AGRICULTURE CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

AGRICULTURE CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

Sec. 1.001. PURPOSE OF CODE. (a) This code is enacted as a

part of the state's continuing statutory revision program, begun

by the Texas Legislative Council in 1963 as directed by the

legislature in Chapter 448, Acts of the 58th Legislature, Regular

Session, 1963 (Article 5429b-1, Vernon's Texas Civil Statutes).

The program contemplates a topic-by-topic revision of the state's

general and permanent statute law without substantive change.

(b) Consistent with the objectives of the statutory revision

program, the purpose of this code is to make the agriculture law

more accessible and understandable, by:

(1) rearranging the statutes into a more logical order;

(2) employing a format and numbering system designed to

facilitate citation of the law and to accommodate future

expansion of the law;

(3) eliminating repealed, duplicative, unconstitutional,

expired, executed, and other ineffective provisions; and

(4) restating the law in modern American English to the greatest

extent possible.

Acts 1981, 67th Leg., p. 1015, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 1.002. CONSTRUCTION OF CODE. The Code Construction Act

(Chapter 311, Government Code) applies to the construction of

each provision in this code, except as otherwise expressly

provided by this code.

Acts 1981, 67th Leg., p. 1015, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 479, Sec. 66, eff.

Sept. 1, 1985.

Sec. 1.003. DEFINITIONS. In this code:

(1) "Commissioner" means the commissioner of agriculture.

(2) "Department" means the Department of Agriculture.

(3) "Livestock" means cattle, horses, mules, asses, sheep,

goats, llamas, alpacas, exotic livestock, including elk and elk

hybrids, and hogs, unless otherwise defined.

Acts 1981, 67th Leg., p. 1015, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 2003, 78th Leg., ch. 604, Sec. 1, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1094, Sec. 1, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

165, Sec. 1, eff. May 27, 2009.



CHAPTER 2. STATE AGRICULTURAL POLICY

AGRICULTURE CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 2. STATE AGRICULTURAL POLICY

Sec. 2.001. DEFINITIONS. In this chapter, "agriculture" means:

(1) the cultivation of the soil to produce crops;

(2) horticulture, floriculture, or viticulture;

(3) forestry; or

(4) the raising or keeping of livestock or poultry.

Added by Acts 1999, 76th Leg., ch. 301, Sec. 2, eff. May 29,

1999.

Sec. 2.002. FINDINGS. The legislature finds that:

(1) agriculture has been a critical element in the economic,

cultural, and historical development of this state;

(2) the impact of agriculture in this state is declining, due to

urbanization, economic changes, and changes in agriculture;

(3) the effects of those changes are not limited to rural areas

and the agricultural community but affect citizens throughout the

state, including those in urban areas;

(4) agriculture is a vital component of a diversified state

economy and creates numerous businesses and job opportunities;

(5) agriculture is directly and substantially affected by

factors beyond the control of the industry, including adverse

weather conditions and changes in world commodity markets;

(6) agriculture renews the natural resources of this state

through the annual production of crops and livestock; and

(7) to ensure that agriculture remains a vital force in this

state, the state must assess the condition of agriculture and the

role of state government and develop an agricultural policy to

guide governmental actions.

Added by Acts 1999, 76th Leg., ch. 301, Sec. 2, eff. May 29,

1999.

Sec. 2.003. POLICY. (a) The agricultural policy of this state

must consider and address:

(1) water availability issues, including planning for water

supplies and drought preparedness and response, by ensuring that

a high priority is assigned to the agricultural use of water;

(2) transportation issues, by ensuring an efficient and

well-maintained farm-to-market road system and intermodal

transportation to provide adequate transportation for

agricultural products at competitive rates;

(3) state regulatory issues, by ensuring the efficiency and

profitability of agricultural enterprises while at the same time

protecting the health, safety, and welfare of agricultural

workers and citizens of this state;

(4) state tax policy, by encouraging tax policy that promotes

the agriculture industry, including production and processing;

(5) the availability of capital, including state loans or grants

authorized by Section 52-a, Article III, Texas Constitution, by

facilitating access to capital through loans and grants

authorized by the Texas Constitution for agricultural producers

who have established or intend to establish agricultural

operations in Texas;

(6) the promotion of Texas agricultural products, by promoting

the orderly and efficient marketing of agricultural commodities

and enhancing and expanding sales of Texas raw and processed

agricultural products in local, domestic, and foreign markets;

(7) eradication, control, or exclusion of:

(A) injurious pests and diseases that affect crops and

livestock; and

(B) noxious plant and brush species;

(8) research and education efforts, including financial risk

management, consumer education, and education in the public

schools, by encouraging promotional and educational programs

involving all segments of agriculture and maintaining a solid

foundation of stable and long-term support for food and

agricultural research while improving accountability and

gathering public input concerning research;

(9) promotion of efficient utilization of soil and water

resources, by encouraging efforts to sustain the long-term

productivity of landowners by conserving and protecting the basic

resources of agriculture, including soil, water, and air, while

working within federal mandates relating to natural resources;

(10) rural economic and infrastructure development, by

enhancing, protecting, and encouraging the production of food and

other agricultural products;

(11) protection of property rights and the right to farm, by

promoting and protecting agricultural activities that are

established before nonagricultural activities located near the

agricultural activities and are reasonable and consistent with

good agricultural practices;

(12) preservation of farmland, ranchland, timberland, and other

land devoted to agricultural purposes, by encouraging the

development and improvement of the land for the production of

food and other agricultural products consistent with the

philosophy of a private property rights state;

(13) food safety, by continuing to support production of the

safest food in the world with regulations based on sound

scientific evidence;

(14) efforts to participate in the formulation of federal

programs and policies, by actively addressing the development of

federal policy that affects this state;

(15) promotion of rural fire service, by seeking opportunities

to improve the sustainability and effectiveness of rural fire

service for the protection of the general public and natural

resources; and

(16) promotion of value-added agricultural enterprises, by

promoting efforts to increase the value of Texas agricultural

products through processing, management practices, or other

procedures that add consumer benefits to agricultural goods.

(b) For the purposes of Subsection (a)(11), an agricultural

activity is presumed to be:

(1) reasonable and not a nuisance; and

(2) a good agricultural practice not adversely affecting public

health and safety if the activity is undertaken in conformity

with federal, state, and local laws and regulations.

Added by Acts 1999, 76th Leg., ch. 301, Sec. 2, eff. May 29,

1999. Amended by Acts 2001, 77th Leg., ch. 3, Sec. 1, eff. Sept.

1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 2.001, eff. September 1, 2009.

Sec. 2.004. AGRICULTURE POLICY BOARD. (a) The Agriculture

Policy Board, through research and analysis, shall advocate and

recommend strategies for agriculture that enhance agriculture

production, income, and employment, that benefit consumers, and

that promote efficient and sustainable use of natural resources.

(b) The board is composed of the following voting members:

(1) the commissioner of the Texas Department of Agriculture;

(2) the chair of the House Agriculture and Livestock Committee;

(3) three members of the house of representatives to be

appointed by the speaker of the house, preferably with expertise

in agriculture or from predominately rural or agriculturally

oriented districts; and

(4) four members of the senate to be appointed by the lieutenant

governor, preferably with expertise in agriculture or from

predominately rural or agriculturally oriented districts.

(c) The members of the board shall elect from its membership a

chair.

(d) Employees of the House Agriculture and Livestock Committee

and the Senate Natural Resources Committee Subcommittee on

Agriculture shall provide staff services for the board.

(e) The board shall continue the development of agriculture

policy guidelines consistent with Section 2.003 and shall:

(1) review all legislation that will impact agriculture in this

state for compliance with the guidelines;

(2) review all agriculture budget issues for compliance with the

guidelines and establish priorities for agriculture-related

research and agency budgets related to agriculture;

(3) review all current statutes that affect agriculture in this

state for compliance with the guidelines; and

(4) review all agency rulemaking authority for compliance with

the guidelines.

(f) Service as a member of the board is an additional duty of

the member's public office.

(g) Legislative members of the board serve two-year terms and

membership on the board terminates if the member ceases

membership in the legislature for any reason.

(h) A vacancy in an appointive position on the board is filled

in the same manner as the original appointment.

(i) Members of the board serve without compensation or

reimbursement of expenses. Members shall be reimbursed in

accordance with their public office.

(j) The board shall create a 15-member ad hoc advisory committee

to assist the board in carrying out the official duties of the

board. Members of the advisory committee serve without

compensation or reimbursement of expenses.

(k) The board shall adopt rules necessary for the proceedings of

the board.

Added by Acts 2001, 77th Leg., ch. 62, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1328, Sec. 1, eff.

June 21, 2003.

Sec. 2.005. POLICY: BISON. The agricultural policy of this

state must recognize that bison:

(1) are wild animals indigenous to this state;

(2) are distinct from cattle, livestock, exotic livestock, and

game animals; and

(3) may be raised and used for:

(A) commercial purposes; or

(B) the purpose of preserving the bison species.

Added by Acts 2003, 78th Leg., ch. 41, Sec. 1, eff. May 15, 2003.

Sec. 2.006. POLICY: PROTECTION OF STATE FROM CERTAIN PESTS AND

DISEASES. (a) The agricultural policy of this state must

recognize that it is of paramount importance to protect this

state and the agriculture industry in this state against the

intentional or unintentional introduction or dissemination of

damaging plant and animal pests and diseases.

(b) The department, with the assistance of the Texas Animal

Health Commission, shall pursue a policy of ensuring that the

borders of this state are secure from shipments of potentially

dangerous plant and animal pests and diseases.

Added by Acts 2005, 79th Leg., Ch.

1337, Sec. 1, eff. June 18, 2005.






TITLE 2. DEPARTMENT OF AGRICULTURE

CHAPTER 11. ADMINISTRATION

AGRICULTURE CODE

TITLE 2. DEPARTMENT OF AGRICULTURE

CHAPTER 11. ADMINISTRATION

Sec. 11.001. DEPARTMENT; COMMISSIONER. The Department of

Agriculture is under the direction of the commissioner of

agriculture, who is responsible for exercising the powers and

performing the duties assigned to the department by this code or

other law.

Acts 1981, 67th Leg., p. 1016, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 11.002. HEADQUARTERS. The department headquarters are in

Austin.

Acts 1981, 67th Leg., p. 1016, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 11.003. SUNSET PROVISION. The Department of Agriculture is

subject to Chapter 325, Government Code (Texas Sunset Act).

Unless continued in existence as provided by that chapter, the

department is abolished September 1, 2021.

Acts 1981, 67th Leg., p. 1016, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 479, Sec. 183, eff.

Sept. 1, 1985; Acts 1985, 69th Leg., ch. 729, Sec. 8, eff. Sept.

1, 1985; Acts 1989, 71st Leg., ch. 230, Sec. 1, eff. Sept. 1,

1989; Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 2.01, eff.

Nov. 12, 1991; Acts 1995, 74th Leg., ch. 419, Sec. 9.01, eff.

Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1227, Sec. 3.01, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

928, Sec. 2.01, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 8.01, eff. September 1, 2009.

Sec. 11.004. ELECTION AND TERM OF COMMISSIONER. The

commissioner is elected for a term of four years.

Acts 1981, 67th Leg., p. 1016, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 11.005. QUALIFICATIONS. (a) To be eligible for election

as commissioner or appointment to fill a vacancy in the office of

commissioner, a person must:

(1) have been engaged, for at least five of the 10 years

preceding the year in which the person is elected or appointed to

the person's initial term, in the business of agriculture;

(2) have worked, for the five-year period preceding the calendar

year in which the person is elected or appointed to the person's

initial term, for a state or federal agency in a position

directly related to agriculture;

(3) have owned or operated, for at least five of the 10 years

preceding the year in which the person is elected or appointed to

the person's initial term, farm, ranch, or timber land that

qualifies for agricultural use appraisal under Subchapter C,

Chapter 23, Tax Code, and be participating, in the calendar year

in which the person is elected or appointed to the person's

initial term, in a farm program administered by the federal

Agricultural Stabilization and Conservation Service; or

(4) have worked, for at least five years at any time before the

calendar year in which the person is elected or appointed to the

person's initial term, for the Texas Agricultural Council, an

organization that is a member of the Texas Agricultural Council,

or another agricultural producer association.

(b) For purposes of this section, a person is engaged in the

business of agriculture if the person is engaged, for the purpose

of wholesale or retail sale, in:

(1) the production of crops for human or animal consumption, or

planting seed;

(2) floriculture, viticulture, horticulture, or aquaculture;

(3) the raising or keeping of livestock; or

(4) the processing of any of the products listed in Subdivisions

(1) through (3) of this subsection.

Acts 1981, 67th Leg., p. 1016, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 2, eff.

Sept. 1, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 9.01, eff. September 1, 2009.

Sec. 11.007. DEPUTY COMMISSIONER. (a) The commissioner shall

appoint a deputy commissioner. In order to serve as deputy

commissioner, a person must have practical knowledge of

agriculture, horticulture, manufacturing, and related industries

and of the proper method of marketing the products of those

industries.

(b) The deputy commissioner shall take the oath of office

required of the commissioner.

(c) The deputy commissioner shall perform duties assigned by the

commissioner. In addition, the deputy commissioner shall perform

the duties assigned by law to the commissioner during a necessary

and unavoidable absence of the commissioner or during the

commissioner's inability to act.

(d) The deputy commissioner serves at the will of the

commissioner.

(e) The state shall pay the expenses incurred by the deputy

commissioner while traveling on the business of the office under

the direction of the commissioner.

Acts 1981, 67th Leg., p. 1016, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 2003, 78th Leg., ch. 285, Sec. 1, eff.

Sept. 1, 2003.

Sec. 11.008. FUNDS OF THE DEPARTMENT. Except as otherwise

provided by law, all money paid to the department is subject to

Subchapter F, Chapter 404, Government Code.

Acts 1981, 67th Leg., p. 1017, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 1.01, eff.

Sept. 1, 1995.



CHAPTER 12. POWERS AND DUTIES

AGRICULTURE CODE

TITLE 2. DEPARTMENT OF AGRICULTURE

CHAPTER 12. POWERS AND DUTIES

Sec. 12.001. EXECUTION OF LAWS. The department shall execute

all applicable laws relating to agriculture.

Acts 1981, 67th Leg., p. 1017, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 12.0011. AUTHORITY TO ENTER INTO COOPERATIVE AGREEMENTS.

To carry out its duties under this code, the department may enter

into cooperative agreements with:

(1) private entities; and

(2) local, state, federal, and foreign governmental entities.

Added by Acts 2001, 77th Leg., ch. 52, Sec. 1, eff. May 7, 2001.

Sec. 12.0012. NOTIFICATION. The department shall, upon

submission for publication, notify the Texas Division of

Emergency Management of each quarantine it adopts. The

department shall thereafter cooperate with the Texas Division of

Emergency Management in implementing any necessary safeguards to

protect the state's agricultural resources from potential

economic, health, or ecological disaster that may result from the

quarantined pest or disease.

Added by Acts 2003, 78th Leg., ch. 1107, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 2B.01, eff. September 1, 2009.

Sec. 12.002. DEVELOPMENT OF AGRICULTURE. The department shall

encourage the proper development and promotion of agriculture,

horticulture, and other industries that grow, process, or produce

products in this state.

Acts 1981, 67th Leg., p. 1017, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 2001, 77th Leg., ch. 208, Sec. 1, eff. May

21, 2001; Acts 2003, 78th Leg., ch. 265, Sec. 1, eff. June 18,

2003.

Sec. 12.0025. NUTRITION PROGRAMS. The department shall

administer the following federal and state nutrition programs:

(1) the commodity supplemental food program under 7 U.S.C.

Section 612c;

(2) the food distribution program under 7 U.S.C. Section 612c;

(3) the emergency food assistance program under 7 U.S.C. Section

7501 et seq.;

(4) the school lunch program under 42 U.S.C. Section 1751 et

seq.;

(5) the summer food service program under 42 U.S.C. Section

1761;

(6) the child and adult care food program under 42 U.S.C.

Section 1766;

(7) the special milk program under 42 U.S.C. Section 1772; and

(8) the school breakfast program under 42 U.S.C. Section 1773.

Added by Acts 2007, 80th Leg., R.S., Ch.

963, Sec. 1, eff. June 15, 2007.

Sec. 12.0026. INTERAGENCY FARM-TO-SCHOOL COORDINATION TASK

FORCE. (a) To promote a healthy diet for schoolchildren and the

business of small to mid-sized local farms and ranches, the

interagency farm-to-school coordination task force shall develop

and implement a plan to facilitate the availability of locally

grown food products in public schools.

(b) The task force is composed of:

(1) a representative of:

(A) the department, appointed by the commissioner;

(B) the Texas Education Agency, appointed by the commissioner of

education; and

(C) the Department of State Health Services, appointed by the

commissioner of state health services; and

(2) at least one representative of each of the following groups,

appointed by the commissioner:

(A) fruit and vegetable producer organizations;

(B) school food service organizations;

(C) food distribution businesses;

(D) child nutrition and advocacy organizations;

(E) parent organizations;

(F) educational institutions that conduct research in the areas

of agriculture and nutrition; and

(G) health nutrition educators who serve school districts.

(c) A member of the task force serves at the will of the

official who appointed the member.

(d) The representative of the department serves as presiding

officer. The task force may elect other necessary officers from

its members.

(e) The task force shall meet at the call of the presiding

officer.

(f) The agency whose commissioner appoints a member is

responsible for the expenses of a member's service on the task

force. A member of the task force is not entitled to additional

compensation for serving on the task force.

(g) Each appropriate agency or group represented on the task

force shall provide the personnel and resources necessary to

implement a task force measure under this section.

(h) The task force shall:

(1) design new education resources, or review or update existing

resources, on nutrition and food education that may be used by

schools and school districts;

(2) expand food-focused experiential education programs;

(3) offer assistance in identifying funding sources and grants

that allow schools and school districts to recover the costs

associated with purchasing locally grown food products;

(4) develop a database of available locally grown food products

for use by school food service agencies that includes contact and

purchasing information for the products;

(5) identify, design, or make available training programs to

enable local farmers and ranchers to market their products to

schools and school districts, including programs related to:

(A) crop production;

(B) marketing of crops;

(C) postharvest handling of crops;

(D) food safety;

(E) business management;

(F) liability and risk management; and

(G) other topics deemed appropriate by the task force;

(6) advise schools and school districts on methods by which a

school or school district may improve its facilities to allow for

the use of minimally processed, fresh, and locally produced foods

in school meals;

(7) provide technical assistance to school food service agencies

to establish procedures, recipes, menu rotations, and other

internal processes that accommodate the use of locally grown

foods in public schools;

(8) offer advanced skills development training to school food

service employees regarding the proper methods of handling,

preparing, and serving locally grown foods; and

(9) conduct any other activity considered by the task force as

necessary to achieve its goals under this section.

(i) The task force may solicit and accept gifts, grants, and

donations from public and private entities to use for the

purposes of this section.

(j) The task force may use any existing program or procedure

that it determines to be useful in performing its duties under

this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1376, Sec. 1, eff. September 1, 2009.

Sec. 12.0027. NUTRITION OUTREACH PROGRAM. (a) The department

may develop an outreach program to promote better health and

nutrition programs and prevent obesity among children in this

state.

(b) The department may solicit and accept gifts, grants, and

donations from any public or private source for the purposes of

this section.

(c) The department may adopt rules as necessary to administer an

outreach program established under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 9.03, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

728, Sec. 1, eff. June 19, 2009.

Sec. 12.003. AGRICULTURAL SOCIETIES. The department shall

encourage the organization of agricultural societies.

Acts 1981, 67th Leg., p. 1017, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 12.006. DEVELOPMENT OF DOMESTIC AND FOREIGN MARKETS. The

department shall investigate and report on the question of

broadening the market and increasing the demand for cotton goods

and all other agricultural or horticultural products in the

United States and foreign countries. The department shall compile

information beneficial to farmers, including information

pertaining to:

(1) the number of bales of cotton consumed by spinners in

foreign countries;

(2) the demand for cotton produced in Texas;

(3) the methods and course of sales to foreign countries,

showing the purchasers, brokers, and others who handle the cotton

after it leaves the producers; and

(4) countries with which trade could be increased, thereby

creating a better outlet for trade and the best method for

bringing consumer and purchaser together.

Acts 1981, 67th Leg., p. 1018, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 12.007. PLANT DISEASES AND PESTS. The department shall

investigate the diseases of crops grown in this state, including

grain, cotton, and fruit, to discover remedies. The department

shall also investigate the habits and propagation of insects that

are injurious to the crops of the state and the best methods for

their destruction. The department shall supervise the protection

of fruit trees, shrubs, and plants as provided by law.

Acts 1981, 67th Leg., p. 1018, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 12.010. CORRESPONDENCE WITH GOVERNMENT AGENCIES AND OTHERS.

The department shall correspond with the United States

Department of Agriculture, with the agriculture departments of

the other states and territories, and, at the option of the

department, with the agriculture departments of foreign countries

and representatives of the United States in those countries, for

the purpose of gathering information that will advance the

interests of agriculture in the state. For the same purpose, the

department may correspond with organizations and individuals

whose objective is the promotion of agriculture in any branch.

Acts 1981, 67th Leg., p. 1019, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 12.011. AGRICULTURAL RESOURCE STATISTICS. The department

shall collect and publish statistics and other information

relating to industries of this state and other states that the

department considers beneficial in developing the agricultural

resources of this state.

Acts 1981, 67th Leg., p. 1019, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 2001, 77th Leg., ch. 52, Sec. 2, eff. May

7, 2001.

Sec. 12.013. EMPLOYEES. (a) The department may employ

personnel as the duties of the department require. The

commissioner shall provide to the department's employees, as

often as necessary, information regarding their qualifications

for employment and their responsibilities under applicable laws

relating to standards of conduct for state employees.

(b) The commissioner or the commissioner's designee shall

develop a system of annual performance evaluations that are based

on documented employee performance. All merit pay for department

employees must be based on the system established under this

subsection.

(c) The commissioner or the commissioner's designee shall

develop an intraagency career ladder program that addresses

opportunities for mobility and advancement for employees within

the department. The program shall require intraagency postings of

all positions concurrently with any public posting.

(d) The commissioner or the commissioner's designee shall

prepare and maintain a written policy statement to assure

implementation of a program of equal employment opportunity under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel that comply with the requirements of

Chapter 21, Labor Code;

(2) a comprehensive analysis of the department work force that

meets federal and state guidelines;

(3) procedures by which a determination can be made about the

extent of underuse in the department work force of all persons

for whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address those areas of

underuse.

(e) A policy statement prepared under Subsection (d) of this

section must cover an annual period, be updated annually and

reviewed by the Texas Commission on Human Rights for compliance

with Subsection (d)(1) of this section, and be filed with the

governor's office.

(f) The governor's office shall deliver a biennial report to the

legislature based on the information received under Subsection

(e) of this section. The report may be made separately or as a

part of other biennial reports made to the legislature.

Acts 1981, 67th Leg., p. 1019, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 3, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 419, Sec. 1.02, eff.

Sept. 1, 1995.

Sec. 12.0135. CONFLICT PROVISIONS. (a) A person may not be a

department employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.), if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of agriculture; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of

agriculture.

(b) A person may not act as the general counsel to the

commissioner or the department if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the department.

(c) In this section, "Texas trade association" means a

cooperative and voluntarily joined statewide association of

business or professional competitors in this state designed to

assist its members and its industry or profession in dealing with

mutual business or professional problems and in promoting their

common interest.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 4, eff. Sept. 1,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 8.02, eff. September 1, 2009.

Sec. 12.014. ANNUAL REPORT. (a) The department shall file

annually with the governor and the presiding officer of each

house of the legislature a complete and detailed written report

accounting for all funds received and disbursed by the department

during the preceding fiscal year. The annual report must be in

the form and reported in the time provided by the General

Appropriations Act.

(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.118,

eff. September 1, 2007.

Acts 1981, 67th Leg., p. 1019, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 5, eff.

Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.118, eff. September 1, 2007.

Sec. 12.0144. FEE SCHEDULE. The department shall by rule adopt

a schedule for all fees set by the department under this code.

Except for those activities exempted in the General

Appropriations Act, the department shall set fees in an amount

which offsets, when feasible, the direct and indirect state costs

of administering its regulatory activities.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 2.01, eff. Sept. 1,

1995.

Sec. 12.0145. SUBMISSION OF PROPOSED FEE SCHEDULE. The

department shall include, as part of each request for legislative

appropriations submitted to the Legislative Budget Board, a

proposed fee schedule that would recover all direct costs of

administering each regulatory program of the department except a

regulatory program exempted by the department because increased

cost recovery would be contrary to the program's purpose.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 6, eff. Sept. 1,

1989.

Sec. 12.015. COOPERATION WITH TEXAS A & M UNIVERSITY AND

EXPERIMENT STATIONS. This chapter does not affect the scope or

character of the work of Texas A & M University or of the

agricultural experiment stations, and the department shall

cooperate with them in all matters relating to the agricultural

and horticultural interests of the state.

Acts 1981, 67th Leg., p. 1020, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 12.016. RULES. The department may adopt rules as necessary

for the administration of its powers and duties under this code.

Acts 1981, 67th Leg., p. 1020, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 1.03, eff.

Sept. 1, 1995.

Sec. 12.0175. GROWN OR PRODUCED IN TEXAS PROGRAM. (a) The

department by rule may establish programs to promote and market

agricultural products and other products grown, processed, or

produced in the state.

(b) The department may charge a membership fee, as provided by

department rule, for each participant in a program.

(c) The department may adopt rules necessary to administer a

program established under this section, including rules governing

the use of any registered logo of the department.

(d) The department may revoke or cancel a certificate of

registration or license issued under a program established under

this section if a participant fails to comply with a rule adopted

by the department.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 8, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec.

9.01, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 650, Sec. 2,

eff. Aug. 30, 1993; Acts 2001, 77th Leg., ch. 208, Sec. 2, eff.

May 21, 2001; Acts 2003, 78th Leg., ch. 265, Sec. 2, 3, eff. June

18, 2003.

Sec. 12.0176. COOPERATION WITH CERTAIN COMMODITY PRODUCERS

BOARDS. (a) The department may, to the extent that resources

are available, enter into a cooperative agreement with a

commodity producers board to increase the effectiveness and

efficiency of the promotion of Texas agricultural products.

(b) A cooperative agreement may include:

(1) provisions relating to the programs instituted by the

department under this chapter and Chapter 46;

(2) provisions relating to board contributions for promotional

costs; and

(3) any other provisions the department and the board consider

appropriate.

(c) Funds contributed by a board under an agreement under this

section are not state funds.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 25.01, eff.

Jan. 11, 2004.

Sec. 12.0177. TEXAS NURSERY AND FLORAL ACCOUNT. Amounts

collected under Sections 71.043(b)(2) and 71.057(e)(2) shall be

deposited to the credit of the Texas nursery and floral account.

The Texas nursery and floral account is an account in the general

revenue fund. Money in the account may be used only by the

department for:

(1) making grants to promote and market the Texas nursery and

floral industries; and

(2) administering this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

960, Sec. 1, eff. June 19, 2009.

Sec. 12.0178. TEXAS NURSERY AND FLORAL ADVISORY COUNCIL. (a)

The department shall establish and coordinate the Texas Nursery

and Floral Advisory Council. The council consists of seven

members appointed by the commissioner who have each been engaged

in the nursery, floral, or landscaping business for at least five

years.

(b) The council shall advise the department on the most

effective methods for promoting and marketing the Texas nursery

and floral industries.

(c) A member of the council receives no additional compensation

for serving on the council and may not be reimbursed for travel

or other expenses incurred while conducting the business of the

council.

(d) The council is not subject to Chapter 2110, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

960, Sec. 1, eff. June 19, 2009.

Sec. 12.018. TESTING. (a) On request of any person, the

department may test an agricultural product for aflatoxins. The

department may set and charge a fee, as provided by department

rule, for each test.

(b) On request of any person, the department may perform

laboratory analyses on agricultural products, including testing

for pesticide residue, protein content, and milk butterfat

content.

(c) The department shall set by rule the fee for each type of

laboratory analysis.

Acts 1981, 67th Leg., p. 1020, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 239, Sec. 56, eff.

Sept. 1, 1985; Acts 1989, 71st Leg., ch. 230, Sec. 9, eff. Sept.

1, 1989; Acts 1995, 74th Leg., ch. 419, Sec. 2.02, eff. Sept. 1,

1995.

Sec. 12.020. ADMINISTRATIVE PENALTIES. (a) If a person

violates a provision of law described by Subsection (c) or a rule

or order adopted by the department under a provision of law

described by Subsection (c), the department may assess an

administrative penalty against the person as provided by this

section.

(b) The penalty for each violation may be in an amount not to

exceed the maximum provided by Subsection (c) of this section.

Each day a violation continues or occurs may be considered a

separate violation for purposes of penalty assessments.

(c) The provisions of law subject to this section and the

applicable penalty amounts are as follows:

Provision

Amount of Penalty

Chapter 41

not more than $5,000

Chapters 13, 14A, 18, 46, 61, 94,

95, 101, 102, 103, 121, 125, 132,

and 134

not more than $5,000

Subchapter B, Chapter 71

Chapter 19

Chapter 76

not more than $5,000

Subchapters A and C, Chapter 71

Chapters 72, 73, and 74

not more than $5,000

Chapter 14

not more than $10,000

Chapter 1951, Occupations Code

not more than $5,000

Chapter 153, Natural Resources

Code

not more than $5,000.

(d) In determining the amount of the penalty, the department

shall consider:

(1) the seriousness of the violation, including but not limited

to the nature, circumstances, extent, and gravity of the

prohibited acts, and the hazard or potential hazard created to

the health or safety of the public;

(2) the damage to property or the environment caused by the

violation;

(3) the history of previous violations;

(4) the amount necessary to deter future violations;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

(e) If, after investigation of a possible violation and the

facts surrounding that possible violation, the department

determines that a violation has occurred, the department may

issue a violation report stating the facts on which the

conclusion that a violation occurred is based, recommending that

an administrative penalty under this section be imposed on the

person charged, and recommending the amount of that proposed

penalty. The department shall base the recommended amount of the

proposed penalty on the seriousness of the violation determined

by consideration of the factors set forth in Subsection (d) of

this section.

(f) Not later than the 14th day after the date on which the

report is issued, the department shall give written notice of the

report to the person charged. The notice shall include a brief

summary of the charges, a statement of the amount of the penalty

recommended, and a statement of the right of the person charged

to a hearing on the occurrence of the violation or the amount of

the penalty, or both the occurrence of the violation and the

amount of the penalty.

(g) Not later than the 20th day after the date on which notice

is received, the person charged may accept the determination of

the department made under Subsection (e) of this section,

including the recommended penalty, or make a written request for

a hearing on the determination.

(h) If the person charged with the violation accepts the

determination of the department, the commissioner shall issue an

order approving the determination and ordering the payment of the

recommended penalty.

(i) If the person charged requests a hearing or fails to timely

respond to the notice, the department shall set a hearing and

give notice of the hearing. The hearing shall be conducted under

Section 12.032. The administrative law judge shall make findings

of fact and conclusions of law and promptly issue to the

commissioner a proposal for decision as to the occurrence of the

violation, including a recommendation as to the amount of the

proposed penalty if a penalty is warranted. Based on the findings

of fact, conclusions of law, and recommendations of the judge,

the commissioner by order may find a violation has occurred and

may assess a penalty or may find that no violation has occurred.

(j) The department shall give notice of the commissioner's order

to the person charged. The notice shall include:

(1) the findings of fact and conclusions of law separately

stated;

(2) the amount of the penalty ordered, if any;

(3) a statement of the right of the person charged to judicial

review of the commissioner's order, if any; and

(4) other information required by law.

(k) Within the 30-day period immediately following the day on

which the order becomes final under Section 2001.144, Government

Code, the person charged with the penalty shall:

(1) pay the penalty in full;

(2) pay the amount of the penalty and file a petition for

judicial review contesting the occurrence of the violation, the

amount of the penalty, or both the occurrence of the violation

and the amount of the penalty; or

(3) without paying the amount of the penalty, file a petition

for judicial review contesting the occurrence of the violation,

the amount of the penalty, or both the occurrence of the

violation and the amount of the penalty.

(l) Within the 30-day period, a person who acts under Subsection

(k)(3) of this section may:

(1) stay enforcement of the penalty by:

(A) paying the amount of the penalty to the court for placement

in an escrow account; or

(B) giving to the court a supersedeas bond that is approved by

the court for the amount of the penalty and that is effective

until all judicial review of the commissioner's order is final;

or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the amount

of the penalty and is financially unable to give the supersedeas

bond; and

(B) giving a copy of the affidavit to the department by

certified mail.

(m) The department on receipt of a copy of an affidavit under

Subsection (l)(2) of this section may file with the court, within

five days after the date the copy is received, a contest to the

affidavit. The court shall hold a hearing on the facts alleged in

the affidavit as soon as practicable and shall stay the

enforcement of the penalty on finding that the alleged facts are

true. The person who files an affidavit has the burden of proving

that the person is financially unable to pay the amount of the

penalty and to give a supersedeas bond.

(n) If the person does not pay the amount of the penalty and the

enforcement of the penalty is not stayed, the department may

refer the matter to the attorney general for collection of the

amount of the penalty.

(o) Judicial review of the order of the commissioner:

(1) is instituted by filing a petition as provided by Subchapter

G, Chapter 2001, Government Code; and

(2) is under the substantial evidence rule.

(p) If the court sustains the occurrence of the violation, the

court may uphold or reduce the amount of the penalty and order

the person to pay the full or reduced amount of the penalty. If

the court does not sustain the occurrence of the violation, the

court shall order that no penalty is owed.

(q) When the judgment of the court becomes final, the court

shall proceed under this subsection. If the person paid the

amount of the penalty and if that amount is reduced or is not

upheld by the court, the court shall order that the appropriate

amount plus accrued interest be remitted to the person. The rate

of the interest is the rate charged on loans to depository

institutions by the New York Federal Reserve Bank, and the

interest shall be paid for the period beginning on the date the

penalty was paid and ending on the date the penalty is remitted.

If the person gave a supersedeas bond and if the amount of the

penalty is not upheld by the court, the court shall order the

release of the bond. If the person gave a supersedeas bond and if

the amount of the penalty is reduced, the court shall order the

release of the bond after the person pays the amount.

(r) A penalty collected under this section shall be deposited in

the state treasury to the credit of the General Revenue Fund.

(s) All proceedings under this section are subject to Chapter

2001, Government Code, except as provided in Subsections (t) and

(u).

(t) Notwithstanding Section 2001.058, Government Code, the

commissioner may change a finding of fact or conclusion of law

made by the administrative law judge if the commissioner:

(1) determines that the administrative law judge:

(A) did not properly apply or interpret applicable law,

department rules or policies, or prior administrative decisions;

or

(B) issued a finding of fact that is not supported by a

preponderence of the evidence; or

(2) determines that a department policy or a prior

administrative decision on which the administrative law judge

relied is incorrect or should be changed.

(u) The commissioner shall state in writing the specific reason

and legal basis for a determination under Subsection (t).

Added by Acts 1983, 68th Leg., p. 5382, ch. 990, Sec. 1, eff.

Sept. 1, 1983. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 10,

eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

(52), (53), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 358,

Sec. 2, eff. June 8, 1995; Acts 1995, 74th Leg., ch. 419, Sec.

3.02, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 425, Sec. 2,

eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 186, Sec. 1, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 374, Sec. 1, eff. May

25, 2001; Acts 2001, 77th Leg., ch. 1124, Sec. 2, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

963, Sec. 2, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 6.01, eff. September 1, 2009.

Sec. 12.0201. LICENSE SANCTIONS. (a) In addition to other

sanctions provided by law, the department may revoke, modify,

suspend, or refuse to issue or renew a license, assess an

administrative penalty, place on probation a person whose license

has been suspended, or reprimand a license holder if the

department finds that the practitioner:

(1) violated a provision of this code or Chapter 1951,

Occupations Code;

(2) violated a rule adopted by the department under this code or

Chapter 1951, Occupations Code; or

(3) after appropriate notice, failed to comply with an order of

the department.

(b) In addition to any other actions permitted under this code

or Chapter 1951, Occupations Code, if a license suspension is

probated, the department may require the practitioner:

(1) to maintain additional information in the practitioner's

records;

(2) to report regularly to the department on matters that are

the basis of the probation;

(3) to limit practice to the areas prescribed by the department;

or

(4) to continue or review professional education until the

practitioner attains a degree of skill satisfactory to the

department in those areas that are the basis of the probation.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 1.04, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 52, Sec. 3, eff. May

7, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 7.01, eff. September 1, 2009.

Sec. 12.0202. ADMINISTRATIVE HEARINGS. If the department

proposes to suspend, revoke, or refuse to renew a person's

license, the person is entitled to a hearing conducted by the

State Office of Administrative Hearings. Proceedings for a

disciplinary action are governed by Chapter 2001, Government

Code. Rules of practice adopted by the department under Section

2001.004, Government Code, applicable to the proceedings for a

disciplinary action may not conflict with rules adopted by the

State Office of Administrative Hearings.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 1.04, eff. Sept. 1,

1995.

Sec. 12.0203. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION. (a) The commissioner shall develop and implement a

policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of department rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the department's

jurisdiction.

(b) The department's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The commissioner shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the department.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 8.03, eff. September 1, 2009.

Sec. 12.021. FEE FOR PHYTOSANITATION INSPECTION; ISSUANCE OF

CERTIFICATE. The department shall collect an inspection fee, as

provided by department rule, for a phytosanitation inspection

required by foreign countries or other states for agricultural

products, processed products, or equipment exported from this

state. The department may issue a phytosanitary certificate on

completion of the inspection.

Added by Acts 1985, 69th Leg., ch. 239, Sec. 58, eff. Sept. 1,

1985. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 2.03, eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 52, Sec. 4, eff. May 7,

2001.

Sec. 12.022. AUTHORITY TO SOLICIT AND ACCEPT GIFTS, GRANTS, AND

DONATIONS. The department may solicit and accept gifts, grants,

and donations of money, services, or property from any person.

Money received by the department under this section may be

expended or distributed for any public purpose related to the

department's duties.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 11, eff. Sept. 1,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 9.02, eff. September 1, 2009.

Sec. 12.023. EXPIRATION OF REGISTRATION OR LICENSES. The

department by rule shall adopt a system under which registrations

or licenses required by the department, including licenses issued

under Chapter 1951, Occupations Code, expire on various dates

during the year. The department may increase or decrease the

term of an initial or renewal license or registration so that all

licenses held by a person or a group of license holders expire on

the same date. For the period in which the registration or

license expiration date is changed, registration or license fees

shall be prorated on a monthly basis so that each registrant or

licensee pays only that portion of the fee that is allocable to

the number of months during which the registration or license is

valid. On the next renewal of the registration or license, the

total renewal fee is payable.

Added by Acts 1985, 69th Leg., ch. 664, Sec. 1, eff. Sept. 1,

1985. Renumbered from Sec. 12.021 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(1), eff. Sept. 1, 1987. Amended by Acts 1989,

71st Leg., ch. 230, Sec. 12, eff. Sept. 1, 1989; Acts 1995, 74th

Leg., ch. 419, Sec. 1.05, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 6.02, eff. September 1, 2009.

Sec. 12.024. LATE RENEWAL OF LICENSE OR REGISTRATION. (a) A

person who is otherwise eligible to renew a license or

registration may renew an unexpired license or registration by

paying the required renewal fee to the department before the

expiration date of the license or registration. A person whose

license or registration has expired may not engage in activities

that require a license or registration until the license or

registration has been renewed under the provisions of this

section.

(b) If the person's license or registration has been expired for

90 days or less, the person may renew the license or registration

by paying to the department 1-1/2 times the required renewal fee.

(c) If the person's license or registration has been expired for

longer than 90 days but less than one year, the person may renew

the license or registration by paying to the department two times

the required renewal fee.

(d) If the person's license or registration has been expired for

one year or longer, the person may not renew the license or

registration. The person may obtain a new license or registration

by submitting to reexamination, if applicable, and complying with

the requirements and procedures for obtaining an original license

or registration.

(e) If the person was licensed or registered in this state,

moved to another state, and is currently licensed or registered

and has been in practice in the other state for the two years

preceding application, the person may renew an expired license or

registration without reexamination, if required. The person must

pay to the department a fee that is equal to two times the

required renewal fee for the license or registration.

(f) At least 30 days before the expiration of a person's license

or registration, the department shall send written notice of the

impending license or registration expiration to the person at the

license holder's or registrant's last known address according to

the records of the department.

(g) The department by rule shall set fees required by this

section.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 13, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 419, Sec. 2, eff.

Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 650, Sec. 3, eff. Aug.

30, 1993; Acts 1993, 73rd Leg., ch. 1016, Sec. 10, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 419, Sec. 2.04, eff. Sept. 1,

1995.

Sec. 12.025. PROGRAM ACCESSIBILITY PLAN. The department shall

comply with federal and state laws related to program and

facility accessibility. The commissioner shall also prepare and

maintain a written plan that describes how a person who does not

speak English can be provided reasonable access to the

department's programs and services.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 14, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 1.06, eff.

Sept. 1, 1995.

Sec. 12.026. PUBLIC INTEREST INFORMATION; COMPLAINTS. (a) The

department shall prepare information of public interest

describing the functions of the department and the department's

procedures by which complaints are filed with and resolved by the

department. The department shall make the information available

to the public and appropriate state agencies.

(b) The department by rule shall establish methods by which

consumers and service recipients are notified of the name,

mailing address, and telephone number of the department for the

purpose of directing complaints to the department. The department

may provide for that notification:

(1) on each registration form, application, or written contract

for services of an individual or entity regulated by the

department;

(2) on a sign prominently displayed in the place of business of

each individual or entity regulated by the department; or

(3) in a bill for service provided by an individual or entity

regulated by the department.

(c) The department shall keep an information file about each

complaint filed with the department. The information shall

include:

(1) the date the complaint is received;

(2) the name of the complainant;

(3) the subject matter of the complaint;

(4) a record of all persons contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) for complaints for which the agency took no action, an

explanation of the reason the complaint was closed without

action.

(d) The department shall keep a file about each written

complaint filed with the department that the department has

authority to resolve. The department shall provide to the person

filing the complaint and the persons or entities complained about

the department's policies and procedures pertaining to complaint

investigation and resolution. The department, at least quarterly

and until final disposition of the complaint, shall notify the

person filing the complaint and the persons or entities

complained about of the status of the complaint unless the notice

would jeopardize an undercover investigation.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 15, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 1.07, eff.

Sept. 1, 1995.

Sec. 12.0261. ADMINISTRATIVE PROCEDURE. The department is

subject to Chapter 2001, Government Code.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 1.08, eff. Sept. 1,

1995.

Sec. 12.027. ECONOMIC DEVELOPMENT PROGRAM. (a) The department

shall maintain an economic development program for rural areas in

this state.

(b) In administering the program, the department shall:

(1) promote economic growth in rural areas;

(2) identify potential opportunities for business in rural areas

and assist rural communities in maximizing those opportunities;

(3) work with rural communities to identify economic development

needs and direct those communities to persons who can address and

assist in meeting those needs;

(4) encourage communication between organizations, industries,

and regions to improve economic and community development

services to rural areas;

(5) coordinate meetings with public and private entities to

distribute information beneficial to rural areas;

(6) enter into a memorandum of agreement to work cooperatively

with the Texas Department of Economic Development, the Texas

Agricultural Extension Service, and other entities the department

deems appropriate to further program objectives; and

(7) perform any other functions necessary to carry out the

program.

(c) The department may employ personnel to carry out the

program.

Added by Acts 2001, 77th Leg., ch. 15, Sec. 1, eff. Sept. 1,

2001.

Sec. 12.0271. RURAL ECONOMIC DEVELOPMENT AND INVESTMENT PROGRAM.

(a) From funds appropriated for that purpose, the commissioner

shall establish and administer a financial assistance program to

encourage private economic development in rural areas. Financial

assistance under the program may be provided only to:

(1) a county with a population of not more than 75,000;

(2) a municipality with a population of not more than 50,000; or

(3) an economic development corporation or community development

financial institution that primarily represents a county or

municipality described by this subsection.

(b) Financial assistance under Subsection (a) may be used only

for a project relating to:

(1) the acquisition or development of land, easements, or

rights-of-way;

(2) attracting new private enterprises to the county or

municipality, including:

(A) manufacturing facilities;

(B) freight storage facilities;

(C) distribution warehouse centers; and

(D) other nonretail private enterprises;

(3) the construction, extension, or other improvement of:

(A) water or waste disposal facilities; or

(B) transportation infrastructure; or

(4) any other activity relating to private economic development

that the commissioner determines will encourage economic and

infrastructure development in a rural area.

(c) To further a purpose described by Subsection (b), the

commissioner may provide financial assistance to an eligible

county, municipality, community development financial

institution, or economic development corporation by:

(1) extending credit by direct loan, based on the credit of the

county, municipality, community development financial

institution, or economic development corporation;

(2) providing a credit enhancement;

(3) effectively lowering interest rates;

(4) financing a purchase or lease agreement in connection with

an economic or infrastructure development project; or

(5) providing methods of leveraging money from sources other

than this state that are related to the project for which the

assistance is provided.

(d) A county, municipality, community development financial

institution, or economic development corporation that receives

funds under Subsection (c) shall segregate the funds from other

funds under the control of the county, municipality, or economic

development corporation and use the funds only for a purpose

described by this section. Any funds disbursed through the

program must be repaid on terms determined by the department.

(e) The department shall adopt rules necessary to implement this

section.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 8.04, eff. September 1, 2009.

Sec. 12.028. COMPETITIVE BIDDING OR ADVERTISING. (a) The

department may not adopt rules restricting competitive bidding or

advertising by a person regulated by the department except to

prohibit false, misleading, or deceptive practices by the person.

(b) The department may not include in its rules to prohibit

false, misleading, or deceptive practices by a person regulated

by the department a rule that:

(1) restricts the use of any medium for advertising;

(2) restricts the person's personal appearance or use of the

person's voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

person; or

(4) restricts the person's advertisement under a trade name.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 17, eff. Sept. 1,

1989.

Sec. 12.029. MINORITY AND FEMALE-OWNED BUSINESS CONTRACTS. (a)

The department shall establish by rule policies to encourage

minority and female-owned small businesses to bid for contract

and open market purchases of the department and to assist those

businesses in that bidding. The department shall review the

policies periodically to correct any deficiencies in the

policies.

(b) The department annually shall determine the number, types,

and value of contracts awarded to minority and female-owned small

businesses in the year preceding the determination and the ratio

of the number and the value of those contracts to the number and

the value of all contracts awarded by the department in that

year.

(c) The department shall file the policies established under

this section with the comptroller and with the Texas Department

of Commerce or its successor in function. The comptroller shall

conduct an analysis of the department's policies and the

policies' effectiveness and shall report the analysis to the

governor, lieutenant governor, and speaker of the house of

representatives not later than December 31 of each even-numbered

year.

(d) In this section, "minority and female-owned small business"

means a business enterprise:

(1) that is independently owned and operated, that was formed

for the purpose of making a profit, and that has fewer than 100

employees and less than $1 million in annual gross receipts; and

(2) that is controlled by one or more socially and economically

disadvantaged persons who own at least 51 percent of the business

enterprise and are socially disadvantaged because of their

identification as members of certain groups, including women,

black Americans, Mexican Americans and other Americans of

Hispanic origin, Asian Americans, and American Indians.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 18, eff. Sept. 1,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.79, eff. September 1, 2007.

Sec. 12.031. PUBLICATIONS AND PUBLICATION FEES. (a) The

department may provide or sell information, including books,

magazines, photographs, prints, and bulletins, to the public

concerning agriculture, horticulture, or related industries.

(b) The department may receive royalties on department-owned

materials that are sold or supplied to others by the department

for publication.

(c) The department may enter into contractual agreements for

publication of information concerning agriculture, horticulture,

or related industries.

(d) Money received under this section shall be deposited in the

State Treasury to the credit of the fund from which expenses for

the publication were paid.

Added by Acts 1993, 73rd Leg., ch. 226, Sec. 1, eff. Aug. 30,

1993.

Sec. 12.032. COOPERATION WITH STATE OFFICE OF ADMINISTRATIVE

HEARINGS. (a) The commissioner and the chief administrative law

judge of the State Office of Administrative Hearings by rule

shall adopt a memorandum of understanding under which the State

Office of Administrative Hearings conducts hearings for the

department under this code. The memorandum of understanding shall

require the chief administrative law judge, the department, and

the commissioner to cooperate in connection with the hearings

under this code and may authorize the State Office of

Administrative Hearings to perform any administrative act,

including giving of notice, that is required to be performed by

the department or the commissioner under this code. The

memorandum of understanding shall also require that hearings

under this section be held at a location agreed upon by the State

Office of Administrative Hearings and the department.

(b) For a hearing conducted by the State Office of

Administrative Hearings under this code, the department and the

commissioner retain the authority to decide whether the

administrative law judge conducting the hearing for the State

Office of Administrative Hearings shall:

(1) enter the final decision in the case after completion of the

hearing; or

(2) propose a decision to the department or the commissioner for

final consideration.

(c) Any provision of this code that provides that the department

or the commissioner take an action at a hearing means:

(1) that the department or the commissioner shall take the

action after the receipt of a proposal for decision from the

State Office of Administrative Hearings regarding the hearing

conducted by that office; or

(2) if so directed by the department or the commissioner, the

State Office of Administrative Hearings shall enter the final

decision in the case after completion of the hearing.

(d) The department shall prescribe rules of procedure for any

cases not heard by the State Office of Administrative Hearings.

(e) The department by interagency contract shall reimburse the

State Office of Administrative Hearings for the costs incurred in

conducting administrative hearings for the department. The

department may pay an hourly fee for the costs of conducting

these hearings or a fixed annual fee negotiated biennially by the

department and the State Office of Administrative Hearings to

coincide with the department's legislative appropriations

request.

(f) This section does not apply to hearings held under Chapter

103.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 3.01, eff. Sept. 1,

1995.

Sec. 12.033. MULTIPLE LICENSES. (a) In this section:

(1) "Component license" means a license issued by the department

that is consolidated under this section.

(2) "Grocer" means a person whose business consists primarily of

the retail sale of food for human consumption.

(b) A grocer who holds more than one type of license issued by

the department may obtain from the department a single

consolidated license. A consolidated license authorizes each of

the activities of the component licenses.

(c) The department by rule shall implement a program for the

issuance of a consolidated license under this section. The rules

shall include provisions for:

(1) a fee schedule for the consolidated license that considers:

(A) the cost of operating each component license program; and

(B) the economic efficiency gained by the department through the

operation of a consolidated license program;

(2) the suspension or revocation of a consolidated license for a

violation of a rule or statute authorizing one of the component

licenses;

(3) the combination of all inspections required for the

component licenses into a single inspection; and

(4) any other provision the department determines is necessary

to implement this section.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 8.01, eff. Sept. 1,

1995.

Sec. 12.034. REFUND OR WAIVER OF FEES. The department by rule

may provide for:

(1) the full or partial refund of a fee collected by the

department;

(2) the waiver of a licensing, registration, or certification

fee collected by the department, including any related late fee;

and

(3) the waiver of an inspection fee.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 2.05, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 196, Sec. 1, eff.

Sept. 1, 2003.

Sec. 12.035. NOTICE TO EXAMINEE. Not later than the 30th day

after the date on which a licensing or registration examination

is administered under this code, the department shall notify each

examinee of the results of the examination. However, if an

examination is graded or reviewed by a national testing service,

the department shall notify examinees of the results of the

examination not later than the 14th day after the date on which

the department receives the results from the testing service. If

the notice of examination results graded or reviewed by a

national testing service will be delayed for longer than 90 days

after the examination date, the department shall notify the

examinee of the reason for the delay before the 90th day. The

department may require a testing service to notify examinees of

the results of an examination.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 1.09, eff. Sept. 1,

1995.

Sec. 12.036. LICENSING OUT-OF-STATE APPLICANTS. The department

may waive any prerequisite to obtaining a license or registration

for an applicant after reviewing the applicant's credentials and

determining that the applicant holds a valid license from another

state that has license or registration requirements substantially

equivalent to those of this state.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 1.09, eff. Sept. 1,

1995.

Sec. 12.037. CONTINUING EDUCATION. The department may

recognize, prepare, or administer continuing education programs

for its license holders.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 1.09, eff. Sept. 1,

1995.

Sec. 12.038. OFFICE OF RURAL AFFAIRS. (a) The department shall

establish and maintain an Office of Rural Affairs. The office

shall be headed by a rural affairs director. To be eligible to

serve as the rural affairs director, a person must have

demonstrated a strong commitment to and involvement in economic

development activities in rural areas.

(b) The Office of Rural Affairs shall:

(1) develop a rural resource guide and provide the information

to rural areas through print and electronic media and through use

of the Texas Business and Community Economic Development

Clearinghouse;

(2) provide information to state agencies on the effects of

proposed policies or actions that affect rural areas;

(3) cosponsor meetings, to the extent practical, in cooperation

with public and private educational institutions to disseminate

information beneficial to rural areas;

(4) identify potential opportunities for businesses in rural

areas and assist these businesses to maximize those

opportunities;

(5) conduct an analysis of the available federal, state, and

local government and rural economic development business outreach

and data services in rural areas of this state by examining the

availability of:

(A) computerized economic development databases that provide

data for existing and prospective businesses and communities in

rural areas of this state; and

(B) business information outreach service offices or centers

that provide comprehensive technical assistance, research,

consulting services, training, and other services to businesses

in rural areas; and

(6) perform any other functions necessary to carry out the

purposes of this section.

(c) In administering this section, the department may:

(1) employ and set the compensation of personnel to carry out

the Office of Rural Affairs' functions under this section; and

(2) consult with:

(A) experts and authorities in the fields of rural development,

economic development, and community development;

(B) individuals with regulatory, legal, economic, or financial

expertise, including members of the academic community; and

(C) individuals who represent the public interest.

(d) Each state agency must, on request, furnish the Office of

Rural Affairs with reports and other information necessary to

enable the Office of Rural Affairs to carry out the purposes of

this section.

(e) The Office of Rural Affairs may accept gifts, grants, and

donations from sources other than the state for the purpose of

performing specific projects, studies, or procedures or to

provide assistance to rural areas.

(f) Not later than October 15 of each even-numbered year, the

department shall submit to the governor and the legislature a

report containing specific information regarding each of the

functions performed by the Office of Rural Affairs, including

recommendations regarding issues that affect the rural areas of

the state.

Renumbered from Government Code Sec. 481.0067 by Acts 2001, 77th

Leg., ch. 1437, Sec. 1, eff. Sept. 1, 2001.

Sec. 12.039. CERTAIN WINE PRODUCED OR BOTTLED IN THIS STATE.

(a) The Texas Wine Marketing Research Institute or other

qualified entity shall, as funding is available, conduct an

annual study relating to the quantities and varieties of grapes

and other fruit grown in this state that are used for wine

making.

(b) Not later than October 15 of the study year, the Texas Wine

Marketing Research Institute or other qualified entity shall

submit a report to the commissioner. The report must:

(1) include:

(A) the quantities and varieties of grapes and other fruit grown

in this state that are available on September 30 of the study

year for use in wine making;

(B) the needs of wineries in this state for those grapes and

other fruit to meet the wineries' projected production estimates

for the following calendar year; and

(C) recommendations regarding the varieties of grapes and other

fruit grown in this state for which a reduction in the percentage

by volume of Texas grapes used should be granted under Subsection

(d); or

(2) state that funding was not available to complete the study

required by this section.

(c) If a statement is provided in accordance with Subsection

(b)(2), the reporting entity shall include in the report:

(1) any information that has been routinely collected or

developed by the reporting entity and that might be useful in

determining the quantities and varieties of grapes and other

fruit grown in this state that are available for use in wine

making the following calendar year; and

(2) recommendations regarding the varieties of grapes and other

fruit grown in this state for which a reduction in the percentage

by volume of Texas grapes used should be granted under Subsection

(d).

(d) The commissioner shall review the report and, if the

commissioner determines that the quantity of a variety of grapes

or other fruit grown in this state is insufficient for the

wineries in this state to produce their projected production

estimates during the following calendar year, the commissioner

may reduce the percentage by volume of fermented juice of grapes

or other fruit grown in this state that wine containing that

particular variety of grape or other fruit must contain under

Section 16.011, Alcoholic Beverage Code. The percentage

established under this subsection must ensure that the use of

that variety of grape or other fruit grown in this state is

maximized while allowing for the acquisition of grapes or other

fruit grown outside of this state in a quantity sufficient to

meet the needs of wineries in this state.

(e) The commissioner shall submit the commissioner's

determination to the Texas Alcoholic Beverage Commission in

writing and publish the commissioner's determination in the Texas

Register and on the department's Internet website not later than

December 31 of the study year.

(f) A percentage requirement established under Subsection (d)

applies to wine bottled under Section 16.011, Alcoholic Beverage

Code, during the calendar year following the study year.

(g) If a winery in this state finds that the determination made

by the commissioner under Subsection (d) does not reduce the

percentage requirement with respect to a particular variety of

grape or other fruit to a level sufficient for the winery to meet

the winery's planned production for the relevant year, the winery

may submit documentation or other information to the commissioner

substantiating that the winery has not been able to acquire those

grapes or other fruit grown in this state in an amount sufficient

to meet the winery's production needs. If the commissioner

determines that there is not a sufficient quantity of that

variety of grapes or other fruit grown in this state to meet the

needs of that winery, the commissioner may reduce the percentage

requirement for wine bottled during the remainder of the calendar

year that contains that variety of fruit.

(h) The commissioner may:

(1) establish a voluntary registry for vineyards and other fruit

growers in this state to assist in the determination of the

availability of grapes and other fruit grown in this state and

facilitate communication between the wineries and fruit growers

in this state regarding the availability of and need for grapes

and other fruit for wine making; and

(2) assess a fee to cover the cost of administering the

registry.

(i) Information gathered through a registry established under

Subsection (h) shall be posted on the department's Internet

website and may be made available in any other format agreed on

by the commissioner and a requestor who pays the appropriate fee

for reproducing the record.

(j) The vineyard and fruit growers registry fund is an account

in the general revenue fund. Fees collected under Subsection (h)

shall be deposited to the credit of that account. Money in the

account may be appropriated only to the department and may be

used only to cover administrative and personnel costs of the

department associated with administering a registry established

under Subsection (h).

Added by Acts 2005, 79th Leg., Ch.

878, Sec. 1, eff. June 17, 2005.

Sec. 12.040. TEXAS CERTIFIED RETIREMENT COMMUNITY PROGRAM. (a)

In this section, "program" means the Texas Certified Retirement

Community Program.

(b) The department shall establish and maintain a Texas

Certified Retirement Community Program in which retirees and

potential retirees are encouraged to make their homes in Texas

communities that have met the criteria for certification by the

department as a Texas certified retirement community.

(c) The mission of the program is to:

(1) promote Texas as a retirement destination to retirees and

potential retirees both in and outside Texas;

(2) assist Texas communities in their efforts to market

themselves as desirable retirement locations and to develop

communities that retirees would find attractive for a retirement

lifestyle;

(3) assist in the development of retirement communities and

life-care communities for economic development purposes and as a

means of providing a potential workforce and enriching Texas

communities; and

(4) encourage tourism to Texas in reference to an evaluation of

this state as a desirable retirement location and for the

visitation of those who have chosen to retire in this state.

(d) To be eligible to be a Texas certified retirement community,

a community shall:

(1) through a board or panel that serves as the community's

official program sponsor:

(A) complete a retiree desirability assessment, as developed by

the department, to include facts regarding crime statistics, tax

information, recreational opportunities, housing availability,

and other appropriate factors, including criteria listed in

Subsection (e); and

(B) work to gain the support of churches, clubs, businesses,

media, and other entities, as necessary for the success of the

program in the community;

(2) identify emergency medical services and a hospital within a

75-mile radius of the community; and

(3) submit to the department:

(A) an application fee in an amount equal to the greater of:

(i) $5,000; or

(ii) $0.25 multiplied by the population of the community, as

determined by the most recent census;

(B) a marketing plan detailing the mission as applied to the

community, the target market, the competition, an analysis of the

community's strengths, weaknesses, opportunities and dangers, and

the strategies the community will employ to attain the goals of

the program; and

(C) a long-term plan outlining the steps the community will

undertake to maintain its desirability as a destination for

retirees, including an outline of plans to correct any facility

and service deficiencies identified in the retiree desirability

assessment required by Subdivision (1)(A).

(e) The department shall develop and use a scoring system to

determine whether an applicant will qualify as a Texas certified

retirement community. In addition to the requirements of

Subsection (d), the department shall consider as part of the

scoring system the applicant community in relation to the

following criteria:

(1) Texas' state and local tax structure;

(2) housing opportunities and cost;

(3) climate;

(4) personal safety;

(5) working opportunities;

(6) health care services and other services along the continuum

of care, including home-based and community-based services,

housing for the elderly, assisted living, personal care, and

nursing care facilities;

(7) transportation;

(8) continuing education;

(9) leisure living;

(10) recreation;

(11) the performing arts;

(12) festivals and events;

(13) sports at all levels; and

(14) other services and facilities that are necessary to enable

persons to age in the community and in the least restrictive

environment, as may be identified by the Department of Aging and

Disability Services.

(f) The department shall consult with the Texas Department of

Rural Affairs to establish parameters for certification of rural

communities under this section.

(g) If the department finds that a community successfully meets

the requirements of a Texas certified retirement community, not

later than the 90th day after the application is submitted, the

department shall provide the following assistance to the

community:

(1) assistance in the training of local staff and volunteers;

(2) ongoing oversight and guidance in marketing, plus updates on

retirement trends;

(3) inclusion in the state's national advertising and public

relations campaigns and travel show promotions, including a

prominent feature on the department's Internet website, to be

coordinated with the Internet websites of other agencies, as

appropriate;

(4) eligibility for state financial assistance for brochures,

support material, and advertising; and

(5) an evaluation and progress assessment on maintaining and

improving the community's desirability as a home for retirees.

(h) A community's certification under this section expires on

the fifth anniversary of the date the initial certification is

issued. To be considered for recertification by the department,

an applicant community must:

(1) complete and submit a new application in accordance with the

requirements of Subsection (d); and

(2) submit data demonstrating the success or failure of the

community's efforts to market and promote itself as a desirable

location for retirees and potential retirees.

(i) The Texas certified retirement community program account is

an account in the general revenue fund. The account is composed

of fees collected under Subsection (d). Money in the account may

be appropriated to the department only for the purposes of this

section, including the payment of administrative and personnel

costs of the department associated with administering the

program.

(j) The department may contract with a local or regional

nonprofit organization to provide a service described by

Subsection (g) to a community in this state.

(k) The department shall adopt rules to implement this section.

Added by Acts 2005, 79th Leg., Ch.

214, Sec. 1, eff. September 1, 2005.

Renumbered from Agriculture Code, Section 12.039 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(1), eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

112, Sec. 1, eff. September 1, 2009.

Sec. 12.041. SCHOOL BREAKFAST AND LUNCH PROGRAM. (a) The

department, the Texas Education Agency, and the Health and Human

Services Commission shall ensure that applicable information

maintained by each entity is used on at least a quarterly basis

to identify children who are categorically eligible for free

meals under the national free or reduced-price breakfast and

lunch program. In complying with this subsection, the

department, agency, and commission shall use information that

corresponds to the months of the year in which enrollment in the

food stamp program is customarily higher than average.

(b) The department shall determine the feasibility of

establishing a process under which school districts verify

student eligibility for the national free or reduced-price

breakfast and lunch program through a direct verification process

that uses information maintained under the food stamp and

Medicaid programs, as authorized by 42 U.S.C. Section 1758(b)(3),

as amended by Section 105(a) of the Child Nutrition and WIC

Reauthorization Act of 2004 (Pub. L. No. 108-265), and 7 C.F.R.

Sections 245.6a(a)(1) and (3) and 245.6a(b)(3). If the

department determines the process described by this subsection is

feasible, the department may implement the process.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 1.19, eff. May 31, 2006.

Sec. 12.042. HOME-DELIVERED MEAL GRANT PROGRAM. (a) The

department shall establish a home-delivered meal grant program to

benefit homebound elderly and disabled people in this state. The

program must be designed to help defray the costs of providing

home-delivered meals that are not fully funded by the Department

of Aging and Disability Services or an area agency on aging.

(b) From funds appropriated for that purpose, the department

shall make grants to qualifying organizations that provide

home-delivered meals to the homebound elderly and disabled. The

department may use not more than five percent of those

appropriated funds for the administration of the grant program.

(c) An organization applying to the department for a grant under

this section must:

(1) be a governmental agency or a nonprofit private organization

that is exempt from taxation under Section 501(a), Internal

Revenue Code of 1986, as an organization described by Section

501(c)(3) of that code, that is a direct provider of

home-delivered meals to the elderly or persons with disabilities

in this state;

(2) if it is a nonprofit private organization, have a volunteer

board of directors;

(3) practice nondiscrimination;

(4) have an accounting system or fiscal agent approved by the

county in which it provides meals;

(5) have a system to prevent the duplication of services to the

organization's clients; and

(6) agree to use funds received under this section only to

supplement and extend existing services related directly to

home-delivered meal services.

(d) Before an organization may receive a grant from the

department, the county in which the organization provides meals

must make a grant to the organization. If the county makes a

grant to the organization in an amount that is less than 25 cents

for each person at least 60 years of age who resides in the

county, according to the most recent federal decennial census,

the maximum amount the department may provide to organizations in

the county under Subsection (h) is reduced to an amount in

proportion to the amount by which the county grant is less than

25 cents for each elderly resident.

(e) The department shall require an organization seeking a grant

to file an application in a form approved by the department. The

application must be notarized and signed by the organization's

executive director and board chair, if applicable, be postmarked

not later than November 1, and must include:

(1) the organization's name and address;

(2) the names and titles of the organization's executive

director and board chair, if applicable;

(3) the name of the county in relation to which the organization

is applying;

(4) the number of residents at least 60 years of age who reside

in that county, according to the most recent federal decennial

census;

(5) the amount of the grant awarded by that county as required

by Subsection (d);

(6) the number of meals the organization delivered to elderly or

disabled persons in that county during the preceding state fiscal

year that were not fully funded for by the Department of Aging

and Disability Services or an area agency on aging;

(7) appropriate documentation demonstrating that the

organization:

(A) is a qualifying governmental agency or nonprofit private

organization;

(B) has been awarded a grant by the county in relation to which

the organization is applying, as required by Subsection (d); and

(C) has delivered the number of meals reported under Subdivision

(6);

(8) the organization's most recent financial statement or

audited financial report; and

(9) a list of the organization's board and officers.

(f) An organization that applies for a grant for meals delivered

in more than one county must submit a separate application in

relation to each county.

(g) The department annually shall determine:

(1) the total amount of money available for grants under this

section;

(2) the number of residents at least 60 years of age in this

state, according to the most recent federal decennial census; and

(3) the number of residents at least 60 years of age in each

county in this state, according to the most recent federal

decennial census.

(h) Except as provided by Subsections (d), (i), and (j), grants

from the department to qualifying organizations in a county in a

state fiscal year may not exceed an amount determined by the

formula:

CR x (TD/SR)

where:

"CR" is the number of residents at least 60 years of age in the

county;

"TD" is the total amount of money appropriated to the department

for that state fiscal year to make grants, less the department's

administrative expenses; and

"SR" is the number of residents at least 60 years of age in this

state.

(i) Not later than February 1 of each year, the department shall

make a grant to each qualifying organization that has submitted

an approved application under this section. Subject to

Subsections (d) and (h), the department shall make grants in an

amount equal to one dollar for each meal that the organization

delivered to homebound elderly or disabled persons in the county

in the preceding state fiscal year that was not fully funded for

by the Department of Aging and Disability Services or an area

agency on aging. If more than one qualifying organization

delivers meals in a county, the department shall reduce the

grants proportionally to each qualifying organization in that

county so that the total amount of the grants to the

organizations does not exceed the amount described by Subsection

(h).

(j) If the total amount of the grants made by the department

under Subsection (i) is less than the amount appropriated to fund

the program under this section in a state fiscal year, the

department shall use the unspent funds to proportionally increase

the grants to each qualifying organization.

(k) The home-delivered meal fund is an account in the general

revenue fund. Money in the account may be appropriated only to

the department to award grants under this section and to pay for

the operation of the program under this section.

(l) These funds shall not be considered by the Texas Department

of Aging and Disability Services or the Area Agencies on Aging in

setting unit rates.

Added by Acts 2007, 80th Leg., R.S., Ch.

92, Sec. 1, eff. May 15, 2007.

Sec. 12.044. EQUINE INCENTIVE PROGRAM. (a) The department

shall create and administer an equine incentive program to

provide an incentive for the owners of certain Texas-based horses

to enter the horses as participants in horse events in this

state. The program may apply only to the following breeds of

horses:

(1) Appaloosa horses;

(2) paint horses; and

(3) quarter horses.

(b) On the filing of an annual report with the applicable

breeders' association, the owner of a stallion that has bred more

than five mares during the 12-month period preceding the report

shall submit a duplicate of the report to the department for the

sixth and any subsequent mare bred by the stallion. An owner

required to submit a duplicate breeding report by this subsection

shall pay the department an equine incentive program fee in an

amount of not less than $30 per mare bred, as determined by the

department, in connection with each report submitted to the

department.

(c) An owner required by Subsection (b) to submit a duplicate

breeding report and equine incentive program fee may elect not to

participate in the program by giving written notice to the

department not later than the 30th day before the owner's annual

breeding report is due to the applicable breeders' association.

(d) Notwithstanding Subsection (b), the owner of a stallion that

has bred fewer than six mares may elect to participate in the

program by submitting a duplicate breeding report and paying the

equine incentive program fee required by Subsection (b) for each

mare bred by the stallion.

(e) The department by rule shall provide for the use of fees

collected under Subsection (b) to grant equine incentive awards

to the owners of eligible foals that participate in horse events

in this state. A foal is eligible for an incentive award under

this section only if an equine incentive program fee has been

paid on behalf of the foal's dam.

(f) The department by rule shall establish a point system by

which the owner of an eligible foal may receive an equine

incentive award based on the foal's participation in horse events

held in this state that are sanctioned by the applicable horse

breeders' association.

(g) The department may use not more than five percent of the

fees collected under Subsection (b) to administer the program.

Added by Acts 2009, 81st Leg., R.S., Ch.

405, Sec. 1, eff. September 1, 2009.

Sec. 12.046. TEXAS RURAL INVESTMENT FUND. (a) In this section:

(1) "Fund" means the Texas Rural Investment Fund.

(2) "Rural community" means a municipality with a population of

less than 50,000 or a county with a population of less than

200,000.

(b) The fund is a dedicated account in the general revenue fund

and consists of:

(1) appropriations of money to the fund by the legislature;

(2) gifts, grants, including federal grants, and other donations

received for the fund; and

(3) interest earned on the investment of money in the fund.

(b-1) The department shall administer the fund and select

recipients of grants and loans from the fund.

(c) The fund may be used by the department only to:

(1) pay for grants or loans to public or private entities for

projects in rural communities that have strong local support,

provide positive return on the state's investment, and stimulate

one or more of the following:

(A) local entrepreneurship;

(B) job creation or retention;

(C) new capital investment;

(D) strategic economic development planning;

(E) individual economic and community development leadership

training;

(F) housing development; or

(G) innovative workforce education; and

(2) administer the grant and loan program under this section.

(d) In awarding a grant or loan of money from the fund for a

project, the department shall consider:

(1) the project's effect on job creation and wages;

(2) the financial strength of the applicant;

(3) the applicant's business history;

(4) an analysis of the relevant business sector;

(5) whether there is public or private sector financial support

for the project; and

(6) whether there is local support for the project.

(e) The fund is exempt from the application of Sections 403.095

and 404.071, Government Code.

(f) The department may accept grants, gifts, or donations from

any source that are made for the purposes of this section. Money

received under this subsection shall be deposited in the fund.

(g) The department shall adopt rules to administer this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 9.04, eff. September 1, 2009.

Sec. 12.047. USE OF TECHNOLOGY. The commissioner shall

implement a policy requiring the department to use appropriate

technological solutions to improve the department's ability to

perform its functions. The policy must ensure that the public is

able to interact with the department on the Internet.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 8.05, eff. September 1, 2009.

Sec. 12.048. OBTAINING CRIMINAL HISTORY RECORD INFORMATION. (a)

The department is authorized to obtain from the Department of

Public Safety criminal history record information maintained by

the Department of Public Safety that relates to a person who:

(1) applies for a license issued by the department;

(2) holds a license issued by the department;

(3) requests a determination of eligibility for a license issued

by the department; or

(4) is an employee, volunteer, or intern of the department, or

an applicant to be an employee, volunteer, or intern of the

department.

(b) In addition to the information the department is authorized

to obtain under Sections 411.122 and 411.1405, Government Code,

and this section, the department is authorized to request and

obtain criminal history record information through the Federal

Bureau of Investigation as provided by Section 411.087,

Government Code.

(c) Information provided to the department under this section

and Chapter 411, Government Code, is confidential, is not subject

to disclosure under Chapter 552, Government Code, and may not be

disclosed to any person other than as required by a court order.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 9.05, eff. September 1, 2009.



CHAPTER 12A. GENERAL LICENSING PROVISIONS

AGRICULTURE CODE

TITLE 2. DEPARTMENT OF AGRICULTURE

CHAPTER 12A. GENERAL LICENSING PROVISIONS

SUBCHAPTER A. POWERS AND DUTIES OF DEPARTMENT RELATED TO

LICENSING

Sec. 12A.001. APPLICABILITY OF PROVISIONS. The general

licensing, regulatory, and enforcement provisions of Chapter 12

and this chapter apply to licensing and regulatory programs

administered by the department under any law.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 6.03, eff. September 1, 2009.

Sec. 12A.002. CEASE AND DESIST ORDER. (a) If it appears to the

commissioner that a person who is not licensed by the department

is violating a statute or rule that requires the person to hold a

license issued by the department or a statute or rule relating to

an activity regulated by the department, the commissioner after

notice and opportunity for a hearing may issue a cease and desist

order prohibiting the person from engaging in the activity.

(b) A violation of an order under this section constitutes

grounds for imposing an administrative penalty.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 6.03, eff. September 1, 2009.

Sec. 12A.003. RISK-BASED INSPECTIONS. For each person licensed

or regulated by the department that the department may inspect:

(1) the department may conduct additional inspections based on a

schedule of risk-based inspections using the following criteria:

(A) the type and nature of the person;

(B) whether there has been a prior violation by the person;

(C) the inspection history of the person;

(D) any history of complaints involving the person; and

(E) any other risk-based factor identified by the department;

and

(2) the department may waive any inspection requirement under

law if an emergency arises or to accommodate complaint

investigation or risk-based inspection schedules.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 6.03, eff. September 1, 2009.

SUBCHAPTER B. PUBLIC INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 12A.051. INFORMATION REGARDING COMPLAINTS AND ENFORCEMENT

PROCESS. (a) The department shall:

(1) inform applicants, license holders, and the public on the

department's Internet website, in department brochures, and on

any other available information resource about the department's

enforcement process, including each step in the complaint

investigation and resolution process, from initial filing through

final appeal, and the opportunity to request an informal

settlement conference; and

(2) inform license holders that a license holder may obtain

information about a complaint made against the license holder and

may obtain on request a copy of the complaint file.

(b) Except as provided by Subsection (d), the department shall

provide to a license holder against whom a complaint has been

filed:

(1) the allegations made against the license holder in the

complaint; and

(2) on the license holder's request, any information obtained by

the department in its investigation of the complaint.

(c) The department shall provide the information required under

Subsection (b) in a timely manner to allow the license holder

time to respond to the complaint.

(d) The department is not required to provide the following

information to a license holder:

(1) the name of a confidential informant whose testimony will

not be used in any hearing as evidence against the license

holder;

(2) attorney-client communications;

(3) attorney work product; or

(4) any other information that is confidential or not subject to

disclosure under law, rule of evidence, or rule of civil

procedure.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 6.03, eff. September 1, 2009.

Sec. 12A.052. COMPLAINT AND VIOLATION ANALYSIS. The department

shall analyze complaints filed with and violations discovered by

the department to identify any trends or issues related to

certain violations, including:

(1) the reason for each complaint or violation;

(2) how each complaint or violation was resolved; and

(3) the subject matter of each complaint or violation that was

not within the jurisdiction of the department and how the

department responded to the complaint or violation.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 6.03, eff. September 1, 2009.

SUBCHAPTER C. ISSUANCE AND RENEWAL OF LICENSES

Sec. 12A.101. REPLACEMENT LICENSE; FEE. The department shall

issue to a license holder whose license has been lost or

destroyed or whose name has been changed a replacement license if

the license holder submits to the department:

(1) an appropriate application; and

(2) a fee in an amount established by department rule.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 6.03, eff. September 1, 2009.

SUBCHAPTER D. EXAMINATIONS

Sec. 12A.151. EXAMINATION PROCEDURES. For each licensing

examination administered by the department, the department shall:

(1) adopt policies and guidelines detailing the procedures for

the testing process, including test admission and internal test

administration procedures; and

(2) post on the department's Internet website the policies that

reference the testing procedures.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 6.03, eff. September 1, 2009.

Sec. 12A.152. EVALUATION OF EXAMINATION QUESTIONS. For each

licensing examination administered by the department, the

department shall periodically evaluate the effectiveness of

examination questions in objectively assessing an applicant's

knowledge.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 6.03, eff. September 1, 2009.

SUBCHAPTER E. PENALTIES AND ENFORCEMENT PROCEDURES

Sec. 12A.201. INFORMAL PROCEEDINGS. (a) The department by rule

shall adopt procedures governing:

(1) informal disposition of a contested case under Section

2001.056, Government Code; and

(2) an informal proceeding held in compliance with Section

2001.054, Government Code.

(b) The department shall offer the opportunity to conduct an

informal settlement conference by telephone.

(c) The department shall:

(1) provide a license holder sufficient opportunity to indicate

whether the terms of a proposed order are acceptable to the

license holder;

(2) indicate in the notice of violation that the license holder

has the opportunity described by Subdivision (1); and

(3) allow a license holder who does not agree with a proposed

order to request an informal settlement conference.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 6.03, eff. September 1, 2009.



CHAPTER 13. WEIGHTS AND MEASURES

AGRICULTURE CODE

TITLE 2. DEPARTMENT OF AGRICULTURE

CHAPTER 13. WEIGHTS AND MEASURES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 13.001. DEFINITIONS. (a) In this chapter:

(1) "Weight or measure of a commodity" means the weight or

measure of a commodity as determined by a weighing or measuring

device.

(2) "Sell" includes barter or exchange.

(3) "Weighing or measuring device" means:

(A) a scale; or

(B) a mechanical or electronic device used to dispense or

deliver a commodity by weight, volume, flow rate, or other

measure.

(b) A reference to the weight of a commodity in this chapter is

a reference to the net weight of the commodity.

Acts 1981, 67th Leg., p. 1022, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2005, 79th Leg., Ch.

43, Sec. 1, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 1, eff. September 1, 2009.

Sec. 13.002. ENFORCEMENT OF CHAPTER. (a) The department shall

enforce the provisions of this chapter and shall supervise all

weighing or measuring devices sold or offered for sale in this

state. The department may purchase apparatus as necessary for

the administration of this chapter.

(b) The department shall, to the extent practical and cost

effective, allow another state agency by interagency contract to

execute the department's responsibilities under Subsection (a).

The contract may cover the whole state or only a specified

region.

Acts 1981, 67th Leg., p. 1023, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 4.01, eff.

Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 2, eff. September 1, 2009.

Sec. 13.007. CIVIL PENALTY; INJUNCTION. (a) A person who

violates this chapter or a rule adopted under this chapter is

liable to the state for a civil penalty not to exceed $500 for

each violation. Each day a violation continues may be considered

a separate violation for purposes of a civil penalty assessment.

(b) On request of the department, the attorney general or the

county attorney or district attorney of the county in which the

violation is alleged to have occurred shall file suit to collect

the penalty.

(c) A civil penalty collected under this section shall be

deposited in the state treasury to the credit of the General

Revenue Fund. All civil penalties recovered in suits first

instituted by a local government or governments under this

section shall be equally divided between the State of Texas and

the local government or governments with 50 percent of the

recovery to be paid to the General Revenue Fund and the other 50

percent equally to the local government or governments first

instituting the suit.

(d) The department is entitled to appropriate injunctive relief

to prevent or abate a violation of this chapter or a rule adopted

under this chapter. On request of the department, the attorney

general or the county or district attorney of the county in which

the alleged violation is threatened or is occurring shall file

suit for the injunctive relief. Venue is in the county in which

the alleged violation is threatened or is occurring.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 19, eff. Sept. 1,

1989.

SUBCHAPTER B. STANDARD WEIGHTS AND MEASURES

Sec. 13.021. LEGAL STANDARDS. (a) The legal standard for the

weight or measure of a commodity in this state is the standard

weight or measure adopted and used by the government of the

United States for that commodity. If the United States does not

provide a standard weight or measure for a commodity, the

standard for that commodity is that established by this

subchapter.

(b) The department may adopt rules for the purpose of

administering this subchapter and bringing about uniformity

between the standards established under this subchapter and the

standards established by federal law. A person who violates a

rule adopted under this subsection commits an offense.

(c) Except as otherwise provided by an express contract, a

contract for work or sales by weight or measure of a commodity

shall be construed in accordance with the standards of this

subchapter.

(d) The standards of this subchapter shall be the guide for

making any adjustment of weighing or measuring devices under the

law of this state.

Acts 1981, 67th Leg., p. 1023, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 3, eff. September 1, 2009.

Sec. 13.022. STANDARD FOR LENGTH AND SURFACE. (a) The standard

unit of length and surface is the yard. The yard is divided into

three equal parts called feet. Each foot is divided into 12 parts

called inches. All measures of extension, including lineal,

superficial, and solid measures, shall be derived and ascertained

from the yard.

(b) For measure of a commodity commonly sold by the yard,

including cloth, the yard may be divided into halves, quarters,

eighths, and sixteenths.

(c) The rod, pole, or perch contains 5-1/2 yards. The mile

contains 1,760 yards. The Spanish vara contains 33-1/3 inches.

(d) If land is measured by the English rule, the chain for

measuring land shall be 22 yards long and divided into 100 equal

parts called links.

(e) For land measure, the acre is measured horizontally and

contains 4,840 square yards, and a square mile contains 640

acres.

Acts 1981, 67th Leg., p. 1024, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 13.023. STANDARD FOR WEIGHT. (a) The standard for weight

is the standard of avoirdupois and troy weights. Other weights

shall be derived and ascertained from that standard.

(b) The avoirdupois pound bears to the troy pound the ratio of

7,000 grains to 5,760 grains. The avoirdupois pound is divided

into 16 equal parts called ounces.

(c) The hundredweight consists of 100 avoirdupois pounds. The

ton consists of 2,000 avoirdupois pounds.

(d) The troy ounce is equal to one-twelfth of a troy pound.

Acts 1981, 67th Leg., p. 1024, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 13.024. STANDARD FOR LIQUID CAPACITY. (a) The standard

unit of measure of capacity for liquids is the gallon.

(b) The barrel consists of 31-1/2 gallons. A hogshead consists

of two barrels. Except as provided by Subsection (c) of this

section all other measures of capacity for liquids are derived

from the gallon by continual division by two, making half

gallons, quarts, pints, half pints, and gills.

(c) A mechanism or machine that is adapted to measure and

deliver liquid by volume and that indicates fractional parts of a

gallon shall indicate the fractional parts either in terms of

binary submultiple subdivisions or in terms of tenths of a

gallon.

Acts 1981, 67th Leg., p. 1024, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 13.025. STANDARD FOR SOLID CAPACITY. (a) The standard

unit of measure of capacity for a solid is the half bushel.

(b) The peck, half-peck, quarter-peck, quart, and pint measures

for solid commodities are derived from the half bushel by

successively dividing that measure by two.

(c) The bushel contains 2,150-42/100 cubic inches. The half

bushel contains 1,075-20/100 cubic inches. The gallon contains

231 cubic inches.

(d) In measuring dry commodities, the measure may not be heaped

but shall be stricken with a straight stick or roller.

Acts 1981, 67th Leg., p. 1024, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 13.026. CORD. (a) A cord is equal to 128 cubic feet or

the contents of a space 8 feet long, 4 feet wide, and 4 feet

high.

(b) A cord of wood intended for use as fuel is the amount of

wood contained in a space of 128 cubic feet when the wood is

ranked and well-stowed and one-half the kerf of the wood is

included.

Acts 1981, 67th Leg., p. 1024, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 13.027. STANDARD NET WEIGHT OR COUNT SET BY RULE. (a) The

department by rule may establish a standard net weight or net

count for any commodity and prescribe tolerances for those

standards as the department considers necessary for the proper

protection of the public.

(b) A person commits an offense if the person fails or refuses

to comply with the rules adopted under this section.

Acts 1981, 67th Leg., p. 1025, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 13.028. STANDARD WEIGHT PER BUSHEL FOR CERTAIN COMMODITIES.

If the following commodities are sold by the bushel and no

agreement is made by the parties as to the measurement or weight,

the bushel shall consist of the listed number of pounds:

barley

48 pounds

shelled corn

56 pounds

flax seed

56 pounds

oats

32 pounds

rye

56 pounds

wheat

60 pounds

cottonseed

32 pounds

Acts 1981, 67th Leg., p. 1025, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 13.029. EXEMPTION OF WEIGHING OR MEASURING DEVICES. The

department by rule may exempt a weighing or measuring device from

a requirement established by this chapter if the department

determines that imposing or enforcing the requirement:

(1) is not cost-effective for the department;

(2) is not feasible with current resources or standards; or

(3) will not substantially benefit or protect consumers.

Added by Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 4, eff. September 1, 2009.

Sec. 13.030. SALE OF COMMODITIES BY NET WEIGHT. (a) If a

commodity is sold on the basis of weight, the net weight of the

commodity shall be employed in the sale. A contract concerning

goods sold on the basis of weight shall be construed to employ

net weight.

(b) This section does not apply to bales of cotton.

(c) A person commits an offense if, in the sale of a commodity

by weight, the person employs a weight other than net weight.

Acts 1981, 67th Leg., p. 1026, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 13.031. SALE OF COMMODITIES BY PROPER MEASURE. (a) Except

as otherwise provided by this section, a liquid commodity shall

be sold by liquid measure. A commodity, including a good, ware,

or merchandise item, that is not liquid shall be sold by length,

weight, or numerical count if the commodity has been or is

capable of being sold by one of those measures.

(b) A liquid commodity may be sold by other than liquid measure

if sold for immediate consumption on the premises where sold.

(c) A liquid commodity may be sold by weight if there is a

general consumer usage to express the quantity of the commodity

by weight and the expression gives accurate information as to the

weight of the commodity.

(d) This section does not prevent the sale of:

(1) fruits, vegetables, or other dry commodities in the standard

barrel or by other method provided for by state or federal law;

(2) berries and small fruits in boxes as provided for by other

state law; or

(3) vegetables or fruits by the head or bunch if the vegetable

or fruit is usually sold in that manner.

(e) This section does not apply to a commodity in an original

package, which includes any wholesale or retail package, carton,

case, can, barrel, bottle, box, phial, or other receptacle, or

the coverings or wrappings of a commodity, that is put up by the

manufacturer, that may be labeled, branded, stenciled, or

otherwise marked, and that makes one complete package.

(f) A person commits an offense if in violation of this section

the person sells a liquid commodity by other than liquid measure

or a commodity that is not liquid by a measure other than length,

weight, or numerical count.

Acts 1981, 67th Leg., p. 1026, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 13.032. STANDARD FILL AND QUANTITY LABELING FOR COMMODITIES

IN PACKAGE FORM. (a) For the purpose of preventing the sale of

commodities in package form with containers that mislead the

purchaser as to quantity, the department by rule may establish a

standard fill for commodities in package form. The rules must be

reasonable with respect to the physical characteristics of the

container, the prevailing method of handling and transporting the

package, and generally accepted good commercial practice in

filling methods. The rules shall provide for reasonable

variations and tolerances.

(b) Except as otherwise provided by this section, a commodity in

package form shall be plainly and conspicuously marked on the

outside of the package with:

(1) the net quantity of the contents in terms of weight,

measure, numerical count, or a combination thereof, which is

generally used by consumers and users to express the quantity of

such commodity; and

(2) the name and place of business of the manufacturer, packer,

or distributor.

(c) The department by rule shall provide exemptions from the

requirements of Subsection (b)(1) of this section for small

packages and from the requirements of Subsection (b)(2) of this

section for packages sold on the premises where packed.

(d) The department by rule shall prescribe reasonable variations

or tolerances for the statement of net quantity required under

Subsection (b)(1) of this section.

(e) A box or carton used for shipping purposes containing a

number of packages that are individually marked in accordance

with Subsection (b) of this section is not required to be marked

in accordance with that subsection.

(f) A commodity is in package form if for wholesale or retail

it:

(1) is in a package, carton, case, can, box, bag, barrel,

bottle, or phial, on a spool or similar holder, in a container or

band, in a roll, ball, coil, skein, or other receptacle, or in

coverings or wrappings of any kind;

(2) is put up by the manufacturer or, if put up prior to

ordering, by the vendor;

(3) is suitable for labeling, branding, stenciling, or marking

in another manner; and

(4) makes one complete package.

(g) This section does not apply to bales of cotton, commodities

in package form of which the manner of sale is regulated by other

law, or to stationery in tablet form.

(h) A person commits an offense if the person sells, keeps for

sale, or offers or exposes for sale a commodity in package form

that is:

(1) not labeled in accordance with this section;

(2) in a container that is made, formed, filled, or wrapped so

as to mislead the purchaser as to the quantity of the contents;

or

(3) in a container the contents of which fall below the standard

fill prescribed by rule under Subsection (a) of this section.

Acts 1981, 67th Leg., p. 1026, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 276, Sec. 1, eff. Aug.

26, 1985.

Sec. 13.033. SALE OF MILK OR CREAM IN NONSTANDARD CONTAINER. A

person commits an offense if the person sells or keeps, offers,

or exposes for sale milk or cream in bottles or other containers

of a capacity other than one of the standard liquid measures

provided for by Section 13.024 of this code.

Acts 1981, 67th Leg., p. 1027, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 13.034. SALE OF CHEESE, MEAT, OR MEAT FOOD PRODUCT BY

NONSTANDARD WEIGHT. (a) Except as otherwise provided by this

section or Section 13.032 of this code, cheese, meat, and meat

food products shall be sold by standard net weight.

(b) Cheese, meat, or a meat food product may be sold by other

than standard net weight if sold for immediate consumption on the

premises where sold.

(c) Poultry may be sold by live weight if weighed at the time of

sale. Poultry dressed or killed prior to the time of sale,

whether cooked or uncooked, shall be sold by net weight at the

time of sale. Fresh-cooked poultry may be sold by the piece or by

the head.

(d) A person commits an offense if, in violation of this

section, the person sells or keeps, offers, or exposes for sale

cheese, meat, or a meat food product by a measure other than

standard net weight.

(e) In this section:

(1) "Meat or meat food product" includes fresh, cured, or salt

meats; poultry; fish; sausage; chili; headcheese; souse meat;

loaf meat; boneless meat; shredded meat; hamburger; and any other

manufactured, prepared, or processed meat or meat food product.

(2) "Poultry" includes turkeys, chickens, ducks, geese, guineas,

squabs, and all other domesticated fowl.

Acts 1981, 67th Leg., p. 1027, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 13.035. PRICE ADVERTISEMENT; MISREPRESENTATION OF PRICE OR

QUANTITY. (a) If a price sign, card, tag, poster, or other

advertisement displaying the price of a commodity or other item

includes a whole number and a fraction, the figures in the

fraction shall be of proportionate size and legibility to those

of the whole number.

(b) A person commits an offense if the person:

(1) misrepresents the price of a commodity, item, or service

sold or offered or exposed for sale; or

(2) represents the price or the quantity of a commodity, item,

or service sold or offered or exposed for sale in a manner

intended or tending to mislead or deceive an actual or

prospective customer.

Acts 1981, 67th Leg., p. 1028, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 13.036. FALSE REPRESENTATION OF COMMODITY QUANTITY. A

person commits an offense if the person or the person's servant

or agent:

(1) sells or offers or exposes for sale a quantity of a

commodity or service that is less than the quantity the person

represents; or

(2) as a buyer furnishing the weight or measure of a commodity

or service by which the amount of the commodity or service is

determined, takes or attempts to take more than the quantity the

person represents.

Acts 1981, 67th Leg., p. 1028, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 5, eff. September 1, 2009.

Sec. 13.037. USE OF INCORRECT WEIGHING OR MEASURING DEVICE. (a)

A person commits an offense if the person or the person's

servant or agent uses an incorrect weighing or measuring device

in:

(1) buying or selling a commodity;

(2) computing a charge for services rendered on the basis of

weight or measure; or

(3) determining the weight or measure of a commodity, if a

charge is made for the determination.

(b) For the purpose of this section, a weighing or measuring

device is incorrect if it:

(1) does not conform as closely as practicable to the official

standards;

(2) is not accurate;

(3) is of a construction that is not reasonably permanent in

adjustment or does not correctly repeat its indications;

(4) facilitates the perpetration of fraud; or

(5) does not conform to the specifications and tolerances

established by the department under Section 13.114.

Acts 1981, 67th Leg., p. 1028, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 5, eff. September 1, 2009.

Sec. 13.038. SALE OF COMMODITY IN VIOLATION OF SUBCHAPTER. A

person commits an offense if the person or the person's servant

or agent sells or keeps, offers, or exposes for sale a commodity

in violation of this subchapter.

Acts 1981, 67th Leg., p. 1029, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 13.039. TESTING OF PACKAGE BY DEPARTMENT. (a) The

department shall from time to time weigh or measure a package or

an amount of any commodity that is kept or offered for sale,

sold, or in the process of delivery, in order to determine:

(1) if the commodity is of the amount or quantity represented;

or

(2) if the commodity is being offered for sale or sold in

accordance with law.

(b) If the department finds that a package or any lot of a

commodity contains less of the commodity than the amount

represented, the department may seize the package or the

commodity as evidence.

(c) A person commits an offense if the person or the person's

employee or agent refuses to exhibit a commodity being sold or

offered for sale at a given weight or quantity, or ordinarily

sold in that manner, to the department for testing and proving as

to quantity.

Acts 1981, 67th Leg., p. 1029, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 5, eff. September 1, 2009.

Sec. 13.040. STOP-SALE ORDER. (a) If the department has reason

to believe that a commodity is being sold or kept, offered, or

exposed for sale in violation of Section 13.030, 13.031, 13.032,

13.033, 13.034, 13.035, 13.036, or 13.037 of this code, the

department may issue and enforce a written or printed order to

stop the sale of the commodity. The department shall present the

order to the owner or custodian of the commodity. The person

receiving the order may not sell the commodity until discharged

by a court under Subsection (b) of this section or until the

commissioner finds that the commodity is in compliance with the

applicable section.

(b) The owner or custodian of a commodity prohibited from sale

by an order of the department is entitled to sue in a court of

competent jurisdiction where the commodity is found for a

judgment as to the justification of the order and for the

discharge of the commodity in accordance with the findings of the

court.

(c) This section does not limit the right of the department to

proceed as authorized by other sections of this subchapter.

Acts 1981, 67th Leg., p. 1029, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 13.041. PENALTIES; DEFENSE. (a) An offense under Section

13.021, 13.027, 13.029, or each of Sections 13.030 through 13.039

of this code is a Class C misdemeanor.

(b) It is a defense to prosecution under Sections 13.030-13.038

of this code that a discrepancy between the actual weight or

volume at the time of sale to a consumer and the weight marked on

the container or a discrepancy between the fill of a container

and the capacity of the container is due to unavoidable leakage,

shrinkage, evaporation, waste, or causes beyond the control of

the seller acting in good faith.

Acts 1981, 67th Leg., p. 1029, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 20, eff.

Sept. 1, 1989.

SUBCHAPTER C. INSPECTION AND REGISTRATION OF WEIGHING OR

MEASURING DEVICES

Sec. 13.101. REQUIRED INSPECTION. (a) At least once every four

years, or more often as required by the department, a weighing or

measuring device shall be inspected and tested for correctness by

the department if it:

(1) is kept for sale, sold, or used by a proprietor, agent,

lessee, or employee in proving the weight or measure, including

the size, quantity, extent, or area, of any item; or

(2) is purchased, offered, or submitted by a proprietor, agent,

lessee, or employee for sale, hire, or award.

(b) The department shall, to the extent necessary to ensure

compliance with the official standards, require additional

inspection and testing of weighing or measuring devices.

(c) A person who uses or keeps for use, or has or offers for

sale, a weighing or measuring device is responsible for having

the device inspected and tested as required by this section.

(d) Unless the department requires an additional inspection, a

weighing or measuring device that is inspected and found correct

by the department may be kept for use, used, kept or offered for

sale, or sold without further testing.

(e) The department may inspect and test a weighing or measuring

device less frequently than required by Subsection (a):

(1) to accommodate complaint-based and risk-based inspection

schedules; or

(2) in response to an emergency or a limitation in department

funding.

Acts 1981, 67th Leg., p. 1030, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 21, eff.

Sept. 1, 1989; Acts 2003, 78th Leg., ch. 122, Sec. 1, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 200, Sec. 4(b), eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 7, eff. September 1, 2009.

Sec. 13.1011. REQUIRED REGISTRATION. (a) A person who operates

a weighing or measuring device for a commercial transaction shall

register annually with the department.

(b) The department shall establish a system of annual

registration and may provide for staggered year-round

registration.

(c) If a person fails to register as required by this section

and pay the fee required under Section 13.1151, the department

may assess a late fee against the person, prohibit the operation

of the weighing or measuring device, or both assess the fee and

prohibit the operation of the device.

(d) The department shall adopt rules for the administration of

this section and Section 13.1151 of this code.

(e) Repealed by Acts 2005, 79th Leg., Ch. 43, Sec. 4, eff.

September 1, 2005.

Added by Acts 1985, 69th Leg., ch. 239, Sec. 57(a), eff. Sept. 1,

1985.

Amended by:

Acts 2005, 79th Leg., Ch.

43, Sec. 4, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 8, eff. September 1, 2009.

Sec. 13.1012. SERVICE PERSON REGISTRATION REQUIREMENT. (a) A

person may not place into service or remove any out-of-order tag

from any weighing or measuring devices unless the person holds a

registration issued under this section or is licensed under

Subchapter F, G, or H.

(b) The department shall register a person who meets the

requirements of the department adopted under this section, which

may include:

(1) proof of completion of a department-approved academic,

trade, or professional course of instruction; and

(2) a written examination.

(c) Each registrant under this section shall conduct

installation or service activities in compliance with the rules

of the department.

(d) A registrant shall maintain and submit to the department a

report and record of all installation or service activities

compiled in accordance with the rules of the department.

(e) The department may conduct an inspection of an applicant's

or registrant's:

(1) facilities;

(2) inspecting and testing equipment and procedures;

(3) repair and calibration equipment, records, and procedures;

and

(4) transportation equipment.

(f) An application for a registration or renewal shall be

submitted to the department on a form prescribed by the

department, accompanied by a registration, renewal, or late fee,

in an amount established by department rule.

(g) A registration issued under this section shall be for a

period determined by department rule.

(h) The department may refuse to register an applicant for

service of weighing and measuring devices if the applicant fails

to comply with this section.

(i) The department shall revoke, modify, or suspend a

registration, assess an administrative penalty, place on

probation a person whose registration has been suspended, or

reprimand a registrant if the registrant fails to comply with

this section or a rule adopted by the department under this

section.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 4.05, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 9, eff. September 1, 2009.

Sec. 13.111. REPAIR OR DESTRUCTION OF INCORRECT WEIGHING OR

MEASURING DEVICES. (a) If, in the judgment of the department, a

weighing or measuring device found to be incorrect is not capable

of being repaired, the department may condemn, seize, and destroy

the device.

(b) If, in the judgment of the department, an incorrect weighing

or measuring device is capable of being repaired, the department

shall place on the device a tag or other mark with the words "Out

of Order." The owner or user of the weighing or measuring device

may have it repaired within 30 days, but may not use or dispose

of it until it is reinspected and released for use by the

department or inspected and released for use in any other manner

authorized by department rule.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 913, Sec. 28(7),

eff. September 1, 2009.

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 913, Sec. 28(7),

eff. September 1, 2009.

Acts 1981, 67th Leg., p. 1032, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 4.03, eff.

Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 10, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 11, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 28(7), eff. September 1, 2009.

Sec. 13.112. TESTS FOR STATE INSTITUTIONS. As requested by the

comptroller or the governing body of a state institution, the

department shall test each weighing or measuring device used by a

state institution for any purpose, including a weighing or

measuring device used in checking the receipt and distribution of

supplies. The department shall report results of the test to the

chairman of the governing body of the institution.

Acts 1981, 67th Leg., p. 1033, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 23, eff.

Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.80, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 12, eff. September 1, 2009.

Sec. 13.113. STANDARDS USED IN INSPECTION. (a) The standards

of weights and measures received from the United States and

certified by the National Institute of Standards and Technology

are the state's standards by which all state and local standards

of weights and measures are tried, authenticated, proved, and

certified.

(b) The department shall maintain the official standards in a

safe and suitable place in the offices of the department. The

standards may not be moved except for repairs or certification.

The department shall maintain the standards in good order and

shall submit them to the National Institute of Standards and

Technology for certification at least once each 10 years.

(c) In addition to the standards kept by the state, the

department shall maintain a complete set of copies of the

original standards for use in adjusting local standards or in the

performance of other official duties. The department may

purchase additional sets of standards as necessary for use by a

department inspector or other department personnel.

(d) At the request of a city, the department shall furnish the

city with copies of the state's standards or test and approve

other standards acquired by the city. The city shall reimburse

the state for the actual cost of the standards furnished, plus

the costs of freight and certification. All standards furnished

to or tested for a city shall be true and correct, certified by

the department, and stamped with the letter "C". The copies used

by a city may be of any suitable material or construction that

the city requests, subject to approval by the department.

(e) The department shall inspect and correct the standards used

by a department inspector, other department employee, or

individual or business licensed by the department to perform

private maintenance, repairs, or calibration of weighing or

measuring devices at least once every year. The department shall

keep a record of the inspection and character of weights and

measures inspected under this subsection.

Acts 1981, 67th Leg., p. 1033, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 24, eff.

Sept. 1, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 13, eff. September 1, 2009.

Sec. 13.114. TOLERANCES. (a) The department shall establish

tolerances and specifications for commercial weighing or

measuring devices used in this state. The tolerances and

specifications shall be similar to those recommended by the

National Institute of Standards and Technology.

(b) A person commits an offense if the person fails or refuses

to comply with the tolerances and specifications established

under this section.

Acts 1981, 67th Leg., p. 1033, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 25, eff.

Sept. 1, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 14, eff. September 1, 2009.

Sec. 13.115. FEES FOR DEPARTMENT INSPECTION. (a) The

department shall collect a fee in accordance with this section

for each test of a weighing or measuring device required by this

subchapter or performed on request of the owner.

(b) Repealed by Acts 1995, 74th Leg., ch. 419, Sec. 10.09(5),

eff. Sept. 1, 1995.

(c) The department shall charge a fee, as provided by department

rule, for tolerance testing of a weight by the department's

metrology laboratory.

(d) The department shall charge a fee, as provided by department

rule, for tolerance testing of a measure by the department's

metrology laboratory.

(e) The department shall charge a fee, as provided by department

rule, for precision testing performed by the department's

metrology laboratory.

(f) The department shall charge a fee, as provided by department

rule, for precision testing of tapes, rules, glassware, and other

weighing or measuring devices performed by the department's

metrology laboratory.

(g) The department may collect the fees prescribed by this

section only once annually unless requested to perform additional

tests by the owner of the weight or measure.

(h) This section does not prevent a city from operating an

agency for the testing of weights and measures.

Acts 1981, 67th Leg., p. 1034, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 4282, ch. 682, Sec. 1,

eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 239, Sec. 57(c),

(d), eff. Sept. 1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 5,

Sec. 9.02, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 419,

Sec. 2.06, 10.09(5), eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 15, eff. September 1, 2009.

Sec. 13.1151. FEES FOR REGISTRATION AND INSPECTION. The

department may charge the owner or operator of a weighing or

measuring device a fee, as provided by department rule, to

recover the costs of registration and inspection of a weighing or

measuring device required to be registered or inspected under

this chapter.

Added by Acts 1985, 69th Leg., ch. 239, Sec. 57(a), eff. Sept. 1,

1985. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec.

9.03, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 419, Sec.

2.07, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

43, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

43, Sec. 3, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

43, Sec. 4, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 16, eff. September 1, 2009.

Sec. 13.117. REFUSING TO ALLOW TEST OF WEIGHING OR MEASURING

DEVICE. A person commits an offense if the person neglects or

refuses to allow a weighing or measuring device under the

person's control or in the person's possession to be inspected,

tested, or examined by the department, and the inspection, test,

or examination is required by this chapter.

Acts 1981, 67th Leg., p. 1035, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 16, eff. September 1, 2009.

Sec. 13.118. HINDERING DEPARTMENT PERSONNEL. A person commits

an offense if the person hinders or obstructs in any way the

department, a department inspector or other department personnel

in the performance of official duties.

Acts 1981, 67th Leg., p. 1035, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 16, eff. September 1, 2009.

Sec. 13.119. REMOVAL OF REGISTRATION TAG. A person commits an

offense if the person removes or obliterates a tag or device

placed on a weighing or measuring device under this chapter.

Acts 1981, 67th Leg., p. 1035, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 16, eff. September 1, 2009.

Sec. 13.120. SALE OR USE OF INCORRECT WEIGHING OR MEASURING

DEVICE. (a) The department may condemn and prohibit the sale or

distribution of any incorrect weighing or measuring device that

is sold, offered for sale, or about to be sold in this state.

(b) A person commits an offense if the person or the person's

servant or agent:

(1) offers or exposes for sale, hire, or award or sells an

incorrect weighing or measuring device;

(2) possesses an incorrect weighing or measuring device; or

(3) sells, offers for sale, uses, or possesses for the purpose

of sale or use a device or instrument to be used to falsify or

intended to falsify a weight or measure.

Acts 1981, 67th Leg., p. 1035, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 17, eff. September 1, 2009.

Sec. 13.121. DISPOSING OF CONDEMNED WEIGHING OR MEASURING

DEVICE. A person commits an offense if the person or the

person's servant or agent disposes of a weighing or measuring

device condemned under Section 13.111 or 13.120 in a manner

contrary to those sections.

Acts 1981, 67th Leg., p. 1036, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 17, eff. September 1, 2009.

Sec. 13.122. PENALTIES. An offense under Section 13.114 or each

of Sections 13.116 through 13.121 is a Class C misdemeanor.

Acts 1981, 67th Leg., p. 1036, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 26, eff.

Sept. 1, 1989; Acts 2003, 78th Leg., ch. 369, Sec. 5, eff. Sept.

1, 2003.

SUBCHAPTER E. PUBLIC WEIGHER

Sec. 13.251. DEFINITION. In this subchapter, "public weigher"

means a business certified under this subchapter to issue an

official certificate declaring the accurate weight or measure of

a commodity that the business is requested to weigh.

Acts 1981, 67th Leg., p. 1039, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., p. 2592, ch. 693, Sec. 14,

eff. Sept. 1, 1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.01, eff. September 1, 2009.

Sec. 13.255. CERTIFICATE. (a) A public weigher may not

officially weigh a commodity unless the weigher has obtained from

the department a certificate of authority.

(b) A public weigher must submit a fee, as provided by

department rule, with the application for a certificate of

authority.

Acts 1981, 67th Leg., p. 1040, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., p. 2592, ch. 693, Sec. 14,

eff. Sept. 1, 1981; Acts 1985, 69th Leg., ch. 239, Sec. 59, eff.

Sept. 1, 1985; Acts 1989, 71st Leg., ch. 230, Sec. 30, eff. Sept.

1, 1989; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 9.04, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch. 419, Sec. 2.08, eff.

Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.02, eff. September 1, 2009.

Sec. 13.2555. REVOCATION, MODIFICATION, OR SUSPENSION OF

CERTIFICATE. (a) The department shall revoke, modify, or

suspend the certificate of authority of a public weigher, assess

an administrative penalty, place on probation the public weigher

whose certificate has been suspended, or reprimand a public

weigher for a violation of this subchapter or a rule adopted by

the department under this subchapter.

(b) If a certificate suspension is probated, the department may

require the public weigher to:

(1) report regularly to the department on matters that are the

basis of the probation;

(2) limit practice to the areas prescribed by the department; or

(3) continue or renew professional education until the public

weigher attains a degree of skill satisfactory to the department

in those areas that are the basis of the probation.

(c) If the department proposes to revoke, modify, or suspend a

public weigher's certificate, the public weigher is entitled to a

hearing conducted under Section 12.032. The decision of the

department is appealable in the same manner as provided for

contested cases under Chapter 2001, Government Code.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 31, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 419, Sec. 3.03,

eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.03, eff. September 1, 2009.

Sec. 13.256. BOND. Each public weigher shall execute a bond in

accordance with rules adopted by the department. The bond must

be conditioned on the accurate weight or measure of a commodity

being reflected on the certificate issued by the public weigher,

on the protection of a commodity that the public weigher is

requested to weigh or measure, and on compliance with all laws

and rules governing public weighers. The bond is not void on

first recovery. A person injured by the public weigher may sue

on the bond.

Acts 1981, 67th Leg., p. 1040, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., p. 2593, ch. 693, Sec. 14,

eff. Sept. 1, 1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.04, eff. September 1, 2009.

Sec. 13.257. RECORDING OF WEIGHTS AND MEASURES. (a) On each

certificate of weight or measure of a commodity that a public

weigher issues, the public weigher shall include the:

(1) time and date that the weight or measure of the commodity

was taken;

(2) signature and license number of the public weigher; and

(3) seal of the department.

(b) A public weigher shall retain in a well-bound book a copy of

each certificate. The department and members of the general

public may inspect the record on request.

Acts 1981, 67th Leg., p. 1041, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., p. 2593, ch. 693, Sec. 14,

eff. Sept. 1, 1981; Acts 1993, 73rd Leg., ch. 50, Sec. 3, eff.

Sept. 1, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.05, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 19, eff. September 1, 2009.

Sec. 13.258. DUTIES OF THE DEPARTMENT. The department shall

supervise public weighers and shall adopt rules necessary to

enforce this subchapter. On application by an interested party,

the department shall review the weight or measure of a commodity

certified by a public weigher and may require the commodity to be

reweighed or remeasured.

Acts 1981, 67th Leg., p. 1041, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., p. 2593, ch. 693, Sec. 14,

eff. Sept. 1, 1981.

Sec. 13.259. PENALTY FOR ISSUING A FALSE CERTIFICATE. (a) A

public weigher who intentionally or knowingly issues a

certificate of weight or measure of a commodity giving a false

weight or measure for the commodity commits an offense.

(b) An offense under this section is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1041, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., p. 2593, ch. 693, Sec. 14,

eff. Sept. 1, 1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.06, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 20, eff. September 1, 2009.

Sec. 13.260. PENALTY FOR ISSUING CERTIFICATE WITHOUT AUTHORITY.

(a) A person who intentionally or knowingly issues an official

certificate of weight or measure of a commodity without first

obtaining a certificate of authority under Section 13.255, who

issues an official certificate of weight or measure of a

commodity after revocation of the person's certificate of

authority, or who issues an official certificate of weight or

measure of a commodity without executing a bond as required under

Section 13.256 commits an offense.

(b) An offense under this section is a Class C misdemeanor.

Acts 1981, 67th Leg., p. 1041, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., p. 2593, ch. 693, Sec. 14,

eff. Sept. 1, 1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 21, eff. September 1, 2009.

Sec. 13.261. RULES. The department shall adopt rules governing

the bond requirements and fees imposed under this subchapter.

Added by Acts 1985, 69th Leg., ch. 239, Sec. 60, eff. Sept. 1,

1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.07, eff. September 1, 2009.

SUBCHAPTER F. INSPECTION AND TESTING OF LIQUEFIED PETROLEUM GAS

METERS

Sec. 13.301. DEFINITIONS. In this subchapter:

(1) "Person" means any individual, partnership, firm,

corporation, association, or any other business entity.

(2) "Liquefied petroleum gas meter" means a device which is used

for the measurement of liquefied petroleum gas in a liquid state,

whether the device is installed in a permanent location or

mounted on a vehicle.

Added by Acts 1993, 73rd Leg., ch. 1016, Sec. 9, eff. Sept. 1,

1993.

Sec. 13.302. LICENSE REQUIREMENT. (a) A person may not inspect

or test liquefied petroleum gas meters unless the person holds a

license issued under this subchapter.

(b) The department shall issue a license to a person who meets

the requirements of this subchapter.

(c) Each license holder under this subchapter shall conduct

inspecting or testing activities in compliance with the rules of

the department.

(d) A license holder shall maintain and submit to the department

a report and record of all inspecting or testing activities

compiled in accordance with the rules of the department.

(e) A license shall not be required of a corporation,

partnership, joint venture, or an employee of any such entity

which owns or operates a natural gas treatment or extraction

facility.

Added by Acts 1993, 73rd Leg., ch. 1016, Sec. 9, eff. Sept. 1,

1993.

Sec. 13.303. GENERAL REQUIREMENTS FOR LICENSE ISSUANCE OR

RENEWAL. Before a license is issued or renewed by the department

under this subchapter:

(1) the person applying for the license or renewal of the

license shall provide the department proof of completion of a

department-approved academic, trade, or professional course of

instruction required by the department's rules;

(2) the person shall file with the department an insurance

policy or other proof of insurance evidencing that the applicant

has a completed operations liability insurance policy issued by

an insurance company authorized to do business in this state or

by a surplus lines insurer that meets the requirements of Chapter

981, Insurance Code, and rules adopted by the commissioner of

insurance in an amount set by the department and based on the

type of licensed activities to be provided; and

(3) the department, to verify compliance with trade practices,

rules of the department, and this chapter, may conduct an

inspection of the applicant's:

(A) facilities;

(B) inspecting and testing equipment and procedures;

(C) repair and calibration equipment and procedures; and

(D) transportation equipment.

Added by Acts 1993, 73rd Leg., ch. 1016, Sec. 9, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.502,

eff. Sept. 1, 2003.

Sec. 13.304. LICENSE AND RENEWAL; FEES. (a) An application for

a license shall be submitted to the department on a form

prescribed by the department, accompanied by an annual license

fee in an amount established by department rule.

(b) A license issued under this subchapter expires on the

anniversary date of the person's test equipment calibration, as

such anniversary is defined by a department rule, and may be

renewed by filing with the department a renewal application form

prescribed by the department, accompanied by an annual license

renewal fee in an amount established by department rule.

(c) A person who fails to submit a license renewal fee on or

before the expiration date of the license must pay, in addition

to the license renewal fee, the late fee provided by Section

12.024 of this code.

Added by Acts 1993, 73rd Leg., ch. 1016, Sec. 9, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 2.09, eff.

Sept. 1, 1995.

Sec. 13.305. DUTIES OF THE DEPARTMENT. (a) The department by

rule may adopt a system to periodically monitor and inspect or

test scales inspected and tested by the license holder.

(b) The department by rule shall adopt guidelines to allow a

representative of the license holder to perform functions of the

license holder.

(c) The department by rule may adopt additional requirements for

the issuance of a license and for the denial of an application

for a license or renewal of a license. The rules adopted by the

department shall be designed to protect the public health,

safety, and welfare and the proper operation of liquefied

petroleum gas meters.

Added by Acts 1993, 73rd Leg., ch. 1016, Sec. 9, eff. Sept. 1,

1993.

Sec. 13.306. DENIAL, REVOCATION, MODIFICATION, OR SUSPENSION OF

LICENSE. (a) The department may refuse to issue a license for

inspecting or testing of liquefied gas meters if the applicant

fails to comply with this subchapter.

(b) The department shall revoke, modify, or suspend a license,

assess an administrative penalty, place on probation a person

whose license has been suspended, or reprimand a licensee if the

licensee fails to comply with this subchapter or a rule adopted

by the department under this subchapter.

(c) If a license suspension is probated, the department may

require the person to:

(1) report regularly to the department on matters that are the

basis of the probation;

(2) limit practice to the areas prescribed by the department; or

(3) continue or renew professional education until the person

attains a degree of skill satisfactory to the department in those

areas that are the basis of the probation.

(d) If the department proposed to deny a person's application

for a license for inspecting or testing of liquefied gas meters

or to revoke, modify, or suspend a person's license, the person

is entitled to a hearing conducted under Section 12.032. The

decision of the department is appealable in the same manner as

provided for contested cases under Chapter 2001, Government Code.

Added by Acts 1993, 73rd Leg., ch. 1016, Sec. 9, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 419, Sec. 3.04,

eff. Sept. 1, 1995.

Sec. 13.307. CIVIL PENALTY; INJUNCTION. (a) A person who

violates this subchapter or a rule adopted under this subchapter

is liable to the state for a civil penalty of not less than $250

nor more than $10,000 for each violation. Each day a violation

continues may be considered a separate violation for purposes of

a civil penalty assessment.

(b) On request of the department, the attorney general or the

county attorney or district attorney of the county in which the

violation is alleged to have occurred shall file suit to collect

the penalty.

(c) A civil penalty collected under this section shall be

deposited in the state treasury to the credit of the general

revenue fund. All civil penalties recovered in suits first

instituted by a local government or governments under this

section shall be equally divided between the State of Texas and

the local government or governments with 50 percent of the

recovery to be paid to the general revenue fund and the other 50

percent equally to the local government or governments first

instituting the suit.

(d) The department is entitled to appropriate injunctive relief

to prevent or abate a violation of this subchapter or a rule

adopted under this subchapter. On request of the department, the

attorney general or the county or district attorney of the county

in which the alleged violation is threatened or is occurring

shall file suit for the injunctive relief. Venue is in the county

in which the alleged violation is threatened or is occurring.

Added by Acts 1993, 73rd Leg., ch. 1016, Sec. 9, eff. Sept. 1,

1993.

Sec. 13.308. CRIMINAL PENALTY. (a) An individual commits an

offense if the individual is required to be licensed under this

subchapter, is not licensed under this subchapter, and performs

or offers to perform an inspection or test on a liquefied

petroleum gas meter for compensation.

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 1993, 73rd Leg., ch. 1016, Sec. 9, eff. Sept. 1,

1993.

SUBCHAPTER G. INSPECTION AND TESTING OF RANCH SCALES

Sec. 13.351. DEFINITIONS. In this subchapter:

(1) "Person" means any individual, partnership, firm,

corporation, association, or any other business entity.

(2) "Ranch scale" means a livestock scale which is located on a

private ranch and which has a capacity of 4,999 pounds or

greater.

Added by Acts 1993, 73rd Leg., ch. 419, Sec. 1, eff. Sept. 1,

1993.

Sec. 13.352. LICENSE REQUIREMENT. (a) A person may not inspect

or test ranch scales unless the person holds a license issued

under this subchapter.

(b) The department shall issue a license to a person who meets

the requirements of this subchapter.

(c) Each license holder under this subchapter shall conduct

inspecting or testing activities in compliance with the rules of

the department.

(d) A license holder shall maintain and submit to the department

a report and record of all inspecting or testing activities

compiled in accordance with the rules of the department.

Added by Acts 1993, 73rd Leg., ch. 419, Sec. 1, eff. Sept. 1,

1993.

Sec. 13.353. GENERAL REQUIREMENTS FOR LICENSE ISSUANCE OR

RENEWAL. Before a license is issued or renewed by the department

under this subchapter:

(1) the person applying for the license or renewal of the

license shall provide the department proof of completion of a

department-approved academic, trade, or professional course of

instruction required by the department's rules;

(2) the person shall file with the department an insurance

policy or other proof of insurance evidencing that the applicant

has a completed operations liability insurance policy issued by

an insurance company authorized to do business in this state or

by a surplus lines insurer that meets the requirements of Chapter

981, Insurance Code, and rules adopted by the commissioner of

insurance in an amount set by the department and based on the

type of licensed activities to be provided; and

(3) the department, to verify compliance with trade practices,

rules of the department, and this chapter, may conduct an

inspection of the applicant's:

(A) facilities;

(B) inspecting and testing equipment and procedures;

(C) repair and calibration equipment and procedures; and

(D) transportation equipment.

Added by Acts 1993, 73rd Leg., ch. 419, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.503,

eff. Sept. 1, 2003.

Sec. 13.354. LICENSE AND RENEWAL; FEES. (a) An application for

a license shall be submitted to the department on a form

prescribed by the department, accompanied by an annual license

fee in an amount established by department rule.

(b) A license issued under this subchapter expires on the

anniversary date of the person's test equipment calibration, as

such anniversary is defined by department rule, and may be

renewed by filing with the department a renewal application form

prescribed by the department, accompanied by an annual license

renewal fee in an amount established by department rule.

(c) A person who fails to submit a license renewal fee on or

before the expiration date of the license must pay, in addition

to the license renewal fee, the late fee provided by Section

12.024 of this code.

Added by Acts 1993, 73rd Leg., ch. 419, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 2.10, eff.

Sept. 1, 1995.

Sec. 13.355. DUTIES OF THE DEPARTMENT. (a) The department by

rule may adopt a system to periodically monitor and inspect or

test scales inspected and tested by the license holder.

(b) The department by rule shall adopt guidelines to allow a

representative of the license holder to perform functions of the

license holder.

(c) The department by rule may adopt additional requirements for

the issuance of a license and for the denial of an application

for a license or renewal of a license. The rules adopted by the

department shall be designed to protect the public health,

safety, and welfare and the proper operation of facilities having

ranch scales.

Added by Acts 1993, 73rd Leg., ch. 419, Sec. 1, eff. Sept. 1,

1993.

Sec. 13.356. DENIAL, REVOCATION, MODIFICATION, OR SUSPENSION OF

LICENSE. (a) The department may refuse to issue a license for

inspecting or testing of ranch scales if the applicant fails to

comply with this subchapter.

(b) The department shall revoke, modify, or suspend a license,

assess an administrative penalty, place on probation a person

whose license has been suspended, or reprimand a licensee if the

licensee fails to comply with this subchapter or a rule adopted

by the department under this subchapter.

(c) If a license suspension is probated, the department may

require the person to:

(1) report regularly to the department on matters that are the

basis of the probation;

(2) limit practice to the areas prescribed by the department; or

(3) continue or renew professional education until the person

attains a degree of skill satisfactory to the department in those

areas that are the basis of the probation.

(d) If the department proposes to deny a person's application

for a license for inspecting or testing of ranch scales or to

revoke, modify, or suspend a person's license, the person is

entitled to a hearing conducted under Section 12.032. The

decision of the department is appealable in the same manner as

provided for contested cases under Chapter 2001, Government Code.

Added by Acts 1993, 73rd Leg., ch. 419, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 419, Sec. 3.05,

eff. Sept. 1, 1995.

Sec. 13.357. CIVIL PENALTY; INJUNCTION. (a) A person who

violates this subchapter or a rule adopted under this subchapter

is liable to the state for a civil penalty of not less than $250

nor more than $10,000 for each violation. Each day a violation

continues may be considered a separate violation for purposes of

a civil penalty assessment.

(b) On request of the department, the attorney general or the

county or district attorney of the county in which the violation

is alleged to have occurred shall file suit to collect the

penalty.

(c) A civil penalty collected under this section shall be

deposited in the state treasury to the credit of the general

revenue fund. All civil penalties recovered in suits first

instituted by a local government or governments under this

section shall be equally divided between the State of Texas and

the local government or governments, with 50 percent of the

recovery to be paid into the general revenue fund and the other

50 percent equally to the local government or governments first

instituting the suit.

(d) The department is entitled to appropriate injunctive relief

to prevent or abate a violation of this subchapter or a rule

adopted under this subchapter. On request of the department, the

attorney general or the county or district attorney of the county

in which the alleged violation is threatened or is occurring

shall file suit for the injunctive relief. Venue is in the county

in which the alleged violation is threatened or is occurring.

Added by Acts 1993, 73rd Leg., ch. 419, Sec. 1, eff. Sept. 1,

1993.

Sec. 13.358. CRIMINAL PENALTY. (a) An individual commits an

offense if the individual is required to be licensed under this

subchapter, is not licensed under this subchapter, and performs

or offers to perform an inspection or test on a ranch scale for

compensation.

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 1993, 73rd Leg., ch. 419, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER H. LICENSED INSPECTORS OF WEIGHING AND MEASURING

DEVICES

Sec. 13.401. LICENSE REQUIREMENT. (a) A person who has a

license issued under this subchapter may:

(1) inspect, test, maintain, and repair:

(A) a weighing or measuring device;

(B) a liquefied petroleum gas meter under Subchapter F; or

(C) a ranch scale under Subchapter G;

(2) return an incorrect weighing or measuring device to service

under Section 13.111;

(3) prohibit an incorrect weighing or measuring device from

being used until the device is repaired, if the inspector

determines that the device can be repaired; and

(4) condemn and prohibit the further use of an incorrect

weighing or measuring device that the inspector determines cannot

be repaired.

(b) It is a defense to prosecution under Section 13.117 or

13.118 that the licensed inspector is acting under the authority

of a license issued under this subchapter.

(c) A person who has a license issued under this subchapter may

also inspect or test:

(1) liquefied petroleum gas meters under Subchapter F; or

(2) a ranch scale under Subchapter G.

(d) Unless appointed an inspector under Subchapter C, a person

may not perform the functions of an inspector without a license

issued under this subchapter.

(e) The department shall issue a license to a person who meets

the requirements of this subchapter.

(f) A license holder under this subchapter shall conduct

inspecting, testing, prohibiting, or condemning activities in

compliance with the rules of the department.

(g) A license holder shall maintain and submit to the department

a report and record of all inspecting or testing activities

compiled in accordance with the rules of the department.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 4.04, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 22, eff. September 1, 2009.

Sec. 13.402. GENERAL REQUIREMENTS FOR LICENSE ISSUANCE OR

RENEWAL. Before a license is issued or renewed by the department

under this subchapter:

(1) the person applying for the license or renewal of the

license shall provide the department proof of completion of a

department-approved academic, trade, or professional course of

instruction required by the department's rules;

(2) the person shall file with the department an insurance

policy or other proof of insurance evidencing that the applicant

has a completed operations liability insurance policy issued by

an insurance company authorized to do business in this state or

by a surplus lines insurer that meets the requirements of Chapter

981, Insurance Code, and rules adopted by the commissioner of

insurance in an amount set by the department and based on the

type of licensed activities to be provided; and

(3) the department, to verify compliance with trade practices,

rules of the department, and this chapter, may conduct an

inspection of the applicant's:

(A) facilities;

(B) inspecting and testing equipment and procedures;

(C) repair and calibration equipment and procedures; and

(D) transportation equipment.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 4.04, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.504,

eff. Sept. 1, 2003.

Sec. 13.403. LICENSE AND RENEWAL; FEES. (a) An application for

a license shall be submitted to the department on a form

prescribed by the department, accompanied by an annual license

fee in an amount established by department rule.

(b) A license issued under this subchapter is valid for one year

and may be renewed by filing with the department a renewal

application form prescribed by the department, accompanied by an

annual license renewal fee in an amount established by department

rule.

(c) A person who fails to submit a license renewal fee on or

before the expiration date of the license must pay, in addition

to the license renewal fee, the late fee provided by department

rule.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 4.04, eff. Sept. 1,

1995.

Sec. 13.404. DUTIES OF DEPARTMENT. (a) The department may

periodically monitor and inspect or test weighing or measuring

devices that have been inspected and tested by a license holder

and any standards used by the license holder during an inspection

or test.

(b) The department by rule shall adopt guidelines to allow a

representative of the license holder to perform functions of the

license holder.

(c) The department by rule may adopt additional requirements for

the issuance of a license and for the denial of an application

for a license or renewal of a license. The rules adopted by the

department shall be designed to protect the public health,

safety, and welfare and the proper operation of weighing and

measuring devices.

(d) The department by rule shall adopt a fee schedule for

services performed by a license holder.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 4.04, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 23, eff. September 1, 2009.

Sec. 13.405. DENIAL, REVOCATION, MODIFICATION, OR SUSPENSION OF

LICENSE. (a) The department may refuse to issue a license for

inspecting or testing of weighing and measuring devices if the

applicant fails to comply with this subchapter.

(b) The department shall revoke, modify, or suspend a license,

assess an administrative penalty, place on probation a person

whose license has been suspended, or reprimand a license holder

if the license holder fails to comply with this subchapter or a

rule adopted by the department under this subchapter.

(c) If a license suspension is probated, the department may

require the person to:

(1) report regularly to the department on matters that are the

basis of the probation;

(2) limit practice to the areas prescribed by the department; or

(3) continue or renew professional education until the person

attains a degree of skill satisfactory to the department in those

areas that are the basis of the probation.

(d) If the department proposes to deny a person's application

for a license for inspecting or testing of weighing or measuring

devices or to revoke, modify, or suspend a person's license, the

person is entitled to a hearing conducted under Section 12.032.

The decision of the administrative law judge is appealable in the

same manner as provided for contested cases under Chapter 2001,

Government Code.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 4.04, eff. Sept. 1,

1995.

Sec. 13.406. CIVIL PENALTY; INJUNCTION. (a) A person who

violates this subchapter or a rule adopted under this subchapter

is liable to the state for a civil penalty of not less than $250

nor more than $10,000 for each violation. Each day a violation

continues may be considered a separate violation for purposes of

a civil penalty assessment.

(b) On request of the department, the attorney general or the

county attorney or district attorney of the county in which the

violation is alleged to have occurred shall file suit to collect

the penalty.

(c) A civil penalty collected under this section shall be

deposited in the state treasury to the credit of the general

revenue fund. All civil penalties recovered in suits first

instituted by a local government or governments under this

section shall be equally divided between the State of Texas and

the local government or governments with 50 percent of the

recovery to be paid to the general revenue fund and the other 50

percent equally to the local government or governments first

instituting the suit.

(d) The department is entitled to appropriate injunctive relief

to prevent or abate a violation of this subchapter or a rule

adopted under this subchapter. On request of the department, the

attorney general or the county or district attorney of the county

in which the alleged violation is threatened or is occurring

shall file suit for the injunctive relief. Venue is in the county

in which the alleged violation is threatened or is occurring.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 4.04, eff. Sept. 1,

1995.

Sec. 13.407. CRIMINAL PENALTY. (a) An individual commits an

offense if the individual is required to be licensed under this

subchapter, is not licensed under this subchapter, and performs

or offers to perform an inspection or test on a weighing or

measuring device for compensation.

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 4.04, eff. Sept. 1,

1995.



CHAPTER 14. REGULATION OF PUBLIC GRAIN WAREHOUSE OPERATORS

AGRICULTURE CODE

TITLE 2. DEPARTMENT OF AGRICULTURE

CHAPTER 14. REGULATION OF PUBLIC GRAIN WAREHOUSE OPERATORS

SUBCHAPTER A. DEFINITIONS

Sec. 14.001. DEFINITIONS. (a) In this chapter:

(1) "Depositor" means a person who:

(A) delivers grain to a public grain warehouse for storing of

the grain for hire, handling of the grain for hire, or shipping

of the grain for hire;

(B) is the owner or legal holder of an outstanding receipt for

grain stored in the public grain warehouse issuing the receipt;

or

(C) is lawfully entitled to possession of grain stored in a

public grain warehouse.

(2) "Grain" means wheat, grain sorghum, corn, oats, barley, rye,

soybeans, or any other grain, peas, or beans for which federal

grain standards are established.

(3) "Open storage grain" means grain that:

(A) is received for storage by a public grain warehouse located

in this state;

(B) is not covered by a negotiable warehouse receipt; and

(C) is not owned by the lessee, owner, or operator of the

warehouse in which it is stored.

(4) "Public grain warehouse" means a building, bin, or similar

structure located in this state and used for:

(A) the storing of grain for hire, shipping of grain for hire,

or handling of grain for hire; or

(B) the purchasing and selling of grain, including grain on

which payment is deferred.

(5) "Receipt" means a negotiable Texas grain warehouse receipt

issued by a warehouse operator licensed under this chapter.

(6) "License" includes a renewal of or an amendment to a

license.

(7) "Scale weight ticket" means a load slip other than a receipt

given to a depositor or other person by a warehouse operator

licensed under this chapter on:

(A) initial delivery of the grain to the warehouse; or

(B) weighing of the grain on the grain warehouse operator's

scale, regardless of the destination of the grain.

(8) "Receipted grain" means grain that is stored in a public

grain warehouse and for which a Texas grain warehouse receipt has

been issued and has not been canceled.

(9) "Warehouse operator" means a person engaged in the business

of operating a public grain warehouse.

(b) For purposes of this chapter, the term "public grain

warehouse" as defined by Subsection (a)(4) does not include

railcars, trucks, boats, or other vehicles when used to transport

grain.

(c) For purposes of this chapter, in those sections that require

the warehouse operator to cooperate with or provide information

to the department or issue documents or deliver grain to

customers of the warehouse operator and in those sections that

require notice to be provided to the warehouse operator by the

department, the term "warehouse operator" includes all employees,

agents, or other persons authorized by the warehouse operator to

issue receipts or scale weight tickets or sign contracts or other

agreements.

Acts 1981, 67th Leg., p. 1046, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 2001, 77th Leg., ch. 1124, Sec. 1, eff.

Sept. 1, 2001.

SUBCHAPTER B. GENERAL PROVISIONS

Sec. 14.011. LIMITATION OF CHAPTER. This chapter does not apply

to:

(1) a public grain warehouse covered by a license for the

operation of a public grain warehouse issued by the United States

Department of Agriculture or other federal agency;

(2) an individual producer-owner who does not receive from

others grain for storage or handling for hire;

(3) a person whose business is manufacturing grain or selling

manufactured grain and who receives all grain with the intent to

manufacture the grain or sell manufactured grain; or

(4) a person who receives grain with the intent of using the

grain for planting seed or for feeding livestock on the premises

where the grain is received.

Acts 1981, 67th Leg., p. 1046, ch. 388, Sec. 1, eff. Sept. 1,

1981. Renumbered from Sec. 14.002 and amended by Acts 2001, 77th

Leg., ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.012. BUSINESS INFORMATION. (a) The following

information, prepared by the department in the course of its

regulatory authority under this chapter or required to be

submitted to the department in accordance with the department's

administration of this chapter, is confidential and not subject

to public disclosure:

(1) inspection or investigation reports containing information

regarding grain inventory; and

(2) financial information provided to the department to

establish net worth for purposes of licensing.

(b) Notwithstanding Subsection (a), inspection reports

containing information regarding grain inventory of a warehouse

operator or financial information of a warehouse operator

provided to the department to establish net worth may be:

(1) entered into evidence without sealing and made public in:

(A) an administrative proceeding commenced by the department

against a warehouse operator;

(B) a civil or criminal proceeding commenced by a county

attorney, a district attorney, or the attorney general, either

independently or on behalf of the department, against a warehouse

operator; or

(C) a civil proceeding commenced by the warehouse operator

against the department;

(2) provided to the issuer of a warehouse operator's bond or

letter of credit for the purpose of establishing a claim on the

warehouse operator's bond or letter of credit;

(3) disclosed to the public after:

(A) revocation of a warehouse operator's license;

(B) a voluntary closeout of all of the license holder's

facilities in this state;

(C) a petition for bankruptcy has been filed; or

(D) a receiver is appointed for the warehouse operator's assets;

or

(4) disclosed to any federal agency or any agency of another

state conducting a compliance inspection or criminal or civil

investigation involving the handling, storing, shipping, selling,

purchasing, or receipt of grain.

Amended by Acts 2001, 77th Leg., ch. 1124, Sec. 1, eff. Sept. 1,

2001.

Sec. 14.013. RIGHT TO INTERVENE AND NOTIFICATION OF DEPARTMENT.

(a) The department may intervene in a suit for receivership,

garnishment, bankruptcy, or any other legal action affecting the

assets of a warehouse operator licensed under this chapter or the

grain assets of a depositor in a warehouse operated under a

license issued by the department, including, to assert the rights

of depositors not joined in the suit, a suit brought against a

bond or surety under Section 14.065.

(b) Any person who files a suit for receivership, garnishment,

or bankruptcy or who commences any other legal action affecting

the assets of a warehouse operator licensed under this chapter or

the grain assets of a depositor in a warehouse operated under a

license issued by the department, including a suit against a bond

or surety under Section 14.065, must give notice to the

department of the suit or legal action.

(c) Notice under this section must be in writing and delivered

to the department by certified mail, registered mail, or

commercial delivery service not later than the 20th day after the

date on which the suit or legal action is commenced.

(d) The judgment in an action described by Subsection (a) is

voidable if the notice required by this section is not provided.

(e) The court in which a suit or other legal action described by

Subsection (a) is commenced may impose appropriate sanctions

against a party who fails to provide the notice required by this

section.

Amended by Acts 2001, 77th Leg., ch. 1124, Sec. 1, eff. Sept. 1,

2001.

Sec. 14.014. RECEIVERSHIP AFFECTING WAREHOUSE ASSETS. (a) A

person appointed receiver for the assets of a warehouse operator

licensed under this chapter is not required to obtain a license

from the department if the person:

(1) is bonded and insured as described by Subsection (b); and

(2) after being appointed, does not:

(A) receive additional grain for storing for hire, handling for

hire, or shipping for hire; or

(B) purchase grain for resale.

(b) A person appointed receiver shall maintain:

(1) a bond in the same amount required for a licensed warehouse

operator; and

(2) casualty insurance in the same amount and type as required

for a licensed warehouse operator.

(c) A person appointed receiver shall file proof of proper

bonding and verification of insurance with the department on or

before the date the person is appointed to act as receiver.

Amended by Acts 2001, 77th Leg., ch. 1124, Sec. 1, eff. Sept. 1,

2001.

Sec. 14.015. POWERS AND DUTIES OF DEPARTMENT. The department

shall administer this chapter and may:

(1) investigate the storing, shipping, and handling of grain and

complaints relating to these activities through the inspection

of:

(A) any public grain warehouse;

(B) the grain stored in any warehouse; or

(C) all property and records pertaining to a warehouse;

(2) determine whether a warehouse for which a license has been

issued or applied for is suitable for properly storing, shipping,

or handling grain that is stored in or expected to be stored in

the warehouse;

(3) include field seed within the definition given to "grain" by

Section 14.001;

(4) require that a warehouse operator keep records or submit

reports the department determines are necessary in the

administration of this chapter;

(5) require a warehouse operator or depositor to terminate

storing, shipping, and handling agreements within a time

specified by the department:

(A) on closeout or revocation of the warehouse operator's

license;

(B) if grain has been abandoned by the warehouse operator or a

depositor and the warehouse operator or depositor cannot be

located after diligent effort; or

(C) on issuance of an injunction ordering an unlicensed

warehouse operator to cease operations;

(6) prescribe forms, including the form of receipts, bonds, or

applications for licenses;

(7) for purposes of determining compliance with this chapter or

amounts due to a depositor in an action taken by the department

against a surety or surety instrument under this chapter,

determine a warehouse operator's specific obligations to a

depositor, including:

(A) the type, quantity, or quality of open storage or receipted

grain due a depositor;

(B) the payment owed a depositor if a shortage or variance

exists in the type, quantity, or quality of a depositor's open

storage or receipted grain;

(C) the time and manner of delivery of grain due a depositor;

and

(D) whether a warehouse operator has failed to deliver a

depositor's open storage or receipted grain within a reasonable

time;

(8) by written order require a warehouse operator to deliver

grain of a particular type, quantity, and quality to a depositor

at a particular time and in a particular manner based on the

department's determination that the required delivery of grain is

due the depositor;

(9) classify grain by category, including open storage,

receipted, identity-preserved, company-owned, and abandoned

grain, and adopt rules regarding the storage, shipping, or

handling of classified grain, including recordkeeping and

accounting requirements;

(10) seize the records of a warehouse operator, including any

electronic records or the equipment or media on which the records

are stored, during a period of suspension of a warehouse

operator's license;

(11) seal or post as sealed, or both seal and post as sealed,

the warehouse of a warehouse operator:

(A) whose license has been suspended or revoked;

(B) whose license has expired; or

(C) who is unlicensed;

(12) seal or post as sealed, or both seal and post as sealed, a

warehouse that is found to be unsafe for inspection or unsuitable

for the storage of grain;

(13) during reasonable hours and to determine compliance with

this chapter, enter any facility where the department reasonably

believes grain is being handled, stored, shipped, purchased, or

sold to examine:

(A) the facility's storage, shipping, handling, and financial

records;

(B) grain; and

(C) physical structures;

(14) determine the suitability of a warehouse for storing,

shipping, or handling grain or for adequate and safe inspection

and, if found unsuitable for any of those purposes, order

corrective action;

(15) require the warehouse operator to notify the department

regarding:

(A) the handling of commodities that may pose a hazard to

humans, animals, the grain of other depositors in the warehouse

operator's warehouse, or the grain industry;

(B) existing hazards to inspection, including recent or ongoing

fumigations of warehouse facilities and unsafe or inoperable

warehouse equipment or structures; or

(C) any change in ownership, management, or legal or financial

status of a warehouse licensed under this chapter;

(16) require by rule that sales, purchase, or brokerage

agreements between a warehouse operator and a producer be in

writing and contain written terms or provisions the department

considers appropriate to protect producers, depositors, and

warehouse operators and to ensure the department's ability to

carry out its regulatory functions under this chapter;

(17) regulate a warehouse operator's temporary storage of grain

in a non-warehouse location or facility;

(18) require segregation of grain requiring identity

preservation;

(19) enter into cooperative agreements with agencies of the

federal government or other states to carry out the purposes of

this chapter;

(20) recover the unused warehouse receipts of a warehouse

operator:

(A) during any period of probation or suspension of the

warehouse operator's license;

(B) on revocation or voluntary surrender of the warehouse

operator's license; or

(C) during any period in which the warehouse operator is not

licensed, including after a failure to timely renew the license;

(21) order corrective action or impose any reasonable condition

of probation necessary to accomplish the regulatory goals

authorized by this chapter; and

(22) adopt rules necessary to carry out the provisions of this

chapter.

Acts 1981, 67th Leg., p. 1047, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1993, 73rd Leg., ch. 553, Sec. 1, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 419, Sec. 3.06, eff.

Sept. 1, 1995. Renumbered from Sec. 14.003 and amended by Acts

2001, 77th Leg., ch. 1124, Sec. 1, eff. Sept. 1, 2001.

SUBCHAPTER C. LICENSING

Sec. 14.021. LICENSE REQUIRED. A person may not operate a

public grain warehouse without first obtaining from the

department a license in the person's name covering the warehouse.

Acts 1981, 67th Leg., p. 1047, ch. 388, Sec. 1, eff. Sept. 1,

1981. Renumbered from Sec. 14.004 and amended by Acts 2001, 77th

Leg., ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.022. LICENSING OF MULTIPLE WAREHOUSES. (a) In this

section:

(1) "Combination" means a group of two or more public grain

warehouses or facilities operated under a single set of complete

records. For purposes of this chapter, a combination is treated

as if it were a single public grain warehouse.

(2) "Facility" means two or more public grain warehouses located

in close proximity on the same general location. For purposes of

this chapter, and except when part of a combination, a facility

is treated as if it were a single public grain warehouse.

(b) A warehouse operator may operate all public grain warehouses

or facilities within an area no larger than 60 miles in diameter

as a combination if a single license covering the combination is

obtained from the department and:

(1) a single recordkeeping system covering only warehouses

within the combination is maintained by the warehouse operator;

(2) a single, unique set of sequentially numbered receipts

containing all information required by department rule and

bearing the name of the license holder and a unique combination

name, but not bearing individual warehouse or facility names, is

used for the combination;

(3) for each scale operated by the warehouse operator, the

warehouse operator issues and maintains a single, unique set of

sequentially numbered scale weight tickets containing all

information required by department rule and bearing the name of

the license holder and a unique name identifying the facility

where the scale is located;

(4) a single daily position report covering all storage

obligations of the combination and only the combination,

including company-owned grain, and containing all information

required by department rule is maintained;

(5) all original warehouse operator records, except for scale

weight tickets, relating to transactions or storage obligations

involving the combination are maintained at a single location and

separate from all other businesses and separately licensed

warehouse operations of the warehouse operator; and

(6) except as provided by department rule, a single unique bond

or bond substitute is used to cover the combination.

(c) Except as permitted while operating a combination, a

warehouse operator may not combine or intermingle assets, storage

obligations, liabilities of any kind, records or record entries,

contractual obligations, other transactions of any kind, or any

other business or operating information from different warehouses

or businesses owned, managed, or operated by the warehouse

operator. Each licensed combination or individually licensed

facility shall be operated as a separate entity under a single,

unique name and, except as provided by department rule, shall be

covered by a single, separate bond or bond substitute.

Amended by Acts 2001, 77th Leg., ch. 1124, Sec. 1, eff. Sept. 1,

2001.

Sec. 14.023. LICENSING PROCEDURE. (a) The department may

issue, renew, or amend a license following a determination that:

(1) the applicant has filed an acceptable bond, a financial

statement in a form prescribed by the department, and proof of

casualty insurance required by this chapter;

(2) the warehouse is suitable for storage of grain and

inspection by department personnel;

(3) the applicant has complied with this chapter and rules

adopted under this chapter; and

(4) the applicant has met the net worth or deficiency bond

requirements of Section 14.031(e).

(b) An applicant must file a separate application for each

license, renewal, or amendment and shall accompany each

application for a license or renewal with an annual license fee,

as provided by department rule. The department shall prescribe

the information to be contained in the application. A person who

fails to submit a renewal fee on or before the expiration date of

the license must pay, in addition to the renewal fee, the late

fee provided by Section 12.024.

(c) If an applicant for a license previously operated a grain

warehouse in this state or another state and that warehouse

ceased to operate while the applicant was the operator, the

applicant must submit with the application evidence acceptable to

the department that all debts from the previous operation

evidenced by receipts have been satisfied. The department may not

issue a license to an applicant who the department determines has

not satisfied all such debts from a previous operation.

Acts 1981, 67th Leg., p. 1047, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 4283, ch. 682, Sec. 2,

eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 50, Sec. 3, eff.

April 30, 1987; Acts 1989, 71st Leg., ch. 230, Sec. 32, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 9.05,

eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 419, Sec. 2.11,

eff. Sept. 1, 1995. Renumbered from Sec. 14.005 and amended by

Acts 2001, 77th Leg., ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.024. REQUIREMENT FOR INCREASING CAPACITY. A warehouse

operator may not use any increased warehouse capacity without

first obtaining written approval from the department.

Acts 1981, 67th Leg., p. 1048, ch. 388, Sec. 1, eff. Sept. 1,

1981. Renumbered from Sec. 14.007 and amended by Acts 2001, 77th

Leg., ch. 1124, Sec. 1, eff. Sept. 1, 2001.

SUBCHAPTER D. BONDING

Sec. 14.031. BOND. (a) In accordance with this section, each

applicant for a license shall file or have on file a bond with

the department.

(b) The bond must:

(1) be payable to the State of Texas;

(2) be executed by the applicant as principal;

(3) be issued by a corporate surety licensed to do business as

surety in the State of Texas; and

(4) be in a form and contain terms and conditions prescribed by

the department.

(c) The bond must be conditioned on faithful performance of:

(1) each obligation of a warehouse operator as to receipted

grain and open storage grain under this chapter and rules adopted

under this chapter, from the effective date of the bond until the

license is revoked or the bond is canceled, whichever occurs

first, whether or not the warehouse remains licensed; and

(2) except for a contract for the purchase of grain or to act as

broker for the grain, each obligation of a warehouse operator

under any contract with a depositor that exists on the effective

date of the bond or is assumed after the effective date of the

bond and before the license is revoked or the bond is canceled,

whichever occurs first and whether or not the warehouse remains

licensed.

(d) The bond must be in an amount of not less than $20,000 and

be based on six cents per bushel of storage capacity.

(e) If the actual net worth of an applicant equals less than 25

cents per bushel of storage capacity, the applicant shall file a

deficiency bond in an amount equal to the difference between the

actual net worth and an amount determined by multiplying 25 cents

times each bushel of storage capacity in the applicant's

warehouse. A deficiency bond is in addition to the bond required

of an applicant by this section.

(f) Except as provided by department rule, the applicant must

give a single bond meeting the requirements of this section to

cover warehouses licensed as a single facility or combination. A

single bond may not be used to cover more than one individually

licensed facility, more than one combination, or one or more

individually licensed facilities and one or more combinations.

(g) The liability of the surety of a bond required by this

chapter is limited to the face amount of the bond and does not

accumulate for each successive license period during which the

bond is in force.

(h) Subject to the approval of the department, a warehouse

operator may deposit the following with the department, for the

term of the license plus two years, in lieu of a bond required by

this section:

(1) cash;

(2) an irrevocable letter of credit, payable to the State of

Texas; or

(3) a certificate of deposit from a federally insured bank or

savings and loan institution authorized to do business in this

state, assigned to the State of Texas.

(i) The cash, letter of credit, or certificate of deposit under

Subsection (h) must be in the same amount or have a value in the

same amount as required for the warehouse bond.

(j) Any interest or income earned on an assigned certificate of

deposit accrues to the owner of the certificate during the time

of the assignment.

Acts 1981, 67th Leg., p. 1048, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., ch. 50, Sec. 2, eff. April

30, 1987. Renumbered from Sec. 14.009 and amended by Acts 2001,

77th Leg., ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.032. ADDITIONAL BOND. (a) If the department determines

that an approved bond is insufficient, the department shall

require the warehouse operator to give additional bond.

(b) If a license has been suspended or revoked or has expired,

the department may require a bond from the warehouse operator to

protect depositors of grain for as long as any receipts or open

storage accounts remain outstanding.

Acts 1981, 67th Leg., p. 1049, ch. 388, Sec. 1, eff. Sept. 1,

1981. Renumbered from Sec. 14.012 and amended by Acts 2001, 77th

Leg., ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.033. BOND CANCELLATION. (a) A warehouse operator may

not cancel a bond approved by the department unless the

department first gives written approval of a substitute bond.

(b) The surety may cancel a bond by sending notice of intent to

cancel by registered or certified mail to the department.

Cancellation of a bond may not be effective before the 91st day

following the day on which the surety mails notice of intent to

cancel. On receipt of notice of cancellation of a bond, the

department shall promptly notify the warehouse operator involved.

Liability under the bond ceases to accrue on the effective date

of cancellation. Notwithstanding cancellation under this section,

the department or a depositor may collect under the bond for any

claim that arose during the period during which the bond was in

effect, provided that the claim is filed within the applicable

limitations period established under Section 14.065.

(c) The surety shall send a copy of the notice required by this

section to any government agency requesting it.

(d) Notwithstanding any other provision of this chapter, a

public grain warehouse license is automatically suspended if the

warehouse operator fails to file a new bond before the

cancellation of a bond is effective.

(e) The suspension of a license under this section continues as

long as the warehouse operator fails to maintain the bond

required by this chapter.

Acts 1981, 67th Leg., p. 1050, ch. 388, Sec. 1, eff. Sept. 1,

1981. Renumbered from Sec. 14.013 and amended by Acts 2001, 77th

Leg., ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.034. CANCELLATION OF LETTER OF CREDIT. (a) A warehouse

operator may not cancel a letter of credit approved by the

department in lieu of a bond unless the department gives written

approval of a substitute bond or letter of credit.

(b) The issuer of the letter of credit may cancel a letter of

credit by sending notice of intent to cancel by registered or

certified mail to the department. Cancellation of a letter of

credit may not take effect before the 91st day after the date the

issuer mails notice of intent to cancel. On receipt of notice of

cancellation of a letter of credit, the department shall promptly

notify the warehouse operator involved. Liability under the

letter of credit ceases to accrue on the effective date of

cancellation. Notwithstanding cancellation under this subsection

or other law to the contrary, the department or a depositor may

collect under the letter of credit for any claim that arose

during the period during which the letter of credit was in

effect, provided that the claim is filed within the applicable

limitations period established under Section 14.065.

(c) The issuer of a letter of credit shall send a copy of the

notice required by this section to any government agency

requesting the copy. Notwithstanding any other provision of this

chapter, a public grain warehouse license is automatically

suspended if the warehouse operator fails to file a new bond or

letter of credit before the cancellation of a letter of credit is

effective.

(d) The suspension of a license under this section continues as

long as the warehouse operator fails to maintain the bond or

letter of credit required by this chapter.

Amended by Acts 2001, 77th Leg., ch. 1124, Sec. 1, eff. Sept. 1,

2001.

Sec. 14.035. CANCELLATION OF CERTIFICATE OF DEPOSIT OR CASH.

(a) A warehouse operator may not repossess a certificate of

deposit or cash approved by and deposited with the department in

lieu of a bond unless:

(1) the department gives written approval of a substitute bond

or letter of credit; and

(2) at least two years have passed after the expiration of the

last licensing period during which the certificate of deposit or

cash was deposited with the department in lieu of a bond.

(b) Notwithstanding any other provision of this chapter, the

department may not release a certificate of deposit or cash

deposited with the department while a claim filed within the

applicable limitations period established under Section 14.065 is

pending before the department or a court.

(c) A warehouse operator may, on written request to the

department, recover cash or a certificate of deposit from the

department before the expiration of the two-year period specified

in Subsection (a)(2) if:

(1) the department performs a closeout inspection;

(2) the department determines on the best available evidence

that no outstanding obligations exist at the time of the closeout

inspection;

(3) the warehouse operator submits with the written request a

bond:

(A) in an amount equal to six cents per bushel for 50 percent of

the total storage capacity of the facility or combination covered

by the cash or certificate of deposit the warehouse operator is

attempting to recover; and

(B) covering any failure of obligation that may have occurred

during all licensing periods covered by the cash or certificate

of deposit the warehouse operator is attempting to recover; and

(4) at least 30 days have passed since the closeout inspection.

(d) A claim against the bond required by Subsection (c) must be

filed with the department or in a court of competent jurisdiction

not later than the second anniversary of the date of the closeout

inspection.

Added by Acts 2001, 77th Leg., ch. 1124, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER E. INSURANCE

Sec. 14.041. CASUALTY INSURANCE. (a) Except as provided by

Subsections (c) and (d), an applicant for a license must file or

have on file with the department a certificate of insurance

evidencing that:

(1) the applicant has an effective policy of insurance issued by

an insurance company authorized to do business in this state or,

with the approval of the department, by an eligible surplus lines

insurer that meets the requirements of Chapter 981, Insurance

Code, and rules adopted by the commissioner of insurance under

that chapter; and

(2) the policy insures, in the name of the applicant, all

depositor grain that is or may be in the public grain warehouse

for its full market value against loss by or due to water or

other fluid resulting from an insured peril, excluding flood and

other rising waters resulting from natural causes, malicious

mischief, vandalism, smoke, fire, internal explosion, lightning,

hail, windstorm, hurricane, or tornado.

(b) If water or other fluid resulting from an insured peril,

excluding flood and other rising waters resulting from natural

causes, malicious mischief, vandalism, smoke, fire, internal

explosion, lightning, hail, windstorm, hurricane, or tornado

destroys or damages grain in a public grain warehouse, the

warehouse operator shall, on demand by the depositor and

presentation of a receipt or other evidence of ownership, make

settlement with the depositor of the grain. The amount of the

settlement shall be the average price paid for grain of the same

grade and quality on the date of the loss at the location of the

warehouse, minus the warehouse operator's charges and advances.

If a settlement is not made before the 31st day following the

date of demand, the depositor is entitled to seek recovery from

the insurance company.

(c) An applicant is not required to file a certificate of

insurance if the applicant certifies in writing, at or before the

time the certificate of insurance is due, that all grain within

the warehouse at the time the license is to be effective is or

will be owned by the applicant free of any lien. The applicant

shall file the required certificate of insurance on or before the

first day any grain not owned by the applicant free of any lien

is stored for hire, handled for hire, or shipped for hire.

(d) An applicant for a license shall insure depositor grain for

its full market value against loss by or due to fire or windstorm

if the grain is in temporary or emergency storage. The

certificate required under Subsection (a) must evidence that the

applicant has an effective policy of insurance under this

subsection before the applicant may store depositor grain in

temporary or emergency storage.

Renumbered from Sec. 14.011 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch.

196, Sec. 2, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276,

Sec. 10A.505, eff. Sept. 1, 2003.

Sec. 14.042. INSURANCE CANCELLATION. (a) A warehouse operator

may not cancel an insurance policy approved by the department

unless the department gives written approval of a substitute

policy.

(b) The insurer may cancel an insurance policy by sending notice

of intent to cancel by registered or certified mail to the

department. Cancellation of an insurance policy is not effective

before the 31st day following the date the insurer mails notice

of intent to cancel. On receipt of notice of cancellation of an

insurance policy, the department shall promptly notify the

warehouse operator involved.

(c) The insurer shall send a copy of the notice required by this

section to any government agency requesting the copy.

(d) Notwithstanding any other provision of this chapter, a

public grain warehouse license is automatically suspended if the

warehouse operator fails to file a new certificate of insurance

before the cancellation of an insurance policy is effective or

fails to provide a certification of ownership under Section

14.041(c).

(e) The suspension of a license under this section continues as

long as the warehouse operator fails to maintain the insurance

required by this chapter.

Added by Acts 2001, 77th Leg., ch. 1124, Sec. 1, eff. Sept. 1,

2001.

Sec. 14.043. ADDITIONAL INSURANCE. (a) If the department

determines that an approved insurance policy is insufficient, the

department shall require the warehouse operator to obtain

additional insurance.

(b) If a license has been suspended or revoked or has expired,

the department may require continued insurance coverage by the

warehouse operator to protect depositors of grain for as long as

any receipts or open storage accounts remain outstanding.

(c) The warehouse operator shall obtain the additional insurance

required by this section and provide verification of the

additional insurance within a time specified by the department,

and the additional insurance shall be maintained or continued as

necessary to meet the requirements of this chapter.

Added by Acts 2001, 77th Leg., ch. 1124, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER F. WAREHOUSE OPERATOR OBLIGATIONS

Sec. 14.051. POSTING OF LICENSE. Each warehouse operator shall

immediately on receipt of a license post the original in a

conspicuous place at the primary recordkeeping location for the

individually licensed facility or combination. A copy of the

license must be conspicuously posted at each facility where grain

is stored for hire, handled for hire, or shipped for hire.

Renumbered from Sec. 14.008 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.052. WAREHOUSE OPERATOR OBLIGATIONS. (a) The

obligations of a warehouse operator include the obligation to:

(1) deliver grain to a person holding a receipt for grain stored

in the warehouse; and

(2) maintain the quantity and quality of all grain not owned by

the warehouse operator, including open storage grain.

(b) Except as otherwise provided by this chapter or by

department rule, the obligation of a warehouse operator to

deliver grain to a person holding a receipt for grain stored in

the public grain warehouse is controlled by Section 7.403,

Business & Commerce Code.

(c) If a warehouse operator accepts for storage, shipping,

handling, purchase, or sale any grain that is nonfungible or for

which identity must be preserved, the warehouse operator shall

safeguard the grain from intermingling with grain that would

impair or destroy the identity-preserved or nonfungible nature of

the grain. Nothing in this section requires the warehouse

operator to accept grain that is nonfungible or that requires

identity preservation.

(d) The warehouse operator remains liable for the quality and

quantity of grain deposited at the warehouse and for any other

obligations established under this chapter for any period during

which the warehouse has been sealed or during any period of

probation, suspension, or revocation imposed under this chapter

or for grain abandoned by the warehouse operator unless:

(1) the warehouse operator makes a written request to the

department for access to the warehouse;

(2) the request adequately describes why access is necessary to

meet the warehouse operator's obligations under this chapter;

(3) the request adequately describes what type of access is

necessary to meet the warehouse operator's obligations under this

chapter;

(4) the request for access is reasonable;

(5) allowing access would not impair the department's ability to

preserve evidence, warehouse operator records, or depositor grain

assets; and

(6) the request is denied by the department or the department

imposes unreasonable restrictions that prevent the operator from

meeting the obligations described in the request.

(e) The department is entitled, on behalf of depositors, to

recover from the warehouse operator's bond the cost of damages

suffered by depositors as a result of sealing the warehouse or as

a result of the warehouse operator abandoning the warehouse and

the grain contained in the warehouse.

Acts 1981, 67th Leg., p. 1052, ch. 388, Sec. 1, eff. Sept. 1,

1981; Acts 1993, 73rd Leg., ch. 553, Sec. 2, eff. Sept. 1, 1993.

Renumbered from Sec. 14.0091, 14.021 and amended by Acts 2001,

77th Leg., ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.053. RECEIPT FORMS. (a) A warehouse operator shall use

one set of serially numbered and sequentially issued receipts for

all warehouses operated under a single license. In addition to a

unique serial number, each receipt form must contain all of the

information prescribed by department rule. If further provided by

department rule, the warehouse operator shall request the receipt

forms from the printer on a form approved, prescribed, or

furnished by the department.

(b) The warehouse operator shall provide the department with an

exemplar of the receipt forms and an affidavit from the printer

showing the number of receipts printed and their serial numbers

before issuing any receipt from the printed set. The exemplar and

affidavit required by this subsection shall be provided each time

a new set of receipts is printed.

(c) The warehouse operator may use an electronic receipt system

if the provider of the electronic receipt system has been

approved by the department or by the United States Department of

Agriculture or any other federal agency that issues a license for

the operation of a public grain warehouse.

(d) The department may require a warehouse operator to provide a

bond to cover any loss resulting from unlawful use of a receipt.

The department shall determine the form and the amount of the

bond, but the amount may not exceed $5,000.

Renumbered from Sec. 14.020 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.054. ISSUANCE OF SCALE WEIGHT TICKET OR RECEIPT. (a)

On receiving grain, a warehouse operator shall issue to the

person delivering the grain a serially numbered scale weight

ticket in a form approved by the department.

(b) On application of a depositor, the warehouse operator shall

issue to the depositor a Texas grain warehouse receipt, which

must be:

(1) in a form prescribed by the department; and

(2) in conformity with Chapter 7, Business & Commerce Code.

(c) A Texas grain warehouse receipt issued under this subchapter

is subject to the provisions of Chapter 7, Business &

Commerce Code.

(d) A Texas grain warehouse receipt is a negotiable document of

title. A scale weight ticket is not a negotiable document of

title.

(e) Except as provided by Section 14.055 for duplicate receipts,

a warehouse operator may not issue two scale weight tickets or

two receipts bearing the same number during any calendar year.

(f) Unless previously canceled in accordance with the provisions

of Chapter 7, Business & Commerce Code, a Texas grain

warehouse receipt issued under this chapter expires 10 years

after the date of issuance.

Renumbered from Sec. 14.017 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.055. DUPLICATE RECEIPTS. (a) Except as otherwise

provided by this section, if a receipt issued under this chapter

is outstanding, another receipt covering all or part of the grain

covered by the initial receipt may not be issued by the warehouse

operator or any other person. If a receipt is lost, stolen, or

destroyed, the owner is entitled to a new receipt as a duplicate

or substitute for the missing receipt. The duplicate or

substitute receipt has the same legal effect as the original

receipt and must:

(1) state that it is in lieu of the original receipt; and

(2) bear the number and date of the original receipt.

(b) Before issuing a duplicate receipt, the warehouse operator

shall require from the owner an indemnity bond of double the

market value of the grain covered by the missing receipt. The

bond must be in a form and with a surety prescribed by the

department to fully protect all rights under the missing receipt.

(c) A warehouse operator may not obtain, purchase, or become a

surety on a bond for a lost, stolen, or destroyed receipt.

(d) A court may not order delivery of grain covered by a lost,

stolen, or destroyed receipt without requiring the bond provided

by this section.

Renumbered from Sec. 14.019 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.056. RECEIPT FOR GRAIN OWNED BY WAREHOUSE OPERATOR. A

warehouse operator may issue a receipt for grain that is owned by

the warehouse operator, in whole or part, and located in the

warehouse operator's warehouse. The negotiation, transfer, sale,

or pledge of that receipt may not be defeated because of its

ownership.

Renumbered from Sec. 14.018 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.057. RECORDS. (a) Every warehouse operator shall keep

in a safe place complete and correct records and accounts

pertaining to the public grain warehouse, including records and

accounts of:

(1) grain received and withdrawn from the warehouse;

(2) unissued receipts in the warehouse operator's possession;

(3) receipts and scale weight tickets issued by the warehouse

operator; and

(4) receipts returned to and canceled by the warehouse operator.

(b) The warehouse operator shall retain the records required by

this section for the period of time prescribed by the department.

The warehouse operator shall retain copies of receipts or other

documents evidencing ownership of grain or liability of a

warehouse operator as long as the documents are outstanding. If

the documents are canceled, the warehouse operator shall retain

the documents or receipts for a period of not less than two years

from the date of cancellation.

(c) The warehouse operator shall:

(1) clearly mark all canceled receipts "canceled" and mark on

the face of each receipt the date of the cancellation;

(2) keep records and accounts required by this section separate

from the records and accounts of other businesses;

(3) issue in numerical order all scale weight tickets and

receipts; and

(4) keep in numerical order copies of the scale weight tickets

and receipts issued by the warehouse operator.

(d) In records kept under this section, grain may be designated

as company-owned grain only if:

(1) the grain has been paid for and is wholly owned by the

warehouse operator; or

(2) the ownership of the grain has been transferred to the

warehouse operator under a written contract of purchase.

(e) The warehouse operator shall report to the department on

forms furnished by the department the following information on

scale weight tickets used in the warehouse operator's business:

(1) the number of scale weight tickets printed;

(2) the serial numbers of the scale weight tickets printed; and

(3) the printer of the scale weight tickets.

(f) The warehouse operator shall make any records required by

this section or department rule accessible and available for

inspection by the department at any reasonable time.

Renumbered from Sec. 14.022 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.058. POSTING OF STORAGE RATES OR TARIFFS. (a) A public

grain warehouse licensed under this chapter shall post a copy of

all storage rates and tariffs charged by the warehouse operator

at the main warehouse office and at each warehouse facility

operating under the license.

(b) The warehouse operator shall post any change to the posted

storage rates or tariffs not later than the third day before the

day on which the change is to take effect.

(c) Department inspectors shall check compliance with this

section during inspections of a public grain warehouse under this

chapter.

Renumbered from Sec. 14.036 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.059. INSPECTIONS; FEE. (a) On request by the

department, a warehouse operator shall report to the department

on the condition, operation, and business of each public grain

warehouse that the warehouse operator operates and all grain

stored in those warehouses.

(b) The department shall inspect each public grain warehouse at

least once annually and may make additional inspections as the

department considers necessary. A warehouse operator may request

that the department make additional inspections.

(c) The department shall collect from the warehouse operator

whose public grain warehouse is inspected an inspection fee for

an annual inspection or an inspection requested by the warehouse

operator, but may not collect an inspection fee for other

inspections unless the inspection is conducted:

(1) under the terms of an agreed or ordered suspension or

probation;

(2) in response to a complaint that the warehouse operator has

not complied with the duties and obligations provided for by this

chapter and the complaint is determined by the department to be

valid;

(3) as a follow-up inspection to:

(A) determine whether a shortage of grain discovered by the

department has been corrected;

(B) obtain records not immediately available at the location

designated as the recordkeeping location in department records or

to which access was refused during a previous inspection;

(C) ensure that recordkeeping discrepancies discovered during a

previous inspection have been corrected; or

(D) monitor a suspension or probation under this chapter; or

(4) to monitor termination of arrangements for storing,

shipping, or handling of grain under this chapter.

(d) The department by rule shall set the inspection fee.

Amended by Acts 1995, 74th Leg., ch. 419, Sec. 2.12, eff. Sept.

1, 1995. Renumbered from Sec. 14.014 and amended by Acts 2001,

77th Leg., ch. 1124, Sec. 1, eff. Sept. 1, 2001.

SUBCHAPTER G. REMEDIES AND CLAIMS

Sec. 14.061. WAREHOUSE RECEIPT AS PRIMA FACIE EVIDENCE. In an

action involving a warehouse operator that is brought under this

chapter, a warehouse receipt constitutes prima facie evidence of

the truth of the facts stated in the receipt.

Renumbered from Sec. 14.0261 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.062. INVALID RECEIPTS. Notwithstanding any other

provision of this code or the Business & Commerce Code, a

receipt for grain is void as to any person who receives the

receipt with knowledge that the grain purported to be covered by

the receipt was not, at the time the receipt was issued, actually

stored in the warehouse of the warehouse operator issuing the

receipt.

Added by Acts 2001, 77th Leg., ch. 1124, Sec. 1, eff. Sept. 1,

2001.

Sec. 14.063. TERMINATION OF STORAGE. (a) A warehouse operator

desiring to terminate the storage of grain in the warehouse

operator's warehouse, including grain that is abandoned or is

unclaimed prior to the sale of a warehouse, shall do so in

accordance with Sections 7.206 and 7.210, Business & Commerce

Code, except that the warehouse operator is not required to hold

the balance of the proceeds of a sale, but may transfer the

balance to the comptroller, who shall treat the money in the same

manner as an escheated bank account.

(b) A purchaser in good faith of grain sold under Section 7.210,

Business & Commerce Code, takes the grain free of any rights

of the holder of the receipt, but the receipt is evidence of

entitlement to the escheated funds deposited with the comptroller

under Subsection (a).

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 2.01, eff. Sept.

1, 1997. Renumbered from Sec. 14.023 and amended by Acts 2001,

77th Leg., ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.064. CERTAIN LOADOUT FEES PROHIBITED. (a) A warehouse

operator may not charge a fee for loading out grain if the

loadout was the result of the misconduct of the warehouse

operator.

(b) Misconduct under this section includes:

(1) violation of this chapter as established by final,

unappealable order of the commissioner;

(2) conviction of a crime, including a plea of nolo contendere,

described as an offense under this chapter; and

(3) conviction of a crime, including a plea of nolo contendere,

described as an offense under the Penal Code and involving any

type of fraud or theft related to the storing, shipping,

handling, sale, or purchase of grain or the sale or purchase of

grain handling, shipping, or storage equipment or warehouse

structures or other assets.

(c) A loadout fee collected during a period of suspension of a

warehouse operator's license by the department, after revocation

of a warehouse operator's license, or during a period in which

criminal charges are pending against a warehouse operator, shall

be placed in an escrow account by the warehouse operator until:

(1) the department's suspension is lifted;

(2) the prosecutor ceases to pursue criminal charges;

(3) the indictment or information is dismissed by a court; or

(4) the warehouse operator is acquitted.

(d) If misconduct is finally determined to have occurred as

provided by Subsection (b), the loadout fees placed in escrow

shall be returned to the person originally paying those fees. The

loadout fees placed in escrow shall be returned to the warehouse

operator if the warehouse operator is found not to have committed

misconduct by acquittal, by the dismissal of the criminal

charges, or by final order of the commissioner.

Added by Acts 2001, 77th Leg., ch. 1124, Sec. 1, eff. Sept. 1,

2001.

Sec. 14.065. RECOVERY ON BOND; LIABILITY OF WAREHOUSE OPERATOR.

(a) If no action on the bond or cash, certificate of deposit, or

letter of credit deposited in lieu of a bond of a warehouse

operator is begun before the 31st day after the date of a written

demand to the department, a depositor has a right of action on

the bond or cash, certificate of deposit, or letter of credit

deposited in lieu of a bond for recovery of damages suffered by

the depositor as a result of the failure of the warehouse

operator to comply with any condition of the bond, or if cash, a

certificate of deposit, or a letter of credit is deposited in

lieu of a bond, failure to comply with any obligation of the

warehouse operator under this chapter that would have been

covered by a bond.

(b) Recovery on a bond shall be prorated if claims exceed

liability on a bond, but a depositor suing on a bond is not

required to join other depositors in a suit. The burden of

establishing proration is on the surety as a matter of defense or

is on the department as intervenor on behalf of other depositors.

(c) A warehouse operator is liable for damages for loss of or

injury to grain caused by the warehouse operator's failure to

exercise the care that a reasonably prudent person would exercise

in regard to the grain under similar circumstances, but, unless

otherwise agreed, a warehouse operator is not liable for damages

to grain that could not have been avoided through the exercise of

that care.

(d) A person who files an action on a bond under this section

must serve notice of the suit on the department in the same

manner and within the same period as for the defendant or surety

who issued the bond.

(e) On authentication by the department, the court shall accept

into evidence as a public record any report prepared by the

department under this chapter that describes potential bond

claims by other depositors, regardless of whether any of those

depositors are joined in the suit.

(f) A person is prohibited from filing a claim on an invalid

receipt.

(g) An action under this section must be brought not later than

the second anniversary of the date of expiration of the public

grain warehouse license in effect at the time the claim arose.

(h) The department by rule may set a limitations period for

filing claims with the department on a bond filed with the

department or cash, a certificate of deposit, or a letter of

credit deposited with the department in lieu of a bond.

Renumbered from Sec. 14.010 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.066. APPEAL OF DEPARTMENT ACTION BY WAREHOUSE OPERATOR.

(a) A department action or order affecting a warehouse operator

under this chapter, other than by rulemaking, assessment of an

administrative penalty, or imposition of a license sanction,

including a suspension under Section 14.083(c), is appealable in

accordance with this section.

(b) Not later than the 10th day after the date the department

takes an action or issues an order described by Subsection (a),

the warehouse operator may serve notice on the department to

appear in a district court of Travis County or the district court

of the county in which the public grain warehouse is located. The

court shall fix the time of the hearing not less than 3 days or

more than 20 days after the date of service of the notice.

(c) The burden is on the warehouse operator to show by a

preponderance of the evidence that the action taken or order

issued by the department was not authorized under this chapter

or, if authorized, was an abuse of the department's discretion.

Added by Acts 2001, 77th Leg., ch. 1124, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER H. OFFENSES

Sec. 14.071. GENERAL PENALTY. (a) A person commits an offense

if the person violates a provision of this chapter for which an

offense is not expressly provided.

(b) An offense under this section is a Class B misdemeanor.

Renumbered from Sec. 14.027 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.072. PENALTY FOR OPERATING WITHOUT A LICENSE. (a) A

person commits an offense if the person:

(1) transacts any public grain warehouse business without first

obtaining a license required by this chapter; or

(2) continues to transact public grain warehouse business after

a license has been revoked or suspended, or the license holder

has been placed on probation, except as permitted under Section

14.084.

(b) An offense under this section is a felony of the third

degree.

(c) A person commits a separate offense for each day business

prohibited by this section is carried on.

Renumbered from Sec. 14.028 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.073. PENALTY FOR FRAUD. (a) A person commits an

offense if the person:

(1) issues or aids in issuing a receipt or scale weight ticket

knowing that the grain covered by the receipt or scale weight

ticket has not been actually received at the grain warehouse;

(2) issues or aids in issuing a duplicate or additional

negotiable receipt for grain knowing that a former negotiable

receipt for the same grain or any part of the grain is

outstanding except as permitted by Section 14.055; or

(3) fraudulently and without proper authority represents,

forges, alters, counterfeits, or simulates any license, scale

weight ticket, or receipt provided for by this chapter.

(b) An offense under this section is a felony of the second

degree.

Renumbered from Sec. 14.029 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.074. PENALTY FOR UNLAWFUL DELIVERY. (a) A person

commits an offense if the person:

(1) delivers grain out of a public grain warehouse knowing that

a negotiable receipt for the grain is outstanding and without

possessing that receipt; or

(2) delivers grain out of a public grain warehouse:

(A) knowing that a nonnegotiable receipt or scale weight ticket

is outstanding;

(B) without the prior approval of the person lawfully entitled

to delivery; and

(C) without the delivery being shown on the appropriate records

of the warehouse operator.

(b) It is an affirmative defense to prosecution under this

section that the person's action is:

(1) a sale or other disposition of grain in lawful enforcement

of a warehouse operator's lien;

(2) a warehouse operator's lawful termination of a storing,

shipping, or handling agreement;

(3) a delivery to the person lawfully entitled to delivery;

(4) a delivery authorized by prior approval of the person

lawfully entitled to delivery and the delivery is shown on the

appropriate records of the warehouse operator;

(5) necessary to prevent destruction of the grain;

(6) taken under the order of a state or federal court; or

(7) permitted by a rule of the department necessary to carry out

this chapter.

(c) An offense under this section is a felony of the second

degree.

Renumbered from Sec. 14.030 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.075. PENALTY FOR FRAUDULENTLY ISSUING A SCALE WEIGHT

TICKET OR RECEIPT. (a) A person commits an offense if the

person fraudulently issues or aids in fraudulently issuing a

receipt or scale weight ticket knowing that it contains a false

statement.

(b) An offense under this section is a felony of the second

degree.

Renumbered from Sec. 14.031 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.076. PENALTY FOR CHANGING A RECEIPT OR SCALE WEIGHT

TICKET AFTER ISSUANCE. (a) A person commits an offense if the

person changes a receipt or scale weight ticket after its

issuance.

(b) It is a defense to prosecution under this section that the

change on the receipt or scale weight ticket is a notation by the

warehouse operator for partial delivery or corrections made by

the warehouse operator to reflect accuracy of accounts.

(c) An offense under this section is a felony of the second

degree.

Renumbered from Sec. 14.032 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.077. PENALTY FOR DEPOSITING GRAIN WITHOUT TITLE. (a) A

person commits an offense if the person:

(1) deposits grain without having title to the grain or deposits

grain on which there is a lien or mortgage;

(2) receives for the grain a negotiable receipt; and

(3) negotiates the receipt for value with intent to deceive and

without disclosing the person's lack of title or the existence of

a lien or mortgage on the grain.

(b) An offense under this section is a felony of the second

degree.

Renumbered from Sec. 14.033 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.078. PENALTY FOR STEALING GRAIN OR RECEIVING STOLEN

GRAIN. (a) A person commits an offense if the person:

(1) obtains or exercises control over grain stored in a public

grain warehouse without the owner's effective consent and with

the intent to deprive the owner of the grain;

(2) obtains from another person grain stolen from a public grain

warehouse knowing that the grain is stolen; or

(3) exercises control over grain stolen from a public grain

warehouse knowing that the grain is stolen.

(b) An offense under this section is a felony of the second

degree.

Renumbered from Sec. 14.034 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.079. PENALTY FOR INTERFERING WITH SEALED WAREHOUSE OR

DEPARTMENT INSPECTION OR INVESTIGATION. (a) A person commits an

offense if the person:

(1) without the department's consent and with the intent to

obstruct the department's regulation, management, or control of

sealed grain, obtains or exercises control over grain stored in a

building, bin, or other similar structure sealed by the

department;

(2) breaks, removes, vandalizes, or otherwise interferes with a

department seal placed on a building, bin, or other similar

structure used for the receiving of grain for hire, shipping of

grain for hire, storing of grain for hire, or handling of grain

for hire;

(3) without the department's consent and with the intent to

obstruct the department's regulation, management, or control of

sealed grain, interferes with the department's access to or

control of grain stored in a building, bin, or other similar

structure sealed by the department; or

(4) interferes with the lawful investigation or inspection of

the facilities, records, or grain deposits of a public grain

warehouse by a department inspector or other department official.

(b) It is an affirmative defense to prosecution under this

section that the person's action is:

(1) necessary to prevent destruction of stored grain or the

sealed structure; or

(2) taken under the order of a state or federal court.

(c) An offense under this section is a felony of the third

degree.

Added by Acts 2001, 77th Leg., ch. 1124, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER I. ENFORCEMENT

Sec. 14.081. OFFENSE IS VIOLATION; STANDARD OF PROOF. (a)

Commission of an offense under this chapter is also a violation

for purposes of administrative enforcement by the department.

(b) Proof of a violation under this chapter for purposes of

administrative enforcement, by assessment of an administrative

penalty or license sanction, is by a preponderance of the

evidence.

(c) In an administrative enforcement action against a person for

the commission of an offense under this chapter, the department

is required to prove any intent element provided by the

description of the offense.

(d) Both an administrative enforcement action and a criminal

prosecution may be maintained against a person who violates this

chapter.

Added by Acts 2001, 77th Leg., ch. 1124, Sec. 1, eff. Sept. 1,

2001.

Sec. 14.082. DISCOVERY OF SHORTAGE; REFUSAL OF INSPECTION. (a)

If the department determines that a warehouse operator does not

possess sufficient grain to cover outstanding receipts and

outstanding scale weight tickets issued or assumed by the

warehouse operator, or if a warehouse operator refuses or is

unable to submit records or property for lawful inspection or the

department is unable to conduct an inspection of the warehouse

due to the condition of the warehouse or grain stored in the

warehouse, the department may seal the warehouse to prevent

delivery or receipt of grain except as authorized by the

department and give notice to the warehouse operator requiring

the warehouse operator to cover a shortage of a particular type

of grain by:

(1) storing to the credit of or delivering to each depositor

affected by the shortage grain of the same type and quality that

is stored at any of the warehouse operator's licensed warehouses

in this state and that has been designated as company-owned grain

by the warehouse operator;

(2) purchasing and storing to the credit of or delivering to

each depositor affected by the shortage grain of the same type

and quality;

(3) selling company-owned grain of a different type and paying

to each depositor affected by the shortage, on a pro rata basis,

the market value of the depositor's grain as determined on the

day the shortage was discovered by the department; or

(4) using any combination of the remedies described by

Subdivisions (1)-(3) or another fair and reasonable method for

meeting the shortage approved by the department.

(b) A warehouse operator shall comply with the requirements of a

notice issued under Subsection (a) within 24 hours of

notification by the department or within a longer time allowed by

the department. If the warehouse operator fails to comply, the

department may petition the district court for the county where

the warehouse operator's principal place of business is located,

as shown by the license application, for a court order

authorizing the department to take possession of:

(1) all or a portion of the grain located in the public grain

warehouse or warehouses; and

(2) all relevant records and property of the warehouse operator.

(c) If the department takes possession of grain under Subsection

(b), the department shall give written notice of its action to

the surety on the bond of the warehouse operator and may notify

the holders of all receipts and scale weight tickets issued for

grain, as shown by the warehouse operator's records, to present

their receipts or scale weight tickets for inspection or account

for the absence of the receipts or scale weight tickets. The

department may then audit and investigate the affairs of the

public grain warehouse, especially with respect to the grain of

which there is an apparent shortage. The purpose of the audit and

investigation is to determine the amount of the shortage and, if

practicable, to compute the shortage as to each depositor, as

shown by the warehouse operator's records. The department shall

notify the warehouse operator and the surety on the warehouse

operator's bond of the approximate amount of the shortage. The

department shall notify each depositor affected by the shortage

by sending notice to the depositor's last known address, as shown

by the warehouse operator's records.

(d) The department shall retain possession of grain obtained

under this section until:

(1) the warehouse operator or surety on the bond satisfies the

claims of all depositors, within the limitations on liability

imposed by this chapter; or

(2) the court orders the department to surrender possession.

(e) If, during or after an audit or investigation authorized by

this section or at any other time, the department has evidence

that the warehouse operator is insolvent or unable to satisfy the

claims of all depositors, the department may petition the

district court for appointment of a receiver to operate or

liquidate the business of the warehouse operator in accordance

with law.

(f) At any time before the 11th day following the day on which

the department takes possession of grain under this section, the

warehouse operator may serve notice on the department to appear

in the district court of the county in which the public grain

warehouse is located to show cause why possession should not be

restored to the warehouse operator. The court shall fix the time

of the hearing not less than 5 nor more than 15 days from the

date of service of the notice.

Renumbered from Sec. 14.024 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.083. DENIAL, REVOCATION, MODIFICATION, OR SUSPENSION OF

LICENSE OR PROBATION. (a) The department may deny an

application for a license or license renewal if the applicant

fails to comply with a requirement of this chapter, a rule

adopted by the department under this chapter, or a lawful order

of the commissioner or the commissioner's designee.

(b) The department may revoke, modify, or suspend a license or

assess an administrative penalty against, place on probation, or

reprimand a license holder for a violation of this chapter, a

rule adopted by the department under this chapter, or a lawful

order of the commissioner or the commissioner's designee.

(c) If the department considers it necessary, the department may

suspend a license without a hearing for one or more periods not

to cumulatively exceed 30 days in one licensing period.

(d) During a period of license suspension or probation, the

department may seal and restrict access to the warehouse

operator's buildings, bins, or other similar structures used to

receive, store, ship, or handle grain, for hire, and require the

warehouse operator to:

(1) maintain additional information in the records of the

warehouse or report regularly to the department on matters that

are the basis of the suspension or probation;

(2) limit practice to the areas prescribed by the department;

(3) operate under conditions or by methods prescribed by the

department; or

(4) continue or renew professional education until the person

attains a degree of skill satisfactory to the department in those

areas that are the basis of the suspension or probation.

(e) Except as provided by Subsection (c), if the department

proposes to deny, revoke, modify, or suspend a person's

application or license or place a warehouse operator on

probation, the person is entitled to a hearing conducted under

Section 12.032. The decision of the department is appealable in

the same manner as provided for contested cases under Chapter

2001, Government Code.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 419, Sec. 1.10, 3.07,

eff. Sept. 1, 1995. Renumbered from Sec. 14.015 and amended by

Acts 2001, 77th Leg., ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.084. OPERATION AFTER REVOCATION OR SUSPENSION OF A

LICENSE OR PROBATION. (a) If a license is revoked, the

warehouse operator shall terminate, in a manner prescribed by the

department, all arrangements concerning storing, shipping,

handling, and purchasing or selling of grain.

(b) During a period of suspension of a license or probation, the

warehouse operator:

(1) shall operate the warehouse in a manner prescribed by the

department;

(2) may deliver grain previously received, subject to the

department's written conditions of suspension, if any; and

(3) may not receive grain for storing, shipping, or handling

without the department's written authorization.

Renumbered from Sec. 14.016 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.085. INJUNCTION. (a) If, after notice, a warehouse

operator refuses to comply with this chapter, the department may

apply for an injunction in a district court in Travis County or

in a district or county court in the county where the warehouse

is located.

(b) The courts of this state are vested with jurisdiction to

issue a temporary or permanent injunction against:

(1) operation of a public grain warehouse or issuance of

receipts or scale weight tickets either without a license or

during a period of suspension of a warehouse operator's license

or during a period when the warehouse operator is under

probation;

(2) interference by any person with the carrying out by the

department, or by a receiver appointed under this chapter, of

duties and powers granted by this chapter; or

(3) any other violation of this chapter for which injunctive

relief is an appropriate remedy.

(c) The notice provided for in Subsection (a) shall be delivered

to the warehouse operator not less than 10 business days before

the date the department applies for an injunction under

Subsection (b)(1).

(d) The notice provided for in Subsection (a) shall be delivered

to the warehouse operator not less than two business days before

the date the department applies for an injunction under

Subsection (b)(2) or (3).

Renumbered from Sec. 14.025 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.086. CIVIL PENALTY. (a) A person who violates this

chapter is liable for a civil penalty of not less than $500 or

more than $10,000 for each violation. Each day a violation occurs

or continues may be considered a separate violation for purposes

of a civil penalty assessment.

(b) On request of the department, the attorney general or the

county attorney or the district attorney of the county in which

the violation is alleged to have occurred shall file suit to

collect the penalty. The attorney general, a county attorney, or

a district attorney may file suit under this section without a

request from the department.

(c) A county attorney, a district attorney, or the attorney

general shall sue in the name of the state for the collection of

a penalty provided by this section.

(d) A civil penalty collected under this section shall be

deposited in the state treasury to the credit of the general

revenue fund. All civil penalties recovered in suits initially

instituted by a local government or governments under this

section shall be divided equally between the state and the local

government or governments, with 50 percent of the recovery to be

paid to the general revenue fund and the other 50 percent to be

paid equally to the local government or governments initially

instituting the suit.

(e) A civil penalty may not be collected for any violation that

constituted the basis for a department proceeding to assess an

administrative penalty, regardless of whether the department was

successful in obtaining a judgment for the administrative

penalty.

Added by Acts 2001, 77th Leg., ch. 1124, Sec. 1, eff. Sept. 1,

2001.

Sec. 14.087. RECOVERY OF COURT COSTS. (a) On prevailing in an

action commenced by the department through the attorney general

under this chapter or in a hearing commenced by the warehouse

operator under Section 14.082(f), the department and the attorney

general are each entitled to recover:

(1) investigation costs and fees;

(2) reasonable attorney's fees;

(3) court costs; and

(4) other costs relating to the action, including the cost of

depositions and other forms of discovery and copying charges.

(b) The costs recoverable under this section are in addition to

other relief available to the department or attorney general.

Renumbered from Sec. 14.0262 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14.088. VENUE. (a) Venue for a criminal prosecution under

this chapter is in the county in which the alleged offense

occurred.

(b) Except for an action for injunctive relief, venue for a

civil action under this chapter commenced by the attorney general

or a county or district attorney, either independently or on

behalf of the department, is in any county in which all or part

of the cause of the action accrued.

(c) Venue for an action for injunctive relief under this chapter

is in a district court in Travis County or in a district or

county court in the county where the warehouse is located.

(d) Venue for an administrative action commenced under this

chapter is governed by Chapter 2001, Government Code, or, to the

extent not inconsistent with Chapter 2001, the rules of the State

Office of Administrative Hearings or the department.

Renumbered from Sec. 14.035 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.



CHAPTER 14A. OTHER PUBLIC WAREHOUSE OPERATORS

AGRICULTURE CODE

TITLE 2. DEPARTMENT OF AGRICULTURE

CHAPTER 14A. OTHER PUBLIC WAREHOUSE OPERATORS

Sec. 14A.001. DEFINITIONS. In this chapter:

(1) "Public warehouse operator" means a person who stores

cotton, wheat, rye, oats, or rice, or any kind of produce.

(2) "Warehouse" means a house, building, or room in which the

commodities listed in Subdivision (1) are stored and protected

from damage by the elements.

Amended by Acts 1997, 75th Leg., ch. 211, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 14.201 and amended by Acts 2001, 77th

Leg., ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14A.002. CERTIFICATE TO TRANSACT BUSINESS. No person may

operate a warehouse without first obtaining a certificate to

transact business as a public warehouse operator from the county

clerk of the county in which the warehouse is located.

Renumbered from Sec. 14.204 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14A.003. APPLICATION FOR CERTIFICATE. (a) In order to

obtain a certificate to transact business, a person must apply in

writing to the county clerk of the county in which the warehouse

is to be operated. The application must state the name and

location of the warehouse and:

(1) the name of each person with an interest as owner or

principal in the warehouse; or

(2) if a corporation owns or manages the warehouse, the name of

the president, secretary, and treasurer of the corporation.

(b) The clerk shall issue the certificate and retain for county

records a copy of the application.

Renumbered from Sec. 14.205 by Acts 2001, 77th Leg., ch. 1124,

Sec. 1, eff. Sept. 1, 2001.

Sec. 14A.004. BOND. (a) A person receiving a certificate to

transact business shall file a bond with the county clerk

granting the certificate.

(b) The bond must be:

(1) payable to the State of Texas;

(2) of good and sufficient surety;

(3) conditioned on faithful performance of the applicant's duty

as a public warehouse operator; and

(4) in the amount of $5,000.

(c) A bond is subject to approval by the county clerk and the

clerk shall file approved bonds in the clerk's office.

Renumbered from Sec. 14.206 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14A.005. RECEIPTS. (a) The owner or depositor of property

stored in a warehouse may request from the public warehouse

operator a receipt for the property stored in the warehouse.

(b) The receipt shall be signed by the public warehouse operator

or the warehouse operator's agent and shall state:

(1) that the receipt is issued by a warehouse;

(2) the date of its issuance;

(3) the name and location of the warehouse in which the property

is stored; and

(4) the description, quantity, number, and marks of the property

stored.

(c) The public warehouse operator shall number receipts

consecutively in the order of their issue and shall keep a

correct record of receipts issued available for public inspection

at reasonable hours.

Renumbered from Sec. 14.207 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14A.006. RECEIPT FOR COTTON. (a) A public warehouse

operator shall issue a warehouse receipt to any person who

deposits cotton in the warehouse operator's warehouse and

requests a receipt.

(b) The receipt shall contain:

(1) all information required to be included on a receipt by

Section 14A.005;

(2) the date on which the cotton was received in the warehouse;

(3) a statement that the cotton represented by the receipt is

deliverable on return of the receipt properly endorsed and

payment of charges for storage and insurance stated on the face

of the receipt; and

(4) a statement of the grade and staple of the cotton

represented by the receipt.

(c) The statement of grade and staple of cotton required on

receipts by this section shall be determined by a licensed public

cotton classer. The public warehouse operator may not charge the

depositor of the cotton more than 25 cents per bale for the

statement. If no licensed public cotton classer is available, the

warehouse operator may issue a temporary receipt that:

(1) does not contain a statement of grade and staple of the

cotton;

(2) has the words "temporary receipt" clearly stamped on its

face; and

(3) is exchangeable at any time after five days from the date of

its issuance for a permanent warehouse receipt containing all

information required by Subsection (b).

(d) Failure or neglect by a public warehouse operator to comply

with the provisions of this section is a ground for revocation of

a certificate to transact business as a public warehouse

operator.

Renumbered from Sec. 14.208 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14A.007. DUPLICATE RECEIPTS. (a) A public warehouse

operator may not issue a duplicate receipt or two receipts

bearing the same number from the same warehouse during the same

calendar year, except as provided by Subsection (b).

(b) If a receipt is lost or destroyed, the public warehouse

operator shall issue a new receipt that:

(1) bears the same date and number as the original receipt;

(2) is plainly marked "duplicate" on its face; and

(3) is secured with a deposit:

(A) made by the person requesting the duplicate receipt; and

(B) acceptable to the warehouse operator to protect a person who

may hold the original receipt in good faith and for valuable

consideration.

Renumbered from Sec. 14.209 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14A.008. EXCHANGE OF COTTON RECEIPTS. (a) A person may

exchange a nonnegotiable receipt for cotton for a negotiable

receipt for cotton by:

(1) returning the nonnegotiable receipt to the warehouse issuing

it; and

(2) complying with the provisions of this chapter relating to

negotiable receipts.

(b) When the negotiable receipt is surrendered or canceled, the

public warehouse operator shall mark or stamp "canceled" in ink

on the face of the receipt.

Renumbered from Sec. 14.210 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14A.009. COTTON UNDER LIEN. A person who buys, sells, or

deals with cotton on which a lien or encumbrance exists is not

liable for conversion of the cotton if:

(1) the cotton is stored in a warehouse or is evidenced by a

negotiable warehouse receipt issued by a public warehouse

operator; and

(2) the person did not have actual knowledge of the lien or

encumbrance at the time of the alleged conversion.

Renumbered from Sec. 14.211 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14A.010. RECEIPT TO BE ISSUED ONLY ON DELIVERY. A public

warehouse operator may not issue a receipt until the goods

secured by the receipt are actually delivered to the warehouse

and are under the control of the warehouse operator issuing the

receipt.

Renumbered from Sec. 14.212 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14A.011. DELIVERY. (a) A public warehouse operator shall

immediately deliver property held in the warehouse on:

(1) presentation of a properly endorsed receipt issued by the

warehouse operator to represent the property; and

(2) payment by the holder of the receipt of all proper warehouse

charges on property represented by the receipt.

(b) Unless a receipt has been lost or canceled, a public

warehouse operator may not deliver property represented by a

receipt until the receipt is surrendered and canceled.

(c) On delivery of goods represented by a receipt, the public

warehouse operator shall cancel the receipt by writing "canceled"

in ink on the receipt and placing the warehouse operator's name

on the face of the receipt. A canceled receipt is void and may

not be circulated.

(d) A public warehouse operator who fails to strictly comply

with this section is liable to the legal holder of the receipt

for the full value of the property represented by the receipt,

based on the value of the property at the time of the default.

Renumbered from Sec. 14.213 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14A.012. EXCEPTIONS. (a) This chapter does not apply to

private warehouses or the issuance of receipts by the owners or

managers of private warehouses.

(b) This chapter does not prohibit a public warehouse operator

from issuing the same types of receipts as issued by a private

warehouse, provided that the faces of the receipts are plainly

marked with: "not a public warehouse receipt."

Renumbered from Sec. 14.214 and amended by Acts 2001, 77th Leg.,

ch. 1124, Sec. 1, eff. Sept. 1, 2001.

Sec. 14A.013. REVOCATION OF A CERTIFICATE. (a) A person may

sue in the district court of the county in which a warehouse is

situated to revoke the certificate of the warehouse.

(b) The person seeking revocation of the certificate shall

provide the court with a written petition setting forth

particular violations of the law, and the court shall conduct the

trial with the same rules of process, procedure, and evidence

used in civil cases.

Renumbered from Sec. 14.216 by Acts 2001, 77th Leg., ch. 1124,

Sec. 1, eff. Sept. 1, 2001.



CHAPTER 15. FARMERS MARKET NUTRITION PROGRAMS

AGRICULTURE CODE

TITLE 2. DEPARTMENT OF AGRICULTURE

CHAPTER 15. FARMERS MARKET NUTRITION PROGRAMS

SUBCHAPTER A. PROGRAM ADMINISTERED BY TEXAS DEPARTMENT OF HEALTH

Sec. 15.001. DEFINITIONS. In this subchapter:

(1) "Farmers market" means a location at which a group of two or

more farmers that are certified under the department's farmers

market certification program offer produce for retail sale.

(2) "Food coupon" means any redemptive coupon issued by the

Texas Department of Health under this subchapter that is

exchangeable only for produce at a farmers market.

(3) "Produce" means fresh fruits or vegetables.

(4) "W.I.C. program" means the federal special supplemental food

program for women, infants, and children administered by the

Texas Department of Health.

Added by Acts 1989, 71st Leg., ch. 1191, Sec. 1, eff. Aug. 28,

1989.

Sec. 15.002. ESTABLISHMENT OF SPECIAL NUTRITION PROGRAM. The

Texas Department of Health may establish a special nutrition

program to distribute to certain participants of the W.I.C.

program food coupons that are redeemable only at farmers markets

located in areas in which the program is implemented.

Added by Acts 1989, 71st Leg., ch. 1191, Sec. 1, eff. Aug. 28,

1989.

Sec. 15.003. ELIGIBILITY; AMOUNT OF ALLOTMENT. (a) A person is

eligible to participate in the special nutrition program if the

person is enrolled in the W.I.C. program and resides in an area

in which the special nutrition program is implemented. The Texas

Department of Health shall determine the eligibility of potential

participants.

(b) Only the Texas Department of Health may determine the dollar

amount of each participant's monthly allotment of food coupons.

Added by Acts 1989, 71st Leg., ch. 1191, Sec. 1, eff. Aug. 28,

1989.

Sec. 15.005. RULES. The Texas Board of Health shall adopt rules

under this subchapter that provide for:

(1) the design, printing, and denominations of the food coupons;

(2) the procedure for the delivery of the food coupons to

participants;

(3) the procedure for the redemption of food coupons by the

sellers of the produce; and

(4) other rules necessary for carrying out the purposes of this

subchapter.

Added by Acts 1989, 71st Leg., ch. 1191, Sec. 1, eff. Aug. 28,

1989.

Sec. 15.006. ANNUAL REPORT. The department and the Texas

Department of Health shall jointly prepare an annual report

concerning the special nutrition program and submit a copy of the

report to the governor, lieutenant governor, and speaker of the

house of representatives. The report must include information on

the condition of the program, persons served, amount of food

coupons redeemed, and funds received and expended.

Added by Acts 1989, 71st Leg., ch. 1191, Sec. 1, eff. Aug. 28,

1989.

Sec. 15.007. PROGRAM FUNDS. The Texas Department of Health may

accept gifts and grants from the federal government, the state,

and private sources as well as legislative appropriations for the

program authorized by this subchapter. The use of gifts and

grants other than legislative appropriations is subject, after

their appropriation, only to limitations contained in the gift or

grant.

Added by Acts 1989, 71st Leg., ch. 1191, Sec. 1, eff. Aug. 28,

1989.



CHAPTER 16. FUEL ETHANOL, RENEWABLE METHANE, BIODIESEL, AND RENEWABLE DIESEL PRODUCTION INCENTIVE PROGRAM

AGRICULTURE CODE

TITLE 2. DEPARTMENT OF AGRICULTURE

CHAPTER 16. FUEL ETHANOL, RENEWABLE METHANE, BIODIESEL, AND

RENEWABLE DIESEL PRODUCTION INCENTIVE PROGRAM

Sec. 16.001. DEFINITIONS. In this chapter:

(1) "Account" means the fuel ethanol, renewable methane,

biodiesel, and renewable diesel production account.

(2) "ASTM" means the American Society for Testing and Materials.

(3) "Biodiesel" means a motor fuel that:

(A) meets the registration requirements for fuels and fuel

additives established by the United States Environmental

Protection Agency under Section 211 of the federal Clean Air Act

(42 U.S.C. Section 7545);

(B) is mono-alkyl esters of long chain fatty acids derived from

vegetable oils and animal fats;

(C) meets the requirements of ASTM specification D-6751;

(D) is intended for use in engines that are designed to run on

conventional, petroleum-derived diesel fuel; and

(E) is derived from agricultural products, vegetable oils,

recycled greases, biomass, or animal fats or the wastes of those

products or fats.

(4) "Fuel ethanol" means ethyl alcohol that:

(A) has a purity of at least 99 percent, exclusive of added

denaturants;

(B) has been denatured in conformity with a method approved by

the Bureau of Alcohol, Tobacco, Firearms, and Explosives of the

United States Department of Justice;

(C) meets the requirements of ASTM D4806, the standard

specification for ethanol used as a motor fuel; and

(D) is produced exclusively from agricultural products or

by-products or municipal solid waste.

(4-a) "Renewable methane" means methane gas derived from animal

waste or an agricultural byproduct, including creamery or fruit

waste or corn silage.

(5) "Office" means the Texas Economic Development and Tourism

Office.

(6) "Producer" means a person who operates a fuel ethanol,

renewable methane, biodiesel, or renewable diesel plant in this

state.

(7) "Renewable diesel" means a motor fuel that:

(A) meets the registration requirements for fuels and fuel

additives established by the United States Environmental

Protection Agency under Section 211 of the federal Clean Air Act

(42 U.S.C. Section 7545);

(B) is a hydrocarbon;

(C) meets the requirements of ASTM specification D-975;

(D) is intended for use in engines that are designed to run on

conventional, petroleum-derived diesel fuel; and

(E) is derived from agricultural products, vegetable oils,

recycled greases, biomass, or animal fats or the wastes of those

products or fats.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 4.01, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1295, Sec. 2, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1312, Sec. 4, eff. June 19, 2009.

Sec. 16.002. PLANT REGISTRATION. (a) To be eligible for a

grant for fuel ethanol, renewable methane, biodiesel, or

renewable diesel produced in a plant, a producer must apply to

the office for the registration of the plant. A producer may

apply for the registration of more than one plant.

(b) An application for the registration of a plant must show to

the satisfaction of the office that:

(1) the plant is capable of producing fuel ethanol, renewable

methane, biodiesel, or renewable diesel;

(2) the producer has made a substantial investment of resources

in this state in connection with the plant; and

(3) the plant constitutes a permanent fixture in this state.

(c) The office, after consultation with the department, shall

register each plant that qualifies under this section. The office

shall notify the department of plants registered under this

section.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 4.01, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1295, Sec. 3, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1312, Sec. 5, eff. June 19, 2009.

Sec. 16.003. REPORTS. (a) On or before the fifth day of each

month, a producer shall report to the office on:

(1) the number of gallons of fuel ethanol, biodiesel, or

renewable diesel or MMBtu of renewable methane produced at each

registered plant operated by the producer during the preceding

month;

(2) the number of gallons of fuel ethanol, biodiesel, or

renewable diesel imported into this state by the producer during

the preceding month;

(3) the number of gallons of fuel ethanol, biodiesel, or

renewable diesel sold or blended with motor fuels by the producer

during the preceding month; and

(4) the total value of agricultural products consumed in each

registered plant operated by the producer during the preceding

month.

(b) A producer who fails to file a report as required by this

section is ineligible to receive a grant for the period for which

the report is not filed.

(c) The office shall send a copy of each report to the

department.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 4.01, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1295, Sec. 4, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1312, Sec. 6, eff. June 19, 2009.

Sec. 16.004. FUEL ETHANOL, RENEWABLE METHANE, BIODIESEL, AND

RENEWABLE DIESEL PRODUCTION ACCOUNT. (a) The fuel ethanol,

renewable methane, biodiesel, and renewable diesel production

account is an account in the general revenue fund that may be

appropriated only to the office for the purposes of this chapter,

including the making of grants under this chapter.

(b) The account is composed of:

(1) fees collected under Section 16.005; and

(2) money transferred to the account under Subsection (c).

(c) The comptroller shall transfer from the undedicated portion

of the general revenue fund to the account an amount of money

equal to 5.25 times the amount of the fees collected under

Section 16.005.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 4.01, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1295, Sec. 5, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1295, Sec. 6, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1312, Sec. 7, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1312, Sec. 8, eff. June 19, 2009.

Sec. 16.005. FEE ON FUEL ETHANOL, RENEWABLE METHANE, BIODIESEL,

AND RENEWABLE DIESEL PRODUCTION.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1295, Sec. 8

(a) The office shall impose a fee on each producer in an amount

equal to 3.2 cents for each gallon of fuel ethanol or MMBtu of

renewable methane and 1.6 cents for each gallon of biodiesel

produced in each registered plant operated by the producer.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1312, Sec. 10

(a) The office shall impose a fee on each producer in an amount

equal to 3.2 cents for each gallon of fuel ethanol, biodiesel, or

renewable diesel produced in each registered plant operated by

the producer.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1295, Sec. 8

(b) For each fiscal year, the office may not impose fees on a

producer for more than 18 million gallons of fuel ethanol or

biodiesel or MMBtu of renewable methane produced at any one

registered plant.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1312, Sec. 10

(b) For each fiscal year, the office may not impose fees on a

producer for more than 18 million gallons of fuel ethanol,

biodiesel, or renewable diesel produced at any one registered

plant.

(c) The office shall transfer the fees collected under this

section to the comptroller for deposit to the credit of the

account.

(d) The office may not impose fees on a producer for fuel

ethanol, renewable methane, biodiesel, or renewable diesel

produced at a registered plant after the 10th anniversary of the

date production from the plant begins.

(e) The office may enter into an interagency contract with the

department authorizing the department to impose and collect fees

on behalf of the office under this section.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 4.01, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1295, Sec. 7, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1295, Sec. 8, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1312, Sec. 9, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1312, Sec. 10, eff. June 19, 2009.

Sec. 16.006. FUEL ETHANOL, RENEWABLE METHANE, BIODIESEL, AND

RENEWABLE DIESEL GRANTS. (a) The office, after consultation

with the department, shall make grants to producers as an

incentive for the development of the fuel ethanol, renewable

methane, biodiesel, and renewable diesel industry and

agricultural production in this state.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1295, Sec. 10

(b) A producer is entitled to receive from the account 20 cents

for each gallon of fuel ethanol or MMBtu of renewable methane and

10 cents for each gallon of biodiesel produced in each registered

plant operated by the producer until the 10th anniversary of the

date production from the plant begins.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1312, Sec. 12

(b) A producer is entitled to receive from the account 20 cents

for each gallon of fuel ethanol, biodiesel, or renewable diesel

produced in each registered plant operated by the producer until

the 10th anniversary of the date production from the plant

begins. The incentive under this subsection is payable only on

that part of each gallon of fuel produced from renewable

resources.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1295, Sec. 10

(c) For each fiscal year a producer may not receive grants for

more than 18 million gallons of fuel ethanol or biodiesel or

MMBtu of renewable methane produced at any one registered plant.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1312, Sec. 12

(c) For each fiscal year a producer may not receive grants for

more than 18 million gallons of fuel ethanol, biodiesel, or

renewable diesel produced at any one registered plant.

(d) The office by rule shall provide for the distribution of

grant funds under this chapter to producers. The office shall

make grants not less often than quarterly.

(e) If the office determines that the amount of money credited

to the account is not sufficient to distribute the full amount of

grant funds to eligible producers as provided by this chapter for

a fiscal year, the office shall proportionately reduce the amount

of each grant for each gallon of fuel ethanol, biodiesel, or

renewable diesel or each MMBtu of renewable methane produced as

necessary to continue the incentive program during the remainder

of the fiscal year.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 4.01, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1295, Sec. 9, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1295, Sec. 10, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1312, Sec. 11, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1312, Sec. 12, eff. June 19, 2009.



CHAPTER 17. SALE AND REGULATION OF CERTAIN FUEL MIXTURES

AGRICULTURE CODE

TITLE 2. DEPARTMENT OF AGRICULTURE

CHAPTER 17. SALE AND REGULATION OF CERTAIN FUEL MIXTURES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 17.001. DEFINITIONS. In this chapter:

(1) "Automotive fuel rating" has the meaning assigned by 15

U.S.C. Section 2821.

(2) "Dealer" means a person who:

(A) is the operator of a service station or other retail outlet;

and

(B) delivers motor fuel into the fuel tanks of motor vehicles or

motor boats.

(3) "Distributor" has the meaning assigned by Section 162.001,

Tax Code.

(4) "Jobber" means a person who purchases tax-paid gasoline for

resale or distribution at wholesale.

(5) "Motor fuel" has the meaning assigned by Section 162.001,

Tax Code.

(6) "Supplier" has the meaning assigned by Section 162.001, Tax

Code.

(7) "Wholesaler" means a person who purchases tax-paid gasoline

for resale or distribution at wholesale.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.06, eff. April 1, 2009.

SUBCHAPTER B. SALE OR DELIVERY OF MOTOR FUEL

Sec. 17.051. NOTICE OF SALE OF ALCOHOL AND FUEL MIXTURE. (a) A

dealer may not sell or offer for sale motor fuel from a motor

fuel pump supplied by a storage tank into which motor fuel, in a

mixture in which at least one percent of the mixture measured by

volume is ethanol or methanol, has been delivered within the

60-day period preceding the date of sale or offer of sale unless

the dealer prominently displays on the pump from which the

mixture is sold a sign that complies with Subsection (b).

(b) A sign required by Subsection (a) must:

(1) be displayed on each face of the motor fuel pump on which

the price of the motor fuel mixture sold from the pump is

displayed;

(2) state "Contains Ethanol" or "Contains Methanol," as

applicable;

(3) appear in contrasting colors with block letters at least

one-half inch high and one-fourth inch wide; and

(4) be displayed in a clear, conspicuous, and prominent manner,

visible to customers using either side of the pump.

(c) If a motor fuel pump is supplied by a storage tank into

which motor fuel containing at least 10 percent ethanol by volume

or at least five percent methanol by volume is delivered in the

60-day period preceding the date of the sale or offer of sale,

the sign required by Subsection (a) must also state the

percentage of ethanol or methanol by volume, to the nearest whole

percent, of the motor fuel having the highest percentage of

ethanol or methanol delivered into that storage tank during that

period.

(d) On request by a motor fuel user, a dealer shall reveal:

(1) the percentage of ethanol contained in motor fuel being

sold;

(2) the percentage of methanol contained in motor fuel being

sold; and

(3) if the motor fuel contains methanol, the types and

percentages of associated cosolvents contained in the motor fuel

being sold.

(e) This section does not prohibit the posting of any other

alcohol or additive information. Other alcohol or additive

information and any relevant posting are subject to regulation by

the commissioner.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.06, eff. April 1, 2009.

Sec. 17.052. DOCUMENTATION OF MOTOR FUEL MIXTURE SALES. (a)

Except as provided by Subsection (b), a distributor, supplier,

wholesaler, or jobber of motor fuel may not deliver to an outlet

in this state a motor fuel mixture that contains ethanol or

methanol exceeding one percent by volume of the mixture unless,

at the time of the delivery of the mixture, the person also

delivers to the outlet receiving the delivery:

(1) signs required by Section 17.051 in a number sufficient for

the dealer receiving the mixture to comply with that section; and

(2) a manifest, bill of sale, bill of lading, or other document

evidencing delivery of the mixture, that:

(A) includes a statement containing:

(i) the percentage of ethanol or methanol contained in the

mixture; and

(ii) the types and percentages of any associated cosolvents

contained in the mixture; and

(B) evidences delivery of the signs required under Subdivision

(1).

(b) Subsection (a) does not apply to a delivery made into the

fuel supply tanks of a motor vehicle.

(c) The commissioner by rule may prescribe the form of the

statement required by Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.06, eff. April 1, 2009.

Sec. 17.053. RECORD OF DELIVERY DOCUMENTS; INSPECTION

AUTHORIZED. (a) Each dealer shall keep a copy of each document

required to be delivered to the dealer by Section 17.052 until

the first anniversary of the delivery date. During the first 60

days following delivery of a fuel mixture subject to this

chapter, the dealer shall keep a copy at the station or retail

outlet where the motor fuel was delivered.

(b) Each distributor, supplier, wholesaler, and jobber of motor

fuel shall keep at the person's principal place of business a

copy of each document required to be delivered to the dealer by

Section 17.052 until the first anniversary of the delivery date.

(c) The commissioner or an authorized representative of the

commissioner may inspect documents described by this section.

(d) The commissioner by rule may prescribe:

(1) the manner of filing documents required to be kept under

this section; and

(2) the time, place, and manner of inspection of the documents.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.06, eff. April 1, 2009.

Sec. 17.054. DOCUMENTS RELATING TO POSTING OR CERTIFICATION OF

AUTOMOTIVE FUEL RATINGS. (a) Each dealer shall keep for at

least one year a copy of:

(1) each delivery ticket or letter of certification on which the

dealer based a posting of the automotive fuel rating of motor

fuel contained in a motor fuel pump;

(2) each delivery ticket or letter of certification that is

required to be delivered to the dealer under 16 C.F.R. Part 306;

and

(3) records of any automotive fuel rating determination made by

the dealer under 16 C.F.R. Part 306.

(b) Each distributor or supplier shall keep for at least one

year at the distributor's or supplier's principal place of

business a copy of each delivery ticket or letter of

certification required to be delivered by the distributor or

supplier to a dealer in this state under 16 C.F.R. Part 306.

(c) The commissioner or an authorized representative of the

commissioner may inspect a document required to be kept under

this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.06, eff. April 1, 2009.

Sec. 17.055. SALE OF MOTOR FUEL WITH INACCURATE AUTOMOTIVE FUEL

RATING. (a) A dealer may not sell or offer for sale from a

motor fuel pump motor fuel that has an automotive fuel rating

lower than the rating for that motor fuel posted on the pump.

(b) A distributor or supplier of motor fuel may not deliver or

transfer to a dealer in this state motor fuel that has an

automotive fuel rating lower than the certification of the rating

the distributor or supplier is required to make to the dealer

under federal law.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.06, eff. April 1, 2009.

SUBCHAPTER B-1. MOTOR FUEL QUALITY AND TESTING

Sec. 17.071. MINIMUM MOTOR FUEL QUALITY AND TESTING STANDARDS.

The department by rule shall adopt minimum motor fuel quality and

testing standards for motor fuel that is sold or offered for sale

in this state. The standards must comply with the nationally

recognized minimum standards established by:

(1) the American Society for Testing and Materials, as those

standards existed on September 1, 2009, for motor fuels other

than motor fuels blended with ethanol; and

(2) the National Institute of Standards and Technology, as those

standards existed on September 1, 2009, other than the standard

vapor to liquid ratio specification for motor fuels blended with

ethanol.

Added by Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 24, eff. January 1, 2010.

Sec. 17.072. TESTING OF MOTOR FUEL QUALITY. (a) The department

may collect samples and conduct testing at any location where

motor fuel is kept, transferred, sold, or offered for sale, to

verify that the motor fuel complies with the minimum standards

required by Section 17.071.

(b) On arriving at a facility to conduct testing under

Subsection (a), a representative of the department shall notify

the owner or manager of the facility of the representative's

presence and purpose.

(c) A person commits an offense if the person refuses to allow a

department representative to collect samples or conduct motor

fuel testing under Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 24, eff. January 1, 2010.

Sec. 17.073. STOP-SALE ORDER. If the department has reason to

believe that motor fuel is in violation of this chapter or a rule

adopted under this chapter, the department may issue and enforce

a written order to stop the sale of the motor fuel. The

department shall present the order to the dealer, distributor,

jobber, supplier, or wholesaler who is in control of the motor

fuel at the time the motor fuel is tested. The person who

receives the order may not sell the motor fuel until the

department determines that the motor fuel is in compliance with

this chapter and department rules.

Added by Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 24, eff. January 1, 2010.

SUBCHAPTER C. ADMINISTRATIVE PROVISIONS

Sec. 17.101. COPIES OF DOCUMENTS; DELIVERY TO FEDERAL

GOVERNMENT. (a) The commissioner, an authorized representative

of the commissioner, or the attorney general may copy any

manifest, bill of sale, bill of lading, delivery ticket, letter

of certification, or other document that the commissioner or

attorney general is entitled to inspect under this chapter.

(b) The commissioner, an authorized representative of the

commissioner, or the attorney general may deliver a copy of a

document described by Subsection (a) to the federal government

for the purpose of prosecuting a person for a violation of

federal law relating to the sale or transfer of motor fuel.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.06, eff. April 1, 2009.

Sec. 17.102. TESTING; RULES RELATING TO TESTING FREQUENCY. To

determine compliance with the standards and enforce rules adopted

under Sections 17.051, 17.052, 17.053, 17.055, and 17.103, the

commissioner or an authorized representative of the commissioner

may test any motor fuel sold in this state, regardless of the

existence of a complaint about the fuel. This section does not

prohibit the commissioner from adopting rules relating to the

frequency of testing motor fuels. In adopting the rules, the

commissioner shall consider:

(1) the nature of the violation;

(2) the history of past violations; and

(3) available funds under Section 17.104(d).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.06, eff. April 1, 2009.

Sec. 17.103. AUTHORITY OF COMMISSIONER TO LIMIT APPLICABILITY OF

LAW. If the commissioner determines that certain types of motor

fuel, such as diesel or liquefied petroleum gas, are not sold in

this state as mixtures with alcohol in sufficient quantities to

warrant regulation of deliveries of those types of motor fuel

under this chapter, the commissioner may limit the application of

Sections 17.051 and 17.052 to motor fuels sold in sufficient

quantity to warrant regulation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.06, eff. April 1, 2009.

Sec. 17.104. RULES; FEES. (a) The commissioner may adopt rules

consistent with this chapter for the regulation of the sale of

motor fuels, including motor fuels that contain ethanol and

methanol.

(b) The commissioner by rule may impose a fee for testing,

inspection, or the performance of other services provided as

determined necessary by the commissioner in the administration of

this chapter. A fee imposed under this subsection shall be

collected from each dealer, distributor, jobber, supplier, and

wholesaler on a periodic basis determined by the commissioner

without regard to whether the motor fuel is subject to regulation

under this chapter.

(c) The commissioner by rule shall prescribe the form for

reporting and remitting the fees imposed under this section.

(d) Fees collected under this section may be used only to

administer and enforce this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.06, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 25, eff. September 1, 2009.

SUBCHAPTER D. ENFORCEMENT

Sec. 17.151. CONTRACT FOR ENFORCEMENT. The commissioner may

contract for the enforcement of this chapter after due notice.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.06, eff. April 1, 2009.

Sec. 17.152. CIVIL ACTION. (a) If a dealer or a distributor,

supplier, wholesaler, or jobber of motor fuel violates Section

17.051, 17.052, 17.053, 17.054, or 17.055, a motor fuel user who

purchased the motor fuel and sustained damages or who has a

complaint about the product may bring an action against the

dealer, distributor, supplier, wholesaler, or jobber.

(b) The action may be brought, without regard to the specific

amount of damages, in the district court in any county in which:

(1) the dealer, distributor, supplier, wholesaler, or jobber

transacts business; or

(2) the dealer resides.

(c) The court shall award to a motor fuel user who prevails in

an action under this section:

(1) the amount of actual damages;

(2) equitable relief as determined by the court to be necessary

to remedy the effects of the violation, including a declaratory

judgment, permanent injunctive relief, and temporary injunctive

relief; and

(3) court costs and attorney's fees that are reasonable in

relation to the amount of work expended.

(d) In addition to the remedies provided under Subsection (c),

on finding that the defendant wilfully or knowingly violated

Section 17.051, 17.052, or 17.053, the trier of fact shall award

not more than three times the amount of actual damages.

(e) A violation of Section 17.051, 17.052, 17.053, 17.054, or

17.055 also constitutes a deceptive trade practice under

Subchapter E, Chapter 17, Business & Commerce Code.

(f) An action alleging a violation of Section 17.051, 17.052,

17.053, 17.054, or 17.055 must be commenced and prosecuted not

later than the second anniversary of the date on which the cause

of action accrues.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.06, eff. April 1, 2009.

Sec. 17.153. CIVIL PENALTY. A dealer, distributor, supplier,

wholesaler, or jobber who violates Section 17.051, 17.052,

17.053, 17.054, or 17.055 is liable to this state for a civil

penalty of not less than $200 and not more than $10,000.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.06, eff. April 1, 2009.

Sec. 17.154. CRIMINAL OFFENSES. (a) A person commits an

offense if the person knowingly violates Section 17.051, 17.052,

17.053, 17.054, or 17.055 or a rule adopted by the commissioner

to enforce or implement those sections.

(b) A person commits an offense if the person knowingly:

(1) refuses to permit a person authorized by Section 17.102 to

test any motor fuel sold or held for sale in this state;

(2) refuses to permit inspection of any document required to be

kept or delivered by this chapter on request of a person

authorized to inspect the documents under Section 17.053 or

17.054; or

(3) mutilates, destroys, secretes, forges, or falsifies any

document, record, report, or sign required to be delivered, kept,

filed, or posted by this chapter or any rule adopted by the

commissioner to enforce this chapter.

(c) An offense under Subsection (a) is a Class C misdemeanor.

(d) An offense under Subsection (b) is a Class B misdemeanor.

(e) The commissioner or the authorized representative of the

commissioner may request the appropriate prosecuting attorney to

prosecute a violation of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.06, eff. April 1, 2009.

Sec. 17.155. ADMINISTRATIVE PENALTY. (a) The department may

impose an administrative penalty against a person regulated under

this chapter who violates this chapter or a rule or order adopted

under this chapter. Except as otherwise provided by this

section, an administrative penalty is imposed and collected in

the manner provided by Section 12.020.

(b) The penalty for a violation of this chapter or a rule or

order adopted under this chapter may not exceed $5,000 a day for

each violation. Each day a violation continues or occurs may be

considered a separate violation for purposes of imposing a

penalty.

(c) The amount of the penalty shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of any prohibited acts, and

the hazard or potential hazard created to the health, safety, or

economic welfare of the public;

(2) the economic harm to property or the environment caused by

the violation;

(3) the history of previous violations;

(4) the amount necessary to deter future violations;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

(d) An employee of the department designated by the commissioner

to act under this section who determines that a violation has

occurred may issue to the commissioner a report stating the

facts on which the determination is based and the designated

employee's recommendation on the imposition of a penalty,

including a recommendation on the amount of the penalty.

(e) Not later than the 14th day after the date the report is

issued, the designated employee shall give written notice of the

report to the person charged with the violation. The notice may

be given by certified mail. The notice must:

(1) include a brief summary of the alleged violation;

(2) include a statement of the amount of the recommended

penalty; and

(3) inform the person charged that the person has a right to a

hearing on the occurrence of the violation, the amount of the

penalty, or both the occurrence of the violation and the amount

of the penalty.

(f) Not later than the 20th day after the date the person

charged receives the notice, the person:

(1) in writing may accept the determination and recommended

penalty of the designated employee; or

(2) may make a written request for a hearing on the occurrence

of the violation, the amount of the penalty, or both the

occurrence of the violation and the amount of the penalty.

(g) If the person charged with the violation accepts the

determination and recommended penalty of the designated employee,

the commissioner by order shall approve the determination and

impose the recommended penalty.

(h) If the person charged requests a hearing or fails to respond

timely to the notice, the designated employee shall set a hearing

and give notice of the hearing to the person. The hearing shall

be held by an administrative law judge of the State Office of

Administrative Hearings. The administrative law judge shall make

findings of fact and conclusions of law and promptly issue to the

commissioner a proposal for a decision as to the occurrence of

the violation and the amount of a proposed penalty. Based on the

findings of fact, conclusions of law, and proposal for a

decision, the commissioner by order may find a violation has

occurred and impose a penalty or may find that no violation has

occurred.

(i) The notice of the commissioner's order under Chapter 2001,

Government Code, given to the person charged with the violation

must include a statement of the right of the person to judicial

review of the order.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.06, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 26, eff. September 1, 2009.

Sec. 17.156. TOLL-FREE NUMBER. The department shall provide a

toll-free telephone number for use by the public in reporting

violations of this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

913, Sec. 27, eff. September 1, 2009.



CHAPTER 18. CERTIFICATION AND AGRICULTURAL PRODUCT STANDARDS

AGRICULTURE CODE

TITLE 2. DEPARTMENT OF AGRICULTURE

CHAPTER 18. CERTIFICATION AND AGRICULTURAL PRODUCT STANDARDS

SUBCHAPTER A. ORGANIC STANDARDS AND CERTIFICATION

Sec. 18.001. DEFINITIONS. In this subchapter:

(1) "Agricultural product" means any raw or processed

agricultural commodity or product, including any commodity or

product derived from livestock, that is marketed in the United

States for human or livestock consumption.

(2) "National organic program" means the program established

under the Organic Foods Production Act of 1990 (7 U.S.C. Section

6501 et seq.), as amended, or any similar federal program.

(3) "Organic" means labeled, advertised, marketed, or otherwise

represented as an agricultural product produced in accordance

with the Organic Foods Production Act of 1990 (7 U.S.C. Section

6501 et seq.), as amended, and this subchapter.

Added by Acts 1993, 73rd Leg., ch. 650, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 425, Sec. 1, eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 52, Sec. 5, eff. May 7,

2001; Acts 2003, 78th Leg., ch. 1288, Sec. 1, eff. June 21, 2003.

Sec. 18.002. ORGANIC STANDARDS PROGRAM. (a) The department by

rule may create and administer a program for the administration

and enforcement of standards related to organic agricultural

products, including certification of persons who produce,

process, distribute, or handle organic agricultural products, and

may regulate the use of "organic" and related terms.

(b) Any program created by the department under Subsection (a)

must be consistent with the provisions of the national organic

program.

(c) To the extent consistent with federal law, the department by

rule may adopt standards related to organic agricultural products

other than the standards established by the national organic

program.

(d) The department may enter into an agreement with the United

States Department of Agriculture to act as an organic certifying

agent or to provide primary enforcement of state and national

standards relating to organic agricultural products.

(e) In regulating organic agricultural products under this

subchapter, the department may require certification,

registration, or other documentation the department considers

necessary:

(1) to ensure the integrity of the state and national organic

programs;

(2) to ensure the marketability of organic agricultural products

produced in this state; and

(3) to meet the authentication or verification requirements of

the federal government, another state, or a foreign country

relating to organic agricultural products.

Added by Acts 1993, 73rd Leg., ch. 650, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 425, Sec. 1, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 1288, Sec. 2, eff. June

21, 2003.

Sec. 18.003. ORGANIC CERTIFICATION. (a) The department may

certify each person who produces, processes, distributes, or

handles an organic agricultural product in this state.

(b) A person may apply for any required certification under this

subchapter by submitting the following, as prescribed by

department rule:

(1) an application for certification;

(2) a plan for production, processing, distribution, or handling

of organic agricultural products; and

(3) a fee.

(c) The department by rule may require a person certified under

this subchapter to submit an annual report of that person's

production, processing, distribution, or handling of organic

agricultural products, along with an annual reporting fee.

(d) The department may by written notice require that a person

certified under this subchapter submit any additional report,

including copies of records, the department considers necessary

to investigate or monitor production, processing, distribution,

or handling of organic agricultural products.

(e) A certificate issued under this subchapter remains in effect

until surrendered, suspended, or revoked in accordance with

procedures established by department rule and Section 18.0075.

Added by Acts 1993, 73rd Leg., ch. 650, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 2.17, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 425, Sec. 1, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 211, Sec. 3, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 1288, Sec. 3, eff. June 21, 2003.

Sec. 18.004. REGISTRATION PROGRAM. The department by rule may

establish a voluntary or mandatory registration program for

persons who produce, process, distribute, handle, or advertise

organic products in this state and for persons who certify any

producers, processors, distributors, or handlers located in this

state.

Added by Acts 1993, 73rd Leg., ch. 650, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 2.18, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 425, Sec. 1, eff. Sept.

1, 1995; Acts 2003, 78th Leg., ch. 1288, Sec. 4, 5, 12, eff. June

21, 2003.

Sec. 18.006. FEES. (a) The department by rule may require a

fee for each:

(1) application for certification;

(2) application for registration or registration renewal;

(3) annual report required by the department;

(4) certificate issued by the department; and

(5) document required by the federal government, another state,

or a foreign country that is issued by the department under this

subchapter.

(b) The department may establish:

(1) a different fee amount for each fee under Subsection (a);

and

(2) a fee schedule for each fee under Subsection (a).

(c) The department may establish a late fee in an amount that is

not more than twice the amount of the fee authorized under

Subsection (a) and required to be paid by a date established by

rule or by written notice provided to the person who owes the

fee.

(d) The department shall set fees under this subchapter in

amounts that enable it to recover the costs of administering this

subchapter.

Added by Acts 1993, 73rd Leg., ch. 650, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 2.19, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 425, Sec. 1, eff. Sept.

1, 1995; Acts 2003, 78th Leg., ch. 1288, Sec. 6, eff. June 21,

2003.

Sec. 18.007. DENIAL, SUSPENSION, OR REVOCATION OF ORGANIC

CERTIFICATION OR REGISTRATION. The department may deny, suspend,

or revoke a certification or registration issued under this

subchapter if the person to whom the certification or

registration was issued:

(1) makes a false representation material to a matter governed

by this subchapter; or

(2) violates or refuses to comply with this subchapter or a rule

or instruction of the department under this subchapter.

Added by Acts 1993, 73rd Leg., ch. 650, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 425, Sec. 1, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 1288, Sec. 7, eff. June

21, 2003.

Sec. 18.0075. ADMINISTRATIVE PROCEDURES. (a) To the extent

consistent with the requirements of the national organic program,

the department by rule shall adopt administrative procedures

relating to assessment of administrative penalties and other

sanctions for violations of this subchapter. Chapter 2001,

Government Code, does not apply to department rules adopted under

this subchapter to the extent that Chapter 2001, Government Code,

conflicts with the requirements of the national organic program.

(b) The department shall provide a person with written notice of

the department's intent to assess the person with an

administrative penalty or other sanction. If the department

requires a written response to the notice, the department shall

allow the person not less than 10 days after the date the person

receives the notice to provide the department with the written

response. A written response may contain an admission of a

violation of this subchapter or rule adopted under this

subchapter, as applicable, and an agreement to assessment of the

applicable administrative penalty or sanction.

(c) The department's administrative procedures may provide for a

default judgment without a hearing for failure to submit to the

department a written response under Subsection (b) that contains

a request for a hearing and a general or specific denial that the

department's action is warranted by the facts or law.

(d) A default judgment may be entered under this section by

order of the commissioner. The order entering a default judgment

is final on the day the commissioner issues the order.

(e) A default judgment may be appealed for review de novo to a

Travis County district court not later than the first anniversary

of the date the order is issued under Subsection (d).

(f) On appeal, the court may only consider the issues of whether

the appellant received proper notice as required by Subsection

(b) and whether the department received a proper response under

Subsection (b). The appellant has the burden of proof to

establish, by a preponderance of the evidence, that proper notice

was not received by the appellant or that a proper response under

Subsection (b) was received by the department. If the appellant

prevails, the default judgment shall be vacated and the case

shall be remanded to the department for an administrative hearing

on the substantive issues raised by the department's notice.

(g) The State Office of Administrative Hearings shall conduct

any hearing required by a rule of the department adopted under

this subchapter.

(h) In the absence of administrative procedures adopted by the

department under this section, the procedures under Chapter 12

and under Chapter 2001, Government Code, apply to the assessment

of administrative penalties or license sanctions, except that the

procedures may, on motion of a party or on the administrative law

judge's own motion, be modified by the judge as necessary to

comply with standards and procedures under the national organic

program.

Added by Acts 2003, 78th Leg., ch. 1288, Sec. 8, eff. June 21,

2003.

Sec. 18.008. PENALTY. (a) A person commits an offense if the

person knowingly:

(1) violates this subchapter; or

(2) fails to comply with a notice, order, or rule of the

department under this subchapter.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 1993, 73rd Leg., ch. 650, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 425, Sec. 1, eff.

Sept. 1, 1995.

Sec. 18.009. CIVIL PENALTY; INJUNCTION. (a) A person who

violates this subchapter or a rule adopted under this subchapter

is liable to the state for a civil penalty not to exceed $10,000

for each violation. Each day a violation continues is a separate

violation for purposes of a civil penalty assessment.

(b) On request of the department, the attorney general or the

county attorney or district attorney of the county in which the

violation is alleged to have occurred shall file suit to collect

the penalty.

(c) A civil penalty collected under this section shall be

deposited in the general revenue fund. All civil penalties

recovered in suits instituted by a county or district attorney

under this section shall be divided between the state and the

county in which the county or district attorney brought suit,

with 50 percent of the recovery to be paid to the general revenue

fund and 50 percent to the county.

(d) The department is entitled to appropriate injunctive relief

to prevent or abate a violation of this subchapter or a rule

adopted under this subchapter. On request of the department, the

attorney general or the county or district attorney of the county

in which the alleged violation is threatened or occurring shall

file suit for the injunctive relief. Venue is in the county in

which the alleged violation is threatened or is occurring.

(e) This section is applicable only if the department chooses to

use civil remedy as opposed to criminal penalty under Section

18.008.

Added by Acts 1993, 73rd Leg., ch. 650, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 425, Sec. 1, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 1288, Sec. 9, eff. June

21, 2003.

Sec. 18.010. STOP-SALE ORDER. (a) If an organic agricultural

product is being sold or distributed in violation of this

subchapter or a rule adopted under this subchapter, the

department may issue a written order to stop the sale or

distribution of the product by a person in control of the

product. The product named in the order may not be sold or

distributed while labeled, marketed, advertised, or otherwise

represented as "organic" until:

(1) permitted by a court under Subsection (b); or

(2) the department determines that the sale or distribution of

the product is in compliance with this subchapter and rules

adopted under this subchapter.

(b) A person in control of the product named in the order may

bring suit in a court in the county where the product is located.

After a hearing, the court may permit the product to be sold if

the court finds the product is not being sold in violation of

this subchapter or a department rule issued under this

subchapter.

(c) This section does not limit the department's right to act

under another section of this subchapter.

Added by Acts 1993, 73rd Leg., ch. 650, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 425, Sec. 1, eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 52, Sec. 6, eff. May 7,

2001; Acts 2003, 78th Leg., ch. 1288, Sec. 10, eff. June 21,

2003.

Sec. 18.011. PUBLIC INFORMATION. Information created,

collected, assembled, or maintained by the department under this

subchapter is public information, except that the department by

rule may exempt specified information from disclosure but only to

the extent necessary to comply with the national organic program.

Added by Acts 2003, 78th Leg., ch. 1288, Sec. 11, eff. June 21,

2003.

SUBCHAPTER B. AGRICULTURAL PRODUCT STANDARDS

Sec. 18.051. PRODUCT CERTIFICATION PROGRAMS. (a) The

department may establish certification programs relating to the

protection, sale, advertising, marketing, transporting, or other

commercial handling of agricultural, horticultural, or related

products in this state if the department determines that a

certification program is warranted to:

(1) ensure genetic purity, identity, or disease or pest

resistance; or

(2) help prevent the spread of insects, other pests, diseases,

or pathogens.

(b) The department may regulate the use of the term "Texas

Certified Product," other terms that indicate product quality

standards, and symbols connected with those terms as used with a

product regulated under this subchapter.

Added by Acts 1995, 74th Leg., ch. 425, Sec. 1, eff. Sept. 1,

1995.

Sec. 18.052. STANDARDS. The department by rule may develop

minimum certification standards for the administration and

enforcement of this subchapter.

Added by Acts 1995, 74th Leg., ch. 425, Sec. 1, eff. Sept. 1,

1995.

Sec. 18.053. FEES. The department may set fees under this

subchapter in amounts that do not exceed the amounts reasonably

necessary to enable the department to recover the costs of

administering this subchapter.

Added by Acts 1995, 74th Leg., ch. 425, Sec. 1, eff. Sept. 1,

1995.

Sec. 18.054. CIVIL PENALTY; INJUNCTION. (a) A person who

violates this subchapter or a rule adopted by the department

under this subchapter is liable for a civil penalty not to exceed

$500 for each violation. Each day a violation continues is a

separate violation for purposes of assessment of a civil penalty

under this section.

(b) A civil penalty recovered by the department under this

section shall be deposited in the general revenue fund. A civil

penalty recovered in an action instituted by a local government

under this section shall be equally divided between this state

and the local government, with 50 percent of the penalty

recovered paid to the general revenue fund and the other 50

percent to the general fund of the local government instituting

the action.

(c) On request of the department, the attorney general or the

county attorney or district attorney of the county in which the

violation is alleged to have occurred shall bring an action to

collect the civil penalty.

(d) The department is entitled to appropriate injunctive relief

to prevent or abate a violation of this subchapter or a rule

adopted under this subchapter. On the request of the department,

the attorney general or the county attorney or district attorney

of the county in which the alleged violation is threatened or

occurring shall bring an action for the injunctive relief. Venue

for the action lies in the county in which the alleged violation

is threatened or occurring.

Added by Acts 1995, 74th Leg., ch. 425, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER C. AGRICULTURAL PRODUCTION PROCESS CERTIFICATION

PROGRAM

Sec. 18.071. AGRICULTURAL CERTIFICATION. The department may

establish certification programs under this subchapter relating

to the protection, sale, advertising, marketing, or related

production processes in this state.

Added by Acts 1995, 74th Leg., ch. 425, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 196, Sec. 3, eff.

Sept. 1, 2003.

Sec. 18.072. CERTIFICATION STANDARDS. The department by rule

may develop programs establishing minimum certification standards

for production processes.

Added by Acts 1995, 74th Leg., ch. 425, Sec. 1, eff. Sept. 1,

1995.

Sec. 18.073. FEES. The department may set fees under this

subchapter in amounts that do not exceed the amounts reasonably

necessary to enable the department to recover the costs of

administering this subchapter.

Added by Acts 1995, 74th Leg., ch. 425, Sec. 1, eff. Sept. 1,

1995.

Sec. 18.074. ADMINISTRATIVE PENALTY. The department may assess

an administrative penalty under Section 12.020 if the department

determines that a person is falsely claiming to be certified

under this subchapter.

Added by Acts 1995, 74th Leg., ch. 425, Sec. 1, eff. Sept. 1,

1995.



CHAPTER 19. CITRUS BUDWOOD CERTIFICATION PROGRAM

AGRICULTURE CODE

TITLE 2. DEPARTMENT OF AGRICULTURE

CHAPTER 19. CITRUS BUDWOOD CERTIFICATION PROGRAM

Sec. 19.001. PURPOSE. The purpose of this chapter is to:

(1) establish a certified citrus budwood program to produce

citrus trees that are horticulturally sound, are free from virus

and other recognizable bud-transmissible diseases, and are of an

assured type of citrus variety;

(2) provide standards for foundation groves and certified citrus

nursery trees; and

(3) provide for an advisory council to make recommendations on

the implementation of the program.

Added by Acts 1995, 74th Leg., ch. 358, Sec. 1, eff. June 8,

1995. Amended by Acts 1997, 75th Leg., ch. 1117, Sec. 1, eff.

June 19, 1997.

Sec. 19.002. DEFINITIONS. In this chapter:

(1) "Advisory council" means the citrus budwood advisory

council.

(2) "Certified citrus budwood" means citrus budwood that meets

standards required by the department for assurance of type of

citrus variety and for freedom from dangerous pathogens.

(3) "Citrus budwood" means a portion of a stem or branch of a

citrus tree containing buds used in propagation by budding or

grafting.

(4) "Citrus grower" means a citrus producer growing and

producing citrus for commercial marketing purposes.

(5) "Citrus nursery" means a producer of citrus trees,

propagated through the budding or grafting of citrus trees.

(6) "Foundation grove" means a grove containing parent trees

from which certified citrus budwood is obtained.

Added by Acts 1995, 74th Leg., ch. 358, Sec. 1, eff. June 8,

1995. Amended by Acts 1997, 75th Leg., ch. 1117, Sec. 2, eff.

June 19, 1997.

Sec. 19.003. SCOPE. This chapter applies to all citrus

nurseries and citrus growers.

Added by Acts 1995, 74th Leg., ch. 358, Sec. 1, eff. June 8,

1995. Amended by Acts 1997, 75th Leg., ch. 1117, Sec. 3, eff.

June 19, 1997.

Sec. 19.004. CITRUS BUDWOOD CERTIFICATION PROGRAM. (a) The

citrus budwood certification program is established. The

department administers the program.

(b) The department shall accomplish the purposes of the program

through the designation of foundation groves, the certification

of citrus budwood grown in foundation groves, and the periodic

inspection of citrus nurseries to ensure that the citrus

nurseries are using certified citrus budwood.

(c) The department, with the advice of the advisory council,

shall set standards for foundation groves, set standards for

citrus budwood certification, designate individual foundation

groves, and inspect citrus nurseries and the records of citrus

nurseries to ensure that the citrus nurseries are using certified

citrus budwood.

(d) The department or the advisory council may not require the

use of certified citrus budwood until the department and the

advisory council determine that an adequate supply of certified

citrus budwood is available.

Added by Acts 1995, 74th Leg., ch. 358, Sec. 1, eff. June 8,

1995. Amended by Acts 1997, 75th Leg., ch. 1117, Sec. 4, eff.

June 19, 1997.

Sec. 19.005. ADVISORY COUNCIL. (a) The commissioner shall

appoint the advisory council. The advisory council is composed of

seven members, including:

(1) one member representing the department;

(2) one member representing The Texas A&M

University-Kingsville Citrus Center at Weslaco;

(3) two members representing the citrus nursery industry;

(4) two members representing citrus growers; and

(5) one member having specialized knowledge in citrus diseases

and pests.

(b) A member serves a two-year term and may be reappointed.

(c) Members of the advisory council are not eligible for

reimbursement of expenses arising from service on the advisory

council.

Added by Acts 1995, 74th Leg., ch. 358, Sec. 1, eff. June 8,

1995.

Sec. 19.006. RULES. The department, with the advice of the

advisory council, shall adopt standards and rules:

(1) necessary to administer the citrus budwood certification

program; and

(2) to regulate the sale of citrus budwood and citrus nursery

trees as supplies of certified citrus budwood and certified

citrus nursery trees become available.

Added by Acts 1995, 74th Leg., ch. 358, Sec. 1, eff. June 8,

1995. Amended by Acts 1997, 75th Leg., ch. 1117, Sec. 5, eff.

June 19, 1997.

Sec. 19.007. CERTIFICATION STANDARDS. (a) The department shall

establish:

(1) the certification standards for genetic purity for varieties

of citrus budwood by type;

(2) procedures that must be followed to prevent the introduction

of dangerous citrus pathogens into budwood stock from and in

foundation groves;

(3) procedures for certification of citrus budwood grown in

foundation groves; and

(4) procedures for certification of citrus nursery trees.

(b) The department shall establish standards and procedures for:

(1) inspecting and testing for diseases, using current

technologies in disease diagnosis, and for desirable

horticultural characteristics of citrus budwood grown in

designated foundation groves;

(2) certifying citrus budwood meeting requirements established

under this chapter;

(3) maintaining a source of citrus budwood of superior tested

varieties for distribution to the citrus industry;

(4) verifying propagation of citrus varieties and special

rootstocks for growers on request; and

(5) maintaining appropriate records required for participation

in the program.

Added by Acts 1995, 74th Leg., ch. 358, Sec. 1, eff. June 8,

1995. Amended by Acts 1997, 75th Leg., ch. 1117, Sec. 6, eff.

June 19, 1997.

Sec. 19.008. APPLYING FOR FOUNDATION GROVE DESIGNATION AND

BUDWOOD CERTIFICATION. A person who desires to operate a

foundation grove and produce certified citrus budwood for sale to

the citrus industry shall apply for foundation grove designation

and citrus budwood certification in accordance with rules adopted

by the department.

Added by Acts 1995, 74th Leg., ch. 358, Sec. 1, eff. June 8,

1995.

Sec. 19.009. REVOCATION. The department shall establish rules

regarding the revocation of foundation grove designation and

citrus budwood certification.

Added by Acts 1995, 74th Leg., ch. 358, Sec. 1, eff. June 8,

1995.

Sec. 19.010. PROGRAM COST; FEES; ACCOUNT. (a) The department

shall set and collect fees from persons applying for foundation

grove designation or citrus budwood certification. The department

shall set the fees in an amount that recovers the department's

costs in administering the citrus budwood certification program.

The department may also accept funds from the citrus industry or

other interested persons to cover the costs of administering the

program.

(b) All fees and funds collected or contributed under this

section shall be deposited to the credit of an account in the

general revenue fund. Money in the account may be appropriated

only to the department for the purpose of administering this

chapter.

Added by Acts 1995, 74th Leg., ch. 358, Sec. 1, eff. June 8,

1995.

Sec. 19.011. STOP-SALE ORDER. (a) If a person offers citrus

budwood or a citrus nursery tree for sale falsely claiming that

it is certified or that it comes from a designated foundation

grove, or offers citrus budwood or a citrus nursery tree for sale

in violation of rules adopted under this chapter, the department

may issue a written order to stop the sale of that citrus budwood

or citrus nursery tree. A person may not sell citrus budwood or a

citrus nursery tree that is subject to a stop-sale order under

this section until:

(1) the sale is permitted by a court under Subsection (b); or

(2) the department determines that the sale of the citrus

budwood or citrus nursery tree is in compliance with this chapter

and rules adopted under this chapter.

(b) The person named in the order may bring suit in a court in

the county where the citrus budwood or citrus nursery tree

subject to the stop-sale order is located. After a hearing, the

court may permit the citrus budwood or citrus nursery tree to be

sold if the court finds the citrus budwood or citrus nursery tree

is not being offered for sale in violation of this chapter.

(c) This section does not limit the department's right to act

under another section of this chapter.

Added by Acts 1995, 74th Leg., ch. 358, Sec. 1, eff. June 8,

1995. Amended by Acts 1997, 75th Leg., ch. 1117, Sec. 7, eff.

June 19, 1997.

Sec. 19.012. CRIMINAL PENALTY. (a) A person commits an offense

if the person:

(1) sells or offers to sell citrus budwood or a citrus nursery

tree falsely claiming that it is certified or that it comes from

a designated foundation grove;

(2) uses, for commercial purposes, citrus budwood that is

required by department rule to be certified and is not certified

or does not come from a designated foundation grove; or

(3) fails to comply with an order of the department issued under

this chapter.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 1995, 74th Leg., ch. 358, Sec. 1, eff. June 8,

1995. Amended by Acts 1997, 75th Leg., ch. 1117, Sec. 8, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 9.06, eff. September 1, 2009.

Sec. 19.013. CIVIL PENALTY; INJUNCTION. (a) A person who

violates this chapter or an order adopted under this chapter is

liable to the state for a civil penalty not to exceed $500 for

each violation. Each day a violation continues is a separate

violation for purposes of civil penalty assessment.

(b) On request of the department, the attorney general or the

county attorney or district attorney of the county in which the

violation is alleged to have occurred shall file suit to collect

the penalty.

(c) A civil penalty collected under this section in a suit filed

by the attorney general shall be deposited in the general revenue

fund. A civil penalty collected under this section in a suit

filed by a county or district attorney shall be divided between

the state and the county in which the county or district attorney

brought suit, with 50 percent of the amount collected paid to the

state for deposit in the general revenue fund and 50 percent of

the amount collected paid to the county.

(d) The department is entitled to appropriate injunctive relief

to prevent or abate a violation of this chapter or an order

adopted under this chapter. On request of the department, the

attorney general or the county or district attorney of the county

in which the alleged violation is threatened or occurring shall

file suit for the injunctive relief. Venue is in the county in

which the alleged violation is threatened or is occurring.

(e) A person is not subject to both a criminal penalty under

Section 19.012 and a civil penalty under this section for the

same violation of law.

Added by Acts 1995, 74th Leg., ch. 358, Sec. 1, eff. June 8,

1995.

Sec. 19.014. ADMINISTRATIVE PENALTIES. The department may

assess an administrative penalty under Chapter 12 for a violation

of this chapter if the department finds that a person:

(1) sells or offers to sell citrus budwood or a citrus nursery

tree falsely claiming that it is certified or that it comes from

a designated foundation grove under this chapter;

(2) uses citrus budwood in violation of rules adopted under this

chapter;

(3) uses, for commercial purposes, citrus budwood that is

required by department rule to be certified and is not certified

or does not come from a designated foundation grove; or

(4) fails to comply with an order of the department issued under

this chapter.

Added by Acts 1995, 74th Leg., ch. 358, Sec. 1, eff. June 8,

1995. Amended by Acts 1997, 75th Leg., ch. 1117, Sec. 9, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 9.07, eff. September 1, 2009.



CHAPTER 21. GRANT PROGRAM FOR DISTRIBUTION OF SURPLUS AGRICULTURAL PRODUCTS

AGRICULTURE CODE

TITLE 2. DEPARTMENT OF AGRICULTURE

CHAPTER 21. GRANT PROGRAM FOR DISTRIBUTION OF SURPLUS

AGRICULTURAL PRODUCTS

Sec. 21.001. CREATION. The department by rule shall develop a

program to award grants to nonprofit organizations for the

purpose of collecting and distributing surplus agricultural

products to food banks and other charitable organizations that

serve needy or low-income individuals.

Added by Acts 2001, 77th Leg., ch. 49, Sec. 1, eff. Sept. 1,

2001. Renumbered from Agriculture Code Sec. 20.001 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(1), eff. Sept. 1, 2003.

Sec. 21.002. ELIGIBILITY. Subject to available funds, a

nonprofit organization is eligible to receive a grant under this

chapter if the organization:

(1) has at least five years of experience coordinating a

statewide network of food banks and charitable organizations that

serve each county of this state;

(2) operates a program that coordinates the collection and

transportation of surplus agricultural products to a statewide

network of food banks that provide food to needy or low-income

individuals; and

(3) submits to the department, in the manner and time prescribed

by the department, a proposal for the collection and distribution

to food banks or other charitable organizations for use in

providing food to needy or low-income individuals of surplus

agricultural products, including:

(A) a description of the proposal;

(B) a schedule of projected costs for the proposal;

(C) measurable goals for the proposal; and

(D) a plan for evaluating the success of the proposal.

Added by Acts 2001, 77th Leg., ch. 49, Sec. 1, eff. Sept. 1,

2001. Renumbered from Agriculture Code Sec. 20.002 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(1), eff. Sept. 1, 2003.

Sec. 21.003. REPORT. A nonprofit organization that receives a

grant under this chapter must report the results of the project

to the department in the manner prescribed by the department.

Added by Acts 2001, 77th Leg., ch. 49, Sec. 1, eff. Sept. 1,

2001. Renumbered from Agriculture Code Sec. 20.003 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(1), eff. Sept. 1, 2003.



CHAPTER 22. AGRICULTURAL BIOMASS AND LANDFILL DIVERSION INCENTIVE PROGRAM

AGRICULTURE CODE

TITLE 2. DEPARTMENT OF AGRICULTURE

CHAPTER 22. AGRICULTURAL BIOMASS AND LANDFILL DIVERSION

INCENTIVE PROGRAM

For expiration of this chapter, see Section 22.009.

Sec. 22.001. POLICY AND PURPOSE. It is the policy of this state

and the purpose of this chapter to reduce air pollution, improve

air quality, protect public health, help this state diversify its

energy supply, and divert waste from landfills through new

price-support incentives to encourage the construction of

facilities to generate electric energy with certain types of

agricultural residues, forest wood waste, urban wood waste,

storm-generated biomass debris, and energy-dedicated crops.

Added by Acts 2007, 80th Leg., R.S., Ch.

1013, Sec. 1, eff. September 1, 2007.

Sec. 22.002. DEFINITIONS. In this chapter:

(1) "Co-firing biomass" means a solid fuel that:

(A) contains qualified agricultural biomass;

(B) is produced by a renewable biomass aggregator and bio-coal

fuel producer; and

(C) is used to supplement coal combustion for the generation of

electricity.

(1-a) "Diverter":

(A) means:

(i) a person or facility that qualifies for an exemption under

Section 361.111 or 363.006, Health and Safety Code;

(ii) a handler of nonhazardous industrial waste that is

registered or permitted under Chapter 361, Health and Safety

Code;

(iii) a facility that separates recyclable materials from a

municipal solid waste stream and that is registered or permitted

under Chapter 363, Health and Safety Code, as a municipal solid

waste management facility; or

(iv) a renewable biomass aggregator and bio-coal fuel producer

that operates an integrated harvesting, transportation, and solid

biofuel conversion facility for qualified agricultural biomass;

and

(B) does not include a facility that uses biomass to generate

electric energy.

(2) "Farmer" means the owner or operator of an agricultural

facility that produces qualified agricultural biomass.

(3) "Forest wood waste" includes residual tops and limbs of

trees, unused cull trees, pre-commercial thinnings, and wood or

debris from noncommercial tree species, slash, or brush.

(4) "Logger" means a harvester of forest wood waste, regardless

of whether the harvesting occurs as a part of the harvesting of

merchantable timber.

(5) "Qualified agricultural biomass" means:

(A) agricultural residues that are of a type that historically

have been disposed of in a landfill, relocated from their point

of origin and stored in a manner not intended to enhance or

restore the soil, burned in open fields in the area from which

they are derived, or burned in fields and orchards that continue

to be used for the production of agricultural goods, and

includes:

(i) field or seed crop residues, including straw from rice or

wheat, cotton gin trash, corn stover, grain sorghum (milo)

harvest residues, sugarcane bagasse, and switchgrass;

(ii) fruit or nut crop residues, including orchard or vineyard

prunings and removals;

(iii) forest wood waste or urban wood waste, including state

designated forest management cuttings and brush management

cuttings from private lands; and

(iv) agricultural livestock waste nutrients; and

(B) a crop grown and used specifically for its energy generation

value, including a crop consisting of a fast-growing tree

species.

(5-a) "Renewable biomass aggregator and bio-coal fuel producer"

means an operator of an integrated harvesting, transportation,

and fuel conversion facility that aggregates qualified

agricultural or forest biomass and produces renewable fuel

suitable for replacing coal or co-firing with coal.

(6) "Storm-generated biomass debris" means biomass-based

residues that result from a natural weather event, including a

hurricane, tornado, or flood, that would otherwise be disposed of

in a landfill or burned in the open. The term includes:

(A) trees, brush, and other vegetative matter that have been

damaged or felled by severe weather but that would not otherwise

qualify as forest wood waste; and

(B) clean solid wood waste that has been damaged by severe

weather but that would not otherwise qualify as urban wood waste.

(7) "Urban wood waste" means:

(A) solid wood waste material, other than pressure-treated,

chemically treated, or painted wood waste, that is free of

rubber, plastic, glass, nails, or other inorganic material; and

(B) landscape or right-of-way trimmings.

Added by Acts 2007, 80th Leg., R.S., Ch.

1013, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1196, Sec. 1, eff. September 1, 2009.

Sec. 22.003. GRANT PROGRAM. (a) The department shall develop

and administer an agricultural biomass and landfill diversion

incentive program to make grants to farmers, loggers, diverters,

and renewable biomass aggregators and bio-coal fuel producers who

provide qualified agricultural biomass, forest wood waste, urban

wood waste, co-firing biomass, or storm-generated biomass debris

to facilities that use biomass to generate electric energy in

order to provide an incentive for the construction of facilities

for that purpose and to:

(1) promote economic development;

(2) encourage the use of renewable sources in the generation of

electric energy;

(3) reduce air pollution caused by burning agricultural biomass,

forest wood waste, urban wood waste, co-firing biomass, or

storm-generated biomass debris in open fields; and

(4) divert waste from landfills.

(b) Subject to Section 22.005, a farmer, logger, diverter, or

renewable biomass aggregator and bio-coal fuel producer is

entitled to receive a grant in the amount of $20 for each

bone-dry ton of qualified agricultural biomass, forest wood

waste, urban wood waste, co-firing biomass, or storm-generated

biomass debris provided by the farmer, logger, diverter, or

renewable biomass aggregator and bio-coal fuel producer in a form

suitable for generating electric energy to a facility that:

(1) is located in this state;

(2) was placed in service after August 31, 2009;

(3) generates electric energy sold to a third party by using

qualified agricultural biomass, forest wood waste, urban wood

waste, co-firing biomass, or storm-generated biomass debris;

(4) uses the best available emissions control technology,

considering the technical practicability and economic

reasonableness of reducing or eliminating the air contaminant

emissions resulting from the facility;

(5) maintains its emissions control equipment in good working

order; and

(6) is in compliance with its operating permit issued by the

Texas Commission on Environmental Quality under Chapter 382,

Health and Safety Code.

(c) The commissioner by rule may authorize a grant to be made

for providing each bone-dry ton of a type or source of qualified

agricultural biomass, forest wood waste, urban wood waste,

co-firing biomass, or storm-generated biomass debris in an amount

that is greater than the amount provided by Subsection (b) if the

commissioner determines that a grant in a greater amount is

necessary to provide an adequate incentive to use that type or

source of qualified agricultural biomass, forest wood waste,

urban wood waste, co-firing biomass, or storm-generated biomass

debris to generate electric energy.

(d) The Public Utility Commission of Texas and the Texas

Commission on Environmental Quality shall assist the department

as necessary to enable the department to determine whether a

facility meets the requirements of Subsection (b) for purposes of

the eligibility of farmers, loggers, diverters, and renewable

biomass aggregators and bio-coal fuel producers for grants under

this chapter.

(e) To receive a grant under this chapter, a farmer, logger,

diverter, or renewable biomass aggregator and bio-coal fuel

producer must deliver qualified agricultural biomass, forest wood

waste, urban wood waste, co-firing biomass, or storm-generated

biomass debris to a facility described by Subsection (b). The

operator of each facility described by that subsection shall:

(1) verify and document the amount of qualified agricultural

biomass, forest wood waste, urban wood waste, co-firing biomass,

or storm-generated biomass debris delivered to the facility for

the generation of electric energy; and

(2) make a grant on behalf of the department in the appropriate

amount to each farmer, logger, diverter, or renewable biomass

aggregator and bio-coal fuel producer who delivers qualified

agricultural biomass, forest wood waste, urban wood waste,

co-firing biomass, or storm-generated biomass debris to the

facility.

(f) The department quarterly shall reimburse each operator of a

facility described by Subsection (b) for grants under this

chapter made by the operator during the preceding quarter to

eligible farmers, loggers, diverters, and renewable biomass

aggregators and bio-coal fuel producers. To receive

reimbursement for one or more grants, an operator of a facility

described by that subsection must file an application with the

department that verifies the amount of the grants made by the

operator during the preceding quarter for which the operator

seeks reimbursement.

(g) The department may contract with and provide for the

compensation of private consultants, contractors, and other

persons to assist the department in administering the

agricultural biomass and landfill diversion incentive program.

(h) Notwithstanding Subsection (b)(2), a facility placed in

service before August 31, 2009, is eligible for reimbursement

under this chapter if another facility placed in operation after

August 31, 2009, is located 25 miles or less from the existing

facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

1013, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1196, Sec. 2, eff. September 1, 2009.

Sec. 22.004. AGRICULTURAL BIOMASS AND LANDFILL DIVERSION

INCENTIVE PROGRAM ACCOUNT. (a) The agricultural biomass and

landfill diversion incentive program account is an account in the

general revenue fund. The account is composed of:

(1) legislative appropriations;

(2) gifts, grants, donations, and matching funds received under

Subsection (b); and

(3) other money required by law to be deposited in the account.

(b) The department may solicit and accept gifts in kind,

donations, and grants of money from the federal government, local

governments, private corporations, or other persons to be used

for the purposes of this chapter.

(c) Money in the account may be appropriated only to the

department for the purpose of implementing, maintaining, and

administering the agricultural biomass and landfill diversion

incentive program.

(d) Income from money in the account shall be credited to the

account.

(e) The account is exempt from the application of Section

403.095, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1013, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1196, Sec. 3, eff. September 1, 2009.

Sec. 22.005. LIMITATION ON GRANT AMOUNT; SCHEDULE OF PAYMENTS.

(a) The total amount of grants awarded by operators of

facilities under Section 22.003 and by the department under

Section 22.006 during each state fiscal year may not exceed $30

million.

(b) During each state fiscal year, the department may not pay to

an operator of a facility as reimbursements under Section 22.003

or grants under Section 22.006 an amount that exceeds $6 million.

(c) On a determination that money in the agricultural biomass

and landfill diversion incentive account is insufficient to pay

reimbursements under Section 22.003 or grants under Section

22.006, the department, in consultation with interested parties,

may develop a proportionate and equitable schedule to pay the

reimbursements or grants. In developing a schedule to pay

reimbursements or grants under this subsection, the department

may consider a facility's:

(1) effect on wages and job creation or job retention;

(2) level of capital investment; and

(3) effect on the local economy and the economy of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

1013, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1196, Sec. 4, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1196, Sec. 5, eff. September 1, 2009.

Sec. 22.006. ELIGIBILITY OF OPERATORS OF ELECTRIC ENERGY

GENERATION FACILITIES FOR GRANTS. (a) Except as provided by

Subsection (b), an operator of a facility that uses biomass to

generate electric energy is not eligible to receive a grant under

this chapter or under any other state law for the generation of

electric energy with qualified agricultural biomass, forest wood

waste, urban wood waste, or storm-generated biomass debris for

which a farmer, logger, or diverter has received a grant under

this chapter.

(b) An operator of a facility that uses biomass to generate

electric energy may receive a grant from the department under

this chapter for generating electric energy with qualified

agricultural biomass, forest wood waste, urban wood waste, or

storm-generated biomass debris that arrives at the facility in a

form unsuitable for generating electric energy and that the

facility processes into a form suitable for generating electric

energy.

(c) To receive a grant from the department under Subsection (b),

an operator of a facility must file an application with the

department that verifies the amount of qualified agricultural

biomass, forest wood waste, urban wood waste, or storm-generated

biomass debris that the facility processed into a form suitable

for generating electric energy. The department shall make grants

to eligible operators of facilities quarterly, subject to

appropriations. The provisions of this chapter governing grants

to farmers, loggers, and diverters, including the provisions

governing the amount of a grant, apply to a grant from the

department under Subsection (b) to the extent they can be made

applicable.

Added by Acts 2007, 80th Leg., R.S., Ch.

1013, Sec. 1, eff. September 1, 2007.

Sec. 22.007. RULES. The commissioner, in consultation with the

Public Utility Commission of Texas and the Texas Commission on

Environmental Quality, shall adopt rules to implement this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1013, Sec. 1, eff. September 1, 2007.

Sec. 22.008. AVAILABILITY OF FUNDS. Notwithstanding any other

provision of this chapter, the department is not required to

administer this chapter or adopt rules under this chapter, and

the operator of a facility described by Section 22.003(b) is not

required to make a grant on behalf of the department, until funds

are appropriated for those purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1013, Sec. 1, eff. September 1, 2007.

Sec. 22.009. EXPIRATION OF PROGRAM AND CHAPTER. The

agricultural biomass and landfill diversion incentive program

terminates on August 31, 2019. On September 1, 2019:

(1) any unobligated funds remaining in the agricultural biomass

and landfill diversion incentive program account shall be

transferred to the undedicated portion of the general revenue

fund; and

(2) this chapter expires.

Added by Acts 2007, 80th Leg., R.S., Ch.

1013, Sec. 1, eff. September 1, 2007.



CHAPTER 25. CHILDREN'S ACCESS TO NUTRITIOUS FOOD PROGRAM

AGRICULTURE CODE

TITLE 2. DEPARTMENT OF AGRICULTURE

CHAPTER 25. CHILDREN'S ACCESS TO NUTRITIOUS FOOD PROGRAM

Sec. 25.001. CREATION. Using funds appropriated for that

purpose, the department by rule shall develop and implement a

children's access to nutritious food program to award grants to

nonprofit organizations for the purpose of allowing food banks to

provide children at risk of hunger or obesity with access to

nutritious food outside the school day.

Added by Acts 2009, 81st Leg., R.S., Ch.

107, Sec. 1, eff. September 1, 2009.

Sec. 25.002. ELIGIBILITY. A nonprofit organization is eligible

to receive a grant under this chapter if the organization:

(1) has at least five years of experience coordinating a

statewide network of food banks and charitable organizations that

serves each county of this state;

(2) operates a program through a statewide network of food banks

that provides children at risk of hunger or obesity with access

to nutritious food outside the school day; and

(3) submits to the department, in the manner and time prescribed

by the department, a detailed proposal for a program to purchase

and distribute food using grant money to food banks or other

charitable organizations that includes:

(A) a schedule of projected costs for the program;

(B) measurable goals for the program; and

(C) a plan for evaluating the success of the program.

Added by Acts 2009, 81st Leg., R.S., Ch.

107, Sec. 1, eff. September 1, 2009.

Sec. 25.003. USE OF FUNDS. A recipient of a grant under this

chapter may use the grant only for the purchase of the following

nutritious foods:

(1) fresh, frozen, or canned meats that are lean or low in fat

content;

(2) dry or canned beans;

(3) nonfat or vegetarian items;

(4) low-fat nut and seed butters;

(5) dry-roasted or raw nuts and seeds;

(6) eggs;

(7) olive oil;

(8) canola oil;

(9) fresh, frozen, or canned fruits with no added sugar;

(10) fresh, frozen, or canned vegetables;

(11) juices that contain 100 percent fruit juice;

(12) foods that contain 100 percent whole grains;

(13) fresh, dry, canned, or ultra-high-temperature pasteurized

milk that has a fat content of no greater than one percent;

(14) light yogurt; and

(15) low-fat cheese.

Added by Acts 2009, 81st Leg., R.S., Ch.

107, Sec. 1, eff. September 1, 2009.

Sec. 25.004. REPORT. A nonprofit organization that receives a

grant under this chapter must at regular intervals prescribed by

the department report the results of the organization's program

to the department. A report under this section for a prescribed

reporting period must include:

(1) a statement of the amount of food purchased and distributed

using grant funds;

(2) a statement of the leveraged value of grant funds;

(3) a list of specific programs that benefited from grant funds;

and

(4) a detailed accounting of how grant funds were spent.

Added by Acts 2009, 81st Leg., R.S., Ch.

107, Sec. 1, eff. September 1, 2009.

Sec. 25.005. RULES. The commissioner may adopt rules as

necessary to implement this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

107, Sec. 1, eff. September 1, 2009.






TITLE 3. AGRICULTURAL RESEARCH AND PROMOTION

CHAPTER 41. COMMODITY PRODUCERS BOARDS

AGRICULTURE CODE

TITLE 3. AGRICULTURAL RESEARCH AND PROMOTION

CHAPTER 41. COMMODITY PRODUCERS BOARDS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 41.001. POLICY. It is in the interest of the public

welfare of the State of Texas that the producers of any

agricultural commodity be permitted and encouraged to develop,

carry out, and participate in programs of research, disease and

insect control, predator control, education, and promotion

designed to encourage the production, marketing, and use of the

agricultural commodity. The purpose of this chapter is to

authorize and prescribe the necessary procedures by which the

producers of an agricultural commodity grown in this state may

finance those programs. The programs may be devised to alleviate

any circumstance or condition that serves to impede the

production, marketing, or use of any agricultural commodity.

Acts 1981, 67th Leg., p. 1081, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 41.002. DEFINITIONS. In this chapter:

(1) "Agricultural commodity" means an agricultural,

horticultural, viticultural, or vegetable product, bees and

honey, planting seed, rice, livestock or livestock product, or

poultry or poultry product, produced in this state, either in its

natural state or as processed by the producer. The term does not

include flax.

(2) "Board" means a commodity producers board.

(3) "Commissioner" means the commissioner of agriculture.

(4) "District" means a geographical area within the jurisdiction

of a board.

(5) "Processor" means a person within this state who:

(A) is a purchaser, warehouseman, processor, or other commercial

handler of an agricultural commodity;

(B) processes planting seeds; or

(C) is the mortgagee of an agricultural commodity if the

mortgage did not cover the commodity in its state as a growing

crop and if the mortgage was executed at a time when the

commodity was ready for marketing.

(6) "Producer" means a person engaged in the business of

producing or causing to be produced for commercial purposes an

agricultural commodity. The term includes the owner of a farm on

which the commodity is produced and the owner's tenant or

sharecropper.

(7) "Person" means an individual, firm, corporation,

association, or any other business unit.

(8) "Secretary-treasurer" means the secretary-treasurer of a

board.

Acts 1981, 67th Leg., p. 1082, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 3184, ch. 545, Sec. 1;

Acts 1987, 70th Leg., ch. 109, Sec. 1, eff. May 18, 1987; Acts

2003, 78th Leg., 3rd C.S., ch. 3, Sec. 25.02, eff. Jan. 11, 2004.

SUBCHAPTER B. CERTIFICATION OF ORGANIZATIONS TO CONDUCT

REFERENDUM AND ELECTION

Sec. 41.011. PETITION FOR CERTIFICATION. (a) Any nonprofit

organization authorized under the laws of this state representing

the producers of an agricultural commodity may petition the

commissioner for certification as the organization authorized to

conduct an assessment referendum and an election of a commodity

producers board.

(b) If the referendum and election are to be conducted in a

limited area of the state, the petition must describe the

boundaries of the area to be included.

(c) The petition must propose a board with an odd number of five

to 15 members.

Acts 1981, 67th Leg., p. 1082, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 2003, 78th Leg., ch. 1170, Sec. 7.01, eff.

Sept. 1, 2003.

Sec. 41.012. CERTIFICATION BY COMMISSIONER. (a) Within 30 days

following the day on which a petition for certification is

received, the commissioner shall hold a public hearing to

consider the petition.

(b) If the commissioner determines that, on the basis of

testimony presented at the public hearing, the petitioning

organization is representative of the producers of the

agricultural commodity within the boundaries described in the

petition and that the petition conforms to the purposes and

provisions of this chapter, the commissioner shall certify that

the organization is representative of the producers of the

commodity within the described area and is authorized to conduct

the assessment referendum and board election.

Acts 1981, 67th Leg., p. 1083, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER C. REFERENDA AND ELECTIONS

Sec. 41.021. CERTIFIED ORGANIZATION TO CONDUCT REFERENDUM AND

ELECTION. In accordance with this subchapter and the rules of

the commissioner, a certified organization may conduct a

referendum of the producers of an agricultural commodity on the

proposition of whether or not the producers shall levy an

assessment on themselves to finance programs of research, disease

and insect control, predator control, education, and promotion

designed to encourage the production, marketing, and use of the

commodity. At the same time, the certified organization may

conduct an election of members to a commodity producers board for

the commodity.

Acts 1981, 67th Leg., p. 1083, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 41.022. RULES OF COMMISSIONER. In order to ensure

efficient and honest elections and efficient canvassing and

reporting of returns, the commissioner shall adopt rules

regulating the form of the ballot, the conduct of the election,

and the canvass and reporting of returns.

Acts 1981, 67th Leg., p. 1083, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 41.023. NOTICE OF REFERENDUM AND ELECTION. (a) The

certified organization shall give public notice of:

(1) the date, hours, and polling places for voting in the

referendum and election;

(2) the estimated amount and basis of the assessment proposed to

be collected;

(3) whether a producer exemption is to be allowed in accordance

with Section 41.082; and

(4) a description of the manner in which the assessment is to be

collected and the proceeds administered and used.

(b) The notice under Subsection (a) of this section shall be

published in one or more newspapers published and distributed

within the boundaries described in the petition. The notice shall

be published for not less than once a week for three consecutive

weeks, beginning at least 60 days before the date of the

election. In addition, at least 60 days before the date of the

election the certified organization shall give direct written

notice to each county agent in any county within the boundaries

described in the petition.

Acts 1981, 67th Leg., p. 1083, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 3184, ch. 545, Sec. 2.

Sec. 41.024. BASIS OF REFERENDUM AND ELECTION; ELIGIBLE VOTERS.

(a) Subject to the approval of the commissioner, the certified

organization may conduct the referendum and election under this

chapter either on an area or statewide basis, as determined by

the organization in its petition for certification.

(b) A producer of the agricultural commodity is eligible to vote

in the referendum and election if:

(1) the producer's production occurs within the area described

in the organization's petition; and

(2) the producer would be required under the referendum to pay

the assessment.

Acts 1981, 67th Leg., p. 1083, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 41.025. CANDIDATES FOR BOARD; WRITE-IN VOTES. (a) Any

producer who is eligible to vote at the referendum and election

is eligible to be a member or a candidate for membership on the

commodity producers board.

(b) A potential candidate must file with the certified

organization an application to have his or her name printed on

the ballot. The application must be signed by the candidate and

by at least 10 producers who are eligible to vote at the

election. The application must be filed at least 30 days before

the date set for the election.

(c) A voter may vote for board members by writing in the name of

any eligible person whose name is not printed on the ballot.

Acts 1981, 67th Leg., p. 1084, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 41.026. PREPARATION AND DISTRIBUTION OF BALLOT. (a) The

certified organization shall prepare and distribute all necessary

ballots in advance of the referendum and election.

(b) The referendum provisions of the ballot shall specify a

maximum rate for the authorized assessment.

(c) The election provisions of the ballot may be printed only

with the names of candidates who have filed valid petitions under

Section 41.025 of this code, but the ballot shall provide a space

for write-in votes.

(d) The ballot shall provide a space for the voter to certify

the volume of the voter's production of the commodity within the

area described in the petition during the preceding year or other

relevant production period, as designated on the ballot.

Acts 1981, 67th Leg., p. 1084, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 41.027. EXPENSES OF ELECTION. The certified organization

is responsible for all expenses incurred in connection with the

referendum and election, but it may be reimbursed for actual and

necessary expenses out of funds deposited in the treasury of the

board if the assessment is levied and collected.

Acts 1981, 67th Leg., p. 1084, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 41.028. EXEMPTIONS FOR PRODUCERS. The original referendum

and subsequent biennial board elections may provide exemptions

for producers within the boundaries described in the petition if

the exemptions are included in full written form on the election

ballot and are approved by two-thirds or more of those voting in

the election.

Acts 1981, 67th Leg., p. 1084, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 41.029. VOID BALLOTS. (a) In any contest of an election,

a ballot is void if the voter overstated his or her volume of

production by more than 10 percent. Any other error in stating

volume of production is not grounds for invalidating the ballot.

(b) If a ballot is void or if any other error is made in stating

production volume, the returns shall be corrected and the results

adjusted accordingly.

Acts 1981, 67th Leg., p. 1084, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 41.030. FINDINGS OF COMMISSIONER. On receiving the report

of the returns of a referendum and election, the commissioner

shall determine:

(1) the number of votes cast for and against the referendum

proposition;

(2) the total volume of production of the commodity during the

relevant production period in the area described in the petition;

(3) the percentage of the total volume of production of the

commodity that was produced by those voting in favor of the

referendum proposition; and

(4) the appropriate number of candidates receiving the highest

number of votes for membership on the commodity producers board.

Acts 1981, 67th Leg., p. 1085, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 41.031. CERTIFICATION OF RESULTS. If the commissioner

finds that two-thirds or more of those voting in the election

voted in favor of the referendum proposition or that those voting

in favor of the proposition produced at least 50 percent of the

volume of production of the commodity during the relevant

production period, the commissioner shall publicly certify the

adoption of the referendum proposition and issue certificates of

election to those persons elected to the board. Otherwise, the

commissioner shall publicly certify that the referendum

proposition was defeated.

Acts 1981, 67th Leg., p. 1085, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 41.032. SUBSEQUENT BOARD ELECTIONS. A commodity producers

board shall conduct biennial elections for the purpose of

electing members to the board. The board shall give notice and

hold the election in accordance with the applicable provisions of

this subchapter relating to the initial election and, to the

extent necessary, in accordance with the rules of the

commissioner.

Acts 1981, 67th Leg., p. 1085, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 41.033. ELECTION OF BOARD FROM DISTRICTS. (a) In

accordance with the rules of the commissioner, a certified

organization or established board may provide for election of all

or any number of the members of the board from districts. Each

plan must be submitted to the commissioner for approval.

(b) In order to represent a district on the board, a person must

reside within that district. Only voters residing in a district

may vote for candidates for the position representing the

district.

(c) With the approval of the commissioner, a district

representation plan may be modified.

Acts 1981, 67th Leg., p. 1085, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 41.034. ELECTIONS TO ADD NEW TERRITORY. (a) Producers of

an agricultural commodity in an area not within the jurisdiction

of a board for that commodity may petition the commissioner to

authorize a referendum within an area specified in the petition

on the issue of whether or not the area is to be included within

the jurisdiction of that board. The petition must be submitted to

the commissioner at least 105 days before the date of the

election at which the referendum is to be conducted.

(b) If the commissioner determines that in the area described

there exists among the producers of the commodity an interest in

becoming subject to the jurisdiction of the board that is

substantial enough to justify a referendum, the commissioner may

transmit the petition to the board with an order authorizing the

board in its discretion to conduct the election at its own

expense. The petition and order must be transmitted to the board

at least 75 days before the date of the election.

(c) The referendum shall be held on the date of the biennial

election of board members. The board shall give public notice of:

(1) the date of the election;

(2) the amount and basis of the assessment collected by the

board;

(3) a description of the manner in which the assessment is

collected and the proceeds administered and used; and

(4) any other proposition the board proposes to include on the

ballot as authorized or required by this chapter.

(d) The notice under Subsection (c) of this section shall be

published in one or more newspapers published and distributed, or

generally circulated, within the boundaries described in the

petition. The notice shall be published at least once a week for

three consecutive weeks, beginning at least 60 days before the

date of the election. In addition, at least 60 days before the

date of the election the board shall give direct written notice

to each county agent in any county within the described

boundaries.

(e) A person is qualified to vote in the referendum if he or she

is or, for at least one production period during the three years

preceding the date of the referendum, has been a producer of the

commodity whose production occurs within the area described in

the petition.

(f) A producer who is qualified to vote in the referendum is

eligible to be a member of or a candidate for membership on the

board. If the board is elected from districts, a producer within

the described boundaries may be a candidate only for at-large

positions on the board, if any. In order to qualify as a

candidate, the producer must comply with Section 41.025 of this

code, except that the application shall be filed with the board

and may not be filed before the first publication of notice under

Subsection (d) of this section.

(g) In the area described in the petition, the ballot shall be

prepared and distributed and the election shall be conducted in

accordance with the rules of the commissioner under Section

41.022 of this code.

(h) Except as otherwise provided in this subsection, voters

qualified to vote in the referendum are entitled to vote for

candidates for membership on the board and for any other

proposition printed on the ballot for the regular election. If

board members are elected from districts, voters in the area

described in the petition may vote only for at-large positions,

if any.

(i) The ballots cast in the area described in the petition shall

be canvassed, and the returns reported, separately from the

ballots cast in other areas. On those returns, the board shall

perform the functions of the commissioner described in Section

41.030 of this code, except that the board shall certify whether

the referendum proposition carried or was defeated in the area

described in the petition. If the referendum proposition is

defeated, the ballots cast in the area described in the petition

may not be counted for any other purpose. If the proposition

carries, the returns shall be included in determining the

election of board members and the outcome of other propositions.

The area described in the petition becomes subject to the

jurisdiction of the board on the day following the date that the

result is certified.

Acts 1981, 67th Leg., p. 1085, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER D. ORGANIZATION, POWERS, AND DUTIES OF BOARDS

Sec. 41.051. BOARD ESTABLISHED. If the commissioner certifies

adoption of a referendum proposition under Section 41.031 of this

code, the board is established and has the powers and duties

prescribed by this chapter.

Acts 1981, 67th Leg., p. 1087, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 41.052. STATE AGENCY. (a) Each board is a state agency

for purposes of indemnification and is exempt from taxation in

the same manner and to the same extent as are other agencies of

the state.

(b) Each board is a governmental unit for purposes of Section

101.001, Civil Practice and Remedies Code, and is a governmental

body for purposes of Chapters 551 and 552, Government Code.

Acts 1981, 67th Leg., p. 1087, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 2001, 77th Leg., ch. 52, Sec. 7, eff. May

7, 2001.

Sec. 41.053. ORGANIZATIONAL MEETING; TERMS OF OFFICE. (a) On

receiving certificates of election from the commissioner, the

members of the commodity producers board shall meet and organize.

(b) Members of the initial board shall draw lots so that

one-third, or as near one-third as possible, of the members shall

hold office for two years, one-third, or as near one-third as

possible, for four years, and one-third, or as near one-third as

possible, for six years. Thereafter, members of the board serve

for terms of six years.

(c) Each member holds office until a successor is elected and

has qualified.

Acts 1981, 67th Leg., p. 1087, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 2003, 78th Leg., ch. 1170, Sec. 7.02, eff.

Sept. 1, 2003.

Sec. 41.054. OFFICERS; BOND. (a) The board shall elect from

its number a chairman, a secretary-treasurer, and other officers

that it considers necessary.

(b) The secretary-treasurer shall execute a corporate surety

bond in an amount required by the board. The bond shall be

conditioned on the secretary-treasurer faithfully accounting for

all money that comes into the custody of the officer. The bond

shall be filed with the commissioner.

Acts 1981, 67th Leg., p. 1087, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 41.055. VACANCY. The board shall fill any vacancy on the

board by appointment for the unexpired term.

Acts 1981, 67th Leg., p. 1087, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 41.056. MAJORITY VOTE REQUIREMENT. A majority vote of all

members present is necessary for an action of the board to be

valid.

Acts 1981, 67th Leg., p. 1087, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 41.057. COMPENSATION. Members of the board serve without

compensation but are entitled to reimbursement for reasonable and

necessary expenses incurred in the discharge of their duties.

Acts 1981, 67th Leg., p. 1087, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 41.058. POWERS AND DUTIES. (a) The board may employ

necessary personnel, fix the amount and manner of their

compensation, and incur other expenses that are necessary and

proper to enable the board to effectively carry out the purposes

of this chapter.

(b) The board may adopt rules consistent with the purposes of

this chapter.

(c) The board shall keep minutes of its meetings and other books

and records that clearly reflect all acts and transactions of the

board. The board shall open its records to examination by any

participating producer during regular business hours.

(d) The board shall set the rate of the assessment. The rate may

not exceed the maximum established in the election authorizing

the assessment or a subsequent election establishing a maximum

rate.

(e) The board may act separately or in cooperation with any

person in developing, carrying out, and participating in programs

of research, disease and insect control, predator control,

education, and promotion designed to encourage the production,

marketing, and use of the commodity on which the assessment is

levied.

Acts 1981, 67th Leg., p. 1087, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 41.059. BUDGET; ANNUAL REPORT; AUDITS. (a) The board

shall file with the commissioner a proposed budget and may expend

funds only after the commissioner has approved the budget. If

after thorough review the commissioner disapproves the proposed

budget, the commissioner shall return the proposed budget to the

submitting board not later than the 45th day after the date on

which the proposed budget is submitted with a statement of

reasons for disapproval.

(b) Accounts of the board are subject to audit by the state

auditor.

(c) Within 30 days following the end of each fiscal year of the

board, the board shall submit to the commissioner a report

itemizing all income and expenditures and describing all

activities of the board during the previous fiscal year.

Acts 1981, 67th Leg., p. 1088, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 35, eff.

Sept. 1, 1989.

Sec. 41.060. DEPOSITORY BANK; EXPENDITURE OF FUNDS. (a) The

secretary-treasurer shall deposit all money received by the board

under this chapter, including assessments, donations from

persons, and grants from governmental agencies, in a bank

selected by the board.

(b) Money received by the board may be expended for any purpose

under this chapter.

(c) Funds assessed and collected under this chapter may not be

expended for use directly or indirectly to promote or oppose the

election of any candidate for public office or to influence

legislation.

Acts 1981, 67th Leg., p. 1088, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER E. ASSESSMENTS

Sec. 41.081. COLLECTION OF ASSESSMENT. (a) The processor at a

commodity process point determined by the board shall collect the

assessment. Except as provided by Subsection (b) of this section,

the processor at that point shall collect the assessment by

deducting the appropriate amount from the purchase price of the

commodity or from any funds advanced for that purpose.

(b) If the producer and processor are the same legal entity, or

if the producer retains ownership after processing, the processor

shall collect the assessment directly from the producer at the

time of processing.

(c) The secretary-treasurer of the board, by registered or

certified mail, shall notify each processor of the duty to

collect the assessment, the manner in which the assessment is to

be collected, and the date on or after which the processor is to

begin collecting the assessment.

(d) The amount of the assessment collected shall be clearly

shown on the sales invoice or other document evidencing the

transaction. The processor shall furnish a copy of the document

to the producer.

(e) Unless otherwise provided by the original referendum, no

later than the 10th day of each month the processor shall remit

the amount collected during the previous month to the

secretary-treasurer of the board.

Acts 1981, 67th Leg., p. 1088, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 41.082. PRODUCER EXEMPTION. (a) A producer may exempt his

or her product sales from assessment by filing a signed request

for exemption with the processor at the time of each sale unless

the notice of referendum to authorize the assessment or to add

new territory stated that such an exemption would not be allowed

or unless any board established prior to September 1, 1983,

adopts a rule denying such an exemption. The processor shall

include copies of the exemption request with the remittance of

collected assessments to the secretary-treasurer.

(b) The commissioner shall prescribe the form of the request for

exemption. The board shall furnish the prescribed form to each

processor within the board's jurisdiction.

Acts 1981, 67th Leg., p. 1088, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 3185, ch. 545, Sec. 3,

eff. Nov. 8, 1983.

Sec. 41.083. PRODUCER REFUNDS. (a) A producer who has paid an

assessment may obtain a refund of the amount paid by filing an

application for refund with the secretary-treasurer within 60

days after the date of payment. The application must be in

writing, on a form prescribed by the board for that purpose, and

accompanied by proof of payment of the assessment.

(b) The secretary-treasurer shall pay the refund to the producer

before the 11th day of the month following the month in which the

application for refund and proof of payment are received.

Acts 1981, 67th Leg., p. 1089, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 41.084. INCREASE OF ASSESSMENT. At any biennial board

election, the board may submit to the voters a proposition to

increase the maximum rate of assessment. The proposition is

approved and the new maximum rate is in effect if two-thirds or

more of those voting vote in favor of the proposition or if those

voting in favor of the proposition produced at least 50 percent

of the volume of production of the commodity during the relevant

production period.

Acts 1981, 67th Leg., p. 1089, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 41.085. DISCONTINUANCE OF ASSESSMENT. (a) If 10 percent

or more of the producers participating in the program present to

the secretary-treasurer a petition calling for a referendum of

the qualified voters on the proposition of discontinuing the

assessment, the board shall conduct a referendum for that

purpose.

(b) The board shall give notice of the referendum, the

referendum shall be conducted, and the results shall be declared

in the manner provided by law for the original referendum and

election, with any necessary exceptions provided by rule of the

commissioner.

(c) The board shall conduct the referendum within 90 days of the

date of filing of the petition.

(d) Approval of the proposition is by majority vote of those

voting. If the proposition is approved, the assessment is

abolished.

Acts 1981, 67th Leg., p. 1089, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER F. REMEDIES AND PENALTIES

Sec. 41.101. FAILURE TO REMIT ASSESSMENT. (a) The board may

investigate conditions that relate to the prompt remittance of

the assessment by any producer or processor. If the board has

probable cause to believe that a person has failed to collect an

assessment or failed to remit to the board an assessment as

required by this chapter, the board may:

(1) independently institute proceedings for recovery of the

amount due to the board or for injunctive or other appropriate

relief;

(2) request the attorney general, or the county or district

attorney having jurisdiction, or both, to institute proceedings

in the board's behalf; or

(3) forward to the department for action under Section 41.1011 a

complaint and any original evidence or other information

establishing probable cause.

(b) Suit under this section may be brought in Travis County or a

county in which the person who is alleged to have failed to

collect or remit an assessment conducts business related to the

commodity subject to the uncollected or unpaid assessment.

(c) The remedies provided by this section are cumulative of

other remedies provided by law.

Acts 1981, 67th Leg., p. 1089, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 2001, 77th Leg., ch. 374, Sec. 2, eff. May

25, 2001.

Sec. 41.1011. ACTION BY DEPARTMENT. (a) On receipt of a

complaint from the board under Section 41.101(a)(3), the

department may investigate, audit, and inspect the records of the

person who is the subject of the complaint, provided that any

audit or inspection must take place during normal business hours.

(b) On determination by the department that a person has failed

to collect an assessment or failed to remit to the board an

assessment collected from a producer or processor, the department

may:

(1) request a hearing under Section 12.032 to determine the

amount of payment due to the board, including interest at an

annual rate of 10 percent, and issue an order that the person pay

the required amount to the board;

(2) impose an appropriate administrative penalty; and

(3) request the attorney general or a county or district

attorney having jurisdiction to bring an action for appropriate

civil or criminal penalties or injunctive relief.

(c) The attorney general may bring a civil action to enforce an

order of the department and collect any amounts owed under the

order, including costs and fees under Subsection (d).

(d) On prevailing in an action commenced by the department

through the attorney general or a county or district attorney

under this section, the department and the attorney general or

county or district attorney are each entitled to recover, in

addition to other relief available:

(1) investigation costs and fees;

(2) reasonable attorney's fees; and

(3) court costs.

(e) Suit under this section may be brought in Travis County or a

county in which the person who failed to collect or remit an

assessment conducts business related to the commodity subject to

the uncollected or unpaid assessment.

(f) An assessment and any interest collected under this section

shall be deposited in the account of the board that levied the

assessment.

(g) The remedies provided by this section are cumulative of

other remedies provided by law.

Added by Acts 2001, 77th Leg., ch. 374, Sec. 3, eff. May 25,

2001.

Sec. 41.102. SUSPENSION OR REVOCATION OF LICENSE. In addition

to other remedies provided by law, a violation of any provision

of Subchapters B-E of this chapter is grounds for suspension or

revocation of any license or permit issued by the commissioner.

The suspension or revocation shall be conducted in accordance

with the procedures provided by law for suspension or revocation

on the basis of other grounds.

Acts 1981, 67th Leg., p. 1090, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 41.103. GENERAL PENALTY. (a) A person commits an offense

if the person violates any provision of Subchapters B-E of this

chapter.

(b) An offense under this section is a Class C misdemeanor.

Acts 1981, 67th Leg., p. 1090, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 36, eff.

Sept. 1, 1989.

Sec. 41.104. USE OF FUNDS FOR POLITICAL ACTIVITY. (a) A member

of a board commits an offense if the member:

(1) wilfully spends or assists in spending money in violation of

Section 41.060(c) of this code; or

(2) without causing or attempting to cause his or her dissent to

be entered in the records or minutes of the board, participates

in a meeting or session of the board in which money is authorized

or directed to be expended in violation of Section 41.060(c) of

this code.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $100 nor more than $1,000.

Acts 1981, 67th Leg., p. 1090, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER G. SUSPENSION OF ACTIVITIES OF CERTAIN BOARDS

Sec. 41.125. INACTIVE STATUS. (a) The Texas Mohair Producers

Board and the Texas Pork Producers Board are inactive as provided

by Section 41.126 of this code until reactivated under Section

41.127 of this code. Neither board is abolished, and a referendum

election under Subchapter C of this chapter is not required to

reactivate either board.

(b) The Southern Rolling Plains Cotton Producers Board and the

Texas Soybean Producers Board are inactive as provided by Section

41.126 of this code until reactivated under Section 41.127 of

this code. Neither board is abolished, and a referendum election

under Subchapter C of this chapter is not required to reactivate

either board.

Added by Acts 1989, 71st Leg., ch. 94, Sec. 1, eff. May 15, 1989.

Amended by Acts 1993, 73rd Leg., ch. 93, Sec. 1, eff. Aug. 30,

1993; Acts 1997, 75th Leg., ch. 243, Sec. 1, eff. May 23, 1997.

Sec. 41.126. POWERS AND DUTIES. (a) A board listed in

Subsection (a) of Section 41.125 of this code may not exercise

any powers under this chapter after the end of the board's 1989

fiscal year other than preparing and submitting the fiscal year

1989 report required by Subsection (c) of Section 41.059 of this

code.

(b) The Southern Rolling Plains Cotton Producers Board may not

exercise any powers under this chapter after the end of the

board's 1993 fiscal year other than preparing and submitting the

fiscal year 1993 report required by Subsection (c) of Section

41.059 of this code.

(c) The Texas Soybean Producers Board may not exercise any

powers under this chapter after the end of the board's 1997

fiscal year other than preparing and submitting the fiscal year

1997 report required by Subsection (c) of Section 41.059 of this

code.

(d) After submitting the report required by Subsection (a), (b),

or (c) of this section, the board may not conduct biennial

elections under Section 41.032 of this code or submit the report

required by Subsection (c) of Section 41.059 of this code.

(e) The board may collect the assessment only during the fiscal

year for which a report is required by Subsection (a), (b), or

(c) of this section.

(f) The board shall disburse funds as provided in the budget of

the fiscal year for which a report is required by Subsection (a),

(b), or (c) of this section. Money of the board remaining on the

first day after that fiscal year shall remain in the board's

depository bank until the board is reactivated or the department

by rule provides for the disposition of the funds.

(g) Members of the board serving on the date the final report is

submitted continue to serve until their successors are elected

and qualify for office.

Added by Acts 1989, 71st Leg., ch. 94, Sec. 1, eff. May 15, 1989.

Amended by Acts 1993, 73rd Leg., ch. 93, Sec. 2, eff. Aug. 30,

1993; Acts 1997, 75th Leg., ch. 243, Sec. 2, eff. May 23, 1997.

Sec. 41.127. REACTIVATION. (a) The commissioner shall order

the reactivation of a board listed in Subsection (a) or (b) of

Section 41.125 of this code if:

(1) a majority of the members of the board petition the

commissioner to reactivate the board and the commissioner

determines that reactivation of the board is in the best interest

of the producers subject to assessment by the board; or

(2) for a board listed in Subsection (a) of Section 41.125 of

this code, a federal assessment is not assessed on mohair or

pork, as applicable.

(b) If a board is reactivated, the board will consist of:

(1) members of the board whose terms have not expired; and

(2) persons elected at an election held as provided by

Subsection (c) of this section.

(c) An election shall be held after reactivation to fill any

vacancies on the board. The election shall be held in the manner

provided for the biennial election of members by Section 41.032

of this code. Persons elected shall draw lots to determine the

length of each person's term.

Added by Acts 1989, 71st Leg., ch. 94, Sec. 1, eff. May 15, 1989.

Amended by Acts 1993, 73rd Leg., ch. 93, Sec. 3, eff. Aug. 30,

1993.

SUBCHAPTER H. TEXAS BEEF MARKETING, EDUCATION, RESEARCH, AND

PROMOTION

Sec. 41.151. DEFINITIONS. In this subchapter:

(1) "Beef products" means products produced in whole or in part

from beef. The term does not include milk or products made from

milk.

(2) "Council" means the Texas Beef Council.

(3) "Producer" means a person who owns or acquires ownership of

cattle, except that a person is not a producer if the person's

only share in the proceeds of a sale of cattle or beef is a sales

commission, handling fee, or other service fee.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 25.03, eff.

Jan. 11, 2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 9.08, eff. September 1, 2009.

Sec. 41.152. DECLARATION OF POLICY. (a) The legislature

intends that the promotion, marketing, research, and educational

efforts regarding beef and beef products under this subchapter

use existing cattle industry infrastructure to the extent

possible.

(b) The council shall be the certified organization to plan,

implement, and operate research, education, promotion, and

marketing programs under this subchapter. The council is the

state beef council qualified to collect the proceeds of and

administer in this state the beef check off program established

by federal law.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 25.03, eff.

Jan. 11, 2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 9.09, eff. September 1, 2009.

Sec. 41.153. ADMINISTRATIVE COSTS. The department may recover

costs for administration of this subchapter.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 25.03, eff.

Jan. 11, 2004.

Sec. 41.154. ANNUAL REPORT. The council shall deliver to the

commissioner and the appropriate oversight committee in the

senate and house of representatives an annual report giving

details of its efforts to carry out the purposes of this

subchapter.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 25.03, eff.

Jan. 11, 2004.

Sec. 41.155. CONFLICT WITH GENERAL COMMODITY LAW PROVISIONS. To

the extent that the provisions of this subchapter conflict with

other provisions of this chapter, the provisions of this

subchapter prevail.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 25.03, eff.

Jan. 11, 2004.

Sec. 41.156. COUNCIL MEMBERS. (a) The council is composed of

20 members nominated by the council and appointed by the

commissioner as follows:

(1) three representatives of the Texas and Southwestern Cattle

Raisers Association;

(2) three representatives of the Texas Cattle Feeders

Association;

(3) three representatives of the Texas Farm Bureau;

(4) two representatives of the Independent Cattlemen's

Association of Texas;

(5) two representatives of the Texas purebred cattle industry;

(6) two representatives of the Texas dairy industry;

(7) one representative of the Livestock Marketing Association of

Texas;

(8) one representative of meat packer and exporter associations;

(9) one representative of Texas CattleWomen; and

(10) two at-large directors.

(b) A council member serves a one-year term or until his or her

successor is appointed. A council member may serve not more than

six consecutive one-year terms, except that a council member who

is elected to serve as an officer during the member's sixth

consecutive one-year term may serve as chairman or past chairman

for not more than two additional consecutive one-year terms.

(c) The commissioner, on recommendation of the council, shall

fill a vacancy on the council by appointment for the unexpired

term.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 25.03, eff.

Jan. 11, 2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 9.10, eff. September 1, 2009.

Sec. 41.157. GENERAL POWERS OF COUNCIL. The council may take

action or exercise other authority as necessary to execute any

act authorized by this chapter or the Texas Non-Profit

Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil

Statutes).

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 25.03, eff.

Jan. 11, 2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 9.11, eff. September 1, 2009.

Sec. 41.158. DONATIONS. The council may accept gifts,

donations, and grants of money, including appropriated funds,

from state government, federal government, local governments,

private corporations, or other persons, to be used for the

purposes of this subchapter.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 25.03, eff.

Jan. 11, 2004.

Sec. 41.159. BORROWING. The council may borrow money on

approval of the commissioner.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 25.03, eff.

Jan. 11, 2004.

Sec. 41.160. ASSESSMENTS; APPLICABILITY OF OTHER LAW. (a) The

commissioner, on the recommendation of the council, shall propose

the maximum assessment in a referendum under Section 41.162.

(b) If an assessment referendum is approved, the council shall

recommend to the commissioner an assessment amount not greater

than the maximum amount approved in the referendum. After the

assessment is approved by the commissioner, the council shall

collect the assessment.

(c) An assessment levied on producers shall be applied by the

council to efforts relating to the marketing, education,

research, and promotion of beef and beef products in Texas, the

United States, and international markets, including

administrative costs of conducting an assessment referendum.

(d) Assessments collected by the council are not state funds and

are not required to be deposited in the state treasury.

(e) Section 41.083 applies to an assessment collected by the

council under this subchapter. Section 41.082 does not apply to

an assessment collected under this subchapter. The commissioner,

on the council's recommendation, may exempt from the assessment

certain producers who are exempt under federal law.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 25.03, eff.

Jan. 11, 2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 9.12, eff. September 1, 2009.

Sec. 41.161. FINANCIAL OVERSIGHT. (a) The commissioner shall

annually review and approve the council's operating budget for

the funds collected under this subchapter.

(b) The commissioner and the state auditor at any time may

inspect the financial records of the council.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 25.03, eff.

Jan. 11, 2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 9.13, eff. September 1, 2009.

Sec. 41.162. CONDUCT OF REFERENDUM; BALLOTING. (a) On the

recommendation of the council, the commissioner shall conduct a

referendum authorized under this subchapter.

(b) Only a producer who has owned cattle in the last 12 months

before the date of the referendum is eligible to vote in the

referendum.

(c) An eligible producer may vote only once in a referendum.

(d) Each producer's vote is entitled to equal weight regardless

of the producer's volume of production.

(e) A referendum is approved if a simple majority of votes are

cast in favor of the referendum.

(f) Individual voter information, including an individual's vote

in a referendum conducted under this section, is confidential and

not subject to disclosure under Chapter 552, Government Code.

(g) The council shall pay all expenses incurred in conducting a

referendum with funds collected from the beef industry.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 25.03, eff.

Jan. 11, 2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 9.14, eff. September 1, 2009.

Sec. 41.163. RULES. The commissioner may adopt rules as

necessary to implement this subchapter, including rules relating

to:

(1) the auditing of the financial records of the council;

(2) fidelity bonds required for certain council employees;

(3) conflicts of interest;

(4) penalties; and

(5) a statewide referendum under Section 41.156.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 25.03, eff.

Jan. 11, 2004.

Sec. 41.164. PENALTIES. (a) A person who violates this

subchapter or a rule adopted under this subchapter commits an

offense.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 25.03, eff.

Jan. 11, 2004.



CHAPTER 42. FOOD AND FIBERS RESEARCH GRANT PROGRAM

AGRICULTURE CODE

TITLE 3. AGRICULTURAL RESEARCH AND PROMOTION

CHAPTER 42. FOOD AND FIBERS RESEARCH GRANT PROGRAM

Sec. 42.001. PURPOSE. The food and fibers research grant

program is a program in the department to assist the fibers and

oilseeds industries in this state by identifying and obtaining

available funding from public and private entities, including

federal agencies and state agencies in this and other states, for

the support of applied research related to fibers and oilseeds.

Acts 1981, 67th Leg., p. 1090, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 38, Sec. 1, eff. Sept.

1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

245, Sec. 2, eff. May 30, 2005.

Sec. 42.0015. DEFINITIONS. In this chapter:

(1) "Council" means the Food and Fibers Research Council.

(2) "Program" means the food and fibers research grant program.

Added by Acts 2005, 79th Leg., Ch.

245, Sec. 3, eff. May 30, 2005.

Sec. 42.002. ORGANIZATION. The Food and Fibers Research Council

is composed of the following members appointed by the

commissioner:

(1) the commissioner or the commissioner's designee;

(2) two representatives of the Texas Cotton Producers

Association;

(3) a representative of the Texas Cotton Association;

(4) a representative of the Texas Cotton Ginners Association;

(5) a representative of the Texas Independent Ginners

Association;

(6) a representative of the Texas Agriculture Cooperative

Council;

(7) a representative of the Mohair Council of America;

(8) a representative of the Texas Sheep and Goat Raisers

Association;

(9) a Texas representative of the National Cottonseed Products

Association;

(10) a representative of the peanut industry;

(11) a representative of the textile or fashion industry; and

(12) a representative of the food processing industry.

Acts 1981, 67th Leg., p. 1091, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 479, Sec. 184, eff.

Sept. 1, 1985; Acts 1985, 69th Leg., ch. 729, Sec. 11, eff. Sept.

1, 1985; Acts 1989, 71st Leg., ch. 38, Sec. 1, eff. Sept. 1,

1989; Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 2.03, eff.

Nov. 12, 1991; Acts 1995, 74th Leg., ch. 37, Sec. 1, eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

245, Sec. 4, eff. May 30, 2005.

Acts 2007, 80th Leg., R.S., Ch.

884, Sec. 1, eff. June 15, 2007.

Sec. 42.003. ADMINISTRATION. (a) Members of the council serve

staggered six-year terms, with as near as possible to one-third

of the members' terms expiring on February 1 of each odd-numbered

year.

(b) The commissioner or the commissioner's designee serves as

presiding officer of the council.

(c) The council shall meet at least once each year at a time

designated by the presiding officer.

(d) Members of the council are not entitled to compensation for

service on the council or reimbursement for travel expenses

incurred by the member while conducting council business.

(e) The commissioner shall provide the council with necessary

staff and resources to administer the program, as determined by

the commissioner. The commissioner may also appoint or employ

consultants or other agents as necessary for the business of the

program.

(f) The commissioner may adopt rules necessary to administer

this chapter.

Acts 1981, 67th Leg., p. 1091, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 38, Sec. 1, eff. Sept.

1, 1989; Acts 1995, 74th Leg., ch. 37, Sec. 2, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

245, Sec. 4, eff. May 30, 2005.

Sec. 42.004. POWERS AND DUTIES. (a) The council shall

administer the program to provide funding for surveys, research,

and investigations relating to the use of cotton fiber,

cottonseed, oilseed products, other products of the cotton plant,

wool, mohair, and other textile products.

(b) The department may contract with any state institution of

higher education, state agency, or federal agricultural agency to

perform services for the council or for the use of the facilities

of the agency.

(c) The awarding of program grant funds under this chapter is

restricted to surveys, research, or investigations of cotton,

cottonseed oil or other related oilseed products, wool, mohair,

or other related textile products, unless otherwise specifically

provided by the terms of the grant.

Acts 1981, 67th Leg., p. 1091, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 38, Sec. 1, eff. Sept.

1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

245, Sec. 4, eff. May 30, 2005.

Sec. 42.008. FINANCES. (a) The council and the department may

solicit and accept, for the purposes of this chapter, gifts,

donations, and grants from public and private sources, subject

only to limitations contained in the gift, donation, or grant.

(b) Funds appropriated for the purposes of this chapter shall

be expended at the direction of the council on claims approved by

the council.

(c) The total amount of appropriations, exclusive of legislative

appropriations of gifts from private sources, expended or

encumbered by the council for purposes of research during a

fiscal biennium may not exceed the amount of private gifts,

donations, or grants to the council expended or encumbered for

research during the same period.

(d) All money paid to the council under this chapter is subject

to Subchapter F, Chapter 404, Government Code.

Added by Acts 1989, 71st Leg., ch. 38, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 37, Sec. 3, eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

245, Sec. 4, eff. May 30, 2005.



CHAPTER 43. COUNTY AND RAILWAY AGRICULTURAL EXPERIMENT FARMS AND STATIONS AND COUNTY DEMONSTRATION WORK

AGRICULTURE CODE

TITLE 3. AGRICULTURAL RESEARCH AND PROMOTION

CHAPTER 43. COUNTY AND RAILWAY AGRICULTURAL EXPERIMENT FARMS AND

STATIONS AND COUNTY DEMONSTRATION WORK

SUBCHAPTER A. COUNTY EXPERIMENT STATIONS

Sec. 43.001. DEFINITIONS. In this subchapter:

(1) "Director" means the director of the county experiment

station.

(2) "Experiment station" means an agricultural experiment farm

and station established under this subchapter.

Acts 1981, 67th Leg., p. 1093, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 43.002. ESTABLISHMENT. In accordance with this subchapter,

the commissioners court of any county may establish and operate

an experiment station in that county.

Acts 1981, 67th Leg., p. 1093, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 43.003. PETITION AND ELECTION ORDER. (a) If a number of

qualified voters equal to 10 percent or more of the voters of the

county who voted for governor in the last preceding gubernatorial

election sign and present to the commissioners court a petition

calling for establishment of a county experiment station under

this subchapter, the commissioners court shall order an election

on the proposition to be held on the next uniform election date

that is at least 30 days after the date of the order.

(b) The order must be signed by the county judge. Copies of the

order shall be posted at the door of the county courthouse and at

all post offices in the county.

Acts 1981, 67th Leg., p. 1094, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 43.004. APPLICATION OF GENERAL ELECTION LAW. Except as

otherwise provided by this subchapter, the election shall be

conducted in accordance with general law relating to county

elections.

Acts 1981, 67th Leg., p. 1094, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 43.005. ELECTION BALLOT. The ballot shall be printed to

provide for voting for or against the proposition: "Establishment

of a county experiment station."

Acts 1981, 67th Leg., p. 1094, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 43.006. ELECTION RETURNS. The election officers shall

certify to the commissioners court the number of votes cast for

each proposition. If the majority of votes are cast in favor of

establishing a county experiment station, the commissioners court

shall declare the result and establish the experiment station in

accordance with this subchapter.

Acts 1981, 67th Leg., p. 1094, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 43.007. ACQUISITION OF PROPERTY. (a) The commissioners

court shall acquire an amount of land reasonably expected to

support an experiment station that will produce revenue

sufficient to maintain the station, as determined by the court.

The land and necessary improvements may be acquired either

through donation with good title of land and sufficient houses,

residences, and barns, or through purchase under Subsection (b)

of this section.

(b) If approved at an election conducted under Chapter 1251,

Government Code, the commissioners court may issue bonds or

warrants for the purpose of acquiring land and constructing

buildings and improvements for an experiment station. The

commissioners court may levy and collect a tax sufficient to pay

the annual interest and to provide a sinking fund for the payment

of principal on the bonds or warrants at maturity.

Acts 1981, 67th Leg., p. 1094, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.201, eff.

Sept. 1, 2001.

Sec. 43.008. LOCATION. The experiment station shall be located

at or as near the county seat as practicable. If no land is

donated for the station within two miles of the county seat, the

commissioners court may acquire land for the experiment station

anywhere in the county, having due regard for the benefits to be

derived from the station.

Acts 1981, 67th Leg., p. 1094, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 43.009. SUPERVISION. (a) The experiment station shall be

operated in cooperation with, and in a manner similar to, state

experiment stations. The director of the Texas Agricultural

Experiment Station at College Station shall advise the county in

the operation of the county's experiment station.

(b) The commissioners court shall appoint a director to

supervise the operation of the experiment station and perform

other duties prescribed by the court. In order to serve as

director, a person must be a practical farmer and pass an

examination relating to his or her general knowledge and

education and to his or her knowledge of farming, stock raising,

and other affairs incidental to successful farm life. The

director of the Texas Agricultural Experiment Station or that

director's designee shall prescribe and administer the

examination.

(c) The director of a county experiment station is entitled to

compensation of:

(1) a salary set by the commissioners court at not less than $75

a month; and

(2) a residence at the station, free of cost to the director and

his or her family.

Acts 1981, 67th Leg., p. 1094, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 43.010. SUPPLIES AND IMPROVEMENTS. The commissioners court

shall supply the experiment station with all necessary buildings,

equipment, and materials and shall provide for needed

improvements. In addition, the commissioners court shall supply

stock, including work stock and cattle for service and breeding

purposes, as necessary to promote the improvement of the farm and

stock raising industry of the county.

Acts 1981, 67th Leg., p. 1095, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 43.011. LABOR. With the advice and approval of the

commissioners court, the director may employ labor necessary to

the operation of the experiment station. The county may not

maintain paupers on the experiment station or permit them to work

on the station.

Acts 1981, 67th Leg., p. 1095, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 43.012. RECORDS. The director shall keep a complete and

accurate record of:

(1) rainfall, temperature, winds, and general climatic

conditions;

(2) the planting, cultivation, and marketing of all crops; and

(3) the management and observation of the station and the

station's livestock.

Acts 1981, 67th Leg., p. 1095, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 43.013. ANNUAL REPORT. The director shall make an annual

report to the commissioners court detailing the methods employed

and results received on the county experiment station. With

approval of the commissioners court, the county shall publish the

report and mail it without cost to each person in the county

engaged in farming. The report shall be mailed to others on

request and to each experiment station in the state, the office

of the commissioner of agriculture, and the United States

Department of Agriculture.

Acts 1981, 67th Leg., p. 1095, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 43.014. PUBLIC INSPECTION AND INFORMATION. (a) The

director shall at all reasonable times keep the experiment

station open to public inspection.

(b) The director shall disseminate information to the public

explaining the manner and methods of preparation, soil culture,

cultivation, gathering, preservation, and marketing the products

of the experiment station.

Acts 1981, 67th Leg., p. 1095, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 43.015. SALE OF PRODUCTS. (a) In accordance with the

rules of the commissioners court, the director shall market and

sell the products of the experiment station.

(b) The director shall remit proceeds from the sale of products

to the county treasurer, who shall deposit the proceeds in the

general fund of the county.

Acts 1981, 67th Leg., p. 1095, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 43.016. EXPENSES. On warrants drawn by the director and

approved by the county judge, the county shall pay all expenses

incurred in the operation of the experiment station, including

the cost of labor and the director's salary, out of its general

funds.

Acts 1981, 67th Leg., p. 1096, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 43.017. LEASE OF STATION. (a) The commissioners court may

not lease or allow to be leased an experiment station acquired by

donation.

(b) The commissioners court may lease an experiment station

acquired by purchase under Section 43.007(b) of this code to the

state or to any agency of the federal government under terms

agreed on by the court and the lessor.

Acts 1981, 67th Leg., p. 1096, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER B. COUNTY DEMONSTRATION WORK

Sec. 43.031. DEMONSTRATION WORK. The commissioners court of any

county may establish and conduct cooperative demonstration work

in agriculture and home economics in cooperation with Texas A

& M University.

Acts 1981, 67th Leg., p. 1096, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 43.032. TERMS OF AGREEMENT WITH TEXAS A & M UNIVERSITY.

The demonstration work shall be conducted on terms and

conditions agreed to by the commissioners court and the agents of

Texas A & M University.

Acts 1981, 67th Leg., p. 1096, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 43.033. EXPENSES. The commissioners court may employ any

means and may appropriate and expend money as necessary to

establish and conduct demonstration work under this subchapter.

Acts 1981, 67th Leg., p. 1096, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER C. RAILWAY EXPERIMENT FARMS

Sec. 43.051. ESTABLISHMENT. For the purpose of aiding in the

development of the agricultural and horticultural resources of

Texas, any railway corporation operating in Texas may acquire,

maintain, and operate or cause to be operated demonstration and

experiment farms, orchards, and gardens.

Acts 1981, 67th Leg., p. 1096, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 43.052. METHOD OF ACQUISITION. A railway corporation may

acquire a farm, orchard, or garden by lease or purchase.

Acts 1981, 67th Leg., p. 1096, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 43.053. NUMBER AND ACREAGE LIMITATIONS. (a) A farm,

orchard, or garden established under this subchapter may not

exceed 1,000 acres in size.

(b) A railway corporation may not own or control more than four

farms, orchards, or gardens under this subchapter.

Acts 1981, 67th Leg., p. 1096, ch. 388, Sec. 1, eff. Sept. 1,

1981.



CHAPTER 44. AGRICULTURAL DIVERSIFICATION AND MICROENTERPRISE SUPPORT PROGRAMS

AGRICULTURE CODE

TITLE 3. AGRICULTURAL RESEARCH AND PROMOTION

CHAPTER 44. AGRICULTURAL DIVERSIFICATION AND MICROENTERPRISE

SUPPORT PROGRAMS

Sec. 44.001. DEFINITIONS. In this chapter:

(1) "Eligible lending institution" means a financial institution

that makes commercial loans, is either a depository of state

funds or an institution of the Farm Credit System headquartered

in this state, and agrees to participate in the interest rate

reduction program and to provide collateral equal to the amount

of linked deposits placed with it.

(2) "Eligible borrower" means a person who proposes to use the

proceeds of a loan under this chapter in a manner that will help

accomplish the state's goal of fostering the creation and

expansion of enterprises based on agriculture in this state.

(3) Repealed by Acts 2009, 81st Leg., R.S., Ch. 506, Sec.

1.21(1), eff. September 1, 2009.

(4) "Linked deposit" means a time deposit governed by a written

deposit agreement between the state and an eligible lending

institution that provides:

(A) that the eligible lending institution pay interest on the

deposit at a rate that is not less than the greater of:

(i) the current market rate of a United States treasury bill or

note of comparable maturity minus two percent; or

(ii) 1.5 percent;

(B) that the state not withdraw any part of the deposit before

the expiration of a period set by a written advance notice of the

intention to withdraw; and

(C) that the eligible lending institution agree to lend the

value of the deposit to an eligible borrower at a maximum rate

that is the linked deposit rate plus a maximum of four percent.

(5) "Microenterprise" means a small business located in a rural

area in which the owner operates the enterprise. Priority under

this chapter shall be given to microenterprises which demonstrate

significant potential for expansion that will provide jobs in

economically depressed rural communities or to currently

unemployed rural residents.

(6) "Rural area" means an area which is predominantly rural in

character, being one which the board defines and declares to be a

rural area.

(7) "Board" means the board of directors of the Texas

Agricultural Finance Authority in Chapter 58.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 1, Sec. 1,

eff. Nov. 3, 1987. Amended by Acts 1989, 71st Leg., ch. 1247,

Sec. 3, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 644, Sec.

1, eff. Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 1041, Sec. 3,

eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 419, Sec. 5.01,

eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1459, Sec. 1, eff.

June 19, 1999; Acts 2001, 77th Leg., ch. 26, Sec. 1, eff. May 2,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.01, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.21(1), eff. September 1, 2009.

Sec. 44.002. CREATION OF MICROENTERPRISE PROGRAMS. The board

shall create a microenterprise support program to provide

financial assistance to microenterprises in rural areas.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 1, Sec. 1,

eff. Nov. 3, 1987. Amended by Acts 1989, 71st Leg., ch. 1247,

Sec. 4, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 419, Sec.

5.02, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1459, Sec. 2,

eff. June 19, 1999.

Sec. 44.0045. MICROENTERPRISE SUPPORT PROGRAM LOANS. (a) The

board shall administer a loan program supporting established and

proposed microenterprises in rural areas by providing loans to

expand, modernize, or otherwise improve established

microenterprises and to begin operation of proposed

microenterprises.

(b) An applicant applying on behalf of a proposed

microenterprise may receive a loan of up to $25,000 to begin

operation of the microenterprise.

(c) An applicant applying on behalf of an established

microenterprise may receive a loan of up to $50,000 to expand,

modernize, or otherwise improve an established operation.

(d) The board may reserve a portion of the total fund for use in

cooperative loan programs established with the participation of

other public or private lenders.

Added by Acts 1989, 71st Leg., ch. 1247, Sec. 6, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 5.04, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1459, Sec. 3, eff. June

19, 1999.

Sec. 44.007. INTEREST RATE REDUCTION PROGRAM. (a) The board

shall establish an interest rate reduction program to foster the

creation and expansion of enterprises based on agriculture in

this state.

(b) The board shall approve or disapprove any and all

applications under this chapter, provided that the board may

delegate this authority to the commissioner.

(c) The board shall promulgate rules for the loan portion of the

interest rate reduction program.

(d) In order to participate in the interest rate reduction

program, an eligible lending institution may solicit loan

applications from eligible borrowers.

(e) After reviewing an application and determining that the

applicant is eligible and creditworthy, the eligible lending

institution shall send the application for a linked deposit loan

to the administrator of the Texas Agricultural Finance Authority.

(f) The eligible lending institution shall certify the interest

rate applicable to the specific eligible borrower and attach it

to the application sent to the administrator of the Texas

Agricultural Finance Authority.

(g) After reviewing each linked deposit loan application, the

board or the commissioner shall recommend to the comptroller the

acceptance or rejection of the application.

(h) After acceptance of the application, the comptroller shall

place a linked deposit with the applicable eligible lending

institution for the period the comptroller considers appropriate.

The comptroller may not place a deposit for a period extending

beyond the state fiscal biennium in which it is placed. Subject

to the limitation described by Section 44.010, the comptroller

may place time deposits at an interest rate described by Section

44.001(4).

(i) Before the placing of a linked deposit, the eligible lending

institution and the state, represented by the comptroller, shall

enter into a written deposit agreement containing the conditions

on which the linked deposit is made.

(j) If a lending institution holding linked deposits ceases to

be either a state depository or a Farm Credit System institution

headquartered in this state, the comptroller may withdraw the

linked deposits.

(k) The board may adopt rules that create a procedure for

determining priorities for loans granted under this chapter.

Each rule adopted must state the policy objective of the rule.

(l) A lending institution is not ineligible to participate in

the interest rate reduction program solely because a member of

the board is also an officer, director, or employee of the

lending institution, provided that a board member shall recuse

himself or herself from any action taken by the board on an

application involving a lending institution by which the board

member is employed or for which the board member serves as an

officer or director.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 1, Sec. 1,

eff. Nov. 3, 1987. Amended by Acts 1993, 73rd Leg., ch. 644, Sec.

2, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 419, Sec. 5.07,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 891, Sec. 3.02,

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 901, Sec. 1, eff.

June 18, 1997; Acts 1997, 75th Leg., ch. 1010, Sec. 5.10, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 2.02, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1459, Sec. 4, eff. June

19, 1999; Acts 2001, 77th Leg., ch. 26, Sec. 2, eff. May 2, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.02, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.03, eff. September 1, 2009.

Sec. 44.008. COMPLIANCE. (a) On accepting a linked deposit, an

eligible lending institution must loan money to eligible

borrowers in accordance with the deposit agreement and this

chapter. The eligible lending institution shall forward a

compliance report to the board.

(b) The board shall monitor compliance with this chapter and

inform the comptroller of noncompliance on the part of an

eligible lending institution.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 1, Sec. 1,

eff. Nov. 3, 1987. Amended by Acts 1995, 74th Leg., ch. 419, Sec.

5.08, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1010, Sec.

5.10, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec.

2.03, eff. Sept. 1, 1997.

Sec. 44.009. STATE LIABILITY PROHIBITED. The state is not

liable to an eligible lending institution for payment of the

principal, interest, or any late charges on a loan made to an

eligible borrower. A delay in payment or default on a loan by an

eligible borrower does not affect the validity of the deposit

agreement. Linked deposits are not an extension of the state's

credit within the meaning of any state constitutional

prohibition.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 1, Sec. 1,

eff. Nov. 3, 1987. Amended by Acts 1997, 75th Leg., ch. 1010,

Sec. 5.10, eff. Sept. 1, 1997.

Sec. 44.010. LIMITATIONS IN PROGRAM. (a) At any one time, not

more than $30 million may be placed in linked deposits under this

chapter.

(b) The maximum amount of a loan under this chapter is $500,000.

(c) A loan granted pursuant to this chapter may be used for any

agriculture-related operating expense, including the purchase or

lease of land or fixed assets acquisition or improvement, as

identified in the application.

(d) A loan granted pursuant to this chapter may be applied to

existing debt as described in Section 44.007.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 1, Sec. 1,

eff. Nov. 3, 1987. Amended by Acts 1993, 73rd Leg., ch. 644, Sec.

3, eff. Aug. 30, 1993; Acts 1997, 75th Leg., ch. 1010, Sec. 5.10,

eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1459, Sec. 5, eff.

June 19, 1999; Acts 2001, 77th Leg., ch. 26, Sec. 3, eff. May 2,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.04, eff. September 1, 2009.

Sec. 44.012. MONEY FOR LOANS. The board may accept gifts and

grants of money from the federal government, local governments,

or private corporations or other persons for use in making loans

under the rural microenterprise support program. The legislature

may appropriate money for loans under the program.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 1, Sec. 1,

eff. Nov. 3, 1987. Amended by Acts 1989, 71st Leg., ch. 1247,

Sec. 7, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 419, Sec.

5.10, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1459, Sec. 6,

eff. June 19, 1999.

Sec. 44.013. RURAL MICROENTERPRISE DEVELOPMENT FUND. The rural

microenterprise development fund is a fund in the comptroller's

office. Money appropriated to the board for use in making loans

under the rural microenterprise support program, other amounts

received by the state for loans made under the program, and other

money received by the board for the program and required by the

board to be deposited in the fund shall be deposited to the

credit of the fund. The fund shall operate as a revolving fund,

the contents of which shall be applied and reapplied for the

purposes of the rural microenterprise support program.

Added by Acts 1989, 71st Leg., ch. 1247, Sec. 8, eff. Sept. 1,

1989. Amended by Acts 1999, 76th Leg., ch. 1459, Sec. 6, eff.

June 19, 1999.



CHAPTER 45. TEXAS-ISRAEL EXCHANGE RESEARCH PROGRAM

AGRICULTURE CODE

TITLE 3. AGRICULTURAL RESEARCH AND PROMOTION

CHAPTER 45. TEXAS-ISRAEL EXCHANGE RESEARCH PROGRAM

Sec. 45.001. LEGISLATIVE FINDINGS; PURPOSE. (a) The

legislature finds that Texas and Israel have many interests in

common. They face many of the same difficulties in agriculture;

the geography of both areas produces semiarid climatic

conditions; there is present in both areas a rising demand for a

limited supply of water coupled with increasing pressures to

minimize the use of energy in all aspects of agriculture.

Scientific and technological cooperatives already produce close

ties between the two areas while engaging in binational projects

for scientific and industrial research and development.

A program to support joint agricultural research and development

by, and the development of trade and business relations between,

Texas and Israel will address common problems and make

substantial contributions to the development of agriculture,

trade, and business in both areas. Since Texas has long

emphasized broad-based agricultural research and Israel has

originated and developed agricultural technologies designed to

maximize production with minimal use of resources such as water

and labor, each of the two areas will benefit by sharing

information and expertise.

(b) The purpose of this chapter is to:

(1) establish a program to promote and support practical and

applied agricultural research and development that will result in

mutual benefit to Texas and Israel and will help to provide

solutions to food and fiber production problems wherever they

exist, particularly those relating to water conservation; and

(2) establish a program of mutual cooperation that will foster

the development of trade, mutual assistance, and business

relations between Texas and Israel.

Added by Acts 1989, 71st Leg., ch. 1210, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 225, Sec. 2, eff. May

18, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 3.02, eff. September 1, 2009.

Sec. 45.002. DEFINITION. In this chapter, "applied research"

means the process of assembling knowledge gained by careful and

diligent search and studious inquiry and examination and using

that knowledge to solve practical, real-world problems.

Added by Acts 1989, 71st Leg., ch. 1210, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 225, Sec. 3, eff. May

18, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 3.03, eff. September 1, 2009.

Sec. 45.005. GENERAL FUNCTIONS, POWERS, AND DUTIES. (a) The

department may establish a binational program to support joint

agricultural research and development with Israel. The scope of

agricultural research and development which the program may

promote and support encompasses all scientific activities related

to agriculture, including production, processing, marketing, and

agricultural services, with emphasis on the support of applied

research to improve water, labor, and energy utilization in

agriculture.

(b) The program shall support applied research in areas of

potential mutual interest, including:

(1) water conservation;

(2) water management and use;

(3) soil management and conservation;

(4) innovative sources of energy for agricultural production;

(5) environmental aspects of agricultural technology;

(6) intensive crop production; and

(7) agricultural engineering and processing.

(c) The program may undertake agricultural research and

development projects of mutual benefit that are located in Texas,

Israel, or any other location considered advisable by the

department or suggested by the advisory committee.

(d) The department may make research or development grants or

loans to public or private entities who intend to carry out the

stated objectives of the program.

(e) The program shall encourage or support the exchange of

agricultural producers, scientists, teachers, students, or other

types of agricultural experts between the two cooperating areas

of Texas and Israel.

(f) The program shall encourage and support mutual cooperation

that will foster the development of trade, mutual assistance, and

business relations between Texas and Israel.

Added by Acts 1989, 71st Leg., ch. 1210, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 225, Sec. 5, eff. May

18, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 3.04, eff. September 1, 2009.

Sec. 45.007. FINANCING. (a) Repealed by Acts 2009, 81st Leg.,

R.S., Ch. 506, Sec. 3.07(b)(4), eff. September 1, 2009.

(b) The department may accept gifts and grants from the federal

government, state government, and private sources, as well as

legislative appropriations to carry out the purposes of this

chapter. The use of gifts and grants other than legislative

appropriation is subject only to limitations contained in the

gift or grant.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 506, Sec.

3.07(b)(4), eff. September 1, 2009.

(d) The department shall make an annual accounting of all money

received, awarded, and expended during the year under this

chapter to the legislative committees responsible for

agricultural issues.

Added by Acts 1989, 71st Leg., ch. 1210, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 3.05, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 3.07(b)(4), eff. September 1, 2009.

Sec. 45.009. TEXAS-ISRAEL EXCHANGE ADVISORY COMMITTEE. The

department may establish a binational agricultural research

advisory committee to provide guidance and direction on

activities conducted under this chapter and the expenditure of

money appropriated for the purposes of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 3.06, eff. September 1, 2009.



CHAPTER 46. "GO TEXAN" PARTNER PROGRAM

AGRICULTURE CODE

TITLE 3. AGRICULTURAL RESEARCH AND PROMOTION

CHAPTER 46. "GO TEXAN" PARTNER PROGRAM

Sec. 46.001. FINDINGS. The legislature finds that this state

needs a Texas agricultural product promotion program to increase

consumer awareness of Texas agricultural products and expand the

markets for Texas agricultural products. The legislature further

finds that the Texas Department of Agriculture, through the

establishment of the "Go Texan" Partner Program and use of

program grants and matching funds, is the proper department to

promote and advertise these products.

Added by Acts 1999, 76th Leg., ch. 186, Sec. 2, eff. Sept. 1,

1999.

Sec. 46.002. DEFINITION. In this chapter "Texas agricultural

product" means an agricultural, apicultural, horticultural,

silvicultural, viticultural, or vegetable product, either in its

natural or processed state, that has been produced, processed, or

otherwise had value added to the product in this state,

including:

(1) feed for use by livestock or poultry;

(2) fish or other aquatic species;

(3) livestock, a livestock product, or a livestock by-product;

(4) planting seed;

(5) poultry, a poultry product, or a poultry by-product; or

(6) wildlife processed for food or by-products.

Added by Acts 1999, 76th Leg., ch. 186, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 208, Sec. 3, eff. May

21, 2001; Acts 2003, 78th Leg., ch. 604, Sec. 2, eff. Sept. 1,

2003.

Sec. 46.003. GENERAL AUTHORITY. The Texas Department of

Agriculture shall establish and maintain the "Go Texan" Partner

Program to encourage the development and expansion of markets for

Texas agricultural products through participation of eligible

applicants who provide funds to be matched for promotional

marketing programs implemented by the department.

Added by Acts 1999, 76th Leg., ch. 186, Sec. 2, eff. Sept. 1,

1999.

Sec. 46.004. ELIGIBLE APPLICANT. An eligible applicant must be:

(1) a state or regional organization or board that promotes the

marketing and sale of Texas agricultural products and does not

stand to profit directly from specific sales of agricultural

commodities;

(2) a cooperative organization, as defined by department rule;

(3) a state agency or board that promotes the marketing and sale

of agricultural commodities;

(4) a national organization or board that represents Texas

producers and promotes the marketing and sale of Texas

agricultural products;

(5) an eligible small business, as defined by department rule;

or

(6) any other entity that promotes the marketing and sale of

Texas agricultural products, as determined by the department.

Added by Acts 1999, 76th Leg., ch. 186, Sec. 2, eff. Sept. 1,

1999.

Sec. 46.005. DEPARTMENT POWERS AND DUTIES. The department shall

administer the "Go Texan" Partner Program. The duties of the

department in administering the program include:

(1) developing procedures for acceptance and administration of

funds received to administer the program, including

appropriations, gifts, license plate revenue, and matching funds;

(2) developing application and selection procedures including

procedures for soliciting and accepting applications and

screening applications for review by the "Go Texan" Partner

Program Advisory Board;

(3) developing a general promotional campaign for Texas

agricultural products and advertising campaigns for specific

Texas agricultural products based on project requests submitted

by successful applicants;

(4) developing advertising programs and promotional materials

for use by program participants and establishing guidelines on

advertising activities by participants;

(5) contracting with media representatives for the purpose of

dispersing promotional materials; and

(6) receiving matching funds from program participants and

donations or grants from any source, and establishing internal

reporting requirements for use of funds.

Added by Acts 1999, 76th Leg., ch. 186, Sec. 2, eff. Sept. 1,

1999.

Sec. 46.006. REQUIREMENTS FOR PARTICIPATION. To be eligible for

participation in the program through the use of matching funds

under this chapter, an organization must:

(1) be an eligible applicant under Section 46.004 of this

chapter;

(2) prepare and submit a project request and application as

provided by department rule; and

(3) meet any other requirement established by department rule.

Added by Acts 1999, 76th Leg., ch. 186, Sec. 2, eff. Sept. 1,

1999.

Sec. 46.007. PROJECT REQUESTS. (a) A project request submitted

by an eligible participant must describe the advertising or other

market-oriented promotional activities to be carried out by the

department using matching funds.

(b) The department may not approve a project request submitted

under this section unless the request includes:

(1) a specific description of the project and how assistance

received under this chapter could be expended in implementing the

request;

(2) a description of anticipated benefits to be achieved as a

result of the marketing promotional program; and

(3) additional information as required by the department.

Added by Acts 1999, 76th Leg., ch. 186, Sec. 2, eff. Sept. 1,

1999.

Sec. 46.008. "GO TEXAN" PARTNER PROGRAM ACCOUNT. (a) The "Go

Texan" partner program account is an account in the general

revenue fund. The account is composed of:

(1) legislative appropriations;

(2) gifts, grants, donations, and matching funds received under

Subsection (b);

(3) money required to be deposited in the account under Section

502.2761, Transportation Code; and

(4) other money required by law to be deposited in the account.

(b) The department may solicit and accept gifts in kind,

donations, and grants of money from the federal government, local

governments, private corporations, or other persons to be used

for the purposes of this chapter.

(c) Money in the account may be appropriated to the department

only for the purpose of implementing and maintaining the "Go

Texan" Partner Program.

(d) Income from money in the account shall be credited to the

account.

(e) The account is exempt from the application of Section

403.095, Government Code.

Added by Acts 1999, 76th Leg., ch. 186, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 208, Sec. 4, eff. May

21, 2001.

Sec. 46.009. USE OF FUNDS. (a) Funds received under this

chapter may only be used for activities promoting the sale of

Texas agricultural products. The department by rule may allocate

funds to categories of eligible participants and to general or

product-specific promotional activities. The department may use

the funds in an amount not to exceed $5,000 in a state fiscal

year for the purchase of food and beverage refreshments at "Go

Texan" promotional events.

(b) The department shall adopt rules to ensure that money in the

"Go Texan" partner program account is used only for the purposes

prescribed under this section.

(c) The payment of the administrative expenses under the program

may not exceed seven percent of the amount of the legislative

appropriation each biennium for the "Go Texan" partner program

account.

Added by Acts 1999, 76th Leg., ch. 186, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 208, Sec. 5, eff. May

21, 2001.

Sec. 46.0095. SALE OF PROMOTIONAL ITEMS. (a) The department

may sell or contract for the sale of "Go Texan" promotional

items, including clothing, posters, and banners, designed to

promote Texas agricultural products. The department may use its

Internet website to advertise and sell those items.

(b) Money received from the sale of promotional items under this

section shall be deposited to the credit of the "Go Texan"

partner program account in the general revenue fund.

Added by Acts 2001, 77th Leg., ch. 208, Sec. 6, eff. May 21,

2001.

Sec. 46.010. "GO TEXAN" PARTNER PROGRAM ADVISORY BOARD. (a)

The "Go Texan" Partner Program Advisory Board is composed of at

least eight members appointed by the commissioner to assist the

department in the implementation of the "Go Texan" Partner

Program.

(b) The board shall include:

(1) one representative from the department;

(2) one representative from the United States Department of

Agriculture (USDA) Commodity Credit Corporation, involved in the

promotion of agricultural commodities, who shall serve as a

nonvoting member of the board and is not a member for purposes of

establishing a quorum;

(3) one representative each from the radio, print, and

television advertising media;

(4) one representative from the advertising profession;

(5) one consumer representative;

(6) one representative from the Internet website or electronic

commerce industry;

(7) one representative with demonstrated expertise in economic

analysis; and

(8) other members the commissioner determines as necessary for

the purposes of this chapter.

(c) A member of the advisory board serves at the pleasure of the

commissioner.

(d) A member serves without compensation but is entitled to

reimbursement for actual expenses incurred in the performance of

official board duties, subject to approval of the commissioner.

Money for expense reimbursement shall be deducted from the "Go

Texan" partner program account.

(e) Except as provided by Subsection (d), Chapter 2110,

Government Code, does not apply to the board.

(f) An eligible applicant is not ineligible to participate in

the program established under this chapter solely because a board

member is also an officer, director, or employee of the applicant

organization, provided that the board member shall be recused

from an action taken by the board on an application involving an

applicant organization with which the board member serves as an

officer, director, or employee.

(g) The board shall:

(1) review applications of eligible participants and approve or

deny funding under this chapter;

(2) advise the department on matters related to the

administration of the account; and

(3) advise the department on the adoption of rules relating to

the administration of the "Go Texan" Partner Program.

(h) The commissioner shall provide the board with staff

necessary to assist the board in carrying out its duties under

this chapter.

Added by Acts 1999, 76th Leg., ch. 186, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 208, Sec. 7, eff. May

21, 2001.

Sec. 46.011. CRITERIA FOR ALLOCATION OF FUNDS. The department

shall by rule and with the advice of the board establish criteria

for allocation of funds to participant projects. Rules adopted

under this section must include:

(1) the factors to be considered in evaluating projects; and

(2) a maximum funding amount for each project.

Added by Acts 1999, 76th Leg., ch. 186, Sec. 2, eff. Sept. 1,

1999.

Sec. 46.012. RULEMAKING AUTHORITY. The department shall adopt

rules to administer this chapter including rules for the use of

the "Go Texan" logo.

Added by Acts 1999, 76th Leg., ch. 186, Sec. 2, eff. Sept. 1,

1999.

Sec. 46.013. ADMINISTRATIVE PENALTIES; CIVIL PENALTIES;

INJUNCTIVE RELIEF. (a) In addition to the other provisions of

this chapter, a person violates this chapter if the person:

(1) uses, reproduces, or distributes the logo of the "Go Texan"

Partner Program without registering with the department; or

(2) violates a rule adopted by the department under this

chapter.

(b) A person who violates this chapter:

(1) forfeits the person's ability to use the logo of the "Go

Texan" Partner Program; and

(2) is ineligible for a grant of funds under this chapter.

(c) The department may assess an administrative penalty as

provided by Section 12.020 against a person who violates this

chapter.

(d) A person who violates this chapter is subject to a civil

penalty not to exceed $500 for each violation. Each day that a

violation continues may be considered a separate violation for

purposes of a civil penalty assessed under this chapter.

(e) At the request of the department, the attorney general or

the county attorney or district attorney of the county in which

the violation is alleged to have occurred shall file suit to

collect the civil penalty.

(f) A civil penalty collected under this section shall be

deposited to the credit of the general revenue fund.

(g) At the request of the department, the attorney general or

the county or district attorney of the county in which the

alleged violation is threatened to occur or is occurring shall

file suit for the appropriate injunctive relief to prevent or

abate a violation of this chapter. Venue for an action brought

under this subsection is in Travis County.

Added by Acts 1999, 76th Leg., ch. 186, Sec. 2, eff. Sept. 1,

1999.



CHAPTER 47. TEXAS OYSTER AND SHRIMP PROGRAM

AGRICULTURE CODE

TITLE 3. AGRICULTURAL RESEARCH AND PROMOTION

CHAPTER 47. TEXAS OYSTER AND SHRIMP PROGRAM

SUBCHAPTER A. TEXAS OYSTER PROGRAM

Sec. 47.001. PROMOTION AND ADVERTISEMENT. (a) The department

may promote and advertise the Texas oyster industry by:

(1) using current market research to develop an oyster marketing

plan to increase consumption of Texas oysters;

(2) conducting a public relations campaign to create a

responsible and accurate image of the Texas oyster industry;

(3) providing information, education, and training to consumers,

food handlers, and restaurant personnel on safe and proper

handling of oysters, for the purpose of promoting the use and

consumption of oysters; and

(4) using other methods the department considers appropriate.

(b) The department, following guidance of the oyster advisory

committee established under Section 47.002, may use a portion of

the oyster sales fee funds provided for administrative purposes.

Added by Acts 1999, 76th Leg., ch. 186, Sec. 4, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1298, Sec. 4, eff. June 18, 1999.

Amended by Acts 2001, 77th Leg., ch. 28, Sec. 3, eff. Sept. 1,

2001.

Sec. 47.002. OYSTER ADVISORY COMMITTEE. (a) The commissioner

shall appoint an oyster advisory committee to provide guidance

and direction on the programs and activities established under

this chapter and expenditures of the funds appropriated for the

purposes of this chapter.

(b) A member of the advisory committee may not receive

compensation for service on the committee, but is entitled to

reimbursement of expenses incurred by the member while conducting

the business of the committee and approved by the commissioner,

as provided by the General Appropriations Act. A reimbursement

under this subsection must be paid from revenue from fees on

oyster sales and related penalties imposed under Section 436.103,

Health and Safety Code, available for that purpose or from other

revenue as provided by the General Appropriations Act.

(c) The advisory committee shall meet and elect a chairperson

from its members and shall conduct other meetings it considers

necessary to provide guidance and direction to the department.

(d) The advisory committee consists of the following nine

members:

(1) three members appointed by the commissioner who are oyster

dealers who have been certified in Texas for at least 12 months

of each year of the three years preceding the appointment;

(2) two members appointed by the commissioner who are oyster

dealers who have been certified in Texas for at least six months

of each year of the three years preceding the appointment;

(3) one member appointed by the commissioner representing

consumer interests;

(4) one member appointed by the commissioner representing

grocery retail business interests;

(5) one member appointed by the commissioner representing the

restaurant industry; and

(6) one member appointed by the commissioner who:

(A) is employed by an institution of higher education as a

researcher or instructor; and

(B) specializes in the area of food science, particularly

seafood.

(e) The advisory committee shall develop its own bylaws under

which it shall operate. The bylaws shall stipulate that five

members constitute a quorum sufficient to conduct meetings and

business of the advisory committee.

(f) An advisory committee member serves a three-year term, with

the terms of three members expiring August 31 of each year.

(g) A member of the advisory committee may be reappointed to the

advisory committee.

Added by Acts 1999, 76th Leg., ch. 186, Sec. 4, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1298, Sec. 4, eff. June 18, 1999.

Amended by Acts 2001, 77th Leg., ch. 28, Sec. 4, eff. Sept. 1,

2001.

SUBCHAPTER B. TEXAS SHRIMP MARKETING ASSISTANCE PROGRAM IN

DEPARTMENT OF AGRICULTURE

Sec. 47.051. DEFINITIONS. In this subchapter:

(1) "Advisory committee" means the shrimp advisory committee.

(2) "Coastal waters" means all the salt water of the state,

including the portion of the Gulf of Mexico that is within the

jurisdiction of the state.

(3) "Program" means the Texas shrimp marketing assistance

program.

(4) "Shrimp marketing account" means the account in the general

revenue fund established under Section 77.002(b), Parks and

Wildlife Code.

(5) "Texas-produced shrimp" means wild-caught shrimp

commercially harvested from coastal waters by a shrimp boat

licensed by the Parks and Wildlife Department.

Added by Acts 2003, 78th Leg., ch. 265, Sec. 6, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 677, Sec. 4, eff. June 20, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1052, Sec. 1, eff. September 1, 2009.

Sec. 47.052. PROGRAM ESTABLISHED. (a) The Texas shrimp

marketing assistance program is established in the department to

assist the Texas wild-caught shrimping industry in promoting and

marketing Texas-produced shrimp and educating the public about

the Texas wild-caught shrimping industry and Texas-produced

shrimp.

(b) The commissioner, in consultation with the advisory

committee established under Section 47.053, shall adopt rules as

necessary to implement the program.

(c) The department may accept grants, gifts, and gratuities from

any source, including any governmental entity, any private or

public corporation, and any other person, in furtherance of the

program. Any funds received as a grant, gift, or gratuity shall

be deposited in the shrimp marketing account under Section

77.002, Parks and Wildlife Code.

(d) The program shall be funded at a minimum level of $250,000

per fiscal year with funds deposited into the shrimp marketing

account under Section 77.002, Parks and Wildlife Code. The

department may not expend more than two percent of the annual

program budget on out-of-state travel.

Added by Acts 2003, 78th Leg., ch. 265, Sec. 6, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 677, Sec. 4, eff. June 20, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1052, Sec. 2, eff. September 1, 2009.

Sec. 47.053. ADVISORY COMMITTEE. (a) The commissioner shall

appoint a shrimp advisory committee to assist the commissioner in

implementing the program established under this subchapter and in

the expenditure of funds appropriated for the purpose of this

subchapter.

(b) The advisory committee shall be composed of the following

nine members:

(1) two owners of commercial bay shrimp boats;

(2) two owners of commercial gulf shrimp boats;

(3) one retail wild-caught shrimp dealer;

(4) one wholesale wild-caught shrimp dealer;

(5) one person employed by an institution of higher education as

a researcher or instructor specializing in the area of food

science, particularly seafood;

(6) one member of the seafood restaurant industry; and

(7) one representative of the public.

(c) The members of the advisory committee serve without

compensation but may be reimbursed for expenses incurred in the

direct performance of their duties on approval by the

commissioner.

(d) An advisory committee member serves a three-year term, with

the terms of three or four members expiring August 31 of each

year. The commissioner may reappoint a member to the advisory

committee.

(e) The members of the advisory committee shall elect a

presiding officer from among the members and shall adopt rules

governing the operation of the committee. The rules shall specify

that five members of the advisory committee constitute a quorum

sufficient to conduct the meetings and business of the committee.

(f) The advisory committee shall meet as necessary, but not less

frequently than once each calendar year, to provide guidance to

the commissioner in establishing and implementing the program.

Added by Acts 2003, 78th Leg., ch. 265, Sec. 6, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 677, Sec. 4, eff. June 20, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1052, Sec. 3, eff. September 1, 2009.

Sec. 47.054. PROGRAM STAFF. (a) The commissioner shall employ

one or more persons as employees of the department to staff the

program.

(b) Unless otherwise expressly provided by the legislature, the

source of funding for the payment of employee salaries shall be

funds generated from the program, including the 10 percent

license fee increase authorized by Section 77.002, Parks and

Wildlife Code.

Added by Acts 2003, 78th Leg., ch. 265, Sec. 6, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 677, Sec. 4, eff. June 20, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1052, Sec. 4, eff. September 1, 2009.

Sec. 47.055. PROMOTION, MARKETING, AND EDUCATION. The program

shall promote and advertise the Texas wild-caught shrimping

industry by:

(1) developing and maintaining a database of Texas shrimp

wholesalers that sell Texas-produced shrimp;

(2) operating a toll-free telephone number to:

(A) receive inquiries from persons who wish to purchase a

particular type of Texas-produced shrimp; and

(B) make information about the Texas wild-caught shrimping

industry available to the public;

(3) developing a wild-caught shrimping industry marketing plan

to increase the consumption of Texas-produced shrimp;

(4) educating the public about Texas-produced shrimp by

providing publicity about the information in the program's

database to the public and making the information available to

the public through the department's toll-free telephone number

and electronically through the Internet;

(5) promoting the Texas wild-caught shrimping industry; and

(6) promoting and marketing, and educating consumers about,

Texas-produced shrimp using any other method the commissioner

determines appropriate.

Added by Acts 2003, 78th Leg., ch. 265, Sec. 6, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 677, Sec. 4, eff. June 20, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1052, Sec. 5, eff. September 1, 2009.



CHAPTER 48. AGRICULTURAL PROJECTS IN CERTAIN URBAN SCHOOLS

AGRICULTURE CODE

TITLE 3. AGRICULTURAL RESEARCH AND PROMOTION

CHAPTER 48. AGRICULTURAL PROJECTS IN CERTAIN URBAN SCHOOLS

Sec. 48.001. CREATION. Consistent with this chapter, the

department by rule shall develop a program to award grants to

public elementary and middle schools located in large urban

school districts for the purpose of establishing:

(1) demonstration agricultural projects; or

(2) other projects designed to foster an understanding and

awareness of agriculture.

Added by Acts 1999, 76th Leg., ch. 975, Sec. 1, eff. June 18,

1999. Amended by Acts 2001, 77th Leg., ch. 9, Sec. 1, eff. April

11, 2001. Renumbered from Sec. 46.001 by Acts 2001, 77th Leg.,

ch. 1420, Sec. 21.001(1), eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1147, Sec. 1, eff. June 15, 2007.

Sec. 48.002. ELIGIBILITY. Subject to available funds, a public

elementary or middle school is eligible to receive a grant under

this chapter if the school:

(1) is located in a school district with an enrollment of at

least 49,000 students; and

(2) submits to the department, at the time and in the form

required by the department, a proposal for a demonstration

agricultural project that includes:

(A) a description of the proposed project;

(B) a schedule of projected costs for the project; and

(C) a statement of the educational benefits of the project,

including how the project will improve understanding of

agriculture.

Added by Acts 1999, 76th Leg., ch. 975, Sec. 1, eff. June 18,

1999. Amended by Acts 2001, 77th Leg., ch. 9, Sec. 2, eff. April

11, 2001. Renumbered from Sec. 46.002 by Acts 2001, 77th Leg.,

ch. 1420, Sec. 21.001(1), eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1147, Sec. 2, eff. June 15, 2007.

Sec. 48.003. LIMITS. The department may not award more than

$2,500 to a school under this chapter in a school year.

Added by Acts 1999, 76th Leg., ch. 975, Sec. 1, eff. June 18,

1999. Amended by Acts 2001, 77th Leg., ch. 9, Sec. 3, eff. April

11, 2001. Renumbered from Sec. 46.003 by Acts 2001, 77th Leg.,

ch. 1420, Sec. 21.001(1), eff. Sept. 1, 2001.

Sec. 48.004. REPORT. A school that receives a grant under this

chapter must report the results of the project to the department

in a manner determined by the department.

Added by Acts 1999, 76th Leg., ch. 975, Sec. 1, eff. June 18,

1999. Renumbered from Sec. 46.004 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(1), eff. Sept. 1, 2001.

Sec. 48.005. FUNDS. The department may solicit and accept

gifts, grants, and other donations from any source to carry out

this chapter.

Added by Acts 1999, 76th Leg., ch. 975, Sec. 1, eff. June 18,

1999. Renumbered from Sec. 46.005 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(1), eff. Sept. 1, 2001.



CHAPTER 49. AGRICULTURAL TECHNOLOGY PROGRAM

AGRICULTURE CODE

TITLE 3. AGRICULTURAL RESEARCH AND PROMOTION

CHAPTER 49. AGRICULTURAL TECHNOLOGY PROGRAM

Sec. 49.001. DEFINITIONS. In this chapter:

(1) "Agricultural crisis" means an event or condition, including

adverse weather conditions, water shortages, disruption in

transportation, low commodity prices, an animal health issue,

crop disease, or insect infestation, that could disrupt or

jeopardize an aspect of the agricultural industry.

(2) "Agri-tech program" means the agricultural technology

program established under this chapter.

(3) "Applied research" means research directed at gaining the

knowledge or understanding necessary to meet a specific and

recognized need, including the discovery of new scientific

knowledge that has specific objectives relating to products or

processes.

(4) "Eligible institution" means an institution of higher

education, as that term is defined by Section 61.003, Education

Code, that is designated as an eligible institution under Section

49.002(e).

Added by Acts 1999, 76th Leg., ch. 1459, Sec. 7, eff. Sept. 1,

1999. Renumbered from Sec. 46.001 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(2), 21.002(2), eff. Sept. 1, 2001.

Sec. 49.002. ADMINISTRATION; GUIDELINES AND PROCEDURES. (a)

The department shall develop, maintain, and administer the

agri-tech program to provide support for eligible institutions to

conduct research projects on methods to address agricultural

crises in this state.

(b) In awarding funds to support projects under this chapter,

the department shall:

(1) give priority to applied research projects that the

commissioner determines to be necessary to address an immediate

agricultural crisis; and

(2) consider the recommendations of the Commodity Crisis Council

for specific projects.

(c) The department shall award funds to support projects as

needed to address agricultural crises in this state.

(d) The department shall develop and maintain guidelines and

procedures to provide awards under this chapter for specific

projects at eligible institutions on a competitive, peer-review

basis.

(e) The department shall determine whether an institution of

higher education qualifies as an eligible institution for the

purposes of this chapter. To be designated as an eligible

institution, an institution of higher education must demonstrate

an exceptional capability to attract federal, state, and private

funding for scientific and technical research and have an

exceptionally strong research staff and the necessary equipment

and facilities.

(f) In considering projects for selection, the commissioner

shall give special consideration to projects that:

(1) leverage funds from other sources; and

(2) propose innovative, collaborative efforts:

(A) across academic disciplines;

(B) involving two or more eligible institutions; or

(C) involving eligible institutions, private industry, and the

federal government.

(g) The commissioner may adopt rules necessary to accomplish the

purposes of this chapter.

Added by Acts 1999, 76th Leg., ch. 1459, Sec. 7, eff. June 19,

1999. Renumbered from Sec. 46.002 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(2), eff. Sept. 1, 2001.

Sec. 49.003. AGRICULTURAL TECHNOLOGY ACCOUNT. (a) The

agricultural technology account is an account in the general

revenue fund.

(b) The agricultural technology account consists of legislative

appropriations, gifts and grants received under Subsection (c),

and other money required by law to be deposited in the account.

(c) The department may solicit and accept gifts in kind and

grants of money from the federal government, local governments,

private corporations, or other persons to be used for the

purposes of this chapter.

(d) Funds in the agricultural technology account may be used

only as provided by this chapter. The account is exempt from the

application of Section 403.095, Government Code.

(e) Income from money in the account shall be credited to the

account.

Added by Acts 1999, 76th Leg., ch. 1459, Sec. 7, eff. June 19,

1999. Renumbered from Sec. 46.003 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(2), eff. Sept. 1, 2001.

Sec. 49.004. USE OF FUNDS IN AGRICULTURAL TECHNOLOGY ACCOUNT.

(a) From funds appropriated for the agri-tech program, the

comptroller shall issue warrants to each eligible institution in

the amount certified by the department to the comptroller.

(b) Funds awarded from the agricultural technology account may

be expended to support the particular research project for which

the award is made and may not be expended for the general support

of research and instruction at the institution conducting or

sponsoring the project or for the construction or remodeling of a

facility.

(c) Funds in the agricultural technology account shall be used,

when practicable within the purposes of this chapter, to match

grants provided by the federal government or private industry for

specific collaborative research projects at eligible

institutions.

(d) Supplies, materials, services, and equipment purchased with

funds obtained under this section are not subject to the

purchasing authority of the comptroller.

Added by Acts 1999, 76th Leg., ch. 1459, Sec. 7, eff. June 19,

1999. Renumbered from Sec. 46.004 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(2), eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.81, eff. September 1, 2007.

Sec. 49.005. PROGRESS REPORTS. An institution receiving funds

under this chapter shall report on the progress of the funded

research to the department not later than September 1 of each

year.

Added by Acts 1999, 76th Leg., ch. 1459, Sec. 7, eff. June 19,

1999. Renumbered from Sec. 46.005 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(2), eff. Sept. 1, 2001.

Sec. 49.006. MERIT REVIEW. The commissioner shall appoint a

committee consisting of representatives of the agricultural

industry and of private enterprise advanced technology research

organizations to evaluate the agri-tech program's effectiveness.

The committee shall report its findings to the department not

later than September 1 of the second year of each biennium.

Added by Acts 1999, 76th Leg., ch. 1459, Sec. 7, eff. June 19,

1999. Renumbered from Sec. 46.006 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(2), eff. Sept. 1, 2001.



CHAPTER 50. AGRICULTURE AND WILDLIFE RESEARCH PROGRAM

AGRICULTURE CODE

TITLE 3. AGRICULTURAL RESEARCH AND PROMOTION

CHAPTER 50. AGRICULTURE AND WILDLIFE RESEARCH PROGRAM

Sec. 50.001. PROGRAM. The Texas Agricultural Experiment

Station, in consultation with the Agriculture and Wildlife

Research and Management Advisory Committee established under

Section 88.216, Education Code, shall develop and administer a

program to finance agriculture and wildlife research that the

Texas Agricultural Experiment Station determines to be of the

highest scientific merit and to offer significant promise in

providing new directions for long-term solutions to continued

agriculture production, water availability, and wildlife habitat

availability.

Added by Acts 1999, 76th Leg., ch. 1074, Sec. 2, eff. June 18,

1999. Renumbered from Sec. 46.001 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(3), eff. Sept. 1, 2001.

Sec. 50.002. TERM OF AWARD. An award under Section 50.001 must

be granted for a two-year period and may be extended at the end

of that period after review.

Added by Acts 1999, 76th Leg., ch. 1074, Sec. 2, eff. June 18,

1999. Renumbered and amended from Sec. 46.002 by Acts 2001, 77th

Leg., ch. 1420, Sec. 21.001(3), Sec. 21.002(1), eff. Sept. 1,

2001.

Sec. 50.003. FUNDS. The Texas Agricultural Experiment Station

may solicit and accept gifts and grants from any public or

private source, in addition to other appropriations. The use of

gifts and grants is subject to any limitations contained in the

gift or grant.

Added by Acts 1999, 76th Leg., ch. 1074, Sec. 2, eff. June 18,

1999. Renumbered from Sec. 46.003 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(3), eff. Sept. 1, 2001.

Sec. 50.004. ANNUAL ACCOUNTING. The Texas Agricultural

Experiment Station shall provide to the committee in each house

of the legislature having jurisdiction over agricultural matters

an annual accounting of all money received, awarded, and expended

during the year.

Added by Acts 1999, 76th Leg., ch. 1074, Sec. 2, eff. June 18,

1999. Renumbered from Sec. 46.004 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(3), eff. Sept. 1, 2001.



CHAPTER 50A. TEXAS FOOD FOR HEALTH ADVISORY COUNCIL

AGRICULTURE CODE

TITLE 3. AGRICULTURAL RESEARCH AND PROMOTION

CHAPTER 50A. TEXAS FOOD FOR HEALTH ADVISORY COUNCIL

Sec. 50A.001. PURPOSE. The purpose of the Texas Food for Health

Advisory Council is to:

(1) coordinate food-for-health research programs in this state;

(2) promote the use of food-for-health research programs by

fruit and vegetable growers and state and federal agencies;

(3) promote increased consumption of fruits and vegetables grown

in this state; and

(4) coordinate research in an effort to produce more nutritious

fruits and vegetables.

Added by Acts 2001, 77th Leg., ch. 180, Sec. 1, eff. Sept. 1,

2001.

Sec. 50A.002. DEFINITION. In this chapter, "council" means the

Texas Food for Health Advisory Council.

Added by Acts 2001, 77th Leg., ch. 180, Sec. 1, eff. Sept. 1,

2001.

Sec. 50A.004. COMPOSITION. (a) The council is composed of the

following nine members:

(1) eight members who are appointed jointly by the commissioner

of public health and the vice chancellor for The Texas A&M

University System Agriculture Program; and

(2) one member who is a representative of the Department of

Agriculture and is appointed by the commissioner of agriculture.

(b) At least four members of the council who are appointed under

Subsection (a)(1) must each represent one of the following:

(1) the horticulture industry;

(2) the nutrition industry;

(3) the produce industry; or

(4) a local, county, or state health agency.

Added by Acts 2001, 77th Leg., ch. 180, Sec. 1, eff. Sept. 1,

2001.

Sec. 50A.005. TERMS. Members of the council serve staggered

six-year terms, with the terms of three members expiring on

January 1 of each odd-numbered year.

Added by Acts 2001, 77th Leg., ch. 180, Sec. 1, eff. Sept. 1,

2001.

Sec. 50A.006. PRESIDING OFFICER. The commissioner of public

health and the vice chancellor for The Texas A&M University

System Agriculture Program may jointly appoint the presiding

officer or may authorize the council members to elect a presiding

officer from among the members of the council.

Added by Acts 2001, 77th Leg., ch. 180, Sec. 1, eff. Sept. 1,

2001.

Sec. 50A.007. MEETINGS. The council shall meet at least once

each calendar quarter at a time and place designated by the

presiding officer.

Added by Acts 2001, 77th Leg., ch. 180, Sec. 1, eff. Sept. 1,

2001.

Sec. 50A.008. STAFF; ADMINISTRATION. (a) The council is

administratively attached to the Texas Agricultural Experiment

Station.

(b) The Texas Agricultural Experiment Station shall provide

support staff to serve the council.

(c) The council may retain general counsel to assist in the

organization of the council and the adoption of procedures for

awarding contracts.

Added by Acts 2001, 77th Leg., ch. 180, Sec. 1, eff. Sept. 1,

2001.

Sec. 50A.009. APPLICABLE LAW. The council is subject to the

open meetings law, Chapter 551, Government Code, and the

administrative procedure law, Chapter 2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 180, Sec. 1, eff. Sept. 1,

2001.

Sec. 50A.010. DUTIES. (a) The council shall:

(1) adopt procedures as necessary to administer this chapter,

including procedures for awarding contracts under this chapter;

(2) issue requests for research proposals and award grants:

(A) to enhance the health benefits of fruits and vegetables; or

(B) to help growers maximize crop yields through applied

research;

(3) develop educational materials that promote the benefits of

consuming fruits and vegetables; and

(4) in cooperation with the Texas Agricultural Experiment

Station, The Texas A&M University System, Texas Tech

University, The University of Texas System, Texas Woman's

University, state agencies, and produce associations, develop

innovative educational programs related to appropriate and safe

methods of storing, preparing, and serving fresh produce.

(b) The council may:

(1) issue requests for proposals as necessary to administer this

chapter; or

(2) publish educational materials or other materials developed

in conjunction with employees of the Texas Agricultural

Experiment Station, The Texas A&M University System, Texas

Tech University, The University of Texas System, or Texas Woman's

University.

Added by Acts 2001, 77th Leg., ch. 180, Sec. 1, eff. Sept. 1,

2001.

Sec. 50A.011. FINANCES. (a) The council may accept, for the

purposes of this chapter, gifts and grants from public and

private sources, subject only to limitations contained in the

gift or grant.

(b) Funds appropriated for the purposes of this chapter shall be

expended at the direction of the council on grants approved by a

majority of the council.

Added by Acts 2001, 77th Leg., ch. 180, Sec. 1, eff. Sept. 1,

2001.

Sec. 50A.012. REPORTING. (a) The Texas Agricultural Experiment

Station shall prepare annually a complete and detailed written

report about:

(1) all funds received and disbursed by the council during the

preceding fiscal year;

(2) the council's progress through funded projects in improving

the health benefits of produce grown in this state;

(3) the development of an information system or network to share

health benefit information with state agencies responsible for

feeding programs and for distributing dietary information to

consumers in this state; and

(4) recommendations for improving the health of consumers

through increased consumption of this state's produce.

(b) The part of the annual report required by Subsection (a)(1)

must meet the reporting requirements applicable to financial

reporting provided in the General Appropriations Act.

(c) The annual report shall be submitted to the governor, the

lieutenant governor, the speaker of the house of representatives,

the commissioner of agriculture, the commissioner of public

health, and the vice chancellor for The Texas A&M University

System Agriculture Program.

Added by Acts 2001, 77th Leg., ch. 180, Sec. 1, eff. Sept. 1,

2001.

Sec. 50A.013. DEPARTMENT OF AGRICULTURE. The Department of

Agriculture shall serve as a resource and in an advisory capacity

to the council.

Added by Acts 2001, 77th Leg., ch. 180, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 50B. TEXAS WINE INDUSTRY DEVELOPMENT ACT

AGRICULTURE CODE

TITLE 3. AGRICULTURAL RESEARCH AND PROMOTION

CHAPTER 50B. TEXAS WINE INDUSTRY DEVELOPMENT ACT

Sec. 50B.001. FINDINGS AND PURPOSE. The legislature finds that:

(1) it is in the public interest to encourage the orderly growth

and development of sustainable labor-intensive, value-added

agricultural industries such as the wine grape growing and wine

making industries;

(2) the production and distribution of wine and wine-related

products constitute an important industry of this state that

stimulates tourism and provides substantial and necessary

revenues for the state and employment for the state's residents

and provides an important food that benefits the public health

and welfare; and

(3) it is vital to the continued economic well-being and general

welfare of the citizens of this state that the state's wine

grapes and wine be properly promoted by:

(A) enabling the wine industry in this state to help itself in

establishing orderly, fair, sound, efficient, and unhampered

marketing of wine grapes and the wines they produce; and

(B) working to stabilize the wine industry in the state by

increasing markets for wine grapes and wine within the state and

the nation and internationally.

Added by Acts 2005, 79th Leg., Ch.

878, Sec. 2, eff. June 17, 2005.

Sec. 50B.0015. DEFINITION. In this chapter, "committee" means

the wine industry development and marketing advisory committee.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 4.01, eff. September 1, 2009.

Sec. 50B.002. WINE INDUSTRY DEVELOPMENT AND MARKETING ADVISORY

COMMITTEE. (a) The commissioner shall appoint a wine industry

development and marketing advisory committee to:

(1) develop a long-term vision and marketable identity for the

wine industry in the state that take into consideration future

industry development, funding, research, educational programming,

risk management, and marketing; and

(2) assist the commissioner in establishing and implementing the

Texas Wine Marketing Assistance Program under Chapter 110,

Alcoholic Beverage Code.

(b) The committee consists of members appointed by the

commissioner who represent a diverse cross-section of the wine

industry, including representatives of:

(1) grape growers;

(2) wineries;

(3) wholesalers;

(4) package stores;

(5) retailers;

(6) researchers;

(7) consumers;

(8) the department; and

(9) the Texas Alcoholic Beverage Commission.

(c) The members of the committee serve without compensation.

(d) A member of the committee serves at the pleasure of the

commissioner for a term of two years. The commissioner may

reappoint a member to the committee.

(e) The commissioner shall select a presiding officer from among

the members and adopt rules governing the operation of the

committee.

(f) The committee shall meet as necessary to provide guidance to

the commissioner.

Added by Acts 2005, 79th Leg., Ch.

878, Sec. 2, eff. June 17, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 4.02, eff. September 1, 2009.

Sec. 50B.003. WINE INDUSTRY DEVELOPMENT FUND. (a) The wine

industry development fund is an account in the general revenue

fund and consists of funds deposited to the account under this

section.

(b) Money in the account may be appropriated only to the

department and may be used only for the purpose of:

(1) providing funding to public or private entities to conduct

surveys, research, and other projects related to:

(A) developing the Texas wine industry;

(B) developing viticulture and enology-related education

programs;

(C) eliminating and eradicating Pierce's disease, the

glassy-winged sharpshooter, and other diseases and pests that

negatively impact the production of grapes and wine in the United

States; and

(D) developing technologies or practices that could benefit the

production of grapes and wine; and

(2) any administrative costs the department incurs in fulfilling

the purposes described by Subdivision (1).

(c) The account is exempt from the application of Section

403.095, Government Code.

(d) The department may accept grants, gifts, or gratuities from

any source, including a governmental entity, a private or public

corporation, or any other person, that are made for the purpose

of furthering the Texas wine industry. Any funds received under

this subsection shall be deposited in the wine industry

development fund.

Added by Acts 2005, 79th Leg., Ch.

878, Sec. 2, eff. June 17, 2005.



CHAPTER 50C. TEXAS ORGANIC AGRICULTURAL INDUSTRY ADVISORY BOARD

AGRICULTURE CODE

TITLE 3. AGRICULTURAL RESEARCH AND PROMOTION

CHAPTER 50C. TEXAS ORGANIC AGRICULTURAL INDUSTRY ADVISORY BOARD

Sec. 50C.001. DEFINITION. In this chapter, "board" means the

Texas Organic Agricultural Industry Advisory Board.

Added by Acts 2007, 80th Leg., R.S., Ch.

477, Sec. 1, eff. September 1, 2007.

Sec. 50C.002. COMPOSITION. (a) The board is composed of the

following 13 members appointed by the commissioner:

(1) four members who produce organic agricultural products;

(2) two members who are retail sellers of organic agricultural

products;

(3) one member who distributes organic agricultural products;

(4) one member who processes organic agricultural products;

(5) one member who represents a Texas trade association that

represents the organic agricultural industry;

(6) one member who represents the Texas Cooperative Extension;

(7) one technical advisor member who is employed by an

institution of higher education, as defined by Section 61.003,

Education Code, or government agency as a researcher or

instructor:

(A) in the field of organic agriculture products or sustainable

agriculture; or

(B) who has technical expertise in soil biology, agronomy,

entomology, horticulture, or organic farming systems;

(8) one member who represents the public; and

(9) one representative from the department.

(b) The board shall elect a presiding officer from among its

members.

(c) Members of the board serve staggered terms of four years,

with either six or seven members' terms, as applicable, expiring

February 1 of each odd-numbered year. Members may be reappointed

at the end of a term.

(d) Chapter 2110, Government Code, does not apply to the size,

composition, or duration of the board.

(e) Service on the board by a state officer or employee is an

additional duty of the member's office or employment. Members of

the board are not entitled to compensation or reimbursement of

expenses.

Added by Acts 2007, 80th Leg., R.S., Ch.

477, Sec. 1, eff. September 1, 2007.

Sec. 50C.003. DUTIES.The board shall:

(1) assist the department in:

(A) assessing the state of the organic agricultural products

industry in this state;

(B) developing recommendations to the commissioner and the

legislature to promote and expand the organic agricultural

products industry in this state;

(C) identifying and obtaining grants and gifts to promote and

expand the organic agricultural products industry in this state;

and

(D) developing a statewide organic agricultural products

education and awareness campaign that:

(i) utilizes the Texas Cooperative Extension's educational

programs and channels of distribution, when appropriate;

(ii) is consistent with Sections 2.002 and 12.002 and any

department policies relating to the promotion of Texas

agriculture and agricultural products; and

(iii) does not refer negatively to any other agriculture process

that is used or to any agricultural product that is grown or sold

in this state; and

(2) review and provide guidance on rules impacting the organic

agricultural products industry in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

477, Sec. 1, eff. September 1, 2007.

Sec. 50C.004. MEETINGS. The board shall meet at least once each

year and may meet at other times considered necessary by the

commissioner.

Added by Acts 2007, 80th Leg., R.S., Ch.

477, Sec. 1, eff. September 1, 2007.

Sec. 50C.005. STAFF. The board is administratively attached to

the department. The department shall provide the board with the

staff necessary to carry out its duties under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

477, Sec. 1, eff. September 1, 2007.



CHAPTER 50D. TEXAS BIOENERGY POLICY COUNCIL AND TEXAS BIOENERGY RESEARCH COMMITTEE

AGRICULTURE CODE

TITLE 3. AGRICULTURAL RESEARCH AND PROMOTION

CHAPTER 50D. TEXAS BIOENERGY POLICY COUNCIL AND TEXAS BIOENERGY

RESEARCH COMMITTEE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 50D.001. PURPOSE. The purpose of the Texas Bioenergy

Policy Council and the Texas Bioenergy Research Committee is to

promote the goal of making biofuels a significant part of the

energy industry in this state not later than January 1, 2019.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 4.03, eff. September 1, 2009.

Sec. 50D.002. DEFINITIONS. In this chapter:

(1) "Alternative chemical feedstock" means a feedstock that is

produced by a thermochemical process that converts alternative

sources of fuel, including biomass, or other renewable sources,

to a raw material to be used in the chemical manufacturing

process.

(2) "Policy council" means the Texas Bioenergy Policy Council.

(3) "Research committee" means the Texas Bioenergy Research

Committee.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 4.03, eff. September 1, 2009.

Sec. 50D.003. ADMINISTRATIVE SUPPORT. The department:

(1) shall provide administrative support, including staff, to

the policy council; and

(2) may allocate appropriate administrative support to the

research committee.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 4.03, eff. September 1, 2009.

SUBCHAPTER B. TEXAS BIOENERGY POLICY COUNCIL

Sec. 50D.011. COMPOSITION. (a) The policy council is composed

of the following 18 members:

(1) the commissioner, who serves as chair of the policy council;

(2) one representative of the Railroad Commission of Texas

designated by the commission;

(3) one representative of the Texas Commission on Environmental

Quality designated by the commission;

(4) one representative of the Public Utility Commission of Texas

designated by the commission;

(5) one representative of the Texas Water Development Board

designated by the board;

(6) the chancellor of The Texas A&M University System, or

the person designated by the chancellor;

(7) the chancellor of the Texas Tech University System, or the

person designated by the chancellor;

(8) the chancellor of The University of Texas System, or the

person designated by the chancellor;

(9) one member of the senate appointed by the lieutenant

governor;

(10) one member of the house of representatives appointed by the

speaker of the house of representatives; and

(11) eight members appointed by the governor, with each of the

following industries or groups represented by one member:

(A) research and development of feedstock and feedstock

production;

(B) retail distribution of energy;

(C) transportation of biomass feedstock;

(D) agricultural production for bioenergy production or

agricultural waste used for production of bioenergy;

(E) production of biodiesel from nonfood feedstocks;

(F) production of ethanol from nonfood feedstocks;

(G) bio-based electricity generation; and

(H) chemical manufacturing.

(b) The eight members of the policy council appointed by the

governor serve at the governor's pleasure and have two-year

staggered terms, with the terms of either three or four members

expiring on January 1 of each year.

(c) The governor shall fill any vacancy in a position appointed

by the governor for the remainder of the unexpired term.

(d) Appointments to the policy council must be made without

regard to the race, color, disability, sex, religion, age, or

national origin of the appointees.

(e) The policy council is subject to Chapters 551 and 2001,

Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 4.03, eff. September 1, 2009.

Sec. 50D.012. REMOVAL OF POLICY COUNCIL MEMBERS. (a) A member

of the policy council may be removed from the policy council if

the member:

(1) is not able to devote the time necessary to perform the

member's duties as a member;

(2) cannot because of illness or disability discharge the

member's duties or cannot discharge those duties for a

substantial part of the term for which the member is appointed;

or

(3) is absent from more than half of the regularly scheduled

policy council meetings that the member is eligible to attend

during a calendar year, unless the absence is excused by a

majority vote of the policy council.

(b) An action of the policy council is not invalid because a

ground for removal of a policy council member exists at the time

the action is taken.

(c) If the commissioner has knowledge that a potential ground

for removal of a policy council member exists, the commissioner

shall notify the governor and attorney general of the potential

ground for removal.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 4.03, eff. September 1, 2009.

Sec. 50D.013. DUTIES OF POLICY COUNCIL. (a) The policy council

shall:

(1) provide a vision for unifying this state's agricultural,

energy, and research strengths in a successful launch of a

cellulosic biofuel and bioenergy industry;

(2) foster development of cellulosic-based and bio-based fuels

and build on the Texas emerging technology fund's investments in

leading-edge energy research and efforts to commercialize the

production of bioenergy;

(3) pursue the creation of a next-generation biofuels energy

research program at a university in this state;

(4) work to procure federal and other funding to aid this state

in becoming a bioenergy leader;

(5) study the feasibility and economic development effect of a

blending requirement for biodiesel or cellulosic fuels;

(6) pursue the development and use of thermochemical process

technologies to produce alternative chemical feedstocks;

(7) study the feasibility and economic development of the

requirements for pipeline-quality, renewable natural gas; and

(8) perform other advisory duties as requested by the

commissioner regarding the responsible development of bioenergy

resources in this state.

(b) The policy council shall meet regularly as necessary at the

call of the commissioner.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 4.03, eff. September 1, 2009.

Sec. 50D.014. REIMBURSEMENT OF EXPENSES. A member of the policy

council may not receive compensation for service on the council.

Subject to availability of funds, a policy council member may

receive reimbursement for the actual and necessary expenses

incurred while conducting policy council business.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 4.03, eff. September 1, 2009.

Sec. 50D.015. COORDINATION WITH FEDERAL GOVERNMENT ON BIOENERGY

POLICY. (a) In this section, "state agency" has the meaning

assigned by Section 315.002, Government Code.

(b) The policy council shall take reasonable steps to track the

development of federal bioenergy policy and provide information

relating to federal regulatory developments to each affected

state agency.

(c) Not later than October 1, 2009, the Texas Commission on

Environmental Quality shall request a determination by the United

States Environmental Protection Agency that this state will not

lose nitrogen oxide emission reduction credits currently

recognized as part of the state implementation plan if:

(1) this state allows the use of biodiesel and biodiesel blends

with no additives; and

(2) the final blend of fuel complies with state and federal

standards for cetane and aromatic hydrocarbon content.

(d) If the Texas Commission on Environmental Quality receives a

determination from the United States Environmental Protection

Agency that this state will not lose nitrogen oxide emission

reduction credits as a result of the use of biodiesel or

biodiesel blends with no additives, or if the commission

independently makes that determination, the commission may not

adopt or implement rules that restrict the production or

distribution of biodiesel or biodiesel blends in a manner more

stringent than provided by federal law.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 4.03, eff. September 1, 2009.

SUBCHAPTER C. TEXAS BIOENERGY RESEARCH COMMITTEE

Sec. 50D.021. COMPOSITION. (a) The research committee is

composed of the following 16 members:

(1) the commissioner or the person designated by the

commissioner, who serves as the chair of the research committee;

(2) one representative of the Railroad Commission of Texas

designated by the commission;

(3) one representative of the Texas Commission on Environmental

Quality designated by the commission;

(4) one representative of the Public Utility Commission of Texas

designated by the commission;

(5) one representative of the Texas Water Development Board

designated by the board;

(6) one researcher or specialist in the bioenergy field from

each of the following university systems, appointed by the

chancellor of the system:

(A) The Texas A&M University System;

(B) the Texas Tech University System; and

(C) The University of Texas System; and

(7) eight members, with a member appointed by each policy

council member appointed by the governor under Section

50D.011(a)(11).

(b) The eight members of the research committee appointed under

Subsection (a)(7) serve at the governor's pleasure and have

two-year staggered terms, with the terms of either three or four

members expiring on January 1 of each year.

(c) The governor shall fill any vacancy in a position appointed

under Subsection (a)(7) for the remainder of the unexpired term.

(d) Appointments to the research committee must be made without

regard to the race, color, disability, sex, religion, age, or

national origin of the appointees.

(e) The research committee is subject to Chapters 551 and 2001,

Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 4.03, eff. September 1, 2009.

Sec. 50D.022. REMOVAL OF RESEARCH COMMITTEE MEMBERS. (a) A

member of the research committee may be removed from the research

committee if the member:

(1) is not able to devote the time necessary to perform the

member's duties as a member;

(2) cannot because of illness or disability discharge the

member's duties or cannot discharge those duties for a

substantial part of the term for which the member is appointed;

or

(3) is absent from more than half of the regularly scheduled

committee meetings that the member is eligible to attend during a

calendar year, unless the absence is excused by a majority vote

of the committee.

(b) An action of the research committee is not invalid because a

ground for removal of a committee member exists at the time the

action is taken.

(c) If the commissioner has knowledge that a potential ground

for removal of a committee member exists, the commissioner shall

notify the governor and attorney general of the potential ground

for removal.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 4.03, eff. September 1, 2009.

Sec. 50D.023. PURPOSES AND DUTY OF RESEARCH COMMITTEE. (a) The

research committee is a research consortium among academic and

technical research leadership, with active involvement by all

sectors of the economy interested in bioenergy development.

(b) The research committee shall:

(1) identify and research appropriate and desirable biomass

feedstock for each geographic region of this state;

(2) investigate logistical challenges to the planting,

harvesting, and transporting of large volumes of biomass and

provide recommendations to the policy council that will aid in

overcoming barriers to the transportation, distribution, and

marketing of bioenergy;

(3) identify strategies for and obstacles to the potential

transition of the agriculture industry in western regions of this

state to dryland bioenergy crops that are not dependent on

groundwater resources;

(4) explore regions of this state, including coastal areas, that

may contain available marginal land for use in growing bioenergy

feedstocks;

(5) study the potential for producing oil from algae;

(6) study the potential for the advancement of thermochemical

process technologies to produce alternative chemical feedstocks;

(7) study the potential for producing pipeline-quality natural

gas from renewable sources; and

(8) perform other research duties as requested by the

commissioner relating to the responsible development of bioenergy

resources in this state.

(c) The research committee shall meet at the call of the

commissioner.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 4.03, eff. September 1, 2009.

Sec. 50D.024. REIMBURSEMENT OF EXPENSES. A member of the

research committee may not receive compensation for service on

the committee. Subject to availability of funds, a research

committee member may receive reimbursement for the actual and

necessary expenses incurred while conducting research committee

business.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 4.03, eff. September 1, 2009.






TITLE 4. AGRICULTURAL ORGANIZATIONS

CHAPTER 51. FARMERS' COOPERATIVE SOCIETIES

AGRICULTURE CODE

TITLE 4. AGRICULTURAL ORGANIZATIONS

CHAPTER 51. FARMERS' COOPERATIVE SOCIETIES

Sec. 51.001. DEFINITION. In this chapter, "society" means a

farmers' cooperative society incorporated under this chapter.

Acts 1981, 67th Leg., p. 1097, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 51.002. APPLICATION OF GENERAL CORPORATION LAWS. The

general corporation laws of the state govern societies unless

those laws conflict with this chapter.

Acts 1981, 67th Leg., p. 1097, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 51.003. PURPOSE. A society may be organized to enable its

members to cooperate with each other for the purposes authorized

by this chapter.

Acts 1981, 67th Leg., p. 1097, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 51.004. POWERS. (a) A society may:

(1) borrow money and discount notes, not to exceed a total

amount equal to five times its working capital;

(2) lend money to its members, on terms and with security as

provided by its bylaws;

(3) act as an agent for its members in selling the members'

agricultural products and in purchasing machinery and supplies

for its members, including fire, livestock, hail, cyclone, and

storm insurance;

(4) own and operate machinery and tools necessary to produce,

harvest and prepare for market farm and ranch products;

(5) exercise any of the powers granted to cooperative marketing

associations under Section 52.013 of this code; and

(6) deliver money to a scholarship fund for rural students.

(b) To be eligible to purchase insurance for its members, a

society must be appointed and licensed as an agent of the

insurance company from which the insurance is to be purchased.

Commissions received by the society from the purchase of

insurance for its members are corporate funds.

(c) A society may not lend money or act as an agent for any

person other than a member of the society.

(d) Societies may join to establish and maintain joint agencies

to accomplish the purposes for which they were incorporated.

Acts 1981, 67th Leg., p. 1097, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 904, Sec. 2, eff.

Sept. 1, 1997.

Sec. 51.005. ASSETS. A society shall have cash, notes

acceptable to its directors, or other property, the combined

value of which is $500 or more.

Acts 1981, 67th Leg., p. 1098, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 51.006. AREA OF OPERATION. A society shall confine its

activities and business operation to the community in which it is

located. Its activities and business operation may not extend

beyond the territory surrounding the town, village, or city

designated as the society's place of business.

Acts 1981, 67th Leg., p. 1098, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 51.007. NONPROFIT CORPORATION; DIVISION OF PROFITS. (a) A

society is a cooperative and a nonprofit corporation.

(b) A society, on approval of its directors in accordance with

its bylaws, may:

(1) transfer its profits to its surplus fund; or

(2) divide its profits among its members, in proportion to each

member's cash contribution to the society's working capital and

patronage to the society.

Acts 1981, 67th Leg., p. 1098, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 51.008. INCORPORATORS. To be eligible to incorporate under

this chapter, a person must be engaged in agricultural pursuits.

Acts 1981, 67th Leg., p. 1098, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 51.009. ARTICLES OF INCORPORATION. (a) The incorporators

shall prepare articles of incorporation under the general

corporation laws of the state and shall deliver the articles to

the attorney general for approval.

(b) After the attorney general has approved the articles, the

incorporators shall file them with the secretary of state under

the general corporation laws of the state.

(c) The society shall file with the county clerk a certified

copy of the articles in accordance with Section 51.011 of this

code.

Acts 1981, 67th Leg., p. 1098, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 51.010. BYLAWS AND AMENDMENTS TO ARTICLES OF INCORPORATION.

(a) Each member of a society shall sign the bylaws of the

society.

(b) A society shall obtain the approval of its bylaws and

amendments to its articles of incorporation from the attorney

general. After obtaining that approval, the society shall file

the bylaws or amendments with the secretary of state.

Acts 1981, 67th Leg., p. 1099, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 51.011. COPIES OF ARTICLES, AMENDMENTS, AND BYLAWS; FILING

WITH COUNTY CLERK. (a) After filing and recording the articles

of incorporation, an amendment to the articles, or bylaws, the

secretary of state shall issue to a society two certified copies

of the instrument.

(b) The society shall keep one certified copy of its articles,

amendments to the articles, and bylaws in its files.

(c) The society shall file with the county clerk of the county

in which the society is located a certified copy of the articles,

amendments to the articles, and bylaws. The county clerk shall

keep those copies for inspection by interested persons but is not

required to record them.

Acts 1981, 67th Leg., p. 1099, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 51.012. MEMBERSHIP. (a) Membership in a society is

limited to persons in the community in which the society is

located who are engaged in agricultural pursuits.

(b) A person may become a member of a society only if the person

is chosen to be a member by:

(1) the incorporators at the time of incorporation; or

(2) the board of directors under rules prescribed by the

corporation's bylaws.

Acts 1981, 67th Leg., p. 1099, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 51.013. VOTING. Each member of a society has one vote in

the management of the society.

Acts 1981, 67th Leg., p. 1099, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 51.014. MEMBERSHIP CERTIFICATES. (a) If a subscriber for

membership certificates gives notes for the certificates, a

society may not issue the certificates until the notes have been

paid in full.

(b) A subscriber who has not paid for the certificates in full

is entitled to vote in the management of the society and may

borrow from the society in accordance with the society's bylaws.

(c) A subscriber who has not paid for the certificates in full

may not receive dividends from the society or share in a

distribution of any of its assets.

(d) Membership certificates may not be transferred.

Acts 1981, 67th Leg., p. 1099, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 51.015. NOTES AS SUBSCRIPTION CONTRACTS. Notes given for

membership certificates of a society are valid subscription

contracts and are the property of the society.

Acts 1981, 67th Leg., p. 1099, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 51.016. LIABILITY OF MEMBERS. (a) Except as provided by

this section, a member of a society is not liable to the society

or its creditors for an amount that exceeds the amount unpaid on

the member's membership certificates. When the member pays for

the certificates in full, the member's liability ceases.

(b) A society, by clear provisions of its bylaws, may provide

that:

(1) each member is liable for an amount, in addition to that

provided by Subsection (a) of this section, equal to the price

paid for the membership certificates owned by the member and

payable on assessment of the board of directors for payment of

the society's obligations; or

(2) each member may waive the right to claim personal property

exempt from seizure for the member's obligations to the society.

Acts 1981, 67th Leg., p. 1099, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 51.017. WITHDRAWAL. (a) A member of a society is entitled

to withdraw from the society under rules prescribed by the

society's bylaws.

(b) If a member withdraws, the society may return to the member

money in an amount equal to the value of the member's

contribution to the society's working capital.

Acts 1981, 67th Leg., p. 1100, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 51.018. SUSPENSION; EXPULSION. (a) As prescribed by the

society's bylaws, a society may suspend or expel a member for

misconduct.

(b) If a member is expelled, the society shall return to the

member, at a time provided by its bylaws, money in an amount

equal to the value of the member's contribution to the society's

working capital.

Acts 1981, 67th Leg., p. 1100, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 51.019. CONTRIBUTORS. A person who is not engaged in

agricultural pursuits may contribute to a society. The amount of

the contribution may not exceed one-third of the outstanding

working capital of the society.

Acts 1981, 67th Leg., p. 1100, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 51.020. FORMS. (a) The attorney general shall prepare and

file with the secretary of state forms for the following

documents of a society:

(1) articles of incorporation;

(2) amendments of the articles;

(3) bylaws;

(4) rules of the society;

(5) annual reports of the society to its members;

(6) annual reports of the society to the secretary of state; and

(7) any other forms necessary to make this chapter effective.

(b) The secretary of state shall cause the forms and copies of

this chapter to be published and distributed to citizens of the

state who are interested.

Acts 1981, 67th Leg., p. 1100, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 51.021. RESTRICTION ON USE OF PUBLIC MONEY FOR

INCORPORATION. Public money appropriated to a department of

state government or a state institution may not be used in

organizing a society.

Acts 1981, 67th Leg., p. 1100, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 51.022. NAME. The name of a society must contain the

words, "Farmers' Cooperative Society."

Acts 1981, 67th Leg., p. 1100, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 51.023. FEES. (a) The secretary of state shall charge

fees for filing articles of incorporation or amendments in

accordance with this section.

(b) The fee for filing articles of incorporation is $10.

(c) The fee for filing an amendment to the articles of

incorporation is $25.

Acts 1981, 67th Leg., p. 1100, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 4283, ch. 682, Sec. 4,

eff. Sept. 1, 1983.

Sec. 51.024. REPORT. (a) A society shall annually file with

the secretary of state a report that shows the condition of its

affairs.

(b) The report shall be made on a form that is available to the

society under Section 51.020 of this code.

Acts 1981, 67th Leg., p. 1101, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 51.025. EXEMPTION FROM FRANCHISE TAX. A society is not

required to pay any annual franchise tax, except that a society

is exempt from the franchise tax imposed by Chapter 171, Tax

Code, only if exempted by that chapter.

Acts 1981, 67th Leg., p. 1101, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., p. 2785, ch. 752, Sec.

15(a), eff. Jan. 1, 1982.



CHAPTER 52. COOPERATIVE MARKETING ASSOCIATIONS

AGRICULTURE CODE

TITLE 4. AGRICULTURAL ORGANIZATIONS

CHAPTER 52. COOPERATIVE MARKETING ASSOCIATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 52.001. POLICY. The purpose of this chapter is:

(1) to promote and encourage intelligent and orderly production,

cultivation, and care of citrus groves and marketing of

agricultural products through cooperation;

(2) to eliminate speculation and waste in the production and

marketing of agricultural products;

(3) to make production and distribution of agricultural products

as direct as effectively possible between the producer and

consumer; and

(4) to stabilize the production and marketing of agricultural

products.

Acts 1981, 67th Leg., p. 1102, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.002. DEFINITIONS. In this chapter:

(1) "Agricultural products" includes horticultural,

viticultural, forestry, dairy, livestock, poultry, and bee

products and any farm and ranch product.

(2) "Marketing association" means an association organized under

this chapter.

(3) "Member" includes a member of an association organized under

this chapter without capital stock and a holder of common stock

of an association organized under this chapter with capital

stock.

Acts 1981, 67th Leg., p. 1103, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.003. NONPROFIT ORGANIZATION. Because a marketing

association is organized not to make money for itself or for its

members as individuals but only to make money for its members as

producers, the association is considered to be a nonprofit

organization.

Acts 1981, 67th Leg., p. 1103, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.004. APPLICATION OF GENERAL CORPORATION LAWS. The

general corporation laws of the state apply to marketing

associations unless those laws conflict with this chapter.

Acts 1981, 67th Leg., p. 1103, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.005. ASSOCIATIONS NOT IN RESTRAINT OF TRADE. (a) A

marketing association is not a combination in restraint of trade

or an illegal monopoly.

(b) Organizing under this chapter is not an attempt to lessen

competition or to fix prices arbitrarily.

(c) Marketing contracts or agreements authorized by this chapter

are not illegal or in restraint of trade.

Acts 1981, 67th Leg., p. 1103, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.006. DURATION OF EXISTENCE. Each association

incorporated and organized under this chapter after August 1,

1987, has perpetual existence unless a limited duration is

provided for and stated in its charter or articles of

incorporation or in an amendment to either of the documents. Each

association incorporated and organized under this chapter that is

in existence on August 1, 1987, has perpetual existence unless a

limited duration is provided for and stated in an amendment to

its charter or articles of incorporation.

Added by Acts 1987, 70th Leg., ch. 695, Sec. 1, eff. Aug. 31,

1987.

SUBCHAPTER B. PURPOSE AND POWERS

Sec. 52.011. PURPOSES. (a) A marketing association may be

incorporated to engage in any activity connected with:

(1) the production, cultivation, and care of citrus groves;

(2) the harvesting, preserving, drying, processing, canning,

storing, handling, shipping, marketing, selling, or use of

agricultural products of its members;

(3) the manufacturing or marketing of by-products of its

members' agricultural products;

(4) the manufacturing, selling, or supplying to its members of

machinery, equipment, or supplies; or

(5) the financing of any of the activities authorized by this

section.

(b) The activities authorized by Subsection (a) of this section

may extend to nonmembers, to the production, cultivation, and

care of lands owned or cultivated by nonmembers, and to products

of nonmembers as limited by Section 52.012 of this code.

Acts 1981, 67th Leg., p. 1103, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.012. RESTRICTIONS. (a) A marketing association shall

be operated for the mutual benefit of its members, as producers,

and shall conform to one or both of the following requirements:

(1) a member of the association may not have more than one vote

based on the member's ownership of stock or membership capital in

the association; or

(2) the association may not pay dividends on stock or membership

capital in excess of eight percent a year.

(b) A marketing association may deal in the products and

supplies of nonmembers. However, except as provided by Subsection

(c) of this section, an association is restricted to an amount of

nonmember products and supplies that is not greater than the

value of the products that it handles for its members.

(c) A marketing association that is organized primarily for the

production, cultivation, and care of citrus groves or for the

processing and marketing of citrus products and for which the

principal offices are located in a county in which not less than

500 acres of land are planted in producing citrus groves may deal

in the products and supplies of nonmembers to an amount that is

greater than the value of the products that it handles for its

members for the 10-year period immediately following a natural

disaster, such as a severe freeze, during which the citrus crops

of the association's membership are substantially reduced as a

direct result of the disaster.

Acts 1981, 67th Leg., p. 1104, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 575, Sec. 1, eff. June

12, 1985; Acts 1993, 73rd Leg., ch. 147, Sec. 1, eff. Aug. 30,

1993.

Sec. 52.013. GENERAL POWERS. A marketing association may:

(1) engage in any activity connected with:

(A) the production, cultivation, and care of citrus groves;

(B) the marketing, selling, harvesting, preserving, drying,

processing, canning, packing, storing, handling, or use of any

agricultural products produced or delivered to it by its members;

(C) the production, manufacturing, or marketing of the

by-products of those agricultural products;

(D) the purchase, hiring, or use by its members of supplies,

machinery, or equipment; and

(E) the financing of an activity enumerated by Paragraphs (A)

through (D) of this subdivision;

(2) borrow money and make advances to its members;

(3) act as an agent or representative of any member in an

activity authorized by Subdivision (1) or (2) of this section;

(4) acquire, hold, own, exercise all rights of ownership in,

sell, transfer, or pledge shares of capital stocks or bonds of a

corporation or association, including a bank for cooperatives

organized under the Farm Credit Act of 1933, engaged in an

activity related to that of the association incorporated under

this chapter or engaged in the handling or marketing of a product

handled by the association;

(5) establish reserves and invest the money in those reserves in

bonds or other property as provided by the association's bylaws;

(6) buy, hold, and exercise all privileges of ownership over

real or personal property that is determined by the association

to be necessary or convenient for, or incidental to, conducting

and operating its business;

(7) perform, in or outside this state, acts that are necessary,

suitable, or proper to accomplish the purposes and objectives

permitted by this section or that are conducive to or expedient

for the interest or benefit of the association, and may contract

for the performance of those acts;

(8) possess and exercise, in or outside this state, all powers,

rights, and privileges necessary for or incidental to the

purposes for which the association is organized or the activities

in which it is engaged;

(9) exercise the rights, powers, and privileges that are granted

by the laws of the state to general corporations and that are not

inconsistent with this chapter; and

(10) deliver money to a scholarship fund for rural students.

Acts 1981, 67th Leg., p. 1104, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 904, Sec. 3, eff.

Sept. 1, 1997.

Sec. 52.014. INTEREST IN OTHER CORPORATIONS. (a) A marketing

association may organize, operate, own, control, have an interest

in, own stock of, or be a member of any other corporation,

organized with or without capital stock, that is engaged in

preserving, drying, pressing, canning, packing, storing,

handling, shipping, using, manufacturing, marketing, or selling

agricultural products handled by the association or the

by-products of those products.

(b) If a corporation described by Subsection (a) of this section

is a warehousing corporation, it may issue a legal warehouse

receipt to the association or to any person. The receipt is

adequate collateral limited to the current value of the commodity

represented by the receipt. If a warehouse is licensed or

licensed and bonded under the laws of this state or of the United

States, its warehouse receipts may not be challenged or

discriminated against because of the association's total or

partial ownership or control of it.

Acts 1981, 67th Leg., p. 1105, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.015. CONTRACTS AND AGREEMENTS WITH OTHER ASSOCIATIONS.

(a) A marketing association, by resolution of its board of

directors, may make all necessary stipulations, agreements,

contracts, and arrangements with any other cooperative

corporation or association formed in this or any other state for

the cooperative and more economical conduct of its business or a

part of its business.

(b) Two or more marketing associations, jointly or separately,

may use the same methods and agencies to conduct their respective

businesses.

Acts 1981, 67th Leg., p. 1105, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.016. MARKETING CONTRACT. (a) A marketing association

may execute a marketing contract with its members requiring the

members to sell, for a period not exceeding 10 years, all or a

specified part of their agricultural products or specified

commodities exclusively to or through the association or any

facilities to be created by the association.

(b) The contract may provide that the association may:

(1) sell or resell its members' products with or without taking

title to the products; and

(2) pay to its members the resale price less necessary expenses.

(c) The expenses that may be deducted from the resale price

under Subsection (b) of this section include:

(1) sales, overhead, and other expenses;

(2) interest on preferred stock, not exceeding eight percent a

year;

(3) interest on common stock, not exceeding eight percent a

year; and

(4) reserves, including reserves for redeeming any stock issued.

(d) A marketing association's bylaws and marketing contract may:

(1) fix as liquidated damages specific amounts to be paid by a

member if the member breaches the marketing contract regarding

the sale, delivery, or withholding of products; and

(2) provide that the member will pay all costs, premiums for

bonds, expenses, and fees if the association brings an action on

the contract.

Acts 1981, 67th Leg., p. 1105, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER C. INCORPORATION

Sec. 52.031. INCORPORATORS. Five or more persons who produce

agricultural products or three or more marketing associations may

form a marketing association under this chapter.

Acts 1981, 67th Leg., p. 1106, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.032. PRELIMINARY INVESTIGATION. (a) Every group of

persons considering the organization of a marketing association

is urged to communicate with the department.

(b) On request, the department shall inform the group of:

(1) the results of a survey of the marketing conditions

affecting the commodities to be handled by the proposed

association; and

(2) the probability of the association's success as determined

from those results.

Acts 1981, 67th Leg., p. 1106, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.033. EXECUTION OF ARTICLES OF INCORPORATION. (a) Each

marketing association shall prepare and file articles of

incorporation signed by each incorporator.

(b) One of the incorporators shall acknowledge the articles

before an officer authorized by the laws of the state to take and

certify acknowledgments of deeds and conveyances.

Acts 1981, 67th Leg., p. 1106, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.034. CONTENTS OF ARTICLES OF INCORPORATION. (a) The

articles of incorporation must state:

(1) the name of the association;

(2) the term of existence, if it is limited;

(3) the purpose for which the association is formed;

(4) the location and street address of the association's

principal place of business;

(5) the number of directors; and

(6) the term of office of each director.

(b) If the association is organized without capital stock, the

articles must state whether property rights and interests of each

member are equal or unequal, and if unequal, the general rules

applicable to all members by which the property rights and

interests of each are determined and fixed.

(c) If the association is organized with capital stock, the

articles must state:

(1) the amount of capital stock authorized;

(2) the number of shares authorized;

(3) the par value of the shares; and

(4) if preferred stock is to be issued, the number of shares of

common stock, the number of shares of preferred stock, the

rights, preferences, and privileges granted, and the conditions

under which the association may redeem the preferred stock.

Acts 1981, 67th Leg., p. 1106, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., p. 2605, ch. 693, Sec. 24,

eff. Aug. 31, 1981; Acts 1987, 70th Leg., ch. 695, Sec. 2, eff.

Aug. 31, 1987.

Sec. 52.035. FILING OF ARTICLES OF INCORPORATION. (a) The

incorporators shall file the articles of incorporation in

accordance with the general corporation laws of the state.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 506, Sec.

5.35(5), eff. September 1, 2009.

(c) If the association is formed with capital stock, the

incorporators are not required to obtain subscriptions or payment

for any part of the association's capital stock as a prerequisite

of filing the articles.

Acts 1981, 67th Leg., p. 1106, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.35(5), eff. September 1, 2009.

Sec. 52.036. EFFECT OF FILING ARTICLES OF INCORPORATION. When

the articles of incorporation are filed with the secretary of

state, all courts shall receive the articles or a certified copy

of the articles as prima facie evidence of:

(1) facts stated in the articles; and

(2) compliance with requirements for incorporation under this

chapter.

Acts 1981, 67th Leg., p. 1107, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.037. AMENDMENT OF ARTICLES OF INCORPORATION. (a) A

marketing association may amend the articles of incorporation at

any regular meeting of the association or at a special meeting

for that purpose, at which at least 10 percent of the members are

voting in person or by proxy or mail.

(b) An amendment must first be approved by two-thirds of the

directors and then, except as provided by Subsection (c) of this

section, adopted by:

(1) a simple majority vote when 50 percent or more of the

members vote in person or by proxy or mail;

(2) a two-thirds majority vote when less than 50 percent but 25

percent or more of the members vote in person or by proxy or

mail; or

(3) a three-fourths majority vote when less than 25 percent but

10 percent or more of the members vote in person or by proxy or

mail.

(c) An amendment of the rules required by Section 52.034(b) of

this code for determining the property rights and interests of

members of a marketing association formed without capital stock

may be adopted by a vote or written consent of two-thirds of the

members who are present at a meeting of the association at which

a quorum is present or who are voting by proxy or mail as

prescribed by an association bylaw.

(d) After an amendment is adopted, the amendment shall be filed

in accordance with the general corporation laws of the state.

Acts 1981, 67th Leg., p. 1107, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1550, ch. 296, Sec. 1,

eff. June 14, 1983.

Sec. 52.038. EXISTING CORPORATIONS AND ASSOCIATIONS. Any

corporation or association organized under prior law before March

1, 1921, may elect, by a majority vote of its members or

stockholders, to adopt this chapter and become subject to it by:

(1) adopting the restrictions provided by this chapter; and

(2) executing, in duplicate on forms supplied by the secretary

of state, an instrument, signed and acknowledged by its

directors, stating that the entity, by a majority vote of its

members or stockholders, has decided to accept the benefits of

and be bound by this chapter.

Acts 1981, 67th Leg., p. 1107, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.08, eff. September 1, 2009.

SUBCHAPTER D. BYLAWS

Sec. 52.051. ADOPTION. (a) A marketing association shall adopt

bylaws before the 31st day after the day on which the articles of

incorporation are filed with the secretary of state.

(b) The initial bylaws may be adopted by a two-thirds vote of

the incorporating directors and then:

(1) a simple majority vote when 50 percent or more of the

members vote in person or by proxy or mail;

(2) a two-thirds majority vote when less than 50 percent but 25

percent or more of the members vote in person or by proxy or

mail; or

(3) a three-fourths majority vote when less than 25 percent but

10 percent or more of the members vote in person or by proxy or

mail.

Acts 1981, 67th Leg., p. 1107, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1551, ch. 296, Sec. 2,

eff. June 14, 1983.

Sec. 52.052. CONTENTS. The bylaws may provide for one or more

of the following:

(1) the time, place, and manner of calling and conducting

meetings of the association;

(2) the number and qualifications of the members;

(3) the number of members constituting a quorum;

(4) the right of members to vote by proxy, mail, or both and the

conditions, method, and effects of the vote;

(5) the method by which a member that is an association may cast

its vote;

(6) the number of directors constituting a quorum;

(7) the qualifications, compensation, duties, and terms of

directors and officers;

(8) the time of the election of directors and officers and the

method of giving notice of the election;

(9) the penalties for violations of the bylaws;

(10) the amount of entrance, organization, and membership fees,

if any, the method of collecting the fees, and the purposes for

which the association must use the fees;

(11) the amount, if any, that each member must pay for the

association's cost of conducting business;

(12) the amount that each member is required to pay for services

rendered to the member by the association, the time of payment,

and the method of collecting the payment;

(13) the marketing contract between the association and its

members;

(14) the requirements for ownership of common stock;

(15) the time and method by which a member may withdraw from the

association or may assign or transfer common stock;

(16) the method of assignment and transfer of a member's

interest or shares of common stock;

(17) the time and conditions on which membership ceases;

(18) the automatic suspension of a member's rights if the member

ceases to be eligible for membership;

(19) the method and effect of expulsion of a member;

(20) the purchase by the association of a member's interest on

the death, withdrawal, or expulsion of the member, on forfeiture

of a membership, or at the option of the association; and

(21) the method by which the value of a member's interest is

determined by conclusive appraisal by the board of directors.

Acts 1981, 67th Leg., p. 1108, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER E. MEMBERSHIP CERTIFICATES AND STOCK

Sec. 52.061. STOCK. A marketing association may be organized

with or without capital stock.

Acts 1981, 67th Leg., p. 1108, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.062. ISSUANCE OF MEMBERSHIP CERTIFICATES. When a member

of a marketing association organized without capital stock has

paid the membership fee in full, the association shall issue to

the member a certificate of membership.

Acts 1981, 67th Leg., p. 1108, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.063. ISSUANCE OF SHARES. (a) Subject to this section,

a marketing association organized with capital stock may from

time to time sell and issue shares of capital stock in the manner

and under the terms prescribed by its bylaws.

(b) A marketing association may issue common stock only to a

person who satisfies the membership requirements prescribed by

Section 52.081 of this code.

(c) A marketing association may not sell and issue shares of

preferred stock to a person who is not a member of the

association unless the association first complies with The

Securities Act, as amended (Article 581-1 et seq., Vernon's Texas

Civil Statutes).

(d) A marketing association may not issue shares of stock to a

member until the member has fully paid for the shares.

(e) A marketing association may accept promissory notes of

members as full or partial payment for stock. The association

shall hold the stock as security for payment of the note. The

association's retention of the stock does not affect the member's

right to vote.

Acts 1981, 67th Leg., p. 1109, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.064. COMMON STOCK. (a) If a marketing association

consists of fewer than 20 stockholders, a stockholder may not own

more than one share of the marketing association's issued common

stock. If the marketing association consists of 20 or more

stockholders, a stockholder may not own more than one-twentieth

of a marketing association's issued common stock. A marketing

association with more than 20 stockholders, by its bylaws, may

limit the amount of common stock that one stockholder may own to

an amount less than one-twentieth of the issued common stock.

(b) At any time, except when the association's debts exceed 50

percent of its assets, a marketing association may purchase its

common stock at the book value conclusively determined by its

board of directors and pay cash for the stock within one year

thereafter.

(c) A person may not transfer common stock of a marketing

association to a person who does not produce agricultural

products handled by the association. The association shall state

this restriction in its bylaws and shall print the restriction on

each common stock certificate.

Acts 1981, 67th Leg., p. 1109, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1551, ch. 296, Sec. 3,

eff. June 14, 1983.

Sec. 52.065. PREFERRED STOCK. (a) A marketing association

organized with capital stock may issue preferred stock with or

without the right to vote.

(b) The association may redeem preferred stock on conditions

provided by the association's articles of incorporation and

printed on the face of the stock certificates.

Acts 1981, 67th Leg., p. 1109, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.066. STOCK ISSUED ON PURCHASE OF PROPERTY. (a) If a

marketing association organized with capital stock purchases

stock, property, or an interest in property, it may discharge its

obligations, in whole or part, by exchanging for its acquisition

shares of preferred stock the par value of which equals the value

of the purchased property as determined by the board of

directors.

(b) In the transaction described by Subsection (a) of this

section, the transfer of the purchased property to the

association is considered payment in cash for the issued shares

of preferred stock.

Acts 1981, 67th Leg., p. 1109, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER F. MEMBERS

Sec. 52.081. MEMBERSHIP. (a) Membership of a marketing

association is limited to persons who produce agricultural

products handled by or through the association, including the

lessees and tenants of land used to produce those products and

any lessors and landlords who receive as rent part of the crop

raised on the leased land. A marketing association may be a

member of another marketing association.

(b) A marketing association shall admit members under terms and

conditions prescribed in its bylaws.

(c) If a member of a marketing association organized without

capital stock is not a natural person, the member may be

represented by any individual, an associate officer, or one of

its members, authorized in writing to act for it.

Acts 1981, 67th Leg., p. 1110, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.082. NEW MEMBERS. (a) A marketing association

organized without capital stock may admit new members.

(b) If the property rights of the association's members are

unequal, a new member is entitled to share the property of the

association with the old members in accordance with the general

rules stated in the articles of incorporation.

Acts 1981, 67th Leg., p. 1110, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.083. MEETINGS. (a) As prescribed by its bylaws, a

marketing association annually shall hold one or more regular

meetings of its members.

(b) The board of directors may call a special meeting of the

association at any time.

(c) If, at any time, 10 percent or more of the members file with

the board of directors a petition demanding a special meeting of

the association and stating the specific business to be

considered at the meeting, the board shall call the meeting.

Acts 1981, 67th Leg., p. 1110, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.084. NOTICE OF MEETINGS. Not later than the 10th day

before the day of a meeting of a marketing association, the

association shall:

(1) mail to each member notice of the meeting and a statement of

the purpose of the meeting; or

(2) if the bylaws so provide, publish notice of the meeting in a

newspaper of general circulation in the area in which the

association's principal place of business is located.

Acts 1981, 67th Leg., p. 1110, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.085. VOTING. (a) Except as provided by Subsection (b)

of this section, a member of a marketing association is entitled

to one vote.

(b) A marketing association may provide in its articles of

incorporation or bylaws for a member association or group to have

more than one vote if the association providing for the vote:

(1) is organized primarily for the production, cultivation, and

care of citrus groves or for processing and marketing citrus

products and:

(A) has its principal office in a county that has at least 500

acres of land planted in citrus groves; and

(B) includes as members one or more associations or groups

organized on a cooperative basis; or

(2) is organized primarily for the harvesting, preserving,

drying, processing, canning, storing, handling, shipping,

marketing, selling, or use of grain or grain-related products.

(c) A marketing association that provides for a member

association or group to have more than one vote under Subsection

(b) shall comply with Section 52.012(a)(2).

(d) In accordance with a bylaw adopted under Section 52.052 of

this code, a marketing association may provide for its members to

vote by proxy or by mail.

Acts 1981, 67th Leg., p. 1110, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 1.11, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 339, Sec. 1, eff. May

29, 1999.

Sec. 52.086. TERMINATION OR SUSPENSION OF MEMBERSHIP. In

accordance with its articles of incorporation or a bylaw adopted

under Section 52.052 of this code, a marketing association may

provide for the termination or suspension of membership in the

association and for the purchase of a member's common or

preferred stock, if any, and all other property interest in the

association.

Acts 1981, 67th Leg., p. 1111, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1551, ch. 296, Sec. 4,

eff. June 14, 1983.

Sec. 52.087. LIABILITY OF MEMBERS. Except for debts contracted

with the association, a member of a marketing association is not

liable for the debts of the association in an amount that exceeds

the amount that is unpaid on the member's membership fee or

subscription to capital stock, including any unpaid balance on

promissory notes given in payment for the stock.

Acts 1981, 67th Leg., p. 1111, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER G. ADMINISTRATION

Sec. 52.101. BOARD OF DIRECTORS. (a) A board of directors

shall manage a marketing association.

(b) The board shall be composed of five or more directors who

are elected by the members of the association.

(c) Except as provided by Subsection (d) of this section, a

person must be a member of the association to be eligible to

serve as a director.

(d) As prescribed by the bylaws of the association that is

holding the meeting, a marketing association that is a member of

the association may designate any of its members to vote on

behalf of the member association or to serve as a director of the

association holding the meeting.

Acts 1981, 67th Leg., p. 1111, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.102. OFFICERS. (a) The directors shall elect:

(1) a president or chairman;

(2) one or more vice-presidents or vice-chairmen;

(3) a secretary; and

(4) a treasurer.

(b) To be eligible to serve as president, chairman,

vice-president, or vice-chairman, a person must be a director.

(c) The directors may combine the offices of secretary and

treasurer as secretary-treasurer.

(d) A bank or depository may serve as treasurer but is not

considered to be an officer. If a bank or depository serves as

treasurer, the secretary shall perform the usual accounting

duties of the treasurer except that the secretary may deposit

money only as authorized by the board of directors.

Acts 1981, 67th Leg., p. 1111, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.103. REMOVAL OF OFFICER OR DIRECTOR. (a) Except as

provided by Subsection (f) of this section, a member of a

marketing association may initiate removal of an officer or

director by filing in writing with the association's secretary:

(1) the charges; and

(2) a petition that is signed by 10 percent of the members and

that requests the removal of the officer or director in question.

(b) The members of the association shall vote on the removal at

the next regular or special meeting of the association.

(c) Before the meeting the association, in writing, shall inform

the officer or director of the charges.

(d) At the meeting the association shall give the officer or

director and the person bringing the charges an opportunity to be

heard in person or by counsel and to present witnesses.

(e) The association, by a majority vote, may remove the officer

or director and fill the vacancy.

(f) If an association's bylaws provide for election of directors

by districts with primary elections in each district, the

petition for removal of a director must state the charges and

must be signed by 20 percent of the members residing in the

district from which the director was elected. The board of

directors shall call a special meeting of the members residing in

that district to consider removal of the director. The members in

that district, by a majority vote, may remove the director.

Acts 1981, 67th Leg., p. 1112, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.104. BOND. (a) Each officer, employee, or agent who

handles money or property of a marketing association or any money

or property that is under the control or in possession of a

marketing association shall execute and deliver to the

association an indemnity bond that indemnifies the association

and its members against any fraudulent, dishonest, or unlawful

act by the bonded person and other acts as provided by the

association's bylaws.

(b) If the officers and directors of a marketing association

fail to require a person to execute a bond as required by

Subsection (a) of this section, each officer and director is

personally liable for all losses that would have been recovered

under the bond if the person had been bonded.

Acts 1981, 67th Leg., p. 1112, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.105. REFERENDUM. (a) On demand of one-third of the

board of directors, the board shall refer to the entire

membership of a marketing association for decision at the next

special or regular meeting any matter that has been approved or

passed by the board.

(b) The association may call a special meeting to consider the

referred matter.

Acts 1981, 67th Leg., p. 1112, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER H. FOREIGN COOPERATIVES

Sec. 52.121. FOREIGN COOPERATIVE CONSIDERED MARKETING

ASSOCIATION. For the purposes of this chapter, a corporation or

association organized, with or without capital stock, under a

cooperative marketing act of another state or of the United

States is considered to be a marketing association if the

corporation or association:

(1) satisfies the requirements of Section 52.012 of this

chapter; and

(2) is composed of persons who, as farmers, planters, ranchers,

dairymen, or nut or fruit growers, produce agricultural products

and who act collectively to process, prepare, handle, and market,

in interstate and foreign commerce, the members' products.

Acts 1981, 67th Leg., p. 1112, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.122. PERMITS TO DO BUSINESS. (a) Any cooperative

marketing association incorporated under the laws of another

state may apply for and be granted a permit to do business in

this state. The association shall pay as filing fee the amount

required of domestic corporations organized for a similar

purpose.

(b) A marketing association is not required to have all or part

of a paid-up capital to be entitled to a permit under Subsection

(a) of this section.

Acts 1981, 67th Leg., p. 1113, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER I. REMEDIES

Sec. 52.131. BREACH OR THREATENED BREACH OF MARKETING CONTRACT.

(a) If a member breaches or threatens to breach a marketing

contract, the marketing association may sue and, if successful,

is entitled to:

(1) an injunction to prevent further breach of the contract; and

(2) a decree of specific performance of the contract.

(b) Pending the adjudication of an action filed under Subsection

(a) of this section, the association is entitled to a temporary

restraining order and preliminary injunction against the member

if the association files:

(1) a verified complaint showing the breach or threatened

breach; and

(2) sufficient bond.

Acts 1981, 67th Leg., p. 1113, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 52.132. INDUCED BREACH OF MARKETING CONTRACT; FALSE

REPORTS. In a civil suit for damages, a person is liable to a

marketing association for an amount equal to three times the

amount of actual damages proven for each offense if the person,

or where the person is a corporation, if an officer or employee

of the corporation:

(1) knowingly induces or attempts to induce a member of the

association to breach the member's marketing contract with the

association; or

(2) maliciously and knowingly spreads false reports concerning

the finances or management of the association.

Acts 1981, 67th Leg., p. 1113, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER J. FEES AND REPORTS

Sec. 52.151. TAX EXEMPTIONS. A marketing association is exempt

from all franchise or license taxes, except that a marketing

association is exempt from the franchise tax imposed by Chapter

171, Tax Code, only if exempted by that chapter.

Acts 1981, 67th Leg., p. 1113, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., p. 2785, ch. 752, Sec.

15(b), eff. Jan. 1, 1982; Acts 1995, 74th Leg., ch. 419, Sec.

2.20, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.09, eff. September 1, 2009.



CHAPTER 54. MUTUAL LOAN CORPORATIONS

AGRICULTURE CODE

TITLE 4. AGRICULTURAL ORGANIZATIONS

CHAPTER 54. MUTUAL LOAN CORPORATIONS

Sec. 54.001. PURPOSE. A corporation may be formed under this

chapter to aid shareholders of its common stock in:

(1) producing, or producing and marketing, staple agricultural

products; or

(2) acquiring, raising, breeding, fattening, or marketing

livestock.

Acts 1981, 67th Leg., p. 1119, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 54.002. POWERS. (a) A corporation formed under this

chapter may make loans to shareholders of its common stock for:

(1) the production, or production and marketing, of staple

agricultural products;

(2) the acquisition, raising, breeding, fattening, or marketing

of livestock; or

(3) the purchase of capital stock of the corporation.

(b) To obtain money for loans, the corporation may purchase,

sell, endorse, or discount notes of the shareholders of its

common stock if the notes are secured by:

(1) warehouse receipts or shipping documents for the

shareholder's agricultural products;

(2) chattel mortgages on the livestock or crops of the

shareholder; or

(3) other acceptable security.

(c) By endorsing a note under Subsection (b) of this section, a

corporation becomes liable as a principal maker of the note.

Acts 1981, 67th Leg., p. 1119, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 54.003. INCORPORATORS. Ten or more persons, five of whom

are citizens of this state, may form a corporation under this

chapter.

Acts 1981, 67th Leg., p. 1119, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 54.004. CAPITAL STOCK REQUIREMENT FOR INCORPORATION. At

the time of filing the articles of incorporation, a corporation

formed under this chapter must have fully paid-up capital stock

of $10,000 or more.

Acts 1981, 67th Leg., p. 1119, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 54.005. CAPITAL STOCK. (a) The incorporators or the board

of directors of a corporation formed under this chapter may

divide the corporation's capital stock into preferred and common

stock.

(b) If preferred stock is to be issued, the articles of

incorporation must state:

(1) the amount of preferred stock that the corporation may

issue;

(2) the conditions and procedure for the payment of dividends on

preferred stock;

(3) the rate at which preferred stock dividends are paid; and

(4) the conditions and procedure for the retirement of preferred

and common stock.

(c) A corporation may not pay dividends on its common stock

until it has fully paid dividends on its preferred stock at the

rate provided by its articles of incorporation.

Acts 1981, 67th Leg., p. 1120, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 54.006. INVESTMENT BY OTHER CORPORATIONS. After obtaining

the approval of the banking commissioner, any corporation

organized under the laws of this state other than a savings bank

may invest any part of its money in the preferred stock of a

corporation formed under this chapter.

Acts 1981, 67th Leg., p. 1120, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 54.007. INVESTMENT OF CAPITAL. At all times, a corporation

formed under this chapter shall have $10,000 or more of its

capital invested in securities approved by law for investment by

savings banks.

Acts 1981, 67th Leg., p. 1120, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 54.008. RATIO OF CAPITAL TO LOANS. (a) A corporation

formed under this chapter shall automatically increase its

capital stock at the rate of five percent of the amount of loans

made by the corporation to shareholders of its common stock.

(b) The corporation's articles of incorporation and bylaws must

state the requirement of Subsection (a) of this section.

Acts 1981, 67th Leg., p. 1120, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 54.009. LOANS AND DISCOUNTS. (a) Except as provided by

this subsection, each applicant for a loan or discount by a

corporation formed under this chapter shall become a subscriber

of the corporation's common stock in an amount equal to or

greater than five percent of the amount of the loan or discount

for which the person has applied. The board of directors may

waive this requirement if the applicant owns a sufficient amount

of stock at the time of application.

(b) An applicant shall pay for the stock required to be

purchased under Subsection (a) of this section at or before the

time that the loan is closed or the discount is granted.

(c) The requirements of Subsections (a) and (b) of this section

must be stated in the articles of incorporation of a corporation

formed under this chapter.

(d) A corporation formed under this chapter may not make loans

in excess of an amount equal to 20 times its unimpaired capital

stock represented by the part of its capital stock that is

increased in accordance with Section 54.008 of this code.

(e) A corporation formed under this chapter may not charge a

shareholder of its common stock interest on a loan at a rate that

is greater than the rate of discount set by the Farm Credit

Administration for discounts made by the federal intermediate

credit banks plus three percent a year.

Acts 1981, 67th Leg., p. 1120, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 54.010. LIABILITY OF SHAREHOLDER. (a) Except for debts

contracted between a corporation formed under this chapter and a

shareholder, a shareholder of common or preferred stock is not

liable for the debts, contracts, or engagements of the

corporation in an amount greater than the par value of the stock

owned by the shareholder.

(b) Both common and preferred stock are nonassessable.

Acts 1981, 67th Leg., p. 1121, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 54.011. REPURCHASE OF STOCK. (a) A corporation formed

under this chapter may purchase, out of its available funds, any

of its outstanding stock.

(b) The corporation shall pay book value for stock purchased

under this section, as conclusively determined by the

corporation's directors.

(c) A corporation formed under this chapter shall state the

provisions of Subsections (a) and (b) of this section in its

articles of incorporation.

Acts 1981, 67th Leg., p. 1121, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 54.012. REPORTS. Before January 11 and July 11 of each

year, a corporation formed under this chapter shall file with the

secretary of state a report showing:

(1) its financial condition on January 1 and July 1,

respectively; and

(2) the amount of outstanding preferred and common stock.

Acts 1981, 67th Leg., p. 1121, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 54.013. EXEMPTION FROM FRANCHISE TAX. Corporations formed

under this chapter are not required to pay franchise taxes.

Acts 1981, 67th Leg., p. 1121, ch. 388, Sec. 1, eff. Sept. 1,

1981.



CHAPTER 55. COOPERATIVE CREDIT ASSOCIATIONS

AGRICULTURE CODE

TITLE 4. AGRICULTURAL ORGANIZATIONS

CHAPTER 55. COOPERATIVE CREDIT ASSOCIATIONS

Sec. 55.001. POWERS. An association formed under this chapter

may:

(1) borrow money for and lend money to its members;

(2) discount, rediscount, endorse, purchase, or sell notes,

bills, or other evidences of indebtedness of its members that may

be discounted or rediscounted under the rules prescribed by the

Farm Credit Administration; and

(3) exercise the powers authorized by the general corporation

laws of this state unless the law granting the power conflicts

with this chapter.

Acts 1981, 67th Leg., p. 1121, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 55.002. INCORPORATORS. (a) Ten or more persons who

fulfill the requirements of Subsection (b) of this section may

organize a private cooperative credit association.

(b) To be eligible to be an incorporator a person must:

(1) be a citizen of this state; and

(2) be engaged in the production, or production and marketing,

of staple agricultural products or in the raising, breeding,

feeding, fattening, or marketing of livestock.

Acts 1981, 67th Leg., p. 1122, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 55.003. ARTICLES OF INCORPORATION. In addition to the

requirements prescribed by the general corporation laws of the

state, the articles of incorporation of an association formed

under this chapter must state that the association may not obtain

loans for, make loans to, purchase notes from, or discount notes

for a person who is not a member of the association.

Acts 1981, 67th Leg., p. 1122, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 55.004. CAPITAL STOCK. (a) Except as provided by

Subsection (b) of this section, an association may be organized

under this chapter with or without capital stock.

(b) If an association formed under this chapter is organized to

lend money secured by chattel mortgages on livestock, the

association shall be organized with capital stock.

(c) An association formed under this chapter with capital stock

automatically shall increase its stock at the rate of 10 percent

of the amount of loans or discounts made by the association to

its members.

Acts 1981, 67th Leg., p. 1122, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 55.005. LOANS. (a) Each applicant for a loan or discount

by an association formed under this chapter shall become a

subscriber to the association's capital stock in an amount equal

to 10 percent of the amount of the loan or discount for which

application is made.

(b) The applicant shall pay for the stock required to be

purchased by Subsection (a) of this section at or before the time

that the loan is closed or the discount is granted.

Acts 1981, 67th Leg., p. 1122, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 55.006. RATIO OF CAPITAL TO LOANS. (a) The total amount

of the outstanding loans or discounts of an association formed

under this chapter may not exceed an amount equal to 10 times the

amount of the association's paid-up unimpaired capital stock.

(b) The articles of incorporation of an association formed under

this chapter must state the requirement of Subsection (a) of this

section.

Acts 1981, 67th Leg., p. 1122, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 55.007. REPURCHASE OF STOCK. (a) The board of directors

of an association formed under this chapter may authorize the

purchase of the association's capital stock at the book value

conclusively determined by the board and pay cash for the stock

within one year thereafter if:

(1) the liabilities of the association are less than 50 percent

of its assets; and

(2) the directors determined that the stock may be purchased

without impairment of the association's financial condition.

(b) The board of directors in its discretion may retire pro rata

stock held by a member or group of members whose loans have been

paid in whole or part.

Acts 1981, 67th Leg., p. 1122, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 55.008. REPORTS. Before January 11, April 11, July 11, and

October 11, each association formed under this chapter with

capital stock shall file with the secretary of state:

(1) an accurate report showing the association's financial

condition and the amount of outstanding paid-up capital stock on

January 1, April 1, July 1, or October 1 preceding the report;

and

(2) a fee of $2.50.

Acts 1981, 67th Leg., p. 1123, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 55.009. FEES. (a) When the articles of incorporation of

an association formed under this chapter are filed, the

incorporators shall pay to the secretary of state a filing fee of

$10.

(b) Each association formed under this chapter without capital

stock shall pay an annual license fee of $10.

Acts 1981, 67th Leg., p. 1123, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 55.010. EXEMPTION FROM FRANCHISE TAX. An association

formed under this chapter is exempt from all franchise or other

license taxes, except that:

(1) an association is not exempt from the annual license fee

under Section 55.009 of this code; and

(2) an association is exempt from the franchise tax imposed by

Chapter 171, Tax Code, only if exempted by that chapter.

Acts 1981, 67th Leg., p. 1123, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., p. 2786, ch. 752, Sec.

15(c), eff. Jan. 1, 1982.



CHAPTER 56. AGRICULTURAL FINANCE CORPORATIONS

AGRICULTURE CODE

TITLE 4. AGRICULTURAL ORGANIZATIONS

CHAPTER 56. AGRICULTURAL FINANCE CORPORATIONS

Sec. 56.001. DEFINITIONS. In this chapter:

(1) "Agricultural finance corporation" means a corporation

formed under this chapter.

(2) "Ready marketable, staple, nonperishable agricultural

products" means agricultural products that:

(A) are commonly dealt in ready markets so that their values are

easily and definitely ascertainable and realized on short notice;

and

(B) ordinarily do not substantially depreciate in quality during

the period of immaturity of the obligations that are secured by

or that represent those products.

Acts 1981, 67th Leg., p. 1123, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 56.002. PURPOSE. An agricultural finance corporation may

be organized to deal in:

(1) acceptances and other receipts that are used to aid or are

issued because of the transportation, warehousing, distribution,

or financing of ready marketable, staple, nonperishable

agricultural products in domestic and foreign trade; and

(2) acceptances of banking corporations not secured by or

representing any ready marketable, staple, nonperishable

agricultural products.

Acts 1981, 67th Leg., p. 1124, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 56.003. ASSETS REPRESENTED BY ACCEPTANCES OF BANKING

CORPORATIONS. At any time, the total assets of an agricultural

finance corporation that are represented by acceptances of

banking corporations not secured by or representing ready

marketable, staple, nonperishable agricultural products may not

exceed an amount equal to 10 percent of the unimpaired capital of

the corporation.

Acts 1981, 67th Leg., p. 1124, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 56.004. CAPITAL STOCK. At all times an agricultural

finance corporation shall have authorized capital stock in the

amount of $500,000 or more.

Acts 1981, 67th Leg., p. 1124, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 56.005. INVESTMENT OF CAPITAL. At all times, an

agricultural finance corporation shall have one-half or more of

its paid-in capital invested in obligations of the United States,

this state, or political subdivisions or incorporated cities of

this state.

Acts 1981, 67th Leg., p. 1124, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 56.006. LIMIT OF INDEBTEDNESS. (a) For the purposes of

this section, the existing obligations of an agricultural finance

corporation include the primary, secondary, fixed, and contingent

obligations of the corporation but do not include an obligation

for which a liable person has furnished to the corporation funds

to pay the obligation at maturity.

(b) Except as provided by Subsection (c) of this section, an

agricultural finance corporation may not enter into a contract of

acceptance, guaranty, endorsement, or suretyship if the total of

its existing obligations plus its obligations resulting from the

contract exceeds an amount equal to five times the total of its

unimpaired capital and surplus at the time of the contract.

(c) An agricultural finance corporation may exceed the limit set

by Subsection (b) of this section if, before entering into the

contract, the corporation obtains written authorization from the

banking commissioner to do so. If authorization is obtained, the

corporation may not exceed the limit set by the commissioner, and

the limit set by the commissioner may not exceed an amount equal

to 10 times the total of the corporation's unimpaired capital and

surplus at the time of the contract.

(d) Except as provided by Subsection (e) of this section, if a

corporation enters into a contract in violation of this section,

the contract is unenforceable against the corporation.

(e) This section does not prevent the enforcement of a

prohibited obligation by a holder who has acquired the

obligation:

(1) in due course;

(2) for value;

(3) before its maturity; and

(4) without notice of its defect.

Acts 1981, 67th Leg., p. 1124, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 56.007. STOCK OWNERSHIP. (a) Except as otherwise provided

by this section, an agricultural finance corporation or any

banking corporation or trust company, except a savings bank, may

hold stock of:

(1) an agricultural finance corporation; or

(2) a corporation that is chartered under the laws of the United

States or a state of the United States and that is principally

engaged in financing ready marketable, staple, nonperishable

agricultural products.

(b) The total amount of stock held in accordance with Subsection

(a) of this section may not exceed an amount equal to:

(1) 10 percent of the capital and surplus of the acquiring

corporation; or

(2) 10 percent of the capital stock of the corporation of which

the stock is to be held.

(c) Except in payment of debt, a banking corporation or trust

company may not acquire stock of an agricultural finance

corporation unless it first obtains express written authorization

for the purchase from the banking commissioner under rules

adopted by the banking commissioner.

(d) If a banking corporation or trust company acquires stock of

an agricultural finance corporation in payment of debt, it shall

promptly dispose of the stock unless it obtains express

permission from the banking commissioner to retain the stock.

Acts 1981, 67th Leg., p. 1125, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 56.008. REGULATION BY BANKING COMMISSIONER. (a) An

agricultural finance corporation is subject to the supervision

and control of the banking commissioner and shall conform to the

rules adopted by the banking commissioner.

(b) An agricultural finance corporation may not begin business

until authorized to do so by the banking commissioner after it

satisfactorily shows that it has complied with the law.

(c) An agricultural finance corporation is subject to the

following requirements as if it were a state bank:

(1) it shall make reports to the banking commissioner;

(2) it shall permit periodic visitations and examinations

conducted under the banking commissioner's direction; and

(3) it shall pay fees for those examinations.

(d) The banking commissioner may take charge of and liquidate an

agricultural finance corporation for causes prescribed for

similar actions against a state bank.

Acts 1981, 67th Leg., p. 1125, ch. 388, Sec. 1, eff. Sept. 1,

1981.



CHAPTER 58. AGRICULTURAL FINANCE AUTHORITY

AGRICULTURE CODE

TITLE 4. AGRICULTURAL ORGANIZATIONS

CHAPTER 58. AGRICULTURAL FINANCE AUTHORITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 58.001. SHORT TITLE. This chapter may be cited as the

Texas Agricultural Finance Act.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 2, Sec. 1,

eff. Oct. 20, 1987.

Sec. 58.002. DEFINITIONS. In this chapter:

(1) "Agricultural business" means:

(A) a business that is or proposes to be engaged in producing,

processing, marketing, or exporting an agricultural product;

(B) an eligible applicant as defined in Subchapter E;

(C) the entity designated to carry out boll weevil eradication

in accordance with Section 74.1011;

(D) any agriculture-related business in rural areas of Texas

including a business that provides recreational activities,

including hiking, fishing, hunting, or any other activity

associated with the enjoyment of nature or the outdoors on

agricultural land;

(E) a state agency or an institution of higher education that is

engaged in producing an agricultural product;

(F) a business that holds a permit under Subchapter L, Chapter

43, Parks and Wildlife Code; or

(G) any other business in a rural area of this state.

(2) "Agricultural product" means an agricultural, horticultural,

viticultural, or vegetable product, bees, honey, fish or other

seafood, planting seed, livestock, a livestock product, a

forestry product, poultry, or a poultry product, either in its

natural or processed state, that has been produced, processed, or

otherwise had value added to it in this state.

(3) "Authority" means the Texas Agricultural Finance Authority.

(4) "Board" means the board of directors of the authority.

(5) "Bond" includes any type of obligation issued under this

Act, including without limitation, any bond, note, draft, bill,

warrant, debenture, interim certificate, revenue of bond

anticipation note, grant, or any other evidence of indebtedness.

(6) "Commissioner" means the commissioner of agriculture.

(7) "Eligible agricultural business" means an agricultural

business having its principal place of business in this state.

(8) "Lender" means a lending institution including a bank, trust

company, banking association, savings and loan association,

mortgage company, investment banker, credit union, life insurance

company, underwriter, or any affiliate of any of those entities,

and also includes any other financial institution or governmental

agency that customarily provides financing of agricultural loans

or mortgages, or any affiliate of such an institution or agency.

(9) "Rural area" means an area which is predominately rural in

character, being one which the board defines and declares to be a

rural area.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 2, Sec. 1,

eff. Oct. 20, 1987. Amended by Acts 1999, 76th Leg., ch. 1459,

Sec. 8, eff. June 19, 1999; Acts 2001, 77th Leg., ch. 26, Sec. 4,

eff. May 2, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

5, Sec. 1, eff. September 1, 2009.

Sec. 58.003. VENUE. A suit filed by or on behalf of the

authority under this chapter may be brought in Travis County.

Added by Acts 2001, 77th Leg., ch. 26, Sec. 5, eff. May 2, 2001.

SUBCHAPTER B. ADMINISTRATION

Sec. 58.011. CREATION OF AUTHORITY; PUBLIC PURPOSE. (a) The

Texas Agricultural Finance Authority is created within the

Department of Agriculture as a public authority.

(b) The authority is created to provide financial assistance for

the expansion, development, and diversification of production,

processing, marketing, and export of Texas agricultural products.

The exercise by the authority of the powers and duties conferred

by this chapter is an essential public purpose of the state in

promoting the general welfare of the state and all of its

citizens.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 2, Sec. 1,

eff. Oct. 20, 1987.

Sec. 58.012. BOARD OF DIRECTORS. (a) The authority is governed

by a board of directors composed of the commissioner of

agriculture, the director of the Institute for International

Agribusiness Studies at Prairie View A&M University, and nine

members appointed by the commissioner. Members of the board must

be appointed in the numbers specified and from the following

categories:

(1) one person who is an elected or appointed official of a

municipality or county;

(2) four persons who are knowledgeable about agricultural

lending practices;

(3) one person who is a representative of agricultural

businesses;

(4) one person who is a representative of agriculture related

entities, including rural chambers of commerce, foundations,

trade associations, institutions of higher education, or other

entities involved in agricultural matters; and

(5) two persons who represent young farmers and the interests of

young farmers.

(b) The appointed members of the board serve staggered terms of

two years, with the terms of four members expiring on January 1

of each even-numbered year and the terms of five members expiring

on January 1 of each odd-numbered year.

(c) Any vacancy occurring in an appointed position on the board

shall be filled by the commissioner for the unexpired term.

(d) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(2).

(e) A board member is not entitled to compensation for serving

as a director but is entitled to reimbursement for actual and

necessary expenses incurred in performing the official duties of

office.

(f) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointees.

(g) Notwithstanding Subsection (f), age may be considered by the

commissioner in making appointments under Subsection (a)(5).

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 2, Sec. 1,

eff. Oct. 20, 1987. Amended by Acts 1991, 72nd Leg., ch. 456,

Sec. 1, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 538, Sec.

1, eff. Jan. 1, 1994; Acts 1995, 74th Leg., ch. 419, Sec. 1.12,

5.11, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 285, Sec.

31(2), eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.05, eff. September 1, 2009.

Sec. 58.013. OFFICERS. (a) The commissioner shall designate a

member of the board as the chairman of the board to serve in that

capacity at the pleasure of the commissioner. The board shall

elect a vice-chairman biennially from its members and shall elect

a secretary, a treasurer, and other officers it considers

necessary.

(b) The chairman of the board shall preside at meetings of the

board and perform other duties prescribed by the board.

(c) The vice-chairman shall perform the duties of the chairman

when the chairman is not present or is incapable of performing

his duties of chairman.

(d) The secretary is the custodian of the minutes, books,

records, and seal of the board and shall perform other duties

prescribed by the board.

(e) The treasurer shall perform the duties prescribed by the

board. The offices of secretary and treasurer may be held by the

same individual.

(f) The board may appoint one or more individuals who are not

board members to perform any duty of the secretary or treasurer.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 2, Sec. 1,

eff. Oct. 20, 1987. Amended by Acts 1995, 74th Leg., ch. 419,

Sec. 1.13, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.06, eff. September 1, 2009.

Sec. 58.014. MEETINGS; ADMINISTRATIVE PROCEDURE. (a) The board

shall hold regular and special meetings at times specified by the

chairman.

(b) A majority of the voting membership of the board constitutes

a quorum. The board shall act by adopting resolutions. Except as

otherwise provided by Sections 58.021(c) and 58.0211(a), the

affirmative vote of a majority of the directors present is

necessary to adopt a resolution.

(c) The board shall develop and implement policies that provide

the public with a reasonable opportunity to appear before the

board and to speak on any issue under the jurisdiction of the

board.

(d) The board is subject to Chapter 551, Government Code, and

Chapter 2001, Government Code.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 2, Sec. 1,

eff. Oct. 20, 1987. Amended by Acts 1995, 74th Leg., ch. 419,

Sec. 1.14, 1.15, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch.

26, Sec. 6, eff. May 2, 2001.

Sec. 58.015. ADMINISTRATION. (a) The commissioner with the

assistance of the board shall administer the Texas Agricultural

Finance Authority. The board shall reimburse the Department of

Agriculture for expenses incurred as required by the business of

the authority with the approval of the board.

(b) The commissioner may, with the approval of the board,

appoint, employ, contract with, and provide for the compensation

of employees, consultants, and agents including engineers,

attorneys, management consultants, financial advisors, indexing

agents, placement agents, and other experts as the business of

the authority may require.

(c) The commissioner may, with the approval of the board, employ

an administrator of the authority. The administrator may attend

all meetings and participate, but not vote, in all proceedings of

the authority.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 2, Sec. 1.

Amended by Acts 1995, 74th Leg., ch. 419, Sec. 5.12, eff. Sept.

1, 1995.

Sec. 58.016. FISCAL ACCOUNTING OF ADMINISTRATION. (a) All

funds acquired under this chapter may be used for administration

of this chapter, except that funds representing the proceeds of

bonds issued by the authority or pledged to the payment of the

bonds of the authority shall be held and used as provided in the

resolution or indenture authorizing the bonds.

(b) On or before August 1 of each year, the administrator shall

file with the board the proposed annual budgets for the young

farmer loan guarantee program under Subchapter E, the farm and

ranch finance program under Chapter 59, and the programs

administered by the board under this chapter for the succeeding

fiscal year. If there is no administrator, the commissioner shall

assume the duties of the administrator in connection with

preparation of the budget. The budget must set forth the general

categories of expected expenditures out of revenues and income of

the funds administered by the authority and the amount on account

of each. On or before September 1 of each year, the board shall

consider the proposed annual budget and may approve it or amend

it. Copies of the annual budget certified by the chairman of the

board shall be promptly filed with the governor and the

legislature. The annual budget is not effective until it is

filed. If for any reason the authority does not adopt an annual

budget before September 2, no expenditures may be made from the

funds until the board approves the annual budget. The authority

may adopt an amended annual budget for the current fiscal year,

but the amended annual budget may not supersede a prior budget

until it is filed with the governor and the legislature.

(c) The authority shall have an audit of its books and accounts

for each fiscal year by a certified public accountant. The cost

of the audit is an expense of the authority. A copy of the audit

shall be filed with the governor and the legislature on or before

January 1 of each year.

(d) On or before January 1 of each year, the authority shall

prepare a report of its activities for the preceding fiscal year.

The report must set forth a complete operating and financial

statement. The authority shall file copies of the report with the

governor and the legislature as soon as practicable.

(e) The board members, administrator, and staff of the authority

may not be personally liable for bonds issued or contracts

executed by the authority and shall be exculpated and fully

indemnified in the documents relating to any bonds except in the

case of fraudulent or wilful misconduct on the part of the

individual seeking exculpation or indemnification.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 2, Sec. 1,

eff. Oct. 20, 1987. Amended by Acts 1989, 71st Leg., ch. 584,

Sec. 67, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 419, Sec.

5.13, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1459, Sec. 9,

eff. June 19, 1999.

Sec. 58.017. PERFORMANCE MEASURES. The Board, in conjunction

with the Legislative Budget Board and the Office of the Governor,

shall develop a minimum of two performance measures that provide

information on the benefits of the authority's loan programs. The

performance measures shall be included in the report required

under Section 58.016(d) of this code or as a component of the

measures incorporated into the General Appropriations Act.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 5.14, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1065, Sec. 1, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1122, Sec. 17, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 785, Sec. 71, eff. Sept.

1, 2003.

Sec. 58.0171. REVIEW OF DEPARTMENT PLANS AND BUDGET REQUEST.

The department shall provide the board with sufficient

opportunity to review and comment on the finance program-related

portions of the department strategic plan and the department

biennial appropriation request, and any revision of a finance

program-related portion of the plan or request, before submission

to the legislature.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 5.15, eff. Sept. 1,

1995.

Sec. 58.0172. BOARD CONFLICT OF INTEREST. (a) An officer,

employee, or paid consultant of a Texas trade association in the

field of agriculture may not be a member of the board.

(b) A person who is the spouse of an officer, manager, or paid

consultant of a Texas trade association in the field of

agriculture may not be a member of the board.

(c) For the purposes of this section, a Texas trade association

is a nonprofit, cooperative, and voluntarily joined association

of business or professional competitors in this state designed to

assist its members and its industry or profession in dealing with

mutual business or professional problems and in promoting their

common interest.

(d) A person may not serve as a member of the board or act as

the general counsel to the board if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the board.

(e) A lending institution is not ineligible to participate in

the programs administered by the board solely because a member of

the board is also an officer, director, or employee of the

lending institution, provided that a board member shall recuse

himself or herself from any action taken by the board on an

application involving a lending institution by which the board

member is employed or for which the board member serves as an

officer or director.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 1.16, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1459, Sec. 10, eff.

June 19, 1999.

Sec. 58.0173. REMOVAL OF BOARD MEMBER. (a) It is a ground for

removal from the board if a member:

(1) does not have at the time of appointment the qualifications

required by Section 58.012;

(2) does not maintain during service on the board the

qualifications required by Section 58.012;

(3) violates a prohibition established by Section 58.0172;

(4) cannot because of illness or disability discharge the

member's duties for a substantial part of the term for which the

member is appointed; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year unless the absence is excused by majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 506, Sec.

1.21(2), eff. September 1, 2009.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 1.16, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.21(2), eff. September 1, 2009.

Sec. 58.0174. STANDARDS OF CONDUCT. The commissioner or the

commissioner's designee shall provide to members of the board, as

often as necessary, information regarding their qualification for

office under this chapter and their responsibilities under

applicable laws relating to standards of conduct for state

officers.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 1.16, eff. Sept. 1,

1995.

Sec. 58.0175. SEPARATION OF RESPONSIBILITIES. The board shall

develop and implement policies that clearly separate the

policymaking responsibilities of the board and the management

responsibilities of the commissioner and the staff of the

department.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 1.16, eff. Sept. 1,

1995.

Sec. 58.0176. BOARD MEMBER TRAINING. (a) Before a member of

the board may assume the member's duties, the member must

complete at least one course of the training program established

under this section.

(b) A training program established under this section shall

provide information to the member regarding:

(1) the enabling legislation that created the board;

(2) the programs operated by the board;

(3) the role and functions of the board;

(4) the rules of the board;

(5) the current budget for funds the board administers;

(6) the results of the most recent formal audit of the board;

(7) the requirements of:

(A) Chapter 551, Government Code;

(B) Chapter 552, Government Code; and

(C) Chapter 2001, Government Code;

(8) the requirements of the conflict of interest laws and other

laws relating to public officials; and

(9) any applicable ethics policies adopted by the department or

the Texas Ethics Commission.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 1.16, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.07, eff. September 1, 2009.

Sec. 58.0177. APPOINTED MEMBER PREPARATION PROGRAM. The board

shall provide each appointed member of the board financial

training adequate to prepare the member for the responsibilities

of board membership before the member may begin service.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 5.16, eff. Sept. 1,

1995.

SUBCHAPTER C. PURPOSES AND POWERS

Sec. 58.021. PURPOSES OF AUTHORITY. (a) In order to promote

the expansion, development, and diversification of production,

processing, marketing, and export of Texas agricultural products

and to promote the development of rural businesses, the authority

shall design and implement programs to provide financial

assistance to eligible agricultural businesses, including

programs:

(1) to make or acquire loans to eligible agricultural

businesses;

(2) to make or acquire loans to lenders to enable those lenders

to make loans to eligible agricultural businesses;

(3) to insure, coinsure, and reinsure, in whole or in part,

loans to eligible agricultural businesses;

(4) to guarantee, in whole or in part, loans to eligible

agricultural businesses; and

(5) to administer or participate in programs established by

another person to provide financial assistance to eligible

agricultural businesses.

(b) The authority's programs shall be designed and implemented

to provide financial assistance to enable eligible agricultural

businesses to finance or refinance costs incurred in connection

with the development, increase, improvement, or expansion of

production, processing, marketing, or export of Texas

agricultural products and for the development of rural

agriculture-related businesses, including but not limited to the

costs of:

(1) acquisition of and improvements to land or interests in

land;

(2) acquisition, construction, rehabilitation, operation, and

maintenance of buildings, improvements, and structures;

(3) site preparations;

(4) architectural, engineering, legal, and related services;

(5) acquisition, installation, rehabilitation, operation, and

maintenance of machinery, equipment, furnishings, and facilities;

(6) acquisition, processing, or distribution of inventory;

(7) research and development;

(8) financing fees and charges;

(9) interest during acquisition or construction;

(10) necessary reserve fund;

(11) acquisition of licenses, permits, and approvals from any

governmental entity;

(12) pre-export and export expenses; and

(13) insect eradication and suppression programs.

(c) Except as otherwise provided by this subsection, the maximum

aggregate amount of loans made to or guaranteed, insured,

coinsured, or reinsured under this subchapter for a single

eligible agricultural business by the authority from funds

provided by the authority is $2 million. The authority may make,

guarantee, insure, coinsure, or reinsure a loan for a single

eligible agricultural business that results in an aggregate

amount exceeding $2 million, but not exceeding $5 million, if the

action is approved by a two-thirds vote of the board members

present. The authority may make, guarantee, participate in,

insure, coinsure, or reinsure loans to the entity designated to

carry out boll weevil eradication in accordance with Section

74.1011 in an amount approved by the board to enable that entity

to execute Subchapter D, Chapter 74. The authority may issue an

obligation on behalf of, or make, guarantee, participate in,

insure, coinsure, or reinsure loans to, a state agency or an

institution of higher education for the purpose of the

development, improvement, or expansion of an agricultural product

or an agriculture-related business in an amount approved by the

board. The authority may make, guarantee, participate in, insure,

coinsure, or reinsure loans to an eligible agricultural business

from the proceeds of revenue bonds issued in accordance with

Section 58.033 in an amount approved by the board.

(d) Notwithstanding any other provision of this section, the

authority may also design and implement programs to:

(1) further rural economic development; and

(2) reduce the amount of interest paid on loans approved by the

authority.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 2, Sec. 1,

eff. Oct. 20, 1987. Amended by Acts 1993, 73rd Leg., ch. 538,

Sec. 2, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 419, Sec.

5.17, 10.09(11), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch.

1014, Sec. 1, eff. Jan. 1, 1996; Acts 1999, 76th Leg., ch. 1459,

Sec. 11, eff. June 19, 1999; Acts 2001, 77th Leg., ch. 26, Sec.

7, eff. May 2, 2001.

Sec. 58.0211. LOAN LIMITS. (a) The authority may make,

guarantee, insure, coinsure, or reinsure a loan up to the limits

in this section and Section 58.021 for a single eligible business

which already has an active loan if the action is approved by a

two-thirds vote of the members present.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 506, Sec.

1.21(3), eff. September 1, 2009.

(c) The authority may not guarantee more than 90 percent of a

loan to an eligible agricultural business made by a private

lender.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 5.18, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.21(3), eff. September 1, 2009.

Sec. 58.022. POWERS OF AUTHORITY. The authority has all powers

necessary to accomplish the purposes and programs of the

authority, including the power:

(1) to adopt and enforce bylaws, rules, and procedures and

perform all functions necessary for the board to carry out this

chapter;

(2) to sue and be sued, complain, and defend, in its own name;

(3) to adopt and use an official seal and alter it when

considered advisable;

(4) to acquire, hold, invest, use, pledge, and dispose of its

revenues, income, receipts, funds, and money from every source

and to select one or more depositories, inside or outside the

state, subject to this chapter, any resolution, bylaws, or in any

indenture pursuant to which the funds are held;

(5) to establish, charge, and collect fees, charges, and

penalties in connection with the programs, services, and

activities provided by the authority in accordance with this

chapter;

(6) to issue its bonds, to provide for and secure the payment of

the bonds, and provide for the rights of the owners of the bonds,

in the manner and to the extent permitted by this chapter, and to

purchase, hold, cancel, or resell or otherwise dispose of its

bonds, subject to any restrictions in any resolution authorizing

the issuance of its bonds;

(7) to procure insurance and pay premiums on insurance of any

type, in amounts, and from insurers as the board considers

necessary and advisable to accomplish any of its purposes;

(8) to make, enter into, and enforce contracts, agreements,

including management agreements, for the management of any of the

authority's property, leases, indentures, mortgages, deeds of

trust, security agreements, pledge agreements, credit agreements,

and other instruments with any person, including any lender and

any federal, state, or local governmental agency, and to take

other actions as may accomplish any of its purposes;

(9) to own, rent, lease, or otherwise acquire, accept, or hold

real, personal, or mixed property, or any interest in property in

performing its duties and exercising its powers under this

chapter, by purchase, exchange, gift, assignment, transfer,

foreclosure, mortgage, sale, lease, or otherwise and to hold,

manage, operate, or improve real, personal, or mixed property,

wherever situated;

(10) to sell, lease, encumber, mortgage, exchange, donate,

convey, or otherwise dispose of any or all of its properties or

any interest in its properties, deed of trust or mortgage lien

interest owned by it or under its control, custody, or in its

possession, and release or relinquish any right, title, claim,

lien, interest, easement, or demand however acquired, including

any equity or right of redemption in property foreclosed by it,

and to do any of the foregoing by public or private sale, with or

without public bidding, notwithstanding any other law; and to

lease or rent any improvements, lands, or facilities from any

person to effect the purposes of this chapter;

(11) to request, accept, and use gifts, loans, donations, aid,

appropriations, guaranties, allocations, subsidies, grants, or

contributions of any item of value for the furtherance of any of

its purposes;

(12) to make secured or unsecured loans for the purpose of

providing temporary or permanent financing or refinancing for

eligible agricultural businesses for the purposes authorized by

this chapter, including the refunding of outstanding obligations,

mortgages, or advances issued for those purposes, and charge and

collect interest on those loans for such loan payments and on

such terms and conditions as the board may consider advisable and

not in conflict with this chapter;

(13) to secure the payment by the state or the authority on

guarantees and to pay claims from money in the authority's funds

pursuant to the loan guarantee and insurance programs implemented

by the authority;

(14) to purchase or acquire, sell, discount, assign, negotiate,

and otherwise dispose of notes, debentures, bonds, or other

evidences of indebtedness of eligible agricultural businesses,

whether unsecured or secured, as the board may determine, or

portions or portfolios of or participations in those evidences of

indebtedness, and sell and guarantee securities, whether taxable

or tax exempt under federal law in primary and secondary markets

in furtherance of any of the authority's purposes; and

(15) to exercise all powers given to a corporation under the

Texas Non-Profit Corporation Act (Article 1396-1.01 et seq.,

Vernon's Texas Civil Statutes), to the extent not inconsistent

with this chapter.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 2, Sec. 1,

eff. Oct. 20, 1987.

Sec. 58.023. PROGRAMS RULES. (a) The board shall adopt rules

to establish criteria for determining which eligible agricultural

businesses may participate in programs that may be established by

the board. The board's rules must state that the policy of the

authority is to provide programs for providing financial

assistance to eligible agricultural businesses that the board

considers to present a reasonable risk and have a sufficient

likelihood of repayment. In establishing criteria for

participation, the board shall give priority to eligible

agricultural businesses that include producers of Texas

agricultural products in the ownership of the businesses. The

board shall adopt collateral or security requirements to ensure

the full repayment of that financial assistance and the solvency

of any program implemented under this chapter. The board shall

approve any and all extensions of that financial assistance under

this chapter, provided that the board may delegate this approval

authority to the administrator or the commissioner.

(b) The board shall also adopt rules to establish criteria for

lenders that may participate in the programs that may be

established by the board.

(c) Eligible agricultural businesses or lenders participating in

the authority's programs shall pay the costs of applying for,

participating in, and administering and servicing the program, in

amounts the board considers reasonable and necessary. The board

shall charge an administrative fee for guaranteeing a loan under

Subchapter E that may not be less than one percent of the amount

of the guaranteed loan. Any costs not paid by the eligible

agricultural businesses or lenders shall be paid from the funds

of the authority, including those funds established from bond

proceeds.

(d) The board by rule shall adopt an agreement to be used

between a lender and an approved applicant under which the

authority makes a payment from the Texas agricultural fund for

the purpose of providing a reduced interest rate on a loan

guaranteed to a borrower. The agreement must require the

borrower to use the proceeds of the loan for the purposes of the

program under which the payment is made. The board shall adopt

rules to implement this subsection.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 2, Sec. 1,

eff. Oct. 20, 1987. Amended by Acts 1999, 76th Leg., ch. 1459,

Sec. 12, eff. June 19, 1999; Acts 2001, 77th Leg., ch. 26, Sec.

8, eff. May 2, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.08, eff. September 1, 2009.

Sec. 58.024. AUTHORITY EXEMPTION FROM TAXATION. The property of

the authority, its income, and operations are exempt from all

taxes and assessments imposed by the state and all public

agencies and political subdivisions on property acquired or used

by the authority under this chapter.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 2, Sec. 1,

eff. Oct. 20, 1987.

Sec. 58.025. PUBLIC HEARINGS. The administrator, the

commissioner, or an individual designated by the commissioner may

conduct public hearings relating to issuance of the authority's

bonds or the implementation of financial assistance, and the

commissioner may act as the applicable elected representative for

purposes of approving any bonds or financial assistance required

to be approved, including any approval required under Section

147(f) of the Internal Revenue Code of 1986.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 2, Sec. 1,

eff. Oct. 20, 1987.

Sec. 58.026. LIMITATION OF LIABILITY FOR CERTAIN RECREATIONAL

ACTIVITIES. Nothing in this chapter shall affect the

applicability of Chapter 75, Civil Practice and Remedies Code.

Added by Acts 1999, 76th Leg., ch. 1459, Sec. 13, eff. June 19,

1999.

SUBCHAPTER D. BONDS

Sec. 58.031. ISSUANCE OF GENERAL OBLIGATION BONDS. (a) The

board by resolution may periodically provide for the issuance of

general obligation bonds as authorized by the Texas Constitution

for the establishment of the Texas agricultural fund and the

rural microenterprise development fund.

(b) Before authorizing the issuance of any general obligation

bonds, the board must determine that the issuance of revenue

bonds is not an economically advisable alternative for carrying

out the purposes of this chapter.

(c) The authority may issue and sell general obligation bonds of

the state for the purpose of providing money to establish a Texas

agricultural fund. The authority may issue the bonds in one or

several installments.

(d) Proceeds of the bonds issued under Subsection (c) of this

section shall be deposited in the Texas agricultural fund and

applied in accordance with the resolution authorizing the bonds:

(1) to provide financial assistance to eligible agricultural

businesses;

(2) to pay costs of issuance of those bonds and the

administration of any financial assistance program established

with money in the Texas agricultural fund; and

(3) together with any other available funds, to pay the

principal of or interest on or to discharge or redeem, in whole

or in part, any outstanding bonds issued by the authority.

(e) The authority may issue and sell general obligation bonds of

the state for the purpose of providing money to establish a rural

microenterprise development fund. The authority may issue the

bonds in one or several installments.

(f) Proceeds of the bonds issued under Subsection (e) of this

section shall be deposited in the rural microenterprise

development fund, which is created in Section 44.013.

Added by Acts 1989, 71st Leg., ch. 1247, Sec. 1, eff. Nov. 7,

1989. Amended by Acts 1995, 74th Leg., ch. 1014, Sec. 2, eff.

Jan. 1, 1996.

Sec. 58.032. TEXAS AGRICULTURAL FUND. (a) The Texas

agricultural fund is a fund in the state treasury.

(b) The Texas agricultural fund may, at the direction of the

board, receive from the state or federal government or from any

other person, money that is to be administered by the authority

in connection with the provision of financial assistance to

eligible agricultural businesses under any program funded in

whole or in part with the proceeds of general obligation bonds

issued to carry out the purpose of this chapter.

(c) The board may provide for the establishment and maintenance

of separate accounts within the Texas agricultural fund,

including program accounts as prescribed by the board, an

interest and sinking account, a reserve account, and other

accounts provided for by the board in its resolutions. Repayments

of financial assistance under any program funded in whole or in

part with the proceeds of any series of general obligation bonds

shall be deposited first in the interest and sinking account as

prescribed by the board's resolutions authorizing such series of

general obligation bonds, and second in the reserve account in

respect of such series of general obligation bonds until that

account is fully funded as prescribed by the board's resolutions.

The fund and all accounts within it shall be kept and maintained

at the direction of the board and held in trust by the

comptroller for and on behalf of the authority and the owners of

the general obligation bonds issued in accordance with this

chapter, and may be used only as provided by this chapter.

Pending its use, money in the fund shall be invested as

prescribed by the resolution by which the bonds were issued.

(d) To the extent the board determines that any money credited

to the Texas agricultural fund from repayments of financial

assistance is not required by Subsection (c) of this section and

the resolutions of the board to be held in the interest and

sinking account or reserve account to provide for the payment of

the principal of and interest on the outstanding general

obligation bonds issued by the authority, that money may be used

by the authority to pay the principal of and interest on revenue

bonds issued by the authority or for any other authorized purpose

of the authority, in accordance with this chapter and the

authority's resolutions authorizing general obligation bonds.

(e) If during the existence of the Texas agricultural fund or

during the time any general obligation bonds are payable from the

fund the board determines that there will not be sufficient money

in the interest and sinking account during the following fiscal

year to pay the principal of or interest on the general

obligation bonds or both the principal and interest that are to

come due during the following fiscal year, the comptroller of

public accounts shall transfer to the fund the first money coming

into the state treasury not otherwise appropriated by the

constitution in an amount sufficient to pay the obligations.

(f) The department may receive, and shall deposit in the Texas

agricultural fund, appropriations, grants, donations, earned

federal funds, and the proceeds of any investment pools operated

by the comptroller.

(g) The fund includes grants and donations made for the purposes

of the programs administered by the Texas Agricultural Finance

Authority and any other money received under this chapter.

Notwithstanding Section 404.071, Government Code, income and

interest earned on money in the fund shall be deposited to the

credit of the fund. The fund is exempt from the application of

Section 403.095, Government Code.

(h) The board shall attempt to administer the fund in a manner

that makes private donations to the fund an eligible itemized

deduction for federal income taxation purposes.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 2, Sec. 1,

eff. Oct. 20, 1987; Acts 1989, 71st Leg., ch. 1247, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch. 455, Sec. 9,

eff. Aug. 28, 1989; Acts 1997, 75th Leg., ch. 1423, Sec. 2.04,

eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.15, eff. September 1, 2009.

Sec. 58.033. ISSUANCE OF REVENUE BONDS. (a) In addition to the

authority to issue general obligation bonds, the authority may

issue not more than $500 million of revenue bonds for the purpose

of providing money to carry out any purpose of the authority

under this chapter. The authority shall establish and maintain

funds and accounts, in accordance with Subsection (d) of this

section, that the board considers necessary to ensure payment of

the bonds and to provide for the use of the bond proceeds and the

implementation of the program financed. Proceeds of revenue bonds

shall be applied in accordance with the resolution authorizing

those bonds:

(1) to provide financial assistance:

(A) to eligible agricultural businesses; and

(B) for programs designed to further rural economic development;

(2) to pay costs of issuance of those bonds and the

administration of any financial assistance program established by

the authority; and

(3) together with any other available funds, to pay the

principal of or interest on or to discharge or redeem, in whole

or in part, any outstanding bonds issued by the authority.

(b) The authority's revenue bonds are obligations solely of the

authority and are payable solely from funds of the authority that

are pledged to the repayment of the revenue bonds. The authority

may not use, except as provided in Section 58.032, or pledge

money in the Texas agricultural fund to repayment of its revenue

bonds. The authority's bonds are not and do not create or

constitute a pledge, giving, or lending of the faith or credit or

taxing power of the state. Each bond of the authority issued

under this section must contain a statement to the effect that

the state is not obligated to pay the principal of or any premium

or interest on the bond, and that neither the faith or credit nor

the taxing power of the state is pledged, given, or loaned to

such a payment.

(c) Revenue bonds of the authority shall be payable as to

principal, interest, and redemption premium, if any, from and

secured by a first lien or a subordinate lien on and pledge of

all or any part of the property, revenues, income, or other

resources of the authority, as specified in the board's

resolution authorizing issuance of those bonds, including

mortgages or other interests in property financed, with the

proceeds of such bonds, repayments of financial assistance,

earnings from investments or deposits of the funds of the

authority, fees, charges, and any other amounts or payments

received pursuant to this chapter, and any appropriations,

grants, allocations, subsidies, supplements, guaranties, aid,

contribution, or donations from the state or federal government

or any other person.

(d) The board may make additional covenants with respect to the

bonds and the pledged revenues and may provide for the flow of

funds, the establishment and maintenance and investment of funds,

which may include interest and sinking funds, reserve funds,

program funds, and other funds. Those funds shall be kept and

maintained in escrow and in trust by the comptroller for and on

behalf of the authority and the owners of its revenue bonds, in

funds held outside the treasury pursuant to Chapter 404,

Government Code. Those funds shall be used only as provided by

this chapter, and pending their use shall be invested as provided

by any resolution of the authority. Legal title to those funds

shall be in the authority unless or until paid out as provided by

this chapter or by the resolutions authorizing the authority's

bonds. The comptroller, as custodian, shall administer those

funds strictly and only as provided by this chapter and in those

resolutions. The comptroller shall invest the funds in

investments authorized by law for state funds. The state shall

take no action with respect to those funds other than that

specified in this chapter and in those resolutions.

(e) The board may provide in the resolution authorizing any

revenue bonds for the issuance of additional bonds to be equally

and ratably secured by lien on the revenues and receipts, or for

the issuance of subordinate lien bonds.

(f) Revenues of the authority that may be used as a source of

payment for the bonds or to establish a reserve fund to secure

the payment of debt service on the bonds or related obligations

of the authority include repayments of financial assistance,

money appropriated by the legislature to the authority for the

purpose of paying or securing the payment of debt service on the

authority's revenue bonds or related obligations, federal or

private money allocated to financial assistance programs

established under this chapter, amounts paid under any credit

agreement for those purposes, or any other money that the

authority pledges or otherwise commits for those purposes. To the

extent that pledged revenues include amounts appropriated by the

legislature, the revenue bonds must state on their face that

those revenues are available to pay debt service only if

appropriated by the legislature for that purpose.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 2, Sec. 1,

eff. Oct. 20, 1987; Acts 1989, 71st Leg., ch. 1247, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1423, Sec.

2.05, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 26, Sec. 9,

eff. May 2, 2001.

Sec. 58.034. GENERAL PROVISIONS RELATING TO BONDS. (a) The

authority's bonds may be issued from time to time in one or more

series or issues, in bearer, registered, or any other form, which

may include registered uncertified obligations not represented by

written instruments and commonly known as book-entry obligations,

the registration of ownership and transfer of which shall be

provided for by the authority under a system of books and records

maintained by the authority or by an agent appointed by the

authority in resolution providing for issuance of its bonds.

Bonds may mature serially or otherwise not more than 40 years

from their date. Bonds may bear no interest or may bear interest

at any rate or rates, fixed, variable, floating, or otherwise,

determined by the board or determined pursuant to any contractual

arrangements approved by the board, not to exceed the maximum net

effective interest rate allowed by Chapter 1204, Government Code.

Interest on the bonds may be payable at any time, and the rate of

interest on the bonds may be adjusted at such time as may be

determined by the board or as may be determined pursuant to any

contractual arrangement approved by the board. In connection with

the issuance of its bonds, the board may exercise the powers

granted to the governing body of an issuer in connection with the

issuance of obligations under Chapter 1371, Government Code, to

the extent not inconsistent with this chapter.

(b) The bonds issued under this chapter and interest coupons, if

any, are investment securities under the terms of Chapter 8,

Business & Commerce Code. The bonds are exempt securities

under The Securities Act (Article 581-1 et seq., Vernon's Texas

Civil Statutes), and unless specifically provided otherwise,

under any subsequently enacted securities act. Any contract,

guaranty, or any other document executed in connection with the

issuance of bonds pursuant to this chapter is not a security

under The Securities Act (Article 581-1 et seq., Vernon's Texas

Civil Statutes), and, unless specifically provided otherwise, any

subsequently enacted securities act. The board is authorized to

do all things necessary to qualify the bonds for offer and sale

under the securities laws and regulations of the United States

and of the states and other jurisdictions in the United States as

the board shall determine.

(c) The bonds may be issued in the form and denominations and

executed in the manner and under the terms, conditions, and

details determined as provided by the board in the resolution

authorizing their issuance. If any officer whose manual or

facsimile signature appears on the bonds ceases to be an officer,

the signature is still valid and sufficient for all purposes as

if the officer had remained in office.

(d) All bonds issued by the authority are subject to review and

approval by the attorney general in the same manner and with the

same effect as is provided by Chapter 1371, Government Code.

(e) No fee may be charged by any other agency of this state in

connection with the issuance of the bonds or the allocation of a

portion of the state volume limitation on private activity bonds

either under executive order or legislative enactment. No

proceeding, notice, or approval is required for the issuance of

any bonds or any instrument as security except as provided by

this Act. Nothing in this subsection may be constituted to

deprive the state and its governmental subdivisions of their

respective police powers or to impair any police power of any

official or agency of the state or its subdivisions as may be

provided by law.

(f) The state pledges to and agrees with the owners of any bonds

issued in accordance with this chapter that the state will not

limit or alter the rights vested in the authority to fulfill the

terms of any agreements made with the owners of the bonds or in

any way impair the rights and remedies of those owners until

those bonds, together with any premium and the interest on the

bonds and all costs and expenses in connection with any action or

proceeding by or on behalf of those owners, are fully met and

discharged. The authority is authorized to include this pledge

and agreement of the state in any agreement with the owners of

those bonds.

(g) The bonds may be sold at public or private sale with or

without public bidding in the manner, at such rate or rates,

price or prices, and on such terms as may be determined by the

board or determined as provided in any contractual arrangement

approved by the board. The board also may enter into any

contractual arrangement under which the bonds are to be sold from

time to time, or subject to purchase, at such prices and rates,

interest rate or payment periods, and terms as determined

pursuant to that contractual arrangement approved by the board.

(h) Pending the preparation of definitive bonds, interim

receipts or certificates in the form and with the provisions that

are provided in the resolution may be issued to the purchaser or

purchasers of bonds sold under this chapter.

(i) The board may provide procedures for the replacement of a

mutilated, lost, stolen, or destroyed bond or interest coupon.

(j) The resolutions of the board issuing bonds may contain other

provisions and covenants as the board may determine.

(k) The board may adopt and have executed any other proceedings

or instruments necessary and convenient in the issuance of bonds.

(l) Repealed by Acts 1993, 73rd Leg., ch. 433, Sec. 1, eff. Aug.

30, 1993.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 2, Sec. 1,

eff. Oct. 20, 1987; Acts 1989, 71st Leg., ch. 1247, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 433, Sec. 1,

eff. Aug. 30, 1993; Acts 2001, 77th Leg., ch. 1420, Sec. 8.202,

eff. Sept. 1, 2001.

Sec. 58.035. REFUNDING BONDS. The authority may issue, sell,

and deliver bonds to refund all or any part of its outstanding

bonds, including the payment of any redemption premium and

interest accrued, under such terms, conditions, and details as

determined by the board. Bonds issued by the authority may be

refunded in the manner provided by any other applicable statute,

including Chapter 1207, Government Code. Bonds, the provision for

the payment of all interest and applicable premiums on which and

the principal of which has been made through the irrevocable

deposit of money with the comptroller in accordance with the

provisions of such an applicable statute, shall no longer be

charged against the issuing authority of the authority, and on

the making of such provision such issuing authority shall, to the

extent of the principal amount of such bonds, be restored.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 2, Sec. 1,

eff. Oct. 20, 1987; Acts 1989, 71st Leg., ch. 1247, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1423, Sec.

2.06, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1420, Sec.

8.203, eff. Sept. 1, 2001.

Sec. 58.036. PAYMENT ENFORCEABLE BY MANDAMUS. Payment of the

bonds and performance by the authority or the commissioner of its

or his functions and duties under this chapter and the Texas

Constitution may be enforced in the state supreme court by

mandamus or other appropriate proceeding.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 2, Sec. 1,

eff. Oct. 20, 1987; Acts 1989, 71st Leg., ch. 1247, Sec. 1, eff.

Sept. 1, 1989.

Sec. 58.037. BONDS AS INVESTMENTS. (a) The bonds are legal and

authorized investments for:

(1) banks;

(2) trust companies;

(3) savings and loan associations;

(4) insurance companies of all kinds and types;

(5) fiduciaries;

(6) trustees;

(7) guardians; and

(8) sinking and other public funds of the state, municipalities,

counties, school districts, and other political subdivisions of

the state.

(b) The bonds are eligible to secure the deposit of any public

funds of the state, municipalities, counties, school districts,

or other political subdivisions of the state, and the bonds shall

be lawful and sufficient security for the deposits to the extent

of their face value when accompanied by all unmatured coupons

attached to the bonds.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 2, Sec. 1,

eff. Oct. 20, 1987; Acts 1989, 71st Leg., ch. 1247, Sec. 1, eff.

Sept. 1, 1989.

Sec. 58.038. TAX STATUS OF BONDS. The bonds issued by the

authority, any transaction relating to the bonds, and any profits

made in the sale of the bonds are free from taxation by the state

or by any city, county, special district, or other political

subdivision of the state; provided that this section does not

exempt the owner of any property financed under this chapter from

any ad valorem, sales, use, excise, or other tax levied by the

state or any political corporation of this state.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 2, Sec. 1,

eff. Oct. 20, 1987; Acts 1989, 71st Leg., ch. 1247, Sec. 1, eff.

Sept. 1, 1989.

Sec. 58.039. REVIEW BOARD. (a) The bond review board is

composed of:

(1) the governor;

(2) the lieutenant governor;

(3) the speaker of the house of representatives; and

(4) the comptroller of public accounts.

(b) The governor is chairman of the review board.

(c) Bonds may not be issued under this chapter, and proceeds of

bonds under this chapter may not be used to finance a program

unless the issuance or program, as applicable, has been reviewed

and approved by the review board.

(d) The review board may adopt rules governing application for

review, the review process, and reporting requirements.

(e) A member of the review board may not be held liable for

damages resulting from the performance of the members' functions

under this chapter.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 32, art. 2, Sec. 1,

eff. Oct. 20, 1987. Amended by Acts 1997, 75th Leg., ch. 1423,

Sec. 2.07, eff. Sept. 1, 1997.

Added by Acts 1989, 71st Leg., ch. 1247, Sec. 1, eff. Sept. 1,

1989.

Reenacted and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 2.002, eff. September 1, 2009.

Sec. 58.040. CONSIDERATIONS IN FINANCING. In determining

whether to provide financing under this chapter, the board shall

consider the likelihood of success of the applicant and the

effect of the financing on job creation and retention in the

state. The board shall give preference to applicants who are

Texas residents doing business in the state, and then to

applicants who can demonstrate that the financed activities will

take place predominantly in this state.

Added by Acts 1989, 71st Leg., ch. 455, Sec. 10, eff. Aug. 28,

1989.

Sec. 58.041. ISSUANCE OF DEBT BY TEXAS PUBLIC FINANCE AUTHORITY.

(a) In this section, "debt instrument" means a note, debenture,

bond, or other evidence of indebtedness.

(b) The Texas Public Finance Authority has the exclusive

authority to act on behalf of the authority in issuing debt

instruments authorized to be issued by the authority. A

reference in law to a debt instrument issued by the authority, in

the context of a debt instrument issued on or after September 1,

2009, means a debt instrument issued by the Texas Public Finance

Authority on behalf of the authority.

(c) Notwithstanding Section 58.034(e), the authority shall pay

all costs incurred by the Texas Public Finance Authority for

issuing debt instruments on behalf of the authority and

associated fees and expenses.

(d) When the board authorizes the issuance of debt instruments

to fund a loan, the authority shall notify the Texas Public

Finance Authority of the amount of the loan and the recipient of

the loan and request the Texas Public Finance Authority to issue

debt instruments in an amount necessary to fund the loan. The

authority and the Texas Public Finance Authority shall determine

the amount and time of a debt instrument issue to best provide

funds for one or multiple loans.

(e) The Texas Public Finance Authority, at the request of the

authority, may issue debt instruments to provide money to the

Texas agricultural fund.

(f) The Texas Public Finance Authority may sell debt instruments

in any manner it determines to be in the best interest of the

authority, except that it may not sell a debt instrument that has

not been approved by the attorney general and registered with the

comptroller.

(g) The board, in consultation with the Texas Public Finance

Authority, shall adopt rules containing criteria for evaluating

the creditworthiness of loan applicants and the financial

feasibility of projects to be funded with debt instruments issued

by the Texas Public Finance Authority on behalf of the authority.

(h) The Texas Public Finance Authority may enter into a credit

agreement for a debt instrument issued by the Texas Public

Finance Authority on behalf of the authority for a period and on

conditions approved by the Texas Public Finance Authority.

(i) This subsection applies only in relation to general

obligation debt instruments. To the extent other sources of

revenue available for payment of the authority's debts are

insufficient and in accordance with the Texas Constitution,

general revenue is to be appropriated to the Texas Public Finance

Authority in an amount determined by the Texas Public Finance

Authority to be necessary to pay the principal, premium if any,

and interest on general obligation debt instruments issued by the

Texas Public Finance Authority on behalf of the authority, and

that amount shall be specified in the biennial appropriations

acts.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.09, eff. September 1, 2009.

SUBCHAPTER E. AGRICULTURAL LOAN GUARANTEE PROGRAM

Sec. 58.051. DEFINITIONS. In this subchapter:

(1) "Commercial lender" means a commercial lending institution

chartered by the state or federal government, including a savings

and loan association, a credit union, or a Farm Credit System

institution.

(2) "Eligible applicant" means a person applying for a loan

guarantee under this subchapter who complies with the

application procedures prescribed by this subchapter.

(3) "Plan" means the documentation submitted to the lender in

support of the application.

Added by Acts 1999, 76th Leg., ch. 1459, Sec. 14, eff. June 19,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.11, eff. September 1, 2009.

Sec. 58.052. AGRICULTURAL LOAN GUARANTEE PROGRAM. (a) The

board shall administer a loan guarantee program that benefits

eligible applicants who desire to establish or enhance a farming

or ranching operation or an agriculture-related business.

(b) The board, either directly or through authority delegated to

the commissioner, may grant to an eligible applicant a guarantee

of a loan made by a commercial lender for the purposes prescribed

by this subchapter. The board by rule shall establish tiered

loan guarantee limits. To be eligible to be guaranteed under

this subchapter, a loan with a term of more than one year must

have a fixed interest rate.

(c) The amount that may be used to guarantee loans under this

subchapter may not exceed three-fourths of the amount contained

in the Texas agricultural fund.

(d) A loan guarantee recipient may use proceeds from the loan

for working capital for operating a farm or ranch, including the

lease of facilities and the purchase of machinery and equipment,

or for any agriculture-related business purpose, including the

purchase of real estate, as identified in the plan. A loan

guarantee is voidable by the board if the recipient uses loan

proceeds for any purposes other than those identified in the

plan. The board shall include this restriction as a condition in

each loan guarantee instrument executed under this subchapter.

(e) The board shall adopt an agreement, to be used between a

commercial lender and an approved eligible applicant, under which

the program provides a payment from money in the Texas

agricultural fund for the purpose of providing a reduced interest

rate on a loan guaranteed to a borrower under this subchapter.

The board shall adopt rules to implement this subsection. The

maximum rate reduction under this subsection per year for each

borrower may not exceed three percentage points or an amount that

results in $10,000 in interest savings for the borrower for the

year.

(f) The board by rule shall establish a certified lender program

under which the board may certify commercial lenders to

participate in the agricultural loan guarantee program in order

to expedite the processing of loan guarantee applications by the

board.

Added by Acts 1999, 76th Leg., ch. 1459, Sec. 14, eff. June 19,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.12, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.13, eff. September 1, 2009.

Sec. 58.053. APPLICATION FOR LOAN GUARANTEE. (a) An eligible

applicant's documentation shall include the following for the

board's review:

(1) the plan, as submitted to the lender, for the applicant's

proposed farm or ranch operation or agriculture-related business

to be financed that includes a budget for the proposed operation;

(2) a completed application for a loan from a commercial lender

on which an eligible applicant has indicated how the loan

proceeds will be used to implement the applicant's plan; and

(3) the signed statement of a loan officer of the commercial

lender that a loan guarantee is required for approval of the loan

application.

(b) The board may charge a reasonable application fee for

processing an application filed under this section.

Added by Acts 1999, 76th Leg., ch. 1459, Sec. 14, eff. June 19,

1999.

Sec. 58.054. BOARD CONSIDERATION OF LOAN GUARANTEE APPLICATION.

After reviewing the material submitted under Section 58.053, the

board shall consider the following factors in deciding whether to

approve an application for a loan guarantee:

(1) the anticipated benefits from granting a loan guarantee to

the applicant, including both potential job creation and

commercial benefits to the agricultural industry;

(2) the applicant's qualifications;

(3) the feasibility of the applicant's plan; and

(4) other repayment sources available to the applicant.

Added by Acts 1999, 76th Leg., ch. 1459, Sec. 14, eff. June 19,

1999.

Sec. 58.055. DEFAULT. If the recipient of a loan guarantee

defaults on a loan that is guaranteed under this subchapter and

the authority is required to honor its guarantee, the authority,

through its representative, may bring suit against the defaulting

party. Any suit brought by the authority under this section may

have venue in Travis County.

Added by Acts 1999, 76th Leg., ch. 1459, Sec. 14, eff. June 19,

1999.

Sec. 58.056. MONEY FOR LOAN GUARANTEE PROGRAM. The authority

may accept gifts and grants of money from the federal government,

local governments, private corporations, or other persons for use

in the agricultural loan guarantee program. The legislature may

appropriate money for the program.

Added by Acts 1999, 76th Leg., ch. 1459, Sec. 14, eff. June 19,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.14, eff. September 1, 2009.

Sec. 58.057. YOUNG FARMER LOAN GUARANTEE ACCOUNT. (a) Repealed

by Acts 2009, 81st Leg., R.S., Ch. 506, Sec. 1.21, eff. September

1, 2009.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 506, Sec. 1.21,

eff. September 1, 2009.

(e) Repealed by Acts 2009, 81st Leg., R.S., Ch. 506, Sec. 1.21,

eff. September 1, 2009.

Added by Acts 1999, 76th Leg., ch. 1459, Sec. 14, eff. June 19,

1999. Amended by Acts 2001, 77th Leg., ch. 26, Sec. 10, eff. May

2, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.21, eff. September 1, 2009.

SUBCHAPTER F. YOUNG FARMER INTEREST RATE REDUCTION PROGRAM

Sec. 58.071. DEFINITIONS. In this subchapter:

(1) "Eligible lending institution" means a financial institution

that makes commercial loans, is either a depository of state

funds or an institution of the Farm Credit System headquartered

in this state, and agrees to participate in the young farmer

interest rate reduction program and to provide collateral equal

to the amount of linked deposits placed with it.

(2) "Linked deposit" means a time deposit governed by a written

deposit agreement between the state and an eligible lending

institution that provides:

(A) that the eligible lending institution pay interest on the

deposit at a rate that is not less than the greater of:

(i) the current market rate of a United States treasury bill or

note of comparable maturity minus three percent; or

(ii) 0.5 percent;

(B) that the state not withdraw any part of the deposit before

the expiration of a period set by a written advance notice of the

intention to withdraw; and

(C) that the eligible lending institution agree to lend the

value of the deposit to an eligible borrower at a maximum rate

that is the linked deposit rate plus a maximum of four percent.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.16, eff. September 1, 2009.

Sec. 58.072. YOUNG FARMER INTEREST RATE REDUCTION PROGRAM. (a)

The board shall establish a young farmer interest rate reduction

program to promote the creation and expansion of agricultural

businesses by young people in this state.

(b) To be eligible to participate in the young farmer interest

rate reduction program, an applicant must be at least 18 years of

age but younger than 46 years of age.

(c) The board shall approve or disapprove any and all

applications under this subchapter, provided that the board may

delegate this authority to the commissioner.

(d) The board shall adopt rules for the loan portion of the

young farmer interest rate reduction program.

(e) In order to participate in the young farmer interest rate

reduction program, an eligible lending institution may solicit

loan applications from eligible applicants.

(f) After reviewing an application and determining that the

applicant is eligible and creditworthy, the eligible lending

institution shall send the application for a linked deposit loan

to the administrator of the authority.

(g) The eligible lending institution shall certify the interest

rate applicable to the specific eligible applicant and attach it

to the application sent to the administrator of the authority.

(h) After reviewing each loan application under this subchapter,

the board or the commissioner shall recommend to the comptroller

the acceptance or rejection of the application.

(i) After acceptance of the application, the comptroller shall

place a linked deposit with the applicable eligible lending

institution for the period the comptroller considers appropriate.

The comptroller may not place a deposit for a period extending

beyond the state fiscal biennium in which it is placed. Subject

to the limitation described by Section 58.075, the comptroller

may place time deposits at an interest rate described by Section

58.071(2).

(j) Before the placing of a linked deposit, the eligible lending

institution and the state, represented by the comptroller, shall

enter into a written deposit agreement containing the conditions

on which the linked deposit is made.

(k) If a lending institution holding linked deposits ceases to

be either a state depository or a Farm Credit System institution

headquartered in this state, the comptroller may withdraw the

linked deposits.

(l) The board may adopt rules that create a procedure for

determining priorities for loans granted under this subchapter.

Each rule adopted must state the policy objective of the rule.

(m) A lending institution is not ineligible to participate in

the young farmer interest rate reduction program solely because a

member of the board is also an officer, director, or employee of

the lending institution, provided that a board member shall

recuse himself or herself from any action taken by the board on

an application involving a lending institution by which the board

member is employed or for which the board member serves as an

officer or director.

(n) Linked deposits under the young farmer interest rate

reduction program shall be funded from the Texas agricultural

fund.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.16, eff. September 1, 2009.

Sec. 58.073. COMPLIANCE. (a) On accepting a linked deposit, an

eligible lending institution must loan money to eligible

applicants in accordance with the deposit agreement and this

subchapter. The eligible lending institution shall forward a

compliance report to the board.

(b) The board shall monitor compliance with this subchapter and

inform the comptroller of noncompliance on the part of an

eligible lending institution.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.16, eff. September 1, 2009.

Sec. 58.074. STATE LIABILITY PROHIBITED. The state is not

liable to an eligible lending institution for payment of the

principal, interest, or any late charges on a loan made under

this subchapter. A delay in payment or default on a loan by a

borrower does not affect the validity of the deposit agreement.

Linked deposits are not an extension of the state's credit within

the meaning of any state constitutional prohibition.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.16, eff. September 1, 2009.

Sec. 58.075. LIMITATIONS IN PROGRAM. (a) The maximum amount of

a loan under this subchapter is $500,000.

(b) A loan granted under this subchapter may be used for any

agriculture-related operating expense, including the purchase or

lease of land or fixed assets acquisition or improvement, as

identified in the application.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.16, eff. September 1, 2009.

SUBCHAPTER G. YOUNG FARMER GRANT PROGRAM

Sec. 58.091. GRANT PROGRAM. (a) The authority shall administer

a young farmer grant program. A grant must be for the purpose of

fostering the creation and expansion of agricultural businesses

by young people in this state.

(b) The board shall adopt rules governing the operation of the

program and selection criteria for grant recipients.

(c) The board shall select grant recipients.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.17, eff. September 1, 2009.

Sec. 58.092. ELIGIBILITY. To be eligible to receive a grant

under this subchapter, a person must:

(1) be an agricultural producer who is at least 18 years of age

but younger than 46 years of age; and

(2) provide matching funds in the amount of not less than one

dollar for each dollar of grant money received.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.17, eff. September 1, 2009.

Sec. 58.093. AMOUNT OF GRANTS. A grant under the young farmer

grant program may not be less than $5,000 or more than $20,000.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.17, eff. September 1, 2009.

Sec. 58.094. APPLICATIONS. (a) The authority shall accept

grant applications during two application periods each year.

(b) Applicants shall submit an application on a form approved by

the board or the board's designee.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.17, eff. September 1, 2009.

Sec. 58.095. FUNDING. The source of funds for the young farmer

grant program is the Texas agricultural fund.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.17, eff. September 1, 2009.



CHAPTER 59. FARM AND RANCH FINANCE PROGRAM

AGRICULTURE CODE

TITLE 4. AGRICULTURAL ORGANIZATIONS

CHAPTER 59. FARM AND RANCH FINANCE PROGRAM

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 59.001. DEFINITIONS. In this chapter:

(1) "Authority" means the Texas Agricultural Finance Authority

created by Chapter 58 of this code.

(2) "Board" means the board of directors of the authority.

(3) "Bond" means a general obligation bond, certificate, note,

or other obligation issued or incurred by the authority under

this chapter as provided by Article III, Section 49-f, of the

Texas Constitution.

(4) "Commissioner" means the commissioner of agriculture.

(5) "Fund" means the farm and ranch finance program fund.

(6) "Program" means the farm and ranch finance program.

Added by Acts 1993, 73rd Leg., ch. 542, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1014, Sec. 3, eff.

Jan. 1, 1996.

Sec. 59.002. DUTIES. (a) The authority shall administer the

program.

(b) The board shall administer the fund.

Added by Acts 1993, 73rd Leg., ch. 542, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1014, Sec. 4, eff.

Jan. 1, 1996.

Sec. 59.003. LIMITED IMMUNITY FROM SUIT OR LIABILITY. A member

of the board may be sued and held personally liable for damages

that result from an official act or omission only if the act or

omission is corrupt or malicious.

Added by Acts 1993, 73rd Leg., ch. 542, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1014, Sec. 5, eff.

Jan. 1, 1996.

SUBCHAPTER B. BONDS

Sec. 59.011. BONDS. (a) The board may provide by order or

resolution for the issuance and sale of negotiable bonds

authorized by Article III, Section 49-f, of the Texas

Constitution. The proceeds from the sale of the bonds constitute

the fund.

(b) Subchapter D, Chapter 58, as it relates to the issuance,

sale, and refunding of bonds, applies to the board's issuance,

sale, and refunding of bonds under this chapter to finance the

fund.

Added by Acts 1993, 73rd Leg., ch. 542, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1014, Sec. 6, eff.

Jan. 1, 1996.

Sec. 59.012. DISPOSITION OF BOND PROCEEDS.

Text of subsec. (a) as amended by Acts 1995, 74th Leg., ch. 858,

Sec. 1

(a) Except as provided by Subsection (b) of this section,

proceeds from the sale of the bonds, other than refunding bonds,

shall be deposited in the state treasury to the credit of the

fund.

Text of subsec. (a) as amended by Acts 1995, 74th Leg., ch. 1014,

Sec. 7

(a) Except as provided by Subsections (b), (c), and (d) of this

section, proceeds from the sale of the bonds, other than

refunding bonds, shall be deposited in the state treasury to the

credit of the fund.

(b) The board may provide for transferring to the interest and

sinking account from the proceeds of the sale of bonds or from

the available money in the fund directly an amount that, together

with the accrued interest received, is sufficient to pay interest

becoming due during the fiscal year in which the bonds are sold

and to establish appropriate reserves.

(c) The board may provide from the proceeds of the sale of bonds

or from available money in the fund an amount that is reasonable

and necessary to cover the costs of administering the program.

(d) The board shall deposit the proceeds from the sale of bonds,

as authorized by the Texas Constitution, into the Texas

agricultural fund, to be administered as provided by Chapter 58

of this code.

Added by Acts 1993, 73rd Leg., ch. 542, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 858, Sec. 1, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 1014, Sec. 7, eff. Jan.

1, 1996.

Sec. 59.013. PAYMENT OF PRINCIPAL AND INTEREST. The board shall

arrange for payment of the principal of bonds as they mature and

the interest on the bonds as it becomes payable.

Added by Acts 1993, 73rd Leg., ch. 542, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1014, Sec. 8, eff.

Jan. 1, 1996.

Sec. 59.014. APPROVAL BY ATTORNEY GENERAL. Before the bonds are

delivered to the purchasers, the attorney general shall examine

the record relating to the bonds. If the record demonstrates that

the bonds have been issued in accordance with the Texas

Constitution and this chapter, the attorney general shall approve

the bonds.

Added by Acts 1993, 73rd Leg., ch. 542, Sec. 1, eff. Sept. 1,

1993.

Sec. 59.015. USE OF FUND TO PAY COSTS OF ISSUANCE AND DEBT

SERVICE. (a) The board may use money in the fund attributable

to the issuance and sale of bonds to pay:

(1) legal fees and fees for financial advice the board finds

necessary for the sale of bonds;

(2) the expense of publishing notice of sale of an installment

of bonds;

(3) the expense of printing the bonds;

(4) the expense of issuing the bonds, including the actual costs

of travel, lodging, and meals of officers, members, or employees

of the board, directors or employees of the authority, the

comptroller, or the attorney general that the board finds

necessary to implement the issuance, rating, or delivery of the

bonds;

(5) the cost of manually signing the bonds;

(6) remuneration to any agent employed by the board to pay the

principal of and interest on the bonds;

(7) any amount required to be paid to maintain the federal tax

exemption of interest on the bonds; or

(8) any other cost, fee, or expense relating to the issuance of

the bonds.

(b) If, during the existence of the fund or during the period

any bonds are payable from the fund, the board determines that

there will not be sufficient money in the fund during the

following fiscal year to pay the principal of or interest on the

bonds that is to come due during the following fiscal year, the

comptroller shall transfer to the fund from the first money

coming into the state treasury not otherwise appropriated by the

constitution an amount sufficient to pay the obligations.

(c) The money transferred to the fund under Subsection (b) of

this section shall be used to pay the obligations only if at the

time the principal or interest becomes due there is not

sufficient money in the fund to pay the amount due.

Added by Acts 1993, 73rd Leg., ch. 542, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1014, Sec. 9, eff.

Jan. 1, 1996; Acts 1997, 75th Leg., ch. 1423, Sec. 2.08, eff.

Sept. 1, 1997.

Text of section as amended by Acts 1995, 74th Leg., ch. 265, Sec.

3

Sec. 59.016. INVESTMENTS. (a) The authority shall give timely

instruction to the board of the dates on which principal on bonds

matures and interest becomes payable. The board shall administer

the fund accordingly.

(b) Money in the fund that is not immediately committed to

paying principal of and interest on the bonds or to paying

expenses as provided by Section 59.015 of this code may be

invested by the board in:

(1) a direct security repurchase agreement or reverse security

repurchase agreement made with a state or national bank domiciled

in this state or with a primary dealer approved by the federal

reserve system;

(2) a direct obligation of or obligation the principal and

interest of which are guaranteed by the United States government;

(3) a direct obligation of or obligation guaranteed by the

Federal Home Loan Banks, the Federal National Mortgage

Association, the Federal Farm Credit System, the Student Loan

Marketing Association, the Federal Home Loan Mortgage

Corporation, or a successor to one of those organizations;

(4) a bankers' acceptance that:

(A) is eligible for purchase by a member of the federal reserve

system;

(B) matures in 270 days or less; and

(C) is issued by a bank that has received the highest short-term

credit rating by a nationally recognized investment rating firm;

(5) commercial paper that:

(A) matures in 270 days or less; and

(B) has received the highest short-term credit rating by a

nationally recognized investment rating firm;

(6) a contract that is written by the board in which the board

grants the purchaser the right to purchase securities in the

board's marketable securities portfolio at a specified price over

a specified period and for which the board is paid a fee and that

specifically prohibits naked-option or uncovered option trading;

(7) an obligation of a state or of an agency, county, city, or

other political subdivision of a state or a mutual fund composed

of those obligations;

(8) an investment instrument, obligation, or other evidence of

indebtedness the payment of which is directly or indirectly

guaranteed by the full faith and credit of the United States

government;

(9) an investment, account, depository receipt, or deposit that

is fully:

(A) insured by the Federal Deposit Insurance Corporation or a

successor to that organization; or

(B) secured by a security described by Subdivision (2), (3), or

(8) of this subsection;

(10) a collateralized mortgage obligation fully secured by

securities or mortgages issued or guaranteed by the Government

National Mortgage Association (GNMA) or any entity identified by

Subdivision (3) of this subsection;

(11) a security or evidence of indebtedness issued by the Farm

Credit System Financial Assistance Corporation, the Private

Export Funding Corporation, or the Export-Import Bank; and

(12) any other investment authorized for investment of state

funds by the comptroller under Section 404.024, Government Code.

(c) In this section:

(1) "Direct security repurchase agreement" means an agreement

under which the board buys, holds for a specified time, and then

sells back any of the following securities, obligations, or

participation certificates:

(A) a United States government security;

(B) a direct obligation of or an obligation the principal and

interest of which are guaranteed by the United States government;

(C) a direct obligation of or an obligation guaranteed by the

Federal Home Loan Banks, the Federal National Mortgage

Association, the Federal Farm Credit System, the Student Loan

Marketing Association, the Federal Home Loan Mortgage

Corporation, or a successor to one of those organizations; or

(D) any other investment instrument, obligation, or other

evidence of indebtedness the payment of which is directly or

indirectly guaranteed by the full faith and credit of the United

States government.

(2) "Market value" means the fair and reasonable prevailing

price at which a security is being sold on the open market at the

time of the appraisement of the security by the board.

(3) "Reverse security repurchase agreement" means an agreement

under which the board sells and after a specified time buys back

any of the securities, obligations, or participation certificates

listed by Subdivision (1) of this subsection.

Added by Acts 1993, 73rd Leg., ch. 542, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 265, Sec. 3, eff. Aug.

28, 1995; Acts 1997, 75th Leg., ch. 1423, Sec. 2.09, eff. Sept.

1, 1997.

Text of section as amended by Acts 1995, 74th Leg., ch. 1014,

Sec. 10

Sec. 59.016. INVESTMENTS. The board shall invest funds as

provided under Section 58.022.

Added by Acts 1993, 73rd Leg., ch. 542, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1014, Sec. 10, eff.

Jan. 1, 1996.

SUBCHAPTER C. ADMINISTRATION

Sec. 59.021. FUND. (a) The farm and ranch finance program fund

is a fund in the state treasury.

(b) At the direction of the board, money received from the state

or federal government or from any other person, in addition to

proceeds from bonds issued under this chapter, may be deposited

to the credit of the fund.

(c) The board may provide for establishing and maintaining

separate accounts in the fund, including program accounts, an

interest and sinking account, a reserve account, and any other

accounts provided for by resolution of the board.

(d) Money received as repayment of financial assistance shall be

deposited first in the interest and sinking account as provided

by resolution of the board authorizing its bonds until that

account is fully funded as provided by resolution of the board.

(e) The fund and each account in the fund shall be kept and

maintained at the direction of the board and held in trust by the

comptroller for and on behalf of the board and the owners of the

bonds issued under this chapter.

(f) The fund may be used only as provided by this chapter.

(g) Pending its use, money in the fund shall be invested as

provided by the resolution authorizing issuance of the bonds.

(h) The board may receive, and shall deposit in the fund,

appropriations, grants, donations, earned federal funds, and the

proceeds of any investment pools operated by the comptroller.

Text of subsec. (i) as added by Acts 1995, 74th Leg., ch. 858,

Sec. 2

(i) In addition to other uses provided by this chapter, the

authority may use money in the fund to pay costs and expenses of

administering the program.

Text of subsec. (i) as added by Acts 1995, 74th Leg., ch. 1014,

Sec. 11

(i) The board may use money in the fund to pay the costs and

expenses of administering the program.

Added by Acts 1993, 73rd Leg., ch. 542, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 858, Sec. 2, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 1014, Sec. 11, eff. Jan.

1, 1996; Acts 1997, 75th Leg., ch. 1423, Sec. 2.10, eff. Sept. 1,

1997.

Sec. 59.022. RULES. (a) The board shall adopt rules governing

application for financial assistance under this chapter. The

board may adopt rules it considers necessary to administer the

program or considers in the best interest of the program. The

board may adopt rules concerning the sale of land acquired by the

board under this chapter by default, foreclosure, forfeiture, or

any other means. The board shall adopt collateral or security

requirements to ensure the full repayment of financial assistance

granted under this chapter. The board may approve any extension

of financial assistance under this chapter or may delegate that

approval authority to the commissioner.

(b) The board may adopt rules it considers necessary to

administer the fund or considers in the best interest of the

fund, including rules on the investment of the fund.

(c) The board may set and collect fees the board considers

reasonable and necessary to cover the expenses of administering

the program or considers in the best interest of the program.

Those fees shall be deposited in the state treasury to the credit

of the farm and ranch finance program fund. An applicant for

financial assistance participating in the program shall pay the

costs of applying for, participating in, and administering and

servicing the program, in amounts the board considers reasonable

and necessary. Any cost not paid by an applicant shall be paid

from the fund.

(d) The board shall adopt rules governing loan guarantees

provided to lenders by the board in an amount necessary for the

lender to have a performing loan.

Added by Acts 1993, 73rd Leg., ch. 542, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 858, Sec. 3, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 1014, Sec. 12, eff. Jan.

1, 1996; Acts 2001, 77th Leg., ch. 26, Sec. 11, eff. May 2, 2001.

Sec. 59.023. POWERS OF BOARD. The board has the power necessary

to accomplish the purposes and carry out the programs provided by

this chapter, including the power:

(1) to adopt and enforce bylaws, rules, and procedures necessary

to carry out this chapter;

(2) to establish, charge, and collect a fee, charge, or penalty

in connection with a program, service, or activity provided by

the board under this chapter;

(3) to issue bonds, provide for and secure the payment of the

bonds, and provide for the rights of the owners of the bonds, in

the manner and to the extent permitted by this chapter;

(4) to purchase, hold, cancel, or resell or otherwise dispose of

its bonds, subject to any restrictions and any resolution

authorizing the issuance of its bonds;

(5) to own, rent, lease, or otherwise acquire, accept, or hold

any interest in real, personal, or mixed property, by purchase,

exchange, gift, assignment, transfer, foreclosure, mortgage,

sale, lease, or otherwise;

(6) to hold, manage, operate, or improve real, personal, or

mixed property;

(7) to sell, lease, encumber, mortgage, exchange, donate,

convey, or otherwise dispose of any of its property or any

interest in its property, deed of trust, or mortgage lien owned

by it, under its control or custody, or in its possession and to

release or relinquish any right, title, claim, lien, interest,

easement, or demand, including any equity or right of redemption

in property foreclosed by it, by public or private sale, with or

without public bidding;

(8) to lease or rent any improvement, land, or facility from any

person;

(9) to make a secured or unsecured loan to provide financial

assistance as provided by this chapter, including the refunding

of an outstanding obligation, mortgage, or advance used for those

purposes, and to charge and collect interest on those loans for

loan payments and on terms and conditions the board considers

advisable that are not in conflict with this chapter;

(10) to purchase or acquire, sell, discount, assign, negotiate,

or otherwise dispose of notes or other evidence of indebtedness

of eligible applicants as the board determines or portions or

portfolios of or participations in those evidences of

indebtedness;

(11) to sell and guarantee securities, whether taxable or tax

exempt under federal law, in primary and secondary markets; and

(12) to provide to a lender a loan guarantee for the purchase of

real property by an eligible applicant under Section 59.024.

Added by Acts 1993, 73rd Leg., ch. 542, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1014, Sec. 13, eff.

Jan. 1, 1996; Acts 2001, 77th Leg., ch. 26, Sec. 12, eff. May 2,

2001.

Sec. 59.024. APPLICATION; ELIGIBILITY. (a) To borrow money

from the fund, a person must submit an application to the

authority that contains an acceptable agricultural business plan

for the land proposed to be purchased that assures the authority

the applicant intends to use the land for the primary purpose of

farming or ranching.

(b) To be eligible to borrow money from the fund, a person, at

the time of application, must:

(1) provide evidence to the authority that demonstrates that the

person has at least three years of experience relevant to the

person's agricultural business plan for the land proposed to be

purchased; and

(2) have a net worth of less than $400,000.

Added by Acts 1993, 73rd Leg., ch. 542, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 858, Sec. 4, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 473, Sec. 1, eff. Sept.

1, 1997.

Sec. 59.025. MAXIMUM AMOUNT OF LOAN OR GUARANTEE. (a) A loan

under this chapter may not exceed the lesser of:

(1) $250,000; or

(2) an amount equal to 95 percent of the lesser of the purchase

price of the land or the land's appraised value under Section

59.028.

(b) The board may provide a guarantee of not more than 90

percent of a loan approved under this section.

Added by Acts 1993, 73rd Leg., ch. 542, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 858, Sec. 5, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 1014, Sec. 14, eff. Jan.

1, 1996; Acts 1997, 75th Leg., ch. 473, Sec. 2, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 26, Sec. 13, eff. May 2, 2001.

Sec. 59.026. TRANSFER OF BORROWER'S INTEREST. (a) The contract

for a loan under this chapter must provide that transfer of

ownership of the land without the board's express written

permission before the entire principal and interest due have been

paid constitutes default under the contract.

(b) If the borrower dies or becomes financially incapacitated or

if the borrower's interest in land is involuntarily transferred

by court order or other proceedings, including bankruptcy,

sheriff or trustee sale, or divorce, the land may be conveyed by

the borrower or the borrower's heirs, administrators, executors,

or successors in interest by complying with the rules adopted by

the board and obtaining the board's written permission.

Added by Acts 1993, 73rd Leg., ch. 542, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1014, Sec. 15, eff.

Jan. 1, 1996.

Sec. 59.027. CHANGES IN USE. (a) Before a borrower may use

land acquired with financial assistance under this chapter for a

primary purpose other than farming or ranching, the borrower must

submit to the board an application for approval of the change of

use.

(b) As soon as practicable after an application for a change of

use is received, the board shall approve or deny the application

and shall notify the borrower of the board's decision.

(c) The loan contract must provide that using land acquired

under this chapter for a purpose other than farming or ranching

without the approval of the board constitutes default under the

contract.

Added by Acts 1993, 73rd Leg., ch. 542, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1014, Sec. 16, eff.

Jan. 1, 1996.

Sec. 59.028. APPRAISAL. (a) Before the board may loan money

for the purchase of land under this chapter, the board must have

an appraisal of the property made to determine its value.

(b) An appraiser representing the board must be qualified to

give competent appraisals of land. The board may use appraisers

employed by the board.

Added by Acts 1993, 73rd Leg., ch. 542, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1014, Sec. 17, eff.

Jan. 1, 1996.

Sec. 59.029. PAYMENTS TO BOARD UNDER CERTAIN LEASES. If, during

a period a person is indebted to the board for land purchased

with financial assistance under this chapter, the person executes

or there exists a lease or contract of sale of oil, gas, or other

minerals, chemicals, hard metals, timber, sand, gravel, or other

material that covers the land purchased from the board that would

result in the depletion of the corpus of the land, not less than

one-half of all bonus money, delay rentals, or royalties received

as consideration for or payment under the oil, gas, or mineral

lease and not less than one-half of all money received under a

lease or contract of sale of other minerals, chemicals, hard

metals, timber, sand, gravel, or other material shall be paid to

the board by the lessee under the lease or the buyer under the

contract of sale. The board shall apply those payments to the

satisfaction of the indebtedness.

Added by Acts 1993, 73rd Leg., ch. 542, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1014, Sec. 18, eff.

Jan. 1, 1996.

Sec. 59.030. TERM OF LEASES. (a) A purchaser may not lease

land purchased with financial assistance under this chapter for a

term longer than 10 years, except:

(1) a lease for oil, gas, or other minerals may be for a term of

not longer than 10 years, and as long thereafter as oil, gas, or

other minerals are produced from the land in commercial

quantities; and

(2) a lease for coal and lignite may be for a term of not longer

than 40 years, and as long thereafter as coal and lignite are

produced from the land in commercial quantities.

(b) A lease or a separate instrument to take effect in the

future may not contain a provision for option or renewal of the

lease or re-lease of the property for any term that would result

in a fixed term of the lease that exceeds the maximum fixed term

authorized under Subsection (a) of this section. A lease or

instrument that contains an option renewal or re-lease agreement

in violation of this section is void.

Added by Acts 1993, 73rd Leg., ch. 542, Sec. 1, eff. Sept. 1,

1993.

Sec. 59.031. DEATH OF A BORROWER. (a) If a borrower receiving

financial assistance under this chapter dies while indebted to

the state under a contract, the borrower's rights under this

chapter and the contract devolve on the borrower's heirs,

devisees, or personal representatives under the laws of this

state, subject to all rights, claims, and charges of the board.

(b) Default by an heir, devisee, or personal representative with

respect to a right, claim, or charge of the board has the same

effect as default by the borrower before the borrower's death.

Added by Acts 1993, 73rd Leg., ch. 542, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1014, Sec. 19, eff.

Jan. 1, 1996.

Sec. 59.032. UNENCUMBERED TITLE. The board may establish a

procedure by which a borrower acquiring land with a loan under

this chapter may obtain title to a portion of the tract clear of

encumbrances.

Added by Acts 1993, 73rd Leg., ch. 542, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1014, Sec. 20, eff.

Jan. 1, 1996.

SUBCHAPTER D. OFFENSES; PENALTIES

Sec. 59.046. FALSE OR FICTITIOUS WRITTEN STATEMENT. (a) A

person commits an offense if the person knowingly or

intentionally makes, publishes, passes, files, or uses any false,

fictitious, or forged paper, document, contract, affidavit,

application, assignment, or other written instrument relating to

the procurement of financial assistance under this chapter or to

the purchase, sale, or resale of land under this chapter or in

connection with any transaction under this chapter.

(b) An offense under this section is a felony of the third

degree.

Added by Acts 1993, 73rd Leg., ch. 542, Sec. 1, eff. Sept. 1,

1993.

Sec. 59.047. FRAUD. (a) A person commits an offense if the

person defrauds a person of rights or benefits under this chapter

or uses this chapter to defraud the state by an act of fraud,

duress, deceit, coercion, or misrepresentation.

(b) An offense under this section is a felony of the third

degree.

Added by Acts 1993, 73rd Leg., ch. 542, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 60. TEXAS AGRICULTURAL DEVELOPMENT DISTRICTS

AGRICULTURE CODE

TITLE 4. AGRICULTURAL ORGANIZATIONS

CHAPTER 60. TEXAS AGRICULTURAL DEVELOPMENT DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 60.001. SHORT TITLE. This chapter may be cited as the

Agricultural Development District Act.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.002. LEGISLATIVE INTENT. This chapter furthers the

public purpose of improving the economy of this state by

providing incentives for the development of agricultural

operations and facilities.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.003. FINDINGS. (a) Agriculture is a critical element

in Texas' economic, cultural, and historical development but is

under considerable pressure as a result of market concentration,

competitive forces, adverse weather conditions, urbanization, and

other factors.

(b) Agriculture is a vital component of a diversified state

economy, creates numerous economic opportunities, and serves to

renew the state's natural resources through the annual production

of crops and livestock and the use and reuse of agricultural

by-products.

(c) The state must increase economic opportunities, including

value-added operations, to keep more agriculture-based activity

in the state and ensure that agriculture remains a vital force in

the economy. In order to accomplish this goal, the state must

provide incentives to promote the development of agricultural

facilities.

(d) The means and measures authorized by this chapter are in the

public interest and serve a public purpose of this state in

promoting the development of agricultural facilities and

operations by providing incentives for the development of

projects that result in employment and economic activity.

(e) The creation of agricultural development districts is

essential to accomplish the purposes of Section 52-a, Article

III, Texas Constitution, and to accomplish the other public

purposes stated in this chapter and further serves the purposes

of Section 59, Article XVI, and Section 52, Article III, Texas

Constitution.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.004. DEFINITIONS. In this chapter:

(1) "Assessment" means a charge levied against real property

located within a district's boundaries or against an agricultural

product produced on real property in the district to pay the

costs associated with the district's purposes, including a

reassessment or supplemental assessment.

(2) "Board" means the board of directors of a district.

(3) "Bond" means an obligation issued by a district under this

chapter, including a bond, certificate, note, or other evidence

of indebtedness.

(4) "Director" means a member of the board of directors of a

district.

(5) "District" means a Texas Agricultural Development District

established under this chapter.

(6) "Project" means an agricultural project designated under

Section 60.054.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.005. GOVERNMENTAL AGENCY; TORT CLAIMS. A district is a

governmental agency, a body politic and corporate, and a

political subdivision of this state. Section 375.004, Local

Government Code, applies to a district.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.006. PURPOSE AND NATURE OF DISTRICT. (a) A district is

created as a conservation and reclamation district under Section

59, Article XVI, Texas Constitution, to conserve and develop the

natural resources of this state, including agricultural

resources.

(b) A district created under this chapter exercises public and

essential governmental functions.

(c) Chapter 49, Water Code, does not apply to a district, except

as provided by Section 60.061.

(d) The creation of a district is essential to accomplish the

purposes of Section 52-a, Article III, Texas Constitution, and

other public purposes stated in this chapter.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

SUBCHAPTER B. CREATION OF DISTRICT

Sec. 60.021. PETITION TO ESTABLISH DISTRICT. (a) On petition

of at least 10 residents of a proposed district, five of whom

must own real property in the proposed district, the

commissioners court of a county in which an agricultural facility

of the proposed district is to be located may commence the

creation of a district.

(b) The creation of the district is subject to a confirmation

election held as provided by this subchapter.

(c) A district may consist of parcels of land that are:

(1) not contiguous; and

(2) located in one or more counties.

(d) Not later than the 10th day following the date of receipt of

a petition, the commissioners court shall provide notice of the

receipt of the petition and a copy of the petition to:

(1) the commissioners court of each other county located in

whole or in part in the proposed district; and

(2) the governing body of each municipality located in whole or

in part in the proposed district.

(e) No part of a proposed district may be located within the

corporate boundaries of a municipality unless, prior to the

formation of the district, the governing body of the municipality

consents in writing to the formation of the district within the

municipality.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.022. CONTENTS OF PETITION. A petition filed under

Section 60.021 must:

(1) describe the boundaries of the proposed district by metes

and bounds or by lot and block number, if there is a recorded map

or plat and survey of the area;

(2) include a name for the proposed district, which must include

the term "Agricultural Development District";

(3) be signed by the landowners of any land to be included

within the proposed district and provide an acknowledgment

consistent with Section 121.001, Civil Practice and Remedies

Code, that the landowners desire the land to be included in the

district;

(4) include the names of at least five persons who are willing

and qualified to serve as temporary directors of the district;

(5) name each county in which any agricultural facilities to be

owned by the district are to be located;

(6) name each municipality in which any part of the district is

to be located;

(7) state the general nature of the proposed development and the

cost of the development as then estimated by the petitioners;

(8) state the necessity and feasibility of the proposed district

and whether the district will serve the public purpose of

furthering agricultural interests;

(9) include a pledge that the district will make payments in

lieu of taxes to any school district and county in which any real

property to be owned by the district is located, as follows:

(A) annual payments to each entity equal to the amount of taxes

imposed on the real property by the entity in the year of the

district's creation; and

(B) a payment to each entity equal to the amount that would be

due under Section 23.55, Tax Code, on the district's date of

creation; and

(10) include a pledge that, if the district employs more than 50

persons, the district will make payments in lieu of taxes to any

school district, in addition to those made under Subdivision (9),

in an amount negotiated between the district and the school

district.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.023. COMMISSIONERS COURT TO CALL PUBLIC HEARING. Before

the 30th day after the date a petition is received, the

commissioners court shall call a public hearing at which the

petition will be considered. The notice of the hearing must state

that any person may appear and present evidence or testify for or

against the creation of the district.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.024. ADDITIONAL NOTICE OF PUBLIC HEARING. In addition

to other notice required by law, before the 14th day before the

date of the public hearing, notice of the hearing shall be mailed

to the persons who signed the petition and be published in a

newspaper with general circulation in the county with the most

land within the proposed district.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.025. PUBLIC HEARING. (a) At the public hearing, the

commissioners court shall examine the petition to ascertain its

sufficiency.

(b) Any interested person may appear at the public hearing to

offer evidence or testimony on the sufficiency of the petition

and whether the district should be created.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.026. ACTION ON PETITION. (a) After the hearing, if the

commissioners court finds that the petition conforms to the

requirements of Section 60.022 and that the creation of the

district and the proposed development is feasible and necessary

and would serve the public purpose of economic development in the

counties to be included in the district, the commissioners court

shall make that finding and enter an order granting the petition

and creating the district.

(b) The order may specify the cost of publishing notice and

conducting hearings for the creation of the district together

with the cost of conducting the confirmation election. A county

may require the petitioners to pay the county the appropriate

amounts specified in the order creating the district at the time

the order becomes final.

(c) If the commissioners court finds that the petition does not

conform to the requirements of Section 60.022 or that the

creation of the district and the proposed project is not feasible

and necessary and would not serve the public purpose of economic

development in the counties to be included in the district, the

commissioners court shall make that finding in an order and deny

the petition.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.027. TEMPORARY DIRECTORS; VACANCY IN OFFICE. (a) If

the commissioners court grants the petition, it shall appoint as

temporary directors of the district five persons who are

qualified under this chapter to serve as directors.

(b) A vacancy in the office of temporary directors shall be

filled by appointment by the commissioners court.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.028. QUALIFICATION AND BOND OF TEMPORARY DIRECTORS.

Each temporary director shall execute a bond in accordance with

Section 60.087 and shall take the oath of office.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.029. ELECTION TO CONFIRM DISTRICT AND INITIAL PERMANENT

DIRECTORS. The temporary board of directors shall conduct an

election in the district to confirm the creation of the district

and to confirm the initial permanent directors.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.030. ELECTION ORDER. An order calling an election under

Section 60.029 must state:

(1) the nature of the election, the proposition to appear on the

ballot, and the names of at least five persons to serve as the

initial permanent members of the board of directors;

(2) the number and terms of directors on the board and the

manner of selection of board members;

(3) the date of the election;

(4) the hours during which the polls will be open; and

(5) the location of the polling places.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.031. NOTICE. In addition to other notice required by

law, the temporary directors shall give notice of the election by

publishing the substance of the election order in a newspaper

with general circulation in the county in which the most land

within the proposed district is located. The notice must be

published before the 14th day before the date set for the

election.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.032. CONDUCT OF ELECTION. (a) The election shall be

held in accordance with the Election Code, to the extent not

inconsistent with this chapter.

(b) The ballot shall be printed to permit:

(1) voting for or against the proposition: "The creation of

__________ Agricultural Development District and confirmation of

the initial permanent directors of the district"; and

(2) naming of the proposed initial permanent directors.

(c) If the proposed district contains not more than 25

registered voters, Section 41.001(a), Election Code, does not

apply to the election.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001. Amended by Acts 2003, 78th Leg., ch. 746, Sec. 1, eff.

Sept. 1, 2003.

Sec. 60.033. ELECTION RESULTS. (a) After the election, the

presiding judge shall make returns of the result to the temporary

board of directors. The temporary board of directors shall

canvass the returns and declare the results.

(b) If a majority of the votes cast in the election favor the

creation of the district, the temporary board shall order the

district to be created and the persons named on the ballot to

serve as the initial permanent directors and shall enter the

order in its minutes. If a majority of the votes cast in the

election do not favor the creation of the district, the temporary

board shall declare the proposition to create the district as

defeated and enter the result in its minutes.

(c) A certified copy of the temporary board's order creating the

district or of the declaration that the proposition to create the

district was defeated shall be sent to the commissioners court of

each county included in the district by certified or registered

mail. The board shall include with the order or declaration the

date of the election, the ballot proposition, and the number of

votes cast for or against the proposition. A certified copy of

the order creating the district shall be filed in the real

property records in the county in which the district is located

and shall include the legal description of the district.

(d) In the event 10 or fewer votes are cast in the election, not

later than the 90th day following the date of the order

canvassing the election, the temporary board shall submit the

proceedings of the election, including voter affidavits as to

residency and qualification to vote, to the attorney general.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

SUBCHAPTER C. DISTRICT POWERS AND DUTIES

Sec. 60.051. GENERAL POWERS AND DUTIES. (a) A district has the

powers and duties that are prescribed by this chapter and that

are necessary or desirable to carry out a power or duty expressly

or implicitly granted to the district under this chapter.

(b) A district may own or implement more than one project under

this chapter.

(c) A district may merge with another district or districts

provided that the board of each district agrees to the merger.

(d) A district may perform acts necessary to carry out the

purposes of this chapter.

(e) A district may not impose an ad valorem tax.

(f) A district may make payments in lieu of taxes to a school

district or county in the manner provided by Sections 60.022(9)

and (10).

(g) To the extent consistent with the purposes of this chapter,

a district may enter into an installment purchase contract to

acquire goods or services for the district.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.052. ECONOMIC DEVELOPMENT. A district may encourage the

economic development of the area in which the district is located

by:

(1) fostering the growth of agricultural enterprises;

(2) stimulating innovation in agricultural enterprises;

(3) seeking to eliminate unemployment or underemployment in the

state; and

(4) developing or expanding transportation resources for

agricultural purposes.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.053. AGRICULTURAL DEVELOPMENT. (a) A district may:

(1) promote all agricultural enterprises, facilities, and

services of the district;

(2) encourage the maintenance and conservation of soil and water

in the district;

(3) acquire, design, construct, and operate an agricultural

enterprise; and

(4) expand, develop, and diversify production, processing,

marketing, and export of Texas agricultural products.

(b) A district may acquire property as necessary, including

vehicles, farm equipment, and other machinery and related

facilities for the harvesting, processing, storage, packaging,

distribution, and transportation of agricultural products or

by-products.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.054. AGRICULTURAL PROJECTS; NOTICE. (a) The district

shall designate as an agricultural project a project that relates

to the development of agriculture in the district and surrounding

areas and the preservation and conservation of the soil and water

in the district for agricultural purposes.

(b) Each project designated under Subsection (a) must be

approved by:

(1) the department; and

(2) the county commissioners court of the county in which the

project is to be located.

(c) The cost of a project, including interest during

construction and costs of issuance of bonds, may be paid from any

source, including proceeds of district bonds.

(d) The implementation of a project is a governmental function

or service for purposes of Chapter 791, Government Code.

(e) Before the 14th day preceding the date the county

commissioners court considers approval of a project not included

in the district's creation order, the district shall notify by

mail each person who owns land that is immediately adjacent to

the proposed project.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.055. TRANSPORTATION DEVELOPMENT; NAVIGATION DISTRICTS.

(a) The district may encourage the transportation and

distribution of the district's agricultural products through the

development and operation of transportation structures necessary

to further the purposes of this chapter, including railroads,

toll roads, and private roads.

(b) The district may cooperate and contract with any navigation

district on any area of mutual interest.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.056. AGREEMENTS; DONATIONS. (a) The district may:

(1) make an agreement with any person for any district purpose,

including an agreement:

(A) to acquire, construct, operate, or maintain an agricultural

enterprise;

(B) with a municipality or county to provide law enforcement

services in the district on a fee basis; or

(C) under a qualified management contract for the operation of

an agricultural facility; and

(2) accept a donation, grant, or loan from any person.

(b) The district, a county, and any other political subdivision

may contract to implement a district project or assist the

district in providing a service authorized by this chapter. A

contract under this subsection may provide:

(1) for payment from a district assessment or other revenue; or

(2) that an assessment or other revenue collected from a

district project, or from a person using or purchasing a

commodity or service from a district project, may be paid or

rebated to the district.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.057. PROPERTY. The district may acquire or dispose of

property in any manner, including by:

(1) conveyance;

(2) mortgage; or

(3) lease, as lessor or lessee.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.058. EMINENT DOMAIN. The district may exercise the

power of eminent domain for the purpose of acquiring an

agricultural facility in order to own, operate, or maintain its

functional capabilities or the land on which an agricultural

facility is to be built, if the land will be owned by the

district. The use of the land may be the subject of a lease

agreement entered into by the district.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.059. RESEARCH. The district may conduct or pay for

research for agricultural purposes.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.060. SUITS. (a) The district may sue and be sued.

(b) In a suit against the district, process may be served on a

director or registered agent.

(c) The district may not be required to give a bond on an appeal

or writ of error in a civil case that the district is prosecuting

or defending.

(d) The district may indemnify a director or district employee

or a former director or district employee for reasonable expenses

and costs, including attorney's fees, incurred by that person in

connection with a claim asserted against that person if:

(1) the claim relates to an act or omission of the person when

acting in the scope of the person's board membership or district

employment; and

(2) the person has not been found liable or guilty on the claim.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.061. ANNEXATION; EXCLUDING TERRITORY. (a) The district

may annex land as provided by Section 49.301 or 49.302, Water

Code, except that the references in those sections related to

taxes do not apply. As provided by those sections, the district

may annex land that is not adjacent or contiguous to the

district.

(b) A district may not annex territory within the corporate

limits of a municipality unless the governing body of the

municipality consents in writing to the annexation.

(c) The board on its own motion may call a hearing on the

question of the exclusion of land from the district in the manner

provided by Section 49.304 or 49.307, Water Code, if the proposed

exclusion is practicable, just, or desirable.

(d) The board shall call a hearing on the exclusion of land or

other property from the district in the manner provided by

Section 49.304 or 49.307, Water Code, if a property owner in the

district files with the board secretary a written petition

requesting the hearing before the district issues any bonds.

(e) The district may annex land only with the written consent of

the owner of the land to be annexed. The consent must include a

statement that the owner of the land to be annexed understands

that the land, once included in the district, will be subject to

assessments imposed by the district.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.062. POWERS BEYOND DISTRICT TERRITORY. The district may

exercise any of its powers outside the boundaries of the

district, except the power to impose assessments and the power of

eminent domain, if the board determines that there is a benefit

to the district in exercising that power.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.063. NOTICE TO PURCHASERS. (a) Except as provided by

Subsection (e), any person who proposes to sell or convey real

property located in a district must first give to the purchaser

written notice that the property is located in the district. The

notice must be given to the prospective purchaser prior to

execution of a binding contract of sale and purchase either

separately or as an addendum or paragraph of a purchase contract.

The purchaser shall sign the notice as evidence of receipt.

(b) At the closing of the purchase and sale, a separate copy of

the notice with current information about the district and its

right to impose assessments on land within its boundaries, which

conveys with the land, shall be executed by the seller and

purchaser and recorded in the deed records of the county in which

the property is located.

(c) A purchaser or the purchaser's heirs, successors, or assigns

may not maintain any action for damages or maintain any action

against the seller, title insurance company, real estate brokers,

or lienholder, or any agent, representative, or person acting in

their behalf, by reason of the imposition of fees or assessments

by the district authorized by this chapter. Notice is not

required to be given pursuant to this section unless a certified

copy of the order creating the district has been recorded in the

real property records in the county in which the land is located

and such order contains the legal description of the district. A

purchaser, seller, lender, real estate broker, title insurance

company, and title insurance agent may conclusively rely on the

recorded certified copy of the order.

(d) The board shall prescribe the form for notice under this

section.

(e) A seller is not required to give notice under this section

if:

(1) the seller is obligated under a written contract to furnish

to the buyer a title insurance commitment before the contract

closing; and

(2) the purchaser is entitled under the contract to terminate

the contract because the property is located in a district.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001. Amended by Acts 2003, 78th Leg., ch. 369, Sec. 6, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 746, Sec. 2, eff. Sept.

1, 2003.

Sec. 60.0631. FILING INFORMATION. (a) A district shall file

with the department and the county clerk in each county in which

all or part of the district is located:

(1) the form described by Subsection (b);

(2) a complete and accurate map or plat showing the boundaries

of the district; and

(3) a copy of the form for notice to purchasers required by

Section 60.063.

(b) The information form filed by a district under this section

must include:

(1) the name of the district;

(2) a complete and accurate legal description of the boundaries

of the district;

(3) the most recent rate of any assessments in the district;

(4) the total amount of any bonds that have been approved by the

voters of the district, other than refunding bonds and any bonds

or portion of bonds payable solely from revenues received under a

contract with a governmental entity;

(5) the date on which the election to confirm the creation of

the district was held; and

(6) a statement of the functions performed by the district.

(c) The information form and map or plat required by this

section must be signed by a majority of the members of the board

and by each board officer before it is filed with the department

and each appropriate county clerk, and each amendment made to an

information form, map, or plat must be signed by the members of

the board and by each board officer.

(d) The information form required by this section must be filed

with each appropriate county clerk and the department not later

than 48 hours after the district is approved by an election under

Section 60.032 and the election results are certified.

(e) Not later than the seventh day after the date of any change

in any information contained in the district information form,

map, or plat, the district shall file with the department and

each appropriate county clerk an amendment to the information

form, map, or plat that describes the change.

(f) If a district is dissolved, annexed, or consolidated, the

board shall file with the department and each appropriate county

clerk a statement of the effective date of the dissolution,

annexation, or consolidation. A person who sells or conveys

property within a dissolved district is not required to give

notice under Section 60.063.

Added by Acts 2003, 78th Leg., ch. 746, Sec. 3, eff. Sept. 1,

2003.

Sec. 60.064. OFFICIAL SEAL. The district may adopt an official

seal for the district.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.065. LIMIT ON DISTRICT POWERS. The district may not

exercise a power unless it furthers the purposes of this chapter.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

SUBCHAPTER D. BOARD OF DIRECTORS

Sec. 60.081. BOARD OF DIRECTORS. (a) The district is governed

by a board of directors selected in the manner provided by the

order issued under Section 60.030. On approval of the county

commissioners court of each county in which the district is

located, the board may increase or decrease the number of

directors on the board by resolution if the board finds that to

do so is in the best interest of the district.

(b) The directors serve terms as provided by the order issued

under Section 60.030.

(c) To serve as a director, a person must be at least 18 years

old and:

(1) reside in the district; or

(2) own real property in the district.

(d) The board shall elect from among its members a president,

vice president, and secretary. The board by rule may provide for

the election of other officers.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.082. VACANCIES. The remaining directors shall fill by

appointment for the unexpired term a vacancy in the office of

director.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.083. BOARD MEETINGS. The board shall meet at least once

every three months and at the call of the presiding officer or a

majority of the directors.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.084. MANAGEMENT OF DISTRICT. (a) The board has control

over and shall manage the affairs of the district and may employ

any person, firm, partnership, or corporation the board considers

necessary for conducting the affairs of the district, including

engineers, attorneys, financial advisors, a general manager,

operations personnel, auditors, and secretaries.

(b) The board may require an officer or employee to execute a

bond payable to the district and conditioned on the faithful

performance of the person's duties.

(c) The board may remove any district employee.

(d) The board may adopt rules necessary or convenient to carry

out district powers and duties to govern its affairs.

(e) The board may adopt rules to preserve the public health and

welfare concerning the agricultural products submitted to the

district for harvesting, processing, distributing, or

transporting.

(f) The board may adopt rules on the priority of the use of

district property and services, including the payment of fees.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.085. HEARINGS. (a) The board may conduct hearings and

take evidence on any matter before the board.

(b) The board may appoint a hearings examiner to conduct a

hearing called by the board. The hearings examiner may be a

district employee or director.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.086. COMPENSATION AND EXPENSES. A director serves

without compensation but is entitled to be reimbursed by the

district for a reasonable and necessary expense incurred in

performing an official duty.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.087. DIRECTOR'S BOND. (a) As soon as practicable after

a director is appointed or elected, the director shall execute a

$10,000 bond payable to the district and conditioned on the

faithful performance of the director's duties.

(b) Each director's bond must be approved by the board.

(c) The bond shall be filed with and retained by the district.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.088. CONFLICTS OF INTEREST; AFFIDAVIT OF INTEREST. (a)

Except as provided in this section:

(1) a director may participate in all board votes and decisions;

and

(2) Chapter 171, Local Government Code, governs conflicts of

interest for directors.

(b) Section 171.004, Local Government Code, does not apply to

the district. A director who has a substantial interest in a

business or charitable entity that will receive a pecuniary

benefit from a board action shall file a one-time affidavit

declaring the interest. An additional affidavit is not required

if the director's interest changes. After the affidavit is filed

with the board secretary, the director may participate in a

discussion or vote on that action if:

(1) a majority of the directors have similar interests in the

same entity; or

(2) all similar business or charitable entities in the district

will receive a similar pecuniary benefit.

(c) A director who is also an officer or employee of another

public entity may not participate in the discussion of or vote on

a matter regarding a contract with that other public entity.

(d) For purposes of this section, a director has a substantial

interest in a business or charitable entity in the same manner

that a person would have a substantial interest in a business

entity under Section 171.002, Local Government Code.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

SUBCHAPTER E. FINANCES; BONDS

Sec. 60.101. MISCELLANEOUS FINANCIAL POWERS AND DUTIES. (a)

The district may:

(1) impose a charge for using land, a facility, or a service the

district provides;

(2) issue bonds as provided by this subchapter;

(3) borrow money for any corporate purpose or combination of

purposes;

(4) loan money;

(5) invest money under its control in an investment permitted by

Chapter 2256, Government Code;

(6) select a depositor;

(7) establish a system of accounts for the district; and

(8) set the fiscal year for the district.

(b) The board by rule shall establish the procedure and number

of directors' signatures required to disburse or transfer

district money.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.102. REPAYMENT OF ORGANIZATIONAL EXPENSES. The

directors may pay:

(1) all costs and expenses necessarily incurred in the creation

and organization of the district;

(2) the cost of investigation and making plans, including the

cost of feasibility analyses, engineering reports, design fees,

and other necessary costs; and

(3) legal fees.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.103. BONDS. (a) The district may issue any type of

bond, including an anticipation note or refunding bond, for any

district purpose. A bond may be issued under Chapter 1371,

Government Code.

(b) When authorizing the issuance of a bond, the district may

also authorize the later issuance of a parity or subordinate lien

bond.

(c) A district bond must:

(1) mature not later than 40 years after its date of issuance;

and

(2) state on its face that the bond is not an obligation of the

state.

(d) A district bond may be payable from or secured by:

(1) any source of money, including district revenue, loans, or

assessments; or

(2) a lien, pledge, mortgage, or other security interest on

district revenue or property.

(e) The district may use bond proceeds for any purpose,

including to pay:

(1) into a reserve fund for debt service;

(2) for the acquisition, design, construction, repair,

maintenance, or replacement of property, including buildings and

equipment;

(3) administrative and operating expenses;

(4) all expenses incurred or that will be incurred in the

issuance, sale, and delivery of the bonds;

(5) the principal of and interest on bonds; or

(6) for the operation of an agricultural enterprise.

(f) The district may contract with a bondholder to impose an

assessment to pay for the operation of an agricultural

enterprise.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.104. APPROVAL OF ASSESSMENT BONDS. A bond secured by an

assessment may not be issued unless the district receives a

written petition signed by each owner of the property being

assessed requesting the assessment and the issuance of bonds.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.105. AGRICULTURAL FINANCE AUTHORITY BONDS. (a) A

district may apply for and receive financial assistance from the

Texas Agricultural Finance Authority. The assistance may be

funding derived from the proceeds of general obligation or

revenue bonds issued by the authority or may be loans, loan

guaranties, insurance, or any other benefit offered by the

authority for the purposes of expansion, development, and

diversification of production, processing, marketing, and export

of Texas agricultural products.

(b) A district's proposal under this section is subject to

Chapter 58. If a district project involves a value-added

agricultural operation, it shall receive preference as provided

by Section 58.0211(b).

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.106. TAX INCREMENT FINANCING. (a) A district may use

tax increment financing under Chapter 311, Tax Code, in the

manner provided by that chapter for a municipality and as

modified by this section.

(b) A county commissioners court may establish a reinvestment

zone including property located in the district and enter into a

contract with the directors of the district on terms mutually

acceptable to the two entities to allow the district to use tax

increment financing as provided by Chapter 311, Tax Code.

(c) Property within the corporate limits of a municipality is

not eligible for tax increment financing under this section.

(d) Before using tax increment financing, a district must:

(1) obtain the approval of the county commissioners court that

issued the district's creation order; and

(2) comply with Section 311.003, Tax Code, as that section

applies to a municipality.

(e) For the purpose of tax increment financing under this

section, the district board of directors is the board of

directors of the reinvestment zone. Section 311.009, Tax Code,

does not apply to this chapter.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

SUBCHAPTER F. ASSESSMENTS

Sec. 60.121. GENERAL POWERS. (a) A district may impose an

assessment:

(1) for a district expense;

(2) to finance a project or district service; or

(3) for any other purpose authorized by this chapter.

(b) Money derived from an assessment for one purpose may not be

borrowed or otherwise used for a purpose other than the purpose

for which the assessment is imposed, except as provided by

Subsection (c).

(c) The board shall establish a procedure for the distribution

or use of money derived from an assessment that exceeds the

amount of money necessary to accomplish the purpose for which the

assessment was collected.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.122. LIMITS ON ASSESSMENTS. (a) A district may impose

an assessment only on real property or on an agricultural product

produced on real property included in a petition for assessment.

(b) The owner of an improvement constructed in the district may

waive the right to notice and an assessment hearing and may agree

to the imposition of the assessment on the improvement or land

and payment of the assessment at an agreed rate.

(c) The district may not impose an assessment on property owned

by a utility. For purposes of this subsection, "utility" means a

person that provides to the public gas, electricity, telephone,

wastewater, or water service.

(d) A district assessment on real property runs with the land

and successor landowners are bound to pay district assessments as

they are imposed on the land within the district, providing that

notice to purchasers was provided to a successor landowner under

Section 60.063.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.123. HEARING AND PETITION REQUIRED. A district may

impose an assessment only if:

(1) a written petition has been filed with the board that:

(A) requests the assessment;

(B) states the specific purpose of the assessment; and

(C) is signed by each owner of the real property to be assessed

or, for an assessment on an agricultural product, by each owner

of real property on which the agricultural product subject to the

assessment may be produced;

(2) two-thirds of the members of the board vote to impose the

assessment;

(3) the board provides notice of a hearing on the proposal under

Section 60.129; and

(4) the board holds a hearing on the advisability of the

assessment under Section 60.130.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.124. APPORTIONMENT OF COST. The board shall apportion

the cost of an assessment according to the special benefits

accruing to the real property or product because of the project

or service to be financed by the assessment. The cost may be

assessed on real property or on an agricultural product produced

on real property, as appropriate:

(1) equally by front foot or by square foot of the land area of

the real property;

(2) equally by acreage of the real property;

(3) according to the value of the real property or agricultural

product as determined by the board, which may consider the value

of a structure or improvement on real property;

(4) based upon the productivity of land subject to the

assessment or on which the agricultural product subject to the

assessment is produced;

(5) in proportion to the value of the agricultural product

produced on the real property for the year preceding the year of

the assessment; or

(6) according to any other reasonable assessment plan that

imposes a fair share of the cost on property or agricultural

products similarly benefited.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.125. ASSESSMENT TO FINANCE A PROJECT OR SERVICE. If the

board determines the total cost of an assessment to finance a

project or service, the board shall impose the assessment against

each parcel of land or against the agricultural product against

which an assessment may be imposed in the district. The board may

impose an annual assessment for a service. The amount of an

annual assessment may vary from year to year, but may not exceed

the amount necessary to pay the costs and debts of a project to

be financed by the assessment.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.126. ASSESSMENT ROLL. (a) The board shall prepare and

maintain an assessment roll showing the assessment against each

parcel of real property and against all applicable agricultural

products and the board's basis for the assessment.

(b) The board shall allow the public to inspect the assessment

roll.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.127. INTEREST ON ASSESSMENTS; LIEN. (a) An assessment,

including an assessment resulting from an addition or correction

to the assessment roll, penalties and interest on an assessment,

assessment collection expenses, and reasonable attorney's fees

incurred by the district in collecting an assessment are:

(1) a first and prior lien against the property or agricultural

product assessed;

(2) superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) the personal liability of and charge against the owners of

the property or the agricultural product when the assessment was

made, even if the owners are not named in an assessment

proceeding.

(b) The lien is effective from the date of the order imposing

the assessment until the assessment and any related penalties,

interest, collection expenses, or attorney's fees are paid.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.128. MISTAKES. After notice and hearing in the manner

required for an original assessment, the board may impose an

assessment to correct a mistake in the assessment:

(1) relating to the total cost of the assessment; or

(2) covering a delinquency or collection costs.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.129. NOTICE OF HEARING. (a) In addition to other

notice required by law, the board shall provide notice of an

assessment hearing in a newspaper with general circulation in the

district. The publication must be made not later than the 14th

day before the date of the hearing.

(b) The notice must include the:

(1) time and place of the hearing;

(2) purpose of the proposed assessment;

(3) estimated cost of the purpose for which the assessment is

proposed, including interest during construction and associated

financing costs; and

(4) proposed assessment method.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.130. CONDUCT OF HEARING. (a) A hearing on a proposed

assessment may be adjourned from time to time.

(b) If a hearings examiner conducts the hearing, the examiner

shall file with the board a report on the examiner's findings

under Subsection (d).

(c) The board or hearings examiner shall hear and rule on all

objections to a proposed assessment raised at the hearing by an

owner of real property that would be subject to the assessment or

on which agricultural products subject to the assessment are

produced.

(d) The board or hearings examiner shall make findings relating

to the:

(1) advisability of the assessment, including the purpose of the

assessment;

(2) estimated cost of the assessment;

(3) area benefited by the assessment;

(4) method of assessment; and

(5) method and time for payment of the assessment.

(e) After receiving or issuing the findings required by

Subsection (d), the board by order:

(1) shall:

(A) impose the assessment as a special assessment on the

property or on the agricultural products; and

(B) specify the method of payment on the assessment; and

(2) may:

(A) amend a proposed assessment;

(B) require an assessment to be paid in periodic installments,

including interest;

(C) require an interest charge or penalty for a failure to make

timely payment; or

(D) charge an amount to cover a delinquency or collection

expense.

(f) If the board orders that an assessment may be paid in

periodic installments, the installments must:

(1) be in amounts sufficient to meet the annual costs of the

project or service for which the assessment is imposed; and

(2) continue for the number of years required to retire the

indebtedness or pay for the project or service for which the

assessment is imposed.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.131. REHEARING. On petition of a property owner

contesting an assessment of the owner's real property or

agricultural products received not later than the 30th day after

the date the assessment order is issued, the board may hold an

additional hearing to consider the assessment order.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.132. FILING OF NOTICE OF ASSESSMENT. Not later than the

30th day after the date on which an assessment order is issued,

the district shall file a notice of the assessment in the deed

records of the county in which the real property to be assessed,

or on which the agricultural product to be assessed is produced,

is located. The notice must:

(1) provide a description of the real property or the

agricultural products that are subject to the assessment;

(2) state the name of the owner of the real property or the

agricultural products subject to the assessment; and

(3) describe how to contact the district for further information

about the assessment.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.133. APPEAL OF INDIVIDUAL ASSESSMENT. (a) A real

property owner or a person who owns an agricultural product

against which an assessment is imposed may appeal the assessment

to a district court in the county in which the real property

assessed, or on which the agricultural product is produced, is

located.

(b) The owner must file the notice of appeal with the court not

later than the 30th day after the person receives a bill or other

notice of the assessment.

(c) The court shall review the appeal by trial de novo.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.134. ASSESSMENT AFTER APPEAL. If the court holds that

an assessment is invalid, the board may impose a new assessment

in accordance with this subchapter.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

SUBCHAPTER G. DISSOLUTION

Sec. 60.151. DISSOLUTION. The district dissolves if:

(1) a majority of the board votes for dissolution; and

(2) all district debts and obligations have been discharged.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.

Sec. 60.152. DISPOSITION OF PROPERTY OF DISSOLVED DISTRICT.

Prior to dissolution, the board may sell its property. If the

purchaser of any district property is not a governmental entity,

purchase by the person renders the agricultural facility or other

property ineligible to issue tax-exempt securities, to impose

assessments, or to be eligible for tax-exempt status.

Added by Acts 2001, 77th Leg., ch. 1393, Sec. 1, eff. June 16,

2001.






TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL PRODUCTS

CHAPTER 61. INSPECTION, LABELING, AND SALE OF AGRICULTURAL AND VEGETABLE SEED

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE A. SEED AND FERTILIZER

CHAPTER 61. INSPECTION, LABELING, AND SALE OF AGRICULTURAL AND

VEGETABLE SEED

Sec. 61.001. DEFINITIONS. In this chapter:

(1) "Agricultural seed" includes the seed of any grass, forage,

cereal, or fiber crop, any other kind of seed commonly recognized

in this state as agricultural or field seed, and any mixture of

those seeds.

(2) "Vegetable seed" includes the seed of any crop that is grown

in a garden or on a truck farm and is generally known and sold in

this state under the name of vegetable seed.

(3) "Advertisement" means a representation, other than that on a

label, disseminated in any manner or by any means and relating to

seed within the scope of this chapter.

(4) "Labeling" includes any written, printed, or graphic

representation in any form, including a label or an invoice,

accompanying and pertaining to seed in bulk or containers.

Acts 1981, 67th Leg., p. 1126, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 61.002. ADMINISTRATION; RULES. (a) The department shall

administer and enforce this chapter and may employ qualified

persons and incur expenses as necessary in performing those

duties. The number of persons employed shall be set in the

General Appropriations Act.

(b) The department may adopt rules as necessary for the

efficient enforcement of this chapter. Before adopting rules

under this chapter, the department shall conduct a public hearing

on the proposed rule or amendment.

(c) The department may establish and maintain or provide for

seed testing facilities as necessary to administer this chapter.

(d) Repealed by Acts 1993, 73rd Leg., ch. 978, Sec. 3, eff. Aug.

30, 1993.

(e) The department may cooperate with the United States

Department of Agriculture in the enforcement of seed law.

Acts 1981, 67th Leg., p. 1127, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1993, 73rd Leg., ch. 978, Sec. 1, 3, eff.

Aug. 30, 1993.

Sec. 61.003. CLASSIFICATION OF SEEDS. The department by rule

may classify and define types, kinds, classes, genera, species,

subspecies, hybrids, and varieties of agricultural, vegetable,

and weed seeds for the purposes of this chapter.

Acts 1981, 67th Leg., p. 1127, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 61.004. LABELING OF AGRICULTURAL SEED. (a) Except as

otherwise provided by this section, each container of

agricultural seed that is sold or offered or exposed for sale in

this state shall bear or have attached in a conspicuous place a

plainly written or printed label in English that contains the

following information relating to the contents of the container:

(1) the name of the kind or the kind and variety of each

agricultural seed component present in excess of five percent of

the whole, and the percentage by weight of each;

(2) the lot number or other lot identification;

(3) for each named agricultural seed:

(A) the percentage of germination, exclusive of hard seed, as

determined by rule of the department;

(B) the percentage of hard seed, if present; and

(C) the calendar month and year that the test was completed to

determine the percentage of germination and hard seed;

(4) the percentage by weight of agricultural seeds other than

those named on the label;

(5) the origin, if known, of all agricultural seeds;

(6) the percentage by weight of all weed seeds;

(7) the name and number per pound of each noxious weed seed;

(8) the percentage by weight of inert matter;

(9) the net weight; and

(10) the name and address of the person who labeled the seed or

who sells or offers or exposes the seed for sale.

(b) If in accordance with the rules of the department the kind

of seed in a container is generally labeled by variety but the

label does not state the variety, the label shall show the name

of the kind and be printed with: "Variety Not Stated." The label

on hybrid seed shall state that the seed is hybrid. A person may

not use the word "type" in any labeling in connection with the

name of an agricultural seed variety.

(c) If the origin of the seed is unknown, the label shall state

that the origin is unknown.

(d) The noxious weed content shall be determined according to

the method prescribed under Section 61.008 of this code and the

stated content is subject to the tolerances established under

that section.

(e) Following the statement of germination and hard seed, a

label may show a statement of total germination and hard seed.

(f) If, in accordance with rules of the department, a container

of seed is sold on a pure live seed basis, the label on the

container must contain the information required by Subsection (a)

of this section, except:

(1) the label need not show:

(A) the percentage by weight of each agricultural seed

component, as required by Subdivision (1) of Subsection (a) of

this section; or

(B) the percentage by weight of inert matter, as required by

Subdivision (8) of Subsection (a) of this section; and

(2) the label must show for each named agricultural seed,

instead of the information required by Subdivision (3) of

Subsection (a) of this section:

(A) the percentage of pure live seed, determined in accordance

with rules of the department; and

(B) the calendar month and year in which the test determining

the percentage of pure live seed was completed.

(g) The department by rule may provide that a label show an

expiration date in lieu of the calendar month and year of a

germination or pure live seed test.

Acts 1981, 67th Leg., p. 1127, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 151, Sec. 1, eff. May

24, 1985.

Sec. 61.005. LABELING OF VEGETABLE SEED. (a) Each container of

vegetable seed that is sold or offered or exposed for sale in

this state shall bear or have attached in a conspicuous place a

plainly written or printed label in English that provides the

information relating to the contents of the container required by

this section.

(b) If the container weighs one pound or more, the label shall

show:

(1) the name of each kind and variety of vegetable seed

component present in excess of five percent of the whole and the

percentage by weight of each in order of predominance;

(2) the kind and variety of seed;

(3) the lot number or other lot identification;

(4) the germination and the date of the test to determine

germination;

(5) the name and number of noxious weed seeds per pound; and

(6) the name and address of the person who labeled the seed.

(c) If the container weighs less than one pound, the label shall

show:

(1) the kind and variety of seed;

(2) the calendar month and year of the germination test or the

year for which the seed was packaged;

(3) if the percentage of germination is less than the standard

prescribed by rule:

(A) the percentage of germination, exclusive of hard seed;

(B) the percentage of hard seed; and

(C) the words "Below Standard" printed in a size not smaller

than eight-point type; and

(4) the name and address of the person who labeled the seed.

(d) The labeling requirements of this section are met if the

seed is weighed from a properly labeled container in the presence

of the purchaser.

(e) The department by rule may provide that a label show an

expiration date in lieu of:

(1) the calendar month and year of a germination test; or

(2) the year for which the seed was packaged.

Acts 1981, 67th Leg., p. 1128, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 151, Sec. 2, eff. May

24, 1985.

Sec. 61.006. LABELING OF TREATED SEED. (a) Seed that has been

subjected to a treatment, or to which a substance has been

applied, for the purpose of reducing, controlling, or repelling

disease organisms, insects, or other pests that attack seeds or

seedlings shall be labeled in accordance with rules of the

department.

(b) The public hearing required by Section 61.002 of this code

for rulemaking under this section shall be conducted in Austin.

Acts 1981, 67th Leg., p. 1128, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 61.007. CERTIFIED SEED. (a) A person may not sell or

offer, expose, or transport for sale agricultural or vegetable

seed that is represented by labeling or an advertisement to be

certified seed unless:

(1) a seed certifying agency has determined that the seed

conforms to standards of purity and identity as to kind, species,

subspecies, or variety in accordance with the rules of the

certifying agency; and

(2) the seed bears an official label issued by a seed certifying

agency certifying that the seed is of a specific class, kind,

species, subspecies, or variety.

(b) A person may not sell or offer, expose, or transport for

sale seed labeled by variety name but not certified by an

official seed certifying agency if it is a variety required by

federal law to be sold only as a class of certified seed, except

that seed from a certified lot may be labeled by variety name if

used in a mixture by, or with the approval of, the owner of the

variety.

Acts 1981, 67th Leg., p. 1129, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 61.008. NOXIOUS WEED CONTENT. The department by rule may

classify noxious weeds and establish the rate allowed or prohibit

the inclusion of a noxious weed in a container of agricultural or

vegetable seed.

Acts 1981, 67th Leg., p. 1129, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 61.009. GERMINATION AND PURITY TESTING. (a) All

agricultural or vegetable seed sold or offered, exposed, or

transported for sale in this state shall be tested to determine

the percentage of germination.

(b) Except as otherwise provided by this subsection, the

germination test shall be performed within nine months, not

including the calendar month in which the test was completed,

immediately prior to being sold or offered, exposed, or

transported for sale. The department by rule may designate a

period of time longer than nine months if the department finds

that the seed is packaged in a container or under conditions that

will maintain the viability of the seed under ordinary conditions

of handling during the longer period of time.

(c) At the request of a farmer or dealer, the department may

conduct or provide for the testing of seed for purity and

germination. The department may fix by rule and collect fees for

tests made under this subsection.

Acts 1981, 67th Leg., p. 1129, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 61.010. INSPECTION OF SEED. (a) At the time, place, and

to the extent the department considers necessary, the department

shall sample, inspect, analyze, and test agricultural and

vegetable seed transported, sold, or offered or exposed for sale

in this state for sowing purposes in order to determine if the

seed is in compliance with this chapter. The department shall

promptly notify of any violation the person who transported,

sold, or offered or exposed the seed for sale.

(b) The department shall adopt rules governing the methods of

sampling, inspection, analysis, and testing and the tolerances to

be allowed in the administration of this chapter. The rules

adopted shall be in general accord with officially prescribed

practice in interstate commerce.

(c) In order to gain access to seed or to records from

authorized personnel, the department is entitled to enter any

public or private premises during regular business hours or any

land, water, or air conveyance at any time when the conveyance is

accessible.

Acts 1981, 67th Leg., p. 1129, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 61.011. AGRICULTURAL SEED INSPECTION FEE AND PERMIT. (a)

A person who sells, or offers, exposes, or otherwise distributes

for sale agricultural seed within this state for planting

purposes shall pay an inspection fee in the manner provided by

Subsection (b) or (c) of this section. A person may not use both

procedures for fee payment. The person shall pay the fee during

each germination period that the seed remains offered or exposed

for sale. If the germination test has expired on any seed, the

custodian of the seed is responsible for payment of the fee.

(b) In order to pay the fee, a person may purchase from the

department a label known as the "Texas Tested Seed Label." The

department by rule may prescribe the form of the label and the

manner of showing the information required by Section 61.004 of

this code. The purchaser shall attach the label to each container

of seed sold or offered or otherwise distributed for sale. If the

seed is in bulk, the person selling or offering, exposing, or

otherwise distributing the seed for sale shall furnish the

purchaser one Texas Tested Seed Label for each 100 pounds or

fraction of 100 pounds of seed.

(c) Instead of purchasing a Texas Tested Seed Label, a person

may pay the fee on the total number of pounds of seed sold or

offered, exposed, or otherwise distributed for sale in this

state. In order to pay the fee on this basis, the person must

apply to the department for a permit. The department shall issue

to each applicant a permit bearing an assigned number. The holder

of the permit shall:

(1) maintain records, as required by the department, that

accurately reflect the total pounds of seed subject to the fee

that are handled, sold, or offered or distributed for sale;

(2) file with the department quarterly sworn reports covering

the total pounds of all sales of seed subject to the fee sold

during the preceding quarter; and

(3) affix to each container of seed subject to the fee or to the

invoice of subject seed sold in bulk a plainly written statement

of the information required under Section 61.004 of this code.

(d) Quarterly reports filed under Subsection (c)(2) of this

section are due within 30 days after the last day of November,

February, May, and August. Unless filed in accordance with prior

written approval of the department for late filing, a person who

does not file the report within the allotted time shall pay to

the department a penalty fee, as provided by department rule.

(e) The department is entitled to examine the records of a

permittee under Subsection (c) of this section during regular

business hours. If the permittee is located outside of this

state, the permittee shall maintain the records and information

required by Subsection (c) of this section in this state or pay

all costs incurred in the auditing of records at another

location. The department shall promptly furnish to the permittee

an itemized statement of any costs incurred in an out-of-state

audit and the permittee shall pay the costs not later than the

30th day following the date of the statement.

(f) The department may set the fee, prescribe and furnish forms,

and require the filing of reports necessary for the payment of

the inspection fee.

Acts 1981, 67th Leg., p. 1130, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1993, 73rd Leg., ch. 978, Sec. 2, eff. Aug.

30, 1993; Acts 1995, 74th Leg., ch. 419, Sec. 2.22, eff. Sept. 1,

1995.

Sec. 61.012. CANCELLATION OR REVOCATION OF AGRICULTURAL SEED

PERMIT. (a) The department may cancel an agricultural seed

permit issued under Section 61.011(c) of this code if the

permittee fails to observe the rules adopted, to file a report

required, or to pay a fee required under that section.

(b) The department shall revoke the permit of any person who

fails either to maintain records in this state or to pay for an

out-of-state audit under Section 61.011(e) of this code.

Acts 1981, 67th Leg., p. 1131, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 61.013. VEGETABLE SEED LICENSE. (a) A person may not sell

or offer, expose, or otherwise distribute for sale vegetable seed

for planting purposes in this state unless the person possesses a

valid vegetable seed license issued under this section.

(b) The department may fix by rule and collect a fee for the

issuance of a vegetable seed license.

(c) An applicant for a vegetable seed license shall apply for

the license on forms prescribed by the department.

(d) A vegetable seed license expires on the first anniversary of

the date on which it was issued or renewed.

(e) A person who sells or offers, exposes, or otherwise

distributes for sale vegetable seed in containers bearing the

name and address of a licensee under this section is not required

to be licensed under this section.

Acts 1981, 67th Leg., p. 1131, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2005, 79th Leg., Ch.

44, Sec. 1, eff. September 1, 2005.

Sec. 61.0135. REVOCATION, MODIFICATION, OR SUSPENSION OF

LICENSE. (a) The department shall revoke, modify, or suspend a

license, assess an administrative penalty, place on probation a

person whose license has been suspended, or reprimand a licensee

for a violation of this chapter or a rule adopted by the

department under this chapter.

(b) If a license suspension is probated, the department may

require the person to:

(1) report regularly to the department on matters that are the

basis of the probation;

(2) limit practice to the areas prescribed by the department; or

(3) continue or renew professional education until the person

attains a degree of skill satisfactory to the department in those

areas that are the basis of the probation.

(c) If the department proposes to revoke, modify, or suspend a

person's license, the person is entitled to a hearing conducted

under Section 12.032. The decision of the department is

appealable in the same manner as provided for contested cases

under Chapter 2001, Government Code.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 38, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 419, Sec. 3.08,

eff. Sept. 1, 1995.

Sec. 61.014. STOP-SALE ORDER. (a) If the department has reason

to believe that agricultural or vegetable seed is in violation of

any provision of this chapter, the department may issue and

enforce a written or printed order to stop the sale of the seed.

The department shall present the order to the owner or custodian

of the lot of seed. The person who receives the order may not

sell the seed until the seed is discharged by a court under

Subsection (b) of this section or until the department finds that

the seed is in compliance with this chapter.

(b) The owner or custodian of seed prohibited from sale by an

order of the department is entitled to sue in a court of

competent jurisdiction where the seed is found for a judgment as

to the justification of the order and for the discharge of the

seed in accordance with the findings of the court.

(c) This section does not limit the right of the department to

proceed as authorized by another section of this chapter.

Acts 1981, 67th Leg., p. 1131, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 61.015. SEIZURE OF SEED NOT IN COMPLIANCE. (a) The

department may sue in a court of competent jurisdiction in the

area in which the seed is located for the seizure of any lot of

agricultural or vegetable seed that is not in compliance with

this chapter.

(b) If the court finds that the seed is not in compliance with

this chapter, the court may condemn the seed. Condemned seed

shall be denatured, processed, destroyed, relabeled, or otherwise

disposed of in accordance with the law of this state.

(c) The court may not condemn the seed unless the owner or

custodian of the seed is given the opportunity to apply to the

court for the release of the seed or for permission to condition

or relabel the seed to bring it into compliance with this

chapter.

Acts 1981, 67th Leg., p. 1131, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 61.016. EXCEPTIONS. (a) Sections 61.001, 61.003-61.005,

and 61.008 of this code do not apply to:

(1) seed or grain not intended for sowing purposes;

(2) seed in storage for cleaning or conditioning, if the label

or other records pertaining to the seed bear the phrase "seed for

conditioning"; or

(3) seed being transported or consigned to a seed cleaning or

conditioning establishment for cleaning or conditioning, if the

invoice or labeling accompanying the seed bears the phrase "seed

for conditioning."

(b) The exceptions provided by Subsection (a) of this section do

not affect the criminal liability of a person for false or

misleading labeling or advertising of unclean seed under Section

61.018 of this code.

(c) This chapter does not prevent one farmer from selling to

another farmer seed grown on his or her own farm without having

the seed tested or labeled as required by this chapter if the

seed:

(1) is not advertised in the public communications media outside

the vendor's home county;

(2) is not sold or offered or exposed for sale by an individual

or organization for the farmer; and

(3) is not shipped by a common carrier.

Acts 1981, 67th Leg., p. 1132, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 61.017. PROSECUTIONS. (a) If the department has reason to

believe that a person has violated any provision of this chapter,

the department shall conduct a private hearing on the alleged

violation, giving the accused the opportunity to appear and,

either in person or by agent or attorney, present evidence. After

the hearing, or without a hearing if the accused or the agent or

attorney of the accused fails or refuses to appear, the

department may file with the appropriate district or county

attorney the evidence of the violation or take other steps

necessary to institute the prosecution of the violation. Venue

for the prosecution is in the area in which the violation

occurred.

(b) The county or district attorney or the attorney general, as

applicable, shall institute proceedings at once against the

person charged with the violation, if in his or her judgment the

information submitted warrants the action.

(c) After judgment by a court in any case arising under this

chapter, the department may publish any information pertinent to

the issuance of the judgment in any media that it considers

appropriate.

Acts 1981, 67th Leg., p. 1132, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 61.018. PENALTIES. (a) A person commits an offense if the

person sells or offers, exposes, or transports for sale

agricultural or vegetable seed within this state that:

(1) has not been tested for germination in accordance with

Section 61.009 of this code;

(2) is not labeled in accordance with Section 61.004, 61.005, or

61.006 of this code, as applicable;

(3) has false or misleading labeling;

(4) is represented by a false or misleading advertisement;

(5) contains noxious weed seeds in excess of the limitations per

pound, allowing for tolerances, prescribed under Section 61.008

of this code;

(6) has labeling or advertising subject to this chapter that

represents the seed to be certified in violation of Section

61.007 of this code; or

(7) is labeled by variety name in violation of Section 61.007(b)

of this code.

(b) A person commits an offense if the person:

(1) detaches, alters, defaces, or destroys any label provided

for in this chapter or the rules adopted under this chapter;

(2) alters or substitutes seed in a manner that may defeat the

purposes of this chapter;

(3) disseminates a false or misleading advertisement concerning

agricultural or vegetable seed;

(4) fails to comply with a stop-sale order issued under Section

61.014 of this code;

(5) hinders or obstructs an authorized person in the performance

of duties under this chapter;

(6) uses the word "type" in violation of Section 61.004(b) of

this code; or

(7) violates any other provision of this chapter.

(c) An offense under this section is a Class C misdemeanor.

(d) If a person is prosecuted under this section for selling or

offering or exposing for sale in this state agricultural or

vegetable seed that is incorrectly labeled or represented as to

kind, variety, type, treatment, or origin and that cannot be

identified by examination, it is a defense to prosecution that

the defendant obtained an invoice or grower's declaration giving

kind, kind and variety, or kind and type, treatment, and origin,

if required.

Acts 1981, 67th Leg., p. 1132, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 39, eff.

Sept. 1, 1989.



CHAPTER 62. SEED AND PLANT CERTIFICATION

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE A. SEED AND FERTILIZER

CHAPTER 62. SEED AND PLANT CERTIFICATION

Sec. 62.001. DEFINITIONS. In this chapter:

(1) "Board" means the State Seed and Plant Board.

(2) The term "certified seed" or "certified plant" means a seed

or plant that has been determined by a seed or plant certifying

agency to meet agency rules and standards as to genetic purity

and identity.

(3) "Plant" includes plant parts.

Acts 1981, 67th Leg., p. 1134, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 62.002. STATE SEED AND PLANT BOARD. (a) The State Seed

and Plant Board is an agency of the state. The board is composed

of:

(1) one individual, appointed by the president of Texas A&M

University, from the Soils and Crop Sciences Department, Texas

Agricultural Experiment Station, Texas A&M University;

(2) one individual, appointed by the president of Texas Tech

University, from the Department of Plant and Soil Sciences, Texas

Tech University;

(3) one individual, appointed by the commissioner, licensed as a

Texas Foundation, Registered, or Certified seed or plant producer

who is not employed by a public institution;

(4) one individual, appointed by the commissioner, who sells

Texas Foundation, Registered, or Certified seed or plants;

(5) one individual, appointed by the commissioner, actively

engaged in farming but not a producer or seller of Texas

Foundation, Registered, or Certified seed or plants; and

(6) the head of the seed division of the department.

(b) An individual appointed from a state university or the

department serves on the board as an ex officio member. A member

serves for a term of two years and until a successor has

qualified. Members serve without compensation but are entitled to

reimbursement by the state for actual expenses incurred in the

performance of their duties.

(c) A member whose employment is terminated with the agency or

department from which the member was appointed or who ceases to

be engaged in the business or professional activity that the

member was appointed to represent vacates membership on the

board.

(d) The commissioner shall designate a member of the board as

the chairman to serve in that capacity at the pleasure of the

commissioner. The board annually shall elect a vice-chairman and

secretary. The board shall meet at times and places determined

by the chairman.

(e) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointees.

Acts 1981, 67th Leg., p. 1134, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 479, Sec. 185, eff.

Sept. 1, 1985; Acts 1985, 69th Leg., ch. 729, Sec. 14, eff. Sept.

1, 1985; Acts 1989, 71st Leg., ch. 311, Sec. 1, eff. Aug. 28,

1989; Acts 1995, 74th Leg., ch. 419, Sec. 1.17, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 4.04, eff. September 1, 2009.

Sec. 62.0021. MEETINGS BY TELEPHONE CONFERENCE CALL. (a)

Notwithstanding Chapter 551, Government Code, the board may hold

an open or closed meeting by telephone conference call if

immediate action is required and the convening at one location of

a quorum of the board is inconvenient for any member of the

board.

(b) The meeting is subject to the notice requirements applicable

to other meetings.

(c) The notice of the meeting must specify as the location of

the meeting the location where meetings of the board are usually

held.

(d) Each part of the meeting that is required to be open to the

public shall be audible to the public at the location specified

in the notice of the meeting as the location of the meeting and

shall be tape-recorded. The tape recording shall be made

available to the public.

Added by Acts 1993, 73rd Leg., ch. 74, Sec. 1, eff. May 5, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(78), eff.

Sept. 1, 1995.

Sec. 62.0022. BOARD CONFLICT OF INTEREST. (a) An officer,

employee, or paid consultant of a Texas trade association in the

field of agriculture may not be a member of the board.

(b) A person who is the spouse of an officer, manager, or paid

consultant of a Texas trade association in the field of

agriculture may not be a member of the board.

(c) For the purposes of this section, a Texas trade association

is a nonprofit, cooperative, and voluntarily joined association

of business or professional competitors in this state designed to

assist its members and its industry or profession in dealing with

mutual business or professional problems and in promoting their

common interest.

(d) A person may not serve as a member of the board or act as

the general counsel to the board if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the board.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 1.18, eff. Sept. 1,

1995.

Sec. 62.0023. REMOVAL OF BOARD MEMBER. (a) It is a ground for

removal from the board if a member:

(1) does not have at the time of appointment the qualifications

required by Section 62.002;

(2) does not maintain during service on the board the

qualifications required by Section 62.002;

(3) violates a prohibition established by Section 62.0022;

(4) cannot because of illness or disability discharge the

member's duties for a substantial part of the term for which the

member is appointed; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year unless the absence is excused by majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 506, Sec.

4.09(1), eff. September 1, 2009.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 1.18, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 4.09(1), eff. September 1, 2009.

Sec. 62.0024. STANDARDS OF CONDUCT. The commissioner or the

commissioner's designee shall provide to members of the board, as

often as necessary, information regarding their qualification for

office under this chapter and their responsibilities under

applicable laws relating to standards of conduct for state

officers or employees.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 1.18, eff. Sept. 1,

1995.

Sec. 62.0025. BOARD MEETINGS; ADMINISTRATIVE PROCEDURE. (a)

The board shall develop and implement policies that provide the

public with a reasonable opportunity to appear before the board

and to speak on any issue under the jurisdiction of the board.

(b) The board is subject to Chapter 551, Government Code, and

Chapter 2001, Government Code.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 1.18, eff. Sept. 1,

1995.

Sec. 62.0026. SEPARATION OF RESPONSIBILITIES. The board shall

develop and implement policies that clearly separate the

policymaking responsibilities of the board and the management

responsibilities of the commissioner and the staff of the

department.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 1.18, eff. Sept. 1,

1995.

Sec. 62.0027. BOARD MEMBER TRAINING. (a) Before a member of

the board may assume the member's duties, the member must

complete at least one course of the training program established

under this section.

(b) A training program established under this section shall

provide information to the member regarding:

(1) Chapter 64, this chapter, and the enabling legislation that

created the board;

(2) the programs operated by the board;

(3) the role and functions of the board;

(4) the rules of the board with an emphasis on the rules that

relate to disciplinary and investigatory authority;

(5) the requirements of:

(A) Chapter 551, Government Code;

(B) Chapter 552, Government Code; and

(C) Chapter 2001, Government Code;

(6) the requirements of the conflict of interest laws and other

laws relating to public officials; and

(7) any applicable ethics policies adopted by the department or

the Texas Ethics Commission.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 1.18, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 4.05, eff. September 1, 2009.

Sec. 62.003. CLASSES OF CERTIFIED SEED. (a) The four classes

of certified seed and plants are Breeder, Foundation, Registered,

and Certified.

(b) A Breeder seed or Breeder plant is directly controlled by

the originating or sponsoring person or the person's designee and

is the primary source for the production of seed and plants of

the other classes.

(c) A Foundation seed or Foundation plant is the progeny of

Breeder or Foundation seed or plants and is produced and handled

under the procedures established, in accordance with federal

requirements, by a seed or plant certifying agency for the

Foundation class of seed or plants for the purpose of maintaining

genetic purity and identity.

(d) A Registered seed or Registered plant is the progeny of

Breeder or Foundation seed or plants and is produced and handled

under procedures established, in accordance with federal

requirements, by a seed or plant certifying agency for the

Registered class of seed or plants for the purpose of maintaining

genetic purity and identity.

(e) A Certified seed or Certified plant is the progeny of

Breeder, Foundation, or Registered seed or plants, except as

otherwise provided by federal law, and is produced and handled

under procedures established, in accordance with federal

requirements, by a seed or plant certifying agency for the

Certified class of seed or plants for the purpose of maintaining

genetic purity and identity.

Acts 1981, 67th Leg., p. 1134, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 62.004. ELIGIBILITY FOR AND STANDARDS OF CERTIFICATION.

(a) The board may establish, not inconsistent with federal law,

the eligibility of various kinds and varieties of seed and plants

for genetic purity and identity certification and the procedures

for that certification.

(b) The board may establish standards of genetic purity and

identity, not inconsistent with federal law, for classes of

certified seed and plants for which the board determines that

standards are desirable. In establishing the standards, the board

may consider all factors affecting the quality of seed and

plants.

(c) The board shall report to the department the kinds and

varieties of seed and plants eligible for certification and the

standards adopted for certification eligibility.

Acts 1981, 67th Leg., p. 1135, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 62.005. LICENSING OF PRODUCERS OF FOUNDATION, REGISTERED,

OR CERTIFIED SEED. (a) A person who wants to produce a

certified class of seed or plant for which the board has

established standards of genetic purity and identity may apply to

the board for licensing as a Foundation, Registered, or Certified

producer of seed or plants. To be licensed as a producer, a

person must satisfy the board that:

(1) he or she is of good character and has a reputation for

honesty;

(2) his or her facilities meet board requirements for producing

and maintaining seed or plants for the certification generations

desired; and

(3) he or she has met any other board requirements as to

knowledge of the production or maintenance of seed or plants for

the certification generations for which he or she applies to be

licensed.

(b) The board may adopt rules governing the production and

handling by licensed producers of certified classes of seed and

plants to ensure the maintenance of genetic purity and identity.

(c) A license to produce Foundation, Registered, or Certified

seed or plants is not transferable and is permanent unless

revoked as provided in this chapter. A person licensed as a

producer of Foundation, Registered, or Certified seed or plants

is eligible to produce certified seed or plants, as provided in

the license, of the class for which he or she is licensed or of

any lower class of certified seed or plants, as determined by the

board.

(d) An application for licensing as a Foundation, Registered, or

Certified producer of seed or plants must be accompanied by a

fee, as provided by department rule.

Acts 1981, 67th Leg., p. 1135, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 40, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 419, Sec. 2.23, eff.

Sept. 1, 1995.

Sec. 62.006. REGISTRATION OF PLANT BREEDERS. (a) A person

engaging in the development, maintenance, or production of seed

or plants for which standards of genetic purity and identity have

been established by the board may apply to the board for

registration as a plant breeder. The applicant shall apply on

forms prescribed by the board and shall include with the

application a registration fee, as determined by the board. To be

registered as a plant breeder, a person must satisfy the board

that the person is skilled in the science of plant breeding. The

board may require skill to be shown by evidence of

accomplishments in the field and may require an oral or written

examination in the subject.

(b) A certificate of registration is not transferable and is

permanent unless revoked as provided in this chapter.

Acts 1981, 67th Leg., p. 1135, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 2.24, eff.

Sept. 1, 1995.

Sec. 62.0065. NOTICE AND ANALYSIS OF EXAMINATION RESULTS. (a)

Not later than the 30th day after the date on which a licensing

or registration examination is administered under this chapter,

the board shall notify each examinee of the results of the

examination. However, if an examination is graded or reviewed by

a national testing service, the board shall notify examinees of

the results of the examination not later than the 14th day after

the date on which the board receives the results from the testing

service. If the notice of examination results graded or reviewed

by a national testing service will be delayed for longer than 90

days after the examination date, the board shall notify the

examinee of the reason for the delay before the 90th day. The

board may require a testing service to notify examinees of the

results of an examination.

(b) If requested in writing by a person who fails a licensing or

registration examination administered under this chapter, the

board shall furnish the person with an analysis of the person's

performance on the examination.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 41, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 1.19, eff.

Sept. 1, 1995.

Sec. 62.008. CERTIFICATION OF SEED AND PLANTS. (a) The

department is the certifying agency in Texas for the

certification of seed and plants. The department shall employ a

sufficient number of inspectors to carry out the inspection

provisions of this chapter. Inspectors must meet qualifications

set by the board.

(b) A person who is licensed as a Foundation, Registered, or

Certified seed or plant producer or who is registered as a plant

breeder is eligible to have seed or plants of an eligible class

and variety certified by the department. On request by a licensed

producer or a registered plant breeder to have seed or plants

certified, the department shall inspect the producer's or

registrant's fields, facilities, and seed or plants. Inspection

may include tests approved by the board and carried out by

inspectors under the authority of the department.

(c) After inspection, if the department determines that the

production of seed or plants has met the standards and rules

prescribed by the board, it shall cause to be attached to each

container of the product a label identifying the seed or plant

and the certified class and including other information required

by statute or by rule of the board. The department shall

prescribe the format of the label.

(d) The department shall fix and collect a fee for the issuance

of a certification label in an amount necessary to cover the

costs of inspection and labels.

Acts 1981, 67th Leg., p. 1137, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 2001, 77th Leg., ch. 52, Sec. 9, eff. May

7, 2001.

Sec. 62.009. SEED AND PLANTS FROM OUTSIDE THE STATE. (a) The

department may adopt rules, including testing requirements and

standards, which must be met before seed or plants represented to

be of a certified class may be shipped into the state for

distribution in the state. The rules adopted shall be designed to

ensure buyers in the state of having available certified seed and

plants of known origin, genetic purity, and identity and shall

correspond to appropriate rules used in certifying seed and

plants produced in Texas.

(b) The department may require inspections of seed and plants

represented to be of a certified class and shipped into the state

for distribution in the state and may collect fees to cover costs

of inspection, as determined by the department. The department

may require inspection fee payment before distribution in the

state.

(c) A person may not distribute in this state seed or plants

represented to be of a certified class and shipped into the state

for distribution in the state, unless the person has first

complied with any rules, including testing requirements, adopted

by the department for seed or plants shipped into the state.

(d) A person may not sell or offer for sale in this state seed

or plants represented to be of a certified class and shipped into

the state for distribution in the state, unless the seed or

plants have been certified by an official certifying agency in

the state, province, or country of origin or have been certified

by the department.

(e) Seed or plants shipped into the state for distribution in

the state which are represented to be of a certified class and

which are found by the department after investigation to violate

the requirements of this section are restricted from

distribution. In addition, the department may order the seed or

plants in violation confiscated and retained under general

supervision of the department. An owner or consignee of

restricted or confiscated seed or plants may appeal the order by

filing an appeal within 10 days of the order. Appeal is in the

county court of the county where the seed or plants are

restricted or were confiscated. The appeal in county court is by

trial de novo. If no appeal is filed as provided in this section

or if after an appeal in county court, the department's action is

not reversed, the department may destroy confiscated seed or

plants.

Acts 1981, 67th Leg., p. 1137, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 62.010. REVOCATION, MODIFICATION, OR SUSPENSION OF

REGISTRATION OR LICENSE. (a) The department shall revoke,

modify, or suspend the registration or license of a registered

plant breeder or licensed producer of Foundation, Registered, or

Certified seed or plants, place on probation a person whose

registration or license has been suspended, or reprimand a

registrant or licensee if the person makes exaggerated claims for

products, fails to observe any rule governing the maintenance and

production of a certified class of seed or plants that he or she

is registered or licensed to produce or maintain, or violates

another requirement of this chapter or a rule adopted by the

board or the department under this chapter.

(b) If a suspension of a license or registration is probated,

the department may require the person to:

(1) report regularly to the department on matters that are the

basis of the probation;

(2) limit practice to the areas prescribed by the department; or

(3) continue or renew professional education until the person

attains a degree of skill satisfactory to the department in those

areas that are the basis of the probation.

(c) If the department revokes a registration or license, the

department shall order the cancellation and withdrawal of all

appropriate certification labels previously issued for the seed

or plants.

(d) If the department proposes to revoke, modify, or suspend a

person's registration or license, the person is entitled to a

hearing conducted under Section 12.032. The board shall prescribe

procedures by which all decisions of the department to revoke,

modify, or suspend a registration or license issued under this

chapter are appealable to the board.

Acts 1981, 67th Leg., p. 1138, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 42, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 419, Sec. 3.09, eff.

Sept. 1, 1995.

Sec. 62.011. PENALTIES. (a) A person commits an offense if the

person:

(1) sells or offers for sale in this state seed or plants with

labeling or packaging accompanying the seed or plants using the

terms "from officially inspected fields," "state inspected,"

"approved seed," "approved plants," "approved sods," "approved

trees," "inspected fields," "foundation seed," "certified

plants," or terms having the same meaning, unless the seed or

plants have been certified as Foundation, Registered, or

Certified seed or plants;

(2) represents himself or herself to be a registered plant

breeder or licensed producer of Foundation, Registered, or

Certified seed or plants unless he or she has been registered or

licensed under this chapter;

(3) sells or offers for sale in this state Foundation,

Registered, or Certified seed or plants that are not in

compliance with this chapter or with the rules adopted under this

chapter;

(4) sells or offers for sale seed or plants represented to be

certified in explicit oral or written statements or by misleading

oral or written statements if the seed or plants have not been

certified or have not been certified as being of the class of

which they are represented;

(5) violates Section 62.007(c) of this code; or

(6) violates Section 62.009(c), (d), or (e) of this code.

(b) An offense under Subsection (a)(1), (a)(2), (a)(5), or

(a)(6) of this section is a Class C misdemeanor.

(c) An offense under Subsection (a)(3) or (a)(4) of this section

is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1138, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 43, eff.

Sept. 1, 1989.



CHAPTER 63. COMMERCIAL FERTILIZER

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE A. SEED AND FERTILIZER

CHAPTER 63. COMMERCIAL FERTILIZER

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 63.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of regents of The Texas A & M

University System.

(2) "Brand" means the term, design, trademark, or other specific

designation under which a commercial fertilizer is distributed.

(3) "Bulk" means any lot of commercial fertilizer that is not in

a closed container at the time it passes to the possession of the

consumer and includes that fertilizer at any stage of

distribution.

(4) "Container" means a bag, box, carton, bottle, object,

barrel, package, apparatus, device, appliance, or other item of

any capacity into which a commercial fertilizer is packed,

poured, stored, or placed for handling, transporting, or

distributing.

(5) "Customer-formula fertilizer" means a mixture of commercial

fertilizers or fertilizer materials and other agricultural

products such as seed and pesticides, any part of which is

furnished by the person who processed, mixed, blended, or

prepared the mixture and which is formulated according to the

specific instructions of the purchaser.

(6) "Director" means the director of the Texas Agricultural

Experiment Station.

(7) "Distribute" means sell, offer for sale, expose for sale,

consign for sale, barter, exchange, transfer possession or title,

or otherwise supply.

(8) "Fertilizer material" means a solid or nonsolid substance or

compound that contains an essential plant nutrient element in a

form available to plants and is used primarily for its essential

plant nutrient element content in promoting or stimulating growth

of a plant or improving the quality of a crop or for compounding

a mixed fertilizer. The term does not include the excreta of an

animal, plant remains, or a mixture of those substances, for

which no claim of essential plant nutrients is made.

(9) "Grade" means the percentages stated in whole numbers of

total nitrogen, available phosphoric acid

(P2O5), and soluble potash (K2O)

guaranteed in a fertilizer.

(10) "Label" means a display of written, printed, or graphic

matter on or affixed to a container or on an invoice or delivery

slip.

(11) "Mixed fertilizer" means a solid or nonsolid product that

results from the combination, mixture, or simultaneous

application of two or more fertilizer materials by a

manufacturer, processor, mixer, or contractor. The term may

include a specialty fertilizer or manipulated manure, but does

not include the excreta of an animal, plant remains, or a mixture

of those substances, for which no claim of essential plant

nutrients is made.

(12) "Manipulated manure" means a substance composed of the

excreta of an animal, plant remains, or a mixture of those

substances, for which a claim of essential plant nutrients is

made.

(13) "Official sample" means a sample taken by the service and

designated as official by the service.

(14) "Registrant" means a person who registers a commercial

fertilizer under this chapter.

(15) "Service" means the Texas Feed and Fertilizer Control

Service.

(16) "Specialty fertilizer" means a fertilizer distributed

primarily for nonfarm use, including use on or in home gardens,

lawns, shrubbery, flowers, golf courses, municipal parks,

cemeteries, greenhouses, or nurseries. The term does not include

the excreta of an animal, plant remains, or a mixture of those

substances, for which no claim of essential plant nutrients is

made.

(17) "Ton" means a net weight of 2,000 pounds avoirdupois or

1,000 kilograms metric.

(18) "Weight" means the net weight of a container of commercial

fertilizer expressed in either the avoirdupois or metric system.

Acts 1981, 67th Leg., p. 1140, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1837, ch. 349, art. 1,

Sec. 1, eff. Sept. 1, 1983.

Sec. 63.002. COMMERCIAL FERTILIZER. (a) Except as otherwise

provided by this section, a substance is a commercial fertilizer

subject to this chapter if it is:

(1) a fertilizer material;

(2) a mixed fertilizer;

(3) a customer-formula fertilizer; or

(4) another substance, material, or element, including a

pesticide, that is intended for use or is used as an ingredient

or component of a mixture of materials that is used, designed or

represented for use, or claimed to have value, in promoting plant

growth.

(b) Unprocessed, unpackaged, or unmanipulated lime, limestone,

marl, or gypsum is not a commercial fertilizer subject to this

chapter.

(c) The excreta of an animal, plant remains, or mixtures of

those substances, are not commercial fertilizers subject to this

chapter if no claim of essential plant nutrients is made.

(d) A plant food element or additive other than nitrogen,

phosphorus, or potassium, determinable by an acceptable

laboratory method, may be incorporated into a commercial

fertilizer and guaranteed only if, and in the manner, authorized

by rule of the director. Any additional plant food element or

additive is subject to the inspection, analysis, and other

provisions of this chapter.

Acts 1981, 67th Leg., p. 1141, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1837, ch. 349, art. 1,

Sec. 1, eff. Sept. 1, 1983.

Sec. 63.003. ADMINISTRATION. (a) The Texas Feed and Fertilizer

Control Service is under the direction of the director of the

Texas Agricultural Experiment Station, who is responsible for

exercising the powers and performing the duties assigned to the

service by this chapter.

(b) The service may employ personnel necessary to perform its

duties.

(c) The director may appoint a state chemist whose

responsibilities may include the making of chemical analyses and

tests required by this chapter.

Acts 1981, 67th Leg., p. 1142, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1837, ch. 349, art. 1,

Sec. 1, eff. Sept. 1, 1983.

Sec. 63.004. RULES; STANDARDS. Following a public hearing, the

service may adopt rules relating to the distribution of

commercial fertilizers that the service finds necessary to carry

into full effect the intent and meaning of this chapter including

rules defining and establishing standards for commercial

fertilizer. To the extent practicable, rules that define and

establish standards for commercial fertilizer shall be in harmony

with the official standards of the Association of American Plant

Food Control Officials.

Acts 1981, 67th Leg., p. 1142, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1837, ch. 349, art. 1,

Sec. 1, eff. Sept. 1, 1983.

Sec. 63.005. PUBLICATIONS. (a) At least annually, the service

shall publish:

(1) information concerning the sales of commercial fertilizers,

together with data on those sales that the service considers

advisable;

(2) the results of the analyses of official samples of

commercial fertilizers sold within the state as compared to the

guaranteed analyses of those fertilizers;

(3) a financial statement showing the receipt and expenditure of

funds under this chapter; and

(4) other information relating to fertilizer as the service

considers necessary or desirable to the public interest.

(b) The service shall prescribe the form of a publication

required under this section.

(c) The report on sales of commercial fertilizers shall

separately show information concerning the sales for the fall and

spring seasons.

(d) A publication under this section may not disclose the scope

of operations of any person.

Acts 1981, 67th Leg., p. 1142, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1837, ch. 349, art. 1,

Sec. 1, eff. Sept. 1, 1983.

Sec. 63.006. APPLICATION. (a) This chapter does not apply to,

restrict, or void the sale of a commercial fertilizer by an

importer, manufacturer, or manipulator to an importer,

manufacturer, or manipulator who mixes fertilizers for

distribution. This chapter does not prevent the free and

unrestricted shipment of a commercial fertilizer to a

manufacturer or manipulator who has registered the brand name as

required by this chapter.

(b) This chapter does not apply to the mixing, milling, or

processing of a material produced by a purchaser of commercial

fertilizer or acquired by the purchaser from a source other than

the person who mixed or processed the material.

Acts 1981, 67th Leg., p. 1142, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1837, ch. 349, art. 1,

Sec. 1, eff. Sept. 1, 1983.

Sec. 63.007. EFFECT ON OTHER LAW. This chapter preempts and

supersedes any ordinance, order, or rule adopted by a political

subdivision of this state relating to the regulation,

registration, packaging, labeling, sale, distribution, use, or

application of commercial fertilizer.

Added by Acts 2009, 81st Leg., R.S., Ch.

120, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. GRADES

Sec. 63.021. GRADE STATEMENTS. Any statement of the grade of a

commercial fertilizer shall be stated in whole numbers in the

following order:

(1) total nitrogen;

(2) available phosphoric acid; and

(3) soluble potash.

Acts 1981, 67th Leg., p. 1143, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER C. PERMIT AND REGISTRATION

Sec. 63.031. PERMIT AND REGISTRATION REQUIRED. (a) A person

may not manufacture or distribute a commercial fertilizer in this

state without a valid current permit issued by the service, and a

person may not manufacture or distribute a commercial fertilizer

in this state, other than customer-formula fertilizer, unless the

person first registers the fertilizer with the service.

(b) An application for a permit or registration shall be

submitted on a form prescribed by the service.

(c) Registration is required for each distinct mixture,

formulation, or type of commercial fertilizer manufactured or

distributed in this state.

(d) A person is not required to register a commercial fertilizer

that has been registered by another person.

Acts 1981, 67th Leg., p. 1143, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1842, ch. 349, art. 1,

Sec. 2, eff. Sept. 1, 1983.

Sec. 63.032. APPLICATION FOR REGISTRATION. (a) Each

application for registration of a commercial fertilizer shall

include the following information relating to the fertilizer:

(1) the name and principal address of the person responsible for

manufacture and distribution;

(2) the brand or the name under which the fertilizer is to be

distributed; and

(3) other information that the service may by rule require.

(b) The service may prescribe and furnish forms for registration

of commercial fertilizers under this chapter. The service shall

provide a registrant with a copy of the approved registration.

Acts 1981, 67th Leg., p. 1143, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1842, ch. 349, art. 1,

Sec. 2, eff. Sept. 1, 1983; Acts 2003, 78th Leg., ch. 498, Sec.

1, eff. June 20, 2003.

Sec. 63.033. TERM OF PERMIT AND REGISTRATION. A permit or

registration issued under this chapter is permanent unless:

(1) the service revokes, suspends, annuls, or amends the permit

or registration;

(2) the permittee or registrant withdraws or cancels the permit

or registration; or

(3) the service requires a new permit or new registration.

Acts 1981, 67th Leg., p. 1143, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1842, ch. 349, art. 1,

Sec. 2, eff. Sept. 1, 1983.

Sec. 63.034. REFUSAL OR REVOCATION OF PERMIT. Following notice

and a hearing, the service may revoke, suspend, annul, or amend

an existing permit or may refuse to issue a permit if it finds

that the permittee or applicant has:

(1) been convicted of a crime for which a permit may be revoked,

suspended, annulled, amended, or refused under Chapter 53,

Occupations Code;

(2) refused or after notice failed to comply with this chapter

and rules adopted under this chapter; or

(3) used fraudulent or deceptive practices in attempting evasion

of this chapter or a rule adopted under this chapter.

Acts 1981, 67th Leg., p. 1144, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1842, ch. 349, art. 1,

Sec. 2, eff. Sept. 1, 1983; Acts 2001, 77th Leg., ch. 1420, Sec.

14.721, eff. Sept. 1, 2001.

Sec. 63.035. REFUSAL OR REVOCATION OF REGISTRATION. Following

notice and a hearing, the service may revoke, suspend, annul, or

amend an existing registration of or may refuse a registration to

a commercial fertilizer if the service finds that:

(1) the commercial fertilizer:

(A) is not in compliance with this chapter or a rule adopted

under this chapter; or

(B) contains a pesticide as defined by Chapter 76 of this code

that has not been registered in accordance with that chapter; or

(2) the registrant or applicant has:

(A) been convicted of a crime for which registration may be

revoked, suspended, annulled, amended, or refused under Chapter

53, Occupations Code;

(B) refused or after notice failed to comply with this chapter

and rules adopted under this chapter; or

(C) used fraudulent or deceptive practices in attempted evasion

of this chapter or a rule adopted under this chapter.

Acts 1981, 67th Leg., p. 1144, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1842, ch. 349, art. 1,

Sec. 2, eff. Sept. 1, 1983; Acts 2001, 77th Leg., ch. 1420, Sec.

14.722, eff. Sept. 1, 2001.

SUBCHAPTER D. LABELING

Sec. 63.051. LABELING OF COMMERCIAL FERTILIZER. (a) Except as

provided by Subsection (d) of this section, each container of

commercial fertilizer distributed in this state, other than

customer-formula fertilizer, must have a label with the following

information:

(1) the name and principal address of the person responsible for

manufacture and distribution;

(2) the brand, grade, and name under which the fertilizer is to

be distributed;

(3) the net weight of the fertilizer in the container;

(4) the guaranteed analysis of the plant nutrients in the

fertilizer, listing the minimum percentages of primary,

secondary, and micro plant nutrients, and other additives, in

accordance with rules of the service; and

(5) other information that the service may by rule prescribe.

(b) The guaranteed analysis of any unacidulated mineral

phosphatic materials and basic slag shall guarantee both the

total and available phosphoric acid and the degree of fineness.

The guaranteed analysis of bone, tankage, and other organic

phosphate materials shall guarantee the total phosphoric acid.

All materials included in the guaranteed analysis are subject to

inspection and determination by laboratory procedures in

accordance with rules of the service.

(c) The manufacturer or other person distributing packaged

commercial fertilizer shall affix the label required by this

section to the container of fertilizer or cause it to be printed

on the side of the container in the manner prescribed by the

service. The label information must be grouped together and

plainly printed in English in the size or of type prescribed by

the service.

(d) The manufacturer or other person distributing commercial

fertilizer in bulk or in a container that holds an amount

exceeding 110 pounds dry weight or 55 gallons liquid shall at the

time of delivery furnish the purchaser with a written or printed

statement showing the information required by this section.

Acts 1981, 67th Leg., p. 1144, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1846, ch. 349, art. 1,

Sec. 3, eff. Sept. 1, 1983.

Sec. 63.052. MISLEADING LABEL. The label of a commercial

fertilizer may not be misleading in any particular.

Acts 1981, 67th Leg., p. 1144, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 63.053. LABELING OF CUSTOMER-FORMULA FERTILIZER. A person

distributing customer-formula fertilizer in this state shall at

the time of delivery furnish to the purchaser a label showing:

(1) the name and address of the purchaser;

(2) the date of sale;

(3) the grade of the mixture;

(4) the guaranteed analysis of the plant nutrients and other

additives;

(5) the net weight of the fertilizer; and

(6) the name and address of the registrant.

Added by Acts 1983, 68th Leg., p. 1846, ch. 349, art. 1, Sec. 3,

eff. Sept. 1, 1983.

Sec. 63.054. GENERAL LABEL RESTRICTIONS. Except as authorized

by this chapter or a rule of the service, the label of a

commercial fertilizer may not:

(1) advertise, name, promote, emphasize, or otherwise direct

attention to one or more components or ingredients in the product

unless the percentage and common name of the component or

ingredient is clearly and prominently declared; or

(2) contain the name of another manufacturer or person or a

product of another manufacturer or person.

Acts 1981, 67th Leg., p. 1144, ch. 388, Sec. 1, eff. Sept. 1,

1980. Renumbered from Sec. 63.053 and amended by Acts 1983, 68th

Leg., p. 1846, ch. 349, art. 1, Sec. 3, eff. Sept. 1, 1983.

SUBCHAPTER E. FEES

Sec. 63.071. INSPECTION FEE. (a) For each state fiscal year,

the registrant of a commercial fertilizer shall pay to the

service an inspection fee as prescribed by this section.

(b) Except as otherwise provided by this section, the inspection

fee for a commercial fertilizer distributed in this state is 30

cents per ton of fertilizer. With the approval of the board, the

director may reduce or increase the inspection fee in increments

of two cents per ton per fiscal year.

(c) A person distributing in this state a commercial fertilizer

product packaged in individual containers of five pounds or less

shall pay, for each distinct commercial fertilizer product so

distributed, a flat rate inspection fee of $50 for each fiscal

year or part of a fiscal year in which the distribution is made.

(d) A registrant paying an inspection fee under Subsection (b)

of this section shall pay in advance a minimum annual inspection

fee of $100 per fiscal year. All advance inspection fees

collected under this section shall be credited towards the first

tonnage inspection owed by the registrant accruing in that fiscal

year.

(e) If more than one person is involved in the distribution of a

commercial fertilizer, the last person who distributes to a

dealer or consumer who is a nonregistrant shall pay the fee.

(f) A person is not required to pay an inspection fee on a

portion of a customer-formula fertilizer that is produced by the

purchaser or acquired by the purchaser from a source other than

the person who mixed, milled, or processed the mixture.

(g) The service may by rule provide that a person who

manufactures or distributes a commercial fertilizer solely for

investigational, experimental, or laboratory use by qualified

persons is not required to pay an inspection fee on the

fertilizer if the use is in the public interest.

(h) A person is not required to pay an inspection fee on compost

as defined by Section 361.421, Health and Safety Code.

Acts 1981, 67th Leg., p. 1145, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1848, ch. 349, art. 1,

Sec. 4, eff. Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 899, Sec.

1.16, eff. Aug. 30, 1993.

Sec. 63.072. TONNAGE REPORT AND INSPECTION FEE PAYMENT. (a)

The person responsible for paying a fertilizer inspection fee

shall file with the service a sworn report either stating that no

tonnage of commercial fertilizer was distributed during the

preceding reporting period or setting forth the tonnage of all

the commercial fertilizer that the person manufactured or

distributed in this state during the preceding reporting period.

The person shall file the report:

(1) quarterly if the total amount of inspection fees in a year

is $100 or more; or

(2) annually if the total amount of inspection fees in a year is

less than $100.

(b) Each tonnage report must be accompanied by payment of the

inspection fee due based on the tonnage reported for that quarter

or year, as applicable.

(c) A tonnage report and inspection fee payment is due:

(1) on or before the 31st day following the last day of

November, February, May, and August, for persons reporting

quarterly; and

(2) on or before the 31st day following the last day of August,

for persons reporting annually.

(d) The service may prescribe and furnish forms as necessary

under this section.

Acts 1981, 67th Leg., p. 1145, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1848, ch. 349, art. 1,

Sec. 4, eff. Sept. 1, 1983; Acts 2003, 78th Leg., ch. 682, Sec.

1, eff. Sept. 1, 2003.

Sec. 63.073. PENALTY FOR LATE FILING OR PAYMENT. (a) If a

person does not file a report or pay the inspection fee as

required by Section 63.072, the registrant shall pay a penalty

equal to 15 percent of the inspection fee due or $50, whichever

is greater.

(b) A penalty, together with the delinquent inspection fee, is

due before the 61st day following the last day of the quarter,

for quarterly reports, or of August, for annual reports. The

service shall cancel the registration of a registrant who fails

to pay the penalty and delinquent inspection fee within that time

period.

Acts 1981, 67th Leg., p. 1145, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1848, ch. 349, art. 1,

Sec. 4, eff. Sept. 1, 1983; Acts 2003, 78th Leg., ch. 682, Sec.

2, eff. Sept. 1, 2003.

Sec. 63.074. RECORDS; ADDITIONAL REPORTS; AUDITS. (a) For the

purpose of determining the accurate tonnage of commercial

fertilizers distributed in this state or identifying or verifying

tonnage reports, the service may require each registrant to

maintain records or file additional reports.

(b) The service is entitled to examine at reasonable times the

records maintained under this section.

(c) A registrant shall preserve and maintain in usable condition

all records required by this section and shall retain the records

for a period of at least two years. The service may require a

registrant to retain records for a period longer than two years

if the service determines it to be in the public interest.

(d) If a registrant is located outside this state, the

registrant shall maintain the records and information required by

this section in this state or pay all costs incurred in the

auditing of records at another location. The service shall

promptly furnish to the registrant an itemized statement of any

costs incurred in an out-of-state audit and the registrant shall

pay the costs before the 31st day following the date of the

statement.

Acts 1981, 67th Leg., p. 1145, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1848, ch. 349, art. 1,

Sec. 4, eff. Sept. 1, 1983; Acts 2003, 78th Leg., ch. 682, Sec.

3, eff. Sept. 1, 2003.

Sec. 63.075. DISPOSITION AND USE OF FEES. (a) The service

shall deposit fees collected under this subchapter in the same

manner as other local institutional funds of The Texas A&M

University System. The fees shall be set apart as a special fund

to be known as the Texas fertilizer control fund.

(b) The Texas fertilizer control fund shall be used, with the

approval and consent of the board, for administering and

enforcing this chapter, including paying the cost of:

(1) salaries;

(2) equipment and facilities;

(3) registration;

(4) publication of bulletins and reports; and

(5) inspection, sampling, and analysis.

(c) Any fees collected under this subchapter that, in the

judgment of the board, are not needed for the proper and

efficient enforcement and administration of this chapter may,

with approval of the board, be used for research relative to the

value of commercial fertilizers.

Acts 1981, 67th Leg., p. 1146, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1850, ch. 349, art. 1,

Sec. 5, eff. Sept. 1, 1983.

SUBCHAPTER F. INSPECTION, SAMPLING, AND ANALYSIS

Sec. 63.091. INSPECTION AND SAMPLING; ENTRY POWER. In order to

determine if commercial fertilizer is in compliance with this

chapter, the service is entitled to:

(1) enter during regular business hours and inspect any place of

business, mill, plant, building, or vehicle, and to open any bin,

vat, or parcel, that is used in the manufacture, transportation,

importation, sale, or storage of a commercial fertilizer or is

suspected of containing a commercial fertilizer; and

(2) take samples from fertilizer found during that inspection.

Acts 1981, 67th Leg., p. 1146, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1851, ch. 349, art. 1,

Sec. 6, eff. Sept. 1, 1983.

Sec. 63.092. PROCEDURE FOR SAMPLING AND ANALYSIS. The service

by rule shall prescribe the procedures for sampling and analysis

of commercial fertilizers. The procedures must, to the extent

practicable, be in accordance with the official methods of the

Association of Official Analytical Chemists or other methods that

the service considers authentic by research and investigation.

Acts 1981, 67th Leg., p. 1146, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1851, ch. 349, art. 1,

Sec. 6, eff. Sept. 1, 1983.

Sec. 63.093. IDENTIFICATION OF SAMPLE. (a) Each sample taken

shall be sealed with a label placed on the container of the

sample showing:

(1) the serial number of the sample;

(2) the date on which the sample was taken; and

(3) the signature of the person who took the sample.

(b) Each sample shall be sent to the service. In addition, a

report shall be sent to the service stating:

(1) the name or brand of commercial fertilizer sampled;

(2) the serial number of the sample;

(3) the manufacturer or guarantor of the sample, if known;

(4) the name of the person in possession of the lot samples;

(5) the date and place of taking the sample; and

(6) the name of the person who took the sample.

(c) For the purpose of properly identifying a sample with the

lot sampled, the service is entitled to examine and copy any

invoice, transportation record, or other record pertaining to the

lot.

Acts 1981, 67th Leg., p. 1146, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1851, ch. 349, art. 1,

Sec. 7, eff. Sept. 1, 1983.

Sec. 63.094. INDEPENDENT ANALYSIS OF SAMPLE. (a) If the

service finds through chemical analysis or other method that a

commercial fertilizer is in violation of a provision of this

chapter, the service shall notify the manufacturer or other

person who caused the fertilizer to be distributed. The notice

must be in writing and give full details of the findings of the

service.

(b) After receiving a notice under Subsection (a) of this

section, the manufacturer or other person who caused the

fertilizer to be distributed may request that the service submit

portions of the sample analyzed to other chemists for independent

analysis. After receiving a request, the service shall submit two

portions of the sample analyzed to two qualified chemists

selected by the service. If requested, the service shall also

submit one portion of the sample to the person requesting

independent analysis. A request under this subsection must be

filed with the service before the 16th day following the day on

which notice is given.

(c) Each of the chemists selected by the service under

Subsection (b) of this section shall analyze the portion of the

sample and certify findings to the service under oath. The

findings shall be prepared in duplicate and the service shall

forward one copy of each chemist's findings to the person who

requested independent analysis.

(d) The three chemical analyses obtained under this section may

be considered in determining whether a violation of this chapter

has occurred.

(e) Except as provided by this subsection, the person requesting

independent analysis under this section shall pay the costs of

the analysis. If as a result of the independent analysis the

service determines that a violation has not occurred, the service

shall pay the costs of the analysis.

Acts 1981, 67th Leg., p. 1147, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1852, ch. 349, art. 1,

Sec. 8, eff. Sept. 1, 1983.

Sec. 63.095. TESTING OF SAMPLES ON REQUEST. In accordance with

the rules of the director, any person may submit a sample of a

commercial fertilizer to the director for analysis. The results

of the analysis shall be for informational purposes only, may not

identify the manufacturer, and may not be published.

Acts 1981, 67th Leg., p. 1147, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER G. ENFORCEMENT; REMEDIES

Sec. 63.121. STOP-SALE ORDER. (a) If the service has

reasonable cause to believe that a commercial fertilizer is being

distributed in violation of a provision of this chapter, the

service shall affix to the container of the fertilizer a written

notice containing:

(1) an order to stop the sale of the fertilizer; and

(2) a warning to all persons not to dispose of the fertilizer in

any manner until the service or a court gives permission or until

the stop-sale order expires.

(b) If the service finds that a commercial fertilizer is in

compliance with this chapter, the service shall immediately

remove the stop-sale order.

(c) A stop-sale order expires at the end of the 30th day

following the day on which it was affixed unless, prior to that

time, the service has instituted proceedings under Section 63.122

of this code to condemn the fertilizer.

Acts 1981, 67th Leg., p. 1147, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1853, ch. 349, art. 1,

Sec. 9, eff. Sept. 1, 1983; Acts 2003, 78th Leg., ch. 682, Sec.

4, eff. Sept. 1, 2003.

Sec. 63.122. CONDEMNATION OF FERTILIZER. (a) If, after

examination and analysis, the service finds that a commercial

fertilizer is in violation of a provision of this chapter, the

service shall petition the district or county court in whose

jurisdiction the fertilizer is located for an order for the

condemnation and confiscation of the fertilizer. If the court

determines that the fertilizer is in violation of this chapter,

the fertilizer shall be disposed of by sale or destruction in

accordance with the order of the court.

(b) If a condemned commercial fertilizer is sold under

Subsection (a) of this section, the proceeds of the sale, less

court costs and charges, shall be paid into the state treasury.

(c) If the court finds that a violation of this chapter may be

corrected by proper processing or labeling, the court may order

that the fertilizer be delivered to the registrant for processing

or labeling under the supervision of the service. Before entering

that order, the court shall:

(1) enter the decree;

(2) require that all costs, fees, and expenses be paid; and

(3) require the registrant to post good and sufficient bond

conditioned on the proper labeling and processing of the

fertilizer.

(d) The registrant of the fertilizer shall pay all costs

incurred by the service in the supervision of labeling or

processing under Subsection (c) of this section. The court shall

return the bond to the registrant when the service notifies the

court that the commercial fertilizer is no longer in violation of

this chapter and that the registrant has paid the expenses of

supervision.

Acts 1981, 67th Leg., p. 1148, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1853, ch. 349, art. 1,

Sec. 9, eff. Sept. 1, 1983.

Sec. 63.123. WARNINGS. If the service determines that a

violation of this chapter is of a minor nature and that the

public interest will be served and protected by the issuance of a

written warning, the service may issue the warning instead of

proceeding to condemn the fertilizer, report the violation for

prosecution, or take other administrative action.

Acts 1981, 67th Leg., p. 1148, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1853, ch. 349, art. 1,

Sec. 9, eff. Sept. 1, 1983.

Sec. 63.124. INJUNCTION. (a) The service may sue in the name

of the director to enjoin a violation of this chapter.

(b) The service may request a prosecuting attorney or the

attorney general to sue to enjoin a violation or threatened

violation of this chapter.

Amended by Acts 1983, 68th Leg., p. 1853, ch. 349, art. 1, Sec.

9, eff. Sept. 1, 1983.

Sec. 63.125. SUIT TO RECOVER FEES. The service may sue to

recover an inspection fee or penalty due under Subchapter E of

this chapter. Venue for a suit under this section is in Brazos

County.

Acts 1981, 67th Leg., p. 1148, ch. 388, Sec. 1, eff. Sept. 1,

1981. Renumbered from Sec. 63.124 and amended by Acts 1983, 68th

Leg., p. 1853, ch. 349, art. 1, Sec. 9, eff. Sept. 1, 1983.

Sec. 63.126. PROSECUTIONS. Each district attorney, criminal

district attorney, or county attorney to whom the service reports

a violation of this chapter shall cause appropriate proceedings

to be instituted and prosecuted in the proper court without delay

in the manner provided by law.

Acts 1981, 67th Leg., p. 1148, ch. 388, Sec. 1, eff. Sept. 1,

1981. Renumbered from Sec. 63.125 and amended by Acts 1983, 68th

Leg., p. 1853, ch. 349, art. 1, Sec. 9, eff. Sept. 1, 1983.

Sec. 63.127. VENUE FOR CIVIL AND CRIMINAL ACTIONS. Except as

provided by Section 63.125 of this chapter, venue for a civil

action or criminal prosecution under this chapter is in the

county in which the commercial fertilizer is located at the time

the alleged violation is discovered by or made known to the

service.

Added by Acts 1983, 68th Leg., p. 1853, ch. 349, art. 1, Sec. 9,

eff. Sept. 1, 1983.

Sec. 63.128. APPEAL OF ADMINISTRATIVE ORDER OR RULING. (a) A

person at interest who is aggrieved by an order or ruling of the

service may appeal the order or ruling in the manner provided for

contested cases under Chapter 2001, Government Code.

(b) Appeal under this section is by trial de novo.

Acts 1981, 67th Leg., p. 1148, ch. 388, Sec. 1, eff. Sept. 1,

1981. Renumbered from Sec. 63.126 and amended by Acts 1983, 68th

Leg., p. 1853, ch. 349, art. 1, Sec. 9, eff. Sept. 1, 1983.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995.

SUBCHAPTER H. PENALTIES

Sec. 63.141. GENERAL PENALTY. (a) A person commits an offense

if the person violates a provision of this chapter.

(b) An offense under this section is a Class C misdemeanor

unless it is shown that the person has previously committed an

offense under this subchapter, in which event it is a Class B

misdemeanor.

Acts 1981, 67th Leg., p. 1149, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1856, ch. 349, art. 1,

Sec. 10, eff. Sept. 1, 1983.

Sec. 63.142. DISTRIBUTION OF MISBRANDED FERTILIZER. (a) A

person commits an offense if the person distributes, conspires to

distribute, or causes another person to distribute commercial

fertilizer that:

(1) carries a false or misleading statement on, attached to, or

accompanying the container;

(2) makes a false or misleading statement concerning its

agricultural value on the container or in any advertising matter

accompanying or associated with it;

(3) is of a composition, quantity, or quality that is below or

is different from that which it is represented to be on its

label;

(4) has a container that is made, formed, or filled in a manner

that is misleading; or

(5) purports to be or is represented as a commercial fertilizer

for which a definition of identity and a standard have been

prescribed by rule, but does not conform to the definition or

standard.

(b) An offense under this section is a Class C misdemeanor

unless it is shown that the person has been previously convicted

of an offense under this subchapter, in which event it is a Class

B misdemeanor.

Acts 1981, 67th Leg., p. 1149, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1856, ch. 349, art. 1,

Sec. 10, eff. Sept. 1, 1983.

Sec. 63.143. DISTRIBUTION OF ADULTERATED FERTILIZER. (a) A

person commits an offense if the person distributes, conspires to

distribute, or causes another person to distribute a commercial

fertilizer that:

(1) has been damaged in a manner that reduces its value;

(2) has damage or an inferiority that has been concealed;

(3) has added to it a substance that increases its bulk or

weight, reduces its quality or strength, or makes it appear

better or of greater value than it is;

(4) has had an ingredient omitted or extracted, in whole or in

part; or

(5) contains or bears a poisonous or deleterious substance that

may render it injurious to plants under ordinary conditions of

use.

(b) An offense under this section is a Class C misdemeanor

unless it is shown that the person has previously been convicted

of an offense under this subchapter, in which event it is a Class

B misdemeanor.

Acts 1981, 67th Leg., p. 1149, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1856, ch. 349, art. 1,

Sec. 10, eff. Sept. 1, 1983.

Sec. 63.144. DISTRIBUTION OF COMMERCIAL FERTILIZER WITHOUT

REGISTRATION, LABELING, OR PAYMENT OF INSPECTION FEE. (a) A

person commits an offense if the person distributes, conspires to

distribute, or causes another person to distribute commercial

fertilizer:

(1) that is required to be registered but is not registered in

accordance with Subchapter C of this chapter;

(2) that is not labeled in accordance with Subchapter D of this

chapter; or

(3) for which an inspection fee has not been paid in accordance

with Subchapter E of this chapter.

(b) An offense under this section is a Class C misdemeanor

unless it is shown that the person has previously been convicted

of an offense under this subchapter, in which event it is a Class

B misdemeanor.

Added by Acts 1983, 68th Leg., p. 1856, art. 1, ch. 349, Sec. 10,

eff. Sept. 1, 1983.

Sec. 63.145. REFUSAL OF INSPECTION OR SAMPLING. (a) A person

commits an offense if the person refuses, conspires to refuse, or

causes another person to refuse to permit entry, inspection,

sampling, or the examination and copying of invoices or

transportation records under Subchapter F of this chapter.

(b) An offense under this section is a Class C misdemeanor

unless it is shown that the person has previously been convicted

of an offense under this subchapter, in which event it is a Class

B misdemeanor.

Added by Acts 1983, 68th Leg., p. 1856, ch. 349, art. 1, Sec. 10,

eff. Sept. 1, 1983.

Sec. 63.146. REFUSAL TO PAY INSPECTION FEE OR SUBMIT RECORDS.

(a) A person commits an offense if the person refuses, conspires

to refuse, or causes another person to refuse to make records

available, furnish reports, permit the examination of records, or

pay an inspection fee in accordance with Subchapter E of this

chapter.

(b) An offense under this section is a Class C misdemeanor

unless it is shown that the person has previously been convicted

of an offense under this subchapter, in which event it is a Class

B misdemeanor.

Added by Acts 1983, 68th Leg., p. 1856, ch. 349, art. 1, Sec. 10,

eff. Sept. 1, 1983.

SUBCHAPTER I. AMMONIUM NITRATE

Sec. 63.151. DEFINITIONS. In this subchapter:

(1) "Ammonium nitrate" means ammonium salt of nitric acid that

contains more than 33 percent nitrogen, one-half of which is the

50 ammonium form and one-half of which is the nitrate form.

(2) "Ammonium nitrate material" means solid fertilizer that

includes ammonium nitrate as a component, if the fertilizer's

nitrogen content derived from the ammonium nitrate is at least 28

percent of the fertilizer by weight.

Added by Acts 2007, 80th Leg., R.S., Ch.

483, Sec. 1, eff. September 1, 2007.

Sec. 63.152. REGISTRATION REQUIRED. (a) A person may not

produce, store, transfer, offer for sale, or sell ammonium

nitrate or ammonium nitrate material unless the person holds a

certificate of registration issued by the service under this

subchapter.

(b) An application for a registration submitted by an applicant

who owns an ammonium nitrate facility must be:

(1) submitted on a form prescribed by the service that includes:

(A) the name, address, and telephone number of each ammonium

nitrate facility owned by the applicant; and

(B) the name of the person designated by the applicant as the

point of contact for each facility owned by the applicant; and

(2) accompanied by a fee in an amount sufficient to cover the

service's costs to administer this subchapter.

(c) A person who engages in the sale of ammonium nitrate or

ammonium nitrate material must display the person's registration

in conspicuous public view in the person's place of business.

Added by Acts 2007, 80th Leg., R.S., Ch.

483, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

120, Sec. 2, eff. September 1, 2009.

Sec. 63.153. SECURITY REQUIREMENTS. A person who engages in the

sale of ammonium nitrate or ammonium nitrate material shall take

steps to secure the ammonium nitrate or ammonium nitrate material

stored at the person's facility against vandalism, theft, or

other unauthorized access, including:

(1) ensuring that a storage facility is fenced or otherwise

enclosed and locked when unattended;

(2) inspecting a storage facility daily for signs of vandalism

and to verify its structural integrity; and

(3) establishing and maintaining ongoing inventory control

procedures for the ammonium nitrate or ammonium nitrate material.

Added by Acts 2007, 80th Leg., R.S., Ch.

483, Sec. 1, eff. September 1, 2007.

Sec. 63.154. SALE OF AMMONIUM NITRATE. (a) Before completing a

sale of ammonium nitrate or ammonium nitrate material, a person

that engages in those sales shall:

(1) require the person making the purchase to:

(A) display a driver's license or other form of identification

containing the person's photograph;

(B) provide the other personal information required by

Subdivision (2); and

(C) sign for the purchase; and

(2) make a record of the sale, including:

(A) the name of the person making the purchase;

(B) the date of the purchase;

(C) the purchaser's address, date of birth, and phone number;

(D) the form of identification the purchaser presented;

(E) whether the purchase is being made on behalf of another

person; and

(F) the amount and brand name of the ammonium nitrate or

ammonium nitrate material purchased.

(b) The service shall:

(1) adopt rules allowing a person to refuse to sell ammonium

nitrate or ammonium nitrate material based on the season or the

location of the sale; and

(2) distribute forms to each person registered under this

subchapter to be used to record the information required under

Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch.

483, Sec. 1, eff. September 1, 2007.

Sec. 63.155. MAINTENANCE OF RECORDS. A person who offers to

sell or sells ammonium nitrate or ammonium nitrate material shall

maintain each record made under Section 63.154 until at least the

second anniversary of the date the record is made and shall make

each record only available on request by:

(1) the Office of the Texas State Chemist;

(2) the Department of Public Safety; or

(3) a law enforcement agency of the United States.

Added by Acts 2007, 80th Leg., R.S., Ch.

483, Sec. 1, eff. September 1, 2007.

Sec. 63.156. SUSPENSION OF REGISTRATION. If the service finds

that a person registered under this subchapter offered to sell or

sold ammonium nitrate or ammonium nitrate material in violation

of this subchapter or a rule adopted under this subchapter, the

service may:

(1) suspend a person's registration for a period of 90 days for

a first violation; and

(2) suspend a person's registration for a period of at least 90

days or revoke the person's registration for a second or

subsequent violation.

Added by Acts 2007, 80th Leg., R.S., Ch.

483, Sec. 1, eff. September 1, 2007.

Sec. 63.157. CRIMINAL PENALTY. (a) A person commits an offense

if the person:

(1) tampers with ammonium nitrate or ammonium nitrate material

stored on the property of another; or

(2) presents false identification to purchase ammonium nitrate

or ammonium nitrate material.

(b) A person commits an offense if the person purchases ammonium

nitrate or ammonium nitrate material with the intent to

manufacture an explosive device.

(c) A person commits an offense if the person offers to sell or

sells ammonium nitrate or ammonium nitrate material and does not

hold a registration issued under this subchapter.

(d) An offense under Subsection (a) or (c) is a Class A

misdemeanor.

(e) An offense under Subsection (b) is a felony of the third

degree.

(f) It is an exception to the application of Subsection (b) that

the person holds a permit or license issued under 18 U.S.C.

Section 843.

(g) If conduct constituting an offense under this section is

also an offense under another law, the actor may be prosecuted

under this section, the other law, or both.

Added by Acts 2007, 80th Leg., R.S., Ch.

483, Sec. 1, eff. September 1, 2007.



CHAPTER 64. ARBITRATION OF SEED PERFORMANCE DISPUTES

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE A. SEED AND FERTILIZER

CHAPTER 64. ARBITRATION OF SEED PERFORMANCE DISPUTES

Sec. 64.001. APPLICABILITY. This chapter applies only to claims

or counterclaims due to the failure of seed purchased in a seed

bag or package that contains or has attached the notice required

by Section 64.003 of this code.

Added by Acts 1989, 71st Leg., ch. 604, Sec. 1, eff. Jan. 1,

1990. Amended by Acts 1993, 73rd Leg., ch. 598, Sec. 1, eff.

Sept. 1, 1993.

Sec. 64.002. REQUIREMENT OF ARBITRATION. (a) When a purchaser

of seed designed for planting claims to have been damaged by the

failure of the seed to produce or perform as represented by

warranty or by the label required to be attached to the seed

under this subtitle or as a result of negligence, the purchaser

must submit the claim to arbitration as provided by this chapter

not later than the 10th day after the date on which the purchaser

discovered or reasonably should have discovered the defect as a

prerequisite to the exercise of the purchaser's right to maintain

a legal action against the labeler or any other seller of the

seed.

(b) Any period of limitations that applies to the claim shall be

tolled until the 11th day after the date of filing with the

commissioner of the report of arbitration by the board of

arbitration.

(c) A claim of damages due to the failure of the seed as

described by Subsection (a) of this section may not be asserted

as a counterclaim or defense in any action brought by a seller

against a purchaser until the purchaser has submitted a claim to

arbitration.

(d) When the court in which an action has been filed by a seller

of seed described by Subsection (c) of this section receives from

the purchaser a copy of the purchaser's complaint filed in

arbitration, accompanied by a written notice of intention to use

the claim as a counterclaim or defense in the action, the

seller's action shall be stayed. Any period of limitations that

applies to the claim is suspended until the 11th day after the

date of filing with the commissioner of the report of arbitration

by the board of arbitration.

Added by Acts 1989, 71st Leg., ch. 604, Sec. 1, eff. Jan. 1,

1990. Amended by Acts 1993, 73rd Leg., ch. 598, Sec. 2, eff.

Sept. 1, 1993; Acts 2003, 78th Leg., ch. 543, Sec. 1, eff. Sept.

1, 2003.

Sec. 64.003. NOTICE OF ARBITRATION REQUIREMENT. (a)

Conspicuous language calling attention to the requirement for

arbitration under this chapter shall be included on the analysis

label required under this subtitle or otherwise attached to the

seed bag or package.

(b) The required notice shall read substantially as follows:

NOTICE OF REQUIRED ARBITRATION

Under the seed laws of Texas, arbitration is required as a

precondition of maintaining certain legal actions, counterclaims,

or defenses against a seller of seed. Information about this

requirement may be obtained from the state commissioner of

agriculture.

Added by Acts 1989, 71st Leg., ch. 604, Sec. 1, eff. Jan. 1,

1990. Amended by Acts 1993, 73rd Leg., ch. 598, Sec. 3, eff.

Sept. 1, 1993.

Sec. 64.004. EFFECT OF ARBITRATION. In any litigation involving

a complaint that has been the subject of arbitration under this

chapter, any party may introduce the report of arbitration as

evidence of the facts found in the report, and the court may give

such weight to the arbitration board's findings of fact,

conclusions of law, and recommendations as to damages and costs

as the court determines advisable. The court may also take into

account any findings of the board of arbitration with respect to

the failure of any party to cooperate in the arbitration

proceedings, including the arbitration board's ability to

determine the facts of the case.

Added by Acts 1989, 71st Leg., ch. 604, Sec. 1, eff. Jan. 1,

1990. Amended by Acts 2003, 78th Leg., ch. 543, Sec. 2, eff.

Sept. 1, 2003.

Sec. 64.005. ARBITRATION BOARD. (a) The State Seed and Plant

Board, as constituted under Section 62.002 of this code, is the

board of arbitration for complaints filed under this chapter.

(b) As a board of arbitration, the State Seed and Plant Board

shall conduct arbitration as provided by this chapter. The

arbitration board may be called into session by the commissioner

or the chairman of the State Seed and Plant Board to consider

matters referred to the arbitration board by the commissioner or

the chairman.

(c) The State Seed and Plant Board shall also be given the

authority to hire an outside arbitrator who is not an employee of

the Department of Agriculture or a member of the arbitration

board.

Added by Acts 1989, 71st Leg., ch. 604, Sec. 1, eff. Jan. 1,

1990.

Sec. 64.006. ARBITRATION PROCEDURES. (a) A purchaser may begin

arbitration by filing with the commissioner a sworn complaint and

a filing fee, as provided by department rule. The purchaser shall

send a copy of the complaint to the seller by certified mail.

(b) Not later than the 15th day after the date the seller

receives a copy of the complaint, the seller shall file with the

commissioner an answer to the complaint and send a copy of the

answer to the purchaser by certified mail.

(c) The commissioner shall refer the complaint and the answer to

the arbitration board for investigation, findings, and

recommendations.

(d) On referral of the complaint for investigation, the

arbitration board shall make a prompt and full investigation of

the matters complained of and report its findings and

recommendations to the commissioner not later than the 60th day

after the date of the referral, or before a later date determined

by the parties.

(e) The report of the arbitration board shall include findings

of fact, conclusions of law, and recommendations as to costs, if

any. If there is a cost, the commissioner shall assess the cost

of arbitration against any party found responsible.

(f) In the course of its investigation, the arbitration board or

any of its members may:

(1) examine the purchaser and the seller on all matters that the

arbitration board considers relevant;

(2) grow to production a representative sample of the seed

through the facilities of the commissioner or a designated

university under the commissioner's supervision; or

(3) hold informal hearings at the time and place the chairman of

the State Seed and Plant Board directs, with reasonable notice to

all parties.

(g) The arbitration board may delegate all or any part of any

investigation to one or more of its members. Any delegated

investigation shall be summarized in writing and considered by

the arbitration board in its report.

(h) The arbitration board shall consider any field inspection or

other data submitted by either party in its report and

recommendation.

(i) The members of the arbitration board serve without

compensation but are entitled to reimbursement for expenses

incurred in the performance of their duties in the amounts

provided by the General Appropriations Act.

(j) After the arbitration board has filed a report of

arbitration, the commissioner shall promptly transmit the report

by certified mail to all parties.

Added by Acts 1989, 71st Leg., ch. 604, Sec. 1, eff. Jan. 1,

1990. Amended by Acts 1993, 73rd Leg., ch. 598, Sec. 4, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 419, Sec. 2.25, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 543, Sec. 3, eff. Sept.

1, 2003.

Sec. 64.0065. EFFECT OF NONCOMPLIANCE. The arbitration board

may dismiss a purchaser's claim to arbitration if the purchaser

fails to submit the claim within the period prescribed by Section

64.002(a).

Added by Acts 2003, 78th Leg., ch. 543, Sec. 4, eff. Sept. 1,

2003.

Sec. 64.007. DEPARTMENT RULES. The department may adopt rules

necessary to carry out the purposes of this chapter.

Added by Acts 1989, 71st Leg., ch. 604, Sec. 1, eff. Jan. 1,

1990.



CHAPTER 71. GENERAL CONTROL

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE B. HORTICULTURAL DISEASES AND PESTS

CHAPTER 71. GENERAL CONTROL

SUBCHAPTER A. INSPECTIONS; QUARANTINES; CONTROL AND ERADICATION

ZONES

Sec. 71.001. QUARANTINES AGAINST OUT-OF-STATE DISEASES AND

PESTS. If the department determines that a dangerous insect pest

or plant disease new to and not widely distributed in this state

exists in any area outside the state, the department shall

establish a quarantine against the infested area at the

boundaries of the state or in other areas within the state.

Acts 1981, 67th Leg., p. 1151, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 71.002. QUARANTINES AGAINST IN-STATE DISEASES AND PESTS.

If the department determines that a dangerous insect pest or

plant disease not widely distributed in this state exists within

an area of the state, the department shall quarantine the

infested area.

Acts 1981, 67th Leg., p. 1151, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 71.003. QUARANTINES AROUND PEST-FREE AREAS. (a) If the

department determines that an insect pest or plant disease of

general distribution in this state does not exist in an area, the

department may declare the area pest-free and quarantine

surrounding areas.

(b) Venue for a case arising under this section is in a county

contained in the pest-free area.

Acts 1981, 67th Leg., p. 1151, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 71.004. EMERGENCY QUARANTINES. (a) The department may

establish an emergency quarantine without notice and public

hearing if the department determines that a public emergency

exists in which there is the likelihood of introduction or

dissemination of an insect pest or plant disease that is

dangerous to the interests of horticulture and agriculture in

this state.

(b) The department may establish the emergency quarantine at the

boundaries of the state or in other areas within the state.

(c) The emergency quarantine and rules adopted in order to

prevent the introduction or spread of the pest or disease are

effective immediately on establishment or adoption.

(d) An emergency quarantine shall be established in accordance

with the provisions related to emergency rulemaking in Chapter

2001, Government Code.

Acts 1981, 67th Leg., p. 1151, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 9.15, eff. September 1, 2009.

Sec. 71.005. MOVEMENT OF PLANTS FROM QUARANTINED AREA. (a)

Except as provided by Subsection (b) of this section, the

department shall prevent the movement, from a quarantined area

into an unquarantined area or pest-free area, of any plant, plant

product, or substance capable of disseminating the pest or

disease that is the basis for the quarantine or is not found in

the pest-free area.

(b) A plant, plant product, or substance prohibited from

movement by a quarantine established under Section 71.001,

71.002, or 71.004 of this code may be moved into an unquarantined

area if moved under safeguards considered by the department to be

adequate to prevent the introduction or spread of the pest or

disease into the state or an unquarantined area.

(c) The department may charge a fee, as provided by department

rule, for an inspection required for the movement of plants into

or out of a quarantined area.

Acts 1981, 67th Leg., p. 1152, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec.

9.07, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 419, Sec.

2.26, eff. Sept. 1, 1995.

Sec. 71.006. HEARING. (a) Before quarantining an area under

Section 71.001, 71.002, or 71.003 of this code, the chief

entomologist of the department and, if appointed, one or more

other persons appointed by the commissioner, shall hold a public

hearing in a convenient and accessible place in order to

investigate the pest or disease and determine if the pest or

disease is a menace to a valuable plant or plant product. The

persons conducting the hearing shall take the constitutional oath

of office and may administer oaths to take testimony.

(b) The persons conducting the hearing shall record the

proceedings and make a written report to the department with

findings, and reasons supporting the findings as to:

(1) whether the pest or disease is a menace to an agricultural

or horticultural crop;

(2) whether a quarantine is necessary or desirable; and

(3) if a quarantine is necessary or desirable, the best known

means of controlling or exterminating the pest or disease.

(c) Following receipt of the report under Subsection (b) of this

section, the department may establish the quarantine and adopt

rules as necessary to the protection of the agricultural or

horticultural interests of this state.

Acts 1981, 67th Leg., p. 1152, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 71.007. RULES. (a) In addition to other rules necessary

for the protection of agricultural and horticultural interests,

the department may adopt rules that:

(1) prevent the selling, moving, or transporting of any plant,

plant product, or substance that is found to be infested or found

to be from a quarantined area;

(2) provide for the destruction of trees or fruits;

(3) provide for the cleaning or treatment of orchards;

(4) provide for methods of storage;

(5) prevent entry into a pest-free zone of any plant, plant

product, or substance found to be dangerous to the agricultural

and horticultural interests of the zone;

(6) provide for the maintenance of a host-free period in which

certain fruits are not allowed to ripen;

(7) provide for specific treatment of a grove or orchard or of

infested or infected plants, plant products, or substances; or

(8) provide for a program to manage or eradicate exotic citrus

diseases, including citrus canker and citrus greening.

(b) Rules adopted under Subsection (a)(8) shall establish, based

on scientific evidence, when a healthy but suspect citrus plant

must be destroyed, and may provide for compensation to an owner

of a plant destroyed under this subsection.

Acts 1981, 67th Leg., p. 1152, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 242, ch. 22,

art. II, Sec. 2, eff. Sept. 1, 1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1050, Sec. 1, eff. September 1, 2009.

Sec. 71.008. CONTROL OR ERADICATION ZONE. (a) On request of

the commissioners court of any county, the department shall

investigate whether a certain insect pest or plant disease exists

in the county. Based on that investigation, the department shall

make a written report to the commissioners court stating:

(1) the nature of the infestation, if any;

(2) the best known method of controlling or eradicating the pest

or disease;

(3) the treatment or method necessary to be applied in each

case; and

(4) a detailed description of the method of making, procuring,

and applying the recommended preparation or treatment and the

time and duration of the treatment.

(b) After receiving the report of the department, the

commissioners court may conduct a public hearing on the report.

The commissioners court may publish the text of the report and

notice of the hearing for two consecutive weeks in a newspaper of

general circulation in each area under consideration. The

commissioners court shall hold the hearing not less than 15 days

after the first day of published notice. Any interested person is

entitled to be heard at the hearing.

(c) After the hearing, the commissioners court shall make a

written report of its conclusions to the department. If the

commissioners court approves the recommendations of the

department and determines that the recommended measures should be

applied in the area under consideration, the commissioners court

by order entered in its minutes shall request that the department

establish a control zone or an eradication zone in each

applicable area.

(d) If requested to establish a control or eradication zone

under Subsection (c) of this section, the department shall issue

a proclamation designating the appropriate area a control zone or

an eradication zone, as applicable, and shall adopt rules

governing the control or eradication of the pest or disease

within the zone. No person may commit an act prohibited by the

rules or refuse to perform an act as required by the rules.

(e) A commissioners court may appropriate funds from the general

revenue of the county and employ aid as necessary to carry out

this section.

(f) This section does not restrict the department's authority to

establish on its own initiative an eradication program within a

quarantined area to protect the state's agricultural resources.

Acts 1981, 67th Leg., p. 1153, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 2003, 78th Leg., ch. 369, Sec. 7, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1107, Sec. 2, eff. June

20, 2003.

Sec. 71.0081. VEHICLE INSPECTIONS FOR INSECT PESTS OR PLANT

DISEASES. (a) If the department establishes a quarantine or,

without establishing a quarantine, determines that there is a

likelihood of introduction or dissemination of an insect pest or

plant disease that is dangerous to the interests of horticulture

or agriculture in this state, the department may stop and inspect

vehicles entering this state or moving within this state to

determine if the vehicle contains a plant, plant product, or

other substance capable of introducing or disseminating the pest

or disease.

(b) The department may conduct inspections under this section on

a continual or periodic basis, as the commissioner determines is

necessary or effective.

(c) The department may establish checkpoints to carry out the

purposes of this subchapter at entry points to the state or along

any public road in the state and construct permanent road

stations at the checkpoints in cooperation with other state

agencies.

(c-1) The department may enter into an agreement with a

corporation or other private entity to provide goods or services

for the establishment and operation of checkpoints or the

performance of inspections under this section.

(d) The department may adopt rules necessary to the conduct of

inspections under this section.

Added by Acts 1981, 67th Leg., 1st C.S., p. 242, ch. 22, art. II,

Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1989, 71st Leg., ch.

1236, Sec. 1, eff. Aug. 28, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

1337, Sec. 2, eff. June 18, 2005.

Sec. 71.0082. INSPECTIONS FOR CERTAIN PESTS AND DISEASES. (a)

In addition to vehicle inspections authorized under Section

71.0081, the department and the Texas Animal Health Commission,

under the direction of the department, shall jointly conduct road

station and interstate shipment inspections as feasible at

strategic points throughout this state and as determined to be

appropriate by the department and the Texas Animal Health

Commission, taking into consideration the significance of plant

and animal inspections in proactively protecting this state's

borders.

(b) The department may enter into an agreement with a

corporation or other private entity to provide goods or services

for the establishment and operation of checkpoints or the

performance of inspections under this section.

Added by Acts 2005, 79th Leg., Ch.

1337, Sec. 3, eff. June 18, 2005.

Sec. 71.0083. AGRICULTURE WARRANTS. (a) In addition to vehicle

inspections authorized under Section 71.0081, the department may

seek an agriculture warrant with respect to a plant pest or plant

disease identified in the application for the warrant to:

(1) conduct an inspection of:

(A) physical areas;

(B) containers;

(C) buildings; or

(D) items that are reasonably likely to contain:

(i) a plant pest;

(ii) a plant disease; or

(iii) an infected or potentially infected plant;

(2) set a trap for certain plant pests;

(3) examine records pertaining to the detection, treatment,

purchase, or sale of plants; or

(4) test, treat, identify, quarantine, take samples of, seize,

or destroy infected or potentially infected plants.

(b) An agriculture warrant may be issued only by a magistrate

authorized to issue a search warrant under Chapter 18, Code of

Criminal Procedure, only after the department has exercised

reasonable efforts to obtain consent to conduct a search, and on

application by the department accompanied by a supporting

affidavit that establishes probable cause for the issuance of the

warrant. The warrant must describe:

(1) the street address and municipality or the parcel number and

county of each place or premises subject to the warrant; and

(2) each type of plant pest or disease that is the subject of

the warrant.

(c) In determining the existence of probable cause for the

issuance of an agriculture warrant, it shall be sufficient to

show only that:

(1) the place or premises described in the application for the

warrant are located in an area subject to a quarantine

established by the department with respect to the plant pest or

disease that is the subject of the warrant; or

(2) there is a reasonable probability the place or premises

contain a plant pest or disease or are located in an area that is

reasonably suspected of being infected with a plant pest or

disease because of its proximity to a known infestation.

(d) A single application and affidavit is sufficient for the

issuance of multiple agriculture warrants if the application for

the warrant describes the location of each place or premises

subject to the warrant and all those places or premises are

located in the same county.

(e) The department is entitled to an ex parte hearing on an

application for an agriculture warrant. The warrant may be

served and executed by a department employee and shall authorize

department employees to undertake any action authorized by the

warrant. On request by the department, a sheriff or constable

shall accompany and assist the department employee in serving or

executing the warrant.

(f) At the time the warrant is executed, a copy of the warrant

shall be:

(1) delivered to a person 18 years of age or older who is

occupying or living in the place or premises subject to the

warrant; or

(2) attached to the place or premises in a conspicuous location.

(g) An agriculture warrant is valid until the 61st day after the

date the warrant is issued and authorizes multiple executions of

the warrant before the date the warrant expires. A warrant may

be renewed or extended by the magistrate who issued the original

warrant if the magistrate determines there is probable cause for

the warrant to be reissued or extended. The agriculture warrant

must be returned to the issuing magistrate before the warrant

expires.

(h) An agriculture warrant may not:

(1) be executed between 7 p.m. and 7 a.m. of the following day

or on a state holiday;

(2) authorize the entry into or inspection of the interior of

any occupied residential dwelling; or

(3) be issued in blank.

(i) A person commits an offense if the person intentionally

interferes with the execution of an agriculture warrant. An

offense under this subsection is a Class B misdemeanor.

(j) This section does not restrict the authority of this state

or a political subdivision of this state to otherwise conduct an

inspection with or without a warrant as authorized by other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

411, Sec. 1, eff. September 1, 2009.

Sec. 71.009. SEIZURE, TREATMENT, AND DESTRUCTION OF PLANTS,

PLANT PRODUCTS, AND OTHER SUBSTANCES. (a) The department shall

seize any plant, plant product, or substance that it determines:

(1) is transported or carried from a quarantined area in

violation of a quarantine order; or

(2) is moved into or within this state and is infested with an

insect pest or infected with a disease dangerous to any

agricultural or horticultural product, whether or not the plant,

product, or substance comes from an area known to be infested.

(b) If a plant, plant product, or substance is seized under

Subsection (a)(1) of this section, the department shall

immediately notify the owner that the plant, product, or

substance is a public menace and that it must be destroyed,

treated, or, if feasible, returned to the point of origin. If a

plant, product, or substance is seized under Subsection (a)(2) of

this section, the department shall immediately notify the owner

that the plant, product, or substance is a public menace and that

it must be destroyed or treated.

(c) If the owner of a plant, plant product, or substance seized

under Subsection (a) of this section is unknown to the

department, the department shall publish notice that, after a

date not less than 10 days after the first day of publication,

the department will destroy the plant, product, or substance. The

department shall publish the notice for two consecutive weeks in

a newspaper of general circulation in the county where the plant,

product, or substance is found. The notice must describe the

article seized. If the owner claims the article before the date

for destruction set by the notice, the department shall deliver

the article to the owner at the owner's expense. If the owner

does not claim the article within the allotted time, the

department may destroy the article or have it destroyed.

(d) If the owner of a fruit tree or fruit condemned by the

department under this subchapter fails or refuses to destroy the

tree or fruit immediately after being instructed to do so by the

department, the department shall abate the nuisance and

immediately destroy the tree or fruit or otherwise render the

tree or fruit not a nuisance. In enforcing this subsection, the

department shall call on the sheriff of the county in which the

tree or fruit is located, and the sheriff shall cooperate with

the department and render all assistance considered necessary by

the person seeking to destroy the tree or fruit.

(e) The owner of a plant, plant product, or substance treated or

destroyed by the department under this section is liable to the

department for the costs of treatment or destruction, and the

department may sue to collect those costs.

(f) This section does not apply to a citrus plant, citrus plant

product, or other citrus substance.

Acts 1981, 67th Leg., p. 1153, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 242, ch. 22,

art. II, Sec. 3, eff. Sept. 1, 1981; Acts 1993, 73rd Leg., ch.

230, Sec. 2, eff. May 20, 1993.

Sec. 71.0091. SEIZURE, TREATMENT, AND DESTRUCTION OF A CITRUS

PLANT, CITRUS PLANT PRODUCT, OR CITRUS SUBSTANCE. (a) The

department may seize a citrus plant, citrus plant product, or

citrus substance that the department determines:

(1) is transported or carried from a quarantined area in

violation of a quarantine order;

(2) is infected with a disease or insect pest dangerous to a

citrus plant, citrus plant product, or citrus substance, without

regard to whether the citrus plant, citrus plant product, or

citrus substance comes from an area known to be infested; or

(3) is located within proximity to a plant infected by a disease

dangerous to any agricultural or horticultural product and is

determined by the department to likely be infected by that

disease, regardless of whether the plant currently exhibits

symptoms of the disease.

(b) If a citrus plant, citrus plant product, or citrus substance

is seized under Subsection (a)(1), the department immediately

shall notify the owner that the citrus plant, citrus plant

product, or citrus substance is a public nuisance and that it

must be destroyed, treated, or, if feasible, returned to its

point of origin. If a citrus plant, citrus plant product, or

citrus substance is seized under Subsection (a)(2) or (3), the

department immediately shall notify the owner that the citrus

plant, citrus plant product, or citrus substance is a public

nuisance and must be destroyed or treated.

(c) If the owner of a citrus plant, citrus plant product, or

citrus substance seized under Subsection (a)(1) or (2) is unknown

to the department, the department shall publish or post notice

that, not earlier than the fifth day after the first day on which

notice is published or posted, the department may destroy the

citrus plant, citrus plant product, or citrus substance. The

department shall publish the notice for three consecutive days in

a newspaper of general circulation in the county in which the

citrus plant, citrus plant product, or citrus substance is

located or post the notice in the immediate vicinity of the area

in which the citrus plant, citrus plant product, or citrus

substance is located. The notice must describe the citrus plant,

citrus plant product, or citrus substance seized. If the owner

claims the citrus plant, citrus plant product, or citrus

substance before the date for destruction set by the notice, the

department shall deliver the citrus plant, citrus plant product,

or citrus substance to the owner at the owner's expense. If the

owner does not claim the citrus plant, citrus plant product, or

citrus substance before the date the notice specifies that

destruction is permitted, the department may destroy or arrange

for the destruction of the citrus plant, citrus plant product, or

citrus substance.

(d) If the owner of a citrus plant, citrus plant product, or

citrus substance seized by the department under this section

fails or refuses to treat or destroy the citrus plant, citrus

plant product, or citrus substance immediately after being

instructed to do so by the department, the department may abate

the nuisance by destroying the citrus plant, citrus plant

product, or citrus substance or may otherwise treat the citrus

plant, citrus plant product, or citrus substance so that it is no

longer a nuisance. In enforcing this subsection, the department

may call on the sheriff of the county in which the citrus plant,

citrus plant product, or citrus substance is located, and the

sheriff shall cooperate with the department and provide

assistance necessary to abate the nuisance.

(e) The owner of a citrus plant, citrus plant product, or citrus

substance treated or destroyed under Subsection (a)(1) or (2) by

the department under this section is liable to the department for

the costs of treatment or destruction, and the department may sue

to collect those costs.

(e-1) The department may provide for compensation to an owner of

a citrus plant, citrus plant product, or citrus substance

destroyed under Subsection (a)(3).

(f) The department may enter into an agreement with a private

entity to obtain assistance in defraying the cost of implementing

this section.

Added by Acts 1993, 73rd Leg., ch. 230, Sec. 1, eff. May 20,

1993. Amended by Acts 1997, 75th Leg., ch. 211, Sec. 4, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1050, Sec. 2, eff. September 1, 2009.

Sec. 71.0092. SEIZURE, TREATMENT, HANDLING, AND DESTRUCTION OF

CERTAIN MATERIALS WITHIN QUARANTINED AREA. (a) In this section,

"quarantined article" means:

(1) a plant, plant product, substance, or other item capable of

hosting or facilitating the dissemination of an insect pest or

plant disease that is the subject of a quarantine established by

the department under this subchapter; or

(2) a motor vehicle, railcar, other conveyance, or equipment

used for, or intended for use in, the transportation or

production of an item described by Subdivision (1).

(b) The department by rule may establish treatment and handling

requirements for a quarantined article found within a quarantined

area. The requirements must be designed to:

(1) prevent dissemination of a dangerous insect pest or plant

disease outside the quarantined area or into a pest-free area in

the state;

(2) prevent infestation of a quarantined article by a dangerous

insect pest or plant disease that is subject to a quarantine

established by the department under this subchapter;

(3) decrease the occurrence in this state or a quarantined area

of this state of a dangerous insect pest or plant disease that is

subject to a quarantine established by the department under this

subchapter; or

(4) facilitate the eradication of a dangerous insect pest or

plant disease that is subject to a quarantine established by the

department under this subchapter.

(c) A person in possession or control of a quarantined article

located in a quarantined area shall comply with department rules

and orders regarding treatment and handling of the quarantined

article.

(d) If a person in possession or control of a quarantined

article located in a quarantined area fails to comply with a

department rule or order under this section, the department may

at the expense of the person or of the owner of the article:

(1) seize the quarantined article and, subject to available

department resources and Section 71.010:

(A) isolate the article in a manner designed to prevent the

dissemination of the dangerous insect pest or plant disease until

the article no longer represents a danger of dissemination or

until the person agrees to comply with the rule or order;

(B) treat the article to eliminate the danger of dissemination

of the dangerous insect pest or plant disease; or

(C) destroy the article; or

(2) seek an injunction from a district court in Travis County

ordering the person to:

(A) comply with the department's rule or order; or

(B) surrender possession of the quarantined article to the

department for disposition under Subdivision (1).

(e) If the owner of a quarantined article seized under this

section is unknown to the department, the department shall

publish notice that not earlier than the fifth day after the date

on which the notice is published or posted the department may

destroy, treat, or isolate the quarantined article at the owner's

expense. The department must publish the notice for three

consecutive days in a newspaper of general circulation in the

county in which the quarantined article was seized. The notice

must include a description of the quarantined article. If an

owner claims the quarantined article before the date described by

the notice and agrees in writing to treat or handle the article

in a manner provided by department rule or order, the department

shall deliver the quarantined article to the owner at the owner's

expense. If an owner does not claim the quarantined article

before the date described by the notice, the department may

destroy or arrange for the destruction of the quarantined article

or continue to isolate or treat the quarantined article at the

owner's expense. If an owner refuses to agree in writing to

comply with the department's rule or order regarding treatment or

handling of a quarantined article, the department may destroy or

arrange for the destruction of the quarantined article or

continue to isolate or treat the quarantined article at the

owner's expense, subject to Section 71.010.

(f) In enforcing this section, the department may seek the

assistance of the Department of Public Safety under Section

71.0101, or any law enforcement officer of the county in which

the quarantined article is located. The Department of Public

Safety or local law enforcement officer shall cooperate with the

department and provide any assistance necessary to implement this

section.

(g) The owner of a quarantined article treated, isolated, or

destroyed by the department under this section is liable to the

department for the costs of treatment, isolation, and

destruction, and the department may bring suit to collect the

costs.

(h) The attorney general is entitled to court costs and

reasonable attorney's fees in any suit brought on behalf of the

department under this section, including any suit for an

injunction.

(i) The department may enter into an agreement with a public or

private entity to obtain assistance in defraying the cost of

implementing this section.

Added by Acts 2003, 78th Leg., ch. 369, Sec. 8, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1107, Sec. 3, eff. June 20, 2003.

Sec. 71.010. APPEALS. (a) A person who is aggrieved and will

be injured by a quarantine or whose property is to be destroyed

by order of the department is entitled to appeal to the district

court of any county in which the quarantine or order is

established or issued. In order to appeal, the person must give

written notice of appeal to the department not later than the

10th day following the date of the order or proclamation. The

notice must name the district court in which the application is

filed.

(b) Immediately after receipt of a notice of appeal, the

department shall make a certified copy of the order or

proclamation and transmit it to the district court named in the

notice.

(c) On receipt of the application for appeal and copy of the

order or proclamation, the clerk of the court shall docket the

cause on the civil docket in the style: "__________________,

Commissioner of Agriculture vs. __________________, defendant."

The suit shall be tried in the manner provided for the trial of

civil cases. The judgment of the court on final hearing shall be

"that the orders and proclamations of the commissioner be

approved and enforced" or "that said orders and proclamations be

and are vacated and held for naught," as the court may determine.

Acts 1981, 67th Leg., p. 1154, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 211, Sec. 5, eff.

Sept. 1, 1997.

Sec. 71.0101. DEPARTMENT OF PUBLIC SAFETY TO COOPERATE. The

Department of Public Safety shall cooperate with the department

in conducting inspections and enforcing the provisions of this

subchapter.

Added by Acts 1981, 67th Leg., 1st C.S., p. 243, ch. 22, art. II,

Sec. 5, eff. Sept. 1, 1981.

Sec. 71.011. PROTECTION OF CARRIER FROM DAMAGES. A carrier,

including a railway, steamship, motorboat, bus, or truck, is not

liable to a consignor or consignee for damages for refusing to

receive and transport, or refusing to deliver across or into an

area protected by a quarantine, any fruit, plant, shrub, or other

carrier of an insect pest or plant disease in violation of an

order or rule of the department under this subchapter.

Acts 1981, 67th Leg., p. 1154, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 243, ch. 22,

art. II, Sec. 4, eff. Sept. 1, 1981.

Sec. 71.012. CIVIL PENALTY; INJUNCTION. (a) A person who

violates this subchapter or a rule adopted under this subchapter

is liable to the state for a civil penalty of not less than $250

nor more than $10,000 for each violation. Each day a violation

continues may be considered a separate violation for purposes of

a civil penalty assessment.

(b) On request of the department, the attorney general or the

county attorney or district attorney of the county in which the

violation is alleged to have occurred shall file suit to collect

the penalty.

(c) A civil penalty collected under this section shall be

deposited in the state treasury to the credit of the General

Revenue Fund. All civil penalties recovered in suits first

instituted by a local government or governments under this

section shall be equally divided between the State of Texas and

the local government or governments with 50 percent of the

recovery to be paid to the General Revenue Fund and the other 50

percent equally to the local government or governments first

instituting the suit.

(d) The department is entitled to appropriate injunctive relief

to prevent or abate a violation of this subchapter or a rule

adopted under this subchapter. On request of the department, the

attorney general or the county or district attorney of the county

in which the alleged violation is threatened or is occurring

shall file suit for the injunctive relief. Venue is in the county

in which the alleged violation is threatened or is occurring.

Acts 1981, 67th Leg., p. 1155, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 244, ch. 22,

art. II, Sec. 6, eff. Sept. 1, 1981; Acts 1989, 71st Leg., ch.

230, Sec. 44, eff. Sept. 1, 1989.

Sec. 71.013. CRIMINAL PENALTIES. (a) A person commits an

offense if, in violation of a rule adopted under Section 71.007

or 71.0081 of this code, the person:

(1) sells, carries, or transports a plant, plant product, or

substance that is found to be infested or infected or found to be

from a quarantined area;

(2) sells, carries, or transports a plant, plant product, or

substance into a pest-free zone;

(3) maintains ripening fruit during the host-free period on any

tree declared to be a nuisance in the quarantine order;

(4) fails or refuses to administer the treatment provided for,

including specific methods of spraying, removal of diseased

parts, removal and destruction of fallen or culled fruits, or

removal of weeds or plants that may be hosts or carriers of

insect pests or plant diseases; or

(5) fails to store products in the manner required.

(b) An offense under this section is a Class C misdemeanor.

(c) A person commits a separate offense for each plant or plant

product sold or transported.

(d) An offense under this section may be prosecuted in any

county in which the violation occurs.

Acts 1981, 67th Leg., p. 1155, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 244, ch. 22,

art. II, Sec. 7, eff. Sept. 1, 1981; Acts 1989, 71st Leg., ch.

230, Sec. 45, eff. Sept. 1, 1989.

SUBCHAPTER B. INSPECTION OF NURSERY PRODUCTS AND FLORIST ITEMS

Sec. 71.041. DEFINITIONS. In this subchapter:

(1) "Florist" means a person who maintains, grows, raises, or

buys and offers for sale or lease for profit florist items.

(2) "Florist item" means a cut flower, potted plant, blooming

plant, inside foliage plant, bedding plant, corsage flower, cut

foliage, floral decoration, or live decorative material.

(3) "Nursery product" includes a tree, shrub, vine, cutting,

graft, scion, grass, bulb, or bud that is grown for, kept for, or

is capable of, propagation and distribution for sale or lease.

(4) "Nursery grower" means a person who grows more than 50

percent of the nursery products or florist items that the person

either sells or leases, regardless of the variety sold, leased,

or grown.

(5) "Nursery stock weather protection unit" means a plant cover

consisting of a series of removable, portable metal hoops,

covered by nonreusable plastic sheeting, shade cloth, or other

similar removable material, used exclusively for protecting

nursery products from weather elements. A nursery stock weather

protection unit is an implement of husbandry for all purposes,

including Article VIII, Section 19a, of the Texas Constitution.

Acts 1981, 67th Leg., p. 1155, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 46, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 102, Sec. 1, eff. Jan.

1, 1994; Acts 2001, 77th Leg., ch. 52, Sec. 10, eff. May 7, 2001.

Sec. 71.042. DUTY OF DEPARTMENT; RULES. The department shall

enforce this subchapter and may adopt rules as necessary for the

immunity and protection of plants from diseases and insect pests,

including rules that:

(1) regulate the traffic, growing, shipping, selling, and

leasing of nursery products;

(2) provide for the inspection and control of florist items; and

(3) relate to city, private, or public parks, or shade trees,

shrubbery, and ornamentals along city streets or property or on

city residences.

Acts 1981, 67th Leg., p. 1156, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 47, eff.

Sept. 1, 1989.

Sec. 71.043. ANNUAL REGISTRATION. (a) A florist or nursery

owner must register with the department under this section each

nursery, greenhouse, orchard, garden, or other place growing for

sale or lease, offering for sale or lease, or otherwise

distributing a florist item or nursery product.

(b) A florist or nursery owner may apply for registration or

renewal of registration by submitting an application prescribed

by the department and an annual fee. The fee shall be the sum

of:

(1) an amount based on the size and type of a location, as

defined by department rule, where a florist or nursery owner

grows for sale or lease or offers for sale or lease a florist

item or nursery product; and

(2) an optional additional amount equal to 15 percent of the

amount described by Subdivision (1), to fund the Texas nursery

and floral account.

(b-1) The department shall allow an applicant to elect whether

to pay the amount described by Subsection (b)(2). An applicant

is not required to pay that amount to apply for or renew

registration.

(c) Registrations under this section expire one year after

issuance. A person who fails to submit a renewal fee on or before

the expiration date of the registration must pay, in addition to

the renewal fee, the late fee provided by Section 12.024 of this

code.

(d) Upon receipt of the correct annual registration fee, the

department shall issue a registration certificate for each

location a florist or nursery owner has registered.

(e) A person may not offer for sale or lease a nursery product

or florist item without a registration certificate issued under

this section.

Acts 1981, 67th Leg., p. 1156, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 48, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 419, Sec. 2.27, eff.

Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

960, Sec. 2, eff. June 19, 2009.

Sec. 71.044. INSPECTION. (a) At least once every three years

the department shall inspect each nursery, greenhouse, orchard,

garden, florist, nursery stock weather protection unit, or other

place growing for sale or lease or offering for sale or lease a

nursery product, florist item, or other item of plant life in

order to determine if the product, item, or premises are infected

with a disease or insect pest injurious to human, animal, or

plant life.

(b) The department shall perform additional inspections to the

extent necessary to ensure compliance with this subchapter and

quarantine agreements with the federal government and other state

governments.

(c) A department inspector may examine invoices or other

documents relating to the shipping and receiving of

nursery/floral products for the purpose of determining the

origin, transit, and chain of custody of nursery/floral items

found to be:

(1) infested with pests or infected with plant disease; or

(2) shipped in violation of state or federal quarantine laws,

regulations, or agreements.

(d) This section does not apply to a physical location

maintained by a registrant under Section 71.043 who does not

maintain an inventory of nursery products or florist items at the

location.

Acts 1981, 67th Leg., p. 1156, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 49, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 102, Sec. 2, eff. Jan.

1, 1994; Acts 2001, 77th Leg., ch. 52, Sec. 11, eff. May 7, 2001.

Sec. 71.046. TREATMENT OR DESTRUCTION OF DISEASED OR INFESTED

PLANTS OR PREMISES. (a) If the department determines that any

nursery product, florist item, or premises are diseased or pest

infested, the department shall take action necessary to abate the

nuisance and protect the public health and welfare. If the

department determines that the diseased or infested product,

item, or premises should be treated or destroyed, the department

shall give written notice to the owner, manager, or person in

control of the product, item, or premises.

(b) The department shall deliver the notice under Subsection (a)

of this section in person or by registered or certified mail to

the last known address of the person to whom the notice is

directed. The notice shall be in a form prescribed by the

department and signed by the commissioner or the commissioner's

designee. The notice must:

(1) name the product, item, or premises to be treated or

destroyed;

(2) give a brief statement of the facts found to exist; and

(3) give a brief statement of the reasons necessitating

treatment or destruction of the product, item, or premises.

(c) Before the 11th day following the day on which notice is

received, the person receiving the notice shall remove, destroy,

or treat the product, item, or premises as directed by the

department.

(d) For the purposes of enforcing this section, the department

is entitled to enter on any premises in order to inspect, treat,

or destroy any diseased or pest infested nursery product, florist

item, or premises.

(e) The department is not liable for damages resulting from the

exercise of duties under this section.

Acts 1981, 67th Leg., p. 1156, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 71.047. EXPENSE OF TREATMENT. (a) The owner, manager, or

person in charge of the nursery product, florist item, or

premises is liable for all expenses of treatment or destruction

under Section 71.046 of this code.

(b) The department or the county attorney of the county in which

the premises are located may sue to recover expenses under

Subsection (a) of this section. If successful, the department or

county attorney is entitled to an award of all costs of suit,

including attorney's fees.

Acts 1981, 67th Leg., p. 1157, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 71.048. APPEAL OF NOTICE OR ORDER. (a) A person who is

aggrieved by an order or notice of the department or whose

property is to be destroyed under an order or notice is entitled

to appeal to a district court of Travis County or to a district

court of the county in which the order or notice affects the

person.

(b) In order to perfect an appeal under this section, the person

must file suit before the 11th day following the day on which the

person received the notice or order.

(c) A court may hear and determine an appeal under this section

during term or vacation.

Acts 1981, 67th Leg., p. 1157, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 71.049. ENFORCEMENT OF NOTICE OR ORDER. (a) If the court

decides against the appealing party under Section 71.048 of this

code or if a party fails to perfect an appeal, the notice or

order is final and the department shall enforce the notice or

order and place the subject premises in compliance.

(b) On request of the department, a sheriff or constable shall

accompany and assist the department in enforcement of the notice.

Acts 1981, 67th Leg., p. 1157, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 71.050. CERTIFICATE TO ACCOMPANY SHIPMENT. (a) Nursery

products or florist items offered for sale or lease, consigned

for shipment, or shipped by freight, express, or other means of

transportation shall be accompanied by a copy of the certificate

of inspection issued by the department when required by foreign

countries or other states for agricultural products exported from

this state.

(b) A copy of the certificate of inspection shall be attached to

each car, box, bale, package, or item. If the car, box, bale,

package, or item is delivered to more than one person, each

portion shall also bear a copy of the certificate.

Acts 1981, 67th Leg., p. 1157, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 51, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 419, Sec. 2.28, eff.

Sept. 1, 1995.

Sec. 71.051. IMPORTATION CERTIFICATES. (a) Except as otherwise

provided by department rule, a person may not ship a nursery

product or florist item into this state without first obtaining a

certificate of inspection issued by the proper authority of the

state from which the shipment originates.

(b) A certificate of inspection from another state must show:

(1) that the nursery product or florist item shipped has been

examined by the inspection officers of the originating state;

(2) that the nursery product or florist item is apparently free

from dangerous insect pests or contagious diseases; and

(3) if the department requires fumigation or other special

treatment, that the nursery product or florist item has been

properly fumigated or treated.

(c) Except as otherwise provided by department rule, each car,

box, bale, or package of a nursery product or florist item

shipped into this state shall bear a tag printed with a copy of

the certificate of inspection from the originating state.

Acts 1981, 67th Leg., p. 1157, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 2.29, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 196, Sec. 4, eff. Sept.

1, 2003.

Sec. 71.053. INSPECTION OF SHIPMENTS. (a) The department shall

inspect shipments of nursery products or florist items in this

state to determine if the shipments are accompanied by the tags

and certificates required by this subchapter and are free of

pests or plant diseases.

(b) If the department finds that a shipment of a nursery product

or florist item is diseased or pest-infested, the department

shall take action necessary to abate the nuisance and protect the

public health and welfare as provided in Section 71.046 of this

subchapter.

(c) If the department finds that a shipment of a nursery product

or florist item is not accompanied by a required tag or

certificate, the department shall treat the shipment as infected

and may destroy or dispose of the shipment as provided in Section

71.046 of this subchapter.

Acts 1981, 67th Leg., p. 1158, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 53, eff.

Sept. 1, 1989.

Sec. 71.054. PROTECTION OF CARRIERS FROM LIABILITY; REPORTING OF

UNLAWFUL SHIPMENTS. (a) A transportation company or common

carrier is not liable for damages to a consignee or consignor for

refusing to receive for transportation or refusing to deliver a

shipment of a nursery product or florist item that is not

accompanied by a tag or certificate required under this

subchapter.

(b) A transportation company or common carrier shall immediately

report to the department any shipment not accompanied by a tag or

certificate required under this subchapter.

Acts 1981, 67th Leg., p. 1158, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 71.055. REVOCATION OF CERTIFICATE. The department may

revoke a certificate issued under this subchapter if it finds

that the person to whom the certificate was issued:

(1) made a false representation; or

(2) violated or refused to comply with this subchapter or a rule

or instruction of the department under this subchapter.

Acts 1981, 67th Leg., p. 1159, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 50, eff.

Sept. 1, 1989.

Sec. 71.056. INSPECTION FEES. (a) The department shall fix by

rule and collect a fee for inspection of nursery products or

florist items when the inspection is required by foreign

countries or other states for nursery products or florist items

exported from this state.

(b) The department shall account for fees collected under this

section in the manner and method prescribed by the comptroller.

Acts 1981, 67th Leg., p. 1159, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 239, Sec. 62, eff.

Sept. 1, 1985; Acts 1989, 71st Leg., ch. 230, Sec. 54, eff. Sept.

1, 1989; Acts 1989, 71st Leg., ch. 584, Sec. 116, eff. Sept. 1,

1989; Acts 1995, 74th Leg., ch. 419, Sec. 2.30, eff. Sept. 1,

1995.

Sec. 71.057. NURSERY DEALERS AND AGENTS; ANNUAL REGISTRATION.

(a) A person who buys and sells or leases or offers for sale or

lease a nursery product and who has facilities that maintain or

preserve the nursery product and prevent that product from

becoming dry, infested, or diseased is a nursery dealer.

(b) A person is a nursery agent if the person sells or leases,

offers for sale or lease, or takes mail orders for the sale or

lease of a nursery product and:

(1) is entirely under the control of a nursery grower or nursery

dealer with whom the nursery product offered for sale or lease

originates; or

(2) operates on a cooperative basis for handling a nursery

product with a nursery grower or nursery dealer.

(c) A nursery agent shall possess proper credentials from the

nursery grower or nursery dealer the agent represents or

cooperates with. A nursery agent who fails to possess proper

credentials is subject to this subchapter as a nursery dealer.

(d) A nursery dealer or nursery agent must register with the

department under this section before offering for sale or lease

or otherwise distributing a nursery product.

(e) A nursery dealer or nursery agent may apply for registration

or renewal of registration by submitting an application

prescribed by the department and an annual fee. The fee shall be

the sum of:

(1) an amount based on the size and type of a location, as

defined by department rule, where a nursery dealer or nursery

agent offers a nursery product for sale or lease; and

(2) an optional additional amount equal to 15 percent of the

amount described by Subdivision (1), to fund the Texas nursery

and floral account.

(e-1) The department shall allow an applicant to elect whether

to pay the amount described by Subsection (e)(2). An applicant

is not required to pay that amount to apply for or renew

registration.

(f) Registrations under this section expire one year after

issuance. A person who fails to submit a renewal fee on or before

the expiration date of the registration must pay, in addition to

the renewal fee, the late fee provided by Section 12.024 of this

code.

(g) Upon receipt of the correct annual registration fee, the

department shall issue a registration certificate for each

location a florist or nursery owner has registered.

Acts 1981, 67th Leg., p. 1159, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 55, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 419, Sec. 2.31, eff.

Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

960, Sec. 3, eff. June 19, 2009.

Sec. 71.058. PENALTIES. (a) A person commits an offense if the

person wilfully or negligently:

(1) violates a provision of this subchapter; or

(2) fails or refuses to comply with a notice, order, or rule of

the department under this subchapter.

(b) An offense under Subsection (a) of this section is a Class C

misdemeanor.

(c) Each day that a person maintains premises in a condition not

in compliance with this subchapter after receiving notice by

registered or certified mail under Section 71.046 of this code is

a separate offense.

(d) Repealed by Acts 2001, 77th Leg., ch. 52, Sec. 1.

Acts 1981, 67th Leg., p. 1159, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 56, eff.

Sept. 1, 1989; Acts 2001, 77th Leg., ch. 52, Sec. 14(1), eff. May

7, 2001.

Sec. 71.059. CIVIL PENALTY; INJUNCTION. (a) A person who

violates this subchapter or a rule adopted under this subchapter

is liable to the state for a civil penalty of not less than $50

nor more than $1,000 for each violation. Each day a violation

continues may be considered a separate violation for purposes of

a civil penalty assessment.

(b) On request of the department, the attorney general or the

county attorney or district attorney of the county in which the

violation is alleged to have occurred shall file suit to collect

the penalty.

(c) A civil penalty collected under this section shall be

deposited in the state treasury to the credit of the General

Revenue Fund. All civil penalties recovered in suits first

instituted by a local government or governments under this

section shall be equally divided between the State of Texas and

the local government or governments with 50 percent of the

recovery to be paid to the General Revenue Fund and the other 50

percent equally to the local government or governments first

instituting the suit.

(d) The department is entitled to appropriate injunctive relief

to prevent or abate a violation of this subchapter or a rule

adopted under this subchapter. On request of the department, the

attorney general or the county or district attorney of the county

in which the alleged violation is threatened or is occurring

shall file suit for the injunctive relief. Venue is in the county

in which the alleged violation is threatened or is occurring.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 57, eff. Sept. 1,

1989.

Sec. 71.060. STOP-SALE ORDER. (a) If the department has reason

to believe that a florist item or nursery product is in violation

of this subchapter or a rule adopted under this subchapter, the

department may issue and enforce a written order to stop the sale

of the florist item or nursery product. The department shall

present the order to the owner or the person in control of the

florist item or nursery product. The person who receives the

order may not sell the florist item or nursery product until

discharged by a court under Subsection (b) of this section or

until the department determines that the florist item or nursery

product is in compliance with this subchapter and the rules

adopted under this subchapter.

(b) The owner or the person in control of any florist item or

nursery product prohibited from sale by an order of the

department is entitled to sue in a court of competent

jurisdiction where the florist item or nursery product is found

for a judgment as to the justification of the order and for the

discharge of the florist item or nursery product from the order

in accordance with the findings of the court.

(c) This section does not limit the right of the department to

proceed as authorized by another section of this subchapter.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 58, eff. Sept. 1,

1989.

SUBCHAPTER C. INSPECTION OF VEGETABLE PLANTS

Sec. 71.101. DUTY OF DEPARTMENT; RULES. The department shall

enforce this subchapter and may appoint inspectors and adopt

rules necessary for that enforcement.

Acts 1981, 67th Leg., p. 1160, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 71.102. FIELD INSPECTION. The department shall conduct

field inspections of vegetable plants and certify those plants

prior to the preparation for shipment in order to provide the

purchaser of the plants with an honest and reliable opinion on

the freedom of the plants from disease and fungus infection and

insect infestation and to ensure the proper packaging and

handling of certified plants.

Acts 1981, 67th Leg., p. 1160, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 71.103. INSPECTION CERTIFICATE. (a) Except as provided by

Subsection (b) of this section, if the department determines

following field inspection that the vegetable plants inspected

are apparently free of injurious pests and of the diseases and

insects listed in Sections 71.104-71.109 of this code, as

applicable, the department shall issue a certificate tag or stamp

for those plants. Plants certified under this section shall be

known as "state certified plants."

(b) In addition to field inspections of sweet potatoes,

certification of that plant shall be based on prior inspection of

seed potatoes in the field, treatment, and bedding inspections

that the department considers necessary to provide clean slips

for sale or shipment. Application for certification of sweet

potato plants shall be made prior to harvesting time of the

preceding season.

(c) The certificate tag or stamp shall be firmly affixed to each

container or bundle of plants at the point of origin for shipment

of the plants.

Acts 1981, 67th Leg., p. 1160, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 211, Sec. 6, eff.

Sept. 1, 1997.

Sec. 71.104. TOMATO DISEASES AND INSECTS. The department shall

determine that tomato plants are apparently free from the

following diseases and from damaging infestation of the following

pests:

DISEASES

SCIENTIFIC NAME OF ORGANISM

Nematode root knot

Heterodera marioni

Early blight

Alternaria solani

Collar rot

Alternaria solani

Grey leaf spot

Stemphyllium solani

Late blight

Phytophthora infestans

Fusarium wilt

Fusarium lycopersici

Verticillium wilt

Verticillium albo-atrum

Bacterial wilt

Bacterium solanacearum

Bacterial canker

Coryneil bacterium michiganense

Bacterial spot

Xanthomonas vesicatoria

Southern blight

Sclerotium rolfsii

Mosaic

Virus

INSECTS

SCIENTIFIC NAME OF ORGANISM

Garden fleahopper

Halticus citri

Thrips

Thrips tabaci and others

Flea beetle

Phyllotreta spp.

Serpentine leaf miner

Liriomyza pusilla

Acts 1981, 67th Leg., p. 1160, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 71.105. CRUCIFEROUS PLANT DISEASES AND INSECTS. The

department shall determine that cruciferous plants, including

cabbage, cauliflower, broccoli, and collards, are apparently free

from the following diseases and from damaging infestation of the

following insects:

DISEASES

SCIENTIFIC NAME OF ORGANISM

Nematode root knot

Heterodera marioni

Black rot

Bacterium campestre

Yellows

Fusarium conglutinans

Blackleg

Phoma lingam

INSECTS

Aphid

Brevicoryne brassicae and Rhopalosiphum pseudobrassicae

Acts 1981, 67th Leg., p. 1161, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 71.106. PEPPER DISEASES. The department shall determine

that pepper plants are apparently free from the following

diseases:

DISEASES

SCIENTIFIC NAME OF ORGANISM

Nematode root knot

Heterodera marioni

Southern blight

Sclerotium rolfsii

Bacterial spot

Xanthomonas vesicatoria

Bacterial wilt

Bacterium solanacearum

Verticillium wilt

Verticillium albo-atrum

Mosaic

Virus

Acts 1981, 67th Leg., p. 1161, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 71.107. ONION DISEASES AND INSECTS. The department shall

determine that onion plants are apparently free from the

following diseases and from damaging infestation of the following

insects:

DISEASES

SCIENTIFIC NAME OF ORGANISM

Pink root

Phoma terrestris

INSECTS

Thrips

Thrips tabaci

Acts 1981, 67th Leg., p. 1162, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 71.108. EGGPLANT DISEASES. The department shall determine

that eggplants are apparently free from the following diseases:

DISEASES

SCIENTIFIC NAME OF ORGANISM

Nematode root knot

Heterodera marioni

Southern blight

Sclerotium rolfsii

Leaf spot and fruit rot

Phomopsis vexans

Verticillium wilt

Verticillium albo-atrum

Bacterial wilt

Bacterium solanacearum

Yellows

Virus

Acts 1981, 67th Leg., p. 1162, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 71.109. SWEET POTATO DISEASES AND INSECTS. The department

shall determine that sweet potato plants are apparently free from

the following plant diseases and insects:

DISEASES

SCIENTIFIC NAME OF ORGANISM

Stem rot or wilt

Fusarium batatis

Black rot

Sphaeronema fimbriatum

Pox

Cystospora batata

Nematode root knot

Heterodera marioni

Internal cork

Virus

INSECTS

Sweet potato weevil

Cylas formicarius

Acts 1981, 67th Leg., p. 1162, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 71.110. TREATMENT OR DESTRUCTION OF PLANTS. (a) If, at

the time of field inspection, the department finds an injurious

pest or disease or insect listed in Sections 71.104-71.109, as

applicable, the grower of the plants shall delimit the infection

or infestation and clean the plants by use of a disinfectant.

(b) If infected or infested plants are not able to be cleaned

under Subsection (a) of this section, the grower may destroy the

part of the field infected or infested and the department may

certify the remaining clean part of the field.

(c) The grower of the plants shall furnish all materials, labor,

and supervision necessary for carrying out this section.

Acts 1981, 67th Leg., p. 1162, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 211, Sec. 7, eff.

Sept. 1, 1997.

Sec. 71.111. CERTIFICATE FOR IMPORTED PLANTS. (a) Except as

provided by Subsection (b) of this section, a plant subject to

certification under this subchapter that is shipped into this

state shall have attached a certificate tag or stamp issued by

the department and affixed at the point of origin.

(b) If another state has a vegetable plant certification program

similar to the program established by this subchapter, the

department may enter into a reciprocal fee agreement with the

other state under which vegetable plants with a certificate tag

or stamp issued by the other state are permitted to enter this

state without a certificate tag or stamp issued by this state.

Acts 1981, 67th Leg., p. 1163, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 71.112. PROTECTION OF CARRIERS FROM LIABILITY. A

transportation company or common carrier is not liable for

damages to the consignee or consignor for refusing to receive for

transportation or refusing to deliver plants subject to

certification under this subchapter that are not accompanied by a

certificate tag or stamp.

Acts 1981, 67th Leg., p. 1163, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 71.113. REVOCATION OF CERTIFICATE. The department may

revoke a certificate tag or stamp issued to a plant grower who:

(1) makes a false representation; or

(2) refuses to comply with this subchapter.

Acts 1981, 67th Leg., p. 1163, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 71.114. FEES. (a) A person applying for a certificate tag

or stamp shall pay an inspection fee at the time of application.

(b) The department shall charge an inspection fee, as provided

by rule of the department.

(c) In addition to the inspection fee, a person applying for

certification of sweet potatoes shall pay a fee, as provided by

department rule, for each certificate tag or stamp issued.

Acts 1981, 67th Leg., p. 1163, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 2.32, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 211, Sec. 8, eff. Sept.

1, 1997.

Sec. 71.115. PACKAGING AND LABELING OF CERTIFIED PLANTS. (a)

Each bundle or package of certified plants must be plainly

labeled on the container with the count of the plants bundled or

packaged. The actual count may not differ by more than five

percent from the stated count.

(b) Sweet potato plants to be shipped must be packaged in

bundles of 100 plants.

Acts 1981, 67th Leg., p. 1163, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 71.116. PENALTIES. (a) A person commits an offense if the

person:

(1) wilfully or negligently violates a provision of this

subchapter; or

(2) makes a false representation of plants by use of a

certificate tag or stamp.

(b) An offense under this section is a Class C misdemeanor.

(c) A person finally convicted of an offense under this section

shall be removed from the list of certified growers for a period

of 12 months.

Acts 1981, 67th Leg., p. 1163, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 59, eff.

Sept. 1, 1989.

Sec. 71.117. CIVIL PENALTY; INJUNCTION. (a) A person who

violates this subchapter or a rule adopted under this subchapter

is liable to the state for a civil penalty of not less than $250

nor more than $10,000 for each violation. Each day a violation

continues may be considered a separate violation for purposes of

a civil penalty assessment.

(b) On request of the department, the attorney general or the

county attorney or district attorney of the county in which the

violation is alleged to have occurred shall file suit to collect

the penalty.

(c) A civil penalty collected under this section shall be

deposited in the state treasury to the credit of the General

Revenue Fund. All civil penalties recovered in suits first

instituted by a local government or governments under this

section shall be equally divided between the State of Texas and

the local government or governments with 50 percent of the

recovery to be paid to the General Revenue Fund and the other 50

percent equally to the local government or governments first

instituting the suit.

(d) The department is entitled to appropriate injunctive relief

to prevent or abate a violation of this subchapter or a rule

adopted under this subchapter. On request of the department, the

attorney general or the county or district attorney of the county

in which the alleged violation is threatened or is occurring

shall file suit for the injunctive relief. Venue is in the county

in which the alleged violation is threatened or is occurring.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 60, eff. Sept. 1,

1989.

SUBCHAPTER D. NOXIOUS AND INVASIVE PLANTS

Sec. 71.151. LIST REQUIRED. (a) The department by rule shall

publish a list of noxious and invasive plant species that have

serious potential to cause economic or ecological harm to the

state. The department may publish lists of noxious and invasive

plant species organized by region.

(b) In preparing or amending a list under this section, the

department shall:

(1) consult with representatives from the agriculture industry,

the horticulture industry, the Texas Cooperative Extension, the

Texas Department of Transportation, the State Soil and Water

Conservation Board, and the Parks and Wildlife Department;

(2) consider any available scientific data and economic impact

information for each plant species; and

(3) use any standard criteria established by the department.

Added by Acts 2003, 78th Leg., ch. 900, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

618, Sec. 2, eff. September 1, 2005.

Sec. 71.152. NOXIOUS OR INVASIVE PLANT SALE, DISTRIBUTION, OR

IMPORTATION PROHIBITED. (a) A person commits an offense if the

person sells, distributes, or imports into the state a noxious or

invasive plant species included on the department's list

described under Section 71.151.

(b) An offense under this section is a Class C misdemeanor.

(c) A person commits a separate offense for each noxious or

invasive plant item or unit sold, distributed, or imported.

Added by Acts 2003, 78th Leg., ch. 900, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

618, Sec. 3, eff. September 1, 2005.

Sec. 71.153. LOCAL REGULATION. (a) A political subdivision may

not adopt an ordinance or rule that restricts the planting, sale,

or distribution of noxious or invasive plant species.

(b) This section does not limit the preparation and distribution

of educational materials relating to plants of local concern.

Added by Acts 2005, 79th Leg., Ch.

618, Sec. 4, eff. September 1, 2005.



CHAPTER 72. MEXICAN FRUIT FLY CONTROL

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE B. HORTICULTURAL DISEASES AND PESTS

CHAPTER 72. MEXICAN FRUIT FLY CONTROL

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 72.001. DEFINITIONS. In this chapter:

(1) "Host fruit" means a fruit susceptible to infestation by the

Mexican fruit fly.

(2) "Mexican fruit fly" means the insect Anastrepha ludens,

Loew.

(3) "Premises" means a grove, orchard, farm, yard, lawn, or

tract of land on which citrus or other host fruit is grown,

enclosed or unenclosed, or a barn, storehouse, warehouse, shed,

boxcar, truck, or other building, receptacle, or conveyance

capable of use for storing, packing, processing, or transporting

citrus or other host fruits.

(4) "Quarantined area" means a county or part of a county under

a quarantine or modified quarantine.

(5) "Sell" includes offer to sell, expose for sale, possess for

sale, exchange, barter, or trade.

Acts 1981, 67th Leg., p. 1165, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 72.002. ADMINISTRATION; RULES. (a) The department shall

administer this chapter in order to control or eradicate the

Mexican fruit fly in this state and to protect all premises in

this state from that pest.

(b) The department may adopt rules as necessary for the

administration of this chapter.

Acts 1981, 67th Leg., p. 1165, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 9.16, eff. September 1, 2009.

Sec. 72.004. ENTRY POWER. In enforcing this chapter, the

department may enter on any premises to inspect the premises or a

tree, plant, shrub, or fruit growing or stored on the premises.

Acts 1981, 67th Leg., p. 1165, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 72.005. REPORTS AND NOTICES. A report, notice, statement,

or record required by this chapter shall be in English and,

unless otherwise provided, shall be in writing.

Acts 1981, 67th Leg., p. 1165, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 72.006. PROSECUTIONS. On request of the department, an

enforcement officer, or another interested person, the district

or county attorney of any county in which a violation of a

provision of this chapter occurs shall prosecute the violation.

Acts 1981, 67th Leg., p. 1165, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER B. QUARANTINES

Sec. 72.011. ESTABLISHMENT. (a) When advised of the existence

of Mexican fruit fly within a county or part of a county in this

state, the department shall certify that fact and proclaim the

county or part of a county quarantined under this chapter.

(b) If the department determines that the exigencies of the

situation require a modified quarantine, the department may

designate a modified quarantined area.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 506, Sec.

9.23(3), eff. September 1, 2009.

Acts 1981, 67th Leg., p. 1165, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 9.17, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 9.23(3), eff. September 1, 2009.

Sec. 72.012. PERSONS AND PREMISES SUBJECT. The premises of each

individual, whether an owner, lessee, renter, tenant, or

occupant, within the area named in the quarantine are subject to

the quarantine, even though not specifically named.

Acts 1981, 67th Leg., p. 1166, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 9.18, eff. September 1, 2009.

Sec. 72.013. TERM. A quarantine established under this

subchapter is effective until modified or removed by the

department.

Acts 1981, 67th Leg., p. 1166, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 72.014. DESIGNATED COUNTIES. Cameron, Hidalgo, and Willacy

counties are designated as quarantined for the purposes of this

chapter.

Acts 1981, 67th Leg., p. 1166, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 72.015. MOVEMENT OF FRUIT IN VIOLATION OF QUARANTINE;

CERTIFICATE. (a) A person may not haul, truck, or otherwise

move citrus fruit from any premises or area that is under

quarantine for Mexican fruit fly infestation by this chapter or

by order of the department in violation of the quarantine without

a written permit or certificate issued by the department or an

inspector of the Plant Protection and Quarantine Programs, Animal

and Plant Health Inspection Service, United States Department of

Agriculture.

(b) A person may not move citrus fruit into this state from any

state, nation, territory, or area that is under quarantine for

Mexican fruit fly infestation by the department, by the Plant

Protection and Quarantine Programs, Animal and Plant Health

Inspection Service, United States Department of Agriculture, or

by the sanitary authority of the state, nation, or territory from

which the fruit is moved, without a certificate issued by the

department.

(c) A person who has been issued a certificate under Subsection

(a) or (b) of this section may not transport citrus fruit from a

quarantined area to any place other than the place designated on

the certificate.

(d) An owner, part owner, or caretaker may not permit or allow

citrus fruit to be shipped or transported in violation of

Subsection (a) or (b) of this section.

Acts 1981, 67th Leg., p. 1166, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 9.19, eff. September 1, 2009.

SUBCHAPTER C. INFESTATION CONTROL

Sec. 72.021. DETERMINATION OF INFESTATION. (a) If an

accredited entomologist finds or knows that the larvae of the

Mexican fruit fly exist on premises within a quarantined area,

the entomologist shall certify the fact of the infestation to the

department.

(b) The department shall determine whether the infestation

exists and the extent of the infestation. The department may

refer the issue to the citrus quarantine advisory committee of

any county in which the premises are located.

Acts 1981, 67th Leg., p. 1166, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 72.022. CITRUS QUARANTINE ADVISORY COMMITTEE. (a) The

commissioners court of a county in a quarantined area shall

appoint a citrus quarantine advisory committee composed of four

citrus growers and one representative of the department. The four

citrus growers appointed by the court are subject to the approval

of the department. The department shall nominate its

representative on the committee.

(b) If advised by the department that an infestation exists on

premises within the county, the advisory committee shall

determine the extent of the infestation and recommend to the

department the procedure for eliminating the infestation.

Acts 1981, 67th Leg., p. 1167, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 72.023. METHOD OF CONTROL. (a) Taking into consideration

the recommendations of the appropriate citrus quarantine advisory

committee, the department shall determine the best method of

controlling or eradicating a Mexican fruit fly infestation.

(b) The department shall serve written findings and directions

for control or eradication of the infestation on the owner of the

infested premises. The owner shall immediately comply with the

directions of the department.

Acts 1981, 67th Leg., p. 1167, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 72.024. HOST-FREE PERIOD. (a) The department may adopt

the host-free period adopted by the United States Department of

Agriculture for Mexican fruit fly quarantine in this state.

During a host-free period, host fruits may not be produced or

permitted to remain on trees within a quarantined area.

(b) All old crop fruit shall be removed from premises in a

quarantined area at the beginning of an annual host-free period.

(c) In addition to other fruits declared by the department to be

host fruits, the following fruits are host fruits for the purpose

of this chapter:

(1) mangoes;

(2) sapotas, including sapodillas, fruits of the family

Sapotaceae and the genus Casimiroa, and all other fruits commonly

called sapotas or sapotes;

(3) peaches;

(4) guavas;

(5) apples;

(6) pears;

(7) plums;

(8) quinces;

(9) apricots;

(10) mameys;

(11) ciruelas; and

(12) all citrus fruits, except lemons, sour limes, calamondin,

and citrus fruit that, because of its stage of development during

the host-free period, will mature during the period of the year

not within the host-free period.

Acts 1981, 67th Leg., p. 1167, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 72.025. UNHUSBANDLIKE AND UNSANITARY CONDITIONS; ORDERS OF

DEPARTMENT. (a) It is a public nuisance to maintain premises in

a quarantined area in an unhusbandlike or unsanitary condition. A

person maintains an unhusbandlike or unsanitary condition if the

person:

(1) has host fruit on trees on the premises during the host-free

period; or

(2) permits fallen, refuse, or cull fruit to remain on the

ground or premises for a period of seven days or more during the

harvest period.

(b) Within the harvest period, each person shall clean fallen,

refuse, or cull fruit from his or her premises once in each

seven-day period. The fruit shall be buried at a depth of not

less than 18 inches below the surface of well-tamped soil or

disposed of in another manner satisfactory to the department.

(c) The department may order each owner, part owner, or

caretaker of premises subject to this chapter to place the

premises in husbandlike and sanitary condition. The order shall

be in writing, dated, and signed or stamped by the commissioner

or the commissioner's designee. The order shall direct the owner,

part owner, or caretaker to place the premises in husbandlike and

sanitary condition under the supervision of an inspector of the

department. If the owner is a nonresident, the department shall

give the owner 10 days' notice of the order by registered mail.

Acts 1981, 67th Leg., p. 1167, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 72.026. EXPENSES OF AND RESPONSIBILITY FOR COMPLIANCE WITH

ORDER OF DEPARTMENT. (a) If the department issues an order

under Section 72.025(c) of this code, the owner, part owner, or

caretaker of the premises involved shall furnish the labor

necessary to comply with the order at his or her own expense.

(b) An administrator, executor, or guardian is responsible for

the execution of orders under Section 72.025(c) of this code

relating to premises that are part of an estate under the control

of that person by reason of the administration or guardianship.

(c) A husband and wife are jointly and severally responsible for

the execution of an order under Section 72.025(c) of this code in

relation to their community estate. Each spouse is responsible

for the execution of an order in relation to his or her separate

estate. In addition, each spouse is responsible for the execution

of an order in relation to the other spouse's separate estate if

he or she is the caretaker of premises belonging to the separate

estate of the other spouse.

Acts 1981, 67th Leg., p. 1168, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER D. REMEDIES

Sec. 72.041. APPEAL OF DEPARTMENT ORDER. A person aggrieved by

an order of the department may appeal to a court of competent

jurisdiction within the county in which the premises subject to

the order are located.

Acts 1981, 67th Leg., p. 1168, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 72.042. ENFORCEMENT OF DEPARTMENT ORDER; FEES. (a) If a

person fails to comply with an order of the department under

Section 72.025(c) of this code before the 11th day following the

day on which the person received the order, the department shall

file suit in a court of competent jurisdiction to have the

premises subject to the order declared a public nuisance. In

addition, the department may petition the court to appoint a

receiver for the premises.

(b) In an action under this section, it is presumed that the

person on whom the order was served was the owner, part owner, or

caretaker when the time for compliance expired, and the state is

required only to allege and prove that, at the time the order was

served, the person was the owner, part owner, or caretaker of the

premises subject to the order.

(c) Venue for a suit under this section is in the county in

which the premises subject to the order are located.

(d) A court may hear and dispose of all issues in an action

under this section in term or during vacation.

(e) The department may not be required to post a cost bond in an

action under this section.

(f) The owner of the premises shall give notice as the court

determines necessary.

(g) If the court finds the premises to be a public nuisance, the

department may enter the premises and place them in compliance

with the order. The owner shall pay to the department an amount

not to exceed twice the minimum wage established under state law

a person, as allowed by the court, for each hour actually

expended placing the premises in compliance with the order. In

addition, the owner shall pay to the department the sum of $250,

not as a penalty but as reasonable compensation for the time

involved in the execution of the order.

Acts 1981, 67th Leg., p. 1168, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 61, eff.

Sept. 1, 1989.

Sec. 72.043. LIEN. (a) For the purpose of securing the payment

of fees under Section 72.042 of this code, the department has a

lien on all citrus fruit growing or standing on premises declared

by the court to be a public nuisance. The department may enforce

the lien in the manner provided by either Subsection (b) or (c)

of this section.

(b) If no receiver has been appointed, the department may

enforce the lien by selling at public sale to the highest bidder

any fruit subject to the lien. The sale shall be conducted at the

courthouse door. If a receiver has been appointed, the receiver

shall conduct the sale. Proceeds of the sale in excess of the

amount owed to the department shall be paid to the owner of the

premises or to the county treasurer subject to the order of the

owner.

(c) The department may fix the lien by filing the lien, a sworn

statement of the indebtedness, and a description of the property

subject to the lien with the county clerk of the county in which

the premises are located. The lien must be filed before the 31st

day following the last day of action by the department under

Section 72.042(g) of this code. Within 24 months after filing the

lien, the department shall file suit in a court of competent

jurisdiction for collection of the account and foreclosure of the

lien. Neither the department nor any person to whom the account

is assigned may be required to post a cost bond in that suit. The

court shall enter judgment for the debt with interest and costs

of suit and foreclosing the lien on premises as the court

determines necessary for defraying expenses, court costs, and the

fees owed.

(d) In an action under Subsection (c) of this section, the

department may file a separate statement and separate suit

covering each necessary action of the department to enforce

compliance or may wait until a number accrue and file one

statement and one suit covering all necessary actions.

(e) A peace officer authorized by law to serve in the area in

which the lien is enforced may perform the functions of the

department under this section.

Acts 1981, 67th Leg., p. 1169, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 72.044. INJUNCTIONS; MANDAMUS. (a) If a person

responsible for execution of an order under Section 72.025(c) of

this code fails or refuses, or threatens to fail or refuse, to

comply with the order, a resident of the county or part of the

county in which Mexican fruit fly control or eradication is being

conducted may sue for an injunction to compel that person to

place the premises in sanitary conditions in accordance with this

chapter. If the court finds that the person responsible for

compliance has been served with a written order, that the

premises are subject to the order, and that the material

allegations in the petition are true, the court shall enter an

order commanding the person to comply immediately with the

written directions of the department. A person who refuses to

comply with the court's order may be punished for contempt of

court.

(b) Any resident of this state may sue for an injunction or

mandamus to compel compliance with this chapter or to restrain a

violation of this chapter. Notice of the hearing to the opposite

party may be given under the direction of the court, if the court

determines that justice requires the notice.

(c) A court may hear and determine a cause under this section in

term or in vacation.

Acts 1981, 67th Leg., p. 1169, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 72.045. SEIZURE OF OWNERLESS FRUIT. If the department is

not able to locate an owner, part owner, or caretaker for

premises in a county in which Mexican fruit fly control or

eradication is being conducted, the department may seize any

citrus fruit growing or standing on the premises and sell the

fruit in the manner provided by Section 72.043(b) of this code.

Acts 1981, 67th Leg., p. 1170, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 72.046. CIVIL PENALTY; INJUNCTION. (a) A person who

violates this chapter or a rule adopted under this chapter is

liable to the state for a civil penalty of not less than $250 nor

more than $10,000 for each violation. Each day a violation

continues may be considered a separate violation for purposes of

a civil penalty assessment.

(b) On request of the department, the attorney general or the

county attorney or district attorney of the county in which the

violation is alleged to have occurred shall file suit to collect

the penalty.

(c) A civil penalty collected under this section shall be

deposited in the state treasury to the credit of the General

Revenue Fund. All civil penalties recovered in suits first

instituted by a local government or governments under this

section shall be equally divided between the State of Texas and

the local government or governments with 50 percent of the

recovery to be paid to the General Revenue Fund and the other 50

percent equally to the local government or governments first

instituting the suit.

(d) The department is entitled to appropriate injunctive relief

to prevent or abate a violation of this chapter or a rule adopted

under this chapter. On request of the department, the attorney

general or the county or district attorney of the county in which

the alleged violation is threatened or is occurring shall file

suit for the injunctive relief. Venue is in the county in which

the alleged violation is threatened or is occurring.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 62, eff. Sept. 1,

1989.

SUBCHAPTER E. PENALTIES

Sec. 72.061. GENERAL PENALTY. (a) A person who violates any

provision of this chapter for which a separate penalty is not

provided commits an offense.

(b) An offense under this section is a Class C misdemeanor.

Acts 1981, 67th Leg., p. 1170, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 63, eff.

Sept. 1, 1989.

Sec. 72.062. FAILURE TO COMPLY WITH DEPARTMENT ORDER. (a) A

person commits an offense if the person fails or refuses to

comply with an order of the department under Section 72.025(c) of

this code before the 11th day following the day on which the

person received the order.

(b) An offense under this section is a Class C misdemeanor.

Acts 1981, 67th Leg., p. 1170, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 64, eff.

Sept. 1, 1989.

Sec. 72.063. PUBLIC NUISANCE. (a) A person commits an offense

if the person:

(1) fails or refuses to clean quarantined premises or dispose of

fruit in accordance with Section 72.025(b) of this code; or

(2) maintains host fruit on trees on quarantined premises during

the host-free period.

(b) An offense under this section is a Class C misdemeanor.

Acts 1981, 67th Leg., p. 1170, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 65, eff.

Sept. 1, 1989.

Sec. 72.064. MOVEMENT OF FRUIT IN VIOLATION OF QUARANTINE. (a)

A person commits an offense if the person violates a provision of

Section 72.015 of this code.

(b) An offense under this section is a Class C misdemeanor.

Acts 1981, 67th Leg., p. 1171, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 66, eff.

Sept. 1, 1989.



CHAPTER 73. CITRUS DISEASES AND PESTS

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE B. HORTICULTURAL DISEASES AND PESTS

CHAPTER 73. CITRUS DISEASES AND PESTS

Sec. 73.001. DEFINITION. In this chapter, "nursery product" has

the meaning assigned by Section 71.041 of this code.

Acts 1981, 67th Leg., p. 1171, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 73.002. POLICY. The state recognizes that the citrus

industry is a valuable asset and that citrus fruit and trees are

highly susceptible to the ravages of insects, pests, and plant

diseases. The state shall use all constitutional measures to

protect this industry from destruction by pests and diseases.

Acts 1981, 67th Leg., p. 1171, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 67, eff.

Sept. 1, 1989.

Sec. 73.003. CITRUS ZONE. The following counties are designated

as the citrus zone of this state: Cameron, Willacy, Hidalgo,

Starr, Zapata, Jim Hogg, Brooks, Kenedy, Kleberg, Nueces, Jim

Wells, Duval, Webb, San Patricio, Refugio, Bee, Live Oak,

McMullen, LaSalle, Dimmit, Maverick, Zavala, Frio, Atascosa,

Wilson, Karnes, DeWitt, Victoria, Goliad, Calhoun, and Aransas.

Acts 1981, 67th Leg., p. 1171, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 73.004. INJURIOUS DISEASES AND PESTS. In accordance with

Subchapter A, Chapter 71, of this code, the department shall

establish quarantines against pests and diseases determined by

department rule to be injurious.

Acts 1981, 67th Leg., p. 1171, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 211, Sec. 9, eff.

Sept. 1, 1997.

Sec. 73.005. MOVEMENT OF INFECTED NURSERY PRODUCTS AND OTHER

HOSTS INTO CITRUS ZONE. A person may not ship into the citrus

zone a nursery product, seed, citrus fruit, or other host

infected with a pest or disease listed in Section 73.004(b) of

this code.

Acts 1981, 67th Leg., p. 1172, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 68, eff.

Sept. 1, 1989.

Sec. 73.006. CERTIFICATE OF INSPECTION; PERMIT. (a) A person

may not ship a citrus nursery product or citrus fruit from

outside this state into this state without first filing with the

department a certificate of inspection issued by the proper

authority of the state in which the shipment originates. The

certificate must show:

(1) that the nursery product or fruit to be shipped has been

produced in a county known to be free from the pests and diseases

listed in Section 73.004(a) of this code; or

(2) that the nursery product or fruit has been fumigated by a

method approved by the department that will render it free of

pest or disease infestation.

(b) A transportation company or common carrier may not receive,

transport, or deliver a shipment of a citrus nursery product or

citrus fruit originating outside this state that does not bear:

(1) a shipping tag or label showing the certificate of

inspection from the originating state; and

(2) a permit from the department.

(c) A transportation company or common carrier shall immediately

report to the department any shipment of a citrus nursery product

or citrus fruit that is not accompanied by the certificate and

permit required by Subsection (b) of this section.

Acts 1981, 67th Leg., p. 1172, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 73.007. PROTECTION OF CARRIER FROM DAMAGES. A

transportation company or common carrier is not liable for

damages to a consignor or consignee for refusing to receive for

transportation or refusing to deliver a citrus nursery product or

citrus fruit, or a package, bale, bundle, or box of that nursery

product or fruit, that is not accompanied by the certificate and

permit required under Section 73.006 of this code.

Acts 1981, 67th Leg., p. 1173, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 73.008. DEPARTMENT EMPLOYEES AND EXPENSES OUTSIDE THE

STATE. This chapter does not authorize the department to expend

money, send employees, or employ persons outside this state.

Acts 1981, 67th Leg., p. 1173, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 73.009. PENALTIES. (a) A person commits an offense if the

person violates a provision of Section 73.005 or 73.006 of this

code.

(b) An offense under Section 73.005 of this code is a Class A

misdemeanor.

(c) An offense under Section 73.006 of this code is a Class C

misdemeanor.

Acts 1981, 67th Leg., p. 1173, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 69, eff.

Sept. 1, 1989.

Sec. 73.010. CIVIL PENALTY; INJUNCTION. (a) A person who

violates this chapter or a rule adopted under this chapter is

liable to the state for a civil penalty of not less than $250 nor

more than $10,000 for each violation. Each day a violation

continues may be considered a separate violation for purposes of

a civil penalty assessment.

(b) On request of the department, the attorney general or the

county attorney or district attorney of the county in which the

violation is alleged to have occurred shall file suit to collect

the penalty.

(c) A civil penalty collected under this section shall be

deposited in the state treasury to the credit of the General

Revenue Fund. All civil penalties recovered in suits first

instituted by a local government or governments under this

section shall be equally divided between the State of Texas and

the local government or governments with 50 percent of the

recovery to be paid to the General Revenue Fund and the other 50

percent equally to the local government or governments first

instituting the suit.

(d) The department is entitled to appropriate injunctive relief

to prevent or abate a violation of this chapter or a rule adopted

under this chapter. On request of the department, the attorney

general or the county or district attorney of the county in which

the alleged violation is threatened or is occurring shall file

suit for the injunctive relief. Venue is in the county in which

the alleged violation is threatened or is occurring.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 70, eff. Sept. 1,

1989.



CHAPTER 74. COTTON DISEASES AND PESTS

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE B. HORTICULTURAL DISEASES AND PESTS

CHAPTER 74. COTTON DISEASES AND PESTS

SUBCHAPTER A. COTTON PEST CONTROL

Sec. 74.001. PUBLIC NUISANCE. (a) The legislature finds that

cotton pests are a menace to the cotton industry, and that

control of those pests is a public necessity. Any portion of the

state that is susceptible to infestation by cotton pests must be

protected from this public nuisance and threat to the continued

stability of the cotton industry.

(b) The legislature finds that volunteer and other noncommercial

cotton is a public nuisance that threatens the cotton growers'

boll weevil eradication program by serving as a host for cotton

pests such as boll weevils and pink bollworms. To protect the

cotton industry of this state, volunteer and other noncommercial

cotton must be eliminated subject to the provisions of this

chapter.

Acts 1981, 67th Leg., p. 1173, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., ch. 691, Sec. 1, eff.

Sept. 1, 1987; Acts 1995, 74th Leg., ch. 957, Sec. 1, eff. June

16, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

178, Sec. 1, eff. May 27, 2009.

Sec. 74.002. DEFINITIONS. In this subchapter:

(1) "Cotton" includes the cotton plant, cotton in the boll,

cotton stalk, and all cotton products, including seed cotton,

cottonseed, and cotton hulls, but not including cotton oil or

cotton meal.

(2) "Cotton pest" includes the boll weevil and the pink

bollworm.

(3) "Host plant" means a plant susceptible to infestation by the

boll weevil, pink bollworm, or any other cotton pest.

(4) "Boll weevil" means the insect Anthonomus grandis Boheman,

in any stage of development, including the egg, larval, pupal,

and adult stages.

(5) "Okra" includes okra stalks.

(6) "Pest management zone" means a geographical zone established

by the department under this chapter for purposes of cotton pest

control and prevention.

(7) "Pink bollworm" means the insect Pectinophora gossypiella,

Saunders, in any stage of development, including the egg, larval,

pupal, and adult stages.

Amended by Acts 1987, 70th Leg., ch. 691, Sec. 1, eff. Sept. 1,

1987; Acts 1995, 74th Leg., ch. 957, Sec. 2, eff. June 16, 1995.

Sec. 74.003. ESTABLISHMENT OF PEST MANAGEMENT ZONES. (a) Any

producer organization authorized under the laws of this state or

recognized under department rules and representing cotton

producers may petition the commissioner for certification to

establish a pest management zone. A pest management zone may

include all or part of one or more counties.

(b) Within 15 days following the day on which a petition for

certification is received, the commissioner shall determine

whether or not to grant certification.

(c) If the commissioner determines that, on the basis of

information submitted, the petitioning organization is

representative of cotton producers within the boundaries

described in the petition and that the petition conforms to the

purposes and provisions of this subchapter, the commissioner

shall certify that the organization is representative of the

producers of the commodity within the described area and is

authorized to establish a pest management zone.

(d) An administrative committee shall govern each pest

management zone. The committee consists of a representative of

the department and of cotton producers who represent the counties

in the zone and who are appointed by the commissioner. Each

county in the zone must be represented by a producer on the

committee. The committee shall:

(1) make recommendations to the department regarding control of

cotton pests in the zone, including recommendations on

regulations needed to control and prevent cotton pest

infestation;

(2) make recommendations on any legislative changes that are

needed; and

(3) give advice and counsel to the department regarding

effective enforcement of this subchapter within the zone.

Amended by Acts 1987, 70th Leg., ch. 691, Sec. 1, eff. Sept. 1,

1987; Acts 1995, 74th Leg., ch. 957, Sec. 3, eff. June 16, 1995.

Sec. 74.0031. COTTON STALK DESTRUCTION. (a) The department

shall submit the recommendations of each administrative committee

that governs a pest management zone under Section 74.003 to the

Texas Boll Weevil Eradication Foundation. On review of the

administrative committee recommendations, the foundation shall

submit to the department an estimate of the amount by which the

implementation of each recommendation would increase the cost of

administering the boll weevil eradication program.

(b) The Texas Boll Weevil Eradication Foundation shall:

(1) conduct a study of the effects of incomplete cotton stalk

destruction and volunteer cotton control on boll weevil

eradication activities; and

(2) submit annual recommendations to the department and the

board of the foundation for a cotton stalk destruction deadline

for each pest management zone.

(c) The Texas Boll Weevil Eradication Foundation may consult

with its technical advisory committee in fulfilling its duties

under Subsection (b).

(d) The department shall set a cotton stalk destruction deadline

for each pest management zone, with consideration given to the

recommendations of the foundation and the applicable

administrative committee submitted under Subsection (b).

Added by Acts 2009, 81st Leg., R.S., Ch.

178, Sec. 2, eff. May 27, 2009.

Sec. 74.0032. HOSTABLE COTTON FEE. (a) The department shall

establish and collect a hostable cotton fee for fields in which

hostable cotton stalks, hostable volunteer cotton, or other

hostable noncommercial cotton remains past the stalk destruction

deadline set for the applicable pest management zone under

Section 74.0031. A fee under this section shall be expressed in

terms of dollars per acre, per week in which the stalks,

volunteer cotton, or other noncommercial cotton remains in the

field. The department shall establish a procedure to notify a

cotton grower that a fee is due the department under this

section.

(b) If adverse weather conditions or other good cause exists,

the administrative committee that governs the applicable pest

management zone may request that the department grant an

extension of the cotton stalk destruction deadline for any

specified part of the pest management zone or for the entire pest

management zone. A request under this subsection must be made

not later than 10 business days before the applicable cotton

stalk destruction deadline. A field is not subject to a hostable

cotton fee if the department grants an extension of the deadline.

The Texas Boll Weevil Eradication Foundation shall submit to the

department an estimate of the amount by which an extension under

this subsection will increase the cost of administering the boll

weevil eradication program.

(c) If the applicable administrative committee does not request

an extension, or if the department denies a request for an

extension of the cotton stalk destruction deadline for a

specified part of a pest management zone, a cotton grower may

apply for an individual extension of the deadline. A request

under this subsection must be made not later than 10 business

days before the applicable pest management zone's stalk

destruction deadline.

(d) The Texas Boll Weevil Eradication Foundation shall submit to

the department an estimate of the amount by which any extension

of a stalk destruction deadline that is granted under Subsection

(c) will increase the cost of administering the boll weevil

eradication program.

(e) Any hostable cotton or hostable cotton stalks that remain in

a field after the cotton stalk destruction deadline or any

extension of the stalk destruction deadline has passed are

subject to the hostable cotton fee established under Subsection

(a). Any hostable cotton or hostable cotton stalks that remain

in a field for more than 30 days after the stalk destruction

deadline or any extension of the deadline are subject to 150

percent of the hostable cotton fee established under Subsection

(a).

(f) A hostable cotton fee shall be sent to the comptroller and

may be appropriated only for the purpose of treating hostable

cotton or for other expenses related to boll weevil eradication.

The department may contract with the Texas Boll Weevil

Eradication Foundation or its successor entity for the treatment,

control, or monitoring activities funded from the account.

(g) Unless the fee is paid on or before the 45th day after the

date the department gives notice to a cotton grower that a

hostable cotton fee is due, the department may destroy any cotton

or cotton stalks that remain in the field, as provided by Section

74.004.

(h) The department shall adopt rules to administer this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

178, Sec. 2, eff. May 27, 2009.

Sec. 74.004. DESTRUCTION OF HOST PLANTS. (a) On petition of

the administrative committee of a pest management zone, the

department may establish regulated areas, dates, and appropriate

methods of destruction of stalks, other parts, and products of

host plants for cotton pests, including requirements for

destruction of foliage, fruiting structures, and root systems of

host plants after the harvest deadline.

(b) If on inspection of a field after the harvest deadline, the

department determines that host plants or any parts or products

of host plants have not been destroyed within the time specified

by regulation of the department, the department may declare the

field to be a public nuisance.

(c) On the declaration of a field as a public nuisance, the

department may take any action necessary to complete destruction

of host plants or host plant products or parts to prevent the

spread of cotton pests from the infested area and shall:

(1) immediately give written notice to any farm owner and to the

operator in charge of the field that the field is in violation of

this section, instructing the owner and operator to destroy host

plants or host plant products or parts within seven days after

the date written notice is issued;

(2) post for a period of three consecutive days a copy of the

notice on or in the immediate vicinity of the field in violation,

if either the owner or operator of the field cannot be located

after a reasonably diligent effort by the department; and

(3) have the host plants or host plant products or parts

destroyed, if no response is received by the department from

either the owner or operator within four days after the date of

posting of the notice at the field or if the department considers

a response inadequate.

(d) If adverse weather conditions or other good cause exists,

the commissioner may, on written request by a farm owner or

operator, grant an extension of the date of implementation of

appropriate host plant or host plant product or part destruction.

(e) If it becomes necessary for the department to contract with

someone to destroy host plants or host plant products or parts,

the farm owner or operator shall reimburse the department for

1-1/2 times the actual costs required for destruction.

(f) If neither the farm owner nor operator reimburses the

department as provided by Subsection (e) of this section within

30 days after the date of the completion of department action and

issuance by the department of a bill requesting payment, the

department may place a lien against the property on which a

violation of a department regulation under this section has

occurred.

(g) The department may perfect the lien by filing the lien, a

sworn statement of the indebtedness, and a description of the

property subject to the lien with the county clerk of the county

in which the property is located. The lien must be filed within a

30-day period following the expiration of the 30-day period

described in Subsection (f) of this section. Within 180 days

after the date of filing the lien, the department may file suit

in a court of competent jurisdiction for collection of the

account and foreclosure of the lien. Neither the department nor

any person to whom the account is assigned may be required to

post a cost bond in the suit. The court shall enter judgment for

the debt with interest and costs of suit and foreclosing the lien

on premises as the court determines necessary for the defraying

of expenses, court costs, and the fees owed.

(h) All reimbursements and additional costs collected under this

section shall be deposited in the State Treasury in a special

fund to be appropriated to the department to carry out this

subchapter.

(i) Reimbursement under Subsection (e) of this section does not

prevent the department from seeking criminal or civil sanctions

under this subchapter.

(j) In this section, "harvest deadline" means a deadline set by

the department for harvesting a certain crop or, in the absence

of a department deadline, the 31st day after the date by which

the crop is customarily harvested in the region, as determined by

the department.

Amended by Acts 1987, 70th Leg., ch. 691, Sec. 1, eff. Sept. 1,

1987; Acts 1989, 71st Leg., ch. 230, Sec. 71, eff. Sept. 1, 1989;

Acts 1993, 73rd Leg., ch. 847, Sec. 1, eff. Aug. 30, 1993; Acts

1995, 74th Leg., ch. 957, Sec. 4, eff. June 16, 1995.

Sec. 74.0041. REGULATION OF PLANTING DATES. On petition of the

administrative committee of a pest management zone, the

department may establish uniform planting dates for host plants.

Added by Acts 1993, 73rd Leg., ch. 847, Sec. 2, eff. Aug. 30,

1993.

Sec. 74.005. ENTRY POWER; INSPECTIONS. For the purpose of

enforcing this chapter, the department is entitled to:

(1) enter any field of host plants or any premises in which a

host plant or its product is stored or held;

(2) examine any product, container, or substance susceptible to

cotton pest infestation; and

(3) examine the records of a purchaser, handler, or common

carrier of host plant products.

Added by Acts 1987, 70th Leg., ch. 691, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1995, 74th Leg., ch. 957, Sec. 5, eff. June

16, 1995.

Sec. 74.006. RULES. The department may adopt rules as are

necessary for the efficient enforcement and administration of

this subchapter.

Amended by Acts 1987, 70th Leg., ch. 691, Sec. 1, eff. Sept. 1,

1987.

Sec. 74.007. OFFENSES; PENALTY. (a) A person commits an

offense if the person:

(1) violates a proclamation or a rule or restriction adopted

under this subchapter;

(2) brings into this state any equipment or material

contaminated with cotton pests; or

(3) fails to comply with a rule adopted for the control and

direction of host plant growing.

(b) An offense under this section is a Class B misdemeanor.

Amended by Acts 1987, 70th Leg., ch. 691, Sec. 1, eff. Sept. 1,

1987; Acts 1989, 71st Leg., ch. 230, Sec. 72, eff. Sept. 1, 1989;

Acts 1995, 74th Leg., ch. 957, Sec. 6, eff. June 16, 1995.

Sec. 74.008. CIVIL PENALTY; INJUNCTION. (a) A person who

violates this subchapter or a rule adopted under this subchapter

is liable to the state for a civil penalty of not less than $250

nor more than $10,000 for each violation. Each day a violation

continues may be considered a separate violation for purposes of

a civil penalty assessment.

(b) On request of the department, the attorney general or the

county attorney or district attorney of the county in which the

violation is alleged to have occurred shall file suit to collect

the penalty.

(c) A civil penalty collected under this section shall be

deposited in the state treasury to the credit of the General

Revenue Fund. All civil penalties recovered in suits first

instituted by a local government or governments under this

section shall be equally divided between the State of Texas and

the local government or governments with 50 percent of the

recovery to be paid to the General Revenue Fund and the other 50

percent equally to the local government or governments first

instituting the suit.

(d) The department is entitled to appropriate injunctive relief

to prevent or abate a violation of this subchapter or a rule

adopted under this subchapter. On request of the department, the

attorney general or the county or district attorney of the county

in which the alleged violation is threatened or is occurring

shall file suit for the injunctive relief. Venue is in the county

in which the alleged violation is threatened or is occurring.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 73, eff. Sept. 1,

1989.

Sec. 74.009. COTTON PEST CONTROL AND ERADICATION POLICY. The

state shall employ all constitutional methods to control and

eradicate cotton pests that scientific research demonstrates to

be successful, including:

(1) inspection of host plants in the field or host plant

products where stored;

(2) quarantine and fumigation of equipment, host plants, and

host plant products found to be contaminated;

(3) supervision of the growing of host plants in areas known to

be contaminated;

(4) destruction of infested fields of host plants or of infested

host plant products;

(5) prevention of planting of host plants in areas where

infestation has been found; and

(6) prevention of movement of equipment contaminated or

reasonably suspected to be contaminated with cotton pests.

Acts 1981, 67th Leg., p. 1175, ch. 388, Sec. 1, eff. Sept. 1,

1981. Renumbered from Sec. 74.052 and amended by Acts 1995, 74th

Leg., ch. 957, Sec. 7, eff. June 16, 1995.

Sec. 74.010. REGULATION OF COTTON PESTS; QUARANTINES. (a) If,

under prior law, the department proclaimed a quarantine against

infested territory, no person may import into Texas from the

quarantined territory a substance susceptible to cotton pest

infestation.

(b) The department shall maintain a rigid inspection of

substances susceptible to cotton pest contamination that are

being carried from quarantined territory into, through, or within

this state.

Acts 1981, 67th Leg., p. 1175, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1993, 73rd Leg., ch. 847, Sec. 3, eff. Aug.

30, 1993. Renumbered from Sec. 74.054 and amended by Acts 1995,

74th Leg., ch. 957, Sec. 7, eff. June 16, 1995.

Sec. 74.011. REGULATION OF GINNING. A ginner may not gin cotton

from a regulated zone under this subchapter unless the ginner

disinfects the seed in accordance with rules of the department.

Acts 1981, 67th Leg., p. 1175, ch. 388, Sec. 1, eff. Sept. 1,

1981. Renumbered from Sec. 74.055 by Acts 1995, 74th Leg., ch.

957, Sec. 7, eff. June 16, 1995.

Sec. 74.012. INSPECTORS. The department may employ and

prescribe the qualifications and duties of inspectors and other

employees necessary to the administration of this subchapter.

Acts 1981, 67th Leg., p. 1176, ch. 388, Sec. 1, eff. Sept. 1,

1981. Renumbered from Sec. 74.059 and amended by Acts 1995, 74th

Leg., ch. 957, Sec. 7, eff. June 16, 1995.

Sec. 74.013. COOPERATION WITH FEDERAL PROGRAMS. The department

shall cooperate with the United States Department of Agriculture

in any measure authorized by, and undertaken in accordance with,

federal law for preventing the introduction or establishment of

cotton pests in this state.

Acts 1981, 67th Leg., p. 1176, ch. 388, Sec. 1, eff. Sept. 1,

1981. Renumbered from Sec. 74.060 and amended by Acts 1995, 74th

Leg., ch. 957, Sec. 7, eff. June 16, 1995.

SUBCHAPTER D. OFFICIAL COTTON GROWERS' BOLL WEEVIL ERADICATION

FOUNDATION

Sec. 74.101. FINDINGS AND DECLARATION OF POLICY. (a) It is

hereby found and declared that:

(1) the insects Anthonomus grandis Boheman, known as the boll

weevil, and Pectinophora gossypiella, known as the pink bollworm,

are public nuisances and a menace to the cotton industry, and

their eradication is a public necessity;

(2) because of the differences in soil conditions, growing

seasons, farming techniques, and climate conditions among several

areas in the state where cotton is grown, the eradication and

suppression of the nuisance can best be accomplished by dividing

the cotton-growing areas into separate zones so that integrated

pest management programs may be developed for each zone;

(3) there is a need for a quasi-governmental entity acting under

the supervision and control of the commissioner whose members are

actual cotton growers who would be represented on the board of

the entity by directors elected by them to manage eradication and

suppression programs and to furnish expertise in the field of

insect control and eradication, because such an entity would

enhance the interest and participation of cotton growers in the

program;

(4) because of the progress made in eradication, investments

made by cotton growers in certain areas, the potential injustice

to certain cotton growers who have made such investments, and the

stage of development of the cotton crops in the statutory

eradication zones, an urgent public necessity exists to validate

and ratify the assessments, agreements, and obligations of the

Texas Boll Weevil Eradication Foundation, Inc., made or incurred

by the foundation and related to certain statutory zones;

(5) cotton growers, in partnership with the state and federal

governments, have made significant investments toward the

eradication of these pests in this state;

(6) it is essential to the well-being of the cotton industry and

the agricultural economy of this state that the investments of

the cotton growers and the state and federal governments be

protected; and

(7) the establishment of a maintenance program to be carried out

by the foundation under the supervision of the department is

required to protect the investments in eradication.

(b) It is the intent of the legislature that the program of

eradication and suppression be carried out with the best

available integrated pest management techniques.

(c) The department may recover costs for administration of this

subchapter.

Added by Acts 1993, 73rd Leg., ch. 8, Sec. 1, eff. June 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 463, Sec. 1.01, eff. May 30,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

119, Sec. 1, eff. September 1, 2005.

Sec. 74.1011. DESIGNATION OF ENTITY TO CARRY OUT BOLL WEEVIL

ERADICATION. (a) The Texas Boll Weevil Eradication Foundation,

Inc., a Texas nonprofit corporation chartered by the secretary of

state on September 14, 1993, shall be recognized by the

department as the entity to plan, carry out, and operate

eradication and diapause programs to eliminate the boll weevil

and the pink bollworm from cotton in the state under the

supervision of the department as provided by this subchapter.

(b) The commissioner may terminate the foundation's designation

as the entity recognized to carry out boll weevil eradication by

giving 45 days' written notice to the foundation and by

designating a successor entity. If the commissioner designates a

successor to the foundation, the successor has all the powers and

duties of the foundation under this subchapter. Any successor to

the foundation shall assume and shall be responsible for all

obligations and liabilities relating to any notes, security

agreements, assignments, loan agreements, and any other contracts

or other documents entered into by the foundation with or for the

benefit of any financial institution or its predecessor,

successor, or assignee.

Added by Acts 1997, 75th Leg., ch. 463, Sec. 1.02, eff. May 30,

1997.

Sec. 74.102. DEFINITIONS. In this subchapter:

(1) "Board" means the board of directors of the Texas Boll

Weevil Eradication Foundation, Inc.

(2) "Boll weevil" has the meaning assigned by Section 74.002.

(3) "Commissioner" means commissioner of agriculture.

(4) "Cotton" means:

(A) a cotton plant;

(B) a part of a cotton plant, including bolls, stalks, flowers,

roots, and leaves; or

(C) cotton products, including seed cotton, cottonseed, and

hulls.

(5) "Cotton grower" means a person who grows cotton intended to

be commercial cotton. The term includes an individual who as

owner, landlord, tenant, or sharecropper is entitled to share in

the cotton grown and available for marketing from a farm or to

share in the proceeds from the sale of the cotton from the farm

or from an indemnity or other payment received from or related to

the planting, growing, or failure of the cotton.

(6) "Eradication" means elimination of boll weevils or pink

bollworms to the extent that the commissioner does not consider

further elimination of boll weevils or pink bollworms necessary

to prevent economic loss to cotton growers. Eradication includes

diapause activities.

(7) "Eradication zone" means a geographic area:

(A) established under Section 74.1021; or

(B) designated by the commissioner in accordance with Section

74.105 in which cotton growers by referendum approve their

participation in a boll weevil or pink bollworm eradication

program.

(8) "Foundation" means the Texas Boll Weevil Eradication

Foundation, Inc., a Texas nonprofit corporation.

(9) "Host" means a plant or plant product in which the boll

weevil or pink bollworm is capable of completing any portion of

its life cycle.

(10) "Infested" means the presence of the boll weevil or pink

bollworm in any life stage or the existence of generally accepted

entomological evidence from which it may be concluded with

reasonable certainty that the boll weevil or pink bollworm is

present.

(11) "Integrated pest management" is the coordinated use of pest

and environmental information with available pest control

methods, including pesticides, natural predator controls,

cultural farming practices, and climatic conditions, to prevent

unacceptable levels of pest damage by the most economical means

and with the least possible hazard to people, property, and the

environment.

(12) "Pink bollworm" has the meaning assigned by Section 74.002.

(13) "Regulated article" means an article carrying or capable of

carrying the boll weevil or pink bollworm, including cotton

plants, seed cotton, gin trash, other hosts, or mechanical cotton

harvesters.

Added by Acts 1993, 73rd Leg., ch. 8, Sec. 1, eff. June 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 227, Sec. 2, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 463, Sec. 1.03, eff. May 30,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

178, Sec. 3, eff. May 27, 2009.

Sec. 74.1021. STATUTORY ZONES. (a) The Northern High Plains

Eradication Zone consists of Armstrong, Bailey, Briscoe, Castro,

Deaf Smith, Floyd, Hale, Lamb, Parmer, Randall, and Swisher

counties, and other areas as proposed by the commissioner by rule

for inclusion in the zone and approved by referendum in the area

to be added.

(b) The Rolling Plains Central Eradication Zone consists of

Baylor, Callahan, Comanche, Eastland, Erath, Fisher, Haskell,

Jones, Knox, Mitchell, Nolan, Palo Pinto, Scurry, Shackelford,

Stephens, Stonewall, Throckmorton, and Young counties; all land

in Archer County south of a line following Farm-to-Market Road

422 commencing at the Baylor County line running east to the

intersection of Farm-to-Market Road 210, continuing east to the

intersection of State Highway 25, and continuing east to the Clay

County line; all land in Borden County east of a line seven miles

west of the Scurry County line running south from the Garza

County line to the Howard County line; and all land in Taylor

County east of U.S. Highway 83 from a point commencing at the

intersection of U.S. Highway 83 and the south Taylor County line,

north to the town of Bradshaw; thence north of Farm-to-Market

Road 1086, as the farm-to-market road proceeds west and north to

the intersection of the Farm-to-Market Road 1086 and U.S. Highway

277, being all land lying north of the farm-to-market road and

west of U.S. Highway 277 from the intersection of Farm-to-Market

Road 1086 and U.S. Highway 277 to the point where U.S. Highway

277 intersects the south boundary line of Taylor County; all land

in Brown County east of a line following State Highway 279 to

Brownwood and continuing along U.S. Highway 377 south to the

McCulloch County line; and other areas as proposed by the

commissioner by rule for inclusion in the zone and approved by

referendum in the area to be added.

(c) The St. Lawrence Eradication Zone consists of that area of

Midland County south of a line 15 miles south of Interstate 20

running from the Ector County line east to the Glasscock County

line; Glasscock, Reagan, and Upton counties; and other areas as

proposed by the commissioner by rule for inclusion in the zone

and approved by referendum in the area to be added.

(d) The South Texas Winter Garden Eradication Zone consists of

Aransas, Atascosa, Austin, Bee, Bexar, Brazoria, Calhoun,

Colorado, DeWitt, Dimmit, Duval, Fort Bend, Frio, Goliad,

Jackson, Jim Wells, Karnes, Kinney, Kleberg, La Salle, Lavaca,

Live Oak, Matagorda, McMullen, Medina, Nueces, Refugio, San

Patricio, Uvalde, Victoria, Wharton, Wilson, and Zavala counties,

and other areas as proposed by the commissioner by rule for

inclusion in the zone and approved by referendum in the area to

be added. Austin, Brazoria, Colorado, Fort Bend, Jackson,

Matagorda, and Wharton counties are included in the South Texas

Winter Garden Eradication Zone only for purposes of the repayment

of debt existing on April 30, 1997, and those counties may not be

included in the zone for any other purpose unless the

commissioner by rule proposes that an area be included in the

zone and the proposal is approved by referendum in the area to be

added. The commissioner may apportion any debt existing on April

30, 1997, and designate the appropriate assessment.

(e) The Southern High Plains-Caprock Eradication Zone consists

of Andrews, Cochran, Crosby, Dawson, Dickens, Ector, Gaines,

Garza, Hockley, Howard, Kent, Lubbock, Lynn, Martin, Motley,

Terry, and Yoakum counties; all land in Borden County lying west

of a line seven miles west of the Scurry County line running

south from the Garza County line to the Howard County line; that

area of Midland County north of a line 15 miles south of

Interstate 20 running from the Ector County line east to the

Glasscock County line; and other areas as proposed by the

commissioner by rule for inclusion in the zone and approved by

referendum in the area to be added.

(f) The Southern Rolling Plains Eradication Zone consists of

Coke, Coleman, Concho, Irion, McCulloch, Runnels, Schleicher, and

Tom Green counties, all land in Taylor County lying west of U.S.

Highway 83 from a point commencing at the intersection of U.S.

Highway 83 and the south Taylor County line, north of the town of

Bradshaw; thence all the land lying south of Farm-to-Market Road

1086, as the farm-to-market road proceeds west and north to its

intersection with U.S. Highway 277, being all land lying south of

the farm-to-market road and east of U.S. Highway 277 from the

intersection of Farm-to-Market Road 1086 and U.S. Highway 277 to

the point where U.S. Highway 277 intersects the south boundary

line of Taylor County, and other areas as proposed by the

commissioner by rule for inclusion in the zone and approved by

referendum in the area to be added.

Added by Acts 1997, 75th Leg., ch. 463, Sec. 1.04, eff. May 30,

1997.

Sec. 74.1041. ADVISORY COMMITTEES. (a) The commissioner may

appoint an advisory committee for an existing eradication zone or

an area of the state that is to be considered by the commissioner

for designation as or inclusion in an eradication zone. The

committee shall gather advice, input, and guidance from cotton

growers from the area represented by the committee concerning the

interest in and concerns about the implementation of this

subchapter.

(b) Each advisory committee may consider and make

recommendations to the commissioner and the foundation

concerning:

(1) the geographic boundaries for a proposed eradication zone;

(2) the amount of local interest in operating an eradication

program;

(3) the basis and amount of an assessment necessary to support

an eradication program;

(4) the need to restructure any pre-existing debt from prior

eradication activities;

(5) ongoing implementation of an eradication program approved by

growers in an eradication zone; and

(6) any other matter requested by the commissioner or the

foundation.

(c) Each advisory committee appointed under this section shall

include a sufficient number of cotton growers to ensure adequate

representation across the eradication zone, including at least

one cotton grower from each county in the zone and other persons

as determined by the commissioner.

(d) Advisory committees appointed under this section are immune

from lawsuits and liability to the same extent the foundation is

immune from lawsuits and liability under Section 74.129.

(e) An advisory committee established under this section is

subject to the requirements of Chapters 551 and 552, Government

Code.

Added by Acts 1997, 75th Leg., ch. 463, Sec. 1.05, eff. May 30,

1997. Amended by Acts 2001, 77th Leg., ch. 168, Sec. 1, eff. May

18, 2001.

Sec. 74.1042. CREATION OF NONSTATUTORY ERADICATION ZONES. (a)

The commissioner may by rule designate an area of the state as a

proposed eradication zone as long as the area is not within a

statutory zone under Section 74.1021 that has approved an

eradication program by referendum.

(b) The commissioner may hold a public hearing within the

proposed eradication zone to discuss the proposed geographic

boundaries of the zone. The public hearing may include any other

topics allowed under this subchapter.

(c) After the adoption of a rule under Subsection (a), the

commissioner shall conduct a referendum under Section 74.105.

Added by Acts 1997, 75th Leg., ch. 463, Sec. 1.05, eff. May 30,

1997.

Sec. 74.105. ERADICATION ZONE REFERENDA. (a) The commissioner

shall conduct a referendum in each proposed eradication zone to

determine whether cotton growers desire to establish an

eradication zone.

(b) Eradication zone referenda shall be conducted under the

procedures provided by Section 74.114 of this code.

(c) A proposed eradication zone referendum ballot must include

or be accompanied by information about the proposed eradication

zone, including:

(1) a statement of the purpose of the boll weevil or pink

bollworm eradication program;

(2) the geographic area included in the proposed eradication

zone;

(3) a general summary of rules adopted by the commissioner under

Sections 74.114, 74.118, and 74.120 of this code, including a

description of:

(A) cotton grower responsibilities; and

(B) penalties for noncompliance with rules adopted under this

subchapter; and

(4) an address and toll-free telephone number that a cotton

grower may use to request more information about the referendum

or the boll weevil or pink bollworm eradication program.

(d) If a referendum to establish an eradication zone fails, the

concurrent election of a board member from the proposed

eradication zone under Section 74.106 has no effect, and the

commissioner shall appoint a representative to the board from the

area.

(e) The foundation may request the commissioner to call

additional referenda in a proposed eradication zone in which a

referendum has failed. An additional eradication zone referendum

and concurrent board election may be held no earlier than one

year after the date of the last referendum.

(f) After the passage of any referendum, the eligible voters

shall be allowed, by subsequent referenda, to vote on whether to

continue their assessments. All of the requirements for an

initial referendum must be met in subsequent referenda.

Amended by Acts 1995, 74th Leg., ch. 227, Sec. 3, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 463, Sec. 1.06, 2.01, eff. May

30, 1997.

Sec. 74.106. BOARD ELECTIONS. (a) The initial election for

board members from a proposed eradication zone shall be held

concurrently with an eradication zone referendum held under

Section 74.105. Each eradication zone shall be represented on the

board and shall remain represented on the board until eradication

operations are concluded and all debt of the eradication zone is

paid.

(b) A board election shall be conducted under the procedures

provided by this section and Section 74.114 of this code.

(c) A cotton grower who is eligible to vote in a referendum or

election under this subchapter is eligible to be a candidate for

and member of the board if the person has at least seven years of

experience as a cotton grower and otherwise meets the

qualifications for the position.

(d) A cotton grower who wants to be a candidate for the board

must meet the qualifications for board membership and file an

application with the commissioner. The application must be:

(1) filed not later than the 30th day before the date set for

the board election;

(2) on a form approved by the commissioner; and

(3) signed by at least 10 cotton growers who are eligible to

vote in the board election.

(e) On receipt of an application and verification that the

application meets the requirements of Subsection (d) of this

section, an applicant's name shall be placed on the ballot for

the board election.

(f) An eligible voter may vote for a cotton grower whose name

does not appear on the official ballot by writing that person's

name on the ballot.

(g) A board election must be preceded by at least 45 days notice

published in one or more newspapers published and distributed in

the proposed or established eradication zone. The notice shall be

published not less than once a week for three consecutive weeks.

Not later than the 45th day before the date of the election,

direct written notice of the election shall be given to each

county agent in the eradication zone.

(h) Each board member shall be sworn into office by a

representative of the commissioner by taking the oath of office

required for elected officers of the state.

Added by Acts 1993, 73rd Leg., ch. 8, Sec. 1, eff. June 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 463, Sec. 1.07, 2.02, eff.

May 30, 1997.

Sec. 74.107. COMPOSITION OF BOARD. (a) The board shall be

composed of members elected from each statutory eradication zone

established and validated by referendum, members elected from

each nonstatutory eradication zone established by referendum,

members appointed by the commissioner from other cotton-growing

areas of the state, and members appointed by the commissioner

under Subsection (b). The commissioner shall appoint an initial

board composed of 15 members. Except as provided by Subsection

(b), the term of each board position may not exceed four years.

(b) In making appointments under this section, the commissioner

shall appoint the following board members, selected from a

variety of cotton-growing regions of the state, for four-year

terms:

(1) an agricultural lender;

(2) an independent entomologist who is an integrated pest

management specialist;

(3) two representatives from industries allied with cotton

production; and

(4) a representative from the pest control industry.

(c) The commissioner may change the number of board positions or

the eradication zone representation on the board to accommodate

changes in the number of eradication zones. A change under this

subsection may not contravene another provision of this

subchapter.

(d) A vacancy on the board shall be filled by appointment by the

commissioner for the unexpired term.

(e) On 30 days' notice and opportunity for hearing, the

commissioner may replace any unelected board member of the

foundation.

Added by Acts 1993, 73rd Leg., ch. 8, Sec. 1, eff. June 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 227, Sec. 4, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 463, Sec. 1.08, eff. May 30,

1997.

Sec. 74.108. POWERS OF BOARD AND COMMISSIONER. (a) The board

may:

(1) conduct programs consistent with the declaration of policy

stated in Section 74.101;

(2) accept, as necessary to implement this chapter, gifts and

grants;

(3) borrow money, with the approval of the commissioner, as

necessary to execute this chapter;

(4) take other action and exercise other authority as necessary

to execute any act authorized by this subchapter or the Texas

Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's

Texas Civil Statutes); and

(5) form an advisory committee composed of individuals from this

state, other states, or other countries and change membership on

the committee, as necessary. Any advisory committee created under

this subdivision for the purpose of establishing treatment

methods shall include among its members persons with knowledge of

the effects of different treatments on the health of agricultural

workers, the local population, and the ecosystem, including but

not limited to the effects of a particular method of treatment on

beneficial organisms and wildlife, the potential for secondary

infestations from nontarget pests, and the potential for pest

resistance to particular methods of treatment.

(b) On petition of 30 percent of the cotton growers eligible to

vote within the proposed area, the commissioner may, or at the

commissioner's discretion, the commissioner may, by rule add an

area to an eradication zone or transfer an area or county from

one statutory zone to another zone if:

(1) cotton production has begun or could begin in the area;

(2) the area is adjacent to an eradication zone or is in an area

with biological characteristics similar to the eradication zone;

and

(3) the addition is approved in a referendum held in the area.

(c) The board must adopt a procurement policy, subject to

approval by the commissioner, outlining the procedures to be used

in purchasing.

(d) The commissioner at any time may inspect the books and other

financial records of the foundation.

Added by Acts 1993, 73rd Leg., ch. 8, Sec. 1, eff. June 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 227, Sec. 5, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 463, Sec. 1.09, eff. May 30,

1997; Acts 1999, 76th Leg., ch. 286, Sec. 1, eff. May 29, 1999.

Sec. 74.109. BOARD DUTIES. (a) The board shall have an annual

independent audit of the books, records of account, and minutes

of proceedings maintained by the foundation prepared by an

independent certified public accountant or a firm of independent

certified public accountants. The audit shall include information

for each zone in which an eradication program has been conducted

under this subchapter. The audit shall be filed with the board,

the commissioner, and the state auditor and shall be made

available to the public by the foundation or the commissioner.

The state auditor may examine any work papers from the

independent audit or may audit the transactions of the foundation

if the state auditor determines that an audit is necessary.

(b) Not later than the 45th day after the last day of the fiscal

year, the board shall submit to the commissioner a report

itemizing all income and expenditures and describing all

activities of the foundation during the fiscal year.

(c) The foundation shall provide fidelity bonds in amounts

determined by the board for employees or agents who handle funds

for the foundation.

(d) The foundation and the board are state agencies for the

following purposes only:

(1) exemption from taxation including exemption from sales and

use taxes, vehicle registration fees, and taxes under Chapter

152, Tax Code; and

(2) indemnification under Chapter 104, Civil Practice and

Remedies Code.

(e) Funds collected by the foundation are not state funds and

are not required to be deposited in the state treasury. The

foundation shall deposit all money collected under this

subchapter in a bank or other depository approved by the

commissioner.

(f) The foundation is a governmental unit under Section 101.001,

Civil Practice and Remedies Code, and is entitled to governmental

immunity. A tort claim against the foundation must be made under

Chapter 101, Civil Practice and Remedies Code.

(g) The board shall collect data on the type and quantity of

pesticides used in accordance with this subchapter. The data

shall be filed with the commissioner.

(h) All revenue collected under this subchapter shall be used

solely to finance programs approved by the commissioner as

consistent with this subchapter.

(i) The foundation is subject to the requirements of:

(1) the open meetings law, Chapter 551, Government Code; and

(2) the open records law, Chapter 552, Government Code.

(j) A board member may not vote on any matter in which the

member has a direct pecuniary interest. A board member is subject

to the same restrictions as a local public official under Chapter

171, Local Government Code.

Added by Acts 1993, 73rd Leg., ch. 8, Sec. 1, eff. June 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 227, Sec. 6, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 463, Sec. 1.10, 2.03, eff. May

30, 1997.

Sec. 74.1095. ADMINISTRATIVE REVIEW. (a) The commissioner by

rule shall establish procedures for the informal review and

resolution of a claim arising out of certain acts taken by the

foundation under this subchapter. Rules established under this

section shall include a designation of the acts that are subject

to review under this subsection and the appropriate remedial

action, as authorized by this subchapter.

(b) A person dissatisfied with the department's informal

resolution of a claim under procedures adopted under Subsection

(a) may appeal the department's decision to the commissioner.

(c) A decision issued by the commissioner on a claim appealed

under Subsection (b) is the final administrative action of the

department and is subject to judicial review under Chapter 2001,

Government Code.

(d) This section does not constitute a waiver of the state's

immunity from liability.

Added by Acts 1997, 75th Leg., ch. 463, Sec. 1.11, eff. May 30,

1997.

Sec. 74.110. LIABILITY OF FOUNDATION MEMBERS, OFFICERS, AND

EMPLOYEES. (a) Except for instances of gross negligence,

individual criminal actions, or acts of dishonesty, the

foundation's members, directors, officers, and employees are not

individually liable to a cotton grower or other person for:

(1) errors in judgment;

(2) mistakes; or

(3) other acts or omissions.

(b) A foundation member, officer, or employee is not

individually liable for an act or omission of another foundation

member, officer, or employee.

Added by Acts 1993, 73rd Leg., ch. 8, Sec. 1, eff. June 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 227, Sec. 7, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 463, Sec. 1.12, eff. May 30,

1997.

Sec. 74.1101. LIABILITY OF APPLICATORS. (a) In this section,

"applicator" means an individual or other person that is not a

member, director, officer, or employee of the foundation and that

contracts with the foundation to apply pesticides or other

chemicals using aircraft or other equipment to further or support

the eradication or diapause efforts undertaken under this

subchapter.

(b) An applicator is not jointly and severally liable for any

act or omission of the foundation under this subchapter.

(c) The foundation shall have liability coverage in effect for

any eradication or diapause efforts for which it uses

applicators. The coverage shall apply to acts and omissions of

the foundation and volunteers and be in the amount of at least

$500,000 for each single occurrence of death, bodily injury, or

property damage.

Added by Acts 1997, 75th Leg., ch. 463, Sec. 1.13, eff. May 30,

1997. Amended by Acts 1999, 76th Leg., ch. 286, Sec. 2, eff. May

29, 1999.

Sec. 74.1102. CONTRACTING. (a) For a purchase of goods and

services under this chapter, the foundation may purchase goods

and services that provide the best value for the foundation.

(b) In determining the best value for the foundation, the

purchase price and whether the goods or services meet

specifications are the most important considerations. However,

the foundation may consider other relevant factors, including:

(1) the quality and reliability of the goods and services;

(2) the delivery terms;

(3) indicators of probable vendor performance under the

contract, including:

(A) past vendor performance;

(B) the vendor's financial resources and ability to perform;

(C) the vendor's experience or demonstrated capability and

responsibility; and

(D) the vendor's ability to provide reliable maintenance

agreements and support;

(4) the cost of any employee training associated with a

purchase; and

(5) other factors relevant to determining the best value for the

foundation in the context of a particular purchase.

Added by Acts 1999, 76th Leg., ch. 286, Sec. 3, eff. May 29,

1999.

Sec. 74.111. BOARD MEMBER COMPENSATION. Board members serve

without compensation but are entitled to reimbursement for

reasonable and necessary expenses incurred in the discharge of

their duties.

Added by Acts 1993, 73rd Leg., ch. 8, Sec. 1, eff. June 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 463, Sec. 2.04, eff. May 30,

1997.

Sec. 74.112. DISCONTINUATION OF PROGRAM AND FOUNDATION AND

DISPOSITION OF FUNDS ON DISCONTINUANCE. (a) On the

determination by the foundation that the boll weevil eradication

program has been completed in all eradication zones established

under this subchapter for boll weevil control and the pink

bollworm eradication program has been completed in any

eradication zone established under this chapter for pink bollworm

control, the foundation shall provide notice of such completion

to the commissioner along with a request for discontinuance of

the eradication program and collection of the assessment. Any

such request shall include documentation supporting the

eradication of the boll weevil in all eradication zones

established for boll weevil eradication or pink bollworm in any

eradication zone established for pink bollworm eradication and a

plan for discontinuance of the program and assessment.

(b) The commissioner shall determine whether or not the further

elimination of the boll weevil or pink bollworm is necessary in

the eradication zones and approve or disapprove discontinuance of

the foundation and the plan for dissolution.

(c) On completion of dissolution, the foundation shall file a

final report with the commissioner, including a financial report,

and submit all remaining funds into the trust of the

commissioner. Final books of the foundation shall be filed with

the commissioner and are subject to audit by the department.

(d) The commissioner shall pay from the foundation's remaining

funds all of the foundation's outstanding obligations.

(e) Funds remaining after payment under Subsection (d) of this

section shall be returned to contributing cotton growers on a pro

rata basis.

(f) If 30 percent or more of the cotton growers eligible to vote

within a zone participating in the program present to the

commissioner a petition calling for a referendum of the qualified

voters on the proposition of discontinuing the program, the

commissioner shall conduct a referendum for that purpose.

(g) The commissioner shall give notice of the referendum, the

referendum shall be conducted, and the results shall be declared

in the manner provided by law for the original referendum and

election, with any necessary exceptions provided by rule of the

commissioner.

(h) The commissioner shall conduct the referendum within 90 days

of the date of filing of the petition, except that no such

referendum may be held within two years of any other referendum

in the eradication zone pertaining to establishing or

discontinuing the eradication zone.

(i) Approval of the proposition is by the same vote as required

in a referendum under Section 74.114(g). If the proposition is

approved, the eradication program is abolished and the

eradication zone ceases to exist on payment of all debts of the

eradication zone.

Added by Acts 1993, 73rd Leg., ch. 8, Sec. 1, eff. June 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 227, Sec. 8, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 463, Sec. 1.14, 2.05, eff. May

30, 1997.

Sec. 74.113. ASSESSMENT REFERENDA. (a) The commissioner shall

propose the assessment needed in each eradication zone to ensure

the stability of the cotton industry by eradicating the public

nuisance caused by the boll weevil and the pink bollworm.

(b) The commissioner shall propose in a referendum the:

(1) maximum assessment to be paid by cotton growers having

production in the eradication zone; and

(2) time for which the assessment will be made.

(c) With the commissioner's approval, the foundation may make an

assessment in an eradication zone at a level less than the

assessment approved by the referendum.

(d) The commissioner shall conduct an assessment referendum

under the procedures provided by Section 74.114.

(e) If an assessment referendum is approved, the foundation may

collect the assessment.

(f) An assessment levied on cotton growers in an eradication

zone may be applied only to:

(1) eradication;

(2) the foundation's operating costs, including payments on debt

incurred for a foundation activity; and

(3) the conducting of other programs consistent with the

declaration of policy stated in Section 74.101.

(g) The assessment shall be adequate and necessary to achieve

the goals of this subchapter. The amount of the assessment shall

be determined by criteria established by the commissioner,

including:

(1) the extent of infestation;

(2) the amount of acreage planted;

(3) historical efforts to eradicate;

(4) the growing season;

(5) epidemiology;

(6) historical weather conditions; and

(7) the costs and financing of the program.

(h) The commissioner shall give notice of and hold a public

hearing within the eradication zone regarding the proposed

assessment referendum. Before the referendum, the commissioner

shall review and approve:

(1) the amount of the assessment;

(2) the basis for the assessment;

(3) the time for payment of the assessment;

(4) the method of allocation of the assessment among cotton

growers;

(5) the restructuring and repayment schedule for any

pre-existing debt; and

(6) the amount of debt to be incurred in the eradication zone.

(i) The commissioner shall on a zone-by-zone basis set the date

on which assessments are due and payable.

(j) Each year, the commissioner shall review and approve the

foundation's operating budget.

(k) The foundation shall prepare and mail billing statements to

each cotton grower subject to the assessment that state the

amount due and the due date. The assessments shall be remitted to

the foundation.

(l) With the approval of the board and the commissioner, the

foundation may transfer the proceeds from the collection of

assessments in one eradication zone to another eradication zone.

The board shall consult with affected cotton grower steering

committees before recommending that the commissioner approve the

transfer of proceeds under this subsection. The transferred

proceeds may be applied only as provided by Subsection (f).

Added by Acts 1993, 73rd Leg., ch. 8, Sec. 1, eff. June 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 463, Sec. 1.15, eff. May 30,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

178, Sec. 4, eff. May 27, 2009.

Sec. 74.1135. ALTERNATIVE METHOD OF ASSESSMENTS. (a) The

commissioner may adopt rules that provide for an alternative

method, manner, and mechanism by which assessments are imposed

and collected under this subchapter. The commissioner may adopt

the rules only after receiving a recommendation from the board.

The board shall consult with cotton grower steering committees

and the technical advisory committee in formulating a

recommendation to the commissioner under this subsection. The

commissioner may accept, reject, or modify a board

recommendation. The rules apply notwithstanding Section 74.113.

The rules must require any person collecting an assessment to

forward the assessment to the foundation.

(b) The maximum amount of an assessment under this section may

not exceed the maximum amount of an assessment approved in an

assessment referendum under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

178, Sec. 5, eff. May 27, 2009.

Sec. 74.114. CONDUCT OF BOARD ELECTIONS AND REFERENDA;

BALLOTING. (a) The commissioner shall conduct a referendum or

board election authorized under this subchapter. At the end of

each four-year period in which an eradication program has been

operational in a zone, the commissioner shall hold a referendum

in the zone on the continuation of the eradication program. The

referendum shall be held at the same time as the election of a

board member from the zone. Approval of the referendum on

continuation is by a majority of those voting in the referendum.

(a-1) Notwithstanding Subsection (a), the commissioner may

conduct only one referendum on continuation in each zone on or

after September 1, 2005. The commissioner shall include on the

ballot adequate notice of:

(1) the fact that a referendum on continuation is the final

referendum on continuation for the zone in which it is held; and

(2) the existence of the petition provision in Section

74.112(f).

(b) The foundation shall bear all expenses incurred in

conducting a referendum or board election.

(c) The commissioner shall adopt rules for voting in board

elections and referenda to establish or continue eradication

zones. Rules adopted under this subsection must include

provisions for determining:

(1) who is a cotton grower eligible to vote in an election or

referendum;

(2) whether a board member is elected by a plurality or a

majority of the votes cast; and

(3) the area from which each board member is elected.

(d) A cotton grower having cotton production in a proposed or

established eradication zone is entitled to:

(1) vote in a referendum concerning the eradication zone; and

(2) elect board members to represent the eradication zone.

(e) An eligible cotton grower may vote only once in a referendum

or board election.

(f) Ballots in a referendum or board election shall be mailed

directly to a central location, to be determined by the

commissioner. A cotton grower eligible to vote in a referendum

or board election who has not received a ballot from the

commissioner, foundation, or another source shall be offered the

option of requesting a ballot by mail or obtaining a ballot at

the office of the county agent of the Texas Agricultural

Extension Service or a government office distributing ballots in

a county in the proposed or established zone in which the

referendum or board election is conducted.

(g) A referendum is approved if:

(1) at least two-thirds of those voting vote in favor of the

referendum; or

(2) those voting in favor of the referendum farm more than 50

percent, as determined by the commissioner, of the cotton acreage

in the relevant eradication zone.

(h) If a referendum under this subchapter is not approved, the

commissioner may conduct another referendum. A referendum under

this subsection may not be held before one year after the date on

which the last referendum on the same issue was held.

(i) A public hearing regarding the proposed eradication program,

including information regarding regulations to be promulgated by

the commissioner, may be held by the commissioner in each of

several locations within each boll weevil or pink bollworm

eradication zone. The area posted for each hearing shall include

no more than six contiguous counties that have cotton production

at the time of the hearing.

(j) Individual voter information, including an individual's vote

in a referendum or board election conducted under this section,

is confidential and is not subject to disclosure under the open

records law, Chapter 552, Government Code.

Added by Acts 1993, 73rd Leg., ch. 8, Sec. 1, eff. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 227, Sec. 10, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 463, Sec. 1.16, 2.06, eff. May

30, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

119, Sec. 2, eff. September 1, 2005.

Sec. 74.115. PAYMENT OF ASSESSMENTS; ASSESSMENT LIENS. (a) A

cotton grower who fails to pay an assessment levied under this

subchapter when due may be subject, after reasonable notice and

opportunity for hearing, to a penalty set by the commissioner. In

determining the amount of the penalty to be assessed, the

commissioner shall consider:

(1) the seriousness of the violation, including the nature,

circumstances, and extent of the violation;

(2) the history of previous violations;

(3) the amount necessary to deter future violations;

(4) the economic situation of the cotton grower; and

(5) any other matter that justice may require.

(b) The foundation may develop a compliance certificate program

to manage the payment and collection of an assessment levied

under this subchapter. Under the program the foundation, subject

to department rules, may issue a compliance certificate for

cotton for which an assessment has been paid.

(c) In addition to any other remedies for the collection of

assessments and penalties, the commissioner may adopt rules

relating to the compliance certificate program for eradication

assessments. The rules may include:

(1) provisions establishing and relating to the obligations of

growers, ginners, and buyers in due course of cotton produced in

active eradication zones to ensure that assessments are paid

within a prescribed time period;

(2) provisions allowing incentives in the form of discounted

assessments for growers who pay assessments within a prescribed

time period;

(3) provisions establishing penalties and interest against

growers who pay assessments after a prescribed time period; and

(4) other provisions the commissioner may determine are proper.

(d) In addition to any other remedies for the collection of

assessments and penalties, an assessment lien in favor of the

foundation attaches and is perfected 60 days after the date the

foundation mails notice of the assessment on cotton produced and

harvested that year from the acreage that is subject to the

assessment that is due and unpaid. An assessment lien is not an

agricultural lien for the purposes of Chapter 9, Business &

Commerce Code, and is not subject to the provisions of that

chapter. An assessment lien is subject to and preempted by the

Food Security Act of 1985 (7 U.S.C. Section 1631 et seq.) and

shall be treated under that Act in the same manner as a security

interest created by the seller. A buyer of cotton takes free of

the assessment lien if the buyer:

(1) receives a compliance certificate issued by the foundation

when the buyer purchases the cotton that certifies that the

assessment has been paid to the foundation;

(2) pays for the cotton by a check on which the department is

named as a joint payee;

(3) does not receive notice of the assessment lien as required

by the Food Security Act of 1985 (7 U.S.C. Section 1631 et seq.);

or

(4) buys the cotton from a person other than the producer of the

cotton.

(e) The foundation may assign, with the approval of the

commissioner, assessments or liens in favor of the foundation as

collateral for a loan to the foundation only if the proceeds of

the loan are designated for use in the eradication zone from

which the assessments or liens originated.

(f) If the department has cause to believe that a violation of

this section or rules promulgated under this section has

occurred, the department may investigate and, during normal

business hours, audit and inspect the records of the person who

is the subject of the investigation.

Added by Acts 1993, 73rd Leg., ch. 8, Sec. 1, eff. June 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 463, Sec. 1.17, eff. May 30,

1997; Acts 1999, 76th Leg., ch. 286, Sec. 4, eff. May 29, 1999;

Acts 2001, 77th Leg., ch. 168, Sec. 2, eff. May 18, 2001.

Sec. 74.116. EXEMPTION FROM ASSESSMENT PENALTIES. (a) The

commissioner by rule shall adopt criteria for exemption from

payment of assessment penalties under Section 74.115 of this code

a cotton grower for whom payment would impose an undue financial

burden.

(b) A cotton grower may not qualify for an exemption under this

section for a year in which the amount computed by subtracting

the assessments and penalties due under this subchapter from the

cotton grower's net income subject to federal income taxation in

the previous year is greater than $15,000.

(c) A cotton grower who applies for an exemption under this

section must use a form prescribed by the commissioner. A cotton

grower must file a separate application form for each year for

which the cotton grower claims an exemption.

(d) The commissioner may establish a payment plan for a cotton

grower applying for an exemption under this section.

(e) The commissioner shall promptly notify an applicant of the

determination regarding the applicant's request for an exemption.

(f) If an exemption under this section is denied, assessments

and penalties for the year for which the application is made are

due on the later of:

(1) the date on which they would be due in the absence of an

application for exemption; or

(2) 30 days after the date the applicant receives notice of the

denial.

(g) In addition to the authority provided under Subsections

(a)-(f), the commissioner may reduce or waive assessment

penalties as appropriate and necessary.

Added by Acts 1993, 73rd Leg., ch. 8, Sec. 1, eff. June 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 227, Sec. 12, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 463, Sec. 1.18, eff. May 30,

1997.

Sec. 74.117. ENTRY OF PREMISES; ERADICATION ACTIVITIES;

INSPECTIONS. The department, the foundation, or a designated

representative of either entity may enter cotton fields or other

premises to carry out the purposes of this subchapter and

Subchapters A and B of this chapter, which include the treatment

and monitoring of growing cotton or other host plants. The

department, the foundation, or a designated representative of

either entity may inspect fields or premises in this state for

the purpose of determining whether the property is infested with

the boll weevil or the pink bollworm. An inspection must be

conducted during reasonable daylight hours. The department shall

give notice by publication of the planned schedule of dates for

entry by the department, the foundation, or a designated

representative of either entity, to the fields or premises to

carry out the purposes of this subchapter, including treatment,

monitoring, or inspection functions. The department shall publish

notice of the planned schedule to enter the fields or premises in

a newspaper of general circulation in the eradication zone not

less than once a week for two weeks immediately before the

scheduled dates of entry. In addition to the notice published by

the department, the foundation shall post notice of the planned

schedule to enter fields or premises to carry out the purposes of

this subchapter at the county courthouse of each county in the

eradication zone not less than 15 days before the planned dates

of entry.

Added by Acts 1993, 73rd Leg., ch. 8, Sec. 1, eff. June 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 227, Sec. 13, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 463, Sec. 1.19, eff. May 30,

1997.

Sec. 74.118. AUTHORITY TO PROHIBIT PLANTING OF COTTON AND

REQUIRE PARTICIPATION IN ERADICATION PROGRAM. (a) The

commissioner may adopt reasonable rules regarding areas where

cotton may not be planted in an eradication zone if there is

reason to believe planting will jeopardize the success of the

program by making treatment impracticable or present a hazard to

public health or safety.

(b) The commissioner may adopt rules relating to noncommercial

cotton located in eradication zones and requiring that all

growers of commercial cotton in an eradication zone participate

in a boll weevil or pink bollworm eradication program that

includes cost sharing as required by the rules.

(c) Notice of prohibitions and requirements shall be given by

publication for one day each week for three successive weeks in a

newspaper having general circulation in the affected area.

(d) The commissioner may adopt a reasonable schedule of penalty

fees to be assessed against growers in a designated eradication

zone who do not meet the requirements of the rules issued by the

commissioner relating to reporting of acreage and participation

in cost sharing. The penalty fees adopted may not exceed $50 per

acre.

(e) If a grower fails to meet the requirements of rules adopted

by the commissioner, the commissioner may order the destruction

of cotton not in compliance with the rules. Costs incurred by the

commissioner in the destruction of cotton may be assessed against

the grower.

Added by Acts 1993, 73rd Leg., ch. 8, Sec. 1, eff. June 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 227, Sec. 14, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 463, Sec. 2.07, eff. May 30,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

178, Sec. 6, eff. May 27, 2009.

Sec. 74.119. AUTHORITY FOR DESTRUCTION OR TREATMENT OF COTTON IN

ERADICATION ZONES; COMPENSATION PAYABLE. (a) The department

shall destroy or treat hostable volunteer or other hostable

noncommercial cotton and establish procedures for the purchase

and destruction of commercial cotton in eradication zones if the

department determines the action is necessary to carry out the

purposes of this subchapter. The department is not liable to the

owner or lessee for the destruction of or injury to any cotton

that was planted in an eradication zone after publication of

notice as provided by this subchapter. The foundation is liable

for the destruction of cotton if the cotton was planted in an

eradication zone before publication of the notice.

(b) Not later than January 1, 2010, the department shall adopt

rules providing for the regulation and control of volunteer and

other noncommercial cotton in pest management zones. At a

minimum, the rules must:

(1) provide a grower or landowner with a period of time in which

the grower or owner is required to destroy hostable volunteer or

other hostable noncommercial cotton on receipt of a notice from

the department; and

(2) allow the department or a person designated by the

department:

(A) to monitor and treat hostable volunteer or other hostable

noncommercial cotton that is located in a crop field for boll

weevil infestation if the grower or landowner does not destroy

the cotton in compliance with the notice from the department; and

(B) to destroy hostable volunteer or other hostable

noncommercial cotton that is not in a crop field, as provided by

Section 74.004.

(c) If a grower or landowner does not destroy hostable volunteer

or other hostable noncommercial cotton as required by Subsection

(b)(1), the grower or owner shall pay to the department a

volunteer cotton fee in an amount determined by the department.

A fee under this subsection:

(1) may be assessed only on acreage where hostable volunteer or

other hostable noncommercial cotton is located;

(2) may not be less than one-half the amount the grower or owner

would owe if the entire acreage were planted with cotton; and

(3) shall be deposited to the credit of the hostable cotton fee

account established by Section 74.0032.

Added by Acts 1993, 73rd Leg., ch. 8, Sec. 1, eff. June 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 463, Sec. 2.08, eff. May 30,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

178, Sec. 7, eff. May 27, 2009.

Sec. 74.120. AUTHORITY TO ADOPT RULES. (a) The commissioner

shall adopt rules to protect individuals, livestock, wildlife,

and honeybee colonies on any premises in an eradication zone on

which cotton plants are being grown that have been or are being

treated to eradicate the boll weevil or the pink bollworm.

(b) Rules adopted under this section shall establish the

criteria by which the foundation develops its procedures and

methods of treatment, which shall:

(1) establish a methodology for determining when boll weevil or

pink bollworm population levels have reached economic

significance;

(2) establish an effective treatment regimen that seeks to

provide the least possible risk to workers, the public, and the

environment;

(3) minimize the effects of the use of pesticides on long-term

control methods, including but not limited to the effect a

particular pesticide may have on biological controls;

(4) establish methods for monitoring boll weevils, pink

bollworms, and secondary pests;

(5) establish methods for verifying pesticide use reduction; and

(6) consider the acute and chronic toxicity of particular

pesticides and the quantity of particular pesticides needed.

Eradication zone treatment plans may take into account the

potential for the use of smaller quantities of more toxic

substances to result in fewer health and environmental risks than

larger quantities of less toxic substances.

(c) The commissioner may adopt other reasonable rules necessary

to carry out the purposes of this subchapter and Subchapters A

and B of this chapter. All rules issued under this subchapter

must be adopted and published in accordance with state

requirements.

(d) An advisory committee may be established to assist the

commissioner in the development of rules adopted under this

section. The advisory committee may be composed of:

(1) three cotton growers from different regions of the state,

appointed by the commissioner;

(2) three entomologists with knowledge of the principles of

integrated pest management, at least one of whom has special

knowledge of nonchemical or biological pest control, appointed by

the commissioner;

(3) two individuals with experience representing the general

interests of the environment, appointed by the chair of the Texas

Natural Resource Conservation Commission;

(4) an environmental engineer with expert knowledge of ground

and surface water protection from contamination, appointed by the

chair of the Texas Natural Resource Conservation Commission;

(5) a toxicologist, appointed by the Commissioner of Health; and

(6) an individual with experience representing the general

interests of consumers and an individual with experience

representing the general interests of agricultural workers,

appointed by the governor.

Added by Acts 1993, 73rd Leg., ch. 8, Sec. 1, eff. June 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.02, eff. Sept.

1, 1995; Acts 1995, 74th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 463, Sec. 1.20, 2.09, eff. May

30, 1997.

Sec. 74.121. REPORTS. Each person in an active eradication zone

growing cotton in this state shall furnish to the foundation on

forms supplied by the foundation information that the foundation

requires concerning the size and location of all commercial

cotton fields and of noncommercial patches of cotton grown for

ornamental or other purposes. The foundation may provide an

incentive for early and timely reporting.

Added by Acts 1993, 73rd Leg., ch. 8, Sec. 1, eff. June 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 463, Sec. 1.21, eff. May 30,

1997.

Sec. 74.122. QUARANTINE. The department may adopt rules

relating to quarantining areas of this state that are infested

with the boll weevil or the pink bollworm. The rules must address

the storage of regulated articles and the movement of regulated

articles into and out of a quarantined area. The department may

also adopt rules governing the movement of regulated articles

from other states into this state if the articles are known to be

infested with the boll weevil or the pink bollworm.

Added by Acts 1993, 73rd Leg., ch. 8, Sec. 1, eff. June 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 227, Sec. 16, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 463, Sec. 2.10, eff. May 30,

1997.

Sec. 74.123. DOCUMENTING REGULATED ARTICLES. To implement this

subchapter, the department may issue or authorize issuance of:

(1) a certificate that indicates that a regulated article is not

infested with the boll weevil or the pink bollworm; and

(2) a permit that provides for the movement of a regulated

article to a restricted designation for limited handling, use, or

processing.

Added by Acts 1993, 73rd Leg., ch. 8, Sec. 1, eff. June 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 227, Sec. 17, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 463, Sec. 2.11, eff. May 30,

1997.

Sec. 74.124. COOPERATIVE PROGRAMS AUTHORIZED. (a) The

foundation may carry out programs to destroy and eliminate the

boll weevil and the pink bollworm in this state by cooperating

through written agreements, as approved by the commissioner,

with:

(1) an agency of the federal government;

(2) a state agency;

(3) an appropriate agency of a foreign country contiguous to the

affected area to the extent allowed by federal law;

(4) a person who is engaged in growing, processing, marketing,

or handling cotton;

(5) a group of persons in this state involved in similar

programs to carry out the purposes of this subchapter; or

(6) an appropriate state agency of another state contiguous to

the affected area, to the extent allowed by federal law, the law

of the contiguous state, and the law of this state.

(b) An agreement entered into under this section may provide for

cost sharing and for division of duties and responsibilities

under this subchapter and may include other provisions to carry

out the purposes of this subchapter.

(c) Agreements under Subsections (a)(4)-(5) must be approved in

each referendum required under this subchapter other than a

referendum to discontinue an eradication program. The agreements

must be approved by the same margin as required in the retention

referendum.

Added by Acts 1993, 73rd Leg., ch. 8, Sec. 1, eff. June 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 227, Sec. 18, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 463, Sec. 1.22, 2.12, eff. May

30, 1997; Acts 2001, 77th Leg., ch. 168, Sec. 3, eff. May 18,

2001.

Sec. 74.125. ORGANIC COTTON GROWERS. (a) The commissioner

shall develop rules and procedures to:

(1) protect the eligibility of organic cotton growers to be

certified by the commissioner;

(2) ensure that organic and transitional certification by the

commissioner continue to meet national certification standards in

order for organic cotton to maintain international marketability;

and

(3) in all events maintain the effectiveness of the boll weevil

or pink bollworm eradication program administered under this

subchapter.

(b) The board may not treat or require treatment of organic

cotton fields with chemicals that are not approved for use on

certified organic cotton. Plow-up may be required as an

alternative to chemicals. Rules adopted under Subsection (a) may

provide indemnity for the organic cotton growers for reasonable

losses that result from a prohibition of production of organic

cotton or from any requirement of destruction of organic cotton.

If time is reasonably available for the production of an

economically feasible alternative crop, the board may require

mitigation of losses with the production of an alternative crop.

Added by Acts 1993, 73rd Leg., ch. 8, Sec. 1, eff. June 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 227, Sec. 19, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 463, Sec. 1.23, eff. May 30,

1997.

Sec. 74.126. PENALTIES. (a) A person who violates this

subchapter or a rule adopted under this subchapter or who alters,

forges, counterfeits, or uses without authority a certificate,

permit, or other document issued under this subchapter or under a

rule adopted under this subchapter commits an offense.

(b) An offense under this section is a Class C misdemeanor.

(c) If the commissioner determines that a violation of this

subchapter or a rule adopted under this subchapter has occurred,

the commissioner may request that the attorney general or the

county or district attorney of the county in which the alleged

violation occurred or is occurring file suit for civil,

injunctive, and/or other appropriate relief.

Added by Acts 1993, 73rd Leg., ch. 8, Sec. 1, eff. June 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 463, Sec. 1.24, 2.13, eff. May

30, 1997.

Sec. 74.127. SUNSET PROVISION. (a) The board of directors of

the official cotton growers' boll weevil eradication foundation

is subject to Chapter 325, Government Code (Texas Sunset Act).

Unless continued in existence as provided by that chapter, the

board is abolished and this subchapter expires September 1, 2021.

(b) The commissioner may order the dissolution of the foundation

at any time the commissioner determines that the purposes of this

subchapter have been fulfilled or that the foundation is

inoperative and abandoned. Dissolution shall be conducted in

accordance with Section 74.112 of this code.

(c) If the foundation is abolished or the program discontinued

for any reason, assessments approved, levied, or otherwise

collectible on the date of abolishment remain valid as necessary

to pay the financial obligations of the foundation.

Added by Acts 1993, 73rd Leg., ch. 8, Sec. 1, eff. June 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 227, Sec. 21, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 463, Sec. 2.14, eff. May 30,

1997; Acts 1997, 75th Leg., ch. 1169, Sec. 2.01, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1449, Sec. 3.02, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1227, Sec. 3.03, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

928, Sec. 2.03, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

178, Sec. 8, eff. May 27, 2009.

Sec. 74.128. ANNUAL REPORT. The board shall issue to the

commissioner and the appropriate oversight committee in the house

of representatives an annual report detailing its efforts to

carry out the purposes of this subchapter.

Added by Acts 1997, 75th Leg., ch. 463, Sec. 1.25, eff. May 30,

1997.

Sec. 74.129. EXEMPTION FROM LAWSUITS, LIABILITY, TAXATION, AND

LEGAL PROCESS. The legislature recognizes that the foundation,

acting under the supervision and control of the commissioner, is

carrying out an important governmental function and that

therefore the foundation, as a quasi-governmental entity, must be

immune from lawsuits and liability except to the extent provided

in Chapter 101, Civil Practice and Remedies Code, and as provided

by this section. Therefore, no claims may be brought or continued

against the foundation except: (1) claims allowed by Chapter 101,

Civil Practice and Remedies Code; and (2) claims pending against

the foundation on April 30, 1997, plus attorney's fees and costs

of court. With the exception of finally adjudicated claims

arising from Chapter 101, Civil Practice and Remedies Code, and

claims for assessments, attorney's fees, and costs of court paid

by named plaintiffs in lawsuits pending on or before April 30,

1997, all payments, contributions, funds, and assessments

received or held by the foundation under this subchapter are

exempt from garnishment, attachment, execution, or other seizure

and from state and local taxation, levies, sales, and any other

process and are unassignable. Nothing in this section shall

affect or impair any existing or future indebtedness or any

existing or future security interest created under a note,

security agreement, assignment, or other loan agreement between

the foundation and a lender or any judgment, to the extent such

judgment allows recovery against the foundation pursuant to a

note, security agreement, loan agreement, or other document.

Added by Acts 1997, 75th Leg., ch. 463, Sec. 1.25, eff. May 30,

1997.

Sec. 74.130. USE OF BIO-INTENSIVE CONTROLS. (a) The

commissioner shall develop and adopt rules to allow a cotton

grower in an eradication program to use biological, botanical, or

other non-synthetic pest control methods. In developing the

rules, the commissioner shall consider:

(1) scientific studies and field trials of the effectiveness of

a proposed alternative control method;

(2) the feasibility of using a proposed alternative control

technique within a particular region;

(3) the degree of monitoring necessary to establish the success

of the use of a proposed alternative control; and

(4) methods to prevent the use of substances that would impede

the use of alternative controls and the promotion of beneficial

insect populations.

(b) A cotton grower that chooses to use an alternative method of

control as provided in Subsection (a) shall notify the board. The

board and the cotton grower shall coordinate their actions to

prevent the use of substances that would impede the use of

alternative controls and the promotion of beneficial insect

populations.

(c) The cotton grower shall pay any additional cost of

bio-intensive control in addition to any assessment.

Added by Acts 1997, 75th Leg., ch. 463, Sec. 1.25, eff. May 30,

1997.

Sec. 74.131. VENUE. (a) Venue for an action arising out of

this subchapter in which the foundation is a party is in Travis

County.

(b) This section does not expand the liability of the foundation

beyond the liability provided under Section 74.129.

Added by Acts 1999, 76th Leg., ch. 286, Sec. 5, eff. May 29,

1999.

SUBCHAPTER E. COST-SHARING FOR BOLL WEEVIL ERADICATION

Sec. 74.151. DEFINITIONS. In this subchapter:

(1) "Boll weevil" and "pink bollworm" have the meanings assigned

by Section 74.002.

(2) "Commissioner" has the meaning assigned by Section 74.102.

Added by Acts 1999, 76th Leg., ch. 127, Sec. 1, eff. May 20,

1999.

Sec. 74.152. CREATION OF COST-SHARING PROGRAM. As part of the

program to eradicate the boll weevil and the pink bollworm under

this chapter, a cost-sharing program is created to be

administered under this chapter and rules adopted by the

commissioner.

Added by Acts 1999, 76th Leg., ch. 127, Sec. 1, eff. May 20,

1999.

Sec. 74.153. COST-SHARING PROGRAM REQUIREMENTS. (a) The

commissioner may contract to obtain boll weevil eradication

services for the state with the entity named under Section

74.1011.

(b) The department may spend money under the cost-sharing

program only in a zone in which:

(1) a boll weevil eradication project under this chapter is

active; or

(2) boll weevil eradication has been declared complete by the

United States Department of Agriculture or its designee.

Added by Acts 1999, 76th Leg., ch. 127, Sec. 1, eff. May 20,

1999.

SUBCHAPTER F. MAINTENANCE PROGRAM FOR BOLL WEEVIL AND PINK

BOLLWORM ERADICATION

Sec. 74.201. DEFINITIONS. The definitions provided by Section

74.102 apply to this subchapter.

Added by Acts 2005, 79th Leg., Ch.

119, Sec. 3, eff. September 1, 2005.

Sec. 74.202. MAINTENANCE AREAS. (a) On the request of the

foundation and affected cotton grower steering committees, the

commissioner by rule may designate boll weevil and pink bollworm

eradication maintenance areas for the continued protection of the

cotton industry. To the extent practicable, and to the extent

consistent with Subsection (b), maintenance areas must follow the

lines of existing eradication zones. Contiguous eradication

zones eligible for inclusion in a maintenance area may be

included in the same maintenance area. Additional counties not

previously included in an eradication zone may be added to

maintenance areas to prevent reinfestation or otherwise support

the eradication efforts of the state on request of the

foundation, if the county is contiguous with a maintenance area.

(b) An eradication zone is eligible for inclusion in a

maintenance area if:

(1) the commissioner determines that the boll weevil has been

functionally eradicated in that zone;

(2) the zone has satisfied any debt owed to the foundation;

(3) the cotton grower steering committee requests the inclusion

of the zone in a maintenance area; and

(4) the foundation requests the inclusion of the zone in a

maintenance area.

(c) To the extent consistent with this subchapter, Subchapter D

applies to the activities of the department and foundation under

this subchapter.

Added by Acts 2005, 79th Leg., Ch.

119, Sec. 3, eff. September 1, 2005.

Sec. 74.203. MAINTENANCE FEES. (a) The commissioner by rule

may impose a maintenance fee on all cotton grown or on all cotton

acres in a maintenance area.

(b) The maintenance fee must be collected on a per-acre or

per-bale basis at a rate to be set by the commissioner after

receiving a recommendation from the board. The board shall

consult with cotton grower steering committees and the technical

advisory committee in formulating a recommendation to the

commissioner under this subsection. The commissioner may accept,

reject, or modify a board recommendation.

(c) The commissioner by rule may determine the method, manner,

and mechanism by which maintenance fees are collected, including

provisions for collection at central points in the cotton

marketing process. The rules must provide for the fee collector

to forward maintenance fees to the credit of the foundation.

(d) The amount of the maintenance fee must be based on:

(1) the number of cotton acres in a maintenance area;

(2) the potential for reinfestation from outside the maintenance

area;

(3) the growing season;

(4) epidemiology;

(5) historical weather conditions;

(6) the expected costs of the maintenance program; and

(7) the need for an adequate reserve to respond to potential

reinfestations in a rapid, effective manner.

(e) The department shall hold one or more hearings regarding the

amount and collection methods of a maintenance fee to be imposed

under this section.

(f) Maintenance fees collected under this section are not state

funds.

Added by Acts 2005, 79th Leg., Ch.

119, Sec. 3, eff. September 1, 2005.

Sec. 74.204. RULES. The department may adopt rules necessary

for the implementation and operation of a maintenance program

under this subchapter, including rules limiting the balance of

maintenance fees that the foundation may carry over from year to

year in the foundation budget.

Added by Acts 2005, 79th Leg., Ch.

119, Sec. 3, eff. September 1, 2005.



CHAPTER 76. PESTICIDE AND HERBICIDE REGULATION

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE B. HORTICULTURAL DISEASES AND PESTS

CHAPTER 76. PESTICIDE AND HERBICIDE REGULATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 76.001. DEFINITIONS. In this chapter:

(1) "Active ingredient" means:

(A) in the case of a pesticide other than a plant regulator,

defoliant, or desiccant, an ingredient that prevents, destroys,

repels, or mitigates a pest;

(B) in the case of a plant regulator, an ingredient that through

physiological action accelerates or retards the rate of growth or

rate of maturation or otherwise alters the behavior of an

ornamental or crop plant or the product of an ornamental or crop

plant;

(C) in the case of a defoliant, an ingredient that causes leaves

or foliage to drop from a plant; or

(D) in the case of a desiccant, an ingredient that artificially

accelerates the drying of plant tissue.

(2) "Animal" means a vertebrate or invertebrate species,

including man, other mammals, birds, fish, and shellfish.

(3) "Antidote" means a practical treatment used in preventing or

lessening ill effects from poisoning, including first aid.

(4) "Application of a herbicide" means the spreading of a

herbicide on real property having a continuous boundary line.

(5) "Defoliant" means a substance or mixture of substances

intended to cause the leaves or foliage to drop from a plant,

with or without causing abscission.

(6) "Department" means the Department of Agriculture.

(7) "Desiccant" means a substance or mixture of substances

intended to artificially accelerate the drying of plant tissue.

(8) "Device" means an instrument or contrivance, other than a

firearm, that is used to trap, destroy, repel, or mitigate a pest

or other form of plant or animal life, other than man or a

bacteria, virus, or other microorganism on or in living man or

other living animals. The term does not include equipment sold

separately from a pesticide.

(9) "Distribute" means offer for sale, hold for sale, sell,

barter, or supply.

(10) "Environment" includes water, air, land, plants, man, and

other animals living in or on water, air, or land, and the

interrelationships that exist among them.

(11) "Equipment" means any type of ground, water, or aerial

equipment or contrivance employing motorized, mechanical, or

pressurized power and used to apply a pesticide to land or to

anything that may be inhabiting or growing or stored on or in the

land. The term does not include a pressurized hand-sized

household apparatus used to apply a pesticide or any equipment or

contrivance for which the person applying the pesticide is the

source of power or energy used in making the pesticide

application.

(12) "FIFRA" means the Federal Insecticide, Fungicide, and

Rodenticide Act (7 U.S.C. Section 136 et seq.).

(13) "Fungus" means a non-chlorophyll-bearing thallophyte,

including rust, smut, mildew, mold, yeast, or bacteria, but not

including a non-chlorophyll-bearing thallophyte on or in living

man or other living animals or on or in a processed food,

beverage, or pharmaceutical.

(14) "Inert ingredient" means an ingredient that is not an

active ingredient.

(15) "Insect" means any of the numerous small invertebrate

animals generally having a segmented body and for the most part

belonging to the class Insecta, comprising six-legged, usually

winged forms such as beetles, bugs, bees, and flies. The term

includes allied classes of arthropods, the members of which are

wingless and usually have more than six legs, such as spiders,

mites, ticks, centipedes, and wood lice.

(16) "Label" means the written, printed, or graphic matter on or

attached to a pesticide or device or any of its containers or

wrappers.

(17) "Labeling" means a label or any other written, printed, or

graphic matter prepared by a registrant:

(A) accompanying the pesticide or device at any time; or

(B) to which reference is made on a label or in literature

accompanying or referring to a pesticide or device, except

accurate, nonmisleading references made to a current official

publication of a federal or state institution or agency

authorized by law to conduct research in the field of pesticides.

(18) "Land" means any land or water area, including airspace,

and any plant, animal, structure, building, contrivance, or

machinery, whether fixed or mobile, appurtenant to or situated on

a land or water area or airspace, including any used for

transportation.

(19) "License use category" means a classification of pesticide

use based on the subject, method, or place of pesticide

application.

(20) "Nematode" means an invertebrate animal of the phylum

Nemathelminthes and class Nematoda (an unsegmented roundworm with

an elongated, fusiform, or sac-like body covered with cuticle)

inhabiting soil, water, plants, or plant parts.

(21) "Pesticide" means a substance or mixture of substances

intended to prevent, destroy, repel, or mitigate any pest, or any

substance or mixture of substances intended for use as a plant

regulator, defoliant, or desiccant.

(22) "Plant regulator" means a substance or mixture of

substances intended through physiological action to accelerate or

retard the rate of growth or rate of maturation, or otherwise to

alter the behavior of an ornamental or crop plant or the product

of an ornamental or crop plant, but does not include a substance

to the extent that it is intended as a plant nutrient, trace

element, nutritional chemical, plant inoculant, or soil

amendment.

(23) "Registrant" means a person who has registered a pesticide

under this chapter.

(24) "Regulatory agency" means a state agency with

responsibility for certifying applicators under Subchapter E of

this chapter.

(25) "Restricted-use pesticide" means a pesticide classified as

a restricted-use pesticide by the Environmental Protection

Agency.

(26) "Thallophyte" means a non-chlorophyll-bearing plant of a

lower order than mosses and liverworts.

(27) "Weed" means any plant that grows where not wanted.

(28) "Worker protection standard" means the federal worker

protection standard as found in the Code of Federal Regulations,

40 C.F.R. Parts 156 and 170.

Acts 1981, 67th Leg., p. 1188, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

Sec. 76.002. PESTS. The department shall determine what

organisms constitute pests for purposes of this chapter and may

include in the list of pests:

(1) any insect, snail, slug, rodent, bird, nematode, fungus,

weed, or other form of terrestrial or aquatic plant or animal

life; or

(2) any virus, bacteria, or other microorganism, other than a

virus, bacteria, or other microorganism on or in living man or

other living animals.

Acts 1981, 67th Leg., p. 1190, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

Sec. 76.003. STATE-LIMITED-USE PESTICIDES. (a) After notice

and public hearing, the department may adopt lists of

state-limited-use pesticides for the entire state or for a

designated area within the state.

(b) A pesticide may be included on a list of state-limited-use

pesticides if the department determines that, when used as

directed or in accordance with widespread and commonly recognized

practice, the pesticide requires additional restrictions to

prevent unreasonable risk to man or the environment, taking into

account the economic, social, and environmental costs and

benefits of use of the pesticide. However, the department shall

not place a pesticide on the state-limited-use list solely on the

basis of actual damage or risk of damage to water quality without

first obtaining approval from the Texas Natural Resource

Conservation Commission based on the impact of the pesticide's

use on water quality.

(c) The department shall formally request an opinion regarding

impact on water quality from the Texas Natural Resource

Conservation Commission during department consideration of any

amendments to the current list of state-limited-use pesticides.

(d) At the direction of the Texas Natural Resource Conservation

Commission in conjunction with its responsibilities pursuant to

Chapter 26, Water Code, the department shall consider any formal

request to add any pesticide to the state-limited-use list under

Subsection (b), and the department shall issue regulations

regarding the time, place, and conditions of such pesticide's

use.

(e) The department may regulate the time and conditions of use

of a state-limited-use pesticide and may require that it be

purchased or used only:

(1) with permission of the department;

(2) under direct supervision of the department in certain areas

under certain conditions; or

(3) in specified quantities and concentrations.

(f) The department may require a person authorized to distribute

or use a state-limited-use pesticide to maintain records of the

person's distribution or use and may require that the records be

kept separate from other business records.

Acts 1981, 67th Leg., p. 1190, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 80, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 76, Sec. 11.03, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept.

1, 1997.

Sec. 76.004. DEPARTMENT RULES. (a) The department may adopt

rules for carrying out the provisions of this chapter, including

rules providing for:

(1) the collection, examination, and reporting of records,

devices, and samples of pesticides;

(2) the safe handling, transportation, storage, display,

distribution, or disposal of pesticides and pesticide containers;

(3) labeling requirements for pesticides and devices required to

be registered under this chapter; and

(4) compliance with federal pesticide rules and regulations.

(b) Any rules adopted by the department for the purpose of

protection or enhancement of water quality shall not be

inconsistent with nor less stringent than rules adopted for the

protection or enhancement of water quality by the Texas Natural

Resource Conservation Commission pursuant to recommendations of

the Texas Groundwater Protection Committee.

Acts 1981, 67th Leg., p. 1190, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 81, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 76, Sec. 11.04, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept.

1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 9.20, eff. September 1, 2009.

Sec. 76.006. PESTICIDE EXAMINATION AND TESTING. (a) The

department may contract with a state college or university, state

agency, or commercial laboratory for examination of a pesticide.

The department shall let contracts with commercial laboratories

under this subsection on the basis of competitive bidding.

(b) The department may make or provide for sample tests of a

pesticide on request and may charge and collect a fee for the

tests in an amount necessary to cover expenses incurred in making

or providing for the tests.

Acts 1981, 67th Leg., p. 1191, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

Sec. 76.007. INTERAGENCY COOPERATION. (a) The department shall

be the lead agency for pesticide regulation in Texas. In

cooperation with the U.S. Environmental Protection Agency or any

federal agency responsible for implementation of federal

pesticide law, the department shall:

(1) register pesticides for use in Texas;

(2) adopt lists of state-limited-use pesticides;

(3) provide for training, certification, and licensure of all

classes of pesticide applicators;

(4) enforce pesticide laws and regulations governing the safe

handling, use, storage, distribution, and disposal of pesticide

products; and

(5) adopt rules to carry out the provisions of this chapter.

(b) The Texas Natural Resource Conservation Commission shall

have principal authority to regulate and control water pollution.

If the United States Environmental Protection Agency adopts a

final rule requiring states to implement a state management plan

for pesticides in groundwater, the department shall cooperate

with the Texas Groundwater Protection Committee in the

committee's development and implementation of federally mandated

state management plans for pesticides in groundwater in

accordance with Section 26.407, Water Code.

(c) The department shall seek advice from the Texas Natural

Resource Conservation Commission, the Parks and Wildlife

Department, the Texas Department of Health, and the Texas

Agricultural Extension Service in reviewing applications for

special local need or emergency pesticide registrations. The

department shall act expeditiously to review any application for

special local need or emergency pesticide registrations.

(d) The department shall give written notice to the Texas

Natural Resource Conservation Commission whenever it has probable

cause to believe that serious contamination of water has occurred

as a result of use, misuse, manufacture, storage, or disposal of

pesticides so that the Texas Natural Resource Conservation

Commission may proceed with an investigation of a possible

violation of the Water Code.

(1) If the Texas Natural Resource Conservation Commission

determines that a violation of the Water Code has occurred, the

commission shall seek the remedies provided by the Water Code.

(2) If the department determines that a violation of the

Agriculture Code has occurred regarding the use, manufacture,

storage, or disposal of pesticides, the department shall seek the

remedies provided by this code.

(3) The foregoing remedies shall not be mutually exclusive.

(e) The Texas Natural Resource Conservation Commission shall

give written notice to the department whenever it has probable

cause to believe that serious contamination of water has occurred

as a result of the use, misuse, storage, disposal, or manufacture

of pesticides so that the department may proceed with an

investigation to determine if a violation of the Agriculture Code

has occurred.

(1) If the department determines that a violation of the

Agriculture Code has occurred, the department shall seek the

remedies provided by this code.

(2) If the Texas Natural Resource Conservation Commission

determines that a violation of the Water Code has occurred, the

Texas Natural Resource Conservation Commission shall seek the

remedies provided by the Water Code.

(3) The foregoing remedies shall not be mutually exclusive.

(f) The department shall consult with the Texas Department of

Health before denying or canceling a pesticide registration

because of a suspected public health threat. The department shall

also coordinate enforcement efforts with the department of health

when a serious public health threat is suspected.

(g) A regulatory agency may receive grants-in-aid from any

federal agency and may enter into cooperative agreements with a

federal agency, an agency of this state, a subdivision of this

state, or an agency of another state for the purpose of obtaining

assistance in the implementation of this chapter.

Acts 1981, 67th Leg., p. 1191, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 79, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 76, Sec. 11.05, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept.

1, 1997.

Sec. 76.008. EXEMPTION. Sections 76.007, 76.104-76.106,

76.108-76.117, 76.151(b), 76.151(c), 76.154(b), 76.155, 76.181,

76.182, 76.184, and 76.201(d)(1) do not apply to a person who is

regulated by Chapter 1951, Occupations Code.

Acts 1981, 67th Leg., p. 1191, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.751, eff.

Sept. 1, 2003.

SUBCHAPTER B. LABELING

Sec. 76.021. LABELING INFORMATION. (a) Each pesticide

distributed in this state shall bear a label containing the

following information relating to the pesticide:

(1) the label information required by FIFRA, if the pesticide is

subject to registration under that law; or

(2) the following information, if the pesticide is not subject

to registration under FIFRA:

(A) the name, brand, or trademark under which the pesticide is

distributed;

(B) the name and percentage of each active ingredient and the

total percentage of inert ingredients;

(C) directions for use that are necessary for effecting the

purpose for which the product is intended and, if complied with,

are adequate for the protection of health and the environment;

(D) if the pesticide contains any form of arsenic, the

percentage of total water-soluble arsenic, calculated as

elementary arsenic;

(E) the name and address of the manufacturer, registrant, or

person for whom the pesticide was manufactured;

(F) numbers or other symbols to identify the lot or batch of the

manufacturer of the contents of the package; and

(G) a clear display of appropriate warnings, symbols, and

cautionary statements commensurate with the toxicity or use

classification of the pesticide.

(b) The label bearing the ingredient statement under Subsection

(a)(2)(B) of this section shall be on or attached to that part of

the immediate container that is presented or displayed under

customary conditions of purchase and, if the ingredient statement

cannot be clearly read without removing the outer wrapping, on

any outer container or wrapper of a retail package.

Acts 1981, 67th Leg., p. 1191, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

Sec. 76.022. CONSPICUOUS LETTERING. Any word, statement, or

information required by this chapter to appear on a label or in

labeling of a pesticide or device registered by the department

shall be prominently and conspicuously placed so that, if

compared with other material on the label or in the labeling, it

is likely to be understood by the ordinary individual under

customary conditions of use.

Acts 1981, 67th Leg., p. 1192, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

Sec. 76.023. MISBRANDED PESTICIDE OR DEVICE. (a) A pesticide

or device is misbranded if:

(1) it is subject to registration under FIFRA and it does not

fully comply with the labeling requirements of the United States

Environmental Protection Agency; or

(2) it is not subject to registration under FIFRA and:

(A) its labeling bears a statement, design, or graphic

representation relating to the pesticide or device, or the

ingredients of either, that is false or misleading in any

particular;

(B) it is an imitation of or is distributed under the name of

another pesticide or device; or

(C) it is not conspicuously labeled in accordance with Section

76.022 of this code.

(b) A pesticide is misbranded if:

(1) its labeling bears any reference to registration under this

chapter, unless the reference is required by a rule adopted under

this chapter;

(2) it does not bear a label as required by Section 76.021 of

this code; or

(3) its label does not bear information as required by Section

76.021 of this code or a rule adopted under this chapter.

Acts 1981, 67th Leg., p. 1192, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

SUBCHAPTER C. REGISTRATION

Sec. 76.041. REGISTRATION REQUIRED. (a) Except as provided by

Subsection (b), (c), (d), or (e) of this section, before a

pesticide is distributed in this state or is delivered for

transportation or is transported in intrastate commerce or

between points within this state through a point outside the

state, it must be registered with the department. The

manufacturer or other person whose name appears on the label of

the pesticide shall register the pesticide.

(b) Registration is not required for the transportation of a

pesticide from one plant or warehouse to another plant or

warehouse operated by the same person if the pesticide is used

solely at the second plant or warehouse as a constituent of a

pesticide that is registered under this chapter.

(c) Registration is not required for a pesticide that is not for

use in this state and is being manufactured, transported, or

distributed for use only outside of this state.

(d) Registration is not required for a chemical compound being

used only to develop plot data as to the possible pesticidal

action of the chemical.

(e) Unless otherwise required by department rule, registration

is not required for a pesticide that is exempt from registration

with the United States Environmental Protection Agency under

federal law.

(f) The Texas Feed and Fertilizer Control Service may not

register under Chapter 63 a fertilizer that contains a pesticide

that must be registered with the department under this chapter

unless the constituent pesticide is first registered with the

department. The Texas Feed and Fertilizer Control Service shall

consult with the department about the current registration status

of a pesticide before registering any fertilizer mix containing

that pesticide under Chapter 63. The department shall notify the

Texas Feed and Fertilizer Control Service of any changes to a

pesticide registration.

(g) A pesticide that has been registered with the department

must continue to be registered as long as the pesticide remains

in the channels of trade in this state. The registrant shall

ensure that the pesticide continues to be registered.

(h) If the department issues a stop use, stop distribution, or

removal order because the pesticide is not registered with the

department, the registrant shall take any necessary action to

remedy the situation, including reimbursing a person who is

subject to the order for the person's costs in complying with the

order.

Acts 1981, 67th Leg., p. 1192, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 6.02, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept.

1, 1997.

Sec. 76.042. CONTENT OF REGISTRATION APPLICATION. (a) The

application for registration of a pesticide shall include:

(1) the name and address of the applicant and the name and

address of the person whose name will appear on the pesticide

label, if not the applicant's;

(2) the name of the pesticide;

(3) a complete copy of all labeling to accompany the pesticide

and a statement of all claims to be made for it, including the

directions for use and, if the pesticide is required to be

registered with the United States Environmental Protection

Agency, a copy of the Environmental Protection Agency stamped

accepted labeling and any applicable comment pages;

(4) the use classification, whether for restricted or general

use, as provided by the federal Insecticide, Fungicide, and

Rodenticide Act, as amended, or by a rule adopted under that Act;

(5) the use classification proposed by the applicant, if the

pesticide is not required by federal law to be registered under a

use classification; and

(6) other information required by the department for determining

the eligibility for registration.

(b) The department may require the applicant to submit the

complete formula for a pesticide, including active and inert

ingredients, as a prerequisite to registration.

(c) The department may require a full description of the tests

made and the results of the tests on which claims are based

before approving registration of a pesticide that is not

registered under federal law or for which federal or state

restrictions on use are being considered.

(d) A person located outside this state, as a condition to

registration of a pesticide, shall file with the department a

written instrument designating a resident agent for service of

process in actions taken in the administration and enforcement of

this chapter. Instead of designating a resident agent, the person

may designate in writing the secretary of state as the recipient

of service of process for the person in this state.

Acts 1981, 67th Leg., p. 1192, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

Sec. 76.043. EXPIRATION AND RENEWAL. (a) Registration of a

pesticide expires on the second anniversary of the date of its

approval or renewal except that the department shall by rule

adopt a system under which registrations expire on various dates

during the year.

(b) A person who applies for renewal of registration shall

include in the renewal application only information that is

different from the information furnished at the time of the most

recent registration or renewal.

(c) A registration in effect on its expiration date for which a

renewal application has been filed and renewal fee has been paid

continues in effect until the department notifies the applicant

that the registration has been renewed or denied renewal.

Acts 1981, 67th Leg., p. 1193, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 6.03, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept.

1, 1997.

Sec. 76.044. FEES. (a) The department shall charge a fee, as

provided by department rule, for each pesticide to be registered.

The fee must be submitted with an application for registration or

renewal of registration.

(b) A person who fails to apply for renewal of registration on

or before the expiration date of the registration must pay, in

addition to the renewal fee, the late fee provided by Section

12.024 of this code for each brand to be renewed.

Acts 1981, 67th Leg., p. 1193, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 4284, ch. 682, Sec. 5,

eff. Sept. 1, 1983; Acts 1989, 71st Leg., ch. 230, Sec. 83, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 9.08,

eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 419, Sec. 2.35,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

Sec. 76.045. REGISTRATION FOR SPECIAL LOCAL NEED. (a) The

department may register a pesticide for additional uses and

methods of application not covered by federal registration but

not inconsistent with federal law, for the purpose of meeting a

special local need.

(b) Before approving a registration under this section, the

department shall determine that the applicant meets the other

requirements of this subchapter.

Acts 1981, 67th Leg., p. 1193, ch. 388, Sec. 1, eff. Sept. 1,

1981. Renumbered from Agriculture Code Sec. 76.046 and amended by

Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept. 1, 1997.

Sec. 76.046. DENIAL OR CANCELLATION OF REGISTRATION. (a) If

the department has reason to believe that any use of a registered

pesticide is in violation of a provision of this chapter or is

dangerous or harmful, the department shall determine whether a

hearing shall be held under Section 12.032 on denial or

cancellation of registration.

(b) The department shall issue written notice of a hearing under

this section to the registrant of the pesticide. The notice must

contain a statement of the time and place of the hearing. The

hearing shall be held after the 10th day following the day on

which the notice is issued.

(c) After opportunity at the hearing for presentation of

evidence by interested parties, the department may deny or cancel

the registration of the pesticide if the department finds that:

(1) use of the pesticide has demonstrated uncontrollable adverse

environmental effects;

(2) use of the pesticide is a detriment to the environment that

outweighs the benefits derived from its use;

(3) even if properly used, the pesticide is detrimental to

vegetation, except weeds, to domestic animals, or to public

health and safety;

(4) a false or misleading statement about the pesticide has been

made or implied by the registrant or the registrant's agent, in

writing, verbally, or through any form of advertising literature;

or

(5) the registrant has not complied or the pesticide does not

comply with a requirement of this chapter or a rule adopted under

this chapter.

Acts 1981, 67th Leg., p. 1194, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 3.13, eff.

Sept. 1, 1995. Renumbered from Agriculture Code Sec. 76.047 by

Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept. 1, 1997.

Sec. 76.047. EXPERIMENTAL USE PERMIT. (a) The department may

issue an experimental use permit if the department determines

that the applicant needs the permit in order to accumulate data

necessary to register a pesticide under this chapter.

(b) A person may file an application for an experimental use

permit before or after applying for registration.

(c) Use of a pesticide under an experimental use permit is under

the supervision of the department and is subject to the terms and

conditions, and valid for a period of time, prescribed by the

department in the permit.

(d) The department may charge a fee for issuing a permit under

this section in an amount equal to the amount charged for

registration under Section 76.044(a).

(e) The department may revoke an experimental use permit at any

time if the department finds that:

(1) the terms or conditions of the permit are being violated; or

(2) the terms and conditions of the permit are inadequate to

avoid any unreasonable risk to man or the environment, taking

into account the economic, social, and environmental costs and

benefits of use of the pesticide.

Acts 1981, 67th Leg., p. 1194, ch. 388, Sec. 1, eff. Sept. 1,

1981. Renumbered from Agriculture Code Sec. 76.048 and amended by

Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. LICENSING OF DEALERS

Sec. 76.071. LICENSE REQUIRED. (a) A person may not distribute

in this state a restricted-use or state-limited-use pesticide or

regulated herbicide without a valid current pesticide dealer

license issued by the department.

(b) Except as otherwise provided by this section, a pesticide

dealer must obtain a license for each location in the state that

is used for distribution. If the person does not have a place of

business in this state, the person may obtain one license for all

out-of-state locations, but shall file as a condition to

licensing a designation of an agent for service of process as

provided by Section 76.042(d) of this code.

(c) A person must apply for a pesticide dealer license on forms

prescribed by the department.

(d) A pesticide dealer may not distribute a restricted-use or

state-limited-use pesticide or a regulated herbicide except to:

(1) a person licensed as a commercial applicator, noncommercial

applicator, or private applicator;

(2) an individual working under the direct supervision of a

licensed applicator;

(3) a certified private applicator;

(4) a licensed pesticide dealer; or

(5) a person who is licensed to practice veterinary medicine by

the State Board of Veterinary Medical Examiners.

Acts 1981, 67th Leg., p. 1194, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

Sec. 76.072. EXPIRATION. A pesticide dealer license expires on

the second anniversary of the date of its granting or renewal

unless the department by rule adopts a system under which

licenses expire on specified dates during a year.

Acts 1981, 67th Leg., p. 1195, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

Sec. 76.073. FEES. (a) An application for a pesticide dealer

license must be accompanied by a registration fee, as fixed by

the department.

(b) A person who fails to apply for renewal of a pesticide

dealer license on or before the expiration date of the license

must pay, in addition to the renewal fee, the late fee provided

by Section 12.024 of this code.

Acts 1981, 67th Leg., p. 1195, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 84, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 419, Sec. 2.36, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept.

1, 1997.

Sec. 76.074. DISPLAY OF DEALER LICENSE. (a) Each dealer shall

prominently display the pesticide dealer license in the dealer's

place of business.

(b) Failure to display a license as required by this section is

a ground for revocation of the license.

Acts 1981, 67th Leg., p. 1195, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

Sec. 76.075. RECORDS. (a) A person required to obtain a

dealer's license by Section 76.071 shall record each distribution

of a restricted-use or state-limited-use pesticide or regulated

herbicide and shall maintain a copy of the record for at least

two years after the date of the distribution.

(b) The department shall adopt rules that prescribe the

information to be stated in the records required by this section.

(c) The department may require that a copy of the records

required by this section be submitted periodically to the

department.

(d) The department may revoke a dealer's license if the licensee

fails to submit a copy of a record as required under Subsection

(c) or makes false or fraudulent records, invoices, or reports.

Acts 1981, 67th Leg., p. 1195, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

Sec. 76.076. DENIAL, REVOCATION, MODIFICATION, OR SUSPENSION OF

LICENSE. (a) The department may deny an application for a

dealer's license if the applicant fails to comply with this

chapter. The department may revoke, modify, or suspend a license,

assess an administrative penalty, place on probation a person

whose license has been suspended, or reprimand a licensee for a

violation of this chapter or a rule adopted by the department

under this chapter.

(b) If a license suspension is probated, the department may

require the person to:

(1) report regularly to the department on matters that are the

basis of the probation; or

(2) limit business to the areas prescribed by the department.

(c) If the department proposes to deny a person's application

for a pesticide dealer license or to revoke, modify, or suspend a

person's license, the person is entitled to a hearing conducted

under Section 12.032. The decision of the department is

appealable in the same manner as provided for contested cases

under Chapter 2001, Government Code.

Acts 1981, 67th Leg., p. 1195, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 85, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 419, Sec. 3.14, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept.

1, 1997.

Sec. 76.077. EXCEPTIONS. (a) This subchapter does not apply to

a manufacturer or formulator of a pesticide who does not sell

directly to the user.

(b) This subchapter does not apply to a licensed pesticide

applicator who:

(1) distributes restricted-use or state-limited-use pesticides

or regulated herbicides only as an integral part of the pesticide

application business; and

(2) dispenses the pesticides only through equipment used in the

pesticide application business.

(c) This subchapter does not apply to a federal, state, county,

or municipal agency that provides pesticides only for its own

programs.

Acts 1981, 67th Leg., p. 1196, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

SUBCHAPTER E. USE AND APPLICATION

Sec. 76.101. COORDINATION. (a) The department is the lead

agency in the regulation of pesticide use and application and is

responsible for coordinating activities of state agencies, except

as provided by Section 76.007(b) of this code and by Chapter 26

of the Water Code. The department shall submit a state plan for

the licensing of pesticide applicators to the administrator of

the Environmental Protection Agency.

(b) The department shall coordinate, plan, and approve training

programs and shall use the public and private resources of this

state, including state universities, colleges, junior colleges,

community colleges, the Texas Agricultural Extension Service, and

the Texas Agricultural Experiment Station. The department and the

Texas Agricultural Extension Service shall adopt a memorandum of

understanding to jointly coordinate, plan, and approve the

training programs for private applicators.

(c) The department shall make plans under this section on the

basis of convenience to applicants, thoroughness of preparation

and testing, and maximum economy in expenditures for this

purpose. The department shall make full use of grants-in-aid and

cooperative agreements in administering this subchapter.

(d)(1) Except as otherwise provided by this subsection, no city,

town, county, or other political subdivision of this state shall

adopt any ordinance, rule, or regulation regarding pesticide sale

or use.

(2) Nothing in this subsection shall be construed to limit the

authority of a city, town, or county to:

(A) encourage locally approved and provided educational material

concerning a pesticide;

(B) zone for the sale or storage of such products;

(C) adopt fire or building regulations as preventative measures

to protect the public and emergency services personnel from an

accident or emergency involving such products, including

regulations governing the storage of such products or governing

fumigation and thermal insecticidal fogging operations;

(D) provide or designate sites for the disposal of such

products;

(E) route hazardous materials; or

(F) regulate discharge to sanitary sewer systems.

(3) This subsection shall not prevent a city, town, county, or

any political subdivision from complying with any federal or

state law or regulation. This subsection shall not prevent a

city, town, county, or any political subdivision from attaining

or maintaining compliance with federal or state environmental

standards including Texas water quality standards. A city, town,

county, or other political subdivision may take any action

otherwise prohibited by this subsection in order to comply with

any federal requirements, to avoid any federal or state penalties

or fines, or to attain or maintain federal or state environmental

standards including Texas water quality standards.

Acts 1981, 67th Leg., p. 1196, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 86, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 96, Sec. 1, eff. May 7,

1993; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept. 1, 1997.

Sec. 76.102. AGENCIES RESPONSIBLE FOR LICENSING PESTICIDE

APPLICATORS. The department shall license pesticide applicators

involved in the following license use categories:

(1) agricultural pest control, including animal pest control;

(2) forest pest control;

(3) ornamental and turf pest control, except as provided by

Chapter 1951, Occupations Code;

(4) seed treatments;

(5) right-of-way pest control;

(6) regulatory pest control;

(7) aquatic pest control;

(8) demonstration pest control;

(9) health-related pest control; and

(10) other license use categories as necessary to comply with

federal requirements. The department may not adopt license use

categories that are designated by statute for regulation by

another agency.

Acts 1981, 67th Leg., p. 1196, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., p. 2589, ch. 693, Sec. 1,

eff. Sept. 1, 1981; Acts 1989, 71st Leg., ch. 230, Sec. 87, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.752, eff. Sept.

1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1278, Sec. 1, eff. September 1, 2009.

Sec. 76.103. PROGRAM CONTINGENT ON FEDERAL FUNDS. (a) The

licensing of commercial applicators, noncommercial applicators,

and private applicators is contingent on the availability of

federal funds to pay part of the costs of administering and

enforcing the program.

(b) If federal funds and other funds made available for this

program are not sufficient to pay all costs of administering and

enforcing the program, the department shall certify that fact and

discontinue the licensing of commercial applicators,

noncommercial applicators, and private applicators. The

department shall publish notice of the discontinuance of the

program in the Texas Register.

(c) If sufficient funds become available after discontinuance,

the department shall certify the availability of sufficient funds

to pay all costs of administration and enforcement of the program

and shall resume the licensing of commercial applicators,

noncommercial applicators, and private applicators. The

department shall publish notice of resumption of the program in

the Texas Register.

(d) The department shall determine the effective date of

discontinuance or resumption of the program, but the date may not

be before the date of publication of notice in the Texas

Register.

(e) During any period in which the program has been

discontinued, a person is not required to have a license provided

by this subchapter in order to use pesticides, but a person may

be prosecuted for acts committed or omitted when the program was

in effect.

Acts 1981, 67th Leg., p. 1197, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., p. 2589, ch. 693, Sec. 2,

eff. Sept. 1, 1981; Acts 1989, 71st Leg., ch. 230, Sec. 88, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept.

1, 1997.

Sec. 76.104. AGENCY RULES FOR APPLICATION OF A PESTICIDE. (a)

The head of each regulatory agency may, after notice and public

hearing, adopt rules to carry out the provisions of this

subchapter for which the agency is responsible.

(b) Rules adopted under this section may:

(1) prescribe methods to be used in the application of a

restricted-use or state-limited-use pesticide or regulated

herbicide;

(2) relate to the time, place, manner, method, amount, or

concentration of pesticide application or to the materials used

in pesticide application; and

(3) restrict or prohibit use of a restricted-use or

state-limited-use pesticide or regulated herbicide in designated

areas during specific periods of time.

(c) A regulatory agency may adopt a rule under this section only

after consideration of precautions or restrictions necessary to

prevent unreasonable risk to man or the environment, taking into

account the economic, social, and environmental costs and

benefits of the use of the pesticide.

(d) The department shall adopt worker protection standards for

pesticides if there is no federal worker protection standard. The

department may adopt other rules for the protection of the

health, safety, and welfare of farm workers and pesticide

handlers.

Acts 1981, 67th Leg., p. 1197, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

Sec. 76.105. LICENSE REQUIRED. (a) Except as provided by

Section 76.003(e), a person may not purchase or use a

restricted-use or state-limited-use pesticide or regulated

herbicide unless the person is:

(1) licensed as a commercial applicator, noncommercial

applicator, or private applicator and authorized by the license

to purchase or use the restricted-use or state-limited-use

pesticide or regulated herbicide in the license use categories

covering the proposed pesticide use;

(2) an individual acting under the direct supervision of a

licensed applicator, except as provided by Subsection (b) of this

section and by Sections 76.003(e) and 76.116(f); or

(3) a certified private applicator as defined in Section

76.112(j) of this code.

(b) An individual is under the direct supervision of a licensed

applicator if the individual is acting under the instructions and

control of a licensed applicator who is responsible for the

actions of the individual and who is available if and when

needed. A licensed applicator may not supervise an applicator

whose license or certificate is under suspension or revocation.

The licensed applicator is not required to be physically present

at the time and place of the pesticide application unless the

label of the applied pesticide states that the presence of the

licensed applicator is required.

(c) A licensed applicator is responsible for assuring that the

person working under the licensee's direct supervision is

knowledgeable of the label requirements and rules and regulations

governing the use of pesticides. A licensed applicator satisfies

the requirements of this subsection if the person working under

the licensee's direct supervision has been trained as a handler

under the federal worker protection standard.

(d) A person who is authorized under this chapter to use

restricted-use or state-limited-use pesticides or regulated

herbicides shall comply with all applicable federal and state

rules, regulations, and court orders regarding the use of

restricted-use or state-limited-use pesticides or regulated

herbicides.

(e) Except as provided by Section 76.003(e), a person may not

purchase a restricted-use or state-limited-use pesticide or

regulated herbicide unless the person is a licensed or a

certified applicator or authorized by a licensed or certified

applicator to purchase or take delivery for the applicator.

(f) The other provisions of this section notwithstanding, the

department may adopt rules or establish programs that the U.S.

Environmental Protection Agency or another federal agency

requires as a condition for receiving:

(1) approval to authorize use of certain restricted-use or

state-limited-use pesticides or regulated herbicides;

(2) federal funding for licensing or certification of pesticide

applicators;

(3) federal funding for pesticide law enforcement efforts; or

(4) other federal funding related to pesticide risk reduction.

(g) The other provisions of this chapter notwithstanding, if the

U.S. Environmental Protection Agency or another federal agency

imposes on the state standards for certification of commercial,

noncommercial, or private pesticide applicators, the department

may adopt by rule the federal standards for each classification

of applicators for which the federal standards are imposed.

Acts 1981, 67th Leg., p. 1197, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., p. 2589, ch. 693, Sec. 3,

eff. Sept. 1, 1981; Acts 1989, 71st Leg., ch. 230, Sec. 89, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept.

1, 1997.

Sec. 76.106. CLASSIFICATION OF LICENSES. (a) The head of each

regulatory agency may classify commercial applicator and

noncommercial applicator licenses under subcategories of license

use categories according to the subject, method, or place of

pesticide application.

(b) A regulatory agency head shall establish separate testing

requirements for licensing in each license use category for which

the agency is responsible and may establish separate testing

requirements for licensing in subcategories within a license use

category.

(c) Each regulatory agency may charge a testing fee, as fixed by

the head of the regulatory agency, for testing in each license

use category.

Acts 1981, 67th Leg., p. 1198, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 239, Sec. 64, eff.

Sept. 1, 1985; Acts 1989, 71st Leg., ch. 230, Sec. 90, eff. Sept.

1, 1989; Acts 1995, 74th Leg., ch. 419, Sec. 2.37, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 766, Sec. 1, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept. 1, 1997.

Sec. 76.107. LICENSING BY MORE THAN ONE AGENCY. (a) A person

who wants to be licensed as a pesticide applicator under license

use categories regulated by more than one regulatory agency may

do so by paying a single license fee to the agency regulating the

person's primary business and meeting licensing requirements for

each category for which the person desires licensing.

(b) A person licensed under this section must pay testing fees

required by each regulatory agency.

Acts 1981, 67th Leg., p. 1198, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 91, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept.

1, 1997.

Sec. 76.108. COMMERCIAL APPLICATOR LICENSE. (a) A person who

operates a business or is an employee of a business that applies

state-limited-use or restricted-use pesticides or regulated

herbicides to the land of another person for hire or compensation

and who is required to be licensed by Section 76.105 of this code

shall apply to the appropriate regulatory agency for a commercial

applicator license issued for the license use categories and

subcategories in which the pesticide application is to be made.

(b) A person shall apply for an original or renewal commercial

applicator license on forms prescribed by the regulatory agency.

The application shall include information as required by rule of

the head of the agency and must be accompanied by an annual

license fee, as fixed by the head of the agency.

(c) The head of a regulatory agency may not issue an original

commercial applicator license before the applicant has passed an

examination under Section 76.110 of this code.

(d) The head of a regulatory agency may not issue a commercial

applicator license if it has been determined that:

(1) the applicant has been convicted of a felony involving moral

turpitude in the last five years;

(2) the applicant has had a license issued under this subchapter

revoked within the last two years;

(3) the applicant has been unable to satisfactorily fulfill

licensing requirements; or

(4) the applicant for any other reason cannot be expected to be

able to fulfill the provisions of this subchapter applicable to

the license use category for which application is made.

(e) An individual to whom a commercial applicator license is

issued is authorized to purchase, use, and supervise the use of

restricted-use and state-limited-use pesticides or regulated

herbicides in the license use categories and subcategories in

which the individual is licensed.

(f) As a condition to issuance of a commercial applicator

license, an applicant located outside this state shall file with

the regulatory agency a written instrument designating a resident

agent for service of process in actions taken in the

administration and enforcement of this chapter. Instead of

designating a resident agent, the applicant may designate in

writing the secretary of state as the recipient of service of

process for the applicant in this state.

Acts 1981, 67th Leg., p. 1198, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., p. 2590, ch. 693, Sec. 4,

eff. Sept. 1, 1981; Acts 1985, 69th Leg., ch. 239, Sec. 65, eff.

Sept. 1, 1985; Acts 1989, 71st Leg., ch. 230, Sec. 92, eff. Sept.

1, 1989; Acts 1995, 74th Leg., ch. 419, Sec. 2.38, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept. 1, 1997.

Sec. 76.109. NONCOMMERCIAL APPLICATOR LICENSE. (a) A person

who is required to be licensed under Section 76.105 of this code

but who does not qualify as a commercial applicator or a private

applicator shall apply to the appropriate regulatory agency for a

noncommercial applicator license issued for the license use

categories and subcategories in which the pesticide application

is to be made.

(b) A person shall apply for an original or renewal

noncommercial applicator license on forms prescribed by the

regulatory agency. The applicant shall include with the

application an annual license fee, as fixed by the governing body

of or the head of the regulatory agency. The governing body of or

the head of the regulatory agency may set other fees as necessary

to defray the costs of administering a pesticide applicator

certification program.

(c) The head of a regulatory agency may not issue an original

noncommercial applicator license before the applicant has passed

an examination under Section 76.110 of this code.

(d) An individual to whom a noncommercial applicator license is

issued by the department is authorized to purchase, use, and

supervise the use of restricted-use and state-limited-use

pesticides or regulated herbicides in the license use categories

and subcategories in which the individual is licensed.

(e) If a license is issued in the name of a governmental entity,

the entity must have a licensed applicator employed at all times.

Failure to have a licensed applicator employed is a ground for

revocation of a governmental entity noncommercial applicator

license.

(f) As a condition to issuance of a noncommercial applicator

license, an applicant located outside this state shall file with

the regulatory agency a written instrument designating a resident

agent for service of process in actions taken in the

administration and enforcement of this chapter. Instead of

designating a resident agent, the applicant may designate in

writing the secretary of state as the recipient of service of

process for the applicant in this state.

(g) An individual to whom a noncommercial applicator license is

issued by the Texas Department of Health is authorized to use and

supervise the use of general-use, restricted-use, and

state-limited-use pesticides in the license use categories and

subcategories in which the individual is licensed.

(h) Neither this section nor any other law shall prohibit a

political subdivision from reducing the number of hours of

training or other requirements for an employee conducting larval

mosquito control on property owned or controlled by the political

subdivision using biological pesticides approved for general use

by the Texas Department of Health, provided the employee is given

instructions adequate to ensure the safe and effective use of

such pesticides.

Acts 1981, 67th Leg., p. 1199, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., p. 2590, ch. 693, Sec. 5,

eff. Sept. 1, 1981; Acts 1985, 69th Leg., ch. 239, Sec. 66, eff.

Sept. 1, 1985; Acts 1989, 71st Leg., ch. 230, Sec. 93, eff. Sept.

1, 1989; Acts 1995, 74th Leg., ch. 419, Sec. 2.39, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 766, Sec. 2, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept. 1, 1997; Acts

2003, 78th Leg., ch. 884, Sec. 1, eff. June 20, 2003.

Sec. 76.110. COMMERCIAL AND NONCOMMERCIAL APPLICATOR

EXAMINATION; RECIPROCAL AGREEMENTS. (a) Each person applying

for a license as a commercial applicator or a noncommercial

applicator must pass an examination demonstrating that the

person:

(1) is properly qualified to perform functions associated with

pesticide application to a degree directly related to the nature

of the activity and the associated responsibility; and

(2) has knowledge of the use and effects of restricted-use and

state-limited-use pesticides or regulated herbicides in the

license use categories and subcategories in which the person is

to be licensed.

(b) Not later than the 30th day after the date on which a

licensing examination is administered under this section, the

appropriate regulatory agency shall notify each examinee of the

results of the examination. However, if an examination is graded

or reviewed by a national testing service, the appropriate

regulatory agency shall notify examinees of the results of the

examination not later than the 14th day after the date on which

the appropriate regulatory agency receives the results from the

testing service. If the notice of examination results graded or

reviewed by a national testing service will be delayed for longer

than 90 days after the examination date, the appropriate

regulatory agency shall notify the examinee of the reason for the

delay before the 90th day. The appropriate regulatory agency may

require a testing service to notify examinees of the results of

an examination.

(c) If requested in writing by the person who fails a licensing

examination administered under this section, the appropriate

regulatory agency shall furnish the person with an analysis of

the person's performance on the examination.

(d) The appropriate regulatory agency may waive any prerequisite

to obtaining a license for an applicant after reviewing the

applicant's credentials and determining that the applicant holds

a valid license from another state that has license requirements

substantially equivalent to those of this state.

Acts 1981, 67th Leg., p. 1199, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 94, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 419, Sec. 1.20, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept.

1, 1997.

Sec. 76.111. APPLICATOR BUSINESSES; PROOF OF FINANCIAL

RESPONSIBILITY. (a) In this section:

(1) "Applicator business" means a person who applies a

state-limited-use or restricted-use pesticide or regulated

herbicide to the land of another for compensation and who:

(A) is a licensed commercial applicator; or

(B) employs at least one licensed commercial applicator.

(2) "M-44 device" means a nonexplosive, spring-operated

mechanical device designed to deliver a capsule of sodium cyanide

into the mouth of the target animal as a method of livestock

predation control.

(b) This section does not apply to an employee or agent of an

applicator business.

(c) Except as otherwise provided by this section, each

applicator business shall file with the regulatory agency issuing

the license a liability insurance policy, certification of a

policy, or other proof of financial responsibility considered

acceptable by the department protecting persons who may suffer

damages as a result of the operations of the applicator business,

its employees, and its agents.

(d) The proof of financial responsibility required by this

section is not required to apply to damages or injury to

agricultural crops, plants, or land being worked on by the

applicator business, its employees, or its agents.

(e) Except as otherwise provided by this section, the amount of

the proof of financial responsibility may not be less than

$100,000 for each occurrence for property damage and may not be

less than $100,000 for each occurrence for bodily injury or a

general aggregate at a minimum of $200,000 for each occurrence.

The head of a regulatory agency by rule may require different

amounts of coverage for different classifications of operations

under this chapter. Each commercial M-44 applicator license

applicant must provide proof of financial responsibility

acceptable to the department for bodily injury and property

damage coverage insuring the applicator against liability for

damage to persons or property occurring as a result of operations

performed in the course of the application to premises or any

other property under the applicator's care, custody, or control.

The department will strive to set minimum acceptable coverage at

an amount that is economically feasible to applicants. The

coverage must at all times be maintained at not less than the

amount set by the agency head or the Texas Department of

Insurance.

(f) The head of a regulatory agency may accept a liability

insurance policy in the proper sum which has a deductible clause

in an amount of not more than $1,000 for the total amount of the

liability insurance policy required by this section. If the

applicator business has not satisfied the requirement of the

deductible amount in any prior legal claim, an agency head may

not accept a policy with a deductible clause unless the

applicator business furnishes the agency with a surety bond that

satisfies the amount of the deductible clause as to all claims

that may arise as a result of the operation of the applicator

business.

(g) An applicator business shall cease state-limited-use or

restricted-use pesticide or regulated herbicide application

operations during a period in which the applicator business is

unable to provide adequate proof of financial responsibility

under Subsection (e).

Acts 1981, 67th Leg., p. 1200, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., p. 2590, ch. 693, Sec. 6,

eff. Sept. 1, 1981; Acts 1987, 70th Leg., ch. 223, Sec. 2, eff.

May 28, 1987; Acts 1987, 70th Leg., ch. 630, Sec. 1, eff. June

19, 1987; Acts 1989, 71st Leg., ch. 230, Sec. 95, eff. Sept. 1,

1989; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 117, Sec. 1, 2, eff. Sept. 1, 1999.

Sec. 76.112. PRIVATE APPLICATOR. (a) A person is a private

applicator if the person uses or supervises the use of a

restricted-use or state-limited-use pesticide or regulated

herbicide for the purpose of producing an agricultural commodity:

(1) on property owned or rented by the person or the person's

employer or under the person's general control; or

(2) on the property of another person if applied without

compensation other than the trading of personal services, or

services related to agricultural production, including the use of

equipment, between producers of agricultural commodities.

(b) A private applicator is required to be either licensed or

certified to use restricted-use or state-limited-use pesticides

or regulated herbicides.

(c) An employee qualifies as a private applicator under

Subsection (a)(1) of this section only if he is employed to

perform other duties related to agricultural production and

provide labor for the pesticide application but does not provide

the necessary equipment or pesticide.

(d) A private applicator who is required to be licensed by

Section 76.105 of this code shall apply to the department for a

private applicator license.

(e) A person shall apply for an original or renewal private

applicator license on forms prescribed by the department. The

application shall include information as required by department

rule and must be accompanied by a fee, as fixed by the

department.

(f) The department may not issue an original private applicator

license before the applicant has attended a training course

conducted by the Texas Agricultural Extension Service or another

training course approved by the department. The department shall

approve appropriate training courses developed under the

coordination of the Texas Agricultural Extension Service and to

be conducted by other governmental agencies or nongovernmental

entities. The training course shall cover the use, effects, and

risks of restricted-use and state-limited-use pesticides or

regulated herbicides.

(g) The department may not issue a private applicator license if

the applicant has had a license issued under this subchapter

revoked within the last two years.

(h) An individual to whom a private applicator license is issued

is authorized to purchase, use, and supervise the use of

restricted-use and state-limited-use pesticides or regulated

herbicides in all license use categories and subcategories for

the purpose of producing an agricultural commodity on property

described by Subsection (a)(1) or (a)(2) of this section.

(i) As a condition to issuance of a private applicator license,

an applicant located outside this state shall file with the

department a written instrument designating a resident agent for

service of process in actions taken in administration and

enforcement of this chapter. Instead of designating a resident

agent, the applicant may designate in writing the secretary of

state as the recipient of service of process for the applicant in

this state.

(j) For purposes of this chapter, a certified private applicator

is a private applicator who has been previously certified under

the department's voluntary certification program and who holds a

private applicator certificate dated prior to January 10, 1989. A

certified private applicator is authorized to use restricted-use

and state-limited-use pesticides or regulated herbicides in all

license use categories and subcategories for the purpose of

producing an agricultural commodity on property described by

Subsection (a)(1) or (a)(2) of this section. A certified private

applicator may not supervise the use of restricted-use and

state-limited-use pesticides or regulated herbicides.

Acts 1981, 67th Leg., p. 1200, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., p. 2590, ch. 693, Sec. 7,

eff. Sept. 1, 1981; Acts 1989, 71st Leg., ch. 230, Sec. 96, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 419, Sec. 2.40, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept.

1, 1997.

Sec. 76.113. TERM AND RENEWAL OF LICENSES. (a) Each pesticide

applicator license issued under this chapter, other than a

private applicator license, expires at the end of the license

period established by department rule.

(b) Each private applicator license is valid for five years.

(c) Except as provided by Subsection (d) of this section, a

person having a valid license issued under this subchapter may

renew the license for another term without retesting by paying to

the regulatory agency the license fee required by this

subchapter. A person who fails to apply for renewal of a license

on or before the expiration date must pay, in addition to the

annual license fee, the late fee provided by Section 12.024 of

this code.

(d) A licensee must undertake training, submit to retesting, or

both, before renewal of a license if the head of the agency

determines that additional knowledge is required for renewal.

Acts 1981, 67th Leg., p. 1201, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., p. 2591, ch. 693, Sec. 8,

eff. Sept. 1, 1981; Acts 1989, 71st Leg., ch. 230, Sec. 97, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept.

1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

44, Sec. 2, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 6.04, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 6.05, eff. September 1, 2009.

Sec. 76.114. RECORDS. (a) A regulatory agency shall require

each commercial and noncommercial applicator licensee to maintain

records of all pesticide applications. The department may require

each commercial or noncommercial applicator licensee to keep

records of the licensee's application of a specific

restricted-use or state-limited-use pesticide or regulated

herbicide and may require those records to be kept separate from

other business records. The regulatory agency by rule shall

prescribe the information to be entered into the records.

(b) Each private applicator shall maintain records of regulated

herbicide and state-limited-use pesticide applications and shall

maintain those records of restricted-use pesticide applications

required by federal law.

(c) A licensee shall keep records required under this section

for a period of two years from the date of the pesticide

application. The licensee shall keep these records accessible and

available for copying and shall store them in a location suitable

to preserve their physical integrity.

(d) On written request of the regulatory agency, a licensee

shall furnish the department a copy of any requested record

pertaining to the application of pesticides. The department may

require all persons who apply a regulated herbicide to submit

periodically to the department a copy of the records required by

this section.

Acts 1981, 67th Leg., p. 1201, ch. 388, Sec. 1, eff. Sept. 1,

1981; Acts 1989, 71st Leg., ch. 230, Sec. 98, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept. 1,

1997.

Sec. 76.115. INSPECTION OF EQUIPMENT. (a) Each regulatory

agency may inspect equipment used in the application of a

restricted-use or state-limited-use pesticide.

(b) A regulatory agency may require repairs or alterations of

equipment before further use in the application of restricted-use

or state-limited-use pesticides.

(c) The department by rule may:

(1) provide requirements for and inspect equipment used to apply

regulated herbicides; and

(2) regulate or prohibit the use of certain equipment in the

application of regulated herbicides if that use would be

hazardous in an area of the state.

(d) Each piece of registered equipment shall be identified by a

license plate or decal furnished by a regulatory agency at no

cost to the licensee. The license plate or decal must be attached

to the equipment in a manner and location prescribed by the

regulatory agency.

Acts 1981, 67th Leg., p. 1201, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

Sec. 76.116. SUSPENSION, MODIFICATION, OR REVOCATION OF LICENSE.

(a) The head of a regulatory agency that licensed or certified

an applicator may suspend, modify, or revoke a license or

certificate, assess an administrative penalty, place on probation

a person whose license or certificate has been suspended,

reprimand a licensee or certificate holder, or take a combination

of those actions if the head of the agency finds that the

licensee or certificate holder has:

(1) made a pesticide recommendation or application inconsistent

with the pesticide's labeling or with the restrictions on the use

of the pesticide imposed by the state or the Environmental

Protection Agency;

(2) operated in a faulty, careless, or negligent manner;

(3) refused, or after notice, failed to comply with an

applicable provision of this chapter, a rule adopted under this

chapter, or a lawful order of the head of a regulatory agency by

which the licensee is licensed;

(4) refused or neglected to keep and maintain the records

required by this chapter or to make reports when and as required

by this chapter;

(5) failed to maintain financial responsibility as required by

this chapter;

(6) made false or fraudulent records, invoices, or reports;

(7) used fraud or misrepresentation in making an application for

a license or renewal of a license; or

(8) aided or abetted a certified, licensed, or an unlicensed

person to evade the provisions of this chapter, conspired with a

certified, licensed, or an unlicensed person to evade the

provisions of this chapter, or allowed the licensee's license or

the certificate holder's certificate to be used by another

person.

(b) A regulatory agency may temporarily suspend a license or

certificate under this section for not more than 10 days after

giving the licensee or certificate holder written notice of

noncompliance.

(c) If a license or certificate suspension is probated, the

regulatory agency may require the person to:

(1) report regularly to the agency on matters that are the basis

of the probation;

(2) limit practice to the areas prescribed by the agency; or

(3) continue or renew professional education until the person

attains a degree of skill satisfactory to the agency in those

areas that are the basis of the probation.

(d) Except for a temporary suspension under Subsection (b) of

this section, if the regulatory agency, except for the

department, proposes to not renew, suspend, modify, or revoke a

person's license or certificate, the person is entitled to a

hearing before a hearings officer designated by the agency. The

agency shall prescribe procedures by which all decisions to not

renew, suspend, modify, or revoke are appealable to the governing

officer or board of the agency.

(e) Except for a temporary suspension under Subsection (b) of

this section, if the department proposes to not renew, suspend,

modify, or revoke a person's license or certificate, the person

is entitled to a hearing conducted as provided under Section

12.032. The decision of the department is appealable in the same

manner as provided for contested cases under Chapter 2001,

Government Code.

(f) An applicator whose license or certificate is under

suspension or revocation by a regulatory agency may not apply

restricted-use or state-limited-use pesticides or regulated

herbicides under the direct supervision of another licensed

applicator during that period of suspension or revocation.

Acts 1981, 67th Leg., p. 1201, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 99, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 419, Sec. 3.15, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept.

1, 1997.

Sec. 76.117. PROPERTY OWNER USE. This chapter does not prohibit

a property owner from using in the property owner's house, lawn,

or garden a pesticide that is labeled for that use, other than a

pesticide that may be registered or classified for use only by

certified applicators.

Acts 1981, 67th Leg., p. 1202, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

Sec. 76.118. EXEMPTION FOR LICENSED VETERINARIANS. The other

provisions of this chapter notwithstanding, a person who is

licensed to practice veterinary medicine by the State Board of

Veterinary Medical Examiners and who is only using a

restricted-use or state-limited-use pesticide or a regulated

herbicide as a drug or medication during the course of the

veterinarian's normal practice or as a private applicator may not

be required to obtain a license under this chapter to purchase or

use the restricted-use or state-limited-use pesticide or

regulated herbicide.

Added by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept. 1,

1997.

Sec. 76.119. DISCLOSURE OF INFORMATION RELATING TO PRIVATE

PESTICIDE APPLICATOR LICENSE HOLDERS. (a) In this section,

"predator control device" means a device that incorporates an

active ingredient and is used for the control of livestock

predators.

(b) Except as provided by Subsection (c), a governmental entity

in this state may not disclose:

(1) the name, address, or telephone number of a person who holds

a private pesticide applicator license issued under this

subchapter and is authorized to use a predator control device if

disclosure of the person's name, address, or telephone number

would reveal that the person:

(A) is authorized to use a predator control device;

(B) has used a predator control device; or

(C) has the intent to use a predator control device;

(2) the name, address, or telephone number of the owner or

operator of land on which a predator control device has been

used, is being used, or is intended to be used, if disclosure of

the information would reveal that use or intended use; or

(3) information identifying the land on which a predator control

device has been used, is being used, or is intended to be used,

if disclosure of the information would reveal the name, address,

or telephone number of the owner or operator of the land.

(c) A governmental entity may disclose to the following the

name, address, or telephone number of a person who holds a

private pesticide applicator license issued under this

subchapter, who is authorized to use a predator control device,

and who either has used a predator control device or has the

intent to use a predator control device:

(1) a person who holds a pesticide dealer license under Section

76.071 and is authorized to distribute predator control devices;

(2) another governmental entity in this state in connection with

official business;

(3) the United States Environmental Protection Agency under a

cooperative agreement entered into with that agency;

(4) any other agency of the United States that provides the

governmental entity with an administrative or judicial subpoena

for the information; or

(5) the appropriate agency or court in an administrative or

judicial proceeding in which the private pesticide applicator

license holder is a defendant.

(d) A governmental entity and the officers and employees of the

governmental entity are immune from civil or criminal liability

for an unintentional violation of this section.

Added by Acts 2003, 78th Leg., ch. 1059, Sec. 1, eff. June 20,

2003.

SUBCHAPTER F. STORAGE AND DISPOSAL

Sec. 76.131. RULES. (a) The department may adopt rules

governing the storage and disposal of pesticides and pesticide

containers for the purpose of:

(1) preventing injury from storage or disposal to man,

vegetation, crops, or animals; and

(2) preventing any water pollution that is harmful to man or

wildlife provided, however, that such rules be consistent with

and not less stringent than Texas Natural Resource Conservation

Commission rules adopted under Chapter 26 of the Water Code.

(b) A person may not store or dispose of a pesticide in

violation of a rule adopted by the department under this section.

(c) Applicators and other entities covered by this chapter who

normally store products listed under the FIFRA in an amount that

exceeds 55 gallons, 500 pounds, or a lesser amount the department

determines by rule for certain highly toxic or dangerous

chemicals covered by this chapter, within one-quarter mile of a

residential area composed of three or more private dwellings for

more than 72 hours, shall provide to the fire chief of the fire

department having jurisdiction over the storage place, in

writing, the name and telephone number of the applicator or a

knowledgeable representative of the applicator or other entity

storing the product who can be contacted for further information

or contacted in case of emergency.

(d) On request, each applicator or entity shall provide to the

fire chief having jurisdiction over the storage place a copy of a

list of pesticides stored by the applicator or entity. The

applicator or other entity shall notify the fire chief of any

significant changes that occur relating to the stored pesticides

if requested by the fire chief in writing.

(e) The fire chief having jurisdiction over the storage place or

the fire chief's representative, on request, shall be permitted

to conduct on-site inspections of the pesticides stored for the

sole purpose of preparing fire department activities in case of

an emergency.

(f) On request, the fire chief having jurisdiction over the

storage place shall make the stored pesticide list available to

members of the fire department having jurisdiction over the

workplace and to personnel outside the fire department who are

responsible for preplanning emergency activities, but may not

otherwise distribute the information without approval of the

applicator.

Acts 1981, 67th Leg., p. 1202, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 100, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 76, Sec. 11.07, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept.

1, 1997.

SUBCHAPTER G. HERBICIDES

Sec. 76.141. REGULATED HERBICIDES. (a) After a public hearing

on the issue, and in accordance with Subsection (b), the

department by rule may adopt a list of regulated herbicides for

the state or for one or more designated areas in the state.

(b) The department may include a herbicide on the list of

regulated herbicides if the department determines that, if used

as directed or in accordance with widespread and commonly

recognized practice, the herbicide requires additional

restrictions to prevent a hazard to desirable vegetation caused

by drift or an uncontrolled application.

(c) A person may not distribute a regulated herbicide unless the

person holds a dealer's license issued by the department.

Added by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept. 1,

1997.

Sec. 76.142. APPLICATION OF REGULATED HERBICIDE. (a) If a

person applies a regulated herbicide, the person shall act in

accordance with each applicable rule adopted by the department,

including a rule adopted under this subchapter.

(b) If a regulated herbicide is applied by a commercial

applicator, the person in control of the crop or land to which

the regulated herbicide is applied and the commercial applicator

are jointly responsible for ensuring that the application is in

compliance with this chapter and each applicable rule adopted by

the department.

(c) If the department finds that an application of a regulated

herbicide is hazardous to crops or valuable plants in an area,

the department may prohibit the application of a regulated

herbicide in that area for any period during which the hazard

exists.

Added by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept. 1,

1997.

Sec. 76.143. PUBLIC HEARING. As soon as practicable after

receiving a written request for a revision of a rule, an

exemption from a requirement of this chapter, or a prohibition of

the spraying of a regulated herbicide in an area, the department

may hold a public hearing to hear the request.

Added by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept. 1,

1997.

Sec. 76.144. COUNTY HERBICIDE REGULATIONS. (a) If the

commissioners court of a county determines that a valuable crop

or vegetation susceptible to being adversely affected by the

application of a regulated herbicide exists in an area of the

county and that a departmental rule adopted or prohibition

prescribed under Section 76.141 or 76.142 not currently

applicable to the area should apply to the area, the

commissioners court may enter an order in the minutes of the

court under which the department's rule or prohibition under

Section 76.141 or 76.142 becomes effective in the specified area

of the county beginning January 1 of the following year.

(b) If the commissioners court of a county determines that there

is no longer a valuable crop or vegetation susceptible to being

adversely affected by the application of a regulated herbicide in

the specified area of the county, the court may rescind its order

under Subsection (a) effective January 1 of the following year.

(c) The department shall adopt rules concerning the use of a

regulated herbicide in a county in which the commissioners court

has entered an order under Subsection (a) of this section.

(d) The department may immediately suspend a rule of the

department regarding the application dates of a regulated

herbicide in an area of a county if:

(1) the commissioners court of the county established the

applicability of the rule by adopting an order as provided by

Subsection (a);

(2) the commissioners court requests that the department

immediately suspend the rule; and

(3) the department determines that an imminent threat to

agricultural interests exists in the county and if that threat is

not immediately addressed by a suspension of the department's

rule a significant economic loss will result.

(e) Before the commissioners court of a county may enter an

order under this section, the commissioners court shall hold a

hearing to determine whether the order should be issued. Before

the 10th day before the date on which the hearing is to be held,

the commissioners court shall publish notice of the hearing in at

least one newspaper in the county.

(f) The commissioners court shall transcribe the hearing and

make findings of fact based on the hearing and conclusions of law

to support its order in the manner prescribed for a final order

or decision in a contested case under Chapter 2001, Government

Code.

(g) Before the 21st day after the date on which an order under

Subsection (a) is entered, an interested person may appeal the

order to a district court in the county to test the

reasonableness of the basis for the commissioners court order.

The provisions of Subchapter G, Chapter 2001, Government Code,

that apply to the judicial review of a contested case under the

substantial evidence rule apply to the appeal, except that the

appeal is brought in a district court for the county in which the

appealed order applies. An appeal may be taken from the district

court as in other civil cases.

(h) The commissioners court of the county shall notify the

department of a change in the status of a county or a portion of

a county under this section.

Added by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER H. ENFORCEMENT

Sec. 76.151. ENTRY POWER. (a) The department, at any time and

without notice during regular business hours, may:

(1) enter and inspect a building or place owned, controlled, or

operated by a person engaged in any activity regulated under this

chapter or Chapter 1951, Occupations Code; and

(2) inspect and review any record maintained by a person engaged

in any activity regulated under this chapter or Chapter 1951,

Occupations Code.

(a-1) The department may enter and inspect a building or place

or inspect and review any record under Subsection (a) as

necessary to:

(1) ensure compliance with this chapter or Chapter 1951,

Occupations Code; or

(2) investigate a complaint made to the department.

(b) A regulatory agency is entitled to enter any public or

private premises at reasonable times to:

(1) inspect any equipment authorized or required to be inspected

under this chapter or to inspect the premises on which the

equipment is kept or stored;

(2) inspect or sample land exposed or reported to be exposed to

a pesticide;

(3) inspect an area where a pesticide is disposed of or stored;

or

(4) observe the use and application of a restricted-use or

state-limited-use pesticide or regulated herbicide.

(c) If a regulatory agency is denied access to any land to which

access was sought at a reasonable time for any of the purposes

listed in Subsection (b) of this section, the head of the

regulatory agency may apply to a magistrate for a warrant

authorizing access to the land for any of those purposes. On a

showing of probable cause to believe that a violation of a rule

relating to a purpose listed in Subsection (b) of this section

has occurred, the magistrate shall issue the search warrant for

the purposes requested.

Acts 1981, 67th Leg., p. 1203, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 6.06, eff. September 1, 2009.

Sec. 76.152. SAMPLING. The department is entitled to take a

sample for official analysis from any package or lot of

pesticides found within this state.

Acts 1981, 67th Leg., p. 1203, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

Sec. 76.153. STOP USE, STOP DISTRIBUTION, OR REMOVAL ORDER. (a)

If the department has reason to believe that a pesticide is in

violation of any provision of this chapter, the department may

issue and enforce a written or printed order to stop the use or

distribution of the pesticide or requiring the pesticide to be

removed and secured from further distribution. The department

shall present the order to the owner or custodian of the

pesticide. The person who receives the order may not sell,

distribute, or use the pesticide until the department determines

that the pesticide:

(1) is in compliance with this chapter; or

(2) does not present a hazard to the public health, safety, or

welfare.

(b) This section does not limit the right of the department to

proceed as authorized by another section of this chapter.

Acts 1981, 67th Leg., p. 1203, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

Sec. 76.154. INJUNCTION. (a) The department may sue in the

name of the commissioner to enjoin any violation of a provision

of this chapter. Venue is in the county in which the alleged

violation occurred or is occurring.

(b) A regulatory agency may request an appropriate prosecuting

attorney or the attorney general to sue to enjoin a violation or

threatened violation of a provision of this chapter that is

within the agency's responsibility.

Acts 1981, 67th Leg., p. 1203, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., p. 2591, ch. 693, Sec. 9,

eff. Sept. 1, 1981; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

Sec. 76.155. PROSECUTIONS. The department may request the

appropriate prosecuting attorney to prosecute a violation of a

provision of this chapter.

Acts 1981, 67th Leg., p. 1203, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., p. 2591, ch. 693, Sec. 10,

eff. Sept. 1, 1981; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

Sec. 76.1555. ADMINISTRATIVE PENALTY. (a) If a person violates

a provision of this chapter or Chapter 1951, Occupations Code, or

a rule or order adopted by the department under this chapter or

Chapter 1951, Occupations Code, the department may assess an

administrative penalty against the person as provided by Section

12.020, except that the penalty for each violation may not exceed

$5,000. Each day a violation continues or occurs may be

considered a separate violation for purposes of penalty

assessment.

(b) The department shall establish a schedule stating the types

of violations possible under this chapter. The department is not

required to comply with Subchapter B, Chapter 2001, Government

Code, when establishing or revising the schedule. The department

shall publish the initial schedule and any subsequent revision in

the Texas Register before the schedule or revision is

implemented.

(c) If the department elects to assess an administrative

penalty, no action for a civil penalty may be based on the same

violation or violations.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 101, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

(53), (58), (59), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch.

419, Sec. 3.16, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch.

1369, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 6.07, eff. September 1, 2009.

Sec. 76.156. CIVIL PENALTY. (a) A person who violates a

provision of this chapter administered by a regulatory agency

other than the department or a rule adopted by a regulatory

agency other than the department under this chapter is liable for

a civil penalty of not less than $50 nor more than $1,000 for

each day on which the violation occurs.

(b) A person who violates a provision of this chapter

administered by the department or a rule adopted by the

department under this chapter is liable for a civil penalty of

not less than $50 nor more than $10,000 for each violation,

provided that the penalty shall not exceed $25,000 for all

violations related to a single incident.

(c) No civil penalty may be collected for any violation that

constituted the basis for a department proceeding to assess an

administrative penalty, regardless of whether the department was

or was not successful in collecting the administrative penalty.

(d) A county attorney, a district attorney, or the attorney

general shall sue in the name of the state for the collection of

a civil penalty provided by this section.

(e) The appropriate regulatory agency may request an appropriate

prosecuting attorney or the attorney general to bring suit under

this section.

(f) A civil penalty collected under this section shall be

deposited in the state treasury to the credit of the General

Revenue Fund. All civil penalties recovered in suits first

instituted by a local government or governments under this

section shall be equally divided between the State of Texas and

the local government or governments with 50 percent of the

recovery to be paid to the General Revenue Fund and the other 50

percent equally to the local government or governments first

instituting the suit.

Added by Acts 1981, 67th Leg., p. 2591, ch. 693, Sec. 11, eff.

Sept. 1, 1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec.

102, eff. Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1369, Sec. 1,

eff. Sept. 1, 1997.

SUBCHAPTER I. REMEDIES

Sec. 76.181. APPEAL OF DENIAL OR CANCELLATION OF PESTICIDE

REGISTRATION. A person whose application for registration of a

pesticide has been denied or whose registration for a pesticide

has been canceled may appeal the action in the manner provided

for appeal of contested cases under Chapter 2001, Government

Code.

Acts 1981, 67th Leg., p. 1204, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 419, Sec. 3.17,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

Sec. 76.182. APPEAL OF PERMIT OR LICENSE DENIAL, SUSPENSION,

MODIFICATION, OR REVOCATION. A person whose application for an

experimental use permit, pesticide dealer license, commercial

applicator license, noncommercial applicator license, or private

applicator license has been denied or whose experimental use

permit, pesticide dealer license, commercial applicator license,

noncommercial applicator license, private applicator license, or

private applicator certificate has been suspended for more than

10 days, revoked, or modified may appeal the action in the manner

provided for appeal of contested cases under Chapter 2001,

Government Code.

Acts 1981, 67th Leg., p. 1204, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 103, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 419, Sec. 3.18, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff. Sept.

1, 1997.

Sec. 76.183. APPEAL OF STOP USE, STOP DISTRIBUTION, OR REMOVAL

ORDER. (a) The owner or custodian of a pesticide to which a

stop use, stop distribution, or removal order is imposed under

Section 76.153 may appeal the order to a court of competent

jurisdiction in the county where the pesticide is found.

(b) Appeal under this section is by trial de novo.

Acts 1981, 67th Leg., p. 1204, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

Sec. 76.184. REPORTS OF PESTICIDE ADVERSE EFFECTS. (a) A

person claiming adverse effects from an application of a

pesticide may file with the appropriate regulatory agency a

complaint report. The complaint report must contain the name of

the person, if known, allegedly responsible for the application

of the pesticide and the name of the owner or lessee of the land

on which the pesticide was applied. The regulatory agency shall

prepare a form printed in English and Spanish to be furnished to

persons for use in filing complaint reports. The form may contain

other information that is within the person's knowledge and

requested by the head of the regulatory agency.

(b) As soon as practicable after receiving a complaint report,

the regulatory agency shall notify the licensee, the owner or

lessee of the land on which the alleged application occurred, and

any other person who may be charged with responsibility for the

adverse effects claimed. The regulatory agency shall furnish

copies of the complaint to those people on request.

(c) To assess any adverse effects, the complaining party shall

permit the regulatory agency and the licensee to observe, within

reasonable hours, the land or nontarget organism alleged to have

been adversely affected.

(d) Failure to file a complaint does not bar a civil or criminal

action from being filed and maintained.

(e) The regulatory agency by rule may adopt procedures to be

followed in the investigation of a report claiming adverse

effects from an application of the pesticide.

Acts 1981, 67th Leg., p. 1204, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

Sec. 76.185. DAMAGES RESULTING FROM APPLICATION OF PESTICIDE

UNDER GOVERNMENT PROGRAM. Notwithstanding other law, the owner

or lessee of land on which a pesticide is applied is not

responsible for damages resulting from the application of the

pesticide or subject to a criminal or civil penalty in connection

with the application of the pesticide if:

(1) the pesticide is applied under a local, state, or federal

government program that requires the application of the pesticide

to the land; and

(2) the owner or lessee of the land on which the pesticide is

applied does not control or have a right to control the time and

manner of the application of the pesticide to the land.

Added by Acts 1995, 74th Leg., ch. 227, Sec. 23, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.

SUBCHAPTER J. PENALTIES

Sec. 76.201. OFFENSES. (a) A person commits an offense if the

person distributes within this state or delivers for

transportation or transports in intrastate commerce or between

points within this state through a point outside this state, any

of the following:

(1) a pesticide that has not been registered as provided by this

chapter, except for a pesticide that is not for use in this state

and is only being manufactured, transported, or distributed for

use outside of this state;

(2) a pesticide that has a claim, a direction for its use, or

labeling that differs from the representations made in connection

with its registration;

(3) a pesticide that is not in the registrant's or

manufacturer's unbroken immediate container and that is not

labeled with the information and in the manner required by

Section 76.021 of this code;

(4) a pesticide:

(A) that is of strength or purity that falls below the professed

standard or quality expressed on its labeling or under which it

is sold;

(B) for which a substance has been substituted wholly or in

part;

(C) of which a valuable constituent has been wholly or in part

abstracted; or

(D) in which a contaminant is present in an amount that is

determined by the department to be a hazard;

(5) a pesticide or device that is misbranded; or

(6) a pesticide in a container that is unsafe due to damage.

(b) A person commits an offense if the person:

(1) detaches, alters, defaces, or destroys, wholly or in part,

any label or labeling provided for by this chapter or a rule

adopted under this chapter before the container has been emptied

and rinsed properly;

(2) adds any substance to or takes any substance from a

pesticide in a manner that may defeat the purpose of this chapter

or a rule adopted under this chapter;

(3) uses or causes to be used a pesticide contrary to its

labeling or to a rule of the department limiting the use of the

pesticide;

(4) handles, transports, stores, displays, or distributes a

pesticide in a manner that violates a provision of this chapter

or a rule adopted by the department under this chapter; or

(5) disposes of, discards, or stores a pesticide or pesticide

container in a manner that the person knows or should know is

likely to cause injury to man, vegetation, crops, livestock,

wildlife, or pollinating insects.

(c) A person other than a person to whom the pesticide is

registered commits an offense if the person uses for the person's

advantage or reveals, other than to a properly designated state

or federal official or employee, a physician, or in emergency to

a pharmacist or other qualified person for the preparation of an

antidote, any information relating to pesticide formulas, trade

secrets, or commercial or financial information acquired under

this chapter and marked as privileged or confidential by the

registrant.

(d) A person commits an offense if the person:

(1) commits an act for which a certified applicator's license

may be suspended, modified, revoked, or not renewed under Section

76.116 of this code; or

(2) violates any provision of this chapter to which this section

does not expressly apply.

(e) A person commits an offense if the person:

(1) knowingly or intentionally uses, causes to be used, handles,

stores, or disposes of a pesticide in a manner that causes injury

to man, vegetation, crops, livestock, wildlife, or pollinating

insects;

(2) violates Section 76.071(a);

(3) has a permit to apply a powder or dry-type regulated

herbicide and applies a herbicide that does not meet the

requirements of Section 76.144(c);

(4) violates a rule adopted under this chapter; or

(5) fails to keep or submit records in violation of this

chapter.

Acts 1981, 67th Leg., p. 1205, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 4864, ch. 857, Sec. 1,

2, eff. Sept. 1, 1983; Acts 1989, 71st Leg., ch. 230, Sec. 104,

105, eff. Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1369, Sec. 1,

eff. Sept. 1, 1997.

Sec. 76.202. PENALTY. (a) Except as provided by Subsection (b)

of this section, an offense under Section 76.201 of this code is

a Class C misdemeanor, unless the person has been previously

convicted of an offense under that section, in which event the

offense is a Class B misdemeanor.

(b) An offense under Section 76.201(e) of this code is a Class A

misdemeanor, unless the person has been previously convicted of

an offense under that subsection, in which event the offense is a

felony of the third degree.

Acts 1981, 67th Leg., p. 1206, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., p. 2591, ch. 693, Sec. 12,

eff. Sept. 1, 1981; Acts 1983, 68th Leg., p. 4865, ch. 857, Sec.

3, eff. Sept. 1, 1983; Acts 1997, 75th Leg., ch. 1369, Sec. 1,

eff. Sept. 1, 1997.

Sec. 76.203. DEFENSES. (a) It is a defense to prosecution

under this subchapter that the defendant:

(1) is a carrier who was lawfully engaged in transporting a

pesticide or device within this state and who, on request,

permitted the department to copy all records showing the

transactions in and movement of the pesticide or device;

(2) is a public official of this state or the federal government

who was engaged in the performance of an official duty in

administering state or federal pesticide law or engaged in

pesticide research;

(3) is the manufacturer or shipper of a pesticide that was for

experimental use only by or under the supervision of an agency of

this state or of the federal government authorized by law to

conduct research in the field of pesticides and the manufacturer

or shipper held a valid experimental use permit as provided by

this chapter; and

(4) manufactured or formulated a pesticide or device solely for

export to a foreign country and prepared or packed the pesticide

or device according to the specifications or directions of the

purchaser.

(b) It is a defense to prosecution under Section 76.201(a)(3) of

this code that the defendant is an applicator who, after

acquiring an unbroken container, opened and transported the open

container to and from application and storage sites as necessary.

(c) It is an affirmative defense to prosecution under Section

76.201(e) of this code that the defendant was using, causing to

be used, handling, storing, or disposing of the pesticide in

accordance with a label that complied with this chapter and rules

adopted under this chapter.

Acts 1981, 67th Leg., p. 1206, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 4865, ch. 857, Sec. 4,

eff. Sept. 1, 1983; Acts 1997, 75th Leg., ch. 1369, Sec. 1, eff.

Sept. 1, 1997.



CHAPTER 77. FIRE ANT CONTROL

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE B. HORTICULTURAL DISEASES AND PESTS

CHAPTER 77. FIRE ANT CONTROL

SUBCHAPTER A. ERADICATION PROGRAM

Sec. 77.001. COMMISSIONERS COURT MAY ESTABLISH PROGRAM. The

commissioners court of any county may establish, implement, and

conduct a program for the eradication or control of the imported

fire ant.

Acts 1981, 67th Leg., p. 1207, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., ch. 628, Sec. 1, eff.

Sept. 1, 1987.

Sec. 77.002. COORDINATION WITH OTHER PROGRAMS. The program

established under this chapter may be conducted independently of

or in conjunction with any related program conducted and financed

by private or other public entities.

Acts 1981, 67th Leg., p. 1207, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., ch. 628, Sec. 1, eff.

Sept. 1, 1987.

Sec. 77.003. COST OF PROGRAM. The commissioners court may

expend any available county funds to pay for all or its share of

the cost of a program established under this chapter, including

funds derived from taxation under the 80-cent limitation of

Article VIII, Section 9, of the Texas Constitution.

Acts 1981, 67th Leg., p. 1207, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., ch. 628, Sec. 1, eff.

Sept. 1, 1987.

SUBCHAPTER B. BASIC RESEARCH PROGRAM

Sec. 77.022. FIRE ANT BASIC RESEARCH PROGRAM. (a) The Fire Ant

Research and Management Account Advisory Committee established

under Section 88.215, Education Code, in the Texas Agricultural

Experiment Station shall oversee a program to finance broadly

based ant research that the advisory committee determines to be

of the highest scientific merit and offers the greatest promise

in providing new directions for long-term solutions to fire ant

infestations.

(b) An award under the program described by Subsection (a) of

this section shall be granted for a two-year period for

individual or group projects, and may be extended after review by

the advisory committee at the end of that period.

(c) The Texas Agricultural Experiment Station may accept gifts

and grants from the federal government, state government, and

private sources, as well as legislative appropriations. The use

of gifts and grants other than legislative appropriations is

subject, after their appropriation, only to limitations contained

in the gift or grant.

(d) Except as provided by Subsection (c) of this section, awards

under the program may be made from any gift, grant, or

appropriation received.

(e) The Texas Agricultural Experiment Station shall make an

annual accounting of all money received, awarded, and expended

during the year to the legislative committees responsible for

agricultural issues.

(f) The Texas Agricultural Experiment Station may adopt rules

necessary for the implementation and administration of the award

program.

(g) Repealed by Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec.

7.01(15), eff. Nov. 12, 1991.

Added by Acts 1987, 70th Leg., ch. 628, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec.

7.01(15), eff. Nov. 12, 1991; Acts 1995, 74th Leg., ch. 218, Sec.

2, eff. May 23, 1995.



CHAPTER 78. NOXIOUS WEED CONTROL DISTRICTS

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE B. HORTICULTURAL DISEASES AND PESTS

CHAPTER 78. NOXIOUS WEED CONTROL DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 78.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of a district.

(2) "District" means a noxious weed control district.

Acts 1981, 67th Leg., p. 1209, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.002. LEGISLATIVE DETERMINATION. The legislature has

determined that:

(1) noxious weeds are present in this state to a degree that

poses a threat to agriculture and is deleterious to the proper

use of soil and other natural resources; and

(2) reclamation of land from noxious weeds is a public right and

duty in the interest of conservation and development of the

natural resources of the state.

Acts 1981, 67th Leg., p. 1209, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.003. NOXIOUS WEED. For the purposes of this chapter, a

weed or plant is considered to be a noxious weed if declared to

be a noxious weed by:

(1) a law of this state; or

(2) the department acting under the authority of Chapter 61 of

this code or any other law of this state.

Acts 1981, 67th Leg., p. 1209, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.004. ELIGIBILITY TO SIGN PETITION. In order to sign a

petition under this chapter, a person must:

(1) hold title to land located in the district or proposed

district;

(2) be 18 years of age or older; and

(3) reside in a county all or part of which is located in a

district or proposed district.

Acts 1981, 67th Leg., p. 1209, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.005. ELIGIBILITY FOR VOTING. In order to vote in an

election under this chapter, a person must:

(1) be a qualified voter;

(2) reside in the district or in the proposed district;

(3) own taxable property within the district; and

(4) have rendered the property to the county tax assessor for

taxation as required by law.

Acts 1981, 67th Leg., p. 1209, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER B. CREATION OF DISTRICT

Sec. 78.011. PETITION FOR CREATION OF DISTRICT. (a) Landowners

may petition a commissioners court for the creation of a noxious

weed control district authorized under Article XVI, Section 59,

of the Texas Constitution.

(b) The petition must contain:

(1) the signatures of 50 persons eligible to sign the petition

or of a majority of the persons eligible to sign the petition,

whichever is the lesser number;

(2) the name of the proposed district; and

(3) the boundaries of the proposed district.

(c) The petition may consist of more than one copy, and the

signatures on each copy shall be added to determine if the total

number of signatures required by this section have been obtained.

Acts 1981, 67th Leg., p. 1210, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.012. FILING PETITION. (a) The petition must be filed

in the commissioners court of the county in which the largest

part of the district is located.

(b) The person filing the petition shall deposit $500 in cash

with the county clerk of the county in which the petition is

filed.

Acts 1981, 67th Leg., p. 1210, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.013. DISTRICT BOUNDARIES; NAME. (a) A district may

include:

(1) a political subdivision or a defined district of this state;

(2) one or more counties, or a portion of one or more counties;

(3) all or a portion of a town, village, or municipal

corporation; or

(4) a body of land separated from the rest of the district.

(b) A district may not include:

(1) less than 32,000 acres;

(2) territory located in more than five counties;

(3) territory in more than one county, unless approved by the

majority vote of eligible voters who reside in the territory in

each county proposed to be included in the district; or

(4) land located in another district.

(c) A district must bear a name containing the words "noxious

weed control district."

Acts 1981, 67th Leg., p. 1210, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.014. HEARING REQUIRED. After receiving a petition for

the creation of a district, the commissioners court shall set a

date for a hearing to determine if an election should be held to

create a district. The hearing may be held at a regular or

special session of the court.

Acts 1981, 67th Leg., p. 1210, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.015. NOTICE OF HEARING. (a) Except as provided by

Subsection (b) of this section, the county clerk shall give

notice of a hearing required by Section 78.014 of this code by

publishing the notice two or more times, with an interval of

seven or more days between the first and second publication, in a

newspaper of general circulation in each county in which the

proposed district will be located.

(b) If a county in which a proposed district will be located

does not have a newspaper of general circulation, the county

clerk shall give notice by posting the notice for two weeks or

longer in four public places within the part of the county that

is located in the proposed district.

(c) Notice required by this section must contain a statement of:

(1) the purpose of the hearing;

(2) the date, time, and place of the hearing; and

(3) the boundaries of the district, which may be defined by a

general description that need not be a full legal description of

the district.

Acts 1981, 67th Leg., p. 1210, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.016. HEARING. At a hearing required by Section 78.014

of this code, a person whose land is included in or may be

affected by the proposed district may appear before the

commissioners court and testify for or against the creation of

the district. If the hearing lasts longer than one day, the

commissioners court may adjourn the hearing to another day.

Acts 1981, 67th Leg., p. 1211, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.017. ACTION AFTER HEARING. At the conclusion of a

hearing required under Section 78.014 of this code, the

commissioners court may:

(1) on a determination that the proposed district will provide a

public benefit to a substantial portion of the land within the

district, grant the petition;

(2) on a determination that certain land in the district will

not benefit from the creation of the district, redefine the

proposed district to exclude that land and grant the petition; or

(3) on a determination that the proposed district will not offer

a public benefit or benefit to a substantial portion of the land

included in the proposed district, refuse the petition.

Acts 1981, 67th Leg., p. 1211, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.018. NOTICE OF ELECTION; ELECTION ORDERS. (a) After

granting a petition under Section 78.017 of this code, the

commissioners court shall order an election to be held to

determine whether a district should be created.

(b) If the proposed district is located entirely in one county,

the county clerk shall post the notice at the county's courthouse

door and at four public places within the proposed district. If

the proposed district is located in more than one county, the

county clerk shall post the notice at each county's courthouse

door and at four public places within the proposed district in

each county.

(c) The county clerk shall post the notice before the 30th day

prior to the date of the election.

(d) The notice must contain a statement of:

(1) the purpose of the election;

(2) the time of the election;

(3) the locations at which the election will be held; and

(4) the boundaries of the proposed district.

Acts 1981, 67th Leg., p. 1211, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.019. ELECTION. (a) Except as otherwise provided by

this section, the procedure for conducting an election must be in

compliance with the election laws of this state.

(b) The commissioners court by order shall:

(1) create voting precincts in the proposed district;

(2) select a polling place or polling places within the

precincts, taking into consideration the convenience of the

voters; and

(3) appoint judges and other necessary election officers.

(c) Each eligible voter is entitled to vote at the election.

(d) Ballots for the election must be printed to provide for

voting for or against the proposition: "Creating the district and

making a uniform assessment of benefits not to exceed six cents

per acre."

Acts 1981, 67th Leg., p. 1211, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.020. RETURNS; EFFECT OF ELECTION. (a) Immediately

after the election, the election officers shall forward the

results to the commissioners court. The commissioners court shall

canvass the vote and enter an order declaring the result of the

election.

(b) If the proposed district is located entirely in one county,

the commissioners court shall issue an order declaring the

creation of the district if the majority of votes cast in the

county are for the proposition. If the proposed district is

located in more than one county, the commissioners court shall

issue an order declaring the creation of the district composed

only of land in those counties in which a majority of votes are

cast for the proposition.

(c) The commissioners court shall send a copy of the order to

the county clerk of each county in which a portion of the

district is located, and the county clerk shall file the order as

a public record.

Acts 1981, 67th Leg., p. 1212, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.021. EXPENSE OF CREATING DISTRICT. (a) After the

district is created, the county clerk shall:

(1) deduct from the fee deposited under Section 78.012 of this

code an amount equal to expenses incurred by the commissioners

court as a result of the creation of the district, including the

expense of the election; and

(2) after receiving a voucher signed by the county judge, refund

the remainder of the fee to the chairman of the board of the

district within 30 days after the day of the election of the

chairman.

(b) The board shall refund to the petitioners out of the first

money collected by the district the full amount of the fee

required under Section 78.012 of this code.

(c) If the commissioners court denies a petition or if the

result of an election is against the creation of the district,

the county clerk shall:

(1) deduct from the fee deposited under Section 78.012 of this

code an amount equal to expenses incurred by the commissioners

court as a result of consideration of the formation of the

proposed district, including the expense of any election held;

and

(2) after receiving a voucher signed by the county judge, refund

the remainder of the fee to the petitioners or their agent or

attorney.

Acts 1981, 67th Leg., p. 1212, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER C. ADMINISTRATION

Sec. 78.031. BOARD OF DIRECTORS. (a) The board of directors of

a noxious weed control district is composed of five persons, each

of whom must:

(1) hold title to land located in the district;

(2) be 18 years of age or older; and

(3) reside in a county all or part of which is located in the

district.

(b) Except as provided by Section 78.032 of this code, the term

of office of a director is two years.

Acts 1981, 67th Leg., p. 1212, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.032. INITIAL BOARD OF DIRECTORS. (a) The commissioners

court that ordered creation of the district shall appoint five

eligible persons to serve as the first board of directors of the

district.

(b) If the district is composed of land in more than one county,

the commissioners court shall appoint one director from each

county within the district and fill any remaining vacancy by

appointing a director from the district at large.

(c) Three of the directors of the first board shall serve from

the date of their appointment until the first annual meeting of

eligible voters, as authorized by Section 78.033 of this code,

and the remaining two directors shall serve from the date of

their appointment until the second annual meeting of eligible

voters. The directors shall determine by lot which three

directors shall serve until the first annual meeting and which

two directors of the board shall serve until the second annual

meeting.

Acts 1981, 67th Leg., p. 1213, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.033. ANNUAL MEETING. (a) The chairman of the board

shall call an annual meeting of the eligible voters in the

district to be held on the fourth Saturday of each April.

(b) The chairman shall give written notice of the time and place

of the meeting not later than the 10th day before the day of the

meeting to each eligible voter in the district, as shown by the

county tax assessor-collector's records in each county in the

district.

(c) At the meeting, the eligible voters shall:

(1) elect successors to directors whose terms are expiring

during the year of the meeting; and

(2) consider other business the board determines is proper to

consider.

(d) A director elected under Subsection (c)(1) of this section

must reside in the same territory from which the predecessor was

required to be selected.

(e) A person entitled to attend the meeting may appoint a proxy

to represent him or her at the meeting.

Acts 1981, 67th Leg., p. 1213, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.034. COMPENSATION OF DIRECTORS. A director of the board

is entitled to receive:

(1) $5 a day for attending a meeting of the board, not to exceed

$60 a year; and

(2) 10 cents a mile for the distance the director actually

travels between the director's residence and the place of a

meeting of the board.

Acts 1981, 67th Leg., p. 1213, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.035. OFFICERS. The board shall annually elect a

chairman and any officers it considers necessary. The board shall

fill a vacancy in the chairmanship of the board or in an

officer's position by appointing a director to fill the vacancy.

Acts 1981, 67th Leg., p. 1213, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.036. INSPECTORS AND CLERICAL EMPLOYEES. (a) The board

may employ one or more persons to perform inspections under

Section 78.044 of this code.

(b) The board may set the compensation of an inspector, and an

inspector is entitled to reimbursement for actual and necessary

expenses incurred in making an inspection.

(c) The board may employ necessary clerical personnel.

Acts 1981, 67th Leg., p. 1214, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER D. ENFORCEMENT

Sec. 78.041. GENERAL ENFORCEMENT POWERS OF BOARD. The board

may:

(1) determine which noxious weeds are subject to control and

what appropriate methods of control are to be used, including

spraying, cutting, burning, tilling, or any other appropriate

method;

(2) prescribe specific areas in the district in which control

measures are to be used;

(3) prescribe the period during which control measures are to be

used; and

(4) incur expenses and take other actions necessary to carry out

the purposes of this chapter.

Acts 1981, 67th Leg., p. 1214, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.042. COMPLIANCE REQUIRED. (a) A person who holds title

to or possesses land in the district shall comply with control

measures prescribed by the board under this chapter.

(b) The commissioners court of a county located in the district

shall comply with control measures prescribed by the board under

this chapter for the purpose of controlling noxious weeds on

rights-of-way of public roads and public land within the

district.

Acts 1981, 67th Leg., p. 1214, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.043. NOTICE OF CONTROL MEASURES. The chairman of the

board shall give written notice to each person who holds title to

or possesses land located in the district of:

(1) the control measures in effect on the person's land; and

(2) information necessary to enable the person to carry out the

measures.

Acts 1981, 67th Leg., p. 1214, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.044. INSPECTION; FAILURE TO COMPLY. (a) A director or

an inspector appointed by the board may enter land in the

district to determine if:

(1) control measures are necessary; or

(2) control measures prescribed by the board are being carried

out.

(b) If the board determines that a person who holds title to or

possesses land that is located in the district is failing to

comply with prescribed control measures, the board in writing

shall order compliance with the measures within a stated time.

(c) If a person fails to obey an order issued under Subsection

(b) of this section, the board may sue in the district court of

the county in which the land is located for a mandatory

injunction ordering compliance. If the court issues the

injunction, the person is liable for court costs and a reasonable

attorney's fee, to be determined by the court.

Acts 1981, 67th Leg., p. 1214, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.045. EQUIPMENT CLEANING PROCEDURE. (a) The board may

prescribe rules requiring the cleaning of and the disposal of

materials cleaned from farm implements and machinery brought into

the district or moved from one part of the district to another

part.

(b) The board shall give notice of rules prescribed under this

section by:

(1) posting a copy of the notice of the adoption of the rules at

four public places in each county located in the district not

later than the 11th day before the effective date of the rules;

and

(2) filing a copy of the adoption of the rules with the county

clerk of each county located in the district.

(c) A person commits an offense if the person fails to obey a

rule prescribed under Subsection (a) of this section. An offense

under this subsection is a Class C misdemeanor.

Acts 1981, 67th Leg., p. 1215, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 106, eff.

Sept. 1, 1989.

SUBCHAPTER E. ASSESSMENTS AND APPROPRIATIONS

Sec. 78.051. ASSESSMENT. (a) The board may impose an annual

uniform assessment on land within the district in order to pay

the expenses of the district.

(b) The amount of the assessment may not exceed six cents an

acre.

Acts 1981, 67th Leg., p. 1215, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.052. SPECIAL ELECTION ON INCREASED ASSESSMENT. (a) The

commissioners court that ordered creation of an existing district

with a maximum uniform assessment rate of less than six cents an

acre may order an election to be held to determine whether or not

the maximum uniform assessment rate should be raised to six cents

an acre. The county clerk shall give notice in the manner

provided by Section 78.018 of this code and the commissioners

court shall conduct the election in the manner provided by

Section 78.019 of this code.

(b) Ballots for the election must be printed to provide for

voting for or against the proposition: "Increasing the maximum

assessment rate to six cents."

(c) Immediately after the election, the election officers shall

forward the results to the commissioners court. The commissioners

court shall canvass the vote and declare the result of the

election.

(d) If the district is located entirely in one county, the

commissioners court shall issue an order declaring the increase

of the maximum uniform assessment to six cents an acre. If the

district is located in more than one county, the commissioners

court shall issue an order declaring the increase of the maximum

rate of assessment to six cents an acre only in those counties

where a majority of votes cast are for the proposition.

Acts 1981, 67th Leg., p. 1215, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.053. COLLECTION OF ASSESSMENT. (a) The board may

assess and collect an assessment imposed under this chapter by:

(1) appointing an assessor-collector to perform the duties;

(2) contracting with the county tax assessor-collector to

perform the duties; or

(3) appointing an assessor to make an assessment and contracting

with a county tax assessor-collector to collect the assessment.

(b) If the board appoints an assessor-collector under Subsection

(a)(1) of this section, the board may require the

assessor-collector to give bond in an amount determined by the

board. The board may compensate the assessor-collector in an

amount not to exceed an amount equal to five percent of

assessments collected.

(c) If the board contracts with a county tax assessor-collector

under Subsection (a)(2) of this section, the assessor-collector

may retain as fees of office five percent of all assessments

collected.

(d) If the board appoints an assessor under Subsection (a)(3) of

this section, the board may compensate the assessor in an amount

not to exceed an amount equal to 2-1/2 percent of the assessments

collected and the contracting county tax assessor-collector may

retain 2-1/2 percent of the assessments collected.

Acts 1981, 67th Leg., p. 1215, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.054. DEPOSIT OF ASSESSMENT. The person collecting

assessments shall deposit the money collected into a district

depository selected by the board.

Acts 1981, 67th Leg., p. 1216, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.055. REPORT TO COUNTY CLERK. (a) The chairman of the

board shall file a report before September 1 of each year with

the county clerk of each county in which the district is located.

(b) The report must contain:

(1) a statement of the total amount of money received by the

board during the 12 months ending the last June 30;

(2) an itemized statement of the total amount of money expended

by the board during the 12 months ending the last June 30; and

(3) a statement of the amount of money on hand on the last June

30.

Acts 1981, 67th Leg., p. 1216, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.056. REPORT TO DEPARTMENT. (a) Before September 1 of

each year, the chairman of the board shall file a report with the

department stating the amount of money received through the

assessments by the district in the 12 months ending the last June

30.

(b) The department shall certify the amount stated in the report

required by Subsection (a) of this section to the comptroller of

public accounts.

Acts 1981, 67th Leg., p. 1216, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.057. APPROPRIATED FUNDS. (a) Except as provided by

Subsection (b) of this section, if the legislature appropriates

funds for the control of noxious weeds, the comptroller shall

issue a warrant to each district in an amount equal to the amount

certified for the district by the department under Section 78.056

of this code.

(b) If the legislature appropriates an amount for the control of

noxious weeds that is less than the total of all amounts

certified by the department under Section 78.056 of this code,

the comptroller shall issue a warrant to each district in an

amount that is equal to that district's proportion of the total

of funds certified under Section 78.056 of this code.

Acts 1981, 67th Leg., p. 1216, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER F. DISSOLUTION OF DISTRICT

Sec. 78.061. PETITION FOR DISSOLUTION. (a) The eligible voters

residing in a district may petition the board to conduct an

election on the dissolution of the district.

(b) The petition must contain the signatures of 50 eligible

voters or of a majority of the eligible voters in the district,

whichever is the lesser number.

Acts 1981, 67th Leg., p. 1217, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.062. ELECTION ORDER. (a) Before the 90th day after the

day on which the board receives a petition for dissolution, the

board shall order an election to determine whether the district

should be dissolved.

(b) The chairman shall give notice of the election in the same

manner as is required for publication of notice of a hearing

under Section 78.015 of this code.

(c) Notice required by this section must contain a statement of:

(1) the purpose of the election; and

(2) the date, time, and place of the election.

Acts 1981, 67th Leg., p. 1217, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.063. DISSOLUTION ELECTION. (a) Except as otherwise

provided by this section, the procedure for conducting a

dissolution election shall be in compliance with the election

laws of this state.

(b) The board shall:

(1) designate polling places in the district, taking into

consideration the convenience of the voters; and

(2) appoint judges and the other necessary election officers.

(c) Each eligible voter is entitled to vote at the election.

Acts 1981, 67th Leg., p. 1217, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.064. RETURNS; EFFECT OF ELECTION. (a) After the

election, the board shall:

(1) canvass the returns of the election; and

(2) enter an order declaring the result of the election.

(b) If a majority of votes are cast against the dissolution of

the district, another election on the proposition may not be held

within 12 months after the date of the election.

(c) If a majority of votes are cast for the dissolution of the

district, the board shall enter an order declaring the district

dissolved.

Acts 1981, 67th Leg., p. 1217, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 78.065. DISSOLUTION. (a) After a dissolution order has

been issued, the board may not exercise any power except to

terminate the affairs of the district.

(b) If at the time of dissolution the district does not have

sufficient funds to pay claims against the district and if annual

assessments already imposed are insufficient to pay the claims,

the board may impose and collect further annual assessments in an

amount necessary to pay the claims.

(c) If at the time of dissolution there are no claims against

the district, the board shall pay any remaining funds to the

treasuries of the counties located in the district. Each county

shall deposit the funds received to the credit of the general

fund of the county. The amount of the payment to each county must

be in the same proportion as the area of the county is to the

total area of the district.

Acts 1981, 67th Leg., p. 1217, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER G. ANNUAL REVIEW TO EXCLUDE LAND IN CROSBY COUNTY

Sec. 78.071. ANNUAL REVIEW. (a) The Commissioners Court of

Crosby County shall establish a regular time once every calendar

year to review petitions for excluding land from the district.

(b) The Commissioners Court of Crosby County shall publish

notice of the hearing once a week for two consecutive weeks in

one or more newspapers with general circulation in the district.

The first publication shall appear at least 15 days and not more

than 40 days before the date of the hearing.

(c) The notice shall advise all persons eligible to sign a

petition under this chapter of their right to present petitions

for exclusions and offer evidence in support of the petition and

their right to contest any proposed exclusions based on either a

petition or the court's own conclusions.

(d) A person eligible to sign a petition under this chapter

within the district may file a petition with the commissioners

court requesting that land be excluded from the district. A

petition for exclusion shall be filed with the court at least 10

days before the date of the hearing and shall state clearly the

reasons why the land will not benefit from inclusion in the

district.

(e) After considering all evidence presented to it, if the

commissioners court finds that the land described in a petition

for exclusion does not benefit from inclusion in the district,

the court shall declare the land excluded and shall redefine the

boundaries of the district accordingly.

(f) The owner of the excluded land is not exempt from liability

for any amounts due to the district prior to exclusion of the

land.

(g) Land excluded from the district under this section may be

included in the district at a later time after petition, notice,

and hearing as provided in this section for exclusion of land

from the district.

Acts 1981, 67th Leg., p. 1218, ch. 388, Sec. 1, eff. Sept. 1,

1981.



CHAPTER 79. INTERSTATE PEST CONTROL COMPACT

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE B. HORTICULTURAL DISEASES AND PESTS

CHAPTER 79. INTERSTATE PEST CONTROL COMPACT

Sec. 79.001. DEFINITIONS. In this chapter:

(1) "Compact" means the Interstate Pest Control Compact.

(2) "Executive head" as used in the compact, with reference to

this state, means the governor.

Added by Acts 2005, 79th Leg., Ch.

188, Sec. 1, eff. September 1, 2005.

Sec. 79.002. FILING OF BYLAWS. Under Article IV(h) of the

compact, copies of the bylaws adopted by the governing board and

amendments to the bylaws must be filed with the commissioner.

Added by Acts 2005, 79th Leg., Ch.

188, Sec. 1, eff. September 1, 2005.

Sec. 79.003. COMPACT ADMINISTRATOR. The commissioner is the

compact administrator for this state.

Added by Acts 2005, 79th Leg., Ch.

188, Sec. 1, eff. September 1, 2005.

Sec. 79.004. COOPERATION WITH PEST CONTROL INSURANCE FUND.

Consistent with other law and using funds appropriated for the

purpose, the state may cooperate with the insurance fund

established by the compact.

Added by Acts 2005, 79th Leg., Ch.

188, Sec. 1, eff. September 1, 2005.

Sec. 79.005. REQUEST FOR ASSISTANCE. The commissioner may

request or apply for assistance from the insurance fund

established by the compact, as provided by Article VI(b) or

VIII(a) of the compact.

Added by Acts 2005, 79th Leg., Ch.

188, Sec. 1, eff. September 1, 2005.

Sec. 79.006. DISPOSITION OF CERTAIN MONEY. A department or

agency that expends or becomes liable for an expenditure due to a

control or eradication program undertaken or intensified under

the compact shall have credited to the department or agency

account in the state treasury the amount of any payment made to

the state to defray the cost of the program or to reimburse the

state.

Added by Acts 2005, 79th Leg., Ch.

188, Sec. 1, eff. September 1, 2005.

Sec. 79.007. EXECUTION OF INTERSTATE COMPACT. This state enters

into a compact with all other states legally joining in the

compact in substantially the following form:

"INTERSTATE PEST CONTROL COMPACT

"ARTICLE I. FINDINGS

"The party states find that:

(1) in the absence of the higher degree of cooperation among

them possible under this Compact, the annual loss of

approximately 137 billion dollars from the depredations of pests

is virtually certain to continue, if not to increase;

(2) because of the varying climatic, geographic and economic

factors, each state may be affected differently by particular

species of pests; but all states share the inability to protect

themselves fully against those pests which present serious

dangers to them;

(3) the migratory character of pest infestations makes it

necessary for states both adjacent to and distant from one

another to complement each other's activities when faced with

conditions of infestation and reinfestation; and

(4) while every state is seriously affected by a substantial

number of pests, and every state is susceptible of infestation by

many species of pests not now causing damage to its crops and

plant life and products, the fact that relatively few species of

pests present equal danger to or are of interest to all states

makes the establishment and operation of an insurance fund, from

which individual states may obtain financial support for pest

control programs of benefit to them in other states and to which

they may contribute in accordance with their relative interest,

the most equitable means of financing cooperative pest

eradication and control programs.

"ARTICLE II. DEFINITIONS

"As used in this Compact, unless the context clearly requires a

different construction:

(1) "State" means a state, territory or possession of the United

States, the District of Columbia, or the Commonwealth of Puerto

Rico.

(2) "Requesting state" means a state which invokes the

procedures of the Compact to secure the undertaking or

intensification of measures to control or eradicate one or more

pests within one or more other states.

(3) "Responding state" means a state requested to undertake or

intensify the measures to control or eradicate one or more pests.

(4) "Pest" means any invertebrate animal, pathogen, parasitic

plant or similar or allied organism which can cause disease or

damage in any crops, trees, shrubs, grasses, or other plants of

substantial value.

(5) "Insurance Fund" means the Pest Control Insurance Fund

established under this Compact.

(6) "Governing Board" means the administrators of this Compact

representing all of the party states when such administrators are

acting as a body in pursuance of authority vested in them by this

compact.

(7) "Executive committee" means the committee established under

Article V (e) of this compact.

"ARTICLE III. THE INSURANCE FUND

"There is hereby established a Pest Control Insurance Fund for

the purpose of financing other than normal pest control

operations which states may be called upon to engage in pursuant

to this Compact. The Insurance Fund shall contain moneys

appropriated to it by the party states and any donations and

grants accepted by it. All appropriations, except as conditioned

by the rights and obligations of party states expressly set forth

in this Compact, shall be unconditional and may not be restricted

by the appropriating state to use in the control of any specified

pest or pests. Donations and grants may be conditional or

unconditional, provided that the Insurance Fund shall not accept

any donation or grant whose terms are inconsistent with any

provision of this Compact.

"ARTICLE IV. THE INSURANCE FUND, INTERNAL OPERATIONS AND

MANAGEMENT

"(a) The Insurance Fund shall be administered by a Governing

Board and Executive Committee as hereinafter provided. The

actions of the Governing Board and the Executive Committee

pursuant to this Compact shall be deemed the actions of the

Insurance Fund.

"(b) The members of the Governing Board shall be entitled to one

vote on such board. No action of the Governing Board shall be

binding unless taken at a meeting at which a majority of the

total number of votes on the Governing Board is cast in favor

thereof. Action of the Governing Board shall be only at a meeting

at which a majority of the members are present.

"(c) The Insurance Fund shall have a seal which may be employed

as an official symbol and which may be affixed to documents and

otherwise used as the Governing Board may provide.

"(d) The Governing Board shall elect annually, from among its

members, a chairman, a vice chairman, a secretary and a

treasurer. The chairman may not succeed himself. The Governing

Board may appoint an executive director and fix his duties and

his compensation, if any. Such executive director shall serve at

the pleasure of the Governing Board. The Governing Board shall

make provision for the bonding of such of the officers and

employees of the Insurance Fund as may be appropriate.

"(e) Irrespective of the civil service, personnel or other merit

system laws of any of the party states, the executive director,

or if there be no executive director, the chairman, in accordance

with such procedures as the bylaws may provide, shall appoint,

remove or discharge such personnel as may be necessary for the

performance of the functions of the Insurance Fund and shall fix

the duties and compensation of such personnel. The Governing

Board in its bylaws shall provide for the personnel policies and

programs of the Insurance Fund.

"(f) The Insurance Fund may borrow, accept or contract for the

services of personnel from any state, the United States, or any

other governmental agency, or from any person, firm, association,

or corporation.

"(g) The Insurance Fund may accept for any of its purposes and

functions under this Compact any and all donations, and grants of

money, equipment, supplies, materials, and services, conditional

or otherwise, from any state, the United States, or any other

governmental agency, or from any person, firm, association, or

corporation, and may receive, utilize and dispose of the same.

Any donation, gift, or grant accepted by the Governing Board

pursuant to this paragraph or services borrowed pursuant to

paragraph (f) of this Article shall be reported in the annual

report of the Insurance Fund. Such report shall include the

nature, amount and conditions, if any, of the donation, gift,

grant, or services borrowed and the identity of the donor or

lender.

"(h) The Governing Board shall adopt bylaws for the conduct of

the business of the Insurance Fund and shall have the power to

amend and to rescind these bylaws. The Insurance Fund shall

publish its bylaws in convenient form and shall file a copy

thereof and a copy of any amendment thereto with the appropriate

agency or officer in each of the party states.

"(i) The Insurance Fund annually shall make to the Governor and

legislature of each party state a report covering its activities

for the preceding year. The Insurance Fund may make such

additional reports as it may deem desirable.

"(j) In addition to the powers and duties specifically

authorized and imposed, the Insurance Fund may do such other

things as are necessary and incidental to the conduct of its

affairs pursuant to this Compact.

"ARTICLE V. COMPACT AND INSURANCE FUND ADMINISTRATION

"(a) In each party state there shall be a Compact administrator,

who shall be selected and serve in such manner as the laws of his

state may provide, and who shall:

1. Assist in the coordination of activities pursuant to the

Compact in his state; and

2. Represent his state on the Governing Board of the Insurance

Fund.

"(b) If the laws of the United States specifically so provide,

or if administrative provision is made therefore within the

federal government, the United States may be represented on the

Governing Board of the Insurance Fund by not to exceed three

representatives. Any such representative or representatives of

the United States shall be appointed and serve in such manner as

may be provided by or pursuant to federal law, but no such

representative shall have a vote on the Governing Board or the

Executive Committee thereof.

"(c) The Governing Board shall meet at least once each year for

the purpose of determining policies and procedures in the

administration of the Insurance Fund and, consistent with the

provisions of the Compact, supervising and giving direction to

the expenditure of moneys from the Insurance Fund. Additional

meetings of the Governing Board shall be held on call of the

chairman, the Executive Committee, or a majority of the

membership of the Governing Board.

"(d) At such times as it may be meeting, the Governing Board

shall pass upon applications for assistance from the Insurance

Fund and authorize disbursements therefrom. When the Governing

Board is not in session, the Executive Committee thereof shall

act as agent of the Governing Board, with full authority to act

for it in passing upon such applications.

"(e) The Executive Committee shall be composed of the chairman

of the Governing Board and four additional members of the

Governing Board chosen by it so that there shall be one member

representing each of four geographic groupings of party states.

The Governing Board shall make such geographic groupings. If

there is representation of the United States on the Governing

Board, one such representative may meet with the Executive

Committee. The chairman of the Governing Board shall be chairman

of the Executive Committee. No action of the Executive Committee

shall be binding unless taken at a meeting at which at least four

members of such Committee are present and vote in favor thereof.

Necessary expenses of each of the five members of the Executive

Committee incurred in attending meetings of such Committee, when

not held at the same time and place as a meeting of the Governing

Board, shall be charges against the Insurance Fund.

"ARTICLE VI. ASSISTANCE AND REIMBURSEMENT

"(a) Each party state pledges to each other party state that it

will employ its best efforts to eradicate, or control within the

strictest practicable limits, any and all pests. It is recognized

that performance of this responsibility involves:

(1) The maintenance of pest control and eradication activities

of interstate significance by a party state at a level that would

be reasonable for its own protection in the absence of this

Compact.

(2) The meeting of emergency outbreaks or infestations of

interstate significance to no less an extent than would have been

done in the absence of this Compact.

"(b) Whenever a party state is threatened by a pest not present

within its borders but present within another party state, or

whenever a party state is undertaking or engaged in activities

for the control or eradication of a pest or pests, and finds that

such activities are or would be impracticable or substantially

more difficult of success by reason of failure of another party

state to cope with infestation or threatened infestation, that

state may request the Governing Board to authorize expenditures

from the Insurance Fund for eradication or control measures to be

taken by one or more of such other party states at a level

sufficient to prevent, or to reduce to the greatest practicable

extent, infestation or reinfestation of the requesting state.

Upon such authorization the responding state or states shall take

or increase such eradication or control measures as may be

warranted. A responding state shall use moneys available from the

Insurance Fund expeditiously and efficiently to assist in

affording the protection requested.

"(c) In order to apply for expenditures from the Insurance Fund,

a requesting state shall submit the following in writing:

(1) A detailed statement of the circumstances which occasion the

request for the invoking of the Compact.

(2) Evidence that the nest on account of whose eradication or

control assistance is requested constitutes a danger to an

agricultural or forest crop, product, tree, shrub, grass, or

other plant having a substantial value to the requesting state.

(3) A statement of the extent of the present and projected

program of the requesting state and its subdivisions, including

full information as to the legal authority for the conduct of

such program or programs and the expenditures being made or

budgeted therefore, in connection with the eradication, control,

or prevention of introduction of the pest concerned.

(4) Proof that the expenditures being made or budgeted as

detailed in item 3 do not constitute a reduction of the effort

for the control or eradication of the pest concerned or, if there

is a reduction, the reasons why the level of program detailed in

item 3 constitutes a normal level of pest control activity.

(5) A declaration as to whether, to the best of its knowledge

and belief, the conditions which in its view occasion the

invoking of the Compact in the particular instance can be abated

by a program undertaken with the aid of moneys from the Insurance

Fund in one year or less, or whether the request is for an

installment in a program which is likely to continue for a longer

period of time.

(6) Such other information as the Governing Board may require

consistent with the provisions of this Compact.

"(d) The Governing Board or Executive Committee shall give due

notice of any meeting at which an application for assistance from

the Insurance Fund is to be considered. Such notice shall be

given to the Compact administrator of each party state and to

such other officers and agencies as may be designated by the laws

of the party states. The requesting state and any other party

state shall be entitled to be represented and present evidence

and argument at such meeting.

"(e) Upon the submission as required by paragraph (c) of this

Article and such other information as it may have or acquire, and

upon determining that an expenditure of funds is within the

purposes of this Compact and justified thereby, the Governing

Board or Executive Committee shall authorize support of the

program. The Governing Board or Executive Committee may meet at

any time or place for the purpose of receiving and considering an

application. Any and all determinations of the Governing Board or

Executive Committee, with respect to an application, together

with the reasons therefore shall be recorded and subscribed in

such manner as to show and preserve the votes of the individual

members thereof.

"(f) A requesting state which is dissatisfied with a

determination of the Executive Committee shall upon notice in

writing given within twenty days of the determination with which

it is dissatisfied, be entitled to receive a review thereof at

the next meeting of the Governing Board. Determinations of the

Executive Committee shall be reviewable only by the Governing

Board at one of its regular meetings, or at a special meeting

held in such manner as the Governing Board may authorize.

"(g) Responding states required to undertake or increase

measures pursuant to this Compact may receive moneys from the

Insurance Fund, either at the time or times when such state

incurs expenditures on account of such measures, or as

reimbursement for expenses incurred and chargeable to the

Insurance Fund. The Governing Board shall adopt and, from time to

time, may amend or revise procedures for submission of claims

upon it and for payment thereof.

"(h) Before authorizing the expenditure of moneys from the

Insurance Fund pursuant to an application of a requesting state,

the Insurance Fund shall ascertain the extent and nature of any

timely assistance or participation which may be available from

the federal government and shall request the appropriate agency

or agencies of the federal government for such assistance and

participation.

"(i) The Insurance Fund may negotiate and execute a memorandum

of understanding or other appropriate instrument defining the

extent and degree of assistance or participation between and

among the Insurance Fund, cooperating federal agencies, states,

and any other entities concerned.

"ARTICLE VII. ADVISORY AND TECHNICAL COMMITTEES

"The Governing Board may establish advisory and technical

committees composed of state, local, and federal officials, and

private persons to advise it with respect to any one or more of

its functions. Any such advisory or technical committee, or any

member or members thereof may meet with and participate in its

deliberations upon request of the Governing Board or Executive

Committee. An advisory or technical committee may furnish

information and recommendations with respect to any application

for assistance from the Insurance Fund being considered by such

Board or Committee and the Board or Committee may receive and

consider the same: provided that any participant in a meeting of

the Governing Board or Executive Committee held pursuant to

Article VI (d) of the Compact shall be entitled to know the

substance of any such information and recommendations, at the

time of the meeting if made prior thereto or as a part thereof

or, if made thereafter, no later than the time at which the

Governing Board or Executive Committee makes its disposition of

the application.

"ARTICLE VIII. RELATIONS WITH NONPARTY JURISDICTIONS

"(a) A party state may make application for assistance from the

Insurance Fund in respect of a pest in a nonparty state. Such

application shall be considered and disposed of by the Governing

Board or Executive Committee in the same manner as an application

with respect to a pest within a party state, except as provided

in this Article.

"(b) At or in connection with any meeting of the Governing Board

or Executive Committee held pursuant to Article VI (d) of this

Compact a nonparty state shall be entitled to appear,

participate, and receive information only to such extent as the

Governing Board or Executive Committee may provide. A nonparty

state shall not be entitled to review of any determination made

by the Executive Committee.

"(c) The Governing Board or Executive Committee shall authorize

expenditures from the Insurance Fund to be made in a nonparty

state only after determining that the conditions in such state

and the value of such expenditures to the party states as a whole

justify them. The Governing Board or Executive Committee may set

any conditions which it deems appropriate with respect to the

expenditure of moneys from the Insurance Fund in a nonparty state

and may enter into such agreement or agreements with nonparty

states and other jurisdictions or entities as it may deem

necessary or appropriate to protect the interests of the

Insurance Fund with respect to expenditures and activities

outside of party states.

"ARTICLE IX. FINANCE

"(a) The Insurance Fund shall submit to the executive head or

designated officer or officers of each party state a budget for

the Insurance Fund for such period as may be required by the laws

of that party state for a presentation to the legislature

thereof.

"(b) Each of the budgets shall contain specific recommendations

of the amount or amounts to be appropriated by each of the party

states. The request for appropriations shall be apportioned among

the party states as follows: one-tenth of the total budget in

equal shares and the remainder in proportion to the value of

agricultural and forest crops and products, excluding animals and

animal products, produced in each party state. In determining the

value of such crops and products the Insurance Fund may employ

such source or sources of information as in its judgment present

the most equitable and accurate comparisons among the party

states. Each of the budgets and requests for appropriations shall

indicate the source or sources used in obtaining information

concerning value of products.

"(c) The financial assets of the Insurance Fund shall be

maintained in two accounts to be designated respectively as the

"Operating Account" and the "Claims Account." The Operating

Account shall consist only of those assets necessary for the

administration of the Insurance Fund during the next ensuing

two-year period. The Claims Account shall contain all moneys not

included in the Operating Account and shall not exceed the amount

reasonably estimated to be sufficient to pay all legitimate

claims on the Insurance Fund for a period of three years. At any

time when the Claims Account has reached its maximum limit or

would reach its maximum limit by the addition of moneys requested

for appropriation by the party states, the Governing Board shall

reduce its budget requests on a pro rata basis in such manner as

to keep the Claims Account within such maximum limit. Any moneys

in the Claims Account by virtue of conditional donations, grants,

or gifts shall be included in calculations made pursuant to this

paragraph only to the extent that such moneys are available to

meet demands arising out of the claims.

"(d) The Insurance Fund shall not pledge the credit of any party

state. The Insurance Fund may meet any of its obligations in

whole or in part with moneys available to it under Article IV (g)

of this Compact, provided that the Governing Board take specific

action setting aside such moneys prior to incurring any

obligation to be met in whole or in part in such manner. Except

where the Insurance Fund makes use of moneys available to it

under Article IV (g) hereof, the Insurance Fund shall not incur

any obligation prior to the allotment of moneys by the party

states adequate to meet the same.

"(e) The Insurance Fund shall keep accurate accounts of all

receipts and disbursements. The receipts and disbursements of the

Insurance Fund shall be subject to the audit and accounting

procedures established under its bylaws. However, all receipts

and disbursements of funds handled by the Insurance Fund shall be

audited yearly by a certified or licensed public accountant and

report of the audit shall be included in and become part of the

annual report of the Insurance Fund.

"(f) The accounts of the Insurance Fund shall be open at any

reasonable time for inspection by duly authorized officers of the

party states and by any persons authorized by the Insurance Fund.

"ARTICLE X. ENTRY INTO FORCE AND WITHDRAWAL

"(a) This Compact shall enter into force when enacted into law

by any five or more states. Thereafter, this Compact shall become

effective as to any other state upon its enactment thereof.

"(b) Any party state may withdraw from this Compact by enacting

a statute repealing the same, but no such withdrawal shall take

effect until two years after the executive head of the

withdrawing state has given notice in writing of the withdrawal

to the executive heads of all other party states. No withdrawal

shall affect any liability already incurred by or chargeable to a

party state prior to the time of such withdrawal.

"ARTICLE XI. CONSTRUCTION AND SEVERABILITY

"This Compact shall be liberally construed so as to effectuate

the purposes thereof. The provisions of this Compact shall be

severable and if any phrase, clause, sentence, or provision of

this Compact is declared to be contrary to the constitution of

any state or of the United States or the applicability thereof to

any government, agency, person, or circumstance is held invalid,

the validity of the remainder of this Compact and the

applicability thereof to any government, agency, person, or

circumstance shall not be affected thereby. If this Compact shall

be held contrary to the constitution of any state participating

herein the Compact shall remain in full force and effect as to

the remaining party states and in full force and effect as to the

state affected as to all severable matters."

Added by Acts 2005, 79th Leg., Ch.

188, Sec. 1, eff. September 1, 2005.



CHAPTER 80. OFFICIAL CITRUS PRODUCERS' PEST AND DISEASE MANAGEMENT CORPORATION

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE B. HORTICULTURAL DISEASES AND PESTS

CHAPTER 80. OFFICIAL CITRUS PRODUCERS' PEST AND DISEASE

MANAGEMENT CORPORATION

Sec. 80.001. FINDINGS AND DECLARATION OF POLICY. (a) The

legislature finds that:

(1) the insect known as the Asian citrus psyllid and the disease

known as citrus greening are public nuisances and menaces to the

citrus industry, and their control and suppression is a public

necessity;

(2) because of the natural migration patterns of the Asian

citrus psyllid, the control and suppression of the nuisance can

best be accomplished by dividing the commercial citrus-growing

areas into separate zones so that integrated pest management

programs may be developed for each zone;

(3) there is a need for a quasi-governmental entity acting under

the supervision and control of the commissioner whose members are

actual citrus producers who would be represented on the board of

the entity by directors elected by them to manage control and

suppression programs and to furnish expertise in the field of

insect control and suppression, because such an entity would

enhance the interest and participation of citrus producers in the

program;

(4) citrus producers, in partnership with the state and federal

governments, have made significant investments toward the

suppression of these pests and disease in this state; and

(5) it is essential to the well-being of the citrus industry and

the agricultural economy of this state that the investments of

the citrus producers and the state and federal governments be

protected.

(b) It is the intent of the legislature that the program of

control and suppression of the Asian citrus psyllid be carried

out with the best available integrated pest management

techniques.

(c) The department may recover costs for administration of this

chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.002. DESIGNATION OF ENTITY TO CARRY OUT ASIAN CITRUS

PSYLLID AND CITRUS GREENING CONTROL AND SUPPRESSION. (a) The

Texas Citrus Pest and Disease Management Corporation, Inc., a

Texas nonprofit corporation, shall be recognized by the

department as the entity to plan, carry out, and operate

suppression programs to manage and control the Asian citrus

psyllid and citrus greening in citrus plants in the state under

the supervision of the department as provided by this chapter.

(b) The commissioner may terminate the corporation's designation

as the entity recognized to carry out Asian citrus psyllid

control and management by giving 45 days' written notice to the

corporation and by designating a successor entity. If the

commissioner designates a successor to the corporation, the

successor has all the powers and duties of the corporation under

this chapter. Any successor to the corporation shall assume and

shall be responsible for all obligations and liabilities relating

to any notes, security agreements, assignments, loan agreements,

and any other contracts or other documents entered into by the

corporation with or for the benefit of any financial institution

or its predecessor, successor, or assignee.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.003. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the Texas Citrus

Pest and Disease Management Corporation, Inc.

(2) "Asian citrus psyllid" means Diaphorina citri Kuwayama.

(3) "Commissioner" means the commissioner of agriculture.

(4) "Citrus" means:

(A) a citrus plant;

(B) a part of a citrus plant, including trees, limbs, flowers,

roots, and leaves; or

(C) citrus products.

(5) "Citrus greening" means the disease caused by the Asian

citrus psyllid.

(6) "Citrus producer" means a person who grows citrus and

receives income from the sale of citrus. The term includes an

individual who as owner, landlord, tenant, or sharecropper is

entitled to share in the citrus grown and available for marketing

from a farm or to share in the proceeds from the sale of the

citrus from the farm.

(7) "Suppression" means control of the numbers and migration of

the Asian citrus psyllid to the extent that the commissioner does

not consider further management of the Asian citrus psyllid

necessary to prevent economic loss to citrus producers.

(8) "Pest management zone" means a geographic area designated by

the commissioner in accordance with Section 80.005 in which

citrus producers by referendum approve their participation in a

citrus pest control program.

(9) "Corporation" means the Texas Citrus Pest and Disease

Management Corporation, Inc., a Texas nonprofit corporation.

(10) "Host" means a plant or plant product in which the Asian

citrus psyllid is capable of completing any portion of its life

cycle.

(11) "Infested" means the presence of the Asian citrus psyllid

in any life stage or the existence of generally accepted

entomological evidence from which it may be concluded with

reasonable certainty that the Asian citrus psyllid is present.

(12) "Integrated pest management" means the coordinated use of

pest and environmental information with available pest control

methods, including pesticides, natural predator controls,

cultural farming practices, and climatic conditions, to prevent

unacceptable levels of pest damage by the most economical means

and with the least possible hazard to people, property, and the

environment.

(13) "Regulated article" means an article carrying or capable of

carrying the Asian citrus psyllid, including citrus plants,

nursery plants, citrus rootstock, or other hosts.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.004. ADVISORY COMMITTEES. (a) The commissioner may

appoint an advisory committee for an existing pest management

zone or an area of the state that is to be considered by the

commissioner for designation as or inclusion in a pest management

zone. The committee shall gather advice, input, and guidance

from citrus producers from the area represented by the committee

concerning the interest in and concerns about the implementation

of this chapter.

(b) Each advisory committee may consider and make

recommendations to the commissioner and the corporation

concerning:

(1) the geographic boundaries for a proposed pest management

zone;

(2) the amount of local interest in operating a suppression

program;

(3) the basis and amount of an assessment necessary to support a

suppression program;

(4) ongoing implementation of a suppression program approved by

growers in a pest management zone; and

(5) any other matter requested by the commissioner or the

corporation.

(c) Each advisory committee appointed under this section must

include a sufficient number of citrus producers to ensure

adequate representation across the pest management zone and other

persons as determined by the commissioner.

(d) An advisory committee established under this section is

subject to Chapters 551 and 552, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.005. CREATION OF PEST MANAGEMENT ZONES. (a) The

commissioner by rule may designate an area of this state as a

proposed pest management zone.

(b) The commissioner may hold a public hearing in the proposed

pest management zone to discuss the proposed geographic

boundaries of the zone. The public hearing may include any other

topic allowed under this chapter.

(c) After the adoption of a rule under Subsection (a), the

commissioner shall conduct a referendum under Section 80.006.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.006. PEST MANAGEMENT ZONE REFERENDA. (a) The

commissioner shall conduct a referendum in each proposed pest

management zone to determine whether citrus producers want to

establish a pest management zone.

(b) Pest management zone referenda shall be conducted under the

procedures provided by Section 80.016.

(c) A proposed pest management zone referendum ballot must

include or be accompanied by information about the proposed pest

management zone, including:

(1) a statement of the purpose of the Asian citrus psyllid

suppression program;

(2) the geographic area included in the proposed pest management

zone;

(3) a general summary of rules adopted by the commissioner under

Sections 80.016, 80.020, and 80.022, including a description of:

(A) citrus producer responsibilities; and

(B) penalties for noncompliance with rules adopted under this

chapter; and

(4) an address and toll-free telephone number that a citrus

producer may use to request more information about the referendum

or the Asian citrus psyllid suppression program.

(d) If a referendum to establish a pest management zone is not

approved, the concurrent election of a board member from the

proposed pest management zone under Section 80.007 has no effect,

and the commissioner shall appoint a representative to the board

from the area.

(e) The corporation may request the commissioner to call

additional referenda in a proposed pest management zone in which

a referendum has not been approved. An additional pest

management zone referendum and concurrent board election may not

be held before the first anniversary of the date of the preceding

referendum.

(f) After the approval of any referendum, the eligible voters

shall be allowed, by subsequent referenda, to vote on whether to

continue their assessments. The requirements for an initial

referendum must be complied with in a subsequent referendum.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.007. BOARD ELECTIONS. (a) The initial election for

board members from a proposed pest management zone shall be held

concurrently with a pest management zone referendum held under

Section 80.006. Each pest management zone must be represented on

the board and remain represented on the board until suppression

operations are concluded and all debt of the pest management zone

is paid.

(b) A board election shall be conducted under the procedures

provided by this section and Section 80.016.

(c) A citrus producer who is eligible to vote in a referendum or

election under this chapter is eligible to be a candidate for and

member of the board if the person has at least seven years of

experience as a citrus producer and otherwise meets the

qualifications for the office.

(d) A citrus producer who wants to be a candidate for the board

must meet the qualifications for board membership and file an

application with the commissioner. The application must be:

(1) filed not later than the 30th day before the date set for

the board election;

(2) on a form approved by the commissioner; and

(3) signed by at least 10 citrus producers who are eligible to

vote in the board election.

(e) On receipt of an application and verification that the

application meets the requirements of Subsection (d), an

applicant's name shall be placed on the ballot for the board

election.

(f) An eligible voter may vote for a citrus producer whose name

does not appear on the official ballot by writing that person's

name on the ballot.

(g) A board election must be preceded by at least 45 days'

notice published in one or more newspapers published and

distributed in the proposed or established pest management zone.

The notice shall be published not less than once a week for three

consecutive weeks. Not later than the 45th day before the date

of the election, direct written notice of the election shall be

given to each Texas AgriLife Extension Service agent in the pest

management zone.

(h) Each board member shall be sworn into office by a

representative of the commissioner by taking the oath of office

required for elected officers of the state.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.008. COMPOSITION OF BOARD. (a) The board is composed

of members elected from each pest management zone established by

referendum, members appointed by the commissioner from other

citrus-growing areas of the state, and members appointed by the

commissioner under Subsection (b). The commissioner shall

appoint an initial board composed of 15 members. Except as

provided by Subsection (b), the term of each board position may

not exceed four years.

(b) In making appointments under this section, the commissioner

shall appoint the following board members, selected from a

variety of citrus-growing regions of the state, for four-year

terms:

(1) an agricultural lender;

(2) an independent entomologist who is an integrated pest

management specialist;

(3) two representatives from industries allied with citrus

production; and

(4) a representative from the pest control industry.

(c) The commissioner may change the number of board positions or

the pest management zone representation on the board to

accommodate changes in the number of pest management zones. A

change under this subsection may not contravene another provision

of this chapter.

(d) A vacancy on the board shall be filled by appointment by the

commissioner for the unexpired term.

(e) On 30 days' notice and opportunity for hearing, the

commissioner may replace any unelected board member of the

corporation.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.009. POWERS OF BOARD AND COMMISSIONER. (a) The board

may:

(1) conduct programs consistent with the declaration of policy

stated in Section 80.001;

(2) accept, as necessary to implement this chapter, gifts and

grants;

(3) borrow money, with the approval of the commissioner, as

necessary to execute this chapter;

(4) take other action and exercise other authority as necessary

to execute any act authorized by this chapter or the Texas

Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's

Texas Civil Statutes); and

(5) form an advisory committee composed of individuals from this

state, other states, or other countries and change membership on

the committee, as necessary. Any advisory committee created

under this subdivision for the purpose of establishing treatment

methods shall include among its members persons with knowledge of

the effects of different treatments on the health of agricultural

workers, the local population, and the ecosystem, including but

not limited to the effects of a particular method of treatment on

beneficial organisms and wildlife, the potential for secondary

infestations from nontarget pests, and the potential for pest

resistance to particular methods of treatment.

(b) On petition of at least 30 percent of the citrus producers

eligible to vote in the proposed area, the commissioner may, or

at the commissioner's discretion the commissioner by rule may,

add an area to a pest management zone or transfer an area or

county from one zone to another zone if:

(1) citrus production has begun or could begin in the area;

(2) the area is adjacent to a pest management zone or is in an

area with biological characteristics similar to the pest

management zone; and

(3) the addition is approved in a referendum held in the area.

(c) The board must adopt a procurement policy, subject to

approval by the commissioner, outlining the procedures to be used

in purchasing.

(d) The commissioner at any time may inspect the books and other

financial records of the corporation.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.010. BOARD DUTIES. (a) The board shall have an annual

independent audit of the books, records of account, and minutes

of proceedings maintained by the corporation prepared by an

independent certified public accountant or a firm of independent

certified public accountants. The audit must include information

for each zone in which a suppression program has been conducted

under this chapter. The audit shall be filed with the board, the

commissioner, and the state auditor and be made available to the

public by the corporation or the commissioner. The transactions

of the corporation are subject to audit by the state auditor in

accordance with Chapter 321, Government Code.

(b) Not later than the 45th day after the last day of the fiscal

year, the board shall submit to the commissioner a report

itemizing all income and expenditures and describing all

activities of the corporation during the fiscal year.

(c) The corporation shall provide fidelity bonds in amounts

determined by the board for employees or agents who handle money

for the corporation.

(d) The corporation and the board are state agencies for the

following purposes only:

(1) exemption from taxation, including exemption from sales and

use taxes and taxes under Chapter 152, Tax Code; and

(2) exemption from vehicle registration fees.

(e) Funds collected by the corporation are not state funds and

are not required to be deposited in the state treasury. The

corporation shall deposit all money collected under this chapter

in a bank or other depository approved by the commissioner.

(f) The board shall collect data on the type and quantity of

pesticides used in accordance with this chapter. The data shall

be filed with the commissioner.

(g) All money collected under this chapter shall be used solely

to finance programs approved by the commissioner as consistent

with this chapter.

(h) The corporation is subject to the requirements of:

(1) the open meetings law, Chapter 551, Government Code; and

(2) the public information law, Chapter 552, Government Code.

(i) A board member may not vote on any matter in which the

member has a direct pecuniary interest. A board member is

subject to the same restrictions as a local public official under

Chapter 171, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.011. ADMINISTRATIVE REVIEW. (a) The commissioner by

rule shall establish procedures for the informal review and

resolution of a claim arising out of certain acts taken by the

corporation under this chapter. Rules established under this

section shall include a designation of the acts that are subject

to review under this subsection and the appropriate remedial

action, as authorized by this chapter.

(b) A person dissatisfied with the department's informal

resolution of a claim under procedures adopted under Subsection

(a) may appeal the department's decision to the commissioner.

(c) A decision issued by the commissioner on a claim appealed

under Subsection (b) is the final administrative action of the

department and is subject to judicial review under Chapter 2001,

Government Code.

(d) This section does not constitute a waiver of the state's

immunity from liability.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.012. CONTRACTING. (a) For a purchase of goods and

services under this chapter, the corporation may purchase goods

and services that provide the best value for the corporation.

(b) In determining the best value for the corporation, the

purchase price and whether the goods or services meet

specifications are the most important considerations. However,

the corporation may consider other relevant factors, including:

(1) the quality and reliability of the goods and services;

(2) the delivery terms;

(3) indicators of probable vendor performance under the

contract, including:

(A) past vendor performance;

(B) the vendor's financial resources and ability to perform;

(C) the vendor's experience or demonstrated capability and

responsibility; and

(D) the vendor's ability to provide reliable maintenance

agreements and support;

(4) the cost of any employee training associated with a

purchase; and

(5) other factors relevant to determining the best value for the

corporation in the context of a particular purchase.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.013. BOARD MEMBER COMPENSATION. Board members serve

without compensation but are entitled to reimbursement for

reasonable and necessary expenses incurred in the discharge of

their duties.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.014. DISCONTINUATION OF PROGRAM AND CORPORATION AND

DISPOSITION OF FUNDS ON DISCONTINUANCE. (a) On the

determination by the corporation that the Asian citrus psyllid

suppression program has been completed in all pest management

zones established under this chapter, the corporation shall

provide notice of the completion to the commissioner along with a

request for discontinuance of the control and suppression program

and collection of the assessment. Any request under this

subsection must include documentation supporting the fact that

the Asian citrus psyllid is no longer a threat to the state's

citrus industry and a plan for discontinuance of the program and

assessment.

(b) The commissioner shall determine whether or not the further

suppression of the Asian citrus psyllid is necessary in the pest

management zones and approve or disapprove discontinuance of the

corporation and the plan for dissolution.

(c) On completion of the dissolution, the corporation shall file

a final report with the commissioner, including a financial

report, and submit all remaining funds into the trust of the

commissioner. Final books of the corporation shall be filed with

the commissioner and are subject to audit by the department.

(d) The commissioner shall pay from the corporation's remaining

funds all of the corporation's outstanding obligations.

(e) Funds remaining after payment under Subsection (d) shall be

returned to contributing citrus producers on a pro rata basis.

(f) If 30 percent or more of the citrus producers eligible to

vote within a zone participating in the program present to the

commissioner a petition calling for a referendum of the qualified

voters on the proposition of discontinuing the program, the

commissioner shall conduct a referendum for that purpose.

(g) The commissioner shall give notice of the referendum, the

referendum shall be conducted, and the results shall be declared

in the manner provided by law for the original referendum and

election, with any necessary exceptions provided by rule of the

commissioner.

(h) The commissioner shall conduct the referendum before the

90th day after the date the petition was filed, except that a

referendum may not be held before the second anniversary of any

other referendum in the pest management zone pertaining to

establishing or discontinuing the pest management zone.

(i) Approval of the proposition requires the same vote as

required in a referendum under Section 80.016(g). If the

proposition is approved, the suppression program is abolished and

the pest management zone ceases to exist on payment of all debts

of the pest management zone.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.015. ASSESSMENT REFERENDA. (a) The commissioner shall

propose the assessment needed in each pest management zone to

ensure the stability of the citrus industry by suppressing the

public nuisance caused by the Asian citrus psyllid.

(b) The commissioner shall propose in a referendum the:

(1) maximum assessment to be paid by citrus producers having

production in the pest management zone; and

(2) time for which the assessment will be made.

(c) With the commissioner's approval, the corporation may make

an assessment in a pest management zone at a level less than the

assessment approved by the referendum.

(d) The commissioner shall conduct an assessment referendum

under the procedures provided by Section 80.016.

(e) If an assessment referendum is approved, the corporation may

collect the assessment.

(f) An assessment levied on citrus producers in a pest

management zone may be applied only to:

(1) pest control in that zone;

(2) the corporation's operating costs, including payments on

debt incurred for a corporation activity, except that the funds

of one zone may not be used to pay another zone's bank loans or

debts; and

(3) the conducting of other programs consistent with the

declaration of policy stated in Section 80.001.

(g) The assessment shall be adequate and necessary to achieve

the goals of this chapter. The amount of the assessment shall be

determined by criteria established by the commissioner,

including:

(1) the extent of infestation;

(2) the amount of acreage planted;

(3) historical efforts to suppress;

(4) the growing season;

(5) epidemiology;

(6) historical weather conditions; and

(7) the costs and financing of the program.

(h) The commissioner shall give notice of and hold a public

hearing in the pest management zone regarding the proposed

assessment referendum. Before the referendum, the commissioner

shall review and approve:

(1) the amount of the assessment;

(2) the basis for the assessment;

(3) the time for payment of the assessment;

(4) the method of allocation of the assessment among citrus

producers;

(5) the restructuring and repayment schedule for any preexisting

debt; and

(6) the amount of debt to be incurred in the pest management

zone.

(i) The commissioner shall on a zone-by-zone basis set the date

on which assessments are due and payable.

(j) Each year, the commissioner shall review and approve the

corporation's operating budget.

(k) The corporation shall prepare and mail billing statements to

each citrus producer subject to the assessment that state the

amount due and the due date. The assessments shall be sent to

the corporation.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.016. CONDUCT OF BOARD ELECTIONS AND REFERENDA;

BALLOTING. (a) The commissioner shall conduct a referendum or

board election authorized under this chapter.

(b) The corporation shall bear all expenses incurred in

conducting a referendum or board election.

(c) The commissioner shall adopt rules for voting in board

elections and referenda to establish pest management zones.

Rules adopted under this subsection must include provisions for

determining:

(1) who is a citrus producer eligible to vote in an election or

referendum;

(2) whether a board member is elected by a plurality or a

majority of the votes cast; and

(3) the area from which each board member is elected.

(d) A citrus producer having citrus production in a proposed or

established pest management zone is entitled to:

(1) vote in a referendum concerning the pest management zone;

and

(2) elect board members to represent the pest management zone.

(e) An eligible citrus producer may vote only once in a

referendum or board election.

(f) Ballots in a referendum or board election shall be mailed

directly to a central location, as determined by the

commissioner. A citrus producer eligible to vote in a referendum

or board election who has not received a ballot from the

commissioner, corporation, or another source shall be offered the

option of requesting a ballot by mail or obtaining a ballot at

the office of the Texas AgriLife Extension Service or a

government office distributing ballots in a county in the

proposed or established zone in which the referendum or board

election is conducted.

(g) A referendum is approved if:

(1) at least two-thirds of those voting vote in favor of the

referendum; or

(2) those voting in favor of the referendum cultivate more than

50 percent, as determined by the commissioner, of the citrus

acreage in the relevant pest management zone.

(h) If a referendum under this chapter is not approved, the

commissioner may conduct another referendum. A referendum under

this subsection may not be held before the first anniversary of

the date on which the previous referendum on the same issue was

held.

(i) A public hearing regarding the proposed suppression program,

including information regarding regulations to be promulgated by

the commissioner, may be held by the commissioner in each of

several locations in each Asian citrus psyllid pest management

zone.

(j) Individual voter information, including an individual's vote

in a referendum or board election conducted under this section,

is confidential and is not subject to disclosure under Chapter

552, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.017. PAYMENT OF ASSESSMENTS; ASSESSMENT LIENS. (a) A

citrus producer who fails to pay an assessment levied under this

chapter when due may be subject, after reasonable notice and

opportunity for hearing, to a penalty set by the commissioner.

In determining the amount of the penalty to be assessed, the

commissioner shall consider:

(1) the seriousness of the violation, including the nature,

circumstances, and extent of the violation;

(2) the history of previous violations;

(3) the amount necessary to deter future violations;

(4) the economic situation of the citrus producer; and

(5) any other matter that justice may require.

(b) The corporation may develop a compliance certificate program

to manage the payment and collection of an assessment levied

under this chapter. Under the program the corporation, subject

to department rules, may issue a compliance certificate for

citrus for which an assessment has been paid.

(c) In addition to any other remedies for the collection of

assessments and penalties, the commissioner may adopt rules

relating to the compliance certificate program for suppression

assessments. The rules may include:

(1) provisions establishing and relating to the obligations of

growers, packers, and buyers in due course of citrus produced in

active pest management zones to ensure that assessments are paid

within a prescribed time period;

(2) provisions allowing incentives in the form of discounted

assessments for growers who pay assessments within a prescribed

time period;

(3) provisions establishing penalties and interest against

growers who pay assessments after a prescribed time period; and

(4) other provisions the commissioner determines are proper.

(d) In addition to any other remedies for the collection of

assessments and penalties, an assessment lien in favor of the

corporation attaches and is perfected 60 days after the date the

corporation mails notice of the assessment on citrus produced and

harvested that year from the acreage that is subject to the

assessment that is due and unpaid. An assessment lien is not an

agricultural lien for the purposes of Chapter 9, Business &

Commerce Code, and is not subject to the provisions of that

chapter. An assessment lien is subject to and preempted by the

Food Security Act of 1985 (7 U.S.C. Section 1631 et seq.) and

shall be treated under that Act in the same manner as a security

interest created by the seller. A buyer of citrus takes free of

the assessment lien if the buyer:

(1) receives a compliance certificate issued by the corporation

when the buyer purchases the citrus that certifies that the

assessment has been paid to the corporation;

(2) pays for the citrus by a check on which the department is

named as a joint payee;

(3) does not receive notice of the assessment lien as required

by the Food Security Act of 1985 (7 U.S.C. Section 1631 et seq.);

or

(4) buys the citrus from a person other than the producer of the

citrus.

(e) The corporation may assign, with the approval of the

commissioner, assessments or liens in favor of the corporation as

collateral for a loan to the corporation only if the proceeds of

the loan are designated for use in the pest management zone from

which the assessments or liens originated.

(f) If the department believes that a violation of this section

or a rule adopted under this section has occurred, the department

may investigate and, during normal business hours, audit and

inspect the records of the person who is the subject of the

investigation.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.018. EXEMPTION FROM ASSESSMENT PENALTIES. (a) The

commissioner by rule shall adopt criteria to exempt from payment

of an assessment penalty under Section 80.017 a citrus producer

for whom payment would impose an undue financial burden.

(b) A citrus producer is not eligible for an exemption under

this section for a year in which the amount computed by

subtracting the assessments and penalties due under this chapter

from the citrus producer's net income subject to federal income

taxation in the previous year is greater than $15,000.

(c) A citrus producer who applies for an exemption under this

section must use a form prescribed by the commissioner. A citrus

producer must file a separate application form for each year for

which the citrus producer claims an exemption.

(d) The commissioner may establish a payment plan for a citrus

producer applying for an exemption under this section.

(e) The commissioner shall promptly notify an applicant of the

determination regarding the applicant's request for an exemption.

(f) If an exemption under this section is denied, assessments

and penalties for the year for which the application is made are

due on the later of:

(1) the date on which they would be due in the absence of an

application for exemption; or

(2) 30 days after the date the applicant receives notice of the

denial.

(g) In addition to the authority provided under Subsections

(a)-(f), the commissioner may reduce or waive an assessment

penalty as appropriate and necessary.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.019. ENTRY OF PREMISES; SUPPRESSION ACTIVITIES;

INSPECTIONS. The department, the corporation, or a designated

representative of either entity may enter citrus groves or other

premises to carry out the purposes of this chapter, which include

the treatment and monitoring of growing citrus or other host

plants. The department, the corporation, or a designated

representative of either entity may inspect groves or premises in

this state for the purpose of determining whether the property is

infested with the Asian citrus psyllid or citrus greening. An

inspection must be conducted during reasonable daylight hours.

The department shall give notice by publication of the planned

schedule of dates for entry by the department, the corporation,

or a designated representative of either entity, to the owner or

occupant of the groves or premises to carry out the purposes of

this chapter, including treatment, monitoring, or inspection

functions. The department shall publish notice of the planned

schedule to enter the groves or premises in a newspaper of

general circulation in the pest management zone not less than

once a week for two weeks immediately before the scheduled dates

of entry. In addition to the notice published by the department,

the corporation shall post notice of the planned schedule to

enter groves or premises to carry out the purposes of this

chapter at the county courthouse of each county in the pest

management zone not later than the 15th day before the planned

dates of entry.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.020. AUTHORITY TO PROHIBIT PLANTING OF CITRUS AND

REQUIRE PARTICIPATION IN SUPPRESSION PROGRAM. (a) The

commissioner may adopt reasonable rules regarding areas where

citrus may not be planted in a pest management zone if there is

reason to believe planting will jeopardize the success of the

program or present a hazard to public health or safety.

(b) The commissioner may adopt rules requiring all growers of

citrus in a pest management zone to participate in an Asian

citrus psyllid suppression program and growers of commercial

citrus to participate in pest and disease management programs

that include cost sharing as required by the rules.

(c) Notice of a prohibition or requirement shall be given by

publication for one day each week for three successive weeks in a

newspaper having general circulation in the affected area.

(d) The commissioner may adopt a reasonable schedule of penalty

fees to be assessed against growers in a designated pest

management zone who do not meet the requirements of the rules

issued by the commissioner relating to reporting of acreage and

participation in cost sharing. A penalty fee may not exceed $50

per acre.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.021. AUTHORITY FOR DESTRUCTION OR TREATMENT OF CITRUS IN

PEST MANAGEMENT ZONES; COMPENSATION PAYABLE. The department may

destroy or treat, and establish procedures for the purchase and

destruction of, citrus plants or hosts in pest management zones

if the department determines the action is necessary to carry out

the purposes of this chapter. The department is not liable to

the owner or lessee for the destruction of or injury to any

citrus that was planted in a pest management zone after the date

notice is published as required by this chapter. The corporation

is liable for the destruction of citrus if the citrus was planted

in a pest management zone before the date that notice is

published.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.022. AUTHORITY TO ADOPT RULES. (a) The commissioner

shall adopt rules to protect individuals, livestock, wildlife,

and honeybee colonies on any premises in a pest management zone

on which citrus plants are being grown that have been or are

being treated to control or suppress the Asian citrus psyllid and

citrus greening.

(b) Rules adopted under this section shall establish the

criteria by which the corporation develops its procedures and

methods of treatment, which shall:

(1) establish a methodology for determining when Asian citrus

psyllid population levels have reached economic significance or

when citrus greening is present;

(2) establish an effective treatment regimen that seeks to

provide the least possible risk to workers, the public, and the

environment;

(3) minimize the effects of the use of pesticides on long-term

control methods, including but not limited to the effect a

particular pesticide may have on biological controls;

(4) establish methods for monitoring Asian citrus psyllids,

citrus greening, and secondary pests;

(5) establish methods for verifying pesticide use reduction; and

(6) consider the acute and chronic toxicity of particular

pesticides and the quantity of particular pesticides needed.

Pest management zone treatment plans may take into account the

potential for the use of smaller quantities of more toxic

substances to result in fewer health and environmental risks than

larger quantities of less toxic substances.

(c) The commissioner may adopt other reasonable rules necessary

to carry out the purposes of this chapter. All rules issued

under this chapter must be adopted and published in accordance

with the laws of this state.

(d) An advisory committee may be established to assist the

commissioner in the development of rules under this section. The

advisory committee may be composed of:

(1) three citrus producers from the commercial citrus growing

area of the state, appointed by the commissioner;

(2) three entomologists with knowledge of the principles of

integrated pest management, at least one of whom has special

knowledge of nonchemical or biological pest control, appointed by

the commissioner;

(3) two individuals with experience representing the general

interests of the environment, appointed by the chair of the Texas

Commission on Environmental Quality;

(4) an environmental engineer with expert knowledge of ground

and surface water protection from contamination, appointed by the

chair of the Texas Commission on Environmental Quality; and

(5) a toxicologist, appointed by the commissioner of state

health services.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.023. REPORTS. Each person in an active pest management

zone growing citrus in this state shall furnish to the

corporation on forms supplied by the corporation information that

the corporation requires concerning the size and location of all

commercial citrus orchards and of noncommercial citrus grown for

ornamental or other purposes. The corporation may provide an

incentive for early and timely reporting.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.024. DOCUMENTING REGULATED ARTICLES. To implement this

chapter, the department may issue or authorize issuance of:

(1) a certificate that indicates that a regulated article is not

infested with the Asian citrus psyllid; and

(2) a permit that provides for the movement of a regulated

article to a restricted destination for limited handling, use, or

processing.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.025. COOPERATIVE PROGRAMS AUTHORIZED. (a) The

corporation may carry out programs to destroy and manage the

Asian citrus psyllid and citrus greening in this state by

cooperating through written agreements, as approved by the

commissioner, with:

(1) an agency of the federal government;

(2) a state agency;

(3) an appropriate agency of a foreign country contiguous to the

affected area to the extent allowed by federal law;

(4) a person who is engaged in growing, processing, marketing,

or handling citrus;

(5) a group of persons in this state involved in similar

programs to carry out the purposes of this chapter; or

(6) an appropriate state agency of another state contiguous to

the affected area, to the extent allowed by federal law, the law

of the contiguous state, and the law of this state.

(b) An agreement entered into under this section may provide for

cost sharing and for division of duties and responsibilities

under this chapter and may include other provisions to carry out

the purposes of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.026. ORGANIC CITRUS PRODUCERS. (a) The commissioner

shall develop rules and procedures to:

(1) protect the eligibility of organic citrus producers to be

certified by the commissioner;

(2) ensure that organic and transitional certifications by the

commissioner continue to meet national certification standards in

order for organic citrus to maintain international marketability;

and

(3) in all events maintain the effectiveness of the Asian citrus

psyllid suppression program and citrus greening management

administered under this chapter.

(b) The board may not treat or require treatment of organic

citrus groves with chemicals that are not approved for use on

certified organic citrus. Rules adopted under Subsection (a) may

provide indemnity for the organic citrus producers for reasonable

losses that result from a prohibition of production of organic

citrus or from any requirement of destruction of organic citrus.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.027. PENALTIES. (a) A person who violates this chapter

or a rule adopted under this chapter or who alters, forges,

counterfeits, or uses without authority a certificate, permit, or

other document issued under this chapter or under a rule adopted

under this chapter commits an offense.

(b) An offense under this section is a Class C misdemeanor.

(c) If the commissioner determines that a violation of this

chapter or a rule adopted under this chapter has occurred, the

commissioner may request that the attorney general or the county

or district attorney of the county in which the alleged violation

occurred or is occurring file suit for civil, injunctive, or

other appropriate relief.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.028. SUNSET PROVISION. (a) The board of directors of

the official citrus producers' pest and disease management

corporation is subject to Chapter 325, Government Code (Texas

Sunset Act). Unless continued in existence as provided by that

chapter, the board is abolished and this chapter expires

September 1, 2021.

(b) The commissioner may order the dissolution of the

corporation at any time the commissioner determines that the

purposes of this chapter have been fulfilled or that the

corporation is inoperative and abandoned. Dissolution shall be

conducted in accordance with Section 80.014.

(c) If the corporation is abolished or the suppression program

discontinued for any reason, assessments approved, levied, or

otherwise collectible on the date of abolishment remain valid as

necessary to pay the financial obligations of the corporation.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.029. ANNUAL REPORT. The board shall issue to the

commissioner and the appropriate oversight committee in the house

of representatives an annual report detailing its efforts to

carry out the purposes of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.030. EXEMPTION FROM TAXATION. All payments,

contributions, funds, and assessments received or held by the

corporation under this chapter are exempt from state or local

taxation, levies, sales, and any other process and are

unassignable.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.031. USE OF BIO-INTENSIVE CONTROLS. (a) The

commissioner shall develop and adopt rules to allow a citrus

producer in a suppression program to use biological, botanical,

or other nonsynthetic pest control methods. In developing rules,

the commissioner shall consider:

(1) scientific studies and field trials of the effectiveness of

a proposed alternative control method;

(2) the feasibility of using a proposed alternative control

technique within a particular region;

(3) the degree of monitoring necessary to establish the success

of the use of a proposed alternative control; and

(4) methods to prevent the use of substances that would impede

the use of alternative controls and the promotion of beneficial

insect populations.

(b) A citrus producer that chooses to use an alternative method

of control as provided in Subsection (a) shall notify the board.

The board and the citrus producer shall coordinate their actions

to prevent the use of substances that would impede the use of

alternative controls and the promotion of beneficial insect

populations.

(c) The citrus producer shall pay any additional cost of

bio-intensive control in addition to any assessment.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.

Sec. 80.032. VENUE. Venue for an action arising out of this

chapter in which the corporation is a party is in Travis County.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 10.01, eff. September 1, 2009.



CHAPTER 91. GENERAL GRADES AND PACKS OF FRUITS AND VEGETABLES

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE C. GRADING, PACKING, AND INSPECTING HORTICULTURAL

PRODUCTS

CHAPTER 91. GENERAL GRADES AND PACKS OF FRUITS AND VEGETABLES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 91.001. DEPARTMENT TO ADMINISTER. (a) The department

shall administer this chapter and adopt rules necessary for its

enforcement.

(b) The department may employ an assistant commissioner and

other personnel to supervise the operation of an inspection

service to carry out a cooperative agreement under Section 91.005

of this code.

Acts 1981, 67th Leg., p. 1220, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1993, 73rd Leg., ch. 323, Sec. 1, eff.

Sept. 1, 1993.

Sec. 91.002. COMPLIANCE WITH STANDARDS. Grades and packs of

fruits and vegetables must meet the standards established by this

chapter.

Acts 1981, 67th Leg., p. 1221, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.003. INSPECTION SERVICE. (a) To carry out a

cooperative agreement entered into under Section 91.005 of this

code, the department may supervise the operation of a joint

state-federal inspection service. The terms of the cooperative

agreement govern the operation of the inspection service,

appointment of inspectors, and manner of conducting inspections,

however no provision of the inspection service agreement may be

in violation of state law.

(b) An individual appointed as an inspector or to work in

another capacity with an inspection service under Subsection (a)

of this section is performing work for the state under the

supervision of the department and is a member of the employee

class of the Employees Retirement System of Texas under Section

812.003, Government Code.

Acts 1981, 67th Leg., p. 1221, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1993, 73rd Leg., ch. 323, Sec. 1, eff.

Sept. 1, 1993.

Sec. 91.004. CERTIFICATE OF INSPECTION. (a) The department

shall furnish certificates of inspection or other forms to

evidence that an official inspection has been made. The

department may issue a joint state-federal inspection certificate

for an inspection conducted under a cooperative agreement entered

into under Section 91.005 of this code.

(b) A certificate of inspection issued under this section is

prima facie evidence of the grade, classification, pack, or other

standard requirements of the fruits, nuts, or vegetables as of

the time of inspection.

Acts 1981, 67th Leg., p. 1221, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1993, 73rd Leg., ch. 323, Sec. 1, eff.

Sept. 1, 1993.

Sec. 91.005. COOPERATIVE AGREEMENTS. (a) The department may

enter into cooperative agreements with the United States

Department of Agriculture, or with any Texas firm, corporation,

or association to carry out shipping point and receiving market

inspections under the Agricultural Marketing Act of 1946 (7

U.S.C. Section 1621 et seq.). An agreement also may provide for

the certification of grades of fruits, nuts, and vegetables under

this chapter.

(b) The department also may enter into cooperative agreements

with the United States Department of Agriculture or with federal

administrative committees established by the United States

Department of Agriculture under the Agricultural Marketing

Agreement Act of 1937 (7 U.S.C. Section 671 et seq.) to

administer and enforce marketing orders and programs.

(c) In addition to the grades established by this chapter, the

department may adopt the United States standards for the fruits,

nuts, and vegetables grown in this state by entering into a

cooperative agreement with the United States Department of

Agriculture under the Agricultural Marketing Act of 1946 (7

U.S.C. Section 1621 et seq.), or the department may adopt rules

concerning the grades, grading, or regulation of fruits, nuts,

and vegetables.

Acts 1981, 67th Leg., p. 1221, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1993, 73rd Leg., ch. 323, Sec. 1, eff.

Sept. 1, 1993.

Sec. 91.0051. FUNDING OF A COOPERATIVE INSPECTION. (a) The

legislature may not appropriate funds for the operation of an

inspection service organized to carry out a cooperative agreement

under this chapter. The legislature may appropriate funds

necessary for the department to employ personnel to supervise an

inspection service.

(b) Inspection activities conducted under a cooperative

agreement under this chapter shall be self-financing. The

department shall charge fees to a person who receives inspection

services under a cooperative agreement.

(c) The department shall set fees at amounts that are

approximately equal to the cost of providing inspection services.

(d) Notwithstanding any other provision of law, the department

shall hold and disburse the fees collected under this chapter

under the terms of the cooperative agreement governing the

inspection activities for which the fees were collected.

Added by Acts 1993, 73rd Leg., ch. 323, Sec. 1, eff. Sept. 1,

1993.

Sec. 91.006. CULLS. (a) Fruits and vegetables that are too

small, ill-shaped, or poor in general quality to meet the

standards of this chapter for any other grade are culls.

(b) A person may not ship culls unless the culls are marked

"culls" and placed in a separate consignment from other fruits

and vegetables.

Acts 1981, 67th Leg., p. 1221, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.007. PACKAGE MARKINGS. A package of fruits or

vegetables for which a grade is established under this chapter

that is offered for sale or prepared for shipment shall be

plainly marked with:

(1) the grade of the fruit or vegetable; and

(2) the name and post office address of the shipper.

Acts 1981, 67th Leg., p. 1221, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.008. PENALTY. (a) A person commits an offense if, as a

grower, shipper's agent, packer, or representative of a

transportation company, the person:

(1) refuses to allow an inspection under this chapter of fruits

or vegetables that are packed or ready for shipment; or

(2) violates a provision of this chapter.

(b) An offense under this section is a Class C misdemeanor.

Acts 1981, 67th Leg., p. 1222, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 107, eff.

Sept. 1, 1989.

Sec. 91.009. COORDINATION OF FOOD SAFETY. (a) The department

is the lead agency for education and training and shall assist

the fresh fruit and vegetable industries with food safety issues

and may provide assistance to federal agencies in their

implementation of voluntary guidelines relating to sound

agricultural practices.

(b) The department shall coordinate, plan, and approve training

and awareness programs for producers and packers of fresh fruits

and vegetables. A program under this subsection must inform and

educate producers and packers regarding:

(1) sound agricultural practices;

(2) proper food handling procedures;

(3) the prevention of accidental or deliberately planned

outbreaks of disease; and

(4) the enhancement of overall food safety.

(c) The department shall coordinate the planning and

implementation of programs required by Subsection (b) with:

(1) colleges and universities in this state;

(2) the Texas AgriLife Extension Service;

(3) Texas AgriLife Research;

(4) the Department of State Health Services; and

(5) private industry.

(d) The department may adopt rules to implement this section.

In the development of rules for the certification of approved

food safety curriculum or training, the department shall consult

and coordinate with the Department of State Health Services.

Added by Acts 2009, 81st Leg., R.S., Ch.

184, Sec. 2, eff. May 27, 2009.

SUBCHAPTER B. CONTAINER STANDARDS

Sec. 91.021. COMPLIANCE WITH STANDARDS. Containers used for the

shipment of fruits or vegetables must meet the minimum standards

established by this subchapter.

Acts 1981, 67th Leg., p. 1222, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.022. BUSHEL BASKET. A bushel basket must contain at

least 2,150.4 cubic inches in the basket proper, regardless of

the construction of the lid.

Acts 1981, 67th Leg., p. 1222, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.023. FOUR-BASKET CRATE. (a) Each basket in a

four-basket crate must be 5 by 8 inches at the bottom, 6 by 10

inches at the top, and 4 inches deep, must contain at least 201.6

cubic inches, and must hold at least three quarts dry measure.

(b) The heads of the crate must be 4-1/2 by 11 inches at the

bottom, 13 inches long at the top, and at least 7/16 of an inch

thick.

(c) The veneer or boards on the bottom, sides, and top must be

at least 4-1/2, 4, and 5-1/2 inches wide, respectively, at least

1/7 of an inch thick, and 22 inches long.

(d) Crates and baskets must be made of good quality, substantial

material. Both crates and baskets must be strong enough to

withstand the usual strain of transportation and handling.

Acts 1981, 67th Leg., p. 1222, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.024. SIX-BASKET CRATE. Each basket in a six-basket

crate must contain at least 268.8 cubic inches.

Acts 1981, 67th Leg., p. 1222, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.025. FOLDING ONION CRATE. A folding onion crate must be

at least 19-5/8 inches long, 11-3/16 inches wide, and 9-3/16

inches deep, as measured on the inside, and must contain at least

2,154.4 cubic inches.

Acts 1981, 67th Leg., p. 1222, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.026. BERRY BOX OR CRATE. (a) A quart berry box or

crate must hold at least 24 quart baskets, each of which must

contain at least 67.2 cubic inches dry measure.

(b) A pint berry box or crate must hold at least 24 pint

baskets, each of which must contain at least 33.6 cubic inches

dry measure.

Acts 1981, 67th Leg., p. 1222, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER C. PEACH GRADES AND PACKS

Sec. 91.041. GRADES. The standard peach grades are fancy,

choice or No. 1, and No. 2.

Acts 1981, 67th Leg., p. 1223, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.042. FANCY GRADE. (a) Fancy peaches:

(1) are medium to large in size;

(2) have good color for the variety; and

(3) are firm and sound, or are properly mature for shipment to a

distant market.

(b) Fancy peaches shall be carefully picked and closely packed

in bushel baskets or in four-basket or six-basket crates.

Acts 1981, 67th Leg., p. 1223, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.043. CHOICE OR NO. 1 GRADE. (a) Choice or No. 1 Grade

peaches are:

(1) average in size and color for the variety;

(2) sound and firm, or properly mature for shipment to a distant

market; and

(3) practically free of blemishes.

(b) Choice or No. 1 Grade peaches shall be carefully picked and

closely packed in bushel baskets or in four-basket or six-basket

crates.

Acts 1981, 67th Leg., p. 1223, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.044. NO. 2 GRADE. Number 2 Grade peaches are all

peaches that are not good enough for No. 1 Grade but are sound,

suitable for market, and appropriate for reasonably distant

shipment. A No. 2 Grade peach may have slight defects, including:

(1) small size;

(2) a slightly uneven surface;

(3) green color; or

(4) ripeness.

Acts 1981, 67th Leg., p. 1223, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.045. PEACH PACKS. (a) The standard peach packs for a

six-basket crate are:

(1) 72's, which are packed by placing 1 and 2 alternately in 4

rows, 2 layers high, 6 to the layer on end, blossom end up;

(2) 96's, which are packed by placing 2 and 2 alternately in 4

rows, 2 layers high, 8 to the layer on end, blossom end up;

(3) 138's, which are packed by placing 2 and 1 alternately in 5

rows, 3 layers high, 8 and 7 alternately to the layer, flat;

(4) 162's, which are packed by placing 2 and 1 alternately in 6

rows, 3 layers high, 9 to the layer, flat;

(5) 180's, which are packed by placing 2 and 2 alternately in 5

rows, 3 layers high, 10 to the layer, flat;

(6) 216's, which are packed by placing 2 and 2 alternately in 6

rows, 3 layers high, 12 to the layer, flat;

(7) 270's, which are packed by placing 3 and 3 alternately in 5

rows, 3 layers high, 15 to the layer, flat; and

(8) 324's, which are packed by placing 3 and 3 alternately in 6

rows, 3 layers high, 18 to the layer, flat.

(b) Layers in a package shall be tightly filled. The top layer

shall extend approximately one inch above the rim or edge of the

bushel basket, crate basket, or box.

(c) As nearly as possible, peaches in a package must be

uniformly ripe.

Acts 1981, 67th Leg., p. 1223, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER D. BERMUDA ONION GRADES

Sec. 91.061. GRADING CHARACTERISTICS. (a) A bright onion has

the attractive pearly luster normal for Bermuda onions.

(b) The diameter of an onion is the greatest dimension at a

right angle to a straight line between the stem and the root.

(c) A mature onion is firm.

(d) An onion is sunburned if it is discolored from exposure to

the sun. The green color running down the veins in the crystal

wax variety is not characteristic of sunburn unless the surface

between the veins is green.

(e) An onion is well shaped if it is generally round, although

not necessarily having exactly the typical flat Bermuda shape. A

well-shaped onion may not have three or more sides, be

thick-necked, or be badly pinched by dry, hard soil.

(f) An onion is practically free from damage if on casual

examination no injury is apparent.

(g) Onions are of one variety if they consist of one type, such

as the crystal wax (white), white Bermuda (yellow), or red

Bermuda (red), and not a mixture of types.

(h) An onion is sound if it is not water-soaked, decayed,

sprouted, or otherwise defective.

(i) The white Bermuda (yellow) onion is noticeably pink if it

has a pink color that is readily apparent on casual examination.

Acts 1981, 67th Leg., p. 1224, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.062. GRADE NO. 1. Grade No. 1 Bermuda onions are:

(1) sound, mature, bright, well shaped, and of one variety;

(2) free from doubles, splits, bottle necks, and seed stems;

(3) practically free from damage caused by dirt or other foreign

matter, moisture, sunburn, cuts, disease, insects, or mechanical

devices; and

(4) at least two inches in diameter.

Acts 1981, 67th Leg., p. 1224, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.063. GRADE NO. 1, LARGE. If more than 10 percent by

weight of the onions in any lot of Grade No. 1 onions have a

diameter of at least 3-1/2 inches, the onions shall be designated

Grade No. 1, Large.

Acts 1981, 67th Leg., p. 1224, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.064. BOILER GRADE. Boiler grade onions are onions that

meet other Grade No. 1 requirements, but are at least one and not

more than two inches in diameter.

Acts 1981, 67th Leg., p. 1224, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.065. GRADE NO. 2. Grade No. 2 onions are:

(1) sound and of one variety;

(2) free from doubles, splits, bottle necks, and seed stems;

(3) practically free from damage caused by moisture, sunburn,

cuts, disease, insects, or mechanical devices; and

(4) at least two inches in diameter.

Acts 1981, 67th Leg., p. 1224, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.066. GRADE NO. 2, LARGE. If more than 10 percent by

weight of the onions in any lot of Grade No. 2 onions have a

diameter of at least 3-1/2 inches, the onions shall be designated

Grade No. 2, Large.

Acts 1981, 67th Leg., p. 1225, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.067. GRADE NO. 3. Grade No. 3 onions do not meet the

requirements of a higher grade but are:

(1) sound;

(2) free from doubles, splits, bottle necks, and seed stems;

(3) practically free from damage caused by moisture, sunburn,

cuts, disease, insects, or mechanical devices; and

(4) at least one inch in diameter.

Acts 1981, 67th Leg., p. 1225, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.068. PERMISSIBLE VARIATIONS. (a) In order to allow for

variations incident to commercial grading and handling, any lot

of onions may, as limited by this section, contain onions that do

not meet the grade requirements for the lot's grade.

(b) In any lot of Grade No. 1, Grade No. 1, Large, or Boiler

Grade onions, not more than six percent by weight may fail to

meet the grade requirements.

(c) In any lot of Grade No. 1, Grade No. 1, Large, or Boiler

Grade yellow onions, not more than five percent by weight may be

noticeably pink.

(d) In any lot of Grade No. 2, Grade No. 2, Large, or Grade No.

3 onions, not more than 10 percent by weight may fail to meet the

grade requirements.

Acts 1981, 67th Leg., p. 1225, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER E. CABBAGE GRADES

Sec. 91.081. GRADE NO. 1. Grade No. 1 cabbage is:

(1) sound, green in color, reasonably hard, and trimmed such

that three or fewer outside leaves are left on a head;

(2) free from stem rot and other diseases;

(3) practically free from dirt, wormholes, and lice;

(4) uncracked and not showing signs of going to seed or turning

white from age; and

(5) at least 1-1/2 pounds but not more than 8 pounds in weight.

Acts 1981, 67th Leg., p. 1225, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.082. GRADE NO. 2. Grade No. 2 cabbage is sound cabbage

that does not meet the requirements of Grade No. 1.

Acts 1981, 67th Leg., p. 1225, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.083. PERMISSIBLE VARIATIONS. (a) In order to allow for

variations incident to commercial grading and handling, any lot

of cabbage may, as limited by this section, contain cabbage that

does not meet the grade requirements for the lot's grade.

(b) In any lot of Grade No. 1 cabbage:

(1) not more than five percent by weight may fail to meet the

size requirement; and

(2) not more than three percent by weight may fail to meet the

grade requirements other than size.

Acts 1981, 67th Leg., p. 1225, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER F. SNAP BEAN GRADES AND PACKS

Sec. 91.091. GRADING CHARACTERISTICS. A snap bean pod is

overripe if:

(1) it does not snap when broken;

(2) it lacks abundant juice; and

(3) the beans in the pod show evidence of maturity.

Acts 1981, 67th Leg., p. 1226, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.092. GRADE NO. 1. Grade No. 1 snap beans are:

(1) sound, bright, clean, and of one variety and color;

(2) free from leaves, stems, spots, insect damage, disease, and

overripe pods; and

(3) from one-half to full grown.

Acts 1981, 67th Leg., p. 1226, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.093. GRADE NO. 2. Grade No. 2 snap beans are snap beans

that do not meet the requirements for Grade No. 1.

Acts 1981, 67th Leg., p. 1226, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.094. PERMISSIBLE VARIATION. In order to allow for

variations incident to commercial grading and handling, not more

than three percent by weight of a lot of Grade No. 1 snap beans

may be a different variety, but not a different color, from the

rest of the lot.

Acts 1981, 67th Leg., p. 1226, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.095. SNAP BEAN PACKS. Snap beans shall be packed in a

hamper weighing at least 17 pounds net weight per one-half bushel

when packed, or at least 34 pounds net weight per bushel when

packed.

Acts 1981, 67th Leg., p. 1226, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER G. BARTLETT PEAR GRADES AND PACKS

Sec. 91.111. EXTRA FANCY GRADE. Extra fancy pears:

(1) are sound, clean, and bright;

(2) have natural color and shape; and

(3) are free from worms, specks, blemishes, bruises, and limb

scar red fruit.

Acts 1981, 67th Leg., p. 1226, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.112. FANCY GRADE. Fancy pears have the same qualities

as extra fancy pears, except not more than 10 percent of a lot of

fancy pears may have slight scars or blemishes that do not injure

the texture of the fruit or its keeping qualities.

Acts 1981, 67th Leg., p. 1226, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.113. CHOICE GRADE. Choice pears have the same qualities

as fancy pears, except not more than 10 percent of a lot of

choice pears may be misshapen or have worm strings that have

healed.

Acts 1981, 67th Leg., p. 1226, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.114. PACKAGES AND MARKINGS. Pears shall be tightly

packed in clean standard boxes that are marked on one end with

the grade and number of pears contained in the package and the

name and post office address of the packer.

Acts 1981, 67th Leg., p. 1226, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.115. PEAR PACKS. The standard pear packs are:

(1) four-tier, which is packed in four layers and contains a

minimum of 120 pears per box;

(2) five-tier, which is packed in six layers and contains a

minimum of 135 and a maximum of 180 pears per box; and

(3) six-tier, which is packed in six layers and contains 216

pears per box or is packed in five layers and contains 195 or 210

pears per box.

Acts 1981, 67th Leg., p. 1227, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER H. IRISH POTATO GRADES

Sec. 91.121. GRADING CHARACTERISTICS. (a) A potato is

practically free from a named injury to the appearance if the

injury is not readily apparent on casual examination and if

damaged areas can be pared without appreciable waste in excess of

that which occurs with perfect potatoes. Loss of the outer skin

only is not an injury to appearance.

(b) The diameter of a potato is the greatest dimension at right

angles to the longitudinal axis.

(c) A potato is free from serious damage if the appearance of

the potato is not damaged from a named injury over more than 20

percent of the surface and if the damage can be removed by paring

with waste of not more than 10 percent by weight in excess of

that which occurs with perfect potatoes.

Acts 1981, 67th Leg., p. 1227, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.122. GRADE NO. 1. Grade No. 1 potatoes:

(1) are sound;

(2) are practically free from dirt or foreign matter, frost

injury, sunburn, second growth, cuts, mechanical damage, or

damage from disease or insects;

(3) are a minimum of 1-3/4 inches in diameter; and

(4) have similar varietal characteristics.

Acts 1981, 67th Leg., p. 1227, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.123. GRADE NO. 2. Grade No. 2 potatoes:

(1) are practically free from frost injury and decay;

(2) are free from serious damage caused by dirt or other foreign

matter, sunburn, second growth, cuts, disease, insects, or

mechanical injury;

(3) are at least 1-1/2 inches in diameter; and

(4) have similar varietal characteristics.

Acts 1981, 67th Leg., p. 1227, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.124. PERMISSIBLE VARIATIONS. (a) In order to allow for

variations incident to commercial grading and handling, any lot

of potatoes may, as limited by this section, contain potatoes

that do not meet the grade requirements for the lot's grade.

(b) In any lot of potatoes not more than three percent by weight

may fail to meet the grade requirements other than size.

(c) In any lot of potatoes not more than five percent by weight

may fail to meet the grade requirements for size.

(d) In any lot of potatoes not more than three percent by weight

shall be allowed for shrinkage on all new potatoes grown in this

state.

(e) A fair and reasonable estimate of the dirt that adheres to

potatoes shall be made, and the weight of the dirt shall be

deducted from the gross weight of the potatoes. The estimate may

be made by removing and weighing the dirt from three or more

samples weighing at least 50 pounds each.

Acts 1981, 67th Leg., p. 1227, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.125. CONTAINER MARKINGS. Potato containers shall be

marked with the name and post office address of the grower or

shipper.

Acts 1981, 67th Leg., p. 1228, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER I. SWEET POTATO INSPECTION AND CLASSIFICATION

Sec. 91.141. AVAILABILITY OF DEPARTMENT SERVICES. (a) A grower

of sweet potatoes in this state may dispose of the grower's own

crop without complying with or being subject to the provisions of

this subchapter.

(b) Sweet potatoes that are brought into this state are subject

to the provisions of this subchapter.

(c) The department shall inspect, grade, and classify sweet

potatoes if inspection and classification are requested by a

person who intends to sell or transport sweet potatoes in

commercial quantities.

Acts 1981, 67th Leg., p. 1228, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.142. RULES. The department shall adopt rules that

relate to the standards and procedures used to grade, classify,

pack, and inspect sweet potatoes and that relate to marking

containers, issuing certificates of inspection, and tagging

transport vehicles.

Acts 1981, 67th Leg., p. 1228, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 91.143. INSPECTION FEES. (a) A person requesting

inspection shall pay a fee for the inspection in an amount set by

rule of the department.

(b) The department shall set inspection fees at amounts that are

approximately equal to the cost of providing inspection and

classification services.

Acts 1981, 67th Leg., p. 1228, ch. 388, Sec. 1, eff. Sept. 1,

1981.



CHAPTER 92. TOMATO STANDARDIZATION AND INSPECTION

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE C. GRADING, PACKING, AND INSPECTING HORTICULTURAL

PRODUCTS

CHAPTER 92. TOMATO STANDARDIZATION AND INSPECTION

SUBCHAPTER A. GENERAL

Sec. 92.001. POLICY. It is in the interest of the public

welfare of this state to provide growers, shippers, carriers,

receivers, and consumers with evidence of the quality, quantity,

and condition of tomatoes they grow, ship, or purchase. The

purpose of this chapter is to authorize and prescribe the

procedures by which growers and shippers of tomatoes may secure

prompt and efficient inspection, classification, and grading of

their product at reasonable cost.

Acts 1981, 67th Leg., p. 1229, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 92.002. DEFINITIONS. In this chapter:

(1) "Commercial quantity" means more than 500 pounds.

(2) "Cooperative agreement" means the agreement concerning

shipping point inspection service having an October 1, 1931,

effective date executed by the department and the United States

Department of Agriculture, and all supplementary agreements

executed by the department and Texas firms, corporations, or

associations organized for that purpose.

(3) "Cooperative financing plan" means a system to finance and

collect the expenses of inspection under a cooperative agreement.

(4) "Dealer" means a person who packs or delivers tomatoes in

commercial quantities to a transporting agency for shipment.

(5) "Inspection certificate" means the joint federal-state

inspection certificate under the cooperative agreement.

(6) "Inspector" means an employee of the department or the

United States Department of Agriculture who is authorized to

inspect or grade tomatoes or to certify tomatoes for shipment.

(7) "Person" means an individual, partnership, corporation, or

association.

Acts 1981, 67th Leg., p. 1229, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 92.003. SEASONAL APPLICATION. This chapter is effective

after March 31 and before July 16 each year.

Acts 1981, 67th Leg., p. 1230, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 92.004. EXCEPTIONS. (a) This chapter does not apply to:

(1) a sale or delivery of unpacked and unmarked tomatoes by the

grower to another person for packing and resale;

(2) a bulk sale of tomatoes by the producer to a packer for

grading, packing, processing, or storing;

(3) the conversion of tomatoes by a grower or packer into a

tomato by-product;

(4) the sale of unpacked or unmarked tomatoes by a grower or

packer to a person who operates a commercial by-product plant and

who intends to convert the tomatoes into a by-product for resale;

or

(5) a sale of tomatoes in less than commercial quantities.

(b) The department may permit a grower with an entire crop of

tomatoes ripe on the vine to personally transport and sell those

tomatoes to retail merchants or consumers. If the department

determines that a permit granted under this subsection has been

abused, the department may cancel the permit.

Acts 1981, 67th Leg., p. 1230, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 92.005. DEPARTMENT TO ADMINISTER. The department shall

direct the inspection and certification of tomato grades, sizes,

packs, markings, and container designations and may:

(1) adopt tomato container standards and grades that are not in

conflict with federal standards and grades or those described in

Subchapter C of this chapter;

(2) adopt rules relating to tomato inspections, standards,

grades, packs, markings, and containers;

(3) adopt rules that in effect adopt a financing plan for

inspection contributions under a cooperative agreement under

Subchapter D of this chapter; and

(4) adopt rules relating to the issuance of licenses required

under this chapter.

Acts 1981, 67th Leg., p. 1230, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 92.006. NOTICE. All notices provided for by this chapter

shall be in writing unless this chapter specifically provides

otherwise.

Acts 1981, 67th Leg., p. 1230, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER B. INSPECTION AND CERTIFICATION

Sec. 92.011. INSPECTION. (a) In accordance with this

subchapter, the department shall inspect tomatoes that a person

intends to pack for transportation in commercial quantities.

(b) In the notice under Section 92.012 of this code, the packer

or dealer may designate the location where the tomatoes are

packed or the transportation point as the inspection site.

Acts 1981, 67th Leg., p. 1231, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 92.012. NOTICE. A person who intends to pack tomatoes for

transportation shall give timely written or oral notice to the

department:

(1) of the time and place the tomatoes are to be packed and

transported; or

(2) that the tomatoes are to be packed and transported to the

inspection station nearest the point of loading for

transportation.

Acts 1981, 67th Leg., p. 1231, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 92.013. CERTIFICATE OF INSPECTION. After completing a

tomato inspection, the department shall give the dealer a

certificate of inspection that complies with the requirements of

the cooperative agreement.

Acts 1981, 67th Leg., p. 1231, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER C. CONTAINERS, GRADES, AND PACKS

Sec. 92.021. STANDARD CONTAINERS. Containers used to transport

tomatoes shall meet the minimum standards established for fruits

and vegetables by Subchapter B, Chapter 91, of this code or the

standards adopted by the department.

Acts 1981, 67th Leg., p. 1231, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 92.022. FANCY AND CHOICE GRADES. Fancy and choice tomatoes

are:

(1) sound;

(2) free from undesirable scars, cat faces, and insect or other

damage; and

(3) packed according to standards established by this

subchapter.

Acts 1981, 67th Leg., p. 1231, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 92.023. FANCY TOMATO PACKS. (a) The standard packs for a

six-basket crate of fancy tomatoes are:

(1) 72's, which are packed by placing 2 and 2 alternately in 3

rows, 2 layers high, 6 to the layer, blossom end up, 12 to the

basket;

(2) 84's, which are packed by placing 2 and 2 alternately in 4

rows on edge, 8 to the layer for the first layer, 2 and 2

alternately in 3 rows, flat, blossom end up, 6 to the layer for

the second layer, and 3 and 3 alternately in 3 rows on edge,

blossom end out, 9 to the layer for the third or last layer, 15

to the basket; and

(3) 108's which are packed by placing 3 and 3 alternately in 3

rows on edge, 9 to the layer for the first layer, and 3 and 3

alternately in 3 rows on edge, blossom end out, 9 to the layer

for the second or last layer, 18 to the basket.

(b) The standard packs for a four-basket crate of fancy tomatoes

are:

(1) 48's which are packed by placing 2 and 2 alternately in 3

rows, flat, blossom end up, 6 to the layer for the first layer,

and 2 and 2 alternately in 3 rows, flat, blossom end up, 6 to the

layer for the second or last layer, 12 to the basket;

(2) 56's which are packed by placing 2 and 2 alternately in 4

rows on edge, 8 to the layer for the first layer, and 2 and 2

alternately in 3 rows, flat, blossom end up, 6 to the layer for

the second or last layer, 14 to the basket;

(3) 60's, which are packed by placing 2 and 2 alternately in 3

rows, flat, blossom end up, 6 to the layer for the first layer,

and 3 and 3 alternately in 3 rows on edge, blossom end out, 9 to

the layer for the second or last layer, 15 to the basket;

(4) 64's which are packed by placing 2 and 2 alternately in 3

rows, flat, blossom end up, 6 to the layer for the first layer,

and 1 and 2 alternately in 7 rows, on edge, blossom end out, 10

to the layer, 16 to the basket; and

(5) 72's, which are packed by placing 3 and 3 alternately in 3

rows on edge, 9 to the layer for the first layer, and 3 and 3

alternately in 3 rows on edge, blossom end out, 9 to the layer

for the second or last layer, 18 to the basket.

Acts 1981, 67th Leg., p. 1231, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 92.024. CHOICE TOMATO PACKS. (a) The standard packs for a

six-basket crate of choice tomatoes are:

(1) 120's which are packed by placing 2 and 2 alternately in 4

rows on edge 8, to the layer for the first layer, and 3 and 3

alternately in 4 rows on edge, blossom end out, 12 to the layer

for the second or last layer, 20 to the basket;

(2) 144's, which are packed by placing 3 and 3 alternately in 4

rows on edge, 12 to the layer for the first layer and 3 and 3 in

4 rows on edge, blossom end out, 12 to the layer for the second

or last layer, 24 to the basket; and

(3) 180's, which are packed by placing 3 and 3 alternately in 5

rows on edge, blossom end out, 15 to the layer for the second or

last layer, 30 to the basket.

(b) The standard packs for a four-basket crate of choice

tomatoes are:

(1) 84's, which are packed by placing 3 and 3 alternately in 3

rows on edge, 9 to the layer for the first layer, and 3 and 3

alternately in 4 rows on edge, blossom end out, 12 to the layer

for the second or last layer, 21 to the basket;

(2) 88's, which are packed by placing 3 and 3 alternately in 3

rows on edge, 9 to the layer for the first layer, and 1 and 2

alternately in 9 rows on edge, blossom end out, 18 to the layer,

22 to the basket;

(3) 96's, which are packed by placing 3 and 3 alternately in 4

rows on edge, 12 to the layer for the first layer, and 3 and 3

alternately in 4 rows on edge, blossom end out, 12 to the layer

for the second or last layer, 24 to the basket; and

(4) 104's, which are packed by placing 1 and 2 alternately in 9

rows on edge, 13 to the layer for the first layer, and 1 and 2

alternately in 9 rows on edge, 13 to the layer, blossom end out,

for the second or last layer, 26 to the basket.

Acts 1981, 67th Leg., p. 1232, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 92.025. UNIFORMITY WITHIN A PACK. As nearly as possible,

tomatoes in a crate or package shall be uniformly ripe.

Acts 1981, 67th Leg., p. 1232, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 92.026. DECEPTIVE CONTAINER DESIGNATIONS. A person may not

pack or ship tomatoes in a container or subcontainer that is

imprinted or inscribed with a designation of grade, standard,

count, arrangement, or pack that is false and misleading.

Acts 1981, 67th Leg., p. 1233, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER D. COOPERATIVE AGREEMENTS

Sec. 92.031. EXECUTION OF AGREEMENTS. The department may enter

into cooperative agreements with the United States Department of

Agriculture, or with any Texas firm, corporation, or association

that is organized for that purpose, or both. An agreement may

provide for the amount of contributions to be paid by dealers for

inspection and grading services to be performed by the department

under this chapter.

Acts 1981, 67th Leg., p. 1233, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 92.032. LICENSES. Department inspectors and a firm,

corporation, or association that has executed a cooperative

agreement shall obtain a license from the department.

Acts 1981, 67th Leg., p. 1233, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 92.033. CONTRIBUTIONS. (a) The legislature may not

appropriate funds for the enforcement of this chapter.

(b) The department shall set contributions under this chapter in

amounts that are consistent with the cost of maintaining

inspection and grading services under the cooperative agreement.

(c) The contribution for each different inspection or grading

service may be different.

(d) The amount of the contribution that the department may

charge for services rendered is the prescribed amount or the

actual cost of the service, whichever is less.

(e) The department shall hold or disburse the funds contributed

under this chapter in accordance with the cooperative agreement.

Acts 1981, 67th Leg., p. 1233, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 92.034. PAYMENT OF CONTRIBUTIONS. (a) A packer or dealer

shall pay the contribution under this subchapter to the inspector

who inspects or grades the tomatoes.

(b) An inspector who renders an inspection or grading service

shall withhold delivery of the inspection certificate until the

contribution required under this subchapter is paid.

Acts 1981, 67th Leg., p. 1233, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 92.035. AUDIT. (a) The accounts and records of the chief

inspector of the department are subject to audit by the state

auditor in accordance with Chapter 321, Government Code.

(b) The state auditor shall make a written report of the results

of an audit to the commissioner.

Acts 1981, 67th Leg., p. 1233, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 584, Sec. 96, eff.

Sept. 1, 1989.

SUBCHAPTER E. PENALTIES

Sec. 92.041. OFFENSES. A person commits an offense if the

person:

(1) knowingly or intentionally interferes with an employee of

the department in the performance of a duty under this chapter;

(2) knowingly or intentionally fails to obey a rule adopted by

the department under this chapter;

(3) delivers or accepts tomatoes for transport, or transports

tomatoes that are not accompanied by a certificate of inspection;

(4) accepts tomatoes for transport if the inspection certificate

that accompanies the tomatoes shows on its face that the tomatoes

are not in compliance with this chapter;

(5) knowingly or intentionally delivers tomatoes for transport

if the tomatoes are packed in a container or subcontainer that is

deceptively marked concerning the grade, standard, count,

arrangement, or pack of the contents;

(6) packs or transports tomatoes in a container or subcontainer

that is deceptively marked concerning the grade, standard, size,

count, pack, arrangement, brand, or trademark of the contents;

(7) transports tomatoes in an unauthorized container or

subcontainer;

(8) sells, delivers for transport, or packs or consigns for sale

tomatoes unless the tomatoes conform to the standards, grades, or

classifications under this chapter;

(9) forges, falsifies, or changes an inspection certificate;

(10) is in business as a dealer in tomatoes while serving as

commissioner or as an employee of the department, except that the

commissioner and employees of the department may sell tomatoes

they grow or produce; or

(11) violates a provision of this chapter.

Acts 1981, 67th Leg., p. 1234, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 92.042. PENALTY. An offense under Section 92.041 of this

subchapter is a Class C misdemeanor.

Acts 1981, 67th Leg., p. 1234, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 108, eff.

Sept. 1, 1989.



CHAPTER 93. CITRUS FRUIT STANDARDIZATION AND INSPECTION

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE C. GRADING, PACKING, AND INSPECTING HORTICULTURAL

PRODUCTS

CHAPTER 93. CITRUS FRUIT STANDARDIZATION AND INSPECTION

SUBCHAPTER A. GENERAL

Sec. 93.001. POLICY. It is in the interest of the public

welfare of this state to provide growers, shippers, carriers,

receivers, and consumers with evidence of the quality and

condition of the citrus fruit they grow, ship, or purchase. The

purpose of this chapter is to authorize and prescribe the

procedures by which growers and shippers of citrus fruit may

secure prompt and efficient inspection and classification of

their product at reasonable cost.

Acts 1981, 67th Leg., p. 1235, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 93.002. APPLICATION. This chapter applies only in the

citrus zone established under Section 73.003 of this code.

Acts 1981, 67th Leg., p. 1236, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 93.003. EXCEPTIONS. (a) This chapter does not prevent:

(1) a grower of citrus fruit from disposing of the grower's own

crop without complying with this chapter;

(2) a grower or packer of citrus fruit from manufacturing the

citrus fruit into a by-product; or

(3) a grower or packer of citrus fruit from selling unpacked or

unmarked citrus fruit to a person who operates a commercial

by-products factory within the area to which this chapter applies

and who intends to manufacture the citrus fruit into a by-product

for resale.

(b) This chapter does not apply to a quantity of citrus fruit

that amounts to five or fewer containers.

Acts 1981, 67th Leg., p. 1236, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 93.004. DEPARTMENT TO ADMINISTER. The department:

(1) shall direct the inspection, grading, and classification of

grapefruit and oranges;

(2) shall adopt and enforce rules relating to grading, packing,

and marketing grapefruit and oranges;

(3) may adopt rules relating to marking containers, issuing

certificates of inspection, and tagging transportation vehicles

and other rules the department considers necessary to improve the

methods by which grapefruit and oranges are marketed;

(4) may adopt rules that adopt a financing plan for inspection

contributions under a cooperative plan under Subchapter D of this

chapter; and

(5) shall adopt rules relating to the licenses required under

this chapter.

Acts 1981, 67th Leg., p. 1236, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 93.005. REGISTERED BRANDS AND TRADEMARKS. (a) Brands and

trademarks and their United States grade definition shall, if

eligible, be registered with the department.

(b) To be eligible for registration, a brand or trademark must:

(1) be defined by the minimum requirements of a grade, or a

combination of grades, established under this chapter; or

(2) meet or exceed the requirements of U.S. No. 2 grade.

Acts 1981, 67th Leg., p. 1236, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER B. INSPECTION AND CERTIFICATION

Sec. 93.011. INSPECTION. (a) An authorized inspector shall

inspect citrus fruit.

(b) A person who is subject to this chapter shall either notify

the department of the time and place citrus fruit is to be loaded

or report to the inspection station nearest the point of loading.

Acts 1981, 67th Leg., p. 1236, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 93.012. CERTIFICATE OF INSPECTION. (a) After completing a

citrus fruit inspection the inspector shall issue to the shipper

a certificate of inspection that designates the grade of the

citrus fruit inspected.

(b) A certificate of inspection issued under this section is

prima facie evidence of the grade of the citrus fruit as of the

time of inspection.

Acts 1981, 67th Leg., p. 1237, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 93.013. RIGHTS OF A SHIPPER REGARDING NONCONFORMING CITRUS

FRUIT. In a written instrument that is delivered to a consignor

of citrus fruit, a shipper or carrier may reserve the right to

reject and return the citrus fruit, or to hold the citrus fruit

at the expense and risk of the consignor, if after inspection it

is determined that the citrus fruit was delivered for shipment in

violation of this chapter.

Acts 1981, 67th Leg., p. 1237, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER C. CONTAINERS, GRADES, PACKS AND MARKS

Sec. 93.021. CONTAINER STANDARDS. (a) Citrus fruit shall be

packed in closed containers that are approved by the department.

(b) The standard orange box is 12 by 12 by 12 inches, and the

standard one-half orange box is 12 by 12 by 6 inches, both sizes

being measured on the inside.

Acts 1981, 67th Leg., p. 1237, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 93.022. FANCY BRIGHT GRADE. Fancy bright oranges,

satsumas, tangerines, and grapefruit are:

(1) bright in color;

(2) shapely in form;

(3) practically free from skin defects and blemishes;

(4) fine in texture;

(5) reasonably thin;

(6) heavy and juicy; and

(7) free from frost damage.

Acts 1981, 67th Leg., p. 1237, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 93.023. BRIGHT GRADE. Bright oranges, satsumas,

tangerines, and grapefruit are:

(1) fairly bright in color;

(2) less fine and smooth in texture, and have a thicker skin,

than fancy brights; and

(3) may have skin defects that do not affect the merchantable

quality of the fruit.

Acts 1981, 67th Leg., p. 1237, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 93.024. FANCY RUSSET GRADE. Fancy russet oranges,

satsumas, tangerines, and grapefruit have the same general

qualities as fancy bright grade citrus fruit except fancy russets

have coloration that is golden russet.

Acts 1981, 67th Leg., p. 1237, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 93.025. RUSSET GRADE. Russet oranges, satsumas,

tangerines, and grapefruit have the same general qualities as

bright grade citrus fruit except russets have coloration that is

rusty brown.

Acts 1981, 67th Leg., p. 1237, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 93.026. ORANGE PACKS. The standard orange packs are:

(1) 96's, which are packed by placing 3 and 3 alternately in 4

rows, 4 layers high, 12 to the layer;

(2) 126's which are packed by placing 3 and 2 alternately in 5

rows, 5 layers high, 13 and 12 alternately to the layer;

(3) 150's, which are packed by placing 3 and 3 alternately in 5

rows, 5 layers high, 15 to the layer;

(4) 176's, which are packed by placing 4 and 3 alternately in 5

rows, 5 layers high, 18 and 17 alternately to the layer;

(5) 200's, which are packed by placing 4 and 4 alternately in 5

rows, 5 layers high, 20 to the layer;

(6) 216's, which are packed by placing 3 and 3 alternately in 6

rows, 6 layers high, 18 to the layer;

(7) 252's, which are packed by placing 4 and 3 alternately in 6

rows, 6 layers high, 21 to the layer; and

(8) 288's, which are packed by placing 4 and 4 alternately in 6

rows, 6 layers high, 24 to the layer.

Acts 1981, 67th Leg., p. 1238, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 93.027. SATSUMA AND TANGERINE PACKS. The standard satsuma

and tangerine packs are:

(1) 90's, which are packed by placing 3 and 3 alternately in 5

rows, 3 layers high, 15 to the layer;

(2) 106's which are packed by placing 4 and 3 alternately in 5

rows, 3 layers high, 18 and 17 alternately to the layer;

(3) 120's, which are packed by placing 4 and 4 alternately in 5

rows, 3 layers high, 20 to the layer;

(4) 168's, which are packed by placing 4 and 3 alternately in 6

rows, 4 layers high, 21 to the layer;

(5) 196's, which are packed by placing 4 and 3 alternately in 7

rows, 4 layers high, 25 and 24 alternately to the layer;

(6) 216's, which are packed by placing 5 and 4 alternately in 6

rows, 4 layers high, 27 to the layer; and

(7) 224's, which are packed by placing 4 and 4 alternately in 7

rows, 4 layers high, 28 to the layer.

Acts 1981, 67th Leg., p. 1238, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 93.028. GRAPEFRUIT PACKS. The standard grapefruit packs

are:

(1) 28's, which are packed by placing 2 and 1 alternately in 3

rows, 3 layers high, 5 and 4 alternately to the layer;

(2) 36's, which are packed by placing 2 and 2 alternately in 3

rows, 3 layers high, 6 to the layer;

(3) 46's, which are packed by placing 3 and 2 alternately in 3

rows, 3 layers high, 8 and 7 alternately to the layer;

(4) 54's, which are packed by placing 3 and 3 alternately in 3

rows, 3 layers high, 9 to the layer;

(5) 64's, which are packed by placing 2 and 2 alternately in 4

rows, 4 layers high, 8 to the layer;

(6) 80's, which are packed by placing 2 and 2 alternately in 4

rows, 5 layers high, 8 to the layer; and

(7) 96's, which are packed by placing 3 and 3 alternately in 4

rows, 4 layers high, 12 to the layer.

Acts 1981, 67th Leg., p. 1238, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 93.029. PACKING STANDARDS. (a) Packed citrus fruit shall

be uniform in size.

(b) Oranges, satsumas, and tangerines shall be packed "stem-in,

twist" with the blossom end down in the first layer, and the stem

end down in all other layers.

(c) Grapefruit shall be packed on edge, except the 80 pack shall

be packed flat like oranges.

Acts 1981, 67th Leg., p. 1239, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 93.030. LABELING. (a) Citrus fruit that is packed or

offered for shipment under this chapter shall be marked with its

official grade or labeled or stamped with a registered brand or

trademark.

(b) Grapefruit that is transported, marketed, or sold in this

state in original perishable form shall be marked with the name

of the state or foreign country of its origin in letters that are

at least three-sixteenths of an inch high, or with individual

trade names or copyrighted trademarks that sufficiently identify

the state or foreign country of origin.

(c) Subsection (b) of this section is satisfied if not more than

25 percent of a lot of citrus fruit is improperly or partially

marked.

(d) A person may not pack citrus fruit in a used container or

subcontainer unless the markings, certificates of inspection, and

designations of brand, trademark, quality, and grade that do not

apply to the contents have been removed or obliterated.

Acts 1981, 67th Leg., p. 1239, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 93.031. IMPORTED CITRUS FRUIT. Citrus fruit shipped into

this state from any other state or territory shall comply with

the grading, packing, and marking requirements of this chapter.

Acts 1981, 67th Leg., p. 1239, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 93.032. PERMISSIBLE VARIATIONS. The standards established

under this subchapter may be varied to the extent that:

(1) there may be a 10 percent difference in size between the

citrus fruit on the top and the citrus fruit in the interior of a

pack; and

(2) there may be a 3 percent difference in quantity between the

actual count in a pack and the count prescribed.

Acts 1981, 67th Leg., p. 1239, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER D. COOPERATIVE AGREEMENTS

Sec. 93.041. EXECUTION OF AGREEMENTS. The department may enter

into cooperative agreements with the United States Department of

Agriculture or with any Texas firm, corporation, or association

that is organized for that purpose, or both. An agreement may

provide for the inspection of citrus fruit and for the amount of

contributions to be paid by dealers and shippers for inspection

and grading services to be performed by the department under this

chapter.

Acts 1981, 67th Leg., p. 1239, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 93.042. LICENSES. Inspectors and a firm, corporation, or

association that has executed a cooperative agreement shall

obtain a license from the department.

Acts 1981, 67th Leg., p. 1239, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 93.043. STANDARDS. In accordance with the terms of a

cooperative agreement, the department shall adopt United States

standards to be used when grapefruit and oranges are inspected

under this subchapter.

Acts 1981, 67th Leg., p. 1240, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 93.044. CONTRIBUTIONS. (a) The legislature may not

appropriate funds for the enforcement of this chapter.

(b) The department shall set contributions under this subchapter

in amounts that are consistent with the cost of maintaining

inspection and grading services and the issuance of certificates

of inspection under this chapter.

(c) The contribution for each different inspection or grading

service on each different commodity may be different.

(d) The amount of the contribution that the department may

charge for services rendered may not exceed the actual cost of

the service performed in a licensed packing house.

Acts 1981, 67th Leg., p. 1240, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER E. PURCHASE OF CITRUS FRUIT BY WEIGHT

Sec. 93.051. REQUIREMENT TO WEIGH; PUBLIC WEIGHER. Citrus fruit

that is purchased by weight prior to packing shall be weighed at

the expense of the buyer by a public weigher.

Acts 1981, 67th Leg., p. 1240, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 93.052. CERTIFICATE OF WEIGHT. (a) A public weigher shall

issue a certificate of weight to a buyer or shipper of citrus

fruit that is required to be weighed under this subchapter.

(b) The buyer shall deliver the certificate provided under this

section to the seller prior to making an accounting or settlement

on the transaction.

Acts 1981, 67th Leg., p. 1240, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 93.053. FEES. A public weigher is entitled to receive a

fee in the following amount as full payment for issuance of a

weight certificate:

(1) 10 cents if a net load weighs, 7,000 pounds or less;

(2) 15 cents if a net load weighs more than 7,000 pounds but not

more than 14,000 pounds; or

(3) 20 cents if a net load weighs more than 14,000 pounds.

Acts 1981, 67th Leg., p. 1240, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER F. PENAL PROVISIONS

Sec. 93.061. OFFENSES. A person commits an offense if the

person:

(1) accepts for shipment or ships citrus fruit that is not

accompanied by a valid certificate of inspection;

(2) ships citrus fruit in bulk except as provided by Section

93.003 of this code;

(3) prepares, delivers for shipment, loads, transports, offers

for sale, or sells for shipment citrus fruit that is packed,

loaded, or arranged to conceal the true grade or otherwise

misrepresent the contents;

(4) mislabels a container of citrus fruit;

(5) while serving as the commissioner or as an employee of the

department, is directly or indirectly in the business of buying

or selling citrus fruit or dealing in citrus fruit on a

commission basis;

(6) intentionally interferes with the commissioner or an

employee of the department in the performance of duties;

(7) packs for sale, consigns for sale, or sells citrus fruit

that does not conform to minimum grades under this chapter or

that has not been inspected under this chapter; or

(8) violates a provision of this chapter.

Acts 1981, 67th Leg., p. 1240, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 93.062. PENALTY. An offense under Section 93.061 of this

code is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1241, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 109, eff.

Sept. 1, 1989.



CHAPTER 94. CITRUS FRUIT MATURITY STANDARDS

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE C. GRADING, PACKING, AND INSPECTING HORTICULTURAL

PRODUCTS

CHAPTER 94. CITRUS FRUIT MATURITY STANDARDS

SUBCHAPTER A. GENERAL

Sec. 94.001. DEFINITIONS. In this chapter:

(1) "Distributing house" means a place that receives or ships,

or a truck or railroad car that carries, citrus fruit that has

been shipped into this state from another.

(2) "Grove" means an area where citrus fruit is grown, including

a yard, garden, or orchard.

(3) "Packing house" means a place where citrus fruit is packed

or prepared to be marketed or transported.

Acts 1981, 67th Leg., p. 1242, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 94.002. EXCEPTIONS. Except to the extent specifically

provided by this chapter, this chapter does not apply to:

(1) citrus fruit other than citrus grandis, osbeck, commonly

known as grapefruit, and citrus sinensis, osbeck, commonly known

as oranges;

(2) a sale of citrus fruit "on the trees";

(3) grapefruit that is shipped after December 1 of a year and

before August 1 of the following year;

(4) early or midseason oranges that are shipped after November 1

of a year and before August 1 of the following year; or

(5) transportation of citrus fruit from a grove to a packing

house located in this state.

Acts 1981, 67th Leg., p. 1242, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 290, Sec. 1, eff. June

5, 1995.

Sec. 94.003. DEPARTMENT TO ADMINISTER. (a) The department

shall direct and supervise the inspection and certification of

maturity of citrus fruit under this chapter. The department shall

adopt rules that define maturity standards for grapefruit and

maturity standards for oranges according to the amount of juice

and the amount of soluble solids in the fruit and the ratio of

soluble solids to anhydrous citric acids in the fruit. The

department may adopt rules relating to:

(1) the number and character of certificates of inspection and

maturity;

(2) inspection requests; and

(3) seasonal requirements of citrus fruit for fitness for human

consumption.

(b) The department may direct and supervise the inspection and

certification of maturity of citrus fruit under this chapter

through the operation of an inspection service organized under

Subchapter A, Chapter 91, of this code.

Acts 1981, 67th Leg., p. 1242, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1993, 73rd Leg., ch. 323, Sec. 2, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 290, Sec. 2, eff. June

5, 1995.

Sec. 94.005. STAFF AND EXPENSES. (a) The department may employ

a chief of the maturity division.

(b) The department may employ a staff that is adequate to

enforce this chapter effectively.

(c) The department may pay all expenses necessarily incurred to

enforce this chapter.

Acts 1981, 67th Leg., p. 1243, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER B. PACKING HOUSES

Sec. 94.011. REGISTRATION. (a) Each year, the owner, manager,

or operator of a packing house that is in operation during the

fruit shipping season shall register the packing house with the

department at least 10 days before packing or preparing citrus

fruit for sale or transportation.

(b) The application for registration under this section must

include the location, shipping points, and post office address of

the packing house.

Acts 1981, 67th Leg., p. 1243, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 94.012. NOTICE OF OPERATION. After October 14 and before

December 17 of each year, the owner, manager, or operator of a

packing house shall notify the department in writing of the date

packing operations are to begin. The notice is due at least seven

days prior to beginning operations.

Acts 1981, 67th Leg., p. 1243, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER C. MATURITY STANDARDS

Sec. 94.021. GRAPEFRUIT. Grapefruit that meet the maturity

standards for grapefruit established by rule of the department

are mature.

Acts 1981, 67th Leg., p. 1243, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 290, Sec. 3, eff. June

5, 1995.

Sec. 94.022. ORANGES. Oranges that meet the maturity standards

for oranges established by rule of the department are mature.

Acts 1981, 67th Leg., p. 1244, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., ch. 240, Sec. 1, eff.

Sept. 1, 1987; Acts 1995, 74th Leg., ch. 290, Sec. 4, eff. June

5, 1995.

Sec. 94.025. UNFIT CITRUS FRUIT. (a) Citrus fruit that is

immature, unripe, overripe, frozen, frost damaged, or otherwise

unfit for consumption may not be sold or offered for sale.

(b) Grapefruit that is immature or otherwise unfit for

consumption may not be prepared for sale or transportation,

transported, or received for any purpose prohibited by this

section, from December 2 of one year to July 31 of the following

year. Early or midseason oranges that are immature or otherwise

unfit for consumption may not be prepared for sale or

transportation, transported, or received for any purpose

prohibited by this section, from November 2 of one year to July

31 of the following year.

Acts 1981, 67th Leg., p. 1244, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 290, Sec. 5, eff. June

5, 1995.

SUBCHAPTER D. CITRUS FRUIT INSPECTION

Sec. 94.031. INSPECTION. (a) Grapefruit may not be

transported, or prepared, received, or delivered for

transportation or market, after July 31 and before December 2

each year unless the grapefruit has been inspected for maturity

and approved by a citrus fruit inspector employed by or otherwise

under the direction and supervision of the department or by a

United States Department of Agriculture citrus fruit inspector

and is accompanied by a maturity stamp.

(b) Early and midseason oranges may not be transported, or

prepared, received, or delivered for transportation or market,

after July 31 and before November 2 each year unless the oranges

have been inspected for maturity and approved by a citrus fruit

inspector employed by or otherwise under the direction and

supervision of the department or by a United States Department of

Agriculture citrus fruit inspector and are accompanied by a

maturity stamp.

(c) A certificate of inspection and maturity issued under this

section must identify the citrus fruit to which it relates.

Acts 1981, 67th Leg., p. 1244, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 290, Sec. 6, eff. June

5, 1995.

Sec. 94.032. MATURITY STAMPS. (a) If the requirements of this

chapter are met and the department receives the fee required

under this subchapter, the department shall issue maturity stamps

to vendors and shippers of citrus fruit.

(b) The maturity stamp is evidence that the inspection fee has

been paid.

(c) A vendor or shipper shall securely attach a maturity stamp

to:

(1) each package of citrus fruit that is prepared for sale or

delivery for transportation; or

(2) the bill of lading or other shipping receipt, if the citrus

fruit is prepared for sale or delivery for transportation in

bulk.

Acts 1981, 67th Leg., p. 1244, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 94.033. INSPECTION SITES. Citrus fruit shall be inspected

and certificates of inspection and maturity issued only at a

grove, registered packing house, or distributing house.

Acts 1981, 67th Leg., p. 1245, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 94.034. INSPECTION AT A GROVE. (a) A person may request

and is entitled to receive a citrus fruit inspection by the

department at a grove.

(b) An inspector shall test a representative sample of the

citrus fruit in the grove in the presence of the owner of the

grove or the owner's agent.

(c) Following inspection, the inspector shall issue a

certificate of clearance that authorizes the removal and sale of

citrus fruit that is satisfactory.

Acts 1981, 67th Leg., p. 1245, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 94.035. INSPECTION FEES. (a) A person who sells or ships

grapefruit after July 31 and before December 2 of a year, or

early or midseason oranges after July 31 and before November 2 of

a year, shall pay to the department a fee, as provided by

department rule.

(b) The fees under this section are due when citrus fruit is

prepared for market or transportation.

Acts 1981, 67th Leg., p. 1245, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 290, Sec. 7, eff. June

5, 1995; Acts 1995, 74th Leg., ch. 419, Sec. 2.42, eff. Sept. 1,

1995.

Sec. 94.036. DENIAL OF CERTIFICATE. A department inspector may

not issue a certificate of inspection and maturity to a packing

house that has not complied with Section 94.011, 94.012, or

94.025 of this code.

Acts 1981, 67th Leg., p. 1245, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 94.037. IMPORTED CITRUS FRUIT. The department may test

citrus fruit brought into this state from any outside area for

marketing or sale if there is reason to believe that the citrus

fruit does not comply with the maturity standards of this chapter

for similar citrus fruit produced in this state.

Acts 1981, 67th Leg., p. 1245, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 94.038. INSPECTION FOR SUBSTITUTION AND CONDEMNATION OF

UNFIT CITRUS FRUIT. (a) The department may conduct tests of

citrus fruit at any location where citrus fruit is offered for

sale or for shipment if there is reason to believe that immature

or green citrus fruit has been substituted for ripe citrus fruit.

(b) If after inspecting and testing citrus fruit that is being

or has been prepared for sale or transportation the department

determines that the citrus fruit is unfit for consumption, the

unfit citrus fruit is condemned as a public nuisance and as

detrimental to public health.

(c) The department or the sheriff of the county where the citrus

fruit is located shall seize and destroy condemned citrus fruit.

(d) In lieu of seizure and destruction of condemned citrus

fruit, the department may allow disposition by the owner in

accordance with department rules.

Acts 1981, 67th Leg., p. 1245, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER E. PENALTIES

Sec. 94.051. OFFENSES. A person commits an offense if the

person:

(1) as a department inspector, falsifies a certificate of

inspection and maturity or fails to collect the inspection fee

under this chapter;

(2) operates a citrus fruit packing house, or packs or prepares

citrus fruit for sale or transportation in a packing house,

unless the person has registered the packing house and given the

notices required under this chapter;

(3) sells, delivers, transports, or delivers or receives citrus

fruit for transportation, unless the citrus fruit bears the

stamps provided by the department to indicate that the fees on

the citrus fruit have been paid;

(4) intentionally substitutes green fruit for ripe fruit that

has received a clearance certificate;

(5) interferes with an authorized inspector in performing a

requirement of this chapter; or

(6) violates any other provision of this chapter.

Acts 1981, 67th Leg., p. 1246, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 94.052. PENALTY. An offense under Section 94.051 of this

code is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1246, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 110, eff.

Sept. 1, 1989.



CHAPTER 95. CITRUS FRUIT COLORING MATTER

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE C. GRADING, PACKING, AND INSPECTING HORTICULTURAL

PRODUCTS

CHAPTER 95. CITRUS FRUIT COLORING MATTER

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 95.001. DEFINITION. In this chapter, "coloring matter"

means a dye, a liquid, a concentrate, a material containing a

dye, or a combination of materials that react to form a dye, that

is used to enhance the color of citrus fruit by the addition of

artificial color to the peel.

Acts 1981, 67th Leg., p. 1247, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 95.002. APPLICATION. (a) This chapter does not apply to a

process or treatment that merely brings out or accelerates the

natural color of citrus fruit.

(b) This chapter does not apply to citrus fruit other than

citrus grandis, osbeck, commonly known as grapefruit, citrus

sinensis, osbeck, commonly known as oranges, and citrus nobilis

delicios, commonly known as tangerines, that are grown in this

state.

Acts 1981, 67th Leg., p. 1247, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 95.003. DEPARTMENT TO ADMINISTER. (a) The department

shall administer this chapter and adopt rules necessary for its

enforcement, including rules to assure that citrus fruit that has

been treated with coloring matter does not unreasonably vary in

color from the color of the best ripe fruit of the same variety

generally produced in this state.

(b) The department shall enforce this chapter, and may direct

and supervise the enforcement of this chapter through the

operation of an inspection service organized under Subchapter A,

Chapter 91, of this code.

Acts 1981, 67th Leg., p. 1247, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1993, 73rd Leg., ch. 323, Sec. 3, eff.

Sept. 1, 1993.

SUBCHAPTER B. MANUFACTURE, SALE, OR USE OF COLORING MATTER

Sec. 95.011. CERTIFICATION OF SAFETY. (a) Except as provided

by this section, a person may not use a dye or color in the

manufacture of coloring matter unless it has been certified

harmless and suitable for use in foods by the United States

Department of Agriculture.

(b) The department shall issue a temporary permit allowing the

use of a color or dye for which certification is pending if:

(1) analysis by the department determines that the color or dye

contains antimony, arsenic, barium, lead, copper, mercury, zinc,

other heavy metals, or other substances known to be injurious to

health, only in amounts permitted in certified food colors by the

United States Department of Agriculture; and

(2) the cost of analysis is paid by the person who requests the

temporary permit.

Acts 1981, 67th Leg., p. 1248, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 95.012. LICENSE REQUIRED. A person may not manufacture,

use, or offer for use or sale a coloring matter for citrus fruit

until the coloring matter is approved and the person is granted a

license by the department.

Acts 1981, 67th Leg., p. 1248, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 95.013. ANALYSIS BY DEPARTMENT. (a) A person shall give

the formula and a sample of a coloring matter, together with the

formula of a noncertified dye used in the manufacture of the

coloring matter, to the department before offering to sell the

coloring matter or allowing another person to use, sell, or allow

the use of the coloring matter.

(b) On examination of a formula and analysis of a sample of

coloring matter provided under this section, the department shall

deny a request for a license under Section 95.012 of this code

if:

(1) either the formula or the sample contains an ingredient

prohibited under Section 95.011 of this code or any other

ingredient known to be dangerous to health under the conditions

of its use; or

(2) the sample varies materially from the formula.

(c) A formula provided under this section is confidential

information that may not be disclosed outside the department

except on court order as necessary to enforce this chapter.

Acts 1981, 67th Leg., p. 1248, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 95.014. BOND. (a) A person who obtains a license under

Section 95.012 of this code may not exercise the license until

the person executes a bond in the amount of $5,000 payable to the

governor and conditioned on the coloring matter being free from

an ingredient that is harmful to the quality of citrus fruit or

to health.

(b) A bond shall be cash or a surety bond cosigned by a surety

company that is authorized to do business in this state.

(c) The department shall approve the form of bond.

(d) The aggregate liability on a bond may not exceed $5,000.

(e) A person who has a claim against the bond may bring an

action against the principal and the surety, jointly and

severally. A judgment obtained against either the principal or

surety, or both, shall include costs.

Acts 1981, 67th Leg., p. 1248, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 95.015. NOTICE OF USE. A person shall notify the

department before using or permitting the use of coloring matter

on citrus fruit. If forms for that purpose are prescribed and

furnished by the department, the notice must be on those forms.

Acts 1981, 67th Leg., p. 1249, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 95.016. STANDARDS FOR USE OF COLORING MATTER. A person may

not apply coloring matter to citrus fruits unless the citrus

fruit meets the applicable maturity standards established by rule

by the department under Section 94.003(a).

Acts 1981, 67th Leg., p. 1249, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 290, Sec. 8, eff. June

5, 1995.

Sec. 95.017. LABELING. (a) Citrus fruit that is treated with

coloring matter shall be marked "Color Added" in letters that are

at least three-sixteenths of an inch high.

(b) Subsection (a) of this section is satisfied if no more than

45 percent of a lot of citrus fruit is imperfectly marked.

(c) If citrus fruit that has been treated with coloring matter

is marked with a trademark, name, or brand by a two-line die in

one operation, "Color Added" shall be placed above the trademark,

name, or brand.

(d) A package of citrus fruit that has been treated with

coloring matter that is sold, delivered for transportation, or

transported shall be marked or securely tagged "Color Added" in

letters that are at least three-fourths of an inch high.

(e) The department may adopt rules changing the requirements of

this section in order to conform the practice of this state to

federal standards.

Acts 1981, 67th Leg., p. 1249, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 95.018. VARIATION FROM LICENSED COLORING MATTER. A

licensee or other person may not manufacture or use coloring

matter that contains an ingredient that is prohibited under this

chapter or that varies materially from the formula on file with

the department.

Acts 1981, 67th Leg., p. 1249, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER C. INSPECTION

Sec. 95.031. PERIODIC INSPECTION. (a) The department shall

periodically:

(1) inspect citrus fruit that has been or is to be treated with

coloring matter; and

(2) sample coloring matter on the premises of a licensee under

this chapter and analyze the sample.

(b) A person who uses coloring matter on citrus fruit shall

periodically request inspection of the citrus fruit to be

treated.

(c) In order to perform the inspections required under this

section, the department may enter any place within this state

where citrus fruit is prepared or colored under this chapter.

Acts 1981, 67th Leg., p. 1249, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 95.032. CERTIFICATE OF INSPECTION. (a) After completing a

citrus fruit inspection, the inspector shall issue a certificate

of inspection for all citrus fruit that meets the requirements of

this chapter.

(b) A person may not make or issue a false certificate of

inspection.

(c) A person may not sell, transport, or deliver for

transportation citrus fruit that is not accompanied by a

certificate of inspection.

(d) A certificate of inspection shall be in the form provided by

the department and shall state that all inspection fees under

this chapter have been paid.

Acts 1981, 67th Leg., p. 1250, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 95.033. NONCOMPLYING CITRUS FRUIT. (a) Citrus fruit that

does not pass inspection prior to coloring shall be packed or

otherwise disposed of, in the presence of an inspector, without

being colored.

(b) The inspector may designate a time within usual packing

hours for the disposal of citrus fruit under Subsection (a) of

this section.

Acts 1981, 67th Leg., p. 1250, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 95.034. INSPECTION FEES. The department shall collect a

fee, as provided by department rule, from each person who applies

coloring matter to citrus fruit.

Acts 1981, 67th Leg., p. 1250, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 2.41, eff.

Sept. 1, 1995.

Sec. 95.035. CONDEMNATION OF UNFIT CITRUS FRUIT. (a) Citrus

fruit that has been treated with coloring matter but that on

inspection fails to comply with this chapter or a rule of the

department, or is determined to be otherwise unfit for

consumption, is condemned as a public nuisance and as detrimental

to public health.

(b) The department or the sheriff of the county where the citrus

fruit is located shall seize and destroy condemned citrus fruit.

(c) In lieu of seizure and destruction of condemned citrus

fruit, the department may allow disposition by the owner in

accordance with department rules.

Acts 1981, 67th Leg., p. 1250, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER D. PENALTIES

Sec. 95.041. OFFENSES. A person commits an offense if the

person:

(1) without complying with this chapter, delivers or receives

for transportation, transports, or sells citrus fruit that has

been treated with coloring matter; or

(2) otherwise violates a provision of this chapter or a rule

adopted under this chapter.

Acts 1981, 67th Leg., p. 1251, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 95.042. PENALTY. An offense under Section 95.041 of this

code is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1251, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 111, eff.

Sept. 1, 1989.



CHAPTER 101. HANDLING AND MARKETING OF PERISHABLE COMMODITIES

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE D. HANDLING AND MARKETING OF HORTICULTURAL PRODUCTS

CHAPTER 101. HANDLING AND MARKETING OF PERISHABLE COMMODITIES

Sec. 101.001. DEFINITIONS. In this chapter:

(1) "Handle" means buy for resale, sell, offer to sell, process,

broker, or ship for the purpose of selling.

(2) "Packer" means a person who prepares or packs perishable

commodities for barter, sale, exchange, or shipment.

(3) "Perishable commodity" means fresh produce grown in Texas

and generally considered a perishable vegetable or fruit.

(4) "Person" means an individual, partnership, group of persons,

corporation, or business unit.

(5) "Producer" means a person who is engaged in the business of

growing or producing any perishable commodity.

(6) "Warehouseman" means a person who receives and stores

perishable commodities for compensation.

Acts 1981, 67th Leg., p. 1251, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1999, 76th Leg., ch. 358, Sec. 2, eff.

Sept. 1, 1999.

Sec. 101.002. PERISHABLE COMMODITIES. (a) This chapter applies

to perishable commodities, whether or not packed in ice or held

in cold storage, and does not apply to perishable commodities

that have been manufactured into an article of food of a

different kind or character.

(b) For purposes of this section, the effects of the following

operations do not change a perishable commodity into an article

of food of a different kind or character: freezing; water or

steam blanching; shelling; chopping; adding color; curing;

cutting; dicing; drying for the removal of surface moisture;

fumigating; gassing; heating for necessary control; ripening;

coloring; removal of seeds, pits, stems, calyxes, husks, pods,

rinds, skins, peels, or similar items; trimming; washing with or

without chemicals; waxing; adding sugar or other sweetening

agents; adding ascorbic acids or other agents used to retard

oxidation; mixing with several kinds of sliced, chopped, or diced

perishable commodities for packaging in any type of container; or

any comparable method of preparation.

Acts 1981, 67th Leg., p. 1252, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 269, Sec. 1, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 358, Sec. 3, eff. Sept.

1, 1999.

Sec. 101.003. LICENSE REQUIRED. (a) Except as otherwise

provided by this section, a person may not handle perishable

commodities, as owner, agent, or otherwise, without a license or

an identification card issued by the department.

(b) This section does not apply to:

(1) a retailer, unless the retailer:

(A) has annual sales of perishable commodities that comprise 50

percent or more of the retailer's total sales; or

(B) employs a buying agent who buys directly from a producer;

(2) a producer who handles or deals exclusively in the

producer's own products;

(3) a person shipping less than six standard boxes of citrus

fruit in any one separate shipment;

(4) a person who ships a noncommercial shipment of perishable

commodities; or

(5) a person who purchases perishable commodities and pays for

the perishable commodities in United States currency before or at

the time of delivery or taking possession.

(c) A person who purchases perishable commodities without a

license, as owner, agent, or otherwise, does not violate this

section if the person obtains a license not later than the 30th

day after the date the person first purchases perishable

commodities.

Acts 1981, 67th Leg., p. 1252, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 917, Sec. 1, eff.

Sept. 1, 1985; Acts 1995, 74th Leg., ch. 269, Sec. 2, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 358, Sec. 4, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.10, eff. September 1, 2009.

Sec. 101.004. LICENSE OR REGISTRATION CATEGORIES. A person

shall apply for a license if the person:

(1) purchases perishable commodities on credit;

(2) takes possession of perishable commodities for consignment

or handling on behalf of the producer or owner of the perishable

commodities; or

(3) takes possession of perishable commodities for consignment

or handling in a manner or under a contract that does not require

or result in payment to the producer, seller, or consignor of the

full amount of the purchase price in United States currency at

the time of delivery or at the time that the perishable

commodities pass from the producer, seller, or consignor to the

person.

Acts 1981, 67th Leg., p. 1252, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 917, Sec. 2, eff.

Sept. 1, 1985; Acts 1995, 74th Leg., ch. 269, Sec. 3, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 358, Sec. 5, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.11, eff. September 1, 2009.

Sec. 101.005. APPLICATION FOR LICENSE. (a) A person required

under Section 101.003 of this code to be licensed or registered

shall apply to the department on a form furnished by the

department. The applicant shall provide the following information

and certify that the information provided is true and correct:

(1) the full name of the applicant and whether the applicant is

an individual, partnership, corporation, exchange, or

association;

(2) the full name and address of the principal business office

of the applicant;

(3) the address of the applicant's principal business office in

this state;

(4) if the applicant is a foreign corporation, the state in

which the corporation is chartered and the name and address of a

registered agent in this state for service of legal process; and

(5) the length of time that the applicant has been engaged in

business in this state.

(b) In addition to providing the information under Subsection

(a) of this section, each applicant shall answer the following

questions on the application:

(1) "Have you previously been licensed by this state or the

United States Department of Agriculture (USDA) to handle

perishable commodities?"

(2) "If you answered that you have been previously licensed, has

any license issued to you by this state or the USDA ever been

suspended or revoked?"

(3) "If you have answered that a license issued to you by this

state or by the USDA has been suspended or revoked, when, where,

and for what reason was the license suspended or revoked?"

(c) An applicant's failure to truthfully and accurately provide

the information required by Subsections (a) and (b) is a

violation for purposes of administrative penalty action and may

result in denial of an application.

Acts 1981, 67th Leg., p. 1253, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 917, Sec. 2, eff.

Sept. 1, 1985; Acts 1995, 74th Leg., ch. 269, Sec. 4, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 358, Sec. 6, eff. Sept. 1,

1999.

Sec. 101.006. LICENSE FEE. (a) Except as otherwise provided by

this section, a person applying for a license shall include with

the license application a refundable license fee, as provided by

department rule.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 506, Sec.

5.35(7), eff. September 1, 2009.

Acts 1981, 67th Leg., p. 1253, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 995, ch. 235, art. 1,

Sec. 8, eff. Sept. 1, 1983; Acts 1983, 68th Leg., p. 4284, ch.

682, Sec. 6, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 917,

Sec. 2, eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 269, Sec.

5, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 419, Sec. 2.43,

eff. Sept. 1, 1995; Acts 1999, ch. 358, Sec. 7, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.35(7), eff. September 1, 2009.

Sec. 101.007. ISSUANCE OR REFUSAL OF LICENSE. (a) Except as

otherwise provided by this section, the department shall issue a

license to an applicant who:

(1) tenders an application;

(2) pays the license fee, if required; and

(3) pays the appropriate fee to the produce recovery fund under

Chapter 103 of this code, if required.

(b) If a previous license of the applicant has been or is

suspended or has been revoked, the department may not issue or

renew a license to the applicant until the department is

furnished with satisfactory proof that the applicant is, on the

date of application, qualified to receive the license for which

the applicant applied as provided by department rule.

(c) The department may refuse to issue or renew a license under

this section if the department determines that a license

previously issued to the applicant was revoked or suspended or

that the applicant has engaged in conduct for which a license

could have been revoked or suspended. In determining whether to

refuse to issue or renew a license under this section, the

department may consider:

(1) the facts and circumstances pertaining to a prior suspension

or revocation;

(2) the financial condition of the applicant as of the date of

the application;

(3) any judgment by a court of this state that is outstanding

against the applicant and is due and owing to a licensee, grower,

or producer of perishable commodities; and

(4) any certified claim against the applicant by a licensee,

grower, or producer of perishable commodities that is under

consideration by the department.

(d) Before refusing an application for a license under this

section, a hearing shall be conducted under Section 12.032 on the

license application, and the applicant may appeal the decision in

the manner provided for contested cases under Chapter 2001,

Government Code.

(e) Repealed by Acts 1995, 74th Leg., ch. 419, Sec. 10.09(13),

eff. Sept. 1, 1995.

Acts 1981, 67th Leg., p. 1253, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 739, Sec. 1, eff.

Sept. 1, 1985; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 419, Sec. 3.20,

10.09(13), eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 358,

Sec. 8, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.12, eff. September 1, 2009.

Sec. 101.008. TERM AND RENEWAL OF LICENSE. (a) A license

expires one year from the date of issuance.

(b) A license may be renewed by completion of a renewal

application form and the payment of the license fee provided for

issuance of the original license.

(c) To renew a license after the license has expired, the

applicant must pay a late fee, as provided by Section 12.024 of

this code.

Acts 1981, 67th Leg., p. 1254, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 917, Sec. 3, eff.

Sept. 1, 1985; Acts 1995, 74th Leg., ch. 419, Sec. 2.44, eff.

Sept. 1, 1995.

Sec. 101.009. LICENSEE LIST. The department may publish as

often as it considers necessary a list in pamphlet form or on the

department's Internet website of all persons licensed under this

chapter.

Acts 1981, 67th Leg., p. 1254, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.13, eff. September 1, 2009.

Sec. 101.010. TRANSPORTING AGENT OR BUYING AGENT IDENTIFICATION

CARD. (a) In accordance with the rules of the department, a

license holder may apply to the department for a reasonable

number of identification cards for:

(1) transporting agents to act for the license holder in the

transporting of perishable commodities; and

(2) buying agents to act for the license holder in any act

requiring licensing under Section 101.003 of this code.

(b) The department shall collect a fee, as provided by

department rule, for each card and shall issue transporting agent

cards in a color different from buying agent cards.

(c) An identification card must bear:

(1) the name of the licensee;

(2) the number of the licensee's license;

(3) the name of the agent; and

(4) a statement that the licensee, as principal, has authorized

the agent named on the card to act for and on behalf of the

licensee, either as buying agent or transporting agent, as

applicable.

(d) A buying agent or transporting agent shall carry the

identification card on the agent's person at all times. On demand

of the department or any person with whom the agent is

transacting business, the agent shall display the identification

card.

(e) If the holder of an identification card ceases to be the

agent of the licensee, the agent shall immediately return the

card to the department for cancellation.

Acts 1981, 67th Leg., p. 1254, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 239, Sec. 67, eff.

Sept. 1, 1985; Acts 1985, 69th Leg., ch. 917, Sec. 4, eff. Sept.

1, 1985; Acts 1995, 74th Leg., ch. 269, Sec. 6, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 419, Sec. 2.45, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 358, Sec. 9, eff. Sept. 1, 1999.

Sec. 101.011. LICENSE OR IDENTIFICATION CARD NOT ASSIGNABLE. A

license or identification card is not assignable.

Acts 1981, 67th Leg., p. 1255, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1999, 76th Leg., ch. 358, Sec. 10, eff.

Sept. 1, 1999.

Sec. 101.012. REVOCATION, MODIFICATION, OR SUSPENSION OF LICENSE

OR IDENTIFICATION CARD. (a) The department shall revoke,

modify, or suspend a license or identification card, assess an

administrative penalty, place on probation a person whose license

or identification card has been suspended, or reprimand a

licensee or the transporting or buying agent of a licensee for a

violation of this chapter or a rule adopted by the department

under this chapter.

(b) If a suspension of a license or identification card is

probated, the department may require the person to:

(1) report regularly to the department on matters that are the

basis of the probation;

(2) limit practice to the areas prescribed by the department; or

(3) continue or renew professional education until the person

attains a degree of skill satisfactory to the department in those

areas that are the basis of the probation.

(c) If the department proposes to revoke, modify, or suspend a

person's license or identification card, the person is entitled

to a hearing conducted under Section 12.032. The decision is

appealable in the same manner as provided for contested cases

under Chapter 2001, Government Code.

Acts 1981, 67th Leg., p. 1255, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 112, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 419, Sec. 3.21, eff.

Sept. 1, 1995.

Sec. 101.013. PAYMENT OF PURCHASE PRICE ON DEMAND. (a) If a

licensee or a person required to be licensed causes a producer,

seller, or owner, or an agent of a producer, seller, or owner, to

part with control or possession of all or any part of the

person's perishable commodities and agrees by contract of

purchase to pay the purchase price on demand following delivery,

the licensee or person required to be licensed shall make payment

immediately on demand.

(b) If a person makes demand for the purchase price in writing,

the mailing of a registered letter that makes the demand and is

addressed to the licensee or person required to be licensed at

their business address is prima facie evidence that demand was

made at the time the letter was mailed.

(c) If the producer, seller, owner, or agent waives the right to

payment of purchase price on demand, the contract for the

handling, purchase, or sale of the perishable commodities must be

in writing. The parties shall prepare the contract in duplicate

and set out in the contract the full details of the transaction.

If the contract does not specify the time and manner of

settlement, the licensee shall pay the full amount called for by

the contract directly to the producer, seller, owner, or agent

before the 31st day following the day of delivery of the

perishable commodities into the licensee's control.

Acts 1981, 67th Leg., p. 1255, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1999, 76th Leg., ch. 358, Sec. 11, eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.14, eff. September 1, 2009.

Sec. 101.014. COMMISSION OR SERVICE CHARGE IN CONTRACT. If a

licensee or a person required to be licensed handles perishable

commodities by guaranteeing a producer or owner a minimum price

and handles the perishable commodities on the account of the

producer or owner, the licensee or person required to be licensed

shall include in the contract with the producer or owner the

maximum amount that the licensee or person required to be

licensed will charge for commission, service, or both, in

connection with the perishable commodities handled.

Acts 1981, 67th Leg., p. 1256, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1999, 76th Leg., ch. 358, Sec. 12, eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.15, eff. September 1, 2009.

Sec. 101.015. SETTLEMENT ON GRADE AND QUALITY. (a) Except as

otherwise provided by this section, a licensee or a person

required to be licensed shall settle with the producer or seller

of perishable commodities on the basis of the grade and quality

that is referred to in the contract under which the licensee or

person required to be licensed obtained possession or control of

the perishable commodities.

(b) If the perishable commodities have been inspected by a state

or federal inspector in this state and found to be of a different

grade or quality than that referred to in the contract, the

licensee or person required to be licensed shall settle with the

producer or seller of the perishable commodities on the basis of

the grade and quality determined by the inspector.

(c) This section does not prevent parties, instead of an

inspection, from agreeing in writing that the grade or quality of

the perishable commodities were different from that referred to

in the contract.

(d) Failure of a licensee to settle with a producer or seller on

grade and quality in the manner provided by this section is a

ground for revocation of the licensee's license.

Acts 1981, 67th Leg., p. 1256, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1999, 76th Leg., ch. 358, Sec. 13, eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.16, eff. September 1, 2009.

Sec. 101.0151. BUYING OR SELLING BY WEIGHT. A licensee or a

person required to be licensed who buys or sells perishable

commodities by weight shall weigh or have the perishable

commodities weighed on scales that meet state requirements.

Added by Acts 1999, 76th Leg., ch. 358, Sec. 14, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.17, eff. September 1, 2009.

Sec. 101.016. RECORDS OF PURCHASE. (a) A licensee or a person

required to be licensed or a packer, processor, or warehouseman

may not receive or handle perishable commodities without

requiring the person from whom the perishable commodities are

purchased or received to furnish a statement in writing showing:

(1) the owner of the perishable commodities;

(2) the grower of the perishable commodities;

(3) the approximate location of the land on which the perishable

commodities were grown;

(4) the date the perishable commodities were gathered; and

(5) by whose authority the perishable commodities were gathered.

(b) The licensee or person required to be licensed, packer,

processor, or warehouseman shall keep records of statements

furnished under Subsection (a) in a permanent book or folder for

a minimum of three years from the date of the transaction and

shall make the records available for inspection by any interested

party.

(c) The licensee or person required to be licensed, packer,

handler, or warehouseman shall:

(1) prepare a receipt detailing the quantity of perishable

commodities received from the producer or owner at the time of

receipt of the commodities; and

(2) on request, provide the receipt to the producer or owner.

(d) The department periodically may investigate licensees,

persons required to be licensed, or persons alleged to be selling

or purchasing perishable commodities in violation of this chapter

and, without notice, may require evidence of purchase of any

perishable commodities in a person's possession or past

possession.

Acts 1981, 67th Leg., p. 1256, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1999, 76th Leg., ch. 358, Sec. 15, eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.18, eff. September 1, 2009.

Sec. 101.017. RECORD OF SALE. (a) Except for a retailer, a

licensee or a person required to be licensed shall maintain for

each sale a complete and accurate record showing:

(1) the date of sale of the perishable commodities;

(2) the person to whom the perishable commodities were sold;

(3) the grade and selling price of the perishable commodities;

and

(4) an itemized statement of expenses of any kind or character

incurred in the sale or handling of the perishable commodities,

including the amount of the commission to the licensee or person

required to be licensed.

(b) On demand of the department or of an owner, seller, or agent

of the owner or seller, the licensee or person required to be

licensed shall furnish the information demanded before the 11th

day following the date of demand.

(c) A licensee or a person required to be licensed shall

maintain the information required to be kept by this section for

at least three years after the date of sale.

Acts 1981, 67th Leg., p. 1256, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1999, 76th Leg., ch. 358, Sec. 16, eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.19, eff. September 1, 2009.

Sec. 101.018. DEPARTMENT ENFORCEMENT. (a) For the purpose of

enforcing this chapter, the department shall, on its own

initiative or on receipt of a verified complaint, investigate all

alleged violations of this chapter.

(b) For the purpose of conducting an investigation under this

section, the department is entitled to free and unimpeded access

at all times to all books, records, buildings, yards, warehouses,

storage facilities, transportation facilities, and other

facilities or places in which perishable commodities are kept,

stored, handled, processed, or transported.

(c) The department is entitled to examine any portion of the

ledger, books, accounts, memoranda, documents, scales, measures,

or other matters, objects, or persons relating to a violation

under investigation.

(d) Failure to provide access to records for purposes of

examination, as required by Subsections (b) and (c), is a

violation for purposes of assessment of administrative penalties.

(e) Repealed by Acts 1989, 71st Leg., ch. 230, Sec. 131(4), eff.

Sept. 1, 1989.

Acts 1981, 67th Leg., p. 1257, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 131(3), (4),

eff. Sept. 1, 1989; Acts 1999, 76th Leg., ch. 358, Sec. 17, eff.

Sept. 1, 1999.

Sec. 101.0185. CIVIL PENALTY; INJUNCTION. (a) A person who

violates this chapter or a rule adopted under this chapter is

liable to the state for a civil penalty not to exceed $500 for

each violation. Each day a violation continues may be considered

a separate violation for purposes of a civil penalty assessment.

(b) On request of the department, the attorney general or the

county attorney or district attorney of the county in which the

violation is alleged to have occurred shall file suit to collect

the penalty.

(c) A civil penalty collected under this section shall be

deposited in the state treasury to the credit of the General

Revenue Fund. All civil penalties recovered in suits first

instituted by a local government or governments under this

section shall be equally divided between the State of Texas and

the local government or governments with 50 percent of the

recovery to be paid to the General Revenue Fund and the other 50

percent equally to the local government or governments first

instituting the suit.

(d) The department is entitled to appropriate injunctive relief

to prevent or abate a violation of this chapter or a rule adopted

under this chapter. On request of the department, the attorney

general or the county or district attorney of the county in which

the alleged violation is threatened or is occurring shall file

suit for the injunctive relief.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 113, eff. Sept. 1,

1989.

Sec. 101.019. VENUE OF CIVIL OR CRIMINAL ACTION. The venue of a

civil action or criminal prosecution instituted under this

chapter is in the county in which the violation occurred, is

occurring, or is threatened or in which the perishable

commodities were received by the licensee, packer, or

warehouseman.

Acts 1981, 67th Leg., p. 1257, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 114, eff.

Sept. 1, 1989; Acts 1999, 76th Leg., ch. 358, Sec. 18, eff. Sept.

1, 1999.

Sec. 101.020. PENALTIES. (a) A person commits an offense if

the person:

(1) acts in violation of Section 101.003 by not obtaining a

license or registration or after receiving notice of cancellation

of a license or registration;

(2) acts or assumes to act as a transporting agent or buying

agent:

(A) without first obtaining an identification card; or

(B) after receiving notice of cancellation of an identification

card;

(3) as a transporting agent or buying agent, fails and refuses

to turn over to the department an identification card in

accordance with Section 101.010(e);

(4) as a license holder or a person required to be licensed,

fails to furnish information under Section 101.017 before the

11th day following the date of demand;

(5) as a license holder or a person required to be licensed,

fails to settle with a producer or seller on the grade and

quality of perishable commodities in the manner provided by

Section 101.015;

(6) as a license holder or a person required to be licensed,

transporting agent, or buying agent, violates a provision of this

chapter;

(7) as a license holder or a person required to be licensed,

buys or sells perishable commodities by weight and does not have

the perishable commodities weighed on scales that meet state

requirements;

(8) fails to prepare and maintain records required by Sections

101.016, 101.017, and 101.018; or

(9) fails to provide records as required by Sections 101.016 and

101.018.

(b) An offense under this section is a misdemeanor punishable by

a fine of not more than $500.

(c) A person commits a separate offense for each day the person

acts in violation of Section 101.003 of this code without first

obtaining a license or violates Subsection (a)(2) or (a)(3) of

this section.

Acts 1981, 67th Leg., p. 1257, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 917, Sec. 5, eff.

Sept. 1, 1985; Acts 1995, 74th Leg., ch. 269, Sec. 7, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 358, Sec. 19, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.20, eff. September 1, 2009.

Sec. 101.021. CONFLICT WITH ANTITRUST LAWS. This chapter does

not affect the application of Chapter 15, Business & Commerce

Code. If any provision of this chapter is held to conflict with

that chapter, the entire chapter is void.

Acts 1981, 67th Leg., p. 1258, ch. 388, Sec. 1, eff. Sept. 1,

1981.



CHAPTER 102. HANDLING AND MARKETING OF CITRUS FRUIT

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE D. HANDLING AND MARKETING OF HORTICULTURAL PRODUCTS

CHAPTER 102. HANDLING AND MARKETING OF CITRUS FRUIT

SUBCHAPTER B. TRANSPORTATION OF CITRUS FRUIT

Sec. 102.101. IDENTIFICATION SIGNS. (a) A motor vehicle,

including a truck or tractor, that hauls citrus fruit in bulk or

in open containers for commercial purposes on the highways of

this state must be identified by signs showing:

(1) the name of the person who owns the vehicle; or

(2) the name of the person who leases or operates the vehicle.

(b) If a person licensed under Subchapter A of this chapter is

the owner or operator of the vehicle, each identification sign

must also show "Licensed Citrus Fruit Dealer" under the name of

the person.

(c) The lettering on each identification sign must be at least

three inches in height.

(d) An identification sign must appear on both sides of the

vehicle or on both the front and the rear and must be affixed

permanently or in another manner in which it may not easily be

removed. If both a tractor and a trailer or two units are used in

hauling the citrus fruit, both the tractor and the trailer or

both units must be labeled with identification signs in the

manner required by this subsection.

Acts 1981, 67th Leg., p. 1266, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 102.102. CERTIFICATE. A person who operates a motor

vehicle, including a truck or tractor, or a motor vehicle and a

trailer for hauling citrus fruit in bulk or in open containers

for commercial purposes on the highways of this state shall, when

operating the vehicle, have on his or her person a certificate or

other document showing:

(1) the approximate amount of citrus fruit being hauled;

(2) the name of the owner of the citrus fruit; and

(3) the origin of the citrus fruit.

Acts 1981, 67th Leg., p. 1266, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 102.103. EXCEPTION. This subchapter does not apply to

citrus fruit being hauled from the farm or grove to market or the

place of first processing by the producer of the citrus fruit

operating the producer's vehicle or by an employee of the

producer operating a vehicle owned by the producer.

Acts 1981, 67th Leg., p. 1266, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 102.104. PENALTY. (a) A person commits an offense if the

person:

(1) operates a motor vehicle or a motor vehicle and trailer not

identified in accordance with Section 102.101 of this code; or

(2) operates a motor vehicle or motor vehicle and trailer

without a certificate or document required by Section 102.102 of

this code.

(b) An offense under this section is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1266, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 118, eff.

Sept. 1, 1989.

Sec. 102.1045. CIVIL PENALTY; INJUNCTION. (a) A person who

violates this subchapter or a rule adopted under this subchapter

is liable to the state for a civil penalty not to exceed $500 for

each violation. Each day a violation continues may be considered

a separate violation for purposes of a civil penalty assessment.

(b) On request of the department, the attorney general or the

county attorney or district attorney of the county in which the

violation is alleged to have occurred shall file suit to collect

the penalty.

(c) A civil penalty collected under this section shall be

deposited in the state treasury to the credit of the General

Revenue Fund. All civil penalties recovered in suits first

instituted by a local government or governments under this

section shall be equally divided between the State of Texas and

the local government or governments with 50 percent of the

recovery to be paid to the General Revenue Fund and the other 50

percent equally to the local government or governments first

instituting the suit.

(d) The department is entitled to appropriate injunctive relief

to prevent or abate a violation of this subchapter or a rule

adopted under this subchapter. On request of the department, the

attorney general or the county or district attorney of the county

in which the alleged violation is threatened or is occurring

shall file suit for the injunctive relief. Venue is in the county

in which the alleged violation is threatened or is occurring.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 119, eff. Sept. 1,

1989.

SUBCHAPTER C. CITRUS MARKETING AGREEMENTS AND LICENSES

Sec. 102.151. POLICY. The unreasonable waste and inefficient

use of the citrus resources, caused by the marketing within this

state of greater quantities of fresh citrus fruit than are

reasonably necessary to supply the demands of the market, are not

in the public interest. The difficulty inherent in an attempt of

individuals to correlate within a reasonable degree the citrus

production to current demand creates chaotic economic conditions

in the citrus areas of the state of such severity as to imperil

the ability of citrus producers to contribute in appropriate

amounts to the support of ordinary governmental and educational

functions, thus tending to increase the tax burden of other

taxpayers for the same purposes, and renders it impossible for

producers to be reasonably assured of an adequate standard of

living for themselves and their families. In the interest of the

public welfare and general prosperity of the state, the

unreasonable waste and inefficient use of citrus resources

involved in the marketing of citrus fruit in this state should be

eliminated, while at the same time preserving to citrus producers

in the area covered by this subchapter an equality of

opportunity.

Acts 1981, 67th Leg., p. 1267, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 102.152. DEFINITIONS. In this subchapter:

(1) "Citrus fruit" means grapefruit, oranges, and tangerines.

(2) "Handler" means a person who packs or ships citrus fruit or

causes citrus fruit to be packed or shipped in intrastate

commerce.

(3) "Intrastate commerce" means all commerce other than that

which is in interstate commerce or foreign commerce or which

directly burdens, obstructs, or affects interstate or foreign

commerce.

(4) "Person" means an individual, corporation, or association.

(5) "Producer" means a person who is engaged in the production

of citrus fruit in this state for commercial purposes or who is a

substantial stockholder in a corporation engaged in the

production of citrus fruit in this state for commercial purposes.

(6) "Ship" means convey or cause to be conveyed in intrastate

commerce by rail, boat, truck, or other means, not including

parcel post or express, whether as owner, agent, or otherwise.

(7) "Shipment" means the loading into a car or other conveyance

for transportation in intrastate commerce.

(8) "Variety" means the following classifications or groups of

citrus fruit:

(A) oranges:

(i) early season oranges; and

(ii) valencias, including Lou Gim Gongs;

(B) grapefruit:

(i) Marsh and other seedless grapefruits, except pinks;

(ii) Duncan and other seeded grapefruits, except pinks;

(iii) seeded pinks; and

(iv) seedless pinks; and

(C) tangerines and temple oranges grouped as one variety.

Acts 1981, 67th Leg., p. 1267, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 102.153. LIMITED APPLICATION OF SUBCHAPTER. This

subchapter applies only to areas of three citrus fruit producing

counties whose boundaries are contiguous and whose aggregate

population according to the last preceding federal census is not

less than 165,043. This subchapter does not apply to citrus fruit

grown in other areas of this state.

Acts 1981, 67th Leg., p. 1268, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 102.154. MARKETING AGREEMENTS AND LICENSES. In accordance

with this subchapter, the department may execute marketing

agreements and issue licenses to persons engaged in intrastate

commerce transactions in the marketing, processing, packing,

shipping, handling, or distributing of citrus fruit.

Acts 1981, 67th Leg., p. 1268, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 102.155. HEARING. (a) On its own motion or on application

of a producer or handler of citrus fruit, the department may

conduct a hearing on the execution of a marketing agreement or on

the issuance of a license if the department has reason to believe

that the marketing agreement or license will tend to effectuate

the policy of this subchapter.

(b) The department shall conduct a hearing under this section in

the area subject to this subchapter and shall within a reasonable

time make the evidence and exhibits offered at the hearing

available at a central point to any interested party. The

department shall produce a transcript of the hearing and make it

available to any interested party.

Acts 1981, 67th Leg., p. 1268, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 102.156. FINDINGS. (a) Following a hearing, the

department may execute a marketing agreement or issue a license

only if it finds that:

(1) the supply of a citrus fruit available for marketing exceeds

or is likely to exceed the demand for the fruit at prices that

will provide a reasonable return to representative producers of

that fruit;

(2) the return to producers of the citrus fruit will tend to be

increased through the operation of the marketing plan;

(3) the marketing plan may be operated without permitting

unreasonable profits to producers of the citrus fruit and without

unreasonably enhancing prices of the citrus fruit to consumers;

and

(4) the marketing plan will tend to advance public welfare and

conserve the agricultural wealth of the state by preventing

threatened economic or agricultural waste and will tend to

prevent chaotic marketing of the citrus fruit.

(b) The findings of the department, and the administration of

any marketing agreement or license, shall be based on relevant

considerations, including:

(1) the quantity of the several grades, varieties, and qualities

of the citrus fruit under consideration and available for

distribution to consumers in the marketing season during which

the program is to be effective;

(2) the quantity of the several grades, varieties, and qualities

of the citrus fruit required by consumers during the marketing

season during which the program is to be effective;

(3) the cost of production of the citrus fruit;

(4) the general purchasing power of consumers of the citrus

fruits;

(5) the general level of prices of commodities that farmers buy;

and

(6) the general level of prices of other commodities that

compete with or are used as substitutes for the citrus fruit.

Acts 1981, 67th Leg., p. 1268, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 102.157. TERMS OF AGREEMENT OR LICENSE. (a) Any marketing

agreement executed or license issued may:

(1) limit or provide a method for limiting the total quantity of

any grade, variety, size, or quality of citrus fruit that may be

produced during one or more specified periods and marketed in or

transported to a market in intrastate commerce;

(2) allot or provide a method for allotting the amount of citrus

fruit or any grade, variety, size, or quality of citrus fruit

that each handler may market in intrastate commerce;

(3) determine or provide a method for determining the existence

and extent of a surplus of a citrus fruit or of any grade,

variety, size, or quality of a citrus fruit, provide for the

control and disposition of that surplus in a manner that does not

burden or obstruct interstate or foreign commerce, and equalize

the burden of a surplus elimination or control among the

producers and handlers of the citrus fruit;

(4) provide for administrative committees under Section 102.158

of this code; and

(5) provide other terms or conditions incidental to and

consistent with this section.

(b) If the marketing agreement or license allots or provides a

method for allotting the amount of a citrus fruit that a handler

may handle, the marketing agreement or license must:

(1) be under a uniform rule based on one or both of the

following:

(A) the amount of the citrus fruit or grade, variety, size, or

quality of the citrus fruit that each handler has available for

current shipment; and

(B) the amount shipped by each handler in a prior representative

period, as determined by the department; and

(2) equitably apportion among all the handlers the total

quantity of the citrus fruit or any grade, variety, size, or

quality of the citrus fruit to be marketed in or transported to

markets in intrastate commerce.

(c) A marketing agreement or license may include one or more of

the terms and conditions under Subsection (a) of this section,

but may not include others.

Acts 1981, 67th Leg., p. 1269, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 102.158. ADMINISTRATIVE COMMITTEE. (a) A marketing

agreement or license may authorize the department to select and

define the powers and duties of one or more administrative

committees to administer the program.

(b) The department may authorize an administrative committee to:

(1) administer the license in accordance with its terms and

provisions;

(2) adopt rules to effectuate the terms and provisions of the

license;

(3) receive, investigate, and report to the department

complaints of violations of the license;

(4) recommend to the department amendments to the license; and

(5) collect assessments in accordance with Section 102.159 of

this code.

(c) The department may require an administrative committee to

file reports of the activities and proceedings of the committee.

Acts 1981, 67th Leg., p. 1269, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 102.159. ASSESSMENT. (a) If an administrative committee

is authorized to collect an assessment, for each marketing season

or year in which the marketing agreement or license is effective

the committee shall collect from each handler an assessment

representing the handler's pro rata share of the estimated

expenses incurred by the department in conducting hearings and

incurred by the administrative committee in administering the

agreement or license during the marketing season or year. The

department shall estimate those expenses after each

administrative committee submits to the department a proposed

budget.

(b) An assessment levied under this section is a personal debt

of each person assessed and is immediately due and payable to the

administrative committee charged with collection. With the

approval of the department, an administrative committee may sue

in its own name in a court of competent jurisdiction for the

collection of an assessment.

(c) In accordance with the rules of the department, each

administrative committee charged with the collection of

assessments shall collect, report, and pay monthly to the

department the amount of the assessments that the department

determines will be necessary to defray the department's cost of

administering the marketing agreement or license during the

subsequent month.

(d) The department shall submit to each administrative committee

charged with collecting assessments quarterly statements

reporting the receipts and expenditures during the quarter in

connection with the administration of the appropriate marketing

agreement or license.

(e) An administrative committee may expend assessments for the

purposes set forth in the marketing agreement or license under

which the assessment is collected. The committee shall keep a

full and complete record of those expenditures and the department

is entitled to access to that record at any time.

(f) An administrative committee shall retain custody of

assessments that are not paid to the department or expended under

Subsection (e) of this section. At the close of the marketing

season or year for which an assessment is collected, the

committee shall return to each handler a pro rata share of

assessments that are not paid to the department or expended by

the committee.

Acts 1981, 67th Leg., p. 1270, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 102.160. APPROVAL BY PRODUCERS AND HANDLERS. (a) A

license may not be issued until:

(1) assented to in writing by:

(A) 51 percent of the total number of handlers of the citrus

fruit; or

(B) the handlers of at least 51 percent of the total volume of

the citrus fruit covered by the license; and

(2) the department determines that the issuance of the license

is approved by:

(A) 66-2/3 percent of the producers who, during a representative

period determined by the department, have been engaged in the

production of the citrus fruit in commercial quantities in the

area covered by the license; or

(B) the producers who, during the representative period,

produced for market at least 66-2/3 percent of the volume of the

citrus fruit produced for market in the area covered by the

license.

(b) In determining the representative period under Subsection

(a)(2) of this section, the department may select the crop season

prior to the holding of a hearing on the issuance of the license

or any other period that the department determines to be

representative.

(c) In determining the approval of producers under Subsection

(a)(2) of this section, the department shall determine the

approval or disapproval of the producers in respect to the

issuance of any license or order or any term or condition of a

license or order. The department shall consider the approval or

disapproval of any cooperative association of producers that is

engaged in marketing the citrus fruit for producers or is

rendering service to or advancing the interest of those producers

as the approval or disapproval of the producers who are members

of, stockholders in, or under contract with the association.

Approval by an association may be executed in the name of the

association and is not required to set forth the names of the

producers represented by the association.

Acts 1981, 67th Leg., p. 1270, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 102.161. UNIFORM LICENSES. If a license is issued under

this subchapter, the department shall issue an identical license

to each handler, processor, or distributor of the same class.

Acts 1981, 67th Leg., p. 1271, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 102.162. FEES. Each person applying for a marketing

agreement or license shall submit to the department a filing fee,

as provided by department rule, and a deposit in an amount that

the department considers sufficient and necessary to defray the

expenses of preparing and making effective the marketing

agreement or license.

Acts 1981, 67th Leg., p. 1271, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 2.49, eff.

Sept. 1, 1995.

Sec. 102.163. AMENDMENT OF MARKETING AGREEMENT OR LICENSE. (a)

If the department has reason to believe that an amendment of a

marketing agreement or license is necessary or desirable to

achieve the policy of this subchapter, the department shall

conduct a hearing on the proposed amendment in the manner

provided for the original hearing on execution of the agreement

or issuance of the license.

(b) Notice of a hearing under this section must refer to the

marketing agreement to be amended by name and date of execution

and must refer to the license to be amended by name and date of

adoption.

(c) The department may adopt an amendment under this section if

it finds that the proposed amendment:

(1) will not prevent the marketing agreement or license from

meeting the requirements of Section 102.156 of this code; and

(2) will tend to facilitate the administration of the marketing

agreement or license or will enable the marketing agreement or

license to better meet the requirements of Section 102.156 of

this code.

(d) A marketing agreement or license is not affected by a

negative department finding under Subsection (c) of this section.

(e) In considering an amendment under this section, the

department shall consider the evidence presented at the original

hearing or a hearing on a previously proposed amendment.

(f) An amendment under this section is not effective until

approved by the handlers and producers in the manner provided by

Section 102.160 of this code.

Acts 1981, 67th Leg., p. 1271, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 102.164. SUSPENSION OR TERMINATION OF MARKETING AGREEMENT

OR LICENSE. (a) The department shall suspend for a specified

period or terminate the operation of a marketing agreement, a

license, or a provision of a marketing agreement or license if

the department finds:

(1) following investigation, that the agreement, license, or

provision obstructs or does not tend to effectuate the policy of

this subchapter; or

(2) that termination of the agreement, license, or provision is

favored by a majority of the producers who, during a

representative period determined by the department:

(A) have been engaged in the production of the citrus fruit in

the area covered by the agreement or license; and

(B) produced more than 66-2/3 percent of the volume of the

citrus fruit that was produced for market within the area of the

state covered by this subchapter or was produced within the area

of this state covered by this subchapter for market elsewhere.

(b) Termination of a marketing agreement, a license, or a

provision of a marketing agreement or license is effective only

if announced on or before the end of the current marketing period

specified in the agreement or license.

Acts 1981, 67th Leg., p. 1272, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 102.165. SUSPENSION OR REVOCATION OF INDIVIDUAL LICENSE.

After notice and opportunity for a hearing, the department may

suspend or revoke the license of any person who violates a

provision of the license.

Acts 1981, 67th Leg., p. 1272, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 102.166. RECORDS. (a) Each person subject to a marketing

agreement or license shall:

(1) maintain records reflecting the person's operation under the

agreement or license;

(2) permit the department to inspect those records; and

(3) furnish to the department information requested by the

department relating to the person's operations under the

agreement or license.

(b) Except as otherwise provided by this subsection, information

obtained under this section is confidential and may not be

disclosed to any person. The information may be disclosed to a

person with a similar right to obtain the information or to an

attorney employed by an administrative committee to give legal

advice on the information. In addition, the information may be

disclosed in response to a court order.

Acts 1981, 67th Leg., p. 1272, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 102.167. POWERS AND DUTIES OF THE DEPARTMENT. (a) The

department may adopt rules and issue orders as necessary or

desirable to carry out this subchapter.

(b) The department may hold hearings, take testimony, administer

oaths, subpoena witnesses, and issue subpoenas for the production

of relevant books, records, or documents. A person may not be

excused from attending and testifying or from producing

documentary evidence before the department in obedience to a

subpoena on the ground that the testimony or evidence required

may tend to incriminate the person or subject the person to a

penalty or forfeiture. An individual may not be prosecuted or

subjected to any penalty or forfeiture because of any

transaction, matter, or thing concerning which the person is

required to testify or produce evidence before the department in

obedience to a subpoena. An individual so testifying is not

exempt from prosecution and punishment for perjury committed in

that testimony.

(c) The department may permit an administrative committee to use

the various employees or officers of the department in carrying

out this subchapter or a marketing agreement or license under

this subchapter.

(d) The department may confer and cooperate with the authority

of another state or the United States in order to secure

uniformity in the administration of federal and state marketing

agreements, standards, licenses, orders, or rules. The department

may conduct hearings jointly with the United States Department of

Agriculture.

(e) Not later than the 30th day before the first day of each

regular session of the legislature, the department shall submit

to the governor a full report of transactions under this

subchapter during the preceding biennium. The report must include

a complete statement of receipts and expenditures under this

subchapter during the biennium.

(f) At the end of each month, the department shall report to the

comptroller of public accounts, and the comptroller shall deposit

in the state treasury, all money received under this subchapter.

Acts 1981, 67th Leg., p. 1272, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 102.168. ENFORCEMENT BY CIVIL SUIT. (a) The state or,

with the approval of the department, an administrative committee

may sue a person who:

(1) wilfully exceeds any quota, allotment, or salable percentage

fixed for the person under a license issued or rule adopted by

the department;

(2) makes a shipment without first obtaining a required

allotment or quota or qualifying to ship the person's salable

percentage; or

(3) knowingly participates or aids in activities under

Subdivision (1) or (2) of this subsection.

(b) If successful in a suit under Subsection (a) of this

section, the state or administrative committee is entitled to

recover an amount equal to three times the current market value

of the citrus fruit excess or the citrus fruit shipment, as

applicable. Funds recovered in a suit under this section shall be

used in the administration of the license involved in the suit.

Acts 1981, 67th Leg., p. 1273, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 102.169. INJUNCTION. The attorney general or a district or

county attorney on the attorney's own initiative may, or in

response to a complaint shall, investigate violations of this

subchapter. If the attorney believes that a violation has

occurred, the attorney may sue in the name of the state for an

injunction against a person who:

(1) is violating a provision of a marketing agreement, a

license, or an order or rule of the department to which the

person is subject; or

(2) engages in transactions mentioned in and regulated by a

license during suspension or after revocation of the person's

license.

Acts 1981, 67th Leg., p. 1273, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 102.170. ATTORNEY'S FEES; VENUE; CUMULATIVE REMEDIES. (a)

In an action brought under Section 102.168 or 102.169 of this

code, the judgment, if in favor of the plaintiff, shall provide

that the defendant pay to the plaintiff a reasonable attorney's

fee and all costs of suit. An action under those sections may be

brought in the county where the defendant resides or where the

act, omission, or part of the act or omission occurred.

(b) The remedies and penalties of this subchapter are cumulative

and action or prosecution under a section of this subchapter does

not prohibit action or prosecution under another section of this

subchapter or any other civil or criminal law.

Acts 1981, 67th Leg., p. 1274, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 102.171. PENALTY. (a) A person commits an offense if the

person:

(1) violates a provision of a marketing agreement or license to

which the person is subject; or

(2) engages in a transaction mentioned in and regulated by a

license to which the person is subject during the suspension or

after the revocation of the person's license.

(b) An offense under this section is a Class B misdemeanor.

(c) A person commits a separate offense for each day during

which the person acts under Subsection (a) of this section.

Acts 1981, 67th Leg., p. 1274, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 120, eff.

Sept. 1, 1989.

Sec. 102.172. CONFLICT WITH ANTITRUST LAW. If any provision of

this subchapter conflicts with a provision of the civil or

criminal antitrust law of this state, the antitrust law prevails.

Acts 1981, 67th Leg., p. 1274, ch. 388, Sec. 1, eff. Sept. 1,

1981.



CHAPTER 103. PRODUCE RECOVERY FUND

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE D. HANDLING AND MARKETING OF HORTICULTURAL PRODUCTS

CHAPTER 103. PRODUCE RECOVERY FUND

Sec. 103.001. DEFINITIONS. In this chapter:

(1) "Board" means the Produce Recovery Fund Board.

(2) "Fund" means the produce recovery fund.

Acts 1981, 67th Leg., p. 1274, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 103.002. FUND. (a) The produce recovery fund is a special

trust fund with the comptroller administered by the department,

without appropriation, for the payment of claims against license

holders, retailers, and persons required to be licensed under

Chapter 101.

(b) Fees collected under Section 101.008 or 103.011 and 50

percent of the fines collected under Section 101.020 or 103.013

shall be deposited in the fund.

(c) The clerk of the county court or county court-at-law and the

custodian of the county treasury funds shall keep separate

records of all fines collected under Section 101.020 or 103.013.

On the first day of each January, April, July, and October, the

custodian of the funds in the county treasury shall remit 50

percent of the fines collected under those sections to the

comptroller of public accounts and the comptroller shall deposit

that amount in the fund.

(d) No more than 10 percent of the fund may be expended during

any one year for administration of the claims process.

(e) Interest or other income from investment of the fund shall

be deposited to the credit of the fund.

Acts 1981, 67th Leg., p. 1275, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 986, ch. 235, art. 1,

Sec. 2(b), eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 917,

Sec. 11, eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1423, Sec.

2.11, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 358, Sec. 20,

eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.21, eff. September 1, 2009.

Sec. 103.003. BOARD. (a) The Produce Recovery Fund Board is

composed of five members appointed by the commissioner. Two

members must be producers, one must be a license holder licensed

under Chapter 101, and two must be members of the general public.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 506, Sec.

4.09(2), eff. September 1, 2009.

(c) Members of the board serve for staggered terms of six years

with the term of office expiring on January 31 of odd-numbered

years.

(d) Members of the board are entitled to per diem and

reimbursement for actual expenses incurred while carrying out

their duties.

(e) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointees.

(f) The commissioner shall designate a member of the board as

the chairman of the board to serve in that capacity at the

pleasure of the commissioner.

(g) The board is subject to Chapter 551, Government Code, and

Chapter 2001, Government Code.

Acts 1981, 67th Leg., p. 1275, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 987, ch. 235, art. 1,

Sec. 2(c), eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 917,

Sec. 12, eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 419, Sec.

1.21, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 358, Sec. 21,

eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1170, Sec. 35.01,

eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 4.06, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 4.09(2), eff. September 1, 2009.

Sec. 103.004. DUTIES OF THE BOARD. (a) The board shall:

(1) advise the department on all matters relating to the fund,

including the fund's budget and the revenues necessary to

accomplish the purposes of the fund;

(2) advise the department in the adoption of rules relating to

the payment of claims from the fund and to the administration of

the fund; and

(3) conduct adjudicative hearings on disputed claims presented

for payment from the fund.

(b) The board shall develop and implement policies that provide

the public with a reasonable opportunity to appear before the

board and to speak on any issue under the jurisdiction of the

board.

(c) The board shall develop and implement policies that clearly

separate the policymaking responsibilities of the board and the

management responsibilities of the commissioner and the staff of

the department.

Acts 1981, 67th Leg., p. 1275, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 1.22, eff.

Sept. 1, 1995.

Sec. 103.005. INITIATION OF CLAIM. (a) A person who deals with

a license holder or a person required to be licensed under

Chapter 101 in the purchasing, handling, selling, and accounting

for sales of perishable commodities and who is aggrieved by an

action of the license holder or person required to be licensed as

a result of a violation of terms or conditions of a contract made

by the license holder or person required to be licensed for the

sale of Texas-grown produce may initiate a claim against the fund

by filing with the department:

(1) a sworn complaint against the license holder or person

required to be licensed; and

(2) a filing fee, as provided by department rule.

(b) A complaint and the fee under Subsection (a) must be filed

on or before the second anniversary of the date that payment was

due, or recovery from the fund is barred.

Acts 1981, 67th Leg., p. 1275, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 917, Sec. 13, eff.

Sept. 1, 1985; Acts 1995, 74th Leg., ch. 269, Sec. 15, eff. Sept.

1, 1995; Acts 1995, 74th Leg., ch. 419, Sec. 2.50, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 358, Sec. 22, eff. Sept. 1, 1999;

Acts 2003, 78th Leg., ch. 196, Sec. 5, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.22, eff. September 1, 2009.

Sec. 103.0055. BANKRUPTCY OF MERCHANT OR RETAILER. For purposes

of this chapter, the amount due an aggrieved party by a license

holder or a person required to be licensed is not affected by a

final judgment of a bankruptcy court that releases the license

holder or person required to be licensed from the legal duty to

satisfy the claim.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 121, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 269, Sec. 16, eff.

Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.23, eff. September 1, 2009.

Sec. 103.006. INVESTIGATION; HEARING ON CLAIM. (a) After a

claim is initiated, the department shall investigate the

complaint and determine the amount due the aggrieved party. If

the amount determined by the department is disputed by the

license holder, a person required to be licensed, or the

aggrieved party, the board shall conduct a hearing on the claim

and determine the amount due the aggrieved party.

(b) A quorum of the board must be present in order to conduct a

hearing. The board shall conduct the hearing and a party not

satisfied with the decision of the board may appeal in the manner

provided for contested cases under Chapter 2001, Government Code.

(c) A hearing on a claim may be conducted at any department

district office.

Acts 1981, 67th Leg., p. 1276, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 987, ch. 235, art. 1,

Sec. 2(d), eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 917,

Sec. 14, eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 76, Sec.

5.95(49), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 269, Sec.

17, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 419, Sec. 3.24,

eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.24, eff. September 1, 2009.

Sec. 103.007. PAYMENT OF CLAIM. (a) If the amount determined

by the department's investigation to be due the aggrieved party

is not disputed by the license holder, a person required to be

licensed, or the aggrieved party, the department shall pay the

claim within the limits prescribed by this chapter.

(b) If a hearing is held on a disputed amount, the department

shall pay to the aggrieved party the amount determined by the

board, within the limits prescribed by this chapter.

Acts 1981, 67th Leg., p. 1276, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 917, Sec. 15, eff.

Sept. 1, 1985; Acts 1995, 74th Leg., ch. 269, Sec. 18, eff. Sept.

1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.25, eff. September 1, 2009.

Sec. 103.008. LIMITS ON CLAIM PAYMENTS. (a) In making payments

from the fund the department may pay the aggrieved party the full

value of their validated claim, subject to Subsections (b) and

(d).

(b) The total payment of all claims arising from the same

contract with a license holder or a person required to be

licensed may not exceed $50,000.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 506, Sec.

5.35(8), eff. September 1, 2009.

(d) Payment of a claim filed against a person who is not

licensed in violation of Chapter 101 shall be limited to 80

percent of the recovery prescribed under this section.

(e) Payments from the fund during a fiscal year may not exceed

two times the average amount of money deposited into the fund

during the previous three fiscal years, except that surplus funds

remaining at the end of each fiscal year are available for the

payment of claims during any succeeding year. In no case shall

payment of claims cause the balance of the fund to fall below

$100,000.

(f) If a license holder or a person required to be licensed owes

money to the produce recovery fund at the time the license holder

or person required to be licensed makes a claim against the fund,

the department shall offset the amount owed to the fund from the

amount dispensed.

Acts 1981, 67th Leg., p. 1276, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 917, Sec. 15, eff.

Sept. 1, 1985; Acts 1995, 74th Leg., ch. 269, Sec. 19, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 358, Sec. 23, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.26, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.35(8), eff. September 1, 2009.

Sec. 103.009. REIMBURSEMENT OF FUND AND PAYMENT TO COMPLAINING

PARTY BY LICENSEE. (a) If the department pays a claim against a

license holder or a person required to be licensed, the license

holder or person required to be licensed shall:

(1) reimburse the fund immediately or agree in writing to

reimburse the fund on a schedule to be determined by rule of the

department; and

(2) immediately pay the aggrieved party any amount due that

party or agree in writing to pay the aggrieved party on a

schedule to be determined by rule of the department.

(b) Payments made to the fund or to the aggrieved party under

this section shall include interest at the rate of eight percent

a year.

(c) If the license holder or person required to be licensed does

not reimburse the fund or pay the aggrieved party, or does not

agree to do so, in accordance with this section, the department

shall issue an order canceling the license and may not issue a

new license to or renew the license of that person for four years

from the date of cancellation. If the license holder or person

required to be licensed is a corporation, an officer or director

of the corporation or a person owning more than 25 percent of the

stock in the corporation may not be licensed under Chapter 101

during the four-year period in which the corporation is

ineligible for licensing.

(d) Subsections (a) and (b) do not apply to a license holder or

a person required to be licensed who is released by a final

judgment of a bankruptcy court from the legal duty to satisfy the

claim paid by the department.

(e) The amount to be reimbursed under this section shall be one

and one-half times the amount of the claim paid if the person

required to reimburse the department was not licensed on the date

on which the transaction forming the base of the claim occurred.

Acts 1981, 67th Leg., p. 1276, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 917, Sec. 15, eff.

Sept. 1, 1985; Acts 1989, 71st Leg., ch. 230, Sec. 122, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 269, Sec. 20, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 358, Sec. 24, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.27, eff. September 1, 2009.

Sec. 103.010. SUBROGATION OF RIGHTS. If the department pays a

claim against a license holder or a person required to be

licensed, the department is subrogated to all rights of the

aggrieved party against the license holder or person required to

be licensed to the extent of the amount paid to the aggrieved

party.

Acts 1981, 67th Leg., p. 1277, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 917, Sec. 15, eff.

Sept. 1, 1985; Acts 1995, 74th Leg., ch. 269, Sec. 21, eff. Sept.

1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.28, eff. September 1, 2009.

Sec. 103.011. FEE. (a) Except as otherwise provided by this

section, a license holder licensed under Chapter 101 shall pay an

annual fee to the fund as provided by department rule.

(b) A person registered as a marketing association organized

under Chapter 52 that handles citrus fruit only for its members

is exempt from payment of the fee under this section.

(c) The fee required by Subsection (a) is in addition to any

licensing fee paid and is due at the time of making the license

application. The department may not issue a license to a person

who fails to pay the fee.

Acts 1981, 67th Leg., p. 1277, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 269, Sec. 22, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 419, Sec. 2.51, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 358, Sec. 25, eff. Sept.

1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.29, eff. September 1, 2009.

Sec. 103.012. RULES. With the advice of the board, the

department shall adopt rules, consistent with this chapter, for

the payment of claims from the fund.

Acts 1981, 67th Leg., p. 1277, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 103.013. PENALTY FOR FAILURE TO PAY FEE. (a) A person

commits an offense if the person acts or assumes to act as a

license holder under Chapter 101 without first paying the annual

fee required by Section 103.011.

(b) An offense under this section is a Class B misdemeanor.

(c) A person commits a separate offense for each day the person

acts in violation of this section.

Acts 1981, 67th Leg., p. 1277, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 987, ch. 235, art. 1,

Sec. 2(e), eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 917,

Sec. 16, eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 269, Sec.

23, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 358, Sec. 26,

eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.30, eff. September 1, 2009.

Sec. 103.014. PENALTY FOR FALSE CLAIMS. (a) A person commits

an offense if, with intent to obtain a benefit for himself or to

harm another, he:

(1) institutes a claim under this chapter in which he knows he

has no interest; or

(2) institutes any suit or claim under this chapter that he

knows is false.

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 1983, 68th Leg., p. 987, ch. 235, art. 1, Sec.

2(f), eff. Sept. 1, 1983.

Sec. 103.015. CIVIL PENALTY; INJUNCTION. (a) A person who

violates this chapter or a rule adopted under this chapter is

liable to the state for a civil penalty not to exceed $500 for

each violation. Each day a violation continues may be considered

a separate violation for purposes of a civil penalty assessment.

(b) On request of the department, the attorney general or the

county attorney or district attorney of the county in which the

violation is alleged to have occurred shall file suit to collect

the penalty.

(c) A civil penalty collected under this section shall be

deposited in the state treasury to the credit of the General

Revenue Fund. All civil penalties recovered in suits first

instituted by a local government or governments under this

section shall be equally divided between the State of Texas and

the local government or governments with 50 percent of the

recovery to be paid to the General Revenue Fund and the other 50

percent equally to the local government or governments first

instituting the suit.

(d) The department is entitled to appropriate injunctive relief

to prevent or abate a violation of this chapter or a rule adopted

under this chapter. On request of the department, the attorney

general or the county or district attorney of the county in which

the alleged violation is threatened or is occurring shall file

suit for the injunctive relief. Venue is in the county in which

the alleged violation is threatened or is occurring.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 123, eff. Sept. 1,

1989.

Sec. 103.016. BOARD CONFLICT OF INTEREST. (a) An officer,

employee, or paid consultant of a Texas trade association in the

field of agriculture may not be a member of the board.

(b) A person who is the spouse of an officer, manager, or paid

consultant of a Texas trade association in the field of

agriculture may not be a member of the board.

(c) For the purposes of this section, a Texas trade association

is a nonprofit, cooperative, and voluntarily joined association

of business or professional competitors in this state designed to

assist its members and its industry or profession in dealing with

mutual business or professional problems and in promoting their

common interest.

(d) A person may not serve as a member of the board or act as

the general counsel to the board if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the board.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 1.23, eff. Sept. 1,

1995.

Sec. 103.017. REMOVAL OF BOARD MEMBER. (a) It is a ground for

removal from the board if a member:

(1) does not have at the time of appointment the qualifications

required by Section 103.003;

(2) does not maintain during service on the board the

qualifications required by Section 103.003;

(3) violates a prohibition established by Section 103.016;

(4) cannot because of illness or disability discharge the

member's duties for a substantial part of the term for which the

member is appointed; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year unless the absence is excused by majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 506, Sec.

4.09(2), eff. September 1, 2009.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 1.23, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 4.09(2), eff. September 1, 2009.

Sec. 103.018. QUALIFICATIONS AND STANDARDS OF CONDUCT. The

commissioner or the commissioner's designee shall provide to

members of the board, as often as necessary, information

regarding their qualification for office under this chapter and

their responsibilities under applicable laws relating to

standards of conduct for state officers or employees.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 1.23, eff. Sept. 1,

1995.

Sec. 103.019. BOARD MEMBER TRAINING. (a) Before a member of

the board may assume the member's duties, the member must

complete at least one course of the training program established

under this section.

(b) A training program established under this section shall

provide information to the member regarding:

(1) this chapter;

(2) the programs operated by the board;

(3) the role and functions of the board;

(4) the rules of the board with an emphasis on the rules that

relate to disciplinary and investigatory authority;

(5) the current budget for the produce recovery fund;

(6) the requirements of:

(A) Chapter 551, Government Code;

(B) Chapter 552, Government Code; and

(C) Chapter 2001, Government Code;

(7) the requirements of the conflict of interest laws and other

laws relating to public officials; and

(8) any applicable ethics policies adopted by the department or

the Texas Ethics Commission.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 1.23, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 4.07, eff. September 1, 2009.



CHAPTER 111. GINNING AND COMPRESSING COTTON

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE E. PROCESSING AND SALE OF FIBER PRODUCTS

CHAPTER 111. GINNING AND COMPRESSING COTTON

Sec. 111.001. GINNERS; PUBLIC USE. A person who operates a gin

in this state for ginning cotton for commercial purposes shall be

known as a ginner and is charged with the public use.

Acts 1981, 67th Leg., p. 1298, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 111.002. GINNER'S RECORD. Each ginner shall keep in a book

a public record of all cotton brought to the ginner for ginning.

The record shall show:

(1) the amount of cotton received;

(2) the date on which the cotton was received;

(3) the name of the person who brought the cotton to the gin;

and

(4) the name of each person claiming to own the cotton.

Acts 1981, 67th Leg., p. 1298, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 111.003. IDENTIFICATION OF BALES. (a) Each ginner shall

mark each bale of cotton with the following:

(1) "B____________", filling the blank with the number of the

bale as shown on the books of the gin;

(2) the initials of each party who claims to own the cotton; and

(3) an individual ginner's mark.

(b) The ginner's mark under Subsection (a) of this section shall

be placed under the initials of the parties claiming ownership.

Acts 1981, 67th Leg., p. 1299, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 111.004. BALING. (a) Each bale of cotton ginned by a

ginner shall be wrapped so that:

(1) the bale will be completely covered when compressed and the

ends of the bale are closed and well sewn; and

(2) the markings on the bale will remain intact and visible

under ordinary conditions.

(b) In compressing, recompressing, baling, or rebaling cotton,

each person owning, operating, or working for a compress in this

state shall, prior to delivery of a bale to a common carrier,

bind and tie the bale so that the bale is free of:

(1) dangerously exposed ends of bands or buckles; or

(2) dangerously exposed or protruding parts of ties, bands,

buckles, or splices.

Acts 1981, 67th Leg., p. 1299, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 111.005. LIABILITY FOR IMPROPER BALING. (a) A person who

delivers to a common carrier a bale of cotton that is not tied or

bound as required by Section 111.004(b) of this code shall

forfeit to the state not less than $50 nor more than $250. A suit

may be brought in the name of the state to recover that

forfeiture.

(b) A person who receives for storage, loads for transportation,

or transports in this state a bale that is not tied or bound as

required by Section 111.004(b) of this code is liable for damages

to any of the person's employees who is injured in the course of

employment by a dangerously exposed end of band or buckle or

dangerously exposed or protruding part of a tie, band, buckle, or

splice. The employer and not the employee has the duty to inspect

the bales of cotton.

Acts 1981, 67th Leg., p. 1299, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 111.007. PENALTIES. (a) A person commits an offense if

the person operates a cotton gin for himself or herself or for

commercial purposes without complying with this chapter.

(b) A person commits an offense if, as a ginner, the person:

(1) fails, neglects, or refuses to keep a record in accordance

with Section 111.002 of this code; or

(2) fails, neglects, or refuses to mark a bale of cotton with

the initials of each party who claims to own the cotton and with

the ginner's mark in the manner required by Section 111.003 of

this code.

(c) An offense under this section is a Class C misdemeanor.

Acts 1981, 67th Leg., p. 1299, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 124, eff.

Sept. 1, 1989.



CHAPTER 121. GRADING OF ROSES

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE F. PRODUCTION, PROCESSING, AND SALE OF NURSERY PRODUCTS

CHAPTER 121. GRADING OF ROSES

Sec. 121.001. PURPOSE. The purpose of this chapter is to

provide the department with the authority necessary to adopt

rules and prescribe procedures for the inspection, grading, and

labeling of all rose plants sold or offered for sale within this

state.

Acts 1981, 67th Leg., p. 1303, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 121.002. DEFINITION. In this chapter, "rose plant"

includes a rose plant, cutting, or bush.

Acts 1981, 67th Leg., p. 1303, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 121.003. ROSE GRADES. (a) The department shall adopt

grade classifications for rose plants, including a classification

for ungraded rose plants.

(b) A person may not sell or offer for sale in commercial

quantities or as a part of the regular operation of business a

rose plant that is not graded in accordance with the grades

adopted by the department under this chapter.

Acts 1981, 67th Leg., p. 1303, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 121.005. LABELING. (a) Each rose plant or shipment of

rose plants shall be labeled with the proper grade.

(b) A person may not sell or offer for sale in commercial

quantities or as a part of the regular operation of business any

rose plant or shipment of rose plants that is not labeled in

accordance with the grades adopted by the department.

Acts 1981, 67th Leg., p. 1304, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.31, eff. September 1, 2009.

Sec. 121.006. INSPECTION. (a) The department shall inspect and

grade or verify the grade of rose plants that are offered for

sale in this state.

(b) The department may accept the inspection, grading, and

labeling of a rose plant or a shipment of rose plants performed

by the authority of another state if:

(1) the plant or shipment is plainly labeled with the grade or

is plainly marked that the plant or plants are ungraded; and

(2) the grade of the plant or plants is at least equal to the

grade adopted by the department.

Acts 1981, 67th Leg., p. 1304, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 121.007. RULES. The department may adopt rules necessary

to carry out this chapter.

Acts 1981, 67th Leg., p. 1304, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 211, Sec. 12, eff.

Sept. 1, 1997.

Sec. 121.008. ENTRY POWER. The department shall enforce this

chapter and is entitled to enter during normal business hours any

place of business, farm, shed, or other location in this state

where rose plants are grown, sold, offered for sale, or

displayed.

Acts 1981, 67th Leg., p. 1304, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 121.009. STOP-SALE ORDER. In enforcing this chapter, the

department may issue and enforce a written or printed order to

stop the sale of a rose plant or a shipment of rose plants that

is not labeled with the proper grade. If an order is issued, a

person may not sell the plant or shipment until it has been

properly graded and labeled.

Acts 1981, 67th Leg., p. 1304, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 121.010. PENALTY. (a) A person commits an offense if the

person advertises, sells, or offers for sale a rose plant or a

shipment of rose plants that is not clearly and distinctly marked

with a grade in accordance with the rules of the department.

(b) An offense under this section is a Class C misdemeanor.

Acts 1981, 67th Leg., p. 1305, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 126, eff.

Sept. 1, 1989.



CHAPTER 125. AGRICULTURAL HAZARD COMMUNICATION ACT

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE G. WORKPLACE CHEMICALS

CHAPTER 125. AGRICULTURAL HAZARD COMMUNICATION ACT

Sec. 125.001. DECLARATION OF PURPOSE. The legislature finds

that the health and safety of persons living and working in

agricultural areas in the state may be improved by providing

access to information regarding certain hazardous chemicals to

which they may be exposed either during their normal employment

activities, during emergency situations, or as a result of

proximity to the use of those chemicals. The legislature also

finds that, because of the conditions of agricultural employment,

there is a unique situation regarding certain agricultural

laborers that makes it necessary to establish formal procedures

to provide access to information regarding certain hazardous

chemicals and to assure those laborers that there will be no

retaliation by the employer for the exercise of rights under this

chapter. This chapter is intended to assure that accessibility to

information regarding chemicals covered by this chapter be

provided to agricultural laborers who may be exposed to those

chemicals in agricultural workplaces, to certain emergency

service organizations responsible for dealing with chemical

hazards during emergency situations when those chemicals are in

close proximity to residential areas, and to the department to

make the information available to the general public through

specific procedures.

Added by Acts 1987, 70th Leg., ch. 903, Sec. 1, eff. Jan. 1,

1988.

Sec. 125.002. DEFINITIONS. In this chapter:

(1) "Agricultural laborer" means a person who plants,

cultivates, harvests, or handles an agricultural or horticultural

commodity in its unmanufactured state as determined by rule of

the department, and includes an agricultural laborer who handles

a chemical covered by this chapter. Office workers, cooks,

maintenance workers, security personnel, and nonresident

management are not agricultural laborers, except for purposes of

a gross annual payroll determination, unless their job

performance routinely involves potential exposure to chemicals

covered under this chapter. Farm and ranch laborers working

solely with livestock and persons working solely in the retail

sales component of a business are not agricultural laborers for

purposes of this chapter.

(2) "Chemical name" means the scientific designation of a

chemical in accordance with the nomenclature system developed by

the International Union of Pure and Applied Chemistry (IUPAC) or

the Chemical Abstracts Service (CAS) rules of nomenclature, or a

name that will clearly identify the chemical for the purpose of

conducting a hazard evaluation.

(3) "Common name" means any designation of identification such

as code name, code number, trade name, brand name, or generic

name used to identify a chemical other than by its chemical name.

(4) "Chemical manufacturer" means an employer in Standard

Industrial Classification (SIC) Codes 20 through 39.

(5) "Designated representative" means the individual or

organization to whom an agricultural laborer gives written

authorization to exercise the laborer's rights under this

chapter. A designated representative is not required to reveal

the name of the agricultural laborer he represents if the

department has reviewed the laborer's written authorization,

certifies that the representative has that authorization, and

determines that the agricultural laborer would be entitled to the

information the designated representative is seeking to obtain. A

recognized or certified collective bargaining agent shall be

treated automatically as a designated representative without

regard to written authorization from a laborer.

(6) "Distributor" means any business, other than a chemical

manufacturer or importer, that supplies chemicals covered by this

chapter to other distributors or to purchasers.

(7) "Expose" or "exposure" means that an agricultural laborer is

subjected to a chemical covered by this chapter in the course of

employment through any route of entry, including inhalation,

ingestion, skin contact, or absorption, and includes potential,

possible, or accidental exposure.

(8) "Fire chief" means the elected or paid administrative head

of a fire department as defined in Chapter 125, Acts of the 45th

Legislature, Regular Session, 1937 (Article 6243e, Vernon's Texas

Civil Statutes).

(9) "Label" means any written, printed, or graphic material

displayed on or affixed to containers of chemicals covered by

this chapter.

(10) "Material safety data sheet" ("MSDS") means a document

containing chemical hazard and safe handling information that is

prepared in accordance with the requirements of the Occupational

Safety and Health Administration (OSHA) standard for that

document or, in the case of a chemical labeled under the federal

Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Section 136

et seq.) for which an MSDS is both unavailable and not required

under the federal OSHA's hazard communication standard, a product

label or other equivalent document with precautionary statements,

such as hazards to humans and domestic animals, and

environmental, physical, or chemical hazards, including warning

statements.

(11) "Work area" means a room, defined space, or field where

chemicals covered by this chapter are stored or used and where

agricultural laborers may be present.

(12) "Workplace" means a geographical location containing one or

more work areas.

Added by Acts 1987, 70th Leg., ch. 903, Sec. 1, eff. Jan. 1,

1988.

Sec. 125.003. APPLICATION. (a) This chapter applies only to

the following employers who annually use or store any one of the

chemicals covered by this chapter in excess of 55 gallons or 500

pounds or an amount that the department determines by rule for

certain highly toxic or dangerous chemicals covered by this

chapter:

(1) employers who themselves or through labor agents hire

agricultural laborers to perform seasonal or migrant work and

whose gross annual payroll for those laborers is $15,000 or more;

and

(2) employers who themselves or through labor agents hire

agricultural laborers for purposes other than seasonal or migrant

work and whose gross annual payroll for those laborers is $50,000

or more.

(b) This chapter applies only to the following chemicals:

(1) chemicals labeled under the federal Insecticide, Fungicide,

and Rodenticide Act (7 U.S.C. Section 136 et seq.); and

(2) fertilizers with chemicals that are listed or defined as

hazardous chemicals in 29 CFR Section 1910.1200(c) or

1910.1200(d)(3), including those listed or defined in subsequent

comparable regulations.

Added by Acts 1987, 70th Leg., ch. 903, Sec. 1, eff. Jan. 1,

1988.

Sec. 125.004. WORKPLACE CHEMICAL LIST. (a) An employer covered

by this chapter shall compile and maintain a workplace chemical

list on a form prescribed by the department that contains the

following information by crop for each chemical covered by this

chapter that is actually used or stored annually in the workplace

in excess of 55 gallons or 500 pounds or an amount that the

department determines by rule for certain highly toxic or

dangerous chemicals covered by this chapter:

(1) the product name used on the MSDS and container label and

the Environmental Protection Agency registration number, if

applicable;

(2) the date and crop on which the chemical was applied or used;

and

(3) the work area in which the chemical is actually stored or

used.

(b) The employer shall update the workplace chemical list as

necessary but not less frequently than annually.

(c) The workplace chemical list may be prepared for the

workplace as a whole or for each work area and must be readily

available to agricultural laborers and their designated

representatives. New or newly assigned agricultural laborers

shall be made aware of the workplace chemical list before working

with chemicals covered by this chapter or in a work area

containing those chemicals.

Added by Acts 1987, 70th Leg., ch. 903, Sec. 1, eff. Jan. 1,

1988.

Sec. 125.005. WORKPLACE CHEMICAL LIST FORM, MAINTENANCE, AND

ACCESS. (a) The department shall prescribe forms for workplace

chemical lists required by this chapter with places to indicate

the crop, the product name of the chemical that is applied to the

crop or that is stored, and the location and date of its

application, use, or storage, as appropriate.

(b) An employer covered by this chapter shall maintain one form

for each crop, work area, or workplace as a whole, as

appropriate, and shall add information to the form as different

chemicals are applied, used, or stored.

(c) The employer shall attach relevant information to the form,

including MSDSs.

(d) The employer shall keep the forms and attachments accessible

and available for copying and shall store them in a location

suitable to preserve their physical integrity.

(e) The employer shall keep the forms and attachments under this

chapter for 30 years. However, the department shall provide by

rule that an employer may file with the department annually the

forms and attachments, including an estimate of the total amount

of each chemical listed on the form that was used. The department

shall categorize and cross-reference the data on the forms in a

manner to preserve the data for future medical use. An employer

who files the forms and attachments with the department under

rules adopted under this section is not required to preserve the

forms.

(f) If it is determined after a hearing conducted under Section

12.032 that an employer has repeatedly failed to maintain the

forms and attachments as required, the department may require the

employer to file the documents with the department. In addition,

the person may be subject to any applicable penalties provided by

this chapter.

(g) If agricultural activities for which forms and attachments

are maintained cease at a workplace, the forms and attachments

shall be filed with the department, and the department shall

retain the information for 30 years. If an employer covered by

this chapter is succeeded or replaced in that function by another

person, the person who succeeds or replaces the employer shall

retain the forms as provided by Subsection (e) of this section

but is not liable for violations committed by the former employer

under this chapter or rules adopted under this chapter, including

violations relating to the retention and preservation of forms

and attachments.

(h) Except as otherwise provided by this section, the employer

shall show the forms and attachments, on request, to an employee,

designated representative, treating medical personnel, or a

member of the community. The designated representative or

treating medical personnel are not required to identify the

employee represented or treated. If the employer has filed the

forms and attachments with the department, the employer shall

inform the requestor of that fact.

(i) If a designated representative or member of the community

desires a copy of a form and attachments and the employer refuses

to provide a copy, that person shall notify the department of the

request and the employer's refusal. Within two working days, the

department shall request that the employer provide the department

with all pertinent copies. The employer shall provide copies of

the form and attachments to the department within 24 hours after

the department's request if a designated representative desires

the copies, and within 14 days after the department's request if

a member of the community desires the copies.

(j) The employer may not refuse to provide the forms and

attachments to an employee or treating medical personnel.

Added by Acts 1987, 70th Leg., ch. 903, Sec. 1, eff. Jan. 1,

1988. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 3.25, eff.

Sept. 1, 1995.

Sec. 125.006. MATERIAL SAFETY DATA SHEETS. (a) Chemical

manufacturers and distributors shall provide appropriate MSDSs to

purchasers in this state of chemicals covered by this chapter.

(b) Employers covered by this chapter shall maintain the most

current MSDS received from manufacturers or distributors for each

purchased chemical covered by this chapter. If an MSDS has not

been provided by the manufacturer or distributor for chemicals on

the workplace chemical list at the time the chemicals are

received at the workplace, the employer shall request one in

writing from the manufacturer or distributor in a timely manner.

This chapter does not require an employer who is not a chemical

manufacturer to create an MSDS.

(c) The department may require any person who has or obtains a

registration for a pesticide under Sections 76.041-76.048 of this

code to provide with the registration a copy of the most current

and complete MSDS for that pesticide.

(d) The department by rule may require chemical manufacturers to

submit MSDSs for chemicals covered by this chapter, excluding

chemicals covered by Subsection (c) of this section.

(e) All MSDSs in the files of the department are public records.

Added by Acts 1987, 70th Leg., ch. 903, Sec. 1.

Sec. 125.007. LABELS. (a) Existing labels on incoming

containers of chemicals covered by this chapter may not be

removed or defaced.

(b) Agricultural laborers may not be required to work with a

chemical covered by this chapter from an unlabeled container

except for a portable container intended for the immediate use of

the laborer who performs the transfer.

Added by Acts 1987, 70th Leg., ch. 903, Sec. 1, eff. Jan. 1,

1988.

Sec. 125.008. EMERGENCY INFORMATION. (a) Employers covered by

this chapter and other entities who normally store products

labeled under the federal Insecticide, Fungicide, and Rodenticide

Act (7 U.S.C. Section 136 et seq.) in an amount in excess of 55

gallons or 500 pounds or an amount the department determines by

rule for certain highly toxic or dangerous chemicals covered by

this chapter within one-quarter mile of a residential area

composed of three or more private dwellings shall provide to the

fire chief of the fire department having jurisdiction over the

storage place, in writing, the names and telephone numbers of

knowledgeable representatives of the employer or other entity

storing the product who can be contacted for further information

or contacted in case of an emergency.

(b) Each employer, on request, shall provide a copy of the

workplace chemical list to the fire chief having jurisdiction

over the storage place. The employer shall notify the fire chief

of any significant changes that occur in the workplace chemical

list.

(c) The fire chief having jurisdiction over the storage place or

his representative, on request, shall be permitted to conduct

on-site inspections of the chemicals on the workplace chemical

list for the sole purpose of preparing fire department activities

in case of an emergency.

(d) Employers shall provide to the fire chief having

jurisdiction over the storage place, on request, a copy of the

MSDS for any chemical on the workplace chemical list.

(e) On request, the fire chief having jurisdiction over the

storage place shall make the workplace chemical list and MSDSs

available to members of the fire department having jurisdiction

over the workplace and to other personnel outside the fire

department who are responsible for preplanning emergency

activities, but may not otherwise distribute the information

without approval of the employer.

Added by Acts 1987, 70th Leg., ch. 903, Sec. 1, eff. Jan. 1,

1988.

Sec. 125.009. TRAINING PROGRAM PROVIDED BY DEPARTMENT. (a) The

department in conjunction with the Texas Agricultural Extension

Service shall develop an on-going training program for

agricultural laborers. The program must provide information the

department considers appropriate, and must include:

(1) information on interpreting labels and MSDSs and the

relationship between those two methods of hazard communication;

(2) information on the proper storage, acute and chronic

effects, and safe handling of chemicals covered by this chapter;

(3) information on protective clothing and equipment and first

aid treatment to be used with respect to the chemicals covered by

this chapter; and

(4) general safety instructions on the handling, cleanup

procedures, and disposal of chemicals covered by this chapter.

(b) The department shall provide the training program in

counties with a hired farm labor work force of 2,000 or more,

according to the most recent United States Census of Agriculture.

The department by rule may determine to provide the training

program in additional counties with a significant farm labor work

force or based on other relevant factors. In all other counties,

the county office of the Texas Agricultural Extension Service

shall provide the training program.

(c) The department or the county office of the Texas

Agricultural Extension Service, as appropriate, shall notify

agricultural laborers on a regular basis of the training program

by public service announcements given by the media and shall

contact in writing charitable, public, religious, and health care

provider organizations to announce the training program to

agricultural laborers in the county served by the organization.

(d) In addition to the Texas Agricultural Extension Service, the

department may develop the training program in conjunction with

the Texas Department of Health, other appropriate state agencies,

clinics, hospitals, and other health care providers in counties

in which the training program will be conducted, and

organizations representing employers, organizations representing

employees, and organizations representing manufacturers of

chemicals covered by this chapter.

(e) The department shall prepare and make available to employers

appropriate training materials for employers covered by this

chapter and their managers and labor contractors.

(f) To help cover production costs, the department may charge

not more than $10 plus the cost of a blank videotape from a

person desiring to purchase the videotaped training program.

(g) The department or the county office of the Texas

Agricultural Extension Service, as appropriate, shall provide to

each agricultural laborer who completes the training program a

card evidencing participation in the program. An employer may not

refuse to hire an agricultural laborer solely because the laborer

does not have a card issued under this subsection. An employer

who refuses to hire an agricultural laborer for that reason is

not entitled to the 14 days' written notice provided by Section

125.016(d) of this code.

Added by Acts 1987, 70th Leg., ch. 903, Sec. 1, eff. Jan. 1,

1988.

Sec. 125.010. CROP SHEET DEVELOPED BY DEPARTMENT. (a) The

department shall develop crop sheets that contain the following

information:

(1) the kinds of chemicals typically used on a particular crop;

(2) the typical time a chemical is applied to a particular crop;

(3) general safety information, including information on general

hygiene, clothing, contact with chemicals, medical symptoms,

pregnancy, and other relevant safety data;

(4) a notice of the training programs and the counties in which

the programs will be conducted;

(5) the availability of MSDSs for chemicals used on a particular

crop;

(6) the means of locating emergency medical information;

(7) agricultural laborers' rights under this chapter;

(8) the name and telephone number of the person to contact for

information under this chapter;

(9) the appropriate telephone number for emergency information;

and

(10) any other safety or health-related information the

department considers relevant.

(b) The information on the crop sheet must be printed in English

and Spanish, except that the information required by Subsections

(a)(1) and (a)(2) of this section is required to be printed only

in English. The department may provide crop sheets printed in

other languages commonly used by agricultural laborers who work

with a particular crop.

(c) The department shall develop the crop sheets in conjunction

with the Texas Department of Health, the Texas Agricultural

Extension Service, other appropriate state agencies, and clinics,

hospitals, and other health care providers in counties in which

training programs are provided by the department under Section

125.009 of this code.

(d) Annually, the department shall:

(1) provide appropriate crop sheets to clinics, hospitals, and

other health care providers that serve agricultural laborers and

that are located in counties in which the training program is

provided; and

(2) provide to an employer covered by this chapter one crop

sheet for each crop grown by that employer.

(e) The director of the Texas Feed and Fertilizer Control

Service under Section 63.003 of this code shall provide to the

department the information that is needed by the department under

Subsection (a) of this section for the fertilizers that are

covered by this chapter.

(f) For purposes of developing crop sheets under this chapter

and complying with other provisions of this chapter, nursery

stock, stored grain, and other logical groupings may be

considered a single crop as determined by rules adopted by the

department.

Added by Acts 1987, 70th Leg., ch. 903, Sec. 1, eff. Jan. 1,

1988.

Sec. 125.011. CROP SHEET PROVIDED BY EMPLOYER. (a) An employer

covered by this chapter shall provide crop sheets to each

agricultural laborer pertaining to the crops that laborer will be

working with if:

(1) the laborer does not have a card issued under Section

125.009(g) of this code; or

(2) the laborer requests the crop sheets.

(b) An employer who is required under Subsection (a) of this

section to provide crop sheets to an agricultural laborer shall

ensure that the information on a crop sheet required by Sections

125.010(a)(3), (a)(4), and (a)(10) of this code that pertains to

the crops with which the laborer will be working is read to the

laborer at least once each work season. When the crop sheet is

read, the employer or the employer's agent shall inform the

laborer of the date on which chemicals covered by this chapter

were last applied or are scheduled to be applied to the field or

to other areas in which the laborer will be working and shall

inform the laborer of the time on which the reentry period, if

any, expired for chemicals covered by this chapter that have been

applied.

(c) If an employer is required under Subsection (b) of this

section to read a crop sheet to an agricultural laborer, the

employer or a person designated by the employer shall read the

appropriate crop sheets on the first day of each work season or

on the day the laborer begins employment with that employer,

whichever is later.

(d) In addition to the crop sheet, the department shall require

an employer to offer to the agricultural laborer, on the day on

which the laborer is given his first pay for that work season,

basic safety and health-related information approved by the

department. That information shall be available to the employers

free of charge.

(e) An employer who does not provide or read the crop sheets as

required by this section is not entitled to the 14 days' written

notice provided by Section 125.016(d) of this code.

Added by Acts 1987, 70th Leg., ch. 903, Sec. 1, eff. Jan. 1,

1988.

Sec. 125.012. PROTECTIVE CLOTHING. An employer covered by this

chapter shall provide any protective clothing or device that is

recommended by the MSDS, crop sheet, or department rule and that

is in addition to the standard long-sleeved shirt, long pants,

boots or shoes, and socks normally provided by the agricultural

laborer.

Added by Acts 1987, 70th Leg., ch. 903, Sec. 1, eff. Jan. 1,

1988.

Sec. 125.013. RIGHTS OF AGRICULTURAL LABORERS. (a)

Agricultural laborers employed by employers covered by this

chapter who may be exposed to chemicals covered by this chapter

shall be informed of the exposure and shall have access to the

workplace chemical list and MSDSs for those chemicals. Laborers,

on request, shall be provided a copy of a specific MSDS. In

addition, laborers shall receive training on the hazards of the

chemicals and on measures they can take to protect themselves

from those hazards and shall be provided with appropriate

personal protective equipment as required by this chapter. These

rights are guaranteed on January 1, 1988.

(b) An employer covered by this chapter may not discharge, cause

to be discharged, otherwise discipline, or in any manner

discriminate against an agricultural laborer because the laborer

has made an inquiry, filed a complaint, assisted an inspector of

the department who may make or is making an inspection under

Section 125.016 of this code, instituted or caused to be

instituted any proceeding under or related to this chapter,

testified or is about to testify in such a proceeding, or

exercised any rights afforded under this chapter on behalf of the

laborer or on behalf of others. Pay, position, seniority, or

other benefits may not be lost as the result of the exercise of

any right provided by this chapter.

(c) Any waiver by an agricultural laborer of the benefits or

requirements of this chapter is against public policy and is

void. Any employer's request or requirement that a laborer waive

any rights under this chapter as a condition of employment is a

violation of this chapter.

Added by Acts 1987, 70th Leg., ch. 903, Sec. 1, eff. Jan. 1,

1988.

Sec. 125.014. DEPARTMENT RULES; OUTREACH PROGRAM. (a) The

department may adopt rules and administrative procedures

reasonably necessary to carry out the purposes of this chapter.

(b) The department shall develop and provide to each employer

covered by this chapter a suitable form of notice providing

agricultural laborers with information regarding their rights

under this chapter.

(c) As part of an outreach program, the department shall develop

and distribute a supply of informational leaflets on employers'

duties, agricultural laborers' rights, the public's ability to

obtain information under this chapter, the outreach program, and

the effects of chemicals covered by this chapter.

(d) The department may contract with a public institution of

higher education or other public or private organizations to

develop and implement the outreach program.

(e) The department shall publicize the availability of

information to answer inquiries from agricultural laborers,

employers, or the public in this state concerning the effects of

chemicals covered by this chapter.

(f) In cooperation with the department, an employer covered by

this chapter may provide an outreach program in the community.

Added by Acts 1987, 70th Leg., ch. 903, Sec. 1, eff. Jan. 1,

1988.

Sec. 125.015. LIABILITY UNDER OTHER LAWS. (a) The provision of

information to an agricultural laborer does not in any way affect

the liability of an employer with regard to the health and safety

of a laborer or other person exposed to chemicals, nor does it

affect the employer's responsibility to take any action to

prevent the occurrence of occupational disease as required under

any other provision of law.

(b) The provision of information to an agricultural laborer does

not affect any other duty or responsibility of a manufacturer,

producer, or formulator to warn ultimate users of a chemical

under any other provision of law.

Added by Acts 1987, 70th Leg., ch. 903, Sec. 1, eff. Jan. 1,

1988.

Sec. 125.016. COMPLAINTS, INVESTIGATIONS, AND PENALTIES. (a)

Complaints received in writing from agricultural laborers or

their designated representatives relating to alleged violations

of this chapter by employers covered by this chapter shall be

investigated in a timely manner by the department as provided by

this section.

(b) Officers or representatives of the department, on

presentation of appropriate credentials, have the right of entry

into any workplace at reasonable times to inspect and investigate

complaints for purposes of determining compliance with this

chapter.

(c) The department shall complete an investigation of a

complaint not later than 90 days after the date on which the

complaint is filed. A hearing shall be conducted under Section

12.032 and an enforcement order issued, if appropriate, not later

than 90 days after the date on which the investigation is

completed. If it is necessary to commence an action relating to

an alleged violation, the action must be commenced not later than

60 days after the date on which the investigation is completed.

(d) After providing at least 14 days' written notice and an

opportunity for a public hearing, the department may issue an

enforcement order requiring any employer or chemical manufacturer

covered by this chapter to comply with this chapter or rules

adopted under this chapter. A public hearing held under this

subsection is a contested case under Chapter 2001, Government

Code, and may be appealed under that chapter. In the case of a

medical emergency, the department may issue an enforcement order

immediately and shall provide the opportunity for a hearing on

the order within 10 days after the date on which the order is

issued.

(e) In the case of a medical emergency, the department may sue

in the name of the State of Texas to enjoin any violation of this

chapter or a rule adopted or enforcement order issued by the

department under this chapter.

(f) If required under this chapter, employers who knowingly

disclose false information or negligently fail to disclose a

hazard are subject to a civil penalty of not more than $5,000 per

violation. This section does not affect any other right of an

agricultural laborer or any other person to receive compensation

for damages under other law.

(g) If required under this chapter, employers who proximately

cause an injury to an individual by knowingly disclosing false

hazard information or knowingly failing to disclose hazard

information are subject to a criminal fine of not more than

$25,000. This section does not affect any other right of an

agricultural laborer or any other person to receive compensation

for damages under other law.

(h) The department may request the attorney general to represent

the department in any legal proceeding authorized under this

chapter. An action for civil or criminal penalties or injunctive

relief shall be brought in the county in which the alleged

violation occurred or is occurring.

(i) Each violation of this chapter or a rule adopted under this

chapter constitutes a separate offense.

Added by Acts 1987, 70th Leg., ch. 903, Sec. 1, eff. Jan. 1,

1988. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 419, Sec. 3.26,

eff. Sept. 1, 1995.

Sec. 125.017. COMPLIANCE WITH HAZARD COMMUNICATION ACT. (a) If

an employer is required to comply with Chapter 502, Health and

Safety Code and with this chapter, the employer is required to

comply with only the Hazard Communication Act. However, if an

agricultural laborer is not covered under the Hazard

Communication Act, the employer shall comply with this chapter

for those laborers not covered by the Hazard Communication Act.

(b) If an employer is covered by both the Hazard Communication

Act and this chapter, the employer is required to furnish a

workplace chemical list under only one of those laws.

Added by Acts 1987, 70th Leg., ch. 903, Sec. 1, eff. Jan. 1,

1988. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(92), eff.

Sept. 1, 1991.



CHAPTER 128. AGRICULTURAL CHEMICAL AND SEED LIENS

AGRICULTURE CODE

TITLE 5. PRODUCTION, PROCESSING, AND SALE OF HORTICULTURAL

PRODUCTS

SUBTITLE H. HORTICULTURAL LIENS

CHAPTER 128. AGRICULTURAL CHEMICAL AND SEED LIENS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 128.001. DEFINITIONS. In this chapter:

(1) "Agricultural chemical" includes fertilizer material as

defined under Section 63.001, pesticides as defined under Section

76.001, plant regulators as defined under Section 76.001, lime,

plant and soil amendments, plant food, herbicides, and chemical

compounds that are applied to crops or to land used for growing

crops.

(2) "Agricultural seed" has the meaning assigned under Section

61.001.

(3) "Labor" means labor or services performed in the

application, delivery, or preparation of an agricultural chemical

or agricultural seed.

(4) "Reasonable or agreed charges" means:

(A) any agreed price for agricultural chemicals, agricultural

seeds, or labor sold or provided to a lien debtor at the lien

debtor's request; or

(B) the reasonable value of agricultural chemicals, agricultural

seeds, or labor, as of the date of application, delivery, or

preparation, if there is not an agreed price or an agreed method

for determining price.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995.

Sec. 128.002. PROCEEDS. (a) For the purposes of this chapter,

proceeds are the amounts received by a lien debtor, before a

deduction for taxes, fees, or assessments or a deduction made

under a court order, from the sale of:

(1) the crop that existed at the time of application on the land

of the agricultural chemical sold by the lien claimant or

applied, delivered, or prepared by the lien claimant;

(2) the first crop produced on the land after the agricultural

chemical sold by the lien claimant or applied, delivered, or

prepared by the lien claimant was applied, if crops did not exist

on the land at the time the agricultural chemical was applied; or

(3) the crop produced from the agricultural seed supplied by the

lien claimant or applied, delivered, or prepared by the lien

claimant.

(b) For the purposes of this chapter, the following are not

included as proceeds:

(1) amounts due or owing to a cooperative association under

Chapter 51 or 52; or

(2) amounts retained by a cooperative association under Chapter

51 or 52.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER B. AGRICULTURAL CHEMICAL AND SEED LIEN

Sec. 128.006. NOTICE BEFORE PURCHASE; REQUIRED NOTICE BEFORE

CLAIMING LIEN. (a) A person claiming a lien under this chapter

must have provided notice of the provisions of this chapter,

before purchase, either generally to purchasers of agricultural

chemicals, agricultural seeds, or labor as part of the lien

claimant's normal business practices or specifically to the lien

debtor. Notice provided under this subsection must read, to the

extent applicable, substantially as follows: "The sale of

agricultural chemicals or agricultural seed on credit and the

provision of labor related to agricultural chemicals or

agricultural seed is subject to Chapter 128, Agriculture Code.

Failure to pay the agreed or reasonable charges for the

chemicals, seed, or labor may result in the attachment of a lien

to the proceeds of the agricultural products produced with the

aid of the chemicals, seed, or labor." A potential lien claimant

may satisfy the requirements of this subsection:

(1) by printing or stamping the notice on credit applications

filled out by purchasers; and

(2) for future purchases by purchasers who are not notified on

the credit application, by printing or stamping the notice on an

invoice or on a statement sent by separate cover.

(b) Before a person may claim a lien under this chapter, the

person must send to the debtor by certified mail written notice

that states:

(1) that the payment of the reasonable or agreed charges is more

than 30 days overdue;

(2) the amount that is overdue;

(3) that the debtor has the following three alternatives:

(A) to allow the lien to be filed;

(B) to enter into an agreement granting a security interest in

the proceeds described by Section 128.002 under the Business

& Commerce Code; or

(C) to pay the reasonable or agreed charges; and

(4) in at least 10-point type, that:

(A) the debtor has until the 10th day after the date on which

the notice is received to select an alternative under Subdivision

(3), notify the claimant of the alternative selected, and satisfy

all the requirements of the selected alternative; and

(B) the claimant may file the notice of claim of lien at any

time after the 10th day after the date on which the debtor

receives the notice if the debtor does not comply with the

requirements of Paragraph (A).

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995.

Sec. 128.007. ATTACHMENT OF LIEN. (a) A lien established under

this chapter attaches to the proceeds described by Section

128.002.

(b) A lien established under this chapter attaches on the first

day agricultural chemicals, labor, or both are furnished to the

lien debtor. A lien that has attached under this section is

removed if the lien claimant does not satisfy the notice and

filing requirements of this chapter.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 292, Sec. 1, eff.

Sept. 1, 1997.

Sec. 128.008. AMOUNT OF LIEN. The amount of a lien under this

chapter is equal to the sum of:

(1) the amount of the unpaid reasonable or agreed charges for:

(A) agricultural chemicals, labor, or both, as appropriate,

furnished within the 180-day period immediately preceding the day

the notice of claim of lien is filed with the secretary of state

as provided by this chapter; and

(B) agricultural seeds, labor, or both, as appropriate,

furnished within the 180-day period immediately preceding the day

the notice of claim of lien is filed with the secretary of state

as provided by this chapter; and

(2) the filing fees for the lien as provided by this chapter.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 292, Sec. 2, eff.

Sept. 1, 1997.

Sec. 128.009. PERSON ENTITLED TO FILE; EXCEPTION. (a) Except

as provided by Subsection (b) or by Section 128.047, a person who

provides an agricultural chemical, agricultural seed, or labor

may file a notice of claim of lien as provided by this chapter.

(b) A claimant may not file a notice of claim of lien if the

settlement of a dispute between the claimant and the debtor has

been submitted to the department and is pending.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 292, Sec. 3, eff.

Sept. 1, 1997.

Sec. 128.010. PERFECTION OF LIEN. A lien created under this

chapter is perfected on the filing of a notice of claim of lien

with the secretary of state as provided by this chapter.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995.

Sec. 128.011. DURATION OF NOTICE OF CLAIM OF LIEN. (a) Except

as otherwise provided by this chapter, the notice of claim of

lien is effective, and a new notice of claim of lien is not

required to maintain the lien, as long as the person who provides

the agricultural chemical, agricultural seed, or labor either:

(1) remains unpaid for the amount secured by the lien; or

(2) continues to provide an agricultural chemical, agricultural

seed, or labor on a regular basis to the lien debtor.

(b) For purposes of this section, providing an agricultural

chemical, agricultural seed, or labor is not considered to be

made on a regular basis if a period of more than 45 days elapses

between applications, deliveries, or preparations.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995.

Sec. 128.012. PROCEDURES FOR SETTLEMENT OF DISPUTES. (a) The

commissioner of agriculture by rule shall establish a procedure

to settle a dispute between a claimant supplying agricultural

chemicals or labor in the application, delivery, or preparation

of agricultural chemicals and a debtor. The procedures must

provide:

(1) a time requirement for submitting the dispute to the

department;

(2) a time requirement within which a notice of the dispute must

be submitted to each party; and

(3) a process for evaluating the dispute.

(b) Each party to the dispute is equally liable for the

reasonable costs incurred by the department in carrying out this

section.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995.

Sec. 128.013. CONTENTS OF NOTICE OF CLAIM OF LIEN. The notice

of claim of lien must include:

(1) the name and address of the lien claimant;

(2) the name and address of the lien debtor;

(3) the location of the property to which the agricultural

chemical, agricultural seed, or labor was provided;

(4) a statement that the payment of the reasonable or agreed

charges is more than 30 days overdue;

(5) the amount that is overdue;

(6) a statement, signed under penalty of perjury, that:

(A) the lien claimant provided notice of the provisions of this

chapter, before purchase, either generally to purchasers of

agricultural chemicals, agricultural seeds, or labor as part of

the lien claimant's normal business practices or specifically to

the lien debtor, in the manner required by Section 128.006(a);

(B) the lien claimant sent to the lien debtor the notice

required by Section 128.006(b);

(C) more than 10 days have elapsed since the date on which the

notice was received by the lien debtor; and

(D) the lien debtor has not complied with the requirements of an

alternative set out by Section 128.006(b); and

(7) a statement that the lien claimant has an agricultural

chemical or agricultural seed lien under this chapter.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995.

Sec. 128.014. SIGNATURE. The notice of claim of lien shall be

signed by the lien claimant or by a person authorized to sign

documents of a similar kind on behalf of the claimant.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995.

Sec. 128.015. FORM. (a) The notice of claim of lien must be

filed on a form that satisfies the requirements of a financing

statement under Sections 9.502-9.504, Business & Commerce

Code, except that:

(1) the lien claimant may be identified either as a lien

claimant or as a secured party;

(2) the form must be signed by the lien claimant and is not

required to be signed by the lien debtor; and

(3) in the space for the description of the collateral, the

information specified in Sections 128.013(3), (4), (5), and (7)

must be entered.

(b) A separately signed statement containing the information

specified in Section 128.013(6) shall be attached to the form

required under Subsection (a).

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.01, eff.

July 1, 2001.

Sec. 128.016. FILING AND MARKING IN OFFICE OF SECRETARY OF

STATE; FEE. (a) The notice of claim of lien shall be filed and

marked in the office of the secretary of state in the same manner

as a financing statement is filed and marked under Section 9.519,

Business & Commerce Code.

(b) The uniform fee for filing and indexing and for stamping a

copy furnished by the secured party is the same as the fee

assessed under Section 9.525, Business & Commerce Code.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.02, eff.

July 1, 2001.

Sec. 128.017. TIME OF WRITTEN NOTICE. The lien claimant shall

provide written notice of the claim of lien to the lien debtor

not later than the 10th day after the date the notice of claim of

lien is filed with the office of the secretary of state.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995.

Sec. 128.018. RECOGNITION OF NOTICE AS FINANCING STATEMENT. The

secretary of state shall recognize a notice of claim of lien

under this subchapter as a financing statement under Subchapter

E, Chapter 9, Business & Commerce Code.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.03, eff.

July 1, 2001.

SUBCHAPTER C. PRIORITY OF LIEN

Sec. 128.026. TIME OF FILING. (a) A lien created under this

chapter has the same priority as a security interest perfected by

the filing of a financing statement on the date the notice of

claim of lien was filed.

(b) A lien created under this chapter does not have priority

over labor claims for wages and salaries for personal services

that are provided by an employee to a lien debtor in connection

with the production of agricultural products, the proceeds of

which are subject to the lien.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER D. INFORMATION CONCERNING LIEN

Sec. 128.031. ISSUANCE OF CERTIFICATE TO MEMBER OF PUBLIC; FEE.

(a) A person may obtain a certificate identifying any lien on

file and any notice of claim of lien naming a particular debtor

and stating the date and time of filing of each notice and the

names and addresses of each lienholder in the certificate.

(b) The amount of the fee for a certificate under Subsection (a)

is the same as the amount of the fee provided by Section

9.525(d), Business & Commerce Code.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

547, Sec. 6, eff. September 1, 2009.

Sec. 128.032. COPIES OF NOTICES OF CLAIM OF LIEN AND OTHER

NOTICES; FEE. (a) A person may obtain a copy of any notice of

claim of an agricultural chemical or seed lien filed.

(b) The fee for a copy of a notice of claim of lien obtained

under Subsection (a) is in the amount provided by Section

405.031, Government Code.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

547, Sec. 7, eff. September 1, 2009.

SUBCHAPTER E. ENFORCEMENT OF LIEN

Sec. 128.036. WRITTEN NOTICE TO SECURED CREDITORS BY LIEN

CLAIMANT. (a) A lien claimant shall provide written notice to

any secured creditor at least 30 days before the date the lien

claimant enforces a claim of lien.

(b) For purposes of this section, "secured creditor" means any

entity named as a secured party in a financing statement that is

filed regarding the debtor and that covers:

(1) a farm product, an account, or a crop subject to the lien;

(2) a crop growing or grown on the land on which the

agricultural chemical was applied or for which the agricultural

seed was supplied; or

(3) the next crop to be grown on that land, if a crop is not

planted.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995.

Sec. 128.037. FORECLOSURE IN ACTION TO RECOVER REASONABLE OR

AGREED CHARGES. The lien claimant may foreclose on a lien under

this chapter only in an action to recover the reasonable or

agreed charges.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995.

Sec. 128.038. TERMINATION STATEMENT. (a) If a lien claimant

receives payment for the total amount secured by a lien under

this chapter and the lien claimant has not furnished an

agricultural chemical, agricultural seed, or labor during the

45-day period before the date on which payment is received, the

lien claimant shall file a termination statement with the

secretary of state and shall send the lien debtor a copy of the

statement as provided by this section. The statement shall state

that the lien claimant no longer claims a security interest under

the notice of claim of lien.

(b) The notice of claim of lien must be identified in the

statement under Subsection (a) by the date, names of parties to

the agreement, and file number of the original lien.

(c) If the lien claimant does not send the termination statement

required by this section before the 11th day after the date on

which the lien claimant received payment, the lien claimant is

liable to the lien debtor for actual damages suffered by the lien

debtor as a result of the failure. If the lien claimant acts in

bad faith in failing to send the statement, the lien claimant is

liable for an additional penalty of $100.

(d) The filing officer in the secretary of state's office shall

mark each termination statement with the date and time of filing

and shall index the statement under the name of the lien debtor

and under the file number of the original lien. If the filing

officer has a microfilm or other photographic record of the lien

and related filings, the filing officer may destroy the filed

notice of claim of lien at any time after receiving the

termination statement. If the filing officer does not have a

photographic record, the filing officer may destroy the filed

notice of claim of lien at any time after the first anniversary

of the date on which the filing officer received the termination

statement.

(e) The uniform filing fee for filing and indexing the

termination statement is the same as the fee assessed under

Section 9.525, Business & Commerce Code.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.04, eff.

July 1, 2001.

Sec. 128.039. RIGHT OF ASSIGNMENT OR TRANSFER; FILING OF

STATEMENT. (a) A lien created under this chapter may be

assigned by the holder of the lien, with full rights of

enforcement.

(b) The lienholder shall file a statement of assignment with the

secretary of state as provided by Section 9.514, Business &

Commerce Code.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.05, eff.

July 1, 2001.

SUBCHAPTER F. MISCELLANEOUS

Sec. 128.046. RULES. The secretary of state may adopt rules

necessary to carry out the secretary's duties under this chapter,

including prescribing necessary forms.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995.

Sec. 128.047. MAXIMUM NUMBER OF LIENS. Not more than four liens

may be enforced under this chapter against the same proceeds of a

lien debtor even if the liens are filed by different lien

claimants.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995.

Sec. 128.048. APPLICABILITY OF OTHER LAW. Chapter 9, Business

& Commerce Code, applies to a lien created under this chapter

to the extent Chapter 9 is consistent with this chapter.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 1, eff. Sept. 1,

1995.






TITLE 6. PRODUCTION, PROCESSING, AND SALE OF ANIMAL PRODUCTS

CHAPTER 131. BEES AND HONEY

AGRICULTURE CODE

TITLE 6. PRODUCTION, PROCESSING, AND SALE OF ANIMAL PRODUCTS

SUBTITLE A. BEES AND NONLIVESTOCK ANIMAL INDUSTRY

CHAPTER 131. BEES AND HONEY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 131.001. DEFINITIONS. In this chapter:

(1) "Abandoned apiary, equipment, or bees" means an apiary,

equipment, or a colony of bees that is not regularly maintained

or attended in accordance with this chapter or rules or

quarantines adopted under this chapter.

(2) "Apiary" means a place where six or more colonies of bees or

nuclei of bees are kept.

(3) "Beekeeper" means a person who owns, leases, or manages one

or more colonies of bees for pollination or the production of

honey, beeswax, or other by-products, either for personal or

commercial use.

(4) "Bee" means any stage of the common honeybee, Apis mellifera

species.

(5) "Colony" means the hive and its equipment and appurtenances

including bees, comb, honey, pollen, and brood.

(6) "Director" means the director of the Texas Agricultural

Experiment Station.

(7) "Disease" means American foulbrood, European foulbrood, any

other contagious or infectious disease of honeybees, or parasites

or pests that affect bees or brood.

(8) "Equipment" means hives, supers, frames, veils, gloves,

tools, machines, or other devices for the handling and

manipulation of bees, honey, pollen, wax, or hives, including,

storage or transporting containers for pollen, honey, or wax, or

other apiary supplies used in the operation of an apiary or honey

house.

(9) "Inspector" means the chief apiary inspector.

(10) "Label" as a noun, means written or printed material

accompanying a product and furnishing identification or a

description. The term includes material attached to a product or

its immediate container and material inserted in an immediate

container or other packaging of a product.

(11) "Label" as a verb, means to attach or insert a label.

(12) "Nucleus" means a small mass of bees and combs of brood

used in forming a new colony.

(13) "Pollen" means dust-like grains formed in the anthers of

flowering plants in which the male elements or sperm are

produced.

(14) "Pure honey" means the nectar of plants that has been

transformed by, and is the natural product of, bees and that is

in the comb or has been taken from the comb and is packaged in a

liquid, crystallized, or granular form.

(15) "Queen apiary" means an apiary in which queen bees are

reared or kept for sale, barter, or exchange.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983; Acts 1985, 69th Leg., ch. 418, Sec. 1, eff. Sept.

1, 1985.

Sec. 131.002. CHIEF APIARY INSPECTOR. (a) The director shall

appoint a person qualified by scientific training or personal

experience as chief apiary inspector to make inspections and

administer this chapter under the direction and control of the

director.

(b) Repealed by Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec.

7.01(4), eff. Nov. 12, 1991.

(c) The state entomologist shall make an annual report to the

director giving a detailed account of inspection activities,

receipt and use of funds, and compliance actions brought under

this chapter.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983; Acts 1985, 69th Leg., ch. 418, Sec. 1, eff. Sept.

1, 1985; Acts 1985, 69th Leg., ch. 479, Sec. 186, eff. Sept. 1,

1985; Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 7.01(4), eff.

Nov. 12, 1991.

Sec. 131.003. CONFLICTS OF INTEREST. (a) A person may not

serve as chief apiary inspector or be an assistant of the

inspector if the person is an officer, employee, or paid

consultant of a trade association in the beekeeping industry.

(b) A person may not serve as chief apiary inspector or be an

assistant of the inspector of the grade 17 or over, including

exempt employees, according to the position classification

schedule under the General Appropriations Act, if the person

cohabits with or is the spouse of an officer, managerial

employee, or paid consultant of a trade association in the

beekeeping industry.

Added by Acts 1985, 69th Leg., ch. 418, Sec. 1, eff. Sept. 1,

1985.

Sec. 131.004. ASSISTANTS. (a) The chief apiary inspector may

employ assistants and inspectors as necessary, subject to the

approval of the director and governing board of the experiment

station.

(b) The inspector shall provide to his assistants as often as is

necessary information regarding their qualifications under this

chapter and their responsibilities under applicable laws relating

to standards of conduct for state officers or employees.

(c) The inspector shall develop a system of annual performance

evaluations based on measurable job tasks. All merit pay for the

inspector's assistants must be based on the system established

under this subsection.

Added by Acts 1985, 69th Leg., ch. 418, Sec. 1, eff. Sept. 1,

1985.

Sec. 131.005. ANNUAL REPORTS. (a) The chief apiary inspector

shall make an annual report to the director giving a detailed

account of inspection activities, receipt and use of funds, and

compliance actions brought under this chapter.

(b) The director shall file annually with the governor and the

presiding officer of each house of the legislature a complete and

detailed written report accounting for all funds received and

disbursed by the inspector during the preceding year. The form of

the annual report and the time for reporting shall be provided in

the General Appropriations Act.

Added by Acts 1985, 69th Leg., ch. 418, Sec. 1, eff. Sept. 1,

1985.

Sec. 131.006. AUDIT. The financial transactions of the chief

apiary inspector are subject to audit by the state auditor in

accordance with Chapter 321, Government Code.

Added by Acts 1985, 69th Leg., ch. 418, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1989, 71st Leg., ch. 584, Sec. 68, eff.

Sept. 1989.

Sec. 131.007. PUBLISHING INFORMATION. (a) The chief apiary

inspector shall publish information on methods and directions for

treating, eradicating, or suppressing infectious diseases of

honeybees, the rules adopted for those purposes, and other

information that the inspector considers of value or necessity to

the beekeeping interests of this state.

(b) The inspector shall prepare information of public interest

describing the functions of the agency and describing the

procedure by which complaints are filed with and resolved by the

inspector. The inspector shall make the information available to

the general public and appropriate state agencies.

(c) The inspector shall adopt rules establishing methods by

which consumers and service recipients can be notified of the

name, mailing address, and telephone number of the inspector's

office for the purpose of directing complaints to the inspector.

The inspector may provide for the notification by including the

information:

(1) on each registration or application form submitted by a

person regulated under this chapter;

(2) on a sign which is prominently displayed in the place of

business of each person regulated under this chapter; or

(3) in a bill for services or goods provided by a person

regulated under this chapter.

Added by Acts 1985, 69th Leg., ch. 418, Sec. 1, eff. Sept. 1,

1985.

Sec. 131.008. COMPLAINTS. (a) The chief apiary inspector shall

keep an information file about each complaint filed with the

inspector relating to a beekeeper regulated under this chapter.

(b) If a written complaint is filed with the inspector relating

to a beekeeper regulated under this chapter, the inspector shall

notify the parties to the complaint, at least quarterly and until

final disposition of the complaint, of the status of the

complaint, unless notice would jeopardize an undercover

investigation.

Added by Acts 1985, 69th Leg., ch. 418, Sec. 1, eff. Sept. 1,

1985.

Sec. 131.009. PUBLIC TESTIMONY. The chief apiary inspector

shall develop and implement policies that will provide the public

with a reasonable opportunity to appear before the inspector and

to speak on any issue under the jurisdiction of the inspector.

Added by Acts 1985, 69th Leg., ch. 418, Sec. 1, eff. Sept. 1,

1985.

Sec. 131.010. FEES. The chief apiary inspector shall make a

reasonable effort to set the fees charged under this chapter at

amounts that will produce enough revenue to approximate 50

percent of the inspector's total budget. In achieving this goal,

the inspector shall balance the revenue needs against the effect

of the fees on the industry.

Added by Acts 1985, 69th Leg., ch. 418, Sec. 1, eff. Sept. 1,

1985.

SUBCHAPTER B. DISEASE CONTROL

Sec. 131.021. POWERS AND DUTIES OF CHIEF APIARY INSPECTOR. (a)

For the purpose of enforcing this chapter, the chief apiary

inspector may:

(1) adopt rules and act as necessary to control, eradicate, or

prevent the introduction, spread, or dissemination of contagious

or infectious diseases of bees;

(2) prohibit the shipment or entry into this state of bees,

honey, combs, pollen, or other items capable of transmitting

diseases of bees from another state, territory, or foreign

country except in accordance with rules adopted by the inspector;

and

(3) seize and order the destruction, treatment, or sale of a

colony of bees, equipment, pollen, or honey that is determined to

be diseased, infectious, abandoned, or in violation of this

chapter or a rule or quarantine adopted under this chapter.

(b) For purposes of this section, apiaries, equipment, or bees

are considered infectious if:

(1) the bees are not hived with movable frames or stored so as

to prevent the possible spread of disease; or

(2) the bees, equipment, or apiary generally comprise a hazard

or threat to disease control in the beekeeping industry.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983; Acts 1985, 69th Leg., ch. 418, Sec. 2, eff. Sept.

1, 1985.

Sec. 131.022. QUARANTINES. (a) If the chief apiary inspector

determines that the public welfare requires the establishment of

a quarantine, the inspector may:

(1) declare a protective quarantine of a district, county,

precinct, or other defined area in which a disease of bees or a

deleterious exotic species of bees is not known to exist or in

which the disease or exotic species is being eradicated in

accordance with this subchapter; or

(2) declare a restrictive quarantine of a district, county,

precinct, or other defined area in which a disease of bees or a

deleterious exotic species of bees is located.

(b) A person may not move or ship bees, equipment, pollen, or

honey into or out of an area quarantined under this section,

except in accordance with rules adopted by the inspector.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983; Acts 1985, 69th Leg., ch. 418, Sec. 2, eff. Sept.

1, 1985.

Sec. 131.023. SALE OF QUEEN BEE AND ATTENDANTS, PACKAGE BEES,

AND NUCLEI. A person may not sell or offer for sale a queen bee

and attendant bees, package bees, nuclei, or queen cells in this

state unless the bees are accompanied by:

(1) a copy of a certificate from the chief apiary inspector

certifying that the apiary from which the queen bee was shipped

has been inspected not more than 12 months before the date of

shipment and found apparently free from disease; or

(2) a copy of an affidavit made by the beekeeper stating that:

(A) to his knowledge, the bees are not diseased; and

(B) the honey used in making the candy contained in the queen

cage has been diluted and boiled for at least 30 minutes in a

closed vessel.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983; Acts 1985, 69th Leg., ch. 418, Sec. 2, eff. Sept.

1, 1985.

Sec. 131.024. SEIZURE OF BEES, EQUIPMENT, POLLEN, OR HONEY. (a)

Bees, equipment, pollen, or honey seized by the chief apiary

inspector under Section 131.021 of this code shall be treated,

destroyed, or sold at public auction.

(b) At least five days before an item seized under Section

131.021 of this code may be treated, destroyed, or sold, the

inspector shall send by certified mail, return receipt requested,

written notice of the proposed disposition of the item to the

last known address of the beekeeper or the owner of the item. The

notice must describe the item, the proposed disposition of the

item, and the reason for the disposition. If the name or address

of the beekeeper or owner of the item is unknown, the inspector

shall:

(1) publish notice of the proposed disposition for at least five

consecutive days in a newspaper of general circulation in the

county where the property was seized; or

(2) post notice of the proposed disposition for at least five

consecutive days in three public places, including the door of

the county courthouse, in the county where the property was

seized.

(c) If the inspector sells bees, equipment, pollen, or honey at

a public auction under this section, the inspector shall return

the proceeds of the sale to the former owner after deducting the

costs of the sale.

(d) The owner of bees, equipment, pollen, or honey treated or

destroyed under this section is liable for the costs of treatment

or destruction, and the inspector may sue to collect those costs.

The inspector shall remit money collected under this subsection

to the comptroller for deposit to the credit of the general

revenue fund.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983; Acts 1985, 69th Leg., ch. 418, Sec. 2, eff. Sept.

1, 1985; Acts 1997, 75th Leg., ch. 1423, Sec. 2.12, eff. Sept. 1,

1997.

Sec. 131.025. DUTY TO REPORT DISEASED BEES. If a beekeeper

knows that a colony of bees is diseased, the beekeeper shall

immediately report to the chief apiary inspector all facts known

about the diseased bees.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983; Acts 1985, 69th Leg., ch. 418, Sec. 1, eff. Sept.

1, 1985.

SUBCHAPTER C. PERMITS AND REGISTRATION

Sec. 131.041. PERMIT FOR IMPORTATION. (a) A person may not

ship or cause to be shipped bees or equipment into this state

unless the person has a permit issued by the chief apiary

inspector authorizing the shipment.

(b) A person may apply for a permit under this section by filing

an application with the inspector before the 10th day preceding

the date of the shipment. An application for a permit must

include:

(1) a complete description of the shipment;

(2) the destination of the shipment;

(3) the approximate date of the shipment;

(4) the names and addresses of the consignor and consignee; and

(5) a certificate of inspection signed by the official apiary

inspector or entomologist of the state, territory, or country

from which the bees are to be shipped.

(c) A certificate of inspection for a permit required by

Subsection (b)(5) of this section must certify that the bees or

equipment are apparently free from disease based on an actual

inspection conducted not more than 12 months before the date of

the shipment. If the bees or equipment are to be shipped into

this state from a state, territory, or country that does not have

an official apiary inspector or entomologist, the person shipping

the bees or equipment may provide other suitable evidence that

the bees and equipment are free from disease.

(d) If a person files an application in accordance with

Subsection (b) of this section and the inspector is satisfied

that the shipment does not pose a threat to disease control in

the beekeeping industry, the inspector shall issue a permit

authorizing the shipment.

(e) This section does not apply to a shipment of live bees in

wire cages without combs or honey.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983; Acts 1985, 69th Leg., ch. 418, Sec. 3, eff. Sept.

1, 1985.

Sec. 131.042. PERMIT FOR EXPORTATION. (a) A person who ships

bees or equipment from this state to another state, territory, or

country may apply to the chief apiary inspector for a permit

authorizing the shipment. The application must include:

(1) a complete description of the shipment;

(2) the destination of the shipment;

(3) the approximate date of the shipment;

(4) the names and addresses of the consignor and consignee; and

(5) evidence that the shipment is apparently free from a disease

of bees.

(b) The inspector shall accept as evidence that a shipment is

apparently free from disease either:

(1) a certificate of inspection issued under Section 131.044 of

this code; or

(2) an affidavit by the beekeeper or owner of the bees or

equipment stating that to his knowledge, the bees or equipment

are free from disease.

(c) If a person files an application in accordance with

Subsection (a) of this section, and the inspector is satisfied

that the shipment does not pose a threat to disease control in

the beekeeping industry, the inspector shall issue a permit for

the shipment.

(d) The inspector shall charge a fee for each permit issued

under this section. The inspector shall set the fee at an amount

that is reasonable in relation to the costs of administering this

section, but at not less than $50. Additional copies of each

permit issued under this section shall be available from the

inspector for a reasonable fee set by the inspector at not less

than $10.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983; Acts 1985, 69th Leg., ch. 418, Sec. 3, eff. Sept.

1, 1985.

Sec. 131.043. PERMITS FOR INTRASTATE SHIPMENT. (a) A person

may not ship or cause to be shipped bees or equipment between

counties in this state unless the person has a permit issued by

the chief apiary inspector authorizing the shipment.

(b) A person may apply for a permit under this section by filing

an application for a permit with the inspector before the 10th

day preceding the date of shipment. An application for a permit

must include:

(1) the name, address, and telephone number of the beekeeper;

(2) a complete description of the bees or equipment to be moved;

(3) the number of intercounty movements anticipated;

(4) the destination of each shipment; and

(5) the approximate date or dates of movement.

(c) If a person files an application in accordance with

Subsection (b) of this section and the inspector is satisfied

that the shipment does not pose a threat to disease control in

the beekeeping industry, the inspector shall issue a permit

authorizing the shipment.

(d) The inspector shall charge a fee for each permit issued

under this section. The inspector shall set the fee at an amount

that is reasonable in relation to the costs of administering this

section, but at not less than $25.

(e) An individual who owns not more than 12 colonies of bees is

exempt from the permit fee charged under Subsection (d) of this

section.

(f) A permit issued under this section entitles the permittee to

move the bees or equipment between the designated counties during

the state fiscal year in which the permit was issued.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983; Acts 1985, 69th Leg., ch. 418, Sec. 3, eff. Sept.

1, 1985.

Sec. 131.044. CERTIFICATE OF INSPECTION. (a) A person who

wants a certificate of inspection for bees, equipment, pollen, or

honey must file a written request for the inspection with the

chief apiary inspector.

(b) On receipt of a request, the inspector shall authorize the

inspection of the bees, equipment, pollen, or honey for the

presence of disease.

(c) If a disease is not found in the bees, equipment, pollen, or

honey, the inspector shall certify in writing that the bees,

equipment, pollen, or honey is apparently free from disease.

(d) The inspector shall charge fees for inspections requested

under this section. The inspector shall set the fees in amounts

that are reasonable in relation to the costs of administering

this section, but at not less than the following amounts:

(1) for each inspection of an apiary or group of apiaries,

except a queen apiary, located within an area of 100 square miles

$ 50

(2) for an inspection of a queen apiary or group of queen

apiaries located within an area of 100 square miles

$200

(3) for each additional inspection of a queen apiary or group of

queen apiaries located within an area of 100 square miles

$ 50.

(e) The beekeeper of diseased bees or equipment shall pay an

additional fee, in a reasonable amount set by the inspector at

not less that $25, for each subsequent inspection that the

inspector determines is necessary to contain, treat, or eradicate

the disease.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983; Acts 1985, 69th Leg., ch. 418, Sec. 3, eff. Sept.

1, 1985.

Sec. 131.045. APIARY REGISTRATION. (a) The chief apiary

inspector may provide for the periodic registration of all

apiaries in this state.

(b) A registration must include:

(1) the beekeeper's name, address, and telephone number;

(2) the county or counties in which the apiary will be located;

and

(3) the approximate dates that the apiary will be located in

each county.

(c) The inspector may require a beekeeper to submit with the

registration information a map showing the exact location of each

of the beekeeper's apiaries. A map submitted under this section

is a trade secret under Chapter 552, Government Code, and may not

be disclosed.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983; Acts 1985, 69th Leg., ch. 418, Sec. 3, eff. Sept.

1, 1985; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(88), eff. Sept.

1, 1995.

Sec. 131.046. DISPOSITION AND USE OF FEES. (a) Fees collected

under this subchapter shall be deposited in the State Treasury to

the credit of a special fund to be known as the bee disease

control fund to be used only to defray the costs of administering

and enforcing this chapter.

(b) The chief apiary inspector may sue to collect a delinquent

fee under this subchapter.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983; Acts 1985, 69th Leg., ch. 418, Sec. 3, eff. Sept.

1, 1985.

SUBCHAPTER D. BRANDING AND IDENTIFICATION OF APIARY EQUIPMENT

Sec. 131.061. IDENTIFICATION REQUIRED. A person may not operate

an apiary in this state unless the apiary equipment is:

(1) clearly and indelibly marked with the name and address of

the person; or

(2) branded in accordance with Section 131.064 of this code with

a brand registered to the person by the chief apiary inspector.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983; Acts 1985, 69th Leg., ch. 418, Sec. 4, eff. Sept.

1, 1985.

Sec. 131.062. BRAND; REGISTRATION. (a) The chief apiary

inspector shall maintain a system of registration of apiary

equipment brands to identify equipment used by a beekeeper in an

apiary.

(b) Each brand shall consist of three numbers separated by

hyphens, with the first number signifying that the brand is a

state-registered brand, the second number identifying the

registrant's county of residence, and the third number

identifying the registrant.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983; Acts 1985, 69th Leg., ch. 418, Sec. 4, eff. Sept.

1, 1985.

Sec. 131.063. REGISTRATION OF BRAND; FEE. (a) The chief apiary

inspector shall register a brand for each person who applies for

a brand and pays a recording fee. The inspector shall set the fee

at an amount that is reasonable in relation to the costs of

administering this section, but at not less than 50 cents.

(b) The inspector shall remit money collected under this section

to the comptroller for deposit to the credit of the bee disease

control fund.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983; Acts 1985, 69th Leg., ch. 418, Sec. 4, eff. Sept.

1, 1985; Acts 1997, 75th Leg., ch. 1423, Sec. 2.13, eff. Sept. 1,

1997.

Sec. 131.064. AFFIXING BRAND TO EQUIPMENT. A registrant shall

affix the registered brand to his or her apiary equipment by

burning or pressing the brand, in figures at least three-quarters

of an inch high, into the wood or other material in a manner that

shows the identification of equipment. The registrant shall affix

the brand on one or both ends of the hive. On other equipment,

including a frame, intercover, top, bottom, or plank, the

registrant may affix the brand in any place.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983.

Sec. 131.065. TRANSFER OF BRAND. (a) A brand may be

transferred only if:

(1) the chief apiary inspector approves the transfer; and

(2) the transferor is selling all of the transferor's bees and

equipment to the person to whom the brand is to be transferred.

(b) If a brand is to be transferred, the seller shall give a

bill of sale for the bees and equipment that shows the seller's

brand.

(c) A person may sell an individual piece of branded equipment,

but the brand is not transferred to the buyer. If the buyer of

the equipment has a brand, the buyer shall affix the buyer's

brand below the brand of the prior owner.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983; Acts 1985, 69th Leg., ch. 418, Sec. 4, eff. Sept.

1, 1985.

SUBCHAPTER E. LABELING AND SALE OF HONEY

Sec. 131.081. USE OF "HONEY" ON LABEL. A person may not label,

sell, or keep, offer, or expose for sale a product identified on

its label as "honey," "liquid or extracted honey," "strained

honey," or "pure honey" unless the product consists exclusively

of pure honey.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983.

Sec. 131.082. USE OF BEE, HIVE, OR COMB DESIGN. A person may

not label, sell, or keep, expose, or offer for sale a product

that resembles honey and that has on its label a picture or

drawing of a bee, hive, or comb unless the product consists

exclusively of pure honey.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983.

Sec. 131.083. SALE OF IMITATION HONEY. A person may not label,

sell, or keep, expose, or offer for sale a product that resembles

honey and is identified on its label as "imitation honey."

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983.

Sec. 131.084. SALE OF HONEY MIXTURES. (a) A person may not

label, sell, or keep, expose, or offer for sale a product that

consists of honey mixed with another ingredient unless:

(1) the product bears a label with a list of ingredients; and

(2) "honey" appears in the list of ingredients in the same size

type of print as the other ingredients.

(b) A person may not label, sell, or keep, expose, or offer for

sale a product that contains honey mixed with another ingredient

and contains in the product name "honey" in a larger size of type

or print or in a more prominent position than the other words in

the product name.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983.

SUBCHAPTER F. ENFORCEMENT

Sec. 131.101. ENFORCEMENT AUTHORITY. The chief apiary inspector

is the official responsible for enforcing Subchapters B, C, and D

of this chapter. The Texas Department of Health is the agency

responsible for enforcing Subchapter E of this chapter.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983; Acts 1985, 69th Leg., ch. 418, Sec. 5, eff. Sept.

1, 1985.

Sec. 131.102. ENTRY POWER. (a) The chief apiary inspector may

enter at a reasonable hour any public or private premises,

including a building, depot, express office, storeroom, vehicle,

or warehouse, in which bees, equipment, pollen, or honey may be

located to determine whether a violation of Subchapter B, C, or D

of this chapter has occurred or is occurring.

(b) The Texas Department of Health may enter at a reasonable

hour any public or private premises, including a building, depot,

express office, storeroom, vehicle, or warehouse, in which bees,

equipment, pollen, or honey may be located to determine whether a

violation of Subchapter E of this chapter has occurred or is

occurring.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983; Acts 1985, 69th Leg., ch. 418, Sec. 5, eff. Sept.

1, 1985.

Sec. 131.103. STOP-SALE ORDER. If the official or agency

responsible for enforcing a provision of this chapter or a rule

or quarantine adopted under this chapter has reason to believe a

colony of bees, equipment, pollen, or honey is in violation of

the provision, the official or agency may issue a written order

to stop the sale of the bees, equipment, pollen, or honey. When

the official or agency issues a stop-sale order, the official or

agency shall deliver a copy of the order to the person who

possesses the bees, equipment, pollen, or honey. On receipt of

the copy of the order, a person may not sell or transport the

bees, equipment, pollen, or honey until the official or agency

that issued the order determines that the items are in compliance

with this chapter.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983.

Sec. 131.104. CIVIL ACTIONS. (a) The official or agency

responsible for enforcing a provision of this chapter or a rule

or quarantine adopted under this chapter may sue to enjoin a

violation or threatened violation of the provision and may

maintain other civil actions necessary to enforce this chapter.

(b) On the request of the official or agency suing under this

section, the attorney general or a county or district attorney

shall represent the official or agency in the civil action.

(c) A sheriff or constable shall protect the officers or

employees of the official or agency in the discharge of the

duties given to the official or agency by this chapter.

(d) The official or agency is not required to give bond or other

security in a legal proceeding instituted or defended under this

chapter in a court of this state.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983.

Sec. 131.105. VENUE FOR CIVIL AND CRIMINAL ACTIONS. Venue for a

civil or criminal prosecution under this chapter is in the county

where the affected group of bees, equipment, pollen, or honey is

located at the time the violation is discovered by or made known

to the official or agency.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983.

SUBCHAPTER G. PENALTIES

Sec. 131.121. DISEASE CONTROL. (a) A person commits an offense

if the person:

(1) violates a provision of Section 131.022 or 131.023 of this

code;

(2) fails to report diseased bees in accordance with Section

131.025 of this code;

(3) ships or causes bees or equipment to be shipped into this

state or between counties in this state without the permit

required by Section 131.041 or 131.043 of this chapter;

(4) violates a rule, order, or quarantine of the chief apiary

inspector adopted under this chapter;

(5) prevents or attempts to prevent an inspection of bees,

equipment, pollen, or honey under the direction of the inspector

under this chapter;

(6) prevents or attempts to prevent the discovery or treatment

of diseased bees;

(7) interferes with or attempts to interfere with the inspector

in the discharge of the duties under this chapter;

(8) as the owner or keeper of a diseased colony of bees,

barters, gives away, sells, ships, or moves diseased bees,

equipment, pollen, or honey or exposes other bees to the disease;

(9) exposes honey, pollen, hives, frames, combs, bees, or

appliances known to be diseased in a manner that provides access

to bees; or

(10) sells, offers for sale, barters, gives away, ships, or

distributes honey or pollen taken from a colony of diseased bees.

(b) An offense under this section is a Class C misdemeanor.

(c) All fines collected under this section shall be deposited in

the state treasury.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983; Acts 1985, 69th Leg., ch. 418, Sec. 6, eff. Sept.

1, 1985.

Sec. 131.122. APIARY EQUIPMENT BRANDS. (a) A person commits an

offense if the person:

(1) violates Section 131.061 of this code; or

(2) alters or attempts to alter a registered apiary equipment

brand without authorization from the chief apiary inspector.

(b) An offense under this section is a Class C misdemeanor.

(c) Each of the following is prima facie evidence of an offense

under this section:

(1) unauthorized possession of equipment on which the brand has

been altered;

(2) possession of branded equipment without a bill of sale or

written proof of ownership; or

(3) use of a registered brand that is not registered to the

person using the brand.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983; Acts 1985, 69th Leg., ch. 418, Sec. 7, eff. Sept.

1, 1985.

Sec. 131.123. LABELING OR SALE OF HONEY. (a) A person commits

an offense if the person violates a provision of Subchapter E of

this chapter.

(b) An offense under this section is a Class B misdemeanor.

Amended by Acts 1983, 68th Leg., p. 1884, ch. 350, Sec. 1, eff.

Sept. 1, 1983.



CHAPTER 132. EGGS

AGRICULTURE CODE

TITLE 6. PRODUCTION, PROCESSING, AND SALE OF ANIMAL PRODUCTS

SUBTITLE A. BEES AND NONLIVESTOCK ANIMAL INDUSTRY

CHAPTER 132. EGGS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 132.001. DEFINITIONS. In this chapter:

(1) "Egg" means a chicken egg.

(2) "Person" means an individual, firm, corporation,

cooperative, or any other type of business entity.

(3) "Shipped egg" means an egg produced outside this state and

shipped into the state for purposes of resale.

(4) "Texas egg" means an egg that is produced in this state.

(5) "Inspection" means a personal examination by an enforcement

officer of the department.

Acts 1981, 67th Leg., p. 1314, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 1073, Sec. 1, eff.

Sept. 1, 1989.

Sec. 132.002. LIMITATION OF CHAPTER. This chapter does not

apply to a person selling only eggs that are produced by the

person's own flock and for which the person does not claim a

grade.

Acts 1981, 67th Leg., p. 1314, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 132.003. POWERS AND DUTIES OF DEPARTMENT. (a) The

department shall administer this chapter and adopt and enforce

necessary rules.

(b) The department may:

(1) prescribe record forms and require the reporting of

information as necessary in the administration of this chapter;

and

(2) make reciprocal agreements with other states for the

inspection of locations outside of the state at which eggs are

classed, graded, and weighed.

Acts 1981, 67th Leg., p. 1314, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 7.01, eff.

Sept. 1, 1995.

Sec. 132.004. ADOPTION OF STANDARDS. Standards for the

inspection and regulation of shell eggs, including quality,

grade, and size of shell eggs, shall:

(1) be at least equal to those adopted by the United States

Department of Agriculture and the federal Food and Drug

Administration; and

(2) require that, after initial packing, shell eggs be stored at

a temperature of 45 degrees Fahrenheit or less, provided,

however, that any different temperature standard adopted by the

United States Department of Agriculture and the federal Food and

Drug Administration shall prevail.

Acts 1981, 67th Leg., p. 1314, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 7.02, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 559, Sec. 1, eff. Sept.

1, 1997.

Sec. 132.005. SAMPLES. (a) The department shall prescribe

methods of selecting samples of lots or containers of eggs. The

methods must be:

(1) reasonably calculated to ensure a fair representation of the

entire lot or container sampled; and

(2) similar to methods prescribed for sampling by the United

States Department of Agriculture.

(b) The department may enter during ordinary business hours a

retail place of business where eggs are offered for sale to the

ultimate consumer or a distribution center where eggs are held

after being received from a packing plant and take for inspection

representative samples of eggs and containers to determine if

this chapter has been violated.

(c) The department shall compensate a place of business located

in this state for the actual cost of eggs taken as samples under

Subsection (b) of this section.

(d) A sample of eggs taken under this section or an official

certificate of grade is prima facie evidence in the courts of

this state of the condition of the entire lot from which the

sample is taken.

Acts 1981, 67th Leg., p. 1314, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 1073, Sec. 2, eff.

Sept. 1, 1989.

Sec. 132.006. OUT-OF-STATE INSPECTION OF RECORDS AND EXPENSES.

(a) If the grade determination and size determination required

by Section 132.041 of this code is performed at a location

outside of this state, the records relating to eggs of a Texas

licensee at that location are subject to inspection by the

department as the department considers necessary.

(b) A licensee whose out-of-state location is inspected shall

reimburse the department for actual and necessary expenses

incurred during the inspection. If a licensee fails to pay those

expenses before the 11th day following the day on which the

licensee receives an invoice from the department, the department

may:

(1) automatically cancel the person's license; or

(2) deny a license to any person who is connected with a person

whose license is canceled because of a violation of this section.

(c) The actual and necessary expenses of the department for each

inspection of an out-of-state location may not exceed:

(1) the actual and necessary expenses for food, lodging, and

local transportation of the inspector; and

(2) the cost of the least expensive available space round trip

air fare from Austin to the location to be inspected.

(d) The department shall schedule as many inspections as

feasible within an area on each inspection trip. If more than one

licensee is inspected in an area during an inspection trip, the

expenses of the trip shall be divided equitably among the

licensees inspected.

(e) The department shall perform sufficient inspections of the

records of out-of-state licensees to ensure that out-of-state

licensees selling eggs in Texas pay inspection fees equal to the

percentage of out-of-state eggs sold in Texas. The department may

contract with the comptroller of public accounts to perform such

inspections.

Acts 1981, 67th Leg., p. 1315, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 915, ch. 216, Sec. 1,

Sept. 1, 1983; Acts 1989, 71st Leg., ch. 1073, Sec. 3, eff. Sept.

1, 1989; Acts 1993, 73rd Leg., ch. 235, Sec. 1, eff. Sept. 1,

1993.

Sec. 132.008. MEMORANDA OF UNDERSTANDING WITH OTHER STATE

AGENCY. (a) The department shall initiate negotiations for and

enter into a memorandum of understanding with the Texas

Department of Health to coordinate regulatory programs and

eliminate conflicting regulatory requirements and inspection

standards.

(b) The department shall enter into an agreement as required by

Subsection (a) with the Texas Department of Health regarding the

regulation of eggs.

(c) The department and the Texas Department of Health may enter

into memoranda of understanding in areas other than those under

Subsections (a) and (b).

(d) A memorandum of understanding between the department and the

Texas Department of Health must be adopted by the commissioner

and the governing body of the Texas Department of Health.

(e) After a memorandum of understanding is adopted, the

department shall publish the memorandum of understanding in the

Texas Register.

Added by Acts 1995, 74th Leg., ch. 419, Sec. 7.03, eff. Sept. 1,

1995.

SUBCHAPTER B. LICENSING

Sec. 132.021. LICENSE REQUIRED. (a) A person may not buy or

sell eggs in this state for the purpose of resale without first

obtaining a license from the department.

(b) This section does not apply to:

(1) a hatchery buying eggs exclusively for hatching purposes;

(2) a hotel, restaurant, or other public eating place where all

eggs purchased are served by the establishment;

(3) a food manufacturer purchasing eggs for use only in the

manufacture of food products, except for a person who operates a

plant for the purpose of breaking eggs for freezing, drying, or

commercial food manufacturing;

(4) an agent employed and paid a salary by a person licensed

under this chapter; or

(5) a retailer selling eggs to the ultimate consumer of the

eggs.

Acts 1981, 67th Leg., p. 1316, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 7.04, eff.

Sept. 1, 1995.

Sec. 132.022. LICENSE CATEGORIES. (a) A person who is required

by Section 132.021 of this code to be licensed shall apply to the

department for licensing in the category described by this

section that is appropriate to the actions of the person.

(b) A person shall apply for licensing as a broker if the person

never assumes ownership or possession of eggs but acts as an

agent for a fee or commission in the sale or transfer of eggs

between a producer or dealer-wholesaler as seller and a

dealer-wholesaler, processor, or retailer as buyer.

(c) A person shall apply for licensing as a dealer-wholesaler if

the person:

(1) buys eggs from a producer or other person and sells or

transfers the eggs to a dealer-wholesaler, processor, retailer,

consumer, or other person; or

(2) produces eggs from the dealer-wholesaler's own flock and

disposes of the production on a fully graded basis.

(d) A person shall apply for licensing as a processor if the

person operates a plant for the purpose of breaking eggs for

freezing, drying, or commercial food manufacturing.

(e) Repealed by Acts 1995, 74th Leg., ch. 419, Sec. 10.09(16),

eff. Sept. 1, 1995.

Acts 1981, 67th Leg., p. 1316, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 10.09(16),

eff. Sept. 1, 1995.

Sec. 132.023. RESIDENT AGENT FOR SERVICE. Before receiving a

license required by this chapter, an applicant whose home office

or principal place of business is outside this state shall file

with the department the name of an agent in this state for

service of process in actions by the state or the department in

the enforcement of this chapter.

Acts 1981, 67th Leg., p. 1316, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 132.024. LICENSE TERM. A license issued or renewed under

this chapter is valid for one year.

Acts 1981, 67th Leg., p. 1316, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2005, 79th Leg., Ch.

44, Sec. 4, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 6.08, eff. September 1, 2009.

Sec. 132.025. TIME FOR PAYMENT OF LICENSE FEE. (a) An

applicant for an initial license shall pay the license fee prior

to the issuance of the license.

(b) An applicant for the renewal of a license must pay the

license fee during the last month of the license year. A person

who fails to apply for a renewal license on or before the

expiration date must pay, in addition to the renewal fee, the

late fee provided by Section 12.024 of this code.

Acts 1981, 67th Leg., p. 1317, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 127, eff.

Sept. 1, 1989.

Sec. 132.026. FEE FOR DEALER-WHOLESALER LICENSE. (a) The

license fee for each plant operated by a dealer-wholesaler is

provided by department rule.

(b) The fee for an initial dealer-wholesaler's license shall be

adjusted when records of the applicant's first license year are

available.

(c) Repealed by Acts 1995, 74th Leg., ch. 419, Sec. 10.09(17),

eff. Sept. 1, 1995.

Acts 1981, 67th Leg., p. 1317, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 4285, ch. 682, Sec. 8,

eff. Sept. 1, 1983; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec.

9.09, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 419, Sec.

2.53, 10.09(17), eff. Sept. 1, 1995.

Sec. 132.027. FEE FOR PROCESSOR'S LICENSE. (a) The license fee

for each plant operated by a processor is provided by department

rule.

(b) The fee for an initial processor's license shall be adjusted

when records of the applicant's first license year are available.

(c) Repealed by Acts 1995, 74th Leg., ch. 419, Sec. 10.09(18),

eff. Sept. 1, 1995.

Acts 1981, 67th Leg., p. 1317, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 4286, ch. 682, Sec. 9,

eff. Sept. 1, 1983; Acts 1995, 74th Leg., ch. 419, Sec. 2.54,

10.09(18), eff. Sept. 1, 1995.

Sec. 132.028. FEE FOR BROKER'S LICENSE. The department shall

charge a license fee, as provided by department rule, for a

broker.

Acts 1981, 67th Leg., p. 1318, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 4286, ch. 682, Sec. 10,

eff. Sept. 1, 1983; Acts 1995, 74th Leg., ch. 419, Sec. 2.55,

eff. Sept. 1, 1995.

SUBCHAPTER C. GRADE DETERMINATION, SIZE DETERMINATION, AND

LABELING

Sec. 132.041. GRADE DETERMINATION AND SIZE DETERMINATION. (a)

Grades and sizes established for eggs sold in this state must be

established by candling and weighing by a person licensed under

this chapter.

(b) The candling and weighing must be made at:

(1) the licensee's place of business within this state; or

(2) a designated location outside the state.

Acts 1981, 67th Leg., p. 1318, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 1073, Sec. 4, eff.

Sept. 1, 1989.

Sec. 132.042. GRADING AND CLASSIFICATION REQUIRED. Eggs offered

for sale shall be:

(1) classified as Texas eggs or shipped eggs, as applicable; and

(2) graded and weighed according to:

(A) consumer grade and weight classes, if the eggs are offered

for sale to consumers; or

(B) wholesale grade and weight classes, if the eggs are offered

for sale at wholesale.

Acts 1981, 67th Leg., p. 1318, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 132.043. INSPECTION FEES. (a) A person licensed under

this chapter who first establishes the grade, size, and

classification of eggs offered for sale or sold in this state

shall collect a fee, as provided by department rule.

(b) A processor licensed under this chapter shall pay an

inspection fee, as provided by department rule, on the

processor's first use or change in form of the eggs processed.

(c) Licensees required by this section to collect or pay a

special fee shall remit the fee monthly in accordance with rules

established by the department.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 9.11, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch. 419, Sec. 2.56, eff.

Sept. 1, 1995.

Sec. 132.044. LABELING REQUIREMENTS FOR EGG CONTAINERS. (a) A

container in which eggs for human consumption are offered for

retail or wholesale must be legibly labeled with a statement

showing:

(1) the size and grade of the eggs in the container;

(2) the address, including the city and state, and the license

number of the person who graded and sized the eggs; and

(3) if the eggs were sized and graded at an address other than

that provided under Subdivision (2) of this subsection:

(A) the address at which the eggs were sized and graded; or

(B) a department approved code.

(b) Statements on the egg container must be in accordance with

the rules of the department.

(c) A container required to be labeled under Subsection (a) of

this section may not be deceptively labeled, advertised, or

invoiced.

(d) If the department determines that an emergency exists that

prevents or hinders labeling as provided by this section, the

department may allow eggs to be labeled in another manner that

includes the address and license number of a licensee and the

size and grade of the eggs.

(e) The department may provide for the repacking, downgrading,

or both repacking and downgrading of eggs by a retailer.

Acts 1981, 67th Leg., p. 1318, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 915, ch. 216, Sec. 2,

3, eff. Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 235, Sec. 2,

eff. Sept. 1, 1993.

Sec. 132.045. SANITATION REQUIRED. (a) Eggs shall be handled

under reasonably sanitary conditions in compliance with the rules

of the department.

(b) After being received from the producer, shell eggs intended

for human consumption shall be handled in a manner that prevents

undue deterioration.

(c) Eggs in the possession of a person engaged in the sale of

eggs are presumed to be intended for human consumption unless the

eggs are:

(1) denatured; or

(2) labeled in accordance with a specific intended use other

than human consumption.

Acts 1981, 67th Leg., p. 1319, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 132.046. SPECIAL REQUIREMENTS FOR SHIPPED EGGS. Shipped

eggs coming into Texas in cartons ready for retail sale must be

at least Grade A, as established by a Texas licensee. Shipped

eggs coming into Texas loosed packed must be inspected and graded

by a Texas licensee at the licensee's place of business in Texas

before being sold at retail. All shipped eggs must be transported

under refrigeration in compliance with the rules of the

department.

Acts 1981, 67th Leg., p. 1319, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 132.047. UNCARTONED EGGS. (a) Eggs offered for sale that

are not in a carton must be in a container that:

(1) contains all information required by Section 132.044 of this

code; and

(2) displays the information in legible letters at least one

inch high on a sign attached to the container.

(b) This section does not apply to a retailer's sale of ungraded

eggs if the eggs are clearly labeled as being ungraded and the

retailer sells less than 120 dozen eggs a week.

Acts 1981, 67th Leg., p. 1319, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER D. RECORDS

Sec. 132.061. RECORDS. (a) A licensed dealer-wholesaler or

processor shall keep on file for two years a complete record of

all eggs bought and sold, including:

(1) the name and address of the person from whom eggs were

purchased or to whom eggs were sold;

(2) the number of cases or dozens of eggs sold in each

transaction; and

(3) the date of each transaction.

(b) If a person required to keep records by this section is also

a retailer and has purchased eggs in less than case lots, the

person need not keep records indicating to whom eggs purchased

from a particular dealer-wholesaler are sold.

(c) A person required to keep records under this section shall

make the records available for inspection by the department at

all reasonable times.

Acts 1981, 67th Leg., p. 1319, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 132.062. INVOICE. A licensed dealer-wholesaler or

processor shall:

(1) deliver with each transaction, sale, or delivery a signed

invoice stating the date, quantity, grade, and size of eggs sold;

and

(2) keep a copy of the invoice for two years.

Acts 1981, 67th Leg., p. 1320, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER E. ENFORCEMENT

Sec. 132.071. STOP-SALE ORDER. (a) If the department

determines that eggs are not in compliance with this chapter, the

department shall issue and enforce an order to stop the sale of

the eggs.

(b) A person may not sell eggs to which a stop-sale order

applies until the department determines that the eggs are in

compliance with this chapter.

(c) A person to whom a stop-sale order is issued may submit the

eggs for reinspection to an authorized United States Department

of Agriculture inspector. If on reinspection the eggs fail to

meet the specifications of the grades with which they are

labeled, the seller must re-mark or re-package the eggs to meet

the specifications for their actual grades before selling the

eggs.

Acts 1981, 67th Leg., p. 1320, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 132.0715. CIVIL PENALTY; INJUNCTION. (a) A person who

violates this chapter or a rule adopted under this chapter is

liable to the state for a civil penalty not to exceed $500 for

each violation. Each day a violation continues may be considered

a separate violation for purposes of a civil penalty assessment.

(b) On request of the department, the attorney general or the

county attorney or district attorney of the county in which the

violation is alleged to have occurred shall file suit to collect

the penalty in a legal action on behalf of the state.

(c) A civil penalty collected under this section shall be

deposited in the state treasury to the credit of the General

Revenue Fund. All civil penalties recovered in suits first

instituted by a local government or governments under this

section shall be equally divided between the State of Texas and

the local government or governments with 50 percent of the

recovery to be paid to the General Revenue Fund and the other 50

percent equally to the local government or governments first

instituting the suit.

(d) The department is entitled to appropriate injunctive relief

to prevent or abate a violation of this chapter or a rule adopted

under this chapter. On request of the department, the attorney

general or the county or district attorney of the county in which

the alleged violation is threatened or is occurring shall file

suit for the injunctive relief. Venue is in the county in which

the alleged violation is threatened or is occurring.

Added by Acts 1989, 71st Leg., ch. 230, Sec. 128, eff. Sept. 1,

1989.

Sec. 132.072. REVOCATION, MODIFICATION, OR SUSPENSION OF

LICENSE. (a) The department shall revoke, modify, or suspend a

license, assess an administrative penalty, place on probation a

person whose license has been suspended, or reprimand a licensee

for a violation of this chapter or a rule adopted by the

department under this chapter.

(b) If a license suspension is probated, the department may

require the person to:

(1) report regularly to the department on matters that are the

basis of the probation;

(2) limit practice to the areas prescribed by the department; or

(3) continue or renew professional education until the person

attains a degree of skill satisfactory to the department in those

areas that are the basis of the probation.

(c) If the department proposes to revoke, modify, or suspend a

person's license, the person is entitled to a hearing conducted

under Section 12.032. The decision of the department is

appealable in the same manner as provided for contested cases

under Chapter 2001, Government Code.

Acts 1981, 67th Leg., p. 1320, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 230, Sec. 129, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 419, Sec. 3.27, eff.

Sept. 1, 1995.

SUBCHAPTER F. PENALTIES

Sec. 132.081. GENERAL PENALTY. (a) A person commits an offense

if the person violates a provision of this chapter.

(b) An offense under this chapter is a misdemeanor punishable by

a fine of not less than $50 nor more than $1,000.

Acts 1981, 67th Leg., p. 1320, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 132.082. SELLING INEDIBLE EGGS. (a) A person commits an

offense if the person sells, in bulk or in containers, eggs that

are not denatured and are inedible for any reason, including eggs

that are:

(1) leakers;

(2) affected by black, white, or mixed rot;

(3) addled;

(4) incubated; or

(5) contaminated by a blood ring or an embryo chick at or beyond

the blood-ring stage.

(b) It is an exception to the application of this section that:

(1) the inedible eggs do not exceed five percent by count of the

eggs sold; and

(2) the eggs are sold to:

(A) a dealer for candling and grading; or

(B) a breaking plant for breaking purposes.

(c) An offense under this section is a misdemeanor punishable by

a fine of not less than $50 nor more than $1,000.

Acts 1981, 67th Leg., p. 1320, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 132.083. IMPROPER USE OF THE PREFIX "U.S." (a) A person

commits an offense if the person uses the prefix "U.S." on grades

and weight classes of shell eggs that are not graded under

official United States Department of Agriculture supervision.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $50 nor more than $1,000.

Acts 1981, 67th Leg., p. 1321, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 132.084. MISLEADING ADVERTISING. (a) A person commits an

offense if the person:

(1) advertises or sells shell eggs below the quality of Grade A

by describing the eggs as "fresh," "yard," "selected," "hennery,"

"new-laid," "infertile," "cage," or with words that have similar

meaning; or

(2) advertises eggs by price without also indicating the full,

correct, and unabbreviated designation of size and grade of the

eggs.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $50 nor more than $1,000.

Acts 1981, 67th Leg., p. 1321, ch. 388, Sec. 1, eff. Sept. 1,

1981.



CHAPTER 134. REGULATION OF AQUACULTURE

AGRICULTURE CODE

TITLE 6. PRODUCTION, PROCESSING, AND SALE OF ANIMAL PRODUCTS

SUBTITLE A. BEES AND NONLIVESTOCK ANIMAL INDUSTRY

CHAPTER 134. REGULATION OF AQUACULTURE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 134.001. DEFINITIONS. In this chapter only:

(1) "Cultured species" means aquatic animals raised under

conditions where at least a portion of their life cycle is

controlled by an aquaculturist.

(2) "Exotic species" means a nonindigenous plant or animal not

normally found in the public waters in the state.

(3) "Aquaculturist" or "fish farmer" means any person engaged in

aquaculture or fish farming.

(4) "Aquaculture" or "fish farming" means the business of

producing and selling cultured species raised in private

facilities. Aquaculture or fish farming is an agricultural

activity.

(5) "Private facility" means a pond, tank, cage, or other

structure capable of holding cultured species in confinement

wholly within or on private land or water or within or on

permitted public land or water.

(6) "Operator" means any person or entity in control of or

having responsibility for the daily operation of an aquaculture

facility.

(7) "Commercial aquaculture facility" means an aquaculture

facility designed primarily for the production of cultured

species for the purposes of sale, barter, or exchange.

(8) "New aquaculture facility" means a commercial aquaculture

facility whose owner or operator initially sought waste discharge

authorization from the Texas Natural Resource Conservation

Commission after January 19, 1999.

(9) "Coastal zone" has the meaning assigned by Section 33.004,

Natural Resources Code.

Acts 1975, 64th Leg., ch. 545, Sec. 1, eff. Sept. 1, 1975.

Renumbered from Parks & Wildlife Code, Sec. 48.001 and

amended by Acts 1989, 71st Leg., ch. 637, Sec. 3, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 491, Sec. 11, eff.

Sept. 1, 1991; Acts 1999, 76th Leg., ch. 1239, Sec. 1, eff. Sept.

1, 1999.

Sec. 134.002. AQUACULTURE PROGRAM. The department may:

(1) promote aquaculture products;

(2) provide technical assistance, including demonstrations, to

aquaculturists;

(3) provide coordinated support through colleges and

universities and other governmental entities;

(4) solicit financial support from the federal government for

the aquaculture industry;

(5) develop and expand the aquaculture industry to:

(A) stimulate the state's economy; and

(B) offer alternative crop opportunities; and

(6) perform other functions and activities as required by law.

Added by Acts 1989, 71st Leg., ch. 637, Sec. 3, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 491, Sec. 11, eff.

Sept. 1, 1991; Acts 1999, 76th Leg., ch. 1239, Sec. 1, eff. Sept.

1, 1999.

Sec. 134.003. PROGRAM ADMINISTRATOR; STAFF. (a) The department

shall designate a person to administer the department's

aquaculture program.

(b) The department or the department's program administrator may

employ the necessary staff to carry out the functions and duties

of the department under this chapter.

Added by Acts 1989, 71st Leg., ch. 637, Sec. 3, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 491, Sec. 11, eff.

Sept. 1, 1991; Acts 1999, 76th Leg., ch. 1239, Sec. 1, eff. Sept.

1, 1999.

Sec. 134.004. CONTRACTS. The department, the Texas Natural

Resource Conservation Commission, the Texas Animal Health

Commission, and the Parks and Wildlife Department may contract

with state, federal, or private entities for assistance in

carrying out the purposes of this chapter.

Added by Acts 1989, 71st Leg., ch. 637, Sec. 3, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 491, Sec. 11, eff.

Sept. 1, 1991; Acts 1999, 76th Leg., ch. 1239, Sec. 1, eff. Sept.

1, 1999.

Sec. 134.005. RULES. (a) The department and the Parks and

Wildlife Commission shall adopt rules to carry out their

respective duties under this chapter.

(b) The department by rule shall establish record-keeping

requirements for a commercial aquaculture facility.

(c) The rules may not conflict with rules issued under Section

134.020.

Added by Acts 1989, 71st Leg., ch. 637, Sec. 3, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 491, Sec. 11, eff.

Sept. 1, 1991; Acts 1999, 76th Leg., ch. 1239, Sec. 1, eff. Sept.

1, 1999.

Sec. 134.006. AQUACULTURE FUND. (a) The aquaculture fund is

established in the state treasury.

(b) The department shall deposit to the credit of the fund the

fees received from licenses issued under this chapter.

(c) The aquaculture fund may be used only to administer this

chapter.

Added by Acts 1989, 71st Leg., ch. 637, Sec. 3, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 491, Sec. 11, eff.

Sept. 1, 1991; Acts 1999, 76th Leg., ch. 1239, Sec. 1, eff. Sept.

1, 1999.

SUBCHAPTER B. AQUACULTURE LICENSE

Sec. 134.011. LICENSING. (a) A person may not operate an

aquaculture facility without first having acquired from the

department an aquaculture license.

(b) The department shall:

(1) maintain an application process for an aquaculture license;

(2) license aquaculture facilities; and

(3) regulate aquaculture operations.

(c) The department shall provide a copy of each aquaculture

license application to the Parks and Wildlife Department and the

Texas Natural Resource Conservation Commission.

(d) The department may not issue a license for a new aquaculture

facility unless the facility has been authorized by the Texas

Natural Resource Conservation Commission to dispose of wastewater

or the facility will not dispose of wastewater into waters in the

state.

Acts 1975, 64th Leg., ch. 545, Sec. 1, eff. Sept. 1, 1975.

Renumbered from Parks & Wildlife Code, Sec. 48.002 and

amended by Acts 1989, 71st Leg., ch. 637, Sec. 3, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 491, Sec. 11, eff.

Sept. 1, 1991; Acts 1999, 76th Leg., ch. 1239, Sec. 2, eff. Sept.

1, 1999.

Sec. 134.012. FISH FARM VEHICLE LICENSE REQUIRED. (a) Except

as provided by Subsection (b), if a vehicle is used to transport

cultured species from a private facility and the cultured species

are sold from the vehicle, the vehicle is required to have a fish

farm vehicle license.

(b) A fish farm vehicle license is not required for a vehicle

owned and operated by the holder of an aquaculture license.

(c) A person who operates a vehicle that is owned by the holder

of an aquaculture license must keep a copy of the license in the

vehicle when transporting cultured species from a private

facility.

Acts 1975, 64th Leg., ch. 545, Sec. 1, eff. Sept. 1, 1975.

Renumbered from Parks & Wildlife Code, Sec. 48.003 by Acts

1989, 71st Leg., ch. 637, Sec. 3, eff. Sept. 1, 1989. Amended by

Acts 1991, 72nd Leg., ch. 491, Sec. 11, eff. Sept. 1, 1991; Acts

1999, 76th Leg., ch. 1239, Sec. 2, eff. Sept. 1, 1999.

Sec. 134.013. ADDITIONAL REQUIREMENTS FOR SHRIMP PRODUCTION

WITHIN THE COASTAL ZONE. (a) A commercial aquaculture facility

located within the coastal zone and engaged in the production of

shrimp:

(1) must obtain a site-specific wastewater discharge permit from

the Texas Natural Resource Conservation Commission before the

facility may discharge wastewater if the facility will discharge

wastewater or another substance into waters in the state;

(2) must provide the report described in Subsection (b) and is

subject to the review described in Section 134.031(c) if the

aquaculture facility applies for a site-specific discharge

permit;

(3) must obtain an amendment to its site-specific discharge

permit from the Texas Natural Resource Conservation Commission

before the facility may increase the amount of discharge or

change the nature of the discharge above levels allowed by the

wastewater discharge permit issued by the Texas Natural Resource

Conservation Commission, except as otherwise provided by Section

26.0191, Water Code; and

(4) must provide the report described by Subsection (b) and is

subject to the review described in Section 134.031(c) before the

facility may increase the amount of discharge, or change the

nature of the discharge above levels allowed by the wastewater

discharge permit issued by the Texas Natural Resource

Conservation Commission, except as otherwise provided by Section

26.0191, Water Code.

(b) Before issuing a license to a new aquaculture facility

designed for the commercial production of shrimp that will

discharge wastewater into waters in the state within the coastal

zone, the department shall require the applicant to provide a

report describing the existing environmental conditions at the

proposed site, including aquatic habitat and the conditions of

the waters in the state into which a discharge is proposed. The

report must provide an assessment of any potential impacts of

wastewater discharges on sensitive aquatic habitats in the area

of the proposed site, significant impacts related to the

construction or operation of the facility, and any mitigation

actions proposed by the applicant.

(c) The applicant must provide the report required under

Subsection (b) to the Texas Natural Resource Conservation

Commission and the Parks and Wildlife Department. The Texas

Natural Resource Conservation Commission may not issue a

wastewater discharge permit to a new aquaculture facility

designed for the commercial production of shrimp and located

within the coastal zone without consideration of the report

described by Subsection (b).

(d) In coordination with the department and the Parks and

Wildlife Department, the Texas Natural Resource Conservation

Commission shall establish guidelines relating to the report

required by Subsection (b) that:

(1) give public notice as to what the reporting requirements

include; and

(2) minimize duplication of reporting requirements and other

requirements related to the application for a wastewater

discharge permit.

Acts 1975, 64th Leg., ch. 545, Sec. 1, eff. Sept. 1, 1975.

Renumbered from Parks & Wildlife Code, Sec. 48.004 and

amended by Acts 1989, 71st Leg., ch. 637, Sec. 3, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 491, Sec. 11, eff.

Sept. 1, 1991; Acts 1999, 76th Leg., ch. 1239, Sec. 2, eff. Sept.

1, 1999.

Sec. 134.014. LICENSE FEES. The department shall issue an

aquaculture license or a fish farm vehicle license on completion

of applicable license requirements and the payment of a fee by

the applicant, as provided by department rule.

Renumbered from Parks & Wildlife Code, Sec. 48.005 and

amended by Acts 1989, 71st Leg., ch. 637, Sec. 3, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 491, Sec. 11, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch. 419, Sec. 2.57, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1239, Sec. 2, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 265, Sec. 7, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 677, Sec. 5, eff. June 20, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1052, Sec. 6, eff. September 1, 2009.

Sec. 134.015. FORM, DURATION, AND RENEWAL OF LICENSE. (a) An

aquaculture license must be on a numbered form provided by the

department.

(b) A license is valid for two years after the date of issuance.

The department shall renew a license on submission by the

licensee of a completed application and a renewal fee, as

provided by department rule, unless the department determines

that the licensee has violated this chapter or a rule adopted

under this chapter.

(c) The department may suspend an aquaculture license if it is

determined that the licensee has violated this chapter, a rule

adopted under this chapter, or Section 66.007, Parks and Wildlife

Code.

Acts 1975, 64th Leg., ch. 545, Sec. 1, eff. Sept. 1, 1975.

Renumbered from Parks & Wildlife Code, Sec. 48.006 and

amended by Acts 1989, 71st Leg., ch. 637, Sec. 3, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 491, Sec. 11, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch. 419, Sec. 2.58, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1239, Sec. 3, eff. Sept.

1, 1999.

Sec. 134.016. RECORDS. (a) The holder of an aquaculture

license shall maintain a record of sales of cultured species for

a period of time of not less than one year. The record is open

for inspection by designated employees of the Parks and Wildlife

Department and the department during normal business hours.

(b) A record of sale for commercially protected finfish as

provided by Section 66.020, Parks and Wildlife Code, shall

contain at least the following information:

(1) invoice number;

(2) date of shipment;

(3) name and address of shipper;

(4) name and address of receiver; and

(5) number and weight of whole fish or fillets, by species,

contained in the shipment.

Acts 1975, 64th Leg., ch. 545, Sec. 1, eff. Sept. 1, 1975.

Renumbered from Parks & Wildlife Code, Sec. 48.008 and

amended by Acts 1989, 71st Leg., ch. 637, Sec. 3, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 491, Sec. 11, eff.

Sept. 1, 1991; Acts 1999, 76th Leg., ch. 1239, Sec. 4, eff. Sept.

1, 1999.

Sec. 134.017. CULTURE AND SALE OF CULTURED SPECIES. Cultured

species of any kind, size, or number may be raised, possessed,

transported, and sold anywhere, at any time, to any person, for

any purpose by the holder of an aquaculture license unless

prohibited by Parks and Wildlife Code or regulation.

Acts 1975, 64th Leg., ch. 545, Sec. 1, eff. Sept. 1, 1975.

Renumbered from Parks & Wildlife Code, Sec. 48.009 and

amended by Acts 1989, 71st Leg., ch. 637, Sec. 3, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 491, Sec. 11, eff.

Sept. 1, 1991.

Sec. 134.018. LICENSE NOT REQUIRED FOR SALE OF CERTAIN FISH.

(a) An aquaculture license is not required for the sale of fish:

(1) that are not on the Parks and Wildlife Department's list of

exotic fish, shellfish, and aquatic plants;

(2) collected from a private facility on private land by a

person who holds an aquaculture license;

(3) by the owner of the private facility from which the fish

were collected;

(4) to manage the fish population in the private facility; and

(5) to a person who holds an aquaculture license.

(b) Not later than the 30th day after the sale of fish under

this section, the buyer who holds an aquaculture license shall

submit a copy of the invoice for the sale to the Parks and

Wildlife Department. The seller and the buyer shall maintain a

record of the sale for not less than one year. The record must

contain at least:

(1) the invoice number;

(2) the date of the sale;

(3) the name and address of the seller;

(4) the physical location of the facility from which the fish

were collected;

(5) the name, address, and aquaculture license number of the

buyer; and

(6) the number of fish sold.

(c) Sections 66.020 and 66.111, Parks and Wildlife Code, do not

apply to a sale under this section.

Added by Acts 2005, 79th Leg., Ch.

759, Sec. 1, eff. September 1, 2005.

Sec. 134.019. MARKETING OF CULTURED REDFISH AND CULTURED

SPECKLED SEA TROUT. (a) The commissioner shall adopt rules

providing for the raising, sale, transportation, and possession

of cultured redfish and cultured speckled sea trout raised by an

aquaculturist licensed under this chapter.

(b) The rules shall provide for and require the identification

of cultured redfish and cultured speckled sea trout raised by an

aquaculturist under this chapter.

Renumbered from Parks & Wildlife Code, Sec. 48.0101 and

amended by Acts 1989, 71st Leg., ch. 637, Sec. 3, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 491, Sec. 11, eff.

Sept. 1, 1991.

Sec. 134.020. EXOTIC SPECIES. (a) The Parks and Wildlife

Commission shall adopt rules regulating the importation,

possession, propagation, and sale of harmful or potentially

harmful exotic species by an aquaculturist.

(b) The Parks and Wildlife Commission, after consulting with the

commissioner and an individual designated by the chairman of the

board of regents of The Texas A&M University System, shall

determine and publish a list of harmful or potentially harmful

exotic species that an aquaculturist may not import, possess, or

sell as part of the person's aquaculture activities.

(c) An aquaculturist may not release in public water harmful or

potentially harmful exotic species except as provided by Section

66.007, Parks and Wildlife Code.

(d) The Parks and Wildlife Department shall enforce the rules

adopted under this section.

Added by Acts 1989, 71st Leg., ch. 637, Sec. 3, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 491, Sec. 11, eff.

Sept. 1, 1991.

Sec. 134.021. FEDERAL GRANTS. Federal grants for research and

development of commercial fisheries may be used for individual

aquaculture projects.

Acts 1975, 64th Leg., ch. 545, Sec. 1, eff. Sept. 1, 1975.

Renumbered from Parks & Wildlife Code, Sec. 48.011 and

amended by Acts 1989, 71st Leg., ch. 637, Sec. 3, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 491, Sec. 11, eff.

Sept. 1, 1991.

Sec. 134.022. AQUACULTURE FACILITY PROTECTED. (a) A person,

other than the owner or operator of an aquaculture facility, may

not fish on an aquaculture facility without the consent of the

owner or operator.

(b) A person may not unlawfully, as defined by Section 31.03(b),

Penal Code, acquire or otherwise exercise control over cultured

species with intent to deprive the owner of the cultured species.

Renumbered from Parks & Wildlife Code, Sec. 48.013 and

amended by Acts 1989, 71st Leg., ch. 637, Sec. 3, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 491, Sec. 11, eff.

Sept. 1, 1991.

Sec. 134.023. PENALTIES. (a) Except as provided by Subsection

(b), (c), or (d) of this section, a person who violates any

provision of this chapter or rule adopted under this chapter

commits an offense that is a Class C misdemeanor.

(b) A person who violates Section 134.019 or 134.020 commits an

offense that is a Class B misdemeanor.

(c) A person who violates Section 134.022(b) of this code by

taking cultured species of a value of $200 or more but less than

$750 commits an offense that is a Class A misdemeanor.

(d) A person who violates Section 134.022(b) of this code by

taking cultured species of a value of $750 or more commits an

offense that is a felony of the third degree.

Added by Acts 1989, 71st Leg., ch. 637, Sec. 3, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 491, Sec. 11, eff.

Sept. 1, 1991; Acts 1999, 76th Leg., ch. 1239, Sec. 5, eff. Sept.

1, 1999.

SUBCHAPTER C. INTERAGENCY COOPERATION

Sec. 134.031. MEMORANDUM OF UNDERSTANDING. (a) The department,

the Texas Natural Resource Conservation Commission, and the Parks

and Wildlife Department shall enter into a memorandum of

understanding for the regulation of matters related to

aquaculture.

(b) The Texas Natural Resource Conservation Commission, after

receiving an application for a wastewater discharge authorization

from an aquaculture facility, shall provide a copy of the

application to the department and the Parks and Wildlife

Department.

(c) The department, the Texas Natural Resource Conservation

Commission, and the Parks and Wildlife Department shall each

appoint one member of a three-member application review committee

to review the wastewater discharge authorization application to

ensure that the proposed discharge will not adversely affect a

bay, an estuary, or other waters in the state.

(d) The Parks and Wildlife Department, in consultation with the

Texas Natural Resource Conservation Commission, may establish

general guidelines that identify sensitive aquatic habitat within

the coastal zone. The general guidelines must include factors

such as the presence of sea grass beds, depth of receiving

waters, and amount of tidal exchange.

(e) If the Parks and Wildlife Department establishes the

guidelines described in Subsection (d), the Parks and Wildlife

Department must provide the guidelines to the Texas Natural

Resource Conservation Commission and the department.

(f) If the Parks and Wildlife Department has established the

guidelines described in Subsection (d), the Texas Natural

Resource Conservation Commission must consider the guidelines

when reviewing wastewater discharge authorization applications

for new aquaculture facilities located within the coastal zone,

or expansion of existing facilities located within the coastal

zone if the expansion will increase the amount of discharge, or

change the nature of the discharge, above levels allowed by the

wastewater discharge permit.

(g) In developing the guidelines under Subsection (d) applicable

to aquaculture facilities engaged in the production of shrimp in

the coastal zone, the Parks and Wildlife Department, in

consultation with the Texas Natural Resource Conservation

Commission, shall consider the best management practices that the

facilities developed under the direction of the Texas Natural

Resource Conservation Commission.

(h) In the development of siting guidelines for aquaculture

facilities engaged in the production of shrimp in the coastal

zone, the best management practices developed by the facilities

shall be considered.

Added by Acts 1999, 76th Leg., ch. 1239, Sec. 6, eff. Sept. 1,

1999.



CHAPTER 141. COMMERCIAL FEED

AGRICULTURE CODE

TITLE 6. PRODUCTION, PROCESSING, AND SALE OF ANIMAL PRODUCTS

SUBTITLE B. LIVESTOCK

CHAPTER 141. COMMERCIAL FEED

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 141.001. DEFINITIONS. In this chapter:

(1) "Animal" means an animate being that is not human and has

the power of voluntary action.

(2) "Board" means the board of regents of The Texas A&M

University System.

(3) "Broker" means a person who is employed on a commission

basis to sell property for another person. The term does not

include a person who:

(A) has possession or absolute control over the property that is

to be sold;

(B) receives a salary; or

(C) acts for one party to the exclusion of all others.

(4) "Bulk" means any lot of commercial feed that is not in a

closed container at the time it passes to the possession of the

consumer and includes that feed at any stage of distribution.

(5) "Container" means a bag, box, barrel, bottle, package,

carton, object, apparatus, device, or appliance in which

commercial feed is packed, stored, or placed for handling,

transporting, or distributing.

(6) "Cotton plant by-products" means the residue from the

ginning of cotton.

(7) "Customer-formula feed" means a mixture of commercial feed

or feed material all or part of which is furnished by the person

who processes, mixes, mills, or otherwise prepares the mixture

and which is mixed according to the specific instructions of the

purchaser. The term includes a special formula feed or a

made-to-order feed.

(8) "Director" means the director of the Texas Agricultural

Experiment Station.

(9) "Distribute" means sell, offer for sale, barter, exchange,

or otherwise supply.

(10) "Feed facility" means a site where feed, a component of

feed, or feed ingredients are mixed, custom blended, ground,

unground, manufactured, milled, bagged, salvaged, or processed.

(11) "Ingredient" means a constituent material of commercial

feed.

(12) "Label" means a display of written, printed, or graphic

matter on or affixed to or wrapped with a container or on an

invoice or delivery slip.

(13) "Licensee" means a person who obtains a license to operate

a feed facility under this chapter.

(14) "Official sample" means a sample of feed taken by the

service and designated as official by the service.

(15) "Product" means the name of the commercial feed that

identifies it as to kind, class, or specific use and includes the

brand, term, trademark, or other specific designation under which

commercial feed is distributed in this state.

(16) "Purchaser" means a person who buys or otherwise acquires a

commercial feed, customer-formula feed, or custom-mix or

custom-mill service.

(17) "Service" means the Texas Feed and Fertilizer Control

Service.

(18) "Ton" means a net weight of 2,000 pounds avoirdupois or

1,000 kilograms metric.

(19) "Weight" means net weight of a container of commercial feed

expressed in either the avoirdupois or metric system.

Acts 1981, 67th Leg., p. 1323, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1858, ch. 349, art. 2,

Sec. 1, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 107, Sec.

1, eff. May 17, 1985; Acts 1995, 74th Leg., ch. 314, Sec. 1, eff.

Jan. 1, 1996.

Sec. 141.002. COMMERCIAL FEED. (a) Except as otherwise

provided by this section, a material is a commercial feed subject

to this chapter if it is a simple, mixed, compounded, ground,

unground, organic, or inorganic material used as a feed for an

animal, including a vitamin, mineral, antibiotic, antioxidant,

medicine, drug, chemical, or other material used as an ingredient

or component of a mixture of materials used as a feed for an

animal.

(b) Except as specifically provided by this chapter, a

customer-formula feed is a commercial feed subject to this

chapter.

(c) The following are not commercial feeds subject to this

chapter:

(1) unground hay not containing toxins or chemical adulterants;

(2) whole grain or whole seed not containing toxins or chemical

adulterants;

(3) unadulterated cotton plant by-products or any unadulterated

hulls;

(4) a feed product produced and sold by a farmer;

(5) a feed mixed and used by a person who contracts with the

owner of animals to care for and feed the animals;

(6) an individual mineral substance not mixed with another

material;

(7) a material furnished by a purchaser for use in a

customer-formula feed that was produced by the purchaser or

acquired by the purchaser from a source other than the person

whose services are engaged in the milling, mixing, or processing

of a customer-formula feed; or

(8) a feed or feed ingredient handled by a broker.

(d) Regardless of whether a claim is made as to the

prophylactic, therapeutic, or other purpose of the material, a

mineral, vitamin, antibiotic, antioxidant, medicine, drug, or

other material may be added to a commercial feed only if and in

the manner authorized by the rules of the service. If a guarantee

or claim is made for the material, the material is subject to

inspection and analysis in accordance with the rules of the

service.

(e) Whole seed and whole grain offered for retail sale for

wildlife feed are commercial feeds subject to this chapter.

Acts 1981, 67th Leg., p. 1324, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1860, ch. 394, art. 2,

Sec. 2, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 107, Sec.

2, eff. May 17, 1985; Acts 1995, 74th Leg., ch. 314, Sec. 2, eff.

Jan. 1, 1996; Acts 1999, 76th Leg., ch. 1274, Sec. 1, eff. Sept.

1, 1999.

Sec. 141.003. ADMINISTRATION. (a) The Texas Feed and

Fertilizer Control Service is under the direction of the director

of the Texas Agricultural Experiment Station, who is responsible

for exercising the powers and performing the duties assigned to

the service by this chapter.

(b) The service may employ personnel necessary to perform its

duties.

(c) The director may appoint a state chemist whose

responsibilities may include the making of chemical analyses and

tests required by this chapter.

Acts 1981, 67th Leg., p. 1324, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1861, ch. 349, art. 2,

Sec. 3, eff. Sept. 1, 1983.

Sec. 141.004. RULES; MINIMUM STANDARDS. Following notice and

public hearing, the service may adopt rules as necessary for the

enforcement of this chapter, including rules defining and

establishing minimum standards for commercial feed. To the extent

practicable, rules that define and establish minimum standards

for commercial feed must be in harmony with the official

standards of the Association of American Feed Control Officials.

Acts 1981, 67th Leg., p. 1324, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1861, ch. 349, art. 2,

Sec. 3, eff. Sept. 1, 1983.

Sec. 141.005. PUBLICATIONS. (a) At least annually, the service

shall publish:

(1) information concerning the sales of commercial feeds,

together with data on commercial feed production and use as the

service considers advisable;

(2) the results of the analyses of official samples of

commercial feed distributed in this state as compared to the

analyses guaranteed in the registration and on the label; and

(3) a financial statement showing the receipt and expenditure of

funds by the service under this chapter.

(b) The service may publish other information relating to feed

as the service considers necessary or desirable to the public

interest. The service shall prescribe the form of publications

under this section.

(c) A publication under this section may not disclose the scope

of operations of any person.

Acts 1981, 67th Leg., p. 1325, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1861, ch. 349, art. 2,

Sec. 3, eff. Sept. 1, 1983.

Sec. 141.006. CUSTOM PROCESSING. This chapter does not apply to

the mixing, milling, or processing of a material produced by a

purchaser of commercial feed or acquired by the purchaser from a

source other than the person who mixes, mills, or processes the

material.

Acts 1981, 67th Leg., p. 1325, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 141.007. AFLATOXIN CONTROL. The service shall establish by

rule aflatoxin contamination levels considered safe for whole

seed and whole grain offered for retail sale for wildlife feed.

Added by Acts 1999, 76th Leg., ch. 1274, Sec. 2, eff. Sept. 1,

1999.

SUBCHAPTER B. LICENSE

Sec. 141.021. LICENSE REQUIRED. (a) A person may not

manufacture or distribute commercial feed in this state without a

valid current license issued by the service for each feed

facility that manufactures or distributes commercial feed. A

person making only retail sales of commercial feed bearing the

label of a licensed manufacturer, guarantor, or distributor is

not required to obtain a license.

(b) An application for a license shall be submitted on a form

prescribed and provided by the service and accompanied by a

license fee not to exceed $75 for each facility, as provided by

department rule.

(c) A licensee or license applicant shall provide the service

copies of labels and labeling and other information that the

service by rule requires.

(d) A person applying for a license after the 30th day following

receipt of notice to obtain a license and a licensee applying

late for a license renewal shall pay a $75 late fee in addition

to the license fee.

Acts 1981, 67th Leg., p. 1325, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1862, ch. 349, art. 2,

Sec. 4, eff. Sept. 1, 1983; Acts 1995, 74th Leg., ch. 314, Sec.

4, eff. Jan. 1, 1996.

Sec. 141.023. TERM OF LICENSE. A license issued under this

chapter is permanent unless:

(1) the service revokes, suspends, annuls, or amends the

license;

(2) the licensee withdraws or cancels the license;

(3) the licensee's report to the service indicates no activity

for one year; or

(4) the service requires a new license.

Acts 1981, 67th Leg., p. 1326, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1862, ch. 349, art. 2,

Sec. 4, eff. Sept. 1, 1983; Acts 1995, 74th Leg., ch. 314, Sec.

5, eff. Jan. 1, 1996.

Sec. 141.025. REFUSAL OR REVOCATION OF LICENSE. Following

notice and a hearing, the service may revoke, suspend, annul, or

amend an existing license or may refuse to issue a license if it

finds that the licensee or applicant has:

(1) been convicted of a crime for which a license may be

revoked, suspended, annulled, amended, or refused under Chapter

53, Occupations Code;

(2) refused or after notice failed to comply with this chapter

and rules adopted under this chapter; or

(3) used fraudulent or deceptive practices in attempting evasion

of this chapter or a rule adopted under this chapter.

Added by Acts 1983, 68th Leg., p. 1862, ch. 349, art. 2, Sec. 4,

eff. Sept. 1, 1983; Acts 1995, 74th Leg., ch. 314, Sec. 6, eff.

Jan. 1, 1996. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

14.723, eff. Sept. 1, 2001.

SUBCHAPTER C. LABELING

Sec. 141.051. LABELING OF COMMERCIAL FEED. (a) Except as

provided by Subsection (d) of this section, each container of

commercial feed distributed in this state, other than

customer-formula feed, must have a label with the following

information:

(1) the name and principal address of the person responsible for

manufacture and distribution;

(2) the brand or name under which the feed is to be distributed;

(3) the quantity of the feed in the container, in either net

weight, net volume contents, or net fluid content according to

rules adopted by the service;

(4) the guaranteed analysis of nutrients in the feed, listing a

maximum or minimum quantity determinable by laboratory methods of

protein, fat, fiber, and other components of commercial feed;

(5) the common or usual name of each ingredient used in the

feed;

(6) the name and percentage of any hulls, shells, screenings,

straw, stalks, corncobs, or other low grade feeding materials or

fillers in the feed, if any;

(7) an appropriate warning statement and directions for use

relating to each medicine, drug, mineral, vitamin, antibiotic, or

antioxidant in the feed; and

(8) other information that the service may by rule require.

(b) The manufacturer or other person distributing the feed shall

affix the label required by this section to the outside of the

container or cause it to be printed on the side of the container

in the manner prescribed by the service. The information must be

grouped together and plainly printed in English in the size of

type prescribed by the service.

(c) If the labeling information is shown on the container rather

than printed on the label, the information must be plainly

printed in a conspicuous place in the size of type prescribed by

the service.

(d) A person distributing in this state commercial feed in a

container that holds an amount exceeding 110 pounds dry weight or

55 gallons liquid need not label the container in accordance with

this section, but shall furnish the purchaser with a statement of

the information in accordance with Section 141.052 of this

chapter.

Acts 1981, 67th Leg., p. 1326, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1865, ch. 349, art. 2,

Sec. 5, eff. Sept. 1, 1983; Acts 1995, 74th Leg., ch. 314, Sec.

7, eff. Jan. 1, 1996.

Sec. 141.052. LABELING OF BULK COMMERCIAL FEED. At the time of

delivery of bulk commercial feed distributed in this state, other

than customer-formula feed, the manufacturer or other person

distributing the feed shall furnish the purchaser with a written

or printed statement showing the information required by Section

141.051(a) of this code.

Acts 1981, 67th Leg., p. 1326, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1865, ch. 349, art. 2,

Sec. 5, eff. Sept. 1, 1983.

Sec. 141.053. LABELING OF CUSTOMER-FORMULA FEED. (a) Except as

provided by Subsection (b) of this section, a person distributing

customer-formula feed in this state shall furnish to the

purchaser at the time of delivery a label showing:

(1) the name and address of the mixer, miller, or processor;

(2) the name and address of the purchaser;

(3) the date of sale;

(4) the name or brand and the number of pounds of each

registered commercial feed used in the mixture; and

(5) the name and number of pounds of each other ingredient added

to the mixture, including any ingredient supplied by the

purchaser.

(b) If all ingredients for a customer-formula feed are furnished

by the mixer, miller, or processor, the service may permit a

customer-formula feed to be identified by means of an identifying

name, number, or similar designation rather than by listing the

ingredients under Subsections (a)(4) and (a)(5) of this section.

The service may adopt rules and prescribe forms for

identification of a customer-formula feed under this subsection.

Acts 1981, 67th Leg., p. 1327, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg. p. 1865, ch. 349, art. 2,

Sec. 5, eff. Sept. 1, 1983.

Sec. 141.054. GENERAL LABEL RESTRICTIONS. Except as authorized

by this chapter or a rule of the service, the label of a

commercial feed may not:

(1) advertise, name, promote or otherwise draw attention to one

or more components or ingredients in the product unless the

percentage and common name of the component or ingredient is

clearly and prominently declared;

(2) contain the name of another manufacturer or person or a

product of another manufacturer or person; or

(3) contain a false, deceptive, or misleading statement.

Acts 1981, 67th Leg., p. 1327, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1865, ch. 349, art. 2,

Sec. 5, eff. Sept. 1, 1983.

Sec. 141.055. REQUEST FOR LABEL REVIEW. (a) The service shall:

(1) by rule adopt procedures that allow a licensee to submit a

product label to the service for review;

(2) review each product label submitted by a licensee to

determine compliance with the labeling requirements of this

subchapter;

(3) make a detailed report to the licensee regarding changes to

the label required for compliance with the service's rules; and

(4) provide the licensee with the advice that the service

considers necessary to enable the licensee to comply with the

service's labeling rules.

(b) The service may not charge a fee for a review, a report, or

advice under this section.

Added by Acts 1995, 74th Leg., ch. 314, Sec. 8, eff. Jan. 1,

1996.

SUBCHAPTER D. INSPECTION FEE

Sec. 141.071. INSPECTION FEE. (a) For each state fiscal year,

a person who manufactures or distributes commercial feed or a

component of commercial feed in this state, including a person

who mixes, mills, or processes customer-formula feed, shall pay

to the service an inspection fee prescribed by this section.

(b) Except as otherwise provided by this section, the inspection

fee is 15 cents per ton of commercial feed. With the approval of

the board, the director may reduce or increase the inspection in

increments of 1 cent up to a maximum of 2 cents per fiscal year,

except that the board and director shall reduce the inspection

fee by 1 cent increments when the balance of the Texas feed

control fund exceeds one-half the projected operating expenses of

the service for the next fiscal year.

(c) A person distributing in this state a commercial feed

product packaged in individual containers of five pounds or less

shall pay, for each distinct commercial feed product so

distributed, a flat rate inspection fee of $50 for each fiscal

year or part of a fiscal year in which the distribution is made.

(d) A licensee paying an inspection fee under Subsection (b) of

this section shall pay in advance a minimum annual inspection fee

of $100 per fiscal year. All advance inspection fees collected

under this section shall be credited towards the first tonnage

inspection fee owed by the licensee accruing in that fiscal year.

(e) A person is not required to pay an inspection fee on a

portion of a customer-formula feed that is produced by the

purchaser or acquired by the purchaser from a source other than

the person who mixes, mills, or processes the mixture.

(f) The service by rule may provide that a person is not

required to pay an inspection fee on commercial feed that the

person manufactures or distributes solely for investigational,

experimental, or laboratory use by qualified persons, if the

investigation or experiment is conducted in the public interest.

Acts 1981, 67th Leg., p. 1327, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1868, ch. 349, art. 2,

Sec. 6, eff. Sept. 1, 1983; Acts 1995, 74th Leg., ch. 314, Sec.

9, eff. Jan. 1, 1996.

Sec. 141.072. QUARTERLY TONNAGE REPORTING AND INSPECTION FEE

PAYMENT. (a) The person responsible for paying the inspection

fee for a feed facility generating $100 or more during a license

year in tonnage fees shall file with the service a quarterly

sworn report either stating that no tonnage of commercial feed

was distributed during the preceding quarter or setting forth the

tonnage of all commercial feed that the feed facility

manufactured or distributed in this state during the preceding

quarter. Each quarterly tonnage report must be accompanied by

payment of the inspection fee due based on the tonnage reported

for that quarter.

(b) The person responsible for paying the inspection fee for a

feed facility producing less than $100 a license year in tonnage

fees shall file with the service an annual sworn report either

stating that no tonnage of commercial feed was distributed during

the preceding license year or stating the tonnage of all

commercial feed the facility manufactured and distributed in this

state during the preceding license year. Each annual tonnage

report must be accompanied by payment of the inspection fee due

based on the tonnage reported for that year.

(c) A quarterly tonnage report and inspection fee payment is due

on or before the 31st day following the last day of November,

February, May, and August for persons reporting quarterly. An

annual tonnage report and inspection fee payment is due on or

before the 31st day following the last day of August for persons

reporting annually.

(d) The service may prescribe and furnish forms as necessary

under this section.

Acts 1981, 67th Leg., p. 1328, ch. 388, Sec. 1, eff. Sept. 1,

1981. Renumbered from Sec. 141.073 and amended by Acts 1983, 68th

Leg., p. 1868, ch. 349, art. 2, Sec. 6, eff. Sept. 1, 1983.

Amended by Acts 1995, 74th Leg., ch. 314, Sec. 10, eff. Jan. 1,

1996.

Sec. 141.073. PENALTY FOR LATE FILING OR PAYMENT. (a) If a

person paying the inspection fee on the basis of tonnage

reporting does not file a quarterly report or pay the fee before

the 31st day following the last day of a quarter, the person

shall pay a penalty equal to 15 percent of the inspection fee due

or $50, whichever is greater.

(b) The penalty together with any delinquent inspection fee is

due before the 61st day following the last day of the quarter.

The service shall cancel the license of a licensee who fails to

pay the penalty and delinquent inspection fee within that time

period after notice.

Acts 1981, 67th Leg., p. 1328, ch. 388, Sec. 1, eff. Sept. 1,

1981. Renumbered from Sec. 141.074 and amended by Acts 1983, 68th

Leg., p. 1868, ch. 349, art. 2, Sec. 6, eff. Sept. 1, 1983.

Amended by Acts 1995, 74th Leg., ch. 314, Sec. 11, eff. Jan. 1,

1996.

Sec. 141.074. RECORDS; ADDITIONAL REPORTS; AUDITS. (a) For the

purpose of determining the accurate tonnage of commercial feed

distributed in this state or identify or verify tonnage reports,

the service may require each licensee to maintain records or file

additional reports.

(b) The service is entitled to examine at reasonable times the

records maintained under this section.

(c) Unless otherwise authorized by the service, a licensee shall

preserve and maintain the records under this section in usable

condition for at least two years. The service may require a

licensee to retain the records for a period longer than two years

if the service determines it to be in the public interest.

(d) If a licensee is located outside this state, the licensee

shall maintain records required under this section in this state

or pay all costs incurred in the auditing of the records at

another location. The service shall promptly furnish to the

licensee an itemized statement of any costs incurred in an

out-of-state audit and the licensee shall pay the costs before

the 31st day following the date of the statement.

(e) A record or report maintained or filed under this section is

confidential and not subject to required disclosure under Chapter

552, Government Code.

Acts 1981, 67th Leg., p. 1329, ch. 388, Sec. 1, eff. Sept. 1,

1981. Renumbered from Sec. 141.075 and amended by Acts 1983, 68th

Leg., p. 1868, ch. 349, art. 2, Sec. 6, eff. Sept. 1, 1983.

Amended by Acts 1995, 74th Leg., ch. 314, Sec. 12, eff. Jan. 1,

1996.

Amended by:

Acts 2005, 79th Leg., Ch.

967, Sec. 1, eff. June 18, 2005.

Sec. 141.075. DISPOSITION AND USE OF FEES. (a) The service

shall deposit fees collected under this subchapter in the same

manner that other local institutional fees of The Texas A & M

University System are collected. The fees shall be set apart as a

special fund known as the Texas feed control fund.

(b) The Texas feed control fund shall be used, with the approval

and consent of the board, for administering this chapter,

including paying the cost of:

(1) equipment and facilities;

(2) inspection, sampling, and analysis;

(3) licensing;

(4) salaries; and

(5) publication of bulletins and reports.

(c) Fees collected under this subchapter that, in the judgment

of the board, are not needed for the administration of this

chapter may be used for research relative to the value of

commercial feed.

Acts 1981, 67th Leg., p. 1329, ch. 388, Sec. 1, eff. Sept. 1,

1981. Renumbered from Sec. 141.077 and amended by Acts 1983, 68th

Leg., p. 1868, ch. 349, art. 2, Sec. 7, eff. Sept. 1, 1983.

Amended by Acts 1995, 74th Leg., ch. 314, Sec. 13, eff. Jan. 1,

1996.

SUBCHAPTER E. INSPECTION, SAMPLING, AND ANALYSIS

Sec. 141.101. INSPECTION AND SAMPLING; ENTRY POWER. In order to

determine if feed is in compliance with this chapter, the service

is entitled to:

(1) enter during regular business hours and inspect any place of

business, mill, plant building, or vehicle and to open any

container, bin, vat or parcel that is used in the manufacture,

transportation, importation, sale, or storage of commercial feed

or is suspected of containing a commercial feed; and

(2) take samples from feed found during that inspection.

Acts 1981, 67th Leg., p. 1330, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1873, ch. 349, art. 2,

Sec. 7, eff. Sept. 1, 1983.

Sec. 141.102. PROCEDURE FOR SAMPLING AND ANALYSIS. The service

by rule shall prescribe the procedures for sampling and analysis

of commercial feed. The procedures must, to the extent

practicable, be in accordance with the official methods of the

Association of Official Analytical Chemists or other methods that

the service determines authentic by research and investigation.

Acts 1981, 67th Leg., p. 1330, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1873, ch. 349, art. 2,

Sec. 7, eff. Sept. 1, 1983.

Sec. 141.103. IDENTIFICATION OF SAMPLE. (a) Each sample taken

shall be sealed with a label placed on the container of the

sample showing:

(1) the serial number of the sample;

(2) the date on which the sample was taken; and

(3) the signature of the person who took the sample.

(b) Each sample shall be sent to the service. In addition, a

report shall be sent to the service stating:

(1) the name or brand of the commercial feed or material

sampled;

(2) the serial number of the sample;

(3) the manufacturer or guarantor of the lot sampled, if known;

(4) the name of the person in possession of the lot sampled;

(5) the date and place of taking the sample; and

(6) the name of the person who took the sample.

(c) For the purpose of properly identifying a sample with the

lot sampled, the service is entitled to examine and copy any

invoice, transportation record, or other record pertaining to the

lot.

Acts 1981, 67th Leg., p. 1330, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1873, ch. 349, art. 2,

Sec. 7, eff. Sept. 1, 1983.

Sec. 141.104. INDEPENDENT ANALYSIS OF SAMPLE. (a) If the

service finds through chemical analysis or another method that a

commercial feed is in violation of a provision of this chapter,

the service shall notify the manufacturer or other person who

caused the feed to be distributed. The notice must be in writing

and give full details of the service's findings.

(b) A person who receives a notice under this section may

request that the service submit portions of the sample analyzed

to other chemists for independent analysis. After receiving a

request, the service shall submit two portions of the sample

analyzed to two qualified chemists selected by the service. If

requested, the service shall also submit one portion of the

sample to the person requesting independent analysis. A request

under this subsection must be filed with the service before the

16th day following the day on which the notice is given under

Subsection (a) of this section.

(c) Each of the chemists selected by the service shall analyze

the portion of the sample and certify findings to the service

under oath. The findings shall be prepared in duplicate and the

service shall forward one copy of each chemist's findings to the

person who requested the independent analysis.

(d) The three chemical analyses obtained under this section may

be considered in determining whether a violation of this chapter

has occurred.

(e) Except as provided by this subsection, the person requesting

independent analysis shall pay the cost of the analysis. If, as a

result of the independent analysis, the service determines that a

violation has not occurred, the service shall pay the cost of the

analysis.

Acts 1981, 67th Leg., p. 1331, ch. 388, Sec. 1, eff. Sept. 1,

1981. Renumbered from Sec. 141.105 and amended by Acts 1983, 68th

Leg., p. 1873, ch. 349, art. 2, Sec. 7, eff. Sept. 1, 1983.

SUBCHAPTER F. ENFORCEMENT; REMEDIES

Sec. 141.121. STOP-SALE ORDER. (a) If the service has

reasonable cause to believe that a commercial feed is being

distributed in violation of a provision of this chapter, the

service shall affix to the container of the feed a written notice

containing:

(1) an order to stop the sale of the feed; and

(2) a warning to all persons not to dispose of the feed in any

manner until the service or a court gives permission or until the

stop-sale order expires.

(b) If the service finds that the commercial feed is in

compliance with this chapter, the service shall immediately

remove the stop-sale order.

(c) A stop-sale order expires at the end of the 30th day

following the day on which it was affixed unless, prior to that

time, the service has instituted proceedings under Section

141.122 of this code to condemn the feed.

Acts 1981, 67th Leg., p. 1331, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1876, ch. 349, art. 2,

Sec. 8, eff. Sept. 1, 1983; Acts 1995, 74th Leg., ch. 314, Sec.

14, eff. Jan. 1, 1996.

Sec. 141.122. CONDEMNATION OF FEED. (a) If, after examination

and analysis, the service finds that a commercial feed subject to

a stop-sale order is in violation of a provision of this chapter,

the service shall petition the district or county court in whose

jurisdiction the feed is located for an order for the

condemnation and confiscation of the feed. If the court

determines that the feed is in violation of this chapter, the

feed shall be disposed of by sale or destruction in accordance

with the order of the court.

(b) If a condemned commercial feed is sold under Subsection (a)

of this section, the proceeds of the sale, less court costs and

charges, shall be paid into the state treasury.

(c) If the court finds that a violation of this chapter may be

corrected by proper processing or labeling, the court may order

that the feed be delivered to the licensee of the feed for

processing or labeling under the supervision of the service.

Before entering that order, the court shall:

(1) enter the decree;

(2) require that all costs, fees, and expenses be paid; and

(3) require the licensee of the feed to post good and sufficient

bond conditioned on the proper labeling and processing of the

feed.

(d) The licensee of the feed shall pay all costs incurred by the

service in the supervision of labeling or processing under

Subsection (c) of this section. The court shall return the bond

to the licensee when the service notifies the court that the

commercial feed is no longer in violation of this chapter and

that the licensee has paid the expenses of supervision.

Acts 1981, 67th Leg., p. 1332, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1876, ch. 349, art. 2,

Sec. 8, eff. Sept. 1, 1983; Acts 1995, 74th Leg., ch. 314, Sec.

15, eff. Jan. 1, 1996.

Sec. 141.123. WARNINGS. If the service determines that a

violation of this chapter is of a minor nature and that the

public interest will be served and protected by the issuance of a

written warning, the service may issue the warning instead of

proceeding to condemn the feed, reporting the violation for

prosecution, or taking other administrative action.

Acts 1981, 67th Leg., p. 1332, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1876, ch. 349, art. 2,

Sec. 8, eff. Sept. 1, 1983.

Sec. 141.124. INJUNCTION. (a) The service may sue in the name

of the director to enjoin a violation of this chapter.

(b) The service may request a prosecuting attorney or the

attorney general to sue to enjoin a violation or threatened

violation of this chapter.

Added by Acts 1983, 68th Leg., p. 1876, ch. 349, art. 2, Sec. 8,

eff. Sept. 1, 1983.

Sec. 141.125. SUIT TO RECOVER FEES. The service may sue to

recover an inspection fee or a penalty due under Subchapter D of

this chapter. Venue for a suit under this section is in Brazos

County.

Acts 1981, 67th Leg., p. 1332, ch. 388, Sec. 1, eff. Sept. 1,

1981. Renumbered from Agriculture Code Sec. 141.124 and amended

by Acts 1983, 68th Leg., p. 1876, ch. 349, art. 2, Sec. 8, eff.

Sept. 1, 1983.

Sec. 141.126. PROSECUTIONS. Each district attorney, criminal

district attorney, or county attorney to whom the service reports

a violation of this chapter shall cause appropriate proceedings

to be instituted and prosecuted in the proper court without delay

in the manner provided by law.

Acts 1981, 67th Leg., p. 1332, ch. 388, Sec. 1, eff. Sept. 1,

1981. Renumbered from Sec. 141.125 and amended by Acts 1983, 68th

Leg., p. 1876, ch. 349, art. 2, Sec. 8, eff. Sept. 1, 1983.

Sec. 141.127. VENUE FOR CIVIL AND CRIMINAL ACTIONS. Except as

provided by Section 141.125 of this code, venue for a civil

action or criminal prosecution under this chapter is in the

county in which the commercial feed is located at the time the

alleged violation is discovered by or made known to the service.

Acts 1981, 67th Leg., p. 1333, ch. 388, Sec. 1, eff. Sept. 1,

1981. Renumbered from Sec. 141.126 and amended by Acts 1983, 68th

Leg., p. 1876, ch. 349, art. 2, Sec. 8, eff. Sept. 1, 1983.

Sec. 141.128. APPEAL OF ADMINISTRATIVE ORDER OR RULING. (a) A

person at interest who is aggrieved by an order or ruling of the

service may appeal the order or ruling in the manner provided for

contested cases by Chapter 2001, Government Code.

(b) An appeal under this section is by trial de novo.

Renumbered from Sec. 141.127 and amended by Acts 1983, 68th Leg.,

p. 1876, ch. 349, art. 2, Sec. 8, eff. Sept. 1, 1983. Amended by

Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995.

SUBCHAPTER G. PENALTIES

Sec. 141.141. GENERAL PENALTY. (a) A person commits an offense

if the person violates a provision of this chapter.

(b) An offense under this section is a Class C misdemeanor

unless it is shown that the person has previously been convicted

of an offense under this subchapter, in which event it is a Class

B misdemeanor.

Acts 1981, 67th Leg., p. 1333, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1879, ch. 349, art. 2,

Sec. 9, eff. Sept. 1, 1983.

Sec. 141.142. DISTRIBUTION OF CUSTOMER-FORMULA FEED IN VIOLATION

OF CHAPTER. (a) A person commits an offense if the person

engages, conspires to engage, or causes another person to engage

in the preparation, manufacture, or distribution of

customer-formula feed in violation of this chapter.

(b) An offense under this section is a Class C misdemeanor

unless it is shown that the person has previously been convicted

of an offense under this subchapter, in which event it is a Class

B misdemeanor.

Acts 1981, 67th Leg., p. 1333, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1879, ch. 349, art. 2,

Sec. 9, eff. Sept. 1, 1983.

Sec. 141.143. DISTRIBUTION OF COMMERCIAL FEED WITHOUT LICENSE,

LABELING, OR PAYMENT OF INSPECTION FEE. (a) A person commits an

offense if the person distributes, conspires to distribute, or

causes another person to distribute commercial feed:

(1) in violation of Subchapter B of this chapter;

(2) that is not labeled in accordance with Subchapter C of this

chapter; or

(3) for which an inspection fee has not been paid in accordance

with Subchapter D of this chapter.

(b) An offense under this section is a Class C misdemeanor

unless it is shown that the person has previously been convicted

of an offense under this subchapter, in which event it is a Class

B misdemeanor.

Acts 1981, 67th Leg., p. 1333, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1879, ch. 349, art. 2,

Sec. 9, eff. Sept. 1, 1983; Acts 1995, 74th Leg., ch. 314, Sec.

16, eff. Jan. 1, 1996.

Sec. 141.144. REFUSAL OF INSPECTION OR SAMPLING. (a) A person

commits an offense if the person refuses, conspires to refuse, or

causes another person to refuse to permit entry, inspection,

sampling, or the examination and copying of invoices or

transportation records under Subchapter E of this chapter.

(b) An offense under this section is a Class C misdemeanor

unless it is shown that the person has previously been convicted

of an offense under this subchapter, in which event it is a Class

B misdemeanor.

Acts 1981, 67th Leg., p. 1333, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1879, ch. 349, art. 2,

Sec. 9, eff. Sept. 1, 1983.

Sec. 141.145. REFUSAL TO PAY INSPECTION FEE OR SUBMIT RECORDS.

(a) A person commits an offense if the person refuses, conspires

to refuse, or causes another person to refuse to make records

available, furnish reports, permit the examination of records, or

pay an inspection fee in accordance with Subchapter D of this

chapter.

(b) An offense under this section is a Class C misdemeanor

unless it is shown that the person has previously been convicted

of an offense under this subchapter, in which event it is a Class

B misdemeanor.

Acts 1981, 67th Leg., p. 1333, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1879, ch. 349, art. 2,

Sec. 9, eff. Sept. 1, 1983.

Sec. 141.146. DISPOSAL OF FEED SUBJECT TO A STOP-SALE ORDER.

(a) A person commits an offense if the person disposes of feed

subject to a stop-sale order in violation of Section 141.121 of

this code.

(b) An offense under this section is a Class C misdemeanor

unless it is shown that the person has previously been convicted

of an offense under this subchapter, in which event it is a Class

B misdemeanor.

Acts 1981, 67th Leg., p. 1334, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1879, ch. 349, art. 2,

Sec. 9, eff. Sept. 1, 1983.

Sec. 141.147. DISTRIBUTION OF MISBRANDED FEED. (a) A person

commits an offense if the person distributes, conspires to

distribute, or causes another person to distribute commercial

feed that:

(1) carries a false or misleading statement on, attached to, or

accompanying the container;

(2) is not labeled in accordance with Subchapter C of this

chapter;

(3) has a label that is false in any particular;

(4) has a container that is made, formed, or filled in a manner

that is misleading;

(5) purports to be or is represented as a commercial feed for

which a definition of identity and a minimum standard have been

prescribed by rule, but does not conform to the definition and

standard; or

(6) makes a false or misleading statement concerning its

agricultural value on the container or in any advertising matter

accompanying or associated with it.

(b) An offense under this section is a Class C misdemeanor

unless it is shown that the person has previously been convicted

of an offense under this subchapter, in which event it is a Class

B misdemeanor.

Acts 1981, 67th Leg., p. 1334, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1879, ch. 349, art. 2,

Sec. 9, eff. Sept. 1, 1983.

Sec. 141.148. DISTRIBUTION OF ADULTERATED FEED. (a) A person

commits an offense if the person distributes, conspires to

distribute, or causes another person to distribute commercial

feed:

(1) that is of a composition, quantity, or quality that is below

or is different from that which it is represented to possess by

its label;

(2) that is moldy, sour, heated, or otherwise damaged, because

of which it is injurious to animals;

(3) from which an ingredient has been omitted or extracted in

whole or in part;

(4) that is inferior or is damaged and the inferiority or damage

has been concealed;

(5) to which a substance has been added or with which a

substance has been mixed or packed so as to deceptively increase

its bulk or weight, reduce its quality or strength, or make it

appear better or of greater value than it is;

(6) that contains or bears a poisonous or deleterious substance

that may render it injurious to animals under ordinary conditions

of use;

(7) that contains a low-grade feeding material or filler but is

not labeled in accordance with Section 141.054 of this code;

(8) that consists in whole or in part of a diseased, filthy,

putrid, or decomposed substance, unless the substance has been

rendered harmless by sterilization or other effective process;

(9) that is otherwise unfit for feeding to animals; or

(10) that has been intentionally subjected to radiation, unless

the use of the radiation was in conformity with a regulation or

exemption in effect under 21 U.S.C. Section 348.

(b) An offense under this section is a Class C misdemeanor

unless it is shown that the person has previously been convicted

of an offense under this subchapter, in which event it is a Class

B misdemeanor.

Acts 1981, 67th Leg., p. 1334, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1879, ch. 349, art. 2,

Sec. 9, eff. Sept. 1, 1983; Acts 1995, 74th Leg., ch. 314, Sec.

17, eff. Jan. 1, 1996.

Sec. 141.149. RULES; PENALTY. (a) The service shall adopt

rules that conform to but are not more strict than current good

manufacturing practices as established under 21 U.S.C. Section

360b for the use of drugs in the manufacture, processing, and

packaging of commercial feed unless the service determines that

those practices are not appropriate to conditions existing in

this state.

(b) A person commits an offense if the person violates a rule

adopted under Subsection (a). An offense under this section is a

Class C misdemeanor unless it is shown that the person has

previously been convicted of an offense under this subchapter, in

which event it is a Class B misdemeanor.

Added by Acts 1995, 74th Leg., ch. 314, Sec. 18, eff. Jan. 1,

1996.



CHAPTER 142. ESTRAYS

AGRICULTURE CODE

TITLE 6. PRODUCTION, PROCESSING, AND SALE OF ANIMAL PRODUCTS

SUBTITLE B. LIVESTOCK

CHAPTER 142. ESTRAYS

Sec. 142.001. DEFINITIONS. In this chapter:

(1) "Estray" means stray livestock, stray exotic livestock, or

stray exotic fowl.

(2) Repealed by Acts 2003, 78th Leg., ch. 604, Sec. 5.

(3) "Person" does not include the government or a governmental

agency or subdivision.

(4) "Exotic livestock" means grass-eating or plant-eating,

single-hooved or cloven-hooved mammals that are not indigenous to

this state and are known as ungulates, including animals from the

swine, horse, tapir, rhinoceros, elephant, deer, and antelope

families but not including a mammal defined by Section 63.001,

Parks and Wildlife Code, as a game animal, or by Section 71.001,

Parks and Wildlife Code, as a fur-bearing animal, or any other

indigenous mammal regulated by the Parks and Wildlife Department

as an endangered or threatened species. The term does not include

a nonindigenous mammal located on publicly owned land.

(5) "Exotic fowl" means any avian species that is not indigenous

to this state. The term includes ratites but does not include a

bird defined by Section 64.001, Parks and Wildlife Code, as a

game bird or any other indigenous bird regulated by the Parks and

Wildlife Department as an endangered or threatened species. The

term does not include nonindigenous birds located on publicly

owned land.

Amended by Acts 1987, 70th Leg., ch. 51, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 203, Sec. 1, eff. Sept. 1, 1993;

Acts 2003, 78th Leg., ch. 604, Sec. 5, eff. Sept. 1, 2003.

Sec. 142.002. RIGHTS OF OCCUPANT OTHER THAN OWNER. A person has

the rights of an owner of property under this chapter if he is a

part owner, a lessee, an occupant, or a caretaker of land or

premises, but an owner and an occupant of the same property may

not recover for the same damage.

Amended by Acts 1987, 70th Leg., ch. 51, Sec. 1, eff. Sept. 1,

1987.

Sec. 142.0021. OWNERSHIP OF EXOTIC WILDLIFE AND FOWL. A person

may claim to be the owner of exotic livestock or exotic fowl

under this chapter only if the animal is tagged, branded, banded,

or marked in another conspicuous manner that can be read or

identified from a long distance and that identifies the animal as

being the property of the claimant.

Added by Acts 1993, 73rd Leg., ch. 203, Sec. 2, eff. Sept. 1,

1993.

Sec. 142.003. DISCOVERY OF ESTRAY; NOTICE. (a) If an estray,

without being herded with other livestock, roams about the

property of a person without that person's permission or roams

about public property, the owner of the private property or the

custodian of the public property, as applicable, shall, as soon

as reasonably possible, report the presence of the estray to the

sheriff of the county in which the estray is discovered.

(b) After receiving a report under Subsection (a) of this

section that an estray has been discovered on private property,

the sheriff or the sheriff's designee shall notify the owner, if

known, that the estray's location has been reported.

(c) After receiving a report under Subsection (a) of this

section that an estray has been discovered on public property,

the sheriff or the sheriff's designee shall notify the owner, if

known, that the estray's location has been reported, except that

if the sheriff or his designee determines that the estray is

dangerous to the public, he may immediately impound the estray

without notifying the owner. If the owner does not immediately

remove the estray, the sheriff or the sheriff's designee shall

proceed with the impoundment process prescribed by Section

142.009 of this code.

Amended by Acts 1987, 70th Leg., ch. 51, Sec. 1, eff. Sept. 1,

1987.

Sec. 142.004. REDEMPTION. (a) The owner of the estray may

redeem the estray from the owner or occupant of private property

by the payment of fees and damages as provided by this chapter.

(b) If the owner of the estray does not redeem the estray within

a reasonable time after notification, the sheriff or the

sheriff's designee shall, at the request of the property owner,

proceed immediately with the impoundment process prescribed by

Section 142.009 of this code. During that period, the estray may

not be used for any purpose by the owner or occupant of the

property.

Amended by Acts 1987, 70th Leg., ch. 51, Sec. 1, eff. Sept. 1,

1987.

Sec. 142.005. COLLECTION FEE. (a) If the sheriff or the

sheriff's designee is present at the time of the collection of

the estray, the sheriff or the sheriff's designee may require the

owner of the estray to pay before the estray is removed a

collection fee in an amount set by the sheriff not to exceed $25.

(b) A person who disagrees with the amount of the fee set by the

sheriff under Subsection (a) of this section may petition the

justice court in the manner provided by Section 142.007 of this

code and may appeal the justice court decision as provided by

Section 142.008 of this code.

Amended by Acts 1987, 70th Leg., ch. 51, Sec. 1, eff. Sept. 1,

1987.

Sec. 142.006. AMOUNT OF REDEMPTION PAYMENT. (a) A person on

whose property an estray is found is entitled to receive from the

owner of the estray the payment of a reasonable amount for

maintenance and damages, if the original notice of the discovery

of the estray was given to the sheriff not later than the fifth

day after the date of discovery.

(b) The owner of the property may:

(1) accept payment in an agreed amount from the owner of the

estray; or

(2) file a petition under Section 142.007 of this code in the

justice court having jurisdiction and have the amount of the

payment determined by the justice of the peace.

(c) If the owner of the property files a petition under

Subdivision (2) of Subsection (b) of this section, the owner of

the estray is entitled to remove the estray.

Amended by Acts 1987, 70th Leg., ch. 51, Sec. 1, eff. Sept. 1,

1987.

Sec. 142.007. JUSTICE COURT PETITION. A petition seeking a

justice court determination of the amount of a redemption payment

or the amount of a collection fee must contain the following

information:

(1) the name of the owner of the estray;

(2) a description of the estray;

(3) the number of days the estray was trespassing;

(4) the name of the owner of the property;

(5) the purpose for which the land on which the trespass

occurred is used; and

(6) a statement that the estray owner and the property owner are

unable to agree on the amount of the payment.

Amended by Acts 1987, 70th Leg., ch. 51, Sec. 1, eff. Sept. 1,

1987.

Sec. 142.008. APPEAL OF COURT AWARD. (a) If either the owner

of the estray or the owner of the property disagrees with a

justice's assessment of the payment amount under Subdivision (2)

of Subsection (b) of Section 142.006 of this code or the payment

amount under Subsection (b) of Section 142.005 of this code, the

amount in question shall be finally determined according to the

procedure prescribed by this section.

(b) The complainant begins the appeal by filing a petition that

gives the information listed in Section 142.007 of this code.

(c) The justice of the peace shall appoint three disinterested

persons familiar with livestock and agriculture who reside in the

county as special commissioners to determine the amount owed, if

any, to the owner of the property or the sheriff, taking into

account the time of the notice of discovery given by the property

owner.

(d) At the request of the special commissioners for their

proceedings, the justice of the peace may compel the attendance

of witnesses and the production of testimony, administer oaths,

and punish for contempt. The commissioners' decision as to the

amount of any payment is final.

Amended by Acts 1987, 70th Leg., ch. 51, Sec. 1, eff. Sept. 1,

1987.

Sec. 142.009. IMPOUNDMENT OF ESTRAY. (a) The sheriff or the

sheriff's designee shall impound an estray and hold it for

disposition as provided by this chapter if:

(1) the owner of the estray is unknown;

(2) the sheriff or the sheriff's designee is unable to notify

the owner;

(3) the estray is dangerous to the public;

(4) the estray is located on public property and after

notification is not immediately removed by the owner; or

(5) the estray is located on private property and is not

redeemed within a reasonable time after notification.

(b) After impounding an estray, the sheriff or sheriff's

designee shall prepare a notice of estray stating at least:

(1) the name and address of the person who reported the estray

to the sheriff;

(2) the location of the estray when found;

(3) the location of the estray until disposition; and

(4) a description of the animal, including its breed, if known,

color, sex, age, size, markings of any kind, including ear

markings and brands, and other identifying characteristics.

(c) The sheriff or sheriff's designee shall file each notice of

estray in the estray records in the office of the county clerk.

(d) If the owner of the estray is unknown, the sheriff or the

sheriff's designee shall make a diligent search for the identity

of the owner of the estray, including a search in the county

register of recorded brands, if the animal has an identifiable

brand. If the search does not reveal the owner, the sheriff

shall post a notice of the impoundment of the estray on the

public notice board of the courthouse and advertise the

impoundment of the estray:

(1) in a newspaper of general circulation in the county at least

twice during the 15 days after the date of impoundment; or

(2) on the county's Internet website for at least 15 days after

the date of impoundment.

Amended by Acts 1987, 70th Leg., ch. 51, Sec. 1, eff. Sept. 1,

1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

75, Sec. 1, eff. May 20, 2009.

Sec. 142.010. RECOVERY OF IMPOUNDED ESTRAY BY OWNER. (a) The

owner of an estray may recover possession of the estray at any

time before the estray is sold under this chapter if:

(1) the owner has provided the sheriff or the sheriff's designee

with an affidavit of ownership under this section;

(2) the sheriff or the sheriff's designee has approved the

affidavit of ownership;

(3) the approved affidavit of ownership has been filed in the

estray records of the county clerk;

(4) the owner has paid all estray handling expenses under this

section;

(5) the owner has executed an affidavit of receipt of estray

under this section and delivered it to the sheriff; and

(6) the sheriff has filed the affidavit of receipt of estray in

the estray records of the county clerk.

(b) An affidavit of ownership must contain at least the

following information:

(1) the name and address of the owner;

(2) the date the owner discovered that the animal was an estray;

(3) the property from which the animal strayed;

(4) a description of the animal, including its breed, color,

sex, age, size, markings of any kind, including ear markings and

brands, and other identifying characteristics; and

(5) a sworn statement that the affiant is the owner or caretaker

of the animal.

(c) The owner of the estray shall pay the expenses incurred by a

person or by a sheriff, sheriff's designee, or the county in

impounding, handling, seeking the owner of, or selling the

estray. The sheriff is also entitled to a collection fee as

provided by Section 142.005 of this code. The total amount of the

payment is determined by the sheriff.

(d) A person who disagrees with the amount of the payment set by

the sheriff in Subsection (c) of this section may petition the

justice court in the manner provided by Section 142.007 of this

code and may appeal the justice court decision as provided by

Section 142.008 of this code.

(e) An affidavit of receipt of estray must contain at least the

following information:

(1) the name and address of the person receiving the estray;

(2) the date of receipt of the estray;

(3) the method of claim to the estray, either previous owner or

purchaser at sale;

(4) if purchased at sale, the amount of the gross purchase price

of the estray;

(5) the estray handling expenses paid; and

(6) the net proceeds of any sale of the estray.

Amended by Acts 1987, 70th Leg., ch. 51, Sec. 1, eff. Sept. 1,

1987.

Sec. 142.011. USE OF ESTRAY. During the period an estray is

held by the sheriff, the estray may not be used for any purpose.

Amended by Acts 1987, 70th Leg., ch. 51, Sec. 1, eff. Sept. 1,

1987.

Sec. 142.012. ESCAPE OR DEATH OF IMPOUNDED ESTRAY. If the

animal dies or escapes while impounded, the sheriff shall make a

written report of the death or escape and file the report with

the county clerk for placement in the county estray records.

Amended by Acts 1987, 70th Leg., ch. 51, Sec. 1, eff. Sept. 1,

1987.

Sec. 142.013. DISPOSITION OR SALE OF IMPOUNDED ESTRAYS. (a) If

the ownership of an estray is not determined before the third day

after the date of the final advertisement under this chapter or

if the estray is not redeemed before the 18th day after the date

of impoundment, the county has title to the estray and the

sheriff shall, except as provided by Subsection (e), cause the

estray to be sold at a sheriff's sale or public auction licensed

by the United States Department of Agriculture. Title to the

estray is considered vested in the sheriff or the sheriff's

designee for purposes of passing good title, free and clear of

all claims, to the purchaser at the sale or for the purposes of

Subsection (e).

(b) The sheriff shall receive the proceeds of the sale and shall

allocate those proceeds in the following order of priority:

(1) payment of the expenses of sale;

(2) payment of the impoundment fee and other charges due the

sheriff; and

(3) if applicable, payment of any amount for maintenance and

damages due the owners of the private property from which the

estray was impounded.

(c) The sheriff shall execute a report of sale of impounded

livestock and file the report in the estray records of the county

clerk.

(d) If there are sale proceeds remaining from the sale of an

impounded estray after all expenses have been paid, the sheriff

shall pay the balance to the owner, if known. If the owner is

still unknown, the sheriff shall pay the balance to the county

official charged with collecting and disbursing county funds, who

shall deposit any payment received to the credit of the jury fund

of the county for the uses made of that fund, subject to claim by

the original owner of the estray.

(e) If a sheriff determines that the sale of an estray under

this section is unlikely to generate sufficient proceeds to cover

the expense of the sale, the sheriff may, instead of selling the

estray:

(1) donate the estray to a nonprofit organization; or

(2) retain the estray and use it for county purposes.

Amended by Acts 1987, 70th Leg., ch. 51, Sec. 1, eff. Sept. 1,

1987; Acts 1999, 76th Leg., ch. 1329, Sec. 1, 2, eff. Sept. 1,

1999.

Sec. 142.014. RECOVERY BY OWNER OF PROCEEDS OF SALE. Within one

year after the date of sale of an estray under this chapter, the

original owner of the estray may recover the net proceeds of the

sale if:

(1) the owner has provided the sheriff with an affidavit of

ownership containing the information prescribed by Subsection (b)

of Section 142.010 of this code;

(2) the sheriff has approved the affidavit;

(3) the approved affidavit has been filed in the estray records

of the county clerk; and

(4) the sheriff has signed a county voucher directing the

payment.

Amended by Acts 1987, 70th Leg., ch. 51, Sec. 1, eff. Sept. 1,

1987.



CHAPTER 143. FENCES; RANGE RESTRICTIONS

AGRICULTURE CODE

TITLE 6. PRODUCTION, PROCESSING, AND SALE OF ANIMAL PRODUCTS

SUBTITLE B. LIVESTOCK

CHAPTER 143. FENCES; RANGE RESTRICTIONS

SUBCHAPTER A. FENCING OF CULTIVATED LAND

Sec. 143.001. SUFFICIENT FENCE REQUIRED. Except as provided by

this chapter for an area in which a local option stock law has

been adopted, each gardener or farmer shall make a sufficient

fence around cleared land in cultivation that is at least five

feet high and will prevent hogs from passing through.

Acts 1981, 67th Leg., p. 1339, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.002. GATE. A person may not build, join, or maintain

around cleared land in cultivation more than three miles lineal

measure of fence running the same general direction without a

gate that is at least 10 feet wide and is unlocked.

Acts 1981, 67th Leg., p. 1339, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.003. CATTLE ON COUNTY ROAD WITH CATTLE GUARD. Cattle

on a county road are not considered to be running at large if the

county road:

(1) separates two tracts of land under common ownership or

lease; and

(2) contains a cattle guard constructed as authorized under

Section 251.009, Transportation Code, that serves as part of the

fencing of the two tracts.

Added by Acts 2007, 80th Leg., R.S., Ch.

339, Sec. 3, eff. September 1, 2007.

SUBCHAPTER B. LOCAL OPTION TO PREVENT CERTAIN ANIMALS FROM

RUNNING AT LARGE

Sec. 143.021. PETITION FOR ELECTION. (a) In accordance with

this section, the freeholders of a county or an area within a

county may petition the commissioners court to conduct an

election for the purpose of determining if horses, mules, jacks,

jennets, donkeys, hogs, sheep, or goats are to be permitted to

run at large in the county or area.

(b) A petition for a countywide election must be signed by at

least 50 freeholders. Except as otherwise provided by Subsection

(c) of this section, a petition for an election in an area within

a county must be signed by at least 20 freeholders.

(c) A petition for an election in an area may be signed by a

majority of the freeholders in the area if the area has fewer

than 50 freeholders and is between two areas of the county that

have previously adopted this subchapter or is adjacent to another

area, in that county or another county, that has adopted this

subchapter. If the petitioning area is adjacent to an area in

another county, the freeholders shall petition the commissioners

court of the county in which the petitioning area is located.

(d) The petition must:

(1) clearly state each class of animal that the petitioners seek

to prohibit from running at large; and

(2) describe the boundaries of the area in which the election is

to be held, if the election is to be less than countywide.

Acts 1981, 67th Leg., p. 1340, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 2.003, eff. September 1, 2009.

Sec. 143.022. ELECTION ORDERS. (a) After receiving a petition

under this subchapter, the commissioners court at its next

regular term shall order that an election be held throughout the

county or in the petitioning area, as determined by the petition.

The order shall designate a date for the election that is not

less than 30 days after the date of the order.

(b) Immediately after passage of a commissioners court order for

an election, the county judge shall issue an order for the

election that specifies:

(1) the petition and the action of the commissioners court;

(2) each class of animal that is not to be permitted to run at

large;

(3) the territorial limits of the area to be affected;

(4) the date of the election; and

(5) the location of the polls.

(c) The county judge shall give public notice of the election by

publishing the order under Subsection (b) of this section in a

newspaper published in the county. If no newspaper is published

in the county, a copy of the order shall be posted at the

courthouse door and at a public place in each justice precinct

for a countywide election or at three public places in the

petitioning area for an election to be held in an area of the

county. Notice must be given for at least 30 days before the date

of the election.

Acts 1981, 67th Leg., p. 1341, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.023. ELECTION. (a) If the election is not countywide,

the county judge at the time the election order is issued shall

appoint election officers for the election. In order to serve as

an election officer, a person must be a freeholder of the county

and a qualified voter. The election officers may appoint their

own clerks.

(b) If the election is countywide, it shall be held at the usual

voting places in the election precincts. If the election is not

countywide, the county judge shall designate the particular

places in the petitioning area at which the polls are to be open.

(c) In order to vote at an election, a person must be a

freeholder and a qualified voter.

(d) Ballots for the election shall be printed to provide for

voting for or against the proposition, "Letting ______ run at

large," with the blank space printed with the name of each animal

designated in the election order.

(e) The election officers shall make returns to the county judge

of all votes cast for each proposition not later than the 10th

day after the day of the election. The commissioners court shall

open, tabulate, and count the returns in the manner provided for

general elections in this state. The county judge shall

immediately issue a proclamation declaring the result and post

the proclamation at the courthouse door.

Acts 1981, 67th Leg., p. 1341, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.024. EFFECT OF ELECTION; ADOPTION OF SUBCHAPTER. (a)

If a majority of the votes in an election are cast against the

proposition, this subchapter is adopted and, after the 30th day

following the date on which the proclamation of results is

issued, a person may not permit any animal of the class mentioned

in the proclamation to run at large in the county or area in

which the election was held.

(b) Sections 143.028-143.034 of this code apply only in the

county or area in which this subchapter has been adopted.

Acts 1981, 67th Leg., p. 1341, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.025. SUBSEQUENT ELECTIONS TO ADOPT SUBCHAPTER. (a)

Except as provided by Subsection (b) of this section, if this

subchapter is not adopted at an election, another election for

that purpose may not be held in the county or area in which the

election was held earlier than one year after the date of the

election.

(b) Defeat of adoption of this subchapter at a countywide

election does not prevent another election for that purpose from

being held immediately thereafter for an area within the county.

Defeat of adoption of this subchapter at an election held in an

area within a county does not prevent a countywide election for

that purpose from being held immediately thereafter.

Acts 1981, 67th Leg., p. 1342, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.026. REPEAL. (a) The freeholders of a county or an

area in which this subchapter has been adopted may petition the

commissioners court to conduct an election for repeal of that

adoption. The petition must be signed by a majority of the

freeholders who are qualified voters in the county or area

subject to this subchapter.

(b) An election under this section shall be ordered and

conducted, the returns shall be made, and the results shall be

declared in the same manner provided by this subchapter for an

election to adopt this subchapter.

(c) An election under this section may not be held earlier than

two years after the date of the last election under this

subchapter in the applicable county or area.

(d) If at an election under this section a majority of the votes

are cast for allowing the named animals to run at large, after

the expiration of 180 days after the date of the proclamation of

results a person may permit an animal of the class mentioned in

the proclamation to run at large in the county or area in which

the election was held. If a majority of the votes are cast

against letting the named animals run at large, the operation of

this subchapter in the county or area is not affected.

Acts 1981, 67th Leg., p. 1342, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.027. EXTENSION OF SUBCHAPTER TO ADJOINING AREA BY

ORDER. A commissioners court by order shall extend application

of this subchapter to territory that is between two areas of the

county that have adopted this subchapter or is adjacent to an

area, in that county or in another county, that has adopted this

subchapter if:

(1) there are fewer than 20 freeholders in the territory and a

majority of the owners of the land in the territory petition the

court to extend application of this subchapter to that area;

(2) there are no freeholders in the territory and the owners of

the land petition the commissioners court to extend application

of this subchapter to that territory; or

(3) a person who owns land that is adjacent to land to which

this subchapter has been extended petitions the court to extend

application of this subchapter to that person's land.

Acts 1981, 67th Leg., p. 1342, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.028. FENCES. (a) A person is not required to fence

against animals that are not permitted to run at large. Except as

otherwise provided by this section, a fence is sufficient for

purposes of this chapter if it is sufficient to keep out ordinary

livestock permitted to run at large.

(b) In order to be sufficient, a fence must be at least four

feet high and comply with the following requirements:

(1) a barbed wire fence must consist of three wires on posts no

more than 30 feet apart, with one or more stays between every two

posts;

(2) a picket fence must consist of pickets that are not more

than six inches apart;

(3) a board fence must consist of three boards not less than

five inches wide and one inch thick; and

(4) a rail fence must consist of four rails.

(c) The freeholders of the county or area may petition the

commissioners court for an election to determine whether three

barbed wires without a board are to constitute a sufficient fence

in the county or area. The election shall be conducted in the

same manner and is governed by the same provisions of this

subchapter provided for elections on the adoption of this

subchapter.

Acts 1981, 67th Leg., p. 1342, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.033. INJURY TO TRESPASSING ANIMAL. If a person whose

fence is insufficient under this subchapter maims, wounds, or

kills a head of cattle or a horse, mule, jack, or jennet, or

procures the maiming, wounding, or killing of one of those

animals, by any means, including a gun or a dog, the person is

liable to the owner of the animal for damages. This section does

not authorize a person to maim, wound, or kill any horse, mule,

jack, jennet, or head of cattle of another person.

Acts 1981, 67th Leg., p. 1345, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.034. PENALTY. (a) A person commits an offense if the

person knowingly:

(1) turns out or causes to be turned out on land that does not

belong to or is not under the control of the person an animal

that is prohibited from running at large under this subchapter;

(2) fails or refuses to keep up an animal that is prohibited

from running at large under this subchapter;

(3) allows an animal to trespass on the land of another in an

area or county in which the animal is prohibited from running at

large under this subchapter; or

(4) as owner, agent, or person in control of the animal, permits

an animal to run at large in an area or county in which the

animal is prohibited from running at large under this subchapter.

(b) An offense under this section is a Class C misdemeanor.

Acts 1981, 67th Leg., p. 1345, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., ch. 51, Sec. 2, eff. Sept.

1, 1987.

SUBCHAPTER C. LOCAL OPTION LIMITED FREE RANGE FOR HOGS

Sec. 143.051. PETITION FOR ELECTION. (a) The freeholders of a

county or an area that has adopted Subchapter B of this chapter

or the freeholders of an area that is between two areas of a

county that have adopted Subchapter B of this chapter may

petition the commissioners court to conduct an election for the

purpose of determining whether hogs are to be permitted to run at

large in the county or area for a period beginning on November 15

of each year and ending on February 15 of the following year.

(b) A petition for a countywide election must be signed by at

least 50 freeholders. A petition for an election in an area of a

county that has adopted Subchapter B of this chapter must be

signed by at least 20 freeholders. A petition for an election in

an area that is between two areas that have adopted Subchapter B

of this chapter and in which there are fewer than 50 freeholders

must be signed by a majority of the freeholders in the area.

(c) If the election is to be less than countywide, the petition

must describe the boundaries of the area in which the election is

to be held in the same manner as the description provided for the

election on adoption of Subchapter B of this chapter.

Acts 1981, 67th Leg., p. 1346, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.052. ELECTION ORDERS. (a) After receiving a petition

under this subchapter, the commissioners court shall order an

election to be held throughout the county or in the petitioning

area, as determined by the petition. The order may be entered at

a regular or special meeting of the court and shall designate a

date for the election that is not less than 30 days after the

date of the order.

(b) Immediately after passage of a commissioners court order for

an election, the county judge shall issue an order for the

election that specifies:

(1) the petition and action of the commissioners court;

(2) the classes of animals that are to be allowed a limited

period of free range;

(3) the period in which the animals are to have free range;

(4) the territorial limits of the area to be affected;

(5) the day of the election; and

(6) the location of the polls.

(c) The county judge shall give public notice of the election in

the manner provided by Section 143.022 of this code for an

election on the adoption of Subchapter B of this chapter.

Acts 1981, 67th Leg., p. 1346, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.053. ELECTION. (a) Except as provided by this

section, the election shall be conducted, the returns made, and

the results declared in accordance with Section 143.023 of this

code and the laws regulating general elections.

(b) The ballots for the election shall be printed to provide for

voting for or against the proposition, "The limited period of

free range for hogs."

Acts 1981, 67th Leg., p. 1346, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.054. EFFECT OF ELECTION. If a majority of the votes

cast are for the limited period of free range for hogs, after the

10th day following the date on which the proclamation is issued a

person may permit hogs to run at large in the county or area in

which the election was held during the period beginning on

November 15 of each year and ending on February 15 of the

following year.

Acts 1981, 67th Leg., p. 1346, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.055. SUBSEQUENT ELECTIONS TO ADOPT OR REPEAL FREE

RANGE. (a) Except as provided by Subsection (b) of this

section, if an election is held under this subchapter another

election for the purpose of adopting or repealing the limited

period of free range may not be held in that county or area

within two years after the date of the election.

(b) If the limited period of free range is defeated at a

countywide election, this section does not prohibit another

election on the proposition from being held immediately

thereafter for an area within the county. If the limited period

of free range is defeated at an election in an area within a

county, no other election covering that area may be held except

an election in the same area, which must be held at least one

year after the prior election.

(c) If at a subsequent election in a county or area that has

adopted the limited period of free range the majority of votes

are cast against the proposition, the limited period of free

range is repealed and a person may not permit hogs to run at

large in that county or area effective on the 11th day following

the day on which the proclamation is issued. If the majority of

the votes are cast for the proposition, the operation of the

limited period of free range is not affected.

Acts 1981, 67th Leg., p. 1347, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.056. COMBINED ELECTIONS. An election under this

subchapter may be held at the same time as an election under

Subchapter B of this chapter, but the propositions must be

submitted and voted on as separate issues and the returns and

proclamations of results must be separate for each proposition.

Acts 1981, 67th Leg., p. 1347, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER D. LOCAL OPTION TO PREVENT CATTLE OR DOMESTIC TURKEYS

FROM RUNNING AT LARGE

Sec. 143.071. PETITION FOR ELECTION. (a) In accordance with

this section, the freeholders of a county or an area within a

county may petition commissioners court to conduct an election

for the purpose of determining if cattle are to be permitted to

run at large in the county or area.

(b) The freeholders of any political subdivision of Bastrop,

Blanco, Clay, Collin, DeWitt, Gonzales, Gillespie, Guadalupe,

Parker, or Wise County may petition the commissioners court to

conduct an election in the subdivision for the purpose of

determining if domestic turkeys are to be permitted to run at

large in the subdivision.

(c) A petition for a countywide election on the running at large

of cattle must be signed by at least 35 freeholders. Except as

provided by Subsection (d) of this section, a petition for an

election on the running at large of cattle in an area within a

county must be signed by at least 15 freeholders. A petition for

an election on the running at large of domestic turkeys must be

signed by at least 25 freeholders.

(d) A petition for an election in an area may be signed by a

majority of the freeholders in the area if the area has fewer

than 50 freeholders and is between two areas of the county that

have previously adopted this subchapter.

(e) A petition must:

(1) clearly state each class of animal that the petitioners seek

to prohibit from running at large; and

(2) describe the boundaries of the area in which the election is

to be held, if the election is to be less than countywide.

Acts 1981, 67th Leg., p. 1347, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.072. EXCEPTIONS; COUNTYWIDE ELECTIONS. The following

counties may not conduct a countywide election on the running at

large of cattle: Andrews, Coke, Culberson, Hardin, Hemphill,

Hudspeth, Jasper, Jefferson, Kenedy, Kinney, LaSalle, Loving,

Motley, Newton, Presidio, Roberts, Schleicher, Terry, Tyler,

Upton, Wharton, or Yoakum.

Acts 1981, 67th Leg., p. 1348, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.073. ELECTION. (a) Except as provided by this

section, the election is governed by Sections 143.022 and 143.023

of this code.

(b) The ballot shall be printed to provide for voting for or

against the proposition: "Adoption of the stock law."

(c) The county judge shall open, tabulate, and count the returns

in the presence of the county clerk and at least one justice of

the peace of the county or in the presence of at least two

respectable freeholders of the county. Following that, an order

showing the results of the election shall be recorded in the

minutes of the commissioners court. The order is prima facie

evidence that the requirements of this chapter have been complied

with in relation to presenting the petition, ordering the

election by the commissioners court, giving notice, holding the

election, counting and returning votes, and declaring the

results. If the result is in favor of the proposition, after the

expiration of 30 days after the date of the order, the order is

prima facie evidence that the proclamation required by law has

been made and published.

Acts 1981, 67th Leg., p. 1348, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.074. EFFECT OF ELECTION; ADOPTION OF SUBCHAPTER. (a)

If a majority of the votes cast in an election are for the

proposition, this subchapter is adopted and, after the 30th day

following the date on which the proclamation of results is

issued, a person may not permit any animal of the class mentioned

in the proclamation to run at large in the county or area in

which the election was held.

(b) Sections 143.077-143.082 of this code apply only in a county

or area in which this subchapter has been adopted.

Acts 1981, 67th Leg., p. 1348, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.075. SUBSEQUENT ELECTIONS TO ADOPT SUBCHAPTER. (a)

Except as provided by Subsection (b) of this section, if this

subchapter is not adopted at an election, no other election for

that purpose may be held in the county or area in which the

election was held within one year after the date of the election.

(b) If adoption of this subchapter is defeated at a countywide

election, this section does not prohibit another election on the

proposition from being held immediately thereafter for an area

within the county. If adoption of this subchapter is defeated at

an election in an area within a county, no other election

covering that area may be held except an election in the same

area, which must be held at least one year after the prior

election.

Acts 1981, 67th Leg., p. 1348, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.076. REPEAL. (a) In accordance with this section, the

freeholders of a county or an area in which this subchapter has

been adopted may petition the commissioners court to conduct an

election for repeal of that adoption.

(b) A petition for a countywide election must be signed by at

least 200 freeholders of the county, including 24 freeholders

from each justice precinct. A petition for an election in an area

within a county must be signed by at least 50 freeholders of the

area.

(c) Except as provided by this section, the election is governed

by the provisions of this subchapter relating to the original

election.

(d) If this subchapter has been adopted for the entire county,

it may not be repealed for an area within the county unless

two-thirds of the votes cast at a countywide election favor

repeal for that area.

Acts 1981, 67th Leg., p. 1349, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.077. FENCES. A fence is sufficient for purposes of

this chapter if it is sufficient to keep out the classes of

animals not affected by this subchapter.

Acts 1981, 67th Leg., p. 1349, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.082. PENALTY. (a) A person commits an offense if the

person knowingly permits a head of cattle or a domestic turkey to

run at large in a county or area that has adopted this

subchapter.

(b) An offense under this section is a Class C misdemeanor.

Acts 1981, 67th Leg., p. 1350, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., ch. 51, Sec. 3, eff. Sept.

1, 1987.

SUBCHAPTER E. ANIMALS RUNNING AT LARGE ON HIGHWAYS

Sec. 143.101. DEFINITION. In this subchapter, "highway" means a

U.S. highway or a state highway in this state, but does not

include a numbered farm-to-market road. The term includes the

portion of Recreation Road Number 255 that is located in Newton

County between State Highway Number 87 and the boundary line with

Jasper County.

Acts 1981, 67th Leg., p. 1350, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., ch. 380, Sec. 1, eff. Aug.

31, 1987.

Sec. 143.102. RUNNING AT LARGE ON HIGHWAY PROHIBITED. A person

who owns or has responsibility for the control of a horse, mule,

donkey, cow, bull, steer, hog, sheep, or goat may not knowingly

permit the animal to traverse or roam at large, unattended, on

the right-of-way of a highway.

Acts 1981, 67th Leg., p. 1350, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.103. IMMUNITY FROM LIABILITY. A person whose vehicle

strikes, kills, injures, or damages an unattended animal running

at large on a highway is not liable for damages to the animal

except as a finding of:

(1) gross negligence in the operation of the vehicle; or

(2) wilful intent to strike, kill, injure, or damage the animal.

Acts 1981, 67th Leg., p. 1350, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.104. HERDING OF LIVESTOCK ALONG HIGHWAY. This

subchapter does not prevent the movement of livestock from one

location to another by herding, leading, or driving the livestock

on, along, or across a highway.

Acts 1981, 67th Leg., p. 1350, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.106. ENFORCEMENT. Each state highway patrolman or

county or local law enforcement officer shall enforce this

subchapter and may enforce it without the use of a written

warrant.

Acts 1981, 67th Leg., p. 1350, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.107. CONFLICT WITH OTHER LAW. This subchapter prevails

to the extent of any conflict with another provision of this

chapter.

Acts 1981, 67th Leg., p. 1350, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.108. PENALTY. (a) A person commits an offense if the

person violates Section 143.102 of this code.

(b) An offense under this section is a Class C misdemeanor.

(c) A person commits a separate offense for each day that an

animal is permitted to roam at large in violation of Section

143.102 of this code.

Acts 1981, 67th Leg., p. 1350, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., ch. 51, Sec. 4, eff. Sept.

1, 1987.

SUBCHAPTER F. REMOVAL OF ADJOINING FENCES

Sec. 143.121. PROHIBITION. Except as provided by this

subchapter or by mutual consent of the parties, a person may not

remove a fence that is:

(1) a separating or dividing fence in which the person is a

joint owner; or

(2) attached to a fence owned or controlled by another person.

Acts 1981, 67th Leg., p. 1351, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.122. REMOVAL OF FENCE BY OWNER. A person who owns an

interest in a fence attached to a fence owned in whole or in part

by another person is entitled to withdraw his or her fence from

the other fence after giving six months' notice of the intended

separation. The notice must be in writing and given to the owner

of the attached fence or to that person's agent, attorney, or

lessee.

Acts 1981, 67th Leg., p. 1351, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 143.123. REQUIRING REMOVAL OF FENCE BY ANOTHER PERSON. A

person who is the owner of a fence that is wholly on that

person's land may require the owner of an attached fence to

disconnect and withdraw the attached fence by giving six months'

notice of the required disconnection. The notice must be in

writing and given to the owner of the attached fence or that

person's agent, attorney, or lessee.

Acts 1981, 67th Leg., p. 1351, ch. 388, Sec. 1, eff. Sept. 1,

1981.



CHAPTER 144. MARKS AND BRANDS

AGRICULTURE CODE

TITLE 6. PRODUCTION, PROCESSING, AND SALE OF ANIMAL PRODUCTS

SUBTITLE B. LIVESTOCK

CHAPTER 144. MARKS AND BRANDS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 144.001. OWNER'S MARKS AND BRANDS. (a) Each person who

has cattle, hogs, sheep, or goats shall have and may use one or

more earmarks, brands, tattoos, or electronic devices differing

from the earmarks, brands, tattoos, and electronic devices of the

person's neighbors.

(b) A person who owns a horse may have and use one or more of

the following to identify the horse:

(1) a brand differing from the brand of the person's neighbors,

including a fire or electric heat brand, freeze brand, acid

brand, or hoof brand;

(2) an earmark differing from the earmark of the person's

neighbors;

(3) a tattoo differing from the tattoo of the person's

neighbors;

(4) an electronic device; or

(5) another generally accepted identification method.

Acts 1981, 67th Leg., p. 1353, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 780, Sec. 2, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 368, Sec. 1, eff. Sept.

1, 2003.

Sec. 144.002. BRANDS OF MINORS. A minor who owns cattle, hogs,

or one or more horses may have one or more marks or brands, but

the parent or guardian of the minor is responsible for the proper

use of the mark or brand.

Acts 1981, 67th Leg., p. 1353, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 780, Sec. 3, eff.

Sept. 1, 1997.

Sec. 144.003. AGE FOR MARKING OR BRANDING. (a) Cattle shall be

marked with the earmark or branded with the brand of the owner on

or before the date they are one year old.

(b) Hogs, sheep, and goats shall be marked with the earmark of

the owner on or before the date they are six months old.

Acts 1981, 67th Leg., p. 1353, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER C. RECORDING OF MARKS AND BRANDS

Sec. 144.041. MARKS AND BRANDS TO BE RECORDED. (a) Each person

who owns cattle, hogs, sheep, or goats shall record that person's

earmarks, brands, tattoos, and electronic devices with the county

clerk of the county in which the animals are located.

(b) A person who owns a horse shall record an identification

mark authorized by Section 144.001(b) with the county clerk of

the county in which the animal is located.

(c) The county clerk shall keep a record of the marks and brands

of each person who applies to the clerk for that purpose.

(d) A person may record that person's marks and brands in as

many counties as necessary.

(e) A person may record any mark or brand that the person

desires to use if no other person has recorded the mark or brand,

without regard to whether that person has previously recorded a

mark or brand.

(f) Not later than the 30th day after the date a county clerk

receives a record relating to cattle or horses under this

section, the clerk shall forward a copy of the record to the

association authorized to inspect livestock under 7 U.S.C.

Section 217a.

(g) The recording of marks and brands at a point of sale for use

by an association authorized to inspect livestock under 7 U.S.C.

Section 217a does not serve as a record under this chapter. An

association authorized to inspect livestock under 7 U.S.C.

Section 217a has no duty to verify ownership at a point of sale.

Acts 1981, 67th Leg., p. 1358, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 780, Sec. 4, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 368, Sec. 2, eff. Sept.

1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 9.21, eff. September 1, 2009.

Sec. 144.042. RECORDING. In recording a mark, electronic

device, tattoo, or brand, the county clerk shall note the date on

which the mark, electronic device, tattoo, or brand is recorded.

In addition, the person recording a mark, electronic device,

tattoo, or brand shall designate the part of the animal on which

the mark, electronic device, tattoo, or brand is to be placed and

the clerk shall include that in the records.

Acts 1981, 67th Leg., p. 1359, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 2003, 78th Leg., ch. 368, Sec. 3, eff.

Sept. 1, 2003.

Sec. 144.043. EFFECT OF RECORDING. (a) Any dispute about an

earmark or brand shall be decided by reference to the mark and

brand records of the county clerk, and the mark or brand of the

oldest date prevails.

(b) A recorded mark or brand is the property of the person

causing the record to be made and is subject to sale, assignment,

transfer, devise, and descent the same as other personal

property.

Acts 1981, 67th Leg., p. 1359, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 144.044. RERECORDING. (a) Not later than six months after

August 30 of 1981 and of every 10th year thereafter, each person

who owns livestock mentioned in this chapter shall have that

person's marks and brands recorded with the county clerk,

regardless of whether or not the marks or brands have been

previously recorded.

(b) The person who, according to the records of the county,

first recorded the mark or brand in the county is entitled to

have the mark or brand recorded in that person's name. If the

records do not show who first recorded the mark or brand in the

county, the person who has been using the mark or brand the

longest is entitled to have it recorded in that person's name.

(c) After the expiration of six months from each recording under

this section, the marks and brands recorded prior to recording

under this section have no force and effect and only the records

made after each recording under this section may be examined or

considered in recording marks and brands in the county.

(d) Not later than the 30th day after the date a county clerk

receives a record relating to cattle or horses under this

section, the clerk shall forward a copy of the record to the

association authorized to inspect livestock under 7 U.S.C.

Section 217a.

Acts 1981, 67th Leg., p. 1359, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 2003, 78th Leg., ch. 368, Sec. 4, eff.

Sept. 1, 2003.

SUBCHAPTER E. REGISTRATION OF ANIMAL TATTOO MARKS

Sec. 144.101. DEFINITION. In this subchapter, "director" means

the director of the Department of Public Safety.

Acts 1981, 67th Leg., p. 1360, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 144.102. RIGHT TO REGISTER. In accordance with this

subchapter, a person who owns one or more horses, hogs, dogs,

sheep, or goats in this state is entitled to register for

exclusive use any tattoo mark or other generally accepted

identification method that is not previously recorded.

Acts 1981, 67th Leg., p. 1360, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1997, 75th Leg., ch. 780, Sec. 5, eff.

Sept. 1, 1997.

Sec. 144.103. DEPARTMENT OF PUBLIC SAFETY TO ADMINISTER. The

Department of Public Safety shall administer this subchapter

under the supervision of the director of that department.

Acts 1981, 67th Leg., p. 1360, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 144.104. APPLICATION FOR REGISTRATION. (a) A person shall

apply to the director for registration of a tattoo mark. The

application must be signed by the applicant or the applicant's

agent and show:

(1) the applicant's place of residence;

(2) the applicant's citizenship;

(3) the location of the livestock owned by the applicant;

(4) the kinds of livestock owned by the applicant; and

(5) the place or part of the animal on which the tattoo mark is

to be placed.

(b) An application for registration of a tattoo mark must have

attached a drawing of the tattoo mark for which registration is

sought. The drawing must be signed by the applicant or the

applicant's agent and must comply with the requirements of the

director. The applicant shall furnish as many copies of the

drawing as required by the director.

Acts 1981, 67th Leg., p. 1360, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 144.105. CERTIFICATE OF REGISTRATION. The director shall

examine or cause to be examined each application for registration

and shall immediately issue a certificate of registration after

determining that there is satisfactory evidence that the

registration should be made.

Acts 1981, 67th Leg., p. 1361, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 144.106. PROTEST OF REGISTRATION. (a) A person who would

be damaged by the issuance of a certificate of registration may

file a written notice of protest of that issuance with the

director. The notice must be sworn to and filed not later than

the 20th day after the date on which the protested application

for registration is filed. In addition, the notice must state the

grounds for the protest.

(b) After receiving a notice of protest, the director shall

conduct hearings and take other steps necessary to determine

whether the application for registration should be granted or

denied. Except as provided by Subsection (c) of this section, the

decision of the director is final and the director must provide

reasons for the decision.

(c) If the director abuses discretion, the contestant may appeal

the decision of the director to a district court of the county in

which the contestant resides.

Acts 1981, 67th Leg., p. 1361, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 144.107. EFFECT OF REGISTRATION. The registration of a

tattoo mark under this subchapter creates an exclusive right to

use that mark in this state. In a criminal or civil action in a

court of this state, a registered tattoo mark is prima facie

evidence of the ownership of the tattooed livestock.

Acts 1981, 67th Leg., p. 1361, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 144.108. FILING WITH COUNTY CLERK. The director shall

forward a certified copy of each registration to the county clerk

of the county of the applicant's residence. The county clerk

shall file the certificate in records maintained for that

purpose.

Acts 1981, 67th Leg., p. 1361, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 144.109. ASSIGNMENT OF REGISTERED TATTOO MARK. (a) A

certificate of registration and the exclusive right to use a

tattoo mark may be assigned in connection with the goodwill of a

ranch, farm, or other business in which the tattoo mark is used

if written notice of the assignment, sworn to by the assignor, is

filed with the director.

(b) A certificate of registration and the exclusive right to use

a tattoo mark may not be assigned except as provided by this

section.

Acts 1981, 67th Leg., p. 1361, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 144.110. FEES. (a) Each person who registers, assigns, or

protests the registration of a tattoo mark shall pay the

following appropriate fee to the director at the time the

application, notice of assignment, or notice of protest is filed:

(1) $5 for an application for registration;

(2) $1 for a notice of assignment; or

(3) $10 for a notice of protest.

(b) A person whose registered tattoo mark is recorded with the

county clerk shall pay the clerk a filing fee of 25 cents.

(c) The director shall remit all fees collected under this

subchapter by the director to the comptroller of public accounts,

who shall deposit the fees in the treasury to the credit of a

special fund known as the livestock tattoo fund. That fund may be

used only in the administration of this subchapter, but the

legislature may appropriate general revenue funds for that

purpose.

Acts 1981, 67th Leg., p. 1361, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER F. PENALTIES

Sec. 144.121. USE OF UNRECORDED MARK OR BRAND. (a) A person

commits an offense if the person marks or brands any unmarked or

unbranded livestock with a mark or brand that is not recorded

under this chapter.

(b) An offense under this section is a misdemeanor punishable by

a fine not to exceed $500.

Acts 1981, 67th Leg., p. 1362, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 144.122. ALTERING MARK OR BRAND. (a) A person commits an

offense if the person alters or changes a mark or brand on

livestock owned or controlled by that person without first having

changed the recorded mark or brand.

(b) An offense under this section is a misdemeanor punishable by

a fine of not more than $500.

Acts 1981, 67th Leg., p. 1362, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 144.124. IMPROPERLY RECORDING BRAND. (a) A person commits

an offense if, as county clerk, the person records a brand for

which the person recording the brand fails to designate the part

of the animal on which the brand is to be placed.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $10 nor more than $50.

Acts 1981, 67th Leg., p. 1362, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 144.125. COUNTERBRANDING WITHOUT OWNER'S CONSENT. (a) A

person commits an offense if the person violates Section

144.074(c) of this code.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $10 nor more than $50 for each animal

counterbranded.

Acts 1981, 67th Leg., p. 1362, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 144.127. REPRODUCTION OR DESTRUCTION OF TATTOO MARK. (a)

A person commits an offense if the person, without the consent of

the owner, reproduces, counterfeits, copies, adds to, takes from,

imitates, destroys, or removes a registered tattoo mark on

livestock or aids in the commission of one of those acts.

(b) An offense under this section is a felony punishable by

imprisonment in the Texas Department of Criminal Justice for not

less than 2 years nor more than 12 years.

Acts 1981, 67th Leg., p. 1362, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.001, eff. September 1, 2009.

Sec. 144.128. PURCHASE, SALE, OR TRANSPORTATION OF TATTOOED

LIVESTOCK WITHOUT CONSENT. (a) A person commits an offense if

the person:

(1) without consent of the owner, buys, sells, or barters, for

that person or another person, any livestock on which a

registered tattoo mark has been placed;

(2) without consent of the owner, transports over the highways

of this state any livestock on which a registered tattoo mark has

been placed; or

(3) aids in the commission of an act under Subdivision (1) or

(2) of this subsection.

(b) An offense under this section is a felony punishable by

imprisonment in the Texas Department of Criminal Justice for not

less than 2 years nor more than 12 years.

Acts 1981, 67th Leg., p. 1363, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.002, eff. September 1, 2009.



CHAPTER 146. SALE AND SHIPMENT OF LIVESTOCK

AGRICULTURE CODE

TITLE 6. PRODUCTION, PROCESSING, AND SALE OF ANIMAL PRODUCTS

SUBTITLE B. LIVESTOCK

CHAPTER 146. SALE AND SHIPMENT OF LIVESTOCK

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 146.001. BILL OF SALE OR TRANSFER REQUIRED. (a) If a

person in this state sells or transfers a horse, mule, jack,

jennet, ox, or head of cattle, the actual delivery of the animal

must be accompanied by a written transfer to the purchaser from

the vendor. The written transfer must give the marks and brands

of the animal and, if more than one animal is transferred, must

give the number transferred.

(b) On the trial of the right of property in an animal sold or

transferred under Subsection (a) of this section, the possession

of the animal without the written transfer is presumed to be

illegal.

(c) A person may dispose of livestock on the range by sale and

delivery of the marks and brands, but in order to acquire title

the purchaser must have the bill of sale recorded in the county

clerk's office. The county clerk shall record the transfer in

records maintained for that purpose and shall note the transfer

on the records of marks and brands in the name of the purchaser.

Acts 1981, 67th Leg., p. 1365, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 146.003. REGISTER OF SHIPPED CATTLE. (a) The commander or

agent of a vessel or the agent of a railroad on which cattle are

exported from this state shall keep a register of all cattle

shipped, showing:

(1) the marks, brands, and a general description of the animals;

(2) the name of the person shipping the animals;

(3) the date of shipment; and

(4) the county from which the cattle were driven.

(b) On the first day of each month, the commander or agent shall

deposit the register with the county clerk of the county from

which the cattle were shipped. The clerk shall copy the register

into records maintained for that purpose and return it to the

party recording the information.

Acts 1981, 67th Leg., p. 1366, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 146.005. PERMITS TO TRANSPORT ANIMALS. (a) A person who

drives a vehicle, including a truck or an automobile, containing

livestock, domestic fowl, slaughtered livestock or domestic fowl,

or butchered portions of livestock or domestic fowl on a highway,

public street, or thoroughfare or on property owned or leased by

a person other than the driver shall obtain a permit authorizing

the movement.

(b) A permit must be signed by the owner or caretaker of the

shipment or by the owner or person in control of the land from

which the driver began movement. In addition, the permit must

state the following information:

(1) the point of origin of the shipment, including the name of

the ranch or other place;

(2) the point of destination of the shipment, including the name

of the ranch, market center, packinghouse, or other place;

(3) the number of living animals, slaughtered animals, or

butchered portions; and

(4) the description of the shipment, including the kind, breed,

color, and marks and brands of living or slaughtered animals.

(c) On demand of a peace officer or any other person, the driver

shall exhibit the permit required by this section or shall

provide a signed, written statement containing all of the

information required for a permit under this section.

(d) Failure or refusal of a driver to exhibit a permit or

provide a statement in accordance with this section is probable

cause for a search of the vehicle to determine if it contains

stolen property and for detaining the shipment a reasonable

length of time to make that determination.

Acts 1981, 67th Leg., p. 1366, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 146.006. PENALTY FOR DRIVING STOCK TO MARKET WITHOUT BILL

OF SALE OR SWORN LIST. (a) A person commits an offense if the

person drives to market animals of a class listed in Section

146.001 of this code without possessing:

(1) a bill of sale or transfer for each animal that shows the

marks and brands of the animal and is certified as recorded by

the county clerk of the county from which the animals were

driven; or

(2) if the person raised the animals, a list of the marks and

brands that is certified as recorded by the county clerk of the

county from which the animals were driven.

(b) An offense under this section is a misdemeanor punishable by

a fine not to exceed $2,000.

Acts 1981, 67th Leg., p. 1367, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 146.008. PENALTY FOR TRANSPORTING ANIMALS WITHOUT PERMIT OR

WITH FRAUDULENT PERMIT. (a) A person commits an offense if,

under Section 146.005 of this code, the person:

(1) transports living animals, slaughtered animals, or butchered

portions of animals without possessing a permit;

(2) fails to exhibit a permit or provide a statement on demand;

(3) transports living animals, slaughtered animals, or butchered

portions of animals that are not covered by a permit;

(4) possesses a false or forged permit; or

(5) provides a false written statement.

(b) An offense under Subsection (a)(1) or (a)(2) of this section

is a misdemeanor punishable by a fine of not less than $25 nor

more than $200 for each animal in the shipment.

(c) An offense under Subsection (a)(3) of this section is a

misdemeanor punishable by a fine of not less than $25 nor more

than $200 for each animal that is not covered by the permit.

(d) An offense under Subsection (a)(4) or (a)(5) of this section

is a misdemeanor punishable by:

(1) a fine of not less than $200 nor more than $500;

(2) confinement in county jail for not less than 60 days nor

more than 6 months; or

(3) both fine and confinement under this subsection.

Acts 1981, 67th Leg., p. 1367, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER B. EXPORT-IMPORT PROCESSING FACILITIES

Sec. 146.021. DEPARTMENT FACILITIES. The department may receive

and hold for processing animals and animal products transported

in international trade and may establish and collect reasonable

fees for yardage, maintenance, feed, medical care, facility use,

and other necessary expenses incurred in the course of processing

those animals. Notwithstanding any other law, the department may

use any portion of fees collected under this section that remains

after spending the proceeds of the fees to meet other necessary

expenses incurred under this section for expenses related to

maintenance of or repairs to department facilities.

Acts 1981, 67th Leg., p. 1367, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 4(a), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 369, Sec. 9, eff. Sept.

1, 2003.

Sec. 146.022. CONTRACTS. (a) The department may execute

agreements with corporations or other private concerns to provide

feed, medical care, or other necessary goods and services in

connection with the processing of animals that are to be exported

or imported.

(b) The department shall enter into any cooperative agreement

initiated by the Texas Animal Health Commission under Section

161.053.

Acts 1981, 67th Leg., p. 1368, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 554, Sec. 1, eff.

Sept. 1, 1995.

Sec. 146.023. PAYMENT OF FEES AND DEBTS. The department shall

collect fees or debts owed to the state or to a supplier of goods

or services in connection with the processing of exported or

imported animals prior to the removal of the animals from the

department's facilities.

Acts 1981, 67th Leg., p. 1368, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 146.024. ABANDONED ANIMALS. (a) In order to satisfy

unpaid fees and debts to the state and private suppliers, the

department may sell at public auction an animal that the owner

leaves in the processing facilities for more than 30 days.

(b) The proceeds of a sale under this section shall be used

first to satisfy the fees owed to the department and then to

satisfy the fees and debts owed to private suppliers. Any balance

of the proceeds shall be paid to the owner of the animal, as

determined by the manifest or shipping order accompanying the

animal.

Acts 1981, 67th Leg., p. 1368, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 146.025. CARE AND TREATMENT OF ANIMALS IN FACILITIES. (a)

The department shall exercise reasonable care in the handling and

movement of animals in the processing facilities of the

department.

(b) The department is not responsible for death or injury

suffered by an animal as a result of the negligence or criminal

conduct of a private supplier or a person who is not an

authorized employee of the department.

Acts 1981, 67th Leg., p. 1368, ch. 388, Sec. 1, eff. Sept. 1,

1981.



CHAPTER 147. LIVESTOCK COMMISSION MERCHANTS

AGRICULTURE CODE

TITLE 6. PRODUCTION, PROCESSING, AND SALE OF ANIMAL PRODUCTS

SUBTITLE B. LIVESTOCK

CHAPTER 147. LIVESTOCK COMMISSION MERCHANTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 147.001. DEFINITIONS. In this chapter:

(1) "Commission merchant" means a livestock commission merchant

or a livestock auction commission merchant.

(2) Repealed by Acts 2003, 78th Leg., ch. 604, Sec. 5.

Acts 1981, 67th Leg., p. 1378, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 2003, 78th Leg., ch. 604, Sec. 5, eff.

Sept. 1, 2003.

Sec. 147.002. COMMISSION MERCHANTS. (a) A person is subject to

this chapter as a livestock commission merchant if the person:

(1) pursues the business of selling livestock on consignment for

a commission or other charges;

(2) solicits consignment of livestock as a livestock commission

merchant; or

(3) advertises or holds himself or herself out to be a livestock

commission merchant.

(b) A person is subject to this chapter as a livestock auction

commission merchant if the person:

(1) pursues the business of selling livestock at auction on

consignment for a commission or other charges;

(2) solicits consignment of livestock as a livestock auction

commission merchant; or

(3) advertises or holds himself or herself out to be a livestock

auction commission merchant.

Acts 1981, 67th Leg., p. 1378, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 147.003. EXCEPTIONS. (a) A person pursuing the business

of selling mules, horses, jacks, or jennets in a county with a

population of not less than 1.4 million nor more than 1.5 million

is not subject to this chapter as a livestock auction commission

merchant.

(b) Sections 147.004, 147.022(a)(3), 147.022(b), 147.023,

147.024, and 147.041(a) do not apply to a livestock auction

commission or company that is subject to and regulated by the

United States Department of Agriculture under the Packers and

Stock Yards Act (7 U.S.C. Sec. 181 et seq.).

Acts 1981, 67th Leg., p. 1378, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 55, eff.

Sept. 1, 1991; Acts 2001, 77th Leg., ch. 669, Sec. 1, eff. Sept.

1, 2001.

Sec. 147.004. REMITTANCE OF SALE PROCEEDS. (a) Within 48 hours

after the sale of consigned livestock, a commission merchant

shall:

(1) remit the net proceeds of the sale to each person entitled

to receive those proceeds or to another person to whom the person

directs that the proceeds be paid; or

(2) if requested by a person, deposit the proceeds due that

person to the credit of that person in a state or national bank

in the city or county of the commission merchant's principal

place of business.

(b) In calculating the time allowed for remittance of proceeds

under this section by a livestock commission merchant, Sundays,

holidays, and the day of sale are excluded. In calculating the

time allowed for remittance of proceeds under this section by a

livestock auction commission merchant, Sundays, holidays, and the

day of sale are included.

Acts 1981, 67th Leg., p. 1379, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 147.005. DEPOSIT OF PROCEEDS IN DISPUTE. (a) If the

proceeds of a sale of livestock by a commission merchant become

involved in a dispute between contending claimants, or if the

commission merchant is notified that a person other than the

person who consigned the livestock asserts a right to the

proceeds, the commission merchant shall deposit the net proceeds

of the sale in a state or national bank in the city or county of

the commission merchant's principal place of business.

(b) The commission merchant shall promptly notify all interested

parties of the deposit of proceeds in a bank under Subsection (a)

of this section.

(c) Following the deposit of the proceeds and the giving of

notice under this section, neither the commission merchant nor

the bond of the commission merchant is liable for those funds.

Acts 1981, 67th Leg., p. 1379, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER B. BOND

Sec. 147.021. BOND REQUIRED. Before engaging in business as a

commission merchant, a person shall file a bond with the county

judge of the county of the commission merchant's principal place

of business.

Acts 1981, 67th Leg., p. 1379, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 147.022. TERMS AND CONDITIONS OF BOND. (a) Each bond

filed under this chapter must be:

(1) signed by a solvent surety company authorized to do business

in this state and having a paid-up capital of at least $500,000;

(2) payable to the county judge of the county of the commission

merchant's principal office or place of business as trustee for

all persons who may be entitled to recover under the bond; and

(3) conditioned that the commission merchant will comply with

the requirements of this chapter and will well and truly perform

all agreements entered into with a consignor or owner of

livestock, or with a person holding a lien on livestock, in

relation to receiving, handling, and selling the livestock and

remitting the net proceeds of a sale.

(b) Each bond must contain a provision requiring that, in order

to terminate a bond, the terminating party must give at least 10

days' written notice to the county judge prior to the

termination.

Acts 1981, 67th Leg., p. 1379, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 147.023. AMOUNT OF BOND. (a) Except as otherwise provided

by this section, the amount of each commission merchant's bond

must be equal to the nearest multiple of $1,000 that is more than

twice the average amount of the commission merchant's sales and

purchases of livestock on a business day during the preceding

year or portion of a year in which the person engaged in business

as a commission merchant. The average amount of sales and

purchases for one day is determined by dividing the total sales

and purchases for the preceding year by 308, regardless of the

actual number of business days.

(b) A bond may not be in an amount less than $2,000.

(c) If the amount equal to twice the average sales and purchases

of a commission merchant on a business day exceeds $50,000, the

bond must be in an amount equal to $50,000 plus 10 percent of the

amount of sales and purchases in excess of $50,000.

(d) If prior to filing bond a person has no previous sales and

purchases on which to determine the amount of the bond, the bond

must be in an amount adequate to cover the probable volume of

business to be done by that person, as determined by the county

judge of the county of the commission merchant's principal place

of business. After that person has engaged in business as a

commission merchant for one year, the amount of the bond shall be

determined as otherwise provided by this section.

(e) If in the judgment of the county judge the condition of the

business of a livestock commission merchant renders the bond

inadequate, the county judge shall notify the livestock

commission merchant and the commission merchant shall increase

the bond to an amount determined adequate by the county judge.

Acts 1981, 67th Leg., p. 1380, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 147.024. MORE THAN ONE PERSON UNDER SINGLE BOND. (a) If

two or more commission merchants are employees or agents solely

for one person, they may be covered by a single bond in an amount

determined under Section 147.023 of this code on the basis of

combined purchases and sales.

(b) Two or more commission merchants not subject to Subsection

(a) of this section may be covered under a single bond in an

amount not less than the aggregate amount of individual bonds

required under Section 147.023 of this code.

Acts 1981, 67th Leg., p. 1380, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 147.025. APPROVAL OF BOND BY COUNTY JUDGE. (a) The county

judge shall carefully examine each commission merchant's bond and

shall approve a bond if satisfied that it conforms to the

requirements of this subchapter.

(b) Before approving the bond of a livestock commission

merchant, the county judge shall obtain certified data relating

to the surety company from the commissioner of insurance.

Acts 1981, 67th Leg., p. 1380, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 147.026. RECORDING OF BOND AND STATEMENT OF SALES. (a)

The county judge shall file each commission merchant's bond with

the county clerk, who shall record the bond at length in records

maintained for that purpose labeled "Bonds of Livestock

Commission Merchants" or "Bonds of Livestock Auction Commission

Merchants," as applicable. The records must be properly indexed.

(b) If the person filing the bond is a livestock commission

merchant, the person shall also file a sworn statement with the

county judge setting forth the average daily sales of the person

for the preceding year. The county clerk shall record the

statement in the same manner as the bond.

(c) The county clerk shall file the original bond and sworn

statement of a livestock commission merchant in the clerk's

office.

Acts 1981, 67th Leg., p. 1381, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 23, eff.

Sept. 1, 1989.

Sec. 147.027. COMMISSION MERCHANT'S COPY OF BOND. As soon as

practicable after the recording of a bond, a commission merchant

shall request, and the county clerk shall provide, a certified

copy of the bond. The commission merchant shall post that copy in

a conspicuous place in the main office of the commission

merchant's principal place of business.

Acts 1981, 67th Leg., p. 1381, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 147.028. SUIT ON BOND. (a) Any person damaged by breach

of a condition of a bond may bring suit and recover under the

bond. The suit shall be brought in the county in which the bond

is filed.

(b) A bond is not void on first recovery and may be sued on

until the total amount is exhausted. If a bond is reduced by

one-half, the commission merchant shall file a new bond,

conditioned as provided by this subchapter for the original bond,

in an amount necessary to restore the bond to the amount required

by Section 147.023 of this code.

Acts 1981, 67th Leg., p. 1381, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 147.029. INSOLVENCY OF SURETY. If the county judge

discovers that the surety on a bond is insolvent or determines

that the surety is financially unable to make the bond

sufficient, the county judge shall notify the commission merchant

and the commission merchant shall execute a new bond in

accordance with the requirements for the original bond.

Acts 1981, 67th Leg., p. 1381, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER C. RECORDS

Sec. 147.041. RECORD OF SALES. (a) Each livestock auction

commission merchant shall keep a record of all livestock sold at

auction. The record must give an accurate description of the

livestock, including:

(1) the color;

(2) the probable age;

(3) any marks and brands; and

(4) the location of marks and brands.

(b) Records maintained under Subsection (a) of this section are

subject to inspection by any citizen of this state.

(c) Each livestock auction commission merchant shall file a

quarterly report of all livestock sold with the commissioners

court of the county in which the commission merchant transacts

business. The report must include:

(1) a description of the livestock;

(2) the name and address of the consignor or the person

purporting to own the livestock; and

(3) the name and address of the purchaser.

Acts 1981, 67th Leg., p. 1381, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 147.042. RECORD OF TRANSPORTATION. (a) Each livestock

auction commission merchant shall keep a record of the motor

vehicle and trailer or semitrailer on which livestock is

transported to the place of sale. The record must be in a form

prescribed by the Texas Animal Health Commission and must show

the name of the owner of the livestock, the name of the owner of

the vehicle, and the name, make, and license plate number of the

vehicle. The commission merchant shall prepare the record and

make it available for public inspection within 24 hours after

receipt of the livestock.

(b) Each livestock auction commission merchant shall keep a

record of the motor vehicle and trailer or semitrailer on which

livestock is transported from the place of sale. The record must

be in a form prescribed by the Texas Animal Health Commission and

must show the name and address of the purchaser of the livestock

and the name and address of the owner of the vehicle. The

commission merchant shall prepare the record and make it

available immediately after the livestock is sold and before the

livestock is removed from the place of sale.

(c) The livestock auction commission merchant shall furnish a

copy of the record under Subsection (b) of this section to the

driver of the vehicle transporting the livestock from the place

of sale. The driver shall keep that record in the driver's

possession while transporting the livestock and shall exhibit the

record on demand of any peace officer.

(d) Each livestock auction commission merchant shall retain

records kept under this section for at least one year after the

date of sale. The commission merchant shall keep the records open

for public inspection at reasonable hours.

(e) This section does not apply to a private sale in which the

livestock of only one person is offered for sale.

Acts 1981, 67th Leg., p. 1382, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER D. PENALTIES

Sec. 147.061. FAILURE TO FILE OR MAINTAIN BOND. (a) A person

commits an offense if the person:

(1) advertises or solicits business, or engages in business, as

a livestock commission merchant without filing a bond in

accordance with this chapter; or

(2) as a livestock commission merchant, fails to maintain a bond

in full force and effect in accordance with this chapter.

(b) A person commits an offense if the person:

(1) advertises or solicits business, or engages in business, as

a livestock auction commission merchant without filing a bond in

accordance with this chapter; or

(2) as a livestock auction commission merchant, fails to

maintain a bond in full force and effect in accordance with this

chapter.

(c) An offense under Subsection (a) is a felony punishable by:

(1) a fine of not less than $500 nor more than $5,000;

(2) imprisonment in the Texas Department of Criminal Justice for

not less than one nor more than two years; or

(3) both fine and imprisonment under this subsection.

(d) An offense under Subsection (b) of this section is a

misdemeanor punishable by:

(1) a fine of not less than $25 nor more than $1,000;

(2) confinement in county jail for not more than 30 days; or

(3) both fine and confinement under this subsection.

Acts 1981, 67th Leg., p. 1382, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.003, eff. September 1, 2009.

Sec. 147.062. FAILURE TO POST COPY OF BOND. (a) A person

commits an offense if the person fails to post a copy of the

person's bond in accordance with Section 147.027 of this code.

(b) An offense under this section is a misdemeanor punishable by

a fine of not more than $100.

(c) A person commits a separate offense each day that the copy

is not posted.

Acts 1981, 67th Leg., p. 1383, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 147.063. FAILURE TO REMIT PROCEEDS OF SALE. (a) A person

commits an offense if, as a livestock commission merchant, the

person intentionally fails and refuses to remit the net proceeds

of a sale of livestock in accordance with Section 147.004 of this

code.

(b) A person commits an offense if, as a livestock auction

commission merchant, the person intentionally fails and refuses

to remit the net proceeds of a sale of livestock in accordance

with Section 147.004 of this code.

(c) An offense under Subsection (a) of this section is a

misdemeanor punishable by:

(1) a fine of not less than $100 nor more than $1,000;

(2) confinement in county jail for not less than 1 month nor

more than 12 months; or

(3) both fine and confinement under this subsection.

(d) An offense under Subsection (b) of this section is a

misdemeanor punishable by:

(1) a fine of not less than $25 nor more than $100;

(2) confinement in county jail for not more than 30 days; or

(3) both fine and confinement under this subsection.

Acts 1981, 67th Leg., p. 1383, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 995, ch. 235, art. 1,

Sec. 5, eff. Sept. 1, 1983.

Sec. 147.064. APPROPRIATION OF PROCEEDS OF SALE. (a) A person

commits an offense if, as a livestock commission merchant, the

person appropriates or uses any portion of the net proceeds of

the sale of livestock for a purpose other than remitting the

proceeds under Section 147.004 of this code.

(b) A person commits an offense if, as a livestock auction

commission merchant, the person appropriates or uses any portion

of the net proceeds of the sale of livestock for a purpose other

than remitting the proceeds under Section 147.004 of this code.

(c) An offense under Subsection (a) is a felony punishable by

imprisonment in the Texas Department of Criminal Justice for not

less than two years nor more than four years.

(d) An offense under Subsection (b) of this section is a

misdemeanor punishable by:

(1) a fine of not more than $1,000; and

(2) confinement in county jail for not more than one year.

Acts 1981, 67th Leg., p. 1383, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.004, eff. September 1, 2009.

Sec. 147.065. FAILURE TO KEEP OR EXHIBIT TRANSPORTATION RECORDS.

(a) A person commits an offense if the person violates Section

147.042 of this code.

(b) An offense under this section is a misdemeanor punishable by

a fine of not more than $200.

Acts 1981, 67th Leg., p. 1384, ch. 388, Sec. 1, eff. Sept. 1,

1981.



CHAPTER 148. SLAUGHTERING OF LIVESTOCK

AGRICULTURE CODE

TITLE 6. PRODUCTION, PROCESSING, AND SALE OF ANIMAL PRODUCTS

SUBTITLE B. LIVESTOCK

CHAPTER 148. SLAUGHTERING OF LIVESTOCK

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 148.001. DEFINITION. In this chapter, "slaughterer" means

a person engaged in the business of:

(1) slaughtering livestock for profit; or

(2) selling livestock, as a primary business, to be slaughtered

by the purchaser on premises owned or operated by the seller, in

a county with a population of one million or more.

Acts 1981, 67th Leg., p. 1385, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1993, 73rd Leg., ch. 308, Sec. 1, eff.

Sept. 1, 1993.

Sec. 148.002. SLAUGHTERER TO REGISTER. (a) Before engaging in

business as a slaughterer, a person must register with the county

clerk, giving the person's name and intent to engage in business

as a slaughterer.

(b) This section does not apply to a person who slaughters at

least 300 head of cattle a day.

Acts 1981, 67th Leg., p. 1385, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 148.003. SLAUGHTER OF UNBRANDED OR UNMARKED LIVESTOCK;

SLAUGHTER WITHOUT BILL OF SALE. (a) A slaughterer may not

purchase or slaughter for market livestock that is unmarked or

unbranded.

(b) A slaughterer may not purchase and slaughter any animal

without receiving a bill of sale or written transfer from the

person selling the livestock.

(c) This section does not apply to the slaughter of an animal

raised by the slaughterer.

Acts 1981, 67th Leg., p. 1385, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER B. RECORDS AND REPORTS

Sec. 148.011. RECORD OF PURCHASE AND SLAUGHTER. (a) In

accordance with this section, a slaughterer shall keep a record

of all livestock purchased or slaughtered. Both the slaughterer

and the person managing the slaughtering operations are

responsible for maintaining records under this section. A person

who owns or operates a locker plant and leases, rents, or

furnishes space to others in that plant for profit shall keep

records in accordance with this section as if that person were a

slaughterer.

(b) Each slaughterer shall record in a bound volume:

(1) a description of the livestock by kind, color, sex, probable

age, any marks and brands, and the location of any marks and

brands;

(2) the name and address of the person from whom the livestock

was purchased or acquired or for whom the livestock was

slaughtered;

(3) if the livestock is delivered to the slaughterer by someone

other than the slaughterer or the slaughterer's agent, the name

and address of the individual delivering the livestock and the

make, model, and license plate number of the vehicle in which the

livestock was delivered; and

(4) the date of delivery of the livestock to the slaughterer.

(c) The record must be prepared and made available to the Texas

Animal Health Commission and for public inspection within 24

hours after the slaughterer receives the livestock. The

slaughterer shall preserve the record for at least two years and

shall keep the record open for public inspection at all

reasonable hours.

(d) The Texas Animal Health Commission shall disseminate the

provisions of this section and Section 148.063 of this code to

interested persons. The commission shall carry out occasional

spot checks of places maintained by slaughterers in order to

determine if the provisions of this section are complied with.

Acts 1981, 67th Leg., p. 1385, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 1, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 780, Sec. 7, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 604, Sec. 3, eff. Sept. 1,

2003.

Sec. 148.012. REPORTS TO COUNTY. (a) At each regular meeting

of the county commissioners court, each slaughterer shall make a

sworn report relating to the animals slaughtered since the last

regular meeting of the court. The report must provide:

(1) the number of animals slaughtered;

(2) the color, age, sex, and marks and brands of each animal

slaughtered;

(3) a bill of sale or written conveyance for each animal

purchased for slaughter; and

(4) a notation of any slaughtered animals that were raised by

the slaughterer.

(b) The slaughterer shall file the report required by Subsection

(a) of this section with the county clerk.

(c) In addition to the report made under Subsection (a), a

slaughterer of cattle or horses shall file with the county clerk

a record showing:

(1) the marks, brands, and general description of the cattle or

horses;

(2) the names of the persons from whom the cattle or horses were

purchased;

(3) the date of purchase; and

(4) the county from which the cattle or horses were driven.

(d) The slaughterer shall file the record required by Subsection

(c) on the first day of each month with the county clerk of the

county where the cattle or horses were slaughtered. The clerk

shall copy the report into records maintained for that purpose

and return the original to the person recording the information.

Acts 1981, 67th Leg., p. 1386, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 24, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 780, Sec. 8, eff. Sept.

1, 1997.

SUBCHAPTER C. PAYMENT FOR LIVESTOCK PURCHASED FOR SLAUGHTER

Sec. 148.021. MEAT PROCESSOR. A person is a meat processor

subject to this subchapter if the person is engaged in the

business of slaughtering cattle, sheep, goats, or hogs and

processing or packaging them for sale as meat.

Acts 1981, 67th Leg., p. 1387, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 148.022. TIME AND METHOD OF PAYMENT FOR PURCHASES. (a)

Except as otherwise provided by this section or by agreement, a

meat processor, or any other person, who purchases cattle, sheep,

goats, or hogs for slaughter shall make payment for the livestock

by:

(1) cash or check for the purchase price actually delivered to

the seller or the seller's representative at the location where

the purchaser takes physical possession of the livestock and on

the day of the transaction; or

(2) wire transfer of funds on the business day on which

possession of the livestock is transferred.

(b) If transfer of possession of the livestock is accomplished

after normal banking hours, the purchaser shall make payment no

later than the close of the first business day following the

transfer of possession.

(c) If the livestock is purchased on the basis of grade and

yield, the purchaser shall make payment by wire transfer of funds

no later than the close of the first business day following

determination of the grade and yield.

Acts 1981, 67th Leg., p. 1387, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 148.023. AGREEMENT ON TIME AND METHOD OF PAYMENT. (a) The

purchaser and seller of cattle, sheep, goats, or hogs, or other

expressly authorized agents, may agree in writing on a method of

payment other than that provided by Section 148.022 of this code.

(b) An agreement under this section must state that it may be

canceled at any time by either party, after which payment must be

made in accordance with Section 148.022 of this code.

(c) An agreement may not alter any other requirement of this

subchapter.

Acts 1981, 67th Leg., p. 1387, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 148.024. DELAY IN COLLECTION OF PAYMENT INSTRUMENTS. An

instrument issued in payment for livestock under this subchapter

shall be drawn on banks that are so located as not to

artificially delay collection of funds through mail or otherwise

cause an undue lapse of time in the clearance process.

Acts 1981, 67th Leg., p. 1387, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 148.025. DAMAGES. A purchaser who fails to pay for

livestock as provided by this subchapter or who artificially

delays the collection of funds for the payment is liable to the

seller of the livestock for the purchase price and:

(1) damages in an amount equal to 12 percent of the purchase

price;

(2) interest on the purchase price at the highest legal rate

from the transfer of possession until payment is made in

accordance with this subchapter; and

(3) a reasonable attorney's fee for the prosecution of

collection of the payment.

Acts 1981, 67th Leg., p. 1387, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 148.026. LIEN. (a) To secure all or part of the sales

price, a person who sells cattle, sheep, goats, or hogs for

slaughter has a lien on each animal sold and on the carcass of

the animal, products from the animal, and proceeds from the sale

of the animal, its carcass, or its products.

(b) A lien under this section is attached and perfected on

delivery of the livestock to the purchaser without further

action. The lien continues as to the animal, its carcass, its

products, and the proceeds of any sale without regard to

possession by the party entitled to the lien.

Acts 1981, 67th Leg., p. 1388, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 148.027. COMMINGLING OF LIVESTOCK UNDER LIEN. (a) If an

animal, its carcass, or its products is under a lien and is

commingled with other livestock, carcasses, or products so that

the identity is lost, the lien extends to all of the commingled

animals, carcasses, or products as if the lien had been perfected

originally in all of them.

(b) Each lien extended under this section is on a parity with

any other lien extended under this section.

(c) A lien extended under this section is not enforceable

against a person without actual knowledge of the lien who

purchases one or more of the carcasses or products in the

ordinary course of trade or business from the party who

commingled the carcasses or products, nor against a subsequent

transferee from that purchaser, but is enforceable against the

proceeds of that sale.

Acts 1981, 67th Leg., p. 1388, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 148.028. PRIORITY OF LIEN. A lien under this subchapter

has priority over any other lien or perfected security interest

in the animal, its carcass, its products, or proceeds from the

sale of the animal, its carcass, or its products.

Acts 1981, 67th Leg., p. 1388, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 148.029. FEE FOR HORSES SOLD TO SLAUGHTERER. (a) A

slaughterer shall pay the following fees for each horse purchased

for slaughter:

(1) $2 to the Texas Agricultural Extension Service; and

(2) $3 to the department, agency, or association authorized and

designated by the secretary of agriculture of the United States

to inspect livestock in Texas under 7 U.S.C. Section 217a.

(b) The slaughterer shall remit the fees required by Subsection

(a) on a weekly basis.

Added by Acts 1997, 75th Leg., ch. 780, Sec. 9, eff. Sept. 1,

1997.

Sec. 148.030. INSPECTION OF HORSES SOLD THROUGH CERTAIN

SLAUGHTERHOUSES. The department, agency, or association

authorized to inspect livestock under 7 U.S.C. Section 217a shall

inspect for identification purposes each horse held, handled,

purchased, or sold through a slaughterhouse.

Added by Acts 1997, 75th Leg., ch. 780, Sec. 9, eff. Sept. 1,

1997.

SUBCHAPTER D. PROVISIONS APPLICABLE ONLY TO CERTAIN COUNTIES

Sec. 148.041. APPLICATION OF SUBCHAPTER. This subchapter does

not apply to the following counties: Anderson, Austin, Bandera,

Bastrop, Bell, Bexar, Blanco, Bowie, Brazos, Burleson, Caldwell,

Calhoun, Camp, Cass, Chambers, Cherokee, Clay, Collin, Colorado,

Comal, Comanche, Dallas, Delta, Denton, DeWitt, Ellis, Falls,

Fannin, Fayette, Franklin, Freestone, Galveston, Gillespie,

Goliad, Gonzales, Grayson, Gregg, Grimes, Guadalupe, Hardin,

Harris, Harrison, Hays, Henderson, Hill, Hopkins, Houston, Hunt,

Johnson, Karnes, Kaufman, Kendall, Kerr, Kimble, Lamar, Lavaca,

Lee, Leon, Liberty, Limestone, Llano, Madison, Marion, Mason,

McLennan, Milam, Montgomery, Morris, Nacogdoches, Navarro, Palo,

Pinto, Panola, Polk, Rains, Robertson, Rusk, Sabine, San

Augustine, San Jacinto, Shelby, Smith, Sutton, Tarrant, Titus,

Travis, Trinity, Upshur, Van Zandt, Walker, Waller, Washington,

Williamson, and Wood.

Acts 1981, 67th Leg., p. 1388, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 148.042. SLAUGHTERER'S BOND. (a) Before engaging in

business as a slaughterer of cattle, a person must file a bond

with the clerk of the county court of the county in which the

person is to conduct business. The bond is subject to approval by

the county judge and must be:

(1) in an amount not less than $200 nor more than $1,000;

(2) payable to the State of Texas; and

(3) conditioned that the slaughterer will comply with the

requirements of this subchapter.

(b) A district or county attorney of the county in which the

bond is filed may sue on the bond of a slaughterer who violates a

provision of this subchapter. Any sum recovered by suit on the

bond shall be deposited in the county treasury to the credit of

the available school fund.

Acts 1981, 67th Leg., p. 1388, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 148.043. RECORDS. (a) A slaughterer of cattle shall keep

a true and faithful record, in a book kept for that purpose, of

all cattle purchased or slaughtered, including:

(1) a description of each animal, including marks, brands, age,

color, and weight;

(2) the name of the person from whom the cattle were purchased;

and

(3) the date of each purchase.

(b) A slaughterer shall keep records under this section open for

public inspection at reasonable hours.

Acts 1981, 67th Leg., p. 1389, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 148.045. PURCHASE OF SLAUGHTERED CATTLE WITHOUT HIDE OR

EARS. A slaughterer may not purchase cattle that have been

slaughtered by another person if:

(1) the slaughtered animal is not accompanied by the hide and

ears; or

(2) the ear mark or brand on the hide accompanying a slaughtered

animal has been changed, mutilated, or destroyed.

Acts 1981, 67th Leg., p. 1389, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER E. PENALTIES

Sec. 148.061. FAILURE TO REGISTER. (a) A person required by

Section 148.002 of this code to register as a slaughterer commits

an offense if the person fails to register.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $5 nor more than $25.

Acts 1981, 67th Leg., p. 1390, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 148.062. SLAUGHTER OF UNBRANDED OR UNMARKED LIVESTOCK;

SLAUGHTER WITHOUT BILL OF SALE. (a) A person commits an offense

if the person slaughters unbranded or unmarked livestock, or

purchases or slaughters an animal without receiving a bill of

sale or written transfer, in violation of Section 148.003 of this

code.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $50 nor more than $300.

Acts 1981, 67th Leg., p. 1390, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 148.063. FAILURE TO KEEP OR PROVIDE RECORDS OF PURCHASE OR

SLAUGHTER. (a) A person required to keep records of purchase or

slaughter by Section 148.011 of this code commits an offense if

the person violates that section.

(b) An offense under this section is a misdemeanor punishable by

a fine of not more than $200.

Acts 1981, 67th Leg., p. 1390, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 148.064. FAILURE TO REPORT TO COUNTY. (a) A person

required by Section 148.012(a) of this code to file reports on

slaughtered animals with the county commits an offense if the

person fails to file a report as required by that section.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $50 nor more than $300.

Acts 1981, 67th Leg., p. 1390, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 148.065. FAILURE TO FILE BOND. (a) A person required by

Section 148.042 of this code to file a bond commits an offense if

the person engages in business as a slaughterer without filing

bond in accordance with that section.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $5 nor more than $200.

Acts 1981, 67th Leg., p. 1390, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 148.066. FAILURE TO KEEP OR PERMIT INSPECTION OF RECORDS.

(a) A person required by Section 148.043 of this code to keep

records commits an offense if the person:

(1) fails to keep records as required by that section; or

(2) refuses to permit inspection of those records at reasonable

hours.

(b) An offense under Subsection (a)(1) of this section is a

misdemeanor punishable by a fine of not less than $20 nor more

than $200.

(c) An offense under Subsection (a)(2) of this section is a

misdemeanor punishable by a fine of not more than $25.

Acts 1981, 67th Leg., p. 1390, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 148.069. PURCHASE OF SLAUGHTERED CATTLE WITHOUT HIDE OR

EARS. (a) A person commits an offense if the person purchases

slaughtered cattle in violation of Section 148.045 of this code.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $50 nor more than $200.

Acts 1981, 67th Leg., p. 1391, ch. 388, Sec. 1, eff. Sept. 1,

1981.



CHAPTER 149. SALE OF HORSEMEAT FOR HUMAN CONSUMPTION

AGRICULTURE CODE

TITLE 6. PRODUCTION, PROCESSING, AND SALE OF ANIMAL PRODUCTS

SUBTITLE B. LIVESTOCK

CHAPTER 149. SALE OF HORSEMEAT FOR HUMAN CONSUMPTION

Sec. 149.001. DEFINITION. In this chapter, "horsemeat" means

the flesh of an animal of the genus equus.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 2.01(a), eff. Aug.

26, 1991.

Sec. 149.002. SALE OR POSSESSION OF HORSEMEAT. A person commits

an offense if:

(1) the person sells, offers for sale, or exhibits for sale

horsemeat as food for human consumption; or

(2) the person possesses horsemeat with the intent to sell the

horsemeat as food for human consumption.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 2.01(a), eff. Aug.

26, 1991.

Sec. 149.003. TRANSFER OF HORSEMEAT. A person commits an

offense if the person:

(1) transfers horsemeat to a person who intends to sell the

horsemeat, offer or exhibit it for sale, or possess it for sale

as food for human consumption; and

(2) knows or in the exercise of reasonable discretion should

know that the person receiving the horsemeat intends to sell the

horsemeat, offer or exhibit it for sale, or possess it for sale

as food for human consumption.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 2.01(a), eff. Aug.

26, 1991.

Sec. 149.004. PRIMA FACIE EVIDENCE OF OFFENSE. In a prosecution

under this chapter, any of the following is prima facie evidence

of an offense:

(1) the presence of horsemeat in a retail store in which the

meat of cattle, sheep, goats, or hogs is exhibited or kept for

sale, unless the horsemeat is in a package or container of not

more than five pounds and is plainly labeled "horsemeat";

(2) the presence of horsemeat in the wholesaler's establishment,

warehouse, meat locker, meat cooler, or other place of storage or

handling of the meat of cattle, sheep, goats, or hogs, unless the

horsemeat is in a package or container of not more than five

pounds and is plainly labeled "horsemeat";

(3) the presence of horsemeat mixed or commingled with the meat

of cattle, sheep, goats, or hogs in hamburger, sausage, or other

processed meat products;

(4) the transportation of horsemeat between the hours of 10 p.m.

and 4 a.m., unless the horsemeat is in individual packages or

containers of not more than five pounds and is plainly labeled

"horsemeat";

(5) the presence of horsemeat in or the delivery or attempted

delivery of horsemeat to a restaurant or cafe; and

(6) the presence of horsemeat in or the delivery or attempted

delivery of horsemeat to an establishment that prepares, cans, or

processes food products for human consumption from the meat of

cattle, sheep, goats, or hogs.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 2.01(a), eff. Aug.

26, 1991.

Sec. 149.005. PENALTY. (a) An offense under this chapter is

punishable by:

(1) a fine of not more than $1,000;

(2) confinement in jail for not less than 30 days nor more than

two years; or

(3) both the fine and confinement.

(b) A second or subsequent offense under this chapter is

punishable by imprisonment in the Texas Department of Criminal

Justice for not less than two years nor more than five years.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 2.01(a), eff. Aug.

26, 1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.005, eff. September 1, 2009.

Sec. 149.006. INJUNCTION. On a conviction of an offense under

this chapter, the court shall enjoin the defendant from

slaughtering animals, selling meat, transporting meat, or in any

manner purveying meat to the public as food for human

consumption. Each day the injunction is violated constitutes a

separate contempt.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 2.01(a), eff. Aug.

26, 1991.

Sec. 149.007. EFFECT ON MUNICIPAL ORDINANCES. (a) Except as

provided by Subsection (b) of this section, this chapter does not

affect any provision of a municipal ordinance regulating the sale

or possession of horsemeat or the licensing of horsemeat dealers.

(b) A municipal ordinance that directly conflicts with this

chapter has no effect.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 2.01(a), eff. Aug.

26, 1991.



CHAPTER 150. IMPORTED MEAT

AGRICULTURE CODE

TITLE 6. PRODUCTION, PROCESSING, AND SALE OF ANIMAL PRODUCTS

SUBTITLE B. LIVESTOCK

CHAPTER 150. IMPORTED MEAT

SUBCHAPTER A. SALE OF IMPORTED FRESH MEAT

Sec. 150.001. DEFINITIONS. In this subchapter:

(1) "Fresh meat" means a quarter, half, or whole carcass of

beef, pork, or mutton or a cut or other part of the carcass that

has not been canned, cooked, or otherwise processed.

(2) "Ground meat" includes fresh meat subsequently ground or

commingled.

(3) "Imported fresh meat" means fresh meat imported from a

foreign nation. The term includes ground meat any part of which

is fresh meat imported from a foreign nation.

(4) "Person" means an individual, firm, partnership,

association, or corporation.

(5) "Retail store" means a grocery store, butcher shop,

delicatessen, or other place where fresh meat is sold at retail

for consumption off premises.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 2.02(a), eff. Aug.

26, 1991.

Sec. 150.002. LABELING OF IMPORTED FRESH MEAT. (a) A person

may not knowingly sell at wholesale or at a retail store any

imported fresh meat unless the person complies with the

requirements prescribed by this section.

(b) The requirements of Subsections (c) and (d) of this section

apply only to imported fresh meat offered for sale at wholesale

or at a retail store.

(c) A label or brand shall be placed on each quarter, half, or

whole carcass of imported fresh meat and on each individually

wrapped or packaged cut or other part of imported fresh meat.

(d) A label or sign shall be placed on each tray or case in

which unwrapped or unpackaged cuts or slices of imported fresh

meat are displayed for selection by a patron and on each tray or

other container in which imported fresh meat, including

hamburger, ground meat, or sausage, is displayed in bulk.

(e) The label, brand, or sign must contain the words "Product of

_____________" (nation of origin of the imported fresh meat) or

other words clearly indicating the nation of origin. The label or

sign for imported fresh meat described by Subsection (d) must be

conspicuous and legible.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 2.02(a), eff. Aug.

26, 1991.

Sec. 150.003. CRIMINAL PENALTY. (a) A person commits an

offense if the person knowingly violates Section 150.002 of this

code.

(b) A first offense under this section is punishable by a fine

of not less than $25 nor more than $200. A subsequent offense

under this section is punishable by a fine of not less than $100

nor more than $500, confinement in the county jail for not less

than 30 days nor more than 90 days, or both.

(c) The Texas Department of Health shall enforce Section 150.002

of this code and shall file a sworn complaint against any person

who violates that section.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 2.02(a), eff. Aug.

26, 1991.

SUBCHAPTER B. PURCHASE OF IMPORTED BEEF BY STATE AGENCIES AND

POLITICAL SUBDIVISIONS

Sec. 150.011. DEFINITIONS. In this subchapter:

(1) "Political subdivision" means a county or municipality or a

school, junior college, water, hospital, reclamation, or other

special-purpose district.

(2) "State agency" means an agency, department, board, or

commission of the state or a state eleemosynary, educational,

rehabilitative, correctional, or custodial facility.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 2.02(a), eff. Aug.

26, 1991.

Sec. 150.012. PURCHASE OF IMPORTED BEEF BY STATE AGENCY OR

POLITICAL SUBDIVISION. (a) A state agency or political

subdivision may not purchase beef or a product consisting

substantially of beef that has been imported from outside the

United States.

(b) The Texas Department of Health shall enforce this section

and shall receive reports of violations of this section.

(c) The Texas Board of Health shall adopt rules for the

reporting of purchases covered by this section by state agencies

and political subdivisions and for the reporting of violations of

this section.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 2.02(a), eff. Aug.

26, 1991.



CHAPTER 151. SALE OF BISON AND BUFFALO PRODUCTS

AGRICULTURE CODE

TITLE 6. PRODUCTION, PROCESSING, AND SALE OF ANIMAL PRODUCTS

SUBTITLE B. LIVESTOCK

CHAPTER 151. SALE OF BISON AND BUFFALO PRODUCTS

Sec. 151.001. DEFINITIONS. (a) In this chapter:

(1) "Bison" means:

(A) an animal known by the scientific name Bovidae bison bison,

commonly known as the North American prairie bison; or

(B) an animal known by the scientific name Bovidae bison

athabascae, commonly known as the Canadian woods bison.

(2) "Bison meat" means the meat or flesh of a bison.

(3) "Buffalo" means:

(A) an animal known by the scientific name Bovidae bubalus

bubalis, commonly known as the Asian Indian buffalo, water

buffalo, or caraboa;

(B) an animal known by the scientific name Bovidae syncerus

caffer, commonly known as the African buffalo or Cape buffalo;

(C) an animal known by the scientific name Bovidae anoa

depressicornis, commonly known as the Celebes buffalo; or

(D) an animal known by the scientific name Bovidae anoa

mindorenis, commonly known as the Philippine buffalo or Mindoro

buffalo.

(4) "Buffalo meat" means the meat or flesh of a buffalo.

(5) "Restaurant" means a public eating place where food is sold.

(6) "Retail store" means a retail food store as defined under

Section 437.001, Health and Safety Code, butcher shop,

delicatessen, or other place where fresh or cooked meat is sold

at retail for consumption off premises.

(b) For the purposes of:

(1) Subdivision (1), Subsection (a), the term "bison" does not

include a hybrid of an animal listed in that subdivision; and

(2) Subdivision (3), Subsection (a), the term "buffalo" does not

include a hybrid of an animal listed in that subdivision.

Added by Acts 1997, 75th Leg., ch. 954, Sec. 1, eff. Sept. 1,

1997.

Sec. 151.002. LABELING OF BISON AND BUFFALO MEAT. (a) A person

may not knowingly sell at wholesale, at a retail store, or in a

restaurant any bison or buffalo meat except in compliance with

this section.

(b) The requirements of Subsections (c) and (d) apply only to

bison or buffalo meat offered for sale at wholesale or at a

retail store.

(c) A label or brand shall be placed on each quarter, half, or

whole carcass of bison or buffalo meat and on each individually

wrapped or packaged cut or other part of bison or buffalo meat.

(d) A label or sign shall be placed on each tray or case in

which unwrapped or unpackaged cuts or slices of bison or buffalo

meat are displayed for selection by a patron and on each tray or

other container in which bison or buffalo meat is displayed in

bulk.

(e) The label, brand, or sign must contain the words "bison

meat," "North American bison meat," or "Native American bison

meat," if the meat is bison meat. The label, brand, or sign must

contain the words "water buffalo meat" or "Asian buffalo meat" if

the meat is buffalo meat.

(f) The label or sign for bison or buffalo meat required by

Subsection (d) must be conspicuous and legible.

(g) A person may not label or represent a product that contains

the meat, fat, or by-product of a species of animal other than

bison or buffalo as being buffalo meat or bison meat.

Added by Acts 1997, 75th Leg., ch. 954, Sec. 1, eff. Sept. 1,

1997.

Sec. 151.003. CRIMINAL PENALTY. (a) A person commits an

offense if the person knowingly violates Section 151.002(a).

(b) A first offense under this section is a Class C misdemeanor.

A subsequent offense under this section is a Class B misdemeanor.

(c) The Texas Department of Health shall enforce Section 151.002

and shall file a criminal complaint against any person who

violates Section 151.002(a).

Added by Acts 1997, 75th Leg., ch. 954, Sec. 1, eff. Sept. 1,

1997.



CHAPTER 152. PREVENTION AND INVESTIGATION OF HORSE THEFT

AGRICULTURE CODE

TITLE 6. PRODUCTION, PROCESSING, AND SALE OF ANIMAL PRODUCTS

SUBTITLE B. LIVESTOCK

CHAPTER 152. PREVENTION AND INVESTIGATION OF HORSE THEFT

Sec. 152.001. TRAINING PROGRAM FOR HORSE OWNERS. (a) The Texas

Agricultural Extension Service shall develop an ongoing training

program for horse owners to promote the prevention of horse

theft. The program must include information on visible, permanent

identification of horses and other security measures to prevent

horse theft.

(b) A county office of the Texas Agricultural Extension Service

periodically shall notify horse owners of the training program

through public service announcements or other means.

Added by Acts 1997, 75th Leg., ch. 780, Sec. 1, eff. Sept. 1,

1997. Renumbered from Agriculture Code Sec. 151.001 by Acts 1999,

76th Leg., ch. 62, Sec. 19.01(1), eff. Sept. 1, 1999.

Sec. 152.002. TRAINING PROGRAM FOR LAW ENFORCEMENT AGENCIES.

(a) A state, county, or local law enforcement agency with

responsibility for investigating horse thefts shall provide

training for its employees likely to handle horse theft cases

regarding:

(1) state laws on horse theft;

(2) resources available for investigating horse thefts;

(3) communication about horse theft with other law enforcement

agencies; and

(4) identification of missing horses.

(b) To facilitate greater communication between law enforcement

agencies in horse theft cases, state, county, and local law

enforcement agencies shall, to the greatest extent possible, use

the Texas Crime Information Center (TCIC) and the National Crime

Information Center (NCIC) in reporting and investigating horse

thefts.

Added by Acts 1997, 75th Leg., ch. 780, Sec. 1, eff. Sept. 1,

1997. Renumbered from Agriculture Code Sec. 151.002 by Acts 1999,

76th Leg., ch. 62, Sec. 19.01(1), eff. Sept. 1, 1999.



CHAPTER 161. GENERAL DISEASE AND PEST CONTROL

AGRICULTURE CODE

TITLE 6. PRODUCTION, PROCESSING, AND SALE OF ANIMAL PRODUCTS

SUBTITLE C. CONTROL OF ANIMAL DISEASES AND PESTS

CHAPTER 161. GENERAL DISEASE AND PEST CONTROL

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 161.001. DEFINITIONS. (a) In this chapter:

(1) "Animal" includes livestock, exotic livestock, domestic

fowl, and exotic fowl.

(2) "Commission" means the Texas Animal Health Commission.

(3) Repealed by Acts 2003, 78th Leg., ch. 604, Sec. 5.

(4) "Exotic livestock" means grass-eating or plant-eating,

single-hooved or cloven-hooved mammals that are not indigenous to

this state and are known as ungulates, including animals from the

swine, horse, tapir, rhinoceros, elephant, deer, and antelope

families.

(5) "Exotic fowl" means any avian species that is not indigenous

to this state. The term includes ratites.

(b) References in Subchapter A, C, D, E, or H of this chapter to

"livestock," "domestic animals," "domestic fowl," or other

specifically named animals shall be construed to include all or

part of the carcasses of those animals.

Acts 1981, 67th Leg., p. 1393, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., ch. 637, Sec. 6, eff. Aug.

31, 1987; Acts 1989, 71st Leg., ch. 836, Sec. 2, eff. Sept. 1,

1989; Acts 1989, 71st Leg., 1st C.S., ch. 35, Sec. 1, eff. Sept.

1, 1989; Acts 1993, 73rd Leg., ch. 203, Sec. 3, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 554, Sec. 2, eff. Sept. 1, 1995;

Acts 2003, 78th Leg., ch. 604, Sec. 5, eff. Sept. 1, 2003.

Sec. 161.002. CARETAKER OF ANIMAL. (a) A person is subject to

this chapter as the caretaker of an animal and is presumed to

control the animal if the person:

(1) is the owner or lessee of the pen, pasture, or other place

in which the animal is located and has control of that place; or

(2) exercises care or control over the animal.

(b) This section does not limit the care and control of an

animal to any person.

Acts 1981, 67th Leg., p. 1393, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 161.003. DUTY OF COUNTY COMMISSIONERS COURT. (a) The

commissioners court of each county shall cooperate with and

assist the commission in protecting livestock, domestic animals,

and domestic fowl from communicable diseases, regardless of

whether a particular disease exists in the county.

(b) Each commissioners court may employ a veterinarian at the

expense of the county. Any veterinarian employed is subject to

approval by the commission.

Acts 1981, 67th Leg., p. 1393, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 161.004. DISPOSAL OF DISEASED LIVESTOCK CARCASS. (a) A

person who is the owner or caretaker of livestock, exotic

livestock, domestic fowl, or exotic fowl that die from a disease

listed in Section 161.041, or who owns or controls the land on

which the livestock, exotic livestock, domestic fowl, or exotic

fowl die or on which the carcasses are found, shall dispose of

the carcasses in the manner required by the commission under this

section.

(b) The Texas Commission on Environmental Quality may not adopt

a rule related to the disposal of livestock under this section

unless the rule is developed in cooperation with and is approved

by the Texas Animal Health Commission.

(c) The commission shall:

(1) determine the most effective methods of disposing of

diseased carcasses, including methods other than burning or

burial; and

(2) by rule prescribe the method or methods that a person may

use to dispose of a carcass as required by Subsection (a).

(d) The commission by rule may delegate its authority under

this section to the executive director.

Acts 1981, 67th Leg., p. 1394, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 2003, 78th Leg., ch. 1333, Sec. 1, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1242, Sec. 1, eff. January 1, 2008.

Sec. 161.005. COMMISSION WRITTEN INSTRUMENTS. (a) The

commission may authorize the executive director or another

employee to sign written instruments on behalf of the commission.

A written instrument, including a quarantine or written notice,

signed under that authority has the same force and effect as if

signed by the entire commission.

(b) Any written instrument issued by the commission is

admissible as evidence in court if certified by the presiding

officer or the executive director.

Acts 1981, 67th Leg., p. 1394, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., 1st C.S., p. 24, ch. 3,

Sec. 17, eff. June 27, 1983; Acts 1995, 74th Leg., ch. 554, Sec.

3, eff. Sept. 1, 1995.

Sec. 161.006. DOCUMENTS TO ACCOMPANY SHIPMENT. (a) If this

chapter requires that a certificate or permit accompany animals

or commodities moved in this state, the document must be:

(1) in the possession of the conductor of a train and attached

to the waybill of the shipment, if the movement is by rail; or

(2) in the possession of the person in charge of the animals or

commodities, if the movement is made by any other means.

(b) This section does not apply to a certificate provided for by

Section 161.088 of this code.

Acts 1981, 67th Leg., p. 1394, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 161.007. EXPOSURE OR INFECTION CONSIDERED CONTINUING. If a

veterinarian employed by the commission determines that a

communicable disease exists among livestock, domestic animals, or

domestic fowl or on certain premises or that livestock, domestic

animals, or domestic fowl have been exposed to the agency of

transmission of a communicable disease, the exposure or infection

is considered to continue until the commission determines that

the exposure or infection has been eradicated through methods

prescribed by rule of the commission.

Acts 1981, 67th Leg., p. 1394, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 161.008. STATE FUNDS REFORM ACT APPLICABLE. All money paid

to the commission under this chapter is subject to Subchapter F,

Chapter 404, Government Code.

Added by Acts 1995, 74th Leg., ch. 554, Sec. 4, eff. Sept. 1,

1995.

SUBCHAPTER B. TEXAS ANIMAL HEALTH COMMISSION

Sec. 161.021. COMPOSITION. (a) The commission is composed of

13 commissioners appointed by the governor with the advice and

consent of the senate, with the appropriate number from each of

the following categories:

(1) a practitioner of veterinary medicine;

(2) a dairyman;

(3) a cattle raiser;

(4) a hog raiser;

(5) a sheep or goat raiser;

(6) a poultry raiser;

(7) an individual involved in the equine industry;

(8) an individual involved in the feedlot industry;

(9) an individual involved in the livestock marketing industry;

(10) three members of the general public; and

(11) an individual involved in the exotic livestock or exotic

fowl industry.

(b) In making appointments to the commission, the governor, to

the extent practicable, shall give proportionate representation

to the northern, eastern, southern, and western portions of the

state.

(c) Appointments to the commission shall be made without regard

to the race, color, disability, sex, religion, age, or national

origin of the appointees.

(d) A person is not eligible for appointment as a public member

of the commission if the person or the person's spouse:

(1) is registered, certified, or licensed by the commission;

(2) is employed by or participates in the management of a

business entity or other organization regulated by the commission

or receiving money from the commission;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving money from the commission; or

(4) uses or receives a substantial amount of tangible goods,

services, or money from the commission, other than compensation

or reimbursement authorized by law for commission membership,

attendance, or expenses.

Acts 1981, 67th Leg., p. 1394, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., 1st C.S., p. 14, ch. 3,

Sec. 1, eff. June 27, 1983; Acts 1989, 71st Leg., ch. 836, Sec.

3, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 699, Sec. 1,

eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 554, Sec. 5, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 1170, Sec. 2.01, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1242, Sec. 2, eff. September 1, 2007.

Sec. 161.022. TERM. Commissioners serve for staggered terms of

six years, with the terms of four or five members expiring every

other year.

Acts 1981, 67th Leg., p. 1395, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1993, 73rd Leg., ch. 699, Sec. 2, eff. Aug.

30, 1993; Acts 2003, 78th Leg., ch. 1170, Sec. 2.02, eff. Sept.

1, 2003.

Sec. 161.023. MANDATORY TRAINING PROGRAM FOR COMMISSIONERS. (a)

Before a member of the commission may assume the member's duties

and before the member may be confirmed by the senate, the member

must complete at least one course of the training program

established under this section.

(b) A training program established under this section shall

provide information to the member regarding:

(1) the enabling legislation that created the commission;

(2) the programs operated by the commission;

(3) the role and functions of the commission;

(4) the rules of the commission with an emphasis on the rules

that relate to disciplinary and investigatory authority;

(5) the current budget for the commission;

(6) the results of the most recent formal audit of the

commission;

(7) the requirements of the:

(A) open meetings law, Chapter 551, Government Code;

(B) open records law, Chapter 552, Government Code; and

(C) administrative procedure law, Chapter 2001, Government Code;

(8) the requirements of the conflict of interest laws and other

laws relating to public officials; and

(9) any applicable ethics policies adopted by the commission or

the Texas Ethics Commission.

(c) A person appointed to the commission is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program,

regardless of whether attendance at the program occurs before or

after the person qualifies for the office.

Added by Acts 1995, 74th Leg., ch. 554, Sec. 6, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1242, Sec. 3, eff. September 1, 2007.

Sec. 161.024. PRESIDING OFFICER. The governor shall designate a

member of the commission as the presiding officer of the

commission to serve in that capacity at the pleasure of the

governor.

Acts 1981, 67th Leg., p. 1395, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 554, Sec. 7, eff.

Sept. 1, 1995.

Sec. 161.025. VACANCIES. The governor shall fill vacancies by

appointment for the unexpired term.

Acts 1981, 67th Leg., p. 1395, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 161.026. EXPENSES AND PER DIEM. Each commissioner is

entitled to reasonable travel expenses incurred in performing

official duties and to the per diem set in the General

Appropriations Act for members of state boards and commissions.

Acts 1981, 67th Leg., p. 1395, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 4, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 1, eff. Sept.

1, 1993.

Sec. 161.027. SUNSET PROVISION. The Texas Animal Health

Commission is subject to Chapter 325, Government Code (Texas

Sunset Act). Unless continued in existence as provided by that

chapter, the commission is abolished September 1, 2019.

Acts 1981, 67th Leg., p. 1395, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 479, Sec. 188, eff.

Sept. 1, 1985; Acts 1985, 69th Leg., ch. 729, Sec. 9, eff. Sept.

1, 1985; Acts 1989, 71st Leg., ch. 836, Sec. 5, eff. Sept. 1,

1989; Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 2.02, eff.

Nov. 12, 1991; Acts 1995, 74th Leg., ch. 554, Sec. 8, eff. Sept.

1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1242, Sec. 4, eff. September 1, 2007.

Sec. 161.028. RESTRICTIONS ON COMMISSION APPOINTMENT,

MEMBERSHIP, AND EMPLOYMENT. (a) In this section, "Texas trade

association" means a cooperative and voluntarily joined statewide

association of business or professional competitors in this state

designed to assist its members and its industry or profession in

dealing with mutual business or professional problems and in

promoting their common interest. The term does not include an

association formed to benefit or promote a particular breed of

livestock, exotic livestock, domestic fowl, or exotic fowl.

(b) A person may not be a member of the commission and may not

be a commission employee in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.), if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of livestock production,

exotic livestock production, domestic fowl production, or exotic

fowl production; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of livestock

production, exotic livestock production, domestic fowl

production, or exotic fowl production.

(c) A person may not serve as a member of the commission or act

as the general counsel to the commission or the agency if the

person is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the commission.

Added by Acts 1989, 71st Leg., ch. 836, Sec. 6, eff. Sept. 1,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1242, Sec. 6, eff. September 1, 2007.

Sec. 161.029. REMOVAL OF COMMISSION MEMBERS. (a) It is a

ground for removal from the commission if a member:

(1) does not have at the time of appointment the qualifications

required by Section 161.021;

(2) does not maintain during service on the commission the

qualifications required by Section 161.021;

(3) is ineligible for membership under Section 161.028;

(4) cannot discharge the member's duties for a substantial part

of the term for which the member is appointed because of illness

or disability; or

(5) is absent from more than half of the regularly scheduled

commission meetings that the member is eligible to attend during

a calendar year unless that absence is excused by a majority vote

of the commission.

(b) The validity of an action of the commission is not affected

by the fact that it is taken when a ground for removal of a

commission member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the commission of the potential ground.

The presiding officer shall then notify the governor and the

attorney general that a potential ground for removal exists. If

the potential ground for removal involves the presiding officer,

the executive director shall notify the next highest officer of

the commission, who shall notify the governor and the attorney

general that a potential ground for removal exists.

Added by Acts 1989, 71st Leg., ch. 386, Sec. 7, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 554, Sec. 9, eff.

Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1242, Sec. 7, eff. September 1, 2007.

Sec. 161.030. SEPARATION OF AUTHORITY. The commission shall

develop and implement policies that clearly separate the

policy-making responsibilities of the commission and the

management responsibilities of the executive director and the

staff of the commission.

Added by Acts 1989, 71st Leg., ch. 836, Sec. 8, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 554, Sec. 10, eff.

Sept. 1, 1995.

Sec. 161.0305. EXECUTIVE DIRECTOR; QUALIFICATIONS. The

executive director must hold a degree in veterinary medicine.

Added by Acts 1999, 76th Leg., ch. 665, Sec. 1, eff. Sept. 1,

1999.

Sec. 161.031. PERSONNEL. (a) The executive director or the

executive director's designee shall develop an intraagency career

ladder program that addresses opportunities for mobility and

advancement for employees within the commission. The program

shall require intraagency posting of all positions concurrently

with any public posting.

(b) The executive director or the executive director's designee

shall develop a system of annual performance evaluations that are

based on documented employee performance. All merit pay for

commission employees must be based on the system established

under this subsection.

(c) The commission shall provide to its members and employees,

as often as necessary, information regarding their qualifications

for office or employment under this chapter and their

responsibilities under applicable laws relating to standards of

conduct for state officers or employees.

(d) The executive director or the executive director's designee

shall prepare and maintain a written policy statement to assure

implementation of a program of equal employment opportunity under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel that are in compliance with the

requirements of Chapter 21, Labor Code;

(2) a comprehensive analysis of the commission work force that

meets federal and state guidelines;

(3) procedures by which a determination can be made about the

extent of underuse in the commission work force of all persons

for whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address those areas of

underuse.

(e) A policy statement prepared under Subsection (d) of this

section must cover an annual period, be updated annually and

reviewed by the Texas Commission on Human Rights for compliance

with Subsection (d)(1) of this section, and be filed with the

governor's office.

(f) The governor's office shall deliver a biennial report to the

legislature based on the information received under Subsection

(e) of this section. The report may be made separately or as a

part of other biennial reports made to the legislature.

Added by Acts 1989, 71st Leg., ch. 836, Sec. 9, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 554, Sec. 11, eff.

Sept. 1, 1995.

Sec. 161.0311. ACCEPTANCE OF GIFTS AND GRANTS. (a) The

commission may solicit and accept gifts, grants, and donations

for the purposes of this chapter.

(b) The commission shall report to the legislature by December

31 of each year the source and amount of each gift, grant, and

donation received under this section.

Added by Acts 2001, 77th Leg., ch. 410, Sec. 1, eff. May 28,

2001.

Sec. 161.032. ANNUAL REPORT. The commission shall prepare

annually a complete and detailed written report accounting for

all funds received and disbursed by the commission during the

preceding fiscal year. The annual report must meet the reporting

requirements applicable to financial reporting provided in the

General Appropriations Act.

Added by Acts 1989, 71st Leg., ch. 836, Sec. 10, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 554, Sec. 12, eff.

Sept. 1, 1995.

Sec. 161.033. PUBLIC INTEREST INFORMATION AND COMPLAINTS. (a)

The commission shall maintain a system to promptly and

efficiently act on complaints filed with the commission. The

commission shall maintain information about parties to the

complaint, the subject matter of the complaint, a summary of the

results of the review or investigation of the complaint, and its

disposition.

(b) The commission shall make information available describing

its procedures for complaint investigation and resolution.

(c) The commission shall periodically notify the parties to a

complaint of the status of the complaint until its final

disposition.

Added by Acts 1989, 71st Leg., ch. 836, Sec. 11, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 554, Sec. 13, eff.

Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1242, Sec. 8, eff. September 1, 2007.

Sec. 161.0335. TECHNOLOGY POLICY. The commission shall

implement a policy requiring the commission to use appropriate

technological solutions to improve the commission's ability to

perform its functions. The policy must ensure that the public is

able to interact with the commission on the Internet.

Added by Acts 2007, 80th Leg., R.S., Ch.

1242, Sec. 10, eff. September 1, 2007.

Sec. 161.0336. INFORMATION RELATING TO COMPLAINT PROCEDURES.

The commission shall:

(1) post information about its complaint procedures on the home

page of the Internet website maintained by the commission;

(2) post specific information on how to file a complaint, what

types of information to provide with the complaint, and a

description of the complaint process; and

(3) explain on that website what types of complaints the

commission has authority to resolve, distinguishing those from

complaints that the commission does not have authority to

resolve.

Added by Acts 2007, 80th Leg., R.S., Ch.

1242, Sec. 10, eff. September 1, 2007.

Sec. 161.034. PUBLIC MEETINGS. (a) The commission is subject

to the open meetings law, Chapter 551, Government Code.

(b) The commission shall develop and implement policies that

provide the public with a reasonable opportunity to appear before

the commission and to speak on any issue under the jurisdiction

of the commission.

(c) Each meeting of the commission must be held in a location

that provides adequate access to members of the public.

(d) The commission shall post audio archives of its meetings on

the commission's Internet website.

Added by Acts 1989, 71st Leg., ch. 836, Sec. 12, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 554, Sec. 14, eff.

Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1242, Sec. 9(a), eff. September 1, 2007.

Sec. 161.035. ADVISORY COMMITTEES. (a) The commission may

establish advisory committees as it considers necessary to assist

it in developing proposed rules for the regulation of exotic

livestock and exotic fowl.

(b) A member of an advisory committee established under this

section serves at the pleasure of the commission.

(c) A member of an advisory committee established under this

section is not entitled to compensation.

Added by Acts 1995, 74th Leg., ch. 554, Sec. 15, eff. Sept. 1,

1995.

Sec. 161.036. PROGRAM AND FACILITY ACCESSIBILITY. The

commission shall comply with federal and state laws related to

program and facility accessibility. The executive director shall

also prepare and maintain a written plan that describes how a

person who does not speak English can be provided reasonable

access to the commission's programs and services.

Added by Acts 1995, 74th Leg., ch. 554, Sec. 15, eff. Sept. 1,

1995.

Sec. 161.037. PERIODIC REVIEW OF AGENCY FUNCTIONS. (a) The

commission shall periodically review services provided by the

commission, including laboratory services, that also are provided

in the private sector in order to determine the most

cost-effective method for delivering the services.

(b) The commission shall consult the Council on Competitive

Government for assistance during each review performed under this

section.

Added by Acts 1995, 74th Leg., ch. 554, Sec. 15, eff. Sept. 1,

1995.

Sec. 161.038. ADMINISTRATIVE PROCEDURE ACT APPLICABLE. The

commission is subject to the administrative procedure law,

Chapter 2001, Government Code.

Added by Acts 1995, 74th Leg., ch. 554, Sec. 15, eff. Sept. 1,

1995.

Sec. 161.039. COMPLIANCE POLICY AND INTERNAL OPERATING

PROCEDURES. (a) The commission by rule shall adopt agencywide

compliance policies and internal operating procedures and convey

those policies and procedures to all officers and employees of

the commission.

(b) The commission by rule shall adopt clearly defined and

uniform procedures addressing compliance with this chapter and

commission rules. The compliance procedures shall include the

commission's process for:

(1) receiving and consistently responding to complaints from the

public and officers and employees of the commission;

(2) checking for previous violations whenever a complaint is

filed;

(3) involving a supervisor in the approval of key compliance

decisions; and

(4) regularly updating complainants on the status of their

complaints.

Added by Acts 2007, 80th Leg., R.S., Ch.

1242, Sec. 10, eff. September 1, 2007.

Sec. 161.040. RULEMAKING AND DISPUTE RESOLUTION PROCEDURES. (a)

The commission shall develop and implement a policy to encourage

the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of commission rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the commission's

jurisdiction.

(b) The commission's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The commission shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the commission.

Added by Acts 2007, 80th Leg., R.S., Ch.

1242, Sec. 10, eff. September 1, 2007.

SUBCHAPTER C. GENERAL POWERS AND DUTIES OF COMMISSION

Sec. 161.041. DISEASE CONTROL. (a) The commission shall

protect all livestock, exotic livestock, domestic fowl, and

exotic fowl from the following:

(1) tuberculosis;

(2) anthrax;

(3) glanders;

(4) infectious abortion;

(5) hemorrhagic septicemia;

(6) hog cholera;

(7) Malta fever;

(8) foot-and-mouth disease;

(9) rabies among animals other than canines;

(10) bacillary white diarrhea among fowl;

(11) equine infectious anemia; and

(12) other diseases recognized as communicable by the veterinary

profession.

(b) The commission may act to eradicate or control any disease

or agent of transmission for any disease that affects livestock,

exotic livestock, domestic fowl, or exotic fowl, regardless of

whether the disease is communicable, even if the agent of

transmission is an animal species that is not subject to the

jurisdiction of the commission. The commission may adopt any

rules necessary to carry out the purposes of this subsection,

including rules concerning testing, movement, inspection, and

treatment.

(c) A person commits an offense if the person knowingly fails to

handle, in accordance with rules adopted by the commission,

livestock, exotic livestock, domestic fowl, or exotic fowl

infected with a disease listed in Subsection (a).

(d) A person commits an offense if the person knowingly fails to

identify or refuses to permit an agent of the commission to

identify, in accordance with rules adopted by the commission,

livestock, exotic livestock, domestic fowl, or exotic fowl

infected with a disease listed in Subsection (a).

(e) An offense under Subsection (c) or (d) of this section is a

Class C misdemeanor unless it is shown on the trial of the

offense that the defendant has been previously convicted under

this section, in which event the offense is a Class B

misdemeanor.

(f) In complying with this section, the commission may not

infringe on or supersede the authority of any other agency of

this state, including the authority of the Parks and Wildlife

Department relating to wildlife. If a conflict of authority

occurs, the commission shall assume responsibility for disease

control efforts, but work collaboratively with the other agency

to enable each agency to effectively carry out its

responsibilities.

(g) The commission's authority to control or eradicate an agent

of transmission that is an animal species that is not subject to

the jurisdiction of the commission is limited to instances when a

disease that threatens livestock, exotic livestock, domestic

fowl, or exotic fowl has been confirmed or is suspected to exist

in that species and the commission determines that a serious

threat to livestock, exotic livestock, domestic fowl, or exotic

fowl exists.

Acts 1981, 67th Leg., p. 1395, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 13, eff.

Sept. 1, 1989; Acts 1989, 71st Leg., 1st C.S., ch. 35, Sec. 2,

eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 2, eff.

Sept. 1, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1242, Sec. 11, eff. September 1, 2007.

Sec. 161.0411. DOMESTIC AND EXOTIC FOWL REGISTRATION. (a) A

seller, distributor, or transporter of live domestic or exotic

fowl in this state shall register with the commission under this

section. The commission may exempt from registration a person

participating in a disease surveillance program recognized by the

commission.

(b) A person may apply for a certificate of registration or a

renewal of a certificate of registration under this section by

submitting an application and an annual fee prescribed by the

commission. A person must complete an application for a

certificate of registration that includes a list of each location

at which the person conducts the sale, distribution, or

transportation of domestic or exotic fowl.

(c) The commission shall adopt rules to administer this section,

including rules relating to the testing, identification,

transportation, inspection, sanitation, and disinfection of

domestic and exotic fowl.

(d) The commission shall prescribe and collect an annual fee for

registration as a seller, distributor, or transporter of domestic

or exotic fowl in this state.

(e) The commission may set fees under this section in amounts

that do not exceed the amounts necessary to enable the commission

to recover the costs of administering this section.

(f) A person commits an offense if the person knowingly violates

this section or fails to comply with an order or rule adopted

under this section.

(g) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

Added by Acts 2003, 78th Leg., ch. 1109, Sec. 1, eff. June 20,

2003.

Sec. 161.0412. REGULATION AND REGISTRATION OF FERAL SWINE

HOLDING FACILITIES. (a) The commission may, for disease control

purposes, require the registration of feral swine holding

facilities.

(b) To prevent the spread of disease, the commission may require

a person to register with the commission if the person confines

feral swine in a holding facility for slaughter, sale,

exhibition, hunting, or any other purpose specified by commission

rule.

(c) Rules adopted under this section shall include registration

requirements, provisions for the issuance, revocation, and

renewal of a registration, disease testing, inspections,

recordkeeping, construction standards, location limitations, and

provisions relating to the treatment of swine in and movement of

swine to or from a feral swine holding facility.

(d) Rules authorized by this section may be adopted only for

disease-control purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1242, Sec. 12, eff. September 1, 2007.

Sec. 161.0415. DISPOSAL OF DISEASED OR EXPOSED LIVESTOCK. (a)

The commission by order may require the slaughter of livestock,

under the direction of the commission, or the sale of livestock

for immediate slaughter at a public slaughtering establishment

maintaining federal or state inspection if the livestock is

exposed to or infected with a disease other than bluetongue or

vesicular stomatitis that:

(1) is recognized by the United States Department of Agriculture

as a foreign animal disease;

(2) is the subject of a cooperative eradication program with the

United States Department of Agriculture;

(3) is named on "List A" of the Office International Des

Epizooties; or

(4) is the subject of a state of emergency, as declared by the

governor.

(b) The commission by order may require the slaughter and

disposal of livestock exposed to or infected with a disease not

listed in Subsection (a) if the commission determines that action

to be necessary for the protection of animal health in this

state. The commission shall immediately deliver a copy of an

order issued under this subsection to the appropriate legislative

oversight committees.

(c) A person may appeal an order of the commission under this

section as provided by Chapter 2001, Government Code.

(d) The Texas Commission on Environmental Quality may not adopt

a rule related to the disposal of livestock under this section

unless the rule is developed in cooperation with and is approved

by the Texas Animal Health Commission.

Added by Acts 1999, 76th Leg., ch. 764, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1333, Sec. 2, eff.

Sept. 1, 2003.

Sec. 161.0416. EMERGENCY MANAGEMENT. (a) The commission may

prepare and plan for, respond to, and aid in the recovery from

disaster events that may affect livestock, exotic livestock,

domestic fowl, or exotic fowl, including disease outbreaks,

hurricanes, floods, tornadoes, wildfires, and acts of terrorism.

(b) The commission may assist with local emergency management

planning. This subsection may not be construed to affect the

commission's responsibility under any other law, including

Chapter 418, Government Code, or any responsibility delegated to

the commission by an emergency management authority of this

state.

Added by Acts 2007, 80th Leg., R.S., Ch.

1242, Sec. 12, eff. September 1, 2007.

Sec. 161.042. SALE AND DISTRIBUTION OF VETERINARY BIOLOGICS.

The commission may control the sale and distribution of all

veterinary biologics except rabies vaccine. Rabies vaccine shall

be sold, distributed, dispensed, and administered in compliance

with Chapter 826, Health and Safety Code and the rules adopted

thereunder by the Texas Board of Health.

Acts 1981, 67th Leg., p. 1396, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., p. 2605, ch. 693, Sec. 25,

eff. Jan. 1, 1982; Acts 1985, 69th Leg., ch. 723, Sec. 3, eff.

Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 14, Sec. 284(73), eff.

Sept. 1, 1991.

Sec. 161.043. REGULATION OF EXHIBITIONS. The commission may

regulate the entry of livestock, domestic animals, and domestic

fowl into exhibitions, shows, and fairs and may require treatment

or certification of those animals as reasonably necessary to

protect against communicable diseases.

Acts 1981, 67th Leg., p. 1396, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 161.044. REGULATION OF LIVESTOCK MOVEMENT FROM STOCKYARDS

OR RAILWAY SHIPPING PENS. The commission may regulate the

movement of livestock out of stockyards or railway shipping pens

and require treatment or certification of those animals as

reasonably necessary to protect against communicable diseases.

Acts 1981, 67th Leg., p. 1396, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 161.045. EMPLOYEES; CHIEF VETERINARIAN. The commission may

employ personnel as necessary in the administration of this

chapter or other duties of the commission, including a chief

veterinarian, a first assistant veterinarian, other

veterinarians, and clerical personnel.

Acts 1981, 67th Leg., p. 1396, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 161.046. RULES. The commission may adopt rules as

necessary for the administration and enforcement of this chapter.

Acts 1981, 67th Leg., p. 1396, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 14, eff.

Sept. 1, 1989.

Sec. 161.047. ENTRY POWER. (a) A commissioner or a

veterinarian or inspector employed by the commission may enter

public or private property for the exercise of an authority or

performance of a duty under this chapter.

(b) If the commissioner, veterinarian, or inspector under

Subsection (a) of this section desires to be accompanied by a

peace officer, he or she shall apply for a search warrant to a

magistrate of the county in which the property is located. The

magistrate shall issue the search warrant on a showing of

probable cause by oath or affirmation. The search warrant shall

describe the place to be entered in a reasonable manner that will

enable the owner or caretaker of the property to identify the

property described, but the warrant is not required to describe

the property by field notes or by metes and bounds.

(c) A search warrant issued under this section authorizes the

person to whom it is issued to be accompanied by a peace officer

and by as many assistants as the person considers necessary.

(d) A search warrant issued under this section permits entry and

reentry for the purposes of this section for 30 days after the

day on which it is issued. After that period, additional search

warrants may be issued as often as necessary.

Acts 1981, 67th Leg., p. 1396, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 161.048. INSPECTION OF SHIPMENT OF ANIMALS OR ANIMAL

PRODUCTS. (a) An agent of the commission is entitled to stop

and inspect a shipment of animals or animal products being

transported in this state in order to:

(1) determine if the shipment is in compliance with the laws and

rules administered by the commission affecting the shipment;

(2) determine if the shipment originated from a quarantined area

or herd; or

(3) determine if the shipment presents a danger to the public

health or livestock industry through insect infestation or

through a communicable or noncommunicable disease.

(b) The commission may detain a shipment of animals or animal

products that is being transported in violation of law or a rule

of the commission. The commission may require that the shipment

be unloaded at the nearest available loading facility.

(c) The commission may not inspect a railroad train at any point

other than a terminal.

(d) The commission may post signs on public highways and use

signaling devices, including red lights, in conjunction with

signs, if necessary to effectively signal and stop vehicles for

inspection.

(d-1) The commission may enter into an agreement with a

corporation or other private entity to provide goods or services

for the establishment and operation of checkpoints or the

performance of inspections under this section.

(e) In this section, "animal product" includes hides; bones;

hoofs; horns; viscera; parts of animal bodies; litter, straw, or

hay used for bedding; and any other substance capable of carrying

insects or a disease that may endanger the livestock industry.

Acts 1981, 67th Leg., p. 1397, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 554, Sec. 16, eff.

Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1337, Sec. 4, eff. June 18, 2005.

Sec. 161.049. DEALER RECORDS. (a) In this section, "dealer"

means a person engaged in the business of buying or selling

animals in commerce:

(1) on the person's own account;

(2) as an employee or agent of the vendor, the purchaser, or

both; or

(3) on a commission basis.

(b) A "dealer" as defined by Subsection (a) of this section does

not include a person who buys or sells animals as part of the

person's bona fide breeding, feeding, dairy, or stocker

operations but does include livestock markets and commission

merchants.

(c) The commission may require a livestock, exotic livestock,

domestic fowl, or exotic fowl dealer to maintain records of all

livestock, exotic livestock, domestic fowl, or exotic fowl bought

and sold by the dealer.

(d) The commission may inspect and copy the records of a

livestock, exotic livestock, domestic fowl, or exotic fowl dealer

that relate to the buying and selling of those animals.

(e) The commission by rule shall adopt the form and content of

the records maintained by a dealer under Subsection (c) of this

section.

Added by Acts 1989, 71st Leg., ch. 836, Sec. 15, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 554, Sec. 17, eff.

Sept. 1, 1995.

Sec. 161.050. INJUNCTION. The commission is entitled to

appropriate injunctive relief to prevent or abate a violation of

a statute administered or enforced by the commission or a rule

adopted or order issued by the commission under such a statute.

On request of the commission, the attorney general shall file

suit for the injunctive relief. Venue is in Travis County.

Added by Acts 1989, 71st Leg., ch. 836, Sec. 16, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 548, Sec. 3, eff.

Sept. 1, 1993.

Sec. 161.051. MEMORANDUM OF UNDERSTANDING ON ENFORCEMENT OF

COMMISSION POWERS. (a) The commission and the Department of

Public Safety by rule shall adopt a joint memorandum of

understanding that includes provisions under which Department of

Public Safety officers are to check for health papers and permits

when a livestock vehicle is stopped for other reasons in the

regular course of the officers' duties. The memorandum shall

require:

(1) commission staff to provide information to Department of

Public Safety officers regarding health papers and permits;

(2) Department of Public Safety officers to report potential

problems to the commission;

(3) commission staff to investigate possible violations reported

by Department of Public Safety officers;

(4) Department of Public Safety officers to provide assistance

when requested by the commission; and

(5) commission personnel to notify the Department of Public

Safety, when appropriate, of the location of commission

roadblocks or special or night operations.

(b) The commission and the Department of Public Safety shall

review and update the memorandum not later than the last month of

each state fiscal year.

Added by Acts 1989, 71st Leg., ch. 836, Sec. 17, eff. Sept. 1,

1989.

Sec. 161.052. MEMORANDUM OF UNDERSTANDING ON COOPERATION WITH

LOCAL AUTHORITIES. (a) The commission and the commissioners

court of a county by rule may adopt a joint memorandum of

understanding that includes provisions under which the sheriff of

that county or the sheriff's deputies are to check for health

papers and permits when a livestock vehicle is stopped for other

reasons in the regular course of the sheriff's or the deputies'

duties. The memorandum shall require:

(1) commission staff to provide information to the sheriff and

the deputies regarding health papers and permits;

(2) the sheriff and the deputies to report potential problems to

the commission;

(3) commission staff to investigate possible violations reported

by the sheriff or the deputies;

(4) the sheriff or deputies to provide assistance when requested

by the commission; and

(5) commission personnel to notify the sheriff, when

appropriate, of commission roadblocks located in the county or

special or night operations planned for the county.

(b) The commission and each commissioners court with which the

commission adopted a memorandum of understanding shall review and

update the memorandum not later than the last month of each state

fiscal year.

Added by Acts 1989, 71st Leg., ch. 836, Sec. 18, eff. Sept. 1,

1989.

Sec. 161.0525. MEMORANDUM OF UNDERSTANDING ON COOPERATION WITH

OTHER STATES. The commission by rule, subject to approval by the

governor, may adopt a joint memorandum of understanding with

another state that includes provisions under which the commission

and the other state may provide assistance to each other in the

case of an animal disease outbreak.

Added by Acts 1999, 76th Leg., ch. 764, Sec. 1, eff. Sept. 1,

1999.

Sec. 161.053. COOPERATIVE AGREEMENTS. The commission may enter

into a cooperative agreement with the department to use for

animal health purposes livestock export pens controlled by the

department.

Added by Acts 1995, 74th Leg., ch. 554, Sec. 18, eff. Sept. 1,

1995.

Sec. 161.054. REGULATION OF MOVEMENT OF ANIMALS; EXCEPTION. (a)

As a control measure, the commission by rule may regulate the

movement of animals, including feral swine. The commission may

restrict the intrastate movement of animals, including feral

swine, even though the movement of the animals is unrestricted in

interstate or international commerce. The commission may require

testing, vaccination, or another epidemiologically sound

procedure before or after animals are moved.

(b) The commission by rule may prohibit or regulate the movement

of animals, including feral swine, into a quarantined herd,

premise, or area.

(c) The commission may not adopt a rule that prohibits a person

from moving animals, including feral swine, owned by that person

within unquarantined contiguous lands owned or controlled by that

person.

(d) On application of the owner of an animal, including a feral

swine, a restriction on the movement of the animal imposed under

this chapter may be modified by order of the executive director

of the commission if the owner demonstrates that the restriction

will result in unusual hardship for the owner. In considering an

application under this section, the executive director may

consider the effect of prolonged drought, inadequacy of pasturage

or unusual feed supply resulting from disaster or other

unforeseeable circumstances, or economic hardship.

(e) In connection with the regulation of the movement of feral

swine, the commission by rule may require disease testing before

movement of a feral swine from one location to another, and

establish the conditions under which feral swine may be

transported.

(f) The commission's authority to regulate the movement of feral

swine may not interfere with the authority of the Parks and

Wildlife Department to regulate the hunting or trapping of feral

swine.

Added by Acts 1995, 74th Leg., ch. 31, Sec. 1, eff. April 27,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1242, Sec. 13, eff. September 1, 2007.

Sec. 161.0541. ELK DISEASE SURVEILLANCE PROGRAM. (a) The

commission by rule may establish a disease surveillance program

for elk.

(b) Rules adopted under this section must:

(1) require each person who moves elk in this state to have elk

tested for chronic wasting disease or other diseases as

determined by the commission;

(2) be designed to protect the health of the elk population in

this state; and

(3) include provisions for testing, identification,

transportation, and inspection under the disease surveillance

program.

(c) A person commits an offense if the person knowingly violates

a rule adopted by the commission under this section.

(d) An offense under Subsection (c) is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has previously been convicted of an offense under that

subsection, in which event the offense is a Class B misdemeanor.

Added by Acts 2009, 81st Leg., R.S., Ch.

948, Sec. 1, eff. September 1, 2009.

Sec. 161.0545. MOVEMENT OF ANIMAL PRODUCTS. The commission may

adopt rules that require the certification of persons who

transport or dispose of inedible animal products, including

carcasses, body parts, and waste material. The commission by rule

may provide terms and conditions for the issuance, renewal, and

revocation of a certification under this section.

Added by Acts 1999, 76th Leg., ch. 764, Sec. 1, eff. Sept. 1,

1999.

Sec. 161.055. SLAUGHTER PLANT COLLECTION. (a) The commission

may require slaughter plants to collect and submit blood samples

and other diagnostic specimens for testing for disease.

(b) The commission by rule shall determine the method of

collecting, submitting, and testing of blood samples and other

diagnostic specimens.

(c) The owner or operator of a slaughter plant commits an

offense if the slaughter plant fails to comply with this section

or a rule adopted under this section. An offense under this

subsection is a Class C misdemeanor unless it is shown on the

trial of the offense that the defendant has been previously

convicted under this section, in which event the offense is a

Class B misdemeanor.

Added by Acts 1997, 75th Leg., ch. 273, Sec. 1, eff. Sept. 1,

1997.

Sec. 161.056. ANIMAL IDENTIFICATION PROGRAM. (a) In order to

provide for disease control and enhance the ability to trace

disease-infected animals or animals that have been exposed to

disease, the commission may develop and implement an animal

identification program that is consistent with the United States

Department of Agriculture's National Animal Identification

System.

(b) The commission may recognize the following as official

identification numbers in the state:

(1) premises identification numbers assigned to each

geographically unique location associated with animal

agriculture;

(2) individual animal identification numbers; and

(3) group identification numbers.

(c) The commission may require the use of official

identification numbers assigned as part of the animal

identification program for animal disease control, animal

emergency management, and other commission programs.

(d) The commission may establish a date by which all premises

must be registered and may assess a registration fee on all

entities that register for a premises identification number.

(e) Information collected by the commission under this section

is exempt from the public disclosure requirements of Chapter 552,

Government Code. The commission may provide information to

another person, including a governmental entity, without altering

the confidential status of the information. The commission may

release information to:

(1) a person who owns or controls animals and seeks information

regarding those animals, if the person requests the information

in writing;

(2) the attorney general's office, for the purpose of law

enforcement;

(3) the secretary of the United States Department of

Agriculture, for the purpose of animal health protection;

(4) the secretary of the Department of Homeland Security, for

the purpose of homeland security;

(5) the Department of State Health Services, for the purpose of

protecting the public health from zoonotic diseases;

(6) any person, under an order of a court of competent

jurisdiction;

(7) a state, municipal, or county emergency management

authority, for the purpose of management or response to natural

or man-made disasters; or

(8) any person the executive director of the commission

considers appropriate, if the executive director determines that:

(A) livestock may be threatened by a disease, agent, or pest;

and

(B) the release of the information is related to actions the

commission may take under this section.

(f) Notwithstanding Subsection (e), the commission shall release

information collected under this section if the release is

necessary for emergency management purposes under Chapter 418,

Government Code. The release of information under this

subsection does not alter the confidential status of the

information.

(g) A person commits an offense if the person fails to comply

with an order or rule adopted under this section.

(h) An offense under Subsection (g) is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been convicted previously under this section, in which case

the offense is a Class B misdemeanor.

(i) The commission may adopt rules necessary to implement and

enforce this section.

Added by Acts 1995, 74th Leg., ch. 554, Sec. 18, eff. Sept. 1,

1995. Renumbered from Agriculture Code Sec. 161.054 by Acts 1997,

75th Leg., ch. 165, Sec. 31.01(2), eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

203, Sec. 1, eff. September 1, 2005.

Sec. 161.057. CLASSIFICATION OF AREAS. (a) The commission by

rule may prescribe criteria for classifying areas in the state

for disease control. The criteria must be based on sound

epidemiological principles. The commission may prescribe

different control measures and procedures for areas with

different classifications.

(b) The commission by rule may designate as a particular

classification an area consisting of one or more counties.

Added by Acts 1995, 74th Leg., ch. 31, Sec. 1, eff. April 27,

1995. Renumbered from Sec. 161.053 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(2), eff. Sept. 1, 1999.

Sec. 161.058. COMPENSATION OF LIVESTOCK OWNER. (a) The

commission may pay an indemnity to the owner of livestock exposed

to or infected with a disease if the commission considers it

necessary to eradicate the disease and to dispose of the exposed

or diseased livestock. The commission shall provide the owner

with information regarding available state or federal indemnity

funds.

(b) The commission may adopt rules for the implementation of

this section, including rules governing:

(1) eligibility for compensation;

(2) amounts of compensation; and

(3) limits and restrictions on compensation.

(c) The commission may spend funds appropriated for the purpose

of this section only for direct payment to owners of exposed or

infected livestock.

Added by Acts 1999, 76th Leg., ch. 764, Sec. 1, eff. Sept. 1,

1999.

Sec. 161.059. QUALITY ASSURANCE ASSISTANCE. On request of an

organization representing producers of a commodity in an industry

regulated by the commission, the commission may assist in the

development, support, and oversight of a food safety or quality

assurance program, including the provision of testing services.

Added by Acts 2001, 77th Leg., ch. 410, Sec. 2, eff. May 28,

2001.

Sec. 161.060. INSPECTION FEES. The commission may charge a fee,

as provided by commission rule, for an inspection made by the

commission.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 5(a), eff. Sept. 1,

2003.

Sec. 161.0601. CERTIFICATES OF VETERINARY INSPECTION. (a) The

commission by rule may provide for the issuance of a certificate

of veterinary inspection by a veterinarian to a person

transporting livestock, exotic livestock, domestic fowl, or

exotic fowl.

(b) The commission by rule shall set and charge a fee for each

certificate of veterinary inspection provided to a veterinarian

under this section.

Added by Acts 2005, 79th Leg., Ch.

205, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. QUARANTINES

Sec. 161.061. ESTABLISHMENT. (a) If the commission determines

or is informed that a disease listed in Section 161.041 of this

code exists in another state, territory, or country, the

commission shall establish a quarantine against all or the

portion of the state, territory, or country in which the disease

exists.

(b) If the commission determines that a disease listed in

Section 161.041 of this code or an agency of transmission of one

of those diseases exists in a place in this state or among

livestock, exotic livestock, domestic animals, domestic fowl, or

exotic fowl, or that a place in this state or livestock, exotic

livestock, domestic animals, domestic fowl, or exotic fowl are

exposed to one of those diseases or an agency of transmission of

one of those diseases, the commission shall establish a

quarantine on the affected animals or on the affected place. The

quarantine of an affected place may extend to any affected area,

including a county, district, pasture, lot, ranch, farm, field,

range, thoroughfare, building, stable, or stockyard pen.

(c) The commission may establish a quarantine to prohibit or

regulate the movement of:

(1) any article or animal that the commission designates to be a

carrier of a disease listed in Section 161.041 of this code or a

potential carrier of one of those diseases, if movement is not

otherwise regulated or prohibited; and

(2) an animal into an affected area, including a county

district, pasture, lot, ranch, farm, field, range, thoroughfare,

building, stable, or stockyard pen.

Acts 1981, 67th Leg., p. 1397, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 31, Sec. 2, eff. April

27, 1995; Acts 1995, 74th Leg., ch. 554, Sec. 19, eff. Sept. 1,

1995.

Sec. 161.0615. STATEWIDE OR WIDESPREAD QUARANTINE. (a) The

commission may quarantine livestock, exotic livestock, domestic

fowl, or exotic fowl in all or any part of this state as a means

of immediately restricting the movement of animals potentially

infected with disease and shall clearly describe the territory

included in a quarantine area.

(b) The commission by rule may delegate its authority to

quarantine livestock, exotic livestock, domestic fowl, or exotic

fowl under this section to the executive director, who shall

promptly notify the members of the commission of the quarantine.

(c) The commission by rule shall prescribe the manner in which

notice of a statewide or widespread quarantine under this section

is to be published.

Added by Acts 2007, 80th Leg., R.S., Ch.

1242, Sec. 15, eff. September 1, 2007.

Sec. 161.062. PUBLICATION OF NOTICE. (a) Except as provided by

Section 161.0615, the commission shall give notice of a

quarantine against another state, territory, or country by

publishing notice in a newspaper published in Texas. The

quarantine takes effect on the date of publication. The

commission shall pay the expense of publication out of any

appropriation made for office and stationery expenses of the

commission.

(b) The commission shall give notice of a quarantine established

within this state by publishing notice in a newspaper published

in the county in which the quarantine is established, by posting

notice at the courthouse door of that county, or by delivering a

written notice to the owner or caretaker of the animals or places

to be quarantined. The commission may pay the expense of

publication or posting out of any appropriation made for the

office and stationery expenses of the commission or out of any

appropriation made for the control or eradication of communicable

diseases of livestock. The commissioners court of a county in

which a quarantine is established may pay the expenses of

publication or posting out of any available funds of the county.

Acts 1981, 67th Leg., p. 1398, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1242, Sec. 14, eff. September 1, 2007.

Sec. 161.063. CONTENTS OF NOTICE. (a) A quarantine notice must

state the requirements and restrictions under which animals may

be permitted to enter this state or to be moved from a

quarantined area within this state. If the seriousness of the

disease is sufficient to warrant prohibiting the movement of

animals, the notice must state that the movement is prohibited.

The quarantine notice must state the class of persons authorized

by the commission to issue certificates or permits permitting

movement.

(b) A quarantine notice must state the cause for which the

quarantine is established, whether for infection or for exposure.

(c) A quarantine notice must describe the area or premises

quarantined in a reasonable manner that enables a person to

identify the area or premises, but is not required to describe

the area or premises by metes and bounds.

(d) If the quarantine regulates or prohibits the movement of a

carrier or potential carrier of a disease, the commission may

prescribe any exceptions, terms, conditions, or provisions that

the commission considers necessary or desirable to promote the

objectives of this chapter or to minimize the economic impact of

the quarantine without endangering those objectives or the health

and safety of the public. Any exceptions, terms, conditions, or

provisions prescribed under this subsection must be stated in the

quarantine notice.

Acts 1981, 67th Leg., p. 1398, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 161.064. EFFECT OF QUARANTINE. A quarantine that is

established for any location has the effect of quarantining all

livestock, domestic animals, or domestic fowl of the kind

mentioned in the quarantine notice that are on or enter that

location during the existence of the quarantine, regardless of

who owns or controls the livestock, domestic animals, or domestic

fowl.

Acts 1981, 67th Leg., p. 1398, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 161.065. MOVEMENT FROM QUARANTINED AREA; MOVEMENT OF

QUARANTINED ANIMALS. (a) Except as provided by Subsection (b)

of this section, a person, in violation of a quarantine, may not:

(1) move livestock, domestic animals, or domestic fowl in this

state from any quarantined place in or outside this state;

(2) move quarantined livestock, domestic animals, or domestic

fowl from the place in which they are quarantined; or

(3) move commodities or animals designated as disease carriers

or potential disease carriers in this state from a quarantined

place in or outside this state.

(b) The commission may provide for a written certificate or

written permit authorizing the movement of commodities or animals

from quarantined places or the movement of quarantined

commodities or animals. The certificate or permit must be issued

by a veterinarian or other person authorized by the commission to

issue a certificate or permit. Each certificate or permit must be

issued in conformity with the requirements stated in the

quarantine notice.

(c) If the commission finds animals that have been moved in

violation of a quarantine established under this chapter or in

violation of any other livestock sanitary law, the commission

shall quarantine the animals until they have been properly

treated, vaccinated, tested, dipped, or disposed of in accordance

with the rules of the commission.

Acts 1981, 67th Leg., p. 1398, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER E. REGULATION OF IMPORTATION OF ANIMALS

Sec. 161.081. IMPORTATION OF ANIMALS. (a) The commission by

rule may regulate the movement, including movement by a railroad

company or other common carrier, of livestock, exotic livestock,

domestic animals, domestic fowl, or exotic fowl into this state

from another state, territory, or country.

(b) The commission by rule may provide the method for inspecting

and testing animals before and after entry into this state.

(c) The commission by rule may provide for the issuance and form

of health certificates and entry permits. The rules may include

standards for determining which veterinarians of this state,

other states, and departments of the federal government are

authorized to issue the certificates or permits.

(d) Repealed by Acts 2005, 79th Leg., Ch. 205, Sec. 2, eff.

September 1, 2005.

Acts 1981, 67th Leg., p. 1399, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 239, Sec. 68, eff.

Sept. 1, 1985; Acts 1989, 71st Leg., ch. 836, Sec. 19, eff. Sept.

1, 1989; Acts 1995, 74th Leg., ch. 554, Sec. 20, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

205, Sec. 2, eff. September 1, 2005.

SUBCHAPTER F. VETERINARIAN REPORTS OF DISEASED ANIMALS

Sec. 161.101. DUTY TO REPORT. (a) A veterinarian, a veterinary

diagnostic laboratory, or a person having care, custody, or

control of an animal shall report the existence of the following

diseases among livestock, exotic livestock, bison, domestic fowl,

or exotic fowl to the commission within 24 hours after diagnosis

of the disease:

(1) anthrax;

(2) avian infectious laryngotracheitis;

(3) avian influenza;

(4) avian tuberculosis;

(5) bovine trichomoniasis;

(6) chronic wasting disease;

(7) duck virus enteritis;

(8) duck virus hepatitis;

(9) equine encephalomyelitis;

(10) equine herpes virus-1;

(11) equine infectious anemia;

(12) equine viral arteritis;

(13) infectious encephalomyelitis in poultry or other fowl;

(14) ornithosis;

(15) paramyxovirus infection in poultry or other fowl; or

(16) scabies in sheep or cattle.

(b) In addition to reporting required by Subsection (a), the

commission may adopt rules that require a veterinarian, a

veterinary diagnostic laboratory, or a person having care,

custody, or control of an animal to report the existence of a

disease other than bluetongue in an animal to the commission

within 24 hours after diagnosis if the disease:

(1) is recognized by the United States Department of Agriculture

as a foreign animal disease;

(2) is the subject of a cooperative eradication program with the

United States Department of Agriculture;

(3) is a disease reportable to the Office International Des

Epizooties; or

(4) is the subject of a state of emergency, as declared by the

governor.

(c) The commission may adopt rules that require a veterinarian,

a veterinary diagnostic laboratory, or a person having care,

custody, or control of an animal to report a disease not covered

by Subsection (a) or (b) if the commission determines that action

to be necessary for the protection of animal health in this

state. The commission shall immediately deliver a copy of a rule

adopted under this subsection to the appropriate legislative

oversight committees. A rule adopted by the commission under this

subsection expires on the first day after the last day of the

first regular legislative session that begins after adoption of

the rule unless the rule is continued in effect by act of the

legislature.

(d) The commission may not adopt, amend, or repeal a rule under

this section unless the commission holds a public hearing on the

proposed action following public notice of the hearing.

Acts 1981, 67th Leg., p. 1401, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., 1st C.S., p. 27, ch. 3,

Sec. 23, eff. June 27, 1983; Acts 1995, 74th Leg., ch. 554, Sec.

21, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 764, Sec. 2,

eff. Jan. 1, 2000; Acts 2001, 77th Leg., ch. 510, Sec. 1, eff.

June 11, 2001; Acts 2003, 78th Leg., ch. 1312, Sec. 9, eff. June

21, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

198, Sec. 1, eff. September 1, 2009.

Sec. 161.102. SUBMISSION OF SPECIMEN OF ANTHRAX VICTIM.

Immediately after pronouncing that an animal has died from

anthrax, as evidenced by a clinical or postmortem examination, a

veterinarian shall prepare and submit to the commission or a

laboratory approved by the commission:

(1) a suitable specimen from the animal;

(2) the name and address of the owner or caretaker of the

animal; and

(3) the location of the premises on which the animal died.

Acts 1981, 67th Leg., p. 1402, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 161.103. NOTICE OF REQUIRED METHOD OF DISPOSAL. A

veterinarian who knows or suspects that livestock or domestic

fowl have died from anthrax or ornithosis shall inform the owner

or caretaker of the animal to dispose of each carcass by fire in

accordance with Section 161.004 of this code.

Acts 1981, 67th Leg., p. 1402, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER G. REGULATION OF LIVESTOCK MARKETS

Sec. 161.111. DEFINITION. In this subchapter, "livestock

market" means a stockyard, sales pavilion, or sales ring where

livestock, exotic livestock, or exotic fowl are assembled or

concentrated at regular or irregular intervals for sale, trade,

barter, or exchange.

Acts 1981, 67th Leg., p. 1402, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 554, Sec. 22, eff.

Sept. 1, 1995.

Sec. 161.112. RULES. (a) Following notice and public hearing,

the commission shall adopt rules relating to the movement of

livestock, exotic livestock, and exotic fowl from livestock

markets and shall require tests, immunization, and dipping of

those livestock as necessary to protect against the spread of

communicable diseases.

(b) Following notice and public hearing, the commission may

adopt rules requiring permits for moving exotic livestock and

exotic fowl from livestock markets as necessary to protect

against the spread of communicable diseases.

Acts 1981, 67th Leg., p. 1402, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 554, Sec. 23, eff.

Sept. 1, 1995.

Sec. 161.113. TESTING OR TREATMENT OF LIVESTOCK. (a) If the

commission requires testing or vaccination under this subchapter,

the testing or vaccination must be performed by an accredited

veterinarian or qualified person authorized by the commission.

The state may not be required to pay the cost of fees charged for

the testing or vaccination.

(b) If the commission requires the dipping of livestock under

this subchapter, the livestock shall be submerged in a vat,

sprayed, or treated in another sanitary manner prescribed by rule

of the commission.

(c) The commission may require the owner or operator of a

livestock market to furnish adequate chutes or holding pens or to

furnish or have access to other essential testing and dipping

facilities within the immediate vicinity of the livestock market.

Acts 1981, 67th Leg., p. 1402, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 995, ch. 235, art. 1,

Sec. 6, eff. Sept. 1, 1983.

Sec. 161.114. INSPECTION OF LIVESTOCK. An authorized inspector

may examine livestock consigned to and delivered on the premises

of a livestock market before the livestock are offered for sale.

If the inspector considers it necessary, the inspector may have

an animal tested or vaccinated. Any testing or vaccination must

occur before the animal is removed from the livestock market.

Acts 1981, 67th Leg., p. 1403, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2005, 79th Leg., Ch.

204, Sec. 1, eff. May 27, 2005.

Sec. 161.115. ENTRY POWER. An agent of the commission is

entitled to enter any livestock market for the exercise of

authority or performance of a duty under this subchapter.

Acts 1981, 67th Leg., p. 1403, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 161.116. SALE OR DELIVERY OF DISEASED CATTLE. (a) In this

action, "diseased" means affected by actinobacillosis,

actinomycosis, carcinoma, mastitis, or any other disease that

renders the carcass of an animal potentially dangerous for human

consumption and has been so designated by rule of the commission.

(b) Except as provided by Subsection (c) of this section, a

person may not sell diseased cattle unless:

(1) the cattle are sold through a livestock market where visual

examination of livestock is made by an agent of the commission or

by the United States Department of Agriculture; or

(2) the cattle are sold by a recognized slaughtering

establishment maintaining federal, state, or state-approved

veterinary postmortem inspection.

(c) The original owner of diseased cattle may sell the cattle in

violation of Subsection (b) of this section if the cattle are

sold and delivered on the premises of the original owner, but the

purchaser shall comply with the requirements of this section.

(d) A person may not release diseased cattle from a livestock

market unless the cattle are:

(1) consigned directly to a federally approved terminal market

or to a slaughtering establishment maintaining federal, state, or

state-approved veterinary postmortem inspection; and

(2) accompanied by a certificate or permit issued by a

representative of the commission or the United States Department

of Agriculture naming the terminal market or slaughtering

establishment.

(e) This section does not prevent the original owner of diseased

cattle, or an agent of the owner, from voiding the sale of the

cattle if the owner is not satisfied with the top bid price, but

the owner shall obtain a certificate or permit under Subsection

(d) of this section and shall deliver the cattle to the place

specified on the certificate or permit. A person is not liable

for a violation of this subsection unless the agent of the

commission shows the person a list of approved establishments to

which the cattle may be consigned and allows the person to select

an establishment from that list.

(f) A person may not deliver or divert diseased cattle consigned

under a certificate or permit issued under Subsection (d) of this

section to a place other than the terminal market or slaughtering

establishment named in the certificate or permit. The cattle must

be delivered to the terminal market or slaughtering establishment

not later than the fifth day following the day on which the

certificate or permit is issued.

(g) A person may not release diseased cattle from a terminal

market or slaughtering establishment to which the cattle have

been consigned under a certificate or permit issued under

Subsection (d) of this section except on authority of the

commission.

Acts 1981, 67th Leg., p. 1403, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER H. REMEDIES AND PENALTIES

Sec. 161.131. INJUNCTION. (a) Any citizen of this state may

sue for an injunction to enforce a provision or restrain a

violation of this chapter other than Section 161.048, Subchapter

F, or Subchapter G.

(b) A court may hear and dispose of a suit under this section in

term or in vacation. A court shall direct that reasonable notice

be given to a defendant in a suit for a mandatory injunction.

Acts 1981, 67th Leg., p. 1404, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 161.132. CIVIL SUIT AGAINST NONRESIDENT VIOLATOR. (a) If

a person who commits an offense under Section 161.135, 161.136,

161.137, 161.138, 161.141, or 161.143 of this code is not a

resident of this state, is a foreign corporation not permitted to

do business in this state, or is absent from this state at the

time the offense is committed, the county attorney of the county

in which the violation occurs shall sue that person for

collection of the fine provided for the offense. In addition, the

county attorney shall seek to attach that person's property in

this state and, after final judgment, have the attached property

sold under execution for the purpose of paying the fine and costs

of suit.

(b) A suit under this section shall be brought in the name of

the State of Texas and the court may not require a cost or

attachment bond.

Acts 1981, 67th Leg., p. 1404, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 161.133. VIOLATION BY CORPORATION. If a corporation,

including a railroad company or a common carrier, violates a

provision of this chapter other than Section 161.048, Subchapter

F, or Subchapter G, the county attorney of the county in which

the offense occurs shall file and prosecute a civil suit against

the corporation on behalf of the state.

Acts 1981, 67th Leg., p. 1404, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 161.134. PROOF OF TREATMENT OR VACCINATION. In the trial

of any case involving the compliance of an owner or caretaker

with a provision of this chapter requiring the treatment,

vaccination, dipping, or disinfecting of livestock, a person may

not attempt to prove that the action was taken by a person other

than an authorized representative of the commission.

Acts 1981, 67th Leg., p. 1404, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 161.135. IMPROPER DISPOSAL OF DISEASED CARCASS. (a) A

person required to dispose of a diseased carcass in accordance

with Section 161.004 of this code commits an offense if the

person fails to dispose of the carcass in accordance with that

section.

(b) An offense under this section is a Class B misdemeanor for

each animal carcass improperly disposed of.

Acts 1981, 67th Leg., p. 1404, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 20, eff.

Sept. 1, 1989.

Sec. 161.136. ENTRY OF ANIMALS IN EXHIBITION WITHOUT

CERTIFICATE. (a) A person commits an offense if, without a

certificate required by rule of the commission under Section

161.043 of this code, the person:

(1) enters livestock, exotic livestock, domestic animals,

domestic fowl, or exotic fowl into an exhibition, show, or fair;

or

(2) brings livestock, exotic livestock, domestic animals,

domestic fowl, or exotic fowl on the grounds of an exhibition,

show, or fair for the purpose of entering.

(b) A person commits an offense if, as owner or person in charge

of the exhibition, show, or fair, the person permits entry under

Subsection (a) of this section.

(c) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

(d) Each entry of an animal without a certificate in an

exhibition, show, or fair constitutes a separate offense.

Acts 1981, 67th Leg., p. 1404, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 21, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 4, eff. Sept.

1, 1993; Acts 1995, 74th Leg., ch. 554, Sec. 24, eff. Sept. 1,

1995.

Sec. 161.137. MOVEMENT OF ANIMALS FROM STOCKYARD OR RAILWAY

SHIPPING PEN WITHOUT CERTIFICATE. (a) A person commits an

offense if the person:

(1) removes livestock from a stockyard or railway shipping pen

without a certificate required by rule of the commission under

Section 161.044 of this code; or

(2) as owner or person in charge of the stockyard or pen,

permits the removal of livestock under Subdivision (1) of this

section.

(b) An offense under this section is a Class C misdemeanor for

each head of livestock moved as prohibited by Subsection (a) of

this section unless it is shown on the trial of the offense that

the defendant has been previously convicted under this section,

in which event the offense is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1405, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 22, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 5, eff. Sept.

1, 1993.

Sec. 161.1375. MOVEMENT OF FERAL SWINE. (a) A person commits an

offense if the person recklessly:

(1) moves feral swine in a manner that is not in compliance with

rules adopted by the commission under Section 161.0412 or

161.054; or

(2) as the owner or person in charge of a holding facility in

which a feral swine is held, permits another to remove feral

swine from the holding facility in a manner that is not in

compliance with those rules.

(b) An offense under this section is a Class C misdemeanor for

each feral hog that is moved or permitted to be removed unless it

is shown on the trial of the offense that the defendant has been

previously convicted under this section, in which event the

offense is a Class B misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch.

1242, Sec. 16, eff. September 1, 2007.

Sec. 161.138. REFUSAL TO PERMIT ENTRANCE. (a) A person commits

an offense if the person refuses to permit a representative of

the commission to enter property or premises of which the person

is the owner, tenant, or caretaker for the purpose of carrying

out a provision of this chapter.

(b) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

(c) A person commits a separate offense for each day of refusal

under Subsection (a) of this section.

Acts 1981, 67th Leg., p. 1405, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 23, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 6, eff. Sept.

1, 1993.

Sec. 161.139. REFUSAL TO PERMIT INSPECTION OF SHIPMENT. (a) A

person commits an offense if the person:

(1) refuses to permit inspection of animals under Section

161.048 of this code; or

(2) fails to stop a truck, trailer, wagon, or automobile

suspected of carrying animals or animal products if requested or

signaled to do so by an agent of the commission.

(b) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1405, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 24, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 7, eff. Sept.

1, 1993; Acts 1995, 74th Leg., ch. 554, Sec. 25, eff. Sept. 1,

1995.

Sec. 161.140. REFUSAL TO PERMIT EXAMINATION OF ANIMAL OR

CARCASS. (a) A person commits an offense if the person:

(1) refuses to allow the commission or an agent of the

commission to examine an animal or all or part of an animal

carcass that is owned by or possessed by the person and that the

commission or agent has reason to believe is affected by a

communicable disease; or

(2) hinders or obstructs the commission or its agent in an

examination under Subdivision (1) of this subsection.

(b) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1405, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 25, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 8, eff. Sept.

1, 1993; Acts 1995, 74th Leg., ch. 554, Sec. 26, eff. Sept. 1,

1995.

Sec. 161.1405. REFUSAL TO PROVIDE ACCESS TO ANIMAL. (a) A

person who is the owner or caretaker of livestock, exotic

livestock, fowl, or exotic fowl commits an offense if the person

knowingly refuses to gather the animals for testing,

identification, inspection, or another procedure required by

commission rule.

(b) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

(c) A person commits a separate offense on each day of refusal

under Subsection (a) of this section.

Added by Acts 1995, 74th Leg., ch. 31, Sec. 3, eff. April 27,

1995.

Sec. 161.141. MOVEMENT IN VIOLATION OF QUARANTINE. (a) A

person commits an offense if the person violates Section

161.065(a)(1) or (a)(2) of this code or, as owner or caretaker of

the livestock, exotic livestock, domestic animals, domestic fowl,

or exotic fowl, the person permits movement in violation of

Section 161.065(a)(1) or (a)(2) of this code. Except as provided

by Subsection (c) or (d) of this section, an offense under this

subsection is a Class C misdemeanor for each animal moved in

violation of the quarantine unless it is shown on the trial of

the offense that the defendant has been previously convicted

under this section, in which event the offense is a Class B

misdemeanor.

(b) A person commits an offense if the person violates Section

161.065(a)(3) of this code or, as owner or caretaker of the

commodities or animals, the person permits movement in violation

of Section 161.065(a)(3) of this code. Except as provided by

Subsection (c) or (d) of this section, an offense under this

subsection is a Class C misdemeanor for each animal or shipment

of commodities moved in violation of the quarantine unless it is

shown on the trial of the offense that the defendant has been

previously convicted under this section, in which event the

offense is a Class B misdemeanor.

(c) An offense under Subsection (a) or (b) of this section for

violating a quarantine established in relation to foot-and-mouth

disease is a Class A misdemeanor.

(d) A second or subsequent offense under Subsection (c) is a

felony punishable by:

(1) imprisonment in the Texas Department of Criminal Justice for

not less than two years nor more than five years; and

(2) a fine of not more than $10,000.

(e) A person commits a separate offense for each county into

which livestock, domestic animals, domestic fowl, disease

carriers, or potential disease carriers are moved within six

months following the original movement in violation of Section

161.065 of this code.

Acts 1981, 67th Leg., p. 1406, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 26, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 9, eff. Sept.

1, 1993; Acts 1995, 74th Leg., ch. 554, Sec. 27, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.006, eff. September 1, 2009.

Sec. 161.142. SALE OR MOVEMENT OF ANIMAL WITH GLANDERS. (a) A

person commits an offense if the person:

(1) wilfully fails or refuses to place in secure confinement

apart from all other livestock an animal of the horse or ass

species that is diseased with glanders and is owned by that

person or subject to that person's control;

(2) sells, trades, or offers to sell or trade an animal of the

horse or ass species that the person knows or suspects to be

diseased with glanders;

(3) drives, leads, or rides along or across a public highway an

animal that the person knows is diseased with glanders; or

(4) permits an animal that the person knows is diseased with

glanders to run at large on the open range.

(b) An offense under this section is a Class B misdemeanor.

(c), (d) Deleted by Acts 1989, 71st Leg., ch. 836, Sec. 27, eff.

Sept. 1, 1989.

Acts 1981, 67th Leg., p. 1406, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 27, eff.

Sept. 1, 1989.

Sec. 161.143. IMPORTATION OF ANIMALS. (a) A person, including

a railroad company or other common carrier, commits an offense if

the person knowingly moves an animal into this state in violation

of a rule of the commission adopted under Section 161.081 of this

code.

(b) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

(c) A person commits a separate offense for each animal moved in

violation of a rule of the commission.

Acts 1981, 67th Leg., p. 1407, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 28, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 10, eff. Sept.

1, 1993.

Sec. 161.145. VETERINARIAN FAILURE TO REPORT DISEASED ANIMALS.

(a) A person commits an offense if, as a veterinarian, the

person wilfully fails or refuses to comply with a provision of

Subchapter F of this chapter or with a rule adopted under that

subchapter.

(b) An offense under this section is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1407, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 29, eff.

Sept. 1, 1989; Acts 1999, 76th Leg., ch. 764, Sec. 3, eff. Sept.

1, 1999.

Sec. 161.146. COMPLIANCE WITH LIVESTOCK MARKET REGULATION. (a)

A person commits an offense if the person, as owner or operator

of a livestock market, fails or refuses to furnish adequate

facilities in accordance with Section 161.113(c) of this code or

fails or refuses to permit an agent of the commission to enter

the market, exercise an authority, or perform a duty under

Subchapter G of this chapter. A person commits a separate offense

for each day of failure or refusal.

(b) A person commits an offense if the person removes livestock

from a livestock market without a certificate required by rule of

the commission adopted under Subchapter G of this chapter.

(c) A person commits an offense if the person violates any

provision of Subchapter G of this chapter or a rule adopted under

that subchapter. A person commits a separate offense for each day

on which the person violates a provision of the subchapter or a

rule.

(d) A person commits an offense if the person violates a

provision of Section 161.116 of this code. A person commits a

separate offense for each animal sold, released, diverted, or

delivered in violation of that section.

(e) An offense under Subsection (a), (c), or (d) of this section

is a Class B misdemeanor. An offense under Subsection (b) of this

section is a Class B misdemeanor for each animal removed from the

livestock market.

Acts 1981, 67th Leg., p. 1407, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 30, eff.

Sept. 1, 1989.

Sec. 161.147. FAILURE TO MAINTAIN DEALER RECORDS. (a) A person

commits an offense if the person fails to maintain or permit the

inspection of a record required under Section 161.049 of this

code.

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 1989, 71st Leg., ch. 836, Sec. 31, eff. Sept. 1,

1989.

Sec. 161.148. ADMINISTRATIVE PENALTY. (a) The commission may

impose an administrative penalty against a person who violates a

rule or order adopted under this subtitle.

(b) The penalty for a violation may be in an amount not to

exceed $1,000. Each day a violation continues or occurs is a

separate violation for purposes of imposing a penalty. The amount

of the penalty shall not be based on a per head basis.

(c) The amount of the penalty shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of any prohibited acts, and

the hazard or potential hazard created to the health, safety, or

economic welfare of the public;

(2) the economic harm to property or the environment caused by

the violation;

(3) the history of previous violations;

(4) the amount necessary to deter future violations;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

(d) An executive director who determines that a violation has

occurred may issue to the commission a report that states the

facts on which the determination is based and the director's

recommendation on the imposition of a penalty, including a

recommendation on the amount of the penalty.

(e) Within 14 days after the date the report is issued, the

executive director shall give written notice of the report to the

person. The notice may be given by certified mail. The notice

must include a brief summary of the alleged violation and a

statement of the amount of the recommended penalty and must

inform the person that the person has a right to a hearing on the

occurrence of the violation, the amount of the penalty, or both

the occurrence of the violation and the amount of the penalty.

(f) Within 20 days after the date the person receives the

notice, the person in writing may accept the determination and

recommended penalty of the executive director or may make a

written request for a hearing on the occurrence of the violation,

the amount of the penalty, or both the occurrence of the

violation and the amount of the penalty.

(g) If the person accepts the determination and recommended

penalty of the executive director, the commission by order shall

approve the determination and impose the recommended penalty.

(h) If the person requests a hearing or fails to respond timely

to the notice, the executive director shall set a hearing and

give notice of the hearing to the person. The hearing shall be

held by an administrative law judge of the State Office of

Administrative Hearings. The administrative law judge shall make

findings of fact and conclusions of law and promptly issue to the

commission a proposal for a decision about the occurrence of the

violation and the amount of a proposed penalty. Based on the

findings of fact, conclusions of law, and proposal for a

decision, the commission by order may find that a violation has

occurred and impose a penalty or may find that no violation

occurred.

(i) The notice of the commission's order given to the person

under Chapter 2001, Government Code, must include a statement of

the right of the person to judicial review of the order.

(j) Within 30 days after the date the commission's order becomes

final as provided by Section 2001.144, Government Code, the

person shall:

(1) pay the amount of the penalty;

(2) pay the amount of the penalty and file a petition for

judicial review contesting the occurrence of the violation, the

amount of the penalty, or both the occurrence of the violation

and the amount of the penalty; or

(3) without paying the amount of the penalty, file a petition

for judicial review contesting the occurrence of the violation,

the amount of the penalty, or both the occurrence of the

violation and the amount of the penalty.

(k) Within the 30-day period, a person who acts under Subsection

(j)(3) of this section may:

(1) stay enforcement of the penalty by:

(A) paying the amount of the penalty to the court for placement

in an escrow account; or

(B) giving to the court a supersedeas bond that is approved by

the court for the amount of the penalty and that is effective

until all judicial review of the board's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the amount

of the penalty and is financially unable to give the supersedeas

bond; and

(B) giving a copy of the affidavit to the executive director by

certified mail.

(l) An executive director who receives a copy of an affidavit

under Subsection (k)(2) of this section may file with the court,

within five days after the date the copy is received, a contest

to the affidavit. The court shall hold a hearing on the facts

alleged in the affidavit as soon as practicable and shall stay

the enforcement of the penalty on finding that the alleged facts

are true. The person who files an affidavit has the burden of

proving that the person is financially unable to pay the amount

of the penalty and to give a supersedeas bond.

(m) If the person does not pay the amount of the penalty and the

enforcement of the penalty is not stayed, the executive director

may refer the matter to the attorney general for collection of

the amount of the penalty.

(n) Judicial review of the order of the commission:

(1) is instituted by filing a petition as provided by Subchapter

G, Chapter 2001, Government Code; and

(2) is under the substantial evidence rule.

(o) If the court sustains the occurrence of the violation, the

court may uphold or reduce the amount of the penalty and order

the person to pay the full or reduced amount of the penalty. If

the court does not sustain the occurrence of the violation, the

court shall order that no penalty is owed.

(p) When the judgment of the court becomes final, the court

shall proceed under this subsection. If the person paid the

amount of the penalty and if that amount is reduced or is not

upheld by the court, the court shall order that the appropriate

amount plus accrued interest be remitted to the person. The rate

of the interest is the rate charged on loans to depository

institutions by the New York Federal Reserve Bank, and the

interest shall be paid for the period beginning on the date the

penalty was paid and ending on the date the penalty is remitted.

If the person gave a supersedeas bond and if the amount of the

penalty is not upheld by the court, the court shall order the

release of the bond. If the person gave a supersedeas bond and if

the amount of the penalty is reduced, the court shall order the

release of the bond after the person pays the amount.

(q) A penalty collected under this section shall be remitted to

the comptroller for deposit in the general revenue fund.

(r) All proceedings under this section are subject to Chapter

2001, Government Code.

Added by Acts 1995, 74th Leg., ch. 554, Sec. 28, eff. Sept. 1,

1995.

Sec. 161.149. TEST FOR EQUINE INFECTIOUS ANEMIA. (a) In this

section, "equine animal" includes horses, mules, asses, ponies,

and other members of the horse family, but does not include

zebras.

(b) A person commits an offense if the person transfers

ownership of an equine animal eight months of age or older that

has not tested negative for equine infectious anemia during the

12 months preceding the date of the transfer unless the equine

animal:

(1) is a nursing foal that is transferred with its dam and the

dam has tested negative for equine infectious anemia during the

12 months preceding the date of the transfer; or

(2) is sold to slaughter to be tested for equine infectious

anemia at a slaughter establishment.

(c) An offense under Subsection (b) is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

Added by Acts 1999, 76th Leg., ch. 263, Sec. 1, eff. Sept. 1,

1999.

Sec. 161.150. FAILURE TO REGISTER FERAL SWINE HOLDING

FACILITIES; HOLDING OF FERAL SWINE. (a) A person commits an

offense if the person recklessly:

(1) maintains a feral swine holding facility that is not

registered under Section 161.0412; or

(2) as the owner or person in charge of a holding facility that

is not registered under Section 161.0412, holds or permits

another to hold a feral swine in the holding facility.

(b) Each feral swine held or permitted to be held in violation

of Subsection (a)(2) constitutes a separate offense.

(c) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch.

1242, Sec. 16, eff. September 1, 2007.



CHAPTER 162. TUBERCULOSIS CONTROL

AGRICULTURE CODE

TITLE 6. PRODUCTION, PROCESSING, AND SALE OF ANIMAL PRODUCTS

SUBTITLE C. CONTROL OF ANIMAL DISEASES AND PESTS

CHAPTER 162. TUBERCULOSIS CONTROL

Sec. 162.001. DEFINITIONS. (a) In this chapter:

(1) "Caretaker" has the meaning assigned by Section 161.002 of

this code.

(2) "Commission" means the Texas Animal Health Commission.

(b) References to animals in this chapter shall be construed to

include all or part of the carcasses of the animals.

Acts 1981, 67th Leg., p. 1408, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 162.002. COOPERATIVE PROGRAM. (a) The commission may

cooperate with the United States Department of Agriculture and

the county commissioners courts in a cooperative program for the

eradication of tuberculosis among cattle and the establishment of

areas based on prevalence of the disease.

(b) The commissioners court of each county may cooperate with

the commission and the United States Department of Agriculture in

a cooperative program under this chapter, but shall cooperate if

presented with a petition signed by at least 75 percent of the

owners of cattle in the county as shown by the county tax rolls.

Acts 1981, 67th Leg., p. 1408, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 2001, 77th Leg., ch. 522, Sec. 1, eff.

Sept. 1, 2001.

Sec. 162.003. TESTING. The commission by rule shall prescribe

the manner, method, and system of testing cattle for tuberculosis

under a cooperative program.

Acts 1981, 67th Leg., p. 1409, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 162.004. CERTIFICATE OF TEST OR VACCINATION OF CATTLE OR

OTHER ANIMALS. (a) For each tuberculosis test performed on

cattle, hogs, or fowl, a veterinarian shall file a certificate

with the commission that identifies the animals tested and shows:

(1) the name and post office address of the owner;

(2) the location of the premises and the animals;

(3) the date of the test;

(4) the kind of test conducted;

(5) the result of the test; and

(6) whether the test was an interstate, accredited herd,

municipal, or private test.

(b) For each vaccination of hogs, a veterinarian shall file a

certificate with the commission that shows:

(1) the name and post office address of the owner;

(2) the location of the premises;

(3) the number of hogs vaccinated; and

(4) the amount and serial number of the serum and virus or other

biologics used.

(c) A certificate under this section must be in a form

prescribed by the commission and must be sent to the commission

within 48 hours after completion of the test or vaccination.

Acts 1981, 67th Leg., p. 1409, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 162.005. IDENTIFICATION OF CATTLE. If cattle examined by a

veterinarian show a positive reaction to the tuberculin test or

show evidence of tuberculosis infection by clinical or laboratory

examination, the veterinarian shall:

(1) comply with any identification requirements of the

commission; and

(2) not later than 48 hours after the identification, report the

identification to the commission, together with the location,

description, and number of animals identified.

Acts 1981, 67th Leg., p. 1409, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 2001, 77th Leg., ch. 522, Sec. 2, eff.

Sept. 1, 2001.

Sec. 162.006. QUARANTINE. (a) The commission shall immediately

quarantine cattle and the premises on which the cattle are

located if the cattle show a positive reaction when tested for

tuberculosis by a veterinarian recognized by the commission for

that purpose.

(b) Before the establishment of a quarantine a person may not

move the cattle that show a positive reaction from the enclosure

in which they were located at the time of testing, and may not

sell, trade, barter, grant, or loan those animals. After a

quarantine is established, a person may not move any cattle from

the quarantined premises without first obtaining a written permit

from the commission.

(c) A person who violates this section may not be prosecuted

under Chapter 161 of this code for the same act.

Acts 1981, 67th Leg., p. 1409, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 2001, 77th Leg., ch. 522, Sec. 3, eff.

Sept. 1, 2001.

Sec. 162.009. TUBERCULOSIS MODIFIED ACCREDITED ADVANCED AND

TUBERCULOSIS FREE AREAS. (a) As part of a cooperative program,

the commission or its representative may examine, test, and

retest any cattle in this state as necessary to maintain an area

of this state as a tuberculosis modified accredited advanced area

or to establish or maintain each area of this state as a

tuberculosis free area under the uniform methods and rules of the

United States Department of Agriculture and the rules of the

commission.

(b) The commission or its representative may test or retest all

or part of a herd of cattle at intervals considered necessary or

advisable by the commission to control and eliminate tuberculosis

in animals.

Acts 1981, 67th Leg., p. 1410, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 2001, 77th Leg., ch. 522, Sec. 4, eff.

Sept. 1, 2001.

Sec. 162.010. DUTY OF OWNER OR CARETAKER TO ASSIST; NOTICE. (a)

On written notice by the commission or its representative, the

owner, part owner, or caretaker of cattle shall assemble and

submit the cattle for tuberculosis examination and testing. The

notice must set the date and approximate time the cattle are to

be tested and must be delivered by registered mail not later than

the 10th day before that date.

(b) The person receiving the notice shall provide reasonable

assistance in confining the cattle and providing facilities for

proper administration of the test. The person shall return the

cattle to the same place for observation at a time designated by

the commission or its representative.

Acts 1981, 67th Leg., p. 1411, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 162.011. PENALTY FOR VETERINARIAN'S FAILURE TO FILE

CERTIFICATE OR TO IDENTIFY ANIMALS. (a) A person commits an

offense if, as a veterinarian, the person:

(1) fails to file a certificate under Section 162.004 or a

report under Section 162.005; or

(2) fails to properly identify an animal under Section 162.005.

(b) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1411, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 32, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 11, eff. Sept.

1, 1993; Acts 2001, 77th Leg., ch. 522, Sec. 5, 6, eff. Sept. 1,

2001.

Sec. 162.012. PENALTY FOR MOVEMENT OR SALE OF QUARANTINED OR

DISEASED CATTLE. (a) A person commits an offense if the person

moves, sells, trades, barters, grants, or loans animals in

violation of Section 162.006(b).

(b) An offense under this section is a Class B misdemeanor for

each animal that was moved, sold, traded, bartered, granted, or

loaned.

Acts 1981, 67th Leg., p. 1411, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 33, eff.

Sept. 1, 1989; Acts 2001, 77th Leg., ch. 522, Sec. 7, eff. Sept.

1, 2001.

Sec. 162.013. PENALTY FOR OWNER'S OR CARETAKER'S FAILURE TO

ASSIST. (a) A person commits an offense if, as the owner, part

owner, or caretaker of cattle, the person fails or refuses to

assemble the cattle or to provide assistance in accordance with

Section 162.010 of this code at the time and place provided in

the notice issued by the commission.

(b) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

(c) A person commits a separate offense for each day of failure

or refusal.

Acts 1981, 67th Leg., p. 1411, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 34, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 12, eff. Sept.

1, 1993.

Sec. 162.014. REVIEW OF CURRENT TUBERCULOSIS PROGRAMS AND

IMPLEMENTATION OF IMPROVED PROGRAM. (a) The following agencies,

colleges, and services jointly shall conduct a review of the

state's current programs to research, control, and eradicate

animal tuberculosis in both traditional and nontraditional farm

and ranch animals:

(1) the commission;

(2) the Department of Agriculture;

(3) the Texas Agricultural Experiment Station;

(4) the Texas Agricultural Extension Service;

(5) the Texas Animal Damage Control Service;

(6) the Texas Department of Health;

(7) the College of Veterinary Medicine, Texas A&M

University; and

(8) the Texas Veterinary Medical Diagnostic Laboratory.

(b) The Texas Agricultural Experiment Station is the

coordinating agency for the review.

(c) Each agency, college, or service conducting the review under

Subsection (a) shall as part of its review seek the advice and

opinions of persons who are involved in commercially raising or

feeding traditional or nontraditional farm or ranch animals. The

Texas Agricultural Experiment Station shall ensure that persons

who are involved in commercially raising or feeding traditional

or nontraditional farm or ranch animals have ample notice of and

opportunity to comment on the review's findings and that the

comments of those persons are considered part of the review's

findings.

(d) The agencies, colleges, and services listed under Subsection

(a) shall implement an improved program based on the review

conducted under Subsection (a) that is designed to research,

control, and eradicate animal tuberculosis in both traditional

and nontraditional farm and ranch animals. The agencies,

colleges, and services shall agree on the elements of the

improved program that will be implemented by each agency,

college, or service. The improved program may not conflict with

current law.

Added by Acts 1995, 74th Leg., ch. 89, Sec. 1, eff. May 16, 1995.



CHAPTER 163. BRUCELLOSIS CONTROL

AGRICULTURE CODE

TITLE 6. PRODUCTION, PROCESSING, AND SALE OF ANIMAL PRODUCTS

SUBTITLE C. CONTROL OF ANIMAL DISEASES AND PESTS

CHAPTER 163. BRUCELLOSIS CONTROL

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 163.001. DEFINITIONS. (a) In this chapter:

(1) "Caretaker" has the meaning assigned by Section 161.002 of

this code.

(2) "Commission" means the Texas Animal Health Commission.

(b) References to cattle in this chapter shall be construed to

include all or part of the carcasses of cattle.

Acts 1981, 67th Leg., p. 1413, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 163.002. COOPERATIVE PROGRAM. In order to bring about

effective control of bovine brucellosis, to allow Texas cattle to

move in interstate and international commerce with the fewest

possible restrictions, and to accomplish those purposes in the

most effective, practical, and expeditious manner, the commission

may enforce this chapter and enter into cooperative agreements

with the United States Department of Agriculture.

Acts 1981, 67th Leg., p. 1413, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., 1st C.S., p. 15, ch. 3,

Sec. 2, eff. June 27, 1983.

Sec. 163.003. FEES. The commission may establish fees in

amounts necessary to cover the cost of administering this chapter

when combined with funds received from other sources.

Added by Acts 1989, 71st Leg., ch. 836, Sec. 35, eff. Sept. 1,

1989.

SUBCHAPTER B. BRUCELLOSIS CONTROL AREAS

Sec. 163.021. CLASSIFICATION OF AREAS. (a) The commission by

rule may prescribe criteria for classifying areas in the state

for purposes of brucellosis control. The commission may prescribe

differing control measures and procedures according to the

classification of the areas. The classifications shall be based

on criteria that use sound epidemiological principles and are

similar to the criteria provided by federal brucellosis control

regulations.

(b) The commission by rule may designate as a particular

classification any area consisting of one county or two or more

contiguous counties. The designation of an area for state

purposes need not be the same as the designation of the area for

federal purposes.

Acts 1981, 67th Leg., p. 1413, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., 1st C.S., p. 15, ch. 3,

Sec. 3, eff. June 27, 1983.

SUBCHAPTER D. ENFORCEMENT

Sec. 163.061. RULES; REPORTS. Following notice and a hearing,

the commission may adopt rules and require reports and records as

necessary to carry out Subchapters A-D of this chapter, including

rules, reports, and records that relate to the testing or

vaccination of cattle or to the movement of cattle into and

within an area.

Acts 1981, 67th Leg., p. 1415, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., 1st C.S., p. 17, ch. 3,

Sec. 4, eff. June 27, 1983.

Sec. 163.062. EMPLOYEES. The commission may employ personnel,

including veterinarians, inspectors, stenographers, and clerks,

as necessary to the enforcement of Subchapters A-D of this

chapter or the performance of duties under those subchapters. The

commission may assign to those employees any duty under those

subchapters.

Acts 1981, 67th Leg., p. 1415, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 163.063. ENTRY POWER. (a) A representative of the

commission, including a member of the commission, is entitled to

enter any public or private property for the exercise of

authority or performance of a duty under Subchapters A-D of this

chapter.

(b) A representative of the commission under Subsection (a) of

this section who desires to be accompanied by a peace officer may

apply for and be issued a search warrant in the manner provided

by Section 161.047 of this code.

Acts 1981, 67th Leg., p. 1415, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 163.064. TESTING AND VACCINATION. (a) Only a person

approved by the commission may perform testing and vaccinating

for brucellosis, regardless of whether the person is a

veterinarian.

(b) The commission by rule shall prescribe criteria for

classifying cattle as negative, infected with brucellosis, or

suspected of being infected with brucellosis. Each classification

must be based on the testing of cattle. The testing may include

serological testing, microbiological culturing of blood, tissue,

secretions, or excretions, or both.

(c) The commission may by rule regulate and require the

vaccination of female cattle within all or any of the area

classifications. Among other rules, the commission may adopt

rules providing for:

(1) the identification of cattle to be vaccinated;

(2) approval of the vaccine used; and

(3) the method of administering the vaccine.

(d) The commission by rule may regulate the sale and use of

brucellosis antigens and vaccines. A person may not sell a

brucellosis antigen or vaccine unless the antigen or vaccine is

approved by the commission. A person may not administer a

brucellosis antigen or vaccine unless the antigen or vaccine is

approved by the commission and the person is authorized by the

commission to administer the antigen or vaccine.

Acts 1981, 67th Leg., p. 1416, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., 1st C.S., p. 17, ch. 3,

Sec. 5, eff. June 27, 1983.

Sec. 163.065. BRANDING AND HANDLING OF DISEASED CATTLE. (a) If

a tested animal shows evidence of infection with brucellosis, the

person performing the test shall handle the animal in accordance

with the rules of the commission. The commission may prescribe

requirements according to the classification of the area in which

the animal is located. Among other requirements, the commission

may require the person performing the test to:

(1) furnish the owner of the animal with written data showing

that the animal is infected;

(2) fire brand the animal on the left jaw with the letter "B";

(3) place an approved, numbered identification on the animal;

and

(4) report the identification number in writing to the

commission.

(b) If an animal shows evidence of infection, the herd of which

it is a part shall also be handled in accordance with the rules

of the commission, which may provide for:

(1) quarantines;

(2) the manner, method, and system of disposing of reactor

cattle;

(3) the testing and retesting of the herd; or

(4) other measures, such as quarantine only, where the animals

from the herd are sold exclusively for slaughter and where the

commission's rules are in compliance with the current

requirements of the Brucellosis Eradication Uniform Methods and

Rules of the cooperative state-federal brucellosis eradication

program.

Acts 1981, 67th Leg., p. 1416, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., 1st C.S., p. 19, ch. 3,

Sec. 6, eff. June 27, 1983.

Sec. 163.066. REGULATION OF MOVEMENT OF CATTLE; EXCEPTION. (a)

As a control measure, the commission by rule may regulate the

movement of cattle. The commission may restrict the intrastate

movement of cattle even though the movement of the cattle is

unrestricted in interstate or international commerce. The

commission may require testing, vaccination, or another procedure

that is epidemiologically sound before or following the movement

of cattle.

(b) The commission may not adopt a rule that prohibits a person

from moving cattle owned by that person within unquarantined

contiguous lands owned or controlled by that person.

(c) Any restriction on the movement of cattle imposed under

provisions of this chapter may be modified or set aside by the

commission upon application by the cattle owner, provided that

the owner can show impending unusual hardship resulting from such

restriction. Contributory factors may include but are not limited

to prolonged drought, inadequacy of pasturage or usual feed

supply resulting from disaster or other unforeseeable

circumstance, or economic hardship of the cattle owner; provided

that individual animals under restriction shall be handled in a

manner to be prescribed by the commission.

Acts 1981, 67th Leg., p. 1417, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., 1st C.S., p. 20, ch. 3,

Sec. 7, eff. June 27, 1983.

Sec. 163.069. INDIVIDUAL HERD PLANS. (a) The commission by

rule may provide for the handling and treatment of individual

herds in which testing or epidemiology has produced evidence of

infection or which was adjacent to a herd in which infection is

found. Each plan shall be designed to aid the caretaker of the

herd in preventing or reducing spread of the infection and in

eliminating the infection.

(b) Each herd plan must be based on sound epidemiological

principles and the classification of the area in which the herd

is located. In prescribing a herd plan, the commission may

consider, among other items:

(1) the risk of the infection spreading to other herds;

(2) the cost to other herd owners resulting from spread of the

infection;

(3) the extent of infection and of possible exposure within the

herd;

(4) the type of cattle operation conducted by the herd's

caretaker; and

(5) the conditions affecting the economics and management of the

herd.

Added by Acts 1983, 68th Leg., 1st C.S., p. 21, ch. 3, Sec. 9,

eff. June 27, 1983.

Sec. 163.070. REQUIRED ASSISTANCE. If ordered by the commission

or its representative, the owner or caretaker of cattle shall

submit the cattle and furnish labor and facilities used in normal

operation in order that the cattle may be tested, vaccinated, or

otherwise handled in accordance with the rules of the commission.

Added by Acts 1983, 68th Leg., 1st C.S., p. 21, ch. 3, Sec. 9,

eff. June 27, 1983.

Sec. 163.072. BLOOD SAMPLES. (a) The commission may require

slaughter plants to collect and submit blood samples for

brucellosis testing.

(b) The commission by rule shall determine the method of

collecting, submitting, and testing of blood samples.

(c) The owner or operator of a slaughter plant commits an

offense if the slaughter plant fails to comply with this section

or a rule adopted under this section. An offense under this

subsection is a Class C misdemeanor unless it is shown on the

trial of the offense that the defendant has been previously

convicted under this section, in which event the offense is a

Class B misdemeanor.

Added by Acts 1989, 71st Leg., ch. 836, Sec. 36, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 548, Sec. 13, eff.

Sept. 1, 1993.

SUBCHAPTER F. PENALTIES

Sec. 163.081. REFUSAL TO VACCINATE FEMALE CALVES. (a) A person

commits an offense if the person refuses to vaccinate a female

calf owned by that person in accordance with the rules of the

commission.

(b) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1418, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., 1st C.S., p. 22, ch. 3,

Sec. 10, eff. June 27, 1983; Acts 1989, 71st Leg., ch. 836, Sec.

37, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 14,

eff. Sept. 1, 1993.

Sec. 163.082. REFUSAL OF OWNER TO ASSIST. (a) A person who is

the owner of cattle commits an offense if the person knowingly

refuses to gather cattle or to furnish necessary labor and

facilities in accordance with Section 163.070 of this code.

(b) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

(c) A person commits a separate offense for each day of refusal.

Acts 1981, 67th Leg., p. 1418, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., 1st C.S., p. 22, ch. 3,

Sec. 11, eff. June 27, 1983; Acts 1989, 71st Leg., ch. 836, Sec.

38, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 15,

eff. Sept. 1, 1993.

Sec. 163.083. REFUSAL OF ENTRY. (a) A person commits an

offense if the person refuses to permit a representative of the

commission to enter property or premises of which the person is

the owner, tenant, or caretaker for the purposes of carrying out

a provision of this chapter.

(b) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

(c) A person commits a separate offense for each day of refusal.

Acts 1981, 67th Leg., p. 1418, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., 1st C.S., p. 23, ch. 3,

Sec. 12, eff. June 27, 1983; Acts 1989, 71st Leg., ch. 836, Sec.

39, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 16,

eff. Sept. 1, 1993.

Sec. 163.084. MOVEMENT OF CATTLE IN VIOLATION OF COMMISSION

RULE. (a) A person, including a railway or a common carrier,

commits an offense if the person knowingly moves an animal in

violation of a rule of the commission.

(b) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1418, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., 1st C.S., p. 23, ch. 3,

Sec. 13, eff. June 27, 1983; Acts 1989, 71st Leg., ch. 836, Sec.

40, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 17,

eff. Sept. 1, 1993.

Sec. 163.085. FAILURE TO PROPERLY HANDLE INFECTED ANIMAL. (a)

A person commits an offense if the person knowingly refuses to

handle in accordance with the rules of the commission an animal

that the commission has classified as infected with brucellosis.

(b) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1418, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., 1st C.S., p. 23, ch. 3,

Sec. 14, eff. June 27, 1983; Acts 1989, 71st Leg., ch. 836, Sec.

41, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 18,

eff. Sept. 1, 1993.

Sec. 163.086. SALE OF INFECTED CATTLE. (a) A person commits an

offense if the person sells or otherwise disposes of an animal

for purposes other than slaughter that the person knows to be

infected with brucellosis.

(b) An offense under this section is a Class B misdemeanor.

(c) The sale or disposal of an animal with the letter "B"

branded on the left jaw is prima facie evidence that the person

knew the cow was infected with brucellosis.

Acts 1981, 67th Leg., p. 1418, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., 1st C.S., p. 23, ch. 3,

Sec. 15, eff. June 27, 1983; Acts 1989, 71st Leg., ch. 836, Sec.

42, eff. Sept. 1, 1989.

Sec. 163.087. IMPROPER SALE OR USE OF VACCINE OR ANTIGEN. (a)

A person commits an offense if the person sells or administers a

brucellosis antigen or vaccine in violation of Section 163.064 of

this code.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 1983, 68th Leg., 1st C.S., p. 24, ch. 3, Sec. 16,

eff. June 27, 1983. Amended by Acts 1989, 71st Leg., ch. 836,

Sec. 43, eff. Sept. 1, 1989.



CHAPTER 164. SCABIES CONTROL

AGRICULTURE CODE

TITLE 6. PRODUCTION, PROCESSING, AND SALE OF ANIMAL PRODUCTS

SUBTITLE C. CONTROL OF ANIMAL DISEASES AND PESTS

CHAPTER 164. SCABIES CONTROL

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 164.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Animal Health Commission.

(2) "Inspector" means an inspector employed by the commission,

including the chief inspector, a district supervising inspector,

or a local inspector.

Acts 1981, 67th Leg., p. 1420, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 164.002. SCABIES INFECTION OR EXPOSURE. (a) For purposes

of this chapter, cattle or sheep are scabies-infected if:

(1) actually infected with scabies; or

(2) in a herd in which scabies infection is present.

(b) Except as provided by Subsection (c) of this section, cattle

or sheep are exposed to scabies for purposes of this chapter if:

(1) the cattle or sheep enter or have access to any place,

including a corral, shed, car, road, or pasture, that

scabies-infected cattle or sheep have entered or had access to

during the preceding 90 days; or

(2) the sheep are shorn by a shearing plant that has shorn

scabies-infected sheep within the preceding 90 days.

(c) Cattle or sheep are not exposed to scabies under Subsection

(b) of this section if the place or plant has been disinfected

since the infected cattle or sheep were removed. This subsection

does not exempt the cattle or sheep from dipping required by this

chapter.

(d) If an inspector determines that a scabies infection exists

among cattle, sheep, or goats or that cattle, sheep, or goats

have been exposed to scabies, the infection or exposure is

considered to continue until the commission determines that the

infection or exposure has been eradicated through methods

prescribed by rule of the commission.

Acts 1981, 67th Leg., p. 1420, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 164.003. INSPECTORS. (a) For the purpose of eradicating

scabies, the commission may employ a chief inspector, district

supervising inspectors, and local inspectors.

(b) The chief inspector shall supervise the inspectors engaged

in scabies eradication.

(c) The state shall pay the salaries of the chief inspector and

the district supervising inspectors. The counties shall pay the

salaries and necessary traveling expenses of local inspectors.

Acts 1981, 67th Leg., p. 1420, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 164.004. DUTIES OF INSPECTORS. (a) All dippings,

inspections, and certifications for scabies eradication and the

disinfection of cars, sheds, boats, chutes, alleys, platforms,

pens, or yards required by this chapter shall be performed by or

under the supervision of an inspector.

(b) Local inspectors shall perform all duties necessary to the

inspection, dipping, and certification of livestock under this

chapter.

Acts 1981, 67th Leg., p. 1420, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 164.005. ENTRY POWER. (a) An inspector is entitled to

enter any public or private place where cattle or sheep are kept

or ranged for the purpose of:

(1) ascertaining the presence of scabies infection;

(2) ascertaining any exposure to scabies; or

(3) inspecting, classifying, or dipping cattle or sheep for

scabies infection or exposure.

(b) If the inspector under Subsection (a) of this section

desires to be accompanied by a peace officer, the inspector may

apply for and obtain a search warrant as provided by Section

161.047 of this code.

(c) The person who owns or controls the place to be entered

under this section or who owns or controls the animals shall, on

request of the inspector or a member of the commission, gather

the animals on the range for inspection. Failure or refusal to

gather the animals is prima facie evidence that the premises and

the animals are infected with scabies and authorizes the

commission to quarantine the premises or animals in accordance

with this chapter.

Acts 1981, 67th Leg., p. 1421, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 164.006. ACTIONS OF COMMISSION. The presiding officer of

the commission may perform any act or duty of the commission

under this chapter.

Acts 1981, 67th Leg., p. 1421, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 554, Sec. 29, eff.

Sept. 1, 1995.

SUBCHAPTER B. DIPPING

Sec. 164.021. DIPPING REQUIRED ON ORDER OF COMMISSION. (a) The

commission by written order may direct a person who owns,

controls, or cares for cattle or sheep that are scabies-infected

or are exposed to scabies, to dip any or all of those animals for

the purpose of destroying, eradicating, curing, or removing a

scabies infection or a source of exposure to scabies.

(b) An order of the commission under this section must be signed

by the commission or the presiding officer of the commission and

must contain the following:

(1) the date of issuance;

(2) the name of the person to whom the order is made;

(3) the approximate location of the premises on which the

animals are located;

(4) the county in which the premises are located;

(5) a statement in clear and intelligible language that the

sheep or cattle that the person owns, controls, or cares for are

infected with or exposed to scabies;

(6) an order directing the person to dip the animals, under the

supervision of an inspector and in the manner prescribed by the

commission, in a dipping solution provided by this chapter or in

a designated solution approved for that purpose by rule of the

commission; and

(7) a designation of the date, time, and place that the dipping

is to occur.

(c) An order under this section must be delivered to the person

owning or controlling the cattle or sheep not later than the 14th

day before the date and time for dipping designated in the order.

Acts 1981, 67th Leg., p. 1421, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 554, Sec. 30, eff.

Sept. 1, 1995.

Sec. 164.022. HEARING. (a) Not later than the fifth day

following the day on which a person receives an order to dip

cattle or sheep, the person may file with the commission or the

presiding officer of the commission a written affidavit that:

(1) denies that the animals are subject to being dipped under

this chapter, or states that, for good and sufficient reason set

out in the affidavit, the person is entitled to have the order

rescinded or the dipping postponed; and

(2) requests that the commission withhold enforcement of the

order and grant a hearing on the matter or investigate the matter

as necessary to determine the correctness of the statement

contained in the affidavit.

(b) Not later than the fifth day following the day on which the

commission receives an affidavit under Subsection (a) of this

section, the commission shall, if desired by the affiant, grant

the affiant a hearing in the office of the presiding officer. The

commission shall give the affiant notice of the hearing by

telegram or registered mail and shall hold the hearing not

earlier than the fourth day following the day of giving that

notice.

(c) The commission shall consider the affidavit at the hearing

and shall, in person or by agent, investigate the matter as the

commission considers necessary.

(d) If the commission finds that the statement in the affidavit

is correct, the commission shall rescind the order or postpone

the dipping until a time that the commission considers proper. If

the commission finds that the statement in the affidavit is not

correct, the commission shall enforce the order on the date and

at the time designated in the order.

(e) Following a hearing, the commission shall deliver its

written findings to the affiant not later than the fourth day

before the date and time that the order requires the animals to

be dipped.

(f) A person who is dissatisfied with the findings of the

commission under this section may apply to a court of proper

venue and jurisdiction for an injunction or other relief.

Acts 1981, 67th Leg., p. 1422, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 554, Sec. 31, eff.

Sept. 1, 1995.

Sec. 164.023. METHOD OF DIPPING. If the commission requires the

dipping of animals under this chapter, the animals shall be

submerged in a vat, sprayed, or treated in another sanitary

manner prescribed by the commission.

Acts 1981, 67th Leg., p. 1422, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 164.024. DIPPING INTERVALS. (a) For psoroptic scabies

infection or exposure, cattle or sheep shall be dipped at

intervals of not less than 10 days nor more than 14 days.

(b) For sarcoptic scabies infection or exposure, cattle or sheep

shall be dipped at intervals of not less than 6 days, except that

cattle shall be dipped only once if dipped in crude oil.

Acts 1981, 67th Leg., p. 1423, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 164.025. DIP SOLUTIONS FOR SHEEP. (a) For scabies

infection or exposure, sheep must be dipped in:

(1) a solution of lime and sulphur prepared as provided by this

section; or

(2) a solution approved by the commission and specified in the

order under which the sheep are dipped.

(b) For each 100 gallons of water, a lime and sulphur solution

must contain 8 pounds of unslaked lime, or 11 pounds of

commercial hydrated lime, and 24 pounds of flowers of sulphur.

Air-slaked lime may not be used in the solution. The solution

must be boiled for at least two hours prior to its use and must

be maintained at a strength of not less than 1-1/2 sulfide

sulphur.

(c) A dipping solution must at all times be maintained at a

temperature of not less than 95 degrees nor more than 105 degrees

Fahrenheit.

(d) A person may not use a dipping solution that has been mixed

and in the vat for more than 10 days.

Acts 1981, 67th Leg., p. 1423, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 164.026. DIP SOLUTIONS FOR CATTLE. (a) For psoroptic

scabies infection or exposure, cattle must be dipped in a

solution provided by Section 164.025 of this code for sheep,

except that a lime and sulphur solution must be maintained at a

strength of not less than two percent sulfide sulphur.

(b) For sarcoptic scabies infection or exposure, cattle must be

dipped in a solution provided by Section 164.025 of this code for

sheep or in crude oil.

Acts 1981, 67th Leg., p. 1423, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 164.027. DIPPING OF GOATS. A person shall dip goats

ranging with scabies-infected sheep at least once in the same

solution and in the same manner provided for the sheep, except

that the goats may not be held in the dipping vat for a longer

period than is necessary to thoroughly wet them.

Acts 1981, 67th Leg., p. 1423, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 164.028. DIPPING AT EXPENSE OF COUNTY. If a person ordered

to dip cattle or sheep under this chapter fails or refuses to dip

the animals, the county commissioners court shall provide

necessary vats, pens, other facilities, and materials, shall have

the animals dipped in accordance with this chapter, and shall pay

the expenses of the dipping by warrant drawn on the general funds

of the county.

Acts 1981, 67th Leg., p. 1423, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER C. QUARANTINES

Sec. 164.041. ESTABLISHMENT. (a) If the commission determines

or is informed that scabies exists among cattle in another state,

territory, or country, the commission shall establish a

quarantine against all or the portion of the state, territory, or

country in which the disease exists. The quarantine is governed

by Chapter 161 of this code, except that only a scabies inspector

recognized by the commission for that purpose in the quarantine

notice may issue certificates or permits for the movement of

cattle subject to the quarantine. A person who violates the

quarantine is subject to the penalties provided by that chapter.

(b) If an inspector determines that a scabies infection or

exposure exists in a county or area of this state, on any

premises, including a road, pasture, lot, yard, stockyard, or

enclosure, or among any cattle or sheep, the commission may

quarantine the area, premises, or animals.

Acts 1981, 67th Leg., p. 1423, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 164.042. NOTICE. The commission shall give notice of a

quarantine established under Section 164.041(b) of this code in

one of the following manners:

(1) by posting written notice of the quarantine at the

courthouse door of the county in which the quarantine is

established and at two other conspicuous places in the area or on

the premises quarantined;

(2) by publishing notice in a newspaper in the county or, if

there is no newspaper in the county, by publishing notice in a

newspaper in an adjoining county; or

(3) by delivering written or printed notice to the owner or

caretaker of the animals or premises to be quarantined, with the

delivery made in person by a commission inspector, employee, or

member or with the delivery made by United States mail.

Acts 1981, 67th Leg., p. 1424, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 164.043. EFFECT OF QUARANTINE. If a county or area is

quarantined under Section 164.041(b) of this code, all premises

within the county or area and all cattle and sheep within the

county or area are quarantined even though not separately

designated.

Acts 1981, 67th Leg., p. 1424, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 164.044. MOVEMENT FROM QUARANTINED PREMISES; MOVEMENT OF

QUARANTINED ANIMALS. (a) A person may not move or permit to be

moved cattle or sheep that are under quarantine for scabies

infection or exposure or that are on premises quarantined for

scabies infection or exposure unless the cattle or sheep are

certified by a commission inspector.

(b) If the commission finds animals that have been moved in

violation of a quarantine established under this chapter, the

commission shall quarantine the animals until they have been

properly tested or dipped in accordance with the rules of the

commission.

Acts 1981, 67th Leg., p. 1424, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 164.045. DISINFECTION OF SHEARING PLANT IN QUARANTINED

AREA. (a) If scabies-infected sheep located on premise

quarantined for sheep scabies infection are shorn by an itinerant

shearing plant or crew, the person owning, controlling, or having

charge of the plant or crew shall, in accordance with this

section, disinfect the plant and the wearing apparel of the crew,

including laborers who shear the sheep or pack the wool, before

the plant or crew moves from the premises where the sheep are

shorn.

(b) All utensils, machinery, floors, ground coverings, and other

portions of the plant that come in contact with the body of the

sheep must be thoroughly cleaned with pure gasoline. The wearing

apparel of the shearers or laborers must be submerged in boiling

water for at least five minutes.

Acts 1981, 67th Leg., p. 1424, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 164.046. DISINFECTION OF QUARANTINED PREMISES. (a) In

accordance with this section, the owner, lessee, or person in

charge of premises quarantined for sheep scabies shall cleanse

and disinfect all places in which infected or exposed sheep have

been closely confined, including corrals, water lots, pens, and

sheds.

(b) The person shall remove and burn or bury all manure and

litter and then spray the surface of the places in which the

sheep were confined with a solution of six ounces of 95 percent

carbolic acid to each gallon of water or a solution of four

ounces of cresol compound USP to each gallon of water.

(c) Disinfection under this section must be performed under the

supervision of a commission inspector and before uninfected or

unexposed sheep are permitted to enter the places to be

disinfected.

Acts 1981, 67th Leg., p. 1425, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER D. IMPORTATION OF SHEEP

Sec. 164.062. CERTIFICATE REQUIRED. (a) A person may not

import sheep into this state unless the shipment is accompanied

by a certificate certifying that:

(1) the sheep are free from scabies infection and exposure; or

(2) the sheep have been dipped in a solution recognized by the

Animal and Plant Health Inspection Service, United States

Department of Agriculture, for eradication of sheep scabies and

in a manner designed to have eradicated infection or exposure

within 10 days prior to the date of importation.

(b) A certificate under this section must be issued by an

accredited veterinarian of the state of origin of the shipment or

by a veterinarian of the Animal and Plant Health Inspection

Service, United States Department of Agriculture.

Acts 1981, 67th Leg., p. 1425, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 44, eff.

Sept. 1, 1989.

Sec. 164.063. QUARANTINE OF IMPORTED SHEEP. If the certificate

for a shipment of sheep shows that the sheep were dipped at the

point of origin in accordance with Section 164.062(a)(2) of this

code, the sheep shall be quarantined at the range on which the

sheep are placed in this state for a period of 180 days.

Acts 1981, 67th Leg., p. 1425, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 164.064. DESIGNATION OF INFECTED OR FREE AREAS; DIPPING

REQUIREMENTS. The commission may adopt rules designating areas

as infected or free from infection and shall establish dipping

requirements for the importation of sheep into this state.

Acts 1981, 67th Leg., p. 1426, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 164.065. EXHIBITIONS. The commission shall provide an

importer of show sheep a reasonable length of time, not to exceed

60 days after the date of importation, in which to display the

sheep at county fairs or livestock exhibitions. The importer

shall keep the sheep separate from all sheep other than show

sheep and shall dip the sheep at least once before they are

distributed to the range.

Acts 1981, 67th Leg., p. 1426, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER E. REMEDIES AND PENALTIES

Sec. 164.082. CIVIL SUITS TO RECOVER PENALTY FOR CORPORATE

OFFENSE. If the person who commits an offense under this

subchapter is a corporation, the county attorney of the county in

which the offense occurred shall sue that person in a court of

competent jurisdiction on behalf of the state for the collection

of the fine provided for the offense.

Acts 1981, 67th Leg., p. 1426, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 164.083. FAILURE TO DIP FOR SCABIES. (a) A person commits

an offense if the person:

(1) owns, controls, or cares for cattle or sheep infected with

scabies or cattle or sheep that have been exposed to scabies

infection within six months prior to the date of an order to dip

under Section 164.021 of this code; and

(2) fails or refuses to dip the sheep or cattle at the time and

in the manner provided by the order of the commission.

(b) An offense under this section is a Class B misdemeanor.

(c) A person commits a separate offense for each day of failure

or refusal.

Acts 1981, 67th Leg., p. 1426, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 45, eff.

Sept. 1, 1989.

Sec. 164.084. MOVEMENT OF INFECTED, EXPOSED, OR QUARANTINED

ANIMALS. (a) A person commits an offense if the person:

(1) moves cattle or sheep in violation of Section 164.044(a) of

this code; or

(2) moves or permits to be moved along or across a public

highway or railroad, or on or across the land or premises of

another person, cattle or sheep that are infected with scabies,

exposed to scabies, or quarantined for scabies.

(b) An offense under this section is a Class B misdemeanor.

(c) A person commits a separate offense under Subsection (a)(2)

of this section for each highway, railroad, or person's land or

premises along, across, or onto which the person moves the cattle

or sheep.

(d) Venue for prosecution of an offense under Subsection (a)(2)

of this section is in any county into which or through which the

cattle or sheep are moved.

Acts 1981, 67th Leg., p. 1426, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 46, eff.

Sept. 1, 1989.

Sec. 164.085. REFUSAL TO PERMIT ENTRY OR GATHER ANIMALS FOR

INSPECTION. (a) A person commits an offense if the person:

(1) refuses to permit an inspector to enter any premises of

which the person is the owner, tenant, or caretaker for the

purpose of inspecting, classifying, or dipping animals infected

or exposed to scabies; or

(2) refuses to gather animals in accordance with Section

164.005(c) of this code.

(b) An offense under this section is a Class B misdemeanor.

(c) A person commits a separate offense for each day of refusal.

Acts 1981, 67th Leg., p. 1427, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 47, eff.

Sept. 1, 1989.

Sec. 164.086. FAILURE TO DISINFECT SHEARING PLANT. (a) A

person commits an offense if the person fails or refuses to

disinfect all or part of a shearing plant, or the wearing apparel

of each person shearing the sheep or handling or packing the

wool, in accordance with Section 164.045 of this code.

(b) An offense under this section is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1427, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 48, eff.

Sept. 1, 1989.

Sec. 164.087. FAILURE TO PROPERLY DISINFECT QUARANTINED

PREMISES. (a) A person commits an offense if the person

violates a provision of Section 164.046 of this code.

(b) An offense under this section is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1427, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 49, eff.

Sept. 1, 1989.

Sec. 164.088. IMPORTATION OF SHEEP WITHOUT CERTIFICATE OR

PERMIT. (a) A person commits an offense if the person imports

sheep into this state in violation of Subchapter D of this

chapter.

(b) An offense under this section is a Class B misdemeanor for

each head of sheep imported in violation of Subchapter D of this

chapter.

(c) A person commits a separate offense for each county into

which or through which the sheep are moved.

(d) Venue for prosecution of an offense under this section is in

any county into which or through which the sheep are moved.

Acts 1981, 67th Leg., p. 1427, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 50, eff.

Sept. 1, 1989.



CHAPTER 165. CONTROL OF DISEASES OF SWINE

AGRICULTURE CODE

TITLE 6. PRODUCTION, PROCESSING, AND SALE OF ANIMAL PRODUCTS

SUBTITLE C. CONTROL OF ANIMAL DISEASES AND PESTS

CHAPTER 165. CONTROL OF DISEASES OF SWINE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 165.001. DEFINITION. In this chapter, "commission" means

the Texas Animal Health Commission.

Acts 1981, 67th Leg., p. 1428, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 165.002. OWNER TREATMENT. Except as otherwise provided by

law, a person may vaccinate, inoculate, or treat hogs owned by

that person with hog cholera virus or serum or with another

remedy, and a county demonstration agent may vaccinate,

inoculate, or treat any hogs in the county in which the agent is

employed with hog cholera virus or serum or with another remedy.

Acts 1981, 67th Leg., p. 1428, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 165.003. SALE OR DISTRIBUTION OF UNATTENUATED HOG CHOLERA

VIRUS. (a) A person may not sell, offer for sale, barter,

exchange, or give away unattenuated hog cholera virus.

(b) This section does not prohibit:

(1) acquisition, propagation, manufacture, or use of

unattenuated hog cholera virus by, and on the licensed premises

of, a firm operating under a United States veterinary license

issued by the secretary of agriculture of the United States;

(2) manufacture of unattenuated hog cholera virus by a firm

operating under a United States veterinary license for the sale

or distribution in states in which use of attenuated hog cholera

virus is permitted; or

(3) keeping vaccine on hand for purely experimental or research

activities by a recognized college, university, school, or

laboratory engaged in research activities.

(c) In this section, "unattenuated hog cholera virus" means a

hog cholera virus that has not been modified or inactivated.

Acts 1981, 67th Leg., p. 1428, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER B. COOPERATIVE PROGRAM FOR DISEASE ERADICATION

Sec. 165.021. COOPERATION WITH U.S. DEPARTMENT OF AGRICULTURE.

The commission may cooperate with the United States Department of

Agriculture in the eradication of vesicular exanthema, foot and

mouth disease of swine, hog cholera, and other diseases of swine.

Acts 1981, 67th Leg., p. 1429, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 165.022. METHOD OF DISEASE ERADICATION. Following notice

and public hearing, the commission shall adopt rules for the

enforcement of this subchapter, including rules providing for the

manner, method, and system of eradicating swine diseases. The

rules may not exceed the rules relating to minimum standards for

cooperative programs adopted by the Animal and Plant Health

Inspection Service of the United States Department of

Agriculture.

Acts 1981, 67th Leg., p. 1429, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 165.023. USE OF BIOLOGICS. The commission shall adopt

rules governing the use of biologics as a protection against

dissemination of communicable swine diseases.

Acts 1981, 67th Leg., p. 1429, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 165.026. FEEDING GARBAGE TO SWINE. (a) A person may not

feed restricted garbage to swine or provide restricted garbage to

any person for the purpose of feeding swine, except that a

facility operated by the Texas Department of Criminal Justice may

feed restricted garbage to swine if the garbage is properly

treated in accordance with applicable federal requirements.

(b) A person may feed unrestricted garbage to swine only if the

person first registers with and secures a permit from the

commission.

(c) The commission may adopt rules for registration under this

section, including rules providing for registration issuance,

revocation, and renewal, disease tests, inspections, bookkeeping,

and appropriate handling and treatment of unrestricted garbage.

Registration with the commission shall be made on forms

prescribed by the commission, and the commission shall furnish

those forms on request. The commission may impose a registration

fee not to exceed $25 a year.

(d) The commission or the executive director of the commission

may issue an emergency administrative order to suspend a

registration under this section or require the immediate

quarantine and closure of a garbage feeding facility if the

commission or the executive director determines that the practice

presents a danger to public health or the livestock industry,

including any danger related to an insect infestation or the

transmission of a disease. An order must expire not later than

the end of the second month after the effective date of the

order.

(e) The commission or the commissioner may issue an order

prohibiting the feeding of restricted garbage to swine in all or

part of the state if the commission or the commissioner

determines that the practice presents a danger to public health

or the livestock industry, including any danger related to an

insect infestation or the transmission of a disease.

(f) This section does not apply to an individual who feeds

unrestricted garbage from the individual's own household, farm,

or ranch to swine owned by the individual.

(g) The commission, in cooperation with the department and any

other appropriate state agencies and political subdivisions,

shall:

(1) attempt to inform each supplier of restricted garbage and

each individual feeding garbage to swine of the provisions of

this section;

(2) assist garbage feeding facilities and individuals feeding

garbage to swine in identifying a source for obtaining

unrestricted garbage; and

(3) adopt measures designed to ensure compliance with this

section.

(h) In this section:

(1) "Restricted garbage" includes:

(A) the animal refuse matter and the putrescible animal waste

resulting from handling, preparing, cooking, or consuming food

containing all or part of an animal carcass;

(B) the animal waste material by-products or commingled animal

and vegetable waste material by-products of a restaurant,

kitchen, cookery, or slaughterhouse; and

(C) refuse accumulations of animal matter or commingled animal

and vegetable matter, liquid or otherwise.

(2) "Unrestricted garbage" includes the vegetable, fruit, dairy,

or baked goods refuse matter and vegetable waste and refuse

accumulations resulting from handling, preparing, cooking, or

consuming food containing only vegetable matter, liquid or

otherwise.

Acts 1981, 67th Leg., p. 1430, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1999, 76th Leg., ch. 764, Sec. 4, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1207, Sec. 1, eff. Sept.

1, 2001.

Sec. 165.027. ENTRY POWER. (a) A representative of the

commission, including a member of the commission, is entitled to

enter the premises of any person for the purpose of inspecting

swine or the heating or cooking equipment required by this

subchapter or for the purpose of performing another duty under

this subchapter.

(b) A person may not refuse to permit an inspection authorized

by this subchapter.

Acts 1981, 67th Leg., p. 1430, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER C. PENALTIES

Sec. 165.041. GENERAL PENALTY. (a) A person commits an offense

if the person violates a provision of Subchapter B of this

chapter or a rule adopted under that subchapter.

(b) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

(c) A person commits a separate offense for each day of

violation.

Acts 1981, 67th Leg., p. 1430, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 51, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 20, eff. Sept.

1, 1993.

Sec. 165.042. SALE OF UNATTENUATED HOG CHOLERA VIRUS. (a) A

person commits an offense if the person violates Section 165.003

of this code.

(b) An offense under this section is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1431, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 52, eff.

Sept. 1, 1989.



CHAPTER 167. TICK ERADICATION

AGRICULTURE CODE

TITLE 6. PRODUCTION, PROCESSING, AND SALE OF ANIMAL PRODUCTS

SUBTITLE C. CONTROL OF ANIMAL DISEASES AND PESTS

CHAPTER 167. TICK ERADICATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 167.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Animal Health Commission.

(2) "Enclosure" includes a pasture, pen, or lot.

(3) "Inspector" means an inspector of the commission, including

a local inspector, a county or district supervising inspector,

and the chief inspector.

(4) "Livestock" means cattle, horses, mules, jacks, or jennets.

(5) "Peace officer" includes a sheriff, constable, or other

peace officer authorized to perform services in the county in

which services are required.

(6) "Tick" means any tick capable of carrying Babesia, otherwise

known as "fever."

(7) "Exotic livestock" has the meaning assigned by Section

161.001(a)(3) of this code.

Acts 1981, 67th Leg., p. 1436, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., ch. 637, Sec. 7, eff. Aug.

31, 1987; Acts 1989, 71st Leg., ch. 836, Sec. 53, eff. Sept. 1,

1989.

Sec. 167.002. CARETAKER OF ANIMAL. A person is subject to this

chapter as the caretaker of an animal if the person:

(1) is the owner, part owner, lessee, occupant, or caretaker of

land or premises, and controls that land or those premises, on

which the animal is located;

(2) is the parent of a minor child who owns an interest in the

animal, unless a person other than the parent is the legal

guardian of the minor child's estate; or

(3) is the administrator, executor, or guardian of an estate

that owns the animal, or owns land on which the animal is

located, and controls the estate by reason of the administration

or guardianship.

Acts 1981, 67th Leg., p. 1436, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.003. GENERAL POWERS AND DUTIES OF COMMISSION. (a) In

accordance with this chapter, the commission shall eradicate all

ticks capable of carrying Babesia in this state and shall protect

all land, premises, and livestock in this state from those ticks

and exposure to those ticks.

(b) In carrying out this chapter, the commission may:

(1) adopt necessary rules;

(2) employ necessary personnel, including a chief inspector,

chief clerk, stenographers, and clerks, and assign the personnel

to perform duties authorized by this chapter or incidental to its

enforcement;

(3) assist and cooperate with county officials; and

(4) enter into cooperative agreements with other state agencies

or agencies of the federal government.

(c) The commission by rule may provide for the manner and method

of dipping saddle stock and stock used for gentle work and for

the handling and certifying of that stock for movement, but

unless the commission so provides, the stock is subject to this

chapter as other livestock.

Acts 1981, 67th Leg., p. 1436, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.004. CLASSIFICATION OF ANIMALS OR PREMISES AS INFESTED,

EXPOSED, OR FREE FROM EXPOSURE. (a) If a tick is found on a

head of livestock, the following are classified as tick infested:

(1) each head of livestock that is in the same herd or is then

or thereafter on the same range or in the same enclosure as the

animal on which the tick is found; and

(2) the range or enclosure in or on which the animal is located.

(b) The commission by rule shall define what animals and

premises are to be classified as exposed to ticks. The commission

shall classify as exposed to ticks livestock that have been on

land or in an enclosure that the commission determines to be tick

infested or exposed to ticks or to have been tick infested or

exposed to ticks before or after the removal of the livestock,

unless the commission determines that the infestation or exposure

occurred after the livestock were removed and that the livestock

did not become infested or exposed before removal.

(c) Animals, land, and premises classified as tick infested or

exposed to ticks retain that classification until the

classification is changed by the commission in accordance with

this chapter.

(d) Animals, land, and premises in the tick eradication area may

not be considered to be free from exposure to ticks unless:

(1) the commission has officially classified the animals or

premises as free from exposure and filed a copy of the order

making that classification in the office of the supervising

inspector of the county in which the animals or premises are

located; or

(2) the supervising inspector of the county in which the animals

or premises are located, under the authority of the commission,

has classified the animals or premises in writing as free from

exposure and filed the written classification in the supervising

inspector's office.

Acts 1981, 67th Leg., p. 1437, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.005. ERADICATION, FREE, AND INACTIVE QUARANTINE AREAS.

(a) The tick eradication area is composed of counties and parts

of counties designated for tick eradication under Section 167.006

of this code.

(b) The free area and the inactive quarantine area are composed

of counties and parts of counties designated by the commission to

be part of the applicable area.

(c) The commission may transfer a county or part of a county

from the tick eradication area, the free area, or the inactive

quarantine area to another type of area as the commission

considers advisable or necessary.

Acts 1981, 67th Leg., p. 1437, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.006. DESIGNATION OF TICK ERADICATION AREA. (a) The

commission may designate for tick eradication any county or part

of a county that the commission determines may contain ticks.

(b) The commission shall give notice that a county or part of a

county is designated for tick eradication by:

(1) publishing a brief notice of the designation in a newspaper

published in that county or that part of the county, as

applicable; or

(2) posting a brief notice of the designation at the courthouse

door of the county.

(c) The notice must prescribe a date on which the designation is

to take effect and must be published or posted before the 10th

day preceding that date. The county affected by the designation

shall pay the expenses of giving notice.

(d) The designation of a county or part of a county for tick

eradication takes effect on:

(1) the date specified in the notice, if the notice is published

or posted within the time prescribed by Subsection (c) of this

section; or

(2) the 10th day following the day on which notice is published

or posted, if the notice is not published or posted within the

time prescribed by that subsection.

Acts 1981, 67th Leg., p. 1437, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.007. TICK ERADICATION IN FREE AREA. (a) The

commission may conduct tick eradication in the free area and may

establish quarantines and require the dipping of livestock in the

free area as provided by this chapter. The commission shall

designate in writing the land or premises in the free area in

which tick eradication is to be conducted.

(b) An owner or caretaker of livestock in the free area and the

commissioners court of a county all or part of which is located

in the free area shall cooperate with the commission in the

manner provided by this chapter for tick eradication in the tick

eradication area.

Acts 1981, 67th Leg., p. 1438, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.008. INSPECTIONS. The commission may order the owner,

part owner, or caretaker of livestock to gather the livestock for

inspection at a time and place prescribed in the order of the

commission. The commission shall serve written notice of the

order not later than the 12th day before the day of inspection. A

person on whom an order is served is entitled to request and

obtain a hearing in the manner provided by this chapter for

hearings on orders to dip livestock.

Acts 1981, 67th Leg., p. 1438, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER B. QUARANTINES; REGULATION OF MOVEMENT OF ANIMALS AND

COMMODITIES

Sec. 167.021. GENERAL QUARANTINE POWER. (a) The commission may

establish quarantines on land, premises, and livestock as

necessary for tick eradication.

(b) The commission in writing may release a quarantine

established under this chapter if the commission considers it

necessary or advisable to do so.

Acts 1981, 67th Leg., p. 1438, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.022. QUARANTINE OF TICK ERADICATION AREA. (a) The

order designating a county or part of a county for tick

eradication shall contain a provision quarantining that county or

part of a county.

(b) A quarantine under this section has the effect of

quarantining all land, premises, and livestock in the area

quarantined, regardless of whether any person's land, premises,

or livestock are specifically described in the quarantine order.

Acts 1981, 67th Leg., p. 1438, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.023. QUARANTINE OF FREE AREA. (a) The commission by

written order may establish a quarantine in the free area if

necessary for the purpose of regulating the handling of livestock

and eradicating ticks or exposure to ticks in the free area or

for the purpose of preventing the spread of tick infestation into

the free area.

(b) The order of the commission establishing a quarantine in the

free area shall designate the land or premises to be quarantined.

(c) The commission shall give notice of a quarantine established

in the free area by:

(1) delivering notice to each owner or caretaker of livestock in

the area to be quarantined or to each owner or caretaker of land

or premises in the area on which livestock are located;

(2) posting written notice at the courthouse door of each county

in which the area to be quarantined is located; or

(3) publishing notice in a newspaper published in each county in

which the area to be quarantined is located.

Acts 1981, 67th Leg., p. 1438, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.024. MOVEMENT IN OR FROM QUARANTINED AREA. (a) Unless

a person first obtains a permit or a certificate from an

authorized inspector, the person may not move livestock in a

quarantined area:

(1) from land owned, leased, or occupied by one person into or

through any other land owned, leased, or occupied by another

person; or

(2) onto any open range, public street, public road, or

thoroughfare.

(b) Unless the person first obtains a permit or a certificate

from an authorized inspector, the owner or caretaker of livestock

in a quarantined area may not move the livestock, or permit the

livestock to be moved, from an enclosure owned, leased, or

occupied by that person, from any open range, street, road, or

thoroughfare, or from any land that the person does not own or

control, into any other enclosure or other land owned, cared for,

or controlled by that person, if:

(1) the livestock are subject to dipping under this chapter and

the land or enclosure to which the livestock are moved:

(A) is classified in the records of the county supervising

inspector as being free from ticks; or

(B) has been released from quarantine by the commission; or

(2) the livestock are subject to dipping but are not being

dipped under this chapter in the conduct of regular systematic

tick eradication by the commission and the land or enclosure to

which the livestock are moved is owned or controlled by that

person and:

(A) tick eradication work is being conducted there; or

(B) the land or enclosure is vacated under the direction of the

commission for the purpose of tick eradication.

(c) The owner or caretaker of livestock located in a quarantined

area may move livestock, or permit livestock to be moved, to and

from dipping vats for the purpose of dipping the livestock on a

regular dipping date at the vat to which the livestock are to be

moved or on another date designated by the inspector in charge of

the vat. The movement of livestock under this subsection must be

in accordance with the rules of the commission. Any other

movement is considered to be in violation of the quarantine.

(d) In this section, "other land" means land that is separated

from the land from which movement is made by a fence, dividing

line, or the land of another person.

Acts 1981, 67th Leg., p. 1439, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.025. MOVEMENT IN OR FROM INACTIVE QUARANTINED AREA. A

person may not move livestock or permit livestock to be moved

from or within the inactive quarantined area except in accordance

with the rules of the commission.

Acts 1981, 67th Leg., p. 1440, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.026. MOVEMENT INTO THIS STATE FROM QUARANTINED AREA.

(a) A person may not move livestock, or permit livestock of

which the person is the owner, part owner, or caretaker to be

moved, into this state from an area in another state, territory,

or country that is under state or federal quarantine for tick

infestation or exposure unless the livestock are accompanied by a

certificate from an inspector of the Animal and Plant Health

Inspection Service, United States Department of Agriculture.

(b) A person may not move goats, hogs, sheep, exotic livestock,

or circus animals into this state from an area of another state,

territory, or country that is under state or federal quarantine

for tick infestation unless the animals:

(1) have been dipped free from infestation or exposure; and

(2) are certified as having been so treated by an inspector of

the commission or of the Animal and Plant Health Inspection

Service, United States Department of Agriculture.

(c) A person may not move hay, straw, grass, packing straw, pine

straw, corn shucks, weeds, plants, litter, manure, dirt, posts,

sand, gravel, caliche, or animal by-products into this state for

any purpose from an area of another state, territory, or country

that is under state or federal quarantine for tick infestation

unless the articles:

(1) have been treated in accordance with the requirements of the

commission or the Animal and Plant Health Inspection Service,

United States Department of Agriculture; and

(2) are certified as having been so treated by an inspector of

the commission or the Animal and Plant Health Inspection Service,

United States Department of Agriculture.

Acts 1981, 67th Leg., p. 1440, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 54, eff.

Sept. 1, 1989.

Sec. 167.027. PERMIT OR CERTIFICATE TO ACCOMPANY MOVEMENT. (a)

A certificate or permit required for movement of livestock within

or into this state must be in the possession of the person in

charge of the movement or the conveyance from the point of origin

to the point of destination. If the movement is by a

transportation company, including a railway or express company,

the certificate must be attached to the shipping papers

accompanying the movement from the point of origin to the point

of destination. On demand of an inspector, the person in charge

of the movement or conveyance shall exhibit the certificate or

permit.

(b) A certificate required for movement of goats, hogs, sheep,

exotic livestock, or circus animals, or for movement of articles

listed in Section 167.026(c) of this code, must accompany the

movement to the final destination in this state or so long as the

animals or articles are moving through this state.

Acts 1981, 67th Leg., p. 1440, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 55, eff.

Sept. 1, 1989.

Sec. 167.028. STATEMENT OF POSSESSION AND DESTINATION. On

request of an inspector, the owner, part owner, or caretaker, or

a person accompanying and connected with a shipment, of livestock

that are being moved in this state or have been moved in this

state within 60 days preceding the request, shall make a written

statement of:

(1) the name of the owner or the person controlling the land

from which the shipment originated and the county in which that

land is located;

(2) the county and the particular place in that county to which

the shipment is or was destined;

(3) the name and address of the person from whom the livestock

were obtained, if the livestock were obtained in the 30 days

preceding the request, or, if the livestock were not obtained

during the 30 days preceding the request, a statement of that

fact; and

(4) the territory through which the shipment passed since

leaving the point of origin and through which the shipment is

intended to pass before reaching the point of destination.

Acts 1981, 67th Leg., p. 1440, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.029. CONDITIONS, MANNER, AND METHOD OF MOVING AND

HANDLING. (a) The commission by rule shall provide the

conditions for and the manner and method of handling and moving

livestock:

(1) into, in, and from the tick eradication area;

(2) into, in, and from quarantined land or premises in the free

area;

(3) into the released part of the free area; and

(4) into, in, and from the inactive quarantined area.

(b) Livestock must be certified as being free from ticks and

exposure to ticks, and must be moved to the destination without

exposure, if the livestock are to be moved:

(1) into the free area;

(2) from one county to another in the tick eradication area; or

(3) within a county to land or premises that are classified by

the official records of the supervising inspector of the county

as being free from ticks and exposure to ticks.

(c) The commission may adopt rules relating to testing,

immunizing, treating, certifying, or marking or branding

livestock moving into this state from another state or country.

Acts 1981, 67th Leg., p. 1441, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.030. DISINFECTION OF CONVEYANCE. (a) A person,

including a railway or transportation company, who operates a

conveyance into which livestock are loaded shall clean and

disinfect each car or other conveyance after removal of the

livestock unless the livestock are clean and free from ticks or

exposure to ticks.

(b) The commission shall adopt rules relating to the cleaning

and disinfecting of conveyances.

Acts 1981, 67th Leg., p. 1441, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.031. USE OF SAND AS BEDDING IN CONVEYANCE. The

commission may establish quarantines and restrict the use of sand

as bedding in a livestock conveyance except for sand from known

tick-free sand pits.

Acts 1981, 67th Leg., p. 1441, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.032. MOVEMENT OF COMMODITIES. The commission may

establish quarantines and restrict the movement from quarantined

areas of hay, hides, carcasses, or other commodities that are

capable of carrying ticks.

Acts 1981, 67th Leg., p. 1441, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.033. HANDLING AND REMOVAL OF REFUSE OR DEAD OR INJURED

LIVESTOCK. The commission may establish quarantines and regulate

the removal and handling of refuse matter from quarantined

stockyards, quarantined stock pens, and other quarantined places

and may establish quarantines and regulate the handling or

removal of livestock that die or are injured in transit.

Acts 1981, 67th Leg., p. 1442, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER C. DIPPING

Sec. 167.051. LIVESTOCK SUBJECT TO DIPPING. (a) Livestock

located in the tick eradication area are subject to dipping if

the livestock:

(1) are infested with ticks;

(2) were exposed to ticks within the nine months preceding an

order to dip; or

(3) are on premises described in an order to dip during the time

that the order is in effect and the person to whom the order is

issued is the owner, part owner, or caretaker of the livestock.

(b) Livestock located in the free area are subject to dipping

if:

(1) the livestock are infested with ticks;

(2) the livestock were exposed to ticks within the nine months

preceding an order to dip;

(3) the livestock are on premises described in an order to dip

during the time the order is in effect and the person to whom the

order is issued is the owner, part owner, or caretaker of the

livestock; or

(4) the commission determines that dipping is necessary to

ensure that the livestock are entirely free from infestation.

(c) The commission may require the dipping of livestock that are

located in the free area and are tick infested or have been

exposed to ticks regardless of whether the livestock or the area

in which the livestock are located is under quarantine.

Acts 1981, 67th Leg., p. 1442, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.052. ORDER TO DIP. (a) The commission may order the

owner, part owner, or caretaker of livestock to dip the livestock

in accordance with the directions of the commission. The order

must be dated, in writing, and signed or stamped with the

signature of the commission or the presiding officer of the

commission.

(b) An order to dip must:

(1) state the period of time covered by the order;

(2) describe the premises on which the livestock to be dipped

are located;

(3) state that the person to whom the order is directed shall

dip all livestock of which the person is the owner, part owner,

or caretaker and which are located on those premises during that

time;

(4) state that the dipping must be done under the supervision of

an inspector;

(5) designate the vat at which the livestock are to be dipped;

(6) state the dates on which the livestock are to be dipped; and

(7) state that if the person does not dip the livestock on those

dates, the dipping will be done at the person's expense by a

peace officer acting in accordance with this chapter.

(c) The order is not required to describe the premises on which

the livestock are located by field notes or metes and bounds, but

must provide a reasonable description sufficient to inform the

person to whom it is directed of the premises or land covered by

the order.

(d) An order may require the dipping of the livestock on as many

dates as the commission considers necessary for eradicating the

infestation or exposure of the livestock or the premises on which

the livestock is located.

(e) An order to dip must be delivered to the person to whom it

is directed not later than the 12th day before the date specified

in the order for the first dipping, not including the date of

delivery or the date of the first dipping.

(f) A person to whom an order to dip is directed shall comply

with the order and dip the livestock in accordance with the

directions of the commission. If the order is not delivered

within the time provided by Subsection (e) of this section, the

person receiving the order shall begin dipping on the first

dipping date that is more than 12 days after the date of receipt

of the order and shall continue dipping on subsequent dates as

specified in the order.

(g) If the livestock or the premises are not freed from ticks or

exposure to ticks before an order to dip expires, the Commission

may issue additional orders regardless of whether the livestock

were exposed to ticks in the nine months preceding the date of

the subsequent order.

Acts 1981, 67th Leg., p. 1442, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 554, Sec. 32, eff.

Sept. 1, 1995.

Sec. 167.053. HEARING. (a) A person is entitled to request and

obtain a hearing for the purpose of protesting an order to dip by

filing a sworn application with the supervising inspector of the

county in which the livestock are located. The application must

be filed not later than the 10th day after the day on which the

order was received.

(b) Following a hearing, the commission shall transmit its

written decision to the supervising inspector, who shall transmit

it to the protesting person by delivering it in person or by

mailing it by registered mail to the address shown in the hearing

application. If the commission overrules the protest, the person

to whom the order was directed shall comply with the order.

(c) If the commission's decision is delivered in person, a

person whose protest is overruled shall begin dipping the

livestock on the first dipping date in the order that is more

than two days after the day on which the decision is received. If

the decision is delivered by mail, the person shall begin dipping

on the first dipping date in the order that is more than four

days after the day on which the decision was deposited in the

mail.

Acts 1981, 67th Leg., p. 1443, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.054. EXCUSE FROM COMPLIANCE WITH ORDER. The

supervising inspector of a county for good cause may excuse a

person from complying with an order to dip, but shall be held

responsible for excusing compliance without good cause.

Acts 1981, 67th Leg., p. 1443, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.055. PERSONS RESPONSIBLE FOR DIPPING AND ASSISTANCE.

(a) A person who owns any interest in livestock subject to

dipping or who is the caretaker of that livestock is responsible

for the dipping of the livestock under this chapter and is

subject to prosecution for failure to dip the livestock.

(b) A husband and wife are jointly and severally liable for the

dipping of livestock subject to dipping that belong to their

community estate. Each spouse is responsible for the dipping of

livestock belonging to that person's separate estate, except that

a spouse who is the caretaker of livestock owned by the other

spouse is responsible for the dipping of that livestock.

(c) A person responsible for the dipping of livestock subject to

dipping shall furnish all necessary labor, at the person's own

expense, for gathering the livestock, driving the livestock to

the dipping vat, dipping the livestock, and returning the

livestock to the person's premises after dipping.

Acts 1981, 67th Leg., p. 1443, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.056. MANNER OF DIPPING. If the commission requires

livestock to be dipped, the livestock shall be submerged in a

vat, sprayed, or treated in another sanitary manner prescribed by

the commission.

Acts 1981, 67th Leg., p. 1444, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.057. DIPPING MATERIALS. (a) The commission shall

prescribe by rule the official materials in which livestock are

to be dipped under this chapter. A person may not dip livestock

for purposes of this chapter in a material other than an official

material prescribed by the commission.

(b) The state, an agency of the state, or an agency of the

government of the United States shall, and a county may, furnish

the official materials for the dipping of livestock under this

chapter.

Acts 1981, 67th Leg., p. 1444, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.058. DIPPING INTERVALS. A person to whom an order to

dip is directed shall dip the livestock on the dates specified in

the order, but the order of the commission must provide an

interval of at least 13 days, not including any part of a dipping

date, between the days on which it directs the livestock to be

dipped. The order of the commission may provide an interval

longer than 13 days.

Acts 1981, 67th Leg., p. 1444, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.059. DIPPING FACILITIES. (a) The commissioners court

of each county, including a county in the free area, in all or

part of which the commission conducts tick eradication shall

cooperate with the commission and shall furnish facilities

necessary to the dipping of livestock in that county. The

commissioners court shall furnish dipping vats, pens, chutes, and

other necessary facilities in the number, at the locations, and

of the type specified by the commission. In addition, the county,

at its expense, shall maintain the facilities and repair or

remodel them as necessary, shall provide the water for filling

the vats, and shall clean and refill the vats as necessary.

(b) For the purpose of constructing, purchasing, or leasing

dipping facilities, and for the purpose of providing necessary

land, labor, or materials, a commissioners court may appropriate

money out of the general fund of the county or may incur

indebtedness by the issuance of warrants. A warrant issued may

not draw interest at a rate of more than six percent per year and

may not have a term of more than 20 years. The commissioners

court may levy taxes to pay interest on warrants and may

establish a sinking fund for the payment of warrants.

(c) For the purpose of acquiring necessary land for the

construction or maintenance of dipping facilities, for the

purpose of acquiring dipping facilities that have already been

constructed, or for the purpose of acquiring land necessary for

ingress and egress to and from those facilities, a commissioners

court has the power of eminent domain. The commissioners court

shall exercise the power of eminent domain in the manner provided

by law for acquiring land for the building and maintenance of

public buildings, except that the court shall institute and

prosecute condemnation proceedings on written request from the

presiding officer of the commission. The request from the

commission shall designate:

(1) the land to be condemned and its location;

(2) the name of the owner of the land to be condemned; and

(3) the easement to be acquired for ingress and egress.

(d) In acquiring land or facilities by eminent domain, the

commissioners court may retain the property for permanent use by

making appropriate compensation or may acquire the property for

temporary use by making proper compensation for the period of

time determined necessary by the commissioners court.

Acts 1981, 67th Leg., p. 1444, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 554, Sec. 33, eff.

Sept. 1, 1995.

Sec. 167.060. DIPPING REQUIRED FOR MOVEMENT FROM QUARANTINED

AREA. (a) An inspector may not issue a certificate or permit

for the movement of livestock from a quarantined enclosure unless

the owner or caretaker of the livestock:

(1) is cooperating with the commission in the regular systematic

dipping of the livestock listed in Subsection (b) of this

section; and

(2) has dipped those livestock on the last two dipping dates

that were prescribed for the area in which the livestock are

located and that preceded the date of movement.

(b) In order to be issued the permit or certificate, the owner

or caretaker must cooperate with the commission in the regular

systematic dipping of livestock of which the person is the owner

or caretaker and which:

(1) are located in the enclosure from which the livestock are to

be moved;

(2) are located in quarantined enclosures that connect with the

enclosure from which the livestock are to be moved, including an

enclosure that:

(A) connects with an enclosure that connects with the enclosure

from which the livestock are to be moved; or

(B) is on the opposite side of a lane or road from the enclosure

from which the livestock are to be moved; or

(3) are located on the quarantined open range that connects with

any of the enclosures under Subdivision (1) or (2) of this

subsection.

(c) If ticks are found on any of the livestock submitted for

movement, before the certificate or permit is issued, each head

of the livestock must be dipped at intervals of not less than

every 7th day nor more than every 14th day and found free from

ticks at the last dipping.

(d) The commission may waive the enforcement of this section for

good cause. A waiver of the commission must be in writing.

Acts 1981, 67th Leg., p. 1445, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER D. STOCKYARD REGULATION

Sec. 167.081. DESIGNATION OF FACILITY TO HANDLE CERTIFIED

LIVESTOCK. (a) The commission may designate a stockyard that is

in the tick eradication area or in the free area and is open to

the public for yarding, marketing, and selling livestock as a

facility to handle intrastate movements of livestock certified by

an inspector to be free from ticks or exposure to ticks. A

stockyard so designated shall provide tick-free facilities for

the handling of that livestock in accordance with this

subchapter.

(b) A designation under this section is effective for 24 months

following the day on which notice is served, and the commission

may redesignate a facility for the purpose of this section.

Acts 1981, 67th Leg., p. 1445, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.082. NOTICE AND HEARING. (a) The commission shall

give written notice of a designation under this subchapter to the

stockyard company or to the owner, operator, or other person in

control of the stockyard.

(b) A person to whom a notice is directed may request a hearing

for the purpose of protesting the designation in the manner

provided by Section 167.053 of this code for requesting a hearing

on an order to dip. The commission shall grant the hearing and

give notice of its decision in the manner provided by that

section.

(c) A person whose protest is overruled shall complete the work

required to provide tick-free facilities not later than the 60th

day following the day on which the person receives notice of the

commission's decision.

Acts 1981, 67th Leg., p. 1446, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.083. MAINTENANCE OF TICK-FREE FACILITIES. (a) A

person who owns or operates and is in control of a stockyard

designated under this subchapter shall maintain clean and

tick-free facilities, including pens, alleys, and chutes, so that

livestock certified by an inspector to be free from ticks or

exposure to ticks may be received, yarded, weighed, and sold for

intrastate purposes without being subject to exposure to ticks.

(b) In accordance with Subsection (a) of this section, the owner

or operator shall maintain tick-free scales, entrances, exits,

pens, and territory immediately surrounding the pens.

(c) The stockyard company, owner or operator, or other person in

control of a stockyard may not discriminate between interstate

and intrastate handling of livestock.

Acts 1981, 67th Leg., p. 1446, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER E. ENFORCEMENT

Sec. 167.101. INSPECTORS. (a) The commissioners court of a

county in which the commission conducts tick eradication may

nominate the number of local inspectors found by the commission

to be necessary for tick eradication in that county. The

commission shall appoint those persons nominated unless,

following appointment of local inspectors, the commission finds

that the county is trying to retard tick eradication or is

nominating persons who are incompetent or negligent in the

performance of duty. In that case, the commission may ignore the

nominations of the county.

(b) If a commissioners court fails or refuses to nominate

persons as local inspectors, the commission shall appoint local

inspectors without nomination.

(c) Local inspectors work under the direction and orders of the

commission and are subject to discharge by the commission. The

commission shall fix and the state shall pay the salaries of

local inspectors, but a county may pay the salary and traveling

expenses of a local inspector.

(d) The commission may employ county and district supervising

inspectors without nomination by the commissioners courts.

(e) Only an inspector appointed for the purpose may conduct tick

eradication or issue permits and certificates certifying

livestock to be free from ticks or exposure to ticks. An

inspector shall issue those permits and certificates in

accordance with the rules of the commission.

Acts 1981, 67th Leg., p. 1446, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.102. ENTRY POWER. (a) A commissioner or an inspector,

and assistants, may enter public or private property, without a

warrant, for the exercise of an authority or performance of a

duty under this chapter.

(b) If an inspector or commissioner desires to be accompanied by

a peace officer, the inspector or commissioner shall apply for a

search warrant to a magistrate of the county in which the

property is located. The magistrate shall issue the search

warrant on a showing of probable cause by oath or affirmation.

(c) The search warrant shall describe the place to be entered in

a reasonable manner that will enable the person in charge of the

property to identify the property described, but the warrant is

not required to describe the property by field notes or by metes

and bounds. If the applicant for the warrant seeks to enter the

property to determine whether livestock are on the property, the

application for the warrant shall state that. If the warrant is

obtained for the purpose of seizing or dipping livestock, the

application and the warrant shall describe the livestock, state

whether the animals are cattle, horses, mules, jacks, or jennets,

and give the approximate number of animals. If any of that

information is unknown to the applicant, the application and

warrant shall state that the information is unknown.

(d) A search warrant issued under this section authorizes the

person to whom it is issued to enter the property for the

exercise of an authority or performance of a duty under this

chapter and to be accompanied by a peace officer and assistants.

In addition, the warrant authorizes the peace officer and the

assistants to perform any duty authorized by this chapter.

(e) A search warrant issued under this section permits entry and

reentry for the purposes of this section for a period of 60 days

beginning on the day on which it is issued. After that period,

additional search warrants may be issued as often as necessary.

Acts 1981, 67th Leg., p. 1447, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.103. DIPPING OF CATTLE BY PEACE OFFICER ON REQUEST OF

INSPECTOR. (a) If a person responsible for dipping livestock

fails to dip the livestock at the time and place directed in the

order or, prior to a dipping date in the order, states that he or

she does not intend to dip the livestock, the inspector in charge

of tick eradication in that county shall notify a peace officer.

(b) The peace officer shall deputize a sufficient number of

assistants, to be designated by the supervising inspector of the

county, shall enter the property on which the livestock are

located, and shall gather and dip the livestock under the

supervision of an inspector and in accordance with the directions

of the commission.

(c) The peace officer shall continue to dip the livestock on

each dipping date specified in the order until the person

responsible for dipping begins and continues the dipping in

accordance with that order.

Acts 1981, 67th Leg., p. 1447, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.104. SEIZURE AND DISPOSAL OF LIVESTOCK RUNNING AT

LARGE. (a) An inspector may request a peace officer to seize

livestock if:

(1) the inspector determines the livestock to be running at

large or on the open range of a county or part of a county in

which the commission is conducting tick eradication under this

chapter; and

(2) the inspector is unable to locate the owner or caretaker of

the livestock.

(b) The peace officer may deputize assistants, shall seize the

livestock, and shall dip the livestock, under the supervision of

an inspector. The officer shall impound the livestock at a place

designated by the inspector or otherwise dispose of the livestock

as necessary for the purpose of tick eradication.

Acts 1981, 67th Leg., p. 1448, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.105. SEIZURE AND DISPOSAL OF LIVESTOCK MOVED IN

VIOLATION OF QUARANTINE. (a) An inspector who discovers

livestock that are being or have been moved in violation of a

quarantine may request a peace officer to seize the livestock

and:

(1) impound the livestock at the expense of the owner; or

(2) if practicable, return the livestock at the expense of the

owner to the point of origin.

(b) In addition to other expenses, the owner of the seized

livestock shall pay the officer a fee of $2 and the cost of

feeding, watering, and holding the livestock.

Acts 1981, 67th Leg., p. 1448, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.106. INJUNCTION; MANDAMUS. (a) The commission or a

resident of this state may sue for an injunction to compel

compliance with a provision of this chapter or to restrain a

threatened violation of a provision of this chapter.

(b) A resident of this state may sue for mandamus against a

commissioners court to compel the compliance of that court with

the duty of the commissioners court under this chapter.

(c) The commission or a resident of a county or part of a county

in which tick eradication is being conducted may sue for

permanent or temporary relief to compel a person who is an owner,

part owner, or caretaker of livestock to dip that livestock in

accordance with this chapter if the person has failed or refused

to dip the livestock or has threatened to fail or refuse to dip

the livestock. If the court finds that the defendant has been

served with an order of the commission to dip the livestock, that

the livestock are subject to dipping, and that the material

allegations of the plaintiff's petition are true, the court shall

enter an order commanding the defendant to dip the livestock in

accordance with the directions of the commission at the time and

place designated in the order of the commission or in the order

of the court. If the defendant fails to comply with the order of

the court, the court may hold the defendant in contempt and

punish the defendant accordingly and shall order a peace officer

to deputize assistants and dip the livestock in accordance with

the order of the court. The expense of dipping the livestock and

employing the peace officer and assistants shall be taxed against

the defendant as a cost of suit.

(d) A court may hear and determine a suit under this section in

term or in vacation. Notice of the suit shall be given to the

defendant as the court determines justice requires.

Acts 1981, 67th Leg., p. 1448, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.107. SALE OF LIVESTOCK DIPPED OR SEIZED BY PEACE

OFFICER. (a) A peace officer who gathers and dips or who seizes

and impounds or disposes of livestock under Section 167.103,

167.104, or 167.105 of this code is entitled to retain and sell

the livestock for the purpose of securing payment for the

expenses of handling, including the expenses of holding, feeding,

and watering the livestock.

(b) Not later than the 60th day after the day on which livestock

are dipped or seized, the peace officer may sell at public sale

to the highest bidder a number of the animals sufficient to cover

the secured expenses. The officer shall conduct the sale at the

courthouse door of the county in which the livestock are located

and shall post notice of the sale at that courthouse door at

least five days before the day of the sale.

(c) If any proceeds of the sale remain after deducting the

amount to which the peace officer is entitled, the peace officer

shall pay those proceeds to the county treasurer subject to the

order of the owner of the livestock.

(d) A peace officer who dips livestock under Section 167.103 of

this code is entitled to act under this section to secure the

expenses of each day on which the animals are dipped.

Acts 1981, 67th Leg., p. 1449, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.108. LIENS. (a) A peace officer who gathers and dips

or who seizes and impounds or disposes of livestock under Section

167.103, 167.104, or 167.105 of this code has a lien on the

livestock for the purpose of securing payment of the officer's

fees and the expenses of handling the livestock, including the

expenses of holding, feeding, and watering the livestock and the

expenses of paying assistants. Instead of retaining and selling

the livestock under Section 167.107 of this code, the officer may

perfect and foreclose a lien granted by this section.

(b) A peace officer who dips livestock in accordance with an

order of a court under Section 167.106(c) of this code, and the

peace officer's assistants, have a lien on the livestock to

secure payment of the expenses and costs of the dipping.

(c) A peace officer may perfect a lien under Subsection (a) of

this section by filing a sworn statement of indebtedness with the

county clerk of the county in which the livestock are located.

The statement must describe the livestock and must be filed

within six months after the dipping or other action of the peace

officer giving rise to the lien. The statement may cover a single

action or actions over a period of time. If the statement covers

actions over a period of time, the statement must be filed within

six months after the last dipping or other action giving rise to

the lien.

(d) A peace officer may perfect a lien under Subsection (b) of

this section by filing a sworn statement covering a single

dipping or a number of dippings with the clerk of the district

court. The statement must show the number of livestock dipped and

must describe the livestock. The statement must be filed within

12 months after each dipping.

(e) A peace officer may foreclose a lien under Subsection (a) of

this section by filing suit against the owner of the livestock in

a court of competent jurisdiction for collection of the account

and foreclosure of the lien. The suit must be filed within 24

months after the statement is filed with the county clerk. In the

suit, the court may not require a cost bond of the peace officer

or any person to whom the peace officer has assigned the account.

The court shall enter judgment for the debt, with interest and

costs of suit, and for foreclosure of the lien on the number of

animals that the court determines necessary to defray the

expenses and fees secured.

(f) The court shall foreclose a lien under Subsection (b) of

this section after the filing of the statement and shall do so

against the number of animals necessary for the payment of the

expenses and costs. The court shall order those animals sold as

under execution.

(g) If a lien is foreclosed under this section, the remainder of

the proceeds of the sale following deduction of expenses and

costs shall be paid to the clerk of the court in which the suit

is pending and are subject to the order of the owner of the

livestock.

Acts 1981, 67th Leg., p. 1449, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.109. ADMISSIBILITY OF COMMISSION INSTRUMENTS;

IDENTIFICATION IN COMPLAINT. (a) A copy of a written instrument

issued by the commission is admissible as evidence in any court

of this state if the copy is certified by the presiding officer

of the commission.

(b) In a prosecution for a violation of this chapter, the state

is not required to include in the complaint, information, or

indictment a verbatim copy of a written instrument or

proclamation, but may allege the issuance and identify it by date

of issuance.

(c) In the trial of a civil or criminal case under this chapter,

in which a certified copy of a commission written instrument or a

proclamation is to be introduced in evidence, the instrument or

proclamation is not required to be filed with the papers of the

cause and the party introducing it is not required to give notice

of it to the other party.

Acts 1981, 67th Leg., p. 1450, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 554, Sec. 34, eff.

Sept. 1, 1995.

Sec. 167.110. PRESUMPTION OF EXISTENCE OR SUFFICIENCY OF DIP.

(a) In the trial of any case under this chapter in connection

with the dipping of livestock or the failure to dip livestock, it

is presumed that:

(1) the dipping vat contained a sufficient amount of dipping

solution and the dipping solution had been properly tested; or

(2) the dipping solution could have and would have been put into

the vat and tested if the owner or caretaker had brought the

livestock to the vat for the purpose of dipping.

(b) In a criminal prosecution for failure to dip livestock under

this chapter, the state is not required to allege and prove that

the vat contained dipping solution.

(c) If it is necessary in a court proceeding to prove the test

of a dipping solution, it is only necessary to prove that:

(1) the dipping solution used was one of the official dipping

materials prescribed by the commission; and

(2) the inspector tested the dipping solution in accordance with

the rules of the commission.

Acts 1981, 67th Leg., p. 1450, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.111. PRESUMPTION OF OWNERSHIP OR CARE. (a) If an

inspector determines that a person is the owner, part owner, or

caretaker of livestock subject to dipping and an order to dip is

issued and served, it is presumed that, at the time of a failure

to dip, the person was still the owner, part owner, or caretaker

of livestock subject to dipping located on the premises described

in the order. In that case, the state is required to prove only

that the person was the owner, part owner, or caretaker of

livestock subject to dipping located on the premises at the time

the order was served.

(b) After the service of an order to dip, if there are no longer

any livestock subject to dipping located on the premises and if

no livestock subject to dipping have been illegally removed, the

defendant may file a sworn statement of that fact at the

beginning of the trial. If the defendant does not file that

statement, it is presumed that the defendant's status as owner,

part owner, or caretaker remained unchanged since the service of

the order.

Acts 1981, 67th Leg., p. 1451, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.112. VENUE OF CRIMINAL PROSECUTION. The owner, part

owner, or caretaker of livestock is subject to prosecution under

this chapter in the county in which the livestock and the

premises are located, regardless of whether the defendant was in

the county at the time of issuance and service of the order to

dip, at the time of the failure to dip, or at the time of

violation of the quarantine.

Acts 1981, 67th Leg., p. 1451, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 167.113. CIVIL SUIT AGAINST CORPORATE OFFENDER. If a

corporation or an agent of the corporation acting within the

agent's scope of authority commits an offense under this chapter,

the county attorney of the county in which the violation occurs

shall institute a civil suit on behalf of the state in a court of

competent jurisdiction for collection of the fine.

Acts 1981, 67th Leg., p. 1451, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER F. PENALTIES

Sec. 167.131. REFUSAL OF INSPECTION. (a) A person commits an

offense if, as the owner, part owner, or caretaker of livestock,

the person fails to gather the livestock for inspection at the

time and place ordered by the commission under Section 167.008 of

this code.

(b) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1451, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 56, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 21, eff. Sept.

1, 1993.

Sec. 167.132. MOVEMENT OF LIVESTOCK IN VIOLATION OF QUARANTINE.

(a) A person commits an offense if the person moves, or as

owner, part owner, or caretaker permits the movement of,

livestock from any land, premises, or enclosure that is under

quarantine for tick infestation or exposure in violation of the

quarantine without a permit issued by an inspector of the

commission or of the Animal and Plant Health Inspection Service,

United States Department of Agriculture.

(b) A railroad or other transportation company commits an

offense if it permits a head of livestock to enter stock pens in

the tick eradication area under the company's control without a

written certificate or permit from an inspector of the commission

or of the Animal and Plant Health Inspection Service, United

States Department of Agriculture.

(c) An offense under this section is a Class C misdemeanor for

each head of livestock moved, permitted to move, or permitted to

enter the pen unless it is shown on the trial of the offense that

the defendant has been previously convicted under this section,

in which event the offense is a Class B misdemeanor.

(d) Except as provided by this subsection, a person commits a

separate offense under Subsection (a) of this section for each

county into which livestock are moved within 30 days following

the day on which the livestock leave the county in which they

were quarantined. A person does not commit an offense for a

county if the person complied with the requirements of this

chapter prior to entry into that county.

Acts 1981, 67th Leg., p. 1451, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 57, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 22, eff. Sept.

1, 1993.

Sec. 167.133. MOVEMENT OF ANIMALS OR COMMODITIES INTO TEXAS FROM

QUARANTINED AREA. (a) A person commits an offense if the

person:

(1) moves livestock or, as owner, part owner, or caretaker,

permits livestock to be moved into this state in violation of

Section 167.026(a) of this code; or

(2) moves animals or commodities into this state in violation of

Section 167.026(b) or (c) of this code.

(b) An offense under Subsection (a)(1) of this code is a Class C

misdemeanor for each head of livestock moved or permitted to be

moved unless it is shown on the trial of the offense that the

defendant has been previously convicted under this section, in

which event the offense is a Class B misdemeanor.

(c) An offense under Subsection (a)(2) of this section is a

Class C misdemeanor unless it is shown on the trial of the

offense that the defendant has been previously convicted under

this section, in which event the offense is a Class B

misdemeanor. A person commits a separate offense under that

subsection for the movement of each animal, each animal product,

or each shipment of another commodity.

Acts 1981, 67th Leg., p. 1452, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 58, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 23, eff. Sept.

1, 1993.

Sec. 167.134. MOVEMENT OF LIVESTOCK IN VIOLATION OF PERMIT OR

CERTIFICATE. (a) A person commits an offense if the person

moves or, as owner, part owner, or caretaker, permits the

movement of, livestock under a certificate or permit from

quarantined land, premises, or enclosures to a place other than

that designated on the certificate or permit by the inspector.

(b) An offense under this section is a Class C misdemeanor for

each head of livestock moved unless it is shown on the trial of

the offense that the defendant has been previously convicted

under this section, in which event the offense is a Class B

misdemeanor.

Acts 1981, 67th Leg., p. 1452, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 59, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 24, eff. Sept.

1, 1993.

Sec. 167.135. FAILURE TO POSSESS OR EXHIBIT PERMIT OR

CERTIFICATE. (a) A person commits an offense if the person is

in charge of livestock for which a certificate or permit is

required or is in charge of the conveyance transporting that

livestock and the person fails to possess or exhibit the

certificate or permit in the manner provided by Section 167.027

of this code.

(b) An offense under this section is a Class C misdemeanor for

each head of livestock moved or conveyed without a certificate or

permit as required by Subsection (a) of this section unless it is

shown on the trial of the offense that the defendant has been

previously convicted under this section, in which event the

offense is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1452, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 60, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 25, eff. Sept.

1, 1993.

Sec. 167.136. FAILURE TO MAKE STATEMENT OF POSSESSION AND

DESTINATION; MAKING FALSE STATEMENT. (a) A person required by

Section 167.028 of this code to make a written statement commits

an offense if the person:

(1) fails or refuses to make the statement in accordance with

that section; or

(2) makes a false statement under that section.

(b) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1452, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 61, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 26, eff. Sept.

1, 1993.

Sec. 167.137. FAILURE TO DISINFECT CONVEYANCE. (a) A person

required by Section 167.030 of this code to clean and disinfect a

conveyance commits an offense if the person fails or refuses to

clean and disinfect the conveyance in accordance with the rules

of the commission.

(b) An offense under this section is a Class C misdemeanor for

each car or other means of conveyance not cleaned and disinfected

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

(c) A person commits a separate offense for each day of failure

or refusal.

Acts 1981, 67th Leg., p. 1453, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 62, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 27, eff. Sept.

1, 1993.

Sec. 167.138. USE OF SAND AS BEDDING. (a) A person commits an

offense if the person uses sand as bedding in a livestock

conveyance in violation of a quarantine established or a

commission rule adopted under Section 167.031 of this code.

(b) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1453, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 63, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 28, eff. Sept.

1, 1993.

Sec. 167.139. MOVEMENT OF COMMODITIES FROM QUARANTINED AREA.

(a) A person commits an offense if the person moves a commodity

capable of carrying ticks from a quarantined area in violation of

a quarantine established or a commission rule adopted under

Section 167.032 of this code.

(b) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1453, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 64, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 29, eff. Sept.

1, 1993.

Sec. 167.140. IMPROPER HANDLING AND REMOVAL OF LIVESTOCK REFUSE

OR DEAD OR INJURED LIVESTOCK. (a) A person commits an offense

if the person violates a quarantine established or a commission

rule adopted under Section 167.033 of this code.

(b) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1453, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 65, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 30, eff. Sept.

1, 1993.

Sec. 167.141. FAILURE TO DIP LIVESTOCK. (a) A person who is

the owner, part owner, or caretaker of livestock commits an

offense if, after the 12th day following the day on which notice

of an order to dip is received, the person fails or refuses to

dip the livestock as prescribed in the order, on any date

prescribed in the order, during the hours prescribed in the

order, under the supervision of an inspector, in an official

dipping material, or in the dipping vat designated in the order.

(b) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1453, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 66, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 31, eff. Sept.

1, 1993.

Sec. 167.142. DESTRUCTION OF PUBLIC DIPPING FACILITIES. (a) A

person commits an offense if the person, without lawful

authority:

(1) damages or destroys all or part of a dipping vat, pen,

chute, or other facility provided under Section 167.059 of this

code by use of any means, including cutting, burning, or tearing

down or by use of dynamite or another explosive; or

(2) attempts to damage or destroy all or part of one of those

facilities.

(b) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

Acts 1981, 67th Leg., p. 1453, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 67, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 32, eff. Sept.

1, 1993.

Sec. 167.143. FAILURE TO PROVIDE TICK-FREE STOCKYARD FACILITIES.

(a) A stockyard company or an owner, operator, or person in

charge of a stockyard commits an offense if the person fails or

refuses to provide and complete facilities required by the

commission under Subchapter D of this chapter within 60 days

after the day on which notice of designation is served under that

subchapter.

(b) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted under this section, in which event

the offense is a Class B misdemeanor.

(c) A person commits a separate offense for each 30 days of

failure or refusal within the 24 months following service of

notice.

Acts 1981, 67th Leg., p. 1454, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 68, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 548, Sec. 33, eff. Sept.

1, 1993.

Sec. 167.144. REFUSAL TO PERMIT SEARCH. (a) A person commits

an offense if the person refuses to permit a person to whom a

search warrant is issued under Section 167.102 of this code, that

person's assistant, or a peace officer, to enter the property

described in the warrant or to perform a duty under this chapter.

(b) An offense under this section is a Class B misdemeanor.

(c) A person commits a separate offense for each day of refusal.

Acts 1981, 67th Leg., p. 1454, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 69, eff.

Sept. 1, 1989.



CHAPTER 168. PULLORUM DISEASE AND FOWL TYPHOID CONTROL

AGRICULTURE CODE

TITLE 6. PRODUCTION, PROCESSING, AND SALE OF ANIMAL PRODUCTS

SUBTITLE C. CONTROL OF ANIMAL DISEASES AND PESTS

CHAPTER 168. PULLORUM DISEASE AND FOWL TYPHOID CONTROL

Sec. 168.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Animal Health Commission.

(2) "Laboratory" means the Texas Veterinary Medical Diagnostic

Laboratory.

(3) "Flock" means poultry and eggs produced by poultry.

(4) "Hatchery" means an enterprise that operates equipment for

the hatching of eggs.

(5) "Poultry" means domestic fowl, including chickens, turkeys,

and game birds.

Acts 1981, 67th Leg., p. 1454, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1991, 72nd Leg., ch. 40, Sec. 1, eff. April

19, 1991.

Sec. 168.002. CONTROL AND ERADICATION PROGRAM. The laboratory

shall promulgate and administer a program to control and

eradicate pullorum disease and fowl typhoid, with standards at

least as stringent as those specified in the National Poultry

Improvement Plan (7 U.S.C. Section 429).

Acts 1981, 67th Leg., p. 1455, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1991, 72nd Leg., ch. 40, Sec. 2, eff. April

19, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec. 2.01, eff.

Nov. 12, 1991.

Sec. 168.003. ADMINISTRATION OF PROGRAM; SEARCH WARRANT. (a)

In administering the program, the laboratory may:

(1) require the registration of hatcheries and hatchery supply

flocks;

(2) examine, test, monitor, and collect samples from any flock,

whether a hatchery supply flock or not, if the flock is suspected

of being infected or a potential source of infection;

(3) examine, test, monitor, and collect samples from any

hatchery supply flock;

(4) enter premises where flocks are kept or eggs are hatched as

necessary to administer this chapter; and

(5) promulgate rules necessary to the control and eradication of

pullorum disease and fowl typhoid.

(b) If a person conducting an inspection of premises under

Subsection (a)(4) of this section desires to be accompanied by a

peace officer, the person may apply to any magistrate in the

county where the property is located for the issuance of a search

warrant. In applying for the warrant, the person shall describe

the premises or place to be entered and shall by oath or

affirmation give evidence of probable cause to believe that entry

is necessary for the control or eradication of pullorum disease

or fowl typhoid. The application for the warrant and the warrant

itself need only describe the property or premises in terms

sufficient to enable the owner or caretaker to know what property

is referred to in the documents. The warrant entitles the person

to whom it is issued to be accompanied by a peace officer and by

assistants. The issuing magistrate may not charge court costs or

other fees for the issuance of this warrant.

Acts 1981, 67th Leg., p. 1455, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1991, 72nd Leg., ch. 40, Sec. 2, eff. April

19, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec. 2.01, eff.

Nov. 12, 1991.

Sec. 168.004. QUARANTINE AND DISPOSAL. (a) If the laboratory

determines that any part of a flock is infected, it shall certify

that information to the commission, and the commission shall

verify the infection and immediately quarantine part or all of

the flock. The commission may authorize the laboratory to

quarantine an infected flock on behalf of the commission. The

commission shall give notice of the quarantine in the same manner

as provided by law for the quarantine of other livestock and

fowl. The commission shall also order a cessation in the sale,

movement, or exhibition of quarantined poultry or eggs and may

seek an injunction to enforce an order concerning infected

flocks.

(b) A quarantined flock shall be disposed of in a manner

prescribed by the commission. If disposal involves movement to a

state or federally inspected poultry processing establishment,

the commission shall issue a certificate to accompany the flock.

When the flock is disposed of and other measures necessary to the

control and eradication of pullorum disease and fowl typhoid are

taken, the commission shall remove the quarantine.

(c) The owner of a quarantined flock is entitled to a retesting

of the flock before its disposal.

Acts 1981, 67th Leg., p. 1455, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 70, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 40, Sec. 2, eff. April

19, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec. 2.01, eff.

Nov. 12, 1991.

Sec. 168.005. PUBLIC EXHIBITION. A person may not enter poultry

in public exhibition unless the stock originates from a flock or

hatchery free of pullorum disease and fowl typhoid or has a

negative pullorum-typhoid test after the 90th day before the day

of the exhibition. Chickens or turkeys entered in public

exhibition must be accompanied by a certificate of purchase from

the hatchery.

Acts 1981, 67th Leg., p. 1456, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 168.006. ASSISTANCE BY FLOCK OWNER. The owner of a flock

shall assist the laboratory and the commission in handling the

poultry and shall pen and present the flock on request.

Acts 1981, 67th Leg., p. 1456, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1991, 72nd Leg., ch. 40, Sec. 2, eff. April

19, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec. 2.01, eff.

Nov. 12, 1991.

Sec. 168.007. NO FEE CHARGED. Neither the laboratory nor the

commission may charge a fee for testing or laboratory examination

provided for under this chapter.

Acts 1981, 67th Leg., p. 1456, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1991, 72nd Leg., ch. 40, Sec. 2, eff. April

19, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec. 2.01, eff.

Nov. 12, 1991.

Sec. 168.008. PENALTY. (a) A person commits an offense if the

person refuses to:

(1) comply with an order of the commission or laboratory

concerning an infected flock; or

(2) admit a person with a search warrant obtained as provided in

Section 168.003 of this code.

(b) An offense under this section is a Class B misdemeanor.

(c) A person commits a separate offense for each day that the

person refuses to comply with an order or admit a person with a

search warrant.

Acts 1981, 67th Leg., p. 1456, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 836, Sec. 71, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 40, Sec. 2, eff. April

19, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec. 2.01, eff.

Nov. 12, 1991.



CHAPTER 181. PAYMENT FOR RAW MILK

AGRICULTURE CODE

TITLE 6. PRODUCTION, PROCESSING, AND SALE OF ANIMAL PRODUCTS

SUBTITLE D. DAIRY PRODUCTS

CHAPTER 181. PAYMENT FOR RAW MILK

Sec. 181.001. DEFINITIONS. In this chapter:

(1) "Cooperative association" means any group in which farmers

act together in the market preparation, processing, or marketing

of farm products or any association organized under Chapter 52 of

this code.

(2) "Dairy farmer" means a farmer engaged in the business of

producing milk for sale to milk processors directly or through a

cooperative association of which the dairy farmer is a member.

(3) "Milk processor" means a person who operates a milk, milk

products, or frozen desserts processing plant that is located in

Texas.

(4) "Purchase price" means an amount of money, based on

estimated butterfat content at the time of delivery, that a milk

processor agrees to pay a dairy farmer for a purchase of raw

milk.

Added by Acts 1987, 70th Leg., ch. 1083, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 676, Sec. 1, eff.

Sept. 1, 1989.

Sec. 181.0015. APPLICABILITY OF CHAPTER. When a dairy farmer

sells or markets milk through a cooperative association of which

the dairy farmer is a member, the cooperative association is

considered a dairy farmer for purposes of this chapter.

Added by Acts 1989, 71st Leg., ch. 676, Sec. 2, eff. Sept. 1,

1989.

Sec. 181.002. PAYMENTS HELD IN TRUST. (a) Except as provided

by Subsections (b) and (g) of this section, a milk processor

shall hold in trust all payments received from the sale of milk

for the benefit of the dairy farmer from whom the milk was

purchased until the dairy farmer has received full payment of the

purchase price for the milk. For the purposes of this subsection,

funds placed in escrow in compliance with Subsections (b) through

(e) of this section are held in trust.

(b) Except as provided by Subsection (g) of this section, a

dairy farmer who sells milk to a milk processor may require the

milk processor to establish an escrow account for the benefit of

the dairy farmer. If a dairy farmer requires a milk processor to

establish an escrow account under this subsection, the milk

processor shall deposit in the escrow account, in the manner

provided by Subsections (c) through (e) of this section, all

payments received from the sale of any milk or dairy product

until the dairy farmer has received full payment of the purchase

price for the milk.

(c) A milk processor required to establish an escrow account

under this section shall, on receipt of a payment from the sale

of milk or dairy products, deposit into the account a sum of

money determined by multiplying the total amount of all payments

received by the milk processor from the sale of milk or dairy

products by the fraction determined by dividing the total

quantity of milk purchased by the milk processor for sale as milk

or dairy products into the quantity of milk sold by the dairy

farmer to the milk processor. The milk processor shall continue

to make payments into the escrow account until the dairy farmer

has received full payment of the purchase price for the milk.

(d) An escrow account required under this section shall be

established for the benefit of the dairy farmer as a segregated,

interest-bearing account with a financial institution located in

this state the deposits of which are insured by the Federal

Deposit Insurance Corporation or the Federal Savings and Loan

Insurance Corporation. If a milk processor is required to

establish more than one escrow account under this section, the

milk processor may combine the accounts into a single account. If

the funds accumulated in a combined escrow account are

insufficient to pay all the dairy farmers who have not received

full payment and for whose benefit the account was established,

the agent of the institution with whom the escrow account is

established shall distribute the funds in proportion to the

amount then due to each dairy farmer.

(e) On presentation of proof of identity satisfactory to an

agent of the institution with which the escrow account is

established, the agent shall promptly distribute any funds

accumulated for the benefit of the dairy farmer to the dairy

farmer or, if required by an applicable federal milk marketing

order, to the federal milk administration.

(f) Funds held in trust by a milk processor or in an escrow

account are the property of the dairy farmer.

(g) A milk processor is not required to establish an escrow

account or maintain payments in trust under Subsection (a) or (b)

of this section for a payment if:

(1) full payment of the purchase price is not received, and the

dairy farmer does not give written notice to the milk processor,

by the end of the 30th day after the final date for payment of

the purchase price as specified by Section 181.003 of this code;

or

(2) a payment instrument received by the dairy farmer is

dishonored, and the dairy farmer does not give written notice to

the milk processor, by the end of the 15th business day after the

day that the notice of dishonor was received.

Added by Acts 1987, 70th Leg., ch. 1083, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 676, Sec. 3, eff.

Sept. 1, 1989.

Sec. 181.003. TIME AND METHOD OF PAYMENT FOR PURCHASE. (a) A

milk processor may not purchase raw milk from a dairy farmer

unless:

(1) payment of the purchase price is made according to the

provisions prescribed by an applicable federal milk marketing

order;

(2) any additional provisions are agreed on by both the dairy

farmer or his agent and the milk processor; and

(3) the medium of exchange used is cash, a check for the full

amount of the purchase price, or a wire transfer of money in the

full amount.

(b) For purposes of this chapter, a payment delivered by a milk

processor to the applicable federal milk market administrator on

behalf of a dairy farmer in compliance with the terms of an

applicable federal milk marketing order is considered to be

delivery of payment to the dairy farmer.

Added by Acts 1987, 70th Leg., ch. 1083, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 676, Sec. 4, eff.

Sept. 1, 1989.

Sec. 181.004. COOPERATIVE TRANSACTIONS. This chapter does not

apply to transactions between a cooperative association, while

acting as a marketing agent, and its members.

Added by Acts 1987, 70th Leg., ch. 1083, Sec. 1, eff. Sept. 1,

1987.

Sec. 181.005. DAMAGES. A milk processor who fails to pay for

raw milk as provided by this chapter is liable to the dairy

farmer for:

(1) the purchase price of the raw milk;

(2) interest on the purchase price at the highest legal rate,

from the date possession is transferred until the date the

payment is made in accordance with this chapter; and

(3) a reasonable attorney's fee for the collection of the

payment.

Added by Acts 1987, 70th Leg., ch. 1083, Sec. 1, eff. Sept. 1,

1987.



CHAPTER 188. LIENS FOR ANIMAL FEED

AGRICULTURE CODE

TITLE 6. PRODUCTION, PROCESSING, AND SALE OF ANIMAL PRODUCTS

SUBTITLE E. LIENS ON ANIMAL PRODUCTS

CHAPTER 188. LIENS FOR ANIMAL FEED

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 188.001. DEFINITIONS. In this chapter:

(1) "Animal feed" includes:

(A) commercial feed as described by Section 141.002(a),

including a substance listed by Section 141.002(c) if used as a

feed for animals; or

(B) customer-formula feed as defined under Section 141.001.

(2) "Labor" means labor or services performed in the delivery or

preparation of animal feed provided by the seller of the animal

feed.

(3) "Livestock" means beef cattle, dairy cattle, sheep, goats,

hogs, horses, poultry, and ratites.

(4) "Reasonable or agreed charges" means:

(A) any agreed price for animal feed, including labor, sold to a

lien debtor at the lien debtor's request; or

(B) the reasonable value of animal feed, including labor, as of

the date of delivery or preparation, if there is not an agreed

price or an agreed method for determining price.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995.

Sec. 188.002. PROCEEDS. (a) For the purposes of this chapter,

proceeds are the amounts received by a lien debtor, before a

deduction for taxes, fees, or assessments or a deduction made

under a court order, from the sale of:

(1) the livestock for which the animal feed was used;

(2) meat, milk, skins, wool, or other products derived from that

livestock; or

(3) issue born to that livestock.

(b) For the purposes of this chapter, proceeds do not include

amounts:

(1) due or owing to a cooperative association under Chapter 51

or 52; or

(2) retained by a cooperative association under Chapter 51 or

52.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995.

SUBCHAPTER B. ANIMAL FEED LIEN

Sec. 188.006. NOTICE BEFORE PURCHASE; REQUIRED NOTICE BEFORE

CLAIMING LIEN. (a) A person claiming a lien under this chapter

must have provided notice of the provisions of this chapter,

before purchase, either generally to purchasers of animal feed as

part of the lien claimant's normal business practices or

specifically to the lien debtor. Notice provided under this

subsection must read, to the extent applicable, substantially as

follows: "The sale of animal feed on credit is subject to Chapter

188, Agriculture Code. Failure to pay the agreed or reasonable

charges for the feed may result in the attachment of a lien to

the proceeds of the livestock for which the feed is used or the

proceeds of the animal products produced from the livestock." A

potential lien claimant may satisfy the requirements of this

subsection:

(1) by printing or stamping the notice on credit applications

filled out by purchasers; and

(2) for future purchases by purchasers who are not notified on

the credit application, by printing or stamping the notice on an

invoice or on a statement sent by separate cover.

(b) Before a person may claim a lien under this chapter, the

person must send to the debtor by certified mail written notice

that states:

(1) that the payment of the reasonable or agreed charges is more

than 30 days overdue;

(2) the amount that is overdue;

(3) that the debtor has the following three alternatives:

(A) to allow the lien to be filed;

(B) to enter into an agreement granting a security interest in

the proceeds described by Section 188.002 under the Business

& Commerce Code; or

(C) to pay the reasonable or agreed charges; and

(4) in at least 10-point type, that:

(A) the debtor has until the 10th day after the date on which

the notice is received to select an alternative under Subdivision

(3), notify the claimant of the alternative selected, and satisfy

all the requirements of the selected alternative; and

(B) the claimant may file the notice of claim of lien at any

time after the 10th day after the date on which the debtor

receives the notice if the debtor does not comply with the

requirements of Paragraph (A).

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995.

Sec. 188.007. ATTACHMENT OF LIEN. (a) A lien established under

this chapter attaches to the proceeds described by Section

188.002.

(b) A lien established under this chapter attaches on the first

day that animal feed is furnished to the lien debtor. A lien that

has attached under this section is removed if the lien claimant

does not satisfy the notice and filing requirements of this

chapter.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 292, Sec. 4, eff.

Sept. 1, 1997.

Sec. 188.008. AMOUNT OF LIEN. The amount of a lien under this

chapter is equal to the sum of:

(1) the amount of the unpaid reasonable or agreed charges for

animal feed furnished within the 180-day period immediately

preceding the day the notice of claim of lien is filed with the

secretary of state as provided by this chapter; and

(2) the filing fees for the lien as provided by this chapter.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 292, Sec. 5, eff.

Sept. 1, 1997.

Sec. 188.009. PERSON ENTITLED TO FILE; EXCEPTION. (a) Except

as provided by Subsection (b) or by Section 188.047, a person who

provides animal feed may file a notice of claim of lien as

provided by this chapter.

(b) The claimant may not file a notice of claim of lien if the

settlement of a dispute between the claimant and the debtor has

been submitted to the department and is pending.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 292, Sec. 6, eff.

Sept. 1, 1997.

Sec. 188.010. PERFECTION OF LIEN. A lien created under this

chapter is perfected on the filing of a notice of claim of lien

with the secretary of state as provided by this chapter.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995.

Sec. 188.011. DURATION OF NOTICE OF CLAIM OF LIEN. (a) Except

as otherwise provided by this chapter, the notice of claim of

lien is effective, and a new notice of claim of lien is not

required to maintain the lien, as long as the person who provides

the animal feed, including labor, either:

(1) remains unpaid for the amount secured by the lien; or

(2) continues to provide animal feed on a regular basis to the

lien debtor.

(b) For purposes of this section, providing animal feed,

including labor, is not considered to be made on a regular basis

if a period of more than 45 days elapses between deliveries or

preparations.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995.

Sec. 188.012. PROCEDURES FOR SETTLEMENT OF DISPUTES. (a) The

commissioner of agriculture by rule shall establish a procedure

to settle a dispute between a claimant supplying animal feed and

labor and a debtor. The procedures must provide:

(1) a time requirement for submitting the dispute to the

department;

(2) a time requirement within which a notice of the dispute must

be submitted to each party; and

(3) a process for evaluating the dispute.

(b) Each party to the dispute is equally liable for the

reasonable costs incurred by the department in carrying out this

section.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995.

Sec. 188.013. CONTENTS OF NOTICE OF CLAIM OF LIEN. The notice

of claim of lien must include:

(1) the name and address of the lien claimant;

(2) the name and address of the lien debtor;

(3) the location of the livestock for which the animal feed was

provided;

(4) a statement that the payment of the reasonable or agreed

charges is more than 30 days overdue;

(5) the amount that is overdue;

(6) a statement, signed under penalty of perjury, that:

(A) the lien claimant provided notice of the provisions of this

chapter, before purchase, either generally to purchasers of

animal feed as part of the lien claimant's normal business

practices or specifically to the lien debtor, in the manner

required by Section 188.006(a);

(B) the lien claimant sent to the lien debtor the notice

required by Section 188.006(b);

(C) more than 10 days have elapsed since the date on which the

notice was received by the lien debtor; and

(D) the lien debtor has not complied with the requirements of an

alternative set out by Section 188.006(b); and

(7) a statement that the lien claimant has an animal feed lien

under this chapter.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995.

Sec. 188.014. SIGNATURE. The notice of claim of lien shall be

signed by the lien claimant or by a person authorized to sign

documents of a similar kind on behalf of the claimant.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995.

Sec. 188.015. FORM. (a) The notice of claim of lien must be

filed on a form that satisfies the requirements of a financing

statement under Sections 9.502-9.504, Business & Commerce

Code, except that:

(1) the lien claimant may be identified either as a lien

claimant or as a secured party;

(2) the form must be signed by the lien claimant and is not

required to be signed by the lien debtor; and

(3) in the space for the description of the collateral, the

information specified in Sections 188.013(3), (4), (5), and (7)

must be entered.

(b) A separately signed statement containing the information

specified in Section 188.013(6) shall be attached to the form

required under Subsection (a).

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.06, eff.

July 1, 2001.

Sec. 188.016. FILING AND MARKING IN OFFICE OF SECRETARY OF

STATE; FEE. (a) The notice of claim of lien shall be filed and

marked in the office of the secretary of state in the same manner

as a financing statement is filed and marked under Section 9.519,

Business & Commerce Code.

(b) The uniform fee for filing and indexing and for stamping a

copy furnished by the secured party is the same as the fee

assessed under Section 9.525, Business & Commerce Code.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.07, eff.

July 1, 2001.

Sec. 188.017. TIME OF WRITTEN NOTICE. The lien claimant shall

provide written notice of the claim of lien to the lien debtor

not later than the 10th day after the date the notice of claim of

lien is filed with the office of the secretary of state.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995.

Sec. 188.018. RECOGNITION OF NOTICE AS FINANCING STATEMENT. The

secretary of state shall recognize a notice of claim of lien

under this subchapter as a financing statement under Subchapter

E, Chapter 9, Business & Commerce Code.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.08, eff.

July 1, 2001.

SUBCHAPTER C. PRIORITY OF LIEN

Sec. 188.026. TIME OF FILING. (a) A lien created under this

chapter has the same priority as a security interest perfected by

the filing of a financing statement on the date the notice of

claim of lien was filed.

(b) A lien created under this chapter does not have priority

over:

(1) labor claims for wages and salaries for personal services

that are provided by an employee to a lien debtor in connection

with the livestock, the production of animal products derived

from the livestock, or issue born to the livestock, the proceeds

of which are subject to the lien; or

(2) claims for charges for the care of the livestock, the

proceeds of which are subject to the lien.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995.

SUBCHAPTER D. INFORMATION CONCERNING LIEN

Sec. 188.031. ISSUANCE OF CERTIFICATE TO MEMBER OF PUBLIC; FEE.

(a) A person may obtain a certificate identifying any lien on

file and any notice of claim of lien naming a particular debtor

and stating the date and time of filing of each notice and the

names and addresses of each lienholder in the certificate.

(b) The amount of the fee for a certificate under Subsection (a)

is the same as the amount of the fee provided by Section

9.525(d), Business & Commerce Code.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

547, Sec. 8, eff. September 1, 2009.

Sec. 188.032. COPIES OF NOTICES OF CLAIM OF LIEN AND OTHER

NOTICES; FEE. (a) A person may obtain a copy of any notice of

claim of an animal feed lien filed.

(b) The fee for a copy of a notice of claim of lien obtained

under Subsection (a) is in the amount provided by Section

405.031, Government Code.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

547, Sec. 9, eff. September 1, 2009.

SUBCHAPTER E. ENFORCEMENT OF LIEN

Sec. 188.036. WRITTEN NOTICE TO SECURED CREDITORS BY LIEN

CLAIMANT. (a) A lien claimant shall provide written notice to

any secured creditor at least 30 days before the date the lien

claimant enforces a claim of lien.

(b) For purposes of this section, "secured creditor" means any

entity named as a secured party in a financing statement that is

filed regarding the debtor and that covers an animal product, an

account, or livestock subject to the lien.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995.

Sec. 188.037. FORECLOSURE IN ACTION TO RECOVER REASONABLE OR

AGREED CHARGES. The lien claimant may foreclose on a lien under

this chapter only in an action to recover the reasonable or

agreed charges.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995.

Sec. 188.038. TERMINATION STATEMENT. (a) If a lien claimant

receives payment for the total amount secured by a lien under

this chapter and the lien claimant has not furnished animal feed

during the 45-day period before the date on which payment is

received, the lien claimant shall file a termination statement

with the secretary of state and shall send the lien debtor a copy

of the statement as provided by this section. The statement shall

state that the lien claimant no longer claims a security interest

under the notice of claim of lien.

(b) The notice of claim of lien must be identified in the

statement under Subsection (a) by the date, names of parties to

the agreement, and file number of the original lien.

(c) If the lien claimant does not send the termination statement

required by this section before the 11th day after the date on

which the lien claimant received payment, the lien claimant is

liable to the lien debtor for actual damages suffered by the lien

debtor as a result of the failure. If the lien claimant acts in

bad faith in failing to send the statement, the lien claimant is

liable for an additional penalty of $100.

(d) The filing officer in the secretary of state's office shall

mark each termination statement with the date and time of filing

and shall index the statement under the name of the lien debtor

and under the file number of the original lien. If the filing

officer has a microfilm or other photographic record of the lien

and related filings, the filing officer may destroy the filed

notice of claim of lien at any time after receiving the

termination statement. If the filing officer does not have a

photographic record, the filing officer may destroy the filed

notice of claim of lien at any time after the first anniversary

of the date on which the filing officer received the termination

statement.

(e) The uniform filing fee for filing and indexing the

termination statement is the same as the fee assessed under

Section 9.525, Business & Commerce Code.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.09, eff.

July 1, 2001.

Sec. 188.039. RIGHT OF ASSIGNMENT OR TRANSFER; FILING OF

STATEMENT. (a) A lien created under this chapter may be

assigned by the holder of the lien, with full rights of

enforcement.

(b) The lienholder shall file a statement of assignment with the

secretary of state as provided by Section 9.514, Business &

Commerce Code.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.10, eff.

July 1, 2001.

SUBCHAPTER F. MISCELLANEOUS

Sec. 188.046. RULES. The secretary of state may adopt rules

necessary to carry out the secretary's duties under this chapter,

including prescribing necessary forms.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995.

Sec. 188.047. MAXIMUM NUMBER OF LIENS. Not more than four liens

may be enforced under this chapter against the same proceeds of a

lien debtor even if the liens are filed by different lien

claimants.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995.

Sec. 188.048. APPLICABILITY OF OTHER LAW. Chapter 9, Business

& Commerce Code, applies to a lien created under this chapter

to the extent Chapter 9 is consistent with this chapter.

Added by Acts 1995, 74th Leg., ch. 197, Sec. 2, eff. Sept. 1,

1995.






TITLE 7. SOIL AND WATER CONSERVATION

CHAPTER 201. SOIL AND WATER CONSERVATION

AGRICULTURE CODE

TITLE 7. SOIL AND WATER CONSERVATION

CHAPTER 201. SOIL AND WATER CONSERVATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 201.001. FINDINGS, PURPOSE, AND POLICY. (a) The

legislature finds that the farm and grazing lands of the State of

Texas are among the basic assets of the state and that the

preservation of these lands is necessary to protect and promote

the health, safety, and general welfare of its people; that

improper land-use practices have caused and have contributed to,

and are now causing and contributing to, progressively more

serious erosion of the farm and grazing lands of this state by

wind and water; that the breaking of natural grass, plant, and

forest cover has interfered with the natural factors of soil

stabilization, causing loosening of soil and exhaustion of humus,

and developing a soil condition that favors erosion; that the

topsoil is being blown and washed out of fields and pastures;

that there has been an accelerated washing of sloping fields;

that these processes of erosion by wind and water speed up with

removal of absorptive topsoil, causing exposure of less

absorptive and less protective but more erosive subsoil; that

failure by an occupier of land to conserve the soil and control

erosion upon the land causes a washing and blowing of soil and

water onto other lands and makes the conservation of soil and

control of erosion on those other lands difficult or impossible.

(b) The consequences of soil erosion in the form of soil-blowing

and soil-washing are the silting and sedimentation of stream

channels, reservoirs, dams, ditches, and harbors; the loss of

fertile soil material in dust storms; the piling up of soil on

lower slopes, and its deposit over alluvial plains; the reduction

in productivity or outright ruin of rich bottom lands by overwash

of poor subsoil material, sand, and gravel swept out of the

hills; deterioration of soil and its fertility, deterioration of

crops, and declining acre yields despite development of

scientific processes for increasing such yields; loss of soil and

water that causes destruction of food and cover for wildlife; a

blowing and washing of soil into streams that silt over spawning

beds and destroy waterplants, diminishing the food supply of

fish; a diminishing of the underground water reserve that causes

water shortages, intensifies periods of drought, and causes crop

failures; an increase in the speed and volume of rainfall runoff,

causing severe and increasing floods that bring suffering,

disease, and death; impoverishment of families attempting to farm

eroding and eroded lands; damage to roads, highways, railways,

farm buildings, and other property from floods and from dust

storms; and losses in navigation, hydroelectric power, municipal

water supply, irrigation developments, farming, and grazing.

(c) In order to conserve soil resources and control and prevent

soil erosion, it is necessary that land-use practices

contributing to soil waste and soil erosion may be discouraged

and discontinued, and appropriate soil-conserving land-use

practices be adopted and carried out. Among the procedures

necessary for widespread adoption are engineering operations such

as the construction of terraces, terrace outlets, check dams,

dikes, ponds, ditches, and the like; the utilization of

strip-cropping, lister furrowing, contour cultivating, and

contour furrowing; land irrigation; seeding and planting of

waste, sloping, abandoned, or eroded lands to water-conserving

and erosion-preventing plants, trees, and grasses; forestation

and reforestation; rotation of crops, soil stabilization with

trees, grasses, legumes, and other thick-growing, soil-holding

crops, retardation of runoff by increasing absorption of

rainfall; and retirement from cultivation of steep, highly

erosive areas and areas now badly gullied or otherwise eroded.

(d) It is the policy of the legislature to provide for the

conservation of soil and related resources of this state and for

the control and prevention of soil erosion, and thereby to

preserve natural resources, control floods, prevent impairment of

dams and reservoirs, assist in maintaining the navigability of

rivers and harbors, preserve wildlife, protect the tax base,

protect public lands, and protect and promote the health, safety,

and general welfare of the people of this state, and thus to

carry out the mandate expressed in Article XVI, Section 59a, of

the Texas Constitution. It is further declared as a matter of

legislative intent and determination of policy that the State

Soil and Water Conservation Board is the state agency responsible

for implementing the constitutional provisions and state laws

relating to the conservation and protection of soil resources.

Acts 1981, 67th Leg., p. 1458, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 611, Sec. 1, eff.

Sept. 1, 1985.

Sec. 201.002. DEFINITIONS. In this chapter:

(1) "Conservation district" means a soil and water conservation

district.

(2) "Director" means a member of the governing board of a

conservation district.

(3) "Family farm corporation" means a farm corporation all

shareholders of which are related to each other within the second

degree by consanguinity or affinity, as determined under Chapter

573, Government Code.

(4) "Federal agency" includes the Soil Conservation Service of

the United States Department of Agriculture and any other agency

or instrumentality of the federal government.

(5) "Occupier" means a person who is in possession of land lying

within a conservation district, either as lessee, tenant, or

otherwise.

(6) "State agency" includes a subdivision, agency, or

instrumentality of the state.

(7) "State board" means the State Soil and Water Conservation

Board.

(8) "State district" means a district established under Section

201.012 of this code.

Acts 1981, 67th Leg., p. 1460, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 611, Sec. 2, eff.

Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 561, Sec. 5, eff. Aug.

26, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(27), eff. Sept.

1, 1995.

Sec. 201.003. ELIGIBLE VOTER. (a) A person is eligible to vote

in an election under this chapter if the person:

(1) is an individual who holds title to farmland or ranchland

lying within a conservation district, a conservation district

proposed by petition, or territory proposed by petition for

inclusion within a conservation district, as applicable;

(2) is 18 years of age or older; and

(3) is a resident of a county all or part of which is included

in the conservation district, the conservation district proposed

by petition, or the territory proposed for inclusion, as

applicable.

(b) If a family farm corporation owns farmland or ranchland in a

conservation district, in a proposed conservation district, or in

territory proposed for inclusion in a conservation district, the

corporation is entitled to one vote in each election under this

chapter that would affect the land owned by the corporation. The

corporation shall designate one corporate officer to vote for the

corporation in the election. The designated officer must be:

(1) 18 years of age or older; and

(2) a resident of a county all or part of which is included in

the conservation district, the proposed conservation district, or

the territory proposed for inclusion in a conservation district.

Acts 1981, 67th Leg., p. 1460, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 611, Sec. 2, eff.

Sept. 1, 1985.

Sec. 201.004. NOTICE; ELECTION INFORMALITIES. (a) If this

chapter requires that notice of a hearing or an election be

given, the entity responsible for giving notice shall:

(1) publish notice at least twice, with an interval of at least

seven days between the publication dates, in a newspaper or other

publication of general circulation within the appropriate area;

and

(2) post notice for at least two weeks at a reasonable number of

conspicuous places within the appropriate area, including, if

possible, public places where it is customary to post notices

concerning county or municipal affairs generally.

(b) A hearing for which notice is given under this section and

which is held at the time and place designated in the notice may

be adjourned from time to time without renewing notice for the

adjourned dates.

(c) If notice of an election is given substantially in

accordance with this section and the election is fairly

conducted, an informality in the conduct of the election or in

any matter relating to the election does not invalidate the

election or its result.

Acts 1981, 67th Leg., p. 1460, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 2001, 77th Leg., ch. 1095, Sec. 1, eff.

Sept. 1, 2001.

Sec. 201.005. WATER CODE NOT APPLICABLE. Section 12.081, Water

Code, does not apply to a conservation district created under

this chapter.

Added by Acts 1985, 69th Leg., ch. 611, Sec. 2, eff. Sept. 1,

1985.

Sec. 201.006. CONFIDENTIALITY OF CERTAIN INFORMATION. (a)

Except as provided by this section, information collected by the

state board or a conservation district is not subject to Chapter

552, Government Code, and may not be disclosed if the information

is collected in response to a specific request from a landowner

or the landowner's agent or tenant for technical assistance

relating to a water quality management plan or other conservation

plan if the assistance is to be provided:

(1) under this code; and

(2) on private land that:

(A) is part of a conservation plan or water quality management

plan developed cooperatively with the state board or conservation

district; or

(B) is the subject of a report prepared by the state board or

conservation district.

(b) The state board or a conservation district may disclose

information regarding a tract of land to:

(1) the owner of the tract or the owner's agent or tenant; and

(2) a person other than the owner or the owner's agent or tenant

if:

(A) the owner or the agent or tenant consents in writing to full

or specified partial disclosure of the information; and

(B) the consent is attached to each plan or report regarding the

tract prepared by the state board or conservation district.

(c) The state board or a conservation district may disclose, in

a manner that prevents the identification of a particular tract

of land, the owner of the tract, or the owner's agent or tenant,

a summary of information collected by the state board or

conservation district regarding:

(1) the number of acres of land that are in a particular

conservation plan;

(2) the number of acres of land that are subject to a particular

conservation practice; or

(3) other conservation program information.

(d) The state board or a conservation district shall provide a

person with notice regarding this section at the time the person

requests technical assistance from the state board or

conservation district.

(e) The state board or a conservation district may disclose

information to a law enforcement agency of this state or the

United States in compliance with a subpoena for the information.

(f) The state board or a conservation district may disclose

information relating to water quality complaints or compliance

failures to the Texas Natural Resource Conservation Commission

under Section 201.026.

(g) The state board or a conservation district may disclose to

the attorney general information relating to a breach of

contract.

(h) The state board or a conservation district may not be held

liable for damage caused by a violation of this section.

(i) A reference in this section to the state board or a

conservation district includes an officer, employee, or agent of

the state board or conservation district.

Added by Acts 1997, 75th Leg., ch. 410, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER B. STATE SOIL AND WATER CONSERVATION BOARD

Sec. 201.011. COMPOSITION. The State Soil and Water

Conservation Board is a state agency composed of seven members as

follows:

(1) one member elected from each of the state districts in

accordance with this subchapter; and

(2) two members appointed by the governor, each of whom is:

(A) actively engaged in the business of farming, animal

husbandry, or other business related to agriculture and who

wholly or partly owns or leases land used in connection with that

business; and

(B) not a member of the board of directors of a conservation

district.

Acts 1981, 67th Leg., p. 1461, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 13(a), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 983, Sec. 1, eff. Sept.

1, 2003.

Sec. 201.012. STATE DISTRICTS. (a) For purposes of this

chapter, the state is divided into five districts, each of which

is composed as provided by this section.

(b) State District No. 1 is composed of the following 51

counties: Dallam, Dawson, Sherman, Hansford, Ochiltree, Lipscomb,

Hartley, Moore, Hutchinson, Roberts, Hemphill, Oldham, Potter,

Carson, Gray, Wheeler, Deaf Smith, Randall, Armstrong, Donley,

Collingsworth, Parmer, Castro, Swisher, Briscoe, Hall, Childress,

Bailey, Lamb, Hale, Floyd, Motley, Cottle, Hardeman, Cochran,

Hockley, Lubbock, Crosby, Dickens, King, Yoakum, Terry, Lynn,

Garza, Kent, Stonewall, Gaines, Borden, Scurry, Fisher, and

Foard.

(c) State District No. 2 is composed of the following 51

counties: Andrews, Martin, Howard, Mitchell, Nolan, Taylor,

Runnels, Coke, Sterling, Glasscock, Midland, Ector, Winkler,

Loving, Reeves, Culberson, Hudspeth, El Paso, Jeff Davis,

Presidio, Brewster, Pecos, Terrell, Ward, Crane, Upton, Reagan,

Irion, Tom Green, Concho, McCulloch, San Saba, Mason, Llano,

Blanco, Gillespie, Crockett, Schleicher, Menard, Sutton, Kimble,

Val Verde, Edwards, Real, Kerr, Kendall, Bandera, Uvalde, Medina,

Kinney, and Maverick.

(d) State District No. 3 is composed of the following 50

counties: Burleson, Lee, Bastrop, Travis, Hays, Comal, Guadalupe,

Caldwell, Fayette, Washington, Austin, Colorado, Lavaca,

Gonzales, Wilson, Bexar, DeWitt, Jackson, Wharton, Fort Bend,

Brazoria, Matagorda, Calhoun, Refugio, Bee, Karnes, Live Oak,

Atascosa, McMullen, LaSalle, Frio, Duval, Dimmit, Webb, Zapata,

Jim Hogg, Starr, Brooks, Hidalgo, Cameron, Willacy, Kenedy,

Kleberg, Nueces, San Patricio, Aransas, Jim Wells, Zavala,

Goliad, and Victoria.

(e) State District No. 4 is composed of the following 51

counties: Lamar, Red River, Bowie, Delta, Hopkins, Franklin,

Titus, Morris, Cass, Marion, Camp, Upshur, Wood, Rains, Van

Zandt, Smith, Gregg, Harrison, Henderson, Cherokee, Rusk, Panola,

Shelby, Nacogdoches, Anderson, Freestone, Leon, Robertson,

Brazos, Madison, Grimes, Waller, Houston, Walker, Trinity,

Angelina, San Augustine, Sabine, Newton, Jasper, Tyler, Polk, San

Jacinto, Montgomery, Harris, Liberty, Hardin, Orange, Jefferson,

Chambers, and Galveston.

(f) State District No. 5 is composed of the following 51

counties: Wilbarger, Wichita, Clay, Montague, Cooke, Grayson,

Fannin, Hunt, Collin, Denton, Wise, Jack, Archer, Baylor, Knox,

Haskell, Stephens, Throckmorton, Young, Jones, Shackelford, Palo

Pinto, Rockwall, Kaufman, Ellis, Parker, Tarrant, Dallas,

Johnson, Hood, Somervell, Erath, Eastland, Callahan, Coleman,

Brown, Comanche, Mills, Hamilton, Bosque, Hill, Navarro,

Limestone, McLennan, Falls, Milam, Bell, Williamson, Burnet,

Lampasas, and Coryell.

Acts 1981, 67th Leg., p. 1461, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.013. STATE DISTRICT CONVENTIONS. (a) For the purpose

of electing a member to the state board, each state district

shall conduct a convention attended by delegates elected from

each conservation district in the state district.

(b) The state board shall notify the chairman and secretary of

each board of directors of the location of the state district

convention in the applicable state district. The state board

shall give the notice at least 60 days before the date of the

convention.

(c) After receiving notice of the location of the convention,

the chairman of each board of directors shall call a meeting for

the purpose of electing a delegate and an alternate to the state

district convention. In order to serve as a delegate or an

alternate, a person must be an eligible voter of the conservation

district and actively engaged in farming or ranching.

(d) The chairman of a board of directors shall certify the name

and address of the delegate and the alternate to the state board

not later than the 30th day before the date of the convention.

(e) Each delegate to a state district convention, or an

alternate attending in the place of a delegate, is entitled to a

per diem of $30 a day for not more than two days and the state

mileage reimbursement rate specified in the General

Appropriations Act for travel each way between the county seat of

the delegate's residence and the convention site. The state

board shall pay the per diem and travel allowance.

(f) A member of the state board is a qualified delegate to the

convention of the state district from which the member was

elected.

(g) A majority of the delegates to a state district convention

constitutes a quorum.

Acts 1981, 67th Leg., p. 1462, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 611, Sec. 3, eff.

Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

624, Sec. 2, eff. June 15, 2007.

Sec. 201.014. ELECTION. (a) The delegates at a state district

convention by majority vote shall elect a member to the state

board from among the qualified delegates. No later than the fifth

day after the day of the election, the chairman of the convention

shall certify to the state board and to the secretary of state

the name and address of the person elected.

(b) A state district convention shall conduct an election under

this section on the first Tuesday in May of each year in which

the term expires for the member of the state board representing

that district.

Acts 1981, 67th Leg., p. 1462, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.0141. INELIGIBILITY TO SERVE ON BOARD; INELIGIBILITY

FOR CERTAIN POSITIONS. (a) In this section, "Texas trade

association" means a cooperative and voluntarily joined

association of business or professional competitors in this state

designed to assist its members and its industry or profession in

dealing with mutual business or professional problems and in

promoting their common interest.

(b) A person may not be a member of the state board or act as

the general counsel to the state board if the person is required

to register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the state board.

(c) A person may not be a member of the state board and may not

be a state board employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) and its subsequent amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association whose primary purpose is the promotion of

soil and water conservation; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association whose primary purpose is

the promotion of soil and water conservation.

Added by Acts 1985, 69th Leg., ch. 611, Sec. 10, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 167, Sec. 2.19(11),

eff. Sept. 1, 1987; Acts 2001, 77th Leg., ch. 1095, Sec. 2, eff.

Sept. 1, 2001.

Sec. 201.0142. TRAINING PROGRAM FOR MEMBERS OF STATE BOARD. (a)

A person who is elected and qualifies for office as a member of

the state board may not vote, deliberate, or be counted as a

member in attendance at a meeting of the state board until the

person completes a training program that complies with this

section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the state board;

(2) the programs operated by the state board;

(3) the role and functions of the state board;

(4) the rules of the state board, with an emphasis on the rules

that relate to disciplinary and investigatory authority;

(5) the current budget for the state board;

(6) the results of the most recent formal audit of the state

board;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the state board or

the Texas Ethics Commission.

(c) A person elected to the state board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program,

regardless of whether attendance at the program occurs before or

after the person qualifies for office.

Added by Acts 2001, 77th Leg., ch. 1095, Sec. 3, eff. Sept. 1,

2001.

Sec. 201.015. TERM. (a) Members of the state board serve for

staggered terms of two years. The terms of the members elected

from State Districts No. 1, No. 3, and No. 5 expire in

odd-numbered years. The terms of the members elected from State

Districts No. 2 and No. 4 expire in even-numbered years.

(b) The term of office of an elected member of the state board

begins on the day after the day on which the member was elected.

The term of one member appointed by the governor expires February

1 of each odd-numbered year, and the term of the other member

appointed by the governor expires February 1 of each

even-numbered year.

Acts 1981, 67th Leg., p. 1462, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 611, Sec. 11, eff.

Sept. 1, 1985; Acts 2003, 78th Leg., ch. 200, Sec. 13(b), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 983, Sec. 2, eff. Sept.

1, 2003.

Sec. 201.0151. REMOVAL FROM BOARD. (a) It is a ground for

removal from the state board that a member:

(1) does not have at the time of election the qualifications

required by Subsection (c) of Section 201.013 of this code;

(2) does not maintain during service on the state board the

qualifications required by Subsection (c) of Section 201.013 of

this code;

(3) is ineligible for membership under Section 201.0141 of this

code;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial portion of the member's term;

or

(5) is absent from more than half of the regularly scheduled

state board meetings that the member is eligible to attend during

a calendar year, without an excuse approved by a majority vote of

the state board.

(b) The validity of an action of the state board is not affected

by the fact that the action was taken when a ground for removal

of a state board member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the chairman of the state board. The chairman shall then notify

the governor and the attorney general that a potential ground for

removal exists. If the potential ground for removal involves the

chairman, the executive director shall notify the next highest

ranking officer of the state board, who shall then notify the

governor and the attorney general that a potential ground for

removal exists.

Added by Acts 1985, 69th Leg., ch. 611, Sec. 12, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 1095, Sec. 4, eff.

Sept. 1, 2001.

Sec. 201.0152. APPLICATION. Sections 201.0141, 201.0142, and

201.0151 apply to the governor's appointees under this chapter.

Added by Acts 2003, 78th Leg., ch. 983, Sec. 3, eff. Sept. 1,

2003.

Sec. 201.016. VACANCY. Vacancies in the state district

positions on the state board are filled by election in the manner

provided by this subchapter for an unexpired term or for a full

term.

Acts 1981, 67th Leg., p. 1462, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 13(c), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 983, Sec. 4, eff. Sept.

1, 2003.

Sec. 201.017. OATH; COMPENSATION. (a) Each member of the state

board shall take the constitutional oath of office.

(b) Each member of the state board is entitled to compensation

in an amount not to exceed $100 for each day of actual service

rendered. In addition, each member of the state board is entitled

to reimbursement for expenses, including traveling expenses,

necessarily incurred in the discharge of official duties.

Acts 1981, 67th Leg., p. 1462, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.018. MAJORITY VOTE REQUIREMENT. The concurrence of a

majority of the members of the state board is required for the

determination of any matter within the board's duties.

Acts 1981, 67th Leg., p. 1463, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.019. OFFICERS AND EMPLOYEES. (a) The state board

shall designate one of its members as chairman.

(b) The state board may employ an executive director and other

agents and employees, temporary or permanent, as it may require,

and shall determine their qualifications, duties, and

compensation according to the terms and amounts specified in the

General Appropriations Act.

(c) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(3).

(d) The state board may delegate any power or duty under this

chapter to its chairman, one or more of its members, or one or

more of its agents or employees.

(e) The state board may employ a counsel and legal staff or call

on the attorney general for required legal services.

(f) The executive director or the executive director's designee

shall provide to members of the state board and state board

employees, as often as necessary, information regarding the

requirements for office or employment under this chapter,

including information regarding a person's responsibilities under

applicable laws relating to standards of conduct for state

officers and employees.

(g) The executive director shall develop an intraagency career

ladder program, one part of which shall require the intraagency

posting of all nonentry level positions concurrently with any

public posting.

(h) The executive director shall develop a system of annual

performance evaluations based on measurable job tasks. All merit

pay for employees of the state board must be based on the system

established under this subsection.

(i) The agency shall develop and implement policies which

clearly separate the respective responsibilities of the state

board and the staff of the board.

Acts 1981, 67th Leg., p. 1463, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 611, Sec. 13, eff.

Sept. 1, 1985; Acts 2001, 77th Leg., ch. 1095, Sec. 5, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 285, Sec. 31(3), eff. Sept. 1,

2003.

Sec. 201.0191. EQUAL OPPORTUNITY EMPLOYMENT. (a) The executive

director or the executive director's designee shall prepare and

maintain a written policy statement that implements a program of

equal employment opportunity to ensure that all personnel

decisions are made without regard to race, color, disability,

sex, religion, age, or national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the state board to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

state board's personnel is in accordance with state and federal

law and a description of reasonable methods to achieve compliance

with state and federal law.

(c) The policy statement must:

(1) be filed with the governor's office;

(2) be updated annually; and

(3) be reviewed by the Commission on Human Rights for compliance

with Subsection (b)(1).

Added by Acts 1985, 69th Leg., ch. 611, Sec. 14, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 1095, Sec. 6, eff.

Sept. 1, 2001.

Sec. 201.020. RECORDS; HEARINGS; RULES. (a) The state board

shall keep a complete record of all of its official actions, may

hold public hearings at times and places in this state as

determined by the board, and may adopt rules as necessary for the

performance of its functions under this chapter.

(b) The state board shall develop and implement policies which

will provide the public with a reasonable opportunity to appear

before the board and to speak on any issue under the jurisdiction

of the board.

Acts 1981, 67th Leg., p. 1463, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 611, Sec. 15, eff.

Sept. 1, 1985.

Sec. 201.021. OFFICE. The board may select the location of its

office.

Acts 1981, 67th Leg., p. 1463, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.022. GENERAL POWERS AND DUTIES. (a) In addition to

other powers and duties provided by this chapter, the state board

shall:

(1) offer appropriate assistance to the directors of

conservation districts in carrying out programs and powers under

this chapter;

(2) coordinate the programs of the conservation districts to the

extent possible through advice and consultation;

(3) secure the cooperation and assistance of the federal

government, federal agencies, and state agencies;

(4) disseminate information throughout this state concerning the

activities and programs of the conservation districts;

(5) encourage the formation of a conservation district in each

area in which the organization of a conservation district is

desirable; and

(6) prepare information of public interest describing the

functions of the board and make the information available to the

general public and to appropriate state agencies.

(b) The state board may cooperate with the governing boards of

wind erosion conservation districts in putting into operation in

those districts the provisions of this chapter that do not

conflict with Chapter 202 of this code.

Acts 1981, 67th Leg., p. 1463, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 611, Sec. 16, eff.

Sept. 1, 1985.

Sec. 201.023. FUNDS MANAGEMENT. (a) Except as provided by

Section 201.081, the state board shall deposit all money and

securities received by it in the state treasury to the credit of

a special fund known as the state soil conservation fund. That

fund shall be appropriated to the state board for use in the

administration of this chapter and is subject to the same care

and control while in the state treasury as other funds of the

state.

(b) The financial transactions of the state board are subject to

audit by the state auditor in accordance with Chapter 321,

Government Code. The board shall file annually with the governor

and the presiding officer of each house of the legislature a

complete and detailed written report that accounts for all funds

received and disbursed by the board during the preceding year.

The form of the annual report and the time for the report shall

be prescribed in the General Appropriations Act.

(c) The state board by resolution may authorize the chairman of

the board or the administrative officer to approve claims and

accounts payable by the board. That approval is sufficient to

authorize the comptroller of public accounts to issue a warrant

drawn on the funds appropriated to the board for payment of the

claim and is sufficient to authorize the comptroller to honor

payment of the warrant.

(d) The state board may accept any donation or contribution in

any form, including money, materials, or services, and from any

source for the purpose of carrying out this chapter, including

the cost of conducting the annual meeting of conservation

district directors under Section 201.081 of this code.

Acts 1981, 67th Leg., p. 1463, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 611, Sec. 4, 17, eff.

Sept. 1, 1985; Acts 1989, 71st Leg., ch. 584, Sec. 75, eff. Sept.

1, 1989; Acts 1991, 72nd Leg., ch. 55, Sec. 2, eff. Aug. 26,

1991; Acts 1997, 75th Leg., ch. 1423, Sec. 2.14, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1095, Sec. 8, eff. Sept. 1, 2001.

Sec. 201.0231. COMPLAINTS. (a) The state board shall maintain

a file on each written complaint filed with the state board.

(b) The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the state board;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

state board closed the file without taking action other than to

investigate the complaint.

(c) The state board shall provide to the person filing the

complaint and to each person who is a subject of the complaint a

copy of the state board's policies and procedures relating to

complaint investigation and resolution.

(d) The state board, at least quarterly until final disposition

of the complaint, shall notify the person filing the complaint

and each person who is a subject of the complaint of the status

of the investigation unless the notice would jeopardize an

undercover investigation.

Added by Acts 1985, 69th Leg., ch. 611, Sec. 18, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 1095, Sec. 9, eff.

Sept. 1, 2001.

Sec. 201.024. CONTRACTS FOR WATERSHED PROTECTION AND FLOOD

CONTROL PLANS. The state board may contract with one or more

state or federal agencies or with one or more private firms for

the development of plans necessary for securing detailed

information and developing work plans for the location, design,

installation, and construction of structures and other

improvements for the reduction and prevention of floods in

state-approved watershed protection and flood prevention projects

of 250,000 acres or less.

Acts 1981, 67th Leg., p. 1464, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.025. SUNSET PROVISION. The State Soil and Water

Conservation Board is subject to Chapter 325, Government Code

(Texas Sunset Act). Unless continued in existence as provided by

that chapter, the board is abolished and this chapter expires

September 1, 2011.

Acts 1981, 67th Leg., p. 1464, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 479, Sec. 189, eff.

Sept. 1, 1985; Acts 1985, 69th Leg., ch. 611, Sec. 19, eff. Sept.

1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 5.23(a),

eff. Nov. 12, 1991; Acts 2001, 77th Leg., ch. 1095, Sec. 10, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., 1st C.S., Ch.

2, Sec. 1.01, eff. July 10, 2009.

Sec. 201.026. NONPOINT SOURCE POLLUTION. (a) The state board

is the lead agency in this state for activity relating to abating

agricultural and silvicultural nonpoint source pollution.

(b) As the lead agency, the state board shall:

(1) plan, implement, and manage programs and practices for

abating agricultural and silvicultural nonpoint source pollution;

(2) have as a goal:

(A) setting priorities among voluntary efforts to reduce

nonpoint source pollution and promoting those efforts in a manner

consistent with the priorities; and

(B) assisting landowners to prevent regulatory enforcement

actions related to nonpoint source pollution; and

(3) provide to the agricultural community information regarding

the jurisdictions of the state board and the Texas Commission on

Environmental Quality related to nonpoint source pollution.

(c) Except as required by Subchapter L, Chapter 26, Water Code,

a permit or other authorization is not required under that

chapter as a prerequisite for the land application of animal

waste for beneficial use at agronomic rates to property that is

not owned or controlled by the owner or operator of a facility

that Chapter 26, Water Code, requires to hold a permit or other

authorization. This section does not affect the authority of the

Texas Commission on Environmental Quality to investigate or take

enforcement action against a point source discharge under Section

26.121, Water Code.

(d) On the request of the owner of land on which animal waste is

applied for agricultural purposes, the state board may create and

certify a water quality management plan for the land.

(e) Other state agencies with responsibility for abating

agricultural and silvicultural nonpoint source pollution shall

coordinate any abatement programs and activities with the state

board.

(f) The state board shall represent the state before the federal

Environmental Protection Agency or other federal agencies on a

matter relating to agricultural or silvicultural nonpoint source

pollution. Nothing herein shall impair the ability of:

(1) the General Land Office to represent the state before any

federal agency in matters relating to the state's participation

in the federal coastal zone management program;

(2) the Texas Commission on Environmental Quality to represent

the state before any federal agency in matters relating to the

state's overall participation in the Federal Water Pollution

Control Act (33 U.S.C. Section 1251 et seq.); or

(3) the Texas Department of Agriculture to represent the state

before any federal agency in matters relating to the state's

overall participation in the Federal Insecticide, Fungicide, and

Rodenticide Act (7 U.S.C. Section 136 et seq.).

(g) In an area that the state board identifies as having or

having the potential to develop agricultural or silvicultural

nonpoint source water quality problems or an area within the

"coastal zone" designated by the Coastal Coordination Council,

the state board shall establish a water quality management plan

certification program that provides, through local soil and water

conservation districts, for the development, supervision, and

monitoring of individual water quality management plans for

agricultural and silvicultural lands. Each plan must be

developed, maintained, and implemented under rules and criteria

adopted by the state board and comply with state water quality

standards established by the Texas Commission on Environmental

Quality. The state board shall certify a plan that satisfies the

state board's rules and criteria and complies with state water

quality standards established by the Texas Commission on

Environmental Quality under the commission's exclusive authority

to set water quality standards for all water in the state.

(h) At the request of the landowner, the state board may develop

and certify a water quality management plan for any agricultural

or silvicultural land in the state. Section 26.302(b-1), Water

Code, applies to a water quality management plan developed or

certified for use by a poultry facility under this section.

(i) A water quality management plan developed under this section

that covers land on which animal carcasses will be buried must

include:

(1) disposal management practices for the carcasses, including a

requirement that poultry carcasses may be buried on site only in

the event of a major die-off that exceeds the capacity of a

poultry facility to handle and dispose of poultry carcasses by

the normal means used by the facility; and

(2) burial site requirements that identify suitable locations

for burial based on site-specific factors including:

(A) land use;

(B) soil conditions; and

(C) proximity to groundwater or surface water supplies.

(j) The Texas Commission on Environmental Quality may not

require a landowner who requests and complies with a water

quality management plan under Subsection (i) to record the burial

of animal carcasses in the county deed records or report the

burial to the commission.

(k) The state board shall notify the Texas Commission on

Environmental Quality not later than the 10th business day after

the date the state board decertifies a water quality management

plan for an animal feeding operation.

(l) The state board shall update the state board's

identification of priority areas for the control of nonpoint

source pollution at least every four years. The state board, in

considering changes to the identified priority areas, shall

consider:

(1) bodies of water the Texas Commission on Environmental

Quality has identified as impaired through the state water

quality assessment process;

(2) threatened areas in which action is necessary to prevent

nonpoint source pollution; and

(3) other areas of concern, including groundwater concerns.

(m) Complaints concerning a violation of a water quality

management plan or a violation of a law or rule relating to

agricultural or silvicultural nonpoint source pollution under the

jurisdiction of the state board shall be referred to the state

board. The state board, in cooperation with the local soil and

water conservation district, shall investigate the complaint. On

completion of the investigation, the state board, in consultation

with the soil and water conservation district, either shall

determine that further action is not warranted or shall develop

and implement a corrective action plan to address the complaint.

If the person about whom the complaint has been made fails or

refuses to take corrective action, the state board shall refer

the complaint to the Texas Commission on Environmental Quality.

Added by Acts 1985, 69th Leg., ch. 611, Sec. 5, eff. Sept. 1,

1985. Amended by Acts 1993, 73rd Leg., ch. 54, Sec. 1, eff. April

29, 1993; Acts 2001, 77th Leg., ch. 1095, Sec. 11, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1189, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

418, Sec. 5, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

875, Sec. 1, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

875, Sec. 2, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

875, Sec. 3, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(1), eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(1), eff. September 1, 2009.

Sec. 201.027. ENFORCEMENT REFERRAL RECORDS. (a) The state

board shall maintain detailed records about each state board

referral of an agricultural or silvicultural operation to the

Texas Natural Resource Conservation Commission for enforcement.

(b) Records maintained under Subsection (a) must include

information regarding the final disposition of the referral by

the Texas Natural Resource Conservation Commission, including any

enforcement action taken against the agricultural or

silvicultural operation.

Added by Acts 2001, 77th Leg., ch. 1095, Sec. 12, eff. Sept. 1,

2001.

Sec. 201.028. SEMIANNUAL REPORT. Not later than January 1 and

July 1 of each year, the state board shall prepare and deliver to

the governor, the lieutenant governor, and the speaker of the

house of representatives a report relating to the status of the

budget areas of responsibility assigned to the board, including

outreach programs, grants made and received, federal funding

applied for and received, special projects, and oversight of

water conservation district activities.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 13(d), eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 983, Sec. 5, eff. Sept. 1, 2003.

SUBCHAPTER C. CREATION, BOUNDARY CHANGES, AND DISSOLUTION OF SOIL

AND WATER CONSERVATION DISTRICTS

Sec. 201.041. PETITION. (a) The eligible voters of any

territory may petition the state board for the organization of a

soil and water conservation district. The petition must be signed

by at least 50 persons eligible to vote in an election to create

the conservation district unless the territory contains fewer

than 100 eligible voters, in which case the petition must be

signed by a majority of the eligible voters in the territory.

(b) The petition must contain:

(1) a proposed name for the conservation district;

(2) a description of the territory proposed to be organized as a

conservation district;

(3) a statement that there is need for a conservation district

to function in the described territory in the interest of the

public health, safety, and welfare; and

(4) a request that:

(A) the state board define the boundaries of the conservation

district;

(B) an election be held within the defined territory on the

question of creation of a conservation district in that

territory; and

(C) the state board determine that the conservation district be

created.

(c) The petition is not required to describe the territory by

metes and bounds or by legal subdivisions, but must be generally

accurate in order to be sufficient.

(d) If more than one petition is filed covering parts of the

same territory, the state board may consolidate any or all of the

petitions.

Acts 1981, 67th Leg., p. 1464, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.042. HEARING. (a) Not later than the 30th day after

the day on which a petition is filed with the state board, the

state board shall give notice of a hearing on:

(1) the question of the desirability and necessity of the

creation of a conservation district in the interest of the public

health, safety, and welfare;

(2) the question of the appropriate boundaries to be assigned to

the conservation district;

(3) the propriety of the petitions and other proceedings taken

under this chapter; and

(4) all questions relevant to those matters.

(b) Following notice, the state board shall conduct a hearing on

the petition. Any interested person, including a person who is an

eligible voter in the territory described in the petition or in

the territory that is considered for addition to the described

territory, is entitled to attend the hearing and be heard.

(c) If it appears at the hearing that it may be desirable to

include within the conservation district territory that is

outside the area within which notice has been given, the state

board shall adjourn the hearing and give notice of further

hearings throughout the entire area considered for inclusion in

the conservation district. Following that notice, the board shall

reconvene the hearing.

(d) After the hearing, if the state board, on the basis of the

facts presented at the hearing and other available information,

determines that there is need, in the interest of the public

health, safety, and welfare, for a conservation district to

function in the territory considered at the hearing, the board

shall record that determination, define the boundaries of the

conservation district by metes and bounds or by legal

subdivisions, and conduct an election in accordance with Section

201.043 of this code. The board may not include within the

defined boundaries any territory that is within the boundaries of

another conservation district.

(e) In making the determination of need and defining the

boundaries of the conservation district, the state board shall

give due weight and consideration to:

(1) the topography of the area considered and of the state;

(2) the soil composition of the area considered and of the

state;

(3) the distribution of erosion, the prevailing land-use

practices, and the desirability and necessity of including within

the conservation district the area under consideration;

(4) the benefits the area under consideration may receive from

being included within the boundaries of the conservation

district;

(5) the relation of the area considered to existing watersheds

and agricultural regions and to other conservation districts in

existence or proposed to be created; and

(6) other relevant physical, geographical, and economic factors,

having due regard to the legislative determinations made in

Section 201.001 of this code.

(f) After the hearing and consideration of the relevant facts,

if the state board determines that there is no need for a

conservation district to function in the territory considered at

the hearing, it shall record that determination and deny the

petition.

(g) The state board shall pay all expenses for the issuance of

notices of the public hearings. The board shall supervise the

conduct of those hearings and may adopt rules governing the

conduct of the hearings.

Acts 1981, 67th Leg., p. 1465, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.043. ELECTION. (a) Within a reasonable time after

determining the need for a conservation district and defining the

boundaries of the proposed conservation district, the state board

shall conduct an election within the proposed conservation

district on the proposition of the creation of the conservation

district.

(b) The state board shall give notice of the election and the

notice must state the boundaries of the proposed conservation

district.

(c) The ballot for the election shall be printed to provide for

voting for or against the proposition: "The creation of a soil

and water conservation district from the land below described in

general terms and lying in the county (or counties) of

_______________."

(d) Each eligible voter in the proposed conservation district,

as determined by the state board, is entitled to vote in the

election. If part of a county is included within a proposed

conservation district and the polling place of an eligible voter

within the county is not included within the conservation

district, the voter is entitled to vote at the polling place for

the voter's land in the conservation district.

(e) Except as otherwise provided by this chapter, the election

shall be conducted in conformity with the general laws relating

to elections.

(f) The state board shall adopt rules for the conducting of

elections, including rules providing for the registration of all

eligible voters prior to the date of the election or prescribing

another appropriate procedure for the determination of

eligibility to vote.

Acts 1981, 67th Leg., p. 1466, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.044. STATE BOARD DETERMINATION OF ADMINISTRATIVE

PRACTICABILITY AND FEASIBILITY. (a) After announcing the

results of an election, the state board shall consider,

determine, and record its determination of whether the operation

of the conservation district within the defined boundaries is

administratively practicable and feasible. In making that

determination, the state board shall give due regard and

consideration to:

(1) the attitude of eligible voters in the defined boundaries;

(2) the number of persons eligible to vote in the election who

voted;

(3) the number of votes cast in the election favoring creation

of the conservation district in proportion to the total number of

votes cast;

(4) the approximate wealth and income of the eligible voters of

the proposed conservation district;

(5) the probable expense of carrying on erosion control

operations within the proposed conservation district; and

(6) other relevant social and economic factors, having due

regard for the legislative determinations made in Section 201.001

of this code.

(b) The state board may proceed with the organization of the

conservation district only if:

(1) the board determines that the operation of the conservation

district is administratively practicable and feasible; and

(2) at least two-thirds of the votes cast in the election were

in favor of creation of the conservation district.

(c) If the state board determines that the operation of the

conservation district is not administratively practicable and

feasible, the state board shall deny the petition.

Acts 1981, 67th Leg., p. 1466, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.045. SUBSEQUENT PETITIONS. If the state board denies a

petition under this subchapter, a subsequent petition covering

the same or substantially the same territory may not be filed

with the board until six months have expired following the date

of denial.

Acts 1981, 67th Leg., p. 1467, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.046. ESTABLISHMENT OF DISTRICT SUBDIVISIONS;

APPOINTMENT OF INITIAL DIRECTORS. After determining that the

operation of the conservation district is administratively

practicable and feasible, the state board shall divide the

conservation district into five numbered subdivisions that are as

nearly equal in area as practicable. The board shall appoint one

director each from the subdivisions numbered two and four. Those

directors shall perform the duties required by this subchapter

and shall serve on the initial governing board of the

conservation district until the regular election for those

subdivisions.

Acts 1981, 67th Leg., p. 1467, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.047. APPLICATION FOR CERTIFICATE OF ORGANIZATION. (a)

The two appointed directors shall present to the secretary of

state an application for a certificate of organization for the

conservation district containing the information prescribed by

Subsection (b) of this section and a statement from the state

board containing the information prescribed by Subsection (c) of

this section. The application and the statement are not required

to contain any detail other than a recital of the information

required by this section.

(b) The application for the certificate must contain:

(1) a statement that:

(A) a petition for the creation of the conservation district was

filed with the state board in accordance with this chapter;

(B) the proceedings specified in this chapter were taken

relative to that petition;

(C) the application is being filed in order to complete the

organization of the conservation district as a governmental

subdivision and a public body corporate and politic under this

chapter; and

(D) the state board has appointed the applicants as directors;

(2) the name and official residence of each of the appointed

directors;

(3) a certified copy of the appointment of the directors

evidencing their right to office;

(4) the term of office of each of the appointed directors;

(5) the name that is proposed for the conservation district; and

(6) the location of the principal office of the appointed

directors.

(c) The statement of the state board must set forth the

boundaries of the conservation district and certify that:

(1) a petition was filed, notice issued, and a hearing held as

required by this chapter;

(2) the board did determine that there is need, in the interest

of the public health, safety, and welfare, for a conservation

district to function in the proposed territory;

(3) the board did define the boundaries of the conservation

district;

(4) notice was given and an election held on the question of the

creation of the conservation district;

(5) the result of the election showed a two-thirds majority of

the votes cast in the election to be in favor of the creation of

the conservation district; and

(6) the board did determine that the operation of the

conservation district is administratively practicable and

feasible.

(d) The directors shall subscribe and swear to the application

before an officer authorized by law to take and certify oaths.

That officer shall certify on the application that the officer

personally knows the directors, that the officer knows them to be

the directors as affirmed in the application, and that each

director has subscribed to the application in the officer's

presence.

Acts 1981, 67th Leg., p. 1467, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.048. ISSUANCE OF CERTIFICATE. (a) The secretary of

state shall examine the application for a certificate of

organization and the statement of the state board. If the

secretary of state finds that the name proposed for the

conservation district is not identical to that of another

conservation district or so nearly similar as to lead to

confusion or uncertainty, the secretary shall receive the

application and statement, file them, and record them in an

appropriate book of record in the secretary's office.

(b) If the secretary of state finds that the name proposed for

the conservation district is identical to that of another

conservation district or so nearly similar as to lead to

confusion or uncertainty, the secretary shall certify that fact

to the state board and the state board shall submit to the

secretary a new name for the conservation district that is free

of that defect. After receipt of a name that is free of that

defect, the secretary shall record the application and statement,

with the modified name, in an appropriate book of record in the

secretary's office.

(c) When the application and statement are filed and recorded as

provided by this section, the conservation district constitutes a

governmental subdivision and a public body corporate and politic.

(d) The secretary of state shall make and issue to the directors

a certificate, under the state seal, of the due organization of

the conservation district. The secretary shall record the

certificate with the application and statement.

Acts 1981, 67th Leg., p. 1468, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1993, 73rd Leg., ch. 300, Sec. 24, eff.

Aug. 30, 1993.

Sec. 201.049. EFFECT OF CERTIFICATE; ADMISSIBILITY. In a suit,

action, or proceeding involving the validity or enforcement of,

or relating to, a contract, proceeding, or action of a

conservation district, the conservation district is considered to

have been established in accordance with this chapter on proof of

the issuance of a certificate of organization by the secretary of

state. A copy of the certificate certified by the secretary of

state is admissible in evidence in the suit, action, or

proceeding and is proof of the filing of the certificate and the

contents of the certificate.

Acts 1981, 67th Leg., p. 1468, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.050. CHANGE IN CONSERVATION DISTRICT OR SUBDIVISION

BOUNDARIES. (a) A group of eligible voters may petition the

state board for the inclusion of additional territory in an

existing conservation district. Except as provided by Subsection

(b) of this section, the petition is governed by, and the state

board shall conduct proceedings on the petition in accordance

with, the provisions of this subchapter relating to petitions for

the creation of a conservation district. The state board shall

prescribe the form for the petition, which must be as similar as

practicable to the form provided for petitions for the creation

of a conservation district.

(b) If there are fewer than 100 eligible voters in the area

proposed for inclusion in the conservation district, and the

petition is signed by two-thirds of those persons, the area may

be included in the conservation district without an election. A

person is eligible to vote at an election for including territory

in an existing conservation district only if the person owns land

in the territory to be included.

(c) The board of directors of one or more conservation districts

may submit a petition to the state board requesting a division of

the conservation district, a combination of two or more

conservation districts, or a transfer of land from one

conservation district to another. The petition must be signed by

a majority of the directors of each conservation district

affected. The state board shall determine the practicability and

feasibility of the proposed change. If the state board determines

that the change is not administratively practicable and feasible,

it shall record that determination and deny the petition. If the

board determines that the change is administratively practicable

and feasible, it shall record that determination and reorganize

the conservation districts in the manner set out in the petition.

(d) The state board, in cooperation with the landowners of a

conservation district, may change the boundaries of the

subdivisions of the conservation district as may be necessary or

desirable because of additions of territory to the conservation

district.

Acts 1981, 67th Leg., p. 1469, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.051. DISSOLUTION OF CONSERVATION DISTRICT. (a) A

conservation district may be dissolved by majority vote of the

eligible voters in an election conducted in the manner provided

by this subchapter for its creation. The board of directors of

the conservation district shall notify the state board of the

outcome of an election under this section.

(b) On receiving notice of a vote to dissolve a conservation

district, the state board shall determine whether the

conservation district should continue to operate. If the state

board determines that continuing the operation of the

conservation district is not administratively practicable and

feasible, the state board shall deliver to the secretary of state

certification of the district's dissolution.

(c) Certification by the state board to the secretary of state

is sufficient notice of the dissolution of a conservation

district. The secretary of state shall issue to the directors of

the dissolved district a certificate of dissolution and shall

record the fact of dissolution in the appropriate records of the

secretary's office.

(d) On receiving a certificate of dissolution, the board of

directors of the dissolved district shall terminate the affairs

of the conservation district. The board shall transfer to the

state board all property owned by the conservation district. The

state board may:

(1) sell the property at a public auction and deposit the net

proceeds of the sale in the State Treasury; or

(2) make the property available for use by other conservation

districts.

(e) If the dissolution of a conservation district is for the

purpose of adjusting the boundaries and the conservation district

is immediately reorganized, the funds and equipment of the

dissolved conservation district pass to the reorganized

conservation district. If more than one conservation district is

created under the reorganization, the funds and equipment of the

dissolved conservation district shall be divided under terms

satisfactory to the directors of the reorganized conservation

districts.

(f) The state board may not conduct an election under this

section for a conservation district before the end of the fifth

year after the date of the last election under this section for

that district.

Acts 1981, 67th Leg., p. 1469, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 611, Sec. 6, eff.

Sept. 1, 1985.

Sec. 201.0511. EFFECT OF DISSOLUTION. (a) On issuance of a

certificate of dissolution under Section 201.051 of this code,

the ordinances and regulations adopted by the dissolved district

cease to be in effect.

(b) A contract to which a dissolved district was a party remains

in effect according to the terms of the contract. The state board

is substituted for the dissolved district for purposes of

performance of a contract. Under a contract of the dissolved

district, the state board has all the rights and liabilities

under the contract that the board of directors of the dissolved

district had under the contract, including the right to sue and

the liability to be sued.

(c) The dissolution of a conservation district does not affect a

lien on a judgment obtained or an action pending under Section

201.128 of this code. The state board has all the rights and

obligations with respect to a lien or an action under Section

201.128 as the board of directors of the dissolved district had

under that section.

Added by Acts 1985, 69th Leg., ch. 611, Sec. 6, eff. Sept. 1,

1985.

SUBCHAPTER D. SOIL AND WATER CONSERVATION DISTRICT ADMINISTRATION

Sec. 201.071. COMPOSITION OF BOARD OF DIRECTORS. (a) Except as

provided for the initial board, the board of directors of a

conservation district is composed of five persons, with one

director elected from each of the five numbered subdivisions

created by the state board under Section 201.046 of this code.

(b) The initial board of directors is composed of the two

directors appointed by the state board and three elected

directors.

Acts 1981, 67th Leg., p. 1470, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.072. QUALIFICATIONS OF DIRECTORS. In order to serve as

a director, a person must be an eligible voter who owns land

within the numbered subdivision from which the person is

appointed or elected and must be actively engaged in the business

of farming or animal husbandry.

Acts 1981, 67th Leg., p. 1470, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.073. ELECTION OF DIRECTORS. (a) Except as provided

for the initial election of directors, the persons who are

eligible voters and own land in a conservation district are

entitled to elect the directors for the district. For that

purpose, the eligible voters shall meet each year on a date and

at a time and place designated by the existing board of

directors. The directors shall designate for the election a date

that is after September 30 and before October 16. Before July 15

of each year, the directors shall designate a date, time, and

place for that year's election of directors.

(b) To be eligible for election under this section, an

individual must file a written notice of the individual's

candidacy. The individual must file the notice:

(1) during established business hours in the month of August at

a location designated by the district; and

(2) in accordance with district rules.

(c) The district shall post a notice stating the requirements of

Subsection (b) in a prominent public place.

(d) If only one individual files a notice of candidacy for a

director's office during the period specified by Subsection

(b)(1):

(1) an election to fill that position is not required; and

(2) on the established election date, the directors shall:

(A) declare the single candidate as the director for that

office; and

(B) certify the selection of the individual as director in the

manner provided by Subsection (f) for an elected director.

(e) If more than one individual files a notice of candidacy for

a director's office during the period specified by Subsection

(b)(1), the election shall be held at a meeting of eligible

voters scheduled under Subsection (a). The district shall print

ballots with the names of the candidates for each director's

office to be filled. The district by rule shall provide for

allowing eligible voters by personal appearance to cast votes on

printed ballots at a location designated by the district instead

of at the meeting. The rules must provide for votes to be

accepted at the designated location during established business

hours for a period beginning on the 17th day before the date of

the meeting and continuing through the fourth day before the date

of the meeting, including at least one Saturday during that

period. If, because of the date scheduled for the meeting, it is

not possible to begin early voting by personal appearance on the

prescribed date, the early voting period shall begin on the

earliest practicable date as set by the district. Each eligible

voter present at the scheduled meeting shall cast a vote by

ballots printed under this subsection. If after tabulation by the

district of the votes cast before the meeting at the designated

location and the votes cast at the meeting no nominee has

received a majority of the votes, the two candidates receiving

the largest number of votes shall be voted on in a second ballot,

and the candidate receiving the largest number of votes among

those cast before the meeting at the designated location and

those cast at the meeting in the second ballot is elected. The

district by rule shall provide for certifying eligible voters

voting at the designated location and at the meeting.

(f) The directors shall:

(1) record the proceedings of the meeting; and

(2) not later than the fifth day after the date of the election,

certify to the state board the name and the proper address of the

person elected.

(g) The Election Code does not apply to elections under this

section.

Acts 1981, 67th Leg., p. 1470, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 117, Sec. 11, eff.

Sept. 1, 1985; Acts 1985, 69th Leg., ch. 611, Sec. 7, eff. Sept.

1, 1985; Acts 2001, 77th Leg., ch. 1095, Sec. 13, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 1040, Sec. 1, eff. June 20, 2003.

Sec. 201.074. ELECTION OF INITIAL DIRECTORS. (a) Not later

than the 30th day after the date of issuance of a certificate of

organization by the secretary of state, the state board shall

designate a time and place for an election of directors in the

subdivisions of the conservation districts numbered one, three,

and five and shall give notice of that election.

(b) The persons who are eligible voters and own land in a

conservation district are entitled to elect the directors for the

district. The eligible voters shall meet and elect the directors

in the manner provided by Section 201.073 of this code, except

that the state board shall designate the date, time, and place

for the election.

(c) The Election Code does not apply to elections under this

section.

Acts 1981, 67th Leg., p. 1470, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 611, Sec. 8, eff.

Sept. 1, 1985.

Sec. 201.075. TERMS OF DIRECTORS. (a) Except as provided for

the initial directors, directors serve for staggered terms of

four years with the term of one or two members expiring each

year.

(b) The term of office of a director begins on the day after the

director's election.

Acts 1981, 67th Leg., p. 1471, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 611, Sec. 20, eff.

Sept. 1, 1985.

Sec. 201.076. VACANCY; REMOVAL. (a) If a vacancy occurs in the

office of director, the remaining directors by majority vote

shall appoint a director for the unexpired term. The appointee

must be approved by the state board before taking office.

(b) If a vacancy occurs in the office of director and the

vacancy is not filled by appointment by the remaining directors

as required by this section within six months after the vacancy

occurs, the state board may call for an election to be held for

the purpose of electing a director to complete the term.

(c) If the number of qualified directors is less than the number

required to conduct business as required by Section 201.078 of

this code, the state board may call for an election to be held

for the purpose of electing directors for each vacant subdivision

to complete the unexpired term.

(d) An election under this section must be conducted in the

manner provided by Section 201.073 of this code, except that the

state board shall designate the date, time, and place of the

election.

(e) Following notice and a hearing, the state board may remove

a director, but only if the director:

(1) neglects the duty of the office;

(2) is guilty of malfeasance in office; or

(3) is disqualified as a voter in the conservation district.

Acts 1981, 67th Leg., p. 1471, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1991, 72nd Leg., ch. 9, Sec. 1, eff. Aug.

26, 1991.

Sec. 201.077. COMPENSATION AND MILEAGE ALLOWANCE. (a) A

director may receive compensation in an amount not to exceed $30

for each day the director attends meetings of the board of

directors, plus the state mileage reimbursement rate specified in

the General Appropriations Act for travel each way between the

residence of the director and a designated meeting place within

the boundaries of the conservation district.

(b) A director is entitled to be paid quarterly, but may not

receive the compensation and mileage allowance for more than five

days in any three-month period except as provided for attending

an annual meeting or a state district convention.

(c) Two directors are entitled to receive $30 a day for not more

than two days, and one director is entitled to receive the state

mileage reimbursement rate specified in the General

Appropriations Act for travel, while attending the annual

statewide meeting of directors.

Acts 1981, 67th Leg., p. 1471, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

624, Sec. 1, eff. June 15, 2007.

Sec. 201.078. MAJORITY VOTE REQUIREMENT. The concurrence of a

majority of the directors is required for the determination of

any matter within their duties.

Acts 1981, 67th Leg., p. 1471, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.079. OFFICERS AND EMPLOYEES; SURETY BONDS. (a) The

directors shall designate from among themselves a chairman,

vice-chairman, and secretary and may change those designations

from time to time.

(b) The directors may employ officers, agents, and employees,

temporary or permanent, as the board of directors may require and

shall determine their qualifications, duties, and compensation.

(c) The directors may delegate any power or duty under this

chapter to the chairman, one or more of the directors, or one or

more of their agents or employees.

(d) The directors shall provide that all officers and employees

who are entrusted with funds or property of the conservation

district be bonded in accordance with Chapter 653, Government

Code.

Acts 1981, 67th Leg., p. 1472, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(29),

eff. Sept. 1, 1995.

Sec. 201.080. RECORDS, REPORTS, ACCOUNTS, AND AUDITS. (a) The

directors shall provide for keeping full and accurate accounts

and for keeping records of proceedings conducted and resolutions,

regulations, and orders issued or adopted.

(b) The directors shall furnish to the state board on request

copies of ordinances, rules, regulations, orders, contracts,

forms, other documents that the directors adopt or employ, and

other information concerning the directors' activities that the

state board requires in the performance of its duties under this

chapter. The state board may demand at any time and pay the costs

of an audit of a conservation district's accounts.

(c) The directors shall deposit all funds with state or national

banks or in savings and loan associations. The directors shall

either deposit the funds in demand or time accounts, including

interest-bearing accounts, or purchase certificates of deposit.

The funds may be withdrawn only on approval of the directors and

only by check or order signed by the chairman and the secretary.

(d) The directors shall provide for an audit of the conservation

district's accounts. The audit must be performed subject to rules

adopted by the state board.

(e) The conservation district may pay the cost for keeping

accounts and making audits out of any available funds of the

conservation district.

(f) The preservation, microfilming, destruction, or other

disposition of the records of the conservation district is

subject to the requirements of Subtitle C, Title 6, Local

Government Code, and rules adopted under that subtitle.

Acts 1981, 67th Leg., p. 1472, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 611, Sec. 9, eff.

Sept. 1, 1985; Acts 1989, 71st Leg., ch. 1248, Sec. 25, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 8, Sec. 1, eff. Aug. 26,

1991.

Sec. 201.081. ANNUAL MEETING OF DIRECTORS. (a) The state board

shall provide for an annual meeting of conservation district

directors to be held at a time and place determined by the state

board.

(b) The state board may charge each person attending an annual

meeting registration and other fees to defray the cost of

conducting the annual meeting.

(c) The state board may maintain an account in a local

depository bank for the purpose of depositing fees collected

under Subsection (b) of this section or for depositing donations

or grants made for the purpose of funding the annual meeting of

the conservation district directors. Money in the account shall

be held in trust for persons attending the annual meeting and

shall be used exclusively for paying the costs of the meeting.

The state board may select any state or national bank as the

depository. An account maintained under this subsection is

subject to audit by the State Auditor.

Acts 1981, 67th Leg., p. 1472, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 3851, ch. 605, Sec. 1,

eff. Aug. 29, 1983; Acts 1991, 72nd Leg., ch. 55, Sec. 1, eff.

Aug. 26, 1991.

SUBCHAPTER E. GENERAL POWERS AND DUTIES OF SOIL AND WATER

CONSERVATION DISTRICTS

Sec. 201.101. CORPORATE POWERS. (a) A conservation district is

a governmental subdivision of this state and a public body

corporate and politic. A conservation district may:

(1) sue and be sued in the name of the conservation district;

(2) have a seal, which shall be judicially noticed;

(3) make and execute contracts and other instruments necessary

or convenient to the exercise of its powers; and

(4) adopt rules consistent with this chapter to carry into

effect its purposes and powers.

(b) A conservation district may execute notes on the faith and

credit of the conservation district for the purpose of making

repairs, additions, or improvements to any property or equipment

owned by the conservation district. The notes may be issued

payable from current funds or reasonably contemplated revenues,

but the conservation district may not issue notes payable from

funds derived from the state.

(c) Any note issued by a conservation district may be secured by

a lien on the property or equipment to which the repairs,

additions, or improvements are to be made if the property or

equipment was not acquired from the state or with funds derived

from the state. A note executed in connection with the purchase

of real property may be secured only by the purchased real

property.

(d) A conservation district may not levy taxes.

(e) Debts incurred by a conservation district may not create a

lien on the land of owners or occupiers of land in the district.

(f) As a condition to extending benefits to, or performing any

work on, land in the conservation district not owned or

controlled by the state or a state agency, a conservation

district may:

(1) require contributions to the operation in services,

materials, or another form; and

(2) require owners or occupiers of land to enter into and

perform an agreement or covenant as to the permanent use of land

that will tend to prevent or control soil erosion on that land.

Acts 1981, 67th Leg., p. 1472, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 46, Sec. 1, eff. April

27, 1989.

Sec. 201.102. PREVENTIVE AND CONTROL MEASURES. A conservation

district may carry out preventive and control measures within its

boundaries, including engineering operations, methods of

cultivation, growing of vegetation, changes in the use of land,

and measures listed in Section 201.001(c) of this code. The

conservation district may carry out the measures on any land that

is owned by the state or a state agency with the cooperation of

the agency administering and having jurisdiction of the land. If

the land is owned by another person, the conservation district

may carry out the measures on obtaining the consent of the owner

or occupier or the necessary rights or interests in the land.

Acts 1981, 67th Leg., p. 1473, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.103. COOPERATION AND AGREEMENTS WITH OTHER ENTITIES.

(a) A conservation district may cooperate or enter into an

agreement with any other entity, including a state or federal

agency or an owner or occupier of land within the conservation

district, in the carrying on of erosion control and prevention

operations in the conservation district as the directors consider

necessary to advance the purposes of this chapter. Within the

limits of appropriations made available to the conservation

district by law, the conservation district may furnish financial

or other aid in accordance with the cooperative program or

agreement.

(b) The directors of two or more conservation districts may

cooperate with one another in the exercise of any power conferred

by this chapter.

(c) The directors of a conservation district may invite the

legislative body of a municipality or county located within or

near the conservation district to designate a representative to

advise and consult with the directors on all questions of program

and policy that may affect the property, water supply, or other

interests of the municipality or county.

(d) A state agency that has jurisdiction over or administers

state-owned land in a conservation district, or a county or other

subdivision of this state that has jurisdiction over or

administers other publicly owned land in a conservation district,

shall cooperate to the fullest extent with the directors of the

conservation district in the effectuation of programs and

operations undertaken by the conservation district under this

chapter. The state agency, county, or subdivision shall provide

the directors free access to enter and perform work on that land,

and a land-use regulation adopted under Subchapter F of this

chapter has the force and effect of law over that land and shall

be observed by the entity administering the land.

Acts 1981, 67th Leg., p. 1473, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.104. ACQUISITION, ADMINISTRATION, AND SALE OF REAL OR

PERSONAL PROPERTY. A conservation district may obtain options on

or acquire in any manner, including purchase, exchange, lease,

gift, grant, bequest, or devise, any real or personal property or

rights or interests in real or personal property. In addition,

the conservation district may:

(1) maintain, administer, or improve the property;

(2) receive income from the property and expend that income in

carrying out this chapter; or

(3) sell, lease, or otherwise dispose of the property or

interests in the property in furtherance of this chapter.

Acts 1981, 67th Leg., p. 1474, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.105. ACQUISITION, ADMINISTRATION, AND SALE OF MATERIALS

AND EQUIPMENT. (a) A conservation district may purchase

machinery, equipment, seed, seedlings, fertilizer, fish for

stocking farm ponds, or other supplies or conservation materials

essential for the purposes of a conservation district program and

make them available to owners and occupiers of land in the

conservation district. The conservation district shall provide

for maintaining, insuring, storing, and repairing the machinery

and equipment.

(b) The district may charge a fee for the use of machinery and

equipment owned by the district that is calculated to pay the

costs of deterioration and replacement of the machinery and

equipment.

(c) A conservation district may make any purchase of machinery

or equipment through the comptroller under the terms and rules

provided by law for purchases by the state or political

subdivisions.

(d) A conservation district may charge persons who own or occupy

small amounts of land nominal amounts for projects benefiting

them if the directors determine it to be in the interest of the

general welfare.

(e) A conservation district may sell on open bids any machinery

or equipment considered obsolete or having served its purpose.

The funds earned or acquired by a conservation district from a

source other than the state or earned or acquired from the

operation or sale of machinery or equipment acquired from a

source other than the state shall be deposited in a trust fund

account of the conservation district and used for purposes

considered by the directors to be in the best interest of the

conservation district.

(f) A conservation district shall use proceeds from the sale of

any fertilizer, seed, seedlings, fish for stocking farm ponds, or

other supplies or conservation materials to reimburse the

conservation district for the costs of the materials and

administration of the program and may fix the sale prices

accordingly.

Acts 1981, 67th Leg., p. 1474, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 575, ch. 118, Sec. 1,

eff. May 17, 1983.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.82, eff. September 1, 2007.

Sec. 201.106. CONSTRUCTION AND MAINTENANCE OF STRUCTURES. A

conservation district may construct, improve, and maintain any

structure necessary or convenient for the performance of an

operation authorized by this chapter.

Acts 1981, 67th Leg., p. 1475, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.107. CONSERVATION PLANS AND INFORMATION. (a) A

conservation district may develop comprehensive plans for the

conservation of soil resources and for the control and prevention

of soil erosion within the conservation district. In as much

detail as possible, the plans shall specify the acts, procedures,

performances, and avoidances that are necessary or desirable for

the effectuation of the plans, including the specification of

engineering operations, methods of cultivation, growing of

vegetation, cropping programs, tillage practices, and changes in

the use of land.

(b) A conservation district may publish the comprehensive plans

and bring them to the attention of owners and occupiers of land

in the conservation district and may demonstrate, publish, or

otherwise make available to those owners and occupiers any

pertinent information relating to legumes, cover crops, seeding,

tillage, land preparation, and management of grasses, seed,

legumes, and cover crops, and the eradication of noxious growth

under good conservation practices.

Acts 1981, 67th Leg., p. 1475, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.108. ASSUMPTION OF GOVERNMENT PROJECTS; ACCEPTANCE OF

GOVERNMENT GRANTS. (a) A conservation district may take over,

by purchase, lease, or other method, and administer any soil

conservation, erosion control, or erosion prevention project

located within its boundaries and undertaken by the federal

government, the state, or a state or federal agency.

(b) A conservation district may act as agent for the federal

government, the state, or a state or federal agency in:

(1) managing a soil conservation, erosion control, or erosion

prevention project within the boundaries of the conservation

district; or

(2) acquiring, constructing, operating, or administering a soil

conservation, erosion control, or erosion prevention project

within the boundaries of the conservation district.

(c) A conservation district may accept a donation, gift, or

contribution in money, materials, services, or other form from

the federal government, the state, or a state or federal agency

and use and expend the donation, gift, or contribution in

carrying out its operations.

Acts 1981, 67th Leg., p. 1475, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER F. LAND-USE REGULATION

Sec. 201.121. REGULATORY POWERS; PETITION FOR ADOPTION. (a) If

petitioned by 50 or more eligible voters in the conservation

district, the directors of a conservation district may propose an

ordinance governing the use of land within the conservation

district in the interest of conserving soil and soil resources

and preventing and controlling soil erosion.

(b) An ordinance adopted under this subchapter may:

(1) require the carrying out of necessary engineering

operations, including the construction of terraces, terrace

outlets, check dams, dikes, ponds, ditches, and other necessary

structures;

(2) require observance of particular methods of cultivation,

including:

(A) contour cultivating, contour furrowing, lister furrowing, or

strip cropping;

(B) planting, sowing, or seeding land with water-conserving and

erosion-preventing plants, trees, or grasses; and

(C) forestations and reforestations;

(3) specify cropping programs and tillage practices to be

observed;

(4) require the retirement from cultivation of highly erosive

areas or of areas on which erosion may not be adequately

controlled if cultivation is carried on; or

(5) provide other means, measures, operations, or programs that

may assist conservation of soil resources or prevent or control

soil erosion in the conservation district, having due regard for

the legislative determinations made in Section 201.001 of this

code.

(c) Land-use regulations must be uniform throughout the

conservation district, except that the directors may classify

land in the conservation district according to relevant factors,

including soil type, degree of slope, degree of erosion

threatened or existing, or cropping or tillage practices in use.

The land-use regulations may vary with the type or class of land

affected, but must be uniform as to all land within the type or

class.

Acts 1981, 67th Leg., p. 1476, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.122. HEARING. The directors of a conservation district

may conduct public hearings and public meetings on proposed

land-use regulations as necessary to assist the directors in the

adoption of an ordinance.

Acts 1981, 67th Leg., p. 1476, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.123. ELECTION. (a) The directors may not adopt an

ordinance prescribing land-use regulations unless adoption of the

ordinance is approved by at least 90 percent of the eligible

voters voting in an election under this section. If the voters

approve the ordinance by that percentage, the directors shall

adopt the ordinance.

(b) The directors shall give notice of the election that either

recites the contents of the proposed ordinance or states where

copies of the proposed ordinance may be examined. The directors

shall make copies of the proposed ordinance available for public

inspection during the period between publication of notice and

the election.

(c) The ballot for the election shall be printed to provide for

voting for or against the proposition: "Approval of the proposed

Ordinance No. _________, prescribing land-use regulations for

conservation of soil and prevention of erosion."

(d) The directors shall adopt rules governing the conduct of the

election, supervise the election, and announce the result.

Acts 1981, 67th Leg., p. 1476, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.124. EFFECT OF ORDINANCE. An ordinance adopted under

this subchapter has the force and effect of law in the

conservation district and is binding on all owners or occupiers

of land in the conservation district.

Acts 1981, 67th Leg., p. 1477, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.125. DISTRIBUTION OF COPIES OF ORDINANCE. The

directors shall print copies of each ordinance prescribing

land-use regulations and make those copies available to owners

and occupiers of land in the conservation district.

Acts 1981, 67th Leg., p. 1477, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.126. AMENDMENT OR REPEAL OF ORDINANCE. (a) An owner

or occupier of land in a conservation district may at any time

file a petition with the directors requesting the amendment,

supplementation, or repeal of land-use regulations prescribed by

ordinance.

(b) Land-use regulations prescribed by ordinance may be amended,

supplemented, or repealed in accordance with the procedure

prescribed by this subchapter for adoption of an ordinance,

except that an ordinance may be suspended or repealed on majority

vote of the eligible voters voting in the election.

Acts 1981, 67th Leg., p. 1477, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.127. FREQUENCY OF ELECTIONS. An election on the

adoption, amendment, supplementation, or repeal of land-use

regulations may not be held more often than once every six

months.

Acts 1981, 67th Leg., p. 1477, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.128. ENFORCEMENT. (a) The directors are entitled to

go upon any land in the conservation district to determine if

land-use regulations adopted under this subchapter are being

observed.

(b) If the directors find that provisions of land-use

regulations prescribed by ordinance are not being observed on

particular land and that the nonobservance tends to increase

erosion on that land and is interfering with the prevention or

control of erosion on other land in the conservation district,

the directors may bring suit in a court of competent jurisdiction

against the occupier of the land. If the occupier of the land is

not the owner, the owner shall be joined as a party defendant.

The petition to the court may request that the court:

(1) require the defendant to perform the work, operations, or

avoidances within a reasonable time;

(2) order that if the defendant fails to perform, the directors

may go upon the land and perform the work or other operations or

otherwise bring the condition of the land into conformity with

the land-use regulations; and

(3) order that the directors recover their costs and expenses,

with interest, from the defendant.

(c) The petition to the court must be verified and must:

(1) set forth the adoption of the ordinance prescribing the

land-use regulations;

(2) set forth the failure of the defendant to observe the

regulations and to perform the particular work, operations, or

avoidances required by the regulations; and

(3) state that the nonobservance tends to increase erosion on

that land and is interfering with the prevention or control of

erosion on other land in the conservation district.

(d) On presentation of the petition, the court shall cause

process to be issued against the defendant and shall hear the

case. If it appears to the court that testimony is necessary for

the proper disposition of the matter, the court may take evidence

or appoint a referee to take evidence as the court directs and to

report the evidence to the court with findings of fact and

conclusions of law. The findings and conclusions of a referee

constitute part of the proceedings on which the court may make

its determination. The court may dismiss the petition or may:

(1) require the defendant to perform the work, operations, or

avoidances;

(2) order that, on the failure of the defendant to initiate

performance within a time specified in the order of the court and

to perform to completion with reasonable diligence, the directors

may enter on the land involved and perform the work or operation

or otherwise bring the condition of the land into conformity with

the regulations; and

(3) order that the directors recover their costs and expenses,

with interest.

(e) The court shall retain jurisdiction of the case until after

the work has been completed. If the work is performed by the

directors under the order of the court, the directors, after

completion of the work, may file a petition with the court

stating the costs and expenses sustained by them in the

performance of the work and seeking judgment for those costs and

expenses, with interest. The court may enter judgment for the

amount of the costs and expenses, with interest, and for the

costs of suit, including a reasonable attorney's fee fixed by the

court, but the total charge to a defendant for work done by the

directors or anyone under the directors may not exceed in any one

year an amount equal to 10 percent of the assessed valuation of

the land for state and county purposes.

(f) A judgment under Subsection (e) of this section shall be

collected in the same manner provided by Chapter 202 of this code

for the collection of assessments in wind erosion conservation

districts.

Acts 1981, 67th Leg., p. 1477, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.129. BOARD OF ADJUSTMENT. (a) If the directors of a

conservation district adopt an ordinance prescribing land-use

regulations, the directors by ordinance shall provide for the

establishment of a board of adjustment organized in accordance

with this section.

(b) A board of adjustment is composed of three members appointed

by the state board with the advice and approval of the directors

of the conservation district for which they are appointed.

(c) Except as provided for the initial board, members of a board

of adjustment serve for staggered terms of two years with the

terms of one or two members expiring every other year. In making

initial appointments to a board of adjustment, the state board

shall designate one or two members to serve a term of one year

with the remaining member or members serving for a term of two

years.

(d) Following notice and a hearing, a member of a board of

adjustment may be removed, but only for neglect of duty or

malfeasance in office. The state board and the directors of the

conservation district for which the board is appointed shall

conduct removal hearings jointly.

(e) A vacancy on a board of adjustment is filled for the

unexpired term in the manner provided for the original

appointment.

(f) A member of the state board or a director of the

conservation district for which a board of adjustment is

appointed is ineligible for appointment to the board of

adjustment for that conservation district during the member's or

director's tenure in office.

(g) Members of a board of adjustment are entitled to

compensation for services of $3 a day for time spent on work of

the board. The state board shall pay that compensation from

appropriations made for that purpose for not more than 10 days

each year.

(h) The directors of the conservation district for which the

board of adjustment is appointed shall pay the necessary

administrative and other expenses of operation incurred by the

board on presentation of a certificate of the chairman of the

board of adjustment.

Acts 1981, 67th Leg., p. 1478, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.130. PROCEDURES OF BOARD OF ADJUSTMENT. (a) A board

of adjustment shall adopt rules to govern its proceedings that

are consistent with this chapter and the land-use regulations

adopted for the conservation district.

(b) A board of adjustment shall designate a chairman from among

its members and may change that designation from time to time.

(c) A board of adjustment shall meet at the call of the chairman

and at other times determined by the board.

(d) The chairman of the board of adjustment, or the chairman's

designee as acting chairman from among the board's members, may

administer oaths and compel the attendance of witnesses.

(e) All meetings of a board of adjustment are open to the

public.

(f) A board of adjustment shall keep a full and accurate record

of all proceedings, of all documents filed with the board, and of

all orders entered. The record is public information and shall be

filed in the office of the board of adjustment.

Acts 1981, 67th Leg., p. 1479, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.131. PETITION FOR VARIANCE. (a) An owner or occupier

of land within a conservation district may petition the board of

adjustment of that conservation district to authorize a variance

from the terms of land-use regulations in the application of

those regulations to land owned or occupied by the petitioner.

(b) A petition for a variance must allege that there are great

practical difficulties or unnecessary hardships in the manner in

which the land-use regulations require the petitioner to carry

out the strict letter of those regulations.

(c) A petitioner for a variance shall serve copies of the

petition on the chairman of the directors of the conservation

district in which the petitioner's land is located and on the

chairman of the state board.

Acts 1981, 67th Leg., p. 1479, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.132. HEARING ON VARIANCE PETITION. (a) After

receiving a petition for a variance, a board of adjustment shall

schedule a hearing on the petition and give notice of that

hearing.

(b) The directors of the conservation district and the members

of the state board are entitled to appear and be heard at a

hearing on a petition for a variance.

(c) Any owner or occupier of land within the conservation

district who objects to the granting of the variance sought may

intervene and become a party to the proceedings.

(d) A party to a hearing on a petition for a variance may appear

in person or by agent or attorney.

Acts 1981, 67th Leg., p. 1479, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.133. GRANTING OF VARIANCE. (a) If, on the basis of

the facts presented at a hearing on a petition for a variance,

the board of adjustment determines that there are great practical

difficulties or unnecessary hardships in the manner of applying

the strict letter of any land-use regulation on the land of the

petitioner, the board shall record that determination and make

and record findings of fact as to the specific conditions that

establish the difficulties or hardships.

(b) On the basis of the board's determinations and findings

under Subsection (a) of this section, the board of adjustment by

order may authorize a variance from the land-use regulations that

will:

(1) relieve the great practical difficulties or unnecessary

hardships;

(2) not be contrary to the public interest;

(3) observe the spirit of the land-use regulations;

(4) secure the public health, safety, and welfare; and

(5) do substantial justice.

Acts 1981, 67th Leg., p. 1480, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER G. POWERS AND DUTIES OF OTHER GOVERNMENTAL

SUBDIVISIONS

Sec. 201.151. USE OF COUNTY MACHINERY AND EQUIPMENT. (a) A

county may employ or permit to be employed in soil conservation

and the prevention of soil waste through erosion, any county

machinery, including road machinery or county road equipment.

Before employing the machinery or equipment or permitting it to

be employed, the commissioners court must determine that the

machinery or equipment is not demanded for building or

maintaining the roads of the county and must enter that

determination in the minutes of the court. The commissioners

court shall provide for compensation to be paid for employment of

the machinery or equipment and for that compensation to be paid

into the county road fund or the road fund of a defined

conservation district or authorized subdivision in the county.

(b) In the public service of conserving the soil fertility of

the land of the county, the commissioners court may cooperate

with the landowners and taxpayers of the county in all judicious

efforts for the preservation of the productiveness of the soil

from avoidable waste and loss of productiveness of agricultural

crops necessary to the public welfare. In doing that, the county

may permit the use of available machinery and equipment for those

purposes by written contract, under which the county is to

receive compensation from the landowner or taxpayer.

(c) The compensation under a contract under Subsection (b) of

this section must be paid on a uniform basis considered equitable

and proper by the commissioners court. The compensation shall be

paid into the road and bridge fund of the county. The

commissioners court may provide for the payments from landowners

or taxpayers to be paid in equitable amounts and intervals when

county taxes are collected.

(d) The commissioners court or a representative of the

commissioners court may not go on the land of any landowner to

improve, terrace, protect, or ditch the land until requested to

do so in writing by the owner of the land. The commissioners

court may not be required to do that work unless the court

determines that the work is of public benefit and elects to do

the work.

(e) In any county with a population of not less than 22,000 or

more than 23,000, not less than 60,000 nor more than 80,000, or

not less than 290,000 nor more than 360,000, the commissioners

court by order entered in its minutes may rent or let directly to

a landowner in the county any machinery or equipment, including a

tractor or a grader, for use on land situated in the county in

the construction of terraces, dikes, and ditches for the purpose

of soil conservation or soil erosion prevention or for the

purpose of constructing water tanks and reservoirs. The landowner

and the commissioners court shall agree on the amount to be paid

by the landowner to the county for the use of the machinery or

equipment and that amount shall be specified in the order renting

or letting the machinery or equipment.

Acts 1981, 67th Leg., p. 1480, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 201.152. CONTRACTS FOR FLOOD CONTROL AND DRAINAGE. (a) A

county, city, water control and improvement district, drainage

district, or other political subdivision may contract with a

conservation district for the joint acquisition of rights-of-way

or for joint construction or maintenance of dams, flood retention

structures, canals, drains, levees, or other improvements for

flood control and drainage related to flood control or for making

the necessary outlets and maintaining them. The contracts and

agreements may contain terms, provisions, and details that the

governing bodies of the respective political subdivisions

determine to be necessary under the facts and circumstances.

(b) A county, city, water control and improvement district,

drainage district, or other political subdivision may contribute

funds to a conservation district for the construction or

maintenance of canals, dams, flood retention structures, drains,

levees, and other improvements for flood control and drainage

related to flood control or for making the necessary outlets and

maintaining them. The political subdivision may contribute the

funds regardless of whether title to the property is vested in

the State of Texas or a conservation district if the work to be

accomplished is for the mutual benefit of the donor and the

agency or political subdivision having title to the property on

which the improvements are located.

(c) A county, city, water control and improvement district,

drainage district, or other political subdivision may contribute

funds to a conservation district for a specific purpose

authorized by this chapter or for use in the exercise of any

power or duty conferred on a conservation district by this

chapter that will benefit the contributing district or political

subdivision. All or part of any funds contributed by a county,

city, water control and improvement district, drainage district,

or other political subdivision to a conservation district may be

used by the conservation district to match funds received from

the state.

(d) For the purposes of this section, a county may expend

permanent improvement funds or flood control funds levied in

accordance with Article VIII, Section 1-a, of the Texas

Constitution and Chapter 464, Acts of the 51st Legislature,

Regular Session, 1949 (Article 7048a, Vernon's Texas Civil

Statutes). A political subdivision other than a county may expend

the appropriate funds of the subdivision for the purposes of this

section.

Acts 1981, 67th Leg., p. 1480, ch. 388, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1995, 74th Leg., ch. 198, Sec. 1, eff.

Sept. 1, 1995.

SUBCHAPTER H. TECHNICAL ASSISTANCE PROGRAM FOR SOIL AND WATER

CONSERVATION LAND IMPROVEMENT MEASURES

Sec. 201.201. CREATION OF PROGRAM. A technical assistance

program for soil and water conservation land improvement measures

is created and shall be administered by the State Soil and Water

Conservation Board.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 3.02, eff. Nov. 5,

1985.

Sec. 201.202. USE OF FUNDS. (a) The State Soil and Water

Conservation Board shall use money from the agricultural soil and

water conservation fund for providing technical assistance to

landowners and operators for soil and water conservation land

improvement measures and soil and water conservation plans

developed jointly by landowners and operators and local soil and

water conservation districts.

(b) The board shall designate priorities among the various land

improvement measures, including:

(1) brush control;

(2) forest improvement measures;

(3) returning erosive cropland to pasture and other practices

that maximize water conservation;

(4) increasing water use efficiency;

(5) increasing water quality;

(6) reducing erosion; and

(7) maximizing public benefits.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 3.02, eff. Nov. 5,

1985.

Sec. 201.203. DESIGNATION OF LOCAL DISTRICTS. (a) The State

Soil and Water Conservation Board shall designate particular soil

and water conservation districts to administer certain programs.

(b) Before a local soil and water conservation district is

designated by the State Soil and Water Conservation Board, the

district must provide evidence to the State Soil and Water

Conservation Board that it is able to provide and to supervise

necessary technical assistance to landowners and operators within

its jurisdiction.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 3.02, eff. Nov. 5,

1985.

Sec. 201.204. RULES. The State Soil and Water Conservation

Board may adopt necessary rules to carry out this subchapter.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 3.02, eff. Nov. 5,

1985.

SUBCHAPTER I. COST-SHARE ASSISTANCE PROGRAM FOR SOIL AND WATER

CONSERVATION LAND IMPROVEMENT MEASURES

Sec. 201.301. CREATION OF PROGRAM. The state board shall

administer a cost-share assistance program for soil and water

conservation land improvement measures.

Added by Acts 1993, 73rd Leg., ch. 54, Sec. 2, eff. April 29,

1993.

Sec. 201.302. USE OF FUNDS. (a) The state board may provide

cost-share assistance to landowners or operators for the

installation of soil and water conservation land improvement

measures consistent with the purpose of controlling erosion,

conserving water, or protecting water quality.

(b) The state board may employ and contract with and provide for

the compensation of personnel and may take any other action

necessary to implement this subchapter.

(c) The state board may reimburse a conservation district for

the reasonable costs the district incurs in administering this

subchapter.

Added by Acts 1993, 73rd Leg., ch. 54, Sec. 2, eff. April 29,

1993.

Sec. 201.303. ALLOCATION OF FUNDS. (a) The state board may

allocate funds under this subchapter among particular soil and

water conservation land improvement measures or among areas of

the state for each of the purposes provided by Section 201.302 of

this code.

(b) The state board may allocate funds among conservation

districts to pay the state's share of the costs of installing

eligible soil and water conservation land improvement measures on

agricultural lands within the districts and may adjust

allocations as needs change in order to achieve the most

efficient use of funds.

(c) A conservation district may submit a request for an

allocation of cost-share assistance funds to the state board. A

request must be submitted in the manner provided by the state

board.

(d) The state board shall set priorities for allocation of

cost-share assistance funds consistent with the purposes provided

by Section 201.302 of this code. The state board may consider

local priorities and needs in establishing priorities. The state

board shall:

(1) give greater weight among the priorities set under this

subsection to allocation of funds to owners of land in the

priority areas identified under Section 201.026(g); and

(2) keep records of financial incentive disbursements to owners

of land in the priority areas identified under Section

201.026(g).

Added by Acts 1993, 73rd Leg., ch. 54, Sec. 2, eff. April 29,

1993. Amended by Acts 2001, 77th Leg., ch. 1095, Sec. 14, eff.

Sept. 1, 2001.

Sec. 201.304. ELIGIBILITY FOR COST-SHARE ASSISTANCE. As a

condition for assistance under this subchapter, the state board

may require that a person:

(1) own or operate agricultural land within the boundaries of

the conservation district providing cost-share assistance;

(2) have a conservation plan approved by the conservation

district covering the land for which a soil and water

conservation land improvement measure is proposed; and

(3) include in the conservation plan practices for which

cost-share assistance is proposed.

Added by Acts 1993, 73rd Leg., ch. 54, Sec. 2, eff. April 29,

1993.

Sec. 201.305. ELIGIBLE SOIL AND WATER CONSERVATION LAND

IMPROVEMENT MEASURES. (a) Soil and water conservation land

improvement measures eligible for cost-share assistance shall be

determined by the state board and must be consistent with the

purposes provided by Section 201.302 of this code. The state

board may consider local priorities and needs in determining

eligible measures.

(b) Each conservation district receiving an allocation of

cost-share assistance funds shall designate the soil and water

conservation land improvement measures that are eligible for

cost-share assistance within its boundaries, subject to approval

by the state board.

Added by Acts 1993, 73rd Leg., ch. 54, Sec. 2, eff. April 29,

1993.

Sec. 201.306. APPLICATION FOR COST-SHARE ASSISTANCE. An

application for cost-share assistance may be made on forms

provided by the state board or by other means approved by the

state board.

Added by Acts 1993, 73rd Leg., ch. 54, Sec. 2, eff. April 29,

1993.

Sec. 201.307. APPROVAL OF APPLICATION. (a) A conservation

district may approve an application for cost-share assistance if

the soil and water conservation land improvement measure is

consistent with the purposes provided by Section 201.302 of this

code and the priorities established by the state board under

Section 201.303 of this code.

(b) A conservation district may not approve applications for

cost-share assistance funds in excess of the funds allocated to

the conservation district by the state board.

Added by Acts 1993, 73rd Leg., ch. 54, Sec. 2, eff. April 29,

1993.

Sec. 201.308. COST-SHARE RATES. (a) The state board shall

establish the cost-share rates for all eligible soil and water

conservation land improvement measures.

(b) The state board may not bear more than 75 percent of the

cost of a soil and water conservation land improvement measure.

(c) A person may not receive cost-share assistance for a soil

and water conservation land improvement measure if the person is

simultaneously receiving cost-share assistance for the measure

from another source.

(d) The state board may grant an exception to Subsection (b) of

this section if the state board finds the higher share is

necessary to obtain adequate implementation of a certain soil and

water conservation land improvement measure.

(e) The state board may grant an exception to Subsection (c) of

this section if the state board finds that participation with

another cost-share assistance program will:

(1) enhance the efficiency and effectiveness of a soil and water

conservation land improvement measure; and

(2) lessen the state's financial commitment to the soil and

water conservation land improvement measure.

Added by Acts 1993, 73rd Leg., ch. 54, Sec. 2, eff. April 29,

1993.

Sec. 201.309. STANDARDS AND SPECIFICATIONS. The state board

shall establish standards and specifications for soil and water

conservation land improvement measures eligible for cost-share

assistance.

Added by Acts 1993, 73rd Leg., ch. 54, Sec. 2, eff. April 29,

1993.

Sec. 201.310. COST-SHARE PAYMENTS. (a) The state board shall

make each cost-share assistance payment directly to an eligible

person.

(b) Before making a payment to an eligible person for a soil and

water conservation land improvement measure, the state board may

require certification by the conservation district in which the

measure has been installed to determine if the measure has been

completely installed and satisfies the standards and

specifications established by the state board.

Added by Acts 1993, 73rd Leg., ch. 54, Sec. 2, eff. April 29,

1993.

Sec. 201.311. DESIGNATION OF LOCAL DISTRICTS. The state board

may designate one or more conservation districts to administer

this subchapter locally.

Added by Acts 1993, 73rd Leg., ch. 54, Sec. 2, eff. April 29,

1993.



CHAPTER 202. WIND EROSION DISTRICTS

AGRICULTURE CODE

TITLE 7. SOIL AND WATER CONSERVATION

CHAPTER 202. WIND EROSION DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 202.001. DEFINITIONS. In this chapter:

(1) "District" means a wind erosion conservation district.

(2) "Governing body" means the governing body of a wind erosion

conservation district.

Acts 1981, 67th Leg., p. 1482, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 202.002. PURPOSE. The purpose of a district created under

this chapter is to conserve the soil by:

(1) prevention of unnecessary erosion caused by wind; and

(2) reclamation of land that has been depreciated or denuded of

soil by wind.

Acts 1981, 67th Leg., p. 1483, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 202.003. AUTHORIZATION. (a) The creation and

incorporation of a wind erosion conservation district is

authorized under Article XVI, Section 59, of the Texas

Constitution.

(b) A district created and incorporated under this chapter is a

state agency and may exercise rights, privileges, and functions

granted under this chapter and Article XVI, Section 59, of the

Texas Constitution.

Acts 1981, 67th Leg., p. 1483, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 202.004. DISTRICT BOUNDARIES; NAME. A district must be

coextensive with the boundaries of a county and must bear the

name of that county.

Acts 1981, 67th Leg., p. 1483, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER B. CREATION OF DISTRICT

Sec. 202.011. PETITION AND ELECTION ORDERS. (a) The qualified

property tax paying voters of any county may petition the

commissioners court of the county to conduct an election on the

creation of a district. The petition must be signed by at least

50 qualified property tax paying voters.

(b) After receiving a petition under this section, the

commissioners court shall order that an election be held

throughout the county to determine whether or not a district

should be created.

Acts 1981, 67th Leg., p. 1483, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 202.012. ELECTION. (a) The procedure for holding and

declaring the result of an election must be in substantial

compliance with requirements for elections to vote bonds for

public improvements.

(b) In order to vote at an election, a person must be a

qualified property tax paying voter.

(c) The ballot for the election must be printed to provide for

voting for or against the proposition: "Creating and

incorporating the _________ County Wind Erosion Conservation

District," with the blank space printed with the name of the

county in which the election is held.

Acts 1981, 67th Leg., p. 1483, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 202.013. RETURNS; EFFECT OF ELECTION. (a) The

commissioners court shall:

(1) canvass the returns of the election; and

(2) declare the result by entering it in the minutes of the

commissioners court.

(b) If a majority of votes are cast for the proposition, the

county judge shall issue an order declaring the district to be

created and incorporated. The order must be entered in the

minutes of the commissioners court and a certified copy of the

order must be entered into the deed records of the county.

(c) Upon completion of the requirements under this section by

the commissioners court and county judge, the district is created

and incorporated.

Acts 1981, 67th Leg., p. 1483, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER C. ADMINISTRATION

Sec. 202.021. GOVERNING BODY. (a) The governing body of a wind

erosion conservation district is the commissioners court.

(b) The county judge shall serve as chairman of the board and

may vote in case of a tie.

(c) The county treasurer shall serve as treasurer of the

district and shall manage funds, obligations, and securities of

the district in compliance with the orders of the governing body.

(d) The county treasurer shall execute and deliver to the county

judge a bond that is:

(1) in the penal sum of not less than $5,000 nor more than

$10,000;

(2) conditioned on the faithful discharge of the treasurer's

duty to dispose of the funds and obligations of the district as

required by this chapter; and

(3) signed by a solvent surety company authorized to do business

in this state.

(e) The district shall pay the premium on the bond required of

the county treasurer by Subsection (d) of this section.

(f) The county clerk shall serve as clerk of the district and

shall:

(1) keep an accurate record of orders, minutes, and resolutions

of the governing body;

(2) countersign vouchers and documents of the governing body;

and

(3) perform other duties directed by the governing body.

(g) Duties imposed on the governing body, the county clerk, and

the county treasurer are ex officio duties.

(h) By vote, the governing body may authorize the district to

pay compensation of not more than $25 a month to the county

treasurer and county clerk.

Acts 1981, 67th Leg., p. 1484, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 202.022. GENERAL POWERS. A district may:

(1) prevent or aid in the prevention of damage to land,

highways, and public roads due to the unnecessary movement of

sand, dust, and soil from land inside or outside the district;

(2) make improvements and maintain facilities to stop or prevent

wind erosion of soil or land in the district;

(3) enter land in the district to prevent soil erosion and

damage to other land in the district;

(4) sue or be sued in its corporate capacity;

(5) adopt a corporate seal; and

(6) adopt bylaws and rules necessary to carry out its corporate

functions.

Acts 1981, 67th Leg., p. 1484, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 202.023. COOPERATION. (a) The governing body of a

district shall consult with:

(1) the director of the Texas Agricultural Experiment Station;

(2) the county agent;

(3) the department; and

(4) the soil erosion service of the United States Department of

Agriculture.

(b) The district may conform to and cooperate in a regional

conservation plan in order to further the purposes of this

chapter.

Acts 1981, 67th Leg., p. 1484, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER D. FINANCES

Sec. 202.031. POWER TO BORROW MONEY. (a) Subject to the

requirements of Subsection (b) of this section, a district may:

(1) borrow money for the corporate purposes of the district;

(2) pledge certificates, obligations, or securities held by the

district as security for a loan; and

(3) pledge and assign revenue or income to secure repayment of a

loan.

(b) An obligation, bond, warrant, debenture, or other evidence

of indebtedness must:

(1) bear interest not to exceed five percent a year;

(2) mature within 10 years;

(3) be payable out of and secured by the revenue and income of

the district; and

(4) not be paid out of money received from ad valorem taxes.

Acts 1981, 67th Leg., p. 1485, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 202.032. ACCEPTANCE OF FEDERAL FUNDS. A district may:

(1) accept grants and borrow money from the federal government

or a corporation or agency created or designated by the federal

government to loan or grant money; and

(2) enter into agreements necessary to receive grants or loans

accepted or borrowed under this section.

Acts 1981, 67th Leg., p. 1485, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 202.033. ACCEPTANCE OF DONATIONS. The governing body of a

district may accept gifts, grants, donations, advances, and

services from the United States or any government agency in order

to further the purposes of this chapter.

Acts 1981, 67th Leg., p. 1485, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 202.034. AUTOMOBILE REGISTRATION FEES. (a) The

commissioners court of a county in which a district is located

may transfer to the district an amount not to exceed 20 percent

of automobile registration fees accruing to the county.

(b) The governing body of the district may spend funds received

under this section on soil erosion work.

(c) On approval of the voters of the county, the commissioners

court may transfer all or part of the county road and bridge fund

to the district.

Acts 1981, 67th Leg., p. 1485, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 202.035. DISTRICT MAY NOT TAX. A district created under

this chapter may not impose an ad valorem tax or create an

obligation payable by funds raised by taxation.

Acts 1981, 67th Leg., p. 1485, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 202.036. EXPENDITURES; AUDITS. (a) The governing body

shall:

(1) administer and disburse money and property received under

this chapter in accordance with the law and in its discretion;

and

(2) expend money received under this chapter in accordance with

laws applicable to commissioners courts.

(b) Accounts shall be audited annually and a copy of the audit

shall be filed with the county clerk for public inspection.

Acts 1981, 67th Leg., p. 1486, ch. 388, Sec. 1, eff. Sept. 1,

1981.

SUBCHAPTER E. ASSESSMENT

Sec. 202.041. ASSESSMENT. The governing body may make an

assessment on land in order to help pay for soil conservation

work performed on that land to achieve the purposes of this

chapter.

Acts 1981, 67th Leg., p. 1486, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 202.042. PREHEARING REQUIREMENTS. Before holding an

assessment hearing required by Section 202.044 of this code, the

governing body shall:

(1) estimate the cost of the work;

(2) tentatively allocate a portion of that cost to each

landowner who is to benefit from the work;

(3) enter an order on its minutes setting a date for a hearing

on whether the assessment shall be made; and

(4) comply with the notice requirements under Section 202.043 of

this code.

Acts 1981, 67th Leg., p. 1486, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 202.043. NOTICE OF ASSESSMENT HEARING. (a) The governing

board shall give notice of an assessment hearing to each owner of

property against which a lien or assessment is proposed.

(b) Notice need not state the name of an owner, interested

party, or lienholder, but must contain:

(1) a brief description, by survey and block number or other

reasonable means, of the land on which an assessment is to be

imposed;

(2) a statement that a party desiring to contest the proposed

assessment must appear at a hearing in the county courthouse of

the county in which the land is located; and

(3) a statement of the amount of the proposed assessment.

(c) Notice may be given in person to a landowner or by

publication for two weeks in a newspaper of general circulation

published in the county, the first publication to be not less

than 10 days before the day of the hearing.

Acts 1981, 67th Leg., p. 1486, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 202.044. ASSESSMENT HEARING. (a) The governing body may

not make an assessment for soil conservation work until the body

holds a hearing to determine the necessity of the assessment.

(b) At the hearing the governing body shall determine:

(1) the amount of all assessments proposed for a particular

project; and

(2) whether a particular piece of land proposed for an

assessment will receive a benefit from the work equal to or in

excess of the amount of the assessment.

(c) The governing body may not impose an assessment that is in

excess of the actual benefit to the owner in protection of the

property. If the governing body determines that a piece of land

will receive a benefit from the work equal to or in excess of the

amount of the assessment, it shall impose the assessment.

Acts 1981, 67th Leg., p. 1486, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 202.045. PAYMENT OF ASSESSMENT. (a) A property owner on

whom an assessment is imposed may pay the assessment in three

equal annual installments, which shall bear interest at the rate

of five percent a year.

(b) The governing board shall evidence the assessment by

recording a certificate in the deed records of the county. The

county judge shall sign the certificate and the county clerk

shall attest to the certificate by corporate seal.

(c) When executed and levied, the certificate is a valid first

lien on the property on which the assessment is made and when

recorded is notice of the lien to a subsequent purchaser of the

property.

Acts 1981, 67th Leg., p. 1487, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 202.046. ASSESSMENT LIEN. The governing body may not make

an assessment on property used, claimed, or occupied as a

homestead, but may take a lien securing the assessment in the

same manner as provided by law for taking a lien to secure the

cost of improvements on a homestead.

Acts 1981, 67th Leg., p. 1487, ch. 388, Sec. 1, eff. Sept. 1,

1981.

Sec. 202.047. FORECLOSURE ON LIEN. If a property owner fails to

pay an assessment at its maturity, the governing body may sue in

a court of competent jurisdiction for foreclosure of the lien

securing the assessment. Upon foreclosure, the property shall be

sold in the same manner as property sold under foreclosure of

other liens on real estate.

Acts 1981, 67th Leg., p. 1487, ch. 388, Sec. 1, eff. Sept. 1,

1981.



CHAPTER 203. BRUSH CONTROL

AGRICULTURE CODE

TITLE 7. SOIL AND WATER CONSERVATION

CHAPTER 203. BRUSH CONTROL

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 203.001. DEFINITIONS. In this chapter:

(1) "Board" means the State Soil and Water Conservation Board.

(2) "District" means a soil and water conservation district

created under Chapter 201 of this code.

(3) "District board" means the board of directors of a soil and

water conservation district created under Chapter 201 of this

code.

(4) "Brush control" means:

(A) the selective control, removal, or reduction of noxious

brush such as mesquite, prickly pear, salt cedar, or other

phreatophytes that consume water to a degree that is detrimental

to water conservation; and

(B) the revegetation of land on which this brush has been

controlled.

(5) Repealed by Acts 2003, 78th Leg., ch. 200, Sec. 13(o) and

Acts 2003, 78th Leg., ch. 983, Sec. 12(a).

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 13(o), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 983, Sec. 12(a), eff.

Sept. 1, 2003.

Sec. 203.002. CREATION OF PROGRAM. The Texas Brush Control

Program is created and shall be implemented, administered,

operated, and financed as provided by this chapter.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 203.011. AUTHORITY OF BOARD. The board has jurisdiction

over and, with the assistance of local districts, shall

administer the brush control program under this chapter.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 13(e), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 983, Sec. 6, eff. Sept.

1, 2003.

Sec. 203.012. RULES. The board, after consulting with local

districts, shall adopt reasonable rules that are necessary to

carry out this chapter.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 13(e), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 983, Sec. 6, eff. Sept.

1, 2003.

Sec. 203.013. AUTHORITY OF DISTRICTS. Each district may carry

out the responsibilities provided by Subchapter D as delegated by

the board.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 13(e), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 983, Sec. 6, eff. Sept.

1, 2003.

Sec. 203.014. PERSONNEL. The board may employ or contract with

any person necessary to assist the board or a district to carry

out this chapter.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985.

Sec. 203.015. EXPENDITURES. In addition to any other

expenditures authorized by this subchapter, the board may make

expenditures provided by the General Appropriations Act.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985.

Sec. 203.016. CONSULTATION. The State Soil and Water

Conservation Board shall consult with:

(1) the Texas Water Development Board in regard to the effects

of the brush control program on water quantity;

(2) the department in regard to the effects of the brush control

program on agriculture; and

(3) the Parks and Wildlife Department in regard to the effects

of the brush control program on fish and wildlife.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 13(f), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 983, Sec. 6, eff. Sept.

1, 2003.

SUBCHAPTER C. GENERAL POWERS AND DUTIES OF BOARD

Sec. 203.051. STATE PLAN. The board shall prepare and adopt a

state brush control plan that shall:

(1) include a comprehensive strategy for managing brush in all

areas of the state where brush is contributing to a substantial

water conservation problem; and

(2) rank areas of the state in need of a brush control program,

as provided by Section 203.053.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 13(g), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 983, Sec. 6, eff. Sept.

1, 2003.

Sec. 203.052. NOTICE AND HEARING. (a) Before the board adopts

the plan under Section 203.051 of this code, the board shall call

and hold a hearing to consider a proposed plan.

(b) Not less than 30 days before the date the hearing is to be

held, the board shall mail written notice of the hearing to each

district in the state. The notice must:

(1) include the date and place for holding the hearing;

(2) state the purpose for holding the hearing; and

(3) include instructions for each district to submit written

comments on the proposed plan.

Text of subsection (c) as amended by Acts 2003, 78th Leg., ch.

200, Sec. 13(h)

(c) At the hearing, representatives of a district and any other

person may appear and present testimony including information and

suggestions for any changes in the proposed plan. The board

shall:

(1) enter any written comments received on the proposed plan

into the record of the hearing; and

(2) consider all written comments and testimony before taking

final action on the proposed plan.

Text of subsection (c) as amended by Acts 2003, 78th Leg., ch.

983, Sec. 7

(c) At the hearing, representatives of a district and any other

person may appear and present testimony including information and

suggestions for any changes in the proposed plan. The board shall

enter into the record any written comments received on the

proposed plan and shall consider all written comments and

testimony before taking final action on the plan.

(d) After the conclusion of the hearing, the board shall

consider the testimony, including the information and suggestions

made at the hearing and in written comments, and after making any

changes in the proposed plan that it finds necessary, the board

shall adopt the plan.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 13(h), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 983, Sec. 7, eff. Sept.

1, 2003.

Sec. 203.053. CRITERIA FOR EVALUATING BRUSH CONTROL AREAS. (a)

In ranking areas under the plan, the board shall consider:

(1) the location of various brush infestations;

(2) the type and severity of brush infestations;

(3) the various management methods that may be used to control

brush;

(4) the amount of water produced by a project and the severity

of water shortage in the project area; and

(5) any other criteria that the board considers relevant to

assure that the brush control program can be most effectively,

efficiently, and economically implemented.

(b) In ranking areas, the board shall give priority to areas

with the most critical water conservation needs and in which

brush control and revegetation projects will be most likely to

produce substantial water conservation.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 13(i), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 983, Sec. 8, eff. Sept.

1, 2003.

Sec. 203.054. AMENDING PLAN. At least every two years the board

shall review and may amend the plan to take into consideration

changed conditions. Amendments to the plan shall be made in the

manner provided by this chapter for adopting the original plan.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985.

Sec. 203.055. APPROVED METHODS FOR BRUSH CONTROL. (a) The

board shall study and must approve all methods used to control

brush under this chapter considering the overall impact of the

project.

(b) The board may approve a method for use under the

cost-sharing program provided by Subchapter E if the board finds

that the proposed method:

(1) has proven to be an effective and efficient method for

controlling brush;

(2) is cost efficient;

(3) will have a beneficial impact on the development of water

sources and wildlife habitat;

(4) will maintain topsoil to prevent erosion or silting of any

river or stream; and

(5) will allow the revegetation of the area after the brush is

removed with plants that are beneficial to stream flows,

groundwater levels, and livestock and wildlife.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 13(j), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 983, Sec. 8, eff. Sept.

1, 2003.

Sec. 203.056. REPORT. (a) Before January 31 of each year, the

board shall submit to the governor, the speaker of the house, and

the lieutenant governor a report of the activities of the brush

control program during the immediately preceding calendar year.

(b) The board may make copies of this report available on

request to any person and may charge a fee for each report that

will allow the board to recover its costs for printing and

distribution.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985.

SUBCHAPTER D. POWERS AND DUTIES OF DISTRICTS

Sec. 203.101. GENERAL AUTHORITY. Each district may administer

the aspects of the brush control program within the jurisdiction

of that district.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 13(k), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 983, Sec. 8, eff. Sept.

1, 2003.

Sec. 203.102. PROVIDE INFORMATION RELATING TO PROGRAM. The

board shall prepare and distribute information to each district

relating generally to the brush control program and concerning

the procedures for preparing, filing, and obtaining approval of

an application for cost sharing under Subchapter E of this

chapter.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985.

Sec. 203.103. ACCEPTANCE AND COMMENT ON APPLICATION. (a) Each

district may accept for transmission to the board applications

for cost sharing under Subchapter E of this chapter and may

examine and assist the applicant in assembling the application in

proper form before the application is submitted to the board.

(b) Before a district submits an application to the board, it

shall examine the application to assure that it complies with

rules of the board and that it includes all information and

exhibits necessary for the board to pass on the application.

(c) At the time that the district examines the application, it

shall prepare comments and recommendations relating to the

application and the district board may provide comments and

recommendations before they are submitted to the board.

(d) After reviewing the application, the district board shall

submit to the board the application and the comments and

recommendations.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985.

Sec. 203.104. SUPERVISION OF PROJECTS. (a) Each district on

behalf of the board may inspect and supervise projects within its

jurisdiction in which state money is provided under Subchapter E

of this chapter.

(b) Each district board exercising the duties under Subsection

(a) of this section shall periodically report to the board

relating to this inspection and supervision in the manner

provided by board rules.

(c) The board may direct a district to manage any problem that

arises under a cost-sharing contract for brush control in that

district and to report to the board.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985.

SUBCHAPTER E. COST SHARING FOR BRUSH CONTROL

Sec. 203.151. CREATION OF COST-SHARING PROGRAM. As part of the

brush control program, a cost-sharing program is created to be

administered under this chapter and rules adopted by the board.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985.

Sec. 203.152. BRUSH CONTROL FUND. (a) The brush control fund

is a special fund created in the State Treasury to be used as

provided by this subchapter.

(b) The brush control fund consists of legislative

appropriations, money transferred to that fund from other funds

by law, and other money required by law to be deposited in the

brush control fund.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985.

Sec. 203.153. USE OF MONEY IN BRUSH CONTROL FUND. Money

deposited to the credit of the brush control fund shall be used

by the board to provide the state's share of the cost of brush

control projects approved under this subchapter and other

necessary expenditures as provided by the General Appropriations

Act.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985.

Sec. 203.154. LIMIT ON COST-SHARING PARTICIPATION. (a) Not

more than 70 percent of the total cost of a single brush control

project may be made available as the state's share in cost

sharing.

(b) A person is not eligible to participate in the state brush

control program or to receive money from the state brush control

program if the person is simultaneously receiving any cost-share

money for brush control on the same acreage from a federal

government program.

(c) The board may grant an exception to Subsection (b) if the

board finds that joint participation of the state brush control

program and any federal brush control program will:

(1) enhance the efficiency and effectiveness of a project;

(2) lessen the state's financial commitment to the project; and

(3) not exceed 80 percent of the total cost of the project.

(d) A political subdivision of this state is eligible for cost

sharing under the brush control program, provided that the

state's share may not exceed 50 percent of the total cost of a

single project.

(e) Notwithstanding any other provision of this section, 100

percent of the total cost of a single project on public lands may

be made available as the state's share in cost sharing.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985. Amended by Acts 1999, 76th Leg., ch. 1386, Sec. 1, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 200, Sec. 13(l), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 983, Sec. 9, eff. Sept.

1, 2003.

Sec. 203.156. APPLICATION FOR COST SHARING. A person, including

a political subdivision of this state, that desires to

participate with the state in a brush control project and to

obtain cost-sharing participation by the state shall file an

application with the district board in the district in which the

land on which the project is to be accomplished is located. The

application must be in the form provided by board rules.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 13(m), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 983, Sec. 10, eff. Sept.

1, 2003.

Sec. 203.157. CONSIDERATIONS IN PASSING ON APPLICATION. In

passing on an application for cost sharing, the board shall

consider:

(1) the location of the project;

(2) the method of control that is to be used by the project

applicant;

(3) the plans for revegetation;

(4) the total cost of the project;

(5) the amount of land to be included in the project;

(6) whether the applicant for the project is financially able to

provide his share of the money for the project;

(7) the cost-share percentage, if an applicant agrees to a

higher degree of financial commitment;

(8) any comments and recommendations submitted by a local

district, the department, the Texas Water Development Board, or

the Parks and Wildlife Department; and

(9) any other pertinent information considered necessary by the

board.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 13(m), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 983, Sec. 10, eff. Sept.

1, 2003.

Sec. 203.158. APPROVAL OF APPLICATION. The board may approve an

application if, after considering the factors listed in Section

203.157 and any other relevant factors, the board finds:

(1) the owner of the land fully agrees to cooperate in the

project;

(2) the method of eradication is a method approved by the board

under Section 203.055; and

(3) the project is a higher priority than other projects

submitted in accordance with the board's plan.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 13(m), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 983, Sec. 10, eff. Sept.

1, 2003.

Sec. 203.159. PRIORITY OF PROJECTS. (a) If the demand for

funds under the cost-sharing program is greater than funds

available, the board shall establish priorities favoring the

areas with the most critical water conservation needs and

projects that will be most likely to produce substantial water

conservation.

(b) The board shall give more favorable consideration to a

particular project if the applicants individually or collectively

agree to increase the percentage share of costs under the

cost-share arrangement.

Text of subsection (c) as amended by Acts 2003, 78th Leg., ch.

200, Sec. 13(n)

(c) The board shall consider quantity of stream flows, the

quantity of groundwater, and the amount of water conservation

from the eradication of brush each to be a priority.

Text of subsection (c) as amended by Acts 2003, 78th Leg., ch.

983, Sec. 11

(c) The quantity of stream flows or groundwater or water

conservation from the eradication of brush is a consideration in

assigning priority.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 13(n), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 983, Sec. 11, eff. Sept.

1, 2003.

Sec. 203.160. CONTRACT FOR COST SHARING. (a) On approval of an

application by the board, the board or the governing board of the

designated district shall negotiate contracts with the successful

applicants in the project area.

(b) The board or designated district board shall negotiate a

contract with the successful applicant subject to:

(1) the conditions established by the board in approving the

application;

(2) any specified instructions provided by the board; and

(3) board rules.

(c) On completion of the negotiations by the district board, it

shall submit the proposed contract to the board for approval.

(d) The board shall examine the contract and if the board finds

that the contract meets all the conditions of the board's

resolution, instructions, and rules, it shall approve the

contract and provide to the individual on completion of the

project the money that constitutes the state's share of the

project.

(e) The board may develop guidelines to allow partial payment of

the state's share of a brush control project as certain portions

or percentages of contracted work are completed, but state money

may not be provided in advance for work remaining to be done.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985.

Sec. 203.161. ADMINISTRATION OF EXPENDITURES. The district

board may administer expenditure of the state's share of the

money required by a cost-sharing contract and shall report

periodically to the board on the expenditure of those funds in

the manner required by the board.

Added by Acts 1985, 69th Leg., ch. 655, Sec. 1, eff. Aug. 26,

1985.






TITLE 8. PROTECTION AND PRESERVATION OF AGRICULTURAL OPERATIONS

CHAPTER 251. EFFECT OF NUISANCE ACTIONS AND GOVERNMENTAL REQUIREMENTS ON PREEXISTING AGRICULTURAL OPERATIONS

AGRICULTURE CODE

TITLE 8. PROTECTION AND PRESERVATION OF AGRICULTURAL OPERATIONS

CHAPTER 251. EFFECT OF NUISANCE ACTIONS AND GOVERNMENTAL

REQUIREMENTS ON PREEXISTING AGRICULTURAL OPERATIONS

Sec. 251.001. POLICY. It is the policy of this state to

conserve, protect, and encourage the development and improvement

of its agricultural land for the production of food and other

agricultural products. It is the purpose of this chapter to

reduce the loss to the state of its agricultural resources by

limiting the circumstances under which agricultural operations

may be regulated or considered to be a nuisance.

Added by Acts 1981, 67th Leg., p. 2595, ch. 693, Sec. 21, eff.

Aug. 31, 1981.

Sec. 251.002. DEFINITIONS. In this chapter:

(1) "Agricultural operation" includes the following activities:

(A) cultivating the soil;

(B) producing crops for human food, animal feed, planting seed,

or fiber;

(C) floriculture;

(D) viticulture;

(E) horticulture;

(F) silviculture;

(G) wildlife management;

(H) raising or keeping livestock or poultry; and

(I) planting cover crops or leaving land idle for the purpose of

participating in any governmental program or normal crop or

livestock rotation procedure.

(2) "Governmental requirement" includes any rule, regulation,

ordinance, zoning, or other requirement or restriction enacted or

promulgated by a county, city, or other municipal corporation

that has the power to enact or promulgate the requirement or

restriction.

Added by Acts 1981, 67th Leg., p. 2595, ch. 693, Sec. 21, eff.

Aug. 31, 1981.

Amended by:

Acts 2005, 79th Leg., Ch.

18, Sec. 1, eff. May 3, 2005.

Sec. 251.003. ESTABLISHED DATE OF OPERATION. For purposes of

this chapter, the established date of operation is the date on

which an agricultural operation commenced operation. If the

physical facilities of the agricultural operation are

subsequently expanded, the established date of operation for each

expansion is a separate and independent established date of

operation established as of the date of commencement of the

expanded operation, and the commencement of expanded operation

does not divest the agricultural operation of a previously

established date of operation.

Added by Acts 1981, 67th Leg., p. 2595, ch. 693, Sec. 21, eff.

Aug. 31, 1981.

Sec. 251.004. NUISANCE ACTIONS. (a) No nuisance action may be

brought against an agricultural operation that has lawfully been

in operation for one year or more prior to the date on which the

action is brought, if the conditions or circumstances complained

of as constituting the basis for the nuisance action have existed

substantially unchanged since the established date of operation.

This subsection does not restrict or impede the authority of this

state to protect the public health, safety, and welfare or the

authority of a municipality to enforce state law.

(b) A person who brings a nuisance action for damages or

injunctive relief against an agricultural operation that has

existed for one year or more prior to the date that the action is

instituted or who violates the provisions of Subsection (a) of

this section is liable to the agricultural operator for all costs

and expenses incurred in defense of the action, including but not

limited to attorney's fees, court costs, travel, and other

related incidental expenses incurred in the defense.

(c) This section does not affect or defeat the right of any

person to recover for injuries or damages sustained because of an

agricultural operation or portion of an agricultural operation

that is conducted in violation of a federal, state, or local

statute or governmental requirement that applies to the

agricultural operation or portion of an agricultural operation.

Added by Acts 1981, 67th Leg., p. 2595, ch. 693, Sec. 21, eff.

Aug. 31, 1981.

Sec. 251.005. EFFECT OF GOVERNMENTAL REQUIREMENTS. (a) For

purposes of this section, the effective date of a governmental

requirement is the date on which the requirement requires or

attempts to require compliance as to the geographic area

encompassed by the agricultural operation. The recodification of

a municipal ordinance does not change the original effective date

to the extent of the original requirements.

(b) A governmental requirement of a political subdivision of the

state other than a city:

(1) applies to an agricultural operation with an established

date of operation subsequent to the effective date of the

requirement;

(2) does not apply to an agricultural operation with an

established date of operation prior to the effective date of the

requirement; and

(3) applies to an agricultural operation if the governmental

requirement was in effect and was applicable to the operation

prior to the effective date of this chapter.

(c) A governmental requirement of a city does not apply to any

agricultural operation situated outside the corporate boundaries

of the city on the effective date of this chapter. If an

agricultural operation so situated is subsequently annexed or

otherwise brought within the corporate boundaries of the city,

the governmental requirements of the city do not apply to the

agricultural operation unless the requirement is reasonably

necessary to protect persons who reside in the immediate vicinity

or persons on public property in the immediate vicinity of the

agricultural operation from the danger of:

(1) explosion, flooding, vermin, insects, physical injury,

contagious disease, removal of lateral or subjacent support,

contamination of water supplies, radiation, storage of toxic

materials, or traffic hazards; or

(2) discharge of firearms or other weapons, subject to the

restrictions in Section 229.002, Local Government Code.

(c-1) A governmental requirement may be imposed under Subsection

(c) only after the governing body of the city makes findings by

resolution that the requirement is necessary to protect public

health. Before making findings as to the necessity of the

requirement, the governing body of the city must use the services

of the city health officer or employ a consultant to prepare a

report to identify the health hazards related to agricultural

operations and determine the necessity of regulation and manner

in which agricultural operations should be regulated.

(c-2) A governmental requirement of a city relating to the

restraint of a dog that would apply to an agricultural operation

under Subsection (c) does not apply to a dog used to protect

livestock on property controlled by the property owner while the

dog is being used on such property for that purpose.

(d) This section shall be construed to maintain, to the limited

degree set forth in this section, the authority of a political

subdivision under prior law over nonconforming uses but may not

be construed to expand that authority.

(e) A governmental requirement of a political subdivision of the

state does not apply to conduct described by Section 42.09(f),

Penal Code, on an agricultural operation.

Added by Acts 1981, 67th Leg., p. 2595, ch. 693, Sec. 21, eff.

Aug. 31, 1981. Amended by Acts 1995, 74th Leg., ch. 450, Sec. 1,

eff. Aug. 28, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

18, Sec. 2, eff. May 3, 2005.

Acts 2009, 81st Leg., R.S., Ch.

88, Sec. 1, eff. May 23, 2009.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 9.22, eff. September 1, 2009.

Sec. 251.006. AGRICULTURAL IMPROVEMENTS. (a) An owner, lessee,

or occupant of agricultural land is not liable to the state, a

governmental unit, or the owner, lessee, or occupant of other

agricultural land for the construction or maintenance on the land

of an agricultural improvement if the construction is not

expressly prohibited by statute or a governmental requirement in

effect at the time the improvement is constructed. Such an

improvement does not constitute a nuisance.

(b) This section does not apply to an improvement that obstructs

the flow of water, light, or air to other land. This section does

not prevent the enforcement of a statute or governmental

requirement to protect public health or safety.

(c) In this section:

(1) "Agricultural land" includes any land the use of which

qualifies the land for appraisal based on agricultural use as

defined under Subchapter D, Chapter 23, Tax Code.

(2) "Agricultural improvement" includes pens, barns, fences, and

other improvements designed for the sheltering, restriction, or

feeding of animal or aquatic life, for storage of produce or

feed, or for storage or maintenance of implements.

Added by Acts 1997, 75th Leg., ch. 332, Sec. 1, eff. Sept. 1,

1997.






TITLE 9. WEATHER AND CLIMATE

CHAPTER 301. WEATHER MODIFICATION AND CONTROL

AGRICULTURE CODE

TITLE 9. WEATHER AND CLIMATE

CHAPTER 301. WEATHER MODIFICATION AND CONTROL

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 301.001. DEFINITIONS. In this chapter:

(1) "Executive director" means the executive director of the

Texas Department of Licensing and Regulation.

(2) "Operation" means the performance of weather modification

and control activities entered into for the purpose of producing

or attempting to produce a certain modifying effect within one

geographical area over one continuing time interval not exceeding

four years.

(3) "Research and development" means theoretical analysis,

exploration, experimentation, and the extension of investigative

findings and theories of a scientific or technical nature into

practical application for experimental and demonstration

purposes, including the experimental production and testing of

models, devices, equipment, materials, and processes.

(4) "Weather modification and control" means changing or

controlling, or attempting to change or control, by artificial

methods the natural development of atmospheric cloud forms or

precipitation forms that occur in the troposphere.

(5) "Weather modification and control program" means the

research, development, licensing, and permitting and other

associated activities to be administered by the Texas Department

of Licensing and Regulation.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

SUBCHAPTER B. POWERS AND DUTIES OF TEXAS DEPARTMENT OF LICENSING

AND REGULATION

Sec. 301.051. RULES. The Texas Department of Licensing and

Regulation may adopt rules necessary to:

(1) exercise the powers and perform the duties under this

chapter;

(2) establish procedures and conditions for the issuance of

licenses and permits under this chapter; and

(3) establish standards and instructions to govern the carrying

out of research or projects in weather modification and control

that the Texas Department of Licensing and Regulation considers

necessary or desirable to minimize danger to health or property.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.052. STUDIES; INVESTIGATIONS; HEARINGS. The Texas

Department of Licensing and Regulation may make any studies or

investigations, obtain any information, and hold any hearings

necessary or proper to administer or enforce this chapter or any

rules or orders issued under this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.053. ADVISORY COMMITTEES. The Texas Department of

Licensing and Regulation may establish advisory committees to

advise the Texas Department of Licensing and Regulation and to

make recommendations to the Texas Department of Licensing and

Regulation concerning legislation, policies, administration,

research, and other matters related to the duties, powers, or

functions of the Texas Department of Licensing and Regulation

under this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.054. PERSONNEL. The executive director may, as

provided by the General Appropriations Act, appoint and fix the

compensation of any personnel, including specialists and

consultants, necessary to perform duties and functions under this

chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.055. MATERIALS AND EQUIPMENT. The Texas Department of

Licensing and Regulation may acquire in the manner provided by

law any materials, equipment, and facilities necessary to the

performance of its duties and functions under this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.056. INTERSTATE COMPACTS. The executive director may

represent the state in matters pertaining to plans, procedures,

or negotiations for interstate compacts relating to weather

modification and control.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.057. CONTRACTS AND COOPERATIVE AGREEMENTS. (a) The

Texas Department of Licensing and Regulation may cooperate with

public or private agencies to promote the purposes of this

chapter.

(b) The Texas Department of Licensing and Regulation may enter

into cooperative agreements with the United States or any of its

agencies, with counties and municipalities of this state, or with

any private or public agencies for conducting weather

modification or cloud-seeding operations.

(c) The Texas Department of Licensing and Regulation may

represent the state, counties, municipalities, and public and

private agencies in contracting with private concerns for the

performance of weather modification or cloud-seeding operations.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.058. PROMOTION OF RESEARCH AND DEVELOPMENT. (a) In

order to assist in expanding the theoretical and practical

knowledge of weather modification and control, the Texas

Department of Licensing and Regulation shall promote continuous

research and development in:

(1) the theory and development of methods of weather

modification and control, including processes, materials, and

devices related to these methods;

(2) the use of weather modification and control for

agricultural, industrial, commercial, and other purposes; and

(3) the protection of life and property during research and

operational activities.

(b) The Texas Department of Licensing and Regulation with

approval of the executive director may conduct and may contract

for research and development activities relating to the purposes

of this section.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.059. GRANTS AND GIFTS. Subject to any limitations

imposed by law, the Texas Department of Licensing and Regulation

may accept federal grants, private gifts, and donations from any

other source. Unless the use of the money is restricted or

subject to any limitations provided by law, the Texas Department

of Licensing and Regulation may spend the money for the

administration of this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.060. DISPOSITION OF LICENSE AND PERMIT FEES. The Texas

Department of Licensing and Regulation shall deposit all license

and permit fees in the state treasury.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

SUBCHAPTER C. LICENSES AND PERMITS

Sec. 301.101. LICENSE AND PERMIT REQUIRED. Except as provided

by rule of the Texas Department of Licensing and Regulation under

Section 301.102, a person may not engage in activities for

weather modification and control:

(1) without a weather modification license and weather

modification permit issued by the department; or

(2) in violation of any term or condition of the license or

permit.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.102. EXEMPTIONS. (a) The Texas Department of

Licensing and Regulation by rule, to the extent it considers

exemptions practical, shall provide for exempting the following

activities from the license and permit requirements of this

chapter:

(1) research, development, and experiments conducted by state

and federal agencies, institutions of higher learning, and bona

fide nonprofit research organizations;

(2) laboratory research and experiments;

(3) activities of an emergent nature for protection against

fire, frost, sleet, or fog; and

(4) activities normally conducted for purposes other than

inducing, increasing, decreasing, or preventing precipitation or

hail.

(b) The Texas Department of Licensing and Regulation by rule may

modify or revoke an exemption.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.103. ISSUANCE OF LICENSE. (a) The Texas Department of

Licensing and Regulation, in accordance with the rules adopted

under this chapter, shall issue a weather modification license to

each applicant who:

(1) pays the license fee; and

(2) demonstrates, to the satisfaction of the Texas Department of

Licensing and Regulation, competence in the field of meteorology

that is reasonably necessary to engage in weather modification

and control activities.

(b) If the applicant is an organization, the competence must be

demonstrated by the individual or individuals who are to be in

control and in charge of the operation for the applicant.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.105. EXPIRATION DATE. Each original or renewal license

expires at the end of the state fiscal year for which it was

issued.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.106. RENEWAL LICENSE. At the expiration of the license

period, the Texas Department of Licensing and Regulation shall

issue a renewal license to each applicant who pays the license

fee and who has the qualifications necessary for issuance of an

original license.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.107. ISSUANCE OF PERMIT. (a) The Texas Department of

Licensing and Regulation, in accordance with the rules adopted

under this chapter and on a finding that the weather modification

and control operation as proposed in the permit application will

not significantly dissipate the clouds and prevent their natural

course of developing rain in the area in which the operation is

to be conducted to the material detriment of persons or property

in that area, and after approval at an election if governed by

Subchapter D, may issue a weather modification permit to each

applicant who:

(1) holds a valid weather modification license;

(2) pays the permit fee;

(3) publishes a notice of intention and submits proof of

publication as required by this chapter; and

(4) furnishes proof of financial responsibility.

(b) The Texas Department of Licensing and Regulation shall, if

requested by at least 25 persons, hold at least one public

hearing in the area where the operation is to be conducted prior

to the issuance of a permit.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.109. SCOPE OF PERMIT. A separate permit is required

for each operation. If an operation is to be conducted under

contract, a permit is required for each separate contract. The

Texas Department of Licensing and Regulation may not issue a

permit for a contracted operation unless it covers a continuous

period not to exceed four years.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.110. APPLICATION AND NOTICE OF INTENTION. Before

undertaking any operation, a license holder must file an

application for a permit and have a notice of intention published

as required by this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.111. CONTENT OF NOTICE. In the notice of intention,

the applicant must include:

(1) the name and address of the license holder;

(2) the nature and object of the intended operation and the

person or organization on whose behalf it is to be conducted;

(3) the area in which and the approximate time during which the

operation is to be conducted;

(4) the area that is intended to be affected by the operation;

and

(5) the materials and methods to be used in conducting the

operation.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.112. PUBLICATION OF NOTICE. The notice of intention

required under Section 301.110 must be published at least once a

week for three consecutive weeks in a newspaper of general

circulation in each county in which the operation is to be

conducted.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.113. PROOF OF PUBLICATION; AFFIDAVIT. The applicant

shall file proof of the publication, together with the

publishers' affidavits, with the Texas Department of Licensing

and Regulation during the 15-day period immediately after the

date of the last publication.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.114. PROOF OF FINANCIAL RESPONSIBILITY. Proof of

financial responsibility is made by showing to the satisfaction

of the Texas Department of Licensing and Regulation that the

license holder has the ability to respond in damages for

liability that might reasonably result from the operation for

which the permit is sought.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.115. MODIFICATION OF PERMIT. The Texas Department of

Licensing and Regulation may modify the terms and conditions of a

permit if:

(1) the license holder is first given notice and a reasonable

opportunity for a hearing on the need for a modification; and

(2) it appears to the Texas Department of Licensing and

Regulation that a modification is necessary to protect the health

or property of any person.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.116. SCOPE OF ACTIVITY. Once a permit is issued, the

license holder shall confine the license holder's activities

substantially within the limits of time and area specified in the

notice of intention, except to the extent that the limits are

modified by the Texas Department of Licensing and Regulation. The

license holder shall comply with any terms and conditions of the

permit as originally issued or as subsequently modified by the

Texas Department of Licensing and Regulation.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.117. RECORDS AND REPORTS. (a) A license holder shall

keep a record of each operation conducted under a permit,

showing:

(1) the method employed;

(2) the type of equipment used;

(3) the kind and amount of each material used;

(4) the times and places the equipment is operated;

(5) the name and mailing address of each individual, other than

the license holder, who participates or assists in the operation;

and

(6) other information required by the Texas Department of

Licensing and Regulation.

(b) The Texas Department of Licensing and Regulation shall

require written reports for each operation, whether the operation

is exempt or conducted under a permit. A license holder shall

submit a written report at the time and in the manner required by

the Texas Department of Licensing and Regulation.

(c) All information on an operation shall be submitted to the

Texas Department of Licensing and Regulation before it is

released to the public.

(d) The reports and records in the custody of the Texas

Department of Licensing and Regulation shall be kept open for

public inspection.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

SUBCHAPTER D. ELECTION FOR APPROVAL OF PERMIT THAT INCLUDES

AUTHORIZATION FOR HAIL SUPPRESSION

Sec. 301.151. DEFINITIONS. (a) In this subchapter:

(1) "Operational area" means that area that joins the target

area and is reasonably necessary to use in order to effectuate

the purposes over the target area without affecting the land or

landowners in the operational area.

(2) "Target area" means that area described by metes and bounds

or other specific bounded description set out in the application

for a permit.

(b) The Texas Department of Licensing and Regulation by rule

shall define hail suppression as used in this subchapter, using

the most current scientifically accepted technological concepts.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.152. OPERATIONAL AREA. (a) No part of an operational

area may be more than eight miles from the limits of the target

area.

(b) The operational area must be described by metes and bounds

or other specific bounded description and set out in the

application for a permit.

(c) If the application for a permit does not describe the

operational area, the Texas Department of Licensing and

Regulation may designate an area located inside and up to eight

miles from the limits of the target area described in the

application as the operational area of the permit for the

purposes of this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.153. DATE OF PERMIT ISSUANCE; PERMIT AREA. A permit

may not be issued by the Texas Department of Licensing and

Regulation before the end of the 30-day period immediately

following the first publication of notice and then only in:

(1) those counties or parts of counties in the target area or

operational area in which the majority of the qualified voters

voting have approved or have not disapproved the issuance of a

permit if an election has been held; or

(2) any county or part of a county in the target area or

operational area if no petition for an election has been filed.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.154. ELIGIBLE VOTERS. (a) Persons eligible to vote in

elections held under this subchapter include qualified voters in

counties or parts of counties included in the target area or

operational area.

(b) If the target area or operational area for a permit

including authorization for hail suppression includes only part

of a county, an election held under this subchapter may be held

only in the election precincts that are included entirely within

or are partially included in those areas, and only those

qualified voters residing in an election precinct or precincts of

the county included in the target area or operational area are

eligible to sign a petition and to vote at an election under this

subchapter. In computing the vote, only a majority of qualified

voters residing in those areas and voting in the election is

necessary to carry the proposition in that county.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.155. APPLICATION FOR PETITION SEEKING ELECTION. (a)

On written request of at least 25 qualified voters residing in

the target area or operational area mentioned in the notice

requesting an election accompanied by unsigned petitions, the

county clerk of each county within the target area or operational

area shall certify and mark for identification petitions for

circulation.

(b) An application for a petition seeking an election to

disapprove the issuance of a permit must:

(1) be headed "Application for Election to Disapprove a Weather

Modification Permit"; and

(2) contain the following statement just ahead of the signatures

of the applicants: "It is the hope, purpose, and intent of the

applicants whose signatures appear on this application to see

disapproved the issuance of a permit for weather modification,

including hail suppression."

(c) An application for a petition seeking an election to approve

the issuance of a permit must:

(1) be headed "Application for Election to Approve a Weather

Modification Permit"; and

(2) contain the following statement just ahead of the signatures

of the applicants: "It is the hope, purpose, and intent of the

applicants whose signatures appear on this application to see

approved the issuance of a permit for weather modification,

including hail suppression."

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.156. ELECTION ON PETITION. (a) On the return to the

county clerks of petitions signed by at least 10 percent of the

qualified voters residing in each county within the target area

or operational area in the notice requesting an election, the

commissioners court of each county shall call and hold an

election. Notice under Chapter 111, Local Government Code, of the

commissioners court meeting to call and hold the election is not

required. The date of the election shall be determined by the

commissioners court in accordance with this subchapter,

notwithstanding Sections 41.004 and 41.0041, Election Code.

(b) A petition under this subchapter must be filed with the

clerk of each county within 30 days immediately following the

date of the first publication of notice.

(c) An election under this subchapter must be held within 45

days after the date the petition is received to determine whether

or not the qualified voters in the target area or operational

area approve the issuance of the permit.

(d) Immediately on calling the election, the clerk of each

county within the target area or operational area shall notify

the executive director of the date of the election.

(e) Except as otherwise provided by this chapter, elections must

be held in accordance with the Election Code.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.157. PETITION REQUIREMENTS. (a) The petition for an

election under this subchapter must read substantially as

follows:

"The following qualified voters of __________ County request the

Commissioners Court of __________ County to call an election at

which the qualified voters shall be asked to vote on the

proposition of whether or not they approve of the issuance of a

weather modification permit that includes authorization for hail

suppression (description of area)."

(b) Each qualified voter signing the petition must give the

voter's full name and address and voter registration number.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.158. CERTIFICATION OF PETITION. (a) Within five days

after the date of receiving a petition under this subchapter, the

commissioners court shall have the county clerk of the county

check the names on the petition against the voter registration

lists of the county and certify to the commissioners court the

number of qualified voters signing the petition as reflected by

checking the county's voter registration lists. If only a part of

a county is included in the target area or operational area, the

county clerk shall also certify that those signing the petition

reside in an election precinct in the county totally or partially

included in the target area or operational area.

(b) On certification by the county clerk, the petition must be

filed with the official records of the county and be made

available for public inspection.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.159. DEPOSIT REQUIRED. (a) A person filing a petition

with the county clerk shall deposit with the county clerk an

amount of money estimated by the county clerk to be sufficient to

cover the costs of the election, to be held by the county clerk

until the result of the election to approve or disapprove the

issuance of the permit is officially announced.

(b) If the result of the election favors the party petitioning

for the election, the county clerk shall return the deposit to

the person filing the petition or to the person's agent or

attorney.

(c) If the result of the election does not favor the party

petitioning for the election, the county clerk shall pay the cost

and expenses of the election from the deposit and return the

balance of the deposit to the person filing the petition or to

the person's agent or attorney.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.160. FORM OF BALLOT. The ballots for an election under

this subchapter must be printed to provide for voting for or

against the proposition:

"The issuance of a permit providing for weather modification,

including authorization for hail suppression and control in

(description of area)."

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.161. ELECTION ORDER. (a) The order calling the

election shall provide for:

(1) the time and place or places for holding the election;

(2) the form of the ballots; and

(3) the presiding judge for each voting place.

(b) The commissioners court shall publish a copy of the election

order in a newspaper of general circulation in the county or in

the part of the county within the target area or operational area

at least 30 days preceding the day of the election.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.162. RESULTS OF ELECTION. (a) The presiding judge of

each voting place shall supervise the counting of all votes cast

and shall certify the results to the commissioners court not

later than the fifth day after the date of the election.

(b) A copy of the results must be filed with the county clerk

and is a public record.

(c) Not later than the fifth day after the results are filed,

the commissioners court shall declare the results.

(d) The commissioners court of each county holding an election

shall send certified copies of the results of the election to the

executive director not later than 24 hours after the results are

declared under Subsection (a).

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.163. ISSUANCE OR DENIAL OF PERMIT FOLLOWING ELECTION.

(a) If a majority of the qualified voters voting in the election

precincts any part of which are located in the target area vote

against issuance of the permit, a permit may not be issued.

(b) If a majority of the qualified voters voting in the election

precincts any part of which are located within the target area

vote in favor of issuance of the permit, the Texas Department of

Licensing and Regulation may issue the permit as provided in this

subchapter, except that if a majority of the qualified voters

voting in any of the following areas vote against issuance of the

permit, that area is excluded from the coverage of the permit:

(1) an election precinct any part of which is located in the

operational area; or

(2) an election precinct located wholly within the target area

and contiguous with its outer boundary.

(c) If the Texas Department of Licensing and Regulation finds

that a weather modification and control operation is still

feasible, a permit may be issued covering areas in which no

election is requested or areas in which the voters give their

approval as provided by this subchapter.

(d) If a permit is denied under Subsection (a), an application

for a permit covering all or part of the same target area or

operational area that was denied may not be considered, and for a

period of two years following the date of the election, a permit

under that application may not be issued by the Texas Department

of Licensing and Regulation and an election may not be held under

this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.164. PERMIT FOR HAIL SUPPRESSION PROHIBITED OUTSIDE

TARGET AREA OR IN AREA EXCLUDED BY ELECTION. (a) A permit may

not be issued that provides for or allows the seeding of clouds

for hail suppression outside the target area or within those

counties or parts of counties located in any operational or

target areas that were excluded from the coverage of the permit

by an election under Section 301.163(a) or (b). Seeding may be

done in those counties or parts of counties located in the

operational or target area that were not excluded from the

coverage of the permit by an election under Section 301.163(a) or

(b), provided the seeding is reasonably calculated to take effect

only within the target area.

(b) This section does not prohibit the observation of cloud and

cloud formations.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.165. MONITOR OF PROGRAM. The Texas Department of

Licensing and Regulation may monitor any program under conditions

the Texas Department of Licensing and Regulation determines

advisable.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.166. PETITION IN ADJACENT COUNTY. (a) On petition as

provided in this subchapter, the commissioners court of any

county outside but adjacent to a county included in the

operational area of an existing or proposed permit shall call and

hold an election on the proposition of whether or not the

qualified voters of the county approve of the issuance of any

permit authorizing hail suppression in the county.

(b) If the county voters voting in the election disapprove the

issuance of permits authorizing hail suppression, the Texas

Department of Licensing and Regulation may not issue a permit

covering the county until the proposition has been approved at a

subsequent election.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.167. INCLUSION OF CERTAIN COUNTIES AND PARTS OF

COUNTIES. (a) If any county or part of a county has disapproved

the issuance of a permit at a previous election held under this

subchapter, that county or part of a county may not be included

in any permit issued by the Texas Department of Licensing and

Regulation until the voters of that county or part of a county

have participated in a subsequent election at which a permit is

approved.

(b) The applicant for a permit that includes that county or part

of a county has the burden of petitioning for an election and

depositing costs in the manner provided by this subchapter for

the original election to approve or disapprove a permit.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

SUBCHAPTER E. SANCTIONS

Sec. 301.201. PENALTIES. A person who violates this chapter is

subject to Subchapters F and G, Chapter 51, Occupations Code, in

the same manner as a person regulated by the Texas Department of

Licensing and Regulation under other law is subject to those

subchapters.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.202. ACT OF GOD. If a person can establish that an

event that would otherwise be a violation of this chapter or a

rule adopted or order or permit issued under this chapter was

caused solely by an act of God, war, strike, riot, or other

catastrophe, the event is not a violation of this chapter or a

rule, order, or permit issued under this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.203. DEFENSE EXCLUDED. Unless otherwise provided by

this chapter, the fact that a person holds a permit issued by the

Texas Department of Licensing and Regulation does not relieve

that person from liability for the violation of this chapter or a

rule adopted or order or permit issued under this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

SUBCHAPTER F. REVOCATION AND SUSPENSION OF PERMIT

Sec. 301.251. DEFINITION. In this subchapter, "permit holder"

includes each member of a partnership or association that is a

permit holder and, with respect to a corporation that is a permit

holder, each officer and the owner or owners of a majority of the

corporate stock, provided that the member or owner controls at

least 20 percent of the permit holder.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.252. GROUNDS FOR REVOCATION OR SUSPENSION OF PERMIT.

After notice and hearing, the Texas Department of Licensing and

Regulation may revoke or suspend a permit issued under this

chapter on any of the following grounds:

(1) violating any term or condition of the permit, and

revocation or suspension is necessary to maintain the quality of

water or the quality of air in the state, or to otherwise protect

human health and the environment consistent with the objectives

of the law within the jurisdiction of the Texas Department of

Licensing and Regulation;

(2) having a record of environmental violations in the preceding

five years at the permitted site;

(3) causing a discharge, release, or emission contravening a

pollution control standard set by the Texas Department of

Licensing and Regulation or contravening the intent of a law

within the jurisdiction of the Texas Department of Licensing and

Regulation;

(4) misrepresenting or failing to disclose fully all relevant

facts in obtaining the permit or misrepresenting to the Texas

Department of Licensing and Regulation any relevant fact at any

time;

(5) being indebted to the state for fees, payment of penalties,

or taxes imposed by the law within the department's jurisdiction;

(6) failing to ensure that the management of the permitted

facility conforms or will conform to the law within the

jurisdiction of the Texas Department of Licensing and Regulation;

(7) abandoning the permit or operations under the permit;

(8) the finding by the Texas Department of Licensing and

Regulation that a change in conditions requires elimination of

the discharge authorized by the permit; or

(9) failing to continue to possess qualifications necessary for

the issuance of the permit.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.253. GROUNDS FOR REVOCATION OR SUSPENSION OF LICENSE.

(a) This section applies to a license issued under this chapter

or under a rule adopted under this chapter.

(b) After notice and hearing, the Texas Department of Licensing

and Regulation may suspend or revoke a license, place on

probation a person whose license has been suspended, reprimand a

license holder, or refuse to renew or reissue a license on any of

the following grounds:

(1) having a record of environmental violations in the preceding

five years at a permit site;

(2) committing fraud or deceit in obtaining the license;

(3) demonstrating gross negligence, incompetency, or misconduct

while acting as license holder;

(4) making an intentional misstatement or misrepresentation of

fact in information required to be maintained or submitted to the

Texas Department of Licensing and Regulation by the license

holder;

(5) failing to keep and transmit records as required by a law

within the jurisdiction of the Texas Department of Licensing and

Regulation;

(6) being indebted to the state for a fee, payment of a penalty,

or a tax imposed by a law within the jurisdiction of the Texas

Department of Licensing and Regulation; or

(7) failing to continue to possess qualifications necessary for

the issuance of the license.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.254. PROCEDURES FOR NOTICE AND HEARINGS. The Texas

Department of Licensing and Regulation by rule shall establish

procedures for public notice and any public hearing under this

subchapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.255. HEARINGS. A hearing under this subchapter shall

be conducted in accordance with the hearing rules adopted by the

Texas Department of Licensing and Regulation and the applicable

provisions of Chapter 2001, Government Code.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.256. REVOCATION OR SUSPENSION BY CONSENT. If a permit

holder or license holder requests or consents to the revocation

or suspension of the permit or license, the executive director

may revoke or suspend the permit or license without a hearing.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.257. OTHER RELIEF. A proceeding brought by the Texas

Department of Licensing and Regulation under this subchapter does

not affect the authority of the Texas Department of Licensing and

Regulation to bring suit for injunctive relief or a penalty, or

both, under this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

SUBCHAPTER G. IMMUNITY; CERTAIN LEGAL RELATIONSHIPS

Sec. 301.301. IMMUNITY OF STATE. The state and its officers and

employees are immune from liability for all weather modification

and control activities conducted by private persons or groups.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 301.302. PRIVATE LEGAL RELATIONSHIPS. (a) This chapter

does not affect private legal relationships, except that an

operation conducted under the license and permit requirements of

this chapter is not an ultrahazardous activity that makes the

participants subject to liability without fault.

(b) The fact that a person holds a license or permit under this

chapter or that the person has complied with this chapter or the

rules issued under this chapter is not admissible as evidence in

any legal proceeding brought against the person.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.



CHAPTER 302. WEATHER MODIFICATION AND CONTROL GRANT PROGRAM

AGRICULTURE CODE

TITLE 9. WEATHER AND CLIMATE

CHAPTER 302. WEATHER MODIFICATION AND CONTROL GRANT PROGRAM

Sec. 302.001. FINDINGS. The legislature finds that weather

modification and control activities may have a significant impact

on Texas agriculture. The legislature further finds that the

Texas Department of Licensing and Regulation is the proper state

agency to administer grants to political subdivisions for weather

modification and control activities.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Prior law (Sec. 20.001, Agriculture Code) amended by Acts 2003,

78th Leg., ch. 816, Sec. 22.001; Acts 2003, 78th Leg., ch. 1245,

Sec. 1.

Sec. 302.002. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Commission of Licensing and

Regulation.

(2) "Department" means the Texas Department of Licensing and

Regulation.

(3) "Weather modification and control" means changing or

controlling, or attempting to change or control, by artificial

methods the natural development of atmospheric cloud forms or

precipitation forms that occur in the troposphere.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Prior law (Sec. 20.002, Agriculture Code) amended by Acts 2003,

78th Leg., ch. 816, Sec. 22.002; Acts 2003, 78th Leg., ch. 1245,

Sec. 2.

Sec. 302.003. WEATHER MODIFICATION AND CONTROL GRANT PROGRAM.

The department shall develop and administer a program awarding

matching grants to political subdivisions of this state for

weather modification and control.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 302.004. RULES. The commission may adopt rules necessary

to administer this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Prior law (Sec. 20.004, Agriculture Code) amended by Acts 2003,

78th Leg., ch. 816, Sec. 22.003.

Sec. 302.005. CONTRACTS. The department may enter into

contracts with public or private entities to assist the

department in the administration or evaluation of the weather

modification and control grant program or to conduct research

relating to the effectiveness of weather modification and control

activities.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.

Sec. 302.006. FUNDING. The department may accept appropriations

and may solicit and accept gifts, grants, and other donations

from any source to administer the weather modification and

control grant program.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 2.001(a), eff.

Sept. 1, 2003.









ALCOHOLIC BEVERAGE CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

ALCOHOLIC BEVERAGE CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

Sec. 1.01. PURPOSE OF CODE. (a) This code is enacted as a part

of the state's continuing statutory revision program, begun by

the Texas Legislative Council in 1963 as directed by the

legislature in Chapter 448, Acts of the 58th Legislature, 1963

(Article 5429b-1, Vernon's Texas Civil Statutes). The program

contemplates a topic-by-topic revision of the state's general and

permanent statute law without substantive change.

(b) Consistent with the objectives of the statutory revision

program, the purpose of this code is to make the general and

permanent alcoholic beverage law more accessible and

understandable, by:

(1) rearranging the statutes into a more logical order;

(2) employing a format and numbering system designed to

facilitate citation of the law and to accommodate future

expansion of the law;

(3) eliminating repealed, duplicative, unconstitutional,

expired, executed, and other ineffective provisions; and

(4) restating the law in modern American English to the greatest

extent possible.

Acts 1977, 65th Leg., p. 393, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 1.02. CONSTRUCTION OF CODE. The Code Construction Act

(Chapter 311, Government Code) applies to the construction of

each provision in this code, except as otherwise expressly

provided by this code.

Acts 1977, 65th Leg., p. 393, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1985, 69th Leg., ch. 479, Sec. 67, eff.

Sept. 1, 1985.

Sec. 1.03. PUBLIC POLICY. This code is an exercise of the

police power of the state for the protection of the welfare,

health, peace, temperance, and safety of the people of the state.

It shall be liberally construed to accomplish this purpose.

Acts 1977, 65th Leg., p. 393, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 1.04. DEFINITIONS. In this code:

(1) "Alcoholic beverage" means alcohol, or any beverage

containing more than one-half of one percent of alcohol by

volume, which is capable of use for beverage purposes, either

alone or when diluted.

(2) "Consignment sale" means:

(A) the delivery of alcoholic beverages under an agreement,

arrangement, condition, or system by which the person receiving

the beverages has the right at any time to relinquish possession

to them or to return them to the shipper and in which title to

the beverages remains in the shipper;

(B) the delivery of alcoholic beverages under an agreement,

arrangement, condition, or system by which the person designated

as the receiver merely acts as an intermediary for the shipper or

seller and the actual receiver;

(C) the delivery of alcoholic beverages to a factor or broker;

(D) any method employed by a shipper or seller by which a person

designated as the purchaser of alcoholic beverages does not in

fact purchase the beverages;

(E) any method employed by a shipper or seller by which a person

is placed in actual or constructive possession of an alcoholic

beverage without acquiring title to the beverage; or

(F) any other type of transaction which may legally be construed

as a consignment sale.

(3) "Distilled spirits" means alcohol, spirits of wine, whiskey,

rum, brandy, gin, or any liquor produced in whole or in part by

the process of distillation, including all dilutions or mixtures

of them, and includes spirit coolers that may have an alcoholic

content as low as four percent alcohol by volume and that contain

plain, sparkling, or carbonated water and may also contain one or

more natural or artificial blending or flavoring ingredients.

(4) "Illicit beverage" means an alcoholic beverage:

(A) manufactured, distributed, bought, sold, bottled, rectified,

blended, treated, fortified, mixed, processed, warehoused,

stored, possessed, imported, or transported in violation of this

code;

(B) on which a tax imposed by the laws of this state has not

been paid and to which the tax stamp, if required, has not been

affixed; or

(C) possessed, kept, stored, owned, or imported with intent to

manufacture, sell, distribute, bottle, rectify, blend, treat,

fortify, mix, process, warehouse, store, or transport in

violation of this code.

(5) "Liquor" means any alcoholic beverage containing alcohol in

excess of four percent by weight, unless otherwise indicated.

Proof that an alcoholic beverage is alcohol, spirits of wine,

whiskey, liquor, wine, brandy, gin, rum, ale, malt liquor,

tequila, mescal, habanero, or barreteago, is prima facie evidence

that it is liquor.

(6) "Person" means a natural person or association of natural

persons, trustee, receiver, partnership, corporation,

organization, or the manager, agent, servant, or employee of any

of them.

(7) "Wine and vinous liquor" means the product obtained from the

alcoholic fermentation of juice of sound ripe grapes, fruits,

berries, or honey, and includes wine coolers.

(8) "Hotel" means the premises of an establishment:

(A) where, in consideration of payment, travelers are furnished

food and lodging;

(B) in which are located:

(i) at least 10 adequately furnished completely separate rooms

with adequate facilities so comfortably disposed that persons

usually apply for and receive overnight accommodations in the

establishment, either in the course of usual and regular travel

or as a residence; or

(ii) at least five rooms described by Subparagraph (i) if the

building being used as a hotel is a historic structure as defined

by Section 442.001, Government Code; and

(C) which operates a regular dining room constantly frequented

by customers each day.

(9) "Applicant" means a person who submits or files an original

or renewal application with the county judge, commission, or

administrator for a license or permit.

(10) "Commission" means the Texas Alcoholic Beverage Commission.

(11) "Permittee" means a person who is the holder of a permit

provided for in this code, or an agent, servant, or employee of

that person.

(12) "Ale" or "malt liquor" means a malt beverage containing

more than four percent of alcohol by weight.

(13) "Mixed beverage" means one or more servings of a beverage

composed in whole or part of an alcoholic beverage in a sealed or

unsealed container of any legal size for consumption on the

premises where served or sold by the holder of a mixed beverage

permit, the holder of a daily temporary mixed beverage permit,

the holder of a caterer's permit, the holder of a mixed beverage

late hours permit, the holder of a private club registration

permit, or the holder of a private club late hours permit.

(14) "Barrel" means, as a standard of measure, a quantity of

beer equal to 31 standard gallons.

(15) "Beer" means a malt beverage containing one-half of one

percent or more of alcohol by volume and not more than four

percent of alcohol by weight, and does not include a beverage

designated by label or otherwise by a name other than beer.

(16) "Licensee" means a person who is the holder of a license

provided in this code, or any agent, servant, or employee of that

person.

(17) "Manufacturer" means a person engaged in the manufacture or

brewing of beer, whether located inside or outside the state.

(18) "Original package," as applied to beer, means a container

holding beer in bulk, or any box, crate, carton, or other device

used in packing beer that is contained in bottles or other

containers.

(19) "Premises" has the meaning given it in Section 11.49 of

this code.

(20) "Citizen of Texas" and "citizen of this state" mean a

person who is a citizen of both the United States and Texas.

(21) "Minibar" means a closed container in a hotel guestroom

with access to the interior of the container restricted by a

locking device which requires the use of a key, magnetic card, or

similar device.

(22) "Minibar key" means the key, magnetic card, or similar

device which permits access to the interior of a minibar.

(23) "Guestroom" means a sleeping room, including any adjacent

private living area, in a hotel which is rented to guests for

their use as an overnight accommodation.

(24) "Wine cooler" means an alcoholic beverage consisting of

vinous liquor plus plain, sparkling, or carbonated water and

which may also contain one or more natural or artificial blending

or flavoring ingredients. A wine cooler may have an alcohol

content as low as one-half of one percent by volume.

(25) "Executive management" includes the administrator, the

assistant administrator, individuals who report directly to the

administrator, and the head of each division of the commission.

Acts 1977, 65th Leg., p. 393, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1989, 71st Leg., ch. 532, Sec. 1, eff. Aug.

28, 1989; Acts 1989, 71st Leg., ch. 692, Sec. 1, eff. June 14,

1989; Acts 1993, 73rd Leg., ch. 934, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

1182, Sec. 1, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

420, Sec. 1, eff. September 1, 2007.

Sec. 1.05. GENERAL PENALTY. (a) A person who violates a

provision of this code for which a specific penalty is not

provided is guilty of a misdemeanor and on conviction is

punishable by a fine of not less than $100 nor more than $1,000

or by confinement in the county jail for not more than one year

or by both.

(b) The term "specific penalty," as used in this section, means

a penalty which might be imposed as a result of a criminal

prosecution.

Acts 1977, 65th Leg., p. 395, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 1.06. CODE EXCLUSIVELY GOVERNS. Unless otherwise

specifically provided by the terms of this code, the manufacture,

sale, distribution, transportation, and possession of alcoholic

beverages shall be governed exclusively by the provisions of this

code.

Acts 1977, 65th Leg., p. 395, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 1.07. RESIDENT ALIENS. (a) For purposes of any provision

of this code that requires an applicant for a license or permit

to be a United States citizen or Texas citizen, regardless of

whether it applies to an individual, a percentage of stockholders

of a corporation, or members of a partnership, firm, or

association, an individual who is not a United States citizen but

who legally resides in the state is treated as a United States

citizen and a citizen of Texas.

(b) If it is required that an individual have resided in the

state for a specified period of time, an alien legally residing

in the state satisfies the requirement if he has legally resided

in the state for the prescribed period of time. If an alien

becomes a United States citizen while residing in Texas, any

continuous period of time he legally resided in the state

immediately before becoming a citizen is included in computing

his period of continuous residence in the state.

Added by Acts 1979, 66th Leg., p. 1971, ch. 777, Sec. 18, eff.

Aug. 27, 1979.

Text of section as added by Acts 1993, 73rd Leg., ch. 437, Sec. 1

Sec. 1.08. CRIMINAL NEGLIGENCE DEFINED. For purposes of this

code, a person acts with criminal negligence if the person acts

with a mental state that would constitute criminal negligence

under Chapter 6, Penal Code, if the act were an offense.

Added by Acts 1993, 73rd Leg., ch. 437, Sec. 1, eff. Sept. 1,

1993.

Text of section as added by Acts 1993, 73rd Leg., ch. 934, Sec. 2

Sec. 1.08. CRIMINAL NEGLIGENCE STANDARD FOR ADMINISTRATIVE

ACTION. For the purposes of administrative actions under this

code, a person acts with criminal negligence if the person acts

with a mental state that would constitute criminal negligence

under Chapter 6, Penal Code, if the act were an offense.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 2, eff. Sept. 1,

1993.



CHAPTER 2. CIVIL LIABILITIES FOR SERVING BEVERAGES

ALCOHOLIC BEVERAGE CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 2. CIVIL LIABILITIES FOR SERVING BEVERAGES

Sec. 2.01. DEFINITIONS. In this chapter:

(1) "Provider" means a person who sells or serves an alcoholic

beverage under authority of a license or permit issued under the

terms of this code or who otherwise sells an alcoholic beverage

to an individual.

(2) "Provision" includes, but is not limited to, the sale or

service of an alcoholic beverage.

Added by Acts 1987, 70th Leg., ch. 303, Sec. 3, eff. June 11,

1987.

Sec. 2.02. CAUSES OF ACTION. (a) This chapter does not affect

the right of any person to bring a common law cause of action

against any individual whose consumption of an alcoholic beverage

allegedly resulted in causing the person bringing the suit to

suffer personal injury or property damage.

(b) Providing, selling, or serving an alcoholic beverage may be

made the basis of a statutory cause of action under this chapter

and may be made the basis of a revocation proceeding under

Section 6.01(b) of this code upon proof that:

(1) at the time the provision occurred it was apparent to the

provider that the individual being sold, served, or provided with

an alcoholic beverage was obviously intoxicated to the extent

that he presented a clear danger to himself and others; and

(2) the intoxication of the recipient of the alcoholic beverage

was a proximate cause of the damages suffered.

(c) An adult 21 years of age or older is liable for damages

proximately caused by the intoxication of a minor under the age

of 18 if:

(1) the adult is not:

(A) the minor's parent, guardian, or spouse; or

(B) an adult in whose custody the minor has been committed by a

court; and

(2) the adult knowingly:

(A) served or provided to the minor any of the alcoholic

beverages that contributed to the minor's intoxication; or

(B) allowed the minor to be served or provided any of the

alcoholic beverages that contributed to the minor's intoxication

on the premises owned or leased by the adult.

Added by Acts 1987, 70th Leg., ch. 303, Sec. 3, eff. June 11,

1987.

Amended by:

Acts 2005, 79th Leg., Ch.

643, Sec. 1, eff. September 1, 2005.

Sec. 2.03. EXCLUSIVITY OF STATUTORY REMEDY. (a) The liability

of providers under this chapter for the actions of their

employees, customers, members, or guests who are or become

intoxicated is in lieu of common law or other statutory law

warranties and duties of providers of alcoholic beverages.

(b) This chapter does not impose obligations on a provider of

alcoholic beverages other than those expressly stated in this

chapter.

(c) This chapter provides the exclusive cause of action for

providing an alcoholic beverage to a person 18 years of age or

older.

Added by Acts 1987, 70th Leg., ch. 303, Sec. 3, eff. June 11,

1987. Amended by Acts 2003, 78th Leg., ch. 456, Sec. 1, eff.

Sept. 1, 2003.






TITLE 2. ADMINISTRATION OF CODE

CHAPTER 5. ALCOHOLIC BEVERAGE COMMISSION

ALCOHOLIC BEVERAGE CODE

TITLE 2. ADMINISTRATION OF CODE

CHAPTER 5. ALCOHOLIC BEVERAGE COMMISSION

SUBCHAPTER A. ADMINISTRATIVE PROVISIONS

Sec. 5.01. TEXAS ALCOHOLIC BEVERAGE COMMISSION. (a) The Texas

Alcoholic Beverage Commission is an agency of the state.

(b) The Texas Alcoholic Beverage Commission is subject to

Chapter 325, Government Code (Texas Sunset Act). Unless

continued in existence as provided by that chapter, the

commission is abolished and Subchapter A, Chapter 5, expires

September 1, 2019.

Acts 1977, 65th Leg., p. 397, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 1965, ch. 777, Sec. 2,

eff. Aug. 27, 1979; Acts 1985, 69th Leg., ch. 462, Sec. 17, eff.

Aug. 26, 1985; Acts 1985, 69th Leg., ch. 479, Sec. 190, eff.

Sept. 1, 1985; Acts 1985, 69th Leg., ch. 729, Sec. 17, eff. Sept.

1, 1985; Acts 1987, 70th Leg., ch. 303, Sec. 5, eff. June 11,

1987; Acts 1987, 70th Leg., ch. 1008, Sec. 11, eff. Sept. 1,

1987; Acts 1989, 71st Leg., ch. 2, Sec. 3.01, eff. Aug. 28, 1989;

Acts 1989, 71st Leg., ch. 238, Sec. 38, eff. Jan. 1, 1990; Acts

1991, 72nd Leg., 1st C.S., ch. 17, Sec. 1.01, eff. Nov. 12, 1991;

Acts 1993, 73rd Leg., ch. 934, Sec. 3, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

1227, Sec. 1.03(a), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 2, eff. September 1, 2007.

Sec. 5.02. MEMBERS OF COMMISSION; APPOINTMENT. (a) The

commission is composed of three members, who are appointed by the

governor with the advice and consent of the senate.

(b) Each member must be a Texas resident, must have resided in

the state for at least five years next preceding his appointment

and qualification, and must be a qualified voter in the state at

the time of his appointment and qualification.

(c) Appointments to the commission shall be made without regard

to the race, color, disability, sex, religion, age, or national

origin of the appointees.

(d) A person is not eligible for appointment if the person's

spouse is disqualified for appointment under Section 5.05 of this

code.

Acts 1977, 65th Leg., p. 397, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1985, 69th Leg., ch. 403, Sec. 1, eff. Aug.

26, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 3, eff. September 1, 2007.

Sec. 5.022. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the commission may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the commission until the person completes a training program

that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the commission and the

commission's programs, functions, rules, and budget;

(2) the results of the most recent formal audit of the

commission;

(3) the requirements of laws relating to open meetings, public

information, administrative procedure, and conflicts of interest;

and

(4) any applicable ethics policies adopted by the commission or

the Texas Ethics Commission.

(c) A person appointed to the commission is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 4, eff. September 1, 2007.

Sec. 5.03. TERMS OF OFFICE. The members of the commission hold

office for staggered terms of six years, with the term of one

member expiring every two years. Each member holds office until

his successor is appointed and has qualified. A member may be

appointed to succeed himself.

Acts 1977, 65th Leg., p. 397, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 5.04. PRESIDING OFFICER. The governor shall designate a

member of the commission as the presiding officer of the

commission to serve in that capacity at the pleasure of the

governor.

Acts 1977, 65th Leg., p. 397, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 5, eff. September 1, 2007.

Sec. 5.05. RELATIONSHIP WITH ALCOHOLIC BEVERAGE BUSINESS

PROHIBITED. (a) No person may be appointed to or serve on the

commission, or hold an office under the commission, or be

employed by the commission, who:

(1) has any financial connection with a person engaged in an

alcoholic beverage business;

(2) holds stocks or bonds in an alcoholic beverage business; or

(3) has a pecuniary interest in an alcoholic beverage business.

(b) No member of the commission, or anyone holding an office

under the commission, or any employee of the commission, may

receive a commission or profit from or have an interest in the

sale or purchase of alcoholic beverages.

(c) A person may not be a member of the commission or act as the

general counsel to the commission if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the commission.

(d) A person may not be a member of the commission and may not

be a commission employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.), if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of alcoholic beverages; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of alcoholic

beverages.

(e) In this section, "Texas trade association" means a

cooperative and voluntarily joined statewide association of

businesses or professional competitors in this state designed to

assist its members and its industry or profession in dealing with

mutual business or professional problems and in promoting their

common interest.

Acts 1977, 65th Leg., p. 397, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1985, 69th Leg., ch. 403, Sec. 2, eff. Aug.

26, 1985; Acts 1987, 70th Leg., ch. 167, Sec. 2.19(12), eff.

Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 934, Sec. 4, eff. Sept.

1, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 6, eff. September 1, 2007.

Sec. 5.051. GROUNDS FOR REMOVAL FROM COMMISSION. (a) It is a

ground for removal from the commission that a member:

(1) does not have at the time of taking office the

qualifications required by Section 5.02;

(2) does not maintain during service on the commission the

qualifications required by Section 5.02;

(3) is ineligible for membership under Section 5.05;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

commission meetings that the member is eligible to attend during

a calendar year without an excuse approved by a majority vote of

the commission.

(b) The validity of an action of the commission is not affected

by the fact that it was taken when a ground for removal of a

commission member exists.

(c) If the administrator has knowledge that a potential ground

for removal exists, the administrator shall notify the presiding

officer of the commission of the potential ground. The presiding

officer shall then notify the governor and the attorney general

that a potential ground for removal exists. If the potential

ground for removal involves the presiding officer, the

administrator shall notify the next highest ranking officer of

the commission, who shall then notify the governor and the

attorney general that a potential ground for removal exists.

Added by Acts 1985, 69th Leg., ch. 403, Sec. 3, eff. Aug. 26,

1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 7, eff. September 1, 2007.

Sec. 5.06. COMMISSION OFFICE. The office of the commission

shall be in the city of Austin.

Acts 1977, 65th Leg., p. 397, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 5.07. COMMISSION MEETINGS. (a) The commission may meet in

the city of Austin at times it determines.

(b) A majority of the members constitutes a quorum for the

transaction of business or for the exercise of any of the powers

or duties of the commission.

(c) The commission shall develop and implement policies that

will provide the public with a reasonable opportunity to appear

before the commission and to speak on any issue under the

jurisdiction of the commission.

(d) Repealed by Acts 2001, 77th Leg., ch. 1420, Sec. 14.724,

eff. Sept. 1, 2001.

Acts 1977, 65th Leg., p. 397, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1985, 69th Leg., ch. 403, Sec. 4, eff. Aug.

26, 1985; Acts 1989, 71st Leg., ch. 238, Sec. 39, eff. Jan. 1,

1990; Acts 2001, 77th Leg., ch. 1420, Sec. 14.724, eff. Sept. 1,

2001.

Sec. 5.08. PER DIEM, EXPENSES. Members of the commission

receive per diem as provided by the General Appropriations Act

for not more than 60 days a year, plus actual expenses, while

attending commission meetings or otherwise engaged in the

performance of their duties.

Acts 1977, 65th Leg., p. 397, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

988, Sec. 1, eff. June 19, 2009.

Sec. 5.09. ANNUAL REPORT. Once each year, the commission shall

file with the governor and the presiding officer of each house of

the legislature a complete and detailed written report accounting

for all funds received and disbursed by the commission during the

preceding year. The form of the annual report and the reporting

time shall be that provided in the General Appropriations Act.

The commission shall also include in the report other matters

concerning its administration of this code. Except as provided by

this section, the commission shall determine the format and

contents of the report, and the commission may have copies of the

report printed for distribution as it considers appropriate.

Acts 1977, 65th Leg., p. 397, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 5223, ch. 955, Sec. 1,

eff. Aug. 29, 1983; Acts 1985, 69th Leg., ch. 403, Sec. 5, eff.

Aug. 26, 1985.

Sec. 5.10. EMPLOYEES; COMPENSATION; BONDS. (a) The commission

or administrator may employ clerks, stenographers, inspectors,

chemists, and other employees necessary to properly enforce this

code.

(b) The administrator or the administrator's designee shall

develop an intra-agency career ladder program. The program shall

require the intra-agency posting of all nonentry level positions

concurrently with any public posting. The administrator or the

administrator's designee shall develop a system of annual

performance evaluations. All merit pay for commission employees

must be based on the system established under this subsection.

The employees shall be compensated as provided by legislative

appropriation. The commission or administrator shall determine

the duties of all employees of the commission.

(c) The administrator or the administrator's designee shall

prepare and maintain a written policy statement to assure

implementation of a program of equal employment opportunity under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel that are in compliance with the Commission

on Human Rights Act (Article 5221k, Vernon's Texas Civil

Statutes);

(2) a comprehensive analysis of the commission work force that

meets federal and state guidelines;

(3) procedures by which a determination can be made of

significant underuse in the commission work force of all persons

for whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address those areas of

significant underuse.

(d) A policy statement prepared under Subsection (c) of this

section must cover an annual period, be updated annually and

reviewed by the Commission on Human Rights for compliance with

Subsection (c)(1) of this section, and be filed with the

governor's office. The governor's office shall deliver a biennial

report to the legislature based on the information submitted

under this subsection. The report may be made separately or as a

part of other biennial reports made to the legislature.

(e) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(4).

(f) Repealed by Acts 1993, 73rd Leg., ch. 934, Sec. 110, eff.

Sept. 1, 1993.

Acts 1977, 65th Leg., p. 398, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1985, 69th Leg., ch. 403, Sec. 6, eff. Aug.

26, 1985; Acts 1993, 73rd Leg., ch. 934, Sec. 5, 110, eff. Sept.

1, 1993; Acts 2003, 78th Leg., ch. 285, Sec. 31(4), eff. Sept. 1,

2003.

Sec. 5.101. HUMAN RESOURCES DIVISION. (a) A human resources

division is established within the commission.

(b) The division is responsible for personnel, recruiting,

hiring, and other human resource functions and shall provide

recruiting and technical assistance to the divisions and regional

offices of the commission.

(c) The division shall develop policies and procedures related

to recruitment, hiring, and other human resource functions that

are in compliance with state and federal law.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 6, eff. Sept. 1,

1993.

Sec. 5.102. RECRUITMENT. For the purpose of providing adequate

personnel for all job positions in the commission, the commission

shall:

(1) develop a recruiting program that identifies

underrepresentation with the commission and focuses on recruiting

different ethnic, racial, or gender groups for job categories in

which underrepresentation occurs; and

(2) require that all applicants be reviewed by the human

resources division to ensure consideration of underrepresented

ethnic, racial, or gender groups.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 6, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1079, Sec. 1, eff.

June 19, 1997.

Sec. 5.103. ANNUAL REPORT. The administrator shall report not

later than February 1 of each year to the commission on the

progress of the commission in the recruitment and hiring of

personnel in compliance with the commission's recruitment and

hiring policies.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 6, eff. Sept. 1,

1993.

Sec. 5.11. ADMINISTRATOR. The commission shall appoint an

administrator to serve at its will and, subject to its

supervision, administer this code. Unless the commission orders

otherwise, the administrator shall be manager, secretary, and

custodian of all records. The administrator shall devote his

entire time to the office and shall receive a salary as

appropriated by the legislature.

Acts 1977, 65th Leg., p. 398, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 2003, 78th Leg., ch. 285, Sec. 2, eff.

Sept. 1, 2003.

Sec. 5.12. DUTIES OF ADMINISTRATOR. The commission shall

specify the duties and powers of the administrator by printed

rules and regulations entered in its minutes and shall develop

and implement policies that clearly separate the policy-making

responsibilities of the commission and the management

responsibilities of the administrator and the staff of the

commission. The commission or administrator may develop a

procedure under which the commission or administrator, or the

designee of either, may negotiate the repayment of debts owed the

commission, including fees and delinquent taxes. When this code

imposes concurrent powers or duties on the commission and the

administrator, the commission shall designate those powers and

duties which it delegates to the administrator. An order,

decision, or judgment rendered and entered by the administrator

in a matter in which the administrator has been authorized to act

is not subject to change, review, or revision by the commission.

A concurrent power or duty which has not been specifically

delegated to the administrator by the commission's order is

retained by the commission, and an order, decision, or judgment

rendered and entered by the commission in a matter in which the

commission has retained authority is not subject to change,

review, or revision by the administrator.

Acts 1977, 65th Leg., p. 398, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1985, 69th Leg., ch. 403, Sec. 7, eff. Aug.

26, 1985; Acts 1989, 71st Leg., 1st C.S., ch. 36, Sec. 2, eff.

Oct. 18, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 8, eff. September 1, 2007.

Sec. 5.13. ASSISTANT ADMINISTRATOR. The administrator shall

appoint an assistant administrator. The assistant administrator

must meet the same qualifications as the administrator. The

assistant administrator shall take the constitutional oath of

office. In the absence of the administrator, or in case of his

inability to act, the assistant administrator shall perform the

duties conferred on the administrator by law or delegated to the

administrator by the commission. If there is a vacancy in the

office of administrator, the assistant administrator shall

perform the duties of the administrator until an administrator

has been appointed by the commission. At other times he shall

perform those duties and have those functions, powers, and

authority as may be delegated to him by the administrator.

Acts 1977, 65th Leg., p. 398, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 2003, 78th Leg., ch. 285, Sec. 3, eff.

Sept. 1, 2003.

Sec. 5.14. INSPECTORS AND REPRESENTATIVES. The commission or

administrator may commission as many inspectors and

representatives as are necessary to enforce this code and other

laws administered by the commission. Each inspector and

representative shall take the constitutional oath of office,

which shall be filed in the office of the commission. Each

commissioned inspector and representative has all the powers of a

peace officer coextensive with the boundaries of the state.

Acts 1977, 65th Leg., p. 398, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1989, 71st Leg., ch. 238, Sec. 40, eff.

Jan. 1, 1990; Acts 2003, 78th Leg., ch. 285, Sec. 4, eff. Sept.

1, 2003.

Sec. 5.141. PURCHASE OF FIREARM FROM COMMISSION BY INSPECTOR OR

REPRESENTATIVE. (a) A commissioned inspector or representative

of the commission may purchase for an amount set by the

commission, not to exceed fair market value, a firearm issued to

the inspector or representative by the commission if the firearm

is not listed as a prohibited weapon under Section 46.05, Penal

Code, and if the firearm is retired by the commission for

replacement purposes.

(b) The commission may adopt rules for the sale of a retired

firearm to an inspector or representative of the commission.

Added by Acts 1991, 72nd Leg., ch. 37, Sec. 2, eff. April 19,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.01, eff.

Sept. 1, 1995.

Sec. 5.142. SPECIAL INSPECTORS OR REPRESENTATIVES. (a) The

commission or administrator may appoint as a special inspector or

representative an honorably retired commissioned inspector or

representative.

(b) A special inspector or representative is subject to the

orders of the commission and is subject to the orders of the

governor for special duty to the same extent as other law

enforcement officers.

(c) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(5).

(d) A special inspector or representative is not entitled to

compensation from the state for service as a special inspector or

representative.

(e) A special inspector or representative commission expires

January 1 of the first odd-numbered year after appointment. The

commission may revoke a special inspector or representative

commission at any time for cause.

Added by Acts 1993, 73rd Leg., ch. 35, Sec. 1, eff. April 16,

1993. Amended by Acts 2003, 78th Leg., ch. 285, Sec. 31(5), eff.

Sept. 1, 2003.

Sec. 5.15. ASSISTANT ATTORNEYS GENERAL. The attorney general

shall appoint as many as six assistant attorneys general, as the

commission determines necessary, to enable the commission to more

efficiently enforce this code. The attorney general and the

assistant attorneys general shall prosecute all suits requested

by the commission and defend all suits against the commission.

The commission shall provide the assistant attorneys general with

necessary stenographers and office space. The assistant attorneys

general shall be paid by the commission out of funds appropriated

to it for the administration of this code. Their compensation

shall be on the same basis as assistant attorneys general

devoting their time to general state business.

Acts 1977, 65th Leg., p. 399, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 5.16. REPRESENTATION IN APPEAL TO COMMISSION. No member of

the legislature or other person may appear for compensation in a

representational capacity in an appeal to the commission unless

he first files an affidavit supplied by the commission and makes

a full disclosure of whom he represents and of the fact that he

is being compensated for doing so. The commission shall provide

appropriate forms, and these records are a public record of the

commission.

Acts 1977, 65th Leg., p. 399, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 5.17. SUITS AGAINST THE COMMISSION: VENUE. In all suits

against the commission, except appeals governed by Section 11.67

or 32.18 of this code, venue is in Travis County.

Acts 1977, 65th Leg., p. 399, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 5.18. AUDIT. The financial transactions of the commission

are subject to audit by the state auditor in accordance with

Chapter 321, Government Code.

Added by Acts 1985, 69th Leg., ch. 403, Sec. 8, eff. Aug. 26,

1985. Amended by Acts 1989, 71st Leg., ch. 584, Sec. 35, eff.

Sept. 1, 1989.

Sec. 5.20. STANDARDS OF CONDUCT INFORMATION. The commission

shall provide to its members and employees, as often as

necessary, information regarding their qualification for office

or employment under this code and their responsibilities under

applicable laws relating to standards of conduct for state

officers or employees.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 7, eff. Sept. 1,

1993.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 5.31. GENERAL POWERS AND DUTIES. (a) The commission may

exercise all powers, duties, and functions conferred by this

code, and all powers incidental, necessary, or convenient to the

administration of this code. It shall inspect, supervise, and

regulate every phase of the business of manufacturing, importing,

exporting, transporting, storing, selling, advertising, labeling,

and distributing alcoholic beverages, and the possession of

alcoholic beverages for the purpose of sale or otherwise. It may

prescribe and publish rules necessary to carry out the provisions

of this code.

(b) The commission shall:

(1) protect the public safety by deterring and detecting

violations of this code;

(2) promote legal and responsible alcohol consumption;

(3) ensure fair competition within the alcoholic beverage

industry;

(4) ensure consistent, predictable, and timely enforcement of

this code;

(5) ensure a consistent, predictable, and timely licensing and

permitting process;

(6) promote and foster voluntary compliance with this code; and

(7) communicate the requirements of this code clearly and

consistently.

Acts 1977, 65th Leg., p. 399, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 9, eff. September 1, 2007.

Sec. 5.32. MAY REQUIRE REPORTS. The commission may require the

filing of reports and other data by persons engaged in the

alcoholic beverage business which the commission finds necessary

to accomplish the purposes of this code.

Acts 1977, 65th Leg., p. 399, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 5.33. REGULATE LICENSEES AND PERMITTEES. The commission

shall supervise and regulate licensees and permittees and their

places of business in matters affecting the public. This

authority is not limited to matters specifically mentioned in

this code.

Acts 1977, 65th Leg., p. 399, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 5.331. PUBLIC DISTURBANCE REPORTS. Local law enforcement

agencies in each county with a population of 3.3 million or more

shall send to the commission reports and other data concerning

shootings, stabbings, and other public disturbances that occur on

the premises of a permittee or licensee. The reports and data

shall be incorporated into the record of the permittee or

licensee. The administrator of the Texas Alcoholic Beverage

Commission shall prescribe the form and content of such reports.

Added by Acts 1985, 69th Leg., ch. 688, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 2, eff.

Sept. 1, 2001.

Sec. 5.34. DELEGATION OF AUTHORITY. (a) The commission may

authorize its commissioned peace officers, servants, and

employees to carry out, under its direction, the provisions of

this code.

(b) The commission shall develop and implement policies that

clearly define the respective responsibilities of the commission

and the staff of the commission.

Acts 1977, 65th Leg., p. 400, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1993, 73rd Leg., ch. 934, Sec. 8, eff.

Sept. 1, 1993.

Sec. 5.35. ISSUANCE OF PERMITS AND LICENSES. The commission may

grant, refuse, suspend, or cancel alcoholic beverage permits and

licenses as provided in this code.

Acts 1977, 65th Leg., p. 400, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 5.36. INVESTIGATION OF VIOLATIONS. (a) The commission

shall investigate violations of this code and of other laws

relating to alcoholic beverages, and shall cooperate in the

prosecution of offenders before any court of competent

jurisdiction. The commission may seize alcoholic beverages

manufactured, sold, kept, imported, or transported in violation

of this code and apply for the confiscation of the beverages if

required to do so by this code.

(b) Repealed by Acts 1993, 73rd Leg., ch. 790, Sec. 46(2), eff.

Sept. 1, 1993.

Acts 1977, 65th Leg., p. 400, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 1970, ch. 777, Sec. 14,

eff. Aug. 27, 1979; Acts 1993, 73rd Leg., ch. 790, Sec. 46(2),

eff. Sept. 1, 1993.

Sec. 5.361. ENFORCEMENT. (a) The commission shall develop a

risk-based approach to conducting its enforcement activities that

focuses on:

(1) detecting serious violations that impact public safety;

(2) monitoring entities that have a history of complaints and

violations of this code; and

(3) any other factors the commission considers important.

(b) The commission shall develop benchmarks and goals to track

key enforcement activities and the results of those activities.

For each type of enforcement activity, the commission shall track

the number of violations detected by the enforcement activity,

the amount of time spent on the enforcement activity, and any

other information the commission considers necessary. The

commission shall use the information collected under this

subsection and other information to compare the enforcement

performance of each region and to determine the most effective

enforcement activities.

(c) The commission shall track, on a statewide and regional

basis, the type of violations detected, the disposition of the

violations, and the entities that committed the most serious

violations.

(d) The commission shall compile detailed statistics and analyze

trends related to its enforcement activities. The commission

shall:

(1) summarize the statistics and trends for executive management

on a monthly basis and for the members of the commission on a

quarterly basis; and

(2) make summary information available to the public, including

by posting the information on the commission's Internet website.

Added by Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 10, eff. September 1, 2007.

Sec. 5.362. SCHEDULE OF SANCTIONS. (a) The commission by rule

shall adopt a schedule of sanctions that may be imposed on a

license or permit holder for violations of this code or rules

adopted under this code. In adopting the schedule of sanctions,

the commission shall ensure that the severity of the sanction

imposed is appropriate to the type of violation that is the basis

for disciplinary action.

(b) For each violation for which a license or permit may be

suspended, the schedule of sanctions must include the number of

days a permit or license would be suspended and the corresponding

civil penalty under Section 11.64.

(c) In determining the appropriate sanction for a violation

under the schedule, the commission or administrator shall

consider:

(1) the type of license or permit held by the person who

committed the violation;

(2) the type of violation;

(3) any aggravating or ameliorating circumstances concerning the

violation; and

(4) the license or permit holder's previous violations of this

code.

(d) The schedule must:

(1) allow deviations from the schedule for clearly established

mitigating circumstances, including circumstances listed in

Section 11.64(c), or aggravating circumstances; and

(2) include a list of the most common violations by members of

the manufacturing, wholesaling, and retailing tiers of the

alcoholic beverage industry and the sanctions assessed for those

violations.

(e) The commission shall develop policies to guide commission

staff in determining the circumstances when it is appropriate to

deviate from the schedule of sanctions. The policies must

identify the circumstances when approval is required in order to

deviate from the schedule.

(f) The commission shall make the schedule of sanctions

available to the public, including by posting the schedule on the

commission's Internet website.

Added by Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 10, eff. September 1, 2007.

Sec. 5.37. COLLECTION OF TAXES AT SOURCE. (a) If the federal

government provides a method of collecting liquor taxes at the

source, the commission may enter contracts and comply with

regulations, even to the extent of abrogating provisions of this

code which are inconsistent with federal law or regulations, in

order to receive the portion of the taxes allocated to the state.

The taxes received shall be distributed as provided in this code.

(b) The commission may acquire by gift, grant, or purchase, port

of entry or other facilities for the administration of the

Alcoholic Beverage Code, including the collection of taxes and

confiscation of unlawful containers and illicit beverages. The

commission may enter into agreements with agencies of the United

States or other persons, if in the judgment of the commission, it

will benefit the state to place facilities under its control

through lease or sale from the United States or other persons.

The commission may expend funds for the purpose of

rehabilitating, renewing, restoring, extending, enlarging,

improving, or performing routine maintenance on facilities under

its control.

(c) For the purpose of complying with Chapter 455, Acts of the

59th Legislature, Regular Session, 1965, as amended (Article

678f, Vernon's Texas Civil Statutes), the commission is

considered to be a public authority and unless the commission

requests facilities to be obtained in accordance with Chapter

258, Acts of the 48th Legislature, Regular Session, 1943, as

amended (Article 666b, Vernon's Texas Civil Statutes), the

provisions of that Act do not apply to the acquisition of

facilities under this Act.

(d) The commission is authorized to receive in the form of a

gift, grant, or donation, any funds consistent with the purposes

and goals of the commission and the designation of the grantor.

However, no gift, grant, or donation may be offered or accepted

from any party to any contested case before the agency, or from

any party licensed or regulated by the commission.

Acts 1977, 65th Leg., p. 400, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 612, ch. 287, Sec. 1,

eff. May 24, 1979; Acts 1995, 74th Leg., ch. 1060, Sec. 1, eff.

Aug. 28, 1995.

Sec. 5.371. PROCEEDS FROM CONTRABAND. Property, money, and the

proceeds from forfeited contraband provided to the commission by

a federal agency or under state or federal law shall be deposited

in the commission's account in the state treasury and may be

appropriated only to the commission for law enforcement purposes.

Funds under this section that are not expended at the close of a

fiscal year shall be reappropriated for the same purpose the

following fiscal year.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 9, eff. Sept. 1,

1993.

Sec. 5.38. QUALITY AND PURITY OF BEVERAGES. (a) The commission

shall require by rule that any alcoholic beverage sold in this

state conform in all respects to its advertised quality.

(b) The commission shall promulgate and enforce rules governing

the labeling and advertising of all alcoholic beverages sold in

the state, and shall adopt and enforce a standard of quality,

purity, and identity of all alcoholic beverages. The commission

shall promulgate and enforce necessary rules to safeguard the

public health and to insure sanitary conditions in the

manufacturing, refining, blending, mixing, purifying, bottling,

rebottling, and sale of alcoholic beverages.

(c) The commission may test the contents of any alcoholic

beverage manufactured or sold in the state to protect the public

health and safety and to ensure that the product:

(1) is accurately represented to the public; and

(2) complies with state law and commission rules.

Acts 1977, 65th Leg., p. 400, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 11, eff. September 1, 2007.

Sec. 5.39. REGULATION OF LIQUOR CONTAINERS. The commission

shall adopt rules to standardize the size of containers in which

liquor may be sold in the state and relating to representations

required or allowed to be displayed on or in the containers. To

accommodate the alcoholic beverage industry's conversion to the

metric system, the commission shall adopt rules permitting the

importation and sale of liquor in metric-sized containers as well

as in containers sized according to the United States standard

gallon system.

Acts 1977, 65th Leg., p. 400, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 5.40. REGULATION OF BEER CONTAINER DEPOSITS. If the

commission finds it necessary to effectuate the purposes of this

code, it may adopt rules to provide a schedule of deposits

required to be obtained on beer containers delivered by a

licensee.

Acts 1977, 65th Leg., p. 400, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 5.41. ALCOHOL USED FOR SCIENTIFIC PURPOSES, ETC. The

commission shall license and regulate the use of alcohol and

liquor for scientific, pharmaceutical, and industrial purposes.

The commission shall provide by rule for the withdrawal of

alcohol or liquor for those purposes from warehouses or

denaturing plants, and shall prescribe the manner in which the

alcohol or liquor may be used, tax free, for scientific research,

in hospitals or sanitoriums, in industrial plants, or for other

manufacturing purposes.

Acts 1977, 65th Leg., p. 400, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 5.42. PENALTY FOR VIOLATION OF RULE. A person who violates

a valid rule of the commission is guilty of a misdemeanor and on

conviction is punishable by the penalty prescribed in Section

1.05 of this code.

Acts 1977, 65th Leg., p. 401, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 5.43. WHO MAY HOLD HEARING; RULES OF EVIDENCE. (a) Except

as provided by Subsection (b) for a hearing held under Section

61.32 of this code, a hearing on the adoption of commission

rules, or a hearing on an employment matter, the commission

designates the State Office of Administrative Hearings to conduct

and make a record of any hearing authorized by this code. If the

commission or administrator declares a hearing to be an

emergency, the State Office of Administrative Hearings shall

assign an administrative law judge or may contract with a

qualified individual within five days and set a hearing as soon

as possible.

(b) The commission or administrator may render a decision on the

basis of the record or the proposal for decision if one is

required under the administrative procedure law, Chapter 2001,

Government Code, as if the administrator or entire commission had

conducted the hearing. The commission may prescribe its rules of

procedure for cases not heard by the State Office of

Administrative Hearings.

Acts 1977, 65th Leg., p. 401, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1993, 73rd Leg., ch. 934, Sec. 10, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 487, Sec. 1, eff. Aug.

28, 1995.

Sec. 5.435. PUBLIC PARTICIPATION IN LICENSING OR PERMITTING

HEARINGS. (a) The commission or the party conducting a hearing

under this code that relates to an application for an alcoholic

beverage license or permit, the renewal, suspension, or

revocation of an alcoholic beverage license or permit, or other

disciplinary action against the holder of an alcoholic beverage

license or permit shall adopt rules or policies that provide the

public with a reasonable opportunity to appear before the

commission or the party conducting the hearing and to speak on

any issue related to the hearing.

(b) The commission or the party conducting the hearing shall

consider the public testimony in making a decision on the

hearing.

(c) This section does not prohibit the commission or the party

conducting the hearing from adopting rules relating to:

(1) the conduct of the hearing, the order of witnesses, or rules

of conduct for participants, including witnesses, at the hearing;

and

(2) the reliability, relevance, or authenticity of evidence

presented at a hearing, except that a rule adopted under this

subsection may not prevent a party from presenting testimony or

evidence at a hearing or prevent the commission or the party

conducting the hearing from considering the testimony or evidence

under Subsection (b).

Added by Acts 1997, 75th Leg., ch. 877, Sec. 1, eff. Sept. 1,

1997.

Sec. 5.44. SUBPOENA OF WITNESSES; WITNESS FEES; CONTEMPT. (a)

The commission or administrator, or an inspector or

representative of the commission under the direction of the

commission, for the purposes of this code, may:

(1) issue subpoenas;

(2) compel the attendance of witnesses;

(3) administer oaths;

(4) certify to official acts;

(5) take depositions inside or outside the state, as provided by

law;

(6) compel the production of pertinent books, accounts, records,

documents, and testimony; and

(7) certify to copies of documents as being true copies on file

in the official records of the commission.

(b) If a witness in attendance before the commission or before

an authorized representative refuses without reasonable cause to

be examined or answer a legal or pertinent question, or to

produce a book, record, or paper when ordered by the commission

to do so, the commission may apply to the district court for a

rule or order returnable in not less than two nor more than five

days, directing the witness to show cause before the judge why he

should not be punished for contempt. The commission may apply to

the district court of any county where the witness is in

attendance, on proof by affidavit of the fact, unless the order

of contempt is sought under Chapter 2001, Government Code, in

which case the commission shall apply to a district court of

Travis County in conformity with that Act. On return of the

order, the judge hearing the matter shall examine the witness

under oath, and the witness shall be given an opportunity to be

heard. If the judge determines that the witness has refused,

without reasonable cause or legal excuse, to be examined or

answer a legal or pertinent question, or to produce a book,

record, or paper which he was ordered to bring or produce, he may

forthwith punish the offender as for contempt of court.

(c) Subpoenas are served and witness fees and mileage paid as in

civil cases in the district court in the county to which the

witness is called, unless the proceeding for which the service or

payment is made is pursuant to Chapter 2001, Government Code, in

which case the service or payment shall be made as provided in

that Act. Witnesses subpoenaed at the instance of the commission

shall be paid their fees and mileage by the commission out of

funds appropriated for that purpose.

Acts 1977, 65th Leg., p. 401, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 1970, ch. 777, Sec. 15,

eff. Aug. 27, 1979; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.

Sec. 5.441. FEES AND EXPENSES PAID MEMBERS OR EMPLOYEES OF

COMMISSION. (a) If a member of the commission, the

administrator, or an employee of the commission is called to

attend a federal or state judicial proceeding inside or outside

the state and the attendance relates to the individual's duties

with the commission, the individual shall pay to the comptroller

any witness fees he receives. The comptroller shall deposit the

fees in the state treasury to the credit of an appropriation made

to the commission for payment of fees and mileage of witnesses

called by the commission.

(b) An employee of the commission who travels inside or outside

the state on official business as the designated representative

of the administrator is entitled to reimbursement for meals,

lodging, and travel at the same rate as is applicable to members

of the commission.

Added by Acts 1979, 66th Leg., p. 1971, ch. 777, Sec. 16, eff.

Aug. 27, 1979. Amended by Acts 1997, 75th Leg., ch. 1423, Sec.

1.01, eff. Sept. 1, 1997.

Sec. 5.45. PROOF OF DOCUMENT. (a) In a suit by the state or

the commission or in which either is a party, a transcript from

the papers, books, records, or proceedings of the commission

purporting to contain a true statement of accounts between the

commission or the state and any person, or a copy of a rule,

order, audit, bond, contract, or other instrument relating to a

transaction between the commission and a person, when certified

by the administrator or chairman of the commission to be a true

copy of the original on file with the commission and

authenticated under the seal of the commission, is admissible as

prima facie evidence of the existence and validity of the

original document and entitled to the same credibility as the

original document. If a suit is brought on a bond or other

written instrument, and the person alleged to have executed the

instrument denies by a sworn pleading to have executed the

instrument, the court shall require the production and proof of

the instrument.

(b) A member of the commission or the administrator may execute

a certificate under the seal of the commission setting forth the

terms of an order, rule, bond, or other instrument referred to in

this section. In the case of an order or rule, the certificate

may state that the order or rule was adopted, promulgated, and

published and filed with the commission and was in force at any

date or during any period of time. In the case of a bond or other

instrument, the certificate may state that it was executed and

filed with the commission and was in force at any date or during

any period of time. The certificate is prima facie evidence of

the facts stated in it and is admissible as evidence in any

action, civil or criminal, involving the facts contained in the

certificate without further proof of those facts.

Acts 1977, 65th Leg., p. 402, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 5.46. SECURITY FOR COSTS. No security for costs may be

required of a representative of the commission in a matter in

which the representative protests the issuance of a license or

permit in a hearing conducted by the county judge.

Acts 1977, 65th Leg., p. 402, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 5.47. RECORDS OF VIOLATIONS. Records of all violations of

this code by permittees and licensees, records introduced and

made public at hearings, and decisions resulting from the

hearings relating to the violations shall be kept on file at the

office of the commission in the city of Austin. The records are

open to the public.

Acts 1977, 65th Leg., p. 402, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 5.48. PRIVATE RECORDS. (a) "Private records," as used in

this section, means all records of a permittee, licensee, or

other person other than the name, proposed location, and type of

permit or license sought in an application for an original or

renewal permit or license, or in a periodic report relating to

the importation, distribution, or sale of alcoholic beverages

required by the commission to be regularly filed by a permittee

or licensee.

(b) The private records of a permittee, licensee, or other

person that are required or obtained by the commission or its

agents, in connection with an investigation or otherwise, are

privileged unless introduced in evidence in a hearing before the

commission or before a court in this state or the United States.

Acts 1977, 65th Leg., p. 402, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 5.49. PRINTED COPIES OF CODE AND RULES. The commission

from time to time may have as many copies of this code and any

commission rule governing the collection or refund of the gross

receipts tax printed in pamphlet form for distribution as it

finds necessary.

Acts 1977, 65th Leg., p. 402, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 5225, ch. 956, Sec. 3,

eff. Aug. 29, 1983.

Sec. 5.50. ESTABLISHMENT OF CERTAIN FEES. (a) The commission

by rule may establish reasonable fees for tasks and services

performed by the commission in carrying out the provisions of

this code, including fees incidental to the issuance of licenses

and permits under Title 3 of this code.

(b) The commission may not increase or decrease a fee set by

this code, but if a statute is enacted creating a certificate,

permit, or license and there is no fee established, the

commission by rule may set a fee. The commission by rule shall

assess surcharges on all applicants for an original or renewal

certificate, permit, or license issued by the commission in

addition to any fee set by this code and collect the surcharges

at the time of application. In assessing a surcharge, the

commission may not overly penalize any segment of the alcoholic

beverage industry or impose an undue hardship on small

businesses.

(c) Insofar as they relate to the levying and collection of a

local fee, Sections 11.38 and 61.36 of this code do not apply to

fees set by rule of the commission.

(d) Revenues and surcharges from fees collected by the

commission under this section shall be deposited in the general

revenue fund.

Added by Acts 1987, 70th Leg., ch. 495, Sec. 1, eff. Aug. 31,

1987. Amended by Acts 1993, 73rd Leg., ch. 934, Sec. 11, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 1001, Sec. 4, eff. Aug.

28, 1995; Acts 2003, 78th Leg., ch. 314, Sec. 1, eff. June 18,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

986, Sec. 1, eff. September 1, 2007.

Sec. 5.51. BOOKKEEPING RECORDS. A permittee who holds a permit

issued under Chapters 28 through 33 of this code may elect to

keep all records required under this code on a machine

bookkeeping system. A permittee who desires to use such a system

must submit a written application for commission approval of the

system before implementing the system. The commission may

authorize a permittee to centralize the permittee's records.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 36, Sec. 1, eff.

Oct. 18, 1989.

Sec. 5.52. PROGRAM ACCESSIBILITY PLAN. The commission shall

prepare and maintain a written plan that describes how a person

who does not speak English or who has a physical, mental, or

developmental disability may be provided reasonable access to the

commission's programs.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 12, eff. Sept. 1,

1993.

Sec. 5.53. PUBLIC INTEREST INFORMATION AND COMPLAINTS. (a) The

commission shall adopt rules that clearly define the agency's

complaint process from the time the complaint is received until

it is resolved.

(b) The commission shall make information describing its

procedures for complaint investigation and resolution available

to the public and appropriate state agencies, including by

posting the information on the commission's Internet website.

(c) The commission, by rule, shall adopt a standardized form for

filing complaints against a licensed or permitted entity. The

commission shall make the complaint form available to the public,

including by posting the complaint form on the commission's

Internet website.

(d) The commission by rule shall establish methods by which

consumers and service recipients are notified of the name,

mailing address, and telephone number of the commission for the

purpose of directing a complaint to the commission. The

commission may require that the notification be provided on a

sign prominently displayed in the place of business of each

individual or entity regulated under this code.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 13, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 12, eff. September 1, 2007.

Sec. 5.54. RESOLUTION OF COMPLAINTS. (a) The commission shall

maintain a system to promptly and efficiently act on complaints

filed with the commission. The commission shall assign

priorities to complaint investigations based on risk so that the

commission handles the most serious complaints first.

(a-1) The commission shall maintain information about parties to

the complaint, the subject matter of the complaint, a summary of

the results of the review or investigation of the complaint, and

its disposition.

(b) If a written complaint is filed with the commission that the

commission has authority to resolve, the commission, at least

quarterly and until final disposition of the complaint, shall

notify the parties to the complaint of the status of the

complaint unless the notice would jeopardize an undercover

investigation.

(c) The commission shall:

(1) compile:

(A) detailed statistics and analyze trends on complaint

information, including:

(i) the nature of the complaints;

(ii) their disposition; and

(iii) the length of time to resolve complaints; and

(B) complaint information on a statewide and a regional basis;

(2) report the information on a monthly basis to executive

management and on a quarterly basis to members of the commission;

and

(3) make general information about the nature and disposition of

complaints available to the public, including by posting the

information on the commission's Internet website.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 14, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 13, eff. September 1, 2007.

Sec. 5.55. ELECTRONIC PROCESSING OF LICENSES OR PERMITS. (a)

The commission shall expedite the processing of original and

renewal applications for licenses and permits by using electronic

means, including the Internet.

(b) The commission or administrator may enter into an agreement

with another agency of this state to provide for the issuance of

original or renewal licenses or permits through the use of

electronic means, including use of the Internet, to facilitate

the licensing process.

(c) A reasonable service fee may be charged to applicants who

choose to use electronic or Internet service to apply for

original licenses or permits or to renew licenses or permits,

subject to other laws limiting or defining those fees; provided,

that no service fee may be charged by the commission or by

another agency to those applicants who choose not to utilize the

electronic or Internet method to apply for an original or a

renewal license or permit.

Added by Acts 2003, 78th Leg., ch. 1221, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 14, eff. September 1, 2007.

Sec. 5.56. FUNDING OF TEXAS WINE MARKETING ASSISTANCE PROGRAM.

(a) Notwithstanding any other law, on or before October 1 of

each fiscal year, the commission shall transfer from funds

appropriated to the commission $250,000 to the Department of

Agriculture to be used by the department to implement the Texas

Wine Marketing Assistance Program established by Chapter 110.

(b) The commission in accordance with this subsection may

recover the amount transferred under Subsection (a) by imposing a

surcharge on licenses and permits, other than an agent's permit

or an agent's beer license, issued or renewed by the commission

each fiscal year. The surcharge shall be an amount equal to the

amount transferred under Subsection (a) divided by the number of

licenses and permits the commission anticipates issuing during

that year, rounded down to the next lowest whole dollar.

(c) The governing body of an incorporated city or town or the

commissioners court of a county may not levy and collect a fee

under Section 11.38 or 61.36 based on a surcharge imposed under

this section.

Added by Acts 2003, 78th Leg., ch. 101, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Alcoholic Beverage Code, Section 5.55 by Acts

2005, 79th Leg., Ch.

728, Sec. 23.001(1), eff. September 1, 2005.

Sec. 5.57. MARKETING PRACTICES REGULATORY DECISIONS. (a) The

commission shall develop a formal process for making policy

decisions regarding marketing practices regulations and for

communicating those decisions to agency staff and the alcoholic

beverage industry.

(b) The commission shall gather input from a diverse group of

representatives of the alcoholic beverage industry regarding

regulatory issues and interpretations of this code and commission

rules.

(c) The commission shall make a reasonable attempt to meet with

alcoholic beverage industry representatives from:

(1) the manufacturing, distribution, and retail tiers of the

industry; and

(2) the liquor, beer, and wine segments of the industry.

(d) In making policy decisions regarding marketing practices

regulations, the commission shall:

(1) take into consideration recommendations of the industry

representatives consulted under this section;

(2) document its policy decisions by:

(A) using a precedents manual; or

(B) drafting formal advisories; and

(3) make those documents available to regional staff and

industry members through its Internet website, electronic mail,

or commission publications.

Added by Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 15, eff. September 1, 2007.

Sec. 5.58. INTERNAL AFFAIRS. (a) The administrator shall

establish an office of internal affairs to ensure fair and

impartial investigations of alleged employee misconduct.

(b) The administrator shall appoint and directly oversee the

head of the office of internal affairs.

(c) The office of internal affairs has original departmental

jurisdiction over complaints involving commission personnel.

(d) The office of internal affairs staff shall coordinate and be

the central reporting point for all employee investigations. The

staff may initiate investigations of complaints; however, the

staff must obtain the approval of the appropriate division

director or higher-level executive management to investigate an

employee when no complaint has been made.

(e) At least once each month, the head of the office of internal

affairs shall report to the administrator information about the

nature and status of each complaint investigated by the office of

internal affairs.

(f) The head of the office of internal affairs shall submit a

quarterly report to the members of the commission. The report

must contain a summary of information relating to investigations

conducted under this section, including an analysis of the

number, type, and outcome of investigations, trends in the

investigations, and recommendations to avoid future complaints.

(g) The commission shall inform the public about how to file a

complaint against an employee of the commission and the steps the

agency takes to address complaints against employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 15, eff. September 1, 2007.

Sec. 5.59. USE OF TECHNOLOGY. The commission shall implement a

policy requiring the commission to use appropriate technological

solutions to improve the commission's ability to perform its

functions. The policy must ensure that the public is able to

interact with the commission on the Internet.

Added by Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 15, eff. September 1, 2007.

Sec. 5.60. ALTERNATIVE RULEMAKING AND DISPUTE RESOLUTION

PROCEDURES. (a) The commission shall develop and implement a

policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of commission rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the commission's

jurisdiction.

(b) The commission's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The commission shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the commission.

Added by Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 15, eff. September 1, 2007.

Sec. 5.61. REPORT TO LEGISLATURE ON CERTAIN ENFORCEMENT EFFORTS.

(a) Not later than October 31 of each even-numbered year, the

commission shall report to the legislature on the commission's

enforcement efforts concerning alcohol sales and consumption

during prohibited hours.

(b) The report must specify the number of individuals or

establishments found to be:

(1) engaging in an activity for which a permit or license is

required by this code without the required permit or license;

(2) selling, serving, or offering for sale an alcoholic beverage

during prohibited hours in violation of Chapter 105 or Section

11.61(b)(23), 32.17(a)(7), or 61.71(a)(7);

(3) consuming or permitting consumption of an alcoholic beverage

on a permitted or licensed premises during prohibited hours in

violation of Chapter 105 or Section 11.61(b)(22), 32.17(a)(7), or

61.71(a)(18); or

(4) violating Section 11.61(b)(2), 32.17(a)(2), 32.17(a)(3),

61.71(a)(14), or 101.04 by:

(A) refusing to allow entry to a permitted or licensed premises

by an inspector, investigator, or law enforcement official;

(B) refusing to furnish information to an inspector,

investigator, or law enforcement official; or

(C) interfering with or refusing to permit an inspection or

investigation being conducted by an inspector, investigator, or

law enforcement official.

(c) The commission shall report the information required by

Subsection (b) on a statewide basis and for each region and major

metropolitan area.

Added by Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 15, eff. September 1, 2007.



CHAPTER 6. ACTIVITIES SUBJECT TO REGULATION

ALCOHOLIC BEVERAGE CODE

TITLE 2. ADMINISTRATION OF CODE

CHAPTER 6. ACTIVITIES SUBJECT TO REGULATION

Sec. 6.01. RIGHTS AND PRIVILEGES; REVOCATION. (a) A person may

manufacture, distill, brew, sell, import, export, transport,

distribute, warehouse, store, possess, possess for the purpose of

sale, bottle, rectify, blend, treat, fortify, mix, or process

alcoholic beverages or possess equipment or material designed for

or capable of use for manufacturing alcoholic beverages, if the

right or privilege of doing so is granted by this code and the

person has first obtained a license or permit of the proper type

as required by this code.

(b) A license or permit issued under this code is a purely

personal privilege and is subject to revocation or suspension if

the holder is found to have violated a provision of this code or

a rule of the commission.

Added by Acts 1987, 70th Leg., ch. 303, Sec. 1, eff. June 11,

1987. Amended by Acts 1993, 73rd Leg., ch. 934, Sec. 15, eff.

Sept. 1, 1993.

Sec. 6.02. COORDINATION OF EXPIRATION DATES. (a) The

commission may authorize a licensee or permittee to change the

expiration date of a license or permit held by the licensee or

permittee to any date that is agreeable to the commission,

consistent with a reasonable annual distribution of renewal

application review work of the commission, and to the licensee or

permittee.

(b) The fee for an application for a change in expiration date

is $25 per license or permit affected.

(c) The commission may not abate or refund a license or permit

fee because of a change in the expiration date made under this

section but may authorize a license or permit period of less than

one year for the period during which the expiration date is

changed. The commission may not authorize a license or permit

period of greater than two years.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 36, Sec. 5, eff.

Oct. 18, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

986, Sec. 2, eff. September 1, 2007.

Sec. 6.03. CITIZENSHIP REQUIREMENTS. (a) It is the public

policy of this state and a purpose of this section to require

that, except as provided in Subsection (k) of this section or

otherwise in this code, a permit or license may not be issued to

a person who was not a citizen of this state for a one-year

period preceding the date of the filing of the person's

application for a license or permit. In that regard, the

legislature makes the findings in Subsections (b) through (j) of

this section.

(b) Between 1920 and 1933, the distribution and consumption of

alcoholic beverages was prohibited in the United States. While

the idealistic motives behind Prohibition were noble, a law

enforcement nightmare ensued. Otherwise law-abiding citizens

routinely violated the law by buying and consuming alcoholic

beverages. The demand for the illegal products created an

opportunity for criminal elements to develop a national network

for the supply and distribution of alcoholic beverages to the

populace. Massive criminal empires were built on illicit profits

from these unlawful activities and organized crime openly

flourished in Chicago, New York, New Orleans, and other cities.

(c) During Prohibition, the illegal enterprises used their

national wholesale distribution networks to exert control over

their customers. A common operating procedure was to sell

alcoholic beverages to a speakeasy on liberal terms to ensnarl

the owner in a web of debt and control with the aim of forcing

the owner to engage in other illegal business enterprises on the

premises including gambling, prostitution, and the distribution

of illegal drugs.

(d) In 1935, when the sale of alcoholic beverages was legalized

in this state following the adoption of the Twenty-first

Amendment to the United States Constitution, the state was faced

with building an entire framework for the distribution of

alcoholic beverage products. An important concern was that since

criminals owned and controlled the existing illegal alcoholic

beverage distribution system, criminals would attempt to own and

control the newly legalized industry. In an effort to prevent

this situation, comprehensive laws were adopted to ensure that an

alcoholic beverage permit or license could be issued only to

citizens of the state who had lived in this state for at least

three years, thus, long enough to be known by their community and

neighbors.

(e) Under the newly designed regulatory scheme, permits and

licenses issued by the state did not grant the holder a right.

Rather, the holder was granted a privilege that could be

challenged at both the county and the state level if the

character or qualifications of the applicant were suspect.

Finally, strict cash and credit laws were adopted to prevent

parties in the wholesale distribution system from controlling

their retail customers through the leveraging of debt to

accomplish other illicit gain.

(f) The alcoholic beverage laws adopted by the legislature in

the 1930s to free the industry from the influence of organized

crime have been successful in this state. The alcoholic beverage

industry in this state is not dominated by organized crime.

However, the legislature does find that organized crime continues

to be a threat that should never be allowed to establish itself

in the alcoholic beverage industry in this state.

(g) To accommodate the interests of the consuming public, the

expansion of popular nationwide businesses, and the increasing

state interest in tourism, and at the same time to guard against

the threats of organized crime, unfair competition, and decreased

opportunities for small businesses, the legislature finds that

there is no longer need for the three-year residency requirements

with regard to those segments of the industry that sell alcoholic

beverages to the ultimate consumer only. The legislature finds

that it is desirable to retain a one-year residency requirement

for businesses that sell to the consumer packaged liquor and

fortified wine capable of being used to supply legal or illegal

bars and clubs. The legislature also finds it reasonable,

desirable, and in the best interests of the state to provide a

one-year residency requirement for businesses engaged in the

wholesale distribution of beer, malt liquor, or wine or in the

manufacture and distribution of distilled spirits and fortified

wines at both the wholesale and the retail levels where those

beverages, in unopened containers, are sold to mixed beverage

permittees and private club registration permittees as well as to

the general public. Adequate protection is deemed to be provided

by controlling those sources of supply for distilled spirits and

fortified wines.

(h) It is also the public policy of this state and a purpose of

this section to enforce strict cash and credit laws as a means of

preventing those engaged in the distribution of alcoholic

beverages from exerting undue influence over any level of the

industry selling or serving alcoholic beverages to the ultimate

consumer.

(i) It is also the public policy of this state and a purpose of

this section to maintain and enforce the three-tier system

(strict separation between the manufacturing, wholesaling, and

retailing levels of the industry) and thereby to prevent the

creation or maintenance of a "tied house" as described and

prohibited in Section 102.01 of this code.

(j) The above-stated public policies, purposes of this section,

and legislative findings are provided as guidelines for the

construction of the following subsections of this section.

(k) A requirement under this code that 51 percent or more of the

stock of a corporation be owned by a person or persons who were

citizens of this state for a one-year period preceding the date

of the filing of an application for a license or permit does not

apply to a corporation organized under the laws of this state

that applies for a license or permit under Chapters 25-34,

Chapter 44, Chapters 48-51, Chapters 69-72, or Chapter 74 of this

code if:

(1) all of the officers and a majority of directors of the

applicant corporation have resided within the state for a

one-year period preceding the date of the application and each

officer or director possesses the qualifications required of

other applicants for permits and licenses;

(2) the applicant corporation and the applicant's shareholders

have no direct or indirect ownership or other prohibited

relationship with others engaged in the alcoholic beverage

industry at different levels as provided by Chapter 102 of this

code and other provisions of this code;

(3) the applicant corporation is not precluded by law, rule,

charter, or corporate bylaw from disclosing the applicant's

shareholders to the commission; and

(4) the applicant corporation maintains its books and records

relating to its alcoholic beverage operations in the state at its

registered office or at a location in the state approved in

writing by the commission.

(l) Corporations subject to Subsection (k) of this section that

have substantially similar ownership may merge or consolidate. A

fee of $100 shall be paid to the commission for each licensed or

permitted premises that is merged or consolidated into the

surviving corporation. The surviving corporation succeeds to all

privileges of the prior corporation that held the permits or

licenses if the surviving corporation is qualified to hold the

permits or licenses under this code. For the purposes of this

subsection, corporations have substantially similar ownership if

90 percent or more of the corporations is owned by the same

person or persons or by the same corporation or corporations or

if the surviving corporation has maintained an ownership interest

in the merged or consolidated corporations since the date the

original permit or license was issued.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 16, eff. Sept. 1,

1993.

Sec. 6.04. GRACE PERIOD ON RENEWAL OF LICENSES AND PERMITS. (a)

Notwithstanding any other provision of this code, the holder of

a license or permit issued under this code may renew the license

or permit rather than reapply for an original license or permit

if, not later than the 30th day after the date of the expiration

of the license or permit, the holder files a renewal application

and the required license or permit fee with the commission and

pays a late fee as provided by rules of the commission.

(b) If an application is filed under Subsection (a), a violation

of the law that occurs before the filing of a renewal application

may be the basis for an administrative action against the holder

of the license or permit.

(c) The holder of a license or permit who does not renew the

license or permit before its expiration date may not operate

until the holder files an application under Subsection (a).

(d) The commission shall adopt rules necessary to implement this

section.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 16, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 364, Sec. 1, eff.

Sept. 1, 2001.

Sec. 6.05. CORPORATE LIABILITY. A corporation with an ownership

interest in a corporation holding a permit under Section 6.03(k)

of this code and which shares space, employees, business

facilities, or services is subject to liability under Chapter 2

of this code.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 17, eff. Sept. 1,

1993.






TITLE 3. LICENSES AND PERMITS

CHAPTER 11. PROVISIONS GENERALLY APPLICABLE TO PERMITS

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 11. PROVISIONS GENERALLY APPLICABLE TO PERMITS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 11.01. PERMIT REQUIRED. (a) No person who has not first

obtained a permit of the type required for the privilege

exercised may, in a wet area, do any of the following:

(1) manufacture, distill, brew, sell, possess for the purpose of

sale, import into this state, export from this state, transport,

distribute, warehouse, or store liquor;

(2) solicit or take orders for liquor; or

(3) for the purpose of sale, bottle, rectify, blend, treat,

fortify, mix, or process liquor.

(b) A person may manufacture, distill, brew, sell, import,

export, transport, distribute, warehouse, store, possess, possess

for the purpose of sale, bottle, rectify, blend, treat, fortify,

mix, or process liquor, or possess equipment or material designed

for or capable of use for manufacturing liquor, if the right or

privilege of doing so is granted by this code.

(c) A right or privilege granted by this section as an exception

to prohibitions contained elsewhere in this code may be exercised

only in the manner provided. An act done by a person which is not

permitted by this code is unlawful.

Acts 1977, 65th Leg., p. 404, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.015. HEARING LOCATION. Notwithstanding any other

provision of this code, except for a hearing required to be

conducted by a county judge, a hearing related to the issuance,

renewal, cancellation, or suspension of a permit under this

subtitle may be conducted:

(1) in the county in which the premises is located;

(2) at the nearest permanent hearing office of the State Office

of Administrative Hearings; or

(3) at any location agreed to by the parties.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 18, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1114, Sec. 1, eff.

Sept. 1, 1997.

Sec. 11.02. SEPARATE PERMIT REQUIRED. A separate permit shall

be obtained and a separate fee paid for each outlet of liquor in

the state.

Acts 1977, 65th Leg., p. 404, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.03. NATURE OF PERMIT. A permit issued under this code

is a purely personal privilege and is subject to revocation as

provided in this code. It is not property, is not subject to

execution, does not pass by descent or distribution, and except

as otherwise provided in this code, ceases on the death of the

holder.

Acts 1977, 65th Leg., p. 404, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.04. MUST DISPLAY PERMIT. All permits shall be displayed

in a conspicuous place at all times on the licensed premises.

Acts 1977, 65th Leg., p. 404, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.041. WARNING SIGN REQUIRED. (a) Each holder of a

permit who is not otherwise required to display a sign under

Section 411.204, Government Code, shall display in a prominent

place on the permit holder's premises a sign giving notice that

it is unlawful for a person to carry a weapon on the premises

unless the weapon is a concealed handgun of the same category the

person is licensed to carry under Subchapter H, Chapter 411,

Government Code.

(b) The sign must be at least 6 inches high and 14 inches wide,

must appear in contrasting colors, and shall be displayed in a

conspicuous manner clearly visible to the public. The commission

or administrator may require the permit holder to also display

the sign in a language other than English if it can be observed

or determined that a substantial portion of the expected

customers speak the other language as their familiar language.

Added by Acts 1997, 75th Leg., ch. 1261, Sec. 16, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 9.18, eff.

Sept. 1, 1999.

Sec. 11.042. HEALTH RISKS WARNING SIGN. (a) The commission by

rule shall require the holder of a permit authorizing the sale of

alcoholic beverages for on-premises consumption to display a

warning sign on the door to each restroom on the permitted

premises that informs the public of the risks of drinking alcohol

during pregnancy.

(b) The commission's rules shall specify the language of the

warning and the size and graphic design of the sign, including

font size and type.

Added by Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 16, eff. September 1, 2007.

Sec. 11.05. UNAUTHORIZED USE OF PERMIT. No permittee may

consent to or allow the use or display of his permit by a person

other than the person to whom the permit was issued.

Acts 1977, 65th Leg., p. 404, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.06. PRIVILEGES LIMITED TO LICENSED PREMISES. No person

may use a permit or exercise any privileges granted by the permit

except at the place, address, premises, or location for which the

permit is issued, except as otherwise provided by this code.

Acts 1977, 65th Leg., p. 405, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.07. DUPLICATE OR CORRECTED PERMIT. If a permit is lost,

destroyed, or needs to be changed, the commission may issue a

duplicate or corrected permit.

Acts 1977, 65th Leg., p. 405, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.08. CHANGE OF LOCATION. If a permittee desires to

change the location of his place of business, he may file an

application for a change of location with the commission. The

application shall be on a form prescribed by the commission. The

commission or administrator may deny the application on any

ground for which an original application may be denied. The

application is subject to protest and hearing in the same manner

as an original application for a permit.

Acts 1977, 65th Leg., p. 405, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.09. EXPIRATION OR SUSPENSION OF PERMIT. (a) A permit

issued under this code expires on the second anniversary of the

date it is issued, except as provided by Subsections (d) and (e)

or another provision of this code. Notwithstanding Section

5.50(b), the commission shall double the amount of fees and

surcharges otherwise applicable under this code for a permit with

a two-year term.

(b) A secondary permit which requires the holder of the permit

to first obtain another permit, including a late hours permit or

temporary permit, expires on the same date the basic or primary

permit expires. The commission may not prorate or refund any

part of the fee for the secondary permit if the application of

this section results in the expiration of the permit in less than

two years.

(c) An action by the commission resulting in the suspension of a

basic or primary permit also acts to suspend any secondary permit

held by the holder of the basic or primary permit.

(d) The commission by rule may require that the expiration date

for an individual permit holder's permit is the first anniversary

of the date on which the permit is issued due to the permit

holder's violation history.

(e) The commission may issue a permit with an expiration date

less than two years after the date the permit is issued in order

to maintain a reasonable annual distribution of renewal

application review work and permit fees. If the commission

issues a permit with an expiration date less than two years after

the date the permit is issued, the commission shall prorate the

permit fee on a monthly basis so that the permit holder pays only

that portion of the permit fee that is allocable to the number of

months during which the permit is valid.

Acts 1977, 65th Leg., p. 405, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1999, 76th Leg., ch. 517, Sec. 1, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

986, Sec. 3, eff. September 1, 2007.

Sec. 11.091. NOTIFICATION OF EXPIRED OR SUSPENDED PERMIT. (a)

The commission shall verify that the holder of an expired or

suspended retail permit is not operating in violation of this

code. The verification, including any inspection of the premises

by commission personnel, must occur within a reasonable time

after the date the permit expires or is suspended.

(b) The commission shall promptly notify each wholesaler, as

that term is ordinarily used and understood in Section 102.01,

who regularly supplies retailers in the geographic area that the

holder's retail permit has expired or has been suspended.

Added by Acts 1999, 76th Leg., ch. 517, Sec. 2, eff. Sept. 1,

1999.

Sec. 11.10. SUCCESSION ON DEATH, BANKRUPTCY, ETC. On the death

of the permittee or of a person having an interest in the permit,

or on bankruptcy, receivership, or partnership dissolution, the

receiver or successor in interest may apply to the county judge

of the county where the licensed premises are located for

certification that he is the receiver or successor in interest.

On certification, unless good cause for refusal is shown, the

commission or administrator shall grant permission, by letter or

otherwise, for the receiver or successor in interest to operate

the business during the unexpired portion of the permit. The

permit may not be renewed, but the receiver or successor in

interest may apply for an original permit or license. A receiver

or successor in interest operating for the unexpired portion of

the permit is subject to the provisions of this code relating to

suspension or cancellation of a permit.

Acts 1977, 65th Leg., p. 405, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.11. CONDUCT SURETY BOND. (a) Except as provided in

Subsection (e) of this section, an applicant for a permit or a

holder of a permit issued under:

(1) Chapter 25, 28, or 32 of this code shall file with the

commission a surety bond in the amount of $5,000 conditioned on

the applicant's or holder's conformance with alcoholic beverage

law; or

(2) Chapter 22, 24, 25, 26, 28, or 32 and whose place of

business is within 1,000 feet of the property line of a public

school shall file with the commission a surety bond in the amount

of $10,000 conditioned on the applicant's or holder's conformance

with alcoholic beverage law.

(b) A surety bond required under this section shall contain the

following statements on the face of the bond:

(1) that the holder of the permit will not violate a law of the

state relating to alcoholic beverages or a rule of the

commission; and

(2) that the holder of the permit agrees that the amount of the

bond shall be paid to the state if the permit is revoked or on

final adjudication that the holder violated a provision of this

code, regardless of whether the actions of an employee of a

holder are not attributable to the holder under Section 106.14.

(c) The commission shall adopt rules relating to the:

(1) form of the surety bond;

(2) qualifications for a surety;

(3) method for filing and obtaining approval of the bond by the

commission; and

(4) release or discharge of the bond.

(d) A holder of a permit required to file a surety bond may

furnish instead of all or part of the required bond amount:

(1) one or more certificates of deposit assigned to the state

issued by a federally insured bank or savings institution

authorized to do business in this state; or

(2) one or more letters of credit issued by a federally insured

bank or savings institution authorized to do business in this

state.

(e) A holder of a permit issued under this code who has held a

permit for three years or more before the date the holder applied

for renewal of the permit is not required to furnish a surety

bond if the holder:

(1) has not had a license or permit issued under this code

revoked in the five years before the date the holder applied for

renewal of the permit;

(2) is not the subject of a pending permit or license revocation

proceeding; and

(3) has continuously operated on the permitted premises for

three years or more before the date the holder applied for

renewal of the permit.

(f) If a holder of a permit is exempt from furnishing a conduct

surety bond under Subsection (e) of this section, the holder

shall be exempt from furnishing the bond at another location

where the holder applies for or holds a permit.

(g) Repealed by Acts 1995, 74th Leg., ch. 607, Sec. 3, eff.

Sept. 1, 1995.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 19, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 607, Sec. 1, 3, eff.

Sept. 1, 1995.

Sec. 11.12. ALTERING FORM OF BUSINESS ENTITY. (a) The holder

of a permit issued under this chapter, including a food and

beverage certificate, may alter the form of the business entity

that holds the permit if the ownership of the newly created

business entity is identical to the ownership of the former

business entity.

(b) Before the 10th day preceding the date the holder of the

permit converts to a different form of business, the holder of

the permit shall:

(1) file notice with the commission on a form prescribed by the

commission of the change in the form of the business entity; and

(2) pay a $100 fee for each permitted premises affected by the

change in form of the business entity.

(c) After satisfying the requirements of Subsection (b) and

establishing the newly created business entity, that entity may

use the permit and exercise any privileges granted by the permit.

Added by Acts 1997, 75th Leg., ch. 961, Sec. 1, eff. Sept. 1,

1997.

Sec. 11.13. CERTAIN APPLICATIONS PROHIBITED. (a) This section

applies only to a license or permit held in connection with an

establishment located in a county with a population of 1.4

million or more for which a license or permit has been issued

under Chapter 25 or 69 for the on-premises consumption of beer

exclusively or beer and wine exclusively, other than a license or

permit for an establishment holding a food and beverage

certificate whose primary business being operated on the premises

is food service.

(b) Notwithstanding any other provision of this code, a person

who is within the fourth degree by consanguinity or affinity of

the current licensee or permittee, as determined under Chapter

573, Government Code, may not apply for any license or permit

under this code in connection with an establishment the license

or permit of which is suspended under Section 11.61 or 61.71 or

in connection with an establishment against whose current

licensee or permittee a charge of a violation of this code is

pending.

(c) Notwithstanding any other provision of this code, a person

who is within the fourth degree by consanguinity or affinity of a

licensee or permittee, as determined under Chapter 573,

Government Code, whose license or permit was canceled under

Section 11.61 or 61.71 may not, for a period of three years from

the date of the cancellation, apply for a license or permit in

connection with an establishment at the same location as the

establishment whose license or permit was canceled.

(d) In this section, "person" includes each member of a

partnership or association and, with respect to a corporation,

each officer and the owner or owners of a majority of the

corporate stock.

Added by Acts 2005, 79th Leg., Ch.

452, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

716, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. APPLICATION FOR AND ISSUANCE OF PERMITS

Sec. 11.31. APPLICATION FOR PERMIT. All permits shall be

applied for and obtained from the commission. This section does

not apply to wine and beer retailer's permits, except those for

railway cars or excursion boats, or to wine and beer retailer's

off-premise permits.

Acts 1977, 65th Leg., p. 405, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.32. RENEWAL APPLICATION. Renewal applications shall be

made under oath and shall contain all information required by the

commission or administrator showing that the applicant is

qualified to hold the permit. The application shall be

accompanied by the required bond and state fee. The commission or

administrator may issue a renewal permit if it is found that the

applicant is qualified.

Acts 1977, 65th Leg., p. 405, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.321. ADMINISTRATIVE PENALTY IN CERTAIN COUNTIES. (a)

This section applies only to an original or renewal application

made in connection with an establishment located in a county with

a population of 1.4 million or more.

(b) In addition to any other applicable civil or criminal

penalty, the commission may impose an administrative penalty not

to exceed $4,000 on a licensee or permittee who makes a false or

misleading statement in an original or renewal application,

either in the formal application itself or in any written

instrument relating to the application submitted to the

commission or its officers or employees, in connection with an

establishment that is licensed or permitted under Chapter 25 or

69 for the on-premises consumption of beer exclusively or beer

and wine exclusively, other than an establishment holding a food

and beverage certificate whose primary business being operated on

the premises is food service.

Added by Acts 2005, 79th Leg., Ch.

452, Sec. 2, eff. September 1, 2005.

Sec. 11.33. APPLICATION FORMS. All permit application forms

shall be provided by the commission.

Acts 1977, 65th Leg., p. 406, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.34. CONSOLIDATED APPLICATION. (a) An applicant for a

wholesaler's, class B wholesaler's, distiller's and rectifier's,

brewer's, or winery permit may consolidate in a single

application his application for that permit and his application

for:

(1) private storage;

(2) storage in a public bonded warehouse;

(3) a private carrier's permit; and

(4) any other permit he is qualified to receive.

(b) An applicant who files a consolidated application must pay

the fee prescribed in this code for each permit included in the

application.

Acts 1977, 65th Leg., p. 406, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 2116, ch. 819, Sec. 2,

eff. June 13, 1979; Acts 1983, 68th Leg., p. 1341, ch. 278, Sec.

1, eff. Sept. 1, 1983.

Sec. 11.35. PAYMENT OF FEE. (a) Each permit application must

be accompanied by a cashier's check, a teller's check, a check

drawn on the account of a corporation applying for a permit, or a

money order or payment by credit card, charge card, or other

electronic form of payment approved by commission rule for the

amount of the state fee, payable to the order of the comptroller.

(b) The commission may set a processing fee in an amount that is

reasonably related to the expense incurred by the commission in

processing the electronic payment.

Acts 1977, 65th Leg., p. 406, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 1.02, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1036, Sec. 1, eff. Sept.

1, 2001.

Sec. 11.36. REFUND OF FEE. The commission may not refund a

permit fee except when the permittee is prevented from continuing

in business because of a local option election or when an

application for a permit is rejected by the commission or

administrator. As much of the proceeds from permit fees as is

necessary may be appropriated for that purpose.

Acts 1977, 65th Leg., p. 406, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.37. CERTIFICATION OF WET OR DRY STATUS. (a) The county

clerk of the county in which an application for a permit is made

shall certify whether the location or address given in the

application is in a wet area and whether the sale of alcoholic

beverages for which the permit is sought is prohibited by any

valid order of the commissioners court.

(b) The city secretary or clerk of the city in which an

application for a permit is made shall certify whether the

location or address given in the application is in a wet area and

whether the sale of alcoholic beverages for which the permit is

sought is prohibited by charter or ordinance.

(c) Once a permit is issued, the certification that the location

or address is in a wet area may not be changed until after a

subsequent local option election to prohibit the sale of

alcoholic beverages.

Acts 1977, 65th Leg., p. 406, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 2003, 78th Leg., ch. 1047, Sec. 1, eff.

Sept. 1, 2003.

Sec. 11.38. LOCAL FEE AUTHORIZED. (a) The governing body of a

city or town may levy and collect a fee not to exceed one-half

the state fee for each permit issued for premises located within

the city or town. The commissioners court of a county may levy

and collect a fee equal to one-half of the state fee for each

permit issued for premises located within the county. Those

authorities may not levy or collect any other fee or tax from the

permittee except general ad valorem taxes, the hotel occupancy

tax levied under Chapter 351, Tax Code, and the local sales and

use tax levied under Chapter 321, Tax Code.

(b) The commission or administrator may cancel a permit if it

finds that the permittee has not paid a fee levied under this

section. A permittee who sells an alcoholic beverage without

first having paid a fee levied under this section commits a

misdemeanor punishable by a fine of not less than $10 nor more

than $200.

(c) Nothing in this code shall be construed as a grant to any

political subdivision of the authority to regulate permittees

except by collecting the fees authorized in this section and

exercising those powers granted to political subdivisions by

other provisions of this code.

(d) The following are exempt from the fee authorized in this

section:

(1) agent's, airline beverage, passenger train beverage,

industrial, carrier's, private carrier's, private club

registration, local cartage, storage, and temporary wine and beer

retailer's permits;

(2) a wine and beer retailer's permit issued for a dining,

buffet, or club car; and

(3) a mixed beverage permit during the three-year period

following the issuance of the permit.

(e) The commission or administrator may cancel or deny a permit

for the retail sale or service of alcoholic beverages, including

a permit held by the holder of a food and beverage certificate,

if it finds that the permit holder or applicant has not paid

delinquent ad valorem taxes due on that permitted premises or due

from a business operated on that premises to any taxing authority

in the county of the premises. For purposes of this subsection, a

permit holder or applicant is presumed delinquent in the payment

of taxes due if the permit holder or applicant:

(1) is placed on a delinquent tax roll prepared under Section

33.03, Tax Code;

(2) has received a notice of delinquency under Section 33.04,

Tax Code; and

(3) has not made a payment required under Section 42.08, Tax

Code.

(f) In this section, "applicant" has the meaning assigned by

Section 11.45.

Acts 1977, 65th Leg., p. 406, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 2117, ch. 819, Sec. 3,

eff. June 13, 1979; Acts 1985, 69th Leg., ch. 540, Sec. 3, eff.

June 12, 1985; Acts 1989, 71st Leg., ch. 2, Sec. 14.27(a)(1),

14.29(1), eff. Aug. 28, 1989; Acts 2001, 77th Leg., ch. 289, Sec.

1, eff. Sept. 1, 2001.

Sec. 11.39. APPLICANT TO PUBLISH NOTICE. (a) Every applicant

for a brewer's, distiller's and rectifier's, mixed beverage,

private club registration, winery, wholesaler's, class B

wholesaler's, wine bottler's, or package store permit shall give

notice of the application by publication at his own expense in

two consecutive issues of a newspaper of general circulation

published in the city or town in which his place of business is

located. If no newspaper is published in the city or town, the

notice shall be published in a newspaper of general circulation

published in the county where the applicant's business is

located. If no newspaper is published in the county, the notice

shall be published in a qualified newspaper published in the

closest neighboring county and circulated in the county of the

applicant's residence.

(b) The notice shall be printed in 10-point boldface type and

shall include:

(1) the type of permit to be applied for;

(2) the exact location of the place of business for which the

permit is sought;

(3) the names of each owner of the business and, if the business

is operated under an assumed name, the trade name together with

the names of all owners; and

(4) if the applicant is a corporation, the names and titles of

all officers.

(c) An applicant for a renewal permit is not required to publish

notice.

(d) This section does not apply to an applicant for a daily

temporary mixed beverage permit or a caterer's permit.

Acts 1977, 65th Leg., p. 407, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 2117, ch. 819, Sec. 4,

eff. June 13, 1979; Acts 1981, 67th Leg., p. 1849, ch. 432, Sec.

1, eff. June 11, 1981; Acts 1983, 68th Leg., p. 1342, ch. 278,

Sec. 2, eff. Sept. 1, 1983; Acts 2001, 77th Leg., ch. 191, Sec.

1, eff. Sept. 1, 2001.

Sec. 11.391. NOTICE BY SIGN. (a) An applicant for a permit

issued under this code for a location not previously licensed for

the on-premises consumption of alcoholic beverages shall, not

later than the 60th day before the date the application is filed,

prominently post an outdoor sign at the location stating that

alcoholic beverages are intended to be served on the premises,

the type of permit, and the name and business address of the

applicant.

(b) The sign must be at least 24 by 36 inches in size and must

be written in lettering at least two inches in size. The

administrator may require the sign to be both in English and a

language other than English if it is likely that a substantial

number of the residents in the area speak a language other than

English as their familiar language. The commission shall provide

such sign and may charge a fee therefor.

(c) This section does not apply to an applicant for a permit

issued under Chapter 16, 19, 20, 21, 22, 23, 24, or 52.

Added by Acts 1985, 69th Leg., ch. 169, Sec. 1, eff. Jan. 1,

1986. Amended by Acts 1995, 74th Leg., ch. 1028, Sec. 1, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1109, Sec. 1, eff. Sept.

1, 1999.

Sec. 11.392. NOTICE OF PRIVATE CLUB APPLICATION OR RENEWAL. (a)

The commission shall give notice of an application for a permit

or renewal of a permit issued under Chapter 32 or 33 to:

(1) the state senator and the state representative who represent

the district in which the premises are located;

(2) the municipal governing body, if the premises are located in

an incorporated area, and the commissioners court of the county

in which the premises are located; and

(3) the chief of police of the municipality, if the premises are

located in an incorporated area, and the sheriff of the county in

which the premises are located.

(b) Notwithstanding Section 11.39(c), the applicant for a

private club permit renewal shall publish notice of the renewal

application in a newspaper of general circulation in accordance

with the requirements of Sections 11.39(a) and (b).

(c) Notices provided under this section must be given not later

than:

(1) the fifth day after the date the application is filed; or

(2) the 31st day before the expiration date of a permit in the

case of renewal.

(d) This section does not apply to a fraternal or veterans

organization or the holder of a food and beverage certificate.

Added by Acts 1995, 74th Leg., ch. 1060, Sec. 2, eff. Aug. 28,

1995.

Sec. 11.393. NOTICE BY MAIL. (a) Except as provided by

Subsection (b), a person who submits an original application for

a private club registration permit or a permit authorizing the

retail sale of alcoholic beverages for on-premises consumption

shall give written notice of the application to each residential

address and established neighborhood association located within

300 feet of any property line of the premises for which the

permit is sought.

(b) The notice required by Subsection (a) does not apply to an

application that contains an application for a food and beverage

certificate.

(c) The notice required by this section must be:

(1) delivered by mail at the applicant's expense;

(2) provided in English and a language other than English if it

is likely that a substantial number of residents in the area

speak a language other than English as their familiar language;

and

(3) provided not earlier than the 14th day and not later than

the 7th day before the date the application is filed.

(d) The applicant shall submit with an application for a permit

described by Subsection (a) a list of each residential address

provided notice under this section.

(e) The notice must be provided on a form prescribed by the

commission and must contain:

(1) the type of permit and type of business for which the

applicant has applied;

(2) the exact location of the place of business for which the

permit is sought;

(3) the name of each owner of the business or, if the business

is operated under an assumed name, the trade name and the name of

each owner;

(4) if the applicant is a corporation, the name and title of

each officer; and

(5) a description of the procedure for protesting the

application.

Added by Acts 2001, 77th Leg., ch. 868, Sec. 1, eff. Sept. 1,

2001.

Sec. 11.41. RECOMMENDATION OF LOCAL OFFICIALS. (a) When a

person applies for a permit, the commission or administrator may

give due consideration to the recommendations of the mayor, the

city council member or commissioner who represents the area in

question, chief of police, city marshal, or city attorney of the

city or town in which the premises sought to be licensed are

located and of the county judge, the county commissioner who

represents the area in question, sheriff, or county or district

attorney of the county in which the premises sought to be

licensed are located. If a protest against the issuance of a

permit is made to the commission by any of these officers and it

is found on a hearing or finding of facts that the issuance of

the permit would be in conflict with the provisions of this code,

the commission or administrator shall enter an order setting

forth the reasons for refusal. A copy of the order shall be

immediately mailed or delivered to the applicant.

(b) In the granting or withholding of a permit to sell alcoholic

beverages at retail, the commission or administrator may give

consideration to a recommendation made in writing by the

commissioners court of the county in which the applicant proposes

to conduct his business or by a representative of the commission.

Acts 1977, 65th Leg., p. 408, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1997, 75th Leg., ch. 207, Sec. 1, eff.

Sept. 1, 1997.

Sec. 11.42. STATEMENT OF STOCK OWNERSHIP. The commission at any

time may require an officer of a corporation holding a permit to

file a sworn statement showing the actual owners of the stock of

the corporation, the amount of stock owned by each, the officers

of the corporation, and any information concerning the

qualifications of the officers or stockholders.

Acts 1977, 65th Leg., p. 408, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.43. DISCRETION TO GRANT OR REFUSE PERMIT. (a) The

commission and administrator have discretionary authority to

grant or refuse to issue an original or renewal permit under the

provisions of this subchapter or any other applicable provision

of this code.

(b) Notwithstanding any other provision of this code that

authorizes the commission or administrator to refuse to issue a

permit without a hearing, the commission or administrator shall

hold a hearing before granting or refusing to issue an original

mixed beverage permit, private club registration permit, wine and

beer retailer's permit, or retail dealer's on-premise license if

a sexually oriented business is to be operated on the premises to

be covered by the permit or license.

(c) A hearing shall be held on any renewal application of a

mixed beverage permit, private club registration permit, wine and

beer retailer's permit, or retail dealer's on-premise license if

a sexually oriented business is to be operated on the premises to

be covered by the permit or license and a petition is presented

to the commission requesting a hearing which is signed by 50

percent of the residents who reside within 300 feet of any

property line of the affected premises.

(d) A request for a hearing made under Subsection (b) or (c) of

this section must include an allegation of grounds on which the

original or renewal application, as applicable, should be denied.

Acts 1977, 65th Leg., p. 408, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1993, 73rd Leg., ch. 934, Sec. 20, eff.

Sept. 1, 1993.

Sec. 11.44. PREMISES INELIGIBLE FOR PERMIT OR LICENSE. (a) If

an order of suspension against a permit or license is pending or

unexpired, or if the commission has initiated action to cancel or

suspend a permit or license, no permit or license may be issued

for or transferred to the same licensed premises.

(b) The commission or administrator shall refuse to issue for a

period of three years a permit or license for any location to an

applicant who submitted a prior application that expired or was

voluntarily surrendered before the hearing on the application was

held on a protest involving allegations of prostitution, a

shooting, stabbing, or other violent act, or an offense involving

drugs. The three-year period commences on the date the prior

application expired or was voluntarily surrendered.

Acts 1977, 65th Leg., p. 408, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

717, Sec. 1, eff. September 1, 2007.

Sec. 11.45. "APPLICANT" DEFINED. The word "applicant," as used

in Sections 11.46 through 11.48 of this code, also includes, as

of the date of the application, each member of a partnership or

association and, with respect to a corporation, each officer and

the owner or owners of a majority of the corporate stock. This

section shall not be construed as prohibiting anything permitted

by Section 22.06, 24.05, or 102.05 of this code.

Acts 1977, 65th Leg., p. 408, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.46. GENERAL GROUNDS FOR REFUSAL. (a) The commission or

administrator may refuse to issue an original or renewal permit

with or without a hearing if it has reasonable grounds to believe

and finds that any of the following circumstances exists:

(1) the applicant has been convicted in a court of competent

jurisdiction of the violation of any provision of this code

during the two years immediately preceding the filing of his

application;

(2) five years have not elapsed since the termination, by pardon

or otherwise, of a sentence imposed on the applicant for the

conviction of a felony;

(3) within the six-month period immediately preceding his

application the applicant violated or caused to be violated a

provision of this code or a rule or regulation of the commission

which involves moral turpitude, as distinguished from a technical

violation of this code or of the rule;

(4) the applicant failed to answer or falsely or incorrectly

answered a question in an original or renewal application;

(5) the applicant is indebted to the state for any taxes, fees,

or payment of penalty imposed by this code or by rule of the

commission;

(6) the applicant is not of good moral character or his

reputation for being a peaceable, law-abiding citizen in the

community where he resides is bad;

(7) the applicant is a minor;

(8) the place or manner in which the applicant may conduct his

business warrants the refusal of a permit based on the general

welfare, health, peace, morals, and safety of the people and on

the public sense of decency;

(9) the applicant is in the habit of using alcoholic beverages

to excess or is physically or mentally incapacitated;

(10) the applicant will sell liquor unlawfully in a dry area or

in a manner contrary to law or will knowingly permit an agent,

servant, or employee to do so;

(11) the applicant is not a United States citizen or has not

been a citizen of Texas for a period of one year immediately

preceding the filing of his application, unless he was issued a

permit or renewal permit on or before September 1, 1948, and has

at some time been a United States citizen;

(12) the applicant does not provide an adequate building

available at the address for which the permit is sought before

conducting any activity authorized by the permit;

(13) the applicant is residentially domiciled with a person

whose permit or license has been cancelled for cause within the

12 months immediately preceding the date of his present

application;

(14) the applicant has failed or refused to furnish a true copy

of his application to the commission's district office in the

district in which the premises for which the permit is sought are

located; or

(15) during the six months immediately preceding the filing of

the application the premises for which the permit is sought have

been operated, used, or frequented for a purpose or in a manner

that is lewd, immoral, or offensive to public decency.

(b) The commission or administrator shall refuse to issue an

original permit authorizing the retail sale of alcoholic

beverages unless the applicant for the permit files with the

application a certificate issued by the comptroller of public

accounts stating that the applicant holds, or has applied for and

satisfies all legal requirements for the issuance of, a sales tax

permit, if required, for the place of business for which the

alcoholic beverage permit is sought.

(c) The commission or administrator shall refuse to issue for a

period of one year after cancellation a mixed beverage permit or

private club registration permit for a premises where a license

or permit has been canceled during the preceding 12 months as a

result of a shooting, stabbing, or other violent act, or as a

result of an offense involving drugs.

Acts 1977, 65th Leg., p. 408, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 1965, ch. 777, Sec. 3,

eff. Aug. 27, 1979; Acts 1981, 67th Leg., p. 252, ch. 107, Sec.

1, eff. Sept. 1, 1981; Acts 1985, 69th Leg., ch. 285, Sec. 2,

eff. Sept. 1, 1986; Acts 1985, 69th Leg., ch. 462, Sec. 3, eff.

Sept. 1, 1986; Acts 1985, 69th Leg., ch. 690, Sec. 1, eff. Sept.

1, 1985; Acts 1993, 73rd Leg., ch. 934, Sec. 21 eff. Sept. 1,

1993; Acts 2003, 78th Leg., ch. 625, Sec. 1, eff. Sept. 1, 2003.

Sec. 11.47. REFUSAL OF PERMIT: INTEREST IN BEER ESTABLISHMENT.

The commission or administrator may refuse to issue an original

or renewal permit with or without a hearing if it has reasonable

grounds to believe and finds that the applicant or a person with

whom he is residentially domiciled has a financial interest in a

permit or license authorizing the sale of beer at retail, except

as is authorized by Section 22.06, 24.05, or 102.05 of this code.

This section does not apply to an applicant for a permit which

authorizes the sale of mixed beverages.

Acts 1977, 65th Leg., p. 409, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.48. REFUSAL OF PACKAGE STORE OR MIXED BEVERAGE PERMIT.

(a) The commission or administrator may refuse to issue an

original or renewal mixed beverage permit with or without a

hearing if it has reasonable grounds to believe and finds that

the applicant, directly or indirectly, or through a subsidiary,

affiliate, agent, or employee, or through an officer, director,

or firm member, owns an interest of any kind in the premises,

business, or permit of a package store.

(b) The commission or administrator may refuse to issue an

original or renewal package store permit with or without a

hearing if it has reasonable grounds to believe and finds that

the applicant, directly or indirectly, through a subsidiary,

affiliate, agent, or employee, or through an officer, director,

or firm member, owns an interest of any kind in the premises,

business, or permit of a mixed beverage establishment.

(c) This section does not apply to anything permitted by Section

102.05 of this code.

Acts 1977, 65th Leg., p. 409, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.49. PREMISES DEFINED; DESIGNATION OF LICENSED PREMISES.

(a) In this code, "premises" means the grounds and all

buildings, vehicles, and appurtenances pertaining to the grounds,

including any adjacent premises if they are directly or

indirectly under the control of the same person.

(b)(1) Subject to the approval of the commission or the

administrator, and except as provided in Subsection (c) of this

section, an applicant for a permit or license may designate a

portion of the grounds, buildings, vehicles, and appurtenances to

be excluded from the licensed premises.

(2) If such a designation has been made and approved as to the

holder of a license or permit authorizing the sale of alcoholic

beverages at retail or as to a private club registration permit,

the sharing of space, employees, business facilities, and

services with another business entity (including the permittee's

lessor, which, if a corporation, may be a domestic or foreign

corporation, but excluding a business entity holding any type of

winery permit, a manufacturer's license, or a general, local, or

branch distributor's license), does not constitute a subterfuge

or surrender of exclusive control in violation of Section 109.53

of this code or the use or display of the license for the benefit

of another in violation of Subdivision (15) of Subsection (a) of

Section 61.71 of this code. This subsection shall not apply to

original or renewal package store permits, wine only package

store permits, local distributor's permits, or any type of

wholesaler's permits.

(c) An applicant for an original or renewal package store

permit, wine only package store permit, local distributor's

permit, or any type of wholesaler's permit may not take advantage

of the right conferred by Subsection (b) of this section except

as permitted in Section 11.50 or 109.53 of this code.

(d) Any package store, wine only package store, wholesaler's, or

local distributor's permittee who is injured in his business or

property by another person (other than a person in his capacity

as the holder of a wine and beer retailer's permit, wine and beer

retailer's off-premise permit, private club registration permit,

or mixed beverage permit or any person in the capacity of lessor

of the holder of such a permit) by reason of anything prohibited

in this section or Section 109.53 of this code is entitled to the

same remedies available to a package store permittee under

Section 109.53 of this code. Except for actions brought against a

person in his capacity as the holder of or as the lessor of the

holder of a wine and beer retailer's permit, wine and beer

retailer's off-premise permit, mixed beverage permit, or private

club registration permit, the statute of limitations for any

action brought under this section or Section 109.53 of this code

for any cause of action arising after the effective date of this

Act is four years unless a false affidavit has been filed with

the commission in which event the statute of limitations is 10

years for all purposes.

(e) When a designation under Subsection (b) of this section is

made by a wine and beer retailer or a beer retailer, selling

primarily for off-premise consumption, or by a wine and beer

retailer's off-premise permittee, no more than 20 percent of the

retail floor and display space of the entire premises may be

included in the licensed premises, and all the retail floor and

display space in the licensed premises must be compact and

contiguous and may not be gerrymandered. However, the retail

floor and display space included in the licensed premises may be

in two separate locations within the retail premises if the total

retail floor and display space included in the licensed premises

does not exceed 20 percent of the floor and display space of the

entire premises and each of the two portions of floor and display

space included in the licensed premises is itself compact and

contiguous and not gerrymandered. In addition to the one or two

separate locations of retail floor and display space on the

premises, the licensed premises may include the cash register and

check-out portions of the premises provided that (1) no alcoholic

beverages are displayed in the check-out or cash register portion

of the premises, and (2) the area of the check-out and cash

register portions of the premises are counted towards the total

of 20 percent of the retail floor and display space that may be

dedicated to the sale and display of wine and beer. A storage

area that is not accessible or visible to the public may be

included in the licensed premises but shall not be considered

retail floor and display space for purposes of this section. The

commission or administrator shall adopt rules to implement this

subsection and to prevent gerrymandering.

Acts 1977, 65th Leg., p. 410, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 1443, ch. 634, Sec. 1,

eff. Aug. 27, 1979.

Sec. 11.492. CHANGE OF LICENSE OR PERMIT FROM ON-PREMISE TO

OFF-PREMISE. (a) A holder of a wine and beer retailer's permit

may change the permit to a wine and beer retailer's off-premise

permit, and a holder of a retail dealer's on-premise license may

change the license to a retail dealer's off-premise license, in

the manner provided by this section.

(b) Any time before the expiration of a wine and beer retailer's

permit or a retail dealer's on-premise license the permittee or

licensee may file an application for a change of permit or

license under Subsection (a) of this section. The applicant must

make the application on a form provided by the commission and the

application must be accompanied by the appropriate fee for the

permit or license sought.

(c) The commission shall consider an application under this

section in the same manner and according to the same criteria as

it would consider a renewal application of the license or permit

held by the permittee or licensee. Procedures applicable to an

application for an original license or permit do not apply. The

commission shall issue a new license or permit to an applicant if

the commission determines the applicant is eligible to hold the

license or permit sought. The license or permit takes effect on

the expiration of the old license or, if requested in the

application, on approval. The former license is canceled on the

effective date of the new license. The licensee or permittee is

not entitled to a refund for the unexpired portion of a canceled

license or permit.

Added by Acts 1983, 68th Leg., p. 2427, ch. 429, Sec. 1 eff.

Sept. 1, 1983.

Sec. 11.493. SUPPLEMENTAL OR AMENDED DESIGNATION OF PREMISES.

(a) Subject to the limitations imposed by Section 11.49 of this

code on designating a portion of a building or premises where

alcoholic beverages may be sold or served, a licensee or

permittee may submit an amended or supplemental designation at

the time of renewal of the license or permit or at any other

time, provided the license or permit is not under suspension at

the time the amended or supplemental designation is submitted.

(b) If the amended or supplemental designation is submitted with

an application for renewal, there is no charge for processing the

document. If the amended or supplemental designation is submitted

at any other time, the commission may charge a fee for processing

the document.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 1, Sec. 1, eff. Aug.

23, 1991.

Sec. 11.494. SUPPLEMENTAL DESIGNATION OF CERTAIN AREAS

AUTHORIZED. The holder of a mixed beverage permit or private

club permit covering premises located in or adjacent to an area

described in Section 251.74(b)(1) of this code may submit an

amended or supplemental designation of premises to the

administrator enlarging or altering the premises covered by the

permit where alcoholic beverages may be sold to include any

structures located in that area. The premises as described in the

amended or supplemental designation as submitted is the licensed

premises of the mixed beverage permittee or private club

permittee for all purposes, notwithstanding Section 109.57(c) of

this code or any other provision of this code or law of this

state to the contrary. A city charter, zoning ordinance, or

regulation does not alter, limit, or affect in any way the

permittee's sale of alcoholic beverages on those premises.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 1, Sec. 2, eff. Aug.

23, 1991.

Sec. 11.495. CONFORMANCE OF PREMISES WITH THE AMERICANS WITH

DISABILITIES ACT. (a) A permittee or licensee shall certify

that any area to be designated as the premises where alcoholic

beverages may be sold or served has been reviewed for compliance

with Title III of the Americans with Disabilities Act of 1990.

(b) Any permittee or licensee designating a premise for which

this certification cannot be made shall be provided with

information on compliance with the Americans with Disabilities

Act by the commission. The commission shall utilize materials

produced by the United States Department of Justice, United

States Department of Justice grantees, grantees of other federal

agencies such as the National Institute on Disability and

Rehabilitation Research, any agency of the State of Texas, trade

associations of permittees or licensees, and other sources of a

similar nature.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 22, eff. Sept. 1,

1993.

Sec. 11.50. LICENSING A PORTION OF A BUILDING AS PREMISES. (a)

This section applies to a package store permit which was issued

on or before April 1, 1971, and which was in good standing, not

under suspension, and in actual operation and doing business on

that date, unless temporarily prevented from operation by a

natural disaster. This section does not apply to a permit if a

change in the size or location of the licensed premises has

occurred subsequent to April 1, 1971, or if after that date a

change in ownership has occurred, by majority stock transfer or

otherwise, except by devise or descent where the holder of the

permit died on or after April 1, 1971.

(b) Notwithstanding any other provision of this code, the holder

of a package store permit to which this section applies may

continue to operate a package store on premises comprising a

portion of a building if not later than November 28, 1971, he

clearly defined the licensed premises by isolating it from the

remainder of the building by the erection of a wall or screen so

that the licensed premise is accessible from the remainder of the

building only through a door or archway, eight feet or less in

width, in the wall or screen. The door or archway must be kept

closed during the hours in which it is not legal to sell liquor.

(c) If the right to continue operation under this exception

terminates for any reason, the right shall not revive.

Acts 1977, 65th Leg., p. 410, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.51. WHOLESALERS MAY SHARE DELIVERY VEHICLES. Section

64.07 of this code relates to delivery vehicles shared by

wholesalers.

Added by Acts 1987, 70th Leg., ch. 359, Sec. 2, eff. Aug. 31,

1987.

Sec. 11.52. RESTRICTIONS ON LOCATION IN CERTAIN MUNICIPALITIES.

(a) In a municipality with a population of 1,500,000 or more, on

the assertion by any person of any justiciable grounds for a

suspension, denial, cancellation, or refusal of a mixed beverage

permit or a wine and beer retailer's permit, the commission or

county judge, as applicable, shall hold a hearing if:

(1) any point of the property line of the premise is less than

300 feet from the nearest point on a property line of a

residence, church, school, hospital, day-care facility, or social

service facility, as measured in a straight line; and

(2) 75 percent or more of the permittee's or licensee's actual

or anticipated gross revenue is from the sale of alcoholic

beverages.

(b) An applicant for an original or renewal permit shall give

notice to all tenants or property owners affected in Subsection

(a) of this section that an application has been made within five

days after the application is first filed for an original

application and at least 30 days prior to the expiration date of

a permit in the case of a renewal application.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 23, eff. Sept. 1,

1993.

SUBCHAPTER C. CANCELLATION AND SUSPENSION OF PERMITS

Sec. 11.61. CANCELLATION OR SUSPENSION OF PERMIT. (a) As used

in Subsection (b) of this section, the word "permittee" also

includes each member of a partnership or association and, with

respect to a corporation, each officer and the owner or owners of

a majority of the corporate stock. This section shall not be

construed as prohibiting anything permitted under Section 22.06,

24.05, or 102.05 of this code.

(b) The commission or administrator may suspend for not more

than 60 days or cancel an original or renewal permit if it is

found, after notice and hearing, that any of the following is

true:

(1) the permittee has been finally convicted of a violation of

this code;

(2) the permittee violated a provision of this code or a rule of

the commission;

(3) the permittee was finally convicted of a felony while

holding an original or renewal permit;

(4) the permittee made a false or misleading statement in

connection with his original or renewal application, either in

the formal application itself or in any other written instrument

relating to the application submitted to the commission, its

officers, or employees;

(5) the permittee is indebted to the state for taxes, fees, or

payment of penalties imposed by this code, by a rule of the

commission, or by Chapter 183, Tax Code;

(6) the permittee is not of good moral character or his

reputation for being a peaceable and law-abiding citizen in the

community where he resides is bad;

(7) the place or manner in which the permittee conducts his

business warrants the cancellation or suspension of the permit

based on the general welfare, health, peace, morals, and safety

of the people and on the public sense of decency;

(8) the permittee is not maintaining an acceptable bond;

(9) the permittee maintains a noisy, lewd, disorderly, or

unsanitary establishment or has supplied impure or otherwise

deleterious beverages;

(10) the permittee is insolvent or mentally or physically unable

to carry on the management of his establishment;

(11) the permittee is in the habit of using alcoholic beverages

to excess;

(12) the permittee knowingly misrepresented to a customer or the

public any liquor sold by him;

(13) the permittee was intoxicated on the licensed premises;

(14) the permittee sold or delivered an alcoholic beverage to an

intoxicated person;

(15) the permittee possessed on the licensed premises an

alcoholic beverage that he was not authorized by his permit to

purchase and sell;

(16) a package store or wine only package store permittee

transported or shipped liquor, or caused it to be transported or

shipped, into a dry state or a dry area within this state;

(17) the permittee is residentially domiciled with a person who

has a financial interest in an establishment engaged in the

business of selling beer at retail, other than a mixed beverage

establishment, except as authorized by Section 22.06, 24.05, or

102.05 of this code;

(18) the permittee is residentially domiciled with a person

whose permit or license was cancelled for cause within the

12-month period preceding his own application;

(19) the permittee is not a citizen of the United States or has

not been a citizen of Texas for a period of one year immediately

preceding the filing of his application, unless he was issued an

original or renewal permit on or before September 1, 1948, and

has been a United States citizen at some time;

(20) the permittee permitted a person to open a container of

alcoholic beverage or possess an open container of alcoholic

beverage on the licensed premises unless a mixed beverage permit

has been issued for the premises;

(21) the permittee failed to promptly report to the commission a

breach of the peace occurring on the permittee's licensed

premises;

(22) the permittee consumed an alcoholic beverage or permitted

one to be consumed on the licensed premises at a time when the

consumption of alcoholic beverages is prohibited by this code; or

(23) the permittee sold, served, or delivered an alcoholic

beverage at a time when its sale is prohibited.

(b-1) Notwithstanding Section 204.01 and any other provision of

this code, a person applying for a license or permit under

Chapter 25 or 69 for the on-premises consumption of beer

exclusively or beer and wine exclusively, other than a license or

permit for an establishment holding a food and beverage

certificate whose primary business being operated on the premises

is food service, must file with the commission a surety bond, in

an amount to be determined by the commission, conditioned on the

licensee's or permittee's conformance with the alcoholic beverage

law. The bond is forfeited to the commission on the suspension

of the license or permit for the first time under this section or

Section 61.71. Before the suspended license or permit may be

reinstated, the licensee or permittee must furnish a second

surety bond, similarly conditioned, in an amount greater than the

initial surety bond, the amount to be determined by the

commission. If the same license or permit is suspended under

this section or Section 61.71 a second time, the bond is again

forfeited to the commission. Before the suspended license or

permit may be reinstated, the licensee or permittee shall furnish

a third surety bond, similarly conditioned, in an amount greater

than the second surety bond, the amount to be determined by the

commission. If the same license or permit is suspended under

this section or Section 61.71 a third time, the bond is again

forfeited to the commission and the license or permit shall be

canceled by the commission. This subsection applies only to a

license or permit held in connection with an establishment

located in a county with a population of 1.4 million or more.

(c) The commission or administrator may refuse to renew or,

after notice and hearing, suspend for not more than 60 days or

cancel a permit if the commission or administrator finds that the

permittee:

(1) no longer holds a sales tax permit, if required, for the

place of business covered by the alcoholic beverage permit; or

(2) is shown on the records of the comptroller of public

accounts as being subject to a final determination of taxes due

and payable under the Limited Sales, Excise and Use Tax Act

(Chapter 151, Tax Code), or is shown on the records of the

comptroller of public accounts as being subject to a final

determination of taxes due and payable under Chapter 321, Tax

Code.

(d) The commission or administrator without a hearing may for

investigative purposes summarily suspend a mixed beverage permit

or a wine and beer retailer's permit for not more than seven days

if the commission or administrator finds that a shooting,

stabbing, or murder has occurred on the licensed premises which

is likely to result in a subsequent act of violence. Notice of

the order suspending the permit shall be given to the permittee

personally within 24 hours of the time the violent act occurs. If

the permittee cannot be located, notice shall be provided by

posting a copy of the order on the front door of the licensed

premises.

(e) Except as provided by Subsection (f) or (i), the commission

or administrator shall cancel an original or renewal permit if it

is found, after notice and hearing, that the permittee knowingly

allowed a person to possess a firearm in a building on the

licensed premises. This subsection does not apply to a person:

(1) who holds a security officer commission issued under Chapter

1702, Occupations Code, if:

(A) the person is engaged in the performance of the person's

duties as a security officer;

(B) the person is wearing a distinctive uniform; and

(C) the weapon is in plain view;

(2) who is a peace officer;

(3) who is a permittee or an employee of a permittee if the

person is supervising the operation of the premises; or

(4) who possesses a concealed handgun of the same category the

person is licensed to carry under Subchapter H, Chapter 411,

Government Code, unless the person is on the premises of a

business described by Section 46.035(b)(1), Penal Code.

(f) The commission may adopt a rule allowing:

(1) a gun or firearm show on the premises of a permit holder, if

the premises is owned or leased by a governmental entity or a

nonprofit civic, religious, charitable, fraternal, or veterans'

organization;

(2) the holder of a permit for the sale of alcoholic beverages

for off-premises consumption to also hold a federal firearms

license; or

(3) the ceremonial display of firearms on the premises of the

permit holder.

(g) The length of a suspension must be appropriate for the

nature and seriousness of the violation. In determining the

length of a suspension, the commission or administrator shall

consider:

(1) the type of license or permit held;

(2) the type of violation;

(3) any aggravating or ameliorating circumstances concerning the

violation, including those enumerated in Section 11.64(c); and

(4) the permittee's or licensee's previous violations.

(h) The length of a suspension may not be based on:

(1) the volume of alcoholic beverages sold;

(2) the receipts of the business;

(3) the taxes paid; or

(4) the financial condition of the permittee or licensee.

(i) The commission shall adopt rules allowing a historical

reenactment on the premises of a permit holder. Rules adopted

under this subsection must prohibit the use of live ammunition in

a historical reenactment.

(j) A hearing under Subsection (b) must be concluded not later

than the 60th day after notice is provided under that subsection.

Neither the permittee nor the commission may waive the

provisions of this subsection. This subsection applies only to a

hearing in connection with a wine and beer retailer's permit,

other than a permit held with a food and beverage certificate,

for premises located in a county with a population of 1.4 million

or more.

Acts 1977, 65th Leg., p. 410, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 1967, ch. 777, Sec. 4,

5, eff. Aug. 27, 1979; Acts 1981, 67th Leg., p. 1779, ch. 389,

Sec. 32, eff. Jan. 1, 1982; Acts 1985, 69th Leg., ch. 687, Sec.

1, eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 2, Sec.

14.27(a)(2), eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 1200,

Sec. 1, eff. June 16, 1989; Acts 1993, 73rd Leg., ch. 934, Sec.

24, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 998, Sec. 1,

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 1001, Sec. 5, eff.

Aug. 28, 1995; Acts 1995, 74th Leg., ch. 1060, Sec. 3, eff. Aug.

28, 1995; Acts 1997, 75th Leg., ch. 1001, Sec. 1, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1261, Sec. 17, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 62, Sec. 9.19, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 1420, Sec. 14.725, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 1223, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

452, Sec. 3, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

628, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

976, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(2), eff. September 1, 2007.

Sec. 11.611. CONVICTION OF OFFENSE RELATING TO DISCRIMINATION.

The commission or administrator may suspend for not more than 60

days or cancel an original or renewal permit if it is found,

after notice and hearing that:

(1) the permittee has been finally convicted of any offense

under state or federal law or a municipal ordinance prohibiting

the violation of an individual's civil rights or the

discrimination against an individual on the basis of the

individual's race, color, creed, or national origin; and

(2) the offense was committed on the licensed premises or in

connection with the operation of the permittee's business.

Added by Acts 1979, 66th Leg., p. 1440, ch. 632, Sec. 1, eff.

Aug. 27, 1979.

Sec. 11.612. CANCELLATION OF PRIVATE CLUB PERMIT. (a) The

commission or administrator may cancel an original or a renewal

permit issued under Chapter 32 or 33 and may refuse to issue any

new alcoholic beverage permit for the same premises for one year

after the date of cancellation if:

(1) the chief of police of the municipality, if the premises are

located in an incorporated area, or the sheriff of the county in

which the premises are located has submitted a sworn statement to

the commission stating specific allegations that the place or

manner in which the permittee conducts its business endangers the

general welfare, health, peace, morals, or safety of the

community; and

(2) the commission or administrator finds, after notice and

hearing within the county where the premises are located, that

the place or manner in which the permittee conducts its business

does in fact endanger the general welfare, health, peace, morals,

or safety of the community.

(b) This section does not apply to a permit issued to a

fraternal or veterans organization or the holder of a food and

beverage certificate.

Added by Acts 1995, 74th Leg., ch. 1060, Sec. 4, eff. Aug. 28,

1995.

Sec. 11.613. SUMMARY SUSPENSION OF PRIVATE CLUB PERMIT. The

commission or administrator without a hearing may for

investigative purposes summarily suspend a permit issued under

Chapter 32 or 33 for not more than seven days if the commission

or administrator finds that a shooting, stabbing, or murder has

occurred on the licensed premises that is likely to result in a

subsequent act of violence. Notice of the order suspending the

permit shall be given to the permittee personally within 72 hours

of the time the violent act occurs. If the permittee cannot be

located, notice shall be provided by posting a copy of the order

on the front door of the licensed premises.

Added by Acts 1995, 74th Leg., ch. 1060, Sec. 4, eff. Aug. 28,

1995.

Sec. 11.62. HEARING FOR CANCELLATION OR SUSPENSION OF PERMIT.

The commission or administrator may, on the motion of either, set

a date for a hearing to determine if a permit should be cancelled

or suspended. The commission or administrator shall set a hearing

on the petition of the mayor, chief of police, city marshal, or

city attorney of the city or town in which the licensed premises

are located or of the county judge, sheriff, or county or

district attorney of the county in which the licensed premises

are located. The petition must be supported by the sworn

statement of at least one credible person. The commission or

administrator shall give the permittee notice of the hearing and

of his right to appear and show cause why the permit should not

be cancelled.

Acts 1977, 65th Leg., p. 412, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.63. NOTICE OF HEARING. At least 10 days' notice shall

be given when a hearing is provided by this code. A notice of

hearing for the refusal, cancellation, or suspension of a license

or permit may be served personally by a representative of the

commission or sent by registered or certified mail addressed to

the licensee or permittee.

Acts 1977, 65th Leg., p. 412, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.64. ALTERNATIVES TO SUSPENSION, CANCELLATION. (a) When

the commission or administrator is authorized to suspend a permit

or license under this code, the commission or administrator shall

give the permittee or licensee the opportunity to pay a civil

penalty rather than have the permit or license suspended, unless

the basis for the suspension is a violation of Section

11.61(b)(14), 22.12, 28.11, 32.17(a)(2), 32.17(a)(3),

61.71(a)(5), 61.71(a)(6), 61.74(a)(14), 69.13, 71.09, 101.04,

101.63, 106.03, 106.06, or 106.15, the sale or offer for sale of

an alcoholic beverage during hours prohibited by Chapter 105,

consumption or the permitting of consumption of an alcoholic

beverage on the person's licensed or permitted premises during

hours prohibited by Chapter 105 or Section 32.17(a)(7), or an

offense relating to prostitution or gambling, in which case the

commission or administrator shall determine whether the permittee

or licensee may have the opportunity to pay a civil penalty

rather than have the permit or license suspended. The commission

shall adopt rules addressing when suspension may be imposed

pursuant to this section without the opportunity to pay a civil

penalty. In adopting rules under this subsection, the commission

shall consider the type of license or permit held, the type of

violation, any aggravating or ameliorating circumstances

concerning the violation, and any past violations of this code by

the permittee or licensee. In cases in which a civil penalty is

assessed, the commission or administrator shall determine the

amount of the penalty. The amount of the civil penalty may not

be less than $150 or more than $25,000 for each day the permit or

license was to have been suspended. If the licensee or permittee

does not pay the penalty before the sixth day after the

commission or administrator notifies him of the amount, the

commission or administrator shall impose the suspension.

(b) In the case of a violation of this code by a permittee or a

licensee, the commission or administrator may relax any provision

of the code relating to the suspension or cancellation of the

permit or license and assess a sanction the commission or

administrator finds just under the circumstances, and the

commission or administrator may reinstate the license or permit

at any time during the period of suspension on payment by the

permittee or licensee of a fee of not less than $75 nor more than

$500, if the commission or administrator finds that any of the

circumstances described in Subsection (c) exists.

(c) The following circumstances justify the application of

Subsection (b):

(1) that the violation could not reasonably have been prevented

by the permittee or licensee by the exercise of due diligence;

(2) that the permittee or licensee was entrapped;

(3) that an agent, servant, or employee of the permittee or

licensee violated this code without the knowledge of the

permittee or licensee;

(4) that the permittee or licensee did not knowingly violate

this code;

(5) that the permittee or licensee has demonstrated good faith,

including the taking of actions to rectify the consequences of

the violation and to deter future violations; or

(6) that the violation was a technical one.

(d) Fees and civil penalties received by the commission under

this section shall be deposited in the general revenue fund.

Acts 1977, 65th Leg., p. 413, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1977, 65th Leg., p. 1180, ch. 453, Sec. 1,

eff. Sept. 1, 1977; Acts 1983, 68th Leg., p. 1355, ch. 278, Sec.

59 eff. Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 934, Sec. 25,

eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 926, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 80, Sec. 1, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 1223, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 17, eff. September 1, 2007.

Sec. 11.641. AMOUNT OF CIVIL PENALTY. (a) The amount of the

civil penalty under Section 11.64 must be appropriate for the

nature and seriousness of the violation. In determining the

amount of the civil penalty, the commission or administrator

shall consider:

(1) the type of license or permit held;

(2) the type of violation;

(3) any aggravating or ameliorating circumstances concerning the

violation, including those enumerated in Section 11.64(c); and

(4) the permittee's or licensee's previous violations.

(b) The amount of the civil penalty may not be based on:

(1) the volume of alcoholic beverages sold;

(2) the receipts of the business;

(3) the taxes paid; or

(4) the financial condition of the permittee or licensee.

(c) A civil penalty, including cancellation of a permit, may not

be imposed on the basis of a criminal prosecution in which the

defendant was found not guilty, the criminal charges were

dismissed, or there has not been final adjudication.

Acts 2003, 78th Leg., ch. 1223, Sec. 3, eff. Sept. 1, 2003.

Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 21.03,

eff. Jan. 11, 2004.

Sec. 11.65. NOTICE OF CANCELLATION OR SUSPENSION. (a) A notice

of cancellation or suspension of a license or permit shall be

given to the licensee or permittee as provided by Section

2001.142, Government Code.

(b) Cancellation or suspension is final and effective as provided

by Section 2001.144, Government Code.

Acts 1977, 65th Leg., p. 412, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

687, Sec. 1, eff. September 1, 2007.

Sec. 11.66. SUSPENSION OR CANCELLATION AGAINST RETAILER. Except

for a violation of the credit or cash law, a penalty of

suspension or cancellation of the license or permit of a retailer

shall be assessed against the permit or license for the premises

where the offense was committed.

Acts 1977, 65th Leg., p. 413, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.67. APPEAL FROM CANCELLATION, SUSPENSION, OR REFUSAL OF

LICENSE OR PERMIT. (a) An appeal from an order of the

commission or administrator refusing, cancelling, or suspending a

permit or license may be taken to the district court of the

county in which the applicant, licensee, or permittee resides or

in which the owner of involved real or personal property resides.

(b) The appeal shall be under the substantial evidence rule and

against the commission alone as defendant. The rules applicable

to ordinary civil suits apply, with the following exceptions,

which shall be construed literally:

(1) the appeal shall be perfected and filed within 30 days after

the date the order, decision, or ruling of the commission or

administrator becomes final and appealable;

(2) the case shall be tried before a judge within 10 days from

the date it is filed;

(3) neither party is entitled to a jury; and

(4) the order, decision, or ruling of the commission or

administrator may be suspended or modified by the court pending a

trial on the merits, but the final judgment of the district court

may not be modified or suspended pending appeal.

(c) A local official, on record as protesting the issuance or

renewal of a permit or license at a hearing provided by this

code, is entitled to notice of the appeal. If other persons are

on record as protesting the issuance or renewal of a permit or

license at a hearing provided by this code, the first three

persons to be on record are entitled to notice of the appeal. The

appellant is responsible for causing the notice to be given. The

notice shall be given by sending, on or before the third day

after the date on which the appeal is filed, a copy of the

petition by registered or certified mail to the persons entitled

to receive the notice.

(d) If the appeal is from an order refusing the issuance or

renewal of a permit or license for a business that is sexually

oriented, any person may appear on appeal against the issuance or

renewal of the license or permit. However, the court may grant a

motion to strike the person's appearance on a showing that the

person does not have a justiciable or administratively cognizable

interest in the proceeding.

Acts 1977, 65th Leg., p. 413, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1981, 67th Leg., p. 2636, ch. 707, Sec.

4(18), eff. Aug. 31, 1981; Acts 1985, 69th Leg., ch. 171, Sec. 1,

eff. Sept. 1, 1985; Acts 1987, 70th Leg. ch. 369, Sec. 1, eff.

Aug. 31, 1987.

Sec. 11.68. ACTIVITIES PROHIBITED DURING SUSPENSION. No

permittee may sell, offer for sale, distribute, or deliver any

alcoholic beverage while his permit is suspended.

Acts 1977, 65th Leg., p. 413, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.69. DISPOSAL OF BEVERAGES IN BULK. The commission may

provide by rule the manner and time in which a person whose

license or permit is suspended or cancelled or a receiver or

successor in interest of a deceased, insolvent, or bankrupt

permittee or licensee may dispose of in bulk the alcoholic

beverages on hand at the termination of the use of the permit or

license.

Acts 1977, 65th Leg., p. 413, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.70. LIABILITY OF SURETY. (a) If a permittee or a

person having an interest in a permit is finally convicted of the

violation of a provision of this code or of a rule or regulation

of the commission, or if a permit is cancelled by the commission

and no appeal is pending, the commission may institute action in

its own name, for the benefit of the state, on the bond

supporting the permit. If the cancellation or conviction is

proved, the court shall render judgment in favor of the

commission for all fines, costs, and 15 percent of the face value

of the bond.

(b) If a permittee fails to seasonably remit any money due the

state, the surety on his bond is liable for the amount of money

due the state plus a penalty of 15 percent of the face value of

the bond.

(c) A suit for the collection of any of the amounts specified in

this section shall be brought in a court of competent

jurisdiction in Travis County.

(d) Nothing in this code shall be construed as imposing on a

surety a greater liability than the total amount of the bond less

any portion of the bond which has been extinguished by a prior

recovery.

Acts 1977, 65th Leg., p. 413, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.71. SURETY MAY TERMINATE LIABILITY. A surety under the

bond of a permittee may terminate its liability by giving 30

days' written notice of termination, served personally or by

registered mail on the principal and the commission. The surety

is discharged from all liability under the bond for any act or

omission of the principal occurring after the expiration of 30

days from the date the notice is served. If the principal fails

to duly file a new bond in the same amount and with the same

conditions as the original bond before the expiration of the

30-day period, his permit shall terminate when the 30-day period

expires.

Acts 1977, 65th Leg., p. 414, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 11.72. DISCIPLINE FOR ACTIONS OF AGENT. The commission or

administrator may suspend or revoke the permit of a person who is

represented by the holder of an agent's permit as described by

Section 35.01 or otherwise discipline the person based on an act

or omission of the holder of an agent's permit only if an

individual employed by the person in a supervisory position:

(1) was directly involved in the act or omission of the holder

of an agent's permit;

(2) had notice or knowledge of the act or omission; or

(3) failed to take reasonable steps to prevent the act or

omission.

Added by Acts 1999, 76th Leg., ch. 947, Sec. 1, eff. Sept. 1,

1999.

Sec. 11.73. AFFIRMATION OF COMPLIANCE. A person who holds a

permit under Chapter 19, 20, 21, or 23 may not be subject to an

administrative sanction for selling or delivering an alcoholic

beverage to a retailer not authorized to purchase and receive the

alcoholic beverage if the permit holder:

(1) reasonably believes that the retailer is authorized to

purchase and receive that type of alcoholic beverage; and

(2) obtains from the retailer at the time of delivery a written

affirmation, which may be printed or stamped on a sales invoice

evidencing the sale or delivery of alcoholic beverages by the

permit holder, that the retailer is authorized to purchase and

receive the type of alcoholic beverage sold and delivered by the

permit holder.

Added by Acts 1999, 76th Leg., ch. 577, Sec. 1, eff. Sept. 1,

1999. Renumbered from Sec. 11.72 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(4), eff. Sept. 1, 2001.



CHAPTER 12. BREWER'S PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 12. BREWER'S PERMIT

Sec. 12.01. AUTHORIZED ACTIVITIES. (a) The holder of a brewer's

permit may:

(1) manufacture, bottle, package, and label malt liquor;

(2) import ale and malt liquor acquired from a holder of a

nonresident brewer's permit;

(3) sell the ale and malt liquor only to wholesale permit

holders in this state or to qualified persons outside the state;

(4) dispense ale and malt liquor for consumption on the

premises; and

(5) conduct samplings of ale or malt liquor, including tastings,

at a retailer's premises.

(b) An agent or employee of the holder of a brewer's permit may

open, touch, or pour ale or malt liquor, make a presentation, or

answer questions at a sampling event.

Acts 1977, 65th Leg., p. 414, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1995, 74th Leg., ch. 812, Sec. 1, eff. Aug.

28, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1073, Sec. 1, eff. September 1, 2007.

Sec. 12.02. FEE. The annual state fee for a brewer's permit is

$1,500.

Acts 1977, 65th Leg., p. 414, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1342, ch. 278, Sec. 3,

eff. Sept. 1, 1983.

Sec. 12.03. ALE OR MALT LIQUOR FOR EXPORT. Regardless of any

other provision of this code, a holder of a brewer's permit may

manufacture and package malt beverages, or import them from

outside the state, for shipment out of the state, even though the

alcohol content, containers, packages, or labels make the

beverages illegal to sell within the state. The permittee may

export the beverages out of the state or deliver them at his

premises for shipment out of the state without being liable for

any state tax on beer, ale, or malt liquor sold for resale in the

state.

Acts 1977, 65th Leg., p. 414, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 12.04. CONTINUANCE OF OPERATION AFTER LOCAL OPTION

ELECTION. The right of a brewer's permittee to continue

operation after a prohibitory local option election is covered by

Section 251.75 of this code.

Acts 1977, 65th Leg., p. 414, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 12.05. SALES BY CERTAIN BREWERS. The holder of a brewer's

permit whose annual production of ale in this state does not

exceed, together with the annual production of beer by the holder

of a manufacturer's license acting under the authority of Section

62.12 of this code at the same premises, a total of 75,000

barrels, may sell ale produced under the permit to those persons

to whom the holder of a general class B wholesaler's permit may

sell malt liquor under Section 20.01(3) of this code. With regard

to such a sale, the brewer has the same authority and is subject

to the same requirements that apply to a sale made by the holder

of a general class B wholesaler's permit.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 26, eff. Sept. 1,

1993.

Sec. 12.06. USE OF FACILITIES. (a) An entity or successor to

an entity that on May 1, 2005, held a brewer's or nonresident

brewer's permit or whose brand was legally sold in this state may

contract with the holder of a brewer's permit for the use of the

permit holder's brewing facilities or to provide brewing

services.

(b) An entity or successor to an entity that on May 1, 2005,

held a brewer's or nonresident brewer's permit or whose brand was

legally sold in this state is not required to own its brewing

facilities.

(c) More than one brewer's permit may be issued for a single

premises if the permit holder for the premises has contracted

with an entity or successor to an entity that on May 1, 2005,

held a brewer's or nonresident brewer's permit or whose brand was

legally sold in this state for the use of the permit holder's

brewing facilities or to provide brewing services.

(d) This section does not authorize a person acting as an agent

for a brewery located outside of this state to contract with the

holder of a brewer's permit to brew ale or malt liquor on the

person's behalf. A contract described by this subsection may

only be entered into by the holder of a brewer's permit and

another person holding a permit under this code.

Added by Acts 2005, 79th Leg., Ch.

1182, Sec. 2, eff. June 18, 2005.



CHAPTER 13. NONRESIDENT BREWER'S PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 13. NONRESIDENT BREWER'S PERMIT

Sec. 13.01. PERMIT REQUIRED. A nonresident brewer's permit is

required for any brewer located outside the state before his ale

or malt liquor may be imported into Texas or offered for sale in

Texas.

Acts 1977, 65th Leg., p. 415, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 13.02. FEE. The annual state fee for a nonresident

brewer's permit is $1,500.

Acts 1977, 65th Leg., p. 415, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1342, ch. 278, Sec. 4

eff. Sept. 1, 1983.

Sec. 13.03. NONRESIDENT SELLER'S PERMIT REQUIRED. The holder of

a nonresident brewer's permit is also required to hold a

nonresident seller's permit.

Acts 1977, 65th Leg., p. 415, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 13.04. USE OF FACILITIES. (a) An entity or successor to

an entity that on May 1, 2005, held a brewer's or nonresident

brewer's permit or whose brand was legally sold in this state may

contract with the holder of a nonresident brewer's permit for the

use of the permit holder's brewing facilities or to provide

brewing services.

(b) An entity or successor to an entity that on May 1, 2005,

held a brewer's or nonresident brewer's permit or whose brand was

legally sold in this state is not required to own its brewing

facilities.

(c) More than one nonresident brewer's permit may be issued for

a single premises if the permit holder for the premises has

contracted with an entity or successor to an entity that on May

1, 2005, held a brewer's or nonresident brewer's permit or whose

brand was legally sold in this state for the use of the permit

holder's brewing facilities or to provide brewing services.

(d) This section does not authorize a person acting as an agent

for a brewery located outside of this state to contract with the

holder of a nonresident brewer's permit to brew ale or malt

liquor on the person's behalf. A contract described by this

subsection may only be entered into by the holder of a

nonresident brewer's permit and another person holding a permit

under this code.

Added by Acts 2005, 79th Leg., Ch.

1182, Sec. 3, eff. June 18, 2005.



CHAPTER 14. DISTILLER'S AND RECTIFIER'S PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 14. DISTILLER'S AND RECTIFIER'S PERMIT

Sec. 14.01. AUTHORIZED ACTIVITIES. (a) The holder of a

distiller's and rectifier's permit may:

(1) manufacture distilled spirits;

(2) rectify, purify, and refine distilled spirits and wines;

(3) mix wines, distilled spirits, or other liquors;

(4) bottle, label, and package the permit holder's finished

products;

(5) sell the finished products in this state to holders of

wholesaler's permits and to qualified persons outside the state;

(6) import distilled spirits, to be used only for manufacturing

or rectification purposes, from holders of nonresident seller's

permits; and

(7) dispense free distilled spirits for consumption on the

permitted premises.

(b) The privileges granted to a distiller and rectifier are

confined strictly to distilled spirits and wines manufactured and

rectified under his permit.

(c) The holder of a distiller's and rectifier's permit may

dispense distilled spirits for consumption on the permitted

premises under Section 14.04.

Acts 1977, 65th Leg., p. 415, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1342, ch. 278, Sec. 5,

eff. Sept. 1, 1983.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

31, Sec. 1, eff. May 13, 2009.

Sec. 14.02. FEE. The annual state fee for a distiller's and

rectifier's permit is $1,500.

Acts 1977, 65th Leg., p. 415, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1342, ch. 278, Sec. 5,

eff. Sept. 1, 1983.

Sec. 14.03. CONTINUANCE OF OPERATION AFTER LOCAL OPTION

ELECTION. The right of a distiller's and rectifier's permittee

to continue in operation after a prohibitory local option

election is covered by Section 251.76 of this code.

Acts 1977, 65th Leg., p. 415, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1342, ch. 278, Sec. 5,

eff. Sept. 1, 1983.

Sec. 14.04. DISTILLED SPIRITS SAMPLING. (a) The holder of a

distiller's and rectifier's permit may conduct distilled spirits

samplings on the permitted premises.

(b) A sampling event authorized by this section may not be

advertised except by on-site communication or by direct mail.

(c) A person other than the holder of a permit or the holder's

agent or employee may not dispense or participate in the

dispensing of distilled spirits under this section.

(d) A person authorized to dispense distilled spirits under this

section may not:

(1) serve a person more than one sample of each brand of

distilled spirits being served at a sampling event; or

(2) serve a sample to a minor or to an obviously intoxicated

person.

(e) Sample portions served at a distilled spirits sampling event

may not exceed one-half ounce.

(f) A person who receives a sample may not remove the sample

from the permitted premises.

(g) For the purposes of this code and any other law of this

state or a political subdivision of this state, the holder of a

permit, during the sampling of distilled spirits under this

section, is:

(1) not the holder of a permit authorizing the sale of alcoholic

beverages for on-premises consumption; and

(2) not considered to have received any revenue from the

on-premises sale of alcoholic beverages.

Added by Acts 2009, 81st Leg., R.S., Ch.

31, Sec. 2, eff. May 13, 2009.



CHAPTER 16. WINERY PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 16. WINERY PERMIT

Sec. 16.01. AUTHORIZED ACTIVITIES. (a) Except as provided by

Section 16.011, the holder of a winery permit may:

(1) manufacture, bottle, label, and package wine containing not

more than 24 percent alcohol by volume;

(2) manufacture fruit brandy and:

(A) use that brandy on the winery permit holder's permitted

premises for fortifying purposes only; or

(B) sell that brandy to other winery permit holders;

(3) import or buy fruit brandy from a permit holder authorized

to manufacture fruit brandy and use that brandy on the winery

permit holder's permitted premises for fortifying purposes only;

(4) sell wine in this state to or buy wine from permit holders

authorized to purchase and sell wine, including holders of

wholesaler's permits, winery permits, and wine bottler's permits;

(5) sell wine to ultimate consumers:

(A) for consumption on the winery premises; or

(B) in unbroken packages for off-premises consumption in an

amount not to exceed 35,000 gallons annually;

(6) sell the wine outside this state to qualified persons;

(7) blend wines; and

(8) dispense free wine for consumption on the winery premises.

(b) The holder of a winery permit may manufacture and label wine

for an adult in an amount not to exceed 50 gallons annually for

the personal use of the adult. Any amount of wine produced under

this subsection is included in the annual total amount that may

be sold by the holder under Subsection (a)(5). An adult for whom

wine is manufactured and labeled under this subsection is not

required to hold a license or permit issued under this code.

(c) The holder of a winery permit may conduct wine samplings,

including wine tastings at a retailer's premises. A winery

employee may open, touch, or pour wine, make a presentation, or

answer questions at a wine sampling.

Without reference to the amendment of subsec. (d) by Acts 2003,

78th Leg., ch. 1051, Sec. 1, Acts 2003, 78th Leg., ch. 1119, Sec.

3 repealed subsec. (d)

(d) The holder of a winery permit may sell wine to ultimate

consumers for consumption on or off winery premises and dispense

free wine for consumption on or off the winery premises.

(e) The holder of a winery permit may dispense wine for

consumption on the premises of the winery under Section 16.07.

Acts 1977, 65th Leg., p. 416, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 2116, ch. 819, Sec. 1,

eff. June 13, 1979; Acts 1981, 67th Leg., p. 2212, ch. 515, Sec.

1, eff. Aug. 31, 1981; Acts 1993, 73rd Leg., ch. 934, Sec. 27,

eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 998, Sec. 1, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1257, Sec. 1, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 1051, Sec. 1, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1119, Sec. 1, 3, eff. Sept. 13,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

275, Sec. 1, eff. September 1, 2009.

Sec. 16.011. PREMISES IN DRY AREA. A winery permit may be

issued for premises in an area in which the sale of wine has not

been authorized by a local option election. A holder of a permit

under this section may engage in any activity authorized under

Section 16.01 except that the permit holder may sell or dispense

wine under that section only if the wine is:

(1) bottled in this state; and

(2) at least 75 percent by volume fermented juice of grapes or

other fruit grown in this state or a lesser percentage

established by the commissioner of agriculture under Section

12.039, Agriculture Code.

Added by Acts 2003, 78th Leg., ch. 1119, Sec. 2., eff. Sept. 13,

2003

Amended by:

Acts 2005, 79th Leg., Ch.

878, Sec. 3, eff. June 17, 2005.

Sec. 16.02. FEE. The annual state fee for a winery permit is

$75.

Acts 1977, 65th Leg., p. 416, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 2116, ch. 819, Sec. 1,

eff. June 13, 1979; Acts 1983, 68th Leg., p. 1343, ch. 278, Sec.

6, eff. Sept. 1, 1983.

Sec. 16.03. IMPORTATION FOR BLENDING. The holder of a winery

permit may, for blending purposes only, import wines or grape

brandy. The wine or grape brandy may be purchased only from the

holders of nonresident seller's permits. The state tax on wines

imported for blending purposes does not accrue until the wine has

been used for blending purposes and the resultant product placed

in containers for sale.

Acts 1977, 65th Leg., p. 416, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 2116, ch. 819, Sec. 1,

eff. June 13, 1979.

Sec. 16.04. FEDERAL PERMIT REQUIRED. A winery permit may be

granted only on presentation of a winemaker's and blender's basic

permit of the federal alcohol tax unit.

Acts 1977, 65th Leg., p. 416, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 2116, ch. 819, Sec. 1,

eff. June 13, 1979.

Sec. 16.05. OPERATING AGREEMENTS BETWEEN PERMIT HOLDERS. (a)

The holder of a winery permit may engage in any activity

authorized by that permit on the permitted premises of another

winery permit holder under an agreement between the permit

holders that is approved by the commission and that describes

with specificity the nature, duration, and extent of the

activities authorized by the agreement.

(b) The commission shall adopt rules regulating the shared use

of winery premises under this section to ensure administrative

accountability of each permit holder and a strict separation

between the businesses and operations of the permit holders.

Added by Acts 2005, 79th Leg., Ch.

878, Sec. 4, eff. June 17, 2005.

Sec. 16.06. PARTICIPATION IN CERTAIN OFF-PREMISES WINE

EVALUATION ACTIVITIES. (a) For the purpose of participating in

an organized wine tasting, wine evaluation, wine competition, or

literary review, the holder of a winery permit may deliver wine

produced and manufactured by the holder to locations that are not

licensed under this code for the purpose of submitting the wine

to an evaluation at an organized wine tasting competition

attended primarily by unlicensed persons or by a wine reviewer

whose reviews are published if:

(1) no charge of any kind is made for the wine, delivery, or

attendance at the event; and

(2) the commission consents in writing to the delivery.

(b) In connection with events authorized by Subsection (a) of

this section, the holder of the winery permit may dispense wine

to individuals attending the event and discuss with them the

manufacture and characteristics of the wine.

Added by Acts 1989, 71st Leg., ch. 142, Sec. 1, eff. May 25,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 3.001, eff. September 1, 2009.

Sec. 16.07. WINE SAMPLING. (a) The holder of a winery permit

may conduct wine samplings, including wine tastings, on the

permitted premises. The holder of the permit may collect a fee

for the wine sampling.

(b) A sampling event authorized by this section may not be

advertised except by on-site communication or by direct mail.

(c) A person other than the holder of a permit or the holder's

agent or employee may not dispense or participate in the

dispensing of wine under this section.

(d) A person authorized to dispense wine under this section:

(1) may serve a person more than one sample; and

(2) may not serve a sample to a minor or to an obviously

intoxicated person.

(e) A person who receives a sample may not remove the sample

from the permitted premises.

(f) For the purposes of this code and any other law of this

state or a political subdivision of this state, the holder of a

permit, during the sampling of wine under this section, is:

(1) not the holder of a permit authorizing the sale of alcoholic

beverages for on-premises consumption; and

(2) not considered to have received any revenue from the

on-premises sale of alcoholic beverages.

Added by Acts 1997, 75th Leg., ch. 998, Sec. 2, eff. Sept. 1,

1997.

Sec. 16.08. WINE FESTIVALS. (a) At an event that is approved

by the commission, organized to celebrate and promote the wine

industry in this state, and held in whole or in part on the

premises of the holder of a winery permit, the permit holder may:

(1) sell wine to consumers for consumption on or off the

holder's premises; and

(2) dispense wine without charge for consumption on or off the

holder's premises.

(b) The holder of a winery permit may sell wine to the holder of

a temporary permit issued under Chapter 27, 30, or 33 for an

event that is approved by the commission and organized to

celebrate and promote the wine industry in this state.

(c) Repealed by Acts 2005, 79th Leg., Ch. 878, Sec. 10(1), eff.

June 17, 2005.

Added by Acts 2001, 77th Leg., ch. 1001, Sec. 2.02, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

878, Sec. 10(1), eff. June 17, 2005.

Sec. 16.09. DIRECT SHIPMENT TO CONSUMERS. (a) The holder of a

winery permit may ship wine to the ultimate consumer, including

ultimate consumers located in dry areas. Delivery must be by the

holder of a carrier permit.

(b) All wine shipped to an ultimate consumer by the holder of a

winery permit must be in a package that is clearly and

conspicuously labeled showing that:

(1) the package contains wine; and

(2) the package may be delivered only to a person described in

Subsection (c).

(c) Wine shipped by the holder of a winery permit may not be

delivered to any person other than:

(1) the person who purchased the wine;

(2) a recipient designated in advance by such purchaser; or

(3) a person at the delivery address who is age 21 or over.

(d) Wine may be delivered only to a person who is age 21 or over

after the person accepting the package:

(1) presents valid proof of identity and age; and

(2) personally signs a receipt acknowledging delivery of the

package.

(e) The holder of a winery permit may not:

(1) sell or ship wine to a minor;

(2) deliver wine to a consumer using a carrier that does not

hold a carrier's permit under this code; or

(3) deliver to the same consumer in this state more than nine

gallons of wine within any calendar month or more than 36 gallons

of wine within any 12-month period.

Added by Acts 2005, 79th Leg., Ch.

36, Sec. 1, eff. May 9, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

346, Sec. 1, eff. September 1, 2009.



CHAPTER 17. WINERY FESTIVAL PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 17. WINERY FESTIVAL PERMIT

Sec. 17.01. AUTHORIZED ACTIVITIES. (a) The holder of a winery

festival permit may sell wine at a civic or wine festival,

farmers' market, celebration, or similar event.

(b) The holder of a winery festival permit may not offer wine

for sale under this chapter:

(1) for more than five days within any 30-day period; or

(2) on more than three consecutive days at the same location.

Added by Acts 2009, 81st Leg., R.S., Ch.

1366, Sec. 1, eff. September 1, 2009.

Sec. 17.02. QUALIFICATION FOR PERMIT. A winery festival permit

may be issued only to the holder of a winery permit.

Added by Acts 2009, 81st Leg., R.S., Ch.

1366, Sec. 1, eff. September 1, 2009.

Sec. 17.03. NOTICE OF SALES; PROCEDURES. (a) Before the holder

of a winery festival permit offers wine for sale under this

chapter, the permit holder must, in accordance with any rules

adopted or procedures established by the commission, notify the

commission of the date on which and location where the permit

holder will offer wine for sale under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1366, Sec. 1, eff. September 1, 2009.

Sec. 17.04. PERMIT FEE. The fee for a winery festival permit is

$50.

Added by Acts 2009, 81st Leg., R.S., Ch.

1366, Sec. 1, eff. September 1, 2009.

Sec. 17.05. APPLICABILITY OF OTHER LAW. (a) The provisions of

this code applicable to the sale of wine on the permitted

premises of the holder of a winery permit apply to the sale of

wine under this chapter.

(b) The winery permit of the holder of a winery festival permit

may be canceled or suspended for a violation occurring in

connection with activities conducted under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1366, Sec. 1, eff. September 1, 2009.



CHAPTER 18. WINE BOTTLER'S PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 18. WINE BOTTLER'S PERMIT

Sec. 18.01. AUTHORIZED ACTIVITIES. The holder of a wine

bottler's permit may:

(1) purchase and import wine only from the holders of

nonresident seller's permits or their agents who are holders of

manufacturer's agent's permits;

(2) purchase wine in this state from holders of wholesaler's,

winery, or wine bottler's permits;

(3) bottle, rebottle, label, package, and sell wine to permit

holders in this state authorized to purchase and sell wine; and

(4) sell wine to qualified persons outside the state.

Acts 1977, 65th Leg., p. 417, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 2117, ch. 819, Sec. 5,

eff. June 13, 1979.

Sec. 18.02. FEE. The annual state fee for a wine bottler's

permit is $225.

Acts 1977, 65th Leg., p. 417, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1343, ch. 278, Sec. 7,

eff. Sept. 1, 1983.

Sec. 18.03. PERMANENT RECORD. A holder of a wine bottler's

permit shall keep a permanent record of each purchase and sale of

wine. The record shall include the name of the person from whom

the wine is purchased or to whom it is sold, the number of

gallons purchased or sold, and the percentage of alcohol of the

wine by volume.

Acts 1977, 65th Leg., p. 417, ch. 194, Sec. 1, eff. Sept. 1,

1977.



CHAPTER 19. WHOLESALER'S PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 19. WHOLESALER'S PERMIT

Sec. 19.01. AUTHORIZED ACTIVITIES. The holder of a wholesaler's

permit may:

(1) purchase and import liquor from distillers, brewers,

wineries, wine bottlers, rectifiers, and manufacturers who are

holders of nonresident seller's permits or from their agents who

hold manufacturer's agents permits;

(2) purchase liquor from other wholesalers in the state;

(3) sell liquor in the original containers in which it is

received to retailers and wholesalers in this state authorized to

sell the liquor;

(4) sell liquor to qualified persons outside the state; and

(5) sell ale and malt liquor to a holder of a private club

registration permit.

Acts 1977, 65th Leg., p. 417, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

3, Sec. 1, eff. September 1, 2009.

Sec. 19.02. FEE. The annual state fee for a wholesaler's permit

is $1,875.

Acts 1977, 65th Leg., p. 418, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1343, ch. 278, Sec. 8,

eff. Sept. 1, 1983.

Sec. 19.03. PROMOTIONAL ACTIVITIES. The holder of a

wholesaler's permit or his agent may enter the licensed premises

of a mixed beverage permittee or private club registration

permittee to determine the brands offered for sale and suggest or

promote the sale of other brands, to the extent authorized by

Section 102.07 of this code. The holder or his agent may not

accept a direct order from a mixed beverage permittee except for

wine or malt liquor.

Acts 1977, 65th Leg., p. 418, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 19.04. MINIATURE CONTAINERS. In addition to other

authorized containers, a wholesaler's permittee may import, sell,

offer for sale, and possess for the purpose of resale distilled

spirits, wine, and vinous liquors in containers of not less than

one ounce nor more than two ounces. Liquor in containers of that

size may be sold to:

(1) package store permittees for resale to airline beverage

permittees, as provided in Section 34.05 of this code; and

(2) local distributor's permittees.

Acts 1977, 65th Leg., p. 418, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 19.05. ALE AND MALT LIQUOR FOR EXPORT. (a) In this

section "ale or malt liquor for export" means ale or malt liquor

a wholesaler holds for export to another state in which the

wholesaler has been assigned a territory for the distribution and

sale of the ale or malt liquor. The term includes ale and malt

liquor that is illegal to sell in this state because of alcohol

content, containers, packages, or labels.

(b) The holder of a wholesaler's permit who receives ale or malt

liquor for export from the holder of a brewer's or nonresident

brewer's permit may:

(1) store the ale or malt liquor for export at the wholesaler's

premises;

(2) transport the ale or malt liquor for export outside the

state in the wholesaler's own vehicles; or

(3) deliver the ale or malt liquor for export to a common

carrier for export and delivery outside the state.

(c) The holder of a wholesaler's permit is not liable for any

state tax on the ale or malt liquor for export.

(d) Section 101.67 does not apply to ale or malt liquor for

export.

Added by Acts 2003, 78th Leg., ch. 489, Sec. 1, eff. Sept. 1,

2003.



CHAPTER 20. GENERAL CLASS B WHOLESALER'S PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 20. GENERAL CLASS B WHOLESALER'S PERMIT

Sec. 20.01. AUTHORIZED ACTIVITIES. The holder of a general

class B wholesaler's permit may:

(1) purchase and import malt and vinous liquors from brewers,

wineries, rectifiers, and wine manufacturers and wine bottlers

who are the holders of nonresident seller's permits or their

agents who are holders of manufacturer's agent permits;

(2) purchase malt and vinous liquors from holders of brewer's

permits or other wholesalers in the state;

(3) sell the malt and vinous liquors in the original containers

in which they are received to retailers and wholesalers

authorized to sell them in this state, including holders of local

distributor's permits, mixed beverage permits, and daily

temporary mixed beverage permits;

(4) sell the malt and vinous liquors to qualified persons

outside the state; and

(5) sell ale and malt liquor to a holder of a private club

registration permit.

Acts 1977, 65th Leg., p. 418, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

3, Sec. 2, eff. September 1, 2009.

Sec. 20.02. FEE. The annual state fee for a general class B

wholesaler's permit is $300.

Acts 1977, 65th Leg., p. 418, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1344, ch. 278, Sec. 9,

eff. Sept. 1, 1983.

Sec. 20.03. ALE AND MALT LIQUOR FOR EXPORT. (a) In this

section "ale or malt liquor for export" means ale or malt liquor

a wholesaler holds for export to another state in which the

wholesaler has been assigned a territory for the distribution and

sale of the ale or malt liquor. The term includes ale and malt

liquor that is illegal to sell in this state because of alcohol

content, containers, packages, or labels.

(b) The holder of a general class B wholesaler's permit who

receives ale or malt liquor for export from the holder of a

brewer's or nonresident brewer's permit may:

(1) store the ale or malt liquor for export at the wholesaler's

premises;

(2) transport the ale or malt liquor for export outside the

state in the wholesaler's own vehicles; or

(3) deliver the ale or malt liquor for export to a common

carrier for export and delivery outside the state.

(c) The holder of a general class B wholesaler's permit is not

liable for any state tax on the ale or malt liquor for export.

(d) Section 101.67 does not apply to ale or malt liquor for

export.

Added by Acts 2003, 78th Leg., ch. 489, Sec. 2, eff. Sept. 1,

2003.



CHAPTER 21. LOCAL CLASS B WHOLESALER'S PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 21. LOCAL CLASS B WHOLESALER'S PERMIT

Sec. 21.01. AUTHORIZED ACTIVITIES. The holder of a local class

B wholesaler's permit may:

(1) purchase and import malt and vinous liquors from brewers,

wineries, rectifiers, and wine manufacturers and bottlers who are

holders of nonresident seller's permits and from their agents who

are holders of manufacturer's agent permits;

(2) purchase malt and vinous liquors from holders of brewer's

permits and from other wholesalers in the state;

(3) sell the malt and vinous liquors, in the original containers

in which he receives them, to general and local class B

wholesaler's permittees and, in his county of residence, to local

distributor's permittees and retailers, including mixed beverage

permittees and daily temporary mixed beverage permittees; and

(4) sell ale and malt liquor to a holder of a private club

registration permit.

Acts 1977, 65th Leg., p. 419, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

3, Sec. 3, eff. September 1, 2009.

Sec. 21.02. FEE. The annual state fee for a local class B

wholesaler's permit is $75.

Acts 1977, 65th Leg., p. 419, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1344, ch. 278, Sec. 10,

eff. Sept. 1, 1983.

Sec. 21.03. ALE AND MALT LIQUOR FOR EXPORT. (a) In this

section "ale or malt liquor for export" means ale or malt liquor

a wholesaler holds for export to another state in which the

wholesaler has been assigned a territory for the distribution and

sale of the ale or malt liquor. The term includes ale and malt

liquor that is illegal to sell in this state because of alcohol

content, containers, packages, or labels.

(b) The holder of a local class B wholesaler's permit who

receives malt liquor or ale for export from the holder of a

brewer's or nonresident brewer's permit may:

(1) store the ale or malt liquor for export at the wholesaler's

premises;

(2) transport the ale or malt liquor for export outside the

state in the wholesaler's own vehicles; or

(3) deliver the ale or malt liquor for export to a common

carrier for export and delivery outside the state.

(c) The holder of a local class B wholesaler's permit is not

liable for any state tax on the ale or malt liquor for export.

(d) Section 101.67 does not apply to ale or malt liquor for

export.

Added by Acts 2003, 78th Leg., ch. 489, Sec. 3, eff. Sept. 1,

2003.



CHAPTER 22. PACKAGE STORE PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 22. PACKAGE STORE PERMIT

Sec. 22.01. AUTHORIZED ACTIVITIES. The holder of a package

store permit may:

(1) purchase liquor in this state from the holder of a winery,

wholesaler's, class B wholesaler's, or wine bottler's permit;

(2) sell liquor in unbroken original containers on or from his

licensed premises at retail to consumers for off-premises

consumption only and not for the purpose of resale, except that

if the permittee is a hotel, the permittee may deliver unbroken

packages of liquor to bona fide guests of the hotel in their

rooms for consumption in their rooms;

(3) sell malt and vinous liquors in original containers of not

less than six ounces; and

(4) sell liquor to holders of airline beverage permits as

provided in Section 34.05 of this code.

Acts 1977, 65th Leg., p. 419, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 2117, ch. 819, Sec. 6,

eff. June 13, 1979.

Sec. 22.02. FEE. The annual state fee for a package store

permit is $500.

Acts 1977, 65th Leg., p. 420, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1344, ch. 278, Sec. 11,

eff. Sept. 1, 1983; Acts 1995, 74th Leg., ch. 480, Sec. 1, eff.

Sept. 1, 1995.

Sec. 22.03. DELIVERIES TO CUSTOMERS. (a) The holder of a

package store permit or wine only package store permit issued for

a location within a city or town or within two miles of the

corporate limits of a city or town, who also holds a local

cartage permit, may make deliveries of and collections for

alcoholic beverages off the premises in areas where the sale of

the beverages is legal. The permittee must travel by the most

direct route and may make deliveries and collections only within

the county or the city or town or within two miles of its

corporate limits, and only in response to bona fide orders placed

by the customer, either in person at the premises, in writing, by

mail, or by telegraph or telephone. This section shall not be

construed as preventing a holder of a package store permit or

wine only package store permit from delivering alcoholic

beverages to the holder of a carrier's permit for transportation

to persons who have placed bona fide orders and who are located

in an area that the holder of a package store permit or wine only

package store permit, who also holds a local cartage permit, is

authorized to directly deliver to under this section. The holder

of a package store permit or wine only package store permit may

also deliver alcoholic beverages to the holder of a carrier's

permit for transportation outside of this state in response to

bona fide orders placed by persons authorized to purchase the

beverages.

(b) The holder of a package store permit who also holds a local

cartage permit may transport alcoholic beverages to a commercial

airline in a regional airport located all or partly in an

adjoining county if the airport is governed by a board,

commission, or authority, some of whose members reside in the

county where the package store is located.

Acts 1977, 65th Leg., p. 420, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

253, Sec. 1, eff. September 1, 2007.

Sec. 22.04. LIMITATION ON PACKAGE STORE INTERESTS. (a) No

person may hold or have an interest, directly or indirectly, in

more than five package stores or in their business or permit.

(b) For the purpose of this section:

(1) a person has an interest in any permit in which his spouse

has an interest; and

(2) as to a corporate permittee, the stockholders, managers,

officers, agents, servants, and employees of the corporation have

an interest in the permit, business, and package stores of the

corporation.

(c) The limitations prescribed in this section do not apply to

an original or renewal package store permit issued before May 1,

1949, and in effect on that date. The commission or administrator

shall renew each permit of that type on proper application if the

applicant is otherwise qualified. If a person who holds or has an

interest in more than five package store permits under the

authority of this subsection has one of the permits cancelled,

voluntarily or for cause, he may not obtain an additional permit

in lieu of the cancelled permit. No person who has more than five

package store permits may place any of the permits in suspense

with the commission.

(d) This section does not apply to the stockholders, managers,

officers, agents, servants, or employees of a corporation

operating hotels, with respect to package stores operated by the

corporation in hotels.

Acts 1977, 65th Leg., p. 420, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 22.05. CONSOLIDATION OF PERMITS. If one person or two or

more persons related within the first degree of consanguinity

have a majority of the ownership in two or more legal entities

holding package store permits, they may consolidate the package

store businesses into a single legal entity. That single legal

entity may then be issued permits for all the package stores,

notwithstanding any other provision of this code. After the

consolidation, none of the permits may be transferred to another

county.

Acts 1977, 65th Leg., p. 421, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 22.06. PROHIBITED INTERESTS. (a) Except as otherwise

provided in Section 102.05 of this code and in Subsection (b) of

this section, no person who holds a package store permit or owns

an interest in a package store may have a direct or indirect

interest in any of the following:

(1) a manufacturer's, retail dealer's on-premise, or general,

branch, or local distributor's license;

(2) a wine and beer retailer's, wine and beer retailer's

off-premise, or mixed beverage permit; or

(3) the business of any of the permits or licenses listed in

Subdivisions (1) and (2) of this subsection.

(b) A package store permit and a retail dealer's off-premise

license may be issued to the same person.

Acts 1977, 65th Leg., p. 421, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 347, ch. 158, Sec. 1,

eff. Aug. 27, 1979; Acts 1979, 66th Leg., p. 1445, ch. 634, Sec.

3, eff. Aug. 27, 1979.

Sec. 22.07. VIOLATION WHEN LICENSE ALSO HELD. If a person

holding a package store permit who also holds a retail dealer's

off-premise license for the same location violates a provision of

this code or a rule or regulation of the commission, the

violation is a ground for the suspension or cancellation of both

the package store permit and the retail dealer's off-premise

license for the premises where the violation was committed.

Acts 1977, 65th Leg., p. 421, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 22.08. TRANSFER OF BEVERAGES. The owner of more than one

package store who is also the holder of a local cartage permit

may transfer alcoholic beverages between any of his licensed

premises in the same county between the hours of 7 a.m. and 9

p.m. on any day when the sale of those beverages is legal,

subject to rules prescribed by the commission.

Acts 1977, 65th Leg., p. 421, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 22.10. OPENING CONTAINERS PROHIBITED. Except as authorized

under Section 52.01 of this code, no person may break or open a

container containing liquor or beer or possess an opened

container of liquor or beer on the premises of a package store.

Acts 1977, 65th Leg., p. 421, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1993, 73rd Leg., ch. 934, Sec. 28, eff.

Sept. 1, 1993.

Sec. 22.11. CONSUMPTION ON PREMISES PROHIBITED. Except as

authorized under Section 52.01, no person may sell, barter,

exchange, deliver, or give away any drink or drinks of alcoholic

beverages from a container that has been opened or broken on the

premises of a package store.

Acts 1977, 65th Leg., p. 422, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1993, 73rd Leg., ch. 934, Sec. 28, eff.

Sept. 1, 1993.

Sec. 22.12. BREACH OF PEACE. The commission or administrator

may suspend or cancel a package store permit after giving the

permittee notice and the opportunity to show compliance with all

requirements of law for the retention of the permit if it finds

that a breach of the peace has occurred on the licensed premises

or on premises under the control of the permittee and that the

breach of the peace was not beyond the control of the permittee

and resulted from his improper supervision of persons permitted

to be on the licensed premises or on premises under his control.

Acts 1977, 65th Leg., p. 422, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 22.13. AGE OF PACKAGE STORE EMPLOYEES. (a) A package

store permittee may not knowingly utilize or employ any person

under the age of 21 to work on the premises of a package store in

any capacity or to deliver alcohol off the premises of a package

store.

(b) This section shall not apply to a person who was under the

age of 21 and employed by a package store on September 1, 1995.

(c) This section shall not apply to a person who is employed by

the person's parent or legal guardian to work in a package store

that is owned by the parent or legal guardian.

Added by Acts 1995, 74th Leg., ch. 480, Sec. 2, eff. Sept. 1,

1995.

Sec. 22.14. SEPARATE PREMISES REQUIRED. (a) The premises of a

package store shall be completely separated from the premises of

other businesses by a solid, opaque wall from floor to ceiling,

without connecting doors, shared bathroom facilities, or shared

entry foyers.

(b) The premises of a package store shall have a front door

through which the public may enter which opens onto a street,

parking lot, public sidewalk, or the public area of a mall or

shopping center.

(c) For all premises built or first occupied as a package store

on or after September 1, 1995, the premises of a package store

shall include:

(1) a rear or side entrance which opens onto a street, parking

lot, public sidewalk, or the public area or common area of a mall

or shopping center, which may be used for receipt and processing

of merchandise but which shall in any event serve as an emergency

exit from the premises; and

(2) a bathroom which complies with Title III of the Americans

with Disabilities Act of 1990, as amended (42 U.S.C. Section

12101 et seq.).

(d) Subsections (a), (b), and (c) shall not apply to a package

store that qualifies for exemption under Section 11.50 or to a

package store in a hotel that qualifies for exemption under

Section 102.05.

(e) The holder of a package store permit may sell nonalcoholic

products and may conduct other lawful business on the premises of

a package store, but the premises must be closed to entry by the

general public during all hours in which the sale of liquor by a

package store is prohibited by law. For purposes of this

subsection, "the general public" shall mean retail customers and

shall not include vendors, service personnel, and other persons

entering the premises for purposes other than the purchase of

goods sold on the premises.

Added by Acts 1995, 74th Leg., ch. 480, Sec. 2, eff. Sept. 1,

1995.

Sec. 22.15. CONDUCTING SEPARATE BUSINESSES AS A COMMON

OPERATION. (a) No package store permittee, except for

permittees wholly owned by the same persons, may conduct business

in a manner so as to directly or indirectly coordinate operations

with another package store as if they shared common ownership.

For purposes of this section, "coordinate operations as if they

shared common ownership" includes engaging in any of the

following practices:

(1) cooperatively setting prices or credit policies or allowing

any third party to do so on their behalf;

(2) sharing advertising;

(3) utilizing the same trade name, trademark, or slogan as

another package store in the same county;

(4) sharing or utilizing the same bookkeeping or

computer-processing service, unless the bookkeeping or

computer-processing service is in the business of providing such

services to the general public;

(5) transferring funds, merchandise, or equipment from one

package store business to another;

(6) utilizing the same person as an employee or independent

contractor for two or more package store businesses in any

capacity, unless, in the case of an independent contractor, the

independent contractor is in the business of providing similar

services to the general public; and

(7) negotiating, or allowing a third party to negotiate,

quantity discounts for alcoholic beverages to be purchased by the

package store business utilizing the sales volume of another

package store business to increase the discount.

(b) The prohibition set forth in Subsection (a)(3) regarding

trade names, trademarks, and slogans shall not prevent any

package store business from utilizing a trade name, trademark, or

slogan which the business was using on September 1, 1995.

(c) Before the commission may renew a package store permit, an

individual who is an owner or officer of the permittee must file

with the commission a sworn affidavit stating that the permittee

fully complies with the requirements of this section.

(d) Any package store permittee who is injured in his business

or property by another package store permittee by reason of

anything prohibited in this section may institute suit in any

district court in the county where the violation is alleged to

have occurred to require enforcement by injunctive procedures and

to recover triple damages plus costs of suit including reasonable

attorney's fees.

Added by Acts 1995, 74th Leg., ch. 480, Sec. 2, eff. Sept. 1,

1995.

Sec. 22.16. OWNERSHIP BY PUBLIC CORPORATIONS PROHIBITED. (a) A

package store permit may not be owned or held by a public

corporation, or by any entity which is directly or indirectly

owned or controlled, in whole or in part, by a public

corporation, or by any entity which would hold the package store

permit for the benefit of a public corporation.

(b) For purposes of this section, a public corporation means:

(1) any corporation or other legal entity whose shares or other

evidence of ownership are listed on a public stock exchange; or

(2) any corporation or other legal entity in which more than 35

persons hold an ownership interest in the entity.

(c) Before the commission may renew a package store permit, an

individual who is an owner or officer of the permittee must file

with the commission a sworn affidavit stating that the permittee

fully complies with the requirements of this section.

(d) This section shall not apply to a package store located in a

hotel.

(e) Any package store permittee who is injured in his business

or property by another package store permittee or by any other

person by reason of anything prohibited in this section may

institute suit in any district court in the county where the

violation is alleged to have occurred to require enforcement by

injunctive procedures and to recover triple damages plus costs of

suit including reasonable attorney's fees.

(f) This section shall not apply to a corporation:

(1) which was a public corporation as defined by this section on

April 28, 1995; and

(2) which holds a package store permit on April 28, 1995, or

which has an application pending for a package store permit on

April 28, 1995; and

(3) which has provided to the commission on or before December

31, 1995, a sworn affidavit stating that such corporation

satisfies the requirements of Subdivisions (1) and (2).

Added by Acts 1995, 74th Leg., ch. 480, Sec. 2, eff. Sept. 1,

1995.



CHAPTER 23. LOCAL DISTRIBUTOR'S PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 23. LOCAL DISTRIBUTOR'S PERMIT

Sec. 23.01. AUTHORIZED ACTIVITIES. (a) The holder of a local

distributor's permit may:

(1) purchase alcoholic beverages from wholesalers authorized to

sell them for resale, but may purchase only those brands

available for general distribution to all local distributor's

permittees;

(2) sell and distribute the alcoholic beverages to mixed

beverage and private club registration permittees; and

(3) rent or sell to mixed beverage and private club registration

permittees any equipment, fixtures, or supplies used in the

selling or dispensing of distilled spirits.

(b) A local distributor's permittee may purchase liquor only

from a wholesaler's, general class B wholesaler's, or local class

B wholesaler's permittee and may purchase only the types of

liquor the particular wholesaler is authorized by his permit to

sell.

Acts 1977, 65th Leg., p. 422, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1977, 65th Leg., p. 1181, ch. 453, Sec. 2,

eff. Sept. 1, 1977.

Sec. 23.02. FEE. The annual state fee for a local distributor's

permit is $100. The fee is in addition to and subject to the same

conditions as the fee paid for the holder's package store permit.

Acts 1977, 65th Leg., p. 422, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1344, ch. 278, Sec. 12,

eff. Sept. 1, 1983.

Sec. 23.03. ELIGIBILITY FOR PERMIT. The commission or the

administrator may issue a local distributor's permit only to a

holder of a package store permit.

Acts 1977, 65th Leg., p. 422, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 23.04. MAY TRANSFER BEVERAGES. If the holder of a local

distributor's permit also holds a local cartage permit, he may

transfer alcoholic beverages:

(1) to any place where the sale of alcoholic beverages is legal

in the city or county where his premises are located; and

(2) to a regional airport located all or partly in an adjoining

county if the airport is governed by a board, commission, or

authority, some of whose members reside in the county where the

local distributor's premises are located.

Acts 1977, 65th Leg., p. 422, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1977, 65th Leg., p. 1181, ch. 453, Sec. 3,

eff. Sept. 1, 1977.

Sec. 23.05. SIZE OF CONTAINERS. (a) A holder of a local

distributor's permit may not sell distilled spirits to the holder

of a mixed beverage or private club permit in individual

containers containing less than one fluid ounce.

(b) A holder of a local distributor's permit may sell to holders

of mixed beverage permits distilled spirits, wine, and vinous

liquor in containers containing not less than one ounce nor more

than two ounces or in any other container authorized by this

code.

Acts 1977, 65th Leg., p. 423, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 23.06. SIZE OF DELIVERY. A holder of a local distributor's

permit may not deliver less than two and four-tenths gallons of

distilled spirits in a single delivery.

Acts 1977, 65th Leg., p. 423, ch. 194, Sec. 1, eff. Sept. 1,

1977.



CHAPTER 24. WINE ONLY PACKAGE STORE PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 24. WINE ONLY PACKAGE STORE PERMIT

Sec. 24.01. AUTHORIZED ACTIVITIES. (a) The holder of a wine

only package store permit may:

(1) purchase ale, wine, and vinous liquors in this state from

the holder of a winery, wine bottler's, wholesaler's, or class B

wholesaler's permit; and

(2) sell those beverages to consumers at retail on or from the

licensed premises in unbroken original containers of not less

than six ounces for off-premises consumption only and not for the

purpose of resale.

(b) The holder of a wine only package store permit whose

premises is located in a wet area permitting the legal sale of

wine for off-premises consumption only as determined by an

election held under Section 251.19 may only purchase, sell, or

possess vinous liquor on those licensed premises.

(c) The qualifications for a wine only package store permit

whose premises is in a wet area permitting the legal sale of wine

for off-premises consumption only as determined by an election

held under Section 251.19 are the same as the qualifications for

a permit issued under Chapter 26 of this code, including the

citizenship requirements prescribed by Section 6.03.

Acts 1977, 65th Leg., p. 423, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 2118, ch. 819, Sec. 7,

eff. June 13, 1979; Acts 2001, 77th Leg., ch. 400, Sec. 2, eff.

Sept. 1, 2001.

Sec. 24.02. FEE. The annual state fee for a wine only package

store permit is $75.

Acts 1977, 65th Leg., p. 423, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1344, ch. 278, Sec. 13,

eff. Sept. 1, 1983.

Sec. 24.03. DELIVERIES AND COLLECTIONS. The holder of a wine

only package store permit may make deliveries to and collections

from customers as provided in Section 22.03 of this code.

Acts 1977, 65th Leg., p. 424, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 24.04. DESIGNATION OF PLACE OF STORAGE. The owner of more

than one wine only package store who is also the holder of a

local cartage permit may designate one of his places of business

as a place of storage. He may transfer alcoholic beverages to and

from his place of storage and his other stores in the same

county, subject to rules prescribed by the commission.

Acts 1977, 65th Leg., p. 424, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 24.05. PROHIBITED INTERESTS. (a) No person who holds a

wine only package store permit or owns an interest in a wine only

package store may have a direct or indirect interest in any of

the following:

(1) a manufacturer's or general, branch, or local distributor's

license;

(2) the business of any of the licenses listed in Subdivision

(1) of this subsection.

(b) A person may hold both a wine only package store permit and

a retail dealer's off-premise license.

(c) A person may not hold a wine and beer retailer's or wine and

beer retailer's off-premise permit at the same location where the

person holds a wine only package store permit.

Acts 1977, 65th Leg., p. 424, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 1445, ch. 634, Sec. 4,

eff. Aug. 27, 1979; Acts 1995, 74th Leg., ch. 1042, Sec. 1, eff.

Aug. 28, 1995.

Sec. 24.06. VIOLATION WHEN LICENSE ALSO HELD. If a person

holding a wine only package store permit who also holds a retail

dealer's off-premise license for the same location violates a

provision of this code or a rule or regulation of the commission,

the violation is a ground for the suspension or cancellation of

both the wine only package store permit and the retail dealer's

off-premise license for the premises where the violation was

committed.

Acts 1977, 65th Leg., p. 424, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 24.07. WHEN LICENSE ALSO HELD: HOURS OF SALE, ETC. A

holder of a wine only package store permit who also holds a

retail dealer's off-premise license for the same location may

remain open and sell ale, wine, vinous liquors, and beer, for

off-premises consumption only, on any day and during the same

hours that the holder of a wine and beer retailer's permit may

sell ale, beer, and wine, except that he may not sell wine or

vinous liquor containing more than 17 percent alcohol by volume

on a Sunday or after 10 p.m. on any day.

Acts 1977, 65th Leg., p. 424, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1999, 76th Leg., ch. 418, Sec. 1, eff.

Sept. 1, 1999.

Sec. 24.09. OPENING CONTAINERS PROHIBITED. Except as provided

by Section 52.01, a person may not break or open a container of

liquor or beer or possess an opened container of liquor or beer

on the premises of a wine only package store.

Acts 1977, 65th Leg., p. 424, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2005, 79th Leg., Ch.

1291, Sec. 1, eff. June 18, 2005.

Sec. 24.10. BEVERAGE FROM OPENED CONTAINER. Except as provided

by Section 52.01, a person may not sell, barter, exchange,

deliver, or give away a drink of alcoholic beverage from a

container that has been opened or broken on the premises of a

wine only package store.

Acts 1977, 65th Leg., p. 425, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2005, 79th Leg., Ch.

1291, Sec. 2, eff. June 18, 2005.

Sec. 24.11. BREACH OF PEACE. The commission or administrator

may suspend or cancel a wine only package store permit after

giving the permittee notice and the opportunity to show

compliance with all requirements of law for the retention of the

permit if it finds that a breach of the peace has occurred on the

licensed premises or on premises under the control of the

permittee and that the breach of the peace was not beyond the

control of the permittee and resulted from his improper

supervision of persons permitted to be on the licensed premises

or on premises under his control.

Acts 1977, 65th Leg., p. 425, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 24.12. WINE AND ALE SAMPLING. (a) The holder of a wine

only package store permit may conduct free product samplings of

wine or ale on the permit holder's premises during regular

business hours as provided by this section.

(b) An agent or employee of the holder of a wine only package

store permit may open, touch, or pour wine or ale, make a

presentation, or answer questions at a sampling event.

(c) For the purposes of this code and any other law or

ordinance:

(1) a wine only package store permit does not authorize the sale

of alcoholic beverages for on-premise consumption; and

(2) none of the permit holder's income may be considered to be

income from the sale of alcoholic beverages for on-premise

consumption.

(d) Any wine or ale used in a sampling event under this section

must be purchased from or provided by the retailer on whose

premises the sampling event is held.

(e) When a sampling event under this section is held on the

premises of a wine only package store permit located in an area

which is wet for the sale of wine but which is not wet for the

sale of higher alcohol content wines that may be sold under an

unrestricted wine only package store permit, the only wines that

may be sampled are wines which may be legally sold by the wine

only package store permittee as restricted under Section 251.81.

Added by Acts 2005, 79th Leg., Ch.

192, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1073, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1073, Sec. 3, eff. September 1, 2007.



CHAPTER 25. WINE AND BEER RETAILER'S PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 25. WINE AND BEER RETAILER'S PERMIT

Sec. 25.01. AUTHORIZED ACTIVITIES. The holder of a wine and

beer retailer's permit may sell:

(1) for consumption on or off the premises where sold, but not

for resale, wine, beer, and malt liquors containing alcohol in

excess of one-half of one percent by volume and not more than 17

percent by volume; and

(2) for consumption on the premises traditional port or sherry

containing alcohol in excess of one-half of one percent by volume

and not more than 24 percent by volume.

Acts 1977, 65th Leg., p. 425, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1993, 73rd Leg., ch. 934, Sec. 29, eff.

Sept. 1, 1993; Acts 1999, 76th Leg., ch. 418, Sec. 2, eff. Sept.

1, 1999.

Sec. 25.02. FEE. (a) Except as provided in Subsection (b) and

Section 25.03, the annual state fee for a wine and beer

retailer's permit is $175.

(b) The annual state fee for a wine and beer retailer's permit

in connection with an establishment located in a county with a

population of 1.4 million or more is $750. The original

application fee for a wine and beer retailer's permit in

connection with an establishment located in a county with a

population of 1.4 million or more is $1,000.

Acts 1977, 65th Leg., p. 425, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1345, ch. 278, Sec. 14,

eff. Sept. 1, 1983.

Amended by:

Acts 2005, 79th Leg., Ch.

452, Sec. 4, eff. September 1, 2005.

Sec. 25.03. RAILWAY CARS AND EXCURSION BOATS: PERMITS, FEES.

(a) A wine and beer retailer's permit may be issued for railway

dining, buffet, or club cars on the payment of an annual state

fee of $30 for each car.

(b) A wine and beer retailer's permit may be issued for a

regularly scheduled excursion boat which is licensed by the

United States Coast Guard to carry passengers on the navigable

waters of the state and which has a tonnage of not less than 35

tons, a length of not less than 55 feet, and a passenger capacity

of not less than 45 passengers. The annual state fee for the

permit is $130.

(c) Application for a permit for a railway car or an excursion

boat and payment of the required fee shall be made directly to

the commission.

(d) A permit for a railway car or an excursion boat is

inoperative in a dry area.

Acts 1977, 65th Leg., p. 425, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1345, ch. 278, Sec. 15,

eff. Sept. 1, 1983.

Sec. 25.04. ISSUANCE, CANCELLATION, AND SUSPENSION OF PERMIT.

(a) A wine and beer retailer's permit is issued by the

commission or administrator. The qualification of applicants and

the application for and issuance of the permit are governed by

the same provisions which apply to the application for and

issuance of a retail dealer's on-premise license.

(b) The provisions of this code applicable to the cancellation

and suspension of a retail dealer's on-premise license also apply

to the cancellation and suspension of a wine and beer retailer's

permit.

Acts 1977, 65th Leg., p. 426, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 25.05. HEARINGS ON PERMIT APPLICATION: NOTICE AND

ATTENDANCE. (a) On receipt of an original application for a

wine and beer retailer's permit, the county judge shall give

notice of all hearings before him concerning the application to

the commission, the sheriff, and the chief of police of the

incorporated city in which, or nearest which, the premises for

which the permit is sought are located.

(b) The individual natural person applying for the permit or, if

the applicant is not an individual natural person, the individual

partner, officer, trustee, or receiver who will be primarily

responsible for the management of the premises shall attend any

hearing involving the application.

Acts 1977, 65th Leg., p. 426, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 25.051. MASTERS IN CERTAIN COUNTIES. (a) The county judge

of a county with a population of 1.3 million or more may appoint

a master to hear a permit application under this chapter in the

manner provided by Section 61.311 of this code for the

appointment of a master to hear a license application.

(b) A master shall give notice of a hearing before the master to

each person entitled to notice of a hearing before a judge under

Section 25.05 of this code.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 3.04, eff. Sept. 1,

1987. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 3, eff.

Sept. 1, 2001.

Sec. 25.052. DELEGATION OF DUTIES OF COUNTY JUDGE. A county

judge may delegate the duty to hear a permit application under

this chapter in the manner provided by Section 61.312 of this

code for the delegation of the duty to hear a license

application.

Added by Acts 1989, 71st Leg., ch. 137, Sec. 1, eff. May 25,

1989.

Sec. 25.06. DENIAL OF ORIGINAL APPLICATION. (a) The county

judge shall deny an original application for a wine and beer

retailer's permit if he finds that the applicant, or the

applicant's spouse, during the five years immediately preceding

the application, was finally convicted of a felony or one of the

following offenses:

(1) prostitution;

(2) a vagrancy offense involving moral turpitude;

(3) bookmaking;

(4) gambling or gaming;

(5) an offense involving controlled substances as defined in

Chapter 481, Health and Safety Code or other dangerous drugs;

(6) a violation of this code resulting in the cancellation of a

license or permit, or a fine of not less than $500;

(7) more than three violations of this code relating to minors;

(8) bootlegging; or

(9) an offense involving firearms or a deadly weapon.

(b) The county judge shall also deny an original application for

a permit if he finds that five years have not elapsed since the

termination of a sentence, parole, or probation served by the

applicant or the applicant's spouse because of a felony

conviction or conviction of any of the offenses described in

Subsection (a) of this section.

(c) The commission shall refuse to issue a renewal of a wine or

beer retailer's permit if it finds:

(1) that the applicant, or the applicant's spouse, has been

convicted of a felony or one of the offenses listed in Subsection

(a) of this section at any time during the five years immediately

preceding the filing of the application for renewal; or

(2) that five years have not elapsed since the termination of a

sentence, parole, or probation served by the applicant, or the

applicant's spouse, of a felony conviction or conviction of any

of the offenses described in Subsection (a) of this section.

(d) In this section the word "applicant" includes the individual

natural person holding or applying for the permit or, if the

holder or applicant is not an individual natural person, the

individual partner, officer, trustee, or receiver who is

primarily responsible for the management of the premises.

Acts 1977, 65th Leg., p. 426, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(56), eff.

Sept. 1, 1991; Acts 2003, 78th Leg., ch. 625, Sec. 2, eff. Sept.

1, 2003.

Sec. 25.09. POSSESSION OF CERTAIN BEVERAGES PROHIBITED. (a)

Except as provided by this section, a wine and beer retailer's

permittee or an officer of the permittee may not possess

distilled spirits or liquor containing alcohol in excess of 17

percent by volume on the licensed premises.

(b) The commission by rule may allow a wine and beer retailer's

permittee or the permittee's officer to possess and use alcoholic

beverages in excess of 17 percent by volume on the licensed

premises for cooking purposes.

Acts 1977, 65th Leg., p. 427, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1999, 76th Leg., ch. 418, Sec. 3, eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

441, Sec. 1, eff. September 1, 2009.

Sec. 25.10. APPLICATION OF OTHER CODE PROVISIONS. Sections

61.78, 61.81, 61.82, and 61.84 of this code also apply to a wine

and beer retailer's permit. The restrictions in this code

relating to beer as to the application of local restrictions,

sales to minors and intoxicated persons, age of employees, and

the use of blinds or barriers apply to the sale of alcoholic

beverages by a wine and beer retailer's permittee.

Acts 1977, 65th Leg., p. 427, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 25.11. SEATING AREA REQUIRED. A wine and beer retailer's

permittee must have an area designated on the premises for the

permittee's customers to sit if they wish to consume beverages

sold by the permittee on the premises.

Added by Acts 1983, 68th Leg., p. 2211, ch. 414, Sec. 1, eff.

Sept. 1, 1983.

Sec. 25.12. PREMISES IN A FOOD COURT. (a) Notwithstanding any

provision of this code to the contrary, the premises of a wine

and beer retailer's permittee who leases space in a food court

includes the seating area that the permittee shares with the

other lessees that occupy the food court.

(b) For the purposes of this section, "food court" means an area

in a shopping mall that includes a seating area and the locations

of three or more separate but adjacent business establishments

engaged primarily in the sale of food and beverages for

consumption in the seating area.

Added by Acts 1987, 70th Leg., ch. 582, Sec. 2, eff. Aug. 31,

1987.

Sec. 25.13. FOOD AND BEVERAGE CERTIFICATE. (a) A holder of a

wine and beer retailer's permit may be issued a food and beverage

certificate by the commission if food service is the primary

business being operated on the premises by the permittee.

(b) An applicant or holder of a food and beverage certificate

shall have food service facilities for the preparation and

service of multiple entrees. The commission shall adopt rules as

necessary to assure that the holder of a food and beverage

certificate maintains food service as the primary business on the

premises for which a food and beverage certificate has been

issued. The commission may exempt permittees who are

concessionaires in public entertainment venues such as sports

stadiums and convention centers from the requirement that food

service be the primary business on the premises.

(c) The fee for a food and beverage certificate shall be set at

a level sufficient to recover the cost of issuing the certificate

and administering this section.

(d) A certificate issued under this section expires on the

expiration of the primary wine and beer retailer's permit. A

certificate may be canceled at any time if the commission finds

that the holder of the certificate is not operating primarily as

a food service establishment. For the purposes of this section,

it shall be presumed that a permittee is not primarily operating

as a food service establishment if alcohol sales are in excess of

50 percent of the gross receipts of the premises. The commission

may impose a fine not to exceed $5,000 on the holder of a food

and beverage certificate not operating as a food service

establishment and may, upon finding that the permittee knowingly

operated under a food and beverage certificate while not

complying with this section, cancel the permittee's wine and beer

retailer's permit.

(e) Section 11.11 does not apply to the holder of a food and

beverage certificate.

Added by Acts 1995, 74th Leg., ch. 1060, Sec. 5, eff. Aug. 28,

1995. Amended by Acts 2001, 77th Leg., ch. 853, Sec. 1, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1045, Sec. 1, eff. Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1384, Sec. 1, eff. September 1, 2007.



CHAPTER 26. WINE AND BEER RETAILER'S OFF-PREMISE PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 26. WINE AND BEER RETAILER'S OFF-PREMISE PERMIT

Sec. 26.01. AUTHORIZED ACTIVITIES. (a) The holder of a wine and

beer retailer's off-premise permit may sell for off-premises

consumption only, but not for resale, wine, beer, and malt

liquors containing alcohol in excess of one-half of one percent

by volume but not more than 17 percent by volume.

(b) The holder of a wine and beer retailer's off-premise permit

may conduct free product samplings of wine, beer, and malt liquor

containing alcohol in excess of one-half of one percent by volume

but not more than 17 percent by volume on the permit holder's

premises during regular business hours as provided by Section

26.08.

Acts 1977, 65th Leg., p. 428, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1999, 76th Leg., ch. 418, Sec. 4, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

192, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1073, Sec. 4, eff. September 1, 2007.

Sec. 26.02. FEE. The annual state fee for a wine and beer

retailer's off-premise permit is $60.

Acts 1977, 65th Leg., p. 428, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1346, ch. 278, Sec. 16,

eff. Sept. 1, 1983.

Sec. 26.03. ISSUANCE, CANCELLATION, AND SUSPENSION OF PERMIT.

(a) A wine and beer retailer's off-premise permit is issued by

the commission or administrator. The qualifications of applicants

and the application for and issuance of the permit are governed

by the same provisions which apply to the application for and

issuance of a retail dealer's off-premise license.

(b) The provisions of this code applicable to the cancellation

and suspension of a retail dealer's off-premise license also

apply to the cancellation and suspension of a wine and beer

retailer's off-premise permit.

Acts 1977, 65th Leg., p. 428, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 26.04. APPLICATION OF OTHER CODE PROVISIONS. Sections

61.78, 61.81, 61.82, and 61.84 of this code also apply to a wine

and beer retailer's off-premise permit. The restrictions in this

code relating to beer as to the application of local

restrictions, sales to minors and intoxicated persons, and age of

employees apply to the sale of alcoholic beverages by a wine and

beer retailer's off-premise permittee.

Acts 1977, 65th Leg., p. 428, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 26.05. WARNING SIGN REQUIRED. (a) Each holder of a wine

and beer retailer's off-premise permit shall display in a

prominent place on his premises a sign stating in letters at

least two inches high: IT IS A CRIME (MISDEMEANOR) TO CONSUME

LIQUOR OR BEER ON THESE PREMISES. The commission or administrator

may require the holder of the permit to also display the sign in

a language other than English if it can be observed or determined

that a substantial portion of the expected customers speak the

other language as their familiar language.

(b) A permittee who fails to comply with this section commits a

misdemeanor punishable by a fine of not more than $25.

Added by Acts 1983, 68th Leg., p. 2211, ch. 414, Sec. 2, eff.

Sept. 1, 1983. Amended by Acts 1985, 69th Leg., ch. 689, Sec. 1,

eff. Sept. 1, 1985.

Sec. 26.06. MASTERS IN CERTAIN COUNTIES. The county judge of a

county with a population of 1.3 million or more may appoint a

master to hear a permit application under this chapter in the

manner provided by Section 61.311 of this code for the

appointment of a master to hear a license application.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 3.05, eff. Sept. 1,

1987. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 4, eff.

Sept. 1, 2001.

Sec. 26.07. DELEGATION OF DUTIES OF COUNTY JUDGE. A county

judge may delegate the duty to hear a permit application under

this chapter in the manner provided by Section 61.312 of this

code for the delegation of the duty to hear a license

application.

Added by Acts 1989, 71st Leg., ch. 137, Sec. 2, eff. May 25,

1989.

Sec. 26.08. SAMPLING EVENT. (a) An employee of the holder of a

wine and beer retailer's off-premise permit may open, touch, or

pour wine, beer, or malt liquor, make a presentation, or answer

questions at a sampling event.

(b) For purposes of this code and any other law or ordinance:

(1) a wine and beer retailer's off-premise permit does not

authorize the sale of alcoholic beverages for on-premises

consumption; and

(2) none of the permit holder's income may be considered to be

income from the sale of alcoholic beverages for on-premises

consumption.

(c) Any wine, beer, or malt liquor used in a sampling event

under this section must be purchased from or provided by the

retailer on whose premises the sampling event is held. This

section does not authorize the holder of a wine and beer

retailer's off-premise permit to withdraw or purchase alcoholic

beverages from the holder of a wholesaler's permit or a

distributor's license or provide alcoholic beverages for a

sampling on a retailer's premises that is not purchased from the

retailer. The amount of alcoholic beverages purchased from the

retailer may not exceed the amount of alcoholic beverages used in

the sampling event.

Added by Acts 2005, 79th Leg., Ch.

192, Sec. 3, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1073, Sec. 5, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1073, Sec. 6, eff. September 1, 2007.



CHAPTER 27. TEMPORARY AND SPECIAL WINE AND BEER RETAILER'S PERMITS

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 27. TEMPORARY AND SPECIAL WINE AND BEER RETAILER'S

PERMITS

SUBCHAPTER A. TEMPORARY WINE AND BEER RETAILER'S PERMIT

Sec. 27.01. AUTHORIZED ACTIVITIES. The holder of a temporary

wine and beer retailer's permit may sell for consumption on or

off the premises where sold, but not for resale, wine, beer, and

malt liquors containing alcohol in excess of one-half of one

percent by volume but not more than 17 percent by volume.

Acts 1977, 65th Leg., p. 428, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1999, 76th Leg., ch. 418, Sec. 5, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 90, Sec. 1, eff. Sept.

1, 2003.

Sec. 27.011. SALE OUTSIDE PERMIT HOLDER'S COUNTY. A holder of a

temporary wine and beer retailer's permit that sells wine, beer,

or malt liquor under that permit in a county other than the

county in which the premises covered by the permit required by

Section 27.04 is located must:

(1) purchase the beverages from a distributor or wholesaler

authorized under this code to sell the beverages in the county in

which the permit holder sells the beverages under this chapter;

and

(2) report to the commission, in the manner prescribed by the

commission by rule, the amount of beverages purchased and sold

under this section, by type.

Added by Acts 2003, 78th Leg., ch. 90, Sec. 2, eff. Sept. 1,

2003.

Sec. 27.02. FEE. The state fee for a temporary wine and beer

retailer's permit is $30. No refund shall be allowed for the

surrender or nonuse of the permit.

Acts 1977, 65th Leg., p. 429, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1346, ch. 278, Sec. 17,

eff. Sept. 1, 1983.

Sec. 27.03. DURATION OF PERMIT. (a) Except as provided by

Subsection (b), a temporary wine and beer retailer's permit may

be issued for a period of not more than four days.

(b) A temporary wine and beer retailer's permit issued under

Section 27.07 may be issued for a period of five days. On notice

to the commission, the commission may extend the permit for one

additional day to accommodate the postponement of scheduled

racing events due to an act of nature.

Acts 1977, 65th Leg., p. 429, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2005, 79th Leg., Ch.

241, Sec. 1, eff. May 28, 2005.

Sec. 27.04. REQUIRED BASIC PERMIT. A temporary wine and beer

retailer's permit may be issued only to a holder of a wine and

beer retailer's permit, a holder of a mixed beverage permit, or a

nonprofit historic preservation organization that has been in

existence for at least 30 years.

Acts 1977, 65th Leg., p. 429, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1993, 73rd Leg., ch. 377, Sec. 1, eff. June

2, 1993; Acts 1993, 73rd Leg., ch. 934 Sec. 32, eff. Sept. 1,

1993.

Sec. 27.05. ISSUANCE AND USE OF PERMIT; RULES AND REGULATIONS.

(a) Temporary wine and beer retailer's permits are issued by the

administrator, the commission, or an authorized representative of

the commission. The commission shall adopt rules and regulations

governing the issuance and use of temporary wine and beer

retailer's permits.

(b) The permits shall be issued only for the sale of authorized

alcoholic beverages at picnics, celebrations, or similar events,

or events described by Section 27.07.

(c) The administrator or commission may refuse to issue a permit

if there is reason to believe the issuance of the permit would be

detrimental to the public.

Acts 1977, 65th Leg., p. 429, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2005, 79th Leg., Ch.

241, Sec. 2, eff. May 28, 2005.

Sec. 27.06. CANCELLATION OR SUSPENSION OF BASIC PERMIT. The

basic permit under which a temporary wine and beer retailer's

permit was issued may be cancelled or suspended for a violation

on the premises covered by the temporary permit that would result

in the cancellation or suspension of the basic permit if

committed on the premises covered by the basic permit.

Acts 1977, 65th Leg., p. 429, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 27.07. USE OF PERMIT IN CERTAIN RACING FACILITIES. (a)

The commission may issue a temporary wine and beer retailer's

permit to the holder of a mixed beverage permit covering premises

located in a facility with a seating capacity of more than

150,000 that is open to the public for use in areas of the

facility not otherwise covered by a license or permit during a

motor vehicle racing event sponsored by a professional motor

racing association.

(b) The commission may not issue more than four temporary wine

and beer retailer's permits under this section in a calendar year

to a mixed beverage permit holder.

(c) The holder of a temporary wine and beer retailer's permit

under this section may not engage in the following activities on

the areas covered by the permit:

(1) sell alcoholic beverages in factory-sealed containers;

(2) sell more than two drinks to a single consumer at one time;

(3) sell alcoholic beverages at more than 50 percent of the food

and beverage concession stands that are open for business at any

one time; and

(4) sell alcoholic beverages after:

(A) 75 percent of the feature race is complete on the day that

race is held; and

(B) one hour before the scheduled completion of the last

spectator event on a day other than the feature race day.

Added by Acts 2005, 79th Leg., Ch.

241, Sec. 3, eff. May 28, 2005.

SUBCHAPTER B. SPECIAL THREE-DAY WINE AND BEER PERMIT

Sec. 27.11. AUTHORIZED ACTIVITIES. The holder of a special

three-day wine and beer permit may sell for consumption on the

premises for which the permit is issued, but not for resale,

wine, beer, and malt liquors containing alcohol in excess of

one-half of one percent by volume but not more than 17 percent by

volume.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 33, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 418, Sec. 6, eff.

Sept. 1, 1999.

Sec. 27.12. FEE. The state fee for a special three-day wine and

beer permit is $30.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 33, eff. Sept. 1,

1993.

Sec. 27.13. ISSUANCE OF PERMIT. (a) The commission may issue a

special three-day wine and beer permit directly to a nonprofit

charitable, civic, or religious organization for the temporary

serving of wine and beer at a picnic, celebration, or similar

event sponsored by the organization.

(b) The commission by rule may limit the number of special

three-day wine and beer permits issued in each calendar year to a

single nonprofit charitable, civic, or religious organization for

events sponsored by that organization.

(c) If a special three-day wine and beer permit is issued for a

premises in an area in which the sale of beer for on-premise

consumption has been authorized by a local option election, but

the sale of wine for on-premise consumption has not been

authorized, then the permittee is only authorized to sell beer.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 33, eff. Sept. 1,

1993.

Sec. 27.14. APPLICATION OF WINE AND BEER RETAILER'S PERMIT

PROVISIONS. A provision of this code that applies to a wine and

beer retailer permit applies to a special three-day wine and beer

permit unless the provision conflicts with a provision of this

subchapter.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 33, eff. Sept. 1,

1993.

Sec. 27.15. RULES. The commission may adopt rules as necessary

to implement and administer this subchapter.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 33, eff. Sept. 1,

1993.



CHAPTER 28. MIXED BEVERAGE PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 28. MIXED BEVERAGE PERMIT

Sec. 28.01. AUTHORIZED ACTIVITIES. (a) The holder of a mixed

beverage permit may sell, offer for sale, and possess mixed

beverages, including distilled spirits, for consumption on the

licensed premises:

(1) from sealed containers containing not less than one fluid

ounce nor more than two fluid ounces or of any legal size; and

(2) from unsealed containers.

(b) The holder of a mixed beverage permit for an establishment

in a hotel may deliver mixed beverages, including wine and beer,

to individual rooms of the hotel or to any other location in the

hotel building or grounds, except a parking area or the licensed

premises of another alcoholic beverage establishment, without

regard to whether the place of delivery is part of the licensed

premises. A permittee in a hotel may allow a patron or visitor to

enter or leave the licensed premises, even though the patron or

visitor possesses an alcoholic beverage, if the beverage is in an

open container and appears to be possessed for present

consumption.

(c) The holder of a mixed beverage permit may also:

(1) purchase wine, beer, ale, and malt liquor containing alcohol

of not more than 21 percent by volume in containers of any legal

size from any permittee or licensee authorized to sell those

beverages for resale; and

(2) sell the wine, beer, ale, and malt liquor for consumption on

the licensed premises.

Acts 1977, 65th Leg., p. 429, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1977, 65th Leg., p. 1182, ch. 453, Sec. 4,

eff. Sept. 1, 1977; Acts 1979, 66th Leg., p. 111, ch. 70, Sec. 1,

eff. Aug. 27, 1979.

Sec. 28.02. FEE. (a) The annual state fee for an original

mixed beverage permit is $3,000.

(b) The annual state fee for the first renewal of a mixed

beverage permit is $2,250.

(c) The annual state fee for the second renewal of a mixed

beverage permit is $1,500.

(d) The annual state fee for the third and each subsequent

renewal of a mixed beverage permit is $750.

Acts 1977, 65th Leg., p. 430, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1346, ch. 278, Sec. 18,

eff. Sept. 1, 1984.

Sec. 28.03. INFORMATION REQUIRED OF APPLICANTS. In addition to

the information required of applicants for permits under this

code, the applicant for a mixed beverage permit must file with

his original and renewal application a sworn statement in a form

prescribed by the commission or administrator containing the

following information:

(1) the name and residential address of the lessor of the

premises;

(2) the name and address of the lessee of the premises;

(3) the amount of monthly rental on the premises and the date of

expiration of the lease;

(4) whether the lease or rental agreement includes furniture and

fixtures;

(5) whether the business is to be operated under a franchise

and, if so, the name and address of the franchisor;

(6) the name and address of the accountant of the business;

(7) a list of all bank accounts, including account numbers, used

in connection with the business; and

(8) any information required by the commission or administrator

relevant to the determination of all persons having a financial

interest of any kind in the granting of the mixed beverage

permit.

Acts 1977, 65th Leg., p. 430, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 28.04. CHANGE IN CORPORATE CONTROL. (a) A mixed beverage

permit held by a corporation may not be renewed if the commission

or administrator finds that legal or beneficial ownership of over

50 percent of the stock of the corporation has changed since the

time the original permit was issued.

(b) The commission or administrator may adopt reasonable rules

and regulations in accordance with the provisions of this

section.

(c) A corporation which is barred from renewing a permit because

of this section may file an application for an original permit

and may be issued an original permit if otherwise qualified.

(d) This section does not apply to a change in corporate

control:

(1) brought about by the death of a shareholder if the

shareholder's surviving spouse or descendants are the

shareholder's successors in interest; or

(2) brought about when legal or beneficial ownership of over 50

percent of the stock of the corporation has been transferred:

(A) to a person who possesses the qualifications required of

other applicants for permits and is currently an officer of the

corporation and has been an officer of the corporation ever since

the date the original permit was issued; or

(B) if the permittee notifies the commission, on completed forms

and attachments prescribed by the commission, of the proposed

transfer prior to the date the transfer is to become effective

and the commission does not find that circumstances exist that

would be grounds for the denial of a renewal of the permit under

Section 11.46 and provided the ownership of the corporation

immediately after the transfer satisfies the requirements of this

code.

(e) Nothing in this section shall be construed to grant any

property right to any permit or construed to prevent the

commission from suspending or canceling a permit at any time

after notice and hearing for a violation of this code.

Acts 1977, 65th Leg., p. 430, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1987, 70th Leg., ch. 303, Sec. 6, eff. June

11, 1987; Acts 1989, 71st Leg., 1st C.S., ch. 36, Sec. 3, eff.

Oct. 18, 1989; Acts 1993, 73rd Leg., ch. 934, Sec. 34, eff. Jan.

1, 1994.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

986, Sec. 4, eff. September 1, 2007.

Sec. 28.05. RENEWAL OF PERMIT BY DESCENDANT OR SURVIVING SPOUSE.

If the surviving spouse or surviving descendant of a holder of a

mixed beverage permit qualifies as the successor in interest to

the permit as provided in Section 11.10 of this code, the

descendant or surviving spouse may continue to renew the permit

by paying a renewal fee equal to the fee the permittee would be

required to pay had he lived.

Acts 1977, 65th Leg., p. 431, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 28.06. POSSESSION OF ALCOHOLIC BEVERAGE NOT COVERED BY

INVOICE. (a) No holder of a mixed beverage permit, nor any

officer, agent, or employee of a holder, may possess or permit to

be possessed on the premises for which the permit is issued any

alcoholic beverage which is not covered by an invoice from the

supplier from whom the alcoholic beverage was purchased.

(b) A person who violates Subsection (a) of this section commits

a misdemeanor punishable by a fine of not more than $1,000 or by

confinement in the county jail for no more than 30 days or by

both.

(c) No holder of a mixed beverage permit, nor any officer,

agent, or employee of a holder, may knowingly possess or permit

to be possessed on the licensed premises any alcoholic beverage

which is not covered by an invoice from the supplier from whom

the alcoholic beverage was purchased.

(d) A person who violates Subsection (c) of this section commits

a misdemeanor punishable by a fine of not less than $500 nor more

than $1,000 and by confinement in the county jail for not less

than 30 days nor more than two years. The commission or

administrator shall cancel the permit of any permittee found by

the commission or administrator, after notice and hearing, to

have violated or to have been convicted of violating Subsection

(c) of this section.

(e) The commission by rule may allow the holder of a mixed

beverage permit or an officer, agent, or employee of the permit

holder to possess and use alcoholic beverages that are not

covered by an invoice on the permitted premises for cooking

purposes.

Acts 1977, 65th Leg., p. 431, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

441, Sec. 2, eff. September 1, 2009.

Sec. 28.07. PURCHASE AND TRANSPORTATION OF ALCOHOLIC BEVERAGES.

(a) All distilled spirits sold by a holder of a mixed beverage

permit must be purchased from a holder of a local distributor's

permit in the county in which the premises of a mixed beverage

permittee is located.

(b) If a holder of a mixed beverage permit is in a county where

there are no local distributors, he may purchase alcoholic

beverages in the nearest county where local distributors are

located and may transport them to his premises provided that he

is also a holder of a beverage cartage permit. The transporter

may acquire the alcoholic beverages only on the written order of

the holder of the mixed beverage permit. The alcoholic beverages

must be accompanied by a written statement furnished and signed

by the local distributor showing the name and address of the

consignee and consignor, the origin and destination of the

shipment, and any other information required by the commission or

administrator. The person in charge of the alcoholic beverages

while they are being transported shall exhibit the written

statement to any representative of the commission or any peace

officer on demand, and the statement shall be accepted by the

representative or officer as prima facie evidence of the lawful

right to transport the alcoholic beverages.

(c) If a mixed beverage permittee holds a beverage cartage

permit and his premises are located in a regional airport

governed by a board, commission, or authority composed of members

from two or more counties, and there is no local distributor at

the airport, the mixed beverage permittee may purchase alcoholic

beverages from any local distributor in a trade area served by

the airport and transport them to his licensed premises. The

transportation of the beverages must be in accordance with

Subsection (b) of this section.

Acts 1977, 65th Leg., p. 431, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1977, 65th Leg., p. 1182, ch. 453, Sec. 5,

eff. Sept. 1, 1977; Acts 1993, 73rd Leg., ch. 934, Sec. 35, eff.

Sept. 1, 1993.

Sec. 28.08. REFILLING CONTAINERS PROHIBITED. No holder of a

mixed beverage permit may refill with any substance a container

which contained distilled spirits on which the tax prescribed in

Section 201.03 of this code has been paid.

Acts 1977, 65th Leg., p. 432, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 28.081. SUBSTITUTION OF BRAND WITHOUT CONSENT OF CONSUMER

PROHIBITED. (a) The holder of a mixed beverage permit or a

private club permit, or the agent, servant, or employee of a

holder of a mixed beverage permit or private club permit commits

an offense if the holder, agent, servant, or employee substitutes

one brand of alcoholic beverage for a brand that has been

specifically requested by a consumer, unless the consumer is

notified and consents to the substitution.

(b) A holder of a permit who violates Subsection (a) of this

section is liable in a civil suit to a consumer for damages

resulting from the substitution. The court shall award the

prevailing party in an action under this section attorney's fees

and costs of action.

(c) The commission shall provide written notice of the

provisions of this section to an applicant or permittee when

issuing an original or renewal mixed beverage permit or private

club permit on or after October 1, 1993.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 36, eff. Sept. 1,

1993.

Sec. 28.09. INVALIDATION OF STAMP. (a) A holder of a mixed

beverage permit or any person employed by the holder who empties

a bottle containing distilled spirits on which the tax prescribed

in Section 201.03 of this code has been paid, shall immediately

after emptying the bottle invalidate the identification stamp on

the bottle in the manner prescribed by rule or regulation of the

commission or administrator.

(b) Each holder of a mixed beverage permit shall provide at all

service counters where distilled spirits are poured from bottles

the necessary facilities for the invalidation of identification

stamps on bottles so that persons emptying distilled spirits

bottles may immediately invalidate the identification stamps on

them.

(c) If an empty distilled spirits bottle has locked on it an

automatic measuring and dispensing device of a type approved by

the commission or administrator, which prevents the refilling of

the bottle without unlocking the device and removing it from the

bottle, the identification stamp is not required to be

invalidated until immediately after the device has been unlocked

and removed from the bottle.

(d) A holder of a mixed beverage permit or any of his officers,

agents, or employees who is found in possession of an empty

distilled spirits bottle which contained distilled spirits on

which the tax prescribed in Section 201.03 of this code has been

paid and on which the identification stamp has not been

invalidated in accordance with this section commits a separate

offense for each bottle so possessed.

Acts 1977, 65th Leg., p. 432, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 28.10. CONSUMPTION RESTRICTED TO PREMISES; EXCEPTIONS. (a)

Except as provided by this section or Section 28.01(b), a mixed

beverage permittee may not sell an alcoholic beverage to another

mixed beverage permittee or to any other person except for

consumption on the seller's licensed premises.

(b) A mixed beverage permittee may not permit any person to take

any alcoholic beverage purchased on the licensed premises from

the premises where sold, except that:

(1) a person who orders wine with food and has a portion of the

open container remaining may remove the open container of wine

from the premises; and

(2) a mixed beverage permittee who also holds a brewpub license

may sell or offer without charge on the premises of the brewpub,

to an ultimate consumer for consumption on or off the premises,

malt liquor, ale, or beer produced by the permittee, in or from a

lawful container in an amount that does not exceed one-half

barrel, provided that the aggregate amount of malt liquor, ale,

and beer removed from the premises under this subdivision does

not exceed 1,000 barrels annually.

(c) A mixed beverage permit holder who holds a food and beverage

certificate may designate as part of the permit holder's premises

a secured noncontiguous area located on a public sidewalk

adjoining the premises if the designation is authorized by city

ordinance. The ordinance may specify and limit the areas of the

municipality in which this subsection is applicable. Alcoholic

beverages may be delivered by an employee of the permit holder to

patrons for consumption in the designated sidewalk area.

Acts 1977, 65th Leg., p. 432, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 2001, 77th Leg., ch. 1274, Sec. 1, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

409, Sec. 1, eff. June 15, 2007.

Sec. 28.101. PUBLIC CONSUMPTION. (a) This section applies only

to a mixed beverage permit holder whose premises are located in a

municipality that:

(1) has a population of less than 15,000;

(2) is located in a county with a population of less than

65,000; and

(3) contains a historic preservation district that borders a

lake.

(b) Notwithstanding Section 28.10 or any other law, the holder

of a mixed beverage permit whose permitted premises are located

on property owned by a municipality that contains a municipally

owned conference center and that borders a lake may permit a

patron to leave the permitted premises, even though the patron

possesses an alcoholic beverage, if:

(1) the beverage is in an open container and appears to be

possessed for present consumption; and

(2) the public consumption of alcoholic beverages or possession

of an open container of an alcoholic beverage is not prohibited

on the municipally owned property where the permitted premises

are located.

(c) This section does not affect the prohibition against

possessing an open container in a passenger area of a motor

vehicle under Section 49.031, Penal Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1045, Sec. 1, eff. September 1, 2009.

Sec. 28.11. BREACH OF PEACE. The commission or administrator

may suspend or cancel a mixed beverage permit after giving the

permittee notice and the opportunity to show compliance with all

requirements of law for the retention of the permit if it finds

that a breach of the peace has occurred on the licensed premises

or on premises under the control of the permittee and that the

breach of the peace was not beyond the control of the permittee

and resulted from his improper supervision of persons permitted

to be on the licensed premises or on premises under his control.

Acts 1977, 65th Leg., p. 432, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 28.12. SALE OF MALT BEVERAGES TO PERMITTEE. The sale of

malt beverages to a mixed beverage permittee by a local

distributor's permittee or by a licensee authorized to sell them

for resale is subject to the provisions of Section 61.73 of this

code.

Acts 1977, 65th Leg., p. 433, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 28.13. ISSUANCE OF PERMIT FOR CERTAIN BOATS. (a) A mixed

beverage permit may be issued for a boat if:

(1) the boat:

(A) carries at least 350 passengers;

(B) weighs at least 90 gross tons; and

(C) is at least 80 feet long; and

(2) the home port of the boat is in an area where the sale of

mixed beverages is legal.

(a-1) A mixed beverage permit may be issued for a regularly

scheduled excursion boat that is licensed by the United States

Coast Guard to carry passengers on the navigable waters of the

state if:

(1) the boat:

(A) carries at least 45 passengers;

(B) weighs at least 35 gross tons; and

(C) is at least 55 feet long;

(2) the home port of the boat is in an area where the sale of

mixed beverages is legal; and

(3) the owner or operator of the boat is the sole permit holder

for the boat.

(b) For purposes of Section 11.38 of this code, the home port of

the boat is treated as the location of the licensed premises.

(c) Repealed by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec.

21.05.

(d) A mixed beverage permit may be issued under this section to

a boat regularly used for voyages in international waters

regardless of whether the sale of mixed beverages is lawful in

the area of the home port. A person having authority to deliver

alcoholic beverages to a mixed beverage permit holder in the

county where the licensed premises is located may deliver

alcoholic beverages purchased by the permit holder. Subsections

(a)(2) and (a-1)(2) do not apply to this subsection.

(e) The provisions of Section 109.53 that relate to residency

requirements and compliance with Texas laws of incorporation:

(1) do not apply to the holders of a mixed beverage permit under

Subsection (a); and

(2) do apply to the holder of a mixed beverage permit under

Subsection (a-1).

(f) A permit for an excursion boat issued under Subsection (a-1)

is inoperative in a dry area.

Added by Acts 1985, 69th Leg., ch. 540, Sec. 1, eff. June 12,

1985. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec.

21.02, 21.05, eff. Jan. 11, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

294, Sec. 1, eff. September 1, 2007.

Sec. 28.14. MERGER OR CONSOLIDATION OF CORPORATIONS HOLDING

MIXED BEVERAGE PERMITS. When two or more corporations which have

substantially similar ownership and which hold mixed beverage

permits issued by the commission merge or consolidate and pay to

the commission a $100 fee for each licensed premises, the

surviving corporation shall succeed to all the privileges of such

corporations in the permits held by such corporations provided

the surviving corporation is qualified to hold such permits under

this code. For purposes of this section, two corporations have

substantially similar ownership if 90 percent or more of both

corporations is owned by the same persons.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 36, Sec. 4, eff.

Oct. 18, 1989.

Sec. 28.15. STAMPS. (a) A mixed beverage permittee may not

possess or permit a person to possess on the premises distilled

spirits in any container that does not bear a serially numbered

identification stamp issued by the commission or other

identification approved by the commission.

(b) A holder of a local distributor's permit may not knowingly

sell, ship, or deliver distilled spirits in any container that

does not bear a serially numbered identification stamp issued by

the commission or other identification approved by the

commission.

(c) Identification stamps may be issued only to a holder of a

local distributor's permit who shall affix the stamps as

prescribed by the commission or administrator.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 37, eff. Jan. 1,

1994.

Sec. 28.16. PERMIT INELIGIBILITY. A mixed beverage permit may

not be issued to:

(1) a person whose permit was canceled for a violation of

Section 28.06(c) of this code;

(2) a person who held an interest in a permit that was canceled

for a violation of Section 28.06(c) of this code;

(3) a person who held 50 percent or more of the stock, directly

or indirectly, of a corporation whose permit was canceled for a

violation of Section 28.06(c) of this code;

(4) a corporation, if a person holding 50 percent or more of the

corporation's stock, directly or indirectly, is disqualified from

obtaining a permit under Subdivision (3) of this section; or

(5) a person who resides with a person who is barred from

obtaining a permit because of a violation of Section 28.06(c) of

this code.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 37, eff. Jan. 1,

1994.

Sec. 28.17. SUMMARY SUSPENSION. (a) The commission may

summarily suspend, without a hearing, the permit of a permittee

who fails to file a return, post the security required by the

comptroller under Section 183.053, Tax Code, or make a tax

payment. The administrative procedure law, Chapter 2001,

Government Code, does not apply to the commission in the

enforcement and administration of this section.

(b) A suspension under this section takes effect on the third

day after the date the notice of suspension is provided. Notice

of suspension shall be sent by registered or certified mail to

the permittee or the permittee's agent, servant, or employee if

not given in person.

(c) The commission shall terminate a suspension made under this

section when the permittee files all required returns, posts the

security required by the comptroller under Section 183.053, Tax

Code, and makes all required tax payments, including payment of

penalties that are due.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 37, eff. Jan. 1,

1994. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 1001, Sec. 6, eff.

Aug. 28, 1995.

Sec. 28.18. FOOD AND BEVERAGE CERTIFICATE. (a) A holder of a

mixed beverage permit may be issued a food and beverage

certificate by the commission if the gross receipts of mixed

beverages sold by the holder are 50 percent or less of the total

gross receipts from the premises.

(b) An applicant or holder of a food and beverage certificate

shall have food service facilities for the preparation and

service of multiple entrees. The commission shall adopt rules as

necessary to assure that the holder of a food and beverage

certificate maintains food service on the premises for which a

food and beverage certificate has been issued.

(c) The fee for a food and beverage certificate shall be set at

a level sufficient to recover the cost of issuing the certificate

and administering this section.

(d) On receipt of an application for a renewal of a mixed

beverage permit by a holder who also holds a food and beverage

certificate, the commission shall request certification by the

comptroller to determine whether the holder is in compliance with

Subsection (a). In determining compliance with Subsection (a),

the comptroller shall compare the permittee's gross receipts tax

reports with the permittee's sales tax reports for the premises.

If the comptroller does not certify that the holder is in

compliance with Subsection (a), the commission may not renew the

certificate.

(e) A certificate expires on the expiration of the primary mixed

beverage permit. A holder of a mixed beverage permit who is

denied renewal of a certificate may not apply for a new

certificate until the day after the first anniversary of the

determination of the comptroller under Subsection (d).

(f) Section 11.11 does not apply to the holder of a food and

beverage certificate.

Added by Acts 1995, 74th Leg., ch. 1060, Sec. 6, eff. Aug. 28,

1995. Amended by Acts 2001, 77th Leg., ch. 853, Sec. 2, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1045, Sec. 2, eff. Sept.

1, 2001.



CHAPTER 29. MIXED BEVERAGE LATE HOURS PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 29. MIXED BEVERAGE LATE HOURS PERMIT

Sec. 29.01. AUTHORIZED ACTIVITIES. The holder of a mixed

beverage late hours permit may sell mixed beverages on Sunday

between the hours of 1:00 a. m. and 2 a. m. and on any other day

between the hours of 12 midnight and 2 a. m. if the premises

covered by the permit are in an area where the sale of mixed

beverages during those hours is authorized by this code.

Acts 1977, 65th Leg., p. 433, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 29.02. FEE. The annual state fee for a mixed beverage late

hours permit is $150.

Acts 1977, 65th Leg., p. 433, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1346, ch. 278, Sec. 20,

eff. Sept. 1, 1983.

Sec. 29.03. APPLICATION OF PROVISIONS REGULATING MIXED BEVERAGE

PERMITS. All provisions of this code which apply to a mixed

beverage permit also apply to a mixed beverage late hours permit.

Acts 1977, 65th Leg., p. 433, ch. 194, Sec. 1, eff. Sept. 1,

1977.



CHAPTER 30. DAILY TEMPORARY MIXED BEVERAGE PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 30. DAILY TEMPORARY MIXED BEVERAGE PERMIT

Sec. 30.01. AUTHORIZED ACTIVITIES. The holder of a daily

temporary mixed beverage permit may sell mixed beverages for

consumption on the premises for which the permit is issued.

Acts 1977, 65th Leg., p. 433, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 30.02. FEE. The state fee for a daily temporary mixed

beverage permit is $50 per day.

Acts 1977, 65th Leg., p. 433, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1346, ch. 278, Sec. 20,

eff. Sept. 1, 1983.

Sec. 30.03. ISSUANCE OF PERMIT. (a) The commission may, in its

discretion, issue on a temporary basis a daily temporary mixed

beverage permit. A daily temporary mixed beverage permit may be

issued only to a holder of a mixed beverage permit for the

temporary sale of authorized alcoholic beverages at picnics,

celebrations, or similar events, or to a political party or

political association supporting a candidate for public office or

a proposed amendment to the Texas Constitution or other ballot

measure, to an organization formed for a specific charitable or

civic purpose, to a fraternal organization in existence for over

five years with a regular membership, or to a religious

organization. The commission shall not issue more than 10

temporary mixed beverage permits in each calendar year to a

person who does not also hold a mixed beverage permit.

(b) The provisions of this code which apply to the application

for and issuance of other permits do not apply to the application

and issuance of a daily temporary mixed beverage permit.

Acts 1977, 65th Leg., p. 433, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 1971, ch. 777, Sec. 17,

eff. Aug. 27, 1979; Acts 1983, 68th Leg., p. 4626, ch. 790, Sec.

1, eff. Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 377, Sec. 2,

eff. June 2, 1993; Acts 1993, 73rd Leg., ch. 934, Sec. 38, eff.

Sept. 1, 1993.

Sec. 30.04. PURCHASE OF DISTILLED SPIRITS. Distilled spirits

sold under a daily temporary mixed beverage permit must be

purchased from the holder of a local distributor's permit.

Acts 1977, 65th Leg., p. 434, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 30.05. APPLICATION OF PROVISIONS REGULATING MIXED BEVERAGE

PERMITS. All provisions of this code applicable to a mixed

beverage permit also apply to a daily temporary mixed beverage

permit unless there is a special provision to the contrary.

Acts 1977, 65th Leg., p. 434, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 30.06. ADOPTION OF RULES. The commission may adopt rules

which it determines to be necessary to implement and administer

the provisions of this chapter, including limitations on the

number of times during any calendar year a qualified organization

may be issued a permit.

Acts 1977, 65th Leg., p. 434, ch. 194, Sec. 1, eff. Sept. 1,

1977.



CHAPTER 31. CATERER'S PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 31. CATERER'S PERMIT

Sec. 31.01. AUTHORIZED ACTIVITIES. The holder of a caterer's

permit may sell mixed beverages on a temporary basis at a place

other than the premises for which the holder's mixed beverage

permit is issued only in:

(1) an area where the sale of mixed beverages has been

authorized by a local option election; or

(2) an area that:

(A) is adjacent to a county with a home-rule municipality with a

population of more than 350,000:

(i) that has in its charter a provision allowing for limited

purpose annexation for zoning;

(ii) that has previously disannexed territory annexed for

limited purposes; and

(iii) that allows the sale of mixed beverages;

(B) does not comprise an entire county; and

(C) is not within the corporate limits of a municipality.

Acts 1977, 65th Leg., p. 434, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1993, 73rd Leg., ch. 934, Sec. 39, eff.

Sept. 1, 1993.

Sec. 31.02. FEE. The annual state fee for a caterer's permit is

$500.

Acts 1977, 65th Leg., p. 434, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1347, ch. 278, Sec. 21,

eff. Sept. 1, 1983.

Sec. 31.03. ISSUANCE OF PERMIT. (a) A caterer's permit may be

issued only to the holder of a mixed beverage permit.

(b) The commission shall adopt rules and regulations governing

the application for and the issuance and use of caterer's

permits.

(c) The provisions of this code which apply to the application

for and issuance of other permits do not apply to the application

for and issuance of a caterer's permit.

Acts 1977, 65th Leg., p. 434, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 31.04. APPLICATION OF PROVISIONS REGULATING MIXED BEVERAGE

PERMITS. (a) A caterer's permit is auxiliary to the primary

mixed beverage permit held by the permittee.

(b) The restrictions and regulations which apply to the sale of

mixed beverages on the licensed premises also apply to the sale

under the authority of a caterer's permit, and any act that is

prohibited on the licensed premises is also prohibited when the

permittee is operating other than on the licensed premises under

a caterer's permit.

(c) Any act which if done on the licensed premises would be a

ground for cancellation or suspension of the mixed beverage

permit is a ground for cancellation of both the mixed beverage

permit and the caterer's permit if done when the permittee is

operating away from the licensed premises under the authority of

the caterer's permit.

(d) All receipts from the sale of mixed beverages under the

authority of the caterer's permit shall be treated for tax

purposes as if they were made under the authority of the primary

permit.

(e) If the primary permit ceases to be valid for any reason, the

caterer's permit ceases to be valid.

(f) All provisions of this code applicable to the primary permit

and not inconsistent with this chapter apply to a caterer's

permit.

Acts 1977, 65th Leg., p. 434, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 31.05. USE OF PERMIT IN MARINE PARK. (a) In this section,

"marine park" means an enclosed, restricted access area of not

less than 245 acres nor more than 255 acres in a county with a

population of over 950,000, which area constitutes a facility

operated for the education or entertainment of the public

involving the display of live fish, marine animals, and related

aquatic, food service, and amusement activities and which holds

appropriate permits issued by state and federal regulatory

agencies authorizing the keeping of live fish, marine animals, or

endangered species.

(b) The authority to use a caterer's permit in a marine park is

limited to the holders of those permits who in their operations

under their primary mixed beverage permits do not utilize the

privilege granted by Section 11.49(b)(2) of this code to share

premises, employees, business facilities, and services.

(c) Holders of caterer's permits meeting the requirements of

Subsection (b) of this section and complying with all other

provisions of this section may utilize their caterer's permits

for indefinite periods anywhere in the marine park even though

the ownership of the buildings and grounds on which the permit is

to be used may be in an entity that, either directly or by

affiliation, has an ownership interest in the holder of a

manufacturer's license or a brewer's permit or both; provided,

however, that the caterer shall not give any preferential

treatment to the brand or brands in which the site owner may have

an interest.

(d) For purposes of this section, preferential treatment is any

practice by the caterer that, on the basis of information

officially reported to the commission, results in sales of

beverages identifiable with the site owner made by the caterer in

the marine park during a calendar year that in the aggregate

exceed by more than five percent the aggregate percentage share

of the same brand or brands sold during the prior calendar year

within the county in which the marine park is located; provided,

however, that the computation may exclude sales made on those

occasions when a caterer's permit is used to provide service for

a private party where specific beverages are ordered and the

total charges for those beverages are paid by only one person or

entity.

(e) The consideration to be paid by the caterer's permit holder

to the owner or operator of the marine park for the right to sell

alcoholic beverages therein may not be made dependent to any

degree on the sales volume of any specific brand or brands or on

the number of containers of beverages identified with any

particular producer.

(f) The wilful sharing of employees, business machines, or

services between the holder of the caterer's permit and the owner

of the marine park or any affiliate of the owner is grounds for

immediate revocation of the authority of the caterer's permit

holder to provide service in the marine park.

(g) The commission or administrator may suspend for not more

than 60 days or cancel the primary mixed beverage permit of any

holder of a caterer's permit who violates this section.

(h) In the event that a marine park owner having, either

directly or by affiliation, an ownership interest in the holder

of a manufacturer's license or a brewer's permit or both is found

to have violated or to have conspired with any other permittee or

licensee to violate this section, the commission or administrator

may suspend for not more than 60 days the permit or license or

both or may revoke the authority of any holder of a caterer's

permit to provide service in the marine park.

(i) Any permittee or licensee whose business or property is

injured by a violation of this section may bring suit in any

district court in the county in which the violation is alleged to

have occurred to require enforcement by injunctive relief or to

recover three times the actual damages incurred or for both

injunctive relief and treble damages. The court in its discretion

may allow the prevailing party its court costs and reasonable and

necessary attorney's fees incurred in the defense or prosecution

of such an action.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 7, Sec. 1, eff. June

14, 1990.

Sec. 31.06. PUBLIC CONSUMPTION. (a) This section applies only

to the holder of a caterer's permit operating under the permit in

an area in a municipality that:

(1) has a population of less than 15,000;

(2) is located in a county with a population of less than

65,000; and

(3) contains a historic preservation district that borders a

lake.

(b) Notwithstanding any other law, the holder of a caterer's

permit operating under the permit in an area located on property

owned by a municipality that contains a municipally owned

conference center and that borders a lake may permit a patron to

leave the area, even though the patron possesses an alcoholic

beverage, if:

(1) the beverage is in an open container and appears to be

possessed for present consumption; and

(2) the public consumption of alcoholic beverages or possession

of an open container of an alcoholic beverage is not prohibited

on the municipally owned property where the area is located.

(c) This section does not affect the prohibition against

possessing an open container in a passenger area of a motor

vehicle under Section 49.031, Penal Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1045, Sec. 2, eff. September 1, 2009.



CHAPTER 32. PRIVATE CLUB REGISTRATION PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 32. PRIVATE CLUB REGISTRATION PERMIT

Sec. 32.01. AUTHORIZED ACTIVITIES. (a) A private club

registration permit authorizes alcoholic beverages belonging to

members of the club to be:

(1) stored, possessed, and mixed on the club premises; and

(2) served for on-premises consumption only to members of the

club and their families and guests, by the drink or in sealed,

unsealed, or broken containers of any legal size.

(b) An applicant for or the holder of a private club

registration permit may apply to the commission to have the

activities authorized under the permit restricted to the storage

and service of wine, beer, and malt liquor for members of the

club. Except as otherwise provided by this chapter, an applicant

for or the holder of a permit that is restricted under this

subsection is subject to all the requirements of this chapter.

The commission may adopt rules as necessary to implement this

subsection.

Acts 1977, 65th Leg., p. 435, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1993, 73rd Leg., ch. 290, Sec. 1, eff.

Sept. 1, 1993.

Sec. 32.02. FEES. (a) Each private club registration permittee

shall pay an annual state fee for each separate place of

business.

(b) The annual state fee shall be computed at the election of

the permittee by using one of the following methods:

(1) A fee based on the highest number of members in good

standing during the year for which the permit fee is paid

according to the following rates:

0

to

250 members

--

$ 750

251

to

450 members

--

$1,350

451

to

650 members

--

$1,950

651

to

850 members

--

$2,550

851

to

1,000 members

--

$3,000

Over 1,000 members

--

$3 per member; or

(2) Except as provided by Subsection (d) of this section, a fee

for an original private club registration permit of $3,500, with

a fee for the first renewal of a private club registration permit

of $2,750, and a fee for the second and each subsequent renewal

of a private club registration permit of $2,000.

(c) A permittee who elects to compute the permit fee based on

Subsection (b)(1) of this section may not alter the method by

which the fee is calculated until the second renewal or a renewal

subsequent to the second renewal.

(d) A permit holder who has elected to restrict the holder's

authorized activities under the permit as provided by Section

32.01(b) of this code shall pay an original permit fee of $1,500

and an annual renewal fee of $1,500.

(e) No later than 90 days before the expiration of the year for

which the permit fee is paid, the permit holder may submit an

amended application with as much additional fee as is required

under the amended return.

(f) For a permittee who holds a valid permit on the effective

date of this subsection and who elects to pay a permit fee as

provided by Subsection (b)(2) of this section, the fee for

renewal of that permit is:

(1) $2,750 for the first annual renewal since the original

permit was issued; and

(2) $2,000 for a renewal subsequent to the first annual renewal.

(g) Fees collected under this section shall be deposited in the

general revenue fund.

Acts 1977, 65th Leg., p. 435, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1347, ch. 278, Sec. 22,

eff. Sept. 1, 1984; Acts 1989, 71st Leg., ch. 1204, Sec. 1, eff.

Jan. 1, 1990; Acts 1993, 73rd Leg., ch. 290, Sec. 2, eff. Sept.

1, 1993; Acts 1993, 73rd Leg., ch. 934, Sec. 40, eff. Sept. 1,

1993.

Sec. 32.03. QUALIFICATIONS FOR PERMIT. (a) A private club

registration permit may only be issued to a club which meets the

requirements of this section.

(b) The club must be an association of persons, whether

unincorporated or incorporated under the laws of this state, for

the promotion of some common object.

(c) Members of the club must be passed on and elected by a

committee or board made up of members of the club, and no

employee of the club shall be eligible to serve on the membership

committee or board.

(d) No application for membership may be approved until the

application has been filed with the chairman of the membership

committee or board and approved by the chairman. The committee

or board may authorize the chairman or a designated agent to

issue preliminary memberships without the approval of the

committee or board for a period not exceeding seven days on the

request of an applicant for membership. A preliminary member has

all of the privileges of membership in the club. If the

committee or board does not approve the application before the

expiration of the preliminary membership, the club shall pay to

the state a fee of $3. The club shall remit the fees and record

and report preliminary memberships as the commission or the

administrator prescribes.

(e) At least 50 members of the club must reside in the county in

which the premises of the club are located, or at least 100

members must reside in an area comprised of the county in which

the premises of the club is located and an adjacent county or

counties.

(f) The club must own, lease, or rent a building, or space in a

building of such extent and character as in the judgment of the

commission is suitable and adequate for the club's members and

their guests.

(g) The club must provide regular food service adequate for its

members and their guests.

(h) The club's total annual membership fees, dues, or other

income, excluding proceeds from the disposition of alcoholic

beverages but including service charges, must be sufficient to

defray the annual rental of its leased or rented premises or, if

the premises are owned by the club, sufficient to meet the taxes,

insurance, and repairs and the interest on any mortgage on the

premises.

(i) The club's affairs and management must be conducted by a

board of directors, executive committee, or similar body chosen

by the members at their annual meeting.

(j) No member or any officer, agent, or employee of the club may

be paid or receive any money as salary or other compensation,

directly or indirectly, from the disposition of alcoholic

beverages to members of the club and their guests, other than

charges for the service of the beverages.

(k) A private club registration permit may not be issued to or

maintained by a club for a premises located in a dry area if the

club operates a sexually oriented business, as defined by Section

243.002, Local Government Code, on the premises.

Acts 1977, 65th Leg., p. 436, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 1971, ch. 777, Sec. 19,

eff. Aug. 27, 1979; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec.

21.04(a), eff. Jan. 11, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

1262, Sec. 1, eff. September 1, 2005.

Sec. 32.04. APPLICATIONS FOR PERMITS; RENEWALS. (a) A private

club which meets the requirements set forth in Section 32.03 of

this code may apply for a private club registration permit on

forms furnished by the commission and containing all information

necessary to insure compliance with the provisions of this code.

(b) Each applicant shall furnish a true copy of his application

to the commission's district office in the district in which the

premises sought to be covered by the permit are located prior to

the filing of the original application with the commission at

Austin.

(c) Applications for a renewal permit shall be filed with the

commission within 30 days prior to the expiration of the current

permit.

Acts 1977, 65th Leg., p. 437, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 32.05. LOCKER SYSTEM. The locker system of storage is a

system whereby the club rents a locker to a member in which he

may store alcoholic beverages for consumption by himself and his

guests. All alcoholic beverages stored at a club under the locker

system must be purchased and owned by the member individually.

Acts 1977, 65th Leg., p. 437, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 32.06. POOL SYSTEM. (a) The pool system of storage may be

used in any area. Under this system all members of a pool

participate equally in the original purchase of all alcoholic

beverages. The original purchase may be funded by a cash

contribution from each member or from a loan to the club by a

third person guaranteed by all the members. A person who provides

a loan to the club under this subsection may be related or

unrelated to the club. A loan for the original purchase may be

repaid from the alcoholic beverages replacement account. The

replacement of all alcoholic beverages shall be paid for either

by money assessed equally from each member and collected in

advance or by the establishment of an alcoholic beverages

replacement account in which a designated percentage of each

charge for the service of alcoholic beverages, as determined by

the club's governing body, is deposited.

(b) If an alcoholic beverages replacement account is used:

(1) each service check may have printed on it the percentage of

the service charge that is to be deposited in the alcoholic

beverages replacement account;

(2) no money other than the designated percentage of service

charges may be deposited in the replacement account;

(3) the replacement of alcoholic beverages may be paid for only

from money in the replacement account;

(4) the club's governing body may transfer from the replacement

account to the club's general operating account any portion of

the replacement account that the governing body determines is in

excess of the amount that will be needed to purchase replacement

alcoholic beverages or repay a loan for the original purchase of

alcoholic beverages, but it may make only one transfer in a

calendar month; and

(5) the club shall maintain a monthly record of the total amount

of alcoholic beverage service charges collected, the amount

deposited in the replacement account, the amount used to purchase

alcoholic beverages or repay a loan for the original purchase of

alcoholic beverages, and the amount transferred to the club's

general operating account.

(c) A private club may combine the club's alcoholic beverages

replacement account, general operating account, and any other

account into a single master account if the master account is

maintained in accordance with generally accepted accounting

principles and the club is able to generate statements reflecting

the funds allocated to each component account. If the club

contracts with a third party to provide management or other

services for the club, the club may permit the club's master

account to be combined with the master accounts of other clubs to

which the third party provides similar services if the combined

account is maintained in accordance with generally accepted

accounting principles and the third party is able to generate,

for the commissioner's review on request, statements reflecting

the funds allocated to each component account of the combined

account and the club's master account.

Acts 1977, 65th Leg., p. 437, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 1968, ch. 777, Sec. 8,

eff. Aug. 27, 1979; Acts 2001, 77th Leg., ch. 1046, Sec. 1, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1262, Sec. 2, eff. September 1, 2005.

Sec. 32.07. DISPLAY OF PERMIT. A private club registration

permit shall be displayed in a conspicuous place at all times on

the licensed premises.

Acts 1977, 65th Leg., p. 437, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 32.08. PURCHASE AND TRANSPORTATION OF ALCOHOLIC BEVERAGES.

(a) All distilled spirits sold by a club holding a private club

registration permit must be purchased in this state from a holder

of a local distributor's permit.

(b) If the club holding the permit is in an area where there are

no local distributors, alcoholic beverages may be purchased in

any area where local distributors are located and may be

transported to the club premises if the club also holds a

beverage cartage permit. The transporter may acquire the

alcoholic beverages only on the written order of an officer or

manager of the club holding the permit. The alcoholic beverages

must be accompanied by a written statement furnished and signed

by the local distributor showing the name and address of the

consignee and consignor, the origin and destination of the

shipment, and any other information required by the commission or

administrator. The person in charge of the alcoholic beverages

while they are being transported shall exhibit the written

statement to any representative of the commission or any peace

officer on demand, and the statement shall be accepted by the

representative or officer as prima facie evidence of the lawful

right to transport the alcoholic beverages.

(c) If a private club registration permittee holds a beverage

cartage permit and his premises are located in a regional airport

governed by a board, commission, or authority composed of members

from two or more counties, and there is no local distributor at

the airport, the private club registration permittee may purchase

alcoholic beverages from any local distributor in a trade area

served by the airport and transport them to his licensed

premises. The transportation of the beverages must be in

accordance with Subsection (b) of this section.

Acts 1977, 65th Leg., p. 437, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1977, 65th Leg., p. 1182, ch. 453, Sec. 6,

eff. Sept. 1, 1977.

Sec. 32.09. TEMPORARY MEMBERS. (a) The manager or other person

in charge of the club premises may allow a person to enter the

club if he possesses a valid temporary membership card which has

no erasures or changes and which has the temporary dates in a

prominent position on the card. A temporary member may enjoy the

club's services and privileges for a period of not more than

three days per invitation. A temporary member may bring not more

than three guests to the club and must remain in their presence

while they are at the club.

(b) At the time of his admission the temporary member shall pay

the club a fee of $3, which shall represent the fee payable by

the permittee to the state. All fees and payments from temporary

members shall be collected in cash or through credit cards

approved by the commission or administrator.

(c) Temporary memberships shall be governed by rules promulgated

by the commission consistent with the provisions of this section.

Acts 1977, 65th Leg., p. 438, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 68, ch. 42, Sec. 1,

eff. Aug. 27, 1979; Acts 1983, 68th Leg., p. 1347, ch. 278, Sec.

23, eff. Sept. 1, 1984.

Sec. 32.10. GUESTS. (a) Guests shall be limited to those who

accompany a member or temporary member onto the premises or for

whom a member, other than a temporary member, has made prior

arrangements with the management of the club.

(b) Except as provided in Subsection (c) of this section no

guest shall be permitted to pay, by cash or otherwise, for any

service of alcoholic beverages. Any charge for a service rendered

to a guest by the club must be billed by the club to the member

or temporary member sponsoring the guest. A club shall bill a

member other than a temporary member for the service of guests in

the club's regular billing cycle.

(c) The manager of a hotel who is a member of a private club

located within the hotel building may issue a guest card to a

patron of the hotel who is staying in the hotel overnight or

longer. The holder of the guest card may be served alcoholic

beverages in the club or the holder's hotel room. The guest may

not be allowed to pay, by cash or otherwise, at the time of

service in the private club. The charge for service shall be

billed to the hotel manager's account in the hotel and shall be

collected by the hotel manager along with other hotel charges,

including the charge for using the hotel room, when the patron

leaves the hotel. The hotel records shall be available for

inspection at the request of the commission. If the club operates

under the locker system a guest shall be served from the locker

rented to the manager of the hotel.

(d) The commission shall promulgate rules necessary to implement

the provisions of this section.

Acts 1977, 65th Leg., p. 438, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 68, ch. 42, Sec. 2,

eff. Aug. 27, 1979; Acts 1985, 69th Leg., ch. 103, Sec. 1, eff.

Sept. 1, 1985.

Sec. 32.11. FRATERNAL AND VETERANS ORGANIZATIONS. (a) In this

section:

(1) "Fraternal organization" means:

(A) any chapter, aerie, parlor, lodge, or other local unit of an

American national fraternal organization or Texas state fraternal

organization that, as the owner, lessee, or occupant, has

operated an establishment for fraternal purposes for at least one

year. If an American national fraternal organization, it must

actively operate in not fewer than 31 states and have at least

300 local units in those 31 states, and must have been in active,

continuous existence for at least 20 years. If a Texas state

fraternal organization, it must actively operate in at least two

counties of the state and have at least 10 local units in those

two counties, and must have been in active, continuous existence

for at least five years;

(B) a hall association or building association of a local unit

described in Paragraph (A), all the capital stock of which is

owned by the local unit or the members of the local unit, and

which operates the clubroom facilities of the local unit;

(C) a building association not owned by a local unit described

in Paragraph (A) but one that is composed wholly of members

appointed by a county commissioners court to administer, manage,

and control an exposition center containing an exhibition area of

not less than 100,000 square feet and an arena with not less than

6,000 fixed seats, situated on property with an area of not less

than 50 acres that is owned, together with all buildings,

appurtenances, and parking areas, by a county;

(D) a chapter or other local unit of an American national

fraternal organization that promotes physical fitness and

provides classes in athletics to children and that, as owner,

lessee, or occupant, has operated an establishment for fraternal

purposes for at least one year. The fraternal organization must:

(i) actively operate in not fewer than 12 states;

(ii) have at least six local units in this state; and

(iii) have at least one unit in this state that has been in

active, continuous existence for at least 75 years; or

(E) a chapter or other local unit of an American national

fraternal organization that promotes the moral, educational,

social, and recreational welfare of merchant seafarers and that,

as owner, lessee, or occupant, has operated an establishment for

fraternal purposes for at least one year. The fraternal

organization must:

(i) actively operate in not fewer than 12 states;

(ii) have at least four local units in this state; and

(iii) have at least one unit in this state that has been in

active, continuous existence for at least 15 years.

(2) "Veterans organization" means an organization composed of

members or former members of the armed forces of the United

States which is organized for patriotic and public service

purposes, including the American Legion, Veterans of Foreign

Wars, Disabled American Veterans, Jewish War Veterans, American

GI Forum, Catholic War Veterans, or any veterans organization

chartered by the United States Congress.

(b) The permit fee imposed by Section 32.02 and the provisions

of Sections 32.03 and 32.10 requiring regular food service and

prohibiting guests from paying in cash do not apply to a private

club established by a fraternal or veterans organization. The

private club is also exempt from Sections 32.05 and 32.06, and

the members of the club may use any club funds owned by them

jointly, including revenue from the service of alcoholic

beverages, to replenish their joint stock of alcoholic beverages.

(c) The requirement that the fraternal or veterans organization

hold a private club registration permit is satisfied by the

issuance of a certificate by the commission that states that the

organization meets the requirements of this section.

(d) All other provisions of this code apply to fraternal and

veterans organizations.

(e) A fraternal or veterans organization that holds a permit

under this chapter and the private club established under that

permit are considered separate entities for the purposes of

determining compliance with and enforcing this code. The

fraternal or veterans organization shall establish a membership

committee for the permitted entity for the purposes of Sections

32.03(c) and (d). Membership in the private club is governed by

this code. Membership in the fraternal or veterans organization

is not subject to the requirements of this code.

Acts 1977, 65th Leg., p. 439, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1987, 70th Leg., ch. 494, Sec. 2, eff. Aug.

31, 1987; Acts 1995, 74th Leg., ch. 338, Sec. 1, eff. Sept. 1,

1995; Acts 2003, 78th Leg., ch. 913, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1261, Sec. 1, eff. June 18, 2005.

Sec. 32.12. INSPECTION OF PREMISES. The acceptance of a private

club registration permit constitutes an express agreement and

consent on the part of the private club that any authorized

representative of the commission or any peace officer has the

right and privilege to freely enter the club premises at any time

to conduct an investigation or to inspect the premises for the

purpose of performing a duty imposed by this code.

Acts 1977, 65th Leg., p. 439, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 32.13. INSPECTION OF BOOKS AND RECORDS. All books and

records pertaining to the operation of any permittee club,

including a current listing, correct to the last day of the

preceding month, of all members of the club who have liquor

stored on the club premises under either the locker or pool

system, shall be made available to the commission or its

authorized representatives on request.

Acts 1977, 65th Leg., p. 439, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 32.14. UNREGISTERED CLUBS; PROHIBITED ACTIVITIES. (a) No

permittee, licensee, or any other person shall deliver,

transport, or carry an alcoholic beverage to, into, or on the

premises of any establishment, location, room, or place

purporting to be a club, or holding itself out to the public or

any person as a club or private club, unless the club holds a

private club registration permit.

(b) No person may store, possess, mix, or serve by the drink or

in broken or unsealed containers an alcoholic beverage on the

premises of any establishment, location, room, or place

purporting to be a club or private club unless the club holds a

private club registration permit.

(c) An alcoholic beverage stored or possessed on the premises of

any establishment, location, room, or place purporting to be a

club, or holding itself out to the public or any person as a club

or private club, is declared to be an illicit beverage and

subject to seizure without a warrant unless a private club

registration permit has been issued for the premises, location,

room, or place.

Acts 1977, 65th Leg., p. 440, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 32.15. REMOVAL OF BEVERAGES FROM PREMISES. A private club,

irrespective of location or system of storage of alcoholic

beverages, may not permit any person to remove any alcoholic

beverages from the club premises, except as authorized by

Subsection (b) of Section 28.10 of this code.

Acts 1977, 65th Leg., p. 440, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1987, 70th Leg., ch. 494, Sec. 1, eff. Aug.

31, 1987.

Sec. 32.16. UNAUTHORIZED MEMBERSHIP. No private club

registration permittee may allow its average membership to exceed

that authorized by its permit.

Acts 1977, 65th Leg., p. 440, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 32.17. CANCELLATION OR SUSPENSION OF PERMIT; GROUNDS. (a)

The commission or administrator may cancel or suspend for a

period of time not exceeding 60 days, after notice and hearing,

an original or renewal private club registration permit on

finding that the permittee club has:

(1) sold, offered for sale, purchased, or held title to any

alcoholic beverage so as to constitute an open saloon;

(2) refused to allow an authorized agent or representative of

the commission or a peace officer to come on the club premises

for the purposes of inspecting alcoholic beverages stored on the

premises or investigating compliance with the provisions of this

code;

(3) refused to furnish the commission or its agent or

representative when requested any information pertaining to the

storage, possession, serving, or consumption of alcoholic

beverages on club premises;

(4) permitted or allowed any alcoholic beverages stored on club

premises to be served or consumed at any place other than on the

club premises;

(5) failed to maintain an adequate building at the address for

which the private club registration permit was issued;

(6) caused, permitted, or allowed any member of a club in a dry

area to store any liquor on club premises except under the locker

system;

(7) caused, permitted, or allowed any person to consume or be

served any alcoholic beverage on the club premises:

(A) at any time on Sunday between the hours of 1:15 a.m. and 10

a.m. or on any other day at any time between the hours of 12:15

a.m. and 7 a.m., if the club does not have a private club late

hours permit, except that an alcoholic beverage served to a

customer between 10 a.m. and 12 noon on Sunday must be provided

during the service of food to the customer; or

(B) at any time on Sunday between the hours of 2 a.m. and 10

a.m. or on any other day at any time between the hours of 2 a.m.

and 7 a.m., if the club has a private club late hours permit,

except that an alcoholic beverage served to a customer between 10

a.m. and 12 noon on Sunday must be provided during the service of

food to the customer; or

(8) violated or assisted, aided or abetted the violation of any

provision of this code.

(b) As used in Subsection (a)(1) of this section, the term "open

saloon" means any place where an alcoholic beverage is sold or

offered for sale for beverage purposes by the drink or in broken

or unsealed containers, or a place where any alcoholic beverage

is sold or offered for sale for on-premises consumption.

(c) After notice and an opportunity for a hearing, the

commission or administrator may cancel or suspend the private

club registration permit of a permit holder who has restricted

the holder's authorized activities under the permit as provided

by Section 32.01(b) of this code on a determination that the

permit holder is storing or serving alcoholic beverages to club

members other than, or in addition to, wine, beer, and malt

liquor.

Acts 1977, 65th Leg., p. 440, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1993, 73rd Leg., ch. 290, Sec. 3, eff.

Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 934, Sec. 41, eff. Sept.

1, 1993; Acts 1997, 75th Leg., ch. 1002, Sec. 2, eff. Sept. 1,

1997.

Sec. 32.18. APPEALS FROM ORDERS OF COMMISSION OR ADMINISTRATOR.

An appeal from an order of the commission or administrator

refusing, cancelling, or suspending a private club registration

permit shall be taken to the district court of the county in

which the private club is located. The proceeding on appeal shall

be under the substantial evidence rule. The rules applicable to

ordinary civil suits apply, with the following exceptions, which

shall be construed literally:

(1) all appeals shall be perfected and filed within 30 days

after the order, decision, or ruling of the commission or

administrator becomes final and appealable;

(2) all causes shall be tried before the judge within 10 days

from the filing, and neither party shall be entitled to a jury;

and

(3) the order, decision, or ruling of the commission or

administrator may be suspended or modified by the district court

pending a trial on the merits, but the final judgment of the

district court shall not be modified or suspended pending appeal.

Acts 1977, 65th Leg., p. 441, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1981, 67th Leg., p. 2636, ch. 707, Sec.

4(19), eff. Aug. 31, 1981.

Sec. 32.19. AIDING OR ABETTING VIOLATION. A person who commits,

assists, aids, or abets a violation of this chapter commits an

offense.

Acts 1977, 65th Leg., p. 441, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 32.20. STAMPS. (a) A private club registration permittee

may not possess or permit a person to possess on the premises

distilled spirits in any container that does not bear a serially

numbered identification stamp issued by the commission or other

identification approved by the commission.

(b) A holder of a local distributor's permit may not knowingly

sell, ship, or deliver distilled spirits in any container that

does not bear a serially numbered identification stamp issued by

the commission or other identification approved by the

commission.

(c) Identification stamps may be issued only to a holder of a

local distributor's permit who shall affix the stamps as

prescribed by the commission or administrator.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 42, eff. Jan. 1,

1994.

Sec. 32.21. PERMIT INELIGIBILITY. A private club registration

permit may not be issued to:

(1) a person whose permit was canceled for a violation of

Section 28.06(c) of this code;

(2) a person who held an interest in a permit that was canceled

for a violation of Section 28.06(c) of this code;

(3) a person who held 50 percent or more of the stock, directly

or indirectly, of a corporation whose permit was canceled for a

violation of Section 28.06(c) of this code;

(4) a corporation, if a person holding 50 percent or more of the

corporation's stock, directly or indirectly, is disqualified from

obtaining a permit under Subdivision (3) of this section; or

(5) a person who resides with a person who is barred from

obtaining a permit because of a violation of Section 28.06(c) of

this code.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 42, eff. Jan. 1,

1994.

Sec. 32.22. SUMMARY SUSPENSION. (a) The commission may

summarily suspend, without a hearing, the permit of a permittee

who fails to file a return or make a tax payment. Chapter 2001,

Government Code does not apply to the commission in the

enforcement and administration of this section.

(b) A suspension under this section takes effect on the third

day after the date the notice of suspension is given. The notice

of suspension shall be sent by registered or certified mail to

the permittee, the permittee's agent, servant, or employee if not

given in person.

(c) The commission shall terminate a suspension made under this

section when the permittee files all required returns and makes

all required tax payments, including payment of penalties that

are due.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 42, eff. Jan. 1,

1994. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.

Sec. 32.23. FOOD AND BEVERAGE CERTIFICATE. (a) A holder of a

private club registration permit may be issued a food and

beverage certificate by the commission if the gross receipts of

mixed beverages served by the holder are 50 percent or less of

the total gross receipts from the premises.

(b) An applicant or holder of a food and beverage certificate

shall have food service facilities for the preparation and

service of multiple entrees. The commission shall adopt rules as

necessary to assure that the holder of a food and beverage

certificate maintains food service on the premises for which a

food and beverage certificate has been issued.

(c) The fee for a food and beverage certificate shall be set at

a level sufficient to recover the cost of issuing the certificate

and administering this section.

(d) On receipt of an application for a renewal of a private club

registration permit by a holder who also holds a food and

beverage certificate, the commission shall request certification

by the comptroller to determine whether the holder is in

compliance with Subsection (a). In determining compliance with

Subsection (a), the comptroller shall compare the permittee's

gross receipts tax reports with the permittee's sales tax reports

for the premises. If the comptroller does not certify that the

holder is in compliance with Subsection (a), the commission may

not renew the certificate.

(e) A certificate expires on the expiration of the primary

private club registration permit. A holder of a private club

registration permit who is denied renewal of a certificate may

not apply for a new certificate until the day after the first

anniversary of the determination of the comptroller under

Subsection (d).

(f) Section 11.11 does not apply to the holder of a food and

beverage certificate.

Added by Acts 1995, 74th Leg., ch. 1060, Sec. 7, eff. Aug. 28,

1995. Amended by Acts 2001, 77th Leg., ch. 853, Sec. 3, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1045, Sec. 3, eff. Sept.

1, 2001.

Sec. 32.24. BREACH OF PEACE. The commission or administrator

may suspend or cancel a private club registration permit after

giving the holder notice and the opportunity to show compliance

with the requirements of law for the retention of the permit if

the commission or administrator finds that:

(1) a breach of the peace has occurred on the premises covered

by the permit or on a premises under the control of the holder;

and

(2) the breach of the peace resulted from the holder's improper

supervision of a person who was allowed on the premises covered

by the permit or on a premises under the holder's control.

Added by Acts 1997, 75th Leg., ch. 1002, Sec. 1, eff. Sept. 1,

1997.



CHAPTER 33. OTHER PRIVATE CLUB PERMITS

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 33. OTHER PRIVATE CLUB PERMITS

SUBCHAPTER A. PRIVATE CLUB LATE HOUR PERMIT

Sec. 33.01. AUTHORIZED ACTIVITIES. The holder of a private club

late hours permit may allow persons to consume or be served

alcoholic beverages on club premises on Sunday between the hours

of 1:00 a. m. and 2 a. m. and on any other day between the hours

of 12 midnight and 2 a. m. if the licensed premises are in an

area where consumption or service of alcoholic beverages in a

public place during those hours is authorized by this code.

Acts 1977, 65th Leg., p. 441, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 33.02. FEE. The annual state fee for a private club late

hours permit is $750.

Acts 1977, 65th Leg., p. 441, ch. 184, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1347, ch. 278, Sec. 24,

eff. Sept. 1, 1984.

Sec. 33.03. APPLICATION OF CODE PROVISIONS. All provisions of

this code which apply to a private club registration permit also

apply to a private club late hours permit.

Acts 1977, 65th Leg., p. 442, ch. 194, Sec. 1, eff. Sept. 1,

1977.

SUBCHAPTER B. DAILY TEMPORARY PRIVATE CLUB PERMIT

Sec. 33.21. AUTHORIZED ACTIVITIES. The holder of a daily

temporary private club permit may serve alcoholic beverages for

consumption on the premises for which the permit is issued.

Added by Acts 1989, 71st Leg., ch. 747, Sec. 1, eff. Sept. 1,

1989.

Sec. 33.22. FEE. The state fee for a daily temporary private

club permit is $50 a day.

Added by Acts 1989, 71st Leg., ch. 747, Sec. 1, eff. Sept. 1,

1989.

Sec. 33.23. ISSUANCE OF PERMIT. (a) The commission may issue a

daily temporary private club permit only to a holder of a private

club registration permit for the temporary serving of alcoholic

beverages at a picnic, celebration, or similar event sponsored

by:

(1) a political party or political association supporting a

candidate for public office or a proposed amendment to the Texas

Constitution or other ballot measure;

(2) a charitable or civic organization;

(3) a fraternal organization with a regular membership that has

been in continuous existence for not less than five years; or

(4) a religious organization.

(b) The commission may not issue more than two daily temporary

private club permits in each calendar year for events sponsored

by the same party, association, or organization. A daily

temporary private club permit may only be issued in the county

where the private club registration permit is issued.

Added by Acts 1989, 71st Leg., ch. 747, Sec. 1, eff. Sept. 1,

1989.

Sec. 33.24. PURCHASE OF DISTILLED SPIRITS. Distilled spirits

sold under a daily temporary private club permit must be

purchased from the holder of a local distributor's permit.

Added by Acts 1989, 71st Leg., ch. 747, Sec. 1, eff. Sept. 1,

1989.

Sec. 33.25. APPLICATION OF PRIVATE CLUB PERMIT PROVISIONS. A

provision of this code that applies to a private club

registration permit applies to a daily temporary private club

permit unless the provision conflicts with a provision of this

chapter.

Added by Acts 1989, 71st Leg., ch. 747, Sec. 1, eff. Sept. 1,

1989.

Sec. 33.26. ADOPTION OF RULES. The commission may adopt rules

to implement and administer this chapter.

Added by Acts 1989, 71st Leg., ch. 747, Sec. 1, eff. Sept. 1,

1989.



CHAPTER 34. AIRLINE BEVERAGE PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 34. AIRLINE BEVERAGE PERMIT

Sec. 34.01. AUTHORIZED ACTIVITIES. The holder of an airline

beverage permit may:

(1) sell or serve alcoholic beverages in or from any size

container on a commercial passenger airplane operated in

compliance with a valid license, permit, or certificate issued

under the authority of the United States or of this state, even

though the plane, in the course of its flight, may cross an area

in which the sale of alcoholic beverages is prohibited; and

(2) store alcoholic beverages in sealed containers of any size

at any airport regularly served by the permittee, in accordance

with rules and regulations promulgated by the commission.

Acts 1977, 65th Leg., p. 442, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 34.02. FEE. The annual fee for an airline beverage permit

is $2,200.

Acts 1977, 65th Leg., p. 442, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1347, ch. 278, Sec. 25,

eff. Sept. 1, 1983.

Sec. 34.03. ELIGIBILITY FOR PERMIT. The commission or

administrator may issue an airline beverage permit to any

corporation operating a commercial airline in or through the

state. Application and payment of the fee shall be made directly

to the commission.

Acts 1977, 65th Leg., p. 442, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 34.04. TAXES. (a) The taxes imposed by this code shall be

paid on all alcoholic beverages on a commercial passenger

aircraft departing from an airport in this state, in accordance

with rules and regulations prescribed by the commission.

(b) The preparation and service of alcoholic beverages by the

holder of an airline beverage permit is exempt from the tax

imposed by the Limited Sales, Excise and Use Tax Act. An airline

beverage service fee of five cents is imposed on each individual

serving of an alcoholic beverage served by the permittee inside

the state. The fee accrues at the time the container containing

an alcoholic beverage is delivered to the passenger. The

permittee may absorb the cost of the fee or may collect it from

the passenger. The permittee shall remit the fees to the

commission each month under a reporting system prescribed by the

commission.

Acts 1977, 65th Leg., p. 442, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 34.05. SALE OF LIQUOR TO PERMITTEE. (a) Only the holder

of a package store permit may sell liquor to the holder of an

airline beverage permit. For the purposes of this code, a sale of

liquor to a holder of an airline beverage permit shall be

considered as a sale at retail to a consumer.

(b) The holder of a package store permit may sell liquor in any

size container authorized by Section 101.46 of this code to

holders of an airline beverage permit, and may purchase liquor in

any size container for resale from the holders of a wholesaler's

permit. A holder of a wholesaler's permit may import, sell, offer

for sale, or possess for resale to package store permittees to

resell to holders of airline beverage permittees liquor in any

authorized size containers.

Acts 1977, 65th Leg., p. 442, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 34.06. INAPPLICABLE PROVISION. Section 109.53 of this code

does not apply to an airline beverage permit.

Acts 1977, 65th Leg., p. 443, ch. 194, Sec. 1, eff. Sept. 1,

1977.



CHAPTER 35. AGENT'S PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 35. AGENT'S PERMIT

Sec. 35.01. AUTHORIZED ACTIVITIES. The holder of an agent's

permit may:

(1) represent permittees other than retailers within this state

who are authorized to sell liquor to retail dealers in the state;

and

(2) solicit and take orders for the sale of liquor from

authorized permittees.

Acts 1977, 65th Leg., p. 443, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 35.02. FEE. The annual state fee for an agent's permit is

$10.

Acts 1977, 65th Leg., p. 443, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1348, ch. 278, Sec. 26,

eff. Sept. 1, 1983.

Sec. 35.03. EVIDENCE OF AGENCY OR EMPLOYMENT REQUIRED. An

agent's permit may not be issued to a person until he shows to

the satisfaction of the commission that he has been employed by

or authorized to act as the agent of the holder of a permit as

described by Section 35.01 of this code.

Acts 1977, 65th Leg., p. 443, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 35.04. CERTAIN EMPLOYEES EXEMPT. An agent's permit is not

required for an employee of a permit holder who sells liquor but

remains on the licensed premises when making the sale.

Acts 1977, 65th Leg., p. 443, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 35.05. SAMPLES. The holder of an agent's permit may not

transport or carry liquor as samples, but may carry or display

empty sample containers.

Acts 1977, 65th Leg., p. 443, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 35.06. INELIGIBILITY FOR MANUFACTURER'S AGENT'S PERMIT. A

person holding an agent's permit may not be issued a

manufacturer's agent's permit.

Acts 1977, 65th Leg., p. 443, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 35.07. UNAUTHORIZED REPRESENTATION. A holder of an agent's

permit in soliciting or taking orders for the sale of liquor may

not represent himself to be an agent of any person other than the

person designated in his permit application.

Acts 1977, 65th Leg., p. 444, ch. 194, Sec. 1, eff. Sept. 1,

1977.



CHAPTER 36. MANUFACTURER'S AGENT'S PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 36. MANUFACTURER'S AGENT'S PERMIT

Sec. 36.01. AUTHORIZED ACTIVITIES. The holder of a

manufacturer's agent's permit may:

(1) represent only the holders of nonresident seller's permits;

and

(2) solicit and take orders for the sale of liquor from

permittees authorized to import liquor for the purpose of resale.

Acts 1977, 65th Leg., p. 444, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 36.02. FEE. The annual state fee for a manufacturer's

agent's permit is $10.

Acts 1977, 65th Leg., p. 444, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1348, ch. 278, Sec. 27,

eff. Sept. 1, 1983.

Sec. 36.03. AUTHORIZATION BY PRINCIPAL REQUIRED. A

manufacturer's agent's permit may not be issued to a person until

he shows to the satisfaction of the commission that he has been

authorized to act as agent of the principal he proposes to

represent.

Acts 1977, 65th Leg., p. 444, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 36.04. INELIGIBILITY FOR AGENT'S PERMIT. A holder of a

manufacturer's agent's permit may not be issued an agent's

permit.

Acts 1977, 65th Leg., p. 444, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 36.05. SAMPLES. The holder of a manufacturer's agent's

permit may not transport or carry liquor as samples, but may

carry or display empty sample containers.

Acts 1977, 65th Leg., p. 444, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 36.06. SOLICITATION FROM HOLDER OF MIXED BEVERAGE OR

PRIVATE CLUB PERMIT. A holder of a manufacturer's agent's permit

may not solicit business directly or indirectly from a holder of

a mixed beverage permit or a private club registration permit

unless he is accompanied by the holder of a wholesaler's permit

or the wholesaler's agent.

Acts 1977, 65th Leg., p. 444, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 36.07. UNAUTHORIZED REPRESENTATION. A holder of a

manufacturer's agent's permit in soliciting or taking orders for

the sale of liquor may not represent himself as an agent of a

person other than the person designated in his permit

application.

Acts 1977, 65th Leg., p. 444, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 36.08. RESTRICTION AS TO SOURCE OF SUPPLY. A

manufacturer's agent's permittee may not represent a person with

respect to an alcoholic beverage unless the person represented is

the primary American source of supply of the beverage as defined

in Section 37.10 of this code.

Acts 1977, 65th Leg., p. 445, ch. 194, Sec. 1, eff. Sept. 1,

1977.



CHAPTER 37. NONRESIDENT SELLER'S PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 37. NONRESIDENT SELLER'S PERMIT

Sec. 37.01. AUTHORIZED ACTIVITIES. (a) The holder of a

nonresident seller's permit may:

(1) solicit and take orders for liquor from permittees authorized

to import liquor into this state; and

(2) ship liquor into this state, or cause it to be shipped into

this state, in consummation of sales made to permittees

authorized to import liquor into the state.

(b) The holder of a nonresident seller's permit who owns a

winery or brewery outside of the state may conduct samplings of

the kinds of alcoholic beverages the permit holder is authorized

to produce, including tastings, at a retailer's premises. An

employee of the winery or brewery may open, touch, or pour the

alcoholic beverages, make a presentation, or answer questions at

a sampling event.

(c) Any alcoholic beverages used in a sampling event under this

section must be purchased from the retailer on whose premises the

sampling event is held. This section does not authorize the

holder of a nonresident seller's permit or manufacturer's agent's

permit to withdraw or purchase alcoholic beverages from the

holder of a wholesaler's permit or provide alcoholic beverages

for a sampling event on a retailer's premises that is not

purchased from the retailer. The amount of alcoholic beverages

purchased from the retailer may not exceed the amount of

alcoholic beverages used in the sampling event.

Acts 1977, 65th Leg., p. 445, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2005, 79th Leg., Ch.

192, Sec. 4, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1073, Sec. 7, eff. September 1, 2007.

Sec. 37.02. FEE. The annual state fee for a nonresident

seller's permit is $150.

Acts 1977, 65th Leg., p. 445, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1348, ch. 278, Sec. 28,

eff. Sept. 1, 1983.

Sec. 37.03. PERMIT REQUIRED. A nonresident seller's permit is

required of any distillery, winery, importer, broker, or person

who sells liquor to permittees authorized to import liquor into

this state, regardless of whether the sale is consummated inside

or outside the state.

Acts 1977, 65th Leg., p. 445, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 37.04. INTEREST IN BREWER'S PERMIT. A person who holds a

nonresident seller's permit may have an interest in the business,

assets, corporate stock, or permit of a person who holds a

brewer's permit.

Acts 1977, 65th Leg., p. 445, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 37.05. APPOINTMENT OF AGENT FOR SERVICE OF NOTICE. (a) No

person may be issued a nonresident seller's permit until he shows

that he has filed a certificate with the secretary of state

certifying that he has appointed a resident of this state as his

agent for the purposes of this section. The certificate shall

contain the name, street address, and business of the agent.

(b) A notice of a hearing for the refusal, cancellation, or

suspension of a permit may be served on any of the following:

(1) the agent designated in the certificate on file with the

secretary of state;

(2) any person authorized to sell liquor in this state as agent

of the permittee; or

(3) the permittee or, if the permittee is a corporation, any

officer of the corporation.

(c) If a permittee fails to maintain a designated agent, notice

of a hearing may be served on the secretary of state. In that

case, the secretary of state shall forward the notice to the

permittee by registered mail, return receipt requested, and the

receipt shall be prima facie evidence of service on the

permittee.

(d) Provisions of this code generally applicable to hearings for

the refusal, cancellation, or suspension of a permit also to

apply to proceedings relating to the refusal, cancellation, or

suspension of a nonresident seller's permit.

Acts 1977, 65th Leg., p. 445, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 37.06. DESIGNATION OF AGENTS. Every holder of a

nonresident seller's permit shall designate, in the manner

required by the commission and on forms prescribed by it, those

persons authorized as agents to represent the permittee in this

state. The failure to do so is a violation of this code.

Acts 1977, 65th Leg., p. 446, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 37.07. PROHIBITED ACTIVITIES. No holder of a nonresident

seller's permit, nor any officer, director, agent, or employee of

the holder, nor any affiliate of the holder, regardless of

whether the affiliation is corporate or by management, direction,

or control, may do any of the following:

(1) hold or have an interest in the permit, business, assets, or

corporate stock of a person authorized to import liquor into this

state for the purpose of resale unless the interest was acquired

on or before January 1, 1941, or unless the permittee is a Texas

corporation holding a manufacturer's license and a brewer's

permit issued before April 1, 1971;

(2) fail to make or file a report with the commission as

required by a rule of the commission;

(3) sell liquor for resale inside this state that fails to meet

the standards of quality, purity, and identity prescribed by the

commission;

(4) advertise any liquor contrary to the laws of this state or

to the rules of the commission, or sell liquor for resale in this

state in violation of advertising or labeling rules of the

commission;

(5) sell liquor for resale inside this state or cause it to be

brought into the state in a size of container prohibited by this

code or by rule of the commission;

(6) solicit or take orders for liquor from a person not

authorized to import liquor into this state for the purpose of

resale;

(7) induce, persuade, or influence, or attempt to induce,

persuade, or influence, a person to violate this code or a rule

of the commission, or conspire with a person to violate this code

or a rule of the commission; or

(8) exercise a privilege granted by a nonresident seller's

permit while an order or suspension against the permit is in

effect.

Acts 1977, 65th Leg., p. 446, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 37.08. CANCELLATION OR SUSPENSION: NOTICE TO IMPORTERS.

When a nonresident seller's permit is cancelled or suspended, the

commission shall immediately notify in writing all permittees

authorized to import liquor into the state.

Acts 1977, 65th Leg., p. 447, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 37.09. RESTRICTION ON IMPORTATION. No person who holds a

permit authorizing the importation of liquor, nor his agent or

employee, may purchase or order liquor for importation from any

person other than a nonresident seller's permittee. An importer

may not purchase or order liquor from a nonresident seller's

permittee whose permit is under suspension after the importer has

received notice of the suspension.

Acts 1977, 65th Leg., p. 447, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 37.10. RESTRICTION AS TO SOURCE OF SUPPLY. (a) No holder

of a nonresident seller's permit may solicit, accept, or fill an

order for distilled spirits or wine from a holder of any type of

wholesaler's permit unless the nonresident seller is the primary

American source of supply for the brand of distilled spirits or

wine that is ordered.

(b) In this section, "primary American source of supply" means

the distiller, the producer, the owner of the commodity at the

time it becomes a marketable product, the bottler, or the

exclusive agent of any of those. To be the "primary American

source of supply" the nonresident seller must be the first

source, that is, the manufacturer or the source closest to the

manufacturer, in the channel of commerce from whom the product

can be secured by American wholesalers.

Acts 1977, 65th Leg., p. 447, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 37.12. INSPECTION OF RECORDS, DOCUMENTS, ETC. (a) In this

section, "officer" means a representative of the commission, the

attorney general, or an assistant or representative of the

attorney general.

(b) If an officer wishes to examine the books, accounts,

records, minutes, letters, memoranda, documents, checks,

telegrams, constitution and bylaws, or other records of a

nonresident seller's permittee, he shall make a written request

to the permittee or his duly authorized manager or representative

or, if the permittee is a corporation, to any officer of the

corporation. An officer may examine the records as often as he

considers necessary.

(c) When a request for an examination is made, the person to

whom it is directed shall immediately allow the officer to

conduct the examination, and the person shall answer under oath

any question asked by the officer relating to the records.

(d) The officer may investigate the organization, conduct, and

management of any nonresident seller's permittee and may make

copies of any records which in the officer's judgment may show or

tend to show that the permittee has violated state law or the

terms of his permit.

(e) An officer may not make public any information obtained

under this section except to a law enforcement officer of this

state or in connection with an administrative or judicial

proceeding in which the state or commission is a party concerning

the cancellation or suspension of a nonresident seller's permit,

the collection of taxes due under state law, or the violation of

state law.

(f) The commission shall cancel or suspend a nonresident

seller's permit in accordance with this code if a permittee or

his authorized representative fails or refuses to permit an

examination authorized by this section or to permit the making of

copies of any document as provided by this section, without

regard to whether the document is inside or outside the state, or

if the permittee or his authorized representative fails or

refuses to answer a question of an officer incident to an

examination or investigation in progress.

Acts 1977, 65th Leg., p. 448, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 37.13. SOLICITATION FROM HOLDER OF MIXED BEVERAGE OR

PRIVATE CLUB PERMIT. A holder of a nonresident seller's permit

may not solicit business directly or indirectly from a holder of

a mixed beverage permit or a private club registration permit

unless he is accompanied by the holder of a wholesaler's permit

or the wholesaler's agent.

Acts 1977, 65th Leg., p. 448, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 37.14. MONTHLY REPORTS. The commission shall promulgate

rules requiring holders of nonresident seller's permits to file

monthly reports of liquor sold to persons within this state. The

reports shall be supported by copies of invoices. The commission

shall prescribe and furnish forms for this purpose.

Acts 1977, 65th Leg., p. 448, ch. 194, Sec. 1, eff. Sept. 1,

1977.



CHAPTER 38. INDUSTRIAL PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 38. INDUSTRIAL PERMIT

Sec. 38.01. AUTHORIZED ACTIVITIES. The holder of an industrial

permit may import, transport, and use alcohol or denatured

alcohol for the manufacture and sale of any of the following

products:

(1) denatured alcohol;

(2) patent, proprietary, medicinal, pharmaceutical, antiseptic,

and toilet preparations;

(3) flavoring extracts, syrups, condiments, and food products;

and

(4) scientific, chemical, mechanical, and industrial products,

or products used for scientific, chemical, mechanical,

industrial, or medicinal purposes.

Acts 1977, 65th Leg., p. 449, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 38.02. EXEMPTIONS. The following persons or entities are

exempt from the requirement of obtaining an industrial permit:

(1) a pharmacist for the filling of prescriptions issued by a

physician in the legitimate practice of medicine;

(2) a state institution;

(3) a bona fide or chartered school, college, or university when

using alcohol for a scientific or laboratory use; and

(4) a hospital, sanatorium, or other bona fide institution for

the treatment of the sick.

Acts 1977, 65th Leg., p. 449, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 38.03. PROHIBITED ACTS. (a) No person may purchase,

transport, or use alcohol for any purpose enumerated in this

chapter without an industrial permit, unless the person is exempt

under Section 38.02 of this code from the requirement of

obtaining a permit.

(b) No person may sell, possess, or divert any of the products

enumerated in Subdivisions (1) through (4) of Section 38.01 of

this code for beverage purposes or under circumstances from which

he might reasonably deduce that the intention of the purchaser is

to use those products for beverage purposes.

Acts 1977, 65th Leg., p. 449, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 38.04. FEE. The annual state fee for an industrial permit

is $60.

Acts 1977, 65th Leg., p. 449, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1348, ch. 278, Sec. 29,

eff. Sept. 1, 1983.

Sec. 38.05. OTHER CODE PROVISIONS INAPPLICABLE. No provisions

of this code other than this chapter apply to alcohol intended

for industrial, medicinal, mechanical, or scientific purposes.

Acts 1977, 65th Leg., p. 449, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 38.06. ACTIVITIES TAX FREE. The taxes imposed by this code

do not apply to activities authorized in Section 38.01 of this

code.

Acts 1977, 65th Leg., p. 449, ch. 194, Sec. 1, eff. Sept. 1,

1977.



CHAPTER 41. CARRIER PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 41. CARRIER PERMIT

Sec. 41.01. AUTHORIZED ACTIVITIES. (a) The holder of a carrier

permit may transport liquor into and out of this state and

between points within the state.

(b) The holder may transport liquor from one wet area to another

wet area across a dry area if that course of transportation is

necessary or convenient.

Acts 1977, 65th Leg., p. 455, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 41.02. FEE. The annual state fee for a carrier permit is

$30.

Acts 1977, 65th Leg., p. 455, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1348, ch. 278, Sec. 30,

eff. Sept. 1, 1983.

Sec. 41.03. ELIGIBILITY FOR PERMIT. A carrier permit may be

issued to:

(1) a water carrier;

(2) an airline;

(3) a railway;

(4) a motor carrier registered under Chapter 643, Transportation

Code; or

(5) a common carrier operating under a certificate issued by the

Interstate Commerce Commission.

Acts 1977, 65th Leg., p. 455, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1995, 74th Leg., ch. 705, Sec. 5, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 30.173, eff.

Sept. 1, 1997.

Sec. 41.04. REQUIRED INFORMATION. The holder of a carrier

permit shall furnish information required by the commission

concerning the transportation of liquor.

Acts 1977, 65th Leg., p. 455, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 41.05. TRANSPORTATION OF WINE OUT OF STATE. At the request

of a holder of a winery permit, a common carrier that does not

hold a carrier permit may transport wine from the premises of the

holder of the winery permit or from another location where the

holder of a winery permit may legally store wine to a destination

out of this state, if the common carrier may otherwise legally

transport wine and the holder of the winery permit furnishes to

the commission any documentation required by the commission

concerning the transportation and the receipt of the wine at the

destination out of this state.

Added by Acts 1989, 71st Leg., ch. 1017, Sec. 1, eff. June 15,

1989.



CHAPTER 42. PRIVATE CARRIER PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 42. PRIVATE CARRIER PERMIT

Sec. 42.01. AUTHORIZED ACTIVITIES. (a) The holder of a private

carrier permit who is also a holder of a brewer's, distiller's

and rectifier's, winery, wholesaler's, class B wholesaler's, or

wine bottler's permit may transport liquor from the place of

purchase to the holder's place of business and from the place of

sale or distribution to the purchaser in a vehicle owned or

leased in good faith by the holder or in a vehicle owned or

leased by the holder of a permit issued under Chapter 35 if the

transportation is for a lawful purpose.

(b) The holder of a private carrier permit may transport liquor

from one wet area to another wet area across a dry area if that

course of transportation is necessary or convenient.

Acts 1977, 65th Leg., p. 456, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 2118, ch. 819, Sec. 8,

eff. June 13, 1979; Acts 1983, 68th Leg., p. 1348, ch. 278, Sec.

31, eff. Sept. 1, 1983; Acts 1999, 76th Leg., ch. 501, Sec. 1,

eff. Sept. 1, 1999.

Sec. 42.02. FEE. The annual state fee for a private carrier

permit is $30.

Acts 1977, 65th Leg., p. 456, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1348, ch. 278, Sec. 32,

eff. Sept. 1, 1983.

Sec. 42.03. APPLICATION OF MOTOR CARRIER LAWS. A person

desiring to transport liquor for hire shall comply with the

provisions of the motor carrier laws when engaging in the

business of transporting liquor for hire.

Acts 1977, 65th Leg., p. 456, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1995, 74th Leg., ch. 705, Sec. 6, eff.

Sept. 1, 1995.

Sec. 42.04. VEHICLES USED FOR TRANSPORTING LIQUOR. (a) Each

application for a private carrier permit must contain a full

description of the motor vehicles used by the applicant for

transporting liquor as well as all other information required by

the commission.

(b) Each vehicle used for the transportation of liquor within

the state shall have printed or painted on it the designation

required by the commission.

(c) A permittee may not transport liquor in any vehicle which is

not fully described in his application for a permit.

(d) A holder of a winery permit is exempt from the requirements

of this section for the transportation of its wine.

Acts 1977, 65th Leg., p. 456, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1993, 73rd Leg., ch. 934, Sec. 43, eff.

Sept. 1, 1993.

Sec. 42.05. TRANSPORTATION OF ALE AND MALT LIQUOR: RULES. The

commission may issue rules prescribing the manner in which ale

and malt liquor may be transported in the state by private

carrier's permittees who also hold class B wholesaler's permits.

Acts 1977, 65th Leg., p. 456, ch. 194, Sec. 1, eff. Sept. 1,

1977.



CHAPTER 43. LOCAL CARTAGE PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 43. LOCAL CARTAGE PERMIT

Sec. 43.01. AUTHORIZED ACTIVITIES. (a) A warehouse or transfer

company that holds a local cartage permit may transport liquor

for hire inside the corporate limits of any city or town in the

state.

(b) A package store, wine only package store, or local

distributor's permittee who also holds a local cartage permit may

transfer alcoholic beverages in accordance with Sections 22.08,

23.04, and 24.04 of this code.

Acts 1977, 65th Leg., p. 457, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 43.02. FEE. The annual state fee for a local cartage

permit is $30.

Acts 1977, 65th Leg., p. 457, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1349, ch. 278, Sec. 33,

eff. Sept. 1, 1983.

Sec. 43.03. PERMIT REQUIRED. No person may transport liquor for

hire inside a city or town unless he holds a local cartage

permit. No person may transport liquor in violation of the motor

carrier laws of this state.

Acts 1977, 65th Leg., p. 457, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 43.04. ELIGIBILITY FOR PERMIT. The commission may issue a

local cartage permit to a warehouse or transfer company or to a

holder of a package store, wine only package store, or local

distributor's permit.

Acts 1977, 65th Leg., p. 457, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 43.05. VEHICLES USED BY PERMITTEE. (a) No local cartage

permittee may transport liquor unless:

(1) a description of each vehicle used in the transportation, as

required by the commission, has been submitted to the commission;

and

(2) each vehicle has been plainly marked or lettered to indicate

that it is being used for the transportation of liquor by a local

cartage permittee.

(b) The transportation of liquor by a permittee in a vehicle not

described and marked in accordance with this section is a

violation of this code and is a ground for the cancellation of

the permit.

Acts 1977, 65th Leg., p. 457, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 43.06. CERTAIN TRANSPORTATION PROHIBITED. No holder of a

local cartage permit may for hire transport liquor between

incorporated cities or towns in this state.

Acts 1977, 65th Leg., p. 457, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 43.07. VIOLATION OF CODE, RULE. If a holder of a local

cartage permit who also holds a package store permit or wine only

package store permit violates any provision of this code or any

rule or regulation of the commission, the violation is a ground

for the suspension or cancellation of any or all permits or

licenses held by that person for the premises where the offense

was committed.

Acts 1977, 65th Leg., p. 457, ch. 194, Sec. 1, eff. Sept. 1,

1977.



CHAPTER 44. BEVERAGE CARTAGE PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 44. BEVERAGE CARTAGE PERMIT

Sec. 44.01. AUTHORIZED ACTIVITIES. A beverage cartage permit

authorizes the holder of a mixed beverage or private club

registration permit to transfer alcoholic beverages from the

place of purchase to the licensed premises as provided in this

code.

Acts 1977, 65th Leg., p. 458, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 44.02. FEE. The annual state fee for a beverage cartage

permit is $20.

Acts 1977, 65th Leg., p. 458, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1349, ch. 278, Sec. 34,

eff. Sept. 1, 1983.

Sec. 44.03. ELIGIBILITY FOR PERMIT. The commission may issue a

beverage cartage permit to the holder of a mixed beverage or

private club registration permit.

Acts 1977, 65th Leg., p. 458, ch. 194, Sec. 1, eff. Sept. 1,

1977.



CHAPTER 45. STORAGE PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 45. STORAGE PERMIT

Sec. 45.01. AUTHORIZED ACTIVITIES. The holder of a storage

permit may store liquor in a public bonded warehouse for which a

permit has been issued or in a private warehouse owned and

operated by the holder.

Acts 1977, 65th Leg., p. 458, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 45.02. FEE. The annual state fee for a storage permit is

$100.

Acts 1977, 65th Leg., p. 458, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1349, ch. 278, Sec. 35,

eff. Sept. 1, 1983.

Sec. 45.03. ELIGIBILITY FOR PERMIT; RESTRICTIONS; EXCEPTIONS.

(a) A storage permit may be issued to a holder of a brewer's,

distiller's and rectifier's, winery, wholesaler's, class B

wholesaler's, or wine bottler's permit.

(b) A permit must be obtained for each place of storage.

(c) Except as provided by this subsection, a storage permit may

not be issued for a location outside the county in which the

permittee's business is located. Subject to Section 45.04, the

holder of a winery permit may obtain a storage permit for a

location inside or outside the county in which the permit

holder's business is located.

(d) Except as provided by Section 45.04 of this code, no storage

permit may be issued for a location in a dry area.

(e) A permit is not required for the storage of stock in trade

on the licensed premises.

Acts 1977, 65th Leg., p. 458, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1349, ch. 278, Sec. 36,

eff. Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 934, Sec. 44, eff.

Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

416, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

878, Sec. 5, eff. June 17, 2005.

Sec. 45.04. WINERY STORAGE PERMIT. A holder of a winery permit

whose winery is located in a county all or part of which is in a

dry area may obtain a storage permit to store the winery's

product in a dry area of that county if:

(1) the holder of the winery permit obtains a permit for each

place of storage; and

(2) the product to be stored is owned by the holder of the

winery permit and remains in the possession of the holder.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 45, eff. Sept. 1,

1993.



CHAPTER 46. BONDED WAREHOUSE PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 46. BONDED WAREHOUSE PERMIT

Sec. 46.01. AUTHORIZED ACTIVITIES. The holder of a bonded

warehouse permit may store liquor for any permittee who holds a

permit authorizing its storage in a public bonded warehouse.

Acts 1977, 65th Leg., p. 459, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 46.02. FEE. The annual state fee for a bonded warehouse

permit is $150.

Acts 1977, 65th Leg., p. 459, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1349, ch. 278, Sec. 37,

eff. Sept. 1, 1983.

Sec. 46.03. QUALIFICATIONS FOR PERMIT. (a) A bonded warehouse

permit may be issued to any public bonded warehouse that:

(1) derives at least 50 percent of its gross revenue in a bona

fide manner during each three-month period from the storage of

goods or merchandise other than liquor; and

(2) is not located in a dry area.

(b) A bonded warehouse permit may be issued to a public bonded

warehouse described by Subsection (a)(1) of this section that is

located in a dry area only for the storage of the wine of the

holder of a winery permit who holds a permit authorizing its

storage in a public bonded warehouse.

Acts 1977, 65th Leg., p. 459, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1993, 73rd Leg., ch. 934, Sec. 46, eff.

Sept. 1, 1993.

Sec. 46.04. STORAGE INFORMATION. The holder of a bonded

warehouse permit shall furnish such information concerning the

liquor stored and withdrawn as may be required by the commission.

Acts 1977, 65th Leg., p. 459, ch. 194, Sec. 1, eff. Sept. 1,

1977.



CHAPTER 47. LOCAL INDUSTRIAL ALCOHOL MANUFACTURER'S PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 47. LOCAL INDUSTRIAL ALCOHOL MANUFACTURER'S PERMIT

Sec. 47.01. AUTHORIZED ACTIVITIES. The holder of a local

industrial alcohol manufacturer's permit may:

(1) manufacture, rectify, and refine industrial alcohol, which

term as used in this chapter means an alcohol which is produced

for industrial purposes only and is not fit for human

consumption;

(2) denature alcohol produced under the permit;

(3) sell denatured or industrial alcohol produced under the

permit to holders of local industrial alcohol manufacturer's

permits or industrial permits and to qualified persons outside

the state; and

(4) blend industrial alcohol produced under the permit with

petroleum distillates and sell or use the resulting product as a

motor fuel.

Added by Acts 1979, 66th Leg., p. 1074, ch. 504, Sec. 1, eff.

June 7, 1979.

Sec. 47.02. FEE. The annual state fee for a local industrial

alcohol manufacturer's permit is $100.

Added by Acts 1979, 66th Leg., p. 1074, ch. 504, Sec. 1, eff.

June 7, 1979.

Sec. 47.03. TRANSPORTATION. (a) A local industrial alcohol

manufacturer's permittee may transport the alcohol produced under

the local industrial alcohol manufacturer's permit by railway

tank car, barge, or motor truck if the tank car, barge, or motor

truck is owned by him or leased in good faith.

(b) The permittee must comply with all applicable state and

federal laws regulating transportation.

(c) The permittee may not transport alcohol under the authority

of this section unless, at the time the transportation occurs,

the tank car, barge, or motor truck is fully described in a sworn

statement on file with the commission.

(d) The permittee may transport the alcohol to a wet area by

crossing a dry area if that route is necessary or convenient.

Added by Acts 1979, 66th Leg., p. 1074, ch. 504, Sec. 1, eff.

June 7, 1979.

Sec. 47.04. STORAGE FACILITY. (a) A local industrial alcohol

manufacturer's permit applicant or permittee may request in the

permit application or in writing after the permit is issued that

the commission or administrator authorize the permittee to store

alcohol at a storage facility under the permittee's control that

is located off the licensed premises. The permittee shall supply

any information regarding the storage that the commission or

administrator requires.

(b) A request under this section may include a request that the

permittee be permitted to transport the alcohol to the storage

facility by pipeline or other means.

(c) If the request is granted, the commission or administrator

may attach any conditions regarding the use of the facility or

transportation of alcohol to the facility that the commission or

administrator considers proper.

(d) A storage facility authorized under this section is treated

as a part of the licensed premises for the purpose of the

permittee's consent to inspection under Section 101.04 of this

code.

Added by Acts 1979, 66th Leg., p. 1074, ch. 504, Sec. 1, eff.

June 7, 1979.

Sec. 47.05. PLANT PLAN REQUIREMENTS. If the plant plans

submitted by the applicant establish to the satisfaction of the

commission that the plant is not capable of producing alcohol for

beverage purposes and if no change in the plant is made without

commission approval, the permit for which application is made

shall be considered to be an industrial permit as that term is

used in Section 109.53 of this code.

Added by Acts 1979, 66th Leg., p. 1074, ch. 504, Sec. 1, eff.

June 7, 1979.

Sec. 47.06. EXEMPTION FOR STATE INSTITUTIONS. A state

institution is exempt from these provisions of the code when

manufacturing industrial alcohol for scientific or laboratory

use.

Added by Acts 1979, 66th Leg., p. 1074, ch. 504, Sec. 1, eff.

June 7, 1979.

Sec. 47.07. LOCAL OPTION STATUS OF AREA. Whether an area is wet

or dry under the local option laws does not affect the

eligibility of an applicant to hold a permit under this chapter.

Added by Acts 1979, 66th Leg., p. 1074, ch. 504, Sec. 1, eff.

June 7, 1979.



CHAPTER 48. PASSENGER TRAIN BEVERAGE PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 48. PASSENGER TRAIN BEVERAGE PERMIT

Sec. 48.01. AUTHORIZED ACTIVITIES. The holder of a passenger

train beverage permit has the same rights with respect to the

sale of alcoholic beverages on a passenger train to which this

chapter applies as the holder of an airline beverage permit has

with respect to the sale of alcoholic beverages on a commercial

passenger airplane under Section 34.01 of this code.

Added by Acts 1985, 69th Leg., ch. 540, Sec. 2, eff. June 12,

1985.

Sec. 48.02. FEE. The annual fee for a passenger train beverage

permit is $500.

Added by Acts 1985, 69th Leg., ch. 540, Sec. 2, eff. June 12,

1985.

Sec. 48.03. ELIGIBILITY FOR PERMIT. The commission or

administrator may issue a passenger train beverage permit to any

corporation organized under Title 112, Revised Statutes, or under

the Rail Passenger Service Act of 1970, as amended (45 U.S.C.A.

Section 501 et seq.), operating a commercial passenger train

service in or through the state. Application and payment of the

fee shall be made directly to the commission.

Added by Acts 1985, 69th Leg., ch. 540, Sec. 2, eff. June 12,

1985. Amended by Acts 1986, 69th Leg., 3rd C.S., ch. 1, Sec. 1,

eff. Sept. 24, 1986; Acts 1989, 71st Leg., ch. 1104, Sec. 3, eff.

June 16, 1989; Acts 1997, 75th Leg., ch. 165, Sec. 30.171, eff.

Sept. 1, 1997.

Sec. 48.04. TAXES. (a) The taxes imposed by this code shall be

paid on all alcoholic beverages on a commercial passenger train

departing from a depot in this state in accordance with the rules

prescribed by the commission.

(b) The preparation and service of alcoholic beverages by the

holder of a passenger train beverage permit is exempt from the

tax imposed by the Limited Sales, Excise, and Use Tax Act

(Section 151.001 et seq., Tax Code). A passenger train service

fee of five cents is imposed on each individual serving of an

alcoholic beverage served by the permittee inside the state. The

fee accrues at the time the container containing an alcoholic

beverage is delivered to the passenger. The permittee shall remit

the fees to the commission each month under a reporting system

prescribed by the commission.

Added by Acts 1985, 69th Leg., ch. 540, Sec. 2, eff. June 12,

1985.

Sec. 48.05. INAPPLICABLE PROVISION. Section 109.53 of this code

does not apply to a passenger train beverage permit.

Added by Acts 1985, 69th Leg., ch. 540, Sec. 2, eff. June 12,

1985.



CHAPTER 49. MARKET RESEARCH PACKAGER'S PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 49. MARKET RESEARCH PACKAGER'S PERMIT

Sec. 49.01. AUTHORIZED ACTIVITIES. (a) The holder of a market

research packager's permit may:

(1) receive from a winery, distiller's, or brewer's permittee or

a manufacturer's licensee in this state alcoholic beverages

produced by and belonging to the permittee or licensee;

(2) receive alcoholic beverages produced by and belonging to an

authorized person outside this state;

(3) place the alcoholic beverages in containers or packaging

material as a service to the producer of the beverages in

connection with a market research program; and

(4) return the alcoholic beverages to the licensee, permittee,

or authorized person from whom they were received.

(b) The holder of a market research packager's permit may not

exercise any right of title to the alcoholic beverages received,

other than possession. The permittee has no lien on the beverages

to secure payment for amounts due from the owner of the

beverages.

(c) Since the holder of a market research packager's permit may

exercise no right of title to alcoholic beverages other than

possession, the provisions of Section 109.53 of this code do not

apply to a market research packager's permit.

Added by Acts 1985, 69th Leg., ch. 746, Sec. 1, eff. Aug. 26,

1985. Renumbered from Sec. 48.01 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(2), eff. Sept. 1, 1987.

Sec. 49.02. FEE. The annual state fee for a market research

packager's permit is $100.

Added by Acts 1985, 69th Leg., ch. 746, Sec. 1, eff. Aug. 26,

1985. Renumbered from Sec. 48.02 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(2), eff. Sept. 1, 1987.

Sec. 49.03. ELIGIBILITY FOR PERMIT. The commission may issue a

market research packager's permit in a wet or dry area.

Added by Acts 1985, 69th Leg., ch. 746, Sec. 1, eff. Aug. 26,

1985. Renumbered from Sec. 48.03 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(2), eff. Sept. 1, 1987.



CHAPTER 50. PROMOTIONAL PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 50. PROMOTIONAL PERMIT

Sec. 50.001. AUTHORIZED ACTIVITIES. The holder of a promotional

permit may, on behalf of a distiller, brewer, rectifier,

manufacturer, winery, or wine bottler with whom the promotional

permit holder has entered into a contract for the purposes of

this chapter, engage in activities to promote and enhance the

sale of an alcoholic beverage in this state, including activities

that take place on the premises of the holder of a permit or

license under this code.

Redesignated from Alcoholic Beverage Code, Chapter 54 and amended

by Acts 2007, 80th Leg., R.S., Ch.

468, Sec. 1, eff. June 16, 2007.

Sec. 50.002. FEE. (a) The annual state fee for a promotional

permit is $300.

(b) A local fee may not be charged for the application or

issuance of a promotional permit.

Redesignated from Alcoholic Beverage Code, Chapter 54 and amended

by Acts 2007, 80th Leg., R.S., Ch.

468, Sec. 1, eff. June 16, 2007.

Sec. 50.003. PROHIBITED ACTIVITIES. The holder of a promotional

permit may not hold an interest, directly or indirectly, in a

permit or license issued under this code other than a contract to

promote and enhance the sale of alcoholic beverages as authorized

by this chapter.

Redesignated from Alcoholic Beverage Code, Chapter 54 and amended

by Acts 2007, 80th Leg., R.S., Ch.

468, Sec. 1, eff. June 16, 2007.

Sec. 50.004. NONAPPLICABILITY OF CERTAIN REQUIREMENTS TO PERMIT

HOLDER. Notwithstanding Section 6.03, 11.46, 11.61, or 109.53,

or any other law, the holder of a promotional permit is not

required to be a resident of this state.

Redesignated from Alcoholic Beverage Code, Chapter 54 and amended

by Acts 2007, 80th Leg., R.S., Ch.

468, Sec. 1, eff. June 16, 2007.



CHAPTER 51. MINIBAR PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 51. MINIBAR PERMIT

Sec. 51.01. ELIGIBILITY FOR PERMIT. The commission or the

administrator may issue a minibar permit only to the holder of a

mixed beverage permit issued for operation in a hotel.

Added by Acts 1989, 71st Leg., ch. 692, Sec. 2, eff. June 14,

1989.

Sec. 51.02. AUTHORIZED ACTIVITIES. The holder of a minibar

permit may sell the following alcoholic beverages out of a

minibar:

(1) distilled spirits in containers of not less than one ounce

nor more than two ounces;

(2) wine and vinous liquors in containers of not more than 13

fluid ounces; and

(3) beer, ale, and malt liquor in containers of not more than 12

fluid ounces.

Added by Acts 1989, 71st Leg., ch. 692, Sec. 2, eff. June 14,

1989.

Sec. 51.03. LIMITED ACCESS TO MINIBAR. (a) Minibars shall be

of such design as to prevent access to alcoholic beverages to all

persons who do not have a minibar key. The minibar key shall be

different from the hotel guestroom key, and the permittee shall

not provide the minibar key to any person who is not of legal

drinking age.

(b) A permittee may not provide a minibar key to any person

other than an employee of the permittee or a registered guest of

the hotel.

Added by Acts 1989, 71st Leg., ch. 692, Sec. 2, eff. June 14,

1989.

Sec. 51.04. STOCKING RESTRICTIONS. (a) All employees handling

distilled spirits, wine, beer, ale, and malt liquor being stocked

in the minibar must be at least 18 years of age.

(b) A minibar may not be restocked or replenished during any

hours that a mixed beverage permittee may not sell alcoholic

beverages at the location as provided by Section 105.03 of this

code and it may contain no more than 40 individual containers of

alcoholic beverages at any one time.

(c) A minibar may only be maintained, serviced, or stocked with

alcoholic beverages by a person who is an employee of the holder

of a minibar permit, and no other person shall be authorized to

add alcoholic beverages to a minibar or, with the exception of a

registered hotel guest consumer, to remove alcoholic beverages

from a minibar.

(d) The holder of a minibar permit shall adhere to standards of

quality and purity of alcoholic beverages prescribed by the

commission and shall destroy any alcoholic beverages contained in

a minibar on the date which is considered by the manufacturer of

the alcoholic beverage to be the date the product becomes

inappropriate for sale to a consumer.

Added by Acts 1989, 71st Leg., ch. 692, Sec. 2, eff. June 14,

1989. Amended by Acts 1993, 73rd Leg., ch. 934, Sec. 47, eff.

Sept. 1, 1993.

Sec. 51.05. FEE. The annual state fee for an original minibar

permit is $2,000. The annual state fee for the first renewal of a

minibar permit is $1,500. The annual state fee for the second

renewal of a minibar permit is $1,000. The annual state fee for

the third and each subsequent renewal of a minibar permit is

$750.

Added by Acts 1989, 71st Leg., ch. 692, Sec. 2, eff. June 14,

1989.

Sec. 51.06. PROHIBITED INTERESTS. The holder of a minibar

permit may not have a direct or indirect interest in a package

store permit, and no package store may be located on the premises

of a hotel in which a mixed beverage permittee holds a minibar

permit.

Added by Acts 1989, 71st Leg., ch. 692, Sec. 2, eff. June 14,

1989.

Sec. 51.07. MIXED BEVERAGE PERMIT IS PRIMARY. All purchases

made by a minibar permittee shall be made under the authority of

and subject to the limitations imposed on the mixed beverage

permit held by the permittee. All sales made by a minibar

permittee shall, for tax purposes, be considered sales under the

mixed beverage permit held by the permittee and shall be taxed

accordingly. To ensure that the marketing of alcoholic beverages

for stocking minibars is not used by suppliers for purposes of

inducement or unauthorized or illegal advertising, it is further

provided that:

(1) No person who holds a permit or license authorizing sale of

any alcoholic beverage to mixed beverage permittees may sell or

offer to sell alcoholic beverages to a minibar permittee at a

cost less than the seller's laid-in cost plus the customary and

normal profit margin applicable to other container sizes. The

laid-in cost shall be defined as the manufacturer's or supplier's

invoice price, plus all applicable freight, taxes, and duties.

(2) Proof of laid-in cost shall become a part of the permanent

records of each permittee or licensee supplying alcoholic

beverages to minibar permittees and be available for a period of

two years for inspection by the commission.

(3) No alcoholic beverages offered for use in a minibar may be

sold in connection with or conveyed as part of any promotional

program providing a discount on the purchase of any other type,

size, or brand of alcoholic beverage.

(4) Distilled spirits in containers with a capacity of more than

one but less than two fluid ounces must be invoiced separately

from any other alcoholic beverage, and the price must be shown on

the invoice.

(5) Distilled spirits in containers with a capacity of more than

one but less than two fluid ounces may not be returned by the

holder of a minibar permit. Neither may the beverages be

exchanged by the holder of a minibar permit or redeemed for any

reason other than damage noted at the time of delivery and

approved by the commission. Claims for breakage or shortage after

delivery to a minibar permittee shall not be allowed.

(6) No person holding a wholesaler's, local distributor's, or

package store permit may participate in the cost of producing any

room menu, beverage list, table tent, or any other device or

novelty, written or printed, relating to the sale of distilled

spirits in containers with a capacity of more than one but less

than two fluid ounces. No permittee or licensee authorized to

sell alcoholic beverages to a minibar permittee may pay for or

contribute to the cost of providing in-house television or radio

announcements to be used by any holder of a minibar permit to

promote the sale of alcoholic beverages.

Added by Acts 1989, 71st Leg., ch. 692, Sec. 2, eff. June 14,

1989.

Sec. 51.08. DISTILLED SPIRITS PURCHASES. Distilled spirits

purchased for resale in a minibar must be purchased in unbroken

cases, and the cases shall bear the appropriate identification

stamps.

Added by Acts 1989, 71st Leg., ch. 692, Sec. 2, eff. June 14,

1989.

Sec. 51.09. COIN-OPERATED MACHINES PROHIBITED. Nothing in this

chapter shall be construed as authorizing nor may the commission

or administrator authorize the sale of any alcoholic beverage

from a coin-operated machine or similar device.

Added by Acts 1989, 71st Leg., ch. 692, Sec. 2, eff. June 14,

1989.

Sec. 51.10. COMMISSION MAY ADOPT RULES. The commission may

adopt rules necessary to regulate the use and operation of

minibars.

Added by Acts 1989, 71st Leg., ch. 692, Sec. 2, eff. June 14,

1989.



CHAPTER 52. PACKAGE STORE TASTING PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 52. PACKAGE STORE TASTING PERMIT

Sec. 52.01. AUTHORIZED ACTIVITIES. (a) Except as provided by

this subsection, the holder of a package store tasting permit may

conduct product tastings of distilled spirits, wine, beer, and

malt-based or spirit-based coolers on the permitted premises of

the holder's package store or wine only package store during

regular business hours as provided by this section. The holder

of a wine only package store permit and a package store tasting

permit may conduct product tastings only of alcoholic beverages

the permit holder is authorized to sell under Section 24.01.

(b) Written notification of a product tasting must be posted on

the licensed premises of the permit holder's package store not

later than 48 hours before the tasting event. The notification

shall clearly state:

(1) the type and brand of alcoholic beverage to be tasted;

(2) the date and hours the tasting is to take place; and

(3) the address of the premises where the tasting is to occur.

(c) A copy of the notification shall be kept on file and

available for inspection on the premises during all tasting

hours.

(d) Sample portions at a product tasting shall be limited to no

more than:

(1) one-half ounce for distilled spirits;

(2) one ounce for wine; and

(3) one ounce for beer and coolers.

(e) Not more than 20 different products may be made available

for tasting at any one time.

(f) Repealed by Acts 2003, 78th Leg., ch. 1063, Sec. 2.

(g) No charge of any sort may be made for a sample serving.

(h) A person may be served more than one sample. Samples may not

be served to a minor or to an obviously intoxicated person. No

samples may be removed from the licensed premises.

(i) During the tasting, not more than two containers of each

brand or type of product being tasted may be open on the premises

at one time.

(j) At the conclusion of the tasting, all empty or open

containers of alcoholic beverages used in the tasting shall be

removed from the premises or stored in a locked, secure area on

the licensed premises.

(k) A tasting event authorized by this section may not be

advertised except by on-site communications, by direct mail, by

electronic mail, or on the permit holder's Internet website.

(l) Except as provided by Subsection (m) or elsewhere in this

code, a person other than the permittee or the permittee's agent

or employee may not dispense or participate in the dispensing of

alcoholic beverages under this chapter.

(m) The holder of a nonresident seller's or manufacturer's

agent's permit or that permit holder's agent or employee may

participate in and conduct product tastings of alcoholic

beverages at a retailer's premises and may open, touch, or pour

alcoholic beverages, make a presentation, or answer questions at

the tasting. Any alcoholic beverage tasted under this subsection

must be purchased from the package store permit holder on whose

premises the tasting is held. The permit holder may not require

the purchase of more alcoholic beverages than are necessary for

the tasting. This section does not authorize the holder of a

nonresident seller's or manufacturer's agent's permit to withdraw

or purchase an alcoholic beverage from the holder of a

wholesaler's permit or provide an alcoholic beverage for tasting

on a retailer's premises that is not purchased from the retailer.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 49, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 1063, Sec. 1, 2, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

192, Sec. 5, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1291, Sec. 3, eff. June 18, 2005.

Sec. 52.02. FEE. The annual state fee for a package store

tasting permit is $25. The fee is in addition to and subject to

the same conditions as the fee paid for the holder's package

store permit.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 49, eff. Sept. 1,

1993.

Sec. 52.03. ELIGIBILITY FOR PERMIT. The commission or the

administrator may only issue a package store tasting permit to a

holder of a package store permit or wine only package store

permit. For the purposes of this code and any other law of the

state or political subdivision of the state, a package store

tasting permit may not be considered a permit authorizing the

sale of alcoholic beverages for on-premise consumption. Since no

charge may be made for a sample tasted on the premises of a

package store, none of a package store's or wine only package

store's revenue may be deemed to be revenue from the on-premise

sale of alcoholic beverages.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 49, eff. Sept. 1,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

1291, Sec. 4, eff. June 18, 2005.



CHAPTER 53. TEMPORARY CHARITABLE AUCTION PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 53. TEMPORARY CHARITABLE AUCTION PERMIT

Sec. 53.001. AUTHORIZED ACTIVITIES. The holder of a temporary

charitable auction permit may auction alcoholic beverages for

consumption off premises to raise money to support charitable

works of the permit holder.

Added by Acts 1997, 75th Leg., ch. 527, Sec. 1, eff. Sept. 1,

1997.

Sec. 53.002. FEE. (a) The state fee for a temporary charitable

auction permit is $25.

(b) A local fee may not be charged for the application for or

issuance of a temporary charitable auction permit.

Added by Acts 1997, 75th Leg., ch. 527, Sec. 1, eff. Sept. 1,

1997.

Sec. 53.003. DURATION OF PERMIT. A temporary charitable auction

permit may be issued for a period of not more than five days.

Added by Acts 1997, 75th Leg., ch. 527, Sec. 1, eff. Sept. 1,

1997.

Sec. 53.004. PERMIT. The commission may issue a temporary

charitable auction permit only to an organization that is exempt

from taxation under Section 501(a), Internal Revenue Code of 1986

(26 U.S.C. Section 501(a)) by being listed under Section

501(c)(3), Internal Revenue Code of 1986 (26 U.S.C. Section

501(c)(3)).

Added by Acts 1997, 75th Leg., ch. 527, Sec. 1, eff. Sept. 1,

1997.

Sec. 53.005. AUCTION LOCATION. (a) The holder of a temporary

charitable auction permit may conduct an auction in any area

where the sale of the type of alcoholic beverage to be auctioned

is authorized by a local option election.

(b) The holder of a temporary charitable auction permit may

conduct an auction at a premises of another permit or license

holder if:

(1) the alcoholic beverages to be auctioned are kept separate

from the alcoholic beverages sold, stored, or served at the

premises; and

(2) the alcoholic beverages subject to the auction, whether sold

or unsold, are removed from the premises immediately following

the auction.

Added by Acts 1997, 75th Leg., ch. 527, Sec. 1, eff. Sept. 1,

1997.

Sec. 53.006. AUCTION NOTICE. Before an auction is held, the

holder of a temporary charitable auction permit shall provide to

the branch office of the commission located closest to the

auction site written notice of:

(1) the date, time, and place of the auction; and

(2) the inventory of the alcoholic beverages to be auctioned.

Added by Acts 1997, 75th Leg., ch. 527, Sec. 1, eff. Sept. 1,

1997.

Sec. 53.007. DISPOSITION OF PROCEEDS. The proceeds from an

auction authorized by this chapter shall be deposited to the

account of the holder of a temporary charitable auction permit.

Added by Acts 1997, 75th Leg., ch. 527, Sec. 1, eff. Sept. 1,

1997.

Sec. 53.008. PROHIBITED ACTIVITIES. The holder of a temporary

charitable auction permit may not:

(1) auction distilled spirits, wine, ale, or malt liquor that

has not been donated to the organization;

(2) auction alcoholic beverages if any taxes are owed on the

beverages;

(3) conduct more than one auction during each calendar year; and

(4) pay a commission or promotional allowance to a person to:

(A) arrange or conduct an auction under this chapter; or

(B) arrange the donation of alcoholic beverages to be auctioned

by the organization.

Added by Acts 1997, 75th Leg., ch. 527, Sec. 1, eff. Sept. 1,

1997.

Sec. 53.009. RULES. (a) The commission shall adopt rules

governing the issuance and use of a temporary charitable auction

permit.

(b) The commission shall adopt rules establishing penalties for

the violation of rules adopted under this chapter. A penalty

established by the commission under this subsection may not

exceed a penalty that the commission may impose on the holder of

another temporary license or permit.

Added by Acts 1997, 75th Leg., ch. 527, Sec. 1, eff. Sept. 1,

1997.



CHAPTER 54. OUT-OF-STATE WINERY DIRECT SHIPPER'S PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 54. OUT-OF-STATE WINERY DIRECT SHIPPER'S PERMIT

Sec. 54.01. AUTHORIZED ACTIVITIES. The holder of an

out-of-state winery direct shipper's permit may sell and deliver

wine that is produced or bottled by the permittee to an ultimate

consumer located in the State of Texas. Delivery must be by the

holder of a carrier permit.

Added by Acts 2005, 79th Leg., Ch.

36, Sec. 2, eff. May 9, 2005.

Sec. 54.02. PROHIBITED ACTIVITIES. The holder of an

out-of-state winery direct shipper's permit may not:

(1) sell or ship wine to a minor;

(2) deliver wine to a consumer using a carrier that does not

hold a carrier's permit under this code;

(3) deliver to the same consumer in this state more than nine

gallons of wine within any calendar month or more than 36 gallons

of wine within any 12-month period; or

(4) sell to ultimate consumers more than 35,000 gallons of wine

annually.

Added by Acts 2005, 79th Leg., Ch.

36, Sec. 2, eff. May 9, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

346, Sec. 2, eff. September 1, 2009.

Sec. 54.03. QUALIFICATIONS FOR PERMIT. An out-of-state winery

direct shipper's permit may only be issued to a person who:

(1) does not hold a winery permit in the State of Texas;

(2) operates a winery located in the United States and holds all

state and federal permits necessary to operate the winery,

including the federal winemaker's and blender's basic permit;

(3) holds a Texas sales tax permit;

(4) expressly submits to personal jurisdiction in Texas state

and federal courts and expressly submits to venue in Travis

County, Texas, as proper venue for any proceedings that may be

initiated by or against the commission; and

(5) does not directly or indirectly have any financial interest

in a Texas wholesaler or retailer as those terms are used in

Section 102.01.

Added by Acts 2005, 79th Leg., Ch.

36, Sec. 2, eff. May 9, 2005.

Sec. 54.04. PERMIT FEE. The annual state fee for an

out-of-state winery direct shipper's permit is $75.

Added by Acts 2005, 79th Leg., Ch.

36, Sec. 2, eff. May 9, 2005.

Sec. 54.05. IDENTIFICATION REQUIREMENTS. (a) All wine sold or

shipped by the holder of an out-of-state winery direct shipper's

permit must be in a package that is clearly and conspicuously

labeled showing that:

(1) the package contains wine; and

(2) the package may only be delivered to a person described in

Subsection (b).

(b) Wine sold or shipped by a holder of an out-of-state winery

direct shipper's permit may not be delivered to any person other

than:

(1) the person who purchased the wine;

(2) a recipient designated in advance by such purchaser; or

(3) a person at the delivery address who is age 21 or over.

(c) Wine may be delivered only to a person who is age 21 or over

after the person accepting the package:

(1) presents valid proof of identity and age; and

(2) personally signs a receipt acknowledging delivery of the

package.

Added by Acts 2005, 79th Leg., Ch.

36, Sec. 2, eff. May 9, 2005.

Sec. 54.06. REPORTS AND RECORDKEEPING. (a) The holder of an

out-of-state winery direct shipper's permit shall maintain

records of all sales and deliveries made under the permit.

(b) The holder of an out-of-state winery direct shipper's permit

shall maintain complete sales and delivery records for all sales

and deliveries made under the permit for at least five years from

the date of sale. These records shall be made available upon

request for inspection by the commission or any other appropriate

state agency.

(c) The commission shall establish rules requiring the holder of

an out-of-state winery direct shipper's permit to periodically

file reports providing the commission with such information as

the commission may determine is needed to more efficiently and

effectively enforce the state laws applicable to the permit

holder.

Added by Acts 2005, 79th Leg., Ch.

36, Sec. 2, eff. May 9, 2005.

Sec. 54.07. LIABILITY FOR AND PAYMENT OF TAXES. (a) Sales made

by the holder of an out-of-state winery direct shipper's permit

shall be deemed to have been made in the State of Texas for

delivery in the State of Texas.

(b) The holder of an out-of-state winery direct shipper's permit

shall be responsible for paying the following state taxes related

to sales and deliveries made under this chapter:

(1) excise taxes on the wine sold, payable at the same rate and

in the same manner as if the permittee were a Texas winery

located in Texas; and

(2) state sales and use taxes all payable at the same rate and

in the same manner as if the permittee were a Texas winery

located in Texas.

(c) An ultimate consumer who purchases wine from the holder of

an out-of-state winery direct shipper's permit under this chapter

shall be considered to be purchasing the wine from a Texas

permittee and shall not be charged the administrative fee for

personal imports set forth in Section 107.07.

Added by Acts 2005, 79th Leg., Ch.

36, Sec. 2, eff. May 9, 2005.

Sec. 54.08. RESALE PROHIBITED. A consumer purchasing wine from

the holder of an out-of-state winery direct shipper's permit may

not resell the wine, and any such wine that is resold is an

illicit beverage as defined in Section 1.04(4).

Added by Acts 2005, 79th Leg., Ch.

36, Sec. 2, eff. May 9, 2005.

Sec. 54.09. DELIVERY AREAS. Wine shipped under this chapter may

be delivered to persons located in a dry area.

Added by Acts 2005, 79th Leg., Ch.

36, Sec. 2, eff. May 9, 2005.

Sec. 54.10. WINE LABEL APPROVAL NOT REQUIRED. If the holder of

an out-of-state winery direct shipper's permit has satisfied all

federal label approval requirements for a particular brand of

wine, then no further label approval shall be required by the

commission.

Added by Acts 2005, 79th Leg., Ch.

36, Sec. 2, eff. May 9, 2005.

Sec. 54.11. RULES. The commission shall adopt rules and forms

necessary to implement this chapter.

Added by Acts 2005, 79th Leg., Ch.

36, Sec. 2, eff. May 9, 2005.

Sec. 54.12. PENALTY FOR SHIPPING WITHOUT A PERMIT. Any person

who does not hold an out-of-state winery direct shipper's permit

who sells and ships alcohol from outside of Texas to an ultimate

consumer in Texas commits on first offense a Class B misdemeanor,

on second offense a Class A misdemeanor, and on third offense a

state jail felony.

Added by Acts 2005, 79th Leg., Ch.

36, Sec. 2, eff. May 9, 2005.



CHAPTER 55. MANUFACTURER'S AGENT'S WAREHOUSING PERMIT

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE A. PERMITS

CHAPTER 55. MANUFACTURER'S AGENT'S WAREHOUSING PERMIT

Sec. 55.01. AUTHORIZED ACTIVITIES. (a) The holder of a

manufacturer's agent's warehousing permit may:

(1) receive beer, ale, or malt liquor from the holder of a

nonresident brewer's permit or nonresident manufacturer's license

and store the alcoholic beverages on the permitted premises;

(2) ship, cause to be shipped, sell, and otherwise transfer the

beer, ale, or malt liquor to licensed or permitted distributors

and wholesalers in this state and to persons outside this state

who are qualified to receive the beer, ale, or malt liquor under

the regulatory laws of the state or other jurisdiction in which

the beer, ale, or malt liquor is received; and

(3) return beer, ale, or malt liquor to the manufacturer or

brewer from which it was originally received.

(b) The holder of a manufacturer's agent's warehousing permit

may ship only to wholesalers and distributors in this state who

have been issued a territorial designation by the actual

manufacturer or brewer of the brand or brands to be shipped.

This territorial designation for the sale of beer must be under

and a part of the agreement entered into between the actual

manufacturer of the brand and the distributor under Subchapters C

and D, Chapter 102. This chapter does not affect the requirement

that the actual manufacturer, and the agreement between the

actual manufacturer and the distributor, comply with Subchapters

C and D, Chapter 102.

(c) Beer, ale, or malt liquor received at premises permitted

under this chapter that is not labeled and approved for sale in

this state may be held and stored at the premises and may be

shipped from the premises if it is consigned and transported to

qualified persons in other states or jurisdictions where its sale

is legal.

(d) The provisions of this code related to the residency of an

applicant for a permit do not apply to a permit under this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

247, Sec. 1, eff. September 1, 2007.

Sec. 55.02. FEE. The commission by rule shall set the amount of

the annual state fee for a manufacturer's agent's warehousing

permit.

Added by Acts 2007, 80th Leg., R.S., Ch.

247, Sec. 1, eff. September 1, 2007.

Sec. 55.03. ELIGIBILITY FOR PERMIT. A manufacturer's agent's

warehousing permit may be issued to an entity:

(1) of which at least 50 percent of the ownership interests are

owned by another entity that:

(A) is located and chartered in the United Mexican States;

(B) has held a nonresident manufacturer's license, nonresident

brewer's permit, and a nonresident seller's permit for the two

years preceding the date of the application; and

(C) during each of those two years has shipped or caused to be

shipped into this state for ultimate sale to qualified

distributors and wholesalers in this state at least one-half

million barrels of beer, ale, or malt liquor of the various

brands manufactured or brewed by the entity; and

(2) whose employees, located in this state or elsewhere, hold

permits and licenses issued under Chapters 36 and 73 to perform

the activities authorized under those chapters on behalf of the

entity.

Added by Acts 2007, 80th Leg., R.S., Ch.

247, Sec. 1, eff. September 1, 2007.

Sec. 55.04. LOCATION OF PREMISES. The premises of a permit

holder under this chapter must be located in an area that is wet

for the sale of beer, ale, and malt liquor.

Added by Acts 2007, 80th Leg., R.S., Ch.

247, Sec. 1, eff. September 1, 2007.

Sec. 55.05. REPORTING REQUIREMENTS. The commission shall

require monthly reports from a permit holder under this chapter

showing the brands, types, sizes of containers, and quantities of

beer, ale, or malt liquor received at and shipped from the

premises to persons authorized to receive them. The reports must

conform in all respects to the requirements and forms prescribed

by the commission and contain any other information required by

the commission.

Added by Acts 2007, 80th Leg., R.S., Ch.

247, Sec. 1, eff. September 1, 2007.



CHAPTER 61. PROVISIONS GENERALLY APPLICABLE TO LICENSES

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE B. LICENSES

CHAPTER 61. PROVISIONS GENERALLY APPLICABLE TO LICENSES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 61.01. LICENSE REQUIRED. No person may manufacture or brew

beer for the purpose of sale, import it into this state,

distribute or sell it, or possess it for the purpose of sale

without having first obtained an appropriate license or permit as

provided in this code. Each licensee shall display his license at

all times in a conspicuous place at the licensed place of

business.

Acts 1977, 65th Leg., p. 460, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.02. NATURE OF LICENSE; SUCCESSION ON DEATH, BANKRUPTCY,

ETC. (a) A license issued under this code is a purely personal

privilege and is subject to revocation as provided in this code.

It is not property, is not subject to execution, does not pass by

descent or distribution, and ceases on the death of the holder.

(b) On the death of the licensee or of a person having an

interest in the license, or on bankruptcy, receivership, or

partnership dissolution, the receiver or successor in interest

may apply to the county judge of the county where the licensed

premises are located for certification that he is the receiver or

successor in interest. On certification, unless good cause for

refusal is shown, the commission or administrator shall grant

permission, by letter or otherwise, for the receiver or successor

in interest to operate the business during the unexpired portion

of the license. The license may not be renewed, but the receiver

or successor in interest may apply for an original license. A

receiver or successor in interest operating for the unexpired

portion of the license is subject to the provisions of this code

relating to the suspension or cancellation of a license.

Acts 1977, 65th Leg., p. 460, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.03. EXPIRATION OR SUSPENSION OF LICENSE. (a) Except

as provided by Subsections (d) and (e) or another provision of

this code, any license except a branch, importer's, importer's

carrier's, or temporary license expires on the second anniversary

of the date on which it is issued. Notwithstanding Section

5.50(b), the commission shall require double the amount of fees

and surcharges otherwise applicable under this code for a license

with a two-year term.

(b) A secondary license which requires the holder of the license

to first obtain another license, including a late hours license

or temporary license, expires on the same date the basic or

primary license expires. The commission may not prorate or

refund any part of the fee for the secondary license if the

application of this section results in the expiration of the

license in less than two years.

(c) An action by the commission resulting in the suspension of a

basic or primary license also acts to suspend any secondary

license held by the holder of the basic or primary license.

(d) The commission by rule may require that the expiration date

for an individual license holder's license is the first

anniversary of the date on which the license is issued due to the

license holder's violation history.

(e) The commission may issue a license with an expiration date

less than two years after the date the license is issued in order

to maintain a reasonable annual distribution of renewal

application review work and license fees. If the commission

issues a license with an expiration date less than two years

after the date the license is issued, the commission shall

prorate the license fee on a monthly basis so that the license

holder pays only that portion of the license fee that is

allocable to the number of months during which the license is

valid.

Acts 1977, 65th Leg., p. 461, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1999, 76th Leg., ch. 517, Sec. 3, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

986, Sec. 5, eff. September 1, 2007.

Sec. 61.031. NOTIFICATION OF EXPIRED OR SUSPENDED LICENSE. (a)

The commission shall verify that the holder of an expired or

suspended retail license is not operating in violation of this

code. The verification, including any inspection of the premises

by commission personnel, must occur within a reasonable time

after the date the license expires or is suspended.

(b) The commission shall promptly notify each wholesaler, as

that term is ordinarily used and understood in Section 102.01,

who regularly supplies retailers in the geographic area that the

holder's retail license has expired or has been suspended.

Added by Acts 1999, 76th Leg., ch. 517, Sec. 4, eff. Sept. 1,

1999.

Sec. 61.04. LICENSE NOT ASSIGNABLE. No holder of a license may

assign his license to another person.

Acts 1977, 65th Leg., p. 461, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.05. NAME OF BUSINESS. No person may conduct a business

engaged in the manufacture, distribution, importation, or sale of

beer as owner or part owner except under the name to which the

license covering his place of business is issued.

Acts 1977, 65th Leg., p. 461, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.06. PRIVILEGES LIMITED TO LICENSED PREMISES; DELIVERIES.

No person licensed to sell beer, except a manufacturer or

distributor, may use or display a license or exercise a privilege

granted by the license except at the licensed premises.

Deliveries of beer and collections may be made off the licensed

premises in areas where the sale of beer is legal inside the

county where the license is issued, but only in response to

orders placed by the customer in person at the licensed premises

or by mail or telephone to the licensed premises.

Acts 1977, 65th Leg., p. 461, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.07. AGENT FOR SERVICE. Each manufacturer, distributor,

or person shipping or delivering beer into this state shall file

a certificate with the secretary of state designating the name,

street address, and business of his agent on whom process may be

served. If a certificate is not filed, service may be had on the

secretary of state in any cause of action arising out of a

violation of this code, and the secretary of state shall send any

citation served on him by registered mail, return receipt

requested, to the person for whom the citation is intended. The

receipt is prima facie evidence of service on the person.

Acts 1977, 65th Leg., p. 461, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.08. STATEMENT OF STOCK OWNERSHIP. The commission at any

time may require an officer of a corporation holding a license to

file a sworn statement showing the actual owners of the stock of

the corporation, the amount of stock owned by each, the officers

of the corporation, and any information concerning the

qualifications of the officers or stockholders.

Acts 1977, 65th Leg., p. 461, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.09. CHANGE OF LOCATION. If a licensee desires to change

his place of business, he may do so by applying to the county

judge on a form prescribed by the commission and obtaining his

consent. The application may be subject to protest and hearing in

the same way as an application for an original license. The

county judge may deny the application for any cause for which an

original license application may be denied. No additional license

fee for the unexpired term of the license shall be required in

the case of an application for a change of location.

Acts 1977, 65th Leg., p. 462, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.10. REPLACEMENT OF LICENSE. If a license is mutilated

or destroyed, the commission or administrator may issue another

license as a replacement in a manner acceptable to the commission

or administrator.

Acts 1977, 65th Leg., p. 462, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.11. WARNING SIGN REQUIRED. (a) Each holder of a

license who is not otherwise required to display a sign under

Section 411.204, Government Code, shall display in a prominent

place on the license holder's premises a sign giving notice that

it is unlawful for a person to carry a weapon on the premises

unless the weapon is a concealed handgun of the same category the

person is licensed to carry under Subchapter H, Chapter 411,

Government Code.

(b) The sign must be at least 6 inches high and 14 inches wide,

must appear in contrasting colors, and shall be displayed in a

conspicuous manner clearly visible to the public. The commission

or administrator may require the holder of the license to also

display the sign in a language other than English if it can be

observed or determined that a substantial portion of the expected

customers speak the other language as their familiar language.

Acts 1977, 65th Leg., p. 462, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1985, 69th Leg., ch. 689, Sec. 2, eff.

Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1261, Sec. 18, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 9.20, eff.

Sept. 1, 1999.

Sec. 61.111. HEALTH RISKS WARNING SIGN. (a) The commission by

rule shall require the holder of a license authorizing the sale

of beer for on-premises consumption to display a warning sign on

the door to each restroom on the licensed premises that informs

the public of the risks of drinking alcohol during pregnancy.

(b) The commission's rules shall specify the language of the

warning and the size and graphic design of the sign, including

font size and type.

Added by Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 18, eff. September 1, 2007.

Sec. 61.12. RESTRICTION ON CONSUMPTION. No licensee except a

holder of a license authorizing on-premises consumption of beer

may permit beer to be consumed on the premises where it is sold.

Acts 1977, 65th Leg., p. 462, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.13. CONDUCT SURETY BOND. (a) Except as provided in

Subsection (e) of this section, an applicant for a license or a

holder of a license issued under Chapter 69 of this code shall

file with the commission a surety bond in the amount of $5,000 or

$10,000 if the applicant for a license or holder of a license has

a business located within 1,000 feet of the property line of a

public school, conditioned on the applicant's or holder's

conformance with alcoholic beverage law.

(b) A surety bond required under this section shall contain the

following statements on the face of the bond:

(1) that the holder of the license will not violate a law of the

state relating to alcoholic beverages or a rule of the

commission; and

(2) that the holder of the license agrees that the amount of the

bond shall be paid to the state if the license is revoked or on

final adjudication that the holder violated a provision of this

code, regardless of whether the actions of an employee of a

holder are not attributable to the holder under Section 106.14.

(c) The commission shall adopt rules relating to the:

(1) form of a surety bond;

(2) qualifications for a surety;

(3) method for filing and obtaining approval of the bond by the

commission; and

(4) release or discharge of the bond.

(d) A holder of a license required to file a surety bond may

furnish instead of all or part of the required bond amount:

(1) one or more certificates of deposit assigned to the state

issued by a federally insured bank or savings institution

authorized to do business in this state; or

(2) one or more letters of credit issued by a federally insured

bank or savings institution authorized to do business in this

state.

(e) A holder of a license issued under this code who has held a

permit for three years or more before the date the holder applied

for renewal of the license is not required to furnish a surety

bond if the holder:

(1) has not had a license or permit issued under this code

revoked in the five years before the date the holder applied for

renewal of the license;

(2) is not the subject of a pending permit or license revocation

proceeding; and

(3) has continuously operated on the licensed premises for three

years or more before the date the holder applied for renewal of

the license.

(f) If a holder of a license is exempt from furnishing a conduct

surety bond under Subsection (e) of this section, the holder

shall be exempt from furnishing the bond at another location

where the holder applies for or holds a license.

(g) Repealed by Acts 1995, 74th Leg., ch. 607, Sec. 3, eff.

Sept. 1, 1995.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 48, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 607, Sec. 2, 3, eff.

Sept. 1, 1995.

Sec. 61.14. ALTERING FORM OF BUSINESS ENTITY. (a) The holder

of a license issued under this chapter, including a food and

beverage certificate, may alter the form of the business entity

that holds the license if the ownership of the newly created

business entity is identical to the ownership of the former

business entity.

(b) Before the 10th day preceding the date the holder of the

license converts to a different form of business, the holder of

the license shall:

(1) file notice with the commission on a form prescribed by the

commission of the change in the form of the business entity; and

(2) pay a $100 fee for each licensed premises affected by the

change in form of the business entity.

(c) After satisfying the requirements of Subsection (b) and

establishing the newly created business entity, that entity may

use the license and exercise any privileges granted by the

license.

Added by Acts 1997, 75th Leg., ch. 961, Sec. 2, eff. Sept. 1,

1997.

Sec. 61.15. CERTAIN APPLICATIONS PROHIBITED. Section 11.13

applies to an application for a license under this subtitle.

Added by Acts 2005, 79th Leg., Ch.

452, Sec. 5, eff. September 1, 2005.

SUBCHAPTER B. APPLICATION AND ISSUANCE OF LICENSES

Sec. 61.31. APPLICATION FOR LICENSE. (a) A person may file an

application for a license to manufacture, distribute, store, or

sell beer in termtime or vacation with the county judge of the

county in which he desires to conduct business. He shall file the

application in duplicate.

(b) The county judge shall set the application for a hearing to

be held not less than 5 nor more than 10 days after the

application is filed.

(c) Each applicant for an original license, other than a branch

or temporary license, shall pay a hearing fee of $5 to the county

clerk at the time of the hearing. The county clerk shall deposit

the fee in the county treasury. The applicant is liable for no

other fee except the annual license fee prescribed by this code.

(d) No person may sell beer during the pendency of his original

license application. No official may advise a person to the

contrary.

Acts 1977, 65th Leg., p. 462, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1997, 75th Leg., ch. 1347, Sec. 2, eff.

Sept. 1, 1997.

Sec. 61.311. MASTERS IN CERTAIN COUNTIES. (a) The county judge

of a county with a population of 1.3 million or more may appoint

a master to hear an application under this chapter.

(b) A master must be a citizen of this state and must be well

informed in the law of this state.

(c) A master is entitled to a salary set by the county judge and

approved by the commissioners court of the county in which the

master serves.

(d) An order referring a case to a master may:

(1) specify or limit the powers of the master and direct the

master to report only on particular issues, do particular acts,

or receive and report only on evidence;

(2) set the time and place for beginning and closing a hearing;

and

(3) set a date for filing a report.

(e) Except as limited or specified by an order referring a case,

a master may:

(1) swear witnesses for hearings;

(2) examine witnesses;

(3) hear evidence;

(4) rule on admissibility of evidence;

(5) make findings of fact on evidence;

(6) recommend an order to be entered by the referring judge; and

(7) do any other act necessary and proper for the efficient

performance of the master's duties under the order.

(f) At the conclusion of a hearing, a master shall transmit to

the referring judge any papers relating to the case, including

the master's findings.

(g) A referring judge may adopt, modify, correct, reject,

reverse, or recommit for further information a master's report.

(h) An applicant is entitled to a hearing before the judge, and

the master shall give each applicant written notice of that right

and a copy of the master's findings. A request for a hearing

before the judge must be filed with the judge not later than the

third day after the date notice of the master's findings is

received by the applicant. The right to a hearing before the

judge may be waived.

(i) A master may be an employee of the alcoholic beverage

commission designated by the administrator. The commission is

entitled to receive reimbursement for its expenses in connection

with furnishing a master under this subsection. If the commission

and the commissioners court of the county in which the master

serves do not have a contract providing for reimbursement of

expenses, the county judge may not appoint a master to hear an

application under this subsection.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 3.06, eff. Sept. 1,

1987. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 5, eff.

Sept. 1, 2001.

Sec. 61.312. DELEGATION OF DUTIES OF COUNTY JUDGE. (a) A

county judge may file an order with the commissioners court of

the county delegating to another county officer the duty to hear

applications under this chapter.

(b) An order of a county officer acting under the delegated

authority of the county judge in regard to a license has the same

effect as an order of the county judge.

(c) During the period in which the order is in effect, the

county judge may withdraw the authority delegated in relation to

any application and the county judge may hear that application.

(d) The county judge may at any time revoke an order delegating

duties under this section.

(e) In this section:

(1) "County officer" includes a judge of a statutory county

court.

(2) "Statutory county court" has the meaning assigned by Section

21.009, Government Code.

Added by Acts 1989, 71st Leg., ch. 137, Sec. 3, eff. May 5, 1989.

Amended by Acts 2001, 77th Leg., ch. 417, Sec. 1, eff. Sept. 1,

2001.

Sec. 61.32. HEARING BY COUNTY JUDGE. (a) If the county judge

finds that all facts stated in the application are true and no

legal ground to refuse a license exists, he shall enter an order

certifying those findings and give the applicant a copy of the

order. If the county judge finds otherwise, he shall enter an

order accordingly.

(b) If the county judge enters an order favorable to the

applicant, the applicant shall present a copy of the order to the

assessor and collector of taxes of the county and pay that

officer the appropriate license fee. The assessor and collector

of taxes then shall report to the commission on a form prescribed

by the commission, certifying that the application was approved

and that all required fees have been paid and furnishing any

other information the commission requires. The assessor and

collector of taxes shall attach a copy of the original

application to the report.

(c) In the case of an application to sell beer at retail, the

county judge may give due consideration to any recommendations

made by representatives of the commission, the state senator who

represents the area in question, the state representative who

represents the area in question, the county commissioner who

represents the area in question, or the sheriff or county or

district attorney of the county where the license is sought, or

the mayor, city council member or commissioner who represents the

area in question, or chief of police of the incorporated city

where the applicant seeks to conduct business.

Acts 1977, 65th Leg., p. 462, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1987, 70th Leg., ch. 674, Sec. 3.07, eff.

Sept. 1, 1987; Acts 1997, 75th Leg., ch. 209, Sec. 1, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 868, Sec. 2, eff. Sept. 1,

2001.

Sec. 61.33. ACTION BY COMMISSION OR ADMINISTRATOR. (a) On

receiving a report from the assessor and collector of taxes under

Section 61.32(b) of this code, the commission or administrator

shall issue the appropriate license if the commission or

administrator finds that the applicant is entitled to a license.

The license shall show the class of business the applicant is

authorized to conduct, the amount of fees paid, the address of

the place of business, the date the license is issued and the

date it expires, and any other information the commission

considers proper.

(b) The commission or administrator may refuse to issue a

license after receiving the report of the assessor and collector

of taxes if the commission or administrator possesses information

from which it is determined that any statement in the license

application is false or misleading or that there is other legal

reason why a license should not be issued. If the commission or

administrator refuses to issue a license, it or he shall enter an

order accordingly and the applicant is entitled to a refund of

any license fee he paid the assessor and collector of taxes in

connection with the application.

Acts 1977, 65th Leg., p. 463, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.34. APPEAL FROM DENIAL. (a) If the county judge,

commission, or administrator denies an application, the applicant

may appeal within 30 days from the date the order becomes final

and appealable to the district court of the county where the

application was made. The appeal is governed by Section 11.67 of

this code, and the court may hear the appeal in termtime or

vacation.

(b) If the judgment of the district court is in favor of the

applicant, regardless of whether an appeal is taken, a copy of

the judgment shall be presented to the assessor and collector of

taxes of the county where the application was made. The assessor

and collector of taxes shall accept the fees required by this

code and proceed as provided under Section 61.32 of this code as

if the county judge had approved the application.

(c) If a license is issued on the basis of a district court

judgment and that judgment is reversed on appeal, the mandate of

the appellate court automatically invalidates the license and the

applicant is entitled to a proportionate refund of fees for the

unexpired portion of the license. As much of the proceeds from

license fees collected under this subtitle as is necessary may be

appropriated for the payment of those refunds.

(d) A person appealing from an order under this section shall

give bond for all costs incident to the appeal and shall be

required to pay those costs if the judgment on appeal is

unfavorable to the applicant, but not otherwise. No bond is

required on appeals filed on behalf of the state.

Acts 1977, 65th Leg., p. 463, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.35. LICENSE FEES. (a) A separate license fee is

required for each place of business that manufactures, imports,

or sells beer.

(b) All license fees, except those for temporary licenses, shall

be deposited as provided in Section 205.02 of this code. The

assessor and collector of taxes shall make statements of the

amounts collected by him under this code to the commission at the

times and in the manner required by the commission or

administrator.

(c) No licensee may obtain a refund on the surrender or nonuse

of a license except as provided by this code.

(d) If a licensee engaged in selling beer is prevented from

continuing in business by a local option election, he is entitled

to a refund of a proportionate amount of the license fees he has

paid covering the unexpired term of his license. As much of the

proceeds derived under the provisions of this subtitle as is

necessary may be appropriated for that purpose.

Acts 1977, 65th Leg., p. 464, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.36. LOCAL FEE AUTHORIZED. (a) The governing body of an

incorporated city or town may levy and collect a fee not to

exceed one-half of the state fee for each license, except a

temporary or agent's beer license, issued for premises located

within the city or town. The commissioners court of a county may

levy and collect a fee equal to one-half the state fee for each

license, except a temporary or agent's beer license, issued for

premises located within the county. Those authorities may not

levy or collect any other fee or tax from the licensee except

general ad valorem taxes, the hotel occupancy tax levied under

Chapter 351, Tax Code, and the local sales and use tax levied

under Chapter 321, Tax Code.

(b) The commission or administrator may cancel a license if it

finds the licensee has not paid a fee levied under this section.

A licensee who sells an alcoholic beverage without first having

paid a fee levied under this section commits a misdemeanor

punishable by a fine of not less than $10 nor more than $200.

(c) Nothing in this code shall be construed as a grant to any

political subdivision of the authority to regulate licensees

except by collecting the fees authorized in this section and

exercising those powers granted to political subdivisions by

other provisions of this code.

(d) The commission or administrator may cancel or deny a license

for the retail sale of alcoholic beverages, including a license

held by the holder of a food and beverage certificate, if it

finds that the license holder or applicant has not paid

delinquent ad valorem taxes due on that licensed premises or due

from a business operated on that premises to any taxing authority

in the county of the premises. For purposes of this subsection, a

license holder or applicant is presumed delinquent in the payment

of taxes due if the license holder or applicant:

(1) is placed on a delinquent tax roll prepared under Section

33.03, Tax Code;

(2) has received a notice of delinquency under Section 33.04,

Tax Code; and

(3) has not made a payment required under Section 42.08, Tax

Code.

(e) In this section, "applicant" has the meaning assigned by

Section 11.45.

Acts 1977, 65th Leg., p. 464, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.27(a)(3),

14.29(2), eff. Aug. 28, 1989; Acts 1995, 74th Leg., ch. 377, Sec.

1, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 289, Sec. 2,

eff. Sept. 1, 2001.

Sec. 61.37. CERTIFICATION OF WET OR DRY STATUS. (a) The county

clerk of the county in which an application for a license is made

shall certify whether the location or address given in the

application is in a wet area and whether the sale of alcoholic

beverages for which the license is sought is prohibited by any

valid order of the commissioners court.

(b) The city secretary or clerk of the city in which an

application for a license is made shall certify whether the

location or address given in the application is in a wet area and

whether the sale of alcoholic beverages for which the license is

sought is prohibited by charter or ordinance.

(c) Once a license is issued, the certification that the

location or address is in a wet area may not be changed until

after a subsequent local option election to prohibit the sale of

alcoholic beverages.

Acts 1977, 65th Leg., p. 464, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 2003, 78th Leg., ch. 1047, Sec. 2, eff.

Sept. 1, 2003.

Sec. 61.38. NOTICE OF APPLICATION. (a) When an application for

a license to manufacture or distribute beer is filed, the county

clerk shall post at the courthouse door a written notice

containing the substance of the application and the date set for

hearing.

(b) When an original application to sell beer at retail at a

location previously licensed is filed, the county clerk shall

post at the courthouse door a written notice containing the

substance of the application and the date set for hearing.

(c) When an original application to sell beer at retail at a

location not previously licensed is filed, the county clerk shall

publish notice for two consecutive issues in a newspaper of

general circulation published in the city or town in which the

applicant's place of business is to be located. If no newspaper

of general circulation is published in that city or town, the

notice shall be published in a newspaper of general circulation

in the county where the applicant's business is to be located. If

no newspaper of general circulation is published in that county,

the notice shall be published in a newspaper which is published

in the closest neighboring county and is circulated in the county

where the license is sought. The notice shall be in 10-point

boldface type and shall set forth the type of license applied

for; the exact location of the business; the name of the owner or

owners; the trade name, if operating under an assumed name; and

in the case of a corporate applicant, the names and titles of all

officers of the corporation. At the time the application is

filed, the applicant shall deposit with the clerk the cost of

publishing notice, which the clerk shall use to pay for the

publication.

Acts 1977, 65th Leg., p. 465, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.381. NOTICE BY SIGN. (a) An applicant for a license

issued under this code for a location not previously licensed for

the on-premises consumption of alcoholic beverages shall, not

later than the 60th day before the date the application is filed,

prominently post an outdoor sign at the location stating that

alcoholic beverages are intended to be served on the premises,

the type of license, and the name and business address of the

applicant.

(b) The sign must be at least 24 by 36 inches in size and must

be written in lettering at least two inches in size. The

administrator may require the sign to be both in English and a

language other than English if it is likely that a substantial

number of the residents in the area speak a language other than

English as their familiar language. The commission shall provide

such sign and may charge a fee therefor.

(c) This section does not apply to an applicant for a license

issued under Chapter 64, 65, 66, or 71.

Added by Acts 1985, 69th Leg., ch. 169, Sec. 2, eff. Jan. 1,

1986. Amended by Acts 1995, 74th Leg., ch. 1028, Sec. 2, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1109, Sec. 2, eff. Sept.

1, 1999.

Sec. 61.382. NOTICE BY MAIL. (a) Except as provided by

Subsection (b), a person who submits an original application for

a license authorizing the retail sale of beer for on-premises

consumption shall give written notice of the application to each

residential address and established neighborhood association

located within 300 feet of any property line of the premises for

which the license is sought.

(b) The notice required by Subsection (a) does not apply to an

application that contains an application for a food and beverage

certificate.

(c) The notice required by this section must be:

(1) delivered by mail at the applicant's expense;

(2) provided in English and a language other than English if it

is likely that a substantial number of residents in the area

speak a language other than English as their familiar language;

and

(3) provided not earlier than the 14th day and not later than

the 7th day before the date the application is filed.

(d) The applicant shall submit with an application for a license

described by Subsection (a) a list of each residential address

provided notice under this section.

(e) The notice must be provided on a form prescribed by the

commission and must contain:

(1) the type of license and type of business for which the

applicant has applied;

(2) the exact location of the place of business for which the

license is sought;

(3) the name of each owner of the business or, if the business

is operated under an assumed name, the trade name and the name of

each owner;

(4) if the applicant is a corporation, the name and title of

each officer; and

(5) a description of the procedure for protesting the

application.

Added by Acts 2001, 77th Leg., ch. 868, Sec. 3, eff. Sept. 1,

2001.

Sec. 61.39. MAY CONTEST APPLICATION. Any person may contest the

facts stated in an application for a license to distribute,

manufacture, or sell beer at retail, or the applicant's right to

secure a license. The person may not be required to pay security

for the costs which may be incurred in the contest if the case

should be decided in favor of the applicant.

Acts 1977, 65th Leg., p. 465, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 2003, 78th Leg., ch. 186, Sec. 1, eff.

Sept. 1, 2003.

Sec. 61.40. PREMISES INELIGIBLE FOR LICENSE. Section 11.44 of

this code, which describes certain premises that are ineligible

for a license, applies to licenses issued under this subtitle.

Acts 1977, 65th Leg., p. 465, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.41. SECOND LICENSE AT SAME LOCATION; EFFECT ON EXISTING

LICENSE. (a) Except as provided by Subsection (d), no license

may be issued for a premises, location, or place of business for

which a license is in effect unless the holder of the existing

license has shown to the satisfaction of the commission that the

license holder will no longer exercise any privilege granted by

the existing license at that location.

(b) If the holder of the existing license desires to transfer

the license to another location, the license holder may apply for

a transfer of location in accordance with this code.

(c) If the holder of the existing license has made a declaration

required by the commission that the license holder will no longer

use the license, the license holder may not manufacture or sell

beer or possess it for the purpose of sale until the license has

been reinstated. The holder may apply to the county judge for

the reinstatement of the license in the same manner and according

to the same procedure as in the case of an original license

application. The county judge or the commission or administrator

may deny reinstatement of the license for any cause for which an

original license application may be denied.

(d) Notwithstanding Subsection (a) and Sections 11.49 and

109.53, more than one manufacturer's or nonresident

manufacturer's license may be issued for a single premises if the

license holder for the premises has contracted with an entity or

successor to an entity that on May 1, 2005, held a manufacturer's

or nonresident manufacturer's license or whose brand was legally

sold in this state for the use of the license holder's premises

for manufacturing purposes or to provide manufacturing services.

Acts 1977, 65th Leg., p. 465, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2005, 79th Leg., Ch.

1182, Sec. 4, eff. June 18, 2005.

Sec. 61.42. MANDATORY GROUNDS FOR REFUSAL: DISTRIBUTOR OR

RETAILER. (a) The county judge shall refuse to approve an

application for a license as a distributor or retailer if he has

reasonable grounds to believe and finds that:

(1) the applicant is a minor;

(2) the applicant is indebted to the state for any taxes, fees,

or penalties imposed by this code or by rule of the commission;

(3) the place or manner in which the applicant for a retail

dealer's license may conduct his business warrants a refusal of a

license based on the general welfare, health, peace, morals,

safety, and sense of decency of the people;

(4) the applicant is in the habit of using alcoholic beverages

to excess or is mentally or physically incompetent;

(5) the applicant is not a United States citizen or has not been

a citizen of Texas for a period of one year immediately preceding

the filing of his application, unless he was issued an original

or renewal license on or before September 1, 1948;

(6) the applicant was finally convicted of a felony during the

five years immediately preceding the filing of his application;

(7) the applicant is not of good moral character or his

reputation for being a peaceable, law-abiding citizen in the

community where he resides is bad; or

(8) as to a corporation, it is not incorporated under the laws

of this state, or at least 51 percent of the corporate stock is

not owned at all times by persons who individually are qualified

to obtain a license, except that this subdivision does not apply

to a holder of any renewal of a distributor's license which was

in effect on January 1, 1953, or to an applicant for a beer

retailer's on-premise license for a railway car.

(b) The county judge, commission, or administrator shall refuse

to approve or issue an original retail dealer's or retail

dealer's on-premise license unless the applicant for the license

files with the application a certificate issued by the

comptroller of public accounts stating that the applicant holds,

or has applied for and satisfies all legal requirements for the

issuance of, a sales tax permit for the place of business for

which the license is sought.

(c) The county judge, commission, or administrator shall refuse

to approve or issue for a period of one year a retail dealer's

on-premise license or a wine and beer retailer's permit for a

premises where a license or permit has been canceled during the

preceding 12 months as a result of a shooting, stabbing, or other

violent act, or as a result of an offense involving drugs.

Acts 1977, 65th Leg., p. 466, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 1967, ch. 777, Sec. 6,

eff. Aug. 27, 1979; Acts 1981, 67th Leg., p. 254, ch. 107, Sec.

4, eff. Sept. 1, 1981; Acts 1985, 69th Leg., ch. 285, Sec. 5,

eff. Sept. 1, 1986; Acts 1985, 69th Leg., ch. 462, Sec. 6, eff.

Sept. 1, 1986; Acts 1985, 69th Leg., ch. 690, Sec. 2, eff. Sept.

1, 1985; Acts 1993, 73rd Leg., ch. 934, Sec. 50, 51, eff. Sept.

1, 1993; Acts 2003, 78th Leg., ch. 625, Sec. 3, eff. Sept. 1,

2003.

Sec. 61.43. DISCRETIONARY GROUNDS FOR REFUSAL: DISTRIBUTOR OR

RETAILER. (a) The county judge may refuse to approve an

application for a license as a distributor or retailer if the

county judge has reasonable grounds to believe and finds that:

(1) the applicant has been finally convicted in a court of

competent jurisdiction for the violation of a provision of this

code during the two years immediately preceding the filing of an

application;

(2) five years has not elapsed since the termination, by pardon

or otherwise, of a sentence imposed for conviction of a felony;

(3) the applicant has violated or caused to be violated a

provision of this code or a rule or regulation of the commission,

for which a suspension was not imposed, during the 12-month

period immediately preceding the filing of an application;

(4) the applicant failed to answer or falsely or incorrectly

answered a question in an original or renewal application;

(5) the applicant for a retail dealer's license does not have an

adequate building available at the address for which the license

is sought before conducting any activity authorized by the

license;

(6) the applicant or a person with whom the applicant is

residentially domiciled had an interest in a license or permit

which was cancelled or revoked within the 12-month period

immediately preceding the filing of an application;

(7) the applicant failed or refused to furnish a true copy of

the application to the commission's district office in the

district in which the premises sought to be licensed are located;

(8) the premises on which beer is to be sold for on-premises

consumption does not have:

(A) running water, if it is available; or

(B) separate free toilets for males and females, properly

identified, on the premises for which the license is sought or,

if the premises is a restaurant that derives less than 50 percent

of its gross revenue from the sale of alcohol, is 2,500 square

feet or less, and has an occupancy rating of 50 persons or less,

at least one toilet, properly identified, on the premises for

which the license is sought;

(9) the applicant for a retail dealer's license will conduct

business in a manner contrary to law or in a place or manner

conducive to a violation of the law; or

(10) the place, building, or premises for which the license is

sought was used for selling alcoholic beverages in violation of

the law at any time during the six months immediately preceding

the filing of the application or was used, operated, or

frequented during that time for a purpose or in a manner which

was lewd, immoral, offensive to public decency, or contrary to

this code.

(b) Subsection (a)(8) does not apply to an application under

this section if the premises for which the application is

submitted is part of a larger business complex with multiple

tenant or commercial spaces, including a mall, that is open to

the public and that offers the facilities required by Subsection

(a)(8).

Acts 1977, 65th Leg., p. 466, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1993, 73rd Leg., ch. 934, Sec. 52, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1068, Sec. 1, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 625, Sec. 4, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1026, Sec. 1, eff. June 20, 2003.

Sec. 61.44. REFUSAL OF DISTRIBUTOR'S OR RETAILER'S LICENSE:

PROHIBITED INTERESTS. (a) The county judge may refuse to

approve an application for a license as a distributor or retailer

if he has reasonable grounds to believe and finds that:

(1) the applicant has a financial interest in an establishment

authorized to sell distilled spirits, except as authorized in

Section 22.06, 24.05, or 102.05 of this code;

(2) a person engaged in the business of selling distilled

spirits has a financial interest in the business to be conducted

under the license sought by the applicant, except as authorized

in Section 22.06, 24.05, or 102.05 of this code; or

(3) the applicant is residentially domiciled with a person who

has a financial interest in an establishment engaged in the

business of selling distilled spirits, except as authorized in

Section 22.06, 24.05, or 102.05 of this code.

(b) The county judge may refuse to approve an application for a

retail dealer's license if he has reasonable grounds to believe

and finds that:

(1) the applicant has a real interest in the business or

premises of the holder of a manufacturer's or distributor's

license; or

(2) the premises sought to be licensed are owned in whole or

part by the holder of a manufacturer's or distributor's license.

Acts 1977, 65th Leg., p. 467, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.45. REFUSAL OF RETAILER'S OR DISTRIBUTOR'S LICENSE:

PROHIBITED INTEREST IN PREMISES. (a) The county judge may

refuse to approve an application for a retail dealer's license if

he has reasonable grounds to believe and finds that:

(1) the applicant owns or has an interest in the premises

covered by a manufacturer's or distributor's license; or

(2) the holder of a manufacturer's or distributor's license owns

or has an interest in the premises sought to be licensed.

(b) The county judge may refuse to approve an application for a

distributor's license if he has reasonable grounds to believe and

finds that:

(1) the applicant owns or has an interest in the premises

covered by a retail dealer's license; or

(2) a holder of a retail dealer's license owns or has an

interest in the premises sought to be licensed.

Acts 1977, 65th Leg., p. 467, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.46. MANUFACTURER'S LICENSE: GROUNDS FOR REFUSAL. (a)

This section applies to any applicant for a manufacturer's

license, including a domestic corporation or foreign corporation

qualified to do business in Texas, administrator or executor, or

other person. This section does not apply to a holder of a

subsequent renewal of a manufacturer's license which was in

effect on January 1, 1953.

(b) The county judge shall refuse to approve an application for

a manufacturer's license if he has reasonable grounds to believe

and finds that the applicant has failed to state under oath that

it will engage in the business of brewing and packaging beer in

this state within three years after the issuance of its original

license in sufficient quantities as to make its operation that of

a bona fide brewing manufacturer.

(c) In the case of a corporate applicant, the statement shall be

sworn to and subscribed by one of the corporation's principal

officers.

Acts 1977, 65th Leg., p. 468, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.47. RETAIL LICENSE: REFUSAL BY COMMISSION OR

ADMINISTRATOR. If the county judge approves an application for a

license as a retail dealer, the commission or administrator may

refuse to issue a license for any reason which would have been a

ground for the county judge to have refused to approve the

application.

Acts 1977, 65th Leg., p. 468, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.48. RENEWAL APPLICATION. An application to renew a

license shall be filed in writing with the assessor and collector

of taxes of the county in which the licensed premises are located

no earlier than 30 days before the license expires but not after

it expires. The application shall be signed by the applicant and

shall contain complete information required by the commission

showing that the applicant is not disqualified from holding a

license. The application shall be accompanied by the appropriate

license fee plus a filing fee of $2. The assessor and collector

of taxes shall deposit the $2 filing fee in the county treasury

and shall account for it as a fee of office. No applicant for a

renewal may be required to pay any fee other than license fees

and the filing fee unless he is required by the commission or

administrator to submit to a renewal hearing before the county

judge.

Acts 1977, 65th Leg., p. 468, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.49. RENEWAL APPLICATION TRANSMITTED TO COMMISSION. When

the renewal application has been filed in accordance with Section

61.48 of this code, the assessor and collector of taxes shall

transmit to the commission the original copy of the application

plus a certification that all required fees have been paid for

the ensuing license period. On receiving the application and

certification, the commission or administrator may in its

discretion issue a renewal license or reject the application and

require the applicant to file an application with the county

judge and submit to a hearing as is required in the case of an

original application. When an application for renewal is

rejected, the applicant is entitled to a refund of any license

fee that was paid to the assessor and collector of taxes at the

time the renewal application was filed.

Acts 1977, 65th Leg., p. 468, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.50. RENEWAL OF RETAIL DEALER'S LICENSE: GROUNDS FOR

REFUSAL. The commission or administrator, without a hearing, may

refuse to issue a renewal of a retail dealer's license and

require the applicant to make an original application if it is

found that circumstances exist which would warrant the refusal of

an original application under any pertinent provision of this

code.

Acts 1977, 65th Leg., p. 468, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.51. PREMISES DEFINED; DESIGNATION OF LICENSED PREMISES.

"Premises" is defined in Section 11.49 of this code. The

designating of licensed premises by license applicants is also

covered by that section.

Acts 1977, 65th Leg., p. 469, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.52. ADMINISTRATIVE PENALTY IN CERTAIN COUNTIES. Section

11.321 applies to an original or renewal application for a retail

dealer's on-premise license, other than a license with a food and

beverage certificate, for an establishment located in a county

with a population of 1.4 million or more.

Added by Acts 2005, 79th Leg., Ch.

452, Sec. 6, eff. September 1, 2005.

SUBCHAPTER C. CANCELLATION AND SUSPENSION OF LICENSES

Sec. 61.71. GROUNDS FOR CANCELLATION OR SUSPENSION: RETAIL

DEALER. (a) The commission or administrator may suspend for not

more than 60 days or cancel an original or renewal retail

dealer's on- or off-premise license if it is found, after notice

and hearing, that the licensee:

(1) violated a provision of this code or a rule of the

commission during the existence of the license sought to be

cancelled or suspended or during the immediately preceding

license period;

(2) was finally convicted for violating a penal provision of

this code;

(3) was finally convicted of a felony while holding an original

or renewal license;

(4) made a false statement or a misrepresentation in his

original application or a renewal application;

(5) with criminal negligence sold, served, or delivered an

alcoholic beverage to a minor;

(6) sold, served, or delivered an alcoholic beverage to an

intoxicated person;

(7) sold, served, or delivered an alcoholic beverage at a time

when its sale is prohibited;

(8) entered or offered to enter an agreement, condition, or

system which would constitute the sale or possession of alcoholic

beverages on consignment;

(9) possessed on the licensed premises, or on adjacent premises

directly or indirectly under his control, an alcoholic beverage

not authorized to be sold on the licensed premises, or permitted

an agent, servant, or employee to do so, except as permitted by

Section 22.06, 24.05, or 102.05 of this code;

(10) does not have at his licensed premises:

(A) running water, if it is available; and

(B) separate toilets for both sexes which are properly

identified, or, if the premises is a restaurant that derives less

than 50 percent of its gross revenue from the sale of alcohol, is

2,500 square feet or less, and has an occupancy rating of 50

persons or less, at least one toilet that is properly identified;

(11) permitted a person on the licensed premises to engage in

conduct which is lewd, immoral, or offensive to public decency;

(12) employed a person under 18 years of age to sell, handle, or

dispense beer, or to assist in doing so, in an establishment

where beer is sold for on-premises consumption;

(13) conspired with a person to violate Section 101.41-101.43,

101.68, 102.11-102.15, 104.04, 108.01, or 108.04-108.06 of this

code, or a rule promulgated under Section 5.40 of this code, or

accepted a benefit from an act prohibited by any of these

sections or rules;

(14) refused to permit or interfered with an inspection of the

licensed premises by an authorized representative of the

commission or a peace officer;

(15) permitted the use or display of his license in the conduct

of a business for the benefit of a person not authorized by law

to have an interest in the license;

(16) maintained blinds or barriers at his place of business in

violation of this code;

(17) conducted his business in a place or manner which warrants

the cancellation or suspension of the license based on the

general welfare, health, peace, morals, safety, and sense of

decency of the people;

(18) consumed an alcoholic beverage or permitted one to be

consumed on the licensed premises at a time when the consumption

of alcoholic beverages is prohibited by this code;

(19) purchased beer for the purpose of resale from a person

other than the holder of a manufacturer's or distributor's

license;

(20) acquired an alcoholic beverage for the purpose of resale

from another retail dealer of alcoholic beverages;

(21) owned an interest of any kind in the business or premises

of the holder of a distributor's license;

(22) purchased, sold, offered for sale, distributed, or

delivered an alcoholic beverage, or consumed an alcoholic

beverage or permitted one to be consumed on the licensed premises

while his license was under suspension;

(23) purchased, possessed, stored, sold, or offered for sale

beer in or from an original package bearing a brand or trade name

of a manufacturer other than the brand or trade name shown on the

container;

(24) habitually uses alcoholic beverages to excess, is mentally

incompetent, or is physically unable to manage his establishment;

(25) imported beer into this state except as authorized by

Section 107.07 of this code;

(26) occupied premises in which the holder of a manufacturer's

or distributor's license had an interest of any kind;

(27) knowingly permitted a person who had an interest in a

permit or license which was cancelled for cause to sell, handle,

or assist in selling or handling alcoholic beverages on the

licensed premises within one year after the cancellation;

(28) was financially interested in a place of business engaged

in the selling of distilled spirits or permitted a person having

an interest in that type of business to have a financial interest

in the business authorized by his license, except as permitted by

Section 22.06, 24.05, or 102.05 of this code;

(29) is residentially domiciled with or related to a person

engaged in selling distilled spirits, except as permitted by

Section 22.06, 24.05, or 102.05 of this code, so that there is a

community of interests which the commission or administrator

finds contrary to the purposes of this code;

(30) is residentially domiciled with or related to a person

whose license has been cancelled within the preceding 12 months

so that there is a community of interests which the commission or

administrator finds contrary to the purposes of this code; or

(31) failed to promptly report to the commission a breach of the

peace occurring on the licensee's licensed premises.

(b) Subdivisions (9), (28), (29), and (30) of Subsection (a) of

this section do not apply to a licensee whose business is located

in a hotel in which an establishment authorized to sell distilled

spirits in unbroken packages is also located if the licensed

premises of the businesses do not coincide or overlap.

(c) The grounds listed in Subsection (a) of this section, except

the ground contained in Subdivision (2), also apply to each

member of a partnership or association and, as to a corporation,

to the president, manager, and owner of the majority of the

corporate stock. This subsection shall not be construed as

prohibiting anything permitted by Section 22.06, 24.05, or 102.05

of this code.

(d) The grounds set forth in Subdivisions (1), (4)-(14), (16),

(18), (19), (21), (23), and (26), of Subsection (a) of this

section, also apply to an agent, servant, or employee of the

licensee.

(e) The commission or administrator without a hearing may for

investigative purposes summarily suspend a retail dealer's

on-premise license for not more than seven days if the commission

or administrator finds that a shooting, stabbing, or murder has

occurred on the licensed premises which is likely to result in a

subsequent act of violence. Notice of the order suspending the

license shall be given to the licensee personally within 24 hours

of the time the violent act occurs. If the licensee cannot be

located, notice shall be provided by posting a copy of the order

on the front door of the licensed premises.

(f) Except as provided by Subsection (g) or (j), the commission

or administrator shall cancel an original or renewal dealer's

on-premises or off-premises license if it is found, after notice

and hearing, that the licensee knowingly allowed a person to

possess a firearm in a building on the licensed premises. This

subsection does not apply to a person:

(1) who holds a security officer commission issued under Chapter

1702, Occupations Code, if:

(A) the person is engaged in the performance of the person's

duties as a security officer;

(B) the person is wearing a distinctive uniform; and

(C) the weapon is in plain view;

(2) who is a peace officer;

(3) who is a licensee or an employee of a licensee if the person

is supervising the operation of the premises; or

(4) who possesses a concealed handgun of the same category the

person is licensed to carry under Subchapter H, Chapter 411,

Government Code, unless the person is on the premises of a

business described by Section 46.035(b)(1), Penal Code.

(g) The commission may adopt a rule allowing:

(1) a gun or firearm show on the premises of a license holder,

if the premises is owned or leased by a governmental entity or a

nonprofit civic, religious, charitable, fraternal, or veterans'

organization;

(2) the holder of a license for the sale of alcoholic beverages

for off-premises consumption to also hold a federal firearms

license; or

(3) the ceremonial display of firearms on the premises of the

license holder.

(h) The length of a suspension must be appropriate for the

nature and seriousness of the violation. In determining the

length of a suspension, the commission or administrator shall

consider:

(1) the type of license or permit held;

(2) the type of violation;

(3) any aggravating or ameliorating circumstances concerning the

violation, including those enumerated in Section 11.64(c); and

(4) the permittee's or licensee's previous violations.

(i) The length of a suspension may not be based on:

(1) the volume of alcoholic beverages sold;

(2) the receipts of the business;

(3) the taxes paid; or

(4) the financial condition of the permittee or licensee.

(j) The commission shall adopt rules allowing a historical

reenactment on the premises of a license holder. Rules adopted

under this subsection must prohibit the use of live ammunition in

a historical reenactment.

(k) A hearing under Subsection (a) must be concluded not later

than the 60th day after the date notice is provided under that

subsection. The provisions of this subsection may not be waived

by the license holder or the commission. This subsection applies

only to a hearing in connection with a retail dealer's on-premise

license, other than a license held with a food and beverage

certificate, for premises located in a county with a population

of 1.4 million or more.

(l) Section 11.61(b-1) applies to a retail dealer's on-premise

license, other than a license held with a food and beverage

certificate, for premises located in a county with a population

of 1.4 million or more.

Acts 1977, 65th Leg., p. 469, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1981, 67th Leg., p. 254, ch. 107, Sec. 5,

eff. Sept. 1, 1981; Acts 1985, 69th Leg., ch. 285, Sec. 6, eff.

Sept. 1, 1986; Acts 1985, 69th Leg., ch. 462, Sec. 1, eff. Aug.

26, 1985, Sec. 7, eff. Sept. 1, 1986; Acts 1985, 69th Leg., ch.

687, Sec. 2, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 437,

Sec. 2, eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 934, Sec.

53, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 998, Sec. 2,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1001, Sec. 2, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1138, Sec. 1, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1261, Sec. 19, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 62, Sec. 9.21, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 1420, Sec. 14.726, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 1026, Sec. 2, eff. June 20, 2003;

Acts 2003, 78th Leg., ch. 1223, Sec. 4, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

452, Sec. 7, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

976, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(4), eff. September 1, 2007.

Sec. 61.711. RETAIL DEALER: CONVICTION OF OFFENSE RELATING TO

DISCRIMINATION. The commission or administrator may suspend for

not more than 60 days or cancel an original or renewal retail

dealer's on- or off-premise license if it is found after notice

and hearing that:

(1) the licensee has been finally convicted of any offense under

a state or federal law or a municipal ordinance prohibiting the

violation of an individual's civil rights or the discrimination

against an individual on the basis of the individual's race,

color, creed, or national origin; and

(2) the offense was committed on the licensed premises or in

connection with the operation of the licensee's business.

Added by Acts 1979, 66th Leg., p. 1441, ch. 632, Sec. 2, eff.

Aug. 27, 1979.

Sec. 61.712. GROUNDS FOR CANCELLATION OR SUSPENSION: SALES TAX.

The commission or administrator may refuse to renew or, after

notice and hearing, suspend for not more than 60 days or cancel a

license if the commission or administrator finds that the

licensee:

(1) no longer holds a sales tax permit, if required, for the

place of business covered by the license; or

(2) is shown on the records of the comptroller of public

accounts as being subject to a final determination of taxes due

and payable under the Limited Sales, Excise and Use Tax Act

(Chapter 151, Tax Code), or is shown on the records of the

comptroller of public accounts as being subject to a final

determination of taxes due and payable under Chapter 321, Tax

Code.

Added by Acts 1979, 66th Leg., p. 1968, ch. 777, Sec. 7(a), eff.

Aug. 27, 1979. Amended by Acts 1981, 67th Leg., p. 1779, ch. 389,

Sec. 32, eff. Jan. 1, 1982; Acts 1989, 71st Leg., ch. 2, Sec.

14.27(a)(4), eff. Aug. 28, 1989.

Sec. 61.72. SUSPENSION OR CANCELLATION: RETAILER: PREMISES.

Except for a violation of the credit or cash law, a penalty of

suspension or cancellation of the license of a retail dealer

shall be assessed against the license for the premises where the

offense was committed.

Acts 1977, 65th Leg., p. 471, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.721. CANCELLATION OF PERMIT OR LICENSE IN CERTAIN

MUNICIPALITIES. The commission or administrator may cancel an

original or a renewal wine and beer retailer's permit or retail

dealer's on-premise license and may refuse to issue any new

alcoholic beverage permit or license for the same premises for

one year after the date of cancellation if:

(1) the chief of police of the city or the sheriff of the county

in which the premises are located has submitted a sworn statement

to the commission stating specific allegations that the place or

manner in which the permittee or licensee conducts its business

endangers the general welfare, health, peace, morals, or safety

of the community and further stating that there is a reasonable

likelihood that such conduct would continue at the same location

under another licensee or permittee; and

(2) the commission or administrator finds, after notice and

hearing within the county where the premises are located, that

the place or manner in which the permittee or licensee conducts

its business does in fact endanger the general welfare, health,

peace, morals, or safety of the community and that there is a

reasonable likelihood that such conduct would continue at the

same location under another licensee or permittee.

Added by Acts 1993, 73rd Leg., ch. 139, Sec. 1, eff. May 16,

1993.

Sec. 61.73. RETAIL DEALER: CREDIT PURCHASE OR DISHONORED CHECK.

(a) The commission or administrator may suspend for not more

than 60 days or cancel an original or renewal retail dealer's on-

or off-premise license if it is found, after notice and hearing,

that the licensee purchased beer or the containers or original

packages in which it is contained or packaged except by cash

payment to the seller on or before delivery. No holder of either

type of license may use a maneuver, device, subterfuge, or shift

by which credit is accepted, including payment or attempted

payment by a postdated check or draft. Credit for the return of

unbroken or undamaged containers or original packages previously

paid for by the purchaser may be accepted as cash by the seller

in an amount not more than the amount originally paid for them by

the purchaser.

(b) The commission or administrator may suspend for not more

than 60 days or cancel an original or renewal retail dealer's on-

or off-premise license if it is found, after notice and hearing,

that the licensee gave a check, as maker or endorser, or a draft,

as drawer or endorser, as full or partial payment for beer or the

containers or packages in which it is contained or packaged,

which is dishonored when presented for payment.

Acts 1977, 65th Leg., p. 471, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.74. GROUNDS FOR CANCELLATION OR SUSPENSION: DISTRIBUTOR.

(a) The commission or administrator may suspend for not more

than 60 days or cancel an original or renewal general, local, or

branch distributor's license if it is found, after notice and

hearing, that the licensee:

(1) violated a provision of this code or a rule of the

commission during the existence of the license sought to be

cancelled or suspended or during the immediately preceding

license period;

(2) was finally convicted for violating a penal provision of

this code;

(3) was finally convicted of a felony while holding an original

or renewal license;

(4) violated Section 101.41-101.43, 101.68, 102.11-102.15,

104.04, 108.01, or 108.04-108.06 of this code, or a rule or

regulation promulgated under Section 5.40 of this code;

(5) failed to comply with a requirement of the commission

relating to the keeping of records or making of reports;

(6) failed to pay any tax due the state on any beer he sold,

stored, or transported;

(7) refused to permit or interfered with an inspection of his

licensed premises, vehicles, books, or records by an authorized

representative of the commission;

(8) consummated a sale of beer outside the county or counties in

which he was authorized to sell beer by his license;

(9) purchased, sold, offered for sale, distributed, or delivered

beer while his license was under suspension;

(10) permitted the use of his license in the operation of a

business conducted for the benefit of a person not authorized by

law to have an interest in the business;

(11) made a false or misleading representation or statement in

his original application or a renewal application;

(12) habitually uses alcoholic beverages to excess, is mentally

incompetent, or is physically unable to manage his establishment;

(13) misrepresented any beer sold by him to a retailer or to the

public;

(14) with criminal negligence sold or delivered beer to a minor;

or

(15) purchased, possessed, stored, sold, or offered for sale

beer in an original package bearing a brand or trade name of a

manufacturer other than the brand or trade name of the

manufacturer shown on the container.

(b) Each ground specified in Subsection (a) of this section also

applies to each member of a partnership or association and, as to

a corporation, to the president, manager, and owner of the

majority of the corporate stock. The grounds specified in

Subdivisions (7)-(9) and (13)-(15) also apply to an agent,

servant, or employee of the licensee.

Acts 1977, 65th Leg., p. 471, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 1972, ch. 777, Sec. 20,

eff. Aug. 27, 1979; Acts 1981, 67th Leg., p. 256, ch. 107, Sec.

6, eff. Sept. 1, 1981; Acts 1985, 69th Leg., ch. 285, Sec. 7,

eff. Sept. 1, 1986; Acts 1985, 69th Leg., ch. 462, Sec. 8, eff.

Sept. 1, 1986; Acts 1993, 73rd Leg., ch. 437, Sec. 3, eff. Sept.

1, 1993; Acts 1993, 73rd Leg., ch. 934, Sec. 54, eff. Sept. 1,

1993.

Sec. 61.75. SUSPENSION OF MANUFACTURER'S LICENSE. If a

manufacturer violates a provision of this code or a rule of the

commission, the commission or administrator may order the

manufacturer to cease and desist from the violation and may

suspend its license, after notice and hearing, until the licensee

obeys the order.

Acts 1977, 65th Leg., p. 472, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.76. SUSPENSION INSTEAD OF CANCELLATION. When a cause

for the cancellation of a license is prescribed by this code, the

commission or administrator has the discretionary authority to

suspend the license for not more than 60 days rather than to

cancel the license.

Acts 1977, 65th Leg., p. 472, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.761. ALTERNATIVES TO SUSPENSION, CANCELLATION. Section

11.64 of this code relates to alternatives to the suspension or

cancellation of a license.

Added by Acts 1977, 65th Leg., p. 1183, ch. 453, Sec. 8, eff.

Sept. 1, 1977.

Sec. 61.77. CERTAIN ACTS ALSO VIOLATIONS OF CODE. Any act of

omission or commission which is a ground for cancellation or

suspension of a license under Section 61.71, 61.74, or 61.75 of

this code is also a violation of this code, punishable as

provided in Section 1.05 of this code, except that the penalty

for making a false statement in an application for a license or

in a statement, report, or other instrument to be filed with the

commission, which is required to be sworn, is provided in Section

101.69 of this code.

Acts 1977, 65th Leg., p. 472, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.78. VIOLATOR NOT EXCUSED BY CANCELLATION OR SUSPENSION.

The cancellation or suspension of a license does not excuse the

violator from the penalties provided in this code.

Acts 1977, 65th Leg., p. 472, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.79. NOTICE OF HEARING: REFUSAL, CANCELLATION, OR

SUSPENSION OF LICENSE. Section 11.63 of this code relates to

notice of a hearing for the refusal, cancellation, or suspension

of a license.

Acts 1977, 65th Leg., p. 473, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.80. HEARING FOR CANCELLATION OR SUSPENSION OF LICENSE.

The commission or administrator, on the motion of either, may set

a date for a hearing to determine if a license should be

cancelled or suspended. The commission or administrator shall set

a hearing on the petition of the mayor or chief of police of the

city or town in which the licensed premises are located or of the

county judge, sheriff, or county attorney of the county in which

the licensed premises are located. The commission or

administrator shall notify the licensee of the hearing and of his

right to appear and show cause why his license should not be

cancelled or suspended.

Acts 1977, 65th Leg., p. 473, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.81. APPEAL FROM CANCELLATION, SUSPENSION, OR REFUSAL OF

LICENSE. Section 11.67 of this code applies to an appeal from a

decision or order of the commission or administrator refusing,

cancelling, or suspending a license.

Acts 1977, 65th Leg., p. 473, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.82. MAY NOT RESTRAIN SUSPENSION ORDER. No suit of any

nature may be maintained in a court of this state to restrain the

commission or administrator or any other officer from enforcing

an order of suspension issued by the commission or administrator.

Acts 1977, 65th Leg., p. 473, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.83. CANCELLATION OR SUSPENSION: WHEN EFFECTIVE. The

manner in which the suspension or cancellation of a license takes

effect is governed by Section 11.65 of this code.

Acts 1977, 65th Leg., p. 473, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.84. ACTIVITIES PROHIBITED DURING CANCELLATION OR

SUSPENSION. (a) No person whose license is cancelled may sell

or offer for sale beer for a period of one year immediately

following the cancellation, unless the order of cancellation is

superseded pending trial or unless he prevails in a final

judgment rendered on an appeal prosecuted in accordance with this

code.

(b) No person may sell or offer for sale an alcoholic beverage

which he was authorized to sell under a license after the license

has been suspended. If it is established to the satisfaction of

the commission or administrator at a hearing that an alcoholic

beverage was sold on or from a licensed premise during a period

of suspension, the commission or administrator may cancel the

license.

Acts 1977, 65th Leg., p. 473, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.85. DISPOSAL OF STOCK ON TERMINATION OF LICENSE. (a) A

person whose license is cancelled or forfeited may, within 30

days of the cancellation or forfeiture, make a bulk sale or

disposal of any stock of beer on hand at the time of the

cancellation or forfeiture.

(b) The authority of the commission to promulgate rules relating

to the disposal of beverages in bulk on the suspension or

cancellation of a license or on the death, insolvency, or

bankruptcy of a licensee is covered by Section 11.69 of this

code.

Acts 1977, 65th Leg., p. 473, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 61.86. DISCIPLINE FOR ACTIONS OF AGENT. The commission or

administrator may suspend or revoke the license of a person who

is the employer of or represented by the holder of an agent's

beer license as described by Section 73.01 or otherwise

discipline the person based on an act or omission of the holder

of the agent's beer license only if an individual employed by the

person in a supervisory position:

(1) was directly involved in the act or omission of the holder

of the agent's beer license;

(2) had notice or knowledge of the act or omission; or

(3) failed to take reasonable steps to prevent the act or

omission.

Added by Acts 1999, 76th Leg., ch. 947, Sec. 2, eff. Sept. 1,

1999.

Sec. 61.87. AFFIRMATION OF COMPLIANCE. A person who holds a

license under Chapter 64, 65, or 66 may not be subject to an

administrative sanction for selling or delivering an alcoholic

beverage to a retailer not authorized to purchase and receive the

alcoholic beverage if the license holder:

(1) reasonably believes that the retailer is authorized to

purchase and receive that type of alcoholic beverage; and

(2) obtains from the retailer at the time of delivery a written

affirmation, which may be printed or stamped on a sales invoice

evidencing the sale or delivery of alcoholic beverages by the

license holder, that the retailer is authorized to purchase and

receive the type of alcoholic beverage sold and delivered by the

license holder.

Added by Acts 1999, 76th Leg., ch. 577, Sec. 2, eff. Sept. 1,

1999. Renumbered from Sec. 61.86 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(5), eff. Sept. 1, 2001.



CHAPTER 62. MANUFACTURER'S LICENSE

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE B. LICENSES

CHAPTER 62. MANUFACTURER'S LICENSE

Sec. 62.01. AUTHORIZED ACTIVITIES. (a) The holder of a

manufacturer's license may:

(1) manufacture or brew beer and distribute and sell it in this

state to the holders of general, local, and branch distributor's

licenses and to qualified persons outside the state;

(2) dispense beer for consumption on the premises;

(3) bottle and can beer and pack it into containers for resale

in this state, regardless of whether the beer is manufactured or

brewed in this state or in another state and imported into Texas;

and

(4) conduct samplings of beer, including tastings, at a

retailer's premises.

(b) An agent or employee of the holder of a manufacturer's

license may open, touch, or pour beer, make a presentation, or

answer questions at a sampling event.

Acts 1977, 65th Leg., p. 474, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 53, ch. 33, Sec. 1,

eff. Aug. 27, 1979.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1073, Sec. 8, eff. September 1, 2007.

Sec. 62.02. FEE. (a) Each person who establishes, operates, or

maintains one or more licensed manufacturing establishments in

this state under the same general management or ownership shall

pay an annual state fee as follows:

(1) the fee for the first establishment is $750;

(2) the fee for the second establishment is $1,500;

(3) the fee for the third, fourth, and fifth establishments is

$4,275 for each establishment; and

(4) the fee for each establishment in excess of five is $8,400.

(b) For the purposes of this section, two or more establishments

are under the same general management or ownership if:

(1) they bottle the same brand of beer or beer brewed by the

same manufacturer; or

(2) the persons (regardless of domicile) who establish, operate,

or maintain the establishments are controlled or directed by one

management or by an association of ultimate management.

Acts 1977, 65th Leg., p. 474, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1349, ch. 278, Sec. 38,

eff. Sept. 1, 1983.

Sec. 62.03. STATEMENT OF INTENTION. (a) Except as provided by

Section 62.14, each applicant for a manufacturer's license shall

file with an application a sworn statement that the applicant

will be engaged in the business of brewing and packaging beer in

this state in quantities sufficient to make the applicant's

operation a bona fide brewing manufacturer within three years of

the issuance of the original license. If the applicant is a

corporation, the statement must be signed by one of its principal

officers. The county judge may not approve an application unless

it is accompanied by the required sworn statement.

(b) This section does not apply to the holder of a

manufacturer's license which was in effect on January 1, 1953.

Acts 1977, 65th Leg., p. 474, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2005, 79th Leg., Ch.

1182, Sec. 5, eff. June 18, 2005.

Sec. 62.04. RENEWAL OF LICENSE DURING PRELIMINARY STAGES OF

OPERATION. (a) A renewal of a manufacturer's license may not be

denied during the two-year period following the issuance of the

original license on the ground that the licensee has not brewed

and packaged beer in this state if the licensee is engaged in

good faith in constructing a brewing plant on the licensed

premises or is engaged in one of the following preparatory stages

of construction:

(1) preliminary engineering;

(2) preparing drawings and specifications;

(3) conducting engineering, architectural, or equipment studies;

or

(4) preparing for the taking of bids from contractors.

(b) During the three-year period following the issuance of a

manufacturer's license, as long as the licensee is engaged in

construction or in a preliminary stage of construction enumerated

in Subsection (a) of this section, the commission shall issue

each renewal license to take effect immediately on the expiration

of the expiring license and shall not require the licensee to

make an original application.

(c) After two years and 11 months has expired following the

issuance of an original manufacturer's license, the commission

shall not issue a renewal license if it finds that the licensee

has not complied with his sworn statement filed with his original

application or that he has not begun construction of a plant or

initiated any of the preliminary stages of construction

enumerated in Subsection (a) unless the commission also finds

that the applicant has been prevented from doing so by causes

beyond his reasonable control. If the commission finds that the

licensee has been prevented from complying by causes beyond his

reasonable control, it may grant one additional renewal for the

licensee to comply with the terms of his sworn statement.

Otherwise, the commission shall deny the renewal application and

may not grant a subsequent original application by the licensee

for a period of two years following the date of the denial.

(d) This section does not apply to the holder of a license that

was in effect on January 1, 1953.

Acts 1977, 65th Leg., p. 475, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 62.05. RECORDS. (a) The holder of a manufacturer's

license shall make and keep a record of each day's production or

receipt of beer and of every sale of beer, including the name of

each purchaser. Each transaction shall be recorded on the day it

occurs. The licensee shall make and keep any other records that

the commission or administrator requires.

(b) All required records shall be kept available for inspection

by the commission or its authorized representative during

reasonable office hours for at least two years.

(c) The failure to make or keep a record as required by this

section, the making of a false entry in the record, or the

failure to make an entry as required by this section is a

violation of this code.

Acts 1977, 65th Leg., p. 475, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 62.06. ISSUANCE OF BREWER'S PERMIT. A holder of a

manufacturer's license is entitled to be issued an original or

renewal brewer's permit for the same location on application to

the commission and payment of the required fee.

Acts 1977, 65th Leg., p. 475, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 62.07. IMPORTATION OF BEER: CONTAINERS, USE OF TANK CARS.

The holder of a manufacturer's license may import beer into this

state in barrels or other containers in accordance with the

provisions of this code. No person may ship beer into the state

in tank cars.

Acts 1977, 65th Leg., p. 476, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 62.08. WAREHOUSES; DELIVERY TRUCKS. (a) The holder of a

manufacturer's or distributor's license may maintain or engage

necessary warehouses for storage purposes in areas where the sale

of beer is lawful and may make deliveries from the warehouses

without obtaining licenses for them. The licensee may not import

beer from outside the state directly or indirectly to an

unlicensed warehouse.

(b) A warehouse or railway car in which orders for the sale of

beer are taken or money from the sale of beer is collected is a

separate place of business for which a license is required.

(c) A truck operated by a licensed distributor for the sale and

delivery of beer to a licensed retail dealer at the dealer's

place of business is not a separate place of business for which a

license is required.

(d) The commission shall promulgate rules governing the

transportation of beer, the sale of which is to be consummated at

a licensed retailer's place of business.

Acts 1977, 65th Leg., p. 476, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 53, ch. 33, Sec. 2,

eff. Aug. 27, 1979.

Sec. 62.09. BEER FOR EXPORT. Regardless of any other provision

of this code, a holder of a manufacturer's license may brew and

package malt beverages or import them from outside the state, for

shipment out of the state, even though the alcohol content,

containers, packages, or labels make the beverages illegal to

sell within the state. The licensee may export the beverages out

of state or deliver them at his premises for shipment out of the

state without being liable for any state tax on beer, ale, or

malt liquor sold for resale in the state.

Acts 1977, 65th Leg., p. 476, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 62.11. CONTINUANCE OF OPERATION AFTER LOCAL OPTION

ELECTION. The right of a manufacturer's licensee to continue

operation after a prohibitory local option election is covered by

Section 251.75 of this code.

Acts 1977, 65th Leg., p. 476, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 62.12. SALES BY CERTAIN MANUFACTURERS. (a) A

manufacturer's licensee whose annual production of beer in this

state does not exceed 75,000 barrels may sell beer produced under

the license to those permittees, licensees, and persons to whom a

general distributor's licensee may sell beer under Section

64.01(2) of this code. With regard to such a sale, the

manufacturer has the same authority and is subject to the same

requirements as apply to a sale made by a general distributor's

licensee.

(b) The authority granted by this section is additional to that

granted by Section 62.01 of this code.

Added by Acts 1979, 66th Leg., p. 55, ch. 33, Sec. 11, eff. Aug.

27, 1979.

Sec. 62.13. LICENSED WAREHOUSE FOR IMPORTATION OF BEER. On

application and payment of a fee to be set by the commission, the

holder of a manufacturer's license may be issued a license for a

warehouse located in an area where the sale of beer is lawful and

may import beer from outside the state for delivery to the

licensed warehouse for sale to beer distributors or for removal

to other warehouses of the manufacturer. The manufacturer shall

make and keep a record of the receipt, sale, and other movement

of beer received at the licensed warehouse and any other records

that the commission or administrator requires. This section

applies only to a holder of a manufacturer's license who, on

January 1, 1993, operated under Sections 62.12 and 203.08 of this

code.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 55, eff. Sept. 1,

1993.

Sec. 62.14. USE OF FACILITIES. (a) An entity or successor to

an entity that on May 1, 2005, held a manufacturer's or

nonresident manufacturer's license or whose brand was legally

sold in this state may contract with the holder of a

manufacturer's license for the use of the license holder's

manufacturing facilities or to provide manufacturing services.

(b) An entity or successor to an entity that on May 1, 2005,

held a manufacturer's or nonresident manufacturer's license or

whose brand was legally sold in this state is not required to own

its manufacturing facilities.

(c) This section does not authorize a person acting as an agent

for a manufacturer located outside of this state to contract with

the holder of a manufacturer's license to manufacture beer on the

person's behalf. A contract described by this subsection may

only be entered into by the holder of a manufacturer's license

and another person holding a license under this code.

Added by Acts 2005, 79th Leg., Ch.

1182, Sec. 6, eff. June 18, 2005.



CHAPTER 63. NONRESIDENT MANUFACTURER'S LICENSE

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE B. LICENSES

CHAPTER 63. NONRESIDENT MANUFACTURER'S LICENSE

Sec. 63.01. AUTHORIZED ACTIVITIES. The holder of a nonresident

manufacturer's license may transport beer into Texas only to

holders of importer's licenses. The nonresident manufacturer's

licensee may transport the beer in carriers or vehicles operated

by holders of carrier's permits or in motor vehicles owned or

leased by the nonresident manufacturer. The beer must be shipped

in barrels or other containers in accordance with the provisions

of this code and may not be shipped into the state in tank cars.

Acts 1977, 65th Leg., p. 476, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 1969, ch. 777, Sec. 11,

eff. Aug. 27, 1979.

Sec. 63.02. FEE. The annual state fee for a nonresident

manufacturer's license is $750. No county or city is entitled to

a fee for the issuance of the license.

Acts 1977, 65th Leg., p. 477, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1350, ch. 278, Sec. 39,

eff. Sept. 1, 1983.

Sec. 63.03. LIABILITY FOR TAXES; BOND. The holder of a

nonresident manufacturer's license that transports beer into

Texas in a motor vehicle owned or leased by him is not primarily

responsible for the payment of the taxes on the beer, which

remains the responsibility of the holder of the importer's

license. However, the nonresident manufacturer shall furnish the

commission with a bond in an amount which, in the commission's

judgment, will protect the revenue of the state from the tax due

on the beer over any six-week period.

Acts 1977, 65th Leg., p. 477, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 63.04. APPLICATION OF CODE PROVISIONS AND RULES. A holder

of a nonresident manufacturer's license is subject to all

applicable provisions of this code and all applicable rules of

the commission which apply to holders of manufacturer's licenses,

including rules relating to the quality, purity, and identity of

beer and to protecting the public health. The commission may

suspend or cancel a nonresident manufacturer's license and apply

penalties in the same manner as it does with respect to a

manufacturer's license.

Acts 1977, 65th Leg., p. 477, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 63.05. USE OF FACILITIES. (a) An entity or successor to

an entity that on May 1, 2005, held a manufacturer's or

nonresident manufacturer's license or whose brand was legally

sold in this state may contract with the holder of a nonresident

manufacturer's license for the use of the license holder's

manufacturing facilities or to provide manufacturing services.

(b) An entity or successor to an entity that on May 1, 2005,

held a manufacturer's or nonresident manufacturer's license or

whose brand was legally sold in this state is not required to own

its manufacturing facilities.

(c) This section does not authorize a person acting as an agent

for a manufacturer located outside of this state to contract with

the holder of a nonresident manufacturer's license to manufacture

beer on the person's behalf. A contract described by this

subsection may only be entered into by the holder of a

nonresident manufacturer's license and another person holding a

license under this code.

Added by Acts 2005, 79th Leg., Ch.

1182, Sec. 7, eff. June 18, 2005.



CHAPTER 64. GENERAL DISTRIBUTOR'S LICENSE

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE B. LICENSES

CHAPTER 64. GENERAL DISTRIBUTOR'S LICENSE

Sec. 64.01. AUTHORIZED ACTIVITIES. (a) The holder of a general

distributor's license may:

(1) receive beer in unbroken original packages from

manufacturers and from general, local, or branch distributors;

(2) distribute or sell beer in the unbroken original packages in

which it is received to general, branch, or local distributors,

to local distributor permittees, to permittees or licensees

authorized to sell to ultimate consumers, to private club

registration permittees, to authorized outlets located on any

installation of the national military establishment, or to

qualified persons for shipment and consumption outside the state;

and

(3) serve free beer for consumption on the licensed premises.

(b) All sales made under the authority of this section except

sales to general, local, or branch distributor's licensees must

be made in accordance with Sections 61.73 and 102.31 of this

code.

Acts 1977, 65th Leg., p. 477, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 53, ch. 33, Sec. 3,

eff. Aug. 27, 1979.

Sec. 64.02. FEE. The annual state fee for a general

distributor's license is $300.

Acts 1977, 65th Leg., p. 477, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1350, ch. 278, Sec. 40,

eff. Sept. 1, 1983.

Sec. 64.03. SALE OF BEER TO PRIVATE CLUBS. The holder of a

general distributor's license may sell and deliver beer to

private clubs located in wet areas without having to secure a

prior order. All sales made under the authority of this section

must be made in accordance with Sections 61.73 and 102.31 of this

code.

Acts 1977, 65th Leg., p. 477, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 64.04. RECORDS. (a) Each holder of a general, local, or

branch distributor's license shall make and keep a daily record

of every receipt of beer and of every sale of beer, including the

name of each purchaser. Each transaction shall be recorded on the

day it occurs. The licensee shall make and keep any other records

that the commission or administrator requires.

(b) All required records shall be kept available for inspection

by the commission or its authorized representative during

reasonable office hours for at least two years.

(c) The failure to make or keep a record as required by this

section, the making of a false entry in the record, or the

failure to make an entry as required by this section is a

violation of this code.

Acts 1977, 65th Leg., p. 478, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 64.05. PERSONS INELIGIBLE FOR LICENSE. A general

distributor's license may not be issued to a person who is the

holder of a package store permit or a wine only package store

permit.

Acts 1977, 65th Leg., p. 478, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 64.06. WAREHOUSES; DELIVERY TRUCKS. Section 62.08 of this

code applies to the use of warehouses and delivery trucks by

general distributor's licensees.

Acts 1977, 65th Leg., p. 478, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 64.07. MAY SHARE PREMISES. (a) Any number of general,

local, and branch distributors may use the same delivery

vehicles, premises, location, or place of business as licensed

premises if the beer owned and stored by each of the distributors

is segregated.

(b) If delivery vehicles are shared by any number of

distributors who also hold any class of wholesaler's permits,

liquor or beer may be transported. The provisions of Section

42.03 of this code do not apply and no distributor or wholesaler

shall be required to obtain the certificate or permit described

by that section to share a delivery vehicle for the

transportation of liquor or beer.

(c) The provisions of Subsections (a) and (b) of this section

that relate to shared delivery vehicles apply only to those

general, local, or branch distributors who hold a territorial

designation from a manufacturer under Section 102.51 of this

code.

Acts 1977, 65th Leg., p. 478, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1987, 70th Leg., ch. 359, Sec. 3, eff. Aug.

31, 1987.

Sec. 64.08. BEER FOR USE IN FOOD PRODUCTS INDUSTRY. (a) The

holder of a general distributor's license may sell beer to the

holder of an industrial permit for use as an ingredient in the

manufacturing and processing of food products.

(b) The beer must be sold in containers of not less than

one-half barrel. The sale is subject to the requirements of

Section 102.31 of this code. The seller shall keep records of

shipments and sales of beer in a manner prescribed by the

commission or administrator.

(c) The industrial permittee may not resell beer purchased under

this section, divert the beer to use for beverage purposes,

possess the beer with intent that it be used for beverage

purposes, or possess the beer under circumstances from which it

may reasonably be deduced that the beer is to be used for

beverage purposes.

(d) Taxes imposed by this code do not apply to beer sold under

this section.

Added by Acts 1991, 72nd Leg., ch. 348, Sec. 1, eff. Aug. 26,

1991.

Sec. 64.09. BEER FOR EXPORT. (a) In this section "beer for

export" means beer a distributor holds for export to another

state in which the distributor has been assigned a territory for

the distribution and sale of the beer. The term includes beer

that is illegal to sell in this state because of alcohol content,

containers, packages, or labels.

(b) The holder of a general distributor's license who receives

beer for export from the holder of a manufacturer's or

nonresident manufacturer's license may:

(1) store the beer for export at the distributor's premises;

(2) transport the beer for export outside the state in the

distributor's own vehicles; or

(3) deliver the beer for export to a common carrier for export

and delivery outside the state.

(c) The holder of a general distributor's license is not liable

for any state tax on the beer for export.

(d) Section 101.67 does not apply to beer for export.

Added by Acts 2003, 78th Leg., ch. 489, Sec. 4, eff. Sept. 1,

2003.



CHAPTER 65. LOCAL DISTRIBUTOR'S LICENSE

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE B. LICENSES

CHAPTER 65. LOCAL DISTRIBUTOR'S LICENSE

Sec. 65.01. AUTHORIZED ACTIVITIES. (a) The holder of a local

distributor's license may:

(1) receive beer in unbroken original packages from

manufacturers and from general, branch, or local distributors;

(2) sell and distribute beer in the unbroken original packages

in which it is received:

(A) to the following, if located in the county of the licensee's

residence: local distributor permittees, permittees or licensees

authorized to sell to ultimate consumers, private club

registration permittees, authorized outlets located on any

installation of the national military establishment, or qualified

persons for shipment and consumption outside the state; or

(B) to other licensed distributors in the state; and

(3) serve free beer for consumption on the licensed premises.

(b) All sales made under the authority of this section except

sales to general, local, or branch distributor's licensees must

be made in accordance with Sections 61.73 and 102.31 of this

code.

Acts 1977, 65th Leg., p. 478, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 53, ch. 33, Sec. 4,

eff. Aug. 27, 1979.

Sec. 65.02. FEE. The annual state fee for a local distributor's

license is $75.

Acts 1977, 65th Leg., p. 478, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1350, ch. 278, Sec. 41,

eff. Sept. 1, 1983.

Sec. 65.03. SALE OF BEER TO PRIVATE CLUBS. The holder of a

local distributor's license may sell and deliver beer to private

clubs located in wet areas without having to secure a prior

order. All sales made under the authority of this section must be

made in accordance with Sections 61.73 and 102.31 of this code.

Acts 1977, 65th Leg., p. 479, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 65.04. RECORDS. Section 64.04 of this code applies to

recordkeeping by local distributor's licensees.

Acts 1977, 65th Leg., p. 479, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 65.05. PERSONS INELIGIBLE FOR LICENSE. A local

distributor's license may not be issued to any person who is the

holder of a package store permit or a wine only package store

permit.

Acts 1977, 65th Leg., p. 479, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 65.06. WAREHOUSES; DELIVERY TRUCKS. Section 62.08 of this

code applies to the use of warehouses and delivery trucks by

local distributor's licensees.

Acts 1977, 65th Leg., p. 479, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 65.07. MAY SHARE PREMISES. The sharing of premises by

distributors is covered by Section 64.07 of this code.

Acts 1977, 65th Leg., p. 479, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 65.08. BEER FOR EXPORT. (a) In this section "beer for

export" means beer a distributor holds for export to another

state in which the distributor has been assigned a territory for

the distribution and sale of the beer. The term includes beer

that is illegal to sell in this state because of alcohol content,

containers, packages, or labels.

(b) The holder of a local distributor's license who receives

beer for export from the holder of a manufacturer's or

nonresident manufacturer's license may:

(1) store the beer for export at the distributor's premises;

(2) transport the beer for export outside the state in the

distributor's own vehicles; or

(3) deliver the beer for export to a common carrier for export

and delivery outside the state.

(c) The holder of a local distributor's license is not liable

for any state tax on the beer for export.

(d) Section 101.67 does not apply to beer for export.

Added by Acts 2003, 78th Leg., ch. 489, Sec. 5, eff. Sept. 1,

2003.



CHAPTER 66. BRANCH DISTRIBUTOR'S LICENSE

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE B. LICENSES

CHAPTER 66. BRANCH DISTRIBUTOR'S LICENSE

Sec. 66.01. AUTHORIZED ACTIVITIES. The holder of a branch

distributor's license may engage in the same activities as a

holder of a general distributor's license.

Acts 1977, 65th Leg., p. 479, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 66.02. FEE. The annual state fee for a branch

distributor's license is $75 per year or fraction of a year.

Acts 1977, 65th Leg., p. 479, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 1973, ch. 777, Sec. 22,

eff. Aug. 27, 1979; Acts 1983, 68th Leg., p. 1350, ch. 278, Sec.

42, eff. Sept. 1, 1983.

Sec. 66.03. ISSUANCE OF LICENSE. (a) Except as provided in

Subsection (b) of this section, a branch distributor's license

may be issued only to the holder of a general distributor's

license who first has obtained the primary license in the county

of his residence or domicile. The branch distributor's license

may be issued for premises in any county where the sale of beer

is legal.

(b) A general distributor's licensee whose primary license was

voided by a local option election under prior law, who took

advantage of the right then existing to obtain a primary license

in another county where he held a branch distributor's license

without qualifying as a resident or domiciliary of that county,

is not prevented from continuing to renew the primary license or

from holding one or more branch licenses by the fact that the

primary license is not in the county of his residence or

domicile.

Acts 1977, 65th Leg., p. 479, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 54, ch. 33, Sec. 5,

eff. Aug. 27, 1979.

Sec. 66.04. PERSONS INELIGIBLE FOR LICENSE. A branch

distributor's license may not be issued to a person who holds a

package store permit or a wine only package store permit, or to a

person who does not meet the qualifications to be issued an

original general distributor's license.

Acts 1977, 65th Leg., p. 480, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1987, 70th Leg., ch. 359, Sec. 4, eff. Aug.

31, 1987.

Sec. 66.05. EXPIRATION OF LICENSE. A branch distributor's

license expires at the same time as the holder's primary license.

Acts 1977, 65th Leg., p. 480, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 66.06. RENEWAL OF LICENSE. Application for renewal of a

branch distributor's license may be made concurrently with the

filing of the application for the renewal of the holder's primary

license.

Acts 1977, 65th Leg., p. 480, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 66.07. SALE OF BEER TO PRIVATE CLUBS. The holder of a

branch distributor's license may sell and deliver beer to private

clubs located in wet areas without having to secure a prior

order. All sales made under the authority of this section must be

made in accordance with Sections 61.73 and 102.31 of this code.

Acts 1977, 65th Leg., p. 480, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 66.08. RECORDS. (a) Section 64.04 of this code applies to

recordkeeping by branch distributor's licensees.

(b) The holder of a branch distributor's license may apply to

the administrator for permission to maintain required records at

the premises of the holder of the general distributor's license

for that branch distributor licensee. If, in the judgment of the

administrator, the licensee is deemed qualified, the

administrator in writing may grant the application. If the

administrator denies the application, he shall do so in writing

and must base his denial on one of the grounds specified in

Section 61.74 of this code or any other valid reason.

(c) In making a determination as to the qualifications of the

holder of a branch distributor's license to maintain required

records at another premises, the administrator shall consider the

distributor's past record of compliance with the provisions of

this code and the distributor's history of filing timely and

correct reports to the commission.

Acts 1977, 65th Leg., p. 480, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1987, 70th Leg., ch. 359, Sec. 1, eff. Aug.

31, 1987.

Sec. 66.09. WAREHOUSES; DELIVERY TRUCKS. Section 62.08 of this

code applies to the use of warehouses and delivery trucks by

branch distributor's licensees.

Acts 1977, 65th Leg., p. 480, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 66.10. MAY SHARE PREMISES. The sharing of premises by

distributors is covered by Section 64.07 of this code.

Acts 1977, 65th Leg., p. 480, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 66.11. BEER FOR EXPORT. (a) In this section "beer for

export" means beer a distributor holds for export to another

state in which the distributor has been assigned a territory for

the distribution and sale of the beer. The term includes beer

that is illegal to sell in this state because of alcohol content,

containers, packages, or labels.

(b) The holder of a branch distributor's license who receives

beer for export from the holder of a manufacturer's or

nonresident manufacturer's license may:

(1) store the beer for export at the distributor's premises;

(2) transport the beer for export outside the state in the

distributor's own vehicles; or

(3) deliver the beer for export to a common carrier for export

and delivery outside the state.

(c) The holder of a branch distributor's license is not liable

for any state tax on the beer for export.

(d) Section 101.67 does not apply to beer for export.

Added by Acts 2003, 78th Leg., ch. 489, Sec. 6, eff. Sept. 1,

2003.



CHAPTER 67. IMPORTER'S LICENSE

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE B. LICENSES

CHAPTER 67. IMPORTER'S LICENSE

Sec. 67.01. AUTHORIZED ACTIVITIES. A holder of an importer's

license may import beer into this state only from the holder of a

nonresident manufacturer's license. The beer may be transported

by a railway carrier, a motor carrier registered under Chapter

643, Transportation Code, or by a common motor carrier operated

under a certificate issued by the Interstate Commerce Commission.

Each carrier must hold a carrier's permit issued under Chapter 41

of this code. All provisions of Chapter 41 relating to the

transportation of liquor also apply to the transportation of

beer. A carrier may not transport beer into the state unless it

is consigned to an importer.

Acts 1977, 65th Leg., p. 481, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 1970, ch. 777, Sec. 12,

eff. Aug. 27, 1979; Acts 1995, 74th Leg., ch. 705, Sec. 7, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 30.174, eff.

Sept. 1, 1997.

Sec. 67.02. FEE. The fee for an importer's license is $20 per

year or fraction of a year.

Acts 1977, 65th Leg., p. 481, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1350, ch. 278, Sec. 43,

eff. Sept. 1, 1983.

Sec. 67.03. DEFINITION. As used in this subtitle, "importer"

means a person who imports beer into the state in quantities in

excess of 288 fluid ounces in any one day.

Acts 1977, 65th Leg., p. 481, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 67.04. ELIGIBILITY FOR LICENSE. An importer's license may

be issued only to a holder of a manufacturer's or distributor's

license.

Acts 1977, 65th Leg., p. 481, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 67.05. EXPIRATION OF LICENSE. An importer's license

expires at the same time as the primary manufacturer's or

distributor's license under which it is issued.

Acts 1977, 65th Leg., p. 481, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 67.06. APPLICATION FOR LICENSE. An application for an

importer's license must contain all information required by the

commission.

Acts 1977, 65th Leg., p. 481, ch. 194, Sec. 1, eff. Sept. 1,

1977.



CHAPTER 68. IMPORTER'S CARRIER'S LICENSE

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE B. LICENSES

CHAPTER 68. IMPORTER'S CARRIER'S LICENSE

Sec. 68.01. AUTHORIZED ACTIVITIES. An importer who holds an

importer's carrier's license may import beer into this state in

vehicles owned or leased in good faith by him.

Acts 1977, 65th Leg., p. 481, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 68.02. FEE. The fee for an importer's carrier's license is

$20 per year or fraction of a year.

Acts 1977, 65th Leg., p. 481, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1350, ch. 278, Sec. 44,

eff. Sept. 1, 1983.

Sec. 68.03. ELIGIBILITY FOR LICENSE. An importer's carrier's

license may be issued only to a holder of an importer's license.

Acts 1977, 65th Leg., p. 481, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 68.04. APPLICATION FOR LICENSE; DESCRIPTION OF VEHICLES.

(a) An application for an importer's carrier's license must

contain a description of the vehicles to be used and other

information required by the commission.

(b) An importer may not import beer into the state in any

vehicle not fully described in his application, except as

permitted in Section 67.01 of this code.

Acts 1977, 65th Leg., p. 481, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 68.05. EXPIRATION OF LICENSE. An importer's carrier's

license expires at the same time as the holder's primary

importer's license.

Acts 1977, 65th Leg., p. 481, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 68.06. DESIGNATION OF VEHICLES. All vehicles used under an

importer's carrier's license must have painted or printed on them

the designation required by the commission.

Acts 1977, 65th Leg., p. 482, ch. 194, Sec. 1, eff. Sept. 1,

1977.



CHAPTER 69. RETAIL DEALER'S ON-PREMISE LICENSE

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE B. LICENSES

CHAPTER 69. RETAIL DEALER'S ON-PREMISE LICENSE

Sec. 69.01. AUTHORIZED ACTIVITIES. The holder of a retail

dealer's on-premise license may sell beer in or from any lawful

container to the ultimate consumer for consumption on or off the

premises where sold. The licensee may not sell beer for resale.

Acts 1977, 65th Leg., p. 482, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 69.02. FEE. (a) Except as provided in Subsection (b) and

Section 69.03, the annual state fee for a retail dealer's

on-premise license is $150.

(b) The annual state fee for a retail dealer's on-premise

license in connection with an establishment located in a county

with a population of 1.4 million or more is $750. The original

application fee for a retail dealer's on-premise license in

connection with an establishment located in a county with a

population of 1.4 million or more is $1,000.

Acts 1977, 65th Leg., p. 482, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1351, ch. 278, Sec. 45,

eff. Sept. 1, 1983.

Amended by:

Acts 2005, 79th Leg., Ch.

452, Sec. 8, eff. September 1, 2005.

Sec. 69.03. ISSUANCE OF LICENSE FOR RAILWAY CARS. A retail

dealer's on-premise license may be issued for a railway dining,

buffet, or club car. Application for a license of this type shall

be made directly to the commission, and the annual state fee is

$30 for each car.

Acts 1977, 65th Leg., p. 482, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1351, ch. 278, Sec. 46,

eff. Sept. 1, 1983.

Sec. 69.04. HOTELS NOT DISQUALIFIED. The fact that a hotel

holds a permit to sell distilled spirits in unbroken packages

does not disqualify the hotel from also obtaining a license to

sell beer for on-premises consumption.

Acts 1977, 65th Leg., p. 482, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 69.05. HEARINGS ON LICENSE APPLICATION: NOTICE AND

ATTENDANCE. (a) On receipt of an original application for a

retail dealer's on-premise license, the county judge shall give

notice of all hearings before him concerning the application to

the commission, the sheriff, and the chief of police of the

incorporated city in which, or nearest which, the premises for

which the license is sought are located.

(b) The individual natural person applying for the license or,

if the applicant is not an individual natural person, the

individual partner, officer, trustee, or receiver who will be

primarily responsible for the management of the premises shall

attend any hearing involving the application.

Acts 1977, 65th Leg., p. 482, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 69.06. DENIAL OF ORIGINAL APPLICATION. (a) The county

judge shall deny an original application for a retail dealer's

on-premise license if he finds that the applicant or the

applicant's spouse, during the five years immediately preceding

the application, was finally convicted of a felony or one of the

following offenses:

(1) prostitution;

(2) a vagrancy offense involving moral turpitude;

(3) bookmaking;

(4) gambling or gaming;

(5) an offense involving controlled substances as defined in the

Texas Controlled Substances Act or other dangerous drugs;

(6) a violation of this code resulting in the cancellation of a

license or permit, or a fine of not less than $500;

(7) more than three violations of this code relating to minors;

(8) bootlegging; or

(9) an offense involving firearms or a deadly weapon.

(b) The county judge shall also deny an original application for

a license if he finds that five years has not elapsed since the

termination of a sentence, parole, or probation served by the

applicant or the applicant's spouse because of a felony

conviction or conviction of any of the offenses described in

Subsection (a) of this section.

(c) The commission shall refuse to issue a renewal of a retail

dealer's on-premise license if it finds:

(1) that the applicant or the applicant's spouse has been

finally convicted of a felony or one of the offenses listed in

Subsection (a) of this section at any time during the five years

immediately preceding the filing of the application for renewal;

or

(2) that five years has not elapsed since the termination of a

sentence, parole, or probation served by the applicant or the

applicant's spouse because of a felony prosecution or prosecution

for any of the offenses described in Subsection (a) of this

section.

(d) In this section the word "applicant" includes the individual

natural person holding or applying for the license or, if the

holder or applicant is not an individual natural person, the

individual partner, officer, trustee, or receiver who is

primarily responsible for the management of the premises.

Acts 1977, 65th Leg., p. 483, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 2003, 78th Leg., ch. 625, Sec. 5, eff.

Sept. 1, 2003.

Sec. 69.09. ACQUISITION OF BEVERAGES FOR RESALE FROM OTHER

LICENSEES PROHIBITED. No holder of a retail dealer's on-premise

license may borrow or acquire from, exchange with, or loan to any

other holder of a retail dealer's on-premise license or holder of

a retail dealer's off-premise license any alcoholic beverage for

the purpose of resale.

Acts 1977, 65th Leg., p. 484, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 69.10. STORING OR POSSESSING BEER OFF PREMISES PROHIBITED.

No holder of a retail dealer's on-premise license may own,

possess, or store beer for the purpose of resale except on the

licensed premises.

Acts 1977, 65th Leg., p. 484, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 69.11. EXCHANGE OR TRANSPORTATION OF BEER BETWEEN LICENSED

PREMISES UNDER SAME OWNERSHIP. The owner of two or more licensed

retail premises may not exchange or transport beer between them

unless all of the conditions set out in Section 24.04 of this

code are met, except that beer may be transferred between two

licensed retail premises that are both covered by package store

permits as provided in Section 22.08 of this code.

Acts 1977, 65th Leg., p. 484, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 69.12. POSSESSION OF CERTAIN BEVERAGES PROHIBITED. No

retail dealer's on-premise licensee, nor the licensee's officer,

agent, servant, or employee, may possess on the licensed premises

an alcoholic beverage which is not authorized to be sold on the

premises.

Acts 1977, 65th Leg., p. 484, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 69.13. BREACH OF PEACE: RETAIL ESTABLISHMENT. The

commission or administrator may suspend or cancel the license of

a retail beer dealer after giving the licensee notice and the

opportunity to show compliance with all requirements of law for

retention of the license if it finds that a breach of the peace

has occurred on the licensed premises or on premises under the

licensee's control and that the breach of the peace was not

beyond the control of the licensee and resulted from his improper

supervision of persons permitted to be on the licensed premises

or on premises under his control.

Acts 1977, 65th Leg., p. 484, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 69.14. SEATING AREA REQUIRED. A retail dealer's on-premise

licensee must have an area designated on the premises for the

permittee's customers to sit if they wish to consume beverages

sold by the licensee on the premises.

Added by Acts 1983, 68th Leg., p. 2211, ch. 414, Sec. 2, eff.

Sept. 1, 1983.

Sec. 69.15. RESTRICTIONS ON LOCATION IN CERTAIN MUNICIPALITIES.

(a) Section 11.52 of this code applies to the issuance of a

retail dealer's on-premise license as if the license were a

permit to which this section applies.

(b) Section 61.31(b) of this code does not apply to an

application for a retail dealer's on-premise license.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 56, eff. Sept. 1,

1993.

Sec. 69.16. FOOD AND BEVERAGE CERTIFICATE. (a) A holder of a

retail dealer's on-premise license may be issued a food and

beverage certificate by the commission if food service is the

primary business being operated on the premises by the permittee.

(b) An applicant or holder of a food and beverage certificate

shall have food service facilities for the preparation and

service of multiple entrees. The commission shall adopt rules as

necessary to assure that the holder of a food and beverage

certificate maintains food service as the primary business on the

premises for which a food and beverage certificate has been

issued. The commission may exempt permittees who are

concessionaires in public entertainment venues such as sports

stadiums and convention centers from the requirement that food

service be the primary business on the premises.

(c) The fee for a food and beverage certificate shall be set at

a level sufficient to recover the cost of issuing the certificate

and administering this section.

(d) A certificate issued under this section expires on the

expiration of the primary retail dealer's on-premise license. A

certificate may be canceled at any time if the commission finds

that the holder of the certificate is not operating primarily as

a food service establishment. For the purposes of this section,

it shall be presumed that a permittee is not primarily operating

as a food service establishment if alcohol sales are in excess of

50 percent of the gross receipts of the premises. The commission

may impose a fine not to exceed $5,000 on the holder of a food

and beverage certificate not operating as a food service

establishment and may, upon finding that the permittee knowingly

operated under a food and beverage certificate while not

complying with this section, cancel the licensee's retail

dealer's on-premise license.

(e) Section 61.13 does not apply to the holder of a food and

beverage certificate.

Added by Acts 1995, 74th Leg., ch. 1060, Sec. 8, eff. Aug. 28,

1995. Amended by Acts 2001, 77th Leg., ch. 853, Sec. 4, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1045, Sec. 4, eff. Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1384, Sec. 2, eff. September 1, 2007.



CHAPTER 70. RETAIL DEALER'S ON-PREMISE LATE HOURS LICENSE

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE B. LICENSES

CHAPTER 70. RETAIL DEALER'S ON-PREMISE LATE HOURS LICENSE

Sec. 70.01. AUTHORIZED ACTIVITIES. The holder of a retail

dealer's on-premise late hours license may sell beer for

consumption on the premises on Sunday between the hours of 1:00

a.m. and 2 a.m. and on any other day between the hours of 12 p.m.

and 2 a.m. if the premises covered by the license are in an area

where the sale of beer during the hours is authorized by this

code.

Acts 1977, 65th Leg., p. 485, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 70.02. FEE. The annual state fee for a retail dealer's

on-premise late hours license is $250.

Acts 1977, 65th Leg., p. 485, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1351, ch. 278, Sec. 47,

eff. Sept. 1, 1983.

Sec. 70.03. APPLICATION OF CERTAIN CODE PROVISIONS. All

provisions of this code which apply to a retail dealer's

on-premise license also apply to a retail dealer's on-premise

late hours license.

Acts 1977, 65th Leg., p. 485, ch. 194, Sec. 1, eff. Sept. 1,

1977.



CHAPTER 71. RETAIL DEALER'S OFF-PREMISE LICENSE

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE B. LICENSES

CHAPTER 71. RETAIL DEALER'S OFF-PREMISE LICENSE

Sec. 71.01. AUTHORIZED ACTIVITIES. The holder of a retail

dealer's off-premise license may sell beer in lawful containers

to consumers, but not for resale and not to be opened or consumed

on or near the premises where sold.

Acts 1977, 65th Leg., p. 485, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 71.02. FEE. The annual state fee for a retail dealer's

off-premise license is $60.

Acts 1977, 65th Leg., p. 485, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1351, ch. 278, Sec. 48,

eff. Sept. 1, 1983.

Sec. 71.03. AUTHORITY OF LICENSEE HOLDING PACKAGE STORE PERMIT

OR WINE ONLY PACKAGE STORE PERMIT. (a) The holder of a retail

dealer's off-premise license who also holds a package store

permit may sell beer directly to consumers by the container, but

not for resale and not to be opened or consumed on or near the

premises where sold.

(b) The holder of a retail dealer's off-premise license who also

holds a wine only package store permit may sell beer to consumers

by the container, but not for resale and not to be opened or

consumed on or near the premises where sold.

(c) The sale of beer by a holder of a retail dealer's

off-premise license who also holds a package store permit is

subject to the same restrictions and penalties governing the sale

of liquor by package stores with regard to:

(1) the hours of sale and delivery;

(2) blinds and barriers;

(3) employment of persons under the age of 18 or sales and

deliveries to minors;

(4) sales and deliveries on Sunday; and

(5) advertising.

(d) The sale of beer by a holder of a retail dealer's

off-premise license who also holds a wine only package store

permit is subject to the same restrictions and penalties

governing the sale of liquor by package stores with regard to:

(1) blinds and barriers;

(2) employment of persons under the age of 18 or sales and

deliveries to minors;

(3) delivery to the licensee or permittee on Sunday; and

(4) advertising.

Acts 1977, 65th Leg., p. 485, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 54, ch. 33, Sec. 6,

eff. Jan. 1, 1980; Acts 1981, 67th Leg., p. 257, ch. 107, Sec. 7,

eff. Sept. 1, 1981; Acts 1987, 70th Leg., ch. 303, Sec. 2, eff.

June 11, 1987.

Sec. 71.04. POSSESSION OF CERTAIN BEVERAGES PROHIBITED. No

retail dealer's off-premise licensee, nor his officer, may

possess liquor containing alcohol in excess of 14 percent by

volume on the licensed premises.

Acts 1977, 65th Leg., p. 486, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 71.05. ACQUISITION OF BEVERAGES FOR RESALE FROM OTHER

LICENSEES PROHIBITED. No holder of a retail dealer's off-premise

license may borrow or acquire from, exchange with, or loan to any

other holder of a retail dealer's off-premise license or holder

of a retail dealer's on-premise license any alcoholic beverage

for the purpose of resale.

Acts 1977, 65th Leg., p. 486, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 71.06. STORING OR POSSESSING BEER OFF PREMISES PROHIBITED.

No holder of a retail dealer's off-premise license may own,

possess, or store beer for the purpose of resale except on the

licensed premises.

Acts 1977, 65th Leg., p. 486, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 71.07. EXCHANGE OR TRANSPORTATION OF BEER BETWEEN LICENSED

PREMISES UNDER SAME OWNERSHIP. Section 69.11 of this code

relates to the exchange or transportation of beer between

licensed premises by retail dealers.

Acts 1977, 65th Leg., p. 486, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 71.08. MITIGATING CIRCUMSTANCES: RETAIL DEALER'S

OFF-PREMISE LICENSE. Section 11.64 of this code relates to

mitigating circumstances with respect to cancellation or

suspension of a retail dealer's off-premise license.

Acts 1977, 65th Leg., p. 486, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 71.09. BREACH OF PEACE: RETAIL ESTABLISHMENT. The

application of sanctions for the occurrence of a breach of the

peace at a retail beer establishment is covered by Section 69.13

of this code.

Acts 1977, 65th Leg., p. 487, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 71.10. WARNING SIGN REQUIRED. (a) Each holder of a retail

dealer's off-premise license shall display in a prominent place

on his premises a sign stating in letters at least two inches

high: IT IS A CRIME (MISDEMEANOR) TO CONSUME LIQUOR OR BEER ON

THESE PREMISES.

(b) A licensee who fails to comply with this section commits a

misdemeanor punishable by a fine of not more than $25.

Added by Acts 1983, 68th Leg., p. 2212, ch. 414, Sec. 4, eff.

Sept. 1, 1983.

Sec. 71.11. BEER SAMPLING. (a) The holder of a retail dealer's

off-premise license may conduct free product samplings of beer on

the license holder's premises during regular business hours as

provided by this section.

(b) An agent or employee of the holder of a retail dealer's

off-premise license may open, touch, or pour beer, make a

presentation, or answer questions at a sampling event.

(c) For the purposes of this code and any other law or

ordinance:

(1) a retail dealer's off-premise license does not authorize the

sale of alcoholic beverages for on-premise consumption; and

(2) none of the license holder's income may be considered to be

income from the sale of alcoholic beverages for on-premise

consumption.

(d) Any beer used in a sampling event under this section must be

purchased from or provided by the retailer on whose premises the

sampling event is held.

Added by Acts 2007, 80th Leg., R.S., Ch.

1073, Sec. 9, eff. September 1, 2007.



CHAPTER 72. TEMPORARY LICENSES

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE B. LICENSES

CHAPTER 72. TEMPORARY LICENSES

Sec. 72.01. AUTHORIZED ACTIVITIES. The holder of a temporary

license may sell beer in the county where the license is issued

to ultimate consumers in or from any lawful container for

consumption on or off the premises where sold.

Acts 1977, 65th Leg., p. 487, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 72.02. FEE. The state fee for a temporary license is $30.

No refund shall be allowed for the surrender or nonuse of a

temporary license.

Acts 1977, 65th Leg., p. 487, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1351, ch. 278, Sec. 49,

eff. Sept. 1, 1983.

Sec. 72.03. DURATION OF LICENSE. A temporary license may be

issued for a period of not more than four days.

Acts 1977, 65th Leg., p. 487, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 72.04. REQUIRED BASIC LICENSE OR PERMIT. A temporary

license may be issued only to a holder of a retail dealer's

on-premise license or a wine and beer retailer's permit.

Acts 1977, 65th Leg., p. 487, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 72.05. ISSUANCE AND USE OF LICENSE; RULES. (a) Temporary

licenses shall be issued by the administrator or the commission

or the commission's authorized representative. The commission

shall adopt rules governing the issuance and use of temporary

licenses.

(b) Licenses shall be issued only for the sale of beer at

picnics, celebrations, or similar events.

(c) The administrator or commission may refuse to issue a

license if there is reason to believe the issuance of the license

would be detrimental to the public.

Acts 1977, 65th Leg., p. 487, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 72.06. CANCELLATION OR SUSPENSION OF PRIMARY LICENSE OR

PERMIT. The primary license or permit under which a temporary

license was issued may be cancelled or suspended for a violation

of this code on the premises covered by the temporary license

that would justify the cancellation or suspension of a license

under Section 61.71 of this code.

Acts 1977, 65th Leg., p. 487, ch. 194, Sec. 1, eff. Sept. 1,

1977.



CHAPTER 73. AGENT'S BEER LICENSE

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE B. LICENSES

CHAPTER 73. AGENT'S BEER LICENSE

Sec. 73.01. AUTHORIZED ACTIVITIES. Subject to the limitations

imposed in Section 73.011 of this code or elsewhere in this code,

the holder of an agent's beer license, acting as an employee or

representative of a licensed manufacturer of beer located inside

or outside the state or as an employee or representative of a

licensed distributor, may:

(1) promote the sale of beer through methods such as

solicitation, display, advertising, and personal contact with

licensed retailers of beer and their agents, servants, and

employees, and with consumers of beer; and

(2) sell beer and offer it for sale.

Acts 1977, 65th Leg., p. 488, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1993, 73rd Leg., ch. 934, Sec. 57, eff.

Sept. 1, 1993.

Sec. 73.011. LIMITATIONS ON AUTHORITY OF AGENT'S BEER LICENSEE.

(a) A holder of an agent's beer license who is an employee or

agent of a manufacturer's licensee or a nonresident

manufacturer's licensee may not represent that the holder is the

agent of or is acting on behalf of a licensed distributor. An

agent may not engage in conduct that is prohibited by Section

102.75 of this code or other provisions of this code.

(b) A holder of an agent's beer license may not make a

representation, solicitation, or offer that this code or the

rules of the commission prohibits the agent's employer from

offering, making, or fulfilling.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 58, eff. Sept. 1,

1993.

Sec. 73.02. FEE. (a) The annual state fee for an agent's beer

license is $10.

(b) The commission may not refund any part of the fee for any

reason.

(c) No manufacturer or distributor may pay the license fee for

any person or reimburse any person for the payment of the fee.

Acts 1977, 65th Leg., p. 488, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1352, ch. 278, Sec. 51,

eff. Sept. 1, 1983.

Sec. 73.03. LICENSE REQUIRED. A person whose compensation is

based mainly on the activities specified in Section 73.01 may not

engage in those activities unless he holds an agent's beer

license.

Acts 1977, 65th Leg., p. 488, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 73.04. QUALIFICATION FOR LICENSE. The commission shall not

issue an agent's beer license to a person unless it is shown to

the satisfaction of the commission that the applicant is employed

or has good prospects for employment as agent or representative

of a manufacturer or distributor.

Acts 1977, 65th Leg., p. 488, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 73.05. GRACE PERIOD. A person may engage in the activities

specified in Section 73.01 for an initial grace period of five

days during which he shall procure an agent's beer license from

the commission.

Acts 1977, 65th Leg., p. 488, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 73.06. EMPLOYMENT OF UNLICENSED AGENT PROHIBITED. No

manufacturer or distributor may use or be the beneficiary of the

services of any person to carry on the activities specified in

Section 73.01 if he does not hold an agent's beer license and is

not covered by the grace period provided by Section 73.05 of this

code.

Acts 1977, 65th Leg., p. 488, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 73.07. EMPLOYMENT OF AGENT WHOSE LICENSE HAS BEEN SUSPENDED

OR CANCELLED. (a) No manufacturer or distributor may employ or

continue to employ in any capacity a person whose agent's beer

license has been suspended by the commission during the period of

suspension.

(b) No manufacturer or distributor may employ or continue to

employ in any capacity a person whose agent's beer license has

been cancelled for cause by the commission within one year after

the date of the cancellation.

Acts 1977, 65th Leg., p. 489, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 73.08. RULES. The commission may promulgate reasonable

rules defining the qualifications and regulating the conduct of

holders of agent's beer licenses.

Acts 1977, 65th Leg., p. 489, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 73.09. APPLICATION FOR LICENSE. (a) An application for an

agent's beer license is filed with the commission or any

designated employee of the commission. The application must be on

a form prescribed by the commission and include all information

required by the commission.

(b) The commission, administrator, or a designated employee of

the commission shall act on applications, and the county judge

has no authority over the issuance or approval of agent's beer

licenses.

Acts 1977, 65th Leg., p. 489, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 73.10. RENEWAL OF LICENSE. An application for the renewal

of an agent's beer license shall be made to the commission not

more than 30 days before the license expires. The commission

shall prescribe forms for that purpose and shall prescribe what

information is required in the application.

Acts 1977, 65th Leg., p. 489, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 73.11. SUSPENSION OR CANCELLATION OF LICENSE. An agent's

beer license may be suspended or cancelled by the commission for

a violation of any rule or regulation of the commission or for

any of the reasons a manufacturer's or distributor's license may

be suspended or cancelled. The same procedure applicable to the

suspension or cancellation of a manufacturer's or distributor's

license shall be followed in the suspension or cancellation of an

agent's beer license.

Acts 1977, 65th Leg., p. 489, ch. 194, Sec. 1, eff. Sept. 1,

1977.



CHAPTER 74. BREWPUB LICENSE

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE B. LICENSES

CHAPTER 74. BREWPUB LICENSE

Sec. 74.01. AUTHORIZED ACTIVITIES. (a) A holder of a brewpub

license for a brewpub located in a wet area, as that term is

described by Section 251.71 of this code, may:

(1) manufacture, brew, bottle, can, package, and label malt

liquor, ale, and beer;

(2) sell or offer without charge, on the premises of the

brewpub, to ultimate consumers for consumption on or off those

premises, malt liquor, ale, or beer produced by the holder, in or

from a lawful container, to the extent the sales or offers are

allowed under the holder's other permits or licenses; and

(3) sell food on the premises of the holder's breweries.

(b) The holder of a brewpub license may establish, operate, or

maintain one or more licensed brewpubs in this state under the

same general management or ownership. The holder shall pay the

fee assessed by the commission for each establishment. For the

purposes of this subsection, two or more establishments are under

the same general management or ownership if:

(1) the establishments bottle the same brand of malt liquor,

beer, or ale or bottle malt liquor, beer, or ale brewed by the

same manufacturer; or

(2) the person, regardless of domicile, who establishes,

operates, or maintains the establishments is controlled or

directed by one management or by an association of ultimate

management.

(c) A holder of a brewpub license must also hold a wine and beer

retailer's permit, a mixed beverage permit, or a retail dealer's

on-premise license.

(d) The holder of a brewpub license may not hold or have an

interest either directly or indirectly, or through a subsidiary,

affiliate, agent, employee, officer, director, or other person,

in a manufacturer's or distributor's license or any other license

or permit in the manufacturing or wholesaling levels of the

alcoholic beverage industry regardless of the specific names

given to permits or licenses in Title 3 of this code. The holder

shall be considered a "retailer" for purposes of Section 102.01

of this code.

(e) A holder of a retail dealer's on-premise license who obtains

a brewpub license may not manufacture, brew, bottle, can,

package, label, sell, or offer without charge malt liquor or ale.

(f) A holder of a brewpub license may not sell an alcoholic

beverage for resale.

(g) The holder of a brewpub license may deliver malt liquor,

ale, or beer manufactured by the holder to a location other than

the holder's premises for the purpose of submitting the malt

liquor, ale, or beer for an evaluation at an organized malt

liquor, ale, or beer tasting, competition, or review. At a

tasting, competition, or review, a holder of a brewpub license

may:

(1) dispense without charge malt liquor, ale, or beer

manufactured by the holder to a person attending the event for

consumption on the premises of the event; and

(2) discuss with a person attending the event the manufacturing

and characteristics of the malt liquor, ale, or beer.

Added by Acts 1993, 73rd Leg., ch. 478, Sec. 1, eff. Aug. 30,

1993; Acts 1993, 73rd Leg., ch. 934, Sec. 59, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 387, Sec. 1, eff. Aug. 28,

1995.

Sec. 74.02. FEE. The annual state fee for a brewpub license is

$500.

Added by Acts 1993, 73rd Leg., ch. 478, Sec. 1, eff. Aug. 30,

1993; Acts 1993, 73rd Leg., ch. 934, Sec. 59, eff. Sept. 1, 1993.

Sec. 74.03. PRODUCTION LIMIT. The total annual production of

malt liquor, ale, and beer by a holder of a brewpub license may

not exceed 5,000 barrels for each licensed brewpub established,

operated, or maintained by the holder in this state.

Added by Acts 1993, 73rd Leg., ch. 478, Sec. 1, eff. Aug. 30,

1993; Acts 1993, 73rd Leg., ch. 934, Sec. 59, eff. Sept. 1, 1993.

Sec. 74.04. LICENSE APPLICATION, RENEWAL, AND MAINTENANCE;

RECORDS; LICENSE ISSUANCE. All provisions of this code that

apply to a brewpub licensee's wine and beer retailer's permit,

mixed beverage permit, or retail dealer's on-premise license also

apply to the brewpub license.

Added by Acts 1993, 73rd Leg., ch. 478, Sec. 1, eff. Aug. 30,

1993; Acts 1993, 73rd Leg., ch. 934, Sec. 59, eff. Sept. 1, 1993.

Sec. 74.05. STATEMENT OF INTENT. An applicant for a brewpub

license shall file with the application a sworn statement that

the applicant shall be engaged in the business of brewing and

packaging malt liquor, ale, or beer in this state in quantities

sufficient to operate a brewpub not later than six months after

the date of issuance of the original license. If the applicant is

a corporation, the statement must be signed by a principal

corporate officer. A county judge may not issue a brewpub license

to an applicant who does not submit the required sworn statement

with the application for a license.

Added by Acts 1993, 73rd Leg., ch. 478, Sec. 1, eff. Aug. 30,

1993; Acts 1993, 73rd Leg., ch. 934, Sec. 59, eff. Sept. 1, 1993.

Sec. 74.06. QUALITY STANDARDS. Manufacturing or brewing

equipment used by a holder of a brewpub license, and process,

labeling, and packaging conducted by a holder of a brewpub

license, shall conform to standards and tax requirements imposed

by this code and the commission's rules for the manufacture of

beer and the brewing of ale and malt liquor and shall conform to

any standards that may be applied by the agency of the United

States charged with supervising and inspecting the manufacture

and brewing of alcoholic beverages.

Added by Acts 1993, 73rd Leg., ch. 478, Sec. 1, eff. Aug. 30,

1993; Acts 1993, 73rd Leg., ch. 934, Sec. 59, eff. Sept. 1, 1993.

Sec. 74.07. CONTAINER SIZE. In addition to any other container

for beer, ale, or malt liquor authorized elsewhere in this code,

a holder of a brewpub license may store or serve to consumers

beer, ale, or malt liquor manufactured by the holder of the

license at the premises of the brewpub license from any container

having the capacity of one barrel or whole multiples of one

barrel.

Added by Acts 1993, 73rd Leg., ch. 478, Sec. 1, eff. Aug. 30,

1993; Acts 1993, 73rd Leg., ch. 934, Sec. 59, eff. Sept. 1, 1993.



CHAPTER 75. STORAGE LICENSE

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE B. LICENSES

CHAPTER 75. STORAGE LICENSE

Sec. 75.01. AUTHORIZED ACTIVITIES. (a) The holder of a storage

license who also holds a customs broker's license issued under 19

U.S.C. Section 1641(b) may import and store beer, ale, and malt

liquor in a county with a population of 300,000 or less that

borders the United Mexican States for:

(1) storage purposes only in a wet area, as that term is

described by Section 251.71, from the holder of a nonresident

manufacturer's license or nonresident brewer's permit whose

manufacturing premises are located in the United Mexican States;

and

(2) transfer to qualified persons located in the United States

outside of this state.

(b) Only holders of a carrier permit may transport beer, ale, or

malt liquor to or from the holder of a storage license. All

provisions of Chapter 41 relating to the transportation of liquor

also apply to transportation of beer, ale, or malt liquor under

this chapter.

Added by Acts 1997, 75th Leg., ch. 1347, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 6, eff.

Sept. 1, 2001.

Sec. 75.02. RECORDS. (a) Each holder of a storage license

shall make and keep a daily record of each receipt of beer, ale,

or malt liquor. Each transaction shall be recorded on the day it

occurs. The license holder shall make and keep any other records

that the administrator or commission requires.

(b) All required records shall be kept available for inspection

by the commission or its authorized representative during

reasonable office hours for at least four years.

(c) The failure to make or keep a record as required by this

section, the making of a false entry in the record, or the

failure to make an entry as required by this section is a

violation of this code.

Added by Acts 1997, 75th Leg., ch. 1347, Sec. 1, eff. Sept. 1,

1997.

Sec. 75.03. PREMISES. The holder of a storage license may not

share the location or business with another holder of a license

or permit issued under this code. Designation of a portion of a

building, grounds, or appurtenances for exclusion under Section

11.49(b) is not available to the holder of a storage license.

Added by Acts 1997, 75th Leg., ch. 1347, Sec. 1, eff. Sept. 1,

1997.

Sec. 75.04. FEE. The annual fee for a storage license is $200.

Added by Acts 1997, 75th Leg., ch. 1347, Sec. 1, eff. Sept. 1,

1997.

Sec. 75.05. LICENSING. The licensing provisions of Chapter 61

apply to storage licenses. The commission or administrator may

suspend for not more than 60 days or cancel an original or

renewal storage license if the commission or administrator

determines, after notice and hearing, that the license holder

violated a provision of this code or a rule of the commission

during the existence of the license or during the immediately

preceding license period.

Added by Acts 1997, 75th Leg., ch. 1347, Sec. 1, eff. Sept. 1,

1997.



CHAPTER 81. COMMON NUISANCE

ALCOHOLIC BEVERAGE CODE

TITLE 3. LICENSES AND PERMITS

SUBTITLE C. PROVISIONS APPLICABLE TO PERMITS AND LICENSES

CHAPTER 81. COMMON NUISANCE

Sec. 81.001. DEFINITION. In this chapter, "common nuisance"

means a common nuisance as defined by Section 125.001, Civil

Practice and Remedies Code, or by Section 101.70(a) of this code.

Added by Acts 2007, 80th Leg., R.S., Ch.

896, Sec. 1, eff. June 15, 2007.

Sec. 81.002. APPLICABILITY OF CHAPTER. This chapter applies

only to a permit or license that authorizes the retail sale or

service of alcoholic beverages for on-premises consumption of

alcoholic beverages, other than a permit or license held with a

food and beverage certificate.

Added by Acts 2007, 80th Leg., R.S., Ch.

896, Sec. 1, eff. June 15, 2007.

Sec. 81.003. SUBMISSION OF INFORMATION BY CERTAIN OFFICIALS.

For the purposes of Section 81.004 or 81.005, the district or

county attorney of the county or the city attorney of the city in

which the premises are located may provide information to the

commission, administrator, or county judge, as appropriate,

indicating that the holder of, or applicant for, a permit or

license covering the premises has used or can reasonably be

expected to use or allow others to use the premises in a manner

that constitutes a common nuisance.

Added by Acts 2007, 80th Leg., R.S., Ch.

896, Sec. 1, eff. June 15, 2007.

Sec. 81.004. APPLICATION FOR ORIGINAL OR RENEWAL PERMIT OR

LICENSE. The commission, administrator, or county judge, as

applicable, may refuse to issue an original or renewal permit or

license, after notice and an opportunity for a hearing, if the

commission, administrator, or county judge finds that, at any

time during the 12 months preceding the permit or license

application, a common nuisance existed on the premises for which

the permit or license is sought, regardless of whether the acts

constituting the common nuisance were engaged in by the applicant

or whether the applicant controlled the premises at the time the

common nuisance existed. The commission, administrator, or

county judge, as applicable, may issue an original or renewal

permit or license if, at the hearing, it is found that the

applicant did not control the premises at the time the common

nuisance existed and the applicant has taken reasonable measures

to abate the common nuisance.

Added by Acts 2007, 80th Leg., R.S., Ch.

896, Sec. 1, eff. June 15, 2007.

Sec. 81.005. CANCELLATION OR SUSPENSION OF PERMIT OR LICENSE.

(a) The commission or administrator may suspend for not more than

60 days or cancel a permit or license if the commission or

administrator finds, after notice and hearing, that the permit or

license holder used or allowed others to use the permitted or

licensed premises in a manner that constitutes a common nuisance.

(b) If the commission or administrator receives information from

an official under Section 81.003, the commission or administrator

shall consider the information and, if the commission or

administrator finds the information sufficient to indicate that

cancellation or suspension under Subsection (a) may be

appropriate, provide notice and hold a hearing under that

subsection to determine whether to suspend or cancel the permit

or license.

(c) Notwithstanding Section 11.64, the commission or

administrator may not give a permit or license holder the

opportunity to pay a civil penalty rather than have the permit or

license suspended.

Added by Acts 2007, 80th Leg., R.S., Ch.

896, Sec. 1, eff. June 15, 2007.

Sec. 81.006. ORDER IMPOSING ADDITIONAL CONDITIONS ON PERMIT OR

LICENSE HOLDER. (a) The commission, administrator, or county

judge, as applicable, may, after notice and hearing under Section

81.004 or 81.005, issue an order imposing any condition on a

permit or license holder that is reasonably necessary to abate a

common nuisance on the premises.

(b) The commission or administrator may suspend for not more

than 60 days or cancel the permit or license of a permit or

license holder who violates an order issued under this section.

The commission or administrator may offer the permit or license

holder the opportunity to pay a civil penalty rather than have

the permit or license suspended.

Added by Acts 2007, 80th Leg., R.S., Ch.

896, Sec. 1, eff. June 15, 2007.

Sec. 81.007. TEMPORARY ORDER DURING PENDENCY OF PROCEEDING. (a)

Before holding a hearing and making a determination under Section

81.004 or 81.005, the commission, administrator, or county judge,

as applicable, may, if there is evidence showing a reasonable

likelihood that a common nuisance exists on the premises for

which the permit or license is held or sought, issue an order

imposing any condition on the permit or license holder or the

applicant for the permit or license that is reasonably necessary

to abate a common nuisance on the premises. An order issued

under this section is effective until:

(1) the expiration of the time for appealing the determination

under Section 81.004 or 81.005; or

(2) if the determination is appealed, until all appeals are

finally decided.

(b) A hearings officer or county judge may issue an order under

this section on the hearings officer's or county judge's own

motion or the motion of a person listed in Section 81.003 or, for

an original or renewal permit or license application, any

individual entitled to protest the issuance of the original or

renewal permit or license.

(b-1) If an individual other than a person described in

Subsection (b) who is entitled to protest the issuance of the

original or renewal permit or license files a motion for a

temporary order under this section, the commission,

administrator, or county judge, as applicable, may not issue a

temporary order without conducting a hearing.

(c) The hearings officer or county judge may impose any sanction

on a person who violates an order issued under Subsection (a)

that is necessary to secure compliance with the order.

(d) A hearing under this section must be held not later than the

10th day after the date notice is served on all interested

parties. Failure to hold a hearing in the time prescribed by

this subsection does not invalidate an order issued under this

section.

(e) A person who requests an order under this section may not be

required to post security for costs in connection with the

application or any hearing conducted as a result of the

application.

Added by Acts 2007, 80th Leg., R.S., Ch.

896, Sec. 1, eff. June 15, 2007.






TITLE 4. REGULATORY AND PENAL PROVISIONS

CHAPTER 101. GENERAL CRIMINAL PROVISIONS

ALCOHOLIC BEVERAGE CODE

TITLE 4. REGULATORY AND PENAL PROVISIONS

CHAPTER 101. GENERAL CRIMINAL PROVISIONS

SUBCHAPTER A. PROCEDURAL PROVISIONS

Sec. 101.01. RESTRAINING ORDERS AND INJUNCTIONS. (a) If a

credible person by affidavit informs the attorney general or a

county or district attorney that a person is violating or is

about to violate a provision of this code, or that a permit or

license was wrongfully issued, the attorney general or county or

district attorney shall begin proceedings in district court to

restrain the person from violating the code or operating under

the permit or license.

(b) The court may issue a restraining order without a hearing,

and on notice and hearing may grant an injunction, to prevent the

threatened or further violation or operation. The court may

require the complaining party to file a bond in an amount and

with the conditions the court finds necessary.

(c) If the court finds that a person has violated a restraining

order or injunction issued under this section, it shall enter a

judgment to that effect. The judgment operates to cancel without

further proceedings any license or permit held by the person. The

district clerk shall notify the county judge of the county where

the premises covered by the permit or license are located and

shall notify the commission when a judgment is entered that

operates to cancel a license or permit.

(d) No license or permit may be issued to a person whose license

or permit is cancelled under Subsection (c) of this section for

one year after the cancellation.

Acts 1977, 65th Leg., p. 491, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 101.02. ARREST WITHOUT WARRANT. A peace officer may arrest

without a warrant any person he observes violating any provision

of this code or any rule or regulation of the commission. The

officer shall take possession of all illicit beverages the person

has in his possession or on his premises as provided in Chapter

103 of this code.

Acts 1977, 65th Leg., p. 491, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 101.03. SEARCH AND SEIZURE. (a) A search warrant may

issue under Chapter 18, Code of Criminal Procedure, 1965, as

amended, to search for, seize, and destroy or otherwise dispose

of in accordance with this code:

(1) an illicit beverage;

(2) any equipment or instrumentality used, or capable or

designed to be used, to manufacture an illicit beverage;

(3) a vehicle or instrumentality used or to be used for the

illegal transportation of an illicit beverage;

(4) unlawful equipment or materials used or to be used in the

illegal manufacturing of an illicit beverage;

(5) a forged or counterfeit stamp, die, plate, official

signature, certificate, evidence of tax payment, license, permit,

or other instrument pertaining to this code; or

(6) any instrumentality or equipment, or parts of either of

them, used or to be used, or designed or capable of use, to

manufacture, print, etch, indite, or otherwise make a forged or

counterfeit instrument covered by Subdivision (5) of this

subsection.

(b) Any magistrate may issue a search warrant on the affidavit

of a credible person, setting forth the name or description of

the owner or person in charge of the premises (or stating that

the name and description are unknown), the address or description

of the premises, and showing that the described premises is a

place where this code has been or is being violated. If the place

to be searched is a private dwelling occupied as such and no part

of it is used as a store, shop, hotel, boarding house, or for any

other purpose except as a private residence, the affidavit must

be made by two credible persons.

(c) All provisions of Chapter 18, Code of Criminal Procedure,

1965, as amended, apply to the application, issuance, and

execution of the warrant except those that conflict with this

section.

(d) The officer executing the warrant shall seize all items

described in Subsection (a) of this section, and those items may

not be taken from his custody by a writ of replevin or any other

process. The officer shall retain the items pending final

judgment in the proceedings.

(e) This section does not require a peace officer to obtain a

search warrant to search premises covered by a license or permit.

Acts 1977, 65th Leg., p. 491, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 101.04. CONSENT TO INSPECTION; PENALTY. (a) By accepting a

license or permit, the holder consents to the commission, an

authorized representative of the commission, or a peace officer

entering the licensed premises at any time to conduct an

investigation or inspect the premises for the purpose of

performing any duty imposed by this code.

(b) A person commits an offense if the person refuses to allow

the commission, an authorized representative of the commission,

or a peace officer to enter a licensed or permitted premises as

required by Subsection (a). An offense under this section is a

Class A misdemeanor.

Acts 1977, 65th Leg., p. 492, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 19, eff. September 1, 2007.

Sec. 101.05. NEGATION OF EXCEPTION: INFORMATION, COMPLAINT, OR

INDICTMENT. An information, complaint, or indictment charging a

violation of this code need not negate an exception to an act

prohibited by this code, but the exception may be urged by the

defendant as a defense to the offense charged.

Acts 1977, 65th Leg., p. 492, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 101.06. TESTIMONY OF ACCOMPLICE. A conviction for a

violation of this code cannot be had upon the testimony of an

accomplice unless corroborated by other evidence tending to

connect the defendant with the offense committed; and the

corroboration is not sufficient if it merely shows the commission

of the offense.

Acts 1977, 65th Leg., p. 492, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 108, ch. 67, Sec. 1,

eff. Aug. 27, 1979.

Sec. 101.07. DUTY OF PEACE OFFICERS. All peace officers in the

state, including those of cities, counties, and state, shall

enforce the provisions of this code and cooperate with and assist

the commission in detecting violations and apprehending

offenders.

Acts 1977, 65th Leg., p. 492, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 101.08. DUTY OF COUNTY COURT. When a violation of this

code occurs, the county court shall make a recommendation to the

commission as to cancellation or suspension of any permit or

license connected with the violation.

Acts 1977, 65th Leg., p. 492, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 101.09. REPORTS OF CONVICTIONS. Every county and district

clerk in the state shall furnish the commission or its

representative, on request, a certified copy of the judgment of

conviction and of the information against a person convicted of a

violation of this code. The clerk may not charge a fee for

furnishing the copy.

Acts 1977, 65th Leg., p. 492, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 101.10. WHOLESALE OR RETAIL SALE: PRIMA FACIE EVIDENCE.

(a) Proof that a retail permittee sold or delivered more than

three gallons of distilled spirits to a person in a single or

continuous transaction is prima facie evidence that the sale was

at wholesale.

(b) Proof that a permittee authorized to sell distilled spirits

at wholesale sold or delivered less than three gallons of

distilled spirits in a single transaction is prima facie evidence

that the sale was a retail sale.

(c) The presumption created by Subsection (b) of this section

does not apply to the lawful delivery of 2.4 gallons or more of

distilled spirits under the authority of a local distributor's

permit.

Acts 1977, 65th Leg., p. 492, ch. 194, Sec. 1, eff. Sept. 1,

1977.

SUBCHAPTER B. OFFENSES RELATING TO DRY AREAS

Sec. 101.31. ALCOHOLIC BEVERAGES IN DRY AREAS. (a) Except as

otherwise provided in this code, no person in a dry area may

manufacture, distill, brew, sell, import into the state, export

from the state, transport, distribute, warehouse, store, solicit

or take orders for, or possess with intent to sell an alcoholic

beverage.

(b) An offense under this section is a Class B misdemeanor.

(c) If it is shown on the trial of an offense under this section

that the person has previously been convicted two or more times

of an offense under this section, the offense is a state jail

felony.

Acts 1977, 65th Leg., p. 493, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 2001, 77th Leg., ch. 462, Sec. 1, eff.

Sept. 1, 2001.

Sec. 101.32. PRIMA FACIE EVIDENCE OF INTENT TO SELL. (a)

Possession of more than one quart of liquor in a dry area is

prima facie evidence that it is possessed with intent to sell.

(b) Possession in a dry area of more than 24 twelve-ounce

bottles of beer, or an equivalent amount, is prima facie evidence

of possession with intent to sell.

Acts 1977, 65th Leg., p. 493, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 101.33. DELIVERY OF LIQUOR IN DRY AREA. Section 107.03 of

this code relates to the delivery of liquor in a dry area.

Acts 1977, 65th Leg., p. 493, ch. 194, Sec. 1, eff. Sept. 1,

1977.

SUBCHAPTER C. CONTAINERS

Sec. 101.41. CONTAINERS, PACKAGING, AND DISPENSING EQUIPMENT OF

BEER: LABELS. (a) No manufacturer or distributor, directly or

indirectly or through a subsidiary, affiliate, agent, employee,

officer, director, or firm member, may manufacture, sell, or

otherwise introduce into commerce any container, packaging, or

dispensing equipment of beer that does not meet the requirements

of this section.

(b) Every container of beer must have a label or imprint in

legible type showing the full name and address of the

manufacturer and, if it contains a special brand brewed for a

distributor, of the distributor. Any box, crate, carton, or

similar device in which containers of beer are sold or

transported must have a label meeting the same requirements.

(c) The label of a container of beer must state the net contents

in terms of United States liquor measure.

(d) No container, packaging material, or dispensing equipment

may bear a label or imprint that:

(1) by wording, lettering, numbering, or illustration, or in any

other manner refers or alludes to or suggests a manufacturing

process, aging, analysis, or a scientific fact;

(2) refers or alludes to the "proof," "balling," or "extract" of

the product;

(3) is untrue in any respect; or

(4) by ambiguity, omission, or inference tends to create a

misleading impression, or causes or is calculated to cause

deception of the consumer with respect to the product.

Acts 1977, 65th Leg., p. 493, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1993, 73rd Leg., ch. 934, Sec. 61, eff.

Sept. 1, 1993.

Sec. 101.42. RETURNABLE CONTAINER: ACCEPTANCE BY ANOTHER

MANUFACTURER. No manufacturer of beer may purchase, accept as a

return, or use a barrel, half-barrel, keg, case, or bottle

permanently branded or imprinted with the name of another

manufacturer.

Acts 1977, 65th Leg., p. 494, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 101.43. MISBRANDING OF BREWERY PRODUCT. (a) No

manufacturer or distributor, directly or indirectly, or through a

subsidiary, affiliate, agent, employee, officer, director, or

firm member, may sell or otherwise introduce into commerce a

brewery product that is misbranded.

(b) A product is misbranded if:

(1) it is misbranded within the meaning of the federal Food and

Drug Act;

(2) the container is so made or filled as to mislead the

purchaser, or if its contents fall below the recognized standards

of fill;

(3) it misrepresents the standard of quality of products in the

branded container; or

(4) it is so labeled as to purport to be a product different

from that in the container.

Acts 1977, 65th Leg., p. 494, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 101.45. CONTAINERS OF WINE: MAXIMUM CAPACITY. No person

may sell wine to a retail dealer in containers with a capacity

greater than 4.9 gallons.

Acts 1977, 65th Leg., p. 494, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 101.46. CONTAINERS OF LIQUOR: MINIMUM CAPACITIES. (a)

Except as provided by Subsections (b), (c), and (d) of this

section, no person may import, sell, or possess with intent to

sell any liquor in a container with a capacity of less than 20

milliliters. A container of liquor offered for sale that has a

capacity of less than six fluid ounces must substantially conform

to the labeling requirements of the Bureau of Alcohol, Tobacco,

and Firearms for larger containers in which liquor is sold.

Holders of distiller's or rectifier's permits wishing to sell

liquor bottled in containers of less than six fluid ounces to

wholesalers must sell such containers of liquor to wholesalers in

units of unbroken, sealed cases. Wholesalers shall sell liquor

bottled in containers of less than six fluid ounces to package

stores in units of unbroken, sealed cases. Containers of liquor

with a capacity of less than six fluid ounces offered for sale in

a package store must be sold in units of sealed packages

featuring multiple bottles of liquor.

(b) Subsection (a) of this section does not apply to permittees

or licensees while engaged in supplying airline beverage or mixed

beverage permittees, nor to the possession or sale of liquor by

an airline beverage or mixed beverage permittee, but none of the

permittees or licensees covered by this subsection may possess

liquor in a container with a capacity of less than one fluid

ounce.

(c) Subsection (a) of this section does not apply to liquor

imported under Section 107.07 of this code.

(d) Spirit coolers, as described by the definition of "distilled

spirits" in Section 1.04 of this code, may be sold in containers

with a capacity of less than 355 milliliters as well as in

containers with any other capacity authorized by this code for

distilled spirits.

Acts 1977, 65th Leg., p. 494, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 1146, ch. 552, Sec. 1,

eff. Aug. 27, 1979; Acts 1993, 73rd Leg., ch. 934, Sec. 62, eff.

Sept. 1, 1993; Acts 2001, 77th Leg., ch. 269, Sec. 1, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 1095, Sec. 1, eff. Sept. 1,

2003.

Sec. 101.47. CARRIER MAY TRANSPORT LIQUOR IN SMALL CONTAINERS.

The commission may authorize a common carrier of persons engaged

in interstate commerce to transport liquor in containers of less

than 20 milliliters if the liquor is not for sale, use, or

consumption in the state.

Acts 1977, 65th Leg., p. 494, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 1969, ch. 777, Sec. 10,

eff. Aug. 27, 1979; Acts 2003, 78th Leg., ch. 1095, Sec. 2, eff.

Sept. 1, 2003.

Sec. 101.48. COMMISSION'S REGULATORY AUTHORITY. Sections 5.39

and 5.40 of this code relate to the commission's authority to

regulate liquor containers and beer container deposits.

Acts 1977, 65th Leg., p. 495, ch. 194, Sec. 1, eff. Sept. 1,

1977.

SUBCHAPTER D. MISCELLANEOUS OFFENSES

Sec. 101.61. VIOLATION OF CODE OR RULE. A person who fails or

refuses to comply with a requirement of this code or a valid rule

of the commission violates this code.

Acts 1977, 65th Leg., p. 495, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 101.62. OFFENSIVE NOISE ON PREMISES. No licensee or

permittee, on premises under his control, may maintain or permit

a radio, television, amplifier, piano, phonograph, music machine,

orchestra, band, singer, speaker, entertainer, or other device or

person that produces, amplifies, or projects music or other sound

that is loud, vociferous, vulgar, indecent, lewd, or otherwise

offensive to persons on or near the licensed premises.

Acts 1977, 65th Leg., p. 495, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 101.63. SALE TO CERTAIN PERSONS. (a) A person commits an

offense if the person with criminal negligence sells an alcoholic

beverage to an habitual drunkard or an intoxicated or insane

person.

(b) Except as provided in Subsection (c) of this section, a

violation of this section is a misdemeanor punishable by a fine

of not less than $100 nor more than $500, by confinement in jail

for not more than one year, or by both.

(c) If a person has been previously convicted of a violation of

this section or of Section 106.03 of this code, a violation is a

misdemeanor punishable by a fine of not less than $500 nor more

than $1,000, by confinement in jail for not more than one year,

or by both.

Acts 1977, 65th Leg., p. 495, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 2003, 78th Leg., ch. 508, Sec. 1, eff.

Sept. 1, 2003.

Sec. 101.64. INDECENT GRAPHIC MATERIAL. No holder of a license

or permit may possess or display on the licensed premises a card,

calendar, placard, picture, or handbill that is immoral,

indecent, lewd, or profane.

Acts 1977, 65th Leg., p. 495, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 101.65. BEVERAGES MADE FROM CERTAIN MATERIALS PROHIBITED.

No person may manufacture, import, sell, or possess for the

purpose of sale an alcoholic beverage made from:

(1) any compound made from synthetic materials;

(2) substandard wines;

(3) imitation wines; or

(4) must concentrated at any time to more than 80 degrees

Balling.

Acts 1977, 65th Leg., p. 495, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1999, 76th Leg., ch. 1297, Sec. 1, eff.

Sept. 1, 1999.

Sec. 101.66. BEVERAGES OF CERTAIN ALCOHOL CONTENT PROHIBITED.

No person may manufacture, sell, barter, or exchange a beverage

that contains alcohol in excess of one-half of one percent by

volume and not more than four percent of alcohol by weight,

except beer, wine coolers, and spirit coolers.

Acts 1977, 65th Leg., p. 495, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1993, 73rd Leg., ch. 934, Sec. 60, eff.

Sept. 1, 1993.

Sec. 101.67. PRIOR APPROVAL OF MALT BEVERAGES. (a) No person

may ship or cause to be shipped into the state, import into the

state, manufacture and offer for sale in the state, or

distribute, sell, or store in the state any beer, ale, or malt

liquor unless:

(1) a sample of the beverage or a sample of the same type and

quality of beverage has been first submitted to an independent,

reputable laboratory or the commission for analysis to verify the

alcohol content of the beverage; and

(2) the label of the beverage has been first submitted to the

commission or its representative and found to comply with all

provisions of this code relating to the labeling of the

particular type of beverage.

(b) Only a brewer's or nonresident brewer's permittee or a

manufacturer's or nonresident manufacturer's licensee may apply

for and receive label approval on beer, ale, or malt liquor.

(c) This section does not apply to the importation of beer for

personal consumption and not for sale.

(d) If the commission determines that the product analysis

provided by the independent laboratory or the sample, and the

label, required by Subsection (a) comply with the provisions of

this code and the rules of the commission, the commission shall

issue a certificate of approval upon receipt of a fee in an

amount that is sufficient to cover the cost of administering this

section. A copy of the certificate shall be kept on file in the

office of the commission.

(e) The commission by rule shall establish the procedures for

accepting analysis of beer, ale, or malt liquor by an independent

laboratory under Subsection (a)(1).

Acts 1977, 65th Leg., p. 496, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1987, 70th Leg., ch. 495, Sec. 4, eff. Aug.

31, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 20, eff. September 1, 2007.

Sec. 101.671. PRIOR APPROVAL OF DISTILLED SPIRITS AND WINE. (a)

Before an authorized permittee may ship distilled spirits or

wine into the state or sell distilled spirits or wine within the

state, the permittee must register the distilled spirits or wine

with the commission. The registration application must include a

certificate of label approval issued by the United States Alcohol

and Tobacco Tax and Trade Bureau for the product.

(b) On registration of a certificate of label approval issued by

the United States Alcohol and Tobacco Tax and Trade Bureau, the

commission shall approve the product under this section and issue

a letter to that effect to the permittee. The commission may not

require additional approval for the product unless there is a

change to the label or product that requires reissuance of the

federal certificate of label approval. The commission shall

accept the certificate of label approval as constituting full

compliance with any applicable standards adopted under Section

5.38 regarding quality, purity, and identity of distilled spirits

or wine.

(c) The commission may not register a product unless the

application is accompanied by a fee set by the commission in an

amount that is sufficient to cover the cost of administering this

section. A copy of the registration shall be kept on file in the

office of the commission.

(d) The commission by rule shall establish procedures for

accepting federal certificates of label approval for registration

under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 21, eff. September 1, 2007.

Sec. 101.68. CONSIGNMENT SALE PROHIBITED. A person commits an

offense if he is a party to, or directly or indirectly interested

in or connected with, a consignment sale of an alcoholic

beverage.

Acts 1977, 65th Leg., p. 496, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 101.69. FALSE STATEMENT. Except as provided in Section

103.05(d), a person who makes a false statement or false

representation in an application for a permit or license or in a

statement, report, or other instrument to be filed with the

commission and required to be sworn commits an offense punishable

by imprisonment in the Texas Department of Criminal Justice for

not less than 2 nor more than 10 years.

Acts 1977, 65th Leg., p. 496, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.007, eff. September 1, 2009.

Sec. 101.70. COMMON NUISANCE. (a) A room, building, boat,

structure, or other place where alcoholic beverages are sold,

bartered, manufactured, stored, possessed, or consumed in

violation of this code or under circumstances contrary to the

purposes of this code, the beverages themselves, and all property

kept or used in the place, are a common nuisance. A person who

maintains or assists in maintaining the nuisance commits an

offense.

(b) The county or district attorney in the county where the

nuisance exists or the attorney general may sue in the name of

the state for an injunction to abate and temporarily and

permanently enjoin it. Except as otherwise provided in this

section, the proceeding is conducted as other similar

proceedings.

(c) The plaintiff is not required to give a bond. The final

judgment is a judgment in rem against the property and a judgment

against the defendant. If the court finds against the defendant,

on final judgment it shall order that the place where the

nuisance exists be closed for one year or less and until the

owner, lessee, tenant, or occupant gives bond with sufficient

surety as approved by the court in the penal sum of at least

$1,000. The bond must be payable to the state and conditioned:

(1) that this code will not be violated;

(2) that no person will be permitted to resort to the place to

drink alcoholic beverages in violation of this code; and

(3) that the defendant will pay all fines, costs, and damages

assessed against him for any violation of this code.

(d) On appeal, the judgment may not be superseded except on

filing an appeal bond in the penal sum of not more than $500, in

addition to the bond for costs of the appeal. That bond must be

approved by the trial court and must be posted before the

judgment of the court may be superseded on appeal. The bond must

be conditioned that if the judgment of the trial court is finally

affirmed it may be forfeited in the same manner and for any cause

for which a bond required on final judgment may be forfeited for

an act committed during the pendency of an appeal.

Acts 1977, 65th Leg., p. 496, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 101.71. INSPECTION OF VEHICLE. No holder of a permit

issued under Title 3, Subtitle A, of this code, may refuse to

allow the commission or its authorized representative or a peace

officer, on request, to make a full inspection, investigation, or

search of any vehicle.

Acts 1977, 65th Leg., p. 497, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 101.72. CONSUMPTION OF ALCOHOLIC BEVERAGE ON PREMISES

LICENSED FOR OFF-PREMISES CONSUMPTION. (a) A person commits an

offense if the person knowingly consumes liquor or beer on the

premises of a holder of a wine and beer retailer's off-premise

permit or a retail dealer's off-premise license.

(b) A person is presumed to have knowingly violated Subsection

(a) of this section if the warning sign required by either

Section 26.05 or 71.10 of this code is displayed on the premises.

(c) Except as provided in Subsection (d) of this section, a

violation of this section is a misdemeanor punishable by a fine

of not less than $25 nor more than $200.

(d) If a person has been convicted of a violation of this

section occurring within a year of a subsequent violation, the

subsequent violation is a misdemeanor punishable by a fine of not

less than $100 nor more than $200.

Added by Acts 1983, 68th Leg., p. 2212, ch. 414, Sec. 5, eff.

Sept. 1, 1983.

Sec. 101.73. EXPUNGEMENT OF CONVICTION FOR CONSUMPTION ON

PREMISES LICENSED FOR OFF-PREMISES CONSUMPTION. (a) A person

convicted of not more than one violation of Section 101.72 of

this code within 12 months, after the first anniversary of the

conviction, may apply to the court in which he was convicted to

have the conviction expunged.

(b) The application shall contain the applicant's sworn

statement that he was not convicted of an additional violation of

Section 101.72 of this code during the previous 12 months.

(c) If the court finds that the applicant was not convicted of

another violation of Section 101.72 of this code during the

preceding 12 months, the court shall order the conviction,

together with all complaints, verdicts, fines, and other

documents relating to the offense, to be expunged from the

applicant's record. After entry of the order, the applicant is

released from all disabilities resulting from the conviction, and

the conviction may not be shown or made known for any purpose.

Added by Acts 1983, 68th Leg., p. 2212, ch. 414, Sec. 5, eff.

Sept. 1, 1983.

Sec. 101.74. OFFENSES RELATING TO BINGO. (a) An organization

licensed to conduct bingo under Chapter 2001, Occupations Code,

may not offer an alcoholic beverage as a bingo prize or as a door

prize at a bingo occasion.

(b) A person who holds a permit or license at the manufacturing

or wholesale levels of the alcoholic beverage industry or a

person who holds a package store permit may not participate in

advertising any bingo game or pay or contribute toward payment of

the printing of bingo cards or of the supplying of any novelties

of any sort to be used during or in connection with the conduct

of a bingo game.

Added by Acts 1989, 71st Leg., ch. 238, Sec. 41, eff. Jan. 1,

1990. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.727,

eff. Sept. 1, 2001.

Sec. 101.75. CONSUMPTION OF ALCOHOLIC BEVERAGES NEAR SCHOOLS.

(a) A person commits an offense if the person possesses an open

container or consumes an alcoholic beverage on a public street,

public alley, or public sidewalk within 1,000 feet of the

property line of a facility that is a public or private school,

including a parochial school, that provides all or any part of

prekindergarten through twelfth grade.

(b) This section does not apply to the possession of an open

container or the consumption at an event duly authorized by

appropriate authorities and held in compliance with all other

applicable provisions of this code.

(c) An offense under this section is a Class C misdemeanor.

(d) In this section, "open container" has the meaning assigned

in Section 109.35.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 63, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 260, Sec. 6, eff. May

30, 1995; Acts 2001, 77th Leg., ch. 388, Sec. 1, eff. May 28,

2001.



CHAPTER 102. INTRA-INDUSTRY RELATIONSHIPS

ALCOHOLIC BEVERAGE CODE

TITLE 4. REGULATORY AND PENAL PROVISIONS

CHAPTER 102. INTRA-INDUSTRY RELATIONSHIPS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 102.01. TIED HOUSE PROHIBITED. (a) In this section, "tied

house" means any overlapping ownership or other prohibited

relationship between those engaged in the alcoholic beverage

industry at different levels, that is, between a manufacturer and

a wholesaler or retailer, or between a wholesaler and a retailer,

as the words "wholesaler," "retailer," and "manufacturer" are

ordinarily used and understood, regardless of the specific names

given permits under Subtitle A, Title 3, of this code.

(b) In considering an original or renewal application for a

permit issued under Subtitle A, Title 3, of this code, the

commission or administrator may make any investigation or request

any additional information necessary to enforce this section and

to provide strict adherence to a general policy of prohibiting

the tied house and related practices. The activities prohibited

by this section are unfair competition and unlawful trade

practices.

(c) No person having an interest in a permit issued under

Subtitle A, Title 3, of this code may secure or hold, directly or

indirectly, an ownership interest in the business or corporate

stocks, including a stock option, convertible debenture, or

similar interest, in a permit or business of a permittee of a

different level who maintains licensed premises in Texas.

(d) No person may act or serve as officer, director, or employee

of the businesses of permittees at different levels.

(e) No permittee may own the premises, fixtures, or equipment of

a permittee of a different level.

(f) No permittee may secure or in any manner obtain the use of

any premises, fixtures, or equipment on the credit of a permittee

of a different level.

(g) No permittee may loan to, or by means of his credit secure a

loan for, a permittee of a different level. If a permittee

secures a loan from a source outside the state, there is a

presumption of a tied house relationship or subterfuge, and the

permittee securing the loan has the burden of showing that he has

not violated this section.

(h) No permittee may enter with a permittee of a different level

or with another person or legal entity into a conspiracy or

agreement to control or manage, financially or administratively,

directly or indirectly, in any form or degree, the business or

interests of a permittee of a different level.

(i) No permittee may enter with another permittee into any type

of profit-sharing agreement or any agreement relating to the

repurchase of any assets or any agreement attempting to

effectuate the shipment or delivery of an alcoholic beverage on

consignment.

(j) On finding that a person has violated any provision of

Subsections (c) through (i) of this section, the commission or

administrator shall suspend for not less than six months or

cancel the permit of any permittee involved. A person who held or

had an interest in a permit cancelled under this subsection is

ineligible to hold or have an interest in a permit for one year

after the cancellation.

(k) This section does not apply to the application for renewal

of a permit held by an applicant who was engaged in the legal

alcoholic beverage business in this state under a charter or

permit before August 24, 1935, or to an application for a

nonresident seller's or wholesaler's permit held by an applicant

who continuously has been the holder of a permit of that type

since January 1, 1941.

Acts 1977, 65th Leg., p. 498, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 102.02. PROVIDING SAMPLES. Notwithstanding any other

provision of this code, the holder of a wholesaler's permit or

the holder's agent, representative, or employee may furnish or

give a sample of liquor to a holder of a permit authorizing the

sale of that category of alcoholic beverage at retail if the

retail permittee has not previously purchased that brand from

that wholesaler permittee. The wholesaler may give the retail

permittee not more than 750 milliliters of any brand of distilled

spirits, not more than three liters of any brand of wine in that

package, and not more than one six-pack of any other alcoholic

beverage so packaged. The retail permittee or the permittee's

agent, servant, or employee may sample the product on the

licensed premises only if the wholesaler or the wholesaler's

agent, servant, or employee is present.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 64, eff. Sept. 1,

1993.

Sec. 102.03. PERSONS BARRED FROM INTEREST IN PREMISES OF RETAIL

LIQUOR OUTLET. (a) This section applies to the holder of a

brewer's, distiller's and rectifier's, winery, wholesaler's,

class B wholesaler's, or wine bottler's permit.

(b) No holder of a permit named in Subsection (a) of this

section may directly or indirectly, or through a subsidiary,

affiliate, agent, employee, officer, director, or firm member,

own an interest of any kind in the premises where a package store

permittee, wine only package store permittee, or mixed beverage

permittee conducts his business.

Acts 1977, 65th Leg., p. 499, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 2118, ch. 819, Sec. 9,

eff. June 13, 1979; Acts 1983, 68th Leg., p. 1352, ch. 278, Sec.

52, eff. Sept. 1, 1983.

Sec. 102.04. PERSONS BARRED FROM INTEREST IN MIXED BEVERAGE

BUSINESS. (a) This section applies to any person who has an

interest in the business of a distiller-rectifier, brewer,

wholesaler, class B wholesaler, winery, wine bottler, or local

distributor's permittee. This section also applies to the agent,

servant, or employee of a person who has an interest in one of

those businesses.

(b) Except as permitted in Section 23.01 of this code, no person

to whom this section applies may:

(1) have a direct or indirect interest in the business,

premises, equipment, or fixtures of a mixed beverage

establishment;

(2) furnish or lend any money, service, or other thing of value

to a mixed beverage permittee or guarantee the fulfillment of a

financial obligation of a mixed beverage permittee;

(3) enter or offer to enter into an agreement, condition, or

system which in effect amounts to the shipment and delivery of

alcoholic beverages on consignment;

(4) furnish, rent, lend, or sell to a mixed beverage permittee

any equipment, fixtures, or supplies used in the selling or

dispensing of alcoholic beverages;

(5) pay or make an allowance to a mixed beverage permittee for a

special advertising or distributing service, or allow the

permittee an excessive discount;

(6) offer to a mixed beverage permittee a prize, premium, or

other inducement, except as permitted by Section 102.07(b) of

this code; or

(7) advertise in the convention program or sponsor a function at

a meeting or convention or a trade association of holders of

mixed beverage permits, unless the trade association was

incorporated before 1950.

Acts 1977, 65th Leg., p. 499, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1977, 65th Leg., p. 1183, ch. 453, Sec. 9,

eff. Sept. 1, 1977; Acts 1979, 66th Leg., p. 2118, ch. 819, Sec.

10, eff. June 13, 1979; Acts 1983, 68th Leg., p. 1352, ch. 278,

Sec. 53, eff. Sept. 1, 1983.

Sec. 102.05. HOTEL: MULTIPLE INTERESTS AUTHORIZED. A hotel may

hold a package store permit, mixed beverage permit, wine and beer

retailer's permit, and retail dealer's license if the businesses

are completely segregated from each other.

Acts 1977, 65th Leg., p. 499, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 102.06. RELATIONSHIP BETWEEN AGENT OR MANUFACTURER'S AGENT

AND PACKAGE STORE. No holder of an agent's or manufacturer's

agent's permit may directly or indirectly have an interest in a

package store permit or wine only package store permit or be

residentially domiciled with a person who has a financial

interest in a package store permit or wine only package store

permit.

Acts 1977, 65th Leg., p. 499, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 102.07. PROHIBITED DEALINGS WITH RETAILER OR CONSUMER. (a)

Except as provided in Subsections (b), (d), and (g), no person

who owns or has an interest in the business of a distiller,

brewer, rectifier, wholesaler, class B wholesaler, winery, or

wine bottler, nor the agent, servant, or employee of such a

person, may:

(1) own or have a direct or indirect interest in the business,

premises, equipment, or fixtures of a retailer;

(2) furnish, give, or lend any money, service, or thing of value

to a retailer;

(3) guarantee a financial obligation of a retailer;

(4) make or offer to enter an agreement, condition, or system

which will in effect amount to the shipment and delivery of

alcoholic beverages on consignment;

(5) furnish, give, rent, lend, or sell to a retail dealer any

equipment, fixtures, or supplies to be used in selling or

dispensing alcoholic beverages, except that alcoholic beverages

may be packaged in combination with other items if the package is

designed to be delivered intact to the ultimate consumer and the

additional items have no value or benefit to the retailer other

than that of having the potential of attracting purchases and

promoting sales;

(6) pay or make an allowance to a retailer for a special

advertising or distribution service;

(7) allow an excessive discount to a retailer; or

(8) offer a prize, premium, gift, or similar inducement to a

retailer or to the agent, servant, or employee of a retailer.

(b) A permittee covered by Subsection (a) of this section may

furnish to a retailer without cost advertising specialties

showing the name of the product advertised. The total value of

all advertising specialties for any one brand furnished to a

retailer in any one calendar year may not exceed $78. Not more

than once a year, the administrator on the administrator's own

motion or on the motion of the permittee may increase or decrease

the total amount of advertising specialties permitted under this

subsection by not more than six percent based on the consumer

price index and previous adjustments, if any. For the purposes of

this subsection, "consumer price index" means the annual average

over a calendar year of the consumer price index (all items,

United States city average) published monthly by the Bureau of

Labor Statistics, United States Department of Labor, or its

successor in function. Permittees covered by Subsection (a) of

this section may not pool or combine their dollar limitations to

provide a retailer with advertising specialties valued in excess

of the maximum permitted under this subsection.

(c) No person who owns or has an interest in the business of a

package store or wine only package store, nor the agent, servant,

or employee of the person, may allow an excessive discount on

liquor.

(d) A permittee covered under Subsection (a) may offer prizes,

premiums, or gifts to a consumer. The use of rebates or coupons

redeemable by the public for the purchase of alcoholic beverages

is prohibited. The holder of a winery permit may furnish to a

retailer without cost recipes, recipe books, book matches,

cocktail napkins, or other advertising items showing the name of

the winery furnishing the items or the brand name of the product

advertised if the individual cost of the items does not exceed

$1.

(e) A permittee covered under Subsection (a) may conduct a

sweepstakes promotion. A purchase or entry fee may not be

required of any person to enter a sweepstakes event authorized

under this subsection. A person affiliated with the alcoholic

beverage industry may not receive a prize from a sweepstakes

promotion.

(f) Notwithstanding Subsection (a) of this section, Section

108.05 of this code, or any other provision of this code, a

holder of a brewer's permit, nonresident brewer's permit,

distiller's and rectifier's permit, winery permit, nonresident

seller's permit, manufacturer's license, or nonresident

manufacturer's license may, in order to promote the brand name of

the permittee's or licensee's products, contract with a person

licensed under the Texas Racing Act (Article 179e, Vernon's Texas

Civil Statutes) for on-site advertising signs, for advertising in

programs, and to supplement purses for races even though the

licensees under that Act or the owners or operators of the racing

facilities also hold a mixed beverage permit or other permit or

license under this code. In addition, a permittee or licensee

described by this subsection may contract for off-site

advertising promoting specific races. A part of the cost of an

advertisement or promotion authorized by this section may not be

charged to or paid, directly or indirectly, by the holder of a

wholesale permit, general class B wholesaler's permit, local

class B wholesaler's permit, local distributor's permit, general

distributor's license, or local distributor's license, except

through the price paid by that holder for products purchased from

the holder's supplier.

(g) Subsection (a) does not prohibit a permittee covered under

Subsection (a) from prearranging or preannouncing a promotional

activity otherwise permitted by this code with a retailer about a

promotional activity to be held on the retailer's premises. A

holder of a wholesaler's or class B wholesaler's permit may

prearrange a promotional activity only for distilled spirits or

wine. Notwithstanding any other provision, a permittee may:

(1) preannounce a promotion to a consumer; or

(2) preannounce the purchase of wine or distilled spirits to a

consumer.

Acts 1977, 65th Leg., p. 500, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 2118, ch. 819, Sec. 11,

eff. June 13, 1979; Acts 1989, 71st Leg., ch. 859, Sec. 1, eff.

June 14, 1989; Acts 1993, 73rd Leg., ch. 934, Sec. 65, eff. Sept.

1, 1993; Acts 1999, 76th Leg., ch. 424, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

236, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1022, Sec. 1, eff. September 1, 2007.

Sec. 102.071. SALE OF GLASSWARE AND NONALCOHOLIC BEVERAGES. (a)

In this section:

(1) "Branded glassware" means glassware that contains the name,

emblem, or logo of or any reference to a brand of alcoholic

beverage.

(2) "Unbranded glassware" means glassware that does not contain

the name, emblem, or logo of or any reference to a brand of

alcoholic beverage.

(b) Notwithstanding Sections 102.04 and 102.07 or any other

provision of this code, the holder of a wholesaler's permit who

is primarily engaged in the wholesale sale of distilled spirits

and wine may sell branded or unbranded glassware to retailers,

provided that the glassware is not marketed or sold in a manner:

(1) to influence a retailer to purchase any quantity of

alcoholic beverages;

(2) to affect the terms by which a retailer may purchase

alcoholic beverages; or

(3) that threatens the independence of a retailer.

(c) Section 102.32 applies to payment for unbranded glassware or

glassware bearing the name, emblem, or logo of a brand of

distilled spirits or wine by the holder of a wholesaler's permit

under Subsection (b).

(d) Sections 61.73 and 102.31 apply to payment for glassware

bearing the name, emblem, or logo of a brand of malt beverage by

the holder of a wholesaler's permit or a distributor's license.

(e) For the purposes of Subchapters C and D, the sale, by the

holder of a distributor's license, of a nonalcoholic beverage

produced or sold by a manufacturer of malt beverages and that

bears the name, emblem, logo, or brand of a manufacturer of malt

beverages is the same as a sale of beer.

Added by Acts 2009, 81st Leg., R.S., Ch.

196, Sec. 1, eff. September 1, 2009.

Sec. 102.08. WHOLESALER: LIQUOR MANUFACTURED BY AFFILIATE. (a)

No holder of a wholesaler's permit may own, possess, or sell any

liquor manufactured, distilled, or rectified by a person, firm,

or corporation that is directly or indirectly affiliated with the

wholesale permittee, regardless of whether the affiliation is

corporate, by management, direction, or control, or through an

officer, director, agent, or employee.

(b) This section does not apply to a holder of a wholesaler's

permit who held the permit on January 1, 1941, and has held it

continuously since that date, who was on that date selling liquor

manufactured, distilled, or rectified by such an affiliate.

Acts 1977, 65th Leg., p. 500, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 102.09. WHOLESALER: INTEREST IN DISTILLER AND RECTIFIER.

No holder of a wholesaler's permit may be affiliated with the

holder of a distiller's and rectifier's permit, or with a person,

firm, or corporation engaged in distilling or rectifying liquor

inside or outside this state, regardless of whether the

affiliation is direct or indirect, through an officer, director,

agent, or employee, or by management, direction, or control.

Acts 1977, 65th Leg., p. 500, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1353, ch. 278, Sec. 54,

eff. Sept. 1, 1983.

Sec. 102.10. DISTILLER AND RECTIFIER: INTEREST IN WHOLESALER.

(a) This section applies to the following:

(1) a holder of a distiller's and rectifier's permit;

(2) a person, firm, or corporation engaged in distilling or

rectifying liquor, either inside or outside this state;

(3) an officer, director, agent, or employee of an entity named

in Subdivision (1) or (2) of this subsection; or

(4) an affiliate of an entity named in Subdivision (1) or (2) of

this subsection, regardless of whether the affiliation is

corporate or by management, direction, or control.

(b) No entity named in Subsection (a) of this section may have

any interest in the permit, business, assets, or corporate stock

of a holder of a wholesaler's permit.

Acts 1977, 65th Leg., p. 500, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1353, ch. 278, Sec. 55,

eff. Sept. 1, 1983.

Sec. 102.11. MANUFACTURER OR DISTRIBUTOR: PROHIBITED INTERESTS.

No manufacturer or distributor directly or indirectly, or through

a subsidiary, affiliate, agent, employee, officer, director, or

firm member, may:

(1) own any interest in the business or premises of a retail

dealer of beer;

(2) hold or have an interest in a license to sell brewery

products for on-premises consumption, except to the extent that a

manufacturer's license permits on-premises consumption.

Acts 1977, 65th Leg., p. 501, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 102.12. COMMERCIAL BRIBERY BY MANUFACTURER OR DISTRIBUTOR.

No manufacturer or distributor directly or indirectly, or through

a subsidiary, affiliate, agent, employee, officer, director, or

firm member, may give or permit to be given money or any thing of

value in an effort to induce agents, employees, or

representatives of customers or prospective customers to

influence their employers or principals to purchase or contract

to purchase brewery products from the manufacturer or distributor

or to refrain from buying those products from other persons.

Acts 1977, 65th Leg., p. 501, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 102.13. EXCLUSIVE OUTLET AGREEMENT AS TO BREWERY PRODUCTS.

No manufacturer or distributor directly or indirectly, or through

a subsidiary, affiliate, agent, employee, officer, director, or

firm member, may require, by agreement or otherwise, that a

retailer engaged in the sale of brewery products purchase any of

those products from him to the total or partial exclusion of the

products sold or offered for sale by a competitor or require the

retailer to take or dispose of a certain quota of the product.

Acts 1977, 65th Leg., p. 501, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 102.14. MANUFACTURER OR DISTRIBUTOR: FURNISHING EQUIPMENT

OR FIXTURES. (a) No manufacturer or distributor directly or

indirectly, or through a subsidiary, affiliate, agent, employee,

officer, director, or firm member, may furnish, give, rent, lend,

or sell any equipment, fixtures, or supplies to a person engaged

in selling brewery products for on-premises consumption.

(b) This section does not apply to equipment, fixtures, or

supplies furnished, given, loaned, rented, or sold before

November 16, 1935, except that transactions made before that date

may not be used as consideration for an agreement made after that

date with respect to the purchase of brewery products. If a

manufacturer or distributor of brewery products or an agent or

employee of one of them removes the equipment, fixtures, or

supplies from the premises of the person to whom they were

furnished, given, loaned, rented, or sold, the exemption granted

by this subsection no longer applies to the equipment, fixtures,

or supplies.

(c) Notwithstanding any other provision of this code, a

manufacturer or distributor may, with written approval of the

administrator, sell for cash devices designed to extract brewery

products from legal containers subject to the following

conditions:

(1) the legal containers must not exceed a one-eighth barrel

capacity and must not be reused or refilled;

(2) the selling price of such devices may be no less than the

cost of acquisition to the manufacturer or distributor; and

(3) such devices which extract brewery products from legal

containers covered by this section may not be furnished, given,

rented, or sold by the manufacturer or distributor to a licensee

or permittee authorized to sell or serve brewery products for

on-premise consumption, or to the ultimate consumer.

Acts 1977, 65th Leg., p. 501, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1981, 67th Leg., p. 2664, ch. 719, Sec. 1,

eff. June 16, 1981.

Sec. 102.15. MANUFACTURER OR DISTRIBUTOR: PROHIBITED DEALINGS

WITH RETAILER. No manufacturer or distributor directly or

indirectly, or through a subsidiary, affiliate, agent, employee,

officer, director, or firm member, may:

(1) furnish, give, or lend any money or other thing of value to

a person engaged or about to be engaged in selling brewery

products for on-premises or off-premises consumption, or give the

person any money or thing of value for his use, benefit, or

relief; or

(2) guarantee the repayment of a loan or the fulfillment of a

financial obligation of a person engaged in or about to be

engaged in selling beer at retail.

Acts 1977, 65th Leg., p. 502, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 102.16. UNLAWFUL AGREEMENTS. (a) A brewer, distiller and

rectifier, winery permittee, or alcoholic beverage manufacturer,

or the agent, servant, or employee of any of them, commits an

offense if he orally or in writing enters or offers to enter into

an agreement or other arrangement with a wholesaler or other

person in the state:

(1) by which a person is required or influenced, or that is

intended to require or influence a person, to purchase, otherwise

obtain, produce, or require a certain volume or quota of

business, more or less, of one or more types or brands of

alcoholic beverages, either in a certain area, in a certain

period of time, or on fulfillment of any condition; or

(2) to require or influence a person, or attempt to require or

influence a person, to sell an alcoholic beverage in a manner

contrary to law or in a manner calculated to induce a violation

of the law.

(b) The commission or administrator shall investigate suspected

violations of this section, and if either of them finds or has

good reason to believe that this section has been or is being

violated, the commission or administrator shall give the affected

parties notice of hearing as provided in this code. On finding

that a person has violated or is violating a provision of this

section, the commission or administrator shall enter an order

prohibiting the violator or his agents to directly or indirectly

ship any of his goods into the state for a period not to exceed

one year. No person may violate that order.

(c) The commission shall adopt necessary rules to effectuate

this section.

Acts 1977, 65th Leg., p. 502, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1353, ch. 278, Sec. 56,

eff. Sept. 1, 1983.

Sec. 102.17. CONTRACT FOR SALE OF LIQUOR. A brewer, distiller

and rectifier, winery permittee, manufacturer, or nonresident

seller of liquor and the holder of a wholesaler's permit may

enter into a contract for the sale and purchase of a specified

quantity of liquor to be delivered over an agreed period of time,

but only if the contract is first submitted to the commission or

administrator and found by the commission or administrator not to

be calculated to induce a violation of this code.

Acts 1977, 65th Leg., p. 502, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1354, ch. 278, Sec. 57,

eff. Sept. 1, 1983.

Sec. 102.18. MANUFACTURER: PROHIBITED INTERESTS. (a) This

section applies to the following:

(1) a holder of a manufacturer's or nonresident manufacturer's

license;

(2) an officer, director, agent, or employee of an entity named

in Subdivision (1) of this subsection; or

(3) an affiliate of an entity named in Subdivision (1) of this

subsection, regardless of whether the affiliation is corporate or

by management, direction, or control.

(b) No entity named in Subsection (a) of this section may have

any interest in the license, business, assets, or corporate stock

of a holder of a general, local, or branch distributor's license.

Added by Acts 1979, 66th Leg., p. 1973, ch. 777, Sec. 24, eff.

Aug. 27, 1979.

Sec. 102.19. PROMOTIONAL GIFT WINE. A holder of a winery permit

may give one or more unopened bottles of Texas-made wine produced

or bottled by the winery to a person 21 years of age or older on

the premises of a convention center or civic center that holds a

mixed beverage permit if no charge is made by the winery or by

the mixed beverage permittee for the wine. A recipient of a

bottle of wine under this section must take the unopened gift

bottle off the premises of the mixed beverage permittee.

Added by Acts 1993, 73rd Leg., ch. 649, Sec. 1, eff. Aug. 30,

1993.

Sec. 102.20. RESTOCKING AND ROTATION OF ALCOHOLIC BEVERAGES

AUTHORIZED. Restocking of a display and rotation of alcoholic

beverage stock in a retail establishment from the retailer's

storeroom, salesroom, display counter, or cooler by a

representative of a wholesaler or distributor is lawful. The

commission or administrator may publish guidelines regarding this

activity as the commission or administrator determines to be

necessary.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 66, eff. Sept. 1,

1993. Renumbered from Alcoholic Beverage Code Sec. 102.19 by Acts

1995, 74th Leg., ch. 76, Sec. 17.01(1), eff. Sept. 1, 1995.

Sec. 102.21. CONTINUITY OF CERTAIN PROTECTIONS FOR BEER

DISTRIBUTORS. The protections provided to beer distributors by

Subchapters C and D apply regardless of whether there is a

transfer or change of ownership of a brand at the manufacturing

level.

Added by Acts 2009, 81st Leg., R.S., Ch.

894, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. REGULATION OF CREDIT TRANSACTIONS

Sec. 102.31. CASH PAYMENT REQUIRED. (a) This section applies

to:

(1) the sale of beer or its containers or the original packages

in which it is received, packaged, or contained by a

distributor's licensee to a retail dealer's on-premise or

off-premise licensee, a wine and beer retailer's permittee, or a

wine and beer retailer's off-premise permittee; and

(2) the sale of malt beverages by a local distributor's

permittee, or by any licensee authorized to sell those beverages

for resale, to a mixed beverage or daily temporary mixed beverage

permittee.

(b) No person directly or indirectly, or through a subsidiary,

affiliate, agent, employee, officer, director, or firm member,

may make a sale covered by this section except for cash on or

before delivery to the purchaser.

(c) A person who engages in a subterfuge by which credit is

extended to the purchaser violates this code. Acceptance of a

postdated check is not a cash sale, but a valid check or draft

payable on demand may be accepted as cash. If a check or draft is

accepted in payment, it must be deposited in the bank for payment

or presented for payment within two days after it is received. If

the check or draft is dishonored by the drawee, the licensee or

permittee who accepted it shall report that fact to the

commission within two days after receiving notice of dishonor.

The report shall be on a form prescribed by the commission and

shall contain any information the commission requires.

(d) Sundays and legal holidays are not counted in determining

time periods under this section.

(e) The commission may promulgate rules to give effect to this

section.

Acts 1977, 65th Leg., p. 502, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 55, ch. 33, Sec. 8,

eff. Aug. 27, 1979.

Sec. 102.32. SALE OF LIQUOR: CREDIT RESTRICTIONS. (a) In this

section:

(1) "Wholesale dealer" means a wholesaler, class B wholesaler,

winery, wine bottler, or local distributor's permittee.

(2) "Retailer" means a package store, wine only package store,

wine and beer retailers, wine and beer retailer's off-premise, or

mixed beverage permittee, any other retailer, or a private club

registration permittee.

(3) "Month" means a calendar month.

(b) No wholesale dealer may sell and no retailer may purchase

liquor except for cash or on terms requiring payment by the

retailer in accordance with Subsection (c) of this section.

(c) On purchases made from the 1st through 15th day of a month,

payment must be made on or before the 25th day of that month. On

purchases made on the 16th through the last day of a month,

payment must be made on or before the 10th day of the following

month.

(d) Each delivery of liquor shall be accompanied by an invoice

giving the date of purchase. If a retailer becomes delinquent in

the payment of an account for liquor, the wholesale dealer

immediately shall report that fact in writing, including by

electronic mail or facsimile transmission, to the commission or

administrator. A wholesale dealer may not sell any liquor to a

retailer who is delinquent until the delinquent account is paid

in full and cleared from the records of the commission. An

account becomes delinquent if it is not paid when it is required

to be paid under Subsection (c).

(d-1) The commission or administrator may not accept the

voluntary cancellation or suspension of a permit or allow a

permit to be renewed or transferred if the permit holder is

delinquent in the payment of an account for liquor under this

section. A person whose permit is canceled by the commission or

whose permit has expired is not eligible to hold any other permit

or license under this code until the person has cured any

delinquency of the person under this section.

(e) A wholesale dealer who accepts a postdated check, a note or

memorandum, or participates in a scheme to assist a retailer in

the violation of this section commits an offense.

(f) The commission shall adopt rules and regulations to give

effect to this section.

Acts 1977, 65th Leg., p. 503, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 2119, ch. 819, Sec. 12,

eff. June 13, 1979.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 22, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

78, Sec. 1, eff. May 20, 2009.

SUBCHAPTER C. TERRITORIAL LIMITS ON SALE OF BEER

Sec. 102.51. SETTING OF TERRITORIAL LIMITS. (a) Each holder of

a manufacturer's or nonresident manufacturer's license shall

designate territorial limits in this state within which the

brands of beer the licensee manufactures may be sold by general,

local, or branch distributor's licensees.

(b) Each holder of a general, local, or branch distributor's

license shall enter into a written agreement with each

manufacturer from which the distributor purchases beer for

distribution and sale in this state setting forth the sales

territory within which each brand of beer purchased by that

distributor may be distributed and sold. No holder of a general,

local, or branch distributor's license shall make any sales of

any brand of beer outside the sales territory specified in the

written agreement. No such agreement shall interfere with the

rights of retailers to purchase beer as provided in Section

102.53. A manufacturer may not assign all or any part of the same

sales territory to more than one distributor. A copy of the

agreement and any amendments to it shall be filed with the

administrator.

(c) This Act is promulgated pursuant to the authority of the

state under the provisions of the Twenty-first Amendment to the

United States Constitution to promote the public interest in the

fair, efficient, and competitive distribution of beer, to

increase competition in such areas, and to assure product quality

control and accountability by allowing manufacturers to assign

sales territories within this state.

Acts 1977, 65th Leg., p. 504, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 5229, ch. 959, Sec. 1,

eff. Aug. 29, 1983; Acts 1995, 74th Leg., ch. 152, Sec. 1, eff.

May 19, 1995.

Sec. 102.52. RIGHTS OF DISTRIBUTORS. Nothing in Section 102.51

of this code limits or alters the right of a holder of a general,

local, or branch distributor's license to sell beer to any other

holder of a general, local, or branch distributor's license,

except that a distributor who has purchased beer from another

distributor may distribute and sell the beer only within a

territory for which the manufacturer of the brand has designated

that it may be sold by the general, local, or branch distributor

making the purchase.

Acts 1977, 65th Leg., p. 504, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 55, ch. 33, Sec. 9,

eff. Aug. 27, 1979; Acts 1993, 73rd Leg., ch. 934, Sec. 67, eff.

Sept. 1, 1993.

Sec. 102.53. RIGHTS OF RETAILERS. Nothing in Section 102.51 or

102.52 of this code limits or alters the right of a holder of a

retail license or permit to purchase beer at the licensed

premises of any general, local, or branch distributor's licensee

in the state and transport that beer to his licensed premises,

except that the retailer may sell the beer only within a

territory for which the manufacturer of the brand has designated

that it may be sold by a distributor.

Acts 1977, 65th Leg., p. 504, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 55, ch. 33, Sec. 10,

eff. Aug. 27, 1979.

Sec. 102.54. ADDITIONAL REQUIREMENTS FOR APPLICANTS FOR

DISTRIBUTOR'S LICENSE. (a) In addition to any other

requirements necessary for issuance or renewal of a distributor's

license, the commission or administrator shall require an

applicant for a license or a holder of a license to show that the

applicant or holder:

(1) has entered into or will acquire a written agreement

designating an assigned territory from a manufacturer in

accordance with this subchapter and Subchapter D;

(2) has received or has applied for and will maintain all

licenses or permits required to engage in business in the

assigned territory as a holder of a distributor's license,

including any state or federal licenses or permits;

(3) has ordered, received, and stored or has committed to order,

receive, and store a sufficient amount of beer that the

distributor is authorized to sell to ensure that the distributor

can supply the reasonable needs of all retailers in the assigned

territory;

(4) has received and stored or has committed to receive and

store beer received from a manufacturer in a manner complying

with a product quality control standard established by the

manufacturer or the commission; and

(5) has or will have the ability to sell, deliver, and promote

each brand of beer sold by the distributor to all retailers in

the assigned territory:

(A) in a manner that complies with the product quality control

standards of the manufacturer or of the commission; and

(B) on a continuing and recurring basis in response to

reasonable market demand for a brand of beer by the retailer or

the retailer's customers in the assigned territory.

(b) In determining whether an applicant for or holder of a

distributor's license meets the requirement of Subsection (a)(5),

the commission or administrator may require the applicant or

holder to show that the applicant or holder has or will have:

(1) storage facilities of a sufficient size to store each brand

of beer in an amount equal to the demand for the product from all

retailers in the holder's or applicant's assigned territory;

(2) an inventory or a commitment to acquire an inventory of each

brand of beer in an amount equal to the demand for the brand from

all retailers in the holder's or applicant's assigned territory;

(3) a sufficient number of employees to provide the holder or

applicant with the ability:

(A) to sell, deliver on a reasonably prompt basis, and promote

each brand of beer to all retailers in the holder's or

applicant's assigned territory; and

(B) to prepare and submit in a timely manner any fee or tax

payments or reports required by any authorized governmental

regulatory authority, including the Bureau of Alcohol, Tobacco,

and Firearms and the commission; and

(4) a sufficient number of delivery vehicles and rolling stock

to provide the holder or the applicant with the capability of

transporting, selling, delivering, or promoting each brand of

beer to all retailers in the assigned territory.

(c) The commission or administrator shall refuse to approve an

application for a distributor's license or shall refuse to renew

a distributor's license if the commission or administrator finds

the holder or applicant has failed to comply with any of the

requirements of Subsection (a) or (b).

(d) In this section:

(1) "Distributor" means a person who holds a license issued

under Chapter 64 or 65.

(2) "Manufacturer" means a person who holds a license issued

under Chapter 62 or 63.

(3) "Retailer" means a person who holds a permit or license

issued under Chapters 25 through 34, Chapter 48, Chapters 69

through 72, or Chapter 74.

Added by Acts 1995, 74th Leg., ch. 152, Sec. 2, eff. May 19,

1995.

Sec. 102.55. TERRITORIAL ASSIGNMENTS; DEFINITIONS. (a) In this

subchapter and Subchapter D, and as the terms relate to an

agreement between a manufacturer and a distributor describing the

sales territory in which a distributor may sell the beer of a

manufacturer:

(1) "Brand" means any word, name, group of letters, symbol, or

trademark or a combination of any word, name, group of letters,

symbol, or trademark that is adopted and used by a manufacturer

on a label or on packaging to identify a specific beer or malt

beverage and to distinguish the beer or malt beverage product

from the label or packaging of another beer or malt beverage

produced or marketed by any manufacturer. The term does not

include the name of the manufacturer unless the name of the

manufacturer is included in the name of the brand.

(2) "Brand extension" means a brand that incorporates a brand

name or brand logo, or a substantial part of an existing brand

name or brand logo, of the same manufacturer.

(b) A brand extension is not a new or different brand.

(c) A manufacturer shall assign a brand extension to the

distributor to whom the brand was originally assigned, if the

distributor elects to distribute and sell the brand extension.

Added by Acts 1995, 74th Leg., ch. 152, Sec. 2, eff. May 19,

1995.

Sec. 102.56. APPLICATION OF TERRITORIAL LIMITS TO CERTAIN PERMIT

HOLDERS. (a) This section applies only to a holder of a local

distributor's permit under Chapter 23 that operates in a county

in which 8,000 or more alcoholic beverage licenses or permits of

any type have been issued under this code and are in effect.

Subsections (b) and (d) apply only to the delivery of a brand of

ale, beer, or malt liquor to a holder of a mixed beverage permit

or a private club permit whose premises is located in a county in

which 8,000 or more alcoholic beverage licenses or permits of any

type have been issued under this code and are in effect.

(b) A holder of a local distributor's permit under Chapter 23

who has purchased a brand of ale, beer, or malt liquor from the

holder of a general, local, or branch distributor's license or

from the holder of a general class B wholesaler's or local class

B wholesaler's permit may not deliver the brand of ale, beer, or

malt liquor to any holder of a mixed beverage permit or private

club permit whose premises is located inside that county and

outside the territory assigned to the distributor or wholesaler

who sold the product under a territorial limit agreement

authorized by this subchapter.

(c) Except as provided by Subsection (d), a holder of a local

distributor's permit may purchase a brand of ale, beer, or malt

liquor only from a distributor or wholesaler who has been

assigned the territory where the premises of the holder of the

local distributor's permit is located.

(d) A holder of a local distributor's permit who delivers a

brand of ale, beer, or malt liquor to a holder of a mixed

beverage permit or private club permit whose premises is located

inside that county and outside the assigned territory where the

premises of the holder of a local distributor's permit is located

must purchase the brand of ale, beer, or malt liquor from a

distributor or wholesaler who has been assigned the territory

where the premises of the holder of the mixed beverage or private

club permit is located.

Added by Acts 1997, 75th Leg., ch. 1164, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER D. BEER INDUSTRY FAIR DEALING LAW

Sec. 102.71. DEFINITIONS. In this subchapter:

(1) "This Act" means this subchapter which shall have the short

title and may be cited as the "Beer Industry Fair Dealing Law."

(2) "Agreement" means any contract, agreement, or arrangement,

whether expressed or implied, whether oral or written, for a

definite or indefinite period between a manufacturer and a

distributor pursuant to which a distributor has the right to

purchase, resell, and distribute any brand or brands of beer

offered by a manufacturer.

(3) "Distributor" means those persons licensed under Section

64.01 or 65.01 of this code.

(4) "Manufacturer" means those persons licensed under Section

62.01 or 63.01 of this code.

(5) "Territory" or "sales territory" means the geographic area

of distribution and sale responsibility designated by an

agreement between a distributor and manufacturer, as provided in

Section 102.51 of this code, for any brands of the manufacturer.

(6) "Good cause" means the failure by any party to an agreement,

without reasonable excuse or justification, to comply

substantially with an essential, reasonable, and commercially

acceptable requirement imposed by the other party under the terms

of an agreement.

Added by Acts 1981, 67th Leg., p. 60, ch. 26, Sec. 1, eff. April

8, 1981.

Sec. 102.72. PURPOSES. (a) This Act is promulgated pursuant to

authority of the state under the provisions of the 21st amendment

to the United States Constitution to promote the public's

interest in the fair, efficient, and competitive distribution of

beer within this state by requiring manufacturers and

distributors to conduct their business relations so as to assure:

(1) that the beer distributor is free to manage its business

enterprise, including the right to independently establish its

selling prices; and

(2) that the public, retailers, and manufacturers are served by

distributors who will devote their reasonable efforts and

resources to the sales and distribution of all the manufacturer's

products which the distributor has the right to sell and

distribute and maintain satisfactory sales levels in the sales

territory assigned the distributor.

(b) This Act shall govern all relations between manufacturers

and their distributors, including any renewals or amendments to

agreements between them, to the full extent consistent with the

constitutions and laws of this state and the United States.

(c) The effect of this Act may not be varied by agreement. Any

agreement purporting to do so is void and unenforceable to the

extent of such variance only.

Added by Acts 1981, 67th Leg., p. 60, ch. 26, Sec. 1, eff. April

8, 1981.

Sec. 102.73. TERMINATION AND NOTICE OF CANCELLATION. (a)

Except as provided in Subsection (c) of this section, and except

as may be specifically agreed upon at the time by the parties, no

manufacturer or beer distributor may cancel, fail to renew, or

otherwise terminate an agreement unless the manufacturer or

distributor furnishes prior notification in accordance with

Subsection (b) of this section to the affected party.

(b) The notification required under Subsection (a) of this

section shall be in writing and must be received by the affected

party not less than 90 days before the date on which the

agreement will be cancelled, not renewed, or otherwise

terminated. Such notification shall contain a statement of

intention to cancel, failure to renew, or otherwise terminate an

agreement, a statement of reasons therefor, and the date on which

such action shall take effect.

(c) A manufacturer or distributor may cancel, fail to renew, or

otherwise terminate an agreement without furnishing any prior

notification for any of the following reasons:

(1) in the event of insolvency or bankruptcy or dissolution or

liquidation of the other party;

(2) in the event the other party shall make an assignment for

the benefit of creditors or similar disposition of substantially

all of the assets of such party's business;

(3) in the event of a conviction or plea of guilty or no contest

to a charge of violating a law or regulation or the revocation or

suspension of a license or permit for a period of 30 days or more

relating to the business and which materially and adversely

affects the party's ability to continue in business; or

(4) in the event of the failure to pay amounts owing the other

when due, upon demand therefor, in accordance with agreed payment

terms.

Added by Acts 1981, 67th Leg., p. 60, ch. 26, Sec. 1, eff. April

8, 1981.

Sec. 102.74. CANCELLATION. No manufacturer or beer distributor

may cancel, fail to renew, or otherwise terminate an agreement

unless the party intending such action has good cause for such

cancellation, failure to renew, or termination and, in any case

in which prior notification is required under Section 102.73 of

this code, the party intending to act has furnished said prior

notification and the affected party has not eliminated the

reasons specified in such notification as the reasons for

cancellation, failure to renew, or termination within 90 days

after the receipt of such notification.

Added by Acts 1981, 67th Leg., p. 60, ch. 26, Sec. 1, eff. April

8, 1981.

Sec. 102.75. PROHIBITED CONDUCT. No manufacturer shall:

(1) induce or coerce, or attempt to induce or coerce, any

distributor to engage in any illegal act or course of conduct;

(2) require a distributor to assent to any unreasonable

requirement, condition, understanding, or term of an agreement

prohibiting a distributor from selling the product of any other

manufacturer or manufacturers;

(3) fix or maintain the price at which a distributor may resell

beer;

(4) fail to provide to each distributor of its brands a written

contract which embodies the manufacturer's agreement with its

distributor;

(5) require any distributor to accept delivery of any beer or

any other item or commodity which shall not have been ordered by

the distributor.

Added by Acts 1981, 67th Leg., p. 60, ch. 26, Sec. 1, eff. April

8, 1981.

Sec. 102.76. TRANSFER OF BUSINESS ASSETS OR STOCK. (a) No

manufacturer shall unreasonably withhold or delay its approval of

any assignment, sale, or transfer of the stock of a distributor

or all or any portion of a distributor's assets, distributor's

voting stock, the voting stock of any parent corporation, or the

beneficial ownership or control of any other entity owning or

controlling the distributor, including the distributor's rights

and obligations under the terms of an agreement whenever the

person or persons to be substituted meet reasonable standards

imposed not only upon the distributor but upon all other

distributors of that manufacturer of the same general class,

taking into account the size and location of the sales territory

and market to be served. Upon the death of one of the partners of

a partnership operating the business of a distributor, no

manufacturer shall deny the surviving partner or partners of such

partnership the right to become a successor-in-interest to the

agreement between the manufacturer and such partnership. Provided

that the survivor has been active in the management of the

partnership and/or is otherwise capable of carrying on the

business of the partnership.

(b) Notwithstanding the provisions of Subsection (a) of this

section, upon the death of a distributor no manufacturer shall

deny approval for any transfer of ownership to a surviving spouse

or adult child of an owner of a distributor; provided, however,

that such subsequent transfers of such ownership by such

surviving spouse or adult child shall thereafter be subject to

the provisions of Subsection (a) of this section.

Added by Acts 1981, 67th Leg., p. 60, ch. 26, Sec. 1, eff. April

8, 1981.

Sec. 102.77. REASONABLE COMPENSATION. (a) Any manufacturer

who, without good cause, cancels, terminates, or fails to renew

any agreement, or unlawfully denies approval of, or unreasonably

withholds consent, to any assignment, transfer, or sale of a

distributor's business assets or voting stock or other equity

securities, shall pay such distributor with whom it has an

agreement pursuant to Section 102.51 of this code the fair market

value of the distributor's business with relation to the affected

brand or brands. In determining fair market value, consideration

shall be given to all elements of value, including but not

limited to goodwill and going concern value.

(b) In the event that the manufacturer and the distributor are

unable to mutually agree on whether or not good cause exists for

cancellation under Section 102.74 of this code or on the

reasonable compensation to be paid for the value of the

distributor's business, as defined herein, the matter may, at the

option of either the distributor or manufacturer, be submitted to

three arbitrators, one of whom shall be named in writing by each

party and the third of whom shall be chosen by the two arbiters

so selected. Should the arbiters selected fail to choose a third

arbiter within 10 days, a judge of a district court in the county

in which the distributor's principal place of business is located

shall select the third arbiter. Arbitration shall be conducted in

accordance with the Texas General Arbitration Act, as amended

(Article 224, Revised Civil Statutes of Texas, 1925). Arbitration

costs shall be paid one-half by the distributor and one-half by

the manufacturer. The award of the arbitrators shall be binding

on the parties unless appealed within 10 days from the date of

the award. All proceedings on appeal shall be in accordance with

and governed by the Texas General Arbitration Act, as amended

(Article 224, Revised Civil Statutes of Texas, 1925).

Added by Acts 1981, 67th Leg., p. 60, ch. 26, Sec. 1, eff. April

8, 1981.

Sec. 102.78. RIGHT OF FREE ASSOCIATION. No manufacturer or

distributor shall restrict or inhibit, directly or indirectly,

the right of free association among manufacturers or distributors

for any lawful purpose.

Added by Acts 1981, 67th Leg., p. 60, ch. 26, Sec. 1, eff. April

8, 1981.

Sec. 102.79. JUDICIAL REMEDIES. (a) If a manufacturer or

distributor who is a party to an agreement pursuant to Section

102.51 of this code fails to comply with this Act or otherwise

engages in conduct prohibited under this Act, or if a

manufacturer and distributor are not able to mutually agree on

reasonable compensation under Section 102.77 of this code and the

matter is not to be submitted to arbitration, the aggrieved

manufacturer or distributor may maintain a civil action in a

court of competent jurisdiction in the county in which the

distributor's principal place of business is located.

(b) In any action under Subsection (a) of this section, the

court may grant such relief as the court determines is necessary

or appropriate considering the purposes of this Act.

(c) The prevailing party in any action under Subsection (a) of

this section shall be entitled to actual damages, including the

value of the distributor's business, as specified in Section

102.77 of this code, reasonable attorney's fees, and court costs.

Added by Acts 1981, 67th Leg., p. 60, ch. 26, Sec. 1, eff. April

8, 1981.

Sec. 102.80. COVERAGE AND EFFECTIVE DATE. This Act shall cover

agreements in existence on the date of enactment of this Act and

also shall apply to agreements entered into and any cancellation,

termination, failure to renew, amendment, or material

modification of any agreement occurring after the date of

enactment of this Act.

Added by Acts 1981, 67th Leg., p. 60, ch. 26, Sec. 1, eff. April

8, 1981.

Sec. 102.81. ALE AND MALT LIQUOR. This subchapter and

Subchapter C of this chapter apply to agreements concerning ale

and malt liquor in the same manner as they apply to agreements

concerning beer, and each particular class of permittee dealing

with ale and malt liquor is subject to those provisions that

apply to functionally corresponding licensees within the beer

industry.

Added by Acts 1987, 70th Leg., ch. 303, Sec. 4, eff. June 11,

1987.

Sec. 102.82. STATUTE OF LIMITATIONS. A person must bring suit

on an action arising under this chapter not later than four years

after the day the cause of action accrues. If a termination

related to a change in ownership of the brand occurs, the cause

of action accrues when either the new brand owner or the

transferring or selling brand owner provides notice of

termination to the distributor.

Added by Acts 2009, 81st Leg., R.S., Ch.

894, Sec. 3, eff. September 1, 2009.



CHAPTER 103. ILLICIT BEVERAGES

ALCOHOLIC BEVERAGE CODE

TITLE 4. REGULATORY AND PENAL PROVISIONS

CHAPTER 103. ILLICIT BEVERAGES

Sec. 103.01. ILLICIT BEVERAGES PROHIBITED. No person may

possess, manufacture, transport, or sell an illicit beverage.

Acts 1977, 65th Leg., p. 505, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 103.02. EQUIPMENT OR MATERIAL FOR MANUFACTURE OF ILLICIT

BEVERAGES. No person may possess equipment or material designed

for, capable of use for, or used in manufacturing an illicit

beverage.

Acts 1977, 65th Leg., p. 505, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 103.03. SEIZURE OF ILLICIT BEVERAGES, ETC. A peace officer

may seize without a warrant:

(1) any illicit beverage, its container, and its packaging;

(2) any vehicle, including an aircraft or watercraft, used to

transport an illicit beverage;

(3) any equipment designed for use in or used in manufacturing

an illicit beverage; or

(4) any material to be used in manufacturing an illicit

beverage.

Acts 1977, 65th Leg., p. 505, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 103.04. ARREST OF PERSON IN POSSESSION. A peace officer

may arrest without a warrant any person found in possession of:

(1) an illicit beverage;

(2) any equipment designed for use in or used in manufacturing

an illicit beverage; or

(3) any material to be used in manufacturing an illicit

beverage.

Acts 1977, 65th Leg., p. 505, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 103.05. REPORT OF SEIZURE. (a) A peace officer who makes

a seizure under Section 103.03 of this code shall make a report

in triplicate which lists each item seized and the place and name

of the owner, operator, or other person from whom it is seized.

One copy of the report shall be verified by oath.

(b) The verified copy shall be retained in the permanent files

of the commission or other agency making the seizure. The copy is

subject to inspection by any member of the legislature or by any

authorized law enforcement agency of the state.

(c) One copy of the report shall be delivered to the person from

whom the seizure is made.

(d) A peace officer who makes a false report of the property

seized commits a felony punishable by confinement in the Texas

Department of Criminal Justice for not less than two years and

not more than five years.

(e) A peace officer who fails to file the reports of a seizure

as required by this section commits a misdemeanor punishable by a

fine of not less than $50 nor more than $100 or by confinement in

jail for not less than 10 nor more than 90 days or by both. The

commission shall insure that the reports are made by peace

officers.

Acts 1977, 65th Leg., p. 505, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 5222, ch. 954, Sec. 1,

eff. Aug. 29, 1983.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.008, eff. September 1, 2009.

Sec. 103.06. BEVERAGE DELIVERED TO COMMISSION. Any alcoholic

beverage, its container, and its packaging which has been seized

by a peace officer, as provided in Section 103.03 of this code,

may not be replevied and shall be delivered to the commission for

immediate public or private sale in the manner the commission

considers best.

Acts 1977, 65th Leg., p. 506, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 103.07. BEVERAGE OF ILLICIT MANUFACTURE OR UNFIT FOR

CONSUMPTION. (a) The commission may not sell alcoholic

beverages seized by a peace officer, as provided in Section

103.03, that are unfit for public consumption or are of illicit

manufacture.

(b) Alcoholic beverages are unfit for public consumption if:

(1) the manufacturer or wholesaler of the beverages determines

that the beverages are inappropriate for sale to a consumer;

(2) the beverages are damaged; or

(3) the code date affixed by the manufacturer to the beverages

has expired.

(c) If the commission determines that seized alcoholic beverages

are unfit for public consumption or are of illicit manufacture,

the commission shall destroy the alcoholic beverages.

Acts 1977, 65th Leg., p. 506, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2005, 79th Leg., Ch.

1182, Sec. 8, eff. June 18, 2005.

Sec. 103.08. SALE OF BEER. (a) Any beer, its container, or its

packaging which is seized under the terms of this chapter shall

be disposed of in accordance with this section.

(b) On notification that beer has been seized, the commission

shall promptly notify a holder of a general, local, or branch

distributor's license who handles the brand of beer seized and

who operates in the county in which it was seized. If the beer

was seized in a dry area, the commission shall notify either the

general, local, or branch distributor who handles the brand

operating nearest the area or the manufacturer brewing the beer.

The commission and the distributor or manufacturer shall jointly

determine whether the beer is in a salable condition.

(c) If the beer is determined not to be in a salable condition,

the commission shall immediately destroy it. If it is determined

to be in a salable condition, it shall be offered for sale to the

distributor or manufacturer. If offered to a distributor, the

beer shall be sold at the distributor's cost price less any state

taxes which have been paid on the beer, F.O.B. the distributor's

place of business. If the beer is offered to a manufacturer, it

shall be sold at the manufacturer's cost price to its nearest

distributor, less any state taxes which have been paid on the

beer, F.O.B., the nearest distributor's place of business. In

either case, the storage or warehousing charges necessarily

incurred as a result of the seizure shall be added to the cost

price.

(d) If the distributor or manufacturer does not exercise the

right to purchase salable beer or to purchase returnable bottles,

containers, or packages at their deposit price within 10 days,

the commission shall sell the beer, bottles, containers, or

packages at public or private sale as provided in this chapter.

Acts 1977, 65th Leg., p. 506, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 103.09. SALE OF LIQUOR. (a) Any liquor, its container, or

its packaging which is seized under the terms of this chapter

shall be disposed of in accordance with this section.

(b) On notification that liquor has been seized, the commission

shall promptly notify a holder of a wholesaler's permit, a

general class B wholesaler's permit, or a local class B

wholesaler's permit who handles the brand of liquor seized and

who operates in the county in which it was seized. If the liquor

was seized in a dry area, the commission shall notify the

wholesaler who handles the brand seized who operates nearest the

area. The commission and the wholesaler shall jointly determine

whether the liquor is in a salable condition.

(c) If the liquor is determined not to be in a salable

condition, the commission shall immediately destroy it. If it is

determined to be in a salable condition, it shall first be

offered for sale to the wholesaler notified at the wholesaler's

cost price F.O.B. its place of business, plus any storage or

warehousing charges necessarily incurred as a result of the

seizure.

(d) If the wholesaler does not exercise the right to purchase

salable liquor, containers, or packages at the price specified in

this section within 10 days, the commission shall sell the

liquor, container, or packages at public or private sale, as

provided in this chapter.

Acts 1977, 65th Leg., p. 506, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 103.10. EXERCISE OF DISCRETION IN CASE OF MISTAKE. The

preceding sections of this subchapter shall not be construed as

preventing the commission from exercising its discretion if

illicit alcoholic beverages are seized as the result of an

accidental shipment or other reasonable mistake. Under those

circumstances, the commission may issue orders and make

disposition of the alcoholic beverages as it finds just and

reasonable.

Acts 1977, 65th Leg., p. 507, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 103.11. PROCEEDS FROM SALE. (a) The proceeds from the

sale of seized alcoholic beverages, their containers, and their

packaging shall be placed in escrow in a suspense account

established by the commission for that purpose, pending the

outcome of the forfeiture suit provided for in this chapter.

(b) Proceeds in escrow which are not forfeited to the state as a

result of the suit shall be refunded to the alleged violator.

Should the state illegally seize and sell any alcoholic

beverages, the person legally entitled to possession of the

beverages at the time of the seizure may recover from the state

the fair market value of the beverages seized and sold, with the

reimbursement paid out of the proceeds held in escrow from the

sale and, if the funds in escrow are not sufficient, from the

confiscated liquor fund.

Acts 1977, 65th Leg., p. 507, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 103.12. CEILING PRICES DURING EMERGENCY. If the federal

government provides a method by which illicit alcoholic beverages

or other property belonging to or forfeited to the state is sold

at ceiling prices during a national emergency, the commission may

comply with federal law or regulations in the sale or disposal of

the beverages or property, even to the extent of partially or

wholly abrogating provisions of this code that are inconsistent

with the federal law or regulations.

Acts 1977, 65th Leg., p. 507, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 103.13. BONDING OF SEIZED VEHICLES PENDING SUIT. Any

person with an ownership or a security interest in a vehicle that

has been seized under Section 103.03 may recover possession of

the vehicle pending suit for forfeiture by executing a bond with

surety equal to double the appraised value of the vehicle. The

bond shall be approved by the officer who made the seizure and

shall secure the return of the vehicle to the custody of the

seizing officer on the day of trial of the forfeiture suit.

Acts 1977, 65th Leg., p. 507, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 103.14. INSTITUTION OF SUIT FOR FORFEITURE. (a) The

attorney general or the county or district attorney in the county

in which a seizure is made shall institute a suit for forfeiture

of the property or the proceeds in escrow from any sale of

illicit beverages, or both, when notified by the commission or by

the seizing officer that a seizure has been made under Section

103.03 of this code.

(b) The forfeiture suit shall be brought in the name of the

State of Texas against the property or the proceeds in escrow, or

both, and shall be brought in a court of competent jurisdiction

in the county in which the seizure was made.

Acts 1977, 65th Leg., p. 508, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 103.15. NOTICE OF FORFEITURE SUIT. (a) Notice of the

pendency of a suit for forfeiture under this chapter shall be

served in the manner prescribed by law on any person in

possession of the property at the time of seizure.

(b) If no person was in possession at the time of seizure or if

the location of anyone who was in possession is unknown, notice

of the suit shall be posted for 20 consecutive days immediately

preceding the date of the suit at the courthouse door in the

county in which the seizure was made.

Acts 1977, 65th Leg., p. 508, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 103.16. FORFEITURE OF A SEIZED VEHICLE. (a) In a suit for

forfeiture of a vehicle seized under Section 103.03 of this code,

the state shall have the burden of proving that the vehicle was

used to transport an illicit beverage and that all intervenors

under Subsection (b) of this section, if any, knowingly violated

some provision of this code.

(b) Any person with an ownership or security interest in the

vehicle may intervene in the suit for forfeiture to establish his

rights. An intervenor under the provisions of this section has

the burden of proving that he has a valid ownership or security

interest in the vehicle.

(c) If the state fails to prove that the vehicle was used to

transport an illicit beverage, the court shall render judgment

returning the vehicle to the owner.

(d) If the state proves that the vehicle was used to transport

an illicit beverage and that all intervenors, if any, knowingly

violated some provision of this code, the court shall render

judgment forfeiting the vehicle to the state.

(e) If the state proves that the vehicle was used to transport

an illicit beverage but fails to prove that any intervenor

knowingly violated some provision of this code, the court shall

render judgment delivering possession of the vehicle to the

innocent intervenor with the highest priority to possession of

the vehicle.

Acts 1977, 65th Leg., p. 508, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 103.17. FORFEITURE OF OTHER SEIZED PROPERTY. (a) In any

suit for forfeiture of proceeds in escrow from a sale of illicit

beverages or of property other than vehicles, or both, seized

under Section 103.03 of this code, the state shall have the

burden of proving that:

(1) the alcoholic beverages were illicit;

(2) the equipment is designed to be used on or is used in

manufacturing an illicit beverage; or

(3) the material is to be used in manufacturing an illicit

beverage.

(b) If the state fails to prove the facts necessary for

forfeiture, the court shall render judgment returning possession

of the property or of the proceeds in escrow to the owner or the

person in possession at the time of seizure.

(c) If the state proves the facts necessary for forfeiture, the

court shall render judgment forfeiting the property or the

proceeds in escrow, or both, to the state and ordering disposal

in accordance with the provisions of Section 103.20 or Section

103.18(c) of this code.

Acts 1977, 65th Leg., p. 508, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 103.18. INTERVENTION BY SECURED CREDITORS. (a) In any

suit for forfeiture of proceeds in escrow from any sale of

illicit beverages or of property other than vehicles, or both,

seized under Section 103.03 of this code, any person who has a

security interest in any of the seized property may intervene to

establish his rights.

(b) An intervenor under the provisions of this section shall

have the burden of proving that he has a valid security interest

in the property and that he had no knowledge that the property in

which he has a security interest had been used or was to be used

in violation of this code at the time the security interest was

created.

(c) If an intervenor under this section establishes a security

interest and a lack of knowledge of unlawful use of the property,

the court, in the judgment forfeiting the property, shall issue

an order of sale directed to the sheriff or any constable of the

county in which the property was seized. The order shall command

the sheriff or constable to conduct a sale at the courthouse door

of all or part of the property, whichever the court considers

proper, in the same manner as personal property is sold under

execution.

(d) The proceeds of a sale under Subsection (c) of this section

shall be applied first to the payment of the costs of suit and

the expenses incident to the sale. After the costs of suit and

expenses of sale have been approved by the court that tried the

suit, any remaining proceeds shall be applied toward payment of

creditors secured by the property, according to their priorities.

After all secured creditors are satisfied, any remaining proceeds

shall be paid to the commission to be allocated in accordance

with the provisions of Section 103.23 of this code.

(e) If all intervenors under this section fail to establish a

valid security interest or lack of knowledge of unlawful use of

the property, the court, in the judgment forfeiting the property,

shall order disposal of the property in accordance with the

provisions of Section 103.20 of this code.

Acts 1977, 65th Leg., p. 509, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 103.19. TRANSFER OF SECURITY INTERESTS. All security

interests in property sold under this chapter shall be

transferred to the proceeds of the sale.

Acts 1977, 65th Leg., p. 509, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 103.20. DISPOSITION OF FORFEITED PROPERTY. (a) The

commission may sell property, other than proceeds in escrow,

forfeited to the state at a public or private sale in the manner

the commission considers best.

(b) If in the opinion of the commission or the administrator the

property is needed for the use of the commission, the commission

may retain and use the property until it is no longer needed, at

which time it shall be sold in accordance with Subsection (a) of

this section.

Acts 1977, 65th Leg., p. 509, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 103.21. BILL OF SALE TO PURCHASER. When executing a sale

under this chapter, the commission or the sheriff or constable

shall issue a bill of sale to each purchaser of property. The

bill of sale shall convey a valid and unimpaired title in the

property to the purchaser.

Acts 1977, 65th Leg., p. 509, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 103.22. COSTS OF FORFEITURE SUITS. The commission is

entitled to recover from the proceeds of a forfeiture sale all

costs of a forfeiture suit brought under this chapter, including:

(1) all usual court costs, including the cost of serving

process;

(2) expenses of the forfeiture sale; and

(3) reasonable attorney's fees.

Acts 1977, 65th Leg., p. 510, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2005, 79th Leg., Ch.

1182, Sec. 9, eff. June 18, 2005.

Sec. 103.23. ALLOCATION OF PROCEEDS OF SALE. Proceeds from a

forfeiture sale and proceeds in escrow which are forfeited to the

state in a forfeiture suit shall be disposed of by depositing 35

percent of the proceeds in a separate fund in the state treasury

designated as the confiscated liquor fund and depositing 65

percent of the proceeds in the general revenue fund. The

confiscated liquor fund may be appropriated to the commission to

defray the expenses of accumulating evidence pertaining to

violations of this code; assembling, storing, transporting,

selling, and accounting for confiscated alcoholic beverages,

containers, devices, and property; and any other purposes deemed

necessary by the commission in administering and enforcing this

code. Any unexpended balance in the confiscated liquor fund at

the end of a biennium shall remain in the fund subject to further

appropriation for the same purposes.

Acts 1977, 65th Leg., p. 510, ch. 194, Sec. 1, eff. Sept. 1,

1977.



CHAPTER 104. REGULATION OF RETAILERS

ALCOHOLIC BEVERAGE CODE

TITLE 4. REGULATORY AND PENAL PROVISIONS

CHAPTER 104. REGULATION OF RETAILERS

Sec. 104.01. LEWD, IMMORAL, INDECENT CONDUCT. No person

authorized to sell beer at retail, nor his agent, servant, or

employee, may engage in or permit conduct on the premises of the

retailer which is lewd, immoral, or offensive to public decency,

including, but not limited to, any of the following acts:

(1) the use of loud and vociferous or obscene, vulgar, or

indecent language, or permitting its use;

(2) the exposure of person or permitting a person to expose his

person;

(3) rudely displaying or permitting a person to rudely display a

pistol or other deadly weapon in a manner calculated to disturb

persons in the retail establishment;

(4) solicitation of any person to buy drinks for consumption by

the retailer or any of his employees;

(5) being intoxicated on the licensed premises;

(6) permitting lewd or vulgar entertainment or acts;

(7) permitting solicitations of persons for immoral or sexual

purposes;

(8) failing or refusing to comply with state or municipal health

or sanitary laws or ordinances; or

(9) possession of a narcotic or any equipment used or designed

for the administering of a narcotic or permitting a person on the

licensed premises to do so.

Acts 1977, 65th Leg., p. 510, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 204, ch. 114, Sec. 1,

eff. Aug. 27, 1979; Acts 1987, 70th Leg., ch. 303, Sec. 7, eff.

June 11, 1987; Acts 1989, 71st Leg., ch. 1200, Sec. 2, eff. June

16, 1989.

Sec. 104.02. BLINDS AND BARRIERS. (a) No person may install or

maintain a blind or barrier in the opening or door of a retail

alcoholic beverage establishment or paint the windows, at or

above a point 54 inches above the ground or sidewalk beneath the

window, in a manner that will obstruct the view of the general

public.

(b) No person may install or maintain a curtain, hanging, sign,

or other obstruction that prevents a clear view of the interior

of a package store or wine only package store, except a drug

store that holds one of those permits may display drug

merchandise notwithstanding this subsection.

Acts 1977, 65th Leg., p. 511, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 104.03. CONSPIRACY; ACCEPTING UNLAWFUL BENEFIT. A retail

dealer or his agent, servant, or employee commits an offense if

he conspires with another person to violate or accepts the

benefits of a violation of this code or a valid rule of the

commission.

Acts 1977, 65th Leg., p. 511, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 104.04. DRAFT BEER DISPENSER: SIGN REQUIRED. No retail

dealer may dispense draft beer unless each faucet or other

dispensing apparatus is equipped with a sign clearly indicating

the name or brand of the product being dispensed through the

faucet or apparatus. The sign must be in full sight of the

purchaser, and the letters on it must be legible.

Acts 1977, 65th Leg., p. 511, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 104.05. SALE IN ORIGINAL PACKAGING. (a) This section

applies to a permittee or licensee who is authorized to sell

beer, malt liquor, or ale to an ultimate consumer for consumption

off the permitted or licensed premises.

(b) The holder of a permit or license described in Subsection

(a) of this section may resell beer, malt liquor, or ale only in

the packaging in which the holder received the beer, malt liquor,

or ale or may resell the contents of the packages as individual

containers.

(c) Except for purposes of resale as individual containers, a

licensee or permittee may not:

(1) mutilate, tear apart, or cut apart original packaging in

which beer, malt liquor, or ale was received; or

(2) repackage beer, malt liquor, or ale in a manner misleading

to the consumer or that results in required labeling being

omitted or obscured.

(d) Nothing in this code prevents a retailer from making a claim

for the replacement of alcoholic beverages delivered to the

retailer by a wholesaler or distributor in a damaged condition. A

wholesaler or distributor may not give a refund for or replace

alcoholic beverages that were damaged while in the possession of

the retailer.

(e) To assure and control product quality, the holder of a

distributor's license, wholesaler's permit, or class B

wholesaler's permit, at the time of a regular delivery, may

withdraw, with the permission of the retailer, a quantity of

beer, ale, or malt liquor in its undamaged original packaging

from the retailer's stock, if:

(1) the distributor, wholesaler, or class B wholesaler replaces

the stock with beer, ale, or malt liquor of identical brands,

quantities, and packages as the beer, ale, or malt liquor

withdrawn;

(2) the stock is withdrawn before the date considered by the

manufacturer of the product to be the date the product becomes

inappropriate for sale to a consumer; and

(3) the quantity of stock withdrawn does not exceed the

equivalent of 25 cases of 24 12-ounce containers.

(f) A consignment sale of an alcoholic beverage is not

authorized under Subsection (e) of this section.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 68, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

417, Sec. 1, eff. September 1, 2007.

Sec. 104.06. MONITORING OF GROSS RECEIPTS. (a) On the issuance

and renewal of a license or permit that allows on-premises

consumption of any alcoholic beverage the commission shall

determine whether the holder receives, or for the issuance of a

license or permit is to receive, 51 percent or more of the gross

receipts of the premises for which the license or permit is

issued from the holder's sale or service of alcoholic beverages

for on-premises consumption.

(b) The commission shall:

(1) adopt rules for making a determination under Subsection (a);

and

(2) require a holder of a license or permit to provide any

information or document that the commission needs to make a

determination.

(c) If the commission makes a determination under Subsection (a)

that a holder of a license or permit receives 51 percent or more

of the gross receipts of the premises from the sale or service of

alcoholic beverages, the holder shall comply with the

requirements of Section 411.204, Government Code, and shall

continue to comply with those requirements until the commission

determines that the holder receives less than 51 percent of the

gross receipts of the premises from the sale or service of

alcoholic beverages for on-premises consumption.

Added by Acts 1997, 75th Leg., ch. 1261, Sec. 20, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 9.22, eff.

Sept. 1, 1999.

Sec. 104.07. POSTING OF CERTAIN NOTICES REQUIRED. (a) The

holder of a permit or license under Chapter 25, 26, 28, 32, 69,

or 71, other than the holder of a food and beverage certificate,

shall display a sign containing the following notice in English

and in Spanish:

WARNING: Obtaining forced labor or services is a crime under

Texas law. Call the national human trafficking hotline:

1-888-373-7888. You may remain anonymous.

(b) The sign must be at least 8-1/2 inches high and 11 inches

wide and displayed in a conspicuous manner clearly visible to the

public and employees of the permit or license holder. The

English notice must cover approximately two-thirds of the sign,

and the Spanish notice must cover approximately one-third of the

sign.

Added by Acts 2007, 80th Leg., R.S., Ch.

155, Sec. 1, eff. September 1, 2007.



CHAPTER 105. HOURS OF SALE AND CONSUMPTION

ALCOHOLIC BEVERAGE CODE

TITLE 4. REGULATORY AND PENAL PROVISIONS

CHAPTER 105. HOURS OF SALE AND CONSUMPTION

Sec. 105.01. HOURS OF SALE: LIQUOR. (a) Except as provided in

Sections 105.02, 105.03, 105.04, and 105.08, no person may sell,

offer for sale, or deliver any liquor:

(1) on New Year's Day, Thanksgiving Day, or Christmas Day;

(2) on Sunday; or

(3) before 10 a.m. or after 9 p.m. on any other day.

(b) When Christmas Day or New Year's Day falls on a Sunday,

Subsection (a) of this section applies to the following Monday.

Acts 1977, 65th Leg., p. 511, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 1973, ch. 777, Sec. 23,

eff. Aug. 27, 1979.

Amended by:

Acts 2005, 79th Leg., Ch.

84, Sec. 1, eff. May 17, 2005.

Sec. 105.02. HOURS OF SALE: WHOLESALERS AND LOCAL DISTRIBUTORS

TO RETAILERS. (a) A holder of a wholesaler's permit may sell,

offer for sale, or deliver liquor to a retailer anytime except

Sunday and Christmas Day.

(b) A local distributor's permittee may sell, offer for sale, or

deliver liquor to a retailer between 5 a.m. and 9 p.m. on any day

except:

(1) Sunday;

(2) Christmas Day; or

(3) a day on which a package store permittee is prohibited from

selling liquor.

Acts 1977, 65th Leg., p. 511, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1977, 65th Leg., p. 1183, ch. 453, Sec. 10,

eff. Sept. 1, 1977; Acts 1979, 66th Leg., p. 1973, ch. 777, Sec.

23, eff. Aug. 27, 1979; Acts 1993, 73rd Leg., ch. 934, Sec. 69,

eff. Sept. 1, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

7, Sec. 1, eff. May 5, 2009.

Sec. 105.03. HOURS OF SALE: MIXED BEVERAGES. (a) No person may

sell or offer for sale mixed beverages at any time not permitted

by this section.

(b) A mixed beverage permittee may sell and offer for sale mixed

beverages between 7 a.m. and midnight on any day except Sunday.

On Sunday he may sell mixed beverages between midnight and 1:00

a.m. and between 10 a.m. and midnight, except that an alcoholic

beverage served to a customer between 10 a.m. and 12 noon on

Sunday must be provided during the service of food to the

customer.

(c) In a city or county having a population of 800,000 or more,

according to the last preceding federal census, or 500,000 or

more, according to the 22nd Decennial Census of the United

States, as released by the Bureau of the Census on March 12,

2001, a holder of a mixed beverage late hours permit may also

sell and offer for sale mixed beverages between midnight and 2

a.m. on any day.

(d) In a city or county other than a city or county described by

Subsection (c), the extended hours prescribed in Subsection (c)

of this section are effective for the sale of mixed beverages and

the offer to sell them by a holder of a mixed beverages late

hours permit:

(1) in the unincorporated areas of the county if the extended

hours are adopted by an order of the commissioners court; and

(2) in an incorporated city or town if the extended hours are

adopted by an ordinance of the governing body of the city or

town.

(e) A violation of a city ordinance or order of a commissioners

court adopted pursuant to Subsection (d) of this section is a

violation of this code.

Acts 1977, 65th Leg., p. 511, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1993, 73rd Leg., ch. 923, Sec. 2, eff.

Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 934, Sec. 70, eff. Sept.

1, 1993; Acts 2003, 78th Leg., ch. 685, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

521, Sec. 1, eff. June 17, 2005.

Sec. 105.04. HOURS OF SALE: WINE AND BEER RETAILER. The hours

of sale and delivery for alcoholic beverages sold under a wine

and beer retailer's permit or a wine and beer retailer's

off-premise permit are the same as those prescribed for the sale

of beer under Section 105.05 of this code, except that no sale

shall be allowed between 2 a.m. and noon on Sunday.

Acts 1977, 65th Leg., p. 512, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1993, 73rd Leg., ch. 934, Sec. 71, eff.

Sept. 1, 1993.

Sec. 105.05. HOURS OF SALE: BEER. (a) No person may sell,

offer for sale, or deliver beer at any time not permitted by this

section.

(b) A person may sell, offer for sale, or deliver beer between 7

a.m. and midnight on any day except Sunday. On Sunday he may sell

beer between midnight and 1:00 a.m. and between noon and

midnight, except that permittees or licensees authorized to sell

for on-premise consumption may sell beer between 10:00 a.m. and

noon if the beer is served to a customer during the service of

food to the customer.

(c) In a city or county having a population of 800,000 or more,

according to the last preceding federal census, or 500,000 or

more, according to the 22nd Decennial Census of the United

States, as released by the Bureau of the Census on March 12,

2001, a holder of a retail dealer's on-premise late hours license

may also sell, offer for sale, and deliver beer between midnight

and 2 a.m. on any day.

(d) In a city or county other than a city or county described by

Subsection (c), the extended hours prescribed in Subsection (c)

of this section, or any part of the extended hours prescribed in

Subsection (c) of this section are effective for the sale, offer

to sell, and delivery of beer by a holder of a retail dealer's

on-premise late hours license:

(1) in the unincorporated areas of the county if the extended

hours are adopted by an order of the commissioners court; and

(2) in an incorporated city or town if the extended hours are

adopted by an ordinance of the governing body of the city or

town.

(e) A violation of a city ordinance or order of a commissioners

court adopted pursuant to Subsection (d) of this section is a

violation of this code.

Acts 1977, 65th Leg., p. 512, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 1970, ch. 777, Sec. 13,

eff. Aug. 27, 1979; Acts 1993, 73rd Leg., ch. 923, Sec. 1, eff.

Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 934, Sec. 72, 73, eff.

Sept. 1, 1993; Acts 2003, 78th Leg., ch. 685, Sec. 2, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

521, Sec. 2, eff. June 17, 2005.

Sec. 105.051. SALE OF BEER BY DISTRIBUTOR'S LICENSEE. The

holder of a general, local, or branch distributor's license may

sell, offer for sale, or deliver beer 24 hours a day Monday

through Saturday and between midnight and 1 a.m. and between noon

and midnight on Sunday.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 74, eff. Sept. 1,

1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

7, Sec. 2, eff. May 5, 2009.

Sec. 105.06. HOURS OF CONSUMPTION. (a) In this section:

(1) "Extended hours area" means an area subject to the extended

hours of sale provided in Section 105.03 or 105.05 of this code.

(2) "Standard hours area" means an area which is not an extended

hours area.

(a-1) For the purposes of this section, a licensed or permitted

premises is a public place.

(b) In a standard hours area, a person commits an offense if he

consumes or possesses with intent to consume an alcoholic

beverage in a public place at any time on Sunday between 1:15 a.

m. and 12 noon or on any other day between 12:15 a. m. and 7 a.

m.

(c) In an extended hours area, a person commits an offense if he

consumes or possesses with intent to consume an alcoholic

beverage in a public place at any time on Sunday between 2:15 a.

m. and 12 noon and on any other day between 2:15 a. m. and 7 a.

m.

(d) Proof that an alcoholic beverage was possessed with intent

to consume in violation of this section requires evidence that

the person consumed an alcoholic beverage on that day in

violation of this section.

(e) An offense under this section is a Class C misdemeanor.

Acts 1977, 65th Leg., p. 512, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1993, 73rd Leg., ch. 923, Sec. 3, eff.

Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

628, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 23, eff. September 1, 2007.

Sec. 105.07. HOURS OF SALE AND CONSUMPTION: SPORTS VENUE. (a)

In this section, "sports venue" means a public entertainment

facility property, as defined by Section 108.73, that is

primarily designed and used for live sporting events.

(b) Notwithstanding any other provision of this code, in

addition to any other period during which the sale and

consumption of alcohol is authorized under this code:

(1) a licensed or permitted premises located in a sports venue

may sell alcoholic beverages between 10 a.m. and noon; and

(2) a person may consume alcoholic beverages at a sports venue

between 10 a.m. and noon.

Added by Acts 2003, 78th Leg., ch. 946, Sec. 2, eff. Sept. 1,

2003. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec.

21.01, eff. Jan. 11, 2004.

Sec. 105.08. HOURS OF SALE AND CONSUMPTION: WINERY. The holder

of a winery permit may sell, offer for sale, and deliver wine,

and a person may consume wine on the premises of a winery:

(1) between 8 a.m. and midnight on any day except Sunday; and

(2) between 10 a.m. and midnight on Sunday.

Added by Acts 2005, 79th Leg., Ch.

84, Sec. 2, eff. May 17, 2005.

Sec. 105.09. HOURS OF SALE AND CONSUMPTION: CERTAIN EVENTS.

Notwithstanding any other provision of this code, in addition to

any other period during which the sale and consumption of alcohol

is authorized under this code:

(1) a licensed or permitted premises located at a festival,

fair, or concert may sell alcoholic beverages between 10 a.m. and

noon; and

(2) a person may consume alcoholic beverages at a festival,

fair, or concert between 10 a.m. and noon.

Added by Acts 2005, 79th Leg., Ch.

239, Sec. 1, eff. September 1, 2005.

Renumbered from Alcoholic Beverage Code, Section 105.08 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(5), eff. September 1, 2007.

Sec. 105.10. PENALTY. (a) A person commits an offense if the

person, in violation of this chapter or Section 32.17(a)(7):

(1) sells or offers for sale an alcoholic beverage during

prohibited hours; or

(2) consumes or permits the consumption of an alcoholic beverage

on the person's licensed or permitted premises during prohibited

hours.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 24, eff. September 1, 2007.



CHAPTER 106. PROVISIONS RELATING TO AGE

ALCOHOLIC BEVERAGE CODE

TITLE 4. REGULATORY AND PENAL PROVISIONS

CHAPTER 106. PROVISIONS RELATING TO AGE

Sec. 106.01. DEFINITION. In this code, "minor" means a person

under 21 years of age.

Acts 1977, 65th Leg., p. 513, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1981, 67th Leg., p. 257, ch. 107, Sec. 8,

eff. Sept. 1, 1981; Acts 1985, 69th Leg., ch. 285, Sec. 8, eff.

Sept. 1, 1986; Acts 1985, 69th Leg., ch. 462, Sec. 9, eff. Sept.

1, 1986.

Sec. 106.02. PURCHASE OF ALCOHOL BY A MINOR. (a) A minor

commits an offense if the minor purchases an alcoholic beverage.

A minor does not commit an offense if the minor purchases an

alcoholic beverage under the immediate supervision of a

commissioned peace officer engaged in enforcing the provisions of

this code.

(b) An offense under this section is punishable as provided by

Section 106.071.

Acts 1977, 65th Leg., p. 513, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1991, 72nd Leg., ch. 163, Sec. 1, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 934, Sec. 75, eff. Sept.

1, 1993; Acts 1997, 75th Leg., ch. 1013, Sec. 1, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1139, Sec. 1, eff. June 19, 1997.

Sec. 106.025. ATTEMPT TO PURCHASE ALCOHOL BY A MINOR. (a) A

minor commits an offense if, with specific intent to commit an

offense under Section 106.02 of this code, the minor does an act

amounting to more than mere preparation that tends but fails to

effect the commission of the offense intended.

(b) An offense under this section is punishable as provided by

Section 106.071.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 76, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1013, Sec. 2, eff.

Sept. 1, 1997.

Sec. 106.03. SALE TO MINORS. (a) A person commits an offense

if with criminal negligence he sells an alcoholic beverage to a

minor.

(b) A person who sells a minor an alcoholic beverage does not

commit an offense if the minor falsely represents himself to be

21 years old or older by displaying an apparently valid proof of

identification that contains a physical description and

photograph consistent with the minor's appearance, purports to

establish that the minor is 21 years of age or older, and was

issued by a governmental agency. The proof of identification may

include a driver's license or identification card issued by the

Department of Public Safety, a passport, or a military

identification card.

(c) An offense under this section is a Class A misdemeanor.

(d) Subsection (b) does not apply to a person who accesses

electronically readable information under Section 109.61 that

identifies a driver's license or identification certificate as

invalid.

Acts 1977, 65th Leg., p. 513, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1981, 67th Leg., p. 257, ch. 107, Sec. 9,

eff. Sept. 1, 1981; Acts 1983, 68th Leg., p. 2649, ch. 456, Sec.

4, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 285, Sec. 9,

eff. Sept. 1, 1986; Acts 1985, 69th Leg., ch. 462, Sec. 10, eff.

Sept. 1, 1986; Acts 1987, 70th Leg., ch. 582, Sec. 1, eff. Jan.

1, 1988; Acts 1997, 75th Leg., ch. 1013, Sec. 3, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

391, Sec. 3, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

488, Sec. 1, eff. June 19, 2009.

Sec. 106.04. CONSUMPTION OF ALCOHOL BY A MINOR. (a) A minor

commits an offense if he consumes an alcoholic beverage.

(b) It is an affirmative defense to prosecution under this

section that the alcoholic beverage was consumed in the visible

presence of the minor's adult parent, guardian, or spouse.

(c) An offense under this section is punishable as provided by

Section 106.071.

(d) A minor who commits an offense under this section and who

has been previously convicted twice or more of offenses under

this section is not eligible for deferred disposition. For the

purposes of this subsection:

(1) an adjudication under Title 3, Family Code, that the minor

engaged in conduct described by this section is considered a

conviction of an offense under this section; and

(2) an order of deferred disposition for an offense alleged

under this section is considered a conviction of an offense under

this section.

Acts 1977, 65th Leg., p. 514, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1991, 72nd Leg., ch. 163, Sec. 2, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 934, Sec. 77, eff. Sept.

1, 1993; Acts 1997, 75th Leg., ch. 1013, Sec. 4, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1207, Sec. 1, eff. Sept. 1, 1999.

Sec. 106.041. DRIVING OR OPERATING WATERCRAFT UNDER THE

INFLUENCE OF ALCOHOL BY MINOR. (a) A minor commits an offense

if the minor operates a motor vehicle in a public place, or a

watercraft, while having any detectable amount of alcohol in the

minor's system.

(b) Except as provided by Subsection (c), an offense under this

section is a Class C misdemeanor.

(c) If it is shown at the trial of the defendant that the

defendant is a minor who is not a child and who has been

previously convicted at least twice of an offense under this

section, the offense is punishable by:

(1) a fine of not less than $500 or more than $2,000;

(2) confinement in jail for a term not to exceed 180 days; or

(3) both the fine and confinement.

(d) In addition to any fine and any order issued under Section

106.115, the court shall order a minor convicted of an offense

under this section to perform community service for:

(1) not less than 20 or more than 40 hours, if the minor has not

been previously convicted of an offense under this section; or

(2) not less than 40 or more than 60 hours, if the minor has

been previously convicted of an offense under this section.

(e) Community service ordered under this section must be related

to education about or prevention of misuse of alcohol.

(f) A minor who commits an offense under this section and who

has been previously convicted twice or more of offenses under

this section is not eligible for deferred disposition or deferred

adjudication.

(g) An offense under this section is not a lesser included

offense under Section 49.04, 49.045, or 49.06, Penal Code.

(h) For the purpose of determining whether a minor has been

previously convicted of an offense under this section:

(1) an adjudication under Title 3, Family Code, that the minor

engaged in conduct described by this section is considered a

conviction under this section; and

(2) an order of deferred disposition for an offense alleged

under this section is considered a conviction of an offense under

this section.

(i) A peace officer who is charging a minor with committing an

offense under this section is not required to take the minor into

custody but may issue a citation to the minor that contains

written notice of the time and place the minor must appear before

a magistrate, the name and address of the minor charged, and the

offense charged.

(j) In this section:

(1) "Child" has the meaning assigned by Section 51.02, Family

Code.

(2) "Motor vehicle" has the meaning assigned by Section

32.34(a), Penal Code.

(3) "Public place" has the meaning assigned by Section 1.07,

Penal Code.

(4) "Watercraft" has the meaning assigned by Section 49.01,

Penal Code.

Added by Acts 1997, 75th Leg., ch. 1013, Sec. 5, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1207, Sec. 2, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 29, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1348, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1348, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1348, Sec. 4, eff. September 1, 2009.

Sec. 106.05. POSSESSION OF ALCOHOL BY A MINOR. (a) Except as

provided in Subsection (b) of this section, a minor commits an

offense if he possesses an alcoholic beverage.

(b) A minor may possess an alcoholic beverage:

(1) while in the course and scope of the minor's employment if

the minor is an employee of a licensee or permittee and the

employment is not prohibited by this code;

(2) if the minor is in the visible presence of his adult parent,

guardian, or spouse, or other adult to whom the minor has been

committed by a court; or

(3) if the minor is under the immediate supervision of a

commissioned peace officer engaged in enforcing the provisions of

this code.

(c) An offense under this section is punishable as provided by

Section 106.071.

Acts 1977, 65th Leg., p. 514, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 1973, ch. 777, Sec. 21,

eff. Aug. 27, 1979; Acts 1991, 72nd Leg., ch. 163, Sec. 3, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 934, Sec. 78, eff. Sept.

1, 1993; Acts 1997, 75th Leg., ch. 1013, Sec. 6, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1139, Sec. 2, eff. June 19, 1997.

Sec. 106.06. PURCHASE OF ALCOHOL FOR A MINOR; FURNISHING ALCOHOL

TO A MINOR.

Text of subsec. (a) as amended by Acts 1993, 73rd Leg., ch. 437,

Sec. 4

(a) Except as provided in Subsection (b) of this section, a

person commits an offense if he purchases an alcoholic beverage

for or gives or makes available an alcoholic beverage to a minor

with criminal negligence.

Text of subsec. (a) as amended by Acts 1993, 73rd Leg., ch. 934,

Sec. 79

(a) Except as provided in Subsection (b) of this section, a

person commits an offense if he purchases an alcoholic beverage

for or gives or with criminal negligence makes available an

alcoholic beverage to a minor.

(b) A person may purchase an alcoholic beverage for or give an

alcoholic beverage to a minor if he is the minor's adult parent,

guardian, or spouse, or an adult in whose custody the minor has

been committed by a court, and he is visibly present when the

minor possesses or consumes the alcoholic beverage.

(c) An offense under this section is a Class A misdemeanor.

Acts 1977, 65th Leg., p. 514, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1993, 73rd Leg., ch. 437, Sec. 4, eff.

Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 934, Sec. 79, eff. Sept.

1, 1993; Acts 1997, 75th Leg., ch. 1013, Sec. 7, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1097, Sec. 2, eff. Sept. 1, 2001.

Sec. 106.07. MISREPRESENTATION OF AGE BY A MINOR. (a) A minor

commits an offense if he falsely states that he is 21 years of

age or older or presents any document that indicates he is 21

years of age or older to a person engaged in selling or serving

alcoholic beverages.

(b) An offense under this section is punishable as provided by

Section 106.071.

Acts 1977, 65th Leg., p. 514, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1981, 67th Leg., p. 257, ch. 107, Sec. 10,

eff. Sept. 1, 1981; Acts 1985, 69th Leg., ch. 285, Sec. 10, eff.

Sept. 1, 1986; Acts 1985, 69th Leg., ch. 462, Sec. 11, eff. Sept.

1, 1986; Acts 1997, 75th Leg., ch. 1013, Sec. 8, eff. Sept. 1,

1997.

Sec. 106.071. PUNISHMENT FOR ALCOHOL-RELATED OFFENSE BY MINOR.

(a) This section applies to an offense under Section 106.02,

106.025, 106.04, 106.05, or 106.07.

(b) Except as provided by Subsection (c), an offense to which

this section applies is a Class C misdemeanor.

(c) If it is shown at the trial of the defendant that the

defendant is a minor who is not a child and who has been

previously convicted at least twice of an offense to which this

section applies, the offense is punishable by:

(1) a fine of not less than $250 or more than $2,000;

(2) confinement in jail for a term not to exceed 180 days; or

(3) both the fine and confinement.

(d) In addition to any fine and any order issued under Section

106.115:

(1) the court shall order a minor placed on deferred disposition

for or convicted of an offense to which this section applies to

perform community service for:

(A) not less than eight or more than 12 hours, if the minor has

not been previously convicted of an offense to which this section

applies; or

(B) not less than 20 or more than 40 hours, if the minor has

been previously convicted once of an offense to which this

section applies; and

(2) the court shall order the Department of Public Safety to

suspend the driver's license or permit of a minor convicted of an

offense to which this section applies or, if the minor does not

have a driver's license or permit, to deny the issuance of a

driver's license or permit for:

(A) 30 days, if the minor has not been previously convicted of

an offense to which this section applies;

(B) 60 days, if the minor has been previously convicted once of

an offense to which this section applies; or

(C) 180 days, if the minor has been previously convicted twice

or more of an offense to which this section applies.

(e) Community service ordered under this section must be related

to education about or prevention of misuse of alcohol if programs

or services providing that education are available in the

community in which the court is located. If programs or services

providing that education are not available, the court may order

community service that it considers appropriate for

rehabilitative purposes.

(f) In this section:

(1) a prior adjudication under Title 3, Family Code, that the

minor engaged in conduct described by this section is considered

a conviction; and

(2) a prior order of deferred disposition for an offense alleged

under this section is considered a conviction.

(g) In this section, "child" has the meaning assigned by Section

51.02, Family Code.

(h) A driver's license suspension under this section takes

effect on the 11th day after the date the minor is convicted.

(i) A defendant who is not a child and who has been previously

convicted at least twice of an offense to which this section

applies is not eligible to receive a deferred disposition or

deferred adjudication.

Added by Acts 1997, 75th Leg., ch. 1013, Sec. 9, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 76, Sec. 4, eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 1207, Sec. 3, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 30, eff. September 1, 2005.

Sec. 106.08. IMPORTATION BY A MINOR. No minor may import into

this state or possess with intent to import into this state any

alcoholic beverage.

Acts 1977, 65th Leg., p. 515, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 106.09. EMPLOYMENT OF MINORS. (a) Except as provided in

Subsections (b), (c), and (e) of this section, no person may

employ a person under 18 years of age to sell, prepare, serve, or

otherwise handle liquor, or to assist in doing so.

(b) A holder of a wine only package store permit may employ a

person 16 years old or older to work in any capacity.

(c) A holder of a permit or license providing for the

on-premises consumption of alcoholic beverages may employ a

person under 18 years of age to work in any capacity other than

the actual selling, preparing, or serving of alcoholic beverages.

(d) The fact that a person is 18, 19, or 20 years of age is not

a ground for refusal of an original or renewal permit or license

issued under Chapter 35 or 73 of this code, provided that such a

person to whom a permit or license is issued may carry out the

activities authorized by those chapters only while in the actual

course and scope of the person's employment.

(e) The holder of a permit or license providing for the

on-premises consumption of alcoholic beverages who also holds a

food and beverage certificate may employ a person under 18 years

of age to work as a cashier for transactions involving the sale

of alcoholic beverages if the alcoholic beverages are served by a

person 18 years of age or older.

Acts 1977, 65th Leg., p. 515, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1981, 67th Leg., p. 258, ch. 107, Sec. 11,

12, eff. Sept. 1, 1981; Acts 1987, 70th Leg., ch. 754, Sec. 1,

eff. Aug. 31, 1987; Acts 2003, 78th Leg., ch. 499, Sec. 1, eff.

Sept. 1, 2003.

Sec. 106.10. PLEA OF GUILTY BY MINOR. No minor may plead guilty

to an offense under this chapter except in open court before a

judge.

Acts 1977, 65th Leg., p. 515, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 106.115. ATTENDANCE AT ALCOHOL AWARENESS COURSE; LICENSE

SUSPENSION. (a) On the placement of a minor on deferred

disposition for an offense under Section 49.02, Penal Code, or

under Section 106.02, 106.025, 106.04, 106.041, 106.05, or

106.07, the court shall require the defendant to attend an

alcohol awareness program approved by the Texas Commission on

Alcohol and Drug Abuse. On conviction of a minor of an offense

under one or more of those sections, the court, in addition to

assessing a fine as provided by those sections, shall require a

defendant who has not been previously convicted of an offense

under one of those sections to attend the alcohol awareness

program. If the defendant has been previously convicted once or

more of an offense under one or more of those sections, the court

may require the defendant to attend the alcohol awareness

program. If the defendant is younger than 18 years of age, the

court may require the parent or guardian of the defendant to

attend the program with the defendant. The Texas Commission on

Alcohol and Drug Abuse:

(1) is responsible for the administration of the certification

of approved alcohol awareness programs;

(2) may charge a nonrefundable application fee for:

(A) initial certification of the approval; or

(B) renewal of the certification;

(3) shall adopt rules regarding alcohol awareness programs

approved under this section; and

(4) shall monitor, coordinate, and provide training to a person

who provides an alcohol awareness program.

(b) When requested, an alcohol awareness program may be taught

in languages other than English.

(c) The court shall require the defendant to present to the

court, within 90 days of the date of final conviction, evidence

in the form prescribed by the court that the defendant, as

ordered by the court, has satisfactorily completed an alcohol

awareness program or performed the required hours of community

service. For good cause the court may extend this period by not

more than 90 days. If the defendant presents the required

evidence within the prescribed period, the court may reduce the

assessed fine to an amount equal to no less than one-half of the

amount of the initial fine.

(d) If the defendant does not present the required evidence

within the prescribed period, the court:

(1) shall order the Department of Public Safety to:

(A) suspend the defendant's driver's license or permit for a

period not to exceed six months or, if the defendant does not

have a license or permit, to deny the issuance of a license or

permit to the defendant for that period; or

(B) if the defendant has been previously convicted of an offense

under one or more of the sections listed in Subsection (a),

suspend the defendant's driver's license or permit for a period

not to exceed one year or, if the defendant does not have a

license or permit, to deny the issuance of a license or permit to

the defendant for that period; and

(2) may order the defendant or the parent, managing conservator,

or guardian of the defendant to do any act or refrain from doing

any act if the court determines that doing the act or refraining

from doing the act will increase the likelihood that the

defendant will present evidence to the court that the defendant

has satisfactorily completed an alcohol awareness program or

performed the required hours of community service.

(e) The Department of Public Safety shall send notice of the

suspension or prohibition order issued under Subsection (d) by

first class mail to the defendant. The notice must include the

date of the suspension or prohibition order, the reason for the

suspension or prohibition, and the period covered by the

suspension or prohibition.

Added by Acts 1991, 72nd Leg., ch. 163, Sec. 4, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 934, Sec. 80, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 615, Sec. 1, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 577, Sec. 17, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1013, Sec. 10, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 62, Sec. 2.01, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 76, Sec. 5, eff. Sept. 1, 1999;

Acts 1999, 76th Leg., ch. 1207, Sec. 4, eff. Sept. 1, 1999; Acts

1999, 76th Leg., ch. 1409, Sec. 7, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1056, Sec. 1, eff. September 1, 2005.

Sec. 106.116. REPORTS OF COURT TO COMMISSION. Unless the clerk

is otherwise required to include the information in a report

submitted under Section 101.09, the clerk of a court, including a

justice court, municipal court, or juvenile court, shall furnish

to the commission on request a notice of a conviction of an

offense under this chapter or an adjudication under Title 3,

Family Code, for conduct that constitutes an offense under this

chapter. The report must be in the form prescribed by the

commission.

Added by Acts 1997, 75th Leg., ch. 1013, Sec. 11, eff. Sept. 1,

1997.

Sec. 106.117. REPORT OF COURT TO DEPARTMENT OF PUBLIC SAFETY.

(a) Each court, including a justice court, municipal court, or

juvenile court, shall furnish to the Department of Public Safety

a notice of each:

(1) adjudication under Title 3, Family Code, for conduct that

constitutes an offense under this chapter;

(2) conviction of an offense under this chapter;

(3) order of deferred disposition for an offense alleged under

this chapter; and

(4) acquittal of an offense under Section 106.041.

(b) The notice must be in a form prescribed by the Department of

Public Safety and must contain the driver's license number of the

defendant, if the defendant holds a driver's license.

(c) The Department of Public Safety shall maintain appropriate

records of information in the notices and shall provide the

information to law enforcement agencies and courts as necessary

to enable those agencies and courts to carry out their official

duties. The information is admissible in any action in which it

is relevant. A person who holds a driver's license having the

same number that is contained in a record maintained under this

section is presumed to be the person to whom the record relates.

The presumption may be rebutted only by evidence presented under

oath.

(d) The information maintained under this section is

confidential and may not be disclosed except as provided by this

section. A provision of Chapter 58, Family Code, or other law

limiting collection or reporting of information on a juvenile or

other minor or requiring destruction of that information does not

apply to information reported and maintained under this section.

Added by Acts 1997, 75th Leg., ch. 1013, Sec. 11, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1207, Sec. 5, eff.

Sept. 1, 1999.

Sec. 106.12. EXPUNGEMENT OF CONVICTION OF A MINOR. (a) Any

person convicted of not more than one violation of this code

while a minor, on attaining the age of 21 years, may apply to the

court in which he was convicted to have the conviction expunged.

(b) The application shall contain the applicant's sworn

statement that he was not convicted of any violation of this code

while a minor other than the one he seeks to have expunged.

(c) If the court finds that the applicant was not convicted of

any other violation of this code while he was a minor, the court

shall order the conviction, together with all complaints,

verdicts, sentences, and other documents relating to the offense,

to be expunged from the applicant's record. After entry of the

order, the applicant shall be released from all disabilities

resulting from the conviction, and the conviction may not be

shown or made known for any purpose.

(d) The court shall charge an applicant a fee in the amount of

$30 for each application for expungement filed under this section

to defray the cost of notifying state agencies of orders of

expungement under this section.

Acts 1977, 65th Leg., p. 515, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1981, 67th Leg., p. 258, ch. 107, Sec. 13,

eff. Sept. 1, 1981; Acts 1985, 69th Leg., ch. 285, Sec. 11, eff.

Sept. 1, 1986; Acts 1985, 69th Leg., ch. 462, Sec. 12, eff. Sept.

1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

886, Sec. 1, eff. September 1, 2005.

Sec. 106.13. SANCTIONS AGAINST RETAILER. (a) Except as

provided in Subsections (b) and (c) of this section, the

commission or administrator may cancel or suspend for not more

than 90 days a retail license or permit or a private club

registration permit if it is found, on notice and hearing, that

the licensee or permittee with criminal negligence sold, served,

dispensed, or delivered an alcoholic beverage to a minor or with

criminal negligence permitted a minor to violate Section 106.04

or 106.05 of this code on the licensed premises.

(b) For a second offense the commission or administrator may

cancel the license or permit or suspend it for not more than six

months. For a third offense within a period of 36 consecutive

months the commission or administrator may cancel the permit or

suspend it for not more than 12 months.

(c) The commission or administrator may relax the provisions of

this section concerning suspension and cancellation and assess a

sanction the commission or administrator finds just under the

circumstances if, at a hearing, the licensee or permittee

establishes to the satisfaction of the commission or

administrator:

(1) that the violation could not reasonably have been prevented

by the permittee or licensee by the exercise of due diligence;

(2) that the permittee or licensee was entrapped; or

(3) that an agent, servant, or employee of the permittee or

licensee violated this code without the knowledge of the

permittee or licensee.

Acts 1977, 65th Leg., p. 516, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1993, 73rd Leg., ch. 437, Sec. 5, eff.

Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 934, Sec. 81, eff. Sept.

1, 1993; Acts 1997, 75th Leg., ch. 798, Sec. 1, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1097, Sec. 1, eff. Sept. 1, 2001.

Sec. 106.14. ACTIONS OF EMPLOYEE. (a) For purposes of this

chapter and any other provision of this code relating to the

sales, service, dispensing, or delivery of alcoholic beverages to

a person who is not a member of a private club on the club

premises, a minor, or an intoxicated person or the consumption of

alcoholic beverages by a person who is not a member of a private

club on the club premises, a minor, or an intoxicated person, the

actions of an employee shall not be attributable to the employer

if:

(1) the employer requires its employees to attend a

commission-approved seller training program;

(2) the employee has actually attended such a training program;

and

(3) the employer has not directly or indirectly encouraged the

employee to violate such law.

(b) The commission shall adopt rules or policies establishing

the minimum requirements for approved seller training programs.

Upon application, the commission shall approve seller training

programs meeting such requirements that are sponsored either

privately, by public community colleges, or by public or private

institutions of higher education that offer a four-year

undergraduate program and a degree or certificate in hotel or

motel management, restaurant management, or travel or tourism

management. The commission may charge an application fee to be

set by the commission in such amount as is necessary to defray

the expense of processing the application.

(c) The commission may approve under this section a seller

training program sponsored by a licensee or permittee for the

purpose of training its employees whether or not such employees

are located at the same premises. This subsection shall only

apply to licensees or permittees who employ at least 150 persons

at any one time during the license or permit year who sell,

serve, or prepare alcoholic beverages.

(d) The commission may approve under this section a seller

training program conducted by a hotel management company or a

hotel operating company for the employees of five or more hotels

operated or managed by the company if:

(1) the seller training program is administered through the

corporate offices of the company; and

(2) the hotels employ a total of at least 200 persons at one

time during the license or permit year who sell, serve, or

prepare alcoholic beverages.

Added by Acts 1987, 70th Leg., ch. 582, Sec. 3, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 477, Sec. 1, eff. Aug.

28, 1989; Acts 1993, 73rd Leg., ch. 934, Sec. 82, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 270, Sec. 1, eff. Sept. 1, 1995;

Acts 2003, 78th Leg., ch. 643, Sec. 1, eff. Sept. 1, 2003.

Sec. 106.15. PROHIBITED ACTIVITIES BY PERSONS YOUNGER THAN 18.

(a) A permittee or licensee commits an offense if he employs,

authorizes, permits, or induces a person younger than 18 years of

age to dance with another person in exchange for a benefit, as

defined by Section 1.07, Penal Code, on the premises covered by

the permit or license.

(b) An offense under Subsection (a) is a Class A misdemeanor.

(c) In addition to a penalty imposed under Subsection (b), the

commission or administrator shall:

(1) suspend for a period of five days the license or permit of a

person convicted of a first offense under Subsection (a);

(2) suspend for a period of 60 days the license or permit of a

person convicted of a second offense under Subsection (a); and

(3) cancel the license or permit of a person convicted of a

third offense under Subsection (a).

(d) This section does not apply to a gift or benefit given for a

dance at a wedding, anniversary, or similar event.

(e) A person does not commit an offense under Subsection (a) if

the person younger than 18 years of age falsely represents the

person's age to be at least 18 years of age by displaying an

apparently valid Texas driver's license or an identification card

issued by the Department of Public Safety containing a physical

description consistent with the person's appearance.

Added by Acts 1999, 76th Leg., ch. 80, Sec. 2, eff. Sept. 1,

1999.



CHAPTER 107. TRANSPORTATION AND IMPORTATION

ALCOHOLIC BEVERAGE CODE

TITLE 4. REGULATORY AND PENAL PROVISIONS

CHAPTER 107. TRANSPORTATION AND IMPORTATION

Sec. 107.01. TRANSPORTATION OF LIQUOR: STATEMENT REQUIRED. (a)

No person may transport liquor into this state or on a public

highway, street, or alley in this state unless the person

accompanying or in charge of the shipment has with him, available

for exhibition and inspection, a written statement furnished and

signed by the shipper showing the name and address of the

consignor and the consignee, the origin and destination of the

shipment, and any other information required by rule or

regulation of the commission.

(b) The person in charge of the shipment while it is being

transported shall exhibit the statement to the commission, an

authorized representative of the commission, or a peace officer

on demand, and it is a violation of this code to fail or refuse

to do so. The representative or officer shall accept the written

statement as prima facie evidence of the legal right to transport

the liquor.

Acts 1977, 65th Leg., p. 516, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 107.02. TRANSPORTATION OF BEER: STATEMENT REQUIRED. (a)

It is lawful for a person to transport beer from any place where

its sale, manufacture, or distribution is authorized to another

place in the state where its sale, manufacture, or distribution

is authorized, or from the state boundary to a place where its

sale, manufacture, or distribution is authorized, even though the

route of transportation may cross a dry area.

(b) A shipment of beer must be accompanied by a written

statement furnished and signed by the shipper showing:

(1) the name and address of the consignor and consignee;

(2) the origin and destination of the shipment; and

(3) any other information required by the commission or

administrator.

(c) The person in charge of the shipment while it is being

transported shall exhibit the written statement to any

representative of the commission or peace officer who demands to

see it. The statement shall be accepted by the representative or

peace officer as prima facie evidence of the legal right to

transport the beer.

(d) A person who transports beer not accompanied by the required

statement, or who fails to exhibit the statement after a lawful

demand, violates this code.

Acts 1977, 65th Leg., p. 517, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 107.03. DELIVERY OF LIQUOR IN DRY AREA. No carrier may

transport and deliver liquor to a person in a dry area in this

state except for a purpose authorized by this code.

Acts 1977, 65th Leg., p. 517, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 107.04. DELIVERY OF BEER IN DRY AREA. A common carrier may

not deliver beer in a dry area unless it is consigned to a local

or general distributor's licensee who has previously stated that

he intends to transport it to a licensed place of business in a

wet area. A common carrier who transports beer to a distributor

in a dry area shall comply strictly with this section and Section

107.02 of this code.

Acts 1977, 65th Leg., p. 517, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 107.05. IMPORTATION OF LIQUOR. (a) No person may import

liquor into the state and deliver it to a person not authorized

to import it.

(b) This section does not apply to the transportation of liquor

into the state as authorized by Section 107.07 of this code.

Acts 1977, 65th Leg., p. 517, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 107.06. IMPORTATION OF BEER. (a) No person may import

beer into the state except the holder of a manufacturer's or

general, local, or branch distributor's license.

(b) No person may transport beer into this state unless it is

consigned and delivered to one of the licensees named in

Subsection (a) of this section.

(c) This section does not apply to the importation or

transportation of military beer consigned to a military

installation or to the importation of beer as authorized under

Section 107.07 of this code.

Acts 1977, 65th Leg., p. 517, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 107.07. IMPORTATION FOR PERSONAL USE; IMPORTATION BY

RAILROAD COMPANIES. (a) A Texas resident may import not more

than one quart of liquor for his own personal use without being

required to hold a permit. A Texas resident may import for his

own personal use not more than three gallons of wine without

being required to hold a permit. A nonresident of Texas may

import not more than a gallon of liquor for his own personal use

without being required to hold a permit. A person importing

liquor into the state under this subsection must pay the state

tax on liquor and an administrative fee of 50 cents and must

affix the required tax stamps. No minor and no intoxicated person

may import any liquor into the state. A person importing wine or

liquor under this subsection must personally accompany the wine

or liquor as it enters the state. A person may not avail himself

of the exemptions set forth in this subsection more than once

every thirty days.

(b) A person may import beer into this state for his own

personal use without being required to hold a license, but may

not import more than 24 twelve-ounce bottles or an equivalent

quantity in any one thirty-day period. He must pay the state tax

on beer and an administrative fee of 50 cents.

(c) A member of the armed forces stationed in Texas is treated

as a Texas resident for the purposes of Subsections (a) and (b)

of this section.

(d) A railroad company operating in this state may import beer

owned by the company in quantities necessary to meet the needs of

its passengers, but it may not sell or serve beer in a dry area.

(e) The administrative fees collected under this section shall

be used by the commission for the administrative costs of

enforcing the requirements of Subsections (a) and (b) of this

section.

(f) Except as provided by Chapter 54, any person in the business

of selling alcoholic beverages in another state or country who

ships or causes to be shipped any alcoholic beverage directly to

any Texas resident under this section is in violation of this

code.

(g) In computing the total amount of taxes and administrative

fees to be collected on alcoholic beverages imported by a person

into the state for personal use, the commission may round the

amount up to the nearest quarter of a dollar.

Acts 1977, 65th Leg., p. 518, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1981, 67th Leg., p. 258, ch. 107, Sec. 14,

eff. Sept. 1, 1981; Acts 1981, 67th Leg., p. 2212, ch. 515, Sec.

2, eff. Aug. 31, 1981; Acts 1985, 69th Leg., ch. 285, Sec. 12,

eff. Sept. 1, 1986; Acts 1985, 69th Leg., ch. 462, Sec. 13, eff.

Sept. 1, 1986; Acts 1986, 69th Leg., 3rd C.S., ch. 9, Sec. 1,

eff. Sept. 30, 1986; Acts 1987, 70th Leg., ch. 495, Sec. 2, eff.

Aug. 31, 1987; Acts 1995, 74th Leg., ch. 135, Sec. 1, eff. Aug.

28, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

36, Sec. 3, eff. May 9, 2005.

Acts 2005, 79th Leg., Ch.

792, Sec. 1, eff. September 1, 2005.

Sec. 107.08. TRANSPORTATION OF BEVERAGES FOR PERSONAL

CONSUMPTION. A person who purchases an alcoholic beverage for

his own consumption may transport it from a place where its sale

is legal to a place where its possession is legal without holding

a license or permit.

Acts 1977, 65th Leg., p. 518, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 107.09. SINGLE INVOICE AUTHORIZED. If the holder of a

general, local, or branch distributor's license also holds a

wholesaler's, general class B wholesaler's, or local class B

wholesaler's permit, a written statement or invoice required as

evidence of the sale of beer or liquor may be on the same

business form that is designed to reflect the sale of both liquor

and beer, if all information required by this code to be shown on

a statement or invoice is reflected on the form and all other

records required by this code are maintained.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 83, eff. Sept. 1,

1993.

Sec. 107.10. TRANSPORTATION OF WINE COOLERS OR SPIRIT COOLERS.

(a) A holder of a wholesaler's, general class B wholesaler's, or

local class B wholesaler's permit may transport and sell wine

coolers without a prior order if the holder complies with the

provisions of this code and rules of the commission applicable to

the transportation and sale of beer by a holder of a

distributor's license.

(b) A holder of a wholesaler's permit may transport and sell

spirit coolers without a prior order if the holder complies with

the provisions of this code and rules of the commission

applicable to the transportation and sale of beer by a holder of

a distributor's license.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 83, eff. Sept. 1,

1993.

Sec. 107.11. IMPORTATION OF PERSONAL WINE COLLECTION. (a) A

person who is relocating a household may import, or contract with

a motor carrier or another person to import, a personal wine

collection as a part of that person's household goods.

(b) Section 107.07 of this code does not apply to a person who

is importing a personal wine collection under Subsection (a) of

this section.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 83, eff. Sept. 1,

1993.

Sec. 107.12. DIRECT SHIPMENT OF WINE. Notwithstanding Section

107.07, a person who purchases wine while at a winery located in

this state may ship or cause to be shipped the wine to the

person's residence if the winery verifies that the person

purchasing the wine is 21 years of age or older. The person must

be present when the wine is delivered to the person's residence.

Added by Acts 2001, 77th Leg., ch. 1001, Sec. 3.01, eff. Sept. 1,

2001.



CHAPTER 108. ADVERTISING

ALCOHOLIC BEVERAGE CODE

TITLE 4. REGULATORY AND PENAL PROVISIONS

CHAPTER 108. ADVERTISING

SUBCHAPTER A. GENERAL PROVISIONS RELATING TO ADVERTISING

Sec. 108.01. DECEPTIVE, DISPARAGING, OR OTHERWISE UNLAWFUL

ADVERTISING. (a) No manufacturer or distributor directly or

indirectly, or through a subsidiary, affiliate, agent, employee,

officer, director, or firm member, may publish, disseminate, or

cause to be published or disseminated by any medium enumerated in

Subsection (b) of this section an advertisement of a brewery

product that:

(1) causes or is reasonably calculated to cause deception of the

consumer with respect to the product advertised;

(2) directly or by ambiguity, omission, or inference tends to

create a misleading impression;

(3) is untrue in any particular;

(4) refers to the alcohol content of the product;

(5) disparages a competitor's product; or

(6) is obscene or indecent.

(b) The media covered by this section include:

(1) radio broadcasting;

(2) newspapers, periodicals, and other publications;

(3) signs and outdoor advertising; and

(4) any printed or graphic matter.

Acts 1977, 65th Leg., p. 519, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 108.02. PROHIBITED FORMS OF ADVERTISING. No person may

advertise an alcoholic beverage or the sale of an alcoholic

beverage by the employment or use of a sound vehicle or handbill

on a public street, alley, or highway.

Acts 1977, 65th Leg., p. 519, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 108.03. REGULATION OF PROMOTIONAL ACTIVITIES. The

commission shall adopt rules permitting and regulating the use of

business cards, menu cards, stationery, service vehicles and

equipment, and delivery vehicles and equipment that bear

alcoholic beverage advertising. The commission shall also adopt

rules permitting and regulating the use of insignia advertising

beer, distilled spirits, or wine by brand name on caps, regalia,

or uniforms worn by employees of manufacturers, distributors,

distillers, or wineries or by participants in a game, sport,

athletic contest, or revue if the participants are sponsored by a

manufacturer, distributor, distiller, or winery.

Acts 1977, 65th Leg., p. 519, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1993, 73rd Leg., ch. 934, Sec. 84, eff.

Sept. 1, 1993.

Sec. 108.04. ACTS OF PROMOTIONAL OR COURTESY NATURE:

ADMINISTRATIVE DISCRETION. The commission may promulgate rules

which shall set definite limitations consistent with the general

provisions of this code, relaxing the restrictions of Sections

102.07, 102.14, 102.15, and 108.06, with respect to:

(1) the sale or gift of novelties advertising the product of a

manufacturer or distributor;

(2) the making of gifts to civic, religious, or charitable

organizations;

(3) the cleaning and maintenance of coil connections for

dispensing draught beer;

(4) the lending of equipment for special occasions; and

(5) acts of a purely courtesy nature.

Acts 1977, 65th Leg., p. 519, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1999, 76th Leg., ch. 130, Sec. 1, eff.

Sept. 1, 1999.

Sec. 108.041. CARBON DIOXIDE FILTERS PROVIDED TO RETAILERS. (a)

A manufacturer or distributor of beer may provide carbon dioxide

filters to beer retailers for draught systems using carbon

dioxide or a carbon dioxide and nitrogen blend, commonly referred

to as "beer gas."

(b) The cost of providing, maintaining, and replacing the carbon

dioxide filters shall be borne by the manufacturer.

Added by Acts 2005, 79th Leg., Ch.

237, Sec. 1, eff. September 1, 2005.

Sec. 108.05. ALLOWANCE FOR ADVERTISEMENT OR DISTRIBUTION. No

manufacturer or distributor, directly or indirectly, or through a

subsidiary, affiliate, agent, employee, officer, director, or

firm member, may pay or make an allowance to a retail dealer for

an advertising or distribution service.

Acts 1977, 65th Leg., p. 520, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 108.06. PRIZES AND PREMIUMS. No manufacturer or

distributor, directly or indirectly, or through a subsidiary,

affiliate, agent, employee, officer, director, or firm member,

may offer a prize, premium, gift, or other inducement to a dealer

in or consumer of brewery products.

Acts 1977, 65th Leg., p. 520, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 108.061. SWEEPSTAKES PROMOTIONS AUTHORIZED.

Notwithstanding the prohibition against prizes given to a

consumer in Section 108.06 and subject to the rules of the

commission, a manufacturer or nonresident manufacturer may offer

a prize to a consumer if the offer is a part of a promotional

sweepstakes activity. A purchase or entry fee may not be

required of any person to enter in a sweepstakes authorized under

this section. A person affiliated with the alcoholic beverage

industry may not receive a prize from a sweepstakes promotion.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 85, eff. Sept. 1,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

236, Sec. 2, eff. September 1, 2005.

Sec. 108.07. ADVERTISING OF MIXED BEVERAGE ESTABLISHMENTS. The

provisions of this code applicable to outdoor advertising and to

advertising in or on the premises do not apply to establishments

for which a mixed beverage permit has been issued. The commission

or administrator shall promulgate reasonable rules relating to

that type of advertising, and violation of any of those rules is

a violation of this code.

Acts 1977, 65th Leg., p. 520, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 108.08. ADVERTISING IN CERTAIN ECONOMIC DEVELOPMENT

FACILITIES. (a) Notwithstanding any other provision of this

code or any rule adopted under the authority of this code, the

provisions of this code relating to the regulation of or

limitations on outdoor advertising signage, advertising revenue,

or advertising signage in or on a licensed premises do not apply

to an entity which owns a professional sports franchise which

plays a majority of its home games in a municipally owned or

leased regional economic development facility that is in a

station or terminal complex of a rapid transit authority and to

which Subchapter E, Chapter 451, Transportation Code, applies or

to such a facility.

(b) A part of the cost of advertising revenue paid by a

manufacturer to an entity under this section may not be charged

to or paid, directly or indirectly, by the holder of a

wholesaler's permit, general class B wholesaler's permit, local

class B wholesaler's permit, local distributor's permit, general

distributor's license, or local distributor's license, except

through the price paid by that holder for products purchased from

the holders' supplier.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 86, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.175, eff.

Sept. 1, 1997.

Sec. 108.09. CERTAIN ADVERTISING BY WINERY. (a)

Notwithstanding Section 102.07 or any other provision of this

code, a winery may include information in the winery's

advertising that informs the public of where the winery's

products may be purchased.

(b) A winery may not give compensation to or receive

compensation from a permitted member of the wholesale or retail

tier for advertising described by Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

878, Sec. 6, eff. June 17, 2005.

SUBCHAPTER B. OUTDOOR ADVERTISING

Sec. 108.51. DEFINITIONS. In this subchapter:

(1) "Outdoor advertising" means any sign bearing a word, mark,

description, or other device that is used to advertise an

alcoholic beverage or the business of a person who manufactures,

sells, or distributes an alcoholic beverage if the sign is

displayed outside the walls or enclosure of a building or

structure where a license or permit is issued or if it is

displayed inside a building but within five feet of an exterior

wall facing a street or highway so that it is visible by a person

of ordinary vision from outside the building. "Outdoor

advertising" does not include advertising appearing on radio or

television, in a public vehicular conveyance for hire, on a race

car while participating at a professional racing event or at a

permanent motorized racetrack facility, on a boat participating

in a racing event or a boat show, on an aircraft, on a bicycle or

on the clothing of a member of a bicycle team participating in an

organized bicycle race, or in a newspaper, magazine, or other

literary publication published periodically. For the purpose of

this definition the word "sign," with respect to a retailer, does

not include an identifying label affixed to a container as

authorized by law or to a card or certificate of membership in an

association or organization if the card or certificate is not

larger than 80 square inches.

(2) "Billboard" means a structure directly attached to the land,

a house, or a building having one or more spaces used to display

a sign or advertisement of an alcoholic beverage or a person

engaged in the manufacture, sale, or distribution of alcoholic

beverages, whether or not the structure is artificially lighted.

"Billboard" does not include a bench or a wall or other part of a

structure used as a building, fence, screen, front, or barrier.

(3) "Electric sign" means a structure or device other than an

illuminated billboard by which artificial light produced by

electricity is used to advertise the alcoholic beverage business

by a person who manufactures, sells, or distributes alcoholic

beverages or to advertise an alcoholic beverage.

Acts 1977, 65th Leg., p. 520, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 500, ch. 231, Sec. 1,

eff. Aug. 27, 1979; Acts 1985, 69th Leg., ch. 51, Sec. 1, eff.

Aug. 26, 1985; Acts 1987, 70th Leg., ch. 268, Sec. 1, eff. June

5, 1987; Acts 1993, 73rd Leg., ch. 934, Sec. 87, eff. Sept. 1,

1993; Acts 1997, 75th Leg., ch. 1310, Sec. 1, eff. June 20, 1997.

Sec. 108.52. PERMISSIBLE OUTDOOR ADVERTISING. (a) No outdoor

advertising is permitted in this state except that which is

authorized by this section or under rules of the commission or

administrator promulgated pursuant to Section 108.03 of this

code.

(b) Billboards and electric signs are permitted if they are not

located in a manner contrary to this code.

(c) Retail licensees and permittees may erect or maintain one

sign at each place of business which may read as follows:

(1) if a beer retailer, the sign may read "Beer";

(2) if an off-premises beer retailer, the sign may read "Beer"

or "Beer to Go";

(3) if a wine and beer retailer, the sign may read "Beer," "Beer

and Wine," or "Beer, Wine and Ale";

(4) if a wine and beer off-premises retailer, the sign may read

"Beer," "Beer to Go," "Beer and Wine," "Beer and Wine to Go,"

"Beer, Wine and Ale," or "Beer, Wine and Ale to Go";

(5) if a package store permittee, the sign may read "Package

Store," "Liquors," or "Wines and Liquors," and if a retail

dealer's off-premise license is also held, the sign may read

"Package Store," "Wines, Liquors and Beer," or "Wine, Liquors and

Beer to Go"; or

(6) if a wine only package store permittee, the sign may read

"Wine" or "Wines," and if a retail dealer's off-premise license

is also held, the sign may read "Wines and Beer," "Wine and

Beer," or "Wine and Beer to Go."

(d) A sign erected under Subsection (c) of this section may be

placed inside or outside the place of business so as to be

visible to the general public. None of the letters on a sign may

be more than 12 inches in height, and no sign may contain any

wording, insignia, or device representative of the brand or name

of an alcoholic beverage. The commission or administrator may

permit a licensee or permittee to erect or maintain one sign at

each entrance or side of a building occupied by him if it faces

more than one street or highway.

(e) Billboards, electric signs, or other signs to designate the

firm name or business of a permittee or licensee authorized to

manufacture, rectify, bottle, or wholesale alcoholic beverages

may be displayed at the licensee's or permittee's place of

business.

(f) A display composed of alcoholic beverages or printed or

lithographed material advertising alcoholic beverages located

inside the licensed premises is permitted if the alcoholic

beverages or advertising material is not placed within six inches

of a window or opening facing a street, alley, or highway. A card

or certificate of membership in an association or organization is

not "advertising material" for the purpose of this subsection if

it is not larger than 80 square inches.

(g) Outdoor advertising of an alcoholic beverage or of the

business of any person engaged in the manufacture, sale, or

distribution of an alcoholic beverage is permitted to be placed

on or affixed to a bench unless:

(1) the advertising is prohibited by an ordinance of an

incorporated city or town; or

(2) the advertising is in an area or zone where the sale of

alcoholic beverages is prohibited by law.

(h) In addition to the signs authorized by this section, any

retail licensee or permittee whose trade name or corporate name

includes one or more of the words or phrases regulated by

Subsection (c) of this section may also have one sign designating

the trade name or corporate name of the retail licensee's or

permittee's business. The commission or administrator may permit

a retail licensee or permittee to erect and maintain one sign at

each entrance or side of a building occupied by the retail

licensee or permittee if the building faces more than one street

or highway. Signs erected pursuant to this subsection shall

comply with all local regulations concerning the erection of

signs.

Acts 1977, 65th Leg., p. 521, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 501, ch. 231, Sec. 2,

eff. Aug. 27, 1979; Acts 1997, 75th Leg., ch. 62, Sec. 1, eff.

Sept. 1, 1997.

Sec. 108.53. BILLBOARDS AND ELECTRIC SIGNS: WHEN PERMIT IS

REQUIRED. (a) No person may erect a billboard or electric sign

advertising an alcoholic beverage within 200 feet of a retail

establishment authorized to sell that beverage unless he has

first obtained a permit for that purpose from the commission. No

permit is required for a billboard or electric sign that is not

located within 200 feet of a retail establishment authorized to

sell the advertised alcoholic beverage.

(b) The commission or administrator shall provide permit

application forms, which may contain any information the

commission or administrator deems necessary. The application

shall contain a statement that the erection or maintenance of the

billboard or electric sign will not have the effect of

advertising or directing patronage to a particular retail

establishment authorized to sell alcoholic beverages. Application

shall be made under oath, addressed to the commission or

administrator.

(c) The commission or administrator shall issue a permit if

either of them finds that all statements in the application are

true and the erection or maintenance of the billboard or electric

sign will not be contrary to this code or to a rule of the

commission. Otherwise, the commission or administrator shall

refuse to issue a permit.

(d) Notwithstanding the restrictions imposed by this section,

but consistent with other provisions of this code, the commission

shall promulgate rules allowing for signs advertising alcoholic

beverages at charitable or civic events such as fairs, rodeos, or

other events of a temporary nature. This subsection does not

authorize, nor shall any rule of the commission authorize, a

retailer of alcoholic beverages to derive, directly or

indirectly, any money or consideration of any kind as a result of

alcoholic beverage advertising, and the commission's rules shall

reflect the intent that the charity or civic endeavor receive the

proceeds, if any, from such advertising signs.

Acts 1977, 65th Leg., p. 521, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1997, 75th Leg., ch. 62, Sec. 2, eff. Sept.

1, 1997.

Sec. 108.54. NONCONFORMING OUTDOOR ADVERTISING: SEIZURE,

REMOVAL. (a) No person may erect, maintain, or display any

outdoor advertising, billboard, or electric sign which does not

conform in all respects to the provisions of this code. A

billboard or electric sign that does not conform is illegal

equipment which is subject to seizure and forfeiture as provided

in this code.

(b) The owner of any outdoor advertising that does not conform

to the provisions of this code is responsible for removing it

from public view immediately, and the failure to do so is a

violation of this code.

Acts 1977, 65th Leg., p. 522, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 108.55. LOCAL REGULATION OF BILLBOARDS, ELECTRIC SIGNS. No

person may erect or maintain a billboard, electric sign, or any

outdoor advertising in violation of an ordinance of an

incorporated city or town.

Acts 1977, 65th Leg., p. 522, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 5415, ch. 1005, Sec. 1,

eff. Sept. 1, 1983.

Sec. 108.56. DRY AREAS. (a) Except as provided by Subsection

(b), no person may erect or maintain a billboard or electric sign

in an area or zone where the sale of alcoholic beverages is

prohibited by law.

(b) A person may erect or maintain a billboard in an area or

zone where the sale of alcoholic beverages is prohibited by law

if:

(1) the premises that the billboard advertises is located in a

county with a population of 250,000 or less; and

(2) the billboard is within 1,500 feet of the premises that the

billboard advertises; and

(3) a United States highway that merges into and becomes an

interstate highway separates the premises and the billboard; or

(4) the billboard is located adjacent to a wet precinct

separated by a United States highway that merges into and becomes

an interstate highway in a county with a population of 250,000 or

less and advertises directions to a winery located in the

adjacent wet precinct.

Acts 1977, 65th Leg., p. 522, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1997, 75th Leg., ch. 1264, Sec. 1, eff.

June 20, 1997.

SUBCHAPTER C. INDUSTRY PUBLIC ENTERTAINMENT FACILITIES ACT

Sec. 108.71. PURPOSE. This subchapter governs the statutory

duties, rights, and relations among licensees and permittees

operating under this subchapter, including their relations with

the owners and operators of public entertainment facilities. This

subchapter expressly authorizes alcoholic beverage distillers,

manufacturers, distributors, and wholesalers, except as provided

by Section 108.74, to promote and sponsor events and advertise

alcoholic beverage brands and products at public entertainment

facilities without establishing unlawful intertier relations,

including with retail permittees operating at those facilities.

Added by Acts 2003, 78th Leg., ch. 946, Sec. 1, eff. Sept. 1,

2003.

Sec. 108.72. SHORT TITLE. This subchapter may be cited as the

Industry Public Entertainment Facilities Act.

Added by Acts 2003, 78th Leg., ch. 946, Sec. 1, eff. Sept. 1,

2003.

Sec. 108.73. DEFINITIONS. In this subchapter:

(1) "Independent concessionaire" means a licensed or permitted

member of the retail tier or a holder of a private club permit,

caterer's permit, or food and beverage certificate who:

(A) has a written concession agreement from the owner, operator,

or lessee of a public entertainment facility;

(B) receives no monetary benefit, directly or indirectly, by any

scheme or device or in any form or degree from the alcoholic

beverage industry including a benefit in the form of capital

improvements, furniture, fixtures, or equipment, unless otherwise

authorized by this code or commission rules; and

(C) is not owned, in whole or in part, by the public

entertainment facility, or a subsidiary, agent, manager, or

company managing the facility, and who does not own, in whole or

in part, or manage the public entertainment facility.

(2) "Public entertainment facility" means an arena, stadium,

automobile race track, amphitheater, auditorium, theater, civic

center, convention center, or similar facility that is primarily

designed and used for live artistic, theatrical, cultural,

educational, charitable, musical, sporting, nationally sanctioned

automobile racing, or entertainment events. The term does not

include a facility the primary purpose of which is the sale of

food or alcoholic beverages, including a bar, nightclub,

restaurant, hotel, bowling alley, pool hall, or dance hall, or a

facility that derives 75 percent or more of the facility's annual

gross revenue from the on-premise sale of alcoholic beverages.

(3) "Public entertainment facility property" means property on

which a public entertainment facility and a licensed or permitted

premises are located and related surrounding property.

(4) "Sponsorship signs" means any manner of advertising,

promotional, or sponsorship signage, or any representation,

device, display, regalia, insignia, indicia, design, slogan,

trade name, brand name, product name, permittee or licensee name,

advertising specialties, marketing services, or other materials

indicating participation in or sponsorship of all or part of a

public entertainment facility or an event or venue at a public

entertainment facility, including the sponsorship or naming of

all or part of the facility or event, wherever located, whether

indoor or outdoor, including billboards, awnings, and electric

signs, however manufactured, comprising whatever materials, and

however disseminated, including by writing, printing, graphics,

newspaper, periodicals, radio, television, cable, Internet,

electronic, satellite, and other media or communication

modalities.

Added by Acts 2003, 78th Leg., ch. 946, Sec. 1, eff. Sept. 1,

2003.

Sec. 108.74. EXCEPTION OF CERTAIN WHOLESALER FROM APPLICATION OF

THIS SUBCHAPTER. A person who holds a permit under Chapter 19

and whose revenues from the sale of alcoholic beverages are

predominately obtained from the sale of distilled spirits and

wine may not enter into advertising, sponsorship, or promotional

agreements as authorized by Section 108.75.

Added by Acts 2003, 78th Leg., ch. 946, Sec. 1, eff. Sept. 1,

2003.

Sec. 108.75. ADVERTISING AND PROMOTION IN PUBLIC ENTERTAINMENT

FACILITY. (a) A member of the distiller, manufacturing,

distributor, or wholesaler tier may promote, sponsor, or

advertise an entertainment event or venue or promote or advertise

an alcoholic beverage brand or product at a public entertainment

facility if the alcoholic beverage promoted, sold, or served at

the event, venue, or facility is furnished by an independent

concessionaire.

(b) An independent concessionaire may not receive direct

monetary benefit from advertising, promotional, or sponsorship

revenues generated by operation of a public entertainment

facility. A member of the manufacturing or distributing tier may

not, directly or indirectly through the owner or operator of a

public entertainment facility, furnish, give, rent, lend, or sell

any equipment, fixtures, or supplies to an independent

concessionaire. A public entertainment facility owner or operator

or a member of the distiller, manufacturing, distributor, or

wholesaler tier may not directly or indirectly control the

quantity or brand of alcoholic beverages bought or sold by an

independent concessionaire. An independent concessionaire must

enter into a written concession agreement with an owner, lessee,

or operator of a public entertainment facility.

(c) A member of the distiller, manufacturing, distributor, or

wholesaler tier who has entered into an advertising, promotional,

or sponsorship agreement may provide sponsorship signs at a

public entertainment facility property and as otherwise

authorized in this code and commission rules.

(d) An independent concessionaire who has entered into a

concessionaire agreement under this subchapter may place

sponsorship signs at, in, or on public entertainment facility

property.

(e) The owner or operator of a public entertainment facility who

has entered into a concessionaire agreement and a sponsorship

agreement under this subchapter shall not be precluded from

placing and displaying sponsorship signs, as otherwise permitted

by law, provided by sponsoring members of the distiller,

manufacturing, distributor, or wholesaler tier, at, in, or on an

independent concessionaire's venues at a public entertainment

facility property, including the area where alcoholic beverages

are displayed, served, or poured.

(f) Nothing in this subchapter shall limit the independent

concessionaire's right to place and display sponsorship and other

signs authorized under this code and commission rules.

(g) All advertising, promotional, sponsorship, and concession

agreements authorized by this subchapter shall contain an

affirmative provision disavowing the right of any party to engage

in conduct prohibited by this subchapter.

Added by Acts 2003, 78th Leg., ch. 946, Sec. 1, eff. Sept. 1,

2003.

Sec. 108.755. CERTAIN GOVERNMENTALLY OWNED FACILITIES. (a)

Section 108.75 does not restrict or govern the promotion,

sponsorship, or advertising of an entertainment event, or the

promotion or advertising of an alcoholic beverage brand or

product, at a facility owned by a municipality or county that is

financed with public securities, the interest on which is exempt

from federal income taxation under the Internal Revenue Code of

1986.

(b) Financial arrangements, including profit sharing, between a

concessionaire operating at a facility described by Subsection

(a) and a person operating the concession facilities under a

contract with the license or permit holder or the municipality or

county do not constitute and are not evidence of subterfuge

ownership prohibited by Section 109.53.

Added by Acts 2009, 81st Leg., R.S., Ch.

176, Sec. 1, eff. September 1, 2009.

Sec. 108.76. VIOLATION. The provision, placement, and use of

sponsorship signs as authorized by and in compliance with this

subchapter by members of the distiller, manufacturing,

distributor, or wholesaler tier, independent concessionaires, and

public entertainment facility owners and operators does not

constitute an illegal inducement, subterfuge, or a surrender of

exclusive control.

Added by Acts 2003, 78th Leg., ch. 946, Sec. 1, eff. Sept. 1,

2003.

Sec. 108.77. COST OF ADVERTISEMENT, SPONSORSHIP, OR PROMOTION.

No part of the cost of an advertisement, sponsorship, or

promotion authorized by this subchapter may be charged to or paid

by a distributor or wholesaler, except as provided by Section

108.74, unless the distributor or wholesaler:

(1) contracts directly with the owner or operator of the public

entertainment facility for the advertisement, sponsorship, or

promotion; or

(2) is a party to the advertising, sponsorship, or promotion

agreement between a member of the manufacturing tier and the

owner or operator of the public entertainment facility.

Added by Acts 2003, 78th Leg., ch. 946, Sec. 1, eff. Sept. 1,

2003.

Sec. 108.78. CONFIDENTIALITY. Any concessionaire, sponsorship,

advertisement, or promotional agreement, or related agreement and

exhibits to such an agreement, entered into, submitted, filed, or

requested by the administrator or commission is deemed

confidential under Section 5.48(b).

Added by Acts 2003, 78th Leg., ch. 946, Sec. 1, eff. Sept. 1,

2003.

Sec. 108.79. OPTIONAL PREAPPROVAL PROCESS. (a) Subject to the

terms of the relevant agreement, a permittee or licensee may by

certified mail, return receipt requested, submit to the

administrator in writing the permittee's or licensee's original

or amended advertising, promotional, sponsorship, or

concessionaire agreement relating to a public entertainment

facility, requesting the administrator's approval.

(b) Not later than the 30th day after the date the administrator

receives the request for preapproval under this section, the

administrator shall notify the permittee or licensee in writing,

by certified mail, return receipt requested, whether the

administrator approves, conditionally approves, or disapproves

the submission. If the administrator does not provide the

notification in that time and the permittee or licensee does not

agree to a timely and reasonable written request for an extension

by the administrator giving the reason for the request, the

agreement is considered approved as submitted.

(c) If the administrator conditionally approves or disapproves a

submission under Subsection (b), the administrator shall specify

in the notice provided under that subsection the basis for the

administrator's determination, referencing any specific

provisions of this code or other law involved in the

determination and any necessary and reasonable actions the

permittee or licensee may take to obtain approval of the

submission.

(d) On receipt of the administrator's conditional approval or

disapproval, the permittee or licensee may:

(1) revise and resubmit the agreement in compliance with the

administrator's specific comments and instructions, including any

discussions between the administrator and permittee or licensee

to resolve the issues involved in the administrator's

determination; or

(2) contest the commission's or administrator's determinations,

acts, or omissions related to this subchapter and engage in

informal mediation to resolve the dispute regarding the

submission.

(e) A submission under Subsection (d)(1) is subject to the

approval period prescribed by Subsection (b) unless the

administrator and the permittee or licensee agree otherwise.

Added by Acts 2003, 78th Leg., ch. 946, Sec. 1, eff. Sept. 1,

2003.

Sec. 108.80. JUDICIAL REVIEW. (a) If a permittee, licensee, or

other party to an agreement under this subchapter alleges that

the administrator is or has been, directly or indirectly,

unfairly, arbitrarily, capriciously, or wrongly exercising or

withholding the exercise of the administrator's authority under

Section 108.79, desires a declaration of rights under this

subchapter, or alleges threatened or actual damage or injury

arising out of a violation of this subchapter or any other law

relating to the process and rights provided by this subchapter,

the aggrieved party may bring suit in a district court in Travis

County:

(1) to require, contest, or suspend enforcement of any act or

omission by the administrator or commission; or

(2) concerning any administrative, regulatory, legal, or

judicial act or omission, including seeking mandatory and

prohibitory injunctive and extraordinary relief or declaratory

relief.

(b) The court in its discretion may allow the permittee,

licensee, or other party to an agreement to recover court costs

and reasonable attorney's fees incurred in the defense or

prosecution of the action.

Added by Acts 2003, 78th Leg., ch. 946, Sec. 1, eff. Sept. 1,

2003.

Sec. 108.81. SPONSOR LIABILITY. A beverage distiller,

manufacturer, distributor, or wholesaler who sponsors an event at

a public entertainment facility or on public entertainment

facility property, or who advertises or displays sponsorship

signs in connection with such an event or facility or property,

shall not be liable solely because of such sponsorship,

advertisement, or display of sponsorship signs for any personal

injury, death, or property damage occurring at such a facility or

property or as a result of the operation or condition of such

facility or property or because of any tort committed by any

other party at or in connection with such event, facility, or

property.

Added by Acts 2003, 78th Leg., ch. 946, Sec. 1, eff. Sept. 1,

2003.



CHAPTER 109. MISCELLANEOUS REGULATORY PROVISIONS

ALCOHOLIC BEVERAGE CODE

TITLE 4. REGULATORY AND PENAL PROVISIONS

CHAPTER 109. MISCELLANEOUS REGULATORY PROVISIONS

SUBCHAPTER A. SALVAGED AND INSURED LOSSES

Sec. 109.01. SALE OF SALVAGED OR INSURED LOSS. If a person who

does not hold a permit or license to sell alcoholic beverages

acquires possession of alcoholic beverages as an insurer or

insurance salvor in the salvage or liquidation of an insured

damage or loss sustained in this state by a qualified licensee or

permittee, he may sell the beverages in one lot or parcel as

provided in this subchapter without being required to obtain a

license or permit.

Acts 1977, 65th Leg., p. 523, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 109.02. REGISTRATION OF BEVERAGES WITH COMMISSION.

Immediately after taking possession of the alcoholic beverages,

the insurer or insurance salvor shall register them with the

commission, furnishing the commission a detailed inventory and

the exact location of the beverages. At the time of registration,

the registrant shall post with the commission a surety bond in an

amount that the administrator finds adequate to protect the state

against the taxes due on the beverages, if any are due. The

registrant shall remit with the registration a fee of $10. The

fee only permits the sale of the beverages listed in the

registration.

Acts 1977, 65th Leg., p. 523, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 109.03. PREREQUISITE TO SALABILITY. An alcoholic beverage

is salable under this subchapter only if it has not been

adulterated, it is fit for human consumption, all tax stamps

required by law have been affixed, and the labels are legible as

to contents, brand, and manufacturer.

Acts 1977, 65th Leg., p. 523, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 109.04. SALE OF BEER: PROCEDURE. (a) When the commission

is notified under this subchapter of the acquisition of beer or

its containers or original packages, it shall immediately notify

a holder of a general, local, or branch distributor's license who

handles the brand of beer and who operates in the county where it

is located or, if it is located in a dry area or if no

distributor operates in the county, the nearest distributor

handling the brand or the manufacturer who brewed it.

(b) The insurer or insurance salvor, the commission, and the

distributor or manufacturer shall jointly agree whether the beer

is salable. If it is determined to be unsalable, the commission

shall destroy it. If it is determined to be salable, the

manufacturer or distributor shall be given the opportunity to

purchase it. A distributor may purchase beer at the cost price

less any state taxes that have been paid, F.O.B. its place of

business. A manufacturer may purchase beer at the cost price to

the nearest distributor of the brand, less any state taxes that

have been paid, F.O.B. that distributor's place of business. A

manufacturer or distributor may purchase returnable bottles,

containers, or packages at their deposit price.

(c) If the distributor or manufacturer does not exercise the

right to purchase the merchandise within 10 days after being

given the opportunity to purchase it, the insurer or insurance

salvor may sell it to any qualified licensee or permittee as

provided in Section 109.01 of this code.

Acts 1977, 65th Leg., p. 523, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 109.05. SALE OF LIQUOR: PROCEDURE. (a) When the

commission is notified under this subchapter of the acquisition

of liquor or its containers or original packages, it shall

immediately notify the holder or holders of wholesaler's, class B

wholesaler's, or local class B wholesaler's permits who handle

and regularly sell the brand or brands of liquor involved and who

operate in the area where the liquor is located, or who operate

in the nearest wet area if the liquor is in a dry area. The

commission shall also notify the nonresident seller's permittees

who handle the brand or brands of liquor involved, or the

manufacturer's agent's permittees who represent those nonresident

seller's permittees.

(b) The commission, the permittees who are notified, and the

insurer or insurance salvor shall jointly determine whether the

liquor is salable. If the liquor is determined to be unsalable,

the commission shall destroy it. If it is determined to be

salable, it shall first be offered for sale to the wholesaler and

nonresident seller of the brand or brands at their cost price,

less any state taxes that have been paid on the liquor.

(c) If the wholesaler does not exercise the right to purchase

the liquor, container, or packages within 10 days after it is

offered, the commission shall sell it at a public or private

sale.

Acts 1977, 65th Leg., p. 524, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 109.06. PURCHASER'S RIGHT TO USE BEVERAGES. A permittee or

licensee who purchases alcoholic beverages under this subchapter

may treat them as other alcoholic beverages acquired by him as

provided in this code.

Acts 1977, 65th Leg., p. 524, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 109.07. SALVOR MAY REJECT BID. A salvor may reject a bid

made on only a part of a whole salvage.

Acts 1977, 65th Leg., p. 524, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 109.08. EXCLUSION. Notwithstanding any other provision of

this code, no person engaged in business as a distiller, brewer,

manufacturer, winery, or any other manufacturing level producer

of liquor or beer, or their wholesalers, may directly or

indirectly or through an affiliate require, by agreement or

otherwise, that any retailer engaged in the sale of liquor or

beer purchase any such products from such person to the exclusion

in whole or in part of liquor or beer sold or offered for sale by

other persons, or prevent, deter, hinder, or restrict other

persons from selling or offering for sale any such products to

any retailer.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 88, eff. Sept. 1,

1993.

SUBCHAPTER B. HOME PRODUCTION OF WINE, ALE, MALT LIQUOR, OR BEER

Sec. 109.21. HOME PRODUCTION OF WINE, ALE, MALT LIQUOR, OR BEER.

(a) The head of a family or an unmarried adult may produce for

the use of his family or himself not more than 200 gallons of

wine, ale, malt liquor, or beer, per year. No license or permit

is required.

(b) The commission may prohibit the use of any ingredient it

finds detrimental to health or susceptible of use to evade this

code. Only wine made from the normal alcoholic fermentation of

the juices of dandelions or grapes, raisins, or other fruits may

be produced under this section. Only ale, malt liquor, or beer

made from the normal alcoholic fermentation of malted barley with

hops, or their products, and with or without other malted or

unmalted cereals, may be produced under this section. The

possession of wine, ale, malt liquor, or beer produced under this

section is not an offense if the person making it complies with

all provisions of this section and the wine, ale, malt liquor, or

beer is not distilled, fortified, or otherwise altered to

increase its alcohol content.

(c) There is no annual state fee for beverages produced in

compliance with this section.

Acts 1977, 65th Leg., p. 524, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1979, 66th Leg., p. 863, ch. 387, Sec. 1,

eff. Aug. 27, 1979; Acts 1983, 68th Leg., p. 1351, ch. 278, Sec.

50, eff. Sept. 1, 1983; Acts 1989, 71st Leg., ch. 310, Sec. 1,

eff. June 14, 1989.

Sec. 109.22. DELIVERY OF HOME-PRODUCED WINE, ALE, MALT LIQUOR,

OR BEER FOR CERTAIN PURPOSES. (a) This section applies only to

a person who is authorized under Section 109.21(a) to produce

wine, ale, malt liquor, or beer.

(b) For the purpose of participating in an organized tasting,

evaluation, competition, or literary review, a person to whom

this section applies may deliver wine, ale, malt liquor, or beer

produced and manufactured by the person to locations that are not

licensed under this code for the purpose of submitting those

products to an evaluation at an organized tasting competition

that is closed to the general public or by a reviewer whose

reviews are published if:

(1) no charge of any kind is made for the wine, ale, malt

liquor, or beer, for its delivery, or for attendance at the

event; and

(2) the commission consents in writing to the delivery.

(c) Nothing in this section shall be construed to authorize an

increase in the quantity of wine, ale, malt liquor, or beer

authorized to be produced by a person under the authority of

Section 109.21(a) of this code.

Added by Acts 1989, 71st Leg., ch. 310, Sec. 2, eff. June 14,

1989.

SUBCHAPTER C. LOCAL REGULATION OF ALCOHOLIC BEVERAGES

Sec. 109.31. MUNICIPAL REGULATION OF LIQUOR. A city by charter

may prohibit the sale of liquor in all or part of the residential

sections of the city.

Acts 1977, 65th Leg., p. 525, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 109.32. MUNICIPAL AND COUNTY REGULATION OF BEER. (a) An

incorporated city or town by charter or ordinance may:

(1) prohibit the sale of beer in a residential area; and

(2) regulate the sale of beer and prescribe the hours when it

may be sold, except the city or town may not permit the sale of

beer when its sale is prohibited by this code.

(b) In a county that has only one incorporated city or town that

has a majority of the population of the county, according to the

most recent federal census, and where the city or town has

shortened the hours of sale for beer on Sundays by a valid

charter amendment or ordinance before January 1, 1957, the

commissioners court may enter an order prohibiting the sale of

beer on Sundays during the hours it is prohibited in the city or

town. The order may apply to all or part of the area of the

county located outside the city or town. The commissioners court

may not adopt the order unless it first publishes notice for four

consecutive weeks in a newspaper of general circulation in the

county published in the county or a nearby county.

(c) In exercising the authority granted by this section, the

city, town, or county may distinguish between retailers selling

beer for on-premises consumption and retailers, manufacturers, or

distributors who do not sell beer for on-premises consumption.

Acts 1977, 65th Leg., p. 525, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 109.33. SALES NEAR SCHOOL, CHURCH, OR HOSPITAL. (a) The

commissioners court of a county may enact regulations applicable

in areas in the county outside an incorporated city or town, and

the governing board of an incorporated city or town may enact

regulations applicable in the city or town, prohibiting the sale

of alcoholic beverages by a dealer whose place of business is

within:

(1) 300 feet of a church, public or private school, or public

hospital;

(2) 1,000 feet of a public school, if the commissioners court or

the governing body receives a request from the board of trustees

of a school district under Section 38.007, Education Code; or

(3) 1,000 feet of a private school if the commissioners court or

the governing body receives a request from the governing body of

the private school.

(b) The measurement of the distance between the place of

business where alcoholic beverages are sold and the church or

public hospital shall be along the property lines of the street

fronts and from front door to front door, and in direct line

across intersections. The measurement of the distance between the

place of business where alcoholic beverages are sold and the

public or private school shall be:

(1) in a direct line from the property line of the public or

private school to the property line of the place of business, and

in a direct line across intersections; or

(2) if the permit or license holder is located on or above the

fifth story of a multistory building, in a direct line from the

property line of the public or private school to the property

line of the place of business, in a direct line across

intersections, and vertically up the building at the property

line to the base of the floor on which the permit or license

holder is located.

(c) Every applicant for an original alcoholic beverage license

or permit for a location with a door by which the public may

enter the place of business of the applicant that is within 1,000

feet of the nearest property line of a public or private school,

measured along street lines and directly across intersections,

must give written notice of the application to officials of the

public or private school before filing the application with the

commission. A copy of the notice must be submitted to the

commission with the application. This subsection does not apply

to a permit or license covering a premise where minors are

prohibited from entering the premises under Section 109.53.

(d) As to any dealer who held a license or permit on September

1, 1983, in a location where a regulation under this section was

in effect on that date, for purposes of Subsection (a), but not

Subsection (c), of this section, the measurement of the distance

between the place of business of the dealer and a public or

private school shall be along the property lines of the street

fronts and from front door to front door, and in direct line

across intersections.

(e) The commissioners court of a county or the governing board

of a city or town that has enacted a regulation under Subsection

(a) of this section may also allow variances to the regulation if

the commissioners court or governing body determines that

enforcement of the regulation in a particular instance is not in

the best interest of the public, constitutes waste or inefficient

use of land or other resources, creates an undue hardship on an

applicant for a license or permit, does not serve its intended

purpose, is not effective or necessary, or for any other reason

the court or governing board, after consideration of the health,

safety, and welfare of the public and the equities of the

situation, determines is in the best interest of the community.

(f) Subsections (a)(2) and (3) do not apply to the holder of:

(1) a retail on-premises consumption permit or license if less

than 50 percent of the gross receipts for the premises is from

the sale or service of alcoholic beverages;

(2) a retail off-premises consumption permit or license if less

than 50 percent of the gross receipts for the premises, excluding

the sale of items subject to the motor fuels tax, is from the

sale or service of alcoholic beverages; or

(3) a wholesaler's, distributor's, brewer's, distiller's and

rectifier's, winery, wine bottler's or manufacturer's permit or

license, or any other license or permit held by a wholesaler or

manufacturer as those words are ordinarily used and understood in

Chapter 102.

(g) Subsection (a)(3) does not apply to the holder of:

(1) a license or permit issued under Chapter 27, 31, or 72 who

is operating on the premises of a private school; or

(2) a license or permit covering a premise where minors are

prohibited from entering under Section 109.53 and that is located

within 1,000 feet of a private school.

(h) Subsection (a)(1) does not apply to the holder of:

(1) a license or permit who also holds a food and beverage

certificate covering a premise that is located within 300 feet of

a private school; or

(2) a license or permit covering a premise where minors are

prohibited from entering under Section 109.53 and that is located

within 300 feet of a private school.

(i) In this section, "private school" means a private school,

including a parochial school, that:

(1) offers a course of instruction for students in one or more

grades from kindergarten through grade 12; and

(2) has more than 100 students enrolled and attending courses at

a single location.

Acts 1977, 65th Leg., p. 526, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 4038, ch. 629, Sec. 1,

eff. Sept. 1, 1983; Acts 1995, 74th Leg., ch. 260, Sec. 7, eff.

May 30, 1995; Acts 2001, 77th Leg., ch. 388, Sec. 2, eff. May 28,

2001.

Sec. 109.331. SALES NEAR DAY-CARE CENTER OR CHILD-CARE FACILITY.

(a) This section applies only to a permit or license holder

under Chapter 25, 28, 32, 69, or 74 who does not hold a food and

beverage certificate.

(b) Except as provided by this subsection, the provisions of

Section 109.33 relating to a public school also apply to a

day-care center and a child-care facility as those terms are

defined by Section 42.002, Human Resources Code. Sections

109.33(a)(2) and (c) do not apply to a day-care center or

child-care facility.

(c) This section does not apply to a permit or license holder

who sells alcoholic beverages if:

(1) the permit or license holder and the day-care center or

child-care facility are located on different stories of a

multistory building; or

(2) the permit or license holder and the day-care center or

child-care facility are located in separate buildings and either

the permit or license holder or the day-care center or child-care

facility is located on the second story or higher of a multistory

building.

(d) This section does not apply to a foster group home, foster

family home, family home, agency group home, or agency home as

those terms are defined by Section 42.002, Human Resources Code.

Added by Acts 1997, 75th Leg., ch. 723, Sec. 1, eff. Sept. 1,

1997.

Sec. 109.35. ORDERS FOR PROHIBITION ON CONSUMPTION. (a) If the

governing body of a municipality determines that the possession

of an open container or the public consumption of alcoholic

beverages in the central business district of the municipality is

a risk to the health and safety of the citizens of the

municipality, the governing body may petition for the adoption of

an order by the commission that prohibits the possession of an

open container or the public consumption of alcoholic beverages

in that central business district.

(b) If a municipality submits a petition for an order of the

commission to prohibit the possession of an open container or the

public consumption of alcoholic beverages in the central business

district of the city and attaches to the petition a map, plat, or

diagram showing the central business district that is to be

covered by the prohibition, the commission shall approve and

issue the order without further consideration unless the

commission finds that the map, plat, or diagram improperly

identifies the central business district.

(c) The commission's order may not prohibit the possession of an

open container or the consumption of alcoholic beverages in motor

vehicles, buildings not owned or controlled by the municipality,

residential structures, or licensed premises located in the area

of prohibition.

(d) In this section, "central business district" means a compact

and contiguous geographical area of a municipality in which at

least 90 percent of the land is used or zoned for commercial

purposes and that is the area that has historically been the

primary location in the municipality where business has been

transacted.

(e) In this section, "open container" means a container that is

no longer sealed.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 89, eff. Sept. 1,

1993.

Sec. 109.36. CONSUMPTION OF ALCOHOLIC BEVERAGES NEAR HOMELESS

SHELTER OR SUBSTANCE ABUSE TREATMENT CENTER. (a) In this

section:

(1) "Central business district" means a compact and contiguous

geographical area of a municipality used for commercial purposes

that has historically been the primary location in the

municipality where business has been transacted.

(2) "Homeless shelter" means a supervised publicly or privately

operated shelter or other facility that is designed to provide

temporary living accommodations to individuals who lack a fixed

regular and adequate residence.

(3) "Open container" has the meaning assigned by Section 109.35.

(b) The commissioners court of a county may enact regulations

applicable in areas in the county outside an incorporated city or

town, and the governing board of an incorporated city or town may

enact regulations applicable in the city or town, prohibiting the

possession of an open container or the consumption of an

alcoholic beverage on a public street, public alley, or public

sidewalk within 1,000 feet of the property line of a homeless

shelter that is not located in a central business district or a

substance abuse treatment center that is not located in a central

business district.

(c) If the commissioners court of a county or the governing

board of an incorporated city or town enacts a prohibition under

Subsection (b), the commissioners court or the governing board

may enact regulations allowing special temporary events for which

Subsection (b) may be suspended.

Added by Acts 2007, 80th Leg., R.S., Ch.

988, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. OTHER MISCELLANEOUS PROVISIONS

Sec. 109.51. SACRAMENTAL WINE. Nothing in this code limits the

right of a minister, priest, rabbi, or religious organization

from obtaining sacramental wine for sacramental purposes only,

directly from any lawful source inside or outside the state. No

fee or tax may be directly or indirectly charged for the exercise

of this right. The commission by rule and regulation may regulate

the importation of sacramental wine and prevent unlawful use of

the right granted by this section.

Acts 1977, 65th Leg., p. 526, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 109.52. WAREHOUSE RECEIPTS. A bank, trust company, or

other financial institution that owns or possesses warehouse

receipts for alcoholic beverages as security for a loan, after

receiving permission from the commission or administrator, may

sell the beverages to a licensee or permittee authorized to

purchase them.

Acts 1977, 65th Leg., p. 526, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 109.53. CITIZENSHIP OF PERMITTEE; CONTROL OF PREMISES;

SUBTERFUGE OWNERSHIP; ETC. No person who has not been a citizen

of Texas for a period of one year immediately preceding the

filing of his application therefor shall be eligible to receive a

permit under this code. No permit except a brewer's permit, and

such other licenses and permits as are necessary to the operation

of a brewer's permit, shall be issued to a corporation unless the

same be incorporated under the laws of the state and unless at

least 51 percent of the stock of the corporation is owned at all

times by citizens who have resided within the state for a period

of one year and who possess the qualifications required of other

applicants for permits; provided, however, that the restrictions

contained in the preceding clause shall not apply to domestic or

foreign corporations that were engaged in the legal alcoholic

beverage business in this state under charter or permit prior to

August 24, 1935. Partnerships, firms, and associations applying

for permits shall be composed wholly of citizens possessing the

qualifications above enumerated. Any corporation (except carrier)

holding a permit under this code which shall violate any

provisions hereof, or any rule or regulation promulgated

hereunder, shall be subject to forfeiture of its charter and it

shall be the duty of the attorney general, when any such

violation is called to his attention, to file a suit for such

cancellation in a district court of Travis County. Such

provisions of this section as require Texas citizenship or

require incorporation in Texas shall not apply to the holders of

agent's, industrial, and carrier's permits. No person shall sell,

warehouse, store or solicit orders for any liquor in any wet area

without first having procured a permit of the class required for

such privilege, or consent to the use of or allow his permit to

be displayed by or used by any person other than the one to whom

the permit was issued. It is the intent of the legislature to

prevent subterfuge ownership of or unlawful use of a permit or

the premises covered by such permit; and all provisions of this

code shall be liberally construed to carry out this intent, and

it shall be the duty of the commission or the administrator to

provide strict adherence to the general policy of preventing

subterfuge ownership and related practices hereinafter declared

to constitute unlawful trade practices. No applicant for a

package store permit or a renewal thereof shall have authority to

designate as "premise" and the commission or administrator shall

not approve a lesser area than that specifically defined as

"premise" in Section 11.49(a) of this code. Every permittee shall

have and maintain exclusive occupancy and control of the entire

licensed premises in every phase of the storage, distribution,

possession, and transportation and sale of all alcoholic

beverages purchased, stored or sold on the licensed premises. Any

device, scheme or plan which surrenders control of the employees,

premises or business of the permittee to persons other than the

permittee shall be unlawful. No minor, unless accompanied by his

or her parent, guardian, adult husband or adult wife, or other

adult person into whose custody he or she has been committed for

the time by some court, shall knowingly be allowed on the

premises of the holder of a package store permit. The prohibition

against the presence of a minor on the premises of the holder of

a package store permit does not apply to the presence on the

premises of the holder or a person lawfully employed by the

holder. Any package store permittee who shall be injured in his

business or property by another package store permittee by reason

of anything prohibited in this section may institute suit in any

district court in the county wherein the violation is alleged to

have occurred to require enforcement by injunctive procedures

and/or to recover threefold the damages by him sustained; plus

costs of suit including a reasonable attorney's fee. The

provisions prohibiting the licensing of only a portion of a

building as premise for a package store permit shall not apply to

hotels as already defined in this code.

Acts 1977, 65th Leg., p. 526, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1981, 67th Leg., p. 258, ch. 107, Sec. 15,

eff. Sept. 1, 1981; Acts 1985, 69th Leg., ch. 285, Sec. 13, eff.

Sept. 1, 1986; Acts 1985, 69th Leg., ch. 462, Sec. 14, eff. Sept.

1, 1986; Acts 1993, 73rd Leg., ch. 934, Sec. 90, eff. Sept. 1,

1993; Acts 2001, 77th Leg., ch. 191, Sec. 2, eff. Sept. 1, 2001.

Sec. 109.531. ADDITIONAL REQUIREMENTS FOR APPLICATION OR RENEWAL

OF PERMIT OR LICENSE BY OUT-OF-STATE RESIDENTS. In addition to

any other requirement for a license or permit under this code, a

person who has not been a citizen of this state for a period of

one year preceding the date the person filed an application for a

permit or license under Chapters 25-34, 44, 48-51, 69-72, or

Chapter 74 of this code shall:

(1) designate an agent, who is a citizen of this state, to

represent the person in matters before the commission and to be

responsible for the proper conduct of any activity of the

licensee or permittee; and

(2) submit to a criminal history background check.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 91, eff. Sept. 1,

1993.

Sec. 109.532. CRIMINAL HISTORY BACKGROUND CHECKS. (a) The

commission shall establish a uniform method of obtaining criminal

history information. The uniform method must require:

(1) either a complete set of fingerprints or the complete name

of the person being investigated to be submitted to the

Department of Public Safety or to another law enforcement agency;

and

(2) if fingerprints are submitted, the fingerprints must be

submitted to the Federal Bureau of Investigation for further

information if a relevant disqualifying record or other

substantive information is not obtained from a state or local law

enforcement agency.

(b) The commission may deny a license or permit or the renewal

of a license or permit for an applicant if:

(1) the commission determines that a previous criminal

conviction or deferred adjudication indicates that the applicant

is not qualified or suitable for a license or permit; or

(2) the applicant fails to provide a complete set of

fingerprints if the commission establishes that method of

obtaining conviction information.

(c) All criminal history information received by the commission

is privileged information and is for the exclusive use of the

commission. The information may be released or otherwise

disclosed to any other person or agency only:

(1) on court order; or

(2) with the consent of the person being investigated.

(d) The commission shall collect and destroy criminal history

information relating to a person immediately after the commission

makes a decision on the eligibility of the person for

registration.

(e) A person commits an offense if the person releases or

discloses in violation of this section criminal history

information received by the commission. An offense under this

subsection is a felony of the second degree.

(f) The commission may charge a fee to cover the cost of a

criminal history background check.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 91, eff. Sept. 1,

1993.

Sec. 109.54. FESTIVALS AND CIVIC CELEBRATIONS. (a) Any

licensee who has purchased beer for sale at the site of a

festival or civic celebration which has been held annually for at

least 15 years during a specified period not exceeding 10 days

shall be authorized for 24 hours following the official close of

the celebration to sell any beer remaining at the site to any

licensee or permittee authorized to purchase beer for resale.

(b) Records of any such transactions shall be kept as may be

required by the administrator.

Added by Acts 1979, 66th Leg., p. 864, ch. 388, Sec. 1, eff. June

6, 1979.

Sec. 109.55. CERTIFICATE. If after June 1, 1987, the

certificate is filed under Section 15, Chapter 285, or Section

16, Chapter 462, Acts of the 69th Legislature, Regular Session,

1985, the contingency described by Subsection (c) of each of

those sections is effective on the first day of the month

following the month in which the certificate is filed.

Added by Acts 1987, 70th Leg., ch. 495, Sec. 5, eff. Aug. 31,

1987.

Sec. 109.56. CONVICTION OF OFFENSE RELATING TO DISCRIMINATION;

POLICY OF NONDISCRIMINATION. The commission or administrator may

suspend for not more than 60 days or cancel an original or

renewal permit if it is found, after notice and hearing that:

(1) the permittee has been finally convicted of any offense

under state or federal law or a municipal ordinance prohibiting

the violation of an individual's civil rights or the

discrimination against an individual on the basis of the

individual's race, color, creed, sex, or religion; and

(2) the offense was committed on the licensed premises or in

connection with the operation of the permittee's business.

Added by Acts 1987, 70th Leg., ch. 303, Sec. 8, eff. June 11,

1987.

Sec. 109.57. APPLICATION OF CODE; OTHER JURISDICTIONS. (a)

Except as is expressly authorized by this code, a regulation,

charter, or ordinance promulgated by a governmental entity of

this state may not impose stricter standards on premises or

businesses required to have a license or permit under this code

than are imposed on similar premises or businesses that are not

required to have such a license or permit.

(b) It is the intent of the legislature that this code shall

exclusively govern the regulation of alcoholic beverages in this

state, and that except as permitted by this code, a governmental

entity of this state may not discriminate against a business

holding a license or permit under this code.

(c) Neither this section nor Section 1.06 of this code affects

the validity or invalidity of a zoning regulation that was

formally enacted before June 11, 1987, and that is otherwise

valid, or any amendment to such a regulation enacted after June

11, 1987, if the amendment lessens the restrictions on the

licensee or permittee or does not impose additional restrictions

on the licensee or permittee. For purposes of this subsection,

"zoning regulation" means any charter provision, rule,

regulation, or other enactment governing the location and use of

buildings, other structures, and land.

(d) This section does not affect the authority of a governmental

entity to regulate, in a manner as otherwise permitted by law,

the location of:

(1) a massage parlor, nude modeling studio, or other sexually

oriented business; or

(2) an establishment that derives 75 percent or more of the

establishment's gross revenue from the on-premise sale of

alcoholic beverages.

(e) A municipality located in a county that has a population of

2.2 million or more and that is adjacent to a county with a

population of more than 400,000 or a municipality located in a

county with a population of 400,000 or more and that is adjacent

to a county with a population of 2.2 million or more may

regulate, in a manner not otherwise prohibited by law, the

location of an establishment issued a permit under Chapter 32 or

33 if:

(1) the establishment derives 35 percent or more of the

establishment's gross revenue from the on-premises sale or

service of alcoholic beverages and the premises of the

establishment are located in a dry area; and

(2) the permit is not issued to a fraternal or veterans

organization or the holder of a food and beverage certificate.

Added by Acts 1987, 70th Leg., ch. 303, Sec. 8, eff. June 11,

1987. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 1, Sec. 3,

eff. Aug. 23, 1991; Acts 1995, 74th Leg., ch. 1060, Sec. 9, eff.

Aug. 28, 1995; Acts 2001, 77th Leg., ch. 669, Sec. 7, eff. Sept.

1, 2001.

Sec. 109.58. RELAXATION OF RESTRICTIONS AS TO CHARITABLE EVENTS.

(a) This code does not prohibit permit and license holders

engaged in the alcoholic beverage industry at different levels

from simultaneously or jointly sponsoring a civic, religious, or

charitable event, including by providing or lending money,

services, or other things of value directly to a civic,

religious, or charitable entity in conjunction with the event,

provided that:

(1) any license or permit to sell or serve alcoholic beverages

at the event is held by a retailer who is independent of the

sponsors; and

(2) none of the retailers who sponsor the event, if any, receive

any direct benefit or service because of joint sponsorship by a

wholesaler or manufacturer of alcoholic beverages.

(b) The commission by rule may set definite limitations

consistent with the general provisions of this code that relax

the restrictions of this code with respect to the sponsoring of a

civic, religious, or charitable event or the making of a gift to

civic, religious, or charitable organizations by permit and

license holders engaged in the alcoholic beverage industry at

different levels.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 92, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

747, Sec. 1, eff. September 1, 2007.

Sec. 109.59. APPLICATION OF DISTANCE REQUIREMENTS. (a) If at

the time an original alcoholic beverage permit or license is

granted for a premises the premises satisfies the requirements

regarding distance from schools, churches, and other types of

premises established in this code and any other law or ordinance

of the state or a political subdivision of the state in effect at

that time, the premises shall be deemed to satisfy the distance

requirements for all subsequent renewals of the license or

permit.

(b) On the sale or transfer of the premises or the business on

the premises in which a new original license or permit is

required for the premises, the premises shall be deemed to

satisfy any distance requirements as if the issuance of the new

original permit or license were a renewal of a previously held

permit or license.

(c) Subsection (b) does not apply to the satisfaction of the

distance requirement prescribed by Section 109.33(a)(2) for a

public school, except that on the death of a permit or license

holder or a person having an interest in a permit or license

Subsection (b) does apply to the holder's surviving spouse or

child of the holder or person if the spouse or child qualifies as

a successor in interest to the permit or license.

(d) Subsection (a) does not apply to the satisfaction of the

distance requirement prescribed by Section 109.33(a)(2) for a

public school if the holder's permit or license has been

suspended for a violation occurring after September 1, 1995, of

any of the following provisions:

(1) Section 11.61(b)(1), (6)-(11), (13), (14), or (20); or

(2) Section 61.71(a)(5)-(8), (11), (12), (14), (17), (18), (22),

or (24).

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 93, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 260, Sec. 8, eff. May

30, 1995.

Sec. 109.60. PURCHASES BY CERTAIN PERMITEES. For the

convenience of the commission in performing its regulatory

functions and the comptroller in examining tax accounts of mixed

beverage permitees and private club permitees, each of these

permitees is required to purchase separately and individually for

each licensed premises any and all alcoholic beverages to be sold

or served on the licensed premises.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 94, eff. Sept. 1,

1993.

Sec. 109.61. USE OF CERTAIN ELECTRONICALLY READABLE INFORMATION.

(a) A person may access electronically readable information on

a driver's license, commercial driver's license, or

identification certificate for the purpose of complying with this

code or a rule of the commission, including for the purpose of

preventing the person from committing an offense under this code.

(b) A person may not retain information accessed under this

section unless the commission by rule requires the information to

be retained. The person may not retain the information longer

than the commission requires.

(b-1) Information retained may be printed to hard copy with a

time and date confirmation from the transaction scan device or

transferred to an electronic encrypted data storage or electronic

record. After printing or transferring data, the transaction

scan device may clear the scanned information from the device or

any memory in the device. The commission by rule may set further

requirements for the retention of information under this

subsection.

(c) Information accessed under this section may not be marketed

in any manner.

(d) A person who violates this section commits an offense. An

offense under this section is a Class A misdemeanor.

(e) It is an affirmative defense to prosecution under this code,

for an offense having as an element the age of a person, that:

(1) a transaction scan device identified the license or

certificate of the purchaser as valid and that the person is over

21, and the defendant accessed the information and relied on the

results in good faith; or

(2) if the defendant is the owner of a store in which alcoholic

beverages are sold at retail, the offense occurs in connection

with a sale by an employee of the owner, and the owner had

provided the employee with:

(A) a transaction scan device in working condition;

(B) adequate training in the use of the transaction scan device;

and

(C) the defendant did not directly or indirectly encourage the

employee to violate the law.

(f) The defense offered in Subsection (e) does not apply in

actions to cancel, deny, or suspend the license or permit, except

as provided by rules adopted by the commission under Section

5.31.

(g) In this section, "transaction scan device" includes an

electronic age verification system authorized by commission rule

operated in conjunction with a point of sale terminal that scans

the purchaser's driver's license or identification certificate

upon enrollment, associates the purchaser's personal identifying

information, as defined by Section 521.002(1)(C), Business &

Commerce Code, with the purchaser's license or identification

certificate information, and is capable of allowing a seller to

verify a purchaser's age solely by accessing the data and

information.

Added by Acts 2001, 77th Leg., ch. 1163, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

391, Sec. 4, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1338, Sec. 1, eff. June 15, 2007.



CHAPTER 110. TEXAS WINE MARKETING ASSISTANCE PROGRAM IN DEPARTMENT OF AGRICULTURE

ALCOHOLIC BEVERAGE CODETITLE 4. REGULATORY AND PENAL PROVISIONSCHAPTER 110. TEXAS WINE MARKETING ASSISTANCE PROGRAM IN DEPARTMENT OF AGRICULTURESUBCHAPTER A. GENERAL PROVISIONSSec. 110.001. DEFINITIONS. In this chapter:(1) "Commissioner" means the commissioner of agriculture.(2) "Program" means the Texas Wine Marketing Assistance Program.

Added by Acts 2001, 77th Leg., ch. 1001, Sec. 1.01, eff. Sept. 1, 2001.

Sec. 110.002. PROGRAM ESTABLISHED. (a) The Texas Wine Marketing Assistance Program is established in the Department of Agriculture to assist the Texas wine industry in promoting and marketing Texas wines and educating the public about the Texas wine industry.(b) The commissioner, in consultation with the advisory committee established under Section 50B.002, Agriculture Code, shall adopt rules as necessary to implement the program.

Added by Acts 2001, 77th Leg., ch. 1001, Sec. 1.01, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 506, Sec. 4.08, eff. September 1, 2009.

SUBCHAPTER B. TEXAS WINE MARKETING ASSISTANCE PROGRAMSec. 110.051. PROMOTION, MARKETING, AND EDUCATION. The program shall:(1) organize a network of package stores to participate in a program promoting wines produced in this state and to deliver wine to consumers under Section 110.053;(2) develop and maintain a database of wineries in this state and package stores that sell wines produced in this state that allows the program's staff to identify the winery in this state that produces a particular wine;(3) operate a toll-free telephone number to:(A) receive inquiries from persons who wish to purchase a particular wine produced in this state;(B) make information about the wineries in this state and the package stores participating in the program available to the public; and(C) refer a person who wishes to purchase a Texas wine to the winery that produces the wine and inform the person of arrangements that the person can make under Section 110.053 to pick up the wine at a package store or have the wine delivered to the person's address;(4) use market research to develop a wine industry marketing plan to increase the consumption of and access to Texas wine;(5) educate the public about wines produced in the state by providing publicity about the information in the program's database to the public and making the information available to the public through the department's toll-free telephone number and electronically available through the Internet;(6) promote wineries in this state and package stores that participate in the program; and(7) promote and market, and educate consumers about, the wines produced in this state using any other method the commissioner determines is appropriate.

Added by Acts 2001, 77th Leg., ch. 1001, Sec. 1.01, eff. Sept. 1, 2001.

Sec. 110.052. PARTICIPATION OF PACKAGE STORES. (a) Participation in the program by a package store is voluntary.(b) The commissioner by rule may establish standards that a package store that participates in the program must meet.

Added by Acts 2001, 77th Leg., ch. 1001, Sec. 1.01, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 36, Sec. 4, eff. May 9, 2005.

Sec. 110.053. SALE AND SHIPMENT OF WINE THROUGH PROGRAM. (a) A person who purchases wine from a winery in this state may ship the wine in accordance with:(1) Section 16.09; or(2) this section.(b) If a person who purchases wine from a winery in this state is not physically present at the winery, the winery may ship the wine to a package store that participates in the program. On receipt of the wine, the package store shall notify the purchaser that the wine is available to be picked up by the purchaser at the package store or shipped to the purchaser by the package store.(c) A package store that participates in the program may charge a purchaser a handling fee of not more than $3.50 for each order of wine that the purchaser picks up at the package store. The handling fee is not subject to state or local sales tax.(d) If a purchaser elects to have the package store ship the wine to the purchaser, the package store and the purchaser must agree on the shipping arrangements.(e) The package store may return a wine order to the winery if the purchaser does not pick up wine or make arrangements to have the wine shipped to the purchaser before the 30th day after the date the purchaser is notified under Subsection (b). The winery shall accept return of the wine from the package store.(f) For the purposes of this code, a purchase of wine under this section is considered to have occurred on the premises of the winery.(g) A package store that ships wine under this section is not liable for the actions of the carrier that delivers the wine.

Added by Acts 2001, 77th Leg., ch. 1001, Sec. 1.01, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 36, Sec. 5, eff. May 9, 2005.

Sec. 110.054. DELIVERY OF WINE IN A DRY AREA. A package store that participates in the program may ship wine under Section 110.053 to a person who resides in a dry area if:(1) the delivery is made by the holder of a carrier permit; and(2) the package is clearly labeled as requiring the signature of a person 21 years of age or older for delivery.

Added by Acts 2001, 77th Leg., ch. 1001, Sec. 1.01, eff. Sept. 1, 2001.

Sec. 110.055. SHIPPING FORM. The commission by rule shall adopt a standard invoice for shipping wine under Section 110.053 from a winery to a package store and from a package store to a purchaser that allows the commission to monitor the sale and delivery of wine through the program, including the amount of wine sold through the program and the payment of taxes on that wine.

Added by Acts 2001, 77th Leg., ch. 1001, Sec. 1.01, eff. Sept. 1, 2001.






TITLE 5. TAXATION

CHAPTER 201. LIQUOR TAXES

ALCOHOLIC BEVERAGE CODE

TITLE 5. TAXATION

CHAPTER 201. LIQUOR TAXES

SUBCHAPTER A. TAX ON LIQUOR OTHER THAN ALE AND MALT LIQUOR

Sec. 201.01. LIQUOR. In this subchapter, "liquor" does not

include ale or malt liquor.

Acts 1977, 65th Leg., p. 529, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.011. TIMELY FILING: DILIGENCE. A person filing a

report or making a tax payment complies with the filing

requirements for timeliness for a report not filed or a payment

not made on time if the person exercised reasonable diligence to

comply with the filing requirements and the failure to file or

the making of a late payment is not the fault of the person.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 95, eff. Sept. 1,

1993.

Sec. 201.02. "FIRST SALE" DEFINED. In this subchapter, "first

sale":

(1) as applied to liquor imported into this state by the holder

of a wholesaler's permit authorizing importation, means the first

actual sale by the permittee to the holder of any other permit

authorizing the retail sale of the beverage or to the holder of a

local distributor's permit; and

(2) as applied to all other liquor, means the first sale,

possession, distribution, or use in this state.

Acts 1977, 65th Leg., p. 529, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.03. TAX ON DISTILLED SPIRITS. (a) A tax is imposed on

the first sale of distilled spirits at the rate of $2.40 per

gallon.

(b) The minimum tax imposed on packages of distilled spirits

containing two ounces or less is five cents per package.

(c) Should packages containing less than one-half pint but more

than two ounces ever be legalized in this state, the minimum tax

imposed on each of these packages is $0.122.

Acts 1977, 65th Leg., p. 529, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 2,

Sec. 8, eff. Oct. 2, 1984.

Sec. 201.04. TAX ON VINOUS LIQUOR. (a) A tax is imposed on the

first sale of vinous liquor that does not contain over 14 percent

of alcohol by volume at the rate of 20.4 cents per gallon.

(b) A tax is imposed on vinous liquor that contains more than 14

percent of alcohol by volume at the rate of 40.8 cents per

gallon.

(c) A tax is imposed on artificially carbonated and natural

sparkling vinous liquor at the rate of 51.6 cents per gallon.

Acts 1977, 65th Leg., p. 529, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 2,

Sec. 9, eff. Oct. 2, 1984.

Sec. 201.05. REPORTING SYSTEM. A person who holds a permit

authorizing the importation of liquor into this state shall pay

the liquor tax by the reporting system under bond.

Acts 1977, 65th Leg., p. 530, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.06. PAYMENT OF TAX; DISCOUNTS. (a) The tax on liquor,

levied and computed under this subchapter, shall be paid by a

remittance payable to the comptroller and forwarded together with

any required sworn statement of taxes due to the commission in

Austin on or before the date it is due.

(b) A discount of two percent of the amount due shall be

withheld by the permittee for keeping records, furnishing bonds,

and properly accounting for the remittance of the tax due. No

discount is permitted if the tax is delinquent at the time of

payment.

Acts 1977, 65th Leg., p. 530, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 1.03, eff.

Sept. 1, 1997.

Sec. 201.07. DUE DATE. The tax on liquor is due and payable on

the 15th of the month following the first sale.

Acts 1977, 65th Leg., p. 530, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.075. SUMMARY SUSPENSION. (a) The commission may

summarily suspend, without a hearing, the permit of a permittee

who fails to file a report or return or to make a tax payment

required by this subchapter. Chapter 2001, Government Code does

not apply to the commission in the enforcement and administration

of this section.

(b) A suspension under this section takes effect on the third

day after the date the notice of suspension is given. The notice

shall be given to the permittee or the permittee's agent or

employee by registered or certified mail if not given in person.

(c) The commission shall terminate a suspension made under this

section when the permittee files all required returns and makes

all required tax payments that are due.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 96, eff. Jan. 1,

1994. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.

Sec. 201.08. EXEMPTION FROM TAX. (a) No tax may be collected

on liquor:

(1) shipped out of state for consumption outside the state; or

(2) sold aboard a ship for ship's supplies.

(b) The commission shall provide forms for claiming the

exemption prescribed by this section.

(c) A tax credit shall be allowed for payment of any unintended

or excess tax.

Acts 1977, 65th Leg., p. 530, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.09. REFUND DUE ON DISPOSITION OUTSIDE OF STATE. The

holder of any permit authorizing the transportation of liquor out

of this state may apply to the commission for a refund of the

excise tax on liquor on which the state tax has been paid on

proper proof that the liquor was sold or disposed of outside of

this state.

Acts 1977, 65th Leg., p. 530, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.10. EXCESS TAX. A permittee is entitled to a refund or

tax credit on future tax payment for any excess tax on liquor

paid through oversight, mistake, error, or miscalculation.

Acts 1977, 65th Leg., p. 530, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.11. TAX CREDITS AND REFUNDS. The commission shall

provide by rule for the equitable and final disposition of tax

refunds or credits when liquor tax is overpaid or paid by

mistake. It shall prescribe the time and manner for filing claims

for credits and refunds and provide appropriate forms.

Acts 1977, 65th Leg., p. 530, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.12. APPROPRIATIONS FOR REFUNDS. Necessary funds from

the collection of the tax on imported liquor before the revenue

from that tax has been allocated may be appropriated for the

payment of refunds of tax on imported liquor.

Acts 1977, 65th Leg., p. 530, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.13. SALE OF UNTAXED LIQUOR PROHIBITED. No person may

sell, offer for sale, or store for the purpose of sale in this

state any liquor on which the state or federal tax, if due, has

not been paid.

Acts 1977, 65th Leg., p. 530, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.14. INVOICES OF TRANSPORTED LIQUOR. A holder of a

permit authorizing the wholesaling of liquor and the transporting

of liquor outside of this state shall furnish to the commission

duplicate copies of all invoices for the sale of liquor

transported outside of this state within 24 hours after the

liquor has been removed from the permittee's place of business.

Acts 1977, 65th Leg., p. 531, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.15. EVIDENCE IN SUIT. In any suit brought to enforce

the collection of tax owed by the holder of a permit authorizing

the importation of liquor into this state, a certificate by the

commission or administrator showing the delinquency is prima

facie evidence of:

(1) the levy of the tax or the delinquency of the stated amount

of tax and penalty; and

(2) compliance by the commission with the provisions of this

code relating to the computation and levy of the tax.

Acts 1977, 65th Leg., p. 531, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.16. PENALTY. A person who violates any section of this

subchapter except Section 201.09 or 201.13 of this code commits a

misdemeanor which on conviction is punishable by a fine of not

less than $100 nor more than $1,000 or by imprisonment in the

county jail for not less than 30 days nor more than one year.

Violations of Sections 201.09 and 201.13 are punishable in

accordance with Section 1.05 of this code.

Acts 1977, 65th Leg., p. 531, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.17. LIQUOR IN METRIC CONTAINERS. For the purpose of

the taxes imposed on liquor by this subchapter and on ale and

malt liquor by Subchapter B of this chapter, if the liquor is in

metric containers the amount of tax due is determined by

converting the metric amount into the equivalent amount in

gallons and applying the appropriate tax rate. The commission

shall prepare tables showing the amount of tax due on various

types of liquor, including ale and malt liquor, in metric

containers.

Acts 1977, 65th Leg., p. 531, ch. 194, Sec. 1, eff. Sept. 1,

1977.

SUBCHAPTER B. TAX ON ALE AND MALT LIQUOR

Sec. 201.41. FIRST SALE. In this subchapter, "first sale"

means:

(1) the first actual sale of ale or malt liquor by the holder of

a wholesaler's, general class B wholesaler's, or local class B

wholesaler's permit to:

(A) a permittee authorized to sell to ultimate consumers;

(B) a local distributor permittee; or

(C) a private club registration permittee; or

(2) the importation of ale or malt liquor under Section 107.07

of this code.

Acts 1977, 65th Leg., p. 531, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 2,

Sec. 10, eff. Oct. 2, 1984.

Sec. 201.42. TAX ON ALE AND MALT LIQUOR. A tax is imposed on

the first sale of ale and malt liquor at the rate of $0.198 per

gallon.

Acts 1977, 65th Leg., p. 531, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 2,

Sec. 11, eff. Oct. 2, 1984.

Sec. 201.43. DUTY TO PAY TAX; DUE DATE. (a) The permittee

making the taxable first sale shall pay the tax on ale and malt

liquor imposed under Section 201.42 of this code.

(b) The tax is due and payable on the 15th day of the month

following the month in which the taxable first sale occurs.

Acts 1977, 65th Leg., p. 531, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 2,

Sec. 12, eff. Oct. 2, 1984.

Sec. 201.44. TAX EXEMPTIONS. No tax may be collected on ale or

malt liquor:

(1) shipped out of the state for consumption outside the state;

or

(2) sold aboard a ship for ship's supplies.

Acts 1977, 65th Leg., p. 391, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.45. PROHIBITION OF SALE OF UNTAXED ALE OR MALT LIQUOR.

No person may sell, offer for sale, or store for the purpose of

sale in this state any ale or malt liquor on which the state or

federal tax, if due, has not been paid.

Acts 1977, 65th Leg., p. 532, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.46. TAX LIABILITY. A person possessing ale or malt

liquor on which the tax is delinquent is liable for the

delinquent tax in addition to the criminal penalties.

Acts 1977, 65th Leg., p. 532, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.47. TAX REFUNDS AND CREDITS. (a) The holder of a

permit authorizing the transportation of ale or malt liquor out

of the state may apply to the commission for a refund of the

excise tax on ale or malt liquor that has been paid on proper

proof that the ale or malt liquor was sold or disposed of outside

the state.

(b) Tax credits shall be allowed for overpayment or mistaken

payment of the tax on ale or malt liquor, and the commission

shall provide by rule for the equitable and final disposition of

the tax credits.

Acts 1977, 65th Leg., p. 532, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.48. PAYMENT. The tax on ale and malt liquor shall be

paid by a remittance payable to the comptroller and forwarded,

together with any required sworn statements of taxes due, to the

commission in Austin on or before the date it is due. A discount

of two percent of the amount due shall be withheld by the

permittee or licensee for keeping records, furnishing bonds, and

properly accounting for the remittance of the tax due. No

discount is permitted if the tax is delinquent at the time of

payment.

Acts 1977, 65th Leg., p. 391, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 1.04, eff.

Sept. 1, 1997.

Sec. 201.49. MAY REQUIRE INFORMATION. (a) The commission may

require all brewers, nonresident brewers, importers, wholesalers,

and class B wholesalers of ale and malt liquor to provide

information as to purchases, sales, and shipments to enable the

commission to collect the full amount of the tax due. No brewer,

nonresident brewer, importer, wholesaler, or class B wholesaler

may fail or refuse to furnish the required information.

(b) The commission may seize or withhold from sale the brewer's,

nonresident brewer's, importer's, wholesaler's, or class B

wholesaler's ale or malt liquor for failure or refusal to supply

the information required under Subsection (a) of this section or

to permit the commission to make an investigation of pertinent

records, whether the records are inside or outside of this state.

Acts 1977, 65th Leg., p. 532, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.50. INVOICES OF TRANSPORTED LIQUOR. The holder of a

permit authorizing the wholesaling of liquor and the

transportation of it out of the state shall furnish to the

commission duplicate copies of all invoices for the sale of

liquor transported out of the state within 24 hours after the

liquor has been removed from the permittee's place of business.

Violation of this section is punishable by the penalty prescribed

in Section 201.16 of this code.

Acts 1977, 65th Leg., p. 532, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.51. EVIDENCE IN SUIT. In any suit brought to enforce

the collection of tax due on ale or malt liquor brewed in or

imported into this state, a certificate by the commission or

administrator showing the delinquency is prima facie evidence of:

(1) the levy of the tax or the delinquency of the stated amount

of tax and penalty; and

(2) compliance by the commission with the provisions of this

code relating to the computation and levy of the tax.

Acts 1977, 65th Leg., p. 533, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.52. ALE AND MALT LIQUOR IN METRIC CONTAINERS. Section

201.17 of this code applies to the taxation of ale and malt

liquor in metric containers.

Acts 1977, 65th Leg., p. 533, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.53. SUMMARY SUSPENSION. (a) The commission may

summarily suspend, without a hearing, the permit of a permittee

who fails to file a report or return or to make a tax payment

required by this subchapter. Chapter 2001, Government Code does

not apply to the commission in the enforcement and administration

of this section.

(b) A suspension under this section takes effect on the third

day after the date the notice of suspension is given. The notice

shall be given to the permittee or the permittee's agent or

employee by registered or certified mail if not given in person.

(c) The commission shall terminate a suspension made under this

section when the permittee files all required returns and makes

all required tax payments that are due.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 97, eff. Jan. 1,

1994. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.

SUBCHAPTER C. STAMPS

Sec. 201.71. STAMPS. Unless the liquor is exempt from tax or

payment has been or is to be made by a permittee in accordance

with the provisions of Subchapter A or B of this chapter, the tax

levied under Subchapter A or B shall be paid by affixing a stamp

or stamps on each bottle or container of liquor. The stamp shall

be affixed in strict accordance with the commission's rules and

regulations.

Acts 1977, 65th Leg., p. 533, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 2001, 77th Leg., ch. 191, Sec. 3, eff.

Sept. 1, 2001.

Sec. 201.72. DUTY TO PRINT. The commission and the board of

control shall have engraved or printed the liquor and beer tax

stamps required by this code. The board of control shall let the

contracts for the stamps required by this code as provided by

law. The commission shall expend funds necessary to keep an ample

supply of stamps on hand.

Acts 1977, 65th Leg., p. 533, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.73. DESIGN. The commission shall prescribe the design

and denomination of the tax stamps. Each stamp must show the

amount of tax for which it evidences payment and shall contain

the words "Texas State Tax Paid."

Acts 1977, 65th Leg., p. 533, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.74. OPERATION OF TAX STAMP PROGRAM. (a) The

commission is responsible for the custody and sale of tax stamps

and for the proceeds of the sales.

(b) The commission may sell tax stamps only to a person

designated by the commission.

(c) The commission may designate any state or national bank in

this state as its agent to deliver and collect for any tax stamps

and to remit the sale proceeds to it.

(d) Invoices for tax stamps shall be issued by the commission in

duplicate and numbered consecutively. The original of the invoice

shall be forwarded to the purchaser or to the person in whose

care it may be sent for the benefit of a qualified purchaser. The

second copy shall be kept by the commission.

(e) The commission shall keep a permanent record of all tax

stamps received and sold. This record shall provide a perpetual

inventory of all tax stamps and their disposition.

Acts 1977, 65th Leg., p. 533, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1995, 74th Leg., ch. 280, Sec. 1, eff.

Sept. 1, 1995.

Sec. 201.75. DELIVERY OF STAMPS. The commission shall prescribe

the manner in which tax stamps are delivered to its inspectors in

charge of ports of entry.

Acts 1977, 65th Leg., p. 534, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1995, 74th Leg., ch. 280, Sec. 2, eff.

Sept. 1, 1995.

Sec. 201.76. REFUNDS. (a) The commission may make refunds for

tax stamps in all cases where:

(1) stamped liquor is returned to the distillery or

manufacturer, on certification by a duly authorized

representative of the commission who inspected the shipment;

(2) stamped liquor has been destroyed, on certification by a

duly authorized representative of the commission that the liquor

has been destroyed;

(3) a person who has been authorized to purchase tax stamps and

is in possession of unused tax stamps on discontinuation of

business; and

(4) tax stamps of improper value have been erroneously affixed

to a bottle or container of liquor and those tax stamps have been

destroyed in a manner prescribed by the commission.

(b) To obtain a refund under this section, it must be shown that

the tax stamps for which a refund is asked were purchased from

the commission and that the refund is made to a person authorized

to purchase tax stamps from the commission. No other refunds for

tax stamps are allowed.

(c) Sufficient funds to pay refunds for tax stamps may be

appropriated from the revenue derived from the sale of the tax

stamps before that revenue has been allocated.

Acts 1977, 65th Leg., p. 534, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1995, 74th Leg., ch. 280, Sec. 3, eff.

Sept. 1, 1995.

Sec. 201.77. WHO MAY PURCHASE STAMPS. The commission shall

designate those permittees or other persons entitled to purchase

state tax stamps.

Acts 1977, 65th Leg., p. 534, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.78. STAMPS FOR WINE. Tax stamps for wine shall be

issued in multiples of the rate assessed for each pint and for

each one-tenth of a gallon.

Acts 1977, 65th Leg., p. 534, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.79. ALTERNATIVE METHOD OF COLLECTING TAX ON WINE. The

commission may provide by rule an alternative method of

collecting the tax on wine. That method may dispense with the use

of tax stamps.

Acts 1977, 65th Leg., p. 534, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.80. EXEMPTION. The commission may prescribe by order

special rules for the payment of the tax imposed by Subchapter A

or B of this chapter in any circumstance that in the judgment of

the commission creates an emergency or makes it impractical to

require the affixing of tax stamps.

Acts 1977, 65th Leg., p. 534, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.81. STAMPS FOR DISTILLED SPIRITS. Tax stamps for

distilled spirits may be issued only in multiples of the rate

assessed each half-pint, except that when distilled spirits are

contained in containers of one-tenth of a gallon, tax stamps

shall be issued at the assessed rate for each type of distilled

spirit.

Acts 1977, 65th Leg., p. 534, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 201.82. IMPORTED DISTILLED SPIRITS; FEDERAL STAMP. A

container of distilled spirits that has a federal liquor strip

stamp attached or that has been imported from a foreign country

is subject to taxation and must have the appropriate state tax

stamp for distilled spirits affixed to it, unless it is taxed

under the reporting system.

Acts 1977, 65th Leg., p. 535, ch. 194, Sec. 1, eff. Sept. 1,

1977.



CHAPTER 203. BEER TAX

ALCOHOLIC BEVERAGE CODE

TITLE 5. TAXATION

CHAPTER 203. BEER TAX

Sec. 203.01. TAX ON BEER. A tax is imposed on the first sale of

beer manufactured in this state or imported into this state at

the rate of six dollars per barrel.

Acts 1977, 65th Leg., p. 539, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 2,

Sec. 14, eff. Oct. 2, 1984.

Sec. 203.02. "FIRST SALE". In this chapter, "first sale" means:

(1) the first actual sale of beer by the holder of a

distributor's license or by the holder of a manufacturer's

license acting under the authority of Section 62.12 of this code,

to:

(A) a permittee or licensee authorized to sell to ultimate

consumers;

(B) a local distributor permittee; or

(C) a private club registration permittee; or

(2) the importation of beer under Section 107.07 of this code.

Acts 1977, 65th Leg., p. 539, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 2,

Sec. 15, eff. Oct. 2, 1984.

Sec. 203.03. DUTY TO PAY TAX; DUE DATE. (a) The licensee

making the taxable first sale shall pay the tax on beer imposed

under Section 203.01 of this code.

(b) The tax is due and payable on the 15th day of the month

following the month in which the taxable first sale occurs.

Acts 1977, 65th Leg., p. 539, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 2,

Sec. 16, eff. Oct. 2, 1984.

Sec. 203.04. TAX ON UNSALABLE BEER. No tax imposed under

Section 203.01 of this code may be imposed or collected on beer

that for any reason has been found and declared to be unsalable

by the commission or administrator. A manufacturer or distributor

is entitled to a refund of any tax he has paid on unsalable beer.

Acts 1977, 65th Leg., p. 539, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 203.05. EXEMPTION FROM TAX. (a) No tax may be collected

on beer:

(1) shipped out of this state for consumption outside of this

state;

(2) sold aboard ships for ship's supplies; or

(3) shipped to any installation of the national military

establishment under federal jurisdiction for consumption by

military personnel on that installation.

(b) The commission shall provide forms on which distributors and

manufacturers may claim these exemptions from the tax on beer.

(c) Repealed by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 2,

Sec. 18, eff. Oct. 2, 1984.

Acts 1977, 65th Leg., p. 539, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 2,

Sec. 18, eff. Oct. 2, 1984.

Sec. 203.06. EXCESS TAX. A manufacturer or distributor is

entitled to a refund or credit on future tax payment for any

excess tax on beer paid through oversight, mistake, error, or

miscalculation.

Acts 1977, 65th Leg., p. 540, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 203.07. CLAIMS FOR REFUNDS. (a) The commission or

administrator shall prescribe by rule for the claiming of tax

refunds and credits authorized under this chapter, including

provisions as to the time and manner for claiming the refunds and

credits.

(b) Necessary funds from the collection of beer tax before it is

allocated may be appropriated for the payment of beer tax

refunds.

Acts 1977, 65th Leg., p. 540, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 203.08. PARTIAL TAX EXEMPTION FOR CERTAIN BEER. Beer

produced in this state by a manufacturer whose annual production

of beer in this state does not exceed 75,000 barrels is exempt

from 25 percent of the tax imposed under Section 203.01 of this

code.

Acts 1977, 65th Leg., p. 540, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 2,

Sec. 17, eff. Oct. 2, 1984.

Sec. 203.09. STATEMENTS. (a) The commission may require

manufacturers of beer manufactured in this state or imported into

this state, importers, and distributors to provide information as

to purchases, sales, and shipments to enable the commission to

collect the full amount of beer tax due. No manufacturer,

importer, or distributor may fail or refuse to furnish the

information.

(b) The commission may seize or withhold from sale the

manufacturer's, importer's, or distributor's beer for failure or

refusal to supply the information required under Subsection (a)

of this section or to permit the commission to make an

investigation of pertinent records whether inside or outside this

state.

Acts 1977, 65th Leg., p. 540, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 203.10. PAYMENT OF TAXES; DISCOUNT. The tax on beer shall

be paid by a remittance payable to the comptroller and forwarded

with any required sworn statements of taxes due to the commission

in Austin on or before the due date. A discount of two percent of

the amount due shall be withheld by the permittee or licensee for

keeping records, furnishing bonds, and properly accounting for

the remittance of the tax due. No discount is permitted if the

tax is delinquent at the time of payment.

Acts 1977, 65th Leg., p. 540, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 1.06, eff.

Sept. 1, 1997.

Sec. 203.11. EVIDENCE IN SUIT. In a suit brought to enforce the

collection of tax due on beer manufactured in or imported into

this state, a certificate by the commission or administrator

showing the delinquency is prima facie evidence of:

(1) the levy of the tax or the delinquency of the stated amount

of tax and penalty; and

(2) compliance by the commission with the provisions of this

code in relation to the computation and levy of the tax.

Acts 1977, 65th Leg., p. 540, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 203.12. TAX LIABILITY. A person possessing beer on which

the tax is delinquent is liable for the delinquent taxes in

addition to the criminal penalties.

Acts 1977, 65th Leg., p. 540, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 203.13. SUMMARY SUSPENSION. (a) The commission may

summarily suspend, without a hearing, the license of a licensee

who fails to file a report or return or to make a tax payment

required by this subchapter. Chapter 2001, Government Code does

not apply to the commission in the enforcement and administration

of this section.

(b) A suspension under this section takes effect on the third

day after the date the notice of suspension is given. The notice

shall be given to the licensee or the licensee's agent or

employee by registered or certified mail if not given in person.

(c) The commission shall terminate a suspension made under this

section when the licensee files all required returns and makes

all required tax payments that are due.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 98, eff. Jan. 1,

1994. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.



CHAPTER 204. BONDS

ALCOHOLIC BEVERAGE CODE

TITLE 5. TAXATION

CHAPTER 204. BONDS

Sec. 204.01. BOND REQUIRED. (a) Except as otherwise provided

in this section, the following licensees and permittees shall

furnish a bond:

(1) those authorized to import alcoholic beverages into the

state;

(2) manufacturers of beer and brewers of ale or malt liquor in

the state; and

(3) all other permittees.

(b) No bond is required of a holder of a mixed beverage, private

club registration, carriers, local cartage, wine and beer

retailers, nonresident seller's, manufacturer's agent's, or

agent's permit.

(c) No bond is required of a retail licensee or permittee who is

not responsible for the primary payment of an alcoholic beverage

excise tax to this state.

(d) The holder of a wholesaler's or class B wholesaler's permit,

or the holder of a distributor's license may furnish, in lieu of

all or part of the amount of the bond required:

(1) one or more certificates of deposit or savings assigned to

the state, issued by one or more banks or savings institutions

authorized to do business in this state; or

(2) one or more letters of credit issued by one or more banks or

savings institutions authorized to do business in this state.

(e) If certificates of deposit or savings or letters of credit

are furnished under Subsection (d) of this section, the

administrator shall keep them in his possession. Interest earned

on a certificate of deposit or savings is not subject to the

assignment and remains the property of the owner of the

certificate.

(f) The holder of a wholesaler's or class B wholesaler's permit,

the holder of a winery or wine bottler's permit, or the holder of

a distributor's license is not required to furnish a bond if for

the preceding 36 months the permittee or licensee has paid all

taxes and fees required by this code on or before the due date.

(g) An exemption under Subsection (f) of this section terminates

and the permittee or licensee must furnish a bond or tax security

if the permittee or licensee fails to pay a tax or fee imposed by

this code on or before the due date.

(h) A permittee or licensee required to furnish a bond or tax

security under Subsection (g) of this section is again entitled

to exemption from the surety requirement if the permittee or

licensee:

(1) pays all delinquent taxes and fees and any applicable

penalties; and

(2) pays all taxes and fees required by this code on or before

the due date for 18 consecutive months after the month in which

the delinquent taxes and fees and the penalties are paid.

(i) A permittee or licensee who qualifies for an exemption under

Subsection (f) of this section is also exempt from the bonding

requirement for any other wholesaler's permit, class B

wholesaler's permit, winery permit, wine bottler's permit, or

distributor's license currently held by or subsequently issued to

the same permittee or licensee for use at licensed premises

different from and additional to those covered by the permit or

license under which the permittee or licensee qualified for

exemption. However, if a permittee or licensee fails to pay a tax

or fee imposed by this code on or before the due date and the

permittee or licensee holds multiple permits or licenses, the

requirement for a bond or tax security shall be imposed or

reimposed under Subsection (g) of this section only on the permit

or license covering the licensed premises for which the tax or

fee and any applicable penalty were not timely paid.

Acts 1977, 65th Leg., p. 541, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1977, 65th Leg., p. 1183, ch. 453, Sec. 11,

eff. Sept. 1, 1977; Acts 1979, 66th Leg., p. 732, ch. 325, Sec.

1, eff. June 6, 1979; Acts 1983, 68th Leg., p. 5053, ch. 914,

Sec. 1 to 5, eff. Sept. 1, 1983; Acts 1991, 72nd Leg., ch. 436,

Sec. 1, eff. June 8, 1991; Acts 1993, 73rd Leg., ch. 934, Sec.

99, eff. Jan. 1, 1994; Acts 1999, 76th Leg., ch. 584, Sec. 1,

eff. Sept. 1, 1999.

Sec. 204.02. FORM AND CONDITIONS. (a) A bond required under

this chapter must be executed with the permittee or licensee as

principal, a qualified surety company doing business in this

state as surety, and the state as payee. All bonds of permittees

must be payable in Travis County.

(b) The bond must be conditioned as required by the commission.

Bonds required of permittees must be conditioned that as long as

the applicant holds the permit he will not violate any law of

this state relating to the traffic in or transportation, sale, or

delivery of liquor or any valid rule of the commission. The bonds

of permittees who are required to account for taxes and fees must

also be conditioned that the permittee will account for and pay

all permit fees and taxes levied by this code.

(c) The form of all bonds must be approved by the attorney

general.

(d), (e) Repealed by Acts 1993, 73rd Leg., ch. 934, Sec. 110,

eff. Jan. 1, 1994.

Acts 1977, 65th Leg., p. 541, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1977, 65th Leg., p. 1184, ch. 453, Sec. 12,

eff. Sept. 1, 1977; Acts 1993, 73rd Leg., ch. 934, Sec. 110, eff.

Jan. 1, 1994.

Sec. 204.03. AMOUNT OF BOND. (a) The commission or

administrator shall set the amount of all bonds required under

this chapter.

(b) Repealed by Acts 1993, 73rd Leg., ch. 934, Sec. 110, eff.

Jan. 1, 1994.

(c) Bonds of other permittees, except those permittees covered

by Subsection (d) of this section, may not be set at an amount

less than $1,000 or more than $25,000.

(d) Bonds, letters of credit, or certificates of deposit to

insure the payment of the tax on distilled spirits imposed by

Section 201.03 of this code, the tax on vinous liquor imposed by

Section 201.04 of this code, the tax on ale and malt liquor

imposed by Section 201.42 of this code, or the tax on beer

imposed by Section 203.01 of this code, shall be set at an amount

that will protect the state against the anticipated tax liability

of the principal for any six-week period.

Acts 1977, 65th Leg., p. 541, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1977, 65th Leg., p. 1184, ch. 453, Sec. 13,

eff. Sept. 1, 1977; Acts 1993, 73rd Leg., ch. 934, Sec. 100, eff.

Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 934, Sec. 110, eff. Jan.

1, 1994.

Sec. 204.04. MULTIPLE PERMITS, ONE BOND. If another permit is

required, incidental to the operation of a business for which a

basic permit is procured, the commission may accept one bond to

support all of the permits. The commission shall determine the

amount of the bond.

Acts 1977, 65th Leg., p. 542, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 204.05. CANCELLATION OF BOND. The commission may not

cancel a surety bond until the surety company has paid and

discharged in full all of its liabilities on the bond to the

state as of the date of cancellation.

Acts 1977, 65th Leg., p. 542, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 204.06. COMPREHENSIVE WINERY BOND. A person who holds both

a winery permit and a wine bottler's permit may execute a single

bond in an amount determined by the commission instead of

multiple bonds to secure the performance of different activities

by the holder.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 101, eff. Sept. 1,

1993.

Sec. 204.07. WAIVER OF BOND REQUIREMENT. The commission may

waive the requirement that a licensee or permittee furnish a bond

under this chapter if the commission by rule determines the

submission of the bond is no longer necessary.

Added by Acts 2001, 77th Leg., ch. 751, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 205. REVENUE ALLOCATION

ALCOHOLIC BEVERAGE CODE

TITLE 5. TAXATION

CHAPTER 205. REVENUE ALLOCATION

Sec. 205.02. DISPOSITION OF RECEIPTS.

Text of (a) as amended by Acts 1984, 68th Leg., 2nd C.S., ch. 28,

art. II, part B, Sec. 12

(a) After allocation of funds to defray administrative expenses

as provided in the current departmental appropriations act,

receipts from the sale of tax stamps and funds derived from taxes

on distilled spirits, wine, beer, and ale and malt liquor shall

be deposited in the general revenue fund. An amount equal to

one-fourth of the net revenue shall be transferred to the

foundation school fund, and an amount equal to three-fourths of

the net revenue shall be credited to the general revenue fund.

Text of (a) as amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31,

art. 2, Sec. 22

(a) After allocation of funds to defray administrative expenses

as provided in the current departmental appropriations act,

receipts from the sale of tax stamps and funds derived from taxes

on distilled spirits, wine, beer, and ale and malt liquor shall

be deposited in the general revenue fund. An amount equal to

5/24ths of the net revenue shall be transferred to the available

school fund, an amount equal to 1/24th of the net revenue shall

be transferred to the foundation school fund, and an amount equal

to three-fourths of the net revenue shall be credited to the

general revenue fund.

(b) All revenues derived from the collection of permit or

license fees provided for in this code, except fees for temporary

licenses, shall be deposited to the credit of the general revenue

fund.

(c), (d) Repealed by Acts 1993, 73rd Leg., ch. 934, Sec. 110,

eff. Jan. 1, 1994.

Acts 1977, 65th Leg., p. 542, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1981, 67th Leg., p. 2254, ch. 540, Sec. 13,

eff. Sept. 1, 1981; Acts 1984, 68th Leg., 2nd C.S., ch. 28, art.

II, part B, Sec. 12, eff. Sept. 1, 1984; Acts 1984, 68th Leg.,

2nd C.S., ch. 31, art. 2, Sec. 22, eff. Oct. 2, 1984; Acts 1985,

69th Leg., ch. 94, Sec. 1, eff. Sept. 1, 1985; Acts 1993, 73rd

Leg., ch. 934, Sec. 110, eff. Jan. 1, 1994.

For expiration of Section 205.03, see Subsection (p).

Sec. 205.03. EXCEPTION FOR CERTAIN WINE-RELATED REVENUE. (a)

In this section, "institution of higher education" has the

meaning assigned by Section 61.003, Education Code.

(b) Notwithstanding Section 205.02, the following revenue may be

appropriated for each state fiscal year only as specified by this

section:

(1) the lesser of:

(A) the amount, if any, by which the amount of revenue derived

from excise taxes on wine produced in a state other than Texas

and any sales taxes collected from holders of out-of-state winery

direct shipper's permits as a result of the passage of Senate

Bill No. 877 by the 79th Legislature, Regular Session, 2005,

according to the most recent projection, as of the beginning of

the fiscal year, by the comptroller for the fiscal year exceeds

the amount of revenue from those sources for fiscal year 2004,

compounded annually for fiscal years 2005-2015 by the average

percentage by which revenue from those sources increased from one

fiscal year to the next between September 1, 1999, and August 31,

2003; or

(B) $1 million; and

(2) the lesser of:

(A) the amount, if any, by which revenue derived from excise

taxes on wine produced in this state and sales taxes remitted by

holders of winery permits in this state, according to the most

recent projection, as of the beginning of the fiscal year, by the

comptroller for the fiscal year exceeds the amount of revenue

from those sources for fiscal year 2004, compounded annually for

fiscal years 2005-2015 by the average percentage by which revenue

from those sources increased from one fiscal year to the next

between September 1, 1999, and August 31, 2003; or

(B) $1 million.

(c) Out of the amounts available under Subsections (b)(1) and

(2) for a fiscal year, the lesser of $50,000 or the total amount

available under those subdivisions may be appropriated only to

the Texas Cooperative Extension for extension viticulture

operations.

(d) If the amount available for a fiscal year under Subsections

(b)(1) and (2) exceeds $50,000, the lesser of $50,000 or the

total amount available under those subdivisions may be

appropriated only to the Texas Agricultural Experiment Station

for viticulture research.

(e) If the amount available for a fiscal year under Subsections

(b)(1) and (2) exceeds $100,000, the lesser of the amount

remaining under Subsection (b)(2) or $65,000 may be appropriated

only to the Texas Wine Marketing Research Institute at Texas Tech

University.

(f) If the amount available for a fiscal year under Subsections

(b)(1) and (2) exceeds the amounts that may be appropriated under

Subsections (c), (d), and (e), the lesser of the amount remaining

under Subsections (b)(1) and (2) or $280,000 may be appropriated

only to the Department of Agriculture for distribution as

provided by Subsections (g), (h), and (i).

(g) Except as provided by Subsections (h) and (i), money

appropriated to the Department of Agriculture under Subsection

(f) may be distributed only as follows:

(1) the lesser of the total amount appropriated to the

department under Subsection (f) or $50,000 shall be distributed

to an appropriate institution of higher education to fund a new

part-time extension faculty position in enology;

(2) if the amount appropriated under Subsection (f) exceeds

$50,000, the lesser of the remaining amount or $50,000 shall be

distributed to an appropriate institution of higher education for

extension enology operations;

(3) if the amount appropriated under Subsection (f) exceeds

$100,000, the lesser of the remaining amount or $50,000 shall be

distributed to the institution of higher education designated

under Subdivision (1) to fund a new part-time faculty position in

enology research;

(4) if the amount appropriated under Subsection (f) exceeds

$150,000, the lesser of the remaining amount or $50,000 shall be

distributed to an appropriate institution of higher education to

fund enology research program operations;

(5) if the amount appropriated under Subsection (f) exceeds

$200,000, the lesser of the remaining amount or $30,000 shall be

distributed to an appropriate institution of higher education for

technical support personnel for enology research; and

(6) if the amount appropriated under Subsection (f) exceeds

$230,000, the lesser of the remaining amount or $50,000 shall be

distributed to an appropriate institution of higher education to

fund two graduate internships in enology.

(h) If the maximum amount that may be distributed for a purpose

provided by Subsection (g) is not available and the commissioner

of agriculture determines that the amount available for that

purpose is insufficient to achieve that purpose, the commissioner

of agriculture may deposit the lesser amount into the wine

industry development fund to be used for a purpose described by

Subsection (l).

(i) Money appropriated under Subsection (f) derived from

Subsection (b)(1) may be used only for a purpose described by

Subsection (m).

(j) If the amount available for a fiscal year under Subsections

(b)(1) and (2) exceeds the amount that may be appropriated under

Subsections (c)-(g), the lesser of the amount remaining under

Subsections (b)(1) and (2) or $50,000 may be appropriated only

for distribution to the T. V. Munson Viticulture and Enology

Center at Grayson Community College to fund the associate degree

program at the center.

(k) If the amount available for a fiscal year under Subsections

(b)(1) and (2) exceeds the amount that may be appropriated under

Subsections (c)-(j):

(1) the lesser of the amount remaining under Subsection (b)(2)

or $250,000 may be appropriated only to the commission; and

(2) the commission shall reduce the amount of the surcharge

imposed during the following fiscal year under Section 5.55, as

added by Chapter 101, Acts of the 78th Legislature, Regular

Session, 2003, on permit and license holders who are not

authorized to sell wine by an amount that will reduce the total

amount collected under that section by the amount appropriated to

the commission under Subdivision (1).

(l) If the amount available for a fiscal year under Subsections

(b)(1) and (2) exceeds the amounts that may be appropriated under

Subsections (c)-(k), the remaining amount shall be deposited in

the general revenue fund to the credit of the wine industry

development fund and may be appropriated only to the Department

of Agriculture. Money appropriated under this subsection may be

used only for the purpose of providing funding to public or

private entities to conduct surveys, research, and other projects

related to a purpose described by Subsection (m) or (n).

(m) Revenue derived under Subsection (b)(1) and not otherwise

appropriated under Subsections (c)-(k) may be appropriated only

for the purpose of:

(1) developing viticulture-related and enology-related education

programs;

(2) eliminating and eradicating Pierce's disease, the

glassy-winged sharpshooter, and other diseases and pests that

negatively impact the production of grapes and wine in the United

States; or

(3) developing technologies, strategies, or practices that could

benefit the production of grapes and wine in the United States.

(n) Revenue derived under Subsection (b)(2) and not otherwise

appropriated under Subsections (c)-(k) may be appropriated only

for the purposes of increasing the economic impact of the Texas

wine producing industry on the state.

(o) The comptroller shall provide the Department of Agriculture

information necessary to allow the department to identify the

amount of revenue appropriated to the department that is derived

under Subsection (b)(1) and the amount of that revenue that is

derived under Subsection (b)(2) so that the department may

distribute the revenue in accordance with this section.

(p) This section expires September 1, 2015.

Added by Acts 2005, 79th Leg., Ch.

375, Sec. 1, eff. September 1, 2005.



CHAPTER 206. PROVISIONS GENERALLY APPLICABLE TO TAXATION

ALCOHOLIC BEVERAGE CODE

TITLE 5. TAXATION

CHAPTER 206. PROVISIONS GENERALLY APPLICABLE TO TAXATION

Sec. 206.01. RECORDS. (a) A permittee who distills, rectifies,

manufactures, or receives any liquor shall make and keep a record

of each day's production or receipt of liquor and the amount of

tax stamps purchased by the permittee. A permittee other than a

retailer shall make and keep a record of each sale of liquor and

to whom the sale is made. Each transaction shall be entered on

the day it occurs. Permittees shall make and keep any other

records required by the commission. All required records shall be

kept available for inspection by the commission or its authorized

representatives for at least four years. All required records may

be retained in electronic or microfiche formats and may be

retained on or off the premises of the permittee, consistent with

the requirements of this section.

(b) No person may fail or refuse to make and retain for at least

four years any record required by this section.

(c) No person may fail or refuse to keep any record required by

this section open for inspection by the commission or its duly

authorized representatives during reasonable office hours.

(d) No person may knowingly, with intent to defraud, make or

cause to be made any false entry in any record required by this

section or with like intent, alter or cause to be altered any

item in one of those records.

Acts 1977, 65th Leg., p. 543, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1993, 73rd Leg., ch. 934, Sec. 102, eff.

Sept. 1, 1993; Acts 2001, 77th Leg., ch. 626, Sec. 1, eff. Sept.

1, 2001.

Sec. 206.02. PROOF OF TAXES DUE. In a suit or claim by the

attorney general for taxes due, he may attach or file as an

exhibit a report or audit of a permittee or licensee with an

affidavit made by the administrator or his representative stating

that the taxes shown to be due by the report or audit are past

due and unpaid and that all payments and credits have been

allowed. Unless the opposing party files an answer in the same

form and manner as required by Rule 185, Texas Rules of Civil

Procedure, the audit or report constitutes prima facie evidence

of the taxes due. The provisions of Rule 185 are applicable to a

suit to collect taxes under this section.

Acts 1977, 65th Leg., p. 544, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 206.03. IMPORTATION WITHOUT TAX STAMP. A person commits an

offense if he imports or transports liquor into this state

without the proper state tax stamps affixed to the containers if

the liquor is consigned to, intended for delivery to, or being

transported to a person or place inside this state unless the

liquor is consigned to a holder of a permit authorizing the

importation of liquor.

Acts 1977, 65th Leg., p. 544, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 206.04. JURISDICTION CEDED TO FEDERAL GOVERNMENT. (a) No

person may transport or ship or cause to be transported or

shipped any alcoholic beverage into any area in this state in

which the state has ceded police jurisdiction to the federal

government or any of its agencies unless the containers or

packages holding those alcoholic beverages have a Texas tax stamp

affixed if required by this code.

(b) Common carriers are not required to see that tax stamps are

affixed.

Acts 1977, 65th Leg., p. 544, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 206.05. UNMUTILATED STAMPS. No person may possess, buy,

sell, or offer to buy or sell any empty carton, case, package,

keg, barrel, bottle, or any other kind of alcoholic beverage

container on which the state tax stamps have not been mutilated

or defaced.

Acts 1977, 65th Leg., p. 544, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 206.06. FORGERY OR COUNTERFEITING. (a) In this section,

"counterfeit" or "forged" means printed, manufactured or made by,

or under the direction of, or issued, sold, or circulated by a

person not authorized to do so under the provisions of this code.

(b) No person may forge or counterfeit a stamp provided for in

this code or print, engrave, make, issue, sell, circulate, or

possess with intent to use, sell, circulate, or pass a forged or

counterfeit stamp or place or cause to be placed any forged or

counterfeit stamp on any container of alcoholic beverage.

(c) No person may print, engrave, make, issue, sell, or

circulate with intent to defraud or knowingly possess a forged or

counterfeit permit, license, official signature, certificate,

evidence of tax payment, or other instrument.

(d) No person may possess a stamp or a part of a stamp, die,

plate, device, machine, or other instrument used or designed for

use for forging or counterfeiting any instrument named in

Subsection (b) or (c) of this section.

(e) Conviction for an offense defined in this section may be had

on the uncorroborated evidence of an accomplice. A court,

officer, or tribunal having jurisdiction of an offense defined in

this section or any district or county attorney may subpoena any

person and compel his attendance as a witness to testify as to

the violation of any provision of this section. Any person so

summoned and examined is immune from prosecution for the

violation of any provision of this section about which he may

testify.

(f) A person who violates any provision of this section commits

a felony punishable by imprisonment in the Texas Department of

Criminal Justice for not less than 2 nor more than 20 years.

Acts 1977, 65th Leg., p. 544, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.009, eff. September 1, 2009.

Sec. 206.07. PAYMENT OF TAX BY MAIL. (a) The payment of any

tax imposed by this code is timely made if not later than the

date on which payment is due the tax is mailed to the commission

in an envelope with the proper address and postage and is

received by the commission not later than the 10th day after the

date on which it was due.

(b) A legible postmark made by the United States Postal Service

is prima facie evidence of the date of mailing.

Added by Acts 1979, 66th Leg., p. 1965, ch. 777, Sec. 1, eff.

Aug. 27, 1979.

Sec. 206.08. COORDINATION OF AUDITS. (a) Before the commission

makes a demand to a licensee or permittee for any taxes due, as

established by an audit, the commission shall:

(1) hold an informal conference with the licensee or permittee

to discuss the audit and the rights of the permittee or licensee

to both an informal and formal appeal of the taxes due;

(2) review the audit in the commission headquarters with the

office of quality control to ensure that the uniform application

of audit standards has been applied in all aspects to the audit;

and

(3) send a certified letter stating the amount of taxes owed by

the licensee or permittee, the amount of the delinquency, and the

proper procedure to appeal the decision.

(b) The commission shall annually update and review all audit

manuals to ensure compliance with national audit standards and

impartiality and provide audit training to auditors responsible

for auditing tax accounts. The commission may expend funds

necessary to ensure adequate training of commission auditors or

trainers to provide the standardization of audits throughout the

state.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 103, eff. Sept. 1,

1993.

Sec. 206.09. CONTESTS OF TAXABLE AMOUNTS OWED. (a) A licensee

or permittee contesting the amount of taxes owed, after receiving

a demand for payment of taxes due from the commission, is

entitled to a hearing under Chapter 2001, Government Code.

(b) An appeal from a final order issued by the commission must

be filed in Travis County.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 103, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.






TITLE 6. LOCAL OPTION ELECTIONS

CHAPTER 251. LOCAL OPTION STATUS

ALCOHOLIC BEVERAGE CODE

TITLE 6. LOCAL OPTION ELECTIONS

CHAPTER 251. LOCAL OPTION STATUS

SUBCHAPTER D. MISCELLANEOUS LOCAL OPTION PROVISIONS

Sec. 251.71. WET AND DRY AREAS. (a) An area is a "dry area" as

to an alcoholic beverage of a particular type and alcohol content

if the sale of that beverage is unlawful in the area. An area is

a "wet area" as to an alcoholic beverage of a particular type and

alcoholic content if the sale of that beverage is lawful in the

area.

(b) Those areas that are wet or dry when this code takes effect

retain that status until the status of the area is changed as

provided in this code.

(c) All trial courts of this state shall take judicial notice of

the wet or dry status of an area in a criminal prosecution.

(d) In an information, complaint, or indictment, an allegation

that an area is a dry area as to a particular type of alcoholic

beverage is sufficient, but a different status of the area may be

urged and proved as a defense.

(e) For purposes of this code:

(1) a reference to a local option election means an election

held under Chapter 501, Election Code; and

(2) a local option election held under Chapter 501, Election

Code, is considered to have been held under this code.

Acts 1977, 65th Leg., p. 555, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2005, 79th Leg., Ch.

975, Sec. 3, eff. September 1, 2005.

Sec. 251.72. CHANGE OF STATUS. Except as provided in Section

251.73 of this code, an authorized voting unit that has exercised

or may exercise the right of local option retains the status

adopted, whether absolute prohibition or legalization of the sale

of alcoholic beverages of one or more of the various types and

alcoholic contents on which an issue may be submitted under the

terms of Section 501.035, Election Code, until that status is

changed by a subsequent local option election in the same

authorized voting unit.

Acts 1977, 65th Leg., p. 555, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Amended by:

Acts 2005, 79th Leg., Ch.

975, Sec. 4, eff. September 1, 2005.

Sec. 251.73. PREVAILING STATUS: RESOLUTION OF CONFLICTS. To

insure that each voter has the maximum possible control over the

status of the sale of alcoholic beverages in the area where he

resides:

(1) the status that resulted from or is the result of a duly

called election for an incorporated city or town prevails against

the status that resulted from or is the result of a duly called

election in a justice precinct or county in which the

incorporated city or town, or any part of it is contained; and

(2) the status that resulted or is the result of a duly called

election for a justice precinct prevails against the status that

resulted from or is the result of a duly called election in an

incorporated city or town in which the justice precinct is wholly

contained or in a county in which the justice precinct is

located.

Acts 1977, 65th Leg., p. 555, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 251.74. AIRPORT AND STADIUM AS WET AREAS. (a) This

section applies to any county:

(1) that has a population of more than 240,000, according to the

most recent federal census;

(2) in which the sale of all alcoholic beverages has been

legalized in all or any part of the county; and

(3) where, at the general election on November 3, 1970, the

voters approved the constitutional amendment authorizing the sale

of mixed beverages on a local option basis.

(b) In a county covered by this section, the commissioners court

may designate as an area wet for the sale of mixed beverages

only:

(1) the area encompassed by the building structure of a

professional sports stadium, used wholly or partly for

professional sporting events and having a seating capacity of at

least 40,000, and not more than 125 acres of adjacent land used

for the benefit of the stadium, regardless of ownership of the

land, if no registered voters reside there; and

(2) the area encompassed by a regional airport.

(c) The order of the commissioners court authorizes the issuance

of a mixed beverage permit.

Acts 1977, 65th Leg., p. 555, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1324, ch. 276, Sec. 1,

eff. Aug. 29, 1983.

Sec. 251.741. CERTAIN AIRPORTS AS WET AREAS. In addition to

those areas declared wet by order of the commissioners court

under the authority of Section 251.74 of this code, in a county

with a population of more than 175,000 according to the most

recent federal census where the sale of mixed beverages only is

legalized in the most populous city in the county by a local

option election held after May 18, 1971, the area actually

encompassed by any municipal airport under the jurisdiction of

that city is wet for the sale of mixed beverages only. Subsequent

local option elections held by that city do not affect the local

option status of the airport unless the result of the election

prohibits the sale of mixed beverages, in which case the

provisions of this section do not apply.

Added by Acts 1977, 65th Leg., p. 1184, ch. 453, Sec. 14, eff.

Sept. 1, 1977.

Sec. 251.75. CONTINUANCE OF OPERATION AS MANUFACTURER OR BREWER.

Notwithstanding any other provision of this code, if the sale of

beer or ale is prohibited in an area by a local option election,

a holder of a manufacturer's license or brewer's permit that was

issued prior to the election may not be denied an original or

renewal manufacturer's license or brewer's permit for the same

location on the ground that the local option status of the area

prohibits the sale of beer or ale. Except for the right to sell

beer or ale contrary to the local option status of the area, the

licensee or permittee may engage in all activities authorized by

the license or permit, including the manufacturing, brewing,

possessing, storing, and packaging of beer or ale, and

transporting it to an area where its sale is legal. The licensee

or permittee may deliver beer or ale at his licensed premises to

a purchaser from outside the state, an authorized carrier,

distributor, or class B wholesaler. The purchaser, carrier,

distributor, or class B wholesaler may not receive the beer or

ale for transportation unless there has first been an order,

acceptance, and payment or legal satisfaction of payment in an

area where the sale of beer or ale is legal.

Acts 1977, 65th Leg., p. 556, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 251.76. CONTINUANCE OF OPERATION AS DISTILLER AND

RECTIFIER. Notwithstanding any other provision of this code, a

person who has been issued a distiller's and rectifier's permit

may not subsequently be denied an original or renewal distiller's

and rectifier's permit for the same location on the ground that

the sale of distilled spirits has been prohibited in the area by

a local option election. A person holding a permit at the time of

the election or issued a permit under this section may exercise

all privileges granted by this code to the holder of a

distiller's and rectifier's permit, including the manufacturing,

possessing, storing, packaging, and bottling of distilled spirits

and the transportation of them to areas in which their sale is

legal.

Acts 1977, 65th Leg., p. 556, ch. 194, Sec. 1, eff. Sept. 1,

1977. Amended by Acts 1983, 68th Leg., p. 1354, ch. 278, Sec. 58,

eff. Sept. 1, 1983.

Sec. 251.77. CONTINUANCE OF OPERATION AS DISTRIBUTOR. (a)

Notwithstanding any other provision of this code, if the sale of

beer is prohibited by local option election, a licensed

distributor of beer whose warehouse or other facilities used in

connection with the distributorship are located in the area

affected, has the right to continue to operate as a distributor

in that area and maintain the necessary premises and facilities

for distribution. The distributor continues to enjoy all the

rights and privileges incident to distributorship, including the

right to possess, store, warehouse, and sell beer in that area,

and deliver beer into and out of that area.

(b) A distributor in the area affected may sell or deliver beer

only to licensed outlets located where the sale of beer is legal.

Acts 1977, 65th Leg., p. 556, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 251.78. CONTINUANCE OF OPERATION AS WHOLESALER. (a)

Notwithstanding any other provision of this code, if the sale of

the type or types of liquor authorized to be sold by the holder

of a wholesaler's permit whose warehouse or other facility used

in connection with the wholesale operation is prohibited in an

area by local option election, the holder of the wholesaler's

permit shall have the right to continue to operate as a

wholesaler in that area and maintain the necessary premises and

facilities for the wholesale operation. The wholesaler shall

enjoy all the rights and privileges incident to the permit,

including the right to possess, store, warehouse, sell, deliver,

and receive liquor.

(b) A wholesaler in the area affected may only sell or deliver

liquor to permittees located where the sale of liquor is legal.

Acts 1977, 65th Leg., p. 556, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 251.79. AREAS IN WHICH CERTAIN PERMITS AND LICENSES MAY BE

ISSUED. Notwithstanding any other provision of this code, a

wholesaler's permit, general class B wholesaler's permit, local

class B wholesaler's permit, or general, local or branch

distributor's license may be issued and licensed premises

maintained in any area where the sale of any alcoholic beverage

is legal. A person issued a permit or license under this section

may exercise all rights and privileges of other permittees and

licensees of the same class.

Acts 1977, 65th Leg., p. 557, ch. 194, Sec. 1, eff. Sept. 1,

1977.

Sec. 251.80. CHANGE IN PRECINCT BOUNDARIES. (a) Whenever a

local option status is once legally put into effect as the result

of the vote in a justice precinct, such status shall remain in

effect until the status is changed as the result of a vote in the

same territory that comprised the precinct when such status was

established. If the boundaries of the justice precinct have

changed since such status was established, the commissioners

court shall, for purposes of a local option election, define the

boundaries of the original precinct. A local option election may

be held within the territory defined by the commissioners court

as constituting such original precinct.

(b) Nothing in this section is intended to affect the operation

of Section 251.73 of this code.

(c) The provisions of Section 501.107, Election Code, relating

to the payment of local option election expenses shall apply to

elections held in a territory that is defined in accordance with

Subsection (a) of this section.

Added by Acts 1989, 71st Leg., ch. 435, Sec. 2, eff. Sept. 1,

1989.

Amended by:

Acts 2005, 79th Leg., Ch.

975, Sec. 5, eff. September 1, 2005.

Sec. 251.81. SALE OF WINE. (a) If the sale of wine was

approved in an area by a local option election, other than a

local option election that approved the sale of all alcoholic

beverages, before September 1, 1999, an alcoholic beverage

license or permit holder may not sell in that area wine

containing more than 14 percent alcohol by volume unless a

subsequent local option election approves the sale of wine or

wine and other alcoholic beverages.

(b) The commission shall, on the face of each alcoholic beverage

license or permit, indicate whether the holder may sell wine and,

if the license or permit holder may sell wine, whether the holder

may sell wine up to 14 percent alcohol or 17 percent alcohol by

volume.

Added by Acts 1999, 76th Leg., ch. 418, Sec. 8, eff. Sept. 1,

1999.

Sec. 251.82. ELECTION IN CERTAIN CITIES AND TOWNS. For the

purposes of an election conducted under Section 501.109, Election

Code, a reference in this code:

(1) to the county is considered to refer to the city or town;

(2) to the commissioners court is considered to refer to the

governing body of the city or town;

(3) to the county clerk or registrar of voters is considered to

refer to the secretary of the city or town or, if the city or

town does not have a secretary, to the person performing the

functions of a secretary of the city or town; and

(4) to the county judge is considered to refer to the mayor of

the city or town or, if the city or town does not have a mayor,

to the presiding officer of the governing body of the city or

town.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 6, eff. September 1, 2005.









AUXILIARY WATER LAWS

CHAPTER 1. USE OF STATE WATER

AUXILIARY WATER LAWS

CHAPTER 1. USE OF STATE WATER

Art. 7621f. SALE OR DISPOSAL OF SALT WATER FOR POLLUTION CONTROL.

Contracts for pollution control; terms

Section 1. Any water power control district heretofore organized

or hereafter organized is authorized to enter into contracts with

any person, firm or corporation or one or more of either, for the

sale or disposal of salt water. Provided, no such contract shall

be entered into unless it is determined by the Board of Directors

of such District that such contract is needed for the purpose of

pollution control and unless any such contract in the opinion of

such Board of Directors is reasonably calculated to achieve such

purpose. If it is determined by the Board of Directors of any

such District that in order to effect the sale or disposal of

salt water that it is necessary to guarantee a constant flow of

water under any such contract, then fresh water may be included,

but only to the extent it is necessary in order to achieve

pollution control through disposing of salt water. Such contracts

may be for a period of time and on such terms as may be deemed

necessary by any such Board of Directors.

Revenue bonds; purposes; sale; form, conditions and details

Sec. 2. Any water power control district is authorized to issue

revenue bonds, without an election, for the purpose of the

construction and acquisition of pipe lines, pumps and all

facilities necessary for the sale or disposal of salt water for

pollution control. Any such bonds shall be authorized by such

Board of Directors, from time to time, and in such amounts as it

shall consider necessary. All such bonds shall be fully

negotiable and may be made redeemable before maturity, at the

option of the Board of Directors of any such District, at such

price or prices and under such terms and conditions as may be

fixed by such Board of Directors prior to the issuance of such

bonds. Such Board of Directors may sell such bonds in such

manner, either at public or at private sale, and for such price

as it may determine to be for the best interest of the District,

but no such sale shall be made at a price so low as to require

the payment of interest on the money received therefor at more

than six (6%) per cent per annum, computed with relation to the

absolute maturity of the bonds in accordance with standard tables

of bond values, excluding however, from such computation the

amount of any premium to be paid on redemption of any bonds prior

to maturity. Subject to the restrictions contained in this Act

each such Board of Directors is given complete discretion in

fixing the form, conditions and details of such bonds, and such

bonds may be refunded or otherwise refinanced whenever said Board

of Directors deems such action to be appropriate or necessary.

Any such bonds may be secured by a pledge of the revenues to be

received by the District from one or more contracts entered into

between the District and any person, firm or corporation, in the

manner and to the extent provided in the order of the Board of

Directors authorizing such bonds. Any such bonds shall be special

obligations of the District issuing same, payable solely from the

revenues pledged to their payment. Any such bonds shall contain

the following statement:

"The holder hereof shall never have the right to demand payment

hereof from funds raised or to be raised by taxation."

Contracts with non-profit corporations; acceptance of works or

facilities

Sec. 3. If any water power control district enters into a

contract with a non-profit corporation whereby such non-profit

corporation obligates itself to provide works or facilities to

accomplish pollution control and issues its bonds to secure funds

to accomplish same, the District is hereby authorized to accept

all such works or facilities from such non-profit corporation at

the time and in the manner provided in the contract and in the

indenture securing such non-profit corporation's obligations.

Bond issues involving federal funds; approval

Sec. 3-a. Approval must be acquired from the Texas Water

Commission pursuant to Article 7880-139, Vernon's Civil Statutes,

as amended, when issuing bonds involving Federal funds.

Examination, approval and registration of bonds

Sec. 4. Prior to delivery thereof, all bonds authorized to be

issued hereunder and the record relating to their issuance shall

be submitted to the Attorney General of Texas for examination;

and if he finds that they have been issued in accordance with the

Constitution and this Act, and that they will be binding special

obligations of the District authorizing their issuance, he shall

approve them, and thereupon they shall be registered by the

Comptroller of Public Accounts of the State of Texas, and after

such approval and registration they shall be incontestable.

Acts 1965, 59th Leg., p. 1509, ch. 655, eff. Aug. 30, 1965.



CHAPTER 3. WATER CONTROL AND PRESERVATION DISTRICTS

AUXILIARY WATER LAWS

CHAPTER 3. WATER CONTROL AND PRESERVATION DISTRICTS

Art. 7808. MAY ESTABLISH. One or more water control and

preservation districts may be established in the several

counties, or a part of any county, or in two or more adjacent

counties, or in parts of two or more adjacent counties, or in one

county and part of an adjacent county or counties, in the manner

provided in this chapter. Said districts may or may not include

within their boundaries villages, towns and municipal

corporations, or any part thereof, but no land shall be at the

same time included within more than one such district. All such

districts are defined districts within the meaning of Section 52,

Article 3 of the State Constitution.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7809. PURPOSES. Said districts, when established, shall be

for the purpose of the control and preservation of the purity of

the waters of any rivers, creeks, bayous, lakes, canals, streams

or other waters of any kind and character situated or flowing, in

whole or in part, through the said district, or any part thereof,

by the prevention of the inflow of salt water or other

deleterious substances, or by the changing of said waters from

salt to fresh water, and the impounding of fresh water for such

purposes.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7810. POWERS. Such districts, when established, shall have

full power to erect, construct, maintain, repair and reconstruct

dams, bulkheads, jetties, locks, gates, or any other character of

improvement or construction necessary to the accomplishment of

any such purpose, and to make such construction without the

boundaries of the district, where same may be deemed necessary to

the preservation, or the improvement of the purity and irrigable

quality of such waters; and may issue bonds in payment therefor.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7811. PETITION. Upon the presentation to the commissioners

court of a petition signed by twenty-five of the resident

property taxpayers of any proposed district praying for the

establishment thereof within the county, and setting forth the

boundaries, and accompanied by a map thereof, the general nature

of the improvements proposed, and an estimate of the probable

cost thereof, and praying for the issuance of bonds and levy of a

tax in payment thereof, and designating a name for such district

which shall include the name of the county; and accompanied by

the affidavit of the petitioners stating that they are resident

property taxpayers of such county; the court shall set the same

down for a hearing at a regular or called session, not less than

thirty nor more than sixty days thereafter.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7812. CONTINGENT DEPOSIT. The petition shall be accompanied

by five hundred dollars in cash which shall be deposited with the

clerk of the commissioners court of the county in which the

largest portion of the proposed district is situated. If the

result of the original election is in favor of the establishment

of the district, the clerk shall return said deposit to the

petitioners, their agent or attorney; otherwise the clerk shall

pay the same out upon the vouchers signed by the county judge of

such county, for all expenses and costs pertaining to the

proposed district up to and including said election, and shall

return the balance to the petitioners, their agent or attorney.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7813. NOTICE OF HEARING. The court shall, when setting a

date for the hearing, order the clerk of said court to give

notice of the date and place of said hearing by posting, or

causing to be posted, not less than twenty days prior to the

hearing, a copy of said petition and the order of the court

thereon, one at the courthouse door and four others within the

limits of the proposed district. Said clerk shall receive one

dollar for each such notice and five cents per mile for each mile

necessarily traveled in posting such notices.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7814. HEARING. Any person who may be affected thereby may

appear before said court and contest the creation of said

district, or contend for its creation, and may offer testimony in

favor of or against the boundaries of said district to show that

the proposed improvements would or would not be of any public

utility, and would or would not be feasible or practicable, and

the probable cost of such improvements, or as to any other matter

pertaining to the proposed district.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7815. HEARING: AUTHORITY OF COURT. Unless otherwise

provided, the commissioners court shall have exclusive

jurisdiction to hear and determine all contests and objections to

the creation and establishment of any district, and shall have

exclusive jurisdiction in all subsequent proceedings of any

organized district, and may adjourn hearing on any matter

connected therewith from day to day; and all judgments, decrees

or orders rendered or entered by said court in relation thereto

shall be final.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7816. FINDINGS. If at said hearing it appears to the court

that the organization of such district and the proposed

improvement is feasible and practicable, and that it would be a

public benefit or public utility, then it shall so find, and

shall also find the amount of money necessary for said

improvement and for all expenses incident thereto and the

expenses necessarily incurred in connection with the creation and

establishment of the district, and shall specify the amount of

bonds to issue, the length of time the bonds shall run, and the

rate of interest said bonds shall bear. If the court finds that

such organization and improvement is not feasible or practicable,

or that it would not be a public benefit or utility, then it

shall dismiss the petition at the cost of the petitioners. In

either case, the court shall enter its findings in the records of

the court.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7817. MAY RENEW PETITION. The order dismissing said

petition or any appeal therefrom shall not prevent the

presentation at any subsequent time of a similar petition with

changed boundaries, but the presentation of a similar petition

with identical boundaries shall not be permitted until the

expiration of six months after such dismissal.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7818. APPEAL. Any petitioner or taxpayer in such district

may appeal from the findings of said court to the district court

of said county. Such appeal shall be perfected within five days

after the rendition of the order appealed from, in the following

manner: notice of appeal shall be given and entered of record on

the minutes of said court, at the time of the entry of said order

by announcement of same before said court, or by giving written

notice within two days after the entry of such order by a simple

statement that the undersigned gives notice of appeal from the

order entered on the date stated, and by filing such written

notice with the county clerk; and by filing an appeal bond with

two or more good and sufficient sureties for one hundred dollars,

payable to the county judge and approved by the county clerk, and

conditioned upon the due prosecution of the appeal and payment of

all costs incident thereto. Unless appeal is so perfected, such

order shall be final and conclusive.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7819. APPEAL: PROCEEDINGS. Within five days from the filing

of the appeal bond, the county clerk shall transfer to the

district clerk all records filed with the commissioners court

pertaining to the establishment of said district, and it shall

not be necessary to file additional pleadings in said court. The

court shall set the matter down for hearing de novo, and the

matters shall be tried and determined by the court. The judgment

of the district court shall be final and conclusive, and shall be

certified to the commissioners court for its further action.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43; Acts 1981, 67th

Leg., p. 2629, ch. 707, Sec. 4(5), eff. Aug. 31, 1981.

Art. 7820. ELECTION ORDER. If the petition is granted, the

commissioners court shall order an election to be held in such

district at the earliest legal time, to determine whether or not

such district shall be created and whether or not a tax shall be

levied sufficient to pay the interest and provide a sinking fund

to redeem said bonds at maturity. Said order shall specify the

amount of bonds to be issued, the length of time said bonds shall

run, and the rate of interest they shall bear, as determined by

the court.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7821. NOTICE OF ELECTION. Notice of such election stating

the time and place of holding the same shall be given by the

county clerk by posting or causing to be posted notices thereof

in four public places in such district and one at the courthouse

door, for thirty days prior to the election. Said notice shall

also contain the proposition to be voted on and the purpose for

which said bonds are to be issued and the amount of such bonds,

and shall contain a copy of the election order.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7822. BALLOT. The commissioners court shall provide twice

as many ballots as there are qualified resident property tax

paying voters within such district. Said ballots shall have

printed thereon the words and none others: "For the Water Control

and Preservation District, and issuance of bonds and levy of tax

in payment thereof;" "Against the Water Control and Preservation

District, and issuance of bonds and levy of tax in payment

thereof."

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7823. ELECTION: CONDUCT OF. None but resident property

taxpayers who are qualified voters of said proposed district

shall be entitled to vote at such election. The commissioners

court shall create and define, by an order of the court, the

voting precincts in the proposed district, and shall name

convenient polling places therein, and shall appoint the judges

and other necessary election officers.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7824. LIST OF VOTERS. The tax collector of the county

wherein such district is situated, prior to the election, shall

make a certified list of the property taxpayers of said district

and furnish to the presiding judge of each precinct a list of

such voters in such precinct. No person whose name does not

appear in said list shall vote at any election under this

chapter, except as provided in the two succeeding articles.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7825. VOTER'S OATH. Any person who acquired property in

said district after the first day of January of the preceding

year may vote in said election upon taking the following oath

before the presiding judge of the polling place where he offers

to vote, and such judge is authorized to administer same: "I do

solemnly swear that I am a qualified voter of .......... County

and that I am a resident property taxpayer of the proposed

district, that I was not subject to pay property tax in said

district for the preceding year and have not voted before at this

election."

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7826. TAXPAYER'S OATH. Any person whose name was

erroneously omitted from said list of voters may vote at said

election upon the taking the oath as prescribed in the preceding

article except that in lieu of the clause "that I was not subject

to pay property tax in said district for the preceding year,"

there shall be substituted "that I was subject to and did pay

property tax in said district for the preceding year.["]

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7827. RESULTS OF ELECTION. Said court shall canvass the

vote, and if two-thirds of such votes are in favor of the

proposition submitted, then the court shall declare the result of

said election to be in favor of said district, and shall enter

same in their minutes as provided in the succeeding article.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7828. DECLARATION OF RESULT. Said order of the court shall

be as follows: "Commissioners court of ........ County, Texas,

........ day of ........ A.D. ........ in the matter of petition

of ........ and ........ others, praying for the establishment of

a Water Control and Preservation District, and issuance of bonds

and levy of taxes in said petition fully described and designated

by the name of ........ Water Control and Preservation District

......... Be it known that at an election called for that purpose

in said district, held on the ........ day of ........ A.D.

........, a two-thirds majority of the resident property

taxpayers voting thereon voted in favor of the creation of said

District, and the issuance of bonds and levy of a tax. Now,

therefore, it is considered and ordered by the court that said

District be and the same is hereby established by the name of

........ Water Control and Preservation District ........, and

that the bonds of said District in an amount not exceeding

........ dollars be issued by the Directors of said District, and

that said Board of Directors levy a tax of ........ cents on the

hundred dollars of valuation, or so much thereof as may be

necessary, upon all property within said district, whether real,

personal, mixed or otherwise, sufficient in amount to pay the

interest on such bonds and provide a sinking fund sufficient to

redeem them at maturity, and that if said tax shall at any time

become insufficient for such purpose, same shall be increased by

said Directors until same is sufficient. The metes and bounds of

said District being as follows, to-wit: (giving the metes and

bounds.)"

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7829. BOARD OF DIRECTORS. At the same meeting when said

order is made, or at a called meeting within five days

thereafter, the court shall appoint a board of directors

consisting of three members, all of whom shall be freehold

property taxpayers and legal voters of the county embraced in

whole or in part within the district, and more than twenty-one

years of age. Each shall receive three dollars per day for each

day necessarily taken in the discharge of their duties as such;

and shall hold office for two years, unless sooner removed by a

majority vote of said court. Upon the expiration of their terms

of office, the court shall appoint their successors by majority

vote. Should any vacancy occur in said board, the same shall be

filled in like manner by said court.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7830. COMBINED DISTRICT. Where a proposed district lies

partly within two or more counties, the petition for the

establishment of said district shall be presented to the

commissioners court of each county. Each such court shall give

all necessary notice as provided for a single district in one

county, but stating that same is a part of such entire district,

and shall order an election, appoint all necessary officers,

furnish all supplies, canvass the returns and declare the result

of such election, all as provided for a single district. The

presiding officer of each court shall then certify and report the

result of said election to the county judge of the county in

which the largest portion of such district is situated.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7831. COMBINED DISTRICT: DECLARATION. Said county judge

shall canvass said vote and declare the result thereof, and if

two-thirds of such votes favor the creation of said district, he

shall declare the result and make the same order as provided

herein for a single district. Copies of such order shall be filed

with the county clerk of each county and shall be held to be a

proclamation of the result of said election.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7832. COMBINED DISTRICT: HEARING. The commissioners court

of each county shall hear and determine the matters relating to

the establishment of said district in their county, in the same

manner as provided for a single district, and appeals may be

taken therefrom to the district court of any county in which any

part of said district is situated, in the manner provided herein

for a single district.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7833. COMBINED DISTRICT: DIRECTORS. A board of five

directors shall be elected at the same election held for the

establishment of such district, and the ballot therefor may have

printed thereon the names of such candidates, or the voter may

write upon his ballot the names of the persons voted for as

directors; and the five persons receiving the highest number of

votes so cast shall be the directors of said district, and shall

hold office until the next regular election. In case of vacancy

in said board, or if the number of directors is reduced by any

cause to less than three, said vacancies shall be filled in the

same manner as provided by law in such cases for directors of

water improvement districts under Chapter 2 of this title.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7834. COMBINED DISTRICT: ELECTION. On the second Tuesday of

January after the establishment of such district, and biennially

thereafter, an election for such directors shall be held in each

such county in accordance with the election laws of this State

and the provisions of this chapter for elections for establishing

a district. Said directors shall hold office for two years. The

directors shall give notice of the election, appoint election

officers, receive and canvass the election returns and perform

all other duties necessary for holding said elections.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7835. DIRECTOR'S BOND AND OATH. Within ten days after their

appointment or election, or as soon as practicable thereafter,

the directors shall each make a good and sufficient bond for five

thousand dollars payable to their district, conditioned upon the

faithful performance of their duties, to be approved by the

commissioners court of the county in which the director resides,

and such bond and a copy of the order approving same shall be

filed with the county clerk of the county in which the largest

part of the district is situated. Such clerk shall record and

index the same in the deed records in the manner provided for

recording and indexing deeds. Each director shall take the

official oath before the county clerk of the county in which the

director resides. All bonds and oaths shall be delivered by said

clerks to the district depository and be by it safely kept and

preserved for the district.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7836. COUNTY OFFICERS: COMPENSATION. Unless otherwise

provided, the duties and powers herein conferred upon the county

judges and members of the commissioners court, and other officers

are made a part of the regular duties of said officials, which

they shall render and perform without additional compensation,

and the county clerk shall receive the same compensation for his

services hereunder as provided for similar services under Chapter

2 hereof.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7837. ORGANIZATION OF BOARD. As soon as possible after

their qualification, the directors shall organize by electing one

of their number president and one as district secretary. When the

board consists of three members, any two directors shall be a

quorum; and when it consists of five members, any three directors

shall be a quorum.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7838. MEETINGS. During the progress of the construction of

any improvement under contract, the directors shall maintain a

regular office within such district, and may in their discretion

when deemed necessary, maintain a regular office in the district

during any other time. The directors shall hold an annual meeting

on the first day of December at ten o'clock A.M. and may provide

for meetings at stated intervals by resolution duly passed, and

the president or any two directors may call special meetings at

any time that may be deemed proper or necessary.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7839. POWERS. The directors shall have control over the

management of all district affairs, shall make all contracts

pertaining thereto, and shall employ all necessary

employés for the proper conduct and operation of such

district, including engineers, bookkeepers and such other

assistants and such laborers as may be required, at such

compensation as they may determine, and may require bonds of any

employés in any amount they may determine. They may employ

attorneys to represent such district in the preparation of any

contract or the conduct of any proceedings in or out of court,

and to be the legal adviser of the directors, on such terms and

for such fees as may be agreed upon by them.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7840. POWERS: LIMITATION. Where the district lies wholly in

one county, the directors shall not, after the completion of the

improvements, employ any attorneys as legal advisers of the

district or an engineer for such district, or any other

employés, except with the concurrence and consent of the

commissioners court of such county; and the compensation paid by

any such attorney, engineer, or employéso employed shall

be fixed by the directors subject to the approval of the

commissioners court.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7841. FURTHER POWERS. The directors may employ a general

manager to have general charge of the work, paying such

compensation as may be agreed upon by the directors. A director

may be appointed as general manager at such compensation as may

be fixed by the other directors, and when so employed he shall

also perform the duties of a director, but shall not receive the

compensation to be paid to the directors. The directors may also

buy all necessary work animals, machinery and supplies and

material of all description as may be required in the

construction, operation or repairing of the improvements of the

district, and may do and perform all things necessary and proper

in carrying out the purposes of said district.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7842. OFFICIAL BONDS. All district officers and

employés who may be required to give bond or security may

furnish bonds of surety companies, subject to the approval of the

directors. All such bonds shall be preserved by the directors as

the property of said district. After the organization of a

district, all bonds required of any district officer or

employé shall be approved by the directors.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7843. DISTRICT RECORDS. The directors, through the

secretary, shall keep a true account of all matters and

proceedings of the board, and shall maintain the records of the

district in a secure manner. The preservation, microfilming,

destruction, or other disposition of the records of the district

is subject to the requirements of Subtitle C, Title 6, Local

Government Code, and rules adopted under that subtitle.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43. Amended by Acts

1989, 71st Leg., ch. 1248, Sec. 22, eff. Sept. 1, 1989.

Art. 7844. DISBURSEMENTS. All payments of any district funds

shall be by voucher upon the district depository, and all such

vouchers shall be signed by the president or any two directors.

All vouchers shall be issued from a regular duplicate book

containing a duplicate, which shall be preserved.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7845. DISTRICT DEPOSITORY. The directors shall select a

depository for such district in the same manner as now provided

by law for the selection of county depositories, and such

depository shall be regulated by the same laws as those governing

county depositories. In such selection, the directors shall

perform the same duties as are incumbent upon the county judge

and members of the commissioners court in the selection of county

depositories. Such depository shall make and file reports and

preserve the district records as required of depositories under

Chapter 2 hereof.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7846. AUDIT AND REPORT. The directors shall annually

require an audit to be made of the district records and accounts,

at the time and in the manner provided for audits of Water

Improvement Districts under Chapter 2 of this title, and on the

first of January of each year they shall make and file a report

of the condition of the district affairs and other data required

of directors of Water Improvement Districts.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7847. STATUS OF DISTRICT. Any district may by and through

its directors sue and be sued in the name of such district, and

all courts of this State shall take judicial notice of the

establishment of such districts; and said districts shall

contract and be contracted with in the name of such districts.

They shall have a circular seal containing a five pointed star in

the center surrounded by the name of the district.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7848. SUITS AFFECTING DISTRICT. No suit shall be brought in

any Court of this State contesting the validity or enjoining the

formation of any district, or any bonds issued hereunder, or in

anywise affecting the establishment of the district, or issuance

of bonds by such district, except in the name of this State by

the Attorney General, upon his own motion or upon the motion of

any party affected thereby, upon good cause shown.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7849. PROPERTY RIGHTS. The directors are hereby empowered

to acquire the necessary right of way and property of any kind or

character whatsoever for all necessary improvements contemplated

by this chapter, by gift, grant, purchase or condemnation

proceedings, within or without the boundaries of the district;

and any property acquired may be conveyed to the United States in

so far as the same shall be necessary for the construction,

operation and maintenance of works by the United States under any

contract that may be entered into between the district and the

United States.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7849a. RESISTING WATER CONTROL OFFICER. The directors of

any Water Control and Preservation District and the engineers and

employés thereof are hereby authorized to go upon any land

lying within said district for the purpose of examining same for

locating dams, bulkheads, jetties, locks, gates or any other

character of improvement or construction necessary to the

accomplishment of the purposes of the district, to make maps and

profiles thereof, and are hereby authorized to go upon lands

beyond the boundaries of such districts for the purposes stated

and for any other purposes necessarily connected therewith

whether herein enumerated or not. Any person who shall wilfully

prevent or prohibit any such officer or employé from

entering upon such land for such purpose shall be fined one

hundred dollars for each day he shall so prevent or prohibit such

officer or employé.

Acts 1918, 35th Leg., 4th C.S., p. 95.

Art. 7850. EMINENT DOMAIN. The right of eminent domain is hereby

conferred upon all districts for the purpose of condemning and

acquiring the right of way over and through all lands, private

and public, except property used for cemetery purposes, necessary

for making and maintaining dams, bulkheads, jetties, locks, gates

and all other improvements necessary and proper for such

construction. Such right shall extent to any county in this

State. All such condemnation proceedings shall be under the

direction of the directors and in the name of the district; and

all compensation and damages adjudicated in such proceedings

shall be paid out of the "Construction and Maintenance Fund."

Acts 1918, 35th Leg., 4th C.S., p. 95.

Art. 7851. DISTRICT ENGINEER. The directors shall have authority

to employ a competent engineer whose term of office shall be at

the will of the directors. He shall make all necessary surveys,

examinations, investigations, maps, plans, and drawings with

reference to the proposed improvements. He shall make an estimate

of the cost of such improvements, shall supervise the work

thereon, and perform all such duties as may be required of him by

the directors. If any proposed improvement or construction work

necessary to the accomplishment of the purposes authorized in

this chapter requires the permission or consent of the Federal

Government or any department or officer thereof, the directors

shall have authority to obtain such consent, and in lieu of or in

addition to the employment of the district engineer, they shall

have power to adopt any survey of any waters theretofore made by

the United States, and to arrange for surveys, examination and

investigation of the proposed improvements, and supervision of

such work by the United States or the proper department or

officer thereof.

Acts 1918, 35th Leg., 4th C.S., p. 95.

Art. 7852. FEDERAL CO-OPERATION. The directors shall have full

power to co-operate and act with the United States or any officer

or department thereof, in any manner pertaining or relating to

the construction and maintenance of any improvement, whether by

survey, work or expenditure of money made or to be made, either

by the directors or by Federal authority, or both. Such directors

shall have authority to agree and consent to the United States

entering upon and taking the management and control of said work

of construction, repair or reconstruction and maintenance, in so

far as it may be necessary or permissible under the laws of the

United States and the regulations and orders of any department

thereof.

Acts 1918, 35th Leg., 4th C.S., p. 95.

Art. 7853. CONSTRUCTION CONTRACTS. If the district improvements

are not carried out by the United States, the contracts for such

improvements shall be let by the directors to the lowest and best

responsible bidder. If more than one improvement is to be made,

the contract may be let separately for each, or one contract for

all such improvements. These rules shall govern the letting of

such contracts: 1. Bids shall be called for by advertising the

same in one or more newspapers of general circulation in Texas,

once a week for four consecutive weeks, and by posting notices

for at least thirty days at the courthouse door of the counties

in the district and four other notices in each county. 2. Any

person, firm, or corporation desiring to bid on the construction

of any work so advertised, upon application to the district

secretary, shall be supplied with the surveys and plans for said

work. All bids shall be in writing and sealed and delivered to

the president or district secretary, together with a certified

check for two per cent of the total amount bid. Such deposit

shall be forfeited to the district in case the bidder refuses to

enter into a proper contract and make the necessary bond, if his

bid is accepted or returned to the bidder if his bid is rejected.

Any bid may be rejected at the discretion of the directors. 3.

Each contractor shall give bond payable to the district in such

amount as may be determined by the directors, not to exceed the

contract price, and not less than fifty per cent thereof,

conditioned that he will faithfully perform the obligations,

agreements and covenants of such contract, and that in default

thereof, he will pay to said district all damages sustained by

reason thereof; and such other conditions as may be required by

law of contractors for public work. Said bond shall be approved

by the directors. 4. All contracts shall be in writing and signed

by the contractors and president of the directors and attested by

the district secretary. A copy of same shall be filed with the

clerk of the county in which the largest portion of such district

is situated.

Acts 1918, 35th Leg., 4th C.S., p. 95.

Art. 7854. SUPERVISION OF WORK. All work contracted for, unless

done under Federal supervision, shall be done under the

supervision of the district engineer. When the work is completed

according to the contract, he shall make a detailed report of

same to the directors, showing whether the contract has been

fully complied with according to its terms, and if not, in what

particular it has not been so complied with. The directors shall

not be bound by such report, but may in addition thereto fully

investigate such work and determine whether or not such contract

has been complied with; and while such work is in progress, they

shall inspect the same.

Acts 1918, 35th Leg., 4th C.S., p. 95.

Art. 7855. CONTRACT: PAYMENT. (a) The District shall pay the

contract price of such contracts as hereinafter provided:

(b) The directors shall draw a voucher on the District depository

for the amount of any payments in favor of the contractor or his

assignee. Said vouchers shall be paid out of the Construction and

Maintenance Fund. The District will make progress payments

monthly as the work proceeds, or at more frequent intervals as

determined by the district engineer, on estimates approved by the

district engineer. If requested by the district engineer, the

contractor shall furnish a breakdown of the total contract price

showing the amount included therein for each principal category

of the work, in such detail as requested, to provide a basis for

determining progress payments. In the preparation of estimates

the district engineer, at his discretion, may authorize material

delivered on the site and preparatory work done to be taken into

consideration. Material delivered to the contractor at locations

other than the site may also be taken into consideration (1) if

such consideration is specifically authorized by the contract and

(2) if the contractor furnishes satisfactory evidence that he has

acquired title to such material and that it will be utilized on

the work covered by this contract.

(c) In making such progress payments, there shall be retained 10

percent of the estimated amount until final completion and

acceptance of the contract work. However, if the directors, at

any time after 50 percent of the work has been completed, find

that satisfactory progress is being made, they may authorize any

of the remaining progress payments to be made in full. Also,

whenever the work is substantially complete, the directors, if

they consider the amount retained to be in excess of the amount

adequate for the protection of the district, at their discretion,

may release to the contractor all or a portion of such excess

amount. Furthermore, on completion and acceptance of each

separate project, public work, or other division of the contract,

on which the price is stated separately in the contract, payment

may be made therefor without retention of a percentage.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43; Acts 1971, 62nd

Leg., p. 2775, ch. 899, Sec. 1, eff. June 14, 1971.

Art. 7856. MAINTENANCE OF DISTRICT. After the full and final

completion of all improvements of the district, and after payment

of all expenses incurred under this chapter, the directors are

authorized to use the funds remaining in the Construction and

Maintenance Fund for the best interest of such district in the

preservation, upkeep, repair and reconstruction of the works of

such district.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7857. JOINT PROJECT. Two or more districts may by contract

join in the construction of any improvement and enter upon any

work authorized hereunder, as a joint project, when in the

judgment of the directors of each district, such improvement,

work or construction will be advantageous to the respective

districts. Such contract shall stipulate the pro rata amount to

be paid by each district for such project to provide for its

maintenance, repair and reconstruction, and shall be executed by

the directors. Such project may be undertaken regardless of the

location of the proposed work. Such contract may be enforced and

specific performance compelled by any court of competent

jurisdiction.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7858. JOINT ACTION. When improvements are constructed by

two or more districts, bids may be jointly called for and opened

and considered at the designated office of either district, and

the directors of such districts shall approve the letting of the

contract and contractor's bond, and may meet and transact all

business for that or any other purpose concerning such project at

a place outside the district, or at any office established for

such joint project. All bids, bonds, contracts, etc., of said

project shall be in the name of said districts, which are

empowered to do all acts by joint action that one district may

do, the action of each district being determined by its

directors. A general manager, who may be a director of either

district, may be employed for such project, whose duties may be

set forth in the joint ownership contract.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7859. ISSUANCE OF BONDS. Immediately after their

organization, the directors shall enter an order directing the

issuance of bonds for such district within the limits authorized

by the election held therefor, sufficient to cover the cost of

the proposed improvements, all of the expenses incident thereto,

and the expenses necessarily incurred in connection with the

creation and establishment of the district; and they shall levy a

tax upon all property subject to taxation in the district,

sufficient to pay the interest on such bonds, with an amount to

be placed in the sinking fund sufficient to redeem said bonds at

maturity, and such levy shall remain as a levy for such purpose

until a new levy is made.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7860. BONDS: REQUISITES. All bonds issued under this

chapter shall be governed by the provisions of Chapter 2 of this

title governing the issuance, denomination, rate of interest,

maturity dates, manner of payment, proceedings to test validity,

and registration by the Comptroller, of bonds of water

improvement districts.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7861. BONDS: LIMIT OF ISSUE. Said bonds shall not exceed in

amount one-fourth of the assessed valuation of the real property

of such district.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43; Acts 1979, 66th

Leg., p. 2317, ch. 841, Sec. 4(i), eff. Jan. 1, 1982.

Art. 7862. BONDS: RECORD. The directors shall provide a well

bound book in which a record shall be kept by the clerk of the

county in which the largest portion of said district is situated,

of all bonds issued with their numbers, amounts, rate of

interest, date of issue, when due, where payable, the annual rate

of tax levy made each year to provide for interest and sinking

fund, and of each payment made thereon. The district secretary

shall furnish said clerk a certified copy of all orders made in

connection with the issuance and levy and assessment of taxes for

the payment of interest and creating a sinking fund. Said record

shall be at all times open to the inspection of all parties

interested in said district, either as taxpayers or bondholders.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7863. CHANGE IN PLANS. If after an election has been held

for the issuance of bonds, the directors shall consider it

necessary to make any modification or change in any proposed

improvements, they shall, with the concurrence of all the

directors, be authorized to make such change.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7864. ADDITIONAL BONDS. If the directors shall determine to

make additional improvements, works or construction in order to

carry out the purposes for which said district was organized, or

to reconstruct any improvements theretofore made, and the amount

derived from the bonds issued or authorized is not sufficient, a

resolution to that effect shall be duly entered upon the minutes

of the board, and a certified copy thereof presented to each

commissioners court in the district.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7865. RESOLUTION. Said resolution shall set forth the

proposed work, the amount of bonds to be issued to pay for same,

their rate of interest and maturity dates, and shall embody

therein a request to the commissioners court or courts to order

an election in such counties to vote on such propositions and

whether or not a tax shall be levied to provide for the interest

and sinking fund for such bonds at a day specified in the

resolution.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7866. ADDITIONAL BONDS: REQUISITES. The commissioners court

must, on receipt of such resolution, order an election on the day

specified therein. Notice of such election shall be given,

returns made, result declared, orders entered, tax levied,

certified, assessed and collected, and all other matters

applicable shall be performed in the same manner as herein

provided in case of elections for original bonds. All provisions

as to the issuance, approval, validation, registration,

recordation and sale of original bonds shall be applicable to

such additional bonds.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7867. ADDITIONAL BONDS: BALLOT. The ballot for such

election shall have printed thereon the words and none other:

"For the issuance of additional Water Control and Preservation

Bonds and levy of tax in payment thereof;" "Against the issuance

of additional Water Control and Preservation Bonds and levy of

tax in payment thereof."

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7868. BONDS: SALE. After registration of said bonds by the

Comptroller, the directors shall sell the same on the best terms

and for the best price possible, not less than their face value

and the accrued interest thereon; or they may exchange bonds in

payment of the contract price for work to be done for the use and

benefit of said district. All moneys received from the sale of

bonds shall be forthwith paid to the district depository.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7869. CONSTRUCTION AND MAINTENANCE FUND. There is hereby

created a "Construction and Maintenance Fund" of such district,

which shall consist of all moneys received from the sale of bonds

and all other amounts received by said district from whatsoever

source, except the tax collections applied to the interest and

sinking fund on bonds. All expenses of any kind prior to and

after the filing of the original petition necessarily incurred in

connection with the creation, establishment and maintenance of

any district, and improvements, repairs, cost of maintenance,

salaries of all officers and employ%21es, and all expenditures

for any purposes of the district shall be paid out of such fund.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43.

Art. 7870. TAX LEVY. The directors shall annually levy and cause

to be assessed taxes upon all property within said district

sufficient to pay the expenses of assessing and collecting same,

and a tax sufficient for the expenses incident to the maintenance

of the district.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43; Acts 1979, 66th

Leg., p. 2317, ch. 841, Sec. 4(j), eff. Jan. 1, 1982.

Art. 7871. ASSESSMENT AND COLLECTION OF TAXES. The county tax

assessor-collector shall assess and collect the taxes levied by

the district.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 32; Acts 1979, 66th

Leg., p. 2317, ch. 841, Sec. 4(j), eff. Jan. 1, 1982.

Art. 7877. MAINTENANCE TAX. The directors shall have authority

as occasion may require, in their discretion, to levy a tax on

all property within such district in an amount sufficient to pay

for the proper maintenance, operation and repair of any dams,

bulkheads, jetties, locks, gates or any other improvement

constructed by said district.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43; Acts 1979, 66th

Leg., p. 2317, ch. 841, Sec. 4(j), eff. Jan. 1, 1982.

Art. 7879. INTEREST AND SINKING FUND. There is hereby created an

"Interest and Sinking Fund" for such district, and all taxes

collected under this chapter for the payment of bonds and

interest thereon shall be credited to such fund and shall never

be paid out except for the purpose of satisfying and discharging

the interest on said bonds, or for the payment, cancellation and

surrender of said bonds. At the time of such payment, the

depository shall receive and cancel any interest coupon so paid

or any bond so satisfied or discharged, and when such coupon or

bond shall be turned over to the directors, the account of such

depository shall be credited with the amount thereof, and such

coupon or bond shall be cancelled and destroyed.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43; Acts 1979, 66th

Leg., p. 2317, ch. 841, Sec. 4(j), eff. Jan. 1, 1982.

Art. 7880. MAY INVEST SINKING FUND. The directors are empowered,

whenever they deem it advisable, to invest any sinking fund of

the district in bonds of the United States, of this State, of any

county of Texas, any irrigation or water improvement or

navigation bonds, or bonds of any school district in Texas

authorized to issue bonds. No bonds shall be so purchased whose

terms provide for their maturity at a date subsequent to the time

of the maturity of the bonds for the payment of which such

sinking fund was created.

Acts 1918, 35th Leg., 4th C.S., p. 74, ch. 43; Acts 1979, 66th

Leg., p. 2317, ch. 841, Sec. 4(j), eff. Jan. 1, 1982.



CHAPTER 11. IN GENERAL

AUXILIARY WATER LAWS

CHAPTER 11. IN GENERAL

Art. 8280-13. FLOOD INSURANCE; PARTICIPATION IN FEDERAL PROGRAM

BY POLITICAL SUBDIVISIONS.

Short title

Section 1. This Act may be cited as the "Flood Control and

Insurance Act."

Purpose

Sec. 2. The State of Texas recognizes the personal hardships and

economic distress caused by flood disasters since it has become

uneconomic for the private insurance industry alone to make flood

insurance available to those in need of such protection on

reasonable terms and conditions. Recognizing the burden of the

nation's resources, Congress enacted the National Flood Insurance

Act of 1968, Title 42, United States Code, Section 4001-4127,

whereby flood insurance can be made available through coordinated

efforts of the Federal Government and the private insurance

industry, by pooling risks, and the positive cooperation of state

and local government. The purpose of this Act is to evidence a

positive interest in securing flood insurance coverage under this

Federal program, and to so procure for those citizens of Texas

desiring to participate; and the promoting of public interest by

providing appropriate protection against the perils of flood

losses and encouraging sound land use by minimizing exposure of

property to flood losses.

Definitions

Sec. 3. For the purpose of this Act the term:

(a) "Board" means the Texas Water Development Board.

(b) "Political Subdivision" means any political subdivision or

body politic and corporate of the State of Texas, and includes

any county, river authority, conservation and reclamation

district, water control and improvement district, water

improvement district, water control and preservation district,

fresh water supply district, irrigation district, and any type of

district heretofore or hereafter created or organized or

authorized to be created or organized pursuant to the provisions

of Article XVI, Section 59 or Article III, Section 52 of the

Constitution of the State of Texas; "political subdivision" also

means any interstate compact commission to which the State of

Texas is a party, municipal corporation or city whether operating

under the Home Rule Amendment of the Constitution or under the

General Law.

(c) "National Flood Insurance Act" means the United States

Congressional Enactment, Title 42, United States Code, Sections

4001-4127, and the implementation and administration of the Act

by the Secretary of the United States Department of Housing and

Urban Development.

(d) "Secretary" means the Secretary of the United States

Department of Housing and Urban Development.

Cooperation of Texas Water Development Board

Sec. 4. In recognition of the necessity for a coordinated effort

at all levels of government, the Texas Water Development Board

shall cooperate with the Federal Insurance Administrator of the

United States Department of Housing and Urban Development in the

planning and carrying out of state participation in the National

Flood Insurance Program; provided, however, that the

responsibility for qualifying for the National Flood Insurance

Program shall belong to any interested political subdivision,

whether presently in existence or created in the future.

Political subdivisions; compliance with federal requirements

Sec. 5. All political subdivisions are hereby authorized to take

all necessary and reasonable actions to comply with the

requirements and criteria of the National Flood Insurance Program

including but not limited to:

(1) Making appropriate land use adjustments to constrict the

development of land which is exposed to flood damage and minimize

damage caused by flood losses;

(2) Guiding the development of proposed future construction,

where practicable, away from location which is threatened by

flood hazards;

(3) Assisting in minimizing damage caused by floods;

(4) Authorizing and engaging in continuing studies of flood

hazards in order to facilitate a constant reappraisal of the

flood insurance program and its effect on land use requirements;

(5) Engaging in flood plan management and adopting enforcing

permanent land use and control measures consistent with the

criteria established under the National Flood Insurance Act;

(6) Declaring property, when such is the case, to be in violation

of local laws, regulations or ordinances which are intended to

discourage or otherwise restrict land development or occupancy in

flood-prone areas, and notifying the Secretary, or whomever he

designates, of such property;

(7) Consulting with, giving information to and entering into

agreements with the Department of Housing and Urban Development

for the purpose of

(a) Identifying and publishing information with respect to all

flood areas, including coastal areas, and

(b) Establishing flood-risk zones in all such areas, and make

estimates with respect to the rates of probable flood-caused loss

for the various flood-risk zones for each of these areas;

(8) Cooperating with the Secretary's studies and investigations

with respect to the adequacy of local measures in flood-prone

areas as to land management and use, flood control, flood zoning,

and flood damage prevention;

(9) Taking steps to improve the long-range management and use of

flood-prone areas;

(10) Purchasing, leasing and receiving property from the

Secretary, when such property is owned by the Federal Government

and lies within the boundaries of the political subdivision,

pursuant to agreements with the Department of Housing and Urban

Development or other appropriate legal representative of the

United States Government;

(11) Requesting aid pursuant to the entire authorization above

from the Texas Water Development Board;

(12) Satisfying criteria adopted and promulgated by the

Department pursuant to the National Flood Insurance Program; and

(13) Adopting permanent land use and control measures with

enforcement provisions which are consistent with the criteria for

land management and use adopted by the Secretary.

Coordination of local, state and federal programs by Texas Water

Development Board

Sec. 6. (a) The Texas Water Development Board shall aid, advise

and coordinate the efforts of present and future political

subdivisions endeavoring to qualify for participation in the

National Flood Insurance Program.

(b) Pursuant to the National Flood Insurance Program and state

and local efforts complimenting such Program, the Board shall

aid, advise and co-operate with political subdivisions, the State

Board of Insurance, and the United States Department of Housing

and Urban Development when such aid, advice and cooperation are

requested or deemed advisable by the Board.

(c) The aforementioned aid may include but is not necessarily

limited to:

(1) Coordinating local, state and federal programs relating to

floods, flood losses, and flood plain management;

(2) Evaluating the present structure of all federal, state, and

political subdivision flood control programs, within or adjacent

to the state, including an assessment of the extent to which

public and private flood plain management activities have been

instituted;

(3) Carrying out studies with respect to the adequacy of present

public and private measures, laws, regulations, and ordinances in

flood-prone areas as to land management and use, flood control,

flood zoning, and flood damage prevention;

(4) Evaluating all available engineering, hydrologic and geologic

data relevant to flood-prone areas and flood control in those

areas; and

(5) Carrying out flood plain studies and mapping programs of

flood plains, flood-prone areas and flood-risk zones.

(d) On the basis of such studies and evaluations, the Board, to

the extent of its capabilities, shall periodically identify and

publish information and maps with respect to all flood plain

areas including the states' coastal area, which have flood

hazards, and where possible, aid the Federal Government in

identifying and establishing flood-risk zones in all such areas.

Cooperation of State Board of Insurance

Sec. 7. Pursuant to the National Flood Insurance Program, the

State Board of Insurance shall aid, advise and cooperate with

political subdivisions, the Texas Water Development Board and the

United States Department of Housing and Urban Development when

such aid, advice and cooperation are requested or deemed

advisable by the State Board of Insurance.

Rules and regulations

Sec. 8. Political subdivisions which qualify for the National

Flood Insurance Program, the State Board of Insurance, and the

Texas Water Development Board may adopt and promulgate reasonable

rules and regulations which are necessary for the orderly

effectuation of the respective authorizations herein.

Sec. 9. Repealed by Acts 1977, 65th Leg., 1st C.S., p. 58, ch. 4,

Sec. 4, eff. Sept. 1, 1977.

Acts 1969, 61st Leg., p. 2313, ch. 782, eff. Sept. 1, 1969. Sec.

9 amended by Acts 1977, 65th Leg., 1st C.S., p. 58, ch. 4, Sec.

1, eff. July 22, 1977; amended by Acts 1977, 65th Leg., 1st C.S.,

p. 58, ch. 4, Sec. 4, eff. Sept. 1, 1977.

Art. 8280-16. RED BLUFF DISTRICT; DISTRIBUTION OF FUNDS FROM

PECOS RIVER COMPACT ACCOUNT.

Definitions

Sec. 10.01. In this article:

(1) "Board" means the Texas Water Development Board.

(2) "Master contract" means the master contract between Red Bluff

District and member districts dated March 8, 1934.

(3) "Member district" means any one of the seven member districts

of Red Bluff District, which are:

(A) Loving County Water Improvement District No. One;

(B) Reeves County Water Improvement District No. Two;

(C) Ward County Water Improvement District No. Three;

(D) Ward County Irrigation District Number One;

(E) Ward County Water Improvement District No. Two;

(F) Pecos County Water Improvement District No. Two; and

(G) Pecos County Water Improvement District No. Three.

(4) "Pecos River compact account" means the special account in

the water assistance fund of the board created under Section

15.702, Water Code.

(5) "Principal amount" means the amount of $13.8 million,

representing the amount received by the state by order of the

United States Supreme Court in the case of Texas v. New Mexico

(58 U.S.L.W. 3543) and deposited to the credit of the Pecos River

compact account.

(6) "Red Bluff District" means the Red Bluff Water Power Control

District, a water power control district created under Chapter

76, General Laws, Acts of the 43rd Legislature, Regular Session,

1933 (Article 7807d, Vernon's Texas Civil Statutes).

(7) "Distribution date" means the date of the distribution of

funds held in the Pecos River compact account from the board to

Red Bluff District under this Act.

Distribution of funds by board

Sec. 10.02. (a) As soon as practicable after the effective date

of this article, the board shall transfer one-half of the

interest earned by the Pecos River compact account on or after

March 1, 1990, and before September 1, 1991, to the state

treasurer for deposit to the credit of the general revenue fund.

(b) Notwithstanding the provisions of any other law, the board,

after making the transfer required by Subsection (a) of this

section, shall promptly distribute all funds, including the

principal amount and all accrued interest not transferred under

Subsection (a) of this section, in the Pecos River compact

account to Red Bluff District.

Use of funds

Sec. 10.03. The funds received by Red Bluff District under this

article, together with any interest earned on the funds, shall be

used by Red Bluff District or a member district only for

agricultural or irrigation projects, including associated water

quality improvement projects that affect surface water irrigators

in the counties of Loving, Ward, Reeves, and Pecos. The projects

may include the operation of the Red Bluff District or a member

district and the maintenance of the water supply reservoirs,

associated downstream diversion facilities, and internal

distribution systems of the Red Bluff District or a member

district.

Distribution of funds by Red Bluff District

Sec. 10.04. (a) Interest earned on the principal amount shall be

allocated:

(1) one-third to Red Bluff District; and

(2) two-thirds to member districts, to be allocated among the

member districts in the same percentages as each member

district's pro rata share of water under the master contract.

(b) On receipt of funds from the board under this article, Red

Bluff District shall promptly distribute interest earned on the

principal amount as of the distribution date and received by Red

Bluff District in accordance with Subsection (a) of this section.

(c) Red Bluff District shall invest the principal amount in

accordance with the Public Funds Investment Act of 1987 (Article

842a-2, Vernon's Texas Civil Statutes). Red Bluff District shall

comply with the Public Funds Collateral Act (Article 2529d,

Vernon's Texas Civil Statutes) to the extent applicable.

(d) Interest earned on the principal amount after the

distribution date shall be distributed by Red Bluff District

annually in accordance with Subsection (a) of this section.

(e) Red Bluff District may not spend any portion of the principal

amount unless an affirmative vote in favor of the expenditure is

received from:

(1) the board of directors of Red Bluff District; and

(2) the boards of directors of at least five of the member

districts.

Annual accounting

Sec. 10.05. Red Bluff District shall provide an annual accounting

of its administration of funds under this article and of the

amount of interest earned to each member district and the board.

Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 10.01 to 10.05, eff.

Sept. 1, 1991.






BUSINESS AND COMMERCE CODE

TITLE 1. UNIFORM COMMERCIAL CODE

CHAPTER 1. GENERAL PROVISIONS

BUSINESS AND COMMERCE CODE

TITLE 1. UNIFORM COMMERCIAL CODE

CHAPTER 1. GENERAL PROVISIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1.101. SHORT TITLES. (a) This title may be cited as the

Uniform Commercial Code.

(b) This chapter may be cited as Uniform Commercial

Code--General Provisions.

Amended by Acts 2003, 78th Leg., ch. 542, Sec. 1, eff. Sept. 1,

2003.

Sec. 1.102. SCOPE OF CHAPTER. This chapter applies to a

transaction to the extent that it is governed by another chapter

of this title.

Amended by Acts 2003, 78th Leg., ch. 542, Sec. 1, eff. Sept. 1,

2003.

Sec. 1.103. CONSTRUCTION OF TITLE TO PROMOTE ITS PURPOSES AND

POLICIES; APPLICABILITY OF SUPPLEMENTAL PRINCIPLES OF LAW. (a)

This title must be liberally construed and applied to promote its

underlying purposes and policies, which are:

(1) to simplify, clarify and modernize the law governing

commercial transactions;

(2) to permit the continued expansion of commercial practices

through custom, usage and agreement of the parties; and

(3) to make uniform the law among the various jurisdictions.

(b) Unless displaced by the particular provisions of this title,

the principles of law and equity, including the law merchant and

the law relative to capacity to contract, principal and agent,

estoppel, fraud, misrepresentation, duress, coercion, mistake,

bankruptcy, or other validating or invalidating cause shall

supplement its provisions.

Amended by Acts 2003, 78th Leg., ch. 542, Sec. 1, eff. Sept. 1,

2003.

Sec. 1.104. CONSTRUCTION AGAINST IMPLIED REPEAL. This title

being a general act intended as a unified coverage of its subject

matter, no part of it shall be deemed to be impliedly repealed by

subsequent legislation if such construction can reasonably be

avoided.

Amended by Acts 2003, 78th Leg., ch. 542, Sec. 1, eff. Sept. 1,

2003.

Sec. 1.105. SEVERABILITY. If any provision or clause of this

title or its application to any person or circumstance is held

invalid, the invalidity does not affect other provisions or

applications of this title which can be given effect without the

invalid provision or application, and to this end the provisions

of this title are severable.

Amended by Acts 2003, 78th Leg., ch. 542, Sec. 1, eff. Sept. 1,

2003.

Sec. 1.106. USE OF SINGULAR AND PLURAL; GENDER. In this title,

unless the statutory context otherwise requires:

(1) words in the singular number include the plural, and those

in the plural include the singular; and

(2) words of any gender also refer to any other gender.

Amended by Acts 2003, 78th Leg., ch. 542, Sec. 1, eff. Sept. 1,

2003.

Sec. 1.107. SECTION CAPTIONS. Section captions are parts of

this title.

Amended by Acts 2003, 78th Leg., ch. 542, Sec. 1, eff. Sept. 1,

2003.

Sec. 1.108. RELATION TO ELECTRONIC SIGNATURES IN GLOBAL AND

NATIONAL COMMERCE ACT. This title modifies, limits, and

supersedes the federal Electronic Signatures in Global and

National Commerce Act (15 U.S.C. Section 7001 et seq.) but does

not modify, limit, or supersede Section 101(c) of that Act (15

U.S.C. Section 7001(c)) or authorize electronic delivery of any

of the notices described in Section 103(b) of that Act (15 U.S.C.

Section 7003(b)).

Amended by Acts 2003, 78th Leg., ch. 542, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER B. GENERAL DEFINITIONS AND PRINCIPLES OF

INTERPRETATION

Sec. 1.201. GENERAL DEFINITIONS. (a) Unless the context

otherwise requires, words or phrases defined in this section, or

in the additional definitions contained in other chapters of this

title that apply to particular chapters or parts thereof, have

the meanings stated.

(b) Subject to definitions contained in other chapters of this

title that apply to particular chapters or parts thereof:

(1) "Action," in the sense of a judicial proceeding, includes

recoupment, counterclaim, set-off, suit in equity, and any other

proceeding in which rights are determined.

(2) "Aggrieved party" means a party entitled to pursue a remedy.

(3) "Agreement," as distinguished from "contract," means the

bargain of the parties in fact, as found in their language or

inferred from other circumstances, including course of

performance, course of dealing, or usage of trade as provided in

Section 1.303.

(4) "Bank" means a person engaged in the business of banking and

includes a savings bank, savings and loan association, credit

union, and trust company.

(5) "Bearer" means a person in control of a negotiable

electronic document of title or a person in possession of a

negotiable instrument, a negotiable tangible document of title,

or a certificated security that is payable to bearer or indorsed

in blank.

(6) "Bill of lading" means a document of title evidencing the

receipt of goods for shipment issued by a person engaged in the

business of directly or indirectly transporting or forwarding

goods. The term does not include a warehouse receipt.

(7) "Branch" includes a separately incorporated foreign branch

of a bank.

(8) "Burden of establishing" a fact means the burden of

persuading the trier of fact that the existence of the fact is

more probable than its nonexistence.

(9) "Buyer in ordinary course of business" means a person that

buys goods in good faith, without knowledge that the sale

violates the rights of another person in the goods, and in the

ordinary course from a person, other than a pawnbroker, in the

business of selling goods of that kind. A person buys goods in

the ordinary course if the sale to the person comports with the

usual or customary practices in the kind of business in which the

seller is engaged or with the seller's own usual or customary

practices. A person that sells oil, gas, or other minerals at the

wellhead or minehead is a person in the business of selling goods

of that kind. A buyer in ordinary course of business may buy for

cash, by exchange of other property, or on secured or unsecured

credit, and may acquire goods or documents of title under a

preexisting contract for sale. Only a buyer that takes possession

of the goods or has a right to recover the goods from the seller

under Chapter 2 may be a buyer in ordinary course of business.

"Buyer in ordinary course of business" does not include a person

that acquires goods in a transfer in bulk or as security for or

in total or partial satisfaction of a money debt.

(10) "Conspicuous," with reference to a term, means so written,

displayed, or presented that a reasonable person against which it

is to operate ought to have noticed it. Whether a term is

"conspicuous" or not is a decision for the court. Conspicuous

terms include the following:

(A) a heading in capitals equal to or greater in size than the

surrounding text, or in contrasting type, font, or color to the

surrounding text of the same or lesser size; and

(B) language in the body of a record or display in larger type

than the surrounding text, or in contrasting type, font, or color

to the surrounding text of the same size, or set off from

surrounding text of the same size by symbols or other marks that

call attention to the language.

(11) "Consumer" means an individual who enters into a

transaction primarily for personal, family, or household

purposes.

(12) "Contract," as distinguished from "agreement," means the

total legal obligation that results from the parties' agreement

as determined by this title as supplemented by any other

applicable laws.

(13) "Creditor" includes a general creditor, a secured creditor,

a lien creditor and any representative of creditors, including an

assignee for the benefit of creditors, a trustee in bankruptcy, a

receiver in equity and an executor or administrator of an

insolvent debtor's or assignor's estate.

(14) "Defendant" includes a person in the position of defendant

in a counterclaim, cross-claim, or third-party claim.

(15) "Delivery," with respect to an electronic document of

title, means voluntary transfer of control, and with respect to

an instrument, a tangible document of title, or chattel paper,

means voluntary transfer of possession.

(16) "Document of title" means a record that in the regular

course of business or financing is treated as adequately

evidencing that the person in possession or control of the record

is entitled to receive, control, hold, and dispose of the record

and the goods the record covers, and purports to be issued by or

addressed to a bailee and to cover goods in the bailee's

possession which are either identified or are fungible portions

of an identified mass. The term includes a bill of lading,

transport document, dock warrant, dock receipt, warehouse

receipt, and order for delivery of goods. An electronic document

of title is evidenced by a record consisting of information

stored in an electronic medium. A tangible document of title is

evidenced by a record consisting of information that is inscribed

on a tangible medium.

(17) "Fault" means a default, breach, or wrongful act or

omission.

(18) "Fungible goods" means:

(A) goods of which any unit, by nature or usage of trade, is the

equivalent of any other like unit; or

(B) goods that by agreement are treated as equivalent.

(19) "Genuine" means free of forgery or counterfeiting.

(20) "Good faith," except as otherwise provided in Chapter 5,

means honesty in fact and the observance of reasonable commercial

standards of fair dealing.

(21) "Holder" means:

(A) the person in possession of a negotiable instrument that is

payable either to bearer or to an identified person that is the

person in possession;

(B) the person in possession of a negotiable tangible document

of title if the goods are deliverable either to bearer or to the

order of the person in possession; or

(C) a person in control of a negotiable electronic document of

title.

(22) "Insolvency proceeding " includes an assignment for the

benefit of creditors or other proceeding intended to liquidate or

rehabilitate the estate of the person involved.

(23) "Insolvent" means:

(A) having generally ceased to pay debts in the ordinary course

of business other than as a result of a bona fide dispute;

(B) being unable to pay debts as they become due; or

(C) being insolvent within the meaning of the federal bankruptcy

law.

(24) "Money" means a medium of exchange currently authorized or

adopted by a domestic or foreign government. The term includes a

monetary unit of account established by an intergovernmental

organization or by agreement between two or more countries.

(25) "Organization" means a person other than an individual.

(26) "Party," as distinguished from "third party," means a

person that has engaged in a transaction or made an agreement

subject to this title.

(27) "Person" means an individual, corporation, business trust,

estate, trust, partnership, limited liability company,

association, joint venture, government, governmental subdivision,

agency, or instrumentality, public corporation, or any other

legal or commercial entity.

(28) "Present value" means the amount as of a date certain of

one or more sums payable in the future, discounted to the date

certain by use of either an interest rate specified by the

parties if that rate is not manifestly unreasonable at the time

the transaction is entered into or, if an interest rate is not so

specified, a commercially reasonable rate that takes into account

the facts and circumstances at the time the transaction is

entered into.

(29) "Purchase" means taking by sale, lease, discount,

negotiation, mortgage, pledge, lien, security interest, issue or

reissue, gift, or any other voluntary transaction creating an

interest in property.

(30) "Purchaser" means a person that takes by purchase.

(31) "Record" means information that is inscribed on a tangible

medium or that is stored in an electronic or other medium and is

retrievable in perceivable form.

(32) "Remedy" means any remedial right to which an aggrieved

party is entitled with or without resort to a tribunal.

(33) "Representative" means a person empowered to act for

another, including an agent, an officer of a corporation or

association, and a trustee, executor, or administrator of an

estate.

(34) "Right" includes remedy.

(35) "Security interest" means an interest in personal property

or fixtures which secures payment or performance of an

obligation. "Security interest" includes any interest of a

consignor and a buyer of accounts, chattel paper, a payment

intangible, or a promissory note in a transaction that is subject

to Chapter 9. "Security interest" does not include the special

property interest of a buyer of goods on identification of those

goods to a contract for sale under Section 2.401, but a buyer may

also acquire a "security interest" by complying with Chapter 9.

Except as otherwise provided in Section 2.505, the right of a

seller or lessor of goods under Chapter 2 or 2A to retain or

acquire possession of the goods is not a "security interest," but

a seller or lessor may also acquire a "security interest" by

complying with Chapter 9. The retention or reservation of title

by a seller of goods notwithstanding shipment or delivery to the

buyer under Section 2.401 is limited in effect to a reservation

of a "security interest." Whether a transaction in the form of a

lease creates a security interest is determined pursuant to

Section 1.203.

(36) "Send" in connection with a writing, record, or notice

means:

(A) to deposit in the mail or deliver for transmission by any

other usual means of communication with postage or cost of

transmission provided for and properly addressed and, in the case

of an instrument, to an address specified thereon or otherwise

agreed, or if there be none to any address reasonable under the

circumstances; or

(B) in any other way cause to be received any record or notice

within the time at which it would have arrived if properly sent.

(37) "Signed" includes using any symbol executed or adopted with

present intention to adopt or accept a writing.

(38) "State" means a State of the United States, the District of

Columbia, Puerto Rico, the United States Virgin Islands, or any

territory or insular possession subject to the jurisdiction of

the United States.

(39) "Surety" includes a guarantor or other secondary obligor.

(40) "Term" means a portion of an agreement that relates to a

particular matter.

(41) "Unauthorized signature" means a signature made without

actual, implied, or apparent authority. The term includes a

forgery.

(42) "Warehouse receipt" means a document of title issued by a

person engaged in the business of storing goods for hire.

(43) "Writing" includes printing, typewriting, or any other

intentional reduction to tangible form. "Written" has a

corresponding meaning.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1973, 63rd Leg., p. 997, ch. 400, Sec. 2,

Jan. 1, 1974; Acts 1983, 68th Leg., p. 1535, ch. 290, Sec. 12,

eff. Aug. 29, 1983; Acts 1983, 68th Leg., p. 2575, ch. 442, Sec.

12, eff. Sept. 1, 1983; Acts 1989, 71st Leg., ch. 846, Sec. 1,

eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 921, Sec. 2, eff.

Jan. 1, 1996; Acts 1999, 76th Leg., ch. 414, Sec. 2.12, 2.13,

eff. July 1, 2001; Acts 2003, 78th Leg., ch. 542, Sec. 1, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 2, eff. September 1, 2005.

Sec. 1.202. NOTICE; KNOWLEDGE. (a) Subject to Subsection (f),

a person has "notice" of a fact if the person:

(1) has actual knowledge of it;

(2) has received a notice or notification of it; or

(3) from all the facts and circumstances known to the person at

the time in question, has reason to know that it exists.

(b) "Knowledge" means actual knowledge. "Knows" has a

corresponding meaning.

(c) "Discover," "learn," or words of similar import refer to

knowledge rather than to reason to know.

(d) A person "notifies" or "gives" a notice or notification to

another person by taking such steps as may be reasonably required

to inform the other person in ordinary course, whether or not the

other person actually comes to know of it.

(e) Subject to Subsection (f), a person "receives" a notice or

notification when:

(1) it comes to that person's attention; or

(2) it is duly delivered in a form reasonable under the

circumstances at the place of business through which the contract

was made or at another location held out by that person as the

place for receipt of such communications.

(f) Notice, knowledge, or a notice or notification received by

an organization is effective for a particular transaction from

the time it is brought to the attention of the individual

conducting that transaction and, in any event, from the time it

would have been brought to the individual's attention if the

organization had exercised due diligence. An organization

exercises due diligence if it maintains reasonable routines for

communicating significant information to the person conducting

the transaction and there is reasonable compliance with the

routines. Due diligence does not require an individual acting for

the organization to communicate information unless the

communication is part of the individual's regular duties or the

individual has reason to know of the transaction and that the

transaction would be materially affected by the information.

Amended by Acts 2003, 78th Leg., ch. 542, Sec. 1, eff. Sept. 1,

2003.

Sec. 1.203. LEASE DISTINGUISHED FROM SECURITY INTEREST. (a)

Whether a transaction in the form of a lease creates a lease or

security interest is determined by the facts of each case.

(b) A transaction in the form of a lease creates a security

interest if the consideration that the lessee is to pay the

lessor for the right to possession and use of the goods is an

obligation for the term of the lease and is not subject to

termination by the lessee, and:

(1) the original term of the lease is equal to or greater than

the remaining economic life of the goods;

(2) the lessee is bound to renew the lease for the remaining

economic life of the goods or is bound to become the owner of the

goods;

(3) the lessee has an option to renew the lease for the

remaining economic life of the goods for no additional

consideration or for nominal additional consideration upon

compliance with the lease agreement; or

(4) the lessee has an option to become the owner of the goods

for no additional consideration or for nominal additional

consideration upon compliance with the lease agreement.

(c) A transaction in the form of a lease does not create a

security interest merely because:

(1) the present value of the consideration the lessee is

obligated to pay the lessor for the right to possession and use

of the goods is substantially equal to or is greater than the

fair market value of the goods at the time the lease is entered

into;

(2) the lessee assumes risk of loss of the goods;

(3) the lessee agrees to pay, with respect to the goods, taxes,

insurance, filing, recording, or registration fees, or service or

maintenance costs;

(4) the lessee has an option to renew the lease or to become the

owner of the goods;

(5) the lessee has an option to renew the lease for a fixed rent

that is equal to or greater than the reasonably predictable fair

market rent for the use of the goods for the term of the renewal

at the time the option is to be performed; or

(6) the lessee has an option to become the owner of the goods

for a fixed price that is equal to or greater than the reasonably

predictable fair market value of the goods at the time the option

is to be performed.

(d) Additional consideration is nominal if it is less than the

lessee's reasonably predictable cost of performing under the

lease agreement if the option is not exercised. Additional

consideration is not nominal if:

(1) when the option to renew the lease is granted to the lessee,

the rent is stated to be the fair market rent for the use of the

goods for the term of the renewal determined at the time the

option is to be performed; or

(2) when the option to become the owner of the goods is granted

to the lessee, the price is stated to be the fair market value of

the goods determined at the time the option is to be performed.

(e) The "remaining economic life of the goods" and "reasonably

predictable" fair market rent, fair market value, or cost of

performing under the lease agreement must be determined with

reference to the facts and circumstances at the time the

transaction is entered into.

Amended by Acts 2003, 78th Leg., ch. 542, Sec. 1, eff. Sept. 1,

2003.

Sec. 1.204. VALUE. Except as otherwise provided in Chapters 3,

4, and 5, a person gives value for rights if the person acquires

them:

(1) in return for a binding commitment to extend credit or for

the extension of immediately available credit, whether or not

drawn upon and whether or not a charge-back is provided for in

the event of difficulties in collection;

(2) as security for, or in total or partial satisfaction of, a

preexisting claim;

(3) by accepting delivery under a preexisting contract for

purchase; or

(4) in return for any consideration sufficient to support a

simple contract.

Amended by Acts 2003, 78th Leg., ch. 542, Sec. 1, eff. Sept. 1,

2003.

Sec. 1.205. REASONABLE TIME; SEASONABLENESS. (a) Whether a

time for taking an action required by this title is reasonable

depends on the nature, purpose, and circumstances of the action.

(b) An action is taken seasonably if it is taken at or within

the time agreed or, if no time is agreed, at or within a

reasonable time.

Amended by Acts 2003, 78th Leg., ch. 542, Sec. 1, eff. Sept. 1,

2003.

Sec. 1.206. PRESUMPTIONS. Whenever this title creates a

"presumption" with respect to a fact, or provides that a fact is

"presumed," the trier of fact must find the existence of the fact

unless and until evidence is introduced that supports a finding

of its nonexistence.

Amended by Acts 2003, 78th Leg., ch. 542, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER C. TERRITORIAL APPLICABILITY AND GENERAL RULES

Sec. 1.301. TERRITORIAL APPLICATION OF THE TITLE; PARTIES' POWER

TO CHOOSE APPLICABLE LAW. (a) Except as provided hereafter in

this section, when a transaction bears a reasonable relation to

this state and also to another state or nation the parties may

agree that the law either of this state or of such other state or

nation shall govern their rights and duties. Failing such

agreement this title applies to transactions bearing an

appropriate relation to this state.

(b) Where one of the following provisions of this title

specifies the applicable law, that provision governs and a

contrary agreement is effective only to the extent permitted by

the law (including the conflict of laws rules) so specified:

Rights of creditors against sold goods. Section 2.402.

Applicability of the chapter on Leases. Sections 2A.105 and

2A.106.

Applicability of the chapter on Bank Deposits and Collections.

Section 4.102.

Governing law in the chapter on Funds Transfers. Section 4A.507.

Letters of Credit. Section 5.116.

Applicability of the chapter on Investment Securities. Section

8.110.

Law governing perfection, the effect of perfection or

nonperfection, and the priority of security interests and

agricultural liens. Sections 9.301-9.307.

(c) If a transaction that is subject to this title is a

"qualified transaction," as defined in Section 271.001, then

except as provided in Subsection (b) of this section, Chapter 271

governs the effect of an agreement by the parties that the law of

a particular jurisdiction governs an issue relating to the

transaction or that the law of a particular jurisdiction governs

the interpretation or construction of an agreement relating to

the transaction or a provision of the agreement.

Added by Acts 2003, 78th Leg., ch. 542, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.02, eff. April 1, 2009.

Sec. 1.302. VARIATION BY AGREEMENT. (a) Except as otherwise

provided in Subsection (b) or elsewhere in this title, the effect

of provisions of this title may be varied by agreement.

(b) The obligations of good faith, diligence, reasonableness,

and care prescribed by this title may not be disclaimed by

agreement. The parties, by agreement, may determine the standards

by which the performance of those obligations is to be measured

if those standards are not manifestly unreasonable. Whenever this

title requires an action to be taken within a reasonable time, a

time that is not manifestly unreasonable may be fixed by

agreement.

(c) The presence in certain provisions of this title of the

phrase "unless otherwise agreed," or words of similar import,

does not imply that the effect of other provisions may not be

varied by agreement under this section.

Added by Acts 2003, 78th Leg., ch. 542, Sec. 1, eff. Sept. 1,

2003.

Sec. 1.303. COURSE OF PERFORMANCE, COURSE OF DEALING, AND USAGE

OF TRADE. (a) A "course of performance" is a sequence of

conduct between the parties to a particular transaction that

exists if:

(1) the agreement of the parties with respect to the transaction

involves repeated occasions for performance by a party; and

(2) the other party, with knowledge of the nature of the

performance and opportunity for objection to it, accepts the

performance or acquiesces in it without objection.

(b) A course of dealing is a sequence of conduct concerning

previous transactions between the parties to a particular

transaction that is fairly to be regarded as establishing a

common basis of understanding for interpreting their expressions

and other conduct.

(c) A "usage of trade" is any practice or method of dealing

having such regularity of observance in a place, vocation, or

trade as to justify an expectation that it will be observed with

respect to the transaction in question. The existence and scope

of such a usage must be proved as facts. If it is established

that such a usage is embodied in a trade code or similar record,

the interpretation of the record is a question of law.

(d) A course of performance or course of dealing between the

parties or usage of trade in the vocation or trade in which they

are engaged or of which they are or should be aware is relevant

in ascertaining the meaning of the parties' agreement, may give

particular meaning to specific terms of the agreement, and may

supplement or qualify the terms of the agreement. A usage of

trade applicable in the place in which part of the performance

under the agreement is to occur may be so utilized as to that

part of the performance.

(e) Except as otherwise provided in Subsection (f), the express

terms of an agreement and any applicable course of performance,

course of dealing, or usage of trade must be construed whenever

reasonable as consistent with each other. If such a construction

is unreasonable:

(1) express terms prevail over course of performance, course of

dealing, and usage of trade;

(2) course of performance prevails over course of dealing and

usage of trade; and

(3) course of dealing prevails over usage of trade.

(f) Subject to Section 2.209, a course of performance is

relevant to show a waiver or modification of any term

inconsistent with the course of performance.

(g) Evidence of a relevant usage of trade offered by one party

is not admissible unless that party has given the other party

notice that the court finds sufficient to prevent unfair surprise

to the other party.

Added by Acts 2003, 78th Leg., ch. 542, Sec. 1, eff. Sept. 1,

2003.

Sec. 1.304. OBLIGATION OF GOOD FAITH. Every contract or duty

within this title imposes an obligation of good faith in its

performance and enforcement.

Added by Acts 2003, 78th Leg., ch. 542, Sec. 1, eff. Sept. 1,

2003.

Sec. 1.305. REMEDIES TO BE LIBERALLY ADMINISTERED. (a) The

remedies provided by this title must be liberally administered to

the end that the aggrieved party may be put in as good a position

as if the other party had fully performed but neither

consequential or special damages nor penal damages may be had

except as specifically provided in this title or by other rule of

law.

(b) Any right or obligation declared by this title is

enforceable by action unless the provision declaring it specifies

a different and limited effect.

Added by Acts 2003, 78th Leg., ch. 542, Sec. 1, eff. Sept. 1,

2003.

Sec. 1.306. WAIVER OF RENUNCIATION OF CLAIM OR RIGHT AFTER

BREACH. A claim or right arising out of an alleged breach may be

discharged in whole or in part without consideration by agreement

of the aggrieved party in an authenticated record.

Added by Acts 2003, 78th Leg., ch. 542, Sec. 1, eff. Sept. 1,

2003.

Sec. 1.307. PRIMA FACIE EVIDENCE BY THIRD-PARTY DOCUMENTS. A

document in due form purporting to be a bill of lading, policy or

certificate of insurance, official weigher's or inspector's

certificate, consular invoice, or any other document authorized

or required by the contract to be issued by a third party is

prima facie evidence of its own authenticity and genuineness and

of the facts stated in the document by the third party.

Added by Acts 2003, 78th Leg., ch. 542, Sec. 1, eff. Sept. 1,

2003.

Sec. 1.308. PERFORMANCE OR ACCEPTANCE UNDER RESERVATION OF

RIGHTS. (a) A party that with explicit reservation of rights

performs or promises performance or assents to performance in a

manner demanded or offered by the other party does not thereby

prejudice the rights reserved. Such words as "without prejudice,"

"under protest," or the like are sufficient.

(b) Subsection (a) does not apply to an accord and satisfaction.

Added by Acts 2003, 78th Leg., ch. 542, Sec. 1, eff. Sept. 1,

2003.

Sec. 1.309. OPTION TO ACCELERATE AT WILL. A term providing that

one party or that party's successor in interest may accelerate

payment or performance or require collateral or additional

collateral "at will" or when the party "deems itself insecure,"

or words of similar import, means that the party has power to do

so only if that party in good faith believes that the prospect of

payment or performance is impaired. The burden of establishing

lack of good faith is on the party against which the power has

been exercised.

Added by Acts 2003, 78th Leg., ch. 542, Sec. 1, eff. Sept. 1,

2003.

Sec. 1.310. SUBORDINATED OBLIGATIONS. An obligation may be

issued as subordinated to performance of another obligation of

the person obligated, or a creditor may subordinate its right to

performance of an obligation by agreement with either the person

obligated or another creditor of the person obligated.

Subordination does not create a security interest as against

either the common debtor or a subordinated creditor.

Added by Acts 2003, 78th Leg., ch. 542, Sec. 1, eff. Sept. 1,

2003.



CHAPTER 2. SALES

BUSINESS AND COMMERCE CODE

TITLE 1. UNIFORM COMMERCIAL CODE

CHAPTER 2. SALES

SUBCHAPTER A. SHORT TITLE, GENERAL CONSTRUCTION AND SUBJECT

MATTER

Sec. 2.101. SHORT TITLE. This chapter may be cited as Uniform

Commercial Code--Sales.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.102. SCOPE; CERTAIN SECURITY AND OTHER TRANSACTIONS

EXCLUDED FROM THIS CHAPTER. Unless the context otherwise

requires, this chapter applies to transactions in goods; it does

not apply to any transaction which although in the form of an

unconditional contract to sell or present sale is intended to

operate only as a security transaction nor does this chapter

impair or repeal any statute regulating sales to consumers,

farmers or other specified classes of buyers.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.103. DEFINITIONS AND INDEX OF DEFINITIONS. (a) In this

chapter unless the context otherwise requires

(1) "Buyer" means a person who buys or contracts to buy goods.

(2) Reserved.

(3) "Receipt" of goods means taking physical possession of them.

(4) "Seller" means a person who sells or contracts to sell

goods.

(b) Other definitions applying to this chapter or to specified

subchapters thereof, and the sections in which they appear are:

"Acceptance". Section 2.606.

"Banker's credit". Section 2.325.

"Between merchants". Section 2.104.

"Cancellation". Section 2.106(d).

"Commercial unit". Section 2.105.

"Confirmed credit". Section 2.325.

"Conforming to contract". Section 2.106.

"Contract for sale". Section 2.106.

"Cover". Section 2.712.

"Entrusting". Section 2.403.

"Financing agency". Section 2.104.

"Future goods". Section 2.105.

"Goods". Section 2.105.

"Identification". Section 2.501.

"Installment contract". Section 2.612.

"Letter of credit". Section 2.325.

"Lot". Section 2.105.

"Merchant". Section 2.104.

"Overseas". Section 2.323.

"Person in position of seller". Section 2.707.

"Present sale". Section 2.106.

"Sale". Section 2.106.

"Sale on approval". Section 2.326.

"Sale or return". Section 2.326.

"Termination". Section 2.106.

(c) The following definitions in other chapters apply to this

chapter:

"Check". Section 3.104.

"Consignee". Section 7.102.

"Consignor". Section 7.102.

"Consumer goods". Section 9.102.

"Control". Section 7.106.

"Dishonor". Section 3.502.

"Draft". Section 3.104.

(d) In addition Chapter 1 contains general definitions and

principles of construction and interpretation applicable

throughout this chapter.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.14, eff.

July 1, 2001; Acts 2003, 78th Leg., ch. 542, Sec. 2, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 3, eff. September 1, 2005.

Sec. 2.104. DEFINITIONS: "MERCHANT"; "BETWEEN MERCHANTS";

"FINANCING AGENCY". (a) "Merchant" means a person who deals in

goods of the kind or otherwise by his occupation holds himself

out as having knowledge or skill peculiar to the practices or

goods involved in the transaction or to whom such knowledge or

skill may be attributed by his employment of an agent or broker

or other intermediary who by his occupation holds himself out as

having such knowledge or skill.

(b) "Financing agency" means a bank, finance company or other

person who in the ordinary course of business makes advances

against goods or documents of title or who by arrangement with

either the seller or the buyer intervenes in ordinary course to

make or collect payment due or claimed under the contract for

sale, as by purchasing or paying the seller's draft or making

advances against it or by merely taking it for collection whether

or not documents of title accompany or are associated with the

draft. "Financing agency" includes also a bank or other person

who similarly intervenes between persons who are in the position

of seller and buyer in respect to the goods (Section 2.707).

(c) "Between merchants" means in any transaction with respect to

which both parties are chargeable with the knowledge or skill of

merchants.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 4, eff. September 1, 2005.

Sec. 2.105. DEFINITIONS: TRANSFERABILITY; "GOODS"; "FUTURE"

GOODS; "LOT"; "COMMERCIAL UNIT". (a) "Goods" means all things

(including specially manufactured goods) which are movable at the

time of identification to the contract for sale other than the

money in which the price is to be paid, investment securities

(Chapter 8) and things in action. "Goods" also includes the

unborn young of animals and growing crops and other identified

things attached to realty as described in the section on goods to

be severed from realty (Section 2.107).

(b) Goods must be both existing and identified before any

interest in them can pass. Goods which are not both existing and

identified are "future" goods. A purported present sale of future

goods or of any interest therein operates as a contract to sell.

(c) There may be a sale of a part interest in existing

identified goods.

(d) An undivided share in an identified bulk of fungible goods

is sufficiently identified to be sold although the quantity of

the bulk is not determined. Any agreed proportion of such a bulk

or any quantity thereof agreed upon by number, weight or other

measure may to the extent of the seller's interest in the bulk be

sold to the buyer who then becomes an owner in common.

(e) "Lot" means a parcel or a single article which is the

subject matter of a separate sale or delivery, whether or not it

is sufficient to perform the contract.

(f) "Commercial unit" means such a unit of goods as by

commercial usage is a single whole for purposes of sale and

division of which materially impairs its character or value on

the market or in use. A commercial unit may be a single article

(as a machine) or a set of articles (as a suite of furniture or

an assortment of sizes) or a quantity (as a bale, gross, or

carload) or any other unit treated in use or in the relevant

market as a single whole.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.106. DEFINITIONS: "CONTRACT"; "AGREEMENT"; "CONTRACT FOR

SALE"; "SALE"; "PRESENT SALE"; "CONFORMING" TO CONTRACT;

"TERMINATION"; "CANCELLATION". (a) In this chapter unless the

context otherwise requires "contract" and "agreement" are limited

to those relating to the present or future sale of goods.

"Contract for sale" includes both a present sale of goods and a

contract to sell goods at a future time. A "sale" consists in the

passing of title from the seller to the buyer for a price

(Section 2.401). A "present sale" means a sale which is

accomplished by the making of the contract.

(b) Goods or conduct including any part of a performance are

"conforming" or conform to the contract when they are in

accordance with the obligations under the contract.

(c) "Termination" occurs when either party pursuant to a power

created by agreement or law puts an end to the contract otherwise

than for its breach. On "termination" all obligations which are

still executory on both sides are discharged but any right based

on prior breach or performance survives.

(d) "Cancellation" occurs when either party puts an end to the

contract for breach by the other and its effect is the same as

that of "termination" except that the cancelling party also

retains any remedy for breach of the whole contract or any

unperformed balance.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.107. GOODS TO BE SEVERED FROM REALTY: RECORDING. (a) A

contract for the sale of minerals or the like (including oil and

gas) or a structure or its materials to be removed from realty is

a contract for the sale of goods within this chapter if they are

to be severed by the seller but until severance a purported

present sale thereof which is not effective as a transfer of an

interest in land is effective only as a contract to sell.

(b) A contract for the sale apart from the land of growing crops

or other things attached to realty and capable of severance

without material harm thereto but not described in Subsection (a)

or of timber to be cut is a contract for the sale of goods within

this chapter whether the subject matter is to be severed by the

buyer or by the seller even though it forms part of the realty at

the time of contracting, and the parties can by identification

effect a present sale before severance.

(c) The provisions of this section are subject to any third

party rights provided by the law relating to realty records, and

the contract for sale may be executed and recorded as a document

transferring an interest in land and shall then constitute notice

to third parties of the buyer's rights under the contract for

sale.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1973, 63rd Leg., p. 998, ch. 400, Sec. 3,

eff. Jan. 1, 1974.

SUBCHAPTER B. FORM, FORMATION AND READJUSTMENT OF CONTRACT

Sec. 2.201. FORMAL REQUIREMENTS; STATUTE OF FRAUDS. (a) Except

as otherwise provided in this section a contract for the sale of

goods for the price of $500 or more is not enforceable by way of

action or defense unless there is some writing sufficient to

indicate that a contract for sale has been made between the

parties and signed by the party against whom enforcement is

sought or by his authorized agent or broker. A writing is not

insufficient because it omits or incorrectly states a term agreed

upon but the contract is not enforceable under this paragraph

beyond the quantity of goods shown in such writing.

(b) Between merchants if within a reasonable time a writing in

confirmation of the contract and sufficient against the sender is

received and the party receiving it has reason to know its

contents, it satisfies the requirements of Subsection (a) against

such party unless written notice of objection to its contents is

given within ten days after it is received.

(c) A contract which does not satisfy the requirements of

Subsection (a) but which is valid in other respects is

enforceable

(1) if the goods are to be specially manufactured for the buyer

and are not suitable for sale to others in the ordinary course of

the seller's business and the seller, before notice of

repudiation is received and under circumstances which reasonably

indicate that the goods are for the buyer, has made either a

substantial beginning of their manufacture or commitments for

their procurement; or

(2) if the party against whom enforcement is sought admits in

his pleading, testimony or otherwise in court that a contract for

sale was made, but the contract is not enforceable under this

provision beyond the quantity of goods admitted; or

(3) with respect to goods for which payment has been made and

accepted or which have been received and accepted (Section

2.606).

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.202. FINAL WRITTEN EXPRESSION: PAROL OR EXTRINSIC

EVIDENCE. Terms with respect to which the confirmatory memoranda

of the parties agree or which are otherwise set forth in a

writing intended by the parties as a final expression of their

agreement with respect to such terms as are included therein may

not be contradicted by evidence of any prior agreement or of a

contemporaneous oral agreement but may be explained or

supplemented

(1) by course of performance, course of dealing, or usage of

trade (Section 1.303); and

(2) by evidence of consistent additional terms unless the court

finds the writing to have been intended also as a complete and

exclusive statement of the terms of the agreement.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 2003, 78th Leg., ch. 542, Sec. 3, eff.

Sept. 1, 2003.

Sec. 2.203. SEALS INOPERATIVE. The affixing of a seal to a

writing evidencing a contract for sale or an offer to buy or sell

goods does not constitute the writing a sealed instrument and the

law with respect to sealed instruments does not apply to such a

contract or offer.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.204. FORMATION IN GENERAL. (a) A contract for sale of

goods may be made in any manner sufficient to show agreement,

including conduct by both parties which recognizes the existence

of such a contract.

(b) An agreement sufficient to constitute a contract for sale

may be found even though the moment of its making is

undetermined.

(c) Even though one or more terms are left open a contract for

sale does not fail for indefiniteness if the parties have

intended to make a contract and there is a reasonably certain

basis for giving an appropriate remedy.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.205. FIRM OFFERS. An offer by a merchant to buy or sell

goods in a signed writing which by its terms gives assurance that

it will be held open is not revocable, for lack of consideration,

during the time stated or if no time is stated for a reasonable

time, but in no event may such period of irrevocability exceed

three months; but any such term of assurance on a form supplied

by the offeree must be separately signed by the offeror.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.206. OFFER AND ACCEPTANCE IN FORMATION OF CONTRACT. (a)

Unless otherwise unambiguously indicated by the language or

circumstances

(1) an offer to make a contract shall be construed as inviting

acceptance in any manner and by any medium reasonable in the

circumstances;

(2) an order or other offer to buy goods for prompt or current

shipment shall be construed as inviting acceptance either by a

prompt promise to ship or by the prompt or current shipment of

conforming or non-conforming goods, but such a shipment of

non-conforming goods does not constitute an acceptance if the

seller seasonably notifies the buyer that the shipment is offered

only as an accommodation to the buyer.

(b) Where the beginning of a requested performance is a

reasonable mode of acceptance an offeror who is not notified of

acceptance within a reasonable time may treat the offer as having

lapsed before acceptance.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.207. ADDITIONAL TERMS IN ACCEPTANCE OR CONFIRMATION. (a)

A definite and seasonable expression of acceptance or a written

confirmation which is sent within a reasonable time operates as

an acceptance even though it states terms additional to or

different from those offered or agreed upon, unless acceptance is

expressly made conditional on assent to the additional or

different terms.

(b) The additional terms are to be construed as proposals for

addition to the contract. Between merchants such terms become

part of the contract unless:

(1) the offer expressly limits acceptance to the terms of the

offer;

(2) they materially alter it; or

(3) notification of objection to them has already been given or

is given within a reasonable time after notice of them is

received.

(c) Conduct by both parties which recognizes the existence of a

contract is sufficient to establish a contract for sale although

the writings of the parties do not otherwise establish a

contract. In such case the terms of the particular contract

consist of those terms on which the writings of the parties

agree, together with any supplementary terms incorporated under

any other provisions of this title.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.209. MODIFICATION, RESCISSION AND WAIVER. (a) An

agreement modifying a contract within this chapter needs no

consideration to be binding.

(b) A signed agreement which excludes modification or rescission

except by a signed writing cannot be otherwise modified or

rescinded, but except as between merchants such a requirement on

a form supplied by the merchant must be separately signed by the

other party.

(c) The requirements of the statute of frauds section of this

chapter (Section 2.201) must be satisfied if the contract as

modified is within its provisions.

(d) Although an attempt at modification or rescission does not

satisfy the requirements of Subsection (b) or (c) it can operate

as a waiver.

(e) A party who has made a waiver affecting an executory portion

of the contract may retract the waiver by reasonable notification

received by the other party that strict performance will be

required of any term waived, unless the retraction would be

unjust in view of a material change of position in reliance on

the waiver.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.210. DELEGATION OF PERFORMANCE; ASSIGNMENT OF RIGHTS.

(a) A party may perform his duty through a delegate unless

otherwise agreed or unless the other party has a substantial

interest in having his original promisor perform or control the

acts required by the contract. No delegation of performance

relieves the party delegating of any duty to perform or any

liability for breach.

(b) Unless otherwise agreed all rights of either seller or buyer

can be assigned except where the assignment would materially

change the duty of the other party, or increase materially the

burden or risk imposed on him by his contract, or impair

materially his chance of obtaining return performance. A right to

damages for breach of the whole contract or a right arising out

of the assignor's due performance of his entire obligation can be

assigned despite agreement otherwise.

(c) The creation, attachment, perfection, or enforcement of a

security interest in the seller's interest under a contract is

not a transfer that materially changes the duty of or increases

materially the burden or risk imposed on the buyer or impairs

materially the buyer's chance of obtaining return performance

within the purview of Subsection (b) unless, and then only to the

extent that, enforcement actually results in a delegation of

material performance of the seller. Even in that event, the

creation, attachment, perfection, and enforcement of the security

interest remain effective, but (i) the seller is liable to the

buyer for damages caused by the delegation to the extent that the

damages could not reasonably be prevented by the buyer, and (ii)

a court having jurisdiction may grant other appropriate relief,

including cancellation of the contract for sale or an injunction

against enforcement of the security interest or consummation of

the enforcement.

(d) Unless the circumstances indicate the contrary a prohibition

of assignment of "the contract" is to be construed as barring

only the delegation to the assignee of the assignor's

performance.

(e) An assignment of "the contract" or of "all my rights under

the contract" or an assignment in similar general terms is an

assignment of rights and unless the language or the circumstances

(as in an assignment for security) indicate the contrary, it is a

delegation of performance of the duties of the assignor and its

acceptance by the assignee constitutes a promise by him to

perform those duties. This promise is enforceable by either the

assignor or the other party to the original contract.

(f) The other party may treat any assignment which delegates

performance as creating reasonable grounds for insecurity and may

without prejudice to his rights against the assignor demand

assurances from the assignee (Section 2.609).

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.15, eff.

July 1, 2001.

SUBCHAPTER C. GENERAL OBLIGATION AND CONSTRUCTION OF CONTRACT

Sec. 2.301. GENERAL OBLIGATIONS OF PARTIES. The obligation of

the seller is to transfer and deliver and that of the buyer is to

accept and pay in accordance with the contract.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.302. UNCONSCIONABLE CONTRACT OR CLAUSE. (a) If the

court as a matter of law finds the contract or any clause of the

contract to have been unconscionable at the time it was made the

court may refuse to enforce the contract, or it may enforce the

remainder of the contract without the unconscionable clause, or

it may so limit the application of any unconscionable clause as

to avoid any unconscionable result.

(b) When it is claimed or appears to the court that the contract

or any clause thereof may be unconscionable the parties shall be

afforded a reasonable opportunity to present evidence as to its

commercial setting, purpose and effect to aid the court in making

the determination.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.303. ALLOCATION OR DIVISION OF RISKS. Where this chapter

allocates a risk or a burden as between the parties "unless

otherwise agreed", the agreement may not only shift the

allocation but may also divide the risk or burden.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.304. PRICE PAYABLE IN MONEY, GOODS, REALTY, OR OTHERWISE.

(a) The price can be made payable in money or otherwise. If it

is payable in whole or in part in goods each party is a seller of

the goods which he is to transfer.

(b) Even though all or part of the price is payable in an

interest in realty the transfer of the goods and the seller's

obligations with reference to them are subject to this chapter,

but not the transfer of the interest in realty or the

transferor's obligations in connection therewith.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.305. OPEN PRICE TERM. (a) The parties if they so intend

can conclude a contract for sale even though the price is not

settled. In such a case the price is a reasonable price at the

time for delivery if

(1) nothing is said as to price; or

(2) the price is left to be agreed by the parties and they fail

to agree; or

(3) the price is to be fixed in terms of some agreed market or

other standard as set or recorded by a third person or agency and

it is not so set or recorded.

(b) A price to be fixed by the seller or by the buyer means a

price for him to fix in good faith.

(c) When a price left to be fixed otherwise than by agreement of

the parties fails to be fixed through fault of one party the

other may at his option treat the contract as cancelled or

himself fix a reasonable price.

(d) Where, however, the parties intend not to be bound unless

the price be fixed or agreed and it is not fixed or agreed there

is no contract. In such a case the buyer must return any goods

already received or if unable so to do must pay their reasonable

value at the time of delivery and the seller must return any

portion of the price paid on account.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.306. OUTPUT, REQUIREMENTS AND EXCLUSIVE DEALINGS. (a) A

term which measures the quantity by the output of the seller or

the requirements of the buyer means such actual output or

requirements as may occur in good faith, except that no quantity

unreasonably disproportionate to any stated estimate or in the

absence of a stated estimate to any normal or otherwise

comparable prior output or requirements may be tendered or

demanded.

(b) A lawful agreement by either the seller or the buyer for

exclusive dealing in the kind of goods concerned imposes unless

otherwise agreed an obligation by the seller to use best efforts

to supply the goods and by the buyer to use best efforts to

promote their sale.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.307. DELIVERY IN SINGLE LOT OR SEVERAL LOTS. Unless

otherwise agreed all goods called for by a contract for sale must

be tendered in a single delivery and payment is due only on such

tender but where the circumstances give either party the right to

make or demand delivery in lots the price if it can be

apportioned may be demanded for each lot.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.308. ABSENCE OF SPECIFIED PLACE FOR DELIVERY. Unless

otherwise agreed

(1) the place for delivery of goods is the seller's place of

business or if he has none his residence; but

(2) in a contract for sale of identified goods which to the

knowledge of the parties at the time of contracting are in some

other place, that place is the place for their delivery; and

(3) documents of title may be delivered through customary

banking channels.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.309. ABSENCE OF SPECIFIC TIME PROVISIONS; NOTICE OF

TERMINATION. (a) The time for shipment or delivery or any other

action under a contract if not provided in this chapter or agreed

upon shall be a reasonable time.

(b) Where the contract provides for successive performances but

is indefinite in duration it is valid for a reasonable time but

unless otherwise agreed may be terminated at any time by either

party.

(c) Termination of a contract by one party except on the

happening of an agreed event requires that reasonable

notification be received by the other party and an agreement

dispensing with notification is invalid if its operation would be

unconscionable.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.310. OPEN TIME FOR PAYMENT OR RUNNING OF CREDIT;

AUTHORITY TO SHIP UNDER RESERVATION. Unless otherwise agreed

(1) payment is due at the time and place at which the buyer is

to receive the goods even though the place of shipment is the

place of delivery; and

(2) if the seller is authorized to send the goods he may ship

them under reservation, and may tender the documents of title,

but the buyer may inspect the goods after their arrival before

payment is due unless such inspection is inconsistent with the

terms of the contract (Section 2.513); and

(3) if delivery is authorized and made by way of documents of

title otherwise than by Subdivision (2) then payment is due

regardless of where the goods are to be received:

(A) at the time and place at which the buyer is to receive

delivery of the tangible documents; or

(B) at the time the buyer is to receive delivery of the

electronic documents and at the seller's place of business or if

none, the seller's residence; and

(4) where the seller is required or authorized to ship the goods

on credit the credit period runs from the time of shipment but

post-dating the invoice or delaying its dispatch will

correspondingly delay the starting of the credit period.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 5, eff. September 1, 2005.

Sec. 2.311. OPTIONS AND COOPERATION RESPECTING PERFORMANCE. (a)

An agreement for sale which is otherwise sufficiently definite

(Subsection (c) of Section 2.204) to be a contract is not made

invalid by the fact that it leaves particulars of performance to

be specified by one of the parties. Any such specification must

be made in good faith and within limits set by commercial

reasonableness.

(b) Unless otherwise agreed specifications relating to

assortment of the goods are at the buyer's option and except as

otherwise provided in Subsections (a)(3) and (c) of Section 2.319

specifications or arrangements relating to shipment are at the

seller's option.

(c) Where such specification would materially affect the other

party's performance but is not seasonably made or where one

party's cooperation is necessary to the agreed performance of the

other but is not seasonably forthcoming, the other party in

addition to all other remedies

(1) is excused for any resulting delay in his own performance;

and

(2) may also either proceed to perform in any reasonable manner

or after the time for a material part of his own performance

treat the failure to specify or to cooperate as a breach by

failure to deliver or accept the goods.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.312. WARRANTY OF TITLE AND AGAINST INFRINGEMENT; BUYER'S

OBLIGATION AGAINST INFRINGEMENT. (a) Subject to Subsection (b)

there is in a contract for sale a warranty by the seller that

(1) the title conveyed shall be good, and its transfer rightful;

and

(2) the goods shall be delivered free from any security interest

or other lien or encumbrance of which the buyer at the time of

contracting has no knowledge.

(b) A warranty under Subsection (a) will be excluded or modified

only by specific language or by circumstances which give the

buyer reason to know that the person selling does not claim title

in himself or that he is purporting to sell only such right or

title as he or a third person may have.

(c) Unless otherwise agreed a seller who is a merchant regularly

dealing in goods of the kind warrants that the goods shall be

delivered free of the rightful claim of any third person by way

of infringement or the like but a buyer who furnishes

specifications to the seller must hold the seller harmless

against any such claim which arises out of compliance with the

specifications.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.313. EXPRESS WARRANTIES BY AFFIRMATION, PROMISE,

DESCRIPTION, SAMPLE. (a) Express warranties by the seller are

created as follows:

(1) Any affirmation of fact or promise made by the seller to the

buyer which relates to the goods and becomes part of the basis of

the bargain creates an express warranty that the goods shall

conform to the affirmation or promise.

(2) Any description of the goods which is made part of the basis

of the bargain creates an express warranty that the goods shall

conform to the description.

(3) Any sample or model which is made part of the basis of the

bargain creates an express warranty that the whole of the goods

shall conform to the sample or model.

(b) It is not necessary to the creation of an express warranty

that the seller use formal words such as "warrant" or "guarantee"

or that he have a specific intention to make a warranty, but an

affirmation merely of the value of the goods or a statement

purporting to be merely the seller's opinion or commendation of

the goods does not create a warranty.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.314. IMPLIED WARRANTY: MERCHANTABILITY; USAGE OF TRADE.

(a) Unless excluded or modified (Section 2.316), a warranty that

the goods shall be merchantable is implied in a contract for

their sale if the seller is a merchant with respect to goods of

that kind. Under this section the serving for value of food or

drink to be consumed either on the premises or elsewhere is a

sale.

(b) Goods to be merchantable must be at least such as

(1) pass without objection in the trade under the contract

description; and

(2) in the case of fungible goods, are of fair average quality

within the description; and

(3) are fit for the ordinary purposes for which such goods are

used; and

(4) run, within the variations permitted by the agreement, of

even kind, quality and quantity within each unit and among all

units involved; and

(5) are adequately contained, packaged, and labeled as the

agreement may require; and

(6) conform to the promises or affirmations of fact made on the

container or label if any.

(c) Unless excluded or modified (Section 2.316) other implied

warranties may arise from course of dealing or usage of trade.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.315. IMPLIED WARRANTY: FITNESS FOR PARTICULAR PURPOSE.

Where the seller at the time of contracting has reason to know

any particular purpose for which the goods are required and that

the buyer is relying on the seller's skill or judgment to select

or furnish suitable goods, there is unless excluded or modified

under the next section an implied warranty that the goods shall

be fit for such purpose.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.316. EXCLUSION OR MODIFICATION OF WARRANTIES. (a) Words

or conduct relevant to the creation of an express warranty and

words or conduct tending to negate or limit warranty shall be

construed wherever reasonable as consistent with each other; but

subject to the provisions of this chapter on parol or extrinsic

evidence (Section 2.202) negation or limitation is inoperative to

the extent that such construction is unreasonable.

(b) Subject to Subsection (c), to exclude or modify the implied

warranty of merchantability or any part of it the language must

mention merchantability and in case of a writing must be

conspicuous, and to exclude or modify any implied warranty of

fitness the exclusion must be by a writing and conspicuous.

Language to exclude all implied warranties of fitness is

sufficient if it states, for example, that "There are no

warranties which extend beyond the description on the face

hereof."

(c) Notwithstanding Subsection (b)

(1) unless the circumstances indicate otherwise, all implied

warranties are excluded by expressions like "as is", "with all

faults" or other language which in common understanding calls the

buyer's attention to the exclusion of warranties and makes plain

that there is no implied warranty; and

(2) when the buyer before entering into the contract has

examined the goods or the sample or model as fully as he desired

or has refused to examine the goods there is no implied warranty

with regard to defects which an examination ought in the

circumstances to have revealed to him; and

(3) an implied warranty can also be excluded or modified by

course of dealing or course of performance or usage of trade.

(d) Remedies for breach of warranty can be limited in accordance

with the provisions of this chapter on liquidation or limitation

of damages and on contractual modification of remedy (Sections

2.718 and 2.719).

(e) The implied warranties of merchantability and fitness shall

not be applicable to the furnishing of human blood, blood plasma,

or other human tissue or organs from a blood bank or reservoir of

such other tissues or organs. Such blood, blood plasma or tissue

or organs shall not for the purpose of this Title be considered

commodities subject to sale or barter, but shall be considered as

medical services.

(f) The implied warranties of merchantability and fitness do not

apply to the sale or barter of livestock or its unborn young.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1979, 66th Leg., p. 190, ch. 99, Sec. 1,

eff. May 2, 1979.

Sec. 2.317. CUMULATION AND CONFLICT OF WARRANTIES EXPRESS OR

IMPLIED. Warranties whether express or implied shall be

construed as consistent with each other and as cumulative, but if

such construction is unreasonable the intention of the parties

shall determine which warranty is dominant. In ascertaining that

intention the following rules apply:

(1) Exact or technical specifications displace an inconsistent

sample or model or general language of description.

(2) A sample from an existing bulk displaces inconsistent

general language of description.

(3) Express warranties displace inconsistent implied warranties

other than an implied warranty of fitness for a particular

purpose.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.318. CHAPTER NEUTRAL ON QUESTION OF THIRD PARTY

BENEFICIARIES OF WARRANTIES OF QUALITY AND ON NEED FOR PRIVITY OF

CONTRACT. This chapter does not provide whether anyone other

than a buyer may take advantage of an express or implied warranty

of quality made to the buyer or whether the buyer or anyone

entitled to take advantage of a warranty made to the buyer may

sue a third party other than the immediate seller for

deficiencies in the quality of the goods. These matters are left

to the courts for their determination.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.319. F.O.B. AND F.A.S. TERMS. (a) Unless otherwise

agreed the term F.O.B. (which means "free on board") at a named

place, even though used only in connection with the stated price,

is a delivery term under which

(1) when the term is F.O.B. the place of shipment, the seller

must at that place ship the goods in the manner provided in this

chapter (Section 2.504) and bear the expense and risk of putting

them into the possession of the carrier; or

(2) when the term is F.O.B. the place of destination, the seller

must at his own expense and risk transport the goods to that

place and there tender delivery of them in the manner provided in

this chapter (Section 2.503);

(3) when under either Subdivision (1) or (2) the term is also

F.O.B. vessel, car or other vehicle, the seller must in addition

at his own expense and risk load the goods on board. If the term

is F.O.B. vessel the buyer must name the vessel and in an

appropriate case the seller must comply with the provisions of

this chapter on the form of bill of lading (Section 2.323).

(b) Unless otherwise agreed the term F.A.S. vessel (which means

"free alongside") at a named port, even though used only in

connection with the stated price, is a delivery term under which

the seller must

(1) at his own expense and risk deliver the goods alongside the

vessel in the manner usual in that port or on a dock designated

and provided by the buyer; and

(2) obtain and tender a receipt for the goods in exchange for

which the carrier is under a duty to issue a bill of lading.

(c) Unless otherwise agreed in any case falling within

Subsection (a)(1) or (3) or Subsection (b) the buyer must

seasonably give any needed instructions for making delivery,

including when the term is F.A.S. or F.O.B. the loading berth of

the vessel and in an appropriate case its name and sailing date.

The seller may treat the failure of needed instructions as a

failure of cooperation under this chapter (Section 2.311). He may

also at his option move the goods in any reasonable manner

preparatory to delivery or shipment.

(d) Under the term F.O.B. vessel or F.A.S. unless otherwise

agreed the buyer must make payment against tender of the required

documents and the seller may not tender nor the buyer demand

delivery of the goods in substitution for the documents.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.320. C.I.F. AND C. & F. TERMS. (a) The term C.I.F.

means that the price includes in a lump sum the cost of the goods

and the insurance and freight to the named destination. The term

C. & F. or C.F. means that the price so includes cost and

freight to the named destination.

(b) Unless otherwise agreed and even though used only in

connection with the stated price and destination, the term C.I.F.

destination or its equivalent requires the seller at his own

expense and risk to

(1) put the goods into the possession of a carrier at the port

for shipment and obtain a negotiable bill or bills of lading

covering the entire transportation to the named destination; and

(2) load the goods and obtain a receipt from the carrier (which

may be contained in the bill of lading) showing that the freight

has been paid or provided for; and

(3) obtain a policy or certificate of insurance, including any

war risk insurance, of a kind and on terms then current at the

port of shipment in the usual amount, in the currency of the

contract, shown to cover the same goods covered by the bill of

lading and providing for payment of loss to the order of the

buyer or for the account of whom it may concern; but the seller

may add to the price the amount of the premium for any such war

risk insurance; and

(4) prepare an invoice of the goods and procure any other

documents required to effect shipment or to comply with the

contract; and

(5) forward and tender with commercial promptness all the

documents in due form and with any indorsement necessary to

perfect the buyer's rights.

(c) Unless otherwise agreed the term C. & F. or its

equivalent has the same effect and imposes upon the seller the

same obligations and risks as a C.I.F. term except the obligation

as to insurance.

(d) Under the term C.I.F. or C. & F. unless otherwise agreed

the buyer must make payment against tender of the required

documents and the seller may not tender nor the buyer demand

delivery of the goods in substitution for the documents.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.321. C.I.F. OR C. & F.: "NET LANDED WEIGHTS";

"PAYMENT ON ARRIVAL"; WARRANTY OF CONDITION ON ARRIVAL. Under a

contract containing a term C.I.F. or C. & F.

(a) Where the price is based on or is to be adjusted according

to "net landed weights", "delivered weights", "out turn" quantity

or quality or the like, unless otherwise agreed the seller must

reasonably estimate the price. The payment due on tender of the

documents called for by the contract is the amount so estimated,

but after final adjustment of the price a settlement must be made

with commercial promptness.

(b) An agreement described in Subsection (a) or any warranty of

quality or condition of the goods on arrival places upon the

seller the risk of ordinary deterioration, shrinkage and the like

in transportation but has no effect on the place or time of

identification to the contract for sale or delivery or on the

passing of the risk of loss.

(c) Unless otherwise agreed where the contract provides for

payment on or after arrival of the goods the seller must before

payment allow such preliminary inspection as is feasible; but if

the goods are lost delivery of the documents and payment are due

when the goods should have arrived.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.322. DELIVERY "EX-SHIP". (a) Unless otherwise agreed a

term for delivery of goods "ex-ship" (which means from the

carrying vessel) or in equivalent language is not restricted to a

particular ship and requires delivery from a ship which has

reached a place at the named port of destination where goods of

the kind are usually discharged.

(b) Under such a term unless otherwise agreed

(1) the seller must discharge all liens arising out of the

carriage and furnish the buyer with a direction which puts the

carrier under a duty to deliver the goods; and

(2) the risk of loss does not pass to the buyer until the goods

leave the ship's tackle or are otherwise properly unloaded.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.323. FORM OF BILL OF LADING REQUIRED IN OVERSEAS

SHIPMENT; "OVERSEAS". (a) Where the contract contemplates

overseas shipment and contains a term C.I.F. or C. & F. or

F.O.B. vessel, the seller unless otherwise agreed must obtain a

negotiable bill of lading stating that the goods have been loaded

on board or, in the case of a term C.I.F. or C. & F.,

received for shipment.

(b) Where in a case within Subsection (a) a bill of lading has

been issued in a set of parts, unless otherwise agreed if the

documents are not to be sent from abroad the buyer may demand

tender of the full set; otherwise only one part of the bill of

lading need be tendered. Even if the agreement expressly requires

a full set

(1) due tender of a single part is acceptable within the

provisions of this chapter on cure of improper delivery

(Subsection (a) of Section 2.508); and

(2) even though the full set is demanded, if the documents are

sent from abroad the person tendering an incomplete set may

nevertheless require payment upon furnishing an indemnity which

the buyer in good faith deems adequate.

(c) A shipment by water or by air or a contract contemplating

such shipment is "overseas" insofar as by usage of trade or

agreement it is subject to the commercial, financing or shipping

practices characteristic of international deep water commerce.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.324. "NO ARRIVAL, NO SALE" TERM. Under a term "no

arrival, no sale" or terms of like meaning, unless otherwise

agreed,

(1) the seller must properly ship conforming goods and if they

arrive by any means he must tender them on arrival but he assumes

no obligation that the goods will arrive unless he has caused the

non-arrival; and

(2) where without fault of the seller the goods are in part lost

or have so deteriorated as no longer to conform to the contract

or arrive after the contract time, the buyer may proceed as if

there had been casualty to identified goods (Section 2.613).

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.325. "LETTER OF CREDIT" TERM; "CONFIRMED CREDIT". (a)

Failure of the buyer seasonably to furnish an agreed letter of

credit is a breach of the contract for sale.

(b) The delivery to seller of a proper letter of credit suspends

the buyer's obligation to pay. If the letter of credit is

dishonored, the seller may on seasonable notification to the

buyer require payment directly from him.

(c) Unless otherwise agreed the term "letter of credit" or

"banker's credit" in a contract for sale means an irrevocable

credit issued by a financing agency of good repute and, where the

shipment is overseas, of good international repute. The term

"confirmed credit" means that the credit must also carry the

direct obligation of such an agency which does business in the

seller's financial market.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.326. SALE ON APPROVAL AND SALE OR RETURN; RIGHTS OF

CREDITORS. (a) Unless otherwise agreed, if delivered goods may

be returned by the buyer even though they conform to the

contract, the transaction is

(1) a "sale on approval" if the goods are delivered primarily

for use, and

(2) a "sale or return" if the goods are delivered primarily for

resale.

(b) Goods held on approval are not subject to the claims of the

buyer's creditors until acceptance; goods held on sale or return

are subject to such claims while in the buyer's possession.

(c) Any "or return" term of a contract for sale is to be treated

as a separate contract for sale within the statute of frauds

section of this chapter (Section 2.201) and as contradicting the

sale aspect of the contract within the provisions of this chapter

on parol or extrinsic evidence (Section 2.202).

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1977, 65th Leg., p. 1530, ch. 623, Sec. 4,

eff. Aug. 29, 1977; Acts 1999, 76th Leg., ch. 414, Sec. 2.16,

eff. July 1, 2001.

Sec. 2.327. SPECIAL INCIDENTS OF SALE ON APPROVAL AND SALE OR

RETURN. (a) Under a sale on approval unless otherwise agreed

(1) although the goods are identified to the contract the risk

of loss and the title do not pass to the buyer until acceptance;

and

(2) use of the goods consistent with the purpose of trial is not

acceptance but failure seasonably to notify the seller of

election to return the goods is acceptance, and if the goods

conform to the contract acceptance of any part is acceptance of

the whole; and

(3) after due notification of election to return, the return is

at the seller's risk and expense but a merchant buyer must follow

any reasonable instructions.

(b) Under a sale or return unless otherwise agreed

(1) the option to return extends to the whole or any commercial

unit of the goods while in substantially their original

condition, but must be exercised seasonably; and

(2) the return is at the buyer's risk and expense.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.328. SALE BY AUCTION. (a) In a sale by auction if goods

are put up in lots each lot is the subject of a separate sale.

(b) A sale by auction is complete when the auctioneer so

announces by the fall of the hammer or in other customary manner.

Where a bid is made while the hammer is falling in acceptance of

a prior bid the auctioneer may in his discretion reopen the

bidding or declare the goods sold under the bid on which the

hammer was falling.

(c) Such a sale is with reserve unless the goods are in explicit

terms put up without reserve. In an auction with reserve the

auctioneer may withdraw the goods at any time until he announces

completion of the sale. In an auction without reserve, after the

auctioneer calls for bids on an article or lot, that article or

lot cannot be withdrawn unless no bid is made within a reasonable

time. In either case a bidder may retract his bid until the

auctioneer's announcement of completion of the sale, but a

bidder's retraction does not revive any previous bid.

(d) If the auctioneer knowingly receives a bid on the seller's

behalf or the seller makes or procures such a bid, and notice has

not been given that liberty for such bidding is reserved, the

buyer may at his option avoid the sale or take the goods at the

price of the last good faith bid prior to the completion of the

sale. This subsection shall not apply to any bid at a forced

sale.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

SUBCHAPTER D. TITLE, CREDITORS AND GOOD FAITH PURCHASERS

Sec. 2.401. PASSING OF TITLE; RESERVATION FOR SECURITY; LIMITED

APPLICATION OF THIS SECTION. Each provision of this chapter with

regard to the rights, obligations and remedies of the seller, the

buyer, purchasers or other third parties applies irrespective of

title to the goods except where the provision refers to such

title. Insofar as situations are not covered by the other

provisions of this chapter and matters concerning title become

material the following rules apply:

(a) Title to goods cannot pass under a contract for sale prior

to their identification to the contract (Section 2.501), and

unless otherwise explicitly agreed the buyer acquires by their

identification a special property as limited by this title. Any

retention or reservation by the seller of the title (property) in

goods shipped or delivered to the buyer is limited in effect to a

reservation of a security interest. Subject to these provisions

and to the provisions of the chapter on Secured Transactions

(Chapter 9), title to goods passes from the seller to the buyer

in any manner and on any conditions explicitly agreed on by the

parties.

(b) Unless otherwise explicitly agreed title passes to the buyer

at the time and place at which the seller completes his

performance with reference to the physical delivery of the goods,

despite any reservation of a security interest and even though a

document of title is to be delivered at a different time or

place; and in particular and despite any reservation of a

security interest by the bill of lading

(1) if the contract requires or authorizes the seller to send

the goods to the buyer but does not require him to deliver them

at destination, title passes to the buyer at the time and place

of shipment; but

(2) if the contract requires delivery at destination, title

passes on tender there.

(c) Unless otherwise explicitly agreed where delivery is to be

made without moving the goods,

(1) if the seller is to deliver a tangible document of title,

title passes at the time when and the place where he delivers

such documents and if the seller is to deliver an electronic

document of title, title passes when the seller delivers the

document; or

(2) if the goods are at the time of contracting already

identified and no documents are to be delivered, title passes at

the time and place of contracting.

(d) A rejection or other refusal by the buyer to receive or

retain the goods, whether or not justified, or a justified

revocation of acceptance revests title to the goods in the

seller. Such revesting occurs by operation of law and is not a

"sale".

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 6, eff. September 1, 2005.

Sec. 2.402. RIGHTS OF SELLER'S CREDITORS AGAINST SOLD GOODS.

(a) Except as provided in Subsections (b) and (c), rights of

unsecured creditors of the seller with respect to goods which

have been identified to a contract for sale are subject to the

buyer's rights to recover the goods under this chapter (Sections

2.502 and 2.716).

(b) A creditor of the seller may treat a sale or an

identification of goods to a contract for sale as void if as

against him a retention of possession by the seller is fraudulent

under any rule of law of the state where the goods are situated,

except that retention of possession in good faith and current

course of trade by a merchant-seller for a commercially

reasonable time after a sale or identification is not fraudulent.

(c) Nothing in this chapter shall be deemed to impair the rights

of creditors of the seller

(1) under the provisions of the chapter on Secured Transactions

(Chapter 9); or

(2) where identification to the contract or delivery is made not

in current course of trade but in satisfaction of or as security

for a pre-existing claim for money, security or the like and is

made under circumstances which under any rule of law of the state

where the goods are situated would apart from this chapter

constitute the transaction a fraudulent transfer or voidable

preference.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.403. POWER TO TRANSFER; GOOD FAITH PURCHASE OF GOODS;

"ENTRUSTING". (a) A purchaser of goods acquires all title which

his transferor had or had power to transfer except that a

purchaser of a limited interest acquires rights only to the

extent of the interest purchased. A person with voidable title

has power to transfer a good title to a good faith purchaser for

value. When goods have been delivered under a transaction of

purchase the purchaser has such power even though

(1) the transferor was deceived as to the identity of the

purchaser, or

(2) the delivery was in exchange for a check which is later

dishonored, or

(3) it was agreed that the transaction was to be a "cash sale",

or

(4) the delivery was procured through fraud punishable as

larcenous under the criminal law.

(b) Any entrusting of possession of goods to a merchant who

deals in goods of that kind gives him power to transfer all

rights of the entruster to a buyer in ordinary course of

business.

(c) "Entrusting" includes any delivery and any acquiescence in

retention of possession regardless of any condition expressed

between the parties to the delivery or acquiescence and

regardless of whether the procurement of the entrusting or the

possessor's disposition of the goods have been such as to be

larcenous under the criminal law.

(d) The rights of other purchasers of goods and of lien

creditors are governed by the chapters on Secured Transactions

(Chapter 9) and Documents of Title (Chapter 7).

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1993, 73rd Leg., ch. 570, Sec. 3, eff.

Sept. 1, 1993.

SUBCHAPTER E. PERFORMANCE

Sec. 2.501. INSURABLE INTEREST IN GOODS; MANNER OF

IDENTIFICATION OF GOODS. (a) The buyer obtains a special

property and an insurable interest in goods by identification of

existing goods as goods to which the contract refers even though

the goods so identified are non-conforming and he has an option

to return or reject them. Such identification can be made at any

time and in any manner explicitly agreed to by the parties. In

the absence of explicit agreement identification occurs

(1) when the contract is made if it is for the sale of goods

already existing and identified;

(2) if the contract is for the sale of future goods other than

those described in Subdivision (3), when goods are shipped,

marked or otherwise designated by the seller as goods to which

the contract refers;

(3) when the crops are planted or otherwise become growing crops

or the young are conceived if the contract is for the sale of

unborn young to be born within twelve months after contracting or

for the sale of crops to be harvested within twelve months or the

next normal harvest season after contracting whichever is longer.

(b) The seller retains an insurable interest in goods so long as

title to or any security interest in the goods remains in him and

where the identification is by the seller alone he may until

default or insolvency or notification to the buyer that the

identification is final substitute other goods for those

identified.

(c) Nothing in this section impairs any insurable interest

recognized under any other statute or rule of law.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.502. BUYER'S RIGHT TO GOODS ON SELLER'S REPUDIATION,

FAILURE TO DELIVER, OR INSOLVENCY. (a) Subject to Subsections

(b) and (c) and even though the goods have not been shipped a

buyer who has paid a part or all of the price of goods in which

he has a special property under the provisions of the immediately

preceding section may on making and keeping good a tender of any

unpaid portion of their price recover them from the seller if:

(1) in the case of goods bought for personal, family, or

household purposes, the seller repudiates or fails to deliver as

required by the contract; or

(2) in all cases, the seller becomes insolvent within ten days

after receipt of the first installment on their price.

(b) The buyer's right to recover the goods under Subsection

(a)(1) vests upon acquisition of a special property, even if the

seller had not then repudiated or failed to deliver.

(c) If the identification creating his special property has been

made by the buyer he acquires the right to recover the goods only

if they conform to the contract for sale.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.17, eff.

July 1, 2001.

Sec. 2.503. MANNER OF SELLER'S TENDER OF DELIVERY. (a) Tender

of delivery requires that the seller put and hold conforming

goods at the buyer's disposition and give the buyer any

notification reasonably necessary to enable him to take delivery.

The manner, time and place for tender are determined by the

agreement and this chapter, and in particular

(1) tender must be at a reasonable hour, and if it is of goods

they must be kept available for the period reasonably necessary

to enable the buyer to take possession; but

(2) unless otherwise agreed the buyer must furnish facilities

reasonably suited to the receipt of the goods.

(b) Where the case is within the next section respecting

shipment tender requires that the seller comply with its

provisions.

(c) Where the seller is required to deliver at a particular

destination tender requires that he comply with Subsection (a)

and also in any appropriate case tender documents as described in

Subsections (d) and (e) of this section.

(d) Where goods are in the possession of a bailee and are to be

delivered without being moved

(1) tender requires that the seller either tender a negotiable

document of title covering such goods or procure acknowledgment

by the bailee of the buyer's right to possession of the goods;

but

(2) tender to the buyer of a non-negotiable document of title or

of a written direction to the bailee to deliver is sufficient

tender unless the buyer seasonably objects, and receipt by the

bailee of notification of the buyer's rights fixes those rights

as against the bailee and all third persons; but risk of loss of

the goods and of any failure by the bailee to honor the

non-negotiable document of title or to obey the direction remains

on the seller until the buyer has had a reasonable time to

present the document or direction, and a refusal by the bailee to

honor the document or to obey the direction defeats the tender.

(e) Where the contract requires the seller to deliver documents

(1) he must tender all such documents in correct form, except as

provided in this chapter with respect to bills of lading in a set

(Subsection (b) of Section 2.323); and

(2) tender through customary banking channels is sufficient and

dishonor of a draft accompanying or associated with the documents

constitutes non-acceptance or rejection.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1983, 68th Leg., p. 1530, ch. 290, Sec. 1,

eff. Aug. 29, 1983.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 7, eff. September 1, 2005.

Sec. 2.504. SHIPMENT BY SELLER. Where the seller is required or

authorized to send the goods to the buyer and the contract does

not require him to deliver them at a particular destination, then

unless otherwise agreed he must

(1) put the goods in the possession of such a carrier and make

such a contract for their transportation as may be reasonable

having regard to the nature of the goods and other circumstances

of the case; and

(2) obtain and promptly deliver or tender in due form any

document necessary to enable the buyer to obtain possession of

the goods or otherwise required by the agreement or by usage of

trade; and

(3) promptly notify the buyer of the shipment.

Failure to notify the buyer under Subdivision (3) or to make a

proper contract under Subdivision (1) is a ground for rejection

only if material delay or loss ensues.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.505. SELLER'S SHIPMENT UNDER RESERVATION. (a) Where the

seller has identified goods to the contract by or before

shipment:

(1) his procurement of a negotiable bill of lading to his own

order or otherwise reserves in him a security interest in the

goods. His procurement of the bill to the order of a financing

agency or of the buyer indicates in addition only the seller's

expectation of transferring that interest to the person named.

(2) a non-negotiable bill of lading to himself or his nominee

reserves possession of the goods as security but except in a case

of conditional delivery (Subsection (b) of Section 2.507) a

non-negotiable bill of lading naming the buyer as consignee

reserves no security interest even though the seller retains

possession or control of the bill of lading.

(b) When shipment by the seller with reservation of a security

interest is in violation of the contract for sale it constitutes

an improper contract for transportation within the preceding

section but impairs neither the rights given to the buyer by

shipment and identification of the goods to the contract nor the

seller's powers as a holder of a negotiable document of title.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 8, eff. September 1, 2005.

Sec. 2.506. RIGHTS OF FINANCING AGENCY. (a) A financing agency

by paying or purchasing for value a draft which relates to a

shipment of goods acquires to the extent of the payment or

purchase and in addition to its own rights under the draft and

any document of title securing it any rights of the shipper in

the goods including the right to stop delivery and the shipper's

right to have the draft honored by the buyer.

(b) The right to reimbursement of a financing agency which has

in good faith honored or purchased the draft under commitment to

or authority from the buyer is not impaired by subsequent

discovery of defects with reference to any relevant document

which was apparently regular.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 9, eff. September 1, 2005.

Sec. 2.507. EFFECT OF SELLER'S TENDER; DELIVERY ON CONDITION.

(a) Tender of delivery is a condition to the buyer's duty to

accept the goods and, unless otherwise agreed, to his duty to pay

for them. Tender entitles the seller to acceptance of the goods

and to payment according to the contract.

(b) Where payment is due and demanded on the delivery to the

buyer of goods or documents of title, his right as against the

seller to retain or dispose of them is conditional upon his

making the payment due.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.508. CURE BY SELLER OF IMPROPER TENDER OR DELIVERY;

REPLACEMENT. (a) Where any tender or delivery by the seller is

rejected because non-conforming and the time for performance has

not yet expired, the seller may seasonably notify the buyer of

his intention to cure and may then within the contract time make

a conforming delivery.

(b) Where the buyer rejects a non-conforming tender which the

seller had reasonable grounds to believe would be acceptable with

or without money allowance the seller may if he seasonably

notifies the buyer have a further reasonable time to substitute a

conforming tender.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.509. RISK OF LOSS IN THE ABSENCE OF BREACH. (a) Where

the contract requires or authorizes the seller to ship the goods

by carrier

(1) if it does not require him to deliver them at a particular

destination, the risk of loss passes to the buyer when the goods

are duly delivered to the carrier even though the shipment is

under reservation (Section 2.505); but

(2) if it does require him to deliver them at a particular

destination and the goods are there duly tendered while in the

possession of the carrier, the risk of loss passes to the buyer

when the goods are there duly so tendered as to enable the buyer

to take delivery.

(b) Where the goods are held by a bailee to be delivered without

being moved, the risk of loss passes to the buyer

(1) on the buyer's receipt of possession or control of a

negotiable document of title covering the goods; or

(2) on acknowledgment by the bailee of the buyer's right to

possession of the goods; or

(3) after the buyer's receipt of possession or control of a

non-negotiable document of title or other written direction to

deliver, as provided in Subsection (d)(2) of Section 2.503.

(c) In any case not within Subsection (a) or (b), the risk of

loss passes to the buyer on his receipt of the goods if the

seller is a merchant; otherwise the risk passes to the buyer on

tender of delivery.

(d) The provisions of this section are subject to contrary

agreement of the parties and to the provisions of this chapter on

sale on approval (Section 2.327) and on effect of breach on risk

of loss (Section 2.510).

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1983, 68th Leg., p. 1531, ch. 290, Sec. 2,

eff. Aug. 29, 1983.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 10, eff. September 1, 2005.

Sec. 2.510. EFFECT OF BREACH ON RISK OF LOSS. (a) Where a

tender or delivery of goods so fails to conform to the contract

as to give a right of rejection the risk of their loss remains on

the seller until cure or acceptance.

(b) Where the buyer rightfully revokes acceptance he may to the

extent of any deficiency in his effective insurance coverage

treat the risk of loss as having rested on the seller from the

beginning.

(c) Where the buyer as to conforming goods already identified to

the contract for sale repudiates or is otherwise in breach before

risk of their loss has passed to him, the seller may to the

extent of any deficiency in his effective insurance coverage

treat the risk of loss as resting on the buyer for a commercially

reasonable time.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.511. TENDER OF PAYMENT BY BUYER; PAYMENT BY CHECK. (a)

Unless otherwise agreed tender of payment is a condition to the

seller's duty to tender and complete any delivery.

(b) Tender of payment is sufficient when made by any means or in

any manner current in the ordinary course of business unless the

seller demands payment in legal tender and gives any extension of

time reasonably necessary to procure it.

(c) Subject to the provisions of this title on the effect of an

instrument on an obligation (Section 3.802), payment by check is

conditional and is defeated as between the parties by dishonor of

the check on due presentment.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.512. PAYMENT BY BUYER BEFORE INSPECTION. (a) Where the

contract requires payment before inspection non-conformity of the

goods does not excuse the buyer from so making payment unless

(1) the non-conformity appears without inspection; or

(2) despite tender of the required documents circumstances would

justify injunction against honor under this title (Section

5.109(b)).

(b) Payment pursuant to Subsection (a) does not constitute an

acceptance of goods or impair the buyer's right to inspect or any

of his remedies.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1999, 76th Leg., ch. 4, Sec. 3, eff. Sept.

1, 1999.

Sec. 2.513. BUYER'S RIGHT TO INSPECTION OF GOODS. (a) Unless

otherwise agreed and subject to Subsection (c), where goods are

tendered or delivered or identified to the contract for sale, the

buyer has a right before payment or acceptance to inspect them at

any reasonable place and time and in any reasonable manner. When

the seller is required or authorized to send the goods to the

buyer, the inspection may be after their arrival.

(b) Expenses of inspection must be borne by the buyer but may be

recovered from the seller if the goods do not conform and are

rejected.

(c) Unless otherwise agreed and subject to the provisions of

this chapter on C.I.F. contracts (Subsection (c) of Section

2.321), the buyer is not entitled to inspect the goods before

payment of the price when the contract provides

(1) for delivery "C.O.D." or on other like terms; or

(2) for payment against documents of title, except where such

payment is due only after the goods are to become available for

inspection.

(d) A place or method of inspection fixed by the parties is

presumed to be exclusive but unless otherwise expressly agreed it

does not postpone identification or shift the place for delivery

or for passing the risk of loss. If compliance becomes

impossible, inspection shall be as provided in this section

unless the place or method fixed was clearly intended as an

indispensable condition failure of which avoids the contract.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.514. WHEN DOCUMENTS DELIVERABLE ON ACCEPTANCE; WHEN ON

PAYMENT. Unless otherwise agreed documents against which a draft

is drawn are to be delivered to the drawee on acceptance of the

draft if it is payable more than three days after presentment;

otherwise, only on payment.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.515. PRESERVING EVIDENCE OF GOODS IN DISPUTE. In

furtherance of the adjustment of any claim or dispute

(1) either party on reasonable notification to the other and for

the purpose of ascertaining the facts and preserving evidence has

the right to inspect, test and sample the goods including such of

them as may be in the possession or control of the other; and

(2) the parties may agree to a third party inspection or survey

to determine the conformity or condition of the goods and may

agree that the findings shall be binding upon them in any

subsequent litigation or adjustment.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

SUBCHAPTER F. BREACH, REPUDIATION AND EXCUSE

Sec. 2.601. BUYER'S RIGHTS ON IMPROPER DELIVERY. Subject to the

provisions of this chapter on breach in installment contracts

(Section 2.612) and unless otherwise agreed under the sections on

contractual limitations of remedy (Sections 2.718 and 2.719), if

the goods or the tender of delivery fail in any respect to

conform to the contract, the buyer may

(1) reject the whole; or

(2) accept the whole; or

(3) accept any commercial unit or units and reject the rest.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.602. MANNER AND EFFECT OF RIGHTFUL REJECTION. (a)

Rejection of goods must be within a reasonable time after their

delivery or tender. It is ineffective unless the buyer seasonably

notifies the seller.

(b) Subject to the provisions of the two following sections on

rejected goods (Sections 2.603 and 2.604),

(1) after rejection any exercise of ownership by the buyer with

respect to any commercial unit is wrongful as against the seller;

and

(2) if the buyer has before rejection taken physical possession

of goods in which he does not have a security interest under the

provisions of this chapter (Subsection (c) of Section 2.711), he

is under a duty after rejection to hold them with reasonable care

at the seller's disposition for a time sufficient to permit the

seller to remove them; but

(3) the buyer has no further obligations with regard to goods

rightfully rejected.

(c) The seller's rights with respect to goods wrongfully

rejected are governed by the provisions of this chapter on

Seller's remedies in general (Section 2.703).

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.603. MERCHANT BUYER'S DUTIES AS TO RIGHTFULLY REJECTED

GOODS. (a) Subject to any security interest in the buyer

(Subsection (c) of Section 2.711), when the seller has no agent

or place of business at the market of rejection a merchant buyer

is under a duty after rejection of goods in his possession or

control to follow any reasonable instructions received from the

seller with respect to the goods and in the absence of such

instructions to make reasonable efforts to sell them for the

seller's account if they are perishable or threaten to decline in

value speedily. Instructions are not reasonable if on demand

indemnity for expenses is not forthcoming.

(b) When the buyer sells goods under Subsection (a), he is

entitled to reimbursement from the seller or out of the proceeds

for reasonable expenses of caring for and selling them, and if

the expenses include no selling commission then to such

commission as is usual in the trade or if there is none to a

reasonable sum not exceeding ten per cent on the gross proceeds.

(c) In complying with this section the buyer is held only to

good faith and good faith conduct hereunder is neither acceptance

nor conversion nor the basis of an action for damages.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.604. BUYER'S OPTIONS AS TO SALVAGE OF RIGHTFULLY REJECTED

GOODS. Subject to the provisions of the immediately preceding

section on perishables if the seller gives no instructions within

a reasonable time after notification of rejection the buyer may

store the rejected goods for the seller's account or reship them

to him or resell them for the seller's account with reimbursement

as provided in the preceding section. Such action is not

acceptance or conversion.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.605. WAIVER OF BUYER'S OBJECTIONS BY FAILURE TO

PARTICULARIZE. (a) The buyer's failure to state in connection

with rejection a particular defect which is ascertainable by

reasonable inspection precludes him from relying on the unstated

defect to justify rejection or to establish breach

(1) where the seller could have cured it if stated seasonably;

or

(2) between merchants when the seller has after rejection made a

request in writing for a full and final written statement of all

defects on which the buyer proposes to rely.

(b) Payment against documents made without reservation of rights

precludes recovery of the payment for defects apparent in the

documents.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 11, eff. September 1, 2005.

Sec. 2.606. WHAT CONSTITUTES ACCEPTANCE OF GOODS. (a)

Acceptance of goods occurs when the buyer

(1) after a reasonable opportunity to inspect the goods

signifies to the seller that the goods are conforming or that he

will take or retain them in spite of their non-conformity; or

(2) fails to make an effective rejection (Subsection (a) of

Section 2.602), but such acceptance does not occur until the

buyer has had a reasonable opportunity to inspect them; or

(3) does any act inconsistent with the seller's ownership; but

if such act is wrongful as against the seller it is an acceptance

only if ratified by him.

(b) Acceptance of a part of any commercial unit is acceptance of

that entire unit.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.607. EFFECT OF ACCEPTANCE; NOTICE OF BREACH; BURDEN OF

ESTABLISHING BREACH AFTER ACCEPTANCE; NOTICE OF CLAIM OR

LITIGATION TO PERSON ANSWERABLE OVER. (a) The buyer must pay at

the contract rate for any goods accepted.

(b) Acceptance of goods by the buyer precludes rejection of the

goods accepted and if made with knowledge of a non-conformity

cannot be revoked because of it unless the acceptance was on the

reasonable assumption that the non-conformity would be seasonably

cured but acceptance does not of itself impair any other remedy

provided by this chapter for non-conformity.

(c) Where a tender has been accepted

(1) the buyer must within a reasonable time after he discovers

or should have discovered any breach notify the seller of breach

or be barred from any remedy; and

(2) if the claim is one for infringement or the like (Subsection

(c) of Section 2.312) and the buyer is sued as a result of such a

breach he must so notify the seller within a reasonable time

after he receives notice of the litigation or be barred from any

remedy over for liability established by the litigation.

(d) The burden is on the buyer to establish any breach with

respect to the goods accepted.

(e) Where the buyer is sued for breach of a warranty or other

obligation for which his seller is answerable over

(1) he may give his seller written notice of the litigation. If

the notice states that the seller may come in and defend and that

if the seller does not do so he will be bound in any action

against him by his buyer by any determination of fact common to

the two litigations, then unless the seller after seasonable

receipt of the notice does come in and defend he is so bound.

(2) if the claim is one for infringement or the like (Subsection

(c) of Section 2.312) the original seller may demand in writing

that his buyer turn over to him control of the litigation

including settlement or else be barred from any remedy over and

if he also agrees to bear all expense and to satisfy any adverse

judgment, then unless the buyer after seasonable receipt of the

demand does turn over control the buyer is so barred.

(f) The provisions of Subsections (c), (d) and (e) apply to any

obligation of a buyer to hold the seller harmless against

infringement or the like (Subsection (c) of Section 2.312).

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.608. REVOCATION OF ACCEPTANCE IN WHOLE OR IN PART. (a)

The buyer may revoke his acceptance of a lot or commercial unit

whose non-conformity substantially impairs its value to him if he

has accepted it

(1) on the reasonable assumption that its non-conformity would

be cured and it has not been seasonably cured; or

(2) without discovery of such non-conformity if his acceptance

was reasonably induced either by the difficulty of discovery

before acceptance or by the seller's assurances.

(b) Revocation of acceptance must occur within a reasonable time

after the buyer discovers or should have discovered the ground

for it and before any substantial change in condition of the

goods which is not caused by their own defects. It is not

effective until the buyer notifies the seller of it.

(c) A buyer who so revokes has the same rights and duties with

regard to the goods involved as if he had rejected them.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.609. RIGHT TO ADEQUATE ASSURANCE OF PERFORMANCE. (a) A

contract for sale imposes an obligation on each party that the

other's expectation of receiving due performance will not be

impaired. When reasonable grounds for insecurity arise with

respect to the performance of either party the other may in

writing demand adequate assurance of due performance and until he

receives such assurance may if commercially reasonable suspend

any performance for which he has not already received the agreed

return.

(b) Between merchants the reasonableness of grounds for

insecurity and the adequacy of any assurance offered shall be

determined according to commercial standards.

(c) Acceptance of any improper delivery or payment does not

prejudice the aggrieved party's right to demand adequate

assurance of future performance.

(d) After receipt of a justified demand failure to provide

within a reasonable time not exceeding thirty days such assurance

of due performance as is adequate under the circumstances of the

particular case is a repudiation of the contract.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.610. ANTICIPATORY REPUDIATION. When either party

repudiates the contract with respect to a performance not yet due

the loss of which will substantially impair the value of the

contract to the other, the aggrieved party may

(1) for a commercially reasonable time await performance by the

repudiating party; or

(2) resort to any remedy for breach (Section 2.703 or Section

2.711), even though he has notified the repudiating party that he

would await the latter's performance and has urged retraction;

and

(3) in either case suspend his own performance or proceed in

accordance with the provisions of this chapter on the seller's

right to identify goods to the contract notwithstanding breach or

to salvage unfinished goods (Section 2.704).

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.611. RETRACTION OF ANTICIPATORY REPUDIATION. (a) Until

the repudiating party's next performance is due he can retract

his repudiation unless the aggrieved party has since the

repudiation cancelled or materially changed his position or

otherwise indicated that he considers the repudiation final.

(b) Retraction may be by any method which clearly indicates to

the aggrieved party that the repudiating party intends to

perform, but must include any assurance justifiably demanded

under the provisions of this chapter (Section 2.609).

(c) Retraction reinstates the repudiating party's rights under

the contract with due excuse and allowance to the aggrieved party

for any delay occasioned by the repudiation.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.612. "INSTALLMENT CONTRACT"; BREACH. (a) An

"installment contract" is one which requires or authorizes the

delivery of goods in separate lots to be separately accepted,

even though the contract contains a clause "each delivery is a

separate contract" or its equivalent.

(b) The buyer may reject any installment which is non-conforming

if the non-conformity substantially impairs the value of that

installment and cannot be cured or if the non-conformity is a

defect in the required documents; but if the non-conformity does

not fall within Subsection (c) and the seller gives adequate

assurance of its cure the buyer must accept that installment.

(c) Whenever non-conformity or default with respect to one or

more installments substantially impairs the value of the whole

contract there is a breach of the whole. But the aggrieved party

reinstates the contract if he accepts a non-conforming

installment without seasonably notifying of cancellation or if he

brings an action with respect only to past installments or

demands performance as to future installments.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.613. CASUALTY TO IDENTIFIED GOODS. Where the contract

requires for its performance goods identified when the contract

is made, and the goods suffer casualty without fault of either

party before the risk of loss passes to the buyer, or in a proper

case under a "no arrival, no sale" term (Section 2.324) then

(1) if the loss is total the contract is avoided; and

(2) if the loss is partial or the goods have so deteriorated as

no longer to conform to the contract the buyer may nevertheless

demand inspection and at his option either treat the contract as

avoided or accept the goods with due allowance from the contract

price for the deterioration or the deficiency in quantity but

without further right against the seller.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.614. SUBSTITUTED PERFORMANCE. (a) Where without fault

of either party the agreed berthing, loading, or unloading

facilities fail or an agreed type of carrier becomes unavailable

or the agreed manner of delivery otherwise becomes commercially

impracticable but a commercially reasonable substitute is

available, such substitute performance must be tendered and

accepted.

(b) If the agreed means or manner of payment fails because of

domestic or foreign governmental regulation, the seller may

withhold or stop delivery unless the buyer provides a means or

manner of payment which is commercially a substantial equivalent.

If delivery has already been taken, payment by the means or in

the manner provided by the regulation discharges the buyer's

obligation unless the regulation is discriminatory, oppressive or

predatory.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.615. EXCUSE BY FAILURE OF PRESUPPOSED CONDITIONS. Except

so far as a seller may have assumed a greater obligation and

subject to the preceding section on substituted performance:

(1) Delay in delivery or non-delivery in whole or in part by a

seller who complies with Subdivisions (2) and (3) is not a breach

of his duty under a contract for sale if performance as agreed

has been made impracticable by the occurrence of a contingency

the non-occurrence of which was a basic assumption on which the

contract was made or by compliance in good faith with any

applicable foreign or domestic governmental regulation or order

whether or not it later proves to be invalid.

(2) Where the causes mentioned in Subdivision (1) affect only a

part of the seller's capacity to perform, he must allocate

production and deliveries among his customers but may at his

option include regular customers not then under contract as well

as his own requirements for further manufacture. He may so

allocate in any manner which is fair and reasonable.

(3) The seller must notify the buyer seasonably that there will

be delay or non-delivery and, when allocation is required under

Subdivision (2), of the estimated quota thus made available for

the buyer.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.616. PROCEDURE ON NOTICE CLAIMING EXCUSE. (a) Where the

buyer receives notification of a material or indefinite delay or

an allocation justified under the preceding section he may by

written notification to the seller as to any delivery concerned,

and where the prospective deficiency substantially impairs the

value of the whole contract under the provisions of this chapter

relating to breach of installment contracts (Section 2.612), then

also as to the whole,

(1) terminate and thereby discharge any unexecuted portion of

the contract; or

(2) modify the contract by agreeing to take his available quota

in substitution.

(b) If after receipt of such notification from the seller the

buyer fails so to modify the contract within a reasonable time

not exceeding thirty days the contract lapses with respect to any

deliveries affected.

(c) The provisions of this section may not be negated by

agreement except insofar as the seller has assumed a greater

obligation under the preceding section.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

SUBCHAPTER G. REMEDIES

Sec. 2.701. REMEDIES FOR BREACH OF COLLATERAL CONTRACTS NOT

IMPAIRED. Remedies for breach of any obligation or promise

collateral or ancillary to a contract for sale are not impaired

by the provisions of this chapter.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.702. SELLER'S REMEDIES ON DISCOVERY OF BUYER'S

INSOLVENCY. (a) Where the seller discovers the buyer to be

insolvent he may refuse delivery except for cash including

payment for all goods theretofore delivered under the contract,

and stop delivery under this chapter (Section 2.705).

(b) Where the seller discovers that the buyer has received goods

on credit while insolvent he may reclaim the goods upon demand

made within ten days after the receipt, but if misrepresentation

of solvency has been made to the particular seller in writing

within three months before delivery the ten day limitation does

not apply. Except as provided in this subsection the seller may

not base a right to reclaim goods on the buyer's fraudulent or

innocent misrepresentation of solvency or of intent to pay.

(c) The seller's right to reclaim under Subsection (b) is

subject to the rights of a buyer in ordinary course or other good

faith purchaser or lien creditor under this chapter (Section

2.403). Successful reclamation of goods excludes all other

remedies with respect to them.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.703. SELLER'S REMEDIES IN GENERAL. Where the buyer

wrongfully rejects or revokes acceptance of goods or fails to

make a payment due on or before delivery or repudiates with

respect to a part or the whole, then with respect to any goods

directly affected and, if the breach is of the whole contract

(Section 2.612), then also with respect to the whole undelivered

balance, the aggrieved seller may

(1) withhold delivery of such goods;

(2) stop delivery by any bailee as hereafter provided (Section

2.705);

(3) proceed under the next section respecting goods still

unidentified to the contract;

(4) resell and recover damages as hereafter provided (Section

2.706);

(5) recover damages for non-acceptance (Section 2.708) or in a

proper case the price (Section 2.709);

(6) cancel.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.704. SELLER'S RIGHT TO IDENTIFY GOODS TO THE CONTRACT

NOTWITHSTANDING BREACH OR TO SALVAGE UNFINISHED GOODS. (a) An

aggrieved seller under the preceding section may

(1) identify to the contract conforming goods not already

identified if at the time he learned of the breach they are in

his possession or control;

(2) treat as the subject of resale goods which have demonstrably

been intended for the particular contract even though those goods

are unfinished.

(b) Where the goods are unfinished an aggrieved seller may in

the exercise of reasonable commercial judgment for the purposes

of avoiding loss and of effective realization either complete the

manufacture and wholly identify the goods to the contract or

cease manufacture and resell for scrap or salvage value or

proceed in any other reasonable manner.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.705. SELLER'S STOPPAGE OF DELIVERY IN TRANSIT OR

OTHERWISE. (a) The seller may stop delivery of goods in the

possession of a carrier or other bailee when he discovers the

buyer to be insolvent (Section 2.702) and may stop delivery of

carload, truckload, planeload or larger shipments of express or

freight when the buyer repudiates or fails to make a payment due

before delivery or if for any other reason the seller has a right

to withhold or reclaim the goods.

(b) As against such buyer the seller may stop delivery until

(1) receipt of the goods by the buyer; or

(2) acknowledgment to the buyer by any bailee of the goods

except a carrier that the bailee holds the goods for the buyer;

or

(3) such acknowledgment to the buyer by a carrier by reshipment

or as a warehouse; or

(4) negotiation to the buyer of any negotiable document of title

covering the goods.

(c)(1) To stop delivery the seller must so notify as to enable

the bailee by reasonable diligence to prevent delivery of the

goods.

(2) After such notification the bailee must hold and deliver the

goods according to the directions of the seller but the seller is

liable to the bailee for any ensuing charges or damages.

(3) If a negotiable document of title has been issued for goods

the bailee is not obliged to obey a notification to stop until

surrender of possession or control of the document.

(4) A carrier who has issued a non-negotiable bill of lading is

not obliged to obey a notification to stop received from a person

other than the consignor.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 12, eff. September 1, 2005.

Sec. 2.706. SELLER'S RESALE INCLUDING CONTRACT FOR RESALE. (a)

Under the conditions stated in Section 2.703 on seller's

remedies, the seller may resell the goods concerned or the

undelivered balance thereof. Where the resale is made in good

faith and in a commercially reasonable manner the seller may

recover the difference between the resale price and the contract

price together with any incidental damages allowed under the

provisions of this chapter (Section 2.710), but less expenses

saved in consequence of the buyer's breach.

(b) Except as otherwise provided in Subsection (c) or unless

otherwise agreed resale may be at public or private sale

including sale by way of one or more contracts to sell or of

identification to an existing contract of the seller. Sale may be

as a unit or in parcels and at any time and place and on any

terms but every aspect of the sale including the method, manner,

time, place and terms must be commercially reasonable. The resale

must be reasonably identified as referring to the broken

contract, but it is not necessary that the goods be in existence

or that any or all of them have been identified to the contract

before the breach.

(c) Where the resale is at private sale the seller must give the

buyer reasonable notification of his intention to resell.

(d) Where the resale is at public sale

(1) only identified goods can be sold except where there is a

recognized market for a public sale of futures in goods of the

kind; and

(2) it must be made at a usual place or market for public sale

if one is reasonably available and except in the case of goods

which are perishable or threaten to decline in value speedily the

seller must give the buyer reasonable notice of the time and

place of the resale; and

(3) if the goods are not to be within the view of those

attending the sale the notification of sale must state the place

where the goods are located and provide for their reasonable

inspection by prospective bidders; and

(4) the seller may buy.

(e) A purchaser who buys in good faith at a resale takes the

goods free of any rights of the original buyer even though the

seller fails to comply with one or more of the requirements of

this section.

(f) The seller is not accountable to the buyer for any profit

made on any resale. A person in the position of a seller (Section

2.707) or a buyer who has rightfully rejected or justifiably

revoked acceptance must account for any excess over the amount of

his security interest, as hereinafter defined (Subsection (c) of

Section 2.711).

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.707. "PERSON IN THE POSITION OF A SELLER". (a) A

"person in the position of a seller" includes as against a

principal an agent who has paid or become responsible for the

price of goods on behalf of his principal or anyone who otherwise

holds a security interest or other right in goods similar to that

of a seller.

(b) A person in the position of a seller may as provided in this

chapter withhold or stop delivery (Section 2.705) and resell

(Section 2.706) and recover incidental damages (Section 2.710).

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.708. SELLER'S DAMAGES FOR NON-ACCEPTANCE OR REPUDIATION.

(a) Subject to Subsection (b) and to the provisions of this

chapter with respect to proof of market price (Section 2.723),

the measure of damages for non-acceptance or repudiation by the

buyer is the difference between the market price at the time and

place for tender and the unpaid contract price together with any

incidental damages provided in this chapter (Section 2.710), but

less expenses saved in consequence of the buyer's breach.

(b) If the measure of damages provided in Subsection (a) is

inadequate to put the seller in as good a position as performance

would have done then the measure of damages is the profit

(including reasonable overhead) which the seller would have made

from full performance by the buyer, together with any incidental

damages provided in this chapter (Section 2.710), due allowance

for costs reasonably incurred and due credit for payments or

proceeds of resale.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.709. ACTION FOR THE PRICE. (a) When the buyer fails to

pay the price as it becomes due the seller may recover, together

with any incidental damages under the next section, the price

(1) of goods accepted or of conforming goods lost or damaged

within a commercially reasonable time after risk of their loss

has passed to the buyer; and

(2) of goods identified to the contract if the seller is unable

after reasonable effort to resell them at a reasonable price or

the circumstances reasonably indicate that such effort will be

unavailing.

(b) Where the seller sues for the price he must hold for the

buyer any goods which have been identified to the contract and

are still in his control except that if resale becomes possible

he may resell them at any time prior to the collection of the

judgment. The net proceeds of any such resale must be credited to

the buyer and payment of the judgment entitles him to any goods

not resold.

(c) After the buyer has wrongfully rejected or revoked

acceptance of the goods or has failed to make a payment due or

has repudiated (Section 2.610), a seller who is held not entitled

to the price under this section shall nevertheless be awarded

damages for nonacceptance under the preceding section.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.710. SELLER'S INCIDENTAL DAMAGES. Incidental damages to

an aggrieved seller include any commercially reasonable charges,

expenses or commissions incurred in stopping delivery, in the

transportation, care and custody of goods after the buyer's

breach, in connection with return or resale of the goods or

otherwise resulting from the breach.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.711. BUYER'S REMEDIES IN GENERAL; BUYER'S SECURITY

INTEREST IN REJECTED GOODS. (a) Where the seller fails to make

delivery or repudiates or the buyer rightfully rejects or

justifiably revokes acceptance then with respect to any goods

involved, and with respect to the whole if the breach goes to the

whole contract (Section 2.612), the buyer may cancel and whether

or not he has done so may in addition to recovering so much of

the price as has been paid

(1) "cover" and have damages under the next section as to all

the goods affected whether or not they have been identified to

the contract; or

(2) recover damages for non-delivery as provided in this chapter

(Section 2.713).

(b) Where the seller fails to deliver or repudiates the buyer

may also

(1) if the goods have been identified recover them as provided

in this chapter (Section 2.502); or

(2) in a proper case obtain specific performance or replevy the

goods as provided in this chapter (Section 2.716).

(c) On rightful rejection or justifiable revocation of

acceptance a buyer has a security interest in goods in his

possession or control for any payments made on their price and

any expenses reasonably incurred in their inspection, receipt,

transportation, care and custody and may hold such goods and

resell them in like manner as an aggrieved seller (Section

2.706).

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.712. "COVER"; BUYER'S PROCUREMENT OF SUBSTITUTE GOODS.

(a) After a breach within the preceding section the buyer may

"cover" by making in good faith and without unreasonable delay

any reasonable purchase of or contract to purchase goods in

substitution for those due from the seller.

(b) The buyer may recover from the seller as damages the

difference between the cost of cover and the contract price

together with any incidental or consequential damages as

hereinafter defined (Section 2.715), but less expenses saved in

consequence of the seller's breach.

(c) Failure of the buyer to effect cover within this section

does not bar him from any other remedy.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.713. BUYER'S DAMAGES FOR NON-DELIVERY OR REPUDIATION.

(a) Subject to the provisions of this chapter with respect to

proof of market price (Section 2.723), the measure of damages for

non-delivery or repudiation by the seller is the difference

between the market price at the time when the buyer learned of

the breach and the contract price together with any incidental

and consequential damages provided in this chapter (Section

2.715), but less expenses saved in consequence of the seller's

breach.

(b) Market price is to be determined as of the place for tender

or, in cases of rejection after arrival or revocation of

acceptance, as of the place of arrival.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.714. BUYER'S DAMAGES FOR BREACH IN REGARD TO ACCEPTED

GOODS. (a) Where the buyer has accepted goods and given

notification (Subsection (c) of Section 2.607) he may recover as

damages for any non-conformity of tender the loss resulting in

the ordinary course of events from the seller's breach as

determined in any manner which is reasonable.

(b) The measure of damages for breach of warranty is the

difference at the time and place of acceptance between the value

of the goods accepted and the value they would have had if they

had been as warranted, unless special circumstances show

proximate damages of a different amount.

(c) In a proper case any incidental and consequential damages

under the next section may also be recovered.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.715. BUYER'S INCIDENTAL AND CONSEQUENTIAL DAMAGES. (a)

Incidental damages resulting from the seller's breach include

expenses reasonably incurred in inspection, receipt,

transportation and care and custody of goods rightfully rejected,

any commercially reasonable charges, expenses or commissions in

connection with effecting cover and any other reasonable expense

incident to the delay or other breach.

(b) Consequential damages resulting from the seller's breach

include

(1) any loss resulting from general or particular requirements

and needs of which the seller at the time of contracting had

reason to know and which could not reasonably be prevented by

cover or otherwise; and

(2) injury to person or property proximately resulting from any

breach of warranty.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.716. BUYER'S RIGHT TO SPECIFIC PERFORMANCE OR REPLEVIN.

(a) Specific performance may be decreed where the goods are

unique or in other proper circumstances.

(b) The decree for specific performance may include such terms

and conditions as to payment of the price, damages, or other

relief as the court may deem just.

(c) The buyer has a right of replevin for goods identified to

the contract if after reasonable effort he is unable to effect

cover for such goods or the circumstances reasonably indicate

that such effort will be unavailing or if the goods have been

shipped under reservation and satisfaction of the security

interest in them has been made or tendered. In the case of goods

bought for personal, family, or household purposes, the buyer's

right of replevin vests upon acquisition of a special property,

even if the seller had not then repudiated or failed to deliver.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.18, eff.

July 1, 2001.

Sec. 2.717. DEDUCTION OF DAMAGES FROM THE PRICE. The buyer on

notifying the seller of his intention to do so may deduct all or

any part of the damages resulting from any breach of the contract

from any part of the price still due under the same contract.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.718. LIQUIDATION OR LIMITATION OF DAMAGES; DEPOSITS. (a)

Damages for breach by either party may be liquidated in the

agreement but only at an amount which is reasonable in the light

of the anticipated or actual harm caused by the breach, the

difficulties of proof of loss, and the inconvenience or

non-feasibility of otherwise obtaining an adequate remedy. A term

fixing unreasonably large liquidated damages is void as a

penalty.

(b) Where the seller justifiably withholds delivery of goods

because of the buyer's breach, the buyer is entitled to

restitution of any amount by which the sum of his payments

exceeds

(1) the amount to which the seller is entitled by virtue of

terms liquidating the seller's damages in accordance with

Subsection (a), or

(2) in the absence of such terms, twenty percent of the value of

the total performance for which the buyer is obligated under the

contract or $500, whichever is smaller.

(c) The buyer's right to restitution under Subsection (b) is

subject to offset to the extent that the seller establishes

(1) a right to recover damages under the provisions of this

chapter other than Subsection (a), and

(2) the amount or value of any benefits received by the buyer

directly or indirectly by reason of the contract.

(d) Where a seller has received payment in goods their

reasonable value or the proceeds of their resale shall be treated

as payments for the purposes of Subsection (b); but if the seller

has notice of the buyer's breach before reselling goods received

in part performance, his resale is subject to the conditions laid

down in this chapter on resale by an aggrieved seller (Section

2.706).

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.719. CONTRACTUAL MODIFICATION OR LIMITATION OF REMEDY.

(a) Subject to the provisions of Subsections (b) and (c) of this

section and of the preceding section on liquidation and

limitation of damages,

(1) the agreement may provide for remedies in addition to or in

substitution for those provided in this chapter and may limit or

alter the measure of damages recoverable under this chapter, as

by limiting the buyer's remedies to return of the goods and

repayment of the price or to repair and replacement of

non-conforming goods or parts; and

(2) resort to a remedy as provided is optional unless the remedy

is expressly agreed to be exclusive, in which case it is the sole

remedy.

(b) Where circumstances cause an exclusive or limited remedy to

fail of its essential purpose, remedy may be had as provided in

this title.

(c) Consequential damages may be limited or excluded unless the

limitation or exclusion is unconscionable. Limitation of

consequential damages for injury to the person in the case of

consumer goods is prima facie unconscionable but limitation of

damages where the loss is commercial is not.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.720. EFFECT OF "CANCELLATION" OR "RESCISSION" ON CLAIMS

FOR ANTECEDENT BREACH. Unless the contrary intention clearly

appears, expressions of "cancellation" or "rescission" of the

contract or the like shall not be construed as a renunciation or

discharge of any claim in damages for an antecedent breach.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.721. REMEDIES FOR FRAUD. Remedies for material

misrepresentation or fraud include all remedies available under

this chapter for non-fraudulent breach. Neither rescission or a

claim for rescission of the contract for sale nor rejection or

return of the goods shall bar or be deemed inconsistent with a

claim for damages or other remedy.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.722. WHO CAN SUE THIRD PARTIES FOR INJURY TO GOODS.

Where a third party so deals with goods which have been

identified to a contract for sale as to cause actionable injury

to a party to that contract

(1) a right of action against the third party is in either party

to the contract for sale who has title to or a security interest

or a special property or an insurable interest in the goods; and

if the goods have been destroyed or converted a right of action

is also in the party who either bore the risk of loss under the

contract for sale or has since the injury assumed that risk as

against the other;

(2) if at the time of the injury the party plaintiff did not

bear the risk of loss as against the other party to the contract

for sale and there is no arrangement between them for disposition

of the recovery, his suit or settlement is, subject to his own

interest, as a fiduciary for the other party to the contract;

(3) either party may with the consent of the other sue for the

benefit of whom it may concern.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.723. PROOF OF MARKET PRICE: TIME AND PLACE. (a) If an

action based on anticipatory repudiation comes to trial before

the time for performance with respect to some or all of the

goods, any damages based on market price (Section 2.708 or

Section 2.713) shall be determined according to the price of such

goods prevailing at the time when the aggrieved party learned of

the repudiation.

(b) If evidence of a price prevailing at the times or places

described in this chapter is not readily available the price

prevailing within any reasonable time before or after the time

described or at any other place which in commercial judgment or

under usage of trade would serve as a reasonable substitute for

the one described may be used, making any proper allowance for

the cost of transporting the goods to or from such other place.

(c) Evidence of a relevant price prevailing at a time or place

other than the one described in this chapter offered by one party

is not admissible unless and until he has given the other party

such notice as the court finds sufficient to prevent unfair

surprise.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.724. ADMISSIBILITY OF MARKET QUOTATIONS. Whenever the

prevailing price or value of any goods regularly bought and sold

in any established commodity market is in issue, reports in

official publications or trade journals or in newspapers or

periodicals of general circulation published as the reports of

such market shall be admissible in evidence. The circumstances of

the preparation of such a report may be shown to affect its

weight but not its admissibility.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 2.725. STATUTE OF LIMITATIONS IN CONTRACTS FOR SALE. (a)

An action for breach of any contract for sale must be commenced

within four years after the cause of action has accrued. By the

original agreement the parties may reduce the period of

limitation to not less than one year but may not extend it.

(b) A cause of action accrues when the breach occurs, regardless

of the aggrieved party's lack of knowledge of the breach. A

breach of warranty occurs when tender of delivery is made, except

that where a warranty explicitly extends to future performance of

the goods and discovery of the breach must await the time of such

performance the cause of action accrues when the breach is or

should have been discovered.

(c) Where an action commenced within the time limited by

Subsection (a) is so terminated as to leave available a remedy by

another action for the same breach such other action may be

commenced after the expiration of the time limited and within six

months after the termination of the first action unless the

termination resulted from voluntary discontinuance or from

dismissal for failure or neglect to prosecute.

(d) This section does not alter the law on tolling of the

statute of limitations nor does it apply to causes of action

which have accrued before this title becomes effective.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.



CHAPTER 2A. LEASES

BUSINESS AND COMMERCE CODE

TITLE 1. UNIFORM COMMERCIAL CODE

CHAPTER 2A. LEASES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2A.101. SHORT TITLE. This chapter shall be known and may

be cited as the Uniform Commercial Code--Leases.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.102. SCOPE. This chapter applies to any transaction,

regardless of form, that creates a lease of goods. This chapter

does not apply to a transaction that creates an interest in or

lease of real estate, except to the extent that provision is made

for leases of fixtures by Section 2A.309.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.103. DEFINITIONS AND INDEX OF DEFINITIONS. (a) In this

chapter unless the context otherwise requires:

(1) "Buyer in the ordinary course of business" means a person

who in good faith and without knowledge that the sale to him or

her is in violation of the ownership rights or security interest

or leasehold interest of a third party in the goods buys in the

ordinary course from a person in the business of selling goods of

that kind but does not include a pawnbroker. "Buying" may be for

cash or by exchange of other property or on secured or unsecured

credit and includes acquiring goods or documents of title under a

preexisting contract for sale but does not include a transfer in

bulk or as security for or in total or partial satisfaction of a

money debt.

(2) "Cancellation" occurs when either party puts an end to the

lease contract for default by the other party.

(3) "Commercial unit" means a unit of goods as by commercial

usage is a single whole for purposes of lease and division of

which materially impairs its character or value on the market or

in use. A commercial unit may be a single article, as a machine,

or a set of articles, as a suite of furniture or a line of

machinery, or a quantity, as a gross or carload, or any other

unit treated in use or in the relevant market as a single whole.

(4) "Conforming" goods or performance under a lease contract

means performance or goods that are in accordance with the

obligations under the lease contract.

(5) "Consumer lease" means a lease that a lessor regularly

engaged in the business of leasing or selling makes to a lessee

who is an individual and who takes under the lease primarily for

a personal, family, or household purpose, if the total payments

to be made under the lease contract, excluding payments for

options to renew or buy, do not exceed $25,000.

(6) "Fault" means a wrongful act, omission, breach, or default.

(7) "Finance lease" means a lease with respect to which:

(A) the lessor does not select, manufacture, or supply the

goods;

(B) the lessor acquires the goods or the right to possession and

use of the goods in connection with the lease; and

(C) one of the following occurs:

(i) the lessee receives a copy of the contract by which the

lessor acquired the goods or the right to possession and use of

the goods before signing the lease contract;

(ii) the lessee's approval of the contract by which the lessor

acquired the goods or the right to possession and use of the

goods is a condition to effectiveness of the lease contract;

(iii) the lessee, before signing the lease contract, receives an

accurate and complete statement designating the promises and

warranties, and any disclaimers of warranties, limitations or

modifications of remedies, or liquidated damages, including those

of a third party, such as the manufacturer of the goods, provided

to the lessor by the person supplying the goods in connection

with or as part of the contract by which the lessor acquired the

goods or the right to possession and use of the goods; or

(iv) if the lease is not a consumer lease, the lessor, before

the lessee signs the lease contract, informs the lessee in

writing (a) of the identity of the person supplying the goods to

the lessor, unless the lessee has selected that person and

directed the lessor to acquire the goods or the right to

possession and use of the goods from that person, (b) that the

lessee is entitled under this chapter to the promises and

warranties, including those of any third party, provided to the

lessor by the person supplying the goods in connection with or as

part of the contract by which the lessor acquired the goods or

the right to possession and use of the goods, and (c) that the

lessee may communicate with the person supplying the goods to the

lessor and receive an accurate and complete statement of those

promises and warranties, including any disclaimers and

limitations of them or of remedies.

(8) "Goods" means all things that are moveable at the time of

identification to the lease contract, or are fixtures (Section

2A.309), but the term does not include money, documents,

instruments, accounts, chattel paper, general intangibles, or

minerals or the like, including oil and gas, before extraction.

The term also includes the unborn young of animals.

(9) "Installment lease contract" means a lease contract that

authorizes or requires the delivery of goods in separate lots to

be separately accepted, even though the lease contract contains

the clause "each delivery is a separate lease" or its equivalent.

(10) "Lease" means a transfer of the right to possession and use

of goods for a term in return for consideration, but a sale,

including a sale on approval or a sale or return, or retention or

creation of a security interest is not a lease. Unless the

context clearly indicates otherwise, the term includes a

sublease.

(11) "Lease agreement" means the bargain, with respect to the

lease, of the lessor and the lessee in fact as found in their

language or by implication from other circumstances including

course of dealing or usage of trade or course of performance as

provided by this chapter. Unless the context clearly indicates

otherwise, the term includes a sublease agreement.

(12) "Lease contract" means the total legal obligation that

results from the lease agreement as affected by this chapter and

any other applicable rules of law. Unless the context clearly

indicates otherwise, the term includes a sublease contract.

(13) "Leasehold interest" means the interest of the lessor or

the lessee under a lease contract.

(14) "Lessee" means a person who acquires the right to

possession and use of goods under a lease. Unless the context

clearly indicates otherwise, the term includes a sublessee.

(15) "Lessee in ordinary course of business" means a person who

in good faith and without knowledge that the lease to him or her

is in violation of the ownership rights or security interest or

leasehold interest of a third party in the goods, leases in

ordinary course from a person in the business of selling or

leasing goods of that kind but does not include a pawnbroker.

"Leasing" may be for cash or by exchange of other property or on

secured or unsecured credit and includes acquiring goods or

documents of title under a preexisting lease contract but does

not include a transfer in bulk or as security for or in total or

partial satisfaction of a money debt.

(16) "Lessor" means a person who transfers the right to

possession and use of goods under a lease. Unless the context

clearly indicates otherwise, the term includes a sublessor.

(17) "Lessor's residual interest" means the lessor's interest in

the goods after the expiration, termination, or cancellation of

the lease contract.

(18) "Lien" means a charge against or interest in goods to

secure payment of a debt or performance of an obligation, but the

term does not include a security interest.

(19) "Lot" means a parcel or a single article that is the

subject matter of a separate lease or delivery, whether or not it

is sufficient to perform the lease contract.

(20) "Merchant lessee" means a lessee that is a merchant with

respect to goods of the kind subject to the lease.

(21) "Present value" means the amount as of a date certain of

one or more sums payable in the future, discounted to the date

certain. The discount is determined by the interest rate

specified by the parties if the rate was not manifestly

unreasonable at the time the transaction was entered into;

otherwise, the discount is determined by a commercially

reasonable rate that takes into account the facts and

circumstances of each case at the time the transaction was

entered into.

(22) "Purchase" includes taking by sale, lease, mortgage,

security interest, pledge, gift, or any other voluntary

transaction creating an interest in goods.

(23) "Sublease" means a lease of goods the right to possession

and use of which was acquired by the lessor as a lessee under an

existing lease.

(24) "Supplier" means a person from whom a lessor buys or leases

goods to be leased under a finance lease.

(25) "Supply contract" means a contract under which a lessor

buys or leases goods to be leased.

(26) "Termination" occurs when either party pursuant to a power

created by agreement or law puts an end to the lease contract

otherwise than for default.

(b) Other definitions applying to this chapter and the sections

in which they appear are:

"Accessions". Section 2A.310(a).

"Construction mortgage". Section 2A.309(a)(4).

"Encumbrance". Section 2A.309(a)(5).

"Fixtures". Section 2A.309(a)(1).

"Fixture filing". Section 2A.309(a)(2).

"Purchase money lease". Section 2A.309(a)(3).

(c) The following definitions in other chapters apply to this

chapter:

"Account". Section 9.102(a)(2).

"Between merchants". Section 2.104(c).

"Buyer". Section 2.103(a)(1).

"Chattel paper". Section 9.102(a)(11).

"Consumer goods". Section 9.102(a)(23).

"Document". Section 9.102(a)(30).

"Entrusting". Section 2.403(c).

"General intangible". Section 9.102(a)(42).

"Instrument". Section 9.102(a)(47).

"Merchant". Section 2.104(a).

"Mortgage". Section 9.102(a)(55).

"Pursuant to commitment". Section 9.102(a)(69).

"Receipt". Section 2.103(a)(3).

"Sale". Section 2.106(a).

"Sale on approval". Section 2.326.

"Sale or return". Section 2.326.

"Seller". Section 2.103(a)(4).

(d) In addition Chapter 1 contains general definitions and

principles of construction and interpretation applicable

throughout this chapter.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.19, eff.

July 1, 2001; Acts 2003, 78th Leg., ch. 542, Sec. 4, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 13, eff. September 1, 2005.

Sec. 2A.104. LEASES SUBJECT TO OTHER LAWS. (a) A lease,

although subject to this chapter, is also subject to any

applicable:

(1) certificate of title statute of this state, including

Chapter 501, Transportation Code, Chapter 31, Parks and Wildlife

Code, and Subchapter E, Chapter 1201, Occupations Code;

(2) certificate of title statute of another jurisdiction

(Section 2A.105); or

(3) consumer law of this state, both decisional and statutory,

including, to the extent that they apply to a lease transaction:

(A) Titles 6, 7, 8, 9, and 14;

(B) Subtitle A, Title 11;

(C) Chapters 17, 53, 54, 72, 92, 101, 103, 305, 323, 522, 523,

602, 603, 604, and 2001;

(D) Section 65.017, Civil Practice and Remedies Code;

(E) Chapter 1201, Occupations Code; and

(F) Chapter 25, Transportation Code.

(b) In case of conflict between this chapter, other than

Sections 2A.105, 2A.304(c) and 2A.305(c), and any statute or law

referred to in Subsection (a), the statute or law controls.

(c) Failure to comply with any applicable statute has only the

effect specified therein.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.176, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.753, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.03, eff. April 1, 2009.

Sec. 2A.105. TERRITORIAL APPLICATION OF CHAPTER TO GOODS COVERED

BY CERTIFICATE OF TITLE. Subject to the provisions of Sections

2A.304(c) and 2A.305(c), with respect to goods covered by a

certificate of title issued under a statute of this state or of

another jurisdiction, compliance and the effect of compliance or

noncompliance with a certificate of title statute are governed by

the law (including the conflict of laws rules) of the

jurisdiction issuing the certificate until the earlier of:

(1) surrender of the certificate; or

(2) four months after the goods are removed from that

jurisdiction and thereafter until a new certificate of title is

issued by another jurisdiction.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.106. LIMITATION ON POWER OF PARTIES TO CONSUMER LEASE TO

CHOOSE APPLICABLE LAW AND JUDICIAL FORUM. (a) If the law chosen

by the parties to a consumer lease is that of a jurisdiction

other than a jurisdiction in which the lessee resides at the time

the lease agreement becomes enforceable or within 30 days

thereafter or in which the goods are to be used, the choice is

not enforceable.

(b) If the judicial forum chosen by the parties to a consumer

lease is a forum located in a jurisdiction other than the

jurisdiction in which the lessee in fact signed the lease

agreement, resides at the commencement of the action, or resided

at the time the lease contract became enforceable or in which the

goods are in fact used by the lessee, the choice is not

enforceable.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.107. WAIVER OR RENUNCIATION OF CLAIM OR RIGHT AFTER

DEFAULT. A claim or right arising out of an alleged default or

breach of warranty may be discharged in whole or in part without

consideration by a written waiver or renunciation signed and

delivered by the aggrieved party.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.108. UNCONSCIONABILITY. (a) If the court as a matter

of law finds a lease contract or any clause of a lease contract

to have been unconscionable at the time it was made, the court

may refuse to enforce the lease contract, or it may enforce the

remainder of the lease contract without the unconscionable

clause, or it may so limit the application of any unconscionable

clause as to avoid any unconscionable result.

(b) With respect to a consumer lease, if the court as a matter

of law finds that a lease contract or any clause of a lease

contract has been induced by unconscionable conduct or that

unconscionable conduct has occurred in the collection of a claim

arising from a lease contract, the court may grant appropriate

relief.

(c) Before making a finding of unconscionability under

Subsection (a) or (b), the court, on its own motion or that of a

party, shall afford the parties a reasonable opportunity to

present evidence as to the setting, purpose, and effect of the

lease contract or clause thereof or of the conduct.

(d) In an action in which the lessee claims unconscionability

with respect to a consumer lease:

(1) if the court finds unconscionability under Subsection (a) or

(b), the court shall award reasonable attorney's fees to the

lessee;

(2) if the court does not find unconscionability and the lessee

claiming unconscionability has brought or maintained an action he

or she knew to be groundless, the court shall award reasonable

attorney's fees to the party against whom the claim is made; and

(3) in determining attorney's fees, the amount of the recovery

on behalf of the claimant under Subsections (a) and (b) is not

controlling.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.109. OPTION TO ACCELERATE AT WILL. (a) A term

providing that one party or the party's successor in interest may

accelerate payment or performance or require collateral or

additional collateral "at will" or "when the party deems himself

or herself insecure" or in words of similar import must be

construed to mean that the party has power to do so only if the

party in good faith believes that the prospect of payment or

performance is impaired.

(b) With respect to a consumer lease, the burden of establishing

good faith under Subsection (a) is on the party who exercises the

power; otherwise the burden of establishing lack of good faith is

on the party against whom the power has been exercised.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. FORMATION AND CONSTRUCTION OF LEASE CONTRACT

Sec. 2A.201. STATUTE OF FRAUDS. (a) A lease contract is not

enforceable by way of action or defense unless:

(1) the total payments to be made under the lease contract,

excluding payments for options to renew or buy, are less than

$1,000; or

(2) there is a writing, signed by the party against whom

enforcement is sought or by that party's authorized agent,

sufficient to indicate that a lease contract has been made

between the parties and to describe the goods leased and the

lease term.

(b) Any description of leased goods or of the lease term is

sufficient and satisfies Subsection (a)(2), whether or not it is

specific, if it reasonably identifies what is described.

(c) A writing is not insufficient because it omits or

incorrectly states a term agreed upon, but the lease contract is

not enforceable under Subsection (a)(2) beyond the lease term and

the quantity of goods shown in the writing.

(d) A lease contract that does not satisfy the requirements of

Subsection (a), but which is valid in other respects, is

enforceable:

(1) if the goods are to be specially manufactured or obtained

for the lessee and are not suitable for lease or sale to others

in the ordinary course of the lessor's business, and the lessor,

before notice of repudiation is received and under circumstances

that reasonably indicate that the goods are for the lessee, has

made either a substantial beginning of their manufacture or

commitments for their procurement;

(2) if the party against whom enforcement is sought admits in

that party's pleading, testimony or otherwise in court that a

lease contract was made, but the lease contract is not

enforceable under this provision beyond the quantity of goods

admitted;

(3) with respect to goods that have been received and accepted

by the lessee; or

(4) if the lease contract would otherwise be enforceable under

general principles of equitable estoppel, detrimental reliance or

unjust enrichment.

(e) The lease term under a lease contract referred to in

Subsection (d) is:

(1) if there is a writing signed by the party against whom

enforcement is sought or by that party's authorized agent

specifying the lease term, the term so specified;

(2) if the party against whom enforcement is sought admits in

that party's pleading, testimony, or otherwise in court a lease

term, the term so admitted; or

(3) a reasonable lease term.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.202. FINAL WRITTEN EXPRESSION; PAROL OR EXTRINSIC

EVIDENCE. Terms with respect to which the confirmatory memoranda

of the parties agree or which are otherwise set forth in a

writing intended by the parties as a final expression of their

agreement with respect to such terms as are included therein may

not be contradicted by evidence of a prior agreement or of a

contemporaneous oral agreement but may be explained or

supplemented:

(1) by course of dealing or usage of trade or by course of

performance; and

(2) by evidence of consistent additional terms unless the court

finds the writing to have been intended also as a complete and

exclusive statement of the terms of the agreement.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.203. SEALS INOPERATIVE. The affixing of a seal to a

writing evidencing a lease contract or an offer to enter into a

lease contract does not render the writing a sealed instrument

and the law with respect to sealed instruments does not apply to

the lease contract or offer.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.204. FORMATION IN GENERAL. (a) A lease contract may be

made in any manner sufficient to show agreement, including

conduct by both parties which recognizes the existence of a lease

contract.

(b) An agreement sufficient to constitute a lease contract may

be found although the moment of its making is undetermined.

(c) Although one or more terms are left open, a lease contract

does not fail for indefiniteness if the parties have intended to

make a lease contract and there is a reasonably certain basis for

giving an appropriate remedy.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.205. FIRM OFFERS. An offer by a merchant to lease goods

to or from another person in a signed writing that by its terms

gives assurance it will be held open is not revocable, for lack

of consideration, during the time stated or, if no time is

stated, for a reasonable time, but in no event may the period of

irrevocability exceed three months. Any such term of assurance on

a form supplied by the offeree must be separately signed by the

offeror.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.206. OFFER AND ACCEPTANCE IN FORMATION OF LEASE

CONTRACT. (a) Unless otherwise unambiguously indicated by the

language or circumstances, an offer to make a lease contract must

be construed as inviting acceptance in any manner and by any

medium reasonable in the circumstances.

(b) If the beginning of a requested performance is a reasonable

method of acceptance, an offeror who is not notified of

acceptance within a reasonable time may treat the offer as having

lapsed before acceptance.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.208. MODIFICATION, RESCISSION AND WAIVER. (a) An

agreement modifying a lease contract needs no consideration to be

binding.

(b) A signed lease agreement that excludes modification or

rescission except by a signed writing may not be otherwise

modified or rescinded, but, except as between merchants, such a

requirement on a form supplied by a merchant must be separately

signed by the other party.

(c) Although an attempt at modification or rescission does not

satisfy the requirements of Subsection (b), it may operate as a

waiver.

(d) A party who has made a waiver affecting an executory portion

of a lease contract may retract the waiver by reasonable

notification received by the other party that strict performance

will be required of any term waived, unless a retraction would be

unjust in view of a material change of position in reliance on

the waiver.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.209. LESSEE UNDER FINANCE LEASE AS BENEFICIARY OF SUPPLY

CONTRACT. (a) The benefit of a supplier's promises to the

lessor under the supply contract and of all warranties, whether

express or implied, including those of any third party provided

in connection with or as part of the supply contract, extends to

the lessee to the extent of the lessee's leasehold interest under

a finance lease related to the supply contract, but is subject to

the terms of the warranty and of the supply contract and all

defenses or claims arising therefrom.

(b) The extension of the benefit of a supplier's promises and of

warranties to the lessee (Section 2A.209(a)) does not:

(1) modify the rights and obligations of the parties to the

supply contract, whether arising therefrom or otherwise; or

(2) impose any duty or liability under the supply contract on

the lessee.

(c) Any modification or rescission of the supply contract by the

supplier and the lessor is effective between the supplier and the

lessee unless, before the modification or rescission, the

supplier has received notice that the lessee has entered into a

finance lease related to the supply contract. If the modification

or rescission is effective between the supplier and the lessee,

the lessor is deemed to have assumed, in addition to the

obligations of the lessor to the lessee under the lease contract,

promises of the supplier to the lessor and warranties that were

so modified or rescinded as they existed and were available to

the lessee before modification or rescission.

(d) In addition to the extension of the benefit of the

supplier's promises and of warranties to the lessee under

Subsection (a), the lessee retains all rights that the lessee may

have against the supplier which arise from an agreement between

the lessee and the supplier or under other law.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.210. EXPRESS WARRANTIES. (a) Express warranties by the

lessor are created as follows:

(1) Any affirmation of fact or promise made by the lessor to the

lessee that relates to the goods and becomes part of the basis of

the bargain creates an express warranty that the goods will

conform to the affirmation or promise.

(2) Any description of the goods which is made part of the basis

of the bargain creates an express warranty that the goods will

conform to the description.

(3) Any sample or model that is made part of the basis of the

bargain creates an express warranty that the whole of the goods

will conform to the sample or model.

(b) It is not necessary to the creation of an express warranty

that the lessor use formal words, such as "warrant" or

"guarantee," or that the lessor have a specific intention to make

a warranty, but an affirmation merely of the value of the goods

or a statement purporting to be merely the lessor's opinion or

commendation of the goods does not create a warranty.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.211. WARRANTIES AGAINST INTERFERENCE AND AGAINST

INFRINGEMENT; LESSEE'S OBLIGATION AGAINST INFRINGEMENT. (a)

There is in a lease contract a warranty that for the lease term

no person holds a claim to or interest in the goods that arose

from an act or omission of the lessor other than a claim by way

of infringement or the like, which will interfere with the

lessee's enjoyment of its leasehold interest.

(b) Except in a finance lease there is in a lease contract by a

lessor who is a merchant regularly dealing in goods of the kind a

warranty that the goods are delivered free of the rightful claim

of any person by way of infringement or the like.

(c) A lessee who furnishes specifications to a lessor or a

supplier shall hold the lessor and the supplier harmless against

a claim by way of infringement or the like that arises out of

compliance with the specifications.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.212. IMPLIED WARRANTY OF MERCHANTABILITY. (a) Except

in a finance lease, a warranty that the goods will be

merchantable is implied in a lease contract if the lessor is a

merchant with respect to goods of that kind.

(b) Goods to be merchantable must be at least such as:

(1) pass without objection in the trade under the description in

the lease agreement;

(2) in the case of fungible goods, are of fair average quality

within the description;

(3) are fit for the ordinary purposes for which goods of that

type are used;

(4) run, within the variation permitted by the lease agreement,

of even kind, quality, and quantity within each unit and among

all units involved;

(5) are adequately contained, packaged, and labeled as the lease

agreement may require; and

(6) conform to any promises or affirmations of fact made on the

container or label.

(c) Other implied warranties may arise from course of dealing or

usage of trade.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.213. IMPLIED WARRANTY OF FITNESS FOR PARTICULAR PURPOSE.

Except in a finance lease, if the lessor at the time the lease

contract is made has reason to know of any particular purpose for

which the goods are required and that the lessee is relying on

the lessor's skill or judgment to select or furnish suitable

goods, there is in the lease contract an implied warranty that

the goods will be fit for that purpose.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.214. EXCLUSION OR MODIFICATION OF WARRANTIES. (a)

Words or conduct relevant to the creation of an express warranty

and words or conduct tending to negate or limit a warranty must

be construed whenever reasonable, as consistent with each other;

but, subject to the provisions of Section 2A.202 on parol or

extrinsic evidence, negation or limitation is inoperative to the

extent that the construction is unreasonable.

(b) Subject to Subsection (c), to exclude or modify the implied

warranty of merchantability or any part of it the language must

mention "merchantability," be by a writing, and be conspicuous.

Subject to Subsection (c), to exclude or modify an implied

warranty of fitness the exclusion must be by a writing and be

conspicuous. Language to exclude all implied warranties of

fitness is sufficient if it is in writing, is conspicuous and

states, for example, "There is no warranty that the goods will be

fit for a particular purpose."

(c) Notwithstanding Subsection (b), but subject to Subsection

(d):

(1) unless the circumstances indicate otherwise, all implied

warranties are excluded by expressions like "as is," or "with all

faults," or by other language that in common understanding calls

the lessee's attention to the exclusion of warranties and makes

plain that there is no implied warranty, if in writing and

conspicuous;

(2) if the lessee before entering into the lease contract has

examined the goods or the sample or model as fully as desired or

has refused to examine the goods, there is no implied warranty

with regard to defects that an examination ought in the

circumstances to have revealed; and

(3) an implied warranty also may be excluded or modified by

course of dealing, course of performance, or usage of trade.

(d) To exclude or modify a warranty against interference or

against infringement (Section 2A.211) or any part of it, the

language must be specific, be by a writing, and be conspicuous,

unless the circumstances, including course of performance, course

of dealing, or usage of trade, give the lessee reason to know

that the goods are being leased subject to a claim or interest of

any person.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.215. ACCUMULATION AND CONFLICT OF WARRANTIES EXPRESS OR

IMPLIED. Warranties, whether express or implied, must be

construed as consistent with each other and as cumulative, but if

that construction is unreasonable, the intention of the parties

determines which warranty is dominant. In ascertaining that

intention the following rules apply:

(1) exact or technical specifications displace an inconsistent

sample or model or general language of description;

(2) a sample from an existing bulk displaces inconsistent

general language of description; and

(3) express warranties displace inconsistent implied warranties

other than an implied warranty of fitness for a particular

purpose.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.216. THIRD-PARTY BENEFICIARIES OF EXPRESS AND IMPLIED

WARRANTIES. This chapter does not provide whether anyone other

than a lessee may take advantage of an express or implied

warranty of quality made to the lessee or whether the lessee or

anyone entitled to take advantage of a warranty made to the

lessee may sue a third party other than the immediate lessor, or

the supplier in a finance lease, for deficiencies in the quality

of the goods. These matters are left to the courts for their

determination.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.217. IDENTIFICATION. Identification of goods as goods

to which a lease contract refers may be made at any time and in

any manner explicitly agreed to by the parties. In the absence of

explicit agreement, identification occurs:

(1) when the lease contract is made if the lease contract is for

a lease of goods that are existing and identified;

(2) when the goods are shipped, marked, or otherwise designated

by the lessor as goods to which the lease contract refers, if the

lease contract is for a lease of goods that are not existing and

identified; or

(3) when the young are conceived, if the lease contract is for a

lease of the unborn young of animals.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.218. INSURANCE AND PROCEEDS. (a) A lessee obtains an

insurable interest when existing goods are identified to the

lease contract even though the goods identified are nonconforming

and the lessee has an option to reject them.

(b) If a lessee has an insurable interest only by reason of the

lessor's identification of the goods, the lessor, until default

or insolvency or notification to the lessee that identification

is final, may substitute other goods for those identified.

(c) Notwithstanding a lessee's insurable interest under

Subsections (a) and (b), the lessor retains an insurable interest

during the existence of the lease contract.

(d) Nothing in this section impairs any insurable interest

recognized under any other statute or rule of law.

(e) The parties by agreement may determine that one or more

parties have an obligation to obtain and pay for insurance

covering the goods and by agreement may determine the beneficiary

of the proceeds of the insurance.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.219. RISK OF LOSS. (a) Except in the case of a finance

lease, risk of loss is retained by the lessor and does not pass

to the lessee. In the case of a finance lease, risk of loss

passes to the lessee.

(b) Subject to the provisions of this chapter on the effect of

default on risk of loss (Section 2A.220), if risk of loss is to

pass to the lessee and the time of passage is not stated, the

following rules apply:

(1) If the lease contract requires or authorizes the goods to be

shipped by carrier:

(A) and it does not require delivery at a particular

destination, the risk of loss passes to the lessee when the goods

are duly delivered to the carrier; but

(B) if it does require delivery at a particular destination and

the goods are there duly tendered while in the possession of the

carrier, the risk of loss passes to the lessee when the goods are

there duly so tendered as to enable the lessee to take delivery.

(2) If the goods are held by a bailee to be delivered without

being moved, the risk of loss passes to the lessee on

acknowledgement by the bailee of the lessee's right to possession

of the goods.

(3) In any case not within Subdivision (1) or (2), the risk of

loss passes to the lessee on tender of delivery if the lessee is

a merchant; otherwise the risk of loss passes to the lessee on

the lessee's receipt of the goods.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.220. EFFECT OF DEFAULT ON RISK OF LOSS. (a) Where risk

of loss is to pass to the lessee and the time of passage is not

stated:

(1) if a tender or delivery of goods so fails to conform to the

lease contract as to give a right of rejection, the risk of their

loss remains with the lessor, or, in the case of a finance lease,

the supplier, until cure or acceptance; or

(2) if the lessee rightfully revokes acceptance, the lessee, to

the extent of any deficiency in the lessee's effective insurance

coverage, may treat the risk of loss as having remained with the

lessor from the beginning.

(b) Whether or not risk of loss is to pass to the lessee, if the

lessee as to conforming goods already identified to a lease

contract repudiates or is otherwise in default under the lease

contract, the lessor, or, in the case of a finance lease, the

supplier, to the extent of any deficiency in the lessor's or the

supplier's effective insurance coverage may treat the risk of

loss as resting on the lessee for a commercially reasonable time.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.221. CASUALTY TO IDENTIFIED GOODS. If a lease contract

requires goods identified when the lease contract is made, and

the goods suffer casualty without fault of the lessee, the lessor

or the supplier before delivery, or the goods suffer casualty

before risk of loss passes to the lessee under the lease

agreement or Section 2A.219:

(1) if the loss is total, the lease contract is avoided; and

(2) if the loss is partial or the goods have so deteriorated as

to no longer conform to the lease contract, the lessee may

nevertheless demand inspection and at the lessee's option either

treat the lease contract as avoided or, except in a finance lease

that is not a consumer lease, accept the goods with due allowance

from the rent payable for the balance of the lease term for the

deterioration or the deficiency in quantity but without further

right against the lessor.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER C. EFFECT OF LEASE CONTRACT

Sec. 2A.301. ENFORCEABILITY OF LEASE CONTRACT. Except as

otherwise provided in this title, a lease contract is effective

and enforceable according to its terms between the parties,

against purchasers of the goods and against creditors of the

parties.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1.

1993.

Sec. 2A.302. TITLE TO AND POSSESSION OF GOODS. Except as

otherwise provided in this title, each provision of this chapter

applies whether the lessor or a third party has title to the

goods, and whether the lessor, the lessee, or a third party has

possession of the goods, notwithstanding any statute or rule of

law that possession or the absence of possession is fraudulent.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.303. ALIENABILITY OF PARTY'S INTEREST UNDER LEASE

CONTRACT OR OF LESSOR'S RESIDUAL INTEREST IN GOODS; DELEGATION OF

PERFORMANCE; TRANSFER OF RIGHTS. (a) As used in this section,

"creation of a security interest" includes the sale of a lease

contract that is subject to Chapter 9 of this code, Secured

Transactions, by reason of Section 9.109(a)(3).

(b) Except as provided in Section 9.407(c), a provision in a

lease agreement which (1) prohibits the voluntary or involuntary

transfer, including a transfer by sale, sublease, creation or

enforcement of a security interest, or attachment, levy, or other

judicial process, of an interest of a party under the lease

contract or of the lessor's residual interest in the goods, or

(2) makes such a transfer an event of default, gives rise to the

rights and remedies provided in Subsection (d), but a transfer

that is prohibited or is an event of default under the lease

agreement is otherwise effective.

(c) A provision in a lease agreement which (1) prohibits a

transfer of a right to damages for default with respect to the

whole lease contract or of a right to payment arising out of the

transferor's due performance of the transferor's entire

obligation, or (2) makes such a transfer an event of default, is

not enforceable, and such a transfer is not a transfer that

materially impairs the prospect of obtaining return performance

by, materially changes the duty of, or materially increases the

burden or risk imposed on, the other party to the lease contract

within the purview of Subsection (d).

(d) Subject to Section 9.407(c):

(1) if a transfer is made which is made an event of default

under a lease agreement, the party to the lease contract not

making the transfer, unless that party waives the default or

otherwise agrees, has the rights and remedies described in

Section 2A.501(b); and

(2) if Subdivision (1) is not applicable and if a transfer is

made that (A) is prohibited under a lease agreement or (B)

materially impairs the prospect of obtaining return performance

by, materially changes the duty of, or materially increases the

burden of risk imposed on, the other party to the lease contract,

unless the party not making the transfer agrees at any time to

the transfer in the lease contract or otherwise, then, except as

limited by contract, (i) the transferor is liable to the party

not making the transfer for damages caused by the transfer to the

extent that the damages could not reasonably be prevented by the

party not making the transfer and (ii) a court having

jurisdiction may grant other appropriate relief, including

cancellation of the lease contract or an injunction against the

transfer.

(e) A transfer of "the lease" or of "all my rights under the

lease," or a transfer in similar general terms, is a transfer of

rights and, unless the language or the circumstances, as in a

transfer for security, indicate the contrary, the transfer is a

delegation of duties by the transferor to the transferee.

Acceptance by the transferee constitutes a promise by the

transferee to perform those duties. This promise is enforceable

by either the transferor or the other party to the lease

contract.

(f) Unless otherwise agreed by the lessor and the lessee, a

delegation of performance does not relieve the transferor as

against the other party of any duty to perform or of any

liability for default.

(g) In a consumer lease, to prohibit the transfer of an interest

of a party under the lease contract or to make a transfer an

event of default, the language must be specific, by a writing,

and conspicuous.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.20, eff.

July 1, 2001.

Sec. 2A.304. SUBSEQUENT LEASE OF GOODS BY LESSOR. (a) Subject

to Section 2A.303 of this chapter, a subsequent lessee from a

lessor of goods under an existing lease contract obtains, to the

extent of the leasehold interest transferred, the leasehold

interest in the goods that the lessor had or had power to

transfer, and except as provided by Subsection (b) or Section

2A.527(d) takes subject to the existing lease contract. A lessor

with voidable title has power to transfer a good leasehold

interest to a good faith subsequent lessee for value, but only to

the extent set forth in the preceding sentence. If goods have

been delivered under a transaction of purchase, the lessor has

that power even though:

(1) the lessor's transferor was deceived as to the identity of

the lessor;

(2) the delivery was in exchange for a check which is later

dishonored;

(3) it was agreed that the transaction was to be a "cash sale";

or

(4) the delivery was procured through fraud punishable as

larcenous under the criminal law.

(b) A subsequent lessee in the ordinary course of business from

a lessor who is a merchant dealing in goods of that kind to whom

the goods were entrusted by the existing lessee of that lessor

before the interest of the subsequent lessee became enforceable

against that lessor obtains, to the extent of the leasehold

interest transferred, all of that lessor's and the existing

lessee's rights to the goods, and takes free of the existing

lease contract.

(c) A subsequent lessee from the lessor of goods that are

subject to an existing lease contract and are covered by a

certificate of title issued under a statute of this state or of

another jurisdiction takes no greater rights than those provided

both by this section and by the certificate of title statute.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.305. SALE OR SUBLEASE OF GOODS BY LESSEE. (a) Subject

to the provisions of Section 2A.303, a buyer or sublessee from

the lessee of goods under an existing lease contract obtains, to

the extent of the interest transferred, the leasehold interest in

the goods that the lessee had or had power to transfer, and

except as provided by Subsection (b) and Section 2A.511, takes

subject to the existing lease contract. A lessee with a voidable

leasehold interest has power to transfer a good leasehold

interest to a good faith buyer for value or a good faith

sublessee for value, but only to the extent set forth in the

preceding sentence. When goods have been delivered under a

transaction of lease the lessee has that power even though:

(1) the lessor was deceived as to the identity of the lessee;

(2) the delivery was in exchange for a check which is later

dishonored; or

(3) the delivery was procured through fraud punishable as

larcenous under the criminal law.

(b) A buyer in the ordinary course of business or a sublessee in

the ordinary course of business from a lessee who is a merchant

dealing in goods of that kind to whom the goods were entrusted by

the lessor obtains, to the extent of the interest transferred,

all of the lessor's and lessee's rights to the goods, and takes

free of the existing lease contract.

(c) A buyer or sublessee from the lessee of goods that are

subject to an existing lease contract and are covered by a

certificate of title issued under a statute of this state or of

another jurisdiction takes no greater rights than those provided

both by this section and by the certificate of title statute.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.306. PRIORITY OF CERTAIN LIENS ARISING BY OPERATION OF

LAW. If a person in the ordinary course of the person's business

furnishes services or materials with respect to goods subject to

a lease contract, a lien upon those goods in the possession of

that person given by statute or rule of law for those materials

or services takes priority over any interest of the lessor or

lessee under the lease contract or this chapter unless the lien

is created by statute and the statute provides otherwise or

unless the lien is created by rule of law and the rule of law

provides otherwise.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.307. PRIORITY OF LIENS ARISING BY ATTACHMENT OR LEVY ON,

SECURITY INTERESTS IN, AND OTHER CLAIMS TO GOODS. (a) Except as

otherwise provided in Section 2A.306, a creditor of a lessee

takes subject to the lease contract.

(b) Except as otherwise provided in Subsection (c) and Sections

2A.306 and 2A.308, a creditor of a lessor takes subject to the

lease contract unless the creditor holds a lien that attached to

the goods before the lease contract became enforceable.

(c) Except as otherwise provided in Sections 9.317, 9.321, and

9.323, a lessee takes a leasehold interest subject to a security

interest held by a creditor of the lessor.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.21, eff.

July 1, 2001.

Sec. 2A.308. SPECIAL RIGHTS OF CREDITORS. (a) A creditor of a

lessor in possession of goods subject to a lease contract may

treat the lease contract as void if as against the creditor

retention of possession by the lessor is fraudulent or voids the

lease contract under any statute or rule of law, but retention of

possession in good faith and current course of trade by the

lessor for a commercially reasonable time after the lease

contract becomes enforceable is not fraudulent and does not void

the lease contract.

(b) Nothing in this chapter impairs the rights of creditors of a

lessor if the lease contract is made under circumstances which

under any statute or rule of law apart from this chapter would

constitute the transaction a fraudulent transfer or voidable

preference.

(c) A creditor of a seller may treat a sale or an identification

of goods to a contract for sale as void if as against the

creditor retention of possession by the seller is fraudulent

under any statute or rule of law, but retention of possession of

the goods pursuant to a lease contract entered into by the seller

as lessee and the buyer as lessor in connection with the sale or

identification of the goods is not fraudulent if the buyer bought

for value and in good faith.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.309. LESSOR'S AND LESSEE'S RIGHTS WHEN GOODS BECOME

FIXTURES. (a) In this section:

(1) goods are "fixtures" when they become so related to

particular real estate that an interest in them arises under real

estate law;

(2) a "fixture filing" is the filing, in the office where a

record of a mortgage on the real estate would be filed or

recorded, of a financing statement covering goods that are or are

to become fixtures and conforming to the requirements of Sections

9.502(a) and (b);

(3) a lease is a "purchase money lease" unless the lessee has

possession or use of the goods or the right to possession or use

of the goods before the lease agreement is enforceable;

(4) a mortgage is a "construction mortgage" to the extent it

secures an obligation incurred for the construction of an

improvement on land including the acquisition cost of the land,

if the recorded writing so indicates; and

(5) "encumbrance" includes real estate mortgages and other liens

on real estate and all other rights in real estate that are not

ownership interests.

(b) Under this chapter a lease may be of goods that are fixtures

or may continue in goods that become fixtures, but no lease

exists under this chapter of ordinary building materials

incorporated into an improvement on land.

(c) This chapter does not prevent the creation of a lease of

fixtures pursuant to real estate law.

(d) The perfected interest of a lessor of fixtures has priority

over a conflicting interest of an encumbrancer or owner of the

real estate if:

(1) the lease is a purchase money lease, the conflicting

interest of the encumbrancer or owner arises before the goods

become fixtures, a fixture filing covering the fixtures is filed

or recorded before the goods become fixtures or within 10 days

thereafter, and the lessee has an interest of record in the real

estate or is in possession of the real estate; or

(2) the interest of the lessor is perfected by a fixture filing

before the interest of the encumbrancer or owner is of record,

the lessor's interest has priority over any conflicting interest

of a predecessor in title of the encumbrancer or owner, and the

lessee has an interest of record in the real estate or is in

possession of the real estate.

(e) The interest of a lessor of fixtures, whether or not

perfected, has priority over the conflicting interest of an

encumbrancer or owner of the real estate if:

(1) the fixtures are readily removable factory or office

machines, readily removable equipment that is not primarily used

or leased for use in the operation of the real estate, or readily

removable replacements of domestic appliances that are goods

subject to a consumer lease, and before the goods become fixtures

the lease contract is enforceable; or

(2) the conflicting interest is a lien on the real estate

obtained by legal or equitable proceedings after the lease

contract is enforceable; or

(3) the encumbrancer or owner has consented in writing to the

lease or has disclaimed an interest in the goods as fixtures; or

(4) the lessee has a right to remove the goods as against the

encumbrancer or owner. If the lessee's right to remove

terminates, the priority of the interest of the lessor continues

for a reasonable time.

(f) Notwithstanding Subsection (d)(1) but otherwise subject to

Subsections (d) and (e), the interest of a lessor of fixtures,

including the lessor's residual interest, is subordinate to the

conflicting interest of an encumbrancer of the real estate under

a construction mortgage recorded before the goods become fixtures

if the goods become fixtures before the completion of the

construction. To the extent given to refinance a construction

mortgage, the conflicting interest of an encumbrancer of the real

estate under a mortgage has this priority to the same extent as

the encumbrancer of the real estate under the construction

mortgage.

(g) In cases not within the preceding subsections, priority

between the interest of a lessor of fixtures, including the

lessor's residual interest, and the conflicting interest of an

encumbrancer or owner of the real estate who is not the lessee is

determined by the priority rules governing conflicting interests

in real estate.

(h) If the interest of a lessor of fixtures, including the

lessor's residual interest, has priority over all conflicting

interests of all owners and encumbrancers of the real estate, the

lessor or the lessee may (1) on default, expiration, termination,

or cancellation of the lease agreement but subject to the lease

agreement and this chapter, or (2) if necessary to enforce other

rights and remedies of the lessor or lessee under this chapter,

remove the goods from the real estate, free and clear of all

conflicting interests of all owners and encumbrancers of the real

estate, but the lessor or lessee must reimburse any encumbrancer

or owner of the real estate who is not the lessee and who has not

otherwise agreed for the cost of repair of any physical injury,

but not for any diminution in value of the real estate caused by

the absence of the goods removed or by any necessity of replacing

them. A person entitled to reimbursement may refuse permission to

remove until the party seeking removal gives adequate security

for the performance of this obligation.

(i) Even though the lease agreement does not create a security

interest, the interest of a lessor of fixtures, including the

lessor's residual interest, is perfected by filing a financing

statement as a fixture filing for leased goods that are or are to

become fixtures in accordance with the relevant provisions of

Chapter 9.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.22, eff.

July 1, 2001.

Sec. 2A.310. LESSOR'S AND LESSEE'S RIGHTS WHEN GOODS BECOME

ACCESSIONS. (a) Goods are "accessions" when they are installed

in or affixed to other goods.

(b) The lessor's residual interest in the accessions and the

interest of a lessor or a lessee under a lease contract entered

into before the goods became accessions are superior to all

interests in the whole except as stated in Subsection (d).

(c) The lessor's residual interest in the accessions and the

interest of a lessor or a lessee under a lease contract entered

into at the time or after the goods became accessions are

superior to all subsequently acquired interests in the whole

except as stated in Subsection (d) but are subordinate to

interests in the whole existing at the time the lease contract

was made unless the holders of such interests in the whole have

in writing consented to the lease or disclaimed an interest in

the goods as part of the whole.

(d) The lessor's residual interest in the accessions and the

interest of a lessor or a lessee under a lease contract described

by Subsection (b) or (c) are subordinate to the interest of:

(1) a buyer in the ordinary course of business or a lessee in

the ordinary course of business of any interest in the whole

acquired after the goods became accessions; or

(2) a creditor with a security interest in the whole perfected

before the lease contract was made to the extent that the

creditor makes subsequent advances without knowledge of the lease

contract.

(e) When under Subsections (b) or (c) and (d) a lessor or a

lessee of accessions holds an interest that is superior to all

interests in the whole, the lessor or the lessee may (1) on

default, expiration, termination, or cancellation of the lease

contract by the other party but subject to the provisions of the

lease contract and this chapter, or (2) if necessary to enforce

the lessor's or lessee's other rights and remedies under this

chapter, remove the goods from the whole, free and clear of all

interests in the whole, but the party must reimburse any holder

of an interest in the whole who is not the lessee and who has not

otherwise agreed for the cost of repair of any physical injury

but not for any diminution in value of the whole caused by the

absence of the goods removed or by any necessity for replacing

them. A person entitled to reimbursement may refuse permission to

remove until the party seeking removal gives adequate security

for the performance of this obligation.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER D. PERFORMANCE OF LEASE CONTRACT: REPUDIATED,

SUBSTITUTED AND EXCUSED

Sec. 2A.401. INSECURITY: ADEQUATE ASSURANCE OF PERFORMANCE. (a)

A lease contract imposes an obligation on each party that the

other's expectation of receiving due performance will not be

impaired.

(b) If reasonable grounds for insecurity arise with respect to

the performance of either party, the insecure party may demand in

writing adequate assurance of due performance. Until the insecure

party receives that assurance, if commercially reasonable, the

insecure party may suspend any performance for which the party

has not already received the agreed return.

(c) A repudiation of the lease contract occurs if assurance of

due performance adequate under the circumstances of the

particular case is not provided to the insecure party within a

reasonable time, not to exceed 30 days after receipt of a demand

by the other party.

(d) Between merchants, the reasonableness of grounds for

insecurity and the adequacy of any assurance offered must be

determined according to commercial standards.

(e) Acceptance of any nonconforming delivery or payment does not

prejudice the aggrieved party's right to demand adequate

assurance of future performance.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.402. ANTICIPATORY REPUDIATION. If either party

repudiates a lease contract with respect to a performance not yet

due under the lease contract, the loss of which performance will

substantially impair the value of the lease contract to the

other, the aggrieved party may:

(1) for a commercially reasonable time, await retraction of

repudiation and performance by the repudiating party;

(2) make demand pursuant to Section 2A.401 and await assurance

of future performance adequate under the circumstances of the

particular case; or

(3) resort to any right or remedy on default under the lease

contract or this chapter, even though the aggrieved party has

notified the repudiating party that the aggrieved party would

await the repudiating party's performance and assurance and has

urged retraction. In addition, whether or not the aggrieved party

is pursuing one of the foregoing remedies, the aggrieved party

may suspend performance or, if the aggrieved party is the lessor,

proceed in accordance with the provisions of this chapter on the

lessor's right to identify goods to the lease contract

notwithstanding default or to salvage unfinished goods (Section

2A.524).

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.403. RETRACTION OF ANTICIPATORY REPUDIATION. (a) Until

the repudiating party's next performance is due, the repudiating

party can retract the repudiation unless, since the repudiation,

the aggrieved party has canceled the lease contract or materially

changed the aggrieved party's position or otherwise indicated

that the aggrieved party considers the repudiation final.

(b) Retraction may be by any method that clearly indicates to

the aggrieved party that the repudiating party intends to perform

under the lease contract and includes any assurance demanded

under Section 2A.401.

(c) Retraction reinstates a repudiating party's rights under a

lease contract with due excuse and allowance to the aggrieved

party for any delay occasioned by the repudiation.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.404. SUBSTITUTED PERFORMANCE. (a) If without fault of

the lessee, the lessor and the supplier, the agreed berthing,

loading, or unloading facilities fail or the agreed type of

carrier becomes unavailable or the agreed manner of delivery

otherwise becomes commercially impracticable, but a commercially

reasonable substitute is available, the substitute performance

must be tendered and accepted.

(b) If the agreed means or manner of payment fails because of

domestic or foreign governmental regulation:

(1) the lessor may withhold or stop delivery or cause the

supplier to withhold or stop delivery unless the lessee provides

a means or manner of payment that is commercially a substantial

equivalent; and

(2) if delivery has already been taken, payment by the means or

in the manner provided by the regulation discharges the lessee's

obligation unless the regulation is discriminatory, oppressive,

or predatory.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.405. EXCUSED PERFORMANCE. Subject to Section 2A.404 on

substituted performance, the following rules apply:

(1) Delay in delivery or nondelivery in whole or in part by a

lessor or a supplier who complies with Subdivisions (2) and (3)

is not a default under the lease contract if performance as

agreed has been made impracticable by the occurrence of a

contingency the nonoccurrence of which was a basic assumption on

which the lease contract was made or by compliance in good faith

with any applicable foreign or domestic governmental regulation

or order, whether or not the regulation or order later proves to

be invalid.

(2) If the causes mentioned in Subdivision (1) affect only part

of the lessor's or the supplier's capacity to perform, the lessor

or supplier shall allocate production and deliveries among the

lessor's or supplier's customers but at the lessor's or

supplier's option may include regular customers not then under

contract for sale or lease as well as the lessor's or supplier's

own requirements for further manufacture. The lessor or supplier

may so allocate in any manner that is fair and reasonable.

(3) The lessor seasonably shall notify the lessee and in the

case of a finance lease the supplier seasonably shall notify the

lessor and the lessee, if known, that there will be delay or

nondelivery and, if allocation is required under Subdivision (2),

of the estimated quota made available for the lessee.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.406. PROCEDURE ON EXCUSED PERFORMANCE. (a) If the

lessee receives notification of a material or indefinite delay or

an allocation justified under Section 2A.405, the lessee may by

written notification to the lessor as to any goods involved, and

with respect to all of the goods if under an installment lease

contract the value of the whole lease contract is substantially

impaired (Section 2A.510):

(1) terminate the lease contract (Section 2A.505(b)); or

(2) except in a finance lease that is not a consumer lease,

modify the lease contract by accepting the available quota in

substitution, with due allowance from the rent payable for the

balance of the lease term for the deficiency but without further

right against the lessor.

(b) If, after receipt of a notification from the lessor under

Section 2A.405, the lessee fails to modify the lease agreement

within a reasonable time not exceeding 30 days, the lease

contract lapses with respect to any deliveries affected.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.407. IRREVOCABLE PROMISES: FINANCE LEASES. (a) In the

case of a finance lease that is not a consumer lease, a term in

the lease agreement that provides that the lessee's promises

under the lease contract become irrevocable and independent upon

the lessee's acceptance of the goods is enforceable.

(b) A promise that has become irrevocable and independent under

Subsection (a):

(1) is effective and enforceable between the parties, and by or

against third parties including assignees of the parties; and

(2) is not subject to cancellation, termination, modification,

repudiation, excuse, or substitution without the consent of the

party to whom the promise runs.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER E. DEFAULT

Sec. 2A.501. DEFAULT: PROCEDURE. (a) Whether the lessor or the

lessee is in default under a lease contract is determined by the

lease agreement and this chapter.

(b) If the lessor or the lessee is in default under the lease

contract, the party seeking enforcement has rights and remedies

as provided in this chapter and, except as limited by this

chapter, as provided in the lease agreement.

(c) If the lessor or the lessee is in default under the lease

contract, the party seeking enforcement may reduce the party's

claim to judgment or otherwise enforce the lease contract by

self-help or any available judicial procedure or nonjudicial

procedure, including administrative proceeding, arbitration, or

the like, in accordance with this chapter.

(d) Except as otherwise provided by Section 1.305(a) or this

chapter or the lease agreement, the rights and remedies referred

to in Subsections (b) and (c) are cumulative.

(e) If the lease agreement covers both real property and goods,

the party seeking enforcement may proceed under this subchapter

as to the goods, or under other applicable law as to both the

real property and the goods in accordance with that party's

rights and remedies in respect of the real property, in which

case this subchapter does not apply.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 542, Sec. 5, eff.

Sept. 1, 2003.

Sec. 2A.502. NOTICE AFTER DEFAULT. Except as provided by this

chapter or the lease agreement, the lessor or lessee in default

under the lease contract is not entitled to notice of default or

notice of enforcement from the other party to the lease

agreement.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.503. MODIFICATION OR IMPAIRMENT OF RIGHTS AND REMEDIES.

(a) Except as otherwise provided in this chapter, the lease

agreement may include rights and remedies for default in addition

to or in substitution for those provided by this chapter and may

limit or alter the measure of damages recoverable under this

chapter.

(b) Resort to a remedy provided under this chapter or in the

lease agreement is optional unless the remedy is expressly agreed

to be exclusive. If circumstances cause an exclusive or limited

remedy to fail its essential purpose, or provision for an

exclusive remedy is unconscionable, remedy may be had as provided

by this chapter.

(c) Consequential damages may be liquidated under Section 2A.504

or otherwise be limited, altered, or excluded unless the

limitation, alteration, or exclusion is unconscionable.

Liquidation, limitation, alteration, or exclusion of

consequential damages for injury to the person in the case of

consumer goods is prima facie unconscionable, but liquidation,

limitation, alteration, or exclusion of damages where the loss is

commercial is not prima facie unconscionable.

(d) Rights and remedies on default by the lessor or the lessee

with respect to an obligation or promise collateral or ancillary

to the lease contract are not impaired by this chapter.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.504. LIQUIDATION OF DAMAGES. (a) Damages payable by

either party for default or any other act or omission, including

indemnity for loss or diminution of anticipated tax benefits or

loss or damage to lessor's residual interest, may be liquidated

in the lease agreement but only at an amount or by a formula that

is reasonable in light of the then anticipated harm caused by the

default or other act or omission. In a consumer lease, a term

fixing liquidated damages that are unreasonably large in light of

the actual harm is unenforceable as a penalty.

(b) If the lease agreement provides for liquidation of damages,

and such provision does not comply with Subsection (a) or such

provision is an exclusive or limited remedy that circumstances

cause to fail of its essential purpose, remedy may be had as

provided in this chapter.

(c) If the lessor justifiably withholds or stops delivery of

goods because of the lessee's default or insolvency (Section

2A.525 or 2A.526), the lessee is entitled to restitution of any

amount by which the sum of the lessee's payments exceeds:

(1) the amount to which the lessor is entitled by virtue of

terms liquidating the lessor's damages in accordance with

Subsection (a); or

(2) in the absence of those terms, 20 percent of the then

present value of the total rent the lessee was obligated to pay

for the balance of the lease term, or, in the case of a consumer

lease, the lesser of such amount or $500.

(d) A lessee's right to restitution under Subsection (c) is

subject to offset to the extent the lessor establishes:

(1) a right to recover damages under the provisions of this

chapter other than Subsection (a); and

(2) the amount of value of any benefits received by the lessee

directly or indirectly by reason of the lease contract.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.505. CANCELLATION AND TERMINATION AND EFFECT OF

CANCELLATION, TERMINATION, RESCISSION, OR FRAUD ON RIGHTS AND

REMEDIES. (a) On cancellation of the lease contract, all

obligations that are still executory on both sides are

discharged, but any right based on prior default or performance

survives, and the canceling party also retains any remedy for

default of the whole lease contract or any unperformed balance.

(b) On termination of the lease contract, all obligations that

are still executory on both sides are discharged but any right

based on a prior default or performance survives.

(c) Unless the contrary intention clearly appears, expressions

of "cancellation," "rescission," or the like of the lease

contract may not be construed as a renunciation or discharge of

any claim in damages for an antecedent default.

(d) Rights and remedies for material misrepresentation or fraud

include all rights and remedies available under this chapter for

default.

(e) Neither rescission nor a claim for rescission of the lease

contract nor rejection or return of the goods may bar or be

deemed inconsistent with a claim for damages or other right or

remedy.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.506. STATUTE OF LIMITATIONS. (a) An action for default

under a lease contract, including breach of warranty or

indemnity, must be commenced within four years after the cause of

action accrued. By the original lease contract the parties may

not expand such period of limitation but, except in the case of a

consumer lease, may reduce the period of limitation to not less

than one year.

(b) A cause of action for default accrues when the act or

omission on which the default or breach of warranty is based is

or should have been discovered by the aggrieved party. A cause of

action for indemnity accrues:

(1) in the case of an indemnity against liability, when the act

or omission on which the claim for indemnity is based is or

should have been discovered by the indemnified party; or

(2) in the case of an indemnity against loss or damage, when the

person indemnified makes payment thereof.

(c) If an action commenced within the time limited by Subsection

(a) is so terminated as to leave available a remedy by another

action for the same default or breach of warranty or indemnity,

the other action may be commenced after the expiration of the

time limited and within six months after the termination of the

first action unless the termination resulted from voluntary

discontinuance or from dismissal for failure or neglect to

prosecute.

(d) This section does not alter the law on tolling of the

statute of limitations nor does it apply to causes of action that

have accrued before this chapter becomes effective.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.507. PROOF OF MARKET RENT. (a) Damages based on market

rent (Section 2A.519 or 2A.528) are determined according to the

rent for the use of the goods concerned for a lease term

identical to the remaining lease term of the original lease

agreement and prevailing at the times specified in Sections

2A.519 and 2A.528.

(b) If evidence of rent for the use of the goods concerned for a

lease term identical to the remaining lease term of the original

lease agreement and prevailing at the times or places described

in this chapter is not readily available, the rent prevailing

within any reasonable time before or after the time described or

at any other place or for a different lease term which in

commercial judgment or under usage of trade would serve as a

reasonable substitute for the one described may be used, making

any proper allowance for the difference, including the cost of

transporting the goods to or from the other place.

(c) Evidence of a relevant rent prevailing at a time or place or

for a lease term other than the one described in this chapter

offered by one party is not admissible unless and until the party

has given the other party notice the court finds sufficient to

prevent unfair surprise.

(d) If the prevailing rent or value of any goods regularly

leased in any established market is in issue, reports in official

publications or trade journals or in newspapers or periodicals of

general circulation published as the reports of that market are

admissible in evidence. The circumstances of the preparation of

the report may be shown to affect its weight but not its

admissibility.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.508. LESSEE'S REMEDIES. (a) If a lessor fails to

deliver the goods in conformity to the lease contract (Section

2A.509) or repudiates the lease contract (Section 2A.402), or a

lessee rightfully rejects the goods (Section 2A.509) or

justifiably revokes acceptance of the goods (Section 2A.517),

then with respect to any goods involved, and with respect to all

of the goods if under an installment lease contract and the value

of the whole lease contract is substantially impaired (Section

2A.510), the lessor is in default under the lease contract and

the lessee may:

(1) cancel the lease contract (Section 2A.505(a));

(2) recover so much of the rent and security as has been paid

and is just under the circumstances;

(3) cover and recover damages as to all goods affected whether

or not they have been identified to the lease contract (Sections

2A.518 and 2A.520), or recover damages for nondelivery (Sections

2A.519 and 2A.520); or

(4) exercise any other rights or pursue any other remedies

provided in the lease contract.

(b) If a lessor fails to deliver the goods in conformity to the

lease contract or repudiates the lease contract, the lessee may

also:

(1) if the goods have been identified, recover them (Section

2A.522); or

(2) in a proper case, obtain specific performance, replevin,

detinue, sequestration, claim and delivery, or the like for the

goods (Section 2A.521).

(c) If a lessor is otherwise in default under a lease contract,

the lessee may exercise the rights and pursue the remedies

provided in the lease contract, which may include a right to

cancel the lease, and in Section 2A.519(c).

(d) If a lessor has breached a warranty, whether express or

implied, the lessee may recover damages (Section 2A.519(d)).

(e) On rightful rejection or justifiable revocation or

acceptance, a lessee has a security interest in goods in the

lessee's possession or control for any rent and security that has

been paid and any expenses reasonably incurred in their

inspection, receipt, transportation, and care and custody and may

hold those goods and dispose of them in good faith and in a

commercially reasonable manner, subject to Section 2A.527(e).

(f) Subject to the provisions of Section 2A.407, a lessee, on

notifying the lessor of the lessee's intention to do so, may

deduct all or part of the damages resulting from any default

under the lease contract from any part of the rent still due

under the same lease contract.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.509. LESSEE'S RIGHTS ON IMPROPER DELIVERY; RIGHTFUL

REJECTION. (a) Subject to the provisions of Section 2A.510 on

default in installment lease contracts, if the goods or the

tender or delivery fail in any respect to conform to the lease

contract, the lessee may reject or accept the goods or accept any

commercial unit or units and reject the rest of the goods.

(b) Rejection of goods is ineffective unless it is within a

reasonable time after tender or delivery of the goods and the

lessee seasonably notifies the lessor.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.510. INSTALLMENT LEASE CONTRACTS: REJECTION AND DEFAULT.

(a) Under an installment lease contract a lessee may reject any

delivery that is nonconforming if the nonconformity substantially

impairs the value of that delivery and cannot be cured or the

nonconformity is a defect in the required documents; but if the

nonconformity does not fall within Subsection (b) and the lessor

or the supplier gives adequate assurance of its cure, the lessee

must accept the delivery.

(b) Whenever nonconformity or default with respect to one or

more deliveries substantially impairs the value of the

installment lease contract as a whole there is a default with

respect to the whole. But the aggrieved party reinstates the

installment lease contract as a whole if the aggrieved party

accepts a nonconforming delivery without seasonably notifying of

cancellation or brings an action with respect only to past

deliveries or demands performance as to future deliveries.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.511. MERCHANT LESSEE'S DUTIES AS TO RIGHTFULLY REJECTED

GOODS. Subject to any security interest of a lessee (Section

2A.508(e)), if a lessor or a supplier has no agent or place of

business at the market of rejection, a merchant lessee, after

rejection of goods in the lessee's possession or control, shall

follow any reasonable instructions received from the lessor or

the supplier with respect to the goods. In the absence of those

instructions, a merchant lessee shall make reasonable efforts to

sell, lease, or otherwise dispose of the goods for the lessor's

account if they threaten to decline in value speedily.

Instructions are not reasonable if on demand indemnity for

expenses is not forthcoming.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.512. LESSEE'S DUTIES AS TO RIGHTFULLY REJECTED GOODS.

(a) Except as otherwise provided with respect to goods that

threaten to decline in value speedily (Section 2A.511) and

subject to any security interest of a lessee (Section 2A.508(e)):

(1) the lessee, after rejection of goods in the lessee's

possession, shall hold them with reasonable care at the lessor's

or the supplier's disposition for a reasonable time after the

lessee's seasonable notification of rejection;

(2) if the lessor or the supplier gives no instructions within a

reasonable time after notification of rejection, the lessee may

store the rejected goods for the lessor's or the supplier's

account or ship them to the lessor or the supplier or dispose of

them for the lessor's or the supplier's account with

reimbursement in the manner provided by Subsection (d); but

(3) the lessee has no further obligations with regard to goods

rightfully rejected.

(b) Action by the lessee pursuant to Subsection (a) is not

acceptance or conversion.

(c) If a merchant lessee (Section 2A.511) or any other lessee

disposes of goods, the lessee is entitled to reimbursement either

from the lessor or the supplier or out of the proceeds for

reasonable expenses of caring for and disposing of the goods and,

if the expenses include no disposition commission, to such

commission as is usual in the trade, or if there is none, to a

reasonable sum not exceeding 10 percent of the gross proceeds.

(d) In complying with this section or Section 2A.511, the lessee

is held only to good faith. Good faith conduct hereunder is

neither acceptance or conversion nor the basis of an action for

damages.

(e) A purchaser who purchases in good faith from a lessee

pursuant to this section or Section 2A.511 takes the goods free

of any rights of the lessor and the supplier even though the

lessee fails to comply with one or more of the requirements of

this chapter.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.513. CURE BY LESSOR OF IMPROPER TENDER OR DELIVERY;

REPLACEMENT. (a) If any tender or delivery by the lessor or the

supplier is rejected because nonconforming and the time for

performance has not yet expired, the lessor or the supplier may

seasonably notify the lessee of the lessor's or the supplier's

intention to cure and may then make a conforming delivery within

the time provided by the lease contract.

(b) If the lessee rejects a nonconforming tender that the lessor

or the supplier had reasonable grounds to believe would be

acceptable with or without money allowance, the lessor or the

supplier may have a further reasonable time to substitute a

conforming tender if the lessor or supplier seasonably notifies

the lessee.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.514. WAIVER OF LESSEE'S OBJECTIONS. (a) In rejecting

goods, a lessee's failure to state a particular defect that is

ascertainable by reasonable inspection precludes the lessee from

relying on the defect to justify rejection or to establish

default:

(1) if, stated seasonably, the lessor or the supplier could have

cured it (Section 2A.513); or

(2) between merchants if the lessor or the supplier after

rejection has made a request in writing for a full and final

written statement of all defects on which the lessee proposes to

rely.

(b) A lessee's failure to reserve rights when paying rent or

other consideration against documents precludes recovery of the

payment for defects apparent in the documents.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 14, eff. September 1, 2005.

Sec. 2A.515. ACCEPTANCE OF GOODS. (a) Acceptance of goods

occurs after the lessee has had a reasonable opportunity to

inspect the goods and:

(1) the lessee signifies or acts with respect to the goods in a

manner that signifies to the lessor or the supplier that the

goods are conforming or that the lessee will take or retain them

in spite of their nonconformity; or

(2) the lessee fails to make an effective rejection of the goods

(Section 2A.509(b)).

(b) Acceptance of a part of any commercial unit is acceptance of

that entire unit.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.516. EFFECT OF ACCEPTANCE OF GOODS; NOTICE OF DEFAULT;

BURDEN OF ESTABLISHING DEFAULT AFTER ACCEPTANCE; NOTICE OF CLAIM

OR LITIGATION TO PERSON ANSWERABLE OVER. (a) A lessee must pay

rent for any goods accepted in accordance with the lease

contract, with due allowance for goods rightfully rejected or not

delivered.

(b) A lessee's acceptance of goods precludes rejection of the

goods accepted. In the case of a finance lease that is not a

consumer lease, if made with knowledge of a nonconformity,

acceptance cannot be revoked because of it. In any other case, if

made with knowledge of a nonconformity, acceptance cannot be

revoked because of it unless the acceptance was on the reasonable

assumption that the nonconformity would be seasonably cured.

Acceptance does not of itself impair any other remedy provided by

this chapter or the lease agreement for nonconformity.

(c) If a tender has been accepted:

(1) within a reasonable time after the lessee discovers or

should have discovered any default, the lessee shall notify the

lessor and supplier, if any, or be barred from any remedy against

the party not notified;

(2) within a reasonable time after the lessee receives notice of

litigation for infringement or the like (Section 2A.211) the

lessee shall notify the lessor or be barred from any remedy over

for liability established by the litigation; and

(3) the burden is on the lessee to establish any default.

(d) If a lessee is sued for breach of a warranty or other

obligation for which a lessor or a supplier is answerable over,

the following apply:

(1) The lessee may give the lessor or the supplier, or both,

written notice of the litigation. If the notice states that the

person notified may come in and defend and that if the person

notified does not do so that person will be bound in any action

against that person by the lessee by any determination of fact

common to both litigations, then unless the person notified after

seasonable receipt of the notice does come in and defend that

person is so bound.

(2) The lessor or the supplier may demand in writing that the

lessee turn over control of the litigation including settlement

if the claim is one for infringement or the like (Section 2A.211)

or else be barred from any remedy over. If the demand states that

the lessor or the supplier agrees to bear all expense and to

satisfy any adverse judgment, then unless the lessee after

seasonable receipt of the demand does turn over control the

lessee is so barred.

(e) Subsections (c) and (d) apply to any obligation of a lessee

to hold the lessor or the supplier harmless against infringement

or the like (Section 2A.211).

(f) Subsection (c) shall not apply to a consumer lease.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.517. REVOCATION OF ACCEPTANCE OF GOODS. (a) A lessee

may revoke acceptance of a lot or commercial unit whose

nonconformity substantially impairs its value to the lessee if

the lessee has accepted it:

(1) except in the case of a finance lease that is not a consumer

lease, on the reasonable assumption that its nonconformity would

be cured and it has not been seasonably cured; or

(2) without discovery of the nonconformity if the lessee's

acceptance was reasonably induced either by the lessor's

assurances or, except in the case of a finance lease that is not

a consumer lease, by the difficulty of discovery before

acceptance.

(b) A lessee may revoke acceptance of a lot or commercial unit

if the lessor defaults under the lease contract and the default

substantially impairs the value of that lot or commercial unit to

the lessee.

(c) If the lease agreement so provides, the lessee may revoke

acceptance of a lot or commercial unit because of other defaults

by the lessor.

(d) Revocation of acceptance must occur within a reasonable time

after the lessee discovers or should have discovered the ground

for it and before any substantial change in condition of the

goods which is not caused by the nonconformity. Revocation is not

effective until the lessee notifies the lessor.

(e) A lessee who so revokes has the same rights and duties with

regard to the goods involved as if the lessee had rejected them.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.518. COVER; SUBSTITUTE GOODS. (a) After default by a

lessor under the lease contract of the type described by Section

2A.508(a), or, if agreed, after other default by the lessor, the

lessee may cover by making any purchase or lease of or contract

to purchase or lease goods in substitution for those due from the

lessor.

(b) Except as otherwise provided with respect to damages

liquidated in the lease agreement (Section 2A.504) or otherwise

determined pursuant to agreement of the parties (Sections 1.302

and 2A.503), if a lessee's cover is by a lease agreement

substantially similar to the original lease agreement and the new

lease agreement is made in good faith and in a commercially

reasonable manner, the lessee may recover from the lessor as

damages (1) the present value, as of the date of the commencement

of the term of the new lease agreement, of the rent under the new

lease agreement applicable to that period of the new lease term

which is comparable to the then remaining term of the original

lease agreement minus the present value as of the same date of

the total rent for the then remaining lease term of the original

lease agreement, and (2) any incidental or consequential damages,

less expenses saved as a consequence of the lessor's default.

(c) If the lessee's cover is by lease agreement that for any

reason does not qualify for treatment under Subsection (b) or is

by purchase or otherwise, the lessee may recover from the lessor

as if the lessee had elected not to cover and Section 2A.519

governs.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 542, Sec. 6, eff.

Sept. 1, 2003.

Sec. 2A.519. LESSEE'S DAMAGES FOR NONDELIVERY, REPUDIATION,

DEFAULT, AND BREACH OF WARRANTY IN REGARD TO ACCEPTED GOODS. (a)

Except as otherwise provided with respect to damages liquidated

in the lease agreement (Section 2A.504) or otherwise determined

pursuant to agreement of the parties (Sections 1.302 and 2A.503),

if a lessee elects not to cover or a lessee elects to cover and

the cover is by lease agreement that for any reason does not

qualify for treatment under Section 2A.518(b) or is by purchase

or otherwise, the measure of damages for nondelivery or

repudiation by the lessor or for rejection or revocation of

acceptance by the lessee is the present value, as of the date of

the default, of the then market rent minus the present value as

of the same date of the original rent, computed for the remaining

lease term of the original lease agreement, together with

incidental and consequential damages, less expenses saved in

consequence of the lessor's default.

(b) Market rent is to be determined as of the place for tender

or, in cases of rejection after arrival or revocation of

acceptance, as of the place of arrival.

(c) Except as otherwise agreed, if the lessee has accepted goods

and given notification (Section 2A.516(c)), the measure of

damages for nonconforming tender or delivery or other default by

a lessor is the loss resulting in the ordinary course of events

from the lessor's default as determined in any manner that is

reasonable together with incidental and consequential damages,

less expenses saved in consequence of the lessor's default.

(d) Except as otherwise agreed, the measure of damages for

breach of warranty is the present value at the time and place of

acceptance of the difference between the value of the use of the

goods accepted and the value if they had been as warranted for

the lease term, unless special circumstances show proximate

damages of a different amount, together with incidental and

consequential damages, less expenses saved in consequence of the

lessor's default or breach of warranty.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 542, Sec. 7, eff.

Sept. 1, 2003.

Sec. 2A.520. LESSEE'S INCIDENTAL AND CONSEQUENTIAL DAMAGES. (a)

Incidental damages resulting from a lessor's default include

expenses reasonably incurred in inspection, receipt,

transportation, and care and custody of goods rightfully rejected

or goods the acceptance of which is justifiably revoked, any

commercially reasonable charges, expenses or commissions in

connection with effecting cover, and any other reasonable expense

incident to the default.

(b) Consequential damages resulting from a lessor's default

include:

(1) any loss resulting from general or particular requirements

and needs of which the lessor at the time of contracting had

reason to know and which could not reasonably be prevented by

cover or otherwise; and

(2) injury to person or property proximately resulting from any

breach of warranty.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.521. LESSEE'S RIGHT TO SPECIFIC PERFORMANCE, REPLEVIN,

AND OTHER REMEDIES. (a) Specific performance may be decreed if

the goods are unique or in other proper circumstances.

(b) A decree for specific performance may include the terms and

conditions as to payment of the rent, damages, or other relief

that the court deems just.

(c) A lessee has a right of replevin, detinue, sequestration,

claim and delivery, or the like for goods identified to the lease

contract if after reasonable effort the lessee is unable to

effect cover for those goods or the circumstances reasonably

indicate that the effort will be unavailing.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.522. LESSEE'S RIGHT TO GOODS ON LESSOR'S INSOLVENCY.

(a) Subject to Subsection (b) and even though the goods have not

been shipped, a lessee who has paid a part or all of the rent and

security for goods identified to a lease contract (Section

2A.217) on making and keeping good a tender of any unpaid portion

of the rent and security due under the lease contract may recover

the goods identified from the lessor if the lessor becomes

insolvent within 10 days after receipt of the first installment

of rent and security.

(b) A lessee acquires the right to recover goods identified to a

lease contract only if they conform to the lease contract.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.523. LESSOR'S REMEDIES. (a) If a lessee wrongfully

rejects or revokes acceptance of goods or fails to make a payment

when due or repudiates with respect to a part or the whole, then,

with respect to any goods involved, and with respect to all of

the goods if under an installment lease contract, the value of

the whole lease contract is substantially impaired (Section

2A.510), the lessee is in default under the lease contract and

the lessor may:

(1) cancel the lease contract (Section 2A.505(a));

(2) proceed respecting goods not identified to the lease

contract (Section 2A.524);

(3) withhold delivery of the goods and take possession of goods

previously delivered (Section 2A.525);

(4) stop delivery of the goods by any bailee (Section 2A.526);

(5) dispose of the goods and recover damages (Section 2A.527),

or retain the goods and recover damages (Section 2A.528), or in a

proper case recover rent (Section 2A.529); or

(6) exercise any other rights or pursue any other remedies

provided in the lease contract.

(b) If a lessor does not fully exercise a right or obtain a

remedy to which the lessor is entitled under Subsection (a), the

lessor may recover the loss resulting in the ordinary course of

events from the lessee's default as determined in any reasonable

manner, together with incidental damages, less expenses saved in

consequence of the lessee's default.

(c) If a lessee is otherwise in default under a lease contract,

the lessor may exercise the rights and pursue the remedies

provided in the lease contract, which may include a right to

cancel the lease. In addition, unless otherwise provided in the

lease contract:

(1) if the default substantially impairs the value of the lease

contract to the lessor, the lessor may exercise the rights and

pursue the remedies provided by Subsection (a) or (b); or

(2) if the default does not substantially impair the value of

the lease contract to the lessor, the lessor may recover as

provided by Subsection (b).

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.524. LESSOR'S RIGHT TO IDENTIFY GOODS TO LEASE CONTRACT.

(a) A lessor aggrieved under Section 2A.523(a) may:

(1) identify to the lease contract conforming goods not already

identified, if at the time the lessor learned of the default they

were in the lessor's or the supplier's possession or control; and

(2) dispose of goods (Section 2A.527(a)) that demonstrably have

been intended for the particular lease contract even though those

goods are unfinished.

(b) If the goods are unfinished, in the exercise of reasonable

commercial judgment for the purposes of avoiding loss and of

effective realization, an aggrieved lessor or the supplier may

either complete manufacture and wholly identify the goods to the

lease contract or cease manufacture and lease, sell, or otherwise

dispose of the goods for scrap or salvage value or proceed in any

other reasonable manner.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.525. LESSOR'S RIGHT TO POSSESSION OF GOODS. (a) If a

lessor discovers the lessee to be insolvent, the lessor may

refuse to deliver the goods.

(b) After a default by the lessee under the lease contract of

the type described by Section 2A.523(a) or (c)(1) or, if agreed,

after other default by the lessee, the lessor has the right to

take possession of the goods. If the lease contract so provides,

the lessor may require the lessee to assemble the goods and make

them available to the lessor at a place to be designated by the

lessor which is reasonably convenient to both parties. Without

removal, the lessor may render unusable any goods employed in

trade or business, and may dispose of goods on the lessee's

premises (Section 2A.527).

(c) The lessor may proceed under Subsection (b) without judicial

process if that can be done without breach of the peace or the

lessor may proceed by action.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.526. LESSOR'S STOPPAGE OF DELIVERY IN TRANSIT OR

OTHERWISE. (a) A lessor may stop delivery of goods in the

possession of a carrier or other bailee if the lessor discovers

the lessee to be insolvent and may stop delivery of carload,

truckload, planeload, or larger shipments of express or freight

if the lessee repudiates or fails to make a payment due before

delivery, whether for rent, security or otherwise under the lease

contract, or for any other reason the lessor has a right to

withhold or take possession of the goods.

(b) In pursuing its remedies under Subsection (a), the lessor

may stop delivery until:

(1) receipt of the goods by the lessee;

(2) acknowledgement to the lessee by any bailee of the goods,

except a carrier, that the bailee holds the goods for the lessee;

or

(3) such an acknowledgement to the lessee by a carrier via

reshipment or as a warehouse.

(c)(1) To stop delivery, a lessor shall so notify as to enable

the bailee by reasonable diligence to prevent delivery of the

goods.

(2) After notification, the bailee shall hold and deliver the

goods according to the directions of the lessor, but the lessor

is liable to the bailee for any ensuing charges or damages.

(3) A carrier who has issued a nonnegotiable bill of lading is

not obligated to obey a notification to stop received from a

person other than the consignor.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 15, eff. September 1, 2005.

Sec. 2A.527. LESSOR'S RIGHTS TO DISPOSE OF GOODS. (a) After a

default by a lessee under the lease contract of the type

described in Section 2A.523(a) or (c)(1) or after the lessor

refuses to deliver or takes possession of goods (Section 2A.525

or 2A.526), or, if agreed, after other default by a lessee, the

lessor may dispose of the goods concerned or the undelivered

balance thereof by lease, sale or otherwise.

(b) Except as otherwise provided with respect to damages

liquidated in the lease agreement (Section 2A.504) or otherwise

determined pursuant to agreement of the parties (Sections 1.302

and 2A.503), if the disposition is by lease agreement

substantially similar to the original lease agreement and the new

lease agreement is made in good faith and in a commercially

reasonable manner, the lessor may recover from the lessee as

damages (1) accrued and unpaid rent as of the date of the

commencement of the term of the new lease agreement, (2) the

present value, as of the same date, of the total rent for the

then remaining lease term of the original lease agreement minus

the present value, as of the same date, of the rent under the new

lease agreement applicable to that period of the new lease term

which is comparable to the then remaining term of the original

lease agreement, and (3) any incidental damages allowed under

Section 2A.530, less expenses saved in consequence of the

lessee's default.

(c) If the lessor's disposition is by lease agreement that for

any reason does not qualify for treatment under Subsection (b),

or is by sale or otherwise, the lessor may recover from the

lessee as if the lessor had elected not to dispose of the goods

and Section 2A.528 governs.

(d) A subsequent buyer or lessee who buys or leases from the

lessor in good faith for value as a result of a disposition under

this section takes the goods free of the original lease contract

and any rights of the original lessee even though the lessor

fails to comply with one or more of the requirements of this

chapter.

(e) The lessor is not accountable to the lessee for any profit

made on any disposition. A lessee who has rightfully rejected or

justifiably revoked acceptance shall account to the lessor for

any excess over the amount of the lessee's security interest

(Section 2A.508(e)).

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 542, Sec. 8, eff.

Sept. 1, 2003.

Sec. 2A.528. LESSOR'S DAMAGES FOR NONACCEPTANCE, FAILURE TO PAY,

REPUDIATION, OR OTHER DEFAULT. (a) Except as otherwise provided

with respect to damages liquidated in the lease agreement

(Section 2A.504) or otherwise determined pursuant to agreement of

the parties (Sections 1.302 and 2A.503), if a lessor elects to

retain the goods or a lessor elects to dispose of the goods and

the disposition is by lease agreement that for any reason does

not qualify for treatment under Section 2A.527(b) or is by sale

or otherwise, the lessor may recover from the lessee as damages

for a default of the type described in Section 2A.523(a) or

(c)(1), or, if agreed, for other default of the lessee, (i)

accrued and unpaid rent as of the date of default if the lessee

has never taken possession of the goods, or, if the lessee has

taken possession of the goods, as of the date the lessor

repossesses the goods or an earlier date on which the lessee

makes a tender of the goods to the lessor, (ii) the present value

as of the date determined under clause (i) of the total rent for

the then remaining lease term of the original lease agreement

minus the present value as of the same date of the market rent at

the place where the goods are located computed for the same lease

term, and (iii) any incidental damages allowed under Section

2A.530, less expenses saved in consequence of the lessee's

default.

(b) If the measure of damages provided in Subsection (a) is

inadequate to put a lessor in as good a position as performance

would have, the measure of damages is the present value of the

profit, including reasonable overhead, the lessor would have made

from full performance by the lessee, together with any incidental

damages allowed under Section 2A.530, due allowance for costs

reasonably incurred and due credit for payments or proceeds of

disposition.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 542, Sec. 9, eff.

Sept. 1, 2003.

Sec. 2A.529. LESSOR'S ACTION FOR THE RENT. (a) After default

by the lessee under the lease contract of the type described in

Section 2A.523(a) or (c)(1), or, if agreed, after other default

by the lessee, if the lessor complies with Subsection (b), the

lessor may recover from the lessee as damages:

(1) for goods accepted by the lessee and not repossessed by or

tendered to the lessor, and for conforming goods lost or damaged

within a commercially reasonable time after risk of loss passes

to the lessee (Section 2A.219), (i) accrued and unpaid rent as of

the date of entry of judgment in favor of the lessor, (ii) the

present value as of the same date of the rent for the then

remaining lease term of the lease agreement, and (iii) any

incidental damages allowed under Section 2A.530, less expenses

saved in consequence of the lessee's default; and

(2) for goods identified to the lease contract if the lessor is

unable after reasonable effort to dispose of them at a reasonable

price or the circumstances reasonably indicate that effort will

be unavailing, (i) accrued and unpaid rent as of the date of

entry of judgment in favor of the lessor, (ii) the present value

as of the same date of the rent for the then remaining lease term

of the lease agreement, and (iii) any incidental damages allowed

under Section 2A.530, less expenses saved in consequence of the

lessee's default.

(b) Except as provided by Subsection (c) of this section, the

lessor shall hold for the lessee for the remaining lease term of

the lease agreement any goods that have been identified to the

lease contract and are in the lessor's control.

(c) The lessor may dispose of the goods at any time before

collection of the judgment for damages obtained pursuant to

Subsection (a). If the disposition is before the end of the

remaining lease term of the lease agreement, the lessor's

recovery against the lessee for damages is governed by Section

2A.527 or 2A.528, and the lessor will cause an appropriate credit

to be provided against any judgment for damages to the extent

that the amount of the judgment exceeds the recovery available

pursuant to Section 2A.527 or 2A.528.

(d) Payment of the judgment for damages obtained pursuant to

Subsection (a) entitles the lessee to the use and possession of

the goods not then disposed of for the remaining lease term of

and in accordance with the lease agreement.

(e) After a lessee has wrongfully rejected or revoked acceptance

of goods, has failed to pay rent then due, or has repudiated

(Section 2A.402), a lessor who is held not entitled to rent under

this section must nevertheless be awarded damages for

nonacceptance under Section 2A.527 or 2A.528.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.530. LESSOR'S INCIDENTAL DAMAGES. Incidental damages to

an aggrieved lessor include any commercially reasonable charges,

expenses, or commissions incurred in stopping delivery, in the

transportation, care and custody of goods after the lessee's

default, in connection with return or disposition of the goods,

or otherwise resulting from the default.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.531. STANDING TO SUE THIRD PARTIES FOR INJURY TO GOODS.

(a) If a third party so deals with goods that have been

identified to a lease contract as to cause actionable injury to a

party to the lease contract:

(1) the lessor has a right of action against the third party;

and

(2) the lessee also has a right of action against the third

party if the lessee:

(A) has a security interest in the goods;

(B) has an insurable interest in the goods;

(C) bears the risk of loss under the lease contract or has since

the injury assumed that risk as against the lessor and the goods

have been converted or destroyed.

(b) If at the time of the injury the party plaintiff did not

bear the risk of loss as against the other party to the lease

contract and there is no arrangement between them for disposition

of the recovery, the party's suit or settlement, subject to the

party's own interest, is as a fiduciary for the other party to

the lease contract.

(c) Either party with the consent of the other may sue for the

benefit of whom it may concern.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.

Sec. 2A.532. LESSOR'S RIGHTS TO RESIDUAL INTEREST. In addition

to any other recovery permitted by this chapter or other law, the

lessor may recover from the lessee an amount that will fully

compensate the lessor for any loss of or damage to the lessor's

residual interest in the goods caused by the default of the

lessee.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 3. NEGOTIABLE INSTRUMENTS

BUSINESS AND COMMERCE CODE

TITLE 1. UNIFORM COMMERCIAL CODE

CHAPTER 3. NEGOTIABLE INSTRUMENTS

SUBCHAPTER A. GENERAL PROVISIONS AND DEFINITIONS

Sec. 3.101. SHORT TITLE. This chapter may be cited as Uniform

Commercial Code-Negotiable Instruments.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.102. SUBJECT MATTER. (a) This chapter applies to

negotiable instruments. It does not apply to money, to payment

orders governed by Chapter 4A, or to securities governed by

Chapter 8.

(b) If there is conflict between this chapter and Chapter 4 or

9, Chapters 4 and 9 govern.

(c) Regulations of the Board of Governors of the Federal Reserve

System and operating circulars of the Federal Reserve Banks

supersede any inconsistent provision of this chapter to the

extent of the inconsistency.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.103. DEFINITIONS. (a) In this chapter:

(1) "Acceptor" means a drawee who has accepted a draft.

(2) Reserved.

(3) "Consumer transaction" means a transaction in which an

individual incurs an obligation primarily for personal, family,

or household purposes.

(4) "Drawee" means a person ordered in a draft to make payment.

(5) "Drawer" means a person who signs or is identified in a

draft as a person ordering payment.

(6) Reserved.

(7) "Maker" means a person who signs or is identified in a note

as a person undertaking to pay.

(8) "Order" means a written instruction to pay money signed by

the person giving the instruction. The instruction may be

addressed to any person, including the person giving the

instruction, or to one or more persons jointly or in the

alternative but not in succession. An authorization to pay is

not an order unless the person authorized to pay is also

instructed to pay.

(9) "Ordinary care" in the case of a person engaged in business

means observance of reasonable commercial standards, prevailing

in the area in which the person is located, with respect to the

business in which the person is engaged. In the case of a bank

that takes an instrument for processing for collection or payment

by automated means, reasonable commercial standards do not

require the bank to examine the instrument if the failure to

examine does not violate the bank's prescribed procedures and the

bank's procedures do not vary unreasonably from general banking

usage not disapproved by this chapter or Chapter 4.

(10) "Party" means a party to an instrument.

(11) "Principal obligor," with respect to an instrument, means

the accommodated party or any other party to the instrument

against whom a secondary obligor has recourse under this chapter.

(12) "Promise" means a written undertaking to pay money signed

by the person undertaking to pay. An acknowledgment of an

obligation by the obligor is not a promise unless the obligor

also undertakes to pay the obligation.

(13) "Prove" with respect to a fact means to meet the burden of

establishing the fact (Section 1.201(b)(8)).

(14) Reserved.

(15) "Remitter" means a person who purchases an instrument from

its issuer if the instrument is payable to an identified person

other than the purchaser.

(16) "Remotely-created item" means an item that is created by a

third party, other than the payor bank, under the purported

authority of the drawer of the item for the purpose of charging

the drawer's account with a bank and that does not bear a

handwritten signature purporting to be the signature of the

drawer.

(17) "Secondary obligor," with respect to an instrument, means

(A) an indorser or an accommodation party, (B) a drawer having

the obligation described in Section 3.414(d), or (C) any other

party to the instrument that has recourse against another party

to the instrument pursuant to Section 3.116(b).

(b) Other definitions applying to this chapter and the sections

in which they appear are:

"Acceptance"

Section 3.409.

"Accommodated party"

Section 3.419.

"Accommodation party"

Section 3.419.

"Account"

Section 4.104.

"Alteration"

Section 3.407.

"Anomalous indorsement"

Section 3.205.

"Blank indorsement"

Section 3.205.

"Cashier's check"

Section 3.104.

"Certificate of deposit"

Section 3.104.

"Certified check"

Section 3.409.

"Check"

Section 3.104.

"Consideration"

Section 3.303.

"Draft"

Section 3.104.

"Holder in due course"

Section 3.302.

"Incomplete instrument"

Section 3.115.

"Indorsement"

Section 3.204.

"Indorser"

Section 3.204.

"Instrument"

Section 3.104.

"Issue"

Section 3.105.

"Issuer"

Section 3.105.

"Negotiable instrument"

Section 3.104.

"Negotiation"

Section 3.201.

"Note"

Section 3.104.

"Payable at a definite time"

Section 3.108.

"Payable on demand"

Section 3.108.

"Payable to bearer"

Section 3.109.

"Payable to order"

Section 3.109.

"Payment"

Section 3.602.

"Person entitled to enforce"

Section 3.301.

"Presentment"

Section 3.501.

"Reacquisition"

Section 3.207.

"Special indorsement"

Section 3.205.

"Teller's check"

Section 3.104.

"Transfer of instrument"

Section 3.203.

"Traveler's check"

Section 3.104.

"Value"

Section 3.303.

(c) The following definitions in other chapters apply to this

chapter:

"Banking day"

Section 4.104.

"Clearing house"

Section 4.104.

"Collecting bank"

Section 4.105.

"Depositary bank"

Section 4.105.

"Documentary draft"

Section 4.104.

"Intermediary bank"

Section 4.105.

"Item"

Section 4.104.

"Payor bank"

Section 4.105.

"Suspends payments"

Section 4.104.

(d) In addition, Chapter 1 contains general definitions and

principles of construction and interpretation applicable

throughout this chapter.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996; Acts 1997, 75th Leg., ch. 131, Sec. 1, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 542, Sec. 10, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

95, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

95, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

427, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

427, Sec. 2, eff. September 1, 2007.

Sec. 3.104. NEGOTIABLE INSTRUMENT. (a) Except as provided in

Subsections (c) and (d), "negotiable instrument" means an

unconditional promise or order to pay a fixed amount of money,

with or without interest or other charges described in the

promise or order, if it:

(1) is payable to bearer or to order at the time it is issued or

first comes into possession of a holder;

(2) is payable on demand or at a definite time; and

(3) does not state any other undertaking or instruction by the

person promising or ordering payment to do any act in addition to

the payment of money, but the promise or order may contain:

(A) an undertaking or power to give, maintain, or protect

collateral to secure payment;

(B) an authorization or power to the holder to confess judgment

or realize on or dispose of collateral; or

(C) a waiver of the benefit of any law intended for the

advantage or protection of an obligor.

(b) "Instrument" means a negotiable instrument.

(c) An order that meets all of the requirements of Subsection

(a), except Subdivision (1), and otherwise falls within the

definition of "check" in Subsection (f) is a negotiable

instrument and a check.

(d) A promise or order other than a check is not an instrument

if, at the time it is issued or first comes into possession of a

holder, it contains a conspicuous statement, however expressed,

to the effect that the promise or order is not negotiable or is

not an instrument governed by this chapter.

(e) An instrument is a "note" if it is a promise and is a

"draft" if it is an order. If an instrument falls within the

definition of both "note" and "draft," a person entitled to

enforce the instrument may treat it as either.

(f) "Check" means (i) a draft, other than a documentary draft,

payable on demand and drawn on a bank or (ii) a cashier's check

or teller's check. An instrument may be a check even though it is

described on its face by another term, such as "money order."

(g) "Cashier's check" means a draft with respect to which the

drawer and drawee are the same bank or branches of the same bank.

(h) "Teller's check" means a draft drawn by a bank:

(1) on another bank; or

(2) payable at or through a bank.

(i) "Traveler's check" means an instrument that:

(1) is payable on demand;

(2) is drawn on or payable at or through a bank;

(3) is designated by the term "traveler's check" or by a

substantially similar term; and

(4) requires, as a condition to payment, a countersignature by a

person whose specimen signature appears on the instrument.

(j) "Certificate of deposit" means an instrument containing an

acknowledgment by a bank that a sum of money has been received by

the bank and a promise by the bank to repay the sum of money. A

certificate of deposit is a note of the bank.

(k) Repealed by Acts 2007, 80th Leg., R.S., Ch. 427, Sec. 4,

eff. September 1, 2007.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996; Acts 1997, 75th Leg., ch. 131, Sec. 2, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

427, Sec. 4, eff. September 1, 2007.

Sec. 3.105. ISSUE OF INSTRUMENT. (a) "Issue" means the first

delivery of an instrument by the maker or drawer, whether to a

holder or nonholder, for the purpose of giving rights on the

instrument to any person.

(b) An unissued instrument, or an unissued incomplete instrument

that is completed, is binding on the maker or drawer, but

nonissuance is a defense. An instrument that is conditionally

issued or is issued for a special purpose is binding on the maker

or drawer, but failure of the condition or special purpose to be

fulfilled is a defense.

(c) "Issuer" applies to issued and unissued instruments and

means a maker or drawer of an instrument.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.106. UNCONDITIONAL PROMISE OR ORDER. (a) Except as

provided in this section, for the purposes of Section 3.104(a), a

promise or order is unconditional unless it states (i) an express

condition to payment, (ii) that the promise or order is subject

to or governed by another record, or (iii) that rights or

obligations with respect to the promise or order are stated in

another record. A reference to another record does not of itself

make the promise or order conditional.

(b) A promise or order is not made conditional (i) by a

reference to another record for a statement of rights with

respect to collateral, prepayment, or acceleration, or (ii)

because payment is limited to resort to a particular fund or

source.

(c) If a promise or order requires, as a condition to payment, a

countersignature by a person whose specimen signature appears on

the promise or order, the condition does not make the promise or

order conditional for the purposes of Section 3.104(a). If the

person whose specimen signature appears on an instrument fails to

countersign the instrument, the failure to countersign is a

defense to the obligation of the issuer, but the failure does not

prevent a transferee of the instrument from becoming a holder of

the instrument.

(d) If a promise or order at the time it is issued or first

comes into possession of a holder contains a statement, required

by applicable statutory or administrative law, to the effect that

the rights of a holder or transferee are subject to claims or

defenses that the issuer could assert against the original payee,

the promise or order is not thereby made conditional for the

purposes of Section 3.104(a); but if the promise or order is an

instrument, there cannot be a holder in due course of the

instrument.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Amended by:

Acts 2005, 79th Leg., Ch.

95, Sec. 3, eff. September 1, 2005.

Sec. 3.107. INSTRUMENT PAYABLE IN FOREIGN MONEY. Unless the

instrument otherwise provides, an instrument that states the

amount payable in foreign money may be paid in the foreign money

or in an equivalent amount in dollars calculated by using the

current bank-offered spot rate at the place of payment for the

purchase of dollars on the day on which the instrument is paid.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.108. PAYABLE ON DEMAND OR AT DEFINITE TIME. (a) A

promise or order is "payable on demand" if it:

(1) states that it is payable on demand or at sight, or

otherwise indicates that it is payable at the will of the holder;

or

(2) does not state any time of payment.

(b) A promise or order is "payable at a definite time" if it is

payable on elapse of a definite period of time after sight or

acceptance or at a fixed date or dates or at a time or times

readily ascertainable at the time the promise or order is issued,

subject to rights of:

(1) prepayment;

(2) acceleration;

(3) extension at the option of the holder; or

(4) extension to a further definite time at the option of the

maker or acceptor or automatically on or after a specified act or

event.

(c) If an instrument, payable at a fixed date, is also payable

on demand made before the fixed date, the instrument is payable

on demand until the fixed date and, if demand for payment is not

made before that date, becomes payable at a definite time on the

fixed date.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.109. PAYABLE TO BEARER OR TO ORDER. (a) A promise or

order is payable to bearer if it:

(1) states that it is payable to bearer or to the order of

bearer or otherwise indicates that the person in possession of

the promise or order is entitled to payment;

(2) does not state a payee; or

(3) states that it is payable to or to the order of cash or

otherwise indicates that it is not payable to an identified

person.

(b) A promise or order that is not payable to bearer is payable

to order if it is payable (i) to the order of an identified

person, or (ii) to an identified person or order. A promise or

order that is payable to order is payable to the identified

person.

(c) An instrument payable to bearer may become payable to an

identified person if it is specially indorsed pursuant to Section

3.205(a). An instrument payable to an identified person may

become payable to bearer if it is indorsed in blank pursuant to

Section 3.205(b).

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.110. IDENTIFICATION OF PERSON TO WHOM INSTRUMENT IS

PAYABLE. (a) The person to whom an instrument is initially

payable is determined by the intent of the person, whether or not

authorized, signing as, or in the name or behalf of, the issuer

of the instrument. The instrument is payable to the person

intended by the signer even if that person is identified in the

instrument by a name or other identification that is not that of

the intended person. If more than one person signs in the name or

behalf of the issuer of an instrument and all the signers do not

intend the same person as payee, the instrument is payable to any

person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by

automated means, such as a check-writing machine, the payee of

the instrument is determined by the intent of the person who

supplied the name or identification of the payee, whether or not

authorized to do so.

(c) A person to whom an instrument is payable may be identified

in any way, including by name, identifying number, office, or

account number. For the purpose of determining the holder of an

instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is

identified only by number, the instrument is payable to the

person to whom the account is payable. If an instrument is

payable to an account identified by number and by the name of a

person, the instrument is payable to the named person, whether or

not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(A) a trust, an estate, or a person described as trustee or

representative of a trust or estate, the instrument is payable to

the trustee, the representative, or a successor of either,

whether or not the beneficiary or estate is also named;

(B) a person described as agent or similar representative of a

named or identified person, the instrument is payable to the

represented person, the representative, or a successor of the

representative;

(C) a fund or organization that is not a legal entity, the

instrument is payable to a representative of the members of the

fund or organization; or

(D) an office or to a person described as holding an office, the

instrument is payable to the named person, the incumbent of the

office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons

alternatively, it is payable to any of them and may be

negotiated, discharged, or enforced by any or all of them in

possession of the instrument. If an instrument is payable to two

or more persons not alternatively, it is payable to all of them

and may be negotiated, discharged, or enforced only by all of

them. If an instrument payable to two or more persons is

ambiguous as to whether it is payable to the persons

alternatively, the instrument is payable to the persons

alternatively.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.111. PLACE OF PAYMENT. Except as otherwise provided for

items in Chapter 4, an instrument is payable at the place of

payment stated in the instrument. If no place of payment is

stated, an instrument is payable at the address of the drawee or

maker stated in the instrument. If no address is stated, the

place of payment is the place of business of the drawee or maker.

If a drawee or maker has more than one place of business, the

place of payment is any place of business of the drawee or maker

chosen by the person entitled to enforce the instrument. If the

drawee or maker has no place of business, the place of payment is

the residence of the drawee or maker.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.112. INTEREST. (a) Unless otherwise provided in the

instrument:

(1) an instrument is not payable with interest; and

(2) interest on an interest-bearing instrument is payable from

the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or

variable amount of money or it may be expressed as a fixed or

variable rate or rates. The amount or rate of interest may be

stated or described in the instrument in any manner and may

require reference to information not contained in the instrument.

If an instrument provides for interest, but the amount of

interest payable cannot be ascertained from the description,

interest is payable at the judgment rate in effect at the place

of payment of the instrument and at the time interest first

accrues, and the instrument shall not by virtue of this sentence

be considered to violate the provisions of Title 4, Finance Code.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996; Acts 1999, 76th Leg., ch. 62, Sec. 7.45, eff. Sept. 1,

1999.

Sec. 3.113. DATE OF INSTRUMENT. (a) An instrument may be

antedated or postdated. The date stated determines the time of

payment if the instrument is payable at a fixed period after

date. Except as provided in Section 4.401(c), an instrument

payable on demand is not payable before the date of the

instrument.

(b) If an instrument is undated, its date is the date of its

issue or, in the case of an unissued instrument, the date it

first comes into possession of a holder.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.114. CONTRADICTORY TERMS OF INSTRUMENT. If an instrument

contains contradictory terms, typewritten terms prevail over

printed terms, handwritten terms prevail over both, and words

prevail over numbers.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.115. INCOMPLETE INSTRUMENT. (a) "Incomplete instrument"

means a signed writing, whether or not issued by the signer, the

contents of which show at the time of signing that it is

incomplete but that the signer intended it to be completed by the

addition of words or numbers.

(b) Subject to Subsection (c), if an incomplete instrument is an

instrument under Section 3.104, it may be enforced according to

its terms if it is not completed, or according to its terms as

augmented by completion. If an incomplete instrument is not an

instrument under Section 3.104, but, after completion, the

requirements of Section 3.104 are met, the instrument may be

enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument

without authority of the signer, there is an alteration of the

incomplete instrument under Section 3.407.

(d) The burden of establishing that words or numbers were added

to an incomplete instrument without authority of the signer is on

the person asserting the lack of authority.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.116. JOINT AND SEVERAL LIABILITY; CONTRIBUTION. (a)

Except as otherwise provided in the instrument, two or more

persons who have the same liability on an instrument as makers,

drawers, acceptors, indorsers who indorse as joint payees, or

anomalous indorsers are jointly and severally liable in the

capacity in which they sign.

(b) Except as provided in Section 3.419(e) or by agreement of

the affected parties, a party having joint and several liability

who pays the instrument is entitled to receive from any party

having the same joint and several liability contribution in

accordance with applicable law.

(c) Repealed by Acts 2005, 79th Leg., Ch. 95, Sec. 21, eff.

September 1, 2005.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Amended by:

Acts 2005, 79th Leg., Ch.

95, Sec. 21, eff. September 1, 2005.

Sec. 3.117. OTHER AGREEMENTS AFFECTING INSTRUMENT. Subject to

applicable law regarding exclusion of proof of contemporaneous or

previous agreements, the obligation of a party to an instrument

to pay the instrument may be modified, supplemented, or nullified

by a separate agreement of the obligor and a person entitled to

enforce the instrument, if the instrument is issued or the

obligation is incurred in reliance on the agreement or as part of

the same transaction giving rise to the agreement. To the extent

an obligation is modified, supplemented, or nullified by an

agreement under this section, the agreement is a defense to the

obligation.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.118. STATUTE OF LIMITATIONS. (a) Except as provided in

Subsection (e), an action to enforce the obligation of a party to

pay a note payable at a definite time must be commenced within

six years after the due date or dates stated in the note or, if a

due date is accelerated, within six years after the accelerated

due date.

(b) Except as provided in Subsection (d) or (e), if demand for

payment is made to the maker of a note payable on demand, an

action to enforce the obligation of a party to pay the note must

be commenced within six years after the demand. If no demand for

payment is made to the maker, an action to enforce the note is

barred if neither principal nor interest on the note has been

paid for a continuous period of 10 years.

(c) Except as provided in Subsection (d), an action to enforce

the obligation of a party to an unaccepted draft to pay the draft

must be commenced within three years after dishonor of the draft

or 10 years after the date of the draft, whichever period expires

first.

(d) An action to enforce the obligation of the acceptor of a

certified check or the issuer of a teller's check, cashier's

check, or traveler's check must be commenced within three years

after demand for payment is made to the acceptor or issuer, as

the case may be.

(e) An action to enforce the obligation of a party to a

certificate of deposit to pay the instrument must be commenced

within six years after demand for payment is made to the maker,

but if the instrument states a due date and the maker is not

required to pay before that date, the six-year period begins when

a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an

accepted draft, other than a certified check, must be commenced:

(1) within six years after the due date or dates stated in the

draft or acceptance if the obligation of the acceptor is payable

at a definite time; or

(2) within six years after the date of the acceptance if the

obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity

or contribution, the following actions must be commenced within

three years after the cause of action accrues:

(1) an action for conversion of an instrument, an action for

money had and received, or like action based on conversion;

(2) an action for breach of warranty; or

(3) an action to enforce an obligation, duty, or right arising

under this chapter and not governed by this section.

(h) This section does not apply to an action involving a real

property lien covered by Section 16.035 or 16.036, Civil Practice

and Remedies Code.

(i) A right of action of a public institution of higher

education or the Texas Higher Education Coordinating Board is not

barred by this section.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996; Acts 1997, 75th Leg., ch. 219, Sec. 4, eff. May 23, 1997;

Acts 2001, 77th Leg., ch. 279, Sec. 1, eff. May 22, 2001.

Sec. 3.119. NOTICE OF RIGHT TO DEFEND ACTION. In an action for

breach of an obligation for which a third person is answerable

over pursuant to this chapter or Chapter 4, the defendant may

give the third person notice of the litigation in a record, and

the person notified may then give similar notice to any other

person who is answerable over. If the notice states (i) that the

person notified may come in and defend, and (ii) that failure to

do so will bind the person notified in an action later brought by

the person giving the notice as to any determination of fact

common to the two litigations, the person notified is so bound

unless after seasonable receipt of the notice the person notified

does come in and defend.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Amended by:

Acts 2005, 79th Leg., Ch.

95, Sec. 4, eff. September 1, 2005.

SUBCHAPTER B. NEGOTIATION, TRANSFER, AND INDORSEMENT

Sec. 3.201. NEGOTIATION. (a) "Negotiation" means a transfer of

possession, whether voluntary or involuntary, of an instrument by

a person other than the issuer to a person who thereby becomes

its holder.

(b) Except for negotiation by a remitter, if an instrument is

payable to an identified person, negotiation requires transfer of

possession of the instrument and its indorsement by the holder.

If an instrument is payable to bearer, it may be negotiated by

transfer of possession alone.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.202. NEGOTIATION SUBJECT TO RESCISSION. (a) Negotiation

is effective even if obtained:

(1) from an infant, a corporation exceeding its powers, or a

person without capacity;

(2) by fraud, duress, or mistake; or

(3) in breach of duty or as part of an illegal transaction.

(b) To the extent permitted by other law, negotiation may be

rescinded or may be subject to other remedies, but those remedies

may not be asserted against a subsequent holder in due course or

a person paying the instrument in good faith and without

knowledge of facts that are a basis for rescission or other

remedy.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.203. TRANSFER OF INSTRUMENT; RIGHTS ACQUIRED BY TRANSFER.

(a) An instrument is transferred when it is delivered by a

person other than its issuer for the purpose of giving to the

person receiving delivery the right to enforce the instrument.

(b) Transfer of an instrument, whether or not the transfer is a

negotiation, vests in the transferee any right of the transferor

to enforce the instrument, including any right as a holder in due

course. The transferee cannot acquire rights of a holder in due

course by a transfer, directly or indirectly, from a holder in

due course if the transferee engaged in fraud or illegality

affecting the instrument.

(c) Unless otherwise agreed, if an instrument is transferred for

value and the transferee does not become a holder because of lack

of indorsement by the transferor, the transferee has a

specifically enforceable right to the unqualified indorsement of

the transferor, but negotiation of the instrument does not occur

until the indorsement is made.

(d) If a transferor purports to transfer less than the entire

instrument, negotiation of the instrument does not occur. The

transferee obtains no rights under this chapter and has only the

rights of a partial assignee.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.204. INDORSEMENT. (a) "Indorsement" means a signature,

other than that of a signer as maker, drawer, or acceptor, that

alone or accompanied by other words is made on an instrument for

the purpose of (i) negotiating the instrument, (ii) restricting

payment of the instrument, or (iii) incurring indorser's

liability on the instrument, but regardless of the intent of the

signer, a signature and its accompanying words is an indorsement

unless the accompanying words, terms of the instrument, place of

the signature, or other circumstances unambiguously indicate that

the signature was made for a purpose other than indorsement. For

the purpose of determining whether a signature is made on an

instrument, a paper affixed to the instrument is a part of the

instrument.

(b) "Indorser" means a person who makes an indorsement.

(c) For the purpose of determining whether the transferee of an

instrument is a holder, an indorsement that transfers a security

interest in the instrument is effective as an unqualified

indorsement of the instrument.

(d) If an instrument is payable to a holder under a name that is

not the name of the holder, indorsement may be made by the holder

in the name stated in the instrument or in the holder's name or

both, but signature in both names may be required by a person

paying or taking the instrument for value or collection.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.205. SPECIAL INDORSEMENT; BLANK INDORSEMENT; ANOMALOUS

INDORSEMENT. (a) If an indorsement is made by the holder of an

instrument, whether payable to an identified person or payable to

bearer, and the indorsement identifies a person to whom it makes

the instrument payable, it is a "special indorsement." When

specially indorsed, an instrument becomes payable to the

identified person and may be negotiated only by the indorsement

of that person. The principles stated in Section 3.110 apply to

special indorsements.

(b) If an indorsement is made by the holder of an instrument and

it is not a special indorsement, it is a "blank indorsement."

When indorsed in blank, an instrument becomes payable to bearer

and may be negotiated by transfer of possession alone until

specially indorsed.

(c) The holder may convert a blank indorsement that consists

only of a signature into a special indorsement by writing, above

the signature of the indorser, words identifying the person to

whom the instrument is made payable.

(d) "Anomalous indorsement" means an indorsement made by a

person who is not the holder of the instrument. An anomalous

indorsement does not affect the manner in which the instrument

may be negotiated.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.206. RESTRICTIVE INDORSEMENT. (a) An indorsement

limiting payment to a particular person or otherwise prohibiting

further transfer or negotiation of the instrument is not

effective to prevent further transfer or negotiation of the

instrument.

(b) An indorsement stating a condition to the right of the

indorsee to receive payment does not affect the right of the

indorsee to enforce the instrument. A person paying the

instrument or taking it for value or collection may disregard the

condition, and the rights and liabilities of that person are not

affected by whether the condition has been fulfilled.

(c) If an instrument bears an indorsement (i) described in

Section 4.201(b), or (ii) in blank or to a particular bank using

the words "for deposit" or "for collection," or other words

indicating a purpose of having the instrument collected by a bank

for the indorser or for a particular account, the following rules

apply:

(1) a person, other than a bank, who purchases the instrument

when so indorsed converts the instrument unless the amount paid

for the instrument is received by the indorser or applied

consistently with the indorsement;

(2) a depositary bank that purchases the instrument or takes it

for collection when so indorsed converts the instrument unless

the amount paid by the bank with respect to the instrument is

received by the indorser or applied consistently with the

indorsement;

(3) a payor bank that is also the depositary bank or that takes

the instrument for immediate payment over the counter from a

person other than a collecting bank converts the instrument

unless the proceeds of the instrument are received by the

indorser or applied consistently with the indorsement; and

(4) except as otherwise provided in Subdivision (3), a payor

bank or intermediary bank may disregard the indorsement and is

not liable if the proceeds of the instrument are not received by

the indorser or applied consistently with the indorsement.

(d) Except for an indorsement covered by Subsection (c), if an

instrument bears an indorsement using words to the effect that

payment is to be made to the indorsee as agent, trustee, or other

fiduciary for the benefit of the indorser or another person, the

following rules apply:

(1) unless there is notice of breach of fiduciary duty as

provided in Section 3.307, a person who purchases the instrument

from the indorsee or takes the instrument from the indorsee for

collection or payment may pay the proceeds of payment or the

value given for the instrument to the indorsee without regard to

whether the indorsee violates a fiduciary duty to the indorser;

and

(2) a subsequent transferee of the instrument or person who pays

the instrument is neither given notice nor otherwise affected by

the restriction in the indorsement unless the transferee or payor

knows that the fiduciary dealt with the instrument or its

proceeds in breach of fiduciary duty.

(e) The presence on an instrument of an indorsement to which

this section applies does not prevent a purchaser of the

instrument from becoming a holder in due course of the instrument

unless the purchaser is a converter under Subsection (c) or has

notice or knowledge of breach of fiduciary duty as stated in

Subsection (d).

(f) In an action to enforce the obligation of a party to pay the

instrument, the obligor has a defense if payment would violate an

indorsement to which this section applies and the payment is not

permitted by this section.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.207. REACQUISITION. Reacquisition of an instrument

occurs if it is transferred to a former holder, by negotiation or

otherwise. A former holder who reacquires the instrument may

cancel indorsements made after the reacquirer first became a

holder of the instrument. If the cancellation causes the

instrument to be payable to the reacquirer or to bearer, the

reacquirer may negotiate the instrument. An indorser whose

indorsement is canceled is discharged, and the discharge is

effective against any subsequent holder.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

SUBCHAPTER C. ENFORCEMENT OF INSTRUMENTS

Sec. 3.301. PERSON ENTITLED TO ENFORCE INSTRUMENT. "Person

entitled to enforce" an instrument means (i) the holder of the

instrument, (ii) a nonholder in possession of the instrument who

has the rights of a holder, or (iii) a person not in possession

of the instrument who is entitled to enforce the instrument

pursuant to Section 3.309 or 3.418(d). A person may be a person

entitled to enforce the instrument even though the person is not

the owner of the instrument or is in wrongful possession of the

instrument.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.302. HOLDER IN DUE COURSE. (a) Subject to Subsection

(c) and Section 3.106(d), "holder in due course" means the holder

of an instrument if:

(1) the instrument when issued or negotiated to the holder does

not bear such apparent evidence of forgery or alteration or is

not otherwise so irregular or incomplete as to call into question

its authenticity; and

(2) the holder took the instrument:

(A) for value;

(B) in good faith;

(C) without notice that the instrument is overdue or has been

dishonored or that there is an uncured default with respect to

payment of another instrument issued as part of the same series;

(D) without notice that the instrument contains an unauthorized

signature or has been altered;

(E) without notice of any claim to the instrument described in

Section 3.306; and

(F) without notice that any party has a defense or claim in

recoupment described in Section 3.305(a).

(b) Notice of discharge of a party, other than discharge in an

insolvency proceeding, is not notice of a defense under

Subsection (a), but discharge is effective against a person who

became a holder in due course with notice of the discharge.

Public filing or recording of a document does not of itself

constitute notice of a defense, claim in recoupment, or claim to

the instrument.

(c) Except to the extent a transferor or predecessor in interest

has rights as a holder in due course, a person does not acquire

rights of a holder in due course of an instrument taken:

(1) by legal process or by purchase in an execution, bankruptcy,

or creditor's sale or similar proceeding;

(2) by purchase as part of a bulk transaction not in ordinary

course of business of the transferor; or

(3) as the successor in interest to an estate or other

organization.

(d) If, under Section 3.303(a)(1), the promise of performance

that is the consideration for an instrument has been partially

performed, the holder may assert rights as a holder in due course

of the instrument only to the fraction of the amount payable

under the instrument equal to the value of the partial

performance divided by the value of the promised performance.

(e) If (i) the person entitled to enforce an instrument has only

a security interest in the instrument, and (ii) the person

obliged to pay the instrument has a defense, claim in recoupment,

or claim to the instrument that may be asserted against the

person who granted the security interest, the person entitled to

enforce the instrument may assert rights as a holder in due

course only to an amount payable under the instrument that, at

the time of enforcement of the instrument, does not exceed the

amount of the unpaid obligation secured.

(f) To be effective, notice must be received at a time and in a

manner that gives a reasonable opportunity to act on it.

(g) This section is subject to any law limiting status as a

holder in due course in particular classes of transactions.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.303. VALUE AND CONSIDERATION. (a) An instrument is

issued or transferred for value if:

(1) the instrument is issued or transferred for a promise of

performance, to the extent the promise has been performed;

(2) the transferee acquires a security interest or other lien in

the instrument other than a lien obtained by judicial proceeding;

(3) the instrument is issued or transferred as payment of, or as

security for, an antecedent claim against any person, whether or

not the claim is due;

(4) the instrument is issued or transferred in exchange for a

negotiable instrument; or

(5) the instrument is issued or transferred in exchange for the

incurring of an irrevocable obligation to a third party by the

person taking the instrument.

(b) "Consideration" means any consideration sufficient to

support a simple contract. The drawer or maker of an instrument

has a defense if the instrument is issued without consideration.

If an instrument is issued for a promise of performance, the

issuer has a defense to the extent performance of the promise is

due and the promise has not been performed. If an instrument is

issued for value as stated in Subsection (a), the instrument is

also issued for consideration.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.304. OVERDUE INSTRUMENT. (a) An instrument payable on

demand becomes overdue at the earliest of the following times:

(1) on the day after the day demand for payment is duly made;

(2) if the instrument is a check, 90 days after its date; or

(3) if the instrument is not a check, when the instrument has

been outstanding for a period of time after its date that is

unreasonably long under the circumstances of the particular case

in light of the nature of the instrument and usage of the trade.

(b) With respect to an instrument payable at a definite time the

following rules apply:

(1) if the principal is payable in installments and a due date

has not been accelerated, the instrument becomes overdue on

default under the instrument for nonpayment of an installment,

and the instrument remains overdue until the default is cured;

(2) if the principal is not payable in installments and the due

date has not been accelerated, the instrument becomes overdue on

the day after the due date; and

(3) if a due date with respect to principal has been

accelerated, the instrument becomes overdue on the day after the

accelerated due date.

(c) Unless the due date of principal has been accelerated, an

instrument does not become overdue if there is default in payment

of interest but no default in payment of principal.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.305. DEFENSES AND CLAIMS IN RECOUPMENT. (a) Except as

otherwise provided in this section, the right to enforce the

obligation of a party to pay an instrument is subject to the

following:

(1) a defense of the obligor based on:

(A) infancy of the obligor to the extent it is a defense to a

simple contract;

(B) duress, lack of legal capacity, or illegality of the

transaction that, under other law, nullifies the obligation of

the obligor;

(C) fraud that induced the obligor to sign the instrument with

neither knowledge nor reasonable opportunity to learn of its

character or its essential terms; or

(D) discharge of the obligor in insolvency proceedings;

(2) a defense of the obligor stated in another section of this

chapter or a defense of the obligor that would be available if

the person entitled to enforce the instrument were enforcing a

right to payment under a simple contract; and

(3) a claim in recoupment of the obligor against the original

payee of the instrument if the claim arose from the transaction

that gave rise to the instrument; but the claim of the obligor

may be asserted against a transferee of the instrument only to

reduce the amount owing on the instrument at the time the action

is brought.

(b) The right of a holder in due course to enforce the

obligation of a party to pay the instrument is subject to

defenses of the obligor stated in Subsection (a)(1), but is not

subject to defenses of the obligor stated in Subsection (a)(2) or

claims in recoupment stated in Subsection (a)(3) against a person

other than the holder.

(c) Except as provided in Subsection (d), in an action to

enforce the obligation of a party to pay the instrument, the

obligor may not assert against the person entitled to enforce the

instrument a defense, claim in recoupment, or claim to the

instrument (Section 3.306) of another person, but the other

person's claim to the instrument may be asserted by the obligor

if the other person is joined in the action and personally

asserts the claim against the person entitled to enforce the

instrument. An obligor is not obliged to pay the instrument if

the person seeking enforcement of the instrument does not have

rights of a holder in due course and the obligor proves that the

instrument is a lost or stolen instrument.

(d) In an action to enforce the obligation of an accommodation

party to pay an instrument, the accommodation party may assert

against the person entitled to enforce the instrument any defense

or claim in recoupment under Subsection (a) that the accommodated

party could assert against the person entitled to enforce the

instrument, except the defenses of discharge in insolvency

proceedings, infancy, and lack of legal capacity.

(e) In a consumer transaction, if law other than this chapter

requires that an instrument include a statement to the effect

that the rights of a holder or transferee are subject to a claim

or defense that the issuer could assert against the original

payee, and the instrument does not include such a statement:

(1) the instrument has the same effect as if the instrument

included such a statement;

(2) the issuer may assert against the holder or transferee all

claims and defenses that would have been available if the

instrument included such a statement; and

(3) the extent to which claims may be asserted against the

holder or transferee is determined as if the instrument included

such a statement.

If an instrument includes or is deemed to include a statement

under this subsection, a holder or transferee who is liable under

the statement to the issuer, but who is not the seller of the

goods or services, shall be entitled to full indemnity from the

seller for any liability under the statement incurred by the

holder or transferee that results from the issuer's claims or

defenses against the seller, plus reasonable attorney's fees.

The provision in this section for express indemnity does not

affect any right of indemnity, subrogation, or recovery to which

a holder or transferee may be entitled under any rule, written

contract, judicial decision, or other statute. This section is

not intended to provide a holder or transferee indemnity from the

seller with respect to the holder or transferee's direct

liability to the issuer for the holder or transferee's own

actionable misconduct unrelated to derivative liability under the

statement.

(f) This section is subject to law other than this chapter that

establishes a different rule for consumer transactions.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Amended by:

Acts 2005, 79th Leg., Ch.

95, Sec. 5, eff. September 1, 2005.

Sec. 3.306. CLAIMS TO AN INSTRUMENT. A person taking an

instrument, other than a person having rights of a holder in due

course, is subject to a claim of a property or possessory right

in the instrument or its proceeds, including a claim to rescind a

negotiation and to recover the instrument or its proceeds. A

person having rights of a holder in due course takes free of the

claim to the instrument.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.307. NOTICE OF BREACH OF FIDUCIARY DUTY. (a) In this

section:

(1) "Fiduciary" means an agent, trustee, partner, corporate

officer or director, or other representative owing a fiduciary

duty with respect to an instrument.

(2) "Represented person" means the principal, beneficiary,

partnership, corporation, or other person to whom the duty stated

in Subdivision (1) is owed.

(b) If (i) an instrument is taken from a fiduciary for payment

or collection or for value, (ii) the taker has knowledge of the

fiduciary status of the fiduciary, and (iii) the represented

person makes a claim to the instrument or its proceeds on the

basis that the transaction of the fiduciary is a breach of

fiduciary duty, the following rules apply:

(1) notice of breach of fiduciary duty by the fiduciary is

notice of the claim of the represented person;

(2) in the case of an instrument payable to the represented

person or the fiduciary as such, the taker has notice of the

breach of fiduciary duty if the instrument is:

(A) taken in payment of or as security for a debt known by the

taker to be the personal debt of the fiduciary;

(B) taken in a transaction known by the taker to be for the

personal benefit of the fiduciary; or

(C) deposited to an account other than an account of the

fiduciary, as such, or an account of the represented person;

(3) if an instrument is issued by the represented person or the

fiduciary as such, and made payable to the fiduciary personally,

the taker does not have notice of the breach of fiduciary duty

unless the taker knows of the breach of fiduciary duty; and

(4) if an instrument is issued by the represented person or the

fiduciary as such, to the taker as payee, the taker has notice of

the breach of fiduciary duty if the instrument is:

(A) taken in payment of or as security for a debt known by the

taker to be the personal debt of the fiduciary;

(B) taken in a transaction known by the taker to be for the

personal benefit of the fiduciary; or

(C) deposited to an account other than an account of the

fiduciary, as such, or an account of the represented person.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.308. PROOF OF SIGNATURES AND STATUS AS HOLDER IN DUE

COURSE. (a) In an action with respect to an instrument, the

authenticity of, and authority to make, each signature on the

instrument are admitted unless specifically denied in the

pleadings. If the validity of a signature is denied in the

pleadings, the burden of establishing validity is on the person

claiming validity, but the signature is presumed to be authentic

and authorized unless the action is to enforce the liability of

the purported signer and the signer is dead or incompetent at the

time of trial of the issue of validity of the signature. If an

action to enforce the instrument is brought against a person as

the undisclosed principal of a person who signed the instrument

as a party to the instrument, the plaintiff has the burden of

establishing that the defendant is liable on the instrument as a

represented person under Section 3.402(a).

(b) If the validity of signatures is admitted or proved and

there is compliance with Subsection (a), a plaintiff producing

the instrument is entitled to payment if the plaintiff proves

entitlement to enforce the instrument under Section 3.301, unless

the defendant proves a defense or claim in recoupment. If a

defense or claim in recoupment is proved, the right to payment of

the plaintiff is subject to the defense or claim, except to the

extent the plaintiff proves that the plaintiff has rights of a

holder in due course that are not subject to the defense or

claim.

Added by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.309. ENFORCEMENT OF LOST, DESTROYED, OR STOLEN

INSTRUMENT. (a) A person who is not in possession of an

instrument is entitled to enforce the instrument if:

(1) the person seeking to enforce the instrument:

(A) was entitled to enforce the instrument when loss of

possession occurred; or

(B) has directly or indirectly acquired ownership of the

instrument from a person who was entitled to enforce the

instrument when loss of possession occurred;

(2) the loss of possession was not the result of a transfer by

the person or a lawful seizure; and

(3) the person cannot reasonably obtain possession of the

instrument because the instrument was destroyed, its whereabouts

cannot be determined, or it is in the wrongful possession of an

unknown person or a person that cannot be found or is not

amenable to service of process.

(b) A person seeking enforcement of an instrument under

Subsection (a) must prove the terms of the instrument and the

person's right to enforce the instrument. If that proof is made,

Section 3.308 applies to the case as if the person seeking

enforcement had produced the instrument. The court may not enter

judgment in favor of the person seeking enforcement unless it

finds that the person required to pay the instrument is

adequately protected against loss that might occur by reason of a

claim by another person to enforce the instrument. Adequate

protection may be provided by any reasonable means.

Added by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Amended by:

Acts 2005, 79th Leg., Ch.

95, Sec. 6, eff. September 1, 2005.

Sec. 3.310. EFFECT OF INSTRUMENT ON OBLIGATION FOR WHICH TAKEN.

(a) Unless otherwise agreed, if a certified check, cashier's

check, or teller's check is taken for an obligation, the

obligation is discharged to the same extent discharge would

result if an amount of money equal to the amount of the

instrument were taken in payment of the obligation. Discharge of

the obligation does not affect any liability that the obligor may

have as an indorser of the instrument.

(b) Unless otherwise agreed and except as provided in Subsection

(a), if a note or an uncertified check is taken for an

obligation, the obligation is suspended to the same extent the

obligation would be discharged if an amount of money equal to the

amount of the instrument were taken, and the following rules

apply:

(1) In the case of an uncertified check, suspension of the

obligation continues until dishonor of the check or until it is

paid or certified. Payment or certification of the check results

in discharge of the obligation to the extent of the amount of the

check.

(2) In the case of a note, suspension of the obligation

continues until dishonor of the note or until it is paid. Payment

of the note results in discharge of the obligation to the extent

of the payment.

(3) Except as provided in Subdivision (4), if the check or note

is dishonored and the obligee of the obligation for which the

instrument was taken is the person entitled to enforce the

instrument, the obligee may enforce either the instrument or the

obligation. In the case of an instrument of a third person that

is negotiated to the obligee by the obligor, discharge of the

obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for

an obligation is a person other than the obligee, the obligee may

not enforce the obligation to the extent the obligation is

suspended. If the obligee is the person entitled to enforce the

instrument but no longer has possession of it because it was

lost, stolen, or destroyed, the obligation may not be enforced to

the extent of the amount payable on the instrument, and to that

extent the obligee's rights against the obligor are limited to

enforcement of the instrument.

(c) If an instrument other than one described in Subsection (a)

or (b) is taken for an obligation, the effect is:

(1) that stated in Subsection (a) if the instrument is one for

which a bank is liable as maker or acceptor; or

(2) that stated in Subsection (b) in any other case.

Added by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.311. ACCORD AND SATISFACTION BY USE OF INSTRUMENT. (a)

Subsections (b)-(d) apply if a person against whom a claim is

asserted proves that:

(1) that person in good faith tendered an instrument to the

claimant as full satisfaction of the claim;

(2) the amount of the claim was unliquidated or subject to a

bona fide dispute; and

(3) the claimant obtained payment of the instrument.

(b) Unless Subsection (c) applies, the claim is discharged if

the person against whom the claim is asserted proves that the

instrument or an accompanying written communication contained a

conspicuous statement to the effect that the instrument was

tendered as full satisfaction of the claim.

(c) Subject to Subsection (d), a claim is not discharged under

Subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that:

(A) within a reasonable time before the tender, the claimant

sent a conspicuous statement to the person against whom the claim

is asserted that communications concerning disputed debts,

including an instrument tendered as full satisfaction of a debt,

are to be sent to a designated person, office, or place; and

(B) the instrument or accompanying communication was not

received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that

within 90 days after payment of the instrument, the claimant

tendered repayment of the amount of the instrument to the person

against whom the claim is asserted. This subdivision does not

apply if the claimant is an organization that sent a statement

complying with Subdivision (1)(A).

(d) A claim is discharged if the person against whom the claim

is asserted proves that within a reasonable time before

collection of the instrument was initiated, the claimant, or an

agent of the claimant having direct responsibility with respect

to the disputed obligation, knew that the instrument was tendered

in full satisfaction of the claim.

Added by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.312. LOST, DESTROYED, OR STOLEN CASHIER'S CHECK, TELLER'S

CHECK, OR CERTIFIED CHECK. (a) In this section:

(1) "Check" means a cashier's check, teller's check, or

certified check.

(2) "Claimant" means a person who claims the right to receive

the amount of a cashier's check, teller's check, or certified

check that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a statement, made in a record

under penalty of perjury, to the effect that:

(A) the declarer lost possession of a check;

(B) the declarer is the drawer or payee of the check, in the

case of a certified check, or the remitter or payee of the check,

in the case of a cashier's check or teller's check;

(C) the loss of possession was not the result of a transfer by

the declarer or a lawful seizure; and

(D) the declarer cannot reasonably obtain possession of the

check because the check was destroyed, its whereabouts cannot be

determined, or it is in the wrongful possession of an unknown

person or a person that cannot be found or is not amenable to

service of process.

(4) "Obligated bank" means the issuer of a cashier's check or

teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a

communication to the obligated bank describing the check with

reasonable certainty and requesting payment of the amount of the

check, if (i) the claimant is the drawer or payee of a certified

check or the remitter or payee of a cashier's check or teller's

check, (ii) the communication contains or is accompanied by a

declaration of loss of the claimant with respect to the check,

(iii) the communication is received at a time and in a manner

affording the bank a reasonable time to act on it before the

check is paid, and (iv) the claimant provides reasonable

identification if requested by the obligated bank. Delivery of a

declaration of loss is a warranty of the truth of the statements

made in the declaration. If a claim is asserted in compliance

with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time

the claim is asserted, or (ii) the 90th day following the date of

the check, in the case of a cashier's check or teller's check, or

the 90th day following the date of the acceptance, in the case of

a certified check.

(2) Until the claim becomes enforceable, it has no legal effect

and the obligated bank may pay the check or, in the case of a

teller's check, may permit the drawee to pay the check. Payment

to a person entitled to enforce the check discharges all

liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is

presented for payment, the obligated bank is not obliged to pay

the check.

(4) When the claim becomes enforceable, the obligated bank

becomes obliged to pay the amount of the check to the claimant if

payment of the check has not been made to a person entitled to

enforce the check. Subject to Section 4.302(a)(1), payment to the

claimant discharges all liability of the obligated bank with

respect to the check.

(c) If the obligated bank pays the amount of a check to a

claimant under Subsection (b)(4) and the check is presented for

payment by a person having rights of a holder in due course, the

claimant is obliged to:

(1) refund the payment to the obligated bank if the check is

paid; or

(2) pay the amount of the check to the person having rights of a

holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under

Subsection (b) and is also a person who is entitled to enforce a

cashier's check, teller's check, or certified check that is lost,

destroyed, or stolen, the claimant may assert rights with respect

to the check under either this section or Section 3.309.

Added by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Amended by:

Acts 2005, 79th Leg., Ch.

95, Sec. 7, eff. September 1, 2005.

SUBCHAPTER D. LIABILITY OF PARTIES

Sec. 3.401. SIGNATURE. (a) A person is not liable on an

instrument unless the person:

(1) signed the instrument; or

(2) is represented by an agent or representative who signed the

instrument and the signature is binding on the represented person

under Section 3.402.

(b) A signature may be made (i) manually or by means of a device

or machine, and (ii) by the use of any name, including a trade or

assumed name, or by a word, mark, or symbol executed or adopted

by a person with present intention to authenticate a writing.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.402. SIGNATURE BY REPRESENTATIVE. (a) If a person

acting, or purporting to act, as a representative signs an

instrument by signing either the name of the represented person

or the name of the signer, the represented person is bound by the

signature to the same extent the represented person would be

bound if the signature were on a simple contract. If the

represented person is bound, the signature of the representative

is the "authorized signature of the represented person" and the

represented person is liable on the instrument, whether or not

identified in the instrument.

(b) If a representative signs the name of the representative to

an instrument and the signature is an authorized signature of the

represented person, the following rules apply:

(1) If the form of the signature shows unambiguously that the

signature is made on behalf of the represented person who is

identified in the instrument, the representative is not liable on

the instrument.

(2) Subject to Subsection (c), the representative is liable on

the instrument to a holder in due course that took the instrument

without notice that the representative was not intended to be

liable on the instrument if (i) the form of the signature does

not show unambiguously that the signature is made in a

representative capacity, or (ii) the represented person is not

identified in the instrument. With respect to any other person,

the representative is liable on the instrument unless the

representative proves that the original parties did not intend

the representative to be liable on the instrument.

(c) If a representative signs the name of the representative as

drawer of a check without indication of the representative status

and the check is payable from an account of the represented

person who is identified on the check, the signer is not liable

on the check if the signature is an authorized signature of the

represented person.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.403. UNAUTHORIZED SIGNATURE. (a) Unless otherwise

provided in this chapter or Chapter 4, an unauthorized signature

is ineffective except as the signature of the unauthorized signer

in favor of a person who in good faith pays the instrument or

takes it for value. An unauthorized signature may be ratified for

all purposes of this chapter.

(b) If the signature of more than one person is required to

constitute the authorized signature of an organization, the

signature of the organization is unauthorized if one of the

required signatures is lacking.

(c) The civil or criminal liability of a person who makes an

unauthorized signature is not affected by any provision of this

chapter that makes the unauthorized signature effective for the

purposes of this chapter.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.404. IMPOSTORS; FICTITIOUS PAYEES. (a) If an impostor,

by use of the mails or otherwise, induces the issuer of an

instrument to issue the instrument to the impostor, or to a

person acting in concert with the impostor, by impersonating the

payee of the instrument or a person authorized to act for the

payee, an indorsement of the instrument by any person in the name

of the payee is effective as the indorsement of the payee in

favor of a person who, in good faith, pays the instrument or

takes it for value or for collection.

(b) If (i) a person whose intent determines to whom an

instrument is payable (Section 3.110(a) or (b)) does not intend

the person identified as payee to have any interest in the

instrument, or (ii) the person identified as payee of an

instrument is a fictitious person, the following rules apply

until the instrument is negotiated by special indorsement:

(1) Any person in possession of the instrument is its holder.

(2) An indorsement by any person in the name of the payee stated

in the instrument is effective as the indorsement of the payee in

favor of a person who, in good faith, pays the instrument or

takes it for value or for collection.

(c) Under Subsection (a) or (b), an indorsement is made in the

name of a payee if:

(1) it is made in a name substantially similar to that of the

payee; or

(2) the instrument, whether or not indorsed, is deposited in a

depositary bank to an account in a name substantially similar to

that of the payee.

(d) With respect to an instrument to which Subsection (a) or (b)

applies, if a person paying the instrument or taking it for value

or for collection fails to exercise ordinary care in paying or

taking the instrument and that failure contributes to loss

resulting from payment of the instrument, the person bearing the

loss may recover from the person failing to exercise ordinary

care to the extent the failure to exercise ordinary care

contributed to the loss.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.405. EMPLOYER'S RESPONSIBILITY FOR FRAUDULENT INDORSEMENT

BY EMPLOYEE. (a) In this section:

(1) "Employee" includes an independent contractor and employee

of an independent contractor retained by the employer.

(2) "Fraudulent indorsement" means:

(A) in the case of an instrument payable to the employer, a

forged indorsement purporting to be that of the employer; or

(B) in the case of an instrument with respect to which the

employer is the issuer, a forged indorsement purporting to be

that of the person identified as payee.

(3) "Responsibility" with respect to instruments means authority

(i) to sign or indorse instruments on behalf of the employer,

(ii) to process instruments received by the employer for

bookkeeping purposes, for deposit to an account, or for other

disposition, (iii) to prepare or process instruments for issue in

the name of the employer, (iv) to supply information determining

the names or addresses of payees of instruments to be issued in

the name of the employer, (v) to control the disposition of

instruments to be issued in the name of the employer, or (vi) to

act otherwise with respect to instruments in a responsible

capacity. "Responsibility" does not include authority that merely

allows an employee to have access to instruments or blank or

incomplete instrument forms that are being stored or transported

or are part of incoming or outgoing mail, or similar access.

(b) For the purpose of determining the rights and liabilities of

a person who, in good faith, pays an instrument or takes it for

value or for collection, if an employer entrusted an employee

with responsibility with respect to the instrument and the

employee or a person acting in concert with the employee makes a

fraudulent indorsement of the instrument, the indorsement is

effective as the indorsement of the person to whom the instrument

is payable if it is made in the name of that person. If the

person paying the instrument or taking it for value or for

collection fails to exercise ordinary care in paying or taking

the instrument and that failure contributes to loss resulting

from the fraud, the person bearing the loss may recover from the

person failing to exercise ordinary care to the extent the

failure to exercise ordinary care contributed to the loss.

(c) Under Subsection (b), an indorsement is made in the name of

the person to whom an instrument is payable if:

(1) it is made in a name substantially similar to the name of

that person; or

(2) the instrument, whether or not indorsed, is deposited in a

depositary bank to an account in a name substantially similar to

the name of that person.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.406. NEGLIGENCE CONTRIBUTING TO FORGED SIGNATURE OR

ALTERATION OF INSTRUMENT. (a) A person whose failure to

exercise ordinary care substantially contributes to an alteration

of an instrument or to the making of a forged signature on an

instrument is precluded from asserting the alteration or the

forgery against a person who, in good faith, pays the instrument

or takes it for value or for collection.

(b) Under Subsection (a), if the person asserting the preclusion

fails to exercise ordinary care in paying or taking the

instrument and that failure contributes to loss, the loss is

allocated between the person precluded and the person asserting

the preclusion according to the extent to which the failure of

each to exercise ordinary care contributed to the loss.

(c) Under Subsection (a), the burden of proving failure to

exercise ordinary care is on the person asserting the preclusion.

Under Subsection (b), the burden of proving failure to exercise

ordinary care is on the person precluded.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.407. ALTERATION. (a) "Alteration" means:

(1) an unauthorized change in an instrument that purports to

modify in any respect the obligation of a party; or

(2) an unauthorized addition of words or numbers or other change

to an incomplete instrument relating to the obligation of a

party.

(b) Except as provided in Subsection (c), an alteration

fraudulently made discharges a party whose obligation is affected

by the alteration unless that party assents or is precluded from

asserting the alteration. No other alteration discharges a party,

and the instrument may be enforced according to its original

terms.

(c) A payor bank or drawee paying a fraudulently altered

instrument or a person taking it for value, in good faith and

without notice of the alteration, may enforce rights with respect

to the instrument:

(1) according to its original terms; or

(2) in the case of an incomplete instrument altered by

unauthorized completion, according to its terms as completed.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.408. DRAWEE NOT LIABLE ON UNACCEPTED DRAFT. A check or

other draft does not of itself operate as an assignment of funds

in the hands of the drawee available for its payment, and the

drawee is not liable on the instrument until the drawee accepts

it.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.409. ACCEPTANCE OF DRAFT; CERTIFIED CHECK. (a)

"Acceptance" means the drawee's signed agreement to pay a draft

as presented. It must be written on the draft and may consist of

the drawee's signature alone. Acceptance may be made at any time

and becomes effective when notification pursuant to instructions

is given or the accepted draft is delivered for the purpose of

giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by

the drawer, is otherwise incomplete, is overdue, or has been

dishonored.

(c) If a draft is payable at a fixed period after sight and the

acceptor fails to date the acceptance, the holder may complete

the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on

which it is drawn. Acceptance may be made as stated in Subsection

(a) or by a writing on the check that indicates that the check is

certified. The drawee of a check has no obligation to certify the

check, and refusal to certify is not dishonor of the check.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.410. ACCEPTANCE VARYING DRAFT. (a) If the terms of a

drawee's acceptance vary from the terms of the draft as

presented, the holder may refuse the acceptance and treat the

draft as dishonored. In that case, the drawee may cancel the

acceptance.

(b) The terms of a draft are not varied by an acceptance to pay

at a particular bank or place in the United States, unless the

acceptance states that the draft is to be paid only at that bank

or place.

(c) If the holder assents to an acceptance varying the terms of

a draft, the obligation of each drawer and indorser that does not

expressly assent to the acceptance is discharged.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.411. REFUSAL TO PAY CASHIER'S CHECKS, TELLER'S CHECKS,

AND CERTIFIED CHECKS. (a) In this section, "obligated bank"

means the acceptor of a certified check or the issuer of a

cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a

cashier's check or certified check, (ii) stops payment of a

teller's check, or (iii) refuses to pay a dishonored teller's

check, the person asserting the right to enforce the check is

entitled to compensation for expenses and loss of interest

resulting from the nonpayment and may recover consequential

damages if the obligated bank refuses to pay after receiving

notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under Subsection (b) are

not recoverable if the refusal of the obligated bank to pay

occurs because:

(1) the obligated bank suspends payments;

(2) the obligated bank asserts a claim or defense of the bank

that it has reasonable grounds to believe is available against

the person entitled to enforce the instrument;

(3) the obligated bank has a reasonable doubt whether the person

demanding payment is the person entitled to enforce the

instrument; or

(4) payment is prohibited by law.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.412. OBLIGATION OF ISSUER OF NOTE OR CASHIER'S CHECK.

The issuer of a note or cashier's check or other draft drawn on

the drawer is obliged to pay the instrument (i) according to its

terms at the time it was issued or, if not issued, at the time it

first came into possession of a holder, or (ii) if the issuer

signed an incomplete instrument, according to its terms when

completed, to the extent stated in Sections 3.115 and 3.407. The

obligation is owed to a person entitled to enforce the instrument

or to an indorser who paid the instrument under Section 3.415.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.413. OBLIGATION OF ACCEPTOR. (a) The acceptor of a

draft is obliged to pay the draft (i) according to its terms at

the time it was accepted, even though the acceptance states that

the draft is payable "as originally drawn" or equivalent terms,

(ii) if the acceptance varies the terms of the draft, according

to the terms of the draft as varied, or (iii) if the acceptance

is of a draft that is an incomplete instrument, according to its

terms when completed, to the extent stated in Sections 3.115 and

3.407. The obligation is owed to a person entitled to enforce the

draft or to the drawer or an indorser who paid the draft under

Section 3.414 or 3.415.

(b) If the certification of a check or other acceptance of a

draft states the amount certified or accepted, the obligation of

the acceptor is that amount. The obligation of the acceptor is

the amount of the instrument at the time it was taken by the

holder in due course if:

(1) the certification or acceptance does not state an amount;

(2) the amount of the instrument is subsequently raised; and

(3) the instrument is then negotiated to a holder in due course.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.414. OBLIGATION OF DRAWER. (a) This section does not

apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged

to pay the draft (i) according to its terms at the time it was

issued or, if not issued, at the time it first came into

possession of a holder, or (ii) if the drawer signed an

incomplete instrument, according to its terms when completed, to

the extent stated in Sections 3.115 and 3.407. The obligation is

owed to a person entitled to enforce the draft or to an indorser

who paid the draft under Section 3.415.

(c) If a draft is accepted by a bank, the drawer is discharged,

regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the

obligation of the drawer to pay the draft if the draft is

dishonored by the acceptor is the same as the obligation of an

indorser under Sections 3.415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or

otherwise disclaims liability of the drawer to pay the draft, the

drawer is not liable under Subsection (b) to pay the draft if the

draft is not a check. A disclaimer of the liability stated in

Subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a

depositary bank for collection within 30 days after its date,

(ii) the drawee suspends payments after expiration of the 30-day

period without paying the check, and (iii) because of the

suspension of payments, the drawer is deprived of funds

maintained with the drawee to cover payment of the check, the

drawer to the extent deprived of funds may discharge its

obligation to pay the check by assigning to the person entitled

to enforce the check the rights of the drawer against the drawee

with respect to the funds.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.415. OBLIGATION OF INDORSER. (a) Subject to Subsections

(b), (c), (d), and (e) and to Section 3.419(d), if an instrument

is dishonored, an indorser is obliged to pay the amount due on

the instrument (i) according to the terms of the instrument at

the time it was indorsed, or (ii) if the indorser indorsed an

incomplete instrument, according to its terms when completed, to

the extent stated in Sections 3.115 and 3.407. The obligation of

the indorser is owed to a person entitled to enforce the

instrument or to a subsequent indorser who paid the instrument

under this section.

(b) If an indorsement states that it is made "without recourse"

or otherwise disclaims liability of the indorser, the indorser is

not liable under Subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by

Section 3.503 and notice of dishonor complying with that section

is not given to an indorser, the liability of the indorser under

Subsection (a) is discharged.

(d) If a draft is accepted by a bank after an indorsement is

made, the liability of the indorser under Subsection (a) is

discharged.

(e) If an indorser of a check is liable under Subsection (a) and

the check is not presented for payment, or given to a depositary

bank for collection, within 30 days after the day the indorsement

was made, the liability of the indorser under Subsection (a) is

discharged.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.416. TRANSFER WARRANTIES. (a) A person who transfers an

instrument for consideration warrants to the transferee and, if

the transfer is by indorsement, to any subsequent transferee

that:

(1) the warrantor is a person entitled to enforce the

instrument;

(2) all signatures on the instrument are authentic and

authorized;

(3) the instrument has not been altered;

(4) the instrument is not subject to a defense or claim in

recoupment of any party that can be asserted against the

warrantor;

(5) the warrantor has no knowledge of any insolvency proceeding

commenced with respect to the maker or acceptor or, in the case

of an unaccepted draft, the drawer; and

(6) with respect to a remotely-created item, that the person on

whose account the item is drawn authorized the issuance of the

item in the amount for which the item is drawn.

(b) A person to whom the warranties under Subsection (a) are

made and who took the instrument in good faith may recover from

the warrantor as damages for breach of warranty an amount equal

to the loss suffered as a result of the breach, but not more than

the amount of the instrument plus expenses and loss of interest

incurred as a result of the breach.

(c) The warranties stated in Subsection (a) cannot be disclaimed

with respect to checks. Unless notice of a claim for breach of

warranty is given to the warrantor within 30 days after the

claimant has reason to know of the breach and the identity of the

warrantor, the liability of the warrantor under Subsection (b) is

discharged to the extent of any loss caused by the delay in

giving notice of the claim.

(d) A cause of action for breach of warranty under this section

accrues when the claimant has reason to know of the breach.

(e) If as to a particular item (1) a transferee (including a

collecting bank) asserts a claim for breach of the warranty in

Subsection (a)(6), but (2) under applicable law (including the

applicable choice-of-law principles) that transferee would not

make a warranty substantially similar to the warranty in

Subsection (a)(6) if such transferee were a transferor, then that

transferee would not receive the warranty in Subsection (a)(6)

from any transferor.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996; Acts 1997, 75th Leg., ch. 131, Sec. 3, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

95, Sec. 8, eff. September 1, 2005.

Sec. 3.417. PRESENTMENT WARRANTIES. (a) If an unaccepted draft

is presented to the drawee for payment or acceptance and the

drawee pays or accepts the draft, (i) the person obtaining

payment or acceptance, at the time of presentment, and (ii) a

previous transferor of the draft, at the time of transfer,

warrant to the drawee making payment or accepting the draft in

good faith that:

(1) the warrantor is, or was, at the time the warrantor

transferred the draft, a person entitled to enforce the draft or

authorized to obtain payment or acceptance of the draft on behalf

of a person entitled to enforce the draft;

(2) the draft has not been altered;

(3) the warrantor has no knowledge that the signature of the

drawer of the draft is unauthorized; and

(4) with respect to a remotely-created item, that the person on

whose account the item is drawn authorized the issuance of the

item in the amount for which the item is drawn.

(b) A drawee making payment may recover from any warrantor

damages for breach of warranty equal to the amount paid by the

drawee less the amount the drawee received or is entitled to

receive from the drawer because of the payment. In addition, the

drawee is entitled to compensation for expenses and loss of

interest resulting from the breach. The right of the drawee to

recover damages under this subsection is not affected by any

failure of the drawee to exercise ordinary care in making

payment. If the drawee accepts the draft, breach of warranty is a

defense to the obligation of the acceptor. If the acceptor makes

payment with respect to the draft, the acceptor is entitled to

recover from any warrantor for breach of warranty the amounts

stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under

Subsection (a) based on an unauthorized indorsement of the draft

or an alteration of the draft, the warrantor may defend by

proving that the indorsement is effective under Section 3.404 or

3.405 or the drawer is precluded under Section 3.406 or 4.406

from asserting against the drawee the unauthorized indorsement or

alteration.

(d) If (i) a dishonored draft is presented for payment to the

drawer or an indorser, or (ii) any other instrument is presented

for payment to a party obliged to pay the instrument, and (iii)

payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the

instrument warrant to the person making payment in good faith

that the warrantor is, or was, at the time the warrantor

transferred the instrument, a person entitled to enforce the

instrument or authorized to obtain payment on behalf of a person

entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for

breach of warranty an amount equal to the amount paid plus

expenses and loss of interest resulting from the breach.

(e) The warranties stated in Subsections (a) and (d) cannot be

disclaimed with respect to checks. Unless notice of a claim for

breach of warranty is given to the warrantor within 30 days after

the claimant has reason to know of the breach and the identity of

the warrantor, the liability of the warrantor under Subsection

(b) or (d) is discharged to the extent of any loss caused by the

delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section

accrues when the claimant has reason to know of the breach.

(g) If as to a particular item (1) a transferee (including a

collecting bank) asserts a claim for breach of the warranty in

Subsection (a)(4), but (2) under applicable law (including the

applicable choice-of-law principles) that transferee would not

make a warranty substantially similar to the warranty in

Subsection (a)(4) if such transferee were a transferor, then that

transferee would not receive the warranty in Subsection (a)(4)

from any transferor.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996; Acts 1997, 75th Leg., ch. 131, Sec. 4, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

95, Sec. 9, eff. September 1, 2005.

Sec. 3.418. PAYMENT OR ACCEPTANCE BY MISTAKE. (a) Except as

provided in Subsection (c), if the drawee of a draft pays or

accepts the draft and the drawee acted on the mistaken belief

that (i) payment of the draft had not been stopped pursuant to

Section 4.403, or (ii) the signature of the drawer of the draft

was authorized, the drawee may recover the amount of the draft

from the person to whom or for whose benefit payment was made or,

in the case of acceptance, may revoke the acceptance. Rights of

the drawee under this subsection are not affected by failure of

the drawee to exercise ordinary care in paying or accepting the

draft.

(b) Except as provided in Subsection (c), if an instrument has

been paid or accepted by mistake and the case is not covered by

Subsection (a), the person paying or accepting may, to the extent

permitted by the law governing mistake and restitution:

(1) recover the payment from the person to whom or for whose

benefit payment was made; or

(2) in the case of acceptance, revoke the acceptance.

(c) The remedies provided by Subsection (a) or (b) may not be

asserted against a person who took the instrument in good faith

and for value or who in good faith changed position in reliance

on the payment or acceptance. This subsection does not limit

remedies provided by Section 3.417 or 4.407.

(d) Notwithstanding Section 4.215, if an instrument is paid or

accepted by mistake and the payor or acceptor recovers payment or

revokes acceptance under Subsection (a) or (b), the instrument is

deemed not to have been paid or accepted and is treated as

dishonored, and the person from whom payment is recovered has

rights as a person entitled to enforce the dishonored instrument.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.419. INSTRUMENTS SIGNED FOR ACCOMMODATION. (a) If an

instrument is issued for value given for the benefit of a party

to the instrument ("accommodated party") and another party to the

instrument ("accommodation party") signs the instrument for the

purpose of incurring liability on the instrument without being a

direct beneficiary of the value given for the instrument, the

instrument is signed by the accommodation party "for

accommodation."

(b) An accommodation party may sign the instrument as maker,

drawer, acceptor, or indorser. Subject to Subsection (d), the

accommodation party is obliged to pay the instrument in the

capacity in which the accommodation party signs. The obligation

of an accommodation party may be enforced notwithstanding any

statute of frauds and whether or not the accommodation party

receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an

accommodation party and there is notice that the instrument is

signed for accommodation if the signature is an anomalous

indorsement or is accompanied by words indicating that the signer

is acting as surety or guarantor with respect to the obligation

of another party to the instrument. Except as provided in Section

3.605, the obligation of an accommodation party to pay the

instrument is not affected by the fact that the person enforcing

the obligation had notice when the instrument was taken by that

person that the accommodation party signed the instrument for

accommodation.

(d) If the signature of a party to an instrument is accompanied

by words indicating unambiguously that the party is guaranteeing

collection rather than payment of the obligation of another party

to the instrument, the signer is obliged to pay the amount due on

the instrument to a person entitled to enforce the instrument

only if:

(1) execution of judgment against the other party has been

returned unsatisfied;

(2) the other party is insolvent or in an insolvency proceeding;

(3) the other party cannot be served with process; or

(4) it is otherwise apparent that payment cannot be obtained

from the other party.

(e) If the signature of a party to an instrument is accompanied

by words indicating that the party guarantees payment or the

signer signs the instrument as an accommodation party in some

other manner that does not unambiguously indicate an intention to

guarantee collection rather than payment, the signer is obliged

to pay the amount due on the instrument to a person entitled to

enforce the instrument in the same circumstances as the

accommodated party would be obliged, without prior resort to the

accommodated party by the person entitled to enforce the

instrument.

(f) An accommodation party who pays the instrument is entitled

to reimbursement from the accommodated party and is entitled to

enforce the instrument against the accommodated party. In proper

circumstances, an accommodation party may obtain relief that

requires the accommodated party to perform its obligations on the

instrument. An accommodated party that pays the instrument has

no right of recourse against, and is not entitled to contribution

from, an accommodation party.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Amended by:

Acts 2005, 79th Leg., Ch.

95, Sec. 10, eff. September 1, 2005.

Sec. 3.420. CONVERSION OF INSTRUMENT. (a) The law applicable

to conversion of personal property applies to instruments. An

instrument is also converted if it is taken by transfer, other

than a negotiation, from a person not entitled to enforce the

instrument or a bank makes or obtains payment with respect to the

instrument for a person not entitled to enforce the instrument or

receive payment. An action for conversion of an instrument may

not be brought by:

(1) the issuer or acceptor of the instrument; or

(2) a payee or indorsee who did not receive delivery of the

instrument either directly or through delivery to an agent or a

co-payee.

(b) In an action under Subsection (a), the measure of liability

is presumed to be the amount payable on the instrument, but

recovery may not exceed the amount of the plaintiff's interest in

the instrument.

(c) A representative, other than a depositary bank, who has in

good faith dealt with an instrument or its proceeds on behalf of

one who was not the person entitled to enforce the instrument is

not liable in conversion to that person beyond the amount of any

proceeds that it has not paid out.

Added by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

SUBCHAPTER E. DISHONOR

Sec. 3.501. PRESENTMENT. (a) "Presentment" means a demand made

by or on behalf of a person entitled to enforce an instrument to:

(1) pay the instrument made to the drawee or a party obliged to

pay the instrument or, in the case of a note or accepted draft

payable at a bank, to the bank; or

(2) accept a draft made to the drawee.

(b) The following rules are subject to Chapter 4, agreement of

the parties, and clearing-house rules and the like:

(1) Presentment may be made at the place of payment of the

instrument and must be made at the place of payment if the

instrument is payable at a bank in the United States. Presentment

may be made by any commercially reasonable means, including an

oral, written, or electronic communication. Presentment is

effective:

(A) when the demand for payment or acceptance is received by the

person to whom presentment is made; and

(B) if made to any one of two or more makers, acceptors,

drawees, or other payors.

(2) On demand of the person to whom presentment is made, the

person making presentment must:

(A) exhibit the instrument;

(B) give reasonable identification and, if presentment is made

on behalf of another person, reasonable evidence of authority to

do so; and

(C) sign a receipt on the instrument for any payment made or

surrender the instrument if full payment is made.

(3) Without dishonoring the instrument, the party to whom

presentment is made may:

(A) return the instrument for lack of a necessary indorsement;

or

(B) refuse payment or acceptance for failure of the presentment

to comply with the terms of the instrument, an agreement of the

parties, or other applicable law or rule.

(4) The party to whom presentment is made may treat presentment

as occurring on the next business day after the day of

presentment if the party to whom presentment is made has

established a cutoff hour not earlier than 2 p.m. for the receipt

and processing of instruments presented for payment or acceptance

and presentment is made after the cutoff hour.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.502. DISHONOR. (a) Dishonor of a note is governed by

the following rules:

(1) If the note is payable on demand, the note is dishonored if

presentment is duly made to the maker and the note is not paid on

the day of presentment.

(2) If the note is not payable on demand and is payable at or

through a bank or the terms of the note require presentment, the

note is dishonored if presentment is duly made and the note is

not paid on the day it becomes payable or the day of presentment,

whichever is later.

(3) If the note is not payable on demand and Subdivision (2)

does not apply, the note is dishonored if it is not paid on the

day it becomes payable.

(b) Dishonor of an unaccepted draft other than a documentary

draft is governed by the following rules:

(1) If a check is duly presented for payment to the payor bank

otherwise than for immediate payment over the counter, the check

is dishonored if the payor bank makes timely return of the check

or sends timely notice of dishonor or nonpayment under Section

4.301 or 4.302, or becomes accountable for the amount of the

check under Section 4.302.

(2) If a draft is payable on demand and Subdivision (1) does not

apply, the draft is dishonored if presentment for payment is duly

made to the drawee and the draft is not paid on the day of

presentment.

(3) If a draft is payable on a date stated in the draft, the

draft is dishonored if:

(A) presentment for payment is duly made to the drawee and

payment is not made on the day the draft becomes payable or the

day of presentment, whichever is later; or

(B) presentment for acceptance is duly made before the day the

draft becomes payable and the draft is not accepted on the day of

presentment.

(4) If a draft is payable on elapse of a period of time after

sight or acceptance, the draft is dishonored if presentment for

acceptance is duly made and the draft is not accepted on the day

of presentment.

(c) Dishonor of an unaccepted documentary draft occurs according

to the rules stated in Subsections (b)(2), (3), and (4), except

that payment or acceptance may be delayed without dishonor until

not later than the close of the third business day of the drawee

following the day on which payment or acceptance is required by

those subdivisions.

(d) Dishonor of an accepted draft is governed by the following

rules:

(1) If the draft is payable on demand, the draft is dishonored

if presentment for payment is duly made to the acceptor and the

draft is not paid on the day of presentment.

(2) If the draft is not payable on demand, the draft is

dishonored if presentment for payment is duly made to the

acceptor and payment is not made on the day it becomes payable or

the day of presentment, whichever is later.

(e) In any case in which presentment is otherwise required for

dishonor under this section and presentment is excused under

Section 3.504, dishonor occurs without presentment if the

instrument is not duly accepted or paid.

(f) If a draft is dishonored because timely acceptance of the

draft was not made and the person entitled to demand acceptance

consents to a late acceptance, from the time of acceptance the

draft is treated as never having been dishonored.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.503. NOTICE OF DISHONOR. (a) The obligation of an

indorser stated in Section 3.415(a) and the obligation of a

drawer stated in Section 3.414(d) may not be enforced unless:

(1) the indorser or drawer is given notice of dishonor of the

instrument complying with this section; or

(2) notice of dishonor is excused under Section 3.504(b).

(b) Notice of dishonor may be given by any person; may be given

by any commercially reasonable means, including an oral, written,

or electronic communication; and is sufficient if it reasonably

identifies the instrument and indicates that the instrument has

been dishonored or has not been paid or accepted. Return of an

instrument given to a bank for collection is sufficient notice of

dishonor.

(c) Subject to Section 3.504(c), with respect to an instrument

taken for collection by a collecting bank, notice of dishonor

must be given (i) by the bank before midnight of the next banking

day following the banking day on which the bank receives notice

of dishonor of the instrument, or (ii) by any other person within

30 days following the day on which the person receives notice of

dishonor. With respect to any other instrument, notice of

dishonor must be given within 30 days following the day on which

dishonor occurs.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.504. EXCUSED PRESENTMENT AND NOTICE OF DISHONOR. (a)

Presentment for payment or acceptance of an instrument is excused

if:

(1) the person entitled to present the instrument cannot with

reasonable diligence make presentment;

(2) the maker or acceptor has repudiated an obligation to pay

the instrument or is dead or in insolvency proceedings;

(3) by the terms of the instrument presentment is not necessary

to enforce the obligation of indorsers or the drawer;

(4) the drawer or indorser whose obligation is being enforced

has waived presentment or otherwise has no reason to expect or

right to require that the instrument be paid or accepted; or

(5) the drawer instructed the drawee not to pay or accept the

draft or the drawee was not obligated to the drawer to pay the

draft.

(b) Notice of dishonor is excused if (i) by the terms of the

instrument notice of dishonor is not necessary to enforce the

obligation of a party to pay the instrument, or (ii) the party

whose obligation is being enforced waived notice of dishonor. A

waiver of presentment is also a waiver of notice of dishonor.

(c) Delay in giving notice of dishonor is excused if the delay

was caused by circumstances beyond the control of the person

giving the notice and the person giving the notice exercised

reasonable diligence after the cause of the delay ceased to

operate.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.505. EVIDENCE OF DISHONOR. (a) The following are

admissible as evidence and create a presumption of dishonor and

of any notice of dishonor stated:

(1) a document regular in form as provided in Subsection (b)

that purports to be a protest;

(2) a purported stamp or writing of the drawee, payor bank, or

presenting bank on or accompanying the instrument stating that

acceptance or payment has been refused unless reasons for the

refusal are stated and the reasons are not consistent with

dishonor;

(3) a book or record of the drawee, payor bank, or collecting

bank that is kept in the usual course of business and that shows

dishonor, even if there is no evidence of who made the entry.

(b) A protest is a certificate of dishonor made by a United

States consul or vice consul, or a notary public or other person

authorized to administer oaths by the law of the place where

dishonor occurs. It may be made on information satisfactory to

that person. The protest must identify the instrument and certify

either that presentment has been made or, if not made, the reason

why it was not made, and that the instrument has been dishonored

by nonacceptance or nonpayment. The protest may also certify that

notice of dishonor has been given to some or all parties.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.506. PROCESSING FEE BY HOLDER OF PAYMENT DEVICE. (a)

For purposes of this section, "payment device" means any check,

item, paper or electronic payment, or other payment device used

as a medium for payment.

(b) On return of a payment device to the holder following

dishonor of the payment device by a payor, the holder, the

holder's assignee, agent, or representative, or any other person

retained by the holder to seek collection of the face value of

the dishonored payment device may charge the drawer or indorser a

reasonable processing fee of not more than $30.

(c) A person may not charge a processing fee to a drawer or

indorser under this section if the fee has been collected under

Article 102.007(e) or 102.0071, Code of Criminal Procedure. If a

processing fee has been collected under this section and the

holder subsequently receives a fee collected under Article

102.007(e) or 102.0071, Code of Criminal Procedure, the holder

shall immediately refund the fee previously collected from the

drawer or indorser.

(d) Notwithstanding Subtitle B, Title 4, Finance Code, or any

other law, a contract made under Subtitle B, Title 4, Finance

Code, may provide that on return of a dishonored payment device

given in payment under the contract, the holder may charge the

obligor under the contract the processing fee authorized by this

section, and the fee may be added to the unpaid balance owed

under the contract. Interest may not be charged on the fee

during the term of the contract.

(e) This section does not affect any right or remedy to which

the holder of a payment device may be entitled under any rule,

written contract, judicial decision, or other statute.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 2.001(a), eff.

Sept. 1, 2001; Amended by Acts 2003, 78th Leg., ch. 413, Sec. 1,

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

95, Sec. 11, eff. September 1, 2005.

Sec. 3.507. DELIVERY NOTIFICATION FEE BY HOLDER OF CHECK OR

SIMILAR SIGHT ORDER. (a) On return of a check or similar sight

order to the holder following dishonor of the check or sight

order by a payor and prior to the check or sight order being

referred for prosecution, the holder, the holder's assignee,

agent, or representative, or any other person retained by the

holder to seek collection of the dishonored check or sight order

may charge the drawer or indorser of the check or sight order the

cost of delivery notification by registered or certified mail

with return receipt requested under Section 31.06 or Section

32.41, Penal Code, as applicable.

(b) A person may not charge a delivery notification fee to a

drawer or indorser under this section if the fee has been

collected under Article 102.007(g), Code of Criminal Procedure.

If a delivery notification fee has been collected under this

section and the holder subsequently receives a fee collected

under Article 102.007(g), Code of Criminal Procedure, the holder

shall immediately refund the fee previously collected from the

drawer or indorser.

(c) This section does not affect any right or remedy to which

the holder of a check or similar sight order may be entitled

under any rule, written contract, judicial decision, or other

statute, including Section 3.506.

Added by Acts 2007, 80th Leg., R.S., Ch.

976, Sec. 4, eff. September 1, 2007.

SUBCHAPTER F. DISCHARGE AND PAYMENT

Sec. 3.601. DISCHARGE AND EFFECT OF DISCHARGE. (a) The

obligation of a party to pay the instrument is discharged as

stated in this chapter or by an act or agreement with the party

that would discharge an obligation to pay money under a simple

contract.

(b) Discharge of the obligation of a party is not effective

against a person acquiring rights of a holder in due course of

the instrument without notice of the discharge.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.602. PAYMENT. (a) Subject to Subsection (e), an

instrument is paid to the extent payment is made by or on behalf

of a party obliged to pay the instrument, and to a person

entitled to enforce the instrument.

(b) Subject to Subsection (e), a note is paid to the extent

payment is made by or on behalf of a party obliged to pay the

note to a person that formerly was entitled to enforce the note

only if at the time of the payment the party obliged to pay has

not received adequate notification that the note has been

transferred and that payment is to be made to the transferee. A

notification is adequate only if it is signed by the transferor

or the transferee, reasonably identifies the transferred note,

and provides an address at which payments subsequently are to be

made. Upon request, a transferee shall seasonably furnish

reasonable proof that the note has been transferred. Unless the

transferee complies with the request, a payment to the person

that formerly was entitled to enforce the note is effective for

purposes of Subsection (c) even if the party obliged to pay the

note has received a notification under this subsection.

(c) Subject to Subsection (e), to the extent of a payment under

Subsections (a) and (b), the obligation of the party obliged to

pay the instrument is discharged even though payment is made with

knowledge of a claim to the instrument under Section 3.306 by

another person.

(d) Subject to Subsection (e), a transferee, or any party that

has acquired rights in the instrument directly or indirectly from

a transferee, including any such party that has rights as a

holder in due course, is deemed to have notice of any payment

that is made under Subsection (b) after the date that the note is

transferred to the transferee but before the party obliged to pay

the note receives adequate notification of the transfer.

(e) The obligation of a party to pay the instrument is not

discharged under Subsections (a) through (d) if:

(1) a claim to the instrument under Section 3.306 is enforceable

against the party receiving payment and:

(A) payment is made with knowledge by the payor that payment is

prohibited by injunction or similar process of a court of

competent jurisdiction; or

(B) in the case of an instrument other than a cashier's check,

teller's check, or certified check, the party making payment

accepted, from the person having a claim to the instrument,

indemnity against loss resulting from refusal to pay the person

entitled to enforce the instrument; or

(2) the person making payment knows that the instrument is a

stolen instrument and pays a person it knows is in wrongful

possession of the instrument.

(f) As used in this section, "signed," with respect to a record

that is not a writing, includes the attachment to or logical

association with the record of an electronic symbol, sound, or

process with the present intent to adopt or accept the record.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Amended by:

Acts 2005, 79th Leg., Ch.

95, Sec. 12, eff. September 1, 2005.

Sec. 3.603. TENDER OF PAYMENT. (a) If tender of payment of an

obligation to pay an instrument is made to a person entitled to

enforce the instrument, the effect of tender is governed by

principles of law applicable to tender of payment under a simple

contract.

(b) If tender of payment of an obligation to pay an instrument

is made to a person entitled to enforce the instrument and the

tender is refused, there is discharge, to the extent of the

amount of the tender, of the obligation of an indorser or

accommodation party having a right of recourse with respect to

the obligation to which the tender relates.

(c) If tender of payment of an amount due on an instrument is

made to a person entitled to enforce the instrument, the

obligation of the obligor to pay interest after the due date on

the amount tendered is discharged. If presentment is required

with respect to an instrument and the obligor is able and ready

to pay on the due date at every place of payment stated in the

instrument, the obligor is deemed to have made tender of payment

on the due date to the person entitled to enforce the instrument.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Sec. 3.604. DISCHARGE BY CANCELLATION OR RENUNCIATION. (a) A

person entitled to enforce an instrument, with or without

consideration, may discharge the obligation of a party to pay the

instrument:

(1) by an intentional voluntary act, such as surrender of the

instrument to the party, destruction, mutilation, or cancellation

of the instrument, cancellation or striking out of the party's

signature, or the addition of words to the instrument indicating

discharge; or

(2) by agreeing not to sue or otherwise renouncing rights

against the party by a signed record.

(b) Cancellation or striking out of an indorsement pursuant to

Subsection (a) does not affect the status and rights of a party

derived from the indorsement.

(c) In this section, "signed," with respect to a record that is

not a writing, includes the attachment to or logical association

with the record of an electronic symbol, sound, or process with

the present intent to adopt or accept the record.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Amended by:

Acts 2005, 79th Leg., Ch.

95, Sec. 13, eff. September 1, 2005.

Sec. 3.605. DISCHARGE OF SECONDARY OBLIGORS. (a) If a person

entitled to enforce an instrument releases the obligation of a

principal obligor in whole or in part, and another party to the

instrument is a secondary obligor with respect to the obligation

of that principal obligor, the following rules apply:

(1) Any obligations of the principal obligor to the secondary

obligor with respect to any previous payment by the secondary

obligor are not affected. Unless the terms of the release

preserve the secondary obligor's recourse, the principal obligor

is discharged, to the extent of the release, from any other

duties to the secondary obligor under this chapter.

(2) Unless the terms of the release provide that the person

entitled to enforce the instrument retains the right to enforce

the instrument against the secondary obligor, the secondary

obligor is discharged to the same extent as the principal obligor

from any unperformed portion of its obligation on the instrument.

If the instrument is a check and the obligation of the secondary

obligor is based on an indorsement of the check, the secondary

obligor is discharged without regard to the language or

circumstances of the discharge or other release.

(3) If the secondary obligor is not discharged under Subdivision

(2), the secondary obligor is discharged to the extent of the

value of the consideration for the release, and to the extent

that the release would otherwise cause the secondary obligor a

loss.

(b) If a person entitled to enforce an instrument grants a

principal obligor an extension of the time at which one or more

payments are due on the instrument and another party to the

instrument is a secondary obligor with respect to the obligation

of that principal obligor, the following rules apply:

(1) Any obligations of the principal obligor to the secondary

obligor with respect to any previous payment by the secondary

obligor are not affected. Unless the terms of the extension

preserve the secondary obligor's recourse, the extension

correspondingly extends the time for performance of any other

duties owed to the secondary obligor by the principal obligor

under this chapter.

(2) The secondary obligor is discharged to the extent that the

extension would otherwise cause the secondary obligor a loss.

(3) To the extent that the secondary obligor is not discharged

under Subdivision (2), the secondary obligor may perform its

obligations to a person entitled to enforce the instrument as if

the time for payment had not been extended or, unless the terms

of the extension provide that the person entitled to enforce the

instrument retains the right to enforce the instrument against

the secondary obligor as if the time for payment had not been

extended, treat the time for performance of its obligations as

having been extended correspondingly.

(c) If a person entitled to enforce an instrument agrees, with

or without consideration, to a modification of the obligation of

a principal obligor other than a complete or partial release or

an extension of the due date and another party to the instrument

is a secondary obligor with respect to the obligation of that

principal obligor, the following rules apply:

(1) Any obligations of the principal obligor to the secondary

obligor with respect to any previous payment by the secondary

obligor are not affected. The modification correspondingly

modifies any other duties owed to the secondary obligor by the

principal obligor under this chapter.

(2) The secondary obligor is discharged from any unperformed

portion of its obligation to the extent that the modification

would otherwise cause the secondary obligor a loss.

(3) To the extent that the secondary obligor is not discharged

under Subdivision (2), the secondary obligor may satisfy its

obligation on the instrument as if the modification had not

occurred, or treat its obligation on the instrument as having

been modified correspondingly.

(d) If the obligation of a principal obligor is secured by an

interest in collateral, another party to the instrument is a

secondary obligor with respect to that obligation, and a person

entitled to enforce the instrument impairs the value of the

interest in collateral, the obligation of the secondary obligor

is discharged to the extent of the impairment. The value of an

interest in collateral is impaired to the extent the value of the

interest is reduced to an amount less than the amount of the

recourse of the secondary obligor, or the reduction in value of

the interest causes an increase in the amount by which the amount

of the recourse exceeds the value of the interest. For purposes

of this subsection, impairing the value of an interest in

collateral includes failure to obtain or maintain perfection or

recordation of the interest in collateral, release of collateral

without substitution of collateral of equal value or equivalent

reduction of the underlying obligation, failure to perform a duty

to preserve the value of collateral owed, under Chapter 9 or

other law, to a debtor or other person secondarily liable, and

failure to comply with applicable law in disposing of or

otherwise enforcing the interest in collateral.

(e) A secondary obligor is not discharged under Subsection

(a)(3), (b), (c), or (d) unless the person entitled to enforce

the instrument knows that the person is a secondary obligor or

has notice under Section 3.419(c) that the instrument was signed

for accommodation.

(f) A secondary obligor is not discharged under this section if

the secondary obligor consents to the event or conduct that is

the basis of the discharge, or the instrument or a separate

agreement of the party provides for waiver of discharge under

this section specifically or by general language indicating that

parties waive defenses based on suretyship or impairment of

collateral. Unless the circumstances indicate otherwise, consent

by the principal obligor to an act that would lead to a discharge

under this section constitutes consent to that act by the

secondary obligor if the secondary obligor controls the principal

obligor or deals with the person entitled to enforce the

instrument on behalf of the principal obligor.

(g) A release or extension preserves a secondary obligor's

recourse if the terms of the release or extension provide that:

(1) the person entitled to enforce the instrument retains the

right to enforce the instrument against the secondary obligor;

and

(2) the recourse of the secondary obligor continues as if the

release or extension had not been granted.

(h) Except as otherwise provided in Subsection (i), a secondary

obligor asserting discharge under this section has the burden of

persuasion both with respect to the occurrence of the acts

alleged to harm the secondary obligor and loss or prejudice

caused by those acts.

(i) If the secondary obligor demonstrates prejudice caused by an

impairment of its recourse, and the circumstances of the case

indicate that the amount of loss is not reasonably susceptible of

calculation or requires proof of facts that are not

ascertainable, it is presumed that the act impairing recourse

caused a loss or impairment equal to the liability of the

secondary obligor on the instrument. In that event, the burden

of persuasion as to any lesser amount of the loss is on the

person entitled to enforce the instrument.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 1, eff. Jan. 1,

1996.

Amended by:

Acts 2005, 79th Leg., Ch.

95, Sec. 14, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

427, Sec. 3, eff. September 1, 2007.



CHAPTER 4. BANK DEPOSITS AND COLLECTIONS

BUSINESS AND COMMERCE CODE

TITLE 1. UNIFORM COMMERCIAL CODE

CHAPTER 4. BANK DEPOSITS AND COLLECTIONS

SUBCHAPTER A. GENERAL PROVISIONS AND DEFINITIONS

Sec. 4.101. SHORT TITLE. This chapter may be cited as Uniform

Commercial Code--Bank Deposits and Collections.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996.

Sec. 4.102. APPLICABILITY. (a) To the extent that items within

this chapter are also within Chapters 3 and 8, they are subject

to those chapters. If there is conflict, this chapter governs

Chapter 3, but Chapter 8 governs this chapter.

(b) The liability of a bank for action or non-action with

respect to an item handled by it for purposes of presentment,

payment, or collection is governed by the law of the place where

the bank is located. In the case of action or non-action by or at

a branch or separate office of a bank, its liability is governed

by the law of the place where the branch or separate office is

located.

(c) Notwithstanding Section 1.301, the laws of this state govern

a deposit contract between a bank and a consumer account holder

if the branch or separate office of the bank that accepts the

deposit contract is located in this state. For purposes of this

subsection, "consumer account holder" means a natural person who

holds a deposit account primarily for personal, family, or

household purposes but does not include a natural person who

holds an account for another in a professional capacity.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996; Acts 1999, 76th Leg., ch. 344, Sec. 5.001, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 542, Sec. 11, eff. Sept. 1, 2003.

Sec. 4.103. VARIATION BY AGREEMENT; MEASURE OF DAMAGES; ACTION

CONSTITUTING ORDINARY CARE. (a) The effect of the provisions of

this chapter may be varied by agreement, but the parties to the

agreement cannot disclaim a bank's responsibility for its lack of

good faith or failure to exercise ordinary care or limit the

measure of damages for the lack or failure. However, the parties

may determine by agreement the standards by which the bank's

responsibility is to be measured if those standards are not

manifestly unreasonable.

(b) Federal Reserve regulations and operating circulars,

clearing-house rules, and the like have the effect of agreements

under Subsection (a), whether or not specifically assented to by

all parties interested in items handled.

(c) Action or non-action approved by this chapter or pursuant to

Federal Reserve regulations or operating circulars is the

exercise of ordinary care and, in the absence of special

instructions, action or non-action consistent with clearing-house

rules and the like or with a general banking usage not

disapproved by this chapter, is prima facie the exercise of

ordinary care.

(d) The specification or approval of certain procedures by this

chapter is not disapproval of other procedures that may be

reasonable under the circumstances.

(e) The measure of damages for failure to exercise ordinary care

in handling an item is the amount of the item reduced by an

amount that could not have been realized by the exercise of

ordinary care. If there is also bad faith, it includes any other

damages the party suffered as a proximate consequence.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996.

Sec. 4.104. DEFINITIONS AND INDEX OF DEFINITIONS. (a) In this

chapter, unless the context otherwise requires:

(1) "Account" means any deposit or credit account with a bank,

including a demand, time, savings, passbook, share draft, or like

account, other than an account evidenced by a certificate of

deposit.

(2) "Afternoon" means the period of a day between noon and

midnight.

(3) "Banking day" means the part of a day on which a bank is

open to the public for carrying on substantially all of its

banking functions.

(4) "Clearing house" means an association of banks or other

payors regularly clearing items.

(5) "Customer" means a person having an account with a bank or

for whom a bank has agreed to collect items, including a bank

that maintains an account at another bank.

(6) "Documentary draft" means a draft to be presented for

acceptance or payment if specified documents, certificated

securities (Section 8.102) or instructions for uncertificated

securities (Section 8.102), or other certificates, statements, or

the like are to be received by the drawee or other payor before

acceptance or payment of the draft.

(7) "Draft" means a draft as defined in Section 3.104 or an

item, other than an instrument, that is an order.

(8) "Drawee" means a person ordered in a draft to make payment.

(9) "Item" means an instrument or a promise or order to pay

money handled by a bank for collection or payment. The term does

not include a payment order governed by Chapter 4A or a credit or

debit card slip.

(10) "Midnight deadline" with respect to a bank is midnight on

its next banking day following the banking day on which it

receives the relevant item or notice or from which the time for

taking action commences to run, whichever is later.

(11) "Settle" means to pay in cash, by clearing-house

settlement, in a charge or credit or by remittance, or otherwise

as agreed. A settlement may be either provisional or final.

(12) "Suspends payments" with respect to a bank means that it

has been closed by order of the supervisory authorities, that a

public officer has been appointed to take it over, or that it

ceases or refuses to make payments in the ordinary course of

business.

(b) Other definitions applying to this chapter and the sections

in which they appear are:

"Agreement for electronic

presentment"

Section 4.110.

"Collecting bank"

Section 4.105.

"Depositary bank"

Section 4.105.

"Intermediary bank"

Section 4.105.

"Payor bank"

Section 4.105.

"Presenting bank"

Section 4.105.

"Presentment notice"

Section 4.110.

(c) The following definitions in other chapters apply to this

chapter:

"Acceptance"

Section 3.409.

"Alteration"

Section 3.407.

"Cashier's check"

Section 3.104.

"Certificate of deposit"

Section 3.104.

"Certified check"

Section 3.409.

"Check"

Section 3.104.

"Control"

Section 7.106.

"Holder in due course"

Section 3.302.

"Instrument"

Section 3.104.

"Notice of dishonor"

Section 3.503.

"Order"

Section 3.103.

"Ordinary care"

Section 3.103.

"Person entitled to enforce"

Section 3.301.

"Presentment"

Section 3.501.

"Promise"

Section 3.103.

"Prove"

Section 3.103.

"Record"

Section 1.201.

"Remotely-created item"

Section 3.103.

"Teller's check"

Section 3.104.

"Unauthorized signature"

Section 3.403.

(d) In addition, Chapter 1 contains general definitions and

principles of construction and interpretation applicable

throughout this chapter.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996; Acts 1995, 74th Leg., ch. 962, Sec. 18, eff. Sept. 1,

1995; Acts 2003, 78th Leg., ch. 542, Sec. 12, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

95, Sec. 15, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

122, Sec. 16, eff. September 1, 2005.

Sec. 4.105. "BANK"; "DEPOSITARY BANK"; "INTERMEDIARY BANK";

"COLLECTING BANK"; "PAYOR BANK"; "PRESENTING BANK". In this

chapter:

(1) "Bank" means a person engaged in the business of banking,

including a savings bank, savings and loan association, credit

union, or trust company.

(2) "Depositary bank" means the first bank to take an item even

though it is also the payor bank, unless the item is presented

for immediate payment over the counter.

(3) "Payor bank" means a bank that is the drawee of a draft.

(4) "Intermediary bank" means a bank to which an item is

transferred in course of collection except the depositary or

payor bank.

(5) "Collecting bank" means a bank handling an item for

collection except the payor bank.

(6) "Presenting bank" means a bank presenting an item except a

payor bank.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996.

Sec. 4.106. PAYABLE THROUGH OR PAYABLE AT BANK; COLLECTING BANK.

(a) If an item states that it is "payable through" a bank

identified in the item, the item:

(1) designates the bank as a collecting bank and does not by

itself authorize the bank to pay the item; and

(2) may be presented for payment only by or through the bank.

(b) If an item states that it is "payable at" a bank identified

in the item, the item is equivalent to a draft drawn on the bank.

(c) If a draft names a nonbank drawee and it is unclear whether

a bank named in the draft is a co-drawee or a collecting bank,

the bank is a collecting bank.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan. 1,

1996.

Sec. 4.107. SEPARATE OFFICE OF A BANK. A branch or separate

office of a bank is a separate bank for the purpose of computing

the time within which and determining the place at or to which

action may be taken or notices or orders must be given under this

chapter and under Chapter 3.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Renumbered from Sec. 4.106 and amended by Acts 1995, 74th

Leg., ch. 921, Sec. 4, eff. Jan. 1, 1996.

Sec. 4.108. TIME OF RECEIPT OF ITEMS. (a) For the purpose of

allowing time to process items, prove balances, and make the

necessary entries on its books to determine its position for the

day, a bank may fix an afternoon hour of two P.M. or later as a

cutoff hour for the handling of money and items and the making of

entries on its books.

(b) An item or deposit of money received on any day after a

cutoff hour so fixed or after the close of the banking day may be

treated as being received at the opening of the next banking day.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Renumbered from Sec. 4.107 and amended by Acts 1995, 74th

Leg., ch. 921, Sec. 4, eff. Jan. 1, 1996.

Sec. 4.109. DELAYS. (a) Unless otherwise instructed, a

collecting bank in a good faith effort to secure payment of a

specific item drawn on a payor other than a bank, and with or

without the approval of any person involved, may waive, modify,

or extend time limits imposed or permitted by this title for a

period not exceeding two additional banking days without

discharge of drawers or indorsers or liability to its transferor

or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits

prescribed or permitted by this title or by instructions is

excused if:

(1) the delay is caused by interruption of communication or

computer facilities, suspension of payments by another bank, war,

emergency conditions, failure of equipment, or other

circumstances beyond the control of the bank; and

(2) the bank exercises such diligence as the circumstances

require.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Renumbered from Sec. 4.108 and amended by Acts 1995, 74th

Leg., ch. 921, Sec. 4, eff. Jan. 1, 1996.

Sec. 4.110. ELECTRONIC PRESENTMENT. (a) "Agreement for

electronic presentment" means an agreement, clearing-house rule,

or Federal Reserve regulation or operating circular providing

that presentment of an item may be made by transmission of an

image of an item or information describing the item ("presentment

notice") rather than delivery of the item itself. The agreement

may provide for procedures governing retention, presentment,

payment, dishonor, and other matters concerning items subject to

the agreement.

(b) Presentment of an item under an agreement for presentment is

made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to

"item" or "check" in this chapter means the presentment notice

unless the context otherwise indicates.

Added by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan. 1,

1996.

Sec. 4.111. STATUTE OF LIMITATIONS. An action to enforce an

obligation, duty, or right arising under this chapter must be

commenced within three years after the cause of action accrues.

Added by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan. 1,

1996.

Sec. 4.112. PAYMENT OF CHECK AT PAR. (a) Except as otherwise

provided by Chapter 3 or this chapter, a payor bank shall pay a

check drawn on it against an account with a sufficient balance at

par without regard to whether the payee holds an account at the

bank.

(b) This section does not prohibit a bank from requiring

commercially reasonable verification of the payee's identity

before settlement of the check.

(c) In addition to any remedy provided by law, the banking

commissioner, in coordination with the Finance Commission of

Texas, shall ensure that payor banks comply with the requirements

of this section.

Added by Acts 2001, 77th Leg., ch. 699, Sec. 20, eff. Sept. 1,

2001.

SUBCHAPTER B. COLLECTION OF ITEMS: DEPOSITARY AND COLLECTING

BANKS

Sec. 4.201. STATUS OF COLLECTING BANK AS AGENT AND PROVISIONAL

STATUS OF CREDITS; APPLICABILITY OF CHAPTER; ITEM INDORSED "PAY

ANY BANK". (a) Unless a contrary intent clearly appears and

before the time that a settlement given by a collecting bank for

an item is or becomes final, the bank, with respect to the item,

is an agent or sub-agent of the owner of the item and any

settlement given for the item is provisional. This provision

applies regardless of the form of indorsement or lack of

indorsement and even though credit given for the item is subject

to immediate withdrawal as of right or is in fact withdrawn; but

the continuance of ownership of an item by its owner and any

rights of the owner to proceeds of the item are subject to rights

of a collecting bank, such as those resulting from outstanding

advances on the item and rights of recoupment or setoff. If an

item is handled by banks for purposes of presentment, payment,

collection, or return, the relevant provisions of this chapter

apply even though action of the parties clearly establishes that

a particular bank has purchased the item and is the owner of it.

(b) After an item has been indorsed with the words "pay any

bank" or the like, only a bank may acquire the rights of a holder

until the item has been:

(1) returned to the customer initiating collection; or

(2) specially indorsed by a bank to a person who is not a bank.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996.

Sec. 4.202. RESPONSIBILITY FOR COLLECTION OR RETURN; WHEN ACTION

TIMELY. (a) A collecting bank must exercise ordinary care in:

(1) presenting an item or sending it for presentment;

(2) sending notice of dishonor or non-payment or returning an

item other than a documentary draft to the bank's transferor

after learning that the item has not been paid or accepted, as

the case may be;

(3) settling for an item when the bank receives final

settlement; and

(4) notifying its transferor of any loss or delay in transit

within a reasonable time after discovery thereof.

(b) A collecting bank exercises ordinary care under Subsection

(a) by taking proper action before its midnight deadline

following receipt of an item, notice, or settlement. Taking

proper action within a reasonably longer time may constitute the

exercise of ordinary care, but the bank has the burden of

establishing timeliness.

(c) Subject to Subsection (a)(1), a bank is not liable for the

insolvency, neglect, misconduct, mistake, or default of another

bank or person or for loss or destruction of an item in the

possession of others or in transit.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996.

Sec. 4.203. EFFECT OF INSTRUCTIONS. Subject to Chapter 3

concerning conversion of instruments (Section 3.420) and

restrictive indorsements (Section 3.206), only a collecting

bank's transferor can give instructions that affect the bank or

constitute notice to it, and a collecting bank is not liable to

prior parties for any action taken pursuant to the instructions

or in accordance with any agreement with its transferor.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996.

Sec. 4.204. METHODS OF SENDING AND PRESENTING; SENDING DIRECTLY

TO PAYOR BANK. (a) A collecting bank shall send items by a

reasonably prompt method, taking into consideration relevant

instructions, the nature of the item, the number of those items

on hand, the cost of collection involved, and the method

generally used by it or others to present those items.

(b) A collecting bank may send:

(1) an item directly to the payor bank;

(2) an item to a non-bank payor if authorized by its transferor;

and

(3) an item other than a documentary draft to a non-bank payor,

if authorized by Federal Reserve regulation or operating

circular, clearing-house rule, or the like.

(c) Presentment may be made by a presenting bank at a place

where the payor bank or other payor has requested that

presentment be made.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996.

Sec. 4.205. DEPOSITORY BANK HOLDER OF UNINDORSED ITEM. If a

customer delivers an item to a depositary bank for collection,

the depositary bank:

(1) becomes a holder of the item at the time it receives the

item for collection if the customer at the time of delivery was a

holder of the item, whether or not the customer indorses the

item, and, if the bank satisfies the other requirements of

Section 3.302, the bank is a holder in due course; and

(2) warrants to collecting banks, the payor bank or other payor,

and the drawer that the amount of the item was paid to the

customer or deposited to the customer's account.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996.

Sec. 4.206. TRANSFER BETWEEN BANKS. Any agreed method that

identifies the transferor bank is sufficient for the item's

further transfer to another bank.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996.

Sec. 4.207. TRANSFER WARRANTIES. (a) A customer or collecting

bank that transfers an item and receives a settlement or other

consideration warrants to the transferee and to any subsequent

collecting bank that:

(1) the warrantor is a person entitled to enforce the item;

(2) all signatures on the item are authentic and authorized;

(3) the item has not been altered;

(4) the item is not subject to a defense or claim in recoupment

(Section 3.305(a)) of any party that can be asserted against the

warrantor;

(5) the warrantor has no knowledge of any insolvency proceeding

commenced with respect to the maker or acceptor or, in the case

of an unaccepted draft, the drawer; and

(6) with respect to a remotely-created item, that the person on

whose account the item is drawn authorized the issuance of the

item in the amount for which the item is drawn.

(b) If an item is dishonored, a customer or collecting bank

transferring the item and receiving settlement or other

consideration is obliged to pay the amount due on the item (i)

according to the terms of the item at the time it was

transferred, or (ii) if the transfer was of an incomplete item,

according to its terms when completed as stated in Sections 3.115

and 3.407. The obligation of a transferor is owed to the

transferee and to any subsequent collecting bank that takes the

item in good faith. A transferor cannot disclaim its obligation

under this subsection by an indorsement stating that it is made

"without recourse" or otherwise disclaiming liability.

(c) A person to whom the warranties under Subsection (a) are

made and who took the item in good faith may recover from the

warrantor as damages for breach of warranty an amount equal to

the loss suffered as a result of the breach, but not more than

the amount of the item plus expenses and loss of interest

incurred as a result of the breach.

(d) The warranties stated in Subsection (a) cannot be disclaimed

with respect to checks. Unless notice of a claim for breach of

warranty is given to the warrantor within 30 days after the

claimant has reason to know of the breach and the identity of the

warrantor, the warrantor is discharged to the extent of any loss

caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this section

accrues when the claimant has reason to know of the breach.

(f) If the warranty under Subsection (a)(6) is not given by a

transferor or collecting bank under applicable conflict of law

rules, the warranty is not given to that transferor when that

transferor is a transferee or to any prior collecting bank of

that transferee.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996; Acts 1997, 75th Leg., ch. 131, Sec. 5, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

95, Sec. 16, eff. September 1, 2005.

Sec. 4.208. PRESENTMENT WARRANTIES. (a) If an unaccepted draft

is presented to the drawee for payment or acceptance and the

drawee pays or accepts the draft, (i) the person obtaining

payment or acceptance, at the time of presentment, and (ii) a

previous transferor of the draft, at the time of transfer,

warrant to the drawee that pays or accepts the draft in good

faith that:

(1) the warrantor is, or was, at the time the warrantor

transferred the draft, a person entitled to enforce the draft or

authorized to obtain payment or acceptance of the draft on behalf

of a person entitled to enforce the draft;

(2) the draft has not been altered;

(3) the warrantor has no knowledge that the signature of the

purported drawer of the draft is unauthorized; and

(4) with respect to any remotely-created item, that the person

on whose account the item is drawn authorized the issuance of the

item in the amount for which the item is drawn.

(b) A drawee making payment may recover from a warrantor damages

for breach of warranty equal to the amount paid by the drawee

less the amount the drawee received or is entitled to receive

from the drawer because of the payment. In addition, the drawee

is entitled to compensation for expenses and loss of interest

resulting from the breach. The right of the drawee to recover

damages under this subsection is not affected by any failure of

the drawee to exercise ordinary care in making payment. If the

drawee accepts the draft, breach of warranty is a defense to the

obligation of the acceptor. If the acceptor makes payment with

respect to the draft, the acceptor is entitled to recover from a

warrantor for breach of warranty the amounts stated in this

subsection.

(c) If a drawee asserts a claim for breach of warranty under

Subsection (a) based on an unauthorized indorsement of the draft

or an alteration of the draft, the warrantor may defend by

proving that the indorsement is effective under Section 3.404 or

3.405 or the drawer is precluded under Section 3.406 or 4.406

from asserting against the drawee the unauthorized indorsement or

alteration.

(d) If (i) a dishonored draft is presented for payment to the

drawer or an indorser, or (ii) any other item is presented for

payment to a party obliged to pay the item, and the item is paid,

the person obtaining payment and a prior transferor of the item

warrant to the person making payment in good faith that the

warrantor is, or was, at the time the warrantor transferred the

item, a person entitled to enforce the item or authorized to

obtain payment on behalf of a person entitled to enforce the

item. The person making payment may recover from any warrantor

for breach of warranty an amount equal to the amount paid plus

expenses and loss of interest resulting from the breach.

(e) The warranties stated in Subsections (a) and (d) cannot be

disclaimed with respect to checks. Unless notice of a claim for

breach of warranty is given to the warrantor within 30 days after

the claimant has reason to know of the breach and the identity of

the warrantor, the warrantor is discharged to the extent of any

loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section

accrues when the claimant has reason to know of the breach.

(g) If as to a particular item (1) a transferee (including a

collecting bank) asserts a claim for breach of the warranty under

Subsection (a)(4), but (2) under applicable law (including the

applicable choice-of-law principles) that transferee would not

make a warranty substantially similar to the warranty in

Subsection (a)(4) if such transferee were a transferor, then that

transferee would not receive the warranty in Subsection (a)(4)

from any transferor.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan. 1,

1996; Acts 1997, 75th Leg., ch. 131, Sec. 6, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

95, Sec. 17, eff. September 1, 2005.

Sec. 4.209. ENCODING AND RETENTION WARRANTIES. (a) A person

who encodes information on or with respect to an item after issue

warrants to any subsequent collecting bank and to the payor bank

or other payor that the information is correctly encoded. If the

customer of a depositary bank encodes, that bank also makes the

warranty.

(b) A person who undertakes to retain an item pursuant to an

agreement for electronic presentment warrants to any subsequent

collecting bank and to the payor bank or other payor that

retention and presentment of the item comply with the agreement.

If a customer of a depositary bank undertakes to retain an item,

that bank also makes this warranty.

(c) A person to whom warranties are made under this section and

who took the item in good faith may recover from the warrantor as

damages for breach of warranty an amount equal to the loss

suffered as a result of the breach, plus expenses and loss of

interest incurred as a result of the breach.

Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan. 1,

1996.

Sec. 4.210. SECURITY INTEREST OF COLLECTING BANK IN ITEMS,

ACCOMPANYING DOCUMENTS AND PROCEEDS. (a) A collecting bank has

a security interest in an item and any accompanying documents or

the proceeds of either:

(1) in case of an item deposited in an account, to the extent to

which credit given for the item has been withdrawn or applied;

(2) in case of an item for which it has given credit available

for withdrawal as of right, to the extent of the credit given,

whether or not the credit is drawn upon or there is a right of

charge-back; or

(3) if it makes an advance on or against the item.

(b) If credit given for several items received at one time or

pursuant to a single agreement is withdrawn or applied in part,

the security interest remains upon all the items, any

accompanying documents, or the proceeds of either. For the

purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an

item is a realization on its security interest in the item,

accompanying documents, and proceeds. So long as the bank does

not receive final settlement for the item or give up possession

of the item or possession or control of the accompanying

documents for purposes other than collection, the security

interest continues to that extent and is subject to Chapter 9,

but:

(1) no security agreement is necessary to make the security

interest enforceable (Section 9.203(b)(3)(A));

(2) no filing is required to perfect the security interest; and

(3) the security interest has priority over conflicting

perfected security interests in the item, accompanying documents,

or proceeds.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Renumbered from Sec. 4.208 and amended by Acts 1995, 74th

Leg., ch. 921, Sec. 4, eff. Jan. 1, 1996; Acts 1999, 76th Leg.,

ch. 414, Sec. 2.23, eff. July 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 17, eff. September 1, 2005.

Sec. 4.211. WHEN BANK GIVES VALUE FOR PURPOSES OF HOLDER IN DUE

COURSE. For purposes of determining its status as a holder in

due course, a bank has given value to the extent it has a

security interest in an item, if the bank otherwise complies with

the requirements of Section 3.302 on what constitutes a holder in

due course.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Renumbered from Sec. 4.209 and amended by Acts 1995, 74th

Leg., ch. 921, Sec. 4, eff. Jan. 1, 1996.

Sec. 4.212. PRESENTMENT BY NOTICE OF ITEM NOT PAYABLE BY,

THROUGH OR AT A BANK; LIABILITY OF DRAWER OR INDORSER. (a)

Unless otherwise instructed, a collecting bank may present an

item not payable by, through, or at a bank by sending to the

party to accept or pay a record providing notice that the bank

holds the item for acceptance or payment. The notice must be

sent in time to be received on or before the day when presentment

is due, and the bank must meet any requirement of the party to

accept or pay under Section 3.501 by the close of the bank's next

banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or

request for compliance with a requirement under Section 3.501 is

not received by the close of business on the day after maturity

or, in the case of demand items, by the close of business on the

third banking day after notice was sent, the presenting bank may

treat the item as dishonored and charge any drawer or indorser by

sending it notice of the facts.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Renumbered from Sec. 4.210 and amended by Acts 1995, 74th

Leg., ch. 921, Sec. 4, eff. Jan. 1, 1996.

Amended by:

Acts 2005, 79th Leg., Ch.

95, Sec. 18, eff. September 1, 2005.

Sec. 4.213. MEDIUM AND TIME OF SETTLEMENT BY BANK. (a) With

respect to settlement by a bank, the medium and time of

settlement may be prescribed by Federal Reserve regulations or

circulars, clearing-house rules, and the like or by agreement. In

the absence of such a prescription:

(1) the medium of settlement is cash or credit to an account in

a Federal Reserve bank of or specified by the person to receive

settlement; and

(2) the time of settlement is:

(A) with respect to tender of settlement by cash, a cashier's

check, or a teller's check, when the cash or check is sent or

delivered;

(B) with respect to tender of settlement by credit to an account

in a Federal Reserve bank, when the credit is made;

(C) with respect to tender of settlement by a credit or debit to

an account in a bank, when the credit or debit is made or, in the

case of tender of settlement by authority to charge an account,

when the authority is sent or delivered; or

(D) with respect to tender of settlement by a funds transfer,

when payment is made pursuant to Section 4A.406(a) to the person

receiving settlement.

(b) If the tender of settlement is not by a medium authorized by

Subsection (a) or the time of settlement is not fixed by

Subsection (a), a settlement does not occur until the tender of

settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or

teller's check and the person receiving settlement, before its

midnight deadline:

(1) presents or forwards the check for collection, settlement is

final when the check is finally paid; or

(2) fails to present or forward the check for collection,

settlement is final at the midnight deadline of the person

receiving settlement.

(d) If settlement for an item is made by giving authority to

charge the account of the bank giving settlement in the bank

receiving settlement, settlement is final when the charge is made

by the bank receiving settlement if there are funds available in

the account for the amount of the item.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1983, 68th Leg., p. 1531, ch. 290, Sec. 4,

eff. Aug. 29, 1983. Renumbered from Sec. 4.211 and amended by

Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan. 1, 1996.

Sec. 4.214. RIGHT OF CHARGE-BACK OR REFUND; LIABILITY OF

COLLECTING BANK; RETURN OF ITEM. (a) If a collecting bank has

made provisional settlement with its customer for an item and

fails by reason of dishonor, suspension of payments by a bank, or

otherwise to receive settlement for the item that is or becomes

final, the bank may revoke the settlement given by it, charge

back the amount of any credit given for the item to its

customer's account, or obtain refund from its customer, whether

or not it is able to return the item, if by its midnight deadline

or within a longer reasonable time after it learns the facts it

returns the item or sends notification of the facts. If the

return or notice is delayed beyond the bank's midnight deadline

or a longer reasonable time after it learns the facts, the bank

may revoke the settlement, charge back the credit, or obtain

refund from its customers, but it is liable for any loss

resulting from the delay. These rights to revoke, charge-back,

and obtain refund terminate if and when a settlement for the item

received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or

delivered to the bank's customer or transferor or pursuant to its

instructions.

(c) A depositary bank that is also the payor may charge-back the

amount of an item to its customer's account or obtain refund in

accordance with the section governing return of an item received

by a payor bank for credit on its books (Section 4.301).

(d) The right to charge-back is not affected by:

(1) previous use of a credit given for the item; or

(2) failure by any bank to exercise ordinary care with respect

to the item, but a bank so failing remains liable.

(e) A failure to charge-back or claim refund does not affect

other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value

of an item payable in foreign money, the dollar amount of any

charge-back or refund must be calculated on the basis of the

bank-offered spot rate for the foreign money prevailing on the

day when the person entitled to the charge-back or refund learns

that it will not receive payment in ordinary course.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Renumbered from Sec. 4.212 and amended by Acts 1995, 74th

Leg., ch. 921, Sec. 4, eff. Jan. 1, 1996.

Sec. 4.215. FINAL PAYMENT OF ITEM BY PAYOR BANK; WHEN

PROVISIONAL DEBITS AND CREDITS BECOME FINAL; WHEN CERTAIN CREDITS

BECOME AVAILABLE FOR WITHDRAWAL. (a) An item is finally paid by

a payor bank when the bank has first done any of the following:

(1) paid the item in cash;

(2) settled for the item without having a right to revoke the

settlement under statute, clearing-house rule, or agreement; or

(3) made a provisional settlement for the item and failed to

revoke the settlement in the time and manner permitted by

statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final,

the item is not finally paid.

(c) If provisional settlement for an item between the presenting

and payor banks is made through a clearing house or by debits or

credits in an account between them, then to the extent that

provisional debits or credits for the item are entered in

accounts between the presenting and payor banks or between the

presenting and successive prior collecting banks seriatim, they

become final upon final payment of the item by the payor bank.

(d) If a collecting bank receives a settlement for an item that

is or becomes final, the bank is accountable to its customer for

the amount of the item, and any provisional credit given for the

item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for

availability of funds, and (ii) any right of the bank to apply

the credit to an obligation of the customer, credit given by a

bank for an item in a customer's account becomes available for

withdrawal as of right if the bank:

(1) has received a provisional settlement for the item,--when

the settlement becomes final and the bank has had a reasonable

time to receive return of the item and the item has not been

received within that time; or

(2) is both the depositary bank and the payor bank, and the item

is finally paid,--at the opening of the bank's second banking day

following receipt of the item.

(f) Subject to applicable law stating a time for availability of

funds and any right of a bank to apply a deposit to an obligation

of the depositor, a deposit of money becomes available for

withdrawal as of right at the opening of the bank's next banking

day after receipt of the deposit.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1985, 69th Leg., ch. 621, Sec. 1, eff. June

14, 1985. Renumbered from Sec. 4.213 and amended by Acts 1995,

74th Leg., ch. 921, Sec. 4, eff. Jan. 1, 1996.

Sec. 4.216. INSOLVENCY AND PREFERENCE. (a) If an item is in or

comes into the possession of a payor or collecting bank that

suspends payment and the item has not been finally paid, the item

must be returned by the receiver, trustee, or agent in charge of

the closed bank to the presenting bank or the closed bank's

customer.

(b) If a payor bank finally pays an item and suspends payments

without making a settlement for the item with its customer or the

presenting bank, which settlement is or becomes final, the owner

of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives

a provisional settlement for an item and thereafter suspends

payments, the suspension does not prevent or interfere with the

settlement's becoming final if the finality occurs automatically

upon the lapse of certain time or the happening of certain

events.

(d) If a collecting bank receives from subsequent parties

settlement for an item, which settlement is or becomes final, and

the bank suspends payments without making a settlement for the

item with its customer, which settlement is or becomes final, the

owner of the item has a preferred claim against the collecting

bank.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Renumbered from Sec. 4.214 and amended by Acts 1995, 74th

Leg., ch. 921, Sec. 4, eff. Jan. 1, 1996.

SUBCHAPTER C. COLLECTION OF ITEMS: PAYOR BANKS

Sec. 4.301. DEFERRED POSTING; RECOVERY OF PAYMENT BY RETURN OF

ITEMS; TIME OF DISHONOR; RETURN OF ITEMS BY PAYOR BANK. (a) If

a payor bank settles for a demand item other than a documentary

draft presented otherwise than for immediate payment over the

counter before midnight of the banking day of receipt, the payor

bank may revoke the settlement and recover the settlement if,

before it has made final payment and before its midnight

deadline, it:

(1) returns the item;

(2) returns an image of the item, if the party to which the

return is made has entered into an agreement to accept an image

as a return of the item, and the image is returned in accordance

with that agreement; or

(3) sends a record providing notice of dishonor or nonpayment if

the item is unavailable for return.

(b) If a demand item is received by a payor bank for credit on

its books, it may return the item or send notice of dishonor and

may revoke any credit given or recover the amount thereof

withdrawn by its customer, if it acts within the time limit and

in the manner specified in Subsection (a).

(c) Unless previous notice of dishonor has been sent, an item is

dishonored at the time when for purposes of dishonor it is

returned or notice sent in accordance with this section.

(d) An item is returned:

(1) as to an item presented through a clearing house, when it is

delivered to the presenting or last collecting bank or to the

clearing house or is sent or delivered in accordance with

clearing-house rules; or

(2) in all other cases, when it is sent or delivered to the

bank's customer or transferor or pursuant to instructions.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996.

Amended by:

Acts 2005, 79th Leg., Ch.

95, Sec. 19, eff. September 1, 2005.

Sec. 4.302. PAYOR BANK'S RESPONSIBILITY FOR LATE RETURN OF ITEM.

(a) If an item is presented to and received by a payor bank,

the bank is accountable for the amount of:

(1) a demand item, other than a documentary draft, whether

properly payable or not, if the bank, in any case in which it is

not also the depositary bank, retains the item beyond midnight of

the banking day of receipt without settling for it or, whether or

not it is also the depositary bank, does not pay or return the

item or send notice of dishonor until after its midnight

deadline; or

(2) any other properly payable item unless, within the time

allowed for acceptance or payment of that item, the bank either

accepts or pays the item or returns it and accompanying

documents.

(b) The liability of a payor bank to pay an item pursuant to

Subsection (a) is subject to defenses based on breach of a

presentment warranty (Section 4.208) or proof that the person

seeking enforcement of the liability presented or transferred the

item for the purpose of defrauding the payor bank.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996.

Sec. 4.303. WHEN ITEMS SUBJECT TO NOTICE, STOP-PAYMENT ORDER,

LEGAL PROCESS, OR SETOFF; ORDER IN WHICH ITEMS MAY BE CHARGED OR

CERTIFIED. (a) Any knowledge, notice, or stop-payment order

received by, legal process served upon, or setoff exercised by a

payor bank comes too late to terminate, suspend, or modify the

bank's right or duty to pay an item or to charge its customer's

account for the item if the knowledge, notice, stop-payment

order, or legal process is received or served and a reasonable

time for the bank to act thereon expires or the setoff is

exercised after the earliest of the following:

(1) the bank accepts or certifies the item;

(2) the bank pays the item in cash;

(3) the bank settles for the item without having a right to

revoke the settlement under statute, clearing-house rule, or

agreement;

(4) the bank becomes accountable for the amount of the item

under Section 4.302 dealing with the payor bank's responsibility

for late return of items; or

(5) with respect to checks, a cutoff hour not earlier than one

hour after the opening of the next banking day after the banking

day on which the bank received the check and not later than the

close of that next banking day or, if no cutoff hour is fixed,

the close of the next banking day after the banking day on which

the bank received the check.

(b) Subject to Subsection (a), items may be accepted, paid,

certified, or charged to the indicated account of a bank's

customer in any order and before or after the bank's regular

banking hours. A bank is under no obligation to determine the

time of day an item is received and without liability may

withhold the amount thereof pending a determination of the

effect, consequence or priority of any knowledge, notice,

stop-payment order, or legal process concerning the same, or

interplead such amount and the claimants thereto.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1985, 69th Leg., ch. 621, Sec. 2, eff. June

14, 1985; Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan. 1,

1996.

SUBCHAPTER D. RELATIONSHIP BETWEEN PAYOR BANK AND ITS CUSTOMER

Sec. 4.401. WHEN BANK MAY CHARGE CUSTOMER'S ACCOUNT. (a) A

bank may charge against the account of a customer an item that is

properly payable from that account even though the charge creates

an overdraft. An item is properly payable if it is authorized by

the customer and is in accordance with any agreement between the

customer and the bank.

(b) A customer is not liable for the amount of an overdraft if

the customer neither signed the item nor benefited from the

proceeds of the item.

(c) A bank may charge against the account of a customer a check

that is otherwise properly payable from the account, even though

payment was made before the date of the check, unless the

customer has given notice to the bank of the postdating

describing the check with reasonable certainty. The notice is

effective for the period stated in Section 4.403(b) for

stop-payment orders and must be received at such time and in such

manner as to afford the bank a reasonable opportunity to act on

it before the bank takes any action with respect to the check

described in Section 4.303. If a bank charges against the account

of a customer a check before the date stated in the notice of

postdating, the bank is liable for damages for the loss resulting

from its act. The loss may include damages for dishonor of

subsequent items under Section 4.402.

(d) A bank that in good faith makes payment to a holder may

charge the indicated account of its customer according to:

(1) the original terms of the altered item; or

(2) the terms of the completed item, even though the bank knows

the item has been completed, unless the bank has notice that the

completion was improper.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996.

Sec. 4.402. BANK'S LIABILITY TO CUSTOMER FOR WRONGFUL DISHONOR.

(a) Except as otherwise provided by this chapter, a payor bank

wrongfully dishonors an item if it dishonors an item that is

properly payable, but a bank may dishonor an item that would

create an overdraft unless it has agreed to pay the overdraft.

(b) A payor bank is liable to its customer for damages

proximately caused by the wrongful dishonor of an item. Liability

is limited to actual damages proved and may include damages for

an arrest or prosecution of the customer or other consequential

damages. Whether any consequential damages are proximately caused

by the wrongful dishonor is a question of fact to be determined

in each case.

(c) A payor bank's determination of the customer's account

balance on which a decision to dishonor for insufficiency of

available funds is based may be made at any time between the time

the item is received by the payor bank and the time that the

payor bank returns the item or gives notice in lieu of return,

and no more than one determination need be made. If, at the

election of the payor bank, a subsequent balance determination is

made for the purpose of reevaluating the bank's decision to

dishonor the item, the account balance at that time is

determinative of whether a dishonor for insufficiency of

available funds is wrongful.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996.

Sec. 4.403. CUSTOMER'S RIGHT TO STOP PAYMENT; BURDEN OF PROOF OF

LOSS. (a) A customer or any person authorized to draw on the

account if there is more than one person may stop payment of any

item drawn on the customer's account or close the account by an

order to the bank describing the item or account with reasonable

certainty received at a time and in a manner that affords the

bank a reasonable opportunity to act on it before any action by

the bank with respect to the item described in Section 4.303. If

the signature of more than one person is required to draw on an

account, any of those persons may stop payment or close the

account.

(b) A stop-payment order is effective for six months and is

binding on the bank only if it is in a dated, authenticated

record that describes the item with certainty. A stop-payment

order may be renewed for additional six-month periods by an

authenticated record given to the bank within a period during

which the stop-payment order is effective.

(c) The burden of establishing the fact and amount of loss

resulting from the payment of an item contrary to a stop-payment

order or order to close an account is on the customer. The loss

from payment of an item contrary to a stop-payment order may

include damages for dishonor of subsequent items under Section

4.402.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996.

Amended by:

Acts 2005, 79th Leg., Ch.

95, Sec. 20, eff. September 1, 2005.

Sec. 4.404. BANK NOT OBLIGATED TO PAY CHECK MORE THAN SIX MONTHS

OLD. A bank is under no obligation to a customer having a

checking account to pay a check, other than a certified check,

that is presented more than six months after its date, but it may

charge its customer's account for a payment made thereafter in

good faith.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996.

Sec. 4.405. DEATH OR INCOMPETENCE OF CUSTOMER. (a) A payor or

collecting bank's authority to accept, pay, or collect an item or

to account for proceeds of its collection, if otherwise

effective, is not rendered ineffective by the incompetence of a

customer of either bank existing at the time the item is issued

or its collection is undertaken if the bank does not know of an

adjudication of incompetence. Neither death nor incompetence of a

customer revokes the authority to accept, pay, collect, or

account until the bank knows of the fact of death or of an

adjudication of incompetence and has reasonable opportunity to

act on it.

(b) Even with knowledge, a bank may for 10 days after the date

of death pay or certify checks drawn on or before that date

unless ordered to stop payment by a person claiming an interest

in the account.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996.

Sec. 4.406. CUSTOMER'S DUTY TO DISCOVER AND REPORT UNAUTHORIZED

SIGNATURE OR ALTERATION. (a) A bank that sends or makes

available to a customer a statement of account showing payment of

items for the account shall either return or make available to

the customer the items paid or provide information in the

statement of account sufficient to allow the customer reasonably

to identify the items paid. The statement of account provides

sufficient information if the item is described by item number,

amount, and date of payment. If the bank does not return the

items, it shall provide in the statement of account the telephone

number that the customer may call to request an item or a legible

copy of the items pursuant to Subsection (b).

(b) If the items are not returned to the customer, the person

retaining the items shall either retain the items or, if the

items are destroyed, maintain the capacity to furnish legible

copies of the items until the expiration of seven years after

receipt of the items. A customer may request an item from the

bank that paid the item, and that bank must provide in a

reasonable time either the item or, if the item has been

destroyed or is not otherwise obtainable, a legible copy of the

item. A bank shall provide, on request and without charge to the

customer, at least two items or a legible copy of the items with

respect to each statement of account sent to the customer.

(c) If a bank sends or makes available a statement of account or

items pursuant to Subsection (a), the customer must exercise

reasonable promptness in examining the statement or the items to

determine whether any payment was not authorized because of an

alteration of an item or because a purported signature by or on

behalf of the customer was not authorized. If, based on the

statement or items provided, the customer should reasonably have

discovered the unauthorized payment, the customer must promptly

notify the bank of the relevant facts.

(d) If the bank proves that the customer failed, with respect to

an item, to comply with the duties imposed on the customer by

Subsection (c), the customer is precluded from asserting against

the bank:

(1) the customer's unauthorized signature or any alteration on

the item, if the bank also proves that it suffered a loss by

reason of the failure; and

(2) the customer's unauthorized signature or alteration by the

same wrongdoer on any other item paid in good faith by the bank

if the payment was made before the bank received notice from the

customer of the unauthorized signature or alteration and after

the customer had been afforded a reasonable period of time, not

exceeding 30 days, in which to examine the item or statement of

account and notify the bank.

(e) If Subsection (d) applies and the customer proves that the

bank failed to exercise ordinary care in paying the item and that

the failure contributed to loss, the loss is allocated between

the customer precluded and the bank asserting the preclusion

according to the extent to which the failure of the customer to

comply with Subsection (c) and the failure of the bank to

exercise ordinary care contributed to the loss. If the customer

proves that the bank did not pay the item in good faith, the

preclusion under Subsection (d) does not apply.

(f) Without regard to care or lack of care of either the

customer or the bank, a customer who does not within one year

after the statement or items are made available to the customer

(Subsection (a)) discover and report the customer's unauthorized

signature on or any alteration on the item is precluded from

asserting against the bank the unauthorized signature or

alteration. If there is a preclusion under this subsection, the

payor bank may not recover for breach of warranty under Section

4.208 with respect to the unauthorized signature or alteration to

which the preclusion applies.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996.

Sec. 4.407. PAYOR BANK'S RIGHT TO SUBROGATION ON IMPROPER

PAYMENT. If a payor bank has paid an item over the order of the

drawer or maker to stop payment, or after an account has been

closed, or otherwise under circumstances giving a basis for

objection by the drawer or maker, to prevent unjust enrichment

and only to the extent necessary to prevent loss to the bank by

reason of its payment of the item, the payor bank is subrogated

to the rights:

(1) of any holder in due course on the item against the drawer

or maker;

(2) of the payee or any other holder of the item against the

drawer or maker either on the item or under the transaction out

of which the item arose; and

(3) of the drawer or maker against the payee or any other holder

of the item with respect to the transaction out of which the item

arose.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996.

SUBCHAPTER E. COLLECTION OF DOCUMENTARY DRAFTS

Sec. 4.501. HANDLING OF DOCUMENTARY DRAFTS; DUTY TO SEND FOR

PRESENTMENT AND TO NOTIFY CUSTOMER OF DISHONOR. A bank that

takes a documentary draft for collection shall present or send

the draft and accompanying documents for presentment and, upon

learning that the draft has not been paid or accepted in due

course, shall seasonably notify its customer of the fact even

though it may have discounted or bought the draft or extended

credit available for withdrawal as of right.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996.

Sec. 4.502. PRESENTMENT OF "ON ARRIVAL" DRAFTS. If a draft or

the relevant instructions require presentment "on arrival", "when

goods arrive", or the like, the collecting bank need not present

until in its judgment a reasonable time for arrival of the goods

has expired. Refusal to pay or accept because the goods have not

arrived is not dishonor; the bank must notify its transferor of

the refusal but need not present the draft again until it is

instructed to do so or learns of the arrival of the goods.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996.

Sec. 4.503. RESPONSIBILITY OF PRESENTING BANK FOR DOCUMENTS AND

GOODS; REPORT OF REASONS FOR DISHONOR; REFEREE IN CASE OF NEED.

Unless otherwise instructed and except as provided in Chapter 5,

a bank presenting a documentary draft:

(1) must deliver the documents to the drawee on acceptance of

the draft if it is payable more than three days after

presentment; otherwise, only on payment; and

(2) upon dishonor, either in the case of presentment for

acceptance or presentment for payment, may seek and follow

instructions from any referee in case of need designated in the

draft or, if the presenting bank does not choose to utilize the

referee's services, it must use diligence and good faith to

ascertain the reason for dishonor, must notify its transferor of

the dishonor and of the results of its effort to ascertain the

reasons therefor, and must request instructions.

However, the presenting bank is under no obligation with respect

to goods represented by the documents except to follow any

reasonable instructions seasonably received; it has a right to

reimbursement for any expense incurred in following instructions

and to prepayment of or indemnity for those expenses.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996.

Sec. 4.504. PRIVILEGE OF PRESENTING BANK TO DEAL WITH GOODS;

SECURITY INTEREST FOR EXPENSES. (a) A presenting bank that,

following the dishonor of a documentary draft, has seasonably

requested instructions but does not receive them within a

reasonable time may store, sell, or otherwise deal with the goods

in any reasonable manner.

(b) For its reasonable expenses incurred by action under

Subsection (a) the presenting bank has a lien upon the goods or

their proceeds, which may be foreclosed in the same manner as an

unpaid seller's lien.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1995, 74th Leg., ch. 921, Sec. 4, eff. Jan.

1, 1996.



CHAPTER 4A. FUNDS TRANSFERS

BUSINESS AND COMMERCE CODE

TITLE 1. UNIFORM COMMERCIAL CODE

CHAPTER 4A. FUNDS TRANSFERS

SUBCHAPTER A. SUBJECT MATTER AND DEFINITIONS

Sec. 4A.101. SHORT TITLE. This chapter may be cited as Uniform

Commercial Code--Funds Transfers.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.102. SUBJECT MATTER. Except as otherwise provided in

Section 4A.108, this chapter applies to funds transfers defined

in Section 4A.104.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.103. PAYMENT ORDER--DEFINITIONS. (a) In this chapter:

(1) "Payment order" means an instruction of a sender to a

receiving bank, transmitted orally, electronically, or in

writing, to pay, or to cause another bank to pay, a fixed or

determinable amount of money to a beneficiary if:

(A) the instruction does not state a condition of payment to the

beneficiary other than the time of payment;

(B) the receiving bank is to be reimbursed by debiting an

account of, or otherwise receiving payment from, the sender; and

(C) the instruction is transmitted by the sender directly to the

receiving bank or to an agent, funds transfer system, or

communication system for transmittal to the receiving bank.

(2) "Beneficiary" means the person to be paid by the

beneficiary's bank.

(3) "Beneficiary's bank" means the bank identified in a payment

order in which an account of the beneficiary is to be credited

pursuant to the order or which otherwise is to make payment to

the beneficiary if the order does not provide for payment to an

account.

(4) "Receiving bank" means the bank to which the sender's

instruction is addressed.

(5) "Sender" means the person giving the instruction to the

receiving bank.

(b) If an instruction complying with Subsection (a)(1) is to

make more than one payment to a beneficiary, the instruction is a

separate payment order with respect to each payment.

(c) A payment order is issued when it is sent to the receiving

bank.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.104. FUNDS TRANSFER--DEFINITIONS. In this chapter:

(1) "Funds transfer" means the series of transactions, beginning

with the originator's payment order, made for the purpose of

making payment to the beneficiary of the order. The term includes

any payment order issued by the originator's bank or an

intermediary bank intended to carry out the originator's payment

order. A funds transfer is completed by acceptance by the

beneficiary's bank of a payment order for the benefit of the

beneficiary of the originator's payment order.

(2) "Intermediary bank" means a receiving bank other than the

originator's bank or the beneficiary's bank.

(3) "Originator" means the sender of the first payment order in

a funds transfer.

(4) "Originator's bank" means:

(A) the receiving bank to which the payment order of the

originator is issued if the originator is not a bank; or

(B) the originator if the originator is a bank.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.105. OTHER DEFINITIONS. (a) In this chapter:

(1) "Authorized account" means a deposit account of a customer

in a bank designated by the customer as a source of payment of

payment orders issued by the customer to the bank. If a customer

does not so designate an account, any account of the customer is

an authorized account if payment of a payment order from that

account is not inconsistent with a restriction on the use of that

account.

(2) "Bank" means a person engaged in the business of banking and

includes a savings bank, savings and loan association, credit

union, and trust company. A branch or separate office of a bank

is a separate bank for purposes of this chapter.

(3) "Customer" means a person, including a bank, having an

account with a bank or from whom a bank has agreed to receive

payment orders.

(4) "Funds transfer business day" of a receiving bank means the

part of a day during which the receiving bank is open for the

receipt, processing, and transmittal of payment orders and

cancellations and amendments of payment orders.

(5) "Funds transfer system" means a wire transfer network,

automated clearinghouse, or other communication system of a

clearinghouse or other association of banks through which a

payment order by a bank may be transmitted to the bank to which

the order is addressed.

(6) Reserved.

(7) "Prove" with respect to a fact means to meet the burden of

establishing the fact (Section 1.201(b)(8)).

(b) Other definitions applying to this chapter and the sections

in which they appear are:

(1) "Acceptance." Section 4A.209.

(2) "Beneficiary." Section 4A.103.

(3) "Beneficiary's bank." Section 4A.103.

(4) "Executed." Section 4A.301.

(5) "Execution date." Section 4A.301.

(6) "Funds transfer." Section 4A.104.

(7) "Funds transfer system rule." Section 4A.501.

(8) "Intermediary bank." Section 4A.104.

(9) "Originator." Section 4A.104.

(10) "Originator's bank." Section 4A.104.

(11) "Payment by beneficiary's bank to beneficiary." Section

4A.405.

(12) "Payment by originator to beneficiary." Section 4A.406.

(13) "Payment by sender to receiving bank." Section 4A.403.

(14) "Payment date." Section 4A.401.

(15) "Payment order." Section 4A.103.

(16) "Receiving bank." Section 4A.103.

(17) "Security procedure." Section 4A.201.

(18) "Sender." Section 4A.103.

(c) The following definitions in Chapter 4 apply to this

chapter:

(1) "Clearinghouse." Section 4.104.

(2) "Item." Section 4.104.

(3) "Suspends payments." Section 4.104.

(d) In addition, Chapter 1 contains general definitions and

principles of construction and interpretation applicable

throughout this chapter.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 542, Sec. 13, eff.

Sept. 1, 2003.

Sec. 4A.106. TIME PAYMENT ORDER IS RECEIVED. (a) The time of

receipt of a payment order or communication cancelling or

amending a payment order is determined by the rules applicable to

receipt of a notice stated in Section 1.202. A receiving bank may

fix a cutoff time or times on a funds transfer business day for

the receipt and processing of payment orders and communications

cancelling or amending payment orders. Different cutoff times may

apply to payment orders, cancellations, or amendments, or to

different categories of payment orders, cancellations, or

amendments. A cutoff time may apply to senders generally or

different cutoff times may apply to different senders or

categories of payment orders. If a payment order or communication

cancelling or amending a payment order is received after the

close of a funds transfer business day or after the appropriate

cutoff time on a funds transfer business day, the receiving bank

may treat the payment order or communication as received at the

opening of the next funds transfer business day.

(b) If this chapter refers to an execution date or payment date

or states a day on which a receiving bank is required to take

action, and the date or day does not fall on a funds transfer

business day, the next day that is a funds transfer business day

is treated as the date or day stated, unless the contrary is

stated in this chapter.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 542, Sec. 14, eff.

Sept. 1, 2003.

Sec. 4A.107. FEDERAL RESERVE REGULATIONS AND OPERATING

CIRCULARS. Regulations of the Board of Governors of the Federal

Reserve System and operating circulars of the Federal Reserve

Banks supersede any inconsistent provision of this chapter to the

extent of the inconsistency.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.108. EXCLUSION OF CONSUMER TRANSACTIONS GOVERNED BY

FEDERAL LAW. This chapter does not apply to a funds transfer any

part of which is governed by the Electronic Fund Transfer Act, 15

U.S.C. Sec. 1693 et seq., as amended from time to time.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

SUBCHAPTER B. ISSUE AND ACCEPTANCE OF PAYMENT ORDER

Sec. 4A.201. SECURITY PROCEDURE. "Security procedure" means a

procedure established by an agreement between a customer and a

receiving bank for the purpose of (i) verifying that a payment

order or communication amending or cancelling a payment order is

that of the customer, or (ii) detecting error in the transmission

or the content of the payment order or communication. A security

procedure may require the use of algorithms or other codes,

identifying words or numbers, encryption, callback procedures, or

similar security devices. Comparison of a signature on a payment

order or communication with an authorized specimen signature of

the customer is not by itself a security procedure.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.202. AUTHORIZED AND VERIFIED PAYMENT ORDERS. (a) A

payment order received by the receiving bank is the authorized

order of the person identified as sender if that person

authorized the order or is otherwise bound by it under the law of

agency.

(b) If a bank and its customer have agreed that the authenticity

of payment orders issued to the bank in the name of the customer

as sender will be verified pursuant to a security procedure, a

payment order received by the receiving bank is effective as the

order of the customer, whether or not authorized, if (i) the

security procedure is a commercially reasonable method of

providing security against unauthorized payment orders, and (ii)

the bank proves that it accepted the payment order in good faith

and in compliance with the security procedure and any written

agreement or instruction of the customer restricting acceptance

of payment orders issued in the name of the customer. The bank is

not required to follow an instruction that violates a written

agreement with the customer or notice of which is not received at

a time and in a manner affording the bank a reasonable

opportunity to act on it before the payment order is accepted.

(c) Commercial reasonableness of a security procedure is a

question of law to be determined by considering the wishes of the

customer expressed to the bank, the circumstances of the customer

known to the bank, including the size, type, and frequency of

payment orders normally issued by the customer to the bank,

alternative security procedures offered to the customer, and

security procedures in general use by customers and receiving

banks similarly situated. A security procedure is deemed to be

commercially reasonable if:

(1) the security procedure was chosen by the customer after the

bank offered, and the customer refused, a security procedure that

was commercially reasonable for the customer; and

(2) the customer expressly agreed in writing to be bound by any

payment order, whether or not authorized, issued in its name and

accepted by the bank in compliance with the security procedure

chosen by the customer.

(d) The term "sender" in this chapter includes the customer in

whose name a payment order is issued if the order is the

authorized order of the customer under Subsection (a) or it is

effective as the order of the customer under Subsection (b).

(e) This section applies to amendments and cancellations of

payment orders to the same extent it applies to payment orders.

(f) Except as provided in this section and in Section

4A.203(a)(1), the rights and obligations arising under this

section or Section 4A.203 may not be varied by agreement.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.203. UNENFORCEABILITY OF CERTAIN VERIFIED PAYMENT

ORDERS. (a) If an accepted payment order is not, under Section

4A.202(a), an authorized order of a customer identified as

sender, but is effective as an order of the customer pursuant to

Section 4A.202(b), the following rules apply:

(1) By express written agreement, the receiving bank may limit

the extent to which it is entitled to enforce or retain payment

of the payment order.

(2) The receiving bank is not entitled to enforce or retain

payment of the payment order if the customer proves that the

order was not caused, directly or indirectly, by a person:

(A) entrusted at any time with duties to act for the customer

with respect to payment orders or the security procedure; or

(B) who obtained access to transmitting facilities of the

customer or who obtained, from a source controlled by the

customer and without authority of the receiving bank, information

facilitating breach of the security procedure, regardless of how

the information was obtained or whether the customer was at

fault. Information includes any access device, computer software,

or the like.

(b) This section applies to amendments of payment orders to the

same extent it applies to payment orders.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.204. REFUND OF PAYMENT AND DUTY OF CUSTOMER TO REPORT

WITH RESPECT TO UNAUTHORIZED PAYMENT ORDER. (a) If a receiving

bank accepts a payment order issued in the name of its customer

as sender which is (i) not authorized and not effective as the

order of the customer under Section 4A.202, or (ii) not

enforceable, in whole or in part, against the customer under

Section 4A.203, the bank shall refund any payment of the payment

order received from the customer to the extent the bank is not

entitled to enforce payment and shall pay interest on the

refundable amount calculated from the date the bank received

payment to the date of the refund. However, the customer is not

entitled to interest from the bank on the amount to be refunded

if the customer fails to exercise ordinary care to determine that

the order was not authorized by the customer and to notify the

bank of the relevant facts within a reasonable time not exceeding

90 days after the date the customer received notification from

the bank that the order was accepted or that the customer's

account was debited with respect to the order. The bank is not

entitled to any recovery from the customer on account of a

failure by the customer to give notification as stated in this

section.

(b) Reasonable time under Subsection (a) may be fixed by

agreement as stated in Section 1.302(b), but the obligation of a

receiving bank to refund payment as stated in Subsection (a) may

not otherwise be varied by agreement.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 542, Sec. 15, eff.

Sept. 1, 2003.

Sec. 4A.205. ERRONEOUS PAYMENT ORDERS. (a) If an accepted

payment order was transmitted pursuant to a security procedure

for the detection of error and the payment order (i) erroneously

instructed payment to a beneficiary not intended by the sender,

(ii) erroneously instructed payment in an amount greater than the

amount intended by the sender, or (iii) was an erroneously

transmitted duplicate of a payment order previously sent by the

sender, the following rules apply:

(1) If the sender proves that the sender or a person acting on

behalf of the sender pursuant to Section 4A.206 complied with the

security procedure and that the error would have been detected if

the receiving bank had also complied, the sender is not obliged

to pay the order to the extent stated in Subdivisions (2) and

(3).

(2) If the funds transfer is completed on the basis of an

erroneous payment order described in clause (i) or (iii) of

Subsection (a), the sender is not obliged to pay the order and

the receiving bank is entitled to recover from the beneficiary

any amount paid to the beneficiary to the extent allowed by the

law governing mistake and restitution.

(3) If the funds transfer is completed on the basis of a payment

order described in clause (ii) of Subsection (a), the sender is

not obliged to pay the order to the extent the amount received by

the beneficiary is greater than the amount intended by the

sender. In that case, the receiving bank is entitled to recover

from the beneficiary the excess amount received to the extent

allowed by the law governing mistake and restitution.

(b) If (i) the sender of an erroneous payment order described in

Subsection (a) is not obliged to pay all or part of the order,

and (ii) the sender receives notification from the receiving bank

that the order was accepted by the bank or that the sender's

account was debited with respect to the order, the sender has a

duty to exercise ordinary care, on the basis of information

available to the sender, to discover the error with respect to

the order and to advise the bank of the relevant facts within a

reasonable time, not exceeding 90 days, after the bank's

notification was received by the sender. If the bank proves that

the sender failed to perform that duty, the sender is liable to

the bank for the loss the bank proves it incurred as a result of

the failure, but the liability of the sender may not exceed the

amount of the sender's order.

(c) This section applies to amendments to payment orders to the

same extent it applies to payment orders.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.206. TRANSMISSION OF PAYMENT ORDER THROUGH FUNDS

TRANSFER OR OTHER COMMUNICATION SYSTEM. (a) If a payment order

addressed to a receiving bank is transmitted to a funds transfer

system or other third-party communication system for transmittal

to the bank, the system is deemed to be an agent of the sender

for the purpose of transmitting the payment order to the bank. If

there is a discrepancy between the terms of the payment order

transmitted to the system and the terms of the payment order

transmitted by the system to the bank, the terms of the payment

order of the sender are those transmitted by the system. This

section does not apply to a funds transfer system of the Federal

Reserve Banks.

(b) This section applies to cancellations and amendments of

payment orders to the same extent it applies to payment orders.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.207. MISDESCRIPTION OF BENEFICIARY. (a) Subject to

Subsection (b), if, in a payment order received by the

beneficiary's bank, the name, bank account number, or other

identification of the beneficiary refers to a nonexistent or

unidentifiable person or account, no person has rights as a

beneficiary of the order and acceptance of the order cannot

occur.

(b) If a payment order received by the beneficiary's bank

identifies the beneficiary both by name and by an identifying or

bank account number and the name and number identify different

persons, the following rules apply:

(1) Except as provided in Subsection (c), if the beneficiary's

bank does not know that the name and number refer to different

persons or if the funds transfer is processed by the beneficiary

bank in a fully automated manner, it may rely on the number as

the proper identification of the beneficiary of the order. The

beneficiary's bank need not determine whether the name and number

refer to the same person.

(2) If the beneficiary's bank pays the person identified by name

or any individual processing the funds transfer on behalf of the

beneficiary bank knows that the name and number identify

different persons, no person has rights as beneficiary except the

person paid by the beneficiary's bank if that person was entitled

to receive payment from the originator of the funds transfer. If

no person has rights as beneficiary, acceptance of the order

cannot occur.

(c) If (i) a payment order described in Subsection (b) is

accepted, (ii) the originator's payment order described the

beneficiary inconsistently by name and number, and (iii) the

beneficiary's bank pays the person identified by number as

permitted by Subsection (b)(1), the following rules apply:

(1) If the originator is a bank, the originator is obliged to

pay its order.

(2) If the originator is not a bank and proves that the person

identified by number was not entitled to receive payment from the

originator, the originator is not obliged to pay its order unless

the originator's bank proves that the originator, before

acceptance of the originator's order, had notice that payment of

a payment order issued by the originator might be made by the

beneficiary's bank on the basis of an identifying or bank account

number even if it identifies a person different from the named

beneficiary. Proof of notice may be made by any admissible

evidence. The originator's bank satisfies the burden of proof if

it proves that the originator, before the payment order was

accepted, signed a writing stating the information to which the

notice relates.

(d) In a case governed by Subsection (b)(1), if the

beneficiary's bank rightfully pays the person identified by

number and that person was not entitled to receive payment from

the originator, the amount paid may be recovered from that person

to the extent allowed by the law governing mistake and

restitution as follows:

(1) If the originator is obliged to pay its payment order as

stated in Subsection (c), the originator has the right to

recover.

(2) If the originator is not a bank and is not obliged to pay

its payment order, the originator's bank has the right to

recover.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.208. MISDESCRIPTION OF INTERMEDIARY BANK OR

BENEFICIARY'S BANK. (a) This subsection applies to a payment

order identifying an intermediary bank or the beneficiary's bank

only by an identifying number.

(1) The receiving bank may rely on the number as the proper

identification of the intermediary or beneficiary's bank and does

not need to determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for

any loss and expenses incurred by the receiving bank as a result

of its reliance on the number in executing or attempting to

execute the order.

(b) This subsection applies to a payment order identifying an

intermediary bank or the beneficiary's bank both by name and an

identifying number if the name and number identify different

persons.

(1) If the sender is a bank, the receiving bank may rely on the

number as the proper identification of the intermediary or

beneficiary's bank if the receiving bank, when it executes the

sender's order, does not know that the name and number identify

different persons. The receiving bank need not determine whether

the name and number refer to the same person or whether the

number refers to a bank. The sender is obliged to compensate the

receiving bank for any loss and expenses incurred by the

receiving bank as a result of its reliance on the number in

executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves

that the sender, before the payment order was accepted, had

notice that the receiving bank might rely on the number as the

proper identification of the intermediary or beneficiary's bank

even if it identifies a person different from the bank identified

by name, the rights and obligations of the sender and the

receiving bank are governed by Subsection (b)(1), as though the

sender were a bank. Proof of notice may be made by any admissible

evidence. The receiving bank satisfies the burden of proof if it

proves that the sender, before the payment order was accepted,

signed a writing stating the information to which the notice

relates.

(3) Regardless of whether the sender is a bank, the receiving

bank may rely on the name as the proper identification of the

intermediary or beneficiary's bank if the receiving bank, at the

time it executes the sender's order, does not know that the name

and number identify different persons. The receiving bank need

not determine whether the name and number refer to the same

person.

(4) If the receiving bank knows that the name and number

identify different persons, reliance on either the name or the

number in executing the sender's payment order is a breach of the

obligation stated in Section 4A.302(a)(1).

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.209. ACCEPTANCE OF PAYMENT ORDER. (a) Subject to

Subsection (d), a receiving bank other than the beneficiary's

bank accepts a payment order when it executes the order.

(b) Subject to Subsections (c) and (d), a beneficiary's bank

accepts a payment order at the earliest of the following times:

(1) when the bank (i) pays the beneficiary as stated in Section

4A.405(a) or (b), or (ii) notifies the beneficiary of receipt of

the order or that the account of the beneficiary has been

credited with respect to the order unless the notice indicates

that the bank is rejecting the order or that funds with respect

to the order may not be withdrawn or used until receipt of

payment from the sender of the order;

(2) when the bank receives payment of the entire amount of the

sender's order pursuant to Section 4A.403(a)(1) or (2); or

(3) the opening of the next funds transfer business day of the

bank following the payment date of the order if, at that time,

the amount of the sender's order is fully covered by a

withdrawable credit balance in an authorized account of the

sender or the bank has otherwise received full payment from the

sender, unless the order was rejected before that time or is

rejected within (i) one hour after that time, or (ii) one hour

after the opening of the next business day of the sender

following the payment date if that time is later. If notice of

rejection is received by the sender after the payment date and

the authorized account of the sender does not bear interest, the

bank is obliged to pay interest to the sender on the amount of

the order for the number of days elapsing after the payment date

to the day the sender receives notice or learns that the order

was not accepted, counting that day as an elapsed day. If the

withdrawable credit balance during that period falls below the

amount of the order, the amount of interest payable is reduced

accordingly.

(c) Acceptance of a payment order cannot occur before the order

is received by the receiving bank. Acceptance does not occur

under Subsection (b)(2) or (3) if the beneficiary of the payment

order does not have an account with the receiving bank, the

account has been closed, or the receiving bank is not permitted

by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be

accepted until the payment date if the bank is the beneficiary's

bank, or the execution date if the bank is not the beneficiary's

bank. If the originator's bank executes the originator's payment

order before the execution date or pays the beneficiary of the

originator's payment order before the payment date and the

payment order is subsequently canceled pursuant to Section

4A.211(b), the bank may recover from the beneficiary any payment

received to the extent allowed by the law governing mistake and

restitution.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.210. REJECTION OF PAYMENT ORDER. (a) A payment order

is rejected by the receiving bank by a notice of rejection

transmitted to the sender orally, electronically, or in writing.

A notice of rejection need not use any particular words and is

sufficient if it indicates that the receiving bank is rejecting

the order or will not execute or pay the order. Rejection is

effective when the notice is given if transmission is by a means

that is reasonable under the circumstances. If notice of

rejection is given by a means that is not reasonable, rejection

is effective when the notice is received. If an agreement of the

sender and receiving bank establishes the means to be used to

reject a payment order:

(1) any means complying with the agreement is reasonable; and

(2) any means not complying is not reasonable unless no

significant delay in receipt of the notice resulted from the use

of the noncomplying means.

(b) This subsection applies if a receiving bank other than the

beneficiary's bank fails to execute a payment order despite the

existence on the execution date of a withdrawable credit balance

in an authorized account of the sender sufficient to cover the

order. If the sender does not receive notice of rejection of the

order on the execution date and the authorized account of the

sender does not bear interest, the bank is obliged to pay

interest to the sender on the amount of the order for the number

of days elapsing after the execution date to the earlier of the

day the order is canceled pursuant to Section 4A.211(d) or the

day the sender receives notice or learns that the order was not

executed, counting the final day of the period as an elapsed day.

If the withdrawable credit balance during that period falls below

the amount of the order, the amount of interest is reduced

accordingly.

(c) If a receiving bank suspends payments, all unaccepted

payment orders issued to it are deemed rejected at the time the

bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of

the order. Rejection of a payment order precludes a later

acceptance of the order.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.211. CANCELLATION AND AMENDMENT OF PAYMENT ORDER. (a)

A communication of the sender of a payment order cancelling or

amending the order may be transmitted to the receiving bank

orally, electronically, or in writing. If a security procedure is

in effect between the sender and the receiving bank, the

communication is not effective to cancel or amend the order

unless the communication is verified pursuant to the security

procedure or the bank agrees to the cancellation or amendment.

(b) Subject to Subsection (a), a communication by the sender

cancelling or amending a payment order is effective to cancel or

amend the order if notice of the communication is received at a

time and in a manner affording the receiving bank a reasonable

opportunity to act on the communication before the bank accepts

the payment order.

(c) After a payment order has been accepted, cancellation or

amendment of the order is not effective unless the receiving bank

agrees or a funds transfer system rule allows cancellation or

amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank

other than the beneficiary's bank, cancellation or amendment is

not effective unless a conforming cancellation or amendment of

the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the

beneficiary's bank, cancellation or amendment is not effective

unless the order was issued in execution of an unauthorized

payment order or because of a mistake by a sender in the funds

transfer which resulted in the issuance of a payment order (i)

that is a duplicate of a payment order previously issued by the

sender, (ii) that orders payment to a beneficiary not entitled to

receive payment from the originator, or (iii) that orders payment

in an amount greater than the amount the beneficiary was entitled

to receive from the originator. If the payment order is canceled

or amended, the beneficiary's bank is entitled to recover from

the beneficiary any amount paid to the beneficiary to the extent

allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is canceled by operation of law

at the close of the fifth funds transfer business day of the

receiving bank after the execution date or payment date of the

order.

(e) A canceled payment order cannot be accepted. If an accepted

payment order is canceled, the acceptance is nullified and no

person has any right or obligation based on the acceptance.

Amendment of a payment order is deemed to be cancellation of the

original order at the time of amendment and issue of a new

payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or

in a funds transfer system rule, if the receiving bank, after

accepting a payment order, agrees to cancellation or amendment of

the order by the sender or is bound by a funds transfer system

rule allowing cancellation or amendment without the bank's

agreement, the sender, whether or not cancellation or amendment

is effective, is liable to the bank for any loss and expenses,

including reasonable attorney's fees, incurred by the bank as a

result of the cancellation or amendment or attempted cancellation

or amendment.

(g) A payment order is not revoked by the death or legal

incapacity of the sender unless the receiving bank knows of the

death or of an adjudication of incapacity by a court of competent

jurisdiction and has reasonable opportunity to act before

acceptance of the order.

(h) A funds transfer system rule is not effective to the extent

it conflicts with Subsection (c)(2).

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.212. LIABILITY AND DUTY OF RECEIVING BANK REGARDING

UNACCEPTED PAYMENT ORDER. If a receiving bank fails to accept a

payment order that it is obliged by express agreement to accept,

the bank is liable for breach of the agreement to the extent

provided in the agreement or in this chapter, but does not

otherwise have any duty to accept a payment order or, before

acceptance, to take any action, or refrain from taking action,

with respect to the order except as provided in this chapter or

by express agreement. Liability based on acceptance arises only

when acceptance occurs as stated in Section 4A.209, and liability

is limited to that provided in this chapter. A receiving bank is

not the agent of the sender or beneficiary of the payment order

it accepts, or of any other party to the funds transfer, and the

bank owes no duty to any party to the funds transfer except as

provided in this chapter or by express agreement.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

SUBCHAPTER C. EXECUTION OF SENDERS PAYMENT ORDER BY RECEIVING

BANK

Sec. 4A.301. EXECUTION AND EXECUTION DATE. (a) A payment order

is "executed" by the receiving bank when it issues a payment

order intended to carry out the payment order received by the

bank. A payment order received by the beneficiary's bank can be

accepted but cannot be executed.

(b) "Execution date" of a payment order means the date on which

the receiving bank may properly issue a payment order in

execution of the sender's order. The execution date may be

determined by instruction of the sender but cannot be earlier

than the day the order is received and, unless otherwise

determined, is the day the order is received. If the sender's

instruction states a payment date, the execution date is the

payment date or an earlier date on which execution is reasonably

necessary to allow payment to the beneficiary on the payment

date.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.302. OBLIGATIONS OF RECEIVING BANK IN EXECUTION OF

PAYMENT ORDER. (a) Except as provided in Subsections (b)

through (d), if the receiving bank accepts a payment order

pursuant to Section 4A.209(a), the bank has the following

obligations in executing the order:

(1) The receiving bank is obliged to issue, on the execution

date, a payment order complying with the sender's order and to

follow the sender's instructions concerning (i) any intermediary

bank or funds transfer system to be used in carrying out the

funds transfer, or (ii) the means by which payment orders are to

be transmitted in the funds transfer. If the originator's bank

issues a payment order to an intermediary bank, the originator's

bank is obliged to instruct the intermediary bank according to

the instruction of the originator. An intermediary bank in the

funds transfer is similarly bound by an instruction given to it

by the sender of the payment order it accepts.

(2) If the sender's instruction states that the funds transfer

is to be carried out telephonically or by wire transfer or

otherwise indicates that the funds transfer is to be carried out

by the most expeditious means, the receiving bank is obliged to

transmit its payment order by the most expeditious available

means and to instruct any intermediary bank accordingly. If a

sender's instruction states a payment date, the receiving bank is

obliged to transmit its payment order at a time and by means

reasonably necessary to allow payment to the beneficiary on the

payment date or as soon thereafter as is feasible.

(b) Unless otherwise instructed, a receiving bank executing a

payment order may (i) use any funds transfer system if use of

that system is reasonable in the circumstances, and (ii) issue a

payment order to the beneficiary's bank or to an intermediary

bank through which a payment order conforming to the sender's

order can expeditiously be issued to the beneficiary's bank if

the receiving bank exercises ordinary care in the selection of

the intermediary bank. A receiving bank is not required to follow

an instruction of the sender designating a funds transfer system

to be used in carrying out the funds transfer if the receiving

bank, in good faith, determines that it is not feasible to follow

the instruction or that following the instruction would unduly

delay completion of the funds transfer.

(c) Unless Subsection (a)(2) applies or the receiving bank is

otherwise instructed, the bank may execute a payment order by

transmitting its payment order by first class mail or by any

means reasonable in the circumstances. If the receiving bank is

instructed to execute the sender's order by transmitting its

payment order by a particular means, the receiving bank may issue

its payment order by the means stated or by any means as

expeditious as the means stated.

(d) Unless instructed by the sender, (i) the receiving bank may

not obtain payment of its charges for services and expenses in

connection with the execution of the sender's order by issuing a

payment order in an amount equal to the amount of the sender's

order less the amount of the charges, and (ii) may not instruct a

subsequent receiving bank to obtain payment of its charges in the

same amount.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.303. ERRONEOUS EXECUTION OF PAYMENT ORDER. (a) A

receiving bank that (i) executes the payment order of the sender

by issuing a payment order in an amount greater than the amount

of the sender's order or (ii) issues a payment order in execution

of the sender's order and then issues a duplicate order, is

entitled to payment of the amount of the sender's order under

Section 4A.402(c) if that subsection is otherwise satisfied. The

bank is entitled to recover from the beneficiary of the erroneous

order the excess payment received to the extent allowed by the

law governing mistake and restitution.

(b) A receiving bank that executes the payment order of the

sender by issuing a payment order in an amount less than the

amount of the sender's order is entitled to payment of the amount

of the sender's order under Section 4A.402(c) if (i) that

subsection is otherwise satisfied and (ii) the bank corrects its

mistake by issuing an additional payment order for the benefit of

the beneficiary of the sender's order. If the error is not

corrected, the issuer of the erroneous order is entitled to

receive or retain payment from the sender of the order it

accepted only to the extent of the amount of the erroneous order.

This subsection does not apply if the receiving bank executes the

sender's payment order by issuing a payment order in an amount

less than the amount of the sender's order for the purpose of

obtaining payment of its charges for services and expenses

pursuant to instruction of the sender.

(c) If a receiving bank executes the payment order of the sender

by issuing a payment order to a beneficiary different from the

beneficiary of the sender's order and the funds transfer is

completed on the basis of that error, the sender of the payment

order that was erroneously executed and all previous senders in

the funds transfer are not obliged to pay the payment orders they

issued. The issuer of the erroneous order is entitled to recover

from the beneficiary of the order the payment received to the

extent allowed by the law governing mistake and restitution.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.304. DUTY OF SENDER TO REPORT ERRONEOUSLY EXECUTED

PAYMENT ORDER. If the sender of a payment order that is

erroneously executed as stated in Section 4A.303 receives

notification from the receiving bank that the order was executed

or that the sender's account was debited with respect to the

order, the sender has a duty to exercise ordinary care to

determine, on the basis of information available to the sender,

that the order was erroneously executed and to notify the bank of

the relevant facts within a reasonable time not exceeding 90 days

after the notification from the bank was received by the sender.

If the sender fails to perform that duty, the bank is not obliged

to pay interest on any amount refundable to the sender under

Section 4A.402(d) for the period before the bank learns of the

execution error. The bank is not entitled to any recovery from

the sender on account of a failure by the sender to perform the

duty stated in this section.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.305. LIABILITY FOR LATE OR IMPROPER EXECUTION OR FAILURE

TO EXECUTE PAYMENT ORDER. (a) If a funds transfer is completed

but execution of a payment order by the receiving bank in breach

of Section 4A.302 of this chapter results in delay in payment to

the beneficiary, the bank is obliged to pay interest to either

the originator or the beneficiary of the funds transfer for the

period of delay caused by the improper execution. Except as

provided by Subsection (c), additional damages are not

recoverable.

(b) If execution of a payment order by a receiving bank in

breach of Section 4A.302 results in (i) noncompletion of the

funds transfer, (ii) failure to use an intermediary bank

designated by the originator, or (iii) issuance of a payment

order that does not comply with the terms of the payment order of

the originator, the bank is liable to the originator for its

expenses in the funds transfer and for incidental expenses and

interest losses, to the extent not covered by Subsection (a) of

this section, resulting from the improper execution. Except as

provided by Subsection (c), additional damages are not

recoverable.

(c) In addition to the amounts payable under Subsections (a) and

(b), damages, including consequential damages, are recoverable to

the extent provided in an express written agreement of the

receiving bank.

(d) If a receiving bank fails to execute a payment order it was

obliged by express agreement to execute, the receiving bank is

liable to the sender for its expenses in the transaction and for

incidental expenses and interest losses resulting from the

failure to execute. Additional damages, including consequential

damages, are recoverable to the extent provided in an express

written agreement of the receiving bank, but are not otherwise

recoverable.

(e) Reasonable attorney's fees are recoverable if demand for

compensation under Subsection (a) or (b) is made and refused

before an action is brought on the claim. If a claim is made for

breach of an agreement under Subsection (d) and the agreement

does not provide for damages, reasonable attorney's fees are

recoverable if demand for compensation under Subsection (d) of

this section is made and refused before an action is brought on

the claim.

(f) Except as provided by this section, the liability of a

receiving bank under Subsections (a) and (b) of this section may

not be varied by agreement.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

SUBCHAPTER D. PAYMENT

Sec. 4A.401. PAYMENT DATE. "Payment date" of a payment order

means the day on which the amount of the order is payable to the

beneficiary by the beneficiary's bank. The payment date may be

determined by instruction of the sender but cannot be earlier

than the day the order is received by the beneficiary's bank and,

unless otherwise determined, is the day the order is received by

the beneficiary's bank.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.402. OBLIGATION OF SENDER TO PAY RECEIVING BANK. (a)

This section is subject to Sections 4A.205 and 4A.207.

(b) With respect to a payment order issued to the beneficiary's

bank, acceptance of the order by the bank obliges the sender to

pay the bank the amount of the order, but payment is not due

until the payment date of the order.

(c) This subsection is subject to Subsection (e) and to Section

4A.303. With respect to a payment order issued to a receiving

bank other than the beneficiary's bank, acceptance of the order

by the receiving bank obliges the sender to pay the bank the

amount of the sender's order. Payment by the sender is not due

until the execution date of the sender's order. The obligation of

that sender to pay its payment order is excused if the funds

transfer is not completed by acceptance by the beneficiary's bank

of a payment order instructing payment to the beneficiary of that

sender's payment order.

(d) If the sender of a payment order pays the order and was not

obliged to pay all or part of the amount paid, the bank receiving

payment is obliged to refund payment to the extent the sender was

not obliged to pay. Except as provided by Sections 4A.204 and

4A.304, interest is payable on the refundable amount from the

date of payment.

(e) If a funds transfer is not completed as provided by

Subsection (c) and an intermediary bank is obliged to refund

payment as provided by Subsection (d) but is unable to do so

because not permitted by applicable law or because the bank

suspends payments, a sender in the funds transfer that executed a

payment order in compliance with an instruction, as provided by

Section 4A.302(a)(1), to route the funds transfer through that

intermediary bank is entitled to receive or retain payment from

the sender of the payment order that it accepted. The first

sender in the funds transfer that issued an instruction requiring

routing through that intermediary bank is subrogated to the right

of the bank that paid the intermediary bank to a refund as stated

in Subsection (d).

(f) The right of the sender of a payment order to be excused

from the obligation to pay the order as stated in Subsection (c)

or to receive a refund under Subsection (d) may not be varied by

agreement.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.403. PAYMENT BY SENDER TO RECEIVING BANK. (a) Payment

of the sender's obligation under Section 4A.402 to pay the

receiving bank occurs as follows:

(1) If the sender is a bank, payment occurs when the receiving

bank receives final settlement of the obligation through a

Federal Reserve Bank or through a funds transfer system.

(2) If the sender is a bank and the sender (i) credited an

account of the receiving bank with the sender, or (ii) caused an

account of the receiving bank in another bank to be credited,

payment occurs when the credit is withdrawn or, if not withdrawn,

at midnight of the day on which the credit is withdrawable and

the receiving bank learns of that fact.

(3) If the receiving bank debits an account of the sender with

the receiving bank, payment occurs when the debit is made to the

extent the debit is covered by a withdrawable credit balance in

the account.

(b) If the sender and receiving bank are members of a funds

transfer system that nets obligations multilaterally among

participants, the receiving bank receives final settlement when

settlement is complete in accordance with the rules of the

system. The obligation of the sender to pay the amount of a

payment order transmitted through the funds transfer system may

be satisfied, to the extent permitted by the rules of the system,

by setting off and applying against the sender's obligation the

right of the sender to receive payment from the receiving bank of

the amount of any other payment order transmitted to the sender

by the receiving bank through the funds transfer system. The

aggregate balance of obligations owed by each sender to each

receiving bank in the funds transfer system may be satisfied, to

the extent permitted by the rules of the system, by setting off

and applying against that balance the aggregate balance of

obligations owed to the sender by other members of the system.

The aggregate balance is determined after the right of setoff

stated in the second sentence of this subsection has been

exercised.

(c) If two banks transmit payment orders to each other under an

agreement that settlement of the obligations of each bank to the

other under Section 4A.402 will be made at the end of the day or

other period, the total amount owed with respect to all orders

transmitted by one bank shall be set off against the total amount

owed with respect to all orders transmitted by the other bank. To

the extent of the setoff, each bank has made payment to the

other.

(d) In a case not covered by Subsection (a), the time when

payment of the sender's obligation under Section 4A.402(b) or (c)

occurs is governed by applicable principles of law that determine

when an obligation is satisfied.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.404. OBLIGATION OF BENEFICIARY'S BANK TO PAY AND GIVE

NOTICE TO BENEFICIARY. (a) Subject to Sections 4A.211(e) and

4A.405(d) and (e), if a beneficiary's bank accepts a payment

order, the bank is obliged to pay the amount of the order to the

beneficiary of the order. Payment is due on the payment date of

the order, but if acceptance occurs on the payment date after the

close of the funds transfer business day of the bank, payment is

due on the next funds transfer business day. If the bank refuses

to pay after demand by the beneficiary and receipt of notice of

particular circumstances that will give rise to consequential

damages as a result of nonpayment, the beneficiary may recover

damages resulting from the refusal to pay to the extent the bank

had notice of the damages, unless the bank proves that it did not

pay because of a reasonable doubt concerning the right of the

beneficiary to payment.

(b) If a payment order accepted by the beneficiary's bank

instructs payment to an account of the beneficiary, the bank is

obliged to notify the beneficiary of receipt of the order before

midnight of the next funds transfer business day following the

payment date. If the payment order does not instruct payment to

an account of the beneficiary, the bank is required to notify the

beneficiary only if notice is required by the order. Notice may

be given by first class mail or any other means reasonable in the

circumstances. If the bank fails to give the required notice, the

bank is obliged to pay interest to the beneficiary on the amount

of the payment order from the day notice should have been given

until the day the beneficiary learned of receipt of the payment

order by the bank. No other damages are recoverable. Reasonable

attorney's fees are recoverable if demand for interest is made

and refused before an action is brought on the claim.

(c) The right of a beneficiary to receive payment and damages as

stated in Subsection (a) may not be varied by agreement or a

funds transfer system rule. The right of a beneficiary to be

notified as stated in Subsection (b) may be varied by agreement

of the beneficiary or by a funds transfer system rule if the

beneficiary is notified of the rule before initiation of the

funds transfer.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.405. PAYMENT BY BENEFICIARY'S BANK TO BENEFICIARY. (a)

If the beneficiary's bank credits an account of the beneficiary

of a payment order, payment of the bank's obligation under

Section 4A.404(a) occurs when and to the extent:

(1) the beneficiary is notified of the right to withdraw the

credit;

(2) the bank lawfully applies the credit to a debt of the

beneficiary; or

(3) funds with respect to the order are otherwise made available

to the beneficiary by the bank.

(b) If the beneficiary's bank does not credit an account of the

beneficiary of a payment order, the time when payment of the

bank's obligation under Section 4A.404(a) occurs is governed by

principles of law that determine when an obligation is satisfied.

(c) Except as provided by Subsections (d) and (e), if the

beneficiary's bank pays the beneficiary of a payment order under

a condition to payment or agreement of the beneficiary giving the

bank the right to recover payment from the beneficiary if the

bank does not receive payment of the order, the condition to

payment or agreement is not enforceable.

(d) A funds transfer system rule may provide that payments made

to beneficiaries of funds transfers through the system are

provisional until receipt of payment by the beneficiary's bank of

the payment order is accepted. A beneficiary's bank that makes a

payment that is provisional under the rule is entitled to refund

from the beneficiary if (i) the rule requires that both the

beneficiary and the originator be given notice of the provisional

nature of the payment before the funds transfer is initiated,

(ii) the beneficiary, the beneficiary's bank and the originator's

bank agreed to be bound by the rule, and (iii) the beneficiary's

bank did not receive payment of the payment order that it

accepted. If the beneficiary is obliged to refund payment to the

beneficiary's bank, acceptance of the payment order by the

beneficiary's bank is nullified and no payment by the originator

of the funds transfer to the beneficiary occurs under Section

4A.406.

(e) This subsection applies to a funds transfer that includes a

payment order transmitted over a funds transfer system that (i)

nets obligations multilaterally among participants, and (ii) has

in effect a loss-sharing agreement among participants for the

purpose of providing funds necessary to complete settlement of

the obligations of one or more participants that do not meet

their settlement obligations. If the beneficiary's bank in the

funds transfer accepts a payment order and the system fails to

complete settlement pursuant to its rules with respect to any

payment order in the funds transfer:

(1) the acceptance by the beneficiary's bank is nullified and no

person has any right or obligation based on the acceptance;

(2) the beneficiary's bank is entitled to recover payment from

the beneficiary;

(3) no payment by the originator to the beneficiary occurs under

Section 4A.406; and

(4) subject to Section 4A.402(e), each sender in the funds

transfer is excused from its obligation to pay its payment order

under Section 4A.402(c) because the funds transfer has not been

completed.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.406. PAYMENT BY ORIGINATOR TO BENEFICIARY; DISCHARGE OF

UNDERLYING OBLIGATION. (a) Subject to Sections 4A.211(e) and

4A.405(d) and (e), the originator of a funds transfer pays the

beneficiary of the originator's payment order:

(1) at the time a payment order for the benefit of the

beneficiary is accepted by the beneficiary's bank in the funds

transfer; and

(2) in an amount equal to the amount of the order accepted by

the beneficiary's bank, but not more than the amount of the

originator's order.

(b) If payment under Subsection (a) is made to satisfy an

obligation, the obligation is discharged to the same extent

discharge would result from payment to the beneficiary of the

same amount in money, unless (i) the payment under Subsection (a)

of this section was made by a means prohibited by the contract of

the beneficiary with respect to the obligation, (ii) the

beneficiary, within a reasonable time after receiving notice of

receipt of the order by the beneficiary's bank, notified the

originator of the beneficiary's refusal of the payment, (iii)

funds with respect to the order were not withdrawn by the

beneficiary or applied to a debt of the beneficiary, and (iv) the

beneficiary would suffer a loss that could reasonably have been

avoided if payment had been made by a means complying with the

contract. If payment by the originator does not result in

discharge under this section, the originator is subrogated to the

rights of the beneficiary to receive payment from the

beneficiary's bank under Section 4A.404(a).

(c) For the purpose of determining whether discharge of an

obligation occurs under Subsection (b), if the beneficiary's bank

accepts a payment order in an amount equal to the amount of the

originator's payment order less charges of one or more receiving

banks in the funds transfer, payment to the beneficiary is deemed

to be in the amount of the originator's order unless upon demand

by the beneficiary the originator does not pay the beneficiary

the amount of the deducted charges.

(d) Rights of the originator or of the beneficiary of a funds

transfer under this section may be varied only by agreement of

the originator and the beneficiary.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

SUBCHAPTER E. MISCELLANEOUS PROVISIONS

Sec. 4A.501. VARIATION BY AGREEMENT AND EFFECT OF FUNDS TRANSFER

SYSTEM RULE. (a) Except as otherwise provided in this chapter,

the rights and obligations of a party to a funds transfer may be

varied by agreement of the affected party.

(b) "Funds transfer system rule" means a rule of an association

of banks (i) governing transmission of payment orders by means of

a funds transfer system of the association or rights and

obligations with respect to those orders, or (ii) to the extent

the rule governs rights and obligations between banks that are

parties to a funds transfer in which a Federal Reserve Bank,

acting as an intermediary bank, sends a payment order to the

beneficiary's bank. Except as otherwise provided in this chapter,

a funds transfer system rule governing rights and obligations

between participating banks using the system may be effective

even if the rule conflicts with this chapter and indirectly

affects another party to the funds transfer who does not consent

to the rule. A funds transfer system rule may also govern rights

and obligations of parties other than participating banks using

the system to the extent stated in Sections 4A.404(c), 4A.405(d),

and 4A.507(c).

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.502. CREDITOR PROCESS SERVED ON RECEIVING BANK; SETOFF

BY BENEFICIARY'S BANK. (a) As used in this section, "creditor

process" means levy, attachment, garnishment, notice of lien,

sequestration, or similar process issued by or on behalf of a

creditor or other claimant with respect to an account.

(b) This subsection applies to creditor process with respect to

an authorized account of the sender of a payment order if the

creditor process is served on the receiving bank. For the purpose

of determining rights with respect to the creditor process, if

the receiving bank accepts the payment order, the balance in the

authorized account is deemed to be reduced by the amount of the

payment order to the extent the bank did not otherwise receive

payment of the order, unless the creditor process is served at a

time and in a manner affording the bank a reasonable opportunity

to act on it before the bank accepts the payment order.

(c) If a beneficiary's bank has received a payment order for

payment to the beneficiary's account in the bank the following

rules apply:

(1) The bank may credit the beneficiary's account, and the

amount credited may be set off against an obligation owed by the

beneficiary to the bank or may be applied to satisfy creditor

process served on the bank with respect to the account.

(2) The bank may credit the beneficiary's account and allow

withdrawal of the amount credited unless creditor process with

respect to the account is served at a time and in a manner

affording the bank a reasonable opportunity to act to prevent

withdrawal.

(3) If creditor process with respect to the beneficiary's

account has been served and the bank has had a reasonable

opportunity to act on it, the bank may not reject the payment

order except for a reason unrelated to the service of process.

(d) Creditor process with respect to a payment by the originator

to the beneficiary pursuant to a funds transfer may be served

only on the beneficiary's bank with respect to the debt owed by

that bank to the beneficiary. Any other bank served with the

creditor process is not obliged to act with respect to the

process.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.503. INJUNCTION OR RESTRAINING ORDER WITH RESPECT TO

FUNDS TRANSFER. For proper cause and in compliance with

applicable law, a court may restrain (i) a person from issuing a

payment order to initiate a funds transfer, (ii) an originator's

bank from executing the payment order of the originator, or (iii)

the beneficiary's bank from releasing funds to the beneficiary or

the beneficiary from withdrawing the funds. A court may not

otherwise restrain a person from issuing a payment order, paying

or receiving payment of a payment order, or otherwise acting with

respect to a funds transfer.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.504. ORDER IN WHICH ITEMS AND PAYMENT ORDERS MAY BE

CHARGED TO ACCOUNT; ORDER OF WITHDRAWALS FROM ACCOUNT. (a) If a

receiving bank has received more than one payment order of the

sender or one or more payment orders and other items that are

payable from the sender's account, the bank may charge the

sender's account with respect to the various orders and items in

any sequence.

(b) In determining whether a credit to an account has been

withdrawn by the holder of the account or applied to a debt of

the holder of the account, credits first made to the account are

first withdrawn or applied.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.505. PRECLUSION OF OBJECTION TO DEBIT OF CUSTOMER'S

ACCOUNT. If a receiving bank has received payment from its

customer with respect to a payment order issued in the name of

the customer as sender and accepted by the bank, and the customer

received notification reasonably identifying the order, the

customer is precluded from asserting that the bank is not

entitled to retain the payment unless the customer notifies the

bank of the customer's objection to the payment within one year

after the notification was received by the customer.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.506. RATE OF INTEREST. (a) If, under this chapter, a

receiving bank is obliged to pay interest with respect to a

payment order issued to the bank, the amount payable may be

determined (i) by agreement of the sender and receiving bank, or

(ii) by funds transfer system rule if the payment order is

transmitted through a funds transfer system.

(b) If the amount of interest is not determined by an agreement

or rule as stated in Subsection (a), the amount is calculated by

multiplying the applicable Federal Funds rate by the amount on

which interest is payable, and then multiplying the product by

the number of days for which interest is payable. The applicable

Federal Funds rate is the average of the Federal Funds rates

published by the Federal Reserve Bank of New York for each of the

days for which interest is payable divided by 360. The Federal

Funds rate for any day on which a published rate is not available

is the same as the published rate for the next preceding day for

which there is a published rate. If a receiving bank that

accepted a payment order is required to refund payment to the

sender of the order because the funds transfer was not completed,

but the failure to complete was not due to any fault by the bank,

the interest payable is reduced by a percentage equal to the

reserve requirement on deposits of the receiving bank.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993.

Sec. 4A.507. CHOICE OF LAW. (a) The following rules apply

unless the affected parties otherwise agree or Subsection (c)

applies:

(1) The rights and obligations between the sender of a payment

order and the receiving bank are governed by the law of the

jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the beneficiary's bank

and the beneficiary are governed by the law of the jurisdiction

in which the beneficiary's bank is located.

(3) The issue of when payment is made pursuant to a funds

transfer by the originator to the beneficiary is governed by the

law of the jurisdiction in which the beneficiary's bank is

located.

(b) If the parties described by each subdivision of Subsection

(a) have made an agreement selecting the law of a particular

jurisdiction to govern rights and obligations between each other,

the law of that jurisdiction governs those rights and obligations

as to matters of construction and interpretation, whether or not

the payment order or the funds transfer bears a reasonable

relation to that jurisdiction, and as to validity, to the extent

permitted by Section 1.301 of this code.

(c) A funds transfer system rule may select the law of a

particular jurisdiction to govern (i) rights and obligations

between participating banks with respect to payment orders

transmitted or processed through the system, or (ii) the rights

and obligations of some or all parties to a funds transfer any

part of which is carried out by means of the system. A choice of

law made pursuant to clause (i) is binding on participating

banks. A choice of law made pursuant to clause (ii) is binding on

the originator, other sender, or a receiving bank having notice

that the funds transfer system might be used in the funds

transfer and of the choice of law by the system when the

originator, other sender, or receiving bank issued or accepted a

payment order. The beneficiary of a funds transfer is bound by

the choice of law if, when the funds transfer is initiated, the

beneficiary has notice that the funds transfer system might be

used in the funds transfer and of the choice of law by the

system. The law of a jurisdiction selected pursuant to this

Subsection (c) may govern, as to matters of construction and

interpretation, whether or not the law bears a reasonable

relation to the matter in issue.

(d) In the event of inconsistency between an agreement under

Subsection (b) and a choice-of-law rule under Subsection (c), the

agreement under Subsection (b) prevails.

(e) If a funds transfer is made by use of more than one funds

transfer system and there is inconsistency between choice-of-law

rules of the systems, the matter in issue is governed by the law

of the selected jurisdiction that has the most significant

relationship to the matter in issue.

Added by Acts 1993, 73rd Leg., ch. 570, Sec. 7, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 542, Sec. 16, eff.

Sept. 1, 2003.



CHAPTER 5. LETTERS OF CREDIT

BUSINESS AND COMMERCE CODE

TITLE 1. UNIFORM COMMERCIAL CODE

CHAPTER 5. LETTERS OF CREDIT

Sec. 5.101. SHORT TITLE. This chapter may be cited as Uniform

Commercial Code--Letters of Credit.

Amended by Acts 1999, 76th Leg., ch. 4, Sec. 1, eff. Sept. 1,

1999.

Sec. 5.102. DEFINITIONS. (a) in this chapter:

(1) "Adviser" means a person who, at the request of the issuer,

a confirmer, or another adviser, notifies or requests another

adviser to notify the beneficiary that a letter of credit has

been issued, confirmed, or amended.

(2) "Applicant" means a person at whose request or for whose

account a letter of credit is issued. The term includes a person

who requests an issuer to issue a letter of credit on behalf of

another if the person making the request undertakes an obligation

to reimburse the issuer.

(3) "Beneficiary" means a person who under the terms of a letter

of credit is entitled to have its complying presentation honored.

The term includes a person to whom drawing rights have been

transferred under a transferable letter of credit.

(4) "Confirmer" means a nominated person who undertakes, at the

request or with the consent of the issuer, to honor a

presentation under a letter of credit issued by another.

(5) "Dishonor" of a letter of credit means failure timely to

honor or to take an interim action, such as acceptance of a

draft, that may be required by the letter of credit.

(6) "Document" means a draft or other demand, document of title,

investment security, certificate, invoice, or other record,

statement, or representation of fact, law, right, or opinion (i)

that is presented in a written or other medium permitted by the

letter of credit or, unless prohibited by the letter of credit,

by the standard practice referred to in Section 5.108(e); and

(ii) that is capable of being examined for compliance with the

terms and conditions of the letter of credit. A document may not

be oral.

(7) "Good faith" means honesty in fact in the conduct or

transaction concerned.

(8) "Honor" of a letter of credit means performance of the

issuer's undertaking in the letter of credit to pay or deliver an

item of value. Unless the letter of credit otherwise provides,

"honor" occurs:

(A) upon payment;

(B) if the letter of credit provides for acceptance, upon

acceptance of a draft and, at maturity, its payment; or

(C) if the letter of credit provides for incurring a deferred

obligation, upon incurring the obligation and, at maturity, its

performance.

(9) "Issuer" means a bank or other person that issues a letter

of credit, but does not include an individual who makes an

engagement for personal, family, or household purposes.

(10) "Letter of credit" means a definite undertaking that

satisfies the requirements of Section 5.104 by an issuer to a

beneficiary at the request or for the account of an applicant or,

in the case of a financial institution, to itself or for its own

account, to honor a documentary presentation by payment or

delivery of an item of value.

(11) "Nominated person" means a person whom the issuer:

(A) designates or authorizes to pay, accept, negotiate, or

otherwise give value under a letter of credit; and

(B) undertakes by agreement or custom and practice to reimburse.

(12) "Presentation" means delivery of a document to an issuer or

nominated person for honor or giving of value under a letter of

credit.

(13) "Presenter" means a person making a presentation as or on

behalf of a beneficiary or nominated person.

(14) "Record" means information that is inscribed on a tangible

medium or that is stored in an electronic or other medium and is

retrievable in perceivable form.

(15) "Successor of a beneficiary" means a person who succeeds to

substantially all of the rights of a beneficiary by operation of

law, including a corporation with or into which the beneficiary

has been merged or consolidated, an administrator, an executor, a

personal representative, a trustee in bankruptcy, a debtor in

possession, a liquidator, and a receiver.

(b) Definitions in other chapters of this code applying to this

chapter and the sections in which they appear are:

"Accept" or "Acceptance".

Section 3.409.

"Value".

Sections 3.303 and 4.211.

(c) Chapter 1 contains certain additional general definitions

and principles of construction and interpretation applicable

throughout this chapter.

Amended by Acts 1999, 76th Leg., ch. 4, Sec. 1, eff. Sept. 1,

1999.

Sec. 5.103. SCOPE. (a) This chapter applies to letters of

credit and to certain rights and obligations arising out of

transactions involving letters of credit.

(b) The statement of a rule in this chapter does not by itself

require, imply, or negate application of the same or a different

rule to a situation not provided for, or to a person not

specified, in this chapter.

(c) With the exception of this subsection, Subsections (a) and

(d), Sections 5.102(a)(9) and (10), Section 5.106(d), Section

5.110(c), and Section 5.114(d) and except to the extent

prohibited in Sections 1.302 and 5.117(d), the effect of this

chapter may be varied by agreement or by a provision stated or

incorporated by reference in an undertaking. A term in an

agreement or undertaking generally excusing liability or

generally limiting remedies for failure to perform obligations is

not sufficient to vary obligations prescribed by this chapter.

(d) Rights and obligations of an issuer to a beneficiary or a

nominated person under a letter of credit are independent of the

existence, performance, or nonperformance of a contract or

arrangement out of which the letter of credit arises or which

underlies it, including contracts or arrangements between the

issuer and the applicant and between the applicant and the

beneficiary.

Amended by Acts 1999, 76th Leg., ch. 4, Sec. 1, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 542, Sec. 17, eff. Sept. 1, 2003.

Sec. 5.104. FORMAL REQUIREMENTS. A letter of credit,

confirmation, advice, transfer, amendment, or cancellation may be

issued in any form that is a record and is authenticated:

(1) by a signature; or

(2) in accordance with the agreement of the parties or the

standard practice referred to in Section 5.108(e).

Amended by Acts 1999, 76th Leg., ch. 4, Sec. 1, eff. Sept. 1,

1999.

Sec. 5.105. CONSIDERATION. Consideration is not required to

issue, amend, transfer, or cancel a letter of credit, advice, or

confirmation.

Amended by Acts 1999, 76th Leg., ch. 4, Sec. 1, eff. Sept. 1,

1999.

Sec. 5.106. ISSUANCE, AMENDMENT, CANCELLATION, AND DURATION.

(a) A letter of credit is issued and becomes enforceable

according to its terms against the issuer when the issuer sends

or otherwise transmits it to the person requested to advise or to

the beneficiary. A letter of credit is revocable only if it so

provides.

(b) After a letter of credit is issued, rights and obligations

of a beneficiary, applicant, confirmer, and issuer are not

affected by an amendment or cancellation to which that person has

not consented except to the extent the letter of credit provides

that it is revocable or that the issuer may amend or cancel the

letter of credit without that consent.

(c) If there is no stated expiration date or other provision

that determines its duration, a letter of credit expires one year

after its stated date of issuance or, if no date is stated, after

the date on which it is issued.

(d) A letter of credit that states that it is perpetual expires

five years after its stated date of issuance or, if no date is

stated, after the date on which it is issued.

Amended by Acts 1999, 76th Leg., ch. 4, Sec. 1, eff. Sept. 1,

1999.

Sec. 5.107. CONFIRMER, NOMINATED PERSON, AND ADVISER. (a) A

confirmer is directly obligated on a letter of credit and has the

rights and obligations of an issuer to the extent of its

confirmation. The confirmer also has rights against and

obligations to the issuer as if the issuer were an applicant and

the confirmer had issued the letter of credit at the request and

for the account of the issuer.

(b) A nominated person who is not a confirmer is not obligated

to honor or otherwise give value for a presentation.

(c) A person requested to advise may decline to act as an

adviser. An adviser that is not a confirmer is not obligated to

honor or give value for a presentation. An adviser undertakes to

the issuer and to the beneficiary accurately to advise the terms

of the letter of credit, confirmation, amendment, or advice

received by that person and undertakes to the beneficiary to

check the apparent authenticity of the request to advise. Even if

the advice is inaccurate, the letter of credit, confirmation, or

amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms

of a letter of credit, confirmation, amendment, or advice has the

rights and obligations of an adviser under Subsection (c). The

terms in the notice to the transferee beneficiary may differ from

the terms in any notice to the transferor beneficiary to the

extent permitted by the letter of credit, confirmation,

amendment, or advice received by the person who so notifies.

Amended by Acts 1999, 76th Leg., ch. 4, Sec. 1, eff. Sept. 1,

1999.

Sec. 5.108. ISSUER'S RIGHTS AND OBLIGATIONS. (a) Except as

otherwise provided in Section 5.109, an issuer shall honor a

presentation that, as determined by the standard practice

referred to in Subsection (e), appears on its face strictly to

comply with the terms and conditions of the letter of credit.

Except as otherwise provided in Section 5.113 and unless

otherwise agreed with the applicant, an issuer shall dishonor a

presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, but not

beyond the end of the seventh business day of the issuer after

the date of its receipt of documents:

(1) to honor;

(2) if the letter of credit provides for honor to be completed

more than seven business days after presentation, to accept a

draft or incur a deferred obligation; or

(3) to give notice to the presenter of discrepancies in the

presentation.

(c) Except as otherwise provided in Subsection (d), an issuer is

precluded from asserting as a basis for dishonor any discrepancy

if timely notice is not given or any discrepancy not stated in

the notice if timely notice is given.

(d) Failure to give the notice specified in Subsection (b) or to

mention fraud, forgery, or expiration in the notice does not

preclude the issuer from asserting as a basis for dishonor fraud

or forgery as described in Section 5.109(a) or expiration of the

letter of credit before presentation.

(e) An issuer shall observe standard practice of financial

institutions that regularly issue letters of credit.

Determination of the issuer's observance of the standard practice

is a matter of interpretation for the court. The court shall

offer the parties a reasonable opportunity to present evidence of

the standard practice.

(f) An issuer is not responsible for:

(1) the performance or nonperformance of the underlying

contract, arrangement, or transaction;

(2) an act or omission of others; or

(3) observance or knowledge of the usage of a particular trade

other than the standard practice referred to in Subsection (e).

(g) If an undertaking constituting a letter of credit under

Section 5.102(a)(10) contains nondocumentary conditions, an

issuer shall disregard the nondocumentary conditions and treat

them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return

the documents or hold them at the disposal of, and send advice to

that effect to, the presenter.

(i) An issuer that has honored a presentation as permitted or

required by this chapter:

(1) is entitled to be reimbursed by the applicant in immediately

available funds not later than the date of its payment of funds;

(2) takes the documents free of claims of the beneficiary or

presenter;

(3) is precluded from asserting a right of recourse on a draft

under Sections 3.414 and 3.415;

(4) except as otherwise provided in Sections 5.110 and 5.117, is

precluded from restitution of money paid or other value given by

mistake to the extent the mistake concerns discrepancies in the

documents or tender that are apparent on the face of the

presentation; and

(5) is discharged to the extent of its performance under the

letter of credit unless the issuer honored a presentation in

which a required signature of a beneficiary was forged.

Amended by Acts 1999, 76th Leg., ch. 4, Sec. 1, eff. Sept. 1,

1999.

Sec. 5.109. FRAUD AND FORGERY. (a) If a presentation is made

that appears on its face strictly to comply with the terms and

conditions of the letter of credit, but a required document is

forged or materially fraudulent, or honor of the presentation

would facilitate a material fraud by the beneficiary on the

issuer or applicant:

(1) the issuer shall honor the presentation if honor is demanded

by:

(A) a nominated person who has given value in good faith and

without notice of forgery or material fraud;

(B) a confirmer who has honored its confirmation in good faith;

(C) a holder in due course of a draft drawn under the letter of

credit that was taken after acceptance by the issuer or nominated

person; or

(D) an assignee of the issuer's or nominated person's deferred

obligation that was taken for value and without notice of forgery

or material fraud after the obligation was incurred by the issuer

or nominated person; and

(2) the issuer, acting in good faith, may honor or dishonor the

presentation in any other case.

(b) If an applicant claims that a required document is forged or

materially fraudulent or that honor of the presentation would

facilitate a material fraud by the beneficiary on the issuer or

applicant, a court of competent jurisdiction may temporarily or

permanently enjoin the issuer from honoring a presentation or

grant similar relief against the issuer or other persons only if

the court finds that:

(1) the relief is not prohibited under the law applicable to an

accepted draft or deferred obligation incurred by the issuer;

(2) a beneficiary, issuer, or nominated person who may be

adversely affected is adequately protected against loss that it

may suffer because the relief is granted;

(3) all of the conditions to entitle a person to the relief

under the law of this state have been met; and

(4) on the basis of the information submitted to the court, the

applicant is more likely than not to succeed under its claim of

forgery or material fraud and the person demanding honor does not

qualify for protection under Subsection (a)(1).

Amended by Acts 1999, 76th Leg., ch. 4, Sec. 1, eff. Sept. 1,

1999.

Sec. 5.110. WARRANTIES. (a) If its presentation is honored,

the beneficiary warrants:

(1) to the issuer, any other person to whom presentation is

made, and the applicant that there is no fraud or forgery of the

kind described in Section 5.109(a); and

(2) to the applicant that the drawing does not violate any

agreement between the applicant and beneficiary or any other

agreement intended by them to be augmented by the letter of

credit.

(b) The warranties in Subsection (a) are in addition to

warranties arising under Chapters 3, 4, 7, and 8 because of the

presentation or transfer of documents covered by any of those

chapters.

(c) Notwithstanding any agreement or term to the contrary, the

warranties in Subsection (a) do not arise until the issuer honors

the letter of credit.

Amended by Acts 1999, 76th Leg., ch. 4, Sec. 1, eff. Sept. 1,

1999.

Sec. 5.111. REMEDIES. (a) If an issuer wrongfully dishonors or

repudiates its obligation to pay money under a letter of credit

before presentation, the beneficiary, successor, or nominated

person presenting on its own behalf may recover from the issuer

the amount that is the subject of the dishonor or repudiation. If

the issuer's obligation under the letter of credit is not for the

payment of money, the claimant may obtain specific performance

or, at the claimant's election, recover an amount equal to the

value of performance from the issuer. In either case, the

claimant may also recover incidental but not consequential

damages. The claimant is not obligated to take action to avoid

damages that might be due from the issuer under this subsection.

If, although not obligated to do so, the claimant avoids damages,

the claimant's recovery from the issuer must be reduced by the

amount of damages avoided. The issuer has the burden of proving

the amount of damages avoided. In the case of repudiation the

claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand

presented under a letter of credit or honors a draft or demand in

breach of its obligation to the applicant, the applicant may

recover damages resulting from the breach, including incidental

but not consequential damages, less any amount saved as a result

of the breach.

(c) If an adviser or nominated person other than a confirmer

breaches an obligation under this chapter or an issuer breaches

an obligation not covered in Subsection (a) or (b), a person to

whom the obligation is owed may recover damages resulting from

the breach, including incidental but not consequential damages,

less any amount saved as a result of the breach. To the extent of

the confirmation, a confirmer has the liability of an issuer

specified in this subsection and Subsections (a) and (b).

(d) An issuer, nominated person, or adviser who is found liable

under Subsection (a), (b), or (c) shall pay interest on the

amount owed thereunder from the date of wrongful dishonor or

other appropriate date.

(e) Reasonable attorney's fees and other expenses of litigation

may be awarded to the prevailing party in an action in which a

remedy is sought under this chapter.

(f) Damages that would otherwise be payable by a party for

breach of an obligation under this chapter may be liquidated by

agreement or undertaking, but only in an amount or by a formula

that is reasonable in light of the harm anticipated.

Amended by Acts 1999, 76th Leg., ch. 4, Sec. 1, eff. Sept. 1,

1999.

Sec. 5.112. TRANSFER OF LETTER OF CREDIT. (a) Except as

otherwise provided in Section 5.113, unless a letter of credit

provides that it is transferable, the right of a beneficiary to

draw or otherwise demand performance under a letter of credit may

not be transferred.

(b) Even if a letter of credit provides that it is transferable,

the issuer may refuse to recognize or carry out a transfer if:

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any

requirement stated in the letter of credit or any other

requirement relating to transfer imposed by the issuer which is

within the standard practice referred to in Section 5.108(e) or

is otherwise reasonable under the circumstances.

Amended by Acts 1999, 76th Leg., ch. 4, Sec. 1, eff. Sept. 1,

1999.

Sec. 5.113. TRANSFER BY OPERATION OF LAW. (a) A successor of a

beneficiary may consent to amendments, sign and present

documents, and receive payment or other items of value in the

name of the beneficiary without disclosing its status as a

successor.

(b) A successor of a beneficiary may consent to amendments, sign

and present documents, and receive payment or other items of

value in its own name as the disclosed successor of the

beneficiary. Except as otherwise provided in Subsection (e), an

issuer shall recognize a disclosed successor of a beneficiary as

beneficiary in full substitution for its predecessor upon

compliance with the requirements for recognition by the issuer of

a transfer of drawing rights by operation of law under the

standard practice referred to in Section 5.108(e) or, in the

absence of such a practice, compliance with other reasonable

procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported

successor is a successor of a beneficiary or whether the

signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying

presentation under Subsection (a) or (b) has the consequences

specified in Section 5.108(i) even if the purported successor is

not the successor of a beneficiary. Documents signed in the name

of the beneficiary or of a disclosed successor by a person who is

neither the beneficiary nor the successor of the beneficiary are

forged documents for the purposes of Section 5.109.

(e) An issuer whose rights of reimbursement are not covered by

Subsection (d) or substantially similar law and any confirmer or

nominated person may decline to recognize a presentation under

Subsection (b).

(f) A beneficiary whose name is changed after the issuance of a

letter of credit has the same rights and obligations as a

successor of a beneficiary under this section.

Amended by Acts 1999, 76th Leg., ch. 4, Sec. 1, eff. Sept. 1,

1999.

Sec. 5.114. ASSIGNMENT OF PROCEEDS. (a) In this section,

"proceeds of a letter of credit" means the cash, check, accepted

draft, or other item of value paid or delivered upon honor or

giving of value by the issuer or any nominated person under the

letter of credit. The term does not include a beneficiary's

drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the

proceeds of a letter of credit. The beneficiary may do so before

presentation as a present assignment of its right to receive

proceeds contingent upon its compliance with the terms and

conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an

assignment of proceeds of a letter of credit until it consents to

the assignment.

(d) An issuer or nominated person has no obligation to give or

withhold its consent to an assignment of proceeds of a letter of

credit, but consent may not be unreasonably withheld if the

assignee possesses and exhibits the letter of credit and

presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are

independent of the beneficiary's assignment of the proceeds of a

letter of credit and are superior to the assignee's right to the

proceeds.

(f) Neither the rights recognized by this section between an

assignee and an issuer, transferee beneficiary, or nominated

person nor the issuer's or nominated person's payment of proceeds

to an assignee or a third person affect the rights between the

assignee and any person other than the issuer, transferee

beneficiary, or nominated person. The mode of creating and

perfecting a security interest in or granting an assignment of a

beneficiary's rights to proceeds is governed by Chapter 9 or

other law. Against persons other than the issuer, transferee

beneficiary, or nominated person, the rights and obligations

arising upon the creation of a security interest or other

assignment of a beneficiary's right to proceeds and its

perfection are governed by Chapter 9 or other law.

Amended by Acts 1999, 76th Leg., ch. 4, Sec. 1, eff. Sept. 1,

1999.

Sec. 5.115. STATUTE OF LIMITATIONS. An action to enforce a

right or obligation arising under this chapter must be commenced

within one year after the expiration date of the relevant letter

of credit or one year after the cause of action accrues,

whichever occurs later. A cause of action accrues when the breach

occurs, regardless of the aggrieved party's lack of knowledge of

the breach.

Amended by Acts 1999, 76th Leg., ch. 4, Sec. 1, eff. Sept. 1,

1999.

Sec. 5.116. CHOICE OF LAW AND FORUM. (a) The liability of an

issuer, nominated person, or adviser for action or omission is

governed by the law of the jurisdiction chosen by an agreement in

the form of a record signed or otherwise authenticated by the

affected parties in the manner provided in Section 5.104 or by a

provision in the person's letter of credit, confirmation, or

other undertaking. The jurisdiction whose law is chosen need not

bear any relation to the transaction.

(b) Unless Subsection (a) applies, the liability of an issuer,

nominated person, or adviser for action or omission is governed

by the law of the jurisdiction in which the person is located.

The person is considered to be located at the address indicated

in the person's undertaking. If more than one address is

indicated, the person is considered to be located at the address

from which the person's undertaking was issued. For the purpose

of jurisdiction, choice of law, and recognition of interbranch

letters of credit, but not enforcement of a judgment, all

branches of a bank are considered separate juridical entities,

and a bank is considered to be located at the place where its

relevant branch is considered to be located under this

subsection.

(c) Except as otherwise provided in this subsection, the

liability of an issuer, nominated person, or adviser is governed

by any rules of custom or practice, such as the Uniform Customs

and Practice for Documentary Credits, to which the letter of

credit, confirmation, or other undertaking is expressly made

subject. If (i) this chapter would govern the liability of an

issuer, nominated person, or adviser under Subsection (a) or (b),

(ii) the relevant undertaking incorporates rules of custom or

practice, and (iii) there is conflict between this chapter and

those rules as applied to that undertaking, those rules govern

except to the extent of any conflict with the nonvariable

provisions specified in Section 5.103(c).

(d) If there is conflict between this chapter and Chapter 3, 4,

4A, or 9, this chapter governs.

(e) The forum for settling disputes arising out of an

undertaking within this chapter may be chosen in the manner and

with the binding effect that governing law may be chosen in

accordance with Subsection (a).

Amended by Acts 1999, 76th Leg., ch. 4, Sec. 1, eff. Sept. 1,

1999.

Sec. 5.117. SUBROGATION OF ISSUER, APPLICANT, AND NOMINATED

PERSON. (a) An issuer that honors a beneficiary's presentation

is subrogated to the rights of the beneficiary to the same extent

as if the issuer were a secondary obligor of the underlying

obligation owed to the beneficiary and of the applicant to the

same extent as if the issuer were the secondary obligor of the

underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the

rights of the issuer against any beneficiary, presenter, or

nominated person to the same extent as if the applicant were the

secondary obligor of the obligations owed to the issuer and has

the rights of subrogation of the issuer to the rights of the

beneficiary stated in Subsection (a).

(c) A nominated person who pays or gives value against a draft

or demand presented under a letter of credit is subrogated to the

rights of:

(1) the issuer against the applicant to the same extent as if

the nominated person were a secondary obligor of the obligation

owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated

person were a secondary obligor of the underlying obligation owed

to the beneficiary; and

(3) the applicant to the same extent as if the nominated person

were a secondary obligor of the underlying obligation owed to the

applicant.

(d) Notwithstanding any agreement or term to the contrary, the

rights of subrogation stated in Subsections (a) and (b) do not

arise until the issuer honors the letter of credit or otherwise

pays, and the rights in Subsection (c) do not arise until the

nominated person pays or otherwise gives value. Until then, the

issuer, the nominated person, and the applicant do not derive

under this section present or prospective rights forming the

basis of a claim, defense, or excuse.

Amended by Acts 1999, 76th Leg., ch. 4, Sec. 1, eff. Sept. 1,

1999.

Sec. 5.118. SECURITY INTEREST OF ISSUER OR NOMINATED PERSON.

(a) An issuer or nominated person has a security interest in a

document presented under a letter of credit to the extent that

the issuer or nominated person honors or gives value for the

presentation.

(b) So long as and to the extent that an issuer or nominated

person has not been reimbursed or has not otherwise recovered the

value given with respect to a security interest in a document

under Subsection (a), the security interest continues and is

subject to Chapter 9, but:

(1) a security agreement is not necessary to make the security

interest enforceable under Section 9.203(b)(3);

(2) if the document is presented in a medium other than a

written or other tangible medium, the security interest is

perfected; and

(3) if the document is presented in a written or other tangible

medium and is not a certificated security, chattel paper, a

document of title, an instrument, or a letter of credit, the

security interest is perfected and has priority over a

conflicting security interest in the document so long as the

debtor does not have possession of the document.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 2.24, eff. July 1,

2001.



CHAPTER 7. DOCUMENTS OF TITLE

BUSINESS AND COMMERCE CODE

TITLE 1. UNIFORM COMMERCIAL CODE

CHAPTER 7. DOCUMENTS OF TITLE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 7.101. SHORT TITLE. This chapter may be cited as Uniform

Commercial Code--Documents of Title.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.102. DEFINITIONS AND INDEX OF DEFINITIONS. (a) In this

chapter, unless the context otherwise requires:

(1) "Bailee" means a person that by a warehouse receipt, bill of

lading, or other document of title acknowledges possession of

goods and contracts to deliver them.

(2) "Carrier" means a person that issues a bill of lading.

(3) "Consignee" means a person named in a bill of lading to

which or to whose order the bill promises delivery.

(4) "Consignor" means a person named in a bill of lading as the

person from which the goods have been received for shipment.

(5) "Delivery order" means a record that contains an order to

deliver goods directed to a warehouse, carrier, or other person

that in the ordinary course of business issues warehouse receipts

or bills of lading.

(6) [Reserved.]

(7) "Goods" means all things that are treated as movable for the

purposes of a contract for storage or transportation.

(8) "Issuer" means a bailee that issues a document of title or,

in the case of an unaccepted delivery order, the person that

orders the possessor of goods to deliver. The term includes a

person for which an agent or employee purports to act in issuing

a document if the agent or employee has real or apparent

authority to issue documents, even if the issuer did not receive

any goods, the goods were misdescribed, or in any other respect

the agent or employee violated the issuer's instructions.

(9) "Person entitled under the document" means the holder, in

the case of a negotiable document of title, or the person to

which delivery of the goods is to be made by the terms of, or

pursuant to instructions in a record under, a nonnegotiable

document of title.

(10) [Reserved.]

(11) "Shipper" means a person that enters into a contract of

transportation with a carrier.

(12) "Sign" means, with present intent to authenticate or adopt

a record:

(A) to execute or adopt a tangible symbol; or

(B) to attach to or logically associate with the record an

electronic sound, symbol, or process.

(13) "Warehouse" means a person engaged in the business of

storing goods for hire.

(b) Definitions in other chapters applying to this chapter and

the sections in which they appear are:

(1) "Contract for sale," Section 2.106.

(2) "Lessee in ordinary course of business," Section 2A.103.

(3) "'Receipt' of goods," Section 2.103.

(c) In addition, Chapter 1 contains general definitions and

principles of construction and interpretation applicable

throughout this chapter.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.103. RELATION OF ARTICLE TO TREATY OR STATUTE. (a) This

chapter is subject to any treaty or statute of the United States

or a regulatory statute of this state to the extent the treaty,

statute, or regulatory statute is applicable.

(b) This chapter does not repeal or modify any law prescribing

the form or contents of a document of title or the services or

facilities to be afforded by a bailee, or otherwise regulating a

bailee's businesses in respects not specifically treated in this

chapter. However, violation of these laws does not affect the

status of a document of title that otherwise complies with the

definition of a document of title.

(c) This chapter modifies, limits, and supersedes the federal

Electronic Signatures in Global and National Commerce Act (15

U.S.C. Section 7001 et seq.) but does not modify, limit, or

supersede Section 101(c) of that Act (15 U.S.C. Section 7001(c))

or authorize electronic delivery of any of the notices described

in Section 103(b) of that Act (15 U.S.C. Section 7003(b)).

(d) To the extent there is a conflict between Chapter 322 and

this chapter, this chapter governs.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.04, eff. April 1, 2009.

Sec. 7.104. NEGOTIABLE AND NONNEGOTIABLE DOCUMENT OF TITLE. (a)

A document of title is negotiable if by its terms the goods are

to be delivered to bearer or to the order of a named person.

(b) A document of title other than one described in Subsection

(a) is nonnegotiable. A bill of lading that states that the

goods are consigned to a named person is not made negotiable by a

provision that the goods are to be delivered only against an

order in a record signed by the same or another named person.

(c) A document of title is nonnegotiable if, at the time it is

issued, the document has a conspicuous legend, however expressed,

that it is nonnegotiable.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.105. REISSUANCE IN ALTERNATIVE MEDIUM. (a) Upon request

of a person entitled under an electronic document of title, the

issuer of the electronic document may issue a tangible document

of title as a substitute for the electronic document if:

(1) the person entitled under the electronic document surrenders

control of the document to the issuer; and

(2) the tangible document when issued contains a statement that

it is issued in substitution for the electronic document.

(b) Upon issuance of a tangible document of title in

substitution for an electronic document of title in accordance

with Subsection (a):

(1) the electronic document ceases to have any effect or

validity; and

(2) the person that procured issuance of the tangible document

warrants to all subsequent persons entitled under the tangible

document that the warrantor was a person entitled under the

electronic document when the warrantor surrendered control of the

electronic document to the issuer.

(c) Upon request of a person entitled under a tangible document

of title, the issuer of the tangible document may issue an

electronic document of title as a substitute for the tangible

document if:

(1) the person entitled under the tangible document surrenders

possession of the document to the issuer; and

(2) the electronic document when issued contains a statement

that it is issued in substitution for the tangible document.

(d) Upon issuance of the electronic document of title in

substitution for a tangible document of title in accordance with

Subsection (c):

(1) the tangible document ceases to have any effect or validity;

and

(2) the person that procured issuance of the electronic document

warrants to all subsequent persons entitled under the electronic

document that the warrantor was a person entitled under the

tangible document when the warrantor surrendered possession of

the tangible document to the issuer.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.106. CONTROL OF ELECTRONIC DOCUMENT OF TITLE. (a) A

person has control of an electronic document of title if a system

employed for evidencing the transfer of interests in the

electronic document reliably establishes that person as the

person to which the electronic document was issued or

transferred.

(b) A system satisfies Subsection (a), and a person is deemed to

have control of an electronic document of title, if the document

is created, stored, and assigned in such a manner that:

(1) a single authoritative copy of the document exists which is

unique, identifiable, and, except as otherwise provided in

Subdivisions (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the person asserting

control as:

(A) the person to which the document was issued; or

(B) if the authoritative copy indicates that the document has

been transferred, the person to which the document was most

recently transferred;

(3) the authoritative copy is communicated to and maintained by

the person asserting control or its designated custodian;

(4) copies or amendments that add or change an identified

assignee of the authoritative copy can be made only with the

consent of the person asserting control;

(5) each copy of the authoritative copy and any copy of a copy

is readily identifiable as a copy that is not the authoritative

copy; and

(6) any amendment of the authoritative copy is readily

identifiable as authorized or unauthorized.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. WAREHOUSE RECEIPTS: SPECIAL PROVISIONS

Sec. 7.201. PERSON THAT MAY ISSUE A WAREHOUSE RECEIPT; STORAGE

UNDER BOND. (a) A warehouse receipt may be issued by any

warehouse.

(b) If goods, including distilled spirits and agricultural

commodities, are stored under a statute requiring a bond against

withdrawal or a license for the issuance of receipts in the

nature of warehouse receipts, a receipt issued for the goods is

deemed to be a warehouse receipt even if issued by a person that

is the owner of the goods and is not a warehouse.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.202. FORM OF WAREHOUSE RECEIPT. (a) A warehouse receipt

need not be in any particular form.

(b) Unless a warehouse receipt provides for each of the

following, the warehouse is liable for damages caused to a person

injured by its omission:

(1) the location of the warehouse facility where the goods are

stored;

(2) the date of issue of the receipt;

(3) the unique identification code of the receipt;

(4) a statement whether the goods received will be delivered to

the bearer, to a named person, or to a named person or its order;

(5) the rate of storage and handling charges, but if goods are

stored under a field warehousing arrangement, a statement of that

fact is sufficient on a nonnegotiable receipt;

(6) a description of the goods or the packages containing them;

(7) the signature of the warehouse or its agent;

(8) if the receipt is issued for goods that the warehouse owns,

either solely, jointly, or in common with others, the fact of

that ownership; and

(9) a statement of the amount of advances made and of

liabilities incurred for which the warehouse claims a lien or

security interest, but if the precise amount of advances made or

of liabilities incurred is, at the time of the issue of the

receipt, unknown to the warehouse or to its agent that issued the

receipt, a statement of the fact that advances have been made or

liabilities incurred and the purpose of the advances or

liabilities is sufficient.

(c) A warehouse may insert in its receipt any terms that are not

contrary to this title and do not impair its obligation of

delivery under Section 7.403 or its duty of care under Section

7.204. Any contrary provisions are ineffective.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.203. LIABILITY FOR NONRECEIPT OR MISDESCRIPTION. A party

to or purchaser for value in good faith of a document of title,

other than a bill of lading, that relies upon the description of

the goods in the document may recover from the issuer damages

caused by the nonreceipt or misdescription of the goods, except

to the extent that:

(1) the document conspicuously indicates that the issuer does

not know whether all or part of the goods in fact were received

or conform to the description, such as a case in which the

description is in terms of marks or labels or kind, quantity, or

condition, or the receipt or description is qualified by

"contents, condition, and quality unknown," "said to contain," or

words of similar import, if the indication is true; or

(2) the party or purchaser otherwise has notice of the

nonreceipt or misdescription.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.204. DUTY OF CARE; CONTRACTUAL LIMITATION OF WAREHOUSE'S

LIABILITY. (a) A warehouse is liable for damages for loss of or

injury to the goods caused by its failure to exercise care with

regard to the goods that a reasonably careful person would

exercise under similar circumstances. However, unless otherwise

agreed, the warehouse is not liable for damages that could not

have been avoided by the exercise of that care.

(b) Damages may be limited by a term in the warehouse receipt or

storage agreement limiting the amount of liability in case of

loss or damage beyond which the warehouse is not liable. Such a

limitation is not effective with respect to the warehouse's

liability for conversion to its own use. The warehouse's

liability, on request of the bailor in a record at the time of

signing such storage agreement or within a reasonable time after

receipt of the warehouse receipt, may be increased on part or all

of the goods covered by the storage agreement or the warehouse

receipt. In this event, increased rates may be charged based on

an increased valuation of the goods.

(c) Reasonable provisions as to the time and manner of

presenting claims and commencing actions based on the bailment

may be included in the warehouse receipt or storage agreement.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.205. TITLE UNDER WAREHOUSE RECEIPT DEFEATED IN CERTAIN

CASES. A buyer in ordinary course of business of fungible goods

sold and delivered by a warehouse that is also in the business of

buying and selling such goods takes the goods free of any claim

under a warehouse receipt even if the receipt is negotiable and

has been duly negotiated.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.206. TERMINATION OF STORAGE AT WAREHOUSE'S OPTION. (a)

A warehouse, by giving notice to the person on whose account the

goods are held and any other person known to claim an interest in

the goods, may require payment of any charges and removal of the

goods from the warehouse at the termination of the period of

storage fixed by the document of title or, if a period is not

fixed, within a stated period not less than 30 days after the

warehouse gives notice. If the goods are not removed before the

date specified in the notice, the warehouse may sell them

pursuant to Section 7.210.

(b) If a warehouse in good faith believes that goods are about

to deteriorate or decline in value to less than the amount of its

lien within the time provided in Subsection (a) and Section

7.210, the warehouse may specify in the notice given under

Subsection (a) any reasonable shorter time for removal of the

goods and, if the goods are not removed, may sell them at public

sale held not less than one week after a single advertisement or

posting.

(c) If, as a result of a quality or condition of the goods of

which the warehouse did not have notice at the time of deposit,

the goods are a hazard to other property, the warehouse

facilities, or other persons, the warehouse may sell the goods at

public or private sale without advertisement or posting on

reasonable notification to all persons known to claim an interest

in the goods. If the warehouse, after a reasonable effort, is

unable to sell the goods, it may dispose of them in any lawful

manner and does not incur liability by reason of that

disposition.

(d) A warehouse shall deliver the goods to any person entitled

to them under this chapter upon due demand made at any time

before sale or other disposition under this section.

(e) A warehouse may satisfy its lien from the proceeds of any

sale or disposition under this section but shall hold the balance

for delivery on the demand of any person to which the warehouse

would have been bound to deliver the goods.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.207. GOODS MUST BE KEPT SEPARATE; FUNGIBLE GOODS. (a)

Unless the warehouse receipt provides otherwise, a warehouse

shall keep separate the goods covered by each receipt so as to

permit at all times identification and delivery of those goods.

However, different lots of fungible goods may be commingled.

(b) If different lots of fungible goods are commingled, the

goods are owned in common by the persons entitled thereto and the

warehouse is severally liable to each owner for that owner's

share. If, because of overissue, a mass of fungible goods is

insufficient to meet all the receipts the warehouse has issued

against it, the persons entitled include all holders to which

overissued receipts have been duly negotiated.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.208. ALTERED WAREHOUSE RECEIPTS. If a blank in a

negotiable tangible warehouse receipt has been filled in without

authority, a good faith purchaser for value and without notice of

the lack of authority may treat the insertion as authorized. Any

other unauthorized alteration leaves any tangible or electronic

warehouse receipt enforceable against the issuer according to its

original tenor.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.209. LIEN OF WAREHOUSE. (a) A warehouse has a lien

against the bailor on the goods covered by a warehouse receipt or

storage agreement or on the proceeds thereof in its possession

for charges for storage or transportation, including demurrage

and terminal charges, insurance, labor, or other charges, present

or future, in relation to the goods, and for expenses necessary

for preservation of the goods or reasonably incurred in their

sale pursuant to law. If the person on whose account the goods

are held is liable for similar charges or expenses in relation to

other goods whenever deposited and it is stated in the warehouse

receipt or storage agreement that a lien is claimed for charges

and expenses in relation to other goods, the warehouse also has a

lien against the goods covered by the warehouse receipt or

storage agreement or on the proceeds thereof in its possession

for those charges and expenses, whether or not the other goods

have been delivered by the warehouse. However, as against a

person to which a negotiable warehouse receipt is duly

negotiated, a warehouse's lien is limited to charges in an amount

or at a rate specified in the warehouse receipt or, if no charges

are so specified, to a reasonable charge for storage of the

specific goods covered by the receipt subsequent to the date of

the receipt.

(b) The warehouse may also reserve a security interest under

Chapter 9 against the bailor for the maximum amount specified on

the receipt for charges other than those specified in Subsection

(a), such as for money advanced and interest. A security

interest is governed by Chapter 9.

(c) A warehouse's lien for charges and expenses under Subsection

(a) or a security interest under Subsection (b) is also effective

against any person that so entrusted the bailor with possession

of the goods that a pledge of them by the bailor to a good faith

purchaser for value would have been valid. However, the lien or

security interest is not effective against a person that before

issuance of a document of title had a legal interest or a

perfected security interest in the goods and that did not:

(1) deliver or entrust the goods or any document covering the

goods to the bailor or the bailor's nominee with actual or

apparent authority to ship, store, or sell; or with power to

obtain delivery under Section 7.403; or with power of disposition

under Section 2.403, 2A.304(a)(2), 2A.305(a)(2), or 9.320 or

other statute or rule of law; or

(2) acquiesce in the procurement by the bailor or its nominee of

any document.

(d) A warehouse's lien on household goods for charges and

expenses in relation to the goods under Subsection (a) is also

effective against all persons if the depositor was the legal

possessor of the goods at the time of deposit. In this

subsection, "household goods" means furniture, furnishings, or

personal effects used by the depositor in a dwelling.

(e) A warehouse loses its lien on any goods that it voluntarily

delivers or unjustifiably refuses to deliver.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1971, 62nd Leg., p. 3048, ch. 1010, Sec. 1,

eff. June 15, 1971.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.210. ENFORCEMENT OF WAREHOUSE'S LIEN. (a) Except as

otherwise provided in Subsection (b), a warehouse's lien may be

enforced by public or private sale of the goods, in bulk or in

packages, at any time or place and on any terms that are

commercially reasonable, after notifying all persons known to

claim an interest in the goods. The notification must include a

statement of the amount due, the nature of the proposed sale, and

the time and place of any public sale. The fact that a better

price could have been obtained by a sale at a different time or

in a different method from that selected by the warehouse is not

of itself sufficient to establish that the sale was not made in a

commercially reasonable manner. The warehouse has sold in a

commercially reasonable manner if the warehouse sells the goods

in the usual manner in any recognized market therefor, sells at

the price current in that market at the time of the sale, or has

otherwise sold in conformity with commercially reasonable

practices among dealers in the type of goods sold. A sale of

more goods than apparently necessary to be offered to ensure

satisfaction of the obligation is not commercially reasonable,

except in cases covered by the preceding sentence.

(b) A warehouse's lien on goods, other than goods stored by a

merchant in the course of its business, may be enforced only if

the following requirements are satisfied:

(1) All persons known to claim an interest in the goods must be

notified.

(2) The notification must include an itemized statement of the

claim, a description of the goods subject to the lien, a demand

for payment within a specified time not less than 10 days after

receipt of the notification, and a conspicuous statement that

unless the claim is paid within that time the goods will be

advertised for sale and sold by auction at a specified time and

place.

(3) The sale must conform to the terms of the notification.

(4) The sale must be held at the nearest suitable place to where

the goods are held or stored.

(5) After the expiration of the time given in the notification,

an advertisement of the sale must be published once a week for

two weeks consecutively in a newspaper of general circulation

where the sale is to be held. The advertisement must include a

description of the goods, the name of the person on whose account

the goods are being held, and the time and place of the sale.

The sale must take place at least 15 days after the first

publication. If there is no newspaper of general circulation

where the sale is to be held, the advertisement must be posted at

least 10 days before the sale in not less than six conspicuous

places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this section, any person

claiming a right in the goods may pay the amount necessary to

satisfy the lien and the reasonable expenses incurred in

complying with this section. In that event, the goods may not be

sold but must be retained by the warehouse subject to the terms

of the receipt and this chapter.

(d) A warehouse may buy at any public sale held pursuant to this

section.

(e) A purchaser in good faith of goods sold to enforce a

warehouse's lien takes the goods free of any rights of persons

against which the lien was valid, despite the warehouse's

noncompliance with this section.

(f) A warehouse may satisfy its lien from the proceeds of any

sale pursuant to this section but shall hold the balance, if any,

for delivery on demand to any person to which the warehouse would

have been bound to deliver the goods.

(g) The rights provided by this section are in addition to all

other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of

its business, the lien may be enforced in accordance with

Subsection (a) or (b).

(i) A warehouse is liable for damages caused by failure to

comply with the requirements for sale under this section and, in

case of wilful violation, is liable for conversion.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. BILLS OF LADING: SPECIAL PROVISIONS

Sec. 7.301. LIABILITY FOR NONRECEIPT OR MISDESCRIPTION; "SAID TO

CONTAIN"; "SHIPPER'S LOAD AND COUNT"; IMPROPER HANDLING. (a) A

consignee of a nonnegotiable bill of lading which has given value

in good faith, or a holder to which a negotiable bill has been

duly negotiated, relying upon the description of the goods in the

bill or upon the date shown in the bill, may recover from the

issuer damages caused by the misdating of the bill or the

nonreceipt or misdescription of the goods, except to the extent

that the document of title indicates that the issuer does not

know whether any part or all of the goods in fact were received

or conform to the description, such as in a case in which the

description is in terms of marks or labels or kind, quantity, or

condition, or the receipt or description is qualified by

"contents or condition of contents of packages unknown," "said to

contain," "shipper's weight, load and count," or words of similar

import, if that indication is true.

(b) If goods are loaded by the issuer of the bill of lading, the

issuer shall count the packages of goods if shipped in packages

and ascertain the kind and quantity if shipped in bulk and words

such as "shipper's weight, load and count," or words of similar

import indicating that the description was made by the shipper

are ineffective except as to goods concealed by packages.

(c) If bulk goods are loaded by a shipper that makes available

to the issuer of the bill of lading adequate facilities for

weighing those goods, the issuer shall ascertain the kind and

quantity within a reasonable time after receiving the shipper's

request in a record to do so. In that case, "shipper's weight"

or words of similar import are ineffective.

(d) The issuer, by including in the bill of lading the words

"shipper's weight, load and count," or words of similar import,

may indicate that the goods were loaded by the shipper, and, if

that statement is true, the issuer is not liable for damages

caused by the improper loading. However, omission of such words

does not imply liability for damages caused by improper loading.

(e) A shipper guarantees to the issuer the accuracy at the time

of shipment of the description, marks, labels, number, kind,

quantity, condition, and weight, as furnished by the shipper, and

the shipper shall indemnify the issuer against damage caused by

inaccuracies in those particulars. This right of the issuer to

that indemnity does not limit its responsibility or liability

under the contract of carriage to any person other than the

shipper.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.302. THROUGH BILLS OF LADING AND SIMILAR DOCUMENTS OF

TITLE. (a) The issuer of a through bill of lading or other

document of title embodying an undertaking to be performed in

part by a person acting as its agent or by a performing carrier

is liable to any person entitled to recover on the document for

any breach by the other person or the performing carrier of its

obligation under the document. However, to the extent that the

bill covers an undertaking to be performed overseas or in

territory not contiguous to the continental United States or an

undertaking including matters other than transportation, this

liability for breach by the other person or the performing

carrier may be varied by agreement of the parties.

(b) If goods covered by a through bill of lading or other

document of title embodying an undertaking to be performed in

part by a person other than the issuer are received by that

person, the person is subject, with respect to its own

performance while the goods are in its possession, to the

obligation of the issuer. The person's obligation is discharged

by delivery of the goods to another person pursuant to the

document and does not include liability for breach by any other

person or by the issuer.

(c) The issuer of a through bill of lading or other document of

title described in Subsection (a) is entitled to recover from the

performing carrier, or other person in possession of the goods

when the breach of the obligation under the document occurred:

(1) the amount it may be required to pay to any person entitled

to recover on the document for the breach, as may be evidenced by

any receipt, judgment, or transcript of judgment; and

(2) the amount of any expense reasonably incurred by the issuer

in defending any action commenced by any person entitled to

recover on the document for the breach.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.303. DIVERSION; RECONSIGNMENT; CHANGE OF INSTRUCTIONS.

(a) Unless the bill of lading otherwise provides, a carrier may

deliver the goods to a person or destination other than that

stated in the bill or may otherwise dispose of the goods, without

liability for misdelivery, on instructions from:

(1) the holder of a negotiable bill;

(2) the consignor on a nonnegotiable bill even if the consignee

has given contrary instructions;

(3) the consignee on a nonnegotiable bill in the absence of

contrary instructions from the consignor, if the goods have

arrived at the billed destination or if the consignee is in

possession of the tangible bill or in control of the electronic

bill; or

(4) the consignee on a nonnegotiable bill, if the consignee is

entitled as against the consignor to dispose of the goods.

(b) Unless instructions described in Subsection (a) are included

in a negotiable bill of lading, a person to which the bill is

duly negotiated may hold the bailee according to the original

terms.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.304. TANGIBLE BILLS OF LADING IN SET. (a) Except as

customary in international transportation, a tangible bill of

lading may not be issued in a set of parts. The issuer is liable

for damages caused by violation of this subsection.

(b) If a tangible bill of lading is lawfully issued in a set of

parts, each of which contains an identification code and is

expressed to be valid only if the goods have not been delivered

against any other part, the whole of the parts constitutes one

bill.

(c) If a tangible negotiable bill of lading is lawfully issued

in a set of parts and different parts are negotiated to different

persons, the title of the holder to which the first due

negotiation is made prevails as to both the document of title and

the goods even if any later holder may have received the goods

from the carrier in good faith and discharged the carrier's

obligation by surrendering its part.

(d) A person that negotiates or transfers a single part of a

tangible bill of lading issued in a set is liable to holders of

that part as if it were the whole set.

(e) The bailee is obliged to deliver in accordance with

Subchapter D against the first presented part of a tangible bill

of lading lawfully issued in a set. Delivery in this manner

discharges the bailee's obligation on the whole bill.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.305. DESTINATION BILLS. (a) Instead of issuing a bill

of lading to the consignor at the place of shipment, a carrier,

at the request of the consignor, may procure the bill to be

issued at destination or at any other place designated in the

request.

(b) Upon request of any person entitled as against a carrier to

control the goods while in transit and on surrender of possession

or control of any outstanding bill of lading or other receipt

covering the goods, the issuer, subject to Section 7.105, may

procure a substitute bill to be issued at any place designated in

the request.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.306. ALTERED BILLS OF LADING. An unauthorized alteration

or filling in of a blank in a bill of lading leaves the bill

enforceable according to its original tenor.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.307. LIEN OF CARRIER. (a) A carrier has a lien on the

goods covered by a bill of lading or on the proceeds thereof in

its possession for charges after the date of the carrier's

receipt of the goods for storage or transportation, including

demurrage and terminal charges, and for expenses necessary for

preservation of the goods incident to their transportation or

reasonably incurred in their sale pursuant to law. However,

against a purchaser for value of a negotiable bill of lading, a

carrier's lien is limited to charges stated in the bill or the

applicable tariffs or, if no charges are stated, a reasonable

charge.

(b) A lien for charges and expenses under Subsection (a) on

goods that the carrier was required by law to receive for

transportation is effective against the consignor or any person

entitled to the goods unless the carrier had notice that the

consignor lacked authority to subject the goods to those charges

and expenses. Any other lien under Subsection (a) is effective

against the consignor and any person that permitted the bailor to

have control or possession of the goods unless the carrier had

notice that the bailor lacked authority.

(c) A carrier loses its lien on any goods that it voluntarily

delivers or unjustifiably refuses to deliver.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.308. ENFORCEMENT OF CARRIER'S LIEN. (a) A carrier's

lien on goods may be enforced by public or private sale of the

goods, in bulk or in packages, at any time or place and on any

terms that are commercially reasonable, after notifying all

persons known to claim an interest in the goods. The

notification must include a statement of the amount due, the

nature of the proposed sale, and the time and place of any public

sale. The fact that a better price could have been obtained by a

sale at a different time or in a different method from that

selected by the carrier is not of itself sufficient to establish

that the sale was not made in a commercially reasonable manner.

The carrier has sold goods in a commercially reasonable manner if

the carrier sells the goods in the usual manner in any recognized

market therefor, sells at the price current in that market at the

time of the sale, or has otherwise sold in conformity with

commercially reasonable practices among dealers in the type of

goods sold. A sale of more goods than apparently necessary to be

offered to ensure satisfaction of the obligation is not

commercially reasonable, except in cases covered by the preceding

sentence.

(b) Before any sale pursuant to this section, any person

claiming a right in the goods may pay the amount necessary to

satisfy the lien and the reasonable expenses incurred in

complying with this section. In that event, the goods may not be

sold but must be retained by the carrier, subject to the terms of

the bill of lading and this chapter.

(c) A carrier may buy at any public sale pursuant to this

section.

(d) A purchaser in good faith of goods sold to enforce a

carrier's lien takes the goods free of any rights of persons

against which the lien was valid, despite the carrier's

noncompliance with this section.

(e) A carrier may satisfy its lien from the proceeds of any sale

pursuant to this section but shall hold the balance, if any, for

delivery on demand to any person to which the carrier would have

been bound to deliver the goods.

(f) The rights provided by this section are in addition to all

other rights allowed by law to a creditor against a debtor.

(g) A carrier's lien may be enforced pursuant to either

Subsection (a) or the procedure set forth in Section 7.210(b).

(h) A carrier is liable for damages caused by failure to comply

with the requirements for sale under this section and, in case of

wilful violation, is liable for conversion.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1983, 68th Leg., p. 1532, ch. 290, Sec. 5,

eff. Aug. 29, 1983.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.309. DUTY OF CARE; CONTRACTUAL LIMITATION OF CARRIER'S

LIABILITY. (a) A carrier that issues a bill of lading, whether

negotiable or nonnegotiable, shall exercise the degree of care in

relation to the goods which a reasonably careful person would

exercise under similar circumstances. This subsection does not

affect any statute, regulation, or rule of law that imposes

liability upon a common carrier for damages not caused by its

negligence.

(b) Damages may be limited by a term in the bill of lading or in

a transportation agreement that the carrier's liability may not

exceed a value stated in the bill or transportation agreement if

the carrier's rates are dependent upon value and the consignor is

afforded an opportunity to declare a higher value and is advised

of the opportunity. However, such a limitation is not effective

with respect to the carrier's liability for conversion to its own

use.

(c) Reasonable provisions as to the time and manner of

presenting claims and commencing actions based on the shipment

may be included in a bill of lading or a transportation

agreement.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. WAREHOUSE RECEIPTS AND BILLS OF LADING: GENERAL

OBLIGATIONS

Sec. 7.401. IRREGULARITIES IN ISSUE OF RECEIPT OR BILL OR

CONDUCT OF ISSUER. The obligations imposed by this chapter on an

issuer apply to a document of title even if:

(1) the document does not comply with the requirements of this

chapter or of any other statute, rule, or regulation regarding

its issue, form, or content;

(2) the issuer violated laws regulating the conduct of its

business;

(3) the goods covered by the document were owned by the bailee

when the document was issued; or

(4) the person issuing the document is not a warehouse but the

document purports to be a warehouse receipt.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.402. DUPLICATE DOCUMENT OF TITLE; OVERISSUE. A duplicate

or any other document of title purporting to cover goods already

represented by an outstanding document of the same issuer does

not confer any right in the goods, except as provided in the case

of tangible bills of lading in a set of parts, overissue of

documents for fungible goods, substitutes for lost, stolen, or

destroyed documents, or substitute documents issued pursuant to

Section 7.105. The issuer is liable for damages caused by its

overissue or failure to identify a duplicate document by a

conspicuous notation.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.403. OBLIGATION OF WAREHOUSE OR CARRIER TO DELIVER;

EXCUSE. (a) A bailee shall deliver the goods to a person

entitled under a document of title if the person complies with

Subsections (b) and (c), unless and to the extent that the bailee

establishes any of the following:

(1) delivery of the goods to a person whose receipt was rightful

as against the claimant;

(2) damage to or delay, loss, or destruction of the goods for

which the bailee is not liable;

(3) previous sale or other disposition of the goods in lawful

enforcement of a lien or on a warehouse's lawful termination of

storage;

(4) the exercise by a seller of its right to stop delivery

pursuant to Section 2.705 or by a lessor of its right to stop

delivery pursuant to Section 2A.526;

(5) a diversion, reconsignment, or other disposition pursuant to

Section 7.303;

(6) release, satisfaction, or any other fact affording a

personal defense against the claimant; or

(7) any other lawful excuse.

(b) A person claiming goods covered by a document of title shall

satisfy the bailee's lien if the bailee so requests or the bailee

is prohibited by law from delivering the goods until the charges

are paid.

(c) Unless a person claiming the goods is one against which the

document of title does not confer a right under Section 7.503(a):

(1) the person claiming under a document shall surrender

possession or control of any outstanding negotiable document

covering the goods for cancellation or indication of partial

deliveries; and

(2) the bailee shall cancel the document or conspicuously

indicate in the document the partial delivery or be liable to any

person to which the document is duly negotiated.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.404. NO LIABILITY FOR GOOD FAITH DELIVERY PURSUANT TO

DOCUMENT OF TITLE. A bailee that in good faith has received

goods and delivered or otherwise disposed of the goods according

to the terms of a document of title or pursuant to this chapter

is not liable for the goods even if:

(1) the person from which the bailee received the goods did not

have authority to procure the document or to dispose of the

goods; or

(2) the person to which the bailee delivered the goods did not

have authority to receive the goods.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

SUBCHAPTER E. WAREHOUSE RECEIPTS AND BILLS OF LADING: NEGOTIATION

AND TRANSFER

Sec. 7.501. FORM OF NEGOTIATION AND REQUIREMENTS OF DUE

NEGOTIATION. (a) The following rules apply to a negotiable

tangible document of title:

(1) If the document's original terms run to the order of a named

person, the document is negotiated by the named person's

indorsement and delivery. After the named person's indorsement

in blank or to bearer, any person may negotiate the document by

delivery alone.

(2) If the document's original terms run to bearer, it is

negotiated by delivery alone.

(3) If the document's original terms run to the order of a named

person and it is delivered to the named person, the effect is the

same as if the document had been negotiated.

(4) Negotiation of the document after it has been indorsed to a

named person requires indorsement by the named person as well as

delivery.

(5) A document is duly negotiated if it is negotiated in the

manner stated in this subsection to a holder that purchases it in

good faith, without notice of any defense against or claim to it

on the part of any person, and for value, unless it is

established that the negotiation is not in the regular course of

business or financing or involves receiving the document in

settlement or payment of a monetary obligation.

(b) The following rules apply to a negotiable electronic

document of title:

(1) If the document's original terms run to the order of a named

person or to bearer, the document is negotiated by delivery of

the document to another person. Indorsement by the named person

is not required to negotiate the document.

(2) If the document's original terms run to the order of a named

person and the named person has control of the document, the

effect is the same as if the document had been negotiated.

(3) A document is duly negotiated if it is negotiated in the

manner stated in this subsection to a holder that purchases it in

good faith, without notice of any defense against or claim to it

on the part of any person, and for value, unless it is

established that the negotiation is not in the regular course of

business or financing or involves taking delivery of the document

in settlement or payment of a monetary obligation.

(c) Indorsement of a nonnegotiable document of title neither

makes it negotiable nor adds to the transferee's rights.

(d) The naming in a negotiable bill of lading of a person to be

notified of the arrival of the goods does not limit the

negotiability of the bill or constitute notice to a purchaser of

the bill of any interest of that person in the goods.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.502. RIGHTS ACQUIRED BY DUE NEGOTIATION. (a) Subject to

Sections 7.205 and 7.503, a holder to which a negotiable document

of title has been duly negotiated acquires thereby:

(1) title to the document;

(2) title to the goods;

(3) all rights accruing under the law of agency or estoppel,

including rights to goods delivered to the bailee after the

document was issued; and

(4) the direct obligation of the issuer to hold or deliver the

goods according to the terms of the document free of any defense

or claim by the issuer except those arising under the terms of

the document or under this chapter. In the case of a delivery

order, the bailee's obligation accrues only upon the bailee's

acceptance of the delivery order and the obligation acquired by

the holder is that the issuer and any indorser will procure the

acceptance of the bailee.

(b) Subject to Section 7.503, title and rights acquired by due

negotiation are not defeated by any stoppage of the goods

represented by the document of title or by surrender of the goods

by the bailee and are not impaired even if:

(1) the due negotiation or any prior due negotiation constituted

a breach of duty;

(2) any person has been deprived of possession of a negotiable

tangible document or control of a negotiable electronic document

by misrepresentation, fraud, accident, mistake, duress, loss,

theft, or conversion; or

(3) a previous sale or other transfer of the goods or document

has been made to a third person.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.503. DOCUMENT OF TITLE TO GOODS DEFEATED IN CERTAIN

CASES. (a) A document of title confers no right in goods

against a person that before issuance of the document had a legal

interest or a perfected security interest in the goods and that

did not:

(1) deliver or entrust the goods or any document covering the

goods to the bailor or the bailor's nominee with actual or

apparent authority to ship, store, or sell; with power to obtain

delivery under Section 7.403; or with power of disposition under

Section 2.403, 2A.304(a)(2), 2A.305(a)(2), or 9.320 or other

statute or rule of law; or

(2) acquiesce in the procurement by the bailor or its nominee of

any document.

(b) Title to goods based upon an unaccepted delivery order is

subject to the rights of any person to which a negotiable

warehouse receipt or bill of lading covering the goods has been

duly negotiated. That title may be defeated under Section 7.504

to the same extent as the rights of the issuer or a transferee

from the issuer.

(c) Title to goods based upon a bill of lading issued to a

freight forwarder is subject to the rights of any person to which

a bill issued by the freight forwarder is duly negotiated.

However, delivery by the carrier in accordance with Subchapter D

pursuant to its own bill of lading discharges the carrier's

obligation to deliver.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.25, eff. July 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.504. RIGHTS ACQUIRED IN ABSENCE OF DUE NEGOTIATION;

EFFECT OF DIVERSION; STOPPAGE OF DELIVERY. (a) A transferee of

a document of title, whether negotiable or nonnegotiable, to

which the document has been delivered but not duly negotiated,

acquires the title and rights that its transferor had or had

actual authority to convey.

(b) In the case of a nonnegotiable document of title, until but

not after the bailee receives notice of the transfer, the rights

of the transferee may be defeated:

(1) by those creditors of the transferor that could treat the

transfer as void under Section 2.402 or 2A.308;

(2) by a buyer from the transferor in ordinary course of

business if the bailee has delivered the goods to the buyer or

received notification of the buyer's rights;

(3) by a lessee from the transferor in ordinary course of

business if the bailee has delivered the goods to the lessee or

received notification of the lessee's rights; or

(4) as against the bailee, by good faith dealings of the bailee

with the transferor.

(c) A diversion or other change of shipping instructions by the

consignor in a nonnegotiable bill of lading which causes the

bailee not to deliver the goods to the consignee defeats the

consignee's title to the goods if the goods have been delivered

to a buyer in ordinary course of business or a lessee in ordinary

course of business and in any event defeats the consignee's

rights against the bailee.

(d) Delivery of the goods pursuant to a nonnegotiable document

of title may be stopped by a seller under Section 2.705 or a

lessor under Section 2A.526, subject to the requirements of due

notification in those sections. A bailee honoring the seller's

or lessor's instructions is entitled to be indemnified by the

seller or lessor against any resulting loss or expense.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.505. INDORSER NOT GUARANTOR FOR OTHER PARTIES. The

indorsement of a tangible document of title issued by a bailee

does not make the indorser liable for any default by the bailee

or previous indorsers.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.506. DELIVERY WITHOUT INDORSEMENT; RIGHT TO COMPEL

INDORSEMENT. The transferee of a negotiable tangible document of

title has a specifically enforceable right to have its transferor

supply any necessary indorsement, but the transfer becomes a

negotiation only as of the time the indorsement is supplied.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.507. WARRANTIES ON NEGOTIATION OR DELIVERY OF DOCUMENT OF

TITLE. If a person negotiates or delivers a document of title

for value, otherwise than as a mere intermediary under Section

7.508, unless otherwise agreed, the transferor warrants to its

immediate purchaser only in addition to any warranty made in

selling or leasing the goods that:

(1) the document is genuine;

(2) the transferor does not have knowledge of any fact that

would impair the document's validity or worth; and

(3) the negotiation or delivery is rightful and fully effective

with respect to the title to the document and the goods it

represents.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.508. WARRANTIES OF COLLECTING BANK AS TO DOCUMENTS OF

TITLE. A collecting bank or other intermediary known to be

entrusted with documents of title on behalf of another or with

collection of a draft or other claim against delivery of

documents warrants by the delivery of the documents only its own

good faith and authority even if the collecting bank or other

intermediary has purchased or made advances against the claim or

draft to be collected.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.509. ADEQUATE COMPLIANCE WITH COMMERCIAL CONTRACT.

Whether a document of title is adequate to fulfill the

obligations of a contract for sale, a contract for lease, or the

conditions of a letter of credit is determined by Chapter 2, 2A,

or 5.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

SUBCHAPTER F. WAREHOUSE RECEIPTS AND BILLS OF LADING:

MISCELLANEOUS PROVISIONS

Sec. 7.601. LOST, STOLEN, OR DESTROYED DOCUMENTS OF TITLE. (a)

If a document of title is lost, stolen, or destroyed, a court may

order delivery of the goods or issuance of a substitute document

and the bailee may without liability to any person comply with

the order. If the document was negotiable, a court may not order

delivery of the goods or issuance of a substitute document

without the claimant's posting security unless it finds that any

person that may suffer loss as a result of nonsurrender of

possession or control of the document is adequately protected

against the loss. If the document was nonnegotiable, the court

may require security. The court may also order payment of the

bailee's reasonable costs and attorney's fees in any action under

this subsection.

(b) A bailee that without court order delivers goods to a person

claiming under a missing negotiable document of title is liable

to any person injured thereby. If the delivery is not in good

faith, the bailee is liable for conversion. Delivery in good

faith is not conversion if the claimant posts security with the

bailee in an amount at least double the value of the goods at the

time of posting to indemnify any person injured by the delivery

that files a notice of claim within one year after the delivery.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.602. ATTACHMENT OF GOODS COVERED BY NEGOTIABLE DOCUMENT

OF TITLE. Unless a document of title was originally issued upon

delivery of the goods by a person that did not have power to

dispose of them, a lien does not attach by virtue of any judicial

process to goods in the possession of a bailee for which a

negotiable document of title is outstanding unless possession or

control of the document is first surrendered to the bailee or the

document's negotiation is enjoined. The bailee may not be

compelled to deliver the goods pursuant to process until

possession or control of the document is surrendered to the

bailee or to the court. A purchaser of the document for value

without notice of the process or injunction takes free of the

lien imposed by judicial process.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.

Sec. 7.603. CONFLICTING CLAIMS; INTERPLEADER. If more than one

person claims title to or possession of the goods, the bailee is

excused from delivery until the bailee has a reasonable time to

ascertain the validity of the adverse claims or to commence an

action for interpleader. The bailee may assert an interpleader

either in defending an action for nondelivery of the goods or by

original action.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 1, eff. September 1, 2005.



CHAPTER 8. INVESTMENT SECURITIES

BUSINESS AND COMMERCE CODE

TITLE 1. UNIFORM COMMERCIAL CODE

CHAPTER 8. INVESTMENT SECURITIES

SUBCHAPTER A. SHORT TITLE AND GENERAL MATTERS

Sec. 8.101. SHORT TITLE. This chapter may be cited as Uniform

Commercial Code--Investment Securities.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.102. DEFINITIONS. (a) In this chapter:

(1) "Adverse claim" means a claim that a claimant has a property

interest in a financial asset and that it is a violation of the

rights of the claimant for another person to hold, transfer, or

deal with the financial asset.

(2) "Bearer form," as applied to a certificated security, means

a form in which the security is payable to the bearer of the

security certificate according to its terms but not by reason of

an indorsement.

(3) "Broker" means a person defined as a broker or dealer under

the federal securities laws, but without excluding a bank acting

in that capacity.

(4) "Certificated security" means a security that is represented

by a certificate.

(5) "Clearing corporation" means:

(A) a person that is registered as a "clearing agency" under the

federal securities laws;

(B) a federal reserve bank; or

(C) any other person that provides clearance or settlement

services with respect to financial assets that would require it

to register as a clearing agency under the federal securities

laws but for an exclusion or exemption from the registration

requirement, if its activities as a clearing corporation,

including promulgation of rules, are subject to regulation by a

federal or state governmental authority.

(6) "Communicate" means to:

(A) send a signed writing; or

(B) transmit information by any mechanism agreed on by the

persons transmitting and receiving the information.

(7) "Entitlement holder" means a person identified in the

records of a securities intermediary as the person having a

security entitlement against the securities intermediary. If a

person acquires a security entitlement by virtue of Section

8.501(b)(2) or (3), that person is the entitlement holder.

(8) "Entitlement order" means a notification communicated to a

securities intermediary directing transfer or redemption of a

financial asset to which the entitlement holder has a security

entitlement.

(9) "Financial asset," except as otherwise provided in Section

8.103, means:

(A) a security;

(B) an obligation of a person or a share, participation, or

other interest in a person or in property or an enterprise of a

person that is, or is of a type, dealt in or traded on financial

markets or that is recognized in any area in which it is issued

or dealt in as a medium for investment; or

(C) any property that is held by a securities intermediary for

another person in a securities account if the securities

intermediary has expressly agreed with the other person that the

property is to be treated as a financial asset under this

chapter.

As context requires, the term means either the interest itself or

the means by which a person's claim to it is evidenced, including

a certificated or uncertificated security, a security

certificate, or a security entitlement.

(10) Reserved.

(11) "Indorsement" means a signature that alone or accompanied

by other words is made on a security certificate in registered

form or on a separate document for the purpose of assigning,

transferring, or redeeming the security or granting a power to

assign, transfer, or redeem it.

(12) "Instruction" means a notification communicated to the

issuer of an uncertificated security that directs that the

transfer of the security be registered or that the security be

redeemed.

(13) "Registered form," as applied to a certificated security,

means a form in which:

(A) the security certificate specifies a person entitled to the

security; and

(B) a transfer of the security may be registered on books

maintained for that purpose by or on behalf of the issuer, or the

security certificate so states.

(14) "Securities intermediary" means:

(A) a clearing corporation; or

(B) a person, including a bank or broker, that in the ordinary

course of its business maintains securities accounts for others

and is acting in that capacity.

(15) "Security," except as otherwise provided in Section 8.103,

means an obligation of an issuer or a share, participation, or

other interest in an issuer or in property or an enterprise of an

issuer:

(A) that is represented by a security certificate in bearer or

registered form, or the transfer of which may be registered on

books maintained for that purpose by or on behalf of the issuer;

(B) that is one of a class or series or by its terms is

divisible into a class or series of shares, participations,

interests, or obligations; and

(C) that:

(i) is, or is of a type, dealt in or traded on securities

exchanges or securities markets; or

(ii) is a medium for investment and by its terms expressly

provides that it is a security governed by this chapter.

(16) "Security certificate" means a certificate representing a

security.

(17) "Security entitlement" means the rights and property

interest of an entitlement holder with respect to a financial

asset specified in Subchapter E.

(18) "Uncertificated security" means a security that is not

represented by a certificate.

(b) Other definitions applying to this chapter and the sections

in which they appear are:

Appropriate person

Section 8.107

Control

Section 8.106

Delivery

Section 8.301

Investment company security

Section 8.103

Issuer

Section 8.201

Overissue

Section 8.210

Protected purchaser

Section 8.303

Securities account

Section 8.501

(c) In addition, Chapter 1 contains general definitions and

principles of construction and interpretation applicable

throughout this chapter.

(d) The characterization of a person, business, or transaction

for purposes of this chapter does not determine the

characterization of the person, business, or transaction for

purposes of any other law, regulation, or rule.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995; Acts 2003, 78th Leg., ch. 542, Sec. 18, eff. Sept. 1, 2003.

Sec. 8.103. RULES FOR DETERMINING WHETHER CERTAIN OBLIGATIONS

AND INTERESTS ARE SECURITIES OR FINANCIAL ASSETS. (a) A share

or similar equity interest issued by a corporation, business

trust, joint stock company, or similar entity is a security.

(b) An investment company security is a security. "Investment

company security" means a share or similar equity interest issued

by an entity that is registered as an investment company under

the federal investment company laws, an interest in a unit

investment trust that is so registered, or a face-amount

certificate issued by a face-amount certificate company that is

so registered. "Investment company security" does not include an

insurance policy or endowment policy or annuity contract issued

by an insurance company.

(c) An interest in a partnership or limited liability company is

not a security unless it is dealt in or traded on securities

exchanges or in securities markets, its terms expressly provide

that it is a security governed by this chapter, or it is an

investment company security. However, an interest in a

partnership or limited liability company is a financial asset if

it is held in a securities account.

(d) A writing that is a security certificate is governed by this

chapter and not by Chapter 3, even though it also meets the

requirements of that chapter. However, a negotiable instrument

governed by Chapter 3 is a financial asset if it is held in a

securities account.

(e) An option or similar obligation issued by a clearing

corporation to its participants is not a security, but is a

financial asset.

(f) A commodity contract, as defined in Section 9.102(a)(15), is

not a security or a financial asset.

(g) A document of title, as defined in Section 1.201(b)(16), is

not a financial asset unless Section 8.102(a)(9)(C) applies.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 414, Sec. 2.26, eff. July 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 18, eff. September 1, 2005.

Sec. 8.104. ACQUISITION OF SECURITY OR FINANCIAL ASSET OR

INTEREST THEREIN. (a) A person acquires a security or an

interest therein under this chapter if:

(1) the person is a purchaser to whom a security is delivered

pursuant to Section 8.301; or

(2) the person acquires a security entitlement to the security

pursuant to Section 8.501.

(b) A person acquires a financial asset, other than a security,

or an interest therein, under this chapter, if the person

acquires a security entitlement to the financial asset.

(c) A person who acquires a security entitlement to a security

or other financial asset has the rights specified in Subchapter

E, but is a purchaser of any security, security entitlement, or

other financial asset held by the securities intermediary only to

the extent provided in Section 8.503.

(d) Unless the context shows that a different meaning is

intended, a person who is required by other law, regulation,

rule, or agreement to transfer, deliver, present, surrender,

exchange, or otherwise put in the possession of another person a

security or financial asset satisfies that requirement by causing

the other person to acquire an interest in the security or

financial asset pursuant to Subsection (a) or (b).

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.105. NOTICE OF ADVERSE CLAIM. (a) A person has notice

of an adverse claim if:

(1) the person knows of the adverse claim;

(2) the person is aware of facts sufficient to indicate that

there is a significant probability that the adverse claim exists

and deliberately avoids information that would establish the

existence of the adverse claim; or

(3) the person has a duty, imposed by statute or regulation, to

investigate whether an adverse claim exists, and the

investigation so required would establish the existence of the

adverse claim.

(b) Having knowledge that a financial asset or interest therein

is or has been transferred by a representative imposes no duty of

inquiry into the rightfulness of a transaction and is not notice

of an adverse claim. However, a person who knows that a

representative has transferred a financial asset or interest

therein in a transaction that is, or whose proceeds are being

used, for the individual benefit of the representative or

otherwise in breach of duty has notice of an adverse claim.

(c) An act or event that creates a right to immediate

performance of the principal obligation represented by a security

certificate or sets a date on or after which the certificate is

to be presented or surrendered for redemption or exchange does

not itself constitute notice of an adverse claim except in the

case of a transfer more than:

(1) one year after a date set for presentment or surrender for

redemption or exchange; or

(2) six months after a date set for payment of money against

presentation or surrender of the certificate, if money was

available for payment on that date.

(d) A purchaser of a certificated security has notice of an

adverse claim if the security certificate:

(1) whether in bearer or registered form, has been indorsed "for

collection" or "for surrender" or for some other purpose not

involving transfer; or

(2) is in bearer form and has on it an unambiguous statement

that it is the property of a person other than the transferor,

but the mere writing of a name on the certificate is not such a

statement.

(e) Filing of a financing statement under Chapter 9 is not

notice of an adverse claim to a financial asset.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.106. CONTROL. (a) A purchaser has control of a

certificated security in bearer form if the certificated security

is delivered to the purchaser.

(b) A purchaser has control of a certificated security in

registered form if the certificated security is delivered to the

purchaser and:

(1) the certificate is indorsed to the purchaser or in blank by

an effective indorsement; or

(2) the certificate is registered in the name of the purchaser,

on original issue or registration of transfer by the issuer.

(c) A purchaser has control of an uncertificated security if:

(1) the uncertificated security is delivered to the purchaser;

or

(2) the issuer has agreed that it will comply with instructions

originated by the purchaser without further consent by the

registered owner.

(d) A purchaser has control of a security entitlement if:

(1) the purchaser becomes the entitlement holder;

(2) the securities intermediary has agreed that it will comply

with entitlement orders originated by the purchaser without

further consent by the entitlement holder; or

(3) another person has control of the security entitlement on

behalf of the purchaser or, having previously acquired control of

the security entitlement, acknowledges that it has control on

behalf of the purchaser.

(e) If an interest in a security entitlement is granted by the

entitlement holder to the entitlement holder's own securities

intermediary, the securities intermediary has control.

(f) A purchaser who has satisfied the requirements of Subsection

(c) or (d) has control, even if the registered owner in the case

of Subsection (c) or the entitlement holder in the case of

Subsection (d) retains the right to make substitutions for the

uncertificated security or security entitlement, to originate

instructions or entitlement orders to the issuer or securities

intermediary, or otherwise to deal with the uncertificated

security or security entitlement.

(g) An issuer or a securities intermediary may not enter into an

agreement of the kind described in Subsection (c)(2) or (d)(2)

without the consent of the registered owner or entitlement

holder, but an issuer or a securities intermediary is not

required to enter into such an agreement even though the

registered owner or entitlement holder so directs. An issuer or

securities intermediary that has entered into such an agreement

is not required to confirm the existence of the agreement to

another party unless requested to do so by the registered owner

or entitlement holder.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 414, Sec. 2.27, eff. July 1,

2001.

Sec. 8.107. WHETHER INDORSEMENT, INSTRUCTION, OR ENTITLEMENT

ORDER IS EFFECTIVE. (a) "Appropriate person" means:

(1) with respect to an indorsement, the person specified by a

security certificate or by an effective special indorsement to be

entitled to the security;

(2) with respect to an instruction, the registered owner of an

uncertificated security;

(3) with respect to an entitlement order, the entitlement

holder;

(4) if the person designated in Subdivision (1), (2), or (3) is

deceased, the designated person's successor taking under other

law or the designated person's personal representative acting for

the estate of the decedent; or

(5) if the person designated in Subdivision (1), (2), or (3)

lacks capacity, the designated person's guardian, conservator, or

other similar representative who has power under other law to

transfer the security or financial asset.

(b) An indorsement, instruction, or entitlement order is

effective if:

(1) it is made by the appropriate person;

(2) it is made by a person who has power under the law of agency

to transfer the security or financial asset on behalf of the

appropriate person, including, in the case of an instruction or

entitlement order, a person who has control under Section

8.106(c)(2) or (d)(2); or

(3) the appropriate person has ratified it or is otherwise

precluded from asserting its ineffectiveness.

(c) An indorsement, instruction, or entitlement order made by a

representative is effective even if:

(1) the representative has failed to comply with a controlling

instrument or with the law of the state having jurisdiction of

the representative relationship, including any law requiring the

representative to obtain court approval of the transaction; or

(2) the representative's action in making the indorsement,

instruction, or entitlement order or using the proceeds of the

transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially

indorsed to a person described as a representative, or if a

securities account is maintained in the name of a person

described as a representative, an indorsement, instruction, or

entitlement order made by the person is effective even though the

person is no longer serving in the described capacity.

(e) Effectiveness of an indorsement, instruction, or entitlement

order is determined as of the date the indorsement, instruction,

or entitlement order is made, and an indorsement, instruction, or

entitlement order does not become ineffective by reason of any

later change of circumstances.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.108. WARRANTIES IN DIRECT HOLDING. (a) A person who

transfers a certificated security to a purchaser for value

warrants to the purchaser, and an indorser, if the transfer is by

indorsement, warrants to any subsequent purchaser, that:

(1) the certificate is genuine and has not been materially

altered;

(2) the transferor or indorser does not know of any fact that

might impair the validity of the security;

(3) there is no adverse claim to the security;

(4) the transfer does not violate any restriction on transfer;

(5) if the transfer is by indorsement, the indorsement is made

by an appropriate person, or if the indorsement is by an agent,

the agent has actual authority to act on behalf of the

appropriate person; and

(6) the transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of

transfer of an uncertificated security to a purchaser for value

warrants to the purchaser that:

(1) the instruction is made by an appropriate person, or if the

instruction is by an agent, the agent has actual authority to act

on behalf of the appropriate person;

(2) the security is valid;

(3) there is no adverse claim to the security; and

(4) at the time the instruction is presented to the issuer:

(A) the purchaser will be entitled to the registration of

transfer;

(B) the transfer will be registered by the issuer free from all

liens, security interests, restrictions, and claims other than

those specified in the instruction;

(C) the transfer will not violate any restriction on transfer;

and

(D) the requested transfer will otherwise be effective and

rightful.

(c) A person who transfers an uncertificated security to a

purchaser for value and does not originate an instruction in

connection with the transfer warrants that:

(1) the uncertificated security is valid;

(2) there is no adverse claim to the security;

(3) the transfer does not violate any restriction on transfer;

and

(4) the transfer is otherwise effective and rightful.

(d) A person who indorses a security certificate warrants to the

issuer that:

(1) there is no adverse claim to the security; and

(2) the indorsement is effective.

(e) A person who originates an instruction for registration of

transfer of an uncertificated security warrants to the issuer

that:

(1) the instruction is effective; and

(2) at the time the instruction is presented to the issuer the

purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for

registration of transfer or for payment or exchange warrants to

the issuer that the person is entitled to the registration,

payment, or exchange, but a purchaser for value and without

notice of adverse claims to whom transfer is registered warrants

only that the person has no knowledge of any unauthorized

signature in a necessary indorsement.

(g) If a person acts as agent of another in delivering a

certificated security to a purchaser, the identity of the

principal was known to the person to whom the certificate was

delivered, and the certificate delivered by the agent was

received by the agent from the principal or received by the agent

from another person at the direction of the principal, the person

delivering the security certificate warrants only that the

delivering person has authority to act for the principal and does

not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate

received, or after payment and on order of the debtor delivers

the security certificate to another person, makes only the

warranties of an agent under Subsection (g).

(i) Except as otherwise provided in Subsection (g), a broker

acting for a customer makes to the issuer and a purchaser the

warranties provided in Subsections (a)-(f). A broker that

delivers a security certificate to its customer, or causes its

customer to be registered as the owner of an uncertificated

security, makes to the customer the warranties provided in

Subsection (a) or (b), and has the rights and privileges of a

purchaser under this section. The warranties of and in favor of

the broker acting as an agent are in addition to applicable

warranties given by and in favor of the customer.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.109. WARRANTIES IN INDIRECT HOLDING. (a) A person who

originates an entitlement order to a securities intermediary

warrants to the securities intermediary that:

(1) the entitlement order is made by an appropriate person, or

if the entitlement order is by an agent, the agent has actual

authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities

intermediary for credit to a securities account or originates an

instruction with respect to an uncertificated security directing

that the uncertificated security be credited to a securities

account makes to the securities intermediary the warranties

specified in Section 8.108(a) or (b).

(c) If a securities intermediary delivers a security certificate

to its entitlement holder or causes its entitlement holder to be

registered as the owner of an uncertificated security, the

securities intermediary makes to the entitlement holder the

warranties specified in Section 8.108(a) or (b).

Added by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.110. APPLICABILITY; CHOICE OF LAW. (a) The local law of

the issuer's jurisdiction, as specified in Subsection (d),

governs:

(1) the validity of a security;

(2) the rights and duties of the issuer with respect to

registration of transfer;

(3) the effectiveness of registration of transfer by the issuer;

(4) whether the issuer owes any duties to an adverse claimant to

a security; and

(5) whether an adverse claim can be asserted against a person to

whom transfer of a certificated or uncertificated security is

registered or a person who obtains control of an uncertificated

security.

(b) The local law of the securities intermediary's jurisdiction,

as specified in Subsection (e), governs:

(1) acquisition of a security entitlement from the securities

intermediary;

(2) the rights and duties of the securities intermediary and

entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes any duties to an

adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against a person

who acquires a security entitlement from the securities

intermediary or a person who purchases a security entitlement or

interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security

certificate is located at the time of delivery governs whether an

adverse claim can be asserted against a person to whom the

security certificate is delivered.

(d) "Issuer's jurisdiction" means the jurisdiction under which

the issuer of the security is organized or, if permitted by the

law of that jurisdiction, the law of another jurisdiction

specified by the issuer. An issuer organized under the law of

this state may specify the law of another jurisdiction as the law

governing the matters specified in Subsections (a)(2)-(5).

(e) The following rules determine a securities intermediary's

jurisdiction for purposes of this section:

(1) If an agreement between the securities intermediary and its

entitlement holder governing the securities account expressly

provides that a particular jurisdiction is the securities

intermediary's jurisdiction for purposes of this subchapter, this

chapter, or this title, that jurisdiction is the securities

intermediary's jurisdiction.

(2) If Subdivision (1) does not apply and an agreement between

the securities intermediary and its entitlement holder governing

the securities account expressly provides that the agreement is

governed by the law of a particular jurisdiction, that

jurisdiction is the securities intermediary's jurisdiction.

(3) If neither Subdivision (1) nor Subdivision (2) applies and

an agreement between the securities intermediary and its

entitlement holder governing the securities account expressly

provides that the securities account is maintained at an office

in a particular jurisdiction, that jurisdiction is the securities

intermediary's jurisdiction.

(4) If none of the preceding subdivisions applies, the

securities intermediary's jurisdiction is the jurisdiction in

which the office identified in an account statement as the office

serving the entitlement holder's account is located.

(5) If none of the preceding subdivisions applies, the

securities intermediary's jurisdiction is the jurisdiction in

which the chief executive office of the securities intermediary

is located.

(f) A securities intermediary's jurisdiction is not determined

by:

(1) the physical location of certificates representing financial

assets;

(2) the jurisdiction in which is organized the issuer of the

financial asset with respect to which an entitlement holder has a

security entitlement; or

(3) the location of facilities for data processing or other

recordkeeping concerning the account.

Added by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.28, eff.

July 1, 2001.

Sec. 8.111. CLEARING CORPORATION RULES. A rule adopted by a

clearing corporation governing rights and obligations among the

clearing corporation and its participants in the clearing

corporation is effective even if the rule conflicts with this

chapter and affects another party who does not consent to the

rule.

Added by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.112. CREDITOR'S LEGAL PROCESS. (a) The interest of a

debtor in a certificated security may be reached by a creditor

only by actual seizure of the security certificate by the officer

making the attachment or levy, except as otherwise provided in

Subsection (d). However, a certificated security for which the

certificate has been surrendered to the issuer may be reached by

a creditor by legal process on the issuer.

(b) The interest of a debtor in an uncertificated security may

be reached by a creditor only by legal process on the issuer at

its chief executive office in the United States, except as

otherwise provided in Subsection (d).

(c) The interest of a debtor in a security entitlement may be

reached by a creditor only by legal process on the securities

intermediary with whom the debtor's securities account is

maintained, except as otherwise provided in Subsection (d).

(d) The interest of a debtor in a certificated security for

which the certificate is in the possession of a secured party, or

in an uncertificated security registered in the name of a secured

party, or in a security entitlement maintained in the name of a

secured party may be reached by a creditor by legal process on

the secured party.

(e) A creditor whose debtor is the owner of a certificated

security, uncertificated security, or security entitlement is

entitled to aid from a court of competent jurisdiction, by

injunction or otherwise, in reaching the certificated security,

uncertificated security, or security entitlement or in satisfying

the claim by means allowed at law or in equity in regard to

property that cannot readily be reached by other legal process.

Added by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.113. STATUTE OF FRAUDS INAPPLICABLE. A contract or

modification of a contract for the sale or purchase of a security

is enforceable whether or not there is a writing signed or record

authenticated by a party against whom enforcement is sought, even

if the contract or modification is not capable of performance

within one year of its making.

Added by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.114. EVIDENTIARY RULES CONCERNING CERTIFICATED

SECURITIES. The following rules apply in an action on a

certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature

on a security certificate or in a necessary indorsement is

admitted.

(2) If the effectiveness of a signature is put in issue, the

burden of establishing effectiveness is on the party claiming

under the signature, but the signature is presumed to be genuine

or authorized.

(3) If signatures on a security certificate are admitted or

established, production of the certificate entitles a holder to

recover on it unless the defendant establishes a defense or a

defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the

plaintiff has the burden of establishing that the plaintiff, or

some person under whom the plaintiff claims, is a person against

whom the defense or defect cannot be asserted.

Added by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.115. SECURITIES INTERMEDIARY AND OTHERS NOT LIABLE TO

ADVERSE CLAIMANT. A securities intermediary that has transferred

a financial asset pursuant to an effective entitlement order, or

a broker or other agent or bailee that has dealt with a financial

asset at the direction of its customer or principal, is not

liable to a person having an adverse claim to the financial

asset, unless the securities intermediary, or broker or other

agent or bailee:

(1) took the action after it had been served with an injunction,

restraining order, or other legal process enjoining it from doing

so issued by a court of competent jurisdiction and had a

reasonable opportunity to act on the injunction, restraining

order, or other legal process;

(2) acted in collusion with the wrongdoer in violating the

rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen,

acted with notice of the adverse claim.

Added by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.116. SECURITIES INTERMEDIARY AS PURCHASER FOR VALUE. A

securities intermediary that receives a financial asset and

establishes a security entitlement to the financial asset in

favor of an entitlement holder is a purchaser for value of the

financial asset. A securities intermediary that acquires a

security entitlement to a financial asset from another securities

intermediary acquires the security entitlement for value if the

securities intermediary acquiring the security entitlement

establishes a security entitlement to the financial asset in

favor of an entitlement holder.

Added by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER B. ISSUE AND ISSUER

Sec. 8.201. ISSUER. (a) With respect to an obligation on or a

defense to a security, "issuer" includes a person that:

(1) places or authorizes the placing of its name on a security

certificate, other than as authenticating trustee, registrar,

transfer agent, or the like, to evidence a share, participation,

or other interest in its property or in an enterprise or to

evidence its duty to perform an obligation represented by the

certificate;

(2) creates a share, participation, or other interest in its

property or in an enterprise, or undertakes an obligation, that

is an uncertificated security;

(3) directly or indirectly creates a fractional interest in its

rights or property, if the fractional interest is represented by

a security certificate; or

(4) becomes responsible for, or in place of, another person

described as an issuer in this section.

(b) With respect to an obligation on or defense to a security, a

guarantor is an issuer to the extent of its guaranty, whether or

not its obligation is noted on a security certificate.

(c) With respect to a registration of a transfer, "issuer" means

a person on whose behalf transfer books are maintained.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.202. ISSUER'S RESPONSIBILITY AND DEFENSES; NOTICE OF

DEFECT OR DEFENSE. (a) Even against a purchaser for value and

without notice, the terms of a certificated security include

terms stated on the certificate and terms made part of the

security by reference on the certificate to another instrument,

indenture, or document or to a constitution, statute, ordinance,

rule, regulation, order, or the like to the extent the terms

referred to do not conflict with terms stated on the certificate.

A reference under this subsection does not of itself charge a

purchaser for value with notice of a defect going to the validity

of the security, even if the certificate expressly states that a

person accepting it admits notice. The terms of an uncertificated

security include those stated in any instrument, indenture, or

document or in a constitution, statute, ordinance, rule,

regulation, order, or the like pursuant to which the security is

issued.

(b) The following rules apply if an issuer asserts that a

security is not valid:

(1) A security other than one issued by a government or

governmental subdivision, agency, or instrumentality, even though

issued with a defect going to its validity, is valid in the hands

of a purchaser for value and without notice of the particular

defect unless the defect involves a violation of a constitutional

provision. In that case, the security is valid in the hands of a

purchaser for value and without notice of the defect, other than

a purchaser who takes by original issue.

(2) Subdivision (1) applies to an issuer that is a government or

governmental subdivision, agency, or instrumentality only if:

(A) there has been substantial compliance with the legal

requirements governing the issue; or

(B) the issuer has received a substantial consideration for the

issue as a whole or for the particular security and a stated

purpose of the issue is one for which the issuer has power to

borrow money or issue the security.

(c) Except as otherwise provided in Section 8.205, lack of

genuineness of a certificated security is a complete defense,

even against a purchaser for value and without notice.

(d) All other defenses of the issuer of a security, including

nondelivery and conditional delivery of a certificated security,

are ineffective against a purchaser for value who has taken the

certificated security without notice of the particular defense.

(e) This section does not affect the right of a party to cancel

a contract for a security "when, as and if issued" or "when

distributed" in the event of a material change in the character

of the security that is the subject of the contract or in the

plan or arrangement pursuant to which the security is to be

issued or distributed.

(f) If a security is held by a securities intermediary against

whom an entitlement holder has a security entitlement with

respect to the security, the issuer may not assert any defense

that the issuer could not assert if the entitlement holder held

the security directly.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.203. STALENESS AS NOTICE OF DEFECT OR DEFENSE. After an

act or event, other than a call that has been revoked, creating a

right to immediate performance of the principal obligation

represented by a certificated security or setting a date on or

after which the security is to be presented or surrendered for

redemption or exchange, a purchaser is charged with notice of any

defect in its issue or defense of the issuer if the act or event:

(1) requires the payment of money, the delivery of a

certificated security, the registration of transfer of an

uncertificated security, or any of them on presentation or

surrender of the security certificate, the money or security is

available on the date set for payment or exchange, and the

purchaser takes the security more than one year after that date;

or

(2) is not covered by Subdivision (1) and the purchaser takes

the security more than two years after the date set for surrender

or presentation or the date on which performance became due.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.204. EFFECT OF ISSUER'S RESTRICTION ON TRANSFER. A

restriction on transfer of a security imposed by the issuer, even

if otherwise lawful, is ineffective against a person without

knowledge of the restriction unless:

(1) the security is certificated and the restriction is noted

conspicuously on the security certificate; or

(2) the security is uncertificated and the registered owner has

been notified of the restriction.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.205. EFFECT OF UNAUTHORIZED SIGNATURE ON SECURITY

CERTIFICATE. An unauthorized signature placed on a security

certificate before or in the course of issue is ineffective, but

the signature is effective in favor of a purchaser for value of

the certificated security if the purchaser is without notice of

the lack of authority and the signing has been done by:

(1) an authenticating trustee, registrar, transfer agent, or

other person entrusted by the issuer with the signing of the

security certificate or of similar security certificates or with

the immediate preparation for signing of any of them; or

(2) an employee of the issuer, or of any of the persons listed

in Subdivision (1), entrusted with responsible handling of the

security certificate.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.206. COMPLETION OR ALTERATION OF SECURITY CERTIFICATE.

(a) If a security certificate contains the signatures necessary

to its issue or transfer but is incomplete in any other respect:

(1) any person may complete it by filling in the blanks as

authorized; and

(2) even if the blanks are incorrectly filled in, the security

certificate as completed is enforceable by a purchaser who took

it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly

altered, even if fraudulently, remains enforceable, but only

according to its original terms.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.207. RIGHTS AND DUTIES OF ISSUER WITH RESPECT TO

REGISTERED OWNERS. (a) Before due presentment for registration

of transfer of a certificated security in registered form or of

an instruction requesting registration of transfer of an

uncertificated security, the issuer or indenture trustee may

treat the registered owner as the person exclusively entitled to

vote, receive notifications, and otherwise exercise all the

rights and powers of an owner.

(b) This chapter does not affect the liability of the registered

owner of a security for a call, assessment, or the like.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.208. EFFECT OF SIGNATURE OF AUTHENTICATING TRUSTEE,

REGISTRAR, OR TRANSFER AGENT. (a) A person signing a security

certificate as authenticating trustee, registrar, transfer agent,

or the like warrants to a purchaser for value of the certificated

security, if the purchaser is without notice of a particular

defect, that:

(1) the certificate is genuine;

(2) the person's own participation in the issue of the security

is within the person's capacity and within the scope of the

authority received by the person from the issuer; and

(3) the person has reasonable grounds to believe that the

certificated security is in the form and within the amount the

issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under Subsection

(a) does not assume responsibility for the validity of the

security in other respects.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.209. ISSUER'S LIEN. A lien in favor of an issuer on a

certificated security is valid against a purchaser only if the

right of the issuer to the lien is noted conspicuously on the

security certificate.

Added by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1996.

Sec. 8.210. OVERISSUE. (a) In this section, "overissue" means

the issue of securities in excess of the amount the issuer has

corporate power to issue, but an overissue does not occur if

appropriate action has cured the overissue.

(b) Except as otherwise provided in Subsections (c) and (d), the

provisions of this chapter that validate a security or compel its

issue or reissue do not apply to the extent that validation,

issue, or reissue would result in overissue.

(c) If an identical security not constituting an overissue is

reasonably available for purchase, a person entitled to issue or

validation may compel the issuer to purchase the security and

deliver it if certificated or register its transfer if

uncertificated, against surrender of any security certificate the

person holds.

(d) If a security is not reasonably available for purchase, a

person entitled to issue or validation may recover from the

issuer the price the person or the last purchaser for value paid

for it with interest from the date of the person's demand.

Added by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER C. TRANSFER OF CERTIFICATED AND UNCERTIFICATED

SECURITIES

Sec. 8.301. DELIVERY. (a) Delivery of a certificated security

to a purchaser occurs when:

(1) the purchaser acquires possession of the security

certificate;

(2) another person, other than a securities intermediary, either

acquires possession of the security certificate on behalf of the

purchaser or, having previously acquired possession of the

certificate, acknowledges that it holds for the purchaser; or

(3) a securities intermediary acting on behalf of the purchaser

acquires possession of the security certificate, only if the

certificate is in registered form and is (i) registered in the

name of the purchaser, (ii) payable to the order of the

purchaser, or (iii) specially indorsed to the purchaser by an

effective indorsement and has not been indorsed to the securities

intermediary or in blank.

(b) Delivery of an uncertificated security to a purchaser occurs

when:

(1) the issuer registers the purchaser as the registered owner,

on original issue or registration of transfer; or

(2) another person, other than a securities intermediary, either

becomes the registered owner of the uncertificated security on

behalf of the purchaser or, having previously become the

registered owner, acknowledges that it holds for the purchaser.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 414, Sec. 2.29, eff. July 1,

2001.

Sec. 8.302. RIGHTS OF PURCHASER. (a) Except as otherwise

provided in Subsections (b) and (c), a purchaser of a

certificated or uncertificated security acquires all rights in

the security that the transferor had or had power to transfer.

(b) A purchaser of a limited interest acquires rights only to

the extent of the interest purchased.

(c) A purchaser of a certificated security who as a previous

holder had notice of an adverse claim does not improve its

position by taking from a protected purchaser.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 414, Sec. 2.30, eff. July 1,

2001.

Sec. 8.303. PROTECTED PURCHASER. (a) "Protected purchaser"

means a purchaser of a certificated or uncertificated security,

or of an interest therein, who:

(1) gives value;

(2) does not have notice of any adverse claim to the security;

and

(3) obtains control of the certificated or uncertificated

security.

(b) In addition to acquiring the rights of a purchaser, a

protected purchaser also acquires its interest in the security

free of any adverse claim.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.304. INDORSEMENT. (a) An indorsement may be in blank or

special. An indorsement in blank includes an indorsement to

bearer. A special indorsement specifies to whom a security is to

be transferred or who has power to transfer it. A holder may

convert a blank indorsement to a special indorsement.

(b) An indorsement purporting to be only of part of a security

certificate representing units intended by the issuer to be

separately transferable is effective to the extent of the

indorsement.

(c) An indorsement, whether special or in blank, does not

constitute a transfer until delivery of the certificate on which

it appears or, if the indorsement is on a separate document,

until delivery of both the document and the certificate.

(d) If a security certificate in registered form has been

delivered to a purchaser without a necessary indorsement, the

purchaser may become a protected purchaser only when the

indorsement is supplied. However, against a transferor, a

transfer is complete on delivery and the purchaser has a

specifically enforceable right to have any necessary indorsement

supplied.

(e) An indorsement of a security certificate in bearer form may

give notice of an adverse claim to the certificate, but it does

not otherwise affect a right to registration that the holder

possesses.

(f) Unless otherwise agreed, a person making an indorsement

assumes only the obligations provided in Section 8.108 and not an

obligation that the security will be honored by the issuer.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.305. INSTRUCTION. (a) If an instruction has been

originated by an appropriate person but is incomplete in any

other respect, any person may complete it as authorized and the

issuer may rely on it as completed, even though it has been

completed incorrectly.

(b) Unless otherwise agreed, a person initiating an instruction

assumes only the obligations imposed by Section 8.108 and not an

obligation that the security will be honored by the issuer.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.306. EFFECT OF GUARANTEEING SIGNATURE, INDORSEMENT, OR

INSTRUCTION. (a) A person who guarantees a signature of an

indorser of a security certificate warrants that at the time of

signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to indorse or, if the

signature is by an agent, the agent had actual authority to act

on behalf of the appropriate person; and

(3) the signer had legal capacity to sign.

(b) A person who guarantees a signature of the originator of an

instruction warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to originate the

instruction or, if the signature is by an agent, the agent had

actual authority to act on behalf of the appropriate person, if

the person specified in the instruction as the registered owner

was, in fact, the registered owner, as to which fact the

signature guarantor does not make a warranty; and

(3) the signer had legal capacity to sign.

(c) A person who specially guarantees the signature of an

originator of an instruction makes the warranties of a signature

guarantor under Subsection (b) and also warrants that at the time

the instruction is presented to the issuer:

(1) the person specified in the instruction as the registered

owner of the uncertificated security will be the registered

owner; and

(2) the transfer of the uncertificated security requested in the

instruction will be registered by the issuer free from all liens,

security interests, restrictions, and claims other than those

specified in the instruction.

(d) A guarantor under Subsections (a) and (b) or a special

guarantor under Subsection (c) does not otherwise warrant the

rightfulness of the transfer.

(e) A person who guarantees an indorsement of a security

certificate makes the warranties of a signature guarantor under

Subsection (a) and also warrants the rightfulness of the transfer

in all respects.

(f) A person who guarantees an instruction requesting the

transfer of an uncertificated security makes the warranties of a

special signature guarantor under Subsection (c) and also

warrants the rightfulness of the transfer in all respects.

(g) An issuer may not require a special guaranty of signature, a

guaranty of indorsement, or a guaranty of instruction as a

condition to registration of transfer.

(h) The warranties under this section are made to a person

taking or dealing with the security in reliance on the guaranty,

and the guarantor is liable to the person for loss resulting from

their breach. An indorser or originator of an instruction whose

signature, indorsement, or instruction has been guaranteed is

liable to a guarantor for any loss suffered by the guarantor as a

result of breach of the warranties of the guarantor.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.307. PURCHASER'S RIGHT TO REQUISITES FOR REGISTRATION OF

TRANSFER. Unless otherwise agreed, the transferor of a security

on due demand shall supply the purchaser with proof of authority

to transfer or with any other requisite necessary to obtain

registration of the transfer of the security, but if the transfer

is not for value, a transferor need not comply unless the

purchaser pays the necessary expenses. If the transferor fails

within a reasonable time to comply with the demand, the purchaser

may reject or rescind the transfer.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER D. REGISTRATION

Sec. 8.401. DUTY OF ISSUER TO REGISTER TRANSFER. (a) If a

certificated security in registered form is presented to an

issuer with a request to register transfer or an instruction is

presented to an issuer with a request to register transfer of an

uncertificated security, the issuer shall register the transfer

as requested if:

(1) under the terms of the security the person seeking

registration of transfer is eligible to have the security

registered in its name;

(2) the indorsement or instruction is made by the appropriate

person or by an agent who has actual authority to act on behalf

of the appropriate person;

(3) reasonable assurance is given that the indorsement or

instruction is genuine and authorized (Section 8.402);

(4) any applicable law relating to the collection of taxes has

been complied with;

(5) the transfer does not violate any restriction on transfer

imposed by the issuer in accordance with Section 8.204;

(6) a demand that the issuer not register transfer has not

become effective under Section 8.403, or the issuer has complied

with Section 8.403(b) but no legal process or indemnity bond is

obtained as provided in Section 8.403(d); and

(7) the transfer is in fact rightful or is to a protected

purchaser.

(b) If an issuer is under a duty to register a transfer of a

security, the issuer is liable to a person presenting a

certificated security or an instruction for registration or to

the person's principal for loss resulting from unreasonable delay

in registration or failure or refusal to register the transfer.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.402. ASSURANCE THAT INDORSEMENT OR INSTRUCTION IS

EFFECTIVE. (a) An issuer may require the following assurance

that each necessary indorsement or each instruction is genuine

and authorized:

(1) in all cases, a guaranty of the signature of the person

making an indorsement or originating an instruction, including,

in the case of an instruction, reasonable assurance of identity;

(2) if the indorsement is made or the instruction is originated

by an agent, appropriate assurance of actual authority to sign;

(3) if the indorsement is made or the instruction is originated

by a fiduciary pursuant to Section 8.107(a)(4) or (5),

appropriate evidence of appointment or incumbency;

(4) if there is more than one fiduciary, reasonable assurance

that all who are required to sign have done so; and

(5) if the indorsement is made or the instruction is originated

by a person not covered by another provision of this subsection,

assurance appropriate to the case corresponding as nearly as may

be to the provisions of this subsection.

(b) An issuer may elect to require reasonable assurance beyond

that specified in this section.

(c) In this section:

(1) "Appropriate evidence of appointment or incumbency" means:

(A) in the case of a fiduciary appointed or qualified by a

court, a certificate issued by or under the direction or

supervision of the court or an officer thereof and dated within

60 days before the date of presentation for transfer; or

(B) in any other case, a copy of a document showing the

appointment or a certificate issued by or on behalf of a person

reasonably believed by an issuer to be responsible or, in the

absence of that document or certificate, other evidence the

issuer reasonably considers appropriate.

(2) "Guaranty of the signature" means a guaranty signed by or on

behalf of a person reasonably believed by the issuer to be

responsible. An issuer may adopt standards with respect to

responsibility if they are not manifestly unreasonable.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995

Sec. 8.403. DEMAND THAT ISSUER NOT REGISTER TRANSFER. (a) A

person who is an appropriate person to make an indorsement or

originate an instruction may demand that the issuer not register

transfer of a security by communicating to the issuer a

notification that identifies the registered owner and the issue

of which the security is a part and provides an address for

communications directed to the person making the demand. The

demand is effective only if it is received by the issuer at a

time and in a manner affording the issuer reasonable opportunity

to act on it.

(b) If a certificated security in registered form is presented

to an issuer with a request to register transfer or an

instruction is presented to an issuer with a request to register

transfer of an uncertificated security after a demand that the

issuer not register transfer has become effective, the issuer

shall promptly communicate to (i) the person who initiated the

demand at the address provided in the demand and (ii) the person

who presented the security for registration of transfer or

initiated the instruction requesting registration of transfer a

notification stating that:

(1) the certificated security has been presented for

registration of transfer or the instruction for registration of

transfer of the uncertificated security has been received;

(2) a demand that the issuer not register transfer had

previously been received; and

(3) the issuer will withhold registration of transfer for a

period of time stated in the notification in order to provide the

person who initiated the demand an opportunity to obtain legal

process or an indemnity bond.

(c) The period described in Subsection (b)(3) may not exceed 30

days after the date of communication of the notification. A

shorter period may be specified by the issuer if it is not

manifestly unreasonable.

(d) An issuer is not liable to a person who initiated a demand

that the issuer not register transfer for any loss the person

suffers as a result of registration of a transfer pursuant to an

effective indorsement or instruction if the person who initiated

the demand does not, within the time stated in the issuer's

communication, either:

(1) obtain an appropriate injunction, restraining order, or

other process from a court of competent jurisdiction enjoining

the issuer from registering the transfer; or

(2) file with the issuer an indemnity bond, sufficient in the

issuer's judgment to protect the issuer and any transfer agent,

registrar, or other agent of the issuer involved from any loss it

or they may suffer by refusing to register the transfer.

(e) This section does not relieve an issuer from liability for

registering transfer pursuant to an indorsement or instruction

that was not effective.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.404. WRONGFUL REGISTRATION. (a) Except as otherwise

provided in Section 8.406, an issuer is liable for wrongful

registration of transfer if the issuer has registered a transfer

of a security to a person not entitled to it, and the transfer

was registered:

(1) pursuant to an ineffective indorsement or instruction;

(2) after a demand that the issuer not register transfer became

effective under Section 8.403(a) and the issuer did not comply

with Section 8.403(b);

(3) after the issuer had been served with an appropriate

injunction, restraining order, or other process from a court of

competent jurisdiction enjoining it from registering the

transfer, and the issuer had a reasonable opportunity to act on

the injunction, restraining order, or other legal process; or

(4) by an issuer acting in collusion with the wrongdoer.

(b) An issuer that is liable for wrongful registration of

transfer under Subsection (a) on demand shall provide the person

entitled to the security with a like certificated or

uncertificated security and any payments or distributions that

the person did not receive as a result of the wrongful

registration. If an overissue would result, the issuer's

liability to provide the person with a like security is governed

by Section 8.210.

(c) Except as otherwise provided in Subsection (a) or in a law

relating to the collection of taxes, an issuer is not liable to

an owner or other person suffering loss as a result of the

registration of a transfer of a security if registration was made

pursuant to an effective indorsement or instruction.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.405. REPLACEMENT OF LOST, DESTROYED, OR WRONGFULLY TAKEN

SECURITY CERTIFICATE. (a) If an owner of a certificated

security, whether in registered or bearer form, claims that the

certificate has been lost, destroyed, or wrongfully taken, the

issuer shall issue a new certificate if the owner:

(1) so requests before the issuer has notice that the

certificate has been acquired by a protected purchaser;

(2) files with the issuer a sufficient indemnity bond; and

(3) satisfies other reasonable requirements imposed by the

issuer.

(b) If, after the issue of a new security certificate, a

protected purchaser of the original certificate presents it for

registration of transfer, the issuer shall register the transfer

unless an overissue would result. In that case, the issuer's

liability is governed by Section 8.210. In addition to any rights

on the indemnity bond, an issuer may recover the new certificate

from a person to whom it was issued or any person taking under

that person, except a protected purchaser.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.406. OBLIGATION TO NOTIFY ISSUER OF LOST, DESTROYED, OR

WRONGFULLY TAKEN SECURITY CERTIFICATE. If a security certificate

has been lost, apparently destroyed, or wrongfully taken, and the

owner fails to notify the issuer of that fact within a reasonable

time after the owner has notice of it and the issuer registers a

transfer of the security before receiving notification, the owner

may not assert against the issuer a claim for registering the

transfer under Section 8.404 or a claim to a new security

certificate under Section 8.405.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.407. AUTHENTICATING TRUSTEE, TRANSFER AGENT, AND

REGISTRAR. A person acting as authenticating trustee, transfer

agent, registrar, or other agent for an issuer in the

registration of a transfer of its securities, in the issue of new

security certificates or uncertificated securities, or in the

cancellation of surrendered security certificates has the same

obligation to the holder or owner of a certificated or

uncertificated security with regard to the particular functions

performed as the issuer has in regard to those functions.

Amended by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER E. SECURITY ENTITLEMENTS

Sec. 8.501. SECURITIES ACCOUNT; ACQUISITION OF SECURITY

ENTITLEMENT FROM SECURITIES INTERMEDIARY. (a) "Securities

account" means an account to which a financial asset is or may be

credited in accordance with an agreement under which the person

maintaining the account undertakes to treat the person for whom

the account is maintained as entitled to exercise the rights that

comprise the financial asset.

(b) Except as otherwise provided in Subsections (d) and (e), a

person acquires a security entitlement if a securities

intermediary:

(1) indicates by book entry that a financial asset has been

credited to the person's securities account;

(2) receives a financial asset from the person or acquires a

financial asset for the person and, in either case, accepts it

for credit to the person's securities account; or

(3) becomes obligated under other law, regulation, or rule to

credit a financial asset to the person's securities account.

(c) If a condition of Subsection (b) has been met, a person has

a security entitlement even though the securities intermediary

does not itself hold the financial asset.

(d) If a securities intermediary holds a financial asset for

another person, and the financial asset is registered in the name

of, payable to the order of, or specially indorsed to the other

person and has not been indorsed to the securities intermediary

or in blank, the other person is treated as holding the financial

asset directly rather than as having a security entitlement with

respect to the financial asset.

(e) Issuance of a security is not establishment of a security

entitlement.

Added by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.502. ASSERTION OF ADVERSE CLAIM AGAINST ENTITLEMENT

HOLDER. An action based on an adverse claim to a financial

asset, whether framed in conversion, replevin, constructive

trust, equitable lien, or other theory, may not be asserted

against a person who acquires a security entitlement under

Section 8.501 for value and without notice of the adverse claim.

Added by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.503. PROPERTY INTEREST OF ENTITLEMENT HOLDER IN FINANCIAL

ASSET HELD BY SECURITIES INTERMEDIARY. (a) To the extent

necessary for a securities intermediary to satisfy all security

entitlements with respect to a particular financial asset, all

interests in that financial asset held by the securities

intermediary are held by the securities intermediary for the

entitlement holders, are not property of the securities

intermediary, and are not subject to claims of creditors of the

securities intermediary, except as otherwise provided in Section

8.511.

(b) An entitlement holder's property interest with respect to a

particular financial asset under Subsection (a) is a pro rata

property interest in all interests in that financial asset held

by the securities intermediary, without regard to the time the

entitlement holder acquired the security entitlement or the time

the securities intermediary acquired the interest in that

financial asset.

(c) An entitlement holder's property interest with respect to a

particular financial asset under Subsection (a) may be enforced

against the securities intermediary only by exercise of the

entitlement holder's rights under Sections 8.505-8.508.

(d) An entitlement holder's property interest with respect to a

particular financial asset under Subsection (a) may be enforced

against a purchaser of the financial asset or interest therein

only if:

(1) insolvency proceedings have been initiated by or against the

securities intermediary;

(2) the securities intermediary does not have sufficient

interests in the financial asset to satisfy the security

entitlements of all of its entitlement holders to that financial

asset;

(3) the securities intermediary violated its obligations under

Section 8.504 by transferring the financial asset or interest

therein to the purchaser; and

(4) the purchaser is not protected under Subsection (f).

(e) The trustee or other liquidator, acting on behalf of all

entitlement holders having security entitlements with respect to

a particular financial asset, may recover the financial asset, or

interest therein, from the purchaser. If the trustee or other

liquidator elects not to pursue that right, an entitlement holder

whose security entitlement remains unsatisfied has the right to

recover its interest in the financial asset from the purchaser.

(f) An action based on the entitlement holder's property

interest with respect to a particular financial asset under

Subsection (a), whether framed in conversion, replevin,

constructive trust, equitable lien, or other theory, may not be

asserted against any purchaser of a financial asset or interest

therein who gives value, obtains control, and does not act in

collusion with the securities intermediary in violating the

securities intermediary's obligations under Section 8.504.

Added by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.504. DUTY OF SECURITIES INTERMEDIARY TO MAINTAIN

FINANCIAL ASSET. (a) A securities intermediary shall promptly

obtain and thereafter maintain a financial asset in a quantity

corresponding to the aggregate of all security entitlements it

has established in favor of its entitlement holders with respect

to that financial asset. The securities intermediary may maintain

those financial assets directly or through one or more other

securities intermediaries.

(b) Except to the extent otherwise agreed on by its entitlement

holder, a securities intermediary may not grant any security

interests in a financial asset it is obligated to maintain

pursuant to Subsection (a).

(c) A securities intermediary satisfies the duty in Subsection

(a) if:

(1) the securities intermediary acts with respect to the duty as

agreed on by the entitlement holder and the securities

intermediary; or

(2) in the absence of agreement, the securities intermediary

exercises due care in accordance with reasonable commercial

standards to obtain and maintain the financial asset.

(d) This section does not apply to a clearing corporation that

is itself the obligor of an option or similar obligation to which

its entitlement holders have security entitlements.

Added by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.505. DUTY OF SECURITIES INTERMEDIARY WITH RESPECT TO

PAYMENTS AND DISTRIBUTIONS. (a) A securities intermediary shall

take action to obtain a payment or distribution made by the

issuer of a financial asset. A securities intermediary satisfies

the duty if:

(1) the securities intermediary acts with respect to the duty as

agreed on by the entitlement holder and the securities

intermediary; or

(2) in the absence of agreement, the securities intermediary

exercises due care in accordance with reasonable commercial

standards to attempt to obtain the payment or distribution.

(b) A securities intermediary is obligated to its entitlement

holder for a payment or distribution made by the issuer of a

financial asset if the payment or distribution is received by the

securities intermediary.

Added by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.506. DUTY OF SECURITIES INTERMEDIARY TO EXERCISE RIGHTS

AS DIRECTED BY ENTITLEMENT HOLDER. A securities intermediary

shall exercise rights with respect to a financial asset if

directed to do so by an entitlement holder. A securities

intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as

agreed on by the entitlement holder and the securities

intermediary; or

(2) in the absence of agreement, the securities intermediary

either places the entitlement holder in a position to exercise

the rights directly or exercises due care in accordance with

reasonable commercial standards to follow the direction of the

entitlement holder.

Added by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.507. DUTY OF SECURITIES INTERMEDIARY TO COMPLY WITH

ENTITLEMENT ORDER. (a) A securities intermediary shall comply

with an entitlement order if the entitlement order is originated

by the appropriate person, the securities intermediary has had

reasonable opportunity to assure itself that the entitlement

order is genuine and authorized, and the securities intermediary

has had reasonable opportunity to comply with the entitlement

order. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as

agreed on by the entitlement holder and the securities

intermediary; or

(2) in the absence of agreement, the securities intermediary

exercises due care in accordance with reasonable commercial

standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset

pursuant to an ineffective entitlement order, the securities

intermediary shall reestablish a security entitlement in favor of

the person entitled to it and pay or credit any payments or

distributions that the person did not receive as a result of the

wrongful transfer. If the securities intermediary does not

reestablish a security entitlement, the securities intermediary

is liable to the entitlement holder for damages.

Added by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.508. DUTY OF SECURITIES INTERMEDIARY TO CHANGE

ENTITLEMENT HOLDER'S POSITION TO OTHER FORM OF SECURITY HOLDING.

A securities intermediary shall act at the direction of an

entitlement holder to change a security entitlement into another

available form of holding for which the entitlement holder is

eligible or to cause the financial asset to be transferred to a

securities account of the entitlement holder with another

securities intermediary. A securities intermediary satisfies the

duty if:

(1) the securities intermediary acts as agreed on by the

entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary

exercises due care in accordance with reasonable commercial

standards to follow the direction of the entitlement holder.

Added by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.509. SPECIFICATION OF DUTIES OF SECURITIES INTERMEDIARY

BY OTHER STATUTE OR REGULATION; MANNER OF PERFORMANCE OF DUTIES

OF SECURITIES INTERMEDIARY AND EXERCISE OF RIGHTS OF ENTITLEMENT

HOLDER. (a) If the substance of a duty imposed on a securities

intermediary by Sections 8.504-8.508 is the subject of another

statute, regulation, or rule, compliance with that statute,

regulation, or rule satisfies the duty.

(b) To the extent that specific standards for the performance of

the duties of a securities intermediary or the exercise of the

rights of an entitlement holder are not specified by another

statute, regulation, or rule or by agreement between the

securities intermediary and the entitlement holder, the

securities intermediary shall perform its duties and the

entitlement holder shall exercise its rights in a commercially

reasonable manner.

(c) The obligation of a securities intermediary to perform the

duties imposed by Sections 8.504-8.508 is subject to:

(1) rights of the securities intermediary arising out of a

security interest under a security agreement with the entitlement

holder or otherwise; and

(2) rights of the securities intermediary under another law,

regulation, rule, or agreement to withhold performance of its

duties as a result of unfulfilled obligations of the entitlement

holder to the securities intermediary.

(d) Sections 8.504-8.508 do not require a securities

intermediary to take any action that is prohibited by another

statute, regulation, or rule.

Added by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.

Sec. 8.510. RIGHTS OF PURCHASER OF SECURITY ENTITLEMENT FROM

ENTITLEMENT HOLDER. (a) In a case not covered by the priority

rules in Chapter 9 or the rules stated in Subsection (c), an

action based on an adverse claim to a financial asset or security

entitlement, whether framed in conversion, replevin, constructive

trust, equitable lien, or other theory, may not be asserted

against a person who purchases a security entitlement, or an

interest therein, from an entitlement holder if the purchaser

gives value, does not have notice of the adverse claim, and

obtains control.

(b) If an adverse claim could not have been asserted against an

entitlement holder under Section 8.502, the adverse claim cannot

be asserted against a person who purchases from the entitlement

holder a security entitlement or an interest therein.

(c) In a case not covered by the priority rules in Chapter 9, a

purchaser for value of a security entitlement, or an interest

therein, who obtains control has priority over a purchaser of a

security entitlement, or an interest therein, who does not obtain

control. Except as otherwise provided in Subsection (d),

purchasers who have control rank according to priority in time

of:

(1) the purchaser's becoming the person for whom the securities

account, in which the security entitlement is carried, is

maintained, if the purchaser obtained control under Section

8.106(d)(1);

(2) the securities intermediary's agreement to comply with the

purchaser's entitlement orders with respect to security

entitlements carried or to be carried in the securities account

in which the security entitlement is carried, if the purchaser

obtained control under Section 8.106(d)(2); or

(3) if the purchaser obtained control through another person

under Section 8.106(d)(3), the time on which priority would be

based under this subsection if the other person were the secured

party.

(d) A securities intermediary as purchaser has priority over a

conflicting purchaser who has control unless otherwise agreed on

by the securities intermediary.

Added by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.31, eff.

July 1, 2001.

Sec. 8.511. PRIORITY AMONG SECURITY INTERESTS AND ENTITLEMENT

HOLDERS. (a) Except as otherwise provided in Subsections (b)

and (c), if a securities intermediary does not have sufficient

interests in a particular financial asset to satisfy both its

obligations to entitlement holders who have security entitlements

to that financial asset and its obligation to a creditor of the

securities intermediary who has a security interest in that

financial asset, the claims of entitlement holders, other than

the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a

security interest in a financial asset held by a securities

intermediary has priority over claims of the securities

intermediary's entitlement holders who have security entitlements

with respect to that financial asset if the creditor has control

over the financial asset.

(c) If a clearing corporation does not have sufficient financial

assets to satisfy both its obligations to entitlement holders who

have security entitlements with respect to a financial asset and

its obligation to a creditor of the clearing corporation who has

a security interest in that financial asset, the claim of the

creditor has priority over the claims of entitlement holders.

Added by Acts 1995, 74th Leg., ch. 962, Sec. 1, eff. Sept. 1,

1995.



CHAPTER 9. SECURED TRANSACTIONS

BUSINESS AND COMMERCE CODE

TITLE 1. UNIFORM COMMERCIAL CODE

CHAPTER 9. SECURED TRANSACTIONS

SUBCHAPTER A. SHORT TITLE, DEFINITIONS, AND GENERAL CONCEPTS

Sec. 9.101. SHORT TITLE. This chapter may be cited as Uniform

Commercial Code--Secured Transactions.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.102. DEFINITIONS AND INDEX OF DEFINITIONS. (a) In this

chapter:

(1) "Accession" means goods that are physically united with

other goods in such a manner that the identity of the original

goods is not lost.

(2) "Account," except as used in "account for," means a right to

payment of a monetary obligation, whether or not earned by

performance, (i) for property that has been or is to be sold,

leased, licensed, assigned, or otherwise disposed of, (ii) for

services rendered or to be rendered, (iii) for a policy of

insurance issued or to be issued, (iv) for a secondary obligation

incurred or to be incurred, (v) for energy provided or to be

provided, (vi) for the use or hire of a vessel under a charter or

other contract, (vii) arising out of the use of a credit or

charge card or information contained on or for use with the card,

or (viii) as winnings in a lottery or other game of chance

operated or sponsored by a state, governmental unit of a state,

or person licensed or authorized to operate the game by a state

or governmental unit of a state. The term includes

health-care-insurance receivables. The term does not include (i)

rights to payment evidenced by chattel paper or an instrument,

(ii) commercial tort claims, (iii) deposit accounts, (iv)

investment property, (v) letter-of-credit rights or letters of

credit, or (vi) rights to payment for money or funds advanced or

sold, other than rights arising out of the use of a credit or

charge card or information contained on or for use with the card.

(3) "Account debtor" means a person obligated on an account,

chattel paper, or general intangible. The term does not include

persons obligated to pay a negotiable instrument, even if the

instrument constitutes part of chattel paper.

(4) "Accounting," except as used in "accounting for," means a

record:

(A) authenticated by a secured party;

(B) indicating the aggregate unpaid secured obligations as of a

date not more than 35 days earlier or 35 days later than the date

of the record; and

(C) identifying the components of the obligations in reasonable

detail.

(5) "Agricultural lien" means an interest in farm products:

(A) that secures payment or performance of an obligation for:

(i) goods or services furnished in connection with a debtor's

farming operation; or

(ii) rent on real property leased by a debtor in connection with

its farming operation;

(B) that is created by statute in favor of a person that:

(i) in the ordinary course of its business furnished goods or

services to a debtor in connection with a debtor's farming

operation; or

(ii) leased real property to a debtor in connection with the

debtor's farming operation; and

(C) whose effectiveness does not depend on the person's

possession of the personal property.

(6) "As-extracted collateral" means:

(A) oil, gas, or other minerals that are subject to a security

interest that:

(i) is created by a debtor having an interest in the minerals

before extraction; and

(ii) attaches to the minerals as extracted; or

(B) accounts arising out of the sale at the wellhead or minehead

of oil, gas, or other minerals in which the debtor had an

interest before extraction.

(7) "Authenticate" means:

(A) to sign; or

(B) to execute or otherwise adopt a symbol, or encrypt or

similarly process a record in whole or in part, with the present

intent of the authenticating person to identify the person and

adopt or accept a record.

(8) "Bank" means an organization that is engaged in the business

of banking. The term includes savings banks, savings and loan

associations, credit unions, and trust companies.

(9) "Cash proceeds" means proceeds that are money, checks,

deposit accounts, or the like.

(10) "Certificate of title" means a certificate of title with

respect to which a statute provides for the security interest in

question to be indicated on the certificate as a condition or

result of the security interest's obtaining priority over the

rights of a lien creditor with respect to the collateral.

(11) "Chattel paper" means a record or records that evidence

both a monetary obligation and a security interest in specific

goods, a security interest in specific goods and software used in

the goods, a security interest in specific goods and license of

software used in the goods, a lease of specific goods, or a lease

of specific goods and license of software used in the goods. In

this subdivision, "monetary obligation" means a monetary

obligation secured by the goods or owed under a lease of the

goods and includes a monetary obligation with respect to software

used in the goods. The term does not include (i) charters or

other contracts involving the use or hire of a vessel or (ii)

records that evidence a right to payment arising out of the use

of a credit or charge card or information contained on or for use

with the card. If a transaction is evidenced by records that

include an instrument or series of instruments, the group of

records taken together constitutes chattel paper.

(12) "Collateral" means the property subject to a security

interest or agricultural lien. The term includes:

(A) proceeds to which a security interest attaches;

(B) accounts, chattel paper, payment intangibles, and promissory

notes that have been sold; and

(C) goods that are the subject of a consignment.

(13) "Commercial tort claim" means a claim arising in tort with

respect to which:

(A) the claimant is an organization; or

(B) the claimant is an individual and the claim:

(i) arose in the course of the claimant's business or

profession; and

(ii) does not include damages arising out of personal injury to

or the death of an individual.

(14) "Commodity account" means an account maintained by a

commodity intermediary in which a commodity contract is carried

for a commodity customer.

(15) "Commodity contract" means a commodity futures contract, an

option on a commodity futures contract, a commodity option, or

another contract if the contract or option is:

(A) traded on or subject to the rules of a board of trade that

has been designated as a contract market for such a contract

pursuant to federal commodities laws; or

(B) traded on a foreign commodity board of trade, exchange, or

market and is carried on the books of a commodity intermediary

for a commodity customer.

(16) "Commodity customer" means a person for which a commodity

intermediary carries a commodity contract on its books.

(17) "Commodity intermediary" means a person that:

(A) is registered as a futures commission merchant under federal

commodities law; or

(B) in the ordinary course of its business provides clearance or

settlement services for a board of trade that has been designated

as a contract market pursuant to federal commodities law.

(18) "Communicate" means:

(A) to send a written or other tangible record;

(B) to transmit a record by any means agreed upon by the persons

sending and receiving the record; or

(C) in the case of transmission of a record to or by a filing

office, to transmit a record by any means prescribed by

filing-office rule.

(19) "Consignee" means a merchant to which goods are delivered

in a consignment.

(20) "Consignment" means a transaction, regardless of its form,

in which a person delivers goods to a merchant for the purpose of

sale and:

(A) the merchant:

(i) deals in goods of that kind under a name other than the name

of the person making delivery;

(ii) is not an auctioneer; and

(iii) is not generally known by its creditors to be

substantially engaged in selling the goods of others;

(B) with respect to each delivery, the aggregate value of the

goods is $1,000 or more at the time of delivery;

(C) the goods are not consumer goods immediately before

delivery;

(D) the transaction does not create a security interest that

secures an obligation; and

(E) the transaction does not involve delivery of a work of art

to an art dealer or delivery of a sound recording to a

distributor if Chapter 2101, Occupations Code, applies to the

delivery.

(21) "Consignor" means a person that delivers goods to a

consignee in a consignment.

(22) "Consumer debtor" means a debtor in a consumer transaction.

(23) "Consumer goods" means goods that are used or bought for

use primarily for personal, family, or household purposes.

(24) "Consumer-goods transaction" means a consumer transaction

in which:

(A) an individual incurs an obligation primarily for personal,

family, or household purposes; and

(B) a security interest in consumer goods secures the

obligation.

(25) "Consumer obligor" means an obligor who is an individual

and who incurred the obligation as part of a transaction entered

into primarily for personal, family, or household purposes.

(26) "Consumer transaction" means a transaction in which (i) an

individual incurs an obligation primarily for personal, family,

or household purposes, (ii) a security interest secures the

obligation, and (iii) the collateral is held or acquired

primarily for personal, family, or household purposes. The term

includes consumer-goods transactions.

(27) "Continuation statement" means an amendment of a financing

statement that:

(A) identifies, by its file number, the initial financing

statement to which it relates; and

(B) indicates that it is a continuation statement for, or that

it is filed to continue the effectiveness of, the identified

financing statement.

(28) "Debtor" means:

(A) a person having an interest, other than a security interest

or other lien, in the collateral, whether or not the person is an

obligor;

(B) a seller of accounts, chattel paper, payment intangibles, or

promissory notes; or

(C) a consignee.

(29) "Deposit account" means a demand, time, savings, passbook,

or similar account maintained with a bank. The term includes a

nonnegotiable certificate of deposit. The term does not include

investment property or accounts evidenced by an instrument.

(30) "Document" means a document of title or a receipt of the

type described in Section 7.201(b).

(31) "Electronic chattel paper" means chattel paper evidenced by

a record or records consisting of information stored in an

electronic medium.

(32) "Encumbrance" means a right, other than an ownership

interest, in real property. The term includes mortgages and other

liens on real property.

(33) "Equipment" means goods other than inventory, farm

products, or consumer goods.

(34) "Farm products" means goods, other than standing timber,

with respect to which the debtor is engaged in a farming

operation and which are:

(A) crops grown, growing, or to be grown, including:

(i) crops produced on trees, vines, and bushes; and

(ii) aquatic goods produced in aquacultural operations;

(B) livestock, born or unborn, including aquatic goods produced

in aquacultural operations;

(C) supplies used or produced in a farming operation; or

(D) products of crops or livestock in their unmanufactured

states.

(35) "Farming operation" means raising, cultivating,

propagating, fattening, grazing, or any other farming, livestock,

or aquacultural operation.

(36) "File number" means the number assigned to an initial

financing statement pursuant to Section 9.519(a).

(37) "Filing office" means an office designated in Section 9.501

as the place to file a financing statement.

(38) "Filing-office rule" means a rule adopted pursuant to

Section 9.526.

(39) "Financing statement" means a record or records composed of

an initial financing statement and any filed record relating to

the initial financing statement.

(40) "Fixture filing" means the filing of a financing statement

covering goods that are or are to become fixtures and satisfying

Sections 9.502(a) and (b). The term includes the filing of a

financing statement covering goods of a transmitting utility that

are or are to become fixtures.

(41) "Fixtures" means goods that have become so related to

particular real property that an interest in them arises under

the real property law of the state in which the real property is

situated.

(42) "General intangible" means any personal property, including

things in action, other than accounts, chattel paper, commercial

tort claims, deposit accounts, documents, goods, instruments,

investment property, letter-of-credit rights, letters of credit,

money, and oil, gas, or other minerals before extraction. The

term includes payment intangibles and software.

(43) Reserved.

(44) "Goods" means all things that are movable when a security

interest attaches. The term includes (i) fixtures, (ii) standing

timber that is to be cut and removed under a conveyance or

contract for sale, (iii) the unborn young of animals, (iv) crops

grown, growing, or to be grown, even if the crops are produced on

trees, vines, or bushes, and (v) manufactured homes. The term

also includes a computer program embedded in goods and any

supporting information provided in connection with a transaction

relating to the program if (i) the program is associated with the

goods in such a manner that it customarily is considered part of

the goods, or (ii) by becoming the owner of the goods, a person

acquires a right to use the program in connection with the goods.

The term does not include a computer program embedded in goods

that consist solely of the medium in which the program is

embedded. The term also does not include accounts, chattel paper,

commercial tort claims, deposit accounts, documents, general

intangibles, instruments, investment property, letter-of-credit

rights, letters of credit, money, or oil, gas, or other minerals

before extraction.

(45) "Governmental unit" means a subdivision, agency,

department, county, parish, municipality, or other unit of the

government of the United States, a state, or a foreign country.

The term includes an organization having a separate corporate

existence if the organization is eligible to issue debt on which

interest is exempt from income taxation under the laws of the

United States.

(46) "Health care insurance receivable" means an interest in or

claim under a policy of insurance that is a right to payment of a

monetary obligation for health care goods or services provided or

to be provided.

(47) "Instrument" means a negotiable instrument or any other

writing that evidences a right to the payment of a monetary

obligation, is not itself a security agreement or lease, and is

of a type that in ordinary course of business is transferred by

delivery with any necessary indorsement or assignment. The term

does not include (i) investment property, (ii) letters of credit,

(iii) writings that evidence a right to payment arising out of

the use of a credit or charge card or information contained on or

for use with the card, or (iv) nonnegotiable certificates of

deposit.

(48) "Inventory" means goods, other than farm products, that:

(A) are leased by a person as lessor;

(B) are held by a person for sale or lease or to be furnished

under a contract of service;

(C) are furnished by a person under a contract of service; or

(D) consist of raw materials, work in process, or materials used

or consumed in a business.

(49) "Investment property" means a security, whether

certificated or uncertificated, security entitlement, securities

account, commodity contract, or commodity account.

(50) "Jurisdiction of organization," with respect to a

registered organization, means the jurisdiction under whose law

the organization is organized.

(51) "Letter-of-credit right" means a right to payment or

performance under a letter of credit, whether or not the

beneficiary has demanded or is at the time entitled to demand

payment or performance. The term does not include the right of a

beneficiary to demand payment or performance under a letter of

credit.

(52) "Lien creditor" means:

(A) a creditor that has acquired a lien on the property involved

by attachment, levy, or the like;

(B) an assignee for benefit of creditors from the time of

assignment;

(C) a trustee in bankruptcy from the date of the filing of the

petition; or

(D) a receiver in equity from the time of appointment.

(53) "Manufactured home" means a structure, transportable in one

or more sections, that, in the traveling mode, is eight body feet

or more in width or 40 body feet or more in length, or, when

erected on site, is 320 or more square feet, and that is built on

a permanent chassis and designed to be used as a dwelling with or

without a permanent foundation when connected to the required

utilities, and includes the plumbing, heating, air-conditioning,

and electrical systems contained therein. The term includes any

structure that meets all of the requirements of this subdivision

except the size requirements and with respect to which the

manufacturer voluntarily files a certification required by the

United States secretary of housing and urban development and

complies with the standards established under Title 42 of the

United States Code.

(54) "Manufactured-home transaction" means a secured

transaction:

(A) that creates a purchase-money security interest in a

manufactured home, other than a manufactured home held as

inventory; or

(B) in which a manufactured home, other than a manufactured home

held as inventory, is the primary collateral.

(55) "Mortgage" means a consensual interest in real property,

including fixtures, that secures payment or performance of an

obligation.

(56) "New debtor" means a person that becomes bound as debtor

under Section 9.203(d) by a security agreement previously entered

into by another person.

(57) "New value" means (i) money, (ii) money's worth in

property, services, or new credit, or (iii) release by a

transferee of an interest in property previously transferred to

the transferee. The term does not include an obligation

substituted for another obligation.

(58) "Noncash proceeds" means proceeds other than cash proceeds.

(59) "Nonnegotiable certificate of deposit" means a writing

signed by a bank that:

(A) states on its face that it is a certificate of deposit, as

defined in Section 3.104, or receipt for a book entry;

(B) contains an acknowledgement that a sum of money has been

received by the bank, with an express or implied agreement that

the bank will repay the sum of money; and

(C) is not a negotiable instrument.

(60) "Obligor" means a person that, with respect to an

obligation secured by a security interest in or an agricultural

lien on the collateral, (i) owes payment or other performance of

the obligation, (ii) has provided property other than the

collateral to secure payment or other performance of the

obligation, or (iii) is otherwise accountable in whole or in part

for payment or other performance of the obligation. The term does

not include issuers or nominated persons under a letter of

credit.

(61) "Original debtor," except as used in Section 9.310(c),

means a person that, as debtor, entered into a security agreement

to which a new debtor has become bound under Section 9.203(d).

(62) "Payment intangible" means a general intangible under which

the account debtor's principal obligation is a monetary

obligation.

(63) "Person related to," with respect to an individual, means:

(A) the spouse of the individual;

(B) a brother, brother-in-law, sister, or sister-in-law of the

individual;

(C) an ancestor or lineal descendant of the individual or the

individual's spouse; or

(D) any other relative, by blood or marriage, of the individual

or the individual's spouse who shares the same home with the

individual.

(64) "Person related to," with respect to an organization,

means:

(A) a person directly or indirectly controlling, controlled by,

or under common control with the organization;

(B) an officer or director of, or a person performing similar

functions with respect to, the organization;

(C) an officer or director of, or a person performing similar

functions with respect to, a person described in Paragraph (A);

(D) the spouse of an individual described in Paragraph (A), (B),

or (C); or

(E) an individual who is related by blood or marriage to an

individual described in Paragraph (A), (B), (C), or (D) and

shares the same home with the individual.

(65) "Proceeds," except as used in Section 9.609(b), means the

following property:

(A) whatever is acquired upon the sale, lease, license,

exchange, or other disposition of collateral;

(B) whatever is collected on, or distributed on account of,

collateral;

(C) rights arising out of collateral;

(D) to the extent of the value of collateral, claims arising out

of the loss, nonconformity, or interference with the use of,

defects or infringement of rights in, or damage to the

collateral; or

(E) to the extent of the value of collateral and to the extent

payable to the debtor or the secured party, insurance payable by

reason of the loss or nonconformity of, defects or infringement

of rights in, or damage to the collateral.

(66) "Promissory note" means an instrument that evidences a

promise to pay a monetary obligation, does not evidence an order

to pay, and does not contain an acknowledgement by a bank that

the bank has received for deposit a sum of money or funds.

(67) "Proposal" means a record authenticated by a secured party

that includes the terms on which the secured party is willing to

accept collateral in full or partial satisfaction of the

obligation it secures pursuant to Sections 9.620, 9.621, and

9.622.

(68) "Public-finance transaction" means a secured transaction in

connection with which:

(A) debt securities are issued;

(B) all or a portion of the securities issued have an initial

stated maturity of at least 20 years; and

(C) the debtor, obligor, secured party, account debtor or other

person obligated on collateral, assignor or assignee or a secured

obligation, or assignor or assignee of a security interest is a

state or a governmental unit of a state.

(69) "Pursuant to commitment," with respect to an advance made

or other value given by a secured party, means pursuant to the

secured party's obligation, whether or not a subsequent event of

default or other event not within the secured party's control has

relieved or may relieve the secured party from its obligation.

(70) "Record," except as used in "for record," "of record,"

"record or legal title," and "record owner," means information

that is inscribed on a tangible medium or that is stored in an

electronic or other medium and is retrievable in perceivable

form.

(71) "Registered organization" means an organization organized

solely under the law of a single state or the United States and

as to which the state or the United States must maintain a public

record showing the organization to have been organized.

(72) "Secondary obligor" means an obligor to the extent that:

(A) the obligor's obligation is secondary; or

(B) the obligor has a right of recourse with respect to an

obligation secured by collateral against the debtor, another

obligor, or property of either.

(73) "Secured party" means:

(A) a person in whose favor a security interest is created or

provided for under a security agreement, whether or not any

obligation to be secured is outstanding;

(B) a person that holds an agricultural lien;

(C) a consignor;

(D) a person to which accounts, chattel paper, payment

intangibles, or promissory notes have been sold;

(E) a trustee, indenture trustee, agent, collateral agent, or

other representative in whose favor a security interest or

agricultural lien is created or provided for; or

(F) a person that holds a security interest arising under

Section 2.401, 2.505, 2.711(c), 2A.508(e), 4.210, or 5.118.

(74) "Security agreement" means an agreement that creates or

provides for a security interest.

(75) "Send," in connection with a record or notification, means:

(A) to deposit in the mail, deliver for transmission, or

transmit by any other usual means of communication, with postage

or cost of transmission provided for, addressed to any address

reasonable under the circumstances; or

(B) to cause the record or notification to be received within

the time that it would have been received if properly sent under

Paragraph (A).

(76) "Software" means a computer program and any supporting

information provided in connection with a transaction relating to

the program. The term does not include a computer program that is

included in the definition of "goods."

(77) "State" means a state of the United States, the District of

Columbia, Puerto Rico, the United States Virgin Islands, or any

territory or insular possession subject to the jurisdiction of

the United States.

(78) "Supporting obligation" means a letter-of-credit right or

secondary obligation that supports the payment or performance of

an account, chattel paper, a document, a general intangible, an

instrument, or investment property.

(79) "Tangible chattel paper" means chattel paper evidenced by a

record or records consisting of information that is inscribed on

a tangible medium.

(80) "Termination statement" means an amendment of a financing

statement that:

(A) identifies, by its file number, the initial financing

statement to which it relates; and

(B) indicates either that it is a termination statement or that

the identified financing statement is no longer effective.

(81) "Transmitting utility" means a person primarily engaged in

the business of:

(A) operating a railroad, subway, street railway, or trolley

bus;

(B) transmitting communications electrically,

electromagnetically, or by light;

(C) transmitting goods by pipeline or sewer; or

(D) transmitting or producing and transmitting electricity,

steam, gas, or water.

(b) The following definitions in other chapters apply to this

chapter:

"Applicant"

Section 5.102.

"Beneficiary"

Section 5.102.

"Broker"

Section 8.102.

"Certificated security"

Section 8.102.

"Check"

Section 3.104.

"Clearing corporation"

Section 8.102.

"Contract for sale"

Section 2.106.

"Control" (with respect to a document of title)

Section 7.106.

"Customer"

Section 4.104.

"Entitlement holder"

Section 8.102.

"Financial asset"

Section 8.102.

"Holder in due course"

Section 3.302.

"Issuer" (with respect to a letter of credit

or letter-of-credit right)

Section 5.102.

"Issuer" (with respect to a security)

Section 8.201.

"Lease"

Section 2A.103.

"Lease agreement"

Section 2A.103.

"Lease contract"

Section 2A.103.

"Leasehold interest"

Section 2A.103.

"Lessee"

Section 2A.103.

"Lessee in ordinary course of business"

Section 2A.103.

"Lessor"

Section 2A.103.

"Lessor's residual interest"

Section 2A.103.

"Letter of credit"

Section 5.102.

"Merchant"

Section 2.104.

"Negotiable instrument"

Section 3.104.

"Nominated person"

Section 5.102.

"Note"

Section 3.104.

"Proceeds of a letter of credit"

Section 5.114.

"Prove"

Section 3.103.

"Sale"

Section 2.106.

"Securities account"

Section 8.501.

"Securities intermediary"

Section 8.102.

"Security"

Section 8.102.

"Security certificate"

Section 8.102.

"Security entitlement"

Section 8.102.

"Uncertificated security"

Section 8.102.

(c) Chapter 1 contains general definitions and principles of

construction and interpretation applicable throughout this

chapter.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001; Acts 2001, 77th Leg., ch. 705, Sec. 1, eff. June 13, 2001;

Acts 2001, 77th Leg., ch. 1420, Sec. 14.728, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 542, Sec. 19, eff. Sept. 1, 2003; Acts

2003, 78th Leg., ch. 917, Sec. 1, 2, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 19, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

233, Sec. 3, eff. May 27, 2005.

Sec. 9.103. PURCHASE-MONEY SECURITY INTEREST; APPLICATION OF

PAYMENTS; BURDEN OF ESTABLISHING. (a) In this section:

(1) "Purchase-money collateral" means goods or software that

secures a purchase-money obligation incurred with respect to that

collateral.

(2) "Purchase-money obligation" means an obligation of an

obligor incurred as all or part of the price of the collateral or

for value given to enable the debtor to acquire rights in or the

use of the collateral if the value is in fact so used.

(b) A security interest in goods is a purchase-money security

interest:

(1) to the extent that the goods are purchase-money collateral

with respect to that security interest;

(2) if the security interest is in inventory that is or was

purchase-money collateral, also to the extent that the security

interest secures a purchase-money obligation incurred with

respect to other inventory in which the secured party holds or

held a purchase-money security interest; and

(3) also to the extent that the security interest secures a

purchase-money obligation incurred with respect to software in

which the secured party holds or held a purchase-money security

interest.

(c) A security interest in software is a purchase-money security

interest to the extent that the security interest also secures a

purchase-money obligation incurred with respect to goods in which

the secured party holds or held a purchase-money security

interest if:

(1) the debtor acquired its interest in the software in an

integrated transaction in which it acquired an interest in the

goods; and

(2) the debtor acquired its interest in the software for the

principal purpose of using the software in the goods.

(d) The security interest of a consignor in goods that are the

subject of a consignment is a purchase-money security interest in

inventory.

(e) In a transaction other than a consumer-goods transaction, if

the extent to which a security interest is a purchase-money

security interest depends on the application of a payment to a

particular obligation, the payment must be applied:

(1) in accordance with any reasonable method of application to

which the parties agree;

(2) in the absence of the parties' agreement to a reasonable

method, in accordance with any intention of the obligor

manifested at or before the time of payment; or

(3) in the absence of an agreement to a reasonable method and a

timely manifestation of the obligor's intention, in the following

order:

(A) to obligations that are not secured; and

(B) if more than one obligation is secured, to obligations

secured by purchase-money security interests in the order in

which those obligations were incurred.

(f) In a transaction other than a consumer-goods transaction, a

purchase-money security interest does not lose its status as

such, even if:

(1) the purchase-money collateral also secures an obligation

that is not a purchase-money obligation;

(2) collateral that is not purchase-money collateral also

secures the purchase-money obligation; or

(3) the purchase-money obligation has been renewed, refinanced,

consolidated, or restructured.

(g) In a transaction other than a consumer-goods transaction, a

secured party claiming a purchase-money security interest has the

burden of establishing the extent to which the security interest

is a purchase-money security interest.

(h) The limitation of the rules in Subsections (e), (f), and (g)

to transactions other than consumer-goods transactions is

intended to leave to the court the determination of the proper

rules in consumer-goods transactions. The court may not infer

from that limitation the nature of the proper rule in

consumer-goods transactions and may continue to apply established

approaches.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.104. CONTROL OF DEPOSIT ACCOUNT. (a) A secured party

has control of a deposit account if:

(1) the secured party is the bank with which the deposit account

is maintained;

(2) the debtor, secured party, and bank have agreed in an

authenticated record that the bank will comply with instructions

originated by the secured party directing disposition of the

funds in the deposit account without further consent by the

debtor; or

(3) the secured party becomes the bank's customer with respect

to the deposit account.

(b) A secured party that has satisfied Subsection (a) has

control, even if the debtor retains the right to direct the

disposition of funds from the deposit account.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001; Acts 2001, 77th Leg., ch. 705, Sec. 2, eff. June 13, 2001.

Sec. 9.105. CONTROL OF ELECTRONIC CHATTEL PAPER. A secured

party has control of electronic chattel paper if the record or

records comprising the chattel paper are created, stored, and

assigned in such a manner that:

(1) a single authoritative copy of the record or records exists

that is unique, identifiable and, except as otherwise provided in

Subdivisions (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the secured party as the

assignee of the record or records;

(3) the authoritative copy is communicated to and maintained by

the secured party or its designated custodian;

(4) copies or revisions that add or change an identified

assignee of the authoritative copy can be made only with the

participation of the secured party;

(5) each copy of the authoritative copy and any copy of a copy

is readily identifiable as a copy that is not the authoritative

copy; and

(6) any revision of the authoritative copy is readily

identifiable as an authorized or unauthorized revision.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.106. CONTROL OF INVESTMENT PROPERTY. (a) A person has

control of a certificated security, uncertificated security, or

security entitlement as provided in Section 8.106.

(b) A secured party has control of a commodity contract if:

(1) the secured party is the commodity intermediary with which

the commodity contract is carried; or

(2) the commodity customer, secured party, and commodity

intermediary have agreed that the commodity intermediary will

apply any value distributed on account of the commodity contract

as directed by the secured party without further consent by the

commodity customer.

(c) A secured party having control of all security entitlements

or commodity contracts carried in a securities account or

commodity account has control over the securities account or

commodity account.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.107. CONTROL OF LETTER-OF-CREDIT RIGHT. A secured party

has control of a letter-of-credit right to the extent of any

right to payment or performance by the issuer or any nominated

person if the issuer or nominated person has consented to an

assignment of proceeds of the letter of credit under Section

5.114(c) or otherwise applicable law or practice.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.108. SUFFICIENCY OF DESCRIPTION. (a) Except as

otherwise provided in Subsections (c), (d), and (e), a

description of personal or real property is sufficient, whether

or not it is specific, if it reasonably identifies what is

described.

(b) Except as otherwise provided in Subsection (d), a

description of collateral reasonably identifies the collateral if

it identifies the collateral by:

(1) specific listing;

(2) category;

(3) except as otherwise provided in Subsection (e), a type of

collateral defined in this title;

(4) quantity;

(5) computational or allocational formula or procedure; or

(6) except as otherwise provided in Subsection (c), any other

method, if the identity of the collateral is objectively

determinable.

(c) A description of collateral as "all the debtor's assets" or

"all the debtor's personal property" or using words of similar

import does not reasonably identify the collateral.

(d) Except as otherwise provided in Subsection (e), a

description of a security entitlement, securities account, or

commodity account is sufficient if it describes:

(1) the collateral by those terms or as investment property; or

(2) the underlying financial asset or commodity contract.

(e) A description only by type of collateral defined in this

title is an insufficient description of:

(1) a commercial tort claim; or

(2) in a consumer transaction, consumer goods, a security

entitlement, a securities account, or a commodity account.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.109. SCOPE. (a) Except as otherwise provided in

Subsections (c), (d), and (e), this chapter applies to:

(1) a transaction, regardless of its form, that creates a

security interest in personal property or fixtures by contract;

(2) an agricultural lien;

(3) a sale of accounts, chattel paper, payment intangibles, or

promissory notes;

(4) a consignment;

(5) a security interest arising under Section 2.401, 2.505,

2.711(c), or 2A.508(e), as provided in Section 9.110; and

(6) a security interest arising under Section 4.210 or 5.118.

(b) The application of this chapter to a security interest in a

secured obligation is not affected by the fact that the

obligation is itself secured by a transaction or interest to

which this chapter does not apply.

(c) This chapter does not apply to the extent that:

(1) a statute, regulation, or treaty of the United States

preempts this chapter;

(2) another statute of this state expressly governs the

creation, perfection, priority, or enforcement of a security

interest created by this state or a governmental unit of this

state;

(3) a statute of another state, a foreign country, or a

governmental unit of another state or a foreign country, other

than a statute generally applicable to security interests,

expressly governs creation, perfection, priority, or enforcement

of a security interest created by the state, country, or

governmental unit; or

(4) the rights of a transferee beneficiary or nominated person

under a letter of credit are independent and superior under

Section 5.114.

(d) This chapter does not apply to:

(1) a landlord's lien, other than an agricultural lien;

(2) a lien, other than an agricultural lien, given by statute or

other rule of law for services or materials, but Section 9.333

applies with respect to priority of the lien;

(3) an assignment of a claim for wages, salary, or other

compensation of an employee;

(4) a sale of accounts, chattel paper, payment intangibles, or

promissory notes as part of a sale of the business out of which

they arose;

(5) an assignment of accounts, chattel paper, payment

intangibles, or promissory notes that is for the purpose of

collection only;

(6) an assignment of a right to payment under a contract to an

assignee that is also obligated to perform under the contract;

(7) an assignment of a single account, payment intangible, or

promissory note to an assignee in full or partial satisfaction of

a preexisting indebtedness;

(8) a transfer of an interest in or an assignment of a claim

under a policy of insurance, other than an assignment by or to a

health care provider of a health-care-insurance receivable and

any subsequent assignment of the right to payment, but Sections

9.315 and 9.322 apply with respect to proceeds and priorities in

proceeds;

(9) an assignment of a right represented by a judgment, other

than a judgment taken on a right to payment that was collateral;

(10) a right of recoupment or set-off, but:

(A) Section 9.340 applies with respect to the effectiveness of

rights of recoupment or set-off against deposit accounts; and

(B) Section 9.404 applies with respect to defenses or claims of

an account debtor;

(11) the creation or transfer of an interest in or lien on real

property, including a lease or rents thereunder, the interest of

a vendor or vendee in a contract for deed to purchase an interest

in real property, or the interest of an optionor or optionee in

an option to purchase an interest in real property, except to the

extent that provision is made for:

(A) liens on real property in Sections 9.203 and 9.308;

(B) fixtures in Section 9.334;

(C) fixture filings in Sections 9.501, 9.502, 9.512, 9.516, and

9.519; and

(D) security agreements covering personal and real property in

Section 9.604;

(12) an assignment of a claim arising in tort, other than a

commercial tort claim, but Sections 9.315 and 9.322 apply with

respect to proceeds and priorities in proceeds; or

(13) an assignment of a deposit account, other than a

nonnegotiable certificate of deposit, in a consumer transaction,

but Sections 9.315 and 9.322 apply with respect to proceeds and

priorities in proceeds.

(e) The application of this chapter to the sale of accounts,

chattel paper, payment intangibles, or promissory notes is not to

recharacterize that sale as a transaction to secure indebtedness

but to protect purchasers of those assets by providing a notice

filing system. For all purposes, in the absence of fraud or

intentional misrepresentation, the parties' characterization of a

transaction as a sale of such assets shall be conclusive that the

transaction is a sale and is not a secured transaction and that

title, legal and equitable, has passed to the party characterized

as the purchaser of those assets regardless of whether the

secured party has any recourse against the debtor, whether the

debtor is entitled to any surplus, or any other term of the

parties' agreement.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.110. SECURITY INTERESTS ARISING UNDER CHAPTER 2 OR 2A. A

security interest arising under Section 2.401, 2.505, 2.711(c),

or 2A.508(e) is subject to this chapter. However, until the

debtor obtains possession of the goods:

(1) the security interest is enforceable, even if Section

9.203(b)(3) has not been satisfied;

(2) filing is not required to perfect the security interest;

(3) the rights of the secured party after default by the debtor

are governed by Chapter 2 or 2A; and

(4) the security interest has priority over a conflicting

security interest created by the debtor.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

SUBCHAPTER B. EFFECTIVENESS OF SECURITY AGREEMENT; ATTACHMENT OF

SECURITY INTEREST; RIGHTS OF PARTIES TO SECURITY AGREEMENT

Sec. 9.201. GENERAL EFFECTIVENESS OF SECURITY AGREEMENT. (a)

Except as otherwise provided by this title, a security agreement

is effective according to its terms between the parties, against

purchasers of the collateral, and against creditors.

(b) A transaction subject to this chapter is subject to any

applicable rule of law that establishes a different rule for

consumers and to:

(1) Title 4, Finance Code; and

(2) Subchapter E, Chapter 17.

(c) In case of conflict between this chapter and a rule of law,

statute, or regulation described in Subsection (b), the rule of

law, statute, or regulation controls. Failure to comply with a

statute or regulation described in Subsection (b) has only the

effect the statute or regulation specifies.

(d) This chapter does not:

(1) validate any rate, charge, agreement, or practice that

violates a rule of law, statute, or regulation described in

Subsection (b); or

(2) extend the application of the rule of law, statute, or

regulation to a transaction not otherwise subject to it.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.202. TITLE TO COLLATERAL IMMATERIAL. Except as otherwise

provided with respect to consignments or sales of accounts,

chattel paper, payment intangibles, or promissory notes, the

provisions of this chapter with regard to rights and obligations

apply whether title to collateral is in the secured party or the

debtor.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.203. ATTACHMENT AND ENFORCEABILITY OF SECURITY INTEREST;

PROCEEDS; SUPPORTING OBLIGATIONS; FORMAL REQUISITES. (a) A

security interest attaches to collateral when it becomes

enforceable against the debtor with respect to the collateral,

unless an agreement expressly postpones the time of attachment.

(b) Except as otherwise provided in Subsections (c)-(j), a

security interest is enforceable against the debtor and third

parties with respect to the collateral only if:

(1) value has been given;

(2) the debtor has rights in the collateral or the power to

transfer rights in the collateral to a secured party; and

(3) one of the following conditions is met:

(A) the debtor has authenticated a security agreement that

provides a description of the collateral and, if the security

interest covers timber to be cut, a description of the land

concerned;

(B) the collateral is not a certificated security and is in the

possession of the secured party under Section 9.313 pursuant to

the debtor's security agreement;

(C) the collateral is a certificated security in registered form

and the security certificate has been delivered to the secured

party under Section 8.301 pursuant to the debtor's security

agreement; or

(D) the collateral is deposit accounts, electronic chattel

paper, investment property, letter-of-credit rights, or

electronic documents, and the secured party has control under

Section 7.106, 9.104, 9.105, 9.106, or 9.107 pursuant to the

debtor's security agreement.

(c) Subsection (b) is subject to Section 4.210 on the security

interest of a collecting bank, Section 5.118 on the security

interest of a letter-of-credit issuer or nominated person,

Section 9.110 on a security interest arising under Chapter 2 or

2A, and Section 9.206 on security interests in investment

property.

(d) A person becomes bound as debtor by a security agreement

entered into by another person if, by operation of law other than

this chapter or by contract:

(1) the security agreement becomes effective to create a

security interest in the person's property; or

(2) the person becomes generally obligated for the obligations

of the other person, including the obligation secured under the

security agreement, and acquires or succeeds to all or

substantially all of the assets of the other person.

(e) If a new debtor becomes bound as debtor by a security

agreement entered into by another person:

(1) the agreement satisfies Subsection (b)(3) with respect to

existing or after-acquired property of the new debtor to the

extent the property is described in the agreement; and

(2) another agreement is not necessary to make a security

interest in the property enforceable.

(f) The attachment of

a security interest in collateral gives the secured party the

rights to proceeds provided by Section 9.315 and is also

attachment of a security interest in a supporting obligation for

the collateral.

(g) The attachment of a security interest in a right to payment

or performance secured by a security interest or other lien on

personal or real property is also attachment of a security

interest in the security interest, mortgage, or other lien.

(h) The attachment of a security interest in a securities

account is also attachment of a security interest in the security

entitlements carried in the securities account.

(i) The attachment of a security interest in a commodity account

is also attachment of a security interest in the commodity

contracts carried in the commodity account.

(j) If a secured party holds a security interest that applies

under this chapter to minerals, including oil and gas, upon their

extraction and the security interest also qualifies under

applicable law as a lien on those minerals before their

extraction, the security interest before and after production is

a single continuous and uninterrupted lien on the property. This

subsection is a statement of the law of this state as it existed

before the effective date of this subsection and applies with

respect to minerals, including oil and gas, regardless of when

the minerals were extracted.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 20, eff. September 1, 2005.

Sec. 9.204. AFTER-ACQUIRED PROPERTY; FUTURE ADVANCES. (a)

Except as provided in Subsection (b), a security agreement may

create or provide for a security interest in after-acquired

collateral.

(b) A security interest does not attach under a term

constituting an after-acquired property clause to:

(1) consumer goods, other than an accession when given as

additional security, unless the debtor acquires rights in them

within 10 days after the secured party gives value; or

(2) a commercial tort claim.

(c) A security agreement may provide that collateral secures, or

that accounts, chattel paper, payment intangibles, or promissory

notes are sold in connection with, future advances or other

value, whether or not the advances or value are given pursuant to

commitment.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.205. USE OR DISPOSITION OF COLLATERAL PERMISSIBLE. (a)

A security interest is not invalid or fraudulent against

creditors solely because:

(1) the debtor has the right or ability to:

(A) use, commingle, or dispose of all or part of the collateral,

including returned or repossessed goods;

(B) collect, compromise, enforce, or otherwise deal with

collateral;

(C) accept the return of collateral or make repossessions; or

(D) use, commingle, or dispose of proceeds; or

(2) the secured party fails to require the debtor to account for

proceeds or replace collateral.

(b) This section does not relax the requirements of possession

if attachment, perfection, or enforcement of a security interest

depends upon possession of the collateral by the secured party.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.206. SECURITY INTEREST ARISING IN PURCHASE OR DELIVERY OF

FINANCIAL ASSET. (a) A security interest in favor of a

securities intermediary attaches to a person's security

entitlement if:

(1) the person buys a financial asset through the securities

intermediary in a transaction in which the person is obligated to

pay the purchase price to the securities intermediary at the time

of the purchase; and

(2) the securities intermediary credits the financial asset to

the buyer's securities account before the buyer pays the

securities intermediary.

(b) The security interest described in Subsection (a) secures

the person's obligation to pay for the financial asset.

(c) A security interest in favor of a person that delivers a

certificated security or other financial asset represented by a

writing attaches to the security or other financial asset if:

(1) the security or other financial asset:

(A) in the ordinary course of business is transferred by

delivery with any necessary indorsement or assignment; and

(B) is delivered under an agreement between persons in the

business of dealing with such securities or financial assets; and

(2) the agreement calls for delivery against payment.

(d) The security interest described in Subsection (c) secures

the obligation to make payment for the delivery.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.207. RIGHTS AND DUTIES OF SECURED PARTY HAVING POSSESSION

OR CONTROL OF COLLATERAL. (a) Except as otherwise provided in

Subsection (d), a secured party shall use reasonable care in the

custody and preservation of collateral in the secured party's

possession. In the case of chattel paper or an instrument,

reasonable care includes taking necessary steps to preserve

rights against prior parties unless otherwise agreed.

(b) Except as otherwise provided in Subsection (d), if a secured

party has possession of collateral:

(1) reasonable expenses, including the cost of insurance and

payment of taxes or other charges, incurred in the custody,

preservation, use, or operation of the collateral are chargeable

to the debtor and are secured by the collateral;

(2) the risk of accidental loss or damage is on the debtor to

the extent of any deficiency in any effective insurance coverage;

(3) the secured party shall keep the collateral identifiable,

but fungible collateral may be commingled; and

(4) the secured party may use or operate the collateral:

(A) for the purpose of preserving the collateral or its value;

(B) as permitted by an order of a court having competent

jurisdiction; or

(C) except in the case of consumer goods, in the manner and to

the extent agreed by the debtor.

(c) Except as otherwise provided in Subsection (d), a secured

party having possession of collateral or control of collateral

under Section 7.106, 9.104, 9.105, 9.106, or 9.107:

(1) may hold as additional security any proceeds, except money

or funds, received from the collateral;

(2) shall apply money or funds received from the collateral to

reduce the secured obligation, unless remitted to the debtor; and

(3) may create a security interest in the collateral.

(d) If the secured party is a buyer of accounts, chattel paper,

payment intangibles, or promissory notes or a consignor:

(1) Subsection (a) does not apply unless the secured party is

entitled under an agreement:

(A) to charge back uncollected collateral; or

(B) otherwise to full or limited recourse against the debtor or

a secondary obligor based on the nonpayment or other default of

an account debtor or other obligor on the collateral; and

(2) Subsections (b) and (c) do not apply.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 21, eff. September 1, 2005.

Sec. 9.208. ADDITIONAL DUTIES OF SECURED PARTY HAVING CONTROL OF

COLLATERAL. (a) This section applies to cases in which there is

no outstanding secured obligation and the secured party is not

committed to make advances, incur obligations, or otherwise give

value.

(b) Within 10 days after receiving an authenticated demand by

the debtor:

(1) a secured party having control of a deposit account under

Section 9.104(a)(2) shall send to the bank with which the deposit

account is maintained an authenticated statement that releases

the bank from any further obligation to comply with instructions

originated by the secured party;

(2) a secured party having control of a deposit account under

Section 9.104(a)(3) shall:

(A) pay the debtor the balance on deposit in the deposit

account; or

(B) transfer the balance on deposit into a deposit account in

the debtor's name;

(3) a secured party, other than a buyer, having control of

electronic chattel paper under Section 9.105 shall:

(A) communicate the authoritative copy of the electronic chattel

paper to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated

custodian with which the authoritative copy of the electronic

chattel paper is maintained for the secured party, communicate to

the custodian an authenticated record releasing the designated

custodian from any further obligation to comply with instructions

originated by the secured party and instructing the custodian to

comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its

designated custodian to make copies of or revisions to the

authoritative copy that add or change an identified assignee of

the authoritative copy without the consent of the secured party;

(4) a secured party having control of investment property under

Section 8.106(d)(2) or 9.106(b) shall send to the securities

intermediary or commodity intermediary with which the security

entitlement or commodity contract is maintained an authenticated

record that releases the securities intermediary or commodity

intermediary from any further obligation to comply with

entitlement orders or directions originated by the secured party;

(5) a secured party having control of a letter-of-credit right

under Section 9.107 shall send to each person having an

unfulfilled obligation to pay or deliver proceeds of the letter

of credit to the secured party an authenticated release from any

further obligation to pay or deliver proceeds of the letter of

credit to the secured party; and

(6) a secured party having control of an electronic document

shall:

(A) give control of the electronic document to the debtor or its

designated custodian;

(B) if the debtor designates a custodian that is the designated

custodian with which the authoritative copy of the electronic

document is maintained for the secured party, communicate to the

custodian an authenticated record releasing the designated

custodian from any further obligation to comply with instructions

originated by the secured party and instructing the custodian to

comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its

designated custodian to make copies of or revisions to the

authoritative copy which add or change an identified assignee of

the authoritative copy without the consent of the secured party.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 22, eff. September 1, 2005.

Sec. 9.209. DUTIES OF SECURED PARTY IF ACCOUNT DEBTOR HAS BEEN

NOTIFIED OF ASSIGNMENT. (a) Except as otherwise provided in

Subsection (c), this section applies if:

(1) there is no outstanding secured obligation; and

(2) the secured party is not committed to make advances, incur

obligations, or otherwise give value.

(b) Within 10 days after receiving an authenticated demand by

the debtor, a secured party shall send to an account debtor that

has received notification of an assignment to the secured party

as assignee under Section 9.406(a) an authenticated record that

releases the account debtor from any further obligation to the

secured party.

(c) This section does not apply to an assignment constituting

the sale of an account, chattel paper, or payment intangible.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.210. REQUEST FOR ACCOUNTING; REQUEST REGARDING LIST OF

COLLATERAL OR STATEMENT OF ACCOUNT. (a) In this section:

(1) "Request" means a record of a type described in Subdivision

(2), (3), or (4).

(2) "Request for an accounting" means a record authenticated by

a debtor requesting that the recipient provide an accounting of

the unpaid obligations secured by collateral and reasonably

identifying the transaction or relationship that is the subject

of the request.

(3) "Request regarding a list of collateral" means a record

authenticated by a debtor requesting that the recipient approve

or correct a list of what the debtor believes to be the

collateral securing an obligation and reasonably identifying the

transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account" means a record

authenticated by a debtor requesting that the recipient approve

or correct a statement indicating what the debtor believes to be

the aggregate amount of unpaid obligations secured by collateral

as of a specified date and reasonably identifying the transaction

or relationship that is the subject of the request.

(b) Subject to Subsections (c), (d), (e), and (f), a secured

party, other than a buyer of accounts, chattel paper, payment

intangibles, or promissory notes or a consignor, shall comply

with a request within 14 days after receipt:

(1) in the case of a request for an accounting, by

authenticating and sending to the debtor an accounting; and

(2) in the case of a request regarding a list of collateral or a

request regarding a statement of account, by authenticating and

sending to the debtor an approval or correction.

(c) A secured party that claims a security interest in all of a

particular type of collateral owned by the debtor may comply with

a request regarding a list of collateral by sending to the debtor

an authenticated record including a statement to that effect

within 14 days after receipt.

(d) A person that receives a request regarding a list of

collateral, claims no interest in the collateral when it receives

the request, and claimed an interest in the collateral at an

earlier time shall comply with the request within 14 days after

receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the collateral; and

(2) if known to the recipient, providing the name and mailing

address of any assignee of or successor to the recipient's

interest in the collateral.

(e) A person that receives a request for an accounting or a

request regarding a statement of account, claims no interest in

the obligations when it receives the request, and claimed an

interest in the obligations at an earlier time shall comply with

the request within 14 days after receipt by sending to the debtor

an authenticated record:

(1) disclaiming any interest in the obligations; and

(2) if known to the recipient, providing the name and mailing

address of any assignee of or successor to the recipient's

interest in the obligations.

(f) A debtor is entitled without charge to one response to a

request under this section during any six-month period. The

secured party may require payment of a charge not exceeding $25

for each additional response.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001. Amended by Acts 2001, 77th Leg., ch. 705, Sec. 3, eff. June

13, 2001.

SUBCHAPTER C. PERFECTION AND PRIORITY

Sec. 9.301. LAW GOVERNING PERFECTION AND PRIORITY OF SECURITY

INTERESTS. Except as otherwise provided in Sections 9.303

through 9.306, the following rules determine the law governing

perfection, the effect of perfection or nonperfection, and the

priority of a security interest in collateral:

(1) Except as otherwise provided in this section, while a debtor

is located in a jurisdiction, the local law of that jurisdiction

governs perfection, the effect of perfection or nonperfection,

and the priority of a security interest in collateral.

(2) While collateral is located in a jurisdiction, the local law

of that jurisdiction governs perfection, the effect of perfection

or nonperfection, and the priority of a possessory security

interest in that collateral.

(3) Except as otherwise provided in Subdivision (4), while

tangible negotiable documents, goods, instruments, money, or

tangible chattel paper is located in a jurisdiction, the local

law of that jurisdiction governs:

(A) perfection of a security interest in the goods by filing a

fixture filing;

(B) perfection of a security interest in timber to be cut; and

(C) the effect of perfection or nonperfection and the priority

of a nonpossessory security interest in the collateral.

(4) The local law of the jurisdiction in which the wellhead or

minehead is located governs perfection, the effect of perfection

or nonperfection, and the priority of a security interest in

as-extracted collateral.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 23, eff. September 1, 2005.

Sec. 9.302. LAW GOVERNING PERFECTION AND PRIORITY OF

AGRICULTURAL LIENS. While farm products are located in a

jurisdiction, the local law of that jurisdiction governs

perfection, the effect of perfection or nonperfection, and the

priority of an agricultural lien on the farm products.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.303. LAW GOVERNING PERFECTION AND PRIORITY OF SECURITY

INTERESTS IN GOODS COVERED BY A CERTIFICATE OF TITLE. (a) This

section applies to goods covered by a certificate of title, even

if there is no other relationship between the jurisdiction under

whose certificate of title the goods are covered and the goods or

the debtor.

(b) Goods become covered by a certificate of title when a valid

application for the certificate of title and the applicable fee

are delivered to the appropriate authority. Goods cease to be

covered by a certificate of title at the earlier of the time the

certificate of title ceases to be effective under the law of the

issuing jurisdiction or the time the goods become covered

subsequently by a certificate of title issued by another

jurisdiction.

(c) The local law of the jurisdiction under whose certificate of

title the goods are covered governs perfection, the effect of

perfection or nonperfection, and the priority of a security

interest in goods covered by a certificate of title from the time

the goods become covered by the certificate of title until the

goods cease to be covered by the certificate of title.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.304. LAW GOVERNING PERFECTION AND PRIORITY OF SECURITY

INTERESTS IN DEPOSIT ACCOUNTS. (a) The local law of a bank's

jurisdiction governs perfection, the effect of perfection or

nonperfection, and the priority of a security interest in a

deposit account maintained with that bank.

(b) The following rules determine a bank's jurisdiction for

purposes of this subchapter:

(1) If an agreement between the bank and its customer governing

the deposit account expressly provides that a particular

jurisdiction is the bank's jurisdiction for purposes of this

subchapter, this chapter, or this title, that jurisdiction is the

bank's jurisdiction.

(2) If Subdivision (1) does not apply and an agreement between

the bank and its customer governing the deposit account expressly

provides that the agreement is governed by the law of a

particular jurisdiction, that jurisdiction is the bank's

jurisdiction.

(3) If neither Subdivision (1) nor Subdivision (2) applies and

an agreement between the bank and its customer governing the

deposit account expressly provides that the deposit account is

maintained at an office in a particular jurisdiction, that

jurisdiction is the bank's jurisdiction.

(4) If none of the preceding subdivisions applies, the bank's

jurisdiction is the jurisdiction in which the office identified

in an account statement as the office serving the customer's

account is located.

(5) If none of the preceding subdivisions applies, the bank's

jurisdiction is the jurisdiction in which the chief executive

office of the bank is located.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001; Acts 2003, 78th Leg., ch. 917, Sec. 3, eff. Sept. 1, 2003.

Sec. 9.305. LAW GOVERNING PERFECTION AND PRIORITY OF SECURITY

INTERESTS IN INVESTMENT PROPERTY. (a) Except as otherwise

provided in Subsection (c), the following rules apply:

(1) While a security certificate is located in a jurisdiction,

the local law of that jurisdiction governs perfection, the effect

of perfection or nonperfection, and the priority of a security

interest in the certificated security represented thereby.

(2) The local law of the issuer's jurisdiction as specified in

Section 8.110(d) governs perfection, the effect of perfection or

nonperfection, and the priority of a security interest in an

uncertificated security.

(3) The local law of the securities intermediary's jurisdiction

as specified in Section 8.110(e) governs perfection, the effect

of perfection or nonperfection, and the priority of a security

interest in a security entitlement or securities account.

(4) The local law of the commodity intermediary's jurisdiction

governs perfection, the effect of perfection or nonperfection,

and the priority of a security interest in a commodity contract

or commodity account.

(b) The following rules determine a commodity intermediary's

jurisdiction for purposes of this subchapter:

(1) If an agreement between the commodity intermediary and

commodity customer governing the commodity account expressly

provides that a particular jurisdiction is the commodity

intermediary's jurisdiction for purposes of this subchapter, this

chapter, or this title, that jurisdiction is the commodity

intermediary's jurisdiction.

(2) If Subdivision (1) does not apply and an agreement between

the commodity intermediary and commodity customer governing the

commodity account expressly provides that the agreement is

governed by the law of a particular jurisdiction, that

jurisdiction is the commodity intermediary's jurisdiction.

(3) If neither Subdivision (1) nor Subdivision (2) applies and

an agreement between the commodity intermediary and commodity

customer governing the commodity account expressly provides that

the commodity account is maintained at an office in a particular

jurisdiction, that jurisdiction is the commodity intermediary's

jurisdiction.

(4) If none of the preceding subdivisions applies, the commodity

intermediary's jurisdiction is the jurisdiction in which the

office identified in an account statement as the office serving

the commodity customer's account is located.

(5) If none of the preceding subdivisions applies, the commodity

intermediary's jurisdiction is the jurisdiction in which the

chief executive office of the commodity intermediary is located.

(c) The local law of the jurisdiction in which the debtor is

located governs:

(1) perfection of a security interest in investment property by

filing;

(2) automatic perfection of a security interest in investment

property created by a broker or securities intermediary; and

(3) automatic perfection of a security interest in a commodity

contract or commodity account created by a commodity

intermediary.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.306. LAW GOVERNING PERFECTION AND PRIORITY OF SECURITY

INTERESTS IN LETTER-OF-CREDIT RIGHTS. (a) Subject to Subsection

(c), the local law of the issuer's jurisdiction or a nominated

person's jurisdiction governs perfection, the effect of

perfection or nonperfection, and the priority of a security

interest in a letter-of-credit right if the issuer's jurisdiction

or nominated person's jurisdiction is a state.

(b) For purposes of this subchapter, an issuer's jurisdiction or

nominated person's jurisdiction is the jurisdiction whose law

governs the liability of the issuer or nominated person with

respect to the letter-of-credit right as provided in Section

5.116.

(c) This section does not apply to a security interest that is

perfected only under Section 9.308(d).

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.307. LOCATION OF DEBTOR. (a) In this section, "place of

business" means a place where a debtor conducts its affairs.

(b) Except as otherwise provided in this section, the following

rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's

principal residence.

(2) A debtor that is an organization and has only one place of

business is located at its place of business.

(3) A debtor that is an organization and has more than one place

of business is located at its chief executive office.

(c) Subsection (b) applies only if a debtor's residence, place

of business, or chief executive office, as applicable, is located

in a jurisdiction whose law generally requires information

concerning the existence of a nonpossessory security interest to

be made generally available in a filing, recording, or

registration system as a condition or result of the security

interest's obtaining priority over the rights of a lien creditor

with respect to the collateral. If Subsection (b) does not apply,

the debtor is located in the District of Columbia.

(d) A person that ceases to exist, have a residence, or have a

place of business continues to be located in the jurisdiction

specified by Subsections (b) and (c).

(e) A registered organization that is organized under the law of

a state is located in that state.

(f) Except as otherwise provided in Subsection (i), a registered

organization that is organized under the law of the United States

and a branch or agency of a bank that is not organized under the

law of the United States or a state are located:

(1) in the state that the law of the United States designates,

if the law designates a state of location;

(2) in the state that the registered organization, branch, or

agency designates, if the law of the United States authorizes the

registered organization, branch, or agency to designate its state

of location; or

(3) in the District of Columbia, if neither Subdivision (1) nor

Subdivision (2) applies.

(g) A registered organization continues to be located in the

jurisdiction specified by Subsection (e) or (f) notwithstanding:

(1) the suspension, revocation, forfeiture, or lapse of the

registered organization's status as such in its jurisdiction of

organization; or

(2) the dissolution, winding up, or cancellation of the

existence of the registered organization.

(h) The United States is located in the District of Columbia.

(i) A branch or agency of a bank that is not organized under the

law of the United States or a state is located in the state in

which the branch or agency is licensed, if all branches and

agencies of the bank are licensed in only one state.

(j) A foreign air carrier under the Federal Aviation Act of

1958, as amended, is located at the designated office of the

agent upon which service of process may be made on behalf of the

carrier.

(k) This section applies only for purposes of this subchapter.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.308. WHEN SECURITY INTEREST OR AGRICULTURAL LIEN IS

PERFECTED; CONTINUITY OF PERFECTION. (a) Except as otherwise

provided in this section and Section 9.309, a security interest

is perfected if it has attached and all of the applicable

requirements for perfection in Sections 9.310 through 9.316 have

been satisfied. A security interest is perfected when it attaches

if the applicable requirements are satisfied before the security

interest attaches.

(b) An agricultural lien is perfected if it has become effective

and all of the applicable requirements for perfection in Section

9.310 have been satisfied. An agricultural lien is perfected when

it becomes effective if the applicable requirements are satisfied

before the agricultural lien becomes effective.

(c) A security interest or agricultural lien is perfected

continuously if it is originally perfected by one method under

this chapter and is later perfected by another method under this

chapter, without an intermediate period when it was unperfected.

(d) Perfection of a security interest in collateral also

perfects a security interest in a supporting obligation for the

collateral.

(e) Perfection of a security interest in a right to payment or

performance also perfects a security interest in a security

interest, mortgage, or other lien on personal or real property

securing the right.

(f) Perfection of a security interest in a securities account

also perfects a security interest in the security entitlements

carried in the securities account.

(g) Perfection of a security interest in a commodity account

also perfects a security interest in the commodity contracts

carried in the commodity account.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.309. SECURITY INTEREST PERFECTED UPON ATTACHMENT. The

following security interests are perfected when they attach:

(1) a purchase money security interest in consumer goods, except

as otherwise provided in Section 9.311(b) with respect to

consumer goods that are subject to a statute or treaty described

in Section 9.311(a);

(2) an assignment of accounts or payment intangibles that does

not by itself or in conjunction with other assignments to the

same assignee transfer a significant part of the assignor's

outstanding accounts or payment intangibles;

(3) a sale of a payment intangible;

(4) a sale of a promissory note;

(5) a security interest created by the assignment of a

health-care-insurance receivable to the provider of the health

care goods or services;

(6) a security interest arising under Section 2.401, 2.505,

2.711(c), or 2A.508(e), until the debtor obtains possession of

the collateral;

(7) a security interest of a collecting bank arising under

Section 4.210;

(8) a security interest of an issuer or nominated person arising

under Section 5.118;

(9) a security interest arising in the delivery of a financial

asset under Section 9.206(c);

(10) a security interest in investment property created by a

broker or securities intermediary;

(11) a security interest in a commodity contract or a commodity

account created by a commodity intermediary;

(12) an assignment for the benefit of all the creditors of the

transferor and subsequent transfers by the assignee thereunder;

(13) a security interest created by an assignment of a

beneficial interest in a decedent's estate; and

(14) a sale by an individual of an account that is a right to

payment of winnings in a lottery or other game of chance.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001; Acts 2003, 78th Leg., ch. 917, Sec. 4, eff. Sept. 1, 2003.

Sec. 9.310. WHEN FILING REQUIRED TO PERFECT SECURITY INTEREST OR

AGRICULTURAL LIEN; SECURITY INTERESTS AND AGRICULTURAL LIENS TO

WHICH FILING PROVISIONS DO NOT APPLY. (a) Except as otherwise

provided in Subsection (b) and Section 9.312(b), a financing

statement must be filed to perfect all security interests and

agricultural liens.

(b) The filing of a financing statement is not necessary to

perfect a security interest:

(1) that is perfected under Section 9.308(d), (e), (f), or (g);

(2) that is perfected under Section 9.309 when it attaches;

(3) in property subject to a statute, regulation, or treaty

described in Section 9.311(a);

(4) in goods in possession of a bailee that is perfected under

Section 9.312(d)(1) or (2);

(5) in certificated securities, documents, goods, or instruments

which is perfected without filing, control or possession under

Section 9.312(e), (f), or (g);

(6) in collateral in the secured party's possession under

Section 9.313;

(7) in a certificated security that is perfected by delivery of

the security certificate to the secured party under Section

9.313;

(8) in deposit accounts, electronic chattel paper, electronic

documents, investment property, or letter-of-credit rights that

is perfected by control under Section 9.314;

(9) in proceeds that is perfected under Section 9.315;

(10) that is perfected under Section 9.316; or

(11) in oil or gas production or their proceeds under Section

9.343.

(c) If a secured party assigns a perfected security interest or

agricultural lien, a filing under this Chapter is not required to

continue the perfected status of the security interest against

creditors of and transferees from the original debtor.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 24, eff. September 1, 2005.

Sec. 9.311. PERFECTION OF SECURITY INTERESTS IN PROPERTY SUBJECT

TO CERTAIN STATUTES, REGULATIONS, AND TREATIES. (a) Except as

otherwise provided in Subsection (d), the filing of a financing

statement is not necessary or effective to perfect a security

interest in property subject to:

(1) a statute, regulation, or treaty of the United States whose

requirements for a security interest's obtaining priority over

the rights of a lien creditor with respect to the property

preempt Section 9.310(a);

(2) the following statutes of this state: Chapter 501,

Transportation Code, relating to the certificates of title for

motor vehicles; Subchapter B-1, Chapter 31, Parks and Wildlife

Code, relating to the certificates of title for vessels and

outboard motors; Chapter 1201, Occupations Code, relating to the

documents of title for manufactured homes; or Chapter 261,

relating to utility security instruments; or

(3) a certificate of title statute of another jurisdiction that

provides for a security interest to be indicated on the

certificate as a condition or result of the security interest's

obtaining priority over the rights of a lien creditor with

respect to the property.

(b) Compliance with the requirements of a statute, regulation,

or treaty described in Subsection (a) for obtaining priority over

the rights of a lien creditor is equivalent to the filing of a

financing statement under this Chapter. Except as otherwise

provided in Subsection (d) and Sections 9.313 and 9.316(d) and

(e) for goods covered by a certificate of title, a security

interest in property subject to a statute, regulation, or treaty

described in Subsection (a) may be perfected only by compliance

with those requirements, and a security interest so perfected

remains perfected notwithstanding a change in the use or transfer

of possession of the collateral.

(c) Except as otherwise provided in Subsection (d) and Sections

9.316(d) and (e), duration and renewal of perfection of a

security interest perfected by compliance with the requirements

prescribed by a statute, regulation, or treaty described in

Subsection (a) are governed by the statute, regulation, or

treaty. In other respects, the security interest is subject to

this Chapter.

(d) During any period in which collateral subject to a statute

specified in Subsection (a)(2) is inventory held for sale or

lease by a person or leased by that person as lessor and that

person is in the business of selling goods of that kind, this

section does not apply to a security interest in that collateral

created by that person.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001; Acts 2001, 77th Leg., ch. 705, Sec. 4, eff. June 13, 2001;

Acts 2003, 78th Leg., ch. 1276, Sec. 14A.754, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.05, eff. April 1, 2009.

Sec. 9.312. PERFECTION OF SECURITY INTERESTS IN CHATTEL PAPER,

DEPOSIT ACCOUNTS, DOCUMENTS, AND GOODS COVERED BY DOCUMENTS,

INSTRUMENTS, INVESTMENT PROPERTY, LETTER-OF-CREDIT RIGHTS, AND

MONEY; PERFECTION BY PERMISSIVE FILING; TEMPORARY PERFECTION

WITHOUT FILING OR TRANSFER OF POSSESSION. (a) A security

interest in chattel paper, negotiable documents, instruments, or

investment property may be perfected by filing.

(b) Except as otherwise provided in Sections 9.315(c) and (d)

for proceeds:

(1) a security interest in a deposit account may be perfected

only by control under Section 9.314;

(2) and except as otherwise provided in Section 9.308(d), a

security interest in a letter-of-credit right may be perfected

only by control under Section 9.314; and

(3) a security interest in money may be perfected only by the

secured party's taking possession under Section 9.313.

(c) While goods are in the possession of a bailee that has

issued a negotiable document covering the goods:

(1) a security interest in the goods may be perfected by

perfecting a security interest in the document; and

(2) a security interest perfected in the document has priority

over any security interest that becomes perfected in the goods by

another method during that time.

(d) While goods are in the possession of a bailee that has

issued a nonnegotiable document covering the goods, a security

interest in the goods may be perfected by:

(1) issuance of a document in the name of the secured party;

(2) the bailee's receipt of notification of the secured party's

interest; or

(3) filing as to the goods.

(e) A security interest in certificated securities, negotiable

documents, or instruments is perfected without filing or the

taking of possession or control for a period of 20 days from the

time it attaches to the extent that it arises for new value given

under an authenticated security agreement.

(f) A perfected security interest in a negotiable document or

goods in possession of a bailee, other than one that has issued a

negotiable document for the goods, remains perfected for 20 days

without filing if the secured party makes available to the debtor

the goods or documents representing the goods for the purpose of:

(1) ultimate sale or exchange; or

(2) loading, unloading, storing, shipping, transshipping,

manufacturing, processing, or otherwise dealing with them in a

manner preliminary to their sale or exchange.

(g) A perfected security interest in a certificated security or

instrument remains perfected for 20 days without filing if the

secured party delivers the security certificate or instrument to

the debtor for the purpose of:

(1) ultimate sale or exchange; or

(2) presentation, collection, enforcement, renewal, or

registration of transfer.

(h) After the 20-day period specified in Subsection (e), (f), or

(g) expires, perfection depends upon compliance with this

chapter.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 25, eff. September 1, 2005.

Sec. 9.313. WHEN POSSESSION BY OR DELIVERY TO SECURED PARTY

PERFECTS SECURITY INTEREST WITHOUT FILING. (a) Except as

otherwise provided in Subsection (b), a secured party may perfect

a security interest in tangible negotiable documents, goods,

instruments, money, or tangible chattel paper by taking

possession of the collateral. A secured party may perfect a

security interest in certificated securities by taking delivery

of the certificated securities under Section 8.301.

(b) With respect to goods covered by a certificate of title

issued by this state, a secured party may perfect a security

interest in the goods by taking possession of the goods only in

the circumstances described in Section 9.316(d).

(c) With respect to collateral other than certificated

securities and goods covered by a document, a secured party takes

possession of collateral in the possession of a person other than

the debtor, the secured party, or a lessee of the collateral from

the debtor in the ordinary course of the debtor's business when:

(1) the person in possession authenticates a record

acknowledging that it holds possession of the collateral for the

secured party's benefit; or

(2) the person takes possession of the collateral after having

authenticated a record acknowledging that it will hold possession

of collateral for the secured party's benefit.

(d) If perfection of a security interest depends upon possession

of the collateral by a secured party, perfection occurs no

earlier than the time the secured party takes possession and

continues only while the secured party retains possession.

(e) A security interest in a certificated security in registered

form is perfected by delivery when delivery of the certificated

security occurs under Section 8.301 and remains perfected by

delivery until the debtor obtains possession of the security

certificate.

(f) A person in possession of collateral is not required to

acknowledge that it holds possession for a secured party's

benefit.

(g) If a person acknowledges that it holds possession for the

secured party's benefit:

(1) the acknowledgment is effective under Subsection (c) or

Section 8.301(a), even if the acknowledgment violates the rights

of a debtor; and

(2) unless the person otherwise agrees or law other than this

chapter otherwise provides, the person does not owe any duty to

the secured party and is not required to confirm the

acknowledgment to another person.

(h) A secured party having possession of collateral does not

relinquish possession by delivering the collateral to a person

other than the debtor or a lessee of the collateral from the

debtor in the ordinary course of the debtor's business if the

person was instructed before the delivery or is instructed

contemporaneously with the delivery:

(1) to hold possession of the collateral for the secured party's

benefit; or

(2) to redeliver the collateral to the secured party.

(i) A secured party does not relinquish possession, even if a

delivery under Subsection (h) violates the rights of a debtor. A

person to which collateral is delivered under Subsection (h) does

not owe any duty to the secured party and is not required to

confirm the delivery to another person unless the person

otherwise agrees or law other than this chapter otherwise

provides.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 26, eff. September 1, 2005.

Sec. 9.314. PERFECTION BY CONTROL. (a) A security interest in

investment property, deposit accounts, letter-of-credit rights,

electronic chattel paper, or electronic documents may be

perfected by control of the collateral under Section 7.106,

9.104, 9.105, 9.106, or 9.107.

(b) A security interest in deposit accounts, electronic chattel

paper, letter-of-credit rights, or electronic documents is

perfected by control under Section 7.106, 9.104, 9.105, or 9.107

when the secured party obtains control and remains perfected by

control only while the secured party retains control.

(c) A security interest in investment property is perfected by

control under Section 9.106 from the time the secured party

obtains control and remains perfected by control until:

(1) the secured party does not have control; and

(2) one of the following occurs:

(A) if the collateral is a certificated security, the debtor has

or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer

has registered or registers the debtor as the registered owner;

or

(C) if the collateral is a security entitlement, the debtor is

or becomes the entitlement holder.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 27, eff. September 1, 2005.

Sec. 9.315. SECURED PARTY'S RIGHTS ON DISPOSITION OF COLLATERAL

AND IN PROCEEDS. (a) Except as otherwise provided in this

chapter and Section 2.403(b):

(1) a security interest or agricultural lien continues in

collateral notwithstanding sale, lease, license, exchange, or

other disposition thereof unless the secured party authorized the

disposition free of the security interest or agricultural lien;

and

(2) a security interest attaches to any identifiable proceeds of

collateral.

(b) Proceeds that are commingled with other property are

identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by Section

9.336; and

(2) if the proceeds are not goods, to the extent that the

secured party identifies the proceeds by a method of tracing,

including application of equitable principles, that is permitted

under law other than this chapter with respect to commingled

property of the type involved.

(c) A security interest in proceeds is a perfected security

interest if the interest in the original collateral was

perfected.

(d) A perfected security interest in proceeds becomes

unperfected on the 21st day after the security interest attaches

to receipt of the proceeds unless:

(1) the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may

be perfected by filing in the office in which the financing

statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other

than under Subsection (c) when the security interest attaches to

the proceeds or within 20 days thereafter.

(e) If a filed financing statement covers the original

collateral, a security interest in proceeds that remains

perfected under Subsection (d)(1) becomes unperfected at the

later of:

(1) when the effectiveness of the filed financing statement

lapses under Section 9.515 or is terminated under Section 9.513;

or

(2) the 21st day after the security interest attaches to the

proceeds.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.316. CONTINUED PERFECTION OF SECURITY INTEREST FOLLOWING

CHANGE IN GOVERNING LAW. (a) A security interest perfected

pursuant to the law of the jurisdiction designated in Section

9.301(1) or 9.305(c) remains perfected until the earliest of:

(1) the time perfection would have ceased under the law of that

jurisdiction;

(2) the expiration of four months after a change of the debtor's

location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to

a person that thereby becomes a debtor and is located in another

jurisdiction.

(b) If a security interest described in Subsection (a) becomes

perfected under the law of the other jurisdiction before the

earliest time or event described in that subsection, it remains

perfected thereafter. If the security interest does not become

perfected under the law of the other jurisdiction before the

earliest time or event, it becomes unperfected and is deemed

never to have been perfected as against a purchaser of the

collateral for value.

(c) A possessory security interest in collateral, other than

goods covered by a certificate of title and as-extracted

collateral consisting of goods, remains continuously perfected

if:

(1) the collateral is located in one jurisdiction and subject to

a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another

jurisdiction; and

(3) upon entry into the other jurisdiction, the security

interest is perfected under the law of the other jurisdiction.

(d) Except as otherwise provided in Subsection (e), a security

interest in goods covered by a certificate of title that is

perfected by any method under the law of another jurisdiction

when the goods become covered by a certificate of title from this

state remains perfected until the security interest would have

become unperfected under the law of the other jurisdiction had

the goods not become so covered.

(e) A security interest described in Subsection (d) becomes

unperfected as against a purchaser of the goods for value and is

deemed never to have been perfected as against a purchaser of the

goods for value if the applicable requirements for perfection

under Section 9.311(b) or 9.313 are not satisfied before the

earlier of:

(1) the time the security interest would have become unperfected

under the law of the other jurisdiction had the goods not become

covered by a certificate of title from this State; or

(2) the expiration of four months after the goods had become so

covered.

(f) A security interest in deposit accounts, letter-of-credit

rights, or investment property that is perfected under the law of

the bank's jurisdiction, the issuer's jurisdiction, a nominated

person's jurisdiction, the securities intermediary's

jurisdiction, or the commodity intermediary's jurisdiction, as

applicable, remains perfected until the earlier of:

(1) the time the security interest would have become unperfected

under the law of that jurisdiction; or

(2) the expiration of four months after a change of the

applicable jurisdiction to another jurisdiction.

(g) If a security interest described in Subsection (f) becomes

perfected under the law of the other jurisdiction before the

earlier of the time or the end of the period described in that

subsection, it remains perfected thereafter. If the security

interest does not become perfected under the law of the other

jurisdiction before the earlier of that time or the end of that

period, it becomes unperfected and is deemed never to have been

perfected as against a purchaser of the collateral for value.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.317. INTERESTS THAT TAKE PRIORITY OVER OR TAKE FREE OF

SECURITY INTEREST OR AGRICULTURAL LIEN. (a) A security interest

or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under Section 9.322; and

(2) except as otherwise provided in Subsection (e), a person

that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in Section 9.203(b)(3) is

met and a financing statement covering the collateral is filed.

(b) Except as otherwise provided in Subsection (e), a buyer,

other than a secured party, of tangible chattel paper, tangible

documents, goods, instruments, or a security certificate takes

free of a security interest or agricultural lien if the buyer

gives value and receives delivery of the collateral without

knowledge of the security interest or agricultural lien and

before it is perfected.

(c) Except as otherwise provided in Subsection (e), a lessee of

goods takes free of a security interest or agricultural lien if

the lessee gives value and receives delivery of the collateral

without knowledge of the security interest or agricultural lien

and before it is perfected.

(d) A licensee of a general intangible or a buyer, other than a

secured party, of accounts, electronic chattel paper, electronic

documents, general intangibles, or investment property other than

a certificated security takes free of a security interest if the

licensee or buyer gives value without knowledge of the security

interest and before it is perfected.

(e) Except as otherwise provided in Sections 9.320 and 9.321, if

a person files a financing statement with respect to a

purchase-money security interest before or within 20 days after

the debtor receives delivery of the collateral, the security

interest takes priority over the rights of a buyer, lessee, or

lien creditor that arise between the time the security interest

attaches and the time of filing.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001; Acts 2001, 77th Leg., ch. 705, Sec. 6, eff. June 13, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 28, eff. September 1, 2005.

Sec. 9.318. NO INTEREST RETAINED IN RIGHT TO PAYMENT THAT IS

SOLD; RIGHTS AND TITLE OF SELLER OF ACCOUNT OR CHATTEL PAPER WITH

RESPECT TO CREDITORS AND PURCHASERS. (a) A debtor that has sold

an account, chattel paper, payment intangible, or promissory note

does not retain a legal or equitable interest in the collateral

sold.

(b) For purposes of determining the rights of creditors of, and

purchasers for value of an account or chattel paper from, a

debtor that has sold an account or chattel paper, while the

buyer's security interest is unperfected, the debtor is deemed to

have rights and title to the account or chattel paper identical

to those the debtor sold.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.319. RIGHTS AND TITLE OF CONSIGNEE WITH RESPECT TO

CREDITORS AND PURCHASERS. (a) Except as otherwise provided in

Subsection (b), for purposes of determining the rights of

creditors of, and purchasers for value of goods from, a

consignee, while the goods are in the possession of the

consignee, the consignee is deemed to have rights and title to

the goods identical to those the consignor had or had power to

transfer.

(b) For purposes of determining the rights of a creditor of a

consignee, law other than this chapter determines the rights and

title of a consignee while goods are in the consignee's

possession if, under this subchapter, a perfected security

interest held by the consignor would have priority over the

rights of the creditor.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.320. BUYERS OF GOODS. (a) Except as otherwise provided

by Subsection (e), a buyer in ordinary course of business, other

than a person buying farm products from a person engaged in

farming operations, takes free of a security interest created by

the buyer's seller, even if the security interest is perfected

and the buyer knows of its existence.

(b) Except as otherwise provided in Subsection (e), a buyer of

goods from a person who used or bought the goods for use

primarily for personal, family, or household purposes takes free

of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household

purposes; and

(4) before the filing of a financing statement covering the

goods.

(c) To the extent that it affects the priority of a security

interest over a buyer of goods under Subsection (b), the period

of effectiveness of a filing made in the jurisdiction in which

the seller is located is governed by Sections 9.316(a) and (b).

(d) A buyer in ordinary course of business buying oil, gas, or

other minerals at the wellhead or minehead or after extraction

takes free of an interest arising out of an encumbrance.

(e) Subsections (a) and (b) do not affect a security interest in

goods in the possession of the secured party under Section 9.313.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.321. LICENSEE OF GENERAL INTANGIBLE AND LESSEE OF GOODS

IN ORDINARY COURSE OF BUSINESS. (a) In this section, "licensee

in ordinary course of business" means a person that becomes a

licensee of a general intangible in good faith, without knowledge

that the license violates the rights of another person in the

general intangible, and in the ordinary course from a person in

the business of licensing general intangibles of that kind. A

person becomes a licensee in the ordinary course if the license

to the person comports with the usual or customary practices in

the kind of business in which the licensor is engaged or with the

licensor's own usual or customary practices.

(b) A licensee in ordinary course of business takes its rights

under a nonexclusive license free of a security interest in the

general intangible created by the licensor, even if the security

interest is perfected and the licensee knows of its existence.

(c) A lessee in ordinary course of business takes its leasehold

interest free of a security interest in the goods created by the

lessor, even if the security interest is perfected and the lessee

knows of its existence.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.322. PRIORITIES AMONG CONFLICTING SECURITY INTERESTS IN

AND AGRICULTURAL LIENS ON SAME COLLATERAL. (a) Except as

otherwise provided in this section, priority among conflicting

security interests and agricultural liens in the same collateral

is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural

liens rank according to priority in time of filing or perfection.

Priority dates from the earlier of the time a filing covering the

collateral is first made or the security interest or agricultural

lien is first perfected, if there is no period thereafter when

there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has

priority over a conflicting unperfected security interest or

agricultural lien.

(3) The first security interest or agricultural lien to attach

or become effective has priority if conflicting security

interests and agricultural liens are unperfected.

(b) For the purposes of Subsection (a)(1):

(1) the time of filing or perfection as to a security interest

in collateral is also the time of filing or perfection as to a

security interest in proceeds; and

(2) the time of filing or perfection as to a security interest

in collateral supported by a supporting obligation is also the

time of filing or perfection as to a security interest in the

supporting obligation.

(c) Except as otherwise provided in Subsection (f), a security

interest in collateral that qualifies for priority over a

conflicting security interest under Section 9.327, 9.328, 9.329,

9.330, or 9.331 also has priority over a conflicting security

interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the

collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all

intervening proceeds are cash proceeds, proceeds of the same type

as the collateral, or an account relating to the collateral.

(d) Subject to Subsection (e) and except as otherwise provided

in Subsection (f), if a security interest in chattel paper,

deposit accounts, negotiable documents, instruments, investment

property, or letter-of-credit rights is perfected by a method

other than filing, conflicting perfected security interests in

proceeds of the collateral rank according to priority in time of

filing.

(e) Subsection (d) applies only if the proceeds of the

collateral are not cash proceeds, chattel paper, negotiable

documents, instruments, investment property, or letter-of-credit

rights.

(f) Subsections (a)-(e) are subject to:

(1) Subsection (g) and the other provisions of this subchapter;

(2) Section 4.210 with respect to a security interest of a

collecting bank;

(3) Section 5.118 with respect to a security interest of an

issuer or nominated person; and

(4) Section 9.110 with respect to a security interest arising

under Chapter 2 or 2A.

(g) A perfected agricultural lien on collateral has priority

over a conflicting security interest in or agricultural lien on

the same collateral if the statute creating the agricultural lien

so provides.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.323. FUTURE ADVANCES. (a) Except as otherwise provided

in Subsection (c), for purposes of determining the priority of a

perfected security interest under Section 9.322(a)(1), perfection

of the security interest dates from the time an advance is made

to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 9.309 when it attaches; or

(B) temporarily under Section 9.312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or

while the security interest is perfected by a method other than

under Section 9.309 or 9.312(e), (f), or (g).

(b) Except as otherwise provided in Subsection (c), a security

interest is subordinate to the rights of a person that becomes a

lien creditor to the extent that the security interest secures an

advance made more than 45 days after the person becomes a lien

creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of

the lien.

(c) Subsections (a) and (b) do not apply to a security interest

held by a secured party that is a buyer of accounts, chattel

paper, payment intangibles, or promissory notes or a consignor.

(d) Except as otherwise provided in Subsection (e), a buyer of

goods other than a buyer in ordinary course of business takes

free of a security interest to the extent that it secures

advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's

purchase; or

(2) 45 days after the purchase.

(e) Subsection (d) does not apply if the advance is made

pursuant to a commitment entered into without knowledge of the

buyer's purchase and before the expiration of the 45-day period.

(f) Except as otherwise provided in Subsection (g), a lessee of

goods, other than a lessee in ordinary course of business, takes

the leasehold interest free of a security interest to the extent

that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease;

or

(2) 45 days after the lease contract becomes enforceable.

(g) Subsection (f) does not apply if the advance is made

pursuant to a commitment entered into without knowledge of the

lease and before the expiration of the 45-day period.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001. Amended by Acts 2001, 77th Leg., ch. 705, Sec. 7, eff. June

13, 2001.

Sec. 9.324. PRIORITY OF PURCHASE-MONEY SECURITY INTERESTS. (a)

Except as otherwise provided in Subsection (g), a perfected

purchase-money security interest in goods other than inventory or

livestock has priority over a conflicting security interest in

the same goods, and, except as otherwise provided in Section

9.327, a perfected security interest in its identifiable proceeds

also has priority, if the purchase-money security interest is

perfected when the debtor receives possession of the collateral

or within 20 days thereafter.

(b) Subject to Subsection (c) and except as otherwise provided

in Subsection (g), a perfected purchase-money security interest

in inventory has priority over a conflicting security interest in

the same inventory, has priority over a conflicting security

interest in chattel paper or an instrument constituting proceeds

of the inventory and in proceeds of the chattel paper, if so

provided in Section 9.330, and, except as otherwise provided in

Section 9.327, also has priority in identifiable cash proceeds of

the inventory to the extent the identifiable cash proceeds are

received on or before the delivery of the inventory to a buyer,

if:

(1) the purchase-money security interest is perfected when the

debtor receives possession of the inventory;

(2) except where excused by Section 9.343 (oil and gas

production), the purchase-money secured party sends an

authenticated notification to the holder of the conflicting

security interest;

(3) the holder of the conflicting security interest receives any

required notification within five years before the debtor

receives possession of the inventory; and

(4) the notification states that the person sending the

notification has or expects to acquire a purchase-money security

interest in inventory of the debtor and describes the inventory.

(c) Subsections (b)(2)-(4) apply only if the holder of the

conflicting security interest had filed a financing statement

covering the same types of inventory:

(1) if the purchase-money security interest is perfected by

filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily

perfected without filing or possession under Section 9.312(f),

before the beginning of the 20-day period under that subsection.

(d) Subject to Subsection (e) and except as otherwise provided

in Subsection (g), a perfected purchase-money security interest

in livestock that are farm products has priority over a

conflicting security interest in the same livestock, and, except

as otherwise provided in Section 9.327, a perfected security

interest in their identifiable proceeds and identifiable products

in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the

debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated

notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the

notification within six months before the debtor receives

possession of the livestock; and

(4) the notification states that the person sending the

notification has or expects to acquire a purchase-money security

interest in livestock of the debtor and describes the livestock.

(e) Subsections (d)(2)-(4) apply only if the holder of the

conflicting security interest had filed a financing statement

covering the same types of livestock:

(1) if the purchase-money security interest is perfected by

filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily

perfected without filing or possession under Section 9.312(f),

before the beginning of the 20-day period under that subsection.

(f) Except as otherwise provided in Subsection (g), a perfected

purchase-money security interest in software has priority over a

conflicting security interest in the same collateral, and, except

as otherwise provided in Section 9.327, a perfected security

interest in its identifiable proceeds also has priority, to the

extent that the purchase-money security interest in the goods in

which the software was acquired for use has priority in the goods

and proceeds of the goods under this section.

(g) If more than one security interest qualifies for priority in

the same collateral under Subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all

or part of the price of the collateral has priority over a

security interest securing an obligation incurred for value given

to enable the debtor to acquire rights in or the use of

collateral; and

(2) in all other cases, Section 9.322(a) applies to the

qualifying security interests.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.325. PRIORITY OF SECURITY INTERESTS IN TRANSFERRED

COLLATERAL. (a) Except as otherwise provided in Subsection (b),

a security interest created by a debtor is subordinate to a

security interest in the same collateral created by another

person if:

(1) the debtor acquired the collateral subject to the security

interest created by the other person;

(2) the security interest created by the other person was

perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is

unperfected.

(b) Subsection (a) subordinates a security interest only if the

security interest:

(1) otherwise would have priority solely under Section 9.322(a)

or 9.324; or

(2) arose solely under Section 2.711(c) or 2A.508(e).

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.326. PRIORITY OF SECURITY INTERESTS CREATED BY NEW

DEBTOR. (a) Subject to Subsection (b), a security interest

created by a new debtor that is perfected by a filed financing

statement that is effective solely under Section 9.508 in

collateral in which a new debtor has or acquires rights is

subordinate to a security interest in the same collateral that is

perfected other than by a filed financing statement that is

effective solely under Section 9.508.

(b) The other provisions of this subchapter determine the

priority among conflicting security interests in the same

collateral perfected by filed financing statements that are

effective solely under Section 9.508. However, if the security

agreements to which a new debtor became bound as debtor were not

entered into by the same original debtor, the conflicting

security interests rank according to priority in time of the new

debtor's having become bound.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.327. PRIORITY OF SECURITY INTERESTS IN DEPOSIT ACCOUNT.

The following rules govern priority among conflicting security

interests in the same deposit account:

(1) A security interest held by a secured party having control

of the deposit account under Section 9.104 has priority over a

conflicting security interest held by a secured party that does

not have control.

(2) Except as otherwise provided in Subdivisions (3) and (4),

security interests perfected by control under Section 9.314 rank

according to priority in time of obtaining control.

(3) Except as otherwise provided in Subdivision (4), a security

interest held by the bank with which the deposit account is

maintained has priority over a conflicting security interest held

by another secured party.

(4) A security interest perfected by control under Section

9.104(a)(3) has priority over a security interest held by the

bank with which the deposit account is maintained.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.328. PRIORITY OF SECURITY INTERESTS IN INVESTMENT

PROPERTY. The following rules govern priority among conflicting

security interests in the same investment property:

(1) A security interest held by a secured party having control

of investment property under Section 9.106 has priority over a

security interest held by a secured party that does not have

control of the investment property.

(2) Except as otherwise provided in Subdivisions (3) and (4),

conflicting security interests held by secured parties each of

which has control under Section 9.106 rank according to priority

in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a

securities account and:

(i) if the secured party obtained control under Section

8.106(d)(1), the secured party's becoming the person for which

the securities account is maintained;

(ii) if the secured party obtained control under Section

8.106(d)(2), the securities intermediary's agreement to comply

with the secured party's entitlement orders with respect to

security entitlements carried or to be carried in the securities

account; or

(iii) if the secured party obtained control through another

person under Section 8.106(d)(3), the time on which priority

would be based under this subdivision if the other person were

the secured party; or

(C) if the collateral is a commodity contract carried with a

commodity intermediary, the satisfaction of the requirement for

control specified in Section 9.106(b)(2) with respect to

commodity contracts carried or to be carried with the commodity

intermediary.

(3) A security interest held by a securities intermediary in a

security entitlement or a securities account maintained with the

securities intermediary has priority over a conflicting security

interest held by another secured party.

(4) A security interest held by a commodity intermediary in a

commodity contract or a commodity account maintained with the

commodity intermediary has priority over a conflicting security

interest held by another secured party.

(5) A security interest in a certificated security in registered

form that is perfected by taking delivery under Section 9.313(a)

and not by control under Section 9.314 has priority over a

conflicting security interest perfected by a method other than

control.

(6) Conflicting security interests created by a broker,

securities intermediary, or commodity intermediary that are

perfected without control under Section 9.106 rank equally.

(7) In all other cases, priority among conflicting security

interests in investment property is governed by Sections 9.322

and 9.323.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.329. PRIORITY OF SECURITY INTERESTS IN LETTER-OF-CREDIT

RIGHT. The following rules govern priority among conflicting

security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control

of the letter-of-credit right under Section 9.107 has priority to

the extent of its control over a conflicting security interest

held by a secured party that does not have control.

(2) Security interests perfected by control under Section 9.314

rank according to priority in time of obtaining control.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.330. PRIORITY OF PURCHASER OF CHATTEL PAPER OR

INSTRUMENT. (a) A purchaser of chattel paper has priority over

a security interest in the chattel paper that is claimed merely

as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's

business, the purchaser gives new value and takes possession of

the chattel paper or obtains control of the chattel paper under

Section 9.105; and

(2) the chattel paper does not indicate that it has been

assigned to an identified assignee other than the purchaser.

(b) A purchaser of chattel paper has priority over a security

interest in the chattel paper that is claimed other than merely

as proceeds of inventory subject to a security interest if the

purchaser gives new value and takes possession of the chattel

paper or obtains control of the chattel paper under Section 9.105

in good faith, in the ordinary course of the purchaser's

business, and without knowledge that the purchase violates the

rights of the secured party.

(c) Except as otherwise provided in Section 9.327, a purchaser

having priority in chattel paper under Subsection (a) or (b) also

has priority in proceeds of the chattel paper to the extent that:

(1) Section 9.322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the

chattel paper or cash proceeds of the specific goods, even if the

purchaser's security interest in the proceeds is unperfected.

(d) Except as otherwise provided in Section 9.331(a), a

purchaser of an instrument has priority over a security interest

in the instrument perfected by a method other than possession if

the purchaser gives value and takes possession of the instrument

in good faith and without knowledge that the purchase violates

the rights of the secured party.

(e) For purposes of Subsections (a) and (b), the holder of a

purchase-money security interest in inventory gives new value for

chattel paper constituting proceeds of the inventory.

(f) For purposes of Subsections (b) and (d), if chattel paper or

an instrument indicates that it has been assigned to an

identified secured party other than the purchaser, a purchaser of

the chattel paper or instrument has knowledge that the purchase

violates the rights of the secured party.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.331. PRIORITY OF RIGHTS OF PURCHASERS OF INSTRUMENTS,

DOCUMENTS, AND SECURITIES UNDER OTHER CHAPTERS; PRIORITY OF

INTERESTS IN FINANCIAL ASSETS AND SECURITY ENTITLEMENTS UNDER

CHAPTER 8. (a) This chapter does not limit the rights of a

holder in due course of a negotiable instrument, a holder to

which a negotiable document of title has been duly negotiated, or

a protected purchaser of a security. These holders or purchasers

take priority over an earlier security interest, even if

perfected, to the extent provided in Chapters 3, 7, and 8.

(b) This chapter does not limit the rights of or impose

liability on a person to the extent that the person is protected

against the assertion of a claim under Chapter 8.

(c) Filing under this chapter does not constitute notice of a

claim or defense to the holders, or purchasers, or persons

described in Subsections (a) and (b).

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001. Amended by Acts 2001, 77th Leg., ch. 705, Sec. 8, eff. June

13, 2001.

Sec. 9.332. TRANSFER OF MONEY; TRANSFER OF FUNDS FROM DEPOSIT

ACCOUNT. (a) A transferee of money takes the money free of a

security interest unless the transferee acts in collusion with

the debtor in violating the rights of the secured party.

(b) A transferee of funds from a deposit account takes the funds

free of a security interest in the deposit account unless the

transferee acts in collusion with the debtor in violating the

rights of the secured party.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.333. PRIORITY OF CERTAIN LIENS ARISING BY OPERATION OF

LAW. (a) In this section, "possessory lien" means an interest,

other than a security interest or an agricultural lien:

(1) that secures payment or performance of an obligation for

services or materials furnished with respect to goods by a person

in the ordinary course of the person's business;

(2) that is created by statute or rule of law in favor of the

person; and

(3) whose effectiveness depends on the person's possession of

the goods.

(b) A possessory lien on goods has priority over a security

interest in the goods unless the lien is created by a statute

that expressly provides otherwise.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.334. PRIORITY OF SECURITY INTERESTS IN FIXTURES AND

CROPS. (a) A security interest under this chapter may be

created in goods that are fixtures or may continue in goods that

become fixtures. A security interest does not exist under this

chapter in ordinary building materials incorporated into an

improvement on land.

(b) This chapter does not prevent creation of an encumbrance

upon fixtures under real property law.

(c) In cases not governed by Subsections (d)-(h), a security

interest in fixtures is subordinate to a conflicting interest of

an encumbrancer or owner of the related real property other than

the debtor.

(d) Except as otherwise provided in Subsection (h), a perfected

security interest in fixtures has priority over the conflicting

interest of an encumbrancer or owner of the real property if the

debtor has an interest of record in or is in possession of the

real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the

goods become fixtures; and

(3) the security interest is perfected by a fixture filing

before the goods become fixtures or within 20 days thereafter.

(e) A perfected security interest in fixtures has priority over

a conflicting interest of an encumbrancer or owner of the real

property if:

(1) the debtor has an interest of record in the real property or

is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the

encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor

in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is

perfected by any method permitted by this chapter and the

fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in

the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property

obtained by legal or equitable proceedings after the security

interest was perfected by any method permitted by this chapter;

or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home

transaction; and

(B) perfected pursuant to a statute described in Section

9.311(a)(2).

(f) A security interest in fixtures, whether or not perfected,

has priority over the conflicting interest of an encumbrancer or

owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record,

consented to the security interest or disclaimed an interest in

the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the

encumbrancer or owner.

(g) The priority of the security interest under Subsection

(f)(2) continues for a reasonable time if the debtor's right to

remove the goods as against the encumbrancer or owner terminates.

(h) A mortgage is a construction mortgage to the extent that it

secures an obligation incurred for the construction of an

improvement on land, including the acquisition cost of the land,

if a recorded record of the mortgage so indicates. Except as

otherwise provided in Subsections (e) and (f), a security

interest in fixtures is subordinate to a construction mortgage if

a record of the mortgage is recorded before the goods become

fixtures before the completion of the construction. A mortgage

has this priority to the same extent as a construction mortgage

to the extent that it is given to refinance a construction

mortgage.

(i) A perfected security interest in crops growing on real

property has priority over a conflicting interest of an

encumbrancer or owner of the real property if the debtor has an

interest of record in or is in possession of the real property.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001. Amended by Acts 2001, 77th Leg., ch. 705, Sec. 9, eff. June

13, 2001.

Sec. 9.335. ACCESSIONS. (a) A security interest may be created

in an accession and continues in collateral that becomes an

accession.

(b) If a security interest is perfected when the collateral

becomes an accession, the security interest remains perfected in

the collateral.

(c) Except as otherwise provided in Subsection (d), the other

provisions of this subchapter determine the priority of a

security interest in an accession.

(d) A security interest in an accession is subordinate to a

security interest in the whole that is perfected by compliance

with the requirements of a certificate-of-title statute under

Section 9.311(b).

(e) After default, subject to Subchapter F, a secured party may

remove an accession from other goods if the security interest in

the accession has priority over the claims of every person having

an interest in the whole.

(f) A secured party that removes an accession from other goods

under Subsection (e) shall promptly reimburse any holder of a

security interest or other lien on, or owner of, the whole or the

other goods, other than the debtor, for the cost of repair of any

physical injury to the whole or the other goods. The secured

party need not reimburse the holder or owner for any diminution

in value of the whole or the other goods caused by the absence of

the accession removed or by any necessity for replacing it. A

person entitled to reimbursement may refuse permission to remove

until the secured party gives adequate assurance for the

performance of the obligation to reimburse.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.336. COMMINGLED GOODS. (a) In this section, "commingled

goods" means goods that are physically united with other goods in

such a manner that their identity is lost in a product or mass.

(b) A security interest does not exist in commingled goods as

such. However, a security interest may attach to a product or

mass that results when goods become commingled goods.

(c) If collateral becomes commingled goods, a security interest

attaches to the product or mass.

(d) If a security interest in collateral is perfected before the

collateral becomes commingled goods, the security interest that

attaches to the product or mass under Subsection (c) is

perfected.

(e) Except as otherwise provided in Subsection (f), the other

provisions of this subchapter determine the priority of a

security interest that attaches to the product or mass under

Subsection (c).

(f) If more than one security interest attaches to the product

or mass under Subsection (c), the following rules determine

priority:

(1) A security interest that is perfected under Subsection (d)

has priority over a security interest that is unperfected at the

time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under

Subsection (d), the security interests rank equally in proportion

to the value of the collateral at the time it became commingled

goods.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001. Amended by Acts 2001, 77th Leg., ch. 705, Sec. 10, eff.

June 13, 2001.

Sec. 9.337. PRIORITY OF SECURITY INTERESTS IN GOODS COVERED BY

CERTIFICATE OF TITLE. If, while a security interest in goods is

perfected by any method under the law of another jurisdiction,

this state issues a certificate of title that does not show that

the goods are subject to the security interest or contain a

statement that they may be subject to security interests not

shown on the certificate:

(1) a buyer of the goods, other than a person in the business of

selling goods of that kind, takes free of the security interest

if the buyer gives value and receives delivery of the goods after

issuance of the certificate and without knowledge of the security

interest; and

(2) the security interest is subordinate to a conflicting

security interest in the goods that attaches, and is perfected

under Section 9.311(b), after issuance of the certificate and

without the conflicting secured party's knowledge of the security

interest.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.338. PRIORITY OF SECURITY INTEREST OR AGRICULTURAL LIEN

PERFECTED BY FILED FINANCING STATEMENT PROVIDING CERTAIN

INCORRECT INFORMATION. If a security interest or agricultural

lien is perfected by a filed financing statement providing

information described in Section 9.516(b)(5) that is incorrect at

the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to

a conflicting perfected security interest in the collateral to

the extent that the holder of the conflicting security interest

gives value in reasonable reliance upon the incorrect

information; and

(2) a purchaser, other than a secured party, of the collateral

takes free of the security interest or agricultural lien to the

extent that, in reasonable reliance upon the incorrect

information, the purchaser gives value and, in the case of

tangible chattel paper, tangible documents, goods, instruments,

or a security certificate, receives delivery of the collateral.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 29, eff. September 1, 2005.

Sec. 9.339. PRIORITY SUBJECT TO SUBORDINATION. This chapter

does not preclude subordination by agreement by a person entitled

to priority.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.340. EFFECTIVENESS OF RIGHT OF RECOUPMENT OR SET-OFF

AGAINST DEPOSIT ACCOUNT. (a) Except as otherwise provided in

Subsection (c), a bank with which a deposit account is maintained

may exercise any right of recoupment or set-off against a secured

party that holds a security interest in the deposit account.

(b) Except as otherwise provided in Subsection (c), the

application of this chapter to a security interest in a deposit

account does not affect a right of recoupment or set-off of the

secured party as to a deposit account maintained with the secured

party.

(c) The exercise by a bank of a set-off against a deposit

account is ineffective against a secured party that holds a

security interest in the deposit account that is perfected by

control under Section 9.104(a)(3), if the set-off is based on a

claim against the debtor.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.341. BANK'S RIGHTS AND DUTIES WITH RESPECT TO DEPOSIT

ACCOUNT. Except as otherwise provided in Section 9.340(c), and

unless the bank otherwise agrees in an authenticated record, a

bank's rights and duties with respect to a deposit account

maintained with the bank are not terminated, suspended, or

modified by:

(1) the creation, attachment, or perfection of a security

interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.342. BANK'S RIGHT TO REFUSE TO ENTER INTO OR DISCLOSE

EXISTENCE OF CONTROL AGREEMENT. This chapter does not require a

bank to enter into an agreement of the kind described in Section

9.104(a)(2), even if its customer so requests or directs. A bank

that has entered into such an agreement is not required to

confirm the existence of the agreement to another person unless

requested to do so by its customer.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.343. OIL AND GAS INTERESTS: SECURITY INTEREST PERFECTED

WITHOUT FILING; STATUTORY LIEN. (a) This section provides a

security interest in favor of interest owners, as secured

parties, to secure the obligations of the first purchaser of oil

and gas production, as debtor, to pay the purchase price. An

authenticated record giving the interest owner a right under real

property law operates as a security agreement created under this

chapter. The act of the first purchaser in signing an agreement

to purchase oil or gas production, in issuing a division order,

or in making any other voluntary communication to the interest

owner or any governmental agency recognizing the interest owner's

right operates as an authentication of a security agreement in

accordance with Section 9.203(b) for purposes of this chapter.

(b) The security interest provided by this section is perfected

automatically without the filing of a financing statement. If the

interest of the secured party is evidenced by a deed, mineral

deed, reservation in either, oil or gas lease, assignment, or any

other such record recorded in the real property records of a

county clerk, that record is effective as a filed financing

statement for purposes of this chapter, but no fee is required

except a fee that is otherwise required by the county clerk, and

there is no requirement of refiling every five years to maintain

effectiveness of the filing.

(c) The security interest exists in oil and gas production, and

also in the identifiable proceeds of that production owned by,

received by, or due to the first purchaser:

(1) for an unlimited time if:

(A) the proceeds are oil or gas production, inventory of raw,

refined, or manufactured oil or gas production, or rights to or

products of any of those, although the sale of those proceeds by

a first purchaser to a buyer in the ordinary course of business

as provided in Subsection (e) cuts off the security interest in

those proceeds;

(B) the proceeds are accounts, chattel paper, instruments,

documents, or payment intangibles; or

(C) the proceeds are cash proceeds, as defined in Section 9.102;

and

(2) for the length of time provided in Section 9.315 for all

other proceeds.

(d) This section creates a lien that secures the payment of all

taxes that are or should be withheld or paid by the first

purchaser and a lien that secures the rights of any person who

would be entitled to a security interest under Subsection (a)

except for lack of any adoption of a security agreement by the

first purchaser or a lack of possession or record required by

Section 9.203 for the security interest to be enforceable.

(e) The security interests and liens created by this section

have priority over any purchaser who is not a buyer in the

ordinary course of the first purchaser's business, but are cut

off by the sale to a buyer from the first purchaser who is in the

ordinary course of the first purchaser's business under Section

9.320(a). But in either case, whether or not the buyer from the

first purchaser is in ordinary course, a security interest will

continue in the proceeds of the sale by the first purchaser as

provided in Subsection (c).

(f) The security interests and all liens created by this section

have the following priorities over other Chapter 9 security

interests:

(1) A security interest created by this section is treated as a

purchase-money security interest for purposes of determining its

relative priority under Section 9.324 over other security

interests not provided for by this section. A holder of a

security interest created under this section is not required to

give the written notice every five years as provided in Section

9.324(b)(3) to have purchase-money priority over a security

interest with a prior financing statement covering inventory.

(2) A statutory lien is subordinate to all other perfected

Chapter 9 security interests and has priority over unperfected

Chapter 9 security interests and the lien creditors, buyers, and

transferees mentioned in Section 9.317.

(g) The security interests and liens created by this section

have the following priorities among themselves:

(1) If a record effective as a filed financing statement under

Subsection (b) exists, the security interests perfected by that

record have priority over a security interest automatically

perfected without filing under Subsection (b). If several

security interests perfected by records exist, they have the same

priority among themselves as established by real property law for

interests in oil and gas in place. If real property law

establishes no priority among them, they share priority pro rata.

(2) A security interest perfected automatically without filing

under Subsection (b) has priority over a lien created under

Subsection (d).

(3) A nontax lien under Subsection (d) has priority over a lien

created under that subsection that secures the payment of taxes.

(h) The priorities for statutory liens mentioned in Section

9.333 do not apply to any security interest or statutory lien

created by this section. But if a pipeline common carrier has a

statutory or tariff lien that is effective and enforceable

against a trustee in bankruptcy and not invalidated by the

Federal Tax Lien Act, that lien has priority over the security

interests and statutory liens created by this section.

(i) If oil or gas production in which there are security

interests or statutory liens created by this section is

commingled with inventory or other production, the rules of

Section 9.336 apply.

(j) A security interest or statutory lien created by this

section remains effective against the debtor and perfected

against the debtor's creditors even if assigned, regardless of

whether the assignment is perfected against the assignor's

creditors. If a deed, mineral deed, assignment of oil and gas

lease, or other such record evidencing the assignment is filed in

the real property records of the county, it will have the same

effect as filing an amended financing statement under Section

9.514.

(k) This section does not impair an operator's right to set-off

or withhold funds from other interest owners as security for or

in satisfaction of any debt or security interest. In case of a

dispute between an operator and another interest owner, a good

faith tender of funds by anyone to the person who the operator

and other interest owner agree on, to a person who otherwise

shows himself or herself to be the one entitled to the funds, or

to a court of competent jurisdiction in the event of litigation

or bankruptcy operates as a tender of the funds to both.

(l) A first purchaser who acts in good faith may terminate an

interest owner's security interest or statutory lien under this

section by paying, or by making and keeping open a tender of, the

amount the first purchaser believes to be due to the interest

owner:

(1) if the interest owner's rights are to oil or gas production

or its proceeds, either to the operator alone, in which event the

operator is considered the first purchaser, or to some

combination of the interest owner and the operator, as the first

purchaser chooses;

(2) whatever the nature of the production to which the interest

owner has rights, to the person that the interest owner agreed to

or acquiesced in; or

(3) to a court of competent jurisdiction in the event of

litigation or bankruptcy.

(m) A person who buys from a first purchaser can ensure that the

person buys free and clear of an interest owner's security

interest or statutory lien under this section:

(1) by buying in the ordinary course of the first purchaser's

business from the first purchaser under Section 9.320(a);

(2) by obtaining the interest owner's consent to the sale under

Section 9.315(a)(1);

(3) by ensuring that the first purchaser has paid the interest

owner or, provided that gas production is involved, or the

interest owner has so agreed or acquiesced, by ensuring that the

first purchaser has paid the interest owner's operator; or

(4) by ensuring that the person or the first purchaser or some

other person has withheld funds sufficient to pay amounts in

dispute and has maintained a tender of those funds to whoever

shows himself or herself to be the person entitled.

(n) If a tender under Subsection (m)(4) that is valid thereafter

fails, the security interest and liens governed by this section

remain effective.

(o) In addition to the usual remedy of sequestration available

to secured parties, and the remedies given in Subchapter F, the

holders of security interests and liens created by this section

have available to them, to the extent constitutionally permitted,

the remedies of replevin, attachment, and garnishment to assist

them in realizing upon their rights.

(p) The rights of any person claiming under a security interest

or lien created by this section are governed by the other

provisions of this chapter except to the extent that this section

necessarily displaces those provisions. This section does not

invalidate or otherwise affect the interests of any person in any

real property before severance of any oil or gas production.

(q) The security interest created under Subsections (a) and (b)

do not apply to proceeds of gas production that have been

withheld, in cash or account form, by a purchaser under Section

201.204(c), Tax Code.

(r) In this section:

(1) "Oil and gas production" means any oil, natural gas,

condensate of either, natural gas liquids, other gaseous, liquid,

or dissolved hydrocarbons, sulfur, or helium, or other substance

produced as a by-product or adjunct to their production, or any

combination of these, which is severed, extracted, or produced

from the ground, the seabed, or other submerged lands within the

jurisdiction of this state. Any such substance, including

recoverable or recovered natural gas liquids, that is transported

to or in a natural gas pipeline or natural gas gathering system,

or otherwise transported or sold for use as natural gas, or is

transported or sold for the extraction of helium or natural gas

liquids is "gas production." Any such substance that is

transported or sold to persons and for purposes not included in

the foregoing natural gas definition is "oil production."

(2) "Interest owner" means a person owning an entire or

fractional interest of any kind or nature in oil or gas

production at the time of severance, or a person who has an

express, implied, or constructive right to receive a monetary

payment determined by the value of oil or gas production or by

the amount of production.

(3) "First purchaser" means the first person that purchases oil

or gas production from an operator or interest owner after the

production is severed, or an operator that receives production

proceeds from a third-party purchaser who acts in good faith

under a division order or other agreement authenticated by the

operator under which the operator collects proceeds of production

on behalf of other interest owners. To the extent the operator

receives proceeds attributable to the interest of other interest

owners from a third-party purchaser who acts in good faith under

a division order or other agreement authenticated by such

operator, the operator is considered to be the first purchaser of

the production for all purposes under this section,

notwithstanding the characterization of other persons as first

purchasers under other laws or regulations. To the extent the

operator has not received from the third-party purchaser proceeds

attributable to the operator's interest and the interest of other

interest owners, the operator is not considered the first

purchaser for the purposes of this section and is entitled to all

rights and benefits under this section. Nothing in this section

impairs or affects any rights otherwise held by a royalty owner

to take its share of oil in kind or receive payment directly from

a third-party purchaser for the royalty owner's share of oil

production with or without a previously made agreement.

(4) "Operator" means a person engaged in the business of

severing oil or gas production from the ground, whether for the

person alone, only for other persons, or for the person and

others.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

SUBCHAPTER D. RIGHTS OF THIRD PARTIES

Sec. 9.401. ALIENABILITY OF DEBTOR'S RIGHTS. (a) Except as

otherwise provided in Subsection (b) and Sections 9.406, 9.407,

9.408, and 9.409, whether a debtor's rights in collateral may be

voluntarily or involuntarily transferred is governed by law other

than this chapter.

(b) An agreement between the debtor and secured party that

prohibits a transfer of the debtor's rights in collateral or

makes the transfer a default does not prevent the transfer from

taking effect.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.402. SECURED PARTY NOT OBLIGATED ON CONTRACT OF DEBTOR OR

IN TORT. The existence of a security interest, agricultural

lien, or authority given to a debtor to dispose of or use

collateral, without more, does not subject a secured party to

liability in contract or tort for the debtor's acts or omissions.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.403. AGREEMENT NOT TO ASSERT DEFENSES AGAINST ASSIGNEE.

(a) In this section, "value" has the meaning provided in Section

3.303(a).

(b) Except as otherwise provided in this section, an agreement

between an account debtor and an assignor not to assert against

an assignee any claim or defense that the account debtor may have

against the assignor is enforceable by an assignee that takes an

assignment:

(1) for value;

(2) in good faith;

(3) without notice of a claim of a property or possessory right

to the property assigned; and

(4) without notice of a defense or claim in recoupment of the

type that may be asserted against a person entitled to enforce a

negotiable instrument under Section 3.305(a).

(c) Subsection (b) does not apply to defenses of a type that may

be asserted against a holder in due course of a negotiable

instrument under Section 3.305(b).

(d) In a consumer transaction, if a record evidences the account

debtor's obligation, law other than this chapter requires that

the record include a statement to the effect that the rights of

an assignee are subject to claims or defenses that the account

debtor could assert against the original obligee, and the record

does not include such a statement:

(1) the record has the same effect as if the record included

such a statement; and

(2) the account debtor may assert against an assignee those

claims and defenses that would have been available if the record

included such a statement.

(e) This section is subject to law other than this chapter that

establishes a different rule for an account debtor who is an

individual and who incurred the obligation primarily for

personal, family, or household purposes.

(f) Except as otherwise provided in Subsection (d), this section

does not displace law other than this chapter that gives effect

to an agreement by an account debtor not to assert a claim or

defense against an assignee.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.404. RIGHTS ACQUIRED BY ASSIGNEE; CLAIMS AND DEFENSES

AGAINST ASSIGNEE. (a) Unless an account debtor has made an

enforceable agreement not to assert defenses or claims, and

subject to Subsections (b)-(e), the rights of an assignee are

subject to:

(1) all terms of the agreement between the account debtor and

assignor and any defense or claim in recoupment arising from the

transaction that gave rise to the contract; and

(2) any other defense or claim of the account debtor against the

assignor that accrues before the account debtor receives a

notification of the assignment authenticated by the assignor or

the assignee.

(b) Subject to Subsection (c) and except as otherwise provided

in Subsection (d), the claim of an account debtor against an

assignor may be asserted against an assignee under Subsection (a)

only to reduce the amount the account debtor owes.

(c) This section is subject to law other than this chapter that

establishes a different rule for an account debtor who is an

individual and who incurred the obligation primarily for

personal, family, or household purposes.

(d) In a consumer transaction, if a record evidences the account

debtor's obligation, law other than this chapter requires that

the record include a statement to the effect that the account

debtor's recovery against an assignee with respect to claims and

defenses against the assignor may not exceed amounts paid by the

account debtor under the record, and the record does not include

such a statement, the extent to which a claim of an account

debtor against the assignor may be asserted against an assignee

is determined as if the record included such a statement.

(e) This section does not apply to an assignment of a

health-care-insurance receivable.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.405. MODIFICATION OF ASSIGNED CONTRACT. (a) A

modification of or substitution for an assigned contract is

effective against an assignee if made in good faith. The assignee

acquires corresponding rights under the modified or substituted

contract. The assignment may provide that the modification or

substitution is a breach of contract by the assignor. This

subsection is subject to Subsections (b)-(d).

(b) Subsection (a) applies to the extent that:

(1) the right to payment or a part thereof under an assigned

contract has not been fully earned by performance; or

(2) the right to payment or a part thereof has been fully earned

by performance and the account debtor has not received

notification of the assignment under Section 9.406(a).

(c) This section is subject to law other than this chapter that

establishes a different rule for an account debtor who is an

individual and who incurred the obligation primarily for

personal, family, or household purposes.

(d) This section does not apply to an assignment of a

health-care-insurance receivable.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.406. DISCHARGE OF ACCOUNT DEBTOR; NOTIFICATION OF

ASSIGNMENT; IDENTIFICATION AND PROOF OF ASSIGNMENT; RESTRICTIONS

ON ASSIGNMENT OF ACCOUNTS, CHATTEL PAPER, PAYMENT INTANGIBLES,

AND PROMISSORY NOTES INEFFECTIVE. (a) Subject to Subsections

(b)-(i), an account debtor on an account, chattel paper, or a

payment intangible may discharge its obligation by paying the

assignor until, but not after, the account debtor receives a

notification, authenticated by the assignor or the assignee, that

the amount due or to become due has been assigned and that

payment is to be made to the assignee. After receipt of the

notification, the account debtor may discharge its obligation by

paying the assignee and may not discharge the obligation by

paying the assignor.

(b) Subject to Subsection (h), notification is ineffective under

Subsection (a):

(1) if it does not reasonably identify the rights assigned;

(2) to the extent that an agreement between an account debtor

and a seller of a payment intangible limits the account debtor's

duty to pay a person other than the seller and the limitation is

effective under law other than this chapter; or

(3) at the option of an account debtor, if the notification

notifies the account debtor to make less than the full amount of

any installment or other periodic payment to the assignee, even

if:

(A) only a portion of the account, chattel paper, or payment

intangible has been assigned to that assignee;

(B) a portion has been assigned to another assignee; or

(C) the account debtor knows that the assignment to that

assignee is limited.

(c) Subject to Subsection (h), if requested by the account

debtor, an assignee shall seasonably furnish reasonable proof

that the assignment has been made. Unless the assignee complies,

the account debtor may discharge its obligation by paying the

assignor, even if the account debtor has received a notification

under Subsection (a).

(d) Except as otherwise provided in Subsection (e) and Sections

2A.303 and 9.407, and subject to Subsection (h), a term in an

agreement between an account debtor and an assignor or in a

promissory note is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of the account

debtor or person obligated on the promissory note to the

assignment or transfer of, or the creation, attachment,

perfection, or enforcement of a security interest in, the

account, chattel paper, payment intangible, or promissory note;

or

(2) provides that the assignment or transfer or the creation,

attachment, perfection, or enforcement of the security interest

may give rise to a default, breach, right of recoupment, claim,

defense, termination, right of termination, or remedy under the

account, chattel paper, payment intangible, or promissory note.

(e) Subsection (d) does not apply to the sale of a payment

intangible or promissory note.

(f) Except as otherwise provided in Sections 2A.303 and 9.407,

and subject to Subsections (h) and (i), a rule of law, statute,

or regulation that prohibits, restricts, or requires the consent

of a government, governmental body or official, or account debtor

to the assignment or transfer of, or creation of a security

interest in, an account or chattel paper is ineffective to the

extent that the rule of law, statute, or regulation:

(1) prohibits, restricts, or requires the consent of the

government, governmental body or official, or account debtor to

the assignment or transfer of, or the creation, attachment,

perfection, or enforcement of a security interest in, the account

or chattel paper; or

(2) provides that the assignment or transfer or the creation,

attachment, perfection, or enforcement of the security interest

may give rise to a default, breach, right of recoupment, claim,

defense, termination, right of termination, or remedy under the

account or chattel paper.

(g) Subject to Subsection (h), an account debtor may not waive

or vary its option under Subsection (b)(3).

(h) This section is subject to law other than this chapter that

establishes a different rule for an account debtor who is an

individual and who incurred the obligation primarily for

personal, family, or household purposes.

(i) This section does not apply to an assignment of a

health-care-insurance receivable.

(j) This section does not apply to an interest in a partnership

or limited liability company.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001; Acts 2001, 77th Leg., ch. 705, Sec. 11, eff. June 13, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 60, eff. September 1, 2009.

Sec. 9.407. RESTRICTIONS ON CREATION OR ENFORCEMENT OF SECURITY

INTEREST IN LEASEHOLD INTEREST OR IN LESSOR'S RESIDUAL INTEREST.

(a) Except as otherwise provided in Subsection (b), a term in a

lease agreement is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of a party to

the lease to the assignment or transfer of, or the creation,

attachment, perfection, or enforcement of a security interest in,

an interest of a party under the lease contract or in the

lessor's residual interest in the goods; or

(2) provides that the assignment or transfer or the creation,

attachment, perfection, or enforcement of the security interest

may give rise to a default, breach, right of recoupment, claim,

defense, termination, right of termination, or remedy under the

lease.

(b) Except as otherwise provided in Section 2A.303(g), a term

described in Subsection (a)(2) is effective to the extent that

there is:

(1) a transfer by the lessee of the lessee's right of possession

or use of the goods in violation of the term; or

(2) a delegation of a material performance of either party to

the lease contract in violation of the term.

(c) The creation, attachment, perfection, or enforcement of a

security interest in the lessor's interest under the lease

contract or the lessor's residual interest in the goods is not a

transfer that materially impairs the lessee's prospect of

obtaining return performance or materially changes the duty of or

materially increases the burden or risk imposed on the lessee

within the purview of Section 2A.303(d) unless, and then only to

the extent that, enforcement actually results in a delegation of

material performance of the lessor.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001; Acts 2001, 77th Leg., ch. 705, Sec. 12, eff. June 13, 2001.

Sec. 9.408. RESTRICTIONS ON ASSIGNMENT OF PROMISSORY NOTES,

HEALTH-CARE-INSURANCE RECEIVABLES, AND CERTAIN GENERAL

INTANGIBLES INEFFECTIVE. (a) Except as otherwise provided in

Subsection (b), a term in a promissory note or in an agreement

between an account debtor and a debtor that relates to a

health-care-insurance receivable or a general intangible,

including a contract, permit, license, or franchise, and which

term prohibits, restricts, or requires the consent of the person

obligated on the promissory note or the account debtor to, the

assignment or transfer of, or creation, attachment, or perfection

of a security interest in, the promissory note,

health-care-insurance receivable, or general intangible, is

ineffective to the extent that the term:

(1) would impair the creation, attachment, or perfection of a

security interest; or

(2) provides that the assignment or transfer or the creation,

attachment, or perfection of the security interest may give rise

to a default, breach, right of recoupment, claim, defense,

termination, right of termination, or remedy under the promissory

note, health-care-insurance receivable, or general intangible.

(b) Subsection (a) applies to a security interest in a payment

intangible or promissory note only if the security interest

arises out of a sale of the payment intangible or promissory

note.

(c) A rule of law, statute, or regulation that prohibits,

restricts, or requires the consent of a government, governmental

body or official, person obligated on a promissory note, or

account debtor to the assignment or transfer of, or creation of a

security interest in, a promissory note, health-care-insurance

receivable, or general intangible, including a contract, permit,

license, or franchise between an account debtor and a debtor, is

ineffective to the extent that the rule of law, statute, or

regulation:

(1) would impair the creation, attachment, or perfection of a

security interest; or

(2) provides that the assignment or transfer or the creation,

attachment, or perfection of the security interest may give rise

to a default, breach, right of recoupment, claim, defense,

termination, right of termination, or remedy under the promissory

note, health-care-insurance receivable, or general intangible.

(d) To the extent that a term in a promissory note or in an

agreement between an account debtor and a debtor that relates to

a health-care-insurance receivable or general intangible or a

rule of law, statute, or regulation described in Subsection (c)

would be effective under law other than this chapter but is

ineffective under Subsection (a) or (c), the creation,

attachment, or perfection of a security interest in the

promissory note, health-care-insurance receivable, or general

intangible:

(1) is not enforceable against the person obligated on the

promissory note or the account debtor;

(2) does not impose a duty or obligation on the person obligated

on the promissory note or the account debtor;

(3) does not require the person obligated on the promissory note

or the account debtor to recognize the security interest, pay or

render performance to the secured party, or accept payment or

performance from the secured party;

(4) does not entitle the secured party to use or assign the

debtor's rights under the promissory note, health-care-insurance

receivable, or general intangible, including any related

information or materials furnished to the debtor in the

transaction giving rise to the promissory note,

health-care-insurance receivable, or general intangible;

(5) does not entitle the secured party to use, assign, possess,

or have access to any trade secrets or confidential information

of the person obligated on the promissory note or the account

debtor; and

(6) does not entitle the secured party to enforce the security

interest in the promissory note, health-care-insurance

receivable, or general intangible.

(e) This section does not apply to an interest in a partnership

or limited liability company.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001; Acts 2001, 77th Leg., ch. 705, Sec. 13, eff. June 13, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 61, eff. September 1, 2009.

Sec. 9.409. RESTRICTIONS ON ASSIGNMENT OF LETTER-OF-CREDIT

RIGHTS INEFFECTIVE. (a) A term in a letter of credit or a rule

of law, statute, regulation, custom, or practice applicable to

the letter of credit that prohibits, restricts, or requires the

consent of an applicant, issuer, or nominated person to a

beneficiary's assignment of or creation of a security interest in

a letter-of-credit right is ineffective to the extent that the

term or rule of law, statute, regulation, custom, or practice:

(1) would impair the creation, attachment, or perfection of a

security interest in the letter-of-credit right; or

(2) provides that the assignment or the creation, attachment, or

perfection of the security interest may give rise to a default,

breach, right of recoupment, claim, defense, termination, right

of termination, or remedy under the letter-of-credit right.

(b) To the extent that a term in a letter of credit is

ineffective under Subsection (a) but would be effective under law

other than this chapter or a custom or practice applicable to the

letter of credit, to the transfer of a right to draw or otherwise

demand performance under the letter of credit, or to the

assignment of a right to proceeds of the letter of credit, the

creation, attachment, or perfection of a security interest in the

letter-of-credit right:

(1) is not enforceable against the applicant, issuer, nominated

person, or transferee beneficiary;

(2) imposes no duties or obligations on the applicant, issuer,

nominated person, or transferee beneficiary; and

(3) does not require the applicant, issuer, nominated person, or

transferee beneficiary to recognize the security interest, pay or

render performance to the secured party, or accept payment or

other performance from the secured party.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001; Acts 2001, 77th Leg., ch. 705, Sec. 14, eff. June 13, 2001.

SUBCHAPTER E. FILING

Sec. 9.501. FILING OFFICE. (a) Except as otherwise provided in

Subsection (b), if the local law of this state governs perfection

of a security interest or agricultural lien, the office in which

to file a financing statement to perfect the security interest or

agricultural lien is:

(1) the office designated for the filing or recording of a

record of a mortgage on the related real property, if:

(A) the collateral is as-extracted collateral or timber to be

cut; or

(B) the financing statement is filed as a fixture filing and the

collateral is goods that are or are to become fixtures; or

(2) the office of the Secretary of State, in all other cases,

including a case in which the collateral is goods that are or are

to become fixtures and the financing statement is not filed as a

fixture filing.

(b) The office in which to file a financing statement to perfect

a security interest in collateral, including fixtures, of a

transmitting utility is the office of the Secretary of State. The

financing statement also constitutes a fixture filing as to the

collateral indicated in the financing statement that is or is to

become fixtures.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.502. CONTENTS OF FINANCING STATEMENT; RECORD OF MORTGAGE

AS FINANCING STATEMENT; TIME OF FILING FINANCING STATEMENT. (a)

Subject to Subsection (b), a financing statement is sufficient

only if it:

(1) provides the name of the debtor;

(2) provides the name of the secured party or a representative

of the secured party; and

(3) indicates the collateral covered by the financing statement.

(b) Except as otherwise provided in Section 9.501(b), to be

sufficient, a financing statement that covers as-extracted

collateral or timber to be cut, or that is filed as a fixture

filing and covers goods that are or are to become fixtures, must

satisfy Subsection (a) and also:

(1) indicate that it covers this type of collateral;

(2) indicate that it is to be filed for record in the real

property records;

(3) provide a description of the real property to which the

collateral is related sufficient to give constructive notice of a

mortgage under the law of this state if the description were

contained in a record of the mortgage of the real property; and

(4) if the debtor does not have an interest of record in the

real property, provide the name of a record owner.

(c) A record of a mortgage is effective, from the date of

recording, as a financing statement filed as a fixture filing or

as a financing statement covering as-extracted collateral or

timber to be cut only if:

(1) the record indicates the goods or accounts that it covers;

(2) the goods are or are to become fixtures related to the real

property described in the record or the collateral is related to

the real property described in the record and is as-extracted

collateral or timber to be cut;

(3) the record satisfies the requirements for a financing

statement in this section other than an indication that it is to

be filed in the real property records; and

(4) the record is duly recorded.

(d) A financing statement may be filed before a security

agreement is made or a security interest otherwise attaches.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.503. NAME OF DEBTOR AND SECURED PARTY. (a) A financing

statement sufficiently provides the name of the debtor:

(1) if the debtor is a registered organization, only if the

financing statement provides the name of the debtor indicated on

the debtor's formation documents that are filed of public record

in the debtor's jurisdiction of organization to create the

registered organization and that show the debtor to have been

organized, including any amendments to those documents for the

express purpose of amending the debtor's name;

(2) if the debtor is a decedent's estate, only if the financing

statement provides the name of the decedent and indicates that

the debtor is an estate;

(3) if the debtor is a trust or a trustee acting with respect to

property held in trust, only if the financing statement:

(A) provides the name specified for the trust in its organic

documents or, if no name is specified, provides the name of the

settlor and additional information sufficient to distinguish the

debtor from other trusts having one or more of the same settlors;

and

(B) indicates, in the debtor's name or otherwise, that the

debtor is a trust or is a trustee acting with respect to property

held in trust;

(4) if the debtor is an individual, if the financing statement

provides the individual's name shown on the individual's driver's

license or identification certificate issued by the individual's

state of residence; and

(5) in other cases:

(A) if the debtor has a name, only if the financing statement

provides the individual or organizational name of the debtor; and

(B) if the debtor does not have a name, only if the financing

statement provides the names of the partners, members,

associates, or other persons comprising the debtor.

(b) A financing statement that provides the name of the debtor

in accordance with Subsection (a) is not rendered ineffective by

the absence of:

(1) a trade name or other name of the debtor; or

(2) unless required under Subsection (a)(4)(B), names of

partners, members, associates, or other persons comprising the

debtor.

(c) A financing statement that provides only the debtor's trade

name does not sufficiently provide the name of the debtor.

(d) Failure to indicate the representative capacity of a secured

party or representative of a secured party does not affect the

sufficiency of a financing statement.

(e) A financing statement may provide the name of more than one

debtor and the name of more than one secured party.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

565, Sec. 1, eff. June 16, 2007.

Sec. 9.504. INDICATION OF COLLATERAL. A financing statement

sufficiently indicates the collateral that it covers if the

financing statement provides:

(1) a description of the collateral pursuant to Section 9.108;

or

(2) an indication that the financing statement covers all assets

or all personal property.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001; Acts 2001, 77th Leg., ch. 705, Sec. 15, eff. June 13, 2001.

Sec. 9.505. FILING AND COMPLIANCE WITH OTHER STATUTES AND

TREATIES FOR CONSIGNMENTS, LEASES, OTHER BAILMENTS, AND OTHER

TRANSACTIONS. (a) A consignor, lessor, or other bailor of

goods, a licensor, or a buyer of a payment intangible or

promissory note may file a financing statement, or may comply

with a statute or treaty described in Section 9.311(a), using the

terms "consignor," "consignee," "lessor," "lessee," "bailor,"

"bailee," "licensor," "licensee," "owner," "registered owner,"

"buyer," or "seller," or words of similar import, instead of the

terms "secured party" and "debtor."

(b) This subchapter applies to the filing of a financing

statement under Subsection (a) and, as appropriate, to compliance

that is equivalent to filing a financing statement under Section

9.311(b), but the filing or compliance is not of itself a factor

in determining whether the collateral secures an obligation. If

it is determined for another reason that the collateral secures

an obligation, a security interest held by the consignor, lessor,

bailor, licensor, owner, or buyer that attaches to the collateral

is perfected by the filing or compliance.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.506. EFFECT OF ERRORS OR OMISSIONS. (a) A financing

statement substantially satisfying the requirements of this

subchapter is effective, even if it has minor errors or

omissions, unless the errors or omissions make the financing

statement seriously misleading.

(b) Except as otherwise provided in Subsection (c), a financing

statement that fails sufficiently to provide the name of the

debtor in accordance with Section 9.503(a) is seriously

misleading.

(c) If a search of the records of the filing office under the

debtor's correct name, using the filing office's standard search

logic, if any, would disclose a financing statement that fails

sufficiently to provide the name of the debtor in accordance with

Section 9.503(a), the name provided does not make the financing

statement seriously misleading.

(d) For purposes of Section 9.508(b), the "debtor's correct

name" in Subsection (c) means the correct name of the new debtor.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.507. EFFECT OF CERTAIN EVENTS ON EFFECTIVENESS OF

FINANCING STATEMENT. (a) A filed financing statement remains

effective with respect to collateral that is sold, exchanged,

leased, licensed, or otherwise disposed of and in which a

security interest or agricultural lien continues, even if the

secured party knows of or consents to the disposition.

(b) Except as otherwise provided in Subsection (c) and Section

9.508, a financing statement is not rendered ineffective if,

after the financing statement is filed, the information provided

in the financing statement becomes seriously misleading under

Section 9.506.

(c) If a debtor so changes its name that a filed financing

statement becomes seriously misleading under Section 9.506:

(1) the financing statement is effective to perfect a security

interest in collateral acquired by the debtor before, or within

four months after, the change; and

(2) the financing statement is not effective to perfect a

security interest in collateral acquired by the debtor more than

four months after the change, unless an amendment to the

financing statement that renders the financing statement not

seriously misleading is filed within four months after the

change.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.508. EFFECTIVENESS OF FINANCING STATEMENT IF NEW DEBTOR

BECOMES BOUND BY SECURITY AGREEMENT. (a) Except as otherwise

provided in this section, a filed financing statement naming an

original debtor is effective to perfect a security interest in

collateral in which a new debtor has or acquires rights to the

extent that the financing statement would have been effective had

the original debtor acquired rights in the collateral.

(b) If the difference between the name of the original debtor

and that of the new debtor causes a filed financing statement

that is effective under Subsection (a) to be seriously misleading

under Section 9.506:

(1) the financing statement is effective to perfect a security

interest in collateral acquired by the new debtor before, and

within four months after, the new debtor becomes bound under

Section 9.203(d); and

(2) the financing statement is not effective to perfect a

security interest in collateral acquired by the new debtor more

than four months after the new debtor becomes bound under Section

9.203(d) unless an initial financing statement providing the name

of the new debtor is filed before the expiration of that time.

(c) This section does not apply to collateral as to which a

filed financing statement remains effective against the new

debtor under Section 9.507(a).

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.509. PERSONS ENTITLED TO FILE A RECORD. (a) A person

may file an initial financing statement, amendment that adds

collateral covered by a financing statement, or amendment that

adds a debtor to a financing statement only if:

(1) the debtor authorizes the filing in an authenticated record

or pursuant to Subsection (b) or (c); or

(2) the person holds an agricultural lien that has become

effective at the time of filing and the financing statement

covers only collateral in which the person holds an agricultural

lien.

(b) By authenticating or becoming bound as debtor by a security

agreement, a debtor or new debtor authorizes the filing of an

initial financing statement, and an amendment, covering:

(1) the collateral described in the security agreement; and

(2) property that becomes collateral under Section 9.315(a)(2),

whether or not the security agreement expressly covers proceeds.

(c) By acquiring collateral in which a security interest or

agricultural lien continues under Section 9.315(a)(1), a debtor

authorizes the filing of an initial financing statement, and an

amendment, covering the collateral and property that becomes

collateral under Section 9.315(a)(2).

(d) A person may file an amendment other than an amendment that

adds collateral covered by a financing statement or an amendment

that adds a debtor to a financing statement only if:

(1) the secured party of record authorizes the filing; or

(2) the amendment is a termination statement for a financing

statement as to which the secured party of record has failed to

file or send a termination statement as required by Section

9.513(a) or (c), the debtor authorizes the filing, and the

termination statement indicates that the debtor authorized it to

be filed.

(e) If there is more than one secured party of record for a

financing statement, each secured party of record may authorize

the filing of an amendment under Subsection (d).

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001. Amended by Acts 2001, 77th Leg., ch. 705, Sec. 16, eff.

June 13, 2001.

Sec. 9.510. EFFECTIVENESS OF FILED RECORD. (a) A filed record

is effective only to the extent that it was filed by a person

that may file it under Section 9.509.

(b) A record authorized by one secured party of record does not

affect the financing statement with respect to another secured

party of record.

(c) A continuation statement that is not filed within the

six-month period prescribed by Section 9.515(d) is ineffective.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.511. SECURED PARTY OF RECORD. (a) A secured party of

record with respect to a financing statement is a person whose

name is provided as the name of the secured party or a

representative of the secured party in an initial financing

statement that has been filed. If an initial financing statement

is filed under Section 9.514(a), the assignee named in the

initial financing statement is the secured party of record with

respect to the financing statement.

(b) If an amendment of a financing statement that provides the

name of a person as a secured party or a representative of a

secured party is filed, the person named in the amendment is a

secured party of record. If an amendment is filed under Section

9.514(b), the assignee named in the amendment is a secured party

of record.

(c) A person remains a secured party of record until the filing

of an amendment of the financing statement that deletes the

person.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.512. AMENDMENT OF FINANCING STATEMENT. (a) Subject to

Section 9.509, a person may add or delete collateral covered by,

continue or terminate the effectiveness of, or, subject to

Subsection (e), otherwise amend the information provided in a

financing statement by filing an amendment that:

(1) identifies, by its file number, the initial financing

statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement

filed or recorded in a filing office described in Section

9.501(a)(1), provides the information specified in Section

9.502(b).

(b) Except as otherwise provided in Section 9.515, the filing of

an amendment does not extend the period of effectiveness of the

financing statement.

(c) A financing statement that is amended by an amendment that

adds collateral is effective as to the added collateral only from

the date of the filing of the amendment.

(d) A financing statement that is amended by an amendment that

adds a debtor is effective as to the added debtor only from the

date of the filing of the amendment.

(e) An amendment is ineffective to the extent it:

(1) purports to delete all debtors and fails to provide the name

of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record and fails

to provide the name of a new secured party of record.

(f) A secured party may change the name or mailing address of

the secured party in more than one financing statement by filing

a master amendment setting forth the name of the secured party

and file number of each financing statement and the new name or

mailing address of the secured party. The secured party must also

provide filing information in computer-readable form prescribed

by the Secretary of State.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.513. TERMINATION STATEMENT. (a) A secured party shall

cause the secured party of record for a financing statement to

file a termination statement for the financing statement if the

financing statement covers consumer goods and:

(1) there is no obligation secured by the collateral covered by

the financing statement and no commitment to make an advance,

incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the initial

financing statement.

(b) To comply with Subsection (a), a secured party shall cause

the secured party of record to file the termination statement:

(1) within one month after there is no obligation secured by the

collateral covered by the financing statement and no commitment

to make advances, incur an obligation, or otherwise give value;

or

(2) if earlier, within 20 days after the secured party receives

an authenticated demand from a debtor.

(c) In cases not governed by Subsection (a), within 20 days

after a secured party receives an authenticated demand from a

debtor, the secured party shall cause the secured party of record

for a financing statement to send the debtor a termination

statement for the financing statement or file the termination

statement in the filing office if:

(1) except in the case of a financing statement covering

accounts or chattel paper that has been sold or goods that are

the subject of a consignment, there is no obligation secured by

the collateral covered by the financing statement and no

commitment to make an advance, incur an obligation, or otherwise

give value;

(2) the financing statement covers accounts or chattel paper

that has been sold but as to which the account debtor or other

person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject

of a consignment to the debtor but are not in the debtor's

possession; or

(4) the debtor did not authorize the filing of the initial

financing statement.

(d) Except as otherwise provided in Section 9.510, upon the

filing of a termination statement with the filing office, the

financing statement to which the termination statement relates

ceases to be effective. Except as otherwise provided in Section

9.510, for purposes of Sections 9.519(g), 9.522(a), and 9.523(c),

the filing with the filing office of a termination statement

relating to a financing statement that indicates that the debtor

is a transmitting utility also causes the effectiveness of the

financing statement to lapse.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001. Amended by Acts 2001, 77th Leg., ch. 705, Sec. 17, eff.

June 13, 2001.

Sec. 9.514. ASSIGNMENT OF POWERS OF SECURED PARTY OF RECORD.

(a) Except as otherwise provided in Subsection (c), an initial

financing statement may reflect an assignment of all of the

secured party's power to authorize an amendment to the financing

statement by providing the name and mailing address of the

assignee as the name and address of the secured party.

(b) Except as otherwise provided in Subsection (c), a secured

party of record may assign of record all or a part of its power

to authorize an amendment to a financing statement by filing in

the filing office an amendment of the financing statement that:

(1) identifies, by its file number, the initial financing

statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) An assignment of record of a security interest in a fixture

covered by a record of a mortgage that is effective as a

financing statement filed as a fixture filing under Section

9.502(c) may be made only by an assignment of record of the

mortgage in the manner provided by law of this state other than

this chapter.

(d) A secured party of record may assign of record all of the

secured party's rights under more than one financing statement

filed with the Secretary of State by filing a master assignment

setting forth the name of the secured party of record and file

number of each financing statement and the name and mailing

address of the assignee. The secured party must also provide

filing information in computer-readable form prescribed by the

Secretary of State.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.515. DURATION AND EFFECTIVENESS OF FINANCING STATEMENT;

EFFECT OF LAPSED FINANCING STATEMENT. (a) Except as otherwise

provided in Subsections (b)-(g), a filed financing statement is

effective for a period of five years after the date of filing.

(b) Except as otherwise provided in Subsections (e), (f), and

(g), an initial financing statement filed in connection with a

public-finance transaction or manufactured-home transaction is

effective for a period of 30 years after the date of filing if it

indicates that it is filed in connection with a public-finance

transaction or manufactured-home transaction.

(c) The effectiveness of a filed financing statement lapses on

the expiration of the period of its effectiveness unless before

the lapse a continuation statement is filed pursuant to

Subsection (d). Upon lapse, a financing statement ceases to be

effective and any security interest or agricultural lien that was

perfected by the financing statement becomes unperfected, unless

the security interest is perfected otherwise. If the security

interest or agricultural lien becomes unperfected upon lapse, it

is deemed never to have been perfected as against a purchaser of

the collateral for value.

(d) A continuation statement may be filed only within six months

before the expiration of the five-year period specified in

Subsection (a) or the 30-year period specified in Subsection (b),

whichever is applicable.

(e) Except as otherwise provided in Section 9.510, upon timely

filing of a continuation statement, the effectiveness of the

initial financing statement continues for a period of five years

commencing on the day on which the financing statement would have

become ineffective in the absence of the filing. Upon the

expiration of the five-year period, the financing statement

lapses in the same manner as provided in Subsection (c), unless,

before the lapse, another continuation statement is filed

pursuant to Subsection (d). Succeeding continuation statements

may be filed in the same manner to continue the effectiveness of

the initial financing statement.

(f) If a debtor is a transmitting utility and a filed financing

statement so indicates, the financing statement is effective

until a termination statement is filed.

(g) A record of a mortgage that is effective as a financing

statement filed as a fixture filing or as a financing statement

covering as-extracted collateral or timber to be cut under

Section 9.502(c) remains effective as a financing statement filed

as a fixture filing or as a financing statement covering

as-extracted collateral or timber to be cut until the mortgage is

released or satisfied of record or its effectiveness otherwise

terminates as to the real property.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001. Amended by Acts 2003, 78th Leg., ch. 917, Sec. 5, eff.

Sept. 1, 2003.

Sec. 9.516. WHAT CONSTITUTES FILING; EFFECTIVENESS OF FILING.

(a) Except as otherwise provided in Subsection (b),

communication of a record to a filing office and tender of the

filing fee or acceptance of the record by the filing office

constitutes filing.

(b) Filing does not occur with respect to a record that a filing

office refuses to accept because:

(1) the record is not communicated by a method or medium of

communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee

is not tendered;

(3) the filing office is unable to index the record because:

(A) in the case of an initial financing statement, the record

does not provide a name for the debtor;

(B) in the case of an amendment or correction statement, the

record:

(i) does not identify the initial financing statement as

required by Section 9.512 or 9.518, as applicable; or

(ii) identifies an initial financing statement whose

effectiveness has lapsed under Section 9.515;

(C) in the case of an initial financing statement that provides

the name of a debtor identified as an individual or an amendment

that provides a name of a debtor identified as an individual that

was not previously provided in the financing statement to which

the record relates, the record does not identify the debtor's

last name; or

(D) in the case of a record filed or recorded in the filing

office described in Section 9.501(a)(1), the record does not

provide the name of the debtor and a sufficient description of

the real property to which it relates;

(4) in the case of an initial financing statement or an

amendment that adds a secured party of record, the record does

not provide a name and mailing address for the secured party of

record;

(5) in the case of an initial financing statement or an

amendment that provides a name of a debtor that was not

previously provided in the financing statement to which the

amendment relates, the record does not:

(A) provide a mailing address for the debtor;

(B) indicate whether the debtor is an individual or an

organization; or

(C) if the financing statement indicates that the debtor is an

organization, provide:

(i) a type of organization for the debtor;

(ii) a jurisdiction of organization for the debtor; or

(iii) an organizational identification number for the debtor or

indicate that the debtor has none;

(6) in the case of an assignment reflected in an initial

financing statement under Section 9.514(a) or an amendment filed

under Section 9.514(b), the record does not provide a name and

mailing address for the assignee;

(7) in the case of a continuation statement, the record is not

filed within the six-month period prescribed by Section 9.515(d);

or

(8) the record is not on an industry standard form, including a

national standard form or a form approved by the International

Association of Commercial Administrators, adopted by rule by the

secretary of state.

(c) For purposes of Subsection (b):

(1) a record does not provide information if the filing office

is unable to read or decipher the information; and

(2) a record that does not indicate that it is an amendment or

identify an initial financing statement to which it relates, as

required by Section 9.512, 9.514, or 9.518, is an initial

financing statement.

(d) A record that is communicated to the filing office with

tender of the filing fee, but that the filing office refuses to

accept for a reason other than one set forth in Subsection (b),

is effective as a filed record except as against a purchaser of

the collateral that gives value in reasonable reliance upon the

absence of the record from the files.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001. Amended by Acts 2003, 78th Leg., ch. 748, Sec. 1, eff. Jan.

1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

565, Sec. 2, eff. June 16, 2007.

Sec. 9.517. EFFECT OF INDEXING ERRORS. The failure of the

filing office to index a record or to correctly index information

contained in a record does not affect the effectiveness of the

filed record.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

565, Sec. 3, eff. June 16, 2007.

Sec. 9.518. CLAIM CONCERNING INACCURATE OR WRONGFULLY FILED

RECORD. (a) Any person named as a debtor or a secured party may

file a correction statement with respect to a record if the

person believes that the record is inaccurate or was wrongfully

filed.

(b) A correction statement must:

(1) identify the record to which it relates by the file number

assigned to the initial financing statement to which the record

relates;

(2) indicate that it is a correction statement; and

(3) provide the basis for the person's belief that the record is

inaccurate and indicate the manner in which the person believes

the record should be amended to cure any inaccuracy or provide

the basis for the person's belief that the record was wrongfully

filed.

(c) The filing of a correction statement does not affect the

effectiveness of an initial financing statement or other filed

record.

(d) Filing of a correction statement is not effective as an

amendment to a filed financing statement and is not sufficient to

effect a change in the manner in which the filing office has

indexed a financing statement or information contained in a

financing statement.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

565, Sec. 4, eff. June 16, 2007.

Sec. 9.5185. FRAUDULENT FILING. (a) A person may not

intentionally or knowingly present for filing or cause to be

presented for filing a financing statement that the person knows:

(1) is forged;

(2) contains a material false statement; or

(3) is groundless.

(b) A person who violates Subsection (a) is liable to the owner

of property covered by the financing statement for:

(1) the greater of $5,000 or the owner's actual damages;

(2) court costs; and

(3) reasonable attorney's fees.

(c) A person who violates Subsection (a) also may be prosecuted

under Section 37.101, Penal Code.

(d) An owner of property covered by a fraudulent financing

statement described in Subsection (a) also may file suit in a

court of suitable jurisdiction requesting specific relief,

including, but not limited to, release of the fraudulent

financing statement. A successful plaintiff is entitled to

reasonable attorney's fees and costs of court assessed against

the person who filed the fraudulent financing statement. If the

person who filed the fraudulent financing statement cannot be

located or is a fictitious person, the owner of the property may

serve the known or unknown defendant through publication in a

newspaper of general circulation in the county in which the suit

is brought.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.519. NUMBERING, MAINTAINING, AND INDEXING RECORDS;

COMMUNICATING INFORMATION PROVIDED IN RECORDS. (a) For each

record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed

record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with Subsections (c),

(d), and (e).

(b) Except as provided in Subsection (i), a file number assigned

after January 1, 2002, must include a digit that:

(1) is mathematically derived from or related to the other

digits of the file number; and

(2) aids the filing office in determining whether a number

communicated as the file number includes a single-digit or

transpositional error.

(c) Except as otherwise provided in Subsections (d) and (e), the

filing office shall:

(1) index an initial financing statement according to the name

of the debtor and index all filed records relating to the initial

financing statement in a manner that associates with one another

an initial financing statement and all filed records relating to

the initial financing statement; and

(2) index a record that provides a name of a debtor that was not

previously provided in the financing statement to which the

record relates also according to the name that was not previously

provided.

(d) If a financing statement is filed as a fixture filing or

covers as-extracted collateral or timber to be cut, it must be

filed for record and the filing office shall index it:

(1) under the names of the debtor and of each owner of record

shown on the financing statement as if they were the mortgagors

under a mortgage of the real property described; and

(2) to the extent that the law of this state provides for

indexing of records of mortgages under the name of the mortgagee,

under the name of the secured party as if the secured party were

the mortgagee thereunder, or, if indexing is by description, as

if the financing statement were a record of a mortgage of the

real property described.

(e) If a financing statement is filed as a fixture filing or

covers as-extracted collateral or timber to be cut, the filing

office shall index an assignment filed under Section 9.514(a) or

an amendment filed under Section 9.514(b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this state provides for

indexing a record of the assignment of a mortgage under the name

of the assignee, under the name of the assignee.

(f) The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and by the

file number assigned to the initial financing statement to which

the record relates; and

(2) to associate and retrieve with one another an initial

financing statement and each filed record relating to the initial

financing statement.

(g) The filing office may not remove a debtor's name from the

index until one year after the effectiveness of a financing

statement naming the debtor lapses under Section 9.515 with

respect to all secured parties of record.

(h) Except as provided in Subsection (i), the filing office

shall perform the acts required by Subsections (a)-(e) at the

time and in the manner prescribed by filing-office rule, but not

later than two business days after the filing office receives the

record in question.

(i) Subsections (b) and (h) do not apply to a filing office

described in Section 9.501(a)(1).

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.520. ACCEPTANCE AND REFUSAL TO ACCEPT RECORD. (a) A

filing office shall refuse to accept a record for filing for a

reason set forth in Section 9.516(b) and may refuse to accept a

record for filing only for a reason set forth in Section

9.516(b).

(b) If a filing office refuses to accept a record for filing, it

shall communicate to the person that presented the record the

fact of and reason for the refusal and the date and time the

record would have been filed had the filing office accepted it.

The communication must be made at the time and in the manner

prescribed by filing-office rule, but in the case of a filing

office described in Section 9.501(a)(2), in no event more than

two business days after the filing office receives the record.

(c) A filed financing statement satisfying Sections 9.502(a) and

(b) is effective, even if the filing office is required to refuse

to accept it for filing under Subsection (a). However, Section

9.338 applies to a filed financing statement providing

information described in Section 9.516(b)(5) that is incorrect at

the time the financing statement is filed.

(d) If a record communicated to a filing office provides

information that relates to more than one debtor, this subchapter

applies as to each debtor separately.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.5211. UNIFORM FORM OF WRITTEN FINANCING STATEMENT AND

AMENDMENT. (a) Except as provided by Section 9.516(b), a filing

office that accepts written records may not refuse to accept a

written initial financing statement on an industry standard form,

including a national standard form or a form approved by the

International Association of Commercial Administrators, adopted

by rule by the secretary of state.

(b) Except as provided by Section 9.516(b), a filing office that

accepts written records may not refuse to accept a written record

on an industry standard form, including a national standard form

or a form approved by the International Association of Commercial

Administrators, adopted by rule by the secretary of state.

Added by Acts 2003, 78th Leg., ch. 748, Sec. 2, eff. Jan. 1,

2004.

Sec. 9.522. MAINTENANCE AND DESTRUCTION OF RECORDS. (a) The

filing office shall maintain a record of the information provided

in a filed financing statement for at least one year after the

effectiveness of the financing statement has lapsed under Section

9.515 with respect to all secured parties of record. The record

must be retrievable by using the name of the debtor and by using

the file number assigned to the initial financing statement to

which the record relates.

(b) Except to the extent that a statute governing disposition of

public records provides otherwise, the filing office immediately

may destroy any written record evidencing a financing statement.

However, if the filing office destroys a written record, it shall

maintain another record of the financing statement that complies

with Subsection (a).

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.523. INFORMATION FROM FILING OFFICE; SALE OR LICENSE OF

RECORDS. (a) If a person that files a written record requests

an acknowledgment of the filing, the filing office shall send to

the person an image of the record showing the number assigned to

the record pursuant to Section 9.519(a)(1) and the date and time

of the filing of the record. However, if the person furnishes a

copy of the record to the filing office, the filing office may

instead:

(1) note upon the copy the number assigned to the record

pursuant to Section 9.519(a)(1) and the date and time of the

filing of the record; and

(2) send the copy to the person.

(b) If a person files a record other than a written record, the

filing office shall communicate to the person an acknowledgment

that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section

9.519(a)(1); and

(3) the date and time of the filing of the record.

(c) The filing office shall communicate or otherwise make

available in a record the following information to any person

that requests it:

(1) whether there is on file on a date and time specified by the

filing office, but not a date earlier than three business days

before the filing office receives the request, any financing

statement that:

(A) designates a particular debtor or, if the request so states,

designates a particular debtor at the address specified in the

request;

(B) has not lapsed under Section 9.515 with respect to all

secured parties of record; and

(C) if the request so states, has lapsed under Section 9.515 and

a record of which is maintained by the filing office under

Section 9.522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) In complying with its duty under Subsection (c), the filing

office may communicate information in any medium. However, if

requested, the filing office shall communicate information by

issuing its written certificate.

(e) The filing office shall perform the acts required by

Subsections (a)-(d) at the time and in the manner prescribed by

filing-office rule, but not later than two business days after

the filing office receives the request.

(f) At least weekly, the Secretary of State shall offer to sell

or license to the public on a nonexclusive basis, in bulk, copies

of all records filed with the Secretary under this subchapter, in

every medium from time to time available to the Secretary.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.524. DELAY BY FILING OFFICE. Delay by the filing office

beyond a time limit prescribed by this subchapter is excused if:

(1) the delay is caused by interruption of communication or

computer facilities, war, emergency conditions, failure of

equipment, or other circumstances beyond control of the filing

office; and

(2) the filing office exercises reasonable diligence under the

circumstances.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.525. FEES. (a) Except as otherwise provided in

Subsections (b), (e), and (f), the fee for filing and indexing a

record under this subchapter is:

(1) $15 if the record is communicated in writing and consists of

one or two pages;

(2) $30 if the record is communicated in writing and consists of

more than two pages; and

(3) $5 if the record is communicated by another medium

authorized by filing-office rule.

(b) Except as otherwise provided in Subsection (e), the fee for

filing and indexing an initial financing statement of the

following kinds is:

(1) $60 if the financing statement indicates that it is filed in

connection with a public-finance transaction;

(2) $60 if the financing statement indicates that it is filed in

connection with a manufactured-home transaction; and

(3) $60 if the debtor is a transmitting utility.

(c) The number of names required to be indexed does not affect

the amount of the fee in Subsections (a) and (b).

(d) The fee for responding to a request for information from the

filing office, including for communicating whether there is on

file any financing statement naming a particular debtor, is:

(1) $15 if the request is communicated in writing; and

(2) an amount established by the filing office if the request is

communicated by another medium authorized by filing-office rule.

(e) This section does not require a fee with respect to a record

of a mortgage that is effective as a financing statement filed as

a fixture filing or as a financing statement covering

as-extracted collateral or timber to be cut under Section

9.502(c). However, the recording and satisfaction fees that

otherwise would be applicable to the record of the mortgage

apply.

(f) The filing fee for filing, indexing, and furnishing filing

data about a statement of master amendment under Section 9.512(f)

or master assignment under Section 9.514(d) is $500 plus 50 cents

for each financing statement covered by the master statement in

excess of 50.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001. Amended by Acts 2001, 77th Leg., ch. 705, Sec. 18, eff.

June 13, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

547, Sec. 1, eff. September 1, 2009.

Sec. 9.526. FILING-OFFICE RULES. (a) The Secretary of State

shall adopt and publish rules to implement this chapter. The

filing-office rules must be consistent with this chapter.

(b) To keep the filing-office rules and practices of the filing

office in harmony with the rules and practices of filing offices

in other jurisdictions that enact substantially this subchapter,

and to keep the technology used by the filing office compatible

with the technology used by filing offices in other jurisdictions

that enact substantially this subchapter, the Secretary of State,

so far as is consistent with the purposes, policies, and

provisions of this chapter, in adopting, amending, and repealing

filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that

enact substantially this subchapter;

(2) consult the most recent version of the Model Administrative

Rules promulgated by the International Association of Commercial

Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the

technology used by, filing offices in other jurisdictions that

enact substantially this subchapter.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

547, Sec. 2, eff. September 1, 2009.

Sec. 9.527. DUTY TO REPORT. The Secretary of State shall report

before January 1 of each odd-numbered year to the Legislature on

the operation of the filing office. The report must contain a

statement of the extent to which:

(1) the filing-office rules are not in harmony with the rules of

filing offices in other jurisdictions that enact substantially

this subchapter and the reasons for these variations; and

(2) the filing-office rules are not in harmony with the most

recent version of the Model Administrative Rules promulgated by

the International Association of Commercial Administrators, or

any successor organization, and the reasons for these variations.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

547, Sec. 3, eff. September 1, 2009.

SUBCHAPTER F. DEFAULT

Sec. 9.601. RIGHTS AFTER DEFAULT; JUDICIAL ENFORCEMENT;

CONSIGNOR OR BUYER OF ACCOUNTS, CHATTEL PAPER, PAYMENT

INTANGIBLES, OR PROMISSORY NOTES. (a) After default, a secured

party has the rights provided in this subchapter and, except as

otherwise provided in Section 9.602, those provided by agreement

of the parties. A secured party:

(1) may reduce a claim to judgment, foreclose, or otherwise

enforce the claim, security interest, or agricultural lien by any

available judicial procedure; and

(2) if the collateral is documents, may proceed either as to the

documents or as to the goods they cover.

(b) A secured party in possession of collateral or control of

collateral under Section 7.106, 9.104, 9.105, 9.106, or 9.107 has

the rights and duties provided in Section 9.207.

(c) The rights under Subsections (a) and (b) are cumulative and

may be exercised simultaneously.

(d) Except as otherwise provided in Subsection (g) and Section

9.605, after default, a debtor and an obligor have the rights

provided in this subchapter and by agreement of the parties.

(e) If a secured party has reduced its claim to judgment, the

lien of any levy that may be made upon the collateral by virtue

of an execution based upon the judgment relates back to the

earliest of:

(1) the date of the perfection of the security interest or

agricultural lien in the collateral;

(2) the date of filing a financing statement covering the

collateral; or

(3) any date specified in a statute under which the agricultural

lien was created.

(f) A sale pursuant to an execution is a foreclosure of the

security interest or agricultural lien by judicial procedure

within the meaning of this section. A secured party may purchase

at the sale and thereafter hold the collateral free of any other

requirements of this chapter.

(g) Except as otherwise provided in Section 9.607(c), this

subchapter imposes no duties upon a secured party that is a

consignor or is a buyer of accounts, chattel paper, payment

intangibles, or promissory notes.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

122, Sec. 30, eff. September 1, 2005.

Sec. 9.602. WAIVER AND VARIANCE OF RIGHTS AND DUTIES. Except as

otherwise provided in Section 9.624, to the extent that they give

rights to a debtor or obligor and impose duties on a secured

party, the debtor or obligor may not waive or vary the rules

stated in the following listed sections:

(1) Section 9.207(b)(4)(C), which deals with use and operation

of the collateral by the secured party;

(2) Section 9.210, which deals with requests for an accounting

and requests concerning a list of collateral and statement of

account;

(3) Section 9.607(c), which deals with collection and

enforcement of collateral;

(4) Sections 9.608(a) and 9.615(c) to the extent that they deal

with application or payment of noncash proceeds of collection,

enforcement, or disposition;

(5) Sections 9.608(a) and 9.615(d) to the extent that they

require accounting for or payment of surplus proceeds of

collateral;

(6) Section 9.609 to the extent that it imposes upon a secured

party that takes possession of collateral without judicial

process the duty to do so without breach of the peace;

(7) Sections 9.610(b), 9.611, 9.613, and 9.614, which deal with

disposition of collateral;

(8) Section 9.615(f), which deals with calculation of a

deficiency or surplus when a disposition is made to the secured

party, a person related to the secured party, or a secondary

obligor;

(9) Section 9.616, which deals with explanation of the

calculation of a surplus or deficiency;

(10) Sections 9.620, 9.621, and 9.622, which deal with

acceptance of collateral in satisfaction of obligation;

(11) Section 9.623, which deals with redemption of collateral;

(12) Section 9.624, which deals with permissible waivers; and

(13) Sections 9.625 and 9.626, which deal with the secured

party's liability for failure to comply with this chapter.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.603. AGREEMENT ON STANDARDS CONCERNING RIGHTS AND DUTIES.

(a) The parties may determine by agreement the standards

measuring the fulfillment of the rights of a debtor or obligor

and the duties of a secured party under a rule stated in Section

9.602 if the standards are not manifestly unreasonable.

(b) Subsection (a) does not apply to the duty under Section

9.609 to refrain from breaching the peace.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.604. PROCEDURE IF SECURITY AGREEMENT COVERS REAL PROPERTY

OR FIXTURES. (a) If a security agreement covers both personal

and real property, a secured party may proceed:

(1) under this subchapter as to the personal property without

prejudicing any rights with respect to the real property; or

(2) as to both the personal property and the real property in

accordance with the rights with respect to the real property, in

which case the other provisions of this subchapter do not apply.

(b) Subject to Subsection (c), if a security agreement covers

goods that are or become fixtures, a secured party may proceed:

(1) under this subchapter; or

(2) in accordance with the rights with respect to real property,

in which case the other provisions of this subchapter do not

apply.

(c) Subject to the other provisions of this subchapter, if a

secured party holding a security interest in fixtures has

priority over all owners and encumbrancers of the real property,

the secured party, after default, may remove the collateral from

the real property.

(d) A secured party that removes collateral shall promptly

reimburse any encumbrancer or owner of the real property, other

than the debtor, for the cost of repair of any physical injury

caused by the removal. The secured party need not reimburse the

encumbrancer or owner for any diminution in value of the real

property caused by the absence of the goods removed or by any

necessity of replacing them. A person entitled to reimbursement

may refuse permission to remove until the secured party gives

adequate assurance for the performance of the obligation to

reimburse.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.605. UNKNOWN DEBTOR OR SECONDARY OBLIGOR. A secured

party does not owe a duty based on its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured

party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing

statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.606. TIME OF DEFAULT FOR AGRICULTURAL LIEN. For purposes

of this subchapter, a default occurs in connection with an

agricultural lien at the time the secured party becomes entitled

to enforce the lien in accordance with the statute under which it

was created.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.607. COLLECTION AND ENFORCEMENT BY SECURED PARTY. (a)

If so agreed, and in any event after default, a secured party:

(1) may notify an account debtor or other person obligated on

collateral to make payment or otherwise render performance to or

for the benefit of the secured party;

(2) may take any proceeds to which the secured party is entitled

under Section 9.315;

(3) may enforce the obligations of an account debtor or other

person obligated on collateral and exercise the rights of the

debtor with respect to the obligation of the account debtor or

other person obligated on collateral to make payment or otherwise

render performance to the debtor, and with respect to any

property that secures the obligations of the account debtor or

other person obligated on the collateral;

(4) if it holds a security interest in a deposit account

perfected by control under Section 9.104(a)(1), may apply the

balance of the deposit account to the obligation secured by the

deposit account; and

(5) if it holds a security interest in a deposit account

perfected by control under Section 9.104(a)(2) or (3), may

instruct the bank to pay the balance of the deposit account to or

for the benefit of the secured party.

(b) If necessary to enable a secured party to exercise under

Subsection (a)(3) the right of a debtor to enforce a mortgage

nonjudicially, the secured party may record in the office in

which a record of the mortgage is recorded:

(1) a copy of the security agreement that creates or provides

for a security interest in the obligation secured by the

mortgage; and

(2) the secured party's sworn affidavit in recordable form

stating that:

(A) a default has occurred; and

(B) the secured party is entitled to enforce the mortgage

nonjudicially.

(c) A secured party shall proceed in a commercially reasonable

manner if the secured party:

(1) undertakes to collect from or enforce an obligation of an

account debtor or other person obligated on collateral; and

(2) is entitled to charge back uncollected collateral or

otherwise to full or limited recourse against the debtor or a

secondary obligor.

(d) A secured party may deduct from the collections made

pursuant to Subsection (c) reasonable expenses of collection and

enforcement, including reasonable attorney's fees and legal

expenses incurred by the secured party.

(e) This section does not determine whether an account debtor,

bank, or other person obligated on collateral owes a duty to a

secured party.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.608. APPLICATION OF PROCEEDS OF COLLECTION OR

ENFORCEMENT; LIABILITY FOR DEFICIENCY AND RIGHT TO SURPLUS. (a)

If a security interest or agricultural lien secures payment or

performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the

cash proceeds of collection or enforcement under Section 9.607 in

the following order to:

(A) the reasonable expenses of collection and enforcement and,

to the extent provided for by agreement and not prohibited by

law, reasonable attorney's fees and legal expenses incurred by

the secured party;

(B) the satisfaction of obligations secured by the security

interest or agricultural lien under which the collection or

enforcement is made; and

(C) the satisfaction of obligations secured by any subordinate

security interest in or other lien on the collateral subject to

the security interest or agricultural lien under which the

collection or enforcement is made if the secured party receives

an authenticated demand for proceeds before distribution of the

proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate

security interest or other lien shall furnish reasonable proof of

the interest or lien within a reasonable time. Unless the holder

complies, the secured party need not comply with the holder's

demand under Subdivision (1)(C).

(3) A secured party need not apply or pay over for application

noncash proceeds of collection and enforcement under Section

9.607 unless the failure to do so would be commercially

unreasonable. A secured party that applies or pays over for

application noncash proceeds shall do so in a commercially

reasonable manner.

(4) A secured party shall account to and pay a debtor for any

surplus, and the obligor is liable for any deficiency.

(b) If the underlying transaction is a sale of accounts, chattel

paper, payment intangibles, or promissory notes, the debtor is

not entitled to any surplus, and the obligor is not liable for

any deficiency.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001. Amended by Acts 2001, 77th Leg., ch. 705, Sec. 19, eff.

June 13, 2001.

Sec. 9.609. SECURED PARTY'S RIGHT TO TAKE POSSESSION AFTER

DEFAULT. (a) After default, a secured party:

(1) may take possession of the collateral; and

(2) without removal, may render equipment unusable and dispose

of collateral on the debtor's premises under Section 9.610.

(b) A secured party may proceed under Subsection (a):

(1) pursuant to judicial process; or

(2) without judicial process, if it proceeds without breach of

the peace.

(c) If so agreed, and in any event after default, a secured

party may require the debtor to assemble the collateral and make

it available to the secured party at a place to be designated by

the secured party that is reasonably convenient to both parties.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.610. DISPOSITION OF COLLATERAL AFTER DEFAULT. (a) After

default, a secured party may sell, lease, license, or otherwise

dispose of any or all of the collateral in its present condition

or following any commercially reasonable preparation or

processing.

(b) Every aspect of a disposition of collateral, including the

method, manner, time, place, and other terms, must be

commercially reasonable. If commercially reasonable, a secured

party may dispose of collateral by public or private proceedings,

by one or more contracts, as a unit or in parcels, and at any

time and place and on any terms.

(c) A secured party may purchase collateral:

(1) at a public disposition; or

(2) at a private disposition only if the collateral is of a kind

that is customarily sold on a recognized market or the subject of

widely distributed standard price quotations.

(d) A contract for sale, lease, license, or other disposition

includes the warranties relating to title, possession, quiet

enjoyment, and the like that by operation of law accompany a

voluntary disposition of property of the kind subject to the

contract.

(e) A secured party may disclaim or modify warranties under

Subsection (d):

(1) in a manner that would be effective to disclaim or modify

the warranties in a voluntary disposition of property of the kind

subject to the contract of disposition; or

(2) by communicating to the purchaser a record evidencing the

contract for disposition and including an express disclaimer or

modification of the warranties.

(f) A record is sufficient to disclaim warranties under

Subsection (e) if it indicates "There is no warranty relating to

title, possession, quiet enjoyment, or the like in this

disposition" or uses words of similar import.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.611. NOTIFICATION BEFORE DISPOSITION OF COLLATERAL. (a)

In this section, "notification date" means the earlier of the

date on which:

(1) a secured party sends to the debtor and any secondary

obligor an authenticated notification of disposition; or

(2) the debtor and any secondary obligor waive the right to

notification.

(b) Except as otherwise provided in Subsection (d), a secured

party that disposes of collateral under Section 9.610 shall send

to the persons specified in Subsection (c) a reasonable

authenticated notification of disposition.

(c) To comply with Subsection (b), the secured party shall send

an authenticated notification of disposition to:

(1) the debtor;

(2) any secondary obligor; and

(3) if the collateral is other than consumer goods:

(A) any other person from which the secured party has received,

before the notification date, an authenticated notification of a

claim of an interest in the collateral;

(B) any other secured party or lienholder that, 10 days before

the notification date, held a security interest in or other lien

on the collateral perfected by the filing of a financing

statement that:

(i) identified the collateral;

(ii) was indexed under the debtor's name as of that date; and

(iii) was filed in the office in which to file a financing

statement against the debtor covering the collateral as of that

date; and

(C) any other secured party that, 10 days before the

notification date, held a security interest in the collateral

perfected by compliance with a statute, regulation, or treaty

described in Section 9.311(a).

(d) Subsection (b) does not apply if the collateral is

perishable or threatens to decline speedily in value or is of a

type customarily sold on a recognized market.

(e) A secured party complies with the requirement for

notification prescribed by Subsection (c)(3)(B) if:

(1) not later than 20 days or earlier than 30 days before the

notification date, the secured party requests, in a commercially

reasonable manner, information concerning financing statements

indexed under the debtor's name in the office indicated in

Subsection (c)(3)(B); and

(2) before the notification date, the secured party:

(A) did not receive a response to the request for information;

or

(B) received a response to the request for information and sent

an authenticated notification of disposition to each secured

party or other lienholder named in that response whose financing

statement covered the collateral.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.612. TIMELINESS OF NOTIFICATION BEFORE DISPOSITION OF

COLLATERAL. (a) Except as otherwise provided in Subsection (b),

whether a notification is sent within a reasonable time is a

question of fact.

(b) In a transaction other than a consumer transaction, a

notification of disposition sent after default and 10 days or

more before the earliest time of disposition set forth in the

notification is sent within a reasonable time before the

disposition.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.613. CONTENTS AND FORM OF NOTIFICATION BEFORE DISPOSITION

OF COLLATERAL: GENERAL. Except in a consumer-goods transaction,

the following rules apply:

(1) The contents of a notification of disposition are sufficient

if the notification:

(A) describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended

disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the

unpaid indebtedness and states the charge, if any, for an

accounting; and

(E) states the time and place of a public disposition or the

time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the

information specified in Subdivision (1) are nevertheless

sufficient is a question of fact.

(3) The contents of a notification providing substantially the

information specified in Subdivision (1) are sufficient, even if

the notification includes:

(A) information not specified by that subdivision; or

(B) minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in

Section 9.614(3), when completed, each provide sufficient

information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: __________________[Name of debtor, obligor, or other person

to which the notification is sent]

From: ________[Name, address, and telephone number of secured

party]

Name of Debtor(s): ________________ [Include only if debtor(s)

are not an addressee]

[For a public disposition:]

We will sell [or lease or license, as applicable] the [describe

collateral] [to the highest qualified bidder] in public as

follows:

Day and Date: ______ Time: _____ Place: _______[For a private

disposition:]

We will sell [or lease or license, as applicable] the _________

[describe collateral] privately sometime after _____ [day and

date].

You are entitled to an accounting of the unpaid indebtedness

secured by the property that we intend to sell [or lease or

license, as applicable] [for a charge of $____]. You may request

an accounting by calling us at ______ [telephone number].

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001. Amended by Acts 2001, 77th Leg., ch. 705, Sec. 20, eff.

June 13, 2001.

Sec. 9.614. CONTENTS AND FORM OF NOTIFICATION BEFORE DISPOSITION

OF COLLATERAL: CONSUMER-GOODS TRANSACTION. In a consumer-goods

transaction, the following rules apply:

(1) A notification of disposition must provide the following

information:

(A) the information specified in Section 9.613(1);

(B) a description of any liability for a deficiency of the

person to which the notification is sent;

(C) a telephone number from which the amount that must be paid

to the secured party to redeem the collateral under Section 9.623

is available; and

(D) a telephone number or mailing address from which additional

information concerning the disposition and the obligation secured

is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides

sufficient information:

________________ [Name and address of secured party]

________________ [Date]

NOTICE OF OUR PLAN TO SELL PROPERTY

________________ [Name and address of any obligor who is also a

debtor]

Subject: ___________ [Identification of Transaction]

We have your _________[describe collateral], because you broke

promises in our agreement.

[For a public disposition:]

We will sell _________[describe collateral] at public sale. A

sale could include a lease or license. The sale will be held as

follows:

Date:_______________________________________

Time:_______________________________________

Place:______________________________________

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell ___________[describe collateral] at private sale

sometime after ________[date]. A sale could include a lease or

license.

The money that we get from the sale (after paying our costs) will

reduce the amount you owe. If we get less money than you owe,

you ________[will or will not, as applicable] still owe us the

difference. If we get more money than you owe, you will get the

extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by

paying us the full amount you owe (not just the past due

payments), including our expenses. To learn the exact amount you

must pay, call us at __________[telephone number].

If you want us to explain to you in writing how we have figured

the amount that you owe us, you may call us at ______[telephone

number] [or write us at _______[secured party's address]

___________] and request a written explanation. [We will charge

you $________ for the explanation if we sent you another written

explanation of the amount you owe us within the last six months.]

If you need more information about the sale call us at _________

[telephone number] [or write us at ______ [secured party's

address] _______________].

We are sending this notice to the following other people who have

an interest in _______________[describe collateral] or who owe

money under your agreement:

______________________________________ [Names of all other

debtors and obligors, if any]

(4) A notification in the form of Subdivision (3) is sufficient,

even if additional information appears at the end of the form.

(5) A notification in the form of Subdivision (3) is sufficient,

even if it includes errors in information not required by

Subdivision (1), unless the error is misleading with respect to

rights arising under this chapter.

(6) If a notification under this section is not in the form of

Subdivision (3), law other than this chapter determines the

effect of including information not required by Subdivision (1).

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.615. APPLICATION OF PROCEEDS OF DISPOSITION; LIABILITY

FOR DEFICIENCY AND RIGHT TO SURPLUS. (a) A secured party shall

apply or pay over for application the cash proceeds of

disposition under Section 9.610 in the following order to:

(1) the reasonable expenses of retaking, holding, preparing for

disposition, processing, and disposing and, to the extent

provided for by agreement and not prohibited by law, reasonable

attorney's fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security

interest or agricultural lien under which the disposition is

made;

(3) the satisfaction of obligations secured by any subordinate

security interest in or other subordinate lien on the collateral

if:

(A) the secured party receives from the holder of the

subordinate security interest or other lien an authenticated

demand for proceeds before distribution of the proceeds is

completed; and

(B) in a case in which a consignor has an interest in the

collateral, the subordinate security interest or other lien is

senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the

secured party receives from the consignor an authenticated demand

for proceeds before distribution of the proceeds is completed.

(b) If requested by a secured party, a holder of a subordinate

security interest or other lien shall furnish reasonable proof of

the interest or lien within a reasonable time. Unless the holder

does so, the secured party need not comply with the holder's

demand under Subsection (a)(3).

(c) A secured party need not apply or pay over for application

noncash proceeds of disposition under Section 9.610 unless the

failure to do so would be commercially unreasonable. A secured

party that applies or pays over for application noncash proceeds

shall do so in a commercially reasonable manner.

(d) If the security interest under which a disposition is made

secures payment or performance of an obligation, after making the

payments and applications required by Subsection (a) and

permitted by Subsection (c):

(1) unless Subsection (a)(4) requires the secured party to apply

or pay over cash proceeds to a consignor, the secured party shall

account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) If the underlying transaction is a sale of accounts, chattel

paper, payment intangibles, or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) The surplus or deficiency following a disposition is

calculated based on the amount of proceeds that would have been

realized in a disposition complying with this subchapter to a

transferee other than the secured party, a person related to the

secured party, or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a

person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly

below the range of proceeds that a complying disposition to a

person other than the secured party, a person related to the

secured party, or a secondary obligor would have brought.

(g) A secured party that receives cash proceeds of a disposition

in good faith and without knowledge that the receipt violates the

rights of the holder of a security interest or other lien that is

not subordinate to the security interest or agricultural lien

under which the disposition is made:

(1) takes the cash proceeds free of the security interest or

other lien;

(2) is not obligated to apply the proceeds of the disposition to

the satisfaction of obligations secured by the security interest

or other lien; and

(3) is not obligated to account to or pay the holder of the

security interest or other lien for any surplus.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001. Amended by Acts 2001, 77th Leg., ch. 705, Sec. 21, eff.

June 13, 2001.

Sec. 9.616. EXPLANATION OF CALCULATION OF SURPLUS OR DEFICIENCY.

(a) In this section:

(1) "Explanation" means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with Subsection (c) of

how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges,

including additional credit service charges or interest, rebates,

and expenses may affect the amount of the surplus or deficiency;

and

(D) provides a telephone number or mailing address from which

additional information concerning the transaction is available.

(2) "Request" means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under Section

9.610.

(b) In a consumer-goods transaction in which the debtor is

entitled to a surplus or a consumer obligor is liable for a

deficiency under Section 9.615, the secured party shall:

(1) send an explanation to the debtor or consumer obligor, as

applicable, after the disposition and:

(A) before or when the secured party accounts to the debtor and

pays any surplus or first makes written demand on the consumer

obligor after the disposition for payment of the deficiency; and

(B) within 14 days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a

deficiency, within 14 days after receipt of a request, send to

the consumer obligor a record waiving the secured party's right

to a deficiency.

(c) To comply with Subsection (a)(1)(B), a writing must provide

the following information in the following order:

(1) the aggregate amount of obligations secured by the security

interest under which the disposition was made and, if the amount

reflects a rebate of unearned interest or credit service charge,

an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the

collateral after default, not more than 35 days before the

secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the

collateral before default or does not take possession of the

collateral, not more than 35 days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the

amount of proceeds;

(4) the amount, in the aggregate or by type, and types of

expenses, including expenses of retaking, holding, preparing for

disposition, processing, and disposing of the collateral, and

attorney's fees secured by the collateral which are known to the

secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of

credits, including rebates of interest or credit service charges,

to which the obligor is known to be entitled and which are not

reflected in the amount in Subdivision (1); and

(6) the amount of the surplus or deficiency.

(d) A particular phrasing of the explanation is not required. An

explanation complying substantially with the requirements of

Subsection (a) is sufficient, even if it includes minor errors

that are not seriously misleading.

(e) A debtor or consumer obligor is entitled without charge to

one response to a request under this section during any six-month

period in which the secured party did not send to the debtor or

consumer obligor an explanation pursuant to Subsection (b)(1).

The secured party may require payment of a charge not exceeding

$25 for each additional response.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.617. RIGHTS OF TRANSFEREE OF COLLATERAL. (a) A secured

party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's

rights in the collateral;

(2) discharges the security interest under which the disposition

is made; and

(3) discharges any subordinate security interest or other

subordinate lien.

(b) A transferee that acts in good faith takes free of the

rights and interests described in Subsection (a), even if the

secured party fails to comply with this chapter or the

requirements of any judicial proceeding.

(c) If a transferee does not take free of the rights and

interests described in Subsection (a), the transferee takes the

collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the

disposition is made; and

(3) any other security interest or other lien.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.618. RIGHTS AND DUTIES OF CERTAIN SECONDARY OBLIGORS.

(a) A secondary obligor acquires the rights and becomes

obligated to perform the duties of the secured party after the

secondary obligor:

(1) receives an assignment of a secured obligation from the

secured party;

(2) receives a transfer of collateral from the secured party and

agrees to accept the rights and assume the duties of the secured

party; or

(3) is subrogated to the rights of a secured party with respect

to collateral.

(b) An assignment, transfer, or subrogation described in

Subsection (a):

(1) is not a disposition of collateral under Section 9.610; and

(2) relieves the secured party of further duties under this

chapter.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.619. TRANSFER OF RECORD OR LEGAL TITLE. (a) In this

section, "transfer statement" means a record authenticated by a

secured party stating:

(1) that the debtor has defaulted in connection with an

obligation secured by specified collateral;

(2) that the secured party has exercised its post-default

remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired

the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor,

and transferee.

(b) A transfer statement entitles the transferee to the transfer

of record of all rights of the debtor in the collateral specified

in the statement in any official filing, recording, registration,

or certificate-of-title system covering the collateral. If a

transfer statement is presented with the applicable fee and

request form to the official or office responsible for

maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title

in the name of the transferee.

(c) A transfer of the record or legal title to collateral to a

secured party under Subsection (b) or otherwise is not of itself

a disposition of collateral under this chapter and does not of

itself relieve the secured party of its duties under this

chapter.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.620. ACCEPTANCE OF COLLATERAL IN FULL OR PARTIAL

SATISFACTION OF OBLIGATION; COMPULSORY DISPOSITION OF COLLATERAL.

(a) Except as otherwise provided in Subsection (g), a secured

party may accept collateral in full or partial satisfaction of

the obligation it secures only if:

(1) the debtor consents to the acceptance under Subsection (c);

(2) the secured party does not receive, within the time set

forth in Subsection (d), a notification of objection to the

proposal authenticated by:

(A) a person to which the secured party was required to send a

proposal under Section 9.621; or

(B) any other person, other than the debtor, holding an interest

in the collateral subordinate to the security interest that is

the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not

in the possession of the debtor when the debtor consents to the

acceptance; and

(4) Subsection (e) does not require the secured party to dispose

of the collateral or the debtor waives the requirement pursuant

to Section 9.624.

(b) A purported or apparent acceptance of collateral under this

section is ineffective unless:

(1) the secured party consents to the acceptance in an

authenticated record or sends a proposal to the debtor; and

(2) the conditions of Subsection (a) are met.

(c) For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial

satisfaction of the obligation it secures only if the debtor

agrees to the terms of the acceptance in a record authenticated

after default; and

(2) a debtor consents to an acceptance of collateral in full

satisfaction of the obligation it secures only if the debtor

agrees to the terms of the acceptance in a record authenticated

after default or the secured party:

(A) sends to the debtor after default a proposal that is

unconditional or subject only to a condition that collateral not

in the possession of the secured party be preserved or

maintained;

(B) in the proposal, proposes to accept collateral in full

satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated

by the debtor within 20 days after the proposal is sent.

(d) To be effective under Subsection (a)(2), a notification of

objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent

pursuant to Section 9.621, within 20 days after notification was

sent to that person; and

(2) in other cases:

(A) within 20 days after the last notification was sent pursuant

to Section 9.621; or

(B) if a notification was not sent, before the debtor consents

to the acceptance under Subsection (c).

(e) A secured party that has taken possession of collateral

shall dispose of the collateral pursuant to Section 9.610 within

the time specified in Subsection (f) if:

(1) 60 percent of the cash price has been paid in the case of a

purchase-money security interest in consumer goods; or

(2) 60 percent of the principal amount of the obligation secured

has been paid in the case of a non-purchase-money security

interest in consumer goods.

(f) To comply with Subsection (e), the secured party shall

dispose of the collateral:

(1) within 90 days after taking possession; or

(2) within any longer period to which the debtor and all

secondary obligors have agreed in an agreement to that effect

entered into and authenticated after default.

(g) In a consumer transaction, a secured party may not accept

collateral in partial satisfaction of the obligation it secures.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.621. NOTIFICATION OF PROPOSAL TO ACCEPT COLLATERAL. (a)

A secured party that desires to accept collateral in full or

partial satisfaction of the obligation it secures shall send its

proposal to:

(1) any person from which the secured party has received, before

the debtor consented to the acceptance, an authenticated

notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10 days before

the debtor consented to the acceptance, held a security interest

in or other lien on the collateral perfected by the filing of a

financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a

financing statement against the debtor covering the collateral as

of that date; and

(3) any other secured party that, 10 days before the debtor

consented to the acceptance, held a security interest in the

collateral perfected by compliance with a statute, regulation, or

treaty described in Section 9.311(a).

(b) A secured party that desires to accept collateral in partial

satisfaction of the obligation it secures shall send its proposal

to any secondary obligor in addition to the persons described in

Subsection (a).

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.622. EFFECT OF ACCEPTANCE OF COLLATERAL. (a) A secured

party's acceptance of collateral in full or partial satisfaction

of the obligation it secures:

(1) discharges the obligation to the extent consented to by the

debtor;

(2) transfers to the secured party all of a debtor's rights in

the collateral;

(3) discharges the security interest or agricultural lien that

is the subject of the debtor's consent and any subordinate

security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) A subordinate interest is discharged or terminated under

Subsection (a), even if the secured party fails to comply with

this chapter.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.623. RIGHT TO REDEEM COLLATERAL. (a) A debtor, any

secondary obligor, or any other secured party or lienholder may

redeem collateral.

(b) To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral;

and

(2) the reasonable expenses and attorneys' fees described in

Section 9.615(a)(1).

(c) A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 9.607;

(2) has disposed of collateral or entered into a contract for

its disposition under Section 9.610; or

(3) has accepted collateral in full or partial satisfaction of

the obligation it secures under Section 9.622.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.624. WAIVER. (a) A debtor or secondary obligor may

waive the right to notification of disposition of collateral

under Section 9.611 only by an agreement to that effect entered

into and authenticated after default.

(b) A debtor may waive the right to require disposition of

collateral under Section 9.620(e) only by an agreement to that

effect entered into and authenticated after default.

(c) Except in a consumer-goods transaction, a debtor or

secondary obligor may waive the right to redeem collateral under

Section 9.623 only by an agreement to that effect entered into

and authenticated after default.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.625. REMEDIES FOR SECURED PARTY'S FAILURE TO COMPLY WITH

CHAPTER. (a) If it is established that a secured party is not

proceeding in accordance with this chapter, a court may order or

restrain collection, enforcement, or disposition of collateral on

appropriate terms and conditions.

(b) Subject to Subsections (c), (d), and (f), a person is liable

for damages in the amount of any loss caused by a failure to

comply with this chapter. Loss caused by a failure to comply may

include loss resulting from the debtor's inability to obtain, or

increased costs of, alternative financing.

(c) Except as otherwise provided in Section 9.628:

(1) a person that, at the time of the failure, was a debtor, was

an obligor, or held a security interest in or other lien on the

collateral may recover damages under Subsection (b) for its loss;

and

(2) if the collateral is consumer goods, a person that was a

debtor or a secondary obligor at the time a secured party failed

to comply with this subchapter may recover for that failure in

any event an amount not less than the credit service charge plus

10 percent of the principal amount of the obligation or the time

price differential plus 10 percent of the cash price.

(d) A debtor whose deficiency is eliminated under Section 9.626

may recover damages for the loss of any surplus. However, a

debtor or secondary obligor whose deficiency is eliminated or

reduced under Section 9.626 may not otherwise recover under

Subsection (b) for noncompliance with the provisions of this

subchapter relating to collection, enforcement, disposition, or

acceptance.

(e) In addition to any damages recoverable under Subsection (b),

the debtor, consumer obligor, or person named as a debtor in a

filed record, as applicable, may recover $500 in each case from a

person that:

(1) fails to comply with Section 9.208;

(2) fails to comply with Section 9.209;

(3) files a record that the person is not entitled to file under

Section 9.509(a);

(4) fails to cause the secured party of record to file or send a

termination statement as required by Section 9.513(a) or (c);

(5) fails to comply with Section 9.616(b)(1) and whose failure

is part of a pattern, or consistent with a practice, of

noncompliance; or

(6) fails to comply with Section 9.616(b)(2).

(f) A debtor or consumer obligor may recover damages under

Subsection (b) and, in addition, $500 in each case from a person

that, without reasonable cause, fails to comply with a request

under Section 9.210. A recipient of a request under Section 9.210

that never claimed an interest in the collateral or obligations

that are the subject of a request under that section has a

reasonable excuse for failure to comply with the request within

the meaning of this subsection.

(g) If a secured party fails to comply with a request regarding

a list of collateral or a statement of account under Section

9.210, the secured party may claim a security interest only as

shown in the list or statement included in the request as against

a person that is reasonably misled by the failure.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001. Amended by Acts 2001, 77th Leg., ch. 705, Sec. 22, eff.

June 13, 2001.

Sec. 9.626. ACTION IN WHICH DEFICIENCY OR SURPLUS IS IN ISSUE.

(a) In an action arising from a transaction, other than a

consumer transaction, in which the amount of a deficiency or

surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the

provisions of this subchapter relating to collection,

enforcement, disposition, or acceptance unless the debtor or a

secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the

secured party has the burden of establishing that the collection,

enforcement, disposition, or acceptance was conducted in

accordance with this subchapter.

(3) Except as otherwise provided in Section 9.628, if a secured

party fails to prove that the collection, enforcement,

disposition, or acceptance was conducted in accordance with the

provisions of this subchapter relating to collection,

enforcement, disposition, or acceptance, the liability of a

debtor or a secondary obligor for a deficiency is limited to an

amount by which the sum of the secured obligation, expenses, and

attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or

acceptance; or

(B) the amount of proceeds that would have been realized had the

noncomplying secured party proceeded in accordance with the

provisions of this subchapter relating to collection,

enforcement, disposition, or acceptance.

(4) For purposes of Subdivision (3)(B), the amount of proceeds

that would have been realized is equal to the sum of the secured

obligation, expenses, and attorney's fees unless the secured

party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section

9.615(f), the debtor or obligor has the burden of establishing

that the amount of proceeds of the disposition is significantly

below the range of prices that a complying disposition to a

person other than the secured party, a person related to the

secured party, or a secondary obligor would have brought.

(b) The limitation of the rules in Subsection (a) to

transactions other than consumer transactions is intended to

leave to the court the determination of the proper rules in

consumer transactions. The court may not infer from that

limitation the nature of the proper rule in consumer transactions

and may continue to apply established approaches.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.627. DETERMINATION OF WHETHER CONDUCT WAS COMMERCIALLY

REASONABLE. (a) The fact that a greater amount could have been

obtained by a collection, enforcement, disposition, or acceptance

at a different time or in a different method from that selected

by the secured party is not of itself sufficient to preclude the

secured party from establishing that the collection, enforcement,

disposition, or acceptance was made in a commercially reasonable

manner.

(b) A disposition of collateral is made in a commercially

reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of

the disposition; or

(3) otherwise in conformity with reasonable commercial practices

among dealers in the type of property that was the subject of the

disposition.

(c) A collection, enforcement, disposition, or acceptance is

commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under Subsection (c) need not be obtained, and lack

of approval does not mean that the collection, enforcement,

disposition, or acceptance is not commercially reasonable.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

Sec. 9.628. NONLIABILITY AND LIMITATION ON LIABILITY OF SECURED

PARTY; LIABILITY OF SECONDARY OBLIGOR. (a) Unless a secured

party knows that a person is a debtor or obligor, knows the

identity of the person, and knows how to communicate with the

person:

(1) the secured party is not liable to the person, or to a

secured party or lienholder that has filed a financing statement

against the person, for failure to comply with this chapter; and

(2) the secured party's failure to comply with this chapter does

not affect the liability of the person for a deficiency.

(b) A secured party is not liable because of its status as

secured party:

(1) to a person that is a debtor or obligor, unless the secured

party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing

statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) A secured party is not liable to any person, and a person's

liability for a deficiency is not affected, because of any act or

omission arising out of the secured party's reasonable belief

that a transaction is not a consumer-goods transaction or a

consumer transaction or that goods are not consumer goods, if the

secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which

collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which

a secured obligation was incurred.

(d) A secured party is not liable to any person under Section

9.625(c)(2) for its failure to comply with Section 9.616.

(e) A secured party is not liable under Section 9.625(c)(2) more

than once with respect to any one secured obligation.

Added by Acts 1999, 76th Leg., ch. 414, Sec. 1.01, eff. July 1,

2001.

SUBCHAPTER G. TRANSITION PROVISIONS

Sec. 9.701. EFFECTIVE DATE OF REVISIONS. (a) In this

subchapter, "revision" means the revision of this chapter enacted

by the 76th Legislature, Regular Session, 1999.

(b) The revision takes effect July 1, 2001.

Reenacted from Acts 1999, 76th Leg., ch. 414 and amended by Acts

2001, 77th Leg., ch. 705, Sec. 23, eff. June 13, 2001.

Sec. 9.702. SAVING CLAUSE. (a) Except as otherwise provided

in this subchapter, this chapter, as revised, applies to a

transaction or lien within its scope, even if the transaction or

lien was entered into or created before the revision takes

effect.

(b) Except as otherwise provided in Subsection (c) and Sections

9.703-9.709:

(1) transactions and liens that were not governed by this

chapter, as it existed immediately before the effective date of

the revision, were validly entered into or created before the

effective date of the revision, and would be subject to this

chapter, as revised, if they had been entered into or created on

or after the effective date of the revision, and the rights,

duties, and interests flowing from those transactions and liens

remain valid on and after the effective date of the revision; and

(2) the transactions and liens may be terminated, completed,

consummated, and enforced as required or permitted by this

chapter, as revised, or by the law that otherwise would apply if

the revision had not taken effect.

(c) The revision does not affect an action, case, or proceeding

commenced before the effective date of the revision.

Reenacted from Acts 1999, 76th Leg., ch. 414, Sec. 3.02 and

amended by Acts 2001, 77th Leg., ch. 705, Sec. 23, eff. June 13,

2001.

Sec. 9.703. SECURITY INTEREST PERFECTED BEFORE EFFECTIVE DATE.

(a) A security interest that is enforceable immediately before

the effective date of the revision and would have priority over

the rights of a person that becomes a lien creditor at that time

is a perfected security interest under this chapter, as revised,

if, on the effective date of the revision, the applicable

requirements for enforceability and perfection under this

chapter, as revised, are satisfied without further action.

(b) Except as otherwise provided in Section 9.705, if,

immediately before the revision takes effect, a security interest

is enforceable and would have priority over the rights of a

person that becomes a lien creditor at that time, but the

applicable requirements for enforceability or perfection under

this chapter, as revised, are not satisfied when the revision

takes effect, the security interest:

(1) is a perfected security interest until July 1, 2002;

(2) remains enforceable after June 30, 2002, only if the

security interest becomes enforceable under Section 9.203, as

revised, before July 1, 2002; and

(3) remains perfected after June 30, 2002, only if the

applicable requirements for perfection under this chapter, as

revised, are satisfied before July 1, 2002.

Reenacted from Acts 1999, 76th Leg., ch. 414, Sec. 3.03 and

amended by Acts 2001, 77th Leg., ch. 705, Sec. 23, eff. June 13,

2001.

Sec. 9.704. SECURITY INTEREST UNPERFECTED BEFORE EFFECTIVE

DATE. A security interest that is enforceable immediately before

the revision takes effect but that would be subordinate to the

rights of a person that becomes a lien creditor at that time:

(1) remains an enforceable security interest until July 1, 2002;

(2) remains enforceable after June 30, 2002, if the security

interest becomes enforceable under Section 9.203, as revised,

before July 1, 2002; and

(3) becomes perfected:

(A) without further action, when the revision takes effect, if

the applicable requirements for perfection under this chapter, as

revised, are satisfied before or at that time; or

(B) when the applicable requirements for perfection are

satisfied if the requirements are satisfied after the revision

takes effect.

Reenacted from Acts 1999, 76th Leg., ch. 414, Sec. 3.04 and

amended by Acts 2001, 77th Leg., ch. 705, Sec. 23, eff. June 13,

2001.

Sec. 9.705. EFFECTIVENESS OF ACTION TAKEN BEFORE EFFECTIVE

DATE. (a) If action, other than the filing of a financing

statement, is taken before the revision takes effect and the

action would have resulted in priority of a security interest

over the rights of a person that becomes a lien creditor had the

security interest become enforceable before the revision takes

effect, the action is effective to perfect a security interest

that attaches under this chapter, as revised, within one year

after the effective date of the revision. An attached security

interest becomes unperfected on July 1, 2002, unless the security

interest becomes a perfected security interest under this

chapter, as revised, before that date.

(b) The filing of a financing statement before the effective

date of the revision is effective to perfect a security interest

to the extent the filing would satisfy the applicable

requirements for perfection under this chapter, as revised.

(c) The revision does not render ineffective an effective

financing statement that, before the effective date of the

revision, is filed and satisfies the applicable requirements for

perfection under the law of the jurisdiction governing perfection

as provided in Section 9.103, as it existed immediately before

the effective date of the revision. However, except as otherwise

provided in Subsections (d), (e), and (g) and Section 9.706, the

financing statement ceases to be effective at the earlier of:

(1) the time the financing statement would have ceased to be

effective under the law of the jurisdiction in which it is filed;

or

(2) June 30, 2006.

(d) The filing of a continuation statement after the revision

takes effect does not continue the effectiveness of the financing

statement filed before the revision takes effect. However, upon

the timely filing of a continuation statement after the revision

takes effect and in accordance with the law of the jurisdiction

governing perfection as provided in Subchapter C, as revised, the

effectiveness of a financing statement filed in the same office

in that jurisdiction before the revision takes effect continues

for the period provided by the law of that jurisdiction.

(e) Subsection (c)(2) applies to a financing statement that,

before the revision takes effect, is filed against a transmitting

utility and satisfies the applicable requirements for perfection

under the law of the jurisdiction governing perfection as

provided in Section 9.103, as it existed immediately before the

effective date of the revision, only to the extent that

Subchapter C, as revised, provides that the law of a jurisdiction

other than the jurisdiction in which the financing statement is

filed governs perfection of a security interest in collateral

covered by the financing statement.

(f) A financing statement that includes a financing statement

filed before the revision takes effect and a continuation

statement filed after the revision takes effect is effective only

to the extent that it satisfies the requirements of Subchapter E,

as revised, for an initial financing statement.

(g) Subsection (c)(2) does not apply to a financing statement

that was filed before July 1, 2001, in the proper office in this

state pursuant to Section 9.401, as that section existed

immediately before July 1, 2001, and as to which the proper

filing office was not changed pursuant to Section 9.501 of the

revision. The lapse date of such a financing statement is the

day when the financing statement would have ceased to be

effective under Section 9.403(b), as that section existed

immediately before July 1, 2001. On timely filing of a

continuation statement within six months before that lapse date,

the effectiveness of the financing statement continues for

another period of five years commencing on the lapse date, and

succeeding continuation statements may be filed within six months

before the expiration of the five-year period and each additional

five-year period to continue the effectiveness of the financing

statement.

Reenacted from Acts 1999, 76th Leg., ch. 414, Sec. 3.05 and

amended by Acts 2001, 77th Leg., ch. 705, Sec. 23, eff. June 13,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

565, Sec. 5, eff. June 16, 2007.

Sec. 9.706. WHEN INITIAL FINANCING STATEMENT SUFFICES TO

CONTINUE EFFECTIVENESS OF FINANCING STATEMENT. (a) The filing

of an initial financing statement in the office specified in

Section 9.501, as revised, continues the effectiveness of a

financing statement filed before the revision takes effect if:

(1) the filing of an initial financing statement in that office

would be effective to perfect a security interest under this

chapter, as revised;

(2) the pre-effective-date financing statement was filed in an

office in another state or another office in this state; and

(3) the initial financing statement satisfies Subsection (c).

(b) The filing of an initial financing statement under

Subsection (a) continues the effectiveness of the

pre-effective-date financing statement:

(1) if the initial financing statement is filed before the

revision takes effect, for the period provided in Section 9.403,

as it existed immediately before the effective date of the

revision, with respect to a financing statement; and

(2) if the initial financing statement is filed after the

revision takes effect, for the period provided in Section 9.515,

as revised, with respect to an initial financing statement.

(c) To be effective for purposes of Subsection (a), an initial

financing statement must:

(1) satisfy the requirements of Subchapter E, as revised, for an

initial financing statement;

(2) identify the pre-effective-date financing statement by

indicating the office in which the financing statement was filed

and providing the dates of filing and file numbers, if any, of

the financing statement and of the most recent continuation

statement filed with respect to the financing statement; and

(3) indicate that the pre-effective-date financing statement

remains effective.

Reenacted from Acts 1999, 76th Leg., ch. 414, Sec. 3.06 and

amended by Acts 2001, 77th Leg., ch. 705, Sec. 23, eff. June 13,

2001.

Sec. 9.707. AMENDMENT OF PRE-EFFECTIVE-DATE FINANCING STATEMENT.

(a) In this section, "pre-effective-date financing statement"

means a financing statement filed before the revision takes

effect.

(b) After the revision takes effect, a person may add or delete

collateral covered by, continue or terminate the effectiveness

of, or otherwise amend the information provided in a

pre-effective-date financing statement only in accordance with

the law of the jurisdiction governing perfection as provided in

Subchapter C. However, the effectiveness of a pre-effective-date

financing statement also may be terminated in accordance with the

law of the jurisdiction in which the financing statement is

filed.

(c) Except as otherwise provided in Subsection (d), if the law

of this state governs perfection of a security interest, the

information in a pre-effective-date financing statement may be

amended after the revision takes effect only if:

(1) the pre-effective-date financing statement and an amendment

are filed in the office specified in Section 9.501;

(2) an amendment is filed in the office specified in Section

9.501 concurrently with, or after the filing in that office of,

an initial financing statement that satisfies Section 9.706(c);

or

(3) an initial financing statement that provides the information

as amended and satisfies Section 9.706(c) is filed in the office

specified in Section 9.501.

(d) If the law of this state governs perfection of a security

interest, the effectiveness of a pre-effective-date financing

statement may be continued only under Sections 9.705(d) and (f)

or Section 9.706.

(e) Whether or not the law of this state governs perfection of a

security interest, the effectiveness of a pre-effective-date

financing statement filed in this state may be terminated after

the revision takes effect by filing a termination statement in

the office in which the pre-effective-date financing statement is

filed, unless an initial financing statement that satisfies

Section 9.706(c) has been filed in the office specified by the

law of the jurisdiction governing perfection as provided in

Subchapter C as the office in which to file a financing

statement.

Reenacted from Acts 1999, 76th Leg., ch. 414, and amended by Acts

2001, 77th Leg., ch. 705, Sec. 23, eff. June 13, 2001.

Sec. 9.708. PERSONS ENTITLED TO FILE INITIAL FINANCING

STATEMENT OR CONTINUATION STATEMENT. A person may file an

initial financing statement or a continuation statement under

this subchapter if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this subchapter:

(A) to continue the effectiveness of a financing statement filed

before the revision takes effect; or

(B) to perfect or continue the perfection of a security

interest.

Reenacted from Acts 1999, 7th Leg., ch. 414, Sec. 3.07 and

amended by Acts 2001, 77th Leg., ch. 705, Sec. 23, eff. June 13,

2001.

Sec. 9.709. PRIORITY. (a) This chapter, as revised,

determines the priority of conflicting claims to collateral.

However, if the relative priorities of the claims were

established before the revision takes effect, this chapter, as it

existed before the effective date of the revision, determines

priority.

(b) For purposes of Section 9.322(a), as revised, the priority

of a security interest that becomes enforceable under Section

9.203, as revised, dates from the time the revision takes effect

if the security interest is perfected under this chapter, as

revised, by the filing of a financing statement before the

revision takes effect that would not have been effective to

perfect the security interest under this chapter, as it existed

immediately before the effective date of the revision. This

subsection does not apply to conflicting security interests each

of which is perfected by the filing of such a financing

statement.

Reenacted from Acts 1999, 76th Leg., ch. 414, Sec. 3.08 and

amended by Acts 2001, 77th Leg., ch. 705, Sec. 23, eff. June 13,

2001.



CHAPTER 11. EFFECTIVE DATE AND TRANSITION PROVISIONS--1973 AMENDMENTS

BUSINESS AND COMMERCE CODE

TITLE 1. UNIFORM COMMERCIAL CODE

CHAPTER 11. EFFECTIVE DATE AND TRANSITION PROVISIONS--1973

AMENDMENTS

Sec. 11.101. EFFECTIVE DATE. This Act (referred to as the "1973

amendments") takes effect on January 1, 1974.

Added by Acts 1973, 63rd Leg., p. 1030, ch. 400, Sec. 6, eff.

Jan. 1, 1974.

Sec. 11.102. PRESERVATION OF OLD TRANSITION PROVISIONS. The

provisions of Article 10 of the Uniform Commercial Code, as

amended, shall continue to apply to the amended code, and for

this purpose this code as amended shall be considered one

continuous statute.

Added by Acts 1973, 63rd Leg., p. 1030, ch. 400, Sec. 6, eff.

Jan. 1, 1974.

Sec. 11.103. TRANSITION TO 1973 AMENDMENTS--GENERAL RULE.

Transactions validly entered into after June 30, 1966, and before

January 1, 1974, and which were subject to the provisions of this

title and which would be subject to the 1973 amendments if they

had been entered into on or after January 1, 1974, and the

rights, duties and interests flowing from such transactions

remain valid on and after the latter date and may be terminated,

completed, consummated or enforced as required or permitted by

the 1973 amendments. Security interests arising out of such

transactions which are perfected when the 1973 amendments become

effective shall remain perfected until they lapse as provided in

the code as amended, and may be continued as permitted by the

code as amended, except as stated in Section 11.105.

Added by Acts 1973, 63rd Leg., p. 1030, ch. 400, Sec. 6, eff.

Jan. 1, 1974.

Sec. 11.104. TRANSITION PROVISION ON CHANGE OF REQUIREMENT OF

FILING. A security interest for the perfection of which filing

or the taking of possession was required under this code and

which attached prior to January 1, 1974, but was not perfected

shall be deemed perfected on January 1, 1974, if this code as

amended permits perfection without filing or authorizes filing in

the office or offices where a prior ineffective filing was made.

Added by Acts 1973, 63rd Leg., p. 1030, ch. 400, Sec. 6, eff.

Jan. 1, 1974.

Sec. 11.105. TRANSITION PROVISION ON CHANGE OF PLACE OF FILING.

(a) A financing statement or continuation statement filed prior

to January 1, 1974, which shall not have lapsed prior to January

1, 1974, shall remain effective for the period provided in the

code before January 1, 1974, but not less than five years after

the filing.

(b) With respect to any collateral, other than fixtures or

minerals or the like (including oil and gas) or accounts subject

to Subsection (e) of Section 9.103, which are covered by a

financing statement or security agreement filed as a financing

statement or continuation statement filed prior to January 1,

1974, and which shall not have lapsed prior to January 1, 1974,

acquired by the debtor on or after January 1, 1974, any effective

financing statement or security agreement filed as a financing

statement or continuation statement described in this section and

purporting to cover such after-acquired collateral shall apply

only if the filing or filings are in the office or offices that

would be appropriate to perfect the security interests in the new

collateral under the code with its 1973 amendments.

(c) The effectiveness of any financing statement or continuation

statement filed prior to January 1, 1974, may be continued by a

continuation statement as permitted by this code with 1973

amendments, except that if this code with 1973 amendments,

requires a filing or a filing for record in an office where there

was no previous financing statement, a new financing statement

conforming to Section 11.106 shall be filed or filed for record

in that office.

(d) If the filing for record of a mortgage would have been

effective as to the types of collateral enumerated in Subsection

(f) of Section 9.402 if the 1973 amendments had been in effect on

the date of the filing for record of the mortgage, the mortgage

shall be deemed effective as such a filing as to the types of

collateral enumerated in Subsection (f) of Section 9.402 of this

code, as amended, on January 1, 1974.

Added by Acts 1973, 63rd Leg., p. 1030, ch. 400, Sec. 6, eff.

Jan. 1, 1974. Amended by Acts 1975, 64th Leg., p. 943, ch. 353,

Sec. 10, 11, eff. June 19, 1975.

Sec. 11.106. REQUIRED REFILINGS. (a) If a security interest is

perfected or has priority when the 1973 amendments take effect as

to all persons or as to certain persons without any filing or

recording, and if the filing of a financing statement would be

required for the perfection or priority of the security interest

against those persons under the 1973 amendments, the perfection

and priority rights of the security interest continue until

January 1, 1977. The perfection will then lapse unless a

financing statement is filed as provided in Subsection (d) or

unless the security interest is perfected otherwise than by

filing.

(b) If a security interest is perfected when the 1973 amendments

take effect under a law other than this title which requires no

further filing, refiling or recording to continue its perfection,

perfection continues until and will lapse on January 1, 1977,

unless a financing statement is filed as provided in Subsection

(d) or unless the security interest is perfected otherwise than

by filing, or unless under Subsection (c) of Section 9.302 the

other law continues to govern filing.

(c) If a security interest is perfected by a filing, refiling or

recording under a law repealed by this Act which required further

filing, refiling or recording to continue its perfection,

perfection continues and will lapse on the date provided by the

law so repealed for such further filing, refiling or recording

unless a financing statement is filed as provided in Subsection

(d) or unless the security interest is perfected otherwise than

by filing.

(d) A financing statement may be filed within six months before

the perfection of a security interest would otherwise lapse. Any

such financing statement may be signed by either the debtor or

the secured party. It must identify the security agreement,

statement or notice (however denominated in any statute or other

law repealed or modified by this Act), state the office where and

the date when the last filing, refiling or recording, if any, was

made with respect thereto, and the filing number, if any, or book

and page, if any, of recording and further state that the

security agreement, statement or notice, however denominated, in

another filing office under this title or under any statute or

other law repealed or modified by this Act is still effective.

Section 9.401 and Section 9.103 determine the proper place to

file such a financing statement. Except as specified in this

subsection, the provisions of Section 9.403(c) for continuation

statements apply to such a financing statement.

Added by Acts 1973, 63rd Leg., p. 1030, ch. 400, Sec. 6, eff.

Jan. 1, 1974.

Sec. 11.107. TRANSITION PROVISIONS AS TO PRIORITIES. Except as

otherwise provided in this chapter, this title as it existed

before the 1973 amendments took effect shall apply to any

questions of priority if the positions of the parties were fixed

prior to January 1, 1974. In other cases questions of priority

shall be determined by this title with 1973 amendments.

Added by Acts 1973, 63rd Leg., p. 1030, ch. 400, Sec. 6, eff.

Jan. 1, 1974.

Sec. 11.108. PRESUMPTION THAT RULE OF LAW CONTINUES UNCHANGED.

Unless a change in law has clearly been made, the provisions of

this title with 1973, 1975, and 1977 amendments shall be deemed

declaratory of the meaning of the title.

Added by Acts 1973, 63rd Leg., p. 1030, ch. 400, Sec. 6, eff.

Jan. 1, 1974. Amended by Acts 1975, 64th Leg., p. 944, ch. 353,

Sec. 12, eff. June 19, 1975; Acts 1977, 65th Leg., p. 334, ch.

163, Sec. 5, eff. Aug. 29, 1977.






TITLE 2. COMPETITION AND TRADE PRACTICES

CHAPTER 15. MONOPOLIES, TRUSTS AND CONSPIRACIES IN RESTRAINT OF TRADE

BUSINESS AND COMMERCE CODE

TITLE 2. COMPETITION AND TRADE PRACTICES

CHAPTER 15. MONOPOLIES, TRUSTS AND CONSPIRACIES IN RESTRAINT OF

TRADE

SUBCHAPTER A. GENERAL PROVISIONS AND PROHIBITED RESTRAINTS

Sec. 15.01. TITLE OF ACT. This Act shall be known and may be

cited as the Texas Free Enterprise and Antitrust Act of 1983.

Amended by Acts 1983, 68th Leg., p. 3010, ch. 519, Sec. 1, eff.

Aug. 29, 1983.

Sec. 15.02. APPLICABILITY OF PROVISIONS. (a) The provisions of

this Act are cumulative of each other and of any other provision

of law of this state in effect relating to the same subject.

Among other things, the provisions of this Act preserve the

constitutional and common law authority of the attorney general

to bring actions under state and federal law.

(b) If any of the provisions of this Act are held invalid, the

remainder shall not be affected as a result; nor shall the

application of the provision held invalid to persons or

circumstances other than those as to which it is held invalid be

affected as a result.

Amended by Acts 1983, 68th Leg., p. 3010, ch. 519, Sec. 1, eff.

Aug. 29, 1983.

Sec. 15.03. DEFINITIONS. Except as otherwise provided in

Subsection (a) of Section 15.10 of this Act, for purposes of this

Act:

(1) The term "attorney general" means the Attorney General of

Texas or any assistant attorney general acting under the

direction of the Attorney General of Texas.

(2) The term "goods" means any property, tangible or intangible,

real, personal, or mixed, and any article, commodity, or other

thing of value, including insurance.

(3) The term "person" means a natural person, proprietorship,

partnership, corporation, municipal corporation, association, or

any other public or private group, however organized, but does

not include the State of Texas, its departments, and its

administrative agencies or a community center operating under

Subchapter A, Chapter 534, Health and Safety Code.

(4) The term "services" means any work or labor, including

without limitation work or labor furnished in connection with the

sale, lease, or repair of goods.

(5) The terms "trade" and "commerce" mean the sale, purchase,

lease, exchange, or distribution of any goods or services; the

offering for sale, purchase, lease, or exchange of any goods or

services; the advertising of any goods or services; the business

of insurance; and all other economic activity undertaken in whole

or in part for the purpose of financial gain involving or

relating to any goods or services.

Amended by Acts 1983, 68th Leg., p. 3010, ch. 519, Sec. 1, eff.

Aug. 29, 1983; Acts 1991, 72nd Leg., ch. 242, Sec. 6.01, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch. 601, Sec. 2, eff. Sept.

1, 1995.

Sec. 15.04. PURPOSE AND CONSTRUCTION. The purpose of this Act

is to maintain and promote economic competition in trade and

commerce occurring wholly or partly within the State of Texas and

to provide the benefits of that competition to consumers in the

state. The provisions of this Act shall be construed to

accomplish this purpose and shall be construed in harmony with

federal judicial interpretations of comparable federal antitrust

statutes to the extent consistent with this purpose.

Amended by Acts 1983, 68th Leg., p. 3010, ch. 519, Sec. 1, eff.

Aug. 29, 1983; Acts 1991, 72nd Leg., ch. 242, Sec. 6.02, eff.

Sept. 1, 1991.

Sec. 15.05. UNLAWFUL PRACTICES. (a) Every contract,

combination, or conspiracy in restraint of trade or commerce is

unlawful.

(b) It is unlawful for any person to monopolize, attempt to

monopolize, or conspire to monopolize any part of trade or

commerce.

(c) It is unlawful for any person to sell, lease, or contract

for the sale or lease of any goods, whether patented or

unpatented, for use, consumption, or resale or to fix a price for

such use, consumption, or resale or to discount from or rebate

upon such price, on the condition, agreement, or understanding

that the purchaser or lessee shall not use or deal in the goods

of a competitor or competitors of the seller or lessor, where the

effect of the condition, agreement, or understanding may be to

lessen competition substantially in any line of trade or

commerce.

(d) It is unlawful for any person to acquire, directly or

indirectly, the whole or any part of the stock or other share

capital or the assets of any other person or persons, where the

effect of such acquisition may be to lessen competition

substantially in any line of trade or commerce.

This subsection shall not be construed:

(1) to prohibit the purchase of stock or other share capital of

another person where the purchase is made solely for investment

and does not confer control of that person in a manner that could

substantially lessen competition;

(2) to prevent a corporation from forming subsidiary or parent

corporations for the purpose of conducting its immediately lawful

business, or any natural and legitimate branch extensions of such

business, or from owning and holding all or a part of the stock

or other share capital of a subsidiary, or transferring all or

part of its stock or other share capital to be owned and held by

a parent, where the effect of such a transaction is not to lessen

competition substantially;

(3) to affect or impair any right previously legally acquired;

or

(4) to apply to transactions duly consummated pursuant to

authority given by any statute of this state or of the United

States or pursuant to authority or approval given by any

regulatory agency of this state or of the United States under any

constitutional or statutory provisions vesting the agency with

such power.

(e) It is unlawful for an employer and a labor union or other

organization to agree or combine so that:

(1) a person is denied the right to work for an employer because

of membership or nonmembership in the labor union or other

organization; or

(2) membership or nonmembership in the labor union or other

organization is made a condition of obtaining or keeping a job

with the employer.

(f) It is not unlawful for:

(1) employees to agree to quit their employment or to refuse to

deal with tangible personal property of their immediate employer,

unless their refusal to deal with tangible personal property of

their immediate employer is intended to induce or has the effect

of inducing that employer to refrain from buying or otherwise

acquiring tangible personal property from a person; or

(2) persons to agree to refer for employment a migratory worker

who works on seasonal crops if the referral is made irrespective

of whether or not the worker belongs to a labor union or

organization.

(g) Nothing in this section shall be construed to prohibit

activities that are exempt from the operation of the federal

antitrust laws, 15 U.S.C. Section 1 et seq., except that an

exemption otherwise available under the McCarran-Ferguson Act (15

U.S.C. Sections 1011-1015) does not serve to exempt activities

under this Act. Nothing in this section shall apply to actions

required or affirmatively approved by any statute of this state

or of the United States or by a regulatory agency of this state

or of the United States duly acting under any constitutional or

statutory authority vesting the agency with such power.

(h) In any lawsuit alleging a contract, combination, or

conspiracy to fix prices, evidence of uniform prices alone shall

not be sufficient to establish a violation of Subsection (a) of

Section 15.05.

(i) In determining whether a restraint related to the sale or

delivery of professional services is reasonable, except in cases

involving price fixing, or other per se violations, the court may

consider, but shall not reach its decision solely on the basis

of, criteria which include: (1) whether the activities involved

maintain or improve the quality of such services to benefit the

public interest; (2) whether the activities involved limit or

reduce the cost of such services to benefit the public interest.

For purposes of this subsection, the term "professional services"

means services performed by any licensed accountant, physician,

or professional engineer in connection with his or her

professional employment or practice.

Amended by Acts 1983, 68th Leg., p. 3010, ch. 519, Sec. 1, eff.

Aug. 29, 1983; Acts 1991, 72nd Leg., ch. 242, Sec. 6.02, eff.

Sept. 1, 1991.

SUBCHAPTER B. PROCEDURE AND EVIDENCE

Sec. 15.10. CIVIL INVESTIGATIVE DEMANDS. (a) Definitions. For

purposes of this section:

(1) The terms "antitrust investigation" and "investigation" mean

any inquiry conducted by the attorney general for the purpose of

ascertaining whether any person is or has been engaged in or is

actively preparing to engage in activities which may constitute

an antitrust violation.

(2) The term "antitrust violation" means any act or omission in

violation of any of the prohibitions contained in Section 15.05

of this Act or in violation of any of the antitrust laws set

forth in Subsection (a) of Section 12 of Title 15, the United

States Code.

(3) The terms "civil investigative demand" and "demand" mean any

demand issued by the attorney general under Subsection (b) of

this section.

(4) The terms "documentary material" and "material" include the

original or any identical copy and all nonidentical copies of any

contract, agreement, book, booklet, brochure, pamphlet, catalog,

magazine, notice, announcement, circular, bulletin, instruction,

minutes, agenda, study, analysis, report, graph, map, chart,

table, schedule, note, letter, telegram, telephone or other

message, product of discovery, magnetic or electronic recording,

and any other written, printed, or recorded matter.

(5) The term "person" means a natural person, proprietorship,

partnership, corporation, municipal corporation, association, or

any other public or private group, however organized, and

includes any person acting under color or authority of state law.

(6) The term "product of discovery" includes without limitation

the original or duplicate of any deposition, interrogatory,

document, thing, result of the inspection of land or other

property, examination, or admission obtained by any method of

discovery in any judicial or administrative proceeding of an

adversarial nature; any digest, analysis, selection, compilation,

or other derivation thereof, and any index or manner of access

thereto.

(b) Authority to Issue Demand. Whenever the attorney general has

reason to believe that any person may be in possession, custody,

or control of any documentary material or may have any

information relevant to a civil antitrust investigation, the

attorney general may, prior to the institution of a civil

proceeding, issue in writing and serve upon such person a civil

investigative demand requiring the person to produce such

documentary material for inspection and copying, to answer in

writing written interrogatories, to give oral testimony, or to

provide any combination of such material, answers, and testimony;

provided, however, that the attorney general may not issue and

serve a demand for documentary material upon a proprietorship or

partnership whose annual gross income does not exceed $5 million.

(c) Contents of Demand.

(1) Each demand shall describe the nature of the activities that

are the subject of the investigation and shall set forth each

statute and section of that statute that may have been or may be

violated as a result of such activities. Each demand shall advise

the person upon whom the demand is to be served that the person

has the right to object to the demand as provided for in this

section.

(2) Each demand for production of documentary material shall:

(A) describe the class or classes of material to be produced

with reasonable specificity so that the material demanded is

fairly identified;

(B) prescribe a return date or dates which will provide a

reasonable period of time within which the material is to be

produced; and

(C) identify the individual or individuals acting on behalf of

the attorney general to whom the material is to be made available

for inspection and copying.

(3) Each demand for answers to written interrogatories shall:

(A) propound the interrogatories with definiteness and

certainty;

(B) prescribe a date or dates by which answers to

interrogatories shall be submitted; and

(C) identify the individual or individuals acting on behalf of

the attorney general to whom the answers should be submitted.

(4) Each demand for the giving of oral testimony shall:

(A) prescribe a reasonable date, time, and place at which the

testimony shall begin; and

(B) identify the individual or individuals acting on behalf of

the attorney general who will conduct the examination.

(5) No demand for any product of discovery may be returned until

20 days after the attorney general serves a copy of the demand

upon the person from whom the discovery was obtained.

(d) Protected Material and Information.

(1) A demand may require the production of documentary material,

the submission of answers to written interrogatories, or the

giving of oral testimony only if the material or information

sought would be discoverable under the Texas Rules of Civil

Procedure or other state law relating to discovery.

(2) Any demand for a product of discovery supercedes any

inconsistent order, rule, or provision of law (other than this

subchapter) preventing or restraining disclosure of such product

of discovery; provided, however, that voluntary disclosure of a

product of discovery under this section does not constitute a

waiver of any right or privilege, including any right or

privilege which may be invoked to resist discovery of trial

preparation materials, to which the person making the disclosure

may be entitled.

(e) Service; Proof of Service.

(1) Service of any demand or of any petition filed under

Subsection (f) or (h) of this section may be made upon any

natural person by delivering a duly executed copy of the demand

or petition to the person to be served or by mailing such copy by

registered or certified mail, return receipt requested, to such

person at his or her residence or principal office or place of

business.

(2) Service of any demand or of any petition filed under

Subsection (f) or (h) of this section may be made upon any person

other than a natural person by delivering a duly executed copy of

the demand or petition to a person to whom delivery would be

appropriate under state law if the demand or petition were

process in a civil suit.

(3) A verified return by the individual serving any demand or

any petition filed under Subsection (f) or (h) setting forth the

manner of service shall be proof of such service. In the case of

service by registered or certified mail, the return shall be

accompanied by the return post office receipt of delivery of the

demand or petition.

(f) Petition for Order Modifying or Setting Aside Demand. At any

time before the return date specified in a demand or within 20

days after the demand has been served, whichever period is

shorter, the person who has been served and, in the case of a

demand for a product of discovery, the person from whom the

discovery was obtained may file a petition for an order modifying

or setting aside the demand in the district court in the county

of the person's residence or principal office or place of

business or in a district court of Travis County. Any such

petition shall specify each ground upon which the petitioner

relies in seeking the relief sought. The petition may be based

upon any failure of such demand to comply with the provisions of

this section or upon any constitutional or other legal right or

privilege of the petitioner. The petitioner shall serve a copy of

the petition upon the attorney general. The attorney general may

submit an answer to the petition. In ruling on the petition, the

court shall presume absent evidence to the contrary that the

attorney general issued the demand in good faith and within the

scope of his or her authority.

(g) Compliance With Demand.

(1) A person on whom a demand is served shall comply with the

terms of the demand unless otherwise provided by court order.

(2) The time for compliance with the demand in whole or in part

shall not run during the pendency of any petition filed under

Subsection (f) of this section; provided, however, that the

petitioner shall comply with any portions of the demand not

sought to be modified or set aside.

(3) Documentary Material.

(A) Any person upon whom any demand for the production of

documentary material has been duly served under this section

shall make such material available to the attorney general for

inspection and copying during normal business hours on the return

date specified in the demand at the person's principal office or

place of business or as otherwise may be agreed upon by the

person and the attorney general. The attorney general shall bear

the expense of any copying. The person may substitute copies for

originals of all or part of the requested documents so long as

the originals are made available for inspection. The person shall

indicate in writing which if any of the documents produced

contain trade secrets or confidential information.

(B) The production of documentary material in response to any

demand shall be made under a sworn certificate in such form as

the demand designates by a natural person having knowledge of the

facts and circumstances relating to such production to the effect

that all of the requested material in the possession, custody, or

control of the person to whom the demand is directed has been

produced.

(4) Interrogatories.

(A) Each interrogatory in any demand duly served under this

section shall be answered separately and fully in writing, unless

it is objected to, in which case the basis for the objection

shall be set forth in lieu of an answer. The person shall

indicate in writing which if any of the answers contain trade

secrets or confidential information.

(B) Answers to interrogatories shall be submitted under a sworn

certificate in such form as the related demand designates by a

natural person having knowledge of the facts and circumstances

relating to the preparation of the answers to the effect that all

of the requested information in the possession, custody, control,

or knowledge of the person to whom the demand is directed has

been set forth fully and accurately.

(5) Oral Examination.

(A) The examination of any person pursuant to a demand for oral

testimony duly served under this section shall be taken before

any person authorized to administer oaths and affirmations by the

laws of Texas or the United States. The person before whom the

testimony is to be taken shall put the witness on oath or

affirmation and shall personally or by someone acting under his

or her direction and in his or her presence record the witness's

testimony. At the expense of the attorney general, the testimony

shall be taken stenographically and may be transcribed.

(B) The oral testimony of any person taken pursuant to a demand

served under this section shall be taken in the county where the

person resides, is found, transacts business, or in such other

place as may be agreed upon by the person and the attorney

general.

(C) Any person compelled to appear under a demand for oral

testimony under this section may be accompanied, represented, and

advised by counsel. Counsel may advise such person in confidence,

either upon the request of such person or upon counsel's own

initiative, with respect to any question arising in connection

with the examination.

(D) The individual conducting the examination on behalf of the

attorney general shall exclude from the place of examination all

other persons except the person being examined, the person's

counsel, the counsel of the person to whom the demand has been

issued, the person before whom the testimony is to be taken, any

stenographer taking the testimony, and any persons assisting the

individual conducting the examination.

(E) During the examination, the person being examined or his or

her counsel may object on the record to any question, in whole or

in part, and shall briefly state for the record the reason for

the objection. An objection may properly be made, received, and

entered upon the record when it is claimed that such person is

entitled to refuse to answer the question on grounds of any

constitutional or other legal right or privilege, including the

privilege against self-incrimination. Neither such person nor his

or her counsel shall otherwise object to or refuse to answer any

question or interrupt the oral examination. If the person refuses

to answer any question, the attorney general may petition the

district court in the county where the examination is being

conducted for an order compelling the person to answer the

question.

(F) If and when the testimony has been fully transcribed, the

person before whom the testimony was taken shall promptly

transmit the transcript of the testimony to the witness and a

copy of the transcript to the attorney general. The witness shall

have a reasonable opportunity to examine the transcript and make

any changes in form or substance accompanied by a statement of

the reasons for such changes. The witness shall then sign and

return the transcript, unless he or she is ill, cannot be found,

refuses to sign, or in writing waives the signing. If the witness

does not sign the transcript within 15 days of receiving it, the

person before whom the testimony has been given shall sign it and

state on the record the reason, if known, for the witness's

failure to sign. The officer shall then certify on the transcript

that the witness was duly sworn and that the transcript is a true

record of the testimony given by the witness and promptly

transmit a copy of the certified transcript to the attorney

general.

(G) Upon request, the attorney general shall furnish a copy of

the certified transcript to the witness.

(H) The witness shall be entitled to the same fees and mileage

that are paid to witnesses in the district courts of Texas.

(h) Failure To Comply With Demand.

(1) Petition for Enforcement. Whenever any person fails to

comply with any demand duly served on such person under this

section, the attorney general may file in the district court in

the county in which the person resides, is found, or transacts

business and serve on the person a petition for an order of the

court for enforcement of this section. If the person transacts

business in more than one county, the petition shall be filed in

the county of the person's principal office or place of business

in the state or in any other county as may be agreed upon by the

person and the attorney general.

(2) Deliberate Noncompliance. Any person, who, with intent to

avoid, evade, or prevent compliance in whole or part with a

demand issued under this section, removes from any place,

conceals, withholds, destroys, mutilates, alters, or by any other

means falsifies any documentary material or otherwise provides

inaccurate information is guilty of a misdemeanor and on

conviction is punishable by a fine of not more than $5,000 or by

confinement in county jail for not more than one year or by both.

(i) Disclosure and Use of Material and Information.

(1) Except as provided in this section or ordered by a court for

good cause shown, no documentary material, answers to

interrogatories, or transcripts of oral testimony, or copies or

contents thereof, shall be available for examination or used by

any person without the consent of the person who produced the

material, answers, or testimony and, in the case of any product

of discovery, of the person from whom the discovery was obtained.

(2) The attorney general may make available for inspection or

prepare copies of documentary material, answers to

interrogatories, or transcripts of oral testimony in his or her

possession as he or she determines may be required by the state

in the course of any investigation or a judicial proceeding in

which the state is a party.

(3) The attorney general may make available for inspection or

prepare copies of documentary material, answers to

interrogatories, or transcripts of oral testimony in his or her

possession as he or she determines may be required for official

use by any officer of the State of Texas or of the United States

charged with the enforcement of the laws of the State of Texas or

the United States; provided that any material disclosed under

this subsection may not be used for criminal law enforcement

purposes.

(4) Upon request, the attorney general shall make available

copies of documentary material, answers to interrogatories, and

transcripts of oral testimony for inspection by the person who

produced such material or information and, in the case of a

product of discovery, the person from whom the discovery was

obtained or by any duly authorized representative of the person,

including his or her counsel.

(5) Not later than 15 days prior to disclosing any documentary

material or answers to written interrogatories designated as

containing trade secrets or confidential information under this

subsection, the attorney general shall notify the person who

produced the material of the attorney general's intent to make

such disclosure. The person who produced the documentary material

or answers to written interrogatories may petition a district

court in any county of this state in which the person resides,

does business, or maintains its principal office for a protective

order limiting the terms under which the attorney general may

disclose such trade secrets or confidential information.

(6) Upon written request, the attorney general shall return

documentary material produced under this section in connection

with an antitrust investigation to the person who produced it

whenever:

(A) any case or proceeding before any court arising out of the

investigation has been completed; or

(B) the attorney general has decided after completing an

examination and analysis of such material not to institute any

case or proceeding before a court in connection with the

investigation.

(j) Jurisdiction. Whenever any petition is filed in the district

court in any county as provided for in this section, the court

shall have jurisdiction to hear and determine the matter

presented and to enter any order or orders required to implement

the provisions of this section. Any final order is subject to

appeal. Failure to comply with any final order entered by a court

under this section is punishable by the court as a contempt of

the order.

(k) Nonexclusive Procedures. Nothing in this section shall

preclude the attorney general from using procedures not specified

in the section in conducting an antitrust investigation;

provided, however, that in conducting such an investigation, the

attorney general shall use the procedures set forth in this

section in lieu of those set forth in Article 1302-5.01 through

Article 1302-5.06, Texas Miscellaneous Corporation Laws Act.

Added by Acts 1983, 68th Leg., p. 3019, ch. 519, Sec. 2, eff.

Aug. 29, 1983.

Sec. 15.11. PARTY TO SUIT MAY SUBPOENA WITNESS. (a) A party to

a suit brought to enforce any of the prohibitions in Section

15.05 of this Act or to enforce the laws conserving natural

resources may apply to the clerk of the court in which the suit

is pending to subpoena a witness located anywhere in the state.

On receipt of the application, the clerk shall issue the subpoena

applied for but may not issue more than five subpoenas for a

party without first obtaining the court's written approval.

(b) A witness subpoenaed under Subsection (a) of this section

who fails to appear and testify in compliance with the subpoena

is guilty of contempt of court and may be fined not more than

$100 and attached and imprisoned in the county jail until he or

she appears in court and testifies as required.

Added by Acts 1983, 68th Leg., p. 3019, ch. 519, Sec. 2, eff.

Aug. 29, 1983.

Sec. 15.12. ADDITIONAL PROCEDURES. In addition to the

procedures set forth in this subchapter, the attorney general and

any other party to a suit brought by the attorney general to

enforce any of the prohibitions in Section 15.05 of this Act may

request discovery and production of documents and other things,

serve written interrogatories, and subpoena and depose witnesses

in accordance with the applicable provisions of the Texas Rules

of Civil Procedure and other state law relating to discovery.

Amended by Acts 1983, 68th Leg., p. 3019, ch. 519, Sec. 2, eff.

Aug. 29, 1983.

Sec. 15.13. IMMUNITY FROM CRIMINAL PROSECUTION. (a)

Application by Attorney General. If a person upon whom an

investigative demand or request for discovery has been properly

served pursuant to Section 15.10, 15.11, or 15.12 of this Act

refuses or is likely to refuse to comply with the demand or

request on the basis of his or her privilege against

self-incrimination, the attorney general may apply to a district

court in the county in which the person is located for an order

granting the person immunity from prosecution and compelling the

person's compliance with the demand or request.

(b) Order Granting Immunity and Compelling Testimony and

Production. Upon receipt of an application filed under Subsection

(a) of this section, the court may issue an order granting the

person immunity from prosecution and requiring the person to

comply with the demand or request notwithstanding his or her

claim of privilege. The order shall explain the scope of

protection afforded by it.

(c) Effectiveness of Order. An order may be issued under

Subsection (b) of this section prior to the assertion of the

privilege against self-incrimination but shall not be effective

until the person to whom it is directed asserts the privilege and

is informed of the order.

(d) Compliance with Order. A person who has been informed of an

order issued by a court under this section compelling his or her

testimony or production of material may not refuse to comply with

the order on the basis of his or her privilege against

self-incrimination. A person who complies with the order may not

be criminally prosecuted for or on account of any act,

transaction, matter, or thing about which he or she is ordered to

testify or produce unless the alleged offense is perjury or

failure to comply with the order. Failure to comply with the

order may be punished by the court as contempt of the order.

Amended by Acts 1983, 68th Leg., p. 3019, ch. 519, Sec. 2, eff.

Aug. 29, 1983.

Sec. 15.16. DECLARATORY JUDGMENT ACTION. (a) A person (other

than a foreign corporation not having a permit or certificate of

authority to do business in this state) uncertain of whether or

not his or her action or proposed action violates or will violate

the prohibitions contained in Section 15.05 of this Act may file

suit against the state for declaratory judgment, citing this

section as authority, in one of the Travis County district

courts.

(b) Citation and all process in the suit shall be served on the

attorney general, who shall represent the state. The petition

shall describe in detail the person's action or proposed action

and all other relevant facts, and the court in its declaratory

judgment shall fully recite the action or proposed action and

other facts considered.

(c) A declaratory judgment granted under this section which

rules that action or proposed action does not violate the

prohibitions contained in Section 15.05 of this Act:

(1) shall be strictly construed and may not be extended by

implication to an action or fact not recited in the judgment;

(2) does not bind the state with reference to a person not a

party to the suit in which the judgment was granted; and

(3) does not estop the state from subsequently establishing a

violation of the prohibitions contained in Section 15.05 of this

Act based on an action or fact not recited in the declaratory

judgment, which action or fact, when combined with an action or

fact recited in the judgment, constitutes a violation of the

prohibitions contained in Section 15.05 of this Act.

(d) A person filing suit under this section shall pay all costs

of the suit.

Amended by Acts 1983, 68th Leg., p. 3019, ch. 519, Sec. 2, eff.

Aug. 29, 1983.

SUBCHAPTER C. ENFORCEMENT

Sec. 15.20. CIVIL SUITS BY THE STATE. (a) Suit to Collect

Civil Fine. The attorney general may file suit in district court

in Travis County or in any county in the State of Texas in which

any of the named defendants resides, does business, or maintains

its principal office on behalf of the State of Texas to collect a

civil fine from any person, other than a municipal corporation,

whom the attorney general believes has violated any of the

prohibitions in Subsection (a), (b), or (c) of Section 15.05 of

this Act. Every person adjudged to have violated any of these

prohibitions shall pay a fine to the state not to exceed $1

million if a corporation, or, if any other person, $100,000.

(b) Suit for Injunctive Relief. The attorney general may file

suit against any person, other than a municipal corporation, in

district court in Travis County, or in any county in the State of

Texas in which any of the named defendants resides, does

business, or maintains its principal office on behalf of the

State of Texas to enjoin temporarily or permanently any activity

or contemplated activity that violates or threatens to violate

any of the prohibitions in Section 15.05 of this Act. In any such

suit, the court shall apply the same principles as those

generally applied by courts of equity in suits for injunctive

relief against threatened conduct that would cause injury to

business or property. In any such suit in which the state

substantially prevails on the merits, the state shall be entitled

to recover the cost of suit.

Upon finding a violation of the prohibition against acquiring the

stock, share capital, or assets of a person in Subsection (d) of

Section 15.05 of this Act, the court shall, upon further finding

that no other remedy will eliminate the lessening of competition,

order the divestiture or other disposition of the stock, share

capital, or assets and shall prescribe a reasonable time, manner,

and degree of the divestiture or other disposition.

(c) No suit filed under Subsection (a) or (b) of this section

may be transferred to another county except on order of the

court.

(d) Nothing in this section shall be construed to limit the

constitutional or common law authority of the attorney general to

bring actions under state and federal law.

Amended by Acts 1983, 68th Leg., p. 3034, ch. 519, Sec. 3, eff.

Aug. 29, 1983.

Sec. 15.21. SUITS BY INJURED PERSONS OR GOVERNMENTAL ENTITIES.

(a) Suit to Recover Damages.

(1) Any person or governmental entity, including the State of

Texas and any of its political subdivisions or tax-supported

institutions, whose business or property has been injured by

reason of any conduct declared unlawful in Subsection (a), (b),

or (c) of Section 15.05 of this Act may sue any person, other

than a municipal corporation, in district court in any county of

this state in which any of the named defendants resides, does

business, or maintains its principal office or in any county in

which any of the named plaintiffs resided at the time the cause

of action or any part thereof arose and shall recover actual

damages sustained, interest on actual damages for the period

beginning on the date of service of such person's pleading

setting forth a claim under the antitrust laws and ending on the

date of judgment (the rate of such interest to be in accordance

with Texas law regarding postjudgment interest rates and the

amount of interest to be adjusted by the court if it finds that

the award of all or part of such interest is unjust in the

circumstances), and the cost of suit, including a reasonable

attorney's fee; provided, however, that if the trier of fact

finds that the unlawful conduct was willful or flagrant, it shall

increase the recovery to threefold the damages sustained and the

cost of suit, including a reasonable attorney's fee; provided

that interest on actual damages as specified above may not be

recovered when recovered damages are increased threefold.

(2) Any person or governmental entity who obtains a judgment for

damages under 15 U.S.C. Section 15 or any other provision of

federal law comparable to this subsection may not recover damages

in a suit under this subsection based on substantially the same

conduct that was the subject of the federal suit.

(3) On a finding by the court that an action under this section

was groundless and brought in bad faith or for the purpose of

harassment, the court shall award to the defendant or defendants

a reasonable attorney's fee, court costs, and other reasonable

expenses of litigation.

(b) Suit for Injunctive Relief. Any person or governmental

entity, including the State of Texas and any of its political

subdivisions or tax-supported institutions, whose business or

property is threatened with injury by reason of anything declared

unlawful in Subsection (a), (b), or (c) of Section 15.05 of this

Act may sue any person, other than a municipal corporation, in

district court in any county of this state in which any of the

named defendants resides, does business, or maintains its

principal office or in any county in which any of the named

plaintiffs resided at the time the cause of action or any part

thereof arose to enjoin the unlawful practice temporarily or

permanently. In any such suit, the court shall apply the same

principles as those generally applied by courts of equity in

suits for injunctive relief against threatened conduct that would

cause injury to business or property. In any such suit in which

the plaintiff substantially prevails on the merits, the plaintiff

shall be entitled to recover the cost of suit, including a

reasonable attorney's fee based on the fair market value of the

attorney services used.

(c) Copies of Complaints to Attorney General. Any person or

governmental entity filing suit under this section shall mail a

copy of the complaint to the Attorney General of Texas. The

attorney general as representative of the public may intervene in

the action by filing a notice of intervention with the court

before which the action is pending and serving copies of the

notice on all parties to the action. The penalty for failure to

comply with this subsection shall be a monetary fine not in

excess of $200. The attorney general may file suit to recover the

fine on behalf of the state in the district court in which the

private suit has been brought.

Amended by Acts 1983, 68th Leg., p. 3034, ch. 519, Sec. 3, eff.

Aug. 29, 1983.

Sec. 15.22. CRIMINAL SUITS. (a) Every person, other than a

municipal corporation, who acts in violation of any of the

prohibitions in Section 15.05(a) or (b) shall be deemed guilty of

a felony and upon conviction shall be punished by confinement in

the Texas Department of Criminal Justice for a term of not more

than three years or by a fine not to exceed $5,000 or by both.

(b) A district attorney or criminal district attorney may file

criminal suit to enforce the provisions in Subsection (a) of this

section in district court in Travis County or in any county in

which any of the acts that allegedly have contributed to a

violation of any of the prohibitions in Subsections (a) and (b)

of Section 15.05 of this Act are alleged to have occurred or to

be occurring.

Amended by Acts 1983, 68th Leg., p. 3034, ch. 519, Sec. 3, eff.

Aug. 29, 1983.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.010, eff. September 1, 2009.

Sec. 15.24. JUDGMENT IN FAVOR OF THE STATE EVIDENCE IN ACTION.

A final judgment rendered in an action brought under Section

15.20 or 15.22 of this Act to the effect that a defendant or

defendants have violated any of the prohibitions in Section 15.05

of this Act is prima facie evidence against such defendant or

defendants in any action brought under Section 15.21 as to all

matters with respect to which the judgment would be an estoppel

between the parties to the suit. This section shall not apply to

consent judgments or decrees entered before any testimony has

been taken.

Added by Acts 1983, 68th Leg., p. 3034, ch. 519, Sec. 3, eff.

Aug. 29, 1983.

Sec. 15.25. LIMITATION OF ACTIONS. (a) Any suit to recover

damages under Section 15.21 of this Act is barred unless filed

within four years after the cause of action accrued or within one

year after the conclusion of any action brought by the state

under Section 15.20 or 15.22 of this Act based in whole or in

part on the same conduct, whichever is longer. For the purpose of

this subsection, a cause of action for a continuing violation is

considered to accrue at any and all times during the period of

the violation.

(b) No suit under this Act shall be barred on the grounds that

the activity or conduct complained of in any way affects or

involves interstate or foreign commerce. It is the intent of the

legislature to exercise its powers to the full extent consistent

with the constitutions of the State of Texas and the United

States.

Added by Acts 1983, 68th Leg., p. 3034, ch. 519, Sec. 3, eff.

Aug. 29, 1983.

Sec. 15.26. JURISDICTION. Whenever any suit or petition is

filed in the district court in any county in the State of Texas

as provided for in Section 15.10, 15.20, 15.21, or 15.22 of this

Act, the court shall have jurisdiction and venue to hear and

determine the matter presented and to enter any order or orders

required to implement the provisions of this Act. Once suit is

properly filed, it may be transferred to another county upon

order of the court for good cause shown.

Added by Acts 1983, 68th Leg., p. 3034, ch. 519, Sec. 3, eff.

Aug. 29, 1983.

SUBCHAPTER D. RECOVERY OF DAMAGES PURSUANT TO FEDERAL ANTITRUST

LAWS

Sec. 15.40. AUTHORITY, POWERS, AND DUTIES OF ATTORNEY GENERAL.

(a) The attorney general may bring an action on behalf of the

state or of any of its political subdivisions or tax supported

institutions to recover the damages provided for by the federal

antitrust laws, Title 15, United States Code, provided that the

attorney general shall notify in writing any political

subdivision or tax supported institution of his intention to

bring any such action on its behalf, and at any time within 30

days thereafter, such political subdivision or tax supported

institution may, by formal resolution of its governing body or as

otherwise specifically provided by applicable law, withdraw the

authority of the attorney general to bring the intended action.

In any action brought pursuant to this section on behalf of any

political subdivision or tax supported institution of the state,

the state shall retain for deposit in the general revenue fund of

the State Treasury, out of the proceeds, if any, resulting from

such action, an amount equal to the expense incurred by the state

in the investigation and prosecution of such action.

(b) In any action brought by the attorney general pursuant to

the federal antitrust laws for the recovery of damages by the

estate or any of its political subdivisions or tax supported

institutions, in addition to his other powers and authority the

attorney general may enter into contracts relating to the

investigation and the prosecution of such action with any other

party who could bring a similar action or who has brought such an

action for the recovery of damages and with whom the attorney

general finds it advantageous to act jointly, or to share common

expenses or to cooperate in any manner relative to such action.

In any such action the attorney general may undertake, among

other things, either to render legal services as special counsel

to, or to obtain the legal services of special counsel from, any

department or agency of the United States, any other state or any

department or agency thereof, any county, city, public

corporation or public district of this state or of any other

state, that has brought or intends to bring a similar action for

the recovery of damages, or their duly authorized legal

representatives in such action.

Added by Acts 1969, 61st Leg., p. 1708, ch. 559, Sec. 1, eff.

June 10, 1969.

SUBCHAPTER E. COVENANTS NOT TO COMPETE

Sec. 15.50. CRITERIA FOR ENFORCEABILITY OF COVENANTS NOT TO

COMPETE. (a) Notwithstanding Section 15.05 of this code, and

subject to any applicable provision of Subsection (b), a covenant

not to compete is enforceable if it is ancillary to or part of an

otherwise enforceable agreement at the time the agreement is made

to the extent that it contains limitations as to time,

geographical area, and scope of activity to be restrained that

are reasonable and do not impose a greater restraint than is

necessary to protect the goodwill or other business interest of

the promisee.

(b) A covenant not to compete relating to the practice of

medicine is enforceable against a person licensed as a physician

by the Texas Medical Board if such covenant complies with the

following requirements:

(1) the covenant must:

(A) not deny the physician access to a list of his patients whom

he had seen or treated within one year of termination of the

contract or employment;

(B) provide access to medical records of the physician's

patients upon authorization of the patient and any copies of

medical records for a reasonable fee as established by the Texas

Medical Board under Section 159.008, Occupations Code; and

(C) provide that any access to a list of patients or to

patients' medical records after termination of the contract or

employment shall not require such list or records to be provided

in a format different than that by which such records are

maintained except by mutual consent of the parties to the

contract;

(2) the covenant must provide for a buy out of the covenant by

the physician at a reasonable price or, at the option of either

party, as determined by a mutually agreed upon arbitrator or, in

the case of an inability to agree, an arbitrator of the court

whose decision shall be binding on the parties; and

(3) the covenant must provide that the physician will not be

prohibited from providing continuing care and treatment to a

specific patient or patients during the course of an acute

illness even after the contract or employment has been

terminated.

(c) Subsection (b) does not apply to a physician's business

ownership interest in a licensed hospital or licensed ambulatory

surgical center.

Added by Acts 1989, 71st Leg., ch. 1193, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 965, Sec. 1, eff.

Sept. 1, 1993; Acts 1999, 76th Leg., ch. 1574, Sec. 1, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 14.729, eff. Sept.

1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

971, Sec. 1, eff. September 1, 2009.

Sec. 15.51. PROCEDURES AND REMEDIES IN ACTIONS TO ENFORCE

COVENANTS NOT TO COMPETE. (a) Except as provided in Subsection

(c) of this section, a court may award the promisee under a

covenant not to compete damages, injunctive relief, or both

damages and injunctive relief for a breach by the promisor of the

covenant.

(b) If the primary purpose of the agreement to which the

covenant is ancillary is to obligate the promisor to render

personal services, for a term or at will, the promisee has the

burden of establishing that the covenant meets the criteria

specified by Section 15.50 of this code. If the agreement has a

different primary purpose, the promisor has the burden of

establishing that the covenant does not meet those criteria. For

the purposes of this subsection, the "burden of establishing" a

fact means the burden of persuading the triers of fact that the

existence of the fact is more probable than its nonexistence.

(c) If the covenant is found to be ancillary to or part of an

otherwise enforceable agreement but contains limitations as to

time, geographical area, or scope of activity to be restrained

that are not reasonable and impose a greater restraint than is

necessary to protect the goodwill or other business interest of

the promisee, the court shall reform the covenant to the extent

necessary to cause the limitations contained in the covenant as

to time, geographical area, and scope of activity to be

restrained to be reasonable and to impose a restraint that is not

greater than necessary to protect the goodwill or other business

interest of the promisee and enforce the covenant as reformed,

except that the court may not award the promisee damages for a

breach of the covenant before its reformation and the relief

granted to the promisee shall be limited to injunctive relief. If

the primary purpose of the agreement to which the covenant is

ancillary is to obligate the promisor to render personal

services, the promisor establishes that the promisee knew at the

time of the execution of the agreement that the covenant did not

contain limitations as to time, geographical area, and scope of

activity to be restrained that were reasonable and the

limitations imposed a greater restraint than necessary to protect

the goodwill or other business interest of the promisee, and the

promisee sought to enforce the covenant to a greater extent than

was necessary to protect the goodwill or other business interest

of the promisee, the court may award the promisor the costs,

including reasonable attorney's fees, actually and reasonably

incurred by the promisor in defending the action to enforce the

covenant.

Added by Acts 1989, 71st Leg., ch. 1193, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 965, Sec. 2, eff.

Sept. 1, 1993.

Sec. 15.52. PREEMPTION OF OTHER LAW. The criteria for

enforceability of a covenant not to compete provided by Section

15.50 of this code and the procedures and remedies in an action

to enforce a covenant not to compete provided by Section 15.51 of

this code are exclusive and preempt any other criteria for

enforceability of a covenant not to compete or procedures and

remedies in an action to enforce a covenant not to compete under

common law or otherwise.

Added by Acts 1993, 73rd Leg., ch. 965, Sec. 3, eff. Sept. 1,

1993.



CHAPTER 16. TRADEMARKS

BUSINESS AND COMMERCE CODE

TITLE 2. COMPETITION AND TRADE PRACTICES

CHAPTER 16. TRADEMARKS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 16.01. DEFINITIONS. (a) In this chapter, unless the

context requires a different definition,

(1) "applicant" means the person applying for registration of a

mark under this chapter and includes his legal representative,

successor, assignee, and predecessor in title to the mark sought

to be registered;

(2) "mark" includes service mark and trademark;

(3) "registrant" means the person to whom a registration has

been issued under this chapter and includes his legal

representative, successor, assignee, and predecessor in title to

the registration;

(4) "service mark" means a word, name, symbol, device, slogan or

any combination thereof which, whether registered or not, has

been adopted and used by a person to identify his services and

distinguish them from the services of others, and includes the

titles, designations, character names, and distinctive features

of broadcast or other advertising;

(5) "trademark" means a word, name, symbol, device, slogan or

any combination thereof which, whether registered or not, has

been adopted and used by a person to identify his goods and

distinguish them from the goods manufactured or sold by others;

and

(6) "trade name" includes individual name, surname, firm name,

corporate name, and lawfully adopted name or title used by a

person to identify his business, vocation, or occupation.

(b) This chapter does not apply to the registration or use of

livestock brands or other indicia of ownership of goods which do

not qualify as a "mark" as defined in this chapter.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 16.02. WHEN MARK CONSIDERED TO BE USED. (a) A mark is

considered to be used in this state in connection with goods when

(1) it is placed on

(A) the goods;

(B) containers of the goods;

(C) displays associated with the goods; or

(D) tags or labels affixed to the goods; and

(2) the goods are sold, displayed for sale, or otherwise

publicly distributed in this state.

(b) A mark is considered to be used in this state in connection

with services when

(1) it is used or displayed in this state in connection with

selling or advertising the services; and

(2) the services are rendered in this state.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

SUBCHAPTER B. REGISTRATION OF MARK

Sec. 16.08. REGISTRABLE MARKS. (a) A mark in actual use in

connection with the applicant's goods or services, which

distinguishes his goods or services from those of others, is

registrable unless it

(1) is, or includes matter which is, immoral, deceptive, or

scandalous;

(2) may disparage, or falsely suggest a connection with, or

bring into contempt or disrepute

(A) a person, whether living or dead;

(B) an institution;

(C) a belief; or

(D) a national symbol;

(3) depicts or simulates the flag, coat of arms, or other

insignia of

(A) the United States;

(B) a state;

(C) a municipality; or

(D) a foreign nation;

(4) is or includes the name, signature, or portrait of a living

individual who has not consented in writing to its registration;

(5) is

(A) merely descriptive or deceptively misdescriptive of the

applicant's goods or services;

(B) primarily geographically descriptive or deceptively

misdescriptive of the applicant's goods or services; or

(C) primarily merely a surname; or

(6) is likely to cause confusion or mistake, or to deceive,

because, when applied to the applicant's goods or services, it

resembles another person's unabandoned mark registered in this

state.

(b) Subsection (a)(5) of this section does not prevent the

registration of a mark that has become distinctive as applied to

the applicant's goods or services. The secretary of state may

accept as evidence that a mark has become distinctive as applied

to the applicant's goods or services proof of substantially

exclusive and continuous use of the mark by the applicant in this

state for the five years next preceding the date on which the

applicant filed his application for registration.

(c) A trade name is not registrable under this chapter. However,

if a trade name is also a service mark or trademark, as defined

in this chapter, it is registrable as a service mark or

trademark.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 16.09. CLASSIFICATION OF GOODS AND SERVICES. (a) The

secretary of state shall adopt rules establishing a

classification of goods and services for the convenient

administration of this chapter. The classifications established

do not limit or expand an applicant's or registrant's rights. To

the extent practicable, the classification of goods and services

should conform to the classification adopted by the United States

Patent and Trademark Office.

(b) An applicant may include in a single application for

registration of a mark all goods or services in connection with

which the mark is actually being used and which are in a single

class. An applicant may not include in a single application for

registration goods or services which are not in a single class.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1989, 71st Leg., ch. 865, Sec. 1, eff.

Sept. 1, 1989; Acts 2003, 78th Leg., ch. 168, Sec. 1, eff. Sept.

1, 2003.

Sec. 16.10. APPLICATION FOR REGISTRATION. (a) Subject to the

limitations prescribed by this chapter, a person may file an

application to register a mark in the office of the secretary of

state on a form prescribed by the secretary of state.

(b) The applicant shall include in the application:

(1) the name and business address of the applicant;

(2) if the applicant is a corporation, limited partnership,

limited liability company, or other business entity, the state of

incorporation or organization;

(3) an appointment of the secretary of state as the applicant's

agent for service of process only in suits relating to the

registration which may be issued if the applicant:

(A) is or becomes a:

(i) nonresident individual, partnership, or association; or

(ii) foreign corporation, limited partnership, or limited

liability company without a certificate of authority to do

business in this state; or

(B) cannot be found in this state;

(4) the names or a description of the goods or services in

connection with which the mark is being used;

(5) the manner in which the mark is being used in connection

with the goods or services;

(6) the class in which the applicant believes the goods or

services belong;

(7) the date on which the applicant first used the mark anywhere

in connection with the goods or services;

(8) the date on which the applicant first used the mark in this

state in connection with the goods or services;

(9) a statement that the applicant is the owner of the mark, and

that, to the best of the applicant's knowledge, no other person

is entitled to use the mark in this state:

(A) in the identical form used by the applicant; or

(B) in a form that is likely, when used in connection with the

goods or services, to cause confusion or mistake, or to deceive,

because of its resemblance to the mark used by the applicant;

(10) a narrative description of the mark; and

(11) such additional information or documents as the secretary

of state may reasonably require.

(c) The applicant shall:

(1) prepare and file the application and a copy of the

application with the secretary of state; and

(2) submit as part of the application to the secretary of state:

(A) two identical specimens or facsimiles of the mark as

actually used, one specimen or facsimile with the original

application and one specimen or facsimile with the copy;

(B) a drawing of the mark that complies with any requirement

specified by the secretary of state; and

(C) an application fee of $50 payable to the secretary of state.

(d) The applicant or the applicant's agent shall sign the

application.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1979, 66th Leg., p. 233, ch. 120, Sec. 47,

eff. May 9, 1979; Acts 1983, 68th Leg., p. 313, ch. 69, Sec. 6,

eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 1007, Sec. 6, eff.

June 19, 1987; Acts 1997, 75th Leg., ch. 248, Sec. 1, eff. Sept.

1, 1997.

Sec. 16.105. EXAMINATION OF APPLICATION. (a) On the filing of

an application for registration and payment of the application

fee, the secretary of state shall examine the application for

compliance with this chapter.

(b) The applicant shall provide to the secretary of state

additional pertinent information requested by the secretary of

state.

(c) The secretary of state shall examine applications in the

order in which the applications are filed, including applications

concurrently processed for registration of the same or

confusingly similar marks used in connection with the same or

similar goods or services.

Added by Acts 1997, 75th Leg., ch. 248, Sec. 2, eff. Sept. 1,

1997.

Sec. 16.106. AMENDMENT TO APPLICATION. (a) The applicant may

make an amendment to the application as reasonably requested by

the secretary of state or in response to a rejection or objection

to the registration by the secretary of state.

(b) An amendment to the application, other than an amendment to

the date on which the applicant first uses the mark, may be made

by the applicant's agent. The secretary of state may require the

applicant to execute and submit a new application instead of

making an amendment.

(c) An amendment to the application made to the date on which

the applicant first used the mark may not specify a date of use

that is after the date on which the application was filed.

Added by Acts 1997, 75th Leg., ch. 248, Sec. 2, eff. Sept. 1,

1997.

Sec. 16.107. DISCLAIMER OF UNREGISTRABLE COMPONENT. The

secretary of state may require the applicant to disclaim or the

applicant may voluntarily disclaim an unregistrable component of

a mark that is otherwise registrable. A disclaimer may not

prejudice or affect the:

(1) rights of the applicant or registrant in the disclaimed

matter; or

(2) rights of the applicant or registrant to make an application

to register a mark if the disclaimed matter is distinctive of the

goods or services of the applicant or registrant.

Added by Acts 1997, 75th Leg., ch. 248, Sec. 2, eff. Sept. 1,

1997.

Sec. 16.108. CONCURRENT APPLICATIONS FOR SAME OR SIMILAR MARK.

(a) When concurrently processing applications for the same or

confusingly similar marks used in connection with the same or

similar goods or services, the secretary of state shall give

priority to the application that was filed first. If the

previously filed application is registered, the secretary of

state shall reject the other application.

(b) The applicant may bring an action for cancellation of the

previously issued registration on the ground that the applicant

has a prior or superior right to the mark under this chapter.

Added by Acts 1997, 75th Leg., ch. 248, Sec. 2, eff. Sept. 1,

1997.

Sec. 16.109. DENIAL OF REGISTRATION. (a) If the secretary of

state finds that the applicant is not entitled to register the

mark, the secretary of state shall:

(1) notify the applicant of the reason for the denial of the

application; and

(2) give the applicant a reasonable amount of time as prescribed

by the secretary of state in which to:

(A) issue a response to the denial; or

(B) amend the application.

(b) The applicant may repeat the examination procedures

described by Subsection (a) until the earlier of:

(1) the expiration of the period prescribed by the secretary of

state under Subsection (a)(2); or

(2) the date on which the secretary of state finally refuses

registration of the application.

(c) If the secretary of state finally refuses registration of

the mark, the applicant may seek a review of the decision of the

secretary of state in accordance with the procedures prescribed

by this chapter.

Added by Acts 1997, 75th Leg., ch. 248, Sec. 2, eff. Sept. 1,

1997.

Sec. 16.11. REGISTRATION BY SECRETARY OF STATE. If the

application satisfies the requirements of this chapter, and the

application fee has been paid, the secretary of state shall:

(1) endorse on the original and the copy of the application:

(A) the word "filed"; and

(B) the date on which the application was filed;

(2) file the original in his office;

(3) issue a certificate of registration evidencing registration

on the date on which the application was filed;

(4) attach the copy to the certificate of registration; and

(5) deliver the certificate of registration with the attached

copy of the application to the applicant.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1979, 66th Leg., p. 233, ch. 120, Sec. 48,

eff. May 9, 1979; Acts 1997, 75th Leg., ch. 248, Sec. 3, eff.

Sept. 1, 1997.

Sec. 16.12. TERM OF REGISTRATION. (a) The registration of a

mark under this chapter is effective for a term of 10 years from

the date of registration.

(b) Repealed by Acts 1997, 75th Leg., ch. 248, Sec. 8, eff.

Sept. 1, 1997.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1997, 75th Leg., ch. 248, Sec. 8, eff.

Sept. 1, 1997.

Sec. 16.13. NOTICE OF EXPIRATION OF REGISTRATION. (a) During

the period beginning 12 months and ending 6 months before the day

a registration expires, the secretary of state shall, by writing

to the last known address of the registrant under this chapter or

under a prior act, notify the registrant of the necessity for

renewing or reregistering under Section 16.14 of this code.

(b) Neither the secretary of state's failure to notify a

registrant nor the registrant's nonreceipt of a notice under

Subsection (a) of this section

(1) extends the term of a registration; or

(2) excuses the registrant's failure to renew or reregister.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 16.14. RENEWAL OF REGISTRATION AND REREGISTRATION. (a)

The registration of a mark under this chapter may be renewed for

an additional 10-year term by filing a renewal application within

six months before the day the registration expires. The

registrant shall submit to the secretary of state:

(1) a renewal application stating that:

(A) the mark is still in use in this state; or

(B) nonuse of the mark in this state:

(i) is due to special circumstances which excuse the nonuse; and

(ii) is not due to an intention to abandon the mark in this

state; and

(2) a renewal application fee of $25 payable to the secretary of

state.

(b) A registrant may renew a registration under Subsection (a)

of this section for successive terms of 10 years.

(c) Repealed by Acts 1997, 75th Leg., ch. 248, Sec. 8, eff.

Sept. 1, 1997.

(d) The renewal application must be signed by the registrant or

the registrant's agent.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1983, 68th Leg., p. 313, ch. 69, Sec. 7,

eff. Sept. 1, 1983; Acts 1997, 75th Leg., ch. 248, Sec. 4, 8,

eff. Sept. 1, 1997.

Sec. 16.15. RECORD, NOTICE, AND PROOF OF REGISTRATION. (a) The

secretary of state shall keep for public examination a record of

all:

(1) marks registered, reregistered, or renewed under this

chapter;

(2) assignments recorded under Section 16.18 of this code; and

(3) other instruments recorded under Section 16.19 of this code.

(b) Registration of a mark under this chapter is constructive

notice throughout this state of the registrant's claim of

ownership of the mark throughout this state.

(c) A certificate of registration issued by the secretary of

state under this chapter, or a copy of it certified by the

secretary of state, is admissible in evidence as prima facie

proof of

(1) the validity of the registration;

(2) the registrant's ownership of the mark; and

(3) the registrant's exclusive right to use the mark in commerce

in this state in connection with the goods or services specified

in the certificate, subject to any conditions and limitations

stated in the certificate.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1997, 75th Leg., ch. 248, Sec. 5, eff.

Sept. 1, 1997.

Sec. 16.16. CANCELLATION OF REGISTRATION. (a) The secretary of

state shall cancel

(1) all registrations in force before May 2, 1962, which are

more than 10 years old and which have not been reregistered under

Section 16.14(c) of this code;

(2) a registration on receipt of a voluntary request for

cancellation from the registrant under this chapter or under a

prior act as identified by the records of the secretary of state;

(3) registrations granted under this chapter and not renewed

under Section 16.14(a) of this code;

(4) a registration concerning which a district or appellate

court has rendered a final judgment, which has become

unappealable, cancelling the registration or finding that

(A) the registered mark has been abandoned;

(B) the registrant under this chapter or under a prior act is

not the owner of the mark;

(C) the registration was granted contrary to the provisions of

this chapter;

(D) the registration was obtained fraudulently; or

(E) the registered mark has become incapable of serving as a

mark.

(b) The clerk of the court whose final judgment cancels a

registration or makes any of the findings specified in Subsection

(a)(4) of this section shall, when the judgment becomes

unappealable, transmit a certified copy of it to the secretary of

state.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 16.17. ASSIGNMENT OF MARK AND REGISTRATION. (a) A mark

and its registration under this chapter are assignable with the

goodwill of the business in which the mark is used, or with that

part of the goodwill connected with the use of, and symbolized

by, the mark.

(b) An assignment shall be made by duly executed written

instrument.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 16.18. RECORDATION OF ASSIGNMENT AND ITS EFFECT. (a) An

assignment made under Section 16.17 of this code may be recorded

with the secretary of state by

(1) filing with him

(A) the original assignment; and

(B) a duplicate original or legible photocopy on durable paper

of the assignment; and

(2) paying him a fee of $10.

(b) If an assignment has been properly filed for record under

Subsection (a) of this section, the secretary of state shall

(1) issue in the assignee's name a new certificate of

registration for the remainder of the term of the mark's

registration, reregistration, or last renewal;

(2) endorse on the original and duplicate original assignment or

photocopy the

(A) words "Filed for record in the office of the Secretary of

State, State of Texas"; and

(B) date on which the assignment was filed for record;

(3) file the duplicate original or photocopy of the assignment

in his office; and

(4) return the endorsed original assignment to the assignee or

his representative.

(c) The assignment of a mark registered under this chapter is

void against a purchaser who purchases the mark for value after

the assignment is made and without notice of it unless the

assignment is recorded by the secretary of state

(1) within three months after the date of the assignment; or

(2) before the mark is purchased.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1983, 68th Leg., p. 314, ch. 69, Sec. 8,

eff. Sept. 1, 1983.

Sec. 16.19. RECORDATION OF OTHER INSTRUMENTS. (a) An

instrument that is related to the ownership of a mark registered

under this subchapter, including articles of merger or conversion

or a document effecting a name change, may be recorded with the

secretary of state by:

(1) filing a certified copy of the instrument; and

(2) paying a filing fee in the amount established for the filing

of an assignment under Section 16.18.

(b) This section does not apply to the recording of a mortgage

or a security interest or other instrument that is recordable

under the Uniform Commercial Code.

(c) A license agreement related to a mark registered under this

chapter may not be recorded under this section.

Added by Acts 1997, 75th Leg., ch. 248, Sec. 6, eff. Sept. 1,

1997.

Sec. 16.20. TRANSFER OF MARK; CHANGE OF REGISTRANT'S NAME;

CHANGE OF ADDRESS. (a) If ownership of a registered mark is

transferred or a registrant's name is changed during the

unexpired term of a registration, a new certificate of

registration may be issued for the remainder of the unexpired

term of the mark's registration in the name of the transferee or

in the new name of the registrant upon the filing of an

instrument under Section 16.19.

(b) The secretary of state may amend the trademark records of an

effective registration to reflect a change of registrant address

upon receipt of a statement signed by the registrant or the

registrant's agent. The statement must set forth the name of the

registrant of record, a description of the registered mark, the

registration number issued by the secretary of state, and the

registrant's new address.

Added by Acts 1997, 75th Leg., ch. 248, Sec. 6, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 168, Sec. 2, eff.

Sept. 1, 2003.

Sec. 16.21. POWERS OF SECRETARY OF STATE. (a) The secretary of

state may adopt rules relating to the filing of documents under

this subchapter.

(b) The secretary of state may prescribe forms for use in filing

documents under this subchapter.

Added by Acts 1997, 75th Leg., ch. 248, Sec. 6, eff. Sept. 1,

1997.

Sec. 16.22. ELECTRONIC FILINGS AND REPRODUCTIONS. (a) An

application for renewal of trademark registration, an assignment

under Section 16.17, or a transfer of ownership or change of

registrant name under Section 16.19 may be submitted in an

electronic format that is approved by the secretary of state. An

instrument that is filed in accordance with this subsection is

deemed to have complied with:

(1) the filing requirements of the section pursuant to which it

is filed; and

(2) any requirement that the document be submitted as an

originally signed instrument.

(b) All electronic acknowledgments and certificates required to

be issued by the secretary of state for the instruments filed

pursuant to Subsection (a) shall be considered issued or provided

by the secretary of state on the initial transmission by the

secretary of state of the acknowledgment or certificate required

to be filed.

(c) Any certificate issued by the secretary of state concerning

any instrument filed under this subchapter need not be on paper

or reduced to printed form.

(d) If permitted by the rules adopted by the secretary of state,

an original instrument required or authorized to be filed with

the secretary of state under this subchapter may be a

photographic, photostatic, facsimile, or similar reproduction of

a signed instrument.

(e) All civil and criminal penalties applicable to the filing of

documents under this chapter apply to all documents filed

pursuant to this section.

Added by Acts 2003, 78th Leg., ch. 168, Sec. 3, eff. Sept. 1,

2003.

SUBCHAPTER C. COURT ACTION

Sec. 16.24. REVIEW OF SECRETARY OF STATE'S DECISIONS. (a) If

the secretary of state takes final action refusing to register a

mark under Section 16.109 or to renew the registration of a mark

under Section 16.14, the applicant or registrant may file suit

for review of the secretary of state's decision in one of the

Travis County district courts.

(b) A suit filed under Subsection (a) of this section is tried

de novo, as an appeal from a justice court to a county court, and

(1) every decision or action concerning an issue in the suit

made or taken by the secretary of state before the suit was filed

is void;

(2) the district court shall determine the issues in the suit as

if no decision had been made or action taken by the secretary of

state; and

(3) the district court may not apply in any form the substantial

evidence rule in reviewing a decision or action of the secretary

of state.

(c) The legislature declares that

(1) this section is not severable from the other sections of

this chapter;

(2) it would not have enacted this chapter without this section;

and

(3) this chapter is void if a court in a final judgment which

becomes unappealable invalidates this section in whole or part.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1999, 76th Leg., ch. 1215, Sec. 1, eff.

Sept. 1, 1999.

Sec. 16.25. SUIT TO CANCEL REGISTRATION. (a) A person who

believes that he is or will be damaged by a registration under

this chapter may sue to cancel the registration in a district

court having venue.

(b) The clerk of a court in which suit is filed under Subsection

(a) of this section shall transmit notice of the suit to the

secretary of state, who shall place the notice in the

registration file with proper notations and endorsements.

(c) When the registrant's agent for service of process is the

secretary of state, the secretary of state shall forward notice

of the suit by registered mail to the registrant at his last

address of record.

(d) If the court finds that the losing party in a suit filed

under Subsection (a) of this section should have known his

position was without merit, the court may award the successful

party his reasonable attorneys' fees and charge them as part of

the costs against the losing party.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 16.26. INFRINGEMENT OF REGISTERED MARK. (a) Subject to

Section 16.27 of this code, a person commits an infringement if,

without the registrant's consent, he

(1) uses anywhere in this state a reproduction, counterfeit,

copy, or colorable imitation of a mark registered under this

chapter in connection with selling, offering for sale, or

advertising goods or services when the use is likely to deceive

or cause confusion or mistake as to the source or origin of the

goods or services; or

(2) reproduces, counterfeits, copies, or colorably imitates a

mark registered under this chapter and applies the reproduction,

counterfeit, copy, or colorable imitation to a label, sign,

print, package, wrapper, receptacle, or advertisement intended to

be used in selling, leasing, distributing, or rendering goods or

services in this state when the use is likely to deceive or cause

confusion or mistake as to the source or origin of the goods or

services.

(b) A registrant may sue for damages and to enjoin an

infringement proscribed by Subsection (a) of this section in a

district court having venue.

(c) If the district court determines that there has been an

infringement, it shall enjoin the act of infringement and may

(1) require the infringer to pay the registrant all damages

resulting from the acts of infringement and occurring from and

after the date two years before the day the suit was filed; and

(2) order that the infringing reproductions, counterfeits,

copies, or colorable imitations in the possession or under the

control of the infringer be

(A) delivered to an officer of the court;

(B) delivered to the registrant; or

(C) destroyed.

(d) A registrant is entitled to recover damages under Subsection

(c)(1) of this section only for an infringement that occurred

during the period of time the infringer had actual knowledge of

the registrant's mark.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 16.27. EXCEPTIONS TO LIABILITY FOR INFRINGEMENT. (a) No

registration under this chapter adversely affects common law

rights acquired prior to registration under this chapter.

However, during any period when the registration of a mark under

this chapter is in force and the registrant has not abandoned the

mark, no common law rights as against the registrant of the mark

may be acquired.

(b) The owner or operator of a radio or television station, or

the owner or publisher of a newspaper, magazine, directory, or

other publication, is not liable in that business under Section

16.26 of this code for the use of a registered mark furnished by

one of his advertisers or customers.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 16.28. PROCURING APPLICATION OR REGISTRATION BY FRAUD. (a)

No person may procure for himself or another the filing of an

application or the registration of a mark under this chapter by

knowingly making a false or fraudulent representation or

declaration, oral or written, or by any other fraudulent means.

(b) A person injured by the false or fraudulent procurement of

an application or registration may sue the person who violated

Subsection (a) of this section in a district court having venue

and

(1) recover from him damages resulting from use of the

fraudulently registered mark, plus costs of suit, including

attorneys' fees; and

(2) have the registration cancelled.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 16.29. INJURY TO BUSINESS REPUTATION OR TRADE NAME OR MARK.

A person may bring an action to enjoin an act likely to injure a

business reputation or to dilute the distinctive quality of a

mark registered under this chapter or Title 15, U.S.C., or a mark

or trade name valid at common law, regardless of whether there is

competition between the parties or confusion as to the source of

goods or services. An injunction sought under this section shall

be obtained pursuant to Rule 680 et seq. of the Texas Rules of

Civil Procedure.

Added by Acts 1989, 71st Leg., ch. 932, Sec. 1, eff. June 14,

1989.

Sec. 16.30. OLYMPIC SYMBOLS. (a) Without the permission of the

United States Olympic Committee, a person may not, for the

purpose of trade, to induce the sale of goods or services, or to

promote a theatrical exhibition, athletic performance, or

competition, use:

(1) the symbol of the International Olympic Committee,

consisting of five interlocking rings;

(2) the emblem of the United States Olympic Committee,

consisting of an escutcheon having a blue chief and vertically

extending red and white bars on the base with five interlocking

rings displayed on the chief;

(3) a trademark, trade name, sign, symbol, or insignia falsely

representing association with or authorization by the

International Olympic Committee or the United States Olympic

Committee; or

(4) the words "Olympic," "Olympiad," or "Citius Altius Fortius"

or a combination or simulation of those words that tends to cause

confusion or mistake, to deceive, or to suggest falsely a

connection with the United States Olympic Committee or an Olympic

activity.

(b) On violation of Subsection (a), the United States Olympic

Committee is entitled to the remedies available to a registrant

on infringement of a mark registered under this chapter.

Added by Acts 1995, 74th Leg., ch. 113, Sec. 1, eff. Sept. 1,

1995.

Sec. 16.31. CRIMINAL PENALTY. (a) A person commits an offense

if the person knowingly or intentionally signs and presents or

causes to be presented for filing a document that may be or is

required to be filed under this chapter and that:

(1) indicates that the person signing the document has the

authority to act on behalf of an applicant or registrant when the

person is not authorized to act on behalf of the applicant or

registrant;

(2) contains a material false statement; or

(3) is forged.

(b) An offense under this section is a Class A misdemeanor

unless the actor's intent is to defraud or harm another, in which

event the offense is a state jail felony.

Added by Acts 1997, 75th Leg., ch. 248, Sec. 7, eff. Sept. 1,

1997.



CHAPTER 17. DECEPTIVE TRADE PRACTICES

BUSINESS AND COMMERCE CODE

TITLE 2. COMPETITION AND TRADE PRACTICES

CHAPTER 17. DECEPTIVE TRADE PRACTICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 17.01. DEFINITIONS. In this chapter, unless the context

requires a different definition,

(1) "container" includes bale, barrel, bottle, box, cask, keg,

and package; and

(2) "proprietary mark" includes word, name, symbol, device, and

any combination of them in any form or arrangement, used by a

person to identify his tangible personal property and distinguish

it from the tangible personal property of another.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

SUBCHAPTER B. DECEPTIVE ADVERTISING, PACKING, SELLING, AND

EXPORTING

Sec. 17.08. PRIVATE USE OF STATE SEAL. (a) In this section:

(1) "Commercial purpose" means a purpose that is intended to

result in a profit or other tangible benefit but does not

include:

(A) official use of the state seal or a representation of the

state seal in a state function;

(B) use of the state seal or a representation of the state seal

for a political purpose by an elected official of this state;

(C) use of the state seal or a representation of the state seal

in an encyclopedia, dictionary, book, journal, pamphlet,

periodical, magazine, or newspaper incident to a description or

history of seals, coats of arms, heraldry, or this state;

(D) use of the state seal or a representation of the state seal

in a library, museum, or educational facility incident to

descriptions or exhibits relating to seals, coats of arms,

heraldry, or this state;

(E) use of the state seal or a representation of the state seal

in a theatrical, motion-picture, television, or similar

production for a historical, educational, or newsworthy purpose;

or

(F) use of the state seal or a representation of the state seal

for another historical, educational, or newsworthy purpose if

authorized in writing by the secretary of state.

(2) "Representation of the state seal " includes a nonexact

representation that the secretary of state determines is

deceptively similar to the state seal.

(3) "Official use" means the use of the state seal by an officer

or employee of this state in performing a state function.

(4) "State function" means a state governmental activity

authorized or required by law.

(5) "State seal" means the state seal, the reverse of the state

seal, and the state arms as defined by Sections 3101.001 and

3101.002, Government Code.

(b) Except as otherwise provided by this section, a person may

not use a representation of the state seal:

(1) to advertise or publicize tangible personal property or a

commercial undertaking; or

(2) for another commercial purpose.

(c) A person may use a representation of the state seal for a

commercial purpose if the person obtains a license from the

secretary of state for that use. The secretary of state, under

the authority vested in the secretary as custodian of the seal

under Article IV, Section 19, of the Texas Constitution, shall

issue a license to a person who applies for a license on a form

provided by the secretary of state and who pays the fees required

under this section if the secretary of state determines that the

use is in the best interests of the state and not detrimental to

the image of the state. A license issued under this section

expires one year after the date of issuance and may be renewed.

(d) The secretary of state shall adopt rules relating to the use

of the state seal by a person licensed under this section. The

secretary of state shall adopt the rules in the manner provided

by Chapter 2001, Government Code.

(e) The application fee for a license under this section is $35.

The license fee for an original or renewal license is $250. In

addition to those fees, each licensee shall pay an amount equal

to three percent of the licensee's annual gross receipts related

to the licensed use in excess of $5,000 to the state as a royalty

fee.

(f) A person licensed under this section shall maintain records

relating to the licensee's use of the state seal in the manner

required by the rules of the secretary of state. The secretary of

state may examine the records during reasonable business hours to

determine the licensee's compliance with this section. Each

licensee shall display the license in a conspicuous manner in the

licensee's office or place of business.

(g) The secretary of state may suspend or revoke a license

issued under this section for failure to comply with this section

or the rules adopted under this section. The secretary of state

may bring a civil action to enjoin a violation of this section or

the rules adopted under this section.

(h) A person who reproduces an official document bearing the

state seal does not violate Subsection (b) of this section if the

document is:

(1) reproduced in complete form; and

(2) used for a purpose related to the purpose for which the

document was issued by the state.

(i) A person who violates a provision of Subsection (b) of this

section commits an offense. An offense under this section is a

Class C misdemeanor.

(j) A person who violates Subsection (b) of this section commits

a separate offense each day that the person violates a provision

of that subsection.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1985, 69th Leg., ch. 811, Sec. 10, eff.

Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 300, Sec. 8, eff. Aug.

30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept.

1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 2A.001, eff. September 1, 2007.

Sec. 17.11. DECEPTIVE WHOLESALE AND GOING-OUT-OF-BUSINESS

ADVERTISING. (a) In Subsection (b) of this section, unless the

context requires a different definition, "wholesaler" means a

person who sells for the purpose of resale and not directly to a

consuming purchaser.

(b) No person may wilfully misrepresent the nature of his

business by using in selling or advertising the word

manufacturer, wholesaler, retailer, or other word of similar

meaning.

(c) No person may wilfully misrepresent the ownership of a

business for the purpose of holding a liquidation sale, auction

sale, or other sale which represents that the business is going

out of business. A person who advertises a liquidation sale,

auction sale, or going-out-of-business sale shall state the

correct name and permanent address of the owner of the business

in the advertising.

(d) A person who violates a provision of Subsection (b) or (c)

of this section is guilty of a misdemeanor and upon conviction is

punishable by a fine of not less than $100 nor more than $500.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 17.12. DECEPTIVE ADVERTISING. (a) No person may

disseminate a statement he knows materially misrepresents the

cost or character of tangible personal property, a security,

service, or anything he may offer for the purpose of

(1) selling, contracting to sell, otherwise disposing of, or

contracting to dispose of the tangible personal property,

security, service, or anything he may offer; or

(2) inducing a person to contract with regard to the tangible

personal property, security, service, or anything he may offer.

(b) No person may solicit advertising in the name of a club,

association, or organization without the written permission of

such club, association, or organization or distribute any

publication purporting to represent officially a club,

association, or organization without the written authority of or

a contract with such club, association, or organization and

without listing in such publication the complete name and address

of the club, association, or organization endorsing it.

(c) A person's proprietary mark appearing on or in a statement

described in Subsection (a) of this section is prima facie

evidence that the person disseminated the statement.

(d) A person who violates a provision of Subsection (a) or (b)

of this Section is guilty of a misdemeanor and upon conviction is

punishable by a fine of not less than $10 nor more than $200.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967. Amended by Acts 1969, 61st Leg., p. 2045, ch. 701, Sec. 1,

eff. June 12, 1969.

SUBCHAPTER C. REGULATING THE SALE OR TRANSFER OF SECONDHAND

WATCHES

Sec. 17.18. APPLICABILITY OF SUBCHAPTER TO SECONDHAND WATCHES.

(a) A watch is secondhand if its

(1) case, movement, or case and movement as a unit, has been

previously sold or transferred to a person for his own use or the

use of another;

(2) serial number, movement number, or other identification mark

or number has been removed, altered, or covered up; or

(3) movement is more than one year old and has been repaired

even though the watch has been returned to the seller or

transferor for exchange or credit as described in Subsection

(b)(1) of this section.

(b) A watch is not secondhand if

(1) after the sale or transfer described in Subsection (a)(1) of

this section,

(A) the purchaser or transferee returns the watch to the seller

or transferor for exchange or credit within one year from the

date of sale or transfer to him;

(B) the seller or transferor keeps a written record showing

(i) the purchaser's or transferee's name;

(ii) the date of sale or transfer;

(iii) the serial number on the case and movement, if present;

and

(iv) any proprietary mark;

(C) the record is kept for at least five years from the date of

sale or transfer; and

(D) the record is open for inspection at the seller's or

transferor's business address during business hours by

(i) the county or district attorney of the county in which the

seller or transferor does business; or

(ii) his duly authorized representative; or

(2) its movement is merely cleaned, oiled, or recased.

(c) The provisions of Subsections (a) and (b) of this section do

not apply to a pawnbroker's auction sale of unredeemed pledges.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 17.19. LABELING SECONDHAND WATCHES. No person in the

business of buying or selling watches may sell or exchange, offer

to sell or exchange, possess, or display with intent to sell or

exchange a secondhand watch unless he

(1) fastens to the watch a clearly written or printed tag

bearing the word "secondhand"; and

(2) places the tag so the word "secondhand" is in plain sight at

all times.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 17.20. CONTENT OF INVOICE FOR SECONDHAND WATCH. (a) No

person in the business of buying or selling watches may sell or

transfer a secondhand watch unless he gives the purchaser or

transferee a written invoice

(1) bearing the words "secondhand watch" in letters larger than

any other letters on the invoice, except those of the letterhead;

and

(2) listing the following items:

(A) the seller's or transferor's name and address;

(B) the purchaser's or transferee's name and address;

(C) the date of sale or transfer;

(D) the name of the watch or its manufacturer; and

(E) the serial number or proprietary mark on the watch or, if

the serial number or proprietary mark has been removed, altered,

or covered up, a statement to that effect.

(b) The seller or transferor shall keep on file a duplicate of

the invoice required by Subsection (a) of this section for at

least five years from the date of sale or transfer.

(c) The county or district attorney, or his authorized

representative, of the county in which the seller or transferor

does business may inspect the duplicate invoice described in

Subsection (b) of this section

(1) during the seller's or transferor's business hours; and

(2) at the seller's or transferor's business address.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 17.21. ADVERTISING WATCH AS SECONDHAND. No person may

advertise or display a secondhand watch for sale or exchange

unless he clearly states in the advertisement or display that the

watch is secondhand.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 17.22. CRIMINAL PENALTY. A person, or his agent or

employee, who violates a provision of Section 17.19, 17.20, or

17.21 of this code is guilty of a misdemeanor and upon conviction

is punishable by imprisonment in the county jail for not more

than 100 days or by a fine of not more than $500 or by both.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

SUBCHAPTER D. COUNTERFEITING OR CHANGING A REQUIRED MARK; MISUSE

OF CONTAINER BEARING MARK

Sec. 17.29. MISUSING CONTAINER; EVIDENCE OF MISUSE AND

CONTAINER'S OWNERSHIP. (a) In this section, unless the context

requires a different definition, "container" also includes

drink-dispensing fountain.

(b) Unless the owner of a reusable container bearing a

proprietary mark (or one acting with the owner's written

permission) agrees, no person may

(1) fill the container for sale or other commercial purpose;

(2) deface, cover up, or remove the proprietary mark from the

container; or

(3) refuse to return the container to the owner if he requests

its return.

(c) A person's wilful

(1) possession of a full or empty reusable container without the

owner's permission is prima facie evidence of his violating a

provision of Subsection (b) of this section;

(2) use, purchase, sale, or other disposition of a full or empty

reusable container without the owner's permission is prima facie

evidence of his violating a provision of Subsection (b) of this

section; and

(3) breaking, damaging, or destroying a full or empty reusable

container is prima facie evidence of his violating a provision of

Subsection (b) of this section.

(d) In an action in which the ownership of a reusable container

is in issue, a person's proprietary mark on the container is

prima facie evidence that the person or his licensee owns the

container.

(e) A person who violates a provision of Subsection (b) of this

section is guilty of a misdemeanor and upon conviction is

punishable by

(1) a fine of not less than $25 nor more than $50 for each

violation concerning a drink-dispensing fountain; or

(2) a fine of not less than $5 nor more than $10 for each

violation concerning any other container.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 17.30. MISUSING DAIRY CONTAINER BEARING PROPRIETARY MARK.

(a) In this section, unless the context requires a different

definition, "dairy container" includes butter box, ice cream can,

ice cream tub, milk bottle, milk bottle case, milk can, and milk

jar.

(b) Without the owner's consent, no person may

(1) fill with milk, cream, butter, or ice cream; damage;

mutilate; or destroy a dairy container bearing the owner's

commonly used proprietary mark; or

(2) wilfully refuse to return on request to the owner a dairy

container bearing his commonly used proprietary mark.

(c) Without the owner's written consent, no person may

(1) deface or remove an owner's proprietary mark from a dairy

container; or

(2) substitute on a dairy container his proprietary mark for

that of the owner.

(d) A person's commonly used proprietary mark on a dairy

container is prima facie evidence of that person's ownership of

the container.

(e) A person who violates a provision of Subsection (b) or (c)

of this section is guilty of a misdemeanor and upon conviction is

punishable by a fine of not less than $10 nor more than $100.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1, eff. Sept. 1,

1967.

Sec. 17.31. IDENTIFICATION, POSSESSION, AND USE OF CERTAIN

CONTAINERS. (a) In this section:

(1) "Bakery basket or tray" means a wire or plastic container

that holds bread or other baked goods and is used by a

distributor or retailer or an agent of a distributor or retailer

to transport, store, or carry bakery products.

(2) "Container" means a bakery basket or tray, dairy case, egg

basket, poultry box, or other container used to transport, store,

or carry a product.

(3) "Dairy case" means a wire or plastic container that holds 16

quarts or more of beverage and is used by a distributor or

retailer or an agent of a distributor or retailer to transport,

store, or carry dairy products.

(4) "Egg basket" means a permanent type of container that

contains four dozen or more shell eggs and is used by a

distributor or retailer or an agent of a distributor or retailer

to transport, store, or carry eggs.

(5) "Laundry cart" means a basket that is mounted on wheels and

used in a coin-operated laundry or dry cleaning establishment by

a customer or an attendant to transport laundry and laundry

supplies.

(6) "Name or mark" means any permanently affixed or permanently

stamped name or mark that is used for the purpose of identifying

the owner of a shopping cart, laundry cart, or container.

(7) "Parking area" means a lot or other property provided by a

retail establishment for the use of customers to park automobiles

or other vehicles while doing business in that establishment.

(8) "Poultry box" means a permanent type of container that is

used by a processor, distributor, retailer, or food service

establishment or an agent of one of those persons to transport,

store, or carry poultry.

(9) "Shopping cart" means a basket that is mounted on wheels, or

a similar device, generally used in a retail establishment by a

customer to transport goods of any kind.

(b) A person owning a shopping cart, laundry cart, or container

may adopt and use a name or mark on the carts or containers.

(c) A person may not:

(1) use for any purpose outside the premises of the owner or an

adjacent parking area, a container of another that is identified

with or by any name or mark unless the use is authorized by the

owner;

(2) sell or offer for sale a container of another that is

identified with or by a name or mark unless the sale is

authorized by the owner; or

(3) deface, obliterate, destroy, cover up, or otherwise remove

or conceal a name or mark on a container of another without the

written consent of the owner.

(d) A common carrier or contract carrier, unless engaged in the

transporting of dairy products, eggs, and poultry to and from

farms where they are produced, may not receive or transport a

container marked with a name or mark unless the carrier has in

the carrier's possession a bill of lading or invoice for the

container.

(e) A person may not remove a container from the premises,

parking area, or any other area of a processor, distributor, or

retail establishment or from a delivery vehicle unless the person

is legally authorized to do so, if:

(1) the container is marked on at least one side with a name or

mark; and

(2) a notice to the public, warning that unauthorized use by a

person other than the owner is punishable by law, is visibly

displayed on the container.

(f) A person may not:

(1) remove a shopping cart or laundry cart from the premises or

parking area of a retail establishment with intent to temporarily

or permanently deprive the owner of the cart or the retailer of

possession of the cart;

(2) remove a shopping cart or laundry cart, without written

authorization from the owner of the cart, from the premises or

parking area of any retail establishment;

(3) possess, without the written permission of the owner or

retailer in lawful possession of the cart, a shopping cart or

laundry cart outside the premises or parking lot of the retailer

whose name or mark appears on the cart; or

(4) remove, obliterate, or alter a serial number, name, or mark

affixed to a shopping cart or laundry cart.

(g) The requiring, taking, or accepting of a deposit on delivery

of a container, shopping cart, or laundry cart is not considered

a sale of the container or cart.

(h) A person who violates this section commits an offense. An

offense under this section is a Class C misdemeanor. Each

violation constitutes a separate offense.

(i) This section does not apply to the owner of a shopping cart,

laundry cart, or container or to a customer or any other person

who has written consent from the owner of a shopping cart,

laundry cart, or container or from a retailer in lawful

possession of the cart or container to remove it from the

premises or the parking area of the retail establishment. For the

purposes of this section, the term "written consent" includes

tokens and other indicia of consent established by the owner of

the carts or the retailer.

Added by Acts 1989, 71st Leg., ch. 724, Sec. 1, eff. Sept. 1,

1989.

SUBCHAPTER E. DECEPTIVE TRADE PRACTICES AND CONSUMER PROTECTION

Sec. 17.41. SHORT TITLE. This subchapter may be cited as the

Deceptive Trade Practices-Consumer Protection Act.

Added by Acts 1973, 63rd Leg., p. 322, ch. 143, Sec. 1, eff. May

21, 1973.

Sec. 17.42. WAIVERS: PUBLIC POLICY. (a) Any waiver by a

consumer of the provisions of this subchapter is contrary to

public policy and is unenforceable and void; provided, however,

that a waiver is valid and enforceable if:

(1) the waiver is in writing and is signed by the consumer;

(2) the consumer is not in a significantly disparate bargaining

position; and

(3) the consumer is represented by legal counsel in seeking or

acquiring the goods or services.

(b) A waiver under Subsection (a) is not effective if the

consumer's legal counsel was directly or indirectly identified,

suggested, or selected by a defendant or an agent of the

defendant.

(c) A waiver under this section must be:

(1) conspicuous and in bold-face type of at least 10 points in

size;

(2) identified by the heading "Waiver of Consumer Rights," or

words of similar meaning; and

(3) in substantially the following form:

"I waive my rights under the Deceptive Trade Practices-Consumer

Protection Act, Section 17.41 et seq., Business & Commerce

Code, a law that gives consumers special rights and protections.

After consultation with an attorney of my own selection, I

voluntarily consent to this waiver."

(d) The waiver required by Subsection (c) may be modified to

waive only specified rights under this subchapter.

(e) The fact that a consumer has signed a waiver under this

section is not a defense to an action brought by the attorney

general under Section 17.47.

Added by Acts 1973, 63rd Leg., p. 322, ch. 143, Sec. 1, eff. May

21, 1973. Amended by Acts 1981, 67th Leg., p. 863, ch. 307, Sec.

1, eff. Aug. 31, 1981; Acts 1983, 68th Leg., p. 4943, ch. 883,

Sec. 1, eff. Aug. 29, 1983; Acts 1987, 70th Leg., ch. 167, Sec.

5.02(6), eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 380, Sec.

1, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 414, Sec. 1,

eff. Sept. 1, 1995.

Sec. 17.43. CUMULATIVE REMEDIES. The provisions of this

subchapter are not exclusive. The remedies provided in this

subchapter are in addition to any other procedures or remedies

provided for in any other law; provided, however, that no

recovery shall be permitted under both this subchapter and

another law of both damages and penalties for the same act or

practice. A violation of a provision of law other than this

subchapter is not in and of itself a violation of this

subchapter. An act or practice that is a violation of a provision

of law other than this subchapter may be made the basis of an

action under this subchapter if the act or practice is proscribed

by a provision of this subchapter or is declared by such other

law to be actionable under this subchapter. The provisions of

this subchapter do not in any way preclude other political

subdivisions of this state from dealing with deceptive trade

practices.

Added by Acts 1973, 63rd Leg., p. 322, ch. 143, Sec. 1, eff. May

21, 1973. Amended by Acts 1979, 66th Leg., p. 1327, ch. 603, Sec.

1, eff. Aug. 27, 1979; Acts 1995, 74th Leg., ch. 414, Sec. 1,

eff. Sept. 1, 1995.

Sec. 17.44. CONSTRUCTION AND APPLICATION. (a) This subchapter

shall be liberally construed and applied to promote its

underlying purposes, which are to protect consumers against

false, misleading, and deceptive business practices,

unconscionable actions, and breaches of warranty and to provide

efficient and economical procedures to secure such protection.

(b) Chapter 27, Property Code, prevails over this subchapter to

the extent of any conflict.

Added by Acts 1973, 63rd Leg., p. 322, ch. 143, Sec. 1, eff. May

21, 1973. Amended by Acts 1995, 74th Leg., ch. 414, Sec. 1, eff.

Sept. 1, 1995.

Sec. 17.45. DEFINITIONS. As used in this subchapter:

(1) "Goods" means tangible chattels or real property purchased

or leased for use.

(2) "Services" means work, labor, or service purchased or leased

for use, including services furnished in connection with the sale

or repair of goods.

(3) "Person" means an individual, partnership, corporation,

association, or other group, however organized.

(4) "Consumer" means an individual, partnership, corporation,

this state, or a subdivision or agency of this state who seeks or

acquires by purchase or lease, any goods or services, except that

the term does not include a business consumer that has assets of

$25 million or more, or that is owned or controlled by a

corporation or entity with assets of $25 million or more.

(5) "Unconscionable action or course of action" means an act or

practice which, to a consumer's detriment, takes advantage of the

lack of knowledge, ability, experience, or capacity of the

consumer to a grossly unfair degree.

(6) "Trade" and "commerce" mean the advertising, offering for

sale, sale, lease, or distribution of any good or service, of any

property, tangible or intangible, real, personal, or mixed, and

any other article, commodity, or thing of value, wherever

situated, and shall include any trade or commerce directly or

indirectly affecting the people of this state.

(7) "Documentary material" includes the original or a copy of

any book, record, report, memorandum, paper, communication,

tabulation, map, chart, photograph, mechanical transcription, or

other tangible document or recording, wherever situated.

(8) "Consumer protection division" means the consumer protection

division of the attorney general's office.

(9) "Knowingly" means actual awareness, at the time of the act

or practice complained of, of the falsity, deception, or

unfairness of the act or practice giving rise to the consumer's

claim or, in an action brought under Subdivision (2) of

Subsection (a) of Section 17.50, actual awareness of the act,

practice, condition, defect, or failure constituting the breach

of warranty, but actual awareness may be inferred where objective

manifestations indicate that a person acted with actual

awareness.

(10) "Business consumer" means an individual, partnership, or

corporation who seeks or acquires by purchase or lease, any goods

or services for commercial or business use. The term does not

include this state or a subdivision or agency of this state.

(11) "Economic damages" means compensatory damages for pecuniary

loss, including costs of repair and replacement. The term does

not include exemplary damages or damages for physical pain and

mental anguish, loss of consortium, disfigurement, physical

impairment, or loss of companionship and society.

(12) "Residence" means a building:

(A) that is a single-family house, duplex, triplex, or

quadruplex or a unit in a multiunit residential structure in

which title to the individual units is transferred to the owners

under a condominium or cooperative system; and

(B) that is occupied or to be occupied as the consumer's

residence.

(13) "Intentionally" means actual awareness of the falsity,

deception, or unfairness of the act or practice, or the

condition, defect, or failure constituting a breach of warranty

giving rise to the consumer's claim, coupled with the specific

intent that the consumer act in detrimental reliance on the

falsity or deception or in detrimental ignorance of the

unfairness. Intention may be inferred from objective

manifestations that indicate that the person acted intentionally

or from facts showing that a defendant acted with flagrant

disregard of prudent and fair business practices to the extent

that the defendant should be treated as having acted

intentionally.

Added by Acts 1973, 63rd Leg., p. 322, ch. 143, Sec. 1, eff. May

21, 1973. Amended by Acts 1975, 64th Leg., p. 149, ch. 62, Sec.

1, eff. Sept. 1, 1975; Acts 1977, 65th Leg., p. 600, ch. 216,

Sec. 1, eff. May 23, 1977; Acts 1979, 66th Leg., p. 1327, ch.

603, Sec. 2, eff. Aug. 27, 1979; Acts 1983, 68th Leg., p. 4943,

ch. 883, Sec. 2, 3, eff. Aug. 29, 1983; Acts 1995, 74th Leg., ch.

414, Sec. 2, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

411, Sec. 1, eff. September 1, 2007.

Sec. 17.46. DECEPTIVE TRADE PRACTICES UNLAWFUL. (a) False,

misleading, or deceptive acts or practices in the conduct of any

trade or commerce are hereby declared unlawful and are subject to

action by the consumer protection division under Sections 17.47,

17.58, 17.60, and 17.61 of this code.

(b) Except as provided in Subsection (d) of this section, the

term "false, misleading, or deceptive acts or practices"

includes, but is not limited to, the following acts:

(1) passing off goods or services as those of another;

(2) causing confusion or misunderstanding as to the source,

sponsorship, approval, or certification of goods or services;

(3) causing confusion or misunderstanding as to affiliation,

connection, or association with, or certification by, another;

(4) using deceptive representations or designations of

geographic origin in connection with goods or services;

(5) representing that goods or services have sponsorship,

approval, characteristics, ingredients, uses, benefits, or

quantities which they do not have or that a person has a

sponsorship, approval, status, affiliation, or connection which

he does not;

(6) representing that goods are original or new if they are

deteriorated, reconditioned, reclaimed, used, or secondhand;

(7) representing that goods or services are of a particular

standard, quality, or grade, or that goods are of a particular

style or model, if they are of another;

(8) disparaging the goods, services, or business of another by

false or misleading representation of facts;

(9) advertising goods or services with intent not to sell them

as advertised;

(10) advertising goods or services with intent not to supply a

reasonable expectable public demand, unless the advertisements

disclosed a limitation of quantity;

(11) making false or misleading statements of fact concerning

the reasons for, existence of, or amount of price reductions;

(12) representing that an agreement confers or involves rights,

remedies, or obligations which it does not have or involve, or

which are prohibited by law;

(13) knowingly making false or misleading statements of fact

concerning the need for parts, replacement, or repair service;

(14) misrepresenting the authority of a salesman, representative

or agent to negotiate the final terms of a consumer transaction;

(15) basing a charge for the repair of any item in whole or in

part on a guaranty or warranty instead of on the value of the

actual repairs made or work to be performed on the item without

stating separately the charges for the work and the charge for

the warranty or guaranty, if any;

(16) disconnecting, turning back, or resetting the odometer of

any motor vehicle so as to reduce the number of miles indicated

on the odometer gauge;

(17) advertising of any sale by fraudulently representing that a

person is going out of business;

(18) advertising, selling, or distributing a card which purports

to be a prescription drug identification card issued under

Section 4151.152, Insurance Code, in accordance with rules

adopted by the commissioner of insurance, which offers a discount

on the purchase of health care goods or services from a third

party provider, and which is not evidence of insurance coverage,

unless:

(A) the discount is authorized under an agreement between the

seller of the card and the provider of those goods and services

or the discount or card is offered to members of the seller;

(B) the seller does not represent that the card provides

insurance coverage of any kind; and

(C) the discount is not false, misleading, or deceptive;

(19) using or employing a chain referral sales plan in

connection with the sale or offer to sell of goods, merchandise,

or anything of value, which uses the sales technique, plan,

arrangement, or agreement in which the buyer or prospective buyer

is offered the opportunity to purchase merchandise or goods and

in connection with the purchase receives the seller's promise or

representation that the buyer shall have the right to receive

compensation or consideration in any form for furnishing to the

seller the names of other prospective buyers if receipt of the

compensation or consideration is contingent upon the occurrence

of an event subsequent to the time the buyer purchases the

merchandise or goods;

(20) representing that a guarantee or warranty confers or

involves rights or remedies which it does not have or involve,

provided, however, that nothing in this subchapter shall be

construed to expand the implied warranty of merchantability as

defined in Sections 2.314 through 2.318 and Sections 2A.212

through 2A.216 to involve obligations in excess of those which

are appropriate to the goods;

(21) promoting a pyramid promotional scheme, as defined by

Section 17.461;

(22) representing that work or services have been performed on,

or parts replaced in, goods when the work or services were not

performed or the parts replaced;

(23) filing suit founded upon a written contractual obligation

of and signed by the defendant to pay money arising out of or

based on a consumer transaction for goods, services, loans, or

extensions of credit intended primarily for personal, family,

household, or agricultural use in any county other than in the

county in which the defendant resides at the time of the

commencement of the action or in the county in which the

defendant in fact signed the contract; provided, however, that a

violation of this subsection shall not occur where it is shown by

the person filing such suit he neither knew or had reason to know

that the county in which such suit was filed was neither the

county in which the defendant resides at the commencement of the

suit nor the county in which the defendant in fact signed the

contract;

(24) failing to disclose information concerning goods or

services which was known at the time of the transaction if such

failure to disclose such information was intended to induce the

consumer into a transaction into which the consumer would not

have entered had the information been disclosed;

(25) using the term "corporation," "incorporated," or an

abbreviation of either of those terms in the name of a business

entity that is not incorporated under the laws of this state or

another jurisdiction;

(26) selling, offering to sell, or illegally promoting an

annuity contract under Chapter 22, Acts of the 57th Legislature,

3rd Called Session, 1962 (Article 6228a-5, Vernon's Texas Civil

Statutes), with the intent that the annuity contract will be the

subject of a salary reduction agreement, as defined by that Act,

if the annuity contract is not an eligible qualified investment

under that Act or is not registered with the Teacher Retirement

System of Texas as required by Section 8A of that Act; or

(27) taking advantage of a disaster declared by the governor

under Chapter 418, Government Code, by:

(A) selling or leasing fuel, food, medicine, or another

necessity at an exorbitant or excessive price; or

(B) demanding an exorbitant or excessive price in connection

with the sale or lease of fuel, food, medicine, or another

necessity.

(c)(1) It is the intent of the legislature that in construing

Subsection (a) of this section in suits brought under Section

17.47 of this subchapter the courts to the extent possible will

be guided by Subsection (b) of this section and the

interpretations given by the Federal Trade Commission and federal

courts to Section 5(a)(1) of the Federal Trade Commission Act [15

U.S.C.A. Sec. 45(a)(1)].

(2) In construing this subchapter the court shall not be

prohibited from considering relevant and pertinent decisions of

courts in other jurisdictions.

(d) For the purposes of the relief authorized in Subdivision (1)

of Subsection (a) of Section 17.50 of this subchapter, the term

"false, misleading, or deceptive acts or practices" is limited to

the acts enumerated in specific subdivisions of Subsection (b) of

this section.

Added by Acts 1973, 63rd Leg., p. 322, ch. 143, Sec. 1, eff. May

21, 1973. Amended by Acts 1977, 65th Leg., p. 601, ch. 216, Sec.

2, 3, eff. May 23, 1977; Acts 1977, 65th Leg., p. 892, ch. 336,

Sec. 1, eff. Aug. 29, 1977; Acts 1979, 66th Leg., p. 1327, ch.

603, Sec. 3, eff. Aug. 27, 1979; Acts 1987, 70th Leg., ch. 280,

Sec. 1, eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 570, Sec.

6, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 414, Sec. 3,

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 463, Sec. 1, eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 962, Sec. 1, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1229, Sec. 27, eff. June 1,

2002; Acts 2003, 78th Leg., ch. 1276, Sec. 4.001(a), eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.101, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1230, Sec. 26, eff. September 1, 2007.

Sec. 17.461. PYRAMID PROMOTIONAL SCHEME. (a) In this section:

(1) "Compensation" means payment of money, a financial benefit,

or another thing of value. The term does not include payment

based on sale of a product to a person, including a participant,

who purchases the product for actual use or consumption.

(2) "Consideration" means the payment of cash or the purchase of

a product. The term does not include:

(A) a purchase of a product furnished at cost to be used in

making a sale and not for resale;

(B) a purchase of a product subject to a repurchase agreement

that complies with Subsection (b); or

(C) time and effort spent in pursuit of a sale or in a

recruiting activity.

(3) "Participate" means to contribute money into a pyramid

promotional scheme without promoting, organizing, or operating

the scheme.

(4) "Product" means a good, a service, or intangible property of

any kind.

(5) "Promoting a pyramid promotional scheme" means:

(A) inducing or attempting to induce one or more other persons

to participate in a pyramid promotional scheme; or

(B) assisting another person in inducing or attempting to induce

one or more other persons to participate in a pyramid promotional

scheme, including by providing references.

(6) "Pyramid promotional scheme" means a plan or operation by

which a person gives consideration for the opportunity to receive

compensation that is derived primarily from a person's

introduction of other persons to participate in the plan or

operation rather than from the sale of a product by a person

introduced into the plan or operation.

(b) To qualify as a repurchase agreement for the purposes of

Subsection (a)(2)(B), an agreement must be an enforceable

agreement by the seller to repurchase, on written request of the

purchaser and not later than the first anniversary of the

purchaser's date of purchase, all unencumbered products that are

in an unused, commercially resalable condition at a price not

less than 90 percent of the amount actually paid by the purchaser

for the products being returned, less any consideration received

by the purchaser for purchase of the products being returned. A

product that is no longer marketed by the seller is considered

resalable if the product is otherwise in an unused, commercially

resalable condition and is returned to the seller not later than

the first anniversary of the purchaser's date of purchase, except

that the product is not considered resalable if before the

purchaser purchased the product it was clearly disclosed to the

purchaser that the product was sold as a nonreturnable,

discontinued, seasonal, or special promotion item.

(c) A person commits an offense if the person contrives,

prepares, establishes, operates, advertises, sells, or promotes a

pyramid promotional scheme. An offense under this subsection is a

state jail felony.

(d) It is not a defense to prosecution for an offense under this

section that the pyramid promotional scheme involved both a

franchise to sell a product and the authority to sell additional

franchises if the emphasis of the scheme is on the sale of

additional franchises.

Added by Acts 1995, 74th Leg., ch. 463, Sec. 2, eff. Sept. 1,

1995.

Sec. 17.462. LISTING OF BUSINESS LOCATION IN DIRECTORY OR

DATABASE. (a) A person may not misrepresent the geographical

location of a business that derives 50 percent or more of its

gross income from the sale or arranging for the sale of flowers

or floral arrangements in the listing of the business in a

telephone directory or other directory assistance database.

(b) A person is considered to misrepresent the geographical

location of a business for purposes of Subsection (a) if the name

of the business indicates that the business is located in a

geographical area and:

(1) the business is not located within the geographical area

indicated;

(2) the listing fails to identify the municipality and state of

the business's geographical location; and

(3) a telephone call to the local telephone number listed in the

directory or database routinely is forwarded or transferred to a

location that is outside the calling area covered by the

directory or database in which the number is listed.

(c) A person may place a directory listing for a business

described by Subsection (a) the name of which indicates that it

is located in a geographical area that is different from the

geographical area in which the business is located if a

conspicuous notice in the listing states the municipality and

state in which the business is located.

(d) This section does not apply to a publisher of a telephone

directory or other publication or a provider of a directory

assistance service publishing or providing information about

another business.

(e) This section creates no duty and imposes no obligation upon

anyone other than the business that is the subject of the

advertisement or listing.

(f) A violation of this section is a false, misleading, or

deceptive act or practice under this subchapter, and any public

or private right or remedy prescribed by this subchapter may be

used to enforce this section.

Added by Acts 2003, 78th Leg., ch. 138, Sec. 1, eff. Sept. 1,

2003.

Sec. 17.47. RESTRAINING ORDERS. (a) Whenever the consumer

protection division has reason to believe that any person is

engaging in, has engaged in, or is about to engage in any act or

practice declared to be unlawful by this subchapter, and that

proceedings would be in the public interest, the division may

bring an action in the name of the state against the person to

restrain by temporary restraining order, temporary injunction, or

permanent injunction the use of such method, act, or practice.

Nothing herein shall require the consumer protection division to

notify such person that court action is or may be under

consideration. Provided, however, the consumer protection

division shall, at least seven days prior to instituting such

court action, contact such person to inform him in general of the

alleged unlawful conduct. Cessation of unlawful conduct after

such prior contact shall not render such court action moot under

any circumstances, and such injunctive relief shall lie even if

such person has ceased such unlawful conduct after such prior

contact. Such prior contact shall not be required if, in the

opinion of the consumer protection division, there is good cause

to believe that such person would evade service of process if

prior contact were made or that such person would destroy

relevant records if prior contact were made, or that such an

emergency exists that immediate and irreparable injury, loss, or

damage would occur as a result of such delay in obtaining a

temporary restraining order.

(b) An action brought under Subsection (a) of this section which

alleges a claim to relief under this section may be commenced in

the district court of the county in which the person against whom

it is brought resides, has his principal place of business, has

done business, or in the district court of the county where the

transaction occurred, or, on the consent of the parties, in a

district court of Travis County. The court may issue temporary

restraining orders, temporary or permanent injunctions to

restrain and prevent violations of this subchapter and such

injunctive relief shall be issued without bond.

(c) In addition to the request for a temporary restraining

order, or permanent injunction in a proceeding brought under

Subsection (a) of this section, the consumer protection division

may request, and the trier of fact may award, a civil penalty to

be paid to the state in an amount of:

(1) not more than $20,000 per violation; and

(2) if the act or practice that is the subject of the proceeding

was calculated to acquire or deprive money or other property from

a consumer who was 65 years of age or older when the act or

practice occurred, an additional amount of not more than

$250,000.

(d) The court may make such additional orders or judgments as

are necessary to compensate identifiable persons for actual

damages or to restore money or property, real or personal, which

may have been acquired by means of any unlawful act or practice.

Damages may not include any damages incurred beyond a point two

years prior to the institution of the action by the consumer

protection division. Orders of the court may also include the

appointment of a receiver or a sequestration of assets if a

person who has been ordered by a court to make restitution under

this section has failed to do so within three months after the

order to make restitution has become final and nonappealable.

(e) Any person who violates the terms of an injunction under

this section shall forfeit and pay to the state a civil penalty

of not more than $10,000 per violation, not to exceed $50,000. In

determining whether or not an injunction has been violated the

court shall take into consideration the maintenance of procedures

reasonably adapted to insure compliance with the injunction. For

the purposes of this section, the district court issuing the

injunction shall retain jurisdiction, and the cause shall be

continued, and in these cases, the consumer protection division,

or the district or county attorney with prior notice to the

consumer protection division, acting in the name of the state,

may petition for recovery of civil penalties under this section.

(f) An order of the court awarding civil penalties under

Subsection (e) of this section applies only to violations of the

injunction incurred prior to the awarding of the penalty order.

Second or subsequent violations of an injunction issued under

this section are subject to the same penalties set out in

Subsection (e) of this section.

(g) In determining the amount of penalty imposed under

Subsection (c), the trier of fact shall consider:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of any prohibited act or

practice;

(2) the history of previous violations;

(3) the amount necessary to deter future violations;

(4) the economic effect on the person against whom the penalty

is to be assessed;

(5) knowledge of the illegality of the act or practice; and

(6) any other matter that justice may require.

(h) In bringing or participating in an action under this

subchapter, the consumer protection division acts in the name of

the state and does not establish an attorney-client relationship

with another person, including a person to whom the consumer

protection division requests that the court award relief.

Added by Acts 1973, 63rd Leg., p. 322, ch. 143, Sec. 1, eff. May

21, 1973. Amended by Acts 1977, 65th Leg., p. 602, ch. 216, Sec.

4, eff. May 23, 1977; Acts 1985, 69th Leg., ch. 564, Sec. 1, eff.

Aug. 26, 1985; Acts 1989, 71st Leg., ch. 1082, Sec. 8.01, eff.

Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 242, Sec. 11.18, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 388, Sec. 1, eff. May

28, 1997; Acts 2003, 78th Leg., ch. 360, Sec. 1, eff. Sept. 1,

2003.

Sec. 17.48. DUTY OF DISTRICT AND COUNTY ATTORNEY. (a) It is

the duty of the district and county attorneys to lend to the

consumer protection division any assistance requested in the

commencement and prosecutions of action under this subchapter.

(b) A district or county attorney, with prior written notice to

the consumer protection division, may institute and prosecute

actions seeking injunctive relief under this subchapter, after

complying with the prior contact provisions of Subsection (a) of

Section 17.47 of this subchapter. On request, the consumer

protection division shall assist the district or county attorney

in any action taken under this subchapter. If an action is

prosecuted by a district or county attorney alone, he shall make

a full report to the consumer protection division including the

final disposition of the matter. No district or county attorney

may bring an action under this section against any licensed

insurer or licensed insurance agent transacting business under

the authority and jurisdiction of the State Board of Insurance

unless first requested in writing to do so by the State Board of

Insurance, the commissioner of insurance, or the consumer

protection division pursuant to a request by the State Board of

Insurance or commissioner of insurance.

Added by Acts 1973, 63rd Leg., p. 322, ch. 143, Sec. 1, eff. May

21, 1973.

Sec. 17.49. EXEMPTIONS. (a) Nothing in this subchapter shall

apply to the owner or employees of a regularly published

newspaper, magazine, or telephone directory, or broadcast

station, or billboard, wherein any advertisement in violation of

this subchapter is published or disseminated, unless it is

established that the owner or employees of the advertising medium

have knowledge of the false, deceptive, or misleading acts or

practices declared to be unlawful by this subchapter, or had a

direct or substantial financial interest in the sale or

distribution of the unlawfully advertised good or service.

Financial interest as used in this section relates to an

expectation which would be the direct result of such

advertisement.

(b) Nothing in this subchapter shall apply to acts or practices

authorized under specific rules or regulations promulgated by the

Federal Trade Commission under Section 5(a)(1) of the Federal

Trade Commission Act [15 U.S.C.A. 45(a)(1)]. The provisions of

this subchapter do apply to any act or practice prohibited or not

specifically authorized by a rule or regulation of the Federal

Trade Commission. An act or practice is not specifically

authorized if no rule or regulation has been issued on the act or

practice.

(c) Nothing in this subchapter shall apply to a claim for

damages based on the rendering of a professional service, the

essence of which is the providing of advice, judgment, opinion,

or similar professional skill. This exemption does not apply to:

(1) an express misrepresentation of a material fact that cannot

be characterized as advice, judgment, or opinion;

(2) a failure to disclose information in violation of Section

17.46(b)(24);

(3) an unconscionable action or course of action that cannot be

characterized as advice, judgment, or opinion;

(4) breach of an express warranty that cannot be characterized

as advice, judgment, or opinion; or

(5) a violation of Section 17.46(b)(26).

(d) Subsection (c) applies to a cause of action brought against

the person who provided the professional service and a cause of

action brought against any entity that could be found to be

vicariously liable for the person's conduct.

(e) Except as specifically provided by Subsections (b) and (h),

Section 17.50, nothing in this subchapter shall apply to a cause

of action for bodily injury or death or for the infliction of

mental anguish.

(f) Nothing in the subchapter shall apply to a claim arising out

of a written contract if:

(1) the contract relates to a transaction, a project, or a set

of transactions related to the same project involving total

consideration by the consumer of more than $100,000;

(2) in negotiating the contract the consumer is represented by

legal counsel who is not directly or indirectly identified,

suggested, or selected by the defendant or an agent of the

defendant; and

(3) the contract does not involve the consumer's residence.

(g) Nothing in this subchapter shall apply to a cause of action

arising from a transaction, a project, or a set of transactions

relating to the same project, involving total consideration by

the consumer of more than $500,000, other than a cause of action

involving a consumer's residence.

(h) A person who violates Section 17.46(b)(26) is jointly and

severally liable under that subdivision for actual damages, court

costs, and attorney's fees. Subject to Chapter 41, Civil Practice

and Remedies Code, exemplary damages may be awarded in the event

of fraud or malice.

Added by Acts 1973, 63rd Leg., p. 322, ch. 143, Sec. 1, eff. May

21, 1973. Amended by Acts 1995, 74th Leg., ch. 414, Sec. 4, eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1229, Sec. 28, eff. June

1, 2002; Acts 2003, 78th Leg., ch. 1276, Sec. 4.001(b), eff.

Sept. 1, 2003.

Sec. 17.50. RELIEF FOR CONSUMERS. (a) A consumer may maintain

an action where any of the following constitute a producing cause

of economic damages or damages for mental anguish:

(1) the use or employment by any person of a false, misleading,

or deceptive act or practice that is:

(A) specifically enumerated in a subdivision of Subsection (b)

of Section 17.46 of this subchapter; and

(B) relied on by a consumer to the consumer's detriment;

(2) breach of an express or implied warranty;

(3) any unconscionable action or course of action by any person;

or

(4) the use or employment by any person of an act or practice in

violation of Chapter 541, Insurance Code.

(b) In a suit filed under this section, each consumer who

prevails may obtain:

(1) the amount of economic damages found by the trier of fact.

If the trier of fact finds that the conduct of the defendant was

committed knowingly, the consumer may also recover damages for

mental anguish, as found by the trier of fact, and the trier of

fact may award not more than three times the amount of economic

damages; or if the trier of fact finds the conduct was committed

intentionally, the consumer may recover damages for mental

anguish, as found by the trier of fact, and the trier of fact may

award not more than three times the amount of damages for mental

anguish and economic damages;

(2) an order enjoining such acts or failure to act;

(3) orders necessary to restore to any party to the suit any

money or property, real or personal, which may have been acquired

in violation of this subchapter; and

(4) any other relief which the court deems proper, including the

appointment of a receiver or the revocation of a license or

certificate authorizing a person to engage in business in this

state if the judgment has not been satisfied within three months

of the date of the final judgment. The court may not revoke or

suspend a license to do business in this state or appoint a

receiver to take over the affairs of a person who has failed to

satisfy a judgment if the person is a licensee of or regulated by

a state agency which has statutory authority to revoke or suspend

a license or to appoint a receiver or trustee. Costs and fees of

such receivership or other relief shall be assessed against the

defendant.

(c) On a finding by the court that an action under this section

was groundless in fact or law or brought in bad faith, or brought

for the purpose of harassment, the court shall award to the

defendant reasonable and necessary attorneys' fees and court

costs.

(d) Each consumer who prevails shall be awarded court costs and

reasonable and necessary attorneys' fees.

(e) In computing additional damages under Subsection (b),

attorneys' fees, costs, and prejudgment interest may not be

considered.

(f) A court may not award prejudgment interest applicable to:

(1) damages for future loss under this subchapter; or

(2) additional damages under Subsection (b).

(g) Chapter 41, Civil Practice and Remedies Code, does not apply

to a cause of action brought under this subchapter.

(h) Notwithstanding any other provision of this subchapter, if a

claimant is granted the right to bring a cause of action under

this subchapter by another law, the claimant is not limited to

recovery of economic damages only, but may recover any actual

damages incurred by the claimant, without regard to whether the

conduct of the defendant was committed intentionally. For the

purpose of the recovery of damages for a cause of action

described by this subsection only, a reference in this subchapter

to economic damages means actual damages. In applying Subsection

(b)(1) to an award of damages under this subsection, the trier of

fact is authorized to award a total of not more than three times

actual damages, in accordance with that subsection.

Added by Acts 1973, 63rd Leg., p. 322, ch. 143, Sec. 1, eff. May

21, 1973. Amended by Acts 1977, 65th Leg., p. 603, ch. 216, Sec.

5, eff. May 23, 1977; Acts 1979, 66th Leg., p. 1329, ch. 603,

Sec. 4, eff. Aug. 27, 1979; Acts 1989, 71st Leg., ch. 380, Sec.

2, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 414, Sec. 5,

eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.102, eff. September 1, 2005.

Sec. 17.501. CONSUMER PROTECTION DIVISION PARTICIPATION IN CLASS

ACTION. (a) A consumer filing an action under Section 17.50

that is to be maintained as a class action shall send to the

consumer protection division:

(1) a copy of the notice required by Section 17.505(a), by

registered or certified mail, at the same time the notice is

given to the person complained against; and

(2) a copy of the petition in the action not later than the

earlier of:

(A) the 30th day after the date the petition is filed; or

(B) the 10th day before the date of any hearing on class

certification or a proposed settlement.

(b) The court shall abate the action for 60 days if the court

finds that notice was not provided to the consumer protection

division as required by Subsection (a).

(c) The court, on a showing of good cause, may allow the

consumer protection division, as representative of the public, to

intervene in an action to which this section applies. The

consumer protection division shall file its motion for

intervention with the court before which the action is pending

and serve a copy of the motion on each party to the action.

Added by Acts 2003, 78th Leg., ch. 360, Sec. 2, eff. Sept. 1,

2003.

Sec. 17.505. NOTICE; INSPECTION. (a) As a prerequisite to

filing a suit seeking damages under Subdivision (1) of Subsection

(b) of Section 17.50 of this subchapter against any person, a

consumer shall give written notice to the person at least 60 days

before filing the suit advising the person in reasonable detail

of the consumer's specific complaint and the amount of economic

damages, damages for mental anguish, and expenses, including

attorneys' fees, if any, reasonably incurred by the consumer in

asserting the claim against the defendant. During the 60-day

period a written request to inspect, in a reasonable manner and

at a reasonable time and place, the goods that are the subject of

the consumer's action or claim may be presented to the consumer.

(b) If the giving of 60 days' written notice is rendered

impracticable by reason of the necessity of filing suit in order

to prevent the expiration of the statute of limitations or if the

consumer's claim is asserted by way of counterclaim, the notice

provided for in Subsection (a) of this section is not required,

but the tender provided for by Subsection (d), Section 17.506 of

this subchapter may be made within 60 days after service of the

suit or counterclaim.

(c) A person against whom a suit is pending who does not receive

written notice, as required by Subsection (a), may file a plea in

abatement not later than the 30th day after the date the person

files an original answer in the court in which the suit is

pending. This subsection does not apply if Subsection (b)

applies.

(d) The court shall abate the suit if the court, after a

hearing, finds that the person is entitled to an abatement

because notice was not provided as required by this section. A

suit is automatically abated without the order of the court

beginning on the 11th day after the date a plea in abatement is

filed under Subsection (c) if the plea in abatement:

(1) is verified and alleges that the person against whom the

suit is pending did not receive the written notice as required by

Subsection (a); and

(2) is not controverted by an affidavit filed by the consumer

before the 11th day after the date on which the plea in abatement

is filed.

(e) An abatement under Subsection (d) continues until the 60th

day after the date that written notice is served in compliance

with Subsection (a).

Added by Acts 1977, 65th Leg., p. 604, ch. 216, Sec. 6, eff. May

23, 1977. Amended by Acts 1979, 66th Leg., p. 1330, ch. 603, Sec.

5, eff. Aug. 27, 1979. Renumbered from Bus. & C. Code Sec.

17.50A and amended by Acts 1987, 70th Leg., ch. 167, Sec.

5.02(4), (5), eff. Sept. 1, 1987. Amended by Acts 1989, 71st

Leg., ch. 380, Sec. 3, eff. Sept. 1, 1989; Acts 1995, 74th Leg.,

ch. 414, Sec. 6, eff. Sept. 1, 1995.

Sec. 17.5051. MEDIATION. (a) A party may, not later than the

90th day after the date of service of a pleading in which relief

under this subchapter is sought, file a motion to compel

mediation of the dispute in the manner provided by this section.

(b) The court shall, not later than the 30th day after the date

a motion under this section is filed, sign an order setting the

time and place of the mediation.

(c) If the parties do not agree on a mediator, the court shall

appoint the mediator.

(d) Mediation shall be held within 30 days after the date the

order is signed, unless the parties agree otherwise or the court

determines that additional time, not to exceed an additional 30

days, is warranted.

(e) Except as agreed to by all parties who have appeared in the

action, each party who has appeared shall participate in the

mediation and, except as provided by Subsection (f), shall share

the mediation fee.

(f) A party may not compel mediation under this section if the

amount of economic damages claimed is less than $15,000, unless

the party seeking to compel mediation agrees to pay the costs of

the mediation.

(g) Except as provided in this section, Section 154.023, Civil

Practice and Remedies Code, and Subchapters C and D, Chapter 154,

Civil Practice and Remedies Code, apply to the appointment of a

mediator and to the mediation process provided by this section.

(h) This section does not apply to an action brought by the

attorney general under Section 17.47.

Added by Acts 1995, 74th Leg., ch. 414, Sec. 7, eff. Sept. 1,

1995.

Sec. 17.5052. OFFERS OF SETTLEMENT. (a) A person who receives

notice under Section 17.505 may tender an offer of settlement at

any time during the period beginning on the date the notice is

received and ending on the 60th day after that date.

(b) If a mediation under Section 17.5051 is not conducted, the

person may tender an offer of settlement at any time during the

period beginning on the date an original answer is filed and

ending on the 90th day after that date.

(c) If a mediation under Section 17.5051 is conducted, a person

against whom a claim under this subchapter is pending may tender

an offer of settlement during the period beginning on the day

after the date that the mediation ends and ending on the 20th day

after that date.

(d) An offer of settlement tendered by a person against whom a

claim under this subchapter is pending must include an offer to

pay the following amounts of money, separately stated:

(1) an amount of money or other consideration, reduced to its

cash value, as settlement of the consumer's claim for damages;

and

(2) an amount of money to compensate the consumer for the

consumer's reasonable and necessary attorneys' fees incurred as

of the date of the offer.

(e) Unless both parts of an offer of settlement required under

Subsection (d) are accepted by the consumer not later than the

30th day after the date the offer is made, the offer is rejected.

(f) A settlement offer tendered by a person against whom a claim

under this subchapter is pending that complies with this section

and that has been rejected by the consumer may be filed with the

court with an affidavit certifying its rejection.

(g) If the court finds that the amount tendered in the

settlement offer for damages under Subsection (d)(1) is the same

as, substantially the same as, or more than the damages found by

the trier of fact, the consumer may not recover as damages any

amount in excess of the lesser of:

(1) the amount of damages tendered in the settlement offer; or

(2) the amount of damages found by the trier of fact.

(h) If the court makes the finding described by Subsection (g),

the court shall determine reasonable and necessary attorneys'

fees to compensate the consumer for attorneys' fees incurred

before the date and time of the rejected settlement offer. If the

court finds that the amount tendered in the settlement offer to

compensate the consumer for attorneys' fees under Subsection

(d)(2) is the same as, substantially the same as, or more than

the amount of reasonable and necessary attorneys' fees incurred

by the consumer as of the date of the offer, the consumer may not

recover attorneys' fees greater than the amount of fees tendered

in the settlement offer.

(i) If the court finds that the offering party could not perform

the offer at the time the offer was made or that the offering

party substantially misrepresented the cash value of the offer,

Subsections (g) and (h) do not apply.

(j) If Subsection (g) does not apply, the court shall award as

damages the amount of economic damages and damages for mental

anguish found by the trier of fact, subject to Sections 17.50 and

17.501. If Subsection (h) does not apply, the court shall award

attorneys' fees as provided by Section 17.50(d).

(k) An offer of settlement is not an admission of engaging in an

unlawful act or practice or liability under this subchapter.

Except as otherwise provided by this section, an offer or a

rejection of an offer may not be offered in evidence at trial for

any purpose.

Added by Acts 1995, 74th Leg., ch. 414, Sec. 7, eff. Sept. 1,

1995.

Sec. 17.506. DAMAGES: DEFENSES. (a) In an action brought under

Section 17.50 of this subchapter, it is a defense to the award of

any damages or attorneys' fees if the defendant proves that

before consummation of the transaction he gave reasonable and

timely written notice to the plaintiff of the defendant's

reliance on:

(1) written information relating to the particular goods or

service in question obtained from official government records if

the written information was false or inaccurate and the defendant

did not know and could not reasonably have known of the falsity

or inaccuracy of the information;

(2) written information relating to the particular goods or

service in question obtained from another source if the

information was false or inaccurate and the defendant did not

know and could not reasonably have known of the falsity or

inaccuracy of the information; or

(3) written information concerning a test required or prescribed

by a government agency if the information from the test was false

or inaccurate and the defendant did not know and could not

reasonably have known of the falsity or inaccuracy of the

information.

(b) In asserting a defense under Subdivision (1), (2), or (3) of

Subsection (a) of Section 17.506 above, the defendant shall prove

the written information was a producing cause of the alleged

damage. A finding of one producing cause does not bar recovery if

other conduct of the defendant not the subject of a defensive

finding under Subdivision (1), (2), or (3) of Subsection (a) of

Section 17.506 above was a producing cause of damages of the

plaintiff.

(c) In a suit where a defense is asserted under Subdivision (2)

of Subsection (a) of Section 17.506 above, suit may be asserted

against the third party supplying the written information without

regard to privity where the third party knew or should have

reasonably foreseen that the information would be provided to a

consumer; provided no double recovery may result.

(d) In an action brought under Section 17.50 of this subchapter,

it is a defense to a cause of action if the defendant proves that

he received notice from the consumer advising the defendant of

the nature of the consumer's specific complaint and of the amount

of economic damages, damages for mental anguish, and expenses,

including attorneys' fees, if any, reasonably incurred by the

consumer in asserting the claim against the defendant, and that

within 30 days after the day on which the defendant received the

notice the defendant tendered to the consumer:

(1) the amount of economic damages and damages for mental

anguish claimed; and

(2) the expenses, including attorneys' fees, if any, reasonably

incurred by the consumer in asserting the claim against the

defendant.

Added by Acts 1979, 66th Leg., p. 1331, ch. 603, Sec. 6, eff.

Aug. 27, 1979. Renumbered from Bus. & C. Code Sec. 17.50B and

amended by Acts 1987, 70th Leg., ch. 167, Sec. 5.02(5), eff.

Sept. 1, 1987. Amended by Acts 1995, 74th Leg., ch. 414, Sec. 8,

eff. Sept. 1, 1995.

Sec. 17.55. PROMOTIONAL MATERIAL. If damages or civil penalties

are assessed against the seller of goods or services for

advertisements or promotional material in a suit filed under

Section 17.47, 17.48, 17.50, or 17.51 of this subchapter, the

seller of the goods or services has a cause of action against a

third party for the amount of damages or civil penalties assessed

against the seller plus attorneys' fees on a showing that:

(1) the seller received the advertisements or promotional

material from the third party;

(2) the seller's only action with regard to the advertisements

or promotional material was to disseminate the material; and

(3) the seller has ceased disseminating the material.

Added by Acts 1973, 63rd Leg., p. 322, ch. 143, Sec. 1, eff. May

21, 1973.

Sec. 17.555. INDEMNITY. A person against whom an action has

been brought under this subchapter may seek contribution or

indemnity from one who, under the statute law or at common law,

may have liability for the damaging event of which the consumer

complains. A person seeking indemnity as provided by this section

may recover all sums that he is required to pay as a result of

the action, his attorney's fees reasonable in relation to the

amount of work performed in maintaining his action for indemnity,

and his costs.

Added by Acts 1977, 65th Leg., p. 604, ch. 216, Sec. 7, eff. May

23, 1977. Renumbered from Sec. 17.55A by Acts 1987, 70th Leg.,

ch. 167, Sec. 5.02(6), eff. Sept. 1, 1987.

Text of section as amended by Acts 1995, 74th Leg., ch. 138, Sec.

7.

Sec. 17.56. VENUE. Except as provided by Article 5.06-1(8),

Insurance Code, an action brought which alleges a claim to relief

under Section 17.50 of this subchapter shall be brought as

provided by Chapter 15, Civil Practice and Remedies Code.

Added by Acts 1973, 63rd Leg., p. 322, ch. 143, Sec. 1, eff. May

21, 1973. Amended by Acts 1977, 65th Leg., p. 604, ch. 216, Sec.

8, eff. May 23, 1977; Acts 1979, 66th Leg., p. 1332, ch. 603,

Sec. 7, eff. Aug. 27, 1979; Acts 1995, 74th Leg., ch. 138, Sec.

7, eff. Aug. 28, 1995.

Text of section as amended by Acts 1995, 74th Leg., ch. 414, Sec.

9.

Sec. 17.56. VENUE. An action brought under this subchapter may

be brought:

(1) in any county in which venue is proper under Chapter 15,

Civil Practice and Remedies Code; or

(2) in a county in which the defendant or an authorized agent of

the defendant solicited the transaction made the subject of the

action at bar.

Added by Acts 1973, 63rd Leg., p. 322, ch. 143, Sec. 1, eff. May

21, 1973. Amended by Acts 1977, 65th Leg., p. 604, ch. 216, Sec.

8, eff. May 23, 1977; Acts 1979, 66th Leg., p. 1332, ch. 603,

Sec. 7, eff. Aug. 27, 1979; Acts 1995, 74th Leg., ch. 414, Sec.

9, eff. Sept. 1, 1995.

Sec. 17.565. LIMITATION. All actions brought under this

subchapter must be commenced within two years after the date on

which the false, misleading, or deceptive act or practice

occurred or within two years after the consumer discovered or in

the exercise of reasonable diligence should have discovered the

occurrence of the false, misleading, or deceptive act or

practice. The period of limitation provided in this section may

be extended for a period of 180 days if the plaintiff proves that

failure timely to commence the action was caused by the

defendant's knowingly engaging in conduct solely calculated to

induce the plaintiff to refrain from or postpone the commencement

of the action.

Added by Acts 1979, 66th Leg., p. 1332, ch. 603, Sec. 8, eff.

Aug. 27, 1979. Renumbered from Bus. & C. Code Sec. 17.56A by

Acts 1987, 70th Leg., ch. 167, Sec. 5.02(7), eff. Sept. 1, 1987.

Sec. 17.57. SUBPOENAS. The clerk of a district court at the

request of any party to a suit pending in his court which is

brought under this subchapter shall issue a subpoena for any

witness or witnesses who may be represented to reside within 100

miles of the courthouse of the county in which the suit is

pending or who may be found within such distance at the time of

trial. The clerk shall issue a separate subpoena and a copy

thereof for each witness subpoenaed. When an action is pending in

Travis County on the consent of the parties a subpoena may be

issued for any witness or witnesses who may be represented to

reside within 100 miles of the courthouse of a county in which

the suit could otherwise have been brought or who may be found

within such distance at the time of the trial.

Added by Acts 1973, 63rd Leg., p. 322, ch. 143, Sec. 1, eff. May

21, 1973.

Sec. 17.58. VOLUNTARY COMPLIANCE. (a) In the administration of

this subchapter the consumer protection division may accept

assurance of voluntary compliance with respect to any act or

practice which violates this subchapter from any person who is

engaging in, has engaged in, or is about to engage in the act or

practice. The assurance shall be in writing and shall be filed

with and subject to the approval of the district court in the

county in which the alleged violator resides or does business or

in the district court of Travis County.

(b) The acceptance of an assurance of voluntary compliance may

be conditioned on the stipulation that the person in violation of

this subchapter restore to any person in interest any money or

property, real or personal, which may have been acquired by means

of acts or practices which violate this subchapter.

(c) An assurance of voluntary compliance shall not be considered

an admission of prior violation of this subchapter. However,

unless an assurance has been rescinded by agreement of the

parties or voided by a court for good cause, subsequent failure

to comply with the terms of an assurance is prima facie evidence

of a violation of this subchapter.

(d) Matters closed by the filing of an assurance of voluntary

compliance may be reopened at any time. Assurances of voluntary

compliance shall in no way affect individual rights of action

under this subchapter, except that the rights of individuals with

regard to money or property received pursuant to a stipulation in

the voluntary compliance under Subsection (b) of this section are

governed by the terms of the voluntary compliance.

Added by Acts 1973, 63rd Leg., p. 322, ch. 143, Sec. 1, eff. May

21, 1973.

Sec. 17.59. POST JUDGMENT RELIEF. (a) If a money judgment

entered under this subchapter is unsatisfied 30 days after it

becomes final and if the prevailing party has made a good faith

attempt to obtain satisfaction of the judgment, the following

presumptions exist with respect to the party against whom the

judgment was entered:

(1) that the defendant is insolvent or in danger of becoming

insolvent; and

(2) that the defendant's property is in danger of being lost,

removed, or otherwise exempted from collection on the judgment;

and

(3) that the prevailing party will be materially injured unless

a receiver is appointed over the defendant's business; and

(4) that there is no adequate remedy other than receivership

available to the prevailing party.

(b) Subject to the provisions of Subsection (a) of this section,

a prevailing party may move that the defendant show cause why a

receiver should not be appointed. Upon adequate notice and

hearing, the court shall appoint a receiver over the defendant's

business unless the defendant proves that all of the presumptions

set forth in Subsection (a) of this section are not applicable.

(c) The order appointing a receiver must clearly state whether

the receiver will have general power to manage and operate the

defendant's business or have power to manage only a defendant's

finances. The order shall limit the duration of the receivership

to such time as the judgment or judgments awarded under this

subchapter are paid in full. Where there are judgments against a

defendant which have been awarded to more than one plaintiff, the

court shall have discretion to take any action necessary to

efficiently operate a receivership in order to accomplish the

purpose of collecting the judgments.

Added by Acts 1973, 63rd Leg., p. 322, ch. 143, Sec. 1, eff. May

21, 1973. Amended by Acts 1977, 65th Leg., p. 604, ch. 216, Sec.

9, eff. May 23, 1977.

Sec. 17.60. REPORTS AND EXAMINATIONS. Whenever the consumer

protection division has reason to believe that a person is

engaging in, has engaged in, or is about to engage in any act or

practice declared to be unlawful by this subchapter, or when it

reasonably believes it to be in the public interest to conduct an

investigation to ascertain whether any person is engaging in, has

engaged in, or is about to engage in any such act or practice, an

authorized member of the division may:

(1) require the person to file on the prescribed forms a

statement or report in writing, under oath or otherwise, as to

all the facts and circumstances concerning the alleged violation

and such other data and information as the consumer protection

division deems necessary;

(2) examine under oath any person in connection with this

alleged violation;

(3) examine any merchandise or sample of merchandise deemed

necessary and proper; and

(4) pursuant to an order of the appropriate court, impound any

sample of merchandise that is produced in accordance with this

subchapter and retain it in the possession of the division until

the completion of all proceedings in connection with which the

merchandise is produced.

Added by Acts 1973, 63rd Leg., p. 322, ch. 143, Sec. 1, eff. May

21, 1973. Amended by Acts 1989, 71st Leg., ch. 1082, Sec. 8.02,

eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 242, Sec. 11.19,

eff. Sept. 1, 1991.

Sec. 17.61. CIVIL INVESTIGATIVE DEMAND. (a) Whenever the

consumer protection division believes that any person may be in

possession, custody, or control of the original copy of any

documentary material relevant to the subject matter of an

investigation of a possible violation of this subchapter, an

authorized agent of the division may execute in writing and serve

on the person a civil investigative demand requiring the person

to produce the documentary material and permit inspection and

copying.

(b) Each demand shall:

(1) state the statute and section under which the alleged

violation is being investigated, and the general subject matter

of the investigation;

(2) describe the class or classes of documentary material to be

produced with reasonable specificity so as to fairly indicate the

material demanded;

(3) prescribe a return date within which the documentary

material is to be produced; and

(4) identify the persons authorized by the consumer protection

division to whom the documentary material is to be made available

for inspection and copying.

(c) A civil investigative demand may contain a requirement or

disclosure of documentary material which would be discoverable

under the Texas Rules of Civil Procedure.

(d) Service of any demand may be made by:

(1) delivering a duly executed copy of the demand to the person

to be served or to a partner or to any officer or agent

authorized by appointment or by law to receive service of process

on behalf of that person;

(2) delivering a duly executed copy of the demand to the

principal place of business in the state of the person to be

served;

(3) mailing by registered mail or certified mail a duly executed

copy of the demand addressed to the person to be served at the

principal place of business in this state, or if the person has

no place of business in this state, to his principal office or

place of business.

(e) Documentary material demanded pursuant to this section shall

be produced for inspection and copying during normal business

hours at the principal office or place of business of the person

served, or at other times and places as may be agreed on by the

person served and the consumer protection division.

(f) No documentary material produced pursuant to a demand under

this section, unless otherwise ordered by a court for good cause

shown, shall be produced for inspection or copying by, nor shall

its contents be disclosed to any person other than the authorized

employee of the office of the attorney general without the

consent of the person who produced the material. The office of

the attorney general shall prescribe reasonable terms and

conditions allowing the documentary material to be available for

inspection and copying by the person who produced the material or

any duly authorized representative of that person. The office of

the attorney general may use the documentary material or copies

of it as it determines necessary in the enforcement of this

subchapter, including presentation before any court. Any

material which contains trade secrets shall not be presented

except with the approval of the court in which the action is

pending after adequate notice to the person furnishing the

material.

(g) At any time before the return date specified in the demand,

or within 20 days after the demand has been served, whichever

period is shorter, a petition to extend the return date for, or

to modify or set aside the demand, stating good cause, may be

filed in the district court in the county where the parties

reside, or a district court of Travis County.

(h) A person on whom a demand is served under this section shall

comply with the terms of the demand unless otherwise provided by

a court order.

(i) Personal service of a similar investigative demand under

this section may be made on any person outside of this state if

the person has engaged in conduct in violation of this

subchapter. Such persons shall be deemed to have submitted

themselves to the jurisdiction of this state within the meaning

of this section.

Added by Acts 1973, 63rd Leg., p. 322, ch. 143, Sec. 1, eff. May

21, 1973. Amended by Acts 1989, 71st Leg., ch. 1082, Sec. 8.03,

eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 242, Sec. 11.20,

eff. Sept. 1, 1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

411, Sec. 2, eff. September 1, 2007.

Sec. 17.62. PENALTIES. (a) Any person who, with intent to

avoid, evade, or prevent compliance, in whole or in part, with

Section 17.60 or 17.61 of this subchapter, removes from any

place, conceals, withholds, or destroys, mutilates, alters, or by

any other means falsifies any documentary material or merchandise

or sample of merchandise is guilty of a misdemeanor and on

conviction is punishable by a fine of not more than $5,000 or by

confinement in the county jail for not more than one year, or

both.

(b) If a person fails to comply with a directive of the consumer

protection division under Section 17.60 of this subchapter or

with a civil investigative demand for documentary material served

on him under Section 17.61 of this subchapter, or if satisfactory

copying or reproduction of the material cannot be done and the

person refuses to surrender the material, the consumer protection

division may file in the district court in the county in which

the person resides, is found, or transacts business, and serve on

the person, a petition for an order of the court for enforcement

of Sections 17.60 and 17.61 of this subchapter. If the person

transacts business in more than one county, the petition shall be

filed in the county in which the person maintains his principal

place of business, or in another county agreed on by the parties

to the petition.

(c) When a petition is filed in the district court in any county

under this section, the court shall have jurisdiction to hear and

determine the matter presented and to enter any order required to

carry into effect the provisions of Sections 17.60 and 17.61 of

this subchapter. Any final order entered is subject to appeal to

the Texas Supreme Court. Failure to comply with any final order

entered under this section is punishable by contempt.

Added by Acts 1973, 63rd Leg., p. 322, ch. 143, Sec. 1, eff. May

21, 1973.

Sec. 17.63. APPLICATION. The provisions of this subchapter

apply only to acts or practices occurring after the effective

date of this subchapter, except a right of action or power

granted to the attorney general under Chapter 10, Title 79,

Revised Civil Statutes of Texas, 1925, as amended, prior to the

effective date of this subchapter.

Added by Acts 1973, 63rd Leg., p. 322, ch. 143, Sec. 1, eff. May

21, 1973.

SUBCHAPTER F. GOING OUT OF BUSINESS SALES

Sec. 17.81. DEFINITION. In this chapter "going out of business

sale" means an offer to sell to the public, or the sale to the

public of, goods, wares, and merchandise on the implied or direct

representation by written or oral advertising that the sale is in

anticipation of the termination of all of the operations of a

business at all of its locations in a county and in all of the

counties immediately adjacent to that county.

Added by Acts 1985, 69th Leg., ch. 172, Sec. 1, eff. Sept. 1,

1985.

Sec. 17.82. PROHIBITED CONDUCT. (a) A person may not conduct a

sale advertised with the phrase "going out of business," "closing

out," "shutting doors forever," or "bankruptcy sale"; the word

"foreclosure" or "bankruptcy"; or a similar phrase or word

indicating that an enterprise is ceasing business unless the

business is closing all of its operations in a county and in all

of the counties immediately adjacent to that county and follows

the procedures required by this subchapter.

(b) A person may not fraudulently represent that the person is

conducting a going out of business sale.

Added by Acts 1985, 69th Leg., ch. 172, Sec. 1, eff. Sept. 1,

1985.

Sec. 17.83. ORIGINAL INVENTORY. (a) To conduct a going out of

business sale, a person must file an original inventory with the

chief appraiser of the appraisal district in which the person's

principal place of business in the state is located. The original

inventory must be accompanied by a filing fee of $20.

(b) The original inventory must include:

(1) the name and address of the owner of the goods, wares, or

merchandise to be sold;

(2) the name and address of the owner of the defunct business,

the former stock in trade of which is to be offered for sale, and

the full name of the defunct business;

(3) a description of the place where the liquidation sale is to

be held;

(4) a statement of the beginning and ending dates of the sale;

(5) a complete and detailed inventory of the goods, wares, and

merchandise to be offered on the beginning date of the sale and

the total cost of those items; and

(6) a complete and detailed list of the goods, wares, and

merchandise to be added to the inventory after the beginning date

of the sale and the total cost of those items.

Added by Acts 1985, 69th Leg., ch. 172, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 291, Sec. 1, eff.

Sept. 1, 2001.

Sec. 17.835. NOTICE OF FILING OF ORIGINAL INVENTORY. Not later

than the fifth business day after the date on which a person

files an original inventory under Section 17.83, the chief

appraiser shall send notice of the filing to the comptroller, the

county clerk of the county in which the person's principal place

of business in the state is located, and the tax collector for

each of the taxing units that tax the property described in the

original inventory.

Added by Acts 2001, 77th Leg., ch. 291, Sec. 2, eff. Sept. 1,

2001.

Sec. 17.84. PERMIT. (a) After receiving an original inventory,

the chief appraiser shall issue to the applicant a permit for a

going out of business sale. The permit is valid for 120 days

after the day that it is issued and is not renewable.

(b) The permit holder must post the permit in a conspicuous

place at the location of the going out of business sale.

(c) Before advertising a going out of business sale, the permit

holder shall deliver a copy of the permit to the person

publishing or broadcasting the advertisement.

Added by Acts 1985, 69th Leg., ch. 172, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 291, Sec. 3, eff.

Sept. 1, 2001.

Sec. 17.85. DEADLINE FOR ORDERS. A person may not sell an item

at a going out of business sale if the person ordered the item

after the beginning date of the sale.

Added by Acts 1985, 69th Leg., ch. 172, Sec. 1, eff. Sept. 1,

1985.

Sec. 17.86. SALE INVENTORY. Before the end of each 30-day

period during the going out of business sale the permit holder

shall file with the chief appraiser a sale inventory containing a

complete and detailed list of the goods, wares, and merchandise

listed in the original inventory that have not been sold before

the date that the sale inventory is filed. A sale inventory must

list items offered on the beginning date of the sale separately

from the items added to the sale inventory after that date.

Added by Acts 1985, 69th Leg., ch. 172, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 291, Sec. 4, eff.

Sept. 1, 2001.

Sec. 17.87. FINAL INVENTORY. Within 30 days after the day that

the going out of business sale ends, the permit holder shall file

with the chief appraiser a final inventory. The final inventory

must include:

(1) the name and address of the permit holder;

(2) a statement of the disposition of the items listed in the

original inventory that were not sold during the going out of

business sale and the name and address of any person purchasing

those items after the ending date of the sale; and

(3) a description of the place where the sale was held.

Added by Acts 1985, 69th Leg., ch. 172, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 291, Sec. 5, eff.

Sept. 1, 2001.

Sec. 17.88. DISPOSITION OF SALE ITEMS. After a permit expires,

the permit holder may not sell at retail an item offered at the

sale covered by the permit.

Added by Acts 1985, 69th Leg., ch. 172, Sec. 1, eff. Sept. 1,

1985.

Sec. 17.89. LATER SALES. A person may not conduct a going out

of business sale beginning within two years after the ending date

of the most recent going out of business sale conducted by the

person.

Added by Acts 1985, 69th Leg., ch. 172, Sec. 1, eff. Sept. 1,

1985.

Sec. 17.90. FORM OF INVENTORY. An inventory filed under this

subchapter must be in the form of a sworn affidavit.

Added by Acts 1985, 69th Leg., ch. 172, Sec. 1, eff. Sept. 1,

1985.

Sec. 17.91. EXCEPTIONS. This subchapter does not apply to:

(1) a sale conducted by a public officer as part of the

officer's official duties;

(2) a sale for which an accounting must be made to a court of

law;

(3) a sale conducted pursuant to an order of a court; or

(4) a foreclosure sale pursuant to a deed of trust or other

lien.

Added by Acts 1985, 69th Leg., ch. 172, Sec. 1, eff. Sept. 1,

1985.

Sec. 17.92. PENALTY. (a) A person commits an offense if the

person:

(1) conducts a sale in violation of Section 17.82 of this code;

(2) conducts a going out of business sale without a valid permit

issued under Section 17.84 of this code;

(3) sells an item at a going out of business sale in violation

of Section 17.85 of this code;

(4) fails to file an inventory required by Section 17.86 or

17.87 of this code; or

(5) sells an item at retail in violation of Section 17.88 of

this code.

(b) An offense under this section is a Class A misdemeanor.

(c) Each day of violation constitutes a separate offense.

Added by Acts 1985, 69th Leg., ch. 172, Sec. 1, eff. Sept. 1,

1985.

Sec. 17.93. INJUNCTION. The attorney general may bring an

action to enjoin a violation of this subchapter.

Added by Acts 1985, 69th Leg., ch. 172, Sec. 1, eff. Sept. 1,

1985.

SUBCHAPTER G. LABELING, ADVERTISING, AND SALE OF KOSHER FOODS

Sec. 17.821. DEFINITIONS. In this chapter:

(1) "Kosher food" means food prepared and served in conformity

with orthodox Jewish religious requirements.

(2) "Label" means a display of written, printed, or graphic

matter on the immediate article or container of any food product.

(3) "Person" includes an individual, corporation, or

association.

(4) "Restaurant" means a place where food is sold for

on-premises consumption.

(5) "Retail store" means any retail grocery store, delicatessen,

butcher shop, or other place where food is sold for off-premises

consumption.

(6) "Sell" means to offer for sale, expose for sale, have in

possession for sale, convey, exchange, barter, or trade.

Added by Acts 1985, 69th Leg., ch. 117, Sec. 8(a), eff. Sept. 1,

1985.

Sec. 17.822. MEAT LABELING. (a) If a person sells both kosher

meat and nonkosher meat in the same retail store, the person

shall clearly label each portion of kosher meat with the word

"kosher." If unwrapped or unpackaged meat products are displayed

for sale, the display case or container in which the meat is

displayed must be clearly labeled with the word "kosher" or

"nonkosher," as applicable.

(b) A person commits an offense if the person is required to

label meat in accordance with this section and the person

knowingly sells meat that is not labeled as provided in this

section.

Added by Acts 1985, 69th Leg., ch. 117, Sec. 8(a), eff. Sept. 1,

1985.

Sec. 17.823. SALE OF NONKOSHER FOOD. A person commits an

offense if the person knowingly or intentionally sells at a

restaurant or a retail store a food product that is represented

as kosher food and is not kosher food and the person either knows

the food is not kosher food or was reckless about determining

whether or not the food is kosher food.

Added by Acts 1985, 69th Leg., ch. 117, Sec. 8(a), eff. Sept. 1,

1985.

Sec. 17.824. EXCEPTION. It is an exception to the application

of Subsection (b) of Section 17.822 or Section 17.823 of this

code that a person describes or labels food as "kosher-style,"

and, if the description is written, the words "kosher" and

"style" are of the same size type or script.

Added by Acts 1985, 69th Leg., ch. 117, Sec. 8(a), eff. Sept. 1,

1985.

Sec. 17.825. CIVIL REMEDY. A consumer aggrieved by a violation

of this chapter may maintain a cause of action for damages in

accordance with Section 17.50 of this code.

Added by Acts 1985, 69th Leg., ch. 117, Sec. 8(a), eff. Sept. 1,

1985.

Sec. 17.826. PENALTY. An offense under this chapter is

punishable by the fine imposed for an offense under Subsection

(d) of Section 17.12 of this code.

Added by Acts 1985, 69th Leg., ch. 117, Sec. 8(a), eff. Sept. 1,

1985.

SUBCHAPTER H. SALE OF INDIAN ARTICLES

Sec. 17.851. DEFINITIONS. In this subchapter:

(1) "American Indian" or "Indian" means an individual who is an

enrolled member of a federally or state recognized American

Indian tribe, band, nation, rancheria, or pueblo or who is an

Alaska Native and a member of an Alaska Native village or

regional or village corporation as defined in or established

under the Alaska Native Claims Settlement Act (43 U.S.C. Sec.

1601 et seq.).

(2) "Authentic Indian arts and crafts" means any product that:

(A) is Indian handcrafted; and

(B) is not made by machine or from unnatural materials, except

stabilized or treated turquoise.

(3) "Nonauthentic Indian arts and crafts" means any product that

is made to imitate or resemble authentic Indian arts and crafts

and that:

(A) is not Indian handcrafted; or

(B) is made by machine or from unnatural materials, except

stabilized or treated turquoise.

(4) "Indian handcrafted" means the skillful and expert use of

the hands in making products solely by Indians within the United

States, including the use of findings and hand tools and

equipment for buffing, polishing, grinding, drilling, or sewing.

(5) "Made by machine" means the producing or reproducing of a

product in mass production by mechanically stamping, casting,

blanking, or weaving.

(6) "Findings" means an ingredient that adapts the product of

which it is a part for wearing or display, including ceramic,

glass, or silver beads, leather backing, binding material, bolo

tie clips, tie bar clips, tie tac pins, earring pins, earring

clips, earring screw backs, cuff link toggles, money clips, pin

stems, combs, and chains.

(7) "Turquoise" means a hydrous copper sulphate containing

aluminum salts plus iron.

(8) "Natural turquoise" means turquoise, exclusive of any

backing material, the composition of which has not been

chemically or otherwise altered.

(9) "Stabilized turquoise" means turquoise, excluding any

backing material, that has been chemically hardened, but not

adulterated so as to change the color of the natural mineral.

(10) "Treated turquoise" means turquoise, excluding any backing

material, that has been altered to produce a change in the

coloration of the natural mineral.

(11) "Simulated turquoise" means:

(A) reconstituted turquoise, which is turquoise dust or

particles that are mixed with plastic resins and are compressed

into a solid form so as to resemble natural turquoise; or

(B) imitation turquoise, which is any compound or mineral that

is manufactured or treated so as to closely approximate turquoise

in appearance.

Added by Acts 1989, 71st Leg., ch. 897, Sec. 1, eff. Aug. 28,

1989.

Sec. 17.852. INQUIRY AS TO PRODUCER. (a) Each person selling

or offering for sale authentic or nonauthentic Indian arts and

crafts shall request the suppliers of those arts and crafts to

disclose the methods used in producing those arts and crafts and

to determine whether those arts and crafts are in fact authentic

Indian arts and crafts.

(b) Each person selling or offering for sale turquoise shall

request the suppliers of the turquoise to disclose the true

nature of the turquoise.

Added by Acts 1989, 71st Leg., ch. 897, Sec. 1, eff. Aug. 28,

1989.

Sec. 17.853. UNLAWFUL ACTS. A person may not:

(1) sell or offer for sale a product represented to be authentic

Indian arts and crafts unless the product is in fact authentic

Indian arts and crafts;

(2) sell or offer for sale any authentic Indian arts and crafts

or nonauthentic Indian arts and crafts represented to be made of

silver unless the product is made of coin silver or sterling

silver;

(3) sell or offer for sale a product that is nonauthentic Indian

arts and crafts unless the product is clearly labeled as to any

characteristics that make it nonauthentic;

(4) sell or offer for sale any turquoise, mounted or unmounted,

without a disclosure of the true nature of the turquoise; or

(5) sell or offer for sale art represented to be by an American

Indian unless it is in fact produced by an American Indian.

Added by Acts 1989, 71st Leg., ch. 897, Sec. 1, eff. Aug. 28,

1989.

Sec. 17.854. PENALTY. A person who violates this subchapter

commits an offense. An offense under this section is a Class B

misdemeanor.

Added by Acts 1989, 71st Leg., ch. 897, Sec. 1, eff. Aug. 28,

1989.

SUBCHAPTER I. LABELING, ADVERTISING, AND SALE OF HALAL FOODS

Sec. 17.881. DEFINITIONS. In this subchapter:

(1) "Halal," as applied to food, means food prepared and served

in conformity with Islamic religious requirements according to a

recognized Islamic authority.

(2) "Label" means a display of written, printed, or graphic

matter on the immediate article or container of any food product.

(3) "Person" includes an individual, corporation, or

association.

(4) "Restaurant" means a place where food is sold for

on-premises consumption.

(5) "Retail store" means a retail grocery store, delicatessen,

butcher shop, or other place where food is sold for off-premises

consumption.

(6) "Sell" means to offer for sale, expose for sale, have in

possession for sale, convey, exchange, barter, or trade.

Added by Acts 2003, 78th Leg., ch. 1013, Sec. 1, eff. Sept. 1,

2003.

Sec. 17.882. MEAT LABELING. (a) If a person sells both halal

meat and nonhalal meat in the same retail store, the person shall

clearly label each portion of halal meat with the word "halal."

If an unwrapped or unpackaged meat product is displayed for sale,

the display case or container in which the meat is displayed must

be clearly labeled with the word "halal" or "nonhalal," as

applicable.

(b) A person commits an offense if the person is required to

label meat in accordance with this section and the person

knowingly sells meat that is not labeled as provided in this

section.

Added by Acts 2003, 78th Leg., ch. 1013, Sec. 1, eff. Sept. 1,

2003.

Sec. 17.883. SALE OF NONHALAL FOOD. A person commits an offense

if the person knowingly or intentionally sells at a restaurant or

a retail store a food product that is represented as halal food

and is not halal food and the person either knows the food is not

halal food or was reckless about determining whether or not the

food is halal food.

Added by Acts 2003, 78th Leg., ch. 1013, Sec. 1, eff. Sept. 1,

2003.

Sec. 17.884. CIVIL REMEDY. A consumer aggrieved by a violation

of this subchapter may maintain a cause of action for damages in

accordance with Section 17.50.

Added by Acts 2003, 78th Leg., ch. 1013, Sec. 1, eff. Sept. 1,

2003.

Sec. 17.885. CRIMINAL PENALTY. An offense under this subchapter

is punishable by the fine imposed for an offense under Section

17.12(d).

Added by Acts 2003, 78th Leg., ch. 1013, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER J. PROTECTION FROM MISLEADING OR DECEPTIVE LIVE

MUSICAL PERFORMANCES

Sec. 17.901. DEFINITIONS. In this subchapter:

(1) "Performing musical group" means a vocal or instrumental

group seeking to engage in a live musical performance.

(2) "Recording group" means a vocal or instrumental group of

which one or more members:

(A) has released a sound recording under that group's name for

commercial purposes; and

(B) has a legal right to use or operate under the group's name

without abandoning the name or affiliation with the group.

(3) "Sound recording" means musical, spoken, or other sounds

recorded on a tangible medium, including a disc, tape, or

phonograph record.

Added by Acts 2007, 80th Leg., R.S., Ch.

595, Sec. 1, eff. September 1, 2007.

Sec. 17.902. UNAUTHORIZED ADVERTISEMENT, PROMOTION, OR

CONDUCTION OF CERTAIN LIVE MUSICAL PERFORMANCES. A person may

not advertise, promote, or conduct a live musical performance in

this state through the use of a false, deceptive, or misleading

affiliation, connection, or association between a recording group

and a performing musical group. An act is not considered a

violation of this section if:

(1) the performing musical group is the authorized registrant

and owner of a federal service mark for the recording group that

is registered in the United States Patent and Trademark Office;

(2) at least one member of the performing musical group is or

was a member of the recording group and that member has a legal

right to use or operate under the name of the recording group

without abandoning the name or affiliation with the recording

group;

(3) the live musical performance is identified in all

advertisements or other promotions for the event as being

conducted as a "salute" or "tribute" to the recording group;

(4) the advertisement or promotion relates to a live musical

performance that is to take place outside of this state; or

(5) the live musical performance is expressly authorized by each

member of the recording group.

Added by Acts 2007, 80th Leg., R.S., Ch.

595, Sec. 1, eff. September 1, 2007.

Sec. 17.903. INJUNCTION; RESTITUTION. (a) If the attorney

general has reason to believe that a person is engaging in, has

engaged in, or is about to engage in an act or practice that

violates Section 17.902, and that proceedings would be in the

public interest, the attorney general may bring an action in the

name of the state against the person to restrain that act or

practice by temporary or permanent injunction.

(b) The prosecuting attorney in the county in which a violation

of Section 17.902 occurs, with prior written notice to the

attorney general, may institute and prosecute an action seeking

injunctive relief under this section. The prosecuting attorney

shall make a full report to the attorney general regarding any

action prosecuted by the prosecuting attorney under this

subsection. The report must include a statement regarding the

final disposition of the matter.

(c) When a court issues a permanent injunction to restrain and

prevent a violation of Section 17.902, the court may make

additional orders or judgments as necessary to restore money or

other property that may have been acquired because of a violation

of this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

595, Sec. 1, eff. September 1, 2007.

Sec. 17.904. CIVIL PENALTY. (a) A person who violates Section

17.902 is liable to the state for a civil penalty of not less

than $5,000 or more than $15,000 for each violation. Each

performance that violates Section 17.902 constitutes a separate

violation.

(b) The attorney general or the prosecuting attorney in the

county in which a violation occurs may bring suit to recover the

civil penalty imposed under Subsection (a).

(c) The civil penalty provided by this section is in addition to

injunctive relief or any other remedy that may be granted under

Section 17.903.

Added by Acts 2007, 80th Leg., R.S., Ch.

595, Sec. 1, eff. September 1, 2007.

SUBCHAPTER K. REGULATING THE COLLECTION OR SOLICITATION BY

FOR-PROFIT ENTITIES OF CERTAIN PUBLIC DONATIONS

Sec. 17.921. DEFINITIONS. In this subchapter:

(1) "Charitable organization" means an organization that is

exempt from federal income tax under Section 501(a) of the

Internal Revenue Code of 1986 by being listed as an exempt

organization in Section 501(c) of that code.

(2) "For-profit entity" has the meaning assigned by Section

1.002, Business Organizations Code.

(3) "Household goods" mean furniture, furnishings, or personal

effects used or for use in a dwelling.

(4) "Public donations receptacle" means a large container or bin

in a parking lot or public place that is intended for use as a

collection point for clothing or household goods donated by the

public.

Added by Acts 2009, 81st Leg., R.S., Ch.

1368, Sec. 1, eff. September 1, 2009.

Sec. 17.922. REQUIRED DISCLOSURE FOR COLLECTIONS THROUGH PUBLIC

RECEPTACLE. (a) A for-profit entity or individual may not use a

public donations receptacle to collect donated clothing or

household goods and subsequently sell the donated items unless

the for-profit entity or individual attaches to the receptacle a

notice that:

(1) is permanently and prominently displayed on the front and at

least one side of the receptacle;

(2) is in bold print, with letters at least two inches in height

and one inch in width;

(3) contains the business address, other than a post office box

number, and telephone number of the for-profit entity or

individual; and

(4) contains the appropriate disclosure prescribed by this

section in English and Spanish.

(b) If none of the proceeds from the sale of the donated items

will be given to a charitable organization, the disclosure

required by Subsection (a)(4) must state:

"DONATIONS ARE NOT FOR CHARITABLE ORGANIZATIONS AND WILL BE SOLD

FOR PROFIT."

(c) If any of the proceeds from the sale of the donated items

will be given to a charitable organization, the disclosure

required by Subsection (a)(4) must state:

"DONATIONS ARE TO (NAME OF FOR-PROFIT ENTITY OR INDIVIDUAL) AND

WILL BE SOLD FOR PROFIT. ____ PERCENT (INSERT PERCENTAGE) OF ALL

PROCEEDS WILL BE DONATED TO (NAME OF CHARITABLE ORGANIZATION)."

(d) If the for-profit entity or individual pays to a charitable

organization a flat fee that is not contingent on the proceeds

generated from the sale of the donated items and the for-profit

entity or individual retains a percentage of the proceeds from

the sale, the disclosure required by Subsection (a)(4) must

state:

"THIS DONATION RECEPTACLE IS OPERATED BY (NAME OF FOR-PROFIT

ENTITY OR INDIVIDUAL) ON BEHALF OF (NAME OF CHARITABLE

ORGANIZATION). Donations are sold for profit by (name of

for-profit entity or individual) and a flat fee of (insert

amount) is paid to (name of charitable organization)."

Added by Acts 2009, 81st Leg., R.S., Ch.

1368, Sec. 1, eff. September 1, 2009.

Sec. 17.923. REQUIRED DISCLOSURES FOR TELEPHONE OR DOOR-TO-DOOR

SOLICITATIONS. (a) A for-profit entity or individual who makes,

or directs another person to make, a telephone or door-to-door

solicitation requesting that the person solicited donate clothing

or household goods may not subsequently sell the donated items

unless the solicitor provides to each person solicited, before

accepting a donation from the person, the appropriate disclaimer

prescribed by this section.

(b) If none of the proceeds from the sale of the donated items

will be given to a charitable organization, the solicitor must

state:

"DONATIONS ARE NOT FOR CHARITABLE ORGANIZATIONS AND WILL BE SOLD

FOR PROFIT."

(c) If any of the proceeds from the sale of the donated items

will be given to a charitable organization, the solicitor must

state:

"DONATIONS TO (NAME OF FOR-PROFIT ENTITY OR INDIVIDUAL) WILL BE

SOLD FOR PROFIT AND ____ PERCENT (INSERT PERCENTAGE) OF ALL

PROCEEDS WILL BE DONATED TO (NAME OF CHARITABLE ORGANIZATION)."

(d) If the for-profit entity or individual pays to a charitable

organization a flat fee that is not contingent on the proceeds

generated from the sale of the donated items and the for-profit

entity or individual retains a percentage of the proceeds from

the sale, the solicitor must state:

"SOLICITATIONS FOR DONATIONS ARE MADE BY (NAME OF FOR-PROFIT

ENTITY OR INDIVIDUAL) ON BEHALF OF (NAME OF CHARITABLE

ORGANIZATION). Donations will be sold for profit by (name of

for-profit entity or individual) and a flat fee of (insert

amount) is paid to (name of charitable organization)."

Added by Acts 2009, 81st Leg., R.S., Ch.

1368, Sec. 1, eff. September 1, 2009.

Sec. 17.924. REQUIRED DISCLOSURES FOR MAIL SOLICITATIONS. (a)

A for-profit entity or individual who mails, or directs another

person to mail, a solicitation requesting that the recipient

donate clothing or household goods may not subsequently sell the

donated items unless the solicitor includes with the mailed

solicitation the appropriate disclosure prescribed by this

section, prominently displayed in boldfaced type or capital

letters in English and Spanish.

(b) If none of the proceeds from the sale of the donated items

will be given to a charitable organization, the disclosure

required by Subsection (a) must state:

"DONATIONS ARE NOT FOR CHARITABLE ORGANIZATIONS AND WILL BE SOLD

FOR PROFIT."

(c) If any of the proceeds from the sale of the donated items

will be given to a charitable organization, the disclosure

required by Subsection (a) must state:

"DONATIONS TO (NAME OF FOR-PROFIT ENTITY OR INDIVIDUAL) WILL BE

SOLD FOR PROFIT AND _______ PERCENT (INSERT PERCENTAGE) OF ALL

PROCEEDS WILL BE DONATED TO (NAME OF CHARITABLE ORGANIZATION)."

(d) If the for-profit entity or individual pays to a charitable

organization a flat fee that is not contingent on the proceeds

generated from the sale of the donated items and the for-profit

entity or individual retains a percentage of the proceeds from

the sale, the disclosure required by Subsection (a) must state:

"SOLICITATIONS FOR DONATIONS ARE MADE BY (NAME OF FOR-PROFIT

ENTITY OR INDIVIDUAL) ON BEHALF OF (NAME OF CHARITABLE

ORGANIZATION). Donations will be sold for profit by (name of

for-profit entity or individual) and a flat fee of (insert

amount) is paid to (name of charitable organization)."

Added by Acts 2009, 81st Leg., R.S., Ch.

1368, Sec. 1, eff. September 1, 2009.

Sec. 17.925. LOCAL ORDINANCE OR REGULATION. Nothing in this

subchapter shall be construed to limit the authority of a local

government to adopt an ordinance or regulation relating to the

use of public donations receptacles as a collection point for

donated clothing or household goods if the ordinance or

regulation is compatible with and equal to or more stringent than

a requirement prescribed by this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1368, Sec. 1, eff. September 1, 2009.

Sec. 17.926. CIVIL PENALTY. (a) Except as provided by

Subsection (b), a person who violates this subchapter is liable

to this state for a civil penalty in an amount not to exceed $500

for each violation. Each sale of a donated item is considered a

separate violation for purposes of this subsection.

(b) The total amount of penalties that may be imposed under

Subsection (a) may not exceed $2,000 for donated items sold

during a single transaction.

(c) In determining the amount of the civil penalty imposed under

this section, the court shall consider the amount necessary to

deter future violations.

(d) The attorney general or the prosecuting attorney in the

county in which the violation occurs may bring an action to

recover the civil penalty imposed under this section. In this

subsection, "prosecuting attorney" has the meaning assigned by

Section 41.101, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1368, Sec. 1, eff. September 1, 2009.



CHAPTER 20. REGULATION OF CONSUMER CREDIT REPORTING AGENCIES

BUSINESS AND COMMERCE CODETITLE 2. COMPETITION AND TRADE PRACTICESCHAPTER 20. REGULATION OF CONSUMER CREDIT REPORTING AGENCIESSec. 20.01. DEFINITIONS. In this chapter:(1) "Adverse action" includes:(A) the denial of, increase in a charge for, or reduction in the amount of insurance for personal, family, or household purposes;(B) the denial of employment or other decision made for employment purposes that adversely affects a current or prospective employee; or(C) an action or determination with respect to a consumer's application for credit that is adverse to the consumer's interests.(2) "Consumer" means an individual who resides in this state.(3) "Consumer file" means all of the information about a consumer that is recorded and retained by a consumer reporting agency regardless of how the information is stored.(4) "Consumer report" means a communication or other information by a consumer reporting agency relating to the credit worthiness, credit standing, credit capacity, debts, character, general reputation, personal characteristics, or mode of living of a consumer that is used or expected to be used or collected, wholly or partly, as a factor in establishing the consumer's eligibility for credit or insurance for personal, family, or household purposes, employment purposes, or other purpose authorized under Sections 603 and 604 of the Fair Credit Reporting Act (15 U.S.C. Sections 1681a and 1681b), as amended. The term does not include:(A) a report containing information solely on a transaction between the consumer and the person making the report;(B) an authorization or approval of a specific extension of credit directly or indirectly by the issuer of a credit card or similar device;(C) a report in which a person who has been requested by a third party to make a specific extension of credit directly or indirectly to a consumer makes a decision with respect to the request, if the third party advises the consumer of the name and address of the person to whom the request was made and the person makes the disclosures that must be made under Section 615 of the Fair Credit Reporting Act (15 U.S.C. Section 1681m), as amended, to the consumer in the event of adverse action against the consumer;(D) any communication of information described in this subdivision among persons related by common ownership or affiliated by corporate control; or(E) any communication of other information among persons related by common ownership or affiliated by corporate control, if it is clearly and conspicuously disclosed to the consumer that the information may be communicated among such persons and the consumer is given the opportunity before the time that the information is initially communicated to direct that such information not be communicated among such persons.(5) "Consumer reporting agency" means a person that regularly engages wholly or partly in the practice of assembling or evaluating consumer credit information or other information on consumers to furnish consumer reports to third parties for monetary fees, for dues, or on a cooperative nonprofit basis. The term does not include a business entity that provides only check verification or check guarantee services.(6) "Investigative consumer report" means all or part of a consumer report in which information on the character, general reputation, personal characteristics, or mode of living of a consumer is obtained through a personal interview with a neighbor, friend, or associate of the consumer or others with whom the consumer is acquainted or who may have knowledge concerning any such information. The term does not include specific factual information on a consumer's credit record obtained directly from a creditor of the consumer or from a consumer reporting agency when the information was obtained directly from a creditor of the consumer or from the consumer.(7) "Security alert" means a notice placed on a consumer file that alerts a recipient of a consumer report involving that consumer file that the consumer's identity may have been used without the consumer's consent to fraudulently obtain goods or services in the consumer's name.(8) "Security freeze" means a notice placed on a consumer file that prohibits a consumer reporting agency from releasing a consumer report relating to the extension of credit involving that consumer file without the express authorization of the consumer.

Added by Acts 1997, 75th Leg., ch. 1396, Sec. 33(a), eff. Oct. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 1326, Sec. 1, eff. Sept. 1, 2003.

Sec. 20.02. PERMISSIBLE PURPOSES; PROHIBITION; USE OF CONSUMER'S SOCIAL SECURITY NUMBER. (a) A consumer reporting agency may furnish a consumer report only:(1) in response to a court order issued by a court with proper jurisdiction;(2) in accordance with the written instructions of the consumer to whom the report relates; or(3) to a person the agency has reason to believe:(A) intends to use the information in connection with a transaction involving the extension of credit to, or review or collection of an account of, the consumer to whom the report relates;(B) intends to use the information for employment purposes as authorized under the Fair Credit Reporting Act (15 U.S.C. Section 1681 et seq.), as amended, and regulations adopted under that Act;(C) intends to use the information in connection with the underwriting of insurance involving the consumer as authorized under the Fair Credit Reporting Act (15 U.S.C. Section 1681 et seq.), as amended, and regulations adopted under that Act;(D) intends to use the information in connection with a determination of the consumer's eligibility for a license or other benefit granted by a governmental entity required by law to consider an applicant's financial responsibility or status;(E) has a legitimate business need for the information in connection with a business transaction involving the consumer; or(F) intends to use the information for any purpose authorized under the Fair Credit Reporting Act (15 U.S.C. Section 1681 et seq.), as amended, and regulations adopted under that Act.(b) A consumer reporting agency may not prohibit a user of a consumer report or investigative consumer report from disclosing the contents of the report or providing a copy of the report to the consumer to whom it relates at the consumer's request if adverse action against the consumer based wholly or partly on the report has been taken or is contemplated by the user of the report. A user of a consumer report or a consumer reporting agency may not be found liable or otherwise held responsible for a disclosed or copied report when acting under this subsection. The disclosure or copy of the report, by itself, does not make a user of the report a consumer reporting agency.(c) If a consumer furnishes the consumer's social security number to a person for use in obtaining a consumer report, the person shall include the consumer's social security number with the request for the consumer report and shall include the social security number with all future reports of information regarding the consumer made by the person to a consumer reporting agency unless the person has reason to believe that the social security number is inaccurate.

Added by Acts 1997, 75th Leg., ch. 1396, Sec. 33(a), eff. Oct. 1, 1997.

Sec. 20.021. CHECK VERIFICATION AND CHECK GUARANTEE SERVICES; DISCLOSURES TO CONSUMERS. (a) In this section, "check verifier" means any business offering check verification or check guarantee services in this state.(b) On request and proper identification provided by a consumer, a check verifier shall disclose to the consumer in writing all information pertaining to the consumer in the check verifier's files at the time of the request, including:(1) the criteria used by the check verifier to reject a check from the consumer;(2) a set of instructions describing how information is presented on the check verifier's written disclosure of the consumer file; and(3) a toll-free number at which personnel are available to consumers during normal business hours for use in resolving a dispute if the consumer submits a written dispute to the check verifier.(c) A check verifier may not charge a consumer for disclosing the information required under Subsection (b) if the check verifier has rejected a check from the consumer in the 30 days prior to the consumer's request for information. A check verifier may otherwise impose a reasonable charge on a consumer for the disclosure of information pertaining to the consumer in an amount not to exceed $8.

Added by Acts 2003, 78th Leg., ch. 1291, Sec. 2, eff. Sept. 1, 2003.Renumbered from Business and Commerce Code, Section 20.11 by Acts 2005, 79th Leg., Ch. 728, Sec. 23.001(2), eff. September 1, 2005.

Sec. 20.03. DISCLOSURES TO CONSUMERS. (a) On request and proper identification provided by a consumer, a consumer reporting agency shall disclose to the consumer in writing all information pertaining to the consumer in the consumer reporting agency's files at the time of the request, including:(1) the name of each person requesting credit information about the consumer during the preceding six months and the date of each request;(2) a set of instructions describing how information is presented on the consumer reporting agency's written disclosure of the consumer file; and(3) if the consumer reporting agency compiles and maintains files on a nationwide basis, a toll-free number at which personnel are available to consumers during normal business hours for use in resolving a dispute if the consumer submits a written dispute to the consumer reporting agency.(b) The information must be disclosed in a clear, accurate manner that is understandable to a consumer.(c) A consumer reporting agency shall provide a copy of the consumer's file to the consumer on the request of the consumer and on evidence of proper identification, as directed by the Fair Credit Reporting Act (15 U.S.C. Section 1681 et seq.), as amended, and regulations adopted under that Act.(d) Any written disclosure to a consumer by a consumer reporting agency under this chapter must include a written statement that explains in clear and simple language the consumer's rights under this chapter and includes:(1) the process for receiving a consumer report or consumer file;(2) the process for requesting or removing a security alert or freeze;(3) the toll-free telephone number for requesting a security alert;(4) applicable fees;(5) dispute procedures;(6) the process for correcting a consumer file or report; and(7) information on a consumer's right to bring an action in court or arbitrate a dispute.

Added by Acts 1997, 75th Leg., ch. 1396, Sec. 33(a), eff. Oct. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 1326, Sec. 2, eff. Sept. 1, 2003.

Sec. 20.031. REQUESTING SECURITY ALERT. On a request in writing or by telephone and with proper identification provided by a consumer, a consumer reporting agency shall place a security alert on the consumer's consumer file not later than 24 hours after the date the agency receives the request. The security alert must remain in effect for not less than 45 days after the date the agency places the security alert on the file. There is no limit on the number of security alerts a consumer may request. At the end of a 45-day security alert, on request in writing or by telephone and with proper identification provided by the consumer, the agency shall provide the consumer with a copy of the consumer's file. A consumer may include with the security alert request a telephone number to be used by persons to verify the consumer's identity before entering into a transaction with the consumer.

Added by Acts 2003, 78th Leg., ch. 1326, Sec. 3, eff. Sept. 1, 2003.

Sec. 20.032. NOTIFICATION OF SECURITY ALERT. A consumer reporting agency shall notify a person who requests a consumer report if a security alert is in effect for the consumer file involved in that report and include a verification telephone number for the consumer if the consumer has provided a number under Section 20.031.

Added by Acts 2003, 78th Leg., ch. 1326, Sec. 3, eff. Sept. 1, 2003.

Sec. 20.033. TOLL-FREE SECURITY ALERT REQUEST NUMBER. A consumer reporting agency shall maintain a toll-free telephone number that is answered at a minimum during normal business hours to accept security alert requests from consumers. If calls are not answered after normal business hours, an automated answering system shall record requests and calls shall be returned to the consumer not later than two hours after the time the normal business day begins on the next business day after the date the call was received.

Added by Acts 2003, 78th Leg., ch. 1326, Sec. 3, eff. Sept. 1, 2003.

Sec. 20.034. REQUESTING SECURITY FREEZE. (a) On written request sent by certified mail that includes proper identification provided by a consumer, a consumer reporting agency shall place a security freeze on a consumer's consumer file not later than the fifth business day after the date the agency receives the request.(b) On written request for a security freeze provided by a consumer under Subsection (a), a consumer reporting agency shall disclose to the consumer the process of placing, removing, and temporarily lifting a security freeze and the process for allowing access to information from the consumer's consumer file for a specific requester or period while the security freeze is in effect.(c) A consumer reporting agency shall, not later than the 10th business day after the date the agency receives the request for a security freeze:(1) send a written confirmation of the security freeze to the consumer; and(2) provide the consumer with a unique personal identification number or password to be used by the consumer to authorize a removal or temporary lifting of the security freeze under Section 20.037.(d) A consumer may request in writing a replacement personal identification number or password. The request must comply with the requirements for requesting a security freeze under Subsection (a). The consumer reporting agency shall not later than the third business day after the date the agency receives the request for a replacement personal identification number or password provide the consumer with a new unique personal identification number or password to be used by the consumer instead of the number or password that was provided under Subsection (c).

Added by Acts 2003, 78th Leg., ch. 1326, Sec. 3, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1143, Sec. 1, eff. September 1, 2007.

Sec. 20.035. NOTIFICATION OF CHANGE. If a security freeze is in place, a consumer reporting agency shall notify the consumer in writing of a change in the consumer file to the consumer's name, date of birth, social security number, or address not later than 30 calendar days after the date the change is made. The agency shall send notification of a change of address to the new address and former address. This section does not require notice of an immaterial change, including a street abbreviation change or correction of a transposition of letters or misspelling of a word.

Added by Acts 2003, 78th Leg., ch. 1326, Sec. 3, eff. Sept. 1, 2003.

Sec. 20.036. NOTIFICATION OF SECURITY FREEZE. A consumer reporting agency shall notify a person who requests a consumer report if a security freeze is in effect for the consumer file involved in that report.

Added by Acts 2003, 78th Leg., ch. 1326, Sec. 3, eff. Sept. 1, 2003.

Sec. 20.037. REMOVAL OR TEMPORARY LIFTING OF SECURITY FREEZE. (a) On a request in writing or by telephone and with proper identification provided by a consumer, including the consumer's personal identification number or password provided under Section 20.034, a consumer reporting agency shall remove a security freeze not later than the third business day after the date the agency receives the request.(b) On a request in writing or by telephone and with proper identification provided by a consumer, including the consumer's personal identification number or password provided under Section 20.034, a consumer reporting agency, not later than the third business day after the date the agency receives the request, shall temporarily lift the security freeze for:(1) a certain properly designated period; or(2) a certain properly identified requester.(c) A consumer reporting agency may develop procedures involving the use of a telephone, a facsimile machine, the Internet, or another electronic medium to receive and process a request from a consumer under this section.(d) A consumer reporting agency shall remove a security freeze placed on a consumer file if the security freeze was placed due to a material misrepresentation of fact by the consumer. The consumer reporting agency shall notify the consumer in writing before removing the security freeze under this subsection.(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1143, Sec. 4, eff. September 1, 2007.

Added by Acts 2003, 78th Leg., ch. 1326, Sec. 3, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1143, Sec. 4, eff. September 1, 2007.

Sec. 20.038. EXEMPTION FROM SECURITY FREEZE. A security freeze does not apply to a consumer report provided to:(1) a state or local governmental entity, including a law enforcement agency or court or private collection agency, if the entity, agency, or court is acting under a court order, warrant, subpoena, or administrative subpoena;(2) a child support agency as defined by Section 101.004, Family Code, acting to investigate or collect child support payments or acting under Title IV-D of the Social Security Act (42 U.S.C. Section 651 et seq.);(3) the Health and Human Services Commission acting under Section 531.102, Government Code;(4) the comptroller acting to investigate or collect delinquent sales or franchise taxes;(5) a tax assessor-collector acting to investigate or collect delinquent ad valorem taxes;(6) a person for the purposes of prescreening as provided by the Fair Credit Reporting Act (15 U.S.C. Section 1681 et seq.), as amended;(7) a person with whom the consumer has an account or contract or to whom the consumer has issued a negotiable instrument, or the person's subsidiary, affiliate, agent, assignee, prospective assignee, or private collection agency, for purposes related to that account, contract, or instrument;(8) a subsidiary, affiliate, agent, assignee, or prospective assignee of a person to whom access has been granted under Section 20.037(b);(9) a person who administers a credit file monitoring subscription service to which the consumer has subscribed;(10) a person for the purpose of providing a consumer with a copy of the consumer's report on the consumer's request;(11) a check service or fraud prevention service company that issues consumer reports:(A) to prevent or investigate fraud; or(B) for purposes of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payment;(12) a deposit account information service company that issues consumer reports related to account closures caused by fraud, substantial overdrafts, automated teller machine abuses, or similar negative information regarding a consumer to an inquiring financial institution for use by the financial institution only in reviewing a consumer request for a deposit account with that institution; or(13) a consumer reporting agency that:(A) acts only to resell credit information by assembling and merging information contained in a database of another consumer reporting agency or multiple consumer reporting agencies; and(B) does not maintain a permanent database of credit information from which new consumer reports are produced.

Added by Acts 2003, 78th Leg., ch. 1326, Sec. 3, eff. Sept. 1, 2003.

Sec. 20.0385. APPLICABILITY OF SECURITY ALERT AND SECURITY FREEZE. (a) The requirement under this chapter to place a security alert or security freeze on a consumer file does not apply to:(1) a check service or fraud prevention service company that issues consumer reports:(A) to prevent or investigate fraud; or(B) for purposes of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payment; or(2) a deposit account information service company that issues consumer reports related to account closures caused by fraud, substantial overdrafts, automated teller machine abuses, or similar negative information regarding a consumer to an inquiring financial institution for use by the financial institution only in reviewing a consumer request for a deposit account with that institution.(b) The requirement under this chapter to place a security freeze on a consumer file does not apply to a consumer reporting agency that:(1) acts only to resell credit information by assembling and merging information contained in a database of another consumer reporting agency or multiple consumer reporting agencies; and(2) does not maintain a permanent database of credit information from which new consumer reports are produced.(c) Notwithstanding Section 20.12, a violation of a requirement under this chapter to place, temporarily lift, or remove a security freeze on a consumer file is not a false, misleading, or deceptive act or practice under Subchapter E, Chapter 17.

Added by Acts 2003, 78th Leg., ch. 1326, Sec. 3, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1143, Sec. 2, eff. September 1, 2007.

Sec. 20.039. RESPECT OF SECURITY FREEZE. A consumer reporting agency shall honor a security freeze placed on a consumer file by another consumer reporting agency.

Added by Acts 2003, 78th Leg., ch. 1326, Sec. 3, eff. Sept. 1, 2003.

Sec. 20.04. CHARGES FOR CERTAIN DISCLOSURES OR SERVICES. (a) Except as provided by Subsection (b), a consumer reporting agency may impose a reasonable charge on a consumer for the disclosure of information pertaining to the consumer or for placing a security freeze on a consumer file, temporarily lifting a security freeze for a designated period or for an identified requester, or removing a security freeze in accordance with this chapter. The amount of the charge for the disclosure of information pertaining to the consumer may not exceed $8. The amount of the charge for placing a security freeze on a consumer file, temporarily lifting a security freeze for a designated period, or removing a security freeze may not exceed $10 per request. The amount of the charge for temporarily lifting a security freeze for an identified requester may not exceed $12 per request. On January 1 of each year, a consumer reporting agency may increase the charge for disclosure to a consumer or for placing, temporarily lifting, or removing a security freeze. The increase, if any, must be based proportionally on changes to the Consumer Price Index for All Urban Consumers as determined by the United States Department of Labor with fractional changes rounded to the nearest 50 cents.(b) A consumer reporting agency may not charge a fee for:(1) a request by a consumer for a copy of the consumer's file:(A) made not later than the 60th day after the date on which adverse action is taken against the consumer; or(B) made on the expiration of a 45-day security alert;(2) notification of the deletion of information that is found to be inaccurate or can no longer be verified sent to a person designated by the consumer, as prescribed by Section 611 of the Fair Credit Reporting Act (15 U.S.C. Section 1681i), as amended;(3) a set of instructions for understanding the information presented on the consumer report;(4) a toll-free telephone number that consumers may call to obtain additional assistance concerning the consumer report or to request a security alert;(5) a request for a security alert made by a consumer; or(6) the placement, temporary lifting, or removal of a security freeze at the request of a consumer who has submitted to the consumer reporting agency a copy of a valid police report, investigative report, or complaint involving the alleged commission of an offense under Section 32.51, Penal Code.

Added by Acts 1997, 75th Leg., ch. 1396, Sec. 33(a), eff. Oct. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 1326, Sec. 4, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1143, Sec. 3, eff. September 1, 2007.

Sec. 20.05. REPORTING OF INFORMATION PROHIBITED. (a) Except as provided by Subsection (b), a consumer reporting agency may not furnish a consumer report containing information related to:(1) a case under Title 11 of the United States Code or under the federal Bankruptcy Act in which the date of entry of the order for relief or the date of adjudication predates the consumer report by more than 10 years;(2) a suit or judgment in which the date of entry predates the consumer report by more than seven years or the governing statute of limitations, whichever is longer;(3) a tax lien in which the date of payment predates the consumer report by more than seven years;(4) a record of arrest, indictment, or conviction of a crime in which the date of disposition, release, or parole predates the consumer report by more than seven years; or(5) another item or event that predates the consumer report by more than seven years.(b) A consumer reporting agency may furnish a consumer report that contains information described by Subsection (a) if the information is provided in connection with:(1) a credit transaction with a principal amount that is or may reasonably be expected to be $150,000 or more;(2) the underwriting of life insurance for a face amount that is or may reasonably be expected to be $150,000 or more; or(3) the employment of a consumer at an annual salary that is or may reasonably be expected to be $75,000 or more.(b-1) A consumer reporting agency may furnish to a person a consumer report that contains information described by Subsection (a) if the information is needed by the person to avoid a violation of 18 U.S.C. Section 1033.(c) A consumer reporting agency may not furnish medical information about a consumer in a consumer report that is being obtained for employment purposes or in connection with a credit, insurance, or direct marketing transaction unless the consumer consents to the furnishing of the medical information.

Added by Acts 1997, 75th Leg., ch. 1396, Sec. 33(a), eff. Oct. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 599, Sec. 1, eff. June 17, 2005.

Sec. 20.06. DISPUTE PROCEDURE. (a) If the completeness or accuracy of information contained in a consumer's file is disputed by the consumer and the consumer notifies the consumer reporting agency of the dispute, the agency shall reinvestigate the disputed information free of charge and record the current status of the disputed information not later than the 30th business day after the date on which the agency receives the notice. The consumer reporting agency shall provide the consumer with the option of notifying the agency of a dispute concerning the consumer's file by speaking directly to a representative of the agency during normal business hours.(b) Not later than the fifth business day after the date on which a consumer reporting agency receives notice of a dispute from a consumer in accordance with Subsection (a), the agency shall provide notice of the dispute to each person who provided any information related to the dispute.(c) A consumer reporting agency may terminate a reinvestigation of information disputed by a consumer under Subsection (a) if the agency reasonably determines that the dispute is frivolous or irrelevant. An agency that terminates a reinvestigation of disputed information under this subsection shall promptly notify the consumer of the termination and the reasons for the termination by mail, or if authorized by the consumer, by telephone. The presence of contradictory information in a consumer's file does not by itself constitute reasonable grounds for determining that the dispute is frivolous or irrelevant.(d) If disputed information is found to be inaccurate or cannot be verified after a reinvestigation under Subsection (a), the consumer reporting agency, unless otherwise directed by the consumer, shall promptly delete the information from the consumer's file, revise the consumer file, and provide the revised consumer report to the consumer and to each person who requested the consumer report within the preceding six months. The consumer reporting agency may not report the inaccurate or unverified information in subsequent reports.(e) Information deleted under Subsection (d) may not be reinserted in the consumer's file unless the person who furnishes the information to the consumer reporting agency reinvestigates and states in writing or by electronic record to the agency that the information is complete and accurate.(f) A consumer reporting agency shall provide written notice of the results of a reinvestigation or reinsertion made under this section not later than the fifth business day after the date on which the reinvestigation or reinsertion has been completed. The notice must include:(1) a statement that the reinvestigation is complete;(2) a statement of the determination made by the agency on the completeness or accuracy of the disputed information;(3) a copy of the consumer's file or consumer report and a description of the results of the reinvestigation;(4) a statement that a description of the procedure used to determine the accuracy and completeness of the information shall be provided to the consumer by the agency on request, including the name, business address, and, if available, the telephone number of each person contacted in connection with the information;(5) a statement that the consumer is entitled to add a statement to the consumer's file disputing the accuracy or completeness of the information as provided by Section 611 of the Fair Credit Reporting Act (15 U.S.C. Section 1681i), as amended; and(6) a statement that the consumer may be entitled to dispute resolution as prescribed by this section, after the consumer receives the notice specified under this subsection.(g) This section does not require a person who obtains a consumer report for resale to another person to alter or correct an inaccuracy in the consumer report if the report was not assembled or prepared by the person.(h) This section applies to a business offering check verification or check guarantee services in this state.

Added by Acts 1997, 75th Leg., ch. 1396, Sec. 33(a), eff. Oct. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 851, Sec. 3, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1291, Sec. 1, eff. Sept. 1, 2003.

Sec. 20.07. CORRECTION OF INACCURATE INFORMATION. (a) A consumer reporting agency shall provide a person who provides consumer credit information to the agency with the option of correcting previously reported inaccurate information by submitting the correction by facsimile or other automated means.(b) The credit reporting agency which receives a correction shall have reasonable procedures to assure that previously reported inaccurate information in a consumer's file is corrected in a prompt and timely fashion.

Added by Acts 1997, 75th Leg., ch. 1396, Sec. 33(a), eff. Oct. 1, 1997.

Sec. 20.08. CONSUMER'S RIGHT TO FILE ACTION IN COURT OR ARBITRATE DISPUTES. (a) An action to enforce an obligation of a consumer reporting agency to a consumer under this chapter may be brought in any court as provided by the Fair Credit Reporting Act (15 U.S.C. Section 1681 et seq.), as amended, or, if agreed to by both parties, may be submitted to binding arbitration after the consumer has followed all dispute procedures in Section 20.06 and has received the notice specified in Section 20.06(f) in the manner provided by the rules of the American Arbitration Association.(b) A decision rendered by an arbitrator under this section does not affect the validity of an obligation or debt owed by the consumer to any party.(c) A prevailing party in an action or arbitration proceeding brought under this section shall be compensated for the party's attorney fees and costs of the proceeding as determined by the court or arbitration.(d) A consumer may not submit to arbitration more than one action against a particular consumer reporting agency during any 120-day period.(e) The results of an arbitration action brought against a consumer reporting agency doing business in this state shall be communicated in a timely manner to other consumer reporting agencies doing business in this state.(f) If a determination is made in favor of a consumer after submission of a dispute to arbitration, the disputed adverse information in the consumer's file or record shall be removed or stricken in a timely manner. If the adverse information is not removed or stricken, the consumer may bring an action against the noncomplying agency under this section regardless of the 120-day waiting period required under this section.

Added by Acts 1997, 75th Leg., ch. 1396, Sec. 33(a), eff. Oct. 1, 1997.

Sec. 20.09. CIVIL LIABILITY. (a) A consumer reporting agency that wilfully violates this chapter is liable to the consumer against whom the violation occurs for the greater of three times the amount of actual damages to the consumer or $1,000, reasonable attorney fees, and court or arbitration costs.(b) A consumer reporting agency that negligently violates this chapter is liable to the consumer against whom the violation occurs for the greater of the amount of actual damages to the consumer or $500, reasonable attorney fees, and court or arbitration costs. A consumer reporting agency is not considered to have negligently violated this chapter if, not later than the 30th day after the date on which the agency receives notice of a dispute from the consumer under Section 20.06 that clearly explains the nature and substance of the dispute, the agency completes the reinvestigation and sends the consumer and, at the request of the consumer, each person who received the consumer information written notification of the results of the reinvestigation in accordance with Section 20.06(f).(c) In addition to liability imposed under Subsection (a), a consumer reporting agency that does not correct a consumer's file and consumer report before the 10th day after the date on which a judgment is entered against the agency because of inaccurate information contained in a consumer's file is also liable for $1,000 a day until the inaccuracy is corrected.

Added by Acts 1997, 75th Leg., ch. 1396, Sec. 33(a), eff. Oct. 1, 1997.

Sec. 20.10. REMEDIES CUMULATIVE. An action taken under this chapter does not prohibit a consumer from taking any other action authorized by law except that a credit reporting agency may not be subject to suit with respect to any issue that was the subject of an arbitration proceeding brought under Section 20.08.

Added by Acts 1997, 75th Leg., ch. 1396, Sec. 33(a), eff. Oct. 1, 1997.

Sec. 20.11. INJUNCTIVE RELIEF; CIVIL PENALTY. (a) The attorney general may file a suit against a person for:(1) injunctive relief to prevent or restrain a violation of this chapter; or(2) a civil penalty in an amount not to exceed $2,000 for each violation of this chapter.(b) If the attorney general brings an action against a person under Subsection (a) and an injunction is granted against the person or the person is found liable for a civil penalty, the attorney general may recover reasonable expenses, court costs, investigative costs, and attorney's fees.(c) Each day a violation continues or occurs is a separate violation for purposes of imposing a penalty under this section.

Added by Acts 2003, 78th Leg., ch. 1326, Sec. 5, eff. Sept. 1, 2003.

Sec. 20.12. DECEPTIVE TRADE PRACTICE. A violation of this chapter is a false, misleading, or deceptive act or practice under Subchapter E, Chapter 17.

Added by Acts 2003, 78th Leg., ch. 1326, Sec. 5, eff. Sept. 1, 2003.

Sec. 20.13. VENUE. An action brought under this chapter shall be filed in a district court:(1) in Travis County;(2) in any county in which the violation occurred; or(3) in the county in which the victim resides, regardless of whether the alleged violator has resided, worked, or done business in the county in which the victim resides.

Added by Acts 2003, 78th Leg., ch. 1326, Sec. 5, eff. Sept. 1, 2003.






TITLE 3. INSOLVENCY, FRAUDULENT TRANSFERS, AND FRAUD

CHAPTER 23. ASSIGNMENTS FOR THE BENEFIT OF CREDITORS

BUSINESS AND COMMERCE CODE

TITLE 3. INSOLVENCY, FRAUDULENT TRANSFERS, AND FRAUD

CHAPTER 23. ASSIGNMENTS FOR THE BENEFIT OF CREDITORS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 23.01. DEFINITIONS. In this chapter, unless the context

requires a different definition,

(1) "assigned estate" means all the real and personal estate of

an assigning debtor passing to the consenting creditors under an

assignment by virtue of Section 23.02 or 23.09(b) of this code;

(2) "assignee" means an assignee for the benefit of creditors;

(3) "assigning debtor" means a person executing an assignment;

(4) "assignment" means a general assignment for the benefit of

creditors made under this chapter;

(5) "consenting creditor" means a creditor who has consented to

an assignment in one of the ways provided by Section 23.30 of

this code; and

(6) "real and personal estate" does not include property exempt

by law from execution.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1.

Sec. 23.02. NATURE AND EFFECT OF ASSIGNMENT. (a) A debtor may

assign his real and personal estate under this chapter to an

assignee for the benefit of the debtor's creditors.

(b) An assigning debtor shall provide in the assignment for

distribution of all his real and personal estate to each

consenting creditor in proportion to each consenting creditor's

claim.

(c) Regardless of an expression to the contrary, an assignment

passes all an assigning debtor's real and personal estate to each

consenting creditor in proportion to each consenting creditor's

claim.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1.

SUBCHAPTER B. THE ASSIGNMENT

Sec. 23.08. FORM AND CONTENT OF ASSIGNMENT. (a) For an

assignment to be valid,

(1) the assigning debtor must make the assignment in writing;

and

(2) it must be proved or acknowledged and recorded in the manner

provided by law for the conveyance of real estate.

(b) The assigning debtor shall attach to his assignment an

inventory containing the following information:

(1) a list naming each creditor of the assigning debtor;

(2) the resident address, if known, of each creditor;

(3) the amount owed each creditor and the type of debt;

(4) the consideration for the debt and the place where the debt

arose;

(5) a description of each existing judgment or security for the

payment of the debt;

(6) a schedule of all the assigning debtor's real and personal

estate at the date of the assignment;

(7) a description of

(A) each encumbrance on the real and personal estate; and

(B) each voucher and security relating to the estate; and

(8) the value of the estate.

(c) The assigning debtor shall sign the inventory required by

Subsection (b) of this section and swear that it is just and

true.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1.

Sec. 23.09. FRAUD DOES NOT DEFEAT ASSIGNMENT. (a) An

assignment is not affected and a consenting creditor is not

deprived of his proportionate share of the assigned estate by the

fraudulent act or intent of the assigning debtor or assignee. A

consenting creditor is a proper party to a suit filed to enforce

a right under an assignment, or to protect an interest in an

assigned estate.

(b) Except as to an innocent purchaser for value, a transfer of

property made in contemplation of an assignment with an intent to

defeat, delay, defraud, or give preference to a creditor is void

and the property passes under the assignment rather than by the

transfer.

(c) An assignee may sue to recover property transferred with an

intent described in Subsection (b) of this section, and when the

property is recovered, the assignee shall apply it for the

benefit of the assigning debtor's creditors along with property

belonging to the assigned estate already in the assignee's

possession. If an assignee neglects or refuses to sue to recover

property transferred with an intent described in Subsection (b)

of this section, a creditor, after securing the assignee against

cost or liability, may sue in the assignee's name to recover the

property.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1.

Sec. 23.10. ASSIGNMENT DISCHARGES DEBTOR. If an assigning

debtor makes an assignment, he is discharged from liability on

the claim of a consenting creditor unless the consenting creditor

does not receive at least one-third of the amount allowed on his

claim against the assigned estate.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1.

SUBCHAPTER C. DUTIES AND RIGHTS OF ASSIGNEE

Sec. 23.16. ASSIGNEE'S QUALIFICATIONS, DUTY TO RECORD

ASSIGNMENT, AND BOND. (a) An assignee shall be a resident of

this state and a resident of the county in which the assigning

debtor resides, or in which the assigning debtor's principal

business was conducted.

(b) Immediately after the assignment instrument is executed and

delivered to him, the assignee shall record it in the county of

his residence and in each county in which there is real property

conveyed to the assignee by the assignment.

(c) Within five days after delivery to him of the assignment

instrument, the assignee shall execute a bond

(1) with a surety who must be approved by the judge of either

the county or district court in the county of the assignee's

residence;

(2) conditioned that he will perform faithfully his duties as

assignee and distribute proportionately the net proceeds of the

assigned estate to the consenting creditors entitled to it under

the assignment;

(3) in an amount fixed by the county or district judge;

(4) payable to the state; and

(5) which inures to the benefit of the assigning debtor and each

of the creditors.

(d) The assignee shall file the bond with the county clerk of

the county in which the assigning debtor resides and then the

assignee shall take possession of the assigned estate and carry

out the assignment.

(e) An assignment is valid as against an assigning debtor or his

creditors even though the assignee fails to execute and file a

bond as required by Subsections (c) and (d) of this section.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1.

Sec. 23.17. NOTICE OF ASSIGNEE'S APPOINTMENT. (a) Within 30

days after an assignment is executed, the assignee shall publish

notice of his appointment as assignee in a newspaper published in

the county

(1) where the assigning debtor resides or where he operated his

principal business before the assignment; or

(2) nearest the assigning debtor's residence or principal

business if a newspaper is not published in the county of the

assigning debtor's residence or principal business.

(b) The assignee shall publish notice of his appointment as

assignee once each week for three consecutive weeks.

(c) The assignee shall notify by mail each of the assigning

debtor's listed creditors of his appointment as assignee.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1.

Sec. 23.18. REPLACEMENT OF ASSIGNEE. (a) A county or district

court of the county in which the assignee resides shall remove or

replace the assignee on application of the assigning debtor or a

creditor, or on its own motion,

(1) if the court is satisfied that the assignee has not executed

and filed the bond required by Sections 23.16(c) and (d) of this

code;

(2) if the assignee refuses or fails to serve for any reason; or

(3) for good cause.

(b) On removal, resignation, or death of the assignee, the court

shall appoint in writing a new assignee in term time or vacation.

(c) As soon as the new assignee executes and files a bond as

required by Sections 23.16(c) and (d) of this code, he shall take

possession of the assigned estate and carry out the assignment.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1.

Sec. 23.19. ASSIGNEE'S DUTY TO DISTRIBUTE ASSIGNED ESTATE. Each

time an assignee has enough money to pay 10 percent of the

assigning debtor's debts, he shall distribute the money among the

creditors entitled to receive it in proportion to their claims

allowed under Section 23.31(b) of this code.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1.

Sec. 23.20. DISCOUNT OF CLAIM NOT DUE AND ALLOWANCE OF SECURED

CLAIM. (a) The assignee may allow a claim which is not due at

its present value by discounting it at the legal rate.

(b) If a creditor holds collateral to secure his claim worth

less than his claim, the assignee may estimate the value of the

collateral and allow the creditor as a claim against the assigned

estate only the difference between the value of the collateral

and the amount of the claim.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1.

Sec. 23.21. ASSIGNEE'S ENTITLEMENT TO COMPENSATION. An assignee

is entitled to reasonable compensation for his services and

reimbursement for his necessary expenses, including an attorney's

fee, all of which shall be fixed by the county or district court

who approved his bond. The compensation, expenses, and attorney's

fee fixed by the county or district court shall be paid out of

the assigned estate.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1.

Sec. 23.22. EXAMINATION OF DEBTOR OR OTHER PERSON. (a) The

court in which a proceeding involving an assigned estate has been

filed may, after reasonable notice to each person concerned,

compel any person to answer questions under oath on

(1) application of a creditor of the assigning debtor; or

(2) its own motion.

(b) The court may compel attendance and an answer to any

question concerning the assigned estate by writ or order as in

other cases. Questions asked and answers given during the

examination shall be in writing, the person examined shall swear

to and sign his answers before the clerk, and the questions and

answers shall be filed with the clerk for use by anyone

interested in the proceeding.

(c) The court shall charge the cost of the examination against

the applicant or the assigned estate, as the court deems proper.

(d) The assigning debtor may not be prosecuted or punished for

an answer given by him during the examination.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1.

Sec. 23.23. ASSIGNEE'S FINAL REPORT AND DISCHARGE. (a) An

assignee wishing to be discharged from his appointment shall

prepare and file for record with the county clerk of the county

in which his assignment is recorded a sworn report describing

(1) all property which came into his possession under the

assignment; and

(2) how and to whom he distributed the property.

(b) The assignee shall also deposit in the registry of the court

who approved his bond money belonging to the assigned estate

still in his possession at the time he files his report under

Subsection (a) of this section. The court shall distribute the

money under this chapter to the consenting creditors and assignee

and, in the case of surplus, to the nonconsenting creditors and

assigning debtor.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1.

Sec. 23.24. TIME LIMIT ON BRINGING ACTION AGAINST ASSIGNEE. An

action against an assignee based on his conduct in carrying out

the assignment, as shown in his report filed under Section

23.23(a) of this code, must be brought within 12 months after the

report is filed or the action is barred.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1.

SUBCHAPTER D. DUTIES AND RIGHTS OF CREDITORS

Sec. 23.30. CREDITOR'S CONSENT TO ASSIGNMENT. (a) A creditor

must inform the assignee in writing of his consent to the

assignment within four months after the assignee gives the notice

required by Section 23.17 of this code.

(b) If a creditor is not given actual notice of an assignment,

but subsequently learns of the assignment, he may consent to the

assignment at any time before the first distribution of the

assigned estate is begun.

(c) Receipt by a creditor of payment for part of his claim from

the assignee is conclusive evidence of the creditor's consent to

the assignment.

(d) If a creditor does not consent to an assignment, he is not

entitled to receive any of the assigned estate under the

assignment.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1.

Sec. 23.31. CREDITOR'S PROOF AND ASSIGNEE'S ALLOWANCE OF CLAIM.

(a) Within six months after the first publication of notice of

appointment required by Section 23.17 of this code, a consenting

creditor must file with the assignee a statement, sworn to by the

creditor, his agent, or attorney,

(1) describing the nature and amount of the creditor's claim

against the assigning debtor; and

(2) stating that

(A) the claim is true;

(B) the debt is just; and

(C) all proper credits or offsets have been allowed against the

claim.

(b) The assignee shall allow a claim filed under Subsection (a)

of this section against the assigned estate unless he has good

reason to believe the claim is not just and true.

(c) If a creditor does not file a statement in the time required

by Subsection (a) of this section, he is not entitled to receive

any of the assigned estate.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1.

Sec. 23.32. CREDITOR'S SUIT ON DISPUTED CLAIM. (a) The

assignee shall give any creditor a copy of any statement of claim

filed under Section 23.31(a) of this code if the creditor

requests a copy.

(b) Within eight months after the first publication of notice

required by Section 23.17 of this code, an assigning debtor or

creditor may sue to

(1) set aside an allowance made on a claim by the assignee; and

(2) restrain payment of the claim by the assignee.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1.

Sec. 23.33. NONCONSENTING CREDITOR'S RIGHT TO SURPLUS. If a

creditor does not consent to an assignment, he may garnishee the

assignee for the excess of the assigned estate remaining in the

assignee's possession after the assignee has paid

(1) each consenting creditor the amount of his claim allowed

under Section 23.31(b) of this code; and

(2) the expense of carrying out the assignment.

Acts 1967, 60th Leg., p. 2343, ch. 785, Sec. 1.



CHAPTER 24. UNIFORM FRAUDULENT TRANSFER ACT

BUSINESS AND COMMERCE CODE

TITLE 3. INSOLVENCY, FRAUDULENT TRANSFERS, AND FRAUD

CHAPTER 24. UNIFORM FRAUDULENT TRANSFER ACT

Sec. 24.001. SHORT TITLE. This chapter may be cited as the

Uniform Fraudulent Transfer Act.

Amended by Acts 1987, 70th Leg., ch. 1004, Sec. 1, eff. Sept. 1,

1987.

Sec. 24.002. DEFINITIONS. In this chapter:

(1) "Affiliate" means:

(A) a person who directly or indirectly owns, controls, or holds

with power to vote, 20 percent or more of the outstanding voting

securities of the debtor, other than a person who holds the

securities:

(i) as a fiduciary or agent without sole discretionary power to

vote the securities; or

(ii) solely to secure a debt, if the person has not exercised

the power to vote;

(B) a corporation 20 percent or more of whose outstanding voting

securities are directly or indirectly owned, controlled, or held

with power to vote, by the debtor or a person who directly or

indirectly owns, controls, or holds, with power to vote, 20

percent or more of the outstanding voting securities of the

debtor, other than a person who holds the securities:

(i) as a fiduciary or agent without sole power to vote the

securities; or

(ii) solely to secure a debt, if the person has not in fact

exercised the power to vote;

(C) a person whose business is operated by the debtor under a

lease or other agreement, or a person substantially all of whose

assets are controlled by the debtor; or

(D) a person who operates the debtor's business under a lease or

other agreement or controls substantially all of the debtor's

assets.

(2) "Asset" means property of a debtor, but the term does not

include:

(A) property to the extent it is encumbered by a valid lien;

(B) property to the extent it is generally exempt under

nonbankruptcy law; or

(C) an interest in property held in tenancy by the entireties to

the extent it is not subject to process by a creditor holding a

claim against only one tenant, under the law of another

jurisdiction.

(3) "Claim" means a right to payment or property, whether or not

the right is reduced to judgment, liquidated, unliquidated,

fixed, contingent, matured, unmatured, disputed, undisputed,

legal, equitable, secured, or unsecured.

(4) "Creditor" means a person, including a spouse, minor, person

entitled to receive court or administratively ordered child

support for the benefit of a child, or ward, who has a claim.

(5) "Debt" means a liability on a claim.

(6) "Debtor" means a person who is liable on a claim.

(7) "Insider" includes:

(A) if the debtor is an individual:

(i) a relative of the debtor or of a general partner of the

debtor;

(ii) a partnership in which the debtor is a general partner;

(iii) a general partner in a partnership described in

Subparagraph (ii) of this paragraph; or

(iv) a corporation of which the debtor is a director, officer,

or person in control;

(B) if the debtor is a corporation:

(i) a director of the debtor;

(ii) an officer of the debtor;

(iii) a person in control of the debtor;

(iv) a partnership in which the debtor is a general partner;

(v) a general partner in a partnership described in Subparagraph

(iv) of this paragraph; or

(vi) a relative of a general partner, director, officer, or

person in control of the debtor;

(C) if the debtor is a partnership:

(i) a general partner in the debtor;

(ii) a relative of a general partner in, a general partner of,

or a person in control of the debtor;

(iii) another partnership in which the debtor is a general

partner;

(iv) a general partner in a partnership described in

Subparagraph (iii) of this paragraph; or

(v) a person in control of the debtor;

(D) an affiliate, or an insider of an affiliate as if the

affiliate were the debtor; and

(E) a managing agent of the debtor.

(8) "Lien" means a charge against or an interest in property to

secure payment of a debt or performance of an obligation, and

includes a security interest created by agreement, a judicial

lien obtained by legal or equitable process or proceedings, a

common-law lien, or a statutory lien.

(9) "Person" means an individual, partnership, corporation,

association, organization, government or governmental subdivision

or agency, business trust, estate, trust, or any other legal or

commercial entity.

(10) "Property" means anything that may be the subject of

ownership.

(11) "Relative" means an individual related by consanguinity

within the third degree as determined by the common law, a

spouse, or an individual related to a spouse within the third

degree as so determined, and includes an individual in an

adoptive relationship within the third degree.

(12) "Transfer" means every mode, direct or indirect, absolute

or conditional, voluntary or involuntary, of disposing of or

parting with an asset or an interest in an asset, and includes

payment of money, release, lease, and creation of a lien or other

encumbrance. The term does not include a transfer under a

disclaimer filed under Section 37A, Texas Probate Code, or

Section 112.010, Property Code.

(13) "Valid lien" means a lien that is effective against the

holder of a judicial lien subsequently obtained by legal or

equitable process or proceedings.

Amended by Acts 1987, 70th Leg., ch. 1004, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 846, Sec. 2, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 911, Sec. 95, eff. Sept. 1, 1997.

Sec. 24.003. INSOLVENCY. (a) A debtor is insolvent if the sum

of the debtor's debts is greater than all of the debtor's assets

at a fair valuation.

(b) A debtor who is generally not paying the debtor's debts as

they become due is presumed to be insolvent.

(c) A partnership is insolvent under Subsection (a) of this

section if the sum of the partnership's debts is greater than the

aggregate, at a fair valuation, of all of the partnership's

assets and the sum of the excess of the value of each general

partner's nonpartnership assets over the partner's nonpartnership

debts.

(d) Assets under this section do not include property that has

been transferred, concealed, or removed with intent to hinder,

delay, or defraud creditors or that has been transferred in a

manner making the transfer voidable under this chapter.

(e) Debts under this section do not include an obligation to the

extent it is secured by a valid lien on property of the debtor

not included as an asset.

Amended by Acts 1987, 70th Leg., ch. 1004, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 570, Sec. 8, eff. Sept. 1, 1993.

Sec. 24.004. VALUE. (a) Value is given for a transfer or an

obligation if, in exchange for the transfer or obligation,

property is transferred or an antecedent debt is secured or

satisfied, but value does not include an unperformed promise made

otherwise than in the ordinary course of the promisor's business

to furnish support to the debtor or another person.

(b) For the purposes of Sections 24.005(a)(2) and 24.006 of this

code, a person gives a reasonably equivalent value if the person

acquires an interest of the debtor in an asset pursuant to a

regularly conducted, noncollusive foreclosure sale or execution

of a power of sale for the acquisition or disposition of the

interest of the debtor upon default under a mortgage, deed of

trust, or security agreement.

(c) A transfer is made for present value if the exchange between

the debtor and the transferee is intended by them to be

contemporaneous and is in fact substantially contemporaneous.

(d) "Reasonably equivalent value" includes without limitation, a

transfer or obligation that is within the range of values for

which the transferor would have sold the assets in an arm's

length transaction.

Amended by Acts 1987, 70th Leg., ch. 1004, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 570, Sec. 9, eff. Sept. 1, 1993.

Sec. 24.005. TRANSFERS FRAUDULENT AS TO PRESENT AND FUTURE

CREDITORS. (a) A transfer made or obligation incurred by a

debtor is fraudulent as to a creditor, whether the creditor's

claim arose before or within a reasonable time after the transfer

was made or the obligation was incurred, if the debtor made the

transfer or incurred the obligation:

(1) with actual intent to hinder, delay, or defraud any creditor

of the debtor; or

(2) without receiving a reasonably equivalent value in exchange

for the transfer or obligation, and the debtor:

(A) was engaged or was about to engage in a business or a

transaction for which the remaining assets of the debtor were

unreasonably small in relation to the business or transaction; or

(B) intended to incur, or believed or reasonably should have

believed that the debtor would incur, debts beyond the debtor's

ability to pay as they became due.

(b) In determining actual intent under Subsection (a)(1) of this

section, consideration may be given, among other factors, to

whether:

(1) the transfer or obligation was to an insider;

(2) the debtor retained possession or control of the property

transferred after the transfer;

(3) the transfer or obligation was concealed;

(4) before the transfer was made or obligation was incurred, the

debtor had been sued or threatened with suit;

(5) the transfer was of substantially all the debtor's assets;

(6) the debtor absconded;

(7) the debtor removed or concealed assets;

(8) the value of the consideration received by the debtor was

reasonably equivalent to the value of the asset transferred or

the amount of the obligation incurred;

(9) the debtor was insolvent or became insolvent shortly after

the transfer was made or the obligation was incurred;

(10) the transfer occurred shortly before or shortly after a

substantial debt was incurred; and

(11) the debtor transferred the essential assets of the business

to a lienor who transferred the assets to an insider of the

debtor.

Amended by Acts 1987, 70th Leg., ch. 1004, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 570, Sec. 10, eff. Sept. 1, 1993.

Sec. 24.006. TRANSFERS FRAUDULENT AS TO PRESENT CREDITORS. (a)

A transfer made or obligation incurred by a debtor is fraudulent

as to a creditor whose claim arose before the transfer was made

or the obligation was incurred if the debtor made the transfer or

incurred the obligation without receiving a reasonably equivalent

value in exchange for the transfer or obligation and the debtor

was insolvent at that time or the debtor became insolvent as a

result of the transfer or obligation.

(b) A transfer made by a debtor is fraudulent as to a creditor

whose claim arose before the transfer was made if the transfer

was made to an insider for an antecedent debt, the debtor was

insolvent at that time, and the insider had reasonable cause to

believe that the debtor was insolvent.

Amended by Acts 1987, 70th Leg., ch. 1004, Sec. 1, eff. Sept. 1,

1987.

Sec. 24.007. WHEN TRANSFER IS MADE OR OBLIGATION IS INCURRED.

For the purposes of this chapter:

(1) a transfer is made:

(A) with respect to an asset that is real property other than a

fixture, but including the interest of a seller or purchaser

under a contract for the sale of the asset, when the transfer is

so far perfected that a good faith purchaser of the asset from

the debtor against whom applicable law permits the transfer to be

perfected cannot acquire an interest in the asset that is

superior to the interest of the transferee; and

(B) with respect to an asset that is not real property or that

is a fixture, when the transfer is so far perfected that a

creditor on a simple contract cannot acquire a judicial lien

otherwise than under this chapter that is superior to the

interest of the transferee;

(2) if applicable law permits the transfer to be perfected as

provided in Subdivision (1) of this section and the transfer is

not so perfected before the commencement of an action for relief

under this chapter, the transfer is deemed made immediately

before the commencement of the action;

(3) if applicable law does not permit the transfer to be

perfected as provided in Subdivision (1) of this section, the

transfer is made when it becomes effective between the debtor and

the transferee;

(4) a transfer is not made until the debtor has acquired rights

in the asset transferred; and

(5) an obligation is incurred:

(A) if oral, when it becomes effective between the parties; or

(B) if evidenced by a writing, when the writing executed by the

obligor is delivered to or for the benefit of the obligee.

Amended by Acts 1987, 70th Leg., ch. 1004, Sec. 1, eff. Sept. 1,

1987.

Sec. 24.008. REMEDIES OF CREDITORS. (a) In an action for

relief against a transfer or obligation under this chapter, a

creditor, subject to the limitations in Section 24.009 of this

code, may obtain:

(1) avoidance of the transfer or obligation to the extent

necessary to satisfy the creditor's claim;

(2) an attachment or other provisional remedy against the asset

transferred or other property of the transferee in accordance

with the applicable Texas Rules of Civil Procedure and the Civil

Practice and Remedies Code relating to ancillary proceedings; or

(3) subject to applicable principles of equity and in accordance

with applicable rules of civil procedure:

(A) an injunction against further disposition by the debtor or a

transferee, or both, of the asset transferred or of other

property;

(B) appointment of a receiver to take charge of the asset

transferred or of other property of the transferee; or

(C) any other relief the circumstances may require.

(b) If a creditor has obtained a judgment on a claim against the

debtor, the creditor, if the court so orders, may levy execution

on the asset transferred or its proceeds.

Amended by Acts 1987, 70th Leg., ch. 1004, Sec. 1, eff. Sept. 1,

1987.

Sec. 24.009. DEFENSES, LIABILITY, AND PROTECTION OF TRANSFEREE.

(a) A transfer or obligation is not voidable under Section

24.005(a)(1) of this code against a person who took in good faith

and for a reasonably equivalent value or against any subsequent

transferee or obligee.

(b) Except as otherwise provided in this section, to the extent

a transfer is voidable in an action by a creditor under Section

24.008(a)(1) of this code, the creditor may recover judgment for

the value of the asset transferred, as adjusted under Subsection

(c) of this section, or the amount necessary to satisfy the

creditor's claim, whichever is less. The judgment may be entered

against:

(1) the first transferee of the asset or the person for whose

benefit the transfer was made; or

(2) any subsequent transferee other than a good faith transferee

who took for value or from any subsequent transferee.

(c)(1) Except as provided by Subdivision (2) of this subsection,

if the judgment under Subsection (b) of this section is based

upon the value of the asset transferred, the judgment must be for

an amount equal to the value of the asset at the time of the

transfer, subject to adjustment as the equities may require.

(2) The value of the asset transferred is not to be adjusted to

include the value of improvements made by a good faith

transferee, including:

(A) physical additions or changes to the asset transferred;

(B) repairs to the asset;

(C) payment of any tax on the asset;

(D) payment of any debt secured by a lien on the asset that is

superior or equal to the rights of a voiding creditor under this

chapter; and

(E) preservation of the asset.

(d)(1) Notwithstanding voidability of a transfer or an obligation

under this chapter, a good faith transferee or obligee is

entitled, at the transferee's or obligee's election, to the

extent of the value given the debtor for the transfer or

obligation, to:

(A) a lien, prior to the rights of a voiding creditor under this

chapter, or a right to retain any interest in the asset

transferred;

(B) enforcement of any obligation incurred; or

(C) a reduction in the amount of the liability on the judgment.

(2) Notwithstanding voidability of a transfer under this

chapter, to the extent of the value of any improvements made by a

good faith transferee, the good faith transferee is entitled to a

lien on the asset transferred prior to the rights of a voiding

creditor under this chapter

(e) A transfer is not voidable under Section 24.005(a)(2) or

Section 24.006 of this code if the transfer results from:

(1) termination of a lease upon default by the debtor when the

termination is pursuant to the lease and applicable law; or

(2) enforcement of a security interest in compliance with

Chapter 9 of this code.

(f) A transfer is not voidable under Section 24.006(b) of this

code:

(1) to the extent the insider gave new value to or for the

benefit of the debtor after the transfer was made unless the new

value was secured by a valid lien;

(2) if made in the ordinary course of business or financial

affairs of the debtor and the insider; or

(3) if made pursuant to a good-faith effort to rehabilitate the

debtor and the transfer secured present value given for that

purpose as well as an antecedent debt of the debtor.

Amended by Acts 1987, 70th Leg., ch. 1004, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 570, Sec. 11, eff. Sept. 1, 1993.

Sec. 24.010. EXTINGUISHMENT OF CAUSE OF ACTION. (a) Except as

provided by Subsection (b) of this section, a cause of action

with respect to a fraudulent transfer or obligation under this

chapter is extinguished unless action is brought:

(1) under Section 24.005(a)(1) of this code, within four years

after the transfer was made or the obligation was incurred or, if

later, within one year after the transfer or obligation was or

could reasonably have been discovered by the claimant;

(2) under Section 24.005(a)(2) or 24.006(a) of this code, within

four years after the transfer was made or the obligation was

incurred; or

(3) under Section 24.006(b) of this code, within one year after

the transfer was made.

(b) A cause of action on behalf of a spouse, minor, or ward with

respect to a fraudulent transfer or obligation under this chapter

is extinguished unless the action is brought:

(1) under Section 24.005(a) or 24.006(a) of this code, within

two years after the cause of action accrues, or if later, within

one year after the transfer or obligation was or could reasonably

have been discovered by the claimant; or

(2) under Section 24.006(b) of this code within one year after

the date the transfer was made.

(c) If a creditor entitled to bring an action under this chapter

is under a legal disability when a time period prescribed by this

section starts, the time of the disability is not included in the

period. A disability that arises after the period starts does not

suspend the running of the period. A creditor may not tack one

legal disability to another to extend the period. For the

purposes of this subsection, a creditor is under a legal

disability if the creditor is:

(1) younger than 18 years of age, regardless of whether the

person is married; or

(2) of unsound mind.

Amended by Acts 1987, 70th Leg., ch. 1004, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 570, Sec. 12, eff. Sept. 1, 1993.

Sec. 24.011. SUPPLEMENTARY PROVISIONS. Unless displaced by the

provisions of this chapter, the principles of law and equity,

including the law merchant and the law relating to principal and

agent, estoppel, laches, fraud, misrepresentation, duress,

coercion, mistake, insolvency, or other validating or

invalidating cause, supplement its provisions.

Amended by Acts 1987, 70th Leg., ch. 1004, Sec. 1, eff. Sept. 1,

1987.

Sec. 24.012. UNIFORMITY OF APPLICATION AND CONSTRUCTION. This

chapter shall be applied and construed to effectuate its general

purpose to make uniform the law with respect to the subject of

this chapter among states enacting it.

Amended by Acts 1987, 70th Leg., ch. 1004, Sec. 1, eff. Sept. 1,

1987.

Sec. 24.013. COSTS. In any proceeding under this chapter, the

court may award costs and reasonable attorney's fees as are

equitable and just.

Added by Acts 2003, 78th Leg., ch. 420, Sec. 1, eff. Sept. 1,

2003.



CHAPTER 26. STATUTE OF FRAUDS

BUSINESS AND COMMERCE CODE

TITLE 3. INSOLVENCY, FRAUDULENT TRANSFERS, AND FRAUD

CHAPTER 26. STATUTE OF FRAUDS

Sec. 26.01. PROMISE OR AGREEMENT MUST BE IN WRITING. (a) A

promise or agreement described in Subsection (b) of this section

is not enforceable unless the promise or agreement, or a

memorandum of it, is

(1) in writing; and

(2) signed by the person to be charged with the promise or

agreement or by someone lawfully authorized to sign for him.

(b) Subsection (a) of this section applies to:

(1) a promise by an executor or administrator to answer out of

his own estate for any debt or damage due from his testator or

intestate;

(2) a promise by one person to answer for the debt, default, or

miscarriage of another person;

(3) an agreement made on consideration of marriage or on

consideration of nonmarital conjugal cohabitation;

(4) a contract for the sale of real estate;

(5) a lease of real estate for a term longer than one year;

(6) an agreement which is not to be performed within one year

from the date of making the agreement;

(7) a promise or agreement to pay a commission for the sale or

purchase of:

(A) an oil or gas mining lease;

(B) an oil or gas royalty;

(C) minerals; or

(D) a mineral interest; and

(8) an agreement, promise, contract, or warranty of cure

relating to medical care or results thereof made by a physician

or health care provider as defined in Section 74.001, Civil

Practice and Remedies Code. This section shall not apply to

pharmacists.

Acts 1967, 60th Leg., vol. 2, p. 2343, ch. 785, Sec. 1. Amended

by Acts 1977, 65th Leg., p. 2053, ch. 817, Sec. 21.01, eff. Aug.

29, 1977; Acts 1987, 70th Leg., ch. 551, Sec. 1, eff. Aug. 31,

1987.

Amended by:

Acts 2005, 79th Leg., Ch.

187, Sec. 1, eff. September 1, 2005.

Sec. 26.02. LOAN AGREEMENT MUST BE IN WRITING. (a) In this

section:

(1) "Financial institution" means a state or federally chartered

bank, savings bank, savings and loan association, or credit

union, a holding company, subsidiary, or affiliate of such an

institution, or a lender approved by the United States Secretary

of Housing and Urban Development for participation in a mortgage

insurance program under the National Housing Act (12 U.S.C.

Section 1701 et seq.).

(2) "Loan agreement" means one or more promises, promissory

notes, agreements, undertakings, security agreements, deeds of

trust or other documents, or commitments, or any combination of

those actions or documents, pursuant to which a financial

institution loans or delays repayment of or agrees to loan or

delay repayment of money, goods, or another thing of value or to

otherwise extend credit or make a financial accommodation. The

term does not include a promise, promissory note, agreement,

undertaking, document, or commitment relating to:

(A) a credit card or charge card; or

(B) an open-end account, as that term is defined by Section

301.002, Finance Code, intended or used primarily for personal,

family, or household use.

(b) A loan agreement in which the amount involved in the loan

agreement exceeds $50,000 in value is not enforceable unless the

agreement is in writing and signed by the party to be bound or by

that party's authorized representative.

(c) The rights and obligations of the parties to an agreement

subject to Subsection (b) of this section shall be determined

solely from the written loan agreement, and any prior oral

agreements between the parties are superseded by and merged into

the loan agreement.

(d) An agreement subject to Subsection (b) of this section may

not be varied by any oral agreements or discussions that occur

before or contemporaneously with the execution of the agreement.

(e) In a loan agreement subject to Subsection (b) of this

section, the financial institution shall give notice to the

debtor or obligor of the provisions of Subsections (b) and (c) of

this section. The notice must be in a separate document signed by

the debtor or obligor or incorporated into one or more of the

documents constituting the loan agreement. The notice must be in

type that is boldface, capitalized, underlined, or otherwise set

out from surrounding written material so as to be conspicuous.

The notice must state substantially the following:

"This written loan agreement represents the final agreement

between the parties and may not be contradicted by evidence of

prior, contemporaneous, or subsequent oral agreements of the

parties.

"There are no unwritten oral agreements between the parties.

_________________

______________________

"Debtor or Obligor

Financial Institution"

(f) If the notice required by Subsection (e) of this section is

not given on or before execution of the loan agreement or is not

conspicuous, this section does not apply to the loan agreement,

but the validity and enforceability of the loan agreement and the

rights and obligations of the parties are not impaired or

affected.

(g) All financial institutions shall conspicuously post notices

that inform borrowers of the provisions of this section. The

notices shall be located in such a manner and in places in the

institutions so as to fully inform borrowers of the provisions of

this section. The Finance Commission of Texas shall prescribe the

language of the notice.

Added by Acts 1989, 71st Leg., ch. 831, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 1396, Sec. 34, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 7.47, eff.

Sept. 1, 1999.



CHAPTER 27. FRAUD

BUSINESS AND COMMERCE CODE

TITLE 3. INSOLVENCY, FRAUDULENT TRANSFERS, AND FRAUD

CHAPTER 27. FRAUD

Sec. 27.01. FRAUD IN REAL ESTATE AND STOCK TRANSACTIONS. (a)

Fraud in a transaction involving real estate or stock in a

corporation or joint stock company consists of a

(1) false representation of a past or existing material fact,

when the false representation is

(A) made to a person for the purpose of inducing that person to

enter into a contract; and

(B) relied on by that person in entering into that contract; or

(2) false promise to do an act, when the false promise is

(A) material;

(B) made with the intention of not fulfilling it;

(C) made to a person for the purpose of inducing that person to

enter into a contract; and

(D) relied on by that person in entering into that contract.

(b) A person who makes a false representation or false promise

commits the fraud described in Subsection (a) of this section and

is liable to the person defrauded for actual damages.

(c) A person who makes a false representation or false promise

with actual awareness of the falsity thereof commits the fraud

described in Subsection (a) of this section and is liable to the

person defrauded for exemplary damages. Actual awareness may be

inferred where objective manifestations indicate that a person

acted with actual awareness.

(d) A person who (1) has actual awareness of the falsity of a

representation or promise made by another person and (2) fails to

disclose the falsity of the representation or promise to the

person defrauded, and (3) benefits from the false representation

or promise commits the fraud described in Subsection (a) of this

section and is liable to the person defrauded for exemplary

damages. Actual awareness may be inferred where objective

manifestations indicate that a person acted with actual

awareness.

(e) Any person who violates the provisions of this section shall

be liable to the person defrauded for reasonable and necessary

attorney's fees, expert witness fees, costs for copies of

depositions, and costs of court.

Acts 1967, 60th Leg., vol. 2, p. 2343, ch. 785, Sec. 1. Amended

by Acts 1983, 68th Leg., p. 5208, ch. 949, Sec. 1, 2, eff. Sept.

1, 1983.

Sec. 27.02. CERTAIN INSURANCE CLAIMS FOR EXCESSIVE CHARGES. (a)

A person who sells goods or services commits an offense if:

(1) the person advertises or promises to provide the good or

service and to pay:

(A) all or part of any applicable insurance deductible; or

(B) a rebate in an amount equal to all or part of any applicable

insurance deductible;

(2) the good or service is paid for by the consumer from

proceeds of a property or casualty insurance policy; and

(3) the person knowingly charges an amount for the good or

service that exceeds the usual and customary charge by the person

for the good or service by an amount equal to or greater than all

or part of the applicable insurance deductible paid by the person

to an insurer on behalf of an insured or remitted to an insured

by the person as a rebate.

(b) A person who is insured under a property or casualty

insurance policy commits an offense if the person:

(1) submits a claim under the policy based on charges that are

in violation of Subsection (a) of this section; or

(2) knowingly allows a claim in violation of Subsection (a) of

this section to be submitted, unless the person promptly notifies

the insurer of the excessive charges.

(c) An offense under this section is a Class A misdemeanor.

Added by Acts 1989, 71st Leg., ch. 898, Sec. 1, eff. Sept. 1,

1989.






TITLE 4. MISCELLANEOUS COMMERCIAL PROVISIONS

CHAPTER 35. MISCELLANEOUS

BUSINESS AND COMMERCE CODETITLE 4. MISCELLANEOUS COMMERCIAL PROVISIONSCHAPTER 35. MISCELLANEOUSText of chapter as repealed by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 2.47 effective April 1, 2009SUBCHAPTER D. MISCELLANEOUSSec. 35.60. IDENTITY THEFT BY ELECTRONIC DEVICE. (a) In this section:(1) "Payment card" means a credit card, a debit card, a check card, or any other card that is issued to an authorized user to purchase or obtain goods, services, money, or any other thing of value.(2) "Re-encoder" means an electronic device that can be used to transfer encoded information from a magnetic strip on a payment card onto the magnetic strip of a different payment card.(3) "Scanning device" means an electronic device used to access, read, scan, or store information encoded on the magnetic strip of a payment card.(b) A person commits an offense if the person uses a scanning device or re-encoder to access, read, scan, store, or transfer information encoded on the magnetic strip of a payment card without the consent of an authorized user of the payment card and with intent to harm or defraud another.(c) An offense under this section is a Class B misdemeanor.(d) If conduct that constitutes an offense under this section also constitutes an offense under any other law, the actor may be prosecuted under this section or the other law.

Added by Acts 2003, 78th Leg., ch. 649, Sec. 1, eff. Sept. 1, 2003.Renumbered from Business and Commerce Code, Section 35.58 by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(6), eff. September 1, 2007.

Text of section as renumbered by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001Sec. 35.63. WARNING SIGN ABOUT IDENTITY THEFT FOR RESTAURANT OR BAR EMPLOYEES. (a) In this section:(1) "Credit card" means an identification card, plate, coupon, book, number, or any other device authorizing a designated person or bearer to obtain property or service on credit.(2) "Debit card" means an identification card, plate, coupon, book, number, or any other device authorizing a designated person or bearer to communicate a request to an unmanned teller machine or a customer convenience terminal or obtain property or services by debit to an account at a financial institution.(b) This section applies only to a restaurant or bar that accepts credit cards or debit cards from customers in the ordinary course of business.(c) A restaurant or bar owner shall display in a prominent place on the premises of the restaurant or bar a sign stating in letters at least 1/2 inch high: "UNDER SECTION 32.51, PENAL CODE, IT IS A STATE JAIL FELONY (PUNISHABLE BY CONFINEMENT IN A STATE JAIL FOR NOT MORE THAN TWO YEARS) TO OBTAIN, POSSESS, TRANSFER, OR USE A CUSTOMER'S DEBIT CARD OR CREDIT CARD NUMBER WITHOUT THE CUSTOMER'S CONSENT."(d) A restaurant or bar owner shall display the sign in English and in another language spoken by a substantial portion of the employees of the restaurant or bar as their familiar language.(e) A restaurant or bar owner who fails to comply with this section commits an offense. An offense under this subsection is a misdemeanor punishable by a fine of not more than $25.(f) It is a defense to prosecution under this section that the person charged produces to the court satisfactory evidence that the person displayed a sign as required by Subsection (c) not later than 48 hours after the person received a citation for an offense under Subsection (e). If the court is satisfied with the evidence produced by the person, the court shall dismiss the charge.

Added by Acts 2005, 79th Leg., Ch. 195, Sec. 1, eff. September 1, 2005.Renumbered from Business and Commerce Code, Section 35.60 by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(7), eff. September 1, 2007.






TITLE 4. BUSINESS OPPORTUNITIES AND AGREEMENTS

CHAPTER 51. BUSINESS OPPORTUNITIES

BUSINESS AND COMMERCE CODE

TITLE 4. BUSINESS OPPORTUNITIES AND AGREEMENTS

CHAPTER 51. BUSINESS OPPORTUNITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 51.001. SHORT TITLE. This chapter may be cited as the

Business Opportunity Act.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.002. GENERAL DEFINITIONS. In this chapter:

(1) "Business opportunity contract" means an agreement that

obligates or is intended to obligate a purchaser to a seller.

(2) "Buy-back" or "secured investment" means a representation

that implies a purchaser's payment is protected from loss.

(3) "Equipment" includes electrical devices, video and audio

devices, molds, display units, including display racks, and

machines, including coin-operated game machines and vending and

other machines that dispense products.

(4) "Initial consideration" means the total amount a purchaser

is obligated to pay under a business opportunity contract before

or at the time products, equipment, supplies, or services are

delivered or within six months after the date the purchaser

begins operation of the business opportunity plan. The term

means the total sale price if the contract states a specific

total sale price for purchase of the business opportunity plan

and the total sale price is to be paid as a down payment and one

or more additional payments. The term does not include the

not-for-profit sale of sales demonstration materials, samples, or

equipment for not more than $500.

(5) "Marketing program" means advice or training that a seller

or a person recommended by a seller gives to a purchaser

regarding the sale of products, equipment, supplies, or services.

The term includes the preparation or provision of:

(A) a brochure, pamphlet, or advertising material, including

promotional literature;

(B) training regarding the promotion, operation, or management

of a business opportunity; or

(C) operational, managerial, technical, or financial guidelines

or assistance.

(6) "Product" includes tangible personal property.

(7) "Purchaser" means a person who becomes or is solicited to

become obligated under a business opportunity contract.

(8) "Seller" means a principal or agent who sells or leases or

offers to sell or lease a business opportunity.

(9) "Services" includes any assistance, guidance, direction,

work, labor, or other services provided by a seller to initiate

or maintain a business opportunity.

(10) "Supplies" includes materials used to make, produce, grow,

or breed a product or item.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.003. DEFINITION OF BUSINESS OPPORTUNITY. (a) In this

chapter, "business opportunity" means a sale or lease for an

initial consideration of more than $500 of products, equipment,

supplies, or services that will be used by or for the purchaser

to begin a business in which the seller represents that:

(1) the purchaser will earn or is likely to earn a profit in

excess of the amount of the initial consideration the purchaser

paid; and

(2) the seller will:

(A) provide a location or assist the purchaser in finding a

location for the use or operation of the products, equipment,

supplies, or services on premises that are not owned or leased by

the purchaser or seller;

(B) provide a sales, production, or marketing program; or

(C) buy back or is likely to buy back products, equipment, or

supplies purchased or products made, produced, grown, or bred by

the purchaser using wholly or partly the products, equipment,

supplies, or services that the seller initially sold or leased or

offered for sale or lease to the purchaser.

(b) In this chapter, "business opportunity" does not include:

(1) the sale or lease of an established and ongoing business or

enterprise that has actively conducted business before the sale

or lease, whether composed of one or more than one component

business or enterprise, if the sale or lease represents an

isolated transaction or series of transactions involving a bona

fide change of ownership or control of the business or enterprise

or liquidation of the business or enterprise;

(2) a sale by a retailer of goods or services under a contract

or other agreement to sell the inventory of one or more ongoing

leased departments to a purchaser who is granted the right to

sell the goods or services within or adjoining a retail business

establishment as a department or division of the retail business

establishment;

(3) a transaction that is:

(A) regulated by the Texas Department of Licensing and

Regulation, the Texas Department of Insurance, the Texas Real

Estate Commission, or the director of the Motor Vehicle Division

of the Texas Department of Motor Vehicles; and

(B) engaged in by a person licensed by one of those agencies;

(4) a real estate syndication;

(5) a sale or lease to a business enterprise that also sells or

leases products, equipment, or supplies or performs services:

(A) that are not supplied by the seller; and

(B) that the purchaser does not use with the seller's products,

equipment, supplies, or services;

(6) the offer or sale of a franchise as described by the

Petroleum Marketing Practices Act (15 U.S.C. Section 2801 et

seq.) and its subsequent amendments;

(7) the offer or sale of a business opportunity if the seller:

(A) has a net worth of $25 million or more according to the

seller's audited balance sheet as of a date not earlier than the

13th month before the date of the transaction; or

(B) is at least 80 percent owned by another person who:

(i) in writing unconditionally guarantees performance by the

person offering the business opportunity plan; and

(ii) has a net worth of more than $25 million according to the

person's most recent audited balance sheet as of a date not

earlier than the 13th month before the date of the transaction;

or

(8) an arrangement defined as a franchise by 16 C.F.R. Part 436

and its subsequent amendments if:

(A) the franchisor complies in all material respects in this

state with 16 C.F.R. Part 436 and each order or other action of

the Federal Trade Commission; and

(B) before offering for sale or selling a franchise in this

state, a person files with the secretary of state a notice

containing:

(i) the name of the franchisor;

(ii) the name under which the franchisor intends to transact

business; and

(iii) the franchisor's principal business address.

(c) The secretary of state shall prescribe the form of the

notice described by Subsection (b)(8)(B).

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

548, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3A.01, eff. September 1, 2009.

Sec. 51.004. LIBERAL CONSTRUCTION AND APPLICATION. (a) This

chapter shall be liberally construed and applied to:

(1) protect persons against false, misleading, or deceptive

practices in the advertising, offering for sale or lease, or sale

or lease of business opportunities; and

(2) provide efficient and economical procedures to secure that

protection.

(b) In construing this chapter, a court to the extent possible

shall follow the interpretations given by the Federal Trade

Commission and the federal courts to Section 5(a)(1), Federal

Trade Commission Act (15 U.S.C. Section 45(a)(1)), and 16 C.F.R.

Part 436 and their subsequent amendments.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.005. BURDEN OF PROOF. A person who claims to be exempt

from this chapter has the burden of proving the exemption.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.006. WAIVER. A waiver of this chapter is contrary to

public policy and void.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.007. MAINTENANCE OF RECORDS. (a) A seller shall

maintain a complete set of books, records, and accounts of

business opportunity sales made by the seller.

(b) A document relating to a business opportunity sold or leased

shall be maintained until the fourth anniversary of the date of

the business opportunity contract.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.008. FILING FEE. The secretary of state may charge a

reasonable fee to cover the costs incurred as a result of a

filing required by Subchapter B or Section 51.003 or 51.251.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.009. RULES. The secretary of state may adopt rules to

administer and enforce this chapter.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER B. REGISTRATION OF BUSINESS OPPORTUNITY

Sec. 51.051. FILING OF DISCLOSURE STATEMENTS AND LIST OF

SELLERS. Before a sale or offer for sale, including advertising,

of a business opportunity, the principal seller must register the

business opportunity with the secretary of state by filing:

(1) a copy of the disclosure statement required by Subchapter D,

except as provided by Section 51.053; and

(2) a list of the name and resident address of any individual

who sells or will sell the business opportunity for the principal

seller.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.052. UPDATING OF INFORMATION ON FILE. (a) A copy of a

disclosure statement filed under Section 51.051 must be updated

through a new filing:

(1) annually; and

(2) when a material change occurs.

(b) The list filed under Section 51.051(2) must be updated

through a new filing every six months.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.053. FILING OF DISCLOSURE DOCUMENT FROM OTHER REGULATORY

AGENCY. Instead of filing with the secretary of state a copy of

a disclosure statement, a seller may file a copy of a similar

document required by the State Securities Board, Securities and

Exchange Commission, or Federal Trade Commission that contains

all the information required to be disclosed by this chapter.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.054. FILING OF COPY OF BOND OR NOTIFICATION OF ACCOUNT.

A principal seller who is required to obtain a bond or establish

a trust account under Subchapter C shall contemporaneously file

with the secretary of state a copy of:

(1) the bond; or

(2) the formal notification by the depository that the trust

account is established.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER C. BOND, TRUST ACCOUNT, OR LETTER OF CREDIT

Sec. 51.101. BOND, TRUST ACCOUNT, OR LETTER OF CREDIT REQUIRED.

(a) Before a seller makes a representation described by Section

51.003(a)(1) or otherwise represents that the purchaser is

assured of making a profit from a business opportunity, the

principal seller must:

(1) obtain a surety bond from a surety company authorized to

transact business in this state;

(2) establish a trust account; or

(3) obtain an irrevocable letter of credit.

(b) The bond, trust account, or irrevocable letter of credit

must be:

(1) in an amount of $25,000 or more; and

(2) in favor of this state.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.102. ACTION AGAINST BOND, TRUST ACCOUNT, OR LETTER OF

CREDIT. (a) A person may bring an action against the bond,

trust account, or irrevocable letter of credit obtained or

established under Section 51.101 to recover actual damages for:

(1) a violation of this chapter; or

(2) the seller's breach of:

(A) the business opportunity contract; or

(B) an obligation arising from a business opportunity sale.

(b) The aggregate liability of the surety, trustee, or issuer in

an action under Subsection (a) may not exceed the amount of the

bond, trust account, or irrevocable letter of credit.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER D. DISCLOSURE STATEMENT

Sec. 51.151. DISCLOSURE TO PURCHASER OF BUSINESS OPPORTUNITY.

(a) Except as provided by Section 51.164, a seller must provide

a purchaser with a written disclosure statement that meets the

requirements of this subchapter.

(b) The seller must provide the disclosure statement at least 10

business days before the earlier of the date:

(1) the purchaser signs a business opportunity contract; or

(2) the seller receives any consideration.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.152. COVER SHEET OF DISCLOSURE STATEMENT. (a) A

disclosure statement must have a cover sheet titled, in at least

12-point boldface capital letters, "DISCLOSURES REQUIRED BY TEXAS

LAW." The following statement must appear below the title in at

least 10-point boldface type: "The State of Texas has not

reviewed and does not endorse, approve, recommend, or sponsor any

business opportunity. The information contained in this

disclosure has not been verified by the state. If you have any

questions about this investment, see an attorney before you sign

a contract or agreement."

(b) Only the title and required statement may appear on the

cover sheet.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.153. CONTENTS: NAMES AND ADDRESSES. A disclosure

statement must contain:

(1) the name of the seller;

(2) each name under which the seller has transacted, is

transacting, or intends to transact business;

(3) the name of any parent or affiliated company that will

engage in a business transaction with the purchaser or that takes

responsibility for statements made by the seller; and

(4) the names, addresses, and titles of:

(A) the seller's officers, directors, trustees, general

partners, general managers, and principal executives;

(B) shareholders owning more than 20 percent of the shares of

the seller; and

(C) any other persons responsible for the seller's business

activities relating to the sale of business opportunities.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.154. CONTENTS: SALES PERIODS. A disclosure statement

must:

(1) specify the period during which the seller has sold business

opportunities; and

(2) specify the period during which the seller has sold business

opportunities involving the products, equipment, supplies, or

services the seller is offering to the purchaser.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.155. CONTENTS: SERVICES DESCRIPTION. A disclosure

statement must contain:

(1) a detailed description of the actual services the seller

undertakes to perform for the purchaser; and

(2) if the seller promises to perform services in connection

with the placement of products, equipment, or supplies at a

location:

(A) the full nature of those services; and

(B) the nature of any agreements to be made with the owners or

managers of that location.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.156. CONTENTS: UPDATED FINANCIAL STATEMENT. A

disclosure statement must contain a copy of a financial statement

of the seller that:

(1) was prepared according to generally accepted accounting

principles within the previous 13 months; and

(2) has been updated to reflect any material change in the

seller's financial condition.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.157. CONTENTS: TRAINING DESCRIPTION. If the seller

promises training, the disclosure statement must contain a

complete description of the training, including:

(1) the length of the training; and

(2) any costs of the training that the purchaser will be

required to incur, including travel and lodging expenses.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.158. CONTENTS: SECURITY DESCRIPTION. If the seller is

required to obtain a bond or establish a trust account, the

disclosure statement must contain one of the following

statements, as applicable:

(1) "As required by Texas law, the seller has secured a bond

issued by ______, a surety company authorized to do business in

this state. Before signing a contract to purchase this business

opportunity, you should confirm the bond's status with the surety

company."; or

(2) "As required by Texas law, the seller has established a

trust account with ______. Before signing a contract to purchase

this business opportunity, you should confirm with the bank or

savings institution the current status of the trust account."

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.159. CONTENTS: DELIVERY DATE; CANCELLATION OF CONTRACT.

If the seller is required to deliver to the purchaser the

product, equipment, or supplies necessary to begin substantial

operation of the business and states a definite or approximate

delivery date for the product, equipment, or supplies, the

disclosure statement must contain the following statement: "If

the seller fails to deliver the product, equipment, or supplies

necessary to begin substantial operation of the business within

45 days of the delivery date stated in your contract, you may

notify the seller in writing and cancel your contract."

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.160. CONTENTS: SALES OR EARNINGS REPRESENTATION. If

the seller makes a statement concerning sales or earnings that

may be made through the business opportunity, the disclosure

statement must contain a statement disclosing:

(1) the total number of purchasers of business opportunities

involving the product, equipment, supplies, or services being

offered who to the seller's knowledge have, not earlier than the

third year before the date of the disclosure statement, actually

achieved sales of or received earnings in the amount or range

specified; and

(2) the total number of purchasers who, not earlier than the

third year before the date of the disclosure statement, purchased

business opportunities involving the product, equipment,

supplies, or services being offered.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.161. CONTENTS: LEGAL ACTION HISTORY. (a) A disclosure

statement must contain a statement disclosing any person

described by Section 51.153 who:

(1) has, during the previous seven fiscal years:

(A) been convicted of a felony, or pleaded nolo contendere to a

felony charge, involving fraud, embezzlement, fraudulent

conversion, or misappropriation of property; or

(B) been held liable in a civil action resulting in a final

judgment, or has settled out of court a civil action, involving:

(i) allegations of fraud, embezzlement, fraudulent conversion,

or misappropriation of property;

(ii) the use of untrue or misleading representations in an

attempt to sell or dispose of property; or

(iii) the use of unfair, unlawful, or deceptive business

practices;

(2) is a party to a civil action involving:

(A) allegations of fraud, embezzlement, fraudulent conversion,

or misappropriation of property;

(B) the use of untrue or misleading representations in an

attempt to sell or dispose of property; or

(C) the use of unfair, unlawful, or deceptive business

practices; or

(3) is subject to an injunction or restrictive order relating to

business activity as a result of an action brought by a public

agency or department.

(b) A statement required by Subsection (a) must include:

(1) the identity and location of any court or agency;

(2) the date of any entry of a plea of nolo contendere,

conviction, judgment, or decision;

(3) any penalty imposed;

(4) any damages assessed;

(5) the terms of any settlement or order; and

(6) the date, nature, and issuer of any order or ruling.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.162. CONTENTS: BANKRUPTCY OR REORGANIZATION. (a) A

disclosure statement must contain a statement disclosing any

person described by Section 51.153 who has, during the previous

seven fiscal years:

(1) filed in bankruptcy;

(2) been adjudged bankrupt;

(3) been reorganized because of insolvency; or

(4) been a principal, director, executive officer, or partner of

any other person that, during or not later than the first

anniversary of the end of the period the person held the position

in relation to the other person, filed in bankruptcy, was

adjudged bankrupt, or was reorganized because of insolvency.

(b) A statement required by Subsection (a)(4) must include:

(1) the name and location of the person who filed in bankruptcy,

was adjudged bankrupt, or was reorganized;

(2) the date of the filing, adjudication, or reorganization; and

(3) any other material fact relating to the filing,

adjudication, or reorganization.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.163. CONTENTS: CONTRACT COPY. A disclosure statement

must contain a copy of the business opportunity contract that the

seller uses as a matter of course and that will be presented to

the purchaser at closing.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.164. USE OF DISCLOSURE DOCUMENT FROM OTHER REGULATORY

AGENCY. Instead of providing a disclosure statement to a

purchaser under this subchapter, a seller may provide a copy of a

similar document required by the State Securities Board,

Securities and Exchange Commission, or Federal Trade Commission

that contains all the information required to be disclosed by

this chapter.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER E. BUSINESS OPPORTUNITY CONTRACT

Sec. 51.201. FORM OF BUSINESS OPPORTUNITY CONTRACT. A business

opportunity contract must be in writing and include, in 10-point

type or in handwriting of an equivalent size, the following:

(1) the terms of payment, including the initial consideration,

down payment, and additional payments required;

(2) a detailed description of the acts or services the seller

undertakes to perform for the purchaser;

(3) the seller's principal business address;

(4) the name and address of the seller's agent in this state

authorized to receive service of process;

(5) the delivery date or, if the contract provides for staggered

delivery times to the purchaser, the approximate delivery date of

the products, equipment, or supplies the seller is to:

(A) deliver to the purchaser's home or business address; or

(B) place at a location owned or managed by a person other than

the purchaser; and

(6) a complete description of the nature of the buy-back or

security arrangement if the seller has represented orally or in

writing when selling, leasing, soliciting, or offering a business

opportunity that there is a buy-back or that the initial

consideration is secured.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.202. DELIVERY OF COPIES OF DOCUMENTS TO PURCHASER. A

copy of the completed business opportunity contract and any other

document the seller requires the purchaser to sign shall be given

to the purchaser at the time the purchaser signs the contract.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.203. EFFECT OF ASSIGNMENT OF BUSINESS OPPORTUNITY

CONTRACT. An assignee of a business opportunity contract or of

the seller's rights under the contract is subject to all

equities, rights, and defenses of the purchaser against the

seller.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER F. TERMINATION OF BUSINESS OPPORTUNITY REGISTRATION

Sec. 51.251. VOLUNTARY TERMINATION OF BUSINESS OPPORTUNITY

REGISTRATION. The principal seller of a registered business

opportunity may voluntarily terminate the business opportunity's

registration with the secretary of state if:

(1) the registered business opportunity will no longer be

offered in this state;

(2) the registered business opportunity has changed to the

extent that it no longer meets the definition of a business

opportunity under Section 51.003(a);

(3) the registered business opportunity has become exempt under

Section 51.003(b); or

(4) the principal seller offering the registered business

opportunity ceases to exist as a legal entity.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.252. INVOLUNTARY TERMINATION OF BUSINESS OPPORTUNITY

REGISTRATION. (a) The secretary of state may terminate the

registration of a business opportunity registered under Section

51.051 if the seller does not comply with Section 51.052.

(b) The secretary of state must give the business opportunity

registrant notice of the delinquency not later than the 31st day

before the date of termination of the business opportunity

registration under Subsection (a).

(c) The notice of delinquency must be given by certified mail

addressed to the registered agent or the principal place of

business of the business opportunity registrant noted in the

latest filing made under this chapter.

(d) The secretary of state may adopt rules governing:

(1) the termination of a delinquent registration;

(2) the effective date of the termination; and

(3) the grace period, if any.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER G. ENFORCEMENT

Sec. 51.301. PROHIBITED ACTS. A seller may not:

(1) employ a representation, device, scheme, or artifice to

deceive a purchaser;

(2) make an untrue statement of a material fact or omit to state

a material fact in connection with the documents and information

required to be provided to the secretary of state or purchaser;

(3) represent that the business opportunity provides or will

provide income or earning potential unless the seller:

(A) has documented data to substantiate the representation of

income or earning potential; and

(B) discloses the data to the purchaser when the representation

is made; or

(4) make a claim or representation that is inconsistent with the

information required to be disclosed by this chapter in:

(A) advertising or other promotional material; or

(B) an oral sales presentation, solicitation, or discussion

between the seller and the purchaser.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.302. DECEPTIVE TRADE PRACTICE; REMEDIES. (a) A

violation of this chapter is a false, misleading, or deceptive

act or practice under Section 17.46.

(b) A public or private right or remedy prescribed by Chapter 17

may be used to enforce this chapter.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 51.303. REVIEW AND SUIT BY ATTORNEY GENERAL. (a) The

attorney general may review the copy of a disclosure statement

filed with the secretary of state under Subchapter B.

(b) If the disclosure statement fails to comply with this

chapter, the attorney general may:

(1) notify the secretary of state and the seller in writing of

the deficiency; and

(2) file suit to enjoin the seller from transacting business

until the failure to comply has been corrected.

(c) If the attorney general notifies the secretary of state

under Subsection (b), the secretary of state shall:

(1) attach a copy of the notice to the front of the disclosure

statement; and

(2) on inquiry of the status of the disclosure statement,

disclose that a statement has been filed but that the attorney

general has questioned the correctness of the statement.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 52. INVENTION DEVELOPMENT SERVICES

BUSINESS AND COMMERCE CODE

TITLE 4. BUSINESS OPPORTUNITIES AND AGREEMENTS

CHAPTER 52. INVENTION DEVELOPMENT SERVICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 52.001. SHORT TITLE. This chapter may be cited as the

Regulation of Invention Development Services Act.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 52.002. DEFINITIONS. In this chapter:

(1) "Customer" means:

(A) an individual who enters into a contract with an invention

developer for invention development services; or

(B) a firm, partnership, corporation, or other entity that

enters into a contract with an invention developer for invention

development services and is not purchasing those services as an

adjunct to the traditional commercial enterprises in which the

entity engages as a business.

(2) "Invention" means a discovery, process, machine, design,

formulation, product, concept, idea, or any combination of these,

regardless of whether patentable.

(3) "Invention developer" means an individual, firm,

partnership, or corporation, or an agent, employee, officer,

partner, or independent contractor of one of those entities, who:

(A) performs or offers to perform invention development services

for a customer; and

(B) is not:

(i) a federal, state, or local government department or agency;

(ii) a nonprofit, charitable, scientific, or educational

organization organized under the Texas Non-Profit Corporation Act

(Article 1396-1.01 et seq., Vernon's Texas Civil Statutes) or

formed under Title 1 and Chapter 22, Business Organizations Code,

or described by Section 170(b)(1)(A), Internal Revenue Code of

1986, as amended;

(iii) an attorney acting within the scope of the attorney's

professional license;

(iv) a person registered to practice before the United States

Patent and Trademark Office and acting within the scope of that

person's professional license; or

(v) a person, firm, corporation, association, or other entity

that does not charge a fee, including reimbursement for

expenditures made or costs incurred by the entity, for invention

development services other than payment made from a portion of

the income a customer received by virtue of an act performed by

the entity.

(4) "Invention development services" means an act done by or for

an invention developer for the invention developer's procurement

or attempted procurement of a licensee or buyer of an

intellectual property right in an invention, including:

(A) evaluating, perfecting, marketing, or brokering an

invention;

(B) performing a patent search; and

(C) preparing or prosecuting a patent application by a person

not registered to practice before the United States Patent and

Trademark Office.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 52.003. APPLICABILITY OF CHAPTER TO CONTRACT FOR INVENTION

DEVELOPMENT SERVICES. This chapter applies to each contract

under which an invention developer agrees to perform invention

development services for a customer.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 52.004. WAIVER BY CUSTOMER PROHIBITED. A waiver by a

customer of a provision of this chapter is void.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER B. FINANCIAL REQUIREMENTS OF INVENTION DEVELOPERS

Sec. 52.051. BOND REQUIRED. (a) Except as provided by Section

52.053, an invention developer performing or offering to perform

invention development services in this state shall maintain a

bond issued by a surety company authorized to transact business

in this state.

(b) The principal amount of the bond must equal at least the

greater of:

(1) five percent of the invention developer's gross income from

the invention development business in this state during the

invention developer's last fiscal year; or

(2) $25,000.

(c) The invention developer must file a copy of the bond with

the secretary of state before the date the invention developer

begins business in this state.

(d) Before the 91st day after the last day of the invention

developer's fiscal year, the invention developer shall change the

amount of the bond if necessary to conform with this section and

Section 52.052.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 52.052. BENEFICIARY OF BOND; CLAIM AGAINST BOND. (a) The

bond required by Section 52.051 must be:

(1) in favor of this state; and

(2) for the benefit of any person who, after entering into a

contract for invention development services with the invention

developer, is damaged by fraud, dishonesty, or failure to provide

the invention developer's services in performance of the

contract.

(b) A person making a claim against the bond may bring an action

against the invention developer and the surety. The aggregate

liability of the surety to all persons for all breaches of

conditions of the bond required by this section is limited to the

amount of the bond.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 52.053. CASH DEPOSIT INSTEAD OF BOND. Instead of

furnishing the bond required by Section 52.051, the invention

developer may provide for, in an amount equal to the amount of

the bond required:

(1) cash deposited with the secretary of state;

(2) a certificate of deposit payable to the secretary of state

and issued by a bank that is:

(A) transacting business in this state; and

(B) insured by the Federal Deposit Insurance Corporation;

(3) an investment certificate of a share account assigned to the

secretary of state and issued by a savings and loan association

that is:

(A) transacting business in this state; and

(B) insured by the Federal Deposit Insurance Corporation; or

(4) a bearer bond issued by the United States government or this

state.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER C. INVENTION DEVELOPMENT SERVICES CONTRACT

Sec. 52.101. WRITTEN CONTRACT REQUIRED; CUSTOMER COPY. (a) A

contract for invention development services must be in writing.

(b) The invention developer shall give a copy of the contract to

the customer at the time the customer signs the contract.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 52.102. MANDATORY CONTRACT TERMS. (a) A contract for

invention development services must contain in boldfaced type of

not less than 10-point size:

(1) the payment terms;

(2) the contract termination rights required by Section 52.104;

(3) a full, clear, and concise description of the specific acts

or services that the invention developer agrees to perform for

the customer;

(4) a statement of whether the invention developer agrees to

construct, sell, or distribute one or more prototypes, models, or

devices embodying the customer's invention;

(5) the full name and principal place of business of the

invention developer;

(6) the name and principal place of business of any parent,

subsidiary, or affiliated company that may engage in performing

any of the invention development services;

(7) if the invention developer makes an oral or written

representation of estimated or projected customer earnings, a

statement of estimated or projected customer earnings and a

description of the data on which the estimation or projection is

based;

(8) the name and address of the custodian of all records and

correspondence pertaining to the invention development services

described by the contract;

(9) a statement that the invention developer:

(A) is required to maintain all records and correspondence

relating to performance of the invention development services for

the customer until the second anniversary of the date the

contract expires; and

(B) on seven days' written notice will make the invention

development services records and correspondence available to the

customer or the customer's representative for review and copying

at the customer's reasonable expense on the invention developer's

premises during normal business hours; and

(10) a time schedule for performance of the invention

development services, including an estimated date by which

performance is expected to be completed.

(b) An invention developer is a fiduciary to the extent that the

description of specific acts or services required by Subsection

(a)(3) gives the invention developer discretion in determining

which acts or services will be performed.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 52.103. MULTIPLE CONTRACTS. If it is the invention

developer's normal practice to seek more than one contract in

connection with an invention or if the invention developer

normally seeks to perform services in connection with an

invention in more than one phase with the performance of each

phase covered in one or more subsequent contracts, the invention

developer shall give to the customer at the time the customer

signs the first contract:

(1) a written statement describing that practice; and

(2) a written summary of the developer's normal terms, if any,

for subsequent contracts, including the approximate amount of the

developer's normal fees or other consideration that the developer

may require from the customer.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 52.104. PAYMENT FOR SERVICES; OPTION TO TERMINATE CONTRACT.

(a) For purposes of this section, delivery of a promissory

note, bill of exchange, or negotiable instrument of any kind to

the invention developer or to a third party for the benefit of

the invention developer is payment, regardless of the date or

dates appearing on the instrument.

(b) Notwithstanding any contractual provision to the contrary,

payment for invention development services may not be required,

made, or received before the fourth working day after the date

the customer receives a copy of the contract for invention

development services signed by the invention developer and the

customer.

(c) Until the payment for invention development services is

made, the parties to the contract have the option to terminate

the contract. The customer may exercise the option to terminate

by refraining from making payment to the invention developer.

The invention developer may exercise the option to terminate by

giving to the customer a written notice of the invention

developer's exercise of the option. The written notice becomes

effective when the customer receives the notice.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 52.105. COVER NOTICE REQUIRED. (a) A contract for

invention development services must have attached a conspicuous

and legible cover sheet that contains:

(1) the name, home address, office address, and local office

address of the invention developer; and

(2) the following notice in boldfaced type of not less than

10-point size:

THIS CONTRACT BETWEEN YOU AND AN INVENTION DEVELOPER IS REGULATED

BY THE STATE OF TEXAS' REGULATION OF INVENTION DEVELOPMENT

SERVICES ACT. YOU ARE NOT PERMITTED OR REQUIRED TO MAKE ANY

PAYMENTS UNDER THIS CONTRACT UNTIL FOUR (4) WORKING DAYS AFTER

YOU SIGN THIS CONTRACT AND RECEIVE A COMPLETED COPY OF IT.

IF YOU ASSIGN EVEN A PARTIAL INTEREST IN THE INVENTION TO THE

INVENTION DEVELOPER, THE INVENTION DEVELOPER MAY HAVE THE RIGHT

TO SELL OR DISPOSE OF THE INVENTION WITHOUT YOUR CONSENT AND MAY

NOT HAVE TO SHARE THE PROFITS WITH YOU.

THE TOTAL NUMBER OF CUSTOMERS WHO HAVE CONTRACTED WITH THE

INVENTION DEVELOPER SINCE (year) IS (number). THE TOTAL NUMBER

OF CUSTOMERS KNOWN BY THIS INVENTION DEVELOPER TO HAVE RECEIVED,

BY VIRTUE OF THIS INVENTION DEVELOPER'S PERFORMANCE, AN AMOUNT OF

MONEY IN EXCESS OF THE AMOUNT PAID BY THE CUSTOMER TO THIS

INVENTION DEVELOPER IS (number).

YOU ARE ENCOURAGED TO CONSULT WITH A QUALIFIED ATTORNEY BEFORE

SIGNING THIS CONTRACT. BY PROCEEDING WITHOUT THE ADVICE OF A

QUALIFIED ATTORNEY, YOU COULD LOSE ANY RIGHTS YOU MIGHT HAVE IN

YOUR IDEA OR INVENTION.

(b) The invention developer shall complete the cover sheet by

providing the proper information in the blanks of the cover

sheet. In the first blank the invention developer shall enter

the later of the year that the invention developer began to

transact business or May 7, 1981. The invention developer may

round the numbers the invention developer enters in the last two

blanks to the nearest 100 and, in computing the numbers, may

exclude persons who have contracted with the invention developer

during the three calendar months preceding the date of the

contract. If the number to be inserted in the third blank is

zero, the invention developer shall enter a zero in the blank.

(c) The cover sheet may not contain anything other than the

information required by Subsection (a).

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 52.106. QUARTERLY REPORTS TO CUSTOMER REQUIRED. At least

once each calendar quarter during the term of a contract for

invention development services, the invention developer shall

deliver to the customer at the address specified in the contract

a written report that identifies the contract and contains:

(1) a full, clear, and concise description of the services

performed up to the date of the report and of the services to be

performed; and

(2) the name and address of each person to whom the subject

matter of the contract has been disclosed, the reason for each

disclosure, the nature of the disclosure, and copies of all

responses received as a result of those disclosures.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER D. ENFORCEMENT

Sec. 52.151. CONTRACT VOIDABLE. A contract for invention

development services is voidable at the option of the customer if

the contract:

(1) does not substantially comply with this chapter; or

(2) was entered into in reliance on any false, fraudulent, or

misleading information, representation, notice, or advertisement

of the invention developer.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 52.152. PRIVATE CAUSE OF ACTION. (a) This section applies

only to a customer who is injured by an invention developer's:

(1) violation of this chapter;

(2) false or fraudulent statement, representation, or omission

of material fact; or

(3) failure to make all disclosures required by this chapter.

(b) A customer to whom this section applies may recover in a

civil action against the invention developer:

(1) the greater of:

(A) the amount of any actual damages sustained by the customer;

or

(B) $1,000;

(2) court costs; and

(3) attorney's fees.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 52.153. DECEPTIVE TRADE PRACTICE. The following acts,

omissions, or failures by an invention developer constitute a

deceptive trade practice under Chapter 17:

(1) a violation of this chapter;

(2) an omission of material fact; or

(3) a failure to make a disclosure required by this chapter.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 52.154. MUTUALLY EXCLUSIVE REMEDIES. Remedies available

under Sections 52.152 and 52.153 are mutually exclusive.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 52.155. PRESUMPTION OF INJURY. For purposes of Sections

52.152 and 52.153, a rebuttable presumption of injury is

established by:

(1) a substantial violation of this chapter by an invention

developer; or

(2) a customer's execution of a contract for invention

development services in reliance on a false or fraudulent

statement, representation, or an omission of material fact.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 52.156. ENFORCEMENT BY ATTORNEY GENERAL. (a) The attorney

general shall enforce this chapter.

(b) The attorney general may:

(1) recover a civil penalty not to exceed $2,000 for each

violation of this chapter; and

(2) seek equitable relief to restrain a violation of this

chapter.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 52.157. APPLICATION OF OTHER LAWS. This chapter does not

nullify or limit any obligation, right, or remedy that is

applicable or available under the law of this state.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 53. STORE LEASES

BUSINESS AND COMMERCE CODE

TITLE 4. BUSINESS OPPORTUNITIES AND AGREEMENTS

CHAPTER 53. STORE LEASES

Sec. 53.001. STORE LEASE CONTRACT. (a) A provision of a lease

contract that requires a store to be open when another store

located in the same shopping center is open does not apply on

Sunday unless the provision specifically states that it applies

on Sunday.

(b) This section applies to a contract executed before or after

September 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 54. COMPENSATION AGREEMENTS FOR SALES REPRESENTATIVES

BUSINESS AND COMMERCE CODE

TITLE 4. BUSINESS OPPORTUNITIES AND AGREEMENTS

CHAPTER 54. COMPENSATION AGREEMENTS FOR SALES REPRESENTATIVES

Sec. 54.001. DEFINITIONS. In this chapter:

(1) "Commission" means compensation paid a sales representative

by a principal in an amount based on a percentage of the dollar

amount of certain orders for or sales of the principal's product.

(2) "Principal" means a person who:

(A) manufactures, produces, imports, or distributes a product

for sale;

(B) uses a sales representative to solicit orders for the

product; and

(C) compensates the sales representative wholly or partly by

commission.

(3) "Sales representative" means an independent contractor who

solicits, on behalf of a principal, orders for the purchase at

wholesale of the principal's product.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 54.002. CONTRACT. (a) A contract between a principal and

a sales representative under which the sales representative is to

solicit wholesale orders within this state must:

(1) be in writing or in a computer-based medium; and

(2) state the method by which the sales representative's

commission is to be computed and paid.

(b) The principal shall provide the sales representative with a

copy of the contract.

(c) A provision in the contract establishing venue for an action

arising under the contract in a state other than this state is

void.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 54.003. PAYMENT ON TERMINATION OF CERTAIN COMPENSATION

AGREEMENTS. If a compensation agreement between a sales

representative and a principal that does not comply with Section

54.002 is terminated, the principal shall pay all commissions due

the sales representative not later than the 30th working day

after the date of the termination.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 54.004. DAMAGES. A principal who fails to comply with a

provision of a contract under Section 54.002 relating to payment

of a commission or who fails to pay a commission as required by

Section 54.003 is liable to the sales representative in a civil

action for:

(1) three times the unpaid commission due the sales

representative; and

(2) reasonable attorney's fees and costs.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 54.005. PERSONAL JURISDICTION. A principal who is not a

resident of this state and who enters into a contract subject to

this chapter is considered to be transacting business in this

state for purposes of the exercise of personal jurisdiction over

the principal.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 54.006. WAIVER. A provision of this chapter may not be

waived, whether by an express waiver or by an attempt to make a

contract or agreement subject to the laws of another state. A

waiver of a provision of this chapter is void.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 55. FARM, INDUSTRIAL, OFF-ROAD CONSTRUCTION, FORESTRY HARVESTING, AND OUTDOOR POWER EQUIPMENT DEALER AGREEMENTS

BUSINESS AND COMMERCE CODE

TITLE 4. BUSINESS OPPORTUNITIES AND AGREEMENTS

CHAPTER 55. FARM, INDUSTRIAL, OFF-ROAD CONSTRUCTION, FORESTRY

HARVESTING, AND OUTDOOR POWER EQUIPMENT DEALER AGREEMENTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 55.001. DEFINITIONS. In this chapter:

(1) "Controlling interest" means 50 percent or more ownership of

or a managing interest in a dealership.

(2) "Current price" means an amount equal to the price listed in

the supplier's printed price list in effect when a dealer

agreement is terminated, less applicable trade and cash

discounts.

(3) "Dealer" means a person in the business of the retail sale

of equipment. The term does not include an individual,

partnership, or corporation who:

(A) is primarily engaged in the retail sale and service of

off-road construction and earth-moving equipment;

(B) has purchased 75 percent or more of the dealer's total new

product inventory from a single supplier under all agreements

with that supplier; and

(C) has a total annual average sales volume in excess of $100

million for the preceding three years with that single supplier

for the territory for which the dealer is responsible in this

state.

(4) "Dealer agreement" means an oral or written contract, of

definite or indefinite duration, between a supplier and a dealer,

that states the rights and obligations of the parties with

respect to the purchase or sale of equipment.

(5) "Dealer cost" means an amount equal to the sum of the

original invoice price that the dealer paid for inventory and the

cost to the dealer of the inventory's delivery from the supplier

to the dealer, less applicable discounts.

(6) "Dealership" means the retail sale business engaged in by a

dealer under a dealer agreement.

(7) "Equipment" means farm tractors, farm implements, utility

tractors, industrial tractors, forklifts, material-handling

equipment, forestry harvesting equipment, off-road construction

equipment, and outdoor power equipment and any attachments to or

repair parts for those items.

(8) "Inventory" means new or unused equipment that is provided

by a supplier to a dealer under a dealer agreement and that was:

(A) purchased within the 30-month period preceding the date of

the termination of the dealership; or

(B) listed in the supplier's current sales manual on the date of

termination.

(9) "Outdoor power equipment" means machinery operated by an

engine or electric power and used in the landscaping or

cultivation of land for nonagricultural purposes. The term

includes lawn and garden implements.

(10) "Supplier" means:

(A) a person engaged in the manufacture, assembly, or wholesale

distribution of equipment; or

(B) the person's successor in interest, including a purchaser of

assets or stock and a surviving corporation resulting from a

merger, liquidation, or reorganization.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 55.002. SECURITY INTEREST. This chapter does not affect a

supplier's security interest in inventory.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 55.003. WAIVER OF CHAPTER. An attempted waiver of a

provision of this chapter is void.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER B. PROVISIONS REGARDING DEALER AGREEMENT OR DEALERSHIP

Sec. 55.051. SUPPLEMENTARY AGREEMENT. A supplier may not coerce

or compel a dealer to enter into a written or oral agreement

supplementing a dealer agreement with the supplier unless the

supplementary agreement is imposed on all other similarly

situated dealers in this state.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 55.052. CHANGE IN COMPETITIVE CIRCUMSTANCES. A supplier

may not substantially change the competitive circumstances of a

dealer agreement without cause.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 55.053. INTEREST IN DEALERSHIP BY SALE OR TRANSFER. (a) A

supplier may not prevent, by contract or otherwise, a dealer or

an officer, member, partner, or shareholder of a dealer from

selling or transferring a noncontrolling interest in the

dealership to another person.

(b) A supplier may prevent a person from selling or transferring

a controlling interest in a dealership without the supplier's

written consent. A supplier may not unreasonably withhold the

supplier's consent to a sale or transfer of a controlling

interest.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 55.054. TRANSFER OF CONTROLLING INTEREST IN DEALERSHIP BY

SUCCESSION. (a) In this section, "family member" means an

individual related within the second degree by consanguinity or

affinity to an individual owning a controlling interest.

(b) A supplier and a dealer may provide by written agreement for

succession rights to a controlling interest in a dealership on

the death of an individual owning the controlling interest.

(c) If not otherwise determined by a written agreement between

the dealer and supplier, on the death of an individual owning a

controlling interest in a dealership, the family member to whom

the interest passes by will or intestate succession may request

that the supplier consent to a transfer of the ownership interest

to the family member.

(d) The supplier shall consent to a transfer described by

Subsection (c) if the family member meets the reasonable

financial, business experience, and character standards of the

supplier. Before the 91st day after the date the supplier

receives the family member's request, the supplier shall send a

written response to the family member that:

(1) grants the supplier's consent; or

(2) states the supplier's refusal to consent and the specific

reasons for the refusal.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 55.055. CONTINUATION OF AGREEMENT. Section 55.053 or

55.054 does not require a supplier to continue a dealer agreement

if the supplier determines that the dealer's area of

responsibility or trade area lacks sufficient sales potential to

reasonably support continuation of the agreement.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 55.056. CAUSE REQUIRED FOR TERMINATION. A supplier may not

terminate, cancel, or fail to renew a dealer agreement without

cause.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 55.057. RENOVATION OR ADDITIONAL SPACE. A supplier may not

require as a condition of renewal or extension of a dealer

agreement that the dealer complete substantial renovation of the

dealer's place of business or acquire new or additional space to

serve as the dealer's place of business, unless the supplier

gives the dealer:

(1) one year's written notice of the requirement that states all

grounds for the requirement; and

(2) reasonable time to complete the renovation or acquisition.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER C. WARRANTIES

Sec. 55.101. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a warranty claim submitted by a dealer:

(1) while the dealer agreement is in effect; or

(2) after the termination of the dealer agreement, if the claim

is for work performed before the effective date of the

termination.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 55.102. ACCEPTANCE OR REJECTION OF WARRANTY CLAIM. (a)

Not later than the 30th day after the date a supplier receives a

warranty claim from a dealer, the supplier shall accept or reject

the claim. A claim not rejected before that date is considered

accepted.

(b) Not later than the 30th day after the date a warranty claim

is accepted or rejected, the supplier shall:

(1) pay the accepted claim; or

(2) send the dealer written notice of the grounds for rejecting

the claim.

(c) A supplier, including a supplier of an electric engine or

motor, who pays a claim may not pay less than the hourly labor

rate and other expenses involved in the work that the dealer

regularly charges to a retail customer who does not assert a

warranty and the dealer's net price plus 15 percent for parts.

The number of hours of labor claimed may not exceed 1-1/2 times

the supplier's recommended hours for the work.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 55.103. SUPPLIER'S RECOVERY OF WARRANTY CLAIM. After

paying a warranty claim, a supplier may not charge back, set off,

or otherwise attempt to recover all or part of the amount of the

claim unless:

(1) the claim was fraudulent;

(2) the work for which the claim was made was not properly

performed or was unnecessary to comply with the warranty; or

(3) the dealer did not substantiate the claim according to the

supplier's written requirements in effect when the claim arose.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 55.104. PURCHASER'S WARRANTY AGREEMENT. A dealer or

supplier authorized to sell new farm, industrial, or outdoor

power equipment shall give the purchaser a written warranty

agreement including replacement or cash refund. If the dealer

determines the equipment cannot be made usable, the manufacturer

is liable to the purchaser for the replacement or cash refund.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER D. DELIVERY, SALE, AND RETURN OF EQUIPMENT

Sec. 55.151. COERCED ORDERS, DELIVERIES, OR REFUSALS TO PURCHASE

PROHIBITED. A supplier may not coerce or compel a dealer to:

(1) order or accept delivery of equipment with a special feature

or accessory not included in the base list price of the equipment

as publicly advertised by the supplier unless the special feature

or accessory is a safety feature or accessory required by the

supplier or by applicable law; or

(2) refuse to purchase equipment manufactured by another

manufacturer.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 55.152. DISCRIMINATION AMONG DEALERS. (a) A supplier may

not discriminate among dealers in the supplier's delivery, in

reasonable quantities and within a reasonable time after receipt

of a dealer's order, of equipment covered by the dealer agreement

and specifically represented by the supplier as available for

immediate delivery.

(b) Subsection (a) does not apply if the discrimination is

because of:

(1) the supplier's restrictions on extending credit to the

dealer;

(2) the dealer's default under a dealership agreement; or

(3) an act of God, work stoppage or delay because of a strike or

labor difficulty, bona fide shortage of materials, freight

embargo, or other cause over which the supplier has no control.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 55.153. LATE DELIVERY OF BACK-ORDERED SEASONAL DEMAND ITEM.

(a) Unless the supplier notifies a dealer of the status of a

back-ordered item before shipment of the item to the dealer, a

dealer may reject the delivery of an item of equipment other than

a repair part or attachment from a supplier if:

(1) the item has special value in a particular time of year

because of predictable seasonal demand and is less marketable and

less valuable after the seasonal demand period ends;

(2) the item was back-ordered and delivery is made after the

seasonal demand period ends; and

(3) the dealer sends written notice of the rejection to the

supplier before the 11th day after the delivery of the item.

(b) The supplier shall pay the costs of the return of an item

the delivery of which is rejected under Subsection (a).

(c) A supplier may not coerce or compel a dealer to accept late

delivery of back-ordered seasonal demand equipment other than

repair parts or attachments.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 55.154. SALES TO AFFILIATED DEALER. (a) In this section,

"affiliated dealer" means a dealer in which a supplier has an

ownership interest.

(b) Except as provided by Subsection (c), a supplier may not:

(1) sell or offer to sell new or unused equipment to an

affiliated dealer at a price lower than the price for a sale of

the same equipment, identically equipped, to a nonaffiliated

dealer; or

(2) use a sales promotion plan or other program or device that

results in a sale or offer of sale of new or unused equipment to

an affiliated dealer at an actual price that is:

(A) lower than the price for a nonaffiliated dealer; or

(B) fixed and predetermined solely by the supplier.

(c) This section does not apply to sales made to a dealer for

resale to:

(1) a unit, agency, or political subdivision of the United

States or this state;

(2) a major fleet account; or

(3) an organization for testing or demonstrating the equipment.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 55.155. RETURN OF INVENTORY; RESPONSIBILITY FOR COSTS. (a)

If on termination of a dealer agreement the dealer delivers to

the supplier or a person designated by the supplier inventory

purchased from the supplier and held by the dealer on the date of

the termination, the supplier shall pay to the dealer:

(1) the dealer cost of new, unsold, undamaged, and complete

equipment, other than repair parts, returned by the dealer; and

(2) an amount equal to:

(A) 85 percent of the current price of new, undamaged repair

parts returned by the dealer, if the supplier handles, packs, and

loads the parts; or

(B) 90 percent of the current price of new, undamaged repair

parts returned by the dealer, if the supplier does not handle,

pack, or load the parts.

(b) Before returning inventory under this section and not later

than the 120th day after the effective date of termination, the

dealer shall submit to the supplier a list of the inventory the

dealer intends to return, including, to the extent possible, each

item's trade name, description, and serial number. Not later

than the 60th day after the date the supplier receives the list,

the supplier shall notify the dealer in writing of:

(1) each item that the supplier claims is not subject to

reimbursement under this section; and

(2) the destination for each item the dealer is to deliver to a

person designated by the supplier.

(c) The supplier may subtract from the amount owed under

Subsection (a) the amount of debt owed by the dealer to the

supplier.

(d) The supplier and dealer are each responsible for one-half of

the cost of delivering the inventory to the supplier or a person

designated by the supplier, except that if the dealer delivers an

item to a person designated by the supplier the dealer is not

responsible for the amount that exceeds the amount for which the

dealer would have been responsible if the item had been delivered

to the supplier.

(e) The supplier shall pay the amount owed under this section:

(1) before the 91st day after the date the supplier or person

designated by the supplier receives inventory from the dealer;

and

(2) after the dealer has furnished proof that the inventory was

purchased from the supplier.

(f) On payment of the amount owed under this section, title to

the inventory is transferred to the supplier or person designated

by the supplier.

(g) A supplier and dealer may by agreement alter the time limits

provided by this section.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 55.156. RETURN OF DATA PROCESSING OR PERIPHERAL EQUIPMENT,

SOFTWARE, OR CERTAIN TOOLS; RESPONSIBILITY FOR COSTS. (a) If on

termination of a dealer agreement the dealer delivers to the

supplier data processing or peripheral equipment, software, or

specialized repair tools that the supplier required the dealer to

purchase or lease, the supplier shall:

(1) assume any responsibilities of the dealer under the lease

for that equipment or software; and

(2) pay the dealer:

(A) an amount equal to the fair market value of the data

processing or peripheral equipment or software purchased by the

dealer and delivered to the supplier; and

(B) an amount equal to 75 percent of the cost to the dealer of

the specialized repair tools purchased by the dealer and

delivered to the supplier.

(b) The supplier and dealer are each responsible for one-half of

the cost of delivering the data processing or peripheral

equipment, software, or specialized repair tools to the supplier.

(c) The supplier shall assume the responsibilities under the

lease and pay the amount required by this section before the 61st

day after the date the supplier receives the data processing or

peripheral equipment, software, or specialized repair tools.

(d) On payment of the amount required by this section, title or

the right of possession to the data processing or peripheral

equipment or specialized repair tools purchased or leased by the

dealer is transferred to the supplier.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 55.157. SUPPLIER'S LIABILITY FOR LATE PAYMENT. A supplier

who does not make a payment required by Section 55.155 or 55.156

before the 61st day after the date the supplier receives the

final shipment of the inventory, data processing or peripheral

equipment, software, or specialized repair tools from the dealer

is liable to the dealer for:

(1) the greater of the dealer cost or current price of any

inventory;

(2) any cost to the dealer of the data processing or peripheral

equipment, software, or specialized repair tools;

(3) any expense incurred by the dealer in returning the

inventory, data processing or peripheral equipment, software, or

specialized repair tools to the supplier;

(4) interest on any amounts owed under Subdivision (1), (2), or

(3), at the rate applicable to a judgment of a court of this

state, beginning on the 61st day after the date the supplier

received the inventory, data processing or peripheral equipment,

software, or specialized repair tools;

(5) reasonable attorney's fees; and

(6) court costs.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 55.158. EXCEPTIONS TO SUPPLIER'S REPURCHASE, PURCHASE, OR

ASSUMPTION RESPONSIBILITY. (a) A supplier is not required to

repurchase:

(1) inventory:

(A) that the dealer orders after the dealer receives notice of

the termination of the dealer agreement from the supplier; or

(B) for which the dealer cannot furnish evidence of clear title

that is satisfactory to the supplier; or

(2) a repair part that:

(A) has a limited storage life and was purchased from the

supplier more than two years before the date of termination of

the dealer agreement;

(B) is in a broken or damaged package;

(C) is usually sold as part of a set, if the part is separated

from the set; or

(D) cannot be sold without reconditioning or repackaging.

(b) A supplier is not required to purchase or assume the

responsibilities under the lease for:

(1) data processing or peripheral equipment or software that the

dealer purchased that was not specifically required by the

supplier; or

(2) a specialized repair tool that:

(A) is not unique to the supplier's product line;

(B) is not in complete and salable condition; or

(C) was not purchased by the dealer within the three-year period

preceding the date of termination of the dealer agreement.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER E. ENFORCEMENT

Sec. 55.201. ACTION FOR VIOLATION OF CHAPTER. A person injured

by a violation of this chapter may bring an action for:

(1) an injunction to prevent further violation;

(2) damages;

(3) reasonable attorney's fees; and

(4) costs.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 56. AGREEMENT FOR PAYMENT OF CONSTRUCTION SUBCONTRACTOR

BUSINESS AND COMMERCE CODE

TITLE 4. BUSINESS OPPORTUNITIES AND AGREEMENTS

CHAPTER 56. AGREEMENT FOR PAYMENT OF CONSTRUCTION SUBCONTRACTOR

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 56.001. DEFINITIONS. In this chapter:

(1) "Contingent payee" means a party to a contract with a

contingent payment clause, other than an architect or engineer,

whose receipt of payment is conditioned on the contingent payor's

receipt of payment from another person.

(2) "Contingent payment clause" means a provision in a contract

for construction management, or for the construction of

improvements to real property or the furnishing of materials for

the construction, that provides that the contingent payor's

receipt of payment from another is a condition precedent to the

obligation of the contingent payor to make payment to the

contingent payee for work performed or materials furnished.

(3) "Contingent payor" means a party to a contract with a

contingent payment clause that conditions payment by the party on

the receipt of payment from another person.

(4) "Improvement" includes new construction, remodeling, or

repair.

(5) "Obligor" means the person obligated to make payment to the

contingent payor for an improvement.

(6) "Primary obligor" means the owner of the real property to be

improved or repaired under the contract, or the contracting

authority if the contract is for a public project. A primary

obligor may be an obligor.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.001(a), eff. September 1, 2009.

Sec. 56.002. INAPPLICABILITY OF CHAPTER TO CERTAIN CONTRACTS.

This chapter does not apply to a contract that is solely for:

(1) design services;

(2) the construction or maintenance of a road, highway, street,

bridge, utility, water supply project, water plant, wastewater

plant, water and wastewater distribution or conveyance facility,

wharf, dock, airport runway or taxiway, drainage project, or

related type of project associated with civil engineering

construction; or

(3) improvements to or the construction of a structure that is

a:

(A) detached single-family residence;

(B) duplex;

(C) triplex; or

(D) quadruplex.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.001(a), eff. September 1, 2009.

Sec. 56.003. EFFECT OF CHAPTER ON TIMING OF PAYMENT PROVISIONS.

This chapter does not affect a provision that affects the timing

of a payment in a contract for construction management or for the

construction of improvements to real property if the payment is

to be made within a reasonable period.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.001(a), eff. September 1, 2009.

Sec. 56.004. WAIVER OF CHAPTER PROHIBITED. A person may not

waive this chapter by contract or other means. A purported

waiver of this chapter is void.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.001(a), eff. September 1, 2009.

SUBCHAPTER B. CONTINGENT PAYMENT CLAUSE

Sec. 56.051. ENFORCEMENT OF CLAUSE PROHIBITED TO EXTENT CERTAIN

CONTRACTUAL OBLIGATIONS NOT MET. A contingent payor or its

surety may not enforce a contingent payment clause to the extent

that the obligor's nonpayment to the contingent payor is the

result of the contractual obligations of the contingent payor not

being met, unless the nonpayment is the result of the contingent

payee's failure to meet the contingent payee's contractual

requirements.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.001(a), eff. September 1, 2009.

Sec. 56.052. ENFORCEMENT OF CLAUSE PROHIBITED FOLLOWING NOTICE

FROM CONTINGENT PAYEE. (a) Except as provided by Subsection

(d), a contingent payor or its surety may not enforce a

contingent payment clause as to work performed or materials

delivered after the contingent payor receives written notice from

the contingent payee objecting to the further enforceability of

the contingent payment clause as provided by this chapter and the

notice becomes effective as provided by Subsection (b). The

contingent payee may send written notice only after the 45th day

after the date the contingent payee submits a written request for

payment to the contingent payor that is in a form substantially

in accordance with the contingent payee's contract requirements

for the contents of a regular progress payment request or an

invoice.

(b) For purposes of Subsection (a), the written notice becomes

effective on the latest of:

(1) the 10th day after the date the contingent payor receives

the notice;

(2) the eighth day after the date interest begins to accrue

against the obligor under:

(A) Section 28.004, Property Code, under a contract for a

private project governed by Chapter 28, Property Code; or

(B) 31 U.S.C. Section 3903(a)(6), under a contract for a public

project governed by 40 U.S.C. Section 3131; or

(3) the 11th day after the date interest begins to accrue

against the obligor under Section 2251.025, Government Code,

under a contract for a public project governed by Chapter 2251,

Government Code.

(c) A notice given by a contingent payee under Subsection (a)

does not prevent enforcement of a contingent payment clause if:

(1) the obligor has a dispute under Chapter 28, Property Code,

Chapter 2251, Government Code, or 31 U.S.C. Chapter 39 as a

result of the contingent payee's failure to meet the contingent

payee's contractual requirements; and

(2) the contingent payor gives notice in writing to the

contingent payee that the written notice given under Subsection

(a) does not prevent enforcement of the contingent payment clause

under this subsection and the contingent payee receives the

notice under this subdivision not later than the later of:

(A) the fifth day before the date the written notice from the

contingent payee under Subsection (a) becomes effective under

Subsection (b); or

(B) the fifth day after the date the contingent payor receives

the written notice from the contingent payee under Subsection

(a).

(d) A written notice given by a contingent payee under

Subsection (a) does not prevent the enforcement of a contingent

payment clause to the extent that the funds are not collectible

as a result of a primary obligor's successful assertion of a

defense of sovereign immunity, if the contingent payor has

exhausted all of its rights and remedies under its contract with

the primary obligor and under Chapter 2251, Government Code.

This subsection does not:

(1) create or validate a defense of sovereign immunity; or

(2) extend to a primary obligor a defense or right that did not

exist before September 1, 2007.

(e) On receipt of payment by the contingent payee of the unpaid

indebtedness giving rise to the written notice provided by the

contingent payee under Subsection (a), the contingent payment

clause is reinstated as to work performed or materials furnished

after the receipt of the payment, subject to the provisions of

this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.001(a), eff. September 1, 2009.

Sec. 56.053. ENFORCEMENT OF CLAUSE PROHIBITED IF EXISTENCE OF

SHAM RELATIONSHIP. A contingent payor or its surety may not

enforce a contingent payment clause if the contingent payor is in

a sham relationship with the obligor, as described by the sham

relationships in Section 53.026, Property Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.001(a), eff. September 1, 2009.

Sec. 56.054. ENFORCEMENT OF CLAUSE PROHIBITED IF UNCONSCIONABLE.

(a) A contingent payor or its surety may not enforce a

contingent payment clause if the enforcement would be

unconscionable. The party asserting that a contingent payment

clause is unconscionable has the burden of proving that the

clause is unconscionable.

(b) The enforcement of a contingent payment clause is not

unconscionable if the contingent payor:

(1) proves that the contingent payor has exercised diligence in

ascertaining and communicating in writing to the contingent

payee, before the contract in which the contingent payment clause

has been asserted becomes enforceable against the contingent

payee, the financial viability of the primary obligor and the

existence of adequate financial arrangements to pay for the

improvements; and

(2) has done the following:

(A) made reasonable efforts to collect the amount owed to the

contingent payor; or

(B) made or offered to make, at a reasonable time, an assignment

by the contingent payor to the contingent payee of a cause of

action against the obligor for the amounts owed to the contingent

payee by the contingent payor and offered reasonable cooperation

to the contingent payee's collection efforts, if the assigned

cause of action is not subject to defenses caused by the

contingent payor's action or failure to act.

(c) A cause of action brought on an assignment made under

Subsection (b)(2)(B) is enforceable by a contingent payee against

an obligor or a primary obligor.

(d) A contingent payor is considered to have exercised diligence

for purposes of Subsection (b)(1) under a contract for a private

project governed by Chapter 53, Property Code, if the contingent

payee receives in writing from the contingent payor:

(1) the name, address, and business telephone number of the

primary obligor;

(2) a description, legally sufficient for identification, of the

property on which the improvements are being constructed;

(3) the name and address of the surety on any payment bond

provided under Subchapter I, Chapter 53, Property Code, to which

any notice of claim should be sent;

(4) if a loan has been obtained for the construction of

improvements:

(A) a statement, furnished by the primary obligor and supported

by reasonable and credible evidence from all applicable lenders,

of the amount of the loan;

(B) a summary of the terms of the loan;

(C) a statement of whether there is foreseeable default of the

primary obligor; and

(D) the name, address, and business telephone number of the

borrowers and lenders; and

(5) a statement, furnished by the primary obligor and supported

by reasonable and credible evidence from all applicable banks or

other depository institutions, of the amount, source, and

location of funds available to pay the balance of the contract

amount if there is no loan or the loan is not sufficient to pay

for all of the construction of the improvements.

(e) A contingent payor is considered to have exercised diligence

for purposes of Subsection (b)(1) under a contract for a public

project governed by Chapter 2253, Government Code, if the

contingent payee receives in writing from the contingent payor:

(1) the name, address, and primary business telephone number of

the primary obligor;

(2) the name and address of the surety on the payment bond

provided to the primary obligor to which any notice of claim

should be sent; and

(3) a statement from the primary obligor that funds are

available and have been authorized for the full contract amount

for the construction of the improvements.

(f) A contingent payor is considered to have exercised diligence

for purposes of Subsection (b)(1) under a contract for a public

project governed by 40 U.S.C. Section 3131 if the contingent

payee receives in writing from the contingent payor:

(1) the name, address, and primary business telephone number of

the primary obligor;

(2) the name and address of the surety on the payment bond

provided to the primary obligor; and

(3) the name of the contracting officer, if known at the time of

the execution of the contract.

(g) A primary obligor shall furnish the information described by

Subsection (d) or (e), as applicable, to the contingent payor not

later than the 30th day after the date the primary obligor

receives a written request for the information. If the primary

obligor fails to provide the information under the written

request, the contingent payor, the contingent payee, and their

sureties are relieved of the obligation to initiate or continue

performance of the construction contracts of the contingent payor

and contingent payee.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.001(a), eff. September 1, 2009.

Sec. 56.055. USE OF CLAUSE TO INVALIDATE ENFORCEABILITY OR

PERFECTION OF MECHANIC'S LIEN PROHIBITED. A contingent payment

clause may not be used as a basis for invalidation of the

enforceability or perfection of a mechanic's lien under Chapter

53, Property Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.001(a), eff. September 1, 2009.

Sec. 56.056. ASSERTION OF CLAUSE AS AFFIRMATIVE DEFENSE. The

assertion of a contingent payment clause is an affirmative

defense to a civil action for payment under a contract.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.001(a), eff. September 1, 2009.

Sec. 56.057. ALLOCATION OF RISK PERMITTED. An obligor or a

primary obligor may not prohibit a contingent payor from

allocating risk by means of a contingent payment clause.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.001(a), eff. September 1, 2009.






TITLE 5. REGULATION OF BUSINESSES AND SERVICES

CHAPTER 71. ASSUMED BUSINESS OR PROFESSIONAL NAME

BUSINESS AND COMMERCE CODE

TITLE 5. REGULATION OF BUSINESSES AND SERVICES

SUBTITLE A. GENERAL PRACTICES

CHAPTER 71. ASSUMED BUSINESS OR PROFESSIONAL NAME

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 71.001. SHORT TITLE. This chapter may be cited as the

Assumed Business or Professional Name Act.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 71.002. DEFINITIONS. In this chapter:

(1) "Address" means:

(A) a post office address; and

(B) a street address, if the street address is not the same as

the post office address.

(2) "Assumed name" means:

(A) for an individual, a name that does not include the surname

of the individual;

(B) for a partnership, a name that does not include the surname

or other legal name of each joint venturer or general partner;

(C) for an individual or a partnership, a name, including a

surname, that suggests the existence of additional owners by

including words such as "Company," "& Company," "& Son,"

"& Sons," "& Associates," "Brothers," and similar words,

but not words that merely describe the business being conducted

or the professional service being rendered;

(D) for a limited partnership, a name other than the name stated

in its certificate of formation;

(E) for a company, a name used by the company;

(F) for a corporation, a name other than the name stated in its

certificate of formation or a comparable document;

(G) for a limited liability partnership, a name other than the

name stated in its application filed with the office of the

secretary of state or a comparable document; and

(H) for a limited liability company, a name other than the name

stated in its certificate of formation or a comparable document.

(3) "Certificate" means an assumed name certificate.

(4) "Company" means a real estate investment trust, a

joint-stock company, or any other business, professional, or

other association or legal entity that is not incorporated, other

than a partnership, limited partnership, limited liability

company, limited liability partnership, or foreign filing entity.

(5) "Corporation" means:

(A) a domestic or foreign corporation, professional corporation,

professional association, or other corporation; or

(B) any other business, professional, or other association or

legal entity that is incorporated.

(6) "Estate" means a person's property that is administered by a

representative.

(6-a) "Foreign filing entity" means an entity formed under the

laws of a jurisdiction other than this state that registers or is

required by law to register with the secretary of state to

conduct business or render professional services in this state

under Chapter 9, Business Organizations Code.

(7) "Office" means:

(A) for a person that is not an individual or that is a

corporation that is not required to or does not maintain a

registered office in this state, the person's:

(i) principal office; and

(ii) principal place of business if not the same as the person's

principal office; and

(B) for a corporation, limited partnership, limited liability

partnership, limited liability company, or foreign filing entity

that is required to maintain a registered office in this state,

the entity's:

(i) registered office; and

(ii) principal office if not the same as the entity's registered

office.

(8) "Partnership" means a joint venture or general partnership

other than a limited partnership or a limited liability

partnership.

(9) "Person" includes an individual, partnership, limited

partnership, limited liability company, limited liability

partnership, company, corporation, or foreign filing entity.

(10) "Registrant" means a person who has filed, or on whose

behalf there has been filed, a certificate under this chapter or

other law.

(11) "Representative" means a trustee, administrator, executor,

independent executor, guardian, conservator, trustee in

bankruptcy, receiver, or other person appointed by a court or by

trust or will to have custody of, take possession of, have title

to, or otherwise be empowered to control the person or property

of any person.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 62, eff. September 1, 2009.

Sec. 71.003. APPLICABILITY OF CHAPTER. (a) This chapter does

not apply to an insurer authorized to engage in business in this

state and described in Subchapter A, Chapter 805, Insurance Code,

except as specifically provided by the Insurance Code.

(b) This chapter does not require a corporation, limited

partnership, limited liability partnership, limited liability

company, or foreign filing entity or its shareholders,

associates, partners, or members to file a certificate to conduct

business or render a professional service in this state under the

name of the entity as stated in the certificate of formation,

application filed with the office of the secretary of state, or

other comparable document of the entity.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 63, eff. September 1, 2009.

SUBCHAPTER B. REQUIREMENTS APPLICABLE TO CERTAIN UNINCORPORATED

PERSONS

Sec. 71.051. CERTIFICATE FOR CERTAIN UNINCORPORATED PERSONS. A

person must file a certificate under this subchapter if the

person regularly conducts business or renders a professional

service in this state under an assumed name other than as a

corporation, limited partnership, limited liability partnership,

limited liability company, or foreign filing entity.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 64, eff. September 1, 2009.

Sec. 71.052. CONTENTS OF CERTIFICATE. The certificate must

state:

(1) the assumed name under which the business is or is to be

conducted or the professional service is or is to be rendered;

(2) if the registrant is:

(A) an individual, the individual's full name and residence

address;

(B) a partnership:

(i) the venture or partnership name;

(ii) the venture or partnership office address;

(iii) the full name of each joint venturer or general partner;

and

(iv) each joint venturer's or general partner's residence

address if the venturer or partner is an individual or the joint

venturer's or general partner's office address if the venturer or

partner is not an individual;

(C) an estate:

(i) the name of the estate;

(ii) the estate's office address, if any;

(iii) the full name of each representative of the estate; and

(iv) each representative's residence address if the

representative is an individual or the representative's office

address if the representative is not an individual;

(D) a real estate investment trust:

(i) the name of the trust;

(ii) the address of the trust;

(iii) the full name of each trustee manager; and

(iv) each trustee manager's residence address if the trustee

manager is an individual or the trustee manager's office address

if the trustee manager is not an individual; or

(E) a company, other than a real estate investment trust:

(i) the name of the company;

(ii) the state, country, or other jurisdiction under the laws of

which the company was organized; and

(iii) the company's office address;

(3) the period, not to exceed 10 years, during which the

registrant will use the assumed name; and

(4) a statement specifying that the business that is or will be

conducted or the professional service that is or will be rendered

in the county under the assumed name is being or will be

conducted or rendered as a proprietorship, sole practitioner,

partnership, real estate investment trust, joint-stock company,

or other form of unincorporated business or professional

association or entity other than a limited partnership, limited

liability company, limited liability partnership, or foreign

filing entity.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 65, eff. September 1, 2009.

Sec. 71.053. EXECUTION OF CERTIFICATE. (a) The certificate

must be executed and acknowledged:

(1) by each individual whose name is required to be stated in

the certificate or the individual's representative or

attorney-in-fact; and

(2) under oath on behalf of each person whose name is required

to be stated in the certificate and who is not an individual, by:

(A) the person's representative or attorney-in-fact; or

(B) a joint venturer, general partner, trustee manager, officer,

or other person having authority regarding the person comparable

to the person's representative or attorney-in-fact.

(b) A certificate executed and acknowledged by an

attorney-in-fact must include a statement that the attorney has

been authorized in writing by the attorney's principal to execute

and acknowledge the certificate.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 71.054. PLACE OF FILING. A person shall file the

certificate in the office of the county clerk in each county in

which the person:

(1) has or will maintain business or professional premises; or

(2) conducts business or renders a professional service, if the

person does not or will not maintain business or professional

premises in any county.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER C. REQUIREMENTS APPLICABLE TO INCORPORATED BUSINESS OR

PROFESSION AND CERTAIN OTHER ENTITIES

Sec. 71.101. CERTIFICATE FOR INCORPORATED BUSINESS OR

PROFESSION, LIMITED PARTNERSHIP, LIMITED LIABILITY PARTNERSHIP,

LIMITED LIABILITY COMPANY, OR FOREIGN FILING ENTITY. A

corporation, limited partnership, limited liability partnership,

limited liability company, or foreign filing entity must file a

certificate under this subchapter if the entity:

(1) regularly conducts business or renders professional services

in this state under an assumed name; or

(2) is required by law to use an assumed name in this state to

conduct business or render professional services.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 66, eff. September 1, 2009.

Sec. 71.102. CONTENTS OF CERTIFICATE. The certificate must

state:

(1) the assumed name under which the business is or is to be

conducted or the professional service is or is to be rendered;

(2) the registrant's name as stated in the registrant's

certificate of formation or application filed with the office of

the secretary of state or other comparable document;

(3) the state, country, or other jurisdiction under the laws of

which the registrant was incorporated or organized and the

registrant's registered or similar office address in that state,

country, or jurisdiction;

(4) the period, not to exceed 10 years, during which the

registrant will use the assumed name;

(5) a statement specifying that the registrant is:

(A) a for-profit corporation, nonprofit corporation,

professional corporation, professional association, or other type

of corporation;

(B) a limited partnership, limited liability partnership, or

limited liability company; or

(C) another type of incorporated business, professional or other

association, or legal entity, foreign or domestic;

(6) the address of:

(A) the registrant's principal office; or

(B) if the registrant is not required to or does not maintain a

registered office in this state:

(i) the registrant's office in this state; and

(ii) the registrant's place of business in this state and any

office of the registrant outside this state, if the registrant is

not incorporated or organized under the laws of this state; and

(7) the county or counties in this state where the registrant is

or will be conducting business or rendering professional services

under the assumed name.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 67, eff. September 1, 2009.

Sec. 71.103. PLACE OF FILING. (a) The corporation, limited

partnership, limited liability partnership, limited liability

company, or foreign filing entity shall file the certificate in

the office of the secretary of state and in the office or offices

of each county clerk as specified by Subsection (b) or (c).

(b) An entity that maintains a registered office in this state

shall file the certificate in the office of the county clerk of

the county in which the entity's:

(1) registered office is located, if the entity's principal

office is not located in this state; or

(2) principal office is located, if the entity's principal

office is located in this state.

(c) An entity that does not maintain a registered office in this

state shall file the certificate:

(1) in the office of the county clerk of the county in which the

entity's office in this state is located; or

(2) in the office of the county clerk of the county in which the

entity's principal place of business in this state is located,

if:

(A) the entity is not incorporated or organized under the laws

of this state; and

(B) the county in which the entity's principal place of business

in this state is located is not the same county where the

entity's office is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 68, eff. September 1, 2009.

Sec. 71.104. EXECUTION OF CERTIFICATE. (a) A certificate filed

in the secretary of state's office must be executed by an

officer, general partner, member, manager, or representative of

or attorney-in-fact for the registrant.

(b) A certificate filed in a county clerk's office must be

executed and acknowledged in the manner provided by Section

71.053 for a certificate filed under that section.

(c) A certificate executed by an attorney-in-fact must include a

statement that the attorney has been authorized in writing by the

attorney's principal to execute the certificate.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER D. GENERAL PROVISIONS REGARDING ASSUMED NAME

CERTIFICATE

Sec. 71.151. DURATION AND RENEWAL OF CERTIFICATE. (a) A

certificate is effective for a term not to exceed 10 years from

the date the certificate is filed.

(b) A certificate is void at the end of the certificate's stated

term, unless within six months preceding the certificate's

expiration date the registrant files in the office of a county

clerk and the secretary of state, if applicable, a renewal

certificate complying with the requirements of this chapter for

an original certificate.

(c) A registrant may renew a certificate under this section for

any number of successive terms, but each term may not exceed 10

years.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 71.152. MATERIAL CHANGE IN INFORMATION; NEW CERTIFICATE.

(a) Not later than the 60th day after an event occurs that

causes the information in a certificate to become materially

misleading, a registrant must file a new certificate complying

with this chapter in the office in which the original or renewal

certificate was filed.

(b) An event that causes the information in a certificate to

become materially misleading includes:

(1) a change in the name, identity, entity, form of business or

professional organization, or location of a registrant;

(2) for a proprietorship or sole practitioner, a change in

ownership; or

(3) for a partnership:

(A) the admission of a new partner or joint venturer; or

(B) the end of a general partner's or joint venturer's

association with the partnership.

(c) A new certificate filed under this section is effective for

a term not to exceed 10 years from the date the certificate is

filed.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 69, eff. September 1, 2009.

Sec. 71.153. ABANDONMENT OF USE OF BUSINESS OR PROFESSIONAL

NAME. (a) A registrant who has filed a certificate under this

chapter and who ceases to conduct business or render professional

services in this state under the assumed name stated in the

certificate may file a statement of abandonment of use of the

assumed name in the office in which the registrant's certificate

was filed.

(b) The statement of abandonment of use of an assumed name must

state:

(1) the assumed name being abandoned;

(2) the date on which the certificate was filed in the office in

which the statement of abandonment is being filed and in any

other office in which the certificate was filed; and

(3) the registrant's name and residence or office address as

required for a certificate filed under this chapter.

(c) A statement of abandonment must be executed and acknowledged

in the same manner as if the registrant were filing a certificate

under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 71.154. INDEX OF CERTIFICATES. (a) The secretary of state

and each county clerk shall keep an alphabetical index of:

(1) all assumed names that have been filed in the office of the

respective officer; and

(2) the persons filing the certificates.

(b) A copy of a certificate or statement is presumptive evidence

in any court in this state of the facts contained in the copy if

the copy is certified to by:

(1) the county clerk in whose office the certificate or

statement was filed; or

(2) the secretary of state.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 71.155. FILING FEES. (a) The county clerk shall collect a

fee of:

(1) $2 for filing each certificate or statement required or

permitted to be filed under this chapter; and

(2) 50 cents for each name to be indexed.

(b) The secretary of state shall collect for the use of this

state a fee of:

(1) $25 for indexing and filing each certificate or statement

required or permitted to be filed under this chapter; and

(2) $10 for filing each statement of abandonment of use of an

assumed name.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 71.156. PRESCRIBED FORMS. (a) The secretary of state may

prescribe a form to be used for filing a certificate or statement

that complies with this chapter in the secretary's office or in

the office of any county clerk in this state.

(b) Unless otherwise specifically provided by law, the use of a

form prescribed under this section is not mandatory.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 71.157. EFFECT OF FILING. (a) This chapter does not give

a registrant a right to use the assumed name in violation of the

common or statutory law of unfair competition or unfair trade

practices, common law copyright, or similar law.

(b) The filing of a certificate under this chapter does not in

itself constitute actual use of the assumed name stated in the

certificate for purposes of determining priority of rights.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 71.158. FILING OF REPRODUCTION. (a) The secretary of

state may accept for filing a photographic, photostatic, or

similar reproduction of a signed original document required or

authorized to be filed in the secretary's office under this

chapter.

(b) A signature on a document required or authorized to be filed

in the secretary of state's office under this chapter may be a

facsimile.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER E. PENALTIES

Sec. 71.201. CIVIL ACTION; SANCTION. (a) A person's failure to

comply with this chapter does not impair the validity of any

contract or act by the person or prevent the person from

defending any action or proceeding in any court of this state,

but the person may not maintain in a court of this state an

action or proceeding arising out of a contract or act in which an

assumed name was used until an original, new, or renewed

certificate has been filed as required by this chapter.

(b) In an action or proceeding brought against a person who has

not complied with this chapter, the court may award the plaintiff

or other party bringing the action or proceeding expenses

incurred, including attorney's fees, in locating and effecting

service of process on the defendant.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 71.202. CRIMINAL PENALTY: GENERAL VIOLATION. (a) A person

commits an offense if the person:

(1) conducts business or renders a professional service in this

state under an assumed name; and

(2) intentionally violates this chapter.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 71.203. CRIMINAL PENALTY: FRAUDULENT FILING. (a) A person

may not knowingly or intentionally sign and present for filing or

cause to be presented for filing a document authorized or

required to be filed under this chapter that:

(1) indicates that the person signing the document has the

authority to act on behalf of the entity for which the document

is presented and the person does not have that authority;

(2) contains a material false statement; or

(3) is forged.

(b) A person commits an offense if the person violates

Subsection (a). An offense under this subsection is punishable

as if it were an offense under Section 37.10, Penal Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 72. BUSINESS RECORDS

BUSINESS AND COMMERCE CODE

TITLE 5. REGULATION OF BUSINESSES AND SERVICES

SUBTITLE A. GENERAL PRACTICES

CHAPTER 72. BUSINESS RECORDS

SUBCHAPTER A. DISPOSAL OF CERTAIN BUSINESS RECORDS

Sec. 72.001. DEFINITIONS. In this subchapter:

(1) "Business record" means letters, words, sounds, or numbers,

or the equivalent of letters, words, sounds, or numbers, recorded

in the operation of a business by:

(A) handwriting;

(B) typewriting;

(C) printing;

(D) photostat;

(E) photograph;

(F) magnetic impulse;

(G) mechanical or electronic recording;

(H) digitized optical image; or

(I) another form of data compilation.

(2) "Personal identifying information" means an individual's

first name or initial and last name in combination with one or

more of the following:

(A) date of birth;

(B) social security number or other government-issued

identification number;

(C) mother's maiden name;

(D) unique biometric data, including the individual's

fingerprint, voice data, or retina or iris image;

(E) unique electronic identification number, address, or routing

code;

(F) telecommunication access device as defined by Section 32.51,

Penal Code, including debit or credit card information; or

(G) financial institution account number or any other financial

information.

(3) "Reproduction" means a counterpart of an original business

record produced by:

(A) production from the same impression or the same matrix as

the original;

(B) photography, including an enlargement or miniature;

(C) mechanical or electronic rerecording;

(D) chemical reproduction;

(E) digitized optical imaging; or

(F) another technique that accurately reproduces the original.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 72.002. DESTRUCTION OF CERTAIN BUSINESS RECORDS. (a) A

business record required to be retained by a law of this state

may be destroyed at any time after the third anniversary of the

date the business record was created.

(b) Subsection (a) does not apply if a law or rule applicable to

the business record prescribes a different retention period or

procedure for disposal.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 72.003. RETENTION OF REPRODUCTION OF BUSINESS RECORDS. A

law of this state that requires retention of a business record is

satisfied by retention of a reproduction of the original record.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 72.004. DISPOSAL OF BUSINESS RECORDS CONTAINING PERSONAL

IDENTIFYING INFORMATION. (a) This section does not apply to:

(1) a financial institution as defined by 15 U.S.C. Section

6809; or

(2) a covered entity as defined by Section 601.001 or 602.001,

Insurance Code.

(b) When a business disposes of a business record that contains

personal identifying information of a customer of the business,

the business shall modify, by shredding, erasing, or other means,

the personal identifying information so as to make the

information unreadable or undecipherable.

(c) A business is considered to comply with Subsection (b) if

the business contracts with a person engaged in the business of

disposing of records for the modification of personal identifying

information on behalf of the business in accordance with that

subsection.

(d) A business that disposes of a business record without

complying with Subsection (b) is liable for a civil penalty in an

amount not to exceed $500 for each business record. The attorney

general may bring an action against the business to:

(1) recover the civil penalty;

(2) obtain any other remedy, including injunctive relief; and

(3) recover costs and reasonable attorney's fees incurred in

bringing the action.

(e) A business that in good faith modifies a business record as

required by Subsection (b) is not liable for a civil penalty

under Subsection (d) if the business record is reconstructed,

wholly or partly, through extraordinary means.

(f) Subsection (b) does not require a business to modify a

business record if:

(1) the business is required to retain the business record under

another law; or

(2) the business record is historically significant and:

(A) there is no potential for identity theft or fraud while the

business retains custody of the business record; or

(B) the business record is transferred to a professionally

managed historical repository.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER B. DELETION OF CERTAIN RECORDS OR INFORMATION RELATING

TO CUSTOMERS' CHECKS

Sec. 72.051. REQUIRED DELETION OF CERTAIN ELECTRONIC RECORDS.

(a) In this section, "law enforcement agency" has the meaning

assigned by Article 59.01, Code of Criminal Procedure.

(b) This section applies only to a business that accepts checks

from customers in the ordinary course of business. This section

does not apply to a financial institution as defined by 31 U.S.C.

Section 5312(a)(2), as amended.

(c) A business shall delete any electronic record indicating

that a customer has issued a dishonored check or any other

information except for a checking account number or bank routing

transit number on which the business bases a refusal to accept a

check from a customer. The record must be deleted not later than

the 30th day after the date:

(1) the customer and the business agree that the information

contained in the electronic record is incorrect; or

(2) the customer presents to the business:

(A) a copy of a report filed by the customer with a law

enforcement agency stating that the dishonored check was

unauthorized; and

(B) a written statement of the customer indicating that the

dishonored check was unauthorized.

(d) A business that violates Subsection (c) is liable to this

state for a civil penalty in an amount not to exceed $1,000. The

attorney general may:

(1) bring an action to recover the civil penalty; and

(2) recover reasonable expenses incurred in recovering the

penalty, including court costs, reasonable attorney's fees,

investigative costs, witness fees, and deposition expenses.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 91. PRIVATE PASSENGER VEHICLE RENTAL COMPANIES

BUSINESS AND COMMERCE CODE

TITLE 5. REGULATION OF BUSINESSES AND SERVICES

SUBTITLE B. RENTAL PRACTICES

CHAPTER 91. PRIVATE PASSENGER VEHICLE RENTAL COMPANIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 91.001. DEFINITIONS. In this chapter:

(1) "Authorized driver" means:

(A) the renter;

(B) a person whom the rental company expressly designates on the

rental agreement as an authorized driver;

(C) the renter's spouse if the spouse:

(i) holds a driver's license; and

(ii) satisfies any minimum age requirement established by the

rental company;

(D) an employer, employee, or coworker of the renter if the

person:

(i) holds a driver's license;

(ii) satisfies any minimum age requirement established by the

rental company; and

(iii) is engaged in a business activity with the renter at the

time of the rental; or

(E) a person who:

(i) holds a driver's license; and

(ii) is driving directly to a medical or police facility under

circumstances reasonably believed to constitute an emergency.

(2) "Damage" means damage to or loss of a rented vehicle,

regardless of fault involved in the damage or loss. The term

includes:

(A) theft and loss of use; and

(B) any cost incident to the damage or loss, including storage,

impound, towing, and administrative charges.

(3) "Damage waiver" means a rental company's agreement not to

hold an authorized driver liable for all or part of any damage to

a rented vehicle.

(4) "Mandatory charge" means a charge for an item or service

provided in connection with a rental transaction, other than a

charge imposed by law:

(A) that is in addition to the base rental rate; and

(B) that the renter may not avoid or decline.

(5) "Private passenger vehicle" means a motor vehicle of the

private passenger type, including a passenger van, primarily

intended for private use.

(6) "Rental agreement" means an agreement for 30 days or less

that states the terms governing the use of a private passenger

vehicle rented by a rental company.

(7) "Rental company" means a person in the business of renting

private passenger vehicles to the public for 30 days or less.

The term does not include a person who holds a license under

Chapter 2301, Occupations Code, and whose primary business

activity is not renting private passenger vehicles.

(8) "Renter" means a person who obtains use of a private

passenger vehicle from a rental company under a rental agreement.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER B. DAMAGE WAIVERS AND MANDATORY CHARGES

Sec. 91.051. WRITTEN AGREEMENT REQUIRED FOR DAMAGE WAIVER. A

rental company may not sell a damage waiver unless the renter

agrees to the damage waiver in writing at or before the time the

rental agreement is executed.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 91.052. NOTICE TO RENTER. (a) A rental company shall

provide each renter who purchases a damage waiver, the charge for

which is not included in the base rental rate, the following

notice:

NOTICE: Your rental agreement offers, for an additional charge,

an optional waiver to cover all or a part of your responsibility

for damage to or loss of the vehicle. Before deciding whether to

purchase the waiver, you may wish to determine whether your own

automobile insurance or credit card agreement provides you

coverage for rental vehicle damage or loss and determine the

amount of the deductible under your own insurance coverage. The

purchase of the waiver is not mandatory. The waiver is not

insurance.

(b) The notice under Subsection (a) must be in at least 10-point

type.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 91.053. POSTED NOTICE. In addition to providing the notice

required by Section 91.052, a rental company shall post in a

conspicuous location where the damage waiver is offered the

following notice:

Notice to Texas Residents Regarding Damage Waivers

Your personal automobile insurance policy may or may not provide

coverage for your responsibility for the loss of or damage to a

rented vehicle during the rental term. Before deciding whether

to purchase a damage waiver, you may wish to determine whether

your automobile insurance policy provides you coverage for rental

vehicle damage or loss. If you file a claim under your personal

automobile insurance policy, your insurance company may choose to

nonrenew your policy at your renewal date, but may do so only if

you are at fault for the claim.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 91.054. PROHIBITED REPRESENTATIONS AND COERCION. (a) An

employee or agent of a rental company may not:

(1) make an oral or written representation that contradicts this

chapter; or

(2) use coercive language or a coercive act in an attempt to

persuade a renter to purchase a damage waiver.

(b) For purposes of this section, if the renter has declined the

damage waiver, a further statement or question by the employee or

agent that refers to the damage waiver, other than a statement

made in conjunction with review of the rental agreement that the

waiver has been declined, is considered coercive.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 91.055. MANDATORY CHARGE. (a) A rental company that

includes a mandatory charge in a rental agreement shall

prominently display and fully disclose the charge:

(1) separately on the face of the agreement; and

(2) in all of the rental company's price advertising, price

quotes, price offers, and price displays, including displays in

computerized reservation systems.

(b) A rental company may not impose or require the purchase of a

damage waiver as a mandatory charge.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 91.056. VOIDING OF DAMAGE WAIVER. A rental company may not

void a damage waiver unless:

(1) an authorized driver causes the damage intentionally or by

wilful and wanton misconduct;

(2) the damage arises out of use of the vehicle:

(A) by a person:

(i) who is not an authorized driver;

(ii) while under the influence of an intoxicant that impairs

driving ability, including alcohol, an illegal drug, or a

controlled substance; or

(iii) while engaged in commission of a crime other than a

traffic infraction;

(B) to carry persons or property for hire;

(C) to push or tow anything;

(D) for driver's training;

(E) to engage in a speed contest; or

(F) outside the continental United States, unless the rental

agreement specifically authorizes the use; or

(3) the rental company entered into the rental transaction based

on fraudulent information supplied by the renter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER C. ENFORCEMENT PROVISIONS

Sec. 91.101. CIVIL PENALTY. A rental company that violates this

chapter is liable for a civil penalty in an amount of not less

than $500 or more than $1,000 for each act of violation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 91.102. INJUNCTION. A person injured or threatened with

injury by a violation of this chapter may seek injunctive relief

against the person committing or threatening to commit the

violation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 91.103. SUIT FOR CIVIL PENALTY OR INJUNCTIVE RELIEF. The

attorney general or a county or district attorney may bring an

action in the name of the state for a civil penalty under Section

91.101, injunctive relief under Section 91.102, or both.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 92. RENTAL-PURCHASE AGREEMENTS

BUSINESS AND COMMERCE CODE

TITLE 5. REGULATION OF BUSINESSES AND SERVICES

SUBTITLE B. RENTAL PRACTICES

CHAPTER 92. RENTAL-PURCHASE AGREEMENTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 92.001. DEFINITIONS. In this chapter:

(1) "Advertisement" means a commercial message in any medium

that directly or indirectly promotes or assists a rental-purchase

agreement.

(2) "Commission" means the Texas Commission of Licensing and

Regulation.

(3) "Consumer" means an individual who leases personal property

under a rental-purchase agreement.

(4) "Department" means the Texas Department of Licensing and

Regulation.

(5) "Loss damage waiver" means a merchant's agreement to not

hold a consumer liable for loss from all or part of any damage to

merchandise.

(6) "Merchandise" means the personal property that is the

subject of a rental-purchase agreement.

(7) "Merchant" means a person who, in the ordinary course of

business, regularly leases, offers to lease, or arranges for the

leasing of merchandise under a rental-purchase agreement. The

term includes a person who is assigned an interest in a

rental-purchase agreement.

(8) "Rental-purchase agreement" means an agreement under which a

consumer may use merchandise for personal, family, or household

purposes for an initial period of four months or less, and that:

(A) is automatically renewable with each payment after the

initial period; and

(B) permits the consumer to become the owner of the merchandise.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 92.002. ADVERTISEMENT REQUIREMENTS. An advertisement for a

rental-purchase agreement that refers to or states the amount of

a payment or the right to acquire ownership of any one particular

item under the agreement must clearly and conspicuously state:

(1) that the transaction advertised is a rental-purchase

agreement;

(2) the total amount and number of payments necessary to acquire

ownership; and

(3) that the consumer does not acquire ownership rights unless

the merchandise is rented for a specified number of payment

periods.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER B. FORM AND CONTENT OF AGREEMENTS

Sec. 92.051. FORM OF AGREEMENT. (a) A rental-purchase

agreement must be written in:

(1) plain English; and

(2) any other language used by the merchant in an advertisement

related to the agreement.

(b) A numerical amount included in a rental-purchase agreement

must be stated in figures.

(c) A disclosure required by this chapter must be printed or

typed in each rental-purchase agreement in a size equal to at

least 10-point boldfaced type.

(d) The attorney general shall provide a form agreement that may

be used to satisfy the requirements of a rental-purchase

agreement under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 92.052. REQUIRED DISCLOSURES. (a) A rental-purchase

agreement must disclose:

(1) whether the merchandise is new or used;

(2) the price for which the merchant would have sold the

merchandise to the consumer for cash on the date of the

agreement;

(3) the amount and timing of payments;

(4) the total number of payments necessary and the total amount

to be paid to acquire ownership of the merchandise;

(5) that the consumer does not acquire ownership rights unless

the consumer complies with the ownership terms of the agreement;

(6) the amount and purpose of any payment, charge, or fee in

addition to the regular periodic payments; and

(7) whether the consumer is liable for loss or damage to the

merchandise and, if so, the maximum amount for which the consumer

may be liable.

(b) Notice of the right to reinstate the agreement must be

disclosed in the agreement.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 92.053. OTHER REQUIRED PROVISIONS. A rental-purchase

agreement must provide that:

(1) any charge in addition to periodic payments must be

reasonably related to the service performed; and

(2) a consumer who fails to make a timely payment may reinstate

an agreement, without losing any right or option previously

acquired, by taking the required action before the later of:

(A) one week after the due date of the payment; or

(B) the number of days after the due date of the payment that is

equal to half the number of days in a regular payment period.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 92.054. PROHIBITED PROVISIONS. (a) A rental-purchase

agreement may not:

(1) require a consumer to:

(A) pay a late charge or reinstatement fee except as provided by

Section 92.055(b);

(B) make a payment at the end of the scheduled rental-purchase

term in excess of or in addition to a regular periodic payment to

acquire ownership of the merchandise; or

(C) purchase insurance or a loss damage waiver from the merchant

to cover the merchandise;

(2) require a confession of judgment;

(3) authorize a merchant or an agent of the merchant to commit a

breach of the peace in repossessing merchandise; or

(4) waive a defense, counterclaim, or right the consumer may

have against the merchant or an agent of the merchant.

(b) A consumer may not in any event be required to pay a sum

greater than the total amount to be paid to acquire ownership of

the merchandise as disclosed under Section 92.052(a)(4).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 92.055. RESTRICTIONS ON LATE CHARGES AND REINSTATEMENT

FEES. (a) Only one late charge or reinstatement fee may be

collected on a payment regardless of the period during which the

payment remains in default.

(b) A rental-purchase agreement may require the consumer to pay

a late charge or reinstatement fee only if:

(1) a periodic payment is delinquent for more than:

(A) seven days, if the payment is due monthly; or

(B) three days, if the payment is due more frequently than

monthly; and

(2) the charge or fee is in an amount not less than $5 and not

more than the lesser of:

(A) $10; or

(B) 10 percent of the delinquent payment.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER C. REPOSSESSION AND REINSTATEMENT

Sec. 92.101. MERCHANT'S REPOSSESSION RIGHT. This chapter does

not prevent a merchant from attempting repossession of

merchandise during the reinstatement period.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 92.102. EFFECT OF REPOSSESSION DURING REINSTATEMENT PERIOD.

A consumer's right to reinstate a rental-purchase agreement is

not affected by the merchant's repossession of the merchandise

during the reinstatement period.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 92.103. EFFECT ON REINSTATEMENT PERIOD OF MERCHANDISE

RETURN. If merchandise is returned during the applicable

reinstatement period, other than through judicial process, the

right to reinstate the rental-purchase agreement is extended for

a period of not less than 30 days after the date of return.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 92.104. MERCHANT'S DUTIES ON REINSTATEMENT. (a) On

reinstatement, the merchant shall provide the consumer with:

(1) the same merchandise; or

(2) substitute merchandise of comparable quality and condition.

(b) A merchant who provides the consumer with substitute

merchandise shall also provide the consumer with the disclosures

required by Section 92.052(a).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER D. LOSS DAMAGE WAIVERS

Sec. 92.151. CONTRACT FOR WAIVER. In addition to other charges

permitted by this chapter, a consumer may contract for a loss

damage waiver.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 92.152. CHARGE FOR WAIVER. A merchant may charge a

periodic fee for a loss damage waiver in an amount not to exceed

10 percent of the periodic rental payment.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 92.153. RESTRICTIONS ON MERCHANT CONCERNING WAIVER. A

merchant may not:

(1) sell a loss damage waiver unless:

(A) the department has approved the form of the contract

containing the waiver; and

(B) the consumer agrees to the waiver in writing; or

(2) impose or require the purchase of a loss damage waiver as a

mandatory charge.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 92.154. REQUIRED NOTICE IN WAIVER. A contract that offers

a loss damage waiver must include the following notice:

"This contract offers an optional loss damage waiver for an

additional charge to cover your responsibility for loss of or

damage to the merchandise. You do not have to purchase this

coverage. Before deciding whether or not to purchase this loss

damage waiver, you may consider whether your homeowners' or

casualty insurance policy affords you coverage for loss of or

damage to rental merchandise and the amount of the deductible you

would pay under your policy."

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 92.155. STATEMENT OF TOTAL CHARGE. A loss damage waiver

agreement must include a statement of the total charge for the

loss damage waiver.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 92.156. AUTHORIZED EXCLUSIONS. A loss damage waiver may

exclude:

(1) loss or damage to the merchandise that is caused by an

unexplained disappearance or abandonment of the merchandise;

(2) damage that is intentionally caused by the consumer; or

(3) damage that results from the consumer's wilful or wanton

misconduct.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 92.157. RELATIONSHIP TO INSURANCE. A loss damage waiver is

not insurance.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 92.158. RULES FOR REVIEW OF CERTAIN CONTRACTS. The

commission by rule shall provide the method for annually

submitting to the department for review any contract, including

any amendment to a contract, that contains a loss damage waiver.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 92.159. FEES. The commission by rule shall set a

reasonable fee to be paid by a merchant for:

(1) the review of a contract form under Section 92.158; and

(2) the administration of this chapter by the department.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 92.160. ADMINISTRATIVE ENFORCEMENT OF SUBCHAPTER. (a) The

department shall enforce this subchapter and, as necessary, may

investigate a merchant who has one or more contracts that include

a loss damage waiver.

(b) A person may file a complaint with the department alleging a

violation of this subchapter. The department shall investigate

the alleged violation on receipt of the complaint and may inspect

any record relevant to the complaint.

(c) If, as a result of an investigation, the department

determines that a violation may have occurred, the commission

shall provide an opportunity for a hearing in the manner provided

for a contested case under Chapter 2001, Government Code.

(d) If, after opportunity for hearing, the commission determines

that the merchant has violated this subchapter, the commission

may:

(1) impose an administrative penalty under Chapter 51,

Occupations Code; or

(2) award the complainant damages in an amount not to exceed the

amount of the contract price for the merchandise.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER E. CIVIL ENFORCEMENT

Sec. 92.201. ACTION FOR VIOLATION OF CHAPTER. (a) A consumer

damaged by a merchant's violation of this chapter is entitled to

recover from the merchant:

(1) actual damages;

(2) an amount equal to 25 percent of the total amount of

payments required to obtain ownership of the merchandise, except

that the amount recovered under this subdivision may not be less

than $250 or more than $1,000; and

(3) reasonable attorney's fees and court costs.

(b) A merchant is not liable under this section for a violation

of this chapter caused by the merchant's error if, subject to

Subsection (c), the merchant:

(1) provides the consumer written notice of the error; and

(2) makes adjustments in the consumer's account as necessary to

ensure:

(A) the consumer will not be required to pay an amount in excess

of the amount disclosed; and

(B) the agreement otherwise complies with this chapter.

(c) A merchant must take action under Subsection (b) before:

(1) the 31st day after the date the merchant discovers the

error; and

(2) the merchant receives written notice of the error from the

consumer or an action under this section is filed.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 92.202. DECEPTIVE TRADE PRACTICE. A violation of this

chapter is a deceptive trade practice under Subchapter E, Chapter

17.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 101. INTERNATIONAL MATCHMAKING ORGANIZATIONS

BUSINESS AND COMMERCE CODE

TITLE 5. REGULATION OF BUSINESSES AND SERVICES

SUBTITLE C. BUSINESS OPERATIONS

CHAPTER 101. INTERNATIONAL MATCHMAKING ORGANIZATIONS

Sec. 101.001. DEFINITIONS. In this chapter:

(1) "Basic rights information" means information applicable to a

noncitizen, including information about human rights,

immigration, and emergency assistance and resources.

(2) "Client" means a person who is a resident of the United

States and who contracts with an international matchmaking

organization to meet recruits.

(3) "Criminal history record information" means criminal history

record information obtained from the Department of Public Safety

under Subchapter F, Chapter 411, Government Code, and from the

Federal Bureau of Investigation under Section 411.087, Government

Code.

(4) "International matchmaking organization" means a

corporation, partnership, sole proprietorship, or other legal

entity that does business in the United States and offers to

residents of this state dating, matrimonial, or social referral

services involving recruits by:

(A) exchanging names, telephone numbers, addresses, or

statistics;

(B) selecting photographs; or

(C) providing a social environment for introducing clients to

recruits in a country other than the United States.

(5) "Marital history information" means a declaration of a

person's current marital status, the number of times the person

has been married, and whether any marriage occurred as a result

of receiving services from an international matchmaking

organization.

(6) "Recruit" means a person who:

(A) is not a citizen or resident of the United States; and

(B) is recruited by an international matchmaking organization

for the purpose of providing dating, matrimonial, or social

referral services.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 101.002. PROVIDING CRIMINAL HISTORY, MARITAL HISTORY, AND

BASIC RIGHTS INFORMATION. (a) An international matchmaking

organization shall provide each recruit with the criminal history

record information and marital history information of the

organization's clients and with basic rights information.

(b) The information under Subsection (a) must:

(1) be in the recruit's native language; and

(2) be displayed in a manner that:

(A) separates the criminal history record information, the

marital history information, and the basic rights information

from any other information; and

(B) is highly noticeable.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 101.003. PROVIDING ADDITIONAL CRIMINAL HISTORY, MARITAL

HISTORY, AND BASIC RIGHTS INFORMATION. (a) An international

matchmaking organization shall disseminate to a recruit the

criminal history record information and marital history

information of a client and the basic rights information not

later than the 30th day after the date the organization receives

the criminal history record information and the marital history

information from the client.

(b) The international matchmaking organization shall provide the

information to the recruit in the recruit's native language. The

organization shall pay the costs incurred to translate the

information.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 101.004. OBTAINING CRIMINAL HISTORY RECORD INFORMATION AND

MARITAL HISTORY INFORMATION. (a) A client shall:

(1) obtain a copy of the client's own criminal history record

information;

(2) provide the criminal history record information to the

international matchmaking organization; and

(3) provide the client's own marital history information to the

international matchmaking organization.

(b) The international matchmaking organization shall require the

client to affirm that the marital history information is complete

and accurate and includes information regarding marriages,

annulments, and dissolutions that occurred in another state or a

foreign country.

(c) The international matchmaking organization may not provide

any further services to the client or the recruit until the

organization has:

(1) obtained the requested criminal history record information

and marital history information; and

(2) provided the information to the recruit.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 101.005. CIVIL PENALTY. (a) An international matchmaking

organization that violates this chapter is subject to a civil

penalty not to exceed $20,000 for each violation.

(b) In determining the amount of the civil penalty, the court

shall consider:

(1) any previous violations of this chapter by the international

matchmaking organization;

(2) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(3) the demonstrated good faith of the international matchmaking

organization; and

(4) the amount necessary to deter future violations.

(c) The attorney general or the appropriate district or county

attorney may bring an action under this section in the name of

the state in a district court in:

(1) Travis County; or

(2) a county in which any part of the violation occurs.

(d) A penalty collected under this section by the attorney

general or a district or county attorney shall be deposited in

the state treasury to the credit of the compensation to victims

of crime fund under Article 56.54, Code of Criminal Procedure.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 102. SEXUALLY ORIENTED BUSINESSES

BUSINESS AND COMMERCE CODE

TITLE 5. REGULATION OF BUSINESSES AND SERVICES

SUBTITLE C. BUSINESS OPERATIONS

CHAPTER 102. SEXUALLY ORIENTED BUSINESSES

SUBCHAPTER A. RESTRICTION ON OWNERS, OPERATORS, MANAGERS, OR

EMPLOYEES OF SEXUALLY ORIENTED BUSINESSES

Sec. 102.001. DEFINITIONS. In this subchapter:

(1) "Sex offender" means a person who has been convicted of or

placed on deferred adjudication for an offense for which a person

is subject to registration under Chapter 62, Code of Criminal

Procedure.

(2) "Sexually oriented business" has the meaning assigned by

Section 243.002, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.003(a), eff. September 1, 2009.

Sec. 102.002. PROHIBITION ON CERTAIN ACTIVITIES BY SEX OFFENDER

IN RELATION TO BUSINESS. A sex offender may not:

(1) wholly or partly own a sexually oriented business; or

(2) serve as a director, officer, operator, manager, or employee

of a sexually oriented business.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 102.003. PROHIBITION ON CERTAIN ACTIVITIES BY BUSINESS IN

RELATION TO SEX OFFENDER. If a sexually oriented business knows

that a person is a sex offender, the business may not:

(1) contract with that person to operate or manage the business

as an independent contractor; or

(2) employ that person as an officer, operator, manager, or

other employee.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 102.004. INJUNCTION OR OTHER RELIEF. (a) The attorney

general or appropriate district or county attorney, in the name

of the state, may bring an action for an injunction or other

process against a person who violates or threatens to violate

Section 102.002 or 102.003.

(b) The action may be brought in a district court in:

(1) Travis County; or

(2) a county in which any part of the violation or threatened

violation occurs.

(c) The court may grant any prohibitory or mandatory relief

warranted by the facts, including a temporary restraining order,

temporary injunction, or permanent injunction.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 102.005. CRIMINAL PENALTIES. (a) A sex offender commits

an offense if the sex offender violates Section 102.002.

(b) A sexually oriented business commits an offense if the

business violates Section 102.003.

(c) An offense under this section is a Class A misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER B. FEE IMPOSED ON CERTAIN SEXUALLY ORIENTED BUSINESSES

Sec. 102.051. DEFINITIONS. In this subchapter:

(1) "Nude" means:

(A) entirely unclothed; or

(B) clothed in a manner that leaves uncovered or visible through

less than fully opaque clothing any portion of the breasts below

the top of the areola of the breasts, if the person is female, or

any portion of the genitals or buttocks.

(2) "Sexually oriented business" means a nightclub, bar,

restaurant, or similar commercial enterprise that:

(A) provides for an audience of two or more individuals live

nude entertainment or live nude performances; and

(B) authorizes on-premises consumption of alcoholic beverages,

regardless of whether the consumption of alcoholic beverages is

under a license or permit issued under the Alcoholic Beverage

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1206, Sec. 3, eff. January 1, 2008.

Renumbered from Business and Commerce Code, Section 47.051 by

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.004, eff. September 1, 2009.

Sec. 102.052. FEE BASED ON ADMISSIONS; RECORDS. (a) A fee is

imposed on a sexually oriented business in an amount equal to $5

for each entry by each customer admitted to the business.

(b) A sexually oriented business shall record daily in the

manner required by the comptroller the number of customers

admitted to the business. The business shall maintain the

records for the period required by the comptroller and make the

records available for inspection and audit on request by the

comptroller.

(c) This section does not require a sexually oriented business

to impose a fee on a customer of the business. A business has

discretion to determine the manner in which the business derives

the money required to pay the fee imposed under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1206, Sec. 3, eff. January 1, 2008.

Renumbered from Business and Commerce Code, Section 47.052 by

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.004, eff. September 1, 2009.

Sec. 102.053. REMISSION OF FEE; SUBMISSION OF REPORTS. Each

quarter, a sexually oriented business shall:

(1) remit the fee imposed by Section 47.052 to the comptroller

in the manner prescribed by the comptroller; and

(2) file a report with the comptroller in the manner and

containing the information required by the comptroller.

Added by Acts 2007, 80th Leg., R.S., Ch.

1206, Sec. 3, eff. January 1, 2008.

Renumbered from Business and Commerce Code, Section 47.053 by

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.004, eff. September 1, 2009.

Sec. 102.054. ALLOCATION OF CERTAIN REVENUE FOR SEXUAL ASSAULT

PROGRAMS. The comptroller shall deposit the first $25 million

received from the fee imposed under this subchapter in a state

fiscal biennium to the credit of the sexual assault program fund.

Added by Acts 2007, 80th Leg., R.S., Ch.

1206, Sec. 3, eff. January 1, 2008.

Renumbered from Business and Commerce Code, Section 47.054 by

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.004, eff. September 1, 2009.

Sec. 102.055. ALLOCATION OF ADDITIONAL REVENUE. (a) The

comptroller shall deposit all amounts received from the fee

imposed under this subchapter after the first $25 million in a

state fiscal biennium in the Texas health opportunity pool

established under Subchapter N, Chapter 531, Government Code.

Money deposited in the pool under this section may be used only

to provide health benefits coverage premium payment assistance to

low-income persons through a premium payment assistance program

developed under that subchapter.

(b) This section takes effect only if Senate Bill No. 10, Acts

of the 80th Legislature, Regular Session, 2007, becomes law and

the Texas health opportunity pool is established under that Act.

If that Act does not become law, or that Act becomes law but the

pool is not established, this section has no effect, and the

revenue is deposited as provided by Section 47.0551.

Added by Acts 2007, 80th Leg., R.S., Ch.

1206, Sec. 3, eff. January 1, 2008.

Renumbered from Business and Commerce Code, Section 47.055 by

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.004, eff. September 1, 2009.

Sec. 102.056. ADMINISTRATION, COLLECTION, AND ENFORCEMENT. The

provisions of Subtitle B, Title 2, Tax Code, apply to the

administration, payment, collection, and enforcement of the fee

imposed by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1206, Sec. 3, eff. January 1, 2008.

Renumbered from Business and Commerce Code, Section 47.056 by

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.004, eff. September 1, 2009.



CHAPTER 103. APPRAISALS IMPROPERLY INDUCED BY MORTGAGE LENDERS

BUSINESS AND COMMERCE CODE

TITLE 5. REGULATION OF BUSINESSES AND SERVICES

SUBTITLE C. BUSINESS OPERATIONS

CHAPTER 103. APPRAISALS IMPROPERLY INDUCED BY MORTGAGE LENDERS

Sec. 103.001. DEFINITIONS. In this chapter:

(1) "Lender" means a person who lends money for or invests money

in mortgage loans.

(2) "Mortgage loan" means a loan secured by a deed of trust,

security deed, or other lien on real property.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 103.002. CRIMINAL PENALTY. (a) A lender commits an

offense if in connection with a mortgage loan transaction the

lender pays or offers to pay a person, including an individual

licensed or certified by the Texas Appraiser Licensing and

Certification Board or the Texas Real Estate Commission, a fee or

other consideration for appraisal services and the payment:

(1) is contingent on a minimum, maximum, or pre-agreed estimate

of value of property securing the loan; and

(2) interferes with the person's ability or obligation to

provide an independent and impartial opinion of the property's

value.

(b) An offense under this section is a Class A misdemeanor.

(c) An instruction a lender gives to a real estate appraiser

regarding a legal or other regulatory requirement for the

appraisal of property, or any other communication between a

lender or real estate appraiser necessary or appropriate under a

law, regulation, or underwriting standard applicable to a real

estate appraisal, does not constitute interference by a lender

for purposes of Subsection (a)(2).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 104. RESTRICTIONS ON CHARGES BY MOTOR FUEL FRANCHISORS

BUSINESS AND COMMERCE CODE

TITLE 5. REGULATION OF BUSINESSES AND SERVICES

SUBTITLE C. BUSINESS OPERATIONS

CHAPTER 104. RESTRICTIONS ON CHARGES BY MOTOR FUEL FRANCHISORS

Sec. 104.001. DEFINITIONS. In this chapter:

(1) "Franchise":

(A) includes:

(i) a contract under which a distributor or retailer is

authorized to occupy marketing premises in connection with the

sale, consignment, or distribution of motor fuel under a

trademark owned or controlled by a franchisor-refiner or by a

refiner who supplies motor fuel to a distributor who authorizes

the occupancy;

(ii) a contract relating to the supply of motor fuel to be sold,

consigned, or distributed under a trademark owned or controlled

by a refiner; and

(iii) the unexpired portion of any franchise transferred or

assigned under the franchise provisions or any applicable

provision of state or federal law authorizing the transfer or

assignment regardless of the franchise provisions; and

(B) does not include a contract:

(i) that is made in the distribution of motor fuels through a

card-lock or key-operated pumping system; and

(ii) to which a refiner or producer of the motor fuel is not a

party.

(2) "Franchisee" means a distributor or retailer who is

authorized under a franchise to use a trademark in connection

with the sale, consignment, or distribution of motor fuel.

(3) "Franchisor" means a refiner or distributor who authorizes

under a franchise the use of a trademark in connection with the

sale, consignment, or distribution of motor fuel.

(4) "Motor fuel" includes diesel fuel and gasoline:

(A) delivered to a service station by a franchisor; and

(B) usable as a propellant of a motor vehicle.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 104.002. PROHIBITED FEES, CHARGES, AND DISCOUNTS. (a) For

purposes of this section, wholesale price is computed by adding

to the invoice price or purchase price per gallon charged to a

franchisee who buys motor fuel any excise tax paid by the buyer

and any reasonable freight charges paid by the buyer, and

subtracting that portion of any refund, rebate, or subsidy not

designed to offset the fee, charge, or discount described by this

section.

(b) Except as provided by Subsection (c), a franchisor may not

require a franchisee to pay to the franchisor a fee, charge, or

discount for:

(1) honoring a credit card issued by the franchisor; or

(2) submitting to the franchisor, for payment or credit to the

franchisee's account, documents or other evidence of indebtedness

of the holder of a credit card issued by the franchisor.

(c) A franchisor may require a franchisee to pay the fee,

charge, or discount if the franchisor, in consideration of

competitive prices in the relevant market, has adjusted the

wholesale prices charged or rebates credited to franchisees for

motor fuel by amounts that on average for franchisees in this

state substantially offset the fee, charge, or discount.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 104.003. CIVIL ACTION. (a) A franchisee may bring a civil

action against a franchisor who violates Section 104.002, without

regard to the amount in controversy, in the district court in any

county in which the franchisor or franchisee transacts business.

An action under this section must be commenced and prosecuted not

later than the second anniversary of the date the cause of action

accrues against the franchisor.

(b) The court shall award to a franchisee who prevails in an

action under this section:

(1) the amount of actual damages;

(2) equitable relief as determined by the court to be necessary

to remedy the effects of the franchisor's violation of Section

104.002, including a declaratory judgment, permanent injunctive

relief, and temporary injunctive relief; and

(3) court costs and attorney's fees that are reasonable in

relation to the amount of work expended.

(c) In addition to the remedies provided under Subsection (b),

on finding that the defendant wilfully and knowingly committed

the violation, the trier of fact shall award not more than three

times the amount of actual damages.

(d) In an action under this section, the franchisor has the

burden of establishing the offset described by Section 104.002 as

an affirmative defense.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 105. REFUELING SERVICES FOR PERSONS WITH DISABILITIES

BUSINESS AND COMMERCE CODE

TITLE 5. REGULATION OF BUSINESSES AND SERVICES

SUBTITLE C. BUSINESS OPERATIONS

CHAPTER 105. REFUELING SERVICES FOR PERSONS WITH DISABILITIES

Sec. 105.001. DEFINITIONS. (a) In this chapter:

(1) "Refueling service" means the service of pumping motor

vehicle fuel into the fuel tank of a motor vehicle.

(2) "Service station" means a gasoline service station or other

facility that offers gasoline or other motor vehicle fuel for

sale to the public from the facility.

(b) In this chapter, with respect to the operation of a service

station, "person" means an individual, firm, partnership,

association, trustee, or corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 105.002. APPLICABILITY OF CHAPTER. (a) This chapter

applies to a service station that ordinarily provides pump island

service, except that such a service station is not required to

provide refueling service under this chapter during any regularly

scheduled hours during which, for security reasons, the service

station does not provide pump island service.

(b) This chapter does not apply to:

(1) a service station or other facility that:

(A) never provides pump island service; and

(B) has only remotely controlled pumps; or

(2) a refueling service used to provide liquefied gas, as

defined by Section 162.001, Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 105.003. REFUELING SERVICES. (a) A person who operates a

service station shall provide, on request, refueling service to a

person with a disability who is the driver of a vehicle and

displays:

(1) a license plate issued under Section 504.201 or 504.203,

Transportation Code; or

(2) a disabled parking placard issued under Section 681.004,

Transportation Code.

(b) The price charged for motor vehicle fuel provided under

Subsection (a) may not exceed the price the service station would

otherwise generally charge the public for the purchase of motor

vehicle fuel without refueling service.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 105.004. NOTICE. (a) The Department of Agriculture shall

provide a notice that states the provisions of this chapter to

each person who operates a service station.

(b) The Texas Department of Motor Vehicles shall provide a

notice that states the provisions of this chapter to each person

with a disability who is issued:

(1) license plates under Section 504.201, Transportation Code;

or

(2) a disabled parking placard under Section 681.004,

Transportation Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3A.02, eff. September 1, 2009.

Sec. 105.005. OFFENSE; PENALTY. (a) A person commits an

offense if the person violates Section 105.003 and the person is:

(1) a manager responsible for setting the service policy of a

service station subject to this chapter; or

(2) an employee acting independently against the established

service policy of the service station.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 105.006. ENFORCEMENT. In addition to enforcement by the

prosecuting attorney who represents the state, this chapter may

be enforced by the attorney general.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.






TITLE 6. SALE OR TRANSFER OF GOODS

CHAPTER 201. SALE OF ITEMS AT FLEA MARKETS

BUSINESS AND COMMERCE CODE

TITLE 6. SALE OR TRANSFER OF GOODS

CHAPTER 201. SALE OF ITEMS AT FLEA MARKETS

Sec. 201.001. DEFINITION. In this chapter, "flea market" means

a location at which booths or similar spaces are rented or

otherwise made temporarily available to two or more persons and

at which the persons offer tangible personal property for sale.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 201.002. INAPPLICABILITY OF CHAPTER TO CERTAIN ITEMS. This

chapter does not apply to the sale or offer for sale of a

nutritional supplement or vitamin.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 201.003. SALE OF CERTAIN ITEMS PROHIBITED. (a) A person

commits an offense if the person sells or offers for sale at a

flea market:

(1) infant formula or baby food of a type usually consumed by

children younger than two years of age;

(2) a drug, as defined by Section 431.002, Health and Safety

Code; or

(3) contact lenses, including disposable contact lenses.

(b) It is a defense to prosecution under this section that the

person selling the item:

(1) is authorized in writing to sell the item at retail by the

manufacturer of the item or the manufacturer's authorized

distributor and the authorization states the person's name; and

(2) provides the authorization for examination by any person at

the flea market who requests to see the authorization.

(c) It is a defense to prosecution under this section that only

a sample of the item or a catalog or brochure displaying the item

was available at the flea market and the item sold was not

delivered to the buyer at the flea market.

(d) An offense under this section is a misdemeanor punishable by

a fine not to exceed $100.

(e) The penalty provided by this section is in addition to any

other sanction provided by law.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 201.004. FRAUDULENT AUTHORIZATION FOR SALE OF CERTAIN ITEMS

AT RETAIL. (a) A person commits an offense if the person

provides to another person an authorization under Section

201.003(b) and:

(1) the authorization is forged or contains a false statement;

or

(2) the person displaying the authorization obtained the

authorization by fraud.

(b) An offense under this section is a misdemeanor punishable by

a fine not to exceed $100.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 201.005. PROVISION OF BOOTH OR SIMILAR SPACE NOT AN

OFFENSE. A person does not commit an offense under this chapter

solely because the person provides booths or similar spaces at a

flea market.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 201.006. INVESTIGATION RECORDS REQUIRED. A law enforcement

agency investigating a violation of this chapter shall maintain a

record of the investigation. The record is public information.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 202. SALES OF MOTOR VEHICLES WITH STOPLAMP COVERINGS

BUSINESS AND COMMERCE CODE

TITLE 6. SALE OR TRANSFER OF GOODS

CHAPTER 202. SALES OF MOTOR VEHICLES WITH STOPLAMP COVERINGS

Sec. 202.001. SALE OF MOTOR VEHICLE WITH CERTAIN STOPLAMP

COVERING PROHIBITED. (a) In this section, "motor vehicle" has

the meaning assigned by Section 541.201, Transportation Code.

(b) A person in the business of selling motor vehicles may not

sell a motor vehicle with a transparent or semitransparent

covering:

(1) placed over a stoplamp that is mounted on the rear center

line of the vehicle either in or on the rear window or within six

inches from the rear window of the vehicle for the purpose of

emitting light when the vehicle's brakes are applied; and

(2) on which is impressed or imprinted a name, trade name,

logotype, or other message that a person behind the vehicle can

read when the stoplamp is illuminated.

(c) A person who violates this section commits an offense. An

offense under this section is a Class C misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 203. EXPORTING ARTICLES WITHOUT INSPECTION

BUSINESS AND COMMERCE CODE

TITLE 6. SALE OR TRANSFER OF GOODS

CHAPTER 203. EXPORTING ARTICLES WITHOUT INSPECTION

Sec. 203.001. CRIMINAL PENALTY FOR EXPORTING ARTICLES WITHOUT

REQUIRED INSPECTION. (a) A person commits an offense if the

person:

(1) exports from this state, or ships for the purpose of

exportation to a state other than this state or to a foreign

port, an article of commerce that by law of this state is

required to be inspected by a public inspector; and

(2) does not have the article inspected as required by law.

(b) An offense under this section is a misdemeanor punishable by

a fine not to exceed $100.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 204. SALE OF PLASTIC BULK MERCHANDISE CONTAINER

BUSINESS AND COMMERCE CODE

TITLE 6. SALE OR TRANSFER OF GOODS

CHAPTER 204. SALE OF PLASTIC BULK MERCHANDISE CONTAINER

Sec. 204.001. DEFINITIONS. In this chapter:

(1) "Plastic bulk merchandise container" means a plastic crate

or shell used by a product producer, distributor, or retailer for

the bulk transportation or storage of retail containers of milk,

eggs, or bottled beverage products.

(2) "Proof of ownership" includes a bill of sale or other

evidence showing that an item has been sold to the person

possessing the item.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.005(a), eff. September 1, 2009.

Sec. 204.002. REQUIREMENTS APPLICABLE TO SALE OF PLASTIC BULK

MERCHANDISE CONTAINER. (a) A person who is in the business of

recycling, shredding, or destroying plastic bulk merchandise

containers, before purchasing five or more plastic bulk

merchandise containers from the same person, shall:

(1) obtain from that person:

(A) proof of ownership for the containers; and

(B) a record that contains:

(i) the name, address, and telephone number of the person or the

person's authorized representative;

(ii) the name and address of the buyer of the containers or any

consignee of the containers;

(iii) a description of the containers, including the number of

the containers to be sold; and

(iv) the date of the transaction; and

(2) verify the identity of the individual selling the containers

or representing the seller from a driver's license or other

government-issued identification card that includes the

individual's photograph, and record the verification.

(b) A person shall retain a record obtained or made under this

chapter until the first anniversary of the later of the date the

containers are purchased or delivered.

(c) A person who violates Subsection (a) or (b) is liable to

this state for a civil penalty of $10,000 for each violation.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.005(a), eff. September 1, 2009.

Sec. 204.003. USE OF ARTIFICE TO AVOID APPLICABILITY OF CHAPTER

PROHIBITED. (a) A person who is in the business of recycling,

shredding, or destroying plastic bulk merchandise containers may

not use an artifice to avoid the application of Section 204.002,

including documenting purchases from the same person on the same

day as multiple transactions.

(b) A person who violates this section is liable to this state

for a civil penalty of $30,000 for each violation.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.005(a), eff. September 1, 2009.

Sec. 204.004. INVESTIGATIVE AND ENFORCEMENT AUTHORITY. (a) The

attorney general or appropriate prosecuting attorney may:

(1) investigate an alleged violation of this chapter; and

(2) sue to collect a civil penalty under this chapter.

(b) The attorney general or appropriate prosecuting attorney may

recover reasonable expenses, including court costs, attorney's

fees, investigative costs, witness fees, and deposition expenses,

incurred in recovering a civil penalty under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.005(a), eff. September 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

430, Sec. 2, eff. September 1, 2009.

Sec. 204.005. CRIMINAL PENALTY. (a) A person who is in the

business of recycling, shredding, or destroying plastic bulk

merchandise containers who violates this chapter commits an

offense.

(b) Except as provided by Subsection (c), an offense under this

section is a Class C misdemeanor punishable by:

(1) a fine not to exceed $350, if the total purchase price of

the plastic bulk merchandise containers to which the offense

relates is less than $1,000; or

(2) a fine not to exceed $700, if the total purchase price of

the plastic bulk merchandise containers to which the offense

relates is $1,000 or more.

(c) If it is shown on the trial of an offense under this section

that the defendant has been previously convicted of an offense

under this section based on the same type of violation, the

offense is punishable by a fine not to exceed twice the maximum

amount of the fine prescribed for a first offense under this

section.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.005(a), eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

912, Sec. 2, eff. September 1, 2009.






TITLE 7. RECEIPTS, DOCUMENTS OF TITLE, AND OTHER INSTRUMENTS

CHAPTER 251. WAREHOUSE RECEIPTS

BUSINESS AND COMMERCE CODE

TITLE 7. RECEIPTS, DOCUMENTS OF TITLE, AND OTHER INSTRUMENTS

CHAPTER 251. WAREHOUSE RECEIPTS

Sec. 251.001. DEFINITIONS. In this chapter:

(1) "Goods" means all things treated as movable for purposes of

a contract of storage or transportation.

(2) "Issue" includes aiding in the issuance of a warehouse

receipt.

(3) "Warehouse receipt" means a receipt issued by a

warehouseman.

(4) "Warehouseman" means a person engaged in the business of

storing goods for hire. The term includes an officer, agent, or

employee of a warehouseman.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 251.002. WAREHOUSEMAN ISSUING FRAUDULENT WAREHOUSE RECEIPT.

(a) A warehouseman may not, with intent to defraud, issue a

warehouse receipt that contains a false statement.

(b) A warehouseman who violates this section commits an offense.

An offense under this section is a misdemeanor punishable by:

(1) confinement in the county jail for a term of not more than

one year;

(2) a fine not to exceed $1,000; or

(3) both the fine and confinement.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 251.003. WAREHOUSEMAN FAILING TO STATE WAREHOUSEMAN'S

OWNERSHIP OF GOODS ON RECEIPT. (a) A warehouseman may not

knowingly issue a negotiable warehouse receipt describing goods

the warehouseman owns, whether solely, jointly, or in common, and

is storing, unless the warehouseman states the warehouseman's

ownership of the goods on the receipt.

(b) A warehouseman who violates this section commits an offense.

An offense under this section is a misdemeanor punishable by:

(1) confinement in the county jail for a term of not more than

one year; or

(2) a fine not to exceed $1,000.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 251.004. WAREHOUSEMAN ISSUING WAREHOUSE RECEIPT WITHOUT

CONTROL OF GOODS. (a) A warehouseman may not issue a warehouse

receipt for goods if the warehouseman knows at the time of

issuance that the goods described in the receipt are not under

the warehouseman's control.

(b) A warehouseman who violates this section commits an offense.

An offense under this section is a felony punishable by:

(1) imprisonment in the Texas Department of Criminal Justice for

a term of not more than five years;

(2) a fine not to exceed $5,000; or

(3) both the fine and imprisonment.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 251.005. WAREHOUSEMAN ISSUING DUPLICATE OR ADDITIONAL

WAREHOUSE RECEIPT. (a) A warehouseman may not issue a duplicate

or additional negotiable warehouse receipt for goods if the

warehouseman knows at the time of issuance that a previously

issued negotiable warehouse receipt describing the goods is

outstanding and uncanceled.

(b) This section does not apply if:

(1) the word "duplicate" is plainly placed on the duplicate or

additional negotiable warehouse receipt; or

(2) goods described in the outstanding and uncanceled negotiable

warehouse receipt were delivered under a court order on proof

that the receipt was lost or destroyed.

(c) A warehouseman who violates this section commits an offense.

An offense under this section is a felony punishable by:

(1) imprisonment in the Texas Department of Criminal Justice for

a term of not more than five years;

(2) a fine not to exceed $5,000; or

(3) both the fine and imprisonment.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 251.006. WAREHOUSEMAN WRONGFULLY DELIVERING GOODS. (a) A

warehouseman may not knowingly deliver goods that are described

in a negotiable warehouse receipt and stored with the

warehouseman, unless the receipt is surrendered to the

warehouseman at or before the time the warehouseman delivers the

goods.

(b) This section does not apply if the goods are:

(1) delivered under a court order on proof that the negotiable

warehouse receipt describing the goods was lost or destroyed;

(2) lawfully sold to satisfy a warehouseman's lien; or

(3) disposed of because of the perishable or hazardous nature of

the goods.

(c) A warehouseman who violates this section commits an offense.

An offense under this section is a misdemeanor punishable by:

(1) confinement in the county jail for a term of not more than

one year;

(2) a fine not to exceed $1,000; or

(3) both the fine and confinement.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 251.007. FAILURE TO DISCLOSE LACK OF OWNERSHIP OF GOODS.

(a) A person who obtains a negotiable warehouse receipt

describing goods the person does not own may not, with intent to

defraud, negotiate the receipt for value without disclosing the

person's lack of ownership.

(b) A person who violates this section commits an offense. An

offense under this section is a misdemeanor punishable by:

(1) confinement in the county jail for a term of not more than

one year;

(2) a fine not to exceed $1,000; or

(3) both the fine and confinement.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 251.008. FAILURE TO DISCLOSE EXISTENCE OF LIEN ON GOODS.

(a) A person who obtains a negotiable warehouse receipt

describing goods subject to a lien may not, with intent to

defraud, negotiate the receipt for value without disclosing the

lien's existence.

(b) A person who violates this section commits an offense. An

offense under this section is a misdemeanor punishable by:

(1) confinement in the county jail for a term of not more than

one year;

(2) a fine not to exceed $1,000; or

(3) both the fine and confinement.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 252. BILLS OF LADING

BUSINESS AND COMMERCE CODE

TITLE 7. RECEIPTS, DOCUMENTS OF TITLE, AND OTHER INSTRUMENTS

CHAPTER 252. BILLS OF LADING

Sec. 252.001. DEFINITIONS. In this chapter:

(1) "Agent" includes an officer, employee, or receiver.

(2) "Bill of lading" means a document evidencing the receipt of

goods for shipment issued by a person engaged in the business of

transporting or forwarding goods. The term includes an air

consignment note, air waybill, or other document for air

transportation comparable to a bill of lading for marine or rail

transportation.

(3) "Goods" means all things treated as movable for purposes of

a contract of storage or transportation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 252.002. DUTIES OF RAILROAD COMMISSION. (a) In this

section, "common carrier" does not include a pipeline company or

express company.

(b) The Railroad Commission of Texas shall:

(1) prescribe forms, terms, and conditions for authenticating,

certifying, or validating bills of lading issued by a common

carrier;

(2) regulate the manner by which a common carrier issues bills

of lading; and

(3) take other action necessary to carry out the purposes of

Chapter 7.

(c) After giving reasonable notice to interested common carriers

and to the public, the railroad commission may amend a rule

adopted under Subsection (b).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 252.003. AGENT WRONGFULLY FAILING OR REFUSING TO ISSUE BILL

OF LADING. (a) In this section, "common carrier" does not

include a pipeline company or express company.

(b) An agent of a common carrier may not after lawful demand

fail or refuse to issue a bill of lading in accordance with

Chapter 7 or a rule of the railroad commission.

(c) An agent who violates this section commits an offense. An

offense under this section is a misdemeanor punishable by:

(1) confinement in the county jail for a term of not more than

six months;

(2) a fine not to exceed $200; or

(3) both the fine and confinement.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 252.004. AGENT ISSUING FRAUDULENT BILL OF LADING. (a) In

this section, "common carrier" does not include a pipeline

company or express company.

(b) An agent of a common carrier may not with intent to defraud

a person:

(1) issue a bill of lading;

(2) incorrectly describe goods or the quantity of goods in a

bill of lading; or

(3) issue a bill of lading without authority.

(c) An agent who violates this section commits an offense. An

offense under this section is a felony punishable by imprisonment

in the Texas Department of Criminal Justice for a term of not

more than 10 years or less than two years.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 252.005. AGENT ISSUING ORDER BILL OF LADING IN DUPLICATE OR

SET OF PARTS. (a) Except where customary in overseas

transportation, an agent of a common carrier may not knowingly

issue or aid in issuing an order bill of lading in duplicate or

in a set of parts.

(b) An agent who violates this section commits an offense. An

offense under this section is a felony punishable by:

(1) imprisonment in the Texas Department of Criminal Justice for

a term of not more than five years; and

(2) a fine not to exceed $5,000.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 252.006. FRAUDULENTLY INDUCING ISSUANCE OF BILL OF LADING.

(a) A person may not, with intent to defraud, induce an agent of

a common carrier to:

(1) issue to the person a bill of lading; or

(2) materially misrepresent in a bill of lading issued on behalf

of the common carrier the quantity of goods described in the bill

of lading.

(b) A person who violates this section commits an offense. An

offense under this section is a felony punishable by imprisonment

in the Texas Department of Criminal Justice for a term of not

more than five years or less than two years.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 252.007. FRAUDULENTLY NEGOTIATING OR TRANSFERRING BILL OF

LADING. (a) A person may not, with intent to defraud, negotiate

or transfer a bill of lading that:

(1) is issued in violation of Chapter 7; or

(2) contains a false, material statement of fact.

(b) A person who violates this section commits an offense. An

offense under this section is a felony punishable by imprisonment

in the Texas Department of Criminal Justice for a term of not

more than 10 years.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 253. PROTESTED OUT-OF-STATE DRAFTS

BUSINESS AND COMMERCE CODE

TITLE 7. RECEIPTS, DOCUMENTS OF TITLE, AND OTHER INSTRUMENTS

CHAPTER 253. PROTESTED OUT-OF-STATE DRAFTS

Sec. 253.001. DAMAGES ON PROTESTED OUT-OF-STATE DRAFTS. The

holder of a protested draft is entitled to damages in an amount

equal to 10 percent of the amount of the draft, plus interest and

the costs of suit, if:

(1) the draft was drawn by a merchant in this state on the

merchant's agent or factor outside this state; and

(2) the drawer's or indorser's liability on the draft has been

fixed.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 254. NOTE OR LIEN IDENTIFYING A PATENT RIGHT

BUSINESS AND COMMERCE CODE

TITLE 7. RECEIPTS, DOCUMENTS OF TITLE, AND OTHER INSTRUMENTS

CHAPTER 254. NOTE OR LIEN IDENTIFYING A PATENT RIGHT

Sec. 254.001. IDENTIFICATION OF PATENT RIGHT. (a) A note or

lien evidencing or securing the purchase price for a patent right

or patent right territory must contain on the face of the note or

lien a statement that the note or lien was given for a patent

right or patent right territory.

(b) The statement required by Subsection (a):

(1) is notice to a subsequent purchaser of the note or lien of

all equities between the original parties to the note or lien;

and

(2) subjects a subsequent holder of the note or lien to all

defenses available against the original parties to the note or

lien.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 254.002. FAILURE TO IDENTIFY PATENT RIGHT; CRIMINAL

PENALTY. (a) A person selling a patent right or patent right

territory may not take a note or lien evidencing or securing the

purchase price for the patent right or patent right territory

without placing on the face of the note or lien the statement

required by Section 254.001(a).

(b) A person who violates this section commits an offense. An

offense under this section is a misdemeanor punishable by a fine

of not less than $25 or more than $200.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.






TITLE 8. SECURITY INSTRUMENTS

CHAPTER 261. UTILITY SECURITY INSTRUMENTS

BUSINESS AND COMMERCE CODE

TITLE 8. SECURITY INSTRUMENTS

CHAPTER 261. UTILITY SECURITY INSTRUMENTS

Sec. 261.001. DEFINITIONS. (a) In this chapter:

(1) "Utility" means a person engaged in this state in:

(A) generating, transmitting, or distributing and selling

electric power;

(B) transporting, distributing, and selling, through a local

distribution system, natural or other gas for domestic,

commercial, industrial, or other use;

(C) owning or operating a pipeline to transmit or sell natural

or other gas, natural gas liquids, crude oil, or petroleum

products to another pipeline company or to a refinery, local

distribution system, municipality, or industrial consumer;

(D) providing telephone or telegraph service to others;

(E) producing, transmitting, or distributing and selling steam

or water;

(F) operating a railroad; or

(G) providing sewer service to others.

(2) "Utility security instrument" means:

(A) a mortgage, deed of trust, security agreement, or other

instrument executed to secure payment of a bond, note, or other

obligation of a utility; or

(B) an instrument that supplements or amends an instrument

described by Paragraph (A), including a signed copy of the

instrument.

(b) The definitions in Chapters 1 and 9 apply to this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 261.002. ACT CONSTITUTING FILING. For purposes of this

chapter, a utility security instrument is filed when it is

deposited for filing with the secretary of state.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 261.003. APPLICABILITY OF CHAPTER. A utility is subject to

the requirements and entitled to the benefits of this chapter:

(1) only if the utility files with the secretary of state a

utility security instrument that states conspicuously on its

title page: "This Instrument Grants A Security Interest By A

Utility"; and

(2) only with respect to collateral covered by a utility

security instrument filed by the utility in accordance with

Subdivision (1).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 261.004. FILING UTILITY SECURITY INSTRUMENT WITH SECRETARY

OF STATE: PERFECTION AND NOTICE. (a) Subject to Subsection (b),

the filing with the secretary of state of a utility security

instrument executed by a utility and described by Section

261.003(1) and payment of the filing fee prescribed by Section

261.008:

(1) constitute perfection of a security interest created by the

instrument in any personal property:

(A) in which a security interest may be perfected by filing

under Chapter 9, including any goods that are or will become a

fixture;

(B) that is located in this state; and

(C) that was owned by the utility when the instrument was

executed or is to be acquired by the utility after the instrument

is executed;

(2) if the instrument is proven, acknowledged, or certified as

otherwise required by law for the recording of real property

mortgages, serve as notice to all persons of the existence of the

instrument and the security interest granted by the instrument in

any real property, or in any fixture on or to be placed on the

property, that:

(A) is located in this state; and

(B) was owned by the utility when the instrument was executed or

is to be acquired by the utility after the instrument is

executed; and

(3) result in priority of the secured party reflected on the

utility security instrument and assignees under Section 261.012

over the rights of a lien creditor, as defined by Section 9.102,

for so long as the lien is recorded on the utility security

instrument.

(b) For perfection or notice under Subsection (a) to be

effective as to a particular item of property, the filed utility

security instrument must:

(1) identify the property by type, character, or description if

the property is presently owned personal property, including a

fixture, and for that purpose any description of personal

property or real property is sufficient, regardless of whether

specific, if it reasonably identifies what is described;

(2) provide a description of the property if the property is

presently owned real property; or

(3) if the property is to be acquired after the instrument is

executed, state conspicuously on its title page: "This

Instrument Contains After-Acquired Property Provisions."

(c) A filing under this section satisfies any requirement of:

(1) a filing of the utility security instrument or a financing

statement in the office of a county clerk if that filing would

otherwise be necessary to perfect a security interest; and

(2) a recording of the utility security instrument in the office

of a county clerk if that recording would otherwise make the

instrument effective as to all creditors and subsequent

purchasers for valuable consideration without notice.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

814, Sec. 1, eff. June 19, 2009.

Sec. 261.005. DURATION OF PERFECTION AND NOTICE. The perfection

and notice provided by the filing of a utility security

instrument under Section 261.004 take effect on the date of

filing and remain in effect without any renewal, refiling, or

continuation statement until the interest granted as security is

released by the filing of a termination statement, or a release

of all or a part of the property, signed by the secured party.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 261.006. PRIORITIES AND REMEDIES APPLICABLE TO CERTAIN

PERFECTED SECURITY INTERESTS. The provisions of Chapter 9

relating to priorities and remedies apply to security interests

in personal property, including fixtures, perfected under Section

261.004.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 261.007. NOTICE OF NAME CHANGE, MERGER, OR CONSOLIDATION.

(a) A utility that changes its name or merges or consolidates

after filing a utility security instrument under Section 261.004

shall promptly file with the secretary of state a written

statement of the name change, merger, or consolidation. The

written statement must:

(1) be signed by the secured party and the utility;

(2) identify the appropriate utility security instrument by file

number; and

(3) state the name of the utility after the name change, merger,

or consolidation.

(b) Unless a written statement is filed under Subsection (a) not

later than four months after the effective date of the name

change, merger, or consolidations, the filing of a utility

security instrument before the name change, merger, or

consolidation does not constitute perfection or serve as notice

under Section 261.004 of a security interest in property acquired

by the utility more than four months after the name change,

merger, or consolidation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 261.008. ENDORSEMENT AND FILING BY SECRETARY OF STATE;

FEES. (a) The secretary of state shall endorse on a utility

security instrument and any statement of name change, merger, or

consolidation filed with the secretary of state:

(1) the day and hour of receipt; and

(2) the assigned file number.

(b) In the absence of other evidence, an endorsement under

Subsection (a) is conclusive proof of the time and fact of

filing.

(c) The secretary of state shall file in adequate filing devices

and retain in the secretary of state's office all utility

security instruments and statements of name change, merger, or

consolidation filed with the secretary of state.

(d) The secretary of state shall charge a $25 fee to:

(1) file and index:

(A) a utility security instrument;

(B) an instrument that supplements or amends a utility security

instrument; or

(C) a statement of name change, merger, or consolidation; and

(2) stamp a copy of a document described by Subdivision (1),

provided by the secured party or the utility, to indicate the

date and place of filing.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 261.009. CERTIFICATE OF FILING; FEE. (a) On request of

any person, the secretary of state shall issue a certificate

that:

(1) indicates whether on the date and hour stated in the

request, there is on file any presently effective utility

security instrument naming a particular utility; and

(2) if there is, states:

(A) the date and hour the utility security instrument was filed;

and

(B) the names and addresses of each secured party.

(b) The amount of the fee for a certificate under this section

is the same as the amount of the fee provided by Section

9.525(d).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

547, Sec. 4, eff. September 1, 2009.

Sec. 261.010. COPY OF FILED UTILITY SECURITY INSTRUMENT; FEE.

(a) On request and payment of the fee prescribed by Subsection

(b), the secretary of state shall provide a person with a copy of

any filed utility security instrument.

(b) The fee for a copy under this section is in the amount

provided by Section 405.031, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

547, Sec. 5, eff. September 1, 2009.

Sec. 261.011. NOTICE OF UTILITY SECURITY INSTRUMENT AFFECTING

REAL PROPERTY. (a) If a utility security instrument filed with

the secretary of state under Section 261.004 grants a security

interest in real property owned by the utility, a notice of

utility security instrument affecting real property must be

recorded in the office of the county clerk in the county in which

the real property is located. The notice must state:

(1) the name of the utility that executed the utility security

instrument;

(2) that a utility security instrument affecting real property

in the county has been executed by the utility; and

(3) that the utility security instrument was filed, and other

security instruments may be on file, with the secretary of state.

(b) A notice recorded under Subsection (a) is sufficient to

provide notice of any other security instrument filed with the

secretary of state that:

(1) was executed by the utility; and

(2) grants a security interest in any real property located in

the county in which the notice was recorded or in any fixture on

the property.

(c) The county clerk shall record and index a notice described

by Subsection (a) in the same records and indices as the clerk

records and indexes mortgages on real property.

(d) The county clerk shall maintain a separate index of utility

security instruments and continuation statements recorded under

prior law.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 261.012. ASSIGNMENT OF SECURITY INTEREST. (a) A secured

party may assign a security interest recorded under Section

261.004 without making any filing or giving any notice under this

chapter. The security interest assigned remains valid and

perfected and retains its priority, securing the obligation

assigned to the assignee, against transferees from and creditors

of the debtor utility, including lien creditors, as defined by

Section 9.102.

(b) An assignee or assignor may, but need not to retain the

validity, perfection, and priority of the security interest

assigned, as evidence of the assignment of the security interest

recorded under Section 261.004, apply to the secretary of state

for the assignee to be reflected as secured party on the utility

security instrument and notify the debtor utility of the

assignment. Failure to make application under this section or

notify a debtor utility of an assignment does not create a cause

of action against the secured party reflected on the utility

security instrument, the assignor, or the assignee or affect the

continuation of the perfected status of the assigned security

interest in favor of the assignee against transferees from and

creditors of the debtor utility, including lien creditors, as

defined by Section 9.102.

Added by Acts 2009, 81st Leg., R.S., Ch.

814, Sec. 2, eff. June 19, 2009.






TITLE 9. APPLICABILITY OF LAW TO COMMERCIAL TRANSACTIONS

CHAPTER 271. RIGHTS OF PARTIES TO CHOOSE LAW APPLICABLE TO CERTAIN TRANSACTIONS

BUSINESS AND COMMERCE CODE

TITLE 9. APPLICABILITY OF LAW TO COMMERCIAL TRANSACTIONS

CHAPTER 271. RIGHTS OF PARTIES TO CHOOSE LAW APPLICABLE

TO CERTAIN TRANSACTIONS

Sec. 271.001. DEFINITION. In this chapter, "qualified

transaction" means a transaction under which a party:

(1) pays or receives, or is obligated to pay or is entitled to

receive, consideration with an aggregate value of at least $1

million; or

(2) lends, advances, borrows, or receives, or is obligated to

lend or advance or is entitled to borrow or receive, money or

credit with an aggregate value of at least $1 million.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 271.002. SUBSTANTIALLY SIMILAR OR RELATED TRANSACTIONS.

For purposes of this chapter, two or more substantially similar

or related transactions are considered a single transaction if

the transactions:

(1) are entered into contemporaneously; and

(2) have at least one common party.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 271.003. CONFLICT-OF-LAWS RULES. For purposes of this

chapter, a reference to the law of a particular jurisdiction does

not include that jurisdiction's conflict-of-laws rules.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 271.004. DETERMINATION OF REASONABLE RELATION OF

TRANSACTION TO PARTICULAR JURISDICTION. (a) For purposes of

this chapter, a transaction bears a reasonable relation to a

particular jurisdiction if the transaction, the subject matter of

the transaction, or a party to the transaction is reasonably

related to that jurisdiction.

(b) A transaction bears a reasonable relation to a particular

jurisdiction if:

(1) a party to the transaction is a resident of that

jurisdiction;

(2) a party to the transaction has the party's place of business

or, if that party has more than one place of business, the

party's chief executive office or an office from which the party

conducts a substantial part of the negotiations relating to the

transaction, in that jurisdiction;

(3) all or part of the subject matter of the transaction is

located in that jurisdiction;

(4) a party to the transaction is required to perform in that

jurisdiction a substantial part of the party's obligations

relating to the transaction, such as delivering payments; or

(5) a substantial part of the negotiations relating to the

transaction occurred in that jurisdiction and an agreement

relating to the transaction was signed in that jurisdiction by a

party to the transaction.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 271.005. LAW GOVERNING ISSUE RELATING TO QUALIFIED

TRANSACTION. (a) Except as provided by Section 271.007,

271.008(b), 271.009, 271.010, or 271.011 or by Chapter 272, the

law of a particular jurisdiction governs an issue relating to a

qualified transaction if:

(1) the parties to the transaction agree in writing that the law

of that jurisdiction governs the issue, including the validity or

enforceability of an agreement relating to the transaction or a

provision of the agreement; and

(2) the transaction bears a reasonable relation to that

jurisdiction.

(b) The law of a particular jurisdiction governs an issue

described by this section regardless of whether the application

of that law is contrary to a fundamental or public policy of this

state or of any other jurisdiction.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 271.006. LAW GOVERNING INTERPRETATION OR CONSTRUCTION OF

AGREEMENT RELATING TO QUALIFIED TRANSACTION. Except as provided

by Section 271.008(b), 271.009, 271.010, or 271.011 and by

Chapter 272, if the parties to a qualified transaction agree in

writing that the law of a particular jurisdiction governs the

interpretation or construction of an agreement relating to the

transaction or a provision of the agreement, the law of that

jurisdiction governs that issue regardless of whether the

transaction bears a reasonable relation to that jurisdiction.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 271.007. LAW GOVERNING VALIDITY OR ENFORCEABILITY OF TERM

OF AGREEMENT RELATING TO QUALIFIED TRANSACTION. (a) Except as

provided by Section 271.008(b), 271.009, 271.010, or 271.011 or

by Chapter 272, this section applies if:

(1) the parties to a qualified transaction agree in writing that

the law of a particular jurisdiction governs the validity or

enforceability of an agreement relating to the transaction or a

provision of the agreement;

(2) the transaction bears a reasonable relation to that

jurisdiction; and

(3) a term of the agreement or of that provision is invalid or

unenforceable under the law of that jurisdiction but is valid or

enforceable under the law of the jurisdiction that has the most

significant relation to the transaction, the subject matter of

the transaction, and the parties.

(b) If this section applies:

(1) the law of the jurisdiction that has the most significant

relation to the transaction, the subject matter of the

transaction, and the parties governs the validity or

enforceability of a term described by Subsection (a)(3); and

(2) the law of the jurisdiction that the parties agree would

govern the validity or enforceability of the agreement or

provision governs the validity or enforceability of the other

terms of the agreement or provision.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 271.008. APPLICABILITY TO CERTAIN REAL PROPERTY

TRANSACTIONS; EXCEPTIONS. (a) Sections 271.004-271.007 apply to

the determination of the law that governs an issue relating to a

transaction involving real property other than a matter described

by Subsection (b), including the validity or enforceability of an

indebtedness incurred in consideration for the transfer of, or

the payment of which is secured by a lien on, real property.

(b) Sections 271.004-271.007 do not apply to the determination

of the law that governs:

(1) whether a transaction transfers or creates an interest in

real property for security purposes or otherwise;

(2) the nature of an interest in real property that is

transferred or created by a transaction;

(3) the method for foreclosure of a lien on real property;

(4) the nature of an interest in real property that results from

foreclosure; or

(5) the manner and effect of recording or failing to record

evidence of a transaction that transfers or creates an interest

in real property.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 271.009. EXCEPTION: MARRIAGE OR ADOPTION. Sections

271.004-271.007 do not apply to the determination of the law that

governs:

(1) the validity of a marriage or an adoption;

(2) whether a marriage has been terminated; or

(3) the effect of a marriage on property owned by a spouse at

the time of the marriage or acquired by either spouse during the

marriage.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 271.010. EXCEPTION: DECEDENT'S ESTATE. Sections

271.004-271.007 do not apply to the determination of the law that

governs:

(1) whether an instrument is a will;

(2) the rights of persons under a will; or

(3) the rights of persons in the absence of a will.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 271.011. EXCEPTION: OTHER STATUTE SPECIFYING GOVERNING

LAW. Sections 271.004-271.007 do not apply to the determination

of the law that governs an issue that another statute of this

state or a statute of the United States provides is governed by

the law of a particular jurisdiction.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 272. LAW APPLICABLE TO CERTAIN CONTRACTS FOR CONSTRUCTION OR REPAIR OF REAL PROPERTY IMPROVEMENTS

BUSINESS AND COMMERCE CODE

TITLE 9. APPLICABILITY OF LAW TO COMMERCIAL TRANSACTIONS

CHAPTER 272. LAW APPLICABLE TO CERTAIN CONTRACTS FOR CONSTRUCTION

OR REPAIR OF REAL PROPERTY IMPROVEMENTS

Sec. 272.001. VOIDABLE CONTRACT PROVISION. (a) This section

applies only to a contract that is principally for the

construction or repair of an improvement to real property located

in this state.

(b) If a contract contains a provision making the contract or

any conflict arising under the contract subject to another

state's law, litigation in the courts of another state, or

arbitration in another state, that provision is voidable by the

party obligated by the contract to perform the construction or

repair.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 272.002. CONTRACT PRINCIPALLY FOR CONSTRUCTION OR REPAIR OF

REAL PROPERTY IMPROVEMENTS. (a) For purposes of this chapter, a

contract is principally for the construction or repair of an

improvement to real property located in this state if the

contract obligates a party, as the party's principal obligation

under the contract, to provide labor or labor and materials as a

general contractor or subcontractor for the construction or

repair of an improvement to real property located in this state.

(b) For purposes of this chapter, a contract is not principally

for the construction or repair of an improvement to real property

located in this state if the contract:

(1) is a partnership agreement or other agreement governing an

entity or trust;

(2) provides for a loan or other extension of credit and the

party promising to construct or repair the improvement is doing

so as part of the party's agreements with the lender or other

person who extends credit; or

(3) is for the management of real property or improvements and

the obligation to construct or repair the improvement is part of

that management.

(c) Subsections (a) and (b) do not provide an exclusive list of

the situations in which a contract is or is not principally for

the construction or repair of an improvement to real property

located in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 273. LAW OR FORUM APPLICABLE TO CERTAIN CONTRACTS FOR DISPOSITION OF GOODS

BUSINESS AND COMMERCE CODE

TITLE 9. APPLICABILITY OF LAW TO COMMERCIAL TRANSACTIONS

CHAPTER 273. LAW OR FORUM APPLICABLE TO CERTAIN CONTRACTS FOR

DISPOSITION OF GOODS

Sec. 273.001. CONTRACTS SUBJECT TO CHAPTER. This chapter

applies to a contract only if:

(1) the contract is for the sale, lease, exchange, or other

disposition for value of goods for the price, rental, or other

consideration of $50,000 or less;

(2) any element of the contract's execution occurred in this

state;

(3) a party to the contract is:

(A) an individual resident of this state; or

(B) an association or corporation that is created under the laws

of this state or has its principal place of business in this

state; and

(4) Section 1.301 does not apply to the contract.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 273.002. NOTICE OF APPLICABLE LAW OR FORUM. If a contract

contains a provision making the contract or any conflict arising

under the contract subject to another state's laws, litigation in

the courts of another state, or arbitration in another state,

that provision must be set out conspicuously in print, type, or

other form of writing that is boldfaced, capitalized, underlined,

or otherwise set out in such a manner that a reasonable person

against whom the provision may operate would notice the

provision.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 273.003. FAILURE TO PROVIDE NOTICE. A contract provision

that does not comply with Section 273.002 is voidable by a party

against whom the provision is sought to be enforced.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 274. LAW APPLICABLE TO CONTRACT MADE OVER INTERNET

BUSINESS AND COMMERCE CODE

TITLE 9. APPLICABILITY OF LAW TO COMMERCIAL TRANSACTIONS

CHAPTER 274. LAW APPLICABLE TO CONTRACT MADE OVER INTERNET

Sec. 274.001. DEFINITION. In this chapter, "Internet" means the

largest nonproprietary nonprofit cooperative public computer

network, popularly known as the Internet.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 274.002. APPLICABILITY OF CHAPTER; EXCEPTION. (a) Except

as provided by Subsection (b), this chapter applies only to a

contract made solely over the Internet between a person located

in this state and a person located outside this state who does

not maintain an office or agent in this state for transacting

business in this state.

(b) This chapter does not apply to a contract to which Chapter

271 applies.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 274.003. STATE LAW GOVERNING CONTRACT; BURDEN OF PROOF.

(a) A contract is governed by the law of this state unless each

party to the contract who is located in this state:

(1) is given notice that the law of the state in which another

party to the contract is located applies to the contract; and

(2) agrees to the application of that state's law.

(b) A person asserting that the law of another state governs a

contract has the burden of proving that notice was given and

agreement was obtained as specified by Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 274.004. APPLICABILITY OF OTHER LAW TO CONTRACT. Section

1.031 and Chapter 273 do not apply to a contract to which this

chapter applies.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.






TITLE 10. USE OF TELECOMMUNICATIONS

CHAPTER 301. TELEPHONE SOLICITATION PRACTICES

BUSINESS AND COMMERCE CODE

TITLE 10. USE OF TELECOMMUNICATIONS

SUBTITLE A. TELEPHONES

CHAPTER 301. TELEPHONE SOLICITATION PRACTICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 301.001. DEFINITIONS. In this chapter:

(1) "Automated dial announcing device" means automated equipment

used for telephone solicitation or collection that can:

(A) store telephone numbers to be called or produce numbers to

be called through use of a random or sequential number generator;

and

(B) convey, alone or in conjunction with other equipment, a

prerecorded or synthesized voice message to the number called

without the use of a live operator.

(2) "Consumer" means a person who is solicited to purchase,

lease, or receive a consumer good or service.

(3) "Consumer good or service" means:

(A) real property or tangible or intangible personal property

that is normally used for personal, family, or household

purposes, including:

(i) personal property intended to be attached to or installed in

any real property;

(ii) a cemetery lot; and

(iii) a time-share estate; or

(B) a service related to real or personal property.

(4) "Consumer telephone call" means an unsolicited call made to

a residential telephone number by a telephone solicitor to:

(A) solicit a sale of a consumer good or service;

(B) solicit an extension of credit for a consumer good or

service; or

(C) obtain information that will or may be used to directly

solicit a sale of a consumer good or service or to extend credit

for the sale.

(5) "Telephone solicitor" means a person who makes or causes to

be made a consumer telephone call, including a call made by an

automated dial announcing device.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER B. PERMITTED AND PROHIBITED PRACTICES

Sec. 301.051. TELEPHONE SOLICITATION REQUIREMENTS. (a) This

section does not apply to a consumer telephone call made:

(1) in response to the express request of the consumer;

(2) primarily in connection with an existing debt or contract

for which payment or performance has not been completed at the

time of the call; or

(3) to a consumer with whom the telephone solicitor has a prior

or existing business relationship.

(b) A telephone solicitor may not make a consumer telephone call

to a consumer unless:

(1) the telephone solicitor, immediately after making contact

with the consumer to whom the call is made, identifies:

(A) himself or herself by name;

(B) the business on whose behalf the telephone solicitor is

calling; and

(C) the purpose of the call;

(2) the telephone solicitor makes the call after 12 noon and

before 9 p.m. on a Sunday or after 9 a.m. and before 9 p.m. on a

weekday or a Saturday; and

(3) for those calls in which an automated dial announcing device

is used, the device disconnects the consumer's telephone line

within the period specified by Section 55.126, Utilities Code,

after either the telephone solicitor or the consumer terminates

the call.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 301.052. CHARGES TO CONSUMER'S CREDIT CARD ACCOUNT. A

person who sells consumer goods or services through the use of a

telephone solicitor may not make or submit a charge to a

consumer's credit card account unless the seller:

(1) provides that:

(A) the consumer may receive a full refund for returning

undamaged and unused goods or canceling services by providing

notice to the seller not later than the seventh day after the

date the consumer receives the goods or services; and

(B) the seller will process:

(i) a refund not later than the 30th day after the date the

seller receives the returned goods from the consumer; or

(ii) a full refund not later than the 30th day after the date

the consumer cancels an order for the purchase of services not

performed or a pro rata refund for any services not yet performed

for the consumer;

(2) provides to the consumer a written contract fully describing

the goods or services being offered, the total price to be

charged, the name, address, and business telephone number of the

seller, and any terms affecting the sale and receives from the

consumer a signed copy of the contract; or

(3) is an organization that qualifies for an exemption from

federal income taxation under Section 501(c)(3), Internal Revenue

Code of 1986, and has obtained that exemption from the Internal

Revenue Service.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER C. ENFORCEMENT

Sec. 301.101. INVESTIGATION BY ATTORNEY GENERAL'S OFFICE. The

attorney general's office shall investigate a complaint relating

to a violation of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 301.102. INJUNCTIVE RELIEF. (a) The attorney general's

office may petition a district court for a temporary restraining

order to restrain a continuing violation of this chapter.

(b) A district court, on petition of the attorney general's

office and on finding that a person is violating this chapter,

may:

(1) issue an injunction prohibiting the person from continuing

the violation; or

(2) grant any other injunctive relief warranted by the facts.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 301.103. CIVIL PENALTY; RESTITUTION. (a) A person who

knowingly violates this chapter is liable for a civil penalty of

not more than $10,000 for each violation.

(b) In addition to bringing an action for injunctive relief

under Section 301.102, the attorney general's office may seek

restitution and petition a district court for the assessment of a

civil penalty as provided by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 301.104. CIVIL ACTION. A consumer injured by a violation

of this chapter may bring an action for recovery of damages. The

damages awarded may not be less than the amount the consumer paid

the person who sold the consumer goods or services through the

use of the telephone solicitor, plus reasonable attorney's fees

and court costs.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 301.105. VENUE. Venue for an action brought under this

chapter is in:

(1) the county in which the consumer telephone call originated;

(2) the county in which the consumer telephone call was

received; or

(3) Travis County.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 302. REGULATION OF TELEPHONE SOLICITATION

BUSINESS AND COMMERCE CODE

TITLE 10. USE OF TELECOMMUNICATIONS

SUBTITLE A. TELEPHONES

CHAPTER 302. REGULATION OF TELEPHONE SOLICITATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 302.001. DEFINITIONS. In this chapter:

(1) "Item" means property or a service. The term includes a

coupon book to be used with a business.

(2) "Owner" means a person who has control of or is entitled to,

by ownership or other claim, at least 10 percent of a seller's

net income.

(3) "Purchaser" means a person who:

(A) is solicited to become or becomes obligated for the purchase

or rental of an item; or

(B) is offered an opportunity to claim or receive an item.

(4) "Salesperson" means a person who is employed or authorized

by a seller to make a telephone solicitation.

(5) "Seller" means a person who makes a telephone solicitation

on the person's own behalf.

(6) "Supervised financial institution" means a bank, trust

company, savings and loan association, credit union, industrial

loan company, personal property broker, consumer finance lender,

commercial finance lender, insurer, or other financial

institution that is subject to supervision by an official or

agency of this state or the United States.

(7) "Telephone solicitation" means a telephone call a seller or

salesperson initiates to induce a person to purchase, rent,

claim, or receive an item. The term includes a telephone call a

purchaser makes in response to a solicitation sent by mail or

made by any other means.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.002. MAKING TELEPHONE SOLICITATION. For purposes of

this chapter, a person makes a telephone solicitation if the

person effects or attempts to effect a telephone solicitation,

including a solicitation initiated by an automatic dialing

machine or a recorded message device.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.003. LIBERAL CONSTRUCTION AND APPLICATION. This

chapter shall be liberally construed and applied to promote its

underlying purpose to protect persons against false, misleading,

or deceptive practices in the telephone solicitation business.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.004. ATTEMPTED WAIVER VOID. An attempted waiver of a

provision of this chapter is void.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER B. EXEMPTIONS

Sec. 302.051. BURDEN OF PROOF. (a) In a civil proceeding in

which a violation of this chapter is alleged, a person who claims

an exemption from the application of this chapter has the burden

of proving the exemption.

(b) In a criminal proceeding in which a violation of this

chapter is alleged, a person who claims an exemption from the

application of this chapter as a defense to prosecution has the

burden of producing evidence to support the defense.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.052. EXEMPTIONS APPLY ONLY TO SELLERS; EXCEPTION.

Except as provided by Section 302.060, an exemption from the

application of this chapter applies only to a seller.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.053. EXEMPTION: PERSONS REGULATED BY OTHER LAW. This

chapter does not apply to:

(1) a person offering or selling a security that has been

qualified for sale under Section 7, The Securities Act (Article

581-7, Vernon's Texas Civil Statutes), or that is subject to an

exemption under Section 5 or 6 of that Act;

(2) a publicly traded corporation registered with the Securities

and Exchange Commission or the State Securities Board, or a

subsidiary or agent of the corporation;

(3) a person who holds a license issued under the Insurance Code

if the solicited transaction is governed by that code;

(4) a supervised financial institution or a parent, a

subsidiary, or an affiliate of a supervised financial

institution;

(5) a person whose business is regulated by the Public Utility

Commission of Texas or an affiliate of that person, except that

this chapter applies to such a person or affiliate only with

respect to one or more automated dial announcing devices;

(6) a person subject to the control or licensing regulations of

the Federal Communications Commission;

(7) a person selling a contractual plan regulated by the Federal

Trade Commission trade regulation on use of negative option plans

by sellers in commerce under 16 C.F.R. Part 425;

(8) a person subject to filing requirements under Chapter 1803,

Occupations Code; or

(9) a person who:

(A) is soliciting a transaction regulated by the Commodity

Futures Trading Commission; and

(B) is registered or holds a temporary license for the activity

described by Paragraph (A) with the Commodity Futures Trading

Commission under the Commodity Exchange Act (7 U.S.C. Section 1

et seq.), if the registration or license has not expired or been

suspended or revoked.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.054. EXEMPTION: PERSONS SELLING MEDIA SUBSCRIPTIONS,

CERTAIN MERCHANDISE, OR ITEMS FROM CERTAIN CATALOGS. This

chapter does not apply to:

(1) a person soliciting the sale of a subscription to:

(A) a daily or weekly newspaper of general circulation;

(B) a magazine or other periodical of general circulation; or

(C) a cable television service;

(2) a person selling merchandise under an arrangement in which

the seller periodically ships the merchandise to a consumer who

has consented in advance to receive the merchandise periodically;

or

(3) a person periodically issuing and delivering to purchasers

catalogs that each:

(A) include a written description or illustration and the sales

price of each item offered for sale;

(B) include at least 24 full pages of written material or

illustrations;

(C) are distributed in more than one state; and

(D) have an annual circulation of at least 250,000 customers.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.055. EXEMPTION: EDUCATIONAL AND NONPROFIT

ORGANIZATIONS. This chapter does not apply to an educational

institution or organization or a nonprofit organization exempt

from taxation under Section 501(c)(3), Internal Revenue Code of

1986.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.056. EXEMPTION: CERTAIN COMMERCIAL SALES. This

chapter does not apply to a sale in which the purchaser is a

business that intends to:

(1) resell the item purchased; or

(2) use the item purchased in a recycling, reuse,

remanufacturing, or manufacturing process.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.057. EXEMPTION: PERSON SOLICITING FOOD SALES. This

chapter does not apply to a person soliciting the sale of food.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.058. EXEMPTION: SOLICITATION OF FORMER OR CURRENT

CUSTOMERS. This chapter does not apply to:

(1) the solicitation of a contract for the maintenance or repair

of an item previously purchased from the person making the

solicitation or on whose behalf the solicitation is made; or

(2) a person who:

(A) is soliciting business from a former or current customer;

and

(B) has operated under the same business name for at least two

years.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.059. EXEMPTION: PERSONS WHO MAKE CERTAIN SALES

PRESENTATIONS OR MAKE SALES AT ESTABLISHED RETAIL LOCATIONS.

This chapter does not apply to:

(1) a person conducting a telephone solicitation who:

(A) does not intend to complete or obtain provisional acceptance

of a sale during the telephone solicitation;

(B) does not make a major sales presentation during the

telephone solicitation but arranges for a major sales

presentation to be made face-to-face at a later meeting between

the salesperson and the purchaser; and

(C) does not cause an individual to go to the purchaser to

collect payment for the purchase or to deliver an item purchased

directly following the telephone solicitation; or

(2) a person who for at least two years, under the same name as

that used in connection with the person's telemarketing

operations, has operated a retail establishment where consumer

goods are displayed and offered for sale continuously, if a

majority of the person's business involves buyers obtaining

services or products at the retail establishment.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.060. EXEMPTION: CERTAIN PERSONS PROVIDING TELEPHONE

SOLICITATION SERVICES PREDOMINANTLY FOR EXEMPT PERSONS. This

chapter does not apply to a person:

(1) who provides telephone solicitation services under contract

to a seller;

(2) who has been operating continuously for at least three years

under the same business name; and

(3) for whom at least 75 percent of the person's contracts are

performed on behalf of other persons exempt from the application

of this chapter under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.061. EXEMPTION: PERSONS CONDUCTING CERTAIN ISOLATED

TELEPHONE SOLICITATIONS. This chapter does not apply to a person

engaging in a telephone solicitation that:

(1) is an isolated transaction; and

(2) is not done in the course of a pattern of repeated

transactions of a similar nature.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER C. REGISTRATION

Sec. 302.101. REGISTRATION CERTIFICATE REQUIRED. (a) A seller

may not make a telephone solicitation from a location in this

state or to a purchaser located in this state unless the seller

holds a registration certificate for the business location from

which the telephone solicitation is made.

(b) A separate registration certificate is required for each

business location from which a telephone solicitation is made.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.102. FILING OF REGISTRATION STATEMENT; PUBLIC

INFORMATION. (a) To obtain a registration certificate, a seller

must file with the secretary of state a registration statement

that:

(1) is in the form prescribed by the secretary of state;

(2) contains the information required by Subchapter D;

(3) is verified by each principal of the seller; and

(4) specifies the date and location of verification.

(b) Information included in or attached to a registration

statement is public information.

(c) In this section, "principal" means an owner, an executive

officer of a corporation, a general partner of a partnership, a

sole proprietor, a trustee of a trust, or another individual with

similar supervisory functions with respect to any person.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.103. ISSUANCE OF REGISTRATION CERTIFICATE. (a) The

secretary of state shall issue a registration certificate and

mail the certificate to the seller when the secretary of state

receives:

(1) a completed registration statement required by Section

302.102;

(2) the filing fee prescribed by Section 302.106;

(3) the security required by Section 302.107; and

(4) the consent regarding service of process required by Section

302.108.

(b) If the seller uses a single registration statement to

register more than one business location, the secretary of state

shall:

(1) issue a registration certificate for each business location;

and

(2) mail all the certificates to the principal business location

shown on the registration statement.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.104. EFFECTIVE DATE OF REGISTRATION STATEMENT; RENEWAL.

(a) A registration statement takes effect on the date the

secretary of state issues the registration certificate and is

effective for one year.

(b) A registration statement may be renewed annually by:

(1) filing a renewal registration statement containing the

information required by Subchapter D; and

(2) paying the filing fee prescribed by Section 302.106.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.105. ADDENDA REQUIREMENTS. (a) For each quarter after

the effective date of a registration statement, the seller shall

file with the secretary of state an addendum providing the

required registration information for each salesperson who is

soliciting or has solicited on behalf of the seller during the

preceding quarter.

(b) A seller may comply with Subsection (a) by filing with the

secretary of state a copy of the "Employer's Quarterly Report"

for employee wages that the seller files with the Texas Workforce

Commission.

(c) In addition to filing the quarterly addendum, if a material

change in information submitted in a registration statement,

other than the information described by Subsection (a), occurs

before the date for renewal, a seller shall submit that

information to the secretary of state by filing an addendum.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.106. FILING FEE. The filing fee for a registration

statement is $200.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.107. SECURITY REQUIREMENTS. A registration statement

must be accompanied by security that:

(1) is in the amount of $10,000;

(2) is in the form of:

(A) a bond executed by a corporate security that:

(i) is approved by the secretary of state; and

(ii) holds a license to transact business in this state;

(B) an irrevocable letter of credit issued for the benefit of

the registrant by a supervised financial institution whose

deposits are insured by an agency of the federal government; or

(C) a certificate of deposit in a supervised financial

institution whose deposits are insured by an agency of the

federal government, the principal of which may be withdrawn only

on the order of the secretary of state; and

(3) is conditioned on the seller's compliance with this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.108. APPOINTMENT OF SECRETARY OF STATE AS AGENT FOR

SERVICE. (a) A seller shall file with the secretary of state,

in the form prescribed by the secretary of state, an irrevocable

consent appointing the secretary of state to act as the seller's

agent to receive service of process in a noncriminal action or

proceeding that may arise under this chapter against the seller

or the seller's successor, executor, or administrator if:

(1) an agent has not been named under Section 302.151(15);

(2) the agent named under Section 302.151(15) has resigned or

died and the name of a successor agent has not been submitted

under Section 302.105; or

(3) the agent named under Section 302.151(15) cannot with

reasonable diligence be found at the disclosed address.

(b) Service on the secretary of state under this section has the

same effect as service on the seller. Service on the secretary

of state may be made by:

(1) leaving a copy of the process in the office of the secretary

of state;

(2) promptly sending by first class mail a notice of the service

and a copy of the process to the seller's principal business

location at the last address on file with the secretary of state;

and

(3) filing the plaintiff's affidavit of compliance with this

section in the action or proceeding on or before the return date

of any process or within an additional period that the court

allows.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER D. DISCLOSURES REQUIRED IN REGISTRATION STATEMENT

Sec. 302.151. DISCLOSURE OF CERTAIN NAMES, ADDRESSES, TELEPHONE

NUMBERS, AND ORGANIZATIONAL INFORMATION. A registration

statement must contain:

(1) the seller's name and, if different from the seller's name,

the name under which the seller is transacting or intends to

transact business;

(2) the name of each parent and affiliated organization of the

seller that:

(A) will transact business with a purchaser relating to sales

solicited by the seller; or

(B) accepts responsibility for statements made by, or acts of,

the seller relating to sales solicited by the seller;

(3) the seller's:

(A) form of business; and

(B) place of organization;

(4) for a seller who is a corporation, a copy of the seller's

certificate of formation and bylaws;

(5) for a seller who is a partnership, a copy of the partnership

agreement;

(6) for a seller who is operating under an assumed business

name, the location where the assumed name has been registered;

(7) for any parent or affiliated organization disclosed under

Subdivision (2), the applicable information that is required of a

seller under Subdivisions (3) through (6);

(8) the complete street address of each location of the seller,

designating the principal location from which the seller will be

transacting business;

(9) if the principal business location of the seller is not in

this state, a designation of the seller's main location in this

state;

(10) a listing of each telephone number to be used by the seller

and the address where each telephone using the number is located;

(11) the name and title of each of the seller's officers,

directors, trustees, general and limited partners, and owners, as

applicable, and the name of each of those persons who has

management responsibilities in connection with the seller's

business activities;

(12) for each person whose name is disclosed under Subdivision

(11) and for each seller who is a sole proprietor:

(A) the complete address of the person's principal residence;

(B) the person's date of birth; and

(C) the number of and state that issued the person's driver's

license;

(13) the name and principal residence address of each person the

seller leaves in charge at each location from which the seller

transacts business in this state and the business location at

which each of those persons is or will be in charge;

(14) the name and principal residence address of each

salesperson who solicits on the seller's behalf or a copy of the

"Employer's Quarterly Report" for employee wages the seller files

with the Texas Workforce Commission and the name the salesperson

uses while soliciting;

(15) the name and address of the seller's agent in this state,

other than the secretary of state, who is authorized to receive

service of process; and

(16) the name and address of each financial institution with

which the seller makes banking or similar monetary transactions

and the identification number of each of the seller's accounts in

each institution.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.152. DISCLOSURE OF CERTAIN CONVICTIONS, PLEAS,

JUDGMENTS, ORDERS, BANKRUPTCIES, AND REORGANIZATIONS. (a) With

respect to the seller and each person identified under Section

302.151(11) or (13), a registration statement must identify each

person:

(1) who has been convicted of or pleaded nolo contendere to:

(A) an offense involving an alleged violation of this chapter;

or

(B) fraud, theft, embezzlement, fraudulent conversion, or

misappropriation of property;

(2) against whom a final judgment or order has been entered in a

civil or administrative action, including a stipulated judgment

or order, in which the complaint or petition alleged:

(A) acts constituting:

(i) a violation of this chapter; or

(ii) fraud, theft, embezzlement, fraudulent conversion, or

misappropriation of property;

(B) the use of false or misleading representations in an attempt

to sell or otherwise dispose of property; or

(C) the use of unfair, unlawful, or deceptive business

practices;

(3) who is subject to an injunction or restrictive court order

relating to business activity as the result of an action brought

by a federal, state, or local public agency, including an action

affecting a vocational license; or

(4) who, during the previous seven tax years:

(A) has filed in bankruptcy;

(B) has been adjudged a bankrupt;

(C) has been reorganized because of insolvency; or

(D) has been a principal, director, officer, trustee, or general

or limited partner of, or had management responsibilities for, a

corporation, partnership, joint venture, or other business entity

that has filed in bankruptcy, been adjudged a bankrupt, or been

reorganized because of insolvency while the person held that

position or on or before the first anniversary of the date on

which the person last held that position.

(b) For each person identified under Subsection (a)(1), (2), or

(3), the statement must disclose:

(1) the court that received the plea of nolo contendere or the

court or administrative agency that rendered the conviction,

judgment, or order;

(2) the docket number of the matter;

(3) the date the plea of nolo contendere was received or the

date of the conviction, judgment, or order; and

(4) the name of any government agency that brought the action

resulting in the plea or the conviction, judgment, or order.

(c) For each person identified under Subsection (a)(4), the

statement must disclose:

(1) the name and location of the person filing in bankruptcy,

adjudged a bankrupt, or reorganized because of insolvency;

(2) the date of the filing, judgment, or reorganization order;

(3) the court having jurisdiction; and

(4) the docket number of the matter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.153. DISCLOSURE OF CERTAIN SALES INFORMATION. (a) A

registration statement must be accompanied by:

(1) a description of the items the seller is offering for sale;

(2) a copy of all sales information and literature, including

scripts, outlines, instructions, and information regarding the

conduct of telephone solicitations, sample introductions, sample

closings, product information, and contest or premium-award

information, that the seller provides to salespersons or about

which the seller informs salespersons;

(3) a copy of all written material the seller sends to any

purchaser; and

(4) as applicable, the information and documents specified by

Subsections (b) through (h).

(b) If the seller represents or implies, or directs a

salesperson to represent or imply, to a purchaser that the

purchaser will receive a specific item, including a certificate

that the purchaser must redeem to obtain the item described in

the certificate, or one or more items from among designated

items, regardless of whether the items are designated as gifts,

premiums, bonuses, or prizes or otherwise, the registration

statement must be accompanied by:

(1) a list of the items described;

(2) the value of each item and the basis for the valuation;

(3) the price the seller paid for each item to the seller's

supplier and the name, address, and telephone number of each

item's supplier;

(4) all rules and terms a purchaser must meet to receive the

item; and

(5) if the purchaser will not receive all of the items

described by the seller:

(A) the manner in which the seller decides which item a

particular purchaser is to receive;

(B) for each item, the odds of a single purchaser receiving the

item; and

(C) the name and address of each purchaser who has received,

during the preceding 12 months, the item with the greatest value

and the item with the lowest odds of being received.

(c) If the seller is offering an item that the seller does not

manufacture or supply, the registration statement must be

accompanied by:

(1) the name, address, and telephone number of each of the

seller's suppliers;

(2) a description of each item provided by each supplier named

in Subdivision (1); and

(3) as applicable, the information and documents specified by

Subsections (d) through (g).

(d) If the seller is offering an item that the seller does not

manufacture or supply and the possession of the item is to be

retained by the seller or will not be transferred to the

purchaser until the purchaser has paid in full, the registration

statement must be accompanied by:

(1) the address of each location where the item will be kept;

(2) if the item is not kept on premises owned by the seller or

at an address registered under Section 302.151(8) or (9), the

name of the owner of the business at which the item will be kept;

and

(3) a copy of any contract or other document that evidences the

seller's right to store the item at the address designated under

Subdivision (2).

(e) If the seller is offering an item that the seller does not

manufacture or supply and the seller is not selling the item from

the seller's own inventory but purchases the item to fill an

order previously taken from a purchaser, the registration

statement must be accompanied by a copy of each contract or other

document that evidences the seller's ability to call on suppliers

to fill the seller's orders.

(f) If the seller is offering an item that the seller does not

manufacture or supply and the seller represents to purchasers

that the seller has insurance or a surety bond relating to a

purchaser's purchase of an item, the registration statement must

be accompanied by a copy of each insurance policy or bond.

(g) If the seller is offering an item that the seller does not

manufacture or supply and the seller makes a representation

regarding the post-purchase earning or profit potential of an

item, the registration statement must be accompanied by:

(1) data to substantiate the claims made; and

(2) if the representation relates to previous sales made by the

seller or a related entity, substantiating data based on the

experiences of at least 50 percent of purchasers of that

particular type of item from the seller or related entity during

the preceding six months, including:

(A) the period the seller or related entity has been selling the

particular type of item being offered;

(B) the number of purchasers of the item known to the seller or

related entity to have made at least the same earnings or profit

as those represented; and

(C) the percentage that the number disclosed under Paragraph (B)

represents of the total number of purchasers from the seller or

related entity of the particular type of item offered.

(h) If the seller is offering to sell an interest in an oil,

gas, or mineral field, well, or exploration site, the

registration statement must be accompanied by:

(1) any ownership interest of the seller in each field, well, or

site being offered for sale;

(2) the total number of interests to be sold in each field,

well, or site being offered for sale; and

(3) if, in selling an interest in any particular field, well, or

site, reference is made to an investigation of the field, well,

or site by the seller or anyone else:

(A) the name, business address, telephone number, and

professional credentials of the person who conducted the

investigation; and

(B) a copy of the report and other documents relating to the

investigation prepared by the person who conducted the

investigation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER E. ADDITIONAL INFORMATION FROM SELLER

Sec. 302.201. INFORMATION REQUIRED TO BE POSTED OR AVAILABLE AT

SELLER'S BUSINESS LOCATION. (a) A seller shall post the

registration certificate in a conspicuous place at the location

for which the certificate is issued.

(b) A seller shall post in close proximity to the registration

certificate the name of each individual in charge of the

location.

(c) A seller shall make available at each of the seller's

business locations a copy of the entire registration statement

and any addenda for inspection by a purchaser or by a

representative of a government agency.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.202. DISCLOSURES REQUIRED BEFORE PURCHASE. When a

telephone solicitation is made and before consummation of any

sales transaction, a seller shall provide to each purchaser:

(1) the complete street address of the location from which the

salesperson is calling the purchaser and, if different, the

complete street address of the seller's principal location;

(2) if the seller represents or implies that a purchaser will

receive without charge a specified item or one item from among

designated items, regardless of whether the items are designated

as gifts, premiums, bonuses, prizes, or otherwise:

(A) the information required to be filed by Sections

302.153(b)(4) and (5)(A) and (B), as appropriate; and

(B) the total number of individuals who have actually received

from the seller during the preceding 12 months the item having

the greatest value and the item with the smallest odds of being

received;

(3) if the seller is offering to sell an interest in an oil,

gas, or mineral field, well, or exploration site, the information

required by Section 302.153(h); and

(4) if the seller represents that an item is being offered at a

price below that usually charged for the item, the name of the

item's manufacturer.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.203. REFERENCE TO COMPLIANCE WITH STATUTE PROHIBITED.

A seller may not make or authorize the making of a reference to

the seller's compliance with this chapter to a purchaser.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER F. OFFENSES

Sec. 302.251. VIOLATION OF CERTAIN PROVISIONS. (a) A person

commits an offense if the person knowingly violates Section

302.101, 302.105, 302.201, 302.202, or 302.203. Each violation

constitutes a separate offense.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.252. ACTING AS SALESPERSON FOR UNREGISTERED SELLER.

(a) A person commits an offense if the person knowingly acts as

a salesperson on behalf of a seller who violates the registration

requirements of this chapter. Each violation constitutes a

separate offense.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.253. REQUEST FOR CREDIT CARD ACCOUNT NUMBER OR CHECKING

ACCOUNT NUMBER AFTER OFFER OF FREE ITEM. (a) A seller commits

an offense if the seller knowingly:

(1) represents or implies that a purchaser will receive an item

without charge, regardless of whether the item is designated as a

gift, premium, bonus, or prize or otherwise; and

(2) requests a credit card account number or checking account

number from the purchaser to charge to the credit card account or

debit from the checking account an amount as a condition

precedent to the purchaser's receipt of the item.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER G. ENFORCEMENT

Sec. 302.301. INJUNCTION. (a) The attorney general may bring

an action to enjoin a person from violating this chapter.

(b) The attorney general shall notify the defendant of the

alleged prohibited conduct not later than the seventh day before

the date the action is filed, except that notice is not required

if the attorney general intends to request that the court issue a

temporary restraining order.

(c) The attorney general is entitled to recover all reasonable

costs of prosecuting the action, including court costs and

investigation costs, deposition expenses, witness fees, and

attorney's fees.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.302. CIVIL PENALTIES. (a) A person who violates this

chapter is subject to a civil penalty of not more than $5,000 for

each violation.

(b) A person who violates an injunction issued under Section

302.301 is liable to this state for a civil penalty of not more

than:

(1) $25,000 for each violation of the injunction; and

(2) $50,000 for all violations of the injunction.

(c) The attorney general may bring an action to recover a civil

penalty under Subsection (b) in the court that issued the

original injunction.

(d) The party bringing the action also is entitled to recover

all reasonable costs of prosecuting the action, including court

costs and investigation costs, deposition expenses, witness fees,

and attorney's fees.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.303. DECEPTIVE TRADE PRACTICES. (a) A violation of

this chapter is a false, misleading, or deceptive act or practice

under Subchapter E, Chapter 17.

(b) A public or private right or remedy prescribed by Subchapter

E, Chapter 17, may be used to enforce this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 302.304. ACTION TO RECOVER AGAINST SECURITY. (a) A person

injured by a seller's bankruptcy or by a seller's breach of an

agreement entered into during a telephone solicitation may bring

an action to recover against the security required under Section

302.107.

(b) The liability of the surety on a bond provided under

Section 302.107 may not exceed the amount of the bond, regardless

of the number of claims filed or the aggregate amount claimed.

If the amount claimed exceeds the amount of the bond, the surety

shall deposit the amount of the bond with the secretary of state

for distribution to claimants entitled to recovery, and the

surety is then relieved of all liability under the bond.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 303. TELEPHONE SOLICITATION FOR CERTAIN LAW ENFORCEMENT-RELATED CHARITABLE ORGANIZATIONS

BUSINESS AND COMMERCE CODE

TITLE 10. USE OF TELECOMMUNICATIONS

SUBTITLE A. TELEPHONES

CHAPTER 303. TELEPHONE SOLICITATION FOR CERTAIN LAW

ENFORCEMENT-RELATED CHARITABLE ORGANIZATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 303.001. DEFINITIONS. In this chapter:

(1) "Commercial telephone solicitor" means a person whom a law

enforcement-related charitable organization retains to make a

telephone solicitation, directly or through another person under

the direction of the person retained. The term does not include

a bona fide officer, director, or employee of, or volunteer for,

a law enforcement-related charitable organization.

(2) "Contribution" means a promise to give or a gift of money or

other property, credit, financial assistance, or another thing of

any kind or value. The term does not include:

(A) volunteer services; or

(B) bona fide fees, dues, or assessments a member pays if

membership is not conferred solely as consideration for making a

contribution in response to a telephone solicitation.

(3) "Law enforcement-related charitable organization" means a

person who solicits a contribution and is or purports to be

established or operating for a charitable purpose relating to law

enforcement. The term includes a nongovernmental law enforcement

organization or publication and survivors of law enforcement

officers killed in the line of duty. The term does not include a

governmental law enforcement agency or organization.

(4) "Telephone solicitation" means the use of a telephone to

solicit another person to make a charitable contribution to a law

enforcement-related charitable organization.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 303.002. SOLICITATION GOVERNED BY CHAPTER. The telephone

solicitation of a contribution from a person in this state is

considered to be engaging in telephone solicitation in this state

regardless of where the solicitation originates.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 303.003. PUBLIC ACCESS TO CERTAIN DOCUMENTS AND

INFORMATION. (a) Except as provided by Subsection (b), a

document required to be filed with the attorney general under

this chapter is public information available to members of the

public under Chapter 552, Government Code.

(b) A document that identifies the donors to a law

enforcement-related charitable organization is confidential and

not subject to disclosure.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 303.004. RULES; PROCEDURES; FORMS. The attorney general

may adopt rules, procedures, and forms necessary to administer

and enforce this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER B. REGISTRATION AND BOND REQUIREMENTS

Sec. 303.051. RECORD OF ORGANIZATIONS. The attorney general

shall maintain:

(1) a register of law enforcement-related charitable

organizations subject to this chapter; and

(2) a registry of law enforcement-related charitable

organizations that submit to the attorney general a completed

registration statement containing the information required by

Section 303.052.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 303.052. FORM AND CONTENT OF REGISTRATION STATEMENT. A

registration statement under Section 303.051(2) must be submitted

on a form the attorney general prescribes or approves and must

contain:

(1) for each of the organization's offices, chapters, local

units, branches, and affiliates:

(A) the legal name and each assumed name;

(B) the mailing address and street address; and

(C) each telephone number and facsimile number;

(2) the organization's employer identification number;

(3) the name, title, address, and telephone number of:

(A) the organization's executive director or other chief

operating officer; and

(B) each of the organization's officers and directors;

(4) the name of each officer, director, or employee:

(A) whom the organization compensates or who has custody and

control of the organization's money; and

(B) who has been convicted of or pleaded nolo contendere to:

(i) a felony; or

(ii) a misdemeanor involving fraud or the theft,

misappropriation, misapplication, or misuse of another's

property;

(5) for each person listed under Subdivision (4), a statement

of:

(A) the offense; and

(B) the state, court, and date of each conviction or plea of

nolo contendere;

(6) if the organization is a corporation, the date and state of

incorporation;

(7) if the organization is not a corporation, the type of

organization and date established;

(8) the date the organization began transacting business in this

state;

(9) the name and address of the organization's registered agent

in this state;

(10) a statement of the organization's charitable purposes;

(11) a list of the programs for which funds are solicited;

(12) the day and month on which the organization's fiscal year

ends;

(13) a statement of whether the organization:

(A) is eligible to receive tax-deductible contributions under

Section 170, Internal Revenue Code of 1986; and

(B) has applied for or been granted tax-exempt status by the

Internal Revenue Service and, if so:

(i) the Internal Revenue Code of 1986 section on which the

application was based;

(ii) the application date;

(iii) the date the exemption was granted or denied; and

(iv) a statement of whether or when the tax exemption has ever

been denied, revoked, or modified;

(14) a statement that includes:

(A) the method of accounting used and the name, address, and

telephone number of each of the organization's accountants and

auditors;

(B) for the preceding 12 months:

(i) the total contributions received;

(ii) the total fund-raising costs, computed according to

generally accepted accounting principles;

(iii) if the organization retained a commercial telephone

solicitor:

(a) the name and address of each commercial telephone solicitor;

and

(b) a written confirmation from each commercial telephone

solicitor that it has complied with all state and local

registration laws; and

(iv) the amount paid to commercial telephone solicitors; and

(C) a statement that:

(i) the organization has attempted in good faith to comply with

each ordinance of a municipality or each order of a county in

this state regarding telephone solicitation that has been filed

with the attorney general; or

(ii) no ordinance or order described by Subparagraph (i)

applies;

(15) if the organization files a federal tax return, a copy of:

(A) the organization's most recently filed Internal Revenue

Service Form 990 and other federal tax returns;

(B) each supplement, amendment, and attachment to those returns;

and

(C) each request for an extension to file any of those returns;

(16) if the organization does not file a federal tax return:

(A) a statement of the reason a return is not filed; and

(B) the organization's most recent financial statements,

including audited financial statements, if any have been

prepared; and

(17) a sworn statement verifying that the information contained

in the registration statement and each attachment to the

registration statement is true, correct, and complete to the best

of the affiant's knowledge.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 303.053. INITIAL REGISTRATION STATEMENT. A law

enforcement-related charitable organization shall file the

organization's initial registration statement before the 10th

working day before the date the organization begins telephone

solicitation in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 303.054. EXPIRATION OF REGISTRATION; RENEWAL. (a) A law

enforcement-related charitable organization's registration

expires on the 15th day of the fifth month after the last day of

the organization's fiscal year.

(b) The organization shall file a renewal registration statement

on the form required under Section 303.052. The renewal

registration statement must include the organization's name and

employer identification number and any changes to information

previously submitted to the attorney general. For an item on

which there is no change from the previous year's registration

statement, "no change" may be indicated.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 303.055. FILING FEE. (a) An initial registration

statement must be accompanied by a filing fee not to exceed $50.

(b) A renewal registration statement must be accompanied by a

filing fee of $50.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 303.056. EXEMPTION: VOLUNTEER. A volunteer authorized to

solicit on behalf of a law enforcement-related charitable

organization is not required to register under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 303.057. REGISTRATION DOES NOT IMPLY ENDORSEMENT. (a)

Registration under this chapter does not imply endorsement by

this state or the attorney general.

(b) A law enforcement-related charitable organization may not

state or imply that registration under this chapter is

endorsement by this state or the attorney general.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 303.058. BOOKS AND RECORDS. (a) A law enforcement-related

charitable organization required to file a registration statement

shall maintain books and records of the organization's activities

in this state. The books and records must be maintained:

(1) in a form that enables the organization to accurately

provide the information required by this chapter; and

(2) until at least the third anniversary of the end of the

period to which the registration statement relates.

(b) On written request of authorized personnel of the attorney

general, the organization shall make the books and records

available for inspection and copying by authorized personnel:

(1) at the organization's principal place of business not later

than the 10th working day after the date of the request; or

(2) at another agreed place and time.

(c) The authority provided by this section is in addition to the

attorney general's other statutory or common law audit or

investigative authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 303.059. BOND. A commercial telephone solicitor shall post

with the secretary of state a surety bond that:

(1) is in the amount of $50,000; and

(2) is issued by a surety company authorized to transact

business in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER C. SOLICITATION PRACTICES

Sec. 303.101. DECEPTIVE ACT OR PRACTICE. A person may not

commit an unfair or deceptive act or practice in making a

telephone solicitation for a law enforcement-related charitable

organization.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 303.102. REPRESENTATION OF BENEFIT TO SURVIVORS. A person

may not represent to a person solicited that a contribution is to

be used to benefit the survivors of a law enforcement officer

killed in the line of duty unless:

(1) all of the contributions collected are used to benefit those

survivors; or

(2) the person solicited is informed in writing of the

percentage of the contribution that will directly benefit those

survivors.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 303.103. NOTICE OF DISPOSITION OF MONEY. (a) If less than

90 percent of the contributions collected by a law

enforcement-related charitable organization or commercial

telephone solicitor are paid to a law enforcement-related

charitable organization, the commercial telephone solicitor shall

notify each person solicited by telephone, before accepting a

contribution from the person, of:

(1) the percentage of the contributions that will be paid to the

organization for which the contributions are being solicited; and

(2) the percentage of the contributions that the solicitor will

retain.

(b) Information required to be disclosed under Subsection (a)

shall also be included on any written statement mailed to the

contributor.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 303.104. HOURS OF SOLICITATION. A law enforcement-related

charitable organization or commercial telephone solicitor may not

make a telephone solicitation call unless the call is made after

9 a.m. and before 7 p.m., Monday through Friday.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER D. VIOLATION; REMEDIES

Sec. 303.151. NOTIFICATION OF NONCOMPLIANCE. If a law

enforcement-related charitable organization does not file a

document required by this chapter, files an incomplete or

inaccurate document, or otherwise does not comply with this

chapter, the attorney general shall notify the organization of

the organization's noncompliance by first class mail sent to the

organization's last reported address.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 303.152. VIOLATIONS RELATING TO FILING OF DOCUMENTS. (a)

A law enforcement-related charitable organization violates this

chapter if the organization:

(1) does not file complete documents before the 31st day after

the date a notice under Section 303.151 is mailed; or

(2) with actual awareness files materially inaccurate documents.

(b) For purposes of Subsection (a)(2), actual awareness may be

inferred from an objective manifestation that indicates that a

person acted with actual awareness.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 303.153. REMEDIES. (a) The attorney general may bring an

action against a person who violates this chapter to:

(1) cancel or suspend the person's registration;

(2) obtain an injunction to restrain the person from continuing

the violation;

(3) restrain the person from transacting business in this state

while violating this chapter;

(4) impose a civil penalty of not more than $25,000 for each

violation; or

(5) both obtain an injunction and impose a civil penalty.

(b) A person who violates an injunction issued under this

section is liable to this state for a civil penalty of not less

than $100,000.

(c) In an action that the attorney general successfully

prosecutes under this chapter, the court may allow the attorney

general to recover civil penalties and the reasonable costs,

attorney's fees, and expenses, including investigative costs,

witness fees, and deposition expenses, incurred in bringing the

action.

(d) A remedy authorized by this chapter is in addition to any

other procedure or remedy provided by another statutory law or

common law.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 303.154. VENUE. An action under this chapter must be

brought in:

(1) Travis County;

(2) the county in which the law enforcement-related charitable

organization has its principal place of business or a fixed and

established place of business at the time the action is brought;

or

(3) the county in which solicitation occurred.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 304. TELEMARKETING

BUSINESS AND COMMERCE CODE

TITLE 10. USE OF TELECOMMUNICATIONS

SUBTITLE A. TELEPHONES

CHAPTER 304. TELEMARKETING

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 304.001. SHORT TITLE. This chapter may be cited as the

Texas Telemarketing Disclosure and Privacy Act.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.002. DEFINITIONS. In this chapter:

(1) "Caller identification service or device" means a service or

device designed to provide the user of the service or device with

the telephone number of an incoming telephone call.

(2) "Commission" means the Public Utility Commission of Texas.

(3) "Consumer good or service" means property of any kind that

is normally used for personal, family, or household purposes.

The term does not include a security, as defined by Section 4,

The Securities Act (Article 581-4, Vernon's Texas Civil

Statutes).

(4) "Established business relationship" means a relationship

that:

(A) is formed by a voluntary two-way communication between a

person and a consumer, regardless of whether consideration is

exchanged;

(B) pertains to a consumer good or service offered by the

person; and

(C) has not been terminated by either party.

(5) "Facsimile recording device" means a device capable of

receiving a facsimile transmission.

(6) "Facsimile solicitation" means a telemarketing call made by

a transmission to a facsimile recording device.

(7) "State licensee" means a person licensed by a state agency

under a law of this state that requires the person to obtain a

license as a condition of engaging in a profession or business.

(8) "Telemarketer" means a person who makes or causes to be made

a telemarketing call.

(9) "Telemarketing call" means an unsolicited telephone call

made to:

(A) solicit a sale of a consumer good or service;

(B) solicit an extension of credit for a consumer good or

service; or

(C) obtain information that may be used to solicit a sale of a

consumer good or service or to extend credit for the sale.

(10) "Telephone call" means a call or other transmission made to

or received at a telephone number, including:

(A) a call made by an automated telephone dialing system;

(B) a transmission to a facsimile recording device; and

(C) a call or other transmission, including a transmission of a

text or graphic message or of an image, to a mobile telephone

number serviced by a provider of commercial mobile service, as

defined by Section 332(d), Communications Act of 1934 (47 U.S.C.

Section 151 et seq.), as amended, Federal Communications

Commission rules, or the Omnibus Budget Reconciliation Act of

1993 (Pub. L. No. 103-66), as amended, except that the term does

not include a transmission made to a mobile telephone number as

part of an ad-based telephone service, in connection with which

the telephone service customer has agreed with the service

provider to receive the transmission.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.006(a), eff. September 1, 2009.

Sec. 304.003. MAKING TELEMARKETING CALL. For purposes of this

chapter, a person makes a telemarketing call if the person

effects a telemarketing call on the person's own behalf or on

behalf of another entity. A person makes a telemarketing call on

behalf of another entity if, as a result of the telemarketing

call, the other entity can:

(1) become entitled to receive money or other property of any

kind from a sale solicited during the call; or

(2) receive information obtained during the call to:

(A) extend or offer to extend to the person solicited credit for

a consumer good or service; or

(B) directly solicit a sale of a consumer good or service or

extend credit for the sale.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.004. INAPPLICABILITY OF CHAPTER TO CERTAIN CALLS. This

chapter does not apply to a call made:

(1) by a consumer:

(A) as the result of a solicitation by a seller or telemarketer;

or

(B) in response to general media advertising by a direct mail

solicitation that clearly, conspicuously, and truthfully makes

all disclosures required by federal or state law;

(2) in connection with:

(A) an established business relationship; or

(B) a business relationship that has been terminated, if the

call is made before the later of:

(i) the publication date of the first Texas no-call list in

which the consumer's telephone number appears; or

(ii) the first anniversary of the date of termination;

(3) between a telemarketer and a business, other than by a

facsimile solicitation, unless the business has informed the

telemarketer that the business does not wish to receive a

telemarketing call from the telemarketer;

(4) to collect a debt; or

(5) by a state licensee if:

(A) the call is not made by an automated telephone dialing

system;

(B) the solicited transaction is not completed until a

face-to-face sales presentation by the seller occurs and the

consumer is not required to pay or authorize payment until after

the presentation; and

(C) the consumer has not informed the telemarketer that the

consumer does not wish to receive a telemarketing call from the

telemarketer.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.005. LIBERAL CONSTRUCTION AND APPLICATION. This

chapter shall be liberally construed and applied to promote its

underlying purpose to protect the public against false,

misleading, abusive, or deceptive practices in the telemarketing

business.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.006. ATTEMPTED WAIVER VOID. An attempted waiver of a

provision of this chapter is void.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER B. TEXAS NO-CALL LIST

Sec. 304.051. MAINTENANCE OF TEXAS NO-CALL LIST. (a) The

commission shall provide for the operation of a database to

compile a list of names, zip codes, and telephone numbers of

consumers in this state who object to receiving telemarketing

calls or other unsolicited telephone calls.

(b) The Texas no-call list is a combined list consisting of the

name and telephone numbers of:

(1) each consumer in this state who has requested to be on that

list; and

(2) each person in the portion of the national do-not-call

registry maintained by the United States government that relates

to this state.

(c) The commission shall:

(1) make available an Internet website at which a person may

request that a telephone number be placed on the Texas no-call

list; and

(2) provide a toll-free telephone number and mailing address

that a person may call or write to obtain a copy of a form to

request placement of a telephone number on the Texas no-call

list.

(d) The Texas no-call list shall be updated and published on

January 1, April 1, July 1, and October 1 of each year.

(e) The commission may contract with a private vendor to

maintain the Texas no-call list if the vendor has maintained a

no-call list database containing the names and telephone numbers

of consumers who have previously requested to be added to a

no-call list. A contract under this subsection must require the

vendor to publish the Texas portion of the national no-call list

in an electronic format for any telemarketer who agrees to use

the Texas no-call list only to update the telemarketer's no-call

list to include those persons with whom the telemarketer does not

have an established business relationship.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.052. TELEMARKETING CALL TO TELEPHONE NUMBER ON LIST

PROHIBITED. A telemarketer may not make a telemarketing call to

a telephone number published on the Texas no-call list more than

60 days after the date the telephone number appears on the

current list.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.053. EXPIRATION, RENEWAL, AND DELETION OF ENTRY. (a)

An entry on the Texas no-call list expires on the third

anniversary of the date the entry is first published on the list.

An entry may be renewed for successive three-year periods.

(b) The telephone number of a consumer on the Texas no-call list

may be deleted from the list if:

(1) the consumer makes a written request; or

(2) the telephone number of the consumer is changed.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.054. FEE. (a) Except as provided by Subsection (b),

the commission may charge a person a reasonable amount not to

exceed $3 for a request to place a telephone number on the Texas

no-call list or to renew an entry on the list.

(b) The commission shall provide a method for placement or

renewal of an entry by use of the Internet at no charge.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.055. PUBLICATION IN TELEPHONE DIRECTORY. A private

for-profit publisher of a residential telephone directory that is

distributed to the public at minimal or no cost shall include in

the directory a prominently displayed Internet website address,

toll-free number, and mailing address established by the

commission through which a person may request placement of a

telephone number on the Texas no-call list or order a copy of the

form to make that request.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.056. PLACEMENT OF ENTRIES ON NATIONAL DO-NOT-CALL

REGISTRY. The commission or a person the commission designates

may:

(1) provide information on the Texas no-call list to the

administrator of the national do-not-call registry; and

(2) allow the names and telephone numbers on the Texas no-call

list to be placed on the national do-not-call registry.

(Bus.& Com. Code, Sec. 44.101(d).)

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.057. GENERAL RULEMAKING AUTHORITY. The commission may

adopt rules to administer this subchapter and Subchapter F, other

than Sections 304.254, 304.255, 304.256, and 304.258, as that

subchapter relates to the Texas no-call list.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.058. RULES REGARDING ISOLATED CALLS. The commission

shall adopt rules providing that a telemarketing call made to a

telephone number on the Texas no-call list is not a violation of

Section 304.052 if the telemarketing call:

(1) is an isolated occurrence; and

(2) is made by a person who has in place adequate procedures to

comply with this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.059. RULES REGARDING PUBLIC NOTICE. The commission

shall adopt rules requiring each local exchange telephone company

and each provider of commercial mobile service, as described by

Section 304.002(10)(C), that provides commercial mobile service

in this state to inform its customers of the requirements of this

subchapter and Sections 304.251, 304.252, 304.253, 304.257, and

304.259, as those sections relate to the Texas no-call list,

through:

(1) annual inserts in billing statements mailed to customers;

(2) notification:

(A) included in a customer's electronic bill;

(B) printed on a customer's paper bill;

(C) sent free of charge by messaging service to a customer's

mobile telephone number; or

(D) conspicuously published in the consumer information pages of

local telephone directories; or

(3) other appropriate means of notice.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.060. RULES REGARDING DISSEMINATION OF LIST. The

commission shall adopt rules providing for:

(1) the distribution of the Texas no-call list in formats,

including electronic formats, commonly used by persons making

telemarketing calls; and

(2) a fee for each distribution, not to exceed $75.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.061. EDUCATIONAL PROGRAMS. In addition to requiring

the notice under Section 304.059, the commission may conduct

educational programs designed to inform members of the public of

their rights and telemarketers of their obligations under this

subchapter and Sections 304.251, 304.252, 304.253, 304.257, and

304.259, as those sections relate to the Texas no-call list.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.062. ASSISTANCE OF DEPARTMENT OF INFORMATION RESOURCES.

On request of the commission, the Department of Information

Resources shall assist the commission in administering this

subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.063. ONLINE NOTICE. The commission shall include on

its Internet website a notice explaining the application of the

Texas no-call list to a call or other transmission, including a

transmission of a text or graphic message or of an image, to a

mobile telephone number.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.007(a), eff. September 1, 2009.

SUBCHAPTER C. FACSIMILE TRANSMISSIONS

Sec. 304.101. NOTICE IN FACSIMILE SOLICITATION. In addition to

complying with the technical and procedural standards established

by federal statutes or regulations regarding telephone facsimile

machines and transmissions, a person in this state who makes or

causes to be made a facsimile solicitation shall include in the

transmitted document or on a cover page to the document a

statement, in at least 12-point type, containing:

(1) the complete name of the person making the facsimile

solicitation and street address of the person's place of

business; and

(2) a toll-free or local exchange accessible telephone number of

the person that:

(A) is answered in the order in which calls are received by an

individual capable of responding to inquiries from recipients of

facsimile solicitations at all times after 9 a.m. and before 5

p.m. on each day except Saturday and Sunday; or

(B) automatically and immediately deletes the specified

telephone number of the recipient.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.102. ACKNOWLEDGMENT REQUIRED; TRANSMISSION PROHIBITED.

On receiving oral or written notice from the recipient of a

facsimile solicitation not to send any further facsimile

transmissions to one or more specified telephone numbers, the

person making the solicitation:

(1) shall within 24 hours after receiving the notice send the

recipient of the solicitation written acknowledgment of the

receipt; and

(2) other than a single transmission to comply with Subdivision

(1), may not make or cause to be made a transmission to a

telephone number specified by the recipient.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER D. CALLER IDENTIFICATION

Sec. 304.151. INTERFERENCE WITH CALLER IDENTIFICATION SERVICE OR

DEVICE PROHIBITED. (a) In making a telemarketing call, a

telemarketer may not block the identity of the telephone number

from which the call is made to evade a device designed to

identify a telephone caller.

(b) A telemarketer may not:

(1) interfere with or circumvent the capability of a caller

identification service or device to access or provide to the

recipient of the telemarketing call any information regarding the

call that the service or device is capable of providing; or

(2) fail to provide caller identification information in a

manner that is accessible by a caller identification service or

device, if the telemarketer is capable of providing the

information in that manner.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.152. EXCEPTION: USE OF CERTAIN SERVICE OR EQUIPMENT.

For purposes of Section 304.151, use of a telecommunications

service or telecommunications equipment that is incapable of

transmitting caller identification information does not of itself

constitute interference with or circumvention of the capability

of a caller identification service or device to access or provide

the information.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER E. REGULATORY REPORTS

Sec. 304.201. REPORT BY COMMISSION. (a) Before December 31 of

each even-numbered year, the commission shall submit a report to

the lieutenant governor and the speaker of the house of

representatives.

(b) The report must contain for the two-year period ending

August 31 of the year of the report:

(1) a statement of:

(A) the number of telephone numbers included on the Texas

no-call list;

(B) the number of no-call lists distributed; and

(C) the amount collected for requests to place telephone numbers

and renew entries on the list and for distribution of the list;

(2) a list of complaints the commission received concerning

activities regulated by this chapter, itemized by type;

(3) a summary of any enforcement efforts made by the commission;

and

(4) the commission's recommendations for any changes to this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.202. REPORT BY ATTORNEY GENERAL. (a) Before December

31 of each even-numbered year, the attorney general shall submit

a report to the lieutenant governor and the speaker of the house

of representatives.

(b) The report must contain for the two-year period ending

August 31 of the year of the report:

(1) a list of complaints the attorney general received

concerning activities regulated by this chapter, itemized by

type;

(2) a summary of any enforcement efforts made by the attorney

general; and

(3) the attorney general's recommendations for any changes to

this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER F. ENFORCEMENT

Sec. 304.251. ENFORCEMENT BY COMMISSION. (a) Except as

provided by Section 304.253, the commission shall receive and

investigate complaints concerning violations of Subchapters B, C,

and D and may impose an administrative penalty not to exceed

$1,000 for each violation.

(b) Notwithstanding Section 304.252, if a complaint alleges that

the person violating Subchapter B, C, or D is a

telecommunications provider, as defined by Section 51.002,

Utilities Code, the commission has exclusive jurisdiction over

the violation alleged in the complaint.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.252. ENFORCEMENT BY ATTORNEY GENERAL. (a) Except as

provided by Section 304.253, the attorney general may investigate

violations of Subchapters B, C, and D and file civil enforcement

actions seeking:

(1) a civil penalty in an amount not to exceed $1,000 for each

violation, except as provided by Subsection (b);

(2) injunctive relief; and

(3) attorney's fees.

(b) If the court finds the defendant wilfully or knowingly

violated Subchapter B, C, or D, the court may increase the amount

of the civil penalty to an amount not to exceed $3,000 for each

violation.

(c) A violation of Subchapter B, C, or D is subject to

enforcement action by the attorney general's consumer protection

division under Sections 17.47, 17.58, 17.60, and 17.61.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.253. ENFORCEMENT BY LICENSING AGENCY. (a) A state

agency that issues a license to a state licensee shall:

(1) receive and investigate complaints concerning violations of

Subchapters B and C by the state licensee; and

(2) may receive and investigate complaints concerning violations

of Subchapter D by the state licensee.

(b) The state agency may:

(1) impose an administrative penalty not to exceed $1,000 for

each violation;

(2) order restitution for any monetary damages of the

complainant in the case of a violation of Subchapter B or D; and

(3) suspend or revoke the state licensee's license, if the

agency finds that the licensee wilfully or knowingly violated

Subchapter B, C, or D.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.254. DETERMINATION OF AMOUNT OF ADMINISTRATIVE PENALTY.

The amount of an administrative penalty imposed under this

subchapter must be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) any history of previous violations;

(3) the amount necessary to deter a future violation;

(4) any effort to correct the violation; and

(5) any other matter that justice may require.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.255. STAY OF ADMINISTRATIVE PENALTY. (a) The

enforcement of an administrative penalty imposed under this

subchapter may be stayed during the time the order is under

judicial review if the person on whom the penalty is imposed pays

the penalty to the clerk of the court or files a supersedeas bond

with the court in the amount of the penalty.

(b) A person who cannot afford to pay the penalty or file the

bond may stay the enforcement by filing an affidavit in the

manner required by the Texas Rules of Civil Procedure for a party

who cannot afford to file security for costs, subject to the

right to contest the affidavit as provided by those rules.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.256. CONTESTED CASE. A proceeding to impose an

administrative penalty under this subchapter is a contested case

under Chapter 2001, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.257. PRIVATE ACTION: TELEMARKETING CALLS. (a) A

consumer on the Texas no-call list is presumed to be adversely

affected by a telemarketer who calls the consumer more than once.

The consumer may bring a civil action based on the second or a

subsequent violation of Subchapter B if:

(1) the consumer has notified the telemarketer of the alleged

violation;

(2) not later than the 30th day after the date of the call, the

consumer files with the commission, the attorney general, or a

state agency that licenses the person making the call a verified

complaint stating the relevant facts surrounding the violation;

and

(3) the commission, attorney general, or state agency receiving

the complaint does not initiate an administrative action or a

civil enforcement action, as appropriate, against the

telemarketer named in the complaint before the 121st day after

the date the complaint is filed.

(b) If the consumer brings an action based on a violation of

Section 304.052 and the court finds that the defendant wilfully

or knowingly violated that section, the court may award damages

in an amount not to exceed $500 for each violation.

(c) Section 304.251(b) does not affect the right of a consumer

to bring an action under Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.258. PRIVATE ACTION: FACSIMILE TRANSMISSION. (a) A

person may bring a civil action based on a violation of

Subchapter C:

(1) for damages in an amount equal to the greater of:

(A) the person's actual monetary loss from the violation; or

(B) $500 for each violation;

(2) to enjoin the violation; or

(3) for both damages and an injunction.

(b) If the court finds that the defendant wilfully or knowingly

violated Subchapter C, the court may increase the amount of the

damages awarded to an amount equal to not more than three times

the amount available under Subsection (a)(1).

(c) Section 304.251(b) does not affect the right of a consumer

to bring an action under Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 304.259. VENUE. (a) Venue for an action based on a

violation of Subchapter B or C is in:

(1) the county in which the telemarketing call was made or

received; or

(2) Travis County, if the action is brought by the commission,

the attorney general, or a state agency.

(b) Venue for an action under Subchapter D is in Travis County.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 305. TELEPHONIC COMMUNICATIONS MADE FOR PURPOSE OF SOLICITATION

BUSINESS AND COMMERCE CODE

TITLE 10. USE OF TELECOMMUNICATIONS

SUBTITLE A. TELEPHONES

CHAPTER 305. TELEPHONIC COMMUNICATIONS MADE FOR

PURPOSE OF SOLICITATION

SUBCHAPTER A. PROHIBITED COMMUNICATIONS MADE FOR

PURPOSE OF SOLICITATION

Sec. 305.001. PROHIBITED TELEPHONE CALLS. A person may not make

a telephone call or use an automatic dial announcing device to

make a telephone call for the purpose of making a sale if:

(1) the person making the call or using the device knows or

should have known that the called number is a mobile telephone

for which the called person will be charged for that specific

call; and

(2) the called person has not consented to the making of such a

call to the person calling or using the device or to the business

enterprise for which the person is calling or using the device.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 305.002. PROHIBITED FACSIMILE TRANSMISSIONS: CHARGE TO

RECIPIENT. A person may not make or cause to be made a

transmission for the purpose of a solicitation or sale to a

facsimile recording device or other telecopier for which the

person receiving the transmission will be charged for the

transmission, unless the person receiving the transmission has,

before the transmission, consented to the making of the

transmission.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 305.003. PROHIBITED FACSIMILE TRANSMISSIONS: HOURS OF

TRANSMISSION. A person may not make or cause to be made a

transmission for the purpose of a solicitation or sale to a

facsimile recording device after 11 p.m. and before 7 a.m.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER B. ENFORCEMENT

Sec. 305.051. INVESTIGATION. (a) On complaint of a called

person that a person has violated Section 305.001, 305.002, or

305.003, the county or district attorney of the county in which

the called person resides shall investigate the complaint and

file charges if appropriate.

(b) A telephone company serving the caller or called person is

not responsible for investigating a complaint or keeping records

relating to this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 305.052. CRIMINAL PENALTY. (a) A person who violates

Section 305.001, 305.002, or 305.003 commits an offense.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 305.053. CIVIL ACTION. (a) A person who receives a

communication that violates 47 U.S.C. Section 227, a regulation

adopted under that provision, or Subchapter A may bring an action

in this state against the person who originates the communication

for:

(1) an injunction;

(2) damages in the amount provided by this section; or

(3) both an injunction and damages.

(b) A plaintiff who prevails in an action for damages under this

section is entitled to the greater of:

(1) $500 for each violation; or

(2) the plaintiff's actual damages.

(c) If the court finds that the defendant committed the

violation knowingly or intentionally, the court may increase the

amount of the award of damages under Subsection (b) to not more

than the greater of:

(1) $1,500 for each violation; or

(2) three times the plaintiff's actual damages.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 306. PROTECTION OF CONSUMER TELEPHONE RECORDS

BUSINESS AND COMMERCE CODE

TITLE 10. USE OF TELECOMMUNICATIONS

SUBTITLE A. TELEPHONES

CHAPTER 306. PROTECTION OF CONSUMER TELEPHONE RECORDS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 306.001. DEFINITIONS. In this chapter:

(1) "Caller identification record" means a record that:

(A) is delivered electronically to the recipient of a telephone

call simultaneously with the reception of the call; and

(B) indicates the telephone number from which the telephone call

was made or other similar information regarding the call.

(2) "Telephone company" means a provider of commercial telephone

services, or a provider that bills for those services, regardless

of the technology used to provide that service, including

landline, radio, wireless, microwave, satellite, Voice over

Internet Protocol (VoIP), or other cable, broadband, or digital

technology.

(3) "Telephone record" means a written, electronic, or oral

record, other than a caller identification record collected and

retained by or on behalf of a customer, created by a telephone

company about a customer, that includes:

(A) the telephone number:

(i) dialed by a customer; or

(ii) of an incoming call made to a customer;

(B) the time a call was made to or by a customer;

(C) the duration of a call made to or by a customer; or

(D) the location from which a call was initiated or at which a

call was received by a customer.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.008(a), eff. September 1, 2009.

Sec. 306.002. NONAPPLICABILITY TO LAW ENFORCEMENT AGENCIES.

This chapter does not prohibit any lawfully authorized

investigative, protective, or intelligence activity of a law

enforcement agency of the United States, a state, or a political

subdivision of a state or of an intelligence agency of the United

States.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.008(a), eff. September 1, 2009.

Sec. 306.003. CONSTRUCTION OF CHAPTER. This chapter does not

apply to expand the obligations or duties of a telephone company

under federal or other state law to protect telephone records.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.008(a), eff. September 1, 2009.

Sec. 306.004. CONSISTENCY WITH FEDERAL LAW. This chapter may

not be construed in a manner that is inconsistent with 18 U.S.C.

Section 1038, 47 U.S.C. Section 222, or any other applicable

federal law or rule.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.008(a), eff. September 1, 2009.

SUBCHAPTER B. PROHIBITED CONDUCT OR ACTIVITY

Sec. 306.051. UNAUTHORIZED OR FRAUDULENT PROCUREMENT, SALE, OR

RECEIPT OF TELEPHONE RECORDS. (a) A person commits an offense

if the person:

(1) obtains, attempts to obtain, or conspires with another to

obtain a telephone record of a resident of this state without the

authorization of the resident to whom the record pertains by:

(A) making a statement the person knows to be false to an agent

of a telephone company;

(B) making a statement the person knows to be false to a

telephone company;

(C) fraudulently accessing the record through the telephone

company's Internet website; or

(D) providing to a telephone company a document that the person

knows:

(i) is fraudulent;

(ii) has been lost or stolen;

(iii) has been obtained by fraud; or

(iv) contains a false, fictitious, or fraudulent statement or

representation;

(2) asks another person to obtain a telephone record of a

resident of this state knowing that the record will be obtained

in a manner prohibited by this section;

(3) sells, transfers, or attempts to sell or transfer a

telephone record of a resident of this state without

authorization of the resident to whom the record pertains; or

(4) offers to obtain or offers to sell a telephone record that

has been or will be obtained without authorization from the

resident to whom the record pertains.

(b) An offense under this section is a Class A misdemeanor,

except that a fine shall not exceed $20,000.

(c) In addition to the penalties provided by Subsection (b), a

person convicted of an offense under this section may be required

to forfeit personal property used or intended to be used in

violation of this section.

(d) In addition to the penalties provided by Subsections (b) and

(c), a person convicted of an offense under this section shall be

ordered to pay to a resident whose telephone record was obtained

in a manner prohibited by this section an amount equal to the sum

of:

(1) the greater of the resident's financial loss, if proof of

the loss is submitted to the satisfaction of the court, or

$1,000; and

(2) the amount of any financial gain received by the person as

the direct result of the offense.

(e) An offense under this section may be prosecuted in:

(1) the county in which the customer whose telephone record is

the subject of the prosecution resided at the time of the

offense; or

(2) any county in which any part of the offense took place

regardless of whether the defendant was ever present in the

county.

(f) If venue lies in more than one county under Subsection (e),

a defendant may be prosecuted in only one county for the same

conduct.

(g) If conduct constituting an offense under this section also

constitutes an offense under another section of this code or of

any other law, including the Penal Code, the actor may be

prosecuted under either section or under both sections.

(h) This section does not create a private right of action.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.008(a), eff. September 1, 2009.

Sec. 306.052. EXCEPTIONS. Section 306.051 does not apply to:

(1) a person who acted pursuant to a valid court order, warrant,

subpoena, or civil investigative demand;

(2) a telephone company that disclosed a telephone record:

(A) the disclosure of which is otherwise authorized by law;

(B) reasonably believing the disclosure was necessary to:

(i) provide service to a customer;

(ii) protect an individual from fraudulent, abusive, or unlawful

use of a telephone record or telephone service; or

(iii) protect the rights or property of the company;

(C) to the National Center for Missing and Exploited Children in

connection with a report submitted under 42 U.S.C. Section 13032;

(D) for purposes of testing the company's security procedures or

systems for maintaining the confidentiality of customer

information;

(E) to a governmental entity, if the company reasonably believed

that an emergency involving danger of death or serious physical

injury to a person justified disclosure of the information;

(F) in connection with the sale or transfer of all or part of

the company's business, the purchase or acquisition of all or

part of another company's business, or the migration of a

customer from one telephone company to another telephone company;

(G) necessarily incident to the rendition of the service, to

initiate, render, bill, and collect the customer's charges, or to

protect the customer of those services and other carriers from

fraudulent, abusive, or unlawful use of, or subscription to, such

services; or

(H) while acting reasonably and in good faith, notwithstanding a

later determination that the action was not authorized; or

(3) a person or a telephone company that acted in connection

with the official duties of a 9-1-1 governmental entity or a

public agency solely for purposes of delivering or assisting in

the delivery of 9-1-1 emergency services and other emergency

services.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.008(a), eff. September 1, 2009.

Sec. 306.053. DECEPTIVE TRADE PRACTICE; ENFORCEMENT. A

violation of this chapter is a false, misleading, or deceptive

act or practice under Section 17.46 and is subject to action only

by the consumer protection division of the attorney general's

office as provided by Section 17.46(a).

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.008(a), eff. September 1, 2009.



CHAPTER 321. REGULATION OF CERTAIN ELECTRONIC MAIL

BUSINESS AND COMMERCE CODE

TITLE 10. USE OF TELECOMMUNICATIONS

SUBTITLE B. ELECTRONIC COMMUNICATIONS

CHAPTER 321. REGULATION OF CERTAIN ELECTRONIC MAIL

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 321.001. DEFINITIONS. In this chapter:

(1) "Commercial electronic mail message" means an electronic

mail message that advertises, offers for sale or lease, or

promotes any goods, services, business opportunity, property, or

other article, commodity, or thing of value.

(2) "Electronic mail" means a message, file, or other

information that is transmitted through a local, regional, or

global computer network, regardless of whether the message, file,

or information is viewed, stored for retrieval at a later time,

printed, or filtered by a computer program that is designed or

intended to filter or screen the message, file, or information.

(3) "Electronic mail service provider" means a person who:

(A) is authorized to transact business in this state;

(B) is an intermediary in transmitting or receiving electronic

mail; and

(C) provides to an end user of an electronic mail service the

ability to transmit or receive electronic mail.

(4) "Established business relationship" means a relationship

that:

(A) is formed by a voluntary two-way communication between a

person and another person, regardless of whether consideration is

exchanged;

(B) pertains to a product or service offered by one of the

persons; and

(C) has not been terminated by either person.

(5) "Obscene" has the meaning assigned by Section 43.21, Penal

Code.

(6) "Sender" means a person who initiates an electronic mail

message.

(7) "Sexual conduct" has the meaning assigned by Section 43.25,

Penal Code.

(8) "Unsolicited commercial electronic mail message" means a

commercial electronic mail message transmitted without the

consent of the recipient by a person with whom the recipient does

not have an established business relationship. The term does not

include electronic mail transmitted by an organization using

electronic mail to communicate exclusively with members,

employees, or contractors of the organization.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER B. PROHIBITED AND REQUIRED CONDUCT

Sec. 321.051. TRANSMISSION OF CERTAIN COMMERCIAL ELECTRONIC MAIL

MESSAGES PROHIBITED. (a) In this section, "Internet domain

name" means a globally unique, hierarchical reference to an

Internet host or service that is:

(1) assigned through a centralized Internet naming authority;

and

(2) composed of a series of character strings separated by

periods, with the right-most string specifying the top of the

hierarchy.

(b) A person may not intentionally transmit a commercial

electronic mail message that:

(1) is an unsolicited commercial electronic mail message and

falsifies the electronic mail transmission or routing

information;

(2) contains false, deceptive, or misleading information in the

subject line; or

(3) uses another person's Internet domain name without the other

person's consent.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 321.052. REQUIREMENT FOR TRANSMISSION OF UNSOLICITED

COMMERCIAL ELECTRONIC MAIL MESSAGES. (a) A person may not

intentionally take an action to transmit an unsolicited

commercial electronic mail message unless:

(1) "ADV:" appears first in the subject line of the message or,

if the message contains obscene material or material depicting

sexual conduct, "ADV: ADULT ADVERTISEMENT" appears first in the

subject line; and

(2) the sender or a person acting on behalf of the sender

provides a functioning return electronic mail address to which a

recipient of the message may, at no cost to the recipient, send a

reply requesting the removal of the recipient's electronic mail

address from the sender's electronic mail list.

(b) A sender shall remove a person's electronic mail address

from the sender's electronic mail list not later than the third

day after the date the sender receives a request for removal of

that address under Subsection (a)(2).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 321.053. SELLING OR PROVIDING CERTAIN ELECTRONIC MAIL

ADDRESSES PROHIBITED. A sender or a person acting on behalf of a

sender may not sell or otherwise provide to another the

electronic mail address of a person who requests the removal of

that address from the sender's electronic mail list as provided

by Section 321.052(a)(2), except as required by other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER C. ENFORCEMENT

Sec. 321.101. TRANSMISSION OF MESSAGE CONTAINING OBSCENE

MATERIAL OR MATERIAL DEPICTING SEXUAL CONDUCT; CRIMINAL PENALTY.

(a) A person commits an offense if the person intentionally

takes an action to transmit a message that contains obscene

material or material depicting sexual conduct in violation of

Section 321.052(a)(1).

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 321.102. VIOLATION OF CHAPTER: GENERAL CIVIL PENALTY AND

INJUNCTIVE RELIEF. (a) A person who violates this chapter is

liable to this state for a civil penalty in an amount not to

exceed the lesser of:

(1) $10 for each unlawful message or unlawful action; or

(2) $25,000 for each day an unlawful message is received or each

day an unlawful action is taken.

(b) The attorney general or a prosecuting attorney in the county

in which the violation occurs may:

(1) bring an action to recover the civil penalty; and

(2) obtain an injunction to prevent or restrain a violation of

this chapter.

(c) The attorney general or prosecuting attorney may recover

reasonable expenses incurred in recovering the civil penalty,

including court costs, reasonable attorney's fees, investigative

costs, witness fees, and deposition expenses.

(d) Subsection (a) does not apply to a violation of Section

321.107(a).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 321.103. VIOLATION OF CHAPTER: DECEPTIVE TRADE PRACTICE. A

violation of this chapter is a false, misleading, or deceptive

act or practice under Subchapter E, Chapter 17, and any public or

private right or remedy prescribed by that subchapter may be used

to enforce this chapter, except as provided by Section 321.109.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 321.104. VIOLATION OF CHAPTER: CIVIL ACTION FOR DAMAGES.

(a) A person injured by a violation of this chapter may bring an

action to recover:

(1) actual damages, including lost profits; or

(2) an amount described by Section 321.105 or 321.106, as

applicable.

(b) A person who prevails in the action is entitled to recover

reasonable attorney's fees and court costs.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 321.105. ALTERNATIVE RECOVERY FOR PERSONS OTHER THAN

ELECTRONIC MAIL SERVICE PROVIDERS. (a) In lieu of actual

damages, a person injured by a violation of this chapter arising

from the transmission of an unsolicited or commercial electronic

mail message may recover an amount equal to the lesser of:

(1) $10 for each unlawful message; or

(2) $25,000 for each day the unlawful message is received.

(b) Subsection (a) does not apply to a person who is an

electronic mail service provider.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 321.106. ALTERNATIVE RECOVERY FOR ELECTRONIC MAIL SERVICE

PROVIDERS. In lieu of actual damages, an electronic mail service

provider injured by a violation of this chapter arising from the

transmission of an unsolicited or commercial electronic mail

message may recover an amount equal to the greater of:

(1) $10 for each unlawful message; or

(2) $25,000 for each day the unlawful message is received.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 321.107. REQUIRED NOTICE OF CIVIL ACTION TO ATTORNEY

GENERAL; CIVIL PENALTY. (a) A person who brings an action under

Section 321.104 shall notify the attorney general of the action

by mailing a copy of the petition by registered or certified mail

not later than the 30th day after the date the petition is filed

and at least 10 days before the date set for a hearing on the

action.

(b) A person who violates Subsection (a) is liable to this state

for a civil penalty in an amount not to exceed $200 for each

violation. The attorney general may bring an action to recover

the civil penalty in the court in which the action under Section

321.104 was brought.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 321.108. INTERVENTION IN CIVIL ACTION BY ATTORNEY GENERAL.

The attorney general may intervene in an action brought under

Section 321.104 by:

(1) filing a notice of intervention with the court in which the

action is pending; and

(2) serving each party to the action with a copy of the notice

of intervention.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 321.109. CERTIFICATION AS CLASS ACTION PROHIBITED. A court

may not certify an action brought under this chapter as a class

action.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 321.110. PROTECTION OF SECRECY OR SECURITY. At the request

of a party to an action brought under this chapter, the court, in

the court's discretion, may conduct a legal proceeding in a

manner that protects:

(1) the secrecy and security of the computer, computer network,

computer data, computer program, and computer software involved

so as to prevent a possible recurrence of the same or a similar

act by another person; or

(2) any trade secret of a party to the action.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 321.111. IMMUNITY FROM LIABILITY: COMMERCIAL ELECTRONIC

MAIL MESSAGE TRANSMITTED BY ERROR OR ACCIDENT. A person may not

be held liable under this chapter for a commercial electronic

mail message that is transmitted as a result of an error or

accident.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 321.112. IMMUNITY FROM LIABILITY: TELECOMMUNICATIONS

UTILITIES AND ELECTRONIC MAIL SERVICE PROVIDERS. (a) In this

section, "telecommunications utility" has the meaning assigned by

Section 51.002, Utilities Code.

(b) A telecommunications utility or an electronic mail service

provider may not be held liable under Section 321.051 or 321.052

and is not subject to a penalty provided by this chapter.

(c) A person injured by a violation of this chapter does not

have a cause of action against a telecommunications utility or an

electronic mail service provider under this chapter solely

because the utility or service provider:

(1) is an intermediary between the sender, or a person acting on

behalf of the sender, and the recipient in the transmission of

electronic mail that violates this chapter;

(2) provides transmission, routing, relaying, handling, or

storing, through an automatic technical process, of an

unsolicited commercial electronic mail message through the

utility's or service provider's computer network or facilities;

or

(3) provides telecommunications services, information services,

or other services used in the transmission of an electronic mail

message that violates this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 321.113. QUALIFIED IMMUNITY FROM LIABILITY OF SENDERS. A

sender may not be held liable for the transmission of an

electronic mail message that violates this chapter if the sender:

(1) contracts in good faith with an electronic mail service

provider to transmit electronic mail messages for the sender; and

(2) has no reason to believe the electronic mail service

provider will transmit any of the sender's electronic mail

messages in violation of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 321.114. AUTHORITY TO BLOCK CERTAIN COMMERCIAL ELECTRONIC

MAIL MESSAGES; QUALIFIED IMMUNITY. (a) An electronic mail

service provider may on its own initiative block the receipt or

transmission through its service of any commercial electronic

mail message that the service provider reasonably believes is or

will be transmitted in violation of this chapter, if the service

provider:

(1) provides a process for the prompt, good faith resolution of

a dispute related to the blocking with the sender of the

commercial electronic mail message; and

(2) makes contact information for the resolution of the dispute

accessible to the public on the service provider's Internet

website.

(b) An electronic mail service provider who complies with

Subsection (a) may not be held liable for blocking the receipt or

transmission through its service of any commercial electronic

mail message that the service provider reasonably believes is or

will be transmitted in violation of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 322. UNIFORM ELECTRONIC TRANSACTIONS ACT

BUSINESS AND COMMERCE CODE

TITLE 10. USE OF TELECOMMUNICATIONS

SUBTITLE B. ELECTRONIC COMMUNICATIONS

CHAPTER 322. UNIFORM ELECTRONIC TRANSACTIONS ACT

Sec. 322.001. SHORT TITLE. This chapter may be cited as the

Uniform Electronic Transactions Act.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 322.002. DEFINITIONS. In this chapter:

(1) "Agreement" means the bargain of the parties in fact, as

found in their language or inferred from other circumstances and

from rules, regulations, and procedures given the effect of

agreements under laws otherwise applicable to a particular

transaction.

(2) "Automated transaction" means a transaction conducted or

performed, in whole or in part, by electronic means or electronic

records, in which the acts or records of one or both parties are

not reviewed by an individual in the ordinary course in forming a

contract, performing under an existing contract, or fulfilling an

obligation required by the transaction.

(3) "Computer program" means a set of statements or instructions

to be used directly or indirectly in an information processing

system in order to bring about a certain result.

(4) "Contract" means the total legal obligation resulting from

the parties' agreement as affected by this chapter and other

applicable law.

(5) "Electronic" means relating to technology having electrical,

digital, magnetic, wireless, optical, electromagnetic, or similar

capabilities.

(6) "Electronic agent" means a computer program or an electronic

or other automated means used independently to initiate an action

or respond to electronic records or performances in whole or in

part, without review or action by an individual.

(7) "Electronic record" means a record created, generated, sent,

communicated, received, or stored by electronic means.

(8) "Electronic signature" means an electronic sound, symbol, or

process attached to or logically associated with a record and

executed or adopted by a person with the intent to sign the

record.

(9) "Governmental agency" means an executive, legislative, or

judicial agency, department, board, commission, authority,

institution, or instrumentality of the federal government or of a

state or of a county, municipality, or other political

subdivision of a state.

(10) "Information" means data, text, images, sounds, codes,

computer programs, software, databases, or the like.

(11) "Information processing system" means an electronic system

for creating, generating, sending, receiving, storing,

displaying, or processing information.

(12) "Record" means information that is inscribed on a tangible

medium or that is stored in an electronic or other medium and is

retrievable in perceivable form.

(13) "Security procedure" means a procedure employed for the

purpose of verifying that an electronic signature, record, or

performance is that of a specific person or for detecting changes

or errors in the information in an electronic record. The term

includes a procedure that requires the use of algorithms or other

codes, identifying words or numbers, encryption, or callback or

other acknowledgment procedures.

(14) "State" means a state of the United States, the District of

Columbia, Puerto Rico, the United States Virgin Islands, or any

territory or insular possession subject to the jurisdiction of

the United States. The term includes an Indian tribe or band, or

Alaskan native village, which is recognized by federal law or

formally acknowledged by a state.

(15) "Transaction" means an action or set of actions occurring

between two or more persons relating to the conduct of business,

commercial, or governmental affairs.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 322.003. SCOPE. (a) Except as otherwise provided in

Subsection (b), this chapter applies to electronic records and

electronic signatures relating to a transaction.

(b) This chapter does not apply to a transaction to the extent

it is governed by:

(1) a law governing the creation and execution of wills,

codicils, or testamentary trusts; or

(2) the Uniform Commercial Code, other than Sections 1.107 and

1.206 and Chapters 2 and 2A.

(c) This chapter applies to an electronic record or electronic

signature otherwise excluded from the application of this chapter

under Subsection (b) when used for a transaction subject to a law

other than those specified in Subsection (b).

(d) A transaction subject to this chapter is also subject to

other applicable substantive law.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 322.004. PROSPECTIVE APPLICATION. This chapter applies to

any electronic record or electronic signature created, generated,

sent, communicated, received, or stored on or after January 1,

2002.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 322.005. USE OF ELECTRONIC RECORDS AND ELECTRONIC

SIGNATURES; VARIATION BY AGREEMENT. (a) This chapter does not

require a record or signature to be created, generated, sent,

communicated, received, stored, or otherwise processed or used by

electronic means or in electronic form.

(b) This chapter applies only to transactions between parties

each of which has agreed to conduct transactions by electronic

means. Whether the parties agree to conduct a transaction by

electronic means is determined from the context and surrounding

circumstances, including the parties' conduct.

(c) A party that agrees to conduct a transaction by electronic

means may refuse to conduct other transactions by electronic

means. The right granted by this subsection may not be waived by

agreement.

(d) Except as otherwise provided in this chapter, the effect of

any of its provisions may be varied by agreement. The presence

in certain provisions of this chapter of the words "unless

otherwise agreed," or words of similar import, does not imply

that the effect of other provisions may not be varied by

agreement.

(e) Whether an electronic record or electronic signature has

legal consequences is determined by this chapter and other

applicable law.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 322.006. CONSTRUCTION AND APPLICATION. This chapter must

be construed and applied:

(1) to facilitate electronic transactions consistent with other

applicable law;

(2) to be consistent with reasonable practices concerning

electronic transactions and with the continued expansion of those

practices; and

(3) to effectuate its general purpose to make uniform the law

with respect to the subject of this chapter among states enacting

it.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 322.007. LEGAL RECOGNITION OF ELECTRONIC RECORDS,

ELECTRONIC SIGNATURES, AND ELECTRONIC CONTRACTS. (a) A record

or signature may not be denied legal effect or enforceability

solely because it is in electronic form.

(b) A contract may not be denied legal effect or enforceability

solely because an electronic record was used in its formation.

(c) If a law requires a record to be in writing, an electronic

record satisfies the law.

(d) If a law requires a signature, an electronic signature

satisfies the law.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 322.008. PROVISION OF INFORMATION IN WRITING; PRESENTATION

OF RECORDS. (a) If parties have agreed to conduct a transaction

by electronic means and a law requires a person to provide, send,

or deliver information in writing to another person, the

requirement is satisfied if the information is provided, sent, or

delivered, as the case may be, in an electronic record capable of

retention by the recipient at the time of receipt. An electronic

record is not capable of retention by the recipient if the sender

or its information processing system inhibits the ability of the

recipient to print or store the electronic record.

(b) If a law other than this chapter requires a record (i) to be

posted or displayed in a certain manner, (ii) to be sent,

communicated, or transmitted by a specified method, or (iii) to

contain information that is formatted in a certain manner, the

following rules apply:

(1) the record must be posted or displayed in the manner

specified in the other law;

(2) except as otherwise provided in Subsection (d)(2), the

record must be sent, communicated, or transmitted by the method

specified in the other law; and

(3) the record must contain the information formatted in the

manner specified in the other law.

(c) If a sender inhibits the ability of a recipient to store or

print an electronic record, the electronic record is not

enforceable against the recipient.

(d) The requirements of this section may not be varied by

agreement, but:

(1) to the extent a law other than this chapter requires

information to be provided, sent, or delivered in writing but

permits that requirement to be varied by agreement, the

requirement under Subsection (a) that the information be in the

form of an electronic record capable of retention may also be

varied by agreement; and

(2) a requirement under a law other than this chapter to send,

communicate, or transmit a record by first class mail may be

varied by agreement to the extent permitted by the other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 322.009. ATTRIBUTION AND EFFECT OF ELECTRONIC RECORD AND

ELECTRONIC SIGNATURE. (a) An electronic record or electronic

signature is attributable to a person if it was the act of the

person. The act of the person may be shown in any manner,

including a showing of the efficacy of any security procedure

applied to determine the person to which the electronic record or

electronic signature was attributable.

(b) The effect of an electronic record or electronic signature

attributed to a person under Subsection (a) is determined from

the context and surrounding circumstances at the time of its

creation, execution, or adoption, including the parties'

agreement, if any, and otherwise as provided by law.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 322.010. EFFECT OF CHANGE OR ERROR. (a) If a change or

error in an electronic record occurs in a transmission between

parties to a transaction, the rules provided by this section

apply.

(b) If the parties have agreed to use a security procedure to

detect changes or errors and one party has conformed to the

procedure, but the other party has not, and the nonconforming

party would have detected the change or error had that party also

conformed, the conforming party may avoid the effect of the

changed or erroneous electronic record.

(c) In an automated transaction involving an individual, the

individual may avoid the effect of an electronic record that

resulted from an error made by the individual in dealing with the

electronic agent of another person if the electronic agent did

not provide an opportunity for the prevention or correction of

the error and, at the time the individual learns of the error,

the individual:

(1) promptly notifies the other person of the error and that the

individual did not intend to be bound by the electronic record

received by the other person;

(2) takes reasonable steps, including steps that conform to the

other person's reasonable instructions, to return to the other

person or, if instructed by the other person, to destroy the

consideration received, if any, as a result of the erroneous

electronic record; and

(3) has not used or received any benefit or value from the

consideration, if any, received from the other person.

(d) If neither Subsection (b) nor Subsection (c) applies, the

change or error has the effect provided by other law, including

the law of mistake, and the parties' contract, if any.

(e) Subsections (c) and (d) may not be varied by agreement.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 322.011. NOTARIZATION AND ACKNOWLEDGMENT. If a law

requires a signature or record to be notarized, acknowledged,

verified, or made under oath, the requirement is satisfied if the

electronic signature of the person authorized to perform those

acts, together with all other information required to be included

by other applicable law, is attached to or logically associated

with the signature or record.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 322.012. RETENTION OF ELECTRONIC RECORDS; ORIGINALS. (a)

If a law requires that a record be retained, the requirement is

satisfied by retaining an electronic record of the information in

the record which:

(1) accurately reflects the information set forth in the record

after it was first generated in its final form as an electronic

record or otherwise; and

(2) remains accessible for later reference.

(b) A requirement to retain a record in accordance with

Subsection (a) does not apply to any information the sole purpose

of which is to enable the record to be sent, communicated, or

received.

(c) A person may satisfy Subsection (a) by using the services of

another person if the requirements of that subsection are

satisfied.

(d) If a law requires a record to be presented or retained in

its original form, or provides consequences if the record is not

presented or retained in its original form, that law is satisfied

by an electronic record retained in accordance with Subsection

(a).

(e) If a law requires retention of a check, that requirement is

satisfied by retention of an electronic record of the information

on the front and back of the check in accordance with Subsection

(a).

(f) A record retained as an electronic record in accordance with

Subsection (a) satisfies a law requiring a person to retain a

record for evidentiary, audit, or like purposes, unless a law

enacted after January 1, 2002, specifically prohibits the use of

an electronic record for the specified purpose.

(g) This section does not preclude a governmental agency of this

state from specifying additional requirements for the retention

of a record subject to the agency's jurisdiction.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 322.013. ADMISSIBILITY IN EVIDENCE. In a proceeding,

evidence of a record or signature may not be excluded solely

because it is in electronic form.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 322.014. AUTOMATED TRANSACTION. (a) In an automated

transaction, the rules provided by this section apply.

(b) A contract may be formed by the interaction of electronic

agents of the parties, even if no individual was aware of or

reviewed the electronic agents' actions or the resulting terms

and agreements.

(c) A contract may be formed by the interaction of an electronic

agent and an individual, acting on the individual's own behalf or

for another person, including by an interaction in which the

individual performs actions that the individual is free to refuse

to perform and which the individual knows or has reason to know

will cause the electronic agent to complete the transaction or

performance.

(d) The terms of the contract are determined by the substantive

law applicable to it.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 322.015. TIME AND PLACE OF SENDING AND RECEIPT. (a)

Unless otherwise agreed between the sender and the recipient, an

electronic record is sent when it:

(1) is addressed properly or otherwise directed properly to an

information processing system that the recipient has designated

or uses for the purpose of receiving electronic records or

information of the type sent and from which the recipient is able

to retrieve the electronic record;

(2) is in a form capable of being processed by that system; and

(3) enters an information processing system outside the control

of the sender or of a person that sent the electronic record on

behalf of the sender or enters a region of the information

processing system designated or used by the recipient which is

under the control of the recipient.

(b) Unless otherwise agreed between the sender and the

recipient, an electronic record is received when:

(1) it enters an information processing system that the

recipient has designated or uses for the purpose of receiving

electronic records or information of the type sent and from which

the recipient is able to retrieve the electronic record; and

(2) it is in a form capable of being processed by that system.

(c) Subsection (b) applies even if the place the information

processing system is located is different from the place the

electronic record is deemed to be received under Subsection (d).

(d) Unless otherwise expressly provided in the electronic record

or agreed between the sender and the recipient, an electronic

record is deemed to be sent from the sender's place of business

and to be received at the recipient's place of business. For

purposes of this subsection, the following rules apply:

(1) if the sender or the recipient has more than one place of

business, the place of business of that person is the place

having the closest relationship to the underlying transaction;

and

(2) if the sender or the recipient does not have a place of

business, the place of business is the sender's or the

recipient's residence, as the case may be.

(e) An electronic record is received under Subsection (b) even

if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information

processing system described in Subsection (b) establishes that a

record was received but, by itself, does not establish that the

content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly

sent under Subsection (a), or purportedly received under

Subsection (b), was not actually sent or received, the legal

effect of the sending or receipt is determined by other

applicable law. Except to the extent permitted by the other law,

the requirements of this subsection may not be varied by

agreement.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 322.016. TRANSFERABLE RECORDS. (a) In this section,

"transferable record" means an electronic record that:

(1) would be a note under Chapter 3, or a document under Chapter

7, if the electronic record were in writing; and

(2) the issuer of the electronic record expressly has agreed is

a transferable record.

(b) A person has control of a transferable record if a system

employed for evidencing the transfer of interests in the

transferable record reliably establishes that person as the

person to which the transferable record was issued or

transferred.

(c) A system satisfies Subsection (b), and a person is deemed to

have control of a transferable record, if the transferable record

is created, stored, and assigned in such a manner that:

(1) a single authoritative copy of the transferable record

exists which is unique, identifiable, and, except as otherwise

provided in Subdivisions (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the person asserting

control as:

(A) the person to which the transferable record was issued; or

(B) if the authoritative copy indicates that the transferable

record has been transferred, the person to which the transferable

record was most recently transferred;

(3) the authoritative copy is communicated to and maintained by

the person asserting control or its designated custodian;

(4) copies or revisions that add or change an identified

assignee of the authoritative copy can be made only with the

consent of the person asserting control;

(5) each copy of the authoritative copy and any copy of a copy

is readily identifiable as a copy that is not the authoritative

copy; and

(6) any revision of the authoritative copy is readily

identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a

transferable record is the holder, as defined in Section 1.201,

of the transferable record and has the same rights and defenses

as a holder of an equivalent record or writing under the Uniform

Commercial Code, including, if the applicable statutory

requirements under Section 3.302(a), 7.501, or 9.330 are

satisfied, the rights and defenses of a holder in due course, a

holder to which a negotiable document of title has been duly

negotiated, or a purchaser, respectively. Delivery, possession,

and indorsement are not required to obtain or exercise any of the

rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable

record has the same rights and defenses as an equivalent obligor

under equivalent records or writings under the Uniform Commercial

Code.

(f) If requested by a person against which enforcement is

sought, the person seeking to enforce the transferable record

shall provide reasonable proof that the person is in control of

the transferable record. Proof may include access to the

authoritative copy of the transferable record and related

business records sufficient to review the terms of the

transferable record and to establish the identity of the person

having control of the transferable record.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 322.017. ACCEPTANCE AND DISTRIBUTION OF ELECTRONIC RECORDS

BY GOVERNMENTAL AGENCIES. (a) Except as otherwise provided by

Section 322.012(f), each state agency shall determine whether,

and the extent to which, the agency will send and accept

electronic records and electronic signatures to and from other

persons and otherwise create, generate, communicate, store,

process, use, and rely upon electronic records and electronic

signatures.

(b) To the extent that a state agency uses electronic records

and electronic signatures under Subsection (a), the Department of

Information Resources and Texas State Library and Archives

Commission, pursuant to their rulemaking authority under other

law and giving due consideration to security, may specify:

(1) the manner and format in which the electronic records must

be created, generated, sent, communicated, received, and stored

and the systems established for those purposes;

(2) if electronic records must be signed by electronic means,

the type of electronic signature required, the manner and format

in which the electronic signature must be affixed to the

electronic record, and the identity of, or criteria that must be

met by, any third party used by a person filing a document to

facilitate the process;

(3) control processes and procedures as appropriate to ensure

adequate preservation, disposition, integrity, security,

confidentiality, and auditability of electronic records; and

(4) any other required attributes for electronic records which

are specified for corresponding nonelectronic records or

reasonably necessary under the circumstances.

(c) Except as otherwise provided in Section 322.012(f), this

chapter does not require a governmental agency of this state to

use or permit the use of electronic records or electronic

signatures.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 322.018. INTEROPERABILITY. The Department of Information

Resources may encourage and promote consistency and

interoperability with similar requirements adopted by other

governmental agencies of this and other states and the federal

government and nongovernmental persons interacting with

governmental agencies of this state. If appropriate, those

standards may specify differing levels of standards from which

governmental agencies of this state may choose in implementing

the most appropriate standard for a particular application.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 322.019. EXEMPTION TO PREEMPTION BY FEDERAL ELECTRONIC

SIGNATURES ACT. This chapter modifies, limits, or supersedes the

provisions of the Electronic Signatures in Global and National

Commerce Act (15 U.S.C. Section 7001 et seq.) as authorized by

Section 102 of that Act (15 U.S.C. Section 7002).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 322.020. APPLICABILITY OF PENAL CODE. This chapter does

not authorize any activity that is prohibited by the Penal Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 322.021. CERTAIN REQUIREMENTS CONSIDERED TO BE

RECOMMENDATIONS. Any requirement of the Department of

Information Resources or the Texas State Library and Archives

Commission under this chapter that generally applies to one or

more state agencies using electronic records or electronic

signatures is considered to be a recommendation to the

comptroller concerning the electronic records or electronic

signatures used by the comptroller. The comptroller may adopt or

decline to adopt the recommendation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 323. PROVISION OF SOFTWARE OR SERVICES TO BLOCK OR SCREEN INTERNET MATERIAL

BUSINESS AND COMMERCE CODE

TITLE 10. USE OF TELECOMMUNICATIONS

SUBTITLE B. ELECTRONIC COMMUNICATIONS

CHAPTER 323. PROVISION OF SOFTWARE OR SERVICES TO BLOCK OR SCREEN

INTERNET MATERIAL

Sec. 323.001. DEFINITIONS. In this chapter:

(1) "Freeware" means software distributed to a person free of

charge, regardless of whether use of the software is subject to

certain restrictions.

(2) "Institution of higher education" has the meaning assigned

by Section 61.003, Education Code.

(3) "Interactive computer service" means any information service

or system that provides or enables computer access to the

Internet by multiple users.

(4) "Internet" means the largest nonproprietary nonprofit

cooperative public computer network, popularly known as the

Internet.

(5) "Shareware" means copyrighted software for which the

copyright owner sets certain conditions for the software's

distribution and use, including requiring payment to the

copyright owner after a person who has secured a copy of the

software decides to use the software, regardless of whether the

payment is for additional support or functionality of the

software.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 323.002. SOFTWARE OR SERVICES THAT RESTRICT ACCESS TO

CERTAIN INTERNET MATERIAL. (a) This section does not apply to:

(1) the Department of Information Resources, in the department's

capacity as the telecommunications provider for this state; or

(2) an institution of higher education that provides interactive

computer service.

(b) A person who charges a fee to provide an interactive

computer service shall provide free of charge to each subscriber

of the service in this state a link leading to fully functional

shareware, freeware, or a demonstration version of software or to

a service that, for at least one operating system, enables the

subscriber to automatically block or screen material on the

Internet.

(c) A person who charges a fee to provide an interactive

computer service is in compliance with this section if the person

places, on the person's first page of world wide web text

information accessible to a subscriber, a link leading to the

software or service described by Subsection (b). The identity of

the link or other on-screen depiction of the link must appear set

out from surrounding written or graphical material so as to be

conspicuous.

(d) A person who provides a link that complies with this section

is not liable to a subscriber for any temporary inoperability of

the link or for the effectiveness of the software or service to

which the person links.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 323.003. CIVIL PENALTY. (a) A person is liable to this

state for a civil penalty of $2,000 for each day the person

violates Section 323.002. The aggregate civil penalty may not

exceed $60,000.

(b) The attorney general may bring an action against a person

who violates Section 323.002 to recover the civil penalty.

Before bringing the action, the attorney general shall give the

person notice of the person's noncompliance and liability for a

civil penalty. If the person complies with Section 323.002 not

later than the 30th day after the date of the notice, the

violation is cured and the person is not liable for the civil

penalty.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 324. CONSUMER PROTECTION AGAINST COMPUTER SPYWARE

BUSINESS AND COMMERCE CODE

TITLE 10. USE OF TELECOMMUNICATIONS

SUBTITLE B. ELECTRONIC COMMUNICATIONS

CHAPTER 324. CONSUMER PROTECTION AGAINST COMPUTER SPYWARE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 324.001. SHORT TITLE. This chapter may be cited as the

Consumer Protection Against Computer Spyware Act.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 324.002. DEFINITIONS. In this chapter:

(1) "Advertisement" means a communication that includes the

promotion of a commercial product or service, including

communication on an Internet website operated for a commercial

purpose.

(1-a) "Botnet" means a collection of two or more zombies.

(2) "Computer software" means a sequence of instructions written

in a programming language that is executed on a computer. The

term does not include:

(A) a web page; or

(B) a data component of a web page that cannot be executed

independently of that page.

(3) "Damage," with respect to a computer, means significant

impairment to the integrity or availability of data, computer

software, a system, or information.

(4) "Execute," with respect to computer software, means to

perform a function or carry out instructions.

(5) "Keystroke-logging function" means a function of a computer

software program that:

(A) records all keystrokes made by a person using a computer;

and

(B) transfers that information from the computer to another

person.

(6) "Owner or operator of a computer" means the owner or lessee

of a computer or an individual using a computer with the

authorization of the owner or lessee of the computer. The phrase

"owner of a computer," with respect to a computer sold at retail,

does not include a person who owned the computer before the date

on which the computer was sold.

(7) "Person" means an individual, partnership, corporation,

limited liability company, or other organization, or a

combination of those organizations.

(8) "Personally identifiable information," with respect to an

individual who is the owner or operator of a computer, means:

(A) a first name or first initial in combination with a last

name;

(B) a home or other physical address, including street name;

(C) an electronic mail address;

(D) a credit or debit card number;

(E) a bank account number;

(F) a password or access code associated with a credit or debit

card or bank account;

(G) a social security number, tax identification number,

driver's license number, passport number, or other

government-issued identification number; or

(H) any of the following information if the information alone or

in combination with other information personally identifies the

individual:

(i) account balances;

(ii) overdraft history; or

(iii) payment history.

(9) "Zombie" means a computer that, without the knowledge and

consent of the computer's owner or operator, has been compromised

to give access or control to a program or person other than the

computer's owner or operator.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

718, Sec. 1, eff. September 1, 2009.

Sec. 324.003. EXCEPTIONS TO APPLICABILITY OF CHAPTER. (a)

Section 324.052, other than Subdivision (1) of that section, and

Sections 324.053(4), 324.054, and 324.055 do not apply to a

telecommunications carrier, cable operator, computer hardware or

software provider, or provider of information service or

interactive computer service that monitors or has interaction

with a subscriber's Internet or other network connection or

service or a protected computer for:

(1) a network or computer security purpose;

(2) diagnostics, technical support, or a repair purpose;

(3) an authorized update of computer software or system

firmware;

(4) authorized remote system management; or

(5) detection or prevention of unauthorized use of or fraudulent

or other illegal activity in connection with a network, service,

or computer software, including scanning for and removing

software proscribed under this chapter.

(b) This chapter does not apply to:

(1) the use of a navigation device, any interaction with a

navigation device, or the installation or use of computer

software on a navigation device by a multichannel video

programming distributor, as defined by 47 U.S.C. Section 522(13),

or video programmer in connection with the provision of

multichannel video programming or other services offered over a

multichannel video programming system if the provision of the

programming or other service is subject to 47 U.S.C. Section

338(i) or 551; or

(2) the collection or disclosure of subscriber information by a

multichannel video programming distributor, as defined by 47

U.S.C. Section 522(13), or video programmer in connection with

the provision of multichannel video programming or other services

offered over a multichannel video programming system if the

collection or disclosure of the information is subject to 47

U.S.C. Section 338(i) or 551.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

718, Sec. 2, eff. September 1, 2009.

Sec. 324.004. CAUSING COMPUTER SOFTWARE TO BE COPIED. For

purposes of this chapter, a person causes computer software to be

copied if the person distributes or transfers computer software

or a component of computer software. Causing computer software

to be copied does not include:

(1) transmitting or routing computer software or a component of

the software;

(2) providing intermediate temporary storage or caching of

software;

(3) providing a storage medium such as a compact disk;

(4) a website;

(5) the distribution of computer software by a third party

through a computer server; or

(6) providing an information location tool, such as a directory,

index, reference, pointer, or hypertext link, through which the

user of a computer is able to locate computer software.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 324.005. KNOWING VIOLATION. A person knowingly violates

Section 324.051, 324.052, 324.053, or 324.055 if the person:

(1) acts with actual knowledge of the facts that constitute the

violation; or

(2) consciously avoids information that would establish actual

knowledge of those facts.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

718, Sec. 3, eff. September 1, 2009.

Sec. 324.006. INTENTIONALLY DECEPTIVE MEANS. For purposes of

this chapter, a person is considered to have acted through

intentionally deceptive means if the person, with the intent to

deceive the owner or operator of a computer:

(1) intentionally makes a materially false or fraudulent

statement;

(2) intentionally makes a statement or uses a description that

omits or misrepresents material information; or

(3) intentionally and materially fails to provide to the owner

or operator any notice regarding the installation or execution of

computer software.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER B. PROHIBITED CONDUCT OR ACTIVITIES

Sec. 324.051. UNAUTHORIZED COLLECTION OR CULLING OF PERSONALLY

IDENTIFIABLE INFORMATION. A person other than the owner or

operator of the computer may not knowingly cause computer

software to be copied to a computer in this state and use the

software to:

(1) collect personally identifiable information through

intentionally deceptive means:

(A) by using a keystroke-logging function; or

(B) in a manner that correlates that information with

information regarding all or substantially all of the websites

visited by the owner or operator of the computer, other than

websites operated by the person collecting the information; or

(2) cull, through intentionally deceptive means, the following

kinds of personally identifiable information from the consumer's

computer hard drive for a purpose wholly unrelated to any of the

purposes of the software or service described to an owner or

operator of the computer:

(A) a credit or debit card number;

(B) a bank account number;

(C) a password or access code associated with a credit or debit

card number or a bank account;

(D) a social security number;

(E) account balances; or

(F) overdraft history.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 324.052. UNAUTHORIZED ACCESS TO OR MODIFICATIONS OF

COMPUTER SETTINGS; COMPUTER DAMAGE. A person other than the

owner or operator of the computer may not knowingly cause

computer software to be copied to a computer in this state and

use the software to:

(1) modify, through intentionally deceptive means, a setting

that controls:

(A) the page that appears when an Internet browser or a similar

software program is launched to access and navigate the Internet;

(B) the default provider or web proxy used to access or search

the Internet; or

(C) a list of bookmarks used to access web pages;

(2) take control of the computer by:

(A) accessing or using the computer's modem or Internet service

to:

(i) cause damage to the computer;

(ii) cause the owner or operator of the computer to incur

financial charges for a service the owner or operator did not

previously authorize; or

(iii) cause a third party affected by the conduct to incur

financial charges for a service the third party did not

previously authorize; or

(B) opening, without the consent of the owner or operator of the

computer, an advertisement that:

(i) is in the owner's or operator's Internet browser in a

multiple, sequential, or stand-alone form; and

(ii) cannot be closed by an ordinarily reasonable person using

the computer without closing the browser or shutting down the

computer;

(3) modify settings on the computer that relate to access to or

use of the Internet and protection of information for purposes of

stealing personally identifiable information of the owner or

operator of the computer; or

(4) modify security settings on the computer relating to access

to or use of the Internet for purposes of causing damage to one

or more computers.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 324.053. UNAUTHORIZED INTERFERENCE WITH INSTALLATION OR

DISABLING OF COMPUTER SOFTWARE. A person other than the owner or

operator of the computer may not knowingly cause computer

software to be copied to a computer in this state and use the

software to:

(1) prevent, through intentionally deceptive means, reasonable

efforts of the owner or operator of the computer to block the

installation or execution of or to disable computer software by

causing computer software that the owner or operator has properly

removed or disabled to automatically reinstall or reactivate on

the computer;

(2) intentionally misrepresent to another that computer software

will be uninstalled or disabled by the actions of the owner or

operator of the computer;

(3) remove, disable, or render inoperative, through

intentionally deceptive means, security, antispyware, or

antivirus computer software installed on the computer;

(4) prevent reasonable efforts of the owner or operator to block

the installation of or to disable computer software by:

(A) presenting the owner or operator with an option to decline

the installation of software knowing that, when the option is

selected, the installation process will continue to proceed; or

(B) misrepresenting that software has been disabled;

(5) change the name, location, or other designation of computer

software to prevent the owner from locating and removing the

software; or

(6) create randomized or intentionally deceptive file names or

random or intentionally deceptive directory folders, formats, or

registry entries to avoid detection and prevent the owner from

removing computer software.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 324.054. OTHER PROHIBITED CONDUCT. A person other than the

owner or operator of the computer may not:

(1) induce the owner or operator of a computer in this state to

install a computer software component to the computer by

intentionally misrepresenting the extent to which the

installation is necessary:

(A) for security or privacy reasons;

(B) to open or view text; or

(C) to play a particular type of musical or other content; or

(2) copy and execute or cause the copying and execution of a

computer software component to a computer in this state in a

deceptive manner with the intent to cause the owner or operator

of the computer to use the component in a manner that violates

this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 324.055. UNAUTHORIZED CREATION OF, ACCESS TO, OR USE OF

ZOMBIES OR BOTNETS; PRIVATE ACTION. (a) In this section:

(1) "Internet service provider" means a person providing

connectivity to the Internet or another wide area network.

(2) "Person" has the meaning assigned by Section 311.005,

Government Code.

(b) A person who is not the owner or operator of the computer

may not knowingly cause or offer to cause a computer to become a

zombie or part of a botnet.

(c) A person may not knowingly create, have created, use, or

offer to use a zombie or botnet to:

(1) send an unsolicited commercial electronic mail message, as

defined by Section 321.001;

(2) send a signal to a computer system or network that causes a

loss of service to users;

(3) send data from a computer without authorization by the owner

or operator of the computer;

(4) forward computer software designed to damage or disrupt

another computer or system;

(5) collect personally identifiable information; or

(6) perform an act for another purpose not authorized by the

owner or operator of the computer.

(d) A person may not:

(1) purchase, rent, or otherwise gain control of a zombie or

botnet created by another person; or

(2) sell, lease, offer for sale or lease, or otherwise provide

to another person access to or use of a zombie or botnet.

(e) The following persons may bring a civil action against a

person who violates this section:

(1) a person who is acting as an Internet service provider and

whose network is used to commit a violation under this section;

or

(2) a person who has incurred a loss or disruption of the

conduct of the person's business, including for-profit or

not-for-profit activities, as a result of the violation.

(f) A person bringing an action under this section may, for each

violation:

(1) seek injunctive relief to restrain a violator from

continuing the violation;

(2) subject to Subsection (g), recover damages in an amount

equal to the greater of:

(A) actual damages arising from the violation; or

(B) $100,000 for each zombie used to commit the violation; or

(3) obtain both injunctive relief and damages.

(g) The court may increase an award of damages, statutory or

otherwise, in an action brought under this section to an amount

not to exceed three times the applicable damages if the court

finds that the violations have occurred with such a frequency as

to constitute a pattern or practice.

(h) A plaintiff who prevails in an action brought under this

section is entitled to recover court costs and reasonable

attorney's fees, reasonable fees of experts, and other reasonable

costs of litigation.

(i) A remedy authorized by this section is not exclusive but is

in addition to any other procedure or remedy provided for by

other statutory or common law.

(j) Nothing in this section may be construed to impose liability

on the following persons with respect to a violation of this

section committed by another person:

(1) an Internet service provider;

(2) a provider of interactive computer service, as defined by

Section 230, Communications Act of 1934 (47 U.S.C. Section 230);

(3) a telecommunications provider, as defined by Section 51.002,

Utilities Code; or

(4) a video service provider or cable service provider, as

defined by Section 66.002, Utilities Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

718, Sec. 4, eff. September 1, 2009.

SUBCHAPTER C. CIVIL REMEDIES

Sec. 324.101. PRIVATE ACTION. (a) Any of the following

persons, if adversely affected by the violation, may bring a

civil action against a person who violates Section 324.051,

324.052, 324.053, or 324.054:

(1) a provider of computer software;

(2) an owner of a web page or trademark;

(3) a telecommunications carrier;

(4) a cable operator; or

(5) an Internet service provider.

(b) Each separate violation of this chapter is an actionable

violation.

(c) In addition to any other remedy provided by law and except

as provided by Subsection (g), a person who brings an action

under this section may obtain:

(1) injunctive relief that restrains the violator from

continuing the violation;

(2) subject to Subsection (d), damages in an amount equal to the

greater of:

(A) actual damages arising from the violation; or

(B) $100,000 for each violation of the same nature; or

(3) both injunctive relief and damages.

(d) The court may increase the amount of an award of actual

damages in an action brought under Subsection (c) to an amount

not to exceed three times the amount of actual damages sustained

if the court finds that the violation has reoccurred with

sufficient frequency to constitute a pattern or practice.

(e) A plaintiff who prevails in an action brought under

Subsection (c) is entitled to recover reasonable attorney's fees

and court costs.

(f) For purposes of Subsection (c), violations are of the same

nature if the violations consist of the same course of conduct or

action, regardless of the number of times the conduct or act

occurred.

(g) If a violation of Section 324.052 causes a

telecommunications carrier or cable operator to incur costs for

the origination, transport, or termination of a call triggered

using the modem of a customer of the telecommunications carrier

or cable operator as a result of the violation, the

telecommunications carrier or cable operator may in addition to

any other remedy provided by law:

(1) apply to a court for an order to enjoin the violation;

(2) recover the charges the telecommunications carrier or cable

operator is obligated to pay to a telecommunications carrier, a

cable operator, another provider of transmission capability, or

an information service provider as a result of the violation,

including charges for the origination, transport, or termination

of the call;

(3) recover the costs of handling customer inquiries or

complaints with respect to amounts billed for calls as a result

of the violation;

(4) recover other costs, including court costs, and reasonable

attorney's fees; or

(5) both apply for injunctive relief and recover charges and

other costs as provided by this subsection.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

718, Sec. 5, eff. September 1, 2009.

Sec. 324.102. CIVIL PENALTY; INJUNCTIVE RELIEF. (a) A person

who violates this chapter is liable to this state for a civil

penalty in an amount not to exceed $100,000 for each violation.

The attorney general may bring an action to recover the civil

penalty imposed by this subsection.

(b) If it appears to the attorney general that a person is

engaging in, has engaged in, or is about to engage in conduct

that violates this chapter, the attorney general may bring an

action in the name of the state against the person to restrain

the violation by a temporary restraining order or by a permanent

or temporary injunction.

(c) The attorney general is entitled to recover reasonable

expenses incurred in obtaining civil penalties or injunctive

relief, or both, under this section, including reasonable

attorney's fees and court costs.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 325. INTERNET FRAUD

BUSINESS AND COMMERCE CODE

TITLE 10. USE OF TELECOMMUNICATIONS

SUBTITLE B. ELECTRONIC COMMUNICATIONS

CHAPTER 325. INTERNET FRAUD

Sec. 325.001. SHORT TITLE. This chapter may be cited as the

Anti-Phishing Act.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 325.002. DEFINITIONS. In this chapter:

(1) "Electronic mail" means a message, file, or other

information that is transmitted through a local, regional, or

global computer network, regardless of whether the message, file,

or information is viewed, stored for retrieval at a later time,

printed, or filtered by a computer program that is designed or

intended to filter or screen the message, file, or information.

(2) "Electronic mail address" means a destination, commonly

expressed as a string of characters, to which electronic mail may

be sent or delivered.

(3) "Identifying information" has the meaning assigned by

Section 32.51, Penal Code.

(4) "Internet domain name" refers to a globally unique,

hierarchical reference to an Internet host or service that is:

(A) assigned through a centralized Internet naming authority;

and

(B) composed of a series of character strings separated by

periods with the right-most string specifying the top of the

hierarchy.

(5) "Web page" means:

(A) a location that has a single uniform resource locator with

respect to the world wide web; or

(B) another location that can be accessed on the Internet.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 325.003. INAPPLICABILITY OF CHAPTER. This chapter does not

apply to a telecommunications provider's or Internet service

provider's good faith transmission or routing of, or intermediate

temporary storing or caching of, identifying information.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 325.004. CREATION AND USE OF WEB PAGE OR DOMAIN NAME FOR

FRAUDULENT PURPOSE PROHIBITED. A person may not, with the intent

to engage in conduct involving the fraudulent use or possession

of identifying information of another person:

(1) create a web page or Internet domain name that is

represented as a legitimate online business without the

authorization of the registered owner of that business; and

(2) use that web page or a link to that web page, that domain

name, or another site on the Internet to induce, request, or

solicit another person to provide identifying information for a

purpose that the other person believes is legitimate.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 325.005. TRANSMISSION OF FRAUDULENT ELECTRONIC MAIL

PROHIBITED. A person may not, with the intent to engage in

conduct involving the fraudulent use or possession of identifying

information, send or cause to be sent to an electronic mail

address held by a resident of this state an electronic mail

message that:

(1) is falsely represented as being sent by a legitimate online

business;

(2) refers or links the recipient to a web page that is

represented as being associated with the legitimate online

business; and

(3) directly or indirectly induces, requests, or solicits the

recipient to provide identifying information for a purpose that

the recipient believes is legitimate.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 325.006. CIVIL ACTION FOR INJUNCTIVE RELIEF OR DAMAGES.

(a) Any of the following persons may bring a civil action

against a person who violates this chapter:

(1) a person who is engaged in the business of providing

Internet access service to the public and is adversely affected

by the violation;

(2) an owner of a web page or trademark who is adversely

affected by the violation; or

(3) the attorney general.

(b) A person who brings an action under this section may obtain:

(1) injunctive relief that restrains the violator from

continuing the violation;

(2) subject to Subsection (c), damages in an amount equal to the

greater of:

(A) actual damages arising from the violation; or

(B) $100,000 for each violation of the same nature; or

(3) both injunctive relief and damages.

(c) The court may increase the amount of an award of actual

damages in an action brought under this section to an amount not

to exceed three times the actual damages sustained if the court

finds that the violation has reoccurred with sufficient frequency

to constitute a pattern or practice.

(d) A plaintiff who prevails in an action brought under this

section is entitled to recover reasonable attorney's fees and

court costs.

(e) For purposes of this section, violations are of the same

nature if the violations consist of the same course of conduct or

action, regardless of the number of times the conduct or act

occurred.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.






TITLE 11. PERSONAL IDENTITY INFORMATION

CHAPTER 501. PROTECTION OF DRIVER'S LICENSE AND SOCIAL SECURITY NUMBERS

BUSINESS AND COMMERCE CODE

TITLE 11. PERSONAL IDENTITY INFORMATION

SUBTITLE A. IDENTIFYING INFORMATION

CHAPTER 501. PROTECTION OF DRIVER'S LICENSE AND SOCIAL SECURITY

NUMBERS

SUBCHAPTER A. CONFIDENTIALITY OF SOCIAL SECURITY NUMBERS

Sec. 501.001. CERTAIN USES OF SOCIAL SECURITY NUMBER PROHIBITED.

(a) A person, other than a government or a governmental

subdivision or agency, may not:

(1) intentionally communicate or otherwise make available to the

public an individual's social security number;

(2) display an individual's social security number on a card or

other device required to access a product or service provided by

the person;

(3) require an individual to transmit the individual's social

security number over the Internet unless:

(1) the Internet connection is secure; or

(2) the social security number is encrypted;

(4) require an individual's social security number for access to

an Internet website unless a password or unique personal

identification number or other authentication device is also

required for access; or

(5) except as provided by Subsection (f), print an individual's

social security number on any material sent by mail, unless state

or federal law requires that social security number to be

included in the material.

(b) A person using an individual's social security number before

January 1, 2005, in a manner prohibited by Subsection (a) may

continue that use if:

(1) the use is continuous; and

(2) beginning January 1, 2006, the person provides to the

individual an annual disclosure stating that, on written request

from the individual, the person will stop using the individual's

social security number in a manner prohibited by Subsection (a).

(c) A person, other than a government or a governmental

subdivision or agency, may not deny a service to an individual

because the individual makes a written request under Subsection

(b)(2).

(d) If a person receives a written request from an individual

directing the person to stop using the individual's social

security number in a manner prohibited by Subsection (a), the

person shall comply with the request not later than the 30th day

after the date the request is received. The person may not

impose a fee for complying with the request.

(e) This section does not apply to:

(1) the collection, use, or release of a social security number

required by state or federal law, including Chapter 552,

Government Code;

(2) the use of a social security number for internal

verification or administrative purposes;

(3) a document that is recorded or required to be open to the

public under Chapter 552, Government Code;

(4) a court record; or

(5) an institution of higher education if the use of a social

security number by the institution is regulated by Chapter 51,

Education Code, or another provision of the Education Code.

(f) Subsection (a)(5) does not apply to an application or form

sent by mail, including a document sent:

(1) as part of an application or enrollment process;

(2) to establish, amend, or terminate an account, contract, or

policy; or

(3) to confirm the accuracy of a social security number.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 501.002. CERTAIN USES OF SOCIAL SECURITY NUMBER PROHIBITED;

REMEDIES. (a) A person may not print an individual's social

security number on a card or other device required to access a

product or service provided by the person unless the individual

has requested in writing that printing. The person may not

require a request for that printing as a condition of receipt of

or access to a product or service provided by the person.

(b) A person who violates this section is liable to this state

for a civil penalty in an amount not to exceed $500 for each

violation. The attorney general or the prosecuting attorney in

the county in which the violation occurs may bring an action to

recover the civil penalty imposed under this section.

(c) The attorney general may bring an action in the name of the

state to restrain or enjoin a person from violating this section.

(d) This section does not apply to:

(1) the collection, use, or release of a social security number

required by state or federal law, including Chapter 552,

Government Code; or

(2) the use of a social security number for internal

verification or administrative purposes.

(e) This section applies to a card or other device issued in

connection with an insurance policy only if the policy is

delivered, issued for delivery, or renewed on or after March 1,

2005.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER B. PRIVACY POLICY TO PROTECT SOCIAL SECURITY NUMBERS

Sec. 501.051. INAPPLICABILITY OF SUBCHAPTER. This subchapter

does not apply to:

(1) a person who is required to maintain and disseminate a

privacy policy under:

(A) the Gramm-Leach-Bliley Act (15 U.S.C. Sections 6801 to

6809);

(B) the Family Educational Rights and Privacy Act of 1974 (20

U.S.C. Section 1232g); or

(C) the Health Insurance Portability and Accountability Act of

1996 (42 U.S.C. Section 1320d et seq.);

(2) a covered entity under rules adopted by the commissioner of

insurance relating to insurance consumer health information

privacy or insurance consumer financial information privacy;

(3) a governmental body, as defined by Section 552.003,

Government Code, other than a municipally owned utility;

(4) a person with respect to a loan transaction, if the person

is not engaged in the business of making loans; or

(5) a person subject to Section 901.457, Occupations Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.009(a), eff. September 1, 2009.

Sec. 501.052. PRIVACY POLICY NECESSARY TO REQUIRE DISCLOSURE OF

SOCIAL SECURITY NUMBER. (a) A person may not require an

individual to disclose the individual's social security number to

obtain goods or services from or enter into a business

transaction with the person unless the person:

(1) adopts a privacy policy as provided by Subsection (b);

(2) makes the privacy policy available to the individual; and

(3) maintains under the privacy policy the confidentiality and

security of the social security number disclosed to the person.

(b) A privacy policy adopted under this section must include:

(1) how personal information is collected;

(2) how and when the personal information is used;

(3) how the personal information is protected;

(4) who has access to the personal information; and

(5) the method of disposal of the personal information.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 501.053. CIVIL PENALTY; INJUNCTION. (a) A person who

violates Section 501.052(a) is liable to this state for a civil

penalty in an amount not to exceed $500 for each calendar month

during which a violation occurs. The civil penalty may not be

imposed for more than one violation that occurs in a month. The

attorney general or the prosecuting attorney in the county in

which the violation occurs may bring an action to recover the

civil penalty imposed under this section.

(b) The attorney general may bring an action in the name of the

state to restrain or enjoin a person from violating Section

501.052(a).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER C. OTHER RESTRICTIONS TO PROTECT DRIVER'S LICENSE AND

SOCIAL SECURITY NUMBERS

Sec. 501.101. USE OF CONSUMER DRIVER'S LICENSE OR SOCIAL

SECURITY NUMBER BY MERCHANT OR CERTAIN THIRD PARTY. (a) A

merchant or a third party under contract with a merchant who

requires a consumer returning merchandise to provide the

consumer's driver's license or social security number may use the

number or numbers provided by the consumer solely for

identification purposes if the consumer does not have a valid

receipt for the item being returned and is seeking a cash,

credit, or store credit refund.

(b) A merchant or a third party under contract with a merchant

may not disclose a consumer's driver's license or social security

number to any other third party, including a merchant, not

involved in the initial transaction.

(c) A merchant or a third party under contract with a merchant

may use a consumer's driver's license or social security number

only to monitor, investigate, or prosecute fraudulent return of

merchandise.

(d) A merchant or a third party under contract with a merchant

shall destroy or arrange for the destruction of records

containing the consumer's driver's license or social security

number at the expiration of six months from the date of the last

transaction.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 501.1011. SALES RECEIPT CONTAINING DRIVER'S LICENSE NUMBER

PROHIBITED. A person may not print an individual's driver's

license number on a receipt that evidences payment for a sale of

goods or services and is provided to the individual.

Added by Acts 2009, 81st Leg., R.S., Ch.

90, Sec. 1, eff. January 1, 2010.

Sec. 501.102. CIVIL PENALTY; INJUNCTION. (a) A person who

violates Section 501.101 is liable to this state for a civil

penalty in an amount not to exceed $500 for each violation. The

attorney general or the prosecuting attorney in the county in

which the violation occurs may bring an action to recover the

civil penalty imposed under this subsection.

(a-1) A person who violates Section 501.1011 is liable to this

state for a civil penalty in an amount not to exceed $500 for

each calendar month in which a violation occurs. The civil

penalty may not be imposed for more than one violation that

occurs in a month. The attorney general or the prosecuting

attorney in the county in which the violation occurs may bring an

action to recover the civil penalty imposed under this

subsection.

(b) The attorney general may bring an action in the name of the

state to restrain or enjoin a person from violating this

subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

90, Sec. 2, eff. January 1, 2010.



CHAPTER 502. PROTECTION OF IDENTIFYING FINANCIAL INFORMATION

BUSINESS AND COMMERCE CODE

TITLE 11. PERSONAL IDENTITY INFORMATION

SUBTITLE A. IDENTIFYING INFORMATION

CHAPTER 502. PROTECTION OF IDENTIFYING FINANCIAL INFORMATION

Sec. 502.001. WARNING SIGN ABOUT IDENTITY THEFT FOR RESTAURANT

OR BAR EMPLOYEES. (a) In this section:

(1) "Credit card" means an identification card, plate, coupon,

book, or number or any other device authorizing a designated

person or bearer to obtain property or service on credit.

(2) "Debit card" means an identification card, plate, coupon,

book, or number or any other device authorizing a designated

person or bearer to communicate a request to an unmanned teller

machine or a customer convenience terminal or to obtain property

or services by debit to an account at a financial institution.

(b) This section applies only to a restaurant or bar that

accepts credit cards or debit cards from customers in the

ordinary course of business.

(c) A restaurant or bar owner shall display in a prominent place

on the premises of the restaurant or bar a sign stating in

letters at least one-half inch high: "UNDER SECTION 32.51, PENAL

CODE, IT IS A STATE JAIL FELONY (PUNISHABLE BY CONFINEMENT IN A

STATE JAIL FOR NOT MORE THAN TWO YEARS) TO OBTAIN, POSSESS,

TRANSFER, OR USE A CUSTOMER'S DEBIT CARD OR CREDIT CARD NUMBER

WITHOUT THE CUSTOMER'S CONSENT."

(d) The restaurant or bar owner shall display the sign in

English and in another language spoken by a substantial portion

of the employees of the restaurant or bar as their familiar

language.

(e) A restaurant or bar owner who fails to comply with this

section commits an offense. An offense under this subsection is

a misdemeanor punishable by a fine not to exceed $25.

(f) It is a defense to prosecution under Subsection (e) that the

restaurant or bar owner charged with the offense produces to the

court satisfactory evidence that the person displayed the sign

required by Subsection (c) not later than 48 hours after the

person received a citation for an offense under Subsection (e).

If the court is satisfied with the evidence produced by the

person, the court shall dismiss the charge.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 502.002. BUSINESS RECEIPT CONTAINING CREDIT CARD OR DEBIT

CARD INFORMATION. (a) A person who accepts a credit card or

debit card for the transaction of business may not print on a

receipt or other document that evidences the transaction and is

provided to a cardholder more than the last four digits of the

credit card or debit card account number or the month and year

that the credit card or debit card expires.

(b) This section does not apply to a transaction in which the

sole means of recording a person's credit card or debit card

account number on a receipt or other document evidencing the

transaction is by handwriting or an imprint or copy of the credit

card or debit card.

(c) A person who provides, leases, or sells a cash register or

other machine used to print a receipt or other document

evidencing a credit card or debit card transaction shall provide

notice of the requirements of this section to the recipient,

lessee, or buyer, as applicable, of the machine.

(d) A person who violates Subsection (a) is liable to this state

for a civil penalty in an amount not to exceed $500 for each

calendar month in which a violation occurs. The civil penalty

may not be imposed for more than one violation that occurs in a

month. The attorney general or the prosecuting attorney in the

county in which the violation occurs may bring an action to

recover the civil penalty imposed under this section.

(e) The attorney general may bring an action in the name of the

state to restrain or enjoin a person from violating Subsection

(a).

(f) A court may not certify an action brought under this section

as a class action.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 502.003. DELIVERY OF CHECK FORM. (a) In this section:

(1) "Addressee" means a person to whom a check form is sent.

(2) "Check form" means a device for the transmission or payment

of money that:

(A) is not a negotiable instrument under Section 3.104;

(B) if completed would be a check as defined by Section 3.104;

and

(C) is printed with information relating to the financial

institution on which the completed check may be drawn.

(3) "Check form provider" means a business that provides check

forms to a customer for a personal or business account.

(4) "Courier" means an entity that delivers parcels for a fee.

(b) If an addressee requests that a check form provider employ

courier delivery of a check form with signature required, and

that service is available in the delivery area of the addressee,

the entity arranging for courier delivery in compliance with the

addressee's request must provide the addressee with the option to

require that the signature of the addressee, or the

representative of the addressee, be obtained on delivery.

(c) The option under Subsection (b) to require the signature of

the addressee or representative may be provided:

(1) on a printed check form order form;

(2) on an electronic check form order form where check form

orders are offered on the Internet;

(3) by electronic mail to an address established for that

purpose by the entity making the offer; or

(4) by another method reasonably designed to effectively

communicate the addressee's intent.

(d) An entity that arranges for the courier delivery of a check

form to an addressee as requested under Subsection (b) shall

notify the courier of the check form that the signature of the

addressee or a representative of the addressee is required for

delivery under that subsection.

(e) If the addressee suffers a pecuniary loss because of the use

of a check form stolen at the time of delivery to the addressee,

a civil penalty of not more than $1,000 for each delivery may be

imposed on:

(1) an entity that violates Subsection (b), (c), or (d); or

(2) a courier that:

(A) is properly notified under Subsection (d) that a signature

is required for delivery; and

(B) delivers the check form without obtaining the signature of

the addressee or a representative of the addressee.

(f) The attorney general may bring an action to recover a civil

penalty imposed under Subsection (e). The attorney general may

recover reasonable expenses incurred in obtaining the civil

penalty, including court costs, reasonable attorney's fees,

investigative costs, witness fees, and deposition expenses.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 503. BIOMETRIC IDENTIFIERS

BUSINESS AND COMMERCE CODE

TITLE 11. PERSONAL IDENTITY INFORMATION

SUBTITLE A. IDENTIFYING INFORMATION

CHAPTER 503. BIOMETRIC IDENTIFIERS

Sec. 503.001. CAPTURE OR USE OF BIOMETRIC IDENTIFIER. (a) In

this section, "biometric identifier" means a retina or iris scan,

fingerprint, voiceprint, or record of hand or face geometry.

(b) A person may not capture a biometric identifier of an

individual for a commercial purpose unless the person:

(1) informs the individual before capturing the biometric

identifier; and

(2) receives the individual's consent to capture the biometric

identifier.

(c) A person who possesses a biometric identifier of an

individual that is captured for a commercial purpose:

(1) may not sell, lease, or otherwise disclose the biometric

identifier to another person unless:

(A) the individual consents to the disclosure for identification

purposes in the event of the individual's disappearance or death;

(B) the disclosure completes a financial transaction that the

individual requested or authorized;

(C) the disclosure is required or permitted by a federal statute

or by a state statute other than Chapter 552, Government Code; or

(D) the disclosure is made by or to a law enforcement agency for

a law enforcement purpose in response to a warrant;

(2) shall store, transmit, and protect from disclosure the

biometric identifier using reasonable care and in a manner that

is the same as or more protective than the manner in which the

person stores, transmits, and protects any other confidential

information the person possesses; and

(3) shall destroy the biometric identifier within a reasonable

time, but not later than the first anniversary of the date the

purpose for collecting the identifier expires, except as provided

by Subsection (c-1).

(c-1) If a biometric identifier of an individual captured for a

commercial purpose is used in connection with an instrument or

document that is required by another law to be maintained for a

period longer than the period prescribed by Subsection (c)(3),

the person who possesses the biometric identifier shall destroy

the biometric identifier within a reasonable time, but not later

than the first anniversary of the date the instrument or document

is no longer required to be maintained by law.

(c-2) If a biometric identifier captured for a commercial

purpose has been collected for security purposes by an employer,

the purpose for collecting the identifier under Subsection (c)(3)

is presumed to expire on termination of the employment

relationship.

(d) A person who violates this section is subject to a civil

penalty of not more than $25,000 for each violation. The

attorney general may bring an action to recover the civil

penalty.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1163, Sec. 1, eff. September 1, 2009.



CHAPTER 504. PROHIBITED USE OF CRIME VICTIM OR MOTOR VEHICLE ACCIDENT INFORMATION

BUSINESS AND COMMERCE CODE

TITLE 11. PERSONAL IDENTITY INFORMATION

SUBTITLE A. IDENTIFYING INFORMATION

CHAPTER 504. PROHIBITED USE OF CRIME VICTIM OR MOTOR VEHICLE

ACCIDENT INFORMATION

Sec. 504.001. DEFINITIONS. In this chapter:

(1) "Crime victim information" means information that:

(A) is collected or prepared by a law enforcement agency; and

(B) identifies or serves to identify a person who, according to

a record of the agency, may have been the victim of a crime in

which:

(i) physical injury to the person occurred or was attempted; or

(ii) the offender entered or attempted to enter the dwelling of

the person.

(2) "Motor vehicle accident information" means information that:

(A) is collected or prepared by a law enforcement agency; and

(B) identifies or serves to identify a person who, according to

a record of the agency, may have been involved in a motor vehicle

accident.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 504.002. PROHIBITION ON USE FOR SOLICITATION OR SALE OF

INFORMATION. (a) A person who possesses crime victim or motor

vehicle accident information that the person obtained or knows

was obtained from a law enforcement agency may not:

(1) use the information to contact directly any of the following

persons for the purpose of soliciting business from the person:

(A) a crime victim;

(B) a person who was involved in a motor vehicle accident; or

(C) a member of the family of a person described by Paragraph

(A) or (B); or

(2) sell the information to another person for financial gain.

(b) The attorney general may bring an action against a person

who violates Subsection (a) pursuant to Section 17.47.

(c) A person commits an offense if the person violates

Subsection (a). An offense under this subsection is a Class C

misdemeanor unless the defendant has been previously convicted

under this section three or more times, in which event the

offense is a felony of the third degree.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 505. USE OF ZIP CODE TO VERIFY CUSTOMER'S IDENTITY

BUSINESS AND COMMERCE CODE

TITLE 11. PERSONAL IDENTITY INFORMATION

SUBTITLE A. IDENTIFYING INFORMATION

CHAPTER 505. USE OF ZIP CODE TO VERIFY CUSTOMER'S IDENTITY

Sec. 505.001. DEFINITIONS. In this chapter:

(1) "Credit card" means a card or device issued under an

agreement by which the issuer gives to a cardholder the right to

obtain credit from the issuer or another person.

(2) "Credit card issuer" means a lender, including a financial

institution, or a merchant that receives applications and issues

credit cards to individuals.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.010(a), eff. September 1, 2009.

Sec. 505.002. USE OF ZIP CODE TO VERIFY IDENTITY IN CREDIT CARD

TRANSACTION. (a) A business may require a customer who

purchases a good or service from the business using a credit card

to provide the customer's zip code to verify the customer's

identity as provided by Subsection (b).

(b) A business that obtains a customer's zip code under

Subsection (a) may electronically verify with the credit card

issuer that the zip code matches any zip code that the credit

card issuer has on file for the credit card.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.010(a), eff. September 1, 2009.

Sec. 505.003. RETENTION OF ZIP CODE PROHIBITED. A business that

obtains a customer's zip code under Section 505.002 may not

retain the zip code in any form after the purchase of the good or

service has been completed.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.010(a), eff. September 1, 2009.



CHAPTER 521. UNAUTHORIZED USE OF IDENTIFYING INFORMATION

BUSINESS AND COMMERCE CODE

TITLE 11. PERSONAL IDENTITY INFORMATION

SUBTITLE B. IDENTITY THEFT

CHAPTER 521. UNAUTHORIZED USE OF IDENTIFYING INFORMATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 521.001. SHORT TITLE. This chapter may be cited as the

Identity Theft Enforcement and Protection Act.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 521.002. DEFINITIONS. (a) In this chapter:

(1) "Personal identifying information" means information that

alone or in conjunction with other information identifies an

individual, including an individual's:

(A) name, social security number, date of birth, or

government-issued identification number;

(B) mother's maiden name;

(C) unique biometric data, including the individual's

fingerprint, voice print, and retina or iris image;

(D) unique electronic identification number, address, or routing

code; and

(E) telecommunication access device as defined by Section 32.51,

Penal Code.

(2) "Sensitive personal information" means, subject to

Subsection (b):

(A) an individual's first name or first initial and last name in

combination with any one or more of the following items, if the

name and the items are not encrypted:

(i) social security number;

(ii) driver's license number or government-issued identification

number; or

(iii) account number or credit or debit card number in

combination with any required security code, access code, or

password that would permit access to an individual's financial

account; or

(B) information that identifies an individual and relates to:

(i) the physical or mental health or condition of the

individual;

(ii) the provision of health care to the individual; or

(iii) payment for the provision of health care to the

individual.

(3) "Victim" means a person whose identifying information is

used by an unauthorized person.

(b) For purposes of this chapter, the term "sensitive personal

information" does not include publicly available information that

is lawfully made available to the public from the federal

government or a state or local government.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

419, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. IDENTITY THEFT

Sec. 521.051. UNAUTHORIZED USE OR POSSESSION OF PERSONAL

IDENTIFYING INFORMATION. (a) A person may not obtain, possess,

transfer, or use personal identifying information of another

person without the other person's consent and with intent to

obtain a good, a service, insurance, an extension of credit, or

any other thing of value in the other person's name.

(b) It is a defense to an action brought under this section that

an act by a person:

(1) is covered by the Fair Credit Reporting Act (15 U.S.C.

Section 1681 et seq.); and

(2) is in compliance with that Act and regulations adopted under

that Act.

(c) This section does not apply to:

(1) a financial institution as defined by 15 U.S.C. Section

6809; or

(2) a covered entity as defined by Section 601.001 or 602.001,

Insurance Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 521.052. BUSINESS DUTY TO PROTECT SENSITIVE PERSONAL

INFORMATION. (a) A business shall implement and maintain

reasonable procedures, including taking any appropriate

corrective action, to protect from unlawful use or disclosure any

sensitive personal information collected or maintained by the

business in the regular course of business.

(b) A business shall destroy or arrange for the destruction of

customer records containing sensitive personal information within

the business's custody or control that are not to be retained by

the business by:

(1) shredding;

(2) erasing; or

(3) otherwise modifying the sensitive personal information in

the records to make the information unreadable or indecipherable

through any means.

(c) This section does not apply to a financial institution as

defined by 15 U.S.C. Section 6809.

(d) As used in this section, "business" includes a nonprofit

athletic or sports association.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

419, Sec. 2, eff. September 1, 2009.

Sec. 521.053. NOTIFICATION REQUIRED FOLLOWING BREACH OF SECURITY

OF COMPUTERIZED DATA. (a) In this section, "breach of system

security" means unauthorized acquisition of computerized data

that compromises the security, confidentiality, or integrity of

sensitive personal information maintained by a person, including

data that is encrypted if the person accessing the data has the

key required to decrypt the data. Good faith acquisition of

sensitive personal information by an employee or agent of the

person for the purposes of the person is not a breach of system

security unless the person uses or discloses the sensitive

personal information in an unauthorized manner.

(b) A person who conducts business in this state and owns or

licenses computerized data that includes sensitive personal

information shall disclose any breach of system security, after

discovering or receiving notification of the breach, to any

resident of this state whose sensitive personal information was,

or is reasonably believed to have been, acquired by an

unauthorized person. The disclosure shall be made as quickly as

possible, except as provided by Subsection (d) or as necessary to

determine the scope of the breach and restore the reasonable

integrity of the data system.

(c) Any person who maintains computerized data that includes

sensitive personal information not owned by the person shall

notify the owner or license holder of the information of any

breach of system security immediately after discovering the

breach, if the sensitive personal information was, or is

reasonably believed to have been, acquired by an unauthorized

person.

(d) A person may delay providing notice as required by

Subsection (b) or (c) at the request of a law enforcement agency

that determines that the notification will impede a criminal

investigation. The notification shall be made as soon as the law

enforcement agency determines that the notification will not

compromise the investigation.

(e) A person may give notice as required by Subsection (b) or

(c) by providing:

(1) written notice;

(2) electronic notice, if the notice is provided in accordance

with 15 U.S.C. Section 7001; or

(3) notice as provided by Subsection (f).

(f) If the person required to give notice under Subsection (b)

or (c) demonstrates that the cost of providing notice would

exceed $250,000, the number of affected persons exceeds 500,000,

or the person does not have sufficient contact information, the

notice may be given by:

(1) electronic mail, if the person has electronic mail addresses

for the affected persons;

(2) conspicuous posting of the notice on the person's website;

or

(3) notice published in or broadcast on major statewide media.

(g) Notwithstanding Subsection (e), a person who maintains the

person's own notification procedures as part of an information

security policy for the treatment of sensitive personal

information that complies with the timing requirements for notice

under this section complies with this section if the person

notifies affected persons in accordance with that policy.

(h) If a person is required by this section to notify at one

time more than 10,000 persons of a breach of system security, the

person shall also notify each consumer reporting agency, as

defined by 15 U.S.C. Section 1681a, that maintains files on

consumers on a nationwide basis, of the timing, distribution, and

content of the notices. The person shall provide the notice

required by this subsection without unreasonable delay.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

419, Sec. 3, eff. September 1, 2009.

SUBCHAPTER C. COURT ORDER DECLARING INDIVIDUAL

A VICTIM OF IDENTITY THEFT

Sec. 521.101. APPLICATION FOR COURT ORDER TO DECLARE INDIVIDUAL

A VICTIM OF IDENTITY THEFT. (a) A person who is injured by a

violation of Section 521.051 or who has filed a criminal

complaint alleging commission of an offense under Section 32.51,

Penal Code, may file an application with a district court for the

issuance of an order declaring that the person is a victim of

identity theft.

(b) A person may file an application under this section

regardless of whether the person is able to identify each person

who allegedly transferred or used the person's identifying

information in an unlawful manner.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 521.102. PRESUMPTION OF APPLICANT'S STATUS AS VICTIM. An

applicant under Section 521.101 is presumed to be a victim of

identity theft under this subchapter if the person charged with

an offense under Section 32.51, Penal Code, is convicted of the

offense.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 521.103. ISSUANCE OF ORDER; CONTENTS. (a) After notice

and hearing, if the court is satisfied by a preponderance of the

evidence that an applicant under Section 521.101 has been injured

by a violation of Section 521.051 or is the victim of an offense

under Section 32.51, Penal Code, the court shall enter an order

declaring that the applicant is a victim of identity theft

resulting from a violation of Section 521.051 or an offense under

Section 32.51, Penal Code, as appropriate.

(b) An order under this section must contain:

(1) any known information identifying the violator or person

charged with the offense;

(2) the specific personal identifying information and any

related document used to commit the alleged violation or offense;

and

(3) information identifying any financial account or transaction

affected by the alleged violation or offense, including:

(A) the name of the financial institution in which the account

is established or of the merchant involved in the transaction, as

appropriate;

(B) any relevant account numbers;

(C) the dollar amount of the account or transaction affected by

the alleged violation or offense; and

(D) the date of the alleged violation or offense.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 521.104. CONFIDENTIALITY OF ORDER. (a) An order issued

under Section 521.103 must be sealed because of the confidential

nature of the information required to be included in the order.

The order may be opened and the order or a copy of the order may

be released only:

(1) to the proper officials in a civil proceeding brought by or

against the victim arising or resulting from a violation of this

chapter, including a proceeding to set aside a judgment obtained

against the victim;

(2) to the victim for the purpose of submitting the copy of the

order to a governmental entity or private business to:

(A) prove that a financial transaction or account of the victim

was directly affected by a violation of this chapter or the

commission of an offense under Section 32.51, Penal Code; or

(B) correct any record of the entity or business that contains

inaccurate or false information as a result of the violation or

offense;

(3) on order of the judge; or

(4) as otherwise required or provided by law.

(b) A copy of an order provided to a person under Subsection

(a)(1) must remain sealed throughout and after the civil

proceeding.

(c) Information contained in a copy of an order provided to a

governmental entity or business under Subsection (a)(2) is

confidential and may not be released to another person except as

otherwise required or provided by law.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 521.105. GROUNDS FOR VACATING ORDER. A court at any time

may vacate an order issued under Section 521.103 if the court

finds that the application filed under Section 521.101 or any

information submitted to the court by the applicant contains a

fraudulent misrepresentation or a material misrepresentation of

fact.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER D. REMEDIES

Sec. 521.151. CIVIL PENALTY; INJUNCTION. (a) A person who

violates this chapter is liable to this state for a civil penalty

of at least $2,000 but not more than $50,000 for each violation.

The attorney general may bring an action to recover the civil

penalty imposed under this subsection.

(b) If it appears to the attorney general that a person is

engaging in, has engaged in, or is about to engage in conduct

that violates this chapter, the attorney general may bring an

action in the name of the state against the person to restrain

the violation by a temporary restraining order or by a permanent

or temporary injunction.

(c) An action brought under Subsection (b) must be filed in a

district court in Travis County or:

(1) in any county in which the violation occurred; or

(2) in the county in which the victim resides, regardless of

whether the alleged violator has resided, worked, or transacted

business in the county in which the victim resides.

(d) The attorney general is not required to give a bond in an

action under this section.

(e) In an action under this section, the court may grant any

other equitable relief that the court considers appropriate to:

(1) prevent any additional harm to a victim of identity theft or

a further violation of this chapter; or

(2) satisfy any judgment entered against the defendant,

including issuing an order to appoint a receiver, sequester

assets, correct a public or private record, or prevent the

dissipation of a victim's assets.

(f) The attorney general is entitled to recover reasonable

expenses, including reasonable attorney's fees, court costs, and

investigatory costs, incurred in obtaining injunctive relief or

civil penalties, or both, under this section. Amounts collected

by the attorney general under this section shall be deposited in

the general revenue fund and may be appropriated only for the

investigation and prosecution of other cases under this chapter.

(g) The fees associated with an action under this section are

the same as in a civil case, but the fees may be assessed only

against the defendant.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 521.152. DECEPTIVE TRADE PRACTICE. A violation of Section

521.051 is a deceptive trade practice actionable under Subchapter

E, Chapter 17.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 522. IDENTITY THEFT BY ELECTRONIC DEVICE

BUSINESS AND COMMERCE CODE

TITLE 11. PERSONAL IDENTITY INFORMATION

SUBTITLE B. IDENTITY THEFT

CHAPTER 522. IDENTITY THEFT BY ELECTRONIC DEVICE

Sec. 522.001. DEFINITIONS. In this chapter:

(1) "Payment card" means a credit card, debit card, check card,

or other card that is issued to an authorized user to purchase or

obtain goods, services, money, or any other thing of value.

(2) "Re-encoder" means an electronic device that can be used to

transfer encoded information from a magnetic strip on a payment

card onto the magnetic strip of a different payment card.

(3) "Scanning device" means an electronic device used to access,

read, scan, or store information encoded on the magnetic strip of

a payment card.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 522.002. OFFENSE; PENALTY. (a) A person commits an offense

if the person uses a scanning device or re-encoder to access,

read, scan, store, or transfer information encoded on the

magnetic strip of a payment card without the consent of an

authorized user of the payment card and with intent to harm or

defraud another.

(b) An offense under this section is a Class B misdemeanor.

(c) If conduct that constitutes an offense under this section

also constitutes an offense under any other law, the actor may be

prosecuted under this section or the other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 523. PROVISIONS RELATING TO VICTIMS OF IDENTITY THEFT

BUSINESS AND COMMERCE CODE

TITLE 11. PERSONAL IDENTITY INFORMATION

SUBTITLE B. IDENTITY THEFT

CHAPTER 523. PROVISIONS RELATING TO VICTIMS OF IDENTITY THEFT

SUBCHAPTER A. EXTENSIONS OF CREDIT AND VERIFICATION

OF IDENTITY

Sec. 523.001. EXTENSION OF CREDIT TO VICTIM OF IDENTITY THEFT.

(a) In this section, "victim of identity theft" means an

individual who has filed a criminal complaint alleging the

commission of an offense under Section 32.51, Penal Code, other

than a person who is convicted of an offense under Section 37.08,

Penal Code, with respect to that complaint.

(b) A person who has been notified that an individual has been

the victim of identity theft may not deny the individual an

extension of credit, including a loan, in the individual's name

or restrict or limit the credit extended solely because the

individual has been a victim of identity theft. This subsection

does not prohibit a person from denying an individual an

extension of credit for a reason other than the individual's

having been a victim of identity theft, including by reason of

the individual's lack of capacity to contract.

(c) A license issued under Subtitle B, Title 4, Finance Code,

that is held by a person who violates this section is subject to

revocation or suspension under that subtitle.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 523.002. VERIFICATION OF CONSUMER IDENTITY. (a) In this

section:

(1) "Consumer report" has the meaning assigned by Section 20.01.

(2) "Extension of credit" does not include:

(A) an increase in the dollar limit of an existing open-end

credit plan as defined by federal Regulation Z (12 C.F.R. Section

226.2), as amended; or

(B) any change to, or review of, an existing credit account.

(3) "Security alert" has the meaning assigned by Section 20.01.

(b) A person who receives notification of a security alert under

Section 20.032 in connection with a request for a consumer report

for the approval of a credit-based application, including an

application for an extension of credit, a purchase, lease, or

rental agreement for goods, or for an application for a

noncredit-related service, may not lend money, extend credit, or

authorize an application without taking reasonable steps to

verify the consumer's identity.

(c) If a consumer has included with a security alert a specified

telephone number to be used for identity verification purposes, a

person who receives that number with a security alert must take

reasonable steps to contact the consumer using that number before

lending money, extending credit, or completing any purchase,

lease, or rental of goods, or approving any noncredit-related

services.

(d) If a person uses a consumer report to facilitate the

extension of credit or for any other transaction on behalf of a

subsidiary, affiliate, agent, assignee, or prospective assignee,

that person, rather than the subsidiary, affiliate, agent,

assignee, or prospective assignee, may verify the consumer's

identity.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER B. DUTIES OF FINANCIAL INSTITUTIONS AND

OF VERIFICATION ENTITIES

Sec. 523.051. NOTATION OF FORGED CHECK. (a) In this section,

"victim of identity theft" means a person who has filed with an

appropriate law enforcement agency a criminal complaint alleging

commission of an offense under Section 32.51, Penal Code.

(b) A financial institution, in accordance with its customary

procedures, shall process as forgeries checks received on the

account of a victim of identity theft if the victim:

(1) closes the account at the financial institution as a result

of the identity theft;

(2) notifies the financial institution that the identity theft

is the reason for closing the account;

(3) provides the financial institution with a copy of the

criminal complaint described by Subsection (a); and

(4) requests that the financial institution return checks with

the notation "forgery."

(c) A victim of identity theft who requests that a financial

institution return checks with the notation "forgery" as provided

by Subsection (b):

(1) may not assert that the financial institution is liable

under Section 4.402 for wrongfully dishonoring a check returned

after the victim makes the request; and

(2) shall hold the financial institution harmless for acting in

accordance with the victim's request.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Redesignated from Business and Commerce Code, Section 523.003 by

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.011(b), eff. September 1, 2009.

Sec. 523.052. NOTIFICATION TO CHECK VERIFICATION ENTITIES THAT

CUSTOMER IS VICTIM OF IDENTITY THEFT. (a) In this section:

(1) "Check verification entity" means a consumer reporting

agency that compiles and maintains, for businesses in this state,

files on consumers on a nationwide basis regarding the consumers'

check-writing history.

(2) "Financial institution" means a bank, savings association,

savings bank, or credit union maintaining an office, branch, or

agency office in this state.

(b) A financial institution shall submit the information as

required by Subsection (c) if a customer notifies the financial

institution that the customer was a victim of an offense under

Section 32.51, Penal Code, requests that the financial

institution close an account that has been compromised by the

alleged offense, and presents to the financial institution:

(1) a copy of a police report of an offense under Section 32.51,

Penal Code;

(2) a sworn statement by the person that the person was the

victim of an offense under that section; and

(3) written authorization to submit the information required by

Subsection (d) to the electronic notification system established

under Section 11.309, Finance Code, for secure distribution to

check verification entities.

(c) A financial institution that receives the documents required

by Subsection (b), not later than the second business day after

the date the customer provides the documents to the financial

institution, shall submit the information required by Subsection

(d) to the electronic notification system established under

Section 11.309, Finance Code.

(d) The information submitted by a financial institution under

Subsection (c) must include:

(1) the customer's name, address, phone number, date of birth,

and driver's license number or government-issued identification

number;

(2) the financial institution account number of any account that

has been compromised by the alleged offense and has been closed

in response to the alleged offense;

(3) the financial institution routing number; and

(4) the number on any check that has been lost, stolen, or

compromised.

(e) A check verification entity shall maintain reasonable

procedures, in accordance with rules adopted by the finance

commission, to prevent the check verification entity from

recommending acceptance or approval of a check or similar sight

order drawn on an account identified in the notification if:

(1) the check verification entity receives notification through

the electronic notification system; or

(2) a customer presents to the check verification entity:

(A) a copy of a police report of an offense under Section 32.51,

Penal Code;

(B) a sworn statement by the person that the person was the

victim of an offense under that section and that the person has

requested that the financial institution close any account that

has been compromised by the alleged offense; and

(C) the information described by Subsection (d).

(f) A financial institution or check verification entity, or an

officer, director, employee, or agent of the institution or

entity, is not liable for damages resulting from providing the

notification required by Subsection (c) or failing to recommend

acceptance or approval of a check or similar sight order under

Subsection (e).

(g) The Finance Commission of Texas may adopt rules:

(1) to implement this section;

(2) to clarify the duties and responsibilities of a customer,

financial institution, or check verification entity under this

section; and

(3) to specify how an erroneous notification may be withdrawn,

amended, or corrected.

Added by Acts 2007, 80th Leg., R.S., Ch.

1044, Sec. 1, eff. September 1, 2007.

Transferred from Business and Commerce Code, Section 35.595 by

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.011(c), eff. September 2, 2009.






TITLE 12. RIGHTS AND DUTIES OF CONSUMERS AND MERCHANTS

CHAPTER 601. CANCELLATION OF CERTAIN CONSUMER TRANSACTIONS

BUSINESS AND COMMERCE CODE

TITLE 12. RIGHTS AND DUTIES OF CONSUMERS AND MERCHANTS

CHAPTER 601. CANCELLATION OF CERTAIN CONSUMER TRANSACTIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 601.001. DEFINITIONS. In this chapter:

(1) "Consumer" means an individual who seeks or acquires real

property, money or other personal property, services, or credit

for personal, family, or household purposes.

(2) "Consumer transaction" means a transaction between a

merchant and one or more consumers.

(3) "Merchant" means a party to a consumer transaction other

than a consumer.

(4) "Merchant's place of business" means a merchant's main or

permanent branch office or local address. For a state or

national bank or savings and loan association, the term includes

an approved branch office and a registered loan production

office.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 601.002. APPLICABILITY OF CHAPTER; EXCEPTION. (a) This

chapter applies only to a consumer transaction in which:

(1) the merchant or the merchant's agent engages in a personal

solicitation of a sale to the consumer at a place other than the

merchant's place of business;

(2) the consumer's agreement or offer to purchase is given to

the merchant or the merchant's agent at a place other than the

merchant's place of business; and

(3) the agreement or offer is for:

(A) the purchase of goods or services for consideration that

exceeds $25, payable in installments or in cash; or

(B) the purchase of real property for consideration that exceeds

$100, payable in installments or in cash.

(b) Notwithstanding Subsection (a), this chapter does not apply

to:

(1) a purchase of farm equipment;

(2) an insurance sale regulated by the Texas Department of

Insurance;

(3) a sale of goods or services made:

(A) under a preexisting revolving charge account or retail

charge agreement; or

(B) after negotiations between the parties at a business

establishment in a fixed location where goods or services are

offered or exhibited for sale; or

(4) a sale of real property if:

(A) the purchaser is represented by a licensed attorney;

(B) the transaction is negotiated by a licensed real estate

broker; or

(C) the transaction is negotiated at a place other than the

consumer's residence by the person who owns the property.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER B. CONSUMER'S RIGHT TO CANCEL TRANSACTION

Sec. 601.051. CONSUMER'S RIGHT TO CANCEL. In addition to any

other rights or remedies available, a consumer may cancel a

consumer transaction not later than midnight of the third

business day after the date the consumer signs an agreement or

offer to purchase.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 601.052. NOTICE OF CONSUMER'S RIGHT TO CANCEL REQUIRED.

(a) A merchant must provide a consumer with a complete receipt

or copy of a contract pertaining to the consumer transaction at

the time of its execution.

(b) The document provided under Subsection (a) must:

(1) be in the same language as that principally used in the oral

sales presentation;

(2) contain the date of the transaction;

(3) contain the name and address of the merchant; and

(4) contain a statement:

(A) in immediate proximity to the space reserved in the contract

for the signature of the consumer or on the front page of the

receipt if a contract is not used; and

(B) in boldfaced type of a minimum size of 10 points in

substantially the following form:

"YOU, THE BUYER, MAY CANCEL THIS TRANSACTION AT ANY TIME PRIOR TO

MIDNIGHT OF THE THIRD BUSINESS DAY AFTER THE DATE OF THIS

TRANSACTION. SEE THE ATTACHED NOTICE OF CANCELLATION FORM FOR AN

EXPLANATION OF THIS RIGHT."

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 601.053. COMPLETED CANCELLATION FORM REQUIRED. (a) A

merchant that provides a document under Section 601.052 must

attach to the document a completed notice of cancellation form in

duplicate. The form must:

(1) be easily detachable;

(2) be in the same language as the document provided under

Section 601.052; and

(3) contain the following information and statements in 10-point

boldfaced type:

"NOTICE OF CANCELLATION

(enter date of transaction)

"YOU MAY CANCEL THIS TRANSACTION, WITHOUT ANY PENALTY OR

OBLIGATION, WITHIN THREE BUSINESS DAYS FROM THE ABOVE DATE.

"IF YOU CANCEL, ANY PROPERTY TRADED IN, ANY PAYMENTS MADE BY YOU

UNDER THE CONTRACT OR SALE, AND ANY NEGOTIABLE INSTRUMENT

EXECUTED BY YOU WILL BE RETURNED WITHIN 10 BUSINESS DAYS

FOLLOWING RECEIPT BY THE MERCHANT OF YOUR CANCELLATION NOTICE,

AND ANY SECURITY INTEREST ARISING OUT OF THE TRANSACTION WILL BE

CANCELLED.

"IF YOU CANCEL, YOU MUST MAKE AVAILABLE TO THE MERCHANT AT YOUR

RESIDENCE, IN SUBSTANTIALLY AS GOOD CONDITION AS WHEN RECEIVED,

ANY GOODS DELIVERED TO YOU UNDER THIS CONTRACT OR SALE; OR YOU

MAY IF YOU WISH, COMPLY WITH THE INSTRUCTIONS OF THE MERCHANT

REGARDING THE RETURN SHIPMENT OF THE GOODS AT THE MERCHANT'S

EXPENSE AND RISK.

"IF YOU DO NOT AGREE TO RETURN THE GOODS TO THE MERCHANT OR IF

THE MERCHANT DOES NOT PICK THEM UP WITHIN 20 DAYS OF THE DATE OF

YOUR NOTICE OF CANCELLATION, YOU MAY RETAIN OR DISPOSE OF THE

GOODS WITHOUT ANY FURTHER OBLIGATION.

"TO CANCEL THIS TRANSACTION, MAIL OR DELIVER A SIGNED AND DATED

COPY OF THIS CANCELLATION NOTICE OR ANY OTHER WRITTEN NOTICE, OR

SEND A TELEGRAM, TO (name of merchant), AT (address of merchant's

place of business) NOT LATER THAN MIDNIGHT OF (date).

I HEREBY CANCEL THIS TRANSACTION.

(date)

(buyer's signature)"

(b) A merchant may not fail to include on both copies of the

form described by Subsection (a):

(1) the name of the merchant;

(2) the address of the merchant's place of business;

(3) the date of the transaction; and

(4) a date not earlier than the third business day after the

date of the transaction by which the consumer must give notice of

cancellation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 601.054. USE OF FORMS AND NOTICES PRESCRIBED BY THE FEDERAL

TRADE COMMISSION AUTHORIZED. The use of the forms and notices of

the right to cancel prescribed by the Federal Trade Commission's

trade-regulation rule providing a cooling-off period for

door-to-door sales constitutes compliance with Sections 601.052

and 601.053.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 601.055. ALTERNATIVE NOTICE AUTHORIZED FOR CERTAIN CONSUMER

TRANSACTIONS. A consumer transaction in which the contract price

does not exceed $200 complies with the notice requirements of

Sections 601.052 and 601.053 if:

(1) the consumer may at any time cancel the order, refuse to

accept delivery of the goods without incurring any obligation to

pay for the goods, or return the goods to the merchant and

receive a full refund of the amount the consumer has paid; and

(2) the consumer's right to cancel the order, refuse delivery,

or return the goods without obligation or charge at any time is

clearly and conspicuously stated on the face or reverse side of

the sales ticket.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER C. RIGHTS AND DUTIES OF CONSUMER AND MERCHANT

Sec. 601.101. MERCHANT'S COMPENSATION. A merchant is not

entitled to compensation for services performed under a consumer

transaction canceled under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 601.102. CONSUMER'S RETENTION OF GOODS OR TITLE TO REAL

PROPERTY AUTHORIZED. Until a merchant has complied with this

chapter, a consumer with possession of goods or the right or

title to real property delivered by the merchant:

(1) may retain possession of the goods or the right or title to

the real property; and

(2) has a lien on the goods or real property to the extent of

any recovery to which the consumer is entitled.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 601.103. CONSUMER'S DUTIES WITH RESPECT TO DELIVERED GOODS

OR REAL PROPERTY. (a) Within a reasonable time after a

cancellation under this chapter, the consumer must, on demand,

tender to the merchant any goods or any right or title to real

property delivered by the merchant under the consumer

transaction.

(b) The consumer is not obligated to tender goods at a place

other than the consumer's residence.

(c) If the merchant fails to demand possession of the goods or

the right or title to real property within a reasonable time

after cancellation, the goods or real property become the

property of the consumer without obligation to pay.

(d) Goods or real property in possession of the consumer are at

the risk of the merchant, except that the consumer shall take

reasonable care of the goods or the real property both before and

for a reasonable time after cancellation.

(e) For purposes of this section, 20 days is presumed to be a

reasonable time.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER D. PROHIBITED ACTS AND CONDUCT BY MERCHANT

Sec. 601.151. CONFESSION OF JUDGMENT OR WAIVER OF RIGHTS. A

merchant may not include in a contract or receipt pertaining to a

consumer transaction a confession of judgment or a waiver of any

of the rights to which the consumer is entitled under this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 601.152. FAILURE TO INFORM OR MISREPRESENTATION OF RIGHT TO

CANCEL. A merchant may not:

(1) at the time the consumer signs the contract pertaining to a

consumer transaction or purchases the goods, services, or real

property, fail to inform the consumer orally of the right to

cancel the transaction; or

(2) misrepresent in any manner the consumer's right to cancel.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 601.153. TRANSFER OF INDEBTEDNESS DURING CERTAIN PERIOD. A

merchant may not negotiate, transfer, sell, or assign a note or

other evidence of indebtedness to a finance company or other

third party before midnight of the fifth business day after the

date the contract pertaining to a consumer transaction was signed

or the goods or services were purchased.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 601.154. FAILURE TO TAKE CERTAIN ACTIONS FOLLOWING RECEIPT

OF NOTICE OF CANCELLATION. A merchant may not:

(1) fail to notify the consumer before the end of the 10th

business day after the date the merchant receives the notice of

cancellation whether the merchant intends to repossess or abandon

any shipped or delivered goods;

(2) fail or refuse to honor a valid cancellation under this

chapter by a consumer; or

(3) fail before the end of the 10th business day after the date

the merchant receives a valid notice of cancellation to:

(A) refund all payments made under the contract or sale;

(B) return any goods or property traded in to the merchant in

substantially the same condition as when received by the

merchant;

(C) cancel and return a negotiable instrument executed by the

consumer in connection with the contract of sale;

(D) take any action appropriate to terminate promptly any

security interest created in the transaction; or

(E) restore improvements on real property to the same condition

as when the merchant took title to or possession of the real

property unless the consumer requests otherwise.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER E. ENFORCEMENT

Sec. 601.201. CERTAIN SALES OR CONTRACTS VOID. A sale or

contract entered into under a consumer transaction in violation

of Section 601.053(b) or Subchapter D is void.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 601.202. LIABILITY FOR DAMAGES. A merchant who violates

this chapter is liable to the consumer for:

(1) actual damages suffered by the consumer as a result of the

violation;

(2) reasonable attorney's fees; and

(3) court costs.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 601.203. ALTERNATIVE RECOVERY UNDER CERTAIN CIRCUMSTANCES.

If the merchant fails to tender goods or property traded to the

merchant in substantially the same condition as when received by

the merchant, the consumer may elect to recover an amount equal

to the trade-in allowance stated in the agreement.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 601.204. DECEPTIVE TRADE PRACTICE. A violation of this

chapter is a false, misleading, or deceptive act or practice as

defined by Section 17.46(b). In addition to any remedy under

this chapter, a remedy under Subchapter E, Chapter 17, is also

available for a violation of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 601.205. INJUNCTION. If the attorney general believes that

a person is violating or about to violate this chapter, the

attorney general may bring an action in the name of the state to

restrain or enjoin the person from violating this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 602. DELIVERY OF UNSOLICITED GOODS

BUSINESS AND COMMERCE CODE

TITLE 12. RIGHTS AND DUTIES OF CONSUMERS AND MERCHANTS

CHAPTER 602. DELIVERY OF UNSOLICITED GOODS

Sec. 602.001. INAPPLICABILITY OF CHAPTER TO SUBSTITUTED GOODS.

This chapter does not apply to goods substituted for goods

ordered or solicited by the recipient of the goods.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 602.002. ACTIONS AUTHORIZED ON DELIVERY OF UNSOLICITED

GOODS. Unless otherwise agreed, a person to whom unsolicited

goods are delivered:

(1) is entitled to refuse to accept delivery of the goods; and

(2) is not required to return the goods to the sender.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 602.003. CERTAIN UNSOLICITED GOODS CONSIDERED GIFT. (a)

Unsolicited goods that are addressed to or intended for the

recipient are considered a gift to the recipient.

(b) The recipient may use or dispose of goods described by

Subsection (a) in any manner without obligation to the sender.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 602.004. MISTAKEN DELIVERY. A person who receives

unsolicited goods as the result of a bona fide mistake shall

return the goods. The sender has the burden of proof as to the

mistake.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 603. REGULATION OF CONSUMER CONTRACTS CREATED BY ACCEPTANCE OF CHECK OR OTHER DRAFT

BUSINESS AND COMMERCE CODE

TITLE 12. RIGHTS AND DUTIES OF CONSUMERS AND MERCHANTS

CHAPTER 603. REGULATION OF CONSUMER CONTRACTS CREATED BY

ACCEPTANCE OF CHECK OR OTHER DRAFT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 603.001. DEFINITIONS. Unless the context requires a

different definition, the definitions provided by Chapter 3 apply

to this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 603.002. APPLICABILITY OF CHAPTER. (a) Except as provided

by Subsection (b), this chapter applies only to a person who

solicits business in this state by mailing an individual a check

or other draft payable to that individual.

(b) This chapter does not apply to a financial institution as

defined by Section 201.101, Finance Code, or an authorized lender

as defined by Section 341.001 of that code, that sends a check or

other draft to an existing or prospective account holder

authorizing that person to access an extension of credit.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER B. REQUIRED DISCLOSURES AND NOTICES

Sec. 603.051. REQUIRED DISCLOSURE ON CHECK OR OTHER DRAFT. (a)

A person who makes an offer that the recipient may accept by

endorsing and negotiating a check or other draft shall disclose

on the check or other draft that by signing and negotiating the

instrument, the depositor agrees to pay for future goods or

services as a result of the contract.

(b) The disclosure required by Subsection (a) must be clear,

conspicuous, and located on the check or other draft next to the

place for endorsement.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 603.052. REQUIRED NOTICE OF RIGHT TO TERMINATE ACCEPTANCE

OF OFFER. (a) If an offer described by Section 603.051 includes

a free membership period, trial period, or other incentive with a

time limit, and if the offer results in a contract unless the

recipient terminates the acceptance of the offer not later than

the end of the time period, the offeror shall send notice to the

recipient, at least two weeks before debiting any account, of the

recipient's obligation to terminate the recipient's acceptance of

the offer.

(b) The notice required by Subsection (a) must be clear and

conspicuous. If the offeror bills the recipient by mailing an

invoice, the notice may be included with the invoice.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 603.053. EFFECT OF NONCOMPLIANCE. (a) An offer described

by Section 603.051 is void if the offeror:

(1) does not make the disclosure required by that section;

(2) does not send notice as required by Section 603.052, if

applicable; or

(3) provides an incentive with a time limit, including a free

membership period or trial period, that is less than two weeks in

length.

(b) A delivery of goods or services to the recipient does not

operate to form a contract between the offeror and the recipient

if:

(1) the offer does not contain the disclosure required by

Section 603.051;

(2) the offer is not followed by a notice required by Section

603.052, if applicable; or

(3) the offeror fails to honor the recipient's cancellation or

termination of the acceptance of the offer made under the terms

of the offer or as required by Section 603.052.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER C. ENFORCEMENT

Sec. 603.101. DECEPTIVE TRADE PRACTICE. A violation of this

chapter is a deceptive trade practice in addition to the

practices described by Subchapter E, Chapter 17, and is

actionable under that subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 604. SALE OR ISSUANCE OF STORED VALUE CARD

BUSINESS AND COMMERCE CODE

TITLE 12. RIGHTS AND DUTIES OF CONSUMERS AND MERCHANTS

CHAPTER 604. SALE OR ISSUANCE OF STORED VALUE CARD

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 604.001. DEFINITION OF STORED VALUE CARD. In this chapter,

"stored value card":

(1) means a record, as defined by Section 322.002, including a

record that contains a microprocessor chip, magnetic strip, or

other means of storing information:

(A) that evidences a promise made for monetary consideration by

the seller or issuer of the record that goods or services will be

provided to the owner of the record in the value shown in the

record;

(B) that is prefunded; and

(C) the value of which is reduced on redemption; and

(2) includes a gift card or gift certificate.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 604.002. INAPPLICABILITY OF CHAPTER. This chapter does not

apply to a stored value card that:

(1) is issued by:

(A) a financial institution acting as a financial agent of the

United States or this state;

(B) a federally insured financial institution, as defined by

Section 201.101, Finance Code, if the financial institution is

primarily liable for the card as the issuing principal; or

(C) an air carrier holding a certificate of public convenience

and necessity under Title 49, United States Code;

(2) is issued as a prepaid calling card by a prepaid calling

card company regulated under Section 55.253, Utilities Code;

(3) is distributed by the issuer to a person under an awards,

rewards, loyalty, incentive, rebate, or promotional program and

is not issued or reloaded in exchange for money tendered by the

cardholder;

(4) is sold below face value or donated to:

(A) an employee of the seller or issuer;

(B) a nonprofit or charitable organization; or

(C) an educational institution for fund-raising purposes; or

(5) does not expire and for which the seller does not charge a

fee other than a fee described in Section 604.051.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 604.003. CAUSE OF ACTION NOT CREATED. This chapter does

not create a cause of action against a person who issues or sells

a stored value card.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER B. PERMISSIBLE FEES

Sec. 604.051. FEES AND CHARGES RELATED TO ISSUANCE AND HANDLING

OF CARD. If disclosed as required by Subchapter C, the issuer of

a stored value card may impose and collect a reasonable:

(1) handling fee in connection with the issuance of or adding of

value to the card;

(2) access fee for a card transaction conducted at an unmanned

teller machine, as defined by Section 59.301, Finance Code; and

(3) reissue or replacement charge if an expired or lost card is

reissued or replaced.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 604.052. FEES OR CHARGES THAT DECREASE UNREDEEMED BALANCE

OF CARD. The issuer of a stored value card may impose or collect

a periodic fee or other charge that causes the unredeemed balance

of the card to decrease over time only if the fee:

(1) is reasonable;

(2) is not assessed until after the first anniversary of the

date the card is sold or issued; and

(3) is disclosed as required by Subchapter C.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER C. REQUIRED DISCLOSURES

Sec. 604.101. REQUIRED DISCLOSURE OF CERTAIN MATTERS APPLICABLE

TO CARD. An expiration date or policy, fee, or other material

restriction or contract term applicable to a stored value card

must be clearly and conspicuously disclosed at the time the card

is sold or issued to a person to enable the person to make an

informed decision before purchasing the card.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 604.102. REQUIRED PRINTING OF CERTAIN DISCLOSURES. In

addition to the disclosure required under Section 604.101, a

disclosure regarding the expiration of a stored value card or a

periodic fee that reduces the unredeemed value of a stored value

card must be legibly printed on the card.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 604.103. VALIDITY OF CARD SOLD WITHOUT REQUIRED

DISCLOSURES. A stored value card sold without the disclosure

required by this subchapter of an expiration date or policy, fee,

or other material restriction or contract term applicable to the

card is valid until redeemed or replaced.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 605. CONSUMER REBATE RESPONSE AND GRACE PERIOD FOR CORRECTIONS

BUSINESS AND COMMERCE CODE

TITLE 12. RIGHTS AND DUTIES OF CONSUMERS AND MERCHANTS

CHAPTER 605. CONSUMER REBATE RESPONSE AND GRACE PERIOD FOR

CORRECTIONS

Sec. 605.001. DEFINITIONS. In this chapter:

(1) "Consumer" means a person who obtains a product or service

that is to be used primarily for personal, business, family, or

household purposes.

(2) "Consumer rebate" means an offer to a consumer of cash,

credit, or credit toward future purchases that is made in

connection with a sale of a good or service to the consumer, is

in an amount of $10 or more, and requires the consumer to mail or

electronically submit a rebate request after the sale is

completed. The term does not include:

(A) any promotion or incentive that is offered by a manufacturer

to another company or organization that is not the consumer to

help promote or place the product or service;

(B) a rebate that is redeemed at the time of purchase;

(C) any discount, cash, credit, or credit toward a future

purchase that is automatically provided to a consumer without the

need to submit a request for redemption;

(D) a rebate that is applied to a bill that the consumer becomes

obligated to pay after the date the purchase is made;

(E) any refund that may be given to a consumer in accordance

with a manufacturer or retailer's return, guarantee, adjustment,

or warranty policies; or

(F) any manufacturer or retailer's frequent shopper customer

reward program.

(3) "Properly completed" means that the consumer submitted the

required information and documentation in the manner and by the

deadline specified in the rebate offer and otherwise satisfied

the terms and conditions of the rebate offer.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.012(a), eff. September 1, 2009.

Sec. 605.002. REBATE RESPONSE PERIOD; GRACE PERIOD FOR

CORRECTIONS. (a) Except as provided by Subsection (b), a

person, including a manufacturer or retailer, who offers a rebate

shall mail the amount of the rebate to the consumer or

electronically pay the consumer the amount of the rebate within

the time period promised in the rebate information provided to

the consumer or, if silent, not later than the 30th day after the

date the person receives a properly completed rebate request.

(b) If a consumer rebate offer is contingent on the consumer

continuing to purchase a service for a minimum length of time,

the time period in Subsection (a) begins on the later of:

(1) the date the consumer submits the rebate request; or

(2) the expiration date of the service period.

(c) If the person offering the rebate receives a rebate request

that is timely submitted but not properly completed, the person

shall:

(1) process the rebate in the manner provided by Subsection (a)

as if the rebate request were properly completed; or

(2) notify the consumer, not later than the date specified by

Subsection (a), of the reasons that the rebate request is not

properly completed and the consumer's right to correct the

deficiency within 30 days after the date of the notification.

(d) The notification under Subsection (c)(2) must be by mail,

except that notification may be by e-mail if the consumer has

agreed to be notified by e-mail.

(e) If the consumer corrects the deficiency stated in the

notification under Subsection (c)(2) before the 31st day after

the postmark date of the person's mailed notification to the

consumer or the date the e-mail is received, if applicable, the

person shall process the rebate in the manner provided by

Subsection (a) for a properly completed request.

(f) This section does not impose any obligation on a person to

pay a rebate to any consumer who is not eligible under the terms

and conditions of the rebate offer or has not satisfied all of

the terms and conditions of the rebate offer, if the person

offering the rebate has complied with Subsections (c) and (d).

(g) A person offering a rebate has the right to reject a rebate

request from a consumer who the person determines:

(1) is attempting to commit fraud;

(2) has already received the offered rebate; or

(3) is submitting proof of purchase that is not legitimate.

(h) A person making a determination under Subsection (g) shall

notify the consumer within the time period provided by Subsection

(c) that the person is considering rejecting, or has rejected,

the rebate request and shall instruct the consumer of any actions

that the consumer may take to cure the deficiency.

(i) If the person offering a rebate erroneously rejects a

properly completed rebate request, the person shall pay the

consumer as soon as practicable, but not later than 30 days,

after the date the person learns of the error.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.012(a), eff. September 1, 2009.

Sec. 605.003. USE OF INDEPENDENT ENTITY TO PROCESS REBATE. For

the purposes of this chapter, if a person who offers a rebate

uses an independent entity to process the rebate, an act of the

entity is considered to be an act of the person and receipt of a

rebate request by the entity is considered receipt of the request

by the person.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.012(a), eff. September 1, 2009.

Sec. 605.004. DECEPTIVE TRADE PRACTICE. (a) A violation of

this chapter is a deceptive trade practice in addition to the

practices described by Subchapter E, Chapter 17, and is

actionable by a consumer under that subchapter. Claims related

to more than one consumer may not be joined in a single action

brought for an alleged violation of this chapter, unless all

parties agree.

(b) A violation of this chapter is subject to an action by the

office of the attorney general as provided by Section 17.46(a).

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.012(a), eff. September 1, 2009.

Sec. 605.005. CERTIFICATION AS CLASS ACTION PROHIBITED. A court

may not certify an action brought under this chapter as a class

action.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.012(a), eff. September 1, 2009.






TITLE 13. CONTESTS AND OTHER PROMOTIONS

CHAPTER 621. CONTESTS AND GIFT GIVEAWAYS

BUSINESS AND COMMERCE CODE

TITLE 13. CONTESTS AND OTHER PROMOTIONS

CHAPTER 621. CONTESTS AND GIFT GIVEAWAYS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 621.001. SHORT TITLE. This chapter may be cited as the

Contest and Gift Giveaway Act.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.002. CONSTRUCTION OF CHAPTER. This chapter shall be

interpreted to provide the maximum disclosure to, and fair

treatment of, a person who enters a contest or gift giveaway

through which the person is solicited to attend a sales

presentation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.003. DEFINITIONS. (a) In this chapter:

(1) "Contest" means a promotional device in which:

(A) a person is offered, as an inducement to attend a sales

presentation, a chance to win or receive a prize by complying

with specified entry requirements;

(B) the winner or recipient of a prize is determined by random

selection; and

(C) all offered prizes are awarded.

(2) "Contest period" means the duration of a contest from the

beginning date to the ending date.

(3) "Drawing" means a contest in which the recipient of a prize

is determined from all of the entries received.

(4) "Entry form" means a card, letter, entry blank, token, or

similar device that identifies a contestant by:

(A) name;

(B) number, letter, or symbol; or

(C) both name and number, letter, or symbol.

(5) "Gift" means an item of value that is offered, transferred,

or given to a person as an inducement to attend a sales

presentation but that is not offered, transferred, or awarded

through a contest. The term does not include a manufacturer's

rebate or discount available to the public.

(6) "Major prize" means a prize that has an actual unit cost to

the offeror of at least $250.

(7) "Matched contest" means a contest in which:

(A) the winning numbers are preselected, printed on an entry

form, and distributed to the public; and

(B) the numbers printed on the entry forms are subsequently

matched with the list of winning numbers at a sales location to

determine prize eligibility.

(8) "Minor prize" means a prize that:

(A) has an actual unit cost to the offeror of less than $250;

and

(B) is transferred to a person who:

(i) attends a sales presentation; and

(ii) is not the winner of a major prize.

(9) "Odds of winning" means a ratio in which:

(A) the numerator equals the actual number of units of an

identified prize to be given away during a contest period; and

(B) the denominator equals the number of entry forms distributed

or reasonably anticipated to be distributed during the contest

period.

(10) "Offeror" means a person who solicits another person to

attend a sales presentation.

(11) "Person" includes an individual, a corporation, a firm, and

an association.

(12) "Prize" means an item of value that is offered, awarded, or

given to a person through a contest. The term does not include a

manufacturer's rebate or discount available to the public.

(13) "Sales presentation" means a transaction or occurrence in

which a consumer is solicited to execute a contract that

obligates the consumer to purchase goods or services as defined

by Subchapter E, Chapter 17, including:

(A) a timeshare interest as defined by Section 221.002, Property

Code; and

(B) a membership interest as defined by Section 222.003,

Property Code.

(14) "Winning number" includes a letter or other identifying

symbol.

(b) For purposes of Subsection (a)(1)(B), a determination made

by random selection does not include the method used by an

offeror to identify a person who will be notified of an offer to

win a prize.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.004. INAPPLICABILITY OF CHAPTER TO CERTAIN SALES

PRESENTATIONS. This chapter does not apply to a sales

presentation that is conducted in conjunction with a business

seminar, trade show, convention, or other gathering if only

representatives of business entities who attend the seminar,

trade show, convention, or gathering are solicited to attend.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.005. DETERMINATION OF RETAIL VALUE OF PRIZE OR GIFT.

(a) The retail value of an item offered as a prize or gift is

the price at which at least two principal retail outlets in this

state have made a substantial number of sales of an identical

item to members of the public during the six months preceding the

offering of the prize or gift. The item sold by the principal

retail outlets must be from the same manufacturer, and be of the

same brand, model, and type, as the item offered as a prize or

gift.

(b) If a substantial number of sales of a particular item

offered as a prize or gift have not been made in this state

during the six months preceding the offering of the item

described in the solicitation or if the offeror elects, the

retail value of the item is the actual cost of the item to the

offeror, net of any rebates, plus 200 percent.

(c) If a prize or gift involves lodging, airfare, a trip, or a

recreational activity, the retail value is the retail sales price

of that lodging, airfare, trip, or recreational activity to a

member of the public who is not involved in a promotional or

other discount transaction.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.006. DEPOSIT REQUIREMENTS. (a) In this section,

"refundable deposit" means a deposit that is required to be

returned in its entirety to a consumer if:

(1) it is paid by the consumer for a reservation used by the

consumer; or

(2) the consumer provides at least five possible reservation

dates, none of which can be confirmed.

(b) An offeror may require a refundable deposit for a gift or

prize involving lodging, airfare, a trip, or a recreational

activity if the deposit requirement is fully, clearly, and

conspicuously disclosed.

(c) A condition that restricts the refund of the deposit must be

clearly and conspicuously disclosed in at least 10-point type on

the solicitation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER B. GIFT OFFERS

Sec. 621.051. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to a person who uses a gift as part of an advertising

plan or program.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.052. REQUIRED DISCLOSURES RELATING TO GIFTS. (a) An

offeror who notifies a person that the person will receive a gift

shall, at the time of the notification, clearly and conspicuously

disclose:

(1) that attendance at a sales presentation is required;

(2) the approximate duration of the sales presentation; and

(3) a description of the product or service being sold.

(b) A person shall disclose:

(1) the retail value of a gift; and

(2) clearly and conspicuously in at least 10-point type that

airfare, lodging, or both are not included as part of a gift that

is a trip or recreational activity to the extent that either or

both are not included.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.053. PROHIBITED ACTS RELATING TO GIFTS. A person may

not:

(1) use the term "gift" or a similar term in a false,

misleading, or deceptive manner;

(2) directly represent or imply that a gift promotion is a

contest;

(3) in a gift promotion, use the term:

(A) "finalist," "major award winner," "grand prize recipient,"

"winner," "won," "will win," or "will be awarded" or use words or

phrases of similar meaning that imply that a person is being

solicited to enter or participate in a contest; or

(B) "sweepstakes" or "contest" or use words or phrases of

similar meaning that imply that a person is being solicited to

enter or has won a contest;

(4) represent that a gift has a sponsor, approval,

characteristic, ingredient, use, benefit, quantity, status,

affiliation, connection, or identity that the gift does not have;

(5) represent that a gift is of a particular standard, quality,

grade, style, or model if the gift is of another; or

(6) use a word or phrase that:

(A) simulates or causes confusion with a document issued by an

officer of a court or with the seal or name of a real or

fictitious governmental entity; or

(B) implies that the offeror is sending a court document or

legal document or that the offeror is a governmental entity.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.054. LIMITATIONS ON CONDITIONING GIFT ON PAYMENT OF

CONSIDERATION, CHARGE, OR EXPENSE. (a) In this section,

"redemption or shipping fee" means any kind of consideration paid

to the offeror. The term does not include a refundable deposit.

(b) Except as provided by Subsection (c), an offeror may notify

a person that the person will receive a gift, the receipt of

which is conditioned on the person paying consideration of any

kind, paying a charge, or incurring an expense, only if the

offeror fully, clearly, and conspicuously discloses the

consideration, charge, or expense.

(c) An offeror may not charge a redemption or shipping fee for a

gift regardless of whether full disclosure of the fee is made.

(d) A gift is not prohibited in a legitimate trade promotion if

the advertising regarding the promotion fully discloses any

contractual obligation to be assumed to qualify for the gift.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.055. LIMITATIONS ON CONDITIONING GIFT ON PURCHASE. (a)

An offeror may notify a person that the person will receive a

gift, the receipt of which is conditioned on the person

purchasing a good or service, only if at the time of notification

the offeror clearly and conspicuously discloses that purchase of

a good or service is required.

(b) A gift is not prohibited in a legitimate trade promotion if

the advertising regarding the promotion fully discloses any

requirement of a purchase to be made to qualify for the gift.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER C. MATCHED CONTESTS AND DRAWINGS

Sec. 621.101. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to a person who uses a contest as part of an advertising

plan or program.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.102. REQUIRED DISCLOSURES RELATING TO PRIZES GENERALLY.

An offeror who notifies a person that the person has won a

prize, will receive a prize, or has a chance to win or receive a

prize shall, at the time of the notification, clearly and

conspicuously disclose:

(1) that attendance at a sales presentation is required;

(2) the approximate duration of the sales presentation; and

(3) a description of the product or service being sold.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.103. REQUIREMENTS FOR MATCHED CONTEST. (a) The

identity and number of the major prizes to be awarded in a

matched contest must be:

(1) determined before the contest begins; and

(2) disclosed on each entry form distributed.

(b) Each major prize identified on an entry form for a matched

contest shall be awarded.

(c) The contest period for a matched contest may not exceed 12

calendar months.

(d) If, during the contest period for a matched contest, a

winning number is not presented or matched for a major prize, the

offeror shall conduct a drawing from the names of those

individuals who attended a sales presentation during the contest

period. The offeror shall conduct the drawing not later than the

60th day after the date the contest period ends. Each major

prize identified on the entry forms distributed during the

contest period that was not previously awarded shall be awarded

at the time of the drawing.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.104. REQUIRED DISCLOSURES RELATING TO MATCHED CONTEST.

(a) A person who uses a matched contest shall clearly and

conspicuously disclose in writing in the offer:

(1) that attendance at a sales presentation is required;

(2) the name and street address of the person who is soliciting

attendance at a sales presentation;

(3) a description of the product or service being sold;

(4) each requirement, restriction, qualification, and other

condition that must be satisfied for a person to enter the

contest, including:

(A) any deadline by which the person must visit the location or

attend the sales presentation to qualify to receive a prize; and

(B) the approximate duration of the sales presentation;

(5) a statement of the odds of winning each prize offered,

expressed as a ratio in Arabic numerals;

(6) the geographical area or states in which the contest will be

conducted;

(7) the beginning and ending dates of the contest period;

(8) the identity and address of each person responsible for

awarding prizes;

(9) that all unclaimed prizes will be awarded by a drawing and

the date of the drawing; and

(10) all other rules and terms of the contest.

(b) A person engaged in the preparation, promotion, sale,

distribution, or use of a matched contest shall disclose:

(1) the retail value of a prize; and

(2) clearly and conspicuously in at least 10-point type that

airfare, lodging, or both are not included as part of a prize

that is a trip or recreational activity to the extent that either

or both are not included.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.105. PROHIBITED ACTS RELATING TO MATCHED CONTEST. A

person engaged in the preparation, promotion, sale, distribution,

or use of a matched contest may not:

(1) use the term "prize" or a similar term in a false,

misleading, or deceptive manner;

(2) represent in soliciting a person to enter or participate in

the contest that the person is a "finalist," "major award

winner," "grand prize recipient," or "winner" or that a person

has "won," "will win," or "will be awarded" or use words or

phrases of similar meaning unless the representation is true;

(3) represent that a prize has a sponsor, approval,

characteristic, ingredient, use, benefit, quantity, status,

affiliation, connection, or identity that the prize does not

have;

(4) represent that a prize is of a particular standard, quality,

grade, style, or model if the prize is of another;

(5) misrepresent the odds of winning a prize;

(6) misrepresent the rules or terms of participation in the

contest;

(7) represent that:

(A) a number, ticket, coupon, symbol, or entry form confers or

will confer an advantage on a person that another person does not

have or has a value that other entries do not have; or

(B) a person is more likely to win a prize than another person;

(8) fail to obtain a person's express written consent before

using that person's name for a promotional purpose;

(9) use or distribute simulated checks or currency or other

simulated items of value unless the words

"SPECIMEN--NON-NEGOTIABLE" are clearly and conspicuously printed

on those items in at least 18-point type; or

(10) use a word or phrase that:

(A) simulates or causes confusion with a document issued by an

officer of a court or with the seal or name of a real or

fictitious governmental entity; or

(B) implies that the offeror is sending a court document or

legal document or that the offeror is a governmental entity.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.106. REQUIRED DISCLOSURES RELATING TO DRAWINGS. (a) A

person may not use a drawing unless the offeror clearly and

conspicuously discloses in writing in the offer:

(1) a statement of the odds of winning each prize offered,

expressed as a ratio in Arabic numerals, except as provided by

Subsection (c);

(2) the exact prizes to be awarded in the drawing;

(3) the beginning and ending dates of the contest period;

(4) the date the drawing will occur; and

(5) the location at which the drawing will occur.

(b) A person engaged in the preparation, promotion, sale,

distribution, or use of a drawing shall disclose:

(1) the retail value of a prize; and

(2) clearly and conspicuously in at least 10-point type that

airfare, lodging, or both are not included in a prize that is a

trip or recreational activity to the extent that either or both

are not included.

(c) If the odds of winning a prize cannot be determined because

the total number of entries is not known, the offeror shall make

a statement to the effect that the odds of winning depend on the

total number of entries received.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.107. PROHIBITED ACTS RELATING TO DRAWINGS. A person

engaged in the preparation, promotion, sale, distribution, or use

of a drawing may not:

(1) use the term "prize" or a similar term in a false,

misleading, or deceptive manner;

(2) fail to provide the prize as represented at the conclusion

of the drawing;

(3) represent that a prize has a sponsor, approval,

characteristic, ingredient, use, benefit, quantity, status,

affiliation, connection, or identity that the prize does not

have;

(4) represent that a prize is of a particular standard, quality,

grade, style, or model if the prize is of another;

(5) misrepresent the odds of winning a prize; or

(6) misrepresent the rules or terms of participation in the

drawing.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.108. CONDITIONING PRIZE ON PAYMENT OF CONSIDERATION,

CHARGE, OR EXPENSE PROHIBITED; EXCEPTIONS. (a) Except as

provided by Subsection (b), an offeror may not notify a person

that the person has won a prize, will receive a prize, or has a

chance to win or receive a prize if the receipt of the prize is

conditioned on the person paying consideration of any kind,

paying a charge, or incurring an expense.

(b) An offeror may notify a person that the person has won a

prize, will receive a prize, or has a chance to receive a prize

that is conditioned on the person paying:

(1) expenses incurred for travel to and from the sales location;

or

(2) a refundable deposit authorized under Section 621.006.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.109. CONDITIONING PRIZE ON PURCHASE PROHIBITED. An

offeror may not notify a person that the person has won a prize,

will receive a prize, or has a chance to win or receive a prize

if the receipt of the prize is conditioned on the person

purchasing a good or service unrelated to the prize.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER D. FULFILLMENT OF GIFT AND PRIZE OFFERS

Sec. 621.151. AVAILABILITY AND AWARDING OF GIFT OR PRIZE. (a)

Subject to Sections 621.152-621.154, an offeror shall:

(1) in a gift offer, provide each gift as represented to each

person who attends a sales presentation; or

(2) in a matched contest, award each prize as represented on the

entry form to each person who presents a winning entry.

(b) An offeror shall have available at the sales location a

sufficient quantity of:

(1) each gift to meet the reasonable anticipated response to the

offer; or

(2) each prize to meet the reasonable anticipated number of

prize winners.

(c) Except as provided by Sections 621.152-621.154, an offeror

may not provide a coupon book, a discount book, or a certificate

or voucher that entitles the holder to redeem the certificate or

voucher for a gift or prize required to be available under this

section.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.152. RAINCHECK REQUIREMENTS. Subject to Section

621.153(a), if the response to an offer exceeds the number of

gifts or major or minor prizes, as applicable, available at the

sales location, the offeror, at the time of the visit or, if a

sales presentation is required, at the conclusion of the sales

presentation, shall tender to the recipient of the offer a

raincheck for the gift or prize represented in the offer. Except

as provided by Section 621.153(b), the offeror shall send that

exact gift or prize to the recipient, without cost to the

recipient, not later than the 14th day after the date the

recipient visits the sales location or attends the sales

presentation. The offeror shall obtain a return receipt from the

shipper verifying that the gift or prize was delivered to the

recipient.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.153. ISSUANCE OF CHECK OR MONEY ORDER IN LIEU OF GIFT

OR MINOR PRIZE. (a) An offeror who knows at the time a

recipient of an offer visits a sales location or attends a sales

presentation that the gift or minor prize will not be available

within 14 days of the date of the visit or attendance shall at

the time of the visit or at the conclusion of the sales

presentation tender to the recipient, by cash or check, the

amount of $100.

(b) If, after the expiration of the 14th day after the date the

offeror issued a raincheck under Section 621.152 for a gift or

minor prize, the offeror has not sent the gift or prize, the

offeror shall send by mail to the recipient of the raincheck a

check or money order in the amount of $100 payable to the

recipient. The offeror shall:

(1) send the check or money order not later than the 15th day

after the date the offeror issued the raincheck; and

(2) obtain a return receipt from the United States Postal

Service that verifies that the check or money order was delivered

to the recipient.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.154. CERTIFICATE PERMITTED FOR LODGING, AIRFARE, TRIP,

OR RECREATIONAL ACTIVITY. An offeror may give the recipient of a

gift or prize involving lodging, airfare, a trip, or a

recreational activity a certificate that evidences the

recipient's right to the gift or prize.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER E. CONTEST RECORDS

Sec. 621.201. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to a person who uses a contest as part of an advertising

plan or program.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.202. REQUIRED RECORDS FOR CONTESTS OTHER THAN DRAWINGS.

(a) For each contest other than a drawing, the offeror shall

maintain until the second anniversary of the date the last prize

was awarded:

(1) records of the identity and address of each person who is

responsible for developing, creating, sponsoring, or implementing

any part of the advertising plan or program;

(2) records that show that the winning numbers have been

deposited in the mail or otherwise made available to recipients

in accordance with the odds statement provided under Section

621.104(a);

(3) a copy of each contest solicitation;

(4) records adequate to determine:

(A) the name and address of each contestant;

(B) the approximate date each contestant was sent the

solicitation used in the contest;

(C) the number of major prizes awarded;

(D) the date each major prize was awarded;

(E) the name, brand, type, model number, and manufacturer of

each prize offered;

(F) the method of computing the retail value of each prize;

(G) the method of selecting major prize winners;

(H) the name and address of each major prize winner; and

(I) the facts on which each representation or disclosure made in

connection with the contest was based and from which the validity

of the representation or disclosure can be determined.

(b) Postal receipt records, affidavits of mailing, and a list of

winners or recipients of the major prizes satisfy the

requirements of Subsection (a)(2).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.203. REQUIRED RECORDS FOR DRAWINGS. (a) For each

drawing, the offeror shall maintain until the second anniversary

of the date the last major prize was awarded:

(1) records of the identity and address of each person who is

responsible for developing, creating, sponsoring, or implementing

any part of the advertising plan or program;

(2) records that show that the winning entry for each major

prize was selected entirely at random from all of the entries

received;

(3) a copy of each contest solicitation; and

(4) records adequate to determine:

(A) the total number of entries;

(B) the number of major prizes awarded;

(C) the date each major prize was awarded;

(D) the name, brand, type, model number, and manufacturer of

each prize offered;

(E) the method of computing the retail value of each prize;

(F) the method of selecting winners; and

(G) the names and addresses of the winners.

(b) An affidavit from the person who conducted the drawing and a

list of winners or recipients of the major prizes satisfies the

requirements of Subsection (a)(2).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.204. DISCLOSURE OF MAJOR PRIZES AND WINNERS ON REQUEST.

A person who conducts a contest shall, at the end of the contest

period, provide to any person who requests the information:

(1) the names of all major prize winners; and

(2) the prizes won by each winner.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.205. RECORDS AVAILABLE TO ATTORNEY GENERAL. A person

who receives a written request from the attorney general for the

records required under this subchapter shall make the records

available to the attorney general not later than the 30th day

after the date the person received the request.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER F. ENFORCEMENT

Sec. 621.251. CRIMINAL PENALTY. (a) A person commits an

offense if the person knowingly violates this chapter.

(b) Except as provided by Subsection (c), an offense under this

section is a Class B misdemeanor.

(c) An offense under this section is:

(1) a Class A misdemeanor if it is shown at the trial of the

defendant that:

(A) the defendant has previously been convicted of an offense

under this section; and

(B) the offense for which the defendant is on trial was

committed not later than the fifth anniversary of the date of the

previous conviction; or

(2) a third degree felony if it is shown at the trial of the

defendant that:

(A) the defendant has previously been twice convicted of an

offense under this section; and

(B) the offense for which the defendant is on trial was:

(i) intentional; and

(ii) committed not later than the fifth anniversary of the

earlier of the dates of two previous convictions.

(d) Subsection (c)(2) does not apply to a violation of

Subchapter D.

(e) A person may not be prosecuted for more than one offense

involving the same promotion regardless of whether that promotion

is mailed or distributed to more than one person or is used at

more than one location.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 621.252. DECEPTIVE TRADE PRACTICE. A violation of this

chapter is a deceptive trade practice in addition to the

practices described by Subchapter E, Chapter 17, and is

actionable under that subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 622. SWEEPSTAKES

BUSINESS AND COMMERCE CODE

TITLE 13. CONTESTS AND OTHER PROMOTIONS

CHAPTER 622. SWEEPSTAKES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 622.001. DEFINITIONS. In this chapter:

(1) "Credit card" means a card that, if covered by the law of

this state, would be subject to a lender credit card agreement,

as defined by Section 301.002, Finance Code, except that the term

does not exclude a card that is subject to an agreement under

which:

(A) the obligations are payable in full each month and not

deferred; and

(B) no finance charge is assessed when the obligations are paid.

(2) "Debit card" means a card offered by an institution the

deposits of which are insured by the Federal Deposit Insurance

Corporation or another agency, corporation, or instrumentality

chartered by the United States government.

(3) "Imply" means to use any means by which an implication can

be conveyed, including:

(A) a statement, question, or request;

(B) conduct;

(C) a graphic or symbol; and

(D) lettering, coloring, font size, font style, or formatting.

(4) "Sweepstakes" means a contest that awards one or more prizes

based on chance or the random selection of entries.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.002. ACTS CONSTITUTING CONDUCTING SWEEPSTAKES. For

purposes of this chapter, a person conducts a sweepstakes if the

person distributes material that:

(1) promotes a sweepstakes;

(2) describes one or more sweepstakes prizes;

(3) states one or more sweepstakes rules;

(4) includes a current or future opportunity to enter a

sweepstakes; or

(5) provides a method for the recipient of the material to

obtain additional information about a sweepstakes.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER B. APPLICABILITY OF CHAPTER

Sec. 622.051. CHAPTER LIMITED TO SWEEPSTAKES CONDUCTED THROUGH

MAIL; EXCEPTION. (a) This chapter applies only to a sweepstakes

conducted through the mail.

(b) This chapter does not apply to a sweepstakes for which the

only use of the mail is for a consumer to return an entry form to

the sweepstakes sponsor.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.052. PRIZE VALUE LESS THAN $50,000. (a) This chapter

does not apply to a sweepstakes in which the value of the most

valuable prize is less than $50,000.

(b) For purposes of this section, the value of a prize is the

greatest of the prize's:

(1) face value;

(2) fair market value; or

(3) present financial value.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.053. ADVERTISEMENT OR INSERT IN MAGAZINE, NEWSPAPER, OR

CATALOG. This chapter does not apply to a sweepstakes conducted

through an advertisement or insert in:

(1) a magazine or newspaper:

(A) that is a publication in which more than 40 percent of the

total column inches in each issue consist of advertising space

purchased by companies other than:

(i) the publisher;

(ii) an affiliate of the publisher; or

(iii) a vendor for the publisher or an affiliate; and

(B) that is a publication for which more than 50 percent of the

total number of copies distributed of each issue are provided to

customers who paid for the copy; or

(2) a catalog that is a promotional booklet listing merchandise

for sale and that:

(A) is at least 24 pages long;

(B) has a circulation of at least 250,000; and

(C) either:

(i) requires customers to go to a physical location to purchase

the advertised items; or

(ii) is published by a company that derives more than 50 percent

of the company's total gross revenue from sales occurring at

physical locations.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.054. CHARITABLE RAFFLE. This chapter does not apply to

a charitable raffle regulated by Chapter 2002, Occupations Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.055. SWEEPSTAKES REGULATED BY ALCOHOLIC BEVERAGE CODE.

This chapter does not apply to a sweepstakes regulated by the

Alcoholic Beverage Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.056. COMPANY REGULATED UNDER PUBLIC UTILITY REGULATORY

ACT. This chapter does not apply to a company regulated under

Title 2, Utilities Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.057. AIR CARRIER; AIRMAN ASSOCIATION. This chapter

does not apply to:

(1) a company that is an air carrier subject to Title 49, United

States Code; or

(2) a nonprofit association of airmen who are subject to that

title.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.058. CERTAIN RECREATIONAL EVENTS. This chapter does

not apply to a drawing for the opportunity to participate in a

hunting, fishing, or other recreational event conducted by the

Parks and Wildlife Department.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.059. CERTAIN FOOD PRODUCTS. This chapter does not

apply to a sweepstakes promoting one or more food products

regulated by the United States Food and Drug Administration or

the United States Department of Agriculture.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.060. AUDIOVISUAL ENTERTAINMENT WORK, PRODUCT, OR SOUND

RECORDING. This chapter does not apply to a company if 75

percent or more of the company's business is:

(1) the systematic development, planning, and execution of

creating audiovisual entertainment works, products, or sound

recordings; and

(2) the distribution, sale, and marketing of those works,

products, or recordings.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.061. CABLE SYSTEM. This chapter does not apply to a

company that owns or operates a cable system, as defined by 47

U.S.C. Section 522, as amended.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER C. PROHIBITED ACTS OR CONDUCT

Sec. 622.101. CONNECTING SWEEPSTAKES ENTRY OR OPERATION TO ORDER

OR PURCHASE. (a) A person conducting a sweepstakes may not use a

mechanism for entering the sweepstakes that:

(1) has any connection to ordering or purchasing a good or

service;

(2) is not identical for all individuals entering the

sweepstakes; and

(3) does not have printed on the entry form, in a font size at

least as large as the largest font size used on the entry form,

the following language: "Buying Will Not Help You Win. Your

chances of winning without making a purchase are the same as the

chances of someone who purchases something. It is illegal to

give any advantage to buyers in a sweepstakes."

(b) A person conducting a sweepstakes may not:

(1) require an individual to order, purchase, or promise to

purchase a good or service to enter the sweepstakes;

(2) automatically enter an individual in the sweepstakes because

the individual ordered, purchased, or promised to order or

purchase a good or service; or

(3) solicit business using an order form or purchasing mechanism

that has any role in the operation of the sweepstakes.

(c) Subsections (a)(1) and (b)(3) do not apply to a single sheet

of paper that contains both a sweepstakes entry form and an order

form if:

(1) the order form is perforated or detachable; and

(2) the entry form must be separated from the order form and

returned to a different address than the order form.

(d) Subsections (a) and (b)(2) and (3) do not apply to a

sweepstakes offered to promote a credit card or debit card if the

official rules of the sweepstakes provide that consumers are

entered in the sweepstakes based on the number of purchases made

or the amount of money spent. The exception provided by this

subsection applies only to a person offering a sweepstakes who

qualified as an issuer as of January 1, 2001.

(e) Subsections (a) and (b)(2) and (3) do not apply to a company

offering a sweepstakes in which the consumer must go to a

physical location to obtain or use the goods or services being

sold by the company.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.102. USING MULTIPLE SWEEPSTAKES ENTRY ADDRESSES OR

MULTIPLE PURPOSES FOR ADDRESS. A person conducting a sweepstakes

who provides for entering the sweepstakes by mail may not:

(1) accept entries at more than one address; or

(2) use the address for entry in the sweepstakes for any other

purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.103. ALLOWING CHOICE OF PRIZE OR INDICATION OF

PREFERRED PRIZE CHARACTERISTICS. A person conducting a

sweepstakes may not:

(1) solicit an individual to enter the sweepstakes by invitation

or other opportunity; and

(2) allow the individual to choose, or indicate the preferred

characteristics of, a prize to be awarded in the sweepstakes

unless the choice or indication:

(A) is made on the sweepstakes entry form; and

(B) does not appear on, and is not in any way connected to, an

order form or other purchasing mechanism.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.104. SENDING SWEEPSTAKES MATERIAL THAT INCLUDES CERTAIN

STATEMENTS OR IMPLICATIONS. A person conducting a sweepstakes

may not send material accompanying or relating to the sweepstakes

or an offer to enter the sweepstakes that:

(1) states or implies that:

(A) an individual must comply with a restriction or condition to

enter the sweepstakes, unless all individuals entering the

sweepstakes are required to comply with the identical restriction

or condition;

(B) an individual's chances of winning a prize in the

sweepstakes are higher, lower, or different in any way because of

a factor or circumstance that does not relate to the manner in

which a winner is selected;

(C) a winner will be selected at a time or place or in a manner

that is different from the actual time or place at which or

manner in which a winner is selected;

(D) an individual who orders or purchases a good or service will

receive a benefit or be treated differently in the sweepstakes in

comparison to an individual who does not order or purchase a good

or service; or

(E) an individual who does not order or purchase a good or

service will be disadvantaged or treated differently in the

sweepstakes in comparison to an individual who orders or

purchases a good or service;

(2) states or implies falsely that the individual receiving the

material has received special treatment or personal attention

from the offeror of the sweepstakes or any officer, employee, or

agent of the offeror; or

(3) states that the recipient of the material:

(A) is a winner, if the recipient is not a winner;

(B) may be a winner;

(C) will be a winner if certain conditions are met or certain

events occur;

(D) may be or will be among the group from which a winner will

be selected; or

(E) has in any way a better chance than another individual of

being chosen as a winner.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.105. USING GAME PIECE TO CONVEY INFORMATION OR OFFER TO

ENTER. A person conducting a sweepstakes may not convey

information about the sweepstakes or an offer to enter the

sweepstakes by using a scratch-off device or any other game piece

that suggests an element of chance or luck.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.106. PUBLISHING ADVERTISEMENTS OR RULES WITH

INCONSISTENT OR INCOMPLETE PRIZE DESCRIPTIONS. A person

conducting a sweepstakes may not publish or cause to be

published:

(1) different advertisements for the same sweepstakes that

contain inconsistent descriptions of the grand prize to be

awarded through the sweepstakes; or

(2) official rules of the sweepstakes that do not uniquely

identify the prizes to be awarded and the date the prizes will be

awarded.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.107. ENGAGING IN CONDUCT THAT FALSELY INDICATES AN

INDIVIDUAL HAS WON. A person conducting a sweepstakes may not:

(1) ask an individual to provide any information or take any

action consistent with the individual winning a sweepstakes

prize, unless the individual has won a sweepstakes prize; or

(2) provide an individual who has not yet won a sweepstakes

prize with a document or other item that simulates an event,

circumstance, or condition connected with being a sweepstakes

winner.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.108. AWARDING MULTIPLE PRIZES. A person conducting a

sweepstakes may not award multiple prizes in the sweepstakes

unless all prizes are awarded on the same date and through the

same selection process.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.109. MAILING CERTAIN OFFERS DURING PERIOD FOLLOWING

SWEEPSTAKES. A person conducting a sweepstakes may not, during

the 30-day period immediately following the last date on which

the person conducted the sweepstakes through the mail, offer

through the mail:

(1) an opportunity to enter a sweepstakes; or

(2) a nonsweepstakes prize, gift, premium, giveaway, or skill

contest.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.110. PROVIDING NAMES OR ADDRESSES USED IN PROHIBITED

SWEEPSTAKES. A person may not provide names or addresses of

residents of this state that are used in conducting a sweepstakes

that the person knows violates this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER D. ACTS OR CONDUCT NOT PROHIBITED

Sec. 622.151. DESCRIPTION OF METHOD OF CHOOSING WINNER. This

chapter does not prohibit a sweepstakes sponsor from describing

in the official sweepstakes rules the method to be used in

choosing a winner.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.152. NOTIFICATION OF AND AFFIDAVIT FROM WINNER. This

chapter does not prohibit a sweepstakes sponsor, after a winner

has been chosen, from:

(1) notifying an individual chosen as a winner; or

(2) obtaining from an individual chosen as a winner an affidavit

to verify that the individual:

(A) is eligible to win the prize; and

(B) has complied with the sweepstakes rules.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER E. ENFORCEMENT

Sec. 622.201. ACTION BY ATTORNEY GENERAL; VENUE. The attorney

general may bring an action under this chapter by filing suit in

a district court in Travis County or in any county in which a

violation occurred.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.202. CIVIL PENALTY. (a) The court shall award the

attorney general a civil penalty of not less than $5,000 or more

than $50,000 for each violation found.

(b) If the material accompanying or relating to a sweepstakes or

an offer to enter a sweepstakes contains multiple statements,

implications, representations, or offers that are prohibited by

this chapter, each statement, implication, representation, or

offer is a separate violation and results in a separate civil

penalty. Each individual who receives the material constitutes

an additional and separate group of violations of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.203. LIABILITY FOR PROVIDING NAMES OR ADDRESSES USED IN

PROHIBITED SWEEPSTAKES. (a) A person who violates Section

622.110 is liable for the cumulative civil penalties that result

from the person's conduct.

(b) Liability of a person under Subsection (a) does not reduce

the liability of the person who conducted the sweepstakes.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.204. INJUNCTIVE AND OTHER RELIEF. The court may also

award injunctive relief or other equitable or ancillary relief

that is reasonably necessary to prevent violations of this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.205. NO PRIVATE RIGHT OF ACTION. This chapter does not

create a private right of action.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 622.206. RECOVERY OF EXPENSES BY ATTORNEY GENERAL. If the

attorney general substantially prevails, the court shall award

the attorney general reasonable expenses incurred in recovering a

civil penalty under this subchapter, including court costs,

reasonable attorney's fees, reasonable investigative costs,

witness fees, and deposition expenses.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.






TITLE 14. RECORDINGS

CHAPTER 641. UNAUTHORIZED RECORDINGS

BUSINESS AND COMMERCE CODE

TITLE 14. RECORDINGS

CHAPTER 641. UNAUTHORIZED RECORDINGS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 641.001. DEFINITIONS. In this chapter:

(1) "Fix" means to embody in a recording or other tangible

medium of expression, by or under the authority of the author, so

that the matter embodied is sufficiently permanent or stable to

permit it to be perceived, reproduced, or otherwise communicated

for a period of more than transitory duration.

(2) "Live performance" means a recitation, rendering, or playing

of a series, in an audible sequence, of:

(A) images;

(B) musical, spoken, or other sounds; or

(C) a combination of images and sounds.

(3) "Owner" means a person who owns the sounds fixed in a master

phonograph record, master disc, master tape, master film, or

other recording:

(A) on which sound is recorded; and

(B) from which the transferred recorded sounds are directly or

indirectly derived.

(4) "Recording" means a tangible medium on which sounds, images,

or both are recorded or otherwise stored, including:

(A) an original phonograph record, disc, tape, audio or video

cassette, wire, film, or other medium now existing or later

developed; or

(B) a copy or reproduction that wholly or partly duplicates the

original.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER B. PROHIBITED PRACTICES; PENALTIES

Sec. 641.051. UNAUTHORIZED DUPLICATION OF CERTAIN RECORDINGS.

(a) This section applies only to a recording that was initially

fixed before February 15, 1972.

(b) A person commits an offense if the person:

(1) knowingly reproduces for sale or causes to be transferred

any recording with intent to sell the recording or cause the

recording to be sold or use a recording or cause the recording to

be used for commercial advantage or private financial gain

through public performance without the consent of the owner;

(2) with the knowledge that the sounds on a recording have been

reproduced or transferred without the consent of the owner,

transports the recording within this state for commercial

advantage or private financial gain; or

(3) with the knowledge that a recording has been reproduced or

transferred without the consent of the owner:

(A) advertises, offers for sale, sells, or rents the recording;

(B) causes the sale, resale, or rental of the recording; or

(C) possesses the recording for a purpose described by Paragraph

(A) or (B).

(c) An offense under this section is punishable by:

(1) imprisonment for a term of not more than five years, a fine

not to exceed $250,000, or both, if:

(A) the offense involves at least 1,000 unauthorized recordings

during a 180-day period; or

(B) the defendant has been previously convicted under this

section;

(2) imprisonment for a term of not more than two years, a fine

not to exceed $250,000, or both, if the offense involves more

than 100 but fewer than 1,000 unauthorized recordings during a

180-day period; or

(3) confinement in the county jail for a term of not more than

one year, a fine not to exceed $25,000, or both, if the offense

is not otherwise punishable under Subdivision (1) or (2).

(d) This section does not apply to any fees due to the American

Society of Composers, Authors and Publishers.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 641.052. UNAUTHORIZED RECORDING OF LIVE PERFORMANCE. (a)

A person commits an offense if the person, with the knowledge

that a live performance has been recorded or fixed without the

consent of the owner:

(1) for commercial advantage or private financial gain,

advertises, offers for sale, sells, rents, or transports, causes

the sale, resale, rental, or transportation of, or possesses for

one or more of these purposes a recording containing sounds of

the live performance; or

(2) with the intent to sell for commercial advantage or private

financial gain, records or fixes the live performance, or causes

the live performance to be recorded or fixed on a recording.

(b) An offense under this section is punishable by:

(1) imprisonment for a term of not more than five years, a fine

not to exceed $250,000, or both, if:

(A) the offense involves at least 1,000 unauthorized recordings

embodying sound or at least 65 unauthorized audiovisual

recordings during a 180-day period; or

(B) the defendant has been previously convicted under this

section;

(2) imprisonment for a term of not more than two years, a fine

not to exceed $250,000, or both, if the offense involves more

than 100 but fewer than 1,000 unauthorized recordings embodying

sound or more than seven but fewer than 65 unauthorized

audiovisual recordings during a 180-day period; or

(3) confinement in the county jail for a term of not more than

one year, a fine not to exceed $25,000, or both, if the offense

is not otherwise punishable under Subdivision (1) or (2).

(c) In the absence of a written agreement or law to the

contrary, the performer or performers of a live performance are

presumed to own the rights to record or fix those sounds.

(d) For purposes of this section, a person authorized to

maintain custody and control over business records that reflect

whether the owner of a live performance consented to having the

live performance recorded or fixed is a proper witness in a

proceeding regarding the issue of consent. A witness called

under this subsection is subject to the rules of evidence

relating to the competency of a witness to testify and the

relevance and admissibility of the testimony offered.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 641.053. UNAUTHORIZED OPERATION OF RECORDING DEVICE IN

MOTION PICTURE THEATER. (a) In this section:

(1) "Audiovisual recording function" means the capability of a

device to record or transmit a motion picture or any part of a

motion picture by means of any technology now known or later

developed.

(2) "Motion picture theater" means a movie theater, screening

room, or other place primarily used to exhibit a motion picture.

(b) A person commits an offense if, without the consent of the

owner of the theater, the person, with the intent to record a

motion picture, knowingly operates the audiovisual recording

function of any device in a motion picture theater while the

motion picture is being exhibited.

(c) An offense under this section is a Class A misdemeanor,

except that the offense is:

(1) a state jail felony if the person has been previously

convicted one time of an offense under this section; or

(2) a felony of the third degree if the person has been

previously convicted two or more times of an offense under this

section.

(d) It is a defense to prosecution under this section that the

audiovisual recording function of the device was operated solely

for official law enforcement purposes.

(e) If conduct constituting an offense under this section also

constitutes an offense under another law, the actor may be

prosecuted under this section, the other law, or both.

(f) A person who reasonably believes that another has knowingly

operated the audiovisual recording function of a device in a

motion picture theater in violation of this section is privileged

to detain that other person in a reasonable manner and for a

reasonable time to allow for the arrival of law enforcement

authorities.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 641.054. LABELING. (a) A person commits an offense if:

(1) for commercial advantage or private financial gain, the

person knowingly:

(A) advertises, offers for sale, sells, rents, or transports a

recording;

(B) causes the sale, resale, rental, or transportation of a

recording; or

(C) possesses a recording for a purpose described by Paragraph

(A) or (B); and

(2) the outside cover, box, or jacket of the recording does not

clearly and conspicuously disclose:

(A) the actual name and address of the manufacturer; and

(B) the name of the performer or group.

(b) An offense under this section is punishable by:

(1) imprisonment for a term of not more than five years, a fine

not to exceed $250,000, or both, if:

(A) the offense involves at least 65 unauthorized recordings

during a 180-day period; or

(B) the defendant has been previously convicted under this

section;

(2) imprisonment for a term of not more than two years, a fine

not to exceed $250,000, or both, if the offense involves more

than seven but fewer than 65 unauthorized recordings during a

180-day period; or

(3) confinement in the county jail for a term of not more than

one year, a fine not to exceed $25,000, or both, if the offense

is not otherwise punishable under Subdivision (1) or (2).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 641.055. FORFEITURE. If a person is convicted of a

violation of this chapter, the court in its judgment of

conviction shall order the forfeiture and destruction or other

disposition of:

(1) all recordings on which the conviction is based; and

(2) all devices and equipment used or intended to be used in the

manufacture of the recordings on which the conviction is based.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 641.056. PRIVATE RIGHTS AND REMEDIES NOT AFFECTED.

Sections 641.051, 641.052, and 641.054 do not affect the rights

and remedies of a party in private litigation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 641.057. PENALTIES CUMULATIVE. A penalty provided by this

chapter is in addition to any other penalty provided under other

law.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.






TITLE 15. CURRENCY AND TRADE

CHAPTER 661. EUROPEAN UNION CURRENCY CONVERSION

BUSINESS AND COMMERCE CODE

TITLE 15. CURRENCY AND TRADE

SUBTITLE A. CURRENCY

CHAPTER 661. EUROPEAN UNION CURRENCY CONVERSION

Sec. 661.001. DEFINITIONS. In this chapter:

(1) "Euro" means the currency of the member states of the

European Community, as amended by the Treaty on European Union.

The term is abbreviated as EUR.

(2) "European currency unit" means the currency basket

periodically used as the unit of account of the European

Community, as defined by Regulation No. 3320/94 of the Council of

the European Union and as referred to in Article 109g of the

treaty establishing the European Community, as amended by the

Treaty on European Union. The term is abbreviated as ECU.

(3) "Introduction of the euro" means the periodic implementation

of economic and monetary union in member states of the European

Union in accordance with the Treaty on European Union.

(4) "Treaty on European Union" means the Treaty on European

Union of February 7, 1992.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 661.002. APPLICABILITY OF CHAPTER. This chapter applies to

each contract, security, and instrument, including a commercial

contract, governed by the laws of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 661.003. CONFLICTS OF LAW. This chapter prevails to the

extent of any conflict between this chapter and any other law of

this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 661.004. NO NEGATIVE INFERENCE OR PRESUMPTION CREATED.

With respect to currency alteration other than the introduction

of the euro, this chapter does not create any negative inference

or negative presumption regarding the validity or enforceability

of a contract, security, or instrument denominated wholly or

partly in a currency affected by the alteration.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 661.005. CONTINUITY OF CONTRACT. (a) If a subject or

medium of payment of a contract, security, or instrument is the

European currency unit or a currency that has been substituted or

replaced by the euro, the euro is a commercially reasonable

substitute and substantial equivalent that may be:

(1) used in determining the value of the European currency unit

or currency, as appropriate; or

(2) tendered, in each case, at the conversion rate specified in,

and otherwise computed in accordance with, the regulations

adopted by the Council of the European Union.

(b) A person may perform any obligation described by Subsection

(a) in euros or in the currency or currencies originally

designated in the contract, security, or instrument if that

currency or those currencies remain legal tender, but the person

may not perform the obligation in any other currency, regardless

of whether that other currency:

(1) has been substituted or replaced by the euro; or

(2) is considered a denomination of the euro and has a fixed

conversion rate with respect to the euro.

(c) The following occurrences are not considered a discharge of,

do not excuse performance under, and do not give a party the

right to unilaterally alter or terminate a contract, security, or

instrument:

(1) the introduction of the euro;

(2) the tender of euros in connection with any obligation

described by Subsection (a);

(3) the determination of the value of any obligation described

by Subsection (a); or

(4) the computation or determination of the subject or medium of

payment of a contract, security, or instrument with reference to

an interest rate or any other basis that has been substituted or

replaced because of the introduction of the euro and that is a

commercially reasonable substitute and substantial equivalent.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 661.006. EFFECT ON CERTAIN AGREEMENTS. This chapter does

not alter or impair an agreement between parties that

specifically relates to the introduction of the euro.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 671. CITY OF LAREDO PORT OF ENTRY AUTHORITY

BUSINESS AND COMMERCE CODE

TITLE 15. CURRENCY AND TRADE

SUBTITLE B. PORT OF ENTRY AUTHORITIES

CHAPTER 671. CITY OF LAREDO PORT OF ENTRY AUTHORITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 671.001. DEFINITIONS. In this chapter:

(1) "Authority" means the City of Laredo Port of Entry Authority

created under this chapter.

(2) "Board" means the governing board of the authority.

(3) "City" means the city of Laredo.

(4) "Governing body" means the governing body of the city.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 671.002. CREATION OF AUTHORITY. The city by ordinance may

create the City of Laredo Port of Entry Authority for the

purposes provided by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 671.003. AUTHORITY JURISDICTION. The authority's

jurisdiction is coextensive with the area within the boundaries

and extraterritorial jurisdiction of the city.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER B. GOVERNING BOARD

Sec. 671.051. COMPOSITION OF BOARD. (a) The authority is

governed by a board of 11 members appointed by the governing

body.

(b) Nine members are voting members who must reside in the

authority and two members are nonvoting members who must reside

in Mexico.

(c) The voting board members must include:

(1) one representative of United States customs brokers;

(2) one representative of freight forwarders;

(3) one representative of the transportation industry;

(4) one international banker; and

(5) one representative of a maquiladora project.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 671.052. BOARD TERMS; VACANCY. (a) Board members serve

staggered two-year terms, with the terms of five members expiring

February 1 of each odd-numbered year and the terms of six members

expiring February 1 of each even-numbered year.

(b) A vacancy that occurs more than 60 days before the

expiration date of a term shall be promptly filled for the

unexpired term by the appointment of a member who has the same

qualifications as the member creating the vacancy.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 671.053. OFFICERS. The board shall select from among the

board's voting members a presiding officer, an assistant

presiding officer, a treasurer, and any other officers that the

board considers appropriate.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 671.054. REMOVAL. After a hearing, a board member may be

removed for cause by a two-thirds vote of the membership of the

governing body.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 671.055. COMPENSATION; REIMBURSEMENT. A board member

serves without compensation but is entitled to reimbursement for

necessary expenses incurred in the performance of duties as a

member.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 671.101. FEES. The authority shall establish and collect

rentals, tolls, and other appropriate fees:

(1) from an operator of a commercial vehicle entering the

authority by an international bridge; and

(2) for the use of any other facility designated by the city.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 671.102. USE OF MONEY. The authority may use the money

collected under this chapter as the board determines appropriate

only for the development and promotion of international trade.

The authority must obtain the approval of the governing body

before any expenditure of money.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 671.103. EFFECT OF AUTHORITY ACTION; CITY APPROVAL. (a)

Not later than the 15th day after the date on which the authority

or the board acts, the city may approve or disapprove the action.

(b) If the city disapproves an action under Subsection (a), the

action has no effect. If the city does not disapprove the

action, the action becomes effective on the earlier of:

(1) the date on which the city approves the action; or

(2) the 15th day after the date on which the authority or board

acted.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 671.104. AD VALOREM TAXES AND BONDS PROHIBITED. The

authority may not:

(1) impose an ad valorem tax; or

(2) issue bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 671.105. DEPOSITORY; ORDER TO DISBURSE. (a) The treasurer

of the authority shall deposit money collected by the authority

in a separate account in a bank or trust company.

(b) Money of the authority may be paid out on the warrant or

other order of the presiding officer of the board or another

person designated by the authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 671.106. AUDIT. (a) At least once a year, the authority

shall have a certified public accountant conduct an audit of the

authority's books, accounts, and other records. A copy of the

audit shall be delivered to the city.

(b) If the authority does not have the required audit conducted,

an auditor or accountant designated by the city may examine, at

the expense of the authority, the accounts and books of the

authority, including receipts, disbursements, contracts, leases,

investments, and other matters relating to the authority's

finances, operation, and affairs.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 681. FOREIGN TRADE ZONES

BUSINESS AND COMMERCE CODE

TITLE 15. CURRENCY AND TRADE

SUBTITLE C. TRADE ZONES

CHAPTER 681. FOREIGN TRADE ZONES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 681.001. DEFINITION. In this chapter, "foreign trade zone"

has the meaning assigned to the term "zone" by the Foreign Trade

Zones Act (19 U.S.C. Section 81a et seq.).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.002. AUTHORIZATION SUBJECT TO FEDERAL LAW AND

REGULATIONS. An authorization under this chapter is subject to

the requirements of federal law and the regulations of the board

established to carry out the provisions of the Foreign Trade

Zones Act (19 U.S.C. Section 81a et seq.).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER B. GENERAL AUTHORITY FOR ESTABLISHMENT OF FOREIGN

TRADE ZONES BY CERTAIN ENTITIES

Sec. 681.051. DEFINITIONS. In this subchapter:

(1) "Eligible corporation" means a corporation organized to

establish, operate, and maintain a foreign trade zone.

(2) "Governmental entity" means:

(A) this state;

(B) a state agency;

(C) a county, municipality, or special district; or

(D) a combination of entities listed in Paragraphs (A)-(C).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.052. GENERAL AUTHORITY FOR ELIGIBLE CORPORATION OR

GOVERNMENTAL ENTITY. (a) An eligible corporation or a

governmental entity may:

(1) apply for and accept a grant of authority to establish,

operate, and maintain a foreign trade zone and subzones; and

(2) take other actions necessary to establish, operate, and

maintain the foreign trade zone and subzones.

(b) An applicant under Subsection (a) may select and describe

the location of the foreign trade zone and subzones.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER C. GENERAL AUTHORITY FOR ESTABLISHMENT OF FOREIGN

TRADE ZONES BY CERTAIN JOINT BOARDS

Sec. 681.101. DEFINITION. In this subchapter, "joint board"

means a joint board created by two or more municipalities with a

combined population of more than one million under:

(1) Chapter 114, Acts of the 50th Legislature, Regular Session,

1947; or

(2) Section 22.074, Transportation Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.102. GENERAL AUTHORITY FOR JOINT BOARD. (a) A joint

board may apply for and accept a permit, license, or other grant

of authority to establish, operate, and maintain:

(1) one or more foreign trade zones, as Texas ports of entry

under federal law, in any county in which the board's airport is

located; and

(2) other subzones or other additions to an existing zone inside

or outside that county.

(b) In operating and maintaining a foreign trade zone or subzone

under this subchapter, a joint board may exercise any power or

authority necessary to establish, operate, and maintain the

foreign trade zone or subzone in accordance with federal law,

rules, and regulations.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

SUBCHAPTER D. SPECIFIC AUTHORITY FOR CERTAIN FOREIGN TRADE ZONES

Sec. 681.151. AMARILLO TRADE ZONE CORPORATION. The Amarillo

Trade Zone, Inc., organized under the laws of this state, with

offices at or near Amarillo, Potter, and Randall Counties, may

apply for and accept a grant of authority to establish, operate,

and maintain:

(1) a foreign trade zone in Amarillo, Potter, and Randall

Counties; and

(2) other subzones.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.152. CITY OF AUSTIN OR DESIGNEE. The City of Austin,

or a nonprofit corporation organized under the laws of this state

and designated by the City of Austin, may apply for and accept a

grant of authority to establish, operate, and maintain:

(1) a foreign trade zone in Travis County; and

(2) other subzones.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.153. CITY OF BEAUMONT; JEFFERSON COUNTY; PORT OF

BEAUMONT NAVIGATION DISTRICT; OR CERTAIN OTHER CORPORATIONS OR

ENTITIES. (a) This section applies to:

(1) the City of Beaumont;

(2) the Beaumont Chamber of Commerce;

(3) Jefferson County;

(4) the Port of Beaumont Navigation District of Jefferson

County;

(5) the Beaumont Economic Development Foundation, a nonprofit

corporation organized under the Texas Non-Profit Corporation Act

(Article 1396-1.01 et seq., Vernon's Texas Civil Statutes), with

offices at Beaumont, Jefferson County; or

(6) any other corporation organized under the laws of this state

and designated by the Port of Beaumont Navigation District of

Jefferson County.

(b) A corporation or entity listed in or described by Subsection

(a) may apply for and accept a grant of authority to establish,

operate, and maintain a foreign trade zone and subzones in

Beaumont, Jefferson County, or another location in the portion of

the Port Arthur Customs District located in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.154. PORT FREEPORT OR DESIGNEE. Port Freeport, or a

corporation organized under the laws of this state and designated

by Port Freeport, may apply for and accept a grant of authority

to establish, operate, and maintain:

(1) a foreign trade zone adjacent to a port of entry in Port

Freeport; and

(2) other subzones.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.013, eff. September 1, 2009.

Sec. 681.155. BROWNSVILLE NAVIGATION DISTRICT. The Brownsville

Navigation District may:

(1) apply for and accept a grant of authority to establish,

operate, and maintain:

(A) a foreign trade zone at the Brownsville port of entry; and

(B) subzones of that zone; and

(2) on issuance of the grant of authority, take any action

necessary or appropriate to establish, operate, or maintain the

foreign trade zone and subzones.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.156. CALHOUN-VICTORIA FOREIGN TRADE ZONE CORPORATION.

The Calhoun-Victoria Foreign Trade Zone, Inc., a corporation

organized under the laws of this state, may apply for and accept

a grant of authority to establish, operate, and maintain:

(1) a foreign trade zone in Calhoun County, Victoria County, or

both; and

(2) other subzones.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.157. CITY OF CORPUS CHRISTI, PORT OF CORPUS CHRISTI

AUTHORITY, OR DESIGNEE. The City of Corpus Christi, the Port of

Corpus Christi Authority of Nueces County, or any other approved

public agency designated by the City of Corpus Christi or the

Port of Corpus Christi Authority of Nueces County may apply for

and accept a grant of authority to establish, operate, and

maintain a foreign trade zone and subzones.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.158. CITY OF DEL RIO OR DESIGNEE. The City of Del Rio,

or a nonprofit corporation organized under the laws of this state

and designated by the City of Del Rio, may apply for and accept a

grant of authority to establish, operate, and maintain:

(1) a foreign trade zone in Del Rio, Val Verde County; and

(2) other subzones.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.159. CITY OF EAGLE PASS OR DESIGNEE. The City of Eagle

Pass, or a nonprofit corporation organized under the laws of this

state and designated by the City of Eagle Pass, may apply for and

accept a grant of authority to establish, operate, and maintain:

(1) a foreign trade zone in Eagle Pass, Maverick County; and

(2) other subzones.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.160. CITY OF EL PASO OR EL PASO TRADE ZONE CORPORATION.

The City of El Paso or the El Paso Trade Zone, Inc., organized

under the laws of this state, with offices at or near El Paso, El

Paso County, may apply for and accept a grant of authority to

establish, operate, and maintain:

(1) a foreign trade zone adjacent to any port of entry in El

Paso County; and

(2) other subzones.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.161. CITY OF GALVESTON OR BOARD OF TRUSTEES OF

GALVESTON WHARVES. The City of Galveston or the Board of

Trustees of the Galveston Wharves may:

(1) apply for and accept a grant of authority to establish,

operate, and maintain:

(A) a foreign trade zone at the Galveston port of entry; and

(B) any subzones of that zone; and

(2) on issuance of the grant of authority, take any action

necessary or appropriate to establish, operate, and maintain the

foreign trade zone and subzones.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.162. HARLINGEN TRADE ZONE CORPORATION. The Harlingen

Trade Zone, Inc., organized under the laws of this state, with

offices at or near Harlingen, Cameron County, may apply for and

accept a grant of authority to establish, operate, and maintain:

(1) a foreign trade zone adjacent to any port of entry in

Cameron County; and

(2) other subzones.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.163. CITY OF HOUSTON, HARRIS COUNTY, OR CERTAIN OTHER

CORPORATIONS OR ENTITIES. (a) This section applies to:

(1) the City of Houston;

(2) Harris County;

(3) a corporation organized under the laws of this state and

designated by the City of Houston or Harris County; or

(4) any municipality or county located within five miles of a

major space and aeronautics center.

(b) To establish, operate, and maintain a space facility to be

named "Star Port," a corporation or entity listed in or described

by Subsection (a) may apply for and accept a grant of authority

to establish, operate, and maintain:

(1) a foreign trade zone adjacent to or near a facility of the

National Aeronautics and Space Administration in Harris County;

and

(2) other subzones.

(c) The corporation or entity may apply for or adopt any

appropriate inducements for the establishment and operation of

the foreign trade zone, including any appropriate or applicable

tax abatement or tax exemption.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.164. CITY OF HOUSTON, PORT OF HOUSTON AUTHORITY, OR

HOUSTON FOREIGN-TRADE ZONE CORPORATION. The City of Houston, the

Port of Houston Authority, and the Houston Foreign-Trade Zone,

Incorporated, a private corporation organized under the laws of

this state, may each:

(1) apply for and accept a grant of authority to establish,

operate, and maintain:

(A) a foreign trade zone at the Houston port of entry; and

(B) any subzones of that zone; and

(2) if the grant of authority is approved, take any action

necessary to establish, operate, and maintain the foreign trade

zone.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.165. JEFFERSON COUNTY AIRPORT GOVERNING BODY. The

governing body of the Jefferson County Airport may apply for and

accept a grant of authority to establish, operate, and maintain:

(1) a foreign trade zone in Jefferson County, which may include:

(A) land inside the boundaries of the airport; and

(B) private industrial land, not to exceed 1,000 acres, adjacent

to the airport; and

(2) other subzones.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.166. CITY OF LAREDO. The City of Laredo or an

instrumentality of the City of Laredo may apply for and accept a

grant of authority to establish, operate, and maintain:

(1) a foreign trade zone at the Laredo port of entry; and

(2) other subzones.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.167. CITY OF LUBBOCK OR DESIGNEE. The City of Lubbock,

or a corporation organized under the laws of this state and

designated by the City of Lubbock, may apply for and accept a

grant of authority to establish, operate, and maintain:

(1) a foreign trade zone adjacent to the United States Customs

port of entry at Lubbock; and

(2) other subzones.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.168. MCALLEN TRADE ZONE CORPORATION. The McAllen Trade

Zone, Inc., organized under the laws of this state, with offices

at McAllen, Hidalgo County, may apply for and accept a grant of

authority to establish, operate, and maintain:

(1) a foreign trade zone at the McAllen port of entry; and

(2) other subzones, one of which may be located in Starr County.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.169. CITY OF MIDLAND OR DESIGNEE. The City of Midland,

or a corporation organized under the laws of this state and

designated by the City of Midland, may apply for and accept a

grant of authority to establish, operate, and maintain:

(1) a foreign trade zone adjacent to the Midland Regional

Airport; and

(2) other subzones.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.170. CITY OF MIDLOTHIAN. The City of Midlothian may

apply for and accept a grant of authority to establish, operate,

and maintain:

(1) a foreign trade zone in Midlothian, Ellis County, adjacent

to the port limits of the Dallas-Fort Worth port of entry; and

(2) other subzones in Ellis County.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 70, eff. September 1, 2009.

Sec. 681.171. ORANGE COUNTY NAVIGATION AND PORT DISTRICT. The

Orange County Navigation and Port District may apply for and

accept a grant of authority to establish, operate, and maintain:

(1) a foreign trade zone in Orange County; and

(2) other subzones.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.172. PORT OF PORT ARTHUR NAVIGATION DISTRICT. The Port

of Port Arthur Navigation District of Jefferson County may apply

for and accept a grant of authority to establish, operate, and

maintain:

(1) a foreign trade zone in Jefferson County; and

(2) other subzones.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.173. SAN ANGELO TRADE ZONE CORPORATION. The San

Angelo Trade Zone, Inc., organized under the laws of this state,

with offices at San Angelo, Tom Green County, may apply for and

accept a grant of authority to establish, operate, and maintain:

(1) a foreign trade zone in San Angelo, Tom Green County;

(2) a foreign trade zone at the San Angelo port of entry; and

(3) other subzones.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.174. CITY OF SAN ANTONIO OR DESIGNEE. (a) The City of

San Antonio, or a nonprofit corporation organized under the laws

of this state and designated by the City of San Antonio, may

apply for and accept a grant of authority to establish, operate,

and maintain:

(1) a foreign trade zone at or adjacent to any port of entry in

Bexar County; and

(2) other subzones.

(b) After a nonprofit corporation has accepted a grant of

authority to establish, operate, and maintain a foreign trade

zone under this section, the City of San Antonio may not exercise

any further control or supervision over the corporation with

regard to:

(1) the naming of directors and officers of the corporation; or

(2) the corporation's internal management or organization.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.175. SATURN TRADE ZONE CORPORATION. The Saturn Trade

Zone Corporation, a corporation organized under the laws of this

state, may apply for and accept a grant of authority to

establish, operate, and maintain:

(1) a foreign trade zone at the location designated by General

Motors Corporation in this state for the Saturn automobile

production facility; and

(2) other subzones.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.176. STARR COUNTY INDUSTRIAL FOUNDATION. The Starr

County Industrial Foundation, a nonprofit corporation organized

under the Texas Non-Profit Corporation Act (Article 1396-1.01 et

seq., Vernon's Texas Civil Statutes), to promote the economic

development of Starr County, with offices at Rio Grande City,

Starr County, may apply for and accept a grant of authority to

establish, operate, and maintain:

(1) a foreign trade zone in Rio Grande City, Starr County; and

(2) other subzones.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.177. CITY OF WESLACO OR WESLACO DEVELOPMENT

CORPORATION. The City of Weslaco or the Weslaco Development

Corporation, Incorporated, a corporation organized under the laws

of this state, may apply for and accept a grant of authority to

establish, operate, and maintain:

(1) a foreign trade zone in Weslaco, Hidalgo County; and

(2) other subzones.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 681.178. WESTPORT ECONOMIC DEVELOPMENT CORPORATION. The

Westport Economic Development Corporation, organized as a

nonprofit corporation under the laws of this state, with offices

at El Paso, El Paso County, may apply for and accept a grant of

authority to establish, operate, and maintain:

(1) a foreign trade zone in or adjacent to the United States

Customs port of entry at El Paso, El Paso County; and

(2) other subzones.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.






TITLE 16. ADVERTISING AND MARKETING

CHAPTER 721. USE OF NAMES OR PICTURES IN ADVERTISEMENTS

BUSINESS AND COMMERCE CODE

TITLE 16. ADVERTISING AND MARKETING

SUBTITLE A. ADVERTISEMENTS

CHAPTER 721. USE OF NAMES OR PICTURES IN ADVERTISEMENTS

Sec. 721.001. DEFINITIONS. In this chapter:

(1) "Heir" means a surviving grandparent, parent, sibling,

child, or grandchild of a deceased individual.

(2) "Personal representative" means an executor, independent

executor, administrator, independent administrator, or temporary

administrator, together with their successors.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.014(a), eff. September 1, 2009.

Sec. 721.002. CERTAIN USES OF NAME OR PICTURE OF MEMBER OF ARMED

FORCES PROHIBITED. (a) A person commits an offense if the

person uses, in an advertisement for a commercial purpose, the

name of an individual who is an active duty or former member of

the United States armed forces, who is a member or former member

of a reserve component of the United States armed forces, or who

is a member or former member of the state military forces, as

defined by Section 431.001, Government Code, or a picture of the

individual in uniform in which the individual is clearly

identifiable, without obtaining the consent of:

(1) the individual, if the individual is living; or

(2) the individual's surviving spouse or personal representative

or a majority of the individual's adult heirs, if the individual

is deceased.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.014(a), eff. September 1, 2009.

Sec. 721.003. INAPPLICABILITY OF CHAPTER TO MEDIA REPORT. This

chapter does not apply to a member of the print or broadcast

media who uses a name or picture of an individual in a report of

news to the public or an advertisement for that report.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.014(a), eff. September 1, 2009.



CHAPTER 761. CREDIT CARD MARKETING AT POSTSECONDARY EDUCATIONAL INSTITUTIONS

BUSINESS AND COMMERCE CODE

TITLE 16. ADVERTISING AND MARKETING

SUBTITLE B. MARKETING PRACTICES

CHAPTER 761. CREDIT CARD MARKETING AT POSTSECONDARY EDUCATIONAL

INSTITUTIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 761.001. DEFINITIONS. In this chapter:

(1) "Campus credit card marketing activity":

(A) means any activity:

(i) conducted by an agent or employee of a credit card issuer on

the campus of a postsecondary educational institution; and

(ii) designed to encourage and enable students to apply for a

credit card; and

(B) includes the act of placing on the campus a display or

poster together with a form that can be returned to the credit

card issuer as a credit card application, even if an employee or

agent of the credit card issuer is not present at the display.

(2) "Credit card" means a card or device issued under an

agreement by which the issuer gives to a cardholder the right to

obtain credit from the issuer or another person.

(3) "Credit card issuer" means a lender, including a financial

institution, or a merchant that receives applications and issues

credit cards to individuals.

(4) "Governing board" means the body charged with policy

direction of any postsecondary educational institution, including

a board of directors, a board of regents, a board of trustees,

and an independent school district board that is charged with

policy direction of a public junior college.

(5) "Postsecondary educational institution" means:

(A) an institution of higher education as defined by Section

61.003, Education Code;

(B) a private or independent institution of higher education as

defined by Section 61.003, Education Code; or

(C) a private postsecondary educational institution as defined

by Section 61.302, Education Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.014(a), eff. September 1, 2009.

SUBCHAPTER B. PROHIBITED CONDUCT

Sec. 761.051. CAMPUS CREDIT CARD MARKETING ACTIVITY OUTSIDE

DESIGNATED LOCATION OR TIME PROHIBITED. (a) A credit card

issuer may not engage in campus credit card marketing activities:

(1) outside of a campus location designated by the governing

board of the postsecondary educational institution for that

purpose in accordance with Subsection (b); or

(2) at a time other than a time designated by the governing

board in accordance with Subsection (b).

(b) The governing board of a postsecondary educational

institution may designate:

(1) one or more locations on campus where a credit card issuer

may engage in campus credit card marketing activities; and

(2) one or more times during which a credit card issuer may

engage in campus credit card marketing activities.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.014(a), eff. September 1, 2009.

Sec. 761.052. RESTRICTION ON GIFTS OR INCENTIVES FOR COMPLETING

CREDIT CARD APPLICATION. A credit card issuer may not offer a

gift or other incentive in exchange for the completion of a

credit card application as part of a campus credit card marketing

activity unless the credit card issuer, at the time the credit

card issuer provides a credit card application to an individual,

provides financial educational material developed under Section

761.101 to the individual.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.014(a), eff. September 1, 2009.

SUBCHAPTER C. EDUCATIONAL MATERIAL AND SESSIONS

Sec. 761.101. CREDIT CARD ISSUER TO DEVELOP FINANCIAL

EDUCATIONAL MATERIAL. A credit card issuer who conducts campus

credit card marketing activities shall develop financial

educational material in consultation with or subject to approval

by the postsecondary educational institution. The financial

educational material must include a clear and practical

explanation of:

(1) effective money management skills, including how to develop

and maintain a budget;

(2) key financial terms and phrases related to credit cards and

personal debt management;

(3) credit educational materials and programs offered by the

credit card issuer that are available to student cardholders

after they have opened an account;

(4) resources to assist students in understanding credit reports

and credit scores and the consequences of irresponsible credit

card use; and

(5) the importance of responsible credit practices, including

timely paying the minimum amount due each month and reducing

costs by paying as much of the balance as possible.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.014(a), eff. September 1, 2009.

Sec. 761.102. CREDIT CARD ISSUER TO PROVIDE FINANCIAL

EDUCATIONAL MATERIAL. A credit card issuer that conducts campus

credit card marketing activities shall:

(1) during the time that the credit card issuer conducts the

credit card marketing activity on the campus, make available to

students, on the campus, financial educational material developed

under Section 761.101;

(2) make financial educational material similar to material

developed under Section 761.101 available on the Internet; and

(3) provide to a student to whom a credit card is issued, at the

time the credit card is provided to the student, financial

educational material developed under Section 761.101.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.014(a), eff. September 1, 2009.

Sec. 761.103. CREDIT CARD AND DEBT EDUCATION AT NEW STUDENT

ORIENTATION. The governing board of a postsecondary educational

institution that has designated a location for campus credit card

marketing activities under Section 761.051(b) shall also adopt a

policy requiring a credit card and debt education and counseling

session to be included in any orientation program for new

students. The postsecondary educational institution may use

existing educational materials prepared by nonprofit entities for

purposes of the credit card and debt education and counseling

session.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.014(a), eff. September 1, 2009.

SUBCHAPTER D. ENFORCEMENT PROVISIONS

Sec. 761.151. CIVIL PENALTY. A person who intentionally

violates this chapter is liable to the state for a civil penalty

in an amount not to exceed $2,500 for each violation. The

attorney general or the prosecuting attorney in the county in

which the violation occurs may bring suit to recover the civil

penalty imposed under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 4.014(a), eff. September 1, 2009.






TITLE 99. MISCELLANEOUS COMMERCIAL PROVISIONS

CHAPTER 2001. DESTRUCTION OF DIE, MOLD, OR FORM

BUSINESS AND COMMERCE CODE

TITLE 99. MISCELLANEOUS COMMERCIAL PROVISIONS

CHAPTER 2001. DESTRUCTION OF DIE, MOLD, OR FORM

Sec. 2001.001. DEFINITIONS. In this chapter:

(1) "Molder" means an individual, firm, or corporation that:

(A) makes a die, mold, or form; or

(B) uses a die, mold, or form to make another product.

(2) "Owner" means an individual, firm, or corporation that holds

title to a die, mold, or form.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 2001.002. NOTICE OF INTENT TO DESTROY DIE, MOLD, OR FORM

NOT OWNED BY MOLDER. (a) After the third anniversary of the

date a die, mold, or form was last used or, if the die, mold, or

form was never used, after the third anniversary of the date the

die, mold, or form was made, a molder that is in possession of

the die, mold, or form may send notice to the owner that the

molder intends to destroy the die, mold, or form.

(b) The notice must be sent by registered mail, return receipt

requested, to the last known address of the owner.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 2001.003. DESTRUCTION OF DIE, MOLD, OR FORM NOT OWNED BY

MOLDER. A molder that sends a notice in accordance with Section

2001.002 may destroy the die, mold, or form if, before the 121st

day after the date the owner receives the notice, the owner does

not:

(1) take possession of the die, mold, or form; or

(2) make arrangements with the molder for the removal or

continued storage of the die, mold, or form.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 2001.004. TITLE EXTINGUISHED ON DESTRUCTION OF DIE, MOLD,

OR FORM. Title to a die, mold, or form destroyed in accordance

with this chapter is extinguished at the time of the destruction.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 2001.005. LIMITATION ON LIABILITY OF MOLDER. A molder may

not be held criminally or civilly liable for destroying a die,

mold, or form if the molder complies with Sections 2001.002 and

2001.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 2001.006. DESTRUCTION OF DIE, MOLD, OR FORM OWNED BY

MOLDER. This chapter does not prohibit a molder that is the

owner of a die, mold, or form from destroying the die, mold, or

form at any time.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.



CHAPTER 2002. LIQUEFIED PETROLEUM GAS CONTAINERS

BUSINESS AND COMMERCE CODE

TITLE 99. MISCELLANEOUS COMMERCIAL PROVISIONS

CHAPTER 2002. LIQUEFIED PETROLEUM GAS CONTAINERS

Sec. 2002.001. DEFINITIONS. In this chapter:

(1) "Liquefied petroleum gas" means the hydrocarbon product

extracted from natural gas or crude oil and commonly known as

butane or propane.

(2) "Person" means an individual, association, or corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 2002.002. NOTICE TO PROSPECTIVE PURCHASERS AND USERS. A

person in the business of leasing or selling liquefied petroleum

gas containers shall give to each prospective purchaser or user

of a container a written notice of the purchase or use options

provided by that business, including, as applicable, options to

purchase, lease, or lease-purchase. The notice must include a

written statement that other persons in the business of leasing

or selling liquefied petroleum gas containers may provide

purchase or use options that include purchase, lease, and

lease-purchase.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 2002.003. SUPPLY CONTRACT REQUIREMENT. If a person in the

business of leasing or selling liquefied petroleum gas containers

signs a supply contract with another person, a separate agreement

on the face of the supply contract must state that the supplier

gave to the user, before the user signed the supply contract, the

notice required by Section 2002.002.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 2002.004. FILLING OR REFILLING OF CONTAINER BY NONOWNER. A

person who is not the owner of a liquefied petroleum gas

container may fill or refill the container if the person who

occupies the premises where the container is located:

(1) requests the service; and

(2) signs a written request stating that:

(A) an emergency exists; and

(B) the owner is unavailable to fill or refill the container, as

applicable.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.

Sec. 2002.005. CRIMINAL PENALTIES. (a) A person commits an

offense if the person knowingly violates this chapter.

(b) A person who is not the owner of a liquefied petroleum gas

container commits an offense if the person:

(1) except as provided by Section 2002.004, without written

authorization of the owner of the container sells, fills,

refills, delivers or permits to be delivered, or uses the

container for any purpose;

(2) obtains a written request under Section 2002.004 through

misrepresentation; or

(3) defaces, removes, or conceals a name, mark, initial, or

device on the container without the written consent of the owner

of the container.

(c) An offense under this section is a misdemeanor punishable by

a fine of not less than $25 and not more than $200.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.01, eff. April 1, 2009.









BUSINESS ORGANIZATIONS CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. DEFINITIONS AND OTHER GENERAL PROVISIONS

BUSINESS ORGANIZATIONS CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. DEFINITIONS AND OTHER GENERAL PROVISIONS

SUBCHAPTER A. DEFINITIONS AND PURPOSE

Sec. 1.001. PURPOSE. The purpose of this code is to make the

law encompassed by this code more accessible and understandable

by:

(1) rearranging the statutes into a more logical order;

(2) employing a format and numbering system designed to

facilitate citation of the law and to accommodate future

expansion of the law;

(3) eliminating repealed, duplicative, expired, executed, and

other ineffective provisions; and

(4) restating the law in modern American English to the greatest

extent possible.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 1.002. DEFINITIONS. In this code:

(1) "Affiliate" means a person who controls, is controlled by,

or is under common control with another person.

(2) "Associate," when used to indicate a relationship with a

person, means:

(A) a domestic or foreign entity or organization for which the

person:

(i) is an officer or governing person; or

(ii) beneficially owns, directly or indirectly, either

individually or through an affiliate, 10 percent or more of a

class of voting ownership interests or similar securities of the

entity or organization;

(B) a trust or estate in which the person has a substantial

beneficial interest or for which the person serves as trustee or

in a similar fiduciary capacity;

(C) the person's spouse or a relative of the person related by

consanguinity or affinity who resides with the person; or

(D) a governing person or an affiliate or officer of the person.

(3) "Association" means an entity governed as an association

under Title 6 or 7. The term includes a cooperative association,

nonprofit association, and professional association.

(4) "Assumed name" means a name adopted for use by a person.

The term includes an assumed name filed under Chapter 71,

Business & Commerce Code.

(5) "Business" means a trade, occupation, profession, or other

commercial activity.

(6) "Certificate of formation" means:

(A) the document required to be filed with the filing officer

under Chapter 3 to form a filing entity; and

(B) if appropriate, a restated certificate of formation and all

amendments of an original or restated certificate of formation.

(7) "Certificated ownership interest" means an ownership

interest of a domestic entity represented by a certificate issued

in bearer or registered form.

(8) "Close corporation" means a for-profit corporation that

elects to be governed as a close corporation in accordance with

Subchapter O, Chapter 21.

(9) "Contribution" means a tangible or intangible benefit that a

person transfers to an entity in consideration for an ownership

interest in the entity or otherwise in the person's capacity as

an owner or a member. The benefit includes cash, services

rendered, a contract for services to be performed, a promissory

note or other obligation of a person to pay cash or transfer

property to the entity, or securities or other interests in or

obligations of an entity, but does not include cash or property

received by the entity:

(A) with respect to a promissory note or other obligation to the

extent that the agreed value of the note or obligation has

previously been included as a contribution; or

(B) that the person intends to be a loan to the entity.

(10) "Conversion" means:

(A) the continuance of a domestic entity as a non-code

organization of any type;

(B) the continuance of a non-code organization as a domestic

entity of any type;

(C) the continuance of a domestic entity of one type as a

domestic entity of another type;

(D) the continuance of a domestic entity of one type as a

foreign entity of the same type that may be treated as a

domestication, continuance, or transfer transaction under the

laws of the jurisdiction of formation of the foreign entity; or

(E) the continuance of a foreign entity of one type as a

domestic entity of the same type that may be treated as a

domestication, continuance, or transfer transaction under the

laws of the jurisdiction of formation of the foreign entity.

(11) "Converted entity" means an organization resulting from a

conversion.

(12) "Converting entity" means an organization as the

organization existed before the organization's conversion.

(13) "Cooperative" or "cooperative association" means an

association governed as a cooperative association under Chapter

251.

(14) "Corporation" means an entity governed as a corporation

under Title 2 or 7. The term includes a for-profit corporation,

nonprofit corporation, and professional corporation.

(15) "Debtor in bankruptcy" means a person who is the subject

of:

(A) an order for relief under the United States bankruptcy laws

(Title 11, United States Code); or

(B) a comparable order under a:

(i) successor statute of general applicability; or

(ii) federal or state law governing insolvency.

(16) "Director" means an individual who serves on the board of

directors of a foreign or domestic corporation.

(17) "Domestic" means, with respect to an entity, that the

entity is formed under this code or the entity's internal affairs

are governed by this code.

(18) "Domestic entity" means an organization formed under or he

internal affairs of which are governed by this code.

(19) ""Domestic entity subject to dissenters' rights" means a

domestic entity the owners of which have rights of dissent and

appraisal under this code or the governing documents of the

entity.

(20) "Effective date of this code" means January 1, 2006. The

applicability of this code is governed by Title 8.

(20-a) "Electronic transmission" means a form of communication

that:

(A) does not directly involve the physical transmission of

paper;

(B) creates a record that may be retained, retrieved, and

reviewed by the recipient; and

(C) may be directly reproduced in paper form by the recipient

through an automated process.

(21) "Entity" means a domestic entity or foreign entity.

(22) "Filing entity" means a domestic entity that is a

corporation, limited partnership, limited liability company,

professional association, cooperative, or real estate investment

trust.

(23) "Filing instrument" means an instrument, document, or

statement that is required or authorized by this code to be filed

by or for an entity with the filing officer in accordance with

Chapter 4.

(24) "Filing officer" means:

(A) with respect to an entity other than a domestic real estate

investment trust, the secretary of state; or

(B) with respect to a domestic real estate investment trust, the

county clerk of the county in which the real estate investment

trust's principal office is located in this state.

(25) "For-profit corporation" means a corporation governed as a

for-profit corporation under Chapter 21.

(26) "For-profit entity" means an entity other than a nonprofit

entity.

(27) "Foreign" means, with respect to an entity, that the entity

is formed under, and the entity's internal affairs are governed

by, the laws of a jurisdiction other than this state.

(28) "Foreign entity" means an organization formed under, and

the internal affairs of which are governed by, the laws of a

jurisdiction other than this state.

(29) "Foreign filing entity" means a foreign entity, other than

a foreign limited liability partnership, that registers or is

required to register as a foreign entity under Chapter 9.

(30) "Foreign governmental authority" means a governmental

official, agency, or instrumentality of a jurisdiction other than

this state.

(31) "Foreign nonfiling entity" means a foreign entity that is

not a foreign filing entity.

(32) "Fundamental business transaction" means a merger, interest

exchange, conversion, or sale of all or substantially all of an

entity's assets.

(33) "General partner" means:

(A) each partner in a general partnership; or

(B) a person who is admitted to a limited partnership as a

general partner in accordance with the governing documents of the

limited partnership.

(34) "General partnership" means a partnership governed as a

general partnership under Chapter 152. The term includes a

general partnership registered as a limited liability

partnership.

(35)(A) "Governing authority" means a person or group of persons

who are entitled to manage and direct the affairs of an entity

under this code and the governing documents of the entity, except

that if the governing documents of the entity or this code divide

the authority to manage and direct the affairs of the entity

among different persons or groups of persons according to

different matters, "governing authority" means the person or

group of persons entitled to manage and direct the affairs of the

entity with respect to a matter under the governing documents of

the entity or this code. The term includes:

(i) the board of directors of a corporation or other persons

authorized to perform the functions of the board of directors of

a corporation;

(ii) the general partners of a general partnership or limited

partnership;

(iii) the managers of a limited liability company that is

managed by managers;

(iv) the members of a limited liability company that is managed

by members who are entitled to manage the company;

(v) the board of directors of a cooperative association; and

(vi) the trust managers of a real estate investment trust.

(B) The term does not include an officer who is acting in the

capacity of an officer.

(36) "Governing documents" means:

(A) in the case of a domestic entity:

(i) the certificate of formation for a domestic filing entity or

the document or agreement under which a domestic nonfiling entity

is formed; and

(ii) the other documents or agreements adopted by the entity

under this code to govern the formation or the internal affairs

of the entity; or

(B) in the case of a foreign entity, the instruments, documents,

or agreements adopted under the law of its jurisdiction of

formation to govern the formation or the internal affairs of the

entity.

(37) "Governing person" means a person serving as part of the

governing authority of an entity.

(38) "Individual" means a natural person.

(39) "Insolvency" means the inability of a person to pay the

person's debts as they become due in the usual course of business

or affairs.

(40) "Insolvent" means a person who is unable to pay the

person's debts as they become due in the usual course of business

or affairs.

(41) "Interest exchange" means the acquisition of an ownership

or membership interest in a domestic entity as provided by

Subchapter B, Chapter 10. The term does not include a merger or

conversion.

(42) "Internal Revenue Code" means the Internal Revenue Code of

1986, as amended. The term includes corresponding provisions of

subsequent federal tax laws.

(43) "Jurisdiction of formation" means:

(A) in the case of a domestic filing entity, this state;

(B) in the case of a foreign entity for which a certificate of

formation or similar organizational instrument is filed in

connection with its formation, the jurisdiction in which the

entity's certificate of formation or similar organizational

instrument is filed; or

(C) in the case of a domestic nonfiling entity or a foreign

entity for which a certificate of formation or similar

organizational instrument is not filed in connection with its

formation:

(i) the jurisdiction the laws of which are chosen in the

entity's governing documents to govern its internal affairs if

that jurisdiction bears a reasonable relation to the owners or

members or to the entity's business and affairs under the

principles of this state that otherwise would apply to a contract

among the owners or members; or

(ii) if Subparagraph (i) does not apply, the jurisdiction in

which the entity has its chief executive office.

(44) "Law" means, unless the context requires otherwise, both

statutory and common law.

(45) "License" means a license, certificate of registration, or

other legal authorization.

(46) "Limited liability company" means an entity governed as a

limited liability company under Title 3 or 7. The term includes a

professional limited liability company.

(47) "Limited liability limited partnership" means a partnership

governed as a limited liability partnership and a limited

partnership under Title 4.

(48) "Limited liability partnership" means a partnership

governed as a limited liability partnership under Title 4.

(49) "Limited partner" means a person who has been admitted to a

limited partnership as a limited partner as provided by:

(A) in the case of a domestic limited partnership, Chapter 153;

or

(B) in the case of a foreign limited partnership, the laws of

its jurisdiction of formation.

(50) "Limited partnership" means a partnership that is governed

as a limited partnership under Title 4 and that has one or more

general partners and one or more limited partners. The term

includes a limited partnership registered as a limited liability

limited partnership.

(51) "Manager" means a person designated as a manager of a

limited liability company that is not managed by members of the

company.

(52) "Managerial official" means an officer or a governing

person.

(53) "Member" means:

(A) in the case of a limited liability company, a person who is

a member or has been admitted as a member in the limited

liability company under its governing documents;

(B) in the case of a nonprofit corporation, a person who has

membership rights in the nonprofit corporation under its

governing documents;

(C) in the case of a cooperative association, a member of a

nonshare or share association;

(D) in the case of a nonprofit association, a person who has

membership rights in the nonprofit association under its

governing documents; or

(E) in the case of a professional association, a person who has

membership rights in the professional association under its

governing documents.

(54) "Membership interest" means a member's interest in an

entity. With respect to a limited liability company, the term

includes a member's share of profits and losses or similar items

and the right to receive distributions, but does not include a

member's right to participate in management.

(55) "Merger" means:

(A) the division of a domestic entity into two or more new

domestic entities or other organizations or into a surviving

domestic entity and one or more new domestic or foreign entities

or non-code organizations; or

(B) the combination of one or more domestic entities with one or

more domestic entities or non-code organizations resulting in:

(i) one or more surviving domestic entities or non-code

organizations;

(ii) the creation of one or more new domestic entities or

non-code organizations; or

(iii) one or more surviving domestic entities or non-code

organizations and the creation of one or more new domestic

entities or non-code organizations.

(56) "Non-code organization" means an organization other than a

domestic entity.

(56-a) "Non-United States entity" means a foreign entity formed

under, and the internal affairs of which are governed by, the

laws of a non-United States jurisdiction.

(56-b) "Non-United States jurisdiction" means a foreign country

or other foreign jurisdiction that is not the United States or a

state of the United States.

(57) "Nonfiling entity" means a domestic entity that is not a

filing entity. The term includes a domestic general partnership

and nonprofit association.

(58) "Nonprofit association" means an association governed as a

nonprofit association under Chapter 252.

(59) "Nonprofit corporation" means a corporation governed as a

nonprofit corporation under Chapter 22.

(60) "Nonprofit entity" means an entity that is a nonprofit

corporation, nonprofit association, or other entity that is

organized solely for one or more of the purposes specified by

Section 2.002.

(61) "Officer" means an individual elected, appointed, or

designated as an officer of an entity by the entity's governing

authority or under the entity's governing documents.

(62) "Organization" means a corporation, limited or general

partnership, limited liability company, business trust, real

estate investment trust, joint venture, joint stock company,

cooperative, association, bank, insurance company, credit union,

savings and loan association, or other organization, regardless

of whether the organization is for-profit, nonprofit, domestic,

or foreign.

(63) "Owner," for purposes of Title 1, 7, or 8, means:

(A) with respect to a foreign or domestic for-profit corporation

or real estate investment trust, a shareholder;

(B) with respect to a foreign or domestic partnership, a

partner;

(C) with respect to a foreign or domestic limited liability

company or professional association, a member; or

(D) with respect to another foreign or domestic entity, an owner

of an equity interest in that entity.

(64) "Ownership interest" means an owner's interest in an

entity. The term includes the owner's share of profits and losses

or similar items and the right to receive distributions. The term

does not include an owner's right to participate in management.

(65) "Parent" means an organization that, directly or indirectly

through or with one or more of its subsidiaries:

(A) owns at least 50 percent of the outstanding ownership or

membership interests of another organization; or

(B) possesses at least 50 percent of the voting power of the

owners or members of another organization.

(66) "Partner" means a limited partner or general partner.

(67) "Partnership" means an entity governed as a partnership

under Title 4.

(68) "Partnership interest" means a partner's interest in a

partnership. The term includes the partner's share of profits and

losses or similar items and the right to receive distributions.

The term does not include a partner's right to participate in

management.

(69) "Party to the merger" means a domestic entity or non-code

organization that under a plan of merger is divided or combined

by a merger. The term does not include a domestic entity or

non-code organization that is not to be divided or combined into

or with one or more domestic entities or non-code organizations,

regardless of whether ownership interest of the entity are to be

issued under the plan of merger.

(69-a) "Period of duration," in reference to when a domestic

entity is required to wind up its business and affairs:

(A) means:

(i) a specified term or period of time, such as a specified

number of months or years; or

(ii) a period that expires as of a specified time or date; and

(B) does not include:

(i) a period that expires or whose expiration is made contingent

on the occurrence of a future event or fact, other than the

passage of time or the occurrence of a specified time or date; or

(ii) a period specified to be perpetual.

(69-b) "Person" has the meaning assigned by Section 311.005,

Government Code.

(70) "President" means the:

(A) individual designated as president of an entity under the

entity's governing documents; or

(B) officer or committee of persons authorized to perform the

functions of the principal executive officer of an entity without

regard to the designated name of the officer or committee.

(71) "Professional association" has the meaning assigned by

Section 301.003.

(72) "Professional corporation" has the meaning assigned by

Section 301.003.

(73) "Professional entity" has the meaning assigned by Section

301.003.

(74) "Professional individual" has the meaning assigned by

Section 301.003.

(75) "Professional limited liability company" has the meaning

assigned by Section 301.003.

(76) "Professional service" has the meaning assigned by Section

301.003.

(77) "Property" includes tangible and intangible property and an

interest in that property.

(78) "Real estate investment trust" means an entity governed as

a real estate investment trust under Title 5.

(79) "Secretary" means the:

(A) individual designated as secretary of an entity under the

entity's governing documents; or

(B) officer or committee of persons authorized to perform the

functions of secretary of an entity without regard to the

designated name of the officer or committee.

(80) "Share" means a unit into which the ownership interest in a

for-profit corporation, professional corporation, real estate

investment trust, or professional association is divided,

regardless of whether the share is certificated or

uncertificated.

(81) "Shareholder" or "holder of shares" means:

(A) the person in whose name shares issued by a for-profit

corporation, professional corporation, or real estate investment

trust are registered in the share transfer records maintained by

the for-profit corporation, professional corporation, or real

estate investment trust; or

(B) the beneficial owner of shares issued by a for-profit

corporation, whose shares are held in a voting trust or by a

nominee on the beneficial owner's behalf, to the extent of the

rights granted by a nominee statement on file with the for-profit

corporation in accordance with Sections 21.201(b) and (c).

(82) "Signature" means any symbol executed or adopted by a

person with present intention to authenticate a writing. Unless

the context requires otherwise, the term includes a digital

signature, an electronic signature, and a facsimile of a

signature.

(83) "Subscriber" means a person who agrees with or makes an

offer to an entity to purchase by subscription an ownership

interest in the entity.

(84) "Subscription" means an agreement between a subscriber and

an entity, or a written offer made by a subscriber to an entity

before or after the entity's formation, in which the subscriber

agrees or offers to purchase a specified ownership interest in

the entity.

(85) "Subsidiary" means an organization for which another

organization, either directly or indirectly through or with one

or more of its other subsidiaries:

(A) owns at least 50 percent of the outstanding ownership or

membership interests of the organization; or

(B) possesses at least 50 percent of the voting power of the

owners or members of the organization.

(86) "Treasurer" means the:

(A) individual designated as treasurer of an entity under the

entity's governing documents; or

(B) officer or committee of persons authorized to perform the

functions of treasurer of an entity without regard to the

designated name of the officer or committee.

(87) "Uncertificated ownership interest" means an ownership

interest in a domestic entity that is not represented by an

instrument and is transferred by:

(A) amendment of the governing documents of the entity; or

(B) registration on books maintained by or on behalf of the

entity for the purpose of registering transfers of ownership

interests.

(88) "Vice president" means the:

(A) individual designated as vice president of an entity under

the governing documents of the entity; or

(B) officer or committee of persons authorized to perform the

functions of the president of the entity on the death, absence,

or resignation of the president or on the inability of the

president to perform the functions of office without regard to

the designated name of the officer or committee.

(89) "Writing" or "written" means an expression of words,

letters, characters, numbers, symbols, figures, or other textual

information that is inscribed on a tangible medium or that is

stored in an electronic or other medium that is retrievable in a

perceivable form. Unless the context requires otherwise, the

term:

(A) includes stored or transmitted electronic data, electronic

transmissions, and reproductions of writings; and

(B) does not include sound or video recordings of speech other

than transcriptions that are otherwise writings.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 1, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.07, eff. April 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 1, eff. September 1, 2009.

Sec. 1.003. DISINTERESTED PERSON. (a) For purposes of this

code, a person is disinterested with respect to the approval of a

contract, transaction, or other matter, or to the consideration

of the disposition of a claim or challenge relating to a

contract, transaction, or particular conduct, if the person or

the person's associate:

(1) is not a party to the contract or transaction or materially

involved in the conduct that is the subject of the claim or

challenge; and

(2) does not have a material financial interest in the outcome

of the contract or transaction or the disposition of the claim or

challenge.

(b) For purposes of Subsection (a), a person is not materially

involved in a contract or transaction that is the subject of a

claim or challenge and does not have a material financial

interest in the outcome of a contract or transaction or the

disposition of a claim or challenge solely because:

(1) the person was nominated or elected as a governing person by

a person who is:

(A) interested in the contract or transaction; or

(B) alleged to have engaged in the conduct that is the subject

of the claim or challenge;

(2) the person receives normal fees or customary compensation,

reimbursement for expenses, or benefits as a governing person of

the entity;

(3) the person has a direct or indirect equity interest in the

entity;

(4) the entity has, or its subsidiaries have, an interest in the

contract or transaction or was affected by the alleged conduct;

(5) the person or an associate of the person receives ordinary

and reasonable compensation for reviewing, making recommendations

regarding, or deciding on the disposition of the claim or

challenge; or

(6) in the case of a review by the person of the alleged conduct

that is the subject of the claim or challenge:

(A) the person is named as a defendant in the derivative

proceeding regarding the matter or as a person who engaged in the

alleged conduct; or

(B) the person, acting as a governing person, approved, voted

for, or acquiesced in the act being challenged if the act did not

result in a material personal or financial benefit to the person

and the challenging party fails to allege particular facts that,

if true, raise a significant prospect that the governing person

would be held liable to the entity or its owners or members as a

result of the conduct.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 1.004. INDEPENDENT PERSON. (a) For purposes of this code,

a person is independent with respect to considering the

disposition of a claim or challenge regarding a contract or

transaction, or particular or alleged conduct, if the person:

(1) is disinterested;

(2) either:

(A) is not an associate, or member of the immediate family, of a

party to the contract or transaction or of a person who is

alleged to have engaged in the conduct that is the subject of the

claim or challenge; or

(B) is an associate to a party or person described by Paragraph

(A) that is an entity if the person is an associate solely

because the person is a governing person of the entity or of the

entity's subsidiaries or associates;

(3) does not have a business, financial, or familial

relationship with a party to the contract or transaction, or with

another person who is alleged to have engaged in the conduct,

that is the subject of the claim or challenge that could

reasonably be expected to materially and adversely affect the

judgment of the person in favor of the party or other person with

respect to the consideration of the matter; and

(4) is not shown, by a preponderance of the evidence, to be

under the controlling influence of a party to the contract or

transaction that is the subject of the claim or challenge or of a

person who is alleged to have engaged in the conduct that is the

subject of the claim or challenge.

(b) For purposes of Subsection (a), a person does not have a

relationship that could reasonably be expected to materially and

adversely affect the judgment of the person regarding the

disposition of a matter that is the subject of a claim or

challenge and is not otherwise under the controlling influence of

a party to a contract or transaction that is the subject of a

claim or challenge or that is alleged to have engaged in the

conduct that is the subject of a claim or challenge solely

because:

(1) the person has been nominated or elected as a governing

person by a person who is interested in the contract or

transaction or alleged to be engaged in the conduct that is the

subject of the claim or challenge;

(2) the person receives normal fees or similar customary

compensation, reimbursement for expenses, or benefits as a

governing person of the entity;

(3) the person has a direct or indirect equity interest in the

entity;

(4) the entity has, or its subsidiaries have, an interest in the

contract or transaction or was affected by the alleged conduct;

(5) the person or an associate of the person receives ordinary

and reasonable compensation for reviewing, making recommendations

regarding, or deciding on the disposition of the claim or

challenge; or

(6) the person, an associate of the person, other than the

entity or its associates, or an immediate family member has a

continuing business relationship with the entity that is not

material to the person, associate, or family member.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 1.005. CONSPICUOUS INFORMATION. In this code, required

information is conspicuous if the information is placed in a

manner or displayed using a font that provides or should provide

notice to a reasonable person affected by the information.

Required information in a document is conspicuous if the font

used for the information is capitalized, boldfaced, italicized,

or underlined or is larger or of a different color than the

remainder of the document.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 1.006. SYNONYMOUS TERMS. To the extent not inconsistent

with the provisions of the constitution, other statutes or codes,

and governing documents wherein such terms may be found, and as

the context requires, in this code, any other statute or code of

this state, or any governing documents:

(1) a reference to "articles of incorporation," "articles of

organization," "articles of association," "certificate of limited

partnership," and "charter" includes a "certificate of

formation";

(2) a reference to "authorized capital stock" includes

"authorized shares";

(3) a reference to "capital stock" includes "authorized and

issued shares," "issued share," and "stated capital";

(4) a reference to a "certificate of registration," "certificate

of authority," and "permit to do business" includes

"registration";

(5) a reference to "stock" and "shares of stock" includes

"shares";

(6) a reference to "stockholder" includes "shareholder";

(7) a reference to "no par stock" includes "shares without par

value";

(8) a reference to "paid-up capital" includes "stated capital";

(9) a reference to "articles of merger" includes a "certificate

of merger";

(10) a reference to "articles of exchange" includes a

"certificate of exchange";

(11) a reference to "articles of conversion" includes a

"certificate of conversion";

(12) a reference to "articles of amendment" includes a

"certificate of amendment";

(13) a reference to "articles of dissolution" or "certificate of

cancellation" includes a "certificate of termination";

(14) a reference to "incorporator" includes an "organizer";

(15) a reference to "certificate of authority to transact

business" includes a "registration to transact business";

(16) a reference to "regulations" in connection with a limited

liability company includes a "company agreement"; and

(17) a reference to "business corporation" includes a

"for-profit corporation."

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 2, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 2, eff. September 1, 2007.

Sec. 1.007. SIGNING OF DOCUMENT OR OTHER WRITING. For purposes

of this code, a writing has been signed by a person when the

writing includes, bears, or incorporates the person's signature.

A transmission or reproduction of a writing signed by a person is

considered signed by that person for purposes of this code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 3, eff. January 1, 2006.

Sec. 1.008. SHORT TITLES. (a) The provisions of this code as

described by this section may be cited as provided by this

section.

(b) The provisions of Title 2 and the provisions of Title 1 to

the extent applicable to corporations may be cited as the "Texas

Corporation Law."

(c) The provisions of Chapters 20 and 21 and the provisions of

Title 1 to the extent applicable to for-profit corporations may

be cited as the "Texas For-Profit Corporation Law."

(d) The provisions of Chapters 20 and 22 and the provisions of

Title 1 to the extent applicable to nonprofit corporations may be

cited as the "Texas Nonprofit Corporation Law."

(e) The provisions of Title 3 and the provisions of Title 1 to

the extent applicable to limited liability companies may be cited

as the "Texas Limited Liability Company Law."

(f) The provisions of Chapters 151, 152, and 154 and the

provisions of Title 1 to the extent applicable to general

partnerships may be cited as the "Texas General Partnership Law."

(g) The provisions of Chapters 151, 153, and 154 and the

provisions of Title 1 and Chapter 152 to the extent applicable to

limited partnerships may be cited as the "Texas Limited

Partnership Law."

(h) The provisions of Title 5 and the provisions of Title 1 and

Chapters 20 and 21 to the extent applicable to real estate

investment trusts may be cited as the "Texas Real Estate

Investment Trust Law."

(i) The provisions of Chapter 251 and the provisions of Title 1

and Chapters 20 and 22 to the extent applicable to cooperative

associations may be cited as the "Texas Cooperative Association

Law."

(j) The provisions of Title 7 and the provisions of Titles 1, 2,

and 3 to the extent applicable to professional entities may be

cited as the "Texas Professional Entities Law."

(k) The provisions of Chapter 252 may be cited as the "Uniform

Unincorporated Nonprofit Association Act."

(l) The provisions of Chapters 301 and 302 and the provisions of

Chapters 20 and 21 and Title 1 to the extent applicable to

professional associations may be cited as the "Texas Professional

Association Law."

(m) The provisions of Chapters 301 and 303 and the provisions of

Chapters 20 and 21 and Title 1 to the extent applicable to

professional corporations may be cited as the "Texas Professional

Corporation Law."

(n) The provisions of Chapters 301 and 304 and the provisions of

Titles 1 and 3 to the extent applicable to professional limited

liability companies may be cited as the "Texas Professional

Limited Liability Company Law."

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 3, eff. September 1, 2007.

Sec. 1.009. DOLLARS AS MONETARY UNITS. Unless the context

requires otherwise, a value or amount that is required by this

code to be stated in monetary terms must be stated in United

States dollars. Currency that is not specified is considered to

be in United States dollars.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER B. CODE CONSTRUCTION

Sec. 1.051. CONSTRUCTION OF CODE. Chapter 311, Government Code

(Code Construction Act), applies to the construction of each

provision in this code except as otherwise expressly provided by

this code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 1.052. REFERENCE IN LAW TO STATUTE REVISED BY CODE. A

reference in a law to a statute or a part of a statute revised by

this code is considered to be a reference to the part of this

code that revises that statute or part of that statute.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 1.053. APPLICABILITY TO FOREIGN AND INTERSTATE AFFAIRS.

This code applies to the conduct of affairs with foreign

countries and the other states of the United States only to the

extent permitted under the United States Constitution.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 1.054. RESERVATION OF POWER. The legislature at all times

has the power to amend, repeal, or modify this code and to

prescribe regulations, provisions, and limitations as the

legislature considers advisable. The regulations, provisions, and

limitations are binding on any entity subject to this code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER C. DETERMINATION OF APPLICABLE LAW

Sec. 1.101. DOMESTIC FILING ENTITIES. The law of this state

governs the formation and internal affairs of an entity if the

entity's formation occurs when a certificate of formation filed

in accordance with Chapter 4 takes effect.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 1.102. FOREIGN FILING ENTITIES. If the formation of an

entity occurs when a certificate of formation or similar

instrument filed with a foreign governmental authority takes

effect, the law of the state or other jurisdiction in which that

foreign governmental authority is located governs the formation

and internal affairs of the entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 1.103. ENTITIES NOT FORMED BY FILING INSTRUMENT. If the

formation of an entity does not occur when a certificate of

formation or similar instrument filed with the secretary of state

or with a foreign governmental authority takes effect, the law

governing the entity's formation and internal affairs is the law

of the entity's jurisdiction of formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 1.104. LAW APPLICABLE TO LIABILITY. The law of the

jurisdiction that governs an entity as determined under Sections

1.101-1.103 applies to the liability of an owner, a member, or a

managerial official of the entity in the capacity as an owner, a

member, or a managerial official for an obligation, including a

debt or other liability, of the entity for which the owner,

member, or managerial official is not otherwise liable by

contract or under provisions of law other than this code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 1.105. INTERNAL AFFAIRS. For purposes of this code, the

internal affairs of an entity include:

(1) the rights, powers, and duties of its governing authority,

governing persons, officers, owners, and members; and

(2) matters relating to its membership or ownership interests.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 1.106. ORDER OF PRECEDENCE. (a) This title applies to all

domestic entities and foreign entities to the extent provided by

this title.

(b) Each title of this code, other than this title, applies to a

different type of entity to the extent provided by that title.

(c) If a provision of this title conflicts with a provision in

another title of this code, the provision of the other title

supersedes the provision of this title.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.



CHAPTER 2. PURPOSES AND POWER OF DOMESTIC ENTITY

BUSINESS ORGANIZATIONS CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 2. PURPOSES AND POWER OF DOMESTIC ENTITY

SUBCHAPTER A. PURPOSES OF DOMESTIC ENTITY

Sec. 2.001. GENERAL SCOPE OF PERMISSIBLE PURPOSES. A domestic

entity has any lawful purpose or purposes, unless otherwise

provided by this code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 2.002. PURPOSES OF NONPROFIT ENTITY. The purpose or

purposes of a domestic nonprofit entity may include one or more

of the following purposes:

(1) serving charitable, benevolent, religious, eleemosynary,

patriotic, civic, missionary, educational, scientific, social,

fraternal, athletic, aesthetic, agricultural, and horticultural

purposes;

(2) operating or managing a professional, commercial, or trade

association or labor union;

(3) providing animal husbandry; or

(4) operating on a nonprofit cooperative basis for the benefit

of its members.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 2.003. GENERAL PROHIBITED PURPOSES. A domestic entity may

not:

(1) engage in a business or activity that:

(A) is expressly unlawful or prohibited by a law of this state;

or

(B) cannot lawfully be engaged in by that entity under state

law; or

(2) operate as a:

(A) bank;

(B) trust company;

(C) savings association;

(D) insurance company;

(E) cemetery organization, except as authorized by Chapter 711,

712, or 715, Health and Safety Code; or

(F) abstract or title company governed by Title 11, Insurance

Code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.103, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 4, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 2, eff. September 1, 2009.

Sec. 2.004. LIMITATION ON PURPOSES OF PROFESSIONAL ENTITY.

Except as provided in Title 7, a professional entity may engage

in only:

(1) one type of professional service, unless the entity is

expressly authorized to provide more than one type of

professional service under state law regulating the professional

services; and

(2) services ancillary to that type of professional service.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 2.005. LIMITATION IN GOVERNING DOCUMENTS. The governing

documents of a domestic entity may contain limitations on the

entity's purposes.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 2.007. ADDITIONAL PROHIBITED ACTIVITIES OF FOR-PROFIT

CORPORATION. A for-profit corporation may not:

(1) operate a cooperative association, limited cooperative

association, or labor union;

(2) transact a combination of the businesses of:

(A) raising cattle and owning land for the raising of cattle,

other than operating and owning feedlots and feeding cattle; and

(B) operating stockyards and slaughtering, refrigerating,

canning, curing, or packing meat;

(3) engage in a combination of:

(A) the petroleum oil producing business in this state; and

(B) the oil pipeline business in this state other than through

stock ownership in a for-profit corporation engaged in the oil

pipeline business and other than the ownership or operation of

private pipelines in and about the corporation's refineries,

fields, or stations; or

(4) engage in a business or activity that may not be engaged in

by a for-profit corporation without first obtaining a license

under the laws of this state and a license to engage in that

business or activity cannot lawfully be granted to the

corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 5, eff. September 1, 2007.

Sec. 2.008. NONPROFIT CORPORATIONS. A corporation formed for

the purpose of operating a nonprofit institution, including an

institution devoted to a charitable, benevolent, religious,

patriotic, civic, cultural, missionary, educational, scientific,

social, fraternal, athletic, or aesthetic purpose, may be formed

and governed only as a nonprofit corporation under this code and

not as a for-profit corporation under this code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 2.009. PERMISSIBLE PURPOSE OF NONPROFIT CORPORATION RELATED

TO ORGANIZED LABOR. Subject to Chapter 101, Labor Code, a

nonprofit corporation may be formed to organize laborers,

workers, or wage earners to protect themselves in their various

pursuits.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 2.010. PROHIBITED ACTIVITIES OF NONPROFIT CORPORATION. A

nonprofit corporation may not be organized or registered under

this code to conduct its affairs in this state to:

(1) engage in or operate as a group hospital service, rural

credit union, agricultural and livestock pool, mutual loan

corporation, cooperative association under Chapter 251,

cooperative credit association, farmers' cooperative society,

Co-operative Marketing Act corporation, rural electric

cooperative corporation, telephone cooperative corporation, or

fraternal organization operating under the lodge system and

incorporated under Subchapter C, Chapter 23;

(2) engage in water supply or sewer service except as an entity

incorporated under Chapter 67, Water Code; or

(3) engage in a business or activity that may not be engaged in

by a nonprofit corporation without first obtaining a license

under the laws of this state and a license to engage in that

business or activity cannot lawfully be granted to the

corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 4, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 6, eff. September 1, 2007.

Sec. 2.011. PURPOSES OF COOPERATIVE ASSOCIATION. (a) A person

may organize a cooperative association under this code to

acquire, produce, build, operate, manufacture, furnish, exchange,

or distribute any type of property, commodities, goods, or

services for the primary and mutual benefit of the members of the

cooperative association.

(b) A cooperative association may not be organized to:

(1) serve or function as a health maintenance organization;

(2) furnish medical or health care; or

(3) employ or contract with a health care provider in a manner

prohibited by the statute under which the provider is licensed.

(c) A cooperative association may not directly or indirectly

engage in a health maintenance organization or a prepaid legal

service corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 2.012. LIMITATION ON PURPOSES OF REAL ESTATE INVESTMENT

TRUST. The purposes of a real estate investment trust are

limited by Section 3.012.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER B. POWERS OF DOMESTIC ENTITY

Sec. 2.101. GENERAL POWERS. Except as otherwise provided by

this code, a domestic entity has the same powers as an individual

to take action necessary or convenient to carry out its business

and affairs. Except as otherwise provided by this code, the

powers of a domestic entity include the power to:

(1) sue, be sued, and defend suit in the entity's business name;

(2) have and alter a seal and use the seal or a facsimile of it

by impressing, affixing, or reproducing it;

(3) acquire, receive, own, hold, improve, use, and deal in and

with property or an interest in property;

(4) sell, convey, mortgage, pledge, lease, exchange, and

otherwise dispose of property;

(5) make contracts and guarantees;

(6) incur liabilities, borrow money, issue notes, bonds, or

other obligations, which may be convertible into, or include the

option to purchase, other securities or ownership interests in

the entity, and secure its obligations by mortgaging or pledging

its property, franchises, or income;

(7) lend money, invest its funds, and receive and hold property

as security for repayment;

(8) acquire its own bonds, debentures, or other evidences of

indebtedness or obligations;

(9) acquire its own ownership interests, regardless of whether

redeemable, and hold the ownership interests as treasury

ownership interests or cancel or dispose of the ownership

interests;

(10) be a promoter, organizer, owner, partner, member,

associate, or manager of an organization;

(11) acquire, receive, own, hold, vote, use, pledge, and dispose

of ownership interests in or securities issued by another person;

(12) conduct its business, locate its offices, and exercise the

powers granted by this code to further its purposes, in or out of

this state;

(13) lend money to, and otherwise assist, its managerial

officials, owners, members, or employees as necessary or

appropriate if the loan or assistance reasonably may be expected

to benefit, directly or indirectly, the entity;

(14) elect or appoint officers and agents of the entity,

establish the length of their terms, define their duties, and fix

their compensation;

(15) pay pensions and establish pension plans, pension trusts,

profit-sharing plans, bonus plans, and incentive plans for

managerial officials, owners, members, or employees or former

managerial officials, owners, members, or employees;

(16) indemnify and maintain liability insurance for managerial

officials, owners, members, employees, and agents of the entity

or the entity's affiliate;

(17) adopt and amend governing documents for managing the

affairs of the entity subject to applicable law;

(18) make donations for the public welfare or for a charitable,

scientific, or educational purpose;

(19) voluntarily wind up its business and activities and

terminate its existence;

(20) transact business or take action that will aid governmental

policy;

(21) renounce, in its certificate of formation or by action of

its governing authority, an interest or expectancy of the entity

in, or an interest or expectancy of the entity in being offered

an opportunity to participate in, specified business

opportunities or a specified class or category of business

opportunities presented to the entity or one or more of its

managerial officials or owners; and

(22) take other action necessary or appropriate to further the

purposes of the entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 5, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 7, eff. September 1, 2007.

Sec. 2.102. ADDITIONAL POWERS OF NONPROFIT ENTITY OR

INSTITUTION. To effect its purposes, a domestic nonprofit entity

or institution formed for a religious, charitable, educational,

or eleemosynary purpose may acquire, own, hold, mortgage, and

dispose of and invest its funds in property for the use and

benefit of, under the discretion of, and in trust for a

convention, conference, or association organized under the laws

of this state or another state with which it is affiliated or by

which it is controlled.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 2.103. POWER TO INCUR INDEBTEDNESS. (a) Unless otherwise

provided by its governing documents or this code, a domestic

entity may create indebtedness for any consideration the entity

considers appropriate, including:

(1) cash;

(2) property;

(3) a contract to receive property;

(4) a debt or other obligation of the entity or of another

person;

(5) services performed or a contract for services to be

performed; or

(6) a direct or indirect benefit realized by the entity.

(b) In the absence of fraud in the transaction, the judgment of

the governing authority of a domestic entity as to the value of

the consideration received by the entity for indebtedness is

conclusive.

(c) The consideration for the indebtedness may be received

either directly or indirectly by the domestic entity, including

by a domestic or foreign organization that is wholly or partially

owned, directly or indirectly, by the domestic entity.

(d) This section does not apply to indebtedness created by a

domestic entity that is incurred by reason of the authorization

or payment of a distribution.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 2.104. POWER TO MAKE GUARANTIES. (a) In this section,

"guaranty" means a guaranty, mortgage, pledge, security

agreement, or other agreement making the domestic entity or its

assets liable for another person's contract, security, or other

obligation.

(b) Unless otherwise provided by its governing documents or this

code, a domestic entity may:

(1) make a guaranty on behalf of a parent, subsidiary, or

affiliate of the entity; or

(2) make a guaranty of the indebtedness of another person if the

guaranty may reasonably be expected directly or indirectly to

benefit the entity.

(c) For purposes of Subsection (b)(2), a decision by the

governing authority of the domestic entity that a guaranty may

reasonably be expected to benefit the entity is conclusive and

not subject to attack by any person, except:

(1) a guaranty may not be enforced by a person who participated

in a fraud on the domestic entity resulting in the making of the

guaranty or by a person who had notice of that fraud at the time

the person acquired rights under the guaranty;

(2) a proposed guaranty may be enjoined at the request of an

owner of the domestic entity on the ground that the guaranty

cannot reasonably be expected to benefit the domestic entity; or

(3) the domestic entity, whether acting directly or through a

receiver, trustee, or other legal representative, or through an

owner on behalf of the domestic entity, may bring suit for

damages against the managerial officials, owners, or members who

authorized the guaranty on the ground that the guaranty could not

reasonably be expected to benefit the domestic entity.

(d) This section does not:

(1) apply to a domestic entity governed by the Insurance Code;

or

(2) authorize a domestic entity that is not governed by the

Insurance Code to engage in a business or transaction regulated

by the Insurance Code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 8, eff. September 1, 2007.

Sec. 2.105. ADDITIONAL POWERS OF CERTAIN PIPELINE BUSINESSES.

In addition to the powers provided by the other sections of this

subchapter, a corporation, general partnership, limited

partnership, limited liability company, or other combination of

those entities engaged as a common carrier in the pipeline

business for the purpose of transporting oil, oil products, gas,

carbon dioxide, salt brine, fuller's earth, sand, clay, liquefied

minerals, or other mineral solutions has all the rights and

powers conferred on a common carrier by Sections 111.019-111.022,

Natural Resources Code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 2.106. POWER OF NONPROFIT CORPORATION TO SERVE AS TRUSTEE.

(a) A nonprofit corporation that is described by Section

501(c)(3) or 170(c), Internal Revenue Code, or a corresponding

provision of a subsequent federal tax law, or a nonprofit

corporation listed by the Internal Revenue Service in the

Cumulative List of Organizations Described in Section 170(c) of

the Internal Revenue Code of 1986, I.R.S. Publication 78, or any

successor I.R.S. publication, may serve as the trustee of a

trust:

(1) of which the nonprofit corporation is a beneficiary; or

(2) benefiting another organization described by one of those

sections of the Internal Revenue Code, or a corresponding

provision of a subsequent federal tax law, or listed by the

Internal Revenue Service in the Cumulative List of Organizations

Described in Section 170(c) of the Internal Revenue Code of 1986,

I.R.S. Publication 78, or any successor I.R.S. publication.

(b) Any corporation (or person or entity assisting such

corporation) described in this section shall have immunity from

suit (including both a defense to liability and the right not to

bear the cost, burden, and risk of discovery and trial) as to any

claim alleging that the corporation's role as trustee of a trust

described in this section constitutes engaging in the trust

business in a manner requiring a state charter as defined in

Section 181.002(a)(9), Finance Code. An interlocutory appeal may

be taken if a court denies or otherwise fails to grant a motion

for summary judgment that is based on an assertion of the

immunity provided in this subsection.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 2.107. STANDARD TAX PROVISIONS FOR CERTAIN CHARITABLE

NONPROFIT CORPORATIONS; POWER TO EXCLUDE. (a) Notwithstanding

any conflicting provision of this chapter, Chapter 3, or the

certificate of formation and except as provided by Subsection

(b), the certificate of formation of each corporation that is a

private foundation as defined by Section 509, Internal Revenue

Code, is considered to contain the following provisions: "The

corporation shall make distributions at the time and in the

manner as not to subject it to tax under Section 4942 of the

Internal Revenue Code of 1986; the corporation shall not engage

in any act of self-dealing which would be subject to tax under

Section 4941 of the Code; the corporation shall not retain any

excess business holdings which would subject it to tax under

Section 4943 of the Code; the corporation shall not make any

investments which would subject it to tax under Section 4944 of

the Code; and the corporation shall not make any taxable

expenditures which would subject it to tax under Section 4945 of

the Code."

(b) A nonprofit corporation described by Subsection (a) may

amend the certificate of formation of the corporation to

expressly exclude the application of Subsection (a).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 2.108. POWERS OF PROFESSIONAL ASSOCIATION. Except as

provided by Title 7, a professional association has the same

powers, privileges, duties, restrictions, and liabilities as a

for-profit corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 2.109. POWERS OF PROFESSIONAL CORPORATION. Except as

provided by Title 7, a professional corporation has the same

powers, privileges, duties, restrictions, and liabilities as a

for-profit corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 2.110. POWERS OF COOPERATIVE ASSOCIATION. (a) Except as

provided by Chapter 251, a cooperative association may exercise

the same powers and privileges and is subject to the same duties,

restrictions, and liabilities as a nonprofit corporation.

(b) A cooperative association may:

(1) own and hold membership in other associations or

corporations;

(2) own and hold share capital of other associations or

corporations;

(3) own and exercise ownership rights in bonds or other

obligations;

(4) make agreements of mutual aid or federation with other

associations, other groups organized on a cooperative basis, or

other nonprofit groups; and

(5) deliver money to a scholarship fund for rural students.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 2.111. LIMITATION ON POWERS OF COOPERATIVE ASSOCIATION.

Except for the payment of necessary legal fees or promotion

expenses, a cooperative association may not directly or

indirectly use its funds, issue shares, or incur indebtedness for

the payment of compensation for the organization of the

cooperative association in excess of five percent of the amount

paid for the shares or membership certificates involved in the

promotion transaction.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 2.112. STATED POWERS IN SUBCHAPTER SUFFICIENT. A domestic

entity is not required to state any of the powers provided to the

entity by this subchapter in its governing documents.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 2.113. LIMITATION ON POWERS. (a) This subchapter does not

authorize a domestic entity or a managerial official of a

domestic entity to exercise a power in a manner inconsistent with

a limitation on the purposes or powers of the entity contained in

its governing documents, this code, or other law of this state.

(b) This code does not authorize any action in violation of the

antitrust laws of this state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 2.114. CERTIFICATED INDEBTEDNESS; MANNER OF ISSUANCE;

SIGNATURE AND SEAL. (a) Except as otherwise provided by the

governing documents of the domestic entity, this code, or other

law, on the issuance by a domestic entity of a bond, debenture,

or other evidence of indebtedness in certificated form, the seal

of the entity, if the entity has adopted a seal, may be a

facsimile that may be engraved or printed on the certificate.

(b) Except as otherwise provided by the governing documents of

the domestic entity, this code, or other law, if a security

described by Subsection (a) is authenticated with the manual

signature of an authorized officer of the domestic entity or an

authorized officer or representative, to the extent permitted by

law, of a transfer agent or trustee appointed or named by an

indenture of trust or other agreement under which the security is

issued, the signature of any officer of the domestic entity may

be a facsimile signature.

(c) A security described by Subsection (a) that contains the

manual or facsimile signature of a person who is no longer an

officer when the security is delivered by the entity may be

adopted, issued, and delivered by the entity in the same manner

and to the same extent as if the person had remained an officer

of the entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.



CHAPTER 3. FORMATION AND GOVERNANCE

BUSINESS ORGANIZATIONS CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 3. FORMATION AND GOVERNANCE

SUBCHAPTER A. FORMATION, EXISTENCE, AND CERTIFICATE OF FORMATION

Sec. 3.001. FORMATION AND EXISTENCE OF FILING ENTITIES. (a)

Subject to the other provisions of this code, to form a filing

entity, a certificate of formation complying with Sections 3.003,

3.004, and 3.005 must be filed in accordance with Chapter 4.

(b) The filing of a certificate of formation described by

Subsection (a) may be included in a filing under Chapter 10.

(c) The existence of a filing entity commences when the filing

of the certificate of formation takes effect as provided by

Chapter 4.

(d) Except in a proceeding by the state to terminate the

existence of a filing entity, an acknowledgment of the filing of

a certificate of formation issued by the filing officer is

conclusive evidence of:

(1) the formation and existence of the filing entity;

(2) the satisfaction of all conditions precedent to the

formation of the filing entity; and

(3) the authority of the filing entity to transact business in

this state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.002. FORMATION AND EXISTENCE OF NONFILING ENTITIES. The

requirements for the formation of and the determination of the

existence of a nonfiling entity are governed by the title of this

code that applies to that entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.003. DURATION. A domestic entity exists perpetually

unless otherwise provided in the governing documents of the

entity. A domestic entity may be terminated in accordance with

this code or the Tax Code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.004. ORGANIZERS. (a) Any person having the capacity to

contract for the person or for another may be an organizer of a

filing entity.

(b) Each organizer of a filing entity must sign the certificate

of formation of the filing entity, except that:

(1) each general partner must sign the certificate of formation

of a domestic limited partnership; and

(2) each trust manager must sign and acknowledge before an

officer who is authorized by law to take acknowledgment of a deed

the certificate of formation of a domestic real estate investment

trust.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.005. CERTIFICATE OF FORMATION. (a) The certificate of

formation must state:

(1) the name of the filing entity being formed;

(2) the type of filing entity being formed;

(3) for filing entities other than limited partnerships, the

purpose or purposes for which the filing entity is formed, which

may be stated to be or include any lawful purpose for that type

of entity;

(4) for filing entities other than limited partnerships, the

period of duration, if the entity is not formed to exist

perpetually and is intended to have a specific period of

duration;

(5) the street address of the initial registered office of the

filing entity and the name of the initial registered agent of the

filing entity at the office;

(6) the name and address of each:

(A) organizer for the filing entity, unless the entity is formed

under a plan of conversion or merger;

(B) general partner, if the filing entity is a limited

partnership; or

(C) trust manager, if the filing entity is a real estate

investment trust;

(7) if the filing entity is formed under a plan of conversion or

merger, a statement to that effect and, if formed under a plan of

conversion, the name, address, date of formation, prior form of

organization, and jurisdiction of formation of the converting

entity; and

(8) any other information required by this code to be included

in the certificate of formation for the filing entity.

(b) The certificate of formation may contain other provisions

not inconsistent with law relating to the organization,

ownership, governance, business, or affairs of the filing entity.

(c) Except as provided by Section 3.004, Chapter 4 governs the

signing and filing of a certificate of formation for a domestic

entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 9, eff. September 1, 2007.

Sec. 3.006. FILINGS IN CASE OF MERGER OR CONVERSION. (a) If a

new domestic filing entity is formed under a plan of conversion

or merger, the certificate of formation of the entity must be

filed with the certificate of conversion or merger under Section

10.155(a) or 10.153(a). The certificate of formation is not

required to be filed separately under Section 3.001.

(b) The formation and existence of a domestic filing entity that

is a converted entity in a conversion or that is to be created

under a plan of merger takes effect and commences on the

effectiveness of the conversion or merger, as appropriate.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.007. SUPPLEMENTAL PROVISIONS REQUIRED IN CERTIFICATE OF

FORMATION OF FOR-PROFIT OR PROFESSIONAL CORPORATION. (a) In

addition to the information required by Section 3.005, the

certificate of formation of a for-profit or professional

corporation must state:

(1) the aggregate number of shares the corporation is authorized

to issue;

(2) if the shares the corporation is authorized to issue consist

of one class of shares only, the par value of each share or a

statement that each share is without par value;

(3) if the corporation is to be managed by a board of directors,

the number of directors constituting the initial board of

directors and the name and address of each person who will serve

as director until the first annual meeting of shareholders and

until a successor is elected and qualified; and

(4) if the corporation is to be managed pursuant to a

shareholders' agreement in a manner other than by a board of

directors, the name and address of each person who will perform

the functions required by this code to be performed by the

initial board of directors.

(b) If the shares a for-profit or professional corporation is

authorized to issue consist of more than one class of shares, the

certificate of formation of the corporation must, with respect to

each class, state:

(1) the designation of the class;

(2) the aggregate number of shares in the class;

(3) the par value of each share or a statement that each share

is without par value;

(4) the preferences, limitations, and relative rights of the

shares; and

(5) if the shares in a class the corporation is authorized to

issue consist of more than one series, the following with respect

to each series:

(A) the designation of the series;

(B) the aggregate number of shares in the series;

(C) any preferences, limitations, and relative rights of the

shares to the extent provided in the certificate of formation;

and

(D) any authority vested in the board of directors to establish

the series and set and determine the preferences, limitations,

and relative rights of the series.

(c) If the shareholders of a for-profit or professional

corporation are to have a preemptive right or cumulative voting

right, the certificate of formation of the corporation must

comply with Section 21.203 or 21.360, as appropriate.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 10, eff. September 1, 2007.

Sec. 3.008. SUPPLEMENTAL PROVISIONS REQUIRED IN CERTIFICATE OF

FORMATION OF CLOSE CORPORATION. (a) In addition to a provision

required or permitted to be stated in the certificate of

formation of a for-profit or professional corporation under

Section 3.007, the certificate of formation of a close

corporation, whether original, amended, or restated, must include

the sentence, "This corporation is a close corporation."

(b) The certificate of formation of the close corporation may

contain:

(1) a provision contained or permitted to be contained in a

shareholders' agreement conforming to Subchapter O, Chapter 21,

that the organizers elect to include in the certificate of

formation; or

(2) a copy of a shareholders' agreement that conforms to

Subchapter O, Chapter 21, and that may be filed in the manner

provided by Section 21.212.

(c) A provision contained in the certificate of formation under

Subsection (b) must be preceded by a statement that the provision

is subject to the corporation remaining a close corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 11, eff. September 1, 2007.

Sec. 3.009. SUPPLEMENTAL PROVISIONS REQUIRED IN CERTIFICATE OF

FORMATION OF NONPROFIT CORPORATION. In addition to the

information required by Section 3.005, the certificate of

formation of a nonprofit corporation must include:

(1) if the nonprofit corporation is to have no members, a

statement to that effect;

(2) if management of the nonprofit corporation's affairs is to

be vested in the nonprofit corporation's members, a statement to

that effect;

(3) the number of directors constituting the initial board of

directors and the names and addresses of those directors or, if

the management of the nonprofit corporation is vested solely in

the nonprofit corporation's members, a statement to that effect;

and

(4) if the nonprofit corporation is to be authorized on its

winding up to distribute the nonprofit corporation's assets in a

manner other than as provided by Section 22.304, a statement

describing the manner of distribution.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.010. SUPPLEMENTAL PROVISIONS REQUIRED IN CERTIFICATE OF

FORMATION OF LIMITED LIABILITY COMPANY. In addition to the

information required by Section 3.005, the certificate of

formation of a limited liability company must state:

(1) whether the limited liability company will or will not have

managers;

(2) if the limited liability company will have managers, the

name and address of each initial manager of the limited liability

company; and

(3) if the limited liability company will not have managers, the

name and address of each initial member of the limited liability

company.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.011. SUPPLEMENTAL PROVISIONS REGARDING CERTIFICATE OF

FORMATION OF LIMITED PARTNERSHIP. (a) To form a limited

partnership, the partners must enter into a partnership agreement

and file a certificate of formation.

(b) The partners of a limited partnership formed under Section

10.001 or 10.101 may include the partnership agreement required

under Subsection (a) in the plan of merger or conversion.

(c) A certificate of formation for a limited partnership must

include the address of the principal office of the partnership in

the United States where records are to be kept or made available

under Section 153.551.

(d) The fact that a certificate of formation is on file with the

secretary of state is notice that the partnership is a limited

partnership and of all other facts contained in the certificate

as required by Section 3.005.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.012. SUPPLEMENTAL PROVISIONS REQUIRED IN CERTIFICATE OF

FORMATION OF REAL ESTATE INVESTMENT TRUST. In addition to the

information required by Section 3.005, the certificate of

formation of a real estate investment trust must state:

(1) that an assumed name certificate stating the name of the

real estate investment trust has been filed in the manner

provided by law;

(2) that the purpose of the real estate investment trust is to:

(A) purchase, hold, lease, manage, sell, exchange, develop,

subdivide, and improve real property and interests in real

property, other than severed mineral, oil, or gas royalty

interests, and carry on any other business and perform any other

action in connection with a purpose described by this paragraph;

(B) exercise powers conferred by the laws of this state on a

real estate investment trust; and

(C) perform any action described by Chapter 200 or Title 1 to

the same extent as an individual;

(3) the post office address of the initial principal office and

place of business of the real estate investment trust;

(4) the aggregate number of shares of beneficial interest the

real estate investment trust is authorized to issue and the par

value to be received by the real estate investment trust for the

issuance of each share;

(5) if shares described by Subdivision (4) are divided into

classes as authorized by Section 200.102 or 200.103, a

description of each class of shares, including any preferences,

conversion and other rights, voting powers, restrictions,

limitations as to dividends, qualifications, and terms and

conditions of redemption; and

(6) that the trust managers shall manage the money or property

received for the issuance of shares for the benefit of the

shareholders of the real estate investment trust.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.013. SUPPLEMENTAL PROVISIONS REQUIRED IN CERTIFICATE OF

FORMATION OF COOPERATIVE ASSOCIATION. In addition to the

information required by Section 3.005, the certificate of

formation of a cooperative association must state:

(1) whether the cooperative association is organized with or

without shares;

(2) the number of shares or memberships subscribed for the

cooperative association;

(3) if the cooperative association is organized with shares:

(A) the amount of authorized capital;

(B) the number and type of shares;

(C) par value of the shares, if any; and

(D) the rights, preferences, and restrictions of each type of

share;

(4) the method of distribution on winding up and termination of

any surplus of the cooperative association in accordance with

Section 251.403; and

(5) the names and street addresses of the directors who will

manage the affairs of the cooperative association for the initial

year, unless sooner changed by the members.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.014. SUPPLEMENTAL PROVISIONS REQUIRED IN CERTIFICATE OF

FORMATION OF PROFESSIONAL ENTITY. In addition to the information

required by Section 3.005, the certificate of formation of a

professional entity must state:

(1) the type of professional service to be provided by the

professional entity as the purpose of the entity; and

(2) that the professional entity is a:

(A) professional association;

(B) professional corporation; or

(C) professional limited liability company.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.015. SUPPLEMENTAL PROVISIONS REQUIRED IN CERTIFICATE OF

FORMATION OF PROFESSIONAL ASSOCIATION. (a) In addition to

containing the information required under Sections 3.005 and

3.014, the certificate of formation of a professional association

must:

(1) be signed by each member of the association; and

(2) state:

(A) the name and address of each original member of the

association;

(B) whether the association is to be governed by a board of

directors or by an executive committee; and

(C) the name and address of each person serving as an initial

member of the board of directors or executive committee of the

association.

(b) The certificate of formation of a professional association

may contain:

(1) provisions regarding shares or units of ownership in the

association;

(2) provisions governing the winding up and termination of the

association's business; and

(3) any other provision consistent with state law regulating the

internal affairs of a professional association.

(c) If the certificate of formation of a professional

association contains provisions regarding shares in the

association, the certificate of formation must also comply with

Section 3.007.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 12, eff. September 1, 2007.

SUBCHAPTER B. AMENDMENTS AND RESTATEMENTS OF CERTIFICATE OF

FORMATION

Sec. 3.051. RIGHT TO AMEND CERTIFICATE OF FORMATION. (a) A

filing entity may amend its certificate of formation.

(b) An amended certificate of formation may contain only

provisions that:

(1) would be permitted at the time of the amendment if the

amended certificate of formation were a newly filed original

certificate of formation; or

(2) effect a change, exchange, reclassification, subdivision,

combination, or cancellation in the membership or ownership

interests or the rights of owners or members of the filing

entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 6, eff. January 1, 2006.

Sec. 3.052. PROCEDURES TO AMEND CERTIFICATE OF FORMATION. (a)

The procedure to adopt an amendment to the certificate of

formation is as provided by the title of this code that applies

to the entity.

(b) A filing entity that amends its certificate of formation

shall sign and file, in the manner required by Chapter 4, a

certificate of amendment complying with Section 3.053 or a

restated certificate of formation complying with Section 3.059.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.053. CERTIFICATE OF AMENDMENT. A certificate of

amendment for a filing entity must state:

(1) the name of the filing entity;

(2) the type of the filing entity;

(3) for each provision of the certificate of formation that is

added, altered, or deleted, an identification by reference or

description of the added, altered, or deleted provision and, if

the provision is added or altered, a statement of the text of the

amended or added provision;

(4) that the amendment or amendments have been approved in the

manner required by this code and the governing documents of the

entity; and

(5) any other matter required by the provisions of this code

applicable to the filing entity to be in the certificate of

amendment.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.054. EXECUTION OF CERTIFICATE OF AMENDMENT OF FOR-PROFIT

CORPORATION. An officer shall sign the certificate of amendment

on behalf of the for-profit corporation. If shares of the

for-profit corporation have not been issued and the certificate

of amendment is adopted by the board of directors, a majority of

the directors may sign the certificate of amendment on behalf of

the for-profit corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 7, eff. January 1, 2006.

Sec. 3.055. SUPPLEMENTAL PROVISIONS FOR CERTIFICATE OF AMENDMENT

OF REAL ESTATE INVESTMENT TRUST. (a) In addition to the

statements required by Section 3.053, a certificate of amendment

for a real estate investment trust must state:

(1) if the amendment provides for an exchange, reclassification,

or cancellation of issued shares, the manner in which the

exchange, reclassification, or cancellation of the issued shares

will be effected if the manner is not specified in the amendment;

and

(2) if the amendment effects a change in the amount of stated

capital, the manner in which the change in the amount of stated

capital is effected and the amount of stated capital expressed in

dollar terms as changed by the amendment.

(b) If shares of the real estate investment trust have not been

issued and the certificate of amendment is adopted by the trust

managers, a majority of the trust managers may execute the

certificate of amendment on behalf of the real estate investment

trust.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.056. EFFECT OF FILING OF CERTIFICATE OF AMENDMENT. (a)

An amendment to a certificate of formation takes effect when the

filing of the certificate of amendment takes effect as provided

by Chapter 4.

(b) An amendment to a certificate of formation does not affect:

(1) an existing cause of action in favor of or against the

entity for which the certificate of amendment is sought;

(2) a pending suit to which the entity is a party; or

(3) an existing right of a person other than an existing owner.

(c) If the name of an entity is changed by amendment, an action

brought by or against the entity in the former name of the entity

does not abate because of the name change.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.057. RIGHT TO RESTATE CERTIFICATE OF FORMATION. (a) A

filing entity may restate its certificate of formation.

(b) An amendment effected by a restated certificate of formation

must comply with Section 3.051(b).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.058. PROCEDURES TO RESTATE CERTIFICATE OF FORMATION. (a)

The procedure to adopt a restated certificate of formation is

governed by the title of this code that applies to the entity.

(b) A filing entity that restates its certificate of formation

shall sign and file, in the manner required by Chapter 4, a

restated certificate of formation and accompanying statements

complying with Section 3.059.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.059. RESTATED CERTIFICATE OF FORMATION. (a) A restated

certificate of formation must accurately state the text of the

previous certificate of formation, regardless of whether the

certificate of formation is an original, corrected, or restated

certificate, and include:

(1) each previous amendment to the certificate being restated

that is carried forward; and

(2) each new amendment to the certificate being restated.

(b) A restated certificate of formation may omit:

(1) the name and address of each organizer other than the name

and address of each general partner of a limited partnership or

trust manager of a real estate investment trust; and

(2) any other information that may be omitted under the

provisions of this code applicable to the filing entity.

(c) A restated certificate of formation that does not make new

amendments to the certificate of formation being restated must be

accompanied by:

(1) a statement that the restated certificate of formation

accurately states the text of the certificate of formation being

restated, as amended, restated, and corrected, except for

information omitted under Subsection (b); and

(2) any other information required by other provisions of this

code applicable to the filing entity.

(d) A restated certificate of formation that makes new

amendments to the certificate of formation being restated must:

(1) be accompanied by a statement that each new amendment has

been made in accordance with this code;

(2) identify by reference or description each added, altered, or

deleted provision;

(3) be accompanied by a statement that each amendment has been

approved in the manner required by this code and the governing

documents of the entity;

(4) be accompanied by a statement that the restated certificate

of formation:

(A) accurately states the text of the certificate of formation

being restated and each amendment to the certificate of formation

being restated that is in effect, as further amended by the

restated certificate of formation; and

(B) does not contain any other change in the certificate of

formation being restated except for information omitted under

Subsection (b); and

(5) include any other information required by the title of this

code applicable to the entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.060. SUPPLEMENTAL PROVISIONS FOR RESTATED CERTIFICATE OF

FORMATION FOR FOR-PROFIT CORPORATION OR PROFESSIONAL CORPORATION.

(a) In addition to the provisions authorized or required by

Section 3.059, a restated certificate of formation for a

for-profit corporation or professional corporation may update the

current number of directors and the names and addresses of the

persons serving as directors.

(b) An officer shall sign the restated certificate of formation

on behalf of the corporation. If shares of the corporation have

not been issued and the restated certificate of formation is

adopted by the board of directors, the majority of the directors

may sign the restated certificate of formation on behalf of the

corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 13, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 14, eff. September 1, 2007.

Sec. 3.061. SUPPLEMENTAL PROVISIONS FOR RESTATED CERTIFICATE OF

FORMATION FOR NONPROFIT CORPORATION. (a) In addition to the

provisions authorized or required by Section 3.059, a restated

certificate of formation for a nonprofit corporation may update

the current number of directors and the names and addresses of

the persons serving as directors.

(b) If the nonprofit corporation is a church in which management

is vested in the church's members under Section 22.202, and the

original certificate of formation is not required to contain a

statement to that effect, any restated certificate of formation

for the church must contain a statement to that effect in

addition to the information required by Section 3.059.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.0611. SUPPLEMENTAL PROVISIONS FOR RESTATED CERTIFICATE OF

FORMATION FOR LIMITED LIABILITY COMPANY. In addition to the

provisions authorized or required by Section 3.059, a restated

certificate of formation for a limited liability company may:

(1) if the company's certificate of formation states that the

company will have one or more managers, update the names and

addresses of the persons serving as managers; or

(2) if the certificate of formation states that the company will

not have managers, update the names and addresses of the members

of the company.

Added by Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 15, eff. September 1, 2007.

Sec. 3.062. SUPPLEMENTAL PROVISIONS FOR RESTATED CERTIFICATE OF

FORMATION FOR REAL ESTATE INVESTMENT TRUST. In addition to the

provisions authorized or required by Section 3.059, a restated

certificate of formation for a real estate investment trust may

update the current number of trust managers and the names and

addresses of the persons serving as trust managers.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.063. EFFECT OF FILING OF RESTATED CERTIFICATE OF

FORMATION. (a) A restated certificate of formation takes effect

when the filing of the restated certificate of formation takes

effect as provided by Chapter 4.

(b) On the date the restated certificate of formation takes

effect, the original certificate of formation and each prior

amendment or restatement of the certificate of formation is

superseded and the restated certificate of formation is the

effective certificate of formation.

(c) Sections 3.056(b) and (c) apply to an amendment effected by

a restated certificate of formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER C. GOVERNING PERSONS AND OFFICERS

Sec. 3.101. GOVERNING AUTHORITY. Subject to the title of this

code that governs the domestic entity and the governing documents

of the domestic entity, the governing authority of a domestic

entity manages and directs the business and affairs of the

domestic entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.102. RIGHTS OF GOVERNING PERSONS IN CERTAIN CASES. (a)

In discharging a duty or exercising a power, a governing person,

including a governing person who is a member of a committee, may,

in good faith and with ordinary care, rely on information,

opinions, reports, or statements, including financial statements

and other financial data, concerning a domestic entity or another

person and prepared or presented by:

(1) an officer or employee of the entity;

(2) legal counsel;

(3) a certified public accountant;

(4) an investment banker;

(5) a person who the governing person reasonably believes

possesses professional expertise in the matter; or

(6) a committee of the governing authority of which the

governing person is not a member.

(b) A governing person may not in good faith rely on the

information described by Subsection (a) if the governing person

has knowledge of a matter that makes the reliance unwarranted.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.103. OFFICERS. (a) Officers of a domestic entity may be

elected or appointed in accordance with the governing documents

of the entity or by the governing authority of the entity unless

prohibited by the governing documents.

(b) An officer of an entity shall perform the duties in the

management of the entity and has the authority as provided by the

governing documents of the entity or the governing authority that

elects or appoints the officer.

(c) A person may simultaneously hold any two or more offices of

an entity unless prohibited by this code or the governing

documents of the entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.104. REMOVAL OF OFFICERS. (a) Unless otherwise provided

by the governing documents of a domestic entity, an officer may

be removed for or without cause by the governing authority or as

provided by the governing documents of the entity. The removal of

an officer does not prejudice any contract rights of the person

removed.

(b) Election or appointment of an officer does not by itself

create contract rights.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.105. RIGHTS OF OFFICERS IN CERTAIN CASES. (a) In

discharging a duty or exercising a power, an officer of a

domestic entity may, in good faith and ordinary care, rely on

information, opinions, reports, or statements, including

financial statements and other financial data, concerning the

entity or another person and prepared or presented by:

(1) another officer or an employee of the entity;

(2) legal counsel;

(3) a certified public accountant;

(4) an investment banker; or

(5) a person who the officer reasonably believes possesses

professional expertise in the matter.

(b) An officer may not in good faith rely on the information

described by Subsection (a) if the officer has knowledge of a

matter that makes the reliance unwarranted.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER D. RECORDKEEPING OF FILING ENTITIES

Sec. 3.151. BOOKS AND RECORDS FOR ALL FILING ENTITIES. (a)

Each filing entity shall keep:

(1) books and records of accounts;

(2) minutes of the proceedings of the owners or members or

governing authority of the filing entity and committees of the

owners or members or governing authority of the filing entity;

(3) at its registered office or principal place of business, or

at the office of its transfer agent or registrar, a current

record of the name and mailing address of each owner or member of

the filing entity; and

(4) other books and records as required by the title of this

code governing the entity.

(b) The books, records, minutes, and ownership or membership

records of any filing entity, including those described in

Subsection (a)(4), may be in written paper form or another form

capable of being converted into written paper form within a

reasonable time.

(c) The records required by Subsection (a)(2) need not be

maintained by a limited partnership or a limited liability

company except to the extent required by its governing documents.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 8, eff. January 1, 2006.

Sec. 3.152. GOVERNING PERSON'S RIGHT OF INSPECTION. (a) A

governing person of a filing entity may examine the entity's

books and records maintained under Section 3.151 and other books

and records of the entity for a purpose reasonably related to the

governing person's service as a governing person.

(b) A court may require a filing entity to open the books and

records of the filing entity, including the books and records

maintained under Section 3.151, to permit a governing person to

inspect, make copies of, or take extracts from the books and

records on a showing by the governing person that:

(1) the person is a governing person of the entity;

(2) the person demanded to inspect the entity's books and

records;

(3) the person's purpose for inspecting the entity's books and

records is reasonably related to the person's service as a

governing person; and

(4) the entity refused the person's good faith demand to inspect

the books and records.

(c) A court may award a governing person attorney's fees and any

other proper relief in a suit to require a filing entity to open

its books and records under Subsection (b).

(d) This section does not apply to limited partnerships. Section

153.552 applies to limited partnerships.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.153. RIGHT OF EXAMINATION BY OWNER OR MEMBER. Each owner

or member of a filing entity may examine the books and records of

the filing entity maintained under Section 3.151 and other books

and records of the filing entity to the extent provided by the

governing documents of the entity and the title of this code

governing the filing entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER E. CERTIFICATES REPRESENTING OWNERSHIP INTEREST

Sec. 3.201. CERTIFICATED OR UNCERTIFICATED OWNERSHIP INTEREST;

APPLICABILITY. (a) Ownership interests in a domestic entity may

be certificated or uncertificated.

(b) The ownership interests in a for-profit corporation, real

estate investment trust, or professional corporation must be

certificated unless the governing documents of the entity or a

resolution adopted by the governing authority of the entity

states that the ownership interests are uncertificated. If a

domestic entity changes the form of its ownership interests from

certificated to uncertificated, a certificated ownership interest

subject to the change becomes an uncertificated ownership

interest only after the certificate is surrendered to the

domestic entity.

(c) Ownership interests in a domestic entity, other than a

domestic entity described by Subsection (b), are uncertificated

unless this code or the governing documents of the domestic

entity state that the interests are certificated.

(d) Sections 3.202-3.205 do not apply to a partnership or a

limited liability company except to the extent that the governing

documents of the partnership or limited liability company

specify.

(e) The governing documents of a partnership or a limited

liability company may:

(1) provide that an owner's ownership interest may be evidenced

by a certificate of ownership interest issued by the entity;

(2) provide for the assignment or transfer of ownership

interests represented by certificates; and

(3) make other provisions with respect to the certificate.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.202. FORM AND VALIDITY OF CERTIFICATES; ENFORCEMENT OF

ENTITY'S RIGHTS. (a) A certificate representing the ownership

interest in a domestic entity may contain an impression of the

seal of the entity, if any. A facsimile of the entity's seal may

be printed or lithographed on the certificate.

(b) If a domestic entity is authorized to issue ownership

interests of more than one class or series, each certificate

representing ownership interests that is issued by the entity

must conspicuously state on the front or back of the certificate:

(1) the designations, preferences, limitations, and relative

rights of the ownership interests of each class or series to the

extent they have been determined and the authority of the

governing authority to make those determinations as to subsequent

series; or

(2) that the information required by Subdivision (1) is stated

in the domestic entity's governing documents and that the

domestic entity, on written request to the entity's principal

place of business or registered office, will provide a free copy

of that information to the record holder of the certificate.

(c) A certificate representing ownership interests must state on

the front of the certificate:

(1) that the domestic entity is organized under the laws of this

state;

(2) the name of the person to whom the certificate is issued;

(3) the number and class of ownership interests and the

designation of the series, if any, represented by the

certificate; and

(4) if the ownership interests are shares, the par value of each

share represented by the certificate, or a statement that the

shares are without par value.

(d) A certificate representing ownership interests that is

subject to a restriction, placed by or agreed to by the domestic

entity under this code, or otherwise contained in its governing

documents, on the transfer or registration of the transfer of the

ownership interests must:

(1) conspicuously state or provide a summary of the restriction

on the front of the certificate;

(2) state the restriction on the back of the certificate and

conspicuously refer to that statement on the front of the

certificate; or

(3) conspicuously state on the front or back of the certificate

that a restriction exists pursuant to a specified document and:

(A) that the domestic entity, on written request to the entity's

principal place of business, will provide a free copy of the

document to the certificate record holder; or

(B) if the document has been filed in accordance with this code,

that the document:

(i) is on file with the secretary of state or, in the case of a

real estate investment trust, with the county clerk of the county

in which the real estate investment trust's principal place of

business is located; and

(ii) contains a complete statement of the restriction.

(e) A domestic entity that fails to provide to the record holder

of a certificate within a reasonable time a document as required

by Subsection (d)(3)(A) may not enforce the entity's rights under

the restriction imposed on the certificated ownership interests.

(f) A certificate representing ownership interests may not be

issued in bearer form.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 3, eff. September 1, 2009.

Sec. 3.203. SIGNATURE REQUIREMENT. (a) The managerial official

or officials of a domestic entity authorized by the governing

documents of the entity to sign certificated ownership interests

of the entity must sign any certificate representing an ownership

interest in the entity.

(b) A certificated ownership interest that contains the manual

or facsimile signature of a person who is no longer a managerial

official of a domestic entity when the certificate is issued may

be issued by the entity in the same manner and with the same

effect as if the person had remained a managerial official.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.204. DELIVERY REQUIREMENT. A domestic entity shall

deliver a certificate representing a certificated ownership

interest to which the owner is entitled.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 3.205. NOTICE FOR UNCERTIFICATED OWNERSHIP INTEREST. (a)

Except as provided by Subsection (c) and in accordance with

Chapter 8, Business & Commerce Code, after issuing or

transferring an uncertificated ownership interest, a domestic

entity shall notify the owner of the ownership interest in

writing of any information required under this subchapter to be

stated on a certificate representing the ownership interest.

(b) Except as otherwise expressly provided by law, the rights

and obligations of the owner of an uncertificated ownership

interest are the same as the rights and obligations of the owner

of a certificated ownership interest of the same class and

series.

(c) A domestic entity is not required to send a notice under

Subsection (a) if:

(1) the required information is included in the governing

documents of the entity; and

(2) the owner of the uncertificated ownership interest is

provided with a copy of the governing documents.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER F. EMERGENCY GOVERNANCE

Sec. 3.251. EMERGENCY DEFINED. For purposes of this subchapter,

an emergency exists if a majority of a domestic entity's

governing persons cannot readily participate in a meeting because

of the occurrence of a catastrophic event.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 4, eff. September 1, 2009.

Sec. 3.252. PROVISIONS IN GOVERNING DOCUMENTS. (a) Except as

otherwise provided by the entity's governing documents, the

governing persons, owners, or members of a domestic entity may

adopt provisions in the entity's governing documents regarding

the management of the entity during an emergency, including

provisions:

(1) prescribing procedures for calling a meeting of the

governing persons;

(2) establishing minimum requirements for participation at the

meeting of the governing persons; and

(3) designating additional or substitute governing persons.

(b) The emergency provisions must be adopted in accordance with:

(1) the requirements of the governing documents; and

(2) the applicable provisions of this code.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 4, eff. September 1, 2009.

Sec. 3.253. EFFECT OF EMERGENCY PROVISIONS. The emergency

provisions adopted under Section 3.252 take effect only in the

event of an emergency. The emergency provisions will no longer

be effective after the emergency ends.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 4, eff. September 1, 2009.

Sec. 3.254. EFFECT OF OTHER PROVISIONS IN GOVERNING DOCUMENTS

DURING EMERGENCY. A provision of an entity's governing documents

that is consistent with the emergency provisions adopted under

Section 3.252 remains in effect during an emergency.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 4, eff. September 1, 2009.

Sec. 3.255. EFFECT OF ACTION TAKEN. An action of a domestic

entity taken in good faith in accordance with the emergency

provisions:

(1) is binding on the entity; and

(2) may not be used to impose liability on a managerial

official, employee, or agent of the entity.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 4, eff. September 1, 2009.



CHAPTER 4. FILINGS

BUSINESS ORGANIZATIONS CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 4. FILINGS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 4.001. SIGNATURE AND DELIVERY. (a) A filing instrument

must be:

(1) signed by a person authorized by this code to act on behalf

of the entity in regard to the filing instrument; and

(2) delivered to the secretary of state in person or by mail,

courier, facsimile or electronic transmission, or any other

comparable form of delivery.

(b) A person authorized by this code to sign a filing instrument

for an entity is not required to show evidence of the person's

authority as a requirement for filing.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 4.002. ACTION BY SECRETARY OF STATE. (a) If the secretary

of state finds that a filing instrument delivered under Section

4.001 conforms to the provisions of this code that apply to the

entity and to applicable rules adopted under Section 12.001 and

that all required fees have been paid, the secretary of state

shall:

(1) file the instrument by accepting it into the filing system

adopted by the secretary of state and assigning the instrument a

date of filing; and

(2) deliver a written acknowledgment of filing to the entity or

its representative.

(b) If a duplicate copy of the filing instrument is delivered to

the secretary of state, on accepting the filing instrument, the

secretary of state shall return the duplicate copy, endorsed with

the word "Filed" and the month, day, and year of filing, to the

entity or its representative with the acknowledgment of filing.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 9, eff. January 1, 2006.

Sec. 4.003. FILING OR ISSUANCE OF REPRODUCTION OR FACSIMILE.

(a) A photographic, photostatic, facsimile, electronic, or

similar reproduction of a filing instrument, signature,

acknowledgment of filing, or communication may be filed or issued

in place of:

(1) an original filing instrument;

(2) an original signature on a filing instrument; or

(3) an original acknowledgment of filing or other written

communication from the secretary of state relating to a filing

instrument.

(b) To the extent any filing or action on a filing conforms to

this subchapter, a filing instrument or an acknowledgment of

filing issued by the secretary of state is not required to be on

paper or to be reduced to printed form.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 4.004. TIME FOR FILING. Unless this code prescribes a

specific period for filing, an entity shall promptly file each

filing instrument that this code requires the entity to file.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 4.005. CERTIFICATES AND CERTIFIED COPIES. (a) A court,

public office, or official body shall accept a certificate issued

as provided by this code by the secretary of state or a copy of a

filing instrument accepted by the secretary of state for filing

as provided by this code that is certified by the secretary of

state as prima facie evidence of the facts stated in the

certificate or instrument.

(b) A court, public office, or official body may record a

certificate or certified copy described by Subsection (a).

(c) A court, public office, or official body shall accept a

certificate issued under an official seal by the secretary of

state as to the existence or nonexistence of facts that relate to

an entity that would not appear from a certified copy of a filing

instrument as prima facie evidence of the existence or

nonexistence of the facts stated in the certificate.

(d) Subject to any qualification stated in the certificate, a

certificate issued by the secretary of state stating that a

domestic filing entity is in existence may be relied on as

conclusive evidence of the entity's existence.

(e) Subject to any qualification stated in the certificate, a

certificate issued by the secretary of state stating that a

foreign filing entity is in existence or registered may be relied

on as conclusive evidence that the foreign filing entity is

registered and authorized to transact business in this state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 5, eff. September 1, 2009.

Sec. 4.006. FORMS ADOPTED BY SECRETARY OF STATE. (a) The

secretary of state may adopt forms for a filing instrument or a

report authorized or required by this code to be filed with the

secretary of state.

(b) A person is not required to use a form adopted by the

secretary of state unless this code expressly requires use of

that form.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 4.007. LIABILITY FOR FALSE FILING INSTRUMENTS. (a) A

person may recover damages, court costs, and reasonable

attorney's fees if the person incurs a loss and:

(1) the loss is caused by a:

(A) forged filing instrument; or

(B) filed filing instrument that constitutes an offense under

Section 4.008; or

(2) the person reasonably relies on:

(A) a false statement of material fact in a filed filing

instrument; or

(B) the omission in a filed filing instrument of a material fact

required by this code to be included in the instrument.

(b) A person may recover under Subsection (a) from:

(1) each person who forged the forged filing instrument or

signed the filing instrument and knew when the instrument was

signed of the false statement or omission;

(2) any managerial official of the entity who directed the

signing and filing of the filing instrument who knew or should

have known when the instrument was signed or filed of the false

statement or omission; or

(3) the entity that authorizes the filing of the filing

instrument.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 4.008. OFFENSE; PENALTY. (a) A person commits an offense

if the person signs or directs the filing of a filing instrument

that the person knows is materially false with intent that the

filing instrument be delivered on behalf of an entity to the

secretary of state for filing.

(b) An offense under this section is a Class A misdemeanor

unless the actor's intent is to defraud or harm another, in which

event the offense is a state jail felony.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 4.009. FILINGS BY REAL ESTATE INVESTMENT TRUST. (a) A

filing instrument relating to a domestic real estate investment

trust must be filed with the county clerk of the county in which

the domestic real estate investment trust's principal place of

business is located.

(b) Subject to other state law governing the requirements for

filing instruments with a county clerk, this chapter applies to a

filing by a domestic real estate investment trust, except that in

relation to such a filing a reference in this chapter to the

secretary of state is considered to be a reference to the county

clerk of the county in which the domestic real estate investment

trust's principal place of business is located.

(c) A filing instrument relating to a foreign real estate

investment trust must be filed with the secretary of state and

not a county clerk.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER B. WHEN FILINGS TAKE EFFECT

Sec. 4.051. GENERAL RULE. A filing instrument submitted to the

secretary of state takes effect on filing, except as permitted by

Section 4.052 or as provided by the provisions of this code that

apply to the entity making the filing or other law.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 4.052. DELAYED EFFECTIVENESS OF CERTAIN FILINGS. Except as

provided by Section 4.058, a filing instrument may take effect

after the time the instrument would otherwise take effect as

provided by this code for the entity filing the instrument and:

(1) at a specified date and time; or

(2) on the occurrence of a future event or fact, including an

act of any person.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 4.053. CONDITIONS FOR DELAYED EFFECTIVENESS. (a) The date

and time at which a filing instrument takes effect is delayed if

the instrument clearly and expressly states, in addition to any

other required statement or information:

(1) the specific date and time at which the instrument takes

effect; or

(2) if the instrument takes effect on the occurrence of a future

event or fact that may occur:

(A) the manner in which the event or fact will cause the

instrument to take effect; and

(B) the date of the 90th day after the date the instrument is

signed.

(b) If a filing instrument is to take effect on a specific date

and time other than that provided by this code:

(1) the date may not be later than the 90th day after the date

the instrument is signed; and

(2) the specific time at which the instrument is to take effect

may not be specified as "12:00 a.m." or "12:00 p.m."

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 4.054. DELAYED EFFECTIVENESS ON FUTURE EVENT OR FACT. A

filing instrument that is to take effect on the occurrence of a

future event or fact, other than the passage of time, and for

which the statement required by Section 4.055 is filed within the

prescribed time, takes effect on the date and time at which the

last specified event or fact occurs or the date and time at which

a condition is satisfied or waived.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 4.055. STATEMENT OF EVENT OR FACT. An entity that files a

filing instrument that takes effect on the occurrence of a future

event or fact, other than the passage of time, must sign and file

as provided by Subchapter A, not later than the 90th day after

the date the filing instrument is filed, a statement that:

(1) confirms that each event or fact on which the effect of the

instrument is conditioned has been satisfied or waived; and

(2) states the date and time on which the condition was

satisfied or waived.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 4.056. FAILURE TO FILE STATEMENT. (a) If the effect of a

filing instrument is conditioned on the occurrence of a future

event or fact, other than the passage of time, and the statement

required by Section 4.055 is not filed before the expiration of

the prescribed time, the filing instrument does not take effect.

This section does not preclude the filing of a subsequent filing

instrument required by this code to make the action or

transaction evidenced by the original filing instrument

effective.

(b) If the effect of a filing instrument is conditioned on the

occurrence of a future event or fact, other than the passage of

time, and the specified event or fact does not occur and is not

waived, the parties to the filing instrument must sign and file a

certificate of abandonment as provided by Section 4.057.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 16, eff. September 1, 2007.

Sec. 4.057. ABANDONMENT BEFORE EFFECTIVENESS. (a) The parties

to a filing instrument may abandon the filing instrument if the

instrument has not taken effect.

(b) To abandon a filing instrument the parties to the instrument

must file with the filing officer a certificate of abandonment.

(c) A certificate of abandonment must:

(1) be signed on behalf of each entity that is a party to the

action or transaction by the person authorized by this code to

act on behalf of the entity;

(2) state the nature of the filing instrument to be abandoned,

the date of the instrument, and the parties to the instrument;

and

(3) state that the filing instrument has been abandoned in

accordance with the agreement of the parties.

(d) On the filing of the certificate of abandonment, the action

or transaction evidenced by the original filing instrument is

abandoned and may not take effect.

(e) If in the interim before a certificate of abandonment is

filed the name of an entity that is a party to the action or

transaction becomes the same as or deceptively similar to the

name of another entity already on file or reserved or registered

under this code, the filing officer may not file the certificate

of abandonment unless the entity by or for whom the certificate

is filed changes its name in the manner provided by this code for

that entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 4.058. DELAYED EFFECTIVENESS NOT PERMITTED. The effect of

the following filing instruments may not be delayed:

(1) a reservation of name as provided by Subchapter C, Chapter

5;

(2) a registration of name as provided by Subchapter D, Chapter

5;

(3) a statement of event or fact as provided by Section 4.055;

or

(4) a certificate of abandonment as provided by Section 4.057.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 4.059. ACKNOWLEDGMENT OF FILING WITH DELAYED EFFECTIVENESS.

(a) An acknowledgment of filing issued or other action taken by

the secretary of state affirming the filing of a filing

instrument that has a specific delayed effective date must state

the date and time at which the instrument takes effect.

(b) An acknowledgment of filing issued or other action taken by

the secretary of state affirming the filing of a filing

instrument the effect of which is delayed until the occurrence of

a future event or fact must:

(1) state that the effective date and time of the filing

instrument is conditioned on the occurrence of a future event or

fact as described in the filing instrument; or

(2) otherwise indicate that the effective date and time of the

instrument is conditioned on the occurrence of a future event or

fact.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER C. CORRECTION AND AMENDMENT

Sec. 4.101. CORRECTION OF FILINGS. (a) A filing instrument

that has been filed with the secretary of state that is an

inaccurate record of the event or transaction evidenced in the

instrument, that contains an inaccurate or erroneous statement,

or that was defectively or erroneously signed, sealed,

acknowledged, or verified may be corrected by filing a

certificate of correction.

(b) A certificate of correction must be signed by the person

authorized by this code to sign the filing instrument to be

corrected.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 6, eff. September 1, 2009.

Sec. 4.102. LIMITATION ON CORRECTION OF FILINGS. A filing

instrument may be corrected to contain only those statements that

this code authorizes or requires to be included in the original

instrument. A certificate of correction may not alter, add, or

delete a statement that by its alteration, addition, or deletion

would have caused the secretary of state to determine the filing

instrument did not conform to this code at the time of filing.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 4.103. CERTIFICATE OF CORRECTION. The certificate of

correction must:

(1) state the name of the entity;

(2) identify the filing instrument to be corrected by

description and date of filing with the secretary of state;

(3) identify the inaccuracy, error, or defect to be corrected;

and

(4) state in corrected form the portion of the filing instrument

to be corrected.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 4.104. FILING CERTIFICATE OF CORRECTION. The certificate

of correction shall be filed with and acted on by the secretary

of state as provided by Subchapter A. On filing, the secretary of

state shall deliver to the entity or its representative an

acknowledgment of the filing.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 4.105. EFFECT OF CERTIFICATE OF CORRECTION. (a) After the

secretary of state files the certificate of correction, the

filing instrument is considered to have been corrected on the

date the filing instrument was originally filed, except as

provided by Subsection (b).

(b) As to a person who is adversely affected by the correction,

the filing instrument is considered to have been corrected on the

date the certificate of correction is filed.

(c) An acknowledgment of filing or a similar instrument issued

by the secretary of state before a filing instrument is

corrected, with respect to the effect of filing the original

filing instrument, applies to the corrected filing instrument as

of the date the corrected filing instrument is considered to have

been filed under this section.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 4.106. AMENDMENT OF FILINGS. A filing instrument that an

entity files with the secretary of state may be amended or

supplemented to the extent permitted by the provisions of this

code that apply to that entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER D. FILING FEES

Sec. 4.151. FILING FEES: ALL ENTITIES. The secretary of state

shall impose the following fees:

(1) for filing a certificate of correction, $15;

(2) for filing an application for reservation or registration of

a name, $40;

(3) for filing a notice of transfer of a name reservation, $15;

(4) for filing an application for renewal of registration of a

name, $40;

(5) for filing a certificate of merger or conversion, other than

a filing on behalf of a nonprofit corporation, $300 plus, with

respect to a merger, any fee imposed for filing a certificate of

formation for each newly created filing entity or, with respect

to a conversion, the fee imposed for filing a certificate of

formation for the converted entity;

(6) for filing a certificate of exchange, $300; and

(7) for preclearance of a filing instrument, $50.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 17, eff. September 1, 2007.

Sec. 4.152. FILING FEES: FOR-PROFIT CORPORATIONS. For a filing

by or for a for-profit corporation, the secretary of state shall

impose the following fees:

(1) for filing a certificate of formation, $300;

(2) for filing a certificate of amendment, $150;

(3) for filing an application of a foreign corporation for

registration to transact business in this state, $750;

(4) for filing an application of a foreign corporation for an

amended registration to transact business in this state, $150;

(5) for filing a restated certificate of formation and

accompanying statement, $300;

(6) for filing a statement of change of registered office,

registered agent, or both, $15;

(7) for filing a statement of change of name or address of a

registered agent, $15, except that the maximum fee for

simultaneous filings by a registered agent for more than one

corporation may not exceed $750;

(8) for filing a statement of resolution establishing one or

more series of shares, $15;

(9) for filing a certificate of termination, $40;

(10) for filing a certificate of withdrawal of a foreign

corporation, $15;

(11) for filing a certificate from the home state of a foreign

corporation that the corporation no longer exists in that state,

$15;

(12) for filing a bylaw or agreement restricting transfer of

shares or securities other than as an amendment to the

certificate of formation, $15;

(13) for filing an application for reinstatement of a

certificate of formation or registration as a foreign corporation

following forfeiture under the Tax Code, $75;

(14) for filing an application for reinstatement of a

corporation or registration as a foreign corporation after

involuntary termination or revocation, $75; and

(15) for filing any instrument as provided by this code for

which this section does not expressly provide a fee, $15.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 10, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 18, eff. September 1, 2007.

Sec. 4.153. FILING FEES: NONPROFIT CORPORATIONS. For a filing

by or for a nonprofit corporation, the secretary of state shall

impose the following fees:

(1) for filing a certificate of formation, $25;

(2) for filing a certificate of amendment, $25;

(3) for filing a certificate of merger, conversion, or

consolidation, without regard to whether the surviving or new

corporation is a domestic or foreign corporation, $50;

(4) for filing a statement of change of a registered office,

registered agent, or both, $5;

(5) for filing a certificate of termination, $5;

(6) for filing an application of a foreign corporation for

registration to conduct affairs in this state, $25;

(7) for filing an application of a foreign corporation for an

amended registration to conduct affairs in this state, $25;

(8) for filing a certificate of withdrawal of a foreign

corporation, $5;

(9) for filing a restated certificate of formation and

accompanying statement, $50;

(10) for filing a statement of change of name or address of a

registered agent, $15, except that the maximum fee for

simultaneous filings by a registered agent for more than one

corporation may not exceed $250;

(11) for filing a report under Chapter 22, $5;

(12) for filing a report under Chapter 22 to reinstate a

corporation's right to conduct affairs in this state, $5, plus a

late fee in the amount of $5 or in the amount of $1 for each

month or part of a month that the report remains unfiled,

whichever amount is greater, except that the late fee may not

exceed $25;

(13) for filing a report under Chapter 22 to reinstate a

corporation or registration following involuntary termination or

revocation, $25; and

(14) for filing any instrument of a domestic or foreign

corporation as provided by this code for which this section does

not expressly provide a fee, $5.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 11, eff. January 1, 2006.

Sec. 4.154. FILING FEES: LIMITED LIABILITY COMPANIES. For a

filing by or for a limited liability company, the secretary of

state shall impose the same fee as the filing fee for a similar

instrument under Section 4.152.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 4.155. FILING FEES: LIMITED PARTNERSHIPS. For a filing by

or for a limited partnership, the secretary of state shall impose

the following fees:

(1) for filing a certificate of formation or an application for

registration as a foreign limited partnership, $750;

(2) for filing a certificate of amendment or an amendment of

registration of a foreign limited partnership, $150;

(3) for filing a restated certificate of formation, $300;

(4) for filing a statement for change of registered office,

registered agent, or both, $15;

(5) for filing a statement of change of name or address of a

registered agent, $15, except that the maximum fee for

simultaneous filings by a registered agent for more than one

limited partnership may not exceed $750;

(6) for filing a certificate of termination, $40;

(7) for filing a certificate of withdrawal of a foreign limited

partnership, $15;

(8) for filing a certificate of reinstatement of a limited

partnership or registration as a foreign limited partnership

after involuntary termination or revocation under Chapter 11 or

Chapter 9, $75;

(9) for filing a periodic report required under Chapter 153,

$50;

(10) for reviving a limited partnership's right to transact

business under Chapter 153, $50 plus a late fee in an amount

equal to the lesser of:

(A) $25 for each month or part of a month that elapses after the

date of the notice of forfeiture; or

(B) $100;

(11) for reinstatement of a certificate of formation or

registration under Chapter 153, $50 plus a late fee of $100 and a

reinstatement fee of $75;

(12) for filing any document required or permitted to be filed

for a limited liability partnership, the secretary of state shall

impose the same fee as the filing fee for a general partnership

under Section 4.158. For purposes of calculation of the filing

fee, all references to partners in Section 4.158 as applied to

limited partnerships mean general partners only; and

(13) for filing any instrument as provided by this code for

which this section does not expressly provide a fee, $15.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 12, eff. January 1, 2006.

Sec. 4.156. FILING FEES: PROFESSIONAL ASSOCIATIONS. For a

filing by or for a professional association, the secretary of

state shall impose the following fees:

(1) for filing a certificate of formation or an application for

registration as a foreign professional association, $750;

(2) for filing an annual statement, $35; and

(3) for filing any other instrument, the fee provided for the

filing of a similar instrument under Section 4.152.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 4.157. FILING FEES: PROFESSIONAL CORPORATIONS. For a

filing by or for a professional corporation, the secretary of

state shall impose the same fee as the filing fee for a similar

instrument under Section 4.152.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 4.158. FILING FEES: GENERAL PARTNERSHIPS. For a filing by

or for a general partnership, the secretary of state shall impose

the following fees:

(1) for filing a limited liability partnership application, $200

for each partner;

(2) for filing a limited liability partnership renewal

application, $200 for each partner on the date of renewal;

(3) for filing an application for registration by a foreign

limited liability partnership, $200 for each partner in this

state, except that the maximum fee may not exceed $750;

(4) for filing a renewal of registration by a foreign limited

liability partnership, $200 for each partner in this state,

except that the maximum fee may not exceed $750;

(5) for filing a certificate of amendment for a domestic limited

liability partnership, $10, plus $200 for each partner added by

the amendment;

(6) for filing a certificate of amendment for a foreign limited

liability partnership, $10, plus $200 for each partner in this

state added by amendment not to exceed $750; and

(7) for filing any other filing instrument, the filing fee

imposed for a similar instrument under Section 4.155.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 19, eff. September 1, 2007.

Sec. 4.159. FILING FEES: NONPROFIT ASSOCIATIONS. For a filing

by or for a nonprofit association, the secretary of state shall

impose the following fees:

(1) for filing a statement appointing an agent to receive

service of process, $25;

(2) for filing an amendment of a statement appointing an agent,

$5; and

(3) for filing a cancellation of a statement appointing an

agent, $5.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 4.160. FILING FEES: FOREIGN FILING ENTITIES. For a filing

by or for a foreign filing entity when no other fee has been

provided, the secretary of state shall impose the same fee as the

filing fee for a similar instrument under Section 4.151 or 4.152.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 4.161. FILING FEES: COOPERATIVE ASSOCIATIONS. For a

filing by or for a cooperative association, the secretary of

state shall impose the same fee as the filing fee for a similar

instrument under Section 4.153.

Added by Acts 2005, 79th Leg., Ch.

64, Sec. 13, eff. January 1, 2006.



CHAPTER 5. NAMES OF ENTITIES; REGISTERED AGENTS AND REGISTERED OFFICES

BUSINESS ORGANIZATIONS CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 5. NAMES OF ENTITIES; REGISTERED AGENTS AND REGISTERED

OFFICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 5.001. EFFECT ON RIGHTS UNDER OTHER LAW. (a) The filing

of a certificate of formation by a filing entity under this code,

an application for registration by a foreign filing entity under

this code, or an application for reservation or registration of a

name under this chapter does not authorize the use of a name in

this state in violation of a right of another under:

(1) the Trademark Act of 1946, as amended (15 U.S.C. Section

1051 et seq.);

(2) Chapter 16 or 71, Business & Commerce Code; or

(3) common law.

(b) The secretary of state shall deliver a notice that contains

the substance of Subsection (a) to each of the following:

(1) a filing entity that files a certificate of formation under

this code;

(2) a foreign filing entity that registers under this code;

(3) a person that reserves a name under Subchapter C; and

(4) a person that registers a name under Subchapter D.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.08, eff. April 1, 2009.

SUBCHAPTER B. GENERAL PROVISIONS RELATING TO NAMES OF ENTITIES

Sec. 5.051. ASSUMED NAME. A domestic entity or a foreign entity

having authority to transact business in this state may transact

business under an assumed name by filing an assumed name

certificate in accordance with Chapter 71, Business &

Commerce Code. The requirements of this subchapter do not apply

to an assumed name set forth in an assumed name certificate filed

under that chapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.09, eff. April 1, 2009.

Sec. 5.052. UNAUTHORIZED PURPOSE IN NAME PROHIBITED. A filing

entity or a foreign filing entity may not have a name that

contains any word or phrase that indicates or implies that the

entity is engaged in a business that the entity is not authorized

by law to pursue.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 5.053. IDENTICAL AND DECEPTIVELY SIMILAR NAMES PROHIBITED.

(a) A filing entity may not have a name, and a foreign filing

entity may not register to transact business in this state under

a name, that is the same as, or that the secretary of state

determines to be deceptively similar or similar to:

(1) the name of another existing filing entity;

(2) the name of a foreign filing entity that is registered under

Chapter 9;

(3) a name that is reserved under Subchapter C; or

(4) a name that is registered under Subchapter D.

(b) Subsection (a) does not apply if the other entity or the

person for whom the name is reserved or registered, as

appropriate, consents in writing to the use of the similar name.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 5.054. NAME OF CORPORATION, FOREIGN CORPORATION,

PROFESSIONAL CORPORATION, OR FOREIGN PROFESSIONAL CORPORATION.

(a) The name of a corporation or foreign corporation must

contain:

(1) the word "company," "corporation," "incorporated," or

"limited"; or

(2) an abbreviation of one of those words.

(b) Subsection (a) does not apply to a nonprofit corporation or

foreign nonprofit corporation.

(c) Instead of a word or abbreviation required by Subsection

(a), the name of a professional corporation or foreign

professional corporation may contain the phrase "professional

corporation" or an abbreviation of the phrase.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 20, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 21, eff. September 1, 2007.

Sec. 5.055. NAME OF LIMITED PARTNERSHIP OR FOREIGN LIMITED

PARTNERSHIP. (a) The name of a limited partnership or foreign

limited partnership must contain:

(1) the word "limited";

(2) the phrase "limited partnership"; or

(3) an abbreviation of that word or phrase.

(b) The name of a domestic or foreign limited partnership that

is a limited liability limited partnership must also contain the

phrase "limited liability partnership" or an abbreviation of

that phrase.

(c) The name of a domestic or foreign limited partnership that

is a limited liability limited partnership complies with the

requirements of Subsections (a) and (b) if the name of the

limited partnership contains the phrase "limited liability

limited partnership" or an abbreviation of that phrase.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 22, eff. September 1, 2007.

Sec. 5.056. NAME OF LIMITED LIABILITY COMPANY OR FOREIGN LIMITED

LIABILITY COMPANY. (a) The name of a limited liability company

or a foreign limited liability company doing business in this

state must contain:

(1) the phrase "limited liability company" or "limited company";

or

(2) an abbreviation of one of those phrases.

(b) A limited liability company formed before September 1, 1993,

the name of which complied with the laws of this state on the

date of formation but does not comply with this section is not

required to change its name.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 5.057. NAME OF COOPERATIVE ASSOCIATION OR FOREIGN

COOPERATIVE ASSOCIATION. (a) The name of a cooperative

association or foreign cooperative association must contain:

(1) the word "cooperative"; or

(2) an abbreviation of that word.

(b) A domestic or foreign entity may use the word "cooperative"

in its name to the extent permitted by Section 251.452.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 23, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 24, eff. September 1, 2007.

Sec. 5.058. NAME OF PROFESSIONAL ASSOCIATION OR FOREIGN

PROFESSIONAL ASSOCIATION. The name of a professional association

or foreign professional association must contain:

(1) the word "associated," "associates," or "association";

(2) the phrase "professional association"; or

(3) an abbreviation of one of those words or that phrase.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 25, eff. September 1, 2007.

Sec. 5.059. NAME OF PROFESSIONAL LIMITED LIABILITY COMPANY OR

FOREIGN PROFESSIONAL LIMITED LIABILITY COMPANY. (a) The name of

a professional limited liability company or foreign professional

limited liability company must contain:

(1) the phrase "professional limited liability company"; or

(2) an abbreviation of that phrase.

(b) A professional limited liability company or foreign

professional limited liability company formed before September 1,

1993, the name of which complied with the laws of this state on

the date of formation but does not comply with this section, is

not required to change its name.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 26, eff. September 1, 2007.

Sec. 5.060. NAME OF PROFESSIONAL ENTITY OR FOREIGN PROFESSIONAL

ENTITY; CONFLICTS WITH OTHER LAW OR ETHICAL RULE. The name of a

professional entity or foreign professional entity must not be

contrary to a statute or regulation of this state that governs a

person who provides a professional service through the

professional entity or foreign professional entity, including a

rule of professional ethics.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 27, eff. September 1, 2007.

Sec. 5.061. NAME CONTAINING "LOTTO" OR "LOTTERY" PROHIBITED. A

filing entity or a foreign filing entity may not have a name that

contains the word "lotto" or "lottery."

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 5.062. VETERANS ORGANIZATIONS; UNAUTHORIZED USE OF NAME.

(a) Subject to Subsection (b), a filing entity may not have a

name that:

(1) reasonably implies that the entity is created by or for the

benefit of war veterans or their families; and

(2) contains the word or phrase, or any variation or

abbreviation of:

(A) "veteran";

(B) "legion";

(C) "foreign";

(D) "Spanish";

(E) "disabled";

(F) "war"; or

(G) "world war."

(b) The prohibition in Subsection (a) does not apply to a filing

entity with a name approved in writing by:

(1) a congressionally recognized veterans organization with a

name containing the same word or phrase, or variation or

abbreviation, contained in the filing entity's name; or

(2) if a veterans organization described by Subdivision (1) does

not exist, the state commander of the:

(A) American Legion;

(B) Disabled American Veterans of the World War;

(C) Veterans of Foreign Wars of the United States;

(D) United Spanish War Veterans; or

(E) Veterans of the Spanish-American War.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 5.063. NAME OF LIMITED LIABILITY PARTNERSHIP. (a) The

name of a domestic or foreign limited liability partnership must

contain:

(1) the phrase "limited liability partnership"; or

(2) an abbreviation of the phrase.

(b) A domestic or foreign limited liability partnership is not

subject to Section 5.053.

(c) A domestic or foreign limited liability partnership that is

also a limited partnership must comply with Section 5.055 and not

this section.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 14, eff. January 1, 2006.

SUBCHAPTER C. RESERVATION OF NAMES

Sec. 5.101. APPLICATION FOR RESERVATION OF NAME. (a) Any

person may file an application with the secretary of state to

reserve the exclusive use of a name under this chapter.

(b) The application must be:

(1) accompanied by any required filing fee; and

(2) signed by the applicant or by the agent or attorney of the

applicant.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 5.102. RESERVATION OF CERTAIN NAMES PROHIBITED; EXCEPTIONS.

(a) The secretary of state may not reserve a name that is the

same as, or that the secretary of state considers deceptively

similar or similar to:

(1) the name of an existing filing entity;

(2) the name of a foreign filing entity that is registered under

Chapter 9;

(3) a name that is reserved under this subchapter; or

(4) a name that is registered under Subchapter D.

(b) Subsection (a) does not apply if the other entity or the

person for whom the name is reserved or registered, as

appropriate, consents in writing to the subsequent reservation of

the similar name.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 5.103. ACTION ON APPLICATION. If the secretary of state

determines that the name specified in the application is eligible

for reservation, the secretary shall reserve that name for the

exclusive use of the applicant.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 5.104. DURATION OF RESERVATION OF NAME. The secretary of

state shall reserve the name for the applicant until the earlier

of:

(1) the 121st day after the date the application is accepted for

filing; or

(2) the date the applicant files with the secretary of state a

written notice of withdrawal of the reservation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 5.1041. PROHIBITION ON FEE FOR WITHDRAWAL OF RESERVATION OF

NAME. The secretary of state may not impose a fee for the filing

of a written notice of withdrawal of a reservation of name.

Added by Acts 2005, 79th Leg., Ch.

64, Sec. 15, eff. January 1, 2006.

Sec. 5.105. RENEWAL OF RESERVATION. A person may renew the

person's reservation of a name under this subchapter for

successive 120-day periods if, during the 30-day period preceding

the expiration of that reservation, the person:

(1) files a new application to reserve the name; and

(2) pays the required filing fee.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 5.106. TRANSFER OF RESERVATION OF NAME. (a) A person may

transfer the person's reservation of a name by filing with the

secretary of state a notice of transfer.

(b) The notice of transfer must:

(1) be signed by the person for whom the name is reserved; and

(2) state the name and address of the person to whom the

reservation is to be transferred.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER D. REGISTRATION OF NAMES

Sec. 5.151. APPLICATION BY CERTAIN ENTITIES FOR REGISTRATION OF

NAME. An organization that is authorized to do business in this

state as a bank, trust company, savings association, or insurance

company, or that is a foreign filing entity not registered to do

business in this state under this code, may apply to register its

name under this subchapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 5.152. APPLICATION FOR REGISTRATION OF NAME. (a) To

register a name under this subchapter, an organization must file

an application with the secretary of state.

(b) The application must:

(1) state that the organization validly exists and is doing

business;

(2) contain a brief statement of the nature of the

organization's business;

(3) set out:

(A) the name of the organization;

(B) the name of the jurisdiction under whose laws the

organization is formed; and

(C) the date the organization was formed; and

(4) be accompanied by any required filing fee.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 5.153. CERTAIN REGISTRATIONS PROHIBITED; EXCEPTIONS. (a)

The secretary of state may not register a name that is the same

as, or that the secretary of state determines to be deceptively

similar or similar to:

(1) the name of an existing filing entity;

(2) the name of a foreign filing entity that is registered under

Chapter 9;

(3) a name that is reserved under Subchapter C; or

(4) a name that is registered under this subchapter.

(b) Subsection (a) does not apply if:

(1) the other entity or the person for whom the name is reserved

or registered, as appropriate, consents in writing to the

registration of the similar name; or

(2) the applicant is a bank, trust company, savings association,

or insurance company that has been in continuous existence from a

date that precedes the date the conflicting name is filed with

the secretary of state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 5.154. DURATION OF REGISTRATION OF NAME. The registration

of a name under this subchapter is effective until the earlier

of:

(1) the first anniversary of the date the application is

accepted for filing; or

(2) the date the entity files with the secretary of state a

written notice of withdrawal of the registration.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 5.155. RENEWAL OF REGISTRATION. A person may renew the

person's registration of a name under this subchapter for

successive one-year periods if, during the 90-day period

preceding the expiration of that registration, the person:

(1) files an application to renew the registration of the name;

and

(2) pays the required filing fee.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER E. REGISTERED AGENTS AND REGISTERED OFFICES

Sec. 5.200. DEFINITIONS. In this subchapter:

(1) "Registered agent filing" means:

(A) the certificate of formation or similar organizational

document of a domestic represented entity;

(B) the application for registration of a foreign represented

entity;

(C) an appointment of agent by an unincorporated nonprofit

association under Section 252.011;

(D) an appointment of agent by a Texas financial institution

under Section 201.103, Finance Code;

(E) an appointment of agent by a defense base development

authority under Section 379B.004(b), Local Government Code;

(F) a statement by a represented entity to change the entity's

registered agent, registered office, or both;

(G) a certificate of merger or certificate of conversion;

(H) a certificate of amendment to the certificate of formation

or similar organizational document or the registration of a

represented entity;

(I) a restated certificate of formation or similar

organizational document of a represented entity;

(J) any other instrument that is required or permitted by law to

be filed by a represented entity that effects a change or

correction to the instruments listed in Paragraphs (A)-(I); and

(K) a certificate of reinstatement filed under Chapter 9 or 11.

(2) "Represented domestic entity" means:

(A) a filing entity;

(B) an unincorporated nonprofit association for which an

appointment of agent has been filed;

(C) a Texas financial institution for which an appointment of

agent has been filed;

(D) a defense base development authority for which an

appointment of agent has been filed; or

(E) any corporation, association, or other organization

incorporated or organized under any special statute of this

state, that is governed wholly or partly by this code, or to

which the general corporate laws are applicable.

(3) "Represented entity" means a represented domestic entity or

represented foreign entity.

(4) "Represented foreign entity" means:

(A) a foreign filing entity for which a registration has been

filed;

(B) a foreign limited liability partnership for which a

registration has been filed;

(C) a foreign financial institution for which a registration has

been filed; or

(D) any corporation, association, or other organization

incorporated or organized under the laws of a jurisdiction other

than this state that is granted authority to conduct its affairs

in this state under any special statute of this state, that is

governed wholly or partly by this code, or to which the general

corporate laws are applicable.

Added by Acts 2009, 81st Leg., R.S., Ch.

1123, Sec. 1, eff. January 1, 2010.

Sec. 5.201. DESIGNATION AND MAINTENANCE OF REGISTERED AGENT AND

REGISTERED OFFICE. (a) Each filing entity and each foreign

filing entity shall designate and continuously maintain in this

state:

(1) a registered agent; and

(2) a registered office.

(b) The registered agent:

(1) is an agent of the entity on whom may be served any process,

notice, or demand required or permitted by law to be served on

the entity;

(2) may be:

(A) an individual who:

(i) is a resident of this state; and

(ii) has consented in a written or electronic form to be

developed by the office of the secretary of state to serve as the

registered agent of the entity; or

(B) an organization, other than the filing entity or foreign

filing entity to be represented, that:

(i) is registered or authorized to do business in this state;

and

(ii) has consented in a written or electronic form to be

developed by the office of the secretary of state to serve as the

registered agent of the entity; and

(3) must maintain a business office at the same address as the

entity's registered office.

(c) The registered office:

(1) must be located at a street address where process may be

personally served on the entity's registered agent;

(2) is not required to be a place of business of the filing

entity or foreign filing entity; and

(3) may not be solely a mailbox service or a telephone answering

service.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 28, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1123, Sec. 2, eff. January 1, 2010.

Sec. 5.2011. CONSENT TO SERVE AS REGISTERED AGENT. (a) The

designation or appointment of a person as registered agent by an

organizer or managerial official of an entity in a registered

agent filing is an affirmation by the organizer or managerial

official that the person named as registered agent has consented

to serve in that capacity.

(b) If a person designated or appointed as registered agent in a

registered agent filing before the sale, acquisition, or transfer

of a majority-in-interest or majority interest of the outstanding

ownership or membership interests of the represented entity

continues to serve in that capacity after the sale, acquisition,

or transfer, the person's continuation of service is an

affirmation by the governing authority of the represented entity

that the governing authority has verified that the person named

as registered agent has consented to continue to serve in that

capacity.

Added by Acts 2009, 81st Leg., R.S., Ch.

1123, Sec. 3, eff. January 1, 2010.

Sec. 5.202. CHANGE BY ENTITY TO REGISTERED OFFICE OR REGISTERED

AGENT. (a) A filing entity or foreign filing entity may change

its registered office, its registered agent, or both by filing a

statement of the change in accordance with Chapter 4.

(b) The statement must contain:

(1) the name of the entity;

(2) the name of the entity's registered agent;

(3) the street address of the entity's registered agent;

(4) if the change relates to the registered agent, the name of

the entity's new registered agent;

(5) if the change relates to the registered office, the street

address of the entity's new registered office;

(6) a recitation that the change specified in the statement is

authorized by the entity; and

(7) a recitation that the street address of the registered

office and the street address of the registered agent's business

are the same.

(c) On acceptance of the statement by the filing officer, the

statement is effective as an amendment to the appropriate

provision of:

(1) the filing entity's certificate of formation; or

(2) the foreign filing entity's registration.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 5.203. CHANGE BY REGISTERED AGENT TO NAME OR ADDRESS OF

REGISTERED OFFICE. (a) The registered agent of a filing entity

or a foreign filing entity may change its name, its address as

the address of the entity's registered office, or both by filing

a statement of the change in accordance with Chapter 4.

(b) The statement must be signed by the registered agent, or a

person authorized to sign the statement on behalf of the

registered agent, and must contain:

(1) the name of the entity represented by the registered agent;

(2) the name of the entity's registered agent and the address at

which the registered agent maintained the entity's registered

office;

(3) if the change relates to the name of the registered agent,

the new name of that agent;

(4) if the change relates to the address of the registered

office, the new address of that office; and

(5) a recitation that written notice of the change was given to

the entity at least 10 days before the date the statement is

filed.

(c) On acceptance of the statement by the filing officer, the

statement is effective as an amendment to the appropriate

provision of:

(1) the filing entity's certificate of formation; or

(2) the foreign filing entity's registration.

(d) A registered agent may file a statement under this section

that applies to more than one entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 5.204. RESIGNATION OF REGISTERED AGENT. (a) A registered

agent of a filing entity or a foreign filing entity may resign as

the registered agent by giving notice to that entity and to the

appropriate filing officer.

(b) Notice to the entity must be given to the entity at the

address of the entity most recently known by the agent.

(c) Notice to the filing officer must be given before the 11th

day after the date notice under Subsection (b) is mailed or

delivered and must include:

(1) the address of the entity most recently known by the agent;

(2) a statement that written notice of the resignation has been

given to the entity; and

(3) the date on which that written notice of resignation was

given.

(d) On compliance with Subsections (b) and (c), the appointment

of the registered agent and the designation of the registered

office terminate. The termination is effective on the 31st day

after the date the secretary of state receives the notice.

(e) If the filing officer finds that a notice of resignation

received by the filing officer conforms to Subsections (b) and

(c), the filing officer shall:

(1) notify the entity of the registered agent's resignation; and

(2) file the resignation in accordance with Chapter 4, except

that a fee is not required to file the resignation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1123, Sec. 4, eff. January 1, 2010.

Sec. 5.205. REJECTION OF APPOINTMENT. (a) A person designated

or appointed as an entity's registered agent in a registered

agent filing without the person's consent may terminate the

person's appointment or designation as registered agent by filing

a statement of rejection of appointment with the filing officer.

(b) The statement of rejection of appointment must:

(1) be signed by the person named as registered agent;

(2) contain the name of the represented entity; and

(3) contain a statement certifying that the person did not

consent to serve as the represented entity's registered agent on

the date on which the registered agent filing on which the person

is named as registered agent took effect.

(c) On acceptance of the statement of rejection of appointment

by the filing officer, the designation or appointment of that

person as registered agent and the designation of the registered

office terminate.

(d) On termination of the designation or appointment of a

registered agent and the designation of the registered office,

the secretary of state shall send notice to the represented

entity of the necessity to designate or appoint a new registered

agent and registered office in accordance with Section 9.101 or

11.251, as applicable.

(e) The filing officer may not charge a fee for the filing of a

statement of rejection of appointment.

Added by Acts 2009, 81st Leg., R.S., Ch.

1123, Sec. 5, eff. January 1, 2010.

Sec. 5.206. DUTIES OF REGISTERED AGENT. (a) The only duties of

a registered agent are to:

(1) receive or accept, and forward to the represented entity at

the address most recently provided to the registered agent by the

represented entity, or otherwise notify the represented entity at

that address regarding, any process, notice, or demand that is

served on or received by the registered agent; and

(2) provide the notices required or permitted by law to be given

to the represented entity to the address most recently provided

to the registered agent by the represented entity.

(b) A person named as the registered agent for a represented

entity in a registered agent filing without the person's consent

is not required to perform the duties prescribed by this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1123, Sec. 5, eff. January 1, 2010.

Sec. 5.207. DESIGNATION OF REGISTERED AGENT WITHOUT CONSENT;

PENALTIES AND LIABILITIES. Sections 4.007 and 4.008 apply with

respect to a false statement in a registered agent filing that

names a person the registered agent of a represented entity

without the person's consent.

Added by Acts 2009, 81st Leg., R.S., Ch.

1123, Sec. 5, eff. January 1, 2010.

Sec. 5.208. IMMUNITY FROM LIABILITY. (a) A person designated

or appointed as the registered agent of a represented entity is

not liable solely because of the person's designation or

appointment as registered agent for the debts, liabilities, or

obligations of the represented entity.

(b) A person who has been designated or appointed as a

registered agent in a registered agent filing but has not

consented to serve as the represented entity's registered agent

may not be held liable:

(1) under a judgment, decree, or order of a court, agency, or

tribunal of any type, or in any other manner, in this or any

other state, or on any other basis, for a debt, obligation, or

liability of the represented entity, whether arising in contract,

tort, or otherwise, solely because of the person's designation or

appointment as registered agent; or

(2) to the represented entity or to a person who reasonably

relied on the unauthorized designation or appointment solely

because of the person's failure or refusal to perform the duties

of a registered agent under Section 5.206.

Added by Acts 2009, 81st Leg., R.S., Ch.

1123, Sec. 5, eff. January 1, 2010.

SUBCHAPTER F. SERVICE OF PROCESS

Sec. 5.251. FAILURE TO DESIGNATE REGISTERED AGENT. The

secretary of state is an agent of an entity for purposes of

service of process, notice, or demand on the entity if:

(1) the entity is a filing entity or a foreign filing entity

and:

(A) the entity fails to appoint or does not maintain a

registered agent in this state; or

(B) the registered agent of the entity cannot with reasonable

diligence be found at the registered office of the entity; or

(2) the entity is a foreign filing entity and:

(A) the entity's registration to do business under this code is

revoked; or

(B) the entity transacts business in this state without being

registered as required by Chapter 9.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 5.252. SERVICE ON SECRETARY OF STATE. (a) Service on the

secretary of state under Section 5.251 is effected by:

(1) delivering to the secretary duplicate copies of the process,

notice, or demand; and

(2) accompanying the copies with any fee required by law,

including this code or the Government Code, for:

(A) maintenance by the secretary of a record of the service; and

(B) forwarding by the secretary of the process, notice, or

demand.

(b) Notice on the secretary of state under Subsection (a) is

returnable in not less than 30 days.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 5.253. ACTION BY SECRETARY OF STATE. (a) After service in

compliance with Section 5.252, the secretary of state shall

immediately send one of the copies of the process, notice, or

demand to the named entity.

(b) The notice must be:

(1) addressed to the most recent address of the entity on file

with the secretary of state; and

(2) sent by certified mail, with return receipt requested.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 5.254. REQUIRED RECORDS OF SECRETARY OF STATE. The

secretary of state shall keep a record of each process, notice,

or demand served on the secretary under this subchapter and shall

record:

(1) the time when each service on the secretary was made; and

(2) each subsequent action of the secretary taken in relation to

that service.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 5.255. AGENT FOR SERVICE OF PROCESS, NOTICE, OR DEMAND AS

MATTER OF LAW. For the purpose of service of process, notice, or

demand:

(1) the president and each vice president of a domestic or

foreign corporation is an agent of that corporation;

(2) each general partner of a domestic or foreign limited

partnership and each partner of a domestic or foreign general

partnership is an agent of that partnership;

(3) each manager of a manager-managed domestic or foreign

limited liability company and each member of a member-managed

domestic or foreign limited liability company is an agent of that

limited liability company;

(4) each person who is a governing person of a domestic or

foreign entity, other than an entity listed in Subdivisions

(1)-(3), is an agent of that entity; and

(5) each member of a committee of a nonprofit corporation

authorized to perform the chief executive function of the

corporation is an agent of that corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 5.256. OTHER MEANS OF SERVICE NOT PRECLUDED. This chapter

does not preclude other means of service of process, notice, or

demand on a domestic or foreign entity as provided by other law.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 5.257. SERVICE OF PROCESS BY POLITICAL SUBDIVISION. (a) A

process, notice, or demand required or permitted by law to be

served by a political subdivision of this state or by a person,

including another political subdivision or an attorney, acting on

behalf of a political subdivision in connection with the

collection of a delinquent ad valorem tax may be served on a

domestic or foreign corporation whose corporate privileges are

forfeited under Section 171.251, Tax Code, that is involuntarily

terminated under Chapter 11, or whose registration is revoked

under Chapter 9 by delivery of the process, notice, or demand to

any officer or director of the corporation, as listed in the most

recent records of the secretary of state.

(b) If the officers or directors of a corporation are unknown or

cannot be found, service on the corporation may be made in the

same manner as service is made on unknown shareholders under law.

(c) Notwithstanding any disability or reinstatement of a

corporation, service of process under this section is sufficient

for a judgment against the corporation or a judgment in rem

against any property to which the corporation holds title.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.



CHAPTER 6. MEETINGS AND VOTING FOR DOMESTIC ENTITIES

BUSINESS ORGANIZATIONS CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 6. MEETINGS AND VOTING FOR DOMESTIC ENTITIES

SUBCHAPTER A. MEETINGS

Sec. 6.001. LOCATION OF MEETINGS. (a) Meetings of the owners

or members of a domestic entity may be held at locations in or

outside the state as:

(1) provided by or fixed in accordance with the governing

documents of the domestic entity; or

(2) agreed to by all persons entitled to notice of the meeting.

(b) If the location of meetings of the owners or members of the

entity is not established under Subsection (a), the owners or

members may hold meetings only at the registered office of the

entity in this state or the principal office of the entity.

(c) The governing persons of a domestic entity, or a committee

of the governing persons, may hold meetings in or outside the

state as:

(1) provided by or fixed in accordance with:

(A) the governing documents of the domestic entity; or

(B) the person calling the meeting; or

(2) agreed to by all persons entitled to notice of the meeting.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 6.002. ALTERNATIVE FORMS OF MEETINGS. (a) Subject to this

code and the governing documents of a domestic entity, the

owners, members, or governing persons of the entity, or a

committee of the owners, members, or governing persons, may hold

meetings by using a conference telephone or similar

communications equipment, or another suitable electronic

communications system, including videoconferencing technology or

the Internet, or any combination, if the telephone or other

equipment or system permits each person participating in the

meeting to communicate with all other persons participating in

the meeting.

(b) If voting is to take place at the meeting, the entity must:

(1) implement reasonable measures to verify that every person

voting at the meeting by means of remote communications is

sufficiently identified; and

(2) keep a record of any vote or other action taken.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 6.003. PARTICIPATION CONSTITUTES PRESENCE. A person

participating in a meeting is considered present at the meeting,

unless the participation is for the express purpose of objecting

to the transaction of business at the meeting on the ground that

the meeting has not been lawfully called or convened.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER B. NOTICE OF MEETINGS

Sec. 6.051. GENERAL NOTICE REQUIREMENTS. (a) Subject to this

code and the governing documents of the entity, notice of a

meeting of the owners, members, or governing persons of a

domestic entity, or a committee of the owners, members, or

governing persons, must:

(1) be given in the manner determined by the governing authority

of the entity; and

(2) state the date and time of the meeting and:

(A) if the meeting is not held solely by using a conference

telephone or other communications system authorized by Section

6.002, the location of the meeting; or

(B) if the meeting is held solely or in part by using a

conference telephone or other communications system authorized by

Section 6.002, the form of communications system to be used for

the meeting and the means of accessing the communications system.

(b) Subject to this code and the governing documents of a

domestic entity, notice of a meeting that is:

(1) mailed is considered to be given on the date notice is

deposited in the United States mail with postage paid in an

envelope addressed to the person at the person's address as it

appears on the ownership or membership records of the entity; and

(2) transmitted by facsimile or electronic message is considered

to be given when the facsimile or electronic message is

transmitted to a facsimile number or an electronic message

address provided by the person, or to which the person consents,

for the purpose of receiving notice.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 16, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 30, eff. September 1, 2007.

Sec. 6.052. WAIVER OF NOTICE. (a) Notice of a meeting is not

required to be given to an owner, member, or governing person of

a domestic entity, or a member of a committee of the owners,

members, or governing persons, entitled to notice under this code

or the governing documents of the entity if the person entitled

to notice signs a written waiver of notice of the meeting,

regardless of whether the waiver is signed before or after the

time of the meeting.

(b) If a person entitled to notice of a meeting participates in

or attends the meeting, the person's participation or attendance

constitutes a waiver of notice of the meeting unless the person

participates in or attends the meeting solely to object to the

transaction of business at the meeting on the ground that the

meeting was not lawfully called or convened.

(c) Unless required by the certificate of formation or the

governing documents, the business to be transacted at a meeting

of the owners, members, or governing persons of a domestic

entity, or the members of a committee of the governing persons,

or the purpose of such a meeting, is not required to be specified

in a written waiver of notice of the meeting.

(d) The participation or attendance at a meeting of a person

entitled to notice of the meeting constitutes a waiver by the

person of notice of a particular matter at the meeting that is

not included in the purposes or business of the meeting described

in the notice unless the person objects to considering the matter

when it is presented.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 17, eff. January 1, 2006.

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 7, eff. September 1, 2009.

Sec. 6.053. EXCEPTION. (a) Notice of a meeting is not required

to be given to an owner or member of a filing entity entitled to

notice under this code or the governing documents of the entity

if either of the following is mailed to the person entitled to

notice of the meeting to the person's address as it appears on

the ownership or membership transfer records of the entity and is

returned undeliverable:

(1) notice of two consecutive annual meetings and notice of any

meeting held during the period between the two annual meetings;

or

(2) all, but in no event less than two, payments of distribution

or interest on securities during a 12-month period if the

payments are sent by first class mail.

(b) Notice of a meeting is not required to be given to an owner

or member entitled to notice under this code or the governing

documents of a filing entity the notice requirements of which are

subject to the Securities Exchange Act of 1934, as amended (15

U.S.C. Section 78a et seq.), if the person entitled to notice of

the meeting is considered a lost security holder under that Act

and the regulations adopted under that Act.

(c) An action taken or a meeting held without giving notice to a

person not entitled to notice under this section has the same

force and effect as if notice had been given to the person.

(d) A certificate or other document filed with the filing

officer as a result of a meeting held or an action taken by a

filing entity without giving notice of the meeting or action to a

person not entitled to notice under this section may state that

notice of the meeting or action was given to each person entitled

to notice.

(e) Notice of a meeting must be given to a person not entitled

to notice of the meeting under this section if the person

delivers to the filing entity a written notice of the person's

address.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 31, eff. September 1, 2007.

SUBCHAPTER C. RECORD DATES

Sec. 6.101. RECORD DATE FOR PURPOSE OTHER THAN WRITTEN CONSENT

TO ACTION. (a) Subject to this code, the governing documents of

a domestic entity may provide the record date, or the manner of

determining the record date, for:

(1) determining the owners or members of the entity entitled to:

(A) receive notice of a meeting of the owners or members;

(B) vote at a meeting of the owners or members or at any

adjournment of a meeting; or

(C) receive a distribution from the entity other than a

distribution involving a purchase or redemption by the entity of

the entity's own securities; or

(2) any other proper purpose other than for determining the

owners or members entitled to consent to action without a meeting

of the owners or members.

(b) Subject to this code and the governing documents of a

domestic entity, the governing authority of the entity, in

advance, may provide a record date for determining the owners or

members of the entity, except that the date may not be earlier

than the 60th day before the date the action requiring the

determination of owners or members is taken.

(c) Subject to this code and the governing documents of a

domestic entity, the governing authority of the entity may

provide for the closing of the ownership or membership transfer

records of the entity for a period of not longer than 60 days to

determine the owners or members of the entity for a purpose

described by Subsection (a).

(d) If the owners or members of a domestic entity are not

otherwise determined under this section, the record date for

determining the owners or members of a domestic entity is the

date on which:

(1) notice of the meeting is given to the owners or members

entitled to notice of the meeting; or

(2) with respect to a distribution, other than a distribution

involving a purchase or redemption by the domestic entity of any

of its own securities, the governing authority adopts the

resolution declaring the distribution.

(e) The record date for a meeting applies to any adjournment of

the meeting unless:

(1) the owners or members entitled to vote are determined under

Subsection (c); and

(2) the period during which the transfer records are closed

expires.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 32, eff. September 1, 2007.

Sec. 6.102. RECORD DATE FOR WRITTEN CONSENT TO ACTION. (a)

Subject to this code and the governing documents of a domestic

entity, the governing authority of the domestic entity may

provide the record date for determining the owners or members of

the domestic entity entitled to written consent to action without

a meeting of the owners or members unless a record date is

provided under Section 6.101 for that action. The record date

may not be earlier than the date the governing authority adopts

the resolution providing for the record date.

(b) Subject to this code and the governing documents of a

domestic entity, the record date for determining the owners or

members of the domestic entity entitled to written consent to

action without a meeting of the owners or members is the date a

signed written consent to action stating the action taken or

proposed to be taken is first delivered to the domestic entity

if:

(1) the governing authority of the domestic entity does not

provide a record date under Subsection (a); and

(2) prior action by the governing authority is not required

under this code.

(c) Subject to this code or the governing documents of a

domestic entity, the record date for determining the owners or

members of the domestic entity entitled to written consent to

action without a meeting of the owners or members is at the close

of business on the date the governing authority of the domestic

entity adopts a resolution taking prior action if:

(1) the governing authority does not provide a record date under

Subsection (a); and

(2) prior action by the governing authority is required by this

code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 33, eff. September 1, 2007.

Sec. 6.103. RECORD DATE FOR SUSPENDED DISTRIBUTIONS. (a) In

this section, "distribution" includes a distribution that:

(1) was payable to an owner or member but not paid and was held

in suspension by the entity making the distribution; or

(2) is paid or delivered by the entity making the distribution

into an escrow account or to a trustee or custodian.

(b) A distribution made by a domestic entity shall be payable by

the entity, or an escrow agent, trustee, or custodian of the

distribution, to the owner or member determined on the record

date for the distribution as provided by this subchapter.

(c) The right to a distribution under this section may be

transferred by contract, by operation of law, or under the laws

of descent and distribution.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER D. VOTING OF OWNERSHIP INTERESTS

Sec. 6.151. MANNER OF VOTING OF INTERESTS. Subject to the title

governing the domestic entity, voting of interests of a domestic

entity must be conducted in the manner provided by the governing

documents of the entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 6.152. VOTING OF INTERESTS OWNED BY ENTITY. (a) Except as

provided by Subsection (b), an ownership interest owned by the

domestic entity that is the issuer of the interest, or by its

direct or indirect subsidiary, may not be:

(1) directly or indirectly voted at a meeting; or

(2) included in determining at any time the total number of

outstanding ownership interests of the domestic entity.

(b) This section does not preclude a domestic or foreign entity

from voting an ownership interest, including an interest in the

entity, held or controlled by the entity in a fiduciary capacity

or for which the entity otherwise exercises voting power in a

fiduciary capacity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 34, eff. September 1, 2007.

Sec. 6.153. VOTING OF INTERESTS OWNED BY ANOTHER ENTITY. An

ownership interest in a domestic entity owned by another entity,

whether a domestic or foreign entity, may be voted by the

officer, agent, or proxy as authorized by:

(1) the governing documents of the entity that owns the

interest; or

(2) the governing authority of the entity that owns the

interest, if the governing documents do not provide for the

manner of voting.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 35, eff. September 1, 2007.

Sec. 6.154. VOTING OF INTERESTS IN AN ESTATE OR TRUST. (a) An

administrator, executor, guardian, or conservator of an estate

who holds an ownership interest as part of the estate may vote

the interest, in person or by proxy, without transferring the

interest into the person's name.

(b) An ownership interest in the name of a trust may be voted in

person or by proxy by:

(1) the trustee; or

(2) a person authorized to act on behalf of the trust by the

trust agreement or the trustee.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 36, eff. September 1, 2007.

Sec. 6.155. VOTING OF INTERESTS BY RECEIVER. (a) A receiver

may vote an ownership interest standing in the name of the

receiver.

(b) A receiver may vote an ownership interest held by or under

the control of the receiver without transferring the interest

into the receiver's name if the court appointing the receiver

authorizes the receiver to vote the interest.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 6.156. VOTING OF PLEDGED INTERESTS. A pledged ownership

interest may be voted by:

(1) the owner of the pledged interest until the interest is

transferred into the pledgee's name; and

(2) the pledgee after the pledged interest is transferred into

the pledgee's name.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER E. ACTION BY WRITTEN CONSENT

Sec. 6.201. UNANIMOUS WRITTEN CONSENT TO ACTION. (a) This

section applies to any action required or authorized to be taken

under this code or the governing documents of a filing entity at

an annual or special meeting of the owners or members of the

entity or at a regular, special, or other meeting of the

governing authority of the entity or a committee of the governing

authority.

(b) The owners or members or the governing authority of a filing

entity, or a committee of the governing authority, may take

action without holding a meeting, providing notice, or taking a

vote if each person entitled to vote on the action signs a

written consent or consents stating the action taken.

(c) A written consent described by Subsection (b) has the same

effect as a unanimous vote at a meeting.

(d) A filing instrument filed with the filing officer may state

that an action approved by written consent or consents has the

effect of an approval by a unanimous vote at a meeting.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 6.202. ACTION BY LESS THAN UNANIMOUS WRITTEN CONSENT. (a)

This section applies to any action required or authorized to be

taken under this code or the governing documents of a filing

entity at an annual or special meeting of the owners or members

of the entity.

(b) Except as provided by this code, the certificate of

formation of a filing entity may authorize the owners or members

of the entity to take action without holding a meeting, providing

notice, or taking a vote if owners or members of the entity

having at least the minimum number of votes that would be

necessary to take the action that is the subject of the consent

at a meeting, in which each owner or member entitled to vote on

the action is present and votes, sign a written consent or

consents stating the action taken.

(c) A written consent or consents described by Subsection (b)

must include the date each owner or member signed the consent and

is effective to take the action that is the subject of the

consent only if the consent or consents are delivered to the

entity not later than the 60th day after the date the earliest

dated consent is delivered to the entity as required by Section

6.203.

(d) The entity shall promptly notify each owner or member who

did not sign a consent described by Subsection (b) of the action

that is the subject of the consent.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 6.203. DELIVERY OF LESS THAN UNANIMOUS WRITTEN CONSENT.

(a) A written consent signed by an owner or member of a filing

entity as provided by Section 6.202, if the consent is not

solicited on behalf of the entity or its governing authority,

must be delivered by hand or certified or registered mail, return

receipt requested, or by other means specified in the governing

documents, to:

(1) the entity's registered office or principal executive office

or place of business; or

(2) the managerial official or agent of the entity having

custody of the entity's records of meetings of owners or members.

(b) A consent delivered to an entity's principal executive

office or place of business under Subsection (a)(1) must be

addressed to the chief managerial official of the entity or, if

the entity does not have a chief managerial official, the

governing authority of the entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 6.204. ADVANCE NOTICE NOT REQUIRED. Any advance notice

required by this code for an action to be taken at a meeting is

not required to be given to take the action by written consent as

provided by this subchapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 37, eff. September 1, 2007.

Sec. 6.205. REPRODUCTION OR ELECTRONIC TRANSMISSION OF CONSENT.

(a) Any photographic, photostatic, facsimile, or similarly

reliable reproduction of a consent in writing signed by an owner,

member, or governing person of a filing entity may be substituted

or used instead of the original writing for any purpose for which

the original writing could be used, if the reproduction is a

complete reproduction of the entire original writing.

(b) Except as otherwise provided by an entity's governing

documents, an electronic transmission of a consent by an owner,

member, or governing person to the taking of an action by the

entity is considered a signed writing if the transmission

contains or is accompanied by information from which it can be

determined:

(1) that the electronic transmission was transmitted by the

owner, member, or governing person; and

(2) the date on which the owner, member, or governing person

transmitted the electronic transmission.

(c) Unless the consent is otherwise dated, the date specified in

Subsection (b)(2) is the date on which the consent is considered

signed.

Added by Acts 2005, 79th Leg., Ch.

64, Sec. 18, eff. January 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 8, eff. September 1, 2009.

SUBCHAPTER F. VOTING TRUSTS AND VOTING AGREEMENTS

Sec. 6.251. VOTING TRUSTS. (a) Except as provided by this code

or the governing documents, any number of owners of a domestic

entity may enter into a written voting trust agreement to confer

on a trustee the right to vote or otherwise represent ownership

or membership interests of the domestic entity.

(b) An ownership or membership interest that is the subject of a

voting trust agreement described by Subsection (a) shall be

transferred to the trustee named in the agreement for purposes of

the agreement.

(c) A copy of a voting trust agreement described by Subsection

(a) shall be deposited with the domestic entity at the domestic

entity's principal executive office or registered office and is

subject to examination by:

(1) an owner, whether in person or by the owner's agent or

attorney, in the same manner as the owner is entitled to examine

the books and records of the domestic entity; and

(2) a holder of a beneficial interest in the voting trust,

whether in person or by the holder's agent or attorney, at any

reasonable time for any proper purpose.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 38, eff. September 1, 2007.

Sec. 6.252. VOTING AGREEMENTS. (a) Except as provided by this

code or the governing documents, any number of owners of a

domestic entity, or any number of owners of the domestic entity

and the domestic entity itself, may enter into a written voting

agreement to provide the manner of voting of the ownership

interests of the domestic entity. A voting agreement entered

into under this subsection is not part of the governing documents

of the domestic entity.

(b) A copy of a voting agreement entered into under Subsection

(a):

(1) shall be deposited with the domestic entity at the domestic

entity's principal executive office or registered office; and

(2) is subject to examination by an owner, whether in person or

by the owner's agent or attorney, in the same manner as the owner

is entitled to examine the books and records of the domestic

entity.

(c) A voting agreement entered into under Subsection (a) is

specifically enforceable against the holder of an ownership

interest that is the subject of the agreement, and any successor

or transferee of the holder, if:

(1) the voting agreement is noted conspicuously on the

certificate representing the ownership interests; or

(2) a notation of the voting agreement is contained in a notice

sent by or on behalf of the domestic entity in accordance with

Section 3.205, if the ownership interest is not represented by a

certificate.

(d) Except as provided by Subsection (e), a voting agreement

entered into under Subsection (a) is specifically enforceable

against any person, other than a transferee for value, after the

time the person acquires actual knowledge of the existence of the

agreement.

(e) An otherwise enforceable voting agreement entered into under

Subsection (a) is not enforceable against a transferee for value

without actual knowledge of the existence of the agreement at the

time of the transfer, or any subsequent transferee, without

regard to value, if the voting agreement is not noted as required

by Subsection (c).

(f) Section 6.251 does not apply to a voting agreement entered

into under Subsection (a).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 39, eff. September 1, 2007.

SUBCHAPTER G. APPLICABILITY OF CHAPTER

Sec. 6.301. APPLICABILITY OF CHAPTER TO PARTNERSHIPS. This

chapter does not apply to a general partnership or a limited

partnership except to the extent its governing documents specify.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 6.302. APPLICABILITY OF SUBCHAPTERS C AND D TO LIMITED

LIABILITY COMPANIES. Subchapters C and D do not apply to a

limited liability company except to the extent its governing

documents specify.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.



CHAPTER 7. LIABILITY

BUSINESS ORGANIZATIONS CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 7. LIABILITY

Sec. 7.001. LIMITATION OF LIABILITY OF GOVERNING PERSON. (a)

Subsections (b) and (c) apply to:

(1) a domestic entity other than a partnership or limited

liability company;

(2) another organization incorporated or organized under another

law of this state; and

(3) to the extent permitted by federal law, a federally

chartered bank, savings and loan association, or credit union.

(b) The certificate of formation or similar instrument of an

organization to which this section applies may provide that a

governing person of the organization is not liable, or is liable

only to the extent provided by the certificate of formation or

similar instrument, to the organization or its owners or members

for monetary damages for an act or omission by the person in the

person's capacity as a governing person.

(c) Subsection (b) does not authorize the elimination or

limitation of the liability of a governing person to the extent

the person is found liable under applicable law for:

(1) a breach of the person's duty of loyalty, if any, to the

organization or its owners or members;

(2) an act or omission not in good faith that:

(A) constitutes a breach of duty of the person to the

organization; or

(B) involves intentional misconduct or a knowing violation of

law;

(3) a transaction from which the person received an improper

benefit, regardless of whether the benefit resulted from an

action taken within the scope of the person's duties; or

(4) an act or omission for which the liability of a governing

person is expressly provided by an applicable statute.

(d) The liability of a governing person may be limited or

restricted:

(1) in a general partnership to the extent permitted under

Chapter 152;

(2) in a limited partnership to the extent permitted under

Chapter 153 and, to the extent applicable to limited

partnerships, Chapter 152; and

(3) in a limited liability company to the extent permitted under

Section 101.401.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.



CHAPTER 8. INDEMNIFICATION AND INSURANCE

BUSINESS ORGANIZATIONS CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 8. INDEMNIFICATION AND INSURANCE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8.001. DEFINITIONS. In this chapter:

(1) "Delegate" means a person who, while serving as a governing

person of an enterprise, is or was serving as a representative of

the enterprise at the request of that enterprise at another

enterprise or another organization or to an employee benefit

plan. A person is a delegate to an employee benefit plan if the

performance of the person's official duties to the enterprise

also imposes duties on or otherwise involves service by the

person to the plan or participants in or beneficiaries of the

plan.

(2) "Enterprise" means a domestic entity or an organization

subject to this chapter, including a predecessor domestic entity

or organization.

(3) "Expenses" includes:

(A) court costs, a judgment, a penalty, a settlement, a fine,

and an excise or similar tax, including an excise tax assessed

against the person with respect to an employee benefit plan; and

(B) reasonable attorney's fees.

(4) "Former governing person" means a person who was a governing

person of an enterprise.

(5) "Judgment" includes an arbitration award.

(6) "Official capacity" means:

(A) with respect to a governing person, the office of the

governing person in the enterprise or the exercise of authority

by or on behalf of the governing person under this code or the

governing documents of the enterprise; and

(B) with respect to a person other than a governing person, the

elective or appointive office, if any, in the enterprise held by

the person or the relationship undertaken by the person on behalf

of the enterprise.

(7) "Predecessor enterprise" means a sole proprietorship or

organization that is a predecessor to an enterprise in:

(A) a merger, conversion, consolidation, or other transaction in

which the liabilities of the predecessor enterprise are

transferred or allocated to the enterprise by operation of law;

or

(B) any other transaction in which the enterprise assumes the

liabilities of the predecessor enterprise and the liabilities

that are the subject matter of this chapter are not specifically

excluded.

(8) "Proceeding" means:

(A) a threatened, pending, or completed action or other

proceeding, whether civil, criminal, administrative, arbitrative,

or investigative;

(B) an appeal of an action or proceeding described by Paragraph

(A); and

(C) an inquiry or investigation that could lead to an action or

proceeding described by Paragraph (A).

(9) "Representative" means a person who is:

(A) serving as a partner, director, officer, venturer,

proprietor, trustee, employee, administrator, or agent of an

enterprise or other organization or of an employee benefit plan;

or

(B) serving a similar function for an enterprise or other

organization or for an employee benefit plan.

(10) "Respondent" means a person named as a respondent or

defendant in a proceeding.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 20, eff. January 1, 2006.

Sec. 8.002. APPLICATION OF CHAPTER. (a) Except as provided by

Subsection (b), this chapter does not apply to a:

(1) general partnership; or

(2) limited liability company.

(b) The governing documents of a general partnership or limited

liability company may adopt provisions of this chapter or may

contain other provisions, which will be enforceable, relating to:

(1) indemnification;

(2) advancement of expenses; or

(3) insurance or another arrangement to indemnify or hold

harmless a governing person.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 40, eff. September 1, 2007.

Sec. 8.003. LIMITATIONS IN GOVERNING DOCUMENTS. (a) The

certificate of formation of an enterprise may restrict the

circumstances under which the enterprise must or may indemnify or

may advance expenses to a person under this chapter.

(b) The written partnership agreement of a limited partnership

may restrict the circumstances in the same manner as the

certificate of formation under Subsection (a).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 8.004. LIMITATIONS IN CHAPTER. Except as provided in

Section 8.151, a provision for an enterprise to indemnify or

advance expenses to a governing person is valid only to the

extent it is consistent with this chapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER B. MANDATORY AND COURT-ORDERED INDEMNIFICATION

Sec. 8.051. MANDATORY INDEMNIFICATION. (a) An enterprise shall

indemnify a governing person, former governing person, or

delegate against reasonable expenses actually incurred by the

person in connection with a proceeding in which the person is a

respondent because the person is or was a governing person or

delegate if the person is wholly successful, on the merits or

otherwise, in the defense of the proceeding.

(b) A court that determines, in a suit for indemnification, that

a governing person, former governing person, or delegate is

entitled to indemnification under this section shall order

indemnification and award to the person the expenses incurred in

securing the indemnification.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 21, eff. January 1, 2006.

Sec. 8.052. COURT-ORDERED INDEMNIFICATION. (a) On application

of a governing person, former governing person, or delegate and

after notice is provided as required by the court, a court may

order an enterprise to indemnify the person to the extent the

court determines that the person is fairly and reasonably

entitled to indemnification in view of all the relevant

circumstances.

(b) This section applies without regard to whether the governing

person, former governing person, or delegate applying to the

court satisfies the requirements of Section 8.101 or has been

found liable:

(1) to the enterprise; or

(2) because the person improperly received a personal benefit,

without regard to whether the benefit resulted from an action

taken in the person's official capacity.

(c) The indemnification ordered by the court under this section

is limited to reasonable expenses if the governing person, former

governing person, or delegate is found liable:

(1) to the enterprise; or

(2) because the person improperly received a personal benefit,

without regard to whether the benefit resulted from an action

taken in the person's official capacity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER C. PERMISSIVE INDEMNIFICATION AND ADVANCEMENT OF

EXPENSES

Sec. 8.101. PERMISSIVE INDEMNIFICATION. (a) An enterprise may

indemnify a governing person, former governing person, or

delegate who was, is, or is threatened to be made a respondent in

a proceeding to the extent permitted by Section 8.102 if it is

determined in accordance with Section 8.103 that:

(1) the person:

(A) acted in good faith;

(B) reasonably believed:

(i) in the case of conduct in the person's official capacity,

that the person's conduct was in the enterprise's best interests;

and

(ii) in any other case, that the person's conduct was not

opposed to the enterprise's best interests; and

(C) in the case of a criminal proceeding, did not have a

reasonable cause to believe the person's conduct was unlawful;

(2) with respect to expenses, the amount of expenses other than

a judgment is reasonable; and

(3) indemnification should be paid.

(b) Action taken or omitted by a governing person or delegate

with respect to an employee benefit plan in the performance of

the person's duties for a purpose reasonably believed by the

person to be in the interest of the participants and

beneficiaries of the plan is for a purpose that is not opposed to

the best interests of the enterprise.

(c) Action taken or omitted by a delegate to another enterprise

for a purpose reasonably believed by the delegate to be in the

interest of the other enterprise or its owners or members is for

a purpose that is not opposed to the best interests of the

enterprise.

(d) A person does not fail to meet the standard under Subsection

(a)(1) solely because of the termination of a proceeding by:

(1) judgment;

(2) order;

(3) settlement;

(4) conviction; or

(5) a plea of nolo contendere or its equivalent.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 8.102. GENERAL SCOPE OF PERMISSIVE INDEMNIFICATION. (a)

Subject to Subsection (b), an enterprise may indemnify a

governing person, former governing person, or delegate against:

(1) a judgment; and

(2) expenses, other than a judgment, that are reasonable and

actually incurred by the person in connection with a proceeding.

(b) Indemnification under this subchapter of a person who is

found liable to the enterprise or is found liable because the

person improperly received a personal benefit:

(1) is limited to reasonable expenses actually incurred by the

person in connection with the proceeding;

(2) does not include a judgment, a penalty, a fine, and an

excise or similar tax, including an excise tax assessed against

the person with respect to an employee benefit plan; and

(3) may not be made in relation to a proceeding in which the

person has been found liable for:

(A) wilful or intentional misconduct in the performance of the

person's duty to the enterprise;

(B) breach of the person's duty of loyalty owed to the

enterprise; or

(C) an act or omission not committed in good faith that

constitutes a breach of a duty owed by the person to the

enterprise.

(c) A governing person, former governing person, or delegate is

considered to have been found liable in relation to a claim,

issue, or matter only if the liability is established by an

order, including a judgment or decree of a court, and all appeals

of the order are exhausted or foreclosed by law.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 8.103. MANNER FOR DETERMINING PERMISSIVE INDEMNIFICATION.

(a) Except as provided by Subsections (b) and (c), the

determinations required under Section 8.101(a) must be made by:

(1) a majority vote of the governing persons who at the time of

the vote are disinterested and independent, regardless of whether

the governing persons who are disinterested and independent

constitute a quorum;

(2) a majority vote of a committee of the governing authority of

the enterprise if the committee:

(A) is designated by a majority vote of the governing persons

who at the time of the vote are disinterested and independent,

regardless of whether the governing persons who are disinterested

and independent constitute a quorum; and

(B) is composed solely of one or more governing persons who are

disinterested and independent;

(3) special legal counsel selected by the governing authority of

the enterprise, or selected by a committee of the governing

authority, by vote in accordance with Subdivision (1) or (2);

(4) the owners or members of the enterprise in a vote that

excludes the ownership or membership interests held by each

governing person who is not disinterested and independent; or

(5) a unanimous vote of the owners or members of the enterprise.

(b) If special legal counsel determines under Subsection (a)(3)

that a person meets the standard under Section 8.101(a)(1), the

special legal counsel shall determine whether the amount of

expenses other than a judgment is reasonable under Section

8.101(a)(2) but may not determine whether indemnification should

be paid under Section 8.101(a)(3). The determination whether

indemnification should be paid must be made in a manner specified

by Subsection (a)(1), (2), (4), or (5).

(c) A provision contained in the governing documents of the

enterprise, a resolution of the owners, members, or governing

authority, or an agreement that requires the indemnification of a

person who meets the standard under Section 8.101(a)(1)

constitutes a determination under Section 8.101(a)(3) that

indemnification should be paid even though the provision may not

have been adopted or authorized in the same manner as the

determinations required under Section 8.101(a). The

determinations required under Sections 8.101(a)(1) and (2) must

be made in a manner provided by Subsection (a).

(d) With respect to a limited partnership, a vote of a

majority-in-interest of the limited partners in a vote that

excludes the interest held by each general partner who is not

disinterested and independent constitutes a determination under

Subsection (a)(4).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 22, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 41, eff. September 1, 2007.

Sec. 8.104. ADVANCEMENT OF EXPENSES TO PRESENT GOVERNING PERSONS

OR DELEGATES. (a) An enterprise may pay or reimburse reasonable

expenses incurred by a present governing person or delegate who

was, is, or is threatened to be made a respondent in a proceeding

in advance of the final disposition of the proceeding without

making the determinations required under Section 8.101(a) after

the enterprise receives:

(1) a written affirmation by the person of the person's good

faith belief that the person has met the standard of conduct

necessary for indemnification under this chapter; and

(2) a written undertaking by or on behalf of the person to repay

the amount paid or reimbursed if the final determination is that

the person has not met that standard or that indemnification is

prohibited by Section 8.102.

(b) A provision in the governing documents of the enterprise, a

resolution of the owners, members, or governing authority, or an

agreement that requires the payment or reimbursement permitted

under this section authorizes that payment or reimbursement after

the enterprise receives an affirmation and undertaking described

by Subsection (a).

(c) The written undertaking required by Subsection (a)(2) must

be an unlimited general obligation of the person but need not be

secured and may be accepted by the enterprise without regard to

the person's ability to make repayment.

(d) With respect to a limited partnership, a vote of a

majority-in-interest of the limited partners in a vote that

excludes the interest held by each general partner who is not

disinterested and independent constitutes an authorization under

Subsection (b).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 23, eff. January 1, 2006.

Acts 2005, 79th Leg., Ch.

64, Sec. 24, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 42, eff. September 1, 2007.

Sec. 8.105. INDEMNIFICATION OF AND ADVANCEMENT OF EXPENSES TO

PERSONS OTHER THAN GOVERNING PERSONS. (a) Notwithstanding any

other provision of this chapter but subject to Section 8.003 and

to the extent consistent with other law, an enterprise may

indemnify and advance expenses to a person who is not a governing

person, including an officer, employee, or agent, as provided by:

(1) the enterprise's governing documents;

(2) general or specific action of the enterprise's governing

authority;

(3) resolution of the enterprise's owners or members;

(4) contract; or

(5) common law.

(b) An enterprise shall indemnify an officer to the same extent

that indemnification is required under this chapter for a

governing person.

(c) A person described by Subsection (a) may seek

indemnification or advancement of expenses from an enterprise to

the same extent that a governing person may seek indemnification

or advancement of expenses under this chapter.

(d) Notwithstanding any authorization or determination specified

in this chapter, an enterprise may pay or reimburse, in advance

of the final disposition of a proceeding and on terms the

enterprise considers appropriate, reasonable expenses incurred by

a former managerial official or delegate, or a present or former

employee or agent, of the enterprise who was, is, or is

threatened to be made a respondent in the proceeding.

(e) A determination of indemnification for a person who is not a

governing person of an enterprise, including an officer,

employee, or agent, is not required to be made in accordance with

Section 8.103.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 25, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 43, eff. September 1, 2007.

Sec. 8.106. PERMISSIVE INDEMNIFICATION OF AND REIMBURSEMENT OF

EXPENSES TO WITNESSES. Notwithstanding any other provision of

this chapter, an enterprise may pay or reimburse reasonable

expenses incurred by a governing person, officer, employee,

agent, delegate, or other person in connection with that person's

appearance as a witness or other participation in a proceeding at

a time when the person is not a respondent in the proceeding.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER D. LIABILITY INSURANCE; REPORTING REQUIREMENTS

Sec. 8.151. INSURANCE AND OTHER ARRANGEMENTS. (a)

Notwithstanding any other provision of this chapter, an

enterprise may purchase or procure or establish and maintain

insurance or another arrangement to indemnify or hold harmless an

existing or former governing person, delegate, officer, employee,

or agent against any liability:

(1) asserted against and incurred by the person in that

capacity; or

(2) arising out of the person's status in that capacity.

(b) The insurance or other arrangement established under

Subsection (a) may insure or indemnify against the liability

described by Subsection (a) without regard to whether the

enterprise otherwise would have had the power to indemnify the

person against that liability under this chapter.

(c) Insurance or another arrangement that involves

self-insurance or an agreement to indemnify made with the

enterprise or a person that is not regularly engaged in the

business of providing insurance coverage may provide for payment

of a liability with respect to which the enterprise does not

otherwise have the power to provide indemnification only if the

insurance or arrangement is approved by the owners or members of

the enterprise.

(d) For the benefit of persons to be indemnified by the

enterprise, an enterprise may, in addition to purchasing or

procuring or establishing and maintaining insurance or another

arrangement:

(1) create a trust fund;

(2) establish any form of self-insurance, including a contract

to indemnify;

(3) secure the enterprise's indemnity obligation by grant of a

security interest or other lien on the assets of the enterprise;

or

(4) establish a letter of credit, guaranty, or surety

arrangement.

(e) Insurance or another arrangement established under this

section may be purchased or procured or established and

maintained:

(1) within the enterprise; or

(2) with any insurer or other person considered appropriate by

the governing authority, regardless of whether all or part of the

stock, securities, or other ownership interest in the insurer or

other person is owned in whole or in part by the enterprise.

(f) The governing authority's decision as to the terms of the

insurance or other arrangement and the selection of the insurer

or other person participating in an arrangement is conclusive.

The insurance or arrangement is not voidable and does not subject

the governing persons approving the insurance or arrangement to

liability, on any ground, regardless of whether the governing

persons participating in approving the insurance or other

arrangement are beneficiaries of the insurance or arrangement.

This subsection does not apply in case of actual fraud.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 8.152. REPORTS OF INDEMNIFICATION AND ADVANCES. (a) An

enterprise shall report in writing to the owners or members of

the enterprise an indemnification of or advance of expenses to a

governing person.

(b) Subject to Subsection (c), the report must be made with or

before:

(1) the notice or waiver of notice of the next meeting of the

owners or members of the enterprise; or

(2) the next submission to the owners or members of a consent to

action without a meeting.

(c) The report must be made not later than the first anniversary

of the date of the indemnification or advance.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 44, eff. September 1, 2007.



CHAPTER 9. FOREIGN ENTITIES

BUSINESS ORGANIZATIONS CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 9. FOREIGN ENTITIES

SUBCHAPTER A. REGISTRATION

Sec. 9.001. FOREIGN ENTITIES REQUIRED TO REGISTER. (a) To

transact business in this state, a foreign entity must register

under this chapter if the entity:

(1) is a foreign corporation, foreign limited partnership,

foreign limited liability company, foreign business trust,

foreign real estate investment trust, foreign cooperative,

foreign public or private limited company, or another foreign

entity, the formation of which, if formed in this state, would

require the filing under Chapter 3 of a certificate of formation;

or

(2) affords limited liability under the law of its jurisdiction

of formation for any owner or member.

(b) A foreign entity described by Subsection (a) must maintain

the entity's registration while transacting business in this

state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 9.002. FOREIGN ENTITIES NOT REQUIRED TO REGISTER. (a) A

foreign entity not described by Section 9.001(a) may transact

business in this state without registering under this chapter.

(b) Subsection (a) does not relieve a foreign entity from the

duty to comply with applicable requirements under other law to

file or register.

(c) A foreign entity is not required to register under this

chapter if other state law authorizes the entity to transact

business in this state.

(d) A foreign unincorporated nonprofit association is not

required to register under this chapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 9.003. PERMISSIVE REGISTRATION. A foreign entity that is

eligible under other law of this state to register to transact

business in this state, but that is not registered under that

law, may register under this chapter unless that registration is

prohibited by the other law. The registration under this chapter

confers only the authority provided by this chapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 9.004. REGISTRATION PROCEDURE. (a) A foreign filing

entity registers by filing an application for registration as

provided by Chapter 4.

(b) The application must state:

(1) the entity's name and, if that name would not comply with

Chapter 5, a name that complies with Chapter 5 under which the

entity will transact business in this state;

(2) the entity's type;

(3) the entity's jurisdiction of formation;

(4) the date of the entity's formation;

(5) that the entity exists as a valid foreign filing entity of

the stated type under the laws of the entity's jurisdiction of

formation;

(6) for a foreign entity other than a foreign limited

partnership:

(A) each business or activity that the entity proposes to pursue

in this state, which may be stated to be any lawful business or

activity under the law of this state; and

(B) that the entity is authorized to pursue the same business or

activity under the laws of the entity's jurisdiction of

formation;

(7) the date the foreign entity began or will begin to transact

business in this state;

(8) the address of the principal office of the foreign filing

entity;

(9) the address of the initial registered office and the name

and the address of the initial registered agent for service of

process that Chapter 5 requires to be maintained;

(10) the name and address of each of the entity's governing

persons; and

(11) that the secretary of state is appointed the agent of the

foreign filing entity for service of process under the

circumstances provided by Section 5.251.

(c) A foreign filing entity may register regardless of any

differences between the law of the entity's jurisdiction of

formation and of this state applicable to the governing of the

internal affairs or to the liability of an owner, member, or

managerial official.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 9.005. SUPPLEMENTAL INFORMATION REQUIRED IN APPLICATION FOR

REGISTRATION OF FOREIGN LIMITED LIABILITY COMPANY. (a) This

section applies only to a foreign limited liability company

governed by a company agreement that establishes or provides for

the establishment of a designated series of members, managers,

membership interests, or assets that has any of the

characteristics described by Subsection (b).

(b) A foreign limited liability company must state in its

application for registration as a foreign limited liability

company whether:

(1) the series has:

(A) separate rights, powers, or duties with respect to specified

property or obligations of the foreign limited liability company;

or

(B) separate profits and losses associated with specified

property or obligations of the foreign limited liability company;

(2) any debts, liabilities, obligations, and expenses incurred,

contracted for, or otherwise existing with respect to a

particular series shall be enforceable against the assets of that

series only, and not against the assets of the company generally

or the assets of any other series; and

(3) any debts, liabilities, obligations, and expenses incurred,

contracted for, or otherwise existing with respect to the company

generally or any other series shall be enforceable against the

assets of that series.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 9, eff. September 1, 2009.

Sec. 9.006. SUPPLEMENTAL INFORMATION REQUIRED IN APPLICATION FOR

REGISTRATION OF FOREIGN NONPROFIT CORPORATION. In addition to

the information required by Section 9.004, a foreign nonprofit

corporation's application for registration must state:

(1) the names and addresses of the nonprofit corporation's

directors and officers;

(2) whether or not the nonprofit corporation has members; and

(3) any additional information as necessary or appropriate to

enable the secretary of state to determine whether the nonprofit

corporation is entitled to register to conduct affairs in this

state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 9.007. APPLICATION FOR REGISTRATION OF FOREIGN LIMITED

LIABILITY PARTNERSHIP. (a) A foreign limited liability

partnership registers by filing an application for registration

under this section as provided by Chapter 4.

(b) The application for registration must state:

(1) the partnership's name;

(2) the federal tax identification number of the partnership;

(3) the partnership's jurisdiction of formation;

(4) the date of initial registration as a limited liability

partnership under the laws of the state of formation;

(5) the date the foreign entity began or will begin to transact

business in this state;

(6) that the partnership exists as a valid limited liability

partnership under the laws of the state of its formation;

(7) the number of partners at the date of the statement;

(8) each business or activity that the partnership proposes to

pursue in this state, which may be stated to be any lawful

business or activity under the laws of this state;

(9) the address of the principal office of the partnership;

(10) the address of the initial registered office and the name

and address of the initial registered agent for service of

process required to be maintained under Section 152.904; and

(11) that the secretary of state is appointed the agent of the

partnership for service of process under the same circumstances

as set forth by Section 5.251 for a foreign filing entity.

(c) Subchapter K, Chapter 152, governs the registration of a

foreign limited liability partnership to transact business in

this state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 26, eff. January 1, 2006.

Sec. 9.008. EFFECT OF REGISTRATION. (a) The registration of a

foreign entity other than a foreign limited liability partnership

is effective when the application filed under Chapter 4 takes

effect. The registration remains in effect until the

registration terminates, is withdrawn, or is revoked.

(b) Except in a proceeding to revoke the registration, the

secretary of state's issuance of an acknowledgment that the

entity has filed an application is conclusive evidence of the

authority of the foreign filing entity to transact business in

this state under the entity's name or under another name stated

in the application, in accordance with Section 9.004(b)(1).

(c) Subchapter K, Chapter 152, governs the effect of

registration of a foreign limited liability partnership to

transact business in this state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 27, eff. January 1, 2006.

Sec. 9.009. AMENDMENTS TO REGISTRATION. (a) A foreign filing

entity must amend its registration to reflect:

(1) a change to its name;

(2) a change in the business or activity stated in its

application for registration; and

(3) if the foreign filing entity is a limited partnership:

(A) the admission of a new general partner;

(B) the withdrawal of a general partner; and

(C) a change in the name of the general partner stated in its

application for registration.

(a-1) A foreign filing entity may amend the entity's application

for registration to disclose a change that results from:

(1) a conversion from one type of foreign filing entity to

another type of foreign filing entity with the foreign filing

entity making the amendment succeeding to the registration of the

original foreign filing entity; or

(2) a merger into another foreign filing entity with the foreign

filing entity making the amendment succeeding to the registration

of the original foreign filing entity.

(b) A foreign filing entity may amend its application for

registration by filing an application for amendment of

registration in the manner required by Chapter 4.

(c) The application for amendment must be filed on or before the

91st day following the date of the change.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 28, eff. January 1, 2006.

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 10, eff. September 1, 2009.

Sec. 9.010. NAME CHANGE OF FOREIGN FILING ENTITY. If a foreign

filing entity authorized to transact business in this state

changes its name to a name that would cause the entity to be

denied an application for registration under this subchapter, the

entity's registration must be suspended. An entity the

registration of which has been suspended under this section may

transact business in this state only after the entity:

(1) changes its name to a name that is available to it under the

laws of this state; or

(2) otherwise complies with this chapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 29, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 45, eff. September 1, 2007.

Sec. 9.011. VOLUNTARY WITHDRAWAL OF REGISTRATION. (a) A

foreign filing entity or foreign limited liability partnership

registered in this state may withdraw the entity's or

partnership's registration at any time by filing a certificate of

withdrawal in the manner required by Chapter 4.

(b) A certificate of withdrawal must state:

(1) the name of the foreign filing entity or foreign limited

liability partnership as registered in this state;

(2) the type of foreign filing entity and the entity's or

partnership's jurisdiction of formation;

(3) the address of the principal office of the foreign filing

entity or foreign limited liability partnership;

(4) that the foreign filing entity or foreign limited liability

partnership no longer is transacting business in this state;

(5) that the foreign filing entity or foreign limited liability

partnership:

(A) revokes the authority of the entity's or partnership's

registered agent in this state to accept service of process; and

(B) consents that service of process in any action, suit, or

proceeding stating a cause of action arising in this state during

the time the foreign filing entity or foreign limited liability

partnership was authorized to transact business in this state may

be made on the foreign filing entity or foreign limited liability

partnership by serving the secretary of state;

(6) an address to which the secretary of state may mail a copy

of any process against the foreign filing entity or foreign

limited liability partnership served on the secretary of state;

and

(7) that any money due or accrued to the state has been paid or

that adequate provision has been made for the payment of that

money.

(c) A certificate from the comptroller stating that all taxes

administered by the comptroller under Title 2, Tax Code, have

been paid must be filed with the certificate of withdrawal in

accordance with Chapter 4 if the foreign filing entity is a

taxable entity under Chapter 171, Tax Code, other than a foreign

nonprofit corporation.

(d) If the existence or separate existence of a foreign filing

entity or foreign limited liability partnership registered in

this state terminates because of dissolution, termination,

merger, conversion, or other circumstances, a certificate by an

authorized governmental official of the entity's jurisdiction of

formation that evidences the termination shall be filed with the

secretary of state.

(e) The registration of the foreign filing entity in this state

terminates when a certificate of withdrawal under this section or

a certificate evidencing termination under Subsection (d) is

filed.

(f) If the address stated in a certificate of withdrawal under

Subsection (b)(6) changes, the foreign filing entity or foreign

limited liability partnership must promptly amend the certificate

of withdrawal to update the address.

(g) A certificate of withdrawal does not terminate the authority

of the secretary of state to accept service of process on the

foreign filing entity or foreign limited liability partnership

with respect to a cause of action arising out of business or

activity in this state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 30, eff. January 1, 2006.

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 11, eff. September 1, 2009.

Sec. 9.012. AUTOMATIC WITHDRAWAL ON CONVERSION TO DOMESTIC

FILING ENTITY. A foreign filing entity or foreign limited

liability partnership registered in this state that converts to a

domestic filing entity is considered to have withdrawn its

registration on the effective date of the conversion. This

section also applies to a conversion and continuance under

Section 10.1025.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 12, eff. September 1, 2009.

SUBCHAPTER B. FAILURE TO REGISTER

Sec. 9.051. TRANSACTING BUSINESS OR MAINTAINING COURT PROCEEDING

WITHOUT REGISTRATION. (a) On application by the attorney

general, a court may enjoin a foreign filing entity or the

entity's agent from transacting business in this state if:

(1) the entity is not registered in this state; or

(2) the entity's registration is obtained on the basis of a

false or misleading representation.

(b) A foreign filing entity or the entity's legal representative

may not maintain an action, suit, or proceeding in a court of

this state, brought either directly by the entity or in the form

of a derivative action in the entity's name, on a cause of action

that arises out of the transaction of business in this state

unless the foreign filing entity is registered in accordance with

this chapter. This subsection does not affect the rights of an

assignee of the foreign filing entity as:

(1) the holder in due course of a negotiable instrument; or

(2) the bona fide purchaser for value of a warehouse receipt,

security, or other instrument made negotiable by law.

(c) The failure of a foreign filing entity to register does not:

(1) affect the validity of any contract or act of the foreign

filing entity;

(2) prevent the entity from defending an action, suit, or

proceeding in a court in this state; or

(3) except as provided by Subsection (d), cause any owner,

member, or managerial official of the foreign filing entity to

become liable for the debts, obligations, or liabilities of the

foreign filing entity.

(d) Subsection (c)(3) does not apply to a general partner of a

foreign limited partnership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 9.052. CIVIL PENALTY. (a) A foreign filing entity that

transacts business in this state and is not registered under this

chapter is liable to this state for a civil penalty in an amount

equal to all:

(1) fees and taxes that would have been imposed by law on the

entity had the entity registered when first required and filed

all reports required by law; and

(2) penalties and interest imposed by law for failure to pay

those fees and taxes.

(b) The attorney general may bring suit to recover amounts due

to this state under this section.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 9.053. VENUE. In addition to any other venue authorized by

law, a suit under Section 9.051 or 9.052 may be brought in Travis

County.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 9.054. LATE FILING FEE. (a) The secretary of state may

collect from a foreign filing entity a late filing fee if the

entity has transacted business in this state for more than 90

days without registering under this chapter. The secretary may

condition the effectiveness of a registration after the 90-day

period on the payment of the late filing fee.

(b) The amount of the late filing fee is an amount equal to the

product of the amount of the registration fee for the foreign

filing entity multiplied by the number of calendar years that the

entity transacted business in this state without being

registered. For purposes of computing the fee, a partial calendar

year is counted as a full calendar year.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 46, eff. September 1, 2007.

Sec. 9.055. REQUIREMENTS OF OTHER LAW. This chapter does not

excuse a foreign entity from complying with duties imposed under

other law, including other chapters of this code, relating to

filing or registration requirements.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER C. REVOCATION OF REGISTRATION BY SECRETARY OF STATE

Sec. 9.101. REVOCATION OF REGISTRATION BY SECRETARY OF STATE.

(a) If it appears to the secretary of state that, with respect

to a foreign filing entity, a circumstance described by

Subsection (b) exists, the secretary of state may notify the

entity of the circumstance by mail or certified mail addressed to

the foreign filing entity at the entity's registered office or

principal place of business as shown on the records of the

secretary of state.

(b) The secretary of state may revoke a foreign filing entity's

registration if the secretary of state finds that:

(1) the entity has failed to, and, before the 91st day after the

date notice was mailed, has not corrected the entity's failure

to:

(A) file a report within the period required by law or pay a fee

or penalty prescribed by law when due and payable;

(B) maintain a registered agent or registered office in this

state as required by law; or

(C) amend its registration when required by law; or

(2) the entity has failed to, and, before the 16th day after the

date notice was mailed, has not corrected the entity's failure to

pay a fee required in connection with the application for

registration, or payment of the fee was dishonored when presented

by the state for payment.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 47, eff. September 1, 2007.

Sec. 9.102. CERTIFICATE OF REVOCATION. (a) If revocation of a

registration is required, the secretary of state shall:

(1) file a certificate of revocation; and

(2) deliver a certificate of revocation by regular or certified

mail to the foreign filing entity at its registered office or

principal place of business.

(b) The certificate of revocation must state:

(1) that the foreign filing entity's registration has been

revoked; and

(2) the date and cause of the revocation.

(c) Except as otherwise provided by this chapter, the revocation

of a foreign filing entity's registration under this subchapter

takes effect on the date the certificate of revocation is filed.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 9.103. REINSTATEMENT BY SECRETARY OF STATE AFTER

REVOCATION. (a) The secretary of state shall reinstate the

registration of an entity that has been revoked under this

subchapter if the entity files an application for reinstatement

in accordance with Section 9.104, accompanied by each amendment

to the entity's registration that is required by intervening

events, including circumstances requiring an amendment to the

name of the entity or the name under which the entity is

registered to transact business in this state as described in

Section 9.105, and:

(1) the entity has corrected the circumstances that led to the

revocation and any other circumstances that may exist of the

types described by Section 9.101(b), including the payment of

fees, interest, or penalties; or

(2) the secretary of state finds that the circumstances that led

to the revocation did not exist at the time of revocation.

(b) If a foreign filing entity's registration is reinstated

before the third anniversary of the revocation, the entity is

considered to have been registered or in existence at all times

during the period of revocation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 9.104. PROCEDURES FOR REINSTATEMENT. (a) A foreign filing

entity, to have its registration reinstated, must complete the

requirements of this section not later than the third anniversary

of the date the revocation of the entity's registration took

effect.

(b) The foreign filing entity shall file a certificate of

reinstatement in accordance with Chapter 4.

(c) The certificate of reinstatement must contain:

(1) the name of the foreign filing entity;

(2) the filing number assigned by the filing officer to the

entity;

(3) the effective date of the revocation of the entity's

registration; and

(4) the name of the entity's registered agent and the address of

the entity's registered office.

(d) A tax clearance letter from the comptroller stating that the

foreign filing entity has satisfied all franchise tax liabilities

and its registration may be reinstated must be filed with the

certificate of reinstatement if the foreign filing entity is a

taxable entity under Chapter 171, Tax Code, other than a foreign

nonprofit corporation.

(e) The registration of a foreign filing entity may not be

reinstated under this section if the termination occurred as a

result of:

(1) an order of a court; or

(2) forfeiture under the Tax Code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 13, eff. September 1, 2009.

Sec. 9.105. USE OF NAME SIMILAR TO PREVIOUSLY REGISTERED NAME.

If the secretary of state determines that a foreign filing

entity's name or the name under which it is registered to

transact business in this state is the same as, deceptively

similar to, or similar to a name of a filing entity or foreign

filing entity as provided by or reserved or registered under this

code, the secretary of state may not accept for filing the

certificate of reinstatement unless the foreign filing entity

amends its registration to change its name or obtains consent for

the use of the similar name.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 9.106. REINSTATEMENT OF REGISTRATION FOLLOWING TAX

FORFEITURE. A foreign filing entity whose registration has been

revoked under the provisions of the Tax Code must follow the

procedures in the Tax Code to reinstate its registration.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER D. JUDICIAL REVOCATION OF REGISTRATION

Sec. 9.151. REVOCATION OF REGISTRATION BY COURT ACTION. (a) A

court may revoke the registration of a foreign filing entity if,

as a result of an action brought under Section 9.153, the court

finds that one or more of the following problems exist:

(1) the entity did not comply with a condition precedent to the

issuance of the entity's registration or an amendment to the

registration;

(2) the entity's registration or any amendment to the entity's

registration was fraudulently filed;

(3) a misrepresentation of a material matter was made in an

application, report, affidavit, or other document the entity

submitted under this code;

(4) the entity has continued to transact business beyond the

scope of the purpose or purposes expressed in the entity's

registration; or

(5) public interest requires revocation because:

(A) the entity has been convicted of a felony or a high

managerial agent of the entity has been convicted of a felony

committed in the conduct of the entity's affairs;

(B) the entity or the high managerial agent has engaged in a

persistent course of felonious conduct; and

(C) revocation is necessary to prevent future felonious conduct

of the same character.

(b) Sections 9.152-9.157 do not apply to Subsection (a)(5).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 9.152. NOTIFICATION OF CAUSE BY SECRETARY OF STATE. (a)

The secretary of state shall provide to the attorney general:

(1) the name of a foreign filing entity that has given cause

under Section 9.151 for revocation of its registration; and

(2) the facts relating to the cause for revocation.

(b) When notice is provided under Subsection (a), the secretary

of state shall send written notice of the circumstances to the

foreign filing entity at its registered office in this state. The

notice must state that the secretary of state has given notice

under Subsection (a) and the grounds for the notification. The

secretary of state must record the date a notice required by this

subsection is sent.

(c) A court shall accept a certificate issued by the secretary

of state as to the facts relating to the cause for judicial

revocation of a foreign filing entity's registration and the

sending of a notice under Subsection (b) as prima facie evidence

of the facts stated in the certificate and the sending of the

notice.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 9.153. FILING OF ACTION BY ATTORNEY GENERAL. The attorney

general shall file an action against a foreign filing entity in

the name of the state seeking the revocation of the entity's

registration if:

(1) the entity has not cured the problems for which revocation

is sought before the 31st day after the date the notice under

Section 9.152(b) is mailed; and

(2) the attorney general determines that cause exists for

judicial revocation of the entity's registration under Section

9.151.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 9.154. CURE BEFORE FINAL JUDGMENT. An action filed by the

attorney general under Section 9.153 shall be abated if, before a

district court renders judgment on the action, the foreign filing

entity:

(1) cures the problems for which revocation is sought; and

(2) pays the costs of the action.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 9.155. JUDGMENT REQUIRING REVOCATION. If a district court

finds in an action brought under this subchapter that proper

grounds exist under Section 9.151(a) for revocation of the

foreign filing entity's registration, the court shall:

(1) make findings to that effect; and

(2) subject to Section 9.156, enter a judgment not earlier than

the fifth day after the date the court makes its findings.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 9.156. STAY OF JUDGMENT. (a) If, in an action brought

under this subchapter, a foreign filing entity has proved by a

preponderance of the evidence and obtained a finding that the

problems for which the foreign filing entity has been found

guilty were not wilful or the result of a failure to take

reasonable precautions, the entity may make a sworn application

to the court for a stay of entry of the judgment to allow the

foreign filing entity a reasonable opportunity to cure the

problems for which it has been found guilty. An application made

under this subsection must be made not later than the fifth day

after the date the court makes its findings under Section 9.155.

(b) After a foreign filing entity has made an application under

Subsection (a), a court shall stay the entry of the judgment if

the court is reasonably satisfied after considering the

application and evidence offered for or against the application

that the foreign filing entity:

(1) is able and intends in good faith to cure the problems for

which it has been found guilty; and

(2) has not applied for the stay without just cause.

(c) A court shall stay an entry of judgment under Subsection (b)

for the period the court determines is reasonably necessary to

afford the foreign filing entity the opportunity to cure its

problems if the entity acts with reasonable diligence. The court

may not stay the entry of the judgment for longer than 60 days

after the date the court's findings are made.

(d) The court shall dismiss an action against a foreign filing

entity that, during the period the action is stayed by the court

under this section, cures the problems for which revocation is

sought and pays all costs accrued in the action.

(e) If a court finds that a foreign filing entity has not cured

the problems for which revocation is sought within the period

prescribed by Subsection (c), the court shall enter final

judgment requiring revocation of the foreign filing entity's

registration.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 9.157. OPPORTUNITY FOR CURE AFTER AFFIRMATION OF FINDINGS

BY APPEALS COURT. (a) An appellate court that affirms a trial

court's findings against a foreign filing entity under this

subchapter shall remand the case to the trial court with

instructions to grant the foreign filing entity an opportunity to

cure the problems for which the entity has been found guilty if:

(1) the foreign filing entity did not make an application to the

trial court for stay of the entry of the judgment;

(2) the appellate court is satisfied that the appeal was taken

in good faith and not for purpose of delay or with no sufficient

cause;

(3) the appellate court finds that the problems for which the

foreign filing entity has been found guilty are capable of being

cured; and

(4) the foreign filing entity has prayed for the opportunity to

cure its problems in the appeal.

(b) The appellate court shall determine the period, which may

not be longer than 60 days after the date the case is remanded to

the trial court, to be afforded to a foreign filing entity to

enable the foreign filing entity to cure its problems under

Subsection (a).

(c) The trial court to which an action against a foreign filing

entity has been remanded under this section shall dismiss the

action if, during the period prescribed by the appellate court

for that conduct, the foreign filing entity cures the problems

for which revocation is sought and pays all costs accrued in the

action.

(d) If a foreign filing entity has not cured the problems for

which revocation is sought within the period prescribed by the

appellate court under Subsection (b), the judgment requiring

revocation shall become final.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 9.158. JURISDICTION AND VENUE. (a) The attorney general

shall bring an action for the revocation of the registration of a

foreign filing entity under this subchapter in:

(1) a district court of the county in which the registered

office or principal place of business of the filing entity in

this state is located; or

(2) a district court of Travis County.

(b) A district court described by Subsection (a) has

jurisdiction of the action for revocation of the registration of

the foreign filing entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 9.159. PROCESS IN STATE ACTION. Citation in an action for

the involuntary revocation of a foreign filing entity's

registration under this subchapter shall be issued and served as

provided by law.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 9.160. PUBLICATION OF NOTICE. (a) If process in an action

under this subchapter is returned not found, the attorney general

shall publish notice in a newspaper in the county in which the

registered office of the foreign filing entity in this state is

located. The notice must contain:

(1) a statement of the pendency of the action;

(2) the title of the court;

(3) the title of the action; and

(4) the earliest date on which default judgment may be entered

by the court.

(b) Notice under this section must be published at least once a

week for two consecutive weeks beginning at any time after the

citation has been returned.

(c) The attorney general may include in one published notice the

name of each foreign filing entity against which an action for

involuntary revocation is pending in the same court.

(d) Not later than the 10th day after the date notice under this

section is first published, the attorney general shall send a

copy of the notice to the appropriate foreign filing entity at

the foreign filing entity's registered office in this state. A

certificate from the attorney general regarding the sending of

the notice is prima facie evidence that notice was sent under

this section.

(e) Unless a foreign filing entity has been served with

citation, a default judgment may not be taken against the entity

before the 31st day after the date the notice is first published.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 9.161. FILING OF DECREE OF REVOCATION AGAINST FOREIGN

FILING ENTITY. (a) The clerk of a court that enters a decree

revoking the registration of a foreign filing entity shall file a

certified copy of the decree in accordance with Chapter 4.

(b) A fee may not be charged for the filing of a decree under

this section.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 9.162. APPLICABILITY OF SUBCHAPTER TO FOREIGN LIMITED

LIABILITY PARTNERSHIPS. This subchapter applies to a partnership

registered as a foreign limited liability partnership to the same

extent as it applies to a foreign filing entity.

Added by Acts 2005, 79th Leg., Ch.

64, Sec. 31, eff. January 1, 2006.

SUBCHAPTER E. BUSINESS, RIGHTS, AND OBLIGATIONS

Sec. 9.201. BUSINESS OF FOREIGN ENTITY. (a) Except as provided

by Subsection (b), a foreign entity may not conduct in this state

a business or activity that is not permitted by this code to be

transacted by the domestic entity to which it most closely

corresponds, unless other law of this state authorizes the entity

to conduct the business or activity.

(b) A foreign business trust may engage in a business or

activity permitted by this code to be transacted by a limited

liability company.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 48, eff. September 1, 2007.

Sec. 9.202. RIGHTS AND PRIVILEGES. A foreign nonfiling entity

or a foreign filing entity registered under this chapter enjoys

the same but no greater rights and privileges as the domestic

entity to which it most closely corresponds.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 9.203. OBLIGATIONS AND LIABILITIES. Subject to this code

and other laws of this state and except as provided by Subchapter

C, Chapter 1, in any matter that affects the transaction of

intrastate business in this state, a foreign entity and each

member, owner, or managerial official of the entity is subject to

the same duties, restrictions, penalties, and liabilities imposed

on a domestic entity to which it most closely corresponds or on a

member, owner, or managerial official of that domestic entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 9.204. RIGHT OF FOREIGN ENTITY TO PARTICIPATE IN BUSINESS

OF CERTAIN DOMESTIC ENTITIES. A vote cast or consent provided by

a foreign entity with respect to its ownership or membership

interest in a domestic entity of which the foreign entity is a

lawful owner or member, and the foreign entity's participation in

the management and control of the business and affairs of the

domestic entity to the extent of the participation of other

owners or members, are not invalidated if the foreign entity does

not register to transact business in this state in accordance

with this chapter, subject to all law governing a domestic

entity, including the antitrust law of this state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 32, eff. January 1, 2006.

SUBCHAPTER F. DETERMINATION OF TRANSACTING BUSINESS IN THIS STATE

Sec. 9.251. ACTIVITIES NOT CONSTITUTING TRANSACTING BUSINESS IN

THIS STATE. For purposes of this chapter, activities that do not

constitute transaction of business in this state include:

(1) maintaining or defending an action or suit or an

administrative or arbitration proceeding, or effecting the

settlement of:

(A) such an action, suit, or proceeding; or

(B) a claim or dispute to which the entity is a party;

(2) holding a meeting of the entity's managerial officials,

owners, or members or carrying on another activity concerning the

entity's internal affairs;

(3) maintaining a bank account;

(4) maintaining an office or agency for:

(A) transferring, exchanging, or registering securities the

entity issues; or

(B) appointing or maintaining a trustee or depositary related to

the entity's securities;

(5) voting the interest of an entity the foreign entity has

acquired;

(6) effecting a sale through an independent contractor;

(7) creating, as borrower or lender, or acquiring indebtedness

or a mortgage or other security interest in real or personal

property;

(8) securing or collecting a debt due the entity or enforcing a

right in property that secures a debt due the entity;

(9) transacting business in interstate commerce;

(10) conducting an isolated transaction that:

(A) is completed within a period of 30 days; and

(B) is not in the course of a number of repeated, similar

transactions;

(11) in a case that does not involve an activity that would

constitute the transaction of business in this state if the

activity were one of a foreign entity acting in its own right:

(A) exercising a power of executor or administrator of the

estate of a nonresident decedent under ancillary letters issued

by a court of this state; or

(B) exercising a power of a trustee under the will of a

nonresident decedent, or under a trust created by one or more

nonresidents of this state, or by one or more foreign entities;

(12) regarding a debt secured by a mortgage or lien on real or

personal property in this state:

(A) acquiring the debt in a transaction outside this state or in

interstate commerce;

(B) collecting or adjusting a principal or interest payment on

the debt;

(C) enforcing or adjusting a right or property securing the

debt;

(D) taking an action necessary to preserve and protect the

interest of the mortgagee in the security; or

(E) engaging in any combination of transactions described by

this subdivision;

(13) investing in or acquiring, in a transaction outside of this

state, a royalty or other nonoperating mineral interest;

(14) executing a division order, contract of sale, or other

instrument incidental to ownership of a nonoperating mineral

interest; or

(15) owning, without more, real or personal property in this

state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 14, eff. September 1, 2009.

Sec. 9.252. OTHER ACTIVITIES. The list provided by Section

9.251 is not exclusive of activities that do not constitute

transacting business in this state for the purposes of this code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER G. MISCELLANEOUS PROVISIONS

Sec. 9.301. APPLICABILITY OF CODE TO CERTAIN FOREIGN ENTITIES.

(a) Except as provided by a statute described by this

subsection, the provisions of this code governing a foreign

entity apply to a foreign entity registered or granted authority

to transact business in this state under:

(1) a special statute that does not contain a provision

regarding a matter provided for by this code with respect to a

foreign entity; or

(2) another statute that specifically provides that the general

law for the granting of a registration or certificate of

authority to the foreign entity to transact business in this

state supplements the special statute.

(b) Except as provided by a special statute described by

Subsection (a), a document required to be filed with the

secretary of state under the special statute must be signed and

filed in accordance with Chapter 4.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.



CHAPTER 10. MERGERS, INTEREST EXCHANGES, CONVERSIONS, AND SALES OF ASSETS

BUSINESS ORGANIZATIONS CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 10. MERGERS, INTEREST EXCHANGES, CONVERSIONS, AND SALES

OF ASSETS

SUBCHAPTER A. MERGERS

Sec. 10.001. ADOPTION OF PLAN OF MERGER. (a) A domestic entity

may effect a merger by complying with the applicable provisions

of this code. A merger must be set forth in a plan of merger.

(b) To effect a merger, each domestic entity that is a party to

the merger must act on and approve the plan of merger in the

manner prescribed by this code for the approval of mergers by the

domestic entity.

(c) A domestic entity subject to dissenters' rights must provide

the notice required by Section 10.355.

(d) If one or more non-code organizations is a party to the

merger or is to be created by the plan of merger:

(1) to effect the merger each non-code organization must take

all action required by this code and its governing documents;

(2) the merger must be permitted by:

(A) the law of the state or country under whose law each

non-code organization is incorporated or organized; or

(B) the governing documents of each non-code organization if the

documents are not inconsistent with the law under which the

non-code organization is incorporated or organized; and

(3) in effecting the merger each non-code organization that is a

party to the merger must comply with:

(A) the applicable laws under which it is incorporated or

organized; and

(B) the governing documents of the non-code organization.

(e) A domestic entity may not merge under this subchapter if an

owner or member of that entity that is a party to the merger

will, as a result of the merger, become personally liable,

without that owner's or member's consent, for a liability or

other obligation of any other person.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.002. PLAN OF MERGER: REQUIRED PROVISIONS. (a) A plan

of merger must include:

(1) the name of each organization that is a party to the merger;

(2) the name of each organization that will survive the merger;

(3) the name of each new organization that is to be created by

the plan of merger;

(4) a description of the organizational form of each

organization that is a party to the merger or that is to be

created by the plan of merger and its jurisdiction of formation;

(5) the manner and basis of converting any of the ownership or

membership interests of each organization that is a party to the

merger into:

(A) ownership interests, membership interests, obligations,

rights to purchase securities, or other securities of one or more

of the surviving or new organizations;

(B) cash;

(C) other property, including ownership interests, membership

interests, obligations, rights to purchase securities, or other

securities of any other person or entity; or

(D) any combination of the items described by Paragraphs

(A)-(C);

(6) the certificate of formation of each new domestic filing

entity to be created by the plan of merger;

(7) the governing documents of each new domestic nonfiling

entity to be created by the plan of merger; and

(8) the governing documents of each non-code organization that:

(A) is to survive the merger or to be created by the plan of

merger; and

(B) is an entity that is not:

(i) organized under the laws of any state or the United States;

or

(ii) required to file its certificate of formation or similar

document under which the entity is organized with the appropriate

governmental authority.

(b) An item required by Subsections (a)(6)-(8) may be included

in the plan of merger by an attachment or exhibit to the plan.

(c) If the plan of merger provides for a manner and basis of

converting an ownership or membership interest that may be

converted in a manner or basis different than any other ownership

or membership interest of the same class or series of the

ownership or membership interest, the manner and basis of

conversion must be included in the plan of merger in the same

manner as provided by Subsection (a)(5).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.003. CONTENTS OF PLAN OF MERGER: MORE THAN ONE

SUCCESSOR. If more than one organization is to survive or to be

created by the plan of merger, the plan of merger must include:

(1) the manner and basis of allocating and vesting the property

of each organization that is a party to the merger among one or

more of the surviving or new organizations;

(2) the name of each surviving or new organization that is

primarily obligated for the payment of the fair value of an

ownership or membership interest of an owner or member of a

domestic entity subject to dissenters' rights that is a party to

the merger and who complies with the requirements for dissent and

appraisal under this code applicable to the domestic entity; and

(3) the manner and basis of allocating each liability and

obligation of each organization that is a party to the merger, or

adequate provisions for the payment and discharge of each

liability and obligation, among one or more of the surviving or

new organizations.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.004. PLAN OF MERGER: PERMISSIVE PROVISIONS. A plan of

merger may include:

(1) amendments to the governing documents of any surviving

organization;

(2) provisions relating to an interest exchange, including a

plan of exchange; and

(3) any other provisions relating to the merger that are not

required by this chapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.005. CREATION OF HOLDING COMPANY BY MERGER. (a) In

this section:

(1) "Direct or indirect wholly owned subsidiary" means, with

respect to a domestic entity, another domestic entity, all of the

outstanding voting ownership or membership interests of which are

owned by the domestic entity or by one or more other domestic

entities or non-code organizations, all of the outstanding voting

ownership or membership interests of which are owned by the

domestic entity or one or more other wholly owned domestic

entities or non-code organizations.

(2) "Holding company" means a domestic entity that, from its

organization until a merger takes effect, was at all times a

direct or indirect wholly owned subsidiary of the merging

domestic entity and the ownership or membership interests of

which are issued to the members or owners of the merging domestic

entity in the merger.

(3) "Merging domestic entity" means the original domestic entity

that is a party to a merger that is intended to create a holding

company structure under a plan of merger that satisfies the

requirements of this section and whose members or owners are not

required to approve the plan of merger under Subsection (b).

(4) "Surviving entity subsidiary" means the surviving entity in

a merger of a merging domestic entity and a direct or indirect

wholly owned subsidiary of the merging domestic entity, which

immediately following the merger is a direct or indirect wholly

owned subsidiary of the holding company.

(b) A domestic entity may, without owner or member approval and

pursuant to a plan of merger, restructure the ownership or

membership structure of that entity to create a holding company

structure under this chapter and the provisions of this code

under which the entity was formed. The approval of the owners or

members of a merging domestic entity that is a party to a merger

under a plan of merger that creates a holding company is not

required if:

(1) the holding company is a domestic entity of the same

organizational form as the merging domestic entity;

(2) approval is not otherwise required by the governing

documents of the merging domestic entity;

(3) the merging domestic entity merges with a direct or indirect

wholly owned subsidiary;

(4) after the merger the merging domestic entity or its

successor is a direct or indirect wholly owned subsidiary of a

holding company;

(5) the merging domestic entity and the direct or indirect

wholly owned subsidiary are the only parties to the merger;

(6) each ownership or membership interest of the merging

domestic entity that is outstanding preceding the merger is

converted in the merger into an ownership or membership interest

of the holding company having the same designations, preferences,

limitations, and relative rights and corresponding obligations in

respect of the ownership or membership interest as the ownership

or membership interest held by the owner or member in the merging

domestic entity;

(7) except as provided by Subsection (c), the governing

documents of the holding company immediately following the merger

contain provisions substantively identical to the governing

documents of the merging domestic entity immediately preceding

the merger;

(8) except as provided by Subsections (c) and (d), the governing

documents of the surviving entity subsidiary immediately

following the merger contain provisions substantively identical

to the governing documents of the merging domestic entity

immediately preceding the merger;

(9) the governing persons of the merging domestic entity become

or remain the governing persons of the holding company when the

merger takes effect;

(10) the owners or members of the merging domestic entity will

not recognize gain or loss for United States federal income tax

purposes, the United States federal tax classification of the

holding company will be the same as that of the merging domestic

entity, and the merger will not result in the loss of any tax

benefit or attribute of the merging domestic entity, each as

determined by the governing authority of the merging domestic

entity; and

(11) the governing authority of the merging domestic entity

adopts a resolution approving the plan of merger.

(c) Subsections (b)(7) and (8) do not require identical

provisions regarding the organizer or organizers, the entity

name, the registered office and agent, the initial governing

persons, and the initial subscribers of ownership or membership

interests and provisions contained in any amendment to the

governing documents as were necessary to effect a change,

exchange, reclassification, or cancellation of ownership or

membership interests, if the change, exchange, reclassification,

or cancellation was in effect preceding the merger.

(d) Notwithstanding Subsection (b)(8):

(1) the governing documents of the surviving entity subsidiary

must require that an act or transaction by or involving the

surviving entity subsidiary, other than the election or removal

of the governing persons of the surviving entity subsidiary, that

requires for its approval under this code or the governing

documents of the surviving entity subsidiary the approval of the

owners or members of the surviving entity subsidiary must, by

specific reference to this section, require the approval of the

owners or members of the holding company, or any successor by

merger, by the same vote as is required by this code and the

governing documents of the surviving entity subsidiary;

(2) if the surviving entity subsidiary is not of the same

organizational form as the merging domestic entity, the governing

documents of the surviving entity subsidiary may differ from the

governing documents of the merging domestic entity to the minimum

extent necessary to make a change that takes into account the

differences between the types of entities, including a change in

reference to the types of owners, members, ownership interests,

membership interests, governing persons, or governing authority,

each as determined by the governing authority of the merging

domestic entity;

(3) if the surviving entity subsidiary is not of the same

organizational form as the merging domestic entity, the governing

documents of the surviving entity subsidiary must require that:

(A) the surviving entity subsidiary obtain the approval of the

owners or members of the holding company for any act or

transaction by or involving the surviving entity subsidiary,

other than the election or removal of the governing persons of

the surviving entity subsidiary, that would require the approval

of the owners or members of the surviving entity subsidiary if

the surviving entity subsidiary were of the same organizational

form as the merging domestic entity;

(B) any amendment to the governing documents of the surviving

entity subsidiary that would, if adopted by an entity of the same

organizational form as the merging domestic entity, be required

to be included in the certificate of formation of the entity also

require, by specific reference to this section, the approval of

the owners or members of the holding company, or any successor by

merger, by the same vote as is required by this code or by the

governing documents of the surviving entity subsidiary; and

(C) the business affairs of the surviving entity subsidiary be

managed by or under the direction of governing persons who are:

(i) subject to the same fiduciary duties applicable to the

governing persons of an entity of the same organizational form as

the merging domestic entity subject to this code; and

(ii) liable for the breach of any duties to the same extent as

governing persons of that form of entity;

(4) the governing documents of the surviving entity subsidiary

may change the classes and series of ownership or membership

interests and the number of ownership or membership interests

that the surviving entity subsidiary is authorized to issue; and

(5) this subsection or a provision of a surviving entity

subsidiary's governing documents required by this subsection may

not be construed as requiring the approval of the owners or

members of the holding company to elect or remove governing

persons of the surviving entity subsidiary.

(e) To the extent the provisions contained in Section 21.606

apply to a merging domestic entity and its owners or members when

a merger takes effect under this section, those provisions

continue to apply to the holding company and its owners or

members immediately after the merger takes effect as though the

holding company were the merging domestic entity. All ownership

or membership interests of the holding company acquired in the

merger, for purposes of Section 21.606, are considered to have

been acquired at the time the ownership or membership interest of

the merging domestic entity converted in the merger was acquired.

Any owner or member who, preceding the merger, was not an

affiliated owner or member as described by Section 21.606 does

not solely by reason of the merger become an affiliated owner or

member of the holding company.

(f) If the name of a holding company immediately following the

effectiveness of a merger under this section is the same as the

name of the merging domestic entity preceding the merger, the

ownership or membership interests of the holding company into

which the ownership or membership interests of the merging

domestic entity are converted pursuant to the merger will be

represented by the certificates, if any, that previously

represented the ownership or membership interests in the merging

domestic entity.

(g) This section shall not apply to a merger of a partnership

with or into a domestic entity without the approval of the owners

or members of the partnership and domestic entity as provided by

this code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 33, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 49, eff. September 1, 2007.

Sec. 10.006. SHORT FORM MERGER. (a) A parent organization that

owns at least 90 percent of the outstanding ownership or

membership interests of each class and series of each of one or

more subsidiary organizations may merge with one or more of the

subsidiary organizations as provided by this section if:

(1) at least one of the parties to the merger is a domestic

entity and each other party is a domestic entity or another

non-code organization organized under the laws of a jurisdiction

that permits a merger of the type authorized by this chapter; and

(2) the resulting organization or organizations are the parent

organization, one or more existing subsidiary organizations, or

one or more new organizations.

(b) No action by any subsidiary organization that is a domestic

entity is required to approve the merger.

(c) If the parent organization will not survive the merger, a

plan of merger must be adopted by action of the parent

organization in the same manner as a plan of merger not governed

by this section or Section 10.005.

(d) If the parent organization will survive the merger, the

merger is required to be approved only by a resolution adopted by

the governing authority of the parent organization.

(e) Sections 10.001(c)-(e), 10.002(c), 10.003, and 10.007-10.010

apply to a merger approved under Subsection (d), except that the

resolution approving the merger should be considered the plan of

merger for purposes of those sections.

(f) The resolution approving the merger under Subsection (d)

must describe:

(1) the basic terms of the merger;

(2) the organizations that are party to the merger; and

(3) the organizations that survive the merger.

(g) If the parent organization does not own all of the

outstanding ownership or membership interests of each class or

series of ownership or membership interests of each subsidiary

organization that is a party to the merger, the resolution of the

parent organization required by Subsection (d) must describe the

terms of the merger, including the cash or other property,

including ownership or membership interests, obligations, rights

to purchase securities, or other securities of any person or

organization or any combination of the ownership or membership

interests, obligations, rights, or other securities, to be used,

paid, or delivered by the parent organization on surrender of

each ownership or membership interest of the subsidiary

organizations not owned by the parent organization.

(h) An entity is not disqualified from effecting a merger under

any other provision of this chapter because it qualifies for a

merger under this section.

(i) This section shall not apply if a subsidiary organization

that is a party to the merger is:

(1) a partnership; or

(2) a domestic entity that has in its governing documents the

provision required by Section 10.005(d)(1) and of which there are

outstanding ownership or membership interests that would be

entitled to vote on the merger absent this section.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 34, eff. January 1, 2006.

Sec. 10.007. EFFECTIVENESS OF MERGER. Except as otherwise

provided by Subchapter B, Chapter 4, a merger takes effect at the

time provided by the plan of merger, except that a merger that

requires a filing under Subchapter D takes effect on the

acceptance of the filing of the certificate of merger by the

secretary of state or county clerk, as appropriate.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.008. EFFECT OF MERGER. (a) When a merger takes effect:

(1) the separate existence of each domestic entity that is a

party to the merger, other than a surviving or new domestic

entity, ceases;

(2) all rights, title, and interests to all real estate and

other property owned by each organization that is a party to the

merger is allocated to and vested, subject to any existing liens

or other encumbrances on the property, in one or more of the

surviving or new organizations as provided in the plan of merger

without:

(A) reversion or impairment;

(B) any further act or deed; or

(C) any transfer or assignment having occurred;

(3) all liabilities and obligations of each organization that is

a party to the merger are allocated to one or more of the

surviving or new organizations in the manner provided by the plan

of merger;

(4) each surviving or new domestic organization to which a

liability or obligation is allocated under the plan of merger is

the primary obligor for the liability or obligation, and, except

as otherwise provided by the plan of merger or by law or

contract, no other party to the merger, other than a surviving

domestic entity or non-code organization liable or otherwise

obligated at the time of the merger, and no other new domestic

entity or non-code organization created under the plan of merger

is liable for the debt or other obligation;

(5) any proceeding pending by or against any domestic entity or

by or against any non-code organization that is a party to the

merger may be continued as if the merger did not occur, or the

surviving or new domestic entity or entities or the surviving or

new non-code organization or non-code organizations to which the

liability, obligation, asset, or right associated with that

proceeding is allocated to and vested in under the plan of merger

may be substituted in the proceeding;

(6) the governing documents of each surviving domestic entity

are amended to the extent provided by the plan of merger;

(7) each new filing entity whose certificate of formation is

included in the plan of merger under this chapter, on meeting any

additional requirements, if any, of this code for its formation,

is formed as a domestic entity under this code as provided by the

plan of merger;

(8) the ownership or membership interests of each organization

that is a party to the merger and that are to be converted or

exchanged, in whole or part, into ownership or membership

interests, obligations, rights to purchase securities, or other

securities of one or more of the surviving or new organizations,

into cash or other property, including ownership or membership

interests, obligations, rights to purchase securities, or other

securities of any organization, or into any combination of these

are converted and exchanged and the former owners or members who

held ownership or membership interests of each domestic entity

that is a party to the merger are entitled only to the rights

provided by the plan of merger or, if applicable, any rights to

receive the fair value for the ownership interests provided under

Subchapter H; and

(9) notwithstanding Subdivision (4), the surviving or new

organization named in the plan of merger as primarily obligated

to pay the fair value of an ownership or membership interest

under Section 10.003(2) is the primary obligor for that payment

and all other surviving or new organizations are secondarily

liable for that payment.

(b) If the plan of merger does not provide for the allocation

and vesting of the right, title, and interest in any particular

real estate or other property or for the allocation of any

liability or obligation of any party to the merger, the

unallocated property is owned in undivided interest by, or the

liability or obligation is the joint and several liability and

obligation of, each of the surviving and new organizations, pro

rata to the total number of surviving and new organizations

resulting from the merger.

(c) If a surviving organization in a merger is not a domestic

entity, the surviving organization is considered to have:

(1) appointed the secretary of state in this state as the

organization's agent for service of process in a proceeding to

enforce any obligation of a domestic entity that is a party to

the merger; and

(2) agreed to promptly pay to the dissenting owners or members

of each domestic entity that is a party to the merger who have

the right of dissent and appraisal under this code the amount, if

any, to which they are entitled under this code.

(d) If the surviving organization in a merger is not a domestic

entity, the organization shall register to transact business in

this state if the entity is required to register for that purpose

by another provision of this code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 35, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 50, eff. September 1, 2007.

Sec. 10.009. SPECIAL PROVISIONS APPLYING TO PARTNERSHIP MERGERS.

(a) A partner of a domestic partnership that is a party to a

merger does not become liable as a result of the merger for the

liability or obligation of another person that is a party to the

merger unless the partner consents to becoming personally liable

by action taken in connection with the specific plan of merger

approved by the partner.

(b) A partner of a domestic partnership that is a party to a

merger who remains in or enters a partnership is treated as an

incoming partner in the partnership when the merger takes effect

for purposes of determining the partner's liability for a debt or

obligation of the partnership or partnerships that are parties to

the merger or to be created in the merger and in which the

partner was not a partner.

(c) If a partnership merges with an organization and, because of

the merger, no longer exists, a former partner who becomes an

owner or member of the surviving organization may, until the

first anniversary of the effective date of the merger, bind the

surviving organization to a transaction for which the owner or

member no longer has authority to bind the organization if the

transaction is one in which the actions by the owner or member as

a partner would have bound the partnership before the effective

date of the merger, and the other party to the transaction:

(1) does not have actual or constructive notice of the merger;

(2) had done business with the terminated partnership within one

year preceding the effective date of the merger; and

(3) reasonably believes that the partner who was previously an

owner or member of the partnership that was merged into the

surviving organization and is now an owner or member of the

surviving organization has the authority to bind the surviving

organization to the transaction at the time of the transaction.

(d) If a partnership is formed under a plan of merger, the

existence of the partnership as a partnership begins when the

merger takes effect, and the persons to be partners become

partners at that time.

(e) A partner in a domestic partnership that is a party to the

merger but does not survive shall be treated as a partner who

withdrew from the nonsurviving domestic partnership as of the

effective date of the merger.

(f) The partnership agreement of each domestic partnership that

is a party to the merger must contain provisions that authorize

the merger provided for in the plan of merger adopted by the

partnership.

(g) Each domestic partnership that is a party to the merger must

approve the plan of merger in the manner prescribed in its

partnership agreement.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.010. SPECIAL PROVISIONS APPLYING TO NONPROFIT

CORPORATION MERGERS. (a) A domestic nonprofit corporation may

not merge into another entity if the domestic nonprofit

corporation would, because of the merger, lose or impair its

charitable status.

(b) One or more domestic or foreign for-profit entities or

non-code organizations may merge into one or more domestic

nonprofit corporations that continue as the surviving entity or

entities.

(c) A domestic nonprofit corporation may not merge with a

foreign for-profit entity if the domestic nonprofit corporation

does not continue as the surviving entity.

(d) One or more domestic nonprofit corporations and non-code

organizations may merge into one or more foreign nonprofit

entities that continue as the surviving entity or entities.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER B. EXCHANGES OF INTERESTS

Sec. 10.051. INTEREST EXCHANGES. (a) For the purpose of

acquiring all of the outstanding ownership or membership

interests of one or more classes or series of one or more

domestic entities, one or more domestic entities or non-code

organizations may adopt a plan of exchange.

(b) To make an interest exchange under this section:

(1) the governing authority of each domestic entity the

ownership or membership interests of which are to be acquired in

the interest exchange must act on a plan of exchange and, if

otherwise required by this code, the owners or members of the

domestic entity must approve the plan of exchange in the manner

provided by this code; and

(2) each acquiring domestic entity must take all action that may

otherwise be required by this code and its governing documents to

effect the exchange.

(c) A domestic entity subject to dissenters' rights must provide

the notice required by Section 10.355.

(d) If a non-code organization is to acquire ownership or

membership interests in the exchange, each non-code organization

must take all action that is required under the laws of the

organization's jurisdiction of formation and the organization's

governing documents to effect the exchange.

(e) If one or more non-code organizations as part of the plan of

exchange are to issue ownership or membership interests, the

issuance of the ownership or membership interests must be

permitted by the laws under which the non-code organizations are

incorporated or organized or not inconsistent with those laws.

(f) A plan of exchange may not be effected if any owner or

member of a domestic entity that is a party to the interest

exchange will, as a result of the interest exchange, become

personally liable, without the consent of the owner or member,

for the liabilities or obligations of any other person or

organization.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.052. PLAN OF EXCHANGE: REQUIRED PROVISIONS. (a) A plan

of exchange must include:

(1) the name of each domestic entity the ownership or membership

interests of which are to be acquired;

(2) the name of each acquiring organization;

(3) if there is more than one acquiring organization, the

ownership or membership interests to be acquired by each

organization;

(4) the terms and conditions of the exchange; and

(5) the manner and basis of exchanging the ownership or

membership interests to be acquired for:

(A) ownership or membership interests, obligations, rights to

purchase securities, or other securities of one or more of the

acquiring organizations that is a party to the plan of exchange;

(B) cash;

(C) other property, including ownership or membership interests,

obligations, rights to purchase securities, or other securities

of any other person or entity; or

(D) any combination of those items.

(b) The manner and basis of exchanging an ownership or

membership interest of an owner or member that is exchanged in a

manner or basis different from any other owner or member having

ownership or membership interests of the same class or series

must be included in the plan of exchange in the same manner as

provided by Subsection (a)(5).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.053. PLAN OF EXCHANGE: PERMISSIVE PROVISIONS. A plan of

exchange may include any other provisions not required by Section

10.052 relating to the interest exchange.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.054. EFFECTIVENESS OF EXCHANGE. Except as otherwise

provided by Subchapter B, Chapter 4, an interest exchange takes

effect at the time provided in the plan of exchange or otherwise

agreed to by the parties, except that an interest exchange that

requires a filing under Subchapter D takes effect on the

acceptance of the filing of the certificate of exchange by the

secretary of state or county clerk, as appropriate.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.055. GENERAL EFFECT OF INTEREST EXCHANGE. When an

interest exchange takes effect:

(1) the ownership or membership interest of each acquired

organization is exchanged as provided in the plan of exchange,

and the former owners or members whose interests are exchanged

under the plan of exchange are entitled only to the rights

provided in the plan of exchange or, if applicable, a right to

receive the fair value for the ownership interests provided under

Subchapter H; and

(2) the acquiring organization has all rights, title, and

interests with respect to the ownership or membership interest to

be acquired by it subject to the provisions of the plan of

exchange.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 51, eff. September 1, 2007.

Sec. 10.056. SPECIAL PROVISIONS APPLYING TO PARTNERSHIPS. To

effect an interest exchange:

(1) the partnership agreement of each domestic partnership whose

partnership interests are to be acquired pursuant to the plan of

exchange must authorize the partnership interest exchange adopted

by the partnership;

(2) each domestic partnership whose partnership interests are to

be acquired under the plan of exchange must approve the plan of

exchange in the manner prescribed by its partnership agreement;

and

(3) each acquiring domestic partnership must take all actions

that may be required by its partnership agreement in order to

effect the exchange.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER C. CONVERSIONS

Sec. 10.101. CONVERSION OF DOMESTIC ENTITIES. (a) A domestic

entity may convert into a different type of domestic entity or a

non-code organization by adopting a plan of conversion.

(b) To effect a conversion, the converting entity must act on

and the owners or members of the domestic entity must approve a

plan of conversion in the manner prescribed by this code for the

approval of conversions by the domestic entity or, if not

prescribed by this code, in the same manner as prescribed by this

code for the adoption and approval of a plan of merger by the

domestic entity when the domestic entity does not survive the

merger.

(c) A domestic entity subject to dissenters' rights must provide

the notice required by Section 10.355.

(d) A conversion may not take effect if the conversion is

prohibited by or inconsistent with the laws of the converted

entity's jurisdiction of formation, and the formation,

incorporation, or organization of the converted entity under the

plan of conversion must be effected in compliance with those laws

pursuant to the plan of conversion.

(e) At the time a conversion takes effect, each owner or member

of the converting entity, other than those who receive payment of

their ownership or membership interest under any applicable

provisions of this code relating to dissent and appraisal, has,

unless otherwise agreed to by that owner or member, an ownership

or membership interest in, and is the owner or member of, the

converted entity.

(f) A domestic entity may not convert under this section if an

owner or member of the domestic entity, as a result of the

conversion, becomes personally liable, without the consent of the

owner or member, for a liability or other obligation of the

converted entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 52, eff. September 1, 2007.

Sec. 10.102. CONVERSION OF NON-CODE ORGANIZATIONS. (a) A

non-code organization may convert into a domestic entity by

adopting a plan of conversion as provided by this section.

(b) To effect a conversion, the non-code organization must take

any action that may be required for a conversion under the laws

of the organization's jurisdiction of formation and the

organization's governing documents.

(c) The conversion must be permitted by the laws under which the

non-code organization is incorporated or organized or by its

governing documents, which may not be inconsistent with the laws

of the jurisdiction in which the non-code organization is

incorporated or organized.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.1025. CONVERSION AND CONTINUANCE. (a) A converting

entity may elect to continue its existence in its current

organizational form and jurisdiction of formation in connection

with the entity's:

(1) conversion under Section 10.101 as a domestic entity of one

organizational form into a non-United States entity of the same

organizational form; or

(2) conversion under Section 10.102 as a non-United States

entity of one organizational form into a domestic entity of the

same organizational form.

(b) The election permitted by Subsection (a) for the converting

entity to continue its existence in its current organizational

form and jurisdiction of formation must be:

(1) adopted and approved as part of the plan of conversion for

the converting entity as required by Section 10.101(b) or

10.102(b), as applicable; and

(2) permitted by, or not prohibited by and inconsistent with,

the laws of the applicable non-United States jurisdiction.

(c) Section 10.156(2) does not apply in connection with the

filing of the certificate of conversion if the converting entity

is a domestic filing entity that elects to continue its existence

in accordance with this section.

(d) Chapter 9 does not apply to a non-United States entity that

also exists as a domestic filing entity because of a conversion

and election to continue its existence in accordance with this

section.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 15, eff. September 1, 2009.

Sec. 10.103. PLAN OF CONVERSION: REQUIRED PROVISIONS. (a) A

plan of conversion must include:

(1) the name of the converting entity;

(2) the name of the converted entity;

(3) a statement that the converting entity is continuing its

existence in the organizational form of the converted entity;

(4) a statement of the type of entity that the converted entity

is to be and the converted entity's jurisdiction of formation;

(5) if Sections 10.1025 and 10.109 do not apply, the manner and

basis of converting the ownership or membership interests of the

converting entity into ownership or membership interests of the

converted entity;

(6) any certificate of formation required to be filed under this

code if the converted entity is a filing entity;

(7) the certificate of formation or similar organizational

document of the converted entity if the converted entity is not a

filing entity; and

(8) if Sections 10.1025 and 10.109 apply, a statement that the

converting entity is electing to continue its existence in its

current organizational form and jurisdiction of formation after

the conversion takes effect.

(b) An item required by Subsection (a)(6) or (7) may be included

in the plan of conversion by an attachment or exhibit to the

plan.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 16, eff. September 1, 2009.

Sec. 10.104. PLAN OF CONVERSION: PERMISSIVE PROVISIONS. A plan

of conversion may include other provisions relating to the

conversion that are not inconsistent with law.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.105. EFFECTIVENESS OF CONVERSION. Except as otherwise

provided by Subchapter B, Chapter 4, a conversion takes effect at

the time provided by the plan of conversion, except that a

conversion that requires a filing under Subchapter D takes effect

on the acceptance of the filing of the certificate of conversion

by the filing officer.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.106. GENERAL EFFECT OF CONVERSION. When a conversion

takes effect:

(1) the converting entity continues to exist without

interruption in the organizational form of the converted entity

rather than in the organizational form of the converting entity;

(2) all rights, title, and interests to all property owned by

the converting entity continues to be owned, subject to any

existing liens or other encumbrances on the property, by the

converted entity in the new organizational form without:

(A) reversion or impairment;

(B) further act or deed; or

(C) any transfer or assignment having occurred;

(3) all liabilities and obligations of the converting entity

continue to be liabilities and obligations of the converted

entity in the new organizational form without impairment or

diminution because of the conversion;

(4) the rights of creditors or other parties with respect to or

against the previous owners or members of the converting entity

in their capacities as owners or members in existence when the

conversion takes effect continue to exist as to those liabilities

and obligations and may be enforced by the creditors and obligees

as if a conversion had not occurred;

(5) a proceeding pending by or against the converting entity or

by or against any of the converting entity's owners or members in

their capacities as owners or members may be continued by or

against the converted entity in the new organizational form and

by or against the previous owners or members without a need for

substituting a party;

(6) the ownership or membership interests of the converting

entity that are to be converted into ownership or membership

interests of the converted entity as provided in the plan of

conversion are converted as provided by the plan, and if the

converting entity is a domestic entity, the former owners or

members of the domestic entity are entitled only to the rights

provided in the plan of conversion or a right of dissent and

appraisal under this code;

(7) if, after the conversion takes effect, an owner or member of

the converted entity as an owner or member is liable for the

liabilities or obligations of the converted entity, the owner or

member is liable for the liabilities and obligations of the

converting entity that existed before the conversion took effect

only to the extent that the owner or member:

(A) agrees in writing to be liable for the liabilities or

obligations;

(B) was liable, before the conversion took effect, for the

liabilities or obligations; or

(C) by becoming an owner or member of the converted entity,

becomes liable under other applicable law for the existing

liabilities and obligations of the converted entity; and

(8) if the converted entity is a non-code organization, the

converted entity is considered to have:

(A) appointed the secretary of state in this state as its agent

for service of process in a proceeding to enforce any obligation

or the rights of dissenting owners or members of the converting

domestic entity; and

(B) agreed that the converted entity will promptly pay the

dissenting owners or members of the converting domestic entity

the amount, if any, to which they are entitled under this code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.107. SPECIAL PROVISIONS APPLYING TO PARTNERSHIP

CONVERSIONS. (a) If a partnership is formed under a plan of

conversion under this code, the existence of the partnership as a

partnership begins when the conversion takes effect, and the

owners or members designated to become the partners under the

plan of conversion become the partners at that time.

(b) The partnership agreement of a domestic partnership that is

converting must contain provisions that authorize the conversion

provided for in the plan of conversion adopted by the

partnership.

(c) A domestic partnership that is converting must approve the

plan of conversion in the manner provided in its partnership

agreement.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 36, eff. January 1, 2006.

Sec. 10.108. SPECIAL PROVISIONS APPLYING TO NONPROFIT

CORPORATION CONVERSIONS. A domestic nonprofit corporation may

not convert into a for-profit entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.109. SPECIAL PROVISIONS APPLYING TO CONVERSION AND

CONTINUANCE. (a) This section applies only to a converting

entity that elects to continue its existence in accordance with

Section 10.1025.

(b) When the conversion of a converting entity to which this

section applies takes effect:

(1) notwithstanding Section 10.106(1), the converting entity

continues to exist both in its current organizational form and

jurisdiction of formation and, as the converted entity, in the

same organizational form in the new jurisdiction of formation;

(2) the converting entity and the converted entity, for purposes

of the laws of this state, constitute a single entity formed,

incorporated, created, or otherwise having come into being, as

applicable, and existing under the laws of this state and the

laws of the applicable non-United States jurisdiction, so long as

the entity continues to exist as a domestic entity under the laws

of this state following the conversion;

(3) if the converting entity is a domestic entity, this code and

the other laws of this state apply to the converted entity to the

same extent as the laws applied to the entity before the

conversion;

(4) if the converting entity is a non-United States entity, the

laws of the applicable non-United States jurisdiction apply to

the converted entity to the same extent as the laws applied to

the entity before the conversion;

(5) notwithstanding Section 10.106(2), all rights, title, and

interests in all property owned by the converting entity continue

to be owned by the converted entity, subject to any existing

liens or other encumbrances on the property, in both the

organizational form of the converting entity and the

organizational form of the converted entity without:

(A) reversion or impairment;

(B) further act or deed; or

(C) the occurrence of a transfer or assignment; and

(6) notwithstanding Section 10.106(3), all liabilities and

obligations of the converting entity remain the liabilities and

obligations of the converted entity in both the organizational

form of the converting entity and the organizational form of the

converted entity without impairment or diminution because of the

conversion.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 17, eff. September 1, 2009.

SUBCHAPTER D. CERTIFICATE OF MERGER, EXCHANGE, OR CONVERSION

Sec. 10.151. CERTIFICATE OF MERGER AND EXCHANGE. (a) After

approval of a plan of merger or a plan of exchange as provided by

this code, a certificate of merger, which may also include an

exchange, or a certificate of exchange, as applicable, must be

filed for a merger or interest exchange to become effective if:

(1) for a merger:

(A) any domestic entity that is a party to the merger is a

filing entity; or

(B) any domestic entity to be created under the plan of merger

is a filing entity; or

(2) for an exchange, an ownership or membership interest in any

filing entity is to be acquired in the interest exchange.

(b) If a certificate of merger or exchange is required to be

filed in connection with an interest exchange or a merger, other

than a merger under Section 10.006, the certificate must be

signed on behalf of each domestic entity and non-code

organization that is a party to the merger or exchange by an

officer or other authorized representative and must include:

(1) the plan of merger or exchange or a statement certifying:

(A) the name and organizational form of each domestic entity or

non-code organization that is a party to the merger or exchange;

(B) for a merger, the name and organizational form of each

domestic entity or non-code organization that is to be created by

the plan of merger;

(C) the name of the jurisdiction in which each domestic entity

or non-code organization named under Paragraph (A) or (B) is

incorporated or organized;

(D) for a merger, the amendments or changes to the certificate

of formation of each filing entity that is a party to the merger,

or if no amendments are desired to be effected by the merger, a

statement to that effect;

(E) for a merger, that the certificate of formation of each new

filing entity to be created under the plan of merger is being

filed with the certificate of merger;

(F) that a signed plan of merger or exchange is on file at the

principal place of business of each surviving, acquiring, or new

domestic entity or non-code organization, and the address of each

principal place of business; and

(G) that a copy of the plan of merger or exchange will be on

written request furnished without cost by each surviving,

acquiring, or new domestic entity or non-code organization to any

owner or member of any domestic entity that is a party to or

created by the plan of merger or exchange and, for a merger with

multiple surviving domestic entities or non-code organizations,

to any creditor or obligee of the parties to the merger at the

time of the merger if a liability or obligation is then

outstanding;

(2) if approval of the owners or members of any domestic entity

that was a party to the plan of merger or exchange is not

required by this code, a statement to that effect; and

(3) a statement that the plan of merger or exchange has been

approved as required by the laws of the jurisdiction of formation

of each organization that is a party to the merger or exchange

and by the governing documents of those organizations.

(c) A certificate of merger may also constitute a certificate of

exchange if it contains the information required for a

certificate of exchange.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 53, eff. September 1, 2007.

Sec. 10.152. CERTIFICATE OF MERGER: SHORT FORM MERGER. (a) The

certificate of merger for a merger under Section 10.006 is

required to be signed only by an officer or other authorized

representative of the parent organization described by that

section.

(b) Except as provided by Subsection (c), the certificate of

merger must include:

(1) the name of the parent organization, the name of each

subsidiary organization that is a party to the merger, and the

jurisdiction of formation of each named organization;

(2) the number of outstanding ownership interests of each class

or series of each subsidiary organization and the number and

percentage of ownership interests of each class or series owned

by the parent organization;

(3) a copy of the resolution of merger adopted by the governing

authority of the parent organization authorizing the merger and

the date of the adoption of the resolution;

(4) a statement that the resolution has been approved as

required by the laws of the jurisdiction of formation of the

parent organization and by its governing documents; and

(5) if any surviving organization is not a domestic entity, the

address, including street number, if any, of its registered or

principal office in the organization's jurisdiction of formation.

(c) If a plan of merger is required to be adopted by action of

the parent organization under Section 10.006(c), the certificate

of merger must include the information required by Section

10.151(b).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.153. FILING OF CERTIFICATE OF MERGER OR EXCHANGE. (a)

If a certificate of merger or exchange is required to be filed,

the certificate of merger or exchange must be filed in accordance

with Chapter 4. The certificate of formation of each filing

entity that is to be formed under a plan of merger must also be

filed with the certificate of merger in accordance with Chapter

4. Except as provided by this section, the certificate must be

filed with the secretary of state.

(b) If a domestic real estate investment trust is a party to the

merger or if an ownership interest in a domestic real estate

investment trust is to be acquired in the interest exchange, the

certificate of merger or exchange must be filed in accordance

with Chapter 4 with the county clerk of the county in which the

domestic real estate investment trust's principal place of

business in this state is located.

(c) If a domestic real estate investment trust is to be created

under the plan of merger, the certificate of formation of the

domestic real estate investment trust must also be filed with the

certificate of merger in accordance with Chapter 4 with the

county clerk of the county in which the domestic real estate

investment trust's principal place of business in this state is

located.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.154. CERTIFICATE OF CONVERSION. (a) After approval of

a plan of conversion as provided by this code, a certificate of

conversion must be filed for the conversion to become effective

if:

(1) any domestic entity that is a party to the conversion is a

filing entity; or

(2) any domestic entity to be created under the plan of

conversion is a filing entity.

(b) If a certificate of conversion is required to be filed in

connection with a conversion, the certificate must be signed on

behalf of the converting entity and must include:

(1) the plan of conversion or a statement certifying the

following:

(A) the name, organizational form, and jurisdiction of formation

of the converting entity;

(B) the name, organizational form, and jurisdiction of formation

of the converted entity;

(C) that a signed plan of conversion is on file at the principal

place of business of the converting entity, and the address of

the principal place of business;

(D) that a signed plan of conversion will be on file after the

conversion at the principal place of business of the converted

entity, and the address of the principal place of business; and

(E) that a copy of the plan of conversion will be on written

request furnished without cost by the converting entity before

the conversion or by the converted entity after the conversion to

any owner or member of the converting entity or the converted

entity; and

(2) a statement that the plan of conversion has been approved as

required by the laws of the jurisdiction of formation and the

governing documents of the converting entity.

(c) In addition to complying with the requirements of

Subsections (a) and (b), if Sections 10.1025 and 10.109 apply to

the conversion, the certificate of conversion required by this

section must:

(1) be titled "Certificate of Conversion and Continuance"; and

(2) include a statement certifying that the converting entity is

electing to continue its existence in its current organizational

form and jurisdiction of formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 54, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 18, eff. September 1, 2009.

Sec. 10.155. FILING OF CERTIFICATE OF CONVERSION. (a) If a

certificate of conversion is required to be filed, the

certificate of conversion must be filed in accordance with

Chapter 4. If the converted entity is a filing entity, the

certificate of formation of the filing entity must also be filed

with the certificate of conversion in accordance with Chapter 4.

Except as provided by this section, the certificate must be filed

with the secretary of state.

(b) If the converting entity is a domestic real estate

investment trust, the certificate of conversion must be filed in

accordance with Chapter 4 with the county clerk of the county in

which the converting entity's principal place of business in this

state is located.

(c) If the converted entity is a domestic real estate investment

trust, the certificate of formation of the converted entity must

also be filed with the certificate of conversion in accordance

with Chapter 4 with the county clerk of the county in which the

converted entity's principal place of business in this state is

located.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.156. ACCEPTANCE OF CERTIFICATE FOR FILING. The filing

officer may not accept a certificate of merger, exchange, or

conversion for filing if:

(1) the filing officer finds that the certificate of merger,

exchange, or conversion does not conform to law; or

(2) the required franchise taxes have not been paid or the

certificate of merger, exchange, or conversion does not provide

that one or more of the surviving, new, or acquiring

organizations or the converted entity is liable for the payment

of the required franchise taxes.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER E. ABANDONMENT OF MERGER, EXCHANGE, OR CONVERSION

Sec. 10.201. ABANDONMENT OF PLAN OF MERGER, EXCHANGE, OR

CONVERSION. After a merger, interest exchange, or conversion is

approved as provided by this code, and at any time before the

merger, interest exchange, or conversion takes effect, the plan

of merger, interest exchange, or conversion may be abandoned,

subject to any contractual rights, by any of the domestic

entities that are a party to the merger, interest exchange, or

conversion, without action by the owners or members, under the

procedures provided by the plan of merger, exchange, or

conversion or, if no abandonment procedures are provided, in the

manner determined by the governing authority.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.202. ABANDONMENT AFTER FILING. If a certificate of

merger, exchange, or conversion has been filed, the merger,

interest exchange, or conversion may be abandoned before its

effectiveness in accordance with Sections 4.057 and 10.201.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 37, eff. January 1, 2006.

Sec. 10.203. ABANDONMENT IF NO FILING REQUIRED. (a) If no

filing is required by this chapter for the abandonment of a

merger, interest exchange, or conversion, the merger, interest

exchange, or conversion is abandoned:

(1) as provided by the procedures in the plan of merger,

exchange, or conversion; or

(2) if no abandonment procedures are provided by the plan, in

the manner determined by the governing authority of the

abandoning entity.

(b) A filing of a certificate of abandonment under Section 4.057

is not required for the abandonment of a merger, interest

exchange, or conversion if no filing is required under Subchapter

D to make the merger, interest exchange, or conversion effective.

Added by Acts 2005, 79th Leg., Ch.

64, Sec. 38, eff. January 1, 2006.

SUBCHAPTER F. PROPERTY TRANSFERS AND DISPOSITIONS

Sec. 10.251. GENERAL POWER OF DOMESTIC ENTITY TO SELL, LEASE, OR

CONVEY PROPERTY. (a) Subject to any approval required by this

code or the governing documents of the domestic entity, a

domestic entity may transfer and convey by sale, lease,

assignment, or another method an interest in property of the

entity, including real property. The transfer and conveyance may:

(1) be made with or without the goodwill of the entity;

(2) be made on any terms and conditions and for any

consideration, which may consist wholly or partly of money or

other property, including an ownership interest in a domestic

entity or non-code organization; and

(3) be evidenced by a deed, assignment, or other instrument of

transfer or conveyance, with or without the seal of the entity.

(b) Subject to any approval required by this code or the

governing documents of the domestic entity, a domestic entity may

grant a pledge, mortgage, deed of trust, or trust indenture with

respect to an interest in property of the entity, including real

property, with or without the seal of the entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.252. NO APPROVAL REQUIRED FOR CERTAIN DISPOSITIONS OF

PROPERTY. Except as otherwise provided by this code, the

governing documents of the domestic entity, or specific

limitations established by the governing authority, a sale,

lease, assignment, conveyance, pledge, mortgage, deed of trust,

trust indenture, or other transfer of an interest in real

property or other property made by a domestic entity does not

require the approval of the members or owners of the entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.253. RECORDING INSTRUMENT CONVEYING REAL PROPERTY OF

DOMESTIC ENTITY. (a) A deed or other instrument executed by a

domestic entity that conveys an interest in real property may be

recorded in the same manner and with the same effect as other

similar instruments if the instrument is signed and acknowledged

by:

(1) an officer, authorized attorney-in-fact, or other authorized

person of the entity; or

(2) in the case of a partnership or limited liability company, a

governing person of the entity.

(b) A deed or other instrument executed by a domestic entity

that conveys an interest in real property and that is recorded

and signed by an officer, authorized attorney-in-fact, or other

authorized person of the entity constitutes prima facie evidence

that the sale or conveyance that is the subject of the instrument

was authorized under this code and the governing documents of the

entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.254. DISPOSITION OF PROPERTY NOT A MERGER OR CONVERSION;

LIABILITY. (a) A disposition of all or part of the property of

a domestic entity, regardless of whether the disposition requires

the approval of the entity's owners or members, is not a merger

or conversion for any purpose.

(b) Except as otherwise expressly provided by another statute, a

person acquiring property described by this section may not be

held responsible or liable for a liability or obligation of the

transferring domestic entity that is not expressly assumed by the

person.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 55, eff. September 1, 2007.

SUBCHAPTER G. BANKRUPTCY REORGANIZATION

Sec. 10.301. REORGANIZATION UNDER BANKRUPTCY AND SIMILAR LAWS.

(a) A trustee appointed for a domestic entity that is being

reorganized under a federal statute, the designated officers of a

domestic entity being reorganized under a federal statute, or any

other individual designated by a court having jurisdiction of a

domestic entity being reorganized under a federal statute to act

on behalf of the domestic entity may, without action by or notice

to the domestic entity's governing authority, owners, or members,

in order to carry out a plan of reorganization ordered by a court

under the federal statute:

(1) amend or restate the domestic entity's certificate of

formation if the certificate of formation after amendment or

restatement contains only provisions required or permitted to be

contained in the certificate of formation;

(2) merge or exchange an interest with one or more domestic

entities or non-code organizations under a plan of merger or

exchange having any provision required or permitted by Sections

10.002, 10.003, 10.004, 10.005, 10.052, and 10.053;

(3) change the location of the domestic entity's registered

office, change its registered agent, and remove or appoint any

agent to receive service of process;

(4) alter, amend, or repeal the domestic entity's governing

documents other than filing instruments;

(5) constitute or reconstitute and classify or reclassify the

domestic entity's governing authority and name, constitute, or

appoint managerial officials in place of or in addition to all or

some of the managerial officials;

(6) sell, lease, exchange, or otherwise dispose of all, or

substantially all, of the domestic entity's property and assets;

(7) authorize and fix the terms, manner, and conditions of the

issuance of bonds, debentures, or other obligations, regardless

of whether the obligation is convertible into ownership interests

of any class or bearing warrants or other evidences of optional

rights to purchase or subscribe for any ownership interests of

any class;

(8) wind up and terminate the entity's existence; or

(9) effect a conversion.

(b) An action taken under Subsection (a)(4) or (5) takes effect

on entry of the order approving the plan of reorganization or on

another effective date as may be specified, without further

action of the domestic entity, as and to the extent provided by

the plan of reorganization or the order approving the plan of

reorganization.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.302. SIGNING OF DOCUMENTS. A trustee appointed for a

domestic entity being reorganized under a federal statute, the

designated officers of a domestic entity being reorganized under

a federal statute, or any other individual designated by a court

having jurisdiction of a domestic entity being reorganized under

a federal statute may sign on behalf of a domestic entity that is

being reorganized:

(1) a certificate of amendment or restated certificate of

formation containing:

(A) the name of the domestic entity;

(B) each amendment or the restatement approved by the court;

(C) the date of the court's order approving the certificate of

amendment or the restatement;

(D) the name of the court having jurisdiction, file name, and

case number of the reorganization case in which the order was

entered; and

(E) a statement that the court had jurisdiction of the case

under a federal statute;

(2) a certificate of merger or exchange containing:

(A) the name of the domestic entity;

(B) the part of the plan of reorganization that contains the

plan of merger or exchange approved by the court, which must

include the information required by Section 10.151(b) or 10.152,

as applicable, but which is not required to include the

resolution of the governing authority referred to in Section

10.152;

(C) the date of the court's order approving the plan of merger

or consolidation;

(D) the name of the court having jurisdiction, file name, and

case number of the reorganization case in which the order or

decree was entered; and

(E) a statement that the court had jurisdiction of the case

under a federal statute;

(3) a certificate of termination containing:

(A) the name of the domestic entity;

(B) the information required by Sections 11.101(c)(1)-(4);

(C) the date of the court's order approving the certificate of

termination;

(D) a statement that the obligations of the domestic entity,

including debts and liabilities, have been paid or discharged as

provided by the plan of reorganization and the remaining property

and assets of the domestic entity have been distributed as

provided by the plan of reorganization;

(E) the name of the court having jurisdiction, file name, and

case number of the reorganization case in which the order or

decree was entered; and

(F) a statement that the court had jurisdiction of the case

under a federal statute;

(4) a statement of change of registered office or registered

agent, or both, containing:

(A) the name of the domestic entity;

(B) the information required by Section 5.202(b), as applicable,

but not the information included in the statement referred to in

Section 5.202(b)(6);

(C) the date of the court's order approving the statement of

change of registered office or registered agent, or both;

(D) the name of the court having jurisdiction, file name, and

case number of the reorganization case in which the order or

decree was entered; and

(E) a statement that the court had jurisdiction of the case

under a federal statute; or

(5) a certificate of conversion containing:

(A) the name of the domestic entity;

(B) the part of the plan of reorganization that contains the

plan of conversion approved by the court, which must include the

information required by Section 10.103;

(C) the date of the court's order or decree approving the plan

of conversion;

(D) the name of the court having jurisdiction, file name, and

case number of the reorganization case in which the order was

entered; and

(E) a statement that the court had jurisdiction of the case

under a federal statute.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.303. REORGANIZATION WITH OTHER ENTITIES. If a domestic

entity or non-code organization that is not being reorganized

under a federal statute merges or exchanges an interest with a

domestic entity that is being reorganized under a plan of

reorganization under a federal statute:

(1) Subchapters A, B, D, E, and H apply to the domestic entity

or non-code organization that is not being reorganized to the

same extent those subchapters would apply if the domestic entity

or non-code organization were merging or engaging in an interest

exchange with a domestic entity that is not being reorganized,

except as otherwise provided by the plan of reorganization

ordered by a court under the federal statute;

(2) Subchapter H applies to a subsidiary organization that is

not being reorganized to the same extent that subchapter would

apply if the subsidiary organization were merging with a parent

organization that is not being reorganized;

(3) on the receipt of all required authorization for all action

required by this code for each domestic entity that is a party to

the plan of merger or exchange that is not being reorganized and

all action by each domestic entity or non-code organization that

is a party to the plan of merger or exchange required by the laws

of the entity's or organization's jurisdiction of formation and

governing documents, a certificate of merger or exchange shall be

signed by each domestic entity or non-code organization that is a

party to the merger or exchange other than the domestic entity

that is being reorganized as provided by Section 10.151 and on

behalf of the domestic entity that is being reorganized by the

persons specified in Section 10.302;

(4) the certificate of merger or exchange must contain the

information required by Section 10.302(2);

(5) the certificate of merger or exchange must be filed in the

manner provided by Section 10.153; and

(6) on the acceptance for filing of the certificate of merger or

exchange in accordance with Subchapter D, the merger or interest

exchange, when effective, has the same effect as if it had been

adopted by unanimous action of the governing authority and owners

or members of the domestic entity being reorganized, and the

effectiveness of the merger or interest exchange is determined as

provided by Section 10.007 or 10.054.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.304. RIGHT OF DISSENT AND APPRAISAL EXCLUDED. An owner

or member of a domestic entity subject to dissenters' rights

being reorganized under a federal statute does not have a right

to dissent and appraisal under this code except as provided by

the plan of reorganization.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.305. AFTER FINAL DECREE. This subchapter does not apply

after the entry of a final decree in a reorganization case under

a federal statute even though the court that renders the decree

may retain jurisdiction of the case for limited purposes

unrelated to consummation of the plan of reorganization.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.306. CHAPTER CUMULATIVE OF OTHER CHANGES. This chapter

does not preclude other changes in a domestic entity or its

ownership or membership interests or securities by a plan of

reorganization ordered by a court under a federal statute.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER H. RIGHTS OF DISSENTING OWNERS

Sec. 10.351. APPLICABILITY OF SUBCHAPTER. (a) This subchapter

does not apply to a fundamental business transaction of a

domestic entity if, immediately before the effective date of the

fundamental business transaction, all of the ownership interests

of the entity otherwise entitled to rights to dissent and

appraisal under this code are held by one owner or only by the

owners who approved the fundamental business transaction.

(b) This subchapter applies only to a "domestic entity subject

to dissenters' rights," as defined in Section 1.002. That term

includes a domestic for-profit corporation, professional

corporation, professional association, and real estate investment

trust. Except as provided in Subsection (c), that term does not

include a partnership or limited liability company.

(c) The governing documents of a partnership or a limited

liability company may provide that its owners are entitled to the

rights of dissent and appraisal provided by this subchapter,

subject to any modification to those rights as provided by the

entity's governing documents.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 56, eff. September 1, 2007.

Sec. 10.352. DEFINITIONS. In this subchapter:

(1) "Dissenting owner" means an owner of an ownership interest

in a domestic entity subject to dissenters' rights who:

(A) provides notice under Section 10.356; and

(B) complies with the requirements for perfecting that owner's

right to dissent under this subchapter.

(2) "Responsible organization" means:

(A) the organization responsible for:

(i) the provision of notices under this subchapter; and

(ii) the primary obligation of paying the fair value for an

ownership interest held by a dissenting owner;

(B) with respect to a merger or conversion:

(i) for matters occurring before the merger or conversion, the

organization that is merging or converting; and

(ii) for matters occurring after the merger or conversion, the

surviving or new organization that is primarily obligated for the

payment of the fair value of the dissenting owner's ownership

interest in the merger or conversion;

(C) with respect to an interest exchange, the organization the

ownership interests of which are being acquired in the interest

exchange; and

(D) with respect to the sale of all or substantially all of the

assets of an organization, the organization the assets of which

are to be transferred by sale or in another manner.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.353. FORM AND VALIDITY OF NOTICE. (a) Notice required

under this subchapter:

(1) must be in writing; and

(2) may be mailed, hand-delivered, or delivered by courier or

electronic transmission.

(b) Failure to provide notice as required by this subchapter

does not invalidate any action taken.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.354. RIGHTS OF DISSENT AND APPRAISAL. (a) Subject to

Subsection (b), an owner of an ownership interest in a domestic

entity subject to dissenters' rights is entitled to:

(1) dissent from:

(A) a plan of merger to which the domestic entity is a party if

owner approval is required by this code and the owner owns in the

domestic entity an ownership interest that was entitled to vote

on the plan of merger;

(B) a sale of all or substantially all of the assets of the

domestic entity if owner approval is required by this code and

the owner owns in the domestic entity an ownership interest that

was entitled to vote on the sale;

(C) a plan of exchange in which the ownership interest of the

owner is to be acquired;

(D) a plan of conversion in which the domestic entity is the

converting entity if owner approval is required by this code and

the owner owns in the domestic entity an ownership interest that

was entitled to vote on the plan of conversion; or

(E) a merger effected under Section 10.006 in which:

(i) the owner is entitled to vote on the merger; or

(ii) the ownership interest of the owner is converted or

exchanged; and

(2) subject to compliance with the procedures set forth in this

subchapter, obtain the fair value of that ownership interest

through an appraisal.

(b) Notwithstanding Subsection (a), subject to Subsection (c),

an owner may not dissent from a plan of merger or conversion in

which there is a single surviving or new domestic entity or

non-code organization, or from a plan of exchange, if:

(1) the ownership interest, or a depository receipt in respect

of the ownership interest, held by the owner is part of a class

or series of ownership interests, or depository receipts in

respect of ownership interests, that are, on the record date set

for purposes of determining which owners are entitled to vote on

the plan of merger, conversion, or exchange, as appropriate:

(A) listed on a national securities exchange or a similar

system;

(B) listed on the Nasdaq Stock Market or a successor quotation

system;

(C) designated as a national market security on an interdealer

quotation system by the National Association of Securities

Dealers, Inc., or a successor system; or

(D) held of record by at least 2,000 owners;

(2) the owner is not required by the terms of the plan of

merger, conversion, or exchange, as appropriate, to accept for

the owner's ownership interest any consideration that is

different from the consideration to be provided to any other

holder of an ownership interest of the same class or series as

the ownership interest held by the owner, other than cash instead

of fractional shares or interests the owner would otherwise be

entitled to receive; and

(3) the owner is not required by the terms of the plan of

merger, conversion, or exchange, as appropriate, to accept for

the owner's ownership interest any consideration other than:

(A) ownership interests, or depository receipts in respect of

ownership interests, of a domestic entity or non-code

organization of the same general organizational type that,

immediately after the effective date of the merger, conversion,

or exchange, as appropriate, will be part of a class or series of

ownership interests, or depository receipts in respect of

ownership interests, that are:

(i) listed on a national securities exchange or authorized for

listing on the exchange on official notice of issuance;

(ii) approved for quotation as a national market security on an

interdealer quotation system by the National Association of

Securities Dealers, Inc., or a successor entity; or

(iii) held of record by at least 2,000 owners;

(B) cash instead of fractional ownership interests the owner

would otherwise be entitled to receive; or

(C) any combination of the ownership interests and cash

described by Paragraphs (A) and (B).

(c) Subsection (b) shall not apply to a domestic entity that is

a subsidiary with respect to a merger under Section 10.006.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 39, eff. January 1, 2006.

Sec. 10.355. NOTICE OF RIGHT OF DISSENT AND APPRAISAL. (a) A

domestic entity subject to dissenters' rights that takes or

proposes to take an action regarding which an owner has a right

to dissent and obtain an appraisal under Section 10.354 shall

notify each affected owner of the owner's rights under that

section if:

(1) the action or proposed action is submitted to a vote of the

owners at a meeting; or

(2) approval of the action or proposed action is obtained by

written consent of the owners instead of being submitted to a

vote of the owners.

(b) If a parent organization effects a merger under Section

10.006 and a subsidiary organization that is a party to the

merger is a domestic entity subject to dissenters' rights, the

responsible organization shall notify the owners of that

subsidiary organization who have a right to dissent to the merger

under Section 10.354 of their rights under this subchapter not

later than the 10th day after the effective date of the merger.

The notice must also include a copy of the certificate of merger

and a statement that the merger has become effective.

(c) A notice required to be provided under Subsection (a) or (b)

must:

(1) be accompanied by a copy of this subchapter; and

(2) advise the owner of the location of the responsible

organization's principal executive offices to which a notice

required under Section 10.356(b)(2) may be provided.

(d) In addition to the requirements prescribed by Subsection

(c), a notice required to be provided under Subsection (a)(1)

must accompany the notice of the meeting to consider the action,

and a notice required under Subsection (a)(2) must be provided

to:

(1) each owner who consents in writing to the action before the

owner delivers the written consent; and

(2) each owner who is entitled to vote on the action and does

not consent in writing to the action before the 11th day after

the date the action takes effect.

(e) Not later than the 10th day after the date an action

described by Subsection (a)(1) takes effect, the responsible

organization shall give notice that the action has been effected

to each owner who voted against the action and sent notice under

Section 10.356(b)(2).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.356. PROCEDURE FOR DISSENT BY OWNERS AS TO ACTIONS;

PERFECTION OF RIGHT OF DISSENT AND APPRAISAL. (a) An owner of

an ownership interest of a domestic entity subject to dissenters'

rights who has the right to dissent and appraisal from any of the

actions referred to in Section 10.354 may exercise that right to

dissent and appraisal only by complying with the procedures

specified in this subchapter. An owner's right of dissent and

appraisal under Section 10.354 may be exercised by an owner only

with respect to an ownership interest that is not voted in favor

of the action.

(b) To perfect the owner's rights of dissent and appraisal under

Section 10.354, an owner:

(1) with respect to the ownership interest for which the rights

of dissent and appraisal are sought:

(A) must vote against the action if the owner is entitled to

vote on the action and the action is approved at a meeting of the

owners; and

(B) may not consent to the action if the action is approved by

written consent; and

(2) must give to the responsible organization a notice

dissenting to the action that:

(A) is addressed to the president and secretary of the

responsible organization;

(B) demands payment of the fair value of the ownership interests

for which the rights of dissent and appraisal are sought;

(C) provides to the responsible organization an address to which

a notice relating to the dissent and appraisal procedures under

this subchapter may be sent;

(D) states the number and class of the ownership interests of

the domestic entity owned by the owner and the fair value of the

ownership interests as estimated by the owner; and

(E) is delivered to the responsible organization at its

principal executive offices at the following time:

(i) before the action is considered for approval, if the action

is to be submitted to a vote of the owners at a meeting;

(ii) not later than the 20th day after the date the responsible

organization sends to the owner a notice that the action was

approved by the requisite vote of the owners, if the action is to

be undertaken on the written consent of the owners; or

(iii) not later than the 20th day after the date the responsible

organization sends to the owner a notice that the merger was

effected, if the action is a merger effected under Section

10.006.

(c) An owner who does not make a demand within the period

required by Subsection (b)(2)(E) is bound by the action and is

not entitled to exercise the rights of dissent and appraisal

under Section 10.354.

(d) Not later than the 20th day after the date an owner makes a

demand under this section, the owner must submit to the

responsible organization any certificates representing the

ownership interest to which the demand relates for purposes of

making a notation on the certificates that a demand for the

payment of the fair value of an ownership interest has been made

under this section. An owner's failure to submit the certificates

within the required period has the effect of terminating, at the

option of the responsible organization, the owner's rights to

dissent and appraisal under Section 10.354 unless a court, for

good cause shown, directs otherwise.

(e) If a domestic entity and responsible organization satisfy

the requirements of this subchapter relating to the rights of

owners of ownership interests in the entity to dissent to an

action and seek appraisal of those ownership interests, an owner

of an ownership interest who fails to perfect that owner's right

of dissent in accordance with this subchapter may not bring suit

to recover the value of the ownership interest or money damages

relating to the action.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.357. WITHDRAWAL OF DEMAND FOR FAIR VALUE OF OWNERSHIP

INTEREST. (a) An owner may withdraw a demand for the payment of

the fair value of an ownership interest made under Section 10.356

before:

(1) payment for the ownership interest has been made under

Sections 10.358 and 10.361; or

(2) a petition has been filed under Section 10.361.

(b) Unless the responsible organization consents to the

withdrawal of the demand, an owner may not withdraw a demand for

payment under Subsection (a) after either of the events specified

in Subsections (a)(1) and (2).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.358. RESPONSE BY ORGANIZATION TO NOTICE OF DISSENT AND

DEMAND FOR FAIR VALUE BY DISSENTING OWNER. (a) Not later than

the 20th day after the date a responsible organization receives a

demand for payment made by a dissenting owner in accordance with

Section 10.356, the responsible organization shall respond to the

dissenting owner in writing by:

(1) accepting the amount claimed in the demand as the fair value

of the ownership interests specified in the notice; or

(2) rejecting the demand and including in the response the

requirements prescribed by Subsection (c).

(b) If the responsible organization accepts the amount claimed

in the demand, the responsible organization shall pay the amount

not later than the 90th day after the date the action that is the

subject of the demand was effected if the owner delivers to the

responsible organization:

(1) endorsed certificates representing the ownership interests

if the ownership interests are certificated; or

(2) signed assignments of the ownership interests if the

ownership interests are uncertificated.

(c) If the responsible organization rejects the amount claimed

in the demand, the responsible organization shall provide to the

owner:

(1) an estimate by the responsible organization of the fair

value of the ownership interests; and

(2) an offer to pay the amount of the estimate provided under

Subdivision (1).

(d) An offer made under Subsection (c)(2) must remain open for a

period of at least 60 days from the date the offer is first

delivered to the dissenting owner.

(e) If a dissenting owner accepts an offer made by a responsible

organization under Subsection (c)(2) or if a dissenting owner and

a responsible organization reach an agreement on the fair value

of the ownership interests, the responsible organization shall

pay the agreed amount not later than the 60th day after the date

the offer is accepted or the agreement is reached, as

appropriate, if the dissenting owner delivers to the responsible

organization:

(1) endorsed certificates representing the ownership interests

if the ownership interests are certificated; or

(2) signed assignments of the ownership interests if the

ownership interests are uncertificated.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.359. RECORD OF DEMAND FOR FAIR VALUE OF OWNERSHIP

INTEREST. (a) A responsible organization shall note in the

organization's ownership interest records maintained under

Section 3.151 the receipt of a demand for payment from any

dissenting owner made under Section 10.356.

(b) If an ownership interest that is the subject of a demand for

payment made under Section 10.356 is transferred, a new

certificate representing that ownership interest must contain:

(1) a reference to the demand; and

(2) the name of the original dissenting owner of the ownership

interest.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.360. RIGHTS OF TRANSFEREE OF CERTAIN OWNERSHIP INTEREST.

A transferee of an ownership interest that is the subject of a

demand for payment made under Section 10.356 does not acquire

additional rights with respect to the responsible organization

following the transfer. The transferee has only the rights the

original dissenting owner had with respect to the responsible

organization after making the demand.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.361. PROCEEDING TO DETERMINE FAIR VALUE OF OWNERSHIP

INTEREST AND OWNERS ENTITLED TO PAYMENT; APPOINTMENT OF

APPRAISERS. (a) If a responsible organization rejects the

amount demanded by a dissenting owner under Section 10.358 and

the dissenting owner and responsible organization are unable to

reach an agreement relating to the fair value of the ownership

interests within the period prescribed by Section 10.358(d), the

dissenting owner or responsible organization may file a petition

requesting a finding and determination of the fair value of the

owner's ownership interests in a court in:

(1) the county in which the organization's principal office is

located in this state; or

(2) the county in which the organization's registered office is

located in this state, if the organization does not have a

business office in this state.

(b) A petition described by Subsection (a) must be filed not

later than the 60th day after the expiration of the period

required by Section 10.358(d).

(c) On the filing of a petition by an owner under Subsection

(a), service of a copy of the petition shall be made to the

responsible organization. Not later than the 10th day after the

date a responsible organization receives service under this

subsection, the responsible organization shall file with the

clerk of the court in which the petition was filed a list

containing the names and addresses of each owner of the

organization who has demanded payment for ownership interests

under Section 10.356 and with whom agreement as to the value of

the ownership interests has not been reached with the responsible

organization. If the responsible organization files a petition

under Subsection (a), the petition must be accompanied by this

list.

(d) The clerk of the court in which a petition is filed under

this section shall provide by registered mail notice of the time

and place set for the hearing to:

(1) the responsible organization; and

(2) each owner named on the list described by Subsection (c) at

the address shown for the owner on the list.

(e) The court shall:

(1) determine which owners have:

(A) perfected their rights by complying with this subchapter;

and

(B) become subsequently entitled to receive payment for the fair

value of their ownership interests; and

(2) appoint one or more qualified appraisers to determine the

fair value of the ownership interests of the owners described by

Subdivision (1).

(f) The court shall approve the form of a notice required to be

provided under this section. The judgment of the court is final

and binding on the responsible organization, any other

organization obligated to make payment under this subchapter for

an ownership interest, and each owner who is notified as required

by this section.

(g) The beneficial owner of an ownership interest subject to

dissenters' rights held in a voting trust or by a nominee on the

beneficial owner's behalf may file a petition described by

Subsection (a) if no agreement between the dissenting owner of

the ownership interest and the responsible organization has been

reached within the period prescribed by Section 10.358(d). When

the beneficial owner files a petition described by Subsection

(a):

(1) the beneficial owner shall at that time be considered, for

purposes of this subchapter, the owner, the dissenting owner, and

the holder of the ownership interest subject to the petition; and

(2) the dissenting owner who demanded payment under Section

10.356 has no further rights regarding the ownership interest

subject to the petition.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 19, eff. September 1, 2009.

Sec. 10.362. COMPUTATION AND DETERMINATION OF FAIR VALUE OF

OWNERSHIP INTEREST. (a) For purposes of this subchapter, the

fair value of an ownership interest of a domestic entity subject

to dissenters' rights is the value of the ownership interest on

the date preceding the date of the action that is the subject of

the appraisal. Any appreciation or depreciation in the value of

the ownership interest occurring in anticipation of the proposed

action or as a result of the action must be specifically excluded

from the computation of the fair value of the ownership interest.

(b) In computing the fair value of an ownership interest under

this subchapter, consideration must be given to the value of the

domestic entity as a going concern without including in the

computation of value any control premium, any minority ownership

discount, or any discount for lack of marketability. If the

domestic entity has different classes or series of ownership

interests, the relative rights and preferences of and limitations

placed on the class or series of ownership interests, other than

relative voting rights, held by the dissenting owner must be

taken into account in the computation of value.

(c) The determination of the fair value of an ownership interest

made for purposes of this subchapter may not be used for purposes

of making a determination of the fair value of that ownership

interest for another purpose or of the fair value of another

ownership interest, including for purposes of determining any

minority or liquidity discount that might apply to a sale of an

ownership interest.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 57, eff. September 1, 2007.

Sec. 10.363. POWERS AND DUTIES OF APPRAISER; APPRAISAL

PROCEDURES. (a) An appraiser appointed under Section 10.361

has the power and authority that:

(1) is granted by the court in the order appointing the

appraiser; and

(2) may be conferred by a court to a master in chancery as

provided by Rule 171, Texas Rules of Civil Procedure.

(b) The appraiser shall:

(1) determine the fair value of an ownership interest of an

owner adjudged by the court to be entitled to payment for the

ownership interest; and

(2) file with the court a report of that determination.

(c) The appraiser is entitled to examine the books and records

of a responsible organization and may conduct investigations as

the appraiser considers appropriate. A dissenting owner or

responsible organization may submit to an appraiser evidence or

other information relevant to the determination of the fair value

of the ownership interest required by Subsection (b)(1).

(d) The clerk of the court appointing the appraiser shall

provide notice of the filing of the report under Subsection (b)

to each dissenting owner named in the list filed under Section

10.361 and the responsible organization.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.364. OBJECTION TO APPRAISAL; HEARING. (a) A dissenting

owner or responsible organization may object, based on the law or

the facts, to all or part of an appraisal report containing the

fair value of an ownership interest determined under Section

10.363(b).

(b) If an objection to a report is raised under Subsection (a),

the court shall hold a hearing to determine the fair value of the

ownership interest that is the subject of the report. After the

hearing, the court shall require the responsible organization to

pay to the holders of the ownership interest the amount of the

determined value with interest, accruing from the 91st day after

the date the applicable action for which the owner elected to

dissent was effected until the date of the judgment.

(c) Interest under Subsection (b) accrues at the same rate as is

provided for the accrual of prejudgment interest in civil cases.

(d) The responsible organization shall:

(1) immediately pay the amount of the judgment to a holder of an

uncertificated ownership interest; and

(2) pay the amount of the judgment to a holder of a certificated

ownership interest immediately after the certificate holder

surrenders to the responsible organization an endorsed

certificate representing the ownership interest.

(e) On payment of the judgment, the dissenting owner does not

have an interest in the:

(1) ownership interest for which the payment is made; or

(2) responsible organization with respect to that ownership

interest.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.365. COURT COSTS; COMPENSATION FOR APPRAISER. (a) An

appraiser appointed under Section 10.361 is entitled to a

reasonable fee payable from court costs.

(b) All court costs shall be allocated between the responsible

organization and the dissenting owners in the manner that the

court determines to be fair and equitable.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.366. STATUS OF OWNERSHIP INTEREST HELD OR FORMERLY HELD

BY DISSENTING OWNER. (a) An ownership interest of an

organization acquired by a responsible organization under this

subchapter:

(1) in the case of a merger, conversion, or interest exchange,

shall be held or disposed of as provided in the plan of merger,

conversion, or interest exchange; and

(2) in any other case, may be held or disposed of by the

responsible organization in the same manner as other ownership

interests acquired by the organization or held in its treasury.

(b) An owner who has demanded payment for the owner's ownership

interest under Section 10.356 is not entitled to vote or exercise

any other rights of an owner with respect to the ownership

interest except the right to:

(1) receive payment for the ownership interest under this

subchapter; and

(2) bring an appropriate action to obtain relief on the ground

that the action to which the demand relates would be or was

fraudulent.

(c) An ownership interest for which payment has been demanded

under Section 10.356 may not be considered outstanding for

purposes of any subsequent vote or action.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 20, eff. September 1, 2009.

Sec. 10.367. RIGHTS OF OWNERS FOLLOWING TERMINATION OF RIGHT OF

DISSENT. (a) The rights of a dissenting owner terminate if:

(1) the owner withdraws the demand under Section 10.356;

(2) the owner's right of dissent is terminated under Section

10.356;

(3) a petition is not filed within the period required by

Section 10.361; or

(4) after a hearing held under Section 10.361, the court

adjudges that the owner is not entitled to elect to dissent from

an action under this subchapter.

(b) On termination of the right of dissent under this section:

(1) the dissenting owner and all persons claiming a right under

the owner are conclusively presumed to have approved and ratified

the action to which the owner dissented and are bound by that

action;

(2) the owner's right to be paid the fair value of the owner's

ownership interests ceases;

(3) the owner's status as an owner of those ownership interests

is restored, as if the owner's demand for payment of the fair

value of the ownership interests had not been made under Section

10.356, if the owner's ownership interests were not canceled,

converted, or exchanged as a result of the action or a subsequent

action;

(4) the dissenting owner is entitled to receive the same cash,

property, rights, and other consideration received by owners of

the same class and series of ownership interests held by the

owner, as if the owner's demand for payment of the fair value of

the ownership interests had not been made under Section 10.356,

if the owner's ownership interests were canceled, converted, or

exchanged as a result of the action or a subsequent action;

(5) any action of the domestic entity taken after the date of

the demand for payment by the owner under Section 10.356 will not

be considered ineffective or invalid because of the restoration

of the owner's ownership interests or the other rights or

entitlements of the owner under this subsection; and

(6) the dissenting owner is entitled to receive dividends or

other distributions made after the date of the owner's payment

demand under Section 10.356, to owners of the same class and

series of ownership interests held by the owner as if the demand

had not been made, subject to any change in or adjustment to the

ownership interests because of an action taken by the domestic

entity after the date of the demand.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 58, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 21, eff. September 1, 2009.

Sec. 10.368. EXCLUSIVITY OF REMEDY OF DISSENT AND APPRAISAL. In

the absence of fraud in the transaction, any right of an owner of

an ownership interest to dissent from an action and obtain the

fair value of the ownership interest under this subchapter is the

exclusive remedy for recovery of:

(1) the value of the ownership interest; or

(2) money damages to the owner with respect to the action.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 59, eff. September 1, 2007.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 10.901. CREDITORS; ANTITRUST. This code does not affect,

nullify, or repeal the antitrust laws or abridge any right or

rights of any creditor under existing laws.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 10.902. NONEXCLUSIVITY. This chapter does not limit the

power of a domestic entity or non-code organization to acquire

all or part of the ownership or membership interests of one or

more classes or series of a domestic entity through a voluntary

exchange or otherwise.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.



CHAPTER 11. WINDING UP AND TERMINATION OF DOMESTIC ENTITY

BUSINESS ORGANIZATIONS CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 11. WINDING UP AND TERMINATION OF DOMESTIC ENTITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 11.001. DEFINITIONS. In this chapter:

(1) "Claim" means a right to payment, damages, or property,

whether liquidated or unliquidated, accrued or contingent,

matured or unmatured.

(2) "Event requiring a winding up" or "event requiring winding

up" means an event specified by Section 11.051.

(3) "Existing claim" with respect to an entity means:

(A) a claim against the entity that existed before the entity's

termination and is not barred by limitations; or

(B) a contractual obligation incurred after termination.

(4) "Terminated entity" means a domestic entity the existence of

which has been:

(A) terminated in a manner authorized or required by this code,

unless the entity has been reinstated in the manner provided by

this code; or

(B) forfeited pursuant to the Tax Code, unless the forfeiture

has been set aside.

(5) "Terminated filing entity" means a terminated entity that is

a filing entity.

(6) "Voluntary decision to wind up" means the determination to

wind up a domestic entity made by the domestic entity or the

owners, members, or governing authority of the domestic entity in

the manner specified by:

(A) the title of this code governing the domestic entity; or

(B) if applicable to the domestic entity, Section 11.057(a) or

(b) or 11.058(a).

(7) "Voluntary winding up" means winding up as a result of a

voluntary decision to wind up.

(8) "Winding up" means the process of winding up the business

and affairs of a domestic entity as a result of the occurrence of

an event requiring winding up.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 60, eff. September 1, 2007.

SUBCHAPTER B. WINDING UP OF DOMESTIC ENTITY

Sec. 11.051. EVENT REQUIRING WINDING UP OF DOMESTIC ENTITY.

Winding up of a domestic entity is required on:

(1) the expiration of any period of duration specified in the

domestic entity's governing documents;

(2) a voluntary decision to wind up the domestic entity;

(3) an event specified in the governing documents of the

domestic entity requiring the winding up, dissolution, or

termination of the domestic entity, other than an event specified

in another subdivision of this section;

(4) an event specified in other sections of this code requiring

the winding up or termination of the domestic entity, other than

an event specified in another subdivision of this section; or

(5) a decree by a court requiring the winding up, dissolution,

or termination of the domestic entity, rendered under this code

or other law.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 61, eff. September 1, 2007.

Sec. 11.052. WINDING UP PROCEDURES. (a) Except as provided by

the title of this code governing the domestic entity, on the

occurrence of an event requiring winding up of a domestic entity,

unless the event requiring winding up is revoked under Section

11.151 or canceled under Section 11.152, the owners, members,

managerial officials, or other persons specified in the title of

this code governing the domestic entity shall, as soon as

reasonably practicable, wind up the business and affairs of the

domestic entity. The domestic entity shall:

(1) cease to carry on its business, except to the extent

necessary to wind up its business;

(2) if the domestic entity is not a partnership, send a written

notice of the winding up to each known claimant against the

domestic entity;

(3) collect and sell its property to the extent the property is

not to be distributed in kind to the domestic entity's owners or

members; and

(4) perform any other act required to wind up its business and

affairs.

(b) During the winding up process, the domestic entity may

prosecute or defend a civil, criminal, or administrative action.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.053. PROPERTY APPLIED TO DISCHARGE LIABILITIES AND

OBLIGATIONS. (a) Except as provided by Subsection (b) and the

title of this code governing the domestic entity, a domestic

entity in the process of winding up shall apply and distribute

its property to discharge, or make adequate provision for the

discharge of, all of the domestic entity's liabilities and

obligations.

(b) Except as provided by the title of this code governing the

domestic entity, if the property of a domestic entity is not

sufficient to discharge all of the domestic entity's liabilities

and obligations, the domestic entity shall:

(1) apply its property, to the extent possible, to the just and

equitable discharge of its liabilities and obligations, including

liabilities and obligations owed to owners or members, other than

for distributions; or

(2) make adequate provision for the application of the property

described by Subdivision (1).

(c) Except as provided by the title of this code governing the

domestic entity, after a domestic entity has discharged, or made

adequate provision for the discharge of, all of its liabilities

and obligations, the domestic entity shall distribute the

remainder of its property, in cash or in kind, to the domestic

entity's owners according to their respective rights and

interests.

(d) A domestic entity may continue its business wholly or

partly, including delaying the disposition of property of the

domestic entity, for the limited period necessary to avoid

unreasonable loss of the entity's property or business.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.054. COURT SUPERVISION OF WINDING UP PROCESS. Subject

to the other provisions of this code, on application of a

domestic entity or an owner or member of a domestic entity, a

court may:

(1) supervise the winding up of the domestic entity;

(2) appoint a person to carry out the winding up of the domestic

entity; and

(3) make any other order, direction, or inquiry that the

circumstances may require.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.055. COURT ACTION OR PROCEEDING DURING WINDING UP.

During the winding up process, a domestic entity may continue

prosecuting or defending a court action or proceeding by or

against the domestic entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.056. SUPPLEMENTAL PROVISIONS FOR LIMITED LIABILITY

COMPANY. (a) The termination of the continued membership of the

last remaining member of a domestic limited liability company is

an event requiring winding up under Section 11.051(4) unless, not

later than the 90th day after the date of the termination, the

legal representative or successor of the last remaining member

agrees:

(1) to continue the company; and

(2) to become a member of the company effective as of the date

of the termination or to designate another person who agrees to

become a member of the company effective as of the date of the

termination.

(b) The event requiring winding up specified in Subsection (a)

may be canceled in accordance with Sections 11.152(a) and

101.552(c).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 62, eff. September 1, 2007.

Sec. 11.057. SUPPLEMENTAL PROVISIONS FOR DOMESTIC GENERAL

PARTNERSHIP. (a) Unless otherwise provided by the partnership

agreement, a voluntary decision to wind up a domestic general

partnership, other than a partnership described by Subsection

(b), requires the express will of a majority-in-interest of the

partners who have not assigned their interests. A voluntary

decision to wind up a partnership under this subsection may be

revoked in accordance with Sections 11.151 and 152.709(e).

(b) Unless otherwise provided by the partnership agreement, a

voluntary decision to wind up a domestic general partnership that

has a period of duration or is for a particular undertaking, or

in which the partnership agreement provides for the winding up of

the partnership on occurrence of a specified event, requires the

express will of all of the partners. A voluntary decision to

wind up a partnership under this subsection may be revoked in

accordance with Sections 11.151 and 152.709(d).

(c) An event requiring the winding up of a domestic general

partnership under Section 11.051(4) includes the following:

(1) in a general partnership for a particular undertaking, the

completion of the undertaking, unless otherwise provided by the

partnership agreement;

(2) an event that makes it illegal for all or substantially all

of the partnership business to be continued, but a cure of

illegality before the 91st day after the date of notice to the

general partnership of the event is effective retroactively to

the date of the event for purposes of this subsection; and

(3) the sale of all or substantially all of the property of the

general partnership outside the ordinary course of business,

unless otherwise provided by the partnership agreement.

(d) In addition to the events specified by Subsection (c),

unless otherwise provided by the partnership agreement, if a

domestic general partnership does not have a period of duration,

is not for a particular undertaking, and is not required under

its partnership agreement to wind up the partnership on

occurrence of a specified event, an event requiring winding up of

the partnership under Section 11.051(4) occurs on the 60th day

after the date on which the partnership receives notice of a

request for winding up the partnership from a partner, other than

a partner who has agreed not to withdraw, or a later date as

specified by the request, unless a majority-in-interest of the

partners deny the request for winding up or agree to continue the

partnership. The continuation of the business by the other

partners or by those who habitually acted in the business before

the request, other than the partner making the request, without

any settlement or liquidation of the partnership business, is

prima facie evidence of an agreement to continue the partnership

under this subsection.

(e) An event requiring winding up specified in Subsection

(c)(1), (c)(3), or (d) may be canceled in accordance with

Sections 11.152 and 152.709.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 63, eff. September 1, 2007.

Sec. 11.058. SUPPLEMENTAL PROVISION FOR LIMITED PARTNERSHIP.

(a) A voluntary decision to wind up a domestic limited

partnership requires the written consent of all partners in the

limited partnership unless otherwise provided by the partnership

agreement. The voluntary decision to wind up may be revoked in

accordance with Sections 11.151 and 153.501(d).

(b) An event of withdrawal of a general partner of a domestic

limited partnership is an event requiring winding up under

Section 11.051(4) unless otherwise provided by the partnership

agreement. The event requiring winding up specified in this

subsection may be canceled in accordance with Sections 11.152(a)

and 153.501(b).

(c) An event requiring winding up of a limited partnership under

Section 11.051(4) includes when there are no limited partners in

the limited partnership. The event requiring winding up

specified in this subsection may be canceled in accordance with

Sections 11.152(a) and 153.501(e).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 64, eff. September 1, 2007.

Sec. 11.059. SUPPLEMENTAL PROVISIONS FOR CORPORATIONS. For

purposes of Section 11.051(3), the event requiring the winding

up, dissolution, or termination of a domestic corporation must be

specified in:

(1) the certificate of formation of the corporation; or

(2) a bylaw of the corporation adopted by the owners or members

of the corporation in the same manner as an amendment to the

certificate of formation of the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 65, eff. September 1, 2007.

SUBCHAPTER C. TERMINATION OF DOMESTIC ENTITY

Sec. 11.101. CERTIFICATE OF TERMINATION FOR FILING ENTITY. (a)

On completion of the winding up process under Subchapter B, a

filing entity must file a certificate of termination in

accordance with Chapter 4.

(b) A certificate from the comptroller that all taxes

administered by the comptroller under Title 2, Tax Code, have

been paid must be filed with the certificate of termination if

the filing entity is a taxable entity under Chapter 171, Tax

Code, other than a nonprofit corporation.

(c) The certificate of termination must contain:

(1) the name of the filing entity;

(2) the name and address of each of the filing entity's

governing persons;

(3) the entity's file number assigned by the secretary of state,

unless the entity is a real estate investment trust;

(4) the nature of the event requiring winding up;

(5) a statement that the filing entity has complied with the

provisions of this code governing its winding up; and

(6) any other information required by this code to be included

in the certificate of termination for the filing entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 22, eff. September 1, 2009.

Sec. 11.102. EFFECTIVENESS OF TERMINATION OF FILING ENTITY.

Except as otherwise provided by this chapter, the existence of a

filing entity terminates on the filing of a certificate of

termination with the filing officer.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.103. EFFECTIVENESS OF TERMINATION OF NONFILING ENTITY.

Except as otherwise provided by this chapter, the existence of a

nonfiling entity terminates on the completion of the winding up

of its business and affairs. Notice of the termination must be

provided by the nonfiling entity in the manner provided in the

governing documents of the nonfiling entity if notice of

termination is required under the governing documents.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.104. ACTION BY SECRETARY OF STATE. The secretary of

state shall remove from its active records a domestic filing

entity whose period of duration specified in its certificate of

formation has expired when the secretary of state determines

that:

(1) the entity has failed to file a certificate of termination

in accordance with Section 11.101; and

(2) the entity has failed to file an amendment to extend its

period of duration in accordance with Section 11.152.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 66, eff. September 1, 2007.

Sec. 11.105. SUPPLEMENTAL INFORMATION REQUIRED BY CERTIFICATE OF

TERMINATION OF NONPROFIT CORPORATION. (a) In addition to the

information required by Section 11.101, the certificate of

termination filed by a nonprofit corporation that has completed

its winding up process must contain a statement that:

(1) any property of the nonprofit corporation has been

transferred, conveyed, applied, or distributed in accordance with

this chapter and Chapter 22; and

(2) there is no suit pending against the nonprofit corporation

or adequate provision has been made for the satisfaction of any

judgment, order, or decree that may be entered against the

nonprofit corporation in a pending suit.

(b) In addition to the statements required by Subsection (a), if

the nonprofit corporation received and held property permitted to

be used only for charitable, religious, eleemosynary, benevolent,

educational, or similar purposes, but the nonprofit corporation

did not hold the property on a condition requiring return,

transfer, or conveyance because of the winding up and

termination, the certificate of termination must include a

statement that distribution of that property has been effected in

accordance with a plan of distribution adopted in compliance with

this code for the distribution of that property.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER D. REVOCATION AND CONTINUATION

Sec. 11.151. REVOCATION OF VOLUNTARY WINDING UP. (a) Before

the termination of the existence of a domestic entity takes

effect, the domestic entity may revoke a voluntary decision to

wind up the entity by approval of the revocation in the manner

specified in the title of this code governing the entity.

(b) A domestic entity may continue its business following the

revocation of a voluntary decision to wind up under Subsection

(a).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.152. CONTINUATION OF BUSINESS WITHOUT WINDING UP. (a)

Subject to Subsections (c) and (d), a domestic entity to which an

event requiring the winding up of the entity occurs as specified

by Section 11.051(3) or (4) may cancel the event requiring

winding up in the manner specified in the title of this code

governing the domestic entity not later than the first

anniversary of the date of the event requiring winding up or an

earlier period prescribed by the title of this code governing the

domestic entity.

(b) A domestic entity whose specified period of duration has

expired may cancel that event requiring winding up by amending

its governing documents in the manner provided by this code, not

later than the third anniversary of the date the period expired

or an earlier date prescribed by the title of this code governing

the domestic entity, to extend its period of duration. The

expiration of its period of duration does not by itself create a

vested right on the part of an owner, member, or creditor of the

entity to prevent the extension of that period. An act

undertaken or a contract entered into by the domestic entity

during a period in which the entity could have extended its

period of duration as provided by this subsection is not

invalidated by the expiration of that period, regardless of

whether the entity has taken any action to extend its period of

duration.

(c) A domestic entity may not cancel an event requiring winding

up specified in Section 11.051(3) and continue its business if

the action is prohibited by the entity's governing documents or

the title of this code governing the entity.

(d) A domestic entity may cancel an event requiring winding up

specified in Section 11.051(4) and continue its business only if

the action:

(1) is not prohibited by the entity's governing documents; and

(2) is expressly authorized by the title of this code governing

the entity.

(e) On cancellation of an event requiring winding up under this

section, the domestic entity may continue its business.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 67, eff. September 1, 2007.

Sec. 11.153. COURT REVOCATION OF FRAUDULENT TERMINATION.

Notwithstanding any provision of this code to the contrary, a

court may order the revocation of termination of an entity's

existence that was terminated as a result of actual or

constructive fraud. In an action under this section, any

limitation period provided by law is tolled in accordance with

the discovery rule. The secretary of state shall take any action

necessary to implement an order under this section.

Added by Acts 2005, 79th Leg., Ch.

64, Sec. 40, eff. January 1, 2006.

SUBCHAPTER E. REINSTATEMENT OF TERMINATED ENTITY

Sec. 11.201. CONDITIONS FOR REINSTATEMENT. (a) A terminated

entity may be reinstated under this subchapter if:

(1) the termination was by mistake or inadvertent;

(2) the termination occurred without the approval of the

entity's governing persons when their approval is required by the

title of this code governing the terminated entity;

(3) the process of winding up before termination had not been

completed by the entity; or

(4) the legal existence of the entity is necessary to:

(A) convey or assign property;

(B) settle or release a claim or liability;

(C) take an action; or

(D) sign an instrument or agreement.

(b) A terminated entity may not be reinstated under this section

if the termination occurred as a result of:

(1) an order of a court or the secretary of state;

(2) an event requiring winding up that is specified in the title

of this code governing the terminated entity, if that title

prohibits reinstatement; or

(3) forfeiture under the Tax Code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.202. PROCEDURES FOR REINSTATEMENT. (a) To the extent

applicable, a terminated entity, to be reinstated, must complete

the requirements of this section not later than the third

anniversary of the date the termination of the terminated

entity's existence took effect.

(b) The owners, members, governing persons, or other persons

must approve the reinstatement of the domestic entity in the

manner provided by the title of this code governing the domestic

entity.

(c) After approval of the reinstatement of a filing entity that

was terminated, and not later than the third anniversary of the

date of the filing of the entity's certificate of termination,

the filing entity shall file a certificate of reinstatement in

accordance with Chapter 4.

(d) A certificate of reinstatement filed under Subsection (c)

must contain:

(1) the name of the filing entity;

(2) the filing number the filing officer assigned to the entity;

(3) the effective date of the entity's termination;

(4) a statement that the reinstatement of the filing entity has

been approved in the manner required by this code; and

(5) the name of the entity's registered agent and the address of

the entity's registered office.

(e) A tax clearance letter from the comptroller stating that the

filing entity has satisfied all franchise tax liabilities and may

be reinstated must be filed with the certificate of reinstatement

if the filing entity is a taxable entity under Chapter 171, Tax

Code, other than a nonprofit corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 23, eff. September 1, 2009.

Sec. 11.203. USE OF NAME SIMILAR TO PREVIOUSLY REGISTERED NAME.

If the secretary of state determines that a filing entity's name

contained in a certificate of reinstatement filed under Section

11.202 is the same as, deceptively similar to, or similar to a

name of a filing entity or foreign entity on file as provided by

or reserved or registered under this code, the secretary of state

may not accept for filing the certificate of reinstatement unless

the filing entity contemporaneously amends its certificate of

formation to change its name or obtains consent for the use of

the similar name.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.204. EFFECTIVENESS OF REINSTATEMENT OF NONFILING ENTITY.

The reinstatement of a terminated nonfiling entity takes effect

on the approval required by Section 11.202(b).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.205. EFFECTIVENESS OF REINSTATEMENT OF FILING ENTITY.

The reinstatement of a terminated filing entity that previously

filed a certificate of termination takes effect on the filing of

the entity's certificate of reinstatement.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.206. EFFECT OF REINSTATEMENT. When the reinstatement of

a terminated entity takes effect:

(1) the existence of the terminated entity is considered to have

continued without interruption from the date of termination; and

(2) the terminated entity may carry on its business as if the

termination of its existence had not occurred.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER F. INVOLUNTARY TERMINATION OF FILING ENTITY BY

SECRETARY OF STATE

Sec. 11.251. TERMINATION OF FILING ENTITY BY SECRETARY OF STATE.

(a) If it appears to the secretary of state that, with respect

to a filing entity, a circumstance described by Subsection (b)

exists, the secretary of state may notify the entity of the

circumstance by regular or certified mail addressed to the entity

at the entity's registered office or principal place of business

as shown on the records of the secretary of state.

(b) The secretary of state may terminate a filing entity's

existence if the secretary finds that:

(1) the entity has failed to, and, before the 91st day after the

date notice was mailed has not corrected the entity's failure to:

(A) file a report within the period required by law or pay a fee

or penalty prescribed by law when due and payable; or

(B) maintain a registered agent or registered office in this

state as required by law; or

(2) the entity has failed to, and, before the 16th day after the

date notice was mailed has not corrected the entity's failure to,

pay a fee required in connection with the filing of its

certificate of formation, or payment of the fee was dishonored

when presented by the state for payment.

(c) This subchapter shall not apply to real estate investment

trusts.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 68, eff. September 1, 2007.

Sec. 11.252. CERTIFICATE OF TERMINATION. (a) If termination of

a filing entity's existence is required, the secretary of state

shall:

(1) issue a certificate of termination; and

(2) deliver a certificate of termination by regular or certified

mail to the filing entity at its registered office or principal

place of business.

(b) The certificate of termination must state:

(1) that the filing entity has been involuntarily terminated;

and

(2) the date and cause of the termination.

(c) Except as otherwise provided by this chapter, the existence

of the filing entity is terminated on the issuance of the

certificate of termination by the secretary of state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.253. REINSTATEMENT BY SECRETARY OF STATE AFTER

INVOLUNTARY TERMINATION. (a) The secretary of state shall

reinstate a filing entity that has been involuntarily terminated

under this subchapter if the entity files a certificate of

reinstatement in accordance with Chapter 4 and:

(1) the entity has corrected the circumstances that led to the

involuntary termination and any other circumstances that may

exist of the types described by Section 11.251(b), including the

payment of fees, interest, or penalties; or

(2) the secretary of state finds that the circumstances that led

to the involuntary termination did not exist at the time of

termination.

(b) A certificate of reinstatement filed under Subsection (a)

must contain:

(1) the name of the filing entity;

(2) the filing number assigned by the filing officer to the

entity;

(3) the effective date of the involuntary termination;

(4) a statement that the circumstances giving rise to the

involuntary termination have been corrected; and

(5) the name of the entity's registered agent and the address of

the entity's registered office.

(c) A certificate of reinstatement must be accompanied by:

(1) each amendment to the entity's certificate of formation that

is required by intervening events, including circumstances

requiring an amendment to the filing entity's name as described

in Section 11.203; and

(2) a tax clearance letter from the comptroller stating that the

filing entity has satisfied all franchise tax liabilities and may

be reinstated, if the filing entity is a taxable entity under

Chapter 171, Tax Code, other than a nonprofit corporation.

(d) If a filing entity is reinstated before the third

anniversary of the date of its involuntary termination, the

entity is considered to have continued in existence without

interruption from the date of termination. The reinstatement

shall have no effect on any issue of personal liability of the

governing persons, officers, or agents of the filing entity

during the period between termination and reinstatement.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 24, eff. September 1, 2009.

Sec. 11.254. REINSTATEMENT OF CERTIFICATE OF FORMATION FOLLOWING

TAX FORFEITURE. A filing entity whose certificate of formation

has been forfeited under the provisions of the Tax Code must

follow the procedures in the Tax Code to reinstate its

certificate of formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER G. JUDICIAL WINDING UP AND TERMINATION

Sec. 11.301. INVOLUNTARY WINDING UP AND TERMINATION OF FILING

ENTITY BY COURT ACTION. (a) A court may enter a decree

requiring winding up of a filing entity's business and

termination of the filing entity's existence if, as the result of

an action brought under Section 11.303, the court finds that one

or more of the following problems exist:

(1) the filing entity or its organizers did not comply with a

condition precedent to its formation;

(2) the certificate of formation of the filing entity or any

amendment to the certificate of formation was fraudulently filed;

(3) a misrepresentation of a material matter has been made in an

application, report, affidavit, or other document submitted by

the filing entity under this code;

(4) the filing entity has continued to transact business beyond

the scope of the purpose of the filing entity as expressed in its

certificate of formation; or

(5) public interest requires winding up and termination of the

filing entity because:

(A) the filing entity has been convicted of a felony or a high

managerial agent of the filing entity has been convicted of a

felony committed in the conduct of the filing entity's affairs;

(B) the filing entity or high managerial agent has engaged in a

persistent course of felonious conduct; and

(C) termination is necessary to prevent future felonious conduct

of the same character.

(b) Sections 11.302-11.307 do not apply to Subsection (a)(5).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.302. NOTIFICATION OF CAUSE BY SECRETARY OF STATE. (a)

The secretary of state shall provide to the attorney general:

(1) the name of a filing entity that has given cause under

Section 11.301 for involuntary winding up of the entity's

business and termination of the entity's existence; and

(2) the facts relating to the cause for the winding up and

termination.

(b) When notice is provided under Subsection (a), the secretary

of state shall notify the filing entity of the circumstances by

writing sent to the entity at its registered office in this

state. The notice must state that the secretary of state has

given notice under Subsection (a) and the grounds for the

notification. The secretary of state must record the date a

notice required by this subsection is sent.

(c) A court shall accept a certificate issued by the secretary

of state as to the facts relating to the cause for the winding up

and termination and the sending of a notice under Subsection (b)

as prima facie evidence of the facts stated in the certificate

and the sending of the notice.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.303. FILING OF ACTION BY ATTORNEY GENERAL. The attorney

general shall file an action against a filing entity in the name

of the state seeking termination of the entity's existence if:

(1) the filing entity has not cured the problems for which

winding up and termination is sought before the 31st day after

the date the notice under Section 11.302(b) is mailed; and

(2) the attorney general determines that cause exists for the

involuntary winding up of a filing entity's business and

termination of the entity's existence under Section 11.301.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.304. CURE BEFORE FINAL JUDGMENT. An action filed by the

attorney general under Section 11.303 shall be abated if, before

a district court renders judgment on the action, the filing

entity:

(1) cures the problems for which winding up and termination is

sought; and

(2) pays the costs of the action.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.305. JUDGMENT REQUIRING WINDING UP AND TERMINATION. If

a district court finds in an action brought under this subchapter

that proper grounds exist under Section 11.301(a) for a winding

up of a filing entity's business and termination of the filing

entity's existence, the court shall:

(1) make findings to that effect; and

(2) subject to Section 11.306, enter a judgment not earlier than

the fifth day after the date the court makes its findings.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.306. STAY OF JUDGMENT. (a) If, in an action brought

under this subchapter, a filing entity has proved by a

preponderance of the evidence and obtained a finding that the

problems for which the filing entity has been found guilty were

not wilful or the result of a failure to take reasonable

precautions, the entity may make a sworn application to the court

for a stay of entry of the judgment to allow the filing entity a

reasonable opportunity to cure the problems for which it has been

found guilty. An application made under this subsection must be

made not later than the fifth day after the date the court makes

its findings under Section 11.305.

(b) After a filing entity has made an application under

Subsection (a), a court shall stay the entry of the judgment if

the court is reasonably satisfied after considering the

application and evidence offered with respect to the application

that the filing entity:

(1) is able and intends in good faith to cure the problems for

which it has been found guilty; and

(2) has not applied for the stay without just cause.

(c) A court shall stay an entry of judgment under Subsection (b)

for the period the court determines is reasonably necessary to

afford the filing entity the opportunity to cure its problems if

the entity acts with reasonable diligence. The court may not stay

the entry of the judgment for longer than 60 days after the date

the court's findings are made.

(d) The court shall dismiss an action against a filing entity

that, during the period the action is stayed by the court under

this section, cures the problems for which winding up and

termination is sought and pays all costs accrued in the action.

(e) If a court finds that a filing entity has not cured the

problems for which winding up and termination is sought within

the period prescribed by Subsection (c), the court shall enter

final judgment requiring a winding up of the filing entity's

business.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.307. OPPORTUNITY FOR CURE AFTER AFFIRMATION OF FINDINGS

BY APPEALS COURT. (a) An appellate court that affirms a trial

court's findings against a filing entity under this subchapter

shall remand the case to the trial court with instructions to

grant the filing entity an opportunity to cure the problems for

which the entity has been found guilty if:

(1) the filing entity did not make an application to the trial

court for stay of the entry of the judgment;

(2) the appellate court is satisfied that the appeal was taken

in good faith and not for purpose of delay or with no sufficient

cause;

(3) the appellate court finds that the problems for which the

filing entity has been found guilty are capable of being cured;

and

(4) the filing entity has prayed for the opportunity to cure its

problems in the appeal.

(b) The appellate court shall determine the period, which may

not be longer than 60 days after the date the case is remanded to

the trial court, to be afforded to a filing entity to enable the

filing entity to cure its problems under Subsection (a).

(c) The trial court to which an action against a filing entity

has been remanded under this section shall dismiss the action if,

during the period prescribed by the appellate court for that

conduct, the filing entity cures the problems for which winding

up and termination is sought and pays all costs accrued in the

action.

(d) If a filing entity has not cured the problems for which

winding up and termination is sought within the period prescribed

by the appellate court under Subsection (b), the judgment

requiring winding up and termination shall become final.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.308. JURISDICTION AND VENUE. (a) The attorney general

shall bring an action for the involuntary winding up and

termination of a filing entity under this subchapter in:

(1) a district court of the county in which the registered

office or principal place of business of the filing entity in

this state is located; or

(2) a district court of Travis County.

(b) A district court described by Subsection (a) has

jurisdiction of the action for involuntary winding up and

termination.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.309. PROCESS IN STATE ACTION. Citation in an action for

the involuntary winding up and termination of a filing entity

under this subchapter shall be issued and served as provided by

law.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.310. PUBLICATION OF NOTICE. (a) If process in an

action under this subchapter is returned not found, the attorney

general shall publish notice in a newspaper in the county in

which the registered office of the filing entity in this state is

located. The notice must contain:

(1) a statement of the pendency of the action;

(2) the title of the court;

(3) the title of the action; and

(4) the earliest date on which default judgment may be entered

by the court.

(b) Notice under this section must be published at least once a

week for two consecutive weeks beginning at any time after the

citation has been returned.

(c) The attorney general may include in one published notice the

name of each filing entity against which an action for

involuntary winding up and termination is pending in the same

court.

(d) Not later than the 10th day after the date notice under this

section is first published, the attorney general shall send a

copy of the notice to the filing entity at the filing entity's

registered office in this state. A certificate from the attorney

general regarding the sending of the notice is prima facie

evidence that notice was sent under this section.

(e) Unless a filing entity has been served with citation, a

default judgment may not be taken against the entity before the

31st day after the date the notice is first published.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.311. ACTION ALLOWED AFTER EXPIRATION OF FILING ENTITY'S

DURATION. The expiration of a filing entity's period of duration

does not, by itself, create a vested right on the part of an

owner or creditor of the filing entity to prevent an action by

the attorney general for the involuntary winding up of the filing

entity's business and termination of the filing entity's

existence.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.312. COMPLIANCE BY TERMINATED ENTITY. On the decree of

a court requiring winding up of a filing entity's business, the

filing entity shall comply with:

(1) the requirements of the decree concerning the winding up

process; and

(2) Subchapter B to the extent it does not conflict with the

decree.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.313. TIMING OF TERMINATION. A court may enter a decree

under Section 11.301 terminating the existence of a filing

entity:

(1) when the court considers it necessary or advisable; or

(2) on completion of the winding up process.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.314. INVOLUNTARY WINDING UP AND TERMINATION OF

PARTNERSHIP OR LIMITED LIABILITY COMPANY. A district court in

the county in which the registered office or principal place of

business in this state of a domestic partnership or limited

liability company is located has jurisdiction to order the

winding up and termination of the domestic partnership or limited

liability company on application by:

(1) a partner in the partnership if the court determines that:

(A) the economic purpose of the partnership is likely to be

unreasonably frustrated; or

(B) another partner has engaged in conduct relating to the

partnership's business that makes it not reasonably practicable

to carry on the business in partnership with that partner; or

(2) an owner of the partnership or limited liability company if

the court determines that it is not reasonably practicable to

carry on the entity's business in conformity with its governing

documents.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 25, eff. September 1, 2009.

Sec. 11.315. FILING OF DECREE OF TERMINATION AGAINST FILING

ENTITY. (a) The clerk of a court that enters a decree

terminating the existence of a filing entity shall file a

certified copy of the decree in accordance with Chapter 4.

(b) A fee may not be charged for the filing of a decree under

this section.

(c) Subject to Section 11.356, the existence of the filing

entity ceases when the certified copy of the decree is filed in

accordance with Chapter 4.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 41, eff. January 1, 2006.

SUBCHAPTER H. CLAIMS RESOLUTION ON TERMINATION

Sec. 11.351. LIABILITY OF TERMINATED FILING ENTITY. A

terminated filing entity is liable only for an existing claim.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.352. DEPOSIT WITH COMPTROLLER OF AMOUNT DUE OWNERS AND

CREDITORS WHO ARE UNKNOWN OR CANNOT BE LOCATED. (a) On the

voluntary or involuntary termination of a domestic filing entity,

the portion of the entity's assets distributable to creditors or

owners who are unknown or cannot be found after the exercise of

reasonable diligence by a person responsible for the distribution

in liquidation of the domestic filing entity's assets must be

reduced to cash and deposited as provided by Subsection (b).

(b) Money from assets liquidated under Subsection (a) shall be

deposited with the comptroller in a special account to be

maintained by the comptroller. The money must be accompanied by a

statement to the comptroller containing:

(1) the name and last known address of each person who is known

to be entitled to all or part of the account;

(2) the amount of each entitled person's distributive portion of

the money; and

(3) other information about each person who is entitled to all

or part of the money as the comptroller may reasonably require.

(c) The comptroller shall issue a receipt for money received

under this section.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.353. DISCHARGE OF LIABILITY OF PERSON RESPONSIBLE FOR

LIQUIDATION. A person responsible for the distribution in

liquidation of a filing entity's assets will be released and

discharged from further liability with respect to money received

from the liquidation when the person deposits the money with the

comptroller under Section 11.352.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.354. PAYMENT FROM ACCOUNT BY COMPTROLLER. (a) To claim

money deposited in an account under Section 11.352, a person must

submit to the comptroller satisfactory written proof of the

person's right to the money not later than the seventh

anniversary of the date the money was deposited with the

comptroller.

(b) The comptroller shall issue a warrant drawn on the account

created under Section 11.352 in favor of a person who meets the

requirements for making a claim under Subsection (a) and in the

amount to which the person is entitled.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.355. NOTICE OF ESCHEAT; ESCHEAT. (a) If no claimant

has made satisfactory proof of a right to the money within the

period prescribed by Section 11.354(a), the comptroller shall

publish in one issue of a newspaper of general circulation in

Travis County a notice of the proposed escheat of the money.

(b) A notice published under Subsection (a) must contain:

(1) the name and last known address of any known creditor or

owner entitled to the money;

(2) the amount of money deposited with the comptroller; and

(3) the name of the terminated filing entity from whose assets

the money was derived.

(c) If no claimant makes satisfactory proof to the comptroller

of a right to the money before the 61st day after the date notice

under this section is published, the money automatically escheats

to and becomes the property of the state and shall be deposited

in the general revenue fund.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.356. LIMITED SURVIVAL AFTER TERMINATION. (a)

Notwithstanding the termination of a domestic filing entity under

this chapter, the terminated filing entity continues in existence

until the third anniversary of the effective date of the entity's

termination only for purposes of:

(1) prosecuting or defending in the terminated filing entity's

name an action or proceeding brought by or against the terminated

entity;

(2) permitting the survival of an existing claim by or against

the terminated filing entity;

(3) holding title to and liquidating property that remained with

the terminated filing entity at the time of termination or

property that is collected by the terminated filing entity after

termination;

(4) applying or distributing property, or its proceeds, as

provided by Section 11.053; and

(5) settling affairs not completed before termination.

(b) A terminated filing entity may not continue its existence

for the purpose of continuing the business or affairs for which

the terminated filing entity was formed unless the terminated

filing entity is reinstated under Subchapter E.

(c) If an action on an existing claim by or against a terminated

filing entity has been brought before the expiration of the

three-year period after the date of the entity's termination and

the claim was not extinguished under Section 11.359, the

terminated filing entity continues to survive for purposes of:

(1) the action until all judgments, orders, and decrees have

been fully executed; and

(2) the application or distribution of any property of the

terminated filing entity as provided by Section 11.053 until the

property has been applied or distributed.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.357. GOVERNING PERSONS OF ENTITY DURING LIMITED

SURVIVAL. (a) Subject to the provisions of the title governing

the terminated filing entity, during the three-year period that a

terminated filing entity's existence is continued under Section

11.356, the governing persons of the terminated filing entity

serving at the time of termination shall continue to manage the

affairs of the terminated filing entity for the limited purposes

specified by Section 11.356 and have the powers necessary to

accomplish those purposes. The number of governing persons:

(1) may be reduced because of the death of a governing person;

and

(2) may include successors to governing persons chosen by the

other governing persons.

(b) In exercising powers prescribed under Subsection (a), a

governing person:

(1) has the same duties to the terminated filing entity that the

person had immediately before the termination; and

(2) is liable to the terminated filing entity for the person's

actions taken after the entity's termination to the same extent

that the person would have been liable had the person taken those

actions before the termination.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.358. ACCELERATED PROCEDURE FOR EXISTING CLAIM

RESOLUTION. (a) A terminated filing entity may shorten the

period for resolving a person's existing claim against the entity

by giving notice by registered or certified mail, return receipt

requested, to the claimant at the claimant's last known address

that the claim must be resolved under this section.

(b) The notice required under Subsection (a) must:

(1) state the requirements of Subsections (c) and (d) for

presenting a claim;

(2) provide the mailing address to which the person's claim

against the terminated filing entity must be sent;

(3) state that the claim will be extinguished if written

presentation of the claim is not received at the address given on

or before the date specified in the notice, which may not be

earlier than the 120th day after the date the notice is mailed to

the person by the terminated filing entity; and

(4) be accompanied by a copy of this section.

(c) To assert a claim, a person who is notified by a terminated

filing entity that the person's claim must be resolved under this

section must present the claim in writing to the terminated

filing entity at the address given by the entity in the notice.

(d) A claim presented under Subsection (c) must:

(1) contain the:

(A) identity of the claimant; and

(B) nature and amount of the claim; and

(2) be received by the terminated filing entity not later than

the date specified in the notice under Subsection (b)(3).

(e) If a person presents a claim that meets the requirements of

this section, the terminated filing entity to whom the claim is

presented may give written notice to the person that the claim is

rejected by the terminated entity.

(f) Notice under Subsection (e) must:

(1) be sent by registered or certified mail, return receipt

requested, and addressed to the last known address of the person

presenting the claim;

(2) state that the claim has been rejected by the terminated

entity;

(3) state that the claim will be extinguished unless an action

on the claim is brought:

(A) not later than the 180th day after the date the notice of

rejection of the claim was mailed to the person; and

(B) not later than the third anniversary of the effective date

of the entity's termination; and

(4) state the date on which notice of the claim's rejection was

mailed and the effective date of the entity's termination.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.359. EXTINGUISHMENT OF EXISTING CLAIM. (a) Except as

provided by Subsection (b), an existing claim by or against a

terminated filing entity is extinguished unless an action or

proceeding is brought on the claim not later than the third

anniversary of the date of termination of the entity.

(b) A person's claim against a terminated filing entity may be

extinguished before the period prescribed by Subsection (a) if

the person is notified under Section 11.358(a) that the claim

will be resolved under Section 11.358 and the person:

(1) fails to properly present the claim in writing under

Sections 11.358(c) and (d); or

(2) fails to bring an action on a claim rejected under Section

11.358(e) before:

(A) the 180th day after the date the notice rejecting the claim

was mailed to the person; and

(B) the third anniversary of the effective date of the entity's

termination.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER I. RECEIVERSHIP

Sec. 11.401. CODE GOVERNS. A receiver may be appointed for a

domestic entity or for a domestic entity's property or business

only as provided for and on the conditions set forth in this

code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.402. JURISDICTION TO APPOINT RECEIVER. (a) A court

that has subject matter jurisdiction over specific property of a

domestic or foreign entity that is located in this state and is

involved in litigation has jurisdiction to appoint a receiver for

that property.

(b) A district court in the county in which the registered

office or principal place of business of a domestic entity is

located has jurisdiction to:

(1) appoint a receiver for the property and business of a

domestic entity for the purpose of rehabilitating the entity; or

(2) order the liquidation of the property and business of a

domestic entity and appoint a receiver to effect that

liquidation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.403. APPOINTMENT OF RECEIVER FOR SPECIFIC PROPERTY. (a)

Subject to Subsection (b), and on the application of a person

whose right to or interest in any property or fund or the

proceeds from the property or fund is probable, a court that has

jurisdiction over specific property of a domestic or foreign

entity may appoint a receiver in an action:

(1) by a vendor to vacate a fraudulent purchase of the property;

(2) by a creditor to subject the property or fund to the

creditor's claim;

(3) between partners or others jointly owning or interested in

the property or fund;

(4) by a mortgagee of the property for the foreclosure of the

mortgage and sale of the property, when:

(A) it appears that the mortgaged property is in danger of being

lost, removed, or materially injured; or

(B) it appears that the mortgage is in default and that the

property is probably insufficient to discharge the mortgage debt;

or

(5) in which receivers for specific property have been

previously appointed by courts of equity.

(b) A court may appoint a receiver for the property or fund

under Subsection (a) only if:

(1) with respect to an action brought under Subsection (a)(1),

(2), or (3), it is shown that the property or fund is in danger

of being lost, removed, or materially injured;

(2) circumstances exist that are considered by the court to

necessitate the appointment of a receiver to conserve the

property or fund and avoid damage to interested parties;

(3) all other requirements of law are complied with; and

(4) the court determines that other available legal and

equitable remedies are inadequate.

(c) The court appointing a receiver under this section has and

shall retain exclusive jurisdiction over the specific property

placed in receivership. The court shall determine the rights of

the parties in the property or its proceeds.

(d) If the condition necessitating the appointment of a receiver

under this section is remedied, the receivership shall be

terminated immediately, and the receiver shall redeliver to the

domestic entity all of the property remaining in receivership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.404. APPOINTMENT OF RECEIVER TO REHABILITATE DOMESTIC

ENTITY. (a) Subject to Subsection (b), a court that has

jurisdiction over the property and business of a domestic entity

under Section 11.402(b) may appoint a receiver for the entity's

property and business if:

(1) in an action by an owner or member of the domestic entity,

it is established that:

(A) the entity is insolvent or in imminent danger of insolvency;

(B) the governing persons of the entity are deadlocked in the

management of the entity's affairs, the owners or members of the

entity are unable to break the deadlock, and irreparable injury

to the entity is being suffered or is threatened because of the

deadlock;

(C) the actions of the governing persons of the entity are

illegal, oppressive, or fraudulent;

(D) the property of the entity is being misapplied or wasted; or

(E) with respect to a for-profit corporation, the shareholders

of the entity are deadlocked in voting power and have failed, for

a period of at least two years, to elect successors to the

governing persons of the entity whose terms have expired or would

have expired on the election and qualification of their

successors;

(2) in an action by a creditor of the domestic entity, it is

established that:

(A) the entity is insolvent, the claim of the creditor has been

reduced to judgment, and an execution on the judgment was

returned unsatisfied; or

(B) the entity is insolvent and has admitted in writing that the

claim of the creditor is due and owing; or

(3) in an action other than an action described by Subdivision

(1) or (2), courts of equity have traditionally appointed a

receiver.

(b) A court may appoint a receiver under Subsection (a) only if:

(1) circumstances exist that are considered by the court to

necessitate the appointment of a receiver to conserve the

property and business of the domestic entity and avoid damage to

interested parties;

(2) all other requirements of law are complied with; and

(3) the court determines that all other available legal and

equitable remedies, including the appointment of a receiver for

specific property of the domestic entity under Section 11.402,

are inadequate.

(c) If the condition necessitating the appointment of a receiver

under this section is remedied, the receivership shall be

terminated immediately, the management of the domestic entity

shall be restored to its managerial officials, and the receiver

shall redeliver to the domestic entity all of its property

remaining in receivership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.405. APPOINTMENT OF RECEIVER TO LIQUIDATE DOMESTIC

ENTITY; LIQUIDATION. (a) Subject to Subsection (b), a court

that has jurisdiction over the property and business of a

domestic entity under Section 11.402(b) may order the liquidation

of the property and business of the domestic entity and may

appoint a receiver to effect the liquidation:

(1) when an action has been filed by the attorney general under

this chapter to terminate the existence of the entity and it is

established that liquidation of the entity's business and affairs

should precede the entry of a decree of termination;

(2) on application of the entity to have its liquidation

continued under the supervision of the court;

(3) if the entity is in receivership and the court does not find

that any plan presented before the first anniversary of the date

the receiver was appointed is feasible for remedying the

condition requiring appointment of the receiver;

(4) on application of a creditor of the entity if it is

established that irreparable damage will ensue to the unsecured

creditors of the domestic entity as a class, generally, unless

there is an immediate liquidation of the property of the domestic

entity; or

(5) on application of a member or director of a nonprofit

corporation or cooperative association and it appears the entity

is unable to carry out its purposes.

(b) A court may order a liquidation and appoint a receiver under

Subsection (a) only if:

(1) the circumstances demand liquidation to avoid damage to

interested persons;

(2) all other requirements of law are complied with; and

(3) the court determines that all other available legal and

equitable remedies, including the appointment of a receiver for

specific property of the domestic entity and appointment of a

receiver to rehabilitate the domestic entity, are inadequate.

(c) If the condition necessitating the appointment of a receiver

under this section is remedied, the receivership shall be

terminated immediately, the management of the domestic entity

shall be restored to its managerial officials, and the receiver

shall redeliver to the domestic entity all of its property

remaining in receivership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.406. RECEIVERS: QUALIFICATIONS, POWERS, AND DUTIES. (a)

A receiver appointed under this chapter:

(1) must be an individual citizen of the United States or an

entity authorized to act as receiver;

(2) shall give a bond in the amount required by the court and

with any sureties as may be required by the court;

(3) may sue and be sued in the receiver's name in any court;

(4) has the powers and duties provided by other laws applicable

to receivers; and

(5) has the powers and duties that are stated in the order

appointing the receiver or that the appointing court:

(A) considers appropriate to accomplish the objectives for which

the receiver was appointed; and

(B) may increase or diminish at any time during the proceedings.

(b) To be appointed a receiver under this chapter, a foreign

entity must be registered to transact business in this state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.407. COURT-ORDERED FILING OF CLAIMS. (a) In a

proceeding involving a receivership of the property or business

of a domestic entity, the court may require all claimants of the

domestic entity to file with the clerk of the court or the

receiver, in the form provided by the court, proof of their

respective claims under oath.

(b) A court that orders the filing of claims under Subsection

(a) shall:

(1) set a date, which may not be earlier than four months after

the date of the order, as the last day for the filing of those

claims; and

(2) prescribe the notice that shall be given to claimants of the

date set under Subdivision (1).

(c) Before the expiration of the period under Subsection (b) for

the filing of claims, a court may extend the period for the

filing of claims to a later date.

(d) A court may bar a claimant who fails to file a proof of

claim during the period authorized by the court from

participating in the distribution of the property of the domestic

entity unless the claimant presents to the court a justifiable

excuse for its delay in filing. A court may not order or effect a

discharge of a claim of the claimant described by this

subsection.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.408. SUPERVISING COURT; JURISDICTION; AUTHORITY. (a) A

court supervising a receivership under this subchapter may, from

time to time:

(1) make allowances to a receiver or attorney in the proceeding;

and

(2) direct the payment of a receiver or attorney from the

property of the domestic entity that is within the scope of the

receivership or the proceeds of any sale or disposition of that

property.

(b) A court that appoints a receiver under this subchapter for

the property or business of a domestic entity has exclusive

jurisdiction over the domestic entity and all of its property,

regardless of where the property is located.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.409. ANCILLARY RECEIVERSHIPS OF FOREIGN ENTITIES. (a)

Notwithstanding any provision of this code to the contrary, a

district court in the county in which the registered office of a

foreign entity doing business in this state is located has

jurisdiction to appoint an ancillary receiver for the property

and business of that entity when the court determines that

circumstances exist to require the appointment of an ancillary

receiver.

(b) A receiver appointed under Subsection (a) serves ancillary

to a receiver acting under orders of an out-of-state court that

has jurisdiction to appoint a receiver for the entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.410. RECEIVERSHIP FOR ALL PROPERTY AND BUSINESS OF

FOREIGN ENTITY. (a) A district court may appoint a receiver for

all of the property, in and outside this state, of a foreign

entity doing business in this state and its business if the court

determines, in accordance with the ordinary usages of equity,

that circumstances exist that necessitate the appointment of a

receiver even if a receiver has not been appointed by another

court.

(b) The appointing court shall convert a receivership created

under Subsection (a) into an ancillary receivership if the

appointing court determines an ancillary receivership is

appropriate because a court in another state has ordered a

receivership of all property and business of the entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.411. GOVERNING PERSONS AND OWNERS NOT NECESSARY PARTIES

DEFENDANT. Governing persons and owners or members of a domestic

entity are not necessary parties to an action for a receivership

or liquidation of the property and business of a domestic entity

unless relief is sought against those persons individually.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.412. DECREE OF INVOLUNTARY TERMINATION. In an action in

which the court has ordered the liquidation of the property and

business of a domestic entity in accordance with other provisions

of this code, the court shall enter a decree terminating the

existence of the entity:

(1) when the costs and expenses of the action and all

obligations and liabilities of the domestic entity have been paid

and discharged or adequately provided for and all of the entity's

remaining property has been distributed to its owners and

members; or

(2) if the entity's property is not sufficient to discharge the

costs and other expenses of the action and all obligations and

liabilities of the entity, when all the property of the entity

has been applied toward their payment.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 69, eff. September 1, 2007.

Sec. 11.413. SUPPLEMENTAL PROVISIONS FOR APPLICATION OF PROCEEDS

FROM LIQUIDATION OF NONPROFIT CORPORATION. (a) In proceedings

under Section 11.405, the property of a nonprofit corporation or

the proceeds resulting from a sale, conveyance, or other

disposition of its property shall be applied to:

(1) pay, satisfy, and discharge all costs and expenses of the

court proceedings and all liabilities and obligations of the

nonprofit corporation; or

(2) make adequate provision for the payment, satisfaction, and

discharge of the costs, expenses, liabilities, or obligations

described by Subdivision (1).

(b) Any property remaining after application is made under this

section must be applied and distributed in the manner provided by

Section 22.304.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 11.414. FILING OF DECREE OF INVOLUNTARY TERMINATION AGAINST

FILING ENTITY. (a) The clerk of a court that enters a decree

terminating the existence of a filing entity under this

subchapter shall file a certified copy of the decree in

accordance with Chapter 4.

(b) A fee may not be charged for the filing of a decree under

this section.

(c) Subject to Section 11.356, the existence of the filing

entity ceases when the certified copy of the decree is filed in

accordance with Chapter 4.

Added by Acts 2005, 79th Leg., Ch.

64, Sec. 42, eff. January 1, 2006.



CHAPTER 12. ADMINISTRATIVE POWERS

BUSINESS ORGANIZATIONS CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 12. ADMINISTRATIVE POWERS

SUBCHAPTER A. SECRETARY OF STATE

Sec. 12.001. AUTHORITY OF SECRETARY OF STATE. (a) The

secretary of state may adopt procedural rules for the filing of

instruments, including the filing of instruments by electronic or

other means, authorized to be filed with the secretary of state

under this code.

(b) The secretary of state has the power and authority

reasonably necessary to enable the secretary to perform the

duties imposed on the secretary under this code.

(c) The secretary of state, on acceptance of the filing of an

instrument authorized to be filed with the secretary of state

under this code, may issue:

(1) a certificate that evidences the filing of the instrument;

(2) a letter that acknowledges the filing of the instrument; or

(3) a certificate that evidences the filing of the instrument

and a letter that acknowledges the filing of the instrument.

(d) This section and Sections 12.003 and 12.004 do not apply to

a domestic real estate investment trust.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 26, eff. September 1, 2009.

Sec. 12.002. INTERROGATORIES BY SECRETARY OF STATE. (a) As

necessary and proper for the secretary of state to determine

whether a filing entity or a foreign filing entity has complied

with this code, the secretary of state may serve by mail

interrogatories on the entity or a managerial official.

(b) An entity or individual to whom an interrogatory is sent by

the secretary of state shall answer the interrogatory before the

later of the 31st day after the date the interrogatory is mailed

or a date set by the secretary of state. Each answer to an

interrogatory must be complete, in writing, and under oath. An

interrogatory directed to an individual shall be answered by the

individual, and an interrogatory directed to an entity shall be

answered by a managerial official.

(c) The secretary of state is not required to file any

instrument to which an interrogatory relates until the

interrogatory is answered as provided by this section and only if

the instrument conforms to the requirements of this code. The

secretary of state shall certify to the attorney general for

action as the attorney general may consider appropriate an

interrogatory and answer to the interrogatory that disclose a

violation of this code.

(d) This section and Sections 12.003 and 12.004 do not apply to

domestic real estate investment trusts.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 12.003. INFORMATION DISCLOSED BY INTERROGATORIES. An

interrogatory sent by the secretary of state and the answer to

the interrogatory are subject to Chapter 552, Government Code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 12.004. APPEALS FROM SECRETARY OF STATE. (a) If the

secretary of state does not approve the filing of a filing

instrument, the secretary of state shall, before the 11th day

after the date of the delivery of the filing instrument to the

secretary of state, notify the person delivering the filing

instrument of the disapproval and specifying each reason for the

disapproval. The disapproval of a filing instrument by the

secretary of state may be appealed only to a district court of

Travis County by filing with the court clerk a petition, a copy

of the filing instrument sought to be filed, and a copy of any

written disapproval by the secretary of state of the filing

instrument. The court shall try the appeal de novo and shall

sustain the action of the secretary of state or direct the

secretary to take any action the court considers to be proper.

(b) A final order or judgment entered by the district court

under this section in review of any ruling or decision of the

secretary of state may be appealed as in other civil actions.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER B. ATTORNEY GENERAL

Sec. 12.151. AUTHORITY OF ATTORNEY GENERAL TO EXAMINE BOOKS AND

RECORDS. Each filing entity and foreign filing entity shall

permit the attorney general to inspect, examine, and make copies,

as the attorney general considers necessary in the performance of

a power or duty of the attorney general, of any record of the

entity. A record of the entity includes minutes and a book,

account, letter, memorandum, document, check, voucher, telegram,

constitution, and bylaw.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 12.152. REQUEST TO EXAMINE. To examine the business of a

filing entity or foreign filing entity, the attorney general

shall make a written request to a managerial official, who shall

immediately permit the attorney general to inspect, examine, and

make copies of the records of the entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 12.153. AUTHORITY TO EXAMINE MANAGEMENT OF ENTITY. The

attorney general may investigate the organization, conduct, and

management of a filing entity or foreign filing entity and

determine if the entity has been or is engaged in acts or conduct

in violation of:

(1) its governing documents; or

(2) any law of this state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 12.154. AUTHORITY TO DISCLOSE INFORMATION. Information

held by the attorney general and derived in the course of an

examination of an entity's records or documents is not public

information, is not subject to Chapter 552, Government Code, and

may not be disclosed except:

(1) in the course of an administrative or judicial proceeding in

which the state is a party;

(2) in a suit by the state to:

(A) revoke the registration of the foreign filing entity or

terminate the certificate of formation of the filing entity; or

(B) collect penalties for a violation of the law of this state;

or

(3) to provide information to any officer of this state charged

with the enforcement of its laws.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 12.155. FORFEITURE OF BUSINESS PRIVILEGES. A foreign

filing entity or a filing entity that fails or refuses to permit

the attorney general to examine or make copies of a record,

without regard to whether the record is located in this or

another state, forfeits the right of the entity to do business in

this state, and the entity's registration or certificate of

formation shall be revoked or terminated.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 12.156. CRIMINAL PENALTY. (a) A managerial official or

other individual having the authority to manage the affairs of a

filing entity or foreign filing entity commits an offense if the

official or individual fails or refuses to permit the attorney

general to make an investigation of the entity or to examine or

to make copies of a record of the entity.

(b) An offense under this section is a Class B misdemeanor.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER C. ENFORCEMENT LIEN

Sec. 12.201. LIEN FOR LAW VIOLATIONS. (a) If a filing entity

or foreign filing entity violates a law of this state, including

the law against trusts, monopolies, and conspiracies, or

combinations or contracts in restraint of trade, for the

violation of which a fine, penalties, or forfeiture is provided,

all of the entity's property in this state at the time of the

violation or that after the violation comes into this state is,

because of the violation, liable for any fine or penalty under

this chapter and for costs of suit and costs of collection.

(b) The state has a lien on all property of a filing entity or

foreign filing entity in this state on the date a suit is

instituted by or under the direction of the attorney general in a

court of this state for the purpose of forfeiting the certificate

of formation or revoking the registration of the entity or for

the collection of a fine or penalty due to the state.

(c) The filing of a suit for a fine, penalties, or forfeiture is

notice of the lien.

(d) In addition to the property subjected to the lien under

Subsection (b), the lien applies to any property that comes into

the possession of a receiver appointed under Subchapter D.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER D. ENFORCEMENT PROCEEDINGS

Sec. 12.251. RECEIVER. In a suit filed by this state against a

filing entity or foreign filing entity for the termination of the

entity's certificate of formation or registration or for a fine

or penalty, the court in this state in which the suit is pending:

(1) shall appoint a receiver for the property and business of

the entity in this state or that subsequently comes into this

state during the receivership if the filing entity or foreign

filing entity commences the process of winding up its business in

this or another state or a judgment is rendered against it in

this or another state for the termination of the entity's

certificate of formation or registration; and

(2) may appoint a receiver for the entity if the interest of the

state requires the appointment.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 12.252. FORECLOSURE. (a) The attorney general may bring

suit to foreclose a lien created by this chapter.

(b) If a filing entity or a foreign filing entity subject to

this code has commenced the winding up process or has had the

entity's certificate of formation or registration terminated by a

judgment, citation in a suit for foreclosure may be served on any

person in this state who acted and was acting as agent of the

entity in this state when the entity commenced the winding up

process or the entity's certificate of formation or registration

was terminated.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 12.253. ACTION AGAINST INSOLVENT ENTITY. When the attorney

general is convinced that a filing entity or foreign filing

entity is insolvent, the attorney general shall institute quo

warranto or other appropriate proceedings to terminate the

certificate of formation or registration of the filing entity or

foreign filing entity that is insolvent.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 12.254. SUITS BY DISTRICT OR COUNTY ATTORNEY. A district

or county attorney shall bring and prosecute a proceeding under

Section 12.252 or 12.253 when directed to do so by the attorney

general.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 12.255. PERMISSION TO SUE. Before a petition may be filed

by the attorney general or by a district or county attorney in a

suit authorized by Section 12.252 or 12.253, leave must be

granted by the judge of the court in which the proceeding is to

be filed.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 12.256. EXAMINATION AND NOTICE. (a) The judge of a court

in which a proceeding under Section 12.252 or 12.253 is to be

filed shall carefully examine the petition before granting leave

to sue. The judge may also require an examination into the facts.

If it appears with reasonable certainty from the petition or from

the petition and facts that there is a prima facie showing for

the relief sought, the judge may grant leave to file.

(b) On an application for the appointment of a receiver, the

entity proceeded against is entitled to 10 days' notice before

the day set for the hearing.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 12.257. DISMISSAL OF ACTION. (a) A suit authorized by

Section 12.253 or 12.258 may not be filed or, if filed, shall be

dismissed if the entity, through its owners or members, reduces

its indebtedness so that it is not insolvent.

(b) The respondent shall pay the costs of a dismissed suit under

this section.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 12.258. LIQUIDATION OF INSOLVENT ENTITY. (a) A court

hearing a proceeding under Section 12.253 against an insolvent

entity may, after the entity has been shown to be insolvent,

appoint one or more receivers for the entity and its property.

The receiver may settle the affairs of the entity, collect

outstanding debts, and divide the money and property belonging to

the entity among its owners after paying the debts of the entity

and all expenses incidental to the judicial proceedings and

receivership.

(b) The court may continue the existence of the entity for three

years and for additional reasonable time as necessary to

accomplish the purposes of this subchapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 12.259. EXTRAORDINARY REMEDIES; BOND. The state has a

right to a writ of attachment, garnishment, sequestration, or

injunction, without bond, to aid in the enforcement of the

state's rights created by this chapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 12.260. ABATEMENT OF SUIT. An action or cause of action

for a fine, penalty, or forfeiture that this state has or may

have against a filing entity or foreign filing entity does not

abate because the entity winds up, voluntarily or otherwise, or

the entity's certificate of formation is terminated or the

entity's registration is revoked.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 70, eff. September 1, 2007.

Sec. 12.261. PROVISIONS CUMULATIVE. Each right or remedy

provided by this chapter is cumulative and does not affect any

other right or remedy for the enforcement, payment, or collection

of a fine, forfeiture, or penalty or any other means provided by

law for securing or preserving testimony or inquiring into the

rights or privileges of an entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.






TITLE 2. CORPORATIONS

CHAPTER 20. GENERAL PROVISIONS

BUSINESS ORGANIZATIONS CODE

TITLE 2. CORPORATIONS

CHAPTER 20. GENERAL PROVISIONS

Sec. 20.001. REQUIREMENT THAT FILING INSTRUMENT BE SIGNED BY

OFFICER. Unless otherwise provided by this title, a filing

instrument of a corporation must be signed by an officer of the

corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 20.002. ULTRA VIRES ACTS. (a) Lack of capacity of a

corporation may not be the basis of any claim or defense at law

or in equity.

(b) An act of a corporation or a transfer of property by or to a

corporation is not invalid because the act or transfer was:

(1) beyond the scope of the purpose or purposes of the

corporation as expressed in the corporation's certificate of

formation; or

(2) inconsistent with a limitation on the authority of an

officer or director to exercise a statutory power of the

corporation, as that limitation is expressed in the corporation's

certificate of formation.

(c) The fact that an act or transfer is beyond the scope of the

expressed purpose or purposes of the corporation or is

inconsistent with an expressed limitation on the authority of an

officer or director may be asserted in a proceeding:

(1) by a shareholder or member against the corporation to enjoin

the performance of an act or the transfer of property by or to

the corporation;

(2) by the corporation, acting directly or through a receiver,

trustee, or other legal representative, or through members in a

representative suit, against an officer or director or former

officer or director of the corporation for exceeding that

person's authority; or

(3) by the attorney general to:

(A) terminate the corporation;

(B) enjoin the corporation from performing an unauthorized act;

or

(C) enforce divestment of real property acquired or held

contrary to the laws of this state.

(d) If the unauthorized act or transfer sought to be enjoined

under Subsection (c)(1) is being or is to be performed or made

under a contract to which the corporation is a party and if each

party to the contract is a party to the proceeding, the court may

set aside and enjoin the performance of the contract. The court

may award to the corporation or to another party to the contract,

as appropriate, compensation for loss or damage resulting from

the action of the court in setting aside and enjoining the

performance of the contract, excluding loss of anticipated

profits.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.



CHAPTER 21. FOR-PROFIT CORPORATIONS

BUSINESS ORGANIZATIONS CODE

TITLE 2. CORPORATIONS

CHAPTER 21. FOR-PROFIT CORPORATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 21.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a:

(1) domestic for-profit corporation formed under this code; and

(2) foreign for-profit corporation that is transacting business

in this state, regardless of whether the foreign corporation is

registered to transact business in this state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.002. DEFINITIONS. In this chapter:

(1) "Authorized share" means a share of any class the

corporation is authorized to issue.

(2) "Board of directors" includes each person who is authorized

to perform the functions of the board of directors under a

shareholders' agreement as authorized by this chapter.

(3) "Cancel," with respect to an authorized share of a

corporation, means the restoration of an issued share to the

status of an authorized but unissued share.

(4) "Consuming assets corporation" means a corporation that:

(A) is engaged in the business of exploiting assets subject to

depletion or amortization;

(B) states in its certificate of formation that it is a

consuming assets corporation;

(C) includes the phrase "a consuming assets corporation" as part

of its official corporate name and gives the phrase equal

prominence with the rest of the corporate name on the financial

statements and certificates of ownership of the corporation; and

(D) includes in each of the certificates of ownership of the

corporation the sentence, "This corporation is permitted by law

to pay dividends out of reserves that may impair its stated

capital."

(5) "Corporation" or "domestic corporation" means a domestic

for-profit corporation subject to this chapter.

(6)(A) "Distribution" means a transfer of property, including

cash, or issuance of debt, by a corporation to its shareholders

in the form of:

(i) a dividend on any class or series of its outstanding shares;

(ii) a purchase or redemption, directly or indirectly, of any of

its own shares; or

(iii) a payment by the corporation in liquidation of all or a

portion of its assets.

(B) The term does not include:

(i) a split-up or division of the issued shares of a class of a

corporation into a larger number of shares within the same class

that does not increase the stated capital of the corporation; or

(ii) a transfer of the corporation's own shares or rights to

acquire its own shares.

(7) "Foreign corporation" means a for-profit corporation formed

under the laws of a jurisdiction other than this state.

(8) "Investment Company Act" means the Investment Company Act of

1940 (15 U.S.C. Section 80a-1 et seq.), as amended.

(9) "Net assets" means the amount by which the total assets of a

corporation exceed the total debts of the corporation.

(10) "Share dividend" means a dividend by a corporation that is

payable in authorized but unissued shares or treasury shares of

the corporation. The term does not include:

(A) an amendment to the corporation's certificate of formation

to change the shares of a class or series, with or without par

value, into the same or a different number of shares of the same

or a different class or series, with or without par value; or

(B) a split-up or division of the issued shares of a class of a

corporation into a larger number of shares within the same class

that does not increase the stated capital of the corporation.

(11) "Stated capital" means the sum of:

(A) the par value of all shares of the corporation with par

value that have been issued;

(B) the consideration, as expressed in terms of United States

dollars, determined by the corporation in the manner provided by

Section 21.160 for all shares of the corporation without par

value that have been issued, except that part, but not all, of

the consideration that:

(i) has been actually received; and

(ii) the board, by resolution adopted not later than the 60th

day after the date of issuance of those shares, has allocated to

surplus; and

(C) an amount not included in Paragraphs (A) and (B) that has

been transferred to stated capital of the corporation, on the

payment of a share dividend or on adoption by the board of

directors of a resolution directing that all or part of surplus

be transferred to stated capital, minus each reduction made as

permitted by law.

(12) "Surplus" means the amount by which the net assets of a

corporation exceed the stated capital of the corporation.

(13) "Treasury shares" means shares of a corporation that have

been issued, and subsequently acquired by the corporation, that

belong to the corporation and that have not been canceled. The

term does not include shares held by a corporation in a fiduciary

capacity, whether directly or through a trust or similar

arrangement.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER B. FORMATION AND GOVERNING DOCUMENTS

Sec. 21.051. NO PROPERTY RIGHT IN CERTIFICATE OF FORMATION. A

shareholder of a corporation does not have a vested property

right resulting from the certificate of formation, including a

provision in the certificate of formation relating to the

management, control, capital structure, dividend entitlement,

purpose, or duration of the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.052. PROCEDURES TO ADOPT AMENDMENT TO CERTIFICATE OF

FORMATION. (a) To adopt an amendment to the certificate of

formation of a corporation as provided by Subchapter B, Chapter

3, the board of directors of the corporation shall:

(1) adopt a resolution stating the proposed amendment; and

(2) follow the procedures prescribed by Sections 21.053-21.055.

(b) The resolution may incorporate the proposed amendment in a

restated certificate of formation that complies with Section

3.059.

(b-1) The resolution may provide that at any time before the

filing of a certificate of amendment takes effect as provided by

Subchapter B, Chapter 3, the board of directors may abandon the

proposed amendment to the certificate of formation without

further action by the shareholders of the corporation,

notwithstanding authorization of the proposed amendment by the

shareholders.

(c) The certificate of amendment must be filed in accordance

with Chapter 4 and takes effect as provided by Subchapter B,

Chapter 3.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 43, eff. January 1, 2006.

Sec. 21.053. ADOPTION OF AMENDMENT BY BOARD OF DIRECTORS. (a)

If a corporation does not have any issued and outstanding shares,

the board of directors may adopt a proposed amendment to the

corporation's certificate of formation by resolution without

shareholder approval.

(b) Notwithstanding Section 21.054, the board of directors may

adopt a proposed amendment without shareholder approval in the

manner provided by Section 21.155 if the amendment to the

corporation's certificate of formation relates to a series of

shares established by the board under authority granted to the

board in the certificate of formation as provided by Section

21.155.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 44, eff. January 1, 2006.

Sec. 21.054. ADOPTION OF AMENDMENT BY SHAREHOLDERS. If a

corporation has issued and outstanding shares:

(1) a resolution described by Section 21.052 must also direct

that the proposed amendment be submitted to a vote of the

shareholders at a meeting; and

(2) the shareholders must approve the proposed amendment in the

manner provided by Section 21.055.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.055. NOTICE OF AND MEETING TO CONSIDER PROPOSED

AMENDMENT. (a) Each shareholder of record entitled to vote

shall be given written notice containing the proposed amendment

or a summary of the changes to be effected within the time and in

the manner provided by this code for giving notice of meetings to

shareholders. The proposed amendment or summary may be included

in the notice required to be provided for an annual meeting.

(b) At the meeting, the proposed amendment shall be adopted only

on receiving the affirmative vote of shareholders entitled to

vote required by Section 21.364.

(c) An unlimited number of amendments may be submitted for

adoption by the shareholders at a meeting.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.056. RESTATED CERTIFICATE OF FORMATION. (a) A

corporation may adopt a restated certificate of formation as

provided by Subchapter B, Chapter 3, by following the same

procedures to amend its certificate of formation under Sections

21.052-21.055, except that shareholder approval is not required

if an amendment is not adopted.

(b) The restated certificate of formation shall be filed in

accordance with Chapter 4 and takes effect as provided by

Subchapter B, Chapter 3.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.057. BYLAWS. (a) The board of directors of a

corporation shall adopt initial bylaws.

(b) The bylaws may contain provisions for the regulation and

management of the affairs of the corporation that are consistent

with law and the corporation's certificate of formation.

(c) A corporation's board of directors may amend or repeal

bylaws or adopt new bylaws unless:

(1) the corporation's certificate of formation or this code

wholly or partly reserves the power exclusively to the

corporation's shareholders; or

(2) in amending, repealing, or adopting a bylaw, the

shareholders expressly provide that the board of directors may

not amend, repeal, or readopt that bylaw.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.058. DUAL AUTHORITY. Unless the certificate of

formation or a bylaw adopted by the shareholders provides

otherwise as to all or a part of a corporation's bylaws, a

corporation's shareholders may amend, repeal, or adopt the

corporation's bylaws regardless of whether the bylaws may also be

amended, repealed, or adopted by the corporation's board of

directors.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.059. ORGANIZATION MEETING. (a) This section does not

apply to a corporation created as a result of a conversion or

merger the plan of which states the bylaws and names the officers

of the corporation.

(b) After the filing of a certificate of formation takes effect,

an organization meeting shall be held at the call of the majority

of the initial board of directors or the persons named in the

certificate of formation under Section 3.007(a)(4) for the

purpose of adopting bylaws, electing officers, and transacting

other business.

(c) Not later than the third day before the date of the meeting,

the directors or other persons calling the meeting shall send

notice of the time and place of the meeting to each other

director or person named in the certificate of formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER C. SHAREHOLDERS' AGREEMENTS

Sec. 21.101. SHAREHOLDERS' AGREEMENT. (a) The shareholders of

a corporation may enter into an agreement that:

(1) restricts the discretion or powers of the board of

directors;

(2) eliminates the board of directors and authorizes the

business and affairs of the corporation to be managed, wholly or

partly, by one or more of its shareholders or other persons;

(3) establishes the individuals who shall serve as directors or

officers of the corporation;

(4) determines the term of office, manner of selection or

removal, or terms or conditions of employment of a director,

officer, or other employee of the corporation, regardless of the

length of employment;

(5) governs the authorization or making of distributions whether

in proportion to ownership of shares, subject to Section 21.303;

(6) determines the manner in which profits and losses will be

apportioned;

(7) governs, in general or with regard to specific matters, the

exercise or division of voting power by and between the

shareholders, directors, or other persons, including use of

disproportionate voting rights or director proxies;

(8) establishes the terms of an agreement for the transfer or

use of property or for the provision of services between the

corporation and another person, including a shareholder,

director, officer, or employee of the corporation;

(9) authorizes arbitration or grants authority to a shareholder

or other person to resolve any issue about which there is a

deadlock among the directors, shareholders, or other persons

authorized to manage the corporation;

(10) requires winding up and termination of the corporation at

the request of one or more shareholders or on the occurrence of a

specified event or contingency, in which case the winding up and

termination of the corporation will proceed as if all of the

SHAREHOLDERS had consented in writing to the winding up and

termination as provided by Subchapter K; or

(11) otherwise governs the exercise of corporate powers, the

management of the business and affairs of the corporation, or the

relationship among the shareholders, the directors, and the

corporation as if the corporation were a partnership or in a

manner that would otherwise be appropriate only among partners

and not contrary to public policy.

(b) A shareholders' agreement authorized by this section must

be:

(1) contained in:

(A) the certificate of formation or bylaws if approved by all of

the shareholders at the time of the agreement; or

(B) a written agreement that is:

(i) signed by all of the shareholders at the time of the

agreement; and

(ii) made known to the corporation; and

(2) amended only by all of the shareholders at the time of the

amendment, unless the agreement provides otherwise.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.102. TERM OF AGREEMENT. A shareholders' agreement under

this subchapter is valid for 10 years, unless the agreement

provides otherwise.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.103. DISCLOSURE OF AGREEMENT; RECALL OF CERTAIN

CERTIFICATES. (a) The existence of an agreement authorized by

this subchapter shall be noted conspicuously on the front or back

of each certificate for outstanding shares or on the information

statement required for uncertificated shares by Section 3.205.

(b) The disclosure required by this section must include the

sentence, "These shares are subject to the provisions of a

shareholders' agreement that may provide for management of the

corporation in a manner different than in other corporations and

may subject a shareholder to certain obligations or liabilities

not otherwise imposed on shareholders in other corporations."

(c) A corporation that has outstanding shares represented by

certificates at the time the shareholders of the corporation

enter into an agreement under this subchapter shall recall the

outstanding certificates and issue substitute certificates that

comply with this subchapter.

(d) The failure to note the existence of the agreement on the

certificate or information statement does not affect the validity

of the agreement or an action taken pursuant to the agreement.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.104. EFFECT OF SHAREHOLDERS' AGREEMENT. A shareholders'

agreement that complies with this subchapter is effective among

the shareholders and between the shareholders and the corporation

even if the terms of the agreement are inconsistent with this

code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.105. RIGHT OF RESCISSION; KNOWLEDGE OF PURCHASER OF

SHARES. (a) A purchaser of shares who does not have knowledge

at the time of purchase of the existence of a shareholders'

agreement authorized by this subchapter is entitled to rescind

the purchase.

(b) A purchaser is considered to have knowledge of the existence

of the shareholders' agreement for purposes of this section if:

(1) the existence of the agreement is noted on the certificate

or information statement for the shares as required by Section

21.103; and

(2) with respect to shares that are not represented by a

certificate, the information statement noting existence of the

agreement is delivered to the purchaser not later than the time

the shares are purchased.

(c) An action to enforce the right of rescission authorized by

this section must be commenced not later than the earlier of:

(1) the 90th day after the date the existence of the shareholder

agreement is discovered; or

(2) the second anniversary of the purchase date of the shares.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.106. AGREEMENT LIMITING AUTHORITY OF AND SUPPLANTING

BOARD OF DIRECTORS; LIABILITY. (a) A shareholders' agreement

authorized by this subchapter that limits the discretion or

powers of the board of directors or supplants the board of

directors relieves the directors of, and imposes on a person in

whom the discretion or powers of the board of directors or the

management of the business and affairs of the corporation is

vested, liability for an act or omission of the person in

accordance with Subsection (b).

(b) A person on whom liability for an act or omission is imposed

under this section is liable in the same manner and to the same

extent as a director on whom liability for an act or omission is

imposed by this code or other law.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.107. LIABILITY OF SHAREHOLDER. The existence of or a

performance under a shareholders' agreement authorized by this

subchapter is not a ground for imposing personal liability on a

shareholder for an act or obligation of the corporation by

disregarding the separate existence of the corporation or

otherwise, even if the agreement or a performance under the

agreement:

(1) treats the corporation as if the corporation were a

partnership or in a manner that otherwise is appropriate only

among partners;

(2) results in the corporation being considered a partnership

for purposes of taxation; or

(3) results in failure to observe the corporate formalities

otherwise applicable to the matters governed by the agreement.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.108. PERSONS ACTING IN PLACE OF SHAREHOLDERS. An

organizer or a subscriber for shares may act as a shareholder

with respect to a shareholders' agreement authorized by this

subchapter if no shares have been issued when the agreement is

signed.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.109. AGREEMENT NOT EFFECTIVE. (a) A shareholders'

agreement authorized by this subchapter ceases to be effective

when shares of the corporation are:

(1) listed on a national securities exchange or similar system;

(2) quoted on an interdealer quotation system of a national

securities association or successor system; or

(3) regularly traded in a market maintained by one or more

members of a national or affiliated securities association.

(b) If a corporation does not have a board of directors and an

agreement of the shareholders of the corporation entered into

under this subchapter ceases to be effective, a board of

directors shall be instituted or reinstated to govern the

corporation in the manner provided by Section 21.710(c).

(c) If a shareholders' agreement that ceases to be effective is

contained in or referred to by the certificate of formation or

bylaws of a corporation, the board of directors of the

corporation may adopt an amendment to the certificate of

formation or bylaws, without shareholder action, to delete the

agreement and any references to the agreement.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER D. SHARES, OPTIONS, AND CONVERTIBLE SECURITIES

Sec. 21.151. NUMBER OF AUTHORIZED SHARES. A corporation may

issue the number of authorized shares stated in the corporation's

certificate of formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.152. CLASSES AND SERIES OF SHARES. (a) A corporation's

certificate of formation may divide the corporation's authorized

shares into one or more classes and may divide one or more

classes into one or more series. If more than one class or

series of shares is authorized, the certificate of formation must

designate each class and series of authorized shares to

distinguish that class and series from any other class or series.

(b) Shares of the same class must be of the same par value or be

without par value, as stated in the certificate of formation.

(c) Shares of the same class must be identical in all respects

unless the shares have been divided into one or more series. If

the shares of a class have been divided into one or more series,

the shares may vary between series, but all shares of the same

series must be identical in all respects.

(d) A corporation's certificate of formation must authorize:

(1) one or more classes or series of shares that together have

unlimited voting rights; and

(2) one or more classes or series of shares, which may be the

same class or series of shares as those with voting rights, that

together are entitled to receive the net assets of the

corporation on winding up and termination.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 27, eff. September 1, 2009.

Sec. 21.153. DESIGNATIONS, PREFERENCES, LIMITATIONS, AND RIGHTS

OF A CLASS OR SERIES. (a) If more than one class or series of

shares is authorized under Section 21.152(d), the certificate of

formation must state the designations, preferences, limitations,

and relative rights, including voting rights, of each class or

series.

(b) The certificate of formation may limit or deny the voting

rights of, or provide special voting rights for, the shares of a

class or series or the shares of a class or series held by a

person or class of persons to the extent the limitation, denial,

or provision is not inconsistent with this code.

(c) A designation, preference, limitation, or relative right,

including a voting right, of a class or series of shares of a

corporation may be made dependent on facts not contained in the

certificate of formation, including future acts of the

corporation, if the manner in which those facts will operate on

the designation, preference, limitation, or right is clearly and

expressly stated in the certificate of formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 28, eff. September 1, 2009.

Sec. 21.154. CERTAIN OPTIONAL CHARACTERISTICS OF SHARES. (a)

Subject to Sections 21.152 and 21.153, if authorized by the

corporation's certificate of formation, a corporation may issue

shares that:

(1) are redeemable, at the option of the corporation,

shareholder, or other person or on the occurrence of a designated

event, subject to Sections 21.303 and 21.304;

(2) entitle the holders of the shares to cumulative,

noncumulative, or partially cumulative distributions;

(3) have preferences over any or all other classes or series of

shares with respect to payment of distributions;

(4) have preferences over any or all other classes or series of

shares with respect to the assets of the corporation on the

voluntary or involuntary winding up and termination of the

corporation;

(5) are exchangeable, at the option of the corporation,

shareholder, or other person or on the occurrence of a designated

event, for shares, obligations, indebtedness, evidence of

ownership, rights to purchase securities of the corporation or

one or more other entities, or other property or for a

combination of those rights, assets, or obligations, subject to

Section 21.303; and

(6) are convertible into shares of any other class or series, at

the option of the corporation, shareholder, or other person or on

the occurrence of a designated event.

(b) Shares without par value may not be converted into shares

with par value unless:

(1) at the time of conversion, the part of the corporation's

stated capital represented by the shares without par value is at

least equal to the aggregate par value of the shares to be

converted; or

(2) the amount of any deficiency computed under Subdivision (1)

is transferred from surplus to stated capital.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 29, eff. September 1, 2009.

Sec. 21.155. SERIES OF SHARES ESTABLISHED BY BOARD OF DIRECTORS.

(a) If expressly authorized by the corporation's certificate of

formation and subject to the certificate of formation, the board

of directors of a corporation may establish series of unissued

shares of any class by setting and determining the designations,

preferences, limitations, and relative rights, including voting

rights, of the shares of the series to be established to the same

extent that the designations, preferences, limitations, or

relative rights could be stated if fully specified in the

certificate of formation.

(b) To establish a series if authorized by the certificate of

formation, the board of directors must adopt a resolution

specifying the designations, preferences, limitations, and

relative rights, including voting rights, of the series to be

established or specifying any designation, preference,

limitation, or relative right that is not set and determined by

the certificate of formation.

(c) If the certificate of formation does not expressly restrict

the board of directors from increasing or decreasing the number

of unissued shares of a series to be established under Subsection

(a), the board of directors may increase or decrease the number

of shares in each series to be established, except that the board

of directors may not decrease the number of shares in a

particular series to a number that is less than the number of

shares in that series that are issued at the time of the

decrease.

(d) To increase or decrease the number of shares of a series

under Subsection (c), the board of directors must adopt a

resolution setting and determining the new number of shares of

each series in which the number of shares is increased or

decreased. If the number of shares of a series is decreased, the

shares by which the series is decreased will resume the status of

authorized but unissued shares of the class of shares from which

the series was established, unless otherwise provided by the

certificate of formation or the terms of the class or series.

(e) If no shares of a series established by board resolution

under Subsection (b) are outstanding because no shares of that

series have been issued or no issued shares of that series remain

outstanding, the board of directors by resolution may delete the

series from the certificate of formation and delete any reference

to the series contained in the certificate of formation. Unless

otherwise provided by the certificate of formation, the shares of

any series deleted from the certificate of formation under this

section shall resume the status of authorized but unissued shares

of the class of shares from which the series was established.

(f) If no shares of a series established by resolution of the

board of directors under Subsection (b) are outstanding because

no shares of that series have been issued, the board of directors

may amend the designations, preferences, limitations, and

relative rights, including voting rights, of the series or amend

any designation, preference, limitation, or relative right that

is not set and determined by the certificate of formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.156. ACTIONS WITH RESPECT TO SERIES OF SHARES. (a) To

effect an action authorized under Section 21.155, the corporation

must file with the secretary of state a statement that contains:

(1) the name of the corporation;

(2) if the statement relates to the establishment of a series of

shares, a copy of the resolution establishing and designating the

series and setting and determining the designations, preferences,

limitations, and relative rights of the series;

(3) if the statement relates to an increase or decrease in the

number of shares of a series, a copy of the resolution setting

and determining the new number of shares of each series in which

the number of shares is increased or decreased;

(4) if the statement relates to the deletion of a series of

shares and all references to the series from the certificate of

formation, a copy of the resolution deleting the series and all

references to the series from the certificate of formation;

(5) if the statement relates to the amendment of designations,

preferences, limitations, or relative rights of shares of a

series that was previously established by resolution of the board

of directors, a copy of the resolution in which the amendment is

specified;

(6) the date of the adoption of the resolution; and

(7) a statement that the resolution was adopted by all necessary

action on the part of the corporation.

(b) On the filing of a statement described by Subsection (a),

the following resolutions will become an amendment of the

certificate of formation, as appropriate:

(1) the resolution establishing and designating the series and

setting and determining the designations, preferences,

limitations, and relative rights of the series;

(2) the resolution setting the new number of shares of each

series in which the number of shares is increased or decreased;

(3) the resolution deleting a series and all references to the

series from the certificate of formation; or

(4) the resolution amending the designations, preferences,

limitations, and relative rights of a series.

(c) An amendment of the certificate of formation under this

section is not subject to the procedure to amend the certificate

of formation contained in Subchapter B.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.157. ISSUANCE OF SHARES. (a) Except as provided by

Section 21.158, a corporation may issue shares for consideration

if authorized by the board of directors of the corporation.

(b) Shares may not be issued until the consideration, determined

in accordance with this subchapter, has been paid or delivered as

required in connection with the authorization of the shares. When

the consideration is paid or delivered:

(1) the shares are considered to be issued;

(2) the subscriber or other person entitled to receive the

shares is a shareholder with respect to the shares; and

(3) the shares are considered fully paid and nonassessable.

(c) This subsection applies only to shares issued in accordance

with Subsections (a) and (b) and Sections 21.160 and 21.161 for

consideration consisting, wholly or partly, of a contract for

future services or benefits or a promissory note. A corporation

may place the shares, although fully paid and nonassessable, in

escrow, or make other arrangements to restrict the transfer of

the shares, and may credit distributions made with respect to the

shares against their purchase price, until the services are

performed, the note is paid, or the benefits are received. If

the services are not performed, the note is not paid, or the

benefits are not received, the corporation may pursue remedies

provided or afforded under law or in the contract or note,

including causing the shares that are placed in escrow or

restricted to be forfeited or returned to or reacquired by the

corporation and the distributions that have been credited to be

wholly or partly returned to the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 30, eff. September 1, 2009.

Sec. 21.158. ISSUANCE OF SHARES UNDER PLAN OF MERGER OR

CONVERSION. (a) A converted corporation under a plan of

conversion or a corporation created by a plan of merger may issue

shares for consideration if authorized by the plan of conversion

or plan of merger, as appropriate.

(b) A corporation may issue shares in the manner provided by and

for consideration specified under a plan of merger or plan of

conversion.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.159. TYPES OF CONSIDERATION FOR SHARES. Shares with or

without par value may be issued for the following types of

consideration:

(1) a tangible or intangible benefit to the corporation;

(2) cash;

(3) a promissory note;

(4) services performed or a contract for services to be

performed;

(5) a security of the corporation or any other organization; and

(6) any other property of any kind or nature.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.160. DETERMINATION OF CONSIDERATION FOR SHARES. (a)

Subject to Subsection (b), consideration to be received for

shares must be determined:

(1) by the board of directors;

(2) by a plan of conversion, if the shares are to be issued by a

converted corporation under the plan; or

(3) by a plan of merger, if the shares are to be issued under

the plan by a corporation created under the plan.

(b) If the corporation's certificate of formation reserves to

the shareholders the right to determine the consideration to be

received for shares without par value, the shareholders shall

determine the consideration for those shares before the shares

are issued. The board of directors may not determine the

consideration for shares under this subsection.

(c) A corporation may dispose of treasury shares for

consideration that may be determined by the board of directors.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.161. AMOUNT OF CONSIDERATION FOR ISSUANCE OF CERTAIN

SHARES. (a) Consideration to be received by a corporation for

the issuance of shares with par value may not be less than the

par value of the shares.

(b) The part of the surplus of a corporation that is transferred

to stated capital on the issuance of shares as a share

distribution is considered to be the consideration for the

issuance of those shares.

(c) The consideration received by a corporation for the issuance

of shares on the conversion or exchange of its indebtedness or

shares is:

(1) the principal of, and accrued interest on, the indebtedness

exchanged or converted, or the stated capital on the issuance of

the shares;

(2) the part of surplus, if any, transferred to stated capital

on the issuance of the shares; and

(3) any additional consideration paid to the corporation on the

issuance of the shares.

(d) The consideration received by a corporation for the issuance

of shares on the exercise of rights or options is:

(1) any consideration received by the corporation for the rights

or options; and

(2) any consideration received by the corporation for the

issuance of shares on the exercise of the rights or options.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.162. VALUE AND SUFFICIENCY OF CONSIDERATION. In the

absence of fraud in the transaction, the judgment of the board of

directors, the shareholders, or the party approving the plan of

conversion or the plan of merger, as appropriate, is conclusive

in determining the value and sufficiency of the consideration

received for the shares.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.163. ISSUANCE AND DISPOSITION OF FRACTIONAL SHARES OR

SCRIP. (a) A corporation may:

(1) issue fractions of a share, either certificated or

uncertificated;

(2) arrange for the disposition of fractional interests by

persons entitled to the interests;

(3) pay cash for the fair value of fractions of a share

determined when the shareholders entitled to receive the

fractions are determined; or

(4) subject to Subsection (b), issue scrip in registered form

that entitles the holder to receive a certificate for a full

share or an uncertificated full share on the surrender of the

scrip aggregating a full share.

(b) The board of directors may issue scrip:

(1) on the condition that the scrip will become void if not

exchanged for certificated or uncertificated full shares before a

specified date;

(2) on the condition that the shares for which the scrip is

exchangeable may be sold by the corporation and the proceeds from

the sale of the shares may be distributed to the holders of

scrip; or

(3) subject to any other condition the board of directors may

determine advisable.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 31, eff. September 1, 2009.

Sec. 21.164. RIGHTS OF HOLDERS OF FRACTIONAL SHARES OR SCRIP.

(a) A holder of a certificated or uncertificated fractional

share is entitled to exercise voting rights, receive

distributions, and make a claim with respect to the assets of the

corporation in the event of winding up and termination.

(b) A holder of a certificate for scrip is not entitled to

exercise voting rights, receive distributions, or make a claim

with respect to the assets of the corporation in the event of

winding up and termination unless the scrip provides for those

rights.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.165. SUBSCRIPTIONS. (a) A corporation may accept a

subscription by notifying the subscriber in writing.

(b) A subscription to purchase shares in a corporation in the

process of being formed is irrevocable for six months if the

subscription is in writing and signed by the subscriber, unless

the subscription provides for a longer or shorter period or all

of the other subscribers agree to the revocation of the

subscription.

(c) A written subscription entered into after the corporation is

formed is a contract between the subscriber and the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.166. PREFORMATION SUBSCRIPTION. (a) The corporation

may determine the payment terms of a preformation subscription

unless the payment terms are specified by the subscription. The

payment terms may authorize payment in full on acceptance or by

installments.

(b) Unless the subscription provides otherwise, a corporation

shall make calls placed to all subscribers of similar interests

for payment on preformation subscriptions uniform as far as

practicable.

(c) After the corporation is formed, if a subscriber fails to

pay any installment or call when due, a corporation may:

(1) collect in the same manner as any other debt the amount due

on any unpaid preformation subscription; or

(2) forfeit the subscription if the installment or call remains

unpaid for 20 days after written notice to the subscriber.

(d) Although the forfeiture of a subscription terminates all the

rights and obligations of the subscriber, the corporation may

retain any amount previously paid on the subscription.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.167. COMMITMENT TO PURCHASE SHARES. (a) A person who

contemplates the acquisition of shares in a corporation may

commit to act in a specified manner with respect to the shares

after the acquisition, including the voting of the shares or the

retention or disposition of the shares. To be binding, the

commitment must be in writing and be signed by the person

acquiring the shares.

(b) A written commitment entered into under Subsection (a) is a

contract between the shareholder and the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.168. STOCK RIGHTS, OPTIONS, AND CONVERTIBLE

INDEBTEDNESS. (a) Except as provided by the corporation's

certificate of formation and regardless of whether done in

connection with the issuance and sale of any other share or

security of the corporation, a corporation may create and issue:

(1) rights or options that entitle the holders to purchase or

receive from the corporation shares of any class or series or

other securities; and

(2) indebtedness convertible into shares of any class or series

of the corporation or other securities of the corporation.

(b) A right, option, or indebtedness described by this section

shall be evidenced in the manner approved by the board of

directors.

(c) Subject to the certificate of formation, a right or option

described by this section must state the terms on which, the time

within which, and any consideration, including a formula by which

the consideration may be determined, for which the shares may be

purchased or received from the corporation on the exercise of the

right or option.

(d) Subject to the certificate of formation, convertible

indebtedness described by this section must state the terms and

conditions on which, the time within which, and the conversion

ratio at which the indebtedness may be converted into shares.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 45, eff. January 1, 2006.

Sec. 21.169. TERMS AND CONDITIONS OF RIGHTS AND OPTIONS. (a)

The terms and conditions of rights or options may include

restrictions or conditions that:

(1) prohibit or limit the exercise, transfer, or receipt of the

rights or options by certain persons or classes of persons,

including:

(A) a person who beneficially owns or offers to acquire a

specified number or percentage of the outstanding common shares,

voting power, or other securities of the corporation; or

(B) a transferee of a person described by Paragraph (A); or

(2) invalidate or void the rights or options held by a person or

transferee described by Subdivision (1).

(b) Rights or options created or issued before the effective

date of this code that comply with this section and are not in

conflict with other provisions of this code are ratified.

(c) Unless otherwise provided under the terms of rights or

options or the agreement or plan under which the rights or

options are issued, the authority to grant, amend, redeem,

extend, or replace the rights or options on behalf of a

corporation is vested exclusively in the board of directors of

the corporation. A bylaw may not require the board to grant,

amend, redeem, extend, or replace the rights or options.

(d) The terms of rights or options or the agreement or plan

under which the rights or options are issued may provide that the

board of directors by resolution may authorize one or more

officers of the corporation to:

(1) designate officers and employees of the corporation or of

any subsidiary of the corporation to receive rights or options

created by the corporation; or

(2) determine the number of rights or options to be received

under Subdivision (1).

(e) A resolution adopted under Subsection (d)(1) must specify

the total number of rights or options the authorized officer or

officers may award. An officer may not be designated as a

recipient of any rights or options that the officer is authorized

to award under Subsection (d)(1).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 46, eff. January 1, 2006.

Sec. 21.170. CONSIDERATION FOR RIGHTS, OPTIONS, AND CONVERTIBLE

INDEBTEDNESS. (a) In the absence of fraud in the transaction,

the judgment of the board of directors of a corporation as to the

adequacy of the consideration received for rights, options, or

convertible indebtedness is conclusive.

(b) A corporation may issue rights or options to its

shareholders, officers, consultants, independent contractors,

employees, or directors without consideration if, in the judgment

of the board of directors, the issuance of the rights or options

is in the interests of the corporation.

(c) The consideration for shares having a par value, other than

treasury shares, and issued on the exercise of the rights or

options may not be less than the par value of the shares.

(d) A privilege of conversion may not be conferred on, or

altered with respect to, any indebtedness that would result in

the corporation receiving less than the minimum consideration

required to be received on issuance of the shares.

(e) The consideration for shares issued on the exercise of

rights, options, or convertible indebtedness shall be determined

as provided by Section 21.161.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.171. OUTSTANDING OR TREASURY SHARES. (a) Shares that

are issued are outstanding shares unless the shares are treasury

shares or are canceled.

(b) If there are outstanding shares, one or more shares that

together have unlimited voting rights and one or more shares that

together are entitled to receive the net assets of the

corporation on the winding up and termination of the corporation

must be outstanding shares.

(c) Treasury shares are considered to be issued shares and not

outstanding shares.

(d) Treasury shares may not be included in the total assets of a

corporation for purposes of determining the net assets of a

corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 32, eff. September 1, 2009.

Sec. 21.172. EXPENSES OF ORGANIZATION, REORGANIZATION, AND

FINANCING OF CORPORATION. A corporation may pay or authorize to

be paid from the consideration received by the corporation as

payment for the corporation's shares the reasonable charges and

expenses of the organization or reorganization of the corporation

and the sale or underwriting of the shares without rendering the

shares not fully paid and nonassessable.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.173. SUPPLEMENTAL REQUIRED RECORDS. In addition to the

books and records required to be kept under Section 3.151, a

corporation shall keep at its registered office or principal

place of business, or at the office of its transfer agent or

registrar, a record of:

(1) the original issuance of shares issued by the corporation;

(2) each transfer of those shares that have been presented to

the corporation for registration of transfer;

(3) the names and addresses of all past shareholders of the

corporation; and

(4) the number and class or series of shares issued by the

corporation held by each current and past shareholder.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER E. SHAREHOLDER RIGHTS AND RESTRICTIONS

Sec. 21.201. REGISTERED HOLDERS AS OWNERS; SHARES HELD BY

NOMINEES. (a) Except as otherwise provided by this code and

subject to Chapter 8, Business & Commerce Code, a corporation

may consider the person registered as the owner of a share in the

share transfer records of the corporation at a particular time,

including a record date set under Section 6.101 or 6.102 or

Subchapter H, as the owner of that share at that time for

purposes of:

(1) voting the share;

(2) receiving distributions on the share;

(3) transferring the share;

(4) receiving notice, exercising rights of dissent, exercising

or waiving a preemptive right, or giving proxies with respect to

that share;

(5) entering into agreements with respect to that share in

accordance with Section 6.251, 6.252, or 21.210; or

(6) any other shareholder action.

(b) A corporation may establish a procedure by which the

corporation recognizes as a shareholder the beneficial owner of

shares registered in the name of a nominee.

(c) A procedure established under Subsection (b) must:

(1) determine the extent of the corporation's recognition of the

beneficial owner as a shareholder; and

(2) include the nominee's filing of a statement with the

corporation that contains information regarding the beneficial

owner.

(d) A procedure established under Subsection (b) may set forth:

(1) the types of nominees to which the procedure applies;

(2) the rights or privileges that the corporation will recognize

in a beneficial owner, to the extent that the rights or

privileges are not inconsistent with Section 10.361(g);

(3) the manner in which the procedure is selected by the

nominee;

(4) the information that must be provided when the procedure is

selected;

(5) the period for which the selection of the procedure is

effective; and

(6) any other aspect of the rights and duties to be established

under the procedure.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 33, eff. September 1, 2009.

Sec. 21.202. DEFINITION OF SHARES. In Sections 21.203-21.208,

"shares" includes a security:

(1) that is convertible into shares; or

(2) that carries a right to subscribe for or acquire shares.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.203. NO STATUTORY PREEMPTIVE RIGHT UNLESS PROVIDED BY

CERTIFICATE OF FORMATION. (a) Except as provided by Section

21.208, a shareholder of a corporation does not have a preemptive

right under this subchapter to acquire the corporation's unissued

or treasury shares except to the extent provided by the

corporation's certificate of formation.

(b) If the certificate of formation includes a statement that

the corporation "elects to have a preemptive right" or a similar

statement, Section 21.204 applies to a shareholder except to the

extent the certificate of formation expressly provides otherwise.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.204. STATUTORY PREEMPTIVE RIGHTS. (a) If the

shareholders of a corporation have a preemptive right under this

subchapter, the shareholders have a preemptive right to acquire

proportional amounts of the corporation's unissued or treasury

shares on the decision of the corporation's board of directors to

issue the shares. The preemptive right granted under this

subsection is subject to uniform terms and conditions prescribed

by the board of directors to provide a fair and reasonable

opportunity to exercise the preemptive right.

(b) No preemptive right exists with respect to:

(1) shares issued or granted as compensation to a director,

officer, agent, or employee of the corporation or a subsidiary or

affiliate of the corporation;

(2) shares issued or granted to satisfy conversion or option

rights created to provide compensation to a director, officer,

agent, or employee of the corporation or a subsidiary or

affiliate of the corporation;

(3) shares authorized in the corporation's certificate of

formation that are issued not later than the 180th day after the

effective date of the corporation's formation; or

(4) shares sold, issued, or granted by the corporation for

consideration other than money.

(c) A holder of a share of a class without general voting rights

but with a preferential right to distributions of profits,

income, or assets does not have a preemptive right with respect

to shares of any class.

(d) A holder of a share of a class with general voting rights

but without preferential rights to distributions of profits,

income, or assets does not have a preemptive right with respect

to shares of any class with preferential rights to distributions

of profits, income, or assets unless the shares with preferential

rights are convertible into or carry a right to subscribe for or

acquire shares without preferential rights.

(e) For a one-year period after the date the shares have been

offered to shareholders, shares subject to preemptive rights that

are not acquired by a shareholder may be issued to a person at a

consideration set by the corporation's board of directors that is

not lower than the consideration set for the exercise of

preemptive rights. An offer at a lower consideration or after the

expiration of the period prescribed by this subsection is subject

to the shareholder's preemptive rights.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.205. WAIVER OF PREEMPTIVE RIGHT. (a) A shareholder may

waive a preemptive right granted to the shareholder.

(b) A written waiver of a preemptive right is irrevocable

regardless of whether the waiver is supported by consideration.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.206. LIMITATION ON ACTION TO ENFORCE PREEMPTIVE RIGHT.

(a) An action brought against a corporation, the board of

directors or an officer, shareholder, or agent of the

corporation, or an owner of a beneficial interest in shares of

the corporation for the violation of a preemptive right of a

shareholder must be brought not later than the earlier of:

(1) the first anniversary of the date written notice is given to

each shareholder whose preemptive right was violated; or

(2) the fourth anniversary of the latest of:

(A) the date the corporation issued the shares, securities, or

rights;

(B) the date the corporation sold the shares, securities, or

rights; or

(C) the date the corporation otherwise distributed the shares,

securities, or rights.

(b) The notice required by Subsection (a)(1) must:

(1) be sent to the holder at the address for the holder as shown

on the appropriate records of the corporation; and

(2) inform the holder that the issuance, sale, or other

distribution of shares, securities, or rights violated the

holder's preemptive right.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.207. DISPOSITION OF SHARES HAVING PREEMPTIVE RIGHTS.

The transferee or successor of a share that has been transferred

or otherwise disposed of by a shareholder of a corporation whose

preemptive right to acquire shares in the corporation has been

violated does not acquire the preemptive right, or any right or

claim based on the violation, unless the previous shareholder has

assigned the preemptive right to the transferee or successor.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.208. PREEMPTIVE RIGHT IN EXISTING CORPORATION. Subject

to the certificate of formation, a shareholder of a corporation

incorporated before September 1, 2003, has a preemptive right to

acquire unissued or treasury shares of the corporation to the

extent provided by Sections 21.204, 21.206, and 21.207. After

September 1, 2003, a corporation may limit or deny the preemptive

right of the shareholders of the corporation by amending the

corporation's certificate of formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 47, eff. January 1, 2006.

Sec. 21.209. TRANSFER OF SHARES AND OTHER SECURITIES. Except as

otherwise provided by this code, the shares and other securities

of a corporation are transferable in accordance with Chapter 8,

Business & Commerce Code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.210. RESTRICTION ON TRANSFER OF SHARES AND OTHER

SECURITIES. (a) A restriction on the transfer or registration

of transfer of a security, or on the amount of a corporation's

securities that may be owned by a person or group of persons, may

be imposed by:

(1) the corporation's certificate of formation;

(2) the corporation's bylaws;

(3) a written agreement among two or more holders of the

securities; or

(4) a written agreement among one or more holders of the

securities and the corporation if:

(A) the corporation files a copy of the agreement at the

principal place of business or registered office of the

corporation; and

(B) the copy of the agreement is subject to the same right of

examination by a shareholder of the corporation, in person or by

agent, attorney, or accountant, as the books and records of the

corporation.

(b) A restriction imposed under Subsection (a) is not valid with

respect to a security issued before the restriction has been

adopted, unless the holder of the security voted in favor of the

restriction or is a party to the agreement imposing the

restriction.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 48, eff. January 1, 2006.

Sec. 21.211. VALID RESTRICTIONS ON TRANSFER. (a) Without

limiting the general powers granted by Sections 21.210 and 21.213

to impose and enforce reasonable restrictions, a restriction

placed on the transfer or registration of transfer of a security

of a corporation is valid if the restriction reasonably:

(1) obligates the holder of the restricted security to offer a

person, including the corporation or other holders of securities

of the corporation, an opportunity to acquire the restricted

security within a reasonable time before the transfer;

(2) obligates the corporation, to the extent provided by this

code, or another person to purchase securities that are the

subject of an agreement relating to the purchase and sale of the

restricted security;

(3) requires the corporation or the holders of a class of the

corporation's securities to consent to a proposed transfer of the

restricted security or to approve the proposed transferee of the

restricted security for the purpose of preventing a violation of

law;

(4) prohibits the transfer of the restricted security to a

designated person or group of persons and the designation is not

manifestly unreasonable;

(5) maintains the status of the corporation as an electing small

business corporation under Subchapter S of the Internal Revenue

Code;

(6) maintains a tax advantage to the corporation;

(7) maintains the status of the corporation as a close

corporation under Subchapter O;

(8) obligates the holder of the restricted securities to sell or

transfer an amount of restricted securities to a person or group

of persons, including the corporation or other holders of

securities of the corporation; or

(9) causes or results in the automatic sale or transfer of an

amount of restricted securities to a person or group of persons,

including the corporation or other holders of securities of the

corporation.

(b) A restriction placed on the transfer or registration of

transfer of a security of a corporation, on the amount of the

corporation's securities, or on the amount of the corporation's

securities that may be owned by a person or group of persons is

conclusively presumed to be for a reasonable purpose if the

restriction:

(1) maintains a local, state, federal, or foreign tax advantage

to the corporation or its shareholders, including:

(A) maintaining the corporation's status as an electing small

business corporation under Subchapter S of the Internal Revenue

Code;

(B) maintaining or preserving any tax attribute, including net

operating losses; or

(C) qualifying or maintaining the qualification of the

corporation as a real estate investment trust under the Internal

Revenue Code or regulations adopted under the Internal Revenue

Code; or

(2) maintains a statutory or regulatory advantage or complies

with a statutory or regulatory requirement under applicable

local, state, federal, or foreign law.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 49, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 71, eff. September 1, 2007.

Sec. 21.212. BYLAW OR AGREEMENT RESTRICTING TRANSFER OF SHARES

OR OTHER SECURITIES. (a) A corporation that has adopted a bylaw

or is a party to an agreement that restricts the transfer of the

shares or other securities of the corporation may file with the

secretary of state, in accordance with Chapter 4, a copy of the

bylaw or agreement and a statement attached to the copy that:

(1) contains the name of the corporation;

(2) states that the attached copy of the bylaw or agreement is a

true and correct copy of the bylaw or agreement; and

(3) states that the filing has been authorized by the board of

directors or, in the case of a corporation that is managed in

some other manner under a shareholders' agreement, by the person

empowered by the agreement to manage the corporation's business

and affairs.

(b) After a statement described by Subsection (a) is filed with

the secretary of state, the bylaws or agreement restricting the

transfer of shares or other securities is a public record, and

the fact that the statement has been filed may be stated on a

certificate representing the restricted shares or securities if

required by Section 3.202.

(c) A corporation that is a party to an agreement restricting

the transfer of the shares or other securities of the corporation

may make the agreement part of the corporation's certificate of

formation without restating the provisions of the agreement in

the certificate of formation by amending the certificate of

formation. If the agreement alters any provision of the

certificate of formation, the certificate of amendment shall

identify the altered provision by reference or description. If

the agreement is an addition to the certificate of formation, the

certificate of amendment must state that fact.

(d) The certificate of amendment must:

(1) include a copy of the agreement restricting the transfer of

shares or other securities;

(2) state that the attached copy of the agreement is a true and

correct copy of the agreement; and

(3) state that inclusion of the certificate of amendment as part

of the certificate of formation has been authorized in the manner

required by this code to amend the certificate of formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.213. ENFORCEABILITY OF RESTRICTION ON TRANSFER OF

CERTAIN SECURITIES. (a) A restriction placed on the transfer or

registration of the transfer of a security of a corporation is

specifically enforceable against the holder, or a successor or

transferee of the holder, if:

(1) the restriction is reasonable and noted conspicuously on the

certificate or other instrument representing the security; or

(2) with respect to an uncertificated security, the restriction

is reasonable and a notation of the restriction is contained in

the notice sent with respect to the security under Section 3.205.

(b) Unless noted in the manner specified by Subsection (a) with

respect to a certificate or other instrument or an uncertificated

security, an otherwise enforceable restriction is ineffective

against a transferee for value without actual knowledge of the

restriction at the time of the transfer or against a subsequent

transferee, regardless of whether the transfer is for value. A

restriction is specifically enforceable against a person other

than a transferee for value from the time the person acquires

actual knowledge of the restriction's existence.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.214. JOINT OWNERSHIP OF SHARES. (a) If shares are

registered on the books of a corporation in the names of two or

more persons as joint owners with the right of survivorship and

one of the owners dies, the corporation may record on its books

and effect the transfer of the shares to a person, including the

surviving joint owner, and pay any distributions made with

respect to the shares, as if the surviving joint owner was the

absolute owner of the shares. The recording and distribution

authorized by this subsection must be made after the death of a

joint owner and before the corporation receives actual written

notice that a party other than a surviving joint owner is

claiming an interest in the shares or distribution.

(b) The discharge of a corporation from liability under Section

21.216 and the transfer of full legal and equitable title of the

shares does not affect, reduce, or limit any cause of action

existing in favor of an owner of an interest in the shares or

distributions against the surviving owner.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.215. LIABILITY FOR DESIGNATING OWNER OF SHARES. A

corporation or an officer, director, employee, or agent of the

corporation may not be held liable for considering the person who

is registered as the owner of a share in the share transfer

records of the corporation at a particular time to be the owner

of the share at that time for a purpose described by Section

21.201, regardless of whether the person possesses a certificate

for that share.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.216. LIABILITY REGARDING JOINT OWNERSHIP OF SHARES. A

corporation that transfers shares or makes a distribution to a

surviving joint owner under Section 21.214 before the corporation

has received a written claim for the shares or distribution from

another person is discharged from liability for the transfer or

payment.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.217. LIABILITY OF ASSIGNEE OR TRANSFEREE. An assignee

or transferee of certificated shares, uncertificated shares, or a

subscription for shares in good faith and without knowledge that

full consideration for the shares or subscription has not been

paid may not be held personally liable to the corporation or a

creditor of the corporation for an unpaid portion of the

consideration.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.218. EXAMINATION OF RECORDS. (a) In this section, a

holder of a beneficial interest in a voting trust entered into

under Section 6.251 is a holder of the shares represented by the

beneficial interest.

(b) Subject to the governing documents and on written demand

stating a proper purpose, a holder of shares of a corporation for

at least six months immediately preceding the holder's demand, or

a holder of at least five percent of all of the outstanding

shares of a corporation, is entitled to examine and copy, at a

reasonable time, the corporation's relevant books, records of

account, minutes, and share transfer records. The examination may

be conducted in person or through an agent, accountant, or

attorney.

(c) This section does not impair the power of a court, on the

presentation of proof of proper purpose by a beneficial or record

holder of shares, to compel the production for examination by the

holder of the books and records of accounts, minutes, and share

transfer records of a corporation, regardless of the period

during which the holder was a beneficial holder or record holder

and regardless of the number of shares held by the person.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.219. ANNUAL AND INTERIM STATEMENTS OF CORPORATION. (a)

On written request of a shareholder of the corporation, a

corporation shall mail to the shareholder:

(1) the annual statements of the corporation for the last fiscal

year that contain in reasonable detail the corporation's assets

and liabilities and the results of the corporation's operations;

and

(2) the most recent interim statements, if any, that have been

filed in a public record or other publication.

(b) The corporation shall be allowed a reasonable time to

prepare the annual statements.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.220. PENALTY FOR FAILURE TO PREPARE VOTING LIST. An

officer or agent of a corporation who is in charge of the

corporation's share transfer records and who does not prepare the

list of shareholders, keep the list on file for a 10-day period,

or produce and keep the list available for inspection at the

annual meeting as required by Sections 21.354 and 21.372 is

liable to a shareholder who suffers damages because of the

failure for the damage caused by the failure.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 72, eff. September 1, 2007.

Sec. 21.221. PENALTY FOR FAILURE TO PROVIDE NOTICE OF MEETING.

If an officer or agent of a corporation is unable to comply with

the duties prescribed by Sections 21.354 and 21.372 because the

officer or agent did not receive notice of a meeting of

shareholders within a sufficient time before the date of the

meeting, the corporation, rather than the officer or agent, is

liable to a shareholder who suffers damages because of the

failure for the extent of the damage caused by the failure.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 73, eff. September 1, 2007.

Sec. 21.222. PENALTY FOR REFUSAL TO PERMIT EXAMINATION OF

CERTAIN RECORDS. (a) A corporation that refuses to allow a

person to examine and make copies of account records, minutes,

and share transfer records under Section 21.218 is liable to the

shareholder for any cost or expense, including attorney's fees,

incurred in enforcing the shareholder's rights under Section

21.218. The liability imposed on a corporation under this

subsection is in addition to any other damages or remedy afforded

to the shareholder by law.

(b) It is a defense to an action brought under this section that

the person suing:

(1) has, within the two years preceding the date the action is

brought, sold or offered for sale a list of shareholders or of

holders of voting trust certificates in consideration for shares

of the corporation or any other corporation;

(2) has aided or abetted a person in procuring a list of

shareholders or of holders of voting trust certificates for the

purpose described by Subdivision (1);

(3) has improperly used information obtained through a prior

examination of the books and account records, minutes, or share

transfer records of the corporation or any other corporation; or

(4) was not acting in good faith or for a proper purpose in

making the person's request for examination.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.223. LIMITATION OF LIABILITY FOR OBLIGATIONS. (a) A

holder of shares, an owner of any beneficial interest in shares,

or a subscriber for shares whose subscription has been accepted,

or any affiliate of such a holder, owner, or subscriber or of the

corporation, may not be held liable to the corporation or its

obligees with respect to:

(1) the shares, other than the obligation to pay to the

corporation the full amount of consideration, fixed in compliance

with Sections 21.157-21.162, for which the shares were or are to

be issued;

(2) any contractual obligation of the corporation or any matter

relating to or arising from the obligation on the basis that the

holder, beneficial owner, subscriber, or affiliate is or was the

alter ego of the corporation or on the basis of actual or

constructive fraud, a sham to perpetrate a fraud, or other

similar theory; or

(3) any obligation of the corporation on the basis of the

failure of the corporation to observe any corporate formality,

including the failure to:

(A) comply with this code or the certificate of formation or

bylaws of the corporation; or

(B) observe any requirement prescribed by this code or the

certificate of formation or bylaws of the corporation for acts to

be taken by the corporation or its directors or shareholders.

(b) Subsection (a)(2) does not prevent or limit the liability of

a holder, beneficial owner, subscriber, or affiliate if the

obligee demonstrates that the holder, beneficial owner,

subscriber, or affiliate caused the corporation to be used for

the purpose of perpetrating and did perpetrate an actual fraud on

the obligee primarily for the direct personal benefit of the

holder, beneficial owner, subscriber, or affiliate.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 74, eff. September 1, 2007.

Sec. 21.224. PREEMPTION OF LIABILITY. The liability of a

holder, beneficial owner, or subscriber of shares of a

corporation, or any affiliate of such a holder, owner, or

subscriber or of the corporation, for an obligation that is

limited by Section 21.223 is exclusive and preempts any other

liability imposed for that obligation under common law or

otherwise.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 34, eff. September 1, 2009.

Sec. 21.225. EXCEPTIONS TO LIMITATIONS. Section 21.223 or

21.224 does not limit the obligation of a holder, beneficial

owner, subscriber, or affiliate to the obligee of the corporation

if that person:

(1) expressly assumes, guarantees, or agrees to be personally

liable to the obligee for the obligation; or

(2) is otherwise liable to the obligee for the obligation under

this code or other applicable statute.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.226. PLEDGEES AND TRUST ADMINISTRATORS. (a) A pledgee

or other holder of shares as collateral security is not

personally liable as a shareholder.

(b) An executor, administrator, conservator, guardian, trustee,

assignee for the benefit of creditors, or receiver is not

personally liable as a holder of or subscriber to shares of a

corporation.

(c) The estate and funds administered by an executor,

administrator, conservator, guardian, trustee, assignee for the

benefit of creditors, or receiver are liable for the full amount

of the consideration for which the shares were or are to be

issued.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER F. REDUCTIONS IN STATED CAPITAL; CANCELLATION OF

TREASURY SHARES

Sec. 21.251. REDUCTION OF STATED CAPITAL BY REDEMPTION OR

PURCHASE OF REDEEMABLE SHARES. (a) At the time a corporation

redeems or purchases the redeemable shares of the corporation,

the redemption or purchase has the effect of:

(1) canceling the shares; and

(2) restoring the shares to the status of authorized but

unissued shares, unless the corporation's certificate of

formation provides that shares may not be reissued after the

shares are redeemed or purchased by the corporation.

(b) If the corporation is prohibited from reissuing the shares

by the certificate of formation following a redemption or

purchase under Subsection (a), the number of shares of the class

that the corporation is authorized to issue is reduced by the

number of shares canceled.

(c) If shares redeemed or purchased by a corporation under

Subsection (a) constitute all of the outstanding shares of a

particular class of shares and the certificate of formation

provides that the shares of the class, when redeemed and

repurchased, may not be reissued, the corporation may not issue

any additional shares of the class of shares.

(d) Upon the redemption or purchase of redeemable shares under

this section, the stated capital of the corporation shall be

reduced by that part of the stated capital that was, at the time

of the redemption or purchase, represented by those redeemable

shares.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.252. CANCELLATION OF TREASURY SHARES. (a) A

corporation, by resolution of the board of directors of the

corporation, may cancel all or part of the corporation's treasury

shares at any time.

(b) Upon the cancellation of treasury shares, the stated capital

of the corporation shall be reduced by that part of the stated

capital that was, at the time of the cancellation, represented by

the canceled shares, and the canceled shares shall be restored to

the status of authorized but unissued shares.

(c) This section does not prohibit a cancellation of shares or a

reduction of stated capital in any other manner permitted by law.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.253. PROCEDURES FOR REDUCTION OF STATED CAPITAL BY BOARD

OF DIRECTORS. (a) If all or part of the stated capital of a

corporation is represented by shares without par value, the

stated capital of the corporation may be reduced in the manner

provided by this section.

(b) The board of directors shall adopt a resolution that:

(1) states the amount of the proposed reduction of the stated

capital and the manner in which the reduction will be effected;

and

(2) directs that the proposed reduction be submitted to a vote

of the shareholders at an annual or special meeting.

(c) Each shareholder of record entitled to vote on the reduction

of stated capital shall be given written notice stating that the

purpose or one of the purposes of the meeting is to consider the

matter of reducing the stated capital of the corporation in the

amount and manner proposed by the board of directors. The notice

shall be given in the time and manner provided by this code for

giving notice of shareholders' meetings.

(d) The affirmative vote of the holders of at least the majority

of the shares entitled to vote on the matter is required for

approval of the resolution proposing the reduction of stated

capital.

(e) Upon the approval of the resolution by the shareholders, the

stated capital of the corporation shall be reduced as provided in

the resolution.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.254. RESTRICTION ON REDUCTION OF STATED CAPITAL. The

stated capital of a corporation may not be reduced under this

subchapter if the amount of the aggregate stated capital of the

corporation would be reduced to an amount equal to or less than

the sum of the:

(1) aggregate preferential amounts payable on all issued shares

with a preferential right to the assets of the corporation in the

event of voluntary winding up and termination; and

(2) aggregate par value of all issued shares with par value but

no preferential right to the assets of the corporation in the

event of voluntary winding up and termination.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER G. DISTRIBUTIONS AND SHARE DIVIDENDS

Sec. 21.301. DEFINITIONS. In this subchapter:

(1) "Distribution limit," with respect to a distribution made by

a corporation, other than a distribution described by Subdivision

(2), means:

(A) the net assets of the corporation if the distribution:

(i) is a purchase or redemption of its own shares by a

corporation that:

(a) is eliminating fractional shares;

(b) is collecting or compromising indebtedness owed by or to the

corporation; or

(c) is paying dissenting shareholders entitled to payment for

their shares under this code; or

(ii) is not the purchase or redemption of its own shares by a

consuming assets corporation; or

(B) the surplus of the corporation for a distribution not

described by Paragraph (A).

(2) "Distribution limit," with respect to a distribution that is

a purchase or redemption of its own shares by an investment

company the certificate of formation of which provides that the

company may purchase the company's own shares out of stated

capital, means the net assets of the investment company rather

than the surplus of the investment company.

(3) "Investment company" means a corporation registered as an

open-end company under the Investment Company Act.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.302. AUTHORITY FOR DISTRIBUTIONS. The board of

directors of a corporation may authorize a distribution and the

corporation may make a distribution, subject to Section 21.303.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.303. LIMITATIONS ON DISTRIBUTIONS. (a) A corporation

may not make a distribution that violates the corporation's

certificate of formation.

(b) Unless the distribution is made in compliance with Chapter

11, a corporation may not make a distribution:

(1) if the corporation would be insolvent after the

distribution; or

(2) that exceeds the distribution limit.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.304. REDEMPTIONS. (a) A distribution by a corporation

that involves a redemption of outstanding redeemable shares of

the corporation subject to redemption may be related to any or

all of those shares.

(b) If less than all of the outstanding redeemable shares of a

corporation subject to redemption are to be redeemed, the shares

to be redeemed shall be selected for redemption:

(1) in accordance with the corporation's certificate of

formation; or

(2) ratably or by lot in the manner prescribed by resolution of

the corporation's board of directors, if the certificate of

formation does not specify how shares are to be selected for

redemption.

(c) A redemption of redeemable shares takes effect by call and

written notice of the redemption of the shares.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.305. NOTICE OF REDEMPTION. (a) A notice of redemption

of redeemable shares of a corporation must state:

(1) the class or series of shares or part of the class or series

of shares to be redeemed;

(2) the date set for redemption;

(3) the redemptive price; and

(4) the place at which the shareholders may obtain payment of

the redemptive price.

(b) The notice of redemption shall be sent to each holder of

redeemable shares being called not later than the 21st day or

earlier than the 60th day before the date set for redemption.

(c) A notice that is mailed is considered to have been sent when

the notice is deposited in the United States mail, with postage

prepaid, addressed to the shareholder at the shareholder's

address as it appears on the share transfer records of the

corporation.

(d) A corporation may give the transfer agent described by

Section 21.306 irrevocable instructions to send or complete the

notice of redemption.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.306. DEPOSIT OF MONEY FOR REDEMPTION. (a) After the

date the notice of redemption required by Section 21.305 is sent

and before the day after the date set for redemption of

redeemable shares of the corporation, a corporation may deposit

with a bank or trust company in this or another state of the

United States appointed and acting as transfer agent for the

corporation an amount sufficient to redeem the shares called for

redemption. The amount must be deposited as a trust fund.

(b) Unless the corporation's certificate of formation provides

otherwise, if a corporation deposits money and gives payment

instructions in accordance with Subsection (a) and Section

21.307(b):

(1) the shares called for redemption are considered redeemed,

and distributions on those shares cease to accrue on and after

the date set for redemption; and

(2) the deposit constitutes full payment of the shares called

for redemption to the holders of the shares on and after the date

set for redemption.

(c) Unless the certificate of formation provides otherwise,

after the date a deposit is made and instructions are given under

this section and Section 21.307(b), the shares called for

redemption are not considered outstanding, and the holders of the

shares cease to be shareholders of the shares and have no right

with respect to the shares other than:

(1) the right to receive payment of the redemptive price of the

shares without interest from the bank or trust company; and

(2) any right to convert those shares.

(d) Unless the certificate of formation provides otherwise, a

bank or trust company receiving a deposit under this section

shall pay to the corporation on demand the balance of the amount

deposited if one or more holders of the shares called for

redemption do not claim for redemption the amount deposited on or

before the sixth anniversary of the date of the deposit. After

making a payment under this subsection, the bank or trust company

is relieved of all responsibility to the holders with respect to

the amount deposited.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.307. PAYMENT OF REDEEMED SHARES. (a) Payment of a

certificated share shall be made only on the surrender of the

respective share certificate.

(b) A corporation may give a transfer agent described by Section

21.306 irrevocable instructions to pay, on or after the date set

for redemption of redeemable shares, the redemptive price to the

respective holders of the shares as evidenced by a list of

shareholders certified by an officer of the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.308. PRIORITY OF DISTRIBUTIONS. (a) Except as provided

by Subsection (b) or (c), a corporation's indebtedness that

arises as a result of the declaration of a distribution and a

corporation's indebtedness issued in a distribution are at parity

with the corporation's indebtedness to its general, unsecured

creditors.

(b) The indebtedness described by Subsection (a) shall be

subordinated to the extent required by an agreement binding on

the corporation on the date the indebtedness arises or if agreed

to by the person to whom the indebtedness is owed or, with

respect to indebtedness issued in a distribution, as provided by

the corporation.

(c) The indebtedness described by Subsection (a) shall be

secured to the extent required by an agreement binding on the

corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.309. RESERVES, DESIGNATIONS, AND ALLOCATIONS FROM

SURPLUS. (a) A corporation, by resolution of the board of

directors of the corporation, may:

(1) create a reserve out of the surplus of the corporation; or

(2) designate or allocate in any manner a part or all of the

corporation's surplus for a proper purpose.

(b) A corporation may increase, decrease, or abolish a reserve,

designation, or allocation in the manner provided by Subsection

(a).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.310. AUTHORITY FOR SHARE DIVIDENDS. The board of

directors of a corporation may authorize a share dividend and the

corporation may pay a share dividend subject to Section 21.311

and any restriction in its certificate of formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.311. LIMITATIONS ON SHARE DIVIDENDS. A corporation may

not pay a share dividend in authorized but unissued shares of any

class if:

(1) the surplus of the corporation is less than the amount

required by Section 21.313 to be transferred to stated capital at

the time the share dividend is made; or

(2) the share dividend will be made to a holder of shares of any

other class or series, unless:

(A) the corporation's certificate of formation provides for the

dividend; or

(B) the share dividend is authorized by the holders of at least

a majority of the outstanding shares of the class or series in

which the share dividend is to be made.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.312. VALUE OF SHARES ISSUED AS SHARE DIVIDENDS. (a) A

share dividend payable in authorized but unissued shares with par

value shall be issued at the par value of the respective share.

(b) A share dividend payable in authorized but unissued shares

without par value shall be issued at the value set by the board

of directors when the share dividend is authorized.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.313. TRANSFER OF SURPLUS FOR SHARE DIVIDENDS. (a) When

a share dividend payable in authorized but unissued shares with

par value is made by a corporation, an amount of surplus

designated by the corporation's board of directors that is not

less than the aggregate par value of the shares issued as a share

dividend shall be transferred to stated capital.

(b) When a share dividend payable in authorized but unissued

shares without par value is made by a corporation, an amount of

surplus equal to the aggregate value set by the corporation's

board of directors with respect to shares under Section 21.312(b)

shall be transferred to stated capital.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.314. DETERMINATION OF SOLVENCY, NET ASSETS, STATED

CAPITAL, AND SURPLUS. (a) For purposes of this subchapter, the

determination of whether a corporation is or would be insolvent

and the determination of the value of a corporation's net assets,

stated capital, or surplus and each of the components of net

assets, stated capital, or surplus may be based on:

(1) financial statements of the corporation, including financial

statements that:

(A) include subsidiary corporations or other corporations

accounted for on a consolidated basis or on the equity method of

accounting; or

(B) present the financial condition of the corporation in

accordance with generally accepted accounting principles;

(2) financial statements prepared using the method of accounting

used to file the corporation's federal income tax return or using

any other accounting practices and principles that are reasonable

under the circumstances;

(3) financial information, including condensed or summary

financial statements, that is prepared on the same basis as

financial statements described by Subdivision (1) or (2);

(4) projection, forecast, or other forward-looking information

relating to the future economic performance, financial condition,

or liquidity of the corporation that is reasonable under the

circumstances;

(5) a fair valuation or information from any other method that

is reasonable under the circumstances; or

(6) a combination of a statement, valuation, or information

authorized by this section.

(b) Subsection (a) does not apply to the computation of the

Texas franchise tax or any other tax imposed on a corporation

under the laws of this state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.315. DATE OF DETERMINATION OF SOLVENCY, NET ASSETS,

STATED CAPITAL, AND SURPLUS. (a) For purposes of this

subchapter, a determination of whether a corporation is or would

be insolvent after a distribution or share dividend or a

determination of the value of a corporation's net assets, stated

capital, or surplus, or each component of net assets, stated

capital, or surplus, shall be made:

(1) on the date the distribution or share dividend is authorized

by the corporation's board of directors if the distribution or

share dividend is made not later than the 120th day after the

date of authorization; or

(2) if the distribution or share dividend is made more than 120

days after the date of authorization:

(A) on the date designated by the corporation's board of

directors if the date so designated is not earlier than 120 days

before the date the distribution or share dividend is made; or

(B) on the date the distribution or share dividend is made if

the corporation's board of directors does not designate a date as

described in Paragraph (A).

(b) For purposes of this section, a distribution that involves:

(1) the incurrence by a corporation of indebtedness or a

deferred payment obligation is considered to have been made on

the date the indebtedness or obligation is incurred; or

(2) a requirement in the corporation's certificate of formation

or other contract of the corporation to redeem, exchange, or

otherwise acquire any of its own shares is considered to have

been made either on the date when the provision or other contract

is made or takes effect or on the date when the shares to be

redeemed, exchanged, or acquired are redeemed, exchanged, or

acquired, at the option of the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.316. LIABILITY OF DIRECTORS FOR WRONGFUL DISTRIBUTIONS.

(a) Subject to Subsection (c), the directors of a corporation

who vote for or assent to a distribution by the corporation that

is prohibited by Section 21. 303 are jointly and severally liable

to the corporation for the amount by which the distribution

exceeds the amount permitted by that section to be distributed.

(b) A director is not liable for all or part of the excess

amount if a distribution of that amount would have been permitted

by Section 21.303 after the date the director authorized the

distribution.

(c) A director is not jointly and severally liable under

Subsection (a) if, in voting for or assenting to the

distribution, the director:

(1) relies in good faith and with ordinary care on:

(A) the statements, valuations, or information described by

Section 21.314; or

(B) other information, opinions, reports, or statements,

including financial statements and other financial data,

concerning the corporation or another person that are prepared or

presented by:

(i) one or more officers or employees of the corporation;

(ii) a legal counsel, public accountant, investment banker, or

other person relating to a matter the director reasonably

believes is within the person's professional or expert

competence; or

(iii) a committee of the board of directors of which the

director is not a member;

(2) acting in good faith and with ordinary care, considers the

assets of the corporation to be valued at least at their book

value; or

(3) in determining whether the corporation made adequate

provision for payment, satisfaction, or discharge of all of the

corporation's liabilities and obligations, as provided by

Sections 11.053 and 11.356, relies in good faith and with

ordinary care on financial statements of, or other information

concerning, a person who was or became contractually obligated to

pay, satisfy, or discharge some or all of the corporation's

liabilities or obligations.

(d) The liability imposed under Subsection (a) is the only

liability of a director to the corporation or its creditors for

authorizing a distribution that is prohibited by Section 21.303.

(e) This section and Sections 21.317 and 21.318 do not limit any

liability imposed under Chapter 24, Business & Commerce Code,

or the United States Bankruptcy Code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.317. STATUTE OF LIMITATIONS ON ACTION FOR WRONGFUL

DISTRIBUTION. An action may not be brought against a director of

a corporation under Section 21.316 after the second anniversary

of the date the alleged act giving rise to the liability

occurred.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.318. CONTRIBUTION FROM CERTAIN SHAREHOLDERS AND

DIRECTORS. (a) A director who is held liable for a claim

asserted under Section 21.316 is entitled to receive

contributions from shareholders who accepted or received the

wrongful distribution knowing that it was prohibited by Section

21.303 in proportion to the amounts received by the shareholders.

(b) A director who is liable for a claim asserted under Section

21.316 is entitled to receive contributions from each of the

other directors who are liable with respect to that claim in an

amount appropriate to achieve equity.

(c) The liability provided by Subsection (a) is the only

liability of a shareholder to the corporation or a creditor of

the corporation for accepting or receiving a distribution by the

corporation that is prohibited by Section 21.303, except for any

liability under Chapter 24, Business & Commerce Code, or the

United States Bankruptcy Code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER H. SHAREHOLDERS' MEETINGS; NOTICE TO SHAREHOLDERS;

VOTING AND QUORUM

Sec. 21.351. ANNUAL MEETING. (a) An annual meeting of the

SHAREHOLDERS of a corporation shall be held at a time that is

stated in or set in accordance with the corporation's bylaws.

(b) On the application of a shareholder who has previously

submitted a written request to the corporation that an annual

meeting be held, a court in the county in which the principal

executive office of the corporation is located may order a

meeting to be held if the annual meeting is not held or written

consent instead of the annual meeting is not executed within any

13-month period, unless the meeting is not required to be held

under Section 21.655.

(c) The failure to hold an annual meeting at the designated time

does not result in the winding up or termination of the

corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.352. SPECIAL MEETINGS. (a) A special meeting of the

shareholders of a corporation may be called by:

(1) the president, the board of directors, or any other person

authorized to call special meetings by the certificate of

formation or bylaws of the corporation; or

(2) the holders of the percentage of shares specified in the

certificate of formation, not to exceed 50 percent of the shares

entitled to vote or, if no percentage is specified, at least 10

percent of all of the shares of the corporation entitled to vote

at the proposed special meeting.

(b) Unless stated in or set in accordance with the bylaws, the

record date for determining which shareholders of the corporation

are entitled to call a special meeting is the date the first

shareholder signs the notice of that meeting.

(c) Other than procedural matters, the only business that may be

conducted at a special meeting of the shareholders is business

that is within the purposes described in the notice required by

Section 21.353.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.353. NOTICE OF MEETING. (a) Except as provided by

Section 21.456 and subject to Section 21.3531, written notice of

a meeting in accordance with Section 6.051 shall be given to each

shareholder entitled to vote at the meeting not later than the

10th day and not earlier than the 60th day before the date of the

meeting. Notice shall be given at the direction of the

president, secretary, or other person calling the meeting.

(b) The notice of a special meeting must contain a statement

regarding the purpose or purposes of the meeting.

(c) If a meeting is held by means of remote communication, the

notice of the meeting must include information on how to access

the list of shareholders entitled to vote at the meeting required

by Section 21.372.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 51, eff. January 1, 2006.

Sec. 21.3531. NOTICE BY ELECTRONIC TRANSMISSION. (a) On

consent of a shareholder, notice from a corporation under this

code, the certificate of formation, or the bylaws may be provided

to the shareholder by electronic transmission. The shareholder

may specify the form of electronic transmission to be used to

communicate notice.

(b) Notice is considered provided under this section when the

notice is:

(1) transmitted to a facsimile number provided by the

shareholder for the purpose of receiving notice;

(2) transmitted to an electronic mail address provided by the

shareholder for the purpose of receiving notice;

(3) posted on an electronic network and a message is sent to the

shareholder at the address provided by the shareholder for the

purpose of alerting the shareholder of a posting; or

(4) communicated to the shareholder by any other form of

electronic transmission consented to by the shareholder.

(c) A shareholder may revoke the shareholder's consent to

receive notice by electronic transmission by providing written

notice to the corporation. The shareholder's consent is

considered revoked for purposes of Subsection (a) if the

corporation is unable to deliver by electronic transmission two

consecutive notices, and the secretary, assistant secretary, or

transfer agent of the corporation, or another person responsible

for delivering notice on behalf of the corporation, knows that

delivery of those two electronic transmissions was unsuccessful.

Inadvertent failure to treat the unsuccessful transmissions as a

revocation of the shareholder's consent does not affect the

validity of a meeting or other action.

(d) An affidavit of the secretary, assistant secretary, transfer

agent, or other agent of a corporation stating that notice has

been provided to a shareholder of the corporation by electronic

transmission is, in the absence of fraud, prima facie evidence

that the notice was provided under this section.

Added by Acts 2005, 79th Leg., Ch.

64, Sec. 52, eff. January 1, 2006.

Sec. 21.354. INSPECTION OF VOTING LIST. (a) The list of

shareholders entitled to vote at the meeting prepared under

Section 21.372 shall be:

(1) subject to inspection by a shareholder during regular

business hours; and

(2) produced and kept open at the meeting.

(a-1) If a meeting of the shareholders is held by means of

remote communication, the list must be open to inspection by a

shareholder during the meeting on a reasonably accessible

electronic network.

(b) The original share transfer records are prima facie evidence

of which shareholders are entitled to inspect the list.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 53, eff. January 1, 2006.

Sec. 21.355. CLOSING OF SHARE TRANSFER RECORDS. Share transfer

records that are closed in accordance with Section 6.101 for the

purpose of determining which shareholders are entitled to receive

notice of a meeting of shareholders shall remain closed for at

least 10 days immediately preceding the date of the meeting.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.356. RECORD DATE FOR WRITTEN CONSENT TO ACTION. The

record date provided in accordance with Section 6.102(a) may not

be more than 10 days after the date on which the board of

directors adopts the resolution setting the record date.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.357. RECORD DATE FOR PURPOSE OTHER THAN WRITTEN CONSENT

TO ACTION. The record date provided by the directors in

accordance with Section 6.101 must be at least 10 days before the

date on which the particular action requiring the determination

of shareholders is to be taken.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.358. QUORUM. (a) Subject to Subsection (b), the

holders of the majority of the shares entitled to vote at a

meeting of the shareholders of a corporation that are present or

represented by proxy at the meeting are a quorum for the

consideration of a matter to be presented at that meeting.

(b) The certificate of formation of a corporation may provide

that a quorum is present only if:

(1) the holders of a specified portion of the shares that is

greater than the majority of the shares entitled to vote are

represented at the meeting in person or by proxy; or

(2) the holders of a specified portion of the shares that is

less than the majority but not less than one-third of the shares

entitled to vote are represented at the meeting in person or by

proxy.

(c) Unless provided by the certificate of formation or bylaws of

the corporation, after a quorum is present at a meeting of

shareholders, the shareholders may conduct business properly

brought before the meeting until the meeting is adjourned. The

subsequent withdrawal from the meeting of a shareholder or the

refusal of a shareholder present at or represented by proxy at

the meeting to vote does not negate the presence of a quorum at

the meeting.

(d) Unless provided by the certificate of formation or bylaws,

the shareholders of the corporation at a meeting at which a

quorum is not present may adjourn the meeting until the time and

to the place as may be determined by a vote of the holders of the

majority of the shares who are present or represented by proxy at

the meeting.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.359. VOTING IN ELECTION OF DIRECTORS. (a) Subject to

Subsection (b), directors of a corporation shall be elected by a

plurality of the votes cast by the holders of shares entitled to

vote in the election of directors at a meeting of shareholders at

which a quorum is present.

(b) The certificate of formation or bylaws of a corporation may

provide that a director of a corporation shall be elected only if

the director receives:

(1) the vote of the holders of a specified portion, but not less

than the majority, of the shares entitled to vote in the election

of directors;

(2) the vote of the holders of a specified portion, but not less

than the majority, of the shares entitled to vote in the election

of directors and represented in person or by proxy at a meeting

of shareholders at which a quorum is present; or

(3) the vote of the holders of a specified portion, but not less

than the majority, of the votes cast by the holders of shares

entitled to vote in the election of directors at a meeting of

shareholders at which a quorum is present.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.360. NO CUMULATIVE VOTING RIGHT UNLESS AUTHORIZED.

Except as provided by Section 21.361 or 21.362, a shareholder

does not have the right to cumulate the shareholder's vote in the

election of directors.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.361. CUMULATIVE VOTING IN ELECTION OF DIRECTORS. (a)

At each election of directors of the corporation, each

shareholder entitled to vote at the election is entitled to:

(1) vote the number of shares owned by the shareholder for as

many candidates as there are directors to be elected and for

whose election the shareholder is entitled to vote; or

(2) if expressly authorized by a corporation's certificate of

formation in general or with respect to a specified class or

series of shares or group of classes or series of shares and

subject to Subsections (b) and (c), cumulate votes by:

(A) giving one candidate as many votes as the total of the

number of the directors to be elected multiplied by the

shareholder's shares; or

(B) distributing the votes among one or more candidates using

the same principle.

(b) Cumulative voting permitted by the certificate of formation

is permitted only in an election of directors in which a

shareholder who intends to cumulate votes has given written

notice of that intention to the secretary of the corporation on

or before the day preceding the date of the election at which the

shareholder intends to cumulate votes.

(c) All shareholders entitled to vote cumulatively may cumulate

their votes if a shareholder gives the notice required by

Subsection (b).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 35, eff. September 1, 2009.

Sec. 21.362. CUMULATIVE VOTING RIGHT IN CERTAIN CORPORATIONS.

Except as provided by the corporation's certificate of formation,

a shareholder of a corporation incorporated before September 1,

2003, has the right to cumulatively vote the number of shares the

shareholder owns in the election of directors to the extent

permitted and in the manner provided by Section 21.361. A

corporation may limit or deny a shareholder's right to

cumulatively vote shares at any time after September 1, 2003, by

amending its certificate of formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 54, eff. January 1, 2006.

Sec. 21.363. VOTING ON MATTERS OTHER THAN ELECTION OF DIRECTORS.

(a) Subject to Subsection (b), with respect to a matter other

than the election of directors or a matter for which the

affirmative vote of the holders of a specified portion of the

shares entitled to vote is required by this code, the affirmative

vote of the holders of the majority of the shares entitled to

vote on, and who voted for, against, or expressly abstained with

respect to, the matter at a shareholders' meeting of a

corporation at which a quorum is present is the act of the

shareholders.

(b) With respect to a matter other than the election of

directors or a matter for which the affirmative vote of the

holders of a specified portion of the shares entitled to vote is

required by this code, the certificate of formation or bylaws of

a corporation may provide that the act of the shareholders of the

corporation is:

(1) the affirmative vote of the holders of a specified portion,

but not less than the majority, of the shares entitled to vote on

that matter;

(2) the affirmative vote of the holders of a specified portion,

but not less than the majority, of the shares entitled to vote on

that matter and represented in person or by proxy at a

shareholders' meeting at which a quorum is present;

(3) the affirmative vote of the holders of a specified portion,

but not less than the majority, of the shares entitled to vote

on, and who voted for or against, the matter at a shareholders'

meeting at which a quorum is present; or

(4) the affirmative vote of the holders of a specified portion,

but not less than the majority, of the shares entitled to vote

on, and who voted for, against, or expressly abstained with

respect to, the matter at a shareholders' meeting at which a

quorum is present.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.364. VOTE REQUIRED TO APPROVE FUNDAMENTAL ACTION. (a)

In this section, a "fundamental action" means:

(1) an amendment of a certificate of formation, including an

amendment required for cancellation of an event requiring winding

up in accordance with Section 11.152(b);

(2) a voluntary winding up under Chapter 11;

(3) a revocation of a voluntary decision to wind up under

Section 11.151;

(4) a cancellation of an event requiring winding up under

Section 11.152(a); or

(5) a reinstatement under Section 11.202.

(b) Except as otherwise provided by this code or the certificate

of formation of a corporation in accordance with Section 21.365,

the vote required for approval of a fundamental action by the

shareholders is the affirmative vote of the holders of at least

two-thirds of the outstanding shares entitled to vote on the

fundamental action.

(c) If a class or series of shares is entitled to vote as a

class or series on a fundamental action, the vote required for

approval of the action by the shareholders is the affirmative

vote of the holders of at least two-thirds of the outstanding

shares in each class or series of shares entitled to vote on the

action as a class or series and at least two-thirds of the

outstanding shares otherwise entitled to vote on the action.

Shares entitled to vote as a class or series shall be entitled to

vote only as a class or series unless otherwise entitled to vote

on each matter submitted to the shareholders generally or

otherwise provided by the certificate of formation.

(d) Unless an amendment to the certificate of formation is

undertaken by the board of directors under Section 21.155,

separate voting by a class or series of shares of a corporation

is required for approval of an amendment to the certificate of

formation that would result in:

(1) the increase or decrease of the aggregate number of

authorized shares of the class or series;

(2) the increase or decrease of the par value of the shares of

the class or series, including changing shares with par value

into shares without par value or changing shares without par

value into shares with par value;

(3) effecting an exchange, reclassification, or cancellation of

all or part of the shares of the class or series;

(4) effecting an exchange or creating a right of exchange of all

or part of the shares of another class or series into the shares

of the class or series;

(5) the change of the designations, preferences, limitations, or

relative rights of the shares of the class or series;

(6) the change of the shares of the class or series, with or

without par value, into the same or a different number of shares,

with or without par value, of the same class or series or another

class or series;

(7) the creation of a new class or series of shares with rights

and preferences equal, prior, or superior to the shares of the

class or series;

(8) increasing the rights and preferences of a class or series

with rights and preferences equal, prior, or superior to the

shares of the class or series;

(9) increasing the rights and preferences of a class or series

with rights or preferences later or inferior to the shares of the

class or series in such a manner that the rights or preferences

will be equal, prior, or superior to the shares of the class or

series;

(10) dividing the shares of the class into series and setting

and determining the designation of the series and the variations

in the relative rights and preferences between the shares of the

series;

(11) the limitation or denial of existing preemptive rights or

cumulative voting rights of the shares of the class or series;

(12) canceling or otherwise affecting the dividends on the

shares of the class or series that have accrued but have not been

declared; or

(13) the inclusion or deletion from the certificate of formation

of provisions required or permitted to be included in the

certificate of formation of a close corporation under Subchapter

O.

(e) The vote required under Subsection (d) by a class or series

of shares of a corporation is required notwithstanding that

shares of that class or series do not otherwise have a right to

vote under the certificate of formation.

(f) Unless otherwise provided by the certificate of formation,

if the holders of the outstanding shares of a class that is

divided into series are entitled to vote as a class on a proposed

amendment that would affect equally all series of the class,

other than a series in which no shares are outstanding or a

series that is not affected by the amendment, the holders of the

separate series are not entitled to separate class votes.

(g) Unless otherwise provided by the certificate of formation, a

proposed amendment to the certificate of formation that would

solely effect changes in the designations, preferences,

limitations, or relative rights, including voting rights, of one

or more series of shares of the corporation that have been

established under the authority granted to the board of directors

in the certificate of formation in accordance with Section 21.155

does not require the approval of the holders of the outstanding

shares of a class or series other than the affected series if,

after giving effect to the amendment:

(1) the preferences, limitations, or relative rights of the

affected series may be set and determined by the board of

directors with respect to the establishment of a new series of

shares under the authority granted to the board of directors in

the certificate of formation in accordance with Section 21.155;

or

(2) any new series established as a result of a reclassification

of the affected series are within the preferences, limitations,

and relative rights that are described by Subdivision (1).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 75, eff. September 1, 2007.

Sec. 21.365. CHANGES IN VOTE REQUIRED FOR CERTAIN MATTERS. (a)

With respect to a matter for which the affirmative vote of the

holders of a specified portion of the shares entitled to vote is

required by this code, the certificate of formation of a

corporation may provide that the affirmative vote of the holders

of a specified portion, but not less than the majority, of the

shares entitled to vote on that matter is required for

shareholder action on that matter.

(b) With respect to a matter for which the affirmative vote of

the holders of a specified portion of the shares of a class or

series is required by this code, the certificate of formation may

provide that the affirmative vote of the holders of a specified

portion, but not less than the majority, of the shares of that

class or series is required for action of the holders of shares

of that class or series on that matter.

(c) If a provision of the certificate of formation provides that

the affirmative vote of the holders of a specified portion that

is greater than the majority of the shares entitled to vote on a

matter is required for shareholder action on that matter, the

provision may not be amended, directly or indirectly, without the

same affirmative vote unless otherwise provided by the

certificate of formation.

(d) If a provision of the certificate of formation provides that

the affirmative vote of the holders of a specified portion that

is greater than the majority of the shares of a class or series

is required for shareholder action on a matter, the provision may

not be amended, directly or indirectly, without the same

affirmative vote unless otherwise provided by the certificate of

formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.366. NUMBER OF VOTES PER SHARE. (a) Except as provided

by the certificate of formation of a corporation or this code,

each outstanding share, regardless of class, shall be entitled to

one vote on each matter submitted to a vote at a shareholders'

meeting.

(b) If the certificate of formation provides for more or less

than one vote per share on a matter for all of the outstanding

shares or for the shares of a class or series, each reference in

this code or in the certificate of formation or bylaws, unless

expressly stated otherwise, to a specified portion of the shares

with respect to that matter refers to the portion of the votes

entitled to be cast with respect to those shares under the

certificate of formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.367. VOTING IN PERSON OR BY PROXY. (a) A shareholder

may vote in person or by proxy executed in writing by the

shareholder.

(b) A telegram, telex, cablegram, or other form of electronic

transmission, including telephonic transmission, by the

shareholder, or a photographic, photostatic, facsimile, or

similar reproduction of a writing executed by the shareholder, is

considered an execution in writing for purposes of this section.

Any electronic transmission must contain or be accompanied by

information from which it can be determined that the transmission

was authorized by the shareholder.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.368. TERM OF PROXY. A proxy is not valid after 11

months after the date the proxy is executed unless otherwise

provided by the proxy.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.369. REVOCABILITY OF PROXY. (a) In this section, a

"proxy coupled with an interest" includes the appointment as

proxy of:

(1) a pledgee;

(2) a person who purchased or agreed to purchase the shares

subject to the proxy;

(3) a person who owns or holds an option to purchase the shares

subject to the proxy;

(4) a creditor of the corporation who extended the corporation

credit under terms requiring the appointment;

(5) an employee of the corporation whose employment contract

requires the appointment; or

(6) a party to a voting agreement created under Section 6.252 or

a shareholders' agreement created under Section 21.101.

(b) A proxy is revocable unless:

(1) the proxy form conspicuously states that the proxy is

irrevocable; and

(2) the proxy is coupled with an interest.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.370. ENFORCEABILITY OF PROXY. (a) An irrevocable proxy

is specifically enforceable against the holder of shares or any

successor or transferee of the holder if:

(1) the proxy is noted conspicuously on the certificate

representing the shares subject to the proxy; or

(2) in the case of uncertificated shares, notation of the proxy

is contained in the notice sent under Section 3.205 with respect

to the shares subject to the proxy.

(b) An irrevocable proxy that is otherwise enforceable is

ineffective against a transferee for value without actual

knowledge of the existence of the irrevocable proxy at the time

of the transfer or against a subsequent transferee, regardless of

whether the transfer is for value, unless the proxy is:

(1) noted conspicuously on the certificate representing the

shares subject to the proxy; or

(2) in the case of uncertificated shares, notation of the proxy

is contained in the notice sent under Section 3.205 with respect

to the shares subject to the proxy.

(c) An irrevocable proxy shall be specifically enforceable

against a person who is not a transferee for value from the time

the person acquires actual knowledge of the existence of the

irrevocable proxy.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.371. PROCEDURES IN BYLAWS RELATING TO PROXIES. A

corporation may establish in the corporation's bylaws procedures

consistent with this code for determining the validity of proxies

and determining whether shares that are held of record by a bank,

broker, or other nominee are represented at a meeting of

shareholders. The procedures may incorporate rules of and

determinations made by a stock exchange or self-regulatory

organization regulating the corporation or that bank, broker, or

other nominee.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.372. SHAREHOLDER MEETING LIST. (a) Not later than the

11th day before the date of each meeting of the shareholders of a

corporation, an officer or agent of the corporation who is in

charge of the corporation's share transfer records shall prepare

an alphabetical list of the shareholders entitled to vote at the

meeting or at any adjournment of the meeting. The list of

shareholders must:

(1) state:

(A) the address of each shareholder;

(B) the type of shares held by each shareholder;

(C) the number of shares held by each shareholder; and

(D) the number of votes that each shareholder is entitled to if

the number of votes is different from the number of shares stated

under Paragraph (C); and

(2) be kept on file at the registered office or principal

executive office of the corporation for at least 10 days before

the date of the meeting.

(a-1) Instead of being kept on file, the list required by

Subsection (a) may be kept on a reasonably accessible electronic

network if the information required to gain access to the list is

provided with notice of the meeting. Section 21.353(c), Section

21.354(a-1), and this subsection may not be construed to require

a corporation to include any electronic contact information of a

shareholder on the list. A corporation that elects to make the

list available on an electronic network must take reasonable

measures to ensure the information is available only to

shareholders of the corporation.

(b) The original share transfer records of the corporation are

prima facie evidence of the shareholders of the corporation

entitled to vote at the meeting.

(c) Failure to comply with this section does not affect the

validity of any action taken at a meeting of the shareholders of

the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 55, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 76, eff. September 1, 2007.

SUBCHAPTER I. BOARD OF DIRECTORS

Sec. 21.401. MANAGEMENT BY BOARD OF DIRECTORS. (a) Except as

provided by Section 21.101 or Subchapter O, the board of

directors of a corporation shall:

(1) exercise or authorize the exercise of the powers of the

corporation; and

(2) direct the management of the business and affairs of the

corporation.

(b) In discharging the duties of director under this code or

otherwise and in considering the best interests of the

corporation, a director may consider the long-term and short-term

interests of the corporation and the shareholders of the

corporation, including the possibility that those interests may

be best served by the continued independence of the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.402. BOARD MEMBER ELIGIBILITY REQUIREMENTS. Unless the

certificate of formation or bylaws of a corporation provide

otherwise, a person is not required to be a resident of this

state or a shareholder of the corporation to serve as a director.

The certificate of formation or bylaws may prescribe other

qualifications for directors.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.403. NUMBER OF DIRECTORS. (a) The board of directors

of a corporation may consist of one or more directors.

(b) If the corporation is to be managed by a board of directors,

the number of directors shall be set by, or in the manner

provided by, the certificate of formation or bylaws of the

corporation, except that the number of directors on the initial

board of directors must be set by the certificate of formation.

(c) The number of directors may be increased or decreased by

amendment to, or as provided by, the certificate of formation or

bylaws. A decrease in the number of directors may not shorten the

term of an incumbent director.

(d) If the certificate of formation or bylaws do not set the

number constituting the board of directors or provide for the

manner in which the number of directors must be determined, the

number of directors is the same as the number constituting the

initial board of directors as set by the certificate of

formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.404. DESIGNATION OF INITIAL BOARD OF DIRECTORS. If the

corporation is to be managed by a board of directors, the

certificate of formation of a corporation must state the names

and addresses of the persons constituting the initial board of

directors of the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.405. ELECTION OF BOARD OF DIRECTORS. (a) At the first

annual meeting of shareholders of a corporation and at each

subsequent annual meeting of shareholders, the holders of shares

entitled to vote in the election of directors shall elect

directors for the term provided under Section 21.407, except as

provided by Section 21.408.

(b) A corporation's certificate of formation may provide that

the holders of a class or series of shares or a group of classes

or series of shares are entitled to elect one or more directors

of the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.406. SPECIAL VOTING RIGHTS OF DIRECTORS. (a) The

certificate of formation of a corporation may provide that

directors, regardless of whether elected by the holders of a

class or series of shares or by a group of classes or series of

shares, as provided by Section 21.405, are entitled to cast more

or less than one vote on all matters or on specified matters.

Such a provision also applies to directors voting in any

committee or subcommittee regarding all matters or the specified

matters, as applicable, unless otherwise provided by the

certificate of formation.

(b) Unless expressly stated otherwise, each reference in this

code or in a corporation's certificate of formation or bylaws to

a specified portion of the directors means the portion of the

votes entitled to be cast by the directors to which the reference

applies.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 36, eff. September 1, 2009.

Sec. 21.407. TERM OF OFFICE. Except as otherwise provided by

this subchapter, the term of office of a director extends from

the date the director is elected and qualified or named in the

corporation's certificate of formation until the next annual

meeting of shareholders and until the director's successor is

elected and qualified.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 56, eff. January 1, 2006.

Sec. 21.408. SPECIAL TERMS OF OFFICE. (a) The certificate of

formation or bylaws of a corporation may provide that all or some

of the board of directors may be divided into two or three

classes that shall include the same or a similar number of

directors as each other class and that have staggered terms of

office.

(b) The terms of office of the initial directors constituting

the first class expire at the first annual meeting of

shareholders after the election of those directors. The terms of

office of the initial directors constituting the second class

expire at the second annual meeting of shareholders after

election of those directors. The terms of office of the initial

directors constituting the third class, if any, expire at the

third annual meeting of shareholders after election of those

directors. In each case, the term of office of an initial

director is extended until the director's successor is elected

and has qualified.

(c) If the certificate of formation or bylaws provide for

staggered terms of directors, the shareholders, at each annual

meeting, shall elect a number of directors equal to the number of

the class of directors whose terms expire at the time of the

meeting. The directors elected at an annual meeting shall hold

office until the second succeeding annual meeting, if there are

two classes, or until the third succeeding annual meeting, if

there are three classes.

(d) Unless provided by the certificate of formation or a bylaw

adopted by the shareholders, staggered terms for directors must

be effected at a meeting of shareholders at which directors are

elected. Staggered terms for directors may not be effected if any

shareholder has the right to cumulate votes for the election of

directors and the board of directors consists of fewer than nine

members.

(e) Directors elected by the holders of a class or series of

shares or a group of classes or series of shares in accordance

with the certificate of formation shall hold office for the terms

specified by the certificate of formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 77, eff. September 1, 2007.

Sec. 21.409. REMOVAL OF DIRECTORS. (a) Except as otherwise

provided by the certificate of formation or bylaws of a

corporation or this subchapter, the shareholders of the

corporation may remove a director or the entire board of

directors of the corporation, with or without cause, at a meeting

called for that purpose, by a vote of the holders of a majority

of the shares entitled to vote at an election of the director or

directors.

(b) If the certificate of formation entitles the holders of a

class or series of shares or a group of classes or series of

shares to elect one or more directors, only the holders of shares

of that class, series, or group may vote on the removal of a

director elected by the holders of shares of that class, series,

or group.

(c) If the certificate of formation permits cumulative voting

and less than the entire board is to be removed, a director may

not be removed if the votes cast against the removal would be

sufficient to elect the director if cumulatively voted at an

election of the entire board of directors, or if there are

classes of directors, at an election of the class of directors of

which the director is a part.

(d) In the case of a corporation the directors of which serve

staggered terms, a director may not be removed except for cause

unless the certificate of formation provides otherwise.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 57, eff. January 1, 2006.

Sec. 21.4091. RESIGNATION OF DIRECTORS. (a) Except as otherwise

provided by the certificate of formation or bylaws, a director of

a corporation may resign at any time by providing written notice

to the corporation.

(b) The director's resignation takes effect on the date the

notice is received by the corporation, unless the notice

prescribes a later effective date or states that the resignation

takes effect on the occurrence of a future event, such as the

director's failure to receive a specified vote for reelection as

a director.

(c) If the director's resignation is to take effect on a later

date or on the occurrence of a future event, the resignation

takes effect on the later date or when the event occurs.

(d) The director's resignation is irrevocable when it takes

effect. The director's resignation is revocable before it takes

effect unless the notice of resignation expressly states it is

irrevocable.

Added by Acts 2005, 79th Leg., Ch.

64, Sec. 58, eff. January 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 78, eff. September 1, 2007.

Sec. 21.410. VACANCY. (a) A vacancy occurring in the initial

board of directors before the issuance of shares may be filled by

the affirmative vote or written consent of the majority of the

organizers or by the affirmative vote of the majority of the

remaining directors, even if the remaining directors constitute

less than a quorum of the board of directors.

(b) Except as provided by Subsection (e), a vacancy occurring in

the board of directors after the issuance of shares may be filled

by election at an annual or special meeting of shareholders

called for that purpose or by the affirmative vote of the

majority of the remaining directors, even if the remaining

directors constitute less than a quorum of the board of

directors.

(c) The term of a director elected to fill a vacancy occurring

in the board of directors, including the initial directors, is

the unexpired term of the director's predecessor in office.

(d) Except as provided by Subsection (e), a vacancy to be filled

because of an increase in the number of directors may be filled

by election at an annual or special meeting of shareholders

called for that purpose or by the board of directors for a term

of office continuing only until the next election of one or more

directors by the shareholders. During a period between two

successive annual meetings of shareholders, the board of

directors may not fill more than two vacancies created by an

increase in the number of directors.

(e) Unless otherwise authorized by a corporation's certificate

of formation, a vacancy or a newly created vacancy in a director

position that the certificate of formation entitles the holders

of a class or series of shares or group of classes or series of

shares to elect may be filled only:

(1) by the affirmative vote of the majority of the directors

then in office elected by the class, series, or group;

(2) by the sole remaining director elected in that manner; or

(3) by the affirmative vote of the holders of the outstanding

shares of the class, series, or group.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 79, eff. September 1, 2007.

Sec. 21.411. NOTICE OF MEETING. (a) Regular meetings of the

board of directors of a corporation may be held with or without

notice as prescribed by the corporation's bylaws.

(b) Special meetings of the board of directors shall be held

with notice as prescribed by the bylaws.

(c) A notice of a board meeting is not required to specify the

business to be transacted at the meeting or the purpose of the

meeting, unless required by the bylaws.

(d) Notice of the date, time, place, or purpose of a regular or

special meeting of the board of directors may be provided to a

director by electronic transmission on consent of the director.

The director may specify the form of electronic transmission to

be used to communicate notice.

(e) Notice is considered provided under Subsection (d) when the

notice is:

(1) transmitted to a facsimile number provided by the director

for the purpose of receiving notice;

(2) transmitted to an electronic mail address provided by the

director for the purpose of receiving notice;

(3) posted on an electronic network and a message is sent to the

director at the address provided by the director for the purpose

of alerting the director of a posting; or

(4) communicated to the director by any other form of electronic

transmission consented to by the director.

(f) A director may revoke the director's consent to receive

notice by electronic transmission by providing written notice to

the corporation. The director's consent is considered revoked

for purposes of Subsection (d) if the corporation is unable to

deliver by electronic transmission two consecutive notices, and

the secretary, assistant secretary, or transfer agent of the

corporation, or another person responsible for delivering notice

on behalf of the corporation, knows that delivery of those two

electronic transmissions was unsuccessful. Inadvertent failure

to treat the unsuccessful transmissions as a revocation of the

director's consent does not affect the validity of a meeting or

other action.

(g) An affidavit of the secretary, assistant secretary, transfer

agent, or other agent of a corporation stating that notice has

been provided to a director of the corporation by electronic

transmission is, in the absence of fraud, prima facie evidence

that notice was provided under Subsections (d) and (e).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 59, eff. January 1, 2006.

Sec. 21.412. WAIVER OF NOTICE. (a) If the bylaws of a

corporation require notice of a meeting to be given to a

director, a written waiver of the notice signed by the director

entitled to the notice, before or after the meeting, is

equivalent to the giving of the notice.

(b) The attendance of a director at a board meeting constitutes

a waiver of notice of the meeting, unless the director attends

the meeting for the express purpose of objecting to the

transaction of business at the meeting because the meeting has

not been lawfully called or convened.

(c) A waiver of notice of a board meeting is not required to

specify the business to be transacted at the meeting or the

purpose of the meeting, unless required by the bylaws.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.413. QUORUM. (a) A quorum of the board of directors is

the majority of the number of directors set or established in the

manner provided by the certificate of formation or bylaws of a

corporation unless the laws of this state, the certificate of

formation, or the bylaws require a different number or portion.

(b) Neither the certificate of formation nor the bylaws may

provide that less than one-third of the number of directors

constitutes a quorum.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.414. DISSENT TO ACTION. (a) A director of a

corporation who is present at a meeting of the board of directors

at which action has been taken is presumed to have assented to

the action taken unless:

(1) the director's dissent has been entered in the minutes of

the meeting;

(2) the director has filed a written dissent to the action with

the person acting as the secretary of the meeting before the

meeting is adjourned; or

(3) the director has sent a written dissent by registered mail

to the secretary of the corporation immediately after the meeting

has been adjourned.

(b) A director who voted in favor of an action may not dissent

to the action.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.415. ACTION BY DIRECTORS. (a) The act of a majority of

the directors present at a meeting at which a quorum is present

is the act of the board of directors of a corporation, unless the

act of a greater number is required by the certificate of

formation or bylaws of the corporation or by this code.

(b) Unless otherwise provided by the certificate of formation or

bylaws, a written consent stating the action taken and signed by

all members of the board of directors is also an act of the board

of directors.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.416. COMMITTEES OF BOARD OF DIRECTORS. (a) If

authorized by the certificate of formation or bylaws of a

corporation, the board of directors of the corporation may

designate:

(1) committees composed of one or more directors; or

(2) directors as alternate members of committees to replace

absent or disqualified committee members at a committee meeting,

subject to any limitations imposed by the board of directors.

(b) To the extent provided by a resolution of the board of

directors designating a committee or by the certificate of

formation or bylaws and subject to Subsection (c), the committee

has the authority of the board of directors.

(c) A committee of the board of directors may not:

(1) amend the certificate of formation, except to:

(A) establish series of shares;

(B) increase or decrease the number of shares in a series; or

(C) eliminate a series of shares as authorized by Section

21.155;

(2) propose a reduction of stated capital under Sections 21.253

and 21.254;

(3) approve a plan of merger, share exchange, or conversion of

the corporation;

(4) recommend to shareholders the sale, lease, or exchange of

all or substantially all of the property and assets of the

corporation not made in the usual and regular course of its

business;

(5) recommend to the shareholders a voluntary winding up and

termination or a revocation of a voluntary winding up and

termination;

(6) amend, alter, or repeal the bylaws or adopt new bylaws;

(7) fill vacancies on the board of directors;

(8) fill vacancies on or designate alternate members of a

committee of the board of directors;

(9) fill a vacancy to be filled because of an increase in the

number of directors;

(10) elect or remove officers of the corporation or members or

alternate members of a committee of the board of directors;

(11) set the compensation of the members or alternate members of

a committee of the board of directors; or

(12) alter or repeal a resolution of the board of directors that

states that it may not be amended or repealed by a committee of

the board of directors.

(d) A committee of the board of directors may authorize a

distribution or the issuance of shares if authorized by the

resolution designating the committee or the certificate of

formation or bylaws.

(e) The board of directors may remove a member of a committee

appointed by the board if the board determines the removal is in

the best interests of the corporation. The removal of the member

is without prejudice to any contract rights of the person

removed. Appointment of a member of a committee does not create

contract rights.

(f) The designation and delegation of authority to a committee

of the board of directors does not relieve the board of directors

or a director of responsibility imposed by law.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 60, eff. January 1, 2006.

Sec. 21.417. ELECTION OF OFFICERS. The board of directors of a

corporation shall elect a president and a secretary at the time

and in the manner prescribed by the corporation's bylaws. Other

officers, including assistant officers and agents as deemed

necessary, may be elected in accordance with Section 3.103.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.418. CONTRACTS OR TRANSACTIONS INVOLVING INTERESTED

DIRECTORS AND OFFICERS. (a) This section applies only to a

contract or transaction between a corporation and:

(1) one or more of the corporation's directors or officers; or

(2) an entity or other organization in which one or more of the

corporation's directors or officers:

(A) is a managerial official; or

(B) has a financial interest.

(b) An otherwise valid contract or transaction described by

Subsection (a) is valid notwithstanding that the director or

officer having the relationship or interest described by

Subsection (a) is present at or participates in the meeting of

the board of directors, or of a committee of the board that

authorizes the contract or transaction, or votes or signs, in the

person's capacity as a director or committee member, a unanimous

written consent of directors or committee members to authorize

the contract or transaction, if:

(1) the material facts as to the relationship or interest

described by Subsection (a) and as to the contract or transaction

are disclosed to or known by:

(A) the corporation's board of directors or a committee of the

board of directors and the board of directors or committee in

good faith authorizes the contract or transaction by the approval

of the majority of the disinterested directors or committee

members, regardless of whether the disinterested directors or

committee members constitute a quorum; or

(B) the shareholders entitled to vote on the authorization of

the contract or transaction, and the contract or transaction is

specifically approved in good faith by a vote of the

shareholders; or

(2) the contract or transaction is fair to the corporation when

the contract or transaction is authorized, approved, or ratified

by the board of directors, a committee of the board of directors,

or the shareholders.

(c) Common or interested directors of a corporation may be

included in determining the presence of a quorum at a meeting of

the corporation's board of directors, or a committee of the board

of directors, that authorizes the contract or transaction.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 37, eff. September 1, 2009.

SUBCHAPTER J. FUNDAMENTAL BUSINESS TRANSACTIONS

Sec. 21.451. DEFINITIONS. In this subchapter:

(1) "Participating shares" means shares that entitle the holders

of the shares to participate without limitation in distributions.

(2) "Sale of all or substantially all of the assets" means the

sale, lease, exchange, or other disposition, other than a pledge,

mortgage, deed of trust, or trust indenture unless otherwise

provided by the certificate of formation, of all or substantially

all of the property and assets of a domestic corporation that is

not made in the usual and regular course of the corporation's

business without regard to whether the disposition is made with

the goodwill of the business. The term does not include a

transaction that results in the corporation directly or

indirectly:

(A) continuing to engage in one or more businesses; or

(B) applying a portion of the consideration received in

connection with the transaction to the conduct of a business that

the corporation engages in after the transaction.

(3) "Shares" includes a receipt or other instrument issued by a

depository representing an interest in one or more shares or

fractions of shares of a domestic or foreign corporation that are

deposited with the depository.

(4) "Voting shares" means shares that entitle the holders of the

shares to vote unconditionally in elections of directors.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.452. APPROVAL OF MERGER. (a) A corporation that is a

party to the merger under Chapter 10 must approve the merger by

complying with this section.

(b) The board of directors of the corporation shall adopt a

resolution that:

(1) approves the plan of merger; and

(2) if shareholder approval of the merger is required by this

subchapter:

(A) recommends that the plan of merger be approved by the

shareholders of the corporation; or

(B) directs that the plan of merger be submitted to the

shareholders for approval without recommendation if the board of

directors determines for any reason not to recommend approval of

the plan of merger.

(c) Except as otherwise provided by this subchapter or Chapter

10, the plan of merger shall be submitted to the shareholders of

the corporation for approval as provided by this subchapter. The

board of directors may place conditions on the submission of the

plan of merger to the shareholders.

(d) If the board of directors approves a plan of merger required

to be approved by the shareholders of the corporation but does

not adopt a resolution recommending that the plan of merger be

approved by the shareholders, the board of directors shall

communicate to the shareholders the reason for the board's

determination to submit the plan of merger without a

recommendation.

(e) Except as provided by Chapter 10 or Sections 21.457 and

21.459, the shareholders of the corporation shall approve the

plan of merger as provided by this subchapter.

(f) If after adoption of a resolution under Subsection (b)(2)

the board of directors of the corporation determines that the

plan of merger is not advisable, the plan of merger may be

submitted to the shareholders of the corporation with a

recommendation that the shareholders not approve the plan of

merger.

(g) A plan of merger for a corporation may include a provision

requiring that the plan of merger be submitted to the

shareholders of the corporation regardless of whether the board

of directors determines, after adopting a resolution or making a

determination under this section, that the plan of merger is not

advisable and recommends that the shareholders not approve the

plan of merger.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 61, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 80, eff. September 1, 2007.

Sec. 21.453. APPROVAL OF CONVERSION. (a) A corporation must

approve a conversion under Chapter 10 by complying with this

section.

(b) The board of directors of the corporation shall adopt a

resolution that approves the plan of conversion and:

(1) recommends that the plan of conversion be approved by the

shareholders of the corporation; or

(2) directs that the plan of conversion be submitted to the

shareholders for approval without recommendation if the board of

directors determines for any reason not to recommend approval of

the plan of conversion.

(c) The plan of conversion shall be submitted to the

shareholders of the corporation for approval as provided by this

subchapter. The board of directors may place conditions on the

submission of the plan of conversion to the shareholders.

(d) If the board of directors approves a plan of conversion but

does not adopt a resolution recommending that the plan of

conversion be approved by the shareholders of the corporation,

the board of directors shall communicate to the shareholders the

reason for the board's determination to submit the plan of

conversion without a recommendation.

(e) Except as provided by Section 21.457, the shareholders of

the corporation shall approve the plan of conversion as provided

by this subchapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 81, eff. September 1, 2007.

Sec. 21.454. APPROVAL OF EXCHANGE. (a) A corporation the

shares of which are to be acquired in an exchange under Chapter

10 must approve the exchange by complying with this section.

(b) The board of directors shall adopt a resolution that

approves the plan of exchange and:

(1) recommends that the plan of exchange be approved by the

shareholders of the corporation; or

(2) directs that the plan of exchange be submitted to the

shareholders for approval without recommendation if the board of

directors determines for any reason not to recommend approval of

the plan of exchange.

(c) The plan of exchange shall be submitted to the shareholders

of the corporation for approval as provided by this subchapter.

The board of directors may place conditions on the submission of

the plan of exchange to the shareholders.

(d) If the board of directors approves a plan of exchange but

does not adopt a resolution recommending that the plan of

exchange be approved by the shareholders of the corporation, the

board of directors shall communicate to the shareholders the

reason for the board's determination to submit the plan of

exchange to shareholders without a recommendation.

(e) Except as provided by Section 21.457, the shareholders of

the corporation shall approve the plan of exchange as provided by

this subchapter.

(f) If after the adoption of a resolution under Subsection

(b)(2) the board of directors of the corporation determines that

the plan of exchange is not advisable, the plan of exchange may

be submitted to the shareholders of the corporation with a

recommendation that the shareholders not approve the plan of

exchange.

(g) A plan of exchange for a corporation may include a provision

requiring that the plan of exchange be submitted to the

shareholders of the corporation regardless of whether the board

of directors determines, after adopting a resolution or making a

determination under this section, that the plan of exchange is

not advisable and recommends that the shareholders not approve

the plan of exchange.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 62, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 82, eff. September 1, 2007.

Sec. 21.455. APPROVAL OF SALE OF ALL OR SUBSTANTIALLY ALL OF

ASSETS. (a) Except as provided by the certificate of formation

of a domestic corporation, a sale, lease, pledge, mortgage,

assignment, transfer, or other conveyance of an interest in real

property or other assets of the corporation does not require the

approval or consent of the shareholders of the corporation unless

the transaction constitutes a sale of all or substantially all of

the assets of the corporation.

(b) A corporation must approve the sale of all or substantially

all of its assets by complying with this section.

(c) The board of directors of the corporation shall adopt a

resolution that approves the sale of all or substantially all of

the assets of the corporation and:

(1) recommends that the sale of all or substantially all of the

assets of the corporation be approved by the shareholders of the

corporation; or

(2) directs that the sale of all or substantially all of the

assets of the corporation be submitted to the shareholders for

approval without recommendation if the board of directors

determines for any reason not to recommend approval of the sale.

(d) The resolution proposing the sale of all or substantially

all of the assets of the corporation shall be submitted to the

shareholders of the corporation for approval as provided by this

subchapter. The board of directors may place conditions on the

submission of the proposed sale to the shareholders.

(e) If the board of directors approves the sale of all or

substantially all of the assets of the corporation but does not

adopt a resolution recommending that the proposed sale be

approved by the shareholders of the corporation, the board of

directors shall communicate to the shareholders the reason for

the board's determination to submit the proposed sale to

shareholders without a recommendation.

(f) The shareholders of the corporation shall approve the sale

of all or substantially all of the assets of the corporation as

provided by this subchapter. After the approval of the sale by

the shareholders, the board of directors may abandon the sale of

all or substantially all of the assets of the corporation,

subject to the rights of a third party under a contract relating

to the assets, without further action or approval by the

shareholders.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.456. GENERAL PROCEDURE FOR SUBMISSION TO SHAREHOLDERS OF

FUNDAMENTAL BUSINESS TRANSACTION. (a) If a fundamental business

transaction involving a corporation is required to be submitted

to the shareholders of the corporation under this subchapter, the

corporation shall notify each shareholder of the corporation that

the fundamental business transaction is being submitted to the

shareholders for approval at a meeting of shareholders as

required by this subchapter, regardless of whether the

shareholder is entitled to vote on the matter.

(b) If the fundamental business transaction is a merger,

conversion, or interest exchange, the notice required by

Subsection (a) shall contain or be accompanied by a copy or

summary of the plan of merger, conversion, or interest exchange,

as appropriate, and the notice required by Section 10.355.

(c) The notice of the meeting must:

(1) be given not later than the 21st day before the date of the

meeting; and

(2) state that the purpose, or one of the purposes, of the

meeting is to consider the fundamental business transaction.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.457. GENERAL VOTE REQUIREMENT FOR APPROVAL OF

FUNDAMENTAL BUSINESS TRANSACTION. (a) Except as provided by

this code or the certificate of formation of a corporation in

accordance with Section 21.365, the affirmative vote of the

holders of at least two-thirds of the outstanding shares of the

corporation entitled to vote on a fundamental business

transaction is required to approve the transaction.

(b) Unless provided by the certificate of formation or Section

21.458, shares of a class or series that are not otherwise

entitled to vote on matters submitted to shareholders generally

are not entitled to vote for the approval of a fundamental

business transaction.

(c) Except as provided by this code, if a class or series of

shares of a corporation is entitled to vote on a fundamental

business transaction as a class or series, in addition to the

vote required under Subsection (a), the affirmative vote of the

holders of at least two-thirds of the outstanding shares in each

class or series of shares entitled to vote on the fundamental

business transaction as a class or series is required to approve

the transaction. Shares entitled to vote as a class or series

shall only be entitled to vote as a class or series on the

fundamental business transaction unless that class or series is

otherwise entitled to vote on each matter submitted to the

shareholders generally or is otherwise entitled to vote under the

certificate of formation.

(d) Unless required by the certificate of formation, approval of

a merger by shareholders is not required under this code for a

corporation that is a party to the plan of merger unless that

corporation is also a party to the merger.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.458. CLASS VOTING REQUIREMENTS FOR CERTAIN FUNDAMENTAL

BUSINESS TRANSACTIONS. (a) Separate voting by a class or series

of shares of a corporation is required for approval of a plan of

merger or conversion if:

(1) the plan of merger or conversion contains a provision that

would require approval by that class or series of shares under

Section 21.364 if the provision was contained in a proposed

amendment to the corporation's certificate of formation; or

(2) that class or series of shares is entitled under the

certificate of formation to vote as a class or series on the plan

of merger or conversion.

(b) Separate voting by a class or series of shares of a

corporation is required for approval of a plan of exchange if:

(1) shares of that class or series are to be exchanged under the

terms of the plan of exchange; or

(2) that class or series is entitled under the certificate of

formation to vote as a class or series on the plan of exchange.

(c) Separate voting by a class or series of shares of a

corporation is required for approval of a sale of all or

substantially all of the assets of a corporation if that class or

series of shares is entitled under the certificate of formation

to vote as a class or series on the sale of the corporation's

assets.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.459. NO SHAREHOLDER VOTE REQUIREMENT FOR CERTAIN

FUNDAMENTAL BUSINESS TRANSACTIONS. (a) Unless required by the

corporation's certificate of formation, a plan of merger is not

required to be approved by the shareholders of a corporation if:

(1) the corporation is the sole surviving corporation in the

merger;

(2) the certificate of formation of the corporation following

the merger will not differ from the corporation's certificate of

formation before the merger;

(3) immediately after the effective date of the merger, each

shareholder of the corporation whose shares were outstanding

immediately before the effective date of the merger will hold the

same number of shares, with identical designations, preferences,

limitations, and relative rights;

(4) the sum of the voting power of the number of voting shares

outstanding immediately after the merger and the voting power of

securities that may be acquired on the conversion or exercise of

securities issued under the merger does not exceed by more than

20 percent the voting power of the total number of voting shares

of the corporation that are outstanding immediately before the

merger; and

(5) the sum of the number of participating shares that are

outstanding immediately after the merger and the number of

participating shares that may be acquired on the conversion or

exercise of securities issued under the merger does not exceed by

more than 20 percent the total number of participating shares of

the corporation that are outstanding immediately before the

merger.

(b) Unless required by the certificate of formation, a plan of

merger effected under Section 10.005 or 10.006 does not require

the approval of the shareholders of the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.460. RIGHTS OF DISSENT AND APPRAISAL. A shareholder of

a domestic corporation has the rights of dissent and appraisal

under Subchapter H, Chapter 10, with respect to a fundamental

business transaction.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.461. PLEDGE, MORTGAGE, DEED OF TRUST, OR TRUST

INDENTURE. Except as provided by the corporation's certificate

of formation:

(1) the board of directors of a corporation may authorize a

pledge, mortgage, deed of trust, or trust indenture; and

(2) an authorization or consent of shareholders is not required

for the validity of the transaction or for any sale under the

terms of the transaction.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.462. CONVEYANCE BY CORPORATION. A corporation may

convey real property of the corporation when authorized by

appropriate resolution of the board of directors.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER K. WINDING UP AND TERMINATION

Sec. 21.501. APPROVAL OF VOLUNTARY WINDING UP, REINSTATEMENT, OR

REVOCATION OF VOLUNTARY WINDING UP. A corporation must approve a

voluntary winding up in accordance with Chapter 11, a

reinstatement in accordance with Section 11.202, a cancellation

of an event requiring winding up under Section 11.152(a), or

revocation of a voluntary decision to wind up in accordance with

Section 11.151 by complying with one of the procedures prescribed

by this subchapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 83, eff. September 1, 2007.

Sec. 21.502. CERTAIN PROCEDURES RELATING TO WINDING UP. To

approve a voluntary winding up, a reinstatement, a cancellation

of an event requiring winding up, or a revocation of a voluntary

decision to wind up, a corporation must follow one of the

following procedures:

(1) all shareholders of the corporation must consent in writing

to the winding up, the reinstatement, the cancellation of an

event requiring winding up, or the revocation of a voluntary

decision to wind up the corporation;

(2) if the corporation has not commenced business and has not

issued any shares, a majority of the organizers or the board of

directors of the corporation must adopt a resolution to wind up,

to reinstate, to cancel an event requiring winding up, or to

revoke a voluntary decision to wind up; or

(3)(A) the board of directors of the corporation must adopt a

resolution:

(i) recommending the winding up, reinstatement, cancellation of

an event requiring winding up, or revocation of a voluntary

decision to wind up the corporation; and

(ii) directing that the winding up, reinstatement, cancellation

of an event requiring winding up, or revocation of a voluntary

decision to wind up the corporation be submitted to the

shareholders for approval at an annual or special meeting of

shareholders; and

(B) the shareholders must approve the action described by

Paragraph (A) in accordance with Section 21.503.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.503. MEETING OF SHAREHOLDERS; NOTICE. (a) Each

shareholder of record entitled to vote at a meeting described by

Section 21.502(3)(A)(ii) must be given written notice stating

that the purpose or one of the purposes of the meeting is to

consider the winding up, reinstatement, cancellation of the event

requiring winding up, or revocation of the voluntary decision to

wind up the corporation. The notice must be given in the time and

manner provided by Chapter 6 and this chapter for the giving of

notice of shareholders' meetings.

(b) A vote of shareholders entitled to vote at the meeting shall

be taken on the resolution to wind up, reinstate, cancel the

event requiring winding up, or revoke the voluntary decision to

wind up the corporation. The shareholders must approve the

resolution by the affirmative vote required by Section 21.364.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.504. RESPONSIBILITY FOR WINDING UP. If a corporation

determines or is required to wind up, the directors of the

corporation shall manage the process of winding up the business

or affairs of the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER L. DERIVATIVE PROCEEDINGS

Sec. 21.551. DEFINITIONS. In this subchapter:

(1) "Derivative proceeding" means a civil suit in the right of a

domestic corporation or, to the extent provided by Section

21.562, in the right of a foreign corporation.

(2) "Shareholder" includes a beneficial owner whose shares are

held in a voting trust or by a nominee on the beneficial owner's

behalf.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.552. STANDING TO BRING PROCEEDING. (a) A shareholder

may not institute or maintain a derivative proceeding unless:

(1) the shareholder:

(A) was a shareholder of the corporation at the time of the act

or omission complained of; or

(B) became a shareholder by operation of law from a person that

was a shareholder at the time of the act or omission complained

of; and

(2) the shareholder fairly and adequately represents the

interests of the corporation in enforcing the right of the

corporation.

(b) To the extent a shareholder of a corporation has standing to

institute or maintain a derivative proceeding on behalf of the

corporation immediately before a merger, Subchapter J or Chapter

10 may not be construed to limit or terminate the shareholder's

standing after the merger.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 63, eff. January 1, 2006.

Sec. 21.553. DEMAND. (a) A shareholder may not institute a

derivative proceeding until the 91st day after the date a written

demand is filed with the corporation stating with particularity

the act, omission, or other matter that is the subject of the

claim or challenge and requesting that the corporation take

suitable action.

(b) The waiting period required by Subsection (a) before a

derivative proceeding may be instituted is not required if:

(1) the shareholder has been previously notified that the demand

has been rejected by the corporation;

(2) the corporation is suffering irreparable injury; or

(3) irreparable injury to the corporation would result by

waiting for the expiration of the 90-day period.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.554. DETERMINATION BY DIRECTORS OR INDEPENDENT PERSONS.

(a) A determination of how to proceed on allegations made in a

demand or petition relating to a derivative proceeding must be

made by an affirmative vote of the majority of:

(1) the independent and disinterested directors of the

corporation present at a meeting of the board of directors of the

corporation at which interested directors are not present at the

time of the vote if the independent and disinterested directors

constitute a quorum of the board of directors;

(2) a committee consisting of two or more independent and

disinterested directors appointed by an affirmative vote of the

majority of one or more independent and disinterested directors

present at a meeting of the board of directors, regardless of

whether the independent and disinterested directors constitute a

quorum of the board of directors; or

(3) a panel of one or more independent and disinterested persons

appointed by the court on a motion by the corporation listing the

names of the persons to be appointed and stating that, to the

best of the corporation's knowledge, the persons to be appointed

are disinterested and qualified to make the determinations

contemplated by Section 21.558.

(b) The court shall appoint a panel under Subsection (a)(3) if

the court finds that the persons recommended by the corporation

are independent and disinterested and are otherwise qualified

with respect to expertise, experience, independent judgment, and

other factors considered appropriate by the court under the

circumstances to make the determinations. A person appointed by

the court to a panel under this section may not be held liable to

the corporation or the corporation's shareholders for an action

taken or omission made by the person in that capacity, except for

an act or omission constituting fraud or wilful misconduct.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.555. STAY OF PROCEEDING. (a) If the domestic or

foreign corporation that is the subject of a derivative

proceeding commences an inquiry into the allegations made in a

demand or petition and the person or group of persons described

by Section 21.554 is conducting an active review of the

allegations in good faith, the court shall stay a derivative

proceeding until the review is completed and a determination is

made by the person or group regarding what further action, if

any, should be taken.

(b) To obtain a stay, the domestic or foreign corporation shall

provide the court with a written statement agreeing to advise the

court and the shareholder making the demand of the determination

promptly on the completion of the review of the matter. A stay,

on application, may be reviewed every 60 days for the continued

necessity of the stay.

(c) If the review and determination made by the person or group

is not completed before the 61st day after the stay is ordered by

the court, the stay may be renewed for one or more additional

60-day periods if the domestic or foreign corporation provides

the court and the shareholder with a written statement of the

status of the review and the reasons why a continued extension of

the stay is necessary.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.556. DISCOVERY. (a) If a domestic or foreign

corporation proposes to dismiss a derivative proceeding under

Section 21.558, discovery by a shareholder after the filing of

the derivative proceeding in accordance with this subchapter

shall be limited to:

(1) facts relating to whether the person or group of persons

described by Section 21.558 is independent and disinterested;

(2) the good faith of the inquiry and review by the person or

group; and

(3) the reasonableness of the procedures followed by the person

or group in conducting the review.

(b) Discovery described by Subsection (a) may not be expanded to

include a fact or substantive matter regarding the act, omission,

or other matter that is the subject matter of the derivative

proceeding. The scope of discovery may be expanded if the court

determines after notice and hearing that a good faith review of

the allegations for purposes of Section 21.558 has not been made

by an independent and disinterested person or group in accordance

with that section.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.557. TOLLING OF STATUTE OF LIMITATIONS. A written

demand filed with the corporation under Section 21.553 tolls the

statute of limitations on the claim on which demand is made until

the earlier of:

(1) the 91st day after the date of the demand; or

(2) the 31st day after the date the corporation advises the

shareholder that the demand has been rejected or the review has

been completed.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.558. DISMISSAL OF DERIVATIVE PROCEEDING. (a) A court

shall dismiss a derivative proceeding on a motion by the

corporation if the person or group of persons described by

Section 21.554 determines in good faith, after conducting a

reasonable inquiry and based on factors the person or group

considers appropriate under the circumstances, that continuation

of the derivative proceeding is not in the best interests of the

corporation.

(b) In determining whether the requirements of Subsection (a)

have been met, the burden of proof shall be on:

(1) the plaintiff shareholder if:

(A) the majority of the board of directors consists of

independent and disinterested directors at the time the

determination is made;

(B) the determination is made by a panel of one or more

independent and disinterested persons appointed under Section

21.554(a)(3); or

(C) the corporation presents prima facie evidence that

demonstrates that the directors appointed under Section

21.554(a)(2) are independent and disinterested; or

(2) the corporation in any other circumstance.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.559. PROCEEDING INSTITUTED AFTER DEMAND REJECTED. If a

derivative proceeding is instituted after a demand is rejected,

the petition must allege with particularity facts that establish

that the rejection was not made in accordance with the

requirements of Sections 21.554 and 21.558.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.560. DISCONTINUANCE OR SETTLEMENT. (a) A derivative

proceeding may not be discontinued or settled without court

approval.

(b) The court shall direct that notice be given to the affected

shareholders if the court determines that a proposed

discontinuance or settlement may substantially affect the

interests of other shareholders.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.561. PAYMENT OF EXPENSES. (a) In this section,

"expenses" means reasonable expenses incurred by a party in a

derivative proceeding, including:

(1) attorney's fees;

(2) costs in pursuing an investigation of the matter that was

the subject of the derivative proceeding; or

(3) expenses for which the domestic or foreign corporation or a

corporate defendant may be required to indemnify another person.

(b) On termination of a derivative proceeding, the court may

order:

(1) the domestic or foreign corporation to pay the expenses the

plaintiff incurred in the proceeding if the court finds the

proceeding has resulted in a substantial benefit to the domestic

or foreign corporation;

(2) the plaintiff to pay the expenses the domestic or foreign

corporation or other defendant incurred in investigating and

defending the proceeding if the court finds the proceeding has

been instituted or maintained without reasonable cause or for an

improper purpose; or

(3) a party to pay the expenses incurred by another party

relating to the filing of a pleading, motion, or other paper if

the court finds the pleading, motion, or other paper:

(A) was not well grounded in fact after reasonable inquiry;

(B) was not warranted by existing law or a good faith argument

for the extension, modification, or reversal of existing law; or

(C) was interposed for an improper purpose, such as to harass,

cause unnecessary delay, or cause a needless increase in the cost

of litigation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.562. APPLICATION TO FOREIGN CORPORATIONS. (a) In a

derivative proceeding brought in the right of a foreign

corporation, the matters covered by this subchapter are governed

by the laws of the jurisdiction of incorporation of the foreign

corporation, except for Sections 21.555, 21.560, and 21.561,

which are procedural provisions and do not relate to the internal

affairs of the foreign corporation.

(b) In the case of matters relating to a foreign corporation

under Section 21.554, a reference to a person or group of persons

described by that section refers to a person or group entitled

under the laws of the jurisdiction of incorporation of the

foreign corporation to review and dispose of a derivative

proceeding. The standard of review of a decision made by the

person or group to dismiss the derivative proceeding shall be

governed by the laws of the jurisdiction of incorporation of the

foreign corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.563. CLOSELY HELD CORPORATION. (a) In this section,

"closely held corporation" means a corporation that has:

(1) fewer than 35 shareholders; and

(2) no shares listed on a national securities exchange or

regularly quoted in an over-the-counter market by one or more

members of a national securities association.

(b) Sections 21.552-21.559 do not apply to a closely held

corporation.

(c) If justice requires:

(1) a derivative proceeding brought by a shareholder of a

closely held corporation may be treated by a court as a direct

action brought by the shareholder for the shareholder's own

benefit; and

(2) a recovery in a direct or derivative proceeding by a

shareholder may be paid directly to the plaintiff or to the

corporation if necessary to protect the interests of creditors or

other shareholders of the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 84, eff. September 1, 2007.

SUBCHAPTER M. AFFILIATED BUSINESS COMBINATIONS

Sec. 21.601. DEFINITIONS. In this subchapter:

(1) "Issuing public corporation" means a domestic corporation

that has:

(A) 100 or more shareholders of record as shown by the share

transfer records of the corporation;

(B) a class or series of the corporation's voting shares

registered under the Securities Exchange Act of 1934 (15 U.S.C.

Section 77b et seq.), as amended; or

(C) a class or series of the corporation's voting shares

qualified for trading in a national market system.

(2) "Person" includes two or more persons acting as a

partnership, limited partnership, syndicate, or other group under

an agreement, arrangement, or understanding, regardless of

whether in writing, to acquire, hold, vote, or dispose of a

corporation's shares.

(3) "Share acquisition date" means the date a person initially

becomes an affiliated shareholder of an issuing public

corporation.

(4) "Subsidiary" means a domestic or foreign corporation or

other entity of which a majority of the outstanding voting shares

are owned, directly or indirectly, by an issuing public

corporation.

(5) "Voting share" means a share of capital stock of a

corporation that entitles the holder of the share to vote

generally in the election of directors.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.602. AFFILIATED SHAREHOLDER. (a) For purposes of this

subchapter, a person, other than the issuing public corporation

or a wholly owned subsidiary of the issuing public corporation,

is an affiliated shareholder if the person:

(1) is the beneficial owner of 20 percent or more of the

outstanding voting shares of the issuing public corporation; or

(2) during the preceding three-year period, was the beneficial

owner of 20 percent or more of the outstanding voting shares of

the issuing public corporation.

(b) To determine whether a person is an affiliated shareholder,

the number of voting shares of the issuing public corporation

considered outstanding includes shares considered beneficially

owned by that person under Section 21.603, but does not include

other unissued voting shares of the issuing public corporation

that may be issuable under an agreement, arrangement, or

understanding, or on exercise of conversion rights, warrants, or

options.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.603. BENEFICIAL OWNER OF SHARES OR SIMILAR SECURITIES.

(a) For purposes of this chapter, a person is a beneficial owner

of shares or similar securities if the person individually, or

through an affiliate or associate, beneficially owns, directly or

indirectly, shares or similar securities.

(b) A beneficial owner of shares or similar securities is

entitled, individually or through an affiliate or associate, to:

(1) acquire shares or similar securities that may be exercised

immediately or after the passage of a certain amount of time

according to an oral or written agreement, arrangement, or

understanding, or on the exercise of conversion rights, exchange

rights, warrants, or options;

(2) vote the shares or similar securities according to an oral

or written agreement, arrangement, or understanding; or

(3) subject to Subsection (c), acquire, hold or dispose of, or

vote shares or similar securities with another person who

individually, or through an affiliate or associate, beneficially

owns, directly or indirectly, the shares or similar securities.

(c) A person is not considered a beneficial owner of shares or

similar securities if:

(1) the shares or similar securities are:

(A) tendered under a tender or exchange offer made by the person

or an affiliate or associate of the person before the tendered

shares or securities are accepted for purchase or exchange; or

(B) subject to an agreement, arrangement, or understanding that

expressly conditions the acquisition or purchase of shares or

securities on the approval of the acquisition or purchase under

Section 21.606 if the person has no direct or indirect rights of

ownership or voting with respect to the shares or securities

until the time the approval is obtained; or

(2) the agreement, arrangement, or understanding to vote the

shares:

(A) arises solely from an immediately revocable proxy that

authorizes the person named in the proxy to vote at a meeting of

the shareholders that has been called when the proxy is delivered

or at an adjournment of the meeting; and

(B) is not reportable on a Schedule 13D under the Securities

Exchange Act of 1934 (15 U.S.C. Section 77b et seq.), as amended,

or a comparable or successor report.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.604. BUSINESS COMBINATION. A business combination is:

(1) a merger, share exchange, or conversion of an issuing public

corporation or a subsidiary with:

(A) an affiliated shareholder;

(B) a foreign or domestic corporation or other entity that is,

or after the merger, share exchange, or conversion would be, an

affiliate or associate of the affiliated shareholder; or

(C) another domestic or foreign corporation or other entity, if

the merger, share exchange, or conversion is caused by an

affiliated shareholder, or an affiliate or associate of an

affiliated shareholder, and as a result of the merger, share

exchange, or conversion this subchapter does not apply to the

surviving corporation or other entity;

(2) a sale, lease, exchange, mortgage, pledge, transfer, or

other disposition, in one transaction or a series of

transactions, including an allocation of assets under a merger,

to or with the affiliated shareholder, or an affiliate or

associate of the affiliated shareholder, of assets of the issuing

public corporation or a subsidiary that:

(A) has an aggregate market value equal to 10 percent or more of

the aggregate market value of all of the assets, determined on a

consolidated basis, of the issuing public corporation;

(B) has an aggregate market value equal to 10 percent or more of

the aggregate market value of all of the outstanding voting

shares of the issuing public corporation; or

(C) represents 10 percent or more of the earning power or net

income, determined on a consolidated basis, of the issuing public

corporation;

(3) the issuance or transfer by an issuing public corporation or

a subsidiary to an affiliated shareholder or an affiliate or

associate of the affiliated shareholder, in one transaction or a

series of transactions, of shares of the issuing public

corporation or a subsidiary, except by the exercise of warrants

or rights to purchase shares of the issuing public corporation

offered, or a share dividend paid, pro rata to all shareholders

of the issuing public corporation after the affiliated

shareholder's share acquisition date;

(4) the adoption of a plan or proposal for the liquidation,

winding up, or dissolution of an issuing public corporation

proposed by or under any agreement, arrangement, or

understanding, regardless of whether in writing, with an

affiliated shareholder or an affiliate or associate of the

affiliated shareholder;

(5) a reclassification of securities, including a reverse share

split or a share split-up, share dividend, or other distribution

of shares, a recapitalization of the issuing public corporation,

a merger of the issuing public corporation with a subsidiary or

pursuant to which the assets and liabilities of the issuing

public corporation are allocated among two or more surviving or

new domestic or foreign corporations or other entities, or any

other transaction proposed by or under an agreement, arrangement,

or understanding, regardless of whether in writing, with an

affiliated shareholder or an affiliate or associate of the

affiliated shareholder that has the effect, directly or

indirectly, of increasing the proportionate ownership percentage

of the outstanding shares of a class or series of voting shares

or securities convertible into voting shares of the issuing

public corporation that is beneficially owned by the affiliated

shareholder or an affiliate or associate of the affiliated

shareholder, except as a result of immaterial changes due to

fractional share adjustments; or

(6) the direct or indirect receipt by an affiliated shareholder

or an affiliate or associate of the affiliated shareholder of the

benefit of a loan, advance, guarantee, pledge, or other financial

assistance or a tax credit or other tax advantage provided by or

through the issuing public corporation, except proportionately as

a shareholder of the issuing public corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 64, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 85, eff. September 1, 2007.

Sec. 21.605. CONTROL. (a) For purposes of this subchapter, a

person has control of another person if the person has

possession, directly or indirectly, of the power to direct or

cause the direction of the management and policies of the other

person, through the ownership of equity securities, by contract,

or in another manner.

(b) A person's beneficial ownership of 10 percent or more of a

person's outstanding voting shares or similar interests creates a

presumption that the person has control of the other person, but

a person is not considered to have control of another person who

holds the voting shares or similar interests in good faith and

not to circumvent this part, as an agent, bank, broker, nominee,

custodian, or trustee for one or more beneficial owners who do

not individually or as a group have control of the person.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.606. THREE-YEAR MORATORIUM ON CERTAIN BUSINESS

COMBINATIONS. An issuing public corporation may not, directly or

indirectly, enter into or engage in a business combination with

an affiliated shareholder, or any affiliate or associate of the

affiliated shareholder, during the three-year period immediately

following the affiliated shareholder's share acquisition date

unless:

(1) the business combination or the purchase or acquisition of

shares made by the affiliated shareholder on the affiliated

shareholder's share acquisition date is approved by the board of

directors of the issuing public corporation before the affiliated

shareholder's share acquisition date; or

(2) the business combination is approved, by the affirmative

vote of the holders of at least two-thirds of the outstanding

voting shares of the issuing public corporation not beneficially

owned by the affiliated shareholder or an affiliate or associate

of the affiliated shareholder, at a meeting of shareholders

called for that purpose not less than six months after the

affiliated shareholder's share acquisition date. Approval may not

be by written consent.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.607. APPLICATION OF MORATORIUM. Section 21.606 does not

apply to:

(1) a business combination of an issuing public corporation if:

(A) the original articles of incorporation or original bylaws of

the corporation contain a provision expressly electing not to be

governed by this subchapter;

(B) before December 31, 1997, the corporation adopted an

amendment to the articles of incorporation or bylaws of the

corporation expressly electing not to be governed by this

subchapter; or

(C) after December 31, 1997, the corporation adopts an amendment

to the articles of incorporation or bylaws of the corporation,

approved by the affirmative vote of the holders, other than an

affiliated shareholder or an affiliate or associate of the

affiliated shareholder, of at least two-thirds of the outstanding

voting shares of the issuing public corporation, expressly

electing not to be governed by this subchapter, except that the

amendment to the articles of incorporation or bylaws takes effect

18 months after the date of the vote and does not apply to a

business combination of the issuing public corporation with an

affiliated shareholder whose share acquisition date is on or

before the effective date of the amendment;

(2) a business combination of an issuing public corporation with

an affiliated shareholder who became an affiliated shareholder

inadvertently, if the affiliated shareholder:

(A) as soon as practicable divests itself of a sufficient number

of the voting shares of the issuing public corporation so that

the affiliated shareholder no longer is the beneficial owner,

directly or indirectly, of 20 percent or more of the outstanding

voting shares of the issuing public corporation; and

(B) would not at any time within the three-year period preceding

the announcement date of the business combination have been an

affiliated shareholder except for the inadvertent acquisition;

(3) a business combination with an affiliated shareholder who

was the beneficial owner of 20 percent or more of the outstanding

voting shares of the issuing public corporation on December 31,

1996, and continuously until the announcement date of the

business combination;

(4) a business combination with an affiliated shareholder who

became an affiliated shareholder through a transfer of shares of

the issuing public corporation by will or intestate succession

and continuously was an affiliated shareholder until the

announcement date of the business combination; or

(5) a business combination of an issuing public corporation with

a domestic wholly owned subsidiary if the domestic subsidiary is

not an affiliate or associate of the affiliated shareholder for a

reason other than the affiliated shareholder's beneficial

ownership of voting shares in the issuing public corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.608. EFFECT ON OTHER ACTIONS. (a) This subchapter does

not affect, directly or indirectly, the validity of another

action by the board of directors of an issuing public

corporation.

(b) This subchapter does not preclude the board of directors of

an issuing public corporation from taking other action in

accordance with law.

(c) The board of directors of an issuing public corporation does

not incur liability for an election made or not made under this

subchapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.609. CONFLICTING PROVISIONS. If this subchapter

conflicts with another provision of this code, this subchapter

controls.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.610. CHANGE IN VOTING REQUIREMENTS. The affirmative

vote or concurrence of shareholders required for approval of an

action that is required to be submitted to a vote of the

shareholders under this subchapter may be increased but not

decreased under Section 21.365.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER N. PROVISIONS RELATING TO INVESTMENT COMPANIES

Sec. 21.651. DEFINITION. In this subchapter, "investment

company" means a corporation registered as an open-end company

under the Investment Company Act.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.652. ESTABLISHING CLASS OR SERIES OF SHARES; CHANGE IN

NUMBER OF SHARES. (a) In addition to the actions the board may

undertake under Subchapters D, E, and F, the board of directors

of an investment company may:

(1) establish classes of shares and series of unissued shares of

a class by setting and determining the designations, preferences,

limitations, and relative rights, including voting rights, of the

shares of the class or series established under this subdivision

to the same extent that the designations, preferences,

limitations, and relative rights could be stated if fully stated

in the certificate of formation; and

(2) increase or decrease the aggregate number of shares or the

number of shares of, or delete from the investment company's

certificate of formation, a class or series of shares the

corporation has authority to issue, unless a provision has been

included in the certificate of formation of the corporation after

September 1, 1993, expressly prohibiting those actions by the

board of directors.

(b) The board of directors of an investment company may not:

(1) decrease the number of shares in a class or series to a

number that is less than the number of shares of that class or

series that are outstanding at the time; or

(2) delete from the certificate of formation a reference to a

class or series that has shares outstanding at the time.

(c) To establish a class or series under this section, the board

of directors must adopt a resolution stating the designation of

the class or series and setting and determining the designations,

preferences, limitations, and relative rights, including voting

rights, of the class or series.

(d) To increase or decrease the number of shares of a class or

series of shares or to delete from the certificate of formation a

reference to a class or series of shares, the board of directors

of an investment company must adopt a resolution setting and

determining the new number of shares of each class or series in

which the number of shares is increased or decreased or deleting

the class or series and any reference to the class or series from

the certificate of formation. The shares of a series removed from

the certificate of formation shall resume the status of

authorized but unissued shares of the class of shares from which

the series was established unless otherwise provided by the

resolution or the certificate of formation of the investment

company.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.653. REQUIRED STATEMENT RELATING TO SHARES. (a) Before

the first issuance of shares of a class or series established or

increased or decreased by resolution adopted by the board of

directors of an investment company under Section 21.652, and to

delete from the investment company's certificate of formation a

class or series of shares and all references to the class or

series contained in the certificate of formation, the investment

company shall file with the secretary of state a statement that

contains:

(1) the name of the investment company;

(2) if the statement relates to the establishment of a class or

series of shares, a copy of the resolution establishing and

designating the class or series or establishing and designating

the class or series and setting and determining the preferences,

limitations, and relative rights of the class or series;

(3) if the statement relates to an increase or decrease in the

number of shares of a class or series, a copy of the resolution

setting and determining the new number of shares of each class or

series in which the number of shares is increased or decreased;

(4) if the statement relates to the deletion of a class or

series of shares and all references to the class or series from

the certificate of formation, a copy of the resolution deleting

the class or series and all references to the class or series

from the certificate of formation;

(5) the date of adoption of the resolution; and

(6) a statement that the resolution was adopted by all necessary

action on the part of the investment company.

(b) After the statement described by Subsection (a) is filed, a

resolution adopted under Section 21.652 becomes an amendment of

the certificate of formation. An amendment of the certificate of

formation described under this section is not subject to the

procedure to amend the certificate of formation contained in

Subchapter B.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.654. TERM OF OFFICE OF DIRECTORS. Unless the director

resigns or is removed in accordance with the certificate of

formation or bylaws of the investment company, a director of an

investment company shall serve as director for the term for which

the director is elected and holds office until a successor is

elected and qualifies.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 65, eff. January 1, 2006.

Sec. 21.655. MEETINGS OF SHAREHOLDERS. (a) If provided by the

certificate of formation or bylaws of an investment company, the

investment company is not required to hold an annual meeting of

shareholders or elect directors in a year in which an election of

directors is not required under the Investment Company Act.

(b) If an investment company is required to hold a meeting of

shareholders to elect directors under the Investment Company Act,

the meeting shall be designated as the annual meeting of

shareholders for that year.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER O. CLOSE CORPORATION

Sec. 21.701. DEFINITIONS. In this subchapter:

(1) "Close corporation" means a domestic corporation formed

under this subchapter.

(2) "Close corporation provision" means a provision in the

certificate of formation of a close corporation or in a

shareholders' agreement of a close corporation.

(3) "Ordinary corporation" means a domestic corporation that is

not a close corporation.

(4) "Shareholders' agreement" means a written agreement

regulating an aspect of the business and affairs of or the

relationship among the shareholders of a close corporation that

has been executed under this subchapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.702. APPLICABILITY OF SUBCHAPTER. (a) This subchapter

applies only to a close corporation.

(b) This chapter applies to a close corporation to the extent

not inconsistent with this subchapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.703. FORMATION OF CLOSE CORPORATION. A close

corporation shall be formed in accordance with Chapter 3.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.704. BYLAWS OF CLOSE CORPORATION. (a) A close

corporation does not need to adopt bylaws if provisions required

by law to be contained in the bylaws are contained in the

certificate of formation or a shareholders' agreement.

(b) A close corporation that does not have bylaws when it

terminates its status as a close corporation under Section 21.708

shall immediately adopt bylaws that comply with Section 21.057.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.705. ADOPTION OF AMENDMENT FOR CLOSE CORPORATION STATUS.

(a) An ordinary corporation may become a close corporation by

amending its certificate of formation in accordance with Chapter

3 to conform with Section 3.008.

(b) An amendment adopting close corporation status must be

approved by the affirmative vote of the holders of all of the

outstanding shares of each class established by the close

corporation, regardless of whether a class is entitled to vote on

the amendment by the certificate of formation of the ordinary

corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.706. ADOPTION OF CLOSE CORPORATION STATUS THROUGH

MERGER, EXCHANGE, OR CONVERSION. (a) A surviving or new

corporation resulting from a merger or conversion or a

corporation that acquires a corporation under an exchange under

Chapter 10 may become a close corporation if, as part of the plan

of merger, exchange, or conversion, the certificate of formation

conforms with Section 3.008.

(b) A plan of merger, exchange, or conversion adopting close

corporation status must be approved by the affirmative vote of

the holders of all of the outstanding ownership or membership

interests, and of each class or series of ownership or membership

interests, of each entity or non-code organization that is party

to the merger, exchange, or conversion, regardless of whether a

class or series of ownership or membership interests is entitled

to vote on the plan by the certificate of formation of the

corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.707. EXISTING CLOSE CORPORATION. (a) This section

applies to an existing corporation that elected to become a close

corporation before the mandatory application date of this code

and has not terminated that status.

(b) A close corporation existing before the mandatory

application date of this code is considered to be a close

corporation under this code.

(c) A provision in the articles of incorporation of a close

corporation authorized under former law is valid and enforceable

if the corporation's status as a close corporation has not been

terminated.

(d) An agreement among the shareholders of a close corporation

in conformance with former law and Sections 21.714-21.725 before

the mandatory application date of this code is considered to be a

shareholders' agreement.

(e) A certificate representing the shares issued or delivered by

the close corporation after the mandatory application date of

this code, whether in connection with the original issue of

shares or a transfer of shares, must conform with Section 21.732.

(f) In this section, "mandatory application date" has the

meaning assigned by Section 401.001.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 86, eff. September 1, 2007.

Sec. 21.708. TERMINATION OF CLOSE CORPORATION STATUS. A close

corporation may terminate its status as a close corporation by:

(1) filing a statement terminating close corporation status

under Section 21.709;

(2) amending the close corporation's certificate of formation

under Chapter 3 by deleting from the certificate of formation the

statement that it is a close corporation;

(3) engaging in a merger, interest exchange, or conversion under

Chapter 10, unless the plan of merger, exchange, or conversion

provides that the surviving or new corporation will continue as

or become a close corporation and the plan has been approved by

the affirmative vote or consent of the holders of all of the

outstanding shares, and of each class and series of shares, of

the close corporation, regardless of whether a class or series of

shares is entitled to vote on the plan by the certificate of

formation; or

(4) instituting a judicial proceeding to enforce a close

corporation provision providing for the termination.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.709. STATEMENT TERMINATING CLOSE CORPORATION STATUS;

FILING; NOTICE. (a) If a close corporation provision specifies

a time or event requiring the termination of close corporation

status, regardless of whether the provision is identifiable by a

person dealing with the close corporation, the termination of the

close corporation status takes effect on the occurrence of the

specified time or event and the filing of a statement terminating

close corporation status under this section.

(b) Promptly after the time or occurrence of an event requiring

termination of close corporation status, a statement terminating

close corporation status shall be signed by an officer on behalf

of the close corporation. A copy of the applicable close

corporation provision must be included in or attached to the

statement. The statement and any attachment shall be filed with

the secretary of state in accordance with Chapter 4.

(c) The statement terminating close corporation status must

contain:

(1) the name of the corporation;

(2) a statement that the corporation has terminated its status

as a close corporation in accordance with the included or

attached close corporation provision; and

(3) the time or event that caused the termination and, in the

case of an event, the approximate date of the event.

(d) After a statement terminating close corporation status has

been filed under this section, the certificate of formation of

the close corporation is considered to be amended to delete from

the certificate the statement that the corporation is a close

corporation, and the corporation's status as a close corporation

is terminated.

(e) The corporation shall personally deliver or mail a copy of

the statement to each shareholder of the corporation. A copy of

the statement is considered to have been delivered by mail under

this section when the copy is deposited in the United States

mail, with postage prepaid, addressed to the shareholder at the

shareholder's address as it appears on the share transfer records

of the corporation. The failure to deliver the copy of the

statement does not affect the validity of the termination.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.710. EFFECT OF TERMINATION OF CLOSE CORPORATION STATUS.

(a) A close corporation that terminates its status as a close

corporation and becomes an ordinary corporation is subject to

this chapter as if the corporation had not elected close

corporation status under this subchapter.

(b) The effect of termination of close corporation status on a

shareholders' agreement is governed by Section 21.724.

(c) When the termination of close corporation status takes

effect, if the close corporation's business and affairs have been

managed by an entity other than a board of directors as provided

by Section 21.725, governance by a board of directors is

instituted or reinstated:

(1) if provided by a shareholders' agreement, in the manner

stated in the agreement or by the persons named in the agreement

to serve as the interim board of directors; or

(2) if each party to a shareholders' agreement agrees to elect a

board of directors at a shareholders' meeting.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.711. SHAREHOLDERS' MEETING TO ELECT DIRECTORS. A

shareholders' meeting required by Section 21.710(c)(2) shall be

promptly called after the termination of close corporation status

takes effect. If a meeting is not called before the 31st day

after the date the termination takes effect, a shareholder may

call a shareholders' meeting on the provision of notice required

by Section 21.353, regardless of whether the shareholder is

entitled to call a shareholders' meeting or vote at the meeting.

At the meeting, the shareholders shall elect the number of

directors specified in the certificate of formation or bylaws of

the corporation or, in the absence of any specification, three

directors.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.712. TERM OF OFFICE OF DIRECTORS. A director succeeding

to the management of the corporation under Section 21.710(c)

shall have a term of office as set forth in Section 21.408. Until

a board of directors is elected, the shareholders of the

corporation shall act as the corporation's board of directors,

and the business and affairs of the corporation shall be

conducted under Section 21.726.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.713. MANAGEMENT. A close corporation shall be managed:

(1) by a board of directors in the same manner an ordinary

corporation would be managed under this chapter; or

(2) in the manner provided by the close corporation's

certificate of formation or by a shareholders' agreement of the

close corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.714. SHAREHOLDERS' AGREEMENT. (a) The shareholders of

a close corporation may enter into one or more shareholders'

agreements.

(b) The business and affairs of a close corporation or the

relationships among the shareholders that may be regulated by a

shareholders' agreement include:

(1) the management of the business and affairs of the close

corporation by its shareholders, with or without a board of

directors;

(2) the management of the business and affairs of the close

corporation wholly or partly by one or more of its shareholders

or other persons;

(3) buy-sell, first option, first refusal, or similar

arrangements with respect to the close corporation's shares or

other securities, and restrictions on the transfer of the shares

or other securities, including more restrictions than those

permitted by Section 21.211;

(4) the declaration and payment of dividends or other

distributions in amounts authorized by Subchapter G, regardless

of whether the distribution is in proportion to ownership of

shares;

(5) the manner in which profits or losses shall be apportioned;

(6) restrictions placed on the rights of a transferee or

assignee of shares to participate in the management or

administration of the close corporation's business and affairs

during the term of the shareholders' agreement;

(7) the right of one or more shareholders to cause the winding

up and termination of the close corporation at will or on the

occurrence of a specified event or contingency, in which case the

winding up and termination of the close corporation shall proceed

as if all of the shareholders of the close corporation had

consented in writing to winding up and termination as provided by

Chapter 11;

(8) the exercise or division of voting power either in general

or with regard to specified matters by or among the shareholders

of the close corporation or other persons, including:

(A) voting agreements and voting trusts that do not conform with

Section 6.251 or 6.252;

(B) requiring the vote or consent of the holders of a larger or

smaller number of shares than is otherwise required by this

chapter or other law, including an action for termination of

close corporation status;

(C) granting one or some other specified number of votes for

each shareholder; and

(D) permitting an action for which this chapter requires

approval by the vote of the board of directors or the

shareholders of an ordinary corporation, or both, to be taken

without a vote, in the manner provided by the shareholders'

agreement;

(9) the terms and conditions of employment of a shareholder,

director, officer, or other employee of the close corporation,

regardless of the length of the period of employment;

(10) the individuals who will serve as directors, if any, and

officers of the close corporation;

(11) the arbitration or mediation of issues about which the

shareholders may become deadlocked in voting or about which the

directors or those empowered to manage the close corporation may

become deadlocked and the shareholders are unable to break the

deadlock;

(12) the termination of close corporation status, including a

right of dissent or other rights that may be granted to

shareholders who object to the termination;

(13) qualifications of persons who are or are not entitled to be

shareholders of the close corporation;

(14) amendments to or termination of the shareholders'

agreement; and

(15) any provision required or permitted to be contained in the

bylaws by this chapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.715. EXECUTION OF SHAREHOLDERS' AGREEMENT. A

shareholders' agreement shall be executed:

(1) in the case of an existing close corporation, by each

shareholder at the time of execution, regardless of whether the

shareholder has voting power;

(2) in the case of an existing ordinary corporation that will

adopt close corporation status under Section 21.705, by each

shareholder at the time of execution, regardless of whether the

shareholder has voting power; or

(3) in the case of a close corporation that is being formed

under Section 21.703, by each person who is a subscriber to the

corporation's shares or agrees to become a holder of the

corporation's shares under the shareholders' agreement of the

close corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.716. ADOPTION OF AMENDMENT OF SHAREHOLDERS' AGREEMENT.

Unless otherwise provided by a shareholders' agreement, an

amendment to the shareholders' agreement of a close corporation

may be adopted only by the written consent of each person who

would be required to execute the shareholders' agreement if it

were being executed originally at the time of adoption of the

amendment, regardless of whether the person has voting power in

the close corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.717. DELIVERY OF SHAREHOLDERS' AGREEMENT. (a) The

close corporation shall deliver a complete copy of a

shareholders' agreement to:

(1) each person who is bound by the shareholders' agreement;

(2) each person who is or will become a shareholder in the close

corporation as provided by Section 21.715 when a certificate

representing shares in the close corporation is delivered to the

person; and

(3) each person to whom a certificate representing shares is

issued and who has not received a complete copy of the agreement.

(b) The failure to deliver a complete copy of a shareholders'

agreement as required by this section does not affect the

validity or enforceability of the shareholders' agreement.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.718. STATEMENT OF OPERATION AS CLOSE CORPORATION. (a)

On or after the formation of a close corporation or adoption of

close corporation status, a close corporation that begins to

conduct its business and affairs under a shareholders' agreement

that has become effective shall promptly execute and file with

the secretary of state a statement of operation as a close

corporation in accordance with Chapter 4.

(b) The statement required by Subsection (a) must:

(1) contain the name of the close corporation;

(2) state that the close corporation is being operated and its

business and affairs are being conducted under the terms of a

shareholders' agreement under this subchapter; and

(3) contain the date the operation of the corporation began.

(c) A statement of operation as a close corporation shall be

executed by an officer on behalf of the corporation.

(d) On the filing of the statement of operation as a close

corporation, the fact that the close corporation is being

operated and its business and affairs are being conducted under

the terms of a shareholders' agreement becomes a matter of public

record.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.719. VALIDITY AND ENFORCEABILITY OF SHAREHOLDERS'

AGREEMENT. (a) A shareholders' agreement executed in

accordance with Section 21.715 is valid and enforceable

notwithstanding:

(1) the elimination of a board of directors;

(2) any restriction imposed on the discretion or powers of the

board of directors or other person empowered to manage the close

corporation; and

(3) that the effect of the shareholders' agreement is to treat

the business and affairs of the close corporation as if the close

corporation were a partnership or in a manner that would

otherwise be appropriate only among partners.

(b) A close corporation, a shareholder of the close corporation,

or a party to a shareholders' agreement may initiate a proceeding

to enforce the shareholders' agreement in accordance with Section

21.756.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.720. PERSONS BOUND BY SHAREHOLDERS' AGREEMENT. (a) A

shareholders' agreement executed in accordance with Section

21.715 is:

(1) considered to be an agreement among all of the shareholders

of the close corporation; and

(2) binding on and enforceable against each shareholder of the

close corporation, regardless of whether:

(A) a particular shareholder acquired shares in the close

corporation by purchase, gift, bequest, or otherwise; or

(B) the shareholder had actual knowledge of the existence of the

shareholders' agreement at the time of acquiring shares.

(b) A transferee or assignee of shares of a close corporation in

which there is a shareholders' agreement is bound by the

agreement for all purposes, regardless of whether the transferee

or assignee executed or was aware of the agreement.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.721. DELIVERY OF COPY OF SHAREHOLDERS' AGREEMENT TO

TRANSFEREE. (a) Before the transfer of shares of a close

corporation in which there is a shareholders' agreement, the

transferor shall deliver a complete copy of the shareholders'

agreement to the transferee.

(b) If the transferor fails to deliver a complete copy of the

shareholders' agreement:

(1) the validity and enforceability of the shareholders'

agreement against each shareholder of the corporation, including

the transferee, is not affected;

(2) the right, title, or interest of the transferee in the

transferred shares is not adversely affected; and

(3) the transferee is entitled to obtain on demand from the

transferor or from the close corporation a complete copy of the

shareholders' agreement at the transferor's expense.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.722. EFFECT OF REQUIRED STATEMENT ON SHARE CERTIFICATE

AND DELIVERY OF SHAREHOLDERS' AGREEMENT. If a certificate

representing shares of a close corporation contains the statement

required by Section 21.732, and a complete copy of each

shareholders' agreement has been delivered as required by Section

21.717, each holder, transferee, or other person claiming an

interest in the shares of the close corporation is conclusively

presumed to have knowledge of a close corporation provision in

effect at the time of the transfer.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.723. PARTY NOT BOUND BY SHAREHOLDERS' AGREEMENT ON

CESSATION; LIABILITY. (a) Notwithstanding the person's

signature, a person ceases to be a party to, and bound by, a

shareholders' agreement when the person ceases to be a

shareholder of the close corporation unless:

(1) the person's attempted cessation was in violation of Section

21.721 or the shareholders' agreement; or

(2) the shareholders' agreement provides to the contrary.

(b) Cessation as a party to a shareholders' agreement or as a

shareholder does not relieve a person of liability the person may

have incurred for breach of the shareholders' agreement.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.724. TERMINATION OF SHAREHOLDERS' AGREEMENT. (a)

Except as provided by Subsection (b), a shareholders' agreement

terminates when the close corporation terminates its status as a

close corporation.

(b) If provided by the shareholders' agreement, all or part of

the agreement is valid and enforceable to the extent permitted

for an ordinary corporation by this chapter or other law.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.725. CONSEQUENCES OF MANAGEMENT BY PERSONS OTHER THAN

BOARD OF DIRECTORS. Sections 21.726-21.729 apply only to a close

corporation the business and affairs of which are managed wholly

or partly by the shareholders of the close corporation or any

other person as provided by a shareholders' agreement rather than

solely by a board of directors.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.726. SHAREHOLDERS CONSIDERED DIRECTORS. (a) When

required by the context of this chapter, the shareholders of a

close corporation described by Section 21.725 are considered to

be directors of the close corporation for purposes of applying a

provision of this chapter, other than a provision relating to the

election and removal of directors.

(b) A requirement that an instrument filed with a governmental

agency contain a statement that a specified action has been taken

by the board of directors is satisfied by a statement that:

(1) the corporation is a close corporation with no board of

directors; and

(2) the action was approved by the shareholders of the close

corporation or the persons empowered to manage the business and

affairs of the close corporation under a shareholders' agreement.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.727. LIABILITY OF SHAREHOLDERS. The shareholders of a

close corporation described by Section 21.725 are subject to any

liability imposed on a director of a corporation by this chapter

or other law for a managerial act of or omission made by the

shareholders or any other person empowered to manage the business

and affairs of the close corporation under a shareholders'

agreement and relating to the business and affairs of the close

corporation, if the action is required by law to be undertaken by

the board of directors.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.728. MODE AND EFFECT OF TAKING ACTION BY SHAREHOLDERS

AND OTHERS. (a) An action that shall or may be taken by the

board of directors of an ordinary corporation as required or

authorized by this chapter shall or may be taken by action of the

shareholders of a close corporation described by Section 21.725

at a meeting of the shareholders or, in the manner permitted by a

shareholders' agreement, this subchapter, or this chapter,

without a meeting.

(b) Unless otherwise provided by the certificate of formation of

the close corporation or a shareholders' agreement of the close

corporation, an action is binding on a close corporation if the

action is taken after:

(1) the affirmative vote of the holders of the majority of all

outstanding shares entitled to vote on the action; or

(2) the consent of all of the shareholders of the close

corporation, which may be proven by:

(A) the full knowledge of the action by all of the shareholders

and the shareholders' failure to object to the action in a timely

manner;

(B) written consent to the action in accordance with Section

6.201 or this chapter or any other writing executed by or on

behalf of all of the shareholders reasonably evidencing the

consent; or

(C) any other means reasonably evidencing the consent.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.729. LIMITATION OF SHAREHOLDER'S LIABILITY. (a) A

shareholder of a close corporation described by Section 21.725 is

not liable because of a shareholders' vote or shareholder action

without a vote unless the shareholder had the right to vote or

consent to the action.

(b) A shareholder of a close corporation, without regard to the

right to vote or consent, may not be held liable for an action

taken by the shareholders or a person empowered to manage the

business and affairs of the close corporation under a

shareholders' agreement if the shareholder dissents from and has

not voted for or consented to the action.

(c) The dissent of a shareholder may be proven by:

(1) an entry in the minutes of the meeting of shareholders;

(2) a written dissent filed with the secretary of the meeting

before the adjournment of the meeting;

(3) a written dissent sent by registered mail to the secretary

of the close corporation promptly after the meeting or after a

written consent was obtained from the other shareholders; or

(4) any other means reasonably evidencing the dissent.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.730. LACK OF FORMALITIES; TREATMENT AS PARTNERSHIP. The

failure of a close corporation under this subchapter to observe a

usual formality or requirement prescribed for an ordinary

corporation by this chapter relating to the exercise of corporate

powers or the management of a corporation's business and affairs

and the performance of a shareholders' agreement that treats the

close corporation as if the corporation were a partnership or in

a manner that otherwise is appropriate only among partners may

not:

(1) be a factor in determining whether to impose personal

liability on the shareholders for the close corporation's

obligations by disregarding the separate entity of the close

corporation or otherwise;

(2) be grounds for invalidating an otherwise valid shareholders'

agreement; or

(3) affect the status of the close corporation as a corporation

under this chapter or other law.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.731. OTHER AGREEMENTS AMONG SHAREHOLDERS PERMITTED.

Sections 21.713-21.730 do not prohibit or impair any other

agreement between two or more shareholders of an ordinary

corporation permitted by this chapter or other law.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.732. CLOSE CORPORATION SHARE CERTIFICATES. (a) In

addition to a matter required or authorized by law to be stated

on a certificate representing shares, each certificate

representing shares issued by a close corporation must

conspicuously state on the front or back of the certificate:

"These shares are issued by a close corporation as defined by the

Texas Business Organizations Code. Under Chapter 21 of that code,

a shareholders' agreement may provide for management of a close

corporation by the shareholders or in other ways different from

an ordinary corporation. This may subject the holder of this

certificate to certain obligations and liabilities not otherwise

imposed on shareholders of an ordinary corporation. On a sale or

transfer of these shares, the transferor is required to deliver

to the transferee a complete copy of any shareholders'

agreement."

(b) Notwithstanding this chapter and Section 3.202, the status

of a corporation as a close corporation is not affected by the

failure of a share certificate to contain the statement required

by Subsection (a).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER P. JUDICIAL PROCEEDINGS RELATING TO CLOSE CORPORATION

Sec. 21.751. DEFINITIONS. In this subchapter:

(1) "Court" means a district court in the county in which the

principal office of the close corporation is located.

(2) "Custodian" means a person appointed by a court under

Section 21.761.

(3) "Provisional director" means a person appointed by a court

under Section 21.758.

(4) "Shareholder" means a record or beneficial owner of shares

in a close corporation, including:

(A) a person holding a beneficial interest in the shares under

an inter vivos, testamentary, or voting trust; or

(B) the personal representative, as defined by the Texas Probate

Code, of a record or beneficial owner.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.752. PROCEEDINGS AUTHORIZED. In addition to any other

judicial proceeding pertaining to an ordinary corporation

provided for by this chapter or other law, a close corporation or

shareholder may institute a proceeding in a district court in the

county in which the principal office of the close corporation is

located to:

(1) enforce a close corporation provision;

(2) appoint a provisional director; or

(3) appoint a custodian.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.753. NOTICE; INTERVENTION. (a) Notice of the

institution of a proceeding shall be given to the close

corporation, if the corporation is not a plaintiff, and to each

shareholder who is not a plaintiff in the manner prescribed by

law and consistent with due process of law as directed by the

court.

(b) The close corporation or a shareholder of the close

corporation may intervene in the proceeding.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.754. PROCEEDING NONEXCLUSIVE. Except as provided by

Section 21.755, the right of a close corporation or a shareholder

to institute a proceeding under Section 21.752 is in addition to

another right or remedy the plaintiff is entitled to under law.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.755. UNAVAILABILITY OF JUDICIAL PROCEEDING. (a) A

shareholder may not institute a proceeding before exhausting any

nonjudicial remedy contained in a close corporation provision for

resolution of an issue that is in dispute unless the shareholder

proves that the close corporation, the shareholders as a whole,

or the shareholder will suffer irreparable harm before the

nonjudicial remedy is exhausted.

(b) A shareholder may not institute a proceeding to seek damages

or other monetary relief if the shareholder is entitled to

dissent from a proposed action and receive the fair value of the

shareholder's shares under this code or a shareholders'

agreement.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.756. JUDICIAL PROCEEDING TO ENFORCE CLOSE CORPORATION

PROVISION. (a) In a judicial proceeding under this section, a

court shall enforce a close corporation provision without regard

to whether there is an adequate remedy at law.

(b) The court may enforce a close corporation provision by

injunction, specific performance, or other relief the court

determines to be fair and equitable under the circumstances,

including:

(1) damages instead of or in addition to specific enforcement;

(2) the appointment of a provisional director or custodian;

(3) the appointment of a receiver for specific assets of the

close corporation in accordance with Section 11.403;

(4) the appointment of a receiver to rehabilitate the close

corporation in accordance with Section 11.404;

(5) subject to Section 21.757, the liquidation of the assets and

business and involuntary termination of the close corporation and

appointment of a receiver to effect the liquidation in accordance

with Section 11.405; and

(6) the termination of close corporation status.

(c) The court may not order termination of close corporation

status under Subsection (b)(6) unless the court determines that:

(1) any other remedy in law or equity, including appointment of

a provisional director, custodian, or other type of receiver, is

inadequate; and

(2) the size, the nature of the business, or the number of

shareholders of the close corporation, or their relationship to

one another or other similar factors, make it wholly impractical

to continue close corporation status.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.757. LIQUIDATION; INVOLUNTARY WINDING UP AND

TERMINATION; RECEIVERSHIP. Except as provided by Section 21.756,

in a case in which a shareholder is entitled to wind up and

terminate a close corporation under a shareholders' agreement, a

court may not order liquidation, involuntary termination, or

receivership under that section unless the court determines that

any other remedy in law or equity, including appointment of a

provisional director, custodian, or other type of receiver, is

inadequate.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.758. APPOINTMENT OF PROVISIONAL DIRECTOR. (a) In a

judicial proceeding under this section, a court shall appoint a

provisional director for a close corporation on presentation of

proof that the directors or the persons empowered to manage the

business and affairs of the close corporation under a

shareholders' agreement are so divided with respect to the

management of the business and affairs of the close corporation

that the required votes or consent to take action on behalf of

the close corporation cannot be obtained, resulting in the

business and affairs being conducted in a manner that is not to

the general advantage of the shareholders.

(b) The provisional director must be an impartial person who is

not a shareholder, a party to a shareholders' agreement, a person

empowered to manage the close corporation under a shareholders'

agreement, or a creditor of the close corporation or of a

subsidiary or affiliate of the close corporation. The court shall

determine any further qualifications.

(c) A provisional director shall serve until removed by court

order or by a vote of the majority of the directors or the

holders of the majority of the shares with voting power, or by a

vote of a different number, not fewer than the majority, of

shareholders or directors if a close corporation provision

requires the concurrence of a larger or different majority for

action by the directors or shareholders.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.759. RIGHTS AND POWERS OF PROVISIONAL DIRECTOR. A

provisional director has all the rights and powers of an elected

director of the close corporation, or the rights of vote or

consent of a shareholder and other rights and powers of

shareholders or other persons who have been empowered to manage

the business and affairs of the close corporation under a

shareholders' agreement with the voting power provided by court

order, including the right to notice of, and to vote at, meetings

of directors or shareholders.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.760. COMPENSATION OF PROVISIONAL DIRECTOR. (a) The

compensation of a provisional director shall be determined by an

agreement between the provisional director and the close

corporation, subject to court approval.

(b) The court may set the compensation in the absence of an

agreement or in the event of a disagreement between the

provisional director and the close corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.761. APPOINTMENT OF CUSTODIAN. (a) In a judicial

proceeding under this section, a court shall appoint a custodian

for a close corporation on presentation of proof that:

(1) at a meeting held for the election of directors, the

shareholders are so divided that the shareholders have failed to

elect successors to directors whose terms have expired or would

have expired on qualification of a successor;

(2) the business of the close corporation is suffering or is

threatened with irreparable injury because the directors, or the

shareholders or the persons empowered to manage the business and

affairs of the close corporation under a shareholders' agreement,

are so divided with respect to the management of the business and

affairs of the close corporation that the required vote or

consent to take action on behalf of the close corporation cannot

be obtained and a remedy with respect to the deadlock in a close

corporation provision has failed; or

(3) the plaintiff or intervenor has the right to wind up and

terminate the close corporation under a shareholders' agreement

as provided by Section 21.714.

(b) To be eligible to serve as a custodian, a person must comply

with all the qualifications required to serve as a receiver under

Section 11.406.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.762. POWERS AND DUTIES OF CUSTODIAN. A person who

qualifies as a custodian has all of the powers and duties and the

title of a receiver appointed under Sections 11.404-11.406. The

custodian shall continue the business of the close corporation

and may not liquidate the affairs or distribute the assets of the

close corporation, except as provided by court order or Section

21.761(a)(3).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.763. TERMINATION OF CUSTODIANSHIP. If the condition

requiring the appointment of a custodian is remedied other than

by liquidation or winding up and termination, the court shall

terminate the custodianship immediately and management of the

close corporation shall be restored to the directors or

shareholders of the close corporation or to the persons empowered

to manage the business and affairs of the close corporation under

a shareholders' agreement.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER Q. MISCELLANEOUS PROVISIONS

Sec. 21.801. SHARES AND OTHER SECURITIES ARE PERSONAL PROPERTY.

Except as otherwise provided by this code, the shares and other

securities of a corporation are personal property.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 21.802. PENALTIES FOR LATE FILING OF CERTAIN INSTRUMENTS.

(a) A person required under Title 1 or this title to file a

change of registered office or agent, a certificate of voluntary

withdrawal, or a certificate of termination for a corporation

commits an offense if the person does not file the required

filing with the secretary of state before the earlier of:

(1) the 30th day after the date of the change, withdrawal, or

termination; or

(2) the date the filing is otherwise required by law.

(b) A person who violates Subsection (a) is liable to the state

for a civil penalty in an amount not to exceed $2,500 for each

violation. In determining the amount of a penalty under this

subsection, the court shall consider all the circumstances giving

rise to the offense. The attorney general or the prosecuting

attorney in the county in which the violation occurs may bring

suit to recover the civil penalty imposed under this section.

(c) The attorney general may bring an action in the name of the

state to restrain or enjoin a person from violating this section.

(d) In an action or proceeding brought against a person who has

not complied with this section, the plaintiff or other party

bringing the suit or proceeding may recover, at the court's

discretion, reasonable costs and attorney's fees incurred by

locating and effecting service of process on the person. Any

damages recovered must be in conjunction with a pending action or

proceeding and shall be awarded as costs under the Texas Rules of

Civil Procedure. This section does not create a private

independent cause of action for failure to comply with this

section.

(e) A person who is entitled to recover damages under Subsection

(d) may request from the attorney general nonconfidential

information on the other person for the purpose of effecting

service of process. The attorney general shall comply with a

request made under this subsection to the extent practicable.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.



CHAPTER 22. NONPROFIT CORPORATIONS

BUSINESS ORGANIZATIONS CODE

TITLE 2. CORPORATIONS

CHAPTER 22. NONPROFIT CORPORATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 22.001. DEFINITIONS. In this chapter:

(1) "Board of directors" means the group of persons vested with

the management of the affairs of the corporation, regardless of

the name used to designate the group.

(2) "Bylaws" means the rules adopted to regulate or manage the

corporation, regardless of the name used to designate the rules.

(3) "Corporation" or "domestic corporation" means a domestic

nonprofit corporation subject to this chapter.

(4) "Foreign corporation" means a foreign nonprofit corporation.

(5) "Nonprofit corporation" means a corporation no part of the

income of which is distributable to a member, director, or

officer of the corporation.

(6) "Ordinary care" means the care that an ordinarily prudent

person in a similar position would exercise under similar

circumstances.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.002. MEETINGS BY REMOTE COMMUNICATIONS TECHNOLOGY.

Subject to the provisions of this code and the certificate of

formation and bylaws of a corporation, a meeting of the members

of a corporation, the board of directors of a corporation, or any

committee designated by the board of directors of a corporation

may be held by means of a remote electronic communications

system, including videoconferencing technology or the Internet,

only if:

(1) each person entitled to participate in the meeting consents

to the meeting being held by means of that system; and

(2) the system provides access to the meeting in a manner or

using a method by which each person participating in the meeting

can communicate concurrently with each other participant.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER B. PURPOSES AND POWERS

Sec. 22.051. GENERAL PURPOSES. A nonprofit corporation may be

formed for any lawful purpose or purposes not expressly

prohibited under this chapter or Chapter 2, including any purpose

described by Section 2.002.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.052. DENTAL HEALTH SERVICE CORPORATION. (a) A

charitable corporation may be formed to operate a dental health

service corporation that manages and coordinates the relationship

between a dentist who contracts to perform dental services and a

patient who will receive the services as a member of a group that

contracted with the dental health service corporation to provide

dental care to group members.

(b) The certificate of formation for a charitable corporation

formed under this section must have attached as an exhibit:

(1) an affidavit of the organizer or organizers stating:

(A) that not less than 30 percent of the dentists legally

engaged in the practice of dentistry in this state have signed a

contract to perform the required dental services for a period of

at least one year after incorporation; and

(B) the names and addresses of those dentists; and

(2) a certification by the State Board of Dental Examiners that:

(A) the applicants are reputable residents of this state of good

moral character; and

(B) the corporation will be in the best interest of the public

health.

(c) A corporation formed under this section must have at least

12 directors, including 9 directors who are licensed to practice

dentistry in this state and are actively engaged in the practice

of dentistry in this state.

(d) A corporation formed under this section shall maintain as

participating or contracting dentists at least 30 percent of the

number of dentists actually engaged in the practice of dentistry

in this state. The corporation shall file annually in September

with the State Board of Dental Examiners the name and address of

each participating or contracting dentist.

(e) A corporation formed under this section may not:

(1) prevent a patient from selecting the licensed dentist of the

patient's choice to provide dental services to the patient;

(2) deny a licensed dentist the right to participate as a

contracting dentist to perform the dental services contracted for

by the patient;

(3) discriminate among patients or licensed dentists regarding

payment or reimbursement for the cost of performing dental

services; or

(4) authorize any person to regulate, interfere with, or

intervene in any manner in the diagnosis or treatment provided by

a licensed dentist to a patient.

(f) A corporation formed under this section may require the

attending dentist to provide a narrative oral or written

description of the dental services provided to determine benefits

or provide proof of treatment. The corporation may request but

may not require diagnostic aids used in the course of treatment.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.053. DIVIDENDS PROHIBITED. A dividend may not be paid

to, and no part of the income of a corporation may be distributed

to, the corporation's members, directors, or officers.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.054. AUTHORIZED BENEFITS AND DISTRIBUTIONS. A

corporation may:

(1) pay compensation in a reasonable amount to the members,

directors, or officers of the corporation for services provided;

(2) confer benefits on the corporation's members in conformity

with the corporation's purposes; and

(3) make distributions to the corporation's members on winding

up and termination to the extent authorized by this chapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.055. POWER TO ASSIST EMPLOYEE OR OFFICER. (a) A

corporation may lend money to or otherwise assist an employee or

officer of the corporation, but not a director, if the loan or

assistance may reasonably be expected to directly or indirectly

benefit the corporation.

(b) A loan made to an officer must be:

(1) made for the purpose of financing the officer's principal

residence; or

(2) set in an original principal amount that does not exceed:

(A) 100 percent of the officer's annual salary, if the loan is

made before the first anniversary of the officer's employment; or

(B) 50 percent of the officer's annual salary, if the loan is

made in any subsequent year.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.056. HEALTH ORGANIZATION CORPORATION. (a) Doctors of

medicine and osteopathy licensed by the Texas State Board of

Medical Examiners and podiatrists licensed by the Texas State

Board of Podiatric Medical Examiners may form a corporation that

is jointly owned, managed, and controlled by those practitioners

to perform a professional service that falls within the scope of

practice of those practitioners and consists of:

(1) carrying out research in the public interest in medical

science, medical economics, public health, sociology, or a

related field;

(2) supporting medical education in medical schools through

grants or scholarships;

(3) developing the capabilities of individuals or institutions

studying, teaching, or practicing medicine, including podiatric

medicine;

(4) delivering health care to the public; or

(5) instructing the public regarding medical science, public

health, hygiene, or a related matter.

(b) When doctors of medicine, osteopathy, and podiatry form a

corporation that is jointly owned by those practitioners, the

authority of each of the practitioners is limited by the scope of

practice of the respective practitioners and none can exercise

control over the other's clinical authority granted by their

respective licenses, either through agreements, the certificate

of formation or bylaws of the corporation, directives, financial

incentives, or other arrangements that would assert control over

treatment decisions made by the practitioner. The Texas State

Board of Medical Examiners and the Texas State Board of Podiatric

Medical Examiners continue to exercise regulatory authority over

their respective licenses.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER C. FORMATION AND GOVERNING DOCUMENTS

Sec. 22.101. INCORPORATION OF CERTAIN ORGANIZATIONS. A

religious society, a charitable, benevolent, literary, or social

association, or a church may incorporate as a corporation

governed by this chapter with the consent of a majority of its

members. Those members shall authorize the organizers to execute

the certificate of formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.102. BYLAWS. (a) The initial bylaws of a corporation

shall be adopted by the corporation's board of directors or, if

the management of the corporation is vested in the corporation's

members, by the members.

(b) The bylaws may contain provisions for the regulation and

management of the affairs of the corporation that are consistent

with law and the certificate of formation.

(c) The board of directors may amend or repeal the bylaws, or

adopt new bylaws, unless:

(1) this chapter or the corporation's certificate of formation

wholly or partly reserves the power exclusively to the

corporation's members;

(2) the management of the corporation is vested in the

corporation's members; or

(3) in amending, repealing, or adopting a bylaw, the members

expressly provide that the board of directors may not amend or

repeal the bylaw.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.103. INCONSISTENCY BETWEEN CERTIFICATE OF FORMATION AND

BYLAW. (a) A provision of a certificate of formation of a

corporation that is inconsistent with a bylaw controls over the

bylaw, except as provided by Subsection (b).

(b) A change in the number of directors by amendment to the

bylaws controls over the number stated in the certificate of

formation, unless the certificate of formation provides that a

change in the number of directors may be made only by amendment

to the certificate.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.104. ORGANIZATION MEETING. (a) After the certificate

of formation is filed, the board of directors named in the

certificate of formation of a corporation shall hold an

organization meeting of the board, either in or out of this

state, at the call of the organizers or a majority of the

directors to adopt bylaws and elect officers and for other

purposes determined by the board at the meeting. The organizers

or directors calling the meeting shall send notice of the time

and place of the meeting to each director named in the

certificate of formation not later than the third day before the

date of the meeting.

(b) A first meeting of the members may be held at the call of

the majority of the directors on notice provided not later than

the third day before the date of the meeting. The notice must

state the purposes of the meeting.

(c) If the management of a corporation is vested in the

corporation's members, the members shall hold the organization

meeting on the call of an organizer. An organizer who calls the

meeting shall:

(1) send notice of the time and place of the meeting to each

member not later than the third day before the date of the

meeting;

(2) if the corporation is a church, make an oral announcement of

the time and place of the meeting at a regularly scheduled

worship service before the meeting; or

(3) send notice of the meeting in the manner provided by the

certificate of formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 66, eff. January 1, 2006.

Sec. 22.105. PROCEDURES TO ADOPT AMENDMENT TO CERTIFICATE OF

FORMATION BY MEMBERS HAVING VOTING RIGHTS. (a) Except as

provided by Section 22.107(b), to amend the certificate of

formation of a corporation with members having voting rights, the

board of directors of the corporation must adopt a resolution

specifying the proposed amendment and directing that the

amendment be submitted to a vote at an annual or special meeting

of the members having voting rights.

(b) Written notice containing the proposed amendment or a

summary of the changes to be effected by the amendment shall be

given to each member entitled to vote at the meeting within the

time and in the manner provided by this chapter for giving notice

of a meeting of members.

(c) The proposed amendment shall be adopted on receiving the

vote required by Section 22.164.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.106. PROCEDURES TO ADOPT AMENDMENT TO CERTIFICATE OF

FORMATION BY MANAGING MEMBERS. (a) To be approved, a proposed

amendment to the certificate of formation of a corporation the

management of the affairs of which is vested in the corporation's

members under Section 22.202 must be submitted to a vote at an

annual, regular, or special meeting of the members.

(b) Except as otherwise provided by the certificate of formation

or bylaws, notice containing the proposed amendment or a summary

of the changes to be effected by the amendment shall be given to

the members within the time and in the manner provided by this

chapter for giving notice of a meeting of members.

(c) The proposed amendment shall be adopted on receiving the

vote required by Section 22.164.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.107. PROCEDURES TO ADOPT AMENDMENT TO CERTIFICATE OF

FORMATION BY BOARD OF DIRECTORS. (a) If a corporation has no

members or has no members with voting rights, or in the case of

an amendment under Subsection (b), an amendment to the

corporation's certificate of formation shall be adopted at a

meeting of the board of directors on receiving the vote of

directors required by Section 22.164.

(b) Except as otherwise provided by the certificate of

formation, the board of directors of a corporation with members

having voting rights may, without member approval, adopt

amendments to the certificate of formation to:

(1) extend the duration of the corporation if the corporation

was incorporated when limited duration was required by law;

(2) delete the names and addresses of the initial directors;

(3) delete the name and address of the initial registered agent

or registered office, if a statement of change is on file with

the secretary of state; or

(4) change the corporate name by:

(A) substituting the word "corporation," "incorporated,"

"company," or "limited," or the abbreviation "corp.," "inc.,"

"co.," or "ltd.," for a similar word or abbreviation in the name;

or

(B) adding, deleting, or changing a geographical attribution to

the name.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.108. NUMBER OF AMENDMENTS SUBJECT TO VOTE AT MEETING.

Any number of amendments to the corporation's certificate of

formation may be submitted to and voted on by a corporation's

members at any one meeting of the members.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.109. RESTATED CERTIFICATE OF FORMATION. (a) The board

of directors of a corporation may adopt a restated certificate of

formation as provided by Subchapter B, Chapter 3, by following

the same procedure to amend the corporation's certificate of

formation provided by Sections 22.104-22.107, except that member

approval is required only if the restated certificate of

formation contains an amendment.

(b) A person shall file a restated certificate of formation as

provided by Chapter 4, and the restated certificate of formation

takes effect as provided by Subchapter B, Chapter 3.

Added by Acts 2005, 79th Leg., Ch.

64, Sec. 67, eff. January 1, 2006.

SUBCHAPTER D. MEMBERS

Sec. 22.151. MEMBERS. (a) A corporation may have one or more

classes of members or may have no members.

(b) If the corporation has one or more classes of members, the

corporation's certificate of formation or bylaws must include:

(1) a designation of each class;

(2) the manner of the election or appointment of the members of

each class; and

(3) the qualifications and rights of the members of each class.

(c) A corporation may issue a certificate, card, or other

instrument evidencing membership rights, voting rights, or

ownership rights as authorized by the certificate of formation or

bylaws.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.152. IMMUNITY FROM LIABILITY. The members of a

corporation are not personally liable for a debt, liability, or

obligation of the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.153. ANNUAL MEETING. (a) Except as provided by

Subsection (b), a corporation shall hold an annual meeting of the

members at a time that is stated in or determined in accordance

with the corporation's bylaws.

(b) If the bylaws provide for more than one regular meeting of

members each year, an annual meeting is not required. If an

annual meeting is not required, directors may be elected at a

meeting as provided by the bylaws.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.154. FAILURE TO CALL ANNUAL MEETING. (a) If the board

of directors of a corporation fails to call the annual meeting of

members when required, a member of the corporation may demand

that the meeting be held within a reasonable time. The demand

must be made in writing and sent to an officer of the corporation

by registered mail.

(b) If a required annual meeting is not called before the 61st

day after the date of demand, a member of the corporation may

compel the holding of the meeting by legal action directed

against the board of directors, and each of the extraordinary

writs of common law and of courts of equity are available to the

member to compel the holding of the meeting. Each member has a

justiciable interest sufficient to enable the member to institute

and prosecute the legal proceedings.

(c) Failure to hold a required annual meeting at the designated

time does not result in the winding up and termination of the

corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 87, eff. September 1, 2007.

Sec. 22.155. SPECIAL MEETINGS OF MEMBERS. A special meeting of

the members of a corporation may be called by:

(1) the president;

(2) the board of directors;

(3) members having not less than one-tenth of the votes entitled

to be cast at the meeting; or

(4) other officers or persons as provided by the certificate of

formation or bylaws of the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.156. NOTICE OF MEETING. (a) A corporation other than a

church shall provide written notice of the place, date, and time

of a meeting of the members of the corporation and, if the

meeting is a special meeting, the purpose or purposes for which

the meeting is called. The notice shall be delivered to each

member entitled to vote at the meeting not later than the 10th

day and not earlier than the 60th day before the date of the

meeting. Notice may be delivered personally or in accordance with

Section 6.051(b).

(b) Notice of a meeting of the members of a corporation that is

a church is sufficient if given by oral announcement at a

regularly scheduled worship service before the meeting or as

otherwise provided by the certificate of formation or bylaws of

the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.157. SPECIAL BYLAWS AFFECTING NOTICE. (a) A

corporation may provide in the corporation's bylaws that notice

of an annual or regular meeting is not required.

(b) A corporation having more than 1,000 members at the time a

meeting is scheduled or called may provide notice of a meeting by

publication in a newspaper of general circulation in the

community in which the principal office of the corporation is

located, if the corporation provides for that notice in its

bylaws.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.158. PREPARATION AND INSPECTION OF LIST OF VOTING

MEMBERS. (a) After setting a record date for the notice of a

meeting, a corporation shall prepare an alphabetical list of the

names of all its voting members. The list must identify:

(1) the members who are entitled to notice and the members who

are not entitled to notice of the meeting;

(2) the address of each voting member; and

(3) the number of votes each voting member is entitled to cast

at the meeting.

(b) Not later than the second business day after the date notice

is given of a meeting for which a list was prepared in accordance

with Subsection (a), and continuing through the meeting, the list

of voting members must be available at the corporation's

principal office or at a reasonable place in the municipality in

which the meeting will be held, as identified in the notice of

the meeting, for inspection by members entitled to vote at the

meeting for the purpose of communication with other members

concerning the meeting.

(c) A voting member or voting member's agent or attorney is

entitled on written demand to inspect and, at the member's

expense and subject to Section 22.351, copy the list at a

reasonable time during the period the list is available for

inspection.

(d) The corporation shall make the list of voting members

available at the meeting. A voting member or voting member's

agent or attorney is entitled to inspect the list at any time

during the meeting or an adjournment of the meeting.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.159. QUORUM OF MEMBERS. (a) Unless otherwise provided

by the certificate of formation or bylaws of a corporation,

members of the corporation holding one-tenth of the votes

entitled to be cast, in person or by proxy, constitute a quorum.

(b) The vote of the majority of the votes entitled to be cast by

the members present or represented by proxy at a meeting at which

a quorum is present is the act of the members meeting, unless the

vote of a greater number is required by law or the certificate of

formation or bylaws.

(c) Unless otherwise provided by the certificate of formation or

bylaws, a church incorporated before May 12, 1959, is considered

to have provided in the certificate of formation or bylaws that

members present at a meeting for which notice has been given

constitute a quorum.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.160. VOTING OF MEMBERS. (a) Each member of a

corporation, regardless of class, is entitled to one vote on each

matter submitted to a vote of the corporation's members, except

to the extent that the voting rights of members of a class are

limited, enlarged, or denied by the certificate of formation or

bylaws of the corporation.

(b) A member may vote in person or, unless otherwise provided by

the certificate of formation or bylaws, by proxy executed in

writing by the member or the member's attorney-in-fact.

(c) Unless otherwise provided by the proxy, a proxy is revocable

and expires 11 months after the date of its execution. A proxy

may not be irrevocable for longer than 11 months.

(d) If authorized by the certificate of formation or bylaws of

the corporation, a member vote on any matter may be conducted by

mail, by facsimile transmission, by electronic message, or by any

combination of those methods.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.161. ELECTION OF DIRECTORS. (a) A member entitled to

vote at an election of directors is entitled to vote, in person

or by proxy, for as many persons as there are directors to be

elected and for whose election the member has a right to vote.

(b) If expressly authorized by the corporation's certificate of

formation, the member may cumulate the member's vote by:

(1) giving one candidate a number of votes equal to the number

of the directors to be elected multiplied by the member's vote;

or

(2) distributing the votes on the same principle among any

number of the candidates.

(c) A member who intends to cumulate votes under Subsection (b)

shall give written notice of the member's intention to the

secretary of the corporation not later than the day preceding the

date of the election.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.162. GREATER VOTING REQUIREMENTS UNDER CERTIFICATE OF

FORMATION. If the corporation's certificate of formation

requires the vote or concurrence of a greater proportion of the

members of a corporation than is required by this chapter with

respect to an action to be taken by the members, the certificate

of formation controls.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.163. RECORD DATE FOR DETERMINATION OF MEMBERS. (a) The

record date for determining members of a corporation may be set

as provided by Section 6.101.

(b) If a record date is not set under Section 6.101:

(1) members on the date of the meeting who are otherwise

eligible to vote are entitled to vote at the meeting;

(2) members at the close of business on the business day

preceding the date notice is given, or if notice is waived, at

the close of business on the business day preceding the date of

the meeting, are entitled to notice of a meeting of members; and

(3) members at the close of business on the later of the day the

board of directors adopts the resolution relating to the action

or the 60th day before the date of the action are entitled to

exercise any rights regarding any other lawful action.

(c) The record date for the determination of members entitled to

notice of or to vote at a meeting is effective for an adjournment

of the meeting unless the board of directors of a corporation

sets a new date for determining the right to notice of or to vote

at the adjournment.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 88, eff. September 1, 2007.

Sec. 22.164. VOTE REQUIRED TO APPROVE FUNDAMENTAL ACTION. (a)

In this section, "fundamental action" means:

(1) an amendment of a certificate of formation, including an

amendment required for the cancellation of an event requiring

winding up in accordance with Section 11.152(b);

(2) a voluntary winding up under Chapter 11;

(3) a revocation of a voluntary decision to wind up under

Section 11.151;

(4) a cancellation of an event requiring winding up under

Section 11.152(a);

(5) a reinstatement under Section 11.202;

(6) a distribution plan under Section 22.305;

(7) a plan of merger under Subchapter F;

(8) a sale of all or substantially all of the assets of a

corporation under Subchapter F;

(9) a plan of conversion under Subchapter F; or

(10) a plan of exchange under Subchapter F.

(b) Except as otherwise provided by Subsection (c) or the

certificate of formation in accordance with Section 22.162, the

vote required for approval of a fundamental action is:

(1) at least two-thirds of the votes that members present in

person or by proxy are entitled to cast at the meeting at which

the action is submitted for a vote, if the corporation has

members with voting rights;

(2) at least two-thirds of the votes of members present at the

meeting at which the action is submitted for a vote, if the

management of the affairs of the corporation is vested in the

corporation's members under Section 22.202; or

(3) the affirmative vote of the majority of the directors in

office, if the corporation has no members or has no members with

voting rights.

(c) If any class of members is entitled to vote on the

fundamental action as a class by the terms of the certificate of

formation or the bylaws, the vote required for the approval of

the fundamental action is the vote required by Subsection (b)(1)

and at least two-thirds of the votes that the members of each

class in person or by proxy are entitled to cast at the meeting

at which the action is submitted for a vote.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 89, eff. September 1, 2007.

SUBCHAPTER E. MANAGEMENT

Sec. 22.201. MANAGEMENT BY BOARD OF DIRECTORS. Except as

provided by Section 22.202, the affairs of a corporation are

managed by a board of directors. The board of directors may be

designated by any name appropriate to the customs, usages, or

tenets of the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.202. MANAGEMENT BY MEMBERS. (a) The certificate of

formation of a corporation may vest the management of the affairs

of the corporation in the members of the corporation. If the

corporation has a board of directors, the corporation may limit

the authority of the board to the extent provided by the

certificate of formation or bylaws.

(b) A corporation is considered to have vested the management of

the corporation's affairs in the board of directors of the

corporation in the absence of a provision to the contrary in the

certificate of formation, unless the corporation is a church

organized and operating under a congregational system that:

(1) was incorporated before January 1, 1994; and

(2) has the management of its affairs vested in the

corporation's members.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.203. BOARD MEMBER ELIGIBILITY REQUIREMENTS. A director

of a corporation is not required to be a resident of this state

or a member of the corporation unless the certificate of

formation or a bylaw of the corporation imposes that requirement.

The certificate of formation or bylaws may prescribe other

qualifications for directors.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.204. NUMBER OF DIRECTORS. (a) If the corporation has a

board of directors, a corporation may not have fewer than three

directors. The number of directors shall be set by, or in the

manner provided by, the certificate of formation or bylaws of the

corporation, except that the number of directors on the initial

board of directors must be set by the certificate of formation.

(b) The number of directors may be increased or decreased by

amendment to, or in the manner provided by, the certificate of

formation or bylaws. A decrease in the number of directors may

not shorten the term of an incumbent director.

(c) In the absence of a provision of the certificate of

formation or a bylaw setting the number of directors or providing

for the manner in which the number of directors shall be

determined, the number of directors is the same as the number

constituting the initial board of directors.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.205. DESIGNATION OF INITIAL BOARD OF DIRECTORS. If the

corporation is to be managed by a board of directors, the

certificate of formation of a corporation must state the names of

the members of the initial board of directors of the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.206. ELECTION OR APPOINTMENT OF BOARD OF DIRECTORS.

Directors other than the initial directors are elected,

appointed, or designated in the manner provided by the

certificate of formation or bylaws. If the method of election,

designation, or appointment is not provided by the certificate of

formation or bylaws, directors other than the initial directors

are elected by the board of directors.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.207. ELECTION AND CONTROL BY CERTAIN ENTITIES. (a) The

board of directors of a religious, charitable, educational, or

eleemosynary corporation may be affiliated with, elected, and

controlled by an incorporated or unincorporated convention,

conference, or association organized under the laws of this or

another state, the membership of which is composed of

representatives, delegates, or messengers from a church or other

religious association.

(b) The board of directors of a corporation may be wholly or

partly elected by one or more associations or corporations

organized under the laws of this or another state if:

(1) the certificate of formation or bylaws of the corporation

provide for that election; and

(2) the corporation has no members with voting rights.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.208. TERM OF OFFICE. (a) Unless the director resigns

or is removed, a director on the initial board of directors of a

corporation holds office until the first annual election of

directors or for the period specified in the certificate of

formation or bylaws of the corporation. Directors other than the

initial directors are elected, appointed, or designated for the

terms provided by the certificate of formation or bylaws.

(b) In the absence of a provision in the certificate of

formation or bylaws setting the term of office for directors, a

director holds office until the next annual election of directors

and until a successor is elected, appointed, or designated and

qualified.

(c) A director may be removed from office as provided in Section

22.211.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 68, eff. January 1, 2006.

Sec. 22.209. CLASSIFICATION OF DIRECTORS. Directors may be

divided into classes. The terms of office of the several classes

are not required to be uniform.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.210. EX OFFICIO MEMBER OF BOARD. (a) The certificate

of formation or bylaws of a corporation may provide that a person

may be an ex officio member of the board of directors of the

corporation.

(b) A person designated as an ex officio member of the board is

entitled to receive notice of and to attend board meetings.

(c) An ex officio member is not entitled to vote unless the

certificate of formation or bylaws authorize the member to vote.

An ex officio member of the board who is not entitled to vote

does not have the duties or liabilities of a director provided by

this chapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.211. REMOVAL OF DIRECTOR. (a) A director of a

corporation may be removed from office under any procedure

provided by the certificate of formation or bylaws of the

corporation.

(b) In the absence of a provision for removal in the certificate

of formation or bylaws, a director may be removed from office,

with or without cause, by the persons entitled to elect,

designate, or appoint the director. If the director was elected

to office, removal requires an affirmative vote equal to the vote

necessary to elect the director.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.2111. RESIGNATION OF DIRECTOR. Except as provided by

the certificate of formation or bylaws, a director of a

corporation may resign at any time by providing written notice to

the corporation.

Added by Acts 2005, 79th Leg., Ch.

64, Sec. 69, eff. January 1, 2006.

Sec. 22.212. VACANCY. (a) Unless otherwise provided by the

certificate of formation or bylaws of the corporation, a vacancy

in the board of directors of a corporation shall be filled by the

affirmative vote of the majority of the remaining directors,

regardless of whether that majority is less than a quorum. A

director elected to fill a vacancy is elected for the unexpired

term of the member's predecessor in office.

(b) A vacancy in the board occurring because of an increase in

the number of directors shall be filled by election at an annual

meeting or at a special meeting of members called for that

purpose. If a corporation has no members or has no members with

the right to vote on the vacancy, the vacancy shall be filled as

provided by the certificate of formation or bylaws.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.213. QUORUM. (a) A quorum for the transaction of

business by the board of directors of a corporation is the lesser

of:

(1) the majority of the number of directors set by the

corporation's bylaws or, in the absence of a bylaw setting the

number of directors, a majority of the number of directors stated

in the corporation's certificate of formation; or

(2) any number, not less than three, set as a quorum by the

certificate of formation or bylaws.

(b) A director present by proxy at a meeting may not be counted

toward a quorum.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.214. ACTION BY DIRECTORS. The act of a majority of the

directors present in person or by proxy at a meeting at which a

quorum is present is the act of the board of directors of a

corporation, unless the act of a greater number is required by

the certificate of formation or bylaws of the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.215. VOTING IN PERSON OR BY PROXY. A director of a

corporation may vote in person or, if authorized by the

certificate of formation or bylaws of the corporation, by proxy

executed in writing by the director.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.216. TERM AND REVOCABILITY OF PROXY. (a) A proxy

expires three months after the date the proxy is executed.

(b) A proxy is revocable unless otherwise provided by the proxy

or made irrevocable by law.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.217. NOTICE OF MEETING; WAIVER OF NOTICE. (a) Regular

meetings of the board of directors of a corporation may be held

with or without notice as prescribed by the corporation's bylaws.

(b) Special meetings of the board of directors shall be held

with notice as prescribed by the bylaws. Attendance of a director

at a meeting constitutes a waiver of notice, unless the director

attends a meeting for the express purpose of objecting to the

transaction of any business on the ground that the meeting is not

lawfully called or convened.

(c) Unless required by the bylaws, the business to be transacted

at, or the purpose of, a regular or special meeting of the board

of directors is not required to be specified in the notice or

waiver of notice of the meeting.

(d) Notice may be delivered personally or in accordance with

Section 6.051(b).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.218. MANAGEMENT COMMITTEE. (a) If authorized by the

certificate of formation or bylaws of the corporation, the board

of directors of a corporation, by resolution adopted by the

majority of the directors in office, may designate one or more

committees to have and exercise the authority of the board in the

management of the corporation to the extent provided by:

(1) the resolution;

(2) the certificate of formation; or

(3) the bylaws.

(b) A committee designated under this section must consist of at

least two persons. Except as provided by Subsection (b-1), the

majority of the persons on the committee must be directors. If

provided by the certificate of formation or bylaws, the remaining

persons on the committee are not required to be directors.

(b-1) If a corporation is a religious institution and if

provided by the corporation's certificate of formation or bylaws,

a committee designated under this section may be composed

entirely of persons who are not directors of the corporation.

(c) The designation of a committee and the delegation of

authority to the committee does not operate to relieve the board

of directors, or an individual director, of any responsibility

imposed on the board or director by law. A committee member who

is not a director has the same responsibility with respect to the

committee as a committee member who is a director.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1007, Sec. 1, eff. September 1, 2009.

Sec. 22.219. OTHER COMMITTEES. (a) The board of directors of a

corporation, by resolution adopted by the majority of the

directors at a meeting at which a quorum is present, or the

president, if authorized by a similar resolution of the board of

directors or by the certificate of formation or bylaws of the

corporation, may designate and appoint one or more committees

that do not have the authority of the board of directors in the

management of the corporation.

(b) The membership on a committee designated under this section

may be limited to directors.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.220. ACTION WITHOUT MEETING OF DIRECTORS OR COMMITTEE.

(a) The certificate of formation or bylaws of a corporation may

provide that an action required by this chapter to be taken at a

meeting of the corporation's directors or an action that may be

taken at a meeting of the directors or a committee may be taken

without a meeting if a written consent, stating the action to be

taken, is signed by the number of directors or committee members

necessary to take that action at a meeting at which all of the

directors or committee members are present and voting. The

consent must state the date of each director's or committee

member's signature.

(b) Prompt notice of the taking of an action by directors or a

committee without a meeting by less than unanimous written

consent shall be given to each director or committee member who

did not consent in writing to the action.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 90, eff. September 1, 2007.

Sec. 22.221. GENERAL STANDARDS FOR DIRECTORS. (a) A director

shall discharge the director's duties, including duties as a

committee member, in good faith, with ordinary care, and in a

manner the director reasonably believes to be in the best

interest of the corporation.

(b) A director is not liable to the corporation, a member, or

another person for an action taken or not taken as a director if

the director acted in compliance with this section. A person

seeking to establish liability of a director must prove that the

director did not act:

(1) in good faith;

(2) with ordinary care; and

(3) in a manner the director reasonably believed to be in the

best interest of the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.222. RELIGIOUS CORPORATION DIRECTOR'S GOOD FAITH

RELIANCE ON CERTAIN INFORMATION. A director of a religious

corporation, in the discharge of a duty imposed or power

conferred on the director, including a duty imposed or power

conferred as a committee member, may rely in good faith on

information or on an opinion, report, or statement, including a

financial statement or other financial data, concerning the

corporation or another person that was prepared or presented by:

(1) a religious authority; or

(2) a minister, priest, rabbi, or other person whose position or

duties in the religious organization the director believes

justify reliance and confidence and whom the director believes to

be reliable and competent in the matters presented.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 91, eff. September 1, 2007.

Sec. 22.223. NOT A TRUSTEE. A director of a corporation is not

considered to have the duties of a trustee of a trust with

respect to the corporation or with respect to property held or

administered by the corporation, including property subject to

restrictions imposed by the donor or transferor of the property.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.224. DELEGATION OF INVESTMENT AUTHORITY. (a) The board

of directors of a corporation may:

(1) contract with an advisor who is an investment counsel or a

trust company, bank, investment advisor, or investment manager;

and

(2) confer on that advisor the authority to:

(A) purchase or otherwise acquire a stock, bond, security, or

other investment on behalf of the corporation; and

(B) sell, transfer, or otherwise dispose of an asset or property

of the corporation at a time and for a consideration the advisor

considers appropriate.

(b) The board of directors may:

(1) confer on an advisor described by Subsection (a) other

powers regarding the corporation's investments as the board

considers appropriate; and

(2) authorize the advisor to hold title to an asset or property

of the corporation, in the advisor's own name or in the name of a

nominee, for the benefit of the corporation.

(c) The board of directors is not liable for an action taken or

not taken by an advisor under this section if the board acted in

good faith and with ordinary care in selecting the advisor. The

board of directors may remove or replace the advisor, with or

without cause, if the board considers that action appropriate or

necessary.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.225. LOAN TO DIRECTOR PROHIBITED. (a) A corporation

may not make a loan to a director.

(b) The directors of a corporation who vote for or assent to the

making of a loan to a director, and any officer who participates

in making the loan, are jointly and severally liable to the

corporation for the amount of the loan until the loan is repaid.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.226. DIRECTOR LIABILITY FOR CERTAIN DISTRIBUTIONS OF

ASSETS. (a) In addition to any other liability imposed by law

on the directors of a corporation, the directors who vote for or

assent to a distribution of assets other than in payment of the

corporation's debts, when the corporation is insolvent or when

distribution would render the corporation insolvent, or during

the liquidation of the corporation, without the payment and

discharge of or making adequate provisions for any known debt,

obligation, or liability of the corporation, are jointly and

severally liable to the corporation for the value of the assets

distributed, to the extent that the debt, obligation, or

liability is not paid and discharged.

(b) A director is not liable under this section if, in voting

for or assenting to a distribution, the director:

(1) relied in good faith and with ordinary care on information

or an opinion, report, or statement in accordance with Section

3.102;

(2) acting in good faith and with ordinary care, considered the

assets of the corporation to be at least equal to their book

value; or

(3) in determining whether the corporation made adequate

provision for the discharge of all of its liabilities and

obligations as provided in Section 11.053, relied in good faith

and with ordinary care on financial statements of, or other

information concerning, a person who was or became contractually

obligated to discharge some or all of those liabilities or

obligations.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.227. DISSENT TO ACTION. (a) A director of a

corporation who is present at a meeting of the board of directors

at which action is taken on a corporate matter described by

Section 22.226(a) is presumed to have assented to the action

unless:

(1) the director's dissent has been entered in the minutes of

the meeting;

(2) the director has filed a written dissent to the action with

the person acting as the secretary of the meeting before the

meeting is adjourned; or

(3) the director has sent a written dissent by registered mail

to the secretary of the corporation immediately after the meeting

has been adjourned.

(b) The right to dissent under this section does not apply to a

director who voted in favor of the action.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.228. RELIANCE ON WRITTEN OPINION OF ATTORNEY. A

director is not liable under Section 22.226 or 22.227 if, in the

exercise of ordinary care, the director acted in good faith and

in reliance on the written opinion of an attorney for the

corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.229. RIGHT TO CONTRIBUTION. A director against whom a

claim is asserted under Section 22.226 or 22.227 and who is held

liable on the claim is entitled to contribution from persons who

accepted or received the distribution knowing the distribution to

have been made in violation of that section, in proportion to the

amounts received by those persons.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.230. CONTRACTS OR TRANSACTIONS INVOLVING INTERESTED

DIRECTORS, OFFICERS, AND MEMBERS. (a) This section applies only

to a contract or transaction between a corporation and:

(1) one or more of the corporation's directors, officers, or

members; or

(2) an entity or other organization in which one or more of the

corporation's directors, officers, or members:

(A) is a managerial official or a member; or

(B) has a financial interest.

(b) An otherwise valid contract or transaction is valid

notwithstanding that a director, officer, or member of the

corporation is present at or participates in the meeting of the

board of directors, of a committee of the board, or of the

members that authorizes the contract or transaction, or votes to

authorize the contract or transaction, if:

(1) the material facts as to the relationship or interest and as

to the contract or transaction are disclosed to or known by:

(A) the corporation's board of directors, a committee of the

board of directors, or the members, and the board, the committee,

or the members in good faith and with ordinary care authorize the

contract or transaction by the affirmative vote of the majority

of the disinterested directors, committee members or members,

regardless of whether the disinterested directors, committee

members or members constitute a quorum; or

(B) the members entitled to vote on the authorization of the

contract or transaction, and the contract or transaction is

specifically approved in good faith and with ordinary care by a

vote of the members; or

(2) the contract or transaction is fair to the corporation when

the contract or transaction is authorized, approved, or ratified

by the board of directors, a committee of the board of directors,

or the members.

(c) Common or interested directors or members of a corporation

may be included in determining the presence of a quorum at a

meeting of the board, a committee of the board, or members that

authorizes the contract or transaction.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.231. OFFICERS. (a) The officers of a corporation shall

include a president and a secretary and may include one or more

vice presidents, a treasurer, and other officers and assistant

officers as considered necessary. Any two or more offices, other

than the offices of president and secretary, may be held by the

same person.

(b) A properly designated committee may perform the functions of

an officer. A single committee may perform the functions of any

two or more officers, including the functions of president and

secretary.

(c) The officers of a corporation may be designated by other or

additional titles as provided by the certificate of formation or

bylaws of the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.232. ELECTION OR APPOINTMENT OF OFFICERS. (a) An

officer of a corporation shall be elected or appointed at the

time, in the manner, and for the terms prescribed by the

certificate of formation or bylaws of the corporation. The term

of an officer may not exceed three years.

(b) If the certificate of formation or bylaws do not include

provisions for the election or appointment of officers, the

officers shall be elected or appointed annually by the board of

directors or, if the management of the corporation is vested in

the corporation's members, by the members.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.233. APPLICATION TO CHURCH. A corporation that is a

church is not required to have officers as provided by this

subchapter. The duties and responsibilities of the officers may

be vested in the corporation's board of directors or other

designated body in any manner provided for by the certificate of

formation or bylaws of the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.234. RELIGIOUS CORPORATION OFFICER'S GOOD FAITH RELIANCE

ON CERTAIN INFORMATION. An officer of a religious corporation,

in the discharge of a duty imposed or power conferred on the

officer, may rely in good faith and with ordinary care on

information or on an opinion, report, or statement, including a

financial statement or other financial data, concerning the

corporation or another person that was prepared or presented by:

(1) a religious authority; or

(2) a minister, priest, rabbi, or other person whose position or

duties in the religious organization the officer believes justify

reliance and confidence and whom the officer believes to be

reliable and competent in the matters presented.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 92, eff. September 1, 2007.

Sec. 22.235. OFFICER LIABILITY. (a) An officer is not liable

to the corporation or any other person for an action taken or

omission made by the officer in the person's capacity as an

officer unless the officer's conduct was not exercised:

(1) in good faith;

(2) with ordinary care; and

(3) in a manner the officer reasonably believes to be in the

best interest of the corporation.

(b) This section shall not affect the liability of the

corporation for an act or omission of the officer.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER F. FUNDAMENTAL BUSINESS TRANSACTIONS

Sec. 22.251. APPROVAL OF MERGER. (a) A domestic corporation

that is a party to a merger under Chapter 10 must approve the

merger by complying with this section.

(b) If the corporation that is a party to the merger has no

members or has no members with voting rights, the plan of merger

must be approved by the vote of directors required by Section

22.164.

(c) If the management of the affairs of the corporation that is

a party to the merger is vested in its members under Section

22.202, the plan of merger:

(1) must be submitted to a vote at an annual, regular, or

special meeting of the members; and

(2) must be approved by the members by the vote required by

Section 22.164.

(d) If the corporation that is a party to the merger has members

with voting rights:

(1) the board of directors must adopt a resolution that:

(A) approves the plan of merger; and

(B) directs that the plan be submitted to a vote at an annual or

special meeting of the members having voting rights; and

(2) the members must approve the plan of merger by the vote

required by Section 22.164.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.252. APPROVAL OF SALE OF ALL OR SUBSTANTIALLY ALL OF

ASSETS. (a) A corporation must approve the sale of all or

substantially all of its assets by complying with this section.

(b) If the corporation has no members or has no members with

voting rights, the sale of all or substantially all of the assets

of the corporation must be authorized by the vote of directors

required by Section 22.164.

(c) If the management of the affairs of the corporation is

vested in its members under Section 22.202, a resolution

authorizing a sale of all or substantially all of the assets of

the corporation:

(1) must be submitted to a vote at an annual, regular, or

special meeting of the members; and

(2) must be approved by the members by the vote required by

Section 22.164.

(d) If the corporation has members with voting rights:

(1) the board of directors of the corporation must adopt a

resolution that:

(A) recommends the sale; and

(B) directs that the resolution be submitted to a vote at an

annual or special meeting of the members having voting rights;

and

(2) the members must approve the resolution by the vote required

by Section 22.164.

(e) At the meeting required by Subsection (c) or (d), in

addition to approving the resolution authorizing the sale, the

members may set, or authorize the board of directors to set, the

terms and conditions of the sale and the consideration to be

received by the corporation for the sale by the same vote of

members.

(f) After the members authorize a sale under Subsection (d), the

board of directors may abandon the sale, subject to the rights of

third parties under any contracts relating to the sale, without

further action or approval by members.

(g) Notwithstanding Subsection (d), if a corporation is

insolvent, a sale of all or substantially all of the assets of

the corporation may be authorized on receiving the affirmative

vote of the majority of the directors in office.

(h) The phrase "sale of all or substantially all of the assets"

means the sale, lease, exchange, or other disposition, other than

a pledge, mortgage, deed of trust, or trust indenture unless

otherwise provided by the certificate of formation, of all or

substantially all of the property and assets of a domestic

corporation that is not made in the usual and regular course of

the corporation's activities without regard to whether the

disposition is made with the goodwill of the corporation's

activities. The term does not include a transaction that results

in the corporation directly or indirectly:

(1) continuing to engage in one or more activities; or

(2) applying a portion of the consideration received in

connection with the transaction to the conduct of an activity

that the corporation engages in after the transaction.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.253. MEETING OF MEMBERS; NOTICE. (a) The corporation

must give to each member entitled to vote at a meeting described

by Section 22.251(c) or (d) or Section 22.252(c) or (d) a written

notice stating that the purpose or one of the purposes of the

meeting is to consider the plan of merger or the sale of all or

substantially all of the assets of the corporation. The notice

must be given in the time and manner provided by Chapter 6 and

this chapter for giving notice of a meeting to members.

(b) A vote of members entitled to vote at the meeting shall be

taken on the plan of merger or the resolution authorizing the

sale of all or substantially all of the assets of the

corporation. The members must approve the plan or resolution by

the vote required by Section 22.164.

(c) For a meeting to vote on a plan of merger, the notice of the

meeting must contain the plan of merger or a summary of the plan

of merger.

(d) For a corporation the management of the affairs of which is

vested in its members under Section 22.202, the notice of the

meeting is subject to the provisions of the certificate of

formation or bylaws of the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.254. PLEDGE, MORTGAGE, DEED OF TRUST, OR TRUST

INDENTURE. (a) Except as otherwise provided by Subsection (b)

or by the corporation's certificate of formation:

(1) the board of directors of a corporation may authorize a

pledge, mortgage, deed of trust, or trust indenture; and

(2) an authorization or consent of members is not required for

the validity of the transaction or for any sale under the terms

of the transaction.

(b) If the management of the affairs of a corporation is vested

in the corporation's members under Section 22.202:

(1) the members may authorize a pledge, mortgage, deed of trust,

or trust indenture in the manner provided by Section 22.252(c)

for a sale of all or substantially all of the assets of a

corporation; and

(2) an authorization by the board of directors is not required

for the validity of the transaction or for any sale under the

terms of the transaction.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.255. CONVEYANCE BY CORPORATION. A corporation may

convey real property of the corporation when authorized by

appropriate resolution of the board of directors or members.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.256. APPROVAL OF CONVERSION. (a) A domestic

corporation must approve a conversion under Chapter 10 by

complying with this section.

(b) If the corporation has no members or has no members with

voting rights, the plan of conversion must be approved by the

vote of directors required by Section 22.164.

(c) If the management of the affairs of the corporation is

vested in its members under Section 22.202, the plan of

conversion:

(1) must be submitted to a vote at an annual, regular, or

special meeting of the members; and

(2) must be approved by the members by the vote required by

Section 22.164.

(d) If the corporation has members with voting rights:

(1) the board of directors must adopt a resolution that:

(A) approves the plan of conversion; and

(B) directs that the plan be submitted to a vote at an annual or

special meeting of the members having voting rights; and

(2) the members must approve the plan of conversion by the vote

required by Section 22.164.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.257. APPROVAL OF EXCHANGE. (a) A domestic corporation

must approve an exchange under Chapter 10 by complying with this

section.

(b) If the corporation has no members or has no members with

voting rights, the plan of exchange must be approved by the vote

of directors required by Section 22.164.

(c) If the management of the affairs of the corporation is

vested in its members under Section 22.202, the plan of exchange:

(1) must be submitted to a vote at an annual, regular, or

special meeting of the members; and

(2) must be approved by the members by the vote required by

Section 22.164.

(d) If the corporation has members with voting rights:

(1) the board of directors must adopt a resolution that:

(A) approves the plan of exchange; and

(B) directs that the plan be submitted to a vote at an annual or

special meeting of the members having voting rights; and

(2) the members must approve the plan of exchange by the vote

required by Section 22.164.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER G. WINDING UP AND TERMINATION

Sec. 22.301. APPROVAL OF VOLUNTARY WINDING UP, REINSTATEMENT,

REVOCATION OF VOLUNTARY WINDING UP, OR DISTRIBUTION PLAN. A

corporation must approve a voluntary winding up in accordance

with Chapter 11, a reinstatement in accordance with Section

11.202, a cancellation of an event requiring winding up under

Section 11.152(a), a revocation of a voluntary decision to wind

up in accordance with Section 11.151, or a distribution plan in

accordance with Section 22.305 by complying with the procedures

prescribed by this subchapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 93, eff. September 1, 2007.

Sec. 22.302. CERTAIN PROCEDURES FOR APPROVAL. To approve a

voluntary winding up, a reinstatement, a cancellation of an event

requiring winding up, a revocation of a voluntary decision to

wind up, or a distribution plan, a corporation must follow the

following procedures:

(1) if the corporation has no members or has no members with

voting rights, the corporation's board of directors must adopt a

resolution to wind up, to reinstate, to cancel the event

requiring winding up, to revoke a voluntary decision to wind up,

or to effect the distribution plan by the vote of directors

required by Section 22.164;

(2) if the management of the affairs of the corporation is

vested in the corporation's members under Section 22.202, the

winding up, reinstatement, cancellation of event requiring

winding up, revocation of voluntary decision to wind up, or

distribution plan:

(A) must be submitted to a vote at an annual, regular, or

special meeting of members; and

(B) must be approved by the members by the vote required by

Section 22.164; or

(3) if the corporation has members with voting rights:

(A) the corporation's board of directors must approve a

resolution:

(i) recommending the winding up, reinstatement, cancellation of

event requiring winding up, revocation of a voluntary decision to

wind up, or distribution plan; and

(ii) directing that the winding up, reinstatement, cancellation

of event requiring winding up, revocation of a voluntary decision

to wind up, or distribution plan of the corporation be submitted

to a vote at an annual or special meeting of members; and

(B) the members must approve the action described by Paragraph

(A) in accordance with Section 22.303.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.303. MEETING OF MEMBERS; NOTICE. (a) The corporation

must give to each member entitled to vote at a meeting described

by Section 22.302(2) or (3) a written notice stating that the

purpose or one of the purposes of the meeting is to consider the

winding up, reinstatement, cancellation of event requiring

winding up, revocation of the voluntary decision to wind up, or

distribution plan of the corporation. The notice must be given in

the time and manner provided by Chapter 6 and this chapter for

the giving of notice of a meeting to members.

(b) A vote of members entitled to vote at the meeting shall be

taken on the resolution to wind up, reinstate, cancel the event

requiring winding up, revoke the voluntary decision to wind up,

or effect the distribution plan of the corporation. The members

must approve the resolution by the vote required under Section

22.164.

(c) For a meeting to vote on a distribution plan, the notice of

the meeting must contain the proposed plan of distribution or a

summary of the plan.

(d) For a corporation the management of the affairs of which is

vested in its members under Section 22.202, the notice of the

meeting is subject to the provisions of the certificate of

formation or bylaws of the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.304. APPLICATION AND DISTRIBUTION OF PROPERTY. (a)

After all liabilities and obligations of a corporation in the

process of winding up are paid, satisfied, and discharged in

accordance with Section 11.053, the property of the corporation

shall be applied and distributed as follows:

(1) property held by the corporation on a condition requiring

return, transfer, or conveyance because of the winding up or

termination shall be returned, transferred, or conveyed in

accordance with that requirement; and

(2) unless otherwise provided by the corporation's certificate

of formation, the remaining property of the corporation shall be

distributed only for tax-exempt purposes to one or more

organizations that are exempt under Section 501(c)(3), Internal

Revenue Code, or described by Section 170(c)(1) or (2), Internal

Revenue Code, under a plan of distribution adopted under this

chapter.

(b) A district court of the county in which the corporation's

principal office is located shall distribute to one or more

organizations exempt under Section 501(c)(3), Internal Revenue

Code, or described by Section 170(c)(1) or (2), Internal Revenue

Code, the property of the corporation remaining after a

distribution of property under the plan of distribution. The

court shall make the distribution in the manner the court

determines will best accomplish the general purposes for which

the corporation was organized.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.305. DISTRIBUTION PLAN. A plan providing for the

distribution of property may be adopted by a corporation in the

process of winding up, and shall be adopted by a corporation to

authorize a transfer or conveyance of assets for which this

chapter requires a plan of distribution, in the manner provided

by this subchapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.307. RESPONSIBILITY FOR WINDING UP. If a corporation

determines or is required to wind up, the winding up of the

corporation's affairs shall be managed by:

(1) the directors, if management of the affairs is not vested in

the corporation's members under Section 22.202; or

(2) the members, if management of the affairs is vested in the

corporation's members under Section 22.202.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER H. RECORDS AND REPORTS

Sec. 22.351. MEMBER'S RIGHT TO INSPECT BOOKS AND RECORDS. A

member of a corporation, on written demand stating the purpose of

the demand, is entitled to examine and copy at the member's

expense, in person or by agent, accountant, or attorney, at any

reasonable time and for a proper purpose, the books and records

of the corporation relevant to that purpose.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.352. FINANCIAL RECORDS AND ANNUAL REPORTS. (a) A

corporation shall maintain current and accurate financial records

with complete entries as to each financial transaction of the

corporation, including income and expenditures, in accordance

with generally accepted accounting principles.

(b) Based on the records maintained under Subsection (a), the

board of directors of the corporation shall annually prepare or

approve a financial report for the corporation for the preceding

year. The report must conform to accounting standards as adopted

by the American Institute of Certified Public Accountants and

must include:

(1) a statement of support, revenue, and expenses;

(2) a statement of changes in fund balances;

(3) a statement of functional expenses; and

(4) a balance sheet for each fund.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.353. AVAILABILITY OF FINANCIAL INFORMATION FOR PUBLIC

INSPECTION. (a) A corporation shall keep records, books, and

annual reports of the corporation's financial activity at the

corporation's registered or principal office in this state for at

least three years after the close of the fiscal year.

(b) The corporation shall make the records, books, and reports

available to the public for inspection and copying at the

corporation's registered or principal office during regular

business hours. The corporation may charge a reasonable fee for

preparing a copy of a record or report.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.354. FAILURE TO MAINTAIN FINANCIAL RECORD OR PREPARE

ANNUAL REPORT; OFFENSE. (a) A corporation commits an offense if

the corporation fails to maintain a financial record, prepare an

annual report, or make the record or report available to the

public in the manner required by Section 22.353.

(b) An offense under this section is a Class B misdemeanor.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.355. EXEMPTIONS FROM CERTAIN REQUIREMENTS RELATING TO

FINANCIAL RECORDS AND ANNUAL REPORTS. Sections 22.352, 22.353,

and 22.354 do not apply to:

(1) a corporation that solicits funds only from members of the

corporation;

(2) a corporation that does not intend to solicit and receive

and does not actually raise or receive during a fiscal year

contributions in an amount exceeding $10,000 from a source other

than its own membership;

(3) a private or independent institution of higher education

described by Section 61.003, Education Code, accredited by a

recognized accrediting agency as defined by Section 61.003,

Education Code, a postsecondary educational institution

authorized to grant degrees under a certificate of authority

issued by the Texas Higher Education Coordinating Board or a

foundation chartered for the benefit of the institution or any

component part of the institution, a career school or college

that has received a certificate of approval from the Texas

Workforce Commission, a public institution of higher education or

a foundation chartered for the benefit of the institution or any

component part of the institution, or an elementary or secondary

school;

(4) a religious institution that is a church, an ecclesiastical

or denominational organization, or another established physical

place for worship at which religious services are the primary

activity and are regularly conducted;

(5) a trade association or professional society the income of

which is principally derived from membership dues and

assessments, sales, or services;

(6) an insurer licensed and regulated by the Texas Department of

Insurance; or

(7) an alumni association of a public or private institution of

higher education in this state that is recognized and

acknowledged as the official alumni association by the

institution.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 70, eff. January 1, 2006.

Sec. 22.356. CORPORATIONS ASSISTING STATE AGENCIES. (a) In

this section, "state agency" means:

(1) a board, commission, department, office, or other entity

that is in the executive branch of state government and that was

created by the constitution or a statute of this state, including

an institution of higher education as defined by Section 61.003,

Education Code;

(2) the legislature or a legislative agency; or

(3) the supreme court, the court of criminal appeals, a court of

appeals, the state bar, or another state judicial agency.

(b) The books and records of a corporation other than a bona

fide alumni association are subject to audit at the discretion of

the state auditor if:

(1) the corporation's charter specifically dedicates the

corporation's activities to the benefit of a particular state

agency; and

(2) a board member, officer, or employee of that state agency

sits on the board of directors of the corporation in other than

an ex officio capacity.

(c) If the corporation's charter specifically dedicates the

corporation's activities to the benefit of a particular state

agency but the conditions described by Subsection (b)(2) do not

exist, a corporation shall file with the secretary of state a

copy of the report required by Section 22.352(b) for the

preceding fiscal year not later than the 89th day after the last

day of the corporation's fiscal year.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.357. REPORT OF DOMESTIC AND FOREIGN CORPORATIONS. (a)

The secretary of state may require a domestic corporation or a

foreign corporation registered to conduct affairs in this state

to file a report in accordance with Chapter 4 not more than once

every four years as required by this subchapter. The report must

state:

(1) the name of the corporation;

(2) the state or country under the laws of which the corporation

is incorporated;

(3) the address of the registered office of the corporation in

this state and the name of the registered agent at that address;

(4) if the corporation is a foreign corporation, the address of

the principal office of the corporation in the state or country

under the laws of which the corporation is incorporated; and

(5) the names and addresses of the directors and officers of the

corporation.

(b) A corporation required to prepare a report under this

section shall prepare the report on a form adopted by the

secretary of state for that purpose and shall include in the

report information that is accurate as of the date the report is

executed. An officer or, if the corporation is in the hands of a

receiver or trustee, the receiver or trustee shall sign the

report on behalf of the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.358. NOTICE REGARDING REPORT. (a) The secretary of

state shall send written notice that the report required by

Section 22.357 is due. The notice must be:

(1) addressed to the corporation; and

(2) mailed to the corporation's registered agent or to the

corporation at:

(A) the last known address of the corporation as it appears on

record in the office of the secretary of state; or

(B) any other known place of business of the corporation.

(b) The secretary of state shall include with the notice a

report form to be prepared and filed as provided by this

subchapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.359. FILING OF REPORT. A copy of the report must be

filed with the secretary of state in accordance with Chapter 4

not later than the 30th day after the date notice is mailed under

Section 22.358.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.360. FAILURE TO FILE REPORT. (a) A domestic or foreign

corporation that fails to file a report under Sections 22.357 and

22.359 when the report is due forfeits the corporation's right to

conduct affairs in this state.

(b) The forfeiture takes effect, without judicial action, when

the secretary of state enters on the record of the corporation

kept in the office of the secretary of state:

(1) the words "right to conduct affairs forfeited"; and

(2) the date of forfeiture.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.361. NOTICE OF FORFEITURE. Notice of forfeiture under

Section 22. 360 shall be mailed to the corporation's registered

agent at the registered office or to the corporation at:

(1) the address of the principal place of business of the

corporation as it appears in the certificate of formation;

(2) the last known address of the corporation as it appears on

record in the office of the secretary of state; or

(3) any other known place of business of the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.362. EFFECT OF FORFEITURE. (a) Unless the right of the

corporation to conduct affairs in this state is revived under

Section 22.363:

(1) the corporation may not maintain an action, suit, or

proceeding in a court of this state; and

(2) a successor or assignee of the corporation may not maintain

an action, suit, or proceeding in a court of this state on a

right, claim, or demand arising from the conduct of affairs by

the corporation in this state.

(b) This section does not affect the right of an assignee of the

corporation as:

(1) the holder in due course of a negotiable promissory note,

check, or bill of exchange; or

(2) the bona fide purchaser for value of a warehouse receipt,

stock certificate, or other instrument negotiable by law.

(c) The forfeiture of the right to conduct affairs in this state

does not:

(1) impair the validity of a contract or act of the corporation;

or

(2) prevent the corporation from defending an action, suit, or

proceeding in a court of this state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.363. REVIVAL OF RIGHT TO CONDUCT AFFAIRS. (a) A

corporation may be relieved from a forfeiture under Section

22.360 by filing the required report, accompanied by the revival

fee, not later than the 120th day after the date of mailing of

the notice of forfeiture under Section 22.361.

(b) If a corporation complies with Subsection (a), the secretary

of state shall:

(1) revive the right of the corporation to conduct affairs in

this state;

(2) cancel the words regarding the forfeiture on the record of

the corporation; and

(3) endorse on that record the word "revived" and the date of

revival.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.364. FAILURE TO REVIVE; TERMINATION OR REVOCATION. (a)

The failure of a corporation that has forfeited its right to

conduct affairs in this state to revive that right under Section

22.363 is grounds for:

(1) the involuntary termination of the domestic corporation; or

(2) the revocation of the foreign corporation's registration to

transact business in this state.

(b) The termination or revocation takes effect, without judicial

action, when the secretary of state enters on the record of the

corporation filed in the office of the secretary of state the

word "forfeited" and the date of forfeiture and cites this

chapter as authority for that forfeiture.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.365. REINSTATEMENT. (a) A corporation that is

terminated or the registration of which has been revoked as

provided by Section 22.364 may be relieved of the termination or

revocation by filing the report required by Section 22.357,

accompanied by the filing fee for the report, if the corporation

has paid:

(1) all fees, taxes, penalties, and interest due and accruing

before the termination or revocation; and

(2) an amount equal to the total taxes from the date of

termination or revocation to the date of reinstatement that would

have been payable if the corporation had not been terminated or

had its registration revoked.

(b) When the report is filed and the filing fee is paid to the

secretary of state, the secretary of state shall:

(1) reinstate the certificate of formation or registration

without judicial action;

(2) cancel the word "forfeited" on the record; and

(3) endorse on the record kept in the secretary's office

relating to the corporation the words "set aside" and the date of

the reinstatement.

(c) If a termination or revocation is set aside under this

section, the corporation shall determine from the secretary of

state whether the name of the corporation is available. If the

name of the corporation is not available at the time of

reinstatement, the corporation shall amend its corporate name

under this code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER I. CHURCH BENEFITS BOARDS

Sec. 22.401. DEFINITION. In this chapter, "church benefits

board" means an organization described by Section 414(e)(3)(A),

Internal Revenue Code, that:

(1) has the principal purpose or function of administering or

funding a plan or program to provide retirement benefits, welfare

benefits, or both for the ministers or employees of a church or a

conference, convention, or association of churches; and

(2) is controlled by or affiliated with a church or a

conference, convention, or association of churches.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.402. PENSIONS AND BENEFITS. When authorized by the

corporation's members or as otherwise provided by law, a domestic

or foreign nonprofit corporation formed for a religious purpose

may provide, directly or through a separate church benefits

board, for the support and payment of benefits and pensions to:

(1) the ministers, teachers, employees, trustees, directors, or

other functionaries of the corporation;

(2) the ministers, teachers, employees, trustees, directors, or

other functionaries of organizations controlled by or affiliated

with a church or a conference, convention, or association of

churches under the jurisdiction and control of the corporation;

and

(3) the spouse, children, dependents, or other beneficiaries of

the persons described by Subdivisions (1) and (2).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.403. CONTRIBUTIONS. (a) A church benefits board may

provide for:

(1) the collection of contributions and other payments to assist

in providing pensions and benefits under this subchapter; and

(2) the creation, maintenance, investment, management, and

disbursement of necessary annuities, endowments, reserves, or

other funds for a purpose under Subdivision (1).

(b) A church benefits board may receive payments from a trust

fund or corporation that funds a church plan as defined by

Section 414(e), Internal Revenue Code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.404. POWER TO ACT AS TRUSTEE. A church benefits board

may act as:

(1) a trustee under a lawful trust committed to the board by

contract, will, or otherwise; and

(2) an agent for the performance of a lawful act relating to the

purposes of the trust.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.405. DOCUMENTS AND AGREEMENTS. A church benefits board

may provide to a program participant a certificate or agreement

of participation, a debenture, or an indemnification agreement,

as appropriate to accomplish the purposes of the board.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.406. INDEMNIFICATION. A church benefits board, or an

affiliate wholly owned by the board, may agree to indemnify

against damage or risk of loss:

(1) a minister, teacher, employee, trustee, functionary, or

director affiliated with the board or a family member, dependent,

or beneficiary of one of those persons;

(2) a church or a convention, conference, or association of

churches; or

(3) an organization that is controlled by or affiliated with the

board or with a church or a convention, conference, or

association of churches.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.407. PROTECTION OF BENEFITS. (a) Money or other

benefits that have been or will be provided to a participant or a

beneficiary under a plan or program provided by or through a

church benefits board under this subchapter are not subject to

execution, attachment, garnishment, or other process and may not

be appropriated or applied as part of a judicial, legal, or

equitable process or operation of a law other than a constitution

to pay a debt or liability of the participant or beneficiary.

(b) This section does not apply to a qualified domestic

relations order or an amount required by the church benefits

board to recover costs or expenses incurred in the plan or

program.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.408. ASSIGNMENT OF BENEFITS. An assignment or transfer

or an attempt to make an assignment or transfer by a beneficiary

of money, benefits, or other rights under a plan or program under

this subchapter is void if:

(1) the plan or program contains a provision prohibiting the

assignment or other transfer without the written consent of the

church benefits board; and

(2) the beneficiary assigns or transfers or attempts to make an

assignment or transfer without that consent.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 22.409. INSURANCE CODE NOT APPLICABLE. The Insurance Code

does not apply to a church benefits board or a program, plan,

benefit, or activity of the board or a person affiliated with the

board.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.



CHAPTER 23. SPECIAL-PURPOSE CORPORATIONS

BUSINESS ORGANIZATIONS CODE

TITLE 2. CORPORATIONS

CHAPTER 23. SPECIAL-PURPOSE CORPORATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 23.001. DETERMINATION OF APPLICABLE LAW. (a) A

corporation created under this chapter or under a special statute

outside this code, to the extent not inconsistent with a special

statute regarding a particular corporation, is governed by:

(1) Title 1 and Chapter 21, if the corporation is organized for

profit; and

(2) Title 1 and Chapter 22, if the corporation is organized not

for profit.

(b) If a special statute does not contain any provision

regarding a matter provided for in Title 1 or Chapter 21 or 22,

or if the special statute specifically provides that the general

laws for corporations supplement the statute, to the extent

consistent with the special statute:

(1) Title 1 and Chapter 21 apply to a corporation organized for

profit; and

(2) Title 1 and Chapter 22 apply to a corporation organized not

for profit.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.002. APPLICABILITY OF FILING REQUIREMENTS. Except as

otherwise provided by the special statute, a document to be filed

with the secretary of state under a special statute shall be

executed and filed in accordance with Chapter 4.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.003. DOMESTIC CORPORATION ORGANIZED UNDER SPECIAL

STATUTE. A corporation organized under a special statute other

than this code is not considered a "domestic corporation" formed

under this code, although this code may apply to the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER B. BUSINESS DEVELOPMENT CORPORATIONS

Sec. 23.051. DEFINITIONS. In this subchapter:

(1) "Corporation" means a business development corporation

organized under this subchapter.

(2) "Financial institution" means a banking corporation or trust

company, savings and loan association, governmental agency,

insurance company, or related corporation, partnership,

foundation, or other institution engaged primarily in lending or

investing funds.

(3) "Loan limit" means the maximum amount permitted to be

outstanding at one time on loans made by a member to a

corporation.

(4) "Member" means a financial institution authorized to do

business in this state that undertakes to lend money to a

corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.052. ORGANIZERS. Subject to The Securities Act (Article

581-1 et seq., Vernon's Texas Civil Statutes), 25 or more

persons, the majority of whom must be residents of this state,

may form a business development corporation to promote, develop,

and advance the prosperity and economic welfare of this state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.053. PURPOSES. (a) A business development corporation

may be organized as a:

(1) for-profit corporation under Chapter 21; or

(2) nonprofit corporation under Chapter 22.

(b) In accordance with Section 3.005(a)(3), the certificate of

formation of a business development corporation must state that

the purposes of the corporation are to:

(1) promote, stimulate, develop, and advance the business

prosperity and economic welfare of this state and the residents

of this state;

(2) encourage and assist, through loans, investments, or other

business transactions, new business and industry in this state;

(3) rehabilitate and assist existing industry in this state;

(4) stimulate and assist in the expansion of business activity

that will tend to promote the business development and maintain

the economic stability of this state, provide maximum

opportunities for employment, encourage thrift, and improve the

standard of living of the residents of this state;

(5) cooperate and act in conjunction with other public or

private organizations in the promotion and advancement of

industrial, commercial, agricultural, and recreational

developments in this state; and

(6) provide financing for the promotion, development, and

conduct of business activity in this state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 94, eff. September 1, 2007.

Sec. 23.054. POWERS. (a) The powers of a corporation include,

in addition to the powers conferred on the corporation by

Chapters 2 and 21 or 22, as applicable, the power to:

(1) elect, appoint, and employ officers, agents, and employees;

(2) make contracts and incur liabilities for a purpose of the

corporation;

(3) borrow money on a secured or unsecured basis to carry out a

purpose of the corporation;

(4) issue for the purpose of borrowing money a bond, debenture,

note, or other evidence of indebtedness, whether secured or

unsecured;

(5) secure an evidence of indebtedness by mortgage, pledge, deed

of trust, or other lien on a property, franchise, right, or

privilege of the corporation, or any part of or interest in those

items, without securing shareholder or member approval;

(6) make a secured or unsecured loan and establish and regulate

the terms and conditions of that loan and the charges for

interest or service connected with that loan;

(7) purchase, receive, hold, lease, or otherwise acquire, and

sell, convey, transfer, lease, or otherwise dispose of, property

and exercise those rights and privileges incidental and

appurtenant to the acquisition or disposal of the property and to

the use of the property, including any property acquired by the

corporation periodically in the satisfaction of a debt or

enforcement of an obligation;

(8) acquire improved or unimproved real property to construct an

industrial plant or other business establishment on the property

or dispose of the real property for the construction of an

industrial plant or other business establishment;

(9) acquire, construct or reconstruct, alter, repair, maintain,

operate, sell, convey, transfer, lease, or otherwise dispose of

an industrial plant or business establishment;

(10) protect the corporation's position as creditor by acquiring

the goodwill, business, rights, property, including a share,

bond, debenture, note, other evidence of indebtedness, other

asset, or any part of an asset or interest in an asset, of a

person to whom the corporation loaned money and assume,

undertake, or pay an obligation, debt, or liability of the

person;

(11) mortgage, pledge, or otherwise encumber any property,

right, or thing of value, acquired under Subdivision (7), (8),

(9), or (10), as security for the payment of a part of the

purchase price;

(12) promote the establishment of local development corporations

in the various communities of this state, enter into agreements

with those local development corporations, and cooperate with,

assist, or otherwise encourage the local foundations; and

(13) participate with a properly authorized federal lending

agency in the making of loans.

(b) A corporation may approve an application for a loan under

Subsection (a)(6) only if the applicant demonstrates that:

(1) the applicant applied for the loan through ordinary banking

channels; and

(2) the loan has been refused by at least two banks or other

financial institutions.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.055. STATEWIDE OPERATION. A corporation organized under

this subchapter is a state development company as defined by

Section 103, Small Business Investment Act of 1958 (15 U.S.C.

Section 662), as amended, or similar federal legislation, and may

operate on a statewide basis.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.056. CERTIFICATE OF FORMATION. (a) The certificate of

formation of a corporation must state:

(1) the name of the corporation;

(2) the purpose or purposes for which the corporation is

organized as required by Section 23.053; and

(3) any other information required by:

(A) Chapter 4; and

(B) Chapter 21 or 22, as applicable.

(b) The name of a corporation must include the words "Business

Development Corporation."

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.057. MANAGEMENT BY BOARD OF DIRECTORS; NUMBER OF

DIRECTORS. (a) The organization, control, and management of a

corporation are vested in a board of directors. The board must

consist of not fewer than 15 and not more than 21 directors.

(b) The board of directors may exercise any power of the

corporation not conferred on the shareholders or members by law

or by the corporation's bylaws.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.058. ELECTION OR APPOINTMENT OF DIRECTORS. (a) The

organizers of a corporation shall name the directors constituting

the initial board of directors of the corporation. Directors

other than the initial directors shall be elected at each annual

meeting of the corporation. If an annual meeting is not held at

the time designated by the bylaws of the corporation, the

directors shall be elected at a special meeting held in lieu of

the annual meeting.

(b) At an annual meeting or special meeting held in lieu of the

annual meeting, the members of the corporation shall elect

two-thirds of the directors, and the shareholders of the

corporation shall elect the remaining directors.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 95, eff. September 1, 2007.

Sec. 23.059. TERM OF OFFICE; VACANCY. (a) A director of a

corporation holds office until the next annual election of

directors and until a successor is elected and qualified, unless

the director is removed at an earlier date in accordance with the

corporation's bylaws.

(b) A vacancy in the office of a director elected by the members

shall be filled by the directors elected by the members, and a

vacancy in the office of a director elected by the shareholders

shall be filled by the directors elected by the shareholders.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.060. OFFICERS. The board of directors of a corporation

shall appoint a president, a treasurer, and any other agent or

officer of the corporation and shall fill each vacancy other than

a vacancy on the board.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.061. PARTICIPATION AS OWNER. (a) An individual,

corporation, or other organization authorized to conduct business

in this state, including a public utility company, insurance and

casualty company, or foreign corporation licensed to do business

in this state, or a trust may acquire, purchase, hold, sell,

assign, transfer, mortgage, pledge, or otherwise dispose of a

bond, security, or other evidence of indebtedness created by, or

shares of, the corporation.

(b) An owner of shares of the corporation may exercise any

right, power, or privilege of that ownership, including the right

to vote.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.062. FINANCIAL INSTITUTION AS MEMBER OF CORPORATION.

(a) A financial institution may become a member of a corporation

and may make loans to the corporation as provided by this

chapter.

(b) A financial institution may request membership in the

corporation by applying to the corporation's board of directors

in the manner prescribed by the board. Membership in the

corporation takes effect on the board's acceptance of the

application.

(c) A financial institution that is a member of a corporation

may acquire, purchase, hold, sell, assign, transfer, mortgage,

pledge, or otherwise dispose of a bond, security, or other

evidence of indebtedness created by, or a share of, the

corporation. As owner of shares of the corporation, a financial

institution may exercise any right, power, or privilege of that

ownership, including the right to vote. A member of a corporation

may not acquire shares of the corporation in an amount greater

than 10 percent of the member's loan limit. The amount of shares

of the corporation that a member may acquire is in addition to

the amount of shares of corporations that the member may

otherwise acquire.

(d) A financial institution that is not a member of the

corporation may not acquire any shares of the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.063. WITHDRAWAL OF MEMBER. (a) On written notice to

the corporation's board of directors, a member may withdraw from

a corporation on the date stated in the notice. The date of a

member's withdrawal must be at least six months after the date

notice is given under this subsection.

(b) A member is not obligated to make a loan to the corporation

pursuant to a call made after the date of the member's withdrawal

from the corporation, but a member shall fulfill any obligation

that has accrued or for which a commitment has been made before

the withdrawal date.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.064. POWERS OF SHAREHOLDERS AND MEMBERS. The

shareholders and members of a corporation may:

(1) determine the number of directors and elect the directors as

provided by Section 23.058;

(2) make, amend, and repeal bylaws of the corporation; or

(3) exercise any other power of the corporation that is

conferred on the shareholders and members by the bylaws.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.065. VOTING BY SHAREHOLDER OR MEMBER. (a) Each

shareholder of a corporation has one vote, in person or by proxy,

for each share held by the shareholder.

(b) Each member of a corporation has one vote in person or by

proxy.

(c) A member with a loan limit that exceeds $1,000 has one

additional vote, in person or by proxy, for each additional

$1,000 the member may have outstanding on loans to the

corporation at any one time as determined under Section 23.068.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.066. LOAN TO CORPORATION. (a) When called on by a

corporation to make a loan to the corporation, a member of the

corporation shall make the loan on those terms and conditions

periodically approved by the board of directors.

(b) A loan made to the corporation by a member shall be

evidenced by a bond, debenture, note, or other evidence of

indebtedness of the corporation that:

(1) is freely transferable at any time; and

(2) accrues interest at a rate of not less than one-fourth of

one percent more than the rate of interest determined by the

board of directors to be the prime rate prevailing on the date of

issuance on unsecured commercial loans.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.067. PROHIBITED LOAN. (a) A member may not make a loan

to a corporation if, immediately after the loan would be made,

the total amount of the obligations of the corporation would

exceed 50 times the capital of the corporation.

(b) For purposes of this section, the capital of the corporation

includes the amount of the outstanding shares of the corporation,

whether common or preferred, and the earned or paid-in surplus of

the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.068. LOAN LIMITS. (a) A loan limit shall be

established at the $1,000 amount nearest to the amount computed

in accordance with this section.

(b) The total amount outstanding on loans made to a corporation

by a member at any one time, when added to the amount of the

investment in the shares of the corporation then held by the

member, may not exceed:

(1) 20 percent of the total amount then outstanding on loans to

the corporation by all members, including outstanding amounts

validly called for a loan but not yet loaned; or

(2) the following limit, to be determined as of the time the

member becomes a member of the corporation, or at any time

requested by a member on the basis of the audited balance sheet

of the member at the close of its fiscal year immediately

preceding its application for membership or, in the case of an

insurance company, its last annual statement to the Texas

Department of Insurance:

(A) an amount equal to the lesser of $750,000 or two percent of

the capital and surplus of a commercial bank or trust company;

(B) an amount equal to one percent of the total outstanding

loans made by a savings and loan association;

(C) an amount equal to one percent of the capital and unassigned

surplus of a stock insurance company other than a fire insurance

company;

(D) an amount equal to one percent of the unassigned surplus of

a mutual insurance company other than a fire insurance company;

(E) an amount equal to one-tenth of one percent of the assets of

a fire insurance company; or

(F) the limits approved by the board of directors of the

corporation for a government pension fund or other financial

institution.

(c) Subject to Subsection (b), each call made by the corporation

shall be prorated among the members of the corporation in

substantially the same proportion that the adjusted loan limit of

each member bears to the aggregate of the adjusted loan limits of

all members.

(d) For purposes of Subsection (c), the adjusted loan limit of a

member is the amount of the member's loan limit, reduced by the

balance of outstanding loans made by the member to the

corporation and the investment in shares of the corporation held

by the member at the time of the call.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.069. SURPLUS. (a) A corporation shall set apart as

earned surplus not less than 10 percent of the corporation's net

earnings each year until the surplus, with any unimpaired surplus

paid in, is equal to one-half of the amount paid in on the shares

then outstanding. The surplus shall be kept to secure against

losses and contingencies. If the surplus becomes impaired, the

surplus shall be reimbursed in the manner provided for its

accumulation.

(b) Net earnings and surplus shall be determined by the board of

directors after providing for the required reserves as the

directors consider advisable. A good faith determination of net

earnings and surplus by the directors under this subsection is

conclusive.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.070. DEPOSITORY. (a) A corporation may deposit the

corporation's funds in a banking institution that has been

designated as a depository by a vote of the majority of the

directors present at an authorized meeting of the board of

directors of the corporation, excluding a director who is an

officer or director of the designated depository.

(b) The corporation may not receive money on deposit.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.071. ANNUAL REPORT; PROVISION OF REQUIRED INFORMATION.

(a) A corporation shall annually make a report of its condition

to the banking commissioner and the Texas Department of

Insurance.

(b) A corporation shall provide any information that is required

by the secretary of state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER C. GRAND LODGES

Sec. 23.101. FORMATION. (a) An institution or order, by

resolution or other consent of its members, may incorporate under

this subchapter if the institution or order is:

(1) the grand lodge of Texas, Ancient, Free and Accepted Masons;

(2) the Grand Royal Arch Chapter of Texas;

(3) the Grand Commandery of Knights Templars of Texas;

(4) the grand lodge of the Independent Order of Odd Fellows of

Texas; or

(5) another similar institution or order organized for

charitable or benevolent purposes.

(b) A corporation formed under this subchapter shall file a

certificate of formation in accordance with Chapter 4 that

complies with this subchapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.102. APPLICABILITY OF CHAPTER 22. If this subchapter

does not contain any provision regarding a matter provided for in

Chapter 22, to the extent consistent with this subchapter,

Chapter 22 applies to a corporation formed under this subchapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.103. DURATION. A grand body that incorporates under

this subchapter may provide in the grand body's certificate of

formation for the expiration of its corporate powers at the end

of a stated number of years. If the certificate of formation does

not provide for the duration of the grand body, the grand body

has perpetual existence. The grand body may by its corporate name

have perpetual succession of its officers and members.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.104. SUBORDINATE LODGES. (a) The incorporation of a

grand body includes each of its subordinate lodges or bodies

holding a warrant or charter under the grand body.

(b) A subordinate body has all of the rights of other

corporations under and by the name given to the grand body in the

warrant or charter issued to the grand body to which it is

attached. Those rights shall be provided for in the charter of

the grand body.

(c) A subordinate body is subject to the jurisdiction and

control of its respective grand body, and the warrant or charter

of the subordinate body may be revoked by the grand body.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.105. TRUSTEES AND DIRECTORS. A grand body and a

subordinate of the grand body may elect trustees and directors or

may appoint trustees or directors from among their officers.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.106. FRANCHISE TAXES. A corporation formed under this

subchapter is not subject to or required to pay a franchise tax,

except that a corporation is exempt from the franchise tax

imposed by Chapter 171, Tax Code, only if the corporation is

exempted by that chapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.107. GENERAL POWERS. A grand body and a subordinate of

the grand body may take action as directed or provided by law in

the case of other corporations and may make constitutions and

bylaws to govern their affairs.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.108. AUTHORITY REGARDING PROPERTY. (a) A grand body or

subordinate body may acquire and hold property as necessary or

convenient for a site on which to erect a building for the use

and occupancy of the body and to erect homes and schools for

members' widows or orphans or elderly, disabled, or indigent

members and may sell or mortgage the property.

(b) A conveyance must be executed by the presiding officer and

attested to by the secretary with the seal.

(c) The authority of a subordinate body to sell or to mortgage

property is subject to the conditions periodically prescribed or

established by the grand body to which the subordinate is

attached.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.109. AUTHORITY REGARDING LOANS. (a) A grand body

incorporated under this subchapter may:

(1) loan money held and owned by the grand body for charitable

purposes, for the endowment of any of the institutions of the

grand body, or otherwise; and

(2) secure loans by taking and receiving liens on real property

or by another method elected by the grand body.

(b) On sale of real property secured by a lien, a grand body may

become the purchaser of the real property and hold title to the

property.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 23.110. WINDING UP AND TERMINATION OF SUBORDINATE BODY.

(a) On the winding up and termination of a subordinate body

attached to a grand body, all property and rights existing in the

subordinate body pass to and vest in the grand body to which it

was attached, subject to the payment of any debt owed by the

subordinate body.

(b) Notwithstanding a grand body's liability for the debt of a

subordinate body under Subsection (a), the grand body is not

liable for an amount greater than the actual cash value of the

subordinate body's effects or authority.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.






TITLE 3. LIMITED LIABILITY COMPANIES

CHAPTER 101. LIMITED LIABILITY COMPANIES

BUSINESS ORGANIZATIONS CODE

TITLE 3. LIMITED LIABILITY COMPANIES

CHAPTER 101. LIMITED LIABILITY COMPANIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 101.001. DEFINITIONS. In this title:

(1) "Company agreement" means any agreement, written or oral, of

the members concerning the affairs or the conduct of the business

of a limited liability company. A company agreement of a limited

liability company having only one member is not unenforceable

because only one person is a party to the company agreement.

(2) "Foreign limited liability company" or "foreign company"

means a limited liability company formed under the laws of a

jurisdiction other than this state.

(3) "Limited liability company" or "company" means a domestic

limited liability company subject to this title.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER B. FORMATION AND GOVERNING DOCUMENTS

Sec. 101.051. CERTAIN PROVISIONS CONTAINED IN CERTIFICATE OF

FORMATION. (a) A provision that may be contained in the company

agreement of a limited liability company may alternatively be

included in the certificate of formation of the company as

provided by Section 3.005(b).

(b) A reference in this title to the company agreement of a

limited liability company includes any provision contained in the

company's certificate of formation instead of the company

agreement as provided by Subsection (a).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.0515. EXECUTION OF FILINGS. Unless otherwise provided

by this title, a filing instrument of a limited liability company

must be signed by an authorized officer, manager, or member of

the limited liability company.

Added by Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 96, eff. September 1, 2007.

Sec. 101.052. COMPANY AGREEMENT. (a) Except as provided by

Section 101.054, the company agreement of a limited liability

company governs:

(1) the relations among members, managers, and officers of the

company, assignees of membership interests in the company, and

the company itself; and

(2) other internal affairs of the company.

(b) To the extent that the company agreement of a limited

liability company does not otherwise provide, this title and the

provisions of Title 1 applicable to a limited liability company

govern the internal affairs of the company.

(c) Except as provided by Section 101.054, a provision of this

title or Title 1 that is applicable to a limited liability

company may be waived or modified in the company agreement of a

limited liability company.

(d) The company agreement may contain any provisions for the

regulation and management of the affairs of the limited liability

company not inconsistent with law or the certificate of

formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.053. AMENDMENT OF COMPANY AGREEMENT. The company

agreement of a limited liability company may be amended only if

each member of the company consents to the amendment.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.054. WAIVER OR MODIFICATION OF CERTAIN STATUTORY

PROVISIONS PROHIBITED; EXCEPTIONS. (a) Except as provided by

this section, the following provisions may not be waived or

modified in the company agreement of a limited liability company:

(1) this section;

(2) Section 101.101, 101.151, 101.206, 101.501, or 101.502;

(3) Chapter 1, if the provision is used to interpret a provision

or define a word or phrase contained in a section listed in this

subsection;

(4) Chapter 2, except that Section 2.104(c)(2), 2.104(c)(3), or

2.113 may be waived or modified in the company agreement;

(5) Chapter 3, except that Subchapters C and E may be waived or

modified in the company agreement; or

(6) Chapter 4, 5, 7, 10, 11, or 12, other than Section 11.056.

(b) A provision listed in Subsection (a) may be waived or

modified in the company agreement if the provision that is waived

or modified authorizes the limited liability company to waive or

modify the provision in the company's governing documents.

(c) A provision listed in Subsection (a) may be modified in the

company agreement if the provision that is modified specifies:

(1) the person or group of persons entitled to approve a

modification; or

(2) the vote or other method by which a modification is required

to be approved.

(d) A provision in this title or in that part of Title 1

applicable to a limited liability company that grants a right to

a person, other than a member, manager, officer, or assignee of a

membership interest in a limited liability company, may be waived

or modified in the company agreement of the company only if the

person consents to the waiver or modification.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 97, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 38, eff. September 1, 2009.

SUBCHAPTER C. MEMBERSHIP

Sec. 101.101. MEMBERS REQUIRED. (a) A limited liability

company may have one or more members. Except as provided by this

section, a limited liability company must have at least one

member.

(b) A limited liability company that has managers is not

required to have any members during a reasonable period between

the date the company is formed and the date the first member is

admitted to the company.

(c) A limited liability company is not required to have any

members during the period between the date the continued

membership of the last remaining member of the company is

terminated and the date the agreement to continue the company

described by Section 11.056 is executed.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.102. QUALIFICATION FOR MEMBERSHIP. (a) A person may

be a member of or acquire a membership interest in a limited

liability company unless the person lacks capacity apart from

this code.

(b) A person is not required, as a condition to becoming a

member of or acquiring a membership interest in a limited

liability company, to:

(1) make a contribution to the company;

(2) otherwise pay cash or transfer property to the company; or

(3) assume an obligation to make a contribution or otherwise pay

cash or transfer property to the company.

(c) If one or more persons own a membership interest in a

limited liability company, the company agreement may provide for

a person to be admitted to the company as a member without

acquiring a membership interest in the company.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 71, eff. January 1, 2006.

Sec. 101.103. EFFECTIVE DATE OF MEMBERSHIP. (a) In connection

with the formation of a company, a person becomes a member of the

company on the date the company is formed if the person is named

as an initial member in the company's certificate of formation.

(b) In connection with the formation of a company, a person

being admitted as a member of the company but not named as an

initial member in the company's certificate of formation becomes

a member of the company on the latest of:

(1) the date the company is formed;

(2) the date stated in the company's records as the date the

person becomes a member of the company; or

(3) if the company's records do not state a date described by

Subdivision (2), the date the person's admission to the company

is first reflected in the company's records.

(c) A person who, after the formation of a limited liability

company, acquires directly or is assigned a membership interest

in the company or is admitted as a member of the company without

acquiring a membership interest becomes a member of the company

on approval or consent of all of the company's members.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 72, eff. January 1, 2006.

Sec. 101.104. CLASSES OR GROUPS OF MEMBERS OR MEMBERSHIP

INTERESTS. (a) The company agreement of a limited liability

company may:

(1) establish within the company classes or groups of one or

more members or membership interests each of which has certain

expressed relative rights, powers, and duties, including voting

rights; and

(2) provide for the manner of establishing within the company

additional classes or groups of one or more members or membership

interests each of which has certain expressed relative rights,

powers, and duties, including voting rights.

(b) The rights, powers, and duties of a class or group of

members or membership interests described by Subsection (a)(2)

may be stated in the company agreement or stated at the time the

class or group is established.

(c) If the company agreement of a limited liability company does

not provide for the manner of establishing classes or groups of

members or membership interests under Subsection (a)(2),

additional classes or groups of members or membership interests

may be established only by the adoption of an amendment to the

company agreement.

(d) The rights, powers, or duties of any class or group of

members or membership interests of a limited liability company

may be senior to the rights, powers, or duties of any other class

or group of members or membership interests in the company,

including a previously established class or group.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.105. ISSUANCE OF MEMBERSHIP INTERESTS AFTER FORMATION

OF COMPANY. A limited liability company, after the formation of

the company, may:

(1) issue membership interests in the company to any person with

the approval of all of the members of the company; and

(2) if the issuance of a membership interest requires the

establishment of a new class or group of members or membership

interests, establish a new class or group as provided by Sections

101.104(a)(2), (b), and (c).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.106. NATURE OF MEMBERSHIP INTEREST. (a) A membership

interest in a limited liability company is personal property.

(b) A member of a limited liability company or an assignee of a

membership interest in a limited liability company does not have

an interest in any specific property of the company.

(c) Sections 9.406 and 9.408, Business & Commerce Code, do

not apply to a membership interest in a limited liability

company, including the rights, powers, and interests arising

under the company's certificate of formation or company agreement

or under this code. To the extent of any conflict between this

subsection and Section 9.406 or 9.408, Business & Commerce

Code, this subsection controls. It is the express intent of this

subsection to permit the enforcement, as a contract among the

members of a limited liability company, of any provision of a

company agreement that would otherwise be ineffective under

Section 9.406 or 9.408, Business & Commerce Code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 39, eff. September 1, 2009.

Sec. 101.107. WITHDRAWAL OR EXPULSION OF MEMBER PROHIBITED. A

member of a limited liability company may not withdraw or be

expelled from the company.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.108. ASSIGNMENT OF MEMBERSHIP INTEREST. (a) A

membership interest in a limited liability company may be wholly

or partly assigned.

(b) An assignment of a membership interest in a limited

liability company:

(1) is not an event requiring the winding up of the company; and

(2) does not entitle the assignee to:

(A) participate in the management and affairs of the company;

(B) become a member of the company; or

(C) exercise any rights of a member of the company.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.109. RIGHTS AND DUTIES OF ASSIGNEE OF MEMBERSHIP

INTEREST BEFORE MEMBERSHIP. (a) A person who is assigned a

membership interest in a limited liability company is entitled

to:

(1) receive any allocation of income, gain, loss, deduction,

credit, or a similar item that the assignor is entitled to

receive to the extent the allocation of the item is assigned;

(2) receive any distribution the assignor is entitled to receive

to the extent the distribution is assigned;

(3) require, for any proper purpose, reasonable information or a

reasonable account of the transactions of the company; and

(4) make, for any proper purpose, reasonable inspections of the

books and records of the company.

(b) An assignee of a membership interest in a limited liability

company is entitled to become a member of the company on the

approval of all of the company's members.

(c) An assignee of a membership interest in a limited liability

company is not liable as a member of the company until the

assignee becomes a member of the company.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.110. RIGHTS AND LIABILITIES OF ASSIGNEE OF MEMBERSHIP

INTEREST AFTER BECOMING MEMBER. (a) An assignee of a membership

interest in a limited liability company, after becoming a member

of the company, is:

(1) entitled, to the extent assigned, to the same rights and

powers granted or provided to a member of the company by the

company agreement or this code;

(2) subject to the same restrictions and liabilities placed or

imposed on a member of the company by the company agreement or

this code; and

(3) except as provided by Subsection (b), liable for the

assignor's obligation to make contributions to the company.

(b) An assignee of a membership interest in a limited liability

company, after becoming a member of the company, is not obligated

for a liability of the assignor that:

(1) the assignee did not have knowledge of on the date the

assignee became a member of the company; and

(2) could not be ascertained from the company agreement.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.111. RIGHTS AND DUTIES OF ASSIGNOR OF MEMBERSHIP

INTEREST. (a) An assignor of a membership interest in a limited

liability company continues to be a member of the company and is

entitled to exercise any unassigned rights or powers of a member

of the company until the assignee becomes a member of the

company.

(b) An assignor of a membership interest in a limited liability

company is not released from the assignor's liability to the

company, regardless of whether the assignee of the membership

interest becomes a member of the company.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.112. MEMBER'S MEMBERSHIP INTEREST SUBJECT TO CHARGING

ORDER. (a) On application by a judgment creditor of a member of

a limited liability company or of any other owner of a membership

interest in a limited liability company, a court having

jurisdiction may charge the membership interest of the judgment

debtor to satisfy the judgment.

(b) If a court charges a membership interest with payment of a

judgment as provided by Subsection (a), the judgment creditor has

only the right to receive any distribution to which the judgment

debtor would otherwise be entitled in respect of the membership

interest.

(c) A charging order constitutes a lien on the judgment debtor's

membership interest. The charging order lien may not be

foreclosed on under this code or any other law.

(d) The entry of a charging order is the exclusive remedy by

which a judgment creditor of a member or of any other owner of a

membership interest may satisfy a judgment out of the judgment

debtor's membership interest.

(e) This section may not be construed to deprive a member of a

limited liability company or any other owner of a membership

interest in a limited liability company of the benefit of any

exemption laws applicable to the membership interest of the

member or owner.

(f) A creditor of a member or of any other owner of a membership

interest does not have the right to obtain possession of, or

otherwise exercise legal or equitable remedies with respect to,

the property of the limited liability company.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 98, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 40, eff. September 1, 2009.

Sec. 101.113. PARTIES TO ACTIONS. A member of a limited

liability company may be named as a party in an action by or

against the limited liability company only if the action is

brought to enforce the member's right against or liability to the

company.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.114. LIABILITY FOR OBLIGATIONS. Except as and to the

extent the company agreement specifically provides otherwise, a

member or manager is not liable for a debt, obligation, or

liability of a limited liability company, including a debt,

obligation, or liability under a judgment, decree, or order of a

court.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER D. CONTRIBUTIONS

Sec. 101.151. REQUIREMENTS FOR ENFORCEABLE PROMISE. A promise

to make a contribution or otherwise pay cash or transfer property

to a limited liability company is enforceable only if the promise

is:

(1) in writing; and

(2) signed by the person making the promise.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.152. ENFORCEABLE PROMISE NOT AFFECTED BY CHANGE IN

CIRCUMSTANCES. A member of a limited liability company is

obligated to perform an enforceable promise to make a

contribution or otherwise pay cash or transfer property to the

company without regard to the death, disability, or other change

in circumstances of the member.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.153. FAILURE TO PERFORM ENFORCEABLE PROMISE;

CONSEQUENCES. (a) A member of a limited liability company, or

the member's legal representative or successor, who does not

perform an enforceable promise to make a contribution, including

a previously made contribution, or to otherwise pay cash or

transfer property to the company, is obligated, at the request of

the company, to pay in cash the agreed value of the contribution,

as stated in the company agreement or the company's records

required under Sections 3.151 and 101.501, less:

(1) any amount already paid for the contribution; and

(2) the value of any property already transferred.

(b) The company agreement of a limited liability company may

provide that the membership interest of a member who fails to

perform an enforceable promise to make a payment of cash or

transfer property to the company, whether as a contribution or in

connection with a contribution already made, may be:

(1) reduced;

(2) subordinated to other membership interests of nondefaulting

members;

(3) redeemed or sold at a value determined by appraisal or other

formula; or

(4) made the subject of:

(A) a forced sale;

(B) forfeiture;

(C) a loan from other members of the company in an amount

necessary to satisfy the enforceable promise; or

(D) another penalty or consequence.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.154. CONSENT REQUIRED TO RELEASE ENFORCEABLE

OBLIGATION. The obligation of a member of a limited liability

company, or of the member's legal representative or successor, to

make a contribution or otherwise pay cash or transfer property to

the company, or to return cash or property to the company paid or

distributed to the member in violation of this code or the

company agreement, may be released or settled only by consent of

each member of the company.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.155. CREDITOR'S RIGHT TO ENFORCE CERTAIN OBLIGATIONS.

A creditor of a limited liability company who extends credit or

otherwise acts in reasonable reliance on an enforceable

obligation of a member of the company that is released or settled

as provided by Section 101.154 may enforce the original

obligation if the obligation is stated in a document that is:

(1) signed by the member; and

(2) not amended or canceled to evidence the release or

settlement of the obligation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.156. REQUIREMENTS TO ENFORCE CONDITIONAL OBLIGATION.

(a) An obligation of a member of a limited liability company

that is subject to a condition may be enforced by the company or

a creditor described by Section 101.155 only if the condition is

satisfied or waived by or with respect to the member.

(b) A conditional obligation of a member of a limited liability

company under this section includes a contribution payable on a

discretionary call of the limited liability company before the

time the call occurs.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER E. ALLOCATIONS AND DISTRIBUTIONS

Sec. 101.201. ALLOCATION OF PROFITS AND LOSSES. The profits and

losses of a limited liability company shall be allocated to each

member of the company on the basis of the agreed value of the

contributions made by each member, as stated in the company's

records required under Section 101.501.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 73, eff. January 1, 2006.

Sec. 101.202. DISTRIBUTION IN KIND. A member of a limited

liability company is entitled to receive or demand a distribution

from the company only in the form of cash, regardless of the form

of the member's contribution to the company.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.203. SHARING OF DISTRIBUTIONS. Distributions of cash

and other assets of a limited liability company shall be made to

each member of the company according to the agreed value of the

member's contribution to the company as stated in the company's

records required under Sections 3.151 and 101.501.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.204. INTERIM DISTRIBUTIONS. A member of a limited

liability company, before the winding up of the company, is not

entitled to receive and may not demand a distribution from the

company until the company's governing authority declares a

distribution to:

(1) each member of the company; or

(2) a class or group of members that includes the member.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.205. DISTRIBUTION ON WITHDRAWAL. A member of a limited

liability company who validly exercises the member's right to

withdraw from the company granted under the company agreement is

entitled to receive, within a reasonable time after the date of

withdrawal, the fair value of the member's interest in the

company as determined as of the date of withdrawal.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.206. PROHIBITED DISTRIBUTION; DUTY TO RETURN. (a)

Unless the distribution is made in compliance with Chapter 11, a

limited liability company may not make a distribution to a member

of the company if, immediately after making the distribution, the

company's total liabilities, other than liabilities described by

Subsection (b), exceed the fair value of the company's total

assets.

(b) For purposes of Subsection (a), the liabilities of a limited

liability company do not include:

(1) a liability related to the member's membership interest; or

(2) except as provided by Subsection (c), a liability for which

the recourse of creditors is limited to specified property of the

company.

(c) For purposes of Subsection (a), the assets of a limited

liability company include the fair value of property subject to a

liability for which recourse of creditors is limited to specified

property of the company only if the fair value of that property

exceeds the liability.

(d) A member of a limited liability company who receives a

distribution from the company in violation of this section is not

required to return the distribution to the company unless the

member had knowledge of the violation.

(e) This section may not be construed to affect the obligation

of a member of a limited liability company to return a

distribution to the company under the company agreement or other

state or federal law.

(f) For purposes of this section, "distribution" does not

include an amount constituting reasonable compensation for

present or past services or a reasonable payment made in the

ordinary course of business under a bona fide retirement plan or

other benefits program.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 41, eff. September 1, 2009.

Sec. 101.207. CREDITOR STATUS WITH RESPECT TO DISTRIBUTION.

Subject to Sections 11.053 and 101.206, when a member of a

limited liability company is entitled to receive a distribution

from the company, the member, with respect to the distribution,

has the same status as a creditor of the company and is entitled

to any remedy available to a creditor of the company.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.208. RECORD DATE. A company agreement may establish or

provide for the establishment of a record date with respect to

allocations and distributions.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 42, eff. September 1, 2009.

SUBCHAPTER F. MANAGEMENT

Sec. 101.251. GOVERNING AUTHORITY. The governing authority of a

limited liability company consists of:

(1) the managers of the company, if the company's certificate of

formation states that the company will have one or more managers;

or

(2) the members of the company, if the company's certificate of

formation states that the company will not have managers.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 43, eff. September 1, 2009.

Sec. 101.252. MANAGEMENT BY GOVERNING AUTHORITY. The governing

authority of a limited liability company shall manage the

business and affairs of the company as provided by:

(1) the company agreement; and

(2) this title and the provisions of Title 1 applicable to a

limited liability company to the extent that the company

agreement does not provide for the management of the company.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.253. DESIGNATION OF COMMITTEES; DELEGATION OF

AUTHORITY. (a) The governing authority of a limited liability

company by resolution may designate:

(1) one or more committees of the governing authority consisting

of one or more governing persons of the company; and

(2) subject to any limitation imposed by the governing

authority, a governing person to serve as an alternate member of

a committee designated under Subdivision (1) at a committee

meeting from which a member of the committee is absent or

disqualified.

(b) A committee of the governing authority of a limited

liability company may exercise the authority of the governing

authority as provided by the resolution designating the

committee.

(c) The designation of a committee under this section does not

relieve the governing authority of any responsibility imposed by

law.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.254. DESIGNATION OF AGENTS; BINDING ACTS. (a) Except

as provided by this title and Title 1, each governing person of a

limited liability company and each officer or agent of a limited

liability company vested with actual or apparent authority by the

governing authority of the company is an agent of the company for

purposes of carrying out the company's business.

(b) An act committed by an agent of a limited liability company

described by Subsection (a) for the purpose of apparently

carrying out the ordinary course of business of the company,

including the execution of an instrument, document, mortgage, or

conveyance in the name of the company, binds the company unless:

(1) the agent does not have actual authority to act for the

company; and

(2) the person with whom the agent is dealing has knowledge of

the agent's lack of actual authority.

(c) An act committed by an agent of a limited liability company

described by Subsection (a) that is not apparently for carrying

out the ordinary course of business of the company binds the

company only if the act is authorized in accordance with this

title.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.255. CONTRACTS OR TRANSACTIONS INVOLVING INTERESTED

GOVERNING PERSONS OR OFFICERS. (a) This section applies only to

a contract or transaction between a limited liability company

and:

(1) one or more of the company's governing persons or officers;

or

(2) an entity or other organization in which one or more of the

company's governing persons or officers:

(A) is a managerial official; or

(B) has a financial interest.

(b) An otherwise valid contract or transaction described by

Subsection (a) is valid notwithstanding that the governing person

or officer having the relationship or interest described by

Subsection (a) is present at or participates in the meeting of

the governing authority, or of a committee of the governing

authority, that authorizes the contract or transaction or votes

or signs, in the person's capacity as a governing person or

committee member, a written consent of governing persons or

committee members to authorize the contract or transaction, if:

(1) the material facts as to the relationship or interest

described by Subsection (a) and as to the contract or transaction

are disclosed to or known by:

(A) the company's governing authority or a committee of the

governing authority and the governing authority or committee in

good faith authorizes the contract or transaction by the approval

of the majority of the disinterested governing persons or

committee members, regardless of whether the disinterested

governing persons or committee members constitute a quorum; or

(B) the members of the company, and the members in good faith

approve the contract or transaction by vote of the members; or

(2) the contract or transaction is fair to the company when the

contract or transaction is authorized, approved, or ratified by

the governing authority, a committee of the governing authority,

or the members of the company.

(c) Common or interested governing persons of a limited

liability company may be included in determining the presence of

a quorum at a meeting of the company's governing authority or of

a committee of the governing authority that authorizes the

contract or transaction.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 44, eff. September 1, 2009.

SUBCHAPTER G. MANAGERS

Sec. 101.301. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a limited liability company that has one or more

managers.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.302. NUMBER AND QUALIFICATIONS. (a) The managers of a

limited liability company may consist of one or more persons.

(b) Except as provided by Subsection (c), the number of managers

of a limited liability company consists of the number of initial

managers listed in the company's certificate of formation.

(c) The number of managers of a limited liability company may be

increased or decreased by amendment to, or as provided by, the

company agreement, except that a decrease in the number of

managers may not shorten the term of an incumbent manager.

(d) A manager of a limited liability company is not required to

be a:

(1) resident of this state; or

(2) member of the company.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.303. TERM. A manager of a limited liability company

serves:

(1) for the term, if any, for which the manager is elected and

until the manager's successor is elected; or

(2) until the earlier resignation, removal, or death of the

manager.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.304. REMOVAL. Subject to Section 101.306(a), a manager

of a limited liability company may be removed, with or without

cause, at a meeting of the company's members called for that

purpose.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.305. MANAGER VACANCY. (a) Subject to Section

101.306(b), a vacancy in the position of a manager of a limited

liability company may be filled by:

(1) the affirmative vote of the majority of the remaining

managers of the company, without regard to whether the remaining

managers constitute a quorum; or

(2) if the vacancy is a result of an increase in the number of

managers, an election at an annual or special meeting of the

company's members called for that purpose.

(b) A person elected to fill a vacancy in the position of a

manager serves for the unexpired term of the person's

predecessor.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.306. REMOVAL AND REPLACEMENT OF MANAGER ELECTED BY

CLASS OR GROUP. (a) If a class or group of the members of a

limited liability company is entitled by the company agreement of

the company to elect one or more managers of the company, a

manager may be removed from office only by the class or group

that elected the manager.

(b) A vacancy in the position of a manager elected as provided

by Subsection (a) may be filled only by:

(1) a majority vote of the managers serving on the date the

vacancy occurs who were elected by the class or group of members;

or

(2) a majority vote of the members of the class or group.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.307. METHODS OF CLASSIFYING MANAGERS. Other methods of

classifying managers of a limited liability company, including

providing for managers who serve for staggered terms of office or

terms that are not uniform, may be established in the company

agreement.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER H. MEETINGS AND VOTING

Sec. 101.351. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a meeting of and voting by:

(1) the governing authority of a limited liability company;

(2) the members of a limited liability company if the members do

not constitute the governing authority of the company; and

(3) a committee of the governing authority of a limited

liability company.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.352. GENERAL NOTICE REQUIREMENTS. (a) Except as

provided by Subsection (b), notice of a regular or special

meeting of the governing authority or members of a limited

liability company, or a committee of the company's governing

authority, shall be given in writing to each governing person,

member, or committee member, as appropriate, and as provided by

Section 6.051.

(b) If the members of a limited liability company do not

constitute the governing authority of the company, notice of a

meeting of members required by Subsection (a) shall be given by

or at the direction of the governing authority not later than the

10th day or earlier than the 60th day before the date of the

meeting. Notice of a meeting required under this subsection must

state the business to be transacted at the meeting or the purpose

of the meeting if:

(1) the meeting is a special meeting; or

(2) a purpose of the meeting is to consider a matter described

by Section 101.356.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 99, eff. September 1, 2007.

Sec. 101.353. QUORUM. A majority of all of the governing

persons, members, or committee members of a limited liability

company constitutes a quorum for the purpose of transacting

business at a meeting of the governing authority, members, or

committee of the company, as appropriate.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.354. EQUAL VOTING RIGHTS. Each governing person,

member, or committee member of a limited liability company has an

equal vote at a meeting of the governing authority, members, or

committee of the company, as appropriate.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.355. ACT OF GOVERNING AUTHORITY, MEMBERS, OR COMMITTEE.

Except as provided by this title or Title 1, the affirmative

vote of the majority of the governing persons, members, or

committee members of a limited liability company present at a

meeting at which a quorum is present constitutes an act of the

governing authority, members, or committee of the company, as

appropriate.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.356. VOTES REQUIRED TO APPROVE CERTAIN ACTIONS. (a)

Except as provided in this section or any other section in this

title, an action of a limited liability company may be approved

by the company's governing authority as provided by Section

101.355.

(b) Except as provided by Subsection (c), (d), or (e) or any

other section in this title, an action of a limited liability

company not apparently for carrying out the ordinary course of

business of the company must be approved by the affirmative vote

of the majority of all of the company's governing persons.

(c) Except as provided by Subsection (d) or (e) or any other

section in this title, a fundamental business transaction of a

limited liability company, or an action that would make it

impossible for a limited liability company to carry out the

ordinary business of the company, must be approved by the

affirmative vote of the majority of all of the company's members.

(d) Except as provided by Subsection (e) or any other section of

this title, the company's members must approve by an affirmative

vote of all the members:

(1) an amendment to the certificate of formation of a limited

liability company; or

(2) a restated certificate of formation that contains an

amendment to the certificate of formation of a limited liability

company.

(e) A requirement that an action of a limited liability company

must be approved by the company's members does not apply during

the period prescribed by Section 101.101(b).

(f) Approval of a restated certificate of formation by a limited

liability company's members is required only if the restated

certificate contains an amendment.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 74, eff. January 1, 2006.

Sec. 101.357. MANNER OF VOTING. (a) A member of a limited

liability company may vote:

(1) in person; or

(2) by a proxy executed in writing by the member.

(b) A manager or committee member of a limited liability

company, if authorized by the company agreement, may vote:

(1) in person; or

(2) by a proxy executed in writing by the manager or committee

member, as appropriate.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.358. ACTION BY LESS THAN UNANIMOUS WRITTEN CONSENT.

(a) This section applies only to an action required or

authorized to be taken at an annual or special meeting of the

governing authority, the members, or a committee of the governing

authority of a limited liability company under this title, Title

1, or the governing documents of the company.

(b) Notwithstanding Sections 6.201 and 6.202, an action may be

taken without holding a meeting, providing notice, or taking a

vote if a written consent or consents stating the action to be

taken is signed by the number of governing persons, members, or

committee members of a limited liability company, as appropriate,

necessary to have at least the minimum number of votes that would

be necessary to take the action at a meeting at which each

governing person, member, or committee member, as appropriate,

entitled to vote on the action is present and votes.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.359. EFFECTIVE ACTION BY MEMBERS OR MANAGERS WITH OR

WITHOUT MEETING. Members or managers of a limited liability

company may take action at a meeting of the members or managers

or without a meeting in any manner permitted by this title, Title

1, or the governing documents of the company. Unless otherwise

provided by the governing documents, an action is effective if it

is taken:

(1) by an affirmative vote of those persons having at least the

minimum number of votes that would be necessary to take the

action at a meeting at which each member or manager, as

appropriate, entitled to vote on the action is present and votes;

or

(2) with the consent of each member of the limited liability

company, which may be established by:

(A) the member's failure to object to the action in a timely

manner, if the member has full knowledge of the action;

(B) consent to the action in writing signed by the member; or

(C) any other means reasonably evidencing consent.

Added by Acts 2005, 79th Leg., Ch.

64, Sec. 75, eff. January 1, 2006.

SUBCHAPTER I. MODIFICATION OF DUTIES; INDEMNIFICATION

Sec. 101.401. EXPANSION OR RESTRICTION OF DUTIES AND

LIABILITIES. The company agreement of a limited liability

company may expand or restrict any duties, including fiduciary

duties, and related liabilities that a member, manager, officer,

or other person has to the company or to a member or manager of

the company.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.402. PERMISSIVE INDEMNIFICATION, ADVANCEMENT OF

EXPENSES, AND INSURANCE OR OTHER ARRANGEMENTS. (a) A limited

liability company may:

(1) indemnify a person;

(2) pay in advance or reimburse expenses incurred by a person;

and

(3) purchase or procure or establish and maintain insurance or

another arrangement to indemnify or hold harmless a person.

(b) In this section, "person" includes a member, manager, or

officer of a limited liability company or an assignee of a

membership interest in the company.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER J. DERIVATIVE PROCEEDINGS

Sec. 101.451. DEFINITIONS. In this subchapter:

(1) "Derivative proceeding" means a civil suit in the right of a

domestic limited liability company or, to the extent provided by

Section 101.462, in the right of a foreign limited liability

company.

(2) "Member" includes a person who beneficially owns a

membership interest through a voting trust or a nominee on the

person's behalf.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.452. STANDING TO BRING PROCEEDING. A member may not

institute or maintain a derivative proceeding unless:

(1) the member:

(A) was a member of the limited liability company at the time of

the act or omission complained of; or

(B) became a member by operation of law from a person that was a

member at the time of the act or omission complained of; and

(2) the member fairly and adequately represents the interests of

the limited liability company in enforcing the right of the

limited liability company.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.453. DEMAND. (a) A member may not institute a

derivative proceeding until the 91st day after the date a written

demand is filed with the limited liability company stating with

particularity the act, omission, or other matter that is the

subject of the claim or challenge and requesting that the limited

liability company take suitable action.

(b) The waiting period required by Subsection (a) before a

derivative proceeding may be instituted is not required if:

(1) the member has been previously notified that the demand has

been rejected by the limited liability company;

(2) the limited liability company is suffering irreparable

injury; or

(3) irreparable injury to the limited liability company would

result by waiting for the expiration of the 90-day period.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.454. DETERMINATION BY GOVERNING OR INDEPENDENT PERSONS.

(a) The determination of how to proceed on allegations made in

a demand or petition relating to a derivative proceeding must be

made by an affirmative vote of the majority of:

(1) the independent and disinterested governing persons present

at a meeting of the governing authority at which interested

governing persons are not present at the time of the vote if the

independent and disinterested governing persons constitute a

quorum of the governing authority;

(2) a committee consisting of two or more independent and

disinterested governing persons appointed by the majority of one

or more independent and disinterested governing persons present

at a meeting of the governing authority, regardless of whether

the independent and disinterested governing persons constitute a

quorum of the governing authority; or

(3) a panel of one or more independent and disinterested persons

appointed by the court on a motion by the limited liability

company listing the names of the persons to be appointed and

stating that, to the best of the limited liability company's

knowledge, the persons to be appointed are disinterested and

qualified to make the determinations contemplated by Section

101.458.

(b) The court shall appoint a panel under Subsection (a)(3) if

the court finds that the persons recommended by the limited

liability company are independent and disinterested and are

otherwise qualified with respect to expertise, experience,

independent judgment, and other factors considered appropriate by

the court under the circumstances to make the determinations. A

person appointed by the court to a panel under this section may

not be held liable to the limited liability company or the

limited liability company's members for an action taken or

omission made by the person in that capacity, except for acts or

omissions constituting fraud or wilful misconduct.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.455. STAY OF PROCEEDING. (a) If the domestic or

foreign limited liability company that is the subject of a

derivative proceeding commences an inquiry into the allegations

made in a demand or petition and the person or group of persons

described by Section 101.454 is conducting an active review of

the allegations in good faith, the court shall stay a derivative

proceeding until the review is completed and a determination is

made by the person or group regarding what further action, if

any, should be taken.

(b) To obtain a stay, the domestic or foreign limited liability

company shall provide the court with a written statement agreeing

to advise the court and the member making the demand of the

determination promptly on the completion of the review of the

matter. A stay, on motion, may be reviewed every 60 days for the

continued necessity of the stay.

(c) If the review and determination made by the person or group

is not completed before the 61st day after the date on which the

court orders the stay, the stay may be renewed for one or more

additional 60-day periods if the domestic or foreign limited

liability company provides the court and the member with a

written statement of the status of the review and the reasons why

a continued extension of the stay is necessary.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.456. DISCOVERY. (a) If a domestic or foreign limited

liability company proposes to dismiss a derivative proceeding

under Section 101.458, discovery by a member after the filing of

the derivative proceeding in accordance with this subchapter

shall be limited to:

(1) facts relating to whether the person or group of persons

described by Section 101.458 is independent and disinterested;

(2) the good faith of the inquiry and review by the person or

group; and

(3) the reasonableness of the procedures followed by the person

or group in conducting the review.

(b) Discovery described by Subsection (a) may not be expanded to

include a fact or substantive matter regarding the act, omission,

or other matter that is the subject matter of the derivative

proceeding. The scope of discovery may be expanded if the court

determines after notice and hearing that a good faith review of

the allegations for purposes of Section 101.458 has not been made

by an independent and disinterested person or group in accordance

with that section.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.457. TOLLING OF STATUTE OF LIMITATIONS. A written

demand filed with the limited liability company under Section

101.453 tolls the statute of limitations on the claim on which

demand is made until the earlier of:

(1) the 91st day after the date of the demand; or

(2) the 31st day after the date the limited liability company

advises the member that the demand has been rejected or the

review has been completed.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.458. DISMISSAL OF DERIVATIVE PROCEEDING. (a) A court

shall dismiss a derivative proceeding on a motion by the limited

liability company if the person or group of persons described by

Section 101.454 determines in good faith, after conducting a

reasonable inquiry and based on factors the person or group

considers appropriate under the circumstances, that continuation

of the derivative proceeding is not in the best interests of the

limited liability company.

(b) In determining whether the requirements of Subsection (a)

have been met, the burden of proof shall be on:

(1) the plaintiff member if:

(A) the majority of the governing authority consists of

independent and disinterested persons at the time the

determination is made;

(B) the determination is made by a panel of one or more

independent and disinterested persons appointed under Section

101.454(a)(3); or

(C) the limited liability company presents prima facie evidence

that demonstrates that the persons appointed under Section

101.454(a)(2) are independent and disinterested; or

(2) the limited liability company in any other circumstance.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.459. ALLEGATIONS IF DEMAND REJECTED. If a derivative

proceeding is instituted after a demand is rejected, the petition

must allege with particularity facts that establish that the

rejection was not made in accordance with the requirements of

Sections 101.454 and 101.458.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.460. DISCONTINUANCE OR SETTLEMENT. (a) A derivative

proceeding may not be discontinued or settled without court

approval.

(b) The court shall direct that notice be given to the affected

members if the court determines that a proposed discontinuance or

settlement may substantially affect the interests of other

members.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.461. PAYMENT OF EXPENSES. (a) In this section,

"expenses" means reasonable expenses incurred by a party in a

derivative proceeding, including:

(1) attorney's fees;

(2) costs of pursuing an investigation of the matter that was

the subject of the derivative proceeding; or

(3) expenses for which the domestic or foreign limited liability

company may be required to indemnify another person.

(b) On termination of a derivative proceeding, the court may

order:

(1) the domestic or foreign limited liability company to pay the

expenses the plaintiff incurred in the proceeding if the court

finds the proceeding has resulted in a substantial benefit to the

domestic or foreign limited liability company;

(2) the plaintiff to pay the expenses the domestic or foreign

limited liability company or other defendant incurred in

investigating and defending the proceeding if the court finds the

proceeding has been instituted or maintained without reasonable

cause or for an improper purpose; or

(3) a party to pay the expenses incurred by another party

relating to the filing of a pleading, motion, or other paper if

the court finds the pleading, motion, or other paper:

(A) was not well grounded in fact after reasonable inquiry;

(B) was not warranted by existing law or a good faith argument

for the extension, modification, or reversal of existing law; or

(C) was interposed for an improper purpose, such as to harass,

cause unnecessary delay, or cause a needless increase in the cost

of litigation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.462. APPLICATION TO FOREIGN LIMITED LIABILITY

COMPANIES. (a) In a derivative proceeding brought in the right

of a foreign limited liability company, the matters covered by

this subchapter are governed by the laws of the jurisdiction of

organization of the foreign limited liability company, except for

Sections 101.455, 101.460, and 101.461, which are procedural

provisions and do not relate to the internal affairs of the

foreign limited liability company.

(b) In the case of matters relating to a foreign limited

liability company under Section 101.454, a reference to a person

or group of persons described by that section refers to a person

or group entitled under the laws of the jurisdiction of

organization of the foreign limited liability company to review

and dispose of a derivative proceeding. The standard of review of

a decision made by the person or group to dismiss the derivative

proceeding shall be governed by the laws of the jurisdiction of

organization of the foreign limited liability company.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.463. CLOSELY HELD LIMITED LIABILITY COMPANY. (a) In

this section, "closely held limited liability company" means a

limited liability company that has:

(1) fewer than 35 members; and

(2) no membership interests listed on a national securities

exchange or regularly quoted in an over-the-counter market by one

or more members of a national securities association.

(b) Sections 101.452-101.459 do not apply to a closely held

limited liability company.

(c) If justice requires:

(1) a derivative proceeding brought by a member of a closely

held limited liability company may be treated by a court as a

direct action brought by the member for the member's own benefit;

and

(2) a recovery in a direct or derivative proceeding by a member

may be paid directly to the plaintiff or to the limited liability

company if necessary to protect the interests of creditors or

other members of the limited liability company.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 100, eff. September 1, 2007.

SUBCHAPTER K. SUPPLEMENTAL RECORDKEEPING REQUIREMENTS

Sec. 101.501. SUPPLEMENTAL RECORDS REQUIRED FOR LIMITED

LIABILITY COMPANIES. (a) In addition to the books and records

required to be kept under Section 3.151, a limited liability

company shall keep at its principal office in the United States,

or make available to a person at its principal office in the

United States not later than the fifth day after the date the

person submits a written request to examine the books and records

of the company under Section 3.152(a) or 101.502:

(1) a current list that states:

(A) the percentage or other interest in the limited liability

company owned by each member; and

(B) if one or more classes or groups of membership interests are

established in or under the certificate of formation or company

agreement, the names of the members of each specified class or

group;

(2) a copy of the company's federal, state, and local tax

information or income tax returns for each of the six preceding

tax years;

(3) a copy of the company's certificate of formation, including

any amendments to or restatements of the certificate of

formation;

(4) if the company agreement is in writing, a copy of the

company agreement, including any amendments to or restatements of

the company agreement;

(5) an executed copy of any powers of attorney;

(6) a copy of any document that establishes a class or group of

members of the company as provided by the company agreement; and

(7) except as provided by Subsection (b), a written statement

of:

(A) the amount of a cash contribution and a description and

statement of the agreed value of any other contribution made or

agreed to be made by each member;

(B) the dates any additional contributions are to be made by a

member;

(C) any event the occurrence of which requires a member to make

additional contributions;

(D) any event the occurrence of which requires the winding up of

the company; and

(E) the date each member became a member of the company.

(b) A limited liability company is not required to keep or make

available at its principal office in the United States a written

statement of the information required by Subsection (a)(7) if

that information is stated in a written company agreement.

(c) A limited liability company shall keep at its registered

office located in this state and make available to a member of

the company on reasonable request the street address of the

company's principal office in the United States in which the

records required by this section and Section 3.151 are maintained

or made available.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 101, eff. September 1, 2007.

Sec. 101.502. RIGHT TO EXAMINE RECORDS AND CERTAIN OTHER

INFORMATION. (a) A member of a limited liability company or an

assignee of a membership interest in a limited liability company,

or a representative of the member or assignee, on written request

and for a proper purpose, may examine and copy at any reasonable

time and at the member's or assignee's expense:

(1) records required under Sections 3.151 and 101.501; and

(2) other information regarding the business, affairs, and

financial condition of the company that is reasonable for the

person to examine and copy.

(b) A limited liability company shall provide to a member of the

company or an assignee of a membership interest in the company,

on written request by the member or assignee sent to the

company's principal office in the United States or, if different,

the person and address designated in the company agreement, a

free copy of:

(1) the company's certificate of formation, including any

amendments to or restatements of the certificate of formation;

(2) if in writing, the company agreement, including any

amendments to or restatements of the company agreement; and

(3) any tax returns described by Section 101.501(a)(2).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER L. SUPPLEMENTAL WINDING UP AND TERMINATION PROVISIONS

Sec. 101.551. PERSONS ELIGIBLE TO WIND UP COMPANY. After an

event requiring the winding up of a limited liability company

unless a revocation as provided by Section 11.151 or a

cancellation as provided by Section 11.152 occurs, the winding up

of the company must be carried out by:

(1) the company's governing authority or one or more persons,

including a governing person, designated by the governing

authority, the members, or the governing documents;

(2) if the event requiring the winding up of the company is the

termination of the continued membership of the last remaining

member of the company, the legal representative or successor of

the last remaining member or one or more persons designated by

the legal representative or successor; or

(3) a person appointed by the court to carry out the winding up

of the company under Section 11.054, 11.405, 11.409, or 11.410.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 101.552. APPROVAL OF VOLUNTARY WINDING UP, REVOCATION,

CANCELLATION, OR REINSTATEMENT. (a) A majority vote of all of

the members of a limited liability company or, if the limited

liability company has no members, a majority vote of all of the

managers of the company is required to approve:

(1) a voluntary winding up of the company under Chapter 11;

(2) a revocation of a voluntary decision to wind up the company

under Section 11.151; or

(3) a reinstatement of a terminated company under Section

11.202.

(b) The consent of all of the members of the limited liability

company is required to approve a cancellation under Section

11.152 of an event requiring winding up specified in Section

11.051(1) or (3).

(c) An event requiring winding up specified in Section 11.056

may be canceled in accordance with Section 11.152(a) if the legal

representative or successor of the last remaining member of the

domestic limited liability company agrees to:

(1) cancel the event requiring winding up and continue the

company; and

(2) become a member of the company effective as of the date of

termination of the membership of the last remaining member of the

company, or designate another person who agrees to become a

member of the company effective as of the date of the

termination.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 102, eff. September 1, 2007.

SUBCHAPTER M. SERIES LIMITED LIABILITY COMPANY

Sec. 101.601. SERIES OF MEMBERS, MANAGERS, MEMBERSHIP INTERESTS,

OR ASSETS. (a) A company agreement may establish or provide for

the establishment of one or more designated series of members,

managers, membership interests, or assets that:

(1) has separate rights, powers, or duties with respect to

specified property or obligations of the limited liability

company or profits and losses associated with specified property

or obligations; or

(2) has a separate business purpose or investment objective.

(b) A series established in accordance with Subsection (a) may

carry on any business, purpose, or activity, whether or not for

profit, that is not prohibited by Section 2.003.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 45, eff. September 1, 2009.

Sec. 101.602. ENFORCEABILITY OF OBLIGATIONS AND EXPENSES OF

SERIES AGAINST ASSETS. (a) Notwithstanding any other provision

of this chapter or any other law, but subject to Subsection (b)

and any other provision of this subchapter:

(1) the debts, liabilities, obligations, and expenses incurred,

contracted for, or otherwise existing with respect to a

particular series shall be enforceable against the assets of that

series only, and shall not be enforceable against the assets of

the limited liability company generally or any other series; and

(2) none of the debts, liabilities, obligations, and expenses

incurred, contracted for, or otherwise existing with respect to

the limited liability company generally or any other series shall

be enforceable against the assets of a particular series.

(b) Subsection (a) applies only if:

(1) the records maintained for that particular series account

for the assets associated with that series separately from the

other assets of the company or any other series;

(2) the company agreement contains a statement to the effect of

the limitations provided in Subsection (a); and

(3) the company's certificate of formation contains a notice of

the limitations provided in Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 45, eff. September 1, 2009.

Sec. 101.603. ASSETS OF SERIES. (a) Assets associated with a

series may be held directly or indirectly, including being held

in the name of the series, in the name of the limited liability

company, through a nominee, or otherwise.

(b) If the records of a series are maintained in a manner so

that the assets of the series can be reasonably identified by

specific listing, category, type, quantity, or computational or

allocational formula or procedure, including a percentage or

share of any assets, or by any other method in which the identity

of the assets can be objectively determined, the records are

considered to satisfy the requirements of Section 101.602(b)(1).

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 45, eff. September 1, 2009.

Sec. 101.604. NOTICE OF LIMITATION ON LIABILITIES OF SERIES.

Notice of the limitation on liabilities of a series required by

Section 101.602 that is contained in a certificate of formation

filed with the secretary of state satisfies the requirements of

Section 101.602(b)(3), regardless of whether:

(1) the limited liability company has established any series

under this subchapter when the notice is contained in the

certificate of formation; and

(2) the notice makes a reference to a specific series of the

limited liability company.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 45, eff. September 1, 2009.

Sec. 101.605. GENERAL POWERS OF SERIES. A series established

under this subchapter has the power and capacity, in the series'

own name, to:

(1) sue and be sued;

(2) contract;

(3) hold title to assets of the series, including real property,

personal property, and intangible property; and

(4) grant liens and security interests in assets of the series.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 45, eff. September 1, 2009.

Sec. 101.606. LIABILITY OF MEMBER OR MANAGER FOR OBLIGATIONS;

DUTIES. (a) Except as and to the extent the company agreement

specifically provides otherwise, a member or manager associated

with a series or a member or manager of the company is not liable

for a debt, obligation, or liability of a series, including a

debt, obligation, or liability under a judgment, decree, or court

order.

(b) The company agreement may expand or restrict any duties,

including fiduciary duties, and related liabilities that a

member, manager, officer, or other person associated with a

series has to:

(1) the series or the company;

(2) a member or manager associated with the series; or

(3) a member or manager of the company.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 45, eff. September 1, 2009.

Sec. 101.607. CLASS OR GROUP OF MEMBERS OR MANAGERS. (a) The

company agreement may:

(1) establish classes or groups of one or more members or

managers associated with a series each of which has certain

express relative rights, powers, and duties, including voting

rights; and

(2) provide for the manner of establishing additional classes or

groups of one or more members or managers associated with the

series each of which has certain express rights, powers, and

duties, including providing for voting rights and rights, powers,

and duties senior to existing classes and groups of members or

managers associated with the series.

(b) The company agreement may provide for the taking of an

action, including the amendment of the company agreement, without

the vote or approval of any member or manager or class or group

of members or managers, to create under the provisions of the

company agreement a class or group of the series of membership

interests that was not previously outstanding.

(c) The company agreement may provide that:

(1) all or certain identified members or managers or a specified

class or group of the members or managers associated with a

series have the right to vote on any matter separately or with

all or any class or group of the members or managers associated

with the series;

(2) any member or class or group of members associated with a

series has no voting rights; and

(3) voting by members or managers associated with a series is on

a per capita, number, financial interest, class, group, or any

other basis.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 45, eff. September 1, 2009.

Sec. 101.608. GOVERNING AUTHORITY. (a) Notwithstanding any

conflicting provision of the certificate of formation of a

limited liability company, the governing authority of a series

consists of the managers or members associated with the series as

provided in the company agreement.

(b) If the company agreement does not provide for the governing

authority of the series, the governing authority of the series

consists of:

(1) the managers associated with the series, if the company's

certificate of formation states that the company will have one or

more managers; or

(2) the members associated with the series, if the company's

certificate of formation states that the company will not have

managers.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 45, eff. September 1, 2009.

Sec. 101.609. APPLICABILITY OF OTHER PROVISIONS OF CHAPTER;

SYNONYMOUS TERMS. (a) To the extent not inconsistent with this

subchapter, this chapter applies to a series and its associated

members and managers.

(b) For purposes of the application of any other provision of

this chapter to a provision of this subchapter, and as the

context requires:

(1) a reference to "limited liability company" or "company"

means the "series";

(2) a reference to "member" means "member associated with the

series"; and

(3) a reference to "manager" means "manager associated with the

series."

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 45, eff. September 1, 2009.

Sec. 101.610. EFFECT OF CERTAIN EVENT ON MANAGER OR MEMBER. (a)

An event that under this chapter or the company agreement causes

a manager to cease to be a manager with respect to a series does

not, in and of itself, cause the manager to cease to be a manager

of the limited liability company or with respect to any other

series of the company.

(b) An event that under this chapter or the company agreement

causes a member to cease to be associated with a series does not,

in and of itself, cause the member to cease to be associated with

any other series or terminate the continued membership of a

member in the limited liability company or require the winding up

of the series, regardless of whether the member was the last

remaining member associated with the series.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 45, eff. September 1, 2009.

Sec. 101.611. MEMBER STATUS WITH RESPECT TO DISTRIBUTION. (a)

Subject to Sections 101.613, 101.617, 101.618, 101.619, and

101.620, when a member associated with a series established under

this subchapter is entitled to receive a distribution with

respect to the series, the member, with respect to the

distribution, has the same status as a creditor of the series and

is entitled to any remedy available to a creditor of the series.

(b) Section 101.207 does not apply to a distribution with

respect to the series.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 45, eff. September 1, 2009.

Sec. 101.612. RECORD DATE FOR ALLOCATIONS AND DISTRIBUTIONS. A

company agreement may establish or provide for the establishment

of a record date for allocations and distributions with respect

to a series.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 45, eff. September 1, 2009.

Sec. 101.613. DISTRIBUTIONS. (a) A limited liability company

may make a distribution with respect to a series.

(b) A limited liability company may not make a distribution with

respect to a series to a member if, immediately after making the

distribution, the total amount of the liabilities of the series,

other than liabilities described by Subsection (c), exceeds the

fair value of the assets associated with the series.

(c) For purposes of Subsection (b), the liabilities of a series

do not include:

(1) a liability related to the member's membership interest; or

(2) except as provided by Subsection (e), a liability of the

series for which the recourse of creditors is limited to

specified property of the series.

(d) For purposes of Subsection (b), the assets associated with a

series include the fair value of property of the series subject

to a liability for which recourse of creditors is limited to

specified property of the series only if the fair value of that

property exceeds the liability.

(e) A member who receives a distribution from a series in

violation of this section is not required to return the

distribution to the series unless the member had knowledge of the

violation.

(f) This section may not be construed to affect the obligation

of a member to return a distribution to the series under the

company agreement or other state or federal law.

(g) Section 101.206 does not apply to a distribution with

respect to a series.

(h) For purposes of this section, "distribution" does not

include an amount constituting reasonable compensation for

present or past services or a reasonable payment made in the

ordinary course of business under a bona fide retirement plan or

other benefits program.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 45, eff. September 1, 2009.

Sec. 101.614. AUTHORITY TO WIND UP AND TERMINATE SERIES. Except

to the extent otherwise provided in the company agreement and

subject to Sections 101.617, 101.618, 101.619, and 101.620, a

series and its business and affairs may be wound up and

terminated without causing the winding up of the limited

liability company.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 45, eff. September 1, 2009.

Sec. 101.615. TERMINATION OF SERIES. (a) Except as otherwise

provided by Sections 101.617, 101.618, 101.619, and 101.620, the

series terminates on the completion of the winding up of the

business and affairs of the series in accordance with Sections

101.617, 101.618, 101.619, and 101.620.

(b) The limited liability company shall provide notice of the

termination of a series in the manner provided in the company

agreement for notice of termination, if any.

(c) The termination of the series does not affect the limitation

on liabilities of the series provided by Section 101.602.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 45, eff. September 1, 2009.

Sec. 101.616. EVENT REQUIRING WINDING UP. Subject to Sections

101.617, 101.618, 101.619, and 101.620, the business and affairs

of a series are required to be wound up:

(1) if the winding up of the limited liability company is

required under Section 101.552(a) or Chapter 11; or

(2) on the earlier of:

(A) the time specified for winding up the series in the company

agreement;

(B) the occurrence of an event specified with respect to the

series in the company agreement;

(C) the occurrence of a majority vote of all of the members

associated with the series approving the winding up of the series

or, if there is more than one class or group of members

associated with the series, a majority vote of the members of

each class or group of members associated with the series

approving the winding up of the series;

(D) if the series has no members, the occurrence of a majority

vote of all of the managers associated with the series approving

the winding up of the series or, if there is more than one class

or group of managers associated with the series, a majority vote

of the managers of each class or group of managers associated

with the series approving the winding up of the series; or

(E) a determination by a court in accordance with Section

101.621.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 45, eff. September 1, 2009.

Sec. 101.617. PROCEDURES FOR WINDING UP AND TERMINATION OF

SERIES. (a) The following provisions apply to a series and the

associated members and managers of the series:

(1) Subchapters A, G, H, and I, Chapter 11; and

(2) Subchapter B, Chapter 11, other than Sections 11.051,

11.056, 11.057, 11.058, and 11.059.

(b) For purposes of the application of Chapter 11 to a series

and as the context requires:

(1) a reference to "domestic entity," "filing entity," or

"entity" means the "series";

(2) a reference to an "owner" means a "member associated with

the series";

(3) a reference to the "governing authority" or a "governing

person" means the "governing authority associated with the

series" or a "governing person associated with the series"; and

(4) a reference to "business," "property," "obligations," or

"liabilities" means the "business associated with the series,"

"property associated with the series," "obligations associated

with the series," or "liabilities associated with the series."

(c) After the occurrence of an event requiring winding up of a

series under Section 101.616, unless a revocation as provided by

Section 101.618 or a cancellation as provided by Section 101.619

occurs, the winding up of the series must be carried out by:

(1) the governing authority of the series or one or more

persons, including a governing person, designated by:

(A) the governing authority of the series;

(B) the members associated with the series; or

(C) the company agreement; or

(2) a person appointed by the court to carry out the winding up

of the series under Section 11.054, 11.405, 11.409, or 11.410.

(d) An action taken in accordance with this section does not

affect the limitation on liability of members and managers

provided by Section 101.606.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 45, eff. September 1, 2009.

Sec. 101.618. REVOCATION OF VOLUNTARY WINDING UP. Before the

termination of the series takes effect, a voluntary decision to

wind up the series under Section 101.616(2)(C) or (D) may be

revoked by:

(1) a majority vote of all of the members associated with the

series approving the revocation or, if there is more than one

class or group of members associated with the series, a majority

vote of the members of each class or group of members associated

with the series approving the revocation; or

(2) if the series has no members, a majority vote of all the

managers associated with the series approving the revocation or,

if there is more than one class or group of managers associated

with the series, a majority vote of the managers of each class or

group of managers associated with the series approving the

revocation.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 45, eff. September 1, 2009.

Sec. 101.619. CANCELLATION OF EVENT REQUIRING WINDING UP. (a)

Unless the cancellation is prohibited by the company agreement,

an event requiring winding up of the series under Section

101.616(1) or (2) may be canceled by the consent of all of the

members of the series before the termination of the series takes

effect.

(b) In connection with the cancellation, the members must amend

the company agreement to:

(1) eliminate or extend the time specified for the series if the

event requiring winding up of the series occurred under Section

101.616(1); or

(2) eliminate or revise the event specified with respect to the

series if the event requiring winding up of the series occurred

under Section 101.616(2).

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 45, eff. September 1, 2009.

Sec. 101.620. CONTINUATION OF BUSINESS. The series may continue

its business following the revocation under Section 101.618 or

the cancellation under Section 101.619.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 45, eff. September 1, 2009.

Sec. 101.621. WINDING UP BY COURT ORDER. A district court in

the county in which the registered office or principal place of

business in this state of a domestic limited liability company is

located, on application by or for a member associated with the

series, has jurisdiction to order the winding up and termination

of a series if the court determines that it is not reasonably

practicable to carry on the business of the series in conformity

with the company agreement.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 45, eff. September 1, 2009.






TITLE 4. PARTNERSHIPS

CHAPTER 151. GENERAL PROVISIONS

BUSINESS ORGANIZATIONS CODE

TITLE 4. PARTNERSHIPS

CHAPTER 151. GENERAL PROVISIONS

Sec. 151.001. DEFINITIONS. In this title:

(1) "Capital account" means the amount computed by:

(A) adding the amount of a partner's original and additional

contributions of cash to a partnership, the agreed value of any

other property that that partner originally or additionally

contributed to the partnership, and allocations of partnership

profits to that partner; and

(B) subtracting the amount of distributions to that partner and

allocations of partnership losses to that partner.

(2) "Distribution" means a transfer of property, including cash,

from a partnership to a partner in the partner's capacity as a

partner or the partner's transferee.

(3) "Foreign limited partnership" means a partnership formed

under the laws of another state that has one or more general

partners and one or more limited partners.

(4) "Majority-in-interest," with respect to all or a specified

group of partners, means partners who own more than 50 percent of

the current percentage or other interest in the profits of the

partnership that is owned by all of the partners or by the

partners in the specified group, as appropriate.

(5) "Partnership agreement" means any agreement, written or

oral, of the partners concerning a partnership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 76, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 103, eff. September 1, 2007.

Sec. 151.002. KNOWLEDGE OF FACT. For purposes of this title, a

person has knowledge of a fact only if the person has actual

knowledge of the fact.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 151.003. NOTICE OF FACT. (a) For purposes of this title,

a person has notice of a fact if the person:

(1) has knowledge of the fact;

(2) has received a communication of the fact as provided by

Subsection (c); or

(3) reasonably should have concluded, from all facts then known

to that person, that the fact exists.

(b) A person notifies or gives notice to another person of a

fact by taking actions reasonably required to inform the other

person of the fact in the ordinary course of business, regardless

of whether the other person actually has knowledge of the fact.

(c) A person is notified or receives notice of a fact when the

fact is communicated to:

(1) the person;

(2) the person's place of business; or

(3) another place held out by the person as the place for

receipt of communications.

(d) Receipt of notice by a partner of a fact relating to the

partnership is effective immediately as notice to the partnership

unless fraud against the partnership is committed by or with the

consent of the partner receiving the notice.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 151.004. OFFICERS. A partnership may have elected or

appointed officers in accordance with Section 3.103.

Added by Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 46, eff. September 1, 2009.



CHAPTER 152. GENERAL PARTNERSHIPS

BUSINESS ORGANIZATIONS CODE

TITLE 4. PARTNERSHIPS

CHAPTER 152. GENERAL PARTNERSHIPS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 152.001. DEFINITIONS. In this chapter:

(1) "Event of withdrawal" or "withdrawal" means an event

specified by Section 152.501(b).

(2) "Event requiring a winding up" means an event specified by

Section 11.051 or 11.057.

(3) "Foreign limited liability partnership" means a partnership

that:

(A) is foreign; and

(B) has the status of a limited liability partnership pursuant

to the laws of the jurisdiction of formation.

(4) "Other partnership provisions" means the provisions of

Chapters 151 and 154 and Title 1 to the extent applicable to

partnerships.

(5) "Transfer" includes:

(A) an assignment;

(B) a conveyance;

(C) a lease;

(D) a mortgage;

(E) a deed;

(F) an encumbrance; and

(G) the creation of a security interest.

(6) "Withdrawn partner" means a partner with respect to whom an

event of withdrawal has occurred.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.002. EFFECT OF PARTNERSHIP AGREEMENT; NONWAIVABLE AND

VARIABLE PROVISIONS. (a) Except as provided by Subsection (b),

a partnership agreement governs the relations of the partners and

between the partners and the partnership. To the extent that the

partnership agreement does not otherwise provide, this chapter

and the other partnership provisions govern the relationship of

the partners and between the partners and the partnership.

(b) A partnership agreement or the partners may not:

(1) unreasonably restrict a partner's right of access to books

and records under Section 152.212;

(2) eliminate the duty of loyalty under Section 152.205, except

that the partners by agreement may identify specific types of

activities or categories of activities that do not violate the

duty of loyalty if the types or categories are not manifestly

unreasonable;

(3) eliminate the duty of care under Section 152.206, except

that the partners by agreement may determine the standards by

which the performance of the obligation is to be measured if the

standards are not manifestly unreasonable;

(4) eliminate the obligation of good faith under Section

152.204(b), except that the partners by agreement may determine

the standards by which the performance of the obligation is to be

measured if the standards are not manifestly unreasonable;

(5) vary the power to withdraw as a partner under Section

152.501(b)(1), (7), or (8), except for the requirement that

notice be in writing;

(6) vary the right to expel a partner by a court in an event

specified by Section 152.501(b)(5);

(7) restrict rights of a third party under this chapter or the

other partnership provisions, except for a limitation on an

individual partner's liability in a limited liability partnership

as provided by this chapter;

(8) select a governing law not permitted under Sections 1.103

and 1.002(43)(C); or

(9) except as provided in Subsections (c) and (d), waive or

modify the following provisions of Title 1:

(A) Chapter 1, if the provision is used to interpret a provision

or to define a word or phrase contained in a section listed in

this subsection;

(B) Chapter 2, other than Sections 2.104(c)(2), 2.104(c)(3), and

2.113;

(C) Chapter 3, other than Subchapters C and E of that chapter;

or

(D) Chapters 4, 5, 10, 11, and 12, other than Sections

11.057(a), (b), (c)(1), (c)(3), and (d).

(c) A provision listed in Subsection (b)(9) may be waived or

modified in a partnership agreement if the provision that is

waived or modified authorizes the partnership to waive or modify

the provision in the partnership's governing documents.

(d) A provision listed in Subsection (b)(9) may be waived or

modified in a partnership agreement if the provision that is

modified specifies:

(1) the person or group of persons entitled to approve a

modification; or

(2) the vote or other method by which a modification is required

to be approved.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 104, eff. September 1, 2007.

Sec. 152.003. SUPPLEMENTAL PRINCIPLES OF LAW. The principles of

law and equity and the other partnership provisions supplement

this chapter unless otherwise provided by this chapter or the

other partnership provisions.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.004. RULE OF STATUTORY CONSTRUCTION NOT APPLICABLE.

The rule that a statute in derogation of the common law is to be

strictly construed does not apply to this chapter or the other

partnership provisions.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.005. APPLICABLE INTEREST RATE. If an obligation to pay

interest arises under this chapter and the rate is not specified,

the interest rate is the rate specified by Section 302.002,

Finance Code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER B. NATURE AND CREATION OF PARTNERSHIP

Sec. 152.051. PARTNERSHIP DEFINED. (a) In this section,

"association" does not have the meaning of the term "association"

under Section 1.002.

(b) Except as provided by Subsection (c) and Section 152.053(a),

an association of two or more persons to carry on a business for

profit as owners creates a partnership, regardless of whether:

(1) the persons intend to create a partnership; or

(2) the association is called a "partnership," "joint venture,"

or other name.

(c) An association or organization is not a partnership if it

was created under a statute other than:

(1) this title and the provisions of Title 1 applicable to

partnerships and limited partnerships;

(2) a predecessor to a statute referred to in Subdivision (1);

or

(3) a comparable statute of another jurisdiction.

(d) The provisions of this chapter govern limited partnerships

only to the extent provided by Sections 153.003 and 153.152 and

Subchapter H, Chapter 153.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.052. RULES FOR DETERMINING IF PARTNERSHIP IS CREATED.

(a) Factors indicating that persons have created a partnership

include the persons':

(1) receipt or right to receive a share of profits of the

business;

(2) expression of an intent to be partners in the business;

(3) participation or right to participate in control of the

business;

(4) agreement to share or sharing:

(A) losses of the business; or

(B) liability for claims by third parties against the business;

and

(5) agreement to contribute or contributing money or property to

the business.

(b) One of the following circumstances, by itself, does not

indicate that a person is a partner in the business:

(1) the receipt or right to receive a share of profits as

payment:

(A) of a debt, including repayment by installments;

(B) of wages or other compensation to an employee or independent

contractor;

(C) of rent;

(D) to a former partner, surviving spouse or representative of a

deceased or disabled partner, or transferee of a partnership

interest;

(E) of interest or other charge on a loan, regardless of whether

the amount varies with the profits of the business, including a

direct or indirect present or future ownership interest in

collateral or rights to income, proceeds, or increase in value

derived from collateral; or

(F) of consideration for the sale of a business or other

property, including payment by installments;

(2) co-ownership of property, regardless of whether the

co-ownership:

(A) is a joint tenancy, tenancy in common, tenancy by the

entirety, joint property, community property, or part ownership;

or

(B) is combined with sharing of profits from the property;

(3) the right to share or sharing gross returns or revenues,

regardless of whether the persons sharing the gross returns or

revenues have a common or joint interest in the property from

which the returns or revenues are derived; or

(4) ownership of mineral property under a joint operating

agreement.

(c) An agreement by the owners of a business to share losses is

not necessary to create a partnership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.053. QUALIFICATIONS TO BE PARTNER; NONPARTNER'S

LIABILITY TO THIRD PERSON. (a) A person may be a partner unless

the person lacks capacity apart from this chapter.

(b) Except as provided by Section 152.307, a person who is not a

partner in a partnership under Section 152.051 is not a partner

as to a third person and is not liable to a third person under

this chapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.054. FALSE REPRESENTATION OF PARTNERSHIP OR PARTNER.

(a) A false representation or other conduct falsely indicating

that a person is a partner with another person does not of itself

create a partnership.

(b) A representation or other conduct indicating that a person

is a partner in an existing partnership, if that is not the case,

does not of itself make that person a partner in the partnership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.055. AUTHORITY OF CERTAIN PROFESSIONALS TO CREATE

PARTNERSHIP. (a) Persons licensed as doctors of medicine and

persons licensed as doctors of osteopathy by the Texas State

Board of Medical Examiners and persons licensed as podiatrists by

the Texas State Board of Podiatric Medical Examiners may create a

partnership that is jointly owned by those practitioners to

perform a professional service that falls within the scope of

practice of those practitioners.

(b) When doctors of medicine, osteopathy, and podiatry create a

partnership that is jointly owned by those practitioners, the

authority of each of the practitioners is limited by the scope of

practice of the respective practitioners and none can exercise

control over the other's clinical authority granted by their

respective licenses, either through agreements, bylaws,

directives, financial incentives, or other arrangements that

would assert control over treatment decisions made by the

practitioner.

(c) The Texas State Board of Medical Examiners and the Texas

State Board of Podiatric Medical Examiners continue to exercise

regulatory authority over their respective licenses.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.056. PARTNERSHIP AS ENTITY. A partnership is an entity

distinct from its partners.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER C. PARTNERSHIP PROPERTY

Sec. 152.101. NATURE OF PARTNERSHIP PROPERTY. Partnership

property is not property of the partners. A partner or a

partner's spouse does not have an interest in partnership

property.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.102. CLASSIFICATION AS PARTNERSHIP PROPERTY. (a)

Property is partnership property if acquired in the name of:

(1) the partnership; or

(2) one or more partners, regardless of whether the name of the

partnership is indicated, if the instrument transferring title to

the property indicates:

(A) the person's capacity as a partner; or

(B) the existence of a partnership.

(b) Property is presumed to be partnership property if acquired

with partnership property, regardless of whether the property is

acquired as provided by Subsection (a).

(c) Property acquired in the name of one or more partners is

presumed to be the partner's property, regardless of whether the

property is used for partnership purposes, if the instrument

transferring title to the property does not indicate the person's

capacity as a partner or the existence of a partnership, and if

the property is not acquired with partnership property.

(d) For purposes of this section, property is acquired in the

name of the partnership by a transfer to:

(1) the partnership in its name; or

(2) one or more partners in the partners' capacity as partners

in the partnership, if the name of the partnership is indicated

in the instrument transferring title to the property.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER D. RELATIONSHIP BETWEEN PARTNERS AND BETWEEN PARTNERS

AND PARTNERSHIPS

Sec. 152.201. ADMISSION AS PARTNER. A person may become a

partner only with the consent of all partners.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.202. CREDITS OF AND CHARGES TO PARTNER. (a) Each

partner is credited with an amount equal to:

(1) the cash and the value of property the partner contributes

to a partnership; and

(2) the partner's share of the partnership's profits.

(b) Each partner is charged with an amount equal to:

(1) the cash and the value of other property distributed by the

partnership to the partner; and

(2) the partner's share of the partnership's losses.

(c) Each partner is entitled to be credited with an equal share

of the partnership's profits and is chargeable with a share of

the partnership's capital or operating losses in proportion to

the partner's share of the profits.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.203. RIGHTS AND DUTIES OF PARTNER. (a) Each partner

has equal rights in the management and conduct of the business of

a partnership. A partner's right to participate in the management

and conduct of the business is not community property.

(b) A partner may use or possess partnership property only on

behalf of the partnership.

(c) A partner is not entitled to receive compensation for

services performed for a partnership other than reasonable

compensation for services rendered in winding up the business of

the partnership.

(d) A partner who, in the proper conduct of the business of the

partnership or for the preservation of its business or property,

reasonably makes a payment or advance beyond the amount the

partner agreed to contribute, or who reasonably incurs a

liability, is entitled to be repaid and to receive interest from

the date of the:

(1) payment or advance; or

(2) incurrence of the liability.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.204. GENERAL STANDARDS OF PARTNER'S CONDUCT. (a) A

partner owes to the partnership, the other partners, and a

transferee of a deceased partner's partnership interest as

designated in Section 152.406(a)(2):

(1) a duty of loyalty; and

(2) a duty of care.

(b) A partner shall discharge the partner's duties to the

partnership and the other partners under this code or under the

partnership agreement and exercise any rights and powers in the

conduct or winding up of the partnership business:

(1) in good faith; and

(2) in a manner the partner reasonably believes to be in the

best interest of the partnership.

(c) A partner does not violate a duty or obligation under this

chapter or under the partnership agreement merely because the

partner's conduct furthers the partner's own interest.

(d) A partner, in the partner's capacity as partner, is not a

trustee and is not held to the standards of a trustee.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 77, eff. January 1, 2006.

Sec. 152.205. PARTNER'S DUTY OF LOYALTY. A partner's duty of

loyalty includes:

(1) accounting to and holding for the partnership property,

profit, or benefit derived by the partner:

(A) in the conduct and winding up of the partnership business;

or

(B) from use by the partner of partnership property;

(2) refraining from dealing with the partnership on behalf of a

person who has an interest adverse to the partnership; and

(3) refraining from competing or dealing with the partnership in

a manner adverse to the partnership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.206. PARTNER'S DUTY OF CARE. (a) A partner's duty of

care to the partnership and the other partners is to act in the

conduct and winding up of the partnership business with the care

an ordinarily prudent person would exercise in similar

circumstances.

(b) An error in judgment does not by itself constitute a breach

of the duty of care.

(c) A partner is presumed to satisfy the duty of care if the

partner acts on an informed basis and in compliance with Section

152.204(b).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.207. STANDARDS OF CONDUCT APPLICABLE TO PERSON WINDING

UP PARTNERSHIP BUSINESS. Sections 152.204-152.206 apply to a

person winding up the partnership business as the personal or

legal representative of the last surviving partner to the same

extent that those sections apply to a partner.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.208. AMENDMENT TO PARTNERSHIP AGREEMENT. A partnership

agreement may be amended only with the consent of all partners.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.209. DECISION-MAKING REQUIREMENT. (a) A difference

arising in a matter in the ordinary course of the partnership

business may be decided by a majority-in-interest of the

partners.

(b) An act outside the ordinary course of business of a

partnership may be undertaken only with the consent of all

partners.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.210. PARTNER'S LIABILITY TO PARTNERSHIP AND OTHER

PARTNERS. A partner is liable to a partnership and the other

partners for:

(1) a breach of the partnership agreement; or

(2) a violation of a duty to the partnership or other partners

under this chapter that causes harm to the partnership or the

other partners.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.211. REMEDIES OF PARTNERSHIP AND PARTNERS. (a) A

partnership may maintain an action against a partner for a breach

of the partnership agreement or for the violation of a duty to

the partnership causing harm to the partnership.

(b) A partner may maintain an action against the partnership or

another partner for legal or equitable relief, including an

accounting of partnership business, to:

(1) enforce a right under the partnership agreement;

(2) enforce a right under this chapter, including:

(A) the partner's rights under Sections 152.201-152.209,

152.212, and 152.213;

(B) the partner's right on withdrawal to have the partner's

interest in the partnership redeemed under Subchapter H or to

enforce any other right under Subchapters G and H; and

(C) the partner's rights under Subchapter I;

(3) enforce the rights and otherwise protect the interests of

the partner, including rights and interests arising independently

of the partnership relationship; or

(4) enforce a right under Chapter 11.

(c) The accrual of and a time limitation on a right of action

for a remedy under this section is governed by other applicable

law.

(d) A right to an accounting does not revive a claim barred by

law.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.212. BOOKS AND RECORDS OF PARTNERSHIP. (a) In this

section, "access" includes the opportunity to inspect and copy

books and records during ordinary business hours.

(b) A partnership shall keep its books and records, if any, at

its chief executive office.

(c) A partnership shall provide access to its books and records

to a partner or an agent or attorney of a partner.

(d) The partnership shall provide a former partner or an agent

or attorney of a former partner access to books and records

pertaining to the period during which the former partner was a

partner or for any other proper purpose with respect to another

period.

(e) A partnership may impose a reasonable charge, covering the

costs of labor and material, for copies of documents furnished

under this section.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.213. INFORMATION REGARDING PARTNERSHIP. (a) On

request and to the extent just and reasonable, each partner and

the partnership shall furnish complete and accurate information

concerning the partnership to:

(1) a partner;

(2) the legal representative of a deceased partner or a partner

who has a legal disability; or

(3) an assignee.

(b) A legal representative of a deceased partner or a partner

who has a legal disability and an assignee are subject to the

duties of a partner with respect to information made available.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.214. CERTAIN THIRD-PARTY OBLIGATIONS NOT AFFECTED.

Sections 152. 203, 152.208, and 152.209 do not limit a

partnership's obligations to another person under Sections

152.301 and 152.302.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER E. RELATIONSHIP BETWEEN PARTNERS AND OTHER PERSONS

Sec. 152.301. PARTNER AS AGENT. Each partner is an agent of the

partnership for the purpose of its business.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.302. BINDING EFFECT OF PARTNER'S ACTION. (a) Unless a

partner does not have authority to act for the partnership in a

particular matter and the person with whom the partner is dealing

knows that the partner lacks authority, an act of a partner,

including the execution of an instrument in the partnership name,

binds the partnership if the act is apparently for carrying on in

the ordinary course:

(1) the partnership business; or

(2) business of the kind carried on by the partnership.

(b) An act of a partner that is not apparently for carrying on

in the ordinary course a business described by Subsection (a)

binds the partnership only if authorized by the other partners.

(c) A conveyance of real property by a partner on behalf of the

partnership not otherwise binding on the partnership binds the

partnership if the property has been conveyed by the grantee or a

person claiming through the grantee to a holder for value without

knowledge that the partner exceeded that partner's authority in

making the conveyance.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 105, eff. September 1, 2007.

Sec. 152.303. LIABILITY OF PARTNERSHIP FOR CONDUCT OF PARTNER.

(a) A partnership is liable for loss or injury to a person,

including a partner, or for a penalty caused by or incurred as a

result of a wrongful act or omission or other actionable conduct

of a partner acting:

(1) in the ordinary course of business of the partnership; or

(2) with the authority of the partnership.

(b) A partnership is liable for the loss of money or property of

a person who is not a partner that is:

(1) received in the course of the partnership's business; and

(2) misapplied by a partner while in the custody of the

partnership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.304. NATURE OF PARTNER'S LIABILITY. (a) Except as

provided by Subsection (b) or Section 152.801(a), all partners

are liable jointly and severally for a debt or obligation of the

partnership unless otherwise:

(1) agreed by the claimant; or

(2) provided by law.

(b) A person who is admitted as a partner into an existing

partnership does not have personal liability under Subsection (a)

for an obligation of the partnership that:

(1) arises before the partner's admission to the partnership;

(2) relates to an action taken or omission occurring before the

partner's admission to the partnership; or

(3) arises before or after the partner's admission to the

partnership under a contract or commitment entered into before

the partner's admission.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 106, eff. September 1, 2007.

Sec. 152.305. REMEDY. An action may be brought against a

partnership and any or all of the partners in the same action or

in separate actions.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.306. ENFORCEMENT OF REMEDY. (a) A judgment against a

partnership is not by itself a judgment against a partner. A

judgment may be entered against a partner who has been served

with process in a suit against the partnership.

(b) Except as provided by Subsection (c), a creditor may proceed

against one or more partners or the property of the partners to

satisfy a judgment based on a claim against the partnership only

if a judgment:

(1) is also obtained against the partner; and

(2) based on the same claim:

(A) is obtained against the partnership;

(B) has not been reversed or vacated; and

(C) remains unsatisfied for 90 days after:

(i) the date on which the judgment is entered; or

(ii) the date on which the stay expires, if the judgment is

contested by appropriate proceedings and execution on the

judgment is stayed.

(c) Subsection (b) does not prohibit a creditor from proceeding

directly against one or more partners or the property of the

partners without first seeking satisfaction from partnership

property if:

(1) the partnership is a debtor in bankruptcy;

(2) the creditor and the partnership agreed that the creditor is

not required to comply with Subsection (b);

(3) a court orders otherwise, based on a finding that

partnership property subject to execution in the state is clearly

insufficient to satisfy the judgment or that compliance with

Subsection (b) is excessively burdensome; or

(4) liability is imposed on the partner by law independently of

the person's status as a partner.

(d) This section does not limit the effect of Section 152.801

with respect to a limited liability partnership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.307. EXTENSION OF CREDIT IN RELIANCE ON FALSE

REPRESENTATION. (a) The rights of a person extending credit in

reliance on a representation described by Section 152.054 are

determined by applicable law other than this chapter and the

other partnership provisions, including the law of estoppel,

agency, negligence, fraud, and unjust enrichment.

(b) The rights and duties of a person held liable under

Subsection (a) are also determined by law other than the law

described by Subsection (a).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER F. TRANSFER OF PARTNERSHIP INTERESTS

Sec. 152.401. TRANSFER OF PARTNERSHIP INTEREST. A partner may

transfer all or part of the partner's partnership interest.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.402. GENERAL EFFECT OF TRANSFER. A transfer of all or

part of a partner's partnership interest:

(1) is not an event of withdrawal;

(2) does not by itself cause a winding up of the partnership

business; and

(3) against the other partners or the partnership, does not

entitle the transferee, during the continuance of the

partnership, to participate in the management or conduct of the

partnership business.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.403. EFFECT OF TRANSFER ON TRANSFEROR. After transfer,

the transferor continues to have the rights and duties of a

partner other than the interest transferred.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.404. RIGHTS AND DUTIES OF TRANSFEREE. (a) A

transferee of a partner's partnership interest is entitled to

receive, to the extent transferred, distributions to which the

transferor otherwise would be entitled.

(b) If an event requires a winding up of partnership business

under Subchapter I, a transferee is entitled to receive, to the

extent transferred, the net amount otherwise distributable to the

transferor.

(c) Until a transferee becomes a partner, the transferee does

not have liability as a partner solely as a result of the

transfer.

(d) For a proper purpose the transferee may require reasonable

information or an account of a partnership transaction and make

reasonable inspection of the partnership books. In a winding up

of partnership business, a transferee may require an accounting

only from the date of the latest account agreed to by all of the

partners.

(e) Until receipt of notice of a transfer, a partnership is not

required to give effect to a transferee's rights under this

section and Sections 152.401-152.403.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.405. POWER TO EFFECT TRANSFER OR GRANT OF SECURITY

INTEREST. A partnership is not required to give effect to a

transfer prohibited by a partnership agreement.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.406. EFFECT OF DEATH OR DIVORCE ON PARTNERSHIP

INTEREST. (a) For purposes of this code:

(1) on the divorce of a partner, the partner's spouse, to the

extent of the spouse's partnership interest, is a transferee of

the partnership interest from the partner;

(2) on the death of a partner, the partner's surviving spouse,

if any, and an heir, legatee, or personal representative of the

partner, to the extent of their respective partnership interest,

is a transferee of the partnership interest from the partner; and

(3) on the death of a partner's spouse, an heir, legatee, or

personal representative of the spouse, to the extent of their

respective partnership interest, is a transferee of the

partnership interest from the partner.

(b) An event of the type described by Section 152.501 occurring

with respect to a partner's spouse is not an event of withdrawal.

(c) This chapter does not impair an agreement for the purchase

or sale of a partnership interest at any time, including the

death of an owner of the partnership interest.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER G. WITHDRAWAL OF PARTNER

Sec. 152.501. EVENTS OF WITHDRAWAL. (a) A person ceases to be

a partner on the occurrence of an event of withdrawal.

(b) An event of withdrawal of a partner occurs on:

(1) receipt by the partnership of notice of the partner's

express will to withdraw as a partner on:

(A) the date on which the notice is received; or

(B) a later date specified by the notice;

(2) an event specified in the partnership agreement as causing

the partner's withdrawal;

(3) the partner's expulsion as provided by the partnership

agreement;

(4) the partner's expulsion by vote of a majority-in-interest of

the other partners if:

(A) it is unlawful to carry on the partnership business with

that partner;

(B) there has been a transfer of all or substantially all of

that partner's partnership interest, other than:

(i) a transfer for security purposes that has not been

foreclosed; or

(ii) the substitution of a successor trustee or successor

personal representative;

(C) not later than the 90th day after the date on which the

partnership notifies an entity partner, other than a nonfiling

entity or foreign nonfiling entity partner, that it will be

expelled because it has filed a certificate of termination or the

equivalent, its existence has been involuntarily terminated or

its charter has been revoked, or its right to conduct business

has been terminated or suspended by the jurisdiction of its

formation, if the certificate of termination or the equivalent is

not revoked or its existence, charter, or right to conduct

business is not reinstated; or

(D) an event requiring a winding up has occurred with respect to

a nonfiling entity or foreign nonfiling entity that is a partner;

(5) the partner's expulsion by judicial decree, on application

by the partnership or another partner, if the judicial decree

determines that the partner:

(A) engaged in wrongful conduct that adversely and materially

affected the partnership business;

(B) wilfully or persistently committed a material breach of:

(i) the partnership agreement; or

(ii) a duty owed to the partnership or the other partners under

Sections 152.204-152.206; or

(C) engaged in conduct relating to the partnership business that

made it not reasonably practicable to carry on the business in

partnership with that partner;

(6) the partner's:

(A) becoming a debtor in bankruptcy;

(B) executing an assignment for the benefit of a creditor;

(C) seeking, consenting to, or acquiescing in the appointment of

a trustee, receiver, or liquidator of that partner or of all or

substantially all of that partner's property; or

(D) failing, not later than the 90th day after the appointment,

to have vacated or stayed the appointment of a trustee, receiver,

or liquidator of the partner or of all or substantially all of

the partner's property obtained without the partner's consent or

acquiescence, or not later than the 90th day after the date of

expiration of a stay, failing to have the appointment vacated;

(7) if a partner is an individual:

(A) the partner's death;

(B) the appointment of a guardian or general conservator for the

partner; or

(C) a judicial determination that the partner has otherwise

become incapable of performing the partner's duties under the

partnership agreement;

(8) termination of a partner's existence;

(9) if a partner has transferred all of the partner's

partnership interest, redemption of the transferee's interest

under Section 152.611; or

(10) an agreement to continue the partnership under Section

11.057(d) if the partnership has received a notice from the

partner under Section 11.057(d) requesting that the partnership

be wound up.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 688, Sec.

144(2), eff. September 1, 2007.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 78, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 107, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 144(2), eff. September 1, 2007.

Sec. 152.502. EFFECT OF EVENT OF WITHDRAWAL ON PARTNERSHIP AND

OTHER PARTNERS. A partnership continues after an event of

withdrawal. The event of withdrawal affects the relationships

among the withdrawn partner, the partnership, and the continuing

partners as provided by Sections 152.503-152.506 and Subchapter

H.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.503. WRONGFUL WITHDRAWAL; LIABILITY. (a) At any time

before the occurrence of an event requiring a winding up of

partnership business, a partner may withdraw from the partnership

and cease to be a partner as provided by Section 152.501.

(b) A partner's withdrawal is wrongful only if:

(1) the withdrawal breaches an express provision of the

partnership agreement;

(2) in the case of a partnership that has a period of duration,

is for a particular undertaking, or is required under its

partnership agreement to wind up the partnership on occurrence of

a specified event, before the expiration of the period of

duration, the completion of the undertaking, or the occurrence of

the event, as appropriate:

(A) the partner withdraws by express will;

(B) the partner withdraws by becoming a debtor in bankruptcy; or

(C) in the case of a partner that is not an individual, a trust

other than a business trust, or an estate, the partner is

expelled or otherwise withdraws because the partner wilfully

dissolved or terminated; or

(3) the partner is expelled by judicial decree under Section

152.501(b)(5).

(c) In addition to other liability of the partner to the

partnership or to the other partners, a wrongfully withdrawing

partner is liable to the partnership and to the other partners

for damages caused by the withdrawal.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 108, eff. September 1, 2007.

Sec. 152.504. WITHDRAWN PARTNER'S POWER TO BIND PARTNERSHIP.

(a) The action of a withdrawn partner occurring not later than

the first anniversary of the date of the person's withdrawal

binds the partnership if the transaction would bind the

partnership before the person's withdrawal and the other party to

the transaction:

(1) does not have notice of the person's withdrawal as a

partner;

(2) had done business with the partnership within one year

preceding the date of withdrawal; and

(3) reasonably believed that the withdrawn partner was a partner

at the time of the transaction.

(b) A withdrawn partner is liable to the partnership for loss

caused to the partnership arising from an obligation incurred by

the withdrawn partner after the withdrawal date and for which the

partnership is liable under Subsection (a).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.505. EFFECT OF WITHDRAWAL ON PARTNER'S EXISTING

LIABILITY. (a) Withdrawal of a partner does not by itself

discharge the partner's liability for an obligation of the

partnership incurred before the date of withdrawal.

(b) The estate of a deceased partner is liable for an obligation

of the partnership incurred while the deceased was a partner to

the same extent that a withdrawn partner is liable for an

obligation of the partnership incurred before the date of

withdrawal.

(c) A withdrawn partner is discharged from liability incurred

before the date of withdrawal by an agreement to that effect

between the partner and a partnership creditor.

(d) If a creditor of a partnership has notice of a partner's

withdrawal and without the consent of the withdrawn partner

agrees to a material alteration in the nature or time of payment

of an obligation of the partnership incurred before the date of

withdrawal, the withdrawn partner is discharged from the

obligation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.506. LIABILITY OF WITHDRAWN PARTNER TO THIRD PARTY. A

person who withdraws as a partner in a circumstance that is not

an event requiring a winding up of partnership business under

Section 11.051 or 11.057 is liable to another party as a partner

in a transaction entered into by the partnership or a surviving

partnership under Section 10.001 not later than the second

anniversary of the date of the partner's withdrawal only if the

other party to the transaction:

(1) does not have notice of the partner's withdrawal; and

(2) reasonably believed that the withdrawn partner was a partner

at the time of the transaction.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER H. REDEMPTION OF WITHDRAWING PARTNER'S OR TRANSFEREE'S

INTEREST

Sec. 152.601. REDEMPTION IF PARTNERSHIP NOT WOUND UP. The

partnership interest of a withdrawn partner automatically is

redeemed by the partnership as of the date of withdrawal in

accordance with this subchapter if:

(1) the event of withdrawal occurs under Sections

152.501(b)(1)-(9) and an event requiring a winding up of

partnership business does not occur before the 61st day after the

date of the withdrawal; or

(2) the event of a withdrawal occurs under Section

152.501(b)(10).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.602. REDEMPTION PRICE. (a) Except as provided by

Subsection (b) , the redemption price of a withdrawn partner's

partnership interest is the fair value of the interest on the

date of withdrawal.

(b) The redemption price of the partnership interest of a

partner who wrongfully withdraws before the expiration of the

partnership's period of duration, the completion of a particular

undertaking, or the occurrence of a specified event requiring a

winding up of partnership business is the lesser of:

(1) the fair value of the withdrawn partner's partnership

interest on the date of withdrawal; or

(2) the amount that the withdrawn partner would have received if

an event requiring a winding up of partnership business had

occurred at the time of the partner's withdrawal.

(c) Interest is payable on the amount owed under this section.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 109, eff. September 1, 2007.

Sec. 152.603. CONTRIBUTION OBLIGATION. If a wrongfully

withdrawing partner would have been required to make

contributions to the partnership under Section 152.707 or 152.708

if an event requiring winding up of the partnership business had

occurred at the time of withdrawal, the withdrawn partner is

liable to the partnership to make contributions to the

partnership in that amount and pay interest on the amount owed.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.604. SETOFF FOR CERTAIN DAMAGES. The partnership may

set off against the redemption price payable to the withdrawn

partner the damages for wrongful withdrawal under Section

152.503(b) and all other amounts owed by the withdrawn partner to

the partnership, whether currently due, including interest.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.605. ACCRUAL OF INTEREST. Interest payable under

Sections 152.602-152.604 accrues from the date of the withdrawal

to the date of payment.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.606. INDEMNIFICATION FOR CERTAIN LIABILITY. (a) A

partnership shall indemnify a withdrawn partner against a

partnership liability incurred before the date of withdrawal,

except for a liability:

(1) that is unknown to the partnership at the time; or

(2) incurred by an act of the withdrawn partner under Section

152.504.

(b) For purposes of this section, a liability is unknown to the

partnership if it is not known to a partner other than the

withdrawn partner.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.607. DEMAND OR PAYMENT OF ESTIMATED REDEMPTION. (a)

If a deferred payment is not authorized under Section 152.608 and

an agreement on the redemption price of a withdrawn partner's

interest is not reached before the 121st day after the date a

written demand for payment is made by either party, not later

than the 30th day after the expiration of the period, the

partnership shall:

(1) pay to the withdrawn partner in cash the amount the

partnership estimates to be the redemption price and any accrued

interest, reduced by any setoffs and accrued interest under

Section 152.604; or

(2) make written demand for payment of its estimate of the

amount owed by the withdrawn partner to the partnership, minus

any amount owed to the withdrawn partner by the partnership.

(b) If a deferred payment is authorized under Section 152.608 or

a contribution or other amount is owed by the withdrawn partner

to the partnership, the partnership may offer in writing to pay,

or deliver a written statement of demand for, the amount it

estimates to be the net amount owed, stating the amount and other

terms of the obligation.

(c) On request of the other party, the payment, tender, offer,

or demand required or allowed by Subsection (a) or (b) must be

accompanied or followed promptly by:

(1) if payment, tender, offer, or demand is made or delivered by

the partnership, a statement of partnership property and

liabilities from the date of the partner's withdrawal and the

most recent available partnership balance sheet and income

statement, if any; and

(2) an explanation of the computation of the estimated payment

obligation.

(d) The terms of a payment, tender, offer, or demand under

Subsection (a) or (b) govern a redemption if:

(1) accompanied by written notice that:

(A) the payment or tendered amount, if made, fully satisfies a

party's obligations relating to the redemption of the withdrawn

partner's partnership interest; and

(B) an action to determine the redemption price, a contribution

obligation or setoff under Section 152.603 or 152.604, or other

terms of the redemption obligation must be commenced not later

than the first anniversary of the later of:

(i) the date on which the written notice is given; or

(ii) the date on which the information required by Subsection

(c) is delivered; and

(2) the party receiving the payment, tender, offer, or demand

does not commence an action in the period described by

Subdivision (1)(B).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.608. DEFERRED PAYMENT ON WRONGFUL WITHDRAWAL. (a) A

partner who wrongfully withdraws before the expiration of the

partnership's period of duration, the completion of a particular

undertaking, or the occurrence of a specified event requiring a

winding up of partnership business is not entitled to receive any

portion of the redemption price until the expiration of the

period, the completion of the undertaking, or the occurrence of

the specified event, as appropriate, unless the partner

establishes to the satisfaction of a court that earlier payment

will not cause undue hardship to the partnership.

(b) A deferred payment accrues interest.

(c) The withdrawn partner may seek to demonstrate to the

satisfaction of the court that security for a deferred payment is

appropriate.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 110, eff. September 1, 2007.

Sec. 152.609. ACTION TO DETERMINE TERMS OF REDEMPTION. (a) A

withdrawn partner or the partnership may maintain an action

against the other party under Section 152.211 to determine:

(1) the terms of redemption of that partner's interest,

including a contribution obligation or setoff under Section

152.603 or 152.604; or

(2) other terms of the redemption obligations of either party.

(b) The action must be commenced not later than the first

anniversary of the later of:

(1) the date of delivery of information required by Section

152.607(c); or

(2) the date written notice is given under Section 152.607(d).

(c) The court shall determine the terms of the redemption of the

withdrawn partner's interest, any contribution obligation or

setoff due under Section 152.603 or 152.604, and accrued interest

and shall enter judgment for an additional payment or refund.

(d) If deferred payment is authorized under Section 152.608, the

court shall also determine the security for payment if requested

to consider whether security is appropriate.

(e) If the court finds that a party failed to tender payment or

make an offer to pay or to comply with the requirements of

Section 152.607(c) or otherwise acted arbitrarily, vexatiously,

or not in good faith, the court may assess damages against the

party, including, if appropriate, in an amount the court finds

equitable:

(1) a share of the profits of the continuing business;

(2) reasonable attorney's fees; and

(3) fees and expenses of appraisers or other experts for a party

to the action.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.610. DEFERRED PAYMENT ON WINDING UP PARTNERSHIP. If a

partner withdraws under Section 152.501 and not later than the

60th day after the date of withdrawal an event requiring winding

up occurs under Section 11.051 or 11.057:

(1) the partnership may defer paying the redemption price to the

withdrawn partner until the partnership makes a winding up

distribution to the remaining partners; and

(2) the redemption price or contribution obligation is the

amount the withdrawn partner would have received or contributed

if the event requiring winding up had occurred at the time of the

partner's withdrawal.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.611. REDEMPTION OF TRANSFEREE'S PARTNERSHIP INTEREST.

(a) A partnership must redeem the partnership interest of a

transferee for its fair value if:

(1) the interest was transferred when:

(A) the partnership had a period of duration that had not yet

expired;

(B) the partnership was for a particular undertaking not yet

completed; or

(C) the partnership agreement provided for winding up of the

partnership business on a specified event that had not yet

occurred;

(2) the partnership's period of duration has expired, the

particular undertaking has been completed, or the specified event

has occurred; and

(3) the transferee makes a written demand for redemption.

(b) If an agreement for the redemption price of a transferee's

interest is not reached before the 121st day after the date a

written demand for redemption is made, the partnership must pay

to the transferee in cash the amount the partnership estimates to

be the redemption price and any accrued interest from the date of

demand not later than the 30th day after the expiration of the

period.

(c) On request of the transferee, the payment required by

Subsection (b) must be accompanied or followed by:

(1) a statement of partnership property and liabilities from the

date of the demand for redemption;

(2) the most recent available partnership balance sheet and

income statement, if any; and

(3) an explanation of the computation of the estimated payment

obligation.

(d) If the payment required by Subsection (b) is accompanied by

written notice that the payment is in full satisfaction of the

partnership's obligations relating to the redemption of the

transferee's interest, the payment, less interest, is the

redemption price unless the transferee, not later than the first

anniversary of the written notice, commences an action to

determine the redemption price.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 111, eff. September 1, 2007.

Sec. 152.612. ACTION TO DETERMINE TRANSFEREE'S REDEMPTION PRICE.

(a) A transferee may maintain an action against a partnership

to determine the redemption price of the transferee's interest.

(b) The court shall determine the redemption price of the

transferee's interest and accrued interest and enter judgment for

payment or refund.

(c) If the court finds that the partnership failed to make

payment or otherwise acted arbitrarily, vexatiously, or not in

good faith, the court may assess against the partnership in an

amount the court finds equitable:

(1) reasonable attorney's fees; and

(2) fees and expenses of appraisers or other experts for a party

to the action.

(d) The redemption of a transferee's interest under Sections

152.611(a) and (b) may be deferred as determined by the court if

the partnership establishes to the satisfaction of the court that

failure to defer redemption will cause undue hardship to the

partnership business.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER I. SUPPLEMENTAL WINDING UP AND TERMINATION PROVISIONS

Sec. 152.701. EFFECT OF EVENT REQUIRING WINDING UP. On the

occurrence of an event requiring winding up of a partnership

business under Section 11.051 or 11.057:

(1) the partnership continues until the winding up of its

business is completed, at which time the partnership is

terminated; and

(2) the relationship among the partners is changed as provided

by this subchapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.702. PERSONS ELIGIBLE TO WIND UP PARTNERSHIP BUSINESS.

(a) After the occurrence of an event requiring a winding up of a

partnership business, the partnership business may be wound up

by:

(1) the partners who have not withdrawn;

(2) the legal representative of the last surviving partner; or

(3) a person appointed by the court to carry out the winding up

under Subsection (b).

(b) On application of a partner, a partner's legal

representative or transferee, or a withdrawn partner whose

interest is not redeemed under Section 152.608, a court, for good

cause, may appoint a person to carry out the winding up and may

make an order, direction, or inquiry that the circumstances

require.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.703. RIGHTS AND DUTIES OF PERSON WINDING UP PARTNERSHIP

BUSINESS. (a) To the extent appropriate for winding up, as soon

as reasonably practicable, and in the name of and for and on

behalf of the partnership, a person winding up a partnership's

business may take the actions specified in Sections 11.052,

11.053, and 11.055.

(b) Section 11.052(a)(2) shall not be applicable to a

partnership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.704. BINDING EFFECT OF PARTNER'S ACTION AFTER EVENT

REQUIRING WINDING UP. After the occurrence of an event requiring

winding up of the partnership business, a partnership is bound by

a partner's act that:

(1) is appropriate for winding up; or

(2) would bind the partnership under Sections 152.301 and

152.302 before the occurrence of the event requiring winding up,

if the other party to the transaction does not have notice that

an event requiring winding up has occurred.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.705. PARTNER'S LIABILITY TO OTHER PARTNERS AFTER EVENT

REQUIRING WINDING UP. (a) Except as provided by Subsection (b),

after the occurrence of an event requiring winding up of the

partnership business, the losses with respect to which a partner

must contribute under Section 152.708(a) include losses from a

liability incurred under Section 152.704.

(b) A partner who incurs, with notice that an event requiring a

winding up of the partnership business has occurred, a

partnership liability under Section 152.704(2) by an act that is

not appropriate for winding up is liable to the partnership for a

loss caused to the partnership arising from that liability.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.706. DISPOSITION OF ASSETS. (a) In winding up the

partnership business, the property of the partnership, including

any required contributions of the partners under Sections 152.707

and 152.708, shall be applied to discharge its obligations to

creditors, including partners who are creditors other than in the

partners' capacities as partners.

(b) A surplus shall be applied to pay in cash the net amount

distributable to partners in accordance with their right to

distributions under Section 152.707.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.707. SETTLEMENT OF ACCOUNTS. (a) Each partner is

entitled to a settlement of all partnership accounts on winding

up the partnership business.

(b) In settling accounts among the partners, the partnership

interest of a withdrawn partner that is not redeemed under

Subchapter H is credited with a share of any profits for the

period after the partner's withdrawal but is charged with a share

of losses for that period only to the extent of profits credited

for that period.

(c) The profits and losses that result from the liquidation of

the partnership property must be credited and charged to the

partners' capital accounts.

(d) The partnership shall make a distribution to a partner in an

amount equal to that partner's positive balance in the partner's

capital account. Except as provided by Section 152.304(b) or

152.801, a partner shall contribute to the partnership an amount

equal to that partner's negative balance in the partner's capital

account.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.708. CONTRIBUTIONS TO DISCHARGE OBLIGATIONS. (a)

Except as provided by Sections 152.304(b) and 152.801, to the

extent not taken into account in settling the accounts among

partners under Section 152.707:

(1) each partner shall contribute, in the proportion in which

the partner shares partnership losses, the amount necessary to

satisfy partnership obligations, excluding liabilities that

creditors have agreed may be satisfied only with partnership

property without recourse to individual partners;

(2) if a partner fails to contribute, the other partners shall

contribute the additional amount necessary to satisfy the

partnership obligations in the proportions in which the partners

share partnership losses; and

(3) a partner or partner's legal representative may enforce or

recover from the other partners, or from the estate of a deceased

partner, contributions the partner or estate makes to the extent

the amount contributed exceeds that partner's or the estate's

share of the partnership obligations.

(b) The estate of a deceased partner is liable for the partner's

obligation to contribute to the partnership.

(c) The following persons may enforce the obligation of a

partner or the estate of a deceased partner to contribute to a

partnership:

(1) the partnership;

(2) an assignee for the benefit of creditors of a partnership or

a partner; or

(3) a person appointed by a court to represent creditors of a

partnership or a partner.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.709. CANCELLATION OR REVOCATION OF EVENT REQUIRING

WINDING UP; CONTINUATION OF PARTNERSHIP. (a) If a partnership

has a period of duration, is for a particular undertaking, or is

required under its partnership agreement to wind up the

partnership on occurrence of a specified event, all of the

partners in the partnership may cancel under Section 11.152 an

event requiring a winding up specified in Section 11.051(1) or

(3), or Section 11.057(c)(1), by agreeing to continue the

partnership business notwithstanding the expiration of the

partnership's period of duration, the completion of the

undertaking, or the occurrence of the event, as appropriate,

other than the withdrawal of a partner. On reaching that

agreement, the event requiring a winding up is canceled, the

partnership is continued, and the partnership agreement is

considered amended to provide that the expiration, the

completion, or the occurrence of the event did not result in an

event requiring winding up of the partnership.

(b) A continuation of the business for 90 days by the partners

or those who habitually acted in the business during the

partnership's period of duration or the undertaking or preceding

the event, without a settlement or liquidation of the partnership

business and without objection from a partner, is prima facie

evidence of agreement by all partners to continue the business

under Subsection (a).

(c) All of the partners of a partnership, by agreeing to

continue the partnership, may cancel under Section 11.152 an

event requiring winding up specified in Section 11.057(d) that

arises from a request to wind up from a partner.

(d) To approve a revocation under Section 11.151 by a

partnership of a voluntary decision to wind up pursuant to the

express will of all the partners as specified in Section

11.057(b), prior to completion of the winding up process, all the

partners must agree in writing to revoke the voluntary decision

to wind up and to continue the business of the partnership.

(e) To approve a revocation under Section 11.151 by a

partnership of a voluntary decision to wind up pursuant to the

express will of a majority-in-interest of the partners as

specified in Section 11.057(a), prior to completion of the

winding up process, a majority-in-interest of the partners must

agree in writing to revoke the voluntary decision to wind up and

to continue the business of the partnership.

(f) All of the partners of a partnership, by agreeing to

continue the partnership, may cancel under Section 11.152 an

event requiring winding up specified in Section 11.057(c)(3) that

arises from the sale of all or substantially all of the property

of the partnership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 112, eff. September 1, 2007.

Sec. 152.710. REINSTATEMENT. To approve a reinstatement of a

partnership under Section 11.202, all remaining partners, or

another group or percentage of partners as specified by the

partnership agreement, must agree in writing to reinstate and

continue the business of the partnership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER J. LIMITED LIABILITY PARTNERSHIPS

Sec. 152.801. LIABILITY OF PARTNER. (a) Except as provided by

Subsection (b) or the partnership agreement, a partner in a

limited liability partnership is not personally liable to any

person, including a partner, directly or indirectly, by

contribution, indemnity, or otherwise, for a debt or obligation

of the partnership incurred while the partnership is a limited

liability partnership.

(b) A partner in a limited liability partnership is not

personally liable for a debt or obligation of the partnership

arising from an error, omission, negligence, incompetence, or

malfeasance committed by another partner or representative of the

partnership while the partnership is a limited liability

partnership and in the course of the partnership business unless

the first partner:

(1) was supervising or directing the other partner or

representative when the error, omission, negligence,

incompetence, or malfeasance was committed by the other partner

or representative;

(2) was directly involved in the specific activity in which the

error, omission, negligence, incompetence, or malfeasance was

committed by the other partner or representative; or

(3) had notice or knowledge of the error, omission, negligence,

incompetence, or malfeasance by the other partner or

representative at the time of the occurrence and then failed to

take reasonable action to prevent or cure the error, omission,

negligence, incompetence, or malfeasance.

(c) Sections 2.101(1), 152.305, and 152.306 do not limit the

effect of Subsection (a) in a limited liability partnership.

(d) In this section, "representative" includes an agent,

servant, or employee of a limited liability partnership.

(e) Subsections (a) and (b) do not affect:

(1) the liability of a partnership to pay its debts and

obligations from partnership property;

(2) the liability of a partner, if any, imposed by law or

contract independently of the partner's status as a partner; or

(3) the manner in which service of citation or other civil

process may be served in an action against a partnership.

(f) This section controls over the other parts of this chapter

and the other partnership provisions regarding the liability of

partners of a limited liability partnership, the chargeability of

the partners for the debts and obligations of the partnership,

and the obligations of the partners regarding contributions and

indemnity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 47, eff. September 1, 2009.

Sec. 152.802. REGISTRATION. (a) In addition to complying with

Sections 152.803 and 152.804, a partnership, to become a limited

liability partnership, must file an application with the

secretary of state in accordance with Chapter 4 and this section.

The application must:

(1) set out:

(A) the name of the partnership;

(B) the federal tax identification number of the partnership;

(C) the street address of the partnership's principal office in

this state or outside of this state, as applicable; and

(D) the number of partners at the date of application; and

(2) contain a brief statement of the partnership's business.

(b) The application must be signed by:

(1) a majority-in-interest of the partners; or

(2) one or more partners authorized by a majority-in-interest of

the partners.

(c) A partnership is registered as a limited liability

partnership by the secretary of state on:

(1) the date on which a completed initial or renewal application

is filed in accordance with Chapter 4; or

(2) a later date specified in the application.

(d) A registration is not affected by subsequent changes in the

partners of the partnership.

(e) The registration of a limited liability partnership is

effective until the first anniversary of the date of registration

or a later effective date, unless the application is:

(1) withdrawn or revoked at an earlier time; or

(2) renewed in accordance with Subsection (g).

(f) A registration may be withdrawn by filing a withdrawal

notice with the secretary of state in accordance with Chapter 4.

A certificate from the comptroller stating that all taxes

administered by the comptroller under Title 2, Tax Code, have

been paid must be filed with the notice of withdrawal. A

withdrawal notice terminates the status of the partnership as a

limited liability partnership from the date on which the notice

is filed or a later date specified in the notice, but not later

than the expiration date under Subsection (e). A withdrawal

notice must:

(1) contain:

(A) the name of the partnership;

(B) the federal tax identification number of the partnership;

(C) the date of registration of the partnership's last

application under this subchapter; and

(D) the current street address of the partnership's principal

office in this state and outside this state, if applicable; and

(2) be signed by:

(A) a majority-in-interest of the partners; or

(B) one or more partners authorized by a majority-in-interest of

the partners.

(g) An effective registration may be renewed before its

expiration by filing an application with the secretary of state

in accordance with Chapter 4. A renewal application filed under

this subsection continues an effective registration for one year

after the date the registration would otherwise expire. The

renewal application must contain:

(1) current information required for an initial application; and

(2) the most recent date of registration of the partnership.

(h) The secretary of state may remove from its active records

the registration of a partnership the registration of which has:

(1) been withdrawn or revoked; or

(2) expired and not been renewed.

(i) The secretary of state is not responsible for determining

whether a partnership is in compliance with the requirements of

Section 152.804(a).

(j) A document filed under this subchapter may be amended by

filing an application for amendment of registration with the

secretary of state in accordance with Chapter 4 and this

subsection. The application for amendment must:

(1) contain:

(A) the name of the partnership;

(B) the tax identification number of the partnership;

(C) the identity of the document being amended;

(D) the date on which the document being amended was filed;

(E) a reference to the part of the document being amended; and

(F) the amendment or correction; and

(2) be signed by:

(A) a majority-in-interest of the partners; or

(B) one or more partners authorized by a majority-in-interest of

the partners.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 48, eff. September 1, 2009.

Sec. 152.803. NAME. The name of a limited liability partnership

must comply with Section 5.063.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.804. INSURANCE OR FINANCIAL RESPONSIBILITY. (a) A

limited liability partnership must:

(1) carry at least $100,000 of liability insurance of a kind

that is designed to cover the kind of error, omission,

negligence, incompetence, or malfeasance for which liability is

limited by Section 152.801(b); or

(2) provide $100,000 specifically designated and segregated for

the satisfaction of judgments against the partnership for the

kind of error, omission, negligence, incompetence, or malfeasance

for which liability is limited by Section 152.801(b) by:

(A) deposit of cash, bank certificates of deposit, or United

States Treasury obligations in trust or bank escrow;

(B) a bank letter of credit; or

(C) insurance company bond.

(b) If the limited liability partnership is in compliance with

Subsection (a), the requirements of this section may not be

admissible or be made known to the jury in determining an issue

of liability for or extent of:

(1) the debt or obligation in question; or

(2) damages in question.

(c) If compliance with Subsection (a) is disputed:

(1) compliance must be determined separately from the trial or

proceeding to determine:

(A) the partnership debt or obligation in question;

(B) the amount of the debt or obligation; or

(C) partner liability for the debt or obligation; and

(2) the burden of proof of compliance is on the person claiming

limitation of liability under Section 152.801(b).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.805. LIMITED PARTNERSHIP. A limited partnership may

become a limited liability partnership by complying with

applicable provisions of Chapter 153.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER K. FOREIGN LIMITED LIABILITY PARTNERSHIPS

Sec. 152.901. GENERAL. (a) A foreign limited liability

partnership is subject to Section 2.101 with respect to its

activities in this state to the same extent as a domestic limited

liability partnership.

(b) A foreign limited liability partnership may not be denied

registration because of a difference between the laws of the

jurisdiction under which the partnership is formed and the laws

of this state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 113, eff. September 1, 2007.

Sec. 152.902. NAME. The name of a foreign limited liability

partnership must:

(1) satisfy the requirements of the jurisdiction of formation;

and

(2) comply with Section 5.063.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 114, eff. September 1, 2007.

Sec. 152.903. ACTIVITIES NOT CONSTITUTING TRANSACTING BUSINESS.

Without excluding other activities that do not constitute

transacting business in this state, a foreign limited liability

partnership is not considered to be transacting business in this

state for purposes of this code because it carries on in this

state one or more of the activities listed by Section 9.251.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.904. REGISTERED AGENT AND REGISTERED OFFICE. A foreign

limited liability partnership subject to this chapter shall

maintain a registered office and registered agent in this state

in the same manner and to the same extent as if the partnership

were a foreign filing entity. Subchapters E and F, Chapter 5,

apply to a foreign limited liability partnership to the same

extent those subchapters apply to a foreign filing entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 79, eff. January 1, 2006.

Sec. 152.905. REGISTRATION PROCEDURE. (a) Before transacting

business in this state, a foreign limited liability partnership

must file an application for registration in accordance with this

section and Chapters 4 and 9.

(b) The application must be signed by:

(1) a majority-in-interest of the partners; or

(2) one or more partners authorized by a majority-in-interest of

the partners.

(c) A partnership is registered as a foreign limited liability

partnership on:

(1) the date on which a completed initial or renewal application

for registration is filed with the secretary of state in

accordance with Chapter 4; or

(2) a later date specified in the application.

(d) A registration is not affected by subsequent changes in the

partners of the partnership.

(e) The registration of a foreign limited liability partnership

is effective until the first anniversary of the date after the

date of registration or a later effective date, unless the

registration is:

(1) withdrawn or revoked at an earlier time; or

(2) renewed in accordance with Section 152.908.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 115, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 116, eff. September 1, 2007.

Sec. 152.906. WITHDRAWAL OF REGISTRATION. (a) A registration

may be voluntarily withdrawn by filing a certificate of

withdrawal in accordance with this section and Section 9.011.

(b) In addition to the information required by Section 9.011,

the certificate of withdrawal must:

(1) contain:

(A) the federal tax identification number of the partnership;

and

(B) the date of effectiveness of the partnership's last

application for registration under this subchapter; and

(2) be signed by:

(A) a majority-in-interest of the partners; or

(B) one or more partners authorized by a majority-in-interest of

the partners.

(c) A certificate from the comptroller stating that all taxes

administered by the comptroller under Title 2, Tax Code, have

been paid must be filed with the withdrawal of registration.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 80, eff. January 1, 2006.

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 49, eff. September 1, 2009.

Sec. 152.907. EFFECT OF CERTIFICATE OF WITHDRAWAL. A

certificate of withdrawal terminates the registration of the

partnership as a foreign limited liability partnership as of the

date on which the notice is filed or a later date specified in

the notice, but not later than the expiration date under Section

152.905(e).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 81, eff. January 1, 2006.

Sec. 152.908. RENEWAL OF REGISTRATION. (a) An effective

registration may be renewed before its expiration by filing a

renewal application for registration with the secretary of state

in accordance with Chapter 4.

(b) The renewal application must contain:

(1) current information required for an initial application for

registration; and

(2) the most recent date of registration of the partnership.

(c) An application for registration filed under this section

continues an effective registration for one year after the date

the registration would otherwise expire.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 117, eff. September 1, 2007.

Sec. 152.909. ACTION BY SECRETARY OF STATE. The secretary of

state may remove from its active records the registration of a

foreign limited liability partnership the registration of which

has:

(1) been withdrawn or revoked; or

(2) expired and not been renewed.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.910. EFFECT OF FAILURE TO REGISTER. (a) A foreign

limited liability partnership that transacts business in this

state without being registered is subject to Subchapter B,

Chapter 9, to the same extent as a foreign filing entity.

(b) A partner of a foreign limited liability partnership is not

liable for a debt or obligation of the partnership solely because

the partnership transacted business in this state without being

registered.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 82, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 118, eff. September 1, 2007.

Sec. 152.911. AMENDMENT. (a) A document filed under this

subchapter or an application for registration filed under Section

9.007 may be amended by filing with the secretary of state an

application for amendment of registration in accordance with

Chapter 4.

(b) The application for amendment must contain:

(1) the name of the partnership;

(2) the tax identification number of the partnership;

(3) the identity of the document being amended;

(4) a reference to the date on which the document being amended

was filed;

(5) the part of the document being amended; and

(6) the amendment or correction.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 83, eff. January 1, 2006.

Sec. 152.912. EXECUTION OF APPLICATION FOR AMENDMENT. The

application for amendment must be signed by:

(1) a majority-in-interest of the partners; or

(2) one or more partners authorized by a majority-in-interest of

the partners.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.913. EXECUTION OF STATEMENT OF CHANGE OF REGISTERED

OFFICE OR REGISTERED AGENT. A statement filed by a foreign

limited liability partnership in accordance with Section 5.202

must be signed by:

(1) a majority-in-interest of the partners; or

(2) one or more partners authorized by a majority-in-interest of

the partners.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 152.914. REVOCATION OF REGISTRATION BY SECRETARY OF STATE.

(a) The secretary of state may revoke the registration of a

foreign limited liability partnership for the partnership's

failure to:

(1) file a report within the period required by law or pay a fee

or penalty prescribed by law when due and payable;

(2) maintain a registered agent or registered office address in

this state as required by law; or

(3) pay a fee required in connection with a filing, or payment

of the fee was dishonored when presented by the state for

payment.

(b) If it appears to the secretary of state that, with respect

to a foreign limited liability partnership, a circumstance

described by Subsection (a) exists, the secretary of state shall

provide notice to the partnership in the same manner and to the

same extent as notice is required to be provided to a foreign

filing entity under Sections 9.101 and 9.102.

(c) The secretary of state shall reinstate the registration of a

foreign limited liability partnership if the partnership files an

application for reinstatement in accordance with Subsection (e),

accompanied by each amendment of the partnership's registration

that is required by intervening events, and:

(1) the foreign limited liability partnership has corrected the

circumstances that led to the revocation and any other

circumstances described by Subsection (a) that may exist,

including the payment of fees, interest, or penalties; or

(2) the secretary of state finds that the circumstances that led

to the revocation did not exist at the time of revocation.

(d) A foreign limited liability partnership, to have its

registration reinstated, must comply with the requirements of

this section not later than the date the registration would have

expired under Section 152.905(e) had the registration not been

revoked under this section.

(e) The foreign limited liability partnership shall file a

certificate of reinstatement in accordance with Chapter 4. The

certificate of reinstatement must contain:

(1) the name of the partnership;

(2) the filing number assigned by the filing officer to the

partnership;

(3) the effective date of the revocation of the partnership's

registration; and

(4) the name of the partnership's registered agent and the

address of the partnership's registered office.

(f) A tax clearance letter from the comptroller stating that a

foreign limited liability partnership has satisfied all franchise

tax liabilities and may be reinstated must be filed with the

certificate of reinstatement if the foreign limited liability

partnership is a taxable entity under Chapter 171, Tax Code.

Added by Acts 2005, 79th Leg., Ch.

64, Sec. 84, eff. January 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 119, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 50, eff. September 1, 2009.



CHAPTER 153. LIMITED PARTNERSHIPS

BUSINESS ORGANIZATIONS CODE

TITLE 4. PARTNERSHIPS

CHAPTER 153. LIMITED PARTNERSHIPS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 153.001. DEFINITION. In this chapter, "other limited

partnership provisions" means the provisions of Title 1 and

Chapters 151 and 154, to the extent applicable to limited

partnerships.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.002. CONSTRUCTION. (a) This chapter and the other

limited partnership provisions shall be applied and construed to

effect its general purpose to make uniform the law with respect

to limited partnerships among states that have similar laws.

(b) The rule that a statute in derogation of the common law is

to be strictly construed does not apply to this chapter and the

other limited partnership provisions.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.003. APPLICABILITY OF OTHER LAWS. (a) Except as

provided by Subsection (b), in a case not provided for by this

chapter and the other limited partnership provisions, the

provisions of Chapter 152 governing partnerships that are not

limited partnerships and the rules of law and equity govern.

(b) The powers and duties of a limited partner shall not be

governed by a provision of Chapter 152 that would be inconsistent

with the nature and role of a limited partner as contemplated by

this chapter.

(c) A limited partner shall not have any obligation or duty of a

general partner solely by reason of being a limited partner.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.004. NONWAIVABLE TITLE 1 PROVISIONS. (a) Except as

provided by this section, the following provisions of Title 1 may

not be waived or modified in the partnership agreement of a

limited partnership:

(1) Chapter 1, if the provision is used to interpret a provision

or define a word or phrase contained in a section listed in this

subsection;

(2) Chapter 2, other than Section 2.104(c)(2), 2.104(c)(3), or

2.113;

(3) Chapter 3, other than Subchapters C and E of that chapter

and Section 3.151 (provided, that in all events a partnership

agreement may not validly waive or modify Sections 153.551 and

153.552); or

(4) Chapter 4, 5, 10, 11, or 12, other than Section 11.058.

(b) A provision listed in Subsection (a) may be waived or

modified in the partnership agreement if the provision that is

waived or modified authorizes the limited partnership to waive or

modify the provision in the limited partnership's governing

documents.

(c) A provision listed in Subsection (a) may be modified in the

partnership agreement if the provision that is modified

specifies:

(1) the person or group of persons who are entitled to approve a

modification; or

(2) the vote or other method by which a modification is required

to be approved.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.005. WAIVER OR MODIFICATION OF RIGHTS OF THIRD PARTIES.

A provision in this title or in that part of Title 1 applicable

to a limited partnership that grants a right to a person, other

than a general partner, a limited partner, or assignee of a

partnership interest in a limited partnership, may be waived or

modified in the partnership agreement of the limited partnership

only if the person consents to the waiver or modification.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER B. SUPPLEMENTAL PROVISIONS REGARDING AMENDMENT TO

CERTIFICATE OF FORMATION

Sec. 153.051. REQUIRED AMENDMENT TO CERTIFICATE OF FORMATION.

(a) A general partner shall file a certificate of amendment

reflecting the occurrence of one or more of the following events

not later than the 30th day after the date on which the event

occurred:

(1) the admission of a new general partner;

(2) the withdrawal of a general partner;

(3) a change in the name of the limited partnership; or

(4) except as provided by Section 5.202, a change in:

(A) the address of the registered office; or

(B) the name or address of the registered agent of the limited

partnership.

(b) A general partner who becomes aware that a statement in a

certificate of formation was false when made or that a matter

described in the certificate has changed, making the certificate

false in any material respect, shall promptly amend the

certificate to make it accurate.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.052. DISCRETIONARY AMENDMENT TO CERTIFICATE OF

FORMATION. (a) A certificate of formation may be amended at any

time for a proper purpose as determined by the general partners.

(b) A certificate of formation may be amended to state the name,

mailing address, and street address of the business or residence

of each person winding up the limited partnership's affairs if,

after an event requiring the winding up of a limited partnership

but before the limited partnership is reconstituted or a

certificate of termination is filed as provided by Section

11.101:

(1) the certificate of formation has been amended to reflect the

withdrawal of all general partners; or

(2) a person who is not shown on the certificate of formation as

a general partner is carrying out the winding up of a limited

partnership's affairs.

(c) If the certificate of formation is amended under Subsection

(b), each person winding up the limited partnership's affairs

shall execute and file the certificate of amendment. A person

winding up the partnership's affairs is not subject to liability

as a general partner because of the filing of the certificate of

amendment.

(d) A general partner who is not winding up the limited

partnership's affairs is not required to execute and file a

certificate of amendment as provided by this section.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 85, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 120, eff. September 1, 2007.

Sec. 153.053. RESTATED CERTIFICATE OF FORMATION. (a) The

general partners may adopt at any time a restated certificate of

formation that does not contain an amendment to the certificate

of formation.

(b) A restated certificate of formation that contains an

amendment to the certificate of formation may be adopted at any

time for a proper purpose as determined by the general partners.

Added by Acts 2005, 79th Leg., Ch.

64, Sec. 86, eff. January 1, 2006.

SUBCHAPTER C. LIMITED PARTNERS

Sec. 153.101. ADMISSION OF LIMITED PARTNERS. (a) In connection

with the formation of a limited partnership, a person acquiring a

limited partnership interest becomes a limited partner on the

later of:

(1) the date on which the limited partnership is formed; or

(2) the date stated in the records of the limited partnership as

the date on which the person becomes a limited partner or, if

that date is not stated in those records, the date on which the

person's admission is first reflected in the records of the

limited partnership.

(b) After a limited partnership is formed, a person who acquires

a partnership interest directly from the limited partnership

becomes a new limited partner on:

(1) compliance with the provisions of the partnership agreement

governing admission of new limited partners; or

(2) if the partnership agreement does not contain relevant

admission provisions, the written consent of all partners.

(c) After formation of a limited partnership, an assignee of a

partnership interest becomes a new limited partner as provided by

Section 153.253(a).

(d) A person may be a limited partner unless the person lacks

capacity apart from this chapter and the other limited

partnership provisions.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.102. LIABILITY TO THIRD PARTIES. (a) A limited

partner is not liable for the obligations of a limited

partnership unless:

(1) the limited partner is also a general partner; or

(2) in addition to the exercise of the limited partner's rights

and powers as a limited partner, the limited partner participates

in the control of the business.

(b) If the limited partner participates in the control of the

business, the limited partner is liable only to a person who

transacts business with the limited partnership reasonably

believing, based on the limited partner's conduct, that the

limited partner is a general partner.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.103. ACTIONS NOT CONSTITUTING PARTICIPATION IN BUSINESS

FOR LIABILITY PURPOSES. For purposes of this section and

Sections 153.102, 153.104, and 153.105, a limited partner does

not participate in the control of the business because the

limited partner has or has acted in one or more of the following

capacities or possesses or exercises one or more of the following

powers:

(1) acting as:

(A) a contractor for or an officer or other agent or employee of

the limited partnership;

(B) a contractor for or an agent or employee of a general

partner;

(C) an officer, director, or stockholder of a corporate general

partner;

(D) a partner of a partnership that is a general partner of the

limited partnership; or

(E) a member or manager of a limited liability company that is a

general partner of the limited partnership;

(2) acting in a capacity similar to that described in

Subdivision (1) with any other person that is a general partner

of the limited partnership;

(3) consulting with or advising a general partner on any matter,

including the business of the limited partnership;

(4) acting as surety, guarantor, or endorser for the limited

partnership, guaranteeing or assuming one or more specific

obligations of the limited partnership, or providing collateral

for borrowings of the limited partnership;

(5) calling, requesting, attending, or participating in a

meeting of the partners or the limited partners;

(6) winding up the business of a limited partnership under

Chapter 11 and Subchapter K of this chapter;

(7) taking an action required or permitted by law to bring,

pursue, settle, or otherwise terminate a derivative action in the

right of the limited partnership;

(8) serving on a committee of the limited partnership or the

limited partners; or

(9) proposing, approving, or disapproving, by vote or otherwise,

one or more of the following matters:

(A) the winding up or termination of the limited partnership;

(B) an election to reconstitute the limited partnership or

continue the business of the limited partnership;

(C) the sale, exchange, lease, mortgage, assignment, pledge, or

other transfer of, or granting of a security interest in, an

asset of the limited partnership;

(D) the incurring, renewal, refinancing, or payment or other

discharge of indebtedness by the limited partnership;

(E) a change in the nature of the business of the limited

partnership;

(F) the admission, removal, or retention of a general partner;

(G) the admission, removal, or retention of a limited partner;

(H) a transaction or other matter involving an actual or

potential conflict of interest;

(I) an amendment to the partnership agreement or certificate of

formation;

(J) if the limited partnership is qualified as an investment

company under the federal Investment Company Act of 1940 (15

U.S.C. Section 80a-1 et seq.), as amended, any matter required by

that Act or the rules and regulations of the Securities and

Exchange Commission under that Act, to be approved by the holders

of beneficial interests in an investment company, including:

(i) electing directors or trustees of the investment company;

(ii) approving or terminating an investment advisory or

underwriting contract;

(iii) approving an auditor; and

(iv) acting on another matter that that Act requires to be

approved by the holders of beneficial interests in the investment

company;

(K) indemnification of a general partner under Chapter 8 or

otherwise;

(L) any other matter stated in the partnership agreement;

(M) the exercising of a right or power granted or permitted to

limited partners under this code and not specifically enumerated

in this section; or

(N) the merger or conversion of a limited partnership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 121, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 51, eff. September 1, 2009.

Sec. 153.104. ENUMERATION OF ACTIONS NOT EXCLUSIVE. The

enumeration in Section 153.103 does not mean that a limited

partner who has acted or acts in another capacity or possesses or

exercises another power constitutes participation by that limited

partner in the control of the business of the limited

partnership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.105. CREATION OF RIGHTS. Sections 153.103 and 153.104

do not create rights of limited partners. Rights of limited

partners may be created only by:

(1) the certificate of formation;

(2) the partnership agreement;

(3) other sections of this chapter; or

(4) the other limited partnership provisions.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.106. ERRONEOUS BELIEF OF CONTRIBUTOR BEING LIMITED

PARTNER. Except as provided by Section 153.109, a person who

erroneously but in good faith believes that the person has made a

contribution to and has become a limited partner in a limited

partnership is not liable as a general partner or otherwise

obligated because of making or attempting to make the

contribution, receiving distributions from the partnership, or

exercising the rights of a limited partner if, within a

reasonable time after ascertaining the mistake, the person:

(1) causes an appropriate certificate of formation or

certificate of amendment to be signed and filed;

(2) files or causes to be filed with the secretary of state a

written statement in accordance with Section 153.107; or

(3) withdraws from participation in future profits of the

enterprise by executing and filing with the secretary of state a

certificate declaring the person's withdrawal under this section.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.107. STATEMENT REQUIRED FOR LIABILITY PROTECTION. (a)

A written statement filed under Section 153.106(2) must be

entitled "Filing under Section 153.106(2), Business Organizations

Code," and contain:

(1) the name of the partnership;

(2) the name and mailing address of the person signing the

written statement; and

(3) a statement that:

(A) the person signing the written statement acquired a limited

partnership interest in the partnership;

(B) the person signing the written statement has made an effort

to cause a general partner of the partnership to file an accurate

certificate of formation required by the code and the general

partner has failed or refused to file the certificate; and

(C) the statement is being filed under Section 153.106(2) and

the person signing the written statement is claiming status as a

limited partner of the partnership named in the document.

(b) The statement is effective for 180 days.

(c) A statement filed under Section 153.106(2) may be signed by

more than one person claiming limited partnership status under

this section and Sections 153.106, 153.108, and 153.109.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.108. REQUIREMENTS FOR LIABILITY PROTECTION FOLLOWING

EXPIRATION OF STATEMENT. (a) If a certificate described by

Section 153.106(1) has not been filed before the expiration of

the 180-day period described by Section 153.107(b), the person

filing the statement has no further protection from liability

under Section 153.106(2) unless the person complies with this

section. To be protected under Section 153.106 the person must,

not later than the 10th day after the date of expiration of the

180-day period:

(1) withdraw under Section 153.106(3); or

(2) bring an action under Section 153.554 to compel the

execution and filing of a certificate of formation or amendment.

(b) If an action is brought within the applicable period and is

diligently prosecuted to conclusion, the person bringing the

action continues to be protected from liability under Section

153.106(2) until the action is finally decided adversely to that

person.

(c) This section and Sections 153.106, 153.107, and 153.109 do

not protect a person from liability that arises under Sections

153.102-153.105.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.109. LIABILITY OF ERRONEOUS CONTRIBUTOR. Regardless of

whether Sections 153.106, 153.107, and 153.108 apply, a person

who makes a contribution in the circumstances described by

Section 153.106 is liable as a general partner to a third party

who transacts business with the partnership before an action

taken under Section 153.106 if:

(1) the contributor has knowledge or notice that no certificate

has been filed or that the certificate inaccurately referred to

the contributor as a general partner; and

(2) the third party reasonably believed, based on the

contributor's conduct, that the contributor was a general partner

at the time of the transaction and extended credit to the

partnership in reasonable reliance on the credit of the

contributor.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.110. WITHDRAWAL OF LIMITED PARTNER. A limited partner

may withdraw from a limited partnership only at the time or on

the occurrence of an event specified in a written partnership

agreement. The withdrawal of the partner must be made in

accordance with that agreement.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.111. DISTRIBUTION ON WITHDRAWAL. Except as otherwise

provided by Section 153.210 or the partnership agreement, on

withdrawal a withdrawing limited partner is entitled to receive,

not later than a reasonable time after withdrawal, the fair value

of that limited partner's interest in the limited partnership as

of the date of withdrawal.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.112. RECEIPT OF WRONGFUL DISTRIBUTION. A limited

partner who receives a distribution that is not permitted under

Section 153.210 is not required to return the distribution unless

the limited partner knew that the distribution violated the

prohibition of Section 153.210. This section does not affect an

obligation of the limited partner under the partnership agreement

or other applicable law to return the distribution.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.113. POWERS OF ESTATE OF LIMITED PARTNER WHO IS

DECEASED OR INCAPACITATED. If a limited partner who is an

individual dies or a court adjudges the limited partner to be

incapacitated in managing the limited partner's person or

property, the limited partner's executor, administrator,

guardian, conservator, or other legal representative may exercise

all of the limited partner's rights and powers to settle the

limited partner's estate or administer the limited partner's

property, including the power of an assignee to become a limited

partner under the partnership agreement.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER D. GENERAL PARTNERS

Sec. 153.151. ADMISSION OF GENERAL PARTNERS. (a) After a

limited partnership is formed, additional general partners may be

admitted:

(1) in the manner provided by a written partnership agreement;

or

(2) if a written partnership agreement does not provide for the

admission of additional general partners, with the written

consent of all partners.

(b) A person may be a general partner unless the person lacks

capacity apart from this chapter.

(c) A written partnership agreement may provide that a person

may be admitted as a general partner in a limited partnership,

including as a sole general partner, and may acquire a

partnership interest in the limited partnership without:

(1) making a contribution to the limited partnership; or

(2) assuming an obligation to make a contribution to the limited

partnership.

(d) A written partnership agreement may provide that a person

may be admitted as a general partner in a limited partnership,

including as the sole general partner, without acquiring a

partnership interest in the limited partnership.

(e) This section is not a limitation of or does not otherwise

affect Section 153.152.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 87, eff. January 1, 2006.

Acts 2005, 79th Leg., Ch.

64, Sec. 88, eff. January 1, 2006.

Sec. 153.152. GENERAL POWERS AND LIABILITIES OF GENERAL PARTNER.

(a) Except as provided by this chapter, the other limited

partnership provisions, or a partnership agreement, a general

partner of a limited partnership:

(1) has the rights and powers and is subject to the restrictions

of a partner in a partnership without limited partners; and

(2) has the liabilities of a partner in a partnership without

limited partners to the partnership and to the other partners.

(b) Except as provided by this chapter or the other limited

partnership provisions, a general partner of a limited

partnership has the liabilities of a partner in a partnership

without limited partners to a person other than the partnership

and the other partners.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.153. POWERS AND LIABILITIES OF PERSON WHO IS BOTH

GENERAL PARTNER AND LIMITED PARTNER. A person who is both a

general partner and a limited partner:

(1) has the rights and powers and is subject to the restrictions

and liabilities of a general partner; and

(2) except as otherwise provided by the partnership agreement,

this chapter, or the other limited partnership provisions, has

the rights and powers and is subject to the restrictions and

liabilities, if any, of a limited partner to the extent of the

general partner's participation in the partnership as a limited

partner.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.154. CONTRIBUTIONS BY AND DISTRIBUTIONS TO GENERAL

PARTNER. A general partner of a limited partnership may make a

contribution to, be allocated profits and losses of, and receive

a distribution from the limited partnership as a general partner,

a limited partner, or both.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.155. WITHDRAWAL OF GENERAL PARTNER. (a) A person

ceases to be a general partner of a limited partnership on the

occurrence of one or more of the following events of withdrawal:

(1) the general partner withdraws as a general partner from the

limited partnership as provided by Subsection (b);

(2) the general partner ceases to be a general partner of the

limited partnership as provided by Section 153.252(b);

(3) the general partner is removed as a general partner in

accordance with the partnership agreement;

(4) unless otherwise provided by a written partnership

agreement, or with the written consent of all partners, the

general partner:

(A) makes a general assignment for the benefit of creditors;

(B) files a voluntary bankruptcy petition;

(C) becomes the subject of an order for relief or is declared

insolvent in a federal or state bankruptcy or insolvency

proceeding;

(D) files a petition or answer seeking for the general partner a

reorganization, arrangement, composition, readjustment,

liquidation, winding up, termination, dissolution, or similar

relief under law;

(E) files a pleading admitting or failing to contest the

material allegations of a petition filed against the general

partner in a proceeding of the type described by Paragraphs

(A)-(D); or

(F) seeks, consents to, or acquiesces in the appointment of a

trustee, receiver, or liquidator of the general partner or of all

or a substantial part of the general partner's properties;

(5) unless otherwise provided by a written partnership agreement

or with the written consent of all partners, the expiration of:

(A) 120 days after the date of the commencement of a proceeding

against the general partner seeking reorganization, arrangement,

composition, readjustment, liquidation, dissolution, or similar

relief under law if the proceeding has not been previously

dismissed;

(B) 90 days after the date of the appointment, without the

general partner's consent, of a trustee, receiver, or liquidator

of the general partner or of all or a substantial part of the

general partner's properties if the appointment has not

previously been vacated or stayed; or

(C) 90 days after the date of expiration of a stay, if the

appointment has not previously been vacated;

(6) the death of a general partner;

(7) a court adjudicating a general partner who is an individual

mentally incompetent to manage the general partner's person or

property;

(8) unless otherwise provided by a written partnership agreement

or with the written consent of all partners, the commencement of

winding up activities intended to conclude in the termination of

a trust that is a general partner, but not merely the

substitution of a new trustee;

(9) unless otherwise provided by a written partnership agreement

or with the written consent of all partners, the commencement of

winding up activities of a separate partnership that is a general

partner;

(10) unless otherwise provided by a written partnership

agreement or with the written consent of all partners, the:

(A) filing of a certificate of termination or its equivalent for

an entity, other than a nonfiling entity or a foreign nonfiling

entity, that is a general partner; or

(B) termination or revocation of the certificate of formation or

its equivalent of an entity, other than a nonfiling entity or a

foreign nonfiling entity, that is a general partner and the

expiration of 90 days after the date of notice to the entity of

termination or revocation without a reinstatement of its

certificate of formation or its equivalent; or

(11) the distribution by the fiduciary of an estate that is a

general partner of the estate's entire interest in the limited

partnership.

(b) A general partner may withdraw at any time from a limited

partnership and cease to be a general partner under Subsection

(a) by giving written notice to the other partners.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 122, eff. September 1, 2007.

Sec. 153.156. NOTICE OF EVENT OF WITHDRAWAL. A general partner

who is subject to an event that with the passage of the specified

period becomes an event of withdrawal under Section 153.155(a)(4)

or (5) shall notify the other partners of the event not later

than the 30th day after the date on which the event occurred.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.157. WITHDRAWAL OF GENERAL PARTNER IN VIOLATION OF

PARTNERSHIP AGREEMENT. Unless otherwise provided by the

partnership agreement, a withdrawal by a general partner of a

partnership having a period of duration or for a particular

undertaking before the expiration of that period or completion of

that undertaking is a breach of the partnership agreement.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 123, eff. September 1, 2007.

Sec. 153.158. EFFECT OF WITHDRAWAL. (a) Unless otherwise

provided by a written partnership agreement and subject to the

liability created under Section 153.162, if a general partner

ceases to be a general partner under Section 153.155, the

remaining general partner or partners, or, if there are no

remaining general partners, a majority-in-interest of the limited

partners in a vote that excludes any limited partnership interest

held by the withdrawing general partner, may:

(1) convert that general partner's partnership interest to that

of a limited partner; or

(2) pay to the withdrawn general partner in cash, or secure by

bond approved by a court of competent jurisdiction, the value of

that partner's partnership interest minus the damages caused if

the withdrawal constituted a breach of the partnership agreement.

(b) Until an action described by Subsection (a) is taken, the

owner of the partnership interest of the withdrawn general

partner has the status of an assignee under Subchapter F, Section

153.113, and Section 153.555.

(c) If there are no remaining general partners following the

withdrawal of a general partner, the partnership may be

reconstituted.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.159. CONVERSION OF PARTNERSHIP INTEREST AFTER

WITHDRAWAL. If the partners convert the partnership interest

under Section 153.158(a)(1), the limited partnership interest may

be reduced pro rata with all other partners to provide

compensation, an interest in the partnership, or both, to a

replacement general partner.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.160. EFFECT OF CONVERSION OF PARTNERSHIP INTEREST. (a)

After an amendment to the certificate of formation reflecting

the general partner's withdrawal as a general partner is filed

under Section 153.051, the withdrawing general partner:

(1) may vote as a limited partner in all matters, to the same

extent as the members of the class of limited partners having the

least voting rights with respect to the matter on which the vote

is taken; and

(2) may not vote on the admission and compensation of a general

partner who replaces the withdrawing general partner.

(b) If the general partner's withdrawal violates the partnership

agreement, the general partner does not have voting rights.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.161. LIABILITY OF GENERAL PARTNER FOR DEBT INCURRED

AFTER EVENT OF WITHDRAWAL. (a) Unless otherwise provided by a

written partnership agreement and subject to the liability

created under Section 153.162, a general partner who ceases to be

a general partner under Section 153.155 is not personally liable

in the partner's capacity as a general partner for partnership

debt incurred after that partner ceases to be a general partner

unless the applicable creditor at the time the debt was incurred

reasonably believed that the partner remained a general partner.

(b) A creditor of the partnership has reason to believe that a

partner remains a general partner if:

(1) the creditor had no knowledge or notice of the general

partner's withdrawal and:

(A) was a creditor of the partnership at the time of the general

partner's withdrawal; or

(B) had extended credit to the partnership within two years

before the date of withdrawal; or

(2) the creditor had known that the partner was a general

partner in the partnership before the general partner's

withdrawal and had no knowledge or notice of the withdrawal and

the general partner's withdrawal had not been advertised in a

newspaper of general circulation in each place at which the

partnership business was regularly conducted.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.162. LIABILITY FOR WRONGFUL WITHDRAWAL. (a) If a

general partner's withdrawal from a limited partnership violates

the partnership agreement, the partnership may recover damages

from the withdrawing general partner for breach of the

partnership agreement, including the reasonable cost of obtaining

replacement of the services the withdrawn partner was obligated

to perform.

(b) In addition to pursuing any remedy available under

applicable law, the partnership may effect the recovery of

damages under Subsection (a) by offsetting those damages against

the amount otherwise distributable to the withdrawing general

partner, reducing the limited partner interest into which the

withdrawing general partner's interest may be converted under

Section 153.158(a)(1), or both.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER E. FINANCES

Sec. 153.201. FORM OF CONTRIBUTION. The contribution of a

partner may consist of a tangible or intangible benefit to the

limited partnership or other property of any kind or nature,

including:

(1) cash;

(2) a promissory note;

(3) services performed;

(4) a contract for services to be performed; and

(5) another interest in or security of the limited partnership,

another domestic or foreign limited partnership, or other entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 89, eff. January 1, 2006.

Sec. 153.202. ENFORCEABILITY OF PROMISE TO MAKE CONTRIBUTION.

(a) A promise by a limited partner to make a contribution to, or

pay cash or transfer other property to, a limited partnership is

not enforceable unless the promise is in writing and signed by

the limited partner.

(b) Except as otherwise provided by the partnership agreement, a

partner or the partner's legal representative or successor is

obligated to the limited partnership to perform an enforceable

promise to make a contribution to or pay cash or transfer other

property to a limited partnership, notwithstanding the partner's

death, disability, or other change in circumstances.

(c) If a partner or a partner's legal representative or

successor does not make a contribution or other payment of cash

or transfer of other property required by the enforceable

promise, whether as a contribution or with respect to a

contribution previously made, that partner or the partner's legal

representative or successor is obligated, at the option of the

limited partnership, to pay to the partnership an amount of cash

equal to the portion of the agreed value, as stated in the

partnership agreement or in the partnership records required to

be kept under Sections 153.551 and 153.552, of the contribution

represented by the amount of cash that has not been paid or the

value of the property that has not been transferred.

(d) A partnership agreement may provide that the partnership

interest of a partner who fails to make a payment of cash or

transfer of other property to the partnership, whether as a

contribution or with respect to a contribution previously made,

required by an enforceable promise is subject to specified

consequences, which may include:

(1) a reduction of the defaulting partner's percentage or other

interest in the limited partnership;

(2) subordination of the partner's partnership interest to the

interest of nondefaulting partners;

(3) a forced sale of the partner's partnership interest;

(4) forfeiture of the partner's partnership interest;

(5) the lending of money to the defaulting partner by other

partners of the amount necessary to meet the defaulting partner's

commitment;

(6) a determination of the value of the defaulting partner's

partnership interest by appraisal or by formula and redemption or

sale of the partnership interest at that value; or

(7) another penalty or consequence.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.203. RELEASE OF OBLIGATION TO PARTNERSHIP. Unless

otherwise provided by the partnership agreement, the obligation

of a partner or the legal representative or successor of a

partner to make a contribution, pay cash, transfer other

property, or return cash or property paid or distributed to the

partner in violation of this chapter or the partnership agreement

may be compromised or released only by consent of all of the

partners.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.204. ENFORCEABILITY OF OBLIGATION. (a)

Notwithstanding a compromise or release under Section 153.203, a

creditor of a limited partnership who extends credit or otherwise

acts in reasonable reliance on an obligation described by Section

153.203 may enforce the original obligation if:

(1) the obligation is reflected in a document signed by the

partner; and

(2) the document is not amended or canceled to reflect the

compromise or release.

(b) Notwithstanding the compromise or release, a general partner

remains liable to persons other than the partnership and the

other partners, as provided by Sections 153.152(a)(2) and (b).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.205. REQUIREMENTS TO ENFORCE CONDITIONAL OBLIGATION.

(a) An obligation of a limited partner of a limited partnership

that is subject to a condition may be enforced by the partnership

creditor described by Section 153.204 only if the condition is

satisfied or waived by or with respect to the limited partner.

(b) A conditional obligation of a limited partner of a limited

partnership includes a contribution payable on a discretionary

call of the limited partnership before the time the call occurs.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.206. ALLOCATION OF PROFITS AND LOSSES. (a) The

profits and losses of a limited partnership shall be allocated

among the partners in the manner provided by a written

partnership agreement.

(b) If a written partnership agreement does not provide for the

allocation of profits and losses, the profits and losses shall be

allocated:

(1) in accordance with the current percentage or other interest

in the partnership stated in partnership records of the kind

described by Section 153.551(a); or

(2) if the allocation of profits and losses is not provided for

in partnership records of the kind described by Section

153.551(a), in proportion to capital accounts.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.207. RIGHT TO DISTRIBUTION. Subject to Section

153.210, when a partner becomes entitled to receive a

distribution, the partner has with respect to the distribution

the status of and is entitled to all remedies available to a

creditor of the limited partnership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.208. SHARING OF DISTRIBUTIONS. (a) A distribution of

cash or another asset of a limited partnership shall be made to a

partner in the manner provided by a written partnership

agreement.

(b) If a written partnership agreement does not provide

otherwise, a distribution that is a return of capital shall be

made on the basis of the agreed value, as stated in the

partnership records required to be maintained under Section

153.551(a), of the contribution made by each partner to the

extent that the contribution has not been returned. A

distribution that is not a return of capital shall be made in

proportion to the allocation of profits as determined under

Section 153.206.

(c) Unless otherwise defined by a written partnership agreement,

in this section, "return of capital" means a distribution to a

partner to the extent that the partner's capital account,

immediately after the distribution, is less than the amount of

that partner's contribution to the partnership as reduced by a

prior distribution that was a return of capital.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.209. INTERIM DISTRIBUTIONS. Except as otherwise

provided by this section and Section 153.210, a partner is

entitled to receive a distribution from a limited partnership to

the extent and at the time or on the occurrence of an event

specified in the partnership agreement before:

(1) the partner withdraws from the partnership; and

(2) the winding up of the partnership business.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.210. LIMITATION ON DISTRIBUTION. (a) Unless the

distribution is made in compliance with Chapter 11, a limited

partnership may not make a distribution to a partner if,

immediately after giving effect to the distribution and despite

any compromise of a claim referred to by Sections 153.203 and

153.204, all liabilities of the limited partnership, other than

liabilities to partners with respect to their partnership

interests and liabilities for which the recourse of creditors is

limited to specified property of the limited partnership, exceed

the fair value of the partnership assets. The fair value of

property that is subject to a liability for which recourse of

creditors is limited shall be included in the partnership assets

for purposes of this subsection only to the extent that the fair

value of that property exceeds that liability.

(b) For purposes of this section, "distribution" does not

include an amount constituting reasonable compensation for

present or past services or a reasonable payment made in the

ordinary course of business under a bona fide retirement plan or

other benefits program.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 52, eff. September 1, 2009.

SUBCHAPTER F. PARTNERSHIP INTEREST

Sec. 153.251. ASSIGNMENT OF PARTNERSHIP INTEREST. (a) Except

as otherwise provided by the partnership agreement, a partnership

interest is assignable wholly or partly.

(b) Except as otherwise provided by the partnership agreement,

an assignment of a partnership interest:

(1) does not require the winding up of a limited partnership;

(2) does not entitle the assignee to become, or to exercise

rights or powers of, a partner; and

(3) entitles the assignee to be allocated income, gain, loss,

deduction, credit, or similar items and to receive distributions

to which the assignor was entitled to the extent those items are

assigned.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 124, eff. September 1, 2007.

Sec. 153.252. RIGHTS OF ASSIGNOR. (a) Except as otherwise

provided by the partnership agreement, until the assignee becomes

a partner, the assignor partner continues to be a partner in the

limited partnership. The assignor partner may exercise any rights

or powers of a partner, except to the extent those rights or

powers are assigned.

(b) Except as otherwise provided by the partnership agreement,

on the assignment by a general partner of all of the general

partner's rights as a general partner, the general partner's

status as a general partner may be terminated by the affirmative

vote of a majority-in-interest of the limited partners.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.253. RIGHTS OF ASSIGNEE. (a) An assignee of a

partnership interest, including the partnership interest of a

general partner, may become a limited partner if and to the

extent that:

(1) the partnership agreement provides; or

(2) all partners consent.

(b) An assignee who becomes a limited partner, to the extent of

the rights and powers assigned, has the rights and powers and is

subject to the restrictions and liabilities of a limited partner

under a partnership agreement and this code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.254. LIABILITY OF ASSIGNEE. (a) Until an assignee of

the partnership interest in a limited partnership becomes a

partner, the assignee does not have liability as a partner solely

as a result of the assignment.

(b) Unless otherwise provided by a written partnership

agreement, an assignee who becomes a limited partner:

(1) is liable for the obligations of the assignor to make

contributions as provided by Sections 153.202-153.204;

(2) is not obligated for liabilities unknown to the assignee at

the time the assignee became a limited partner and that could not

be ascertained from a written partnership agreement; and

(3) is not liable for the obligations of the assignor under

Sections 153. 105, 153.112, and 153.162.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.255. LIABILITY OF ASSIGNOR. Regardless of whether an

assignee of a partnership interest becomes a limited partner, the

assignor is not released from the assignor's liability to the

limited partnership under Subchapter E and Sections 153.105,

153.112, and 153.162.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.256. PARTNER'S PARTNERSHIP INTEREST SUBJECT TO CHARGING

ORDER. (a) On application by a judgment creditor of a partner or

of any other owner of a partnership interest, a court having

jurisdiction may charge the partnership interest of the judgment

debtor to satisfy the judgment.

(b) To the extent that the partnership interest is charged in

the manner provided by Subsection (a), the judgment creditor has

only the right to receive any distribution to which the judgment

debtor would otherwise be entitled in respect of the partnership

interest.

(c) A charging order constitutes a lien on the judgment debtor's

partnership interest. The charging order lien may not be

foreclosed on under this code or any other law.

(d) The entry of a charging order is the exclusive remedy by

which a judgment creditor of a partner or of any other owner of a

partnership interest may satisfy a judgment out of the judgment

debtor's partnership interest.

(e) This section does not deprive a partner or other owner of a

partnership interest of a right under exemption laws with respect

to the judgment debtor's partnership interest.

(f) A creditor of a partner or of any other owner of a

partnership interest does not have the right to obtain possession

of, or otherwise exercise legal or equitable remedies with

respect to, the property of the limited partnership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 125, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 53, eff. September 1, 2009.

Sec. 153.257. EXEMPTION LAWS APPLICABLE TO PARTNERSHIP INTEREST

NOT AFFECTED. Section 153.256 does not deprive a partner of the

benefit of an exemption law applicable to that partner's

partnership interest.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER G. REPORTS

Sec. 153.301. PERIODIC REPORT. The secretary of state may

require a domestic limited partnership or a foreign limited

partnership registered to transact business in this state to file

a report not more than once every four years as required by this

subchapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.302. FORM AND CONTENTS OF REPORT. (a) The report

must:

(1) include:

(A) the name of the limited partnership;

(B) the state or territory under the laws of which the limited

partnership is formed;

(C) the address of the registered office of the limited

partnership in this state and the name of the registered agent at

that address;

(D) the address of the principal office in the United States

where records are to be kept or made available under Sections

153.551 and 153.552; and

(E) the name, mailing address, and street address of the

business or residence of each general partner;

(2) be made on a form adopted by the secretary of state for that

purpose; and

(3) be signed on behalf of the limited partnership by at least

one general partner.

(b) The information contained in the report must be given as of

the date of the execution of the report.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.303. FILING FEE. The filing fee for the report is as

provided by Chapter 4.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.304. DELIVERY OF REPORT. The report must be delivered

to the secretary of state not later than the 30th day after the

date on which notice is mailed under Section 153.305.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.305. ACTION BY SECRETARY OF STATE. (a) The secretary

of state shall send a notice that the report required by Section

153.301 is due.

(b) The notice must be:

(1) addressed to the limited partnership; and

(2) mailed to:

(A) the registered office of the limited partnership;

(B) the last known address of the limited partnership as it

appears on record in the office of the secretary of state; or

(C) any other known place of business of the limited

partnership.

(c) The secretary of state shall include with the notice a copy

of a report form to be prepared and filed as provided by this

subchapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.306. EFFECT OF FILING REPORT. (a) If the secretary of

state finds that the report complies with this subchapter, the

secretary shall:

(1) accept the report for filing;

(2) acknowledge to the limited partnership the filing of the

report; and

(3) update the records of the secretary of state's office to

reflect:

(A) a reported change in the address of the registered office or

principal office, or in the business or residence address of a

general partner; and

(B) a reported change in the name of the registered agent.

(b) The filing of a report under Section 153.301 does not

relieve the limited partnership of the requirement to file an

amendment to the certificate of formation required under Section

153.051 or 153.052, except that the limited partnership is not

required to file an amendment to change the information specified

in Subsection (a)(3).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.307. EFFECT OF FAILURE TO FILE REPORT. (a) A domestic

or foreign limited partnership that fails to file a report under

Section 153.301 when the report is due forfeits the limited

partnership's right to transact business in this state. A

forfeiture under this section takes effect without judicial

ascertainment.

(b) When the right to transact business has been forfeited under

this section, the secretary of state shall note that the right to

transact business has been forfeited and the date of forfeiture

on the record kept in the secretary's office relating to the

limited partnership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.308. NOTICE OF FORFEITURE OF RIGHT TO TRANSACT

BUSINESS. Notice of the forfeiture under Section 153.307 shall

be mailed to the limited partnership at:

(1) the registered office of the limited partnership;

(2) the last known address of the limited partnership; or

(3) any other place of business of the limited partnership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.309. EFFECT OF FORFEITURE OF RIGHT TO TRANSACT

BUSINESS. (a) Unless the right of the limited partnership to

transact business is revived in accordance with Section 153.310:

(1) the limited partnership may not maintain an action, suit, or

proceeding in a court of this state; and

(2) a successor or assignee of the limited partnership may not

maintain an action, suit, or proceeding in a court of this state

on a right, claim, or demand arising from the transaction of

business by the limited partnership in this state.

(b) The forfeiture of the right to transact business in this

state does not:

(1) impair the validity of a contract or act of the limited

partnership; or

(2) prevent the limited partnership from defending an action,

suit, or proceeding in a court of this state.

(c) This section and Sections 153.307 and 153.308 do not affect

the liability of a limited partner.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 54, eff. September 1, 2009.

Sec. 153.310. REVIVAL OF RIGHT TO TRANSACT BUSINESS. (a) A

limited partnership that forfeits the right to transact business

in this state as provided by Section 153.309 may be relieved from

the forfeiture by filing the required report not later than the

120th day after the date of mailing of the notice of forfeiture

under Section 153.308, accompanied by the filing fees as provided

by Chapter 4.

(b) If a limited partnership complies with Subsection (a), the

secretary of state shall:

(1) revive the right of the limited partnership to transact

business in this state;

(2) cancel the note regarding the forfeiture; and

(3) note the revival and the date of revival on the record kept

in the secretary's office relating to the limited partnership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.311. TERMINATION OF CERTIFICATE OR REVOCATION OF

REGISTRATION AFTER FORFEITURE. (a) The secretary of state may

terminate the certificate of formation of a domestic limited

partnership, or revoke the registration of a foreign limited

partnership, if the limited partnership:

(1) forfeits its right to transact business in this state under

Section 153.307; and

(2) fails to revive that right under Section 153.310.

(b) Termination of the certificate or revocation of registration

takes effect without judicial ascertainment.

(c) The secretary of state shall note the termination or

revocation and the date on the record kept in the secretary's

office relating to the limited partnership.

(d) On termination or revocation, the status of the limited

partnership is changed to inactive according to the records of

the secretary of state. The change to inactive status does not

affect the liability of a limited partner.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 55, eff. September 1, 2009.

Sec. 153.312. REINSTATEMENT OF CERTIFICATE OF FORMATION OR

REGISTRATION. (a) A limited partnership the certificate of

formation or registration of which has been terminated or revoked

as provided by Section 153.311 may be relieved of the termination

or revocation by filing the report required by Section 153.301,

accompanied by the filing fees provided by Chapter 4.

(b) If the limited partnership pays the fees required by

Subsection (a) and all taxes, penalties, and interest due and

accruing before termination or revocation, the secretary of state

shall:

(1) reinstate the certificate or registration of the limited

partnership without judicial ascertainment;

(2) change the status of the limited partnership to active; and

(3) note the reinstatement on the record kept in the secretary's

office relating to the limited partnership.

(c) If the name of the limited partnership is not available at

the time of reinstatement, the secretary of state shall require

the limited partnership as a precondition to reinstatement to:

(1) file an amendment to the partnership's certificate of

formation; or

(2) in the case of a foreign limited partnership, amend its

application for registration to adopt an assumed name for use in

this state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 56, eff. September 1, 2009.

SUBCHAPTER H. LIMITED PARTNERSHIP AS LIMITED LIABILITY

PARTNERSHIP

Sec. 153.351. REQUIREMENTS. A limited partnership is a limited

liability partnership and a limited partnership if the

partnership:

(1) registers as a limited liability partnership:

(A) as permitted by its partnership agreement; or

(B) if its partnership agreement does not include a provision

for becoming a limited liability partnership, with the consent of

partners required to amend its partnership agreement;

(2) complies with Subchapter J, Chapter 152; and

(3) complies with Chapter 5.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.352. APPLICABILITY OF OTHER REQUIREMENTS. For purposes

of applying Section 152.802 to a limited partnership:

(1) an application to become a limited liability partnership or

to withdraw a registration must be signed by at least one general

partner; and

(2) other references to a partner mean a general partner only.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.353. LAW APPLICABLE TO PARTNERS. If a limited

partnership is a limited liability partnership, Section 152.801

applies to a general partner and to a limited partner who is

liable under other provisions of this chapter for the debts or

obligations of the limited partnership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER I. DERIVATIVE ACTIONS

Sec. 153.401. RIGHT TO BRING ACTION. A limited partner may

bring an action in a court on behalf of the limited partnership

to recover a judgment in the limited partnership's favor if:

(1) all general partners with authority to bring the action have

refused to bring the action; or

(2) an effort to cause those general partners to bring the

action is not likely to succeed.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.402. PROPER PLAINTIFF. In a derivative action, the

plaintiff must be a limited partner when the action is brought

and:

(1) the person must have been a limited partner at the time of

the transaction that is the subject of the action; or

(2) the person's status as a limited partner must have arisen by

operation of law or under the terms of the partnership agreement

from a person who was a limited partner at the time of the

transaction.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.403. PLEADING. In a derivative action, the complaint

must contain with particularity:

(1) the effort, if any, of the plaintiff to secure initiation of

the action by a general partner; or

(2) the reasons for not making the effort.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.404. SECURITY FOR EXPENSES OF DEFENDANTS. (a) In a

derivative action, the court may require the plaintiff to give

security for the reasonable expenses incurred or expected to be

incurred by a defendant in the action, including reasonable

attorney's fees.

(b) The court may increase or decrease at any time the amount of

the security on a showing that the security provided is

inadequate or excessive.

(c) If a plaintiff is unable to give security, the plaintiff may

file an affidavit in accordance with the Texas Rules of Civil

Procedure.

(d) Except as provided by Subsection (c), if a plaintiff fails

to give the security within a reasonable time set by the court,

the court shall dismiss the suit without prejudice.

(e) The court, on final judgment for a defendant and on a

finding that suit was brought without reasonable cause against

the defendant, may require the plaintiff to pay reasonable

expenses, including reasonable attorney's fees, to the defendant,

regardless of whether security has been required.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.405. EXPENSES OF PLAINTIFF. If a derivative action is

successful, wholly or partly, or if anything is received by the

plaintiff because of a judgment, compromise, or settlement of the

action or claim constituting a part of the action, the court may

award the plaintiff reasonable expenses, including reasonable

attorney's fees, and shall direct the plaintiff to remit to a

party identified by the court the remainder of the proceeds

received by the plaintiff.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER K. SUPPLEMENTAL WINDING UP AND TERMINATION PROVISIONS

Sec. 153.501. CANCELLATION OR REVOCATION OF EVENT REQUIRING

WINDING UP; CONTINUATION OF BUSINESS. (a) The limited

partnership may cancel under Section 11.152 an event requiring

winding up arising from the expiration of its period of duration

as specified in Section 11.051(1) or from the occurrence of an

event specified in its governing documents as specified in

Section 11.051(3) if, not later than the 90th day after the

event, all remaining partners, or another group or percentage of

partners as specified by the partnership agreement, agree in

writing to continue the business of the limited partnership.

(b) The limited partnership may cancel under Section 11.152 an

event requiring winding up arising from an event of withdrawal of

a general partner as specified in Section 11.058(b) if:

(1) there remains at least one general partner and the

partnership agreement permits the business of the limited

partnership to be carried on by the remaining general partners

and those remaining general partners carry on the business; or

(2) not later than one year after the event, all remaining

partners, or another group or percentage of partners specified in

the partnership agreement:

(A) agree in writing to continue the business of the limited

partnership in writing; and

(B) to the extent that they desire or if there are no remaining

general partners, agree to the appointment of one or more new

general partners.

(c) The appointment of one or more new general partners under

Subsection (b)(2)(B) is effective from the date of withdrawal.

(d) To approve a revocation under Section 11.151 by a limited

partnership of a voluntary decision to wind up as specified in

Section 11.058(a), prior to filing the certificate of termination

required by Section 11.101, all remaining partners, or another

group or percentage of partners as specified by the partnership

agreement, must agree in writing to revoke the voluntary decision

to wind up and continue the business of the limited partnership.

(e) The limited partnership may cancel under Section 11.152 an

event requiring winding up arising when there are no limited

partners in the limited partnership, as specified in Section

11.058(c), if, not later than the first anniversary of the date

of the event requiring winding up:

(1) the legal representative or successor of the last remaining

limited partner and all of the general partners agree to:

(A) continue the business of the limited partnership; and

(B) admit the legal representative or successor of the last

remaining limited partner, or the person's nominee or designee,

to the limited partnership as a limited partner, effective as of

the date the event that caused the last remaining limited partner

to cease to be a limited partner occurred; or

(2) a limited partner is admitted to the limited partnership in

the manner provided by the partnership agreement, effective as of

the date the event that caused the last remaining limited partner

to cease to be a limited partner occurred.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 93, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 126, eff. September 1, 2007.

Sec. 153.502. WINDING UP PROCEDURES. (a) Except as provided by

the partnership agreement, the winding up of the partnership's

affairs shall be accomplished by:

(1) the general partners;

(2) if there are no general partners, the limited partners or a

person chosen by the limited partners; or

(3) a person appointed by the court to carry out the winding up

under Subsection (b).

(b) On application of a partner or a partner's legal

representative or transferee, a court, on cause shown, may wind

up the limited partnership's affairs and, in connection with the

winding up, may appoint a person to carry out the liquidation and

may make all other orders, directions, and inquiries that the

circumstances require.

(c) Section 11.052(a)(2) shall not be applicable to a limited

partnership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.503. POWERS OF PERSON CONDUCTING WIND UP. (a) After

the occurrence of an event requiring winding up of a limited

partnership and until the filing of a certificate of termination

as provided by Section 11.101, unless a written partnership

agreement provides otherwise, a person winding up the limited

partnership's business in the name of and on behalf of the

limited partnership may take the actions specified in Sections

11.052 and 11.053.

(b) The acts described by Subsection (a) do not create a

liability for a limited partner that did not exist before an

action to wind up the business of the partnership was taken.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 94, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 127, eff. September 1, 2007.

Sec. 153.504. DISPOSITION OF ASSETS. On the winding up of a

limited partnership, its assets shall be paid or transferred as

follows:

(1) to the extent otherwise permitted by law, to creditors,

including partners who are creditors other than solely because of

the application of Section 153.207 for the payment or the making

of reasonable provision for payment to satisfy the liabilities of

the limited partnership;

(2) unless otherwise provided by the partnership agreement, to

partners and former partners to satisfy the partnership's

liability for distributions under Section 153.111 or 153.209; and

(3) unless otherwise provided by the partnership agreement, to

partners first for the return of their capital and second with

respect to their partnership interests, in the proportions

provided by Sections 153.208(a) and (b).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.505. APPROVAL OF REINSTATEMENT. To approve a

reinstatement of a limited partnership under Section 11.202, all

of the remaining partners, or another group or percentage of

partners as specified by the partnership agreement, must agree in

writing to reinstate and continue the business of the limited

partnership.

Added by Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 128, eff. September 1, 2007.

SUBCHAPTER L. MISCELLANEOUS PROVISIONS

Sec. 153.551. RECORDS. (a) A domestic limited partnership

shall maintain the following records in its principal office in

the United States or make the records available in that office

not later than the fifth day after the date on which a written

request under Section 153.552(a) is received:

(1) a current list that states:

(A) the name and mailing address of each partner, separately

identifying in alphabetical order the general partners and the

limited partners;

(B) the last known street address of the business or residence

of each general partner;

(C) the percentage or other interest in the partnership owned by

each partner; and

(D) if one or more classes or groups are established under the

partnership agreement, the names of the partners who are members

of each specified class or group;

(2) a copy of:

(A) the limited partnership's federal, state, and local

information or income tax returns for each of the partnership's

six most recent tax years;

(B) the partnership agreement and certificate of formation; and

(C) all amendments or restatements;

(3) copies of any document that creates, in the manner provided

by the partnership agreement, classes or groups of partners;

(4) an executed copy of any powers of attorney under which the

partnership agreement, certificate of formation, and all

amendments or restatements to the agreement and certificate have

been executed;

(5) unless contained in the written partnership agreement, a

written statement of:

(A) the amount of the cash contribution and a description and

statement of the agreed value of any other contribution made by

each partner;

(B) the amount of the cash contribution and a description and

statement of the agreed value of any other contribution that the

partner has agreed to make in the future as an additional

contribution;

(C) the date on which additional contributions are to be made or

the date of events requiring additional contributions to be made;

(D) the events requiring the winding up of the limited

partnership; and

(E) the date on which each partner in the limited partnership

became a partner; and

(6) books and records of the accounts of the limited

partnership.

(b) A limited partnership shall maintain its records in written

form or in another form capable of being converted to written

form in a reasonable time.

(c) A limited partnership shall keep in its registered office in

this state and make available to a partner on reasonable request

the street address of its principal office in the United States

in which the records required by this section are maintained.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 129, eff. September 1, 2007.

Sec. 153.552. EXAMINATION OF RECORDS AND INFORMATION. (a) On

written request stating a proper purpose, a partner or an

assignee of a partnership interest may examine and copy, in

person or through a representative, records required to be kept

under Section 153.551 and other information regarding the

business, affairs, and financial condition of the limited

partnership as is just and reasonable for the person to examine

and copy.

(b) The records requested under Subsection (a) may be examined

and copied at a reasonable time and at the partner's sole

expense.

(c) On written request by a partner or an assignee of a

partnership interest, the partnership shall provide to the

requesting partner or assignee without charge copies of:

(1) the partnership agreement and certificate of formation and

all amendments or restatements; and

(2) any tax return described by Section 153.551(a)(2).

(d) A request made under Subsection (c) must be made to:

(1) the person who is designated to receive the request in the

partnership agreement at the address designated in the

partnership agreement; or

(2) if there is no designation, a general partner at the

partnership's principal office in the United States.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.553. EXECUTION OF FILINGS. (a) Except as provided by

Subsection (a-1), a filing instrument required by this code to be

filed by a limited partnership with the secretary of state must

be signed by at least one general partner.

(a-1) The following certificates shall be executed as follows:

(1) an initial certificate of formation must be signed as

provided in Section 3.004(b)(1);

(2) a certificate of amendment or restated certificate of

formation must be signed by at least one general partner and by

each other general partner designated in the certificate of

amendment as a new general partner, unless signed and filed by a

person under Section 153.052(b) or (c), but the certificate of

amendment need not be signed by a withdrawing general partner;

(3) a certificate of termination must be signed by all general

partners participating in the winding up of the limited

partnership's business or, if no general partners are winding up

the limited partnership's business, by all nonpartner liquidators

or, if the limited partners are winding up the limited

partnership's business, by a majority-in-interest of the limited

partners;

(4) a certificate of merger, conversion, or exchange filed on

behalf of a domestic limited partnership must be signed as

provided by Chapter 10; and

(5) a certificate filed under Subchapter G, Chapter 10, must be

signed by the person designated by the court.

(b) Any person may sign a certificate or partnership agreement

or amendment or restated certificate by an attorney in fact. A

power of attorney relating to the signing of a certificate or

partnership agreement or amendment or restated certificate by an

attorney in fact:

(1) is not required to be sworn to, verified, or acknowledged;

(2) is not required to be filed with the secretary of state; and

(3) shall be retained with the partnership records under

Sections 153.551 and 153.552.

(c) The execution of a certificate by a general partner or the

execution of a written statement by a person under Section

153.106(2) is an oath or affirmation, under a penalty of perjury,

that, to the best of the executing party's knowledge and belief,

the facts stated in the certificate or statement are true.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 95, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 130, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 131, eff. September 1, 2007.

Sec. 153.554. EXECUTION, AMENDMENT, OR CANCELLATION BY JUDICIAL

ORDER. (a) If a person fails or refuses to execute or file a

certificate as required by this chapter or Title 1 or to execute

a partnership agreement, another person adversely affected by the

failure or refusal may petition a court to direct the execution

or filing of the certificate or the execution of the partnership

agreement, as appropriate.

(b) If the court finds that the execution or filing of the

certificate is proper and that a person required to execute or

file the certificate has failed or refused to execute or file the

certificate, the court shall order the secretary of state to

record an appropriate certificate.

(c) The judicial remedy described by Subsection (b) is not a

limit on the rights of a person to file a written statement under

Section 153.106(2).

(d) If the court finds that the partnership agreement should be

executed and that a person required to execute the partnership

agreement has failed or refused to execute the agreement, the

court shall enter an order granting appropriate relief.

(e) If a court enters an order in favor of the adversely

affected person requesting relief under this section, the court

shall award to that person reasonable expenses, including

reasonable attorney's fees.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 153.555. PERMITTED TRANSFER IN CONNECTION WITH RACETRACK

LICENSE. The following transfer relating to a limited

partnership is not a prohibited transfer that violates Section

6.12(a), Texas Racing Act (Article 179e, Vernon's Texas Civil

Statutes):

(1) a transfer by a general partnership of its assets to a

limited partnership, the corporate general partner of which is

controlled by the partners of the general partnership; or

(2) a transfer by a limited partnership of the beneficial use of

or interest in any of its rights, privileges, or assets to a

local development corporation incorporated before January 31,

1993, under Subchapter D, Chapter 431, Transportation Code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.



CHAPTER 154. PROVISIONS APPLICABLE TO BOTH GENERAL AND LIMITED PARTNERSHIPS

BUSINESS ORGANIZATIONS CODE

TITLE 4. PARTNERSHIPS

CHAPTER 154. PROVISIONS APPLICABLE TO BOTH GENERAL AND LIMITED

PARTNERSHIPS

SUBCHAPTER A. PARTNERSHIP INTERESTS

Sec. 154.001. NATURE OF PARTNER'S PARTNERSHIP INTEREST. (a) A

partner's partnership interest is personal property for all

purposes.

(b) A partner's partnership interest may be community property

under applicable law.

(c) A partner is not a co-owner of partnership property.

(d) Sections 9.406 and 9.408, Business & Commerce Code, do

not apply to a partnership interest in a partnership, including

the rights, powers, and interests arising under the governing

documents of the partnership or under this code. To the extent

of any conflict between this subsection and Section 9.406 or

9.408, Business & Commerce Code, this subsection controls.

It is the express intent of this subsection to permit the

enforcement, as a contract among the partners of a partnership,

of any provision of a partnership agreement that would otherwise

be ineffective under Section 9.406 or 9.408, Business &

Commerce Code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 57, eff. September 1, 2009.

Sec. 154.002. TRANSFER OF INTEREST IN PARTNERSHIP PROPERTY

PROHIBITED. A partner does not have an interest that can be

transferred, voluntarily or involuntarily, in partnership

property.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER B. PARTNERSHIP AGREEMENT

Sec. 154.101. CLASS OR GROUP OF PARTNERS. (a) A written

partnership agreement may establish or provide for the future

creation of additional classes or groups of one or more partners

that have certain express relative rights, powers, and duties,

including voting rights. The future creation of additional

classes or groups may be expressed in the partnership agreement

or at the time of creation of the class or group.

(b) The rights, powers, or duties of a class or group of

partners may be senior to those partners of an existing class or

group.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 154.102. PROVISIONS RELATING TO VOTING. A written

partnership agreement that grants or provides for granting a

right to vote to a partner may contain a provision relating to:

(1) giving notice of the time, place, or purpose of a meeting at

which a matter is to be voted on by the partners;

(2) waiver of notice;

(3) action by consent without a meeting;

(4) the establishment of a record date;

(5) quorum requirements;

(6) voting in person or by proxy; or

(7) other matters relating to the exercise of the right to vote.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 154.103. NOTICE OF ACTION BY CONSENT WITHOUT A MEETING.

(a) Prompt notice of the taking of an action under a partnership

agreement that may be taken without a meeting by consent of fewer

than all of the partners shall be given to a partner who has not

given written consent to the action.

(b) For purposes of this section, the "taking of an action"

includes:

(1) amending the partnership agreement; or

(2) creating under the partnership agreement a class of partners

that did not previously exist.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER C. PARTNERSHIP TRANSACTIONS AND RELATIONSHIPS

Sec. 154.201. BUSINESS TRANSACTIONS BETWEEN PARTNER AND

PARTNERSHIP. Except as otherwise provided by the partnership

agreement, a partner may lend money to and transact other

business with the partnership. Subject to other applicable law, a

partner has the same rights and obligations with respect to those

matters as a person who is not a partner.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 154.202. EFFECT OF PARTNER CHANGE ON RELATIONSHIP BETWEEN

PARTNERSHIP AND CREDITORS. The relationships between a

partnership and its creditors are not affected by the:

(1) withdrawal of a partner; or

(2) addition of a new partner.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 154.203. DISTRIBUTIONS IN KIND. (a) Except as provided by

the partnership agreement, a partner, regardless of the nature of

the partner's contribution, is not entitled to demand or receive

from a partnership a distribution in any form other than cash.

(b) Except as provided by the partnership agreement, a partner

may not be compelled to accept a disproportionate distribution of

an asset in kind from a partnership to the extent that the

percentage portion of assets distributed to the partner exceeds

the percentage of those assets that equals the percentage in

which the partner shares in distributions from the partnership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.






TITLE 5. REAL ESTATE INVESTMENT TRUSTS

CHAPTER 200. REAL ESTATE INVESTMENT TRUSTS

BUSINESS ORGANIZATIONS CODE

TITLE 5. REAL ESTATE INVESTMENT TRUSTS

CHAPTER 200. REAL ESTATE INVESTMENT TRUSTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 200.001. DEFINITION. In this chapter, "real estate

investment trust" means an unincorporated trust:

(1) formed by one or more trust managers under this chapter and

Chapter 3; and

(2) managed under this chapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.002. APPLICABILITY OF CHAPTER. (a) The provisions of

Chapters 20 and 21 govern a matter to the extent that this

chapter or Title 1 does not govern the matter.

(b) An unincorporated trust that does not meet the requirements

of this chapter is an unincorporated association.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.003. CONFLICT WITH OTHER LAW. In case of conflict

between this chapter and Chapters 20 and 21, this chapter

controls. Chapters 20 and 21 do not control over this chapter

merely because a provision of Chapter 20 or 21 is more or less

extensive, restrictive, or detailed than a similar provision of

this chapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.004. ULTRA VIRES ACTS. (a) Lack of capacity of a real

estate investment trust may not be the basis of any claim or

defense at law or in equity.

(b) An act of a real estate investment trust or a transfer of

property by or to a real estate investment trust is not invalid

because the act or transfer was:

(1) beyond the scope of the purpose or purposes of the real

estate investment trust as expressed in the real estate

investment trust's certificate of formation; or

(2) inconsistent with a limitation on the authority of an

officer or trust manager to exercise a statutory power of the

real estate investment trust, as that limitation is expressed in

the real estate investment trust's certificate of formation.

(c) The fact that an act or transfer is beyond the scope of the

expressed purpose or purposes of the real estate investment trust

or is inconsistent with an expressed limitation on the authority

of an officer or trust manager may be asserted in a proceeding:

(1) by a shareholder against the real estate investment trust to

enjoin the performance of an act or the transfer of property by

or to the real estate investment trust; or

(2) by the real estate investment trust, acting directly or

through a receiver, trustee, or other legal representative, or

through shareholders in a representative suit, against an officer

or trust manager or former officer or trust manager of the real

estate investment trust for exceeding that person's authority.

(d) If the unauthorized act or transfer sought to be enjoined

under Subsection (c)(1) is being or is to be performed or made

under a contract to which the real estate investment trust is a

party and if each party to the contract is a party to the

proceeding, the court may set aside and enjoin the performance of

the contract. The court may award to the real estate investment

trust or to another party to the contract, as appropriate,

compensation for loss or damage resulting from the action of the

court in setting aside and enjoining the performance of the

contract, excluding loss of anticipated profits.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.005. SUPPLEMENTARY POWERS OF REAL ESTATE INVESTMENT

TRUST. (a) Subject to Section 2.113(a) and in addition to the

powers specified in Section 2.101, a real estate investment trust

may engage in activities mandated or authorized by:

(1) provisions of the Internal Revenue Code that are related to

or govern real estate investment trusts; and

(2) regulations adopted under the Internal Revenue Code.

(b) This section does not authorize a real estate investment

trust or an officer or trust manager of a real estate investment

trust to exercise a power in a manner inconsistent with a

limitation on the purposes or powers of the real estate

investment trust contained in:

(1) the trust's certificate of formation;

(2) this code; or

(3) another law of this state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.006. REQUIREMENT THAT FILING INSTRUMENT BE SIGNED BY

OFFICER. Unless otherwise provided by this chapter, a filing

instrument of a real estate investment trust may be signed by an

officer of the real estate investment trust.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER B. FORMATION AND GOVERNING DOCUMENTS

Sec. 200.051. DECLARATION OF TRUST. For purposes of this code,

the certificate of formation of a real estate investment trust is

a declaration of trust. The certificate of formation may be

titled "declaration of trust" or "certificate of formation."

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.052. NO PROPERTY RIGHT IN CERTIFICATE OF FORMATION. A

shareholder of a real estate investment trust does not have a

vested property right resulting from the certificate of

formation, including a provision in the certificate of formation

relating to the management, control, capital structure, dividend

entitlement, purpose, or duration of the real estate investment

trust.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.053. PROCEDURES TO ADOPT AMENDMENT TO CERTIFICATE OF

FORMATION. (a) To adopt an amendment to the certificate of

formation of a real estate investment trust as provided by

Subchapter B, Chapter 3, the trust managers shall:

(1) adopt a resolution stating the proposed amendment; and

(2) follow the procedures prescribed by Sections

200.054-200.056.

(b) The resolution may incorporate the proposed amendment in a

restated certificate of formation that complies with Section

3.059.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.054. ADOPTION OF AMENDMENT BY TRUST MANAGERS. If a

real estate investment trust does not have any issued and

outstanding shares, the trust managers may adopt a proposed

amendment to the real estate investment trust's certificate of

formation by resolution without shareholder approval.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.055. ADOPTION OF AMENDMENT BY SHAREHOLDERS. If a real

estate investment trust has issued and outstanding shares:

(1) a resolution described by Section 200.053 must also direct

that the proposed amendment be submitted to a vote of the

shareholders at a meeting; and

(2) the shareholders must approve the proposed amendment in the

manner provided by Section 200.056.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.056. NOTICE OF AND MEETING TO CONSIDER PROPOSED

AMENDMENT. (a) Each shareholder of record entitled to vote

shall be given written notice containing the proposed amendment

or a summary of the changes to be effected within the time and in

the manner provided by this code for giving notice of meetings to

shareholders. If the proposed amendment is to be considered at an

annual meeting, the proposed amendment or summary may be included

in the notice required to be provided for an annual meeting.

(b) At the meeting, the proposed amendment shall be adopted only

on receiving the affirmative vote of shareholders entitled to

vote required by Section 200.261.

(c) An unlimited number of amendments may be submitted for

adoption by the shareholders at a meeting.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.057. ADOPTION OF RESTATED CERTIFICATE OF FORMATION.

(a) A real estate investment trust may adopt a restated

certificate of formation as provided by Subchapter B, Chapter 3,

by following the same procedures to amend its certificate of

formation under Sections 200.053-200.056, except that shareholder

approval is not required if an amendment is not adopted.

(b) If shares of the real estate investment trust have not been

issued and the restated certificate of formation is adopted by

the trust managers, the majority of the trust managers may sign

the restated certificate of formation on behalf of the real

estate investment trust.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.058. BYLAWS. (a) The trust managers of a real estate

investment trust shall adopt initial bylaws.

(b) The bylaws may contain provisions for the regulation and

management of the affairs of the real estate investment trust

that are consistent with law and the real estate investment

trust's certificate of formation.

(c) The trust managers of a real estate investment trust may

amend or repeal bylaws or adopt new bylaws unless:

(1) the real estate investment trust's certificate of formation

or this chapter wholly or partly reserves the power exclusively

to the real estate investment trust's shareholders; or

(2) in amending, repealing, or adopting a bylaw, the

shareholders expressly provide that the trust managers may not

amend, repeal, or readopt that bylaw.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.059. DUAL AUTHORITY. Unless the certificate of

formation or a bylaw adopted by the shareholders provides

otherwise as to all or a part of a real estate investment trust's

bylaws, the shareholders of a real estate investment trust may

amend, repeal, or adopt the bylaws of the real estate investment

trust even if the bylaws may also be amended, repealed, or

adopted by the trust managers of the real estate investment

trust.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.060. ORGANIZATION MEETING. (a) After the real estate

investment trust has been formed, the initial trust managers of

the real estate investment trust shall hold an organization

meeting, at the call of a majority of those trust managers, for

the purpose of adopting bylaws, electing officers, and

transacting other business.

(b) Not later than the third day before the date of the meeting,

the initial trust managers calling the meeting shall send notice

of the time and place of the meeting to the other initial trust

managers named in the certificate of formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER C. SHARES

Sec. 200.101. NUMBER. A real estate investment trust may issue

the number of shares stated in the real estate investment trust's

certificate of formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.102. CLASSIFICATION OF SHARES. A real estate

investment trust may provide in the real estate investment

trust's certificate of formation:

(1) that a specified class of shares is preferred over another

class of shares as to its distributive share of the assets on

voluntary or involuntary liquidation of the real estate

investment trust;

(2) the amount of a preference described by Subdivision (1);

(3) that a specified class of shares may be redeemed at the

option of the real estate investment trust or of the holders of

the shares;

(4) the terms and conditions of a redemption of shares described

by Subdivision (3), including the time and price of redemption;

(5) that a specified class of shares may be converted into

shares of one or more other classes;

(6) the terms and conditions of a conversion described by

Subdivision (5);

(7) that a holder of a specified security issued or to be issued

by the real estate investment trust has voting or other rights

authorized by law; and

(8) for other preferences, rights, restrictions, including

restrictions on transferability, and qualifications consistent

with law.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.103. CLASSES OF SHARES ESTABLISHED BY TRUST MANAGERS.

(a) A real estate investment trust may provide in the real

estate investment trust's certificate of formation that the trust

managers may classify or reclassify any unissued shares by

setting or changing the preferences, conversion or other rights,

voting powers, restrictions, limitations as to dividends,

qualifications, or terms or conditions of redemption of the

shares.

(b) Before issuing shares, the trust managers who perform as

authorized by the certificate of formation an action described by

Subsection (a) must file with the county clerk of the county of

the principal place of business of the real estate investment

trust a statement of designation that contains:

(1) a description of the shares, including the preferences,

conversion and other rights, voting powers, restrictions,

limitations as to dividends, qualifications, and terms and

conditions of redemption, as set or changed by the trust

managers; and

(2) a statement that the shares have been classified or

reclassified by the trust managers as authorized by the

certificate of formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.104. ISSUANCE OF SHARES. (a) A real estate investment

trust may issue shares for consideration if authorized by the

trust managers.

(b) Shares may not be issued until the consideration, determined

in accordance with this subchapter, has been paid to the real

estate investment trust or to another entity of which all of the

outstanding ownership interests are directly or indirectly owned

by the real estate investment trust. When the consideration is

paid:

(1) the shares are considered to be issued;

(2) the shareholder entitled to receive the shares is a

shareholder with respect to the shares; and

(3) the shares are considered fully paid and nonassessable.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.105. TYPES OF CONSIDERATION FOR ISSUANCE OF SHARES.

Shares with or without par value may be issued by a real estate

investment trust for the following types of consideration:

(1) a tangible or intangible benefit to the real estate

investment trust;

(2) cash;

(3) a promissory note;

(4) services performed or a contract for services to be

performed;

(5) a security of the real estate investment trust or any other

organization; and

(6) any other property of any kind or nature.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.106. DETERMINATION OF CONSIDERATION FOR SHARES.

Consideration to be received by a real estate investment trust

for shares shall be determined by the trust managers.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.107. AMOUNT OF CONSIDERATION FOR ISSUANCE OF SHARES

WITH PAR VALUE. Consideration to be received by a real estate

investment trust for the issuance of shares with par value may

not be less than the par value of the shares.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.108. VALUE OF CONSIDERATION. In the absence of fraud

in the transaction, the judgment of the trust managers is

conclusive in determining the value of the consideration received

for the shares.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.109. LIABILITY OF ASSIGNEE OR TRANSFEREE. An assignee

or transferee of certificated shares, uncertificated shares, or a

subscription for shares in good faith and without knowledge that

full consideration for the shares or subscription has not been

paid may not be held personally liable to the real estate

investment trust or a creditor of the real estate investment

trust for an unpaid portion of the consideration.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.110. SUBSCRIPTIONS. (a) A real estate investment

trust may accept a subscription by notifying the subscriber in

writing.

(b) A subscription to purchase shares in a real estate

investment trust that is in the process of being formed is

irrevocable for six months if the subscription is in writing and

signed by the subscriber unless the subscription provides for a

longer or shorter period or all of the other subscribers agree to

the revocation of the subscription.

(c) A written subscription entered into after the real estate

investment trust is formed is a contract between the subscriber

and the real estate investment trust.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.111. PREFORMATION SUBSCRIPTION. (a) A real estate

investment trust may determine the payment terms of a

preformation subscription unless the payment terms are specified

by the subscription. The payment terms may authorize payment in

full on acceptance or by installments.

(b) Unless the subscription provides otherwise, a real estate

investment trust shall make calls placed to all subscribers of

similar interests for payment on preformation subscriptions

uniform as far as practicable.

(c) After the real estate investment trust is formed, if a

subscriber fails to pay any installment or call when due, the

real estate investment trust may:

(1) collect in the same manner as any other debt the amount due

on any unpaid preformation subscription; or

(2) forfeit the subscription if the installment or call remains

unpaid for 20 days after written notice to the subscriber.

(d) Although the forfeiture of a subscription terminates all the

rights and obligations of the subscriber, the real estate

investment trust may retain any amount previously paid on the

subscription.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.112. COMMITMENT IN CONNECTION WITH PURCHASE OF SHARES.

(a) A person who contemplates the acquisition of shares in a

real estate investment trust may commit to act in a specified

manner with respect to the shares after the acquisition,

including the voting of the shares or the retention or

disposition of the shares. To be binding, the commitment must be

in writing and be signed by the person acquiring the shares.

(b) A written commitment entered into under Subsection (a) is a

contract between the shareholder and the real estate investment

trust.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.113. SUPPLEMENTAL REQUIRED RECORDS. In addition to the

books and records required to be kept under Section 3.151, a real

estate investment trust must keep at its principal office or

place of business, or at the office of its transfer agent or

registrar, a record of the number of shares held by each

shareholder.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER D. SHAREHOLDER RIGHTS AND RESTRICTIONS

Sec. 200.151. REGISTERED HOLDERS AS OWNERS. Except as otherwise

provided by this code and subject to Chapter 8, Business &

Commerce Code, a real estate investment trust may consider the

person registered as the owner of a share in the share transfer

records of the real estate investment trust at a particular time,

including a record date set under Section 6.102, as the owner of

that share at that time for purposes of:

(1) voting the share;

(2) receiving distributions on the share;

(3) transferring the share;

(4) receiving notice, exercising rights of dissent and

appraisal, exercising or waiving a preemptive right, or giving

proxies with respect to that share; or

(5) entering into agreements with respect to that share in

accordance with Section 6.251 or 6.252 or with this subchapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.152. NO STATUTORY PREEMPTIVE RIGHT UNLESS SPECIFICALLY

PROVIDED BY CERTIFICATE OF FORMATION. A shareholder of a real

estate investment trust does not have a preemptive right to

acquire securities except to the extent specifically provided by

the certificate of formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.153. CHARACTERIZATION AND TRANSFER OF SHARES AND OTHER

SECURITIES. Except as otherwise provided by this code, the

shares and other securities of a real estate investment trust

are:

(1) personal property for all purposes; and

(2) transferable in accordance with Chapter 8, Business &

Commerce Code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.154. RESTRICTION ON TRANSFER OF SHARES AND OTHER

SECURITIES. (a) A restriction on the transfer or registration

of transfer of a security may be imposed by:

(1) the real estate investment trust's certificate of formation;

(2) the real estate investment trust's bylaws;

(3) a written agreement among two or more holders of the

securities; or

(4) a written agreement among one or more holders of the

securities and the real estate investment trust if:

(A) the real estate investment trust files a copy of the

agreement at the principal place of business or registered office

of the real estate investment trust; and

(B) the copy of the agreement is subject to the same right of

examination by a shareholder of the real estate investment trust,

in person or by agent, attorney, or accountant, as the books and

records of the real estate investment trust.

(b) A restriction imposed under Subsection (a) is not valid with

respect to a security issued before the restriction has been

adopted, unless the holder of the security voted in favor of the

restriction or is a party to the agreement imposing the

restriction.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.155. VALID RESTRICTION ON TRANSFER. Notwithstanding

Sections 200.154 and 200.157, a restriction placed on the

transfer or registration of transfer of a security of a real

estate investment trust is valid if the restriction reasonably:

(1) obligates the holder of the restricted security to offer a

person, including the real estate investment trust or other

holders of securities of the real estate investment trust, an

opportunity to acquire the restricted security within a

reasonable time before the transfer;

(2) obligates the real estate investment trust, to the extent

provided by this code, or another person to purchase a security

that is the subject of an agreement relating to the purchase and

sale of the restricted security;

(3) requires the real estate investment trust or the holders of

a class of the real estate investment trust's securities to

consent to a proposed transfer of the restricted security or to

approve the proposed transferee of the restricted security for

the purpose of preventing a violation of law;

(4) prohibits the transfer of the restricted security to a

designated person or group of persons and the designation is not

manifestly unreasonable; or

(5) maintains a tax advantage to the real estate investment

trust, including maintaining its status as a real estate

investment trust under the relevant provisions of the Internal

Revenue Code and regulations adopted under the Internal Revenue

Code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.156. BYLAW OR AGREEMENT RESTRICTING TRANSFER OF SHARES

OR OTHER SECURITIES. (a) A real estate investment trust that

has adopted a bylaw or is a party to an agreement that restricts

the transfer of the shares or other securities of the real estate

investment trust may file with the county clerk of the county of

the principal place of business of the real estate investment

trust a copy of the bylaw or agreement and a statement attached

to the copy that:

(1) contains the name of the real estate investment trust;

(2) states that the attached copy of the bylaw or agreement is a

true and correct copy of the bylaw or agreement; and

(3) states that the filing has been authorized by the trust

managers or shareholders, as appropriate.

(b) After the statement is filed with the county clerk, the

bylaws or agreement restricting the transfer of shares or other

securities is a public record, and the fact that the statement

has been filed must be stated on a certificate representing the

restricted shares or securities if required by Section 3.202.

(c) A real estate investment trust that is a party to an

agreement restricting the transfer of the shares or other

securities of the real estate investment trust may make the

agreement part of the real estate investment trust's certificate

of formation without restating the provisions of the agreement in

the certificate of formation by complying with this code or

amending the certificate of formation. If the agreement alters

the original or amended certificate of formation, the altered

provision must be identified by reference or description in the

certificate of amendment. If the agreement is an addition to the

original or amended certificate of formation, the certificate of

amendment must state that fact.

(d) The certificate of amendment must:

(1) include a copy of the agreement restricting the transfer of

shares or other securities;

(2) state that the attached copy of the agreement is a true and

correct copy of the agreement; and

(3) state that inclusion of the certificate of amendment as part

of the certificate of formation has been authorized in the manner

required by this code to amend the certificate of formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.157. ENFORCEABILITY OF RESTRICTION ON TRANSFER OF

CERTAIN SECURITIES. (a) A restriction placed on the transfer or

registration of the transfer of a security of a real estate

investment trust is specifically enforceable against the holder,

or a successor or transferee of the holder, if:

(1) the restriction is reasonable and noted conspicuously on the

certificate or other instrument representing the security; or

(2) with respect to an uncertificated security, the restriction

is reasonable and a notation of the restriction is contained in

the notice sent with respect to the security under Section 3.205.

(b) Unless noted in the manner specified by Subsection (a) with

respect to a certificate or other instrument or an uncertificated

security, an otherwise enforceable restriction is ineffective

against a transferee for value without actual knowledge of the

restriction at the time of the transfer or against a subsequent

transferee, regardless of whether the transfer is for value. A

restriction is specifically enforceable against a person other

than a transferee for value from the time the person acquires

actual knowledge of the restriction's existence.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.158. JOINT OWNERSHIP OF SHARES. (a) If shares are

registered on the books of a real estate investment trust in the

names of two or more persons as joint owners with the right of

survivorship and one of the owners dies, the real estate

investment trust may record on its books and effect the transfer

of the shares to a person, including the surviving joint owner,

and pay any distributions made with respect to the shares, as if

the surviving joint owner was the sole owner of the shares. The

recording and distribution authorized by this subsection must be

made after the death of a joint owner and before the real estate

investment trust receives actual written notice that a party

other than a surviving joint owner is claiming an interest in the

shares or distribution.

(b) The discharge of a real estate investment trust from

liability under Section 200.160 and the transfer of full legal

and equitable title of the shares does not affect, reduce, or

limit any cause of action existing in favor of an owner of an

interest in the shares or distribution against the surviving

owner.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.159. LIABILITY FOR DESIGNATING OWNER OF SHARES. A real

estate investment trust or an officer, trust manager, employee,

or agent of the real estate investment trust may not be held

liable for considering a person to be the owner of a share for a

purpose described by Section 200.151, regardless of whether the

person possesses a certificate for those shares.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.160. LIABILITY REGARDING JOINT OWNERSHIP OF SHARES. A

real estate investment trust that transfers shares or makes a

distribution to a surviving joint owner under Section 200.158

before the real estate investment trust has received a written

claim for the shares or distribution from another person is

discharged from liability for the transfer or payment.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.161. LIMITATION OF LIABILITY FOR OBLIGATIONS. (a) A

holder of shares, an owner of any beneficial interest in shares,

or a subscriber for shares whose subscription has been accepted

is not under an obligation to the real estate investment trust or

its obligees with respect to:

(1) the shares, other than the obligation to pay to the real

estate investment trust the full amount of consideration, fixed

in compliance with Sections 200.104-200.108, for which the shares

were or are to be issued;

(2) any contractual obligation of the real estate investment

trust on the basis that the holder, beneficial owner, or

subscriber is or was the alter ego of the real estate investment

trust or on the basis of actual or constructive fraud, a sham to

perpetrate a fraud, or other similar theory; or

(3) any obligation of the real estate investment trust on the

basis of the failure of the real estate investment trust to

observe any formality, including the failure to:

(A) comply with this code or the declaration of trust or bylaws

of the real estate investment trust; or

(B) observe any requirement prescribed by this code or the

declaration of trust or bylaws of the real estate investment

trust for acts to be taken by the real estate investment trust or

its trust managers or shareholders.

(b) Subsection (a)(2) does not prevent or limit the liability of

a holder, beneficial owner, or subscriber if the obligee

demonstrates that the holder, beneficial owner, or subscriber

caused the real estate investment trust to be used for the

purpose of perpetrating and did perpetrate an actual fraud on the

obligee primarily for the direct personal benefit of the holder,

beneficial owner, or subscriber.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.162. PREEMPTION OF LIABILITY. The liability of a

holder, beneficial owner, or subscriber of shares of a real

estate investment trust for an obligation that is limited by

Section 200.161 is exclusive and preempts any other liability

imposed for that obligation under common law or otherwise.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.163. EXCEPTIONS TO LIMITATIONS. Section 200.161 or

200.162 does not limit the obligation of a holder, beneficial

owner, or subscriber to the obligee of the real estate investment

trust if that person:

(1) expressly assumes, guarantees, or agrees to be personally

liable to the obligee for the obligation; or

(2) is otherwise liable to the obligee for the obligation under

this code or other applicable statute.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.164. PLEDGEES AND TRUST ADMINISTRATORS. (a) A pledgee

or other holder of shares as collateral security is not

personally liable as a shareholder.

(b) An executor, administrator, conservator, guardian, trustee,

assignee for the benefit of creditors, or receiver is not

personally liable as a holder of or subscriber to shares of a

real estate investment trust.

(c) The estate and funds administered by an executor,

administrator, conservator, guardian, trustee, assignee for the

benefit of creditors, or receiver are liable for the full amount

of the consideration for which the shares were or are to be

issued.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER E. DISTRIBUTIONS AND SHARE DIVIDENDS

Sec. 200.201. AUTHORITY FOR DISTRIBUTIONS. The trust managers

of a real estate investment trust may authorize a distribution

and the real estate investment trust may make a distribution,

subject to Section 200.202 and any restriction in the certificate

of formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.202. LIMITATIONS ON DISTRIBUTIONS. (a) A real estate

investment trust may not make a distribution:

(1) if the real estate investment trust would be insolvent after

the distribution; or

(2) that is more than the surplus of the real estate investment

trust.

(b) Notwithstanding Subsection (a)(2), if the net assets of a

real estate investment trust are not less than the amount of the

proposed distribution, the real estate investment trust may make

a distribution involving a purchase or redemption of its own

shares if the purchase or redemption is made by the real estate

investment trust to:

(1) eliminate fractional shares;

(2) collect or settle indebtedness owed by or to the real estate

investment trust;

(3) pay dissenting shareholders entitled to receive payment for

their shares under this chapter; or

(4) effect the purchase or redemption of redeemable shares in

accordance with this code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.203. PRIORITY OF DISTRIBUTIONS. A real estate

investment trust's indebtedness that arises as a result of the

declaration of a distribution and a real estate investment

trust's indebtedness issued in a distribution are at parity with

the real estate investment trust's indebtedness to its general,

unsecured creditors, except to the extent the indebtedness is

subordinated, or payment of that indebtedness is secured, by

agreement.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.204. RESERVES, DESIGNATIONS, AND ALLOCATIONS FROM

SURPLUS. (a) A real estate investment trust, by resolution of

the trust managers of the real estate investment trust, may:

(1) create a reserve out of the surplus of the real estate

investment trust; or

(2) designate or allocate in any manner a part or all of the

real estate investment trust's surplus for a proper purpose.

(b) A real estate investment trust may increase, decrease, or

abolish a reserve, designation, or allocation in the manner

provided by Subsection (a).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.205. AUTHORITY FOR SHARE DIVIDENDS. The trust managers

of a real estate investment trust may authorize a share dividend,

and the real estate investment trust may pay a share dividend

subject to Section 200.206 and any restriction in the certificate

of formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.206. LIMITATIONS ON SHARE DIVIDENDS. (a) A real

estate investment trust may not pay a share dividend in

authorized but unissued shares of any class if the surplus of the

real estate investment trust is less than the amount required by

Section 200.208 to be transferred to stated capital at the time

the share dividend is made.

(b) A share dividend in shares of any class may not be made to a

holder of shares of any other class unless:

(1) the real estate investment trust's certificate of formation

provides for the dividend; or

(2) the share dividend is authorized by the affirmative vote or

the written consent of the holders of at least a majority of the

outstanding shares of the class in which the share dividend is to

be made.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.207. VALUE OF SHARES ISSUED AS SHARE DIVIDENDS. (a) A

share dividend payable in authorized but unissued shares with par

value shall be issued at the par value of the shares.

(b) A share dividend payable in authorized but unissued shares

without par value shall be issued at the value set by the trust

managers when the share dividend is authorized.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.208. TRANSFER OF SURPLUS FOR SHARE DIVIDENDS. (a)

When a share dividend payable in authorized but unissued shares

with par value is made by a real estate investment trust, an

amount of surplus designated by the trust managers that is not

less than the aggregate par value of the shares issued as a share

dividend shall be transferred to stated capital.

(b) When a share dividend payable in authorized but unissued

shares without par value is made by a real estate investment

trust, an amount of surplus equal to the aggregate value set by

the trust managers with respect to the shares under Section

200.207(b) shall be transferred to stated capital.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.209. DETERMINATION OF SOLVENCY, NET ASSETS, STATED

CAPITAL, AND SURPLUS. (a) The determination of whether a real

estate investment trust is or would be insolvent and the

determination of the value of a real estate investment trust's

net assets, stated capital, or surplus and each of the components

of net assets, stated capital, or surplus may be based on:

(1) financial statements of the real estate investment trust

that present the financial condition of the real estate

investment trust in accordance with generally accepted accounting

principles, including financial statements that include

subsidiary entities or other entities accounted for on a

consolidated basis or on the equity method of accounting;

(2) financial statements prepared using the method of accounting

used to file the real estate investment trust's federal income

tax return or using any other accounting practices and principles

that are reasonable under the circumstances;

(3) financial information, including condensed or summary

financial statements, that is prepared on the same basis as

financial statements described by Subdivision (1) or (2);

(4) a projection, a forecast, or other forward-looking

information relating to the future economic performance,

financial condition, or liquidity of the real estate investment

trust that is reasonable under the circumstances;

(5) a fair valuation or information from any other method that

is reasonable under the circumstances; or

(6) a combination of a statement, a valuation, or information

authorized by this section.

(b) Subsection (a) does not apply to the computation of any tax

imposed under the laws of this state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.210. DATE OF DETERMINATION OF SURPLUS. (a) For

purposes of this subchapter, a determination of whether a real

estate investment trust is or would be made insolvent by a

distribution or share dividend or a determination of the value of

a real estate investment trust's surplus shall be made:

(1) on the date the distribution or share dividend is authorized

by the trust managers of the real estate investment trust if the

distribution or the share dividend is made not later than the

120th day after the date of authorization; or

(2) if the distribution or the share dividend is made more than

120 days after the date of authorization:

(A) on the date designated by the trust managers if the date so

designated is not earlier than 120 days before the date the

distribution or the share dividend is made; or

(B) on the date the distribution or the share dividend is made

if the trust managers do not designate a date as described in

Paragraph (A).

(b) For purposes of this section, a distribution that involves:

(1) the incurrence by a real estate investment trust of

indebtedness or a deferred payment obligation is considered to

have been made on the date the indebtedness or obligation is

incurred; or

(2) a contract by the real estate investment trust to acquire

any of its own shares is considered to have been made on the date

when the contract is made or takes effect or on the date the

shares are acquired, at the option of the real estate investment

trust.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.211. SPLIT-UP OR DIVISION OF SHARES. The trust

managers of a real estate investment trust may authorize the real

estate investment trust to carry out any split-up or division of

the issued shares of a class of the real estate investment trust

into a larger number of shares within the same class that does

not increase the stated capital of the real estate investment

trust because the split-up or division of issued shares is not a

share dividend or a distribution.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER F. SHAREHOLDERS' MEETINGS; VOTING AND QUORUM

Sec. 200.251. ANNUAL MEETING. (a) An annual meeting of the

shareholders of a real estate investment trust shall be held at a

time that is stated in or set in accordance with the bylaws of

the real estate investment trust.

(b) If the annual meeting is not held at the designated time, a

shareholder may by certified or registered mail make a written

request to an officer or trust manager of the real estate

investment trust that the meeting be held within a reasonable

time. If the annual meeting is not called before the 61st day

after the date the request calling for a meeting is made, any

shareholder may bring suit at law or in equity to compel the

meeting to be held.

(c) Each shareholder has a justifiable interest sufficient to

enable the shareholder to institute and prosecute a legal

proceeding described by this section.

(d) The failure to hold an annual meeting at the designated time

does not result in the winding up or termination of the real

estate investment trust.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.252. SPECIAL MEETINGS. A special meeting of the

shareholders of a real estate investment trust may be called by:

(1) a trust manager, an officer of the real estate investment

trust, or any other person authorized to call special meetings by

the certificate of formation or bylaws of the real estate

investment trust; or

(2) the holders of at least 10 percent of all of the shares of

the real estate investment trust entitled to vote at the proposed

special meeting unless a greater or lesser percentage of shares

is specified in the certificate of formation, not to exceed 50

percent of the shares entitled to vote.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.253. NOTICE OF MEETING. (a) Written notice of a

meeting in accordance with Section 6.051 shall be given to each

shareholder entitled to vote at the meeting not later than the

10th day and not earlier than the 60th day before the date of the

meeting. Notice shall be given in person or by mail by or at the

direction of a trust manager, officer, or other person calling

the meeting.

(b) The notice of a special meeting must contain a statement

regarding the purpose or purposes of the meeting.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.254. CLOSING OF SHARE TRANSFER RECORDS. Share transfer

records that are closed in accordance with Section 6.101 for the

purpose of determining which shareholders are entitled to receive

notice of a meeting of shareholders shall remain closed for at

least 10 days immediately preceding the date of the meeting.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.255. RECORD DATE FOR WRITTEN CONSENT TO ACTION. The

record date provided in accordance with Section 6.102(a) may not

be more than 10 days after the date on which the trust managers

adopt the resolution setting the record date.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.256. RECORD DATE FOR PURPOSE OTHER THAN WRITTEN CONSENT

TO ACTION. The record date provided by the trust managers in

accordance with Section 6.101 must be at least 10 days before the

date on which the particular action requiring the determination

of shareholders is to be taken.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.257. QUORUM. (a) Subject to Subsection (b), the

holders of the majority of the shares entitled to vote at a

meeting of the shareholders of a real estate investment trust

that are present or represented by proxy at the meeting are a

quorum for the consideration of a matter to be presented at that

meeting.

(b) The certificate of formation of a real estate investment

trust may provide that a quorum is present only if:

(1) the holders of a specified portion of the shares that is

greater than the majority of the shares entitled to vote are

represented at the meeting in person or by proxy; or

(2) the holders of a specified portion of the shares that is

less than the majority but not less than one-third of the shares

entitled to vote are represented at the meeting in person or by

proxy.

(c) Unless provided by the certificate of formation or bylaws of

the real estate investment trust, after a quorum is present at a

meeting of shareholders, the shareholders may conduct business

properly brought before the meeting until the meeting is

adjourned. The subsequent withdrawal from the meeting of a

shareholder or the refusal of a shareholder present at or

represented by proxy at the meeting to vote does not negate the

presence of a quorum at the meeting.

(d) Unless provided by the certificate of formation or bylaws,

the shareholders of the real estate investment trust at a meeting

at which a quorum is not present may adjourn the meeting until

the time and to the place as may be determined by a vote of the

holders of the majority of the shares who are present or

represented by proxy at the meeting.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.258. VOTING IN ELECTION OF TRUST MANAGERS. (a)

Subject to Subsection (b), trust managers of a real estate

investment trust shall be elected by two-thirds of the votes cast

by the holders of shares entitled to vote in the election of

trust managers at a meeting of shareholders at which a quorum is

present.

(b) The certificate of formation or bylaws of a real estate

investment trust may provide that a trust manager of the real

estate investment trust shall be elected only if the trust

manager receives:

(1) the vote of the holders of a specified portion, but not less

than the majority, of the shares entitled to vote in the election

of trust managers;

(2) the vote of the holders of a specified portion, but not less

than the majority, of the shares entitled to vote in the election

of trust managers and represented in person or by proxy at a

meeting of shareholders at which a quorum is present; or

(3) the vote of the holders of a specified portion, but not less

than the majority, of the votes cast by the holders of shares

entitled to vote in the election of trust managers at a meeting

of shareholders at which a quorum is present.

(c) Subject to Section 200.259, at each election of trust

managers of a real estate investment trust, each shareholder

entitled to vote at the election is entitled to vote, in person

or by proxy, the number of shares owned by the shareholder for as

many candidates as there are trust managers to be elected and for

whose election the shareholder is entitled to vote.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.259. CUMULATIVE VOTING IN ELECTION OF TRUST MANAGERS.

(a) Cumulative voting is allowed only if specifically authorized

by the certificate of formation of a real estate investment

trust.

(b) Cumulative voting occurs when a shareholder:

(1) gives one candidate as many votes as the total of the number

of the trust managers to be elected multiplied by the

shareholder's shares; or

(2) distributes the votes among one or more candidates using the

same principle.

(c) If cumulative voting is specifically authorized by the

certificate of formation, a shareholder who intends to cumulate

votes must give written notice of that intention to the trust

managers on or before the day preceding the date of the election

at which the shareholder intends to cumulate votes.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.260. VOTING ON MATTERS OTHER THAN ELECTION OF TRUST

MANAGERS. (a) Subject to Subsection (b), with respect to a

matter other than the election of trust managers or a matter for

which the affirmative vote of the holders of a specified portion

of the shares entitled to vote is required by this code, the

affirmative vote of the holders of the majority of the shares

entitled to vote on, and who voted for, against, or expressly

abstained with respect to, the matter at a shareholders' meeting

of a real estate investment trust at which a quorum is present is

the act of the shareholders.

(b) With respect to a matter other than the election of trust

managers or a matter for which the affirmative vote of the

holders of a specified portion of the shares entitled to vote is

required by this code, the certificate of formation or bylaws of

a real estate investment trust may provide that the act of the

shareholders of the real estate investment trust is:

(1) the affirmative vote of the holders of a specified portion,

but not less than the majority, of the shares entitled to vote on

that matter;

(2) the affirmative vote of the holders of a specified portion,

but not less than the majority, of the shares entitled to vote on

that matter and represented in person or by proxy at a

shareholders' meeting at which a quorum is present;

(3) the affirmative vote of the holders of a specified portion,

but not less than the majority, of the shares entitled to vote

on, and who voted for or against, the matter at a shareholders'

meeting at which a quorum is present; or

(4) the affirmative vote of the holders of a specified portion,

but not less than the majority, of the shares entitled to vote

on, and who voted for, against, or expressly abstained with

respect to, the matter at a shareholders' meeting at which a

quorum is present.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.261. VOTE REQUIRED TO APPROVE FUNDAMENTAL ACTION. (a)

In this section, a "fundamental action" means:

(1) an amendment of a certificate of formation, including an

amendment required for cancellation of an event requiring winding

up in accordance with Section 11.152(b);

(2) a voluntary winding up under Chapter 11;

(3) a revocation of a voluntary decision to wind up under

Section 11.151;

(4) a cancellation of an event requiring winding up under

Section 11.152(a); or

(5) a reinstatement under Section 11.202.

(b) Except as otherwise provided by this code or the certificate

of formation or bylaws of a real estate investment trust in

accordance with Section 200.260, the vote required for approval

of a fundamental action by the shareholders is the affirmative

vote of the holders of at least two-thirds of the outstanding

shares entitled to vote on the fundamental action.

(c) If a class or series of shares is entitled to vote as a

class or series on a fundamental action, the vote required for

approval of the action by the shareholders is the affirmative

vote of the holders of at least two-thirds of the outstanding

shares in each class or series of shares entitled to vote on the

action as a class and at least two-thirds of the outstanding

shares otherwise entitled to vote on the action. Shares entitled

to vote as a class or series shall be entitled to vote only as a

class or series unless otherwise entitled to vote on each matter

generally or otherwise provided by the certificate of formation.

(d) Unless an amendment to the certificate of formation is

undertaken by the trust managers under Section 200.103, separate

voting by a class or series of shares of a real estate investment

trust is required for approval of an amendment to the certificate

of formation that would result in:

(1) the increase or decrease of the aggregate number of

authorized shares of the class or series;

(2) the increase or decrease of the par value of the shares of

the class, including changing shares with par value into shares

without par value or changing shares without par value into

shares with par value;

(3) effecting an exchange, reclassification, or cancellation of

all or part of the shares of the class or series;

(4) effecting an exchange or creating a right of exchange of all

or part of the shares of another class or series into the shares

of the class or series;

(5) the change of the designations, preferences, limitations, or

relative rights of the shares of the class or series;

(6) the change of the shares of the class or series, with or

without par value, into the same or a different number of shares,

with or without par value, of the same class or series or another

class or series;

(7) the creation of a new class or series of shares with rights

and preferences equal, prior, or superior to the shares of the

class or series;

(8) increasing the rights and preferences of a class or series

with rights and preferences equal, prior, or superior to the

shares of the class or series;

(9) increasing the rights and preferences of a class or series

with rights or preferences later or inferior to the shares of the

class or series in such a manner that the rights or preferences

will be equal, prior, or superior to the shares of the class or

series;

(10) dividing the shares of the class into series and setting

and determining the designation of the series and the variations

in the relative rights and preferences between the shares of the

series;

(11) the limitation or denial of existing preemptive rights or

cumulative voting rights of the shares of the class or series; or

(12) canceling or otherwise affecting the dividends on the

shares of the class or series that have accrued but have not been

declared.

(e) Unless otherwise provided by the certificate of formation,

if the holders of the outstanding shares of a class that is

divided into series are entitled to vote as a class on a proposed

amendment that would affect equally all series of the class,

other than a series in which no shares are outstanding or a

series that is not affected by the amendment, the holders of the

separate series are not entitled to separate class votes.

(f) Unless otherwise provided by the certificate of formation, a

proposed amendment to the certificate of formation that would

solely effect changes in the designations, preferences,

limitations, or relative rights, including voting rights, of one

or more series of shares of the real estate investment trust that

have been established under the authority granted to the trust

managers in the certificate of formation in accordance with

Section 200.103 does not require the approval of the holders of

the outstanding shares of a class or series other than the

affected series if, after giving effect to the amendment:

(1) the preferences, limitations, or relative rights of the

affected series may be set and determined by the trust managers

with respect to the establishment of a new series of shares under

the authority granted to the trust managers in the certificate of

formation in accordance with Section 200.103; or

(2) any new series established as a result of a reclassification

of the affected series are within the preferences, limitations,

and relative rights that are described by Subdivision (1).

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 132, eff. September 1, 2007.

Sec. 200.262. CHANGES IN VOTE REQUIRED FOR CERTAIN MATTERS. (a)

With respect to a matter for which the affirmative vote of the

holders of a specified portion of the shares entitled to vote is

required by this code, the certificate of formation of a real

estate investment trust may provide that the affirmative vote of

the holders of a specified portion, but not less than the

majority, of the shares entitled to vote on that matter is

required for shareholder action on that matter.

(b) With respect to a matter for which the affirmative vote of

the holders of a specified portion of the shares of a class or

series is required by this code, the certificate of formation may

provide that the affirmative vote of the holders of a specified

portion, but not less than the majority, of the shares of that

class or series is required for action of the holders of shares

of that class or series on that matter.

(c) If a provision of the certificate of formation provides that

the affirmative vote of the holders of a specified portion that

is greater than the majority of the shares entitled to vote on a

matter is required for shareholder action on that matter, the

provision may not be amended, directly or indirectly, without the

same affirmative vote unless otherwise provided by the

certificate of formation.

(d) If a provision of the certificate of formation provides that

the affirmative vote of the holders of a specified portion that

is greater than the majority of the shares of a class or series

is required for shareholder action on a matter, the provision may

not be amended, directly or indirectly, without the same

affirmative vote unless otherwise provided by the certificate of

formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.263. NUMBER OF VOTES PER SHARE. (a) Except as

provided by the certificate of formation of a real estate

investment trust or this title or Title 1, each outstanding

share, regardless of class, is entitled to one vote on each

matter submitted to a vote at a shareholders' meeting.

(b) If the certificate of formation provides for more or less

than one vote per share on a matter for all of the outstanding

shares or for the shares of a class or series, each reference in

this code or in the certificate of formation or bylaws, unless

expressly stated otherwise, to a specified portion of the shares

with respect to that matter refers to the portion of the votes

entitled to be cast with respect to those shares under the

certificate of formation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.264. VOTING IN PERSON OR BY PROXY. (a) A shareholder

may vote in person or by proxy executed in writing by the

shareholder.

(b) A telegram, telex, cablegram, or other form of electronic

transmission, including telephonic transmission, by the

shareholder, or a photographic, photostatic, facsimile, or

similar reproduction of a writing executed by the shareholder, is

considered an execution in writing for purposes of this section.

Any electronic transmission must contain or be accompanied by

information from which it can be determined that the transmission

was authorized by the shareholder.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.265. TERM OF PROXY. A proxy is not valid after 11

months after the date the proxy is executed unless otherwise

provided by the proxy.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.266. REVOCABILITY OF PROXY. (a) In this section, a

"proxy coupled with an interest" includes the appointment as

proxy of:

(1) a pledgee;

(2) a person who purchased or agreed to purchase the shares

subject to the proxy;

(3) a person who owns or holds an option to purchase the shares

subject to the proxy;

(4) a creditor of the real estate investment trust who extended

the real estate investment trust credit under terms requiring the

appointment;

(5) an employee of the real estate investment trust whose

employment contract requires the appointment; or

(6) a party to a voting agreement created under Section 6.252.

(b) A proxy is revocable unless:

(1) the proxy form conspicuously states that the proxy is

irrevocable; and

(2) the proxy is coupled with an interest.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.267. ENFORCEABILITY OF PROXY. (a) An irrevocable

proxy is specifically enforceable against the holder of shares or

any successor or transferee of the holder if:

(1) the proxy is noted conspicuously on the certificate

representing the shares subject to the proxy; or

(2) in the case of uncertificated shares, notation of the proxy

is contained in the notice sent under Section 3.205 with respect

to the shares subject to the proxy.

(b) An irrevocable proxy that is otherwise enforceable is

ineffective against a transferee for value without actual

knowledge of the existence of the irrevocable proxy at the time

of the transfer or against a subsequent transferee, regardless of

whether the transfer is for value, unless:

(1) the proxy is noted conspicuously on the certificate

representing the shares subject to the proxy; or

(2) in the case of uncertificated shares, notation of the proxy

is contained in the notice sent under Section 3.205 with respect

to the shares subject to the proxy.

(c) An irrevocable proxy shall be specifically enforceable

against a person who is not a transferee for value from the time

the person acquires actual knowledge of the existence of the

irrevocable proxy.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.268. PROCEDURES IN BYLAWS RELATING TO PROXIES. A real

estate investment trust may establish in the bylaws of the real

estate investment trust procedures consistent with this code for

determining the validity of proxies and determining whether

shares held of record by a bank, broker, or other nominee are

represented at a meeting of shareholders. The procedures may

incorporate rules of and determinations made by a self-regulatory

organization regulating that bank, broker, or other nominee.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER G. TRUST MANAGERS

Sec. 200.301. MANAGEMENT BY TRUST MANAGERS. The control,

operation, disposition, investment, and management of the trust

estate and the powers necessary or appropriate to effect any

purpose for which a real estate investment trust is organized are

vested in one or more trust managers.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.302. DESIGNATION OF TRUST MANAGERS. (a) The

certificate of formation of a real estate investment trust must

contain the name of each trust manager.

(b) A successor trust manager must be selected in accordance

with the certificate of formation. The selection of a successor

trust manager is considered an amendment to the certificate of

formation of a real estate investment trust.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.303. TRUST MANAGER ELIGIBILITY REQUIREMENTS. A trust

manager of a real estate investment trust must be an individual.

Unless the certificate of formation or bylaws of a real estate

investment trust provide otherwise, a person is not required to

be a resident of this state or a shareholder of the real estate

investment trust to serve as a trust manager. The certificate of

formation or bylaws may prescribe other qualifications for trust

managers.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.304. NUMBER OF TRUST MANAGERS. (a) The certificate of

formation or bylaws of the real estate investment trust shall set

the number of trust managers or provide for the manner of

determining the number of trust managers, except that the

certificate of formation shall set the number constituting the

initial trust managers.

(b) The number of trust managers may be increased or decreased

by amendment to, or as provided by, the certificate of formation

or bylaws. A decrease in the number of trust managers may not

shorten the term of an incumbent trust manager.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.305. COMPENSATION. A trust manager or officer of a

real estate investment trust is entitled to receive compensation

set by or in the manner provided by the certificate of formation

or bylaws of the real estate investment trust. If the certificate

of formation or bylaws do not provide for compensation to trust

managers and officers, the trust managers of the real estate

investment trust must determine the compensation by vote at a

meeting or by written consent.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.306. TERM OF TRUST MANAGER. (a) Except as provided by

the certificate of formation or bylaws of a real estate

investment trust, a trust manager of the real estate investment

trust serves until the trust manager's successor is elected.

(b) A trust manager may succeed himself or herself in office.

(c) If a successor trust manager is not elected, the trust

manager in office continues to serve as trust manager until the

trust manager's successor is elected.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.307. STAGGERED TERMS OF TRUST MANAGERS. (a) A

governing document of a real estate investment trust may provide

that all or some of the board of trust managers may be divided

into two or three classes. Each class must include the same or a

similar number of trust managers as each other class.

(b) The terms of office of trust managers constituting the first

class expire on the election of successors at the first annual

meeting of shareholders after the election of those trust

managers. The terms of office of trust managers constituting the

second class expire on the election of successors at the second

annual meeting of shareholders after election of those trust

managers. The terms of office of trust managers constituting the

third class, if any, expire on the election of successors at the

third annual meeting of shareholders after election of those

trust managers.

(c) If a governing document of the real estate investment trust

provides for the classification of trust managers, an annual

election for trust managers as a whole is not necessary. At each

annual meeting held after the classification of trust managers,

an election shall be held to elect the number of trust managers

equal to the number of trust managers in the class the term of

which expires on the date of the meeting, and those trust

managers serve until:

(1) the second succeeding annual meeting if there are two

classes; or

(2) the third succeeding annual meeting if there are three

classes.

(d) Unless provided by the certificate of formation or a bylaw

adopted by shareholders, staggered terms for trust managers do

not take effect until the next annual meeting of shareholders at

which trust managers are elected. Staggered terms for trust

managers may not be effected if any shareholder has the right to

cumulate votes for the election of trust managers and the number

of trust managers is fewer than nine trust managers.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.308. VACANCY. (a) Except as provided by Subsection

(b), a vacancy occurring in the office of a trust manager of a

real estate investment trust may be filled by the affirmative

vote of the majority of the remaining trust managers, even if the

majority of trust managers constitutes less than a quorum of the

trust managers.

(b) The certificate of formation or bylaws of the real estate

investment trust may provide an alternative procedure for filling

a vacancy occurring in the office of a trust manager, including

filling vacancies by simple majority or super majority votes of

the shareholders.

(c) The term of a trust manager elected to fill a vacancy

occurring in the office of a trust manager is the unexpired term

of the trust manager's predecessor in office and until the trust

manager's successor is elected and has qualified.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.309. NOTICE OF MEETING. (a) Regular meetings of the

trust managers of a real estate investment trust may be held with

or without notice as prescribed by the real estate investment

trust's bylaws.

(b) Special meetings of the trust managers shall be held with

notice as prescribed by the bylaws.

(c) A notice of a board meeting is not required to specify the

business to be transacted at the meeting or the purpose of the

meeting, unless required by the bylaws.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.310. QUORUM. A quorum of the board of trust managers

of a real estate investment trust is the majority of the number

of trust managers unless the certificate of formation or bylaws

require a greater number.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.311. COMMITTEES OF TRUST MANAGERS. (a) If authorized

by the certificate of formation or bylaws, the trust managers of

a real estate investment trust, by resolution adopted by a

majority of the trust managers, may designate:

(1) committees composed of one or more trust managers; or

(2) trust managers as alternate committee members to replace

absent or disqualified committee members at a committee meeting,

subject to any limitations imposed by the trust managers.

(b) To the extent provided by the resolution designating a

committee or the certificate of formation or bylaws and subject

to Subsection (c), the committee has the authority of the trust

managers.

(c) A committee of the trust managers may not:

(1) amend the certificate of formation, except to classify or

reclassify shares in accordance with Section 200.103 if

authorized by the resolution designating the committee,

certificate of formation, or bylaws;

(2) propose a reduction of stated capital of the real estate

investment trust;

(3) approve a plan of merger or share exchange of the real

estate investment trust;

(4) recommend to shareholders the sale, lease, or exchange of

all or substantially all of the property and assets of the real

estate investment trust not made in the usual and regular course

of its business;

(5) recommend to the shareholders a voluntary winding up and

termination or a revocation of the real estate investment trust;

(6) amend, alter, or repeal the bylaws or adopt new bylaws;

(7) fill vacancies in the offices of the trust managers;

(8) fill vacancies in or designate alternate members of a

committee of the trust managers;

(9) fill a vacancy to be filled because of an increase in the

number of trust managers;

(10) elect or remove officers of the real estate investment

trust or members or alternate members of a committee of the trust

managers;

(11) set the compensation of the members or alternate members of

a committee of the trust managers; or

(12) alter or repeal a resolution of the trust managers that

states that it may not be amended or repealed.

(d) A committee of the trust managers may authorize a

distribution or the issuance of shares if authorized by the

resolution designating the committee or by the certificate of

formation or bylaws.

(e) The designation of and delegation of authority to a

committee of the trust managers does not relieve a trust manager

of responsibility imposed by law.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.312. LIABILITY OF TRUST MANAGERS. (a) A trust manager

of a real estate investment trust who votes for or assents to a

distribution of assets made by the real estate investment trust

to its shareholders during the liquidation of the real estate

investment trust without the payment and discharge of or the

making of adequate provision for the payment of all of the known

debts, liabilities, and other obligations of the real estate

investment trust is jointly and severally liable to the real

estate investment trust for the value of the distributed assets

to the extent the debts, liabilities, and other obligations are

not paid and discharged.

(b) A trust manager of a real estate investment trust who votes

for or assents to the making of a loan to another trust manager

or officer of the real estate investment trust or to the making

of a loan secured by shares of the real estate investment trust

is jointly and severally liable to the real estate investment

trust for the loan amount until the loan is repaid.

(c) A trust manager is not jointly and severally liable under

Subsection (a) if, in determining the amount available for the

distribution, the trust manager, acting in good faith and with

ordinary care:

(1) relied on information, opinions, reports, or statements in

accordance with Section 3.102; or

(2) considered the assets of the real estate investment trust to

be valued at least at book value.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.313. STATUTE OF LIMITATIONS ON CERTAIN ACTION AGAINST

TRUST MANAGERS. An action may not be brought against a trust

manager of a real estate investment trust under Section 200.312

after the second anniversary of the date the alleged act giving

rise to the liability occurred.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.314. IMMUNITY FROM LIABILITY FOR PERFORMANCE OF DUTY.

A trust manager of a real estate investment trust may not be held

liable to the real estate investment trust for an act, omission,

loss, damage, or expense arising from the performance of the

trust manager's duties under the trust, except for liability

arising from the wilful misfeasance, wilful malfeasance, or gross

negligence of the trust manager.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.315. RIGHT OF CONTRIBUTION. A trust manager who is

liable for a claim asserted under Section 200.312 is entitled to

receive contribution from each of the other trust managers who

are liable with respect to that claim in an amount appropriate to

achieve equity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.316. OFFICERS. (a) An officer of a real estate

investment trust designated by the trust managers under Section

3.103 may exercise all of the powers of a trust manager relating

to the business and affairs of the real estate investment trust,

unless action by the trust managers is specified by this code or

another applicable law.

(b) A designation of or delegation of authority to an officer of

a real estate investment trust described by this section does not

relieve a trust manager of responsibility imposed by law.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.317. CONTRACTS OR TRANSACTIONS INVOLVING INTERESTED

TRUST MANAGERS AND OFFICERS. (a) This section applies only to a

contract or transaction between a real estate investment trust

and:

(1) one or more of the trust's trust managers or officers; or

(2) an entity or other organization in which one or more of the

trust's trust managers or officers:

(A) is a managerial official; or

(B) has a financial interest.

(b) An otherwise valid contract or transaction described by

Subsection (a) is valid notwithstanding that the trust manager or

officer having the relationship or interest described by

Subsection (a) is present at or participates in the meeting of

the trust managers or of a committee of the trust managers that

authorizes the contract or transaction, or votes or signs, in the

person's capacity as a trust manager or committee member, a

unanimous written consent of trust managers or committee members

to authorize the contract or transaction, if:

(1) the material facts as to the relationship or interest

described by Subsection (a) and as to the contract or transaction

are disclosed to or known by:

(A) the trust managers or a committee of the trust managers, and

the trust managers or committee of the trust managers in good

faith authorize the contract or transaction by the approval of

the majority of disinterested trust managers or committee

members, regardless of whether the disinterested trust managers

or committee members constitute a quorum; or

(B) the shareholders entitled to vote on the authorization of

the contract or transaction, and the contract or transaction is

specifically approved in good faith by a vote of the

shareholders; or

(2) the contract or transaction is fair to the real estate

investment trust when the contract or transaction is authorized,

approved, or ratified by the trust managers, a committee of the

trust managers, or the shareholders.

(c) Common or interested trust managers may be included in

determining the presence of a quorum at a meeting of the trust

managers, or a committee of the trust managers, that authorizes

the contract or transaction.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 58, eff. September 1, 2009.

SUBCHAPTER H. INVESTMENTS

Sec. 200.351. INVESTMENTS. A trust manager or officer of a real

estate investment trust has complete discretion with respect to

the investment of the trust estate unless the investment is

contrary to or inconsistent with:

(1) this chapter;

(2) a provision of the Internal Revenue Code relating to or

governing real estate investment trusts; or

(3) regulations adopted under a provision of the Internal

Revenue Code relating to or governing real estate investment

trusts.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER I. FUNDAMENTAL BUSINESS TRANSACTIONS

Sec. 200.401. DEFINITIONS. In this subchapter:

(1) "Participating shares" means shares that entitle the holders

of the shares to participate without limitation in distributions.

(2) "Sale of all or substantially all of the assets" means the

sale, lease, exchange, or other disposition, other than a pledge,

mortgage, deed of trust, or trust indenture unless otherwise

provided by the certificate of formation, of all or substantially

all of the property and assets of a domestic real estate

investment trust that is not made in the usual and regular course

of the trust's business without regard to whether the disposition

is made with the goodwill of the business. The term does not

include a transaction that results in the real estate investment

trust directly or indirectly:

(A) continuing to engage in one or more businesses; or

(B) applying a portion of the consideration received in

connection with the transaction to the conduct of a business that

the real estate investment trust engages in after the

transaction.

(3) "Shares" includes a receipt or other instrument issued by a

depository representing an interest in one or more shares or

fractions of shares of a domestic or foreign real estate

investment trust that are deposited with the depository.

(4) "Voting shares" means shares that entitle the holders of the

shares to vote unconditionally in elections of trust managers.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.402. APPROVAL OF MERGER. (a) A real estate investment

trust that is a party to the merger under Chapter 10 must approve

the merger by complying with this section.

(b) The trust managers of the real estate investment trust shall

adopt a resolution that:

(1) approves the plan of merger; and

(2) if shareholder approval of the merger is required by this

subchapter:

(A) recommends that the plan of merger be approved by the

shareholders of the real estate investment trust; or

(B) directs that the plan of merger be submitted to the

shareholders for approval without recommendation if the trust

managers determine for any reason not to recommend approval of

the plan of merger.

(c) Except as provided by this subchapter or Chapter 10, the

plan of merger shall be submitted to the shareholders of the real

estate investment trust for approval as provided by this

subchapter. The trust managers may place conditions on the

submission of the plan of merger to the shareholders.

(d) If the trust managers approve a plan of merger required to

be approved by the shareholders of the real estate investment

trust but do not adopt a resolution recommending that the plan of

merger be approved by the shareholders, the trust managers shall

communicate to the shareholders the reason for the trust

managers' determination to submit the plan of merger without a

recommendation.

(e) Except as provided by Chapter 10 or Sections

200.407-200.409, the shareholders of the real estate investment

trust shall approve the plan of merger as provided by this

subchapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.403. APPROVAL OF CONVERSION. (a) A real estate

investment trust must approve a conversion under Chapter 10 by

complying with this section.

(b) The trust managers of the real estate investment trust shall

adopt a resolution that approves the plan of conversion and:

(1) recommends that the plan of conversion be approved by the

shareholders of the real estate investment trust; or

(2) directs that the plan of conversion be submitted to the

shareholders for approval without recommendation if the trust

managers determine for any reason not to recommend approval of

the plan of conversion.

(c) The plan of conversion shall be submitted to the

shareholders of the real estate investment trust for approval as

provided by this subchapter. The trust managers may place

conditions on the submission of the plan of conversion to the

shareholders.

(d) If the trust managers approve a plan of conversion but do

not adopt a resolution recommending that the plan of conversion

be approved by the shareholders of the real estate investment

trust, the trust managers shall communicate to the shareholders

the reason for the trust managers' determination to submit the

plan of conversion without a recommendation.

(e) Except as provided by Sections 200.407-200.409, the

shareholders of the real estate investment trust must approve the

plan of conversion as provided by this subchapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.404. APPROVAL OF EXCHANGE. (a) A real estate

investment trust the shares of which are to be acquired in an

exchange under Chapter 10 must approve the exchange by complying

with this section.

(b) The trust managers shall adopt a resolution that approves

the plan of exchange and:

(1) recommends that the plan of exchange be approved by the

shareholders of the real estate investment trust; or

(2) directs that the plan of exchange be submitted to the

shareholders for approval without recommendation if the trust

managers determine for any reason not to recommend approval of

the plan of exchange.

(c) The plan of exchange shall be submitted to the shareholders

of the real estate investment trust for approval as provided by

this subchapter. The trust managers may place conditions on the

submission of the plan of exchange to the shareholders.

(d) If the trust managers approve a plan of exchange but do not

adopt a resolution recommending that the plan of exchange be

approved by the shareholders of the real estate investment trust,

the trust managers shall communicate to the shareholders the

reason for the trust managers' determination to submit the plan

of exchange to shareholders without a recommendation.

(e) Except as provided by Sections 200.407-200.409, the

shareholders of the real estate investment trust shall approve

the plan of exchange as provided by this subchapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.405. APPROVAL OF SALE OF ALL OR SUBSTANTIALLY ALL OF

ASSETS. (a) Except as provided by the certificate of formation

of a domestic real estate investment trust, a sale, lease,

pledge, mortgage, assignment, transfer, or other conveyance of an

interest in real property or other assets of the real estate

investment trust does not require the approval or consent of the

shareholders of the real estate investment trust unless the

transaction constitutes a sale of all or substantially all of the

assets of the real estate investment trust.

(b) A real estate investment trust must approve the sale of all

or substantially all of its assets by complying with this

section.

(c) The trust managers of the real estate investment trust shall

adopt a resolution that approves the sale of all or substantially

all of the assets of the real estate investment trust and:

(1) recommends that the sale of all or substantially all of the

assets of the real estate investment trust be approved by the

shareholders of the real estate investment trust; or

(2) directs that the sale of all or substantially all of the

assets of the real estate investment trust be submitted to the

shareholders for approval without recommendation if the trust

managers determine for any reason not to recommend approval of

the sale.

(d) The sale of all or substantially all of the assets of the

real estate investment trust shall be submitted to the

shareholders of the real estate investment trust for approval as

provided by this subchapter. The trust managers may place

conditions on the submission of the proposed sale to the

shareholders.

(e) If the trust managers approve the sale of all or

substantially all of the assets of the real estate investment

trust but do not adopt a resolution recommending that the

proposed sale be approved by the shareholders of the real estate

investment trust, the trust managers shall communicate to the

shareholders the reason for the trust managers' determination to

submit the proposed sale to shareholders without a

recommendation.

(f) The shareholders of the real estate investment trust shall

approve the sale of all or substantially all of the assets of the

real estate investment trust as provided by this subchapter.

(g) After the approval of the sale by the shareholders, the

trust managers may abandon the sale of all or substantially all

of the assets of the real estate investment trust, subject to the

rights of a third party under a contract relating to the assets,

without further action or approval by the shareholders.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.406. GENERAL PROCEDURE FOR SUBMISSION TO SHAREHOLDERS

OF FUNDAMENTAL BUSINESS TRANSACTION. (a) If a fundamental

business transaction involving a real estate investment trust is

required to be submitted to the shareholders of the real estate

investment trust under this subchapter, the real estate

investment trust shall notify each shareholder of the real estate

investment trust that the fundamental business transaction is

being submitted to the shareholders for approval at a meeting of

shareholders as required by this subchapter, regardless of

whether the shareholder is entitled to vote on the matter.

(b) If the fundamental business transaction is a merger,

conversion, or interest exchange, the notice required by

Subsection (a) shall contain or be accompanied by a copy or

summary of the plan of merger, conversion, or interest exchange,

as appropriate, and the notice required by Section 10.355.

(c) The notice of the meeting must:

(1) be given not later than the 21st day before the date of the

meeting; and

(2) state that the purpose, or one of the purposes, of the

meeting is to consider the fundamental business transaction.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.407. GENERAL VOTE REQUIREMENT FOR APPROVAL OF

FUNDAMENTAL BUSINESS TRANSACTION. (a) Except as provided by

this code or the certificate of formation or bylaws of a real

estate investment trust in accordance with Section 200.261, the

affirmative vote of the holders of at least two-thirds of the

outstanding shares of the real estate investment trust entitled

to vote on a fundamental business transaction is required to

approve the transaction.

(b) Unless provided by the certificate of formation or Section

200.408, shares of a class or series that are not otherwise

entitled to vote on matters submitted to shareholders generally

will not be entitled to vote for the approval of a fundamental

business transaction.

(c) Except as provided by this code, if a class or series of

shares of a real estate investment trust is entitled to vote on a

fundamental business transaction as a class or series, in

addition to the vote required under Subsection (a), the

affirmative vote of the holders of at least two-thirds of the

outstanding shares in each class or series of shares entitled to

vote on the fundamental business transaction as a class or series

is required to approve the transaction.

(d) Unless required by the certificate of formation, approval of

a merger by shareholders is not required under this code for a

real estate investment trust that is a party to the plan of

merger unless that real estate investment trust is also a party

to the merger.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.408. CLASS VOTING REQUIREMENTS FOR CERTAIN FUNDAMENTAL

BUSINESS TRANSACTIONS. (a) Separate voting by a class or series

of shares of a real estate investment trust is required for

approval of a plan of merger or conversion if:

(1) the plan of merger or conversion contains a provision that

would require approval by that class or series of shares under

Section 200.262 if the provision was contained in a proposed

amendment to the real estate investment trust's certificate of

formation; or

(2) that class or series of shares is entitled under the

certificate of formation to vote as a class or series on the plan

of merger or conversion.

(b) Separate voting by a class or series of shares of a real

estate investment trust is required for approval of a plan of

exchange if:

(1) shares of that class or series are to be exchanged under the

terms of the plan of exchange; or

(2) that class or series is entitled under the certificate of

formation to vote as a class or series on the plan of exchange.

(c) Separate voting by a class or series of shares of a real

estate investment trust is required for approval of a sale of all

or substantially all of the assets of the real estate investment

trust if that class or series of shares is entitled under the

certificate of formation to vote as a class or series on the sale

of the real estate investment trust's assets.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.409. NO SHAREHOLDER VOTE REQUIREMENT FOR CERTAIN

FUNDAMENTAL BUSINESS TRANSACTIONS. (a) Unless required by the

real estate investment trust's certificate of formation, a plan

of merger is not required to be approved by the shareholders of a

real estate investment trust if:

(1) the real estate investment trust is the sole surviving real

estate investment trust in the merger;

(2) the certificate of formation of the real estate investment

trust following the merger will not differ from the real estate

investment trust's certificate of formation before the merger;

(3) immediately after the effective date of the merger, each

shareholder of the real estate investment trust whose shares were

outstanding immediately before the effective date of the merger

will hold the same number of shares, with identical designations,

preferences, limitations, and relative rights;

(4) the sum of the voting power of the number of voting shares

outstanding immediately after the merger and the voting power of

securities that may be acquired on the conversion or exercise of

securities issued under the merger does not exceed by more than

20 percent the voting power of the total number of voting shares

of the real estate investment trust that are outstanding

immediately before the merger; and

(5) the sum of the number of participating shares that are

outstanding immediately after the merger and the number of

participating shares that may be acquired on the conversion or

exercise of securities issued under the merger does not exceed by

more than 20 percent the total number of participating shares of

the real estate investment trust that are outstanding immediately

before the merger.

(b) Unless required by the certificate of formation, a plan of

merger effected under Section 10.005 or 10.006 does not require

the approval of the shareholders of the real estate investment

trust.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.410. RIGHTS OF DISSENT AND APPRAISAL. A shareholder of

a domestic real estate investment trust has the rights of dissent

and appraisal under Subchapter H, Chapter 10, with respect to a

fundamental business transaction.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER J. SUPPLEMENTAL WINDING UP AND TERMINATION PROVISIONS

Sec. 200.451. APPROVAL OF VOLUNTARY WINDING UP. A real estate

investment trust must approve a voluntary winding up under

Chapter 11 by the affirmative vote of the shareholders in

accordance with Section 200.261.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.452. APPROVAL OF REINSTATEMENT, CANCELLATION, OR

REVOCATION OF VOLUNTARY WINDING UP. A real estate investment

trust may reinstate its existence under Section 11.202, revoke a

voluntary decision to wind up under Section 11.151, or cancel an

event requiring winding up under Section 11.152 by the

affirmative vote of the shareholders in accordance with Section

200.261.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.453. RESPONSIBILITY FOR WINDING UP. If a real estate

investment trust determines or is required to wind up, the trust

managers shall manage the winding up of the business or affairs

of the real estate investment trust.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER K. MISCELLANEOUS PROVISIONS

Sec. 200.501. EXAMINATION OF RECORDS. (a) On written demand

stating a proper purpose, a shareholder of record of a real

estate investment trust for at least six months immediately

preceding the shareholder's demand, or a holder of record of at

least five percent of all of the outstanding shares of a real

estate investment trust, is entitled to examine and copy, at a

reasonable time, the real estate investment trust's relevant

books and records of account, minutes, and share transfer

records. The examination may be conducted in person or through an

agent or attorney.

(b) This section does not impair the power of a court, on the

presentation of proof of proper purpose by a shareholder, to

compel the production for examination by the shareholder of the

books and records of account, minutes, and share transfer records

of a real estate investment trust, regardless of the period

during which the shareholder was a record holder and regardless

of the number of shares held by the person.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.502. JOINDER OF SHAREHOLDERS NOT REQUIRED. The joinder

of shareholders of a real estate investment trust is not required

for any sale, lease, mortgage, or other disposition of all or

part of the assets of the real estate investment trust.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 200.503. TAX LAW REQUIREMENTS. In connection with a real

estate investment trust qualifying or attempting to qualify as a

real estate investment trust under the Internal Revenue Code and

the regulations adopted under the Internal Revenue Code, a

provision of this chapter is subject to the provisions of the

Internal Revenue Code or the regulations relating to or governing

real estate investment trusts adopted under those provisions if:

(1) the provision of this chapter is contrary to or inconsistent

with the federal provisions or regulations;

(2) the federal provisions or regulations require a real estate

investment trust to take any action required to secure or

maintain its status as a real estate investment trust under the

federal provisions or regulations; or

(3) the federal provisions or regulations prohibit the real

estate investment trust from taking any action required to secure

or maintain its status as a real estate investment trust under

the federal provision or regulation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.






TITLE 6. ASSOCIATIONS

CHAPTER 251. COOPERATIVE ASSOCIATIONS

BUSINESS ORGANIZATIONS CODE

TITLE 6. ASSOCIATIONS

CHAPTER 251. COOPERATIVE ASSOCIATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 251.001. DEFINITIONS. In this chapter:

(1) "Cooperative basis" means that net savings, after payment of

any investment dividends or after provision for separate funds

has been made as required or authorized by law, the certificate

of formation, or bylaws, are:

(A) allocated or distributed to a member patron or to each

patron in proportion to patronage; or

(B) retained by the entity for:

(i) actual or potential expansion of the entity's services;

(ii) the reduction of charges to patrons; or

(iii) any other purpose consistent with the entity's nonprofit

character.

(2) "Invested capital" means funds invested in a cooperative

association by an investor with the expectation of receiving an

investment dividend.

(3) "Investment dividend" means the return on invested capital

or on membership capital derived from the net savings of the

cooperative association.

(4) "Membership capital" means the funds of a cooperative

association derived from members of the cooperative association

generally as a requirement of membership or in lieu of patronage

dividends. The term does not include deposits or loans from

members.

(5) "Net savings" means the total income of a cooperative

association less the costs of operation.

(6) "Patronage dividend" means a share of the net savings

distributed among members of the cooperative association on the

basis of patronage, as provided by the certificate of formation.

(7) "Savings returns" means the amount returned by a cooperative

association to patrons of a cooperative association in proportion

to patronage or otherwise.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.002. APPLICABILITY OF NONPROFIT CORPORATION PROVISIONS.

(a) A provision of Title 1 and Chapters 20 and 22 governing

nonprofit corporations applies to a cooperative association.

(b) Notwithstanding Subsection (a), this chapter controls over

any conflicting provision of Title 1 and Chapters 20 and 22

governing nonprofit corporations.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.003. EXEMPTION. This chapter does not apply to a

corporation or association organized on a cooperative basis under

a statute of this state other than this chapter unless that other

statute specifically states that this chapter does apply.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER B. FORMATION AND GOVERNING DOCUMENTS

Sec. 251.051. ORGANIZATION MEETING. After a cooperative

association's certificate of formation is filed, the cooperative

association shall hold an organization meeting in accordance with

Section 22.104.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.052. AMENDMENT OF CERTIFICATE OF FORMATION. (a) The

board of directors of a cooperative association may propose an

amendment to the cooperative association's certificate of

formation by a two-thirds vote of the board members. The members

of a cooperative association may petition to amend the

certificate of formation as provided by the bylaws.

(b) Not later than the 31st day before the date of the meeting,

the secretary shall:

(1) send notice of a meeting to consider a proposed amendment to

each member of the cooperative association at the member's last

known address; or

(2) post notice of a meeting to consider a proposed amendment in

a conspicuous place in all principal places of activity of the

cooperative association.

(c) The notice required by Subsection (b) must include the full

text of the proposed amendment and the text of the part of the

certificate of formation to be amended.

(d) To be approved, an amendment must be adopted by the

affirmative vote of two-thirds of the members voting on the

amendment.

(e) Not later than the 30th day after the date an amendment is

adopted by the members of a cooperative association, the

cooperative association shall file a certificate of amendment

with the secretary of state in accordance with Chapter 4. The

certificate of amendment must be:

(1) signed by an authorized officer of the cooperative

association; and

(2) in the form required by Section 3.052.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.053. BYLAWS. (a) Unless the certificate of formation

or bylaws of a cooperative association require a greater

majority, the bylaws may be adopted, amended, or repealed by a

majority vote of the cooperative association's members voting on

the matter.

(b) Except as provided by this code, the bylaws may contain:

(1) requirements for admission to membership;

(2) requirements for disposal of a member's interest on

cessation of membership;

(3) the time, place, and manner of calling and conducting

meetings;

(4) the number or percentage of the members constituting a

quorum;

(5) the number, qualifications, powers, duties, and term of

directors and officers;

(6) the method of electing, removing, and filling a vacancy of

directors and officers;

(7) the division or classification, if any, of directors to

provide for staggered terms;

(8) the compensation, if any, of the directors;

(9) the number of directors necessary to constitute a quorum;

(10) the method for distributing the net savings;

(11) a requirement that each officer or employee of the

cooperative association who handles funds or securities be

bonded;

(12) other discretionary provisions of this chapter, Title 1,

and Chapters 20 and 22; and

(13) any other provision incident to a purpose or activity of

the cooperative association.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.054. RESTATED CERTIFICATE OF FORMATION. (a) The board

of directors of a cooperative association may adopt a restated

certificate of formation as provided by Subchapter B, Chapter 3,

by following the procedure to amend the association's certificate

of formation provided by Section 251.052, except that member

approval is required if the restated certificate of formation

contains an amendment.

(b) A person shall file a restated certificate of formation as

provided by Chapter 4, and the restated certificate of formation

takes effect as provided by Subchapter B, Chapter 3.

Added by Acts 2005, 79th Leg., Ch.

64, Sec. 96, eff. January 1, 2006.

SUBCHAPTER C. MANAGEMENT

Sec. 251.101. BOARD OF DIRECTORS. (a) Except as provided by

Subsections (b) and (c), a cooperative association is managed by

a board of directors in accordance with Chapter 22.

(b) The board shall contain at least five directors elected by

and from the cooperative association's members. A director:

(1) serves a term not to exceed three years as provided by the

bylaws; and

(2) holds office until the director is removed or the director's

successor is elected.

(c) The bylaws of a cooperative association may:

(1) apportion the number of directors among the units into which

the cooperative association may be divided; and

(2) provide for the election of the directors by the respective

units to which the directors are apportioned.

(d) An executive committee of the board of directors may be

elected in the manner and with the powers and duties specified by

the certificate of formation or bylaws.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.102. OFFICERS. (a) The directors of a cooperative

association shall annually elect, unless otherwise provided by

the bylaws, the following officers for the cooperative

association:

(1) a president;

(2) one or more vice presidents; and

(3) a secretary and treasurer or a secretary-treasurer.

(b) Any two or more offices, other than the offices of president

and secretary, may be held by the same person.

(c) The officers of a cooperative association may be designated

by other titles as provided by the certificate of formation or

the bylaws of the cooperative association.

(d) A committee duly designated by the board of directors may

perform the functions of any office, and the functions of any two

or more officers may be performed by a single committee,

including the functions of both president and secretary.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.103. REMOVAL OF DIRECTORS AND OFFICERS. (a) A

director or officer of a cooperative association may be removed

from office in the manner provided by the certificate of

formation or bylaws of the cooperative association.

(b) If the certificate of formation or bylaws do not provide for

the person's removal, a director or officer may be removed with

cause by a vote of a majority of the members voting at a regular

or special meeting. The director or officer who is to be removed

is entitled to be heard at the meeting.

(c) Except as provided by the certificate of formation or

bylaws, a vacancy on the board of directors caused by removal

shall be filled by a director elected in the same manner provided

by the bylaws for the election of directors.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.104. REFERENDUM. (a) The certificate of formation or

bylaws of a cooperative association may provide for a referendum

on any action undertaken by the cooperative association's board

of directors if the referendum is:

(1) requested by petition of 10 percent or more of all of the

members of the cooperative association; or

(2) requested and approved by the vote of at least a majority of

the directors of the cooperative association.

(b) The proposition to be voted on in a referendum authorized

under Subsection (a) must be submitted to the members of the

cooperative association for consideration within the time

specified in the document authorizing the referendum.

(c) A right of a third party that has vested between the time of

the action and the time of the referendum is not impaired by the

referendum results.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER D. MEMBERSHIP

Sec. 251.151. ELIGIBILITY AND ADMISSION. A person, an

unincorporated group or other person organized on a cooperative

basis, or a nonprofit group may be admitted to membership in a

cooperative association only if the person meets the

qualifications for eligibility stated in the certificate of

formation or bylaws of the cooperative association.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.152. EXPULSION. (a) A member of a cooperative

association may be expelled by the vote of a majority of the

cooperative association's members voting at a regular or special

meeting.

(b) Not later than the 11th day before the date of the meeting,

the cooperative association shall give the member written notice

of the charges. The member is entitled to be heard at the meeting

in person or by counsel.

(c) If the cooperative association votes to expel a member, the

cooperative association's board of directors shall cause the

cooperative association to purchase the member's capital holdings

at par value if the purchase does not jeopardize the cooperative

association's solvency.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.153. SUBSCRIBERS. (a) A person is a subscriber of a

cooperative association only if the person is:

(1) eligible for membership in the cooperative association under

Section 251.151; and

(2) legally obligated to purchase a share or membership in the

cooperative association.

(b) The certificate of formation or bylaws of a cooperative

association may state whether and the conditions under which

voting rights or other membership rights are granted to a

subscriber of the cooperative association.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.154. LIABILITY. (a) Except as provided by Subsection

(b), a member or subscriber of a cooperative association is not

jointly or severally liable for a debt of the cooperative

association. A subscriber is liable for any unpaid amount on the

subscriber's membership certificates or invested capital

certificates.

(b) A subscriber who assigns the subscriber's interest in

membership certificates or invested capital certificates is

jointly and severally liable with the assignee until the

appropriate certificates are fully paid.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER E. SHARES

Sec. 251.201. SHARE AND MEMBERSHIP CERTIFICATES: ISSUANCE AND

CONTENTS. (a) A cooperative association may not issue a

certificate for membership capital or for invested capital until

any par value of the certificate has been paid in full.

(b) Each certificate for membership capital issued by a

cooperative association must contain a statement of the

requirements of Sections 251.202(a) and (b), 251.254, and

251.255.

(c) Each certificate for invested capital issued by a

cooperative association must contain a statement of the

restrictions on transferability as provided by the cooperative

association's bylaws.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.202. TRANSFER OF SHARES AND MEMBERSHIP; WITHDRAWAL.

(a) A member who decides to withdraw from a cooperative

association shall make a written offer to sell the member's

membership certificates to the cooperative association's board of

directors.

(b) Not later than the 90th day after the date the directors

receive an offer under Subsection (a), the directors may cause

the cooperative association to purchase the holdings by paying

the member the par value of the certificates and the directors

shall cause the cooperative association to reissue or cancel the

shares after purchasing the holdings. The directors shall cause

the cooperative association to purchase the shares if a majority

of the cooperative association's members voting at a regular or

special meeting vote to require the purchase.

(c) An investor owning investor certificates must sell, assign,

or convey the certificates in accordance with the cooperative

association's bylaws. If an investor fails to sell, assign, or

convey investor certificates in accordance with the bylaws, the

cooperative association on written notice to its directors shall

repurchase the certificates by paying the investor the par value

of the certificate plus all accrued investment dividends. The

certificates must be repurchased not later than the 90th day

after the date the cooperative association receives notice of the

failure.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.203. SHARE AND MEMBERSHIP CERTIFICATES; RECALL. (a)

The bylaws of a cooperative association may authorize the

cooperative association's board of directors to recall during a

specified time and in accordance with the bylaws the membership

certificates of a member who fails to patronize the cooperative

association. The board may use the reserve funds to recall, at

par value, the membership certificates of any member in excess of

the amount required for membership.

(b) After the board of directors of a cooperative association

recalls a membership certificate under Subsection (a), membership

in the cooperative association is terminated and the board shall

cause the cooperative association to reissue or cancel the

certificate. The board of directors may not recall membership

certificates if recalling the certificates would jeopardize the

cooperative association's solvency.

(c) The board of directors may use the reserve funds to recall

and repurchase the investment certificates of an investor at par

value plus any investment dividends due.

(d) The bylaws of a cooperative association may establish

specific procedures, terms, and conditions for recalls and

repurchases of investment certificates.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.204. CERTIFICATES; ATTACHMENT. The minimum amount

necessary for membership in a cooperative association, not to

exceed $50, is exempt from attachment, execution, or garnishment

for the debts of a member of a cooperative association. If a

member's holdings are subject to attachment, execution, or

garnishment, the directors of the cooperative association may

admit the purchaser to membership or may purchase the holdings at

par value.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER F. MEETINGS AND VOTING

Sec. 251.251. MEETINGS. (a) Regular meetings of members of a

cooperative association shall be held at least once a year as

prescribed by the cooperative association's bylaws.

(b) A special meeting of the members of a cooperative

association may be requested by a majority vote of the directors

or by written petition of at least one-tenth of the membership of

the cooperative association. The secretary shall call a special

meeting to be held 30 days after receipt of the request for a

special meeting.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.252. NOTICE OF SPECIAL MEETING. The notice of a

special meeting of the members of a cooperative association shall

state the purpose of the meeting.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.253. MEETINGS BY UNITS OF MEMBERSHIP. (a) The

certificate of formation or bylaws of a cooperative association

may provide for the holding of meetings by units of the

membership of the cooperative association and may provide for:

(1) a method of transmitting the votes cast at unit meetings to

the central meeting;

(2) a method of representation of units of the membership by the

election of delegates to the central meeting; or

(3) a combination of both methods.

(b) Except as otherwise provided by the certificate of formation

or bylaws, a meeting by a unit of the membership shall be called

and held in the same manner as a regular meeting of the members.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.254. ONE MEMBER--ONE VOTE. (a) Except as provided by

Subsection (b), a member of a cooperative association has one

vote.

(b) If a cooperative association includes among its membership

another cooperative association or a group that is organized on a

cooperative basis, the voting rights of the cooperative

association member or group member may be prescribed by the

certificate of formation or bylaws of the cooperative

association.

(c) Any voting agreement or other device that is made to evade

the one-member-one-vote rule is not enforceable.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.255. NO PROXY. A member is not entitled to vote by

proxy.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.256. VOTING BY MAIL. (a) The certificate of formation

or bylaws of a cooperative association may contain the procedures

in Subsection (b) or (c), or both, for voting by mail.

(b) With notice of a meeting sent to members of the cooperative

association, the secretary may include a copy of a proposal to be

offered at the meeting. If a mail vote is returned to the

cooperative association within the specified number of days, the

mail vote shall be counted with the votes cast at the meeting.

(c) The secretary may send to a member of the cooperative

association who is absent from a meeting an exact copy of the

proposal considered at the meeting. If the vote is returned to

the cooperative association within the specified number of days,

the mail vote is counted with the votes cast at the meeting.

(d) The certificate of formation or bylaws may state whether and

to what extent mail votes are counted in computing a quorum.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.257. VOTING BY MAIL OR BY DELEGATES. (a) If a

cooperative association has provided for voting by mail or by

delegates, a provision of this chapter referring to votes cast by

members of the cooperative association applies to votes cast by

mail or by delegates.

(b) A delegate may not vote by mail.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER G. CAPITAL AND NET SAVINGS

Sec. 251.301. LIMITATIONS ON RETURN ON CAPITAL. (a) Except as

otherwise provided by the cooperative association's bylaws, an

investment dividend of a cooperative association may not be

cumulative and may not exceed eight percent of investment

capital.

(b) Total investment dividends distributed for a fiscal year may

not exceed 50 percent of the net savings for the period.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.302. ALLOCATION AND DISTRIBUTION OF NET SAVINGS. (a)

At least once each year the members or directors of a cooperative

association, as provided by the certificate of formation or

bylaws of the cooperative association, shall apportion the net

savings of the cooperative association in the following order:

(1) subject to Section 251.301, investment dividends payable

from the surplus of the total assets over total liabilities may

be paid on invested capital or, if authorized by the bylaws, may

be paid on the membership certificates;

(2) a portion of the remainder, as determined by the certificate

of formation or bylaws, may be allocated to an educational fund

to be used in teaching cooperation;

(3) a portion of the remainder may be allocated to funds for the

general welfare of the members of the cooperative association;

(4) a portion of the remainder may be allocated to retained

earnings; and

(5) the remainder shall be allocated at the same uniform rate to

each patron of the cooperative association in proportion to

individual patronage as follows:

(A) for a member patron, the proportionate amount of savings

return distributed to the member may be any combination of cash,

property, membership certificates, or investment certificates;

and

(B) for a subscriber patron, the patron's proportionate amount

of savings returns as provided by the certificate of formation or

bylaws may be distributed to the subscriber patron or credited to

the subscriber patron's account until the amount of capital

subscribed for has been fully paid.

(b) This section does not prevent a cooperative association

engaged in rendering services from disposing of the net savings

from the rendering of services in a manner that lowers the fees

charged for services or furthers the common benefit of the

members.

(c) A cooperative association may adopt a system in which:

(1) the payment of savings returns that would otherwise be

distributed are deferred for a fixed period; or

(2) the savings returns distributed are partly in cash or partly

in shares, to be retired at a fixed future date, in the order of

the shares' serial numbers or issuance dates.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER H. REPORTS AND RECORDS

Sec. 251.351. RECORDKEEPING. A cooperative association shall

keep books and records relating to the cooperative association's

business operation in accordance with standard accounting

practices.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.352. REPORTS TO MEMBERS. (a) A cooperative

association shall submit a written report to its members at the

annual meeting of the cooperative association. The annual report

must contain:

(1) a balance sheet;

(2) an income and expense statement;

(3) the amount and nature of the cooperative association's

authorized, subscribed, and paid-in capital;

(4) the total number of shareholders;

(5) the number of shareholders who were admitted to or withdrew

from the association during the year;

(6) the par value of the association's shares;

(7) the rate at which any investment dividends have been paid;

and

(8) if the cooperative association does not issue shares:

(A) the total number of members;

(B) the number of members who were admitted to or withdrew from

the association during the year; and

(C) the amount of membership fees received.

(b) The directors shall appoint a committee composed of members

who are not principal bookkeepers, accountants, or employees of

the cooperative association to review the cooperative

association.

(c) The committee appointed under Subsection (b) shall report on

the quality of the annual report required by this section and the

bookkeeping system of the cooperative association at the annual

meeting.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.353. ANNUAL REPORT OF FINANCIAL CONDITION. (a) This

section applies only to a cooperative association that has at

least 100 members or at least $20,000 in annual business.

(b) Not later than the 120th day after the date on which the

association closes its business each year, a cooperative

association shall file in the association's registered office a

report of the association's financial condition stating:

(1) the name of the association;

(2) the address of the association's principal office;

(3) the name, address, occupation, and date of expiration of the

term of office of each officer and director;

(4) any compensation paid by the association to each officer or

director of the association;

(5) the amount and nature of the authorized, subscribed, and

paid-in capital;

(6) the total number of shareholders;

(7) the number of shareholders who were admitted to or withdrew

from the association during the year;

(8) the par value of the association's shares;

(9) the rate at which any investment dividends have been paid;

and

(10) if the association has no shares:

(A) the total number of members;

(B) the number of members who were admitted to or withdrew from

the association during the year; and

(C) the amount of membership fees received.

(c) The report required by Subsection (b) must:

(1) include a balance sheet and income and expense statement of

the cooperative association; and

(2) be signed by the president and secretary.

(d) A cooperative association that has at least 3,000 members or

at least $750,000 in annual business shall file a copy of the

report required by this section with the secretary of state.

(e) A person commits an offense if the person signs a report

that is required by this section and contains a materially false

statement that the person knows is false. An offense under this

subsection is a misdemeanor punishable by:

(1) a fine of not less than $25 or more than $200;

(2) confinement in county jail for a term of not less than 30

days or more than one year; or

(3) both the fine and confinement.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.354. FAILURE TO FILE REPORT. (a) If a cooperative

association required by Section 251.353 to file a copy of a

report with the secretary of state does not file the report

within the prescribed time, the secretary of state shall send

written notice of the requirement by registered mail to the

cooperative association. The notice must be sent to the

cooperative association's principal office not later than the

60th day after the date the report becomes due.

(b) If a cooperative association is required by Section 251.353

to file a report at its registered office but not with the

secretary of state and fails to file the report within the

prescribed time, the secretary of state or any member of the

cooperative association may send written notice of the

requirement by registered mail to the cooperative association's

principal office.

(c) If the cooperative association does not file the report

before the 61st day after the date notice is sent under

Subsection (a) or (b), a member of the cooperative association or

the attorney general may seek a writ of mandamus against the

cooperative association and the appropriate officer or officers

to compel the filing of the report. The court shall require the

cooperative association or the officer who is determined to be at

fault to pay the expenses of the proceeding, including attorney's

fees.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER I. WINDING UP AND TERMINATION

Sec. 251.401. VOLUNTARY WINDING UP AND TERMINATION. (a) A

cooperative association may wind up and terminate its affairs in

accordance with Chapter 11 and Sections 22.301-22.303.

(b) If a cooperative association is directed to wind up and

liquidate its affairs, three members of the cooperative

association elected by a vote of at least a majority of the

members voting shall be designated as trustees on behalf of the

cooperative association to:

(1) pay debts;

(2) liquidate the cooperative association's assets within the

time set in the trustees' designation or any extension of time;

and

(3) distribute the cooperative association's assets in the

manner provided by Section 251.403.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.402. EXECUTION OF CERTIFICATE OF TERMINATION. An

officer of a cooperative association or one or more of the

persons designated as a liquidating trustee under Section 251.401

shall execute the certificate of termination on behalf of the

cooperative association.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.403. DISTRIBUTION OF ASSETS. Subject to Sections

11.052 and 11.053(a), the trustees designated under Section

251.401 shall distribute the cooperative association's assets in

the following order:

(1) by returning the par value of the investors' capital to

investors;

(2) by returning the amounts paid on subscriptions to

subscribers for invested capital;

(3) by returning the amount of patronage dividends credited to

patrons' accounts to the patrons;

(4) by returning to members their membership capital; and

(5) by distributing any surplus in the manner provided by the

certificate of formation:

(A) among the patrons who have been members or subscribers of

the cooperative association during the six years preceding the

date of termination, on the basis of patronage during that

period;

(B) as a gift to any cooperative association or other nonprofit

enterprise designated in the certificate of formation; or

(C) by a combination of both methods of distribution.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 133, eff. September 1, 2007.

Sec. 251.404. INVOLUNTARY TERMINATION. A suit for involuntary

termination of a cooperative association organized under this

chapter may be instituted for the causes and prosecuted in the

manner provided by Chapter 11. The assets of a cooperative

association that is involuntarily terminated shall be distributed

in accordance with Section 251.403.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

SUBCHAPTER J. MISCELLANEOUS PROVISIONS

Sec. 251.451. EXEMPTION FROM TAXES. A cooperative association

organized under this chapter is exempt from the franchise tax and

license fees imposed by the state or a political subdivision of

the state, except that a cooperative association is exempt from

the franchise tax imposed by Chapter 171, Tax Code, only if the

cooperative association is exempt under that chapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 251.452. USE OF NAME "COOPERATIVE." (a) Only a

cooperative association governed by this chapter, a group

organized on a cooperative basis under another law of this state,

or a foreign entity operating on a cooperative basis and

authorized to do business in this state may use the term

"cooperative" or any abbreviation or derivation of the term

"cooperative" as part of its business name or represent itself,

in advertising or otherwise, as conducting business on a

cooperative basis.

(b) A person commits an offense if the person violates

Subsection (a). An offense under this subsection is a misdemeanor

punishable by:

(1) a fine of not less than $25 or more than $200 for the first

month in which the violation occurs;

(2) a fine of not more than $200 for each month during which a

violation occurs after the first month;

(3) confinement in the county jail for not less than 30 days or

more than one year; or

(4) a combination of those punishments.

(c) The attorney general may sue to enjoin a violation of this

section.

(d) If a court renders a judgment that a person who used the

term "cooperative" before September 1, 1975, is not organized on

a cooperative basis but is authorized to continue to use the

term, the business shall place immediately after its name the

words "does not comply with the cooperative association law of

Texas" in the same kind of type and in letters not less than

two-thirds the size of the letters used in the word

"cooperative."

(e) Notwithstanding this section, The University Cooperative

Society, a domestic nonprofit corporation related to The

University of Texas, may continue to use the word "cooperative"

in its name.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.



CHAPTER 252. UNINCORPORATED NONPROFIT ASSOCIATIONS

BUSINESS ORGANIZATIONS CODE

TITLE 6. ASSOCIATIONS

CHAPTER 252. UNINCORPORATED NONPROFIT ASSOCIATIONS

Sec. 252.001. DEFINITIONS. In this chapter:

(1) "Member" means a person who, under the rules or practices of

a nonprofit association, may participate in the selection of

persons authorized to manage the affairs of the nonprofit

association or in the development of policy of the nonprofit

association.

(2) "Nonprofit association" means an unincorporated

organization, other than one created by a trust, consisting of

three or more members joined by mutual consent for a common,

nonprofit purpose. A form of joint tenancy, tenancy in common, or

tenancy by the entirety does not by itself establish a nonprofit

association, regardless of whether the co-owners share use of the

property for a nonprofit purpose.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 252.002. SUPPLEMENTARY GENERAL PRINCIPLES OF LAW AND

EQUITY. Principles of law and equity supplement this chapter

unless displaced by a particular provision of this chapter.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 252.003. TERRITORIAL APPLICATION. Real and personal

property in this state may be acquired, held, encumbered, and

transferred by a nonprofit association, regardless of whether the

nonprofit association or a member has any other relationship to

this state.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 252.004. REAL AND PERSONAL PROPERTY; NONPROFIT ASSOCIATION

AS BENEFICIARY. (a) A nonprofit association in its name may

acquire, hold, encumber, or transfer an estate or interest in

real or personal property.

(b) A nonprofit association may be a beneficiary of a trust,

contract, or will.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 252.005. STATEMENT OF AUTHORITY AS TO REAL PROPERTY. (a)

A nonprofit association may execute and record a statement of

authority to transfer an estate or interest in real property in

the name of the nonprofit association.

(b) An estate or interest in real property in the name of a

nonprofit association may be transferred by a person so

authorized in a statement of authority recorded in the county

clerk's office in the county in which a transfer of the property

would be recorded.

(c) A statement of authority must contain:

(1) the name of the nonprofit association;

(2) the address in this state, including the street address, if

any, of the nonprofit association, or, if the nonprofit

association does not have an address in this state, its address

out of state; and

(3) the name or title of a person authorized to transfer an

estate or interest in real property held in the name of the

nonprofit association.

(d) A statement of authority must be executed in the same manner

as a deed by a person who is not the person authorized to

transfer the estate or interest.

(e) The county clerk may collect a fee for recording a statement

of authority in the amount authorized for recording a transfer of

real property.

(f) An amendment, including a cancellation, of a statement of

authority must meet the requirements for execution and recording

of an original statement. Unless canceled earlier, a recorded

statement of authority or its most recent amendment is canceled

by operation of law on the fifth anniversary of the date of the

most recent recording.

(g) If the record title to real property is in the name of a

nonprofit association and the statement of authority is recorded

in the county clerk's office of the county in which a transfer of

real property would be recorded, the authority of the person

named in a statement of authority is conclusive in favor of a

person who gives value without notice that the person lacks

authority.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 252.006. LIABILITY IN TORT AND CONTRACT. (a) A nonprofit

association is a legal entity separate from its members for the

purposes of determining and enforcing rights, duties, and

liabilities in contract and tort.

(b) A person is not liable for a breach of a nonprofit

association's contract or for a tortious act or omission for

which a nonprofit association is liable merely because the person

is a member, is authorized to participate in the management of

the affairs of the nonprofit association, or is a person

considered as a member by the nonprofit association.

(c) A tortious act or omission of a member or other person for

which a nonprofit association is liable is not imputed to a

person merely because the person is a member of the nonprofit

association, is authorized to participate in the management of

the affairs of the nonprofit association, or is a person

considered as a member by the nonprofit association.

(d) A member of, or a person considered as a member by, a

nonprofit association may assert a claim against the nonprofit

association. A nonprofit association may assert a claim against a

member or a person considered as a member by the nonprofit

association.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 252.007. CAPACITY TO ASSERT AND DEFEND; STANDING. (a) A

nonprofit association, in its name, may institute, defend,

intervene, or participate in a judicial, administrative, or other

governmental proceeding or in an arbitration, mediation, or any

other form of alternative dispute resolution.

(b) A nonprofit association may assert a claim in its name on

behalf of members of the nonprofit association if:

(1) one or more of the nonprofit association's members have

standing to assert a claim in their own right;

(2) the interests the nonprofit association seeks to protect are

germane to its purposes; and

(3) neither the claim asserted nor the relief requested requires

the participation of a member.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 252.008. EFFECT OF JUDGMENT OR ORDER. A judgment or order

against a nonprofit association is not by itself a judgment or

order against a member or a person considered as a member by the

nonprofit association.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 252.009. DISPOSITION OF PERSONAL PROPERTY OF INACTIVE

NONPROFIT ASSOCIATION. (a) If a nonprofit association has been

inactive for three years or longer, or a shorter period as

specified in a document of the nonprofit association, a person in

possession or control of personal property of the nonprofit

association may transfer the custody of the property:

(1) if a document of a nonprofit association specifies a person

to whom transfer is to be made under these circumstances, to that

person; or

(2) if no person is specified, to a nonprofit association or

nonprofit corporation pursuing broadly similar purposes, or to a

government or governmental subdivision, agency, or

instrumentality.

(b) Notwithstanding the above, if a nonprofit association is

classified under the Internal Revenue Code as a 501(c)(3)

organization or is or holds itself out to be established or

operating for a charitable, religious, or educational purpose, as

defined by Section 501(c)(3), Internal Revenue Code, then any

distribution must be made to another nonprofit association or

nonprofit corporation with similar charitable, religious, or

educational purposes.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 252.010. BOOKS AND RECORDS. (a) A nonprofit association

shall keep correct and complete books and records of account for

at least three years after the end of each fiscal year and shall

make the books and records available on request to members of the

association for inspection and copying.

(b) The attorney general may inspect, examine, and make copies

of the books, records, and other documents the attorney general

considers necessary and may investigate the association to

determine if a violation of any law of this state has occurred.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 252.011. APPOINTMENT OF AGENT TO RECEIVE SERVICE OF

PROCESS. (a) A nonprofit association may file in the office of

the secretary of state a statement appointing an agent authorized

to receive service of process.

(b) A statement appointing an agent must contain:

(1) the name of the nonprofit association;

(2) the federal tax identification number of the nonprofit

association, if applicable;

(3) the address in this state, including the street address, if

any, of the nonprofit association or, if the nonprofit

association does not have an address in this state, its address

out of state; and

(4) the name of the person in this state authorized to receive

service of process and the person's address, including the street

address, in this state.

(c) A statement appointing an agent must be signed by a person

authorized to manage the affairs of the nonprofit association.

The statement must also be signed by the person appointed agent,

who by signing accepts the appointment. The appointed agent may

resign by filing a resignation in the office of the secretary of

state and giving notice to the nonprofit association.

(d) The secretary of state may collect a fee for filing a

statement appointing an agent to receive service of process, an

amendment, a cancellation, or a resignation in the amount charged

for filing similar documents.

(e) An amendment to a statement appointing an agent to receive

service of process must meet the requirements for execution of an

original statement.

(f) A statement appointing an agent may be canceled by filing

with the secretary of state a written notice of cancellation

executed by a person authorized to manage the affairs of the

nonprofit association. A notice of cancellation must contain:

(1) the name of the nonprofit association;

(2) the federal tax identification number of the nonprofit

association, if applicable;

(3) the date of filing of the nonprofit association's statement

appointing the agent; and

(4) a current street address, if any, of the nonprofit

association in this state or, if the nonprofit association does

not have an address in this state, its address out of state.

(g) The secretary of state may adopt forms and procedural rules

for filing documents under this section.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 252.012. CLAIM NOT ABATED BY CHANGE. A claim for relief

against a nonprofit association does not abate merely because of

a change in the members or persons authorized to manage the

affairs of the nonprofit association.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 252.013. SUMMONS AND COMPLAINT; SERVICE. (a) In an action

or proceeding against a nonprofit association, a summons and

complaint must be served on an agent authorized by appointment to

receive service of process, an officer, a managing or general

agent, or a person authorized to participate in the management of

its affairs, in accordance with the Civil Practice and Remedies

Code.

(b) Not later than the 10th day after the date of a request by

the attorney general to an officer or board member of a nonprofit

association or to the nonprofit association, the nonprofit

association shall provide to the attorney general the names,

current addresses, and telephone numbers of:

(1) each agent authorized to receive service of process on

behalf of the nonprofit association; and

(2) each officer, managing or general agent, and other person

authorized to participate in the management of the affairs of the

nonprofit association.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 252.014. UNIFORMITY OF APPLICATION AND CONSTRUCTION. This

chapter shall be applied and construed to make uniform the law

with respect to the subject of this chapter among states enacting

it.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 252.015. TRANSITION CONCERNING REAL AND PERSONAL PROPERTY.

If, before September 1, 1995, an estate or interest in real or

personal property was by the terms of the transfer purportedly

transferred to a nonprofit association, but under the law the

estate or interest was vested in a fiduciary such as officers of

the nonprofit association to hold the estate or interest for

members of the nonprofit association, on or after September 1,

1995, the fiduciary may transfer the estate or interest to the

nonprofit association in its name, or the nonprofit association,

by appropriate proceedings, may require that the estate or

interest be transferred to it in its name.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 252.016. EFFECT ON OTHER LAW. This chapter replaces

existing law with respect to matters covered by this chapter but

does not affect other law covering unincorporated nonprofit

associations.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 252.017. CHAPTER CONTROLLING. (a) Except as provided by

Subsection (b), the only provisions of this code that apply to or

govern a nonprofit association are the provisions of this

chapter.

(b) Chapters 1 and 4 and, if a nonprofit association designates

an agent for service of process, Subchapter E, Chapter 5, apply

to a nonprofit association.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.






TITLE 7. PROFESSIONAL ENTITIES

CHAPTER 301. PROVISIONS RELATING TO PROFESSIONAL ENTITIES

BUSINESS ORGANIZATIONS CODE

TITLE 7. PROFESSIONAL ENTITIES

CHAPTER 301. PROVISIONS RELATING TO PROFESSIONAL ENTITIES

Sec. 301.001. APPLICABILITY OF TITLE. (a) This title applies

only to a professional entity or foreign professional entity.

(b) This title does not affect:

(1) the professional or confidential relationship between a

person who provides a professional service and the recipient of

that service; or

(2) a person's legal remedies against another person who commits

an error, omission, negligent or incompetent act, or malfeasance

while providing a professional service.

(c) This title does not apply to a partnership, including a

limited liability partnership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 134, eff. September 1, 2007.

Sec. 301.002. CONFLICTS OF LAW. This title prevails over a

conflicting provision of Title 1, 2, or 3.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 301.003. DEFINITIONS. In this title:

(1) "Licensed mental health professional" means a person, other

than a physician, who is licensed by the state to engage in the

practice of psychology or psychiatric nursing or to provide

professional therapy or counseling services.

(2) "Professional association" means an association, as

distinguished from either a partnership or a corporation, that

is:

(A) formed for the purpose of providing the professional service

rendered by a doctor of medicine, doctor of osteopathy, doctor of

podiatry, dentist, chiropractor, optometrist, therapeutic

optometrist, veterinarian, or licensed mental health

professional; and

(B) governed as a professional entity under this title.

(3) "Professional corporation" means a corporation that is:

(A) formed for the purpose of providing a professional service,

other than the practice of medicine by physicians, surgeons, or

other doctors of medicine, that by law a corporation governed by

Title 2 is prohibited from rendering; and

(B) governed as a professional entity under this title.

(4) "Professional entity" means a professional association,

professional corporation, or professional limited liability

company.

(5) "Professional individual," with respect to a professional

entity, means an individual who is licensed to provide in this

state or another jurisdiction the same professional service as is

rendered by that professional entity.

(6) "Professional limited liability company" means a limited

liability company formed for the purpose of providing a

professional service and governed as a professional entity under

this title.

(7) "Professional organization," with respect to a professional

corporation or a professional limited liability company, means a

person other than an individual, whether nonprofit, for-profit,

domestic, or foreign and including a nonprofit corporation or

nonprofit association, that renders the same professional service

as the professional corporation or professional limited liability

company only through owners, members, managerial officials,

employees, or agents, each of whom is a professional individual

or professional organization.

(8) "Professional service" means any type of service that

requires, as a condition precedent to the rendering of the

service, the obtaining of a license in this state, including the

personal service rendered by an architect, attorney, certified

public accountant, dentist, physician, public accountant, or

veterinarian.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 97, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 135, eff. September 1, 2007.

Sec. 301.004. AUTHORIZED PERSON. For purposes of this title, a

person is an authorized person with respect to:

(1) a professional association if the person is a professional

individual; and

(2) a professional corporation or a professional limited

liability company if the person is a professional individual or

professional organization.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 301.005. APPLICATION FOR REGISTRATION OF FOREIGN

PROFESSIONAL ENTITY. (a) When required by Chapter 9, a foreign

professional entity must file an application for registration to

transact business in this state.

(b) The secretary of state may accept an application filed under

Subsection (a) only if:

(1) the name and purpose of the foreign professional entity

stated in the application comply with this title and Chapters 2

and 5; and

(2) the application states that the jurisdiction of formation of

the foreign professional entity permits reciprocal admission of

an entity formed under this code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 301.006. LICENSE REQUIRED TO PROVIDE PROFESSIONAL SERVICE.

(a) A professional association or foreign professional

association may provide a professional service in this state only

through owners, managerial officials, employees, or agents, each

of whom:

(1) is a professional individual; and

(2) is licensed in this state to provide the same professional

service provided by the entity.

(b) A professional entity or foreign professional entity, other

than a professional association or foreign professional

association, may provide a professional service in this state

only through owners, managerial officials, employees, or agents,

each of whom is an authorized person.

(c) An individual may not, under the guise of employment,

provide a professional service in this state unless the

individual is licensed to provide the professional service under

the laws of this state.

(d) This section may not be construed to prohibit a professional

entity or foreign professional entity from employing nurses or

from employing individuals who do not, according to general

custom and practice, ordinarily provide a professional service,

including clerks, secretaries, bookkeepers, technicians, or

assistants. To the extent this subsection conflicts with any

other law, this subsection controls.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 98, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 136, eff. September 1, 2007.

Sec. 301.007. CERTAIN REQUIREMENTS TO BE OWNER, GOVERNING

PERSON, OR OFFICER. (a) A person may be an owner of a

professional entity or a governing person of a professional

limited liability company only if the person is an authorized

person.

(b) An individual may be an officer of a professional entity or

a governing person of a professional association or professional

corporation only if the individual is a professional individual.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 301.008. DUTIES AND POWERS OF OWNER OR MANAGERIAL OFFICIAL

WHO CEASES TO BE LICENSED; PURCHASE OF OWNERSHIP INTEREST. (a)

A managerial official of a professional entity who ceases to

satisfy the requirements of Section 301.007 shall promptly resign

the person's position and employment with the entity.

(b) An owner of a professional entity who ceases to be an

authorized person as required by Section 301.007 shall promptly

relinquish the person's ownership interest in the entity.

(c) A person who succeeds to the ownership interest of an owner

shall promptly relinquish the person's financial interest in the

entity if the person is not an authorized person as required by

Section 301.007.

(d) A professional entity shall purchase or cause to be

purchased the ownership interest in the entity of a person who is

required to relinquish the person's financial interest in the

entity under this section. The price and terms of a purchase of

an ownership interest required under this subsection may be

provided by the governing documents of the entity or an

applicable agreement.

(e) A person who owns all of the outstanding ownership interests

in a professional entity but is required under this section to

relinquish the person's financial interest in the entity may act

as a managerial official or owner of the entity only for the

purpose of winding up the affairs of the entity, including

selling the outstanding ownership interests and other assets of

the entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 301.009. TRANSFER OF OWNERSHIP INTEREST. Except as limited

by the governing documents of the professional entity or an

applicable agreement, an ownership interest in a professional

entity may be transferred only to:

(1) an owner of the entity;

(2) the entity itself; or

(3) an authorized person.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 301.010. LIABILITY. (a) A professional entity is jointly

and severally liable for an error, omission, negligent or

incompetent act, or malfeasance committed by a person who:

(1) is an owner, managerial official, employee, or agent of the

entity; and

(2) while providing a professional service for the entity or

during the course of the person's employment, commits the error,

omission, negligent or incompetent act, or malfeasance.

(b) An owner, managerial official, employee, or agent of a

professional entity other than an owner, managerial official,

employee, or agent liable under Subsection (a) is not subject to

the same liability imposed on the professional entity under this

section.

(c) If a person described by Subsection (a) is a professional

organization, the professional organization and the professional

entity are jointly and severally liable for the error, omission,

negligent or incompetent act, or malfeasance committed by the

person, or the person's owner, member, managerial official,

employee, or agent, while providing a professional service for

the professional entity.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 301.011. EXEMPTION FROM SECURITIES LAWS. (a) A sale,

issuance, or offer for sale of an ownership interest in a

professional entity to a person authorized under this title to

own an ownership interest in the professional entity is exempt

from any state law, other than this code, that regulates the

sale, issuance, or offer for sale of securities.

(b) A transaction described by Subsection (a) does not require

the approval of or other action by a state official or regulatory

agency authorized to regulate the sale, issuance, or offer for

sale of securities.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 301.012. JOINT PRACTICE BY CERTAIN PROFESSIONALS. (a)

Persons licensed as doctors of medicine and persons licensed as

doctors of osteopathy by the Texas State Board of Medical

Examiners and persons licensed as podiatrists by the Texas State

Board of Podiatric Medical Examiners may jointly form and own a

professional association or a professional limited liability

company to perform professional services that fall within the

scope of practice of those practitioners.

(b) Professionals, other than physicians, engaged in related

mental health fields such as psychology, clinical social work,

licensed professional counseling, and licensed marriage and

family therapy may form a professional entity that is jointly

owned by those practitioners to perform professional services

that fall within the scope of practice of those practitioners.

(c) Persons licensed as doctors of medicine and persons licensed

as doctors of osteopathy by the Texas State Board of Medical

Examiners and persons licensed as optometrists or therapeutic

optometrists by the Texas Optometry Board may, subject to the

provisions regulating those professionals, jointly form and own a

professional association or a professional limited liability

company to perform professional services that fall within the

scope of practice of those practitioners.

(d) Only a physician, optometrist, or therapeutic optometrist

may have an ownership interest in a professional association or

professional limited liability company formed under Subsection

(c).

(e) An entity formed under Subsection (c) is not prohibited from

making one or more payments to an owner's estate following the

owner's death under an agreement with the owner or as otherwise

authorized or required by law.

(f) When doctors of medicine, osteopathy, and podiatry, or

doctors of medicine, osteopathy, and optometry or therapeutic

optometry, or mental health professionals form a professional

entity as provided by Subsections (a), (b), and (c), the

authority of each of the practitioners is limited by the scope of

practice of the respective practitioners and none can exercise

control over the other's clinical authority granted by their

respective licenses, either through agreements, bylaws,

directives, financial incentives, or other arrangements that

would assert control over treatment decisions made by the

practitioner.

(g) The state agencies exercising regulatory control over

professions to which this section applies continue to exercise

regulatory authority over their respective licenses.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.



CHAPTER 302. PROVISIONS RELATING TO PROFESSIONAL ASSOCIATIONS

BUSINESS ORGANIZATIONS CODE

TITLE 7. PROFESSIONAL ENTITIES

CHAPTER 302. PROVISIONS RELATING TO PROFESSIONAL ASSOCIATIONS

Sec. 302.001. APPLICABILITY OF CERTAIN PROVISIONS GOVERNING

FOR-PROFIT CORPORATIONS. The provisions of Chapters 20 and 21

governing a for-profit corporation apply to a professional

association, unless there is a conflict with this title.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 302.002. DURATION OF PROFESSIONAL ASSOCIATION. A

professional association continues:

(1) for all purposes as a separate entity independent of the

association's members until:

(A) the expiration of the period of duration stated in the

certificate of formation; or

(B) the association is wound up and terminated in the manner

provided by the certificate of formation or, if the certificate

of formation does not provide a manner for winding up and

termination, by a two-thirds vote of the association's members;

and

(2) in existence notwithstanding:

(A) the death, insanity, incompetency, felony conviction,

resignation, withdrawal, transfer of ownership interest, or

expulsion of a member other than the last surviving member of the

association;

(B) the admission of a new member or the transfer of ownership

interest to a new or existing member; or

(C) the occurrence of an event that would require the winding up

of a partnership under state law or similar circumstances.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 302.003. AMENDMENT OF CERTIFICATE OF FORMATION. (a) A

professional association may amend the association's certificate

of formation as provided by Chapter 3 and:

(1) by the procedure for amendment stated in the certificate of

formation; or

(2) if the certificate of formation does not provide a procedure

for amending the certificate, by a two-thirds vote of the

association's members.

(b) A professional association is not required to amend the

association's certificate of formation to reflect a change in

membership or a transfer of ownership interests in the

association.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 99, eff. January 1, 2006.

Sec. 302.004. ADOPTION OF BYLAWS; DELEGATION OF AUTHORITY. (a)

The members of a professional association may adopt bylaws for

the association.

(b) The authority to adopt bylaws for a professional association

granted under Subsection (a) may be delegated under the

certificate of formation to the governing authority of the

association.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 302.005. GOVERNING AUTHORITY. (a) A professional

association shall be governed by:

(1) a board of directors; or

(2) an executive committee.

(b) The governing authority of a professional association shall

be elected by the members of the association.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 302.006. MEMBERS' VOTING RIGHTS. A member of a

professional association is entitled to cast a vote at a meeting

of the members as provided by the certificate of formation of the

association.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 302.007. ELECTION OF OFFICERS. The governing authority of

a professional association shall elect the officers of the

association.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 302.008. OFFICER AND GOVERNING PERSON ELIGIBILITY

REQUIREMENTS. (a) Only a member of the professional association

is eligible to serve as an officer or governing person of a

professional association.

(b) Except as provided by Subsection (c), a person is not

required to be a governing person of a professional association

to serve as an officer of the association.

(c) Only a governing person of a professional association is

eligible to serve as the president of the professional

association.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 302.009. EMPLOYMENT OF AGENTS AND EMPLOYEES. The officers

of a professional association may employ agents or employees for

the association as the officers consider advisable.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 302.010. LIMITATION ON MEMBER'S POWER TO BIND ASSOCIATION.

A member of a professional association is not entitled to bind

the association within the scope of the association's business or

profession merely by virtue of being a member of the professional

association.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 302.011. DIVISION OF PROFITS. The members of a

professional association shall divide the profits derived from

the association in the manner provided by the governing documents

of the association.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 302.012. ANNUAL STATEMENT REQUIRED. (a) In June of each

year, a professional association shall file with the secretary of

state a statement that:

(1) lists:

(A) the name and address of each member of the association; and

(B) the name of each officer and governing person of the

association; and

(2) states that each member of the association is licensed to

provide the same type of professional service provided by the

association.

(b) The statement required by this section must be executed by

an officer of the association on behalf of the association.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 302.013. WINDING UP AND TERMINATION; CERTIFICATE OF

TERMINATION. (a) A professional association may wind up and

terminate the association's business as provided by:

(1) the association's certificate of formation; or

(2) if the certificate of formation does not provide for the

winding up and termination of the association, a two-thirds vote

of the association's members.

(b) Except as provided by Subsection (c), a certificate of

termination filed in accordance with Chapter 11 must be executed

by an officer of the professional association on behalf of the

association.

(c) If a professional association does not have any living

officer, the certificate of termination must be executed by the

legal representative of the last surviving officer of the

association.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.



CHAPTER 303. PROVISIONS RELATING TO PROFESSIONAL CORPORATIONS

BUSINESS ORGANIZATIONS CODE

TITLE 7. PROFESSIONAL ENTITIES

CHAPTER 303. PROVISIONS RELATING TO PROFESSIONAL CORPORATIONS

Sec. 303.001. APPLICABILITY OF CERTAIN PROVISIONS GOVERNING

FOR-PROFIT CORPORATIONS. The provisions of Chapters 20 and 21

governing a for-profit corporation apply to a professional

corporation, unless there is a conflict with this title.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 303.002. AUTHORITY AND LIABILITY OF SHAREHOLDER. (a) A

shareholder of a professional corporation is not required to

supervise the performance of duties by an officer or employee of

the corporation.

(b) A shareholder of a professional corporation is subject to no

greater liability than a shareholder of a for-profit corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 303.003. NOTICE OF RESTRICTION ON TRANSFER OF SHARES. Any

restriction on the transfer of shares in a professional

corporation that is imposed by the governing documents of the

corporation or an applicable agreement must be:

(1) noted on each certificate representing the shares; or

(2) incorporated by reference in the manner provided by Chapter

21.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 303.004. REDEMPTION OF SHARES; PRICE AND TERMS. (a) A

professional corporation may redeem shares of a shareholder,

including a deceased shareholder.

(b) The price and other terms of a redemption of shares may be:

(1) agreed to between the board of directors of the professional

corporation and the shareholder or the shareholder's personal

representative; or

(2) specified in the governing documents of the professional

corporation or an applicable agreement.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 303.005. EXISTENCE OF PROFESSIONAL CORPORATION BEFORE

WINDING UP AND TERMINATION. A professional corporation continues

to exist until the winding up and termination of the corporation

as provided by Chapter 11 without regard to:

(1) the death, incompetency, bankruptcy, resignation,

withdrawal, retirement, or expulsion of any shareholder of the

corporation;

(2) the transfer of shares to a new shareholder; or

(3) the occurrence of an event requiring the winding up of a

partnership.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 303.006. EXECUTION OF CERTIFICATE OF TERMINATION. (a)

Except as provided by Subsection (b), a certificate of

termination filed in accordance with Chapter 11 must be executed

by an officer of the professional corporation on behalf of the

corporation.

(b) If a professional corporation does not have any living

officer, the certificate of termination must be executed by a

director of the corporation. If the professional corporation

does not have any living director, the certificate of termination

must be executed by the legal representative of the last living

director of the corporation.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 137, eff. September 1, 2007.



CHAPTER 304. PROVISIONS RELATING TO PROFESSIONAL LIMITED LIABILITY COMPANIES

BUSINESS ORGANIZATIONS CODE

TITLE 7. PROFESSIONAL ENTITIES

CHAPTER 304. PROVISIONS RELATING TO PROFESSIONAL LIMITED

LIABILITY COMPANIES

Sec. 304.001. APPLICABILITY OF CERTAIN PROVISIONS GOVERNING

LIMITED LIABILITY COMPANIES. Title 3 applies to a professional

limited liability company, unless there is a conflict with this

title.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.






TITLE 8. MISCELLANEOUS AND TRANSITION PROVISIONS

CHAPTER 401. GENERAL PROVISIONS

BUSINESS ORGANIZATIONS CODE

TITLE 8. MISCELLANEOUS AND TRANSITION PROVISIONS

CHAPTER 401. GENERAL PROVISIONS

Sec. 401.001. DEFINITIONS. In this title:

(1) "Mandatory application date" means:

(A) for an entity subject to this code under Section 402.001,

January 1, 2006;

(B) for an entity subject to this code under Section 402.003 or

402.004, the date of completion of the action required by that

section but no earlier than January 1, 2006; and

(C) for any other entity, January 1, 2010.

(2) "Prior law" means the applicable law in effect before

January 1, 2006.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.



CHAPTER 402. MISCELLANEOUS AND TRANSITION PROVISIONS

BUSINESS ORGANIZATIONS CODE

TITLE 8. MISCELLANEOUS AND TRANSITION PROVISIONS

CHAPTER 402. MISCELLANEOUS AND TRANSITION PROVISIONS

Sec. 402.001. APPLICABILITY UPON EFFECTIVE DATE. (a) On or

after the effective date of this code, this code applies to:

(1) a domestic entity formed on or after the effective date of

this code;

(2) a domestic entity that is a converted entity resulting from

a conversion that takes effect on or after the effective date of

this code;

(3) a foreign filing entity, or other foreign entity, that is

not registered with the secretary of state to transact business

in this state before the effective date of this code; and

(4) a foreign nonfiling entity, including a foreign limited

liability partnership.

(b) The registration of a domestic limited liability partnership

or foreign limited liability partnership under prior law and in

effect on the effective date of this code continues to be

governed by the prior law until expiration of the current term of

registration, unless earlier withdrawn or revoked.

(c) Notwithstanding Subsections (a) and (b), after the effective

date of this code, Sections 152.802 and 152.803, instead of prior

law, govern a renewal of registration or other filing with the

secretary of state made on behalf of a domestic limited liability

partnership registered under prior law.

(d) Notwithstanding Subsection (a), a domestic partnership that

files an initial application for registration as a limited

liability partnership after the effective date of this code is

governed by Subchapter J, Chapter 152.

(e) Except as provided by Subsection (b), on or after the

effective date of this code, Subchapter K, Chapter 152, applies

to the registration of a foreign limited liability partnership

registered under prior law.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 100, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 138, eff. September 1, 2007.

Sec. 402.002. EARLY EFFECTIVENESS OF FEES. On or after the

effective date of this code, the fees required by Chapter 4 apply

to all filings made with the secretary of state, including

comparable filings under prior law, regardless of whether an

entity is subject to or has adopted this code. The intent of this

section is to:

(1) require a filing fee for all documents filed under either

this code or the prior law without regard to the difference in

designation of the document; and

(2) make the filing fees described by Subdivision (1) uniform

from the effective date of this code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 402.003. EARLY ADOPTION OF CODE BY EXISTING DOMESTIC

ENTITY. A domestic entity formed before the effective date of

this code may voluntarily elect to adopt and become subject to

this code by:

(1) adopting the code by complying with the procedures for

approval, under prior law and its governing documents, of an

amendment to:

(A) its articles of incorporation, with respect to a corporation

or cooperative association;

(B) its regulations, with respect to a limited liability

company;

(C) its articles of association, with respect to a professional

association;

(D) its declaration of trust, with respect to a real estate

investment trust;

(E) its partnership agreement, with respect to a partnership; or

(F) its primary governing document, with respect to another type

of domestic entity;

(2) if any of its governing documents, including its certificate

of formation, do not comply with this code, complying with the

procedures, under prior law and its governing documents, to amend

the noncomplying governing documents to comply with this code,

including filing with the filing officer in accordance with

Chapter 4 a certificate of amendment to cause its certificate of

formation to comply with this code; and

(3) if the domestic entity is a filing entity, filing with the

filing officer in accordance with Chapter 4 a statement that the

filing entity is electing to adopt this code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

688, Sec. 139, eff. September 1, 2007.

Sec. 402.004. EARLY ADOPTION OF CODE BY REGISTERED FOREIGN

FILING ENTITY. A foreign filing entity registered with the

secretary of state to transact business in this state before the

effective date of this code may voluntarily elect to adopt and

become subject to this code by filing with the secretary of state

in accordance with Chapter 4:

(1) a statement that the foreign filing entity is electing to

adopt this code; and

(2) an amendment to its application for registration that would

cause its application for registration to comply with this code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 101, eff. January 1, 2006.

Sec. 402.005. APPLICABILITY TO EXISTING ENTITIES. (a) On or

after January 1, 2010, if a domestic entity formed before January

1, 2006, or a foreign filing entity registered with the secretary

of state to transact business in this state before January 1,

2006, has not taken the actions specified by Section 402.003 or

402.004 to elect to adopt this code:

(1) this code applies to the entity and all actions taken by the

managerial officials, owners, or members of the entity, except as

otherwise expressly provided by this title;

(2) if the entity is a domestic or foreign filing entity, the

entity is not considered to have failed to comply with this code

if the entity's certificate of formation or application for

registration, as appropriate, does not comply with this code;

(3) if the entity is a domestic filing entity, the entity shall

conform its certificate of formation to the requirements of this

code when it next files an amendment to its certificate of

formation; and

(4) if the entity is a foreign filing entity, the entity shall

conform its application for registration to the requirements of

this code when it next files an amendment to its application for

registration.

(b) On or after January 1, 2010, and to the extent provided in

Subchapter A, Chapter 23, this code applies to a corporation

created under a special statute of this state outside this code

before January 1, 2006. The corporation, if its certificate of

formation, or equivalent governing document, is filed with the

secretary of state, may elect for this code to apply to the

corporation at any time on or after January 1, 2006, and prior to

January 1, 2010, to the extent provided in Subchapter A, Chapter

23, by filing a statement and taking other actions in a manner

similar to a domestic filing entity under Section 402.003.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 102, eff. January 1, 2006.

Acts 2009, 81st Leg., R.S., Ch.

84, Sec. 59, eff. September 1, 2009.

Sec. 402.006. APPLICABILITY TO CERTAIN ACTS, CONTRACTS, AND

TRANSACTIONS. Except as otherwise expressly provided by this

title, all of the provisions of this code govern acts, contracts,

or other transactions by an entity subject to this code or its

managerial officials, owners, or members that occur on or after

the mandatory application date. The prior law governs the acts,

contracts, or transactions of the entity or its managerial

officials, owners, or members that occur before the mandatory

application date.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 103, eff. January 1, 2006.

Sec. 402.007. INDEMNIFICATION. Chapter 8 governs any proposed

indemnification by a domestic entity after the mandatory

application date, regardless of whether the events on which the

indemnification is based occurred before or after the mandatory

application date. In a case in which indemnification is

permitted but not required under Chapter 8, a provision relating

to indemnification contained in the governing documents of a

domestic entity on the mandatory application date that would

otherwise have the effect of limiting the nature or type of

indemnification permitted by Chapter 8 may not be construed after

the mandatory application date as limiting the indemnification

authorized by Chapter 8 unless the provision is intended to limit

or restrict permissive indemnification under applicable law.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 104, eff. January 1, 2006.

Sec. 402.008. MEETINGS OF OWNERS AND MEMBERS; CONSENTS; VOTING

OF INTERESTS. (a) Except as provided by Subsection (b) and

regardless of whether a proxy or consent was executed by an owner

or member before the mandatory application date, Chapter 6 and

any other applicable provision of this code apply to:

(1) a meeting of owners or members held on or after the

mandatory application date;

(2) an action undertaken by owners or members under a written

consent that takes effect on or after the mandatory application

date;

(3) a vote cast at a meeting described by Subdivision (1); and

(4) consent given for an action described by Subdivision (2).

(b) Prior law applies to a meeting of owners or members and to

any vote cast at a meeting described by this section if the

meeting was initially called for a date before the mandatory

application date and notice of the meeting was given to owners or

members entitled to vote at the meeting.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 402.009. MEETINGS OF GOVERNING AUTHORITY AND COMMITTEES;

CONSENTS. (a) Except as provided by Subsection (b), Chapter 6

and any other applicable provision of this code apply to:

(1) a meeting of the governing authority or a committee of the

governing authority held on or after the mandatory application

date;

(2) an action undertaken by the governing authority or a

committee of the governing authority under a written consent that

takes effect on or after the mandatory application date;

(3) a vote cast at a meeting described by Subdivision (1); and

(4) consent given for an action described by Subdivision (2).

(b) Prior law applies to a meeting of the governing authority or

a committee of the governing authority and to any vote cast at a

meeting described by this section if the meeting was initially

called for a date before the mandatory application date and

notice of the meeting was given to governing persons entitled to

vote at the meeting.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 402.010. SALE OF ASSETS, MERGERS, REORGANIZATIONS,

CONVERSIONS. Chapter 10 and any other applicable provisions of

this code apply to a transaction consummated by an entity after

the mandatory application date, except that if a required

approval of the owners or members of the entity has been given

before the mandatory application date or has been given after the

mandatory application date but at a meeting of owners or members

initially called for a date before the mandatory application

date, the transaction shall be governed by the prior law.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 402.011. WINDING UP AND TERMINATION. (a) Chapter 11

applies to:

(1) an action for involuntary or judicial winding up and

termination commenced after the mandatory application date; or

(2) a voluntary winding up and termination proceeding initiated

after the mandatory application date by:

(A) the governing authority;

(B) the terms of the governing documents; or

(C) applicable law.

(b) The prior law governs:

(1) an action described by Subsection (a)(1) that is pending on

the mandatory application date; or

(2) a proceeding described by Subsection (a)(2) initiated before

the mandatory application date.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 402.012. REGISTRATION OF CERTAIN FOREIGN ENTITIES. A

foreign entity that has transacted intrastate business in this

state before the mandatory application date and that is required

by Chapter 9 to register to transact business is not subject to a

direct or indirect penalty as a result of failure to register

under Chapter 9 if the application for registration is filed not

later than the 30th day after the mandatory application date.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Sec. 402.013. REINSTATEMENT OF ENTITIES CANCELED, REVOKED,

INVOLUNTARILY DISSOLVED, SUSPENDED, OR FORFEITED UNDER PRIOR LAW.

(a) On or after January 1, 2006, and before January 1, 2010, a

domestic filing entity whose certificate of formation or

equivalent governing document has been canceled, revoked,

involuntarily dissolved, suspended, or forfeited under prior law

may reinstate its certificate of formation or equivalent

governing document in accordance with:

(1) prior law; or

(2) this code if it also complies with Section 402.003.

(b) On or after January 1, 2006, and before January 1, 2010, a

foreign filing entity whose registration to do business has been

canceled, revoked, involuntarily dissolved, suspended, or

forfeited under prior law may reinstate its registration in

accordance with:

(1) prior law; or

(2) this code if it also complies with Section 402.004.

(c) If the certificate of formation of a domestic filing entity

or the registration to do business of a foreign filing entity is

forfeited under the Tax Code, the entity must revive the

certificate of formation or registration in accordance with that

code.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

64, Sec. 105, eff. January 1, 2006.

Sec. 402.014. MAINTENANCE OF PRIOR ACTION. Except as expressly

provided by this title, this code does not apply to an action or

proceeding commenced before the mandatory application date. Prior

law applies to the action or proceeding.

Acts 2003, 78th Leg., ch. 182, Sec. 1, eff. Jan. 1, 2006.









CIVIL PRACTICE AND REMEDIES CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

Sec. 1.001. PURPOSE OF CODE. (a) This code is enacted as a

part of the state's continuing statutory revision program, begun

by the Texas Legislative Council in 1963 as directed by the

legislature in Chapter 323, Government Code. The program

contemplates a topic-by-topic revision of the state's general and

permanent statute law without substantive change.

(b) Consistent with the objectives of the statutory revision

program, the purpose of this code is to make the law encompassed

by this code more accessible and understandable, by:

(1) rearranging the statutes into a more logical order;

(2) employing a format and numbering system designed to

facilitate citation of the law and to accommodate future

expansion of the law;

(3) eliminating repealed, duplicative, unconstitutional,

expired, executed, and other ineffective provisions; and

(4) restating the law in modern American English to the greatest

extent possible.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 167, Sec. 3.01, eff. Sept.

1, 1987.

Sec. 1.002. CONSTRUCTION OF CODE. The Code Construction Act

(Chapter 311, Government Code) applies to the construction of

each provision in this code, except as otherwise expressly

provided by this code.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 167, Sec. 3.02, eff. Sept.

1, 1987.

Sec. 1.003. INTERNAL REFERENCES. In this code:

(1) a reference to a title, chapter, or section without further

identification is a reference to a title, chapter, or section of

this code; and

(2) a reference to a subtitle, subchapter, subsection,

subdivision, paragraph, or other numbered or lettered unit

without further identification is a reference to a unit of the

next larger unit of this code in which the reference appears.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.






TITLE 2. TRIAL, JUDGMENT, AND APPEAL

CHAPTER 5. RULE OF DECISION

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 5. RULE OF DECISION

Sec. 5.001. RULE OF DECISION. The rule of decision in this

state consists of those portions of the common law of England

that are not inconsistent with the constitution or the laws of

this state, the constitution of this state, and the laws of this

state.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 6. GOVERNMENTAL EXEMPTION FROM BOND AND SECURITY REQUIREMENTS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 6. GOVERNMENTAL EXEMPTION FROM BOND AND SECURITY

REQUIREMENTS

Sec. 6.001. STATE AND FEDERAL AGENCIES EXEMPT FROM BOND FOR

COURT COSTS OR APPEAL. (a) A governmental entity or officer

listed in Subsection (b) may not be required to file a bond for

court costs incident to a suit filed by the entity or officer or

for an appeal or writ of error taken out by the entity or officer

and is not required to give a surety for the issuance of a bond

to take out a writ of attachment, writ of sequestration, distress

warrant, or writ of garnishment in a civil suit.

(b) The following are exempt from the bond requirements:

(1) this state;

(2) a department of this state;

(3) the head of a department of this state;

(4) a county of this state;

(5) the Federal Housing Administration;

(6) the Federal National Mortgage Association;

(7) the Government National Mortgage Association;

(8) the Veterans' Administration;

(9) the administrator of veterans affairs;

(10) any national mortgage savings and loan insurance

corporation created by an act of congress as a national relief

organization that operates on a statewide basis; and

(11) the Federal Deposit Insurance Corporation in its capacity

as receiver or in its corporate capacity.

(c) Notwithstanding Subsection (a), a county or district

attorney is not exempted from filing a bond to take out an

extraordinary writ unless the commissioners court of the county

approves the exemption in an action brought in behalf of the

county or unless the attorney general approves the exemption in

an action brought in behalf of the state.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 167, Sec. 3.03(a), eff.

Sept. 1, 1987.

Sec. 6.002. CITIES EXEMPT FROM SECURITY FOR COURT COSTS. (a)

Security for costs may not be required of an incorporated city or

town of this state in an action, suit, or proceeding.

(b) A municipality may institute and prosecute suits without

giving security for cost and may appeal from judgment without

giving supersedeas or cost bond.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 149, Sec. 21, eff. Sept. 1,

1987; Acts 2001, 77th Leg., ch. 625, Sec. 1, eff. Sept. 1, 2001.

Sec. 6.003. WATER DISTRICTS EXEMPT FROM APPEAL BOND. (a) A

governmental entity listed in Subsection (b) may not be required

to give bond on an appeal or writ of error taken in a civil case

that the entity is prosecuting or defending in its official

capacity.

(b) The following are exempt from the appeal bond requirements:

(1) a water improvement district, a water control and

improvement district, an irrigation district, a conservation and

reclamation district, or a water control and preservation

district organized under state law;

(2) a levee improvement district organized under state law;

(3) a drainage district organized under state law; and

(4) an entity created under Section 52, Article III, or Section

59, Article XVI, Texas Constitution.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 46, eff. Sept. 1,

1997.



CHAPTER 7. LIABILITY OF COURT OFFICERS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 7. LIABILITY OF COURT OFFICERS

SUBCHAPTER A. LIABILITY OF OFFICER

Sec. 7.001. LIABILITY FOR REFUSAL OR NEGLECT IN PERFORMANCE OF

OFFICIAL DUTIES. (a) A clerk, sheriff, or other officer who

neglects or refuses to perform a duty required under the Texas

Rules of Civil Procedure or under a provision of this code

derived from those rules is liable for actual damages only in a

suit brought by a person injured by the officer's neglect or

refusal.

(b) The officer may be punished for contempt of court for

neglect or refusal in the performance of those duties. The court

shall set the fine at not less than $10 or more than $100, with

costs. The officer must be given 10 days' notice of the motion.

(c) This section does not create a cause of action for an action

that can otherwise be brought under Chapter 34. A party may seek

actual damages under this section or Chapter 34, or the party may

seek contempt sanctions, but the party may not seek both damages

and contempt.

(d) An action or motion brought under this section must comply

with and is subject to the provisions in Sections 34.068, 34.069,

34.070, and 34.074, except that a motion brought under Subsection

(b) need not comply with Section 34.068(b).

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

421, Sec. 1, eff. September 1, 2007.

Sec. 7.002. LIABILITY FOR DEPOSITS PENDING SUIT. (a) An

officer who has custody of a sum of money, a debt, an instrument,

or other property paid to or deposited with a court pending the

outcome of a cause of action shall seal the property in a secure

package in a safe or bank vault that is accessible and subject to

the control of the court.

(b) The officer shall keep in his office as part of his records

an itemized inventory of property deposited with the court. The

inventory must list the disposition of the property and the

account for which the property was received.

(c) At the expiration of the officer's term, the officer shall

transfer all deposited property and the inventory to the

officer's successor in office. The successor shall give a receipt

for the transferred property and the inventory.

(d) This section does not exempt an officer or the officer's

surety from liability on the officer's bond due to neglect or

other default in regard to the deposited property.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 7.003. LIABILITY REGARDING EXECUTION OF WRITS. (a) Except

as provided by Section 34.061, an officer is not liable for

damages resulting from the execution of a writ issued by a court

of this state if the officer in good faith executes or attempts

to execute the writ as provided by law and by the Texas Rules of

Civil Procedure.

(b) An officer shall execute a writ issued by a court of this

state without requiring that bond be posted for the

indemnification of the officer.

(c) An officer shows that the officer acted in good faith when

the officer shows that a reasonably prudent officer, under the

same or similar circumstances, could have believed that the

officer's conduct was justified based on the information the

officer possessed when the conduct occurred.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

421, Sec. 2, eff. September 1, 2007.

SUBCHAPTER B. LIABILITY OF ATTORNEY

Sec. 7.011. ATTORNEY'S LIABILITY FOR COSTS. An attorney who is

not a party to a civil proceeding is not liable for payment of

costs incurred by a party to the proceeding.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER C. SUIT ON OFFICIAL BONDS

Sec. 7.021. SUIT ON OFFICIAL BONDS. Suit may be brought in the

name of this state alone on an official bond for the benefit of

all the parties entitled to recover on the bond if:

(1) the bond is made payable to this state or to an officer of

this state; and

(2) a recovery on the bond is authorized by or would inure to

the benefit of parties other than this state.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 8. STATE EXEMPTION FROM CERTAIN FEES: FEES PAID BY OPPOSING PARTY

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 8. STATE EXEMPTION FROM CERTAIN FEES: FEES PAID BY

OPPOSING PARTY

Sec. 8.01. STATE EXEMPTION. The state is exempt from the

payment of the filing fee imposed by Section 51.701, Government

Code.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 4.01(a), eff. Aug. 28,

1989.

Sec. 8.02. FEE PAID BY OPPOSING PARTY. If the state prevails in

a lawsuit, the opposing party shall pay the entire amount of any

filing fee attributable to the state, including any amount

exempted under Section 8.01.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 4.01(a), eff. Aug. 28,

1989.



CHAPTER 9. FRIVOLOUS PLEADINGS AND CLAIMS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 9. FRIVOLOUS PLEADINGS AND CLAIMS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9.001. DEFINITIONS. In this chapter:

(1) "Claimant" means a party, including a plaintiff,

counterclaimant, cross-claimant, third-party plaintiff, or

intervenor, seeking recovery of damages. In an action in which a

party seeks recovery of damages for injury to another person,

damage to the property of another person, death of another

person, or other harm to another person, "claimant" includes both

that other person and the party seeking recovery of damages.

(2) "Defendant" means a party, including a counterdefendant,

cross-defendant, or third-party defendant, from whom a claimant

seeks relief.

(3) "Groundless" means:

(A) no basis in fact; or

(B) not warranted by existing law or a good faith argument for

the extension, modification, or reversal of existing law.

(4) "Pleading" includes a motion.

Added by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 2.01, eff.

Sept. 2, 1987.

Sec. 9.002. APPLICABILITY. (a) This chapter applies to an

action in which a claimant seeks:

(1) damages for personal injury, property damage, or death,

regardless of the legal theories or statutes on the basis of

which recovery is sought, including an action based on

intentional conduct, negligence, strict tort liability, products

liability (whether strict or otherwise), or breach of warranty;

or

(2) damages other than for personal injury, property damage, or

death resulting from any tortious conduct, regardless of the

legal theories or statutes on the basis of which recovery is

sought, including libel, slander, or tortious interference with a

contract or other business relation.

(b) This chapter applies to any party who is a claimant or

defendant, including but not limited to:

(1) a county;

(2) a municipality;

(3) a public school district;

(4) a public junior college district;

(5) a charitable organization;

(6) a nonprofit organization;

(7) a hospital district;

(8) a hospital authority;

(9) any other political subdivision of the state; and

(10) the State of Texas.

(c) In an action to which this chapter applies, the provisions

of this chapter prevail over all other law to the extent of any

conflict.

Added by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 2.01, eff.

Sept. 2, 1987.

Sec. 9.003. TEXAS RULES OF CIVIL PROCEDURE. This chapter does

not alter the Texas Rules of Civil Procedure or the Texas Rules

of Appellate Procedure.

Added by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 2.01, eff.

Sept. 2, 1987.

Sec. 9.004. APPLICABILITY. This chapter does not apply to the

Deceptive Trade Practices-Consumer Protection Act (Subchapter E,

Chapter 17, Business & Commerce Code) or to Chapter 21,

Insurance Code.

Added by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 2.01, eff.

Sept. 2, 1987.

SUBCHAPTER B. SIGNING OF PLEADINGS

Sec. 9.011. SIGNING OF PLEADINGS. The signing of a pleading as

required by the Texas Rules of Civil Procedure constitutes a

certificate by the signatory that to the signatory's best

knowledge, information, and belief, formed after reasonable

inquiry, the pleading is not:

(1) groundless and brought in bad faith;

(2) groundless and brought for the purpose of harassment; or

(3) groundless and interposed for any improper purpose, such as

to cause unnecessary delay or needless increase in the cost of

litigation.

Added by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 2.01, eff.

Sept. 2, 1987.

Sec. 9.012. VIOLATION; SANCTION. (a) At the trial of the

action or at any hearing inquiring into the facts and law of the

action, after reasonable notice to the parties, the court may on

its own motion, or shall on the motion of any party to the

action, determine if a pleading has been signed in violation of

any one of the standards prescribed by Section 9.011.

(b) In making its determination of whether a pleading has been

signed in violation of any one of the standards prescribed by

Section 9.011, the court shall take into account:

(1) the multiplicity of parties;

(2) the complexity of the claims and defenses;

(3) the length of time available to the party to investigate and

conduct discovery; and

(4) affidavits, depositions, and any other relevant matter.

(c) If the court determines that a pleading has been signed in

violation of any one of the standards prescribed by Section

9.011, the court shall, not earlier than 90 days after the date

of the determination, at the trial or hearing or at a separate

hearing following reasonable notice to the offending party,

impose an appropriate sanction on the signatory, a represented

party, or both.

(d) The court may not order an offending party to pay the

incurred expenses of a party who stands in opposition to the

offending pleading if, before the 90th day after the court makes

a determination under Subsection (a), the offending party

withdraws the pleading or amends the pleading to the satisfaction

of the court or moves for dismissal of the pleading or the

offending portion of the pleading.

(e) The sanction may include one or more of the following:

(1) the striking of a pleading or the offending portion thereof;

(2) the dismissal of a party; or

(3) an order to pay to a party who stands in opposition to the

offending pleading the amount of the reasonable expenses incurred

because of the filing of the pleading, including costs,

reasonable attorney's fees, witness fees, fees of experts, and

deposition expenses.

(f) The court may not order an offending party to pay the

incurred expenses of a party who stands in opposition to the

offending pleading if the court has, with respect to the same

subject matter, imposed sanctions on the party who stands in

opposition to the offending pleading under the Texas Rules of

Civil Procedure.

(g) All determinations and orders pursuant to this chapter are

solely for purposes of this chapter and shall not be the basis of

any liability, sanction, or grievance other than as expressly

provided in this chapter.

(h) This section does not apply to any proceeding to which

Section 10.004 or Rule 13, Texas Rules of Civil Procedure,

applies.

Added by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 2.01, eff.

Sept. 2, 1987. Amended by Acts 1999, 76th Leg., ch. 1111, Sec. 1,

eff. Sept. 1, 1999.

Sec. 9.013. REPORT TO GRIEVANCE COMMITTEE. (a) If the court

imposes a sanction against an offending party under Section

9.012, the offending party is represented by an attorney who

signed the pleading in violation of any one of the standards

under Section 9.011, and the court finds that the attorney has

consistently engaged in activity that results in sanctions under

Section 9.012, the court shall report its finding to an

appropriate grievance committee as provided by the State Bar Act

(Article 320a-1, Vernon's Texas Civil Statutes) or by a similar

law in the jurisdiction in which the attorney resides.

(b) The report must contain:

(1) the name of the attorney who represented the offending

party;

(2) the finding by the court that the pleading was signed in

violation of any one of the standards under Section 9.011;

(3) a description of the sanctions imposed against the signatory

and the offending party; and

(4) the finding that the attorney has consistently engaged in

activity that results in sanctions under Section 9.012.

Added by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 2.01, eff.

Sept. 2, 1987.

Sec. 9.014. PLEADINGS NOT FRIVOLOUS. (a) A general denial does

not constitute a violation of any of the standards prescribed by

Section 9.011.

(b) The amount requested for damages in a pleading does not

constitute a violation of any of the standards prescribed by

Section 9.011.

Added by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 2.01, eff.

Sept. 2, 1987.



CHAPTER 10. SANCTIONS FOR FRIVOLOUS PLEADINGS AND MOTIONS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 10. SANCTIONS FOR FRIVOLOUS PLEADINGS AND MOTIONS

Sec. 10.001. SIGNING OF PLEADINGS AND MOTIONS. The signing of a

pleading or motion as required by the Texas Rules of Civil

Procedure constitutes a certificate by the signatory that to the

signatory's best knowledge, information, and belief, formed after

reasonable inquiry:

(1) the pleading or motion is not being presented for any

improper purpose, including to harass or to cause unnecessary

delay or needless increase in the cost of litigation;

(2) each claim, defense, or other legal contention in the

pleading or motion is warranted by existing law or by a

nonfrivolous argument for the extension, modification, or

reversal of existing law or the establishment of new law;

(3) each allegation or other factual contention in the pleading

or motion has evidentiary support or, for a specifically

identified allegation or factual contention, is likely to have

evidentiary support after a reasonable opportunity for further

investigation or discovery; and

(4) each denial in the pleading or motion of a factual

contention is warranted on the evidence or, for a specifically

identified denial, is reasonably based on a lack of information

or belief.

Added by Acts 1995, 74th Leg., ch. 137, Sec. 1, eff. Sept. 1,

1995.

Sec. 10.002. MOTION FOR SANCTIONS. (a) A party may make a

motion for sanctions, describing the specific conduct violating

Section 10.001.

(b) The court on its own initiative may enter an order

describing the specific conduct that appears to violate Section

10.001 and direct the alleged violator to show cause why the

conduct has not violated that section.

(c) The court may award to a party prevailing on a motion under

this section the reasonable expenses and attorney's fees incurred

in presenting or opposing the motion, and if no due diligence is

shown the court may award to the prevailing party all costs for

inconvenience, harassment, and out-of-pocket expenses incurred or

caused by the subject litigation.

Added by Acts 1995, 74th Leg., ch. 137, Sec. 1, eff. Sept. 1,

1995.

Sec. 10.003. NOTICE AND OPPORTUNITY TO RESPOND. The court shall

provide a party who is the subject of a motion for sanctions

under Section 10.002 notice of the allegations and a reasonable

opportunity to respond to the allegations.

Added by Acts 1995, 74th Leg., ch. 137, Sec. 1, eff. Sept. 1,

1995.

Sec. 10.004. VIOLATION; SANCTION. (a) A court that determines

that a person has signed a pleading or motion in violation of

Section 10.001 may impose a sanction on the person, a party

represented by the person, or both.

(b) The sanction must be limited to what is sufficient to deter

repetition of the conduct or comparable conduct by others

similarly situated.

(c) A sanction may include any of the following:

(1) a directive to the violator to perform, or refrain from

performing, an act;

(2) an order to pay a penalty into court; and

(3) an order to pay to the other party the amount of the

reasonable expenses incurred by the other party because of the

filing of the pleading or motion, including reasonable attorney's

fees.

(d) The court may not award monetary sanctions against a

represented party for a violation of Section 10.001(2).

(e) The court may not award monetary sanctions on its own

initiative unless the court issues its order to show cause before

a voluntary dismissal or settlement of the claims made by or

against the party or the party's attorney who is to be

sanctioned.

(f) The filing of a general denial under Rule 92, Texas Rules of

Civil Procedure, shall not be deemed a violation of this chapter.

Added by Acts 1995, 74th Leg., ch. 137, Sec. 1, eff. Sept. 1,

1995.

Sec. 10.005. ORDER. A court shall describe in an order imposing

a sanction under this chapter the conduct the court has

determined violated Section 10.001 and explain the basis for the

sanction imposed.

Added by Acts 1995, 74th Leg., ch. 137, Sec. 1, eff. Sept. 1,

1995.

Sec. 10.006. CONFLICT. Notwithstanding Section 22.004,

Government Code, the supreme court may not amend or adopt rules

in conflict with this chapter.

Added by Acts 1995, 74th Leg., ch. 137, Sec. 1, eff. Sept. 1,

1995.



CHAPTER 11. VEXATIOUS LITIGANTS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 11. VEXATIOUS LITIGANTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 11.001. DEFINITIONS. In this chapter:

(1) "Defendant" means a person or governmental entity against

whom a plaintiff commences or maintains or seeks to commence or

maintain a litigation.

(2) "Litigation" means a civil action commenced, maintained, or

pending in any state or federal court.

(3) "Local administrative judge" means a local administrative

district judge or a local administrative statutory county court

judge.

(4) "Moving defendant" means a defendant who moves for an order

under Section 11.051 determining that a plaintiff is a vexatious

litigant and requesting security.

(5) "Plaintiff" means an individual who commences or maintains a

litigation.

Added by Acts 1997, 75th Leg., ch. 806, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER B. VEXATIOUS LITIGANTS

Sec. 11.051. MOTION FOR ORDER DETERMINING PLAINTIFF A VEXATIOUS

LITIGANT AND REQUESTING SECURITY. In a litigation in this state,

the defendant may, on or before the 90th day after the date the

defendant files the original answer or makes a special

appearance, move the court for an order:

(1) determining that the plaintiff is a vexatious litigant; and

(2) requiring the plaintiff to furnish security.

Added by Acts 1997, 75th Leg., ch. 806, Sec. 1, eff. Sept. 1,

1997.

Sec. 11.052. STAY OF PROCEEDINGS ON FILING OF MOTION. (a) On

the filing of a motion under Section 11.051, the litigation is

stayed and the moving defendant is not required to plead:

(1) if the motion is denied, before the 10th day after the date

it is denied; or

(2) if the motion is granted, before the 10th day after the date

the moving defendant receives written notice that the plaintiff

has furnished the required security.

(b) On the filing of a motion under Section 11.051 on or after

the date the trial starts, the litigation is stayed for a period

the court determines.

Added by Acts 1997, 75th Leg., ch. 806, Sec. 1, eff. Sept. 1,

1997.

Sec. 11.053. HEARING. (a) On receipt of a motion under Section

11.051, the court shall, after notice to all parties, conduct a

hearing to determine whether to grant the motion.

(b) The court may consider any evidence material to the ground

of the motion, including:

(1) written or oral evidence; and

(2) evidence presented by witnesses or by affidavit.

Added by Acts 1997, 75th Leg., ch. 806, Sec. 1, eff. Sept. 1,

1997.

Sec. 11.054. CRITERIA FOR FINDING PLAINTIFF A VEXATIOUS

LITIGANT. A court may find a plaintiff a vexatious litigant if

the defendant shows that there is not a reasonable probability

that the plaintiff will prevail in the litigation against the

defendant and that:

(1) the plaintiff, in the seven-year period immediately

preceding the date the defendant makes the motion under Section

11.051, has commenced, prosecuted, or maintained in propria

persona at least five litigations other than in a small claims

court that have been:

(A) finally determined adversely to the plaintiff;

(B) permitted to remain pending at least two years without

having been brought to trial or hearing; or

(C) determined by a trial or appellate court to be frivolous or

groundless under state or federal laws or rules of procedure;

(2) after a litigation has been finally determined against the

plaintiff, the plaintiff repeatedly relitigates or attempts to

relitigate, in propria persona, either:

(A) the validity of the determination against the same defendant

as to whom the litigation was finally determined; or

(B) the cause of action, claim, controversy, or any of the

issues of fact or law determined or concluded by the final

determination against the same defendant as to whom the

litigation was finally determined; or

(3) the plaintiff has previously been declared to be a vexatious

litigant by a state or federal court in an action or proceeding

based on the same or substantially similar facts, transition, or

occurrence.

Added by Acts 1997, 75th Leg., ch. 806, Sec. 1, eff. Sept. 1,

1997.

Sec. 11.055. SECURITY. (a) A court shall order the plaintiff

to furnish security for the benefit of the moving defendant if

the court, after hearing the evidence on the motion, determines

that the plaintiff is a vexatious litigant.

(b) The court in its discretion shall determine the date by

which the security must be furnished.

(c) The court shall provide that the security is an undertaking

by the plaintiff to assure payment to the moving defendant of the

moving defendant's reasonable expenses incurred in or in

connection with a litigation commenced, caused to be commenced,

maintained, or caused to be maintained by the plaintiff,

including costs and attorney's fees.

Added by Acts 1997, 75th Leg., ch. 806, Sec. 1, eff. Sept. 1,

1997.

Sec. 11.056. DISMISSAL FOR FAILURE TO FURNISH SECURITY. The

court shall dismiss a litigation as to a moving defendant if a

plaintiff ordered to furnish security does not furnish the

security within the time set by the order.

Added by Acts 1997, 75th Leg., ch. 806, Sec. 1, eff. Sept. 1,

1997.

Sec. 11.057. DISMISSAL ON THE MERITS. If the litigation is

dismissed on its merits, the moving defendant has recourse to the

security furnished by the plaintiff in an amount determined by

the court.

Added by Acts 1997, 75th Leg., ch. 806, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER C. PROHIBITING FILING OF NEW LITIGATION

Sec. 11.101. PREFILING ORDER; CONTEMPT. (a) A court may, on

its own motion or the motion of any party, enter an order

prohibiting a person from filing, in propria persona, a new

litigation in a court in this state if the court finds, after

notice and hearing as provided by Subchapter B, that:

(1) the person is a vexatious litigant; and

(2) the local administrative judge of the court in which the

person intends to file the litigation has not granted permission

to the person under Section 11.102 to file the litigation.

(b) A person who disobeys an order under Subsection (a) is

subject to contempt of court.

Added by Acts 1997, 75th Leg., ch. 806, Sec. 1, eff. Sept. 1,

1997.

Sec. 11.102. PERMISSION BY LOCAL ADMINISTRATIVE JUDGE. (a) A

local administrative judge may grant permission to a person found

to be a vexatious litigant under Section 11.101 to file a

litigation only if it appears to the judge that the litigation:

(1) has merit; and

(2) has not been filed for the purposes of harassment or delay.

(b) The local administrative judge may condition permission on

the furnishing of security for the benefit of the defendant as

provided in Subchapter B.

Added by Acts 1997, 75th Leg., ch. 806, Sec. 1, eff. Sept. 1,

1997.

Sec. 11.103. DUTIES OF CLERK; MISTAKEN FILING. (a) A clerk of

a court may not file a litigation presented by a vexatious

litigant subject to a prefiling order under Section 11.101 unless

the litigant obtains an order from the local administrative judge

permitting the filing.

(b) If the clerk mistakenly files a litigation without an order

from the local administrative judge, any party may file with the

clerk and serve on the plaintiff and the other parties to the

suit a notice stating that the plaintiff is a vexatious litigant

subject to a prefiling order under Section 11.101. On the filing

of the notice, the court shall immediately stay the litigation

and shall dismiss the litigation unless the plaintiff, not later

than the 10th day after the date the notice is filed, obtains an

order from the local administrative judge under Section 11.102

permitting the filing of the litigation.

(c) If the local administrative judge issues an order permitting

the filing of the litigation under Subsection (b), the litigation

remains stayed and the defendant need not plead until the 10th

day after the date the defendant is served with a copy of the

order.

Added by Acts 1997, 75th Leg., ch. 806, Sec. 1, eff. Sept. 1,

1997.

Sec. 11.104. NOTICE TO OFFICE OF COURT ADMINISTRATION;

DISSEMINATION OF LIST. (a) A clerk of a court shall provide the

Office of Court Administration of the Texas Judicial System a

copy of any prefiling order issued under Section 11.101.

(b) The Office of Court Administration of the Texas Judicial

System shall maintain a list of vexatious litigants subject to

prefiling orders under Section 11.101 and shall annually send the

list to the clerks of the courts of this state.

Added by Acts 1997, 75th Leg., ch. 806, Sec. 1, eff. Sept. 1,

1997.



CHAPTER 12. LIABILITY RELATED TO A FRAUDULENT COURT RECORD OR A FRAUDULENT LIEN OR CLAIM FILED AGAINST REAL OR PERSONAL PROPERTY

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 12. LIABILITY RELATED TO A FRAUDULENT COURT RECORD OR A

FRAUDULENT LIEN OR CLAIM FILED AGAINST REAL OR PERSONAL PROPERTY

Sec. 12.001. DEFINITIONS. In this chapter:

(1) "Court record" has the meaning assigned by Section 37.01,

Penal Code.

(2) "Exemplary damages" has the meaning assigned by Section

41.001.

(2-a) "Filing office" has the meaning assigned by Section 9.102,

Business & Commerce Code.

(2-b) "Financing statement" has the meaning assigned by Section

9.102, Business & Commerce Code.

(2-c) "Inmate" means a person housed in a secure correctional

facility.

(3) "Lien" means a claim in property for the payment of a debt

and includes a security interest.

(4) "Public servant" has the meaning assigned by Section 1.07,

Penal Code, and includes officers and employees of the United

States.

(5) "Secure correctional facility" has the meaning assigned by

Section 1.07, Penal Code.

Added by Acts 1997, 75th Leg., ch. 189, Sec. 16, eff. May 21,

1997. Renumbered from Civil Practice & Remedies Code Sec.

11.001 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(3), eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

895, Sec. 1, eff. September 1, 2007.

Sec. 12.002. LIABILITY. (a) A person may not make, present, or

use a document or other record with:

(1) knowledge that the document or other record is a fraudulent

court record or a fraudulent lien or claim against real or

personal property or an interest in real or personal property;

(2) intent that the document or other record be given the same

legal effect as a court record or document of a court created by

or established under the constitution or laws of this state or

the United States or another entity listed in Section 37.01,

Penal Code, evidencing a valid lien or claim against real or

personal property or an interest in real or personal property;

and

(3) intent to cause another person to suffer:

(A) physical injury;

(B) financial injury; or

(C) mental anguish or emotional distress.

(a-1) Except as provided by Subsection (a-2), a person may not

file an abstract of a judgment or an instrument concerning real

or personal property with a court or county clerk, or a financing

statement with a filing office, if the person:

(1) is an inmate; or

(2) is not licensed or regulated under Title 11, Insurance Code,

and is filing on behalf of another person who the person knows is

an inmate.

(a-2) A person described by Subsection (a-1) may file an

abstract, instrument, or financing statement described by that

subsection if the document being filed includes a statement

indicating that:

(1) the person filing the document is an inmate; or

(2) the person is filing the document on behalf of a person who

is an inmate.

(b) A person who violates Subsection (a) or (a-1) is liable to

each injured person for:

(1) the greater of:

(A) $10,000; or

(B) the actual damages caused by the violation;

(2) court costs;

(3) reasonable attorney's fees; and

(4) exemplary damages in an amount determined by the court.

(c) A person claiming a lien under Chapter 53, Property Code, is

not liable under this section for the making, presentation, or

use of a document or other record in connection with the

assertion of the claim unless the person acts with intent to

defraud.

Added by Acts 1997, 75th Leg., ch. 189, Sec. 16, eff. May 21,

1997. Renumbered from Civil Practice & Remedies Code Sec.

11.002 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(3), eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

895, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1260, Sec. 1, eff. September 1, 2009.

Sec. 12.003. CAUSE OF ACTION. (a) The following persons may

bring an action to enjoin violation of this chapter or to recover

damages under this chapter:

(1) the attorney general;

(2) a district attorney;

(3) a criminal district attorney;

(4) a county attorney with felony responsibilities;

(5) a county attorney;

(6) a municipal attorney;

(7) in the case of a fraudulent judgment lien, the person

against whom the judgment is rendered; and

(8) in the case of a fraudulent lien or claim against real or

personal property or an interest in real or personal property,

the obligor or debtor, or a person who owns an interest in the

real or personal property.

(b) Notwithstanding any other law, a person or a person licensed

or regulated by Title 11, Insurance Code (the Texas Title

Insurance Act), does not have a duty to disclose a fraudulent, as

described by Section 51.901(c), Government Code, court record,

document, or instrument purporting to create a lien or purporting

to assert a claim on real property or an interest in real

property in connection with a sale, conveyance, mortgage, or

other transfer of the real property or interest in real property.

(c) Notwithstanding any other law, a purported judgment lien or

document establishing or purporting to establish a judgment lien

against property in this state, that is issued or purportedly

issued by a court or a purported court other than a court

established under the laws of this state or the United States, is

void and has no effect in the determination of any title or right

to the property.

Added by Acts 1997, 75th Leg., ch. 189, Sec. 16, eff. May 21,

1997. Renumbered from Civil Practice & Remedies Code Sec.

11.003 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(3), eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.104, eff. September 1, 2005.

Sec. 12.004. VENUE. An action under this chapter may be brought

in any district court in the county in which the recorded

document is recorded or in which the real property is located.

Added by Acts 1997, 75th Leg., ch. 189, Sec. 16, eff. May 21,

1997. Renumbered from Civil Practice & Remedies Code Sec.

11.004 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(3), eff. Sept.

1, 1999.

Sec. 12.005. FILING FEES. (a) The fee for filing an action

under this chapter is $15. The plaintiff must pay the fee to the

clerk of the court in which the action is filed. Except as

provided by Subsection (b), the plaintiff may not be assessed any

other fee, cost, charge, or expense by the clerk of the court or

other public official in connection with the action.

(b) The fee for service of notice of an action under this

section charged to the plaintiff may not exceed:

(1) $20 if the notice is delivered in person; or

(2) the cost of postage if the service is by registered or

certified mail.

(c) A plaintiff who is unable to pay the filing fee and fee for

service of notice may file with the court an affidavit of

inability to pay under the Texas Rules of Civil Procedure.

(d) If the fee imposed under Subsection (a) is less than the

filing fee the court imposes for filing other similar actions and

the plaintiff prevails in the action, the court may order a

defendant to pay to the court the differences between the fee

paid under Subsection (a) and the filing fee the court imposes

for filing other similar actions.

Added by Acts 1997, 75th Leg., ch. 189, Sec. 16, eff. May 21,

1997. Renumbered from Civil Practice & Remedies Code Sec.

11.005 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(3), eff. Sept.

1, 1999.

Sec. 12.006. PLAINTIFF'S COSTS. (a) The court shall award the

plaintiff the costs of bringing the action if:

(1) the plaintiff prevails; and

(2) the court finds that the defendant, at the time the

defendant caused the recorded document to be recorded or filed,

knew or should have known that the recorded document is

fraudulent, as described by Section 51.901(c), Government Code.

(b) For purposes of this section, the costs of bringing the

action include all court costs, attorney's fees, and related

expenses of bringing the action, including investigative

expenses.

Added by Acts 1997, 75th Leg., ch. 189, Sec. 16, eff. May 21,

1997. Renumbered from Civil Practice & Remedies Code Sec.

11.006 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(3), eff. Sept.

1, 1999.

Sec. 12.007. EFFECT ON OTHER LAW. This law is cumulative of

other law under which a person may obtain judicial relief with

respect to a recorded document or other record.

Added by Acts 1997, 75th Leg., ch. 189, Sec. 16, eff. May 21,

1997. Renumbered from Civil Practice & Remedies Code Sec.

11.007 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(3), eff. Sept.

1, 1999.



CHAPTER 13. AFFIDAVIT OF INABILITY TO PAY COSTS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 13. AFFIDAVIT OF INABILITY TO PAY COSTS

Sec. 13.001. DISMISSAL OF ACTION. (a) A court in which an

affidavit of inability to pay under Rule 145, Texas Rules of

Civil Procedure, has been filed may dismiss the action on a

finding that:

(1) the allegation of poverty in the affidavit is false; or

(2) the action is frivolous or malicious.

(b) In determining whether an action is frivolous or malicious,

the court may consider whether:

(1) the action's realistic chance of ultimate success is slight;

(2) the claim has no arguable basis in law or in fact; or

(3) it is clear that the party cannot prove a set of facts in

support of the claim.

(c) An action may be dismissed under Subsection (a) as frivolous

or malicious either before or after service of process.

Added by Acts 1987, 70th Leg., ch. 976, Sec. 1, eff. June 19,

1987.

Sec. 13.002. JUDGMENT. Judgment may be rendered for costs at

the conclusion of the action as in other cases, but the state is

not liable for any of those costs.

Added by Acts 1987, 70th Leg., ch. 976, Sec. 1, eff. June 19,

1987.

Sec. 13.003. FREE TRANSCRIPT OF STATEMENT OF FACTS ON APPEAL.

(a) Subject to Subsection (c), a court reporter shall provide

without cost a statement of facts and a clerk of a court shall

prepare a transcript for appealing a judgment from the court only

if:

(1) an affidavit of inability to pay the cost of the appeal has

been filed under the Texas Rules of Appellate Procedure; and

(2) the trial judge finds:

(A) the appeal is not frivolous; and

(B) the statement of facts and the clerk's transcript is needed

to decide the issue presented by the appeal.

(b) In determining whether an appeal is frivolous, a judge may

consider whether the appellant has presented a substantial

question for appellate review.

(c) The trial judge may order a clerk of a court to prepare a

transcript, or any part of the transcript, necessary for making

the determination required by Subsection (a)(2).

Added by Acts 1993, 73rd Leg., ch. 861, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 467, Sec. 1, eff.

Sept. 1, 1997.

Sec. 13.004. INAPPLICABILITY TO CERTAIN CLAIMS. This chapter

does not apply to a claim governed by Chapter 14.

Added by Acts 1995, 74th Leg., ch. 378, Sec. 3, eff. June 8,

1995.



CHAPTER 14. INMATE LITIGATION

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 14. INMATE LITIGATION

Sec. 14.001. DEFINITIONS. In this chapter:

(1) "Claim" means a cause of action governed by this chapter.

(2) "Department" means the Texas Department of Criminal Justice.

(3) "Inmate" means a person housed in a secure correctional

facility.

(4) "Secure correctional facility" has the meaning assigned by

Section 1.07, Penal Code.

(5) "Trust account" means an inmate's trust account administered

by the department under Section 501.014, Government Code, by a

facility under contract with the department, or by a jail.

(6) "Unsworn declaration" means a document executed in

accordance with Chapter 132.

Added by Acts 1995, 74th Leg., ch. 378, Sec. 2, eff. June 8,

1995.

Sec. 14.002. SCOPE OF CHAPTER. (a) This chapter applies only

to a suit brought by an inmate in a district, county, justice of

the peace, or small claims court in which an affidavit or unsworn

declaration of inability to pay costs is filed by the inmate.

(b) This chapter does not apply to an action brought under the

Family Code.

Added by Acts 1995, 74th Leg., ch. 378, Sec. 2, eff. June 8,

1995.

Sec. 14.003. DISMISSAL OF CLAIM. (a) A court may dismiss a

claim, either before or after service of process, if the court

finds that:

(1) the allegation of poverty in the affidavit or unsworn

declaration is false;

(2) the claim is frivolous or malicious; or

(3) the inmate filed an affidavit or unsworn declaration

required by this chapter that the inmate knew was false.

(b) In determining whether a claim is frivolous or malicious,

the court may consider whether:

(1) the claim's realistic chance of ultimate success is slight;

(2) the claim has no arguable basis in law or in fact;

(3) it is clear that the party cannot prove facts in support of

the claim; or

(4) the claim is substantially similar to a previous claim filed

by the inmate because the claim arises from the same operative

facts.

(c) In determining whether Subsection (a) applies, the court may

hold a hearing. The hearing may be held before or after service

of process, and it may be held on motion of the court, a party,

or the clerk of the court.

(d) On the filing of a motion under Subsection (c), the court

shall suspend discovery relating to the claim pending the

hearing.

(e) A court that dismisses a claim brought by a person housed in

a facility operated by or under contract with the department may

notify the department of the dismissal and, on the court's own

motion or the motion of any party or the clerk of the court, may

advise the department that a mental health evaluation of the

inmate may be appropriate.

Added by Acts 1995, 74th Leg., ch. 378, Sec. 2, eff. June 8,

1995.

Sec. 14.004. AFFIDAVIT RELATING TO PREVIOUS FILINGS. (a) An

inmate who files an affidavit or unsworn declaration of inability

to pay costs shall file a separate affidavit or declaration:

(1) identifying each suit, other than a suit under the Family

Code, previously brought by the person and in which the person

was not represented by an attorney, without regard to whether the

person was an inmate at the time the suit was brought; and

(2) describing each suit that was previously brought by:

(A) stating the operative facts for which relief was sought;

(B) listing the case name, cause number, and the court in which

the suit was brought;

(C) identifying each party named in the suit; and

(D) stating the result of the suit, including whether the suit

was dismissed as frivolous or malicious under Section 13.001 or

Section 14.003 or otherwise.

(b) If the affidavit or unsworn declaration filed under this

section states that a previous suit was dismissed as frivolous or

malicious, the affidavit or unsworn declaration must state the

date of the final order affirming the dismissal.

(c) The affidavit or unsworn declaration must be accompanied by

the certified copy of the trust account statement required by

Section 14.006(f).

Added by Acts 1995, 74th Leg., ch. 378, Sec. 2, eff. June 8,

1995.

Sec. 14.005. GRIEVANCE SYSTEM DECISION; EXHAUSTION OF

ADMINISTRATIVE REMEDIES. (a) An inmate who files a claim that

is subject to the grievance system established under Section

501.008, Government Code, shall file with the court:

(1) an affidavit or unsworn declaration stating the date that

the grievance was filed and the date the written decision

described by Section 501.008(d), Government Code, was received by

the inmate; and

(2) a copy of the written decision from the grievance system.

(b) A court shall dismiss a claim if the inmate fails to file

the claim before the 31st day after the date the inmate receives

the written decision from the grievance system.

(c) If a claim is filed before the grievance system procedure is

complete, the court shall stay the proceeding with respect to the

claim for a period not to exceed 180 days to permit completion of

the grievance system procedure.

Added by Acts 1995, 74th Leg., ch. 378, Sec. 2, eff. June 8,

1995.

Sec. 14.006. COURT FEES, COURT COSTS, OTHER COSTS. (a) A court

may order an inmate who has filed a claim to pay court fees,

court costs, and other costs in accordance with this section and

Section 14.007. The clerk of the court shall mail a copy of the

court's order and a certified bill of costs to the department or

jail, as appropriate.

(b) On the court's order, the inmate shall pay an amount equal

to the lesser of:

(1) 20 percent of the preceding six months' deposits to the

inmate's trust account; or

(2) the total amount of court fees and costs.

(c) In each month following the month in which payment is made

under Subsection (b), the inmate shall pay an amount equal to the

lesser of:

(1) 10 percent of that month's deposits to the trust account; or

(2) the total amount of court fees and costs that remain unpaid.

(d) Payments under Subsection (c) shall continue until the total

amount of court fees and costs are paid or until the inmate is

released from confinement.

(e) On receipt of a copy of an order issued under Subsection

(a), the department or jail shall withdraw money from the trust

account in accordance with Subsections (b), (c), and (d). The

department or jail shall hold the money in a separate account and

shall forward the money to the court clerk on the earlier of the

following dates:

(1) the date the total amount to be forwarded equals the total

amount of court fees and costs that remains unpaid; or

(2) the date the inmate is released.

(f) The inmate shall file a certified copy of the inmate's trust

account statement with the court. The statement must reflect the

balance of the account at the time the claim is filed and

activity in the account during the six months preceding the date

on which the claim is filed. The court may request the department

or jail to furnish the information required under this

subsection.

(g) An inmate may authorize payment in addition to that required

by this section.

(h) The court may dismiss a claim if the inmate fails to pay

fees and costs assessed under this section.

(i) An inmate may not avoid the fees and costs assessed under

this section by nonsuiting a party or by voluntarily dismissing

the action.

Added by Acts 1995, 74th Leg., ch. 378, Sec. 2, eff. June 8,

1995.

Sec. 14.007. OTHER COSTS. (a) An order of a court under

Section 14.006(a) shall include the costs described by Subsection

(b) if the court finds that:

(1) the inmate has previously filed an action in a district,

county, justice of the peace, or small claims court; and

(2) a final order has been issued that affirms that the action

was dismissed as frivolous or malicious under Section 13.001 or

Section 14.003 or otherwise.

(b) Costs under Subsection (a) shall include, as costs of court,

expenses incurred by the court or by the department, jail, or

private facility operator, in connection with the claim and not

otherwise charged to the inmate under Section 14.006, including:

(1) expenses of service of process;

(2) postage; and

(3) transportation, housing, or medical care incurred in

connection with the appearance of the inmate in the court for any

proceeding.

Added by Acts 1995, 74th Leg., ch. 378, Sec. 2, eff. June 8,

1995.

Sec. 14.008. HEARING. (a) The court may hold a hearing under

this chapter at a jail or a facility operated by or under

contract with the department or may conduct the hearing with

video communications technology that permits the court to see and

hear the inmate and that permits the inmate to see and hear the

court and any other witness.

(b) A hearing conducted under this section by video

communications technology shall be recorded on videotape. The

recording is sufficient to serve as a permanent record of the

hearing.

Added by Acts 1995, 74th Leg., ch. 378, Sec. 2, eff. June 8,

1995.

Sec. 14.009. SUBMISSION OF EVIDENCE. (a) The court may request

a person with an admissible document or admissible testimony

relevant to the subject matter of the hearing to submit a copy of

the document or written statement stating the substance of the

testimony.

(b) A written statement submitted under this section must be

made under oath or made as an unsworn declaration under Section

132.001.

(c) A copy of a document submitted under this section must be

accompanied by a certification executed under oath by an

appropriate custodian of the record stating that the copy is

correct and any other matter relating to the admissibility of the

document that the court requires.

(d) A person submitting a written statement or document under

this section is not required to appear at the hearing.

(e) The court shall require that the inmate be provided with a

copy of each written statement or document not later than 14 days

before the date on which the hearing is to begin.

Added by Acts 1995, 74th Leg., ch. 378, Sec. 2, eff. June 8,

1995.

Sec. 14.010. DISMISSAL OF CLAIM. (a) The court may enter an

order dismissing the entire claim or a portion of the claim under

this chapter.

(b) If a portion of the claim is dismissed, the court shall

designate the issues and defendants on which the claim may

proceed, subject to Sections 14.006 and 14.007.

(c) An order under this section is not subject to interlocutory

appeal by the inmate.

Added by Acts 1995, 74th Leg., ch. 378, Sec. 2, eff. June 8,

1995.

Sec. 14.011. EFFECT ON OTHER CLAIMS. (a) Except as provided by

Subsection (b), on receipt of an order assessing fees and costs

under Section 14.006 that indicates that the court made the

finding described by Section 14.007(a), a clerk of a court may

not accept for filing another claim by the inmate until the fees

and costs assessed under Section 14.006 are paid.

(b) A court may allow an inmate who has not paid the fees and

costs assessed against the inmate to file a claim for injunctive

relief seeking to enjoin an act or failure to act that creates a

substantial threat of irreparable injury or serious physical harm

to the inmate.

Added by Acts 1995, 74th Leg., ch. 378, Sec. 2, eff. June 8,

1995.

Sec. 14.012. QUESTIONNAIRE. To implement this chapter, a court

may develop, for use in that court, a questionnaire to be filed

by the inmate.

Added by Acts 1995, 74th Leg., ch. 378, Sec. 2, eff. June 8,

1995.

Sec. 14.013. REVIEW AND RECOMMENDATION BY MAGISTRATES. (a) The

supreme court shall, by rule, adopt a system under which a court

may refer a suit governed by this chapter to a magistrate for

review and recommendation.

(b) The system adopted under Subsection (a) may be funded from

money appropriated to the supreme court or from money received by

the supreme court through interagency contract or contracts.

(c) For the purposes of Section 14.014, the adoption of a system

by rule under Subsection (a) does not constitute a modification

or repeal of a provision of this chapter.

Added by Acts 1995, 74th Leg., ch. 378, Sec. 2, eff. June 8,

1995.

Sec. 14.014. CONFLICT WITH TEXAS RULES OF CIVIL PROCEDURE.

Notwithstanding Section 22.004, Government Code, this chapter may

not be modified or repealed by a rule adopted by the supreme

court.

Added by Acts 1995, 74th Leg., ch. 378, Sec. 2, eff. June 8,

1995.



CHAPTER 15. VENUE

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE B. TRIAL MATTERS

CHAPTER 15. VENUE

SUBCHAPTER A. DEFINITIONS; GENERAL RULES

Sec. 15.001. DEFINITIONS. In this chapter:

(a) "Principal office" means a principal office of the

corporation, unincorporated association, or partnership in this

state in which the decision makers for the organization within

this state conduct the daily affairs of the organization. The

mere presence of an agency or representative does not establish a

principal office.

(b) "Proper venue" means:

(1) the venue required by the mandatory provisions of Subchapter

B or another statute prescribing mandatory venue; or

(2) if Subdivision (1) does not apply, the venue provided by

this subchapter or Subchapter C.

Added by Acts 1995, 74th Leg., ch. 138, Sec. 1, eff. Aug. 28,

1995.

Sec. 15.002. VENUE: GENERAL RULE. (a) Except as otherwise

provided by this subchapter or Subchapter B or C, all lawsuits

shall be brought:

(1) in the county in which all or a substantial part of the

events or omissions giving rise to the claim occurred;

(2) in the county of defendant's residence at the time the cause

of action accrued if defendant is a natural person;

(3) in the county of the defendant's principal office in this

state, if the defendant is not a natural person; or

(4) if Subdivisions (1), (2), and (3) do not apply, in the

county in which the plaintiff resided at the time of the accrual

of the cause of action.

(b) For the convenience of the parties and witnesses and in the

interest of justice, a court may transfer an action from a county

of proper venue under this subchapter or Subchapter C to any

other county of proper venue on motion of a defendant filed and

served concurrently with or before the filing of the answer,

where the court finds:

(1) maintenance of the action in the county of suit would work

an injustice to the movant considering the movant's economic and

personal hardship;

(2) the balance of interests of all the parties predominates in

favor of the action being brought in the other county; and

(3) the transfer of the action would not work an injustice to

any other party.

(c) A court's ruling or decision to grant or deny a transfer

under Subsection (b) is not grounds for appeal or mandamus and is

not reversible error.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Civil Practice & Remedies Code Sec. 15.001

and amended by Acts 1995, 74th Leg., ch. 138, Sec. 1, eff. Aug.

28, 1995.

Sec. 15.003. MULTIPLE PLAINTIFFS AND INTERVENING PLAINTIFFS.

(a) In a suit in which there is more than one plaintiff, whether

the plaintiffs are included by joinder, by intervention, because

the lawsuit was begun by more than one plaintiff, or otherwise,

each plaintiff must, independently of every other plaintiff,

establish proper venue. If a plaintiff cannot independently

establish proper venue, that plaintiff's part of the suit,

including all of that plaintiff's claims and causes of action,

must be transferred to a county of proper venue or dismissed, as

is appropriate, unless that plaintiff, independently of every

other plaintiff, establishes that:

(1) joinder of that plaintiff or intervention in the suit by

that plaintiff is proper under the Texas Rules of Civil

Procedure;

(2) maintaining venue as to that plaintiff in the county of suit

does not unfairly prejudice another party to the suit;

(3) there is an essential need to have that plaintiff's claim

tried in the county in which the suit is pending; and

(4) the county in which the suit is pending is a fair and

convenient venue for that plaintiff and all persons against whom

the suit is brought.

(b) An interlocutory appeal may be taken of a trial court's

determination under Subsection (a) that:

(1) a plaintiff did or did not independently establish proper

venue; or

(2) a plaintiff that did not independently establish proper

venue did or did not establish the items prescribed by

Subsections (a)(1)-(4).

(c) An interlocutory appeal permitted by Subsection (b) must be

taken to the court of appeals district in which the trial court

is located under the procedures established for interlocutory

appeals. The appeal may be taken by a party that is affected by

the trial court's determination under Subsection (a). The court

of appeals shall:

(1) determine whether the trial court's order is proper based on

an independent determination from the record and not under either

an abuse of discretion or substantial evidence standard; and

(2) render judgment not later than the 120th day after the date

the appeal is perfected.

(d) An interlocutory appeal under Subsection (b) has the effect

of staying the commencement of trial in the trial court pending

resolution of the appeal.

Added by Acts 1995, 74th Leg., ch. 138, Sec. 1, eff. Aug. 28,

1995. Amended by Acts 2003, 78th Leg., ch. 204, Sec. 3.03, eff.

Sept. 1, 2003.

Sec. 15.004. MANDATORY VENUE PROVISIONS GOVERNS MULTIPLE CLAIMS.

In a suit in which a plaintiff properly joins two or more claims

or causes of action arising from the same transaction,

occurrence, or series of transactions or occurrences, and one of

the claims or causes of action is governed by the mandatory venue

provisions of Subchapter B, the suit shall be brought in the

county required by the mandatory venue provision.

Added by Acts 1995, 74th Leg., ch. 138, Sec. 1, eff. Aug. 28,

1995.

Sec. 15.005. MULTIPLE DEFENDANTS. In a suit in which the

plaintiff has established proper venue against a defendant, the

court also has venue of all the defendants in all claims or

actions arising out of the same transaction, occurrence, or

series of transactions or occurrences.

Added by Acts 1995, 74th Leg., ch. 138, Sec. 1, eff. Aug. 28,

1995.

Sec. 15.006. VENUE DETERMINED BY FACTS EXISTING AT THE TIME OF

ACCRUAL. A court shall determine the venue of a suit based on

the facts existing at the time the cause of action that is the

basis of the suit accrued.

Added by Acts 1995, 74th Leg., ch. 138, Sec. 1, eff. Aug. 28,

1995.

Sec. 15.007. CONFLICT WITH CERTAIN PROVISIONS. Notwithstanding

Sections 15.004, 15.005, and 15.031, to the extent that venue

under this chapter for a suit by or against an executor,

administrator, or guardian as such, for personal injury, death,

or property damage conflicts with venue provisions under the

Texas Probate Code, this chapter controls.

Added by Acts 1995, 74th Leg., ch. 138, Sec. 1, eff. Aug. 28,

1995.

SUBCHAPTER B. MANDATORY VENUE

Sec. 15.011. LAND. Actions for recovery of real property or an

estate or interest in real property, for partition of real

property, to remove encumbrances from the title to real property,

for recovery of damages to real property, or to quiet title to

real property shall be brought in the county in which all or a

part of the property is located.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 138, Sec. 2, eff. Aug. 28,

1995.

Sec. 15.0115. LANDLORD-TENANT. (a) Except as provided by

another statute prescribing mandatory venue, a suit between a

landlord and a tenant arising under a lease shall be brought in

the county in which all or a part of the real property is

located.

(b) In this section, "lease" means any written or oral agreement

between a landlord and a tenant that establishes or modifies the

terms, conditions, or other provisions relating to the use and

occupancy of the real property that is the subject of the

agreement.

Added by Acts 1995, 74th Leg., ch. 138, Sec. 2, eff. Aug. 28,

1995.

Sec. 15.012. INJUNCTION AGAINST SUIT. Actions to stay

proceedings in a suit shall be brought in the county in which the

suit is pending.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.013. INJUNCTION AGAINST EXECUTION OF JUDGMENT. Actions

to restrain execution of a judgment based on invalidity of the

judgment or of the writ shall be brought in the county in which

the judgment was rendered.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.014. HEAD OF STATE DEPARTMENT. An action for mandamus

against the head of a department of the state government shall be

brought in Travis County.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.015. COUNTIES. An action against a county shall be

brought in that county.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.0151. CERTAIN POLITICAL SUBDIVISIONS. (a) Except as

provided by a law not contained in this chapter, an action

against a political subdivision that is located in a county with

a population of 100,000 or less shall be brought in the county in

which the political subdivision is located. If the political

subdivision is located in more than one county and the population

of each county is 100,000 or less, the action shall be brought in

any county in which the political subdivision is located.

(b) In this section, "political subdivision" means a

governmental entity in this state, other than a county, that is

not a state agency. The term includes a municipality, school or

junior college district, hospital district, or any other special

purpose district or authority.

Added by Acts 1997, 75th Leg., ch. 733, Sec. 1, eff. Sept. 1,

1997.

Sec. 15.016. OTHER MANDATORY VENUE. An action governed by any

other statute prescribing mandatory venue shall be brought in the

county required by that statute.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.017. LIBEL, SLANDER, OR INVASION OF PRIVACY. A suit for

damages for libel, slander, or invasion of privacy shall be

brought and can only be maintained in the county in which the

plaintiff resided at the time of the accrual of the cause of

action, or in the county in which the defendant resided at the

time of filing suit, or in the county of the residence of

defendants, or any of them, or the domicile of any corporate

defendant, at the election of the plaintiff.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.018. FEDERAL EMPLOYERS' LIABILITY ACT. (a) This

section only applies to suits brought under the federal

Employers' Liability Act (45 U.S.C. Section 51 et seq.).

(b) All suits brought under the federal Employers' Liability Act

shall be brought:

(1) in the county in which all or a substantial part of the

events or omissions giving rise to the claim occurred;

(2) in the county where the defendant's principal office in this

state is located; or

(3) in the county where the plaintiff resided at the time the

cause of action accrued.

Added by Acts 1995, 74th Leg., ch. 138, Sec. 2, eff. Aug. 28,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

203, Sec. 1, eff. May 24, 2007.

Sec. 15.0181. JONES ACT. (a) In this section:

(1) "Coastal county" means:

(A) a county in a coastal area, as defined by Section 33.004,

Natural Resources Code; or

(B) a county having a United States Customs port through which

waterborne freight is transported.

(2) "Coastal erosion" means the loss of land, marshes, wetlands,

beaches, or other coastal features because of the actions of

wind, waves, tides, storm surges, subsidence, or other forces.

(3) "Erosion response project" means an action intended to

address or mitigate coastal erosion, including beach nourishment,

sediment management, beneficial use of dredged material, creation

or enhancement of a dune, wetland, or marsh, and construction of

a breakwater, bulkhead, groin, jetty, or other structure.

(4) "Gulf Coast state" means Louisiana, Mississippi, Alabama, or

Florida.

(5) "Inland waters" means the navigable waters shoreward of the

navigational demarcation lines dividing the high seas from

harbors, rivers, the Gulf Intracoastal Waterway, and other inland

waters of Texas, Louisiana, Mississippi, Alabama, Arkansas,

Tennessee, Missouri, Illinois, Kentucky, or Indiana or of Florida

along the Gulf of Mexico shoreline of Florida from the

Florida-Alabama border down to and including the shoreline of Key

West, Florida. The term does not include the Great Lakes.

(b) This section applies only to suits brought under the Jones

Act (46 U.S.C. Section 30104).

(c) Except as provided by this section, a suit brought under the

Jones Act shall be brought:

(1) in the county where the defendant's principal office in this

state is located;

(2) in the county in which all or a substantial part of the

events or omissions giving rise to the claim occurred; or

(3) in the county where the plaintiff resided at the time the

cause of action accrued.

(d) If all or a substantial part of the events or omissions

giving rise to the claim occurred on the inland waters of this

state, ashore in this state, or during the course of an erosion

response project in this state, the suit shall be brought:

(1) in the county in which all or a substantial part of the

events giving rise to the claim occurred; or

(2) in the county where the defendant's principal office in this

state is located.

(e) If all or a substantial part of the events or omissions

giving rise to the claim occurred on inland waters outside this

state, ashore in a Gulf Coast state, or during the course of an

erosion response project in a Gulf Coast state, the suit shall be

brought:

(1) in the county where the defendant's principal office in this

state is located if the defendant's principal office in this

state is located in a coastal county;

(2) in Harris County unless the plaintiff resided in Galveston

County at the time the cause of action accrued;

(3) in Galveston County unless the plaintiff resided in Harris

County at the time the cause of action accrued; or

(4) if the defendant does not have a principal office in this

state located in a coastal county, in the county where the

plaintiff resided at the time the cause of action accrued.

Added by Acts 2007, 80th Leg., R.S., Ch.

203, Sec. 2, eff. May 24, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 5.001, eff. September 1, 2009.

Sec. 15.019. INMATE LITIGATION. (a) Except as provided by

Section 15.014, an action that accrued while the plaintiff was

housed in a facility operated by or under contract with the Texas

Department of Criminal Justice shall be brought in the county in

which the facility is located.

(b) An action brought by two or more plaintiffs that accrued

while the plaintiffs were housed in a facility operated by or

under contract with the Texas Department of Criminal Justice

shall be brought in a county in which a facility that housed one

of the plaintiffs is located.

(c) This section does not apply to an action brought under the

Family Code.

Added by Acts 1995, 74th Leg., ch. 378, Sec. 1, eff. June 8,

1995. Renumbered from Civil Practice and Remedies Code Sec.

15.018 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(3), eff.

Sept. 1, 1997.

Sec. 15.020. MAJOR TRANSACTIONS: SPECIFICATION OF VENUE BY

AGREEMENT. (a) In this section, "major transaction" means a

transaction evidenced by a written agreement under which a person

pays or receives, or is obligated to pay or entitled to receive,

consideration with an aggregate stated value equal to or greater

than $1 million. The term does not include a transaction entered

into primarily for personal, family, or household purposes, or to

settle a personal injury or wrongful death claim, without regard

to the aggregate value.

(b) An action arising from a major transaction shall be brought

in a county if the party against whom the action is brought has

agreed in writing that a suit arising from the transaction may be

brought in that county.

(c) Notwithstanding any other provision of this title, an action

arising from a major transaction may not be brought in a county

if:

(1) the party bringing the action has agreed in writing that an

action arising from the transaction may not be brought in that

county, and the action may be brought in another county of this

state or in another jurisdiction; or

(2) the party bringing the action has agreed in writing that an

action arising from the transaction must be brought in another

county of this state or in another jurisdiction, and the action

may be brought in that other county, under this section or

otherwise, or in that other jurisdiction.

(d) This section does not apply to an action if:

(1) the agreement described by this section was unconscionable

at the time that it was made;

(2) the agreement regarding venue is voidable under Chapter 272,

Business & Commerce Code; or

(3) venue is established under a statute of this state other

than this title.

(e) This section does not affect venue and jurisdiction in an

action arising from a transaction that is not a major

transaction.

Added by Acts 1999, 76th Leg., ch. 84, Sec. 1, eff. Aug. 30,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.10, eff. April 1, 2009.

SUBCHAPTER C. PERMISSIVE VENUE

Sec. 15.031. EXECUTOR; ADMINISTRATOR; GUARDIAN. If the suit is

against an executor, administrator, or guardian, as such, to

establish a money demand against the estate which he represents,

the suit may be brought in the county in which the estate is

administered, or if the suit is against an executor,

administrator, or guardian growing out of a negligent act or

omission of the person whose estate the executor, administrator,

or guardian represents, the suit may be brought in the county in

which the negligent act or omission of the person whose estate

the executor, administrator, or guardian represents occurred.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.032. INSURANCE. Suit against fire, marine, or inland

insurance companies may also be commenced in any county in which

the insured property was situated. A suit on a policy may be

brought against any life insurance company, or accident insurance

company, or life and accident, or health and accident, or life,

health, and accident insurance company in the county in which the

company's principal office in this state is located or in the

county in which the loss has occurred or in which the

policyholder or beneficiary instituting the suit resided at the

time the cause of action accrued.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 138, Sec. 3, eff. Aug. 28,

1995.

Sec. 15.033. BREACH OF WARRANTY BY MANUFACTURER. A suit for

breach of warranty by a manufacturer of consumer goods may be

brought in any county in which all or a substantial part of the

events or omissions giving rise to the claim occurred, in the

county in which the manufacturer has its principal office in this

state, or in the county in which the plaintiff resided at the

time the cause of action accrued.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 138, Sec. 3, eff. Aug. 28,

1995.

Sec. 15.035. CONTRACT IN WRITING. (a) Except as provided by

Subsection (b), if a person has contracted in writing to perform

an obligation in a particular county, expressly naming the county

or a definite place in that county by that writing, suit on or by

reason of the obligation may be brought against him either in

that county or in the county in which the defendant has his

domicile.

(b) In an action founded on a contractual obligation of the

defendant to pay money arising out of or based on a consumer

transaction for goods, services, loans, or extensions of credit

intended primarily for personal, family, household, or

agricultural use, suit by a creditor on or by reason of the

obligation may be brought against the defendant either in the

county in which the defendant in fact signed the contract or in

the county in which the defendant resides when the action is

commenced. No term or statement contained in an obligation

described in this section shall constitute a waiver of these

provisions.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.038. OTHER PERMISSIVE VENUE. An action governed by any

other statute prescribing permissive venue may be brought in the

county allowed by that statute.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.039. TRANSIENT PERSON. A transient person may be sued

in any county in which he may be found.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER D. GENERAL PROVISIONS

Sec. 15.062. COUNTERCLAIMS, CROSS CLAIMS, AND THIRD-PARTY

CLAIMS. (a) Venue of the main action shall establish venue of a

counterclaim, cross claim, or third-party claim properly joined

under the Texas Rules of Civil Procedure or any applicable

statute.

(b) If an original defendant properly joins a third-party

defendant, venue shall be proper for a claim arising out of the

same transaction, occurrence, or series of transactions or

occurrences by the plaintiff against the third-party defendant if

the claim arises out of the subject matter of the plaintiff's

claim against the original defendant.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 138, Sec. 4, eff. Aug. 28,

1995.

Sec. 15.063. TRANSFER. The court, on motion filed and served

concurrently with or before the filing of the answer, shall

transfer an action to another county of proper venue if:

(1) the county in which the action is pending is not a proper

county as provided by this chapter;

(2) an impartial trial cannot be had in the county in which the

action is pending; or

(3) written consent of the parties to transfer to any other

county is filed at any time.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.064. HEARINGS. (a) In all venue hearings, no factual

proof concerning the merits of the case shall be required to

establish venue. The court shall determine venue questions from

the pleadings and affidavits. No interlocutory appeal shall lie

from the determination.

(b) On appeal from the trial on the merits, if venue was

improper it shall in no event be harmless error and shall be

reversible error. In determining whether venue was or was not

proper, the appellate court shall consider the entire record,

including the trial on the merits.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.0641. VENUE RIGHTS OF MULTIPLE DEFENDANTS. In a suit in

which two or more defendants are joined, any action or omission

by one defendant in relation to venue, including a waiver of

venue by one defendant, does not operate to impair or diminish

the right of any other defendant to properly challenge venue.

Added by Acts 1995, 74th Leg., ch. 138, Sec. 5, eff. Aug. 28,

1995.

Sec. 15.0642. MANDAMUS. A party may apply for a writ of

mandamus with an appellate court to enforce the mandatory venue

provisions of this chapter. An application for the writ of

mandamus must be filed before the later of:

(1) the 90th day before the date the trial starts; or

(2) the 10th day after the date the party receives notice of the

trial setting.

Added by Acts 1995, 74th Leg., ch. 138, Sec. 5, eff. Aug. 28,

1995.

Sec. 15.065. WATERCOURSE OR ROADWAY FORMING COUNTY BOUNDARY. If

a river, watercourse, highway, road, or street forms the boundary

line between two counties, the courts of each county have

concurrent jurisdiction over the parts of the watercourse or

roadway that form the boundary of the county in the same manner

as if the watercourse or roadway were in that county.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.066. CONFLICT WITH RULES OF CIVIL PROCEDURE. Subject to

Section 22.004, Government Code, to the extent that this chapter

conflicts with the Texas Rules of Civil Procedure, this chapter

controls.

Added by Acts 1995, 74th Leg., ch. 138, Sec. 6, eff. Aug. 28,

1995.

SUBCHAPTER E. SUITS BROUGHT IN JUSTICE COURT

Sec. 15.081. APPLICATION. This subchapter applies only to suits

brought in a justice court.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.082. VENUE: GENERAL RULE. Except as otherwise provided

by this subchapter or by any other law, a suit in justice court

shall be brought in the county and precinct in which one or more

defendants reside.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.083. RESIDENCE OF A SINGLE MAN. A single man's

residence is where he boards.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.084. FORCIBLE ENTRY AND DETAINER. A suit for forcible

entry and detainer shall be brought in the precinct in which all

or part of the premises is located.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.085. EXECUTOR; ADMINISTRATOR; GUARDIAN. A suit against

an executor, an administrator, or a guardian shall be brought in

the county in which the administration or guardianship is pending

and in the precinct in which the county seat is located.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.086. COUNTIES. A suit against a county shall be brought

in the precinct in which the county seat of that county is

located.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.087. OPTION: SUIT IN DEFENDANT'S COUNTY OF RESIDENCE. A

suit to which a permissive venue section of this subchapter

applies may be brought and maintained either in the county

provided for by that section or in the county in which the

defendant resides.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.088. NONRESIDENT; RESIDENCE UNKNOWN. A suit against a

nonresident of this state or against a person whose residence is

unknown may be brought in the county and precinct in which the

plaintiff resides.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.089. TRANSIENT PERSON. A suit against a transient

person may be brought in any county and precinct in which the

transient person is found.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.090. PERSONAL PROPERTY. A suit to recover personal

property may be brought in the county and precinct in which the

property is located.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.091. RENTS. A suit to recover rents may be brought in

the county and precinct in which all or part of the rented

premises is located.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.092. CONTRACT. (a) Except as otherwise provided by

this section, a suit on a written contract that promises

performance at a particular place may be brought in the county

and precinct in which the contract was to be performed.

(b) A suit on an oral or written contract for labor actually

performed may be brought in the county and precinct in which the

labor was performed.

(c) A suit by a creditor on a contract for goods, services, or

loans intended primarily for personal, family, household, or

agricultural use may be brought only in the county and precinct

in which the contract was signed or in which the defendant

resides.

(d) A contract described by Subsection (c) may not waive the

venue provided by that subsection.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.093. TORTS. A tort suit for damages may be brought in

the county and precinct in which the injury was inflicted.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.094. CORPORATION; ASSOCIATION; JOINT-STOCK COMPANY. A

suit against a private corporation, association, or joint-stock

company may be brought in the county and precinct in which:

(1) all or part of the cause of action arose;

(2) the corporation, association, or company has an agency or

representative; or

(3) the principal office of the corporation, association, or

company is located.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.095. RAILROAD COMPANIES; CARRIERS. A suit against a

railroad company, a canal company, or the owners of a line of

transportation vehicles for injury to a person or property on the

railroad, canal, or line of vehicles or for liability as a

carrier may be brought in a precinct through which that railroad,

canal, or line of vehicles passes or in a precinct in which the

route of that railroad, canal, or vehicle begins or ends.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.096. STEAMBOAT OR OTHER VESSEL. A suit against the

owner of a steamboat or other vessel may be brought in the county

or precinct in which:

(1) the steamboat or vessel may be found;

(2) the cause of action arose; or

(3) the liability accrued or was contracted.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.097. INSURANCE COMPANIES. (a) A suit against a fire,

marine, or inland marine insurance company may be brought in the

county and precinct in which all or part of the insured property

was located.

(b) A suit against an accident and life insurance company or

association may be brought in the county and precinct in which

one or more of the insured persons resided when the injury or

death occurred.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.098. PLEADING REQUIREMENTS. If a suit is brought in a

county or precinct in which the defendant does not reside, the

citation or pleading must affirmatively show that the suit comes

within an exception provided for by this subchapter.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.099. MORE THAN ONE JUSTICE. If there is more than one

justice of the peace in a precinct or in an incorporated city or

town, suit may be brought before any justice of the peace in that

precinct or incorporated city or town.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 15.100. DISQUALIFIED JUSTICE. If the justice in the proper

precinct is not qualified to try the suit, suit may be brought

before the nearest qualified justice in the county.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 16. LIMITATIONS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE B. TRIAL MATTERS

CHAPTER 16. LIMITATIONS

SUBCHAPTER A. LIMITATIONS OF PERSONAL ACTIONS

Sec. 16.001. EFFECT OF DISABILITY. (a) For the purposes of

this subchapter, a person is under a legal disability if the

person is:

(1) younger than 18 years of age, regardless of whether the

person is married; or

(2) of unsound mind.

(b) If a person entitled to bring a personal action is under a

legal disability when the cause of action accrues, the time of

the disability is not included in a limitations period.

(c) A person may not tack one legal disability to another to

extend a limitations period.

(d) A disability that arises after a limitations period starts

does not suspend the running of the period.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 1049, Sec. 56, eff. Sept. 1,

1987.

Sec. 16.002. ONE-YEAR LIMITATIONS PERIOD. (a) A person must

bring suit for malicious prosecution, libel, slander, or breach

of promise of marriage not later than one year after the day the

cause of action accrues.

(b) A person must bring suit to set aside a sale of property

seized under Subchapter E, Chapter 33, Tax Code, not later than

one year after the date the property is sold.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 1017, Sec. 3, eff. Aug. 28,

1995.

Sec. 16.003. TWO-YEAR LIMITATIONS PERIOD. (a) Except as

provided by Sections 16.010, 16.0031, and 16.0045, a person must

bring suit for trespass for injury to the estate or to the

property of another, conversion of personal property, taking or

detaining the personal property of another, personal injury,

forcible entry and detainer, and forcible detainer not later than

two years after the day the cause of action accrues.

(b) A person must bring suit not later than two years after the

day the cause of action accrues in an action for injury resulting

in death. The cause of action accrues on the death of the injured

person.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 739, Sec. 2, eff. June 15,

1995; Acts 1997, 75th Leg., ch. 26, Sec. 2, eff. May 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

97, Sec. 3, eff. September 1, 2005.

Sec. 16.0031. ASBESTOS-RELATED OR SILICA-RELATED INJURIES. (a)

In an action for personal injury or death resulting from an

asbestos-related injury, as defined by Section 90.001, the cause

of action accrues for purposes of Section 16.003 on the earlier

of the following dates:

(1) the date of the exposed person's death; or

(2) the date that the claimant serves on a defendant a report

complying with Section 90.003 or 90.010(f).

(b) In an action for personal injury or death resulting from a

silica-related injury, as defined by Section 90.001, the cause of

action accrues for purposes of Section 16.003 on the earlier of

the following dates:

(1) the date of the exposed person's death; or

(2) the date that the claimant serves on a defendant a report

complying with Section 90.004 or 90.010(f).

Added by Acts 2005, 79th Leg., Ch.

97, Sec. 4, eff. September 1, 2005.

Sec. 16.004. FOUR-YEAR LIMITATIONS PERIOD. (a) A person must

bring suit on the following actions not later than four years

after the day the cause of action accrues:

(1) specific performance of a contract for the conveyance of

real property;

(2) penalty or damages on the penal clause of a bond to convey

real property;

(3) debt;

(4) fraud; or

(5) breach of fiduciary duty.

(b) A person must bring suit on the bond of an executor,

administrator, or guardian not later than four years after the

day of the death, resignation, removal, or discharge of the

executor, administrator, or guardian.

(c) A person must bring suit against his partner for a

settlement of partnership accounts, and must bring an action on

an open or stated account, or on a mutual and current account

concerning the trade of merchandise between merchants or their

agents or factors, not later than four years after the day that

the cause of action accrues. For purposes of this subsection, the

cause of action accrues on the day that the dealings in which the

parties were interested together cease.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 950, Sec. 1, eff. Aug. 30,

1999.

Sec. 16.0045. FIVE-YEAR LIMITATIONS PERIOD. (a) A person must

bring suit for personal injury not later than five years after

the day the cause of action accrues if the injury arises as a

result of conduct that violates:

(1) Section 22.011, Penal Code (sexual assault);

(2) Section 22.021, Penal Code (aggravated sexual assault); or

(3) Section 21.02, Penal Code (continuous sexual abuse of young

child or children).

(b) In an action for injury resulting in death arising as a

result of conduct described by Subsection (a), the cause of

action accrues on the death of the injured person.

(c) The limitations period under this section is tolled for a

suit on the filing of a petition by any person in an appropriate

court alleging that the identity of the defendant in the suit is

unknown and designating the unknown defendant as "John or Jane

Doe." The person filing the petition shall proceed with due

diligence to discover the identity of the defendant and amend the

petition by substituting the real name of the defendant for "John

or Jane Doe" not later than the 30th day after the date that the

defendant is identified to the plaintiff. The limitations period

begins running again on the date that the petition is amended.

Added by Acts 1995, 74th Leg., ch. 739, Sec. 1, eff. June 15,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.01, eff. September 1, 2007.

Sec. 16.005. ACTION FOR CLOSING STREET OR ROAD. (a) A person

must bring suit for any relief from the following acts not later

than two years after the day the cause of action accrues:

(1) the passage by a governing body of an incorporated city or

town of an ordinance closing and abandoning, or attempting to

close and abandon, all or any part of a public street or alley in

the city or town, other than a state highway; or

(2) the adoption by a commissioners court of an order closing

and abandoning, or attempting to close and abandon, all or any

part of a public road or thoroughfare in the county, other than a

state highway.

(b) The cause of action accrues when the order or ordinance is

passed or adopted.

(c) If suit is not brought within the period provided by this

section, the person in possession of the real property receives

complete title to the property by limitations and the right of

the city or county to revoke or rescind the order or ordinance is

barred.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 16.006. CARRIERS OF PROPERTY. (a) A carrier of property

for compensation or hire must bring suit for the recovery of

charges not later than three years after the day on which the

cause of action accrues.

(b) Except as provided by Subsections (c) and (d), a person must

bring suit for overcharges against a carrier of property for

compensation or hire not later than three years after the cause

of action accrues.

(c) If the person has presented a written claim for the

overcharges within the three-year period, the limitations period

is extended for six months from the date written notice is given

by the carrier to the claimant of disallowance of the claim in

whole or in part, as specified in the carrier's notice.

(d) If on or before the expiration of the three-year period, the

carrier brings an action under Subsection (a) to recover charges

relating to the service or, without beginning an action, collects

charges relating to that service, the limitations period is

extended for 90 days from the day on which the action is begun or

the charges are collected.

(e) A cause of action regarding a shipment of property accrues

on the delivery or tender of the property by the carrier.

(f) In this section, "overcharge" means a charge for

transportation services in excess of the lawfully applicable

amount.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 16.007. RETURN OF EXECUTION. A person must bring suit

against a sheriff or other officer or the surety of the sheriff

or officer for failure to return an execution issued in the

person's favor, not later than five years after the date on which

the execution was returnable.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 16.008. ARCHITECTS, ENGINEERS, INTERIOR DESIGNERS, AND

LANDSCAPE ARCHITECTS FURNISHING DESIGN, PLANNING, OR INSPECTION

OF CONSTRUCTION OF IMPROVEMENTS. (a) A person must bring suit

for damages for a claim listed in Subsection (b) against a

registered or licensed architect, engineer, interior designer, or

landscape architect in this state, who designs, plans, or

inspects the construction of an improvement to real property or

equipment attached to real property, not later than 10 years

after the substantial completion of the improvement or the

beginning of operation of the equipment in an action arising out

of a defective or unsafe condition of the real property, the

improvement, or the equipment.

(b) This section applies to suit for:

(1) injury, damage, or loss to real or personal property;

(2) personal injury;

(3) wrongful death;

(4) contribution; or

(5) indemnity.

(c) If the claimant presents a written claim for damages,

contribution, or indemnity to the architect, engineer, interior

designer, or landscape architect within the 10-year limitations

period, the period is extended for two years from the day the

claim is presented.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 860, Sec. 1, eff. Sept. 1,

1997.

Sec. 16.009. PERSONS FURNISHING CONSTRUCTION OR REPAIR OF

IMPROVEMENTS. (a) A claimant must bring suit for damages for a

claim listed in Subsection (b) against a person who constructs or

repairs an improvement to real property not later than 10 years

after the substantial completion of the improvement in an action

arising out of a defective or unsafe condition of the real

property or a deficiency in the construction or repair of the

improvement.

(b) This section applies to suit for:

(1) injury, damage, or loss to real or personal property;

(2) personal injury;

(3) wrongful death;

(4) contribution; or

(5) indemnity.

(c) If the claimant presents a written claim for damages,

contribution, or indemnity to the person performing or furnishing

the construction or repair work during the 10-year limitations

period, the period is extended for two years from the date the

claim is presented.

(d) If the damage, injury, or death occurs during the 10th year

of the limitations period, the claimant may bring suit not later

than two years after the day the cause of action accrues.

(e) This section does not bar an action:

(1) on a written warranty, guaranty, or other contract that

expressly provides for a longer effective period;

(2) against a person in actual possession or control of the real

property at the time that the damage, injury, or death occurs; or

(3) based on wilful misconduct or fraudulent concealment in

connection with the performance of the construction or repair.

(f) This section does not extend or affect a period prescribed

for bringing an action under any other law of this state.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 16.010. MISAPPROPRIATION OF TRADE SECRETS. (a) A person

must bring suit for misappropriation of trade secrets not later

than three years after the misappropriation is discovered or by

the exercise of reasonable diligence should have been discovered.

(b) A misappropriation of trade secrets that continues over time

is a single cause of action and the limitations period described

by Subsection (a) begins running without regard to whether the

misappropriation is a single or continuing act.

Added by Acts 1997, 75th Leg., ch. 26, Sec. 1, eff. May 1, 1997.

Sec. 16.011. SURVEYORS. (a) A person must bring suit for

damages arising from an injury or loss caused by an error in a

survey conducted by a registered public surveyor or a licensed

state land surveyor:

(1) not later than 10 years after the date the survey is

completed if the survey is completed on or after September 1,

1989; or

(2) not later than September 1, 1991, or 10 years after the date

the survey was completed, whichever is later, if the survey was

completed before September 1, 1989.

(b) If the claimant presents a written claim for damages to the

surveyor during the 10-year limitations period, the period is

extended for two years from the date the claim is presented.

(c) This section is a statute of repose and is independent of

any other limitations period.

Added by Acts 1989, 71st Leg., ch. 1233, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 2001, 77th Leg., ch. 1173, Sec. 1, eff.

Sept. 1, 2001.

Sec. 16.012. PRODUCTS LIABILITY. (a) In this section:

(1) "Claimant," "seller," and "manufacturer" have the meanings

assigned by Section 82.001.

(2) "Products liability action" means any action against a

manufacturer or seller for recovery of damages or other relief

for harm allegedly caused by a defective product, whether the

action is based in strict tort liability, strict products

liability, negligence, misrepresentation, breach of express or

implied warranty, or any other theory or combination of theories,

and whether the relief sought is recovery of damages or any other

legal or equitable relief, including a suit for:

(A) injury or damage to or loss of real or personal property;

(B) personal injury;

(C) wrongful death;

(D) economic loss; or

(E) declaratory, injunctive, or other equitable relief.

(b) Except as provided by Subsections (c), (d), and (d-1), a

claimant must commence a products liability action against a

manufacturer or seller of a product before the end of 15 years

after the date of the sale of the product by the defendant.

(c) If a manufacturer or seller expressly warrants in writing

that the product has a useful safe life of longer than 15 years,

a claimant must commence a products liability action against that

manufacturer or seller of the product before the end of the

number of years warranted after the date of the sale of the

product by that seller.

(d) This section does not apply to a products liability action

seeking damages for personal injury or wrongful death in which

the claimant alleges:

(1) the claimant was exposed to the product that is the subject

of the action before the end of 15 years after the date the

product was first sold;

(2) the claimant's exposure to the product caused the claimant's

disease that is the basis of the action; and

(3) the symptoms of the claimant's disease did not, before the

end of 15 years after the date of the first sale of the product

by the defendant, manifest themselves to a degree and for a

duration that would put a reasonable person on notice that the

person suffered some injury.

(d-1) This section does not reduce a limitations period for a

cause of action described by Subsection (d) that accrues before

the end of the limitations period under this section.

(e) This section does not extend the limitations period within

which a products liability action involving the product may be

commenced under any other law.

(f) This section applies only to the sale and not to the lease

of a product.

(g) This section does not apply to any claim to which the

General Aviation Revitalization Act of 1994 (Pub. L. No. 103-298,

108 Stat. 1552 (1994), reprinted in note, 49 U.S.C. Section

40101) or its exceptions are applicable.

Added by Acts 1993, 73rd Leg., ch. 5, Sec. 2, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 204, Sec. 5.01, eff. Sept.

1, 2003.

SUBCHAPTER B. LIMITATIONS OF REAL PROPERTY ACTIONS

Sec. 16.021. DEFINITIONS. In this subchapter:

(1) "Adverse possession" means an actual and visible

appropriation of real property, commenced and continued under a

claim of right that is inconsistent with and is hostile to the

claim of another person.

(2) "Color of title" means a consecutive chain of transfers to

the person in possession that:

(A) is not regular because of a muniment that is not properly

recorded or is only in writing or because of a similar defect

that does not want of intrinsic fairness or honesty; or

(B) is based on a certificate of headright, land warrant, or

land scrip.

(3) "Peaceable possession" means possession of real property

that is continuous and is not interrupted by an adverse suit to

recover the property.

(4) "Title" means a regular chain of transfers of real property

from or under the sovereignty of the soil.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 16.022. EFFECT OF DISABILITY. (a) For the purposes of

this subchapter, a person is under a legal disability if the

person is:

(1) younger than 18 years of age, regardless of whether the

person is married;

(2) of unsound mind; or

(3) serving in the United States Armed Forces during time of

war.

(b) If a person entitled to sue for the recovery of real

property or entitled to make a defense based on the title to real

property is under a legal disability at the time title to the

property vests or adverse possession commences, the time of the

disability is not included in a limitations period.

(c) Except as provided by Sections 16.027 and 16.028, after the

termination of the legal disability, a person has the same time

to present a claim that is allowed to others under this chapter.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 1049, Sec. 57, eff. Sept. 1,

1987.

Sec. 16.023. TACKING OF SUCCESSIVE INTERESTS. To satisfy a

limitations period, peaceable and adverse possession does not

need to continue in the same person, but there must be privity of

estate between each holder and his successor.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 16.024. ADVERSE POSSESSION: THREE-YEAR LIMITATIONS PERIOD.

A person must bring suit to recover real property held by another

in peaceable and adverse possession under title or color of title

not later than three years after the day the cause of action

accrues.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 16.025. ADVERSE POSSESSION: FIVE-YEAR LIMITATIONS PERIOD.

(a) A person must bring suit not later than five years after the

day the cause of action accrues to recover real property held in

peaceable and adverse possession by another who:

(1) cultivates, uses, or enjoys the property;

(2) pays applicable taxes on the property; and

(3) claims the property under a duly registered deed.

(b) This section does not apply to a claim based on a forged

deed or a deed executed under a forged power of attorney.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 16.026. ADVERSE POSSESSION: 10-YEAR LIMITATIONS PERIOD.

(a) A person must bring suit not later than 10 years after the

day the cause of action accrues to recover real property held in

peaceable and adverse possession by another who cultivates, uses,

or enjoys the property.

(b) Without a title instrument, peaceable and adverse possession

is limited in this section to 160 acres, including improvements,

unless the number of acres actually enclosed exceeds 160. If the

number of enclosed acres exceeds 160 acres, peaceable and adverse

possession extends to the real property actually enclosed.

(c) Peaceable possession of real property held under a duly

registered deed or other memorandum of title that fixes the

boundaries of the possessor's claim extends to the boundaries

specified in the instrument.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 764, Sec. 1, eff. Sept. 1,

1989.

Sec. 16.027. ADVERSE POSSESSION: 25-YEAR LIMITATIONS PERIOD

NOTWITHSTANDING DISABILITY. A person, regardless of whether the

person is or has been under a legal disability, must bring suit

not later than 25 years after the day the cause of action accrues

to recover real property held in peaceable and adverse possession

by another who cultivates, uses, or enjoys the property.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 16.028. ADVERSE POSSESSION WITH RECORDED INSTRUMENT:

25-YEAR LIMITATIONS PERIOD. (a) A person, regardless of whether

the person is or has been under a legal disability, may not

maintain an action for the recovery of real property held for 25

years before the commencement of the action in peaceable and

adverse possession by another who holds the property in good

faith and under a deed or other instrument purporting to convey

the property that is recorded in the deed records of the county

where any part of the real property is located.

(b) Adverse possession of any part of the real property held

under a recorded deed or other recorded instrument that purports

to convey the property extends to and includes all of the

property described in the instrument, even though the instrument

is void on its face or in fact.

(c) A person who holds real property and claims title under this

section has a good and marketable title to the property

regardless of a disability arising at any time in the adverse

claimant or a person claiming under the adverse claimant.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 16.029. EVIDENCE OF TITLE TO LAND BY LIMITATIONS. (a) In

a suit involving title to real property that is not claimed by

this state, it is prima facie evidence that the title to the

property has passed from the person holding apparent record title

to an opposing party if it is shown that:

(1) for one or more years during the 25 years preceding the

filing of the suit the person holding apparent record title to

the property did not exercise dominion over or pay taxes on the

property; and

(2) during that period the opposing parties and those whose

estate they own have openly exercised dominion over and have

asserted a claim to the land and have paid taxes on it annually

before becoming delinquent for as long as 25 years.

(b) This section does not affect a statute of limitations, a

right to prove title by circumstantial evidence under the case

law of this state, or a suit between a trustee and a beneficiary

of the trust.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 16.030. TITLE THROUGH ADVERSE POSSESSION. (a) If an

action for the recovery of real property is barred under this

chapter, the person who holds the property in peaceable and

adverse possession has full title, precluding all claims.

(b) A person may not acquire through adverse possession any

right or title to real property dedicated to public use.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 16.031. ENCLOSED LAND. (a) A tract of land that is owned

by one person and that is entirely surrounded by land owned,

claimed, or fenced by another is not considered enclosed by a

fence that encloses any part of the surrounding land.

(b) Possession of the interior tract by the owner or claimant of

the surrounding land is not peaceable and adverse possession as

described by Section 16.026 unless:

(1) the interior tract is separated from the surrounding land by

a fence; or

(2) at least one-tenth of the interior tract is cultivated and

used for agricultural purposes or is used for manufacturing

purposes.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 16.032. ADJACENT LAND. Possession of land that belongs to

another by a person owning or claiming 5,000 or more fenced acres

that adjoin the land is not peaceable and adverse as described by

Section 16.026 unless:

(1) the land is separated from the adjacent enclosed tract by a

substantial fence;

(2) at least one-tenth of the land is cultivated and used for

agricultural purposes or used for manufacturing purposes; or

(3) there is actual possession of the land.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 16.033. TECHNICAL DEFECTS IN INSTRUMENT. (a) A person

with a right of action for the recovery of real property or an

interest in real property conveyed by an instrument with one of

the following defects must bring suit not later than two years

after the day the instrument was filed for record with the county

clerk of the county where the real property is located:

(1) lack of the signature of a proper corporate officer,

partner, or company officer, manager, or member;

(2) lack of a corporate seal;

(3) failure of the record to show the corporate seal used;

(4) failure of the record to show authority of the board of

directors or stockholders of a corporation, partners of a

partnership, or officers, managers, or members of a company;

(5) execution and delivery of the instrument by a corporation,

partnership, or other company that had been dissolved, whose

charter had expired, or whose franchise had been canceled,

withdrawn, or forfeited;

(6) acknowledgment of the instrument in an individual, rather

than a representative or official, capacity;

(7) execution of the instrument by a trustee without record of

the authority of the trustee or proof of the facts recited in the

instrument;

(8) failure of the record or instrument to show an

acknowledgment or jurat that complies with applicable law; or

(9) wording of the stated consideration that may or might create

an implied lien in favor of the grantor.

(b) This section does not apply to a forged instrument.

(c) For the purposes of this section, an instrument affecting

real property containing a ministerial defect, omission, or

informality in the certificate of acknowledgment that has been

filed for record for longer than two years in the office of the

county recorder of the county in which the property is located is

considered to have been lawfully recorded and to be notice of the

existence of the instrument on and after the date the instrument

is filed.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 291, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

819, Sec. 1, eff. June 15, 2007.

Sec. 16.034. ATTORNEY'S FEES. (a) In a suit for the possession

of real property between a person claiming under record title to

the property and one claiming by adverse possession, if the

prevailing party recovers possession of the property from a

person unlawfully in actual possession, the court:

(1) shall award costs and reasonable attorney's fees to the

prevailing party if the court finds that the person unlawfully in

actual possession made a claim of adverse possession that was

groundless and made in bad faith; and

(2) may award costs and reasonable attorney's fees to the

prevailing party in the absence of a finding described by

Subdivision (1).

(b) To recover attorney's fees, the person seeking possession

must give the person unlawfully in possession a written demand

for that person to vacate the premises. The demand must be given

by registered or certified mail at least 10 days before filing

the claim for recovery of possession.

(c) The demand must state that if the person unlawfully in

possession does not vacate the premises within 10 days and a

claim is filed by the person seeking possession, the court may

enter a judgment against the person unlawfully in possession for

costs and attorney's fees in an amount determined by the court to

be reasonable.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

901, Sec. 1, eff. September 1, 2009.

Sec. 16.035. LIEN ON REAL PROPERTY. (a) A person must bring

suit for the recovery of real property under a real property lien

or the foreclosure of a real property lien not later than four

years after the day the cause of action accrues.

(b) A sale of real property under a power of sale in a mortgage

or deed of trust that creates a real property lien must be made

not later than four years after the day the cause of action

accrues.

(c) The running of the statute of limitations is not suspended

against a bona fide purchaser for value, a lienholder, or a

lessee who has no notice or knowledge of the suspension of the

limitations period and who acquires an interest in the property

when a cause of action on an outstanding real property lien has

accrued for more than four years, except as provided by:

(1) Section 16.062, providing for suspension in the event of

death; or

(2) Section 16.036, providing for recorded extensions of real

property liens.

(d) On the expiration of the four-year limitations period, the

real property lien and a power of sale to enforce the real

property lien become void.

(e) If a series of notes or obligations or a note or obligation

payable in installments is secured by a real property lien, the

four-year limitations period does not begin to run until the

maturity date of the last note, obligation, or installment.

(f) The limitations period under this section is not affected by

Section 3.118, Business & Commerce Code.

(g) In this section, "real property lien" means:

(1) a superior title retained by a vendor in a deed of

conveyance or a purchase money note; or

(2) a vendor's lien, a mortgage, a deed of trust, a voluntary

mechanic's lien, or a voluntary materialman's lien on real

estate, securing a note or other written obligation.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 219, Sec. 1, eff. May 23,

1997.

Sec. 16.036. EXTENSION OF REAL PROPERTY LIEN. (a) The party or

parties primarily liable for a debt or obligation secured by a

real property lien, as that term is defined in Section 16.035,

may suspend the running of the four-year limitations period for

real property liens through a written extension agreement as

provided by this section.

(b) The limitations period is suspended and the lien remains in

effect for four years after the extended maturity date of the

debt or obligation if the extension agreement is:

(1) signed and acknowledged as provided by law for a deed

conveying real property; and

(2) filed for record in the county clerk's office of the county

where the real property is located.

(c) The parties may continue to extend the lien by entering,

acknowledging, and recording additional extension agreements.

(d) The maturity date stated in the original instrument or in

the date of the recorded renewal and extension is conclusive

evidence of the maturity date of the debt or obligation.

(e) The limitations period under this section is not affected by

Section 3.118, Business & Commerce Code.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 219, Sec. 2, eff. May 23,

1997.

Sec. 16.037. EFFECT OF EXTENSION OF REAL PROPERTY LIEN ON THIRD

PARTIES. An extension agreement is void as to a bona fide

purchaser for value, a lienholder, or a lessee who deals with

real property affected by a real property lien without actual

notice of the agreement and before the agreement is acknowledged,

filed, and recorded.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 219, Sec. 3, eff. May 23,

1997.

SUBCHAPTER C. RESIDUAL LIMITATIONS PERIOD

Sec. 16.051. RESIDUAL LIMITATIONS PERIOD. Every action for

which there is no express limitations period, except an action

for the recovery of real property, must be brought not later than

four years after the day the cause of action accrues.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER D. MISCELLANEOUS PROVISIONS

Sec. 16.061. RIGHTS NOT BARRED. (a) A right of action of this

state or a political subdivision of the state, including a

county, an incorporated city or town, a navigation district, a

municipal utility district, a port authority, an entity acting

under Chapter 54, Transportation Code, a school district, or an

entity created under Section 52, Article III, or Section 59,

Article XVI, Texas Constitution, is not barred by any of the

following sections: 16.001-16.004, 16.006, 16.007, 16.021-16.028,

16.030-16.032, 16.035-16.037, 16.051, 16.062, 16.063,

16.065-16.067, 16.070, 16.071, 31.006, or 71.021.

(b) In this section:

(1) "Navigation district" means a navigation district organized

under Section 52, Article III, or Section 59, Article XVI, Texas

Constitution.

(2) "Port authority" has the meaning assigned by Section 60.402,

Water Code.

(3) "Municipal utility district" means a municipal utility

district created under Section 52, Article III, or Section 59,

Article XVI, Texas Constitution.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 2, Sec. 4.02, eff. Aug. 28,

1989; Acts 1993, 73rd Leg., ch. 782, Sec. 1, eff. Aug. 30, 1993;

Acts 1997, 75th Leg., ch. 1070, Sec. 47, eff. Sept. 1, 1997; Acts

2001, 77th Leg., ch. 1420, Sec. 8.204, eff. Sept. 1, 2001.

Sec. 16.062. EFFECT OF DEATH. (a) The death of a person

against whom or in whose favor there may be a cause of action

suspends the running of an applicable statute of limitations for

12 months after the death.

(b) If an executor or administrator of a decedent's estate

qualifies before the expiration of the period provided by this

section, the statute of limitations begins to run at the time of

the qualification.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 16.063. TEMPORARY ABSENCE FROM STATE. The absence from

this state of a person against whom a cause of action may be

maintained suspends the running of the applicable statute of

limitations for the period of the person's absence.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 16.064. EFFECT OF LACK OF JURISDICTION. (a) The period

between the date of filing an action in a trial court and the

date of a second filing of the same action in a different court

suspends the running of the applicable statute of limitations for

the period if:

(1) because of lack of jurisdiction in the trial court where the

action was first filed, the action is dismissed or the judgment

is set aside or annulled in a direct proceeding; and

(2) not later than the 60th day after the date the dismissal or

other disposition becomes final, the action is commenced in a

court of proper jurisdiction.

(b) This section does not apply if the adverse party has shown

in abatement that the first filing was made with intentional

disregard of proper jurisdiction.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 16.065. ACKNOWLEDGMENT OF CLAIM. An acknowledgment of the

justness of a claim that appears to be barred by limitations is

not admissible in evidence to defeat the law of limitations if

made after the time that the claim is due unless the

acknowledgment is in writing and is signed by the party to be

charged.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 16.066. ACTION ON FOREIGN JUDGMENT. (a) An action on a

foreign judgment is barred in this state if the action is barred

under the laws of the jurisdiction where rendered.

(b) An action against a person who has resided in this state for

10 years prior to the action may not be brought on a foreign

judgment rendered more than 10 years before the commencement of

the action in this state.

(c) In this section "foreign judgment" means a judgment or

decree rendered in another state or a foreign country.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 16.067. CLAIM INCURRED PRIOR TO ARRIVAL IN THIS STATE. (a)

A person may not bring an action to recover a claim against a

person who has moved to this state if the claim is barred by the

law of limitations of the state or country from which the person

came.

(b) A person may not bring an action to recover money from a

person who has moved to this state and who was released from its

payment by the bankruptcy or insolvency laws of the state or

country from which the person came.

(c) A demand that is against a person who has moved to this

state and was incurred prior to his arrival in this state is not

barred by the law of limitations until the person has lived in

this state for 12 months. This subsection does not affect the

application of Subsections (a) and (b).

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 16.068. AMENDED AND SUPPLEMENTAL PLEADINGS. If a filed

pleading relates to a cause of action, cross action,

counterclaim, or defense that is not subject to a plea of

limitation when the pleading is filed, a subsequent amendment or

supplement to the pleading that changes the facts or grounds of

liability or defense is not subject to a plea of limitation

unless the amendment or supplement is wholly based on a new,

distinct, or different transaction or occurrence.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 16.069. COUNTERCLAIM OR CROSS CLAIM. (a) If a

counterclaim or cross claim arises out of the same transaction or

occurrence that is the basis of an action, a party to the action

may file the counterclaim or cross claim even though as a

separate action it would be barred by limitation on the date the

party's answer is required.

(b) The counterclaim or cross claim must be filed not later than

the 30th day after the date on which the party's answer is

required.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 16.070. CONTRACTUAL LIMITATIONS PERIOD. (a) Except as

provided by Subsection (b), a person may not enter a stipulation,

contract, or agreement that purports to limit the time in which

to bring suit on the stipulation, contract, or agreement to a

period shorter than two years. A stipulation, contract, or

agreement that establishes a limitations period that is shorter

than two years is void in this state.

(b) This section does not apply to a stipulation, contract, or

agreement relating to the sale or purchase of a business entity

if a party to the stipulation, contract, or agreement pays or

receives or is obligated to pay or entitled to receive

consideration under the stipulation, contract, or agreement

having an aggregate value of not less than $500,000.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 840, Sec. 2, eff. Aug. 26,

1991.

Sec. 16.071. NOTICE REQUIREMENTS. (a) A contract stipulation

that requires a claimant to give notice of a claim for damages as

a condition precedent to the right to sue on the contract is not

valid unless the stipulation is reasonable. A stipulation that

requires notification within less than 90 days is void.

(b) If notice is required, the claimant may notify any

convenient agent of the company that requires the notice.

(c) A contract stipulation between the operator of a railroad,

street railway, or interurban railroad and an employee or servant

of the operator is void if it requires as a condition precedent

to liability:

(1) the employee or servant to notify the system of a claim for

damages for personal injury caused by negligence; or

(2) the spouse, parent, or child of a deceased employee or

servant to notify the system of a claim of death caused by

negligence.

(d) This section applies to a contract between a federal prime

contractor and a subcontractor, except that the notice period

stipulated in the subcontract may be for a period not less than

the period stipulated in the prime contract, minus seven days.

(e) In a suit covered by this section or Section 16.070, it is

presumed that any required notice has been given unless lack of

notice is specifically pleaded under oath.

(f) This section does not apply to a contract relating to the

sale or purchase of a business entity if a party to the contract

pays or receives or is obligated to pay or receive consideration

under the contract having an aggregate value of not less than

$500,000.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 840, Sec. 3, eff. Aug. 26,

1991.

Sec. 16.072. SATURDAY, SUNDAY, OR HOLIDAY. If the last day of a

limitations period under any statute of limitations falls on a

Saturday, Sunday, or holiday, the period for filing suit is

extended to include the next day that the county offices are open

for business.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 17. PARTIES; CITATION; LONG-ARM JURISDICTION

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE B. TRIAL MATTERS

CHAPTER 17. PARTIES; CITATION; LONG-ARM JURISDICTION

SUBCHAPTER A. PARTIES TO SUIT

Sec. 17.001. SUIT ON CONTRACT WITH SEVERAL OBLIGORS OR PARTIES

CONDITIONALLY LIABLE. (a) Except as provided by this section,

the acceptor of a bill of exchange or a principal obligor on a

contract may be sued alone or jointly with another liable party,

but a judgment may not be rendered against a party not primarily

liable unless judgment is also rendered against the principal

obligor.

(b) The assignor, endorser, guarantor, or surety on a contract

or the drawer of an accepted bill may be sued without suing the

maker, acceptor, or other principal obligor, or a suit against

the principal obligor may be discontinued, if the principal

obligor:

(1) is a nonresident or resides in a place where he cannot be

reached by the ordinary process of law;

(2) resides in a place that is unknown and cannot be ascertained

by the use of reasonable diligence;

(3) is dead; or

(4) is actually or notoriously insolvent.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 17.002. SUIT AGAINST ESTATE FOR LAND TITLE. In a suit

against the estate of a decedent involving the title to real

property, the executor or administrator, if any, and the heirs

must be made parties defendant.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 17.003. SUIT AGAINST NONRESIDENT OR TRANSIENT PROPERTY

OWNER. For the purpose of establishing title to property,

settling a lien or encumbrance on property, or determining an

estate, interest, lien, or encumbrance, a person who claims an

interest in the property may sue another person who claims an

adverse interest or a lien or encumbrance but resides outside

this state, resides in an unknown place, or is a transient. The

plaintiff is not required to have actual possession of the

property.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 17.004. SUIT AGAINST UNKNOWN HEIRS OR UNKNOWN STOCKHOLDERS

OF DEFUNCT CORPORATION. A person with a claim against property

that has accrued to or been granted to the unknown heirs of a

deceased individual or the unknown stockholders of a defunct

corporation may sue the heirs or stockholders or their heirs or

representatives. The action must describe the defendants as the

heirs of the named deceased individual or the unknown

stockholders of the named corporation.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 17.005. SUIT AGAINST UNKNOWN LANDOWNER. (a) A person may

sue the unknown owner or claimant of an interest in land if:

(1) the person bringing suit claims ownership of an interest in

the land or has a claim or cause of action related to the land

against the unknown owner or claimant; and

(2) the unknown owner or claimant:

(A) takes or holds the beneficial interest under a conveyance,

lease, or written contract that conveyed an interest in the land

to a trustee without disclosing the name of the owner of the

beneficial interest; or

(B) takes or holds the interest of a dissolved association,

joint-stock company, partnership, or other organization under an

instrument that did not disclose his name, and the organization

had acquired the interest under a conveyance, lease, or written

contract that conveyed the interest to the organization in its

name without disclosing the names of the members, shareholders,

partners, or other persons owning an interest in the

organization.

(b) A person may not sue the unknown stockholders of a

corporation under this section, but if the plaintiff did not know

that the organization was incorporated and the corporate

character of the organization was not disclosed in the instrument

under which title was acquired, the court retains jurisdiction

over the unknown owners even if the organization was in fact

incorporated.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER B. CITATION GENERALLY

Sec. 17.021. SERVICE ON CERTAIN NONCORPORATE BUSINESS AGENTS.

(a) In an action against an individual, partnership, or

unincorporated association that arises in a county in which the

individual, partnership, or association has an office, place of

business, or agency for transacting business in this state,

citation or other civil process may be served on an agent or

clerk employed in the office, place of business, or agency if:

(1) the action grows out of or is connected with the business

transacted in this state; and

(2) the individual, partnership, or association:

(A) is not a resident of the county;

(B) is not a resident of this state; or

(C) is a resident of the county but has not been found for

service of process.

(b) To serve process on an agent or clerk under Subsection

(a)(2)(C), the officer making the return of unexecuted process

must certify that after diligent search and inquiry the

individual, partnership, or association cannot be found and

served. The process in the suit may be served on the agent or

clerk in any succeeding term of court.

(c) Service of process on an agent or clerk under this section

has the effect of personal service on the principal individual,

partnership, or unincorporated association and subjects the

principal's nonexempt property to the jurisdiction and judgment

of the court.

(d) If service is made under this section, a default judgment

may not be rendered in the action before the 21st day after the

date of service.

(e) Service of process under this section is in addition to

other methods of service.

(f) This section does not affect venue.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 17.022. SERVICE ON PARTNERSHIP. Citation served on one

member of a partnership authorizes a judgment against the

partnership and the partner actually served.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 17.023. SERVICE ON JOINT-STOCK ASSOCIATION. (a) In an

action against a joint-stock association, citation may be served

by:

(1) serving the president, vice-president, secretary, cashier,

assistant cashier, or treasurer of the association;

(2) serving the local agent of the association in the county in

which the suit is brought; or

(3) leaving a copy of the citation at the principal office of

the association during office hours.

(b) If no officer on whom citation may be served resides in the

county in which suit is brought and the association has no agent

in that county, citation may be served on any agent representing

the association in this state.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 288, Sec. 1, eff. Aug. 31,

1987.

Sec. 17.024. SERVICE ON POLITICAL SUBDIVISION. (a) In a suit

against a county, citation must be served on the county judge.

(b) In a suit against an incorporated city, town, or village,

citation may be served on the mayor, clerk, secretary, or

treasurer.

(c) In a suit against a school district, citation may be served

on the president of the school board or on the superintendent.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 17.025. ASSESSMENT OF POSTAGE COST FOR MAIL SERVICE. (a)

If a public official is required or permitted by law to serve

legal process by mail, including process in a suit for delinquent

taxes, the official may:

(1) collect advance payment for the actual cost of the postage

required to serve or deliver the process; or

(2) assess the expense of postage as costs.

(b) Charges under this section are in addition to other charges

allowed by law for services performed by the official serving the

process.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 17.026. SERVICE ON SECRETARY OF STATE. (a) In an action

in which citation may be served on the secretary of state,

service may be made by certified mail, return receipt requested,

by the clerk of the court in which the case is pending or by the

party or the representative of the party.

(b) The method of service of citation provided by this section

is in addition to any other method authorized by statute or the

Texas Rules of Civil Procedure for service on the secretary of

state.

Added by Acts 1987, 70th Leg., ch. 954, Sec. 1, eff. Sept. 1,

1987.

Sec. 17.027. PREPARATION AND SERVICE. (a) The plaintiff or his

attorney may prepare the appropriate citation for the defendant.

(b) The citation must be in the form prescribed by the Texas

Rules of Civil Procedure.

(c) The citation shall be served in the manner prescribed by

law.

(d) The plaintiff or his attorney shall comply with the

applicable Texas Rules of Civil Procedure governing preparation

and issuance of citation.

(e) Repealed by Acts 1997, 75th Leg., ch. 976, Sec. 5, eff.

Sept. 1, 1997.

Added by Acts 1987, 70th Leg., ch. 663, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1997, 75th Leg., ch. 976, Sec. 5, eff.

Sept. 1, 1997.

Sec. 17.028. SERVICE ON FINANCIAL INSTITUTIONS. (a) In this

section, "financial institution" has the meaning assigned by

Section 201.101, Finance Code.

(b) Except as provided by Subsection (c), in an action against a

financial institution, citation may be served by:

(1) serving the registered agent of the financial institution;

or

(2) if the financial institution does not have a registered

agent, serving the president or a branch manager at any office

located in this state.

(c) In an action against a credit union organized under the laws

of this state, another state, or federal law, citation may be

served by:

(1) serving the registered agent of the credit union; or

(2) if the credit union does not have a registered agent,

serving the president or vice president.

(d) If citation has not been properly served as provided by this

section, a financial institution may maintain an action to set

aside the default judgment or any sanctions entered against the

financial institution.

(e) A citation served on a credit union that is located in a

place of worship may not be served during a worship service.

Added by Acts 2007, 80th Leg., R.S., Ch.

244, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. LONG-ARM JURISDICTION IN SUIT ON BUSINESS

TRANSACTION OR TORT

Sec. 17.041. DEFINITION. In this subchapter, "nonresident"

includes:

(1) an individual who is not a resident of this state; and

(2) a foreign corporation, joint-stock company, association, or

partnership.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 17.042. ACTS CONSTITUTING BUSINESS IN THIS STATE. In

addition to other acts that may constitute doing business, a

nonresident does business in this state if the nonresident:

(1) contracts by mail or otherwise with a Texas resident and

either party is to perform the contract in whole or in part in

this state;

(2) commits a tort in whole or in part in this state; or

(3) recruits Texas residents, directly or through an

intermediary located in this state, for employment inside or

outside this state.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 17.043. SERVICE ON PERSON IN CHARGE OF BUSINESS. In an

action arising from a nonresident's business in this state,

process may be served on the person in charge, at the time of

service, of any business in which the nonresident is engaged in

this state if the nonresident is not required by statute to

designate or maintain a resident agent for service of process.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 17.044. SUBSTITUTED SERVICE ON SECRETARY OF STATE. (a)

The secretary of state is an agent for service of process or

complaint on a nonresident who:

(1) is required by statute to designate or maintain a resident

agent or engages in business in this state, but has not

designated or maintained a resident agent for service of process;

(2) has one or more resident agents for service of process, but

two unsuccessful attempts have been made on different business

days to serve each agent; or

(3) is not required to designate an agent for service in this

state, but becomes a nonresident after a cause of action arises

in this state but before the cause is matured by suit in a court

of competent jurisdiction.

(b) The secretary of state is an agent for service of process on

a nonresident who engages in business in this state, but does not

maintain a regular place of business in this state or a

designated agent for service of process, in any proceeding that

arises out of the business done in this state and to which the

nonresident is a party.

(c) After the death of a nonresident for whom the secretary of

state is an agent for service of process under this section, the

secretary of state is an agent for service of process on a

nonresident administrator, executor, or personal representative

of the nonresident. If an administrator, executor, or personal

representative for the estate of the deceased nonresident is not

appointed, the secretary of state is an agent for service of

process on an heir, as determined by the law of the foreign

jurisdiction, of the deceased nonresident.

(d) If a nonresident for whom the secretary of state is an agent

for service of process under this section is judged incompetent

by a court of competent jurisdiction, the secretary of state is

an agent for service of process on a guardian or personal

representative of the nonresident.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 158, Sec. 1, eff. May 25,

1987.

Sec. 17.045. NOTICE TO NONRESIDENT. (a) If the secretary of

state is served with duplicate copies of process for a

nonresident, the documents shall contain a statement of the name

and address of the nonresident's home or home office and the

secretary of state shall immediately mail a copy of the process

to the nonresident at the address provided.

(b) If the secretary of state is served with process under

Section 17.044(a)(3), he shall immediately mail a copy of the

process to the nonresident (if an individual), to the person in

charge of the nonresident's business, or to a corporate officer

(if the nonresident is a corporation).

(c) If the person in charge of a nonresident's business is

served with process under Section 17.043, a copy of the process

and notice of the service must be immediately mailed to the

nonresident or the nonresident's principal place of business.

(d) The process or notice must be sent by registered mail or by

certified mail, return receipt requested.

(e) If the secretary of state is served with duplicate copies of

process as an agent for a person who is a nonresident

administrator, executor, heir, guardian, or personal

representative of a nonresident, the secretary shall require a

statement of the person's name and address and shall immediately

mail a copy of the process to the person.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 158, Sec. 2, eff. May 25,

1987; Acts 2001, 77th Leg., ch. 275, Sec. 1, eff. Sept. 1, 2001.

SUBCHAPTER D. LONG-ARM JURISDICTION OVER NONRESIDENT MOTOR

VEHICLE OPERATOR

Sec. 17.061. DEFINITIONS. In this subchapter:

(1) "Agent" includes a servant, employee, heir, legal

representative, executor, administrator, or guardian.

(2) "Chairman" means the chairman of the Texas Transportation

Commission.

(3) "Motor vehicle" includes a motorcycle.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 165, Sec. 22(23), eff. Sept.

1, 1995.

Sec. 17.062. SUBSTITUTED SERVICE ON CHAIRMAN OF TEXAS

TRANSPORTATION COMMISSION. (a) The chairman of the Texas

Transportation Commission is an agent for service of process on a

person who is a nonresident or an agent of a nonresident in any

suit against the person or agent that grows out of a collision or

accident in which the person or his agent is involved while

operating a motor vehicle in this state.

(b) Process may be served on the chairman in accordance with

this section for a nonresident who was a resident at the time the

cause of action accrued but has subsequently moved from the

state.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 165, Sec. 22(24), eff. Sept.

1, 1995.

Sec. 17.063. METHOD OF SERVICE; NOTICE TO NONRESIDENT. (a) A

certified copy of the process must be served on the chairman not

later than the 20th day prior to the date of return stated in the

process.

(b) Immediately after being served, the chairman by properly

addressed letter shall mail to the nonresident or agent:

(1) a copy of the process; and

(2) notice that the process has been served on the chairman.

(c) The notice and copy of the process must be sent to the

nonresident or agent by registered mail, or by certified mail,

return receipt requested, with the postage prepaid.

(d) After the chairman deposits the copy of the process in the

mail, it is presumed that the process was transmitted by the

chairman and received by the nonresident or agent. The

presumption may be rebutted.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 17.064. SAME EFFECT AS PERSONAL SERVICE. Service on the

chairman has the same effect as personal service on the

nonresident.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 17.065. FAILED SUBSTITUTED SERVICE. (a) If the notice of

service on the chairman cannot be effected by registered or

certified mail or if the nonresident or agent refuses to accept

delivery of the notice, the plaintiff may have the defendant

personally served with a certified copy of the process and a

notice stating that the chairman has been served and the date on

which he was served.

(b) The return of service under this section shall be endorsed

on or attached to the original process issued and must:

(1) state when it was served;

(2) state on whom it was served; and

(3) be signed and sworn to by the party making the service

before a person authorized by law to make an affidavit under his

hand and seal.

(c) The process and notice may be served by any disinterested

person competent to make an oath that the process and notice were

served.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 17.066. RETURN. An officer who serves process on the

chairman under this subchapter shall state on his return the day

and hour of service and any other facts required generally for

returns of service of citation.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 17.067. DEFAULT JUDGMENT. If process is served on the

chairman under this subchapter, a court may not grant default

judgment against the defendant before the 21st day after the day

on which the chairman was served.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 17.068. CONTINUANCE OR POSTPONEMENT. A court may continue

or postpone an action in which process is served under this

subchapter as necessary to afford the defendant reasonable

opportunity to defend.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 17.069. CHAIRMAN'S CERTIFICATE. (a) On request of any

party and payment of a $25 fee, the chairman shall certify the

occurrence or performance of any duty, act, omission,

transaction, or happening contemplated or required by this

subchapter, including the wording of any registered letter

received.

(b) The chairman may make the certification to the court that

issued the process or to another court in which an action is

pending against the nonresident or agent.

(c) The chairman's certificate and the certified wording of a

registered letter are prima facie evidence of the statements

contained in the certificate or letter.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER E. CITATION OF NONRESIDENTS--MISCELLANEOUS PROVISIONS

Sec. 17.091. SUBSTITUTED SERVICE IN DELINQUENT TAX CASES. (a)

In a suit to collect delinquent property taxes by the state or a

political subdivision of the state in which a person who is a

defendant in the suit is a nonresident, the secretary of state is

an agent for service of process on that defendant if the

defendant owns, has, or claims an interest in or a lien against

property in this state that is the subject of the suit. This

section applies regardless of whether the defendant has resided

in this state.

(b) Duplicate copies of the process issued by the clerk of the

court in which the suit is pending must be served on the

secretary of state not later than the 20th day before the date of

return stated in the process. The process must include the name

and address of the nonresident's home or home office. The

address may be a post office box.

(c) Immediately after being served, the secretary of state shall

mail a copy of the process to the nonresident at the address

provided under Subsection (b) by certified mail, return receipt

requested, with the postage prepaid. The secretary of state

shall certify to the court that issued the process that the

secretary of state has complied with this section.

(d) Service under this section is in addition to procedures

provided by Rule 117a of the Texas Rules of Civil Procedure and

has the same effect as personal service.

(e) Service of process on the secretary of state under this

section must be accompanied by the fee provided by Section

405.031(a), Government Code, for the maintenance by the secretary

of state of a record of the service of process.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 384, Sec. 14, eff. Sept. 1,

1989; Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec. 60, eff. Sept.

1, 1991; Acts 1995, 74th Leg., ch. 579, Sec. 1, eff. Jan. 1,

1996; Acts 1997, 75th Leg., ch. 948, Sec. 5, eff. Sept. 1, 1997;

Acts 2001, 77th Leg., ch. 1430, Sec. 34, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1126, Sec. 28, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

182, Sec. 1, eff. September 1, 2009.

Sec. 17.092. SERVICE ON NONRESIDENT UTILITY SUPPLIER. A

nonresident individual or partnership that supplies gas, water,

electricity, or other public utility service to a city, town, or

village in this state may be served citation by serving the local

agent, representative, superintendent, or person in charge of the

nonresident's business.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 17.093. SERVICE ON FOREIGN RAILWAY. In addition to other

methods of service provided by law, process may be served on a

foreign railway by serving:

(1) a train conductor who:

(A) handles trains for two or more railway corporations, at

least one of which is the foreign corporation and at least one of

which is a domestic corporation; and

(B) handles trains for the railway corporations over tracks that

cross the state's boundary and on tracks of a domestic

corporation within this state; or

(2) an agent who:

(A) has an office in this state; and

(B) sells tickets or makes contracts for the transportation of

passengers or property over all or part of the line of the

foreign railway.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 18. EVIDENCE

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE B. TRIAL MATTERS

CHAPTER 18. EVIDENCE

SUBCHAPTER A. DOCUMENTARY EVIDENCE

Sec. 18.001. AFFIDAVIT CONCERNING COST AND NECESSITY OF

SERVICES. (a) This section applies to civil actions only, but

not to an action on a sworn account.

(b) Unless a controverting affidavit is filed as provided by

this section, an affidavit that the amount a person charged for a

service was reasonable at the time and place that the service was

provided and that the service was necessary is sufficient

evidence to support a finding of fact by judge or jury that the

amount charged was reasonable or that the service was necessary.

(c) The affidavit must:

(1) be taken before an officer with authority to administer

oaths;

(2) be made by:

(A) the person who provided the service; or

(B) the person in charge of records showing the service provided

and charge made; and

(3) include an itemized statement of the service and charge.

(d) The party offering the affidavit in evidence or the party's

attorney must serve a copy of the affidavit on each other party

to the case at least 30 days before the day on which evidence is

first presented at the trial of the case.

(e) A party intending to controvert a claim reflected by the

affidavit must serve a copy of the counteraffidavit on each other

party or the party's attorney of record:

(1) not later than:

(A) 30 days after the day the party receives a copy of the

affidavit; and

(B) at least 14 days before the day on which evidence is first

presented at the trial of the case; or

(2) with leave of the court, at any time before the commencement

of evidence at trial.

(f) The counteraffidavit must give reasonable notice of the

basis on which the party serving it intends at trial to

controvert the claim reflected by the initial affidavit and must

be taken before a person authorized to administer oaths. The

counteraffidavit must be made by a person who is qualified, by

knowledge, skill, experience, training, education, or other

expertise, to testify in contravention of all or part of any of

the matters contained in the initial affidavit.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 167, Sec. 3.04(a), eff.

Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

978, Sec. 1, eff. September 1, 2007.

Sec. 18.002. FORM OF AFFIDAVIT. (a) An affidavit concerning

cost and necessity of services by the person who provided the

service is sufficient if it follows the following form:

No. ___________________

John Doe

)

IN THE _______

(Name of Plaintiff)

)

COURT IN AND FOR

v.

)

_________ COUNTY,

John Roe

)

TEXAS

(Name of Defendant)

)

AFFIDAVIT

Before me, the undersigned authority, personally appeared

__________(NAME OF AFFIANT)__________, who, being by me duly

sworn, deposed as follows:

My name is __________(NAME OF AFFIANT)__________. I am of sound

mind and capable of making this affidavit.

On __________(DATE)__________, I provided a service to

__________(NAME OF PERSON WHO RECEIVED SERVICE)__________. An

itemized statement of the service and the charge for the service

is attached to this affidavit and is a part of this affidavit.

The service I provided was necessary and the amount that I

charged for the service was reasonable at the time and place that

the service was provided.

________________________________

Affiant

SWORN TO AND SUBSCRIBED before me on the __________ day of

__________, 19___.

My commission expires:

______________________

________________________________

Notary Public, State of Texas

Notary's printed name:

________________________________

(b) An affidavit concerning cost and necessity of services by

the person who is in charge of records showing the service

provided and the charge made is sufficient if it follows the

following form:

No. ___________________

John Doe

)

IN THE _______

(Name of Plaintiff)

)

COURT IN AND FOR

v.

)

_________ COUNTY,

John Roe

)

TEXAS

(Name of Defendant)

)

AFFIDAVIT

Before me, the undersigned authority, personally appeared

______(NAME OF AFFIANT)______, who, being by me duly sworn,

deposed as follows:

My name is __________(NAME OF AFFIANT)__________. I am of sound

mind and capable of making this affidavit.

I am the person in charge of records of __________(PERSON WHO

PROVIDED THE SERVICE)__________. Attached to this affidavit are

records that provide an itemized statement of the service and the

charge for the service that __________(PERSON WHO PROVIDED THE

SERVICE)__________ provided to __________ (PERSON WHO RECEIVED

THE SERVICE)__________ on __________(DATE)__________. The

attached records are a part of this affidavit.

The attached records are kept by me in the regular course of

business. The information contained in the records was

transmitted to me in the regular course of business by

__________(PERSON WHO PROVIDED THE SERVICE)__________ or an

employee or representative of __________(PERSON WHO PROVIDED THE

SERVICE)__________ who had personal knowledge of the information.

The records were made at or near the time or reasonably soon

after the time that the service was provided. The records are the

original or an exact duplicate of the original.

The service provided was necessary and the amount charged for the

service was reasonable at the time and place that the service was

provided.

________________________________

Affiant

SWORN TO AND SUBSCRIBED before me on the __________ day of

__________, 19___.

My commission expires:

______________________

________________________________

Notary Public, State of Texas

Notary's printed name:

________________________________

(c) The form of an affidavit provided by this section is not

exclusive and an affidavit that substantially complies with

Section 18.001 is sufficient.

Added by Acts 1993, 73rd Leg., ch. 248, Sec. 1, eff. Aug. 30,

1993.

SUBCHAPTER B. PRESUMPTIONS

Sec. 18.031. FOREIGN INTEREST RATE. Unless the interest rate of

another state or country is alleged and proved, the rate is

presumed to be the same as that established by law in this state

and interest at that rate may be recovered without allegation or

proof.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 18.032. TRAFFIC CONTROL DEVICE PRESUMED TO BE LAWFUL. (a)

In a civil case, proof of the existence of a traffic control

device on or alongside a public thoroughfare by a party is prima

facie proof of all facts necessary to prove the proper and lawful

installation of the device at that place, including proof of

competent authority and an ordinance by a municipality or order

by the commissioners court of a county.

(b) Proof of the existence of a one-way street sign is prima

facie proof that the public thoroughfare on or alongside which

the sign is placed was designated by proper and competent

authority to be a one-way thoroughfare allowing traffic to go

only in the direction indicated by the sign.

(c) In this section, "traffic control device" includes a control

light, stop sign, and one-way street sign.

(d) Any party may rebut the prima facie proof established under

this section.

Added by Acts 1995, 74th Leg., ch. 165, Sec. 2, eff. Sept. 1,

1995.

Sec. 18.033. STATE LAND RECORDS. (a) In a dispute between the

State of Texas and an upland owner of property fronting on the

Gulf of Mexico and the arms of the Gulf of Mexico within the

boundaries of the State of Texas, the maps, surveys, and property

descriptions filed in the General Land Office in connection with

any conveyance by the state or any predecessor government by

patent, deed, lease, or other authorized forms of grant shall be

presumed to accurately depict the boundary between adjacent

upland owners and the state-owned submerged lands.

(b) This presumption applies only to those surveys conducted by

a surveyor duly appointed, elected, or licensed, and qualified.

(c) This presumption may be overcome only on a showing of clear

and convincing evidence that the boundary as described and

depicted in the archives of the General Land Office is erroneous.

Added by Acts 2003, 78th Leg., ch. 148, Sec. 1, eff. September 1,

2003.

SUBCHAPTER C. ADMISSIBILITY

Sec. 18.061. COMMUNICATIONS OF SYMPATHY. (a) A court in a

civil action may not admit a communication that:

(1) expresses sympathy or a general sense of benevolence

relating to the pain, suffering, or death of an individual

involved in an accident;

(2) is made to the individual or a person related to the

individual within the second degree by consanguinity or affinity,

as determined under Subchapter B, Chapter 573, Government Code;

and

(3) is offered to prove liability of the communicator in

relation to the individual.

(b) In this section, "communication" means:

(1) a statement;

(2) a writing; or

(3) a gesture that conveys a sense of compassion or

commiseration emanating from humane impulses.

(c) Notwithstanding the provisions of Subsections (a) and (b), a

communication, including an excited utterance as defined by Rule

803(2) of the Texas Rules of Evidence, which also includes a

statement or statements concerning negligence or culpable conduct

pertaining to an accident or event, is admissible to prove

liability of the communicator.

Added by Acts 1999, 76th Leg., ch. 673, Sec. 1, eff. Sept. 1,

1999.

Sec. 18.062. CERTAIN INFORMATION RELATING TO IDENTITY THEFT.

(a) Except as provided by Subsection (b), a business record is

not admissible in a civil action if the business record is

provided to law enforcement personnel in connection with an

investigation of an alleged violation of Section 32.51, Penal

Code (fraudulent use or possession of identifying information).

(b) A business record described by Subsection (a) is admissible

if the party offering the record has obtained the record from a

source other than law enforcement personnel.

Added by Acts 2005, 79th Leg., Ch.

1059, Sec. 1, eff. June 18, 2005.

SUBCHAPTER D. CERTAIN LOSSES

Sec. 18.091. PROOF OF CERTAIN LOSSES; JURY INSTRUCTION. (a)

Notwithstanding any other law, if any claimant seeks recovery for

loss of earnings, loss of earning capacity, loss of contributions

of a pecuniary value, or loss of inheritance, evidence to prove

the loss must be presented in the form of a net loss after

reduction for income tax payments or unpaid tax liability

pursuant to any federal income tax law.

(b) If any claimant seeks recovery for loss of earnings, loss of

earning capacity, loss of contributions of a pecuniary value, or

loss of inheritance, the court shall instruct the jury as to

whether any recovery for compensatory damages sought by the

claimant is subject to federal or state income taxes.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 13.09, eff. Sept. 1,

2003.



CHAPTER 19. LOST RECORDS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE B. TRIAL MATTERS

CHAPTER 19. LOST RECORDS

Sec. 19.001. APPLICATION OF CHAPTER. This chapter applies to:

(1) a deed, bond, bill of sale, mortgage, deed of trust, power

of attorney, or conveyance that is required or permitted by law

to be acknowledged or recorded and that has been acknowledged or

recorded; or

(2) a judgment, order, or decree of a court of record of this

state.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 19.002. PAROL PROOF. A person may supply a lost,

destroyed, or removed record by parol proof of the record's

contents as provided by this chapter.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 19.003. APPLICATION FOR RELIEF. (a) To supply a record

that has been lost, destroyed, or removed:

(1) a person interested in an instrument or in a judgment,

order, or decree of the district court may file an application

with the district clerk of the county in which the record was

lost or destroyed or from which the record was removed; or

(2) a person interested in a judgment, order, or decree of a

county court may file an application with the clerk of the court

to which the record belonged.

(b) The application must be in writing and must set forth the

facts that entitle the applicant to relief.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 19.004. CITATION. (a) If an application is filed to

supply a record, the clerk shall issue a citation to the

following, as applicable, or to the person's heirs or legal

representatives:

(1) each grantor of property, in the case of a record of a deed;

(2) an interested party, in the case of an instrument other than

a deed; or

(3) a party adversely interested to the applicant at the time of

the rendition, in the case of a judgment, order, or decree.

(b) The citation must direct the person to whom it is issued to

appear at a designated term of the court to contest the

applicant's right to record a substitute.

(c) Process must be served in the manner provided by law for

civil cases.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 19.005. ORDER. (a) On hearing an application to supply a

record, if the court is satisfied from the evidence of the

previous existence and content of the record and of its loss,

destruction, or removal, the court shall enter on its minutes an

order containing its findings and a description of the record and

its contents.

(b) A certified copy of the order may be recorded in the proper

county.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 19.006. EFFECT OF ORDER. The order supplying the record:

(1) stands in the place of the original record;

(2) has the same effect as the original record;

(3) if recorded, may be used as evidence in a court of the state

as though it were the original record; and

(4) carries the same rights as the original record, including:

(A) preserving liens from the date of the original record; and

(B) giving parties the right to issue execution under the order

as under the original record.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 19.007. METHOD NOT EXCLUSIVE. The method provided by this

chapter for supplying a record is in addition to other methods

provided by law.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 19.008. RERECORDATION OF ORIGINAL DOCUMENT. Rerecordation

of the original document within four years after the date a

record of an instrument, judgment, order, or decree was lost,

destroyed, or removed is effective from the time of the original

recordation.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 19.009. CERTIFIED COPY. If the loss, destruction, or

removal of an original county record is established, a certified

copy of the record from the records of that county or from the

records of the county from which that county was created may be

recorded in the county.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 20. DEPOSITIONS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE B. TRIAL MATTERS

CHAPTER 20. DEPOSITIONS

Sec. 20.001. PERSONS WHO MAY TAKE A DEPOSITION. (a) A

deposition on written questions of a witness who is alleged to

reside or to be in this state may be taken by:

(1) a clerk of a district court;

(2) a judge or clerk of a county court; or

(3) a notary public of this state.

(b) A deposition of a witness who is alleged to reside or to be

outside this state, but inside the United States, may be taken in

another state by:

(1) a clerk of a court of record having a seal;

(2) a commissioner of deeds appointed under the laws of this

state; or

(3) any notary public.

(c) A deposition of a witness who is alleged to reside or to be

outside the United States may be taken by:

(1) a minister, commissioner, or charge d'affaires of the United

States who is a resident of and is accredited in the country

where the deposition is taken;

(2) a consul general, consul, vice-consul, commercial agent,

vice-commercial agent, deputy consul, or consular agent of the

United States who is a resident of the country where the

deposition is taken; or

(3) any notary public.

(d) A deposition of a witness who is alleged to be a member of

the United States Armed Forces or of a United States Armed Forces

Auxiliary or who is alleged to be a civilian employed by or

accompanying the armed forces or an auxiliary outside the United

States may be taken by a commissioned officer in the United

States Armed Forces or United States Armed Forces Auxiliary or by

a commissioned officer in the United States Armed Forces Reserve

or an auxiliary of it. If a deposition appears on its face to

have been taken as provided by this subsection and the deposition

or any part of it is offered in evidence, it is presumed, absent

pleading and proof to the contrary, that the person taking the

deposition as a commissioned officer was a commissioned officer

on the date that the deposition was taken, and that the deponent

was a member of the authorized group of military personnel or

civilians.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 1037, Sec. 4, eff. Sept. 1,

1993.

Sec. 20.002. TESTIMONY REQUIRED BY FOREIGN JURISDICTION. If a

court of record in any other state or foreign jurisdiction issues

a mandate, writ, or commission that requires a witness's

testimony in this state, either to written questions or by oral

deposition, the witness may be compelled to appear and testify in

the same manner and by the same process used for taking testimony

in a proceeding pending in this state.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 21. INTERPRETERS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE B. TRIAL MATTERS

CHAPTER 21. INTERPRETERS

SUBCHAPTER A. INTERPRETERS FOR THE DEAF

Sec. 21.001. DEFINITION. In this subchapter, "deaf person"

means an individual who has a hearing impairment, regardless of

whether the person also has a speech impairment, that inhibits

the person's comprehension of proceedings or communication with

others.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 21.002. INTERPRETERS FOR DEAF PERSONS. (a) In a civil

case or in a deposition, a deaf person who is a party or witness

is entitled to have the proceedings interpreted by a

court-appointed interpreter. A deaf person who is a juror in any

case is entitled to have the proceedings interpreted by a

court-appointed interpreter.

(b) The proceedings must be interpreted in a language, including

sign language, that the deaf person can understand.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 550, Sec. 2, eff. Sept. 1,

1987.

Sec. 21.003. QUALIFICATIONS. The interpreter must hold a

current legal certificate issued by the National Registry of

Interpreters for the Deaf or a current court interpreter

certificate issued by the Board for Evaluation of Interpreters in

the Department of Assistive and Rehabilitative Services.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 434, Sec. 2, eff. June 17,

1987.

Amended by:

Acts 2005, 79th Leg., Ch.

614, Sec. 10, eff. September 1, 2006.

Sec. 21.004. INTERPRETER'S POSITION IN COURT. If a court is

required to appoint an interpreter under this subchapter, the

court may not start proceedings until the appointed interpreter

is in court in a position not more than 10 feet from and in full

view of the deaf person.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 21.005. OATH. (a) The interpreter shall take an oath that

the interpreter will:

(1) make a true interpretation to the deaf person of all the

case proceedings in a language that the deaf person understands;

and

(2) repeat the deaf person's answers to questions to counsel,

court, or jury in the English language, using the interpreter's

best skill and judgment.

(b) An interpreter appointed for a juror shall also take an oath

that the interpreter will not:

(1) participate in any manner in the deliberations of the jury;

(2) communicate with any member of the jury regarding the

deliberation of the jury except a literal translation of a

juror's remarks made during deliberations; or

(3) disclose any of the deliberations with any person following

a verdict.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 550, Sec. 3, eff. Sept. 1,

1987.

Sec. 21.006. FEES AND TRAVEL EXPENSES. (a) The interpreter

shall be paid a reasonable fee determined by the court after

considering the recommended fees of the Texas Commission for the

Deaf and Hard of Hearing.

(b) If the interpreter is required to travel, the interpreter's

actual expenses of travel, lodging, and meals relating to the

case shall be paid at the same rate provided for state employees.

(c) The interpreter's fee and expenses shall be paid from the

general fund of the county in which the case was brought.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 353, Sec. 3, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 835, Sec. 13, eff. Sept. 1, 1995.

Sec. 21.007. RECORDING OF TESTIMONY. (a) On the court's motion

or a party's motion, the court may order a video recording of a

deaf witness's testimony and the interpreter's interpretation of

that testimony to use in verifying the transcription of the

reporter's notes.

(b) If a party requests, the clerk of the court shall include

the recording in the appellate record.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 21.008. PRIVILEGE OF INTERPRETER FOR THE DEAF. If a deaf

person communicates through an interpreter to a person under

circumstances in which the communication would be privileged and

the deaf person could not be required to testify about the

communication, the privilege applies to the interpreter as well.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 21.009. JURY DELIBERATIONS; VERDICT. (a) The interpreter

appointed for a juror may be present and assist the juror during

the jury deliberation.

(b) The presence of the interpreter during jury deliberations

does not affect the validity of a verdict.

Added by Acts 1987, 70th Leg., ch. 550, Sec. 4, eff. Sept. 1,

1987.

SUBCHAPTER B. SPANISH LANGUAGE INTERPRETERS IN CERTAIN BORDER

COUNTIES

Sec. 21.021. APPLICATION. This subchapter applies to a county

that:

(1) is part of two or more judicial districts, that has two or

more district courts with regular terms, and that is part of a

district in which a county borders on the international boundary

of the United States and the Republic of Mexico;

(2) borders on the international boundary of the United States

and the Republic of Mexico and that is in a judicial district

composed of four counties;

(3) borders on the international boundary of the United States

and the Republic of Mexico and that has three or more district

courts or judicial districts wholly within the county; or

(4) borders on the Gulf of Mexico and that has four or more

district courts or judicial districts of which two or more courts

or districts are wholly within the county.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 21.022. APPOINTMENT. (a) On the request of a district

judge who has made a determination of need, the commissioners

court of the county shall appoint court interpreters on a

full-time or part-time basis as necessary to carry out court

functions.

(b) The commissioners court shall appoint the court interpreter

designated by the district judge requesting the appointment.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 21.023. INTERPRETER'S QUALIFICATIONS. The court

interpreter must be well versed in and competent to speak the

Spanish and English languages.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER C. INTERPRETERS FOR COUNTY COURTS AT LAW

Sec. 21.031. APPOINTMENT; TERMINATION OF EMPLOYMENT; DUTIES.

(a) The judge of a county court at law may appoint an official

interpreter for that court and may terminate that interpreter's

employment at any time.

(b) The commissioners court shall prescribe the duties of the

official interpreter.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 21.032. OATH. The official interpreter appointed under

this subchapter must take the constitutional oath of office and

an oath that the interpreter will faithfully interpret all

testimony given in court. An oath covers the interpreter's

service in all court cases during the interpreter's term of

office.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER D. INTERPRETER FEE

Sec. 21.051. INTERPRETER FEE. The clerk of the court shall

collect an interpreter fee of $3 as a court cost in each civil

case in which an interpreter is used. The clerk shall collect the

fee in the manner provided for other court costs and shall

deposit the fee to the credit of the general fund of the county.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.05(a), eff. Sept.

1, 1987.



CHAPTER 22. WITNESSES

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE B. TRIAL MATTERS

CHAPTER 22. WITNESSES

SUBCHAPTER A. WITNESSES

Sec. 22.001. WITNESS FEES. (a) Except as provided by Section

22.002, a witness is entitled to 10 dollars for each day the

witness attends court. This fee includes the entitlement for

travel and the witness is not entitled to any reimbursement for

mileage traveled.

(b) The party who summons the witness shall pay that witness's

fee for one day, as provided by this section, at the time the

subpoena is served on the witness.

(c) The witness fee must be taxed in the bill of costs as other

costs.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 103, Sec. 1, eff. Jan. 1,

1994; Acts 1993, 73rd Leg., ch. 449, Sec. 16, eff. Sept. 1, 1993.

Sec. 22.002. DISTANCE FOR SUBPOENAS. A witness who is

represented to reside 150 miles or less from a county in which a

suit is pending or who may be found within that distance at the

time of trial on the suit may be subpoenaed in the suit.

Added by Acts 1993, 73rd Leg., ch. 103, Sec. 1, eff. Jan. 1,

1994.

Sec. 22.003. FEES FOR WITNESSES SUMMONED BY A STATE AGENCY. (a)

In this section:

(1) "Commercial lodging establishment" means a motel, hotel,

inn, apartment, or similar entity that offers lodging to the

public in exchange for compensation.

(2) "Commercial transportation company" means an entity that

offers transportation of people or goods to the public in

exchange for compensation.

(b) A witness summoned by a state agency is entitled to receive

from the agency:

(1) one dollar for each day the witness attends court;

(2) mileage at the rate provided by law for state employees if

the witness uses the witness's personally owned or leased motor

vehicle to attend court;

(3) reimbursement of the witness's transportation expenses if

the witness does not use the witness's personally owned or leased

motor vehicle to attend court; and

(4) reimbursement of the witness's meal and lodging expenses

while attending court if the court is at least 25 miles from the

witness's place of residence.

(c) A state agency may directly pay a commercial transportation

company for the transportation expenses and a commercial lodging

establishment for the lodging expenses of a witness if this

section otherwise requires the agency to reimburse the witness

for those expenses.

(d) A state agency may not pay a commercial transportation

company or a commercial lodging establishment or reimburse a

witness for transportation, meal, or lodging expenses under this

section at a rate that exceeds the maximum rates provided by law

for state employees.

(e) After receiving the witness's affidavit, the court clerk

shall issue a certificate showing the fees incurred under this

section.

(f) The witness fees must be taxed in the bill of costs as other

costs.

Added by Acts 1993, 73rd Leg., ch. 449, Sec. 17, eff. Sept. 1,

1993. Renumbered from Civil Practice & Remedies Code Sec.

22.002 by Acts 1995, 74th Leg., ch. 76, Sec. 17.01(2), eff. Sept.

1, 1995.

Sec. 22.004. FEE FOR PRODUCTION OR CERTIFICATION OF DOCUMENTS.

(a) A custodian of a record who receives a request for

production or certification of a record under a subpoena, a

request for production, or other instrument issued under the

authority of a tribunal that compels production or certification

of a record is entitled to $1 for production or certification of

the record. If more than one record is produced or certified, the

custodian of the records is entitled to only one fee under this

section.

(b) A custodian of a record who produces or certifies a record

under Subsection (a), but who is not required to appear in court,

is not entitled to a witness fee under Section 22.001.

(c) The party who requests production or certification of a

record shall pay the fee required for the record, as provided by

this section, at the time the subpoena, request, or other

instrument is served.

(d) The fee required by this section must be taxed in the bill

of costs as other costs.

(e) The fee required by this section is in addition to any other

fee imposed by law for the production or certification of a

record.

Added by Acts 1995, 74th Leg., ch. 452, Sec. 1, eff. June 9,

1995.

SUBCHAPTER B. PRIVILEGES

Sec. 22.011. PRIVILEGE FROM ARREST. (a) A witness is

privileged from arrest while attending, going to, and returning

from court.

(b) The privilege provided by this section extends for a period

computed by allowing one day of travel for each 150 miles of the

distance from the courthouse to the witness's residence.

(c) This section does not apply to an arrest for a felony,

treason, or breach of the peace.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 103, Sec. 1, eff. Jan. 1,

1994.

SUBCHAPTER C. JOURNALIST'S QUALIFIED TESTIMONIAL PRIVILEGE IN

CIVIL PROCEEDINGS

Sec. 22.021. DEFINITIONS. In this subchapter:

(1) "Communication service provider" means a person or the

parent, subsidiary, division, or affiliate of a person who

transmits information chosen by a customer by electronic means,

including:

(A) a telecommunications carrier, as defined by Section 3,

Communications Act of 1934 (47 U.S.C. Section 153);

(B) a provider of information service, as defined by Section 3,

Communications Act of 1934 (47 U.S.C. Section 153);

(C) a provider of interactive computer service, as defined by

Section 230, Communications Act of 1934 (47 U.S.C. Section 230);

and

(D) an information content provider, as defined by Section 230,

Communications Act of 1934 (47 U.S.C. Section 230).

(2) "Journalist" means a person, including a parent, subsidiary,

division, or affiliate of a person, who for a substantial portion

of the person's livelihood or for substantial financial gain,

gathers, compiles, prepares, collects, photographs, records,

writes, edits, reports, investigates, processes, or publishes

news or information that is disseminated by a news medium or

communication service provider and includes:

(A) a person who supervises or assists in gathering, preparing,

and disseminating the news or information; or

(B) notwithstanding the foregoing, a person who is or was a

journalist, scholar, or researcher employed by an institution of

higher education at the time the person obtained or prepared the

requested information, or a person who at the time the person

obtained or prepared the requested information:

(i) is earning a significant portion of the person's livelihood

by obtaining or preparing information for dissemination by a news

medium or communication service provider; or

(ii) was serving as an agent, assistant, employee, or supervisor

of a news medium or communication service provider.

(3) "News medium" means a newspaper, magazine or periodical,

book publisher, news agency, wire service, radio or television

station or network, cable, satellite, or other transmission

system or carrier or channel, or a channel or programming service

for a station, network, system, or carrier, or an audio or

audiovisual production company or Internet company or provider,

or the parent, subsidiary, division, or affiliate of that entity,

that disseminates news or information to the public by any means,

including:

(A) print;

(B) television;

(C) radio;

(D) photographic;

(E) mechanical;

(F) electronic; and

(G) other means, known or unknown, that are accessible to the

public.

(4) "Official proceeding" means any type of administrative,

executive, legislative, or judicial proceeding that may be

conducted before a public servant, including a proceeding under

Rule 202, Texas Rules of Civil Procedure.

(5) "Public servant" means a person elected, selected,

appointed, employed, or otherwise designated as one of the

following, even if the person has not yet qualified for office or

assumed the person's duties:

(A) an officer, employee, or agent of government;

(B) a juror;

(C) an arbitrator, referee, or other person who is authorized by

law or private written agreement to hear or determine a cause or

controversy;

(D) an attorney or notary public when participating in the

performance of a governmental function; or

(E) a person who is performing a governmental function under a

claim of right, although the person is not legally qualified to

do so.

Added by Acts 2009, 81st Leg., R.S., Ch.

29, Sec. 1, eff. May 13, 2009.

Sec. 22.022. PURPOSE. The purpose of this subchapter is to

increase the free flow of information and preserve a free and

active press and, at the same time, protect the right of the

public to effective law enforcement and the fair administration

of justice.

Added by Acts 2009, 81st Leg., R.S., Ch.

29, Sec. 1, eff. May 13, 2009.

Sec. 22.023. PRIVILEGE. (a) Except as otherwise provided by

this subchapter, a judicial, legislative, administrative, or

other body with the authority to issue a subpoena or other

compulsory process may not compel a journalist to testify

regarding or to produce or disclose in an official proceeding:

(1) any confidential or nonconfidential information, document,

or item obtained or prepared while acting as a journalist; or

(2) the source of any information, document, or item described

by Subdivision (1).

(b) A subpoena or other compulsory process may not compel the

parent, subsidiary, division, or affiliate of a communication

service provider or news medium to disclose the information,

documents, or items or the source of any information, documents,

or items that are privileged from disclosure under Subsection

(a).

Added by Acts 2009, 81st Leg., R.S., Ch.

29, Sec. 1, eff. May 13, 2009.

Sec. 22.024. LIMITED DISCLOSURE GENERALLY. After notice and an

opportunity to be heard, a court may compel a journalist, a

journalist's employer, or a person with an independent contract

with a journalist to testify regarding or to produce or disclose

any information, document, or item or the source of any

information, document, or item obtained while acting as a

journalist, if the person seeking the information, document, or

item or the source of any information, document, or item makes a

clear and specific showing that:

(1) all reasonable efforts have been exhausted to obtain the

information from alternative sources;

(2) the subpoena is not overbroad, unreasonable, or oppressive

and, when appropriate, will be limited to the verification of

published information and the surrounding circumstances relating

to the accuracy of the published information;

(3) reasonable and timely notice was given of the demand for the

information, document, or item;

(4) in this instance, the interest of the party subpoenaing the

information outweighs the public interest in gathering and

dissemination of news, including the concerns of the journalist;

(5) the subpoena or compulsory process is not being used to

obtain peripheral, nonessential, or speculative information; and

(6) the information, document, or item is relevant and material

to the proper administration of the official proceeding for which

the testimony, production, or disclosure is sought and is

essential to the maintenance of a claim or defense of the person

seeking the testimony, production, or disclosure.

Added by Acts 2009, 81st Leg., R.S., Ch.

29, Sec. 1, eff. May 13, 2009.

Sec. 22.025. NOTICE. An order to compel testimony, production,

or disclosure to which a journalist has asserted a privilege

under this subchapter may be issued only after timely notice to

the journalist, the journalist's employer, or a person who has an

independent contract with the journalist and a hearing. The

order must include clear and specific findings as to the showing

made by the person seeking the testimony, production, or

disclosure and the clear and specific evidence on which the court

relied in issuing the court's order.

Added by Acts 2009, 81st Leg., R.S., Ch.

29, Sec. 1, eff. May 13, 2009.

Sec. 22.026. PUBLICATION OF PRIVILEGED INFORMATION. Publication

or dissemination by a news medium or communication service

provider of information, documents, or items privileged under

this subchapter is not a waiver of the journalist's privilege.

Added by Acts 2009, 81st Leg., R.S., Ch.

29, Sec. 1, eff. May 13, 2009.

Sec. 22.027. NEWS MEDIA RECORDINGS. Extrinsic evidence of the

authenticity of evidence as a condition precedent to the

admissibility of the evidence in a civil proceeding is not

required with respect to a recording that purports to be a

broadcast by a radio or television station that holds a license

issued by the Federal Communications Commission at the time of

the recording. The court may take judicial notice of the

recording license as provided by Rule 201, Texas Rules of

Evidence.

Added by Acts 2009, 81st Leg., R.S., Ch.

29, Sec. 1, eff. May 13, 2009.



CHAPTER 23. JUROR CONTINUANCE

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE B. TRIAL MATTERS

CHAPTER 23. JUROR CONTINUANCE

Sec. 23.001. DEFINITIONS. In this chapter:

(1) "Religious organization" means an organization that meets

the standards for qualification as a religious organization under

Section 11.20, Tax Code.

(2) "Religious holy day" means a day on which the tenets of a

religious organization prohibit its members from participating in

secular activities, such as court proceedings.

Added by Acts 1987, 70th Leg., ch. 589, Sec. 5, eff. Aug. 31,

1987; Acts 1987, 70th Leg., ch. 825, Sec. 5, eff. Sept. 1, 1987.

Sec. 23.002. RECESS. (a) If a juror in a civil action is

required to appear at a court proceeding on a religious holy day

observed by the juror, the court or the court's designee shall

recess the civil action until the next day the court is in

session after the conclusion of the holy day.

(b) A juror seeking a recess must file with the court before the

final selection of the jury an affidavit stating:

(1) the grounds for the recess; and

(2) that the juror holds religious beliefs that prohibit him

from taking part in a court proceeding on the day for which the

recess is sought.

(c) An affidavit filed under Subsection (b) is proof of the

facts stated and need not be corroborated.

Added by Acts 1987, 70th Leg., ch. 589, Sec. 5, eff. Aug. 31,

1987; Acts 1987, 70th Leg., ch. 825, Sec. 5, eff. Sept. 1, 1987.



CHAPTER 24. RECORDING OF JURY DELIBERATIONS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE B. TRIAL MATTERS

CHAPTER 24. RECORDING OF JURY DELIBERATIONS

Sec. 24.001. RECORDING PROHIBITED. A person may not use any

device to produce or make an audio, visual, or audio-visual

broadcast, recording, or photograph of a jury while the jury is

deliberating.

Added by Acts 2003, 78th Leg., ch. 54, Sec. 2, eff. Sept. 1,

2003.



CHAPTER 26. CLASS ACTIONS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE B. TRIAL MATTERS

CHAPTER 26. CLASS ACTIONS

SUBCHAPTER A. SUPREME COURT RULES

Sec. 26.001. ADOPTION OF RULES BY SUPREME COURT. (a) The

supreme court shall adopt rules to provide for the fair and

efficient resolution of class actions.

(b) The supreme court shall adopt rules under this chapter on or

before December 31, 2003.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 26.002. MANDATORY GUIDELINES. Rules adopted under Section

26.001 must comply with the mandatory guidelines established by

this chapter.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 26.003. ATTORNEY'S FEES. (a) If an award of attorney's

fees is available under applicable substantive law, the rules

adopted under this chapter must provide that the trial court

shall use the Lodestar method to calculate the amount of

attorney's fees to be awarded class counsel. The rules may give

the trial court discretion to increase or decrease the fee award

calculated by using the Lodestar method by no more than four

times based on specified factors.

(b) Rules adopted under this chapter must provide that in a

class action, if any portion of the benefits recovered for the

class are in the form of coupons or other noncash common

benefits, the attorney's fees awarded in the action must be in

cash and noncash amounts in the same proportion as the recovery

for the class.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 1.01, eff. Sept. 1,

2003.

SUBCHAPTER B. CLASS ACTIONS INVOLVING JURISDICTION OF STATE

AGENCY

Sec. 26.051. STATE AGENCY WITH EXCLUSIVE OR PRIMARY

JURISDICTION. (a) Before hearing or deciding a motion to

certify a class action, a trial court must hear and rule on all

pending pleas to the jurisdiction asserting that an agency of

this state has exclusive or primary jurisdiction of the action or

a part of the action, or asserting that a party has failed to

exhaust administrative remedies. The court's ruling must be

reflected in a written order.

(b) If a plea to the jurisdiction described by Subsection (a) is

denied and a class is subsequently certified, a person may, as

part of an appeal of the order certifying the class action,

obtain appellate review of the order denying the plea to the

jurisdiction.

(c) This section does not alter or abrogate a person's right to

appeal or pursue an original proceeding in an appellate court in

regard to a trial court's order granting or denying a plea to the

jurisdiction if the right exists under statutory or common law in

effect at the time review is sought.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 1.01, eff. Sept. 1,

2003.



CHAPTER 30. MISCELLANEOUS PROVISIONS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE B. TRIAL MATTERS

CHAPTER 30. MISCELLANEOUS PROVISIONS

Sec. 30.001. INSTRUMENT TO WAIVE SERVICE OR CONFESS JUDGMENT.

In an instrument executed before suit is brought, a person may

not accept service and waive process, enter an appearance in open

court, or confess a judgment.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 30.002. EXPIRATION OF JUDGE'S TERM; DEATH OF JUDGE. (a)

If a district or county judge's term of office expires before the

adjournment of the court term at which a case may be tried or

during the period prescribed for filing a statement of facts and

a bill of exceptions or findings of fact and conclusions of law,

the judge may approve the statement of facts and bill of

exceptions or file findings of fact and conclusions of law in the

case.

(b) If a district or county judge dies before he approves the

statement of facts and bill of exceptions or files findings of

fact and conclusions of law in a case pending at his death, they

may be approved or filed by the judge's successor as provided by

Rule 18, Texas Rules of Civil Procedure.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 30.003. LEGISLATIVE CONTINUANCE. (a) This section applies

to any criminal or civil suit, including matters of probate, and

to any matters ancillary to the suit that require action by or

the attendance of an attorney, including appeals but excluding

temporary restraining orders.

(b) Except as provided by Subsections (c) and (c-1), at any time

within 30 days of a date when the legislature is to be in

session, at any time during a legislative session, or when the

legislature sits as a constitutional convention, the court on

application shall continue a case in which a party applying for

the continuance or the attorney for that party is a member or

member-elect of the legislature and will be or is attending a

legislative session. The court shall continue the case until 30

days after the date on which the legislature adjourns.

(c) Except as provided by Subsection (c-1), if the attorney for

a party to the case is a member or member-elect of the

legislature who was employed on or after the 30th day before the

date on which the suit is set for trial, the continuance is

discretionary with the court.

(c-1) If the attorney for a party to any criminal case is a

member or member-elect of the legislature who was employed on or

after the 15th day before the date on which the suit is set for

trial, the continuance is discretionary with the court.

(d) The party seeking the continuance must file with the court

an affidavit stating the grounds for the continuance. The

affidavit is proof of the necessity for a continuance. The

affidavit need not be corroborated.

(e) If the member of the legislature is an attorney for a party,

the affidavit must contain a declaration that it is the

attorney's intention to participate actively in the preparation

or presentation of the case and that the attorney has not taken

the case for the purpose of obtaining a continuance under this

section.

(f) The continuance provided by Subsection (b) is one of right

and may not be charged against the party receiving it on any

subsequent application for continuance.

(g) If the attorney for a party seeking a continuance under this

section is a member or member-elect of the legislature, the

attorney shall file a copy of the application for a continuance

with the Texas Ethics Commission. The copy must be sent to the

commission not later than the third business day after the date

on which the attorney files the application with the court.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 304, Sec. 3.13, eff. Jan. 1,

1992; Acts 2003, 78th Leg., ch. 9, Sec. 1, eff. April 24, 2003;

Acts 2003, 78th Leg., ch. 249, Sec. 5.09, eff. Sept. 1, 2003.

Sec. 30.004. NOTICE TO ATTORNEY GENERAL FOR CERTAIN SUITS. (a)

This section applies to a civil case in which:

(1) the state is named as a party;

(2) an agency in the executive or legislative department is

named as a party; or

(3) a party may be represented by the attorney general as

authorized by Chapter 104.

(b) On the filing of any petition in a case subject to this

section, a copy of the petition shall be mailed to the attorney

general at the attorney general's office in Austin, Texas, by

United States Postal Service certified mail, return receipt

requested.

(c) Mailing notice as required by Subsection (b) does not

satisfy any other jurisdictional requirement relating to service

of process on a state officer, board, commission, agency, or

institution that is a named party in a court proceeding.

(d) Failure to give notice in a case in which notice is required

by Subsection (b) results in any default judgment in the case

being set aside without costs.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.06(a), eff. Sept.

1, 1987.

Sec. 30.005. RELIGIOUS HOLY DAY. (a) In this section:

(1) "Religious organization" means an organization that meets

the standards for qualifying as a religious organization under

Section 11.20, Tax Code.

(2) "Religious holy day" means a day on which the tenets of a

religious organization prohibit its members from participating in

secular activities, such as court proceedings.

(b) If a party or an attorney representing a party in a civil

action is required to appear at a court proceeding on a religious

holy day observed by the party or attorney, the court shall

continue the civil action.

(c) A party or an attorney representing a party seeking a

continuance must file with the court an affidavit stating:

(1) the grounds for the continuance; and

(2) that the party or attorney holds religious beliefs that

prohibit him from taking part in a court proceeding on the day

for which the continuance is sought.

(d) An affidavit filed under Subsection (c) of this section is

proof of the facts stated and need not be corroborated.

Added by Acts 1987, 70th Leg., ch. 825, Sec. 2, eff. Sept. 1,

1987. Renumbered from Sec. 30.004 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(1), eff. Aug. 28, 1989. Amended by Acts 1991, 72nd

Leg., ch. 815, Sec. 2, eff. Sept. 1, 1991.

Sec. 30.006. CERTAIN LAW ENFORCEMENT AGENCY RECORDS NOT SUBJECT

TO DISCOVERY. (a) In this section, "law enforcement agency"

means a governmental agency that employs a peace officer as

defined under Article 2.12, Code of Criminal Procedure.

(b) This section does not apply to an action in which a law

enforcement agency is a party.

(c) Except as provided by Subsection (d), a court in a civil

action may not order discovery from a nonparty law enforcement

agency of information, records, documents, evidentiary materials,

and tangible things if:

(1) the information, records, documents, evidentiary materials,

or tangible things deal with:

(A) the detection, investigation, or prosecution of crime; or

(B) an investigation by the nonparty law enforcement agency that

does not result in conviction or deferred adjudication; and

(2) the release of the information, records, documents,

evidentiary materials, or tangible things would interfere with

the detection, investigation, or prosecution of criminal acts.

(d) On motion of a party, the court may order discovery from a

nonparty law enforcement agency of information, records,

documents, evidentiary materials, and tangible things described

by Subsection (c) if the court determines, after in camera

inspection, that:

(1) the discovery sought is relevant; and

(2) there is a specific need for the discovery.

(e) This section does not apply to:

(1) a report of an accident under Chapter 550, Transportation

Code; and

(2) photographs, field measurements, scene drawings, and

accident reconstruction done in conjunction with the

investigation of the underlying accident.

Added by Acts 2007, 80th Leg., R.S., Ch.

679, Sec. 1, eff. September 1, 2007.

Sec. 30.007. PRODUCTION OF FINANCIAL INSTITUTION RECORDS. Civil

discovery of a customer record maintained by a financial

institution is governed by Section 59.006, Finance Code.

Added by Acts 1995, 74th Leg., ch. 914, Sec. 3, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 344, Sec. 7.001, eff.

Sept. 1, 1999.

Sec. 30.008. DEMAND FOR JURY TRIAL IN JUSTICE COURT; FAILURE TO

APPEAR. (a) A justice court may order a party who demands a

jury trial in a justice court and who fails to appear for the

trial to pay the costs incurred for impaneling the jury.

(b) The justice court may release a party from the obligation to

pay costs under this section for good cause.

(c) An order issued by a justice court under this section may be

enforced by contempt as prescribed by Section 21.002(c),

Government Code.

Added by Acts 1995, 74th Leg., ch. 122, Sec. 3, eff. Sept. 1,

1995. Renumbered from Civil Practice and Remedies Code Sec.

30.007 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(4), eff.

Sept. 1, 1997.

Sec. 30.009. MISTRIAL IN JUSTICE COURT OR MUNICIPAL COURT. If a

jury in a trial in a justice court or a municipal court is

discharged without having rendered a verdict, the cause may be

tried again as soon as practicable.

Added by Acts 1995, 74th Leg., ch. 1005, Sec. 2, eff. Sept. 1,

1995. Renumbered from Civil Practice and Remedies Code Sec.

30.007 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(5), eff.

Sept. 1, 1997.

Sec. 30.010. PERSONAL IDENTIFYING INFORMATION PRIVILEGED FROM

DISCOVERY BY INMATE. (a) Personal identifying information

pertaining to an individual, including the individual's home

address, home telephone number, and social security account

number, is privileged from discovery by an individual who is

imprisoned or confined in any correctional facility if the

individual to whom the information pertains is:

(1) an employee of any correctional facility; or

(2) related within the first degree by consanguinity or affinity

to an individual who is an employee of any correctional facility.

(b) Personal identifying information that is privileged under

this section may be discovered by an individual who is imprisoned

or confined in a correctional facility only if:

(1) the incarcerated individual shows good cause to the court

for the discovery of the information; and

(2) the court renders an order that authorizes discovery of the

information.

(c) In this section, "correctional facility" has the meaning

assigned by Section 1.07(a), Penal Code.

(d) Notwithstanding Section 22.004, Government Code, the supreme

court may not amend or adopt rules in conflict with this section.

Added by Acts 1995, 74th Leg., ch. 302, Sec. 2, eff. June 5,

1995. Renumbered from Civil Practice and Remedies Code Sec. 30.07

by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(6), eff. Sept. 1,

1997.

Sec. 30.011. ELECTRONIC SUBPOENA APPLICATION. In addition to

any other procedure permitted under state law or by court rule,

an application for issuance of a subpoena may be made by

electronic means.

Added by Acts 1999, 76th Leg., ch. 614, Sec. 1, eff. June 18,

1999.

Sec. 30.012. USE OF COMMUNICATION EQUIPMENT IN CERTAIN

PROCEEDINGS. (a) With the agreement of the parties, and subject

to Subsection (b), a trial judge may order that a hearing of a

preliminary matter or witness testimony at trial may be conducted

by electronic means, including satellite transmission,

closed-circuit television transmission, or any other method of

two-way electronic communication that is available to the

parties, approved by the court, and capable of visually and

audibly recording the proceedings.

(b) Witness testimony at trial may be conducted by electronic

means only if the witness is deposed before the commencement of

the trial.

(c) A court that allows a transmission made under this section

shall consider it accurate and include it in the record of the

case, unless the court determines otherwise.

(d) A party to a transmission made under this section that is

not in court:

(1) shall provide at the party's own expense any equipment that

is compatible with the equipment used in court; and

(2) may record the proceedings at the party's own expense.

(e) A copy of a proceeding videotaped by a court under this

section may be obtained from the clerk of the court on payment of

a reasonable amount to cover the cost of producing the copy.

(f) Expenses incurred by a court in conducting a proceeding or

recording a transmission under this section shall be assessed and

collected as court costs.

Added by Acts 2001, 77th Leg., ch. 788, Sec. 1, eff. June 14,

2001.

Sec. 30.013. CONFIDENTIAL IDENTITY IN ACTIONS INVOLVING SEXUAL

ABUSE OF A MINOR. (a) In this section:

(1) "Confidential identity" means:

(A) the use of a pseudonym; and

(B) the absence of any other identifying information, including

address, telephone number, and social security number.

(2) "Plaintiff" means:

(A) an individual younger than 18 years of age seeking recovery

of damages or other relief; and

(B) the parents or legal guardian of the individual.

(b) This section applies only to a civil action against a

defendant in which a plaintiff seeks recovery of damages or other

relief based on conduct described as a felony in the following

sections of the Penal Code:

(1) Section 22.011 (sexual assault); or

(2) Section 22.021 (aggravated sexual assault).

(c) Except as otherwise provided by this section, in an action

to which this section applies, the court shall:

(1) make it known to the plaintiff as early as possible in the

proceedings of the action that the plaintiff may use a

confidential identity in relation to the action;

(2) allow a plaintiff to use a confidential identity in all

petitions, filings, and other documents presented to the court;

(3) use the confidential identity in all of the court's

proceedings and records relating to the action, including any

appellate proceedings; and

(4) maintain the records relating to the action in a manner that

protects the confidentiality of the plaintiff.

(d) In a suit to which this section applies, only the following

persons are entitled to know the true identifying information

about the plaintiff:

(1) the judge;

(2) a party to the action;

(3) the attorney representing a party to the action; and

(4) a person authorized by a written order of a court specific

to that person.

(e) The court shall order that a person entitled to know the

true identifying information under Subsection (d) may not divulge

that information to anyone without a written order of the court.

A court shall hold a person who violates the order in contempt.

(f) Notwithstanding Section 22.004, Government Code, the supreme

court may not amend or adopt rules in conflict with this section.

(g) A plaintiff is not required to use a confidential identity

as provided by this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

559, Sec. 1, eff. September 1, 2009.

Sec. 30.014. PLEADINGS MUST CONTAIN PARTIAL IDENTIFICATION

INFORMATION. (a) In a civil action filed in a district court,

county court, or statutory county court, each party or the

party's attorney shall include in its initial pleading:

(1) the last three numbers of the party's driver's license

number, if the party has been issued a driver's license; and

(2) the last three numbers of the party's social security

number, if the party has been issued a social security number.

(b) A court may, on its own motion or the motion of a party,

order that an initial pleading be amended to contain the

information listed under Subsection (a) if the court determines

that the pleading does not contain that information. A court may

find a party in contempt if the party does not amend the pleading

as ordered by the court under this subsection.

Added by Acts 2007, 80th Leg., R.S., Ch.

143, Sec. 1, eff. September 1, 2007.

Sec. 30.015. PROVISION OF CURRENT ADDRESS OF PARTY IN CIVIL

ACTION. (a) In a civil action filed in a district court, county

court, statutory county court, or statutory probate court, each

party or the party's attorney must provide the clerk of the court

with written notice of the party's name and current residence or

business address.

(b) The notice required by Subsection (a) may not be required

from any party or party's attorney if such party has not appeared

or answered in the civil action.

(c) The notice required by Subsection (a) must be provided at

the time the party files its initial pleading with the court or

not later than the seventh day after the date the clerk of the

court requests the information.

(d) If the party's address changes during the course of a civil

action, the party or the party's attorney must provide the clerk

of the court with written notice of the party's new address.

(e) If the party or the party's attorney fails to provide the

notice required by Subsection (a), the trial court may assess a

fine of not more than $50.

(f) It is a defense to a fine assessed under this section that

the party or the party's attorney could not reasonably obtain and

provide the information required by Subsection (a).

(g) Repealed by Acts 1999, 76th Leg., ch. 251, Sec. 2, eff.

Sept. 1, 1999.

Added by Acts 1997, 75th Leg., ch. 887, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 251, Sec. 1, 2, eff.

Sept. 1, 1999.

Sec. 30.016. RECUSAL OR DISQUALIFICATION OF CERTAIN JUDGES. (a)

In this section, "tertiary recusal motion" means a third or

subsequent motion for recusal or disqualification filed against a

district court or statutory county court judge by the same party

in a case.

(b) A judge who declines recusal after a tertiary recusal motion

is filed shall comply with applicable rules of procedure for

recusal and disqualification except that the judge shall continue

to:

(1) preside over the case;

(2) sign orders in the case; and

(3) move the case to final disposition as though a tertiary

recusal motion had not been filed.

(c) A judge hearing a tertiary recusal motion against another

judge who denies the motion shall award reasonable and necessary

attorney's fees and costs to the party opposing the motion. The

party making the motion and the attorney for the party are

jointly and severally liable for the award of fees and costs. The

fees and costs must be paid before the 31st day after the date

the order denying the tertiary recusal motion is rendered, unless

the order is properly superseded.

(d) The denial of a tertiary recusal motion is only reviewable

on appeal from final judgment.

(e) If a tertiary recusal motion is finally sustained, the new

judge for the case shall vacate all orders signed by the sitting

judge during the pendency of the tertiary recusal motion.

Added by Acts 1999, 76th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1297, Sec. 3, eff. September 1, 2007.

Sec. 30.017. CLAIMS AGAINST CERTAIN JUDGES. (a) A claim

against a district court, statutory probate court, or statutory

county court judge that is added to a case pending in the court

to which the judge was elected or appointed:

(1) must be made under oath;

(2) may not be based solely on the rulings in the pending case

but must plead specific facts supporting each element of the

claim in addition to the rulings in the pending case; and

(3) is automatically severed from the case.

(b) The clerk of the court shall assign the claim a new cause

number, and the party making the claim shall pay the filing fees.

(c) The presiding judge of the administrative region or the

presiding judge of the statutory probate courts shall assign the

severed claim to a different judge. The judge shall dismiss the

claim if the claim does not satisfy the requirements of

Subsection (a)(1) or (2).

Added by Acts 1999, 76th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 31. JUDGMENTS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE C. JUDGMENTS

CHAPTER 31. JUDGMENTS

Sec. 31.001. PASSAGE OF TITLE. A judgment for the conveyance of

real property or the delivery of personal property may pass title

to the property without additional action by the party against

whom the judgment is rendered.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 31.002. COLLECTION OF JUDGMENT THROUGH COURT PROCEEDING.

(a) A judgment creditor is entitled to aid from a court of

appropriate jurisdiction through injunction or other means in

order to reach property to obtain satisfaction on the judgment if

the judgment debtor owns property, including present or future

rights to property, that:

(1) cannot readily be attached or levied on by ordinary legal

process; and

(2) is not exempt from attachment, execution, or seizure for the

satisfaction of liabilities.

(b) The court may:

(1) order the judgment debtor to turn over nonexempt property

that is in the debtor's possession or is subject to the debtor's

control, together with all documents or records related to the

property, to a designated sheriff or constable for execution;

(2) otherwise apply the property to the satisfaction of the

judgment; or

(3) appoint a receiver with the authority to take possession of

the nonexempt property, sell it, and pay the proceeds to the

judgment creditor to the extent required to satisfy the judgment.

(c) The court may enforce the order by contempt proceedings or

by other appropriate means in the event of refusal or

disobedience.

(d) The judgment creditor may move for the court's assistance

under this section in the same proceeding in which the judgment

is rendered or in an independent proceeding.

(e) The judgment creditor is entitled to recover reasonable

costs, including attorney's fees.

(f) A court may not enter or enforce an order under this section

that requires the turnover of the proceeds of, or the

disbursement of, property exempt under any statute, including

Section 42.0021, Property Code. This subsection does not apply to

the enforcement of a child support obligation or a judgment for

past due child support.

(g) With respect to turnover of property held by a financial

institution in the name of or on behalf of the judgment debtor as

customer of the financial institution, the rights of a receiver

appointed under Subsection (b)(3) do not attach until the

financial institution receives service of a certified copy of the

order of receivership in the manner specified by Section 59.008,

Finance Code.

(h) A court may enter or enforce an order under this section

that requires the turnover of nonexempt property without

identifying in the order the specific property subject to

turnover.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 1015, Sec. 1, eff. June 15,

1989; Acts 1999, 76th Leg., ch. 344, Sec. 7.002, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

52, Sec. 1, eff. May 17, 2005.

Sec. 31.0025. AUTHORITY OF COURT TO ORDER TURNOVER OF WAGES.

(a) Notwithstanding any other law, a court may not, at any time

before a judgment debtor is paid wages for personal services

performed by the debtor, enter or enforce an order that requires

the debtor or any other person to turn over the wages for the

satisfaction of the judgment.

(b) This section applies to wages in any form, including

paycheck, cash, or property.

(c) This section does not apply to the enforcement of a child

support obligation or a judgment for past due child support.

Added by Acts 1991, 72nd Leg., ch. 671, Sec. 1, eff. Aug. 26,

1991.

Sec. 31.003. JUDGMENT AGAINST PARTNERSHIP. If a suit is against

several partners who are jointly indebted under a contract and

citation has been served on at least one but not all of the

partners, the court may render judgment against the partnership

and against the partners who were actually served, but may not

award a personal judgment or execution against any partner who

was not served.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 31.004. EFFECT OF ADJUDICATION IN LOWER TRIAL COURT. (a)

A judgment or a determination of fact or law in a proceeding in a

lower trial court is not res judicata and is not a basis for

estoppel by judgment in a proceeding in a district court, except

that a judgment rendered in a lower trial court is binding on the

parties thereto as to recovery or denial of recovery.

(b) This section does not apply to a judgment in probate,

guardianship, mental health , or other matter in which a lower

trial court has exclusive subject matter jurisdiction on a basis

other than the amount in controversy.

(c) For the purposes of this section, a "lower trial court" is a

small claims court, a justice of the peace court, a county court,

or a statutory county court.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 167, Sec. 3.07(a), eff.

Sept. 1, 1987.

Sec. 31.005. EFFECT OF ADJUDICATION IN SMALL CLAIMS OR JUSTICE

OF THE PEACE COURT. A judgment or a determination of fact or law

in a proceeding in small claims court or justice of the peace

court is not res judicata and does not constitute a basis for

estoppel by judgment in a proceeding in a county court or

statutory county court, except that the judgment rendered is

binding on the parties thereto as to recovery or denial of

recovery.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 31.006. REVIVAL OF JUDGMENT. A dormant judgment may be

revived by scire facias or by an action of debt brought not later

than the second anniversary of the date that the judgment becomes

dormant.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 935, Sec. 1, eff. Sept. 1,

1995.

Sec. 31.007. PARTIES RESPONSIBLE FOR ACCOUNTING OF OWN COSTS.

(a) Each party to a suit shall be responsible for accurately

recording all costs and fees incurred during the course of a

lawsuit, if the judgment is to provide for the adjudication of

such costs. If the judgment provides that costs are to be borne

by the party by whom such costs were incurred, it shall not be

necessary for any of the parties to present a record of court

costs to the court in connection with the entry of a judgment.

(b) A judge of any court may include in any order or judgment

all costs, including the following:

(1) fees of the clerk and service fees due the county;

(2) fees of the court reporter for the original of stenographic

transcripts necessarily obtained for use in the suit;

(3) masters, interpreters, and guardians ad litem appointed

pursuant to these rules and state statutes; and

(4) such other costs and fees as may be permitted by these rules

and state statutes.

Added by Acts 1987, 70th Leg., ch. 663, Sec. 3, eff. Sept. 1,

1987.

Sec. 31.008. PAYMENT OF UNCLAIMED JUDGMENT. (a) A judgment

debtor may pay to the court that rendered the judgment the amount

under the judgment owed to a judgment creditor whose location is

unknown to the judgment debtor if the judgment debtor complies

with Subsections (b) and (c). The payment must be made without

offset or reduction for any claims of the judgment debtor. The

judgment debtor shall prepare a recordable release of the

judgment. The judge or clerk of the court shall execute the

release of the judgment on behalf of the creditor and issue the

release to the debtor. The release shall recite the cause number,

the court, the parties, the date of judgment, the amount of

judgment, the amount paid into the court, and the date of the

release.

(b) Before being entitled to pay a judgment to a court under

Subsection (a), the judgment debtor shall send a letter notifying

the judgment creditor of the judgment, by registered or certified

mail, return receipt requested, to:

(1) the judgment creditor's last known address;

(2) the address appearing in the judgment creditor's pleadings

or other court record, if different from the creditor's last

known address;

(3) the address of the judgment creditor's last attorney, as

shown in the creditor's pleadings or other court record; and

(4) the address of the judgment creditor's last attorney, as

shown in the records of the State Bar of Texas, if that address

is different from the address shown in the creditor's pleadings

or other court record.

(c) If the judgment creditor does not respond to a notice under

Subsection (b) on or before the 15th day after the date on which

the notice was sent, the judgment debtor may file an affidavit

with the court stating that the judgment debtor has provided the

required notice, that the judgment creditor has not responded to

the notice, and that the location of the judgment creditor is not

known to the judgment debtor.

(d) The court shall hold the amount paid to it by the judgment

debtor under Subsection (a) and interest earned on that amount in

trust for the judgment creditor.

(e) The clerk of the court shall deposit the trust funds and any

interest earned by the funds in the clerk's trust fund account.

The clerk shall pay the funds and any interest earned by the

funds to the judgment creditor or to the successors to the rights

of the judgment creditor. The clerk may presume that the funds

are payable to the judgment creditor unless the clerk is

furnished with a written assignment of the judgment.

(f) Funds held in the clerk's trust fund account in accordance

with this section are subject to escheat under Chapter 72,

Property Code.

(g) If the judgment debtor complies with Subsections (b) and (c)

and the judgment creditor refuses to accept payment of the amount

under the judgment or accepts payment under the judgment and

refuses to execute a release of judgment, the court shall set the

matter for hearing on a party's motion or on the court's own

motion to determine whether or not a release should be filed. On

notice and hearing the court may direct the judgment debtor to

prepare and file a recordable release of the judgment with the

clerk of the court if the court finds that:

(1) the amount under the judgment has been paid into the

registry of the court; or

(2) the judgment creditor has accepted payment under the

judgment and refused to execute a release of judgment.

(h) In this section:

(1) "Judgment creditor" means a party in whose favor a judgment

has been rendered, whether a plaintiff, counterclaimant,

cross-claimant, third party plaintiff, or other judgment

creditor.

(2) "Judgment debtor" means a party against whom a judgment is

rendered.

Added by Acts 1991, 72nd Leg., ch. 730, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 163, Sec. 1, eff. Aug.

30, 1993; Acts 2001, 77th Leg., ch. 656, Sec. 1, eff. Sept. 1,

2001.

Sec. 31.010. TURNOVER BY FINANCIAL INSTITUTION. (a) A

financial institution that receives a request to turn over assets

or financial information of a judgment debtor to a judgment

creditor or a receiver under a turnover order or receivership

under Section 31.002 shall be provided and may rely on:

(1) a certified copy of the order or injunction of the court; or

(2) a certified copy of the order of appointment of a receiver

under Section 64.001, including a certified copy of:

(A) any document establishing the qualification of the receiver

under Section 64.021;

(B) the sworn affidavit under Section 64.022; and

(C) the bond under Section 64.023.

(b) A financial institution that complies with this section is

not liable for compliance with a court order, injunction, or

receivership authorized by Section 31.002 to:

(1) the judgment debtor;

(2) a party claiming through the judgment debtor;

(3) a co-depositor with the judgment debtor; or

(4) a co-borrower with the judgment debtor.

(c) A financial institution that complies with this section is

entitled to recover reasonable costs, including copying costs,

research costs, and, if there is a contest, reasonable attorney's

fees.

(d) In this section, "financial institution" means a state or

national bank, state or federal savings and loan association,

state or federal savings bank, state or federal credit union,

foreign bank, foreign bank agency, or trust company.

Added by Acts 1999, 76th Leg., ch. 892, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 32. CONTRIBUTION

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE C. JUDGMENTS

CHAPTER 32. CONTRIBUTION

Sec. 32.001. APPLICATION. (a) This chapter applies only to

tort actions.

(b) This chapter does not apply if a right of contribution,

indemnity, or recovery between defendants is provided by other

statute or by common law.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 32.002. RIGHT OF ACTION. A person against whom a judgment

is rendered has, on payment of the judgment, a right of action to

recover payment from each codefendant against whom judgment is

also rendered.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 32.003. RECOVERY. (a) The person may recover from each

codefendant against whom judgment is rendered an amount

determined by dividing the number of all liable defendants into

the total amount of the judgment.

(b) If a codefendant is insolvent, the person may recover from

each solvent codefendant an amount determined by dividing the

number of solvent defendants into the total amount of the

judgment.

(c) Each defendant in the judgment has a right to recover from

the insolvent defendant the amount the defendant has had to pay

because of the insolvency.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 33. PROPORTIONATE RESPONSIBILITY

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE C. JUDGMENTS

CHAPTER 33. PROPORTIONATE RESPONSIBILITY

SUBCHAPTER A. PROPORTIONATE RESPONSIBILITY

Sec. 33.001. PROPORTIONATE RESPONSIBILITY. In an action to

which this chapter applies, a claimant may not recover damages if

his percentage of responsibility is greater than 50 percent.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 2.04, eff.

Sept. 2, 1987; Acts 1995, 74th Leg., ch. 136, Sec. 1, eff. Sept.

1, 1995.

Sec. 33.002. APPLICABILITY. (a) This chapter applies to:

(1) any cause of action based on tort in which a defendant,

settling person, or responsible third party is found responsible

for a percentage of the harm for which relief is sought; or

(2) any action brought under the Deceptive Trade

Practices-Consumer Protection Act (Subchapter E, Chapter 17,

Business & Commerce Code) in which a defendant, settling

person, or responsible third party is found responsible for a

percentage of the harm for which relief is sought.

(b) Repealed by Acts 2003, 78th Leg., ch. 204, Sec. 4.10(1).

(c) This chapter does not apply to:

(1) an action to collect workers' compensation benefits under

the workers' compensation laws of this state (Subtitle A, Title

5, Labor Code) or actions against an employer for exemplary

damages arising out of the death of an employee;

(2) a claim for exemplary damages included in an action to which

this chapter otherwise applies; or

(3) a cause of action for damages arising from the manufacture

of methamphetamine as described by Chapter 99.

(d) to (h) Repealed by Acts 2003, 78th Leg., ch. 204, Sec.

4.10(1).

Added by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 2.05, eff.

Sept. 2, 1987. Amended by Acts 1989, 71st Leg., ch. 380, Sec. 4,

eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 136, Sec. 1, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 414, Sec. 17, eff. Sept.

1, 1995; Acts 2001, 77th Leg., ch. 643, Sec. 2, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 204, Sec. 4.01, 4.10(1), eff.

Sept. 1, 2003.

Sec. 33.003. DETERMINATION OF PERCENTAGE OF RESPONSIBILITY. (a)

The trier of fact, as to each cause of action asserted, shall

determine the percentage of responsibility, stated in whole

numbers, for the following persons with respect to each person's

causing or contributing to cause in any way the harm for which

recovery of damages is sought, whether by negligent act or

omission, by any defective or unreasonably dangerous product, by

other conduct or activity that violates an applicable legal

standard, or by any combination of these:

(1) each claimant;

(2) each defendant;

(3) each settling person; and

(4) each responsible third party who has been designated under

Section 33.004.

(b) This section does not allow a submission to the jury of a

question regarding conduct by any person without sufficient

evidence to support the submission.

Added by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 2.06, eff.

Sept. 2, 1987. Amended by Acts 1995, 74th Leg., ch. 136, Sec. 1,

eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 204, Sec. 4.02,

eff. Sept. 1, 2003.

Sec. 33.004. DESIGNATION OF RESPONSIBLE THIRD PARTY. (a) A

defendant may seek to designate a person as a responsible third

party by filing a motion for leave to designate that person as a

responsible third party. The motion must be filed on or before

the 60th day before the trial date unless the court finds good

cause to allow the motion to be filed at a later date.

(b) Nothing in this section affects the third-party practice as

previously recognized in the rules and statutes of this state

with regard to the assertion by a defendant of rights to

contribution or indemnity. Nothing in this section affects the

filing of cross-claims or counterclaims.

(c), (d) Repealed by Acts 2003, 78th Leg., ch. 204, Sec. 4.10(2).

(e) If a person is designated under this section as a

responsible third party, a claimant is not barred by limitations

from seeking to join that person, even though such joinder would

otherwise be barred by limitations, if the claimant seeks to join

that person not later than 60 days after that person is

designated as a responsible third party.

(f) A court shall grant leave to designate the named person as a

responsible third party unless another party files an objection

to the motion for leave on or before the 15th day after the date

the motion is served.

(g) If an objection to the motion for leave is timely filed, the

court shall grant leave to designate the person as a responsible

third party unless the objecting party establishes:

(1) the defendant did not plead sufficient facts concerning the

alleged responsibility of the person to satisfy the pleading

requirement of the Texas Rules of Civil Procedure; and

(2) after having been granted leave to replead, the defendant

failed to plead sufficient facts concerning the alleged

responsibility of the person to satisfy the pleading requirements

of the Texas Rules of Civil Procedure.

(h) By granting a motion for leave to designate a person as a

responsible third party, the person named in the motion is

designated as a responsible third party for purposes of this

chapter without further action by the court or any party.

(i) The filing or granting of a motion for leave to designate a

person as a responsible third party or a finding of fault against

the person:

(1) does not by itself impose liability on the person; and

(2) may not be used in any other proceeding, on the basis of res

judicata, collateral estoppel, or any other legal theory, to

impose liability on the person.

(j) Notwithstanding any other provision of this section, if, not

later than 60 days after the filing of the defendant's original

answer, the defendant alleges in an answer filed with the court

that an unknown person committed a criminal act that was a cause

of the loss or injury that is the subject of the lawsuit, the

court shall grant a motion for leave to designate the unknown

person as a responsible third party if:

(1) the court determines that the defendant has pleaded facts

sufficient for the court to determine that there is a reasonable

probability that the act of the unknown person was criminal;

(2) the defendant has stated in the answer all identifying

characteristics of the unknown person, known at the time of the

answer; and

(3) the allegation satisfies the pleading requirements of the

Texas Rules of Civil Procedure.

(k) An unknown person designated as a responsible third party

under Subsection (j) is denominated as "Jane Doe" or "John Doe"

until the person's identity is known.

(l) After adequate time for discovery, a party may move to

strike the designation of a responsible third party on the ground

that there is no evidence that the designated person is

responsible for any portion of the claimant's alleged injury or

damage. The court shall grant the motion to strike unless a

defendant produces sufficient evidence to raise a genuine issue

of fact regarding the designated person's responsibility for the

claimant's injury or damage.

Added by Acts 1995, 74th Leg., ch. 136, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 204, Sec. 4.03, 4.04,

4.10(2), eff. Sept. 1, 2003.

SUBCHAPTER B. CONTRIBUTION

Sec. 33.011. DEFINITIONS. In this chapter:

(1) "Claimant" means a person seeking recovery of damages,

including a plaintiff, counterclaimant, cross-claimant, or

third-party plaintiff. In an action in which a party seeks

recovery of damages for injury to another person, damage to the

property of another person, death of another person, or other

harm to another person, "claimant" includes:

(A) the person who was injured, was harmed, or died or whose

property was damaged; and

(B) any person who is seeking, has sought, or could seek

recovery of damages for the injury, harm, or death of that person

or for the damage to the property of that person.

(2) "Defendant" includes any person from whom, at the time of

the submission of the case to the trier of fact, a claimant seeks

recovery of damages.

(3) "Liable defendant" means a defendant against whom a judgment

can be entered for at least a portion of the damages awarded to

the claimant.

(4) "Percentage of responsibility" means that percentage, stated

in whole numbers, attributed by the trier of fact to each

claimant, each defendant, each settling person, or each

responsible third party with respect to causing or contributing

to cause in any way, whether by negligent act or omission, by any

defective or unreasonably dangerous product, by other conduct or

activity violative of the applicable legal standard, or by any

combination of the foregoing, the personal injury, property

damage, death, or other harm for which recovery of damages is

sought.

(5) "Settling person" means a person who has, at any time, paid

or promised to pay money or anything of monetary value to a

claimant in consideration of potential liability with respect to

the personal injury, property damage, death, or other harm for

which recovery of damages is sought.

(6) "Responsible third party" means any person who is alleged to

have caused or contributed to causing in any way the harm for

which recovery of damages is sought, whether by negligent act or

omission, by any defective or unreasonably dangerous product, by

other conduct or activity that violates an applicable legal

standard, or by any combination of these. The term "responsible

third party" does not include a seller eligible for indemnity

under Section 82.002.

(7) Repealed by Acts 2003, 78th Leg., ch. 204, Sec. 4.10(3).

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 2.07, eff.

Sept. 2, 1987; Acts 1995, 74th Leg., ch. 136, Sec. 1, eff. Sept.

1, 1995; Acts 2003, 78th Leg., ch. 204, Sec. 4.05, 4.10(3), eff.

Sept. 1, 2003.

Sec. 33.012. AMOUNT OF RECOVERY. (a) If the claimant is not

barred from recovery under Section 33.001, the court shall reduce

the amount of damages to be recovered by the claimant with

respect to a cause of action by a percentage equal to the

claimant's percentage of responsibility.

(b) If the claimant has settled with one or more persons, the

court shall further reduce the amount of damages to be recovered

by the claimant with respect to a cause of action by the sum of

the dollar amounts of all settlements.

(c) Notwithstanding Subsection (b), if the claimant in a health

care liability claim filed under Chapter 74 has settled with one

or more persons, the court shall further reduce the amount of

damages to be recovered by the claimant with respect to a cause

of action by an amount equal to one of the following, as elected

by the defendant:

(1) the sum of the dollar amounts of all settlements; or

(2) a percentage equal to each settling person's percentage of

responsibility as found by the trier of fact.

(d) An election made under Subsection (c) shall be made by any

defendant filing a written election before the issues of the

action are submitted to the trier of fact and when made, shall be

binding on all defendants. If no defendant makes this election or

if conflicting elections are made, all defendants are considered

to have elected Subsection (c)(1).

(e) This section shall not apply to benefits paid by or on

behalf of an employer to an employee pursuant to workers'

compensation insurance coverage, as defined in Section

401.011(44), Labor Code, in effect at the time of the act, event,

or occurrence made the basis of claimant's suit.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 2.08, eff.

Sept. 2, 1987; Acts 1995, 74th Leg., ch. 136, Sec. 1, eff. Sept.

1, 1995; Acts 2003, 78th Leg., ch. 204, Sec. 4.06, 4.10(4), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

277, Sec. 1, eff. June 9, 2005.

Acts 2005, 79th Leg., Ch.

728, Sec. 23.001(6), eff. September 1, 2005.

Sec. 33.013. AMOUNT OF LIABILITY. (a) Except as provided in

Subsection (b), a liable defendant is liable to a claimant only

for the percentage of the damages found by the trier of fact

equal to that defendant's percentage of responsibility with

respect to the personal injury, property damage, death, or other

harm for which the damages are allowed.

(b) Notwithstanding Subsection (a), each liable defendant is, in

addition to his liability under Subsection (a), jointly and

severally liable for the damages recoverable by the claimant

under Section 33.012 with respect to a cause of action if:

(1) the percentage of responsibility attributed to the defendant

with respect to a cause of action is greater than 50 percent; or

(2) the defendant, with the specific intent to do harm to

others, acted in concert with another person to engage in the

conduct described in the following provisions of the Penal Code

and in so doing proximately caused the damages legally

recoverable by the claimant:

(A) Section 19.02 (murder);

(B) Section 19.03 (capital murder);

(C) Section 20.04 (aggravated kidnapping);

(D) Section 22.02 (aggravated assault);

(E) Section 22.011 (sexual assault);

(F) Section 22.021 (aggravated sexual assault);

(G) Section 22.04 (injury to a child, elderly individual, or

disabled individual);

(H) Section 32.21 (forgery);

(I) Section 32.43 (commercial bribery);

(J) Section 32.45 (misapplication of fiduciary property or

property of financial institution);

(K) Section 32.46 (securing execution of document by deception);

(L) Section 32.47 (fraudulent destruction, removal, or

concealment of writing);

(M) conduct described in Chapter 31 the punishment level for

which is a felony of the third degree or higher; or

(N) Section 21.02 (continuous sexual abuse of young child or

children).

(c) Repealed by Acts 2003, 78th Leg., ch. 204, Sec. 4.10(5).

(d) This section does not create a cause of action.

(e) Notwithstanding anything to the contrary stated in the

provisions of the Penal Code listed in Subsection (b)(2), that

subsection applies only if the claimant proves the defendant

acted or failed to act with specific intent to do harm. A

defendant acts with specific intent to do harm with respect to

the nature of the defendant's conduct and the result of the

person's conduct when it is the person's conscious effort or

desire to engage in the conduct for the purpose of doing

substantial harm to others.

(f) The jury may not be made aware through voir dire,

introduction into evidence, instruction, or any other means that

the conduct to which Subsection (b)(2) refers is defined by the

Penal Code.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 2.09, eff.

Sept. 2, 1987; Acts 1995, 74th Leg., ch. 136, Sec. 1, eff. Sept.

1, 1995; Acts 2003, 78th Leg., ch. 204, Sec. 4.07, 4.10(5), eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.02, eff. September 1, 2007.

Sec. 33.015. CONTRIBUTION. (a) If a defendant who is jointly

and severally liable under Section 33.013 pays a percentage of

the damages for which the defendant is jointly and severally

liable greater than his percentage of responsibility, that

defendant has a right of contribution for the overpayment against

each other liable defendant to the extent that the other liable

defendant has not paid the percentage of the damages found by the

trier of fact equal to that other defendant's percentage of

responsibility.

(b) As among themselves, each of the defendants who is jointly

and severally liable under Section 33.013 is liable for the

damages recoverable by the claimant under Section 33.012 in

proportion to his respective percentage of responsibility. If a

defendant who is jointly and severally liable pays a larger

proportion of those damages than is required by his percentage of

responsibility, that defendant has a right of contribution for

the overpayment against each other defendant with whom he is

jointly and severally liable under Section 33.013 to the extent

that the other defendant has not paid the proportion of those

damages required by that other defendant's percentage of

responsibility.

(c) If for any reason a liable defendant does not pay or

contribute the portion of the damages required by his percentage

of responsibility, the amount of the damages not paid or

contributed by that defendant shall be paid or contributed by the

remaining defendants who are jointly and severally liable for

those damages. The additional amount to be paid or contributed by

each of the defendants who is jointly and severally liable for

those damages shall be in proportion to his respective percentage

of responsibility.

(d) No defendant has a right of contribution against any

settling person.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 2.11, eff.

Sept. 2, 1987; Acts 1995, 74th Leg., ch. 136, Sec. 1, eff. Sept.

1, 1995.

Sec. 33.016. CLAIM AGAINST CONTRIBUTION DEFENDANT. (a) In this

section, "contribution defendant" means any defendant,

counterdefendant, or third-party defendant from whom any party

seeks contribution with respect to any portion of damages for

which that party may be liable, but from whom the claimant seeks

no relief at the time of submission.

(b) Each liable defendant is entitled to contribution from each

person who is not a settling person and who is liable to the

claimant for a percentage of responsibility but from whom the

claimant seeks no relief at the time of submission. A party may

assert this contribution right against any such person as a

contribution defendant in the claimant's action.

(c) The trier of fact shall determine as a separate issue or

finding of fact the percentage of responsibility with respect to

each contribution defendant and these findings shall be solely

for purposes of this section and Section 33.015 and not as a part

of the percentages of responsibility determined under Section

33.003. Only the percentage of responsibility of each defendant

and contribution defendant shall be included in this

determination.

(d) As among liable defendants, including each defendant who is

jointly and severally liable under Section 33.013, each

contribution defendant's percentage of responsibility is to be

included for all purposes of Section 33.015. The amount to be

contributed by each contribution defendant pursuant to Section

33.015 shall be in proportion to his respective percentage of

responsibility relative to the sum of percentages of

responsibility of all liable defendants and liable contribution

defendants.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 2.11A,

eff. Sept. 2, 1987; Acts 1995, 74th Leg., ch. 136, Sec. 1, eff.

Sept. 1, 1995.

Sec. 33.017. PRESERVATION OF EXISTING RIGHTS OF INDEMNITY.

Nothing in this chapter shall be construed to affect any rights

of indemnity granted by any statute, by contract, or by common

law. To the extent of any conflict between this chapter and any

right to indemnification granted by statute, contract, or common

law, those rights of indemnification shall prevail over the

provisions of this chapter.

Added by Acts 1995, 74th Leg., ch. 136, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 204, Sec. 4.08, eff.

Sept. 1, 2003.



CHAPTER 34. EXECUTION ON JUDGMENTS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE C. JUDGMENTS

CHAPTER 34. EXECUTION ON JUDGMENTS

SUBCHAPTER A. ISSUANCE AND LEVY OF WRIT

Sec. 34.001. NO EXECUTION ON DORMANT JUDGMENT. (a) If a writ

of execution is not issued within 10 years after the rendition of

a judgment of a court of record or a justice court, the judgment

is dormant and execution may not be issued on the judgment unless

it is revived.

(b) If a writ of execution is issued within 10 years after

rendition of a judgment but a second writ is not issued within 10

years after issuance of the first writ, the judgment becomes

dormant. A second writ may be issued at any time within 10 years

after issuance of the first writ.

(c) This section does not apply to a judgment for child support

under the Family Code.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 31, eff. June 19, 2009.

Sec. 34.002. EFFECT OF PLAINTIFF'S DEATH. (a) If a plaintiff

dies after judgment, any writ of execution must be issued in the

name of the plaintiff's legal representative, if any, and in the

name of any other plaintiff. An affidavit of death and a

certificate of appointment of the legal representative, given

under the hand and seal of the clerk of the appointing court,

must be filed with the clerk of the court issuing the writ of

execution.

(b) If a plaintiff dies after judgment and his estate is not

administered, the writ of execution must be issued in the name of

all plaintiffs shown in the judgment. An affidavit showing that

administration of the estate is unnecessary must be filed with

the clerk of the court that rendered judgment. Money collected

under the execution shall be paid into the registry of the court,

and the court shall order the money partitioned and paid to the

parties entitled to it.

(c) Death of a plaintiff after a writ of execution has been

issued does not abate the execution, and the writ shall be levied

and returned as if the plaintiff were living.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 34.003. EFFECT OF DEFENDANT'S DEATH. The death of the

defendant after a writ of execution is issued stays the execution

proceedings, but any lien acquired by levy of the writ must be

recognized and enforced by the county court in the payment of the

debts of the deceased.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 34.004. LEVY ON PROPERTY CONVEYED TO THIRD PARTY. Property

that the judgment debtor has sold, mortgaged, or conveyed in

trust may not be seized in execution if the purchaser, mortgagee,

or trustee points out other property of the debtor in the county

that is sufficient to satisfy the execution.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 34.005. LEVY ON PROPERTY OF SURETY. (a) If the face of a

writ of execution or the endorsement of the clerk shows that one

of the persons against whom it is issued is surety for another,

the officer must first levy on the principal's property that is

subject to execution and is located in the county in which the

judgment is rendered.

(b) If property of the principal cannot be found that, in the

opinion of the officer, is sufficient to satisfy the execution,

the officer shall levy first on the principal's property that can

be found and then on as much of the property of the surety as is

necessary to satisfy the execution.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER B. RECOVERY OF SEIZED PROPERTY

Sec. 34.021. RECOVERY OF PROPERTY BEFORE SALE. A person is

entitled to recover his property that has been seized through

execution of a writ issued by a court if the judgment on which

execution is issued is reversed or set aside and the property has

not been sold at execution.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 34.022. RECOVERY OF PROPERTY VALUE AFTER SALE. (a) A

person is entitled to recover from the judgment creditor the

market value of the person's property that has been seized

through execution of a writ issued by a court if the judgment on

which execution is issued is reversed or set aside but the

property has been sold at execution.

(b) The amount of recovery is determined by the market value at

the time of sale of the property sold.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER C. SALE

Sec. 34.041. SALE AT PLACE OTHER THAN COURTHOUSE DOOR. If the

public sale of land is required by law to be made at a place

other than the courthouse door, sales under this chapter shall be

made at the place designated by that law.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 34.042. SALE OF CITY LOTS. If real property taken in

execution consists of several lots, tracts, or parcels in a city

or town, each lot, tract, or parcel must be offered for sale

separately unless not susceptible to separate sale because of the

character of improvements.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 34.043. SALE OF RURAL PROPERTY. (a) If real property

taken in execution is not located in a city or town, the

defendant in the writ who holds legal or equitable title to the

property may divide the property into lots of not less than 50

acres and designate the order in which those lots shall be sold.

(b) The defendant must present to the executing officer:

(1) a plat of the property as divided and as surveyed by the

county surveyor of the county in which the property is located;

and

(2) field notes of each numbered lot with a certificate of the

county surveyor certifying that the notes are correct.

(c) The defendant must present the plat and field notes to the

executing officer before the sale at a time that will not delay

the sale as advertised.

(d) When a sufficient number of the lots are sold to satisfy the

amount of the execution, the officer shall stop the sale.

(e) The defendant shall pay the expenses of the survey and the

sale, and those expenses do not constitute an additional cost in

the case.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 34.044. STOCK SHARES SUBJECT TO SALE. Shares of stock in a

corporation or joint-stock company that are owned by a defendant

in execution may be sold on execution.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 34.0445. PERSONS ELIGIBLE TO PURCHASE REAL PROPERTY. (a)

An officer conducting a sale of real property under this

subchapter may not execute or deliver a deed to the purchaser of

the property unless the purchaser exhibits to the officer an

unexpired written statement issued to the person in the manner

prescribed by Section 34.015, Tax Code, showing that the county

assessor-collector of the county in which the sale is conducted

has determined that:

(1) there are no delinquent ad valorem taxes owed by the person

to that county; and

(2) for each school district or municipality having territory in

the county there are no known or reported delinquent ad valorem

taxes owed by the person to that school district or municipality.

(b) An individual may not bid on or purchase the property in the

name of any other individual. An officer conducting a sale under

this subchapter may not execute a deed in the name of or deliver

a deed to any person other than the person who was the successful

bidder.

(c) The deed executed by the officer conducting the sale must

name the successful bidder as the grantee and recite that the

successful bidder exhibited to that officer an unexpired written

statement issued to the person in the manner prescribed by

Section 34.015, Tax Code, showing that the county

assessor-collector of the county in which the sale was conducted

determined that:

(1) there are no delinquent ad valorem taxes owed by the person

to that county; and

(2) for each school district or municipality having territory in

the county there are no known or reported delinquent ad valorem

taxes owed by the person to that school district or municipality.

(d) If a deed contains the recital required by Subsection (c),

it is conclusively presumed that this section was complied with.

(e) A person who knowingly violates this section commits an

offense. An offense under this subsection is a Class B

misdemeanor.

(f) To the extent of a conflict between this section and any

other law, this section controls.

(g) This section applies only to a sale of real property under

this subchapter that is conducted in:

(1) a county with a population of 250,000 or more; or

(2) a county with a population of less than 250,000 in which the

commissioners court by order has adopted the provisions of this

section.

Acts 2003, 78th Leg., ch. 1010, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

86, Sec. 1, eff. May 17, 2005.

Sec. 34.045. CONVEYANCE OF TITLE AFTER SALE. (a) When the sale

has been made and its terms complied with, the officer shall

execute and deliver to the purchaser a conveyance of all the

right, title, interest, and claim that the defendant in execution

had in the property sold.

(b) If the purchaser complies with the terms of the sale but

dies before the conveyance is executed, the officer shall execute

the conveyance to the purchaser, and the conveyance has the same

effect as if it had been executed in the purchaser's lifetime.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 34.046. PURCHASER CONSIDERED INNOCENT PURCHASER WITHOUT

NOTICE. The purchaser of property sold under execution is

considered to be an innocent purchaser without notice if the

purchaser would have been considered an innocent purchaser

without notice had the sale been made voluntarily and in person

by the defendant.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 34.047. DISTRIBUTION OF SALE PROCEEDS. (a) An officer

shall deliver money collected on execution to the entitled party

at the earliest opportunity.

(b) The officer is entitled to retain from the proceeds of a

sale of personal property an amount equal to the reasonable

expenses incurred by him in making the levy and keeping the

property.

(c) If more money is received from the sale of property than is

sufficient to satisfy the executions held by the officer, the

officer shall immediately pay the surplus to the defendant or the

defendant's agent or attorney.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 34.048. PURCHASE BY OFFICER VOID. If an officer or his

deputy conducting an execution sale directly or indirectly

purchases the property, the sale is void.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER D. DUTIES AND LIABILITIES OF EXECUTING OFFICER

Sec. 34.061. DUTY TOWARD SEIZED PERSONALTY; LIABILITY. (a) The

officer shall keep securely all personal property on which he has

levied and for which no delivery bond is given.

(b) If an injury or loss to an interested party results from the

negligence of the officer, the officer and his sureties are

liable for the value of the property lost or damaged.

(c) The injured party has the burden to prove:

(1) that the officer took actual possession of the injured

party's property; and

(2) the actual value of any property lost or damaged.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

421, Sec. 3, eff. September 1, 2007.

Sec. 34.062. DUTY OF SUCCESSOR OFFICER. If the officer who

receives a writ of execution dies or goes out of office before

the writ is returned, his successor or the officer authorized to

discharge the duties of the office shall proceed in the same

manner as the receiving officer was required to proceed.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 34.063. IMPROPER ENDORSEMENT OF WRIT. (a) If an officer

receives more than one writ of execution on the same day against

the same person and fails to number them as received or if an

officer falsely endorses a writ of execution, the officer and the

officer's sureties are liable to the plaintiff in execution only

for actual damages suffered by the plaintiff because of the

failure or false endorsement.

(b) The plaintiff in execution has the burden to prove:

(1) the officer failed to properly number or endorse the writ of

execution;

(2) the officer's failure precluded the levy of executable

property owned by the judgment debtor;

(3) the executable property owned by the judgment debtor was not

exempt from execution or levy; and

(4) the plaintiff in execution suffered actual damages.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

421, Sec. 4, eff. September 1, 2007.

Sec. 34.064. IMPROPER RETURN OF WRIT. (a) An officer may file

an amended or corrected return after the officer has returned a

writ to a court.

(b) Once an officer receives actual notice of an error on a

return or of the officer's failure to file a return, the officer

shall amend the return or file the return not later than the 30th

day after the date of the receipt of notice.

(c) An officer who fails or refuses to amend or file the return

may be subject to contempt under Section 7.001(b).

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

421, Sec. 4, eff. September 1, 2007.

Sec. 34.065. FAILURE TO LEVY OR SELL. (a) If an officer fails

or refuses to levy on or sell property subject to execution and

the levy or sale could have taken place, the officer and the

officer's sureties are liable to the party entitled to receive

the money collected on execution only for actual damages

suffered.

(b) The judgment creditor seeking relief under this section has

the burden to prove:

(1) the judgment creditor has a valid judgment against the

judgment debtor;

(2) the writ of execution was issued to the judgment creditor;

(3) the writ was delivered to the officer;

(4) the judgment creditor's judgment was unpaid and unsatisfied;

(5) the property to be levied on was subject to execution;

(6) the officer failed or refused to levy under the writ; and

(7) the amount of actual damages suffered.

(c) Property to be levied on is subject to execution for

purposes of this section if the judgment creditor proves that the

judgment debtor owned the property at issue, the property was

accessible to the officer under the law, the property was

situated in the officer's county, and the property was not exempt

from execution.

(d) Before a court may find that an officer failed or refused to

levy under the writ for purposes of this section, the court must

find that the judgment creditor specifically informed the officer

that the property was owned by the judgment debtor and was

subject to execution and that the creditor directed the officer

to levy on the property.

(e) In this section, "actual damages" is the amount of money the

property would have sold for at a constable or sheriff's auction

minus any costs of sale, commissions, and additional expenses of

execution.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

421, Sec. 4, eff. September 1, 2007.

Sec. 34.066. IMPROPER SALE. (a) If an officer sells property

without giving notice as required by the Texas Rules of Civil

Procedure or sells property in a manner other than that

prescribed by this chapter and the Texas Rules of Civil

Procedure, the officer shall be liable only for actual damages

sustained by the injured party.

(b) The injured party has the burden to prove that the sale was

improper and any actual damages suffered.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

421, Sec. 4, eff. September 1, 2007.

Sec. 34.067. FAILURE TO DELIVER MONEY COLLECTED. If an officer

fails or refuses to deliver money collected under an execution

when demanded by the person entitled to receive the money, the

officer and the officer's sureties are liable to the person for

the amount collected and for damages at a rate of one percent a

month on that amount if proven by the injured party.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

421, Sec. 4, eff. September 1, 2007.

Sec. 34.068. RULES GOVERNING ACTIONS UNDER THIS CHAPTER. (a)

This section applies to any claim for damages brought under

Section 7.001, 34.061, 34.063, 34.065, 34.066, or 34.067 or under

Section 86.023, Local Government Code.

(b) Suit shall be brought in the form of a lawsuit filed against

the officer in the county in which the officer holds office.

(c) All suits must be filed not later than the first anniversary

of the date on which the injury accrues.

(d) An officer or a surety may defend the action by stating and

proving any defenses provided by law, including any defense that

would mitigate damages.

Added by Acts 2007, 80th Leg., R.S., Ch.

421, Sec. 5, eff. September 1, 2007.

Sec. 34.069. PAYMENT OF DAMAGES. A county, at the discretion of

the commissioners court, may pay any judgment taken against an

officer under Section 7.001, 34.061, 34.063, 34.064, 34.065,

34.066, or 34.067 or under Section 86.023, Local Government Code,

provided that this section does not apply if the officer is

finally convicted under Section 39.02 or 39.03, Penal Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

421, Sec. 5, eff. September 1, 2007.

Sec. 34.070. RIGHT OF SUBROGATION. An officer against whom a

judgment has been taken under Section 7.001, 7.002, 34.061,

34.063, 34.064, 34.065, 34.066, or 34.067 or under Section

86.023, Local Government Code, or a county that has paid the

judgment on behalf of the officer under Section 34.069, has a

right of subrogation against the debtor or person against whom

the writ was issued.

Added by Acts 2007, 80th Leg., R.S., Ch.

421, Sec. 5, eff. September 1, 2007.

Sec. 34.071. DUTIES OF EXECUTING OFFICER. An officer receiving

a writ of execution does not have a duty to:

(1) search for property belonging to the judgment debtor;

(2) determine whether property belongs to a judgment debtor;

(3) determine whether property belonging to the judgment debtor

is exempt property that is not subject to levy;

(4) determine the priority of liens asserted against property

subject to execution; or

(5) make multiple levies for cash or multiple levies at the same

location.

Added by Acts 2007, 80th Leg., R.S., Ch.

421, Sec. 5, eff. September 1, 2007.

Sec. 34.072. TIMING OF EXECUTION AND RETURN. (a) An officer

receiving a writ of execution may return the writ after the first

levy, or attempted levy, if the judgment creditor cannot

designate any more executable property currently owned by the

judgment debtor at the time of the first levy or first attempted

levy.

(b) Notwithstanding Rule 637, Texas Rules of Civil Procedure, an

attempt to levy on property may begin any time during the life of

the writ, provided that the officer shall allow enough time for

completing the sale of the property.

Added by Acts 2007, 80th Leg., R.S., Ch.

421, Sec. 5, eff. September 1, 2007.

Sec. 34.073. TRANSFER OF WRIT; NO DUTY TO LEVY OUTSIDE OF

COUNTY. (a) An officer receiving a writ may transfer the writ

to another officer in another precinct, or to another law

enforcement agency authorized to perform executions, within the

county of the first officer who received the writ.

(b) An officer does not have a duty to levy on or sell property

not within the officer's county, unless it is real property that

is partially in the officer's county and partially within a

contiguous county.

Added by Acts 2007, 80th Leg., R.S., Ch.

421, Sec. 5, eff. September 1, 2007.

Sec. 34.074. OFFICER'S SURETY. (a) An officer's surety may

only be liable for the penal sum of the surety bond minus any

amounts already paid out under the bond. In no event may an

officer's surety be liable for more than the penal sum of the

officer's surety bond.

(b) If the officer and the officer's surety are both defendants

in an action brought under this chapter, the surety may deposit

in the court's registry the amount unpaid under the surety bond

and the court shall determine the proper disposition of this sum

or order the return of the deposit to the surety in the court's

final judgment.

(c) A surety is not a necessary party to an action brought under

this chapter or under Section 7.001. Instead, a prevailing party

under these provisions may bring a separate action against a

surety failing to pay the amount remaining under the bond on a

final judgment. This action must be brought on or before 180

days after the date all appeals are exhausted in the underlying

action.

Added by Acts 2007, 80th Leg., R.S., Ch.

421, Sec. 5, eff. September 1, 2007.

Sec. 34.075. WRONGFUL LEVY. Whenever a distress warrant, writ

of execution, sequestration, attachment, or other like writ is

levied upon personal property, and the property, or any part of

the property, is claimed by any claimant who is not a party to

the writ, the only remedy against a sheriff or constable for

wrongful levy on the property is by trial of right of property

under Part VI, Section 9, Texas Rules of Civil Procedure.

Added by Acts 2007, 80th Leg., R.S., Ch.

421, Sec. 5, eff. September 1, 2007.

Sec. 34.076. EXCLUSIVE REMEDY. This subchapter is the exclusive

remedy for violations of an officer's duties with regard to the

execution and return of writs without regard to the source of the

duty prescribed by law.

Added by Acts 2007, 80th Leg., R.S., Ch.

421, Sec. 5, eff. September 1, 2007.



CHAPTER 35. ENFORCEMENT OF JUDGMENTS OF OTHER STATES

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE C. JUDGMENTS

CHAPTER 35. ENFORCEMENT OF JUDGMENTS OF OTHER STATES

Sec. 35.001. DEFINITION. In this chapter, "foreign judgment"

means a judgment, decree, or order of a court of the United

States or of any other court that is entitled to full faith and

credit in this state.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 35.002. SHORT TITLE. This chapter may be cited as the

Uniform Enforcement of Foreign Judgments Act.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 35.003. FILING AND STATUS OF FOREIGN JUDGMENTS. (a) A

copy of a foreign judgment authenticated in accordance with an

act of congress or a statute of this state may be filed in the

office of the clerk of any court of competent jurisdiction of

this state.

(b) The clerk shall treat the foreign judgment in the same

manner as a judgment of the court in which the foreign judgment

is filed.

(c) A filed foreign judgment has the same effect and is subject

to the same procedures, defenses, and proceedings for reopening,

vacating, staying, enforcing, or satisfying a judgment as a

judgment of the court in which it is filed.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 35.004. AFFIDAVIT; NOTICE OF FILING. (a) At the time a

foreign judgment is filed, the judgment creditor or the judgment

creditor's attorney shall file with the clerk of the court an

affidavit showing the name and last known post office address of

the judgment debtor and the judgment creditor.

(b) The clerk shall promptly mail notice of the filing of the

foreign judgment to the judgment debtor at the address given and

shall note the mailing in the docket.

(c) The notice must include the name and post office address of

the judgment creditor and if the judgment creditor has an

attorney in this state, the attorney's name and address.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 35.005. ALTERNATE NOTICE OF FILING--JUDGMENT CREDITOR. (a)

The judgment creditor may mail a notice of the filing of the

judgment to the judgment debtor and may file proof of mailing

with the clerk.

(b) A clerk's lack of mailing the notice of filing does not

affect the enforcement proceedings if proof of mailing by the

judgment creditor has been filed.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 35.006. STAY. (a) If the judgment debtor shows the court

that an appeal from the foreign judgment is pending or will be

taken, that the time for taking an appeal has not expired, or

that a stay of execution has been granted, has been requested, or

will be requested, and proves that the judgment debtor has

furnished or will furnish the security for the satisfaction of

the judgment required by the state in which it was rendered, the

court shall stay enforcement of the foreign judgment until the

appeal is concluded, the time for appeal expires, or the stay of

execution expires or is vacated.

(b) If the judgment debtor shows the court a ground on which

enforcement of a judgment of the court of this state would be

stayed, the court shall stay enforcement of the foreign judgment

for an appropriate period and require the same security for

suspending enforcement of the judgment that is required in this

state in accordance with Section 52.006.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., ch. 204, Sec. 7.01, eff. Sept.

1, 2003.

Sec. 35.007. FEES. (a) A person filing a foreign judgment

shall pay to the clerk of the court the amount as otherwise

provided by law for filing suit in the courts of this state.

(b) Filing fees are due and payable at the time of filing.

(c) Fees for other enforcement proceedings are as provided by

law for judgments of the courts of this state.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 35.008. OPTIONAL PROCEDURE. A judgment creditor retains

the right to bring an action to enforce a judgment instead of

proceeding under this chapter.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 36. ENFORCEMENT OF JUDGMENTS OF OTHER COUNTRIES

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE C. JUDGMENTS

CHAPTER 36. ENFORCEMENT OF JUDGMENTS OF OTHER COUNTRIES

Sec. 36.001. DEFINITIONS. In this chapter:

(1) "Foreign country" means a governmental unit other than:

(A) the United States;

(B) a state, district, commonwealth, territory, or insular

possession of the United States;

(C) the Panama Canal Zone; or

(D) the Trust Territory of the Pacific Islands.

(2) "Foreign country judgment" means a judgment of a foreign

country granting or denying a sum of money other than a judgment

for:

(A) taxes, a fine, or other penalty; or

(B) support in a matrimonial or family matter.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 36.002. APPLICABILITY. (a) This chapter applies to a

foreign country judgment:

(1) that is final and conclusive and enforceable where rendered,

even though an appeal is pending or the judgment is subject to

appeal; or

(2) that is in favor of the defendant on the merits of the cause

of action and is final and conclusive where rendered, even though

an appeal is pending or the judgment is subject to appeal.

(b) This chapter does not apply to a judgment rendered before

June 17, 1981.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 36.003. SHORT TITLE. This chapter may be cited as the

Uniform Foreign Country Money-Judgment Recognition Act.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 36.004. RECOGNITION AND ENFORCEMENT. Except as provided by

Section 36.005, a foreign country judgment that is filed with

notice given as provided by this chapter, that meets the

requirements of Section 36.002, and that is not refused

recognition under Section 36.0044 is conclusive between the

parties to the extent that it grants or denies recovery of a sum

of money. The judgment is enforceable in the same manner as a

judgment of a sister state that is entitled to full faith and

credit.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 402, Sec. 1, eff. June 14,

1989.

Sec. 36.0041. FILING. A copy of a foreign country judgment

authenticated in accordance with an act of congress, a statute of

this state, or a treaty or other international convention to

which the United States is a party may be filed in the office of

the clerk of a court in the county of residence of the party

against whom recognition is sought or in any other court of

competent jurisdiction as allowed under the Texas venue laws.

Added by Acts 1989, 71st Leg., ch. 402, Sec. 2, eff. June 14,

1989.

Sec. 36.0042. AFFIDAVIT; NOTICE OF FILING. (a) At the time a

foreign country judgment is filed, the party seeking recognition

of the judgment or the party's attorney shall file with the clerk

of the court an affidavit showing the name and last known post

office address of the judgment debtor and the judgment creditor.

(b) The clerk shall promptly mail notice of the filing of the

foreign country judgment to the party against whom recognition is

sought at the address given and shall note the mailing in the

docket.

(c) The notice must include the name and post office address of

the party seeking recognition and that party's attorney, if any,

in this state.

Added by Acts 1989, 71st Leg., ch. 402, Sec. 3, eff. June 14,

1989.

Sec. 36.0043. ALTERNATE NOTICE OF FILING. (a) The party

seeking recognition may mail a notice of the filing of the

foreign country judgment to the other party and may file proof of

mailing with the clerk.

(b) A clerk's lack of mailing the notice of filing does not

affect the conclusive recognition of the foreign country judgment

under this chapter if proof of mailing by the party seeking

recognition has been filed.

Added by Acts 1989, 71st Leg., ch. 402, Sec. 4, eff. June 14,

1989.

Sec. 36.0044. CONTESTING RECOGNITION. (a) A party against whom

recognition of a foreign country judgment is sought may contest

recognition of the judgment if, not later than the 30th day after

the date of service of the notice of filing, the party files with

the court, and serves the opposing party with a copy of, a motion

for nonrecognition of the judgment on the basis of one or more

grounds under Section 36.005. If the party is domiciled in a

foreign country, the party must file the motion for

nonrecognition not later than the 60th day after the date of

service of the notice of filing.

(b) The party filing the motion for nonrecognition shall include

with the motion all supporting affidavits, briefs, and other

documentation.

(c) A party opposing the motion must file any response,

including supporting affidavits, briefs, and other documentation,

not later than the 20th day after the date of service on that

party of a copy of the motion for nonrecognition.

(d) The court may, on motion and notice, grant an extension of

time, not to exceed 20 days unless good cause is shown, for the

filing of a response or any document that is required to

establish a ground for nonrecognition but that is not available

within the time for filing the document.

(e) A party filing a motion for nonrecognition or responding to

the motion may request an evidentiary hearing that the court may

allow in its discretion.

(f) The court may at any time permit or require the submission

of argument, authorities, or supporting material in addition to

that provided for by this section.

(g) The court may refuse recognition of the foreign country

judgment if the motions, affidavits, briefs, and other evidence

before it establish grounds for nonrecognition as specified in

Section 36.005, but the court may not, under any circumstances,

review the foreign country judgment in relation to any matter not

specified in Section 36.005.

Added by Acts 1989, 71st Leg., ch. 402, Sec. 5, eff. June 14,

1989.

Sec. 36.005. GROUNDS FOR NONRECOGNITION. (a) A foreign country

judgment is not conclusive if:

(1) the judgment was rendered under a system that does not

provide impartial tribunals or procedures compatible with the

requirements of due process of law;

(2) the foreign country court did not have personal jurisdiction

over the defendant; or

(3) the foreign country court did not have jurisdiction over the

subject matter.

(b) A foreign country judgment need not be recognized if:

(1) the defendant in the proceedings in the foreign country

court did not receive notice of the proceedings in sufficient

time to defend;

(2) the judgment was obtained by fraud;

(3) the cause of action on which the judgment is based is

repugnant to the public policy of this state;

(4) the judgment conflicts with another final and conclusive

judgment;

(5) the proceeding in the foreign country court was contrary to

an agreement between the parties under which the dispute in

question was to be settled otherwise than by proceedings in that

court;

(6) in the case of jurisdiction based only on personal service,

the foreign country court was a seriously inconvenient forum for

the trial of the action; or

(7) it is established that the foreign country in which the

judgment was rendered does not recognize judgments rendered in

this state that, but for the fact that they are rendered in this

state, conform to the definition of "foreign country judgment."

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 36.006. PERSONAL JURISDICTION. (a) A court may not refuse

to recognize a foreign country judgment for lack of personal

jurisdiction if:

(1) the defendant was served personally in the foreign country;

(2) the defendant voluntarily appeared in the proceedings, other

than for the purpose of protecting property seized or threatened

with seizure in the proceedings or of contesting the jurisdiction

of the court over him;

(3) the defendant prior to the commencement of the proceedings

had agreed to submit to the jurisdiction of the foreign country

court with respect to the subject matter involved;

(4) the defendant was domiciled in the foreign country when the

proceedings were instituted or, if the defendant is a body

corporate, had its principal place of business, was incorporated,

or had otherwise acquired corporate status in the foreign

country;

(5) the defendant had a business office in the foreign country

and the proceedings in the foreign country court involved a cause

of action arising out of business done by the defendant through

that office in the foreign country; or

(6) the defendant operated a motor vehicle or airplane in the

foreign country and the proceedings involved a cause of action

arising out of operation of the motor vehicle or airplane.

(b) A court of this state may recognize other bases of

jurisdiction.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 36.007. STAY IN CASE OF APPEAL. If the defendant satisfies

the court either that an appeal is pending or that the defendant

is entitled and intends to appeal from the foreign country

judgment, the court may stay the proceedings until the appeal has

been determined or until a period of time sufficient to enable

the defendant to prosecute the appeal has expired.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 36.008. OTHER FOREIGN COUNTRY JUDGMENTS. This chapter does

not prevent the recognition of a foreign country judgment in a

situation not covered by this chapter.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 37. DECLARATORY JUDGMENTS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE C. JUDGMENTS

CHAPTER 37. DECLARATORY JUDGMENTS

Sec. 37.001. DEFINITION. In this chapter, "person" means an

individual, partnership, joint-stock company, unincorporated

association or society, or municipal or other corporation of any

character.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 37.002. SHORT TITLE, CONSTRUCTION, INTERPRETATION. (a)

This chapter may be cited as the Uniform Declaratory Judgments

Act.

(b) This chapter is remedial; its purpose is to settle and to

afford relief from uncertainty and insecurity with respect to

rights, status, and other legal relations; and it is to be

liberally construed and administered.

(c) This chapter shall be so interpreted and construed as to

effectuate its general purpose to make uniform the law of those

states that enact it and to harmonize, as far as possible, with

federal laws and regulations on the subject of declaratory

judgments and decrees.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 37.003. POWER OF COURTS TO RENDER JUDGMENT; FORM AND

EFFECT. (a) A court of record within its jurisdiction has power

to declare rights, status, and other legal relations whether or

not further relief is or could be claimed. An action or

proceeding is not open to objection on the ground that a

declaratory judgment or decree is prayed for.

(b) The declaration may be either affirmative or negative in

form and effect, and the declaration has the force and effect of

a final judgment or decree.

(c) The enumerations in Sections 37.004 and 37.005 do not limit

or restrict the exercise of the general powers conferred in this

section in any proceeding in which declaratory relief is sought

and a judgment or decree will terminate the controversy or remove

an uncertainty.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 37.004. SUBJECT MATTER OF RELIEF. (a) A person interested

under a deed, will, written contract, or other writings

constituting a contract or whose rights, status, or other legal

relations are affected by a statute, municipal ordinance,

contract, or franchise may have determined any question of

construction or validity arising under the instrument, statute,

ordinance, contract, or franchise and obtain a declaration of

rights, status, or other legal relations thereunder.

(b) A contract may be construed either before or after there has

been a breach.

(c) Notwithstanding Section 22.001, Property Code, a person

described by Subsection (a) may obtain a determination under this

chapter when the sole issue concerning title to real property is

the determination of the proper boundary line between adjoining

properties.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

305, Sec. 1, eff. June 15, 2007.

Sec. 37.005. DECLARATIONS RELATING TO TRUST OR ESTATE. A person

interested as or through an executor or administrator, including

an independent executor or administrator, a trustee, guardian,

other fiduciary, creditor, devisee, legatee, heir, next of kin,

or cestui que trust in the administration of a trust or of the

estate of a decedent, an infant, mentally incapacitated person,

or insolvent may have a declaration of rights or legal relations

in respect to the trust or estate:

(1) to ascertain any class of creditors, devisees, legatees,

heirs, next of kin, or others;

(2) to direct the executors, administrators, or trustees to do

or abstain from doing any particular act in their fiduciary

capacity;

(3) to determine any question arising in the administration of

the trust or estate, including questions of construction of wills

and other writings; or

(4) to determine rights or legal relations of an independent

executor or independent administrator regarding fiduciary fees

and the settling of accounts.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 167, Sec. 3.08(a), eff.

Sept. 1, 1987; Acts 1999, 76th Leg., ch. 855, Sec. 10, eff. Sept.

1, 1999.

Sec. 37.0055. DECLARATIONS RELATING TO LIABILITY FOR SALES AND

USE TAXES OF ANOTHER STATE. (a) In this section, "state"

includes any political subdivision of that state.

(b) A district court has original jurisdiction of a proceeding

seeking a declaratory judgment that involves:

(1) a party seeking declaratory relief that is a business that

is:

(A) organized under the laws of this state or is otherwise owned

by a resident of this state; or

(B) a retailer registered with the comptroller under Section

151.106, Tax Code; and

(2) a responding party that:

(A) is an official of another state; and

(B) asserts a claim that the party seeking declaratory relief is

required to collect sales or use taxes for that state based on

conduct of the business that occurs in whole or in part within

this state.

(c) A business described by Subsection (b)(1) is entitled to

declaratory relief on the issue of whether the requirement of

another state that the business collect and remit sales or use

taxes to that state constitutes an undue burden on interstate

commerce under Section 8, Article I, United States Constitution.

(d) In determining whether to grant declaratory relief to a

business under this section, a court shall consider:

(1) the factual circumstances of the business's operations that

give rise to the demand by the other state; and

(2) the decisions of other courts interpreting Section 8,

Article I, United States Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

699, Sec. 1, eff. September 1, 2007.

Sec. 37.006. PARTIES. (a) When declaratory relief is sought,

all persons who have or claim any interest that would be affected

by the declaration must be made parties. A declaration does not

prejudice the rights of a person not a party to the proceeding.

(b) In any proceeding that involves the validity of a municipal

ordinance or franchise, the municipality must be made a party and

is entitled to be heard, and if the statute, ordinance, or

franchise is alleged to be unconstitutional, the attorney general

of the state must also be served with a copy of the proceeding

and is entitled to be heard.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 37.007. JURY TRIAL. If a proceeding under this chapter

involves the determination of an issue of fact, the issue may be

tried and determined in the same manner as issues of fact are

tried and determined in other civil actions in the court in which

the proceeding is pending.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 37.008. COURT REFUSAL TO RENDER. The court may refuse to

render or enter a declaratory judgment or decree if the judgment

or decree would not terminate the uncertainty or controversy

giving rise to the proceeding.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 37.009. COSTS. In any proceeding under this chapter, the

court may award costs and reasonable and necessary attorney's

fees as are equitable and just.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 37.010. REVIEW. All orders, judgments, and decrees under

this chapter may be reviewed as other orders, judgments, and

decrees.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 37.011. SUPPLEMENTAL RELIEF. Further relief based on a

declaratory judgment or decree may be granted whenever necessary

or proper. The application must be by petition to a court having

jurisdiction to grant the relief. If the application is deemed

sufficient, the court shall, on reasonable notice, require any

adverse party whose rights have been adjudicated by the

declaratory judgment or decree to show cause why further relief

should not be granted forthwith.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 38. ATTORNEY'S FEES

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE C. JUDGMENTS

CHAPTER 38. ATTORNEY'S FEES

Sec. 38.001. RECOVERY OF ATTORNEY'S FEES. A person may recover

reasonable attorney's fees from an individual or corporation, in

addition to the amount of a valid claim and costs, if the claim

is for:

(1) rendered services;

(2) performed labor;

(3) furnished material;

(4) freight or express overcharges;

(5) lost or damaged freight or express;

(6) killed or injured stock;

(7) a sworn account; or

(8) an oral or written contract.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 38.002. PROCEDURE FOR RECOVERY OF ATTORNEY'S FEES. To

recover attorney's fees under this chapter:

(1) the claimant must be represented by an attorney;

(2) the claimant must present the claim to the opposing party or

to a duly authorized agent of the opposing party; and

(3) payment for the just amount owed must not have been tendered

before the expiration of the 30th day after the claim is

presented.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 38.003. PRESUMPTION. It is presumed that the usual and

customary attorney's fees for a claim of the type described in

Section 38.001 are reasonable. The presumption may be rebutted.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 38.004. JUDICIAL NOTICE. The court may take judicial

notice of the usual and customary attorney's fees and of the

contents of the case file without receiving further evidence in:

(1) a proceeding before the court; or

(2) a jury case in which the amount of attorney's fees is

submitted to the court by agreement.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 38.005. LIBERAL CONSTRUCTION. This chapter shall be

liberally construed to promote its underlying purposes.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 38.006. EXCEPTIONS. This chapter does not apply to a

contract issued by an insurer that is subject to the provisions

of:

(1) Title 11, Insurance Code;

(2) Chapter 541, Insurance Code;

(3) the Unfair Claim Settlement Practices Act (Subchapter A,

Chapter 542, Insurance Code); or

(4) Subchapter B, Chapter 542, Insurance Code.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.105, eff. September 1, 2005.



CHAPTER 39. DEFAULT JUDGMENTS IN CERTAIN CASES DEFENDED BY ATTORNEY GENERAL

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE C. JUDGMENTS

CHAPTER 39. DEFAULT JUDGMENTS IN CERTAIN CASES DEFENDED BY

ATTORNEY GENERAL

Sec. 39.001. NOTICE OF INTENT TO TAKE DEFAULT JUDGMENT. Notice

of intent to take a default judgment against the state, a state

agency, or a party in a civil case for which Chapter 104

authorizes representation by the attorney general shall be mailed

to the attorney general at the attorney general's office in

Austin, Texas, by United States Postal Service certified mail,

return receipt requested, not later than the 10th day before the

entry of the default judgment.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.09(a), eff. Sept.

1, 1987.

Sec. 39.002. FAILURE TO GIVE NOTICE. Failure to give notice in

a case in which notice is required by Section 30.004(b) or

Section 39.001 results in any default judgment in the case being

set aside without costs.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.09(a), eff. Sept.

1, 1987.



CHAPTER 40. AVAILABILITY OF CERTAIN FUNDS TO PAY DAMAGES

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE C. JUDGMENTS

CHAPTER 40. AVAILABILITY OF CERTAIN FUNDS TO PAY DAMAGES

Sec. 40.001. ENDOWMENT OF CERTAIN NONPROFIT INSTITUTIONS. (a)

This section applies only to damages awarded against:

(1) a nonprofit institution or facility:

(A) licensed under Chapter 242, 246, or 247, Health and Safety

Code, or Chapter 42, Human Resources Code; and

(B) that, before the date on which the action in which the

damages are awarded is filed, is affiliated with:

(i) a nonprofit religious organization that is exempt from

federal income tax under Section 501(c)(3), Internal Revenue Code

of 1986, as amended, and that is a nonprofit religious

organization described by 34 T.A.C. Section 3.322(b)(3), as that

provision existed on January 1, 2003, or a convention or

association of those organizations; or

(ii) a local Jewish Federation; or

(2) a program operated by an institution or facility described

by Subdivision (1).

(b) A claimant may not collect damages awarded against an

institution, facility, or program described by Subsection (a)

from an endowment fund, restricted fund, or similar fund or

account, or the income derived from the corpus of the fund or

account, if:

(1) the fund or account is exempt from federal taxation;

(2) the corpus, income, or a distribution from the fund or

account is used to assist in funding care provided by a nursing

institution licensed under Chapter 242, Health and Safety Code,

and affiliated with an organization described by Subsection

(a)(1)(B);

(3) the corpus of the fund or account is derived from donations

or grants from third parties or public sources; and

(4) the use of the fund or account is temporarily or permanently

restricted:

(A) by the donor or grantor at the time the donation or grant is

made by:

(i) the express language, action, or agreement of the donor or

grantor; or

(ii) the manner in which the donation or grant was solicited by

the donee or grantee; or

(B) by the board governing the fund or account at the time the

donation or grant is accepted.

Added by Acts 2003, 78th Leg., ch. 133, Sec. 1, eff. May 27,

2003.



CHAPTER 41. DAMAGES

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE C. JUDGMENTS

CHAPTER 41. DAMAGES

Sec. 41.001. DEFINITIONS. In this chapter:

(1) "Claimant" means a party, including a plaintiff,

counterclaimant, cross-claimant, or third-party plaintiff,

seeking recovery of damages. In a cause of action in which a

party seeks recovery of damages related to injury to another

person, damage to the property of another person, death of

another person, or other harm to another person, "claimant"

includes both that other person and the party seeking recovery of

damages.

(2) "Clear and convincing" means the measure or degree of proof

that will produce in the mind of the trier of fact a firm belief

or conviction as to the truth of the allegations sought to be

established.

(3) "Defendant" means a party, including a counterdefendant,

cross-defendant, or third-party defendant, from whom a claimant

seeks relief.

(4) "Economic damages" means compensatory damages intended to

compensate a claimant for actual economic or pecuniary loss; the

term does not include exemplary damages or noneconomic damages.

(5) "Exemplary damages" means any damages awarded as a penalty

or by way of punishment but not for compensatory purposes.

Exemplary damages are neither economic nor noneconomic damages.

'Exemplary damages' includes punitive damages.

(6) "Fraud" means fraud other than constructive fraud.

(7) "Malice" means a specific intent by the defendant to cause

substantial injury or harm to the claimant.

(8) "Compensatory damages" means economic and noneconomic

damages. The term does not include exemplary damages.

(9) "Future damages" means damages that are incurred after the

date of the judgment. Future damages do not include exemplary

damages.

(10) "Future loss of earnings" means a pecuniary loss incurred

after the date of the judgment, including:

(A) loss of income, wages, or earning capacity; and

(B) loss of inheritance.

(11) "Gross negligence" means an act or omission:

(A) which when viewed objectively from the standpoint of the

actor at the time of its occurrence involves an extreme degree of

risk, considering the probability and magnitude of the potential

harm to others; and

(B) of which the actor has actual, subjective awareness of the

risk involved, but nevertheless proceeds with conscious

indifference to the rights, safety, or welfare of others.

(12) "Noneconomic damages" means damages awarded for the purpose

of compensating a claimant for physical pain and suffering,

mental or emotional pain or anguish, loss of consortium,

disfigurement, physical impairment, loss of companionship and

society, inconvenience, loss of enjoyment of life, injury to

reputation, and all other nonpecuniary losses of any kind other

than exemplary damages.

(13) "Periodic payments" means the payment of money or its

equivalent to the recipient of future damages at defined

intervals.

Added by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 2.12, eff.

Sept. 2, 1987. Amended by Acts 1995, 74th Leg., ch. 19, Sec. 1,

eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 204, Sec. 13.02,

eff. Sept. 1, 2003.

Sec. 41.002. APPLICABILITY. (a) This chapter applies to any

action in which a claimant seeks damages relating to a cause of

action.

(b) This chapter establishes the maximum damages that may be

awarded in an action subject to this chapter, including an action

for which damages are awarded under another law of this state.

This chapter does not apply to the extent another law establishes

a lower maximum amount of damages for a particular claim.

(c) Except as provided by Subsections (b) and (d), in an action

to which this chapter applies, the provisions of this chapter

prevail over all other law to the extent of any conflict.

(d) Notwithstanding any provision to the contrary, this chapter

does not apply to:

(1) Section 15.21, Business & Commerce Code (Texas Free

Enterprise and Antitrust Act of 1983);

(2) an action brought under the Deceptive Trade

Practices-Consumer Protection Act (Subchapter E, Chapter 17,

Business & Commerce Code) except as specifically provided in

Section 17.50 of that Act;

(3) an action brought under Chapter 36, Human Resources Code; or

(4) an action brought under Chapter 21, Insurance Code.

Added by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 2.12, eff.

Sept. 2, 1987. Amended by Acts 1989, 71st Leg., ch. 380, Sec. 5,

eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 1129, Sec. 16, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 19, Sec. 1, eff. Sept.

1, 1995; Acts 1995, 74th Leg., ch. 260, Sec. 9, eff. May 30,

1995; Acts 1997, 75th Leg., ch. 165, Sec. 4.01, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 204, Sec. 13.03, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

806, Sec. 18, eff. September 1, 2005.

Sec. 41.003. STANDARDS FOR RECOVERY OF EXEMPLARY DAMAGES. (a)

Except as provided by Subsection (c), exemplary damages may be

awarded only if the claimant proves by clear and convincing

evidence that the harm with respect to which the claimant seeks

recovery of exemplary damages results from:

(1) fraud;

(2) malice; or

(3) gross negligence.

(b) The claimant must prove by clear and convincing evidence the

elements of exemplary damages as provided by this section. This

burden of proof may not be shifted to the defendant or satisfied

by evidence of ordinary negligence, bad faith, or a deceptive

trade practice.

(c) If the claimant relies on a statute establishing a cause of

action and authorizing exemplary damages in specified

circumstances or in conjunction with a specified culpable mental

state, exemplary damages may be awarded only if the claimant

proves by clear and convincing evidence that the damages result

from the specified circumstances or culpable mental state.

(d) Exemplary damages may be awarded only if the jury was

unanimous in regard to finding liability for and the amount of

exemplary damages.

(e) In all cases where the issue of exemplary damages is

submitted to the jury, the following instruction shall be

included in the charge of the court:

"You are instructed that, in order for you to find exemplary

damages, your answer to the question regarding the amount of such

damages must be unanimous."

Added by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 2.12, eff.

Sept. 2, 1987. Amended by Acts 1995, 74th Leg., ch. 19, Sec. 1,

eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 204, Sec. 13.04,

eff. Sept. 1, 2003.

Sec. 41.004. FACTORS PRECLUDING RECOVERY. (a) Except as

provided by Subsection (b), exemplary damages may be awarded only

if damages other than nominal damages are awarded.

(b) Exemplary damages may not be awarded to a claimant who

elects to have his recovery multiplied under another statute.

Added by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 2.12, eff.

Sept. 2, 1987. Amended by Acts 1995, 74th Leg., ch. 19, Sec. 1,

eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 204, Sec. 13.05,

eff. Sept. 1, 2003.

Sec. 41.005. HARM RESULTING FROM CRIMINAL ACT. (a) In an

action arising from harm resulting from an assault, theft, or

other criminal act, a court may not award exemplary damages

against a defendant because of the criminal act of another.

(b) The exemption provided by Subsection (a) does not apply if:

(1) the criminal act was committed by an employee of the

defendant;

(2) the defendant is criminally responsible as a party to the

criminal act under the provisions of Chapter 7, Penal Code;

(3) the criminal act occurred at a location where, at the time

of the criminal act, the defendant was maintaining a common

nuisance under the provisions of Chapter 125, Civil Practice and

Remedies Code, and had not made reasonable attempts to abate the

nuisance; or

(4) the criminal act resulted from the defendant's intentional

or knowing violation of a statutory duty under Subchapter D,

Chapter 92, Property Code, and the criminal act occurred after

the statutory deadline for compliance with that duty.

(c) In an action arising out of a criminal act committed by an

employee, the employer may be liable for punitive damages but

only if:

(1) the principal authorized the doing and the manner of the

act;

(2) the agent was unfit and the principal acted with malice in

employing or retaining him;

(3) the agent was employed in a managerial capacity and was

acting in the scope of employment; or

(4) the employer or a manager of the employer ratified or

approved the act.

Amended by Acts 1995, 74th Leg., ch. 19, Sec. 1, eff. Sept. 1,

1995.

Sec. 41.006. AWARD SPECIFIC TO DEFENDANT. In any action in

which there are two or more defendants, an award of exemplary

damages must be specific as to a defendant, and each defendant is

liable only for the amount of the award made against that

defendant.

Added by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 2.12, eff.

Sept. 2, 1987. Renumbered from Civil Practice & Remedies Code

Sec. 41.005 by Acts 1995, 74th Leg., ch. 19, Sec. 1, eff. Sept.

1, 1995.

Sec. 41.007. PREJUDGMENT INTEREST. Prejudgment interest may not

be assessed or recovered on an award of exemplary damages.

Added by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 2.12, eff.

Sept. 2, 1987. Renumbered from Civil Practice & Remedies Code

Sec. 41.006 by Acts 1995, 74th Leg., ch. 19, Sec. 1, eff. Sept.

1, 1995.

Sec. 41.008. LIMITATION ON AMOUNT OF RECOVERY. (a) In an

action in which a claimant seeks recovery of damages, the trier

of fact shall determine the amount of economic damages separately

from the amount of other compensatory damages.

(b) Exemplary damages awarded against a defendant may not exceed

an amount equal to the greater of:

(1)(A) two times the amount of economic damages; plus

(B) an amount equal to any noneconomic damages found by the

jury, not to exceed $750,000; or

(2) $200,000.

(c) This section does not apply to a cause of action against a

defendant from whom a plaintiff seeks recovery of exemplary

damages based on conduct described as a felony in the following

sections of the Penal Code if, except for Sections 49.07 and

49.08, the conduct was committed knowingly or intentionally:

(1) Section 19.02 (murder);

(2) Section 19.03 (capital murder);

(3) Section 20.04 (aggravated kidnapping);

(4) Section 22.02 (aggravated assault);

(5) Section 22.011 (sexual assault);

(6) Section 22.021 (aggravated sexual assault);

(7) Section 22.04 (injury to a child, elderly individual, or

disabled individual, but not if the conduct occurred while

providing health care as defined by Section 74.001);

(8) Section 32.21 (forgery);

(9) Section 32.43 (commercial bribery);

(10) Section 32.45 (misapplication of fiduciary property or

property of financial institution);

(11) Section 32.46 (securing execution of document by

deception);

(12) Section 32.47 (fraudulent destruction, removal, or

concealment of writing);

(13) Chapter 31 (theft) the punishment level for which is a

felony of the third degree or higher;

(14) Section 49.07 (intoxication assault);

(15) Section 49.08 (intoxication manslaughter);

(16) Section 21.02 (continuous sexual abuse of young child or

children); or

(17) Chapter 20A (trafficking of persons).

(d) In this section, "intentionally" and "knowingly" have the

same meanings assigned those terms in Sections 6.03(a) and (b),

Penal Code.

(e) The provisions of this section may not be made known to a

jury by any means, including voir dire, introduction into

evidence, argument, or instruction.

(f) This section does not apply to a cause of action for damages

arising from the manufacture of methamphetamine as described by

Chapter 99.

Added by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 2.12, eff.

Sept. 2, 1987. Renumbered from Civil Practice & Remedies Code

Sec. 41.007 and amended by Acts 1995, 74th Leg., ch. 19, Sec. 1,

eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 643,

Sec. 3, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 204, Sec.

13.06, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.03, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

309, Sec. 2, eff. June 19, 2009.

Sec. 41.009. BIFURCATED TRIAL. (a) On motion by a defendant,

the court shall provide for a bifurcated trial under this

section. A motion under this subsection shall be made prior to

voir dire examination of the jury or at a time specified by a

pretrial court order issued under Rule 166, Texas Rules of Civil

Procedure.

(b) In an action with more than one defendant, the court shall

provide for a bifurcated trial on motion of any defendant.

(c) In the first phase of a bifurcated trial, the trier of fact

shall determine:

(1) liability for compensatory and exemplary damages; and

(2) the amount of compensatory damages.

(d) If liability for exemplary damages is established during the

first phase of a bifurcated trial, the trier of fact shall, in

the second phase of the trial, determine the amount of exemplary

damages to be awarded, if any.

Amended by Acts 1995, 74th Leg., ch. 19, Sec. 1, eff. Sept. 1,

1995.

Sec. 41.010. CONSIDERATIONS IN MAKING AWARD. (a) Before making

an award of exemplary damages, the trier of fact shall consider

the definition and purposes of exemplary damages as provided by

Section 41.001.

(b) Subject to Section 41.008, the determination of whether to

award exemplary damages and the amount of exemplary damages to be

awarded is within the discretion of the trier of fact.

Added by Acts 1995, 74th Leg., ch. 19, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 204, Sec. 13.07, eff.

Sept. 1, 2003.

Sec. 41.0105. EVIDENCE RELATING TO AMOUNT OF ECONOMIC DAMAGES.

In addition to any other limitation under law, recovery of

medical or health care expenses incurred is limited to the amount

actually paid or incurred by or on behalf of the claimant.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 13.08, eff. Sept. 1,

2003.

Sec. 41.011. EVIDENCE RELATING TO AMOUNT OF EXEMPLARY DAMAGES.

(a) In determining the amount of exemplary damages, the trier of

fact shall consider evidence, if any, relating to:

(1) the nature of the wrong;

(2) the character of the conduct involved;

(3) the degree of culpability of the wrongdoer;

(4) the situation and sensibilities of the parties concerned;

(5) the extent to which such conduct offends a public sense of

justice and propriety; and

(6) the net worth of the defendant.

(b) Evidence that is relevant only to the amount of exemplary

damages that may be awarded is not admissible during the first

phase of a bifurcated trial.

Added by Acts 1995, 74th Leg., ch. 19, Sec. 1, eff. Sept. 1,

1995.

Sec. 41.012. JURY INSTRUCTIONS. In a trial to a jury, the court

shall instruct the jury with regard to Sections 41.001, 41.003,

41.010, and 41.011.

Added by Acts 1995, 74th Leg., ch. 19, Sec. 1, eff. Sept. 1,

1995.

Sec. 41.013. JUDICIAL REVIEW OF AWARD. (a) Except as provided

for in Subsection (b), an appellate court that reviews the

evidence with respect to a finding by a trier of fact concerning

liability for exemplary damages or with respect to the amount of

exemplary damages awarded shall state, in a written opinion, the

court's reasons for upholding or disturbing the finding or award.

The written opinion shall address the evidence or lack of

evidence with specificity, as it relates to the liability for or

amount of exemplary damages, in light of the requirements of this

chapter.

(b) This section does not apply to the supreme court with

respect to its consideration of an application for writ of error.

Added by Acts 1995, 74th Leg., ch. 19, Sec. 1, eff. Sept. 1,

1995.



CHAPTER 42. SETTLEMENT

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE C. JUDGMENTS

CHAPTER 42. SETTLEMENT

Sec. 42.001. DEFINITIONS. In this chapter:

(1) "Claim" means a request, including a counterclaim,

cross-claim, or third-party claim, to recover monetary damages.

(2) "Claimant" means a person making a claim.

(3) "Defendant" means a person from whom a claimant seeks

recovery on a claim, including a counterdefendant,

cross-defendant, or third-party defendant.

(4) "Governmental unit" means the state, a unit of state

government, or a political subdivision of this state.

(5) "Litigation costs" means money actually spent and

obligations actually incurred that are directly related to the

case in which a settlement offer is made. The term includes:

(A) court costs;

(B) reasonable fees for not more than two testifying expert

witnesses; and

(C) reasonable attorney's fees.

(6) "Settlement offer" means an offer to settle or compromise a

claim made in compliance with this chapter.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 42.002. APPLICABILITY AND EFFECT. (a) The settlement

procedures provided in this chapter apply only to claims for

monetary relief.

(b) This chapter does not apply to:

(1) a class action;

(2) a shareholder's derivative action;

(3) an action by or against a governmental unit;

(4) an action brought under the Family Code;

(5) an action to collect workers' compensation benefits under

Subtitle A, Title 5, Labor Code; or

(6) an action filed in a justice of the peace court.

(c) This chapter does not apply until a defendant files a

declaration that the settlement procedure allowed by this chapter

is available in the action. If there is more than one defendant,

the settlement procedure allowed by this chapter is available

only in relation to the defendant that filed the declaration and

to the parties that make or receive offers of settlement in

relation to that defendant.

(d) This chapter does not limit or affect the ability of any

person to:

(1) make an offer to settle or compromise a claim that does not

comply with this chapter; or

(2) offer to settle or compromise a claim to which this chapter

does not apply.

(e) An offer to settle or compromise that is not made under this

chapter or an offer to settle or compromise made in an action to

which this chapter does not apply does not entitle the offering

party to recover litigation costs under this chapter.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 42.003. MAKING SETTLEMENT OFFER. A settlement offer must:

(1) be in writing;

(2) state that it is made under this chapter;

(3) state the terms by which the claims may be settled;

(4) state a deadline by which the settlement offer must be

accepted; and

(5) be served on all parties to whom the settlement offer is

made.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 42.004. AWARDING LITIGATION COSTS. (a) If a settlement

offer is made and rejected and the judgment to be rendered will

be significantly less favorable to the rejecting party than was

the settlement offer, the offering party shall recover litigation

costs from the rejecting party.

(b) A judgment will be significantly less favorable to the

rejecting party than is the settlement offer if:

(1) the rejecting party is a claimant and the award will be less

than 80 percent of the rejected offer; or

(2) the rejecting party is a defendant and the award will be

more than 120 percent of the rejected offer.

(c) The litigation costs that may be recovered by the offering

party under this section are limited to those litigation costs

incurred by the offering party after the date the rejecting party

rejected the settlement offer.

(d) The litigation costs that may be awarded under this chapter

may not be greater than an amount computed by:

(1) determining the sum of:

(A) 50 percent of the economic damages to be awarded to the

claimant in the judgment;

(B) 100 percent of the noneconomic damages to be awarded to the

claimant in the judgment; and

(C) 100 percent of the exemplary or additional damages to be

awarded to the claimant in the judgment; and

(2) subtracting from the amount determined under Subdivision (1)

the amount of any statutory or contractual liens in connection

with the occurrences or incidents giving rise to the claim.

(e) If a claimant or defendant is entitled to recover fees and

costs under another law, that claimant or defendant may not

recover litigation costs in addition to the fees and costs

recoverable under the other law.

(f) If a claimant or defendant is entitled to recover fees and

costs under another law, the court must not include fees and

costs incurred by that claimant or defendant after the date of

rejection of the settlement offer when calculating the amount of

the judgment to be rendered under Subsection (a).

(g) If litigation costs are to be awarded against a claimant,

those litigation costs shall be awarded to the defendant in the

judgment as an offset against the claimant's recovery from that

defendant.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 42.005. SUPREME COURT TO MAKE RULES. (a) The supreme

court shall promulgate rules implementing this chapter. The rules

must be limited to settlement offers made under this chapter. The

rules must be in effect on January 1, 2004.

(b) The rules promulgated by the supreme court must provide:

(1) the date by which a defendant or defendants must file the

declaration required by Section 42.002(c);

(2) the date before which a party may not make a settlement

offer;

(3) the date after which a party may not make a settlement

offer; and

(4) procedures for:

(A) making an initial settlement offer;

(B) making successive settlement offers;

(C) withdrawing a settlement offer;

(D) accepting a settlement offer;

(E) rejecting a settlement offer; and

(F) modifying the deadline for making, withdrawing, accepting,

or rejecting a settlement offer.

(c) The rules promulgated by the supreme court must address

actions in which there are multiple parties and must provide that

if the offering party joins another party or designates a

responsible third party after making the settlement offer, the

party to whom the settlement offer was made may declare the offer

void.

(d) The rules promulgated by the supreme court may:

(1) designate other actions to which the settlement procedure of

this chapter does not apply; and

(2) address other matters considered necessary by the supreme

court to the implementation of this chapter.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 2.01, eff. Sept. 1,

2003.



CHAPTER 43. PRINCIPAL AND SURETY

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE C. JUDGMENTS

CHAPTER 43. PRINCIPAL AND SURETY

Sec. 43.001. DEFINITION. In this chapter, "surety" includes:

(1) an endorser, a guarantor, and a drawer of a draft that has

been accepted; and

(2) every other form of suretyship, whether created by express

contract or by operation of law.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.11, eff. April 1, 2009.

Sec. 43.002. SUIT ON ACCRUED RIGHT OF ACTION. (a) When a right

of action accrues on a contract for the payment of money or

performance of an act, a surety on the contract may, by written

notice, require the obligee to without delay bring a suit on the

contract.

(b) A surety who provides notice to an obligee under Subsection

(a) is discharged from all liability on the contract if the

obligee:

(1) is not under a legal disability; and

(2) does not:

(A) bring a suit on the contract during:

(i) the first term of court after receipt of the notice; or

(ii) the second term of court if good cause is shown for the

delay; or

(B) prosecute the suit to judgment and execution.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.11, eff. April 1, 2009.

Sec. 43.003. PRIORITY OF EXECUTION. (a) If a judgment granted

against two or more defendants finds a suretyship relationship

between or among the defendants, the court shall order the

sheriff to levy the execution in the following order:

(1) against the principal's property located in the county where

the judgment was granted;

(2) if the sheriff cannot find enough of the principal's

property in that county to satisfy the execution, against as much

of the principal's property as the sheriff finds; and

(3) against as much of the surety's property as is necessary to

make up the balance of the amount shown in the writ of execution.

(b) The clerk shall note the order to the sheriff on the writ of

execution.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.11, eff. April 1, 2009.

Sec. 43.004. SUBROGATION RIGHTS OF SURETY. (a) A judgment is

not discharged by a surety's payment of the judgment in whole or

part if the payment:

(1) is compelled; or

(2) if made voluntarily, is applied to the judgment because of

the suretyship relationship.

(b) A surety who pays on a judgment as described by Subsection

(a) is subrogated to all of the judgment creditor's rights under

the judgment. A subrogated surety is entitled to execution on

the judgment against:

(1) the principal's property for the amount of the surety's

payment, plus interest and costs; and

(2) if there is more than one surety, both the principal's

property and the property of the cosurety or cosureties for the

amount by which the surety's payment exceeds the surety's

proportionate share of the judgment, plus interest and costs.

(c) A subrogated surety seeking execution on the judgment under

Subsection (b) shall apply for execution to the clerk or court.

The execution shall be levied, collected, and returned as in

other cases.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.11, eff. April 1, 2009.

Sec. 43.005. OFFICER TREATED AS SURETY. (a) An officer has the

rights of a surety provided by Section 43.004 if the officer is

compelled to pay a judgment in whole or part because of the

officer's default.

(b) An officer does not have the rights of a surety provided by

Section 43.004 if the officer:

(1) does not pay over money collected; or

(2) wastes property that is levied on by the officer or is in

the officer's possession.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.11, eff. April 1, 2009.



CHAPTER 51. APPEALS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE D. APPEALS

CHAPTER 51. APPEALS

SUBCHAPTER A. APPEALS FROM JUSTICE COURT

Sec. 51.001. APPEAL FROM JUSTICE COURT TO COUNTY OR DISTRICT

COURT. (a) In a case tried in justice court in which the

judgment or amount in controversy exceeds $250, exclusive of

costs, or in which the appeal is expressly provided by law, a

party to a final judgment may appeal to the county court.

(b) In a county in which the civil jurisdiction of the county

court has been transferred to the district court, a party to a

final judgment in a case covered by this section may appeal to

the district court.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

553, Sec. 2, eff. September 1, 2007.

Sec. 51.002. CERTIORARI FROM JUSTICE COURT. (a) After final

judgment in a case tried in justice court in which the judgment

or amount in controversy exceeds $250, exclusive of costs, a

person may remove the case from the justice court to the county

court by writ of certiorari.

(b) In a county in which the civil jurisdiction of the county

court has been transferred from the county court to the district

court, a person may remove a case covered by this section from

the justice court to the district court by writ of certiorari.

(c) If a writ of certiorari to remove a case is served on a

justice of the peace, the justice shall immediately make a

certified copy of the entries made on his docket and of the bill

of costs, as provided in cases of appeals, and shall immediately

send them and the original papers in the case to the clerk of the

county or district court, as appropriate.

(d) This section does not apply to a case of forcible entry and

detainer.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

553, Sec. 3, eff. September 1, 2007.

SUBCHAPTER B. APPEALS FROM COUNTY OR DISTRICT COURT

Sec. 51.011. APPEAL FROM COUNTY OR DISTRICT COURT AFTER

CERTIORARI FROM JUSTICE COURT. If a county or district court

hears a case on certiorari from a justice court, a person may

take an appeal or writ of error from the judgment of the county

or district court. The appeal or writ of error is subject to the

rules that apply in a case appealed from a justice court.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.012. APPEAL OR WRIT OF ERROR TO COURT OF APPEALS. In a

civil case in which the judgment or amount in controversy exceeds

$250, exclusive of interest and costs, a person may take an

appeal or writ of error to the court of appeals from a final

judgment of the district or county court.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1351, Sec. 1, eff. September 1, 2009.

Sec. 51.013. TIME FOR TAKING WRIT OF ERROR TO COURT OF APPEALS.

In a case in which a writ of error to the court of appeals is

allowed, the writ of error may be taken at any time within six

months after the date the final judgment is rendered.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.014. APPEAL FROM INTERLOCUTORY ORDER. (a) A person may

appeal from an interlocutory order of a district court, county

court at law, or county court that:

(1) appoints a receiver or trustee;

(2) overrules a motion to vacate an order that appoints a

receiver or trustee;

(3) certifies or refuses to certify a class in a suit brought

under Rule 42 of the Texas Rules of Civil Procedure;

(4) grants or refuses a temporary injunction or grants or

overrules a motion to dissolve a temporary injunction as provided

by Chapter 65;

(5) denies a motion for summary judgment that is based on an

assertion of immunity by an individual who is an officer or

employee of the state or a political subdivision of the state;

(6) denies a motion for summary judgment that is based in whole

or in part upon a claim against or defense by a member of the

electronic or print media, acting in such capacity, or a person

whose communication appears in or is published by the electronic

or print media, arising under the free speech or free press

clause of the First Amendment to the United States Constitution,

or Article I, Section 8, of the Texas Constitution, or Chapter

73;

(7) grants or denies the special appearance of a defendant under

Rule 120a, Texas Rules of Civil Procedure, except in a suit

brought under the Family Code;

(8) grants or denies a plea to the jurisdiction by a

governmental unit as that term is defined in Section 101.001;

(9) denies all or part of the relief sought by a motion under

Section 74.351(b), except that an appeal may not be taken from an

order granting an extension under Section 74.351;

(10) grants relief sought by a motion under Section 74.351(l);

or

(11) denies a motion to dismiss filed under Section 90.007.

(b) An interlocutory appeal under Subsection (a), other than an

appeal under Subsection (a)(4), stays the commencement of a trial

in the trial court pending resolution of the appeal. An

interlocutory appeal under Subsection (a)(3), (5), or (8) also

stays all other proceedings in the trial court pending resolution

of that appeal.

(c) A denial of a motion for summary judgment, special

appearance, or plea to the jurisdiction described by Subsection

(a)(5), (7), or (8) is not subject to the automatic stay under

Subsection (b) unless the motion, special appearance, or plea to

the jurisdiction is filed and requested for submission or hearing

before the trial court not later than the later of:

(1) a date set by the trial court in a scheduling order entered

under the Texas Rules of Civil Procedure; or

(2) the 180th day after the date the defendant files:

(A) the original answer;

(B) the first other responsive pleading to the plaintiff's

petition; or

(C) if the plaintiff files an amended pleading that alleges a

new cause of action against the defendant and the defendant is

able to raise a defense to the new cause of action under

Subsection (a)(5), (7), or (8), the responsive pleading that

raises that defense.

(d) A district court, county court at law, or county court may

issue a written order for interlocutory appeal in a civil action

not otherwise appealable under this section if:

(1) the parties agree that the order involves a controlling

question of law as to which there is a substantial ground for

difference of opinion;

(2) an immediate appeal from the order may materially advance

the ultimate termination of the litigation; and

(3) the parties agree to the order.

(e) An appeal under Subsection (d) does not stay proceedings in

the trial court unless the parties agree and the trial court, the

court of appeals, or a judge of the court of appeals orders a

stay of the proceedings.

(f) Repealed by Acts 2005, 79th Leg., Ch. 1051, Sec. 2, eff.

June 18, 2005.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 167, Sec. 3.10, eff. Sept.

1, 1987; Acts 1989, 71st Leg., ch. 915, Sec. 1, eff. June 14,

1989; Acts 1993, 73rd Leg., ch. 855, Sec. 1, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 1296, Sec. 1, eff. June 20, 1997; Acts

2001, 77th Leg., ch. 1389, Sec. 1, eff. Sept. 1, 2001; Acts 2003,

78th Leg., ch. 204, Sec. 1.03, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

97, Sec. 5, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1051, Sec. 1, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1051, Sec. 2, eff. June 18, 2005.

Sec. 51.015. COSTS OF APPEAL. In the case of an appeal brought

pursuant to Section 51.014(6), if the order appealed from is

affirmed, the court of appeals shall order the appellant to pay

all costs and reasonable attorney fees of the appeal; otherwise,

each party shall be liable for and taxed its own costs of the

appeal.

Added by Acts 1993, 73rd Leg., ch. 855, Sec. 1, eff. Sept. 1,

1993.

Sec. 51.016. APPEAL ARISING UNDER FEDERAL ARBITRATION ACT. In a

matter subject to the Federal Arbitration Act (9 U.S.C. Section 1

et seq.), a person may take an appeal or writ of error to the

court of appeals from the judgment or interlocutory order of a

district court, county court at law, or county court under the

same circumstances that an appeal from a federal district court's

order or decision would be permitted by 9 U.S.C. Section 16.

Added by Acts 2009, 81st Leg., R.S., Ch.

820, Sec. 1, eff. September 1, 2009.



CHAPTER 52. SECURITY FOR JUDGMENTS PENDING APPEAL

CIVIL PRACTICE AND REMEDIES CODE

TITLE 2. TRIAL, JUDGMENT, AND APPEAL

SUBTITLE D. APPEALS

CHAPTER 52. SECURITY FOR JUDGMENTS PENDING APPEAL

Sec. 52.001. DEFINITION. In this chapter, "security" means a

bond or deposit posted, as provided by the Texas Rules of

Appellate Procedure, by a judgment debtor to suspend execution of

the judgment during appeal of the judgment.

Added by Acts 1989, 71st Leg., ch. 1178, Sec. 1, eff. Sept. 1,

1989.

Sec. 52.005. CONFLICT WITH TEXAS RULES OF APPELLATE PROCEDURE.

(a) To the extent that this chapter conflicts with the Texas

Rules of Appellate Procedure, this chapter controls.

(b) Notwithstanding Section 22.004, Government Code, the supreme

court may not adopt rules in conflict with this chapter.

(c) The Texas Rules of Appellate Procedure apply to any

proceeding, cause of action, or claim to which Section 52.002

does not apply.

Added by Acts 1989, 71st Leg., ch. 1178, Sec. 1, eff. Sept. 1,

1989.

Sec. 52.006. AMOUNT OF SECURITY FOR MONEY JUDGMENT. (a)

Subject to Subsection (b), when a judgment is for money, the

amount of security must equal the sum of:

(1) the amount of compensatory damages awarded in the judgment;

(2) interest for the estimated duration of the appeal; and

(3) costs awarded in the judgment.

(b) Notwithstanding any other law or rule of court, when a

judgment is for money, the amount of security must not exceed the

lesser of:

(1) 50 percent of the judgment debtor's net worth; or

(2) $25 million.

(c) On a showing by the judgment debtor that the judgment debtor

is likely to suffer substantial economic harm if required to post

security in an amount required under Subsection (a) or (b), the

trial court shall lower the amount of the security to an amount

that will not cause the judgment debtor substantial economic

harm.

(d) An appellate court may review the amount of security as

allowed under Rule 24, Texas Rules of Appellate Procedure, except

that when a judgment is for money, the appellate court may not

modify the amount of security to exceed the amount allowed under

this section.

(e) Nothing in this section prevents a trial court from

enjoining the judgment debtor from dissipating or transferring

assets to avoid satisfaction of the judgment, but the trial court

may not make any order that interferes with the judgment debtor's

use, transfer, conveyance, or dissipation of assets in the normal

course of business.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 7.02, eff. Sept. 1,

2003.






TITLE 3. EXTRAORDINARY REMEDIES

CHAPTER 61. ATTACHMENT

CIVIL PRACTICE AND REMEDIES CODE

TITLE 3. EXTRAORDINARY REMEDIES

CHAPTER 61. ATTACHMENT

SUBCHAPTER A. AVAILABILITY OF REMEDY

Sec. 61.001. GENERAL GROUNDS. A writ of original attachment is

available to a plaintiff in a suit if:

(1) the defendant is justly indebted to the plaintiff;

(2) the attachment is not sought for the purpose of injuring or

harassing the defendant;

(3) the plaintiff will probably lose his debt unless the writ of

attachment is issued; and

(4) specific grounds for the writ exist under Section 61.002.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 61.002. SPECIFIC GROUNDS. Attachment is available if:

(1) the defendant is not a resident of this state or is a

foreign corporation or is acting as such;

(2) the defendant is about to move from this state permanently

and has refused to pay or secure the debt due the plaintiff;

(3) the defendant is in hiding so that ordinary process of law

cannot be served on him;

(4) the defendant has hidden or is about to hide his property

for the purpose of defrauding his creditors;

(5) the defendant is about to remove his property from this

state without leaving an amount sufficient to pay his debts;

(6) the defendant is about to remove all or part of his property

from the county in which the suit is brought with the intent to

defraud his creditors;

(7) the defendant has disposed of or is about to dispose of all

or part of his property with the intent to defraud his creditors;

(8) the defendant is about to convert all or part of his

property into money for the purpose of placing it beyond the

reach of his creditors; or

(9) the defendant owes the plaintiff for property obtained by

the defendant under false pretenses.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 61.0021. GROUNDS FOR ATTACHMENT IN SUIT FOR SEXUAL ASSAULT.

(a) Notwithstanding any other provision of this code,

attachment is available to a plaintiff who:

(1) has general grounds for issuance under Sections 61.001(2)

and (3); and

(2) institutes a suit for personal injury arising as a result of

conduct that violates:

(A) Section 22.011(a)(2), Penal Code (sexual assault of a

child);

(B) Section 22.021(a)(1)(B), Penal Code (aggravated sexual

assault of a child);

(C) Section 21.02, Penal Code (continuous sexual abuse of young

child or children); or

(D) Section 21.11, Penal Code (indecency with a child).

(b) A court may issue a writ of attachment in a suit described

by Subsection (a) in an amount the court determines to be

appropriate to provide for the counseling and medical needs of

the plaintiff.

Added by Acts 2009, 81st Leg., R.S., Ch.

946, Sec. 1, eff. September 1, 2009.

Sec. 61.003. PENDING SUIT REQUIRED. A writ of attachment may be

issued in a proper case at the initiation of a suit or at any

time during the progress of a suit, but may not be issued before

a suit has been instituted.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 61.004. AVAILABLE FOR DEBT NOT DUE. A writ of attachment

may be issued even though the plaintiff's debt or demand is not

due. The proceedings relating to the writ shall be as in other

cases, except that final judgment may not be rendered against the

defendant until the debt or demand becomes due.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 61.005. CERTAIN TORTS AND UNLIQUIDATED DEMANDS. Nothing in

this chapter prevents issuance of a writ of attachment in a suit

founded in tort or on an unliquidated demand against an

individual, partnership, association, or corporation on whom

personal service cannot be obtained in this state.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER B. ISSUANCE

Sec. 61.021. WHO MAY ISSUE. The judge or clerk of a district or

county court or a justice of the peace may issue a writ of

original attachment returnable to his court.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 61.022. AFFIDAVIT. (a) Except as provided by Subsection

(a-1), to apply for a writ of attachment, a plaintiff or the

plaintiff's agent or attorney must file with the court an

affidavit that states:

(1) general grounds for issuance under Sections 61.001(1), (2),

and (3);

(2) the amount of the demand; and

(3) specific grounds for issuance under Section 61.002.

(a-1) To apply for a writ of attachment under Section 61.0021, a

plaintiff or the plaintiff's agent or attorney must file with the

court an affidavit that states:

(1) general grounds for issuance under Sections 61.001(2) and

(3);

(2) specific grounds for issuance under Section 61.0021(a); and

(3) the amount of the demand based on the estimated cost of

counseling and medical needs of the plaintiff.

(b) The affidavit shall be filed with the papers of the case.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

946, Sec. 2, eff. September 1, 2009.

Sec. 61.023. BOND. (a) Before a writ of attachment may be

issued, the plaintiff must execute a bond that:

(1) has two or more good and sufficient sureties;

(2) is payable to the defendant;

(3) is in an amount fixed by the judge or justice issuing the

writ; and

(4) is conditioned on the plaintiff prosecuting his suit to

effect and paying all damages and costs adjudged against him for

wrongful attachment.

(b) The plaintiff shall deliver the bond to the officer issuing

the writ for that officer's approval. The bond shall be filed

with the papers of the case.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER C. LEVY

Sec. 61.041. SUBJECT PROPERTY. A writ of attachment may be

levied only on property that by law is subject to levy under a

writ of execution.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 61.042. ATTACHMENT OF PERSONALTY. The officer attaching

personal property shall retain possession until final judgment

unless the property is:

(1) replevied;

(2) sold as provided by law; or

(3) claimed by a third party who posts bond and tries his right

to the property.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 61.043. ATTACHMENT OF REALTY. (a) To attach real

property, the officer levying the writ shall immediately file a

copy of the writ and the applicable part of the return with the

county clerk of each county in which the property is located.

(b) If the writ of attachment is quashed or vacated, the court

that issued the writ shall send a certified copy of the order to

the county clerk of each county in which the property is located.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 61.044. CLAIM ON ATTACHED PERSONALTY BY THIRD PARTY. A

person other than the defendant may claim attached personal

property by making an affidavit and giving bond in the manner

provided by law for trial of right of property.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 61.045. ATTACHMENT OF PERSONALTY HELD BY FINANCIAL

INSTITUTION. Service of a writ of attachment on a financial

institution relating to personal property held by the financial

institution in the name of or on behalf of a customer of the

financial institution is governed by Section 59.008, Finance

Code.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 7.003, eff. Sept. 1,

1999.

SUBCHAPTER D. LIEN

Sec. 61.061. ATTACHMENT LIEN. Unless quashed or vacated, an

executed writ of attachment creates a lien from the date of levy

on the real property attached, on the personal property held by

the attaching officer, and on the proceeds of any attached

personal property that may have been sold.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 61.062. JUDGMENT AND FORECLOSURE. (a) If the plaintiff

recovers in the suit, the attachment lien is foreclosed as in the

case of other liens. The court shall direct proceeds from

personal property previously sold to be applied to the

satisfaction of the judgment and the sale of personal property

remaining in the hands of the officer and of the real property

levied on to satisfy the judgment.

(b) If the writ of attachment on real property was issued from a

county or justice court, the court is not required to enter an

order or decree foreclosing the lien, but to preserve the lien

the judgment must briefly recite the issuance and levy of the

writ. The land may be sold under execution after judgment, and

the sale vests in the purchaser all of the estate of the

defendant in the land at the time of the levy.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 61.063. JUDGMENT ON REPLEVIED PROPERTY. A judgment against

a defendant who has replevied attached personal property shall be

against the defendant and his sureties on the replevy bond for

the amount of the judgment plus interest and costs or for an

amount equal to the value of the replevied property plus

interest, according to the terms of the replevy bond.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER E. WORKS OF FINE ART

Sec. 61.081. EXEMPTION WHEN EN ROUTE TO OR IN AN EXHIBITION.

(a) Subject to the limitations of this section, a court may not

issue and a person may not serve any process of attachment,

execution, sequestration, replevin, or distress or of any kind of

seizure, levy, or sale on a work of fine art while it is:

(1) en route to an exhibition; or

(2) in the possession of the exhibitor or on display as part of

the exhibition.

(b) The restriction on the issuance and service of process in

Subsection (a) applies only for a period that:

(1) begins on the date that the work of fine art is en route to

an exhibition; and

(2) ends on the earlier of the following dates:

(A) six months after the date that the work of fine art is en

route to the exhibition; or

(B) the date that the exhibition ends.

(c) Subsection (a) does not apply to a work of fine art if, at

any other time, issuance and service of process in relation to

the work has been restricted as provided by Subsection (a).

(d) Subsection (a) does not apply if theft of the work of art

from its owner is alleged and found proven by the court.

(e) A court shall, in issuing service of process described by

Subsection (a), require that the person serving the process give

notice to the exhibitor not less than seven days before the date

the period under Subsection (b) ends of the person's intent to

serve process.

(f) In this section, "exhibition" means an exhibition:

(1) held under the auspices or supervision of:

(A) an organization exempt from federal income tax under Section

501(a), Internal Revenue Code of 1986, as amended, by being

listed as an exempt organization in Section 501(c)(3) of the

code; or

(B) a public or private institution of higher education;

(2) held for a cultural, educational, or charitable purpose; and

(3) not held for the profit of the exhibitor.

Added by Acts 1999, 76th Leg., ch. 1043, Sec. 1, eff. Aug. 30,

1999.

Sec. 61.082. HANDLING AND TRANSPORTATION. A court may not issue

any process of attachment, execution, sequestration, replevin, or

distress or of any kind of seizure, levy, or sale on a work of

fine art unless the court requires, as part of the order

authorizing the process, that the work of fine art is handled and

transported in a manner that complies with the accepted standards

of the artistic community for works of fine art, including, if

appropriate, measures relating to the maintenance of proper

environmental conditions, proper maintenance, security, and

insurance coverage.

Added by Acts 1999, 76th Leg., ch. 1043, Sec. 1, eff. Aug. 30,

1999.



CHAPTER 62. SEQUESTRATION

CIVIL PRACTICE AND REMEDIES CODE

TITLE 3. EXTRAORDINARY REMEDIES

CHAPTER 62. SEQUESTRATION

SUBCHAPTER A. AVAILABILITY OF REMEDY

Sec. 62.001. GROUNDS. A writ of sequestration is available to a

plaintiff in a suit if:

(1) the suit is for title or possession of personal property or

fixtures or for foreclosure or enforcement of a mortgage, lien,

or security interest on personal property or fixtures and a

reasonable conclusion may be drawn that there is immediate danger

that the defendant or the party in possession of the property

will conceal, dispose of, ill-treat, waste, or destroy the

property or remove it from the county during the suit;

(2) the suit is for title or possession of real property or for

foreclosure or enforcement of a mortgage or lien on real property

and a reasonable conclusion may be drawn that there is immediate

danger that the defendant or the party in possession of the

property will use his possession to injure or ill-treat the

property or waste or convert to his own use the timber, rents,

fruits, or revenue of the property;

(3) the suit is for the title or possession of property from

which the plaintiff has been ejected by force or violence; or

(4) the suit is to try the title to real property, to remove a

cloud from the title of real property, to foreclose a lien on

real property, or to partition real property and the plaintiff

makes an oath that one or more of the defendants is a nonresident

of this state.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 62.002. PENDING SUIT REQUIRED. A writ of sequestration may

be issued at the initiation of a suit or at any time before final

judgment.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 62.003. AVAILABLE FOR CLAIM NOT DUE. A writ of

sequestration may be issued for personal property under a

mortgage or a lien even though the right of action on the

mortgage or lien has not accrued. The proceedings relating to the

writ shall be as in other cases, except that final judgment may

not be rendered against the defendant until the right of action

has accrued.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER B. ISSUANCE

Sec. 62.021. WHO MAY ISSUE. A district or county court judge or

a justice of the peace may issue writs of sequestration

returnable to his court.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 62.022. APPLICATION. The application for a writ of

sequestration must be made under oath and must set forth:

(1) the specific facts stating the nature of the plaintiff's

claim;

(2) the amount in controversy, if any; and

(3) the facts justifying issuance of the writ.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 62.023. REQUIRED STATEMENT OF RIGHTS. (a) A writ of

sequestration must prominently display the following statement on

the face of the writ:

YOU HAVE A RIGHT TO REGAIN POSSESSION OF THE PROPERTY BY FILING A

REPLEVY BOND. YOU HAVE A RIGHT TO SEEK TO REGAIN POSSESSION OF

THE PROPERTY BY FILING WITH THE COURT A MOTION TO DISSOLVE THIS

WRIT.

(b) The statement must be printed in 10-point type and in a

manner intended to advise a reasonably attentive person of its

contents.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER C. DISSOLUTION AND REPLEVY

Sec. 62.041. MOTION FOR DISSOLUTION; STAY. (a) The defendant

may seek dissolution of an issued writ of sequestration by filing

a written motion with the court.

(b) The right to seek dissolution is cumulative of the right of

replevy.

(c) The filing of a motion to dissolve stays proceedings under

the writ until the issue is determined.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 62.042. HEARING ON MOTION. Unless the parties agree to an

extension, the court shall conduct a hearing on the motion and

determine the issue not later than the 10th day after the motion

is filed.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 62.043. DISSOLUTION. (a) Following the hearing, the writ

must be dissolved unless the party who secured its issuance

proves the specific facts alleged and the grounds relied on for

issuance.

(b) If the writ is dissolved, the action proceeds as if the writ

had not been issued.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 62.044. COMPULSORY COUNTERCLAIM FOR WRONGFUL SEQUESTRATION.

(a) If a writ is dissolved, any action for damages for wrongful

sequestration must be brought as a compulsory counterclaim.

(b) In addition to damages, the party who sought dissolution of

the writ may recover reasonable attorney's fees incurred in

dissolution of the writ.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 62.045. WRONGFUL SEQUESTRATION OF CONSUMER GOODS. (a) If

a writ that sought to sequester consumer goods is dissolved, the

defendant or party in possession of the goods is entitled to

reasonable attorney's fees and to damages equal to the greater

of:

(1) $100;

(2) the finance charge contracted for; or

(3) actual damages.

(b) Damages may not be awarded for the failure of the plaintiff

to prove by a preponderance of the evidence the specific facts

alleged if the failure is the result of a bona fide error. For a

bona fide error to be available as a defense, the plaintiff must

prove the use of reasonable procedures to avoid the error.

(c) In this section, "consumer goods" has the meaning assigned

by the Business & Commerce Code.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 167, Sec. 3.11, eff. Sept.

1, 1987.

Sec. 62.046. LIABILITY FOR FRUIT OF REPLEVIED PROPERTY. (a) In

a suit for enforcement of a mortgage or lien on property, a

defendant who replevies the property is not required to account

for the fruits, hire, revenue, or rent of the property.

(b) This section does not apply to a plaintiff who replevies the

property.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER D. CARE AND MANAGEMENT OF SEQUESTERED PROPERTY

Sec. 62.061. OFFICER'S LIABILITY AND DUTY OF CARE. (a) An

officer who executes a writ of sequestration shall care for and

manage in a prudent manner the sequestered property he retains in

custody.

(b) If the officer entrusts sequestered property to another

person, the officer is responsible for the acts of that person

relating to the property.

(c) The officer is liable for injuries to the sequestered

property resulting from his neglect or mismanagement or from the

neglect or mismanagement of a person to whom he entrusts the

property.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 62.062. COMPENSATION OF OFFICER. (a) An officer who

retains custody of sequestered property is entitled to just

compensation and reasonable charges to be determined by the court

that issued the writ.

(b) The officer's compensation and charges shall be taxed and

collected as a cost of suit.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 62.063. INDEMNIFICATION OF OFFICER FOR MONEY SPENT. If an

officer is required to expend money in the security, management,

or care of sequestered property, he may retain possession of the

property until the money is repaid by the party seeking to

replevy the property or by that party's agent or attorney.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 63. GARNISHMENT

CIVIL PRACTICE AND REMEDIES CODE

TITLE 3. EXTRAORDINARY REMEDIES

CHAPTER 63. GARNISHMENT

Sec. 63.001. GROUNDS. A writ of garnishment is available if:

(1) an original attachment has been issued;

(2) a plaintiff sues for a debt and makes an affidavit stating

that:

(A) the debt is just, due, and unpaid;

(B) within the plaintiff's knowledge, the defendant does not

possess property in Texas subject to execution sufficient to

satisfy the debt; and

(C) the garnishment is not sought to injure the defendant or the

garnishee; or

(3) a plaintiff has a valid, subsisting judgment and makes an

affidavit stating that, within the plaintiff's knowledge, the

defendant does not possess property in Texas subject to execution

sufficient to satisfy the judgment.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 63.002. WHO MAY ISSUE. The clerk of a district or county

court or a justice of the peace may issue a writ of garnishment

returnable to his court.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 63.003. EFFECT OF SERVICE. (a) After service of a writ of

garnishment, the garnishee may not deliver any effects or pay any

debt to the defendant. If the garnishee is a corporation or

joint-stock company, the garnishee may not permit or recognize a

sale or transfer of shares or an interest alleged to be owned by

the defendant.

(b) A payment, delivery, sale, or transfer made in violation of

Subsection (a) is void as to the amount of the debt, effects,

shares, or interest necessary to satisfy the plaintiff's demand.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 63.004. CURRENT WAGES EXEMPT. Except as otherwise provided

by state or federal law, current wages for personal service are

not subject to garnishment. The garnishee shall be discharged

from the garnishment as to any debt to the defendant for current

wages.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 466, Sec. 1, eff. Sept. 1,

1997.

Sec. 63.005. PLACE FOR TRIAL. (a) If a garnishee other than a

foreign corporation is not a resident of the county in which the

original suit is pending or was tried and a party to the suit

files an affidavit controverting the garnishee's answer, the

issues raised by the answer and controverting affidavit shall be

tried in the county in which the garnishee resides. The issues

may be tried in a court of that county that has jurisdiction of

the amount of the original judgment if the plaintiff files with

the court a certified copy of the judgment in the original suit

and a certified copy of the proceedings in garnishment, including

the plaintiff's application for the writ, the garnishee's answer,

and the controverting affidavit.

(b) If a garnishee whose answer is controverted is a foreign

corporation, the issues raised by the answer and controverting

affidavit shall be tried in the court in which the original suit

is pending or was tried.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 63.006. ADMINISTRATIVE FEE FOR CERTAIN COSTS INCURRED BY

EMPLOYERS. (a) An employer who is required by state or federal

law to deduct from the current wages of an employee an amount

garnished under a withholding order may deduct monthly an

administrative fee as provided by Subsection (b) from the

employee's disposable earnings in addition to the amount required

to be withheld under the withholding order. This section does not

apply to income withholding under Chapter 158, Family Code.

(b) The administrative fee deducted under Subsection (a) may not

exceed the lesser of:

(1) the actual administrative cost incurred by the employer in

complying with the withholding order; or

(2) $10.

(c) For the purposes of this section, "withholding order" means:

(1) a withholding order issued under Section 488A, Part F,

Subchapter IV, Higher Education Act of 1965 (20 U.S.C. Section

1095a); and

(2) any analogous order issued under a state or federal law

that:

(A) requires the garnishment of an employee's current wages; and

(B) does not contain an express provision authorizing or

prohibiting the payment of the administrative costs incurred by

the employer in complying with the garnishment by the affected

employee.

Added by Acts 1997, 75th Leg., ch. 466, Sec. 2, eff. Sept. 1,

1997.

Sec. 63.007. GARNISHMENT OF FUNDS HELD IN INMATE TRUST FUND.

(a) A writ of garnishment may be issued against an inmate trust

fund held under the authority of the Texas Department of Criminal

Justice under Section 501.014, Government Code, to encumber money

that is held for the benefit of an inmate in the fund.

(b) The state's sovereign immunity to suit is waived only to the

extent necessary to authorize a garnishment action in accordance

with this section.

Added by Acts 1997, 75th Leg., ch. 1409, Sec. 6, eff. Sept. 1,

1997. Renumbered from Sec. 63.006 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(4), eff. Sept. 1, 1999.

Sec. 63.008. FINANCIAL INSTITUTION AS GARNISHEE. Service of a

writ of garnishment on a financial institution named as the

garnishee in the writ is governed by Section 59.008, Finance

Code.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 7.004, eff. Sept. 1,

1999.



CHAPTER 64. RECEIVERSHIP

CIVIL PRACTICE AND REMEDIES CODE

TITLE 3. EXTRAORDINARY REMEDIES

CHAPTER 64. RECEIVERSHIP

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 64.001. AVAILABILITY OF REMEDY. (a) A court of competent

jurisdiction may appoint a receiver:

(1) in an action by a vendor to vacate a fraudulent purchase of

property;

(2) in an action by a creditor to subject any property or fund

to his claim;

(3) in an action between partners or others jointly owning or

interested in any property or fund;

(4) in an action by a mortgagee for the foreclosure of the

mortgage and sale of the mortgaged property;

(5) for a corporation that is insolvent, is in imminent danger

of insolvency, has been dissolved, or has forfeited its corporate

rights; or

(6) in any other case in which a receiver may be appointed under

the rules of equity.

(b) Under Subsection (a)(1), (2), or (3), the receiver may be

appointed on the application of the plaintiff in the action or

another party. The party must have a probable interest in or

right to the property or fund, and the property or fund must be

in danger of being lost, removed, or materially injured.

(c) Under Subsection (a)(4), the court may appoint a receiver

only if:

(1) it appears that the mortgaged property is in danger of being

lost, removed, or materially injured; or

(2) the condition of the mortgage has not been performed and the

property is probably insufficient to discharge the mortgage debt.

(d) A court having family law jurisdiction or a probate court

located in the county in which a missing person, as defined by

Article 63.001, Code of Criminal Procedure, resides or, if the

missing person is not a resident of this state, located in the

county in which the majority of the property of a missing

person's estate is located may, on the court's own motion or on

the application of an interested party, appoint a receiver for

the missing person if:

(1) it appears that the estate of the missing person is in

danger of injury, loss, or waste; and

(2) the estate of the missing person is in need of a

representative.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 1376, Sec. 4, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1081, Sec. 1, 3, eff. Sept. 1,

1999.

Sec. 64.002. PERSONS NOT ENTITLED TO APPOINTMENT. (a) A court

may not appoint a receiver for a corporation, partnership, or

individual on the petition of the same corporation, partnership,

or individual.

(b) A court may appoint a receiver for a corporation on the

petition of one or more stockholders of the corporation.

(c) This section does not prohibit:

(1) appointment of a receiver for a partnership in an action

arising between partners; or

(2) appointment of a receiver over all or part of the marital

estate in a suit filed under Title 1 or 5, Family Code.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 167, Sec. 3.12(a), eff.

Sept. 1, 1987; Acts 1997, 75th Leg., ch. 165, Sec. 7.06, eff.

Sept. 1, 1997.

Sec. 64.003. FOREIGN APPOINTMENT. A court outside this state

may not appoint a receiver for:

(1) a person who resides in this state and for whom appointment

of a receiver has been applied for in this state; or

(2) property located in this state.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 64.004. APPLICATION OF EQUITY RULES. Unless inconsistent

with this chapter or other general law, the rules of equity

govern all matters relating to the appointment, powers, duties,

and liabilities of a receiver and to the powers of a court

regarding a receiver.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER B. QUALIFICATIONS, OATH, AND BOND

Sec. 64.021. QUALIFICATIONS; RESIDENCE REQUIREMENT. (a) To be

appointed as a receiver for property that is located entirely or

partly in this state, a person must:

(1) be a citizen and qualified voter of this state at the time

of appointment; and

(2) not be a party, attorney, or other person interested in the

action for appointment of a receiver.

(b) The appointment of a receiver who is disqualified under

Subsection (a)(1) is void as to property in this state.

(c) A receiver must maintain actual residence in this state

during the receivership.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 64.022. OATH. Before a person assumes the duties of a

receiver, he must be sworn to perform the duties faithfully.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 64.023. BOND. Before a person assumes the duties of a

receiver, he must execute a good and sufficient bond that is:

(1) approved by the appointing court;

(2) in an amount fixed by the court; and

(3) conditioned on faithful discharge of his duties as receiver

in the named action and obedience to the orders of the court.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 64.031. GENERAL POWERS AND DUTIES. Subject to the control

of the court, a receiver may:

(1) take charge and keep possession of the property;

(2) receive rents;

(3) collect and compromise demands;

(4) make transfers; and

(5) perform other acts in regard to the property as authorized

by the court.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 64.032. INVENTORY. As soon as possible after appointment,

a receiver shall return to the appointing court an inventory of

all property received.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 64.033. SUITS BY RECEIVER. A receiver may bring suits in

his official capacity without permission of the appointing court.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 64.034. INVESTMENTS, LOANS, AND CONTRIBUTIONS OF FUNDS.

(a) Except as provided by Subsection (b), on an order of the

court to which all parties consent, a receiver may invest for

interest any funds that he holds.

(b) A receiver appointed for a missing person under Section

64.001(d) who has on hand an amount of money belonging to the

missing person in excess of the amount needed for current

necessities and expenses may, on order of the court, invest,

lend, or contribute all or a part of the excess amount in the

manner provided by Subpart L, Part 4, Chapter XIII, Texas Probate

Code, for investments, loans, or contributions by guardians. The

receiver shall report to the court all transactions involving the

excess amount in the manner that reports are required of

guardians.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 1081, Sec. 4, eff. Sept. 1,

1999.

Sec. 64.035. DEPOSIT OF CERTAIN RAILROAD FUNDS. If a receiver

operates a railroad that lies wholly within this state, the

receiver shall deposit all money that comes into his hands, from

operation of the railroad or otherwise, in a place in this state

directed by the court. The money shall remain on deposit until

properly disbursed. If any portion of the railroad lies in

another state, the court shall require the receiver to deposit in

this state a share of the funds that is at least proportionate to

the value of the property of the company in this state.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 64.036. RECEIVERSHIP PROPERTY HELD BY FINANCIAL

INSTITUTION. Service or delivery of a notice of receivership, or

a demand or instruction by or on behalf of a receiver, relating

to receivership property held by a financial institution in the

name of or on behalf of a customer of the financial institution

is governed by Section 59.008, Finance Code.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 7.005, eff. Sept. 1,

1999.

SUBCHAPTER D. CLAIMS AND LIABILITIES

Sec. 64.051. APPLICATION OF FUNDS; PREFERENCES. (a) A receiver

shall apply the earnings of property held in receivership to the

payment of the following claims in the order listed:

(1) court costs of suit;

(2) wages of employees due by the receiver;

(3) debts owed for materials and supplies purchased by the

receiver for the improvement of the property held as receiver;

(4) debts due for improvements made during the receivership to

the property held as receiver;

(5) claims and accounts against the receiver on contracts made

by the receiver, personal injury claims and claims for stock

against the receiver accruing during the receivership, and

judgments rendered against the receiver for personal injuries and

for stock killed; and

(6) judgments recovered in suits brought before the receiver was

appointed.

(b) Claims listed in this section have a preference lien on the

earnings of the property held by the receiver.

(c) The court shall ensure that the earnings are paid in the

order of preference listed in this section.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 64.052. SUITS AGAINST RECEIVER. (a) A receiver who holds

property in this state may be sued in his official capacity in a

court of competent jurisdiction without permission of the

appointing court.

(b) A suit against a receiver may be brought where the person

whose property is in receivership resides.

(c) In a suit against a receiver, citation may be served on the

receiver or on any agent of the receiver who resides in the

county in which the suit is brought.

(d) The discharge of a receiver does not abate a suit against

the receiver or affect the right of a party to sue the receiver.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 64.053. PAYMENT OF JUDGMENT AGAINST RECEIVER. The court

that appointed a receiver shall order any judgment against the

receiver to be paid from funds held by the receiver.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 64.054. JUDGMENT LIEN. A judgment rendered against a

receiver in a cause of action arising during the receivership is

a lien on all property held by the receiver. The lien is superior

to the mortgage lien of a mortgagee who instituted the

receivership.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 64.055. EXECUTION ON JUDGMENT. (a) To obtain payment on a

judgment against a receiver, the owner of the judgment may apply

to the court that appointed the receiver for an order that the

receiver pay the judgment. If the receiver possesses money that

is subject to payment of the judgment, but the court refuses to

order payment, the owner of the judgment may apply to the court

that issued the judgment for execution on the judgment.

(b) The owner of the judgment must file with the court that

issued the judgment an affidavit reciting that:

(1) he applied to the court that appointed the receiver for an

order of payment;

(2) it was shown to the appointing court that the receiver had

money subject to payment of the judgment at that time; and

(3) the appointing court refused to order the receiver to pay

the judgment.

(c) The court that issued the judgment shall issue execution

that may be levied on any property held by the receiver. The

property shall be sold as under ordinary execution, and the sale

of the property conveys title to the purchaser.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 64.056. LIABILITY OF PERSONS RECEIVING RECEIVERSHIP

PROPERTY. (a) A person to whom a receiver delivers property

held in receivership, including the owner of the property, a

person who receives it for the owner, or an assignee of the owner

is liable to the extent of the value of the property for the

liabilities of the receiver arising during the receivership that

are unpaid at the time of the receiver's discharge. The person

receiving the property may be made a defendant to a suit against

the receiver, and if judgment is rendered against the receiver,

the court shall also render judgment against that defendant.

(b) A judgment against a receiver or an unpaid claim that arose

during the receivership and has not been sued on at the date the

receiver is discharged constitutes a preference lien on the

property held by the receiver on the date of discharge. The lien

is superior to the mortgage lien of a mortgagee who instituted

the receivership. The person who received the property is liable

on the judgment or claim to the extent of the value of the

property.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER E. PROVISIONS RELATING TO RECEIVERSHIP OF CORPORATIONS

Sec. 64.071. VENUE FOR APPOINTMENT. An action to have a

receiver appointed for a corporation with property in this state

shall be brought in the county in which the principal office of

the corporation is located.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 64.072. LIMITED DURATION. (a) Except as provided by this

section, a court may not administer a corporation in receivership

for more than three years after the date the receiver is

appointed, and the court shall wind up the affairs of the

corporation within that period.

(b) A court may, from time to time, extend the duration of a

corporate receivership if:

(1) litigation prevents the court from winding up the affairs of

the corporation within three years; or

(2) the receiver is operating the corporation as a going

concern.

(c) To extend the duration of a corporate receivership, the

court must have received an application for the extension and,

following notice to all attorneys of record, must conduct a

hearing on the extension. As required by the best interests of

all concerned parties, the court may prescribe conditions for the

extension and extend it for a term within the limits provided by

Subsection (d). The court shall enter into its minutes the proper

order extending the receivership.

(d) A court may not extend a corporate receivership for more

than five years beyond the original three years, except that the

court may extend for any additional period the receivership of a

corporation organized and existing under Article 3.05(A)(2),

Texas Miscellaneous Corporation Laws Act (Article 1302-3.05,

Vernon's Texas Civil Statutes), or Title 112, Revised Statutes.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 64.0721. TERMINATION OF RAILROAD RECEIVERSHIP. (a) A

receiver of a railroad company located wholly within this state

that has been in receivership for more than 50 years may apply to

the court that appointed the receiver requesting the court to:

(1) terminate the receivership; and

(2) disburse any assets of the railroad company remaining after

the payment of the company's debts to one or more nonprofit

charitable organizations chosen by the receiver for use in

providing services within the county in which the receiver was

appointed.

(b) After a receiver makes an application under Subsection (a),

the receiver shall publish notice of the proposed termination of

the receivership for seven consecutive days in a newspaper of

general circulation in the county in which the receivership is

located. The notice must state that a person with an interest in

the assets of the railroad company may file a claim with the

court that appointed the receiver not later than the 90th day

after the final day of the publication of the notice.

(c) After the expiration of the period for filing claims

provided by Subsection (b) and after the court resolves all

claims filed with the court relating to the railroad company, the

court shall disburse any remaining assets of the receivership to

the nonprofit charitable organizations chosen by the receiver

that are acceptable to the court in its discretion.

(d) Any noncash assets of a railroad company that exist when its

receivership is terminated under this section escheat to the

state.

Added by Acts 1997, 75th Leg., ch. 821, Sec. 1, eff. June 17,

1997.

Sec. 64.073. EARNINGS ON IMPROVED PROPERTY LIABLE FOR DEBTS.

(a) A corporation in receivership shall contribute to the

payment of any floating debts against it an amount equal to the

full value of current earnings spent by the receiver for:

(1) improvements to the corporate property held by the receiver,

the purchase of rolling stock or machinery, and other

improvements that increase the value of the property; or

(2) the extension of a road or the acquisition of land in

connection with a road.

(b) If property of a corporation in receivership is sold under

court order in a lien foreclosure, the court shall order the

clerk to retain from the sale proceeds an amount equal to the

value of improvements made by the receiver to the property sold

and shall order that money to be paid to persons with a claim,

debt, or judgment against the corporation. The courts shall

require an amount of cash sufficient for that purpose to be paid

in at the date of sale.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 64.074. CLAIMS PREFERENCE AGAINST CURRENT EARNINGS. A

judgment or claim existing against a corporation at the time the

receiver is appointed or a judgment in an action existing at that

time shall be paid out of the earnings of the corporation earned

during the receivership in preference to the mortgage of a

mortgagee who instituted the receivership. The judgment or claim

is a lien on those earnings.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 64.075. FORFEITURE OF CHARTER FOR UNQUALIFIED RECEIVER. If

a person who is not a citizen and qualified voter of this state

is appointed receiver for a domestic corporation that owns

property in this state, the corporation forfeits its charter. The

attorney general shall immediately bring suit in the nature of

quo warranto for forfeiture of the charter.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 64.076. SUITS AGAINST RAILROAD RECEIVER: VENUE AND SERVICE.

An action against the receiver of a railroad company may be

brought in any county through or into which the railroad is

constructed, and citation may be served on the receiver, the

general or division superintendent, or an agent of the receiver

who resides in the county in which the suit is brought. If no

agent of the receiver resides in the county in which the suit is

brought, citation may be served on any agent of the receiver in

this state.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER F. RECEIVER FOR CERTAIN MINERAL INTERESTS

Sec. 64.091. RECEIVER FOR MINERAL INTERESTS OWNED BY NONRESIDENT

OR ABSENTEE. (a) The purpose of this section is to encourage

the exploration and development of mineral resources.

(b) In the following actions, a district court may appoint a

receiver for the mineral interest or leasehold interest under a

mineral lease owned by a nonresident or absent defendant:

(1) an action that is brought by a person claiming or owning an

undivided mineral interest in land in this state or an undivided

leasehold interest under a mineral lease of land in this state

and that has one or more defendants who have, claim, or own an

undivided mineral interest in the same property; or

(2) an action that is brought by a person claiming or owning an

undivided leasehold interest under a mineral lease of land in

this state and that has one or more defendants who have, claim,

or own an undivided leasehold interest under a mineral lease of

the same property.

(b-1) The defendant for whom the receiver is sought must:

(1) be a person whose residence or identity is unknown or a

nonresident; and

(2) have not paid taxes on the interest or rendered it for taxes

during the five-year period immediately preceding the filing of

the action.

(c) The plaintiff in the action must allege by verified petition

and prove that he:

(1) has made a diligent but unsuccessful effort to locate the

defendant; and

(2) will suffer substantial damage or injury unless the receiver

is appointed.

(d) In an action under Subsection (b)(1):

(1) the plaintiff, in the verified petition, must name the last

known owner or the last record owner of the interest as

defendant;

(2) the plaintiff must serve notice on the defendant by

publication as provided by the Texas Rules of Civil Procedure;

(3) the court may appoint as receiver the county judge and his

successors or any other resident of the county in which the land

is located;

(4) notwithstanding the Texas Rules of Civil Procedure, the

applicant is not required to post bond; and

(5) the receiver is not required to post bond.

(e) A receivership created under this subchapter continues as

long as the defendant or his heirs, assigns, or personal

representatives fail to appear in court in person or by agent or

attorney to claim the defendant's interest.

(f) As ordered by the court, the receiver shall immediately:

(1) execute and deliver to a lessee or successive lessees

mineral leases on the outstanding undivided mineral interests;

(2) execute and deliver to a lessee or successive lessees an

assignment of the outstanding undivided leasehold interest; and

(3) enter into a unitization agreement authorized by the

Railroad Commission of Texas.

(g) A lease executed by a receiver under this section may

authorize the lessee to pool and unitize land subject to the

lease with adjacent land into a unit not to exceed 160 acres for

an oil well or 640 acres for a gas well plus 10 percent tolerance

or into a unit that substantially conforms to a larger unit

prescribed or permitted by governmental rule.

(h) Money consideration paid for the execution of a lease,

assignment, or unitization agreement by the receiver must be paid

to the clerk of the court in which the case is pending before the

receiver executes the instrument. The court shall apply the

money to the costs accruing in the case and retain any balance

for the use and benefit of the nonresident or person of unknown

residence who owns the mineral or leasehold interest. Payments

made at a later time under the lease, assignment, or unitization

agreement shall be paid into the registry of the court and

impounded for the use and benefit of the owner of the mineral or

leasehold interest.

(i) This section is cumulative of other laws relating to removal

of a cloud from title or appointment of a receiver.

(j) In this section:

(1) "Mineral lease" includes any lease of oil, gas, or other

minerals that contains provisions necessary or incident to the

orderly exploration, development, and recovery of oil, gas, or

other minerals.

(2) "Leasehold interest" includes ownership created under a

mineral lease or carved out of a leasehold estate granted under a

mineral lease, including production payments, overriding royalty

interests, and working interests.

(3) "Lessee" includes an assignee under an assignment of a

mineral lease.

(k) To the extent that Subsection (d)(2) conflicts with the

Texas Rules of Civil Procedure, Subsection (d)(2) controls.

Notwithstanding Section 22.004, Government Code, the supreme

court may not amend or adopt rules in conflict with Subsection

(d)(2).

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 492, Sec. 1, eff. June 14,

1989; Acts 1989, 71st Leg., ch. 998, Sec. 1, eff. Sept. 1, 1989;

Acts 1991, 72nd Leg., ch. 16, Sec. 3.01, eff. Aug. 26, 1991.

Reenacted and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 5.002, eff. September 1, 2009.

Sec. 64.092. RECEIVER FOR CONTINGENT INTERESTS IN MINERALS. (a)

On the application of a person who has a vested, contingent, or

possible interest in land or an estate subject to a contingent

future interest, a district court of the county in which all or

part of the land is located may appoint a receiver for the land

or estate, pending the occurrence of the contingency and the

vesting of the future interest, if:

(1) the land or estate is susceptible to drainage of oil, gas,

or other minerals;

(2) lease of the land for oil, gas, or mineral development and

the safe and proper investment of the proceeds will inure to the

benefit and advantage of the persons entitled to the proceeds; or

(3) lease of the land for the production of oil, gas, or other

minerals is necessary for the conservation, preservation, or

protection of the land or estate or of a present, contingent, or

future interest in the land or estate.

(b) As authorized or directed by the court, a receiver appointed

under Subsection (a) may:

(1) lease the land for the development of oil, gas, or other

minerals at public or private sale and on terms and conditions

directed by the court; and

(2) receive, hold, and invest the proceeds of the lease for the

benefit of persons who are entitled or may become entitled to

those proceeds according to their respective rights and

interests.

(c) On the application of a person who has a vested, contingent,

or possible interest in land or an estate that is under an oil,

gas, or mineral lease and is subject to a contingent future

interest, a district court of the county in which all or part of

the land is located may appoint a receiver for the contingent

future interests, pending the occurrence of the contingency and

the vesting of the future interest, if:

(1) the lease fails to provide for pooling or contains pooling

provisions that are ineffective as to the contingent future

interest covered by the lease; and

(2) the pooling of the contingent future interest:

(A) is necessary to protect correlative rights;

(B) is necessary to prevent the physical or economic waste of

oil, gas, or other minerals;

(C) will inure to the benefit and advantage of the persons

entitled to the future interest; or

(D) is necessary for the conservation, preservation, or

protection of the land or estate or of a present, contingent, or

future interest in the land or estate.

(d) The lessee or an assignee of the lessee may apply for

appointment of a receiver under Subsection (c). As authorized or

directed by the court, the receiver appointed under that

subsection may:

(1) amend the lease to authorize pooling for the contingent

future interest on terms and conditions and for additional

consideration directed by the court; and

(2) receive, hold, and invest the additional consideration for

the benefit of the persons who are entitled or may become

entitled to that consideration, according to their respective

rights and interests.

(e) A court appointing a receiver under this section may confer

on the receiver all powers necessary to the exercise of the

receiver's authority.

(f) A lease executed or amended by a receiver under this section

may authorize the lessee and his assigns to pool all or part of

the land subject to the lease with adjacent land into a unit not

to exceed 160 acres for an oil well or 640 acres for a gas well

plus 10 percent tolerance or into a unit that substantially

conforms to a larger unit prescribed or permitted by governmental

rule.

(g) In an action for appointment of a receiver under this

section, a person who has a vested, contingent, or possible

interest in the land must be cited in the manner and for the time

provided for in actions concerning title to land. A person not in

being must be cited in the manner and for the time provided in

actions against unknown owners or claimants of interest in land.

In an action brought under Subsection (c), a person is not a

necessary party if:

(1) the person's interest in the land subject to the lease is

effectively subject to pooling authority under the lease; and

(2) enlargement of the pooling authority as to the person's

interest is not sought.

(h) The court appointing a receiver under this section may order

that, after payment of court costs, money paid to the receiver be

deposited in the registry of the court for the use and benefit of

the persons who are entitled or may become entitled to the money,

according to their respective rights and interests. If the court

then discharges the receiver, it may order that later payments

under the lease accruing to the contingent future interest be

deposited in the same manner and for the same purpose.

(i) This section does not apply to a mineral lease on land on

which drilling began before October 5, 1949. This section does

not authorize a lease of mineral interests on land subject to

existing homestead rights without the written consent of the

owner of the homestead rights given in the manner provided by law

for the conveyance of homesteads.

(j) In this section, "contingent future interest" means a legal

or equitable interest arising by way of remainder, reversion,

possibility of reverter, executory devise, on the occurrence of a

condition subsequent, or otherwise.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 64.093. RECEIVER FOR ROYALTY INTERESTS OWNED BY NONRESIDENT

OR ABSENTEE. (a) A district court may appoint a receiver for

the royalty interest owned by a nonresident or absent defendant

in an action that:

(1) is brought by a person claiming or owning an undivided

mineral interest in land in this state or an undivided leasehold

interest under a mineral lease of land in the state; and

(2) has one or more defendants who have, claim, or own an

undivided royalty interest in that property.

(b) The defendant for whom the receiver is sought must:

(1) be a person whose residence or identity is unknown or a

nonresident; and

(2) not have paid taxes on the interest or rendered it for taxes

during the five-year period immediately preceding the filing of

the action.

(c) The plaintiff in the action must allege by verified petition

and prove that the plaintiff:

(1) has made a diligent but unsuccessful effort to locate the

defendant; and

(2) will suffer substantial damage or injury unless the receiver

is appointed.

(d) In an action under Subsection (a):

(1) the plaintiff, in the petition, must name the last known

owner or the last record owner of the interest as defendant;

(2) the plaintiff must serve notice on the defendant by

publication as provided by the Texas Rules of Civil Procedure;

(3) the court may appoint as receiver the county judge or any

other resident of the county in which the land is located;

(4) notwithstanding the Texas Rules of Civil Procedure, the

applicant is not required to post bond; and

(5) the receiver is not required to post bond.

(e) A receivership created under this section continues as long

as the defendant or the defendant's heirs, assigns, or personal

representatives fail to appear in court in person or by agent or

attorney to claim the defendant's interest.

(f) As ordered by the court, the receiver shall immediately:

(1) ratify a mineral lease executed by a person owning an

undivided mineral interest in the property;

(2) ratify a pooling agreement executed by a person owning an

undivided mineral interest in the property or an undivided

leasehold interest in the property; or

(3) enter into a unitization agreement authorized by the

Railroad Commission of Texas.

(g) A lease ratified by a receiver under this section may

authorize the lessee to pool and unitize land subject to the

lease with adjacent land into a unit not to exceed 160 acres for

an oil well or 640 acres for a gas well plus 10 percent tolerance

or into a unit that substantially conforms to a larger unit

prescribed or permitted by governmental rule. A pooling agreement

ratified by a receiver under this section may allow a pooled unit

not to exceed 160 acres for an oil well or 640 acres for a gas

well plus 10 percent tolerance or into a unit that substantially

conforms to a larger unit prescribed or permitted by governmental

rule.

(h) The monetary consideration, if any, due for the execution of

a ratification, pooling agreement, or unitization agreement by

the receiver must be paid to the clerk of the court in which the

case is pending before the receiver executes the instrument. It

is, however, recognized that, because ratifications, pooling

agreements, and unitization agreements are typically entered into

in consideration of the future benefits accruing to the grantor

thereof, an initial monetary consideration is not typically paid

for the execution of such instruments. The court shall apply the

money to the costs accruing in the case and retain any balance

for the owner of the royalty interest. Payments made at a later

time under the lease, pooled unit, or unitization agreement shall

be paid into the registry of the court and impounded for the

owner of the royalty interest.

(i) This section is cumulative of other laws relating to removal

of a cloud from title or appointment of a receiver.

(j) In this section:

(1) "Mineral lease" includes any lease of oil, gas, or other

minerals that contains provisions necessary or incident to the

orderly exploration, development, and recovery of oil, gas, or

other minerals.

(2) "Leasehold interest" includes ownership created under a

mineral lease or carved out of a leasehold estate granted under a

mineral lease, including production payments, overriding royalty

interests, and working interests.

(3) "Pooling agreement" includes any agreement that pools or

unitizes land with adjacent land for production of oil, gas, or

other minerals.

(4) "Royalty interest" includes any interest in the lands

entitled to share in the production of oil, gas, or other

minerals that is not required to execute a mineral lease or any

other instrument in order to vest in the mineral interest owner

or mineral leasehold interest owner the right and power, as to

that interest, to develop oil, gas, or other minerals produced

solely from those lands.

(k) To the extent that Subsection (d)(2) conflicts with the

Texas Rules of Civil Procedure, Subsection (d)(2) controls.

Notwithstanding Section 22.004, Government Code, the supreme

court may not amend or adopt rules in conflict with Subsection

(d)(2).

Added by Acts 1999, 76th Leg., ch. 1483, Sec. 1, eff. Aug. 30,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

292, Sec. 2, eff. June 19, 2009.

SUBCHAPTER G. RECEIVER FOR CERTAIN MISSING PERSONS

Sec. 64.101. NOTICE AND CITATION FOR RECEIVERSHIP FOR CERTAIN

MISSING PERSONS. (a) On the filing of an application for the

appointment of a receiver for a missing person under Section

64.001(d), the court clerk shall issue a citation that states

that the application for receivership was filed and includes:

(1) the name of the missing person; and

(2) the name of the applicant.

(b) The citation must cite all persons interested in the welfare

of the missing person to appear at the time and place stated in

the notice for purposes of contesting the application. The

citation shall be posted.

(c) The citation shall be published in a newspaper of general

circulation:

(1) once in the county in which the missing person resides; and

(2) once in each county in which property of the missing

person's estate is located.

Added by Acts 1999, 76th Leg., ch. 1081, Sec. 5, eff. Sept. 1,

1999.

Sec. 64.102. PROCEEDING TO APPOINT RECEIVER. (a) The court

shall appoint an attorney ad litem to represent the interests of

a missing person at a proceeding to appoint a receiver for the

missing person under Section 64.001(d). To be eligible for

appointment as an attorney ad litem under this subsection, a

person must be certified in the same manner and to the same

extent as a person who is appointed as an attorney ad litem for a

proposed ward under Section 646, Texas Probate Code.

(b) The court may appoint a guardian ad litem for a missing

person if the court determines that the appointment would be in

the best interest of the missing person. A guardian ad litem

appointed under this subsection is an officer of the court. The

guardian ad litem shall protect the missing person in a manner

that will enable the court to determine the appropriate action to

take in relation to the best interest of the missing person.

(c) An attorney ad litem or a guardian ad litem appointed under

this section is entitled to reasonable compensation for services

in an amount set by the court to be charged as costs in the

proceeding.

(d) The cost of a proceeding instituted for the appointment of a

receiver for a missing person under Section 64.001(d) shall be

paid from the receivership, if a receivership is created. If the

court denies an application for appointment of a receiver, the

applicant shall pay the costs of the proceeding.

(e) The term of a receivership for a missing person granted

under Section 64.001(d) may not exceed six months unless, before

the expiration of the term and for good cause shown, the court

extends the receivership for another term not to exceed six

months.

Added by Acts 1999, 76th Leg., ch. 1081, Sec. 5, eff. Sept. 1,

1999.

Sec. 64.103. BOND. The bond under Section 64.023 required to be

executed by a receiver for a missing person appointed under

Section 64.001(d) must be set in an amount the court considers

necessary to protect the estate of the missing person.

Added by Acts 1999, 76th Leg., ch. 1081, Sec. 5, eff. Sept. 1,

1999.

Sec. 64.104. EXPENDITURES BY RECEIVER. If, during the

receivership for a missing person under Section 64.001(d), the

needs of the spouse or dependent children of the missing person

require the use of the income or corpus of the estate for

education, clothing, or subsistence, the court may, with or

without application, by order entered in the minutes of the

court, appropriate an amount of the income or corpus sufficient

for that purpose. The income or corpus shall be used by the

receiver to pay claims for education, clothing, or subsistence

that are presented to the court and approved and ordered to be

paid.

Added by Acts 1999, 76th Leg., ch. 1081, Sec. 5, eff. Sept. 1,

1999.

Sec. 64.105. RECEIVER'S EXPENSES, ACCOUNT, AND COMPENSATION.

(a) All necessary expenses incurred by a receiver appointed

under Section 64.001(d) for a missing person in administering the

property shall be reported to the court at intervals not longer

than six months in length, as required by the court, and shall be

reported in an annual report filed not later than the 60th day

after the end of each calendar year if the court extends the

receivership in accordance with Section 64.102(e). The report

shall be made to the court by a sworn statement of account,

including a report of:

(1) the receiver's acts;

(2) the condition of the property;

(3) the status of the threatened danger to the property; and

(4) the progress made toward abatement of the threatened danger.

(b) If the court is satisfied that the statement is correct and

reasonable in all respects, the court shall promptly by order

approve the report and authorize the reimbursement of the

receiver from the funds under the receiver's control.

(c) For official services rendered, the receiver is entitled to

be compensated in the same manner and amount as is provided by

Chapter XIII, Texas Probate Code, for similar services rendered

by guardians of estates.

Added by Acts 1999, 76th Leg., ch. 1081, Sec. 5, eff. Sept. 1,

1999.

Sec. 64.106. CLOSING RECEIVERSHIP. When the threatened danger

has abated and the estate of a missing person for whom a receiver

was appointed under Section 64.001(d) is no longer liable to

injury, loss, or waste for the lack of a representative or when

the receivership terminates under Section 64.102(e), whichever

occurs earlier, the receiver shall:

(1) report to the court; and

(2) file with the clerk a full and final sworn account of:

(A) all property received by the receiver;

(B) all sums paid out;

(C) all acts performed by the receiver with respect to the

property; and

(D) all property remaining in the receiver's control.

Added by Acts 1999, 76th Leg., ch. 1081, Sec. 5, eff. Sept. 1,

1999.

Sec. 64.107. ACTION OF COURT. (a) If, on hearing the report

and account required under Section 64.106, the court is satisfied

that the danger of injury, loss, or waste has abated and that the

report and account are correct, the court shall render an order

finding that the danger has abated and that the report and

account are correct and shall direct the receiver to deliver the

property to the person from whom the receiver took possession as

receiver, to the missing person, or to another person the court

finds to be entitled to possession of the estate. The person to

whom the property is delivered shall execute and file with the

clerk an appropriate receipt for the property delivered.

(b) The order of the court shall discharge the receiver and the

receiver's sureties.

(c) If the court is not satisfied that the danger has abated, or

is not satisfied with the report and account, the court shall

render an order continuing the receivership in effect until the

court is satisfied that the danger has abated and that the report

and account are correct, subject to the limitation prescribed by

Section 64.102(e) for the extension of a receivership.

Added by Acts 1999, 76th Leg., ch. 1081, Sec. 5, eff. Sept. 1,

1999.

Sec. 64.108. RECORDATION OF PROCEEDINGS. All orders, bonds,

reports, accounts, and notices in the receivership proceedings

under this subchapter shall be recorded in the minutes of the

court.

Added by Acts 1999, 76th Leg., ch. 1081, Sec. 5, eff. Sept. 1,

1999.



CHAPTER 65. INJUNCTION

CIVIL PRACTICE AND REMEDIES CODE

TITLE 3. EXTRAORDINARY REMEDIES

CHAPTER 65. INJUNCTION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 65.001. APPLICATION OF EQUITY PRINCIPLES. The principles

governing courts of equity govern injunction proceedings if not

in conflict with this chapter or other law.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 65.002. RESTRAINING ORDER OR INJUNCTION AFFECTING CUSTOMER

OF FINANCIAL INSTITUTION. Service or delivery of a restraining

order or injunction affecting property held by a financial

institution in the name of or on behalf of a customer of the

financial institution is governed by Section 59.008, Finance

Code.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 7.006, eff. Sept. 1,

1999.

SUBCHAPTER B. AVAILABILITY OF REMEDY

Sec. 65.011. GROUNDS GENERALLY. A writ of injunction may be

granted if:

(1) the applicant is entitled to the relief demanded and all or

part of the relief requires the restraint of some act prejudicial

to the applicant;

(2) a party performs or is about to perform or is procuring or

allowing the performance of an act relating to the subject of

pending litigation, in violation of the rights of the applicant,

and the act would tend to render the judgment in that litigation

ineffectual;

(3) the applicant is entitled to a writ of injunction under the

principles of equity and the statutes of this state relating to

injunctions;

(4) a cloud would be placed on the title of real property being

sold under an execution against a party having no interest in the

real property subject to execution at the time of sale,

irrespective of any remedy at law; or

(5) irreparable injury to real or personal property is

threatened, irrespective of any remedy at law.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 167, Sec. 3.17, eff. Sept.

1, 1987.

Sec. 65.012. OPERATION OF WELL OR MINE. (a) A court may issue

an injunction or temporary restraining order prohibiting

subsurface drilling or mining operations only if an adjacent

landowner filing an application claims that a wrongful act caused

injury to his surface or improvements or loss of or injury to his

minerals and if the party against whom the injunction is sought

is unable to respond in damages for the resulting injuries.

(b) To secure the payment of any injuries that may be sustained

by the complainant as a result of subsurface drilling or mining

operations, the party against whom an injunction is sought under

this section shall enter into a good and sufficient bond in an

amount fixed by the court hearing the application.

(c) The court may appoint a trustee or receiver instead of

requiring a bond if the court considers it necessary to protect

the interests involved in litigation concerning an injunction

under this section. The trustee or receiver has the powers

prescribed by the court and shall take charge of and hold the

minerals produced from the drilling or mining operation or the

proceeds from the disposition of those minerals, subject to the

final disposition of the litigation.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 65.013. STAY OF JUDGMENT OR PROCEEDING. An injunction may

not be granted to stay a judgment or proceeding at law except to

stay as much of the recovery or cause of action as the

complainant in his petition shows himself equitably entitled to

be relieved against and as much as will cover the costs.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 65.014. LIMITATIONS ON STAY OF EXECUTION OF JUDGMENT. (a)

Except as provided by Subsection (b), an injunction to stay

execution of a valid judgment may not be granted more than one

year after the date on which the judgment was rendered unless:

(1) the application for the injunction has been delayed because

of fraud or false promises of the plaintiff in the judgment

practiced or made at the time of or after rendition of the

judgment; or

(2) an equitable matter or defense arises after the rendition of

the judgment.

(b) If the applicant for an injunction to stay execution of a

judgment was absent from the state when the judgment was rendered

and was unable to apply for the writ within one year after the

date of rendition, the injunction may be granted at any time

within two years after that date.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 65.015. CLOSING OF STREETS. An injunction may not be

granted to stay or prevent the governing body of an incorporated

city from vacating, abandoning, or closing a street or alley

except on the suit of a person:

(1) who is the owner or lessee of real property abutting the

part of the street or alley vacated, abandoned, or closed; and

(2) whose damages have neither been ascertained and paid in a

condemnation suit by the city nor released.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 65.016. VIOLATION OF REVENUE LAW. At the instance of the

county or district attorney or the attorney general, a court by

injunction may prevent, prohibit, or restrain the violation of

any revenue law of this state.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 4.03(a), eff. Aug. 28,

1989.

Sec. 65.017. CIGARETTE SELLER, DISTRIBUTOR, OR MANUFACTURER. In

addition to any other remedy provided by law, a person may bring

an action in good faith for appropriate injunctive relief if the

person sells, distributes, or manufactures cigarettes and

sustains a direct economic or commercial injury as a result of a

violation of:

(1) Section 48.015, Penal Code; or

(2) Section 154.0415, Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.12, eff. April 1, 2009.

SUBCHAPTER C. JURISDICTION OF PROCEEDINGS; VENUE

Sec. 65.021. JURISDICTION OF PROCEEDING. (a) The judge of a

district or county court in term or vacation shall hear and

determine applications for writs of injunction.

(b) This section does not limit injunction jurisdiction granted

by law to other courts.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 65.022. RETURN OF WRIT; HEARING BY NONRESIDENT JUDGE. (a)

Except as provided by this section, a writ of injunction is

returnable only to the court granting the writ.

(b) A district judge may grant a writ returnable to a court

other than his own if the resident judge refuses to act or cannot

hear and act on the application because of his absence, sickness,

inability, inaccessibility, or disqualification. Those facts must

be fully set out in the application or in an affidavit

accompanying the application. A judge who refuses to act shall

note that refusal and the reasons for refusal on the writ. A

district judge may not grant the writ if the application has been

acted on by another district judge.

(c) A district judge may grant a writ returnable to a court

other than his own to stay execution or restrain foreclosure,

sale under a deed of trust, trespass, removal of property, or an

act injurious to or impairing riparian or easement rights if

satisfactory proof is made to the nonresident judge that it is

impracticable for the applicant to reach the resident judge and

procure the action of the resident judge in time to put into

effect the purposes of the application.

(d) A district judge may grant a writ returnable to a court

other than his own if the resident judge cannot be reached by the

ordinary and available means of travel and communication in

sufficient time to put into effect the purpose of the writ

sought. In seeking a writ under this subsection, the applicant or

attorney for the applicant shall attach to the application an

affidavit that fully states the facts of the inaccessibility and

the efforts made to reach and communicate with the resident

judge. The judge to whom application is made shall refuse to hear

the application unless he determines that the applicant made fair

and reasonable efforts to reach and communicate with the resident

judge. The injunction may be dissolved on a showing that the

applicant did not first make reasonable efforts to procure a

hearing on the application before the resident judge.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 65.023. PLACE FOR TRIAL. (a) Except as provided by

Subsection (b), a writ of injunction against a party who is a

resident of this state shall be tried in a district or county

court in the county in which the party is domiciled. If the writ

is granted against more than one party, it may be tried in the

proper court of the county in which either party is domiciled.

(b) A writ of injunction granted to stay proceedings in a suit

or execution on a judgment must be tried in the court in which

the suit is pending or the judgment was rendered.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER D. INJUNCTION OBTAINED FOR PURPOSES OF DELAYING

COLLECTION OF MONEY

Sec. 65.031. DISSOLUTION; AWARD OF DAMAGES. If on final hearing

a court dissolves in whole or in part an injunction enjoining the

collection of money and the injunction was obtained only for

delay, the court may assess damages in an amount equal to 10

percent of the amount released by dissolution of the injunction,

exclusive of costs.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER E. APPLICANTS BOND FOR TEMPORARY RESTRAINING ORDER OR

TEMPORARY INJUNCTION

Sec. 65.041. BOND NOT REQUIRED FOR ISSUANCE OF TEMPORARY

RESTRAINING ORDER FOR CERTAIN INDIGENT APPLICANTS. A court may

not require an applicant for a temporary restraining order to

execute a bond to the adverse party before the order may issue

if:

(1) the applicant submits an affidavit that meets the

requirements of Section 65.043 to the court; and

(2) the court finds that the order is intended to restrain the

adverse party from foreclosing on the applicant's residential

homestead.

Added by Acts 1989, 71st Leg., ch. 391, Sec. 1, eff. Aug. 28,

1989.

Sec. 65.042. BOND NOT REQUIRED FOR ISSUANCE OF TEMPORARY

INJUNCTION FOR CERTAIN INDIGENT APPLICANTS. (a) A court may not

require an applicant for a temporary injunction to execute a bond

to the adverse party before the injunction may issue if:

(1) the applicant submits an affidavit that meets the

requirements of Section 65.043 to the court; and

(2) the court finds that the injunction is intended to enjoin

the adverse party from foreclosing on the applicant's residential

homestead.

(b) If the affidavit submitted under Subsection (a)(1) is

contested under Section 65.044, the court may not issue a

temporary injunction unless the court finds that the applicant is

financially unable to execute the bond.

Added by Acts 1989, 71st Leg., ch. 391, Sec. 1, eff. Aug. 28,

1989.

Sec. 65.043. AFFIDAVIT. (a) The affidavit must contain

complete information relating to each and every person liable for

the indebtedness secured by or with an ownership interest in the

residential homestead concerning the following matters:

(1) identity;

(2) income, including income from employment, dividends,

interest, and any other source other than from a government

entitlement;

(3) spouse's income, if known to the applicant;

(4) description and estimated value of real and personal

property, other than the applicant's homestead;

(5) cash and checking account;

(6) debts and monthly expenses;

(7) dependents; and

(8) any transfer to any person of money or other property with a

value in excess of $1,000 made within one year of the affidavit

without fair consideration.

(b) The affidavit must state: "I am not financially able to post

a bond to cover any judgment against me in this case. All

financial information that I provided to the lender was true and

complete and contained no false statements or material omissions

at the time it was provided to the lender. Upon oath and under

penalty of perjury, the statements made in this affidavit are

true."

(c) In the event the applicant is married, both spouses must

execute the affidavit.

(d) The affidavit must be verified.

Added by Acts 1989, 71st Leg., ch. 391, Sec. 1, eff. Aug. 28,

1989.

Sec. 65.044. CONTEST OF AFFIDAVIT. (a) A party may not contest

an affidavit filed by an applicant for a temporary restraining

order as provided by Section 65.041.

(b) A party may contest an affidavit filed by an applicant for a

temporary injunction as provided by Section 65.042:

(1) after service of a temporary restraining order in the case;

or

(2) if a temporary restraining order was not applied for or

issued, after service of notice of the hearing on the application

for the temporary injunction.

(c) A party contests an affidavit by filing a written motion and

giving notice to all parties of the motion in accordance with

Rule 21a of the Texas Rules of Civil Procedure.

(d) The court shall hear the contest at the hearing on the

application for a temporary injunction and determine whether the

applicant is financially able to execute a bond against the

adverse party as required by the Texas Rules of Civil Procedure.

In making its determination, the court may not consider:

(1) any income from a government entitlement that the applicant

receives; or

(2) the value of the applicant's residential homestead.

(e) The court may order the applicant to post and file with the

clerk a bond as required by the Texas Rules of Civil Procedure

only if the court determines that the applicant is financially

able to execute the bond.

(f) An attorney who represents an applicant and who provides

legal services without charge to the applicant and without a

contractual agreement for payment contingent on any event may

file an affidavit with the court describing the financial nature

of the representation.

Added by Acts 1989, 71st Leg., ch. 391, Sec. 1, eff. Aug. 28,

1989.

Sec. 65.045. CONFLICT WITH TEXAS RULES OF CIVIL PROCEDURE. (a)

To the extent that this subchapter conflicts with the Texas Rules

of Civil Procedure, this subchapter controls.

(b) Notwithstanding Section 22.004, Government Code, the supreme

court may not amend or adopt rules in conflict with this

subchapter.

(c) The district courts and statutory county courts in a county

may not adopt local rules in conflict with this subchapter.

Added by Acts 1989, 71st Leg., ch. 391, Sec. 1, eff. Aug. 28,

1989.



CHAPTER 66. QUO WARRANTO

CIVIL PRACTICE AND REMEDIES CODE

TITLE 3. EXTRAORDINARY REMEDIES

CHAPTER 66. QUO WARRANTO

Sec. 66.001. GROUNDS. An action in the nature of quo warranto

is available if:

(1) a person usurps, intrudes into, or unlawfully holds or

executes a franchise or an office, including an office in a

corporation created by the authority of this state;

(2) a public officer does an act or allows an act that by law

causes a forfeiture of his office;

(3) an association of persons acts as a corporation without

being legally incorporated;

(4) a corporation does or omits an act that requires a surrender

or causes a forfeiture of its rights and privileges as a

corporation;

(5) a corporation exercises power not granted by law;

(6) a railroad company charges an extortionate rate for

transportation of freight or passengers; or

(7) a railroad company unlawfully refuses to move over its lines

the cars of another railroad company.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 66.002. INITIATION OF SUIT. (a) If grounds for the remedy

exist, the attorney general or the county or district attorney of

the proper county may petition the district court of the proper

county or a district judge if the court is in vacation for leave

to file an information in the nature of quo warranto.

(b) The petition must state that the information is sought in

the name of the State of Texas.

(c) The attorney general or county or district attorney may file

the petition on his own motion or at the request of an individual

relator.

(d) If there is probable ground for the proceeding, the judge

shall grant leave to file the information, order the information

to be filed, and order process to be issued.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 66.003. JUDGMENT. If the person against whom the

information is filed is found guilty as charged, the court:

(1) shall enter judgment removing the person from the office or

franchise;

(2) shall enter judgment for the costs of prosecution in favor

of the relator; and

(3) may fine the person for usurping, intruding into, or

unlawfully holding and executing the office or franchise.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.






TITLE 4. LIABILITY IN TORT

CHAPTER 71. WRONGFUL DEATH; SURVIVAL; INJURIES OCCURRING OUT OF STATE

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 71. WRONGFUL DEATH; SURVIVAL; INJURIES OCCURRING OUT OF

STATE

SUBCHAPTER A. WRONGFUL DEATH

Sec. 71.001. DEFINITIONS. In this subchapter:

(1) "Corporation" means a municipal, private, public, or

quasi-public corporation other than a county or a common or

independent school district.

(2) "Person" means an individual, association of individuals,

joint-stock company, or corporation or a trustee or receiver of

an individual, association of individuals, joint-stock company,

or corporation.

(3) "Death" includes, for an individual who is an unborn child,

the failure to be born alive.

(4) "Individual" includes an unborn child at every stage of

gestation from fertilization until birth.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., ch. 822, Sec. 1.01, eff. Sept.

1, 2003.

Sec. 71.002. CAUSE OF ACTION. (a) An action for actual damages

arising from an injury that causes an individual's death may be

brought if liability exists under this section.

(b) A person is liable for damages arising from an injury that

causes an individual's death if the injury was caused by the

person's or his agent's or servant's wrongful act, neglect,

carelessness, unskillfulness, or default.

(c) A person is liable for damages arising from an injury that

causes an individual's death if:

(1) the person is a proprietor, owner, charterer, or hirer of an

industrial or public utility plant or of a railroad, street

railway, steamboat, stagecoach, or other vehicle for the

transportation of goods or passengers; and

(2) the injury was caused by the person's or his agent's or

servant's wrongful act, neglect, carelessness, unskillfulness, or

default.

(d) A person is liable for damages arising from an injury that

causes an individual's death if:

(1) the person is a receiver, trustee, or other person in charge

of or in control of a railroad, street railway, steamboat,

stagecoach, or other vehicle for the transportation of goods or

passengers, of an industrial or public utility plant, or of other

machinery; and

(2) the injury was caused by:

(A) the person's wrongful act, neglect, carelessness,

unskillfulness, or default;

(B) the person's servant's or agent's wrongful act, neglect,

carelessness, unfitness, unskillfulness, or default; or

(C) a bad or unsafe condition of the railroad, street railway,

or other machinery under the person's control or operation.

(e) A person is liable for damages arising from an injury that

causes an individual's death if:

(1) the person is a receiver, trustee, or other person in charge

of or in control of a railroad, street railway, steamboat,

stagecoach, or other vehicle for the transportation of goods or

passengers, of an industrial or public utility plant, or of other

machinery; and

(2) the action could have been brought against the owner of the

railroad, street railway, or other machinery if he had been

acting as operator.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 71.003. APPLICATION; CERTAIN CONDUCT EXCEPTED. (a) This

subchapter applies only if the individual injured would have been

entitled to bring an action for the injury if the individual had

lived or had been born alive.

(b) This subchapter applies whether the injury occurs inside or

outside this state.

(c) This subchapter does not apply to a claim for the death of

an individual who is an unborn child that is brought against:

(1) the mother of the unborn child;

(2) a physician or other licensed health care provider, if the

death is the intended result of a lawful medical procedure

performed by the physician or health care provider with the

requisite consent;

(3) a person who dispenses or administers a drug in accordance

with law, if the death is the result of the dispensation or

administration of the drug; or

(4) a physician or other health care provider licensed in this

state, if the death directly or indirectly is caused by,

associated with, arises out of, or relates to a lawful medical or

health care practice or procedure of the physician or the health

care provider.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., ch. 822, Sec. 1.02, eff. Sept.

1, 2003.

Sec. 71.004. BENEFITTING FROM AND BRINGING ACTION. (a) An

action to recover damages as provided by this subchapter is for

the exclusive benefit of the surviving spouse, children, and

parents of the deceased.

(b) The surviving spouse, children, and parents of the deceased

may bring the action or one or more of those individuals may

bring the action for the benefit of all.

(c) If none of the individuals entitled to bring an action have

begun the action within three calendar months after the death of

the injured individual, his executor or administrator shall bring

and prosecute the action unless requested not to by all those

individuals.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 71.005. EVIDENCE RELATING TO MARITAL STATUS. In an action

under this subchapter, evidence of the actual ceremonial

remarriage of the surviving spouse is admissible, if it is true,

but the defense is prohibited from directly or indirectly

mentioning or alluding to a common-law marriage, an extramarital

relationship, or the marital prospects of the surviving spouse.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 71.0055. EVIDENCE OF PREGNANCY. In an action under this

subchapter for the death of an individual who is an unborn child,

the plaintiff shall provide medical or other evidence that the

mother of the individual was pregnant at the time of the

individual's death.

Added by Acts 2003, 78th Leg., ch. 822, Sec. 1.03, eff. Sept. 1,

2003.

Sec. 71.006. EFFECT OF FELONIOUS ACT. An action under this

subchapter is not precluded because the death is caused by a

felonious act or because there may be a criminal proceeding in

relation to the felony.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 71.007. INEFFECTIVE AGREEMENT. An agreement between the

owner of a railroad, street railway, steamboat, stagecoach, or

other vehicle for the transportation of goods or passengers, of

an industrial or public utility plant, or of other machinery and

an individual, corporation, trustee, receiver, lessee,

joint-stock association, or other entity in control of or

operating the vehicle, plant, or other machinery does not release

the owner or the entity controlling or operating the vehicle,

plant, or other machinery from liability provided by this

subchapter.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 71.008. DEATH OF DEFENDANT. (a) If a defendant dies while

an action under this subchapter is pending or if the individual

against whom the action may have been instituted dies before the

action is begun, the executor or administrator of the estate may

be made a defendant, and the action may be prosecuted as though

the defendant or individual were alive.

(b) A judgment in favor of the plaintiff shall be paid in due

course of administration.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 71.009. EXEMPLARY DAMAGES. When the death is caused by the

wilful act or omission or gross negligence of the defendant,

exemplary as well as actual damages may be recovered.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 71.010. AWARD AND APPORTIONMENT OF DAMAGES. (a) The jury

may award damages in an amount proportionate to the injury

resulting from the death.

(b) The damages awarded shall be divided, in shares as found by

the jury in its verdict, among the individuals who are entitled

to recover and who are alive at that time.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 71.011. DAMAGES NOT SUBJECT TO DEBTS. Damages recovered in

an action under this subchapter are not subject to the debts of

the deceased.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 71.012. QUALIFICATION OF FOREIGN PERSONAL REPRESENTATIVE.

If the executor or administrator of the estate of a nonresident

individual is the plaintiff in an action under this subchapter,

the foreign personal representative of the estate who has

complied with the requirements of Section 95, Texas Probate Code,

for the probate of a foreign will is not required to apply for

ancillary letters testamentary under Section 105, Texas Probate

Code, to bring and prosecute the action.

Added by Acts 1999, 76th Leg., ch. 382, Sec. 1, eff. May 29,

1999.

SUBCHAPTER B. SURVIVAL

Sec. 71.021. SURVIVAL OF CAUSE OF ACTION. (a) A cause of

action for personal injury to the health, reputation, or person

of an injured person does not abate because of the death of the

injured person or because of the death of a person liable for the

injury.

(b) A personal injury action survives to and in favor of the

heirs, legal representatives, and estate of the injured person.

The action survives against the liable person and the person's

legal representatives.

(c) The suit may be instituted and prosecuted as if the liable

person were alive.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 71.022. QUALIFICATION OF FOREIGN PERSONAL REPRESENTATIVE.

If the executor or administrator of the estate of a nonresident

individual is the plaintiff in an action under this subchapter,

the foreign personal representative of the estate who has

complied with the requirements of Section 95, Texas Probate Code,

for the probate of a foreign will is not required to apply for

ancillary letters testamentary under Section 105, Texas Probate

Code, to bring and prosecute the action.

Added by Acts 1999, 76th Leg., ch. 382, Sec. 2, eff. May 29,

1999.

SUBCHAPTER C. DEATH OR INJURY CAUSED BY ACT OR OMISSION OUT OF

STATE

Sec. 71.031. ACT OR OMISSION OUT OF STATE. (a) An action for

damages for the death or personal injury of a citizen of this

state, of the United States, or of a foreign country may be

enforced in the courts of this state, although the wrongful act,

neglect, or default causing the death or injury takes place in a

foreign state or country, if:

(1) a law of the foreign state or country or of this state gives

a right to maintain an action for damages for the death or

injury;

(2) the action is begun in this state within the time provided

by the laws of this state for beginning the action;

(3) for a resident of a foreign state or country, the action is

begun in this state within the time provided by the laws of the

foreign state or country in which the wrongful act, neglect, or

default took place; and

(4) in the case of a citizen of a foreign country, the country

has equal treaty rights with the United States on behalf of its

citizens.

(b) Except as provided by Subsection (a), all matters pertaining

to procedure in the prosecution or maintenance of the action in

the courts of this state are governed by the law of this state.

(c) The court shall apply the rules of substantive law that are

appropriate under the facts of the case.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 424, Sec. 3, eff. May 29,

1997.

SUBCHAPTER D. FORUM NON CONVENIENS

Sec. 71.051. FORUM NON CONVENIENS. (a) Repealed by Acts 2003,

78th Leg., ch. 204, Sec. 3.09.

(b) If a court of this state, on written motion of a party,

finds that in the interest of justice and for the convenience of

the parties a claim or action to which this section applies would

be more properly heard in a forum outside this state, the court

shall decline to exercise jurisdiction under the doctrine of

forum non conveniens and shall stay or dismiss the claim or

action. In determining whether to grant a motion to stay or

dismiss an action under the doctrine of forum non conveniens, the

court shall consider whether:

(1) an alternate forum exists in which the claim or action may

be tried;

(2) the alternate forum provides an adequate remedy;

(3) maintenance of the claim or action in the courts of this

state would work a substantial injustice to the moving party;

(4) the alternate forum, as a result of the submission of the

parties or otherwise, can exercise jurisdiction over all the

defendants properly joined to the plaintiff's claim;

(5) the balance of the private interests of the parties and the

public interest of the state predominate in favor of the claim or

action being brought in an alternate forum, which shall include

consideration of the extent to which an injury or death resulted

from acts or omissions that occurred in this state; and

(6) the stay or dismissal would not result in unreasonable

duplication or proliferation of litigation.

(c) The court may set terms and conditions for staying or

dismissing a claim or action under this section as the interests

of justice may require, giving due regard to the rights of the

parties to the claim or action. If a moving party violates a term

or condition of a stay or dismissal, the court shall withdraw the

order staying or dismissing the claim or action and proceed as if

the order had never been issued. Notwithstanding any other law,

the court shall have continuing jurisdiction for purposes of this

subsection.

(d) A request for stay or dismissal under this section is timely

if it is filed not later than 180 days after the time required

for filing a motion to transfer venue of the claim or action. The

court may rule on a motion filed under this section only after a

hearing with notice to all parties not less than 21 days before

the date specified for the hearing. The court shall afford all of

the parties ample opportunity to obtain discovery of information

relevant to the motion prior to a hearing on a motion under this

section. The moving party shall have the responsibility to

request and obtain a hearing on such motion at a reasonable time

prior to commencement of the trial, and in no case shall the

hearing be held less than 30 days prior to trial.

(e) The court may not stay or dismiss a plaintiff's claim under

Subsection (b) if the plaintiff is a legal resident of this

state. If an action involves both plaintiffs who are legal

residents of this state and plaintiffs who are not, the court may

not stay or dismiss the action under Subsection (b) if the

plaintiffs who are legal residents of this state are properly

joined in the action and the action arose out of a single

occurrence. The court shall dismiss a claim under Subsection (b)

if the court finds by a preponderance of the evidence that a

party was joined solely for the purpose of obtaining or

maintaining jurisdiction in this state and the party's claim

would be more properly heard in a forum outside this state.

(f) A court that grants a motion to stay or dismiss an action

under the doctrine of forum non conveniens shall set forth

specific findings of fact and conclusions of law.

(g) Any time limit established by this section may be extended

by the court at the request of any party for good cause shown.

(h) In this section:

(1) "Legal resident" means an individual who intends the

specified political subdivision to be his permanent residence and

who intends to return to the specified political subdivision

despite temporary residence elsewhere or despite temporary

absences, without regard to the individual's country of

citizenship or national origin. The term does not include an

individual who adopts a residence in the specified political

subdivision in bad faith for purposes of avoiding the application

of this section.

(2) "Plaintiff" means a party seeking recovery of damages for

personal injury or wrongful death. In a cause of action in which

a party seeks recovery of damages for personal injury to or the

wrongful death of another person, "plaintiff" includes both that

other person and the party seeking such recovery. The term does

not include a counterclaimant, cross-claimant, or third-party

plaintiff or a person who is assigned a cause of action for

personal injury, or who accepts an appointment as a personal

representative in a wrongful death action, in bad faith for

purposes of affecting in any way the application of this section.

(i) This section applies to actions for personal injury or

wrongful death. This section shall govern the courts of this

state in determining issues under the doctrine of forum non

conveniens in the actions to which it applies, notwithstanding

Section 71.031(a) or any other law.

Added by Acts 1993, 73rd Leg., ch. 4, Sec. 1, eff. Aug. 30, 1993.

Amended by Acts 1995, 74th Leg., ch. 567, Sec. 1, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 424, Sec. 1, eff. May 29, 1997;

Acts 2003, 78th Leg., ch. 204, Sec. 3.04, 3.09, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

248, Sec. 1, eff. September 1, 2005.



CHAPTER 72. LIABILITY OF MOTOR VEHICLE OWNER OR OPERATOR TO GUEST

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 72. LIABILITY OF MOTOR VEHICLE OWNER OR OPERATOR TO GUEST

Sec. 72.001. LIMITED LIABILITY. A person who is related to the

owner or operator of a motor vehicle within the second degree by

consanguinity or affinity, as determined under Chapter 573,

Government Code, and who is being transported in the motor

vehicle over a public highway of this state as a guest without

payment for the transportation has a cause of action against the

owner or operator of the motor vehicle for injury, death, or loss

in an accident only if the accident was intentional on the part

of the owner or operator or was caused by his heedlessness or

reckless disregard of the rights of others.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 561, Sec. 7, eff. Aug. 26,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(27), eff. Sept. 1,

1995.

Sec. 72.002. LIMITATION NOT APPLICABLE. There is no limitation

under this chapter on the liability of an owner or operator who

is not related to the guest within the second degree by

consanguinity or affinity.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 72.003. EFFECT ON OTHER LIABILITY. (a) This chapter does

not affect judicially developed or developing rules under which a

person is or is not totally or partially immune from tort

liability by virtue of family relationship.

(b) This chapter does not relieve the owner or operator of a

motor vehicle being demonstrated to a prospective purchaser or

relieve a public carrier of responsibility for injuries sustained

by a passenger being transported.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 72.004. OFFSET FOR MEDICAL EXPENSES PAID. (a) The owner

or operator or his liability insurance carrier is entitled to an

offset against any award made to the guest on a liability claim

in an amount equal to the amount paid by the owner, operator, or

insurance carrier for medical expenses of the guest.

(b) This section does not authorize a direct action against a

liability insurance carrier.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 73. LIBEL

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 73. LIBEL

Sec. 73.001. ELEMENTS OF LIBEL. A libel is a defamation

expressed in written or other graphic form that tends to blacken

the memory of the dead or that tends to injure a living person's

reputation and thereby expose the person to public hatred,

contempt or ridicule, or financial injury or to impeach any

person's honesty, integrity, virtue, or reputation or to publish

the natural defects of anyone and thereby expose the person to

public hatred, ridicule, or financial injury.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 73.002. PRIVILEGED MATTERS. (a) The publication by a

newspaper or other periodical of a matter covered by this section

is privileged and is not a ground for a libel action. This

privilege does not extend to the republication of a matter if it

is proved that the matter was republished with actual malice

after it had ceased to be of public concern.

(b) This section applies to:

(1) a fair, true, and impartial account of:

(A) a judicial proceeding, unless the court has prohibited

publication of a matter because in its judgment the interests of

justice demand that the matter not be published;

(B) an official proceeding, other than a judicial proceeding, to

administer the law;

(C) an executive or legislative proceeding (including a

proceeding of a legislative committee), a proceeding in or before

a managing board of an educational or eleemosynary institution

supported from the public revenue, of the governing body of a

city or town, of a county commissioners court, and of a public

school board or a report of or debate and statements made in any

of those proceedings; or

(D) the proceedings of a public meeting dealing with a public

purpose, including statements and discussion at the meeting or

other matters of public concern occurring at the meeting; and

(2) reasonable and fair comment on or criticism of an official

act of a public official or other matter of public concern

published for general information.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 73.003. MITIGATING FACTORS. (a) To determine the extent

and source of actual damages and to mitigate exemplary damages,

the defendant in a libel action may give evidence of the

following matters if they have been specially pleaded:

(1) all material facts and circumstances surrounding the claim

for damages and defenses to the claim;

(2) all facts and circumstances under which the libelous

publication was made; and

(3) any public apology, correction, or retraction of the

libelous matter made and published by the defendant.

(b) To mitigate exemplary damages, the defendant in a libel

action may give evidence of the intention with which the libelous

publication was made if the matter has been specially pleaded.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 73.004. LIABILITY OF BROADCASTER. (a) A broadcaster is

not liable in damages for a defamatory statement published or

uttered in or as a part of a radio or television broadcast by one

other than the broadcaster unless the complaining party proves

that the broadcaster failed to exercise due care to prevent the

publication or utterance of the statement in the broadcast.

(b) In this section, "broadcaster" means an owner, licensee, or

operator of a radio or television station or network of stations

and the agents and employees of the owner, licensee, or operator.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 73.005. TRUTH A DEFENSE. The truth of the statement in the

publication on which an action for libel is based is a defense to

the action.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 73.006. OTHER DEFENSES. This chapter does not affect the

existence of common law, statutory law, or other defenses to

libel.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 74. MEDICAL LIABILITY

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 74. MEDICAL LIABILITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 74.001. DEFINITIONS. (a) In this chapter:

(1) "Affiliate" means a person who, directly or indirectly,

through one or more intermediaries, controls, is controlled by,

or is under common control with a specified person, including any

direct or indirect parent or subsidiary.

(2) "Claimant" means a person, including a decedent's estate,

seeking or who has sought recovery of damages in a health care

liability claim. All persons claiming to have sustained damages

as the result of the bodily injury or death of a single person

are considered a single claimant.

(3) "Control" means the possession, directly or indirectly, of

the power to direct or cause the direction of the management and

policies of the person, whether through ownership of equity or

securities, by contract, or otherwise.

(4) "Court" means any federal or state court.

(5) "Disclosure panel" means the Texas Medical Disclosure Panel.

(6) "Economic damages" has the meaning assigned by Section

41.001.

(7) "Emergency medical care" means bona fide emergency services

provided after the sudden onset of a medical or traumatic

condition manifesting itself by acute symptoms of sufficient

severity, including severe pain, such that the absence of

immediate medical attention could reasonably be expected to

result in placing the patient's health in serious jeopardy,

serious impairment to bodily functions, or serious dysfunction of

any bodily organ or part. The term does not include medical care

or treatment that occurs after the patient is stabilized and is

capable of receiving medical treatment as a nonemergency patient

or that is unrelated to the original medical emergency.

(8) "Emergency medical services provider" means a licensed

public or private provider to which Chapter 773, Health and

Safety Code, applies.

(9) "Gross negligence" has the meaning assigned by Section

41.001.

(10) "Health care" means any act or treatment performed or

furnished, or that should have been performed or furnished, by

any health care provider for, to, or on behalf of a patient

during the patient's medical care, treatment, or confinement.

(11) "Health care institution" includes:

(A) an ambulatory surgical center;

(B) an assisted living facility licensed under Chapter 247,

Health and Safety Code;

(C) an emergency medical services provider;

(D) a health services district created under Chapter 287, Health

and Safety Code;

(E) a home and community support services agency;

(F) a hospice;

(G) a hospital;

(H) a hospital system;

(I) an intermediate care facility for the mentally retarded or a

home and community-based services waiver program for persons with

mental retardation adopted in accordance with Section 1915(c) of

the federal Social Security Act (42 U.S.C. Section 1396n), as

amended;

(J) a nursing home; or

(K) an end stage renal disease facility licensed under Section

251.011, Health and Safety Code.

(12)(A) "Health care provider" means any person, partnership,

professional association, corporation, facility, or institution

duly licensed, certified, registered, or chartered by the State

of Texas to provide health care, including:

(i) a registered nurse;

(ii) a dentist;

(iii) a podiatrist;

(iv) a pharmacist;

(v) a chiropractor;

(vi) an optometrist; or

(vii) a health care institution.

(B) The term includes:

(i) an officer, director, shareholder, member, partner, manager,

owner, or affiliate of a health care provider or physician; and

(ii) an employee, independent contractor, or agent of a health

care provider or physician acting in the course and scope of the

employment or contractual relationship.

(13) "Health care liability claim" means a cause of action

against a health care provider or physician for treatment, lack

of treatment, or other claimed departure from accepted standards

of medical care, or health care, or safety or professional or

administrative services directly related to health care, which

proximately results in injury to or death of a claimant, whether

the claimant's claim or cause of action sounds in tort or

contract.

(14) "Home and community support services agency" means a

licensed public or provider agency to which Chapter 142, Health

and Safety Code, applies.

(15) "Hospice" means a hospice facility or activity to which

Chapter 142, Health and Safety Code, applies.

(16) "Hospital" means a licensed public or private institution

as defined in Chapter 241, Health and Safety Code, or licensed

under Chapter 577, Health and Safety Code.

(17) "Hospital system" means a system of hospitals located in

this state that are under the common governance or control of a

corporate parent.

(18) "Intermediate care facility for the mentally retarded"

means a licensed public or private institution to which Chapter

252, Health and Safety Code, applies.

(19) "Medical care" means any act defined as practicing medicine

under Section 151.002, Occupations Code, performed or furnished,

or which should have been performed, by one licensed to practice

medicine in this state for, to, or on behalf of a patient during

the patient's care, treatment, or confinement.

(20) "Noneconomic damages" has the meaning assigned by Section

41.001.

(21) "Nursing home" means a licensed public or private

institution to which Chapter 242, Health and Safety Code,

applies.

(22) "Pharmacist" means one licensed under Chapter 551,

Occupations Code, who, for the purposes of this chapter, performs

those activities limited to the dispensing of prescription

medicines which result in health care liability claims and does

not include any other cause of action that may exist at common

law against them, including but not limited to causes of action

for the sale of mishandled or defective products.

(23) "Physician" means:

(A) an individual licensed to practice medicine in this state;

(B) a professional association organized under the Texas

Professional Association Act (Article 1528f, Vernon's Texas Civil

Statutes) by an individual physician or group of physicians;

(C) a partnership or limited liability partnership formed by a

group of physicians;

(D) a nonprofit health corporation certified under Section

162.001, Occupations Code; or

(E) a company formed by a group of physicians under the Texas

Limited Liability Company Act (Article 1528n, Vernon's Texas

Civil Statutes).

(24) "Professional or administrative services" means those

duties or services that a physician or health care provider is

required to provide as a condition of maintaining the physician's

or health care provider's license, accreditation status, or

certification to participate in state or federal health care

programs.

(25) "Representative" means the spouse, parent, guardian,

trustee, authorized attorney, or other authorized legal agent of

the patient or claimant.

(b) Any legal term or word of art used in this chapter, not

otherwise defined in this chapter, shall have such meaning as is

consistent with the common law.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

Sec. 74.002. CONFLICT WITH OTHER LAW AND RULES OF CIVIL

PROCEDURE. (a) In the event of a conflict between this chapter

and another law, including a rule of procedure or evidence or

court rule, this chapter controls to the extent of the conflict.

(b) Notwithstanding Subsection (a), in the event of a conflict

between this chapter and Section 101.023, 102.003, or 108.002,

those sections of this code control to the extent of the

conflict.

(c) The district courts and statutory county courts in a county

may not adopt local rules in conflict with this chapter.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

Sec. 74.003. SOVEREIGN IMMUNITY NOT WAIVED. This chapter does

not waive sovereign immunity from suit or from liability.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

Sec. 74.004. EXCEPTION FROM CERTAIN LAWS. (a) Notwithstanding

any other law, Sections 17.41-17.63, Business & Commerce

Code, do not apply to physicians or health care providers with

respect to claims for damages for personal injury or death

resulting, or alleged to have resulted, from negligence on the

part of any physician or health care provider.

(b) This section does not apply to pharmacists.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

SUBCHAPTER B. NOTICE AND PLEADINGS

Sec. 74.051. NOTICE. (a) Any person or his authorized agent

asserting a health care liability claim shall give written notice

of such claim by certified mail, return receipt requested, to

each physician or health care provider against whom such claim is

being made at least 60 days before the filing of a suit in any

court of this state based upon a health care liability claim. The

notice must be accompanied by the authorization form for release

of protected health information as required under Section 74.052.

(b) In such pleadings as are subsequently filed in any court,

each party shall state that it has fully complied with the

provisions of this section and Section 74.052 and shall provide

such evidence thereof as the judge of the court may require to

determine if the provisions of this chapter have been met.

(c) Notice given as provided in this chapter shall toll the

applicable statute of limitations to and including a period of 75

days following the giving of the notice, and this tolling shall

apply to all parties and potential parties.

(d) All parties shall be entitled to obtain complete and

unaltered copies of the patient's medical records from any other

party within 45 days from the date of receipt of a written

request for such records; provided, however, that the receipt of

a medical authorization in the form required by Section 74.052

executed by the claimant herein shall be considered compliance by

the claimant with this subsection.

(e) For the purposes of this section, and notwithstanding

Chapter 159, Occupations Code, or any other law, a request for

the medical records of a deceased person or a person who is

incompetent shall be deemed to be valid if accompanied by an

authorization in the form required by Section 74.052 signed by a

parent, spouse, or adult child of the deceased or incompetent

person.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

Sec. 74.052. AUTHORIZATION FORM FOR RELEASE OF PROTECTED HEALTH

INFORMATION. (a) Notice of a health care claim under Section

74.051 must be accompanied by a medical authorization in the form

specified by this section. Failure to provide this authorization

along with the notice of health care claim shall abate all

further proceedings against the physician or health care provider

receiving the notice until 60 days following receipt by the

physician or health care provider of the required authorization.

(b) If the authorization required by this section is modified or

revoked, the physician or health care provider to whom the

authorization has been given shall have the option to abate all

further proceedings until 60 days following receipt of a

replacement authorization that must comply with the form

specified by this section.

(c) The medical authorization required by this section shall be

in the following form and shall be construed in accordance with

the "Standards for Privacy of Individually Identifiable Health

Information" (45 C.F.R. Parts 160 and 164).

AUTHORIZATION FORM FOR RELEASE OF PROTECTED HEALTH INFORMATION

A. I, __________ (name of patient or authorized representative),

hereby authorize __________ (name of physician or other health

care provider to whom the notice of health care claim is

directed) to obtain and disclose (within the parameters set out

below) the protected health information described below for the

following specific purposes:

1. To facilitate the investigation and evaluation of the health

care claim described in the accompanying Notice of Health Care

Claim; or

2. Defense of any litigation arising out of the claim made the

basis of the accompanying Notice of Health Care Claim.

B. The health information to be obtained, used, or disclosed

extends to and includes the verbal as well as the written and is

specifically described as follows:

1. The health information in the custody of the following

physicians or health care providers who have examined, evaluated,

or treated __________ (patient) in connection with the injuries

alleged to have been sustained in connection with the claim

asserted in the accompanying Notice of Health Care Claim. (Here

list the name and current address of all treating physicians or

health care providers). This authorization shall extend to any

additional physicians or health care providers that may in the

future evaluate, examine, or treat __________ (patient) for

injuries alleged in connection with the claim made the basis of

the attached Notice of Health Care Claim;

2. The health information in the custody of the following

physicians or health care providers who have examined, evaluated,

or treated __________ (patient) during a period commencing five

years prior to the incident made the basis of the accompanying

Notice of Health Care Claim. (Here list the name and current

address of such physicians or health care providers, if

applicable.)

C. Excluded Health Information--the following constitutes a list

of physicians or health care providers possessing health care

information concerning __________ (patient) to which this

authorization does not apply because I contend that such health

care information is not relevant to the damages being claimed or

to the physical, mental, or emotional condition of __________

(patient) arising out of the claim made the basis of the

accompanying Notice of Health Care Claim. (Here state "none" or

list the name of each physician or health care provider to whom

this authorization does not extend and the inclusive dates of

examination, evaluation, or treatment to be withheld from

disclosure.)

D. The persons or class of persons to whom the health information

of __________ (patient) will be disclosed or who will make use of

said information are:

1. Any and all physicians or health care providers providing care

or treatment to __________ (patient);

2. Any liability insurance entity providing liability insurance

coverage or defense to any physician or health care provider to

whom Notice of Health Care Claim has been given with regard to

the care and treatment of __________ (patient);

3. Any consulting or testifying experts employed by or on behalf

of __________ (name of physician or health care provider to whom

Notice of Health Care Claim has been given) with regard to the

matter set out in the Notice of Health Care Claim accompanying

this authorization;

4. Any attorneys (including secretarial, clerical, or paralegal

staff) employed by or on behalf of __________ (name of physician

or health care provider to whom Notice of Health Care Claim has

been given) with regard to the matter set out in the Notice of

Health Care Claim accompanying this authorization;

5. Any trier of the law or facts relating to any suit filed

seeking damages arising out of the medical care or treatment of

__________ (patient).

E. This authorization shall expire upon resolution of the claim

asserted or at the conclusion of any litigation instituted in

connection with the subject matter of the Notice of Health Care

Claim accompanying this authorization, whichever occurs sooner.

F. I understand that, without exception, I have the right to

revoke this authorization in writing. I further understand the

consequence of any such revocation as set out in Section 74.052,

Civil Practice and Remedies Code.

G. I understand that the signing of this authorization is not a

condition for continued treatment, payment, enrollment, or

eligibility for health plan benefits.

H. I understand that information used or disclosed pursuant to

this authorization may be subject to redisclosure by the

recipient and may no longer be protected by federal HIPAA privacy

regulations.

Signature of Patient/Representative

__________

Date

__________

Name of Patient/Representative

__________

Description of Representative's Authority

__________

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

Sec. 74.053. PLEADINGS NOT TO STATE DAMAGE AMOUNT; SPECIAL

EXCEPTION; EXCLUSION FROM SECTION. Pleadings in a suit based on

a health care liability claim shall not specify an amount of

money claimed as damages. The defendant may file a special

exception to the pleadings on the ground the suit is not within

the court's jurisdiction, in which event the plaintiff shall

inform the court and defendant in writing of the total dollar

amount claimed. This section does not prevent a party from

mentioning the total dollar amount claimed in examining

prospective jurors on voir dire or in argument to the court or

jury.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

SUBCHAPTER C. INFORMED CONSENT

Sec. 74.101. THEORY OF RECOVERY. In a suit against a physician

or health care provider involving a health care liability claim

that is based on the failure of the physician or health care

provider to disclose or adequately disclose the risks and hazards

involved in the medical care or surgical procedure rendered by

the physician or health care provider, the only theory on which

recovery may be obtained is that of negligence in failing to

disclose the risks or hazards that could have influenced a

reasonable person in making a decision to give or withhold

consent.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

Sec. 74.102. TEXAS MEDICAL DISCLOSURE PANEL. (a) The Texas

Medical Disclosure Panel is created to determine which risks and

hazards related to medical care and surgical procedures must be

disclosed by health care providers or physicians to their

patients or persons authorized to consent for their patients and

to establish the general form and substance of such disclosure.

(b) The disclosure panel established herein is administratively

attached to the Texas Department of Health. The Texas Department

of Health, at the request of the disclosure panel, shall provide

administrative assistance to the panel; and the Texas Department

of Health and the disclosure panel shall coordinate

administrative responsibilities in order to avoid unnecessary

duplication of facilities and services. The Texas Department of

Health, at the request of the panel, shall submit the panel's

budget request to the legislature. The panel shall be subject,

except where inconsistent, to the rules and procedures of the

Texas Department of Health; however, the duties and

responsibilities of the panel as set forth in this chapter shall

be exercised solely by the disclosure panel, and the board or

Texas Department of Health shall have no authority or

responsibility with respect to same.

(c) The disclosure panel is composed of nine members, with three

members licensed to practice law in this state and six members

licensed to practice medicine in this state. Members of the

disclosure panel shall be selected by the commissioner of health.

(d) At the expiration of the term of each member of the

disclosure panel so appointed, the commissioner shall select a

successor, and such successor shall serve for a term of six

years, or until his successor is selected. Any member who is

absent for three consecutive meetings without the consent of a

majority of the disclosure panel present at each such meeting may

be removed by the commissioner at the request of the disclosure

panel submitted in writing and signed by the chairman. Upon the

death, resignation, or removal of any member, the commissioner

shall fill the vacancy by selection for the unexpired portion of

the term.

(e) Members of the disclosure panel are not entitled to

compensation for their services, but each panelist is entitled to

reimbursement of any necessary expense incurred in the

performance of his duties on the panel, including necessary

travel expenses.

(f) Meetings of the panel shall be held at the call of the

chairman or on petition of at least three members of the panel.

Notwithstanding Chapter 551, Government Code, or any other law,

if any member of the panel is physically present at a meeting,

any number of the other members of the panel may attend the

meeting by use of telephone conference call, videoconferencing,

or other similar telecommunication method for purposes of

establishing a quorum or voting or for any other meeting purpose

allowing a panel member to fully participate in any panel

meeting. This subsection applies without regard to the subject

matter discussed or considered by the panel at the meeting. A

meeting held by telephone conference call, videoconferencing, or

other similar telecommunication method:

(1) is subject to the notice requirements applicable to other

meetings of the panel;

(2) may not be held unless the notice of the meeting specifies

the location of the meeting at which a member of the panel will

be physically present;

(3) must be open to the public and audible to the public at the

location specified in the notice under Subdivision (2); and

(4) must provide two-way audio communication between all panel

members attending the meeting during the entire meeting, and, if

the two-way audio communication link with any member attending

the meeting is disrupted at any time, the meeting may not

continue until the two-way audio communication link is

reestablished.

(g) At the first meeting of the panel each year after its

members assume their positions, the panelists shall select one of

the panel members to serve as chairman and one of the panel

members to serve as vice chairman, and each such officer shall

serve for a term of one year. The chairman shall preside at

meetings of the panel, and in his absence, the vice chairman

shall preside.

(h) Employees of the Texas Department of Health shall serve as

the staff for the panel.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1287, Sec. 1, eff. June 18, 2005.

Sec. 74.103. DUTIES OF DISCLOSURE PANEL. (a) To the extent

feasible, the panel shall identify and make a thorough

examination of all medical treatments and surgical procedures in

which physicians and health care providers may be involved in

order to determine which of those treatments and procedures do

and do not require disclosure of the risks and hazards to the

patient or person authorized to consent for the patient.

(b) The panel shall prepare separate lists of those medical

treatments and surgical procedures that do and do not require

disclosure and, for those treatments and procedures that do

require disclosure, shall establish the degree of disclosure

required and the form in which the disclosure will be made. Each

provision of a disclosure form prepared under this subsection

must be made available in English and Spanish.

(c) Lists prepared under Subsection (b) together with written

explanations of the degree and form of disclosure shall be

published in the Texas Register.

(d) At least annually, or at such other period the panel may

determine from time to time, the panel will identify and examine

any new medical treatments and surgical procedures that have been

developed since its last determinations, shall assign them to the

proper list, and shall establish the degree of disclosure

required and the form in which the disclosure will be made. The

panel will also examine such treatments and procedures for the

purpose of revising lists previously published. These

determinations shall be published in the Texas Register.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

307, Sec. 1, eff. September 1, 2005.

Sec. 74.104. DUTY OF PHYSICIAN OR HEALTH CARE PROVIDER. Before

a patient or a person authorized to consent for a patient gives

consent to any medical care or surgical procedure that appears on

the disclosure panel's list requiring disclosure, the physician

or health care provider shall disclose to the patient or person

authorized to consent for the patient the risks and hazards

involved in that kind of care or procedure. A physician or health

care provider shall be considered to have complied with the

requirements of this section if disclosure is made as provided in

Section 74.105.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

Sec. 74.105. MANNER OF DISCLOSURE. Consent to medical care that

appears on the disclosure panel's list requiring disclosure shall

be considered effective under this chapter if it is given in

writing, signed by the patient or a person authorized to give the

consent and by a competent witness, and if the written consent

specifically states the risks and hazards that are involved in

the medical care or surgical procedure in the form and to the

degree required by the disclosure panel under Section 74.103.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

Sec. 74.106. EFFECT OF DISCLOSURE. (a) In a suit against a

physician or health care provider involving a health care

liability claim that is based on the negligent failure of the

physician or health care provider to disclose or adequately

disclose the risks and hazards involved in the medical care or

surgical procedure rendered by the physician or health care

provider:

(1) both disclosure made as provided in Section 74.104 and

failure to disclose based on inclusion of any medical care or

surgical procedure on the panel's list for which disclosure is

not required shall be admissible in evidence and shall create a

rebuttable presumption that the requirements of Sections 74.104

and 74.105 have been complied with and this presumption shall be

included in the charge to the jury; and

(2) failure to disclose the risks and hazards involved in any

medical care or surgical procedure required to be disclosed under

Sections 74.104 and 74.105 shall be admissible in evidence and

shall create a rebuttable presumption of a negligent failure to

conform to the duty of disclosure set forth in Sections 74.104

and 74.105, and this presumption shall be included in the charge

to the jury; but failure to disclose may be found not to be

negligent if there was an emergency or if for some other reason

it was not medically feasible to make a disclosure of the kind

that would otherwise have been negligence.

(b) If medical care or surgical procedure is rendered with

respect to which the disclosure panel has made no determination

either way regarding a duty of disclosure, the physician or

health care provider is under the duty otherwise imposed by law.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

Sec. 74.107. INFORMED CONSENT FOR HYSTERECTOMIES. (a) The

disclosure panel shall develop and prepare written materials to

inform a patient or person authorized to consent for a patient of

the risks and hazards of a hysterectomy.

(b) The materials shall be available in English, Spanish, and

any other language the panel considers appropriate. The

information must be presented in a manner understandable to a

layperson.

(c) The materials must include:

(1) a notice that a decision made at any time to refuse to

undergo a hysterectomy will not result in the withdrawal or

withholding of any benefits provided by programs or projects

receiving federal funds or otherwise affect the patient's right

to future care or treatment;

(2) the name of the person providing and explaining the

materials;

(3) a statement that the patient or person authorized to consent

for the patient understands that the hysterectomy is permanent

and nonreversible and that the patient will not be able to become

pregnant or bear children if she undergoes a hysterectomy;

(4) a statement that the patient has the right to seek a

consultation from a second physician;

(5) a statement that the patient or person authorized to consent

for the patient has been informed that a hysterectomy is a

removal of the uterus through an incision in the lower abdomen or

vagina and that additional surgery may be necessary to remove or

repair other organs, including an ovary, tube, appendix, bladder,

rectum, or vagina;

(6) a description of the risks and hazards involved in the

performance of the procedure; and

(7) a written statement to be signed by the patient or person

authorized to consent for the patient indicating that the

materials have been provided and explained to the patient or

person authorized to consent for the patient and that the patient

or person authorized to consent for the patient understands the

nature and consequences of a hysterectomy.

(d) The physician or health care provider shall obtain informed

consent under this section and Section 74.104 from the patient or

person authorized to consent for the patient before performing a

hysterectomy unless the hysterectomy is performed in a

life-threatening situation in which the physician determines

obtaining informed consent is not reasonably possible. If

obtaining informed consent is not reasonably possible, the

physician or health care provider shall include in the patient's

medical records a written statement signed by the physician

certifying the nature of the emergency.

(e) The disclosure panel may not prescribe materials under this

section without first consulting with the Texas State Board of

Medical Examiners.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

SUBCHAPTER D. EMERGENCY CARE

Sec. 74.151. LIABILITY FOR EMERGENCY CARE. (a) A person who in

good faith administers emergency care is not liable in civil

damages for an act performed during the emergency unless the act

is wilfully or wantonly negligent, including a person who:

(1) administers emergency care using an automated external

defibrillator; or

(2) administers emergency care as a volunteer who is a first

responder as the term is defined under Section 421.095,

Government Code.

(b) This section does not apply to care administered:

(1) for or in expectation of remuneration, provided that being

legally entitled to receive remuneration for the emergency care

rendered shall not determine whether or not the care was

administered for or in anticipation of remuneration; or

(2) by a person who was at the scene of the emergency because he

or a person he represents as an agent was soliciting business or

seeking to perform a service for remuneration.

(c), (d) Deleted by Acts 2003, 78th Leg., ch. 204, Sec. 10.01.

(e) This section does not apply to a person whose negligent act

or omission was a producing cause of the emergency for which care

is being administered.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 960, Sec. 1, eff. Aug. 30,

1993; Acts 1999, 76th Leg., ch. 679, Sec. 2, eff. Sept. 1, 1999.

Renumbered from Sec. 74.001 and amended by Acts 2003, 78th Leg.,

ch. 204, Sec. 10.01, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

705, Sec. 1, eff. June 15, 2007.

Sec. 74.152. UNLICENSED MEDICAL PERSONNEL. Persons not

licensed or certified in the healing arts who in good faith

administer emergency care as emergency medical service personnel

are not liable in civil damages for an act performed in

administering the care unless the act is wilfully or wantonly

negligent. This section applies without regard to whether the

care is provided for or in expectation of remuneration.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Sec. 74.002 and amended by Acts 2003, 78th Leg.,

ch. 204, Sec. 10.01, eff. Sept. 1, 2003.

Sec. 74.153. STANDARD OF PROOF IN CASES INVOLVING EMERGENCY

MEDICAL CARE. In a suit involving a health care liability claim

against a physician or health care provider for injury to or

death of a patient arising out of the provision of emergency

medical care in a hospital emergency department or obstetrical

unit or in a surgical suite immediately following the evaluation

or treatment of a patient in a hospital emergency department, the

claimant bringing the suit may prove that the treatment or lack

of treatment by the physician or health care provider departed

from accepted standards of medical care or health care only if

the claimant shows by a preponderance of the evidence that the

physician or health care provider, with wilful and wanton

negligence, deviated from the degree of care and skill that is

reasonably expected of an ordinarily prudent physician or health

care provider in the same or similar circumstances.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

Sec. 74.154. JURY INSTRUCTIONS IN CASES INVOLVING EMERGENCY

MEDICAL CARE. (a) In an action for damages that involves a

claim of negligence arising from the provision of emergency

medical care in a hospital emergency department or obstetrical

unit or in a surgical suite immediately following the evaluation

or treatment of a patient in a hospital emergency department, the

court shall instruct the jury to consider, together with all

other relevant matters:

(1) whether the person providing care did or did not have the

patient's medical history or was able or unable to obtain a full

medical history, including the knowledge of preexisting medical

conditions, allergies, and medications;

(2) the presence or lack of a preexisting physician-patient

relationship or health care provider-patient relationship;

(3) the circumstances constituting the emergency; and

(4) the circumstances surrounding the delivery of the emergency

medical care.

(b) The provisions of Subsection (a) do not apply to medical

care or treatment:

(1) that occurs after the patient is stabilized and is capable

of receiving medical treatment as a nonemergency patient;

(2) that is unrelated to the original medical emergency; or

(3) that is related to an emergency caused in whole or in part

by the negligence of the defendant.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

SUBCHAPTER E. RES IPSA LOQUITUR

Sec. 74.201. APPLICATION OF RES IPSA LOQUITUR. The common law

doctrine of res ipsa loquitur shall only apply to health care

liability claims against health care providers or physicians in

those cases to which it has been applied by the appellate courts

of this state as of August 29, 1977.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

SUBCHAPTER F. STATUTE OF LIMITATIONS

Sec. 74.251. STATUTE OF LIMITATIONS ON HEALTH CARE LIABILITY

CLAIMS. (a) Notwithstanding any other law and subject to

Subsection (b), no health care liability claim may be commenced

unless the action is filed within two years from the occurrence

of the breach or tort or from the date the medical or health care

treatment that is the subject of the claim or the hospitalization

for which the claim is made is completed; provided that, minors

under the age of 12 years shall have until their 14th birthday in

which to file, or have filed on their behalf, the claim. Except

as herein provided this section applies to all persons regardless

of minority or other legal disability.

(b) A claimant must bring a health care liability claim not

later than 10 years after the date of the act or omission that

gives rise to the claim. This subsection is intended as a statute

of repose so that all claims must be brought within 10 years or

they are time barred.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

SUBCHAPTER G. LIABILITY LIMITS

Sec. 74.301. LIMITATION ON NONECONOMIC DAMAGES. (a) In an

action on a health care liability claim where final judgment is

rendered against a physician or health care provider other than a

health care institution, the limit of civil liability for

noneconomic damages of the physician or health care provider

other than a health care institution, inclusive of all persons

and entities for which vicarious liability theories may apply,

shall be limited to an amount not to exceed $250,000 for each

claimant, regardless of the number of defendant physicians or

health care providers other than a health care institution

against whom the claim is asserted or the number of separate

causes of action on which the claim is based.

(b) In an action on a health care liability claim where final

judgment is rendered against a single health care institution,

the limit of civil liability for noneconomic damages inclusive of

all persons and entities for which vicarious liability theories

may apply, shall be limited to an amount not to exceed $250,000

for each claimant.

(c) In an action on a health care liability claim where final

judgment is rendered against more than one health care

institution, the limit of civil liability for noneconomic damages

for each health care institution, inclusive of all persons and

entities for which vicarious liability theories may apply, shall

be limited to an amount not to exceed $250,000 for each claimant

and the limit of civil liability for noneconomic damages for all

health care institutions, inclusive of all persons and entities

for which vicarious liability theories may apply, shall be

limited to an amount not to exceed $500,000 for each claimant.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

Sec. 74.302. ALTERNATIVE LIMITATION ON NONECONOMIC DAMAGES. (a)

In the event that Section 74.301 is stricken from this

subchapter or is otherwise to any extent invalidated by a method

other than through legislative means, the following, subject to

the provisions of this section, shall become effective:

(1) In an action on a health care liability claim where final

judgment is rendered against a physician or health care provider

other than a health care institution, the limit of civil

liability for noneconomic damages of the physician or health care

provider other than a health care institution, inclusive of all

persons and entities for which vicarious liability theories may

apply, shall be limited to an amount not to exceed $250,000 for

each claimant, regardless of the number of defendant physicians

or health care providers other than a health care institution

against whom the claim is asserted or the number of separate

causes of action on which the claim is based.

(2) In an action on a health care liability claim where final

judgment is rendered against a single health care institution,

the limit of civil liability for noneconomic damages inclusive of

all persons and entities for which vicarious liability theories

may apply, shall be limited to an amount not to exceed $250,000

for each claimant.

(3) In an action on a health care liability claim where final

judgment is rendered against more than one health care

institution, the limit of civil liability for noneconomic damages

for each health care institution, inclusive of all persons and

entities for which vicarious liability theories may apply, shall

be limited to an amount not to exceed $250,000 for each claimant

and the limit of civil liability for noneconomic damages for all

health care institutions, inclusive of all persons and entities

for which vicarious liability theories may apply, shall be

limited to an amount not to exceed $500,000 for each claimant.

(b) Effective before September 1, 2005, Subsection (a) of this

section applies to any physician or health care provider that

provides evidence of financial responsibility in the following

amounts in effect for any act or omission to which this

subchapter applies:

(1) at least $100,000 for each health care liability claim and

at least $300,000 in aggregate for all health care liability

claims occurring in an insurance policy year, calendar year, or

fiscal year for a physician participating in an approved

residency program;

(2) at least $200,000 for each health care liability claim and

at least $600,000 in aggregate for all health care liability

claims occurring in an insurance policy year, calendar year, or

fiscal year for a physician or health care provider, other than a

hospital; and

(3) at least $500,000 for each health care liability claim and

at least $1.5 million in aggregate for all health care liability

claims occurring in an insurance policy year, calendar year, or

fiscal year for a hospital.

(c) Effective September 1, 2005, Subsection (a) of this section

applies to any physician or health care provider that provides

evidence of financial responsibility in the following amounts in

effect for any act or omission to which this subchapter applies:

(1) at least $100,000 for each health care liability claim and

at least $300,000 in aggregate for all health care liability

claims occurring in an insurance policy year, calendar year, or

fiscal year for a physician participating in an approved

residency program;

(2) at least $300,000 for each health care liability claim and

at least $900,000 in aggregate for all health care liability

claims occurring in an insurance policy year, calendar year, or

fiscal year for a physician or health care provider, other than a

hospital; and

(3) at least $750,000 for each health care liability claim and

at least $2.25 million in aggregate for all health care liability

claims occurring in an insurance policy year, calendar year, or

fiscal year for a hospital.

(d) Effective September 1, 2007, Subsection (a) of this section

applies to any physician or health care provider that provides

evidence of financial responsibility in the following amounts in

effect for any act or omission to which this subchapter applies:

(1) at least $100,000 for each health care liability claim and

at least $300,000 in aggregate for all health care liability

claims occurring in an insurance policy year, calendar year, or

fiscal year for a physician participating in an approved

residency program;

(2) at least $500,000 for each health care liability claim and

at least $1 million in aggregate for all health care liability

claims occurring in an insurance policy year, calendar year, or

fiscal year for a physician or health care provider, other than a

hospital; and

(3) at least $1 million for each health care liability claim and

at least $3 million in aggregate for all health care liability

claims occurring in an insurance policy year, calendar year, or

fiscal year for a hospital.

(e) Evidence of financial responsibility may be established at

the time of judgment by providing proof of:

(1) the purchase of a contract of insurance or other plan of

insurance authorized by this state or federal law or regulation;

(2) the purchase of coverage from a trust organized and

operating under Article 21.49-4, Insurance Code;

(3) the purchase of coverage or another plan of insurance

provided by or through a risk retention group or purchasing group

authorized under applicable laws of this state or under the

Product Liability Risk Retention Act of 1981 (15 U.S.C. Section

3901 et seq.), as amended, or the Liability Risk Retention Act of

1986 (15 U.S.C. Section 3901 et seq.), as amended, or any other

contract or arrangement for transferring and distributing risk

relating to legal liability for damages, including cost or

defense, legal costs, fees, and other claims expenses; or

(4) the maintenance of financial reserves in or an irrevocable

letter of credit from a federally insured financial institution

that has its main office or a branch office in this state.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

Sec. 74.303. LIMITATION ON DAMAGES. (a) In a wrongful death or

survival action on a health care liability claim where final

judgment is rendered against a physician or health care provider,

the limit of civil liability for all damages, including exemplary

damages, shall be limited to an amount not to exceed $500,000 for

each claimant, regardless of the number of defendant physicians

or health care providers against whom the claim is asserted or

the number of separate causes of action on which the claim is

based.

(b) When there is an increase or decrease in the consumer price

index with respect to the amount of that index on August 29,

1977, the liability limit prescribed in Subsection (a) shall be

increased or decreased, as applicable, by a sum equal to the

amount of such limit multiplied by the percentage increase or

decrease in the consumer price index, as published by the Bureau

of Labor Statistics of the United States Department of Labor,

that measures the average changes in prices of goods and services

purchased by urban wage earners and clerical workers' families

and single workers living alone (CPI-W: Seasonally Adjusted U.S.

City Average--All Items), between August 29, 1977, and the time

at which damages subject to such limits are awarded by final

judgment or settlement.

(c) Subsection (a) does not apply to the amount of damages

awarded on a health care liability claim for the expenses of

necessary medical, hospital, and custodial care received before

judgment or required in the future for treatment of the injury.

(d) The liability of any insurer under the common law theory of

recovery commonly known in Texas as the "Stowers Doctrine" shall

not exceed the liability of the insured.

(e) In any action on a health care liability claim that is tried

by a jury in any court in this state, the following shall be

included in the court's written instructions to the jurors:

(1) "Do not consider, discuss, nor speculate whether or not

liability, if any, on the part of any party is or is not subject

to any limit under applicable law."

(2) "A finding of negligence may not be based solely on evidence

of a bad result to the claimant in question, but a bad result may

be considered by you, along with other evidence, in determining

the issue of negligence. You are the sole judges of the weight,

if any, to be given to this kind of evidence."

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

SUBCHAPTER H. PROCEDURAL PROVISIONS

Sec. 74.351. EXPERT REPORT. (a) In a health care liability

claim, a claimant shall, not later than the 120th day after the

date the original petition was filed, serve on each party or the

party's attorney one or more expert reports, with a curriculum

vitae of each expert listed in the report for each physician or

health care provider against whom a liability claim is asserted.

The date for serving the report may be extended by written

agreement of the affected parties. Each defendant physician or

health care provider whose conduct is implicated in a report must

file and serve any objection to the sufficiency of the report not

later than the 21st day after the date it was served, failing

which all objections are waived.

(b) If, as to a defendant physician or health care provider, an

expert report has not been served within the period specified by

Subsection (a), the court, on the motion of the affected

physician or health care provider, shall, subject to Subsection

(c), enter an order that:

(1) awards to the affected physician or health care provider

reasonable attorney's fees and costs of court incurred by the

physician or health care provider; and

(2) dismisses the claim with respect to the physician or health

care provider, with prejudice to the refiling of the claim.

(c) If an expert report has not been served within the period

specified by Subsection (a) because elements of the report are

found deficient, the court may grant one 30-day extension to the

claimant in order to cure the deficiency. If the claimant does

not receive notice of the court's ruling granting the extension

until after the 120-day deadline has passed, then the 30-day

extension shall run from the date the plaintiff first received

the notice.

[Subsections (d)-(h) reserved]

(i) Notwithstanding any other provision of this section, a

claimant may satisfy any requirement of this section for serving

an expert report by serving reports of separate experts regarding

different physicians or health care providers or regarding

different issues arising from the conduct of a physician or

health care provider, such as issues of liability and causation.

Nothing in this section shall be construed to mean that a single

expert must address all liability and causation issues with

respect to all physicians or health care providers or with

respect to both liability and causation issues for a physician or

health care provider.

(j) Nothing in this section shall be construed to require the

serving of an expert report regarding any issue other than an

issue relating to liability or causation.

(k) Subject to Subsection (t), an expert report served under

this section:

(1) is not admissible in evidence by any party;

(2) shall not be used in a deposition, trial, or other

proceeding; and

(3) shall not be referred to by any party during the course of

the action for any purpose.

(l) A court shall grant a motion challenging the adequacy of an

expert report only if it appears to the court, after hearing,

that the report does not represent an objective good faith effort

to comply with the definition of an expert report in Subsection

(r)(6).

[Subsections (m)-(q) reserved]

(r) In this section:

(1) "Affected parties" means the claimant and the physician or

health care provider who are directly affected by an act or

agreement required or permitted by this section and does not

include other parties to an action who are not directly affected

by that particular act or agreement.

(2) "Claim" means a health care liability claim.

[(3) reserved]

(4) "Defendant" means a physician or health care provider

against whom a health care liability claim is asserted. The term

includes a third-party defendant, cross-defendant, or

counterdefendant.

(5) "Expert" means:

(A) with respect to a person giving opinion testimony regarding

whether a physician departed from accepted standards of medical

care, an expert qualified to testify under the requirements of

Section 74.401;

(B) with respect to a person giving opinion testimony regarding

whether a health care provider departed from accepted standards

of health care, an expert qualified to testify under the

requirements of Section 74.402;

(C) with respect to a person giving opinion testimony about the

causal relationship between the injury, harm, or damages claimed

and the alleged departure from the applicable standard of care in

any health care liability claim, a physician who is otherwise

qualified to render opinions on such causal relationship under

the Texas Rules of Evidence;

(D) with respect to a person giving opinion testimony about the

causal relationship between the injury, harm, or damages claimed

and the alleged departure from the applicable standard of care

for a dentist, a dentist or physician who is otherwise qualified

to render opinions on such causal relationship under the Texas

Rules of Evidence; or

(E) with respect to a person giving opinion testimony about the

causal relationship between the injury, harm, or damages claimed

and the alleged departure from the applicable standard of care

for a podiatrist, a podiatrist or physician who is otherwise

qualified to render opinions on such causal relationship under

the Texas Rules of Evidence.

(6) "Expert report" means a written report by an expert that

provides a fair summary of the expert's opinions as of the date

of the report regarding applicable standards of care, the manner

in which the care rendered by the physician or health care

provider failed to meet the standards, and the causal

relationship between that failure and the injury, harm, or

damages claimed.

(s) Until a claimant has served the expert report and curriculum

vitae as required by Subsection (a), all discovery in a health

care liability claim is stayed except for the acquisition by the

claimant of information, including medical or hospital records or

other documents or tangible things, related to the patient's

health care through:

(1) written discovery as defined in Rule 192.7, Texas Rules of

Civil Procedure;

(2) depositions on written questions under Rule 200, Texas Rules

of Civil Procedure; and

(3) discovery from nonparties under Rule 205, Texas Rules of

Civil Procedure.

(t) If an expert report is used by the claimant in the course of

the action for any purpose other than to meet the service

requirement of Subsection (a), the restrictions imposed by

Subsection (k) on use of the expert report by any party are

waived.

(u) Notwithstanding any other provision of this section, after a

claim is filed all claimants, collectively, may take not more

than two depositions before the expert report is served as

required by Subsection (a).

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

635, Sec. 1, eff. September 1, 2005.

Sec. 74.352. DISCOVERY PROCEDURES. (a) In every health care

liability claim the plaintiff shall within 45 days after the date

of filing of the original petition serve on the defendant's

attorney or, if no attorney has appeared for the defendant, on

the defendant full and complete answers to the appropriate

standard set of interrogatories and full and complete responses

to the appropriate standard set of requests for production of

documents and things promulgated by the Health Care Liability

Discovery Panel.

(b) Every physician or health care provider who is a defendant

in a health care liability claim shall within 45 days after the

date on which an answer to the petition was due serve on the

plaintiff's attorney or, if the plaintiff is not represented by

an attorney, on the plaintiff full and complete answers to the

appropriate standard set of interrogatories and complete

responses to the standard set of requests for production of

documents and things promulgated by the Health Care Liability

Discovery Panel.

(c) Except on motion and for good cause shown, no objection may

be asserted regarding any standard interrogatory or request for

production of documents and things, but no response shall be

required where a particular interrogatory or request is clearly

inapplicable under the circumstances of the case.

(d) Failure to file full and complete answers and responses to

standard interrogatories and requests for production of documents

and things in accordance with Subsections (a) and (b) or the

making of a groundless objection under Subsection (c) shall be

grounds for sanctions by the court in accordance with the Texas

Rules of Civil Procedure on motion of any party.

(e) The time limits imposed under Subsections (a) and (b) may be

extended by the court on the motion of a responding party for

good cause shown and shall be extended if agreed in writing

between the responding party and all opposing parties. In no

event shall an extension be for a period of more than an

additional 30 days.

(f) If a party is added by an amended pleading, intervention, or

otherwise, the new party shall file full and complete answers to

the appropriate standard set of interrogatories and full and

complete responses to the standard set of requests for production

of documents and things no later than 45 days after the date of

filing of the pleading by which the party first appeared in the

action.

(g) If information or documents required to provide full and

complete answers and responses as required by this section are

not in the possession of the responding party or attorney when

the answers or responses are filed, the party shall supplement

the answers and responses in accordance with the Texas Rules of

Civil Procedure.

(h) Nothing in this section shall preclude any party from taking

additional non-duplicative discovery of any other party. The

standard sets of interrogatories provided for in this section

shall not constitute, as to each plaintiff and each physician or

health care provider who is a defendant, the first of the two

sets of interrogatories permitted under the Texas Rules of Civil

Procedure.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

SUBCHAPTER I. EXPERT WITNESSES

Sec. 74.401. QUALIFICATIONS OF EXPERT WITNESS IN SUIT AGAINST

PHYSICIAN. (a) In a suit involving a health care liability

claim against a physician for injury to or death of a patient, a

person may qualify as an expert witness on the issue of whether

the physician departed from accepted standards of medical care

only if the person is a physician who:

(1) is practicing medicine at the time such testimony is given

or was practicing medicine at the time the claim arose;

(2) has knowledge of accepted standards of medical care for the

diagnosis, care, or treatment of the illness, injury, or

condition involved in the claim; and

(3) is qualified on the basis of training or experience to offer

an expert opinion regarding those accepted standards of medical

care.

(b) For the purpose of this section, "practicing medicine" or

"medical practice" includes, but is not limited to, training

residents or students at an accredited school of medicine or

osteopathy or serving as a consulting physician to other

physicians who provide direct patient care, upon the request of

such other physicians.

(c) In determining whether a witness is qualified on the basis

of training or experience, the court shall consider whether, at

the time the claim arose or at the time the testimony is given,

the witness:

(1) is board certified or has other substantial training or

experience in an area of medical practice relevant to the claim;

and

(2) is actively practicing medicine in rendering medical care

services relevant to the claim.

(d) The court shall apply the criteria specified in Subsections

(a), (b), and (c) in determining whether an expert is qualified

to offer expert testimony on the issue of whether the physician

departed from accepted standards of medical care, but may depart

from those criteria if, under the circumstances, the court

determines that there is a good reason to admit the expert's

testimony. The court shall state on the record the reason for

admitting the testimony if the court departs from the criteria.

(e) A pretrial objection to the qualifications of a witness

under this section must be made not later than the later of the

21st day after the date the objecting party receives a copy of

the witness's curriculum vitae or the 21st day after the date of

the witness's deposition. If circumstances arise after the date

on which the objection must be made that could not have been

reasonably anticipated by a party before that date and that the

party believes in good faith provide a basis for an objection to

a witness's qualifications, and if an objection was not made

previously, this subsection does not prevent the party from

making an objection as soon as practicable under the

circumstances. The court shall conduct a hearing to determine

whether the witness is qualified as soon as practicable after the

filing of an objection and, if possible, before trial. If the

objecting party is unable to object in time for the hearing to be

conducted before the trial, the hearing shall be conducted

outside the presence of the jury. This subsection does not

prevent a party from examining or cross-examining a witness at

trial about the witness's qualifications.

(f) This section does not prevent a physician who is a defendant

from qualifying as an expert.

(g) In this subchapter, "physician" means a person who is:

(1) licensed to practice medicine in one or more states in the

United States; or

(2) a graduate of a medical school accredited by the Liaison

Committee on Medical Education or the American Osteopathic

Association only if testifying as a defendant and that testimony

relates to that defendant's standard of care, the alleged

departure from that standard of care, or the causal relationship

between the alleged departure from that standard of care and the

injury, harm, or damages claimed.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

Sec. 74.402. QUALIFICATIONS OF EXPERT WITNESS IN SUIT AGAINST

HEALTH CARE PROVIDER. (a) For purposes of this section,

"practicing health care" includes:

(1) training health care providers in the same field as the

defendant health care provider at an accredited educational

institution; or

(2) serving as a consulting health care provider and being

licensed, certified, or registered in the same field as the

defendant health care provider.

(b) In a suit involving a health care liability claim against a

health care provider, a person may qualify as an expert witness

on the issue of whether the health care provider departed from

accepted standards of care only if the person:

(1) is practicing health care in a field of practice that

involves the same type of care or treatment as that delivered by

the defendant health care provider, if the defendant health care

provider is an individual, at the time the testimony is given or

was practicing that type of health care at the time the claim

arose;

(2) has knowledge of accepted standards of care for health care

providers for the diagnosis, care, or treatment of the illness,

injury, or condition involved in the claim; and

(3) is qualified on the basis of training or experience to offer

an expert opinion regarding those accepted standards of health

care.

(c) In determining whether a witness is qualified on the basis

of training or experience, the court shall consider whether, at

the time the claim arose or at the time the testimony is given,

the witness:

(1) is certified by a licensing agency of one or more states of

the United States or a national professional certifying agency,

or has other substantial training or experience, in the area of

health care relevant to the claim; and

(2) is actively practicing health care in rendering health care

services relevant to the claim.

(d) The court shall apply the criteria specified in Subsections

(a), (b), and (c) in determining whether an expert is qualified

to offer expert testimony on the issue of whether the defendant

health care provider departed from accepted standards of health

care but may depart from those criteria if, under the

circumstances, the court determines that there is good reason to

admit the expert's testimony. The court shall state on the record

the reason for admitting the testimony if the court departs from

the criteria.

(e) This section does not prevent a health care provider who is

a defendant, or an employee of the defendant health care

provider, from qualifying as an expert.

(f) A pretrial objection to the qualifications of a witness

under this section must be made not later than the later of the

21st day after the date the objecting party receives a copy of

the witness's curriculum vitae or the 21st day after the date of

the witness's deposition. If circumstances arise after the date

on which the objection must be made that could not have been

reasonably anticipated by a party before that date and that the

party believes in good faith provide a basis for an objection to

a witness's qualifications, and if an objection was not made

previously, this subsection does not prevent the party from

making an objection as soon as practicable under the

circumstances. The court shall conduct a hearing to determine

whether the witness is qualified as soon as practicable after the

filing of an objection and, if possible, before trial. If the

objecting party is unable to object in time for the hearing to be

conducted before the trial, the hearing shall be conducted

outside the presence of the jury. This subsection does not

prevent a party from examining or cross-examining a witness at

trial about the witness's qualifications.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

Sec. 74.403. QUALIFICATIONS OF EXPERT WITNESS ON CAUSATION IN

HEALTH CARE LIABILITY CLAIM. (a) Except as provided by

Subsections (b) and (c), in a suit involving a health care

liability claim against a physician or health care provider, a

person may qualify as an expert witness on the issue of the

causal relationship between the alleged departure from accepted

standards of care and the injury, harm, or damages claimed only

if the person is a physician and is otherwise qualified to render

opinions on that causal relationship under the Texas Rules of

Evidence.

(b) In a suit involving a health care liability claim against a

dentist, a person may qualify as an expert witness on the issue

of the causal relationship between the alleged departure from

accepted standards of care and the injury, harm, or damages

claimed if the person is a dentist or physician and is otherwise

qualified to render opinions on that causal relationship under

the Texas Rules of Evidence.

(c) In a suit involving a health care liability claim against a

podiatrist, a person may qualify as an expert witness on the

issue of the causal relationship between the alleged departure

from accepted standards of care and the injury, harm, or damages

claimed if the person is a podiatrist or physician and is

otherwise qualified to render opinions on that causal

relationship under the Texas Rules of Evidence.

(d) A pretrial objection to the qualifications of a witness

under this section must be made not later than the later of the

21st day after the date the objecting party receives a copy of

the witness's curriculum vitae or the 21st day after the date of

the witness's deposition. If circumstances arise after the date

on which the objection must be made that could not have been

reasonably anticipated by a party before that date and that the

party believes in good faith provide a basis for an objection to

a witness's qualifications, and if an objection was not made

previously, this subsection does not prevent the party from

making an objection as soon as practicable under the

circumstances. The court shall conduct a hearing to determine

whether the witness is qualified as soon as practicable after the

filing of an objection and, if possible, before trial. If the

objecting party is unable to object in time for the hearing to be

conducted before the trial, the hearing shall be conducted

outside the presence of the jury. This subsection does not

prevent a party from examining or cross-examining a witness at

trial about the witness's qualifications.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

SUBCHAPTER J. ARBITRATION AGREEMENTS

Sec. 74.451. ARBITRATION AGREEMENTS. (a) No physician,

professional association of physicians, or other health care

provider shall request or require a patient or prospective

patient to execute an agreement to arbitrate a health care

liability claim unless the form of agreement delivered to the

patient contains a written notice in 10-point boldface type

clearly and conspicuously stating:

UNDER TEXAS LAW, THIS AGREEMENT IS INVALID AND OF NO LEGAL EFFECT

UNLESS IT IS ALSO SIGNED BY AN ATTORNEY OF YOUR OWN CHOOSING.

THIS AGREEMENT CONTAINS A WAIVER OF IMPORTANT LEGAL RIGHTS,

INCLUDING YOUR RIGHT TO A JURY. YOU SHOULD NOT SIGN THIS

AGREEMENT WITHOUT FIRST CONSULTING WITH AN ATTORNEY.

(b) A violation of this section by a physician or professional

association of physicians constitutes a violation of Subtitle B,

Title 3, Occupations Code, and shall be subject to the

enforcement provisions and sanctions contained in that subtitle.

(c) A violation of this section by a health care provider other

than a physician shall constitute a false, misleading, or

deceptive act or practice in the conduct of trade or commerce

within the meaning of Section 17.46 of the Deceptive Trade

Practices-Consumer Protection Act (Subchapter E, Chapter 17,

Business & Commerce Code), and shall be subject to an

enforcement action by the consumer protection division under that

act and subject to the penalties and remedies contained in

Section 17.47, Business & Commerce Code, notwithstanding

Section 74.004 or any other law.

(d) Notwithstanding any other provision of this section, a

person who is found to be in violation of this section for the

first time shall be subject only to injunctive relief or other

appropriate order requiring the person to cease and desist from

such violation, and not to any other penalty or sanction.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

SUBCHAPTER K. PAYMENT FOR FUTURE LOSSES

Sec. 74.501. DEFINITIONS. In this subchapter:

(1) "Future damages" means damages that are incurred after the

date of judgment for:

(A) medical, health care, or custodial care services;

(B) physical pain and mental anguish, disfigurement, or physical

impairment;

(C) loss of consortium, companionship, or society; or

(D) loss of earnings.

(2) "Future loss of earnings" means the following losses

incurred after the date of the judgment:

(A) loss of income, wages, or earning capacity and other

pecuniary losses; and

(B) loss of inheritance.

(3) "Periodic payments" means the payment of money or its

equivalent to the recipient of future damages at defined

intervals.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

Sec. 74.502. SCOPE OF SUBCHAPTER. This subchapter applies only

to an action on a health care liability claim against a physician

or health care provider in which the present value of the award

of future damages, as determined by the court, equals or exceeds

$100,000.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

Sec. 74.503. COURT ORDER FOR PERIODIC PAYMENTS. (a) At the

request of a defendant physician or health care provider or

claimant, the court shall order that medical, health care, or

custodial services awarded in a health care liability claim be

paid in whole or in part in periodic payments rather than by a

lump-sum payment.

(b) At the request of a defendant physician or health care

provider or claimant, the court may order that future damages

other than medical, health care, or custodial services awarded in

a health care liability claim be paid in whole or in part in

periodic payments rather than by a lump sum payment.

(c) The court shall make a specific finding of the dollar amount

of periodic payments that will compensate the claimant for the

future damages.

(d) The court shall specify in its judgment ordering the payment

of future damages by periodic payments the:

(1) recipient of the payments;

(2) dollar amount of the payments;

(3) interval between payments; and

(4) number of payments or the period of time over which payments

must be made.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

Sec. 74.504. RELEASE. The entry of an order for the payment of

future damages by periodic payments constitutes a release of the

health care liability claim filed by the claimant.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

Sec. 74.505. FINANCIAL RESPONSIBILITY. (a) As a condition to

authorizing periodic payments of future damages, the court shall

require a defendant who is not adequately insured to provide

evidence of financial responsibility in an amount adequate to

assure full payment of damages awarded by the judgment.

(b) The judgment must provide for payments to be funded by:

(1) an annuity contract issued by a company licensed to do

business as an insurance company, including an assignment within

the meaning of Section 130, Internal Revenue Code of 1986, as

amended;

(2) an obligation of the United States;

(3) applicable and collectible liability insurance from one or

more qualified insurers; or

(4) any other satisfactory form of funding approved by the

court.

(c) On termination of periodic payments of future damages, the

court shall order the return of the security, or as much as

remains, to the defendant.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

Sec. 74.506. DEATH OF RECIPIENT. (a) On the death of the

recipient, money damages awarded for loss of future earnings

continue to be paid to the estate of the recipient of the award

without reduction.

(b) Periodic payments, other than future loss of earnings,

terminate on the death of the recipient.

(c) If the recipient of periodic payments dies before all

payments required by the judgment are paid, the court may modify

the judgment to award and apportion the unpaid damages for future

loss of earnings in an appropriate manner.

(d) Following the satisfaction or termination of any obligations

specified in the judgment for periodic payments, any obligation

of the defendant physician or health care provider to make

further payments ends and any security given reverts to the

defendant.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.

Sec. 74.507. AWARD OF ATTORNEY'S FEES. For purposes of

computing the award of attorney's fees when the claimant is

awarded a recovery that will be paid in periodic payments, the

court shall:

(1) place a total value on the payments based on the claimant's

projected life expectancy; and

(2) reduce the amount in Subdivision (1) to present value.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.01, eff. Sept. 1,

2003.



CHAPTER 75. LIMITATION OF LANDOWNERS' LIABILITY

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 75. LIMITATION OF LANDOWNERS' LIABILITY

Sec. 75.001. DEFINITIONS. In this chapter:

(1) "Agricultural land" means land that is located in this state

and that is suitable for:

(A) use in production of plants and fruits grown for human or

animal consumption, or plants grown for the production of fibers,

floriculture, viticulture, horticulture, or planting seed;

(B) forestry and the growing of trees for the purpose of

rendering those trees into lumber, fiber, or other items used for

industrial, commercial, or personal consumption; or

(C) domestic or native farm or ranch animals kept for use or

profit.

(2) "Premises" includes land, roads, water, watercourse, private

ways, and buildings, structures, machinery, and equipment

attached to or located on the land, road, water, watercourse, or

private way.

(3) "Recreation" means an activity such as:

(A) hunting;

(B) fishing;

(C) swimming;

(D) boating;

(E) camping;

(F) picnicking;

(G) hiking;

(H) pleasure driving, including off-road motorcycling and

off-road automobile driving and the use of all-terrain vehicles;

(I) nature study, including bird-watching;

(J) cave exploration;

(K) waterskiing and other water sports;

(L) any other activity associated with enjoying nature or the

outdoors;

(M) bicycling and mountain biking;

(N) disc golf;

(O) on-leash and off-leash walking of dogs; or

(P) radio control flying and related activities.

(4) "Governmental unit" has the meaning assigned by Section

101.001.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 62, Sec. 1, eff. Sept. 1,

1989; Acts 1989, 71st Leg., ch. 736, Sec. 1, eff. Sept. 1, 1989;

Acts 1995, 74th Leg., ch. 520, Sec. 1, eff. Aug. 28, 1995; Acts

1997, 75th Leg., ch. 56, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

116, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

932, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

659, Sec. 1, eff. June 15, 2007.

Sec. 75.002. LIABILITY LIMITED. (a) An owner, lessee, or

occupant of agricultural land:

(1) does not owe a duty of care to a trespasser on the land; and

(2) is not liable for any injury to a trespasser on the land,

except for wilful or wanton acts or gross negligence by the

owner, lessee, or other occupant of agricultural land.

(b) If an owner, lessee, or occupant of agricultural land gives

permission to another or invites another to enter the premises

for recreation, the owner, lessee, or occupant, by giving the

permission, does not:

(1) assure that the premises are safe for that purpose;

(2) owe to the person to whom permission is granted or to whom

the invitation is extended a greater degree of care than is owed

to a trespasser on the premises; or

(3) assume responsibility or incur liability for any injury to

any individual or property caused by any act of the person to

whom permission is granted or to whom the invitation is extended.

(c) If an owner, lessee, or occupant of real property other than

agricultural land gives permission to another to enter the

premises for recreation, the owner, lessee, or occupant, by

giving the permission, does not:

(1) assure that the premises are safe for that purpose;

(2) owe to the person to whom permission is granted a greater

degree of care than is owed to a trespasser on the premises; or

(3) assume responsibility or incur liability for any injury to

any individual or property caused by any act of the person to

whom permission is granted.

(d) Subsections (a), (b), and (c) shall not limit the liability

of an owner, lessee, or occupant of real property who has been

grossly negligent or has acted with malicious intent or in bad

faith.

(e) In this section, "recreation" means, in addition to its

meaning under Section 75.001, the following activities only if

the activities take place on premises owned, operated, or

maintained by a governmental unit for the purposes of those

activities:

(1) hockey and in-line hockey;

(2) skating, in-line skating, roller-skating, skateboarding, and

roller-blading;

(3) soap box derby use; and

(4) paintball use.

(f) Notwithstanding Subsections (b) and (c), if a person enters

premises owned, operated, or maintained by a governmental unit

and engages in recreation on those premises, the governmental

unit does not owe to the person a greater degree of care than is

owed to a trespasser on the premises.

(g) Any premises a governmental unit owns, operates, or

maintains and on which the recreational activities described in

Subsections (e)(1)-(4) are conducted shall post and maintain a

clearly readable sign in a clearly visible location on or near

the premises. The sign shall contain the following warning

language:

WARNING

TEXAS LAW (CHAPTER 75, CIVIL PRACTICE AND REMEDIES CODE) LIMITS

THE LIABILITY OF A GOVERNMENTAL UNIT FOR DAMAGES ARISING DIRECTLY

FROM HOCKEY, IN-LINE HOCKEY, SKATING, IN-LINE SKATING,

ROLLER-SKATING, SKATEBOARDING, ROLLER-BLADING, PAINTBALL USE, OR

SOAP BOX DERBY USE ON PREMISES THAT THE GOVERNMENTAL UNIT OWNS,

OPERATES, OR MAINTAINS FOR THAT PURPOSE.

(h) An owner, lessee, or occupant of real property in this state

is liable for trespass as a result of migration or transport of

any air contaminant, as defined in Section 382.003(2), Health and

Safety Code, other than odor, only upon a showing of actual and

substantial damages by a plaintiff in a civil action.

(i) Subsections (b) and (c) do not affect any liability of an

owner, lessee, or occupant of real property for an injury

occurring outside the boundaries of the real property caused by

an activity described by Section 75.001(3)(P) that originates

within the boundaries of the real property.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 62, Sec. 2, eff. Sept. 1,

1989; Acts 1997, 75th Leg., ch. 56, Sec. 2, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 734, Sec. 1, eff. Sept. 1, 1999; Acts

2003, 78th Leg., ch. 204, Sec. 21.01, eff. Sept. 1, 2003; Acts

2003, 78th Leg., ch. 739, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

116, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

932, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

227, Sec. 1, eff. May 25, 2007.

Acts 2007, 80th Leg., R.S., Ch.

659, Sec. 2, eff. June 15, 2007.

Sec. 75.0021. LIMITED LIABILITY OF CERTAIN PUBLIC UTILITIES.

(a) In this section:

(1) "Person" includes an individual as defined by Section

71.001.

(2) "Public utility" means an electric utility as defined by

Section 31.002, Utilities Code.

(b) A public utility that, as the owner, easement holder,

occupant, or lessee of land, signs an agreement with a

municipality, county, or political subdivision to allow public

access to or use of the premises for recreation by allowing the

public access or use does not assume responsibility or incur

liability beyond that provided by Chapter 75 of the Civil

Practice and Remedies Code to a third party who enters the

premises for recreation to the extent the municipality, county,

or political subdivision purchases a general liability insurance

policy in amounts required by Chapter 75 of the Civil Practice

and Remedies Code insuring the public utility for liability

arising from the condition of the premises for such recreational

use.

(c) This section applies only to a public utility located in:

(1) a county with a population of 600,000 or more and located on

the international border; or

(2) a municipal management district located in a municipality

with a population of more than 1.9 million.

Added by Acts 2009, 81st Leg., R.S., Ch.

329, Sec. 1, eff. June 19, 2009.

Sec. 75.003. APPLICATION AND EFFECT OF CHAPTER. (a) This

chapter does not relieve any owner, lessee, or occupant of real

property of any liability that would otherwise exist for

deliberate, wilful, or malicious injury to a person or to

property.

(b) This chapter does not affect the doctrine of attractive

nuisance, except that the doctrine may not be the basis for

liability of an owner, lessee, or occupant of agricultural land

for any injury to a trespasser over the age of 16 years.

(c) Except for a governmental unit, this chapter applies only to

an owner, lessee, or occupant of real property who:

(1) does not charge for entry to the premises;

(2) charges for entry to the premises, but whose total charges

collected in the previous calendar year for all recreational use

of the entire premises of the owner, lessee, or occupant are not

more than 20 times the total amount of ad valorem taxes imposed

on the premises for the previous calendar year; or

(3) has liability insurance coverage in effect on an act or

omission described by Section 75.004(a) and in the amounts equal

to or greater than those provided by that section.

(d) This chapter does not create any liability.

(e) Except as otherwise provided, this chapter applies to a

governmental unit.

(f) This chapter does not waive sovereign immunity.

(g) To the extent that this chapter limits the liability of a

governmental unit under circumstances in which the governmental

unit would be liable under Chapter 101, this chapter controls.

(h) In the case of agricultural land, an owner, lessee, or

occupant of real property who does not charge for entry to the

premises because the individuals entering the premises for

recreation are invited social guests satisfies the requirement of

Subsection (c)(1).

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 832, Sec. 5, eff. Sept. 1,

1987; Acts 1989, 71st Leg., ch. 62, Sec. 3, eff. Sept. 1, 1989;

Acts 1995, 74th Leg., ch. 520, Sec. 2, eff. Aug. 28, 1995; Acts

1997, 75th Leg., ch. 56, Sec. 3, eff. Sept. 1, 1997; Acts 2003,

78th Leg., ch. 429, Sec. 1, eff. Sept. 1, 2003.

Sec. 75.004. LIMITATION ON MONETARY DAMAGES FOR PRIVATE

LANDOWNERS. (a) Subject to Subsection (b), the liability of an

owner, lessee, or occupant of agricultural land used for

recreational purposes for an act or omission by the owner,

lessee, or occupant relating to the premises that results in

damages to a person who has entered the premises is limited to a

maximum amount of $500,000 for each person and $1 million for

each single occurrence of bodily injury or death and $100,000 for

each single occurrence for injury to or destruction of property.

In the case of agricultural land, the total liability of an

owner, lessee, or occupant for a single occurrence is limited to

$1 million, and the liability also is subject to the limits for

each single occurrence of bodily injury or death and each single

occurrence for injury to or destruction of property stated in

this subsection.

(b) This section applies only to an owner, lessee, or occupant

of agricultural land used for recreational purposes who has

liability insurance coverage in effect on an act or omission

described by Subsection (a) and in the amounts equal to or

greater than those provided by Subsection (a). The coverage may

be provided under a contract of insurance or other plan of

insurance authorized by statute. The limit of liability insurance

coverage applicable with respect to agricultural land may be a

combined single limit in the amount of $1 million for each single

occurrence.

(c) This section does not affect the liability of an insurer or

insurance plan in an action under Chapter 541, Insurance Code, or

an action for bad faith conduct, breach of fiduciary duty, or

negligent failure to settle a claim.

(d) This section does not apply to a governmental unit.

Added by Acts 1995, 74th Leg., ch. 520, Sec. 3, eff. Aug. 28,

1995. Amended by Acts 1997, 75th Leg., ch. 56, Sec. 4, eff. Sept.

1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.106, eff. September 1, 2005.

Sec. 75.006. LIABILITY LIMITED FOR ACTIONS OF FIREFIGHTER OR

PEACE OFFICER. (a) In this section:

(1) "Firefighter" means a member of a fire department who

performs a function listed in Section 419.021(3)(C), Government

Code.

(2) "Livestock" has the meaning assigned by Section 1.003,

Agriculture Code.

(3) "Peace officer" has the meaning assigned by Section 1.07,

Penal Code, or other state or federal law.

(b) A landowner is not liable for damages arising from an

incident or accident caused by livestock of the landowner due to

an act or omission of a firefighter or a peace officer who has

entered the landowner's property with or without the permission

of the landowner, regardless of whether the damage occurs on the

landowner's property.

Added by Acts 2009, 81st Leg., R.S., Ch.

786, Sec. 1, eff. September 1, 2009.



CHAPTER 76. FOOD DONORS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 76. FOOD DONORS

Sec. 76.001. DEFINITIONS. In this chapter:

(1) "Donate" means to give without requiring anything of

monetary value from the recipient.

(2) "Intentional misconduct" means conduct that the actor knows

is harmful to the health or well-being of another person.

(3) "Nonprofit organization" means an incorporated or

unincorporated organization that has been established and is

operating for religious, charitable, or educational purposes and

that does not distribute any of its income to its members,

directors, or officers.

(4) "Person" means an individual, corporation, partnership,

organization, association, or governmental entity.

(5) "Gleaner" means a person who harvests for free distribution

to the needy an agricultural crop that has been donated by the

owner.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 301, Sec. 1, eff. June 14,

1989; Acts 1989, 71st Leg., ch. 1093, Sec. 1, eff. June 16, 1989.

Sec. 76.002. SHORT TITLE. This chapter may be cited as the Good

Faith Donor Act.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 76.003. APPARENTLY WHOLESOME FOOD. For the purposes of

this chapter, food is apparently wholesome if the food meets all

quality standards of local, county, state, and federal

agricultural and health laws and rules, even though the food is

not readily marketable due to appearance, age, freshness, grade,

size, surplus, or other condition. Canned goods that are leaking,

swollen, dented on a seam, or no longer airtight are not

apparently wholesome food.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 76.004. LIABILITY FOR DAMAGES FROM DONATED FOOD. (a) A

person or gleaner is not subject to civil or criminal liability

arising from the condition of apparently wholesome food that the

person or gleaner donates to a church, a not-for-profit

organization or a nonprofit organization for distribution to the

needy. This subsection does not apply to an injury or death that

results from an act or omission of the donor constituting gross

negligence, recklessness, or intentional misconduct.

(b) A person who is allowing his or her fields to be gleaned by

volunteers for distribution to the needy is not subject to civil

or criminal liability that arises due to the injury of a gleaner,

unless an injury or death results from an act or omission of the

person constituting gross negligence, recklessness, or

intentional misconduct.

(c) A nonprofit organization is not subject to civil or criminal

liability arising from the condition of apparently wholesome food

that it distributes to the needy at no charge in substantial

compliance with applicable local, county, state, and federal laws

and rules regarding the storage and handling of food for

distribution to the public. This subsection does not apply to an

injury or death that results from an act or omission of the

organization constituting gross negligence, recklessness, or

intentional misconduct.

(d) This chapter does not create any liability.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 1093, Sec. 2, eff. June 16,

1989.



CHAPTER 77. TRANSPLANTS AND TRANSFUSIONS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 77. TRANSPLANTS AND TRANSFUSIONS

Sec. 77.001. DEFINITION. In this chapter, "human body part"

means any tissue, organ, blood, or components thereof from a

human.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 77.002. POLICY. It is important to the health and welfare

of the people of this state that scientific knowledge, skills,

and materials be available for the procedures of transplantation,

injection, transfusion, or other transfer of human body parts.

The imposition of strict liability on persons and organizations

engaged in these scientific procedures inhibits the exercise of

sound medical judgment and restricts the availability of the

knowledge, skills, and materials. It is therefore the public

policy of this state to promote the health and welfare of the

people by limiting the legal liability arising from those

scientific procedures to instances of negligence.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 77.003. LIMITATION OF LIABILITY. (a) A person who

donates, obtains, prepares, transplants, injects, transfuses, or

transfers a human body part from a living or dead human to

another human or a person who assists or participates in that

activity is not liable as a result of that activity except for

negligence, gross negligence, or an intentional tort.

(b) The Deceptive Trade Practices-Consumer Protection Act

(Subchapter E, Chapter 17, Business & Commerce Code) does not

apply with respect to claims for damages for personal injury or

death resulting or alleged to have resulted from negligence on

the part of the person described in Subsection (a) of this

section in connection with an activity designated in said

subsection.

(c) The implied warranties of merchantability and fitness do not

apply to the furnishing of human body parts by blood banks,

tissue banks, or other similar organizations. For purposes of

this chapter, those human body parts are not considered

commodities subject to sale or barter.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 1093, Sec. 6, eff. Aug. 31,

1987.

Sec. 77.004. BLOOD BANK: COMPENSATION OF SELLER. (a) This

section applies only to a blood bank licensed either by the

Division of Biological Standards of the National Institute of

Health or by the American Association of Blood Banks.

(b) A blood bank may not pay cash for blood. A blood bank may

not pay a blood seller by check unless the check is sent by

United States mail to the seller after the 15th day following the

day the blood is taken from the seller.

(c) If a blood bank violates Subsection (b) and the blood

contains harmful substances, the blood bank is not entitled to

the immunity established by this chapter. The blood bank has the

burden of establishing that the blood was not purchased in

violation of Subsection (b).

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 78. CERTAIN FIRE FIGHTERS AND FIRE-FIGHTING ENTITIES

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 78. CERTAIN FIRE FIGHTERS AND FIRE-FIGHTING ENTITIES

SUBCHAPTER A. VOLUNTEER FIRE FIGHTERS AND FIRE DEPARTMENTS

Sec. 78.001. LIABILITY. A volunteer fire fighter or a volunteer

fire department is not liable for damage to property resulting

from the fire fighter's or the department's reasonable and

necessary action in fighting or extinguishing a fire on the

property.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER B. MARINE FIRE-FIGHTING SERVICES

Sec. 78.051. DEFINITIONS. In this subchapter:

(1) "Fire emergency" means an emergency response involving fire

protection or prevention, rescue, emergency medical, or hazardous

material response services.

(2) "Fire fighter" means an employee of a nonprofit fire

department.

(3) "Governmental unit" has the meaning assigned by Chapter 101.

(4) "Nonprofit fire department" means a nonprofit organization

that is:

(A) exempt from federal income tax under Section 501(a) of the

Internal Revenue Code of 1986 (26 U.S.C. Section 501(a)) by being

listed as an exempt organization in Section 501(c)(4) of that

code;

(B) composed of member owners; and

(C) organized to offer and provide:

(i) fire protection, prevention, and inspection services; and

(ii) emergency response services, including rescue, emergency

medical, and hazardous material response services.

Added by Acts 1997, 75th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1997.

Sec. 78.052. APPLICABILITY OF SUBCHAPTER: MARINE FIRE EMERGENCY.

This subchapter applies only to damages for personal injury,

death, or property damage arising from an error or omission of:

(1) a nonprofit fire department providing services to respond to

marine fire emergencies under contract to a governmental unit, if

the error or omission occurs in responding to a marine fire

emergency:

(A) on the navigable waters of this state;

(B) in any place into which a vessel enters or from which a

vessel departs the waterway leading to that place from the Gulf

of Mexico or the Gulf Intracoastal Waterway;

(C) on property owned or under the control of the governmental

unit; or

(D) at the request of the governmental unit in the interest of

public safety; or

(2) a fire fighter providing services described by Subdivision

(1).

Added by Acts 1997, 75th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1997.

Sec. 78.053. LIABILITY. (a) A nonprofit fire department is

liable for damages described by Section 78.052 only to the extent

that the governmental unit with which the nonprofit fire

department is contracting would be liable under Chapter 101.

(b) Section 101.106 applies to a claimant in a suit against a

fire fighter as if the fire fighter were an employee of a

governmental unit and the nonprofit fire department were a

governmental unit.

Added by Acts 1997, 75th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1997.

Sec. 78.054. INDIVIDUAL IMMUNITIES. A fire fighter is liable

for damages described by Section 78.052 only to the extent an

analogous employee of the governmental unit with which the

nonprofit fire department is contracting would be liable and is

entitled to the common law immunities applicable to the employee

of the governmental unit.

Added by Acts 1997, 75th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER C. FIRE-FIGHTING SERVICES

Sec. 78.101. DEFINITIONS. In this subchapter:

(1) "Emergency response" means a response involving fire

protection or prevention, rescue, emergency medical, or hazardous

material response services.

(2) "Volunteer fire department" means a nonprofit organization

that is:

(A) operated by its members;

(B) exempt from the state sales tax under Section 151.310, Tax

Code, or the state franchise tax under Section 171.083, Tax Code;

and

(C) organized to provide an emergency response.

(3) "Volunteer fire fighter" means a member of a volunteer fire

department.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 19.02, eff. Sept. 1,

2003.

Sec. 78.102. APPLICABILITY OF SUBCHAPTER: EMERGENCY RESPONSE.

This subchapter applies only to damages for personal injury,

death, or property damage, other than property damage to which

Subchapter A applies, arising from an error or omission of:

(1) a volunteer fire department while involved in or providing

an emergency response; or

(2) a volunteer fire fighter while involved in or providing an

emergency response as a member of a volunteer fire department.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 19.02, eff. Sept. 1,

2003.

Sec. 78.103. LIABILITY OF VOLUNTEER FIRE DEPARTMENT. A

volunteer fire department is:

(1) liable for damages described by Section 78.102 only to the

extent that a county providing the same or similar services would

be liable under Chapter 101; and

(2) entitled to the exclusions, exceptions, and defenses

applicable to a county under Chapter 101 and other statutory or

common law.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 19.02, eff. Sept. 1,

2003.

Sec. 78.104. LIABILITY OF VOLUNTEER FIRE FIGHTER. A volunteer

fire fighter is:

(1) liable for damages described by Section 78.102 only to the

extent that an employee providing the same or similar services

for a county would be liable; and

(2) entitled to the exclusions, exceptions, immunities, and

defenses applicable to an employee of a county under Chapter 101

and other statutory or common law.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 19.02, eff. Sept. 1,

2003.



CHAPTER 79. LIABILITY OF PERSONS ASSISTING IN HAZARDOUS OR DANGEROUS SITUATIONS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 79. LIABILITY OF PERSONS ASSISTING IN HAZARDOUS OR

DANGEROUS SITUATIONS

Sec. 79.001. DEFINITIONS. In this chapter:

(1) "Hazardous material" means:

(A) a substance classified as a hazardous material under state

or federal law or under a rule adopted pursuant to state or

federal law; or

(B) a chemical, petroleum product, gas, or other substance that,

if discharged or released, is likely to create an imminent danger

to individuals, property, or the environment.

(2) "Person" means an individual, association, corporation, or

other private legal entity.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 79.002. HAZARDOUS MATERIALS. (a) Except in a case of

reckless conduct or intentional, wilful, or wanton misconduct, a

person is immune from civil liability for an act or omission that

occurs in giving care, assistance, or advice with respect to the

management of an incident that:

(1) has already occurred;

(2) is related to the storage or transportation of a hazardous

material; and

(3) endangers or threatens to endanger individuals, property, or

the environment as a result of the spillage, seepage, or other

release of a hazardous material or as a result of fire or

explosion involving a hazardous material.

(b) This section does not apply to a person giving care,

assistance, or advice for or in expectation of compensation from

or on behalf of the recipient of the care, assistance, or advice

in excess of reimbursement for expenses incurred.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., ch. 58, Sec. 3, eff. Sept. 1,

2003.

Sec. 79.003. DISASTER ASSISTANCE. (a) Except in a case of

reckless conduct or intentional, wilful, or wanton misconduct, a

person is immune from civil liability for an act or omission that

occurs in giving care, assistance, or advice with respect to the

management of an incident:

(1) that is a man-made or natural disaster that endangers or

threatens to endanger individuals, property, or the environment;

and

(2) in which the care, assistance, or advice is provided at the

request of an authorized representative of a local, state, or

federal agency, including a fire department, police department,

an emergency management agency, and a disaster response agency.

(b) This section does not apply to a person giving care,

assistance, or advice for or in expectation of compensation from

or on behalf of the recipient of the care, assistance, or advice

in excess of reimbursement for expenses incurred.

Added by Acts 2003, 78th Leg., ch. 58, Sec. 1, eff. Sept. 1,

2003.



CHAPTER 80. TRESPASS: OUTDOOR SIGN

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 80. TRESPASS: OUTDOOR SIGN

Sec. 80.001. DEFINITION. In this chapter, "sign" means an

outdoor structure, sign, display, light device, figure, painting,

drawing, message, plaque, poster, billboard, or any other thing

that is designed, intended, or used to advertise or inform.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 4.04(a), eff. Aug. 28,

1989.

Sec. 80.002. TRESPASS. A trespass occurs when an individual:

(1) erects or places a sign on premises without the permission

of the owner of the premises; or

(2) after the expiration or termination of an agreement with the

owner of the premises for the erection, placement, or maintenance

of a sign on the premises and before the expiration of the period

described by Section 80.003(b)(2), fails to remove or abandons a

sign or fails to obtain from the owner of the premises permission

for the continued use or maintenance of the sign on the premises.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 4.04(a), eff. Aug. 28,

1989. Amended by Acts 1999, 76th Leg., ch. 440, Sec. 1, eff.

Sept. 1, 1999.

Sec. 80.003. DAMAGES. (a) The owner of the premises is

entitled to recover damages equal to the amount of payments

received by or accruing to the owner of the sign from the rental,

sale, lease, or other use of the sign during the period after the

expiration of the 30th day after the date on which the written

notice required by Subsection (b)(1) is received and before the

date on which the sign is removed or permission for the continued

use or maintenance of the sign is obtained.

(b) The owner of the premises may not recover damages for

trespass under this section unless:

(1) the owner of the premises sends, by certified mail, return

receipt requested, to the owner of the sign written demand for

removal of the sign, stating in detail the act constituting the

trespass and the location where the sign has been erected,

placed, or maintained; and

(2) the owner of the sign fails to remove the sign or obtain

permission from the owner of the premises for the continued use

or maintenance of the sign before the 30th day after the date on

which the notice described by Subdivision (1) was received.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 4.04(a), eff. Aug. 28,

1989. Amended by Acts 1999, 76th Leg., ch. 440, Sec. 1, eff.

Sept. 1, 1999.



CHAPTER 81. SEXUAL EXPLOITATION BY MENTAL HEALTH SERVICES PROVIDER

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 81. SEXUAL EXPLOITATION BY MENTAL HEALTH SERVICES

PROVIDER

Sec. 81.001. DEFINITIONS. In this chapter:

(1) "Mental health services" means assessment, diagnosis,

treatment, or counseling in a professional relationship to assist

an individual or group in:

(A) alleviating mental or emotional illness, symptoms,

conditions, or disorders, including alcohol or drug addiction;

(B) understanding conscious or subconscious motivations;

(C) resolving emotional, attitudinal, or relationship conflicts;

or

(D) modifying feelings, attitudes, or behaviors that interfere

with effective emotional, social, or intellectual functioning.

(2) "Mental health services provider" means an individual,

licensed or unlicensed, who performs or purports to perform

mental health services, including a:

(A) licensed social worker as defined by Section 505.002,

Occupations Code;

(B) chemical dependency counselor as defined by Section 504.001,

Occupations Code;

(C) licensed professional counselor as defined by Section

503.002, Occupations Code;

(D) licensed marriage and family therapist as defined by Section

502.002, Occupations Code;

(E) member of the clergy;

(F) physician who is practicing medicine as defined by Section

151.002, Occupations Code;

(G) psychologist offering psychological services as defined by

Section 501.003, Occupations Code; or

(H) special officer for mental health assignment certified under

Section 1701.404, Occupations Code.

(3) "Patient" means an individual who seeks or obtains mental

health services. The term includes a person who has contact with

a special officer for mental health assignment because of

circumstances relating to the person's mental health.

(4) "Sexual contact" means:

(A) "deviate sexual intercourse" as defined by Section 21.01,

Penal Code;

(B) "sexual contact" as defined by Section 21.01, Penal Code;

(C) "sexual intercourse" as defined by Section 21.01, Penal

Code; or

(D) requests by the mental health services provider for conduct

described by Paragraph (A), (B), or (C). "Sexual contact" does

not include conduct described by Paragraph (A) or (B) that is a

part of a professionally recognized medical treatment of a

patient.

(5) "Sexual exploitation" means a pattern, practice, or scheme

of conduct, which may include sexual contact, that can reasonably

be construed as being for the purposes of sexual arousal or

gratification or sexual abuse of any person. The term does not

include obtaining information about a patient's sexual history

within standard accepted practice while treating a sexual or

marital dysfunction.

(6) "Therapeutic deception" means a representation by a mental

health services provider that sexual contact with, or sexual

exploitation by, the mental health services provider is

consistent with, or a part of, a patient's or former patient's

treatment.

(7) "Mental health services," as defined by this section,

provided by a member of the clergy does not include religious,

moral, and spiritual counseling, teaching, and instruction.

Added by Acts 1993, 73rd Leg., ch. 573, Sec. 2.01, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1102, Sec. 1, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 14.731, eff.

Sept. 1, 2001.

Sec. 81.002. SEXUAL EXPLOITATION CAUSE OF ACTION. A mental

health services provider is liable to a patient or former patient

of the mental health services provider for damages for sexual

exploitation if the patient or former patient suffers, directly

or indirectly, a physical, mental, or emotional injury caused by,

resulting from, or arising out of:

(1) sexual contact between the patient or former patient and the

mental health services provider;

(2) sexual exploitation of the patient or former patient by the

mental health services provider; or

(3) therapeutic deception of the patient or former patient by

the mental health services provider.

Added by Acts 1993, 73rd Leg., ch. 573, Sec. 2.01, eff. Sept. 1,

1993.

Sec. 81.003. LIABILITY OF EMPLOYER. (a) An employer of a

mental health services provider is liable to a patient or former

patient of the mental health services provider for damages if the

patient or former patient is injured as described by Section

81.002 and the employer:

(1) fails to make inquiries of an employer or former employer,

whose name and address have been disclosed to the employer and

who employed the mental health services provider as a mental

health services provider within the five years before the date of

disclosure, concerning the possible occurrence of sexual

exploitation by the mental health services provider of patients

or former patients of the mental health services provider; or

(2) knows or has reason to know that the mental health services

provider engaged in the sexual exploitation of the patient or

former patient and the employer failed to:

(A) report the suspected sexual exploitation as required by

Section 81.006; or

(B) take necessary action to prevent or stop the sexual

exploitation by the mental health services provider.

(b) An employer or former employer of a mental health services

provider is liable to a patient or former patient of the mental

health services provider for damages if the patient or former

patient is injured as described by Section 81.002 and the

employer or former employer:

(1) knows of the occurrence of the sexual exploitation by the

mental health services provider of the patient or former patient;

(2) receives a specific request by an employer or prospective

employer of the mental health services provider, engaged in the

business of providing mental health services, concerning the

possible existence or nature of sexual exploitation by the mental

health services provider; and

(3) fails to disclose the occurrence of the sexual exploitation.

(c) An employer or former employer is liable under this section

only to the extent that the failure to take the action described

by Subsection (a) or (b) was a proximate and actual cause of

damages sustained.

(d) If a mental health professional who sexually exploits a

patient or former patient is a member of the clergy and the

sexual exploitation occurs when the professional is acting as a

member of the clergy, liability if any under this section is

limited to the church, congregation, or parish in which the

member of the clergy carried out the clergy member's pastoral

duties:

(1) at the time the sexual exploitation occurs, if the liability

is based on a violation of Subsection (a); or

(2) at the time of the previous occurrence of sexual

exploitation, if the liability is based on a violation of

Subsection (b).

(e) Nothing in Subsection (d) shall prevent the extension of

liability under this section beyond the local church,

congregation, or parish where the current or previous sexual

exploitation occurred, as appropriate under Subsection (d), if

the patient proves that officers or employees of the religious

denomination in question at the regional, state, or national

level:

(1) knew or should have known of the occurrences of sexual

exploitation by the mental health services provider;

(2) received reports of such occurrences and failed to take

necessary action to prevent or stop such sexual exploitation by

the mental health services provider and that such failure was a

proximate and actual cause of the damages; or

(3) knew or should have known of the mental health

professional's propensity to engage in sexual exploitation.

Added by Acts 1993, 73rd Leg., ch. 573, Sec. 2.01, eff. Sept. 1,

1993.

Sec. 81.004. DAMAGES. (a) A plaintiff who prevails in a suit

under this section may recover actual damages, including damages

for mental anguish even if an injury other than mental anguish is

not shown.

(b) In addition to an award under Subsection (a), a plaintiff

who prevails in a suit under this section may recover exemplary

damages and reasonable attorney fees.

Added by Acts 1993, 73rd Leg., ch. 573, Sec. 2.01, eff. Sept. 1,

1993.

Sec. 81.005. DEFENSES. (a) It is not a defense to an action

brought under Section 81.002 or 81.003 that the sexual

exploitation of the patient or former patient occurred:

(1) with the consent of the patient or former patient;

(2) outside the therapy or treatment sessions of the patient or

former patient; or

(3) off the premises regularly used by the mental health

services provider for the therapy or treatment sessions of the

patient or former patient.

(b) It is a defense to an action brought under Section 81.002 or

81.003 by a former patient that the person was not emotionally

dependent on the mental health services provider when the sexual

exploitation began and the mental health services provider

terminated mental health services with the patient more than two

years before the date the sexual exploitation began.

(c) A person is considered not emotionally dependent for

purposes of this chapter if the nature of the patient's or former

patient's emotional condition and the nature of the treatment

provided by the mental health services provider are not such that

the mental health services provider knows or has reason to

believe that the patient or former patient is unable to withhold

consent to the sexual exploitation.

Added by Acts 1993, 73rd Leg., ch. 573, Sec. 2.01, eff. Sept. 1,

1993.

Sec. 81.006. DUTY TO REPORT. (a) If a mental health services

provider or the employer of a mental health services provider has

reasonable cause to suspect that a patient has been the victim of

sexual exploitation by a mental health services provider during

the course of treatment, or if a patient alleges sexual

exploitation by a mental health services provider during the

course of treatment, the mental health services provider or the

employer shall report the alleged conduct not later than the 30th

day after the date the person became aware of the conduct or the

allegations to:

(1) the prosecuting attorney in the county in which the alleged

sexual exploitation occurred; and

(2) any state licensing board that has responsibility for the

mental health services provider's licensing.

(b) Before making a report under this section, the reporter

shall inform the alleged victim of the reporter's duty to report

and shall determine if the alleged victim wants to remain

anonymous.

(c) A report under this section need contain only the

information needed to:

(1) identify the reporter;

(2) identify the alleged victim, unless the alleged victim has

requested anonymity; and

(3) express suspicion that sexual exploitation has occurred.

(d) Information in a report is privileged information and is for

the exclusive use of the prosecuting attorney or state licensing

board that receives the information. A person who receives

privileged information may not disclose the information except to

the extent that disclosure is consistent with the authorized

purposes for which the person first obtained the information. The

identity of an alleged victim of sexual exploitation by a mental

health services provider may not be disclosed by the reporter, or

by a person who has received or has access to a report or record,

unless the alleged victim has consented to the disclosure in

writing.

(e) A person who intentionally violates Subsection (a) or (d) is

subject to disciplinary action by that person's appropriate

licensing board and also commits an offense. An offense under

this subsection is a Class C misdemeanor.

Added by Acts 1993, 73rd Leg., ch. 573, Sec. 2.01, eff. Sept. 1,

1993.

Sec. 81.007. LIMITED IMMUNITY FROM LIABILITY. (a) A person

who, in good faith, makes a report required by Section 81.006 is

immune from civil or criminal liability resulting from the filing

of that report.

(b) Reporting under this chapter is presumed to be done in good

faith.

(c) The immunity provided by this section does not apply to

liability resulting from sexual exploitation by a mental health

services provider of a patient or former patient.

Added by Acts 1993, 73rd Leg., ch. 573, Sec. 2.01, eff. Sept. 1,

1993.

Sec. 81.008. ADMISSION OF EVIDENCE. (a) In an action for

sexual exploitation, evidence of the plaintiff's sexual history

and reputation is not admissible unless:

(1) the plaintiff claims damage to sexual functioning; or

(2)(A) the defendant requests a hearing before trial and makes an

offer of proof of the relevancy of the history or reputation; and

(B) the court finds that the history or reputation is relevant

and that the probative value of the evidence outweighs its

prejudicial effect.

(b) The court may allow the admission only of specific

information or examples of the plaintiff's conduct that are

determined by the court to be relevant. The court's order shall

detail the information or conduct that is admissible and no other

such evidence may be introduced.

Added by Acts 1993, 73rd Leg., ch. 573, Sec. 2.01, eff. Sept. 1,

1993.

Sec. 81.009. LIMITATIONS. (a) Except as otherwise provided by

this section, an action under this chapter must be filed before

the third anniversary of the date the patient or former patient

understood or should have understood the conduct for which

liability is established under Section 81.002 or 81.003.

(b) If a patient or former patient entitled to file an action

under this chapter is unable to bring the action because of the

effects of the sexual exploitation, continued emotional

dependence on the mental health services provider, or threats,

instructions, or statements by the mental health services

provider, the deadline for filing an action under this chapter is

tolled during that period, except that the deadline may not be

tolled for more than 15 years.

(c) This section does not apply to a patient or former patient

who is a "child" or a "minor" as defined by Section 101.003,

Family Code, until that patient or former patient has reached the

age of 18. If the action is brought by a parent, guardian, or

other person having custody of the child or minor, it must be

brought within the period set forth in this section.

Added by Acts 1993, 73rd Leg., ch. 573, Sec. 2.01, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 7.07, eff.

Sept. 1, 1997.

Sec. 81.010. INJUNCTIVE RELIEF AGAINST GOVERNMENTAL UNITS. (a)

In this section, "governmental unit" has the meaning assigned by

Section 101.001(3)(B).

(b) Subject to Subsection (c), a patient, a former patient, or

another person acting on behalf of a patient or former patient

may bring an action under this section against a governmental

unit that is an employer of a mental health services provider,

including a special officer for mental health assignment, who

commits any conduct described by Section 81.002(1), (2), or (3)

in relation to the patient or former patient. In an action

brought under this subsection, the patient or former patient may

obtain:

(1) an order requiring the governmental unit to discharge the

mental health services provider who committed the conduct;

(2) court costs; and

(3) reasonable attorney's fees, as determined by the court.

(c) A patient, former patient, or person acting on behalf of a

patient or former patient may not bring an action under

Subsection (b) unless, 60 days before the date that action is to

be filed, the person notifies the governmental unit in writing of

its intention to bring an action under this section. The notice

must reasonably describe the facts giving rise to the claim. If,

before the 60th day after the date the notice is provided under

this section, the governmental unit discharges the mental health

services provider who committed the conduct with respect to which

the claim is filed, the person may not bring suit under

Subsection (b).

(d) Governmental immunity to suit is waived and abolished only

to the extent of the liability created by Subsection (b).

Added by Acts 1999, 76th Leg., ch. 1102, Sec. 2, eff. Sept. 1,

1999.



CHAPTER 82. PRODUCTS LIABILITY

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 82. PRODUCTS LIABILITY

Sec. 82.001. DEFINITIONS. In this chapter:

(1) "Claimant" means a party seeking relief, including a

plaintiff, counterclaimant, or cross-claimant.

(2) "Products liability action" means any action against a

manufacturer or seller for recovery of damages arising out of

personal injury, death, or property damage allegedly caused by a

defective product whether the action is based in strict tort

liability, strict products liability, negligence,

misrepresentation, breach of express or implied warranty, or any

other theory or combination of theories.

(3) "Seller" means a person who is engaged in the business of

distributing or otherwise placing, for any commercial purpose, in

the stream of commerce for use or consumption a product or any

component part thereof.

(4) "Manufacturer" means a person who is a designer, formulator,

constructor, rebuilder, fabricator, producer, compounder,

processor, or assembler of any product or any component part

thereof and who places the product or any component part thereof

in the stream of commerce.

Added by Acts 1993, 73rd Leg., ch. 5, Sec. 1, eff. Sept. 1, 1993.

Sec. 82.002. MANUFACTURER'S DUTY TO INDEMNIFY. (a) A

manufacturer shall indemnify and hold harmless a seller against

loss arising out of a products liability action, except for any

loss caused by the seller's negligence, intentional misconduct,

or other act or omission, such as negligently modifying or

altering the product, for which the seller is independently

liable.

(b) For purposes of this section,"'loss" includes court costs

and other reasonable expenses, reasonable attorney fees, and any

reasonable damages.

(c) Damages awarded by the trier of fact shall, on final

judgment, be deemed reasonable for purposes of this section.

(d) For purposes of this section, a wholesale distributor or

retail seller who completely or partially assembles a product in

accordance with the manufacturer's instructions shall be

considered a seller.

(e) The duty to indemnify under this section:

(1) applies without regard to the manner in which the action is

concluded; and

(2) is in addition to any duty to indemnify established by law,

contract, or otherwise.

(f) A seller eligible for indemnification under this section

shall give reasonable notice to the manufacturer of a product

claimed in a petition or complaint to be defective, unless the

manufacturer has been served as a party or otherwise has actual

notice of the action.

(g) A seller is entitled to recover from the manufacturer court

costs and other reasonable expenses, reasonable attorney fees,

and any reasonable damages incurred by the seller to enforce the

seller's right to indemnification under this section.

Added by Acts 1993, 73rd Leg., ch. 5, Sec. 1, eff. Sept. 1, 1993.

Sec. 82.003. LIABILITY OF NONMANUFACTURING SELLERS. (a) A

seller that did not manufacture a product is not liable for harm

caused to the claimant by that product unless the claimant

proves:

(1) that the seller participated in the design of the product;

(2) that the seller altered or modified the product and the

claimant's harm resulted from that alteration or modification;

(3) that the seller installed the product, or had the product

installed, on another product and the claimant's harm resulted

from the product's installation onto the assembled product;

(4) that:

(A) the seller exercised substantial control over the content of

a warning or instruction that accompanied the product;

(B) the warning or instruction was inadequate; and

(C) the claimant's harm resulted from the inadequacy of the

warning or instruction;

(5) that:

(A) the seller made an express factual representation about an

aspect of the product;

(B) the representation was incorrect;

(C) the claimant relied on the representation in obtaining or

using the product; and

(D) if the aspect of the product had been as represented, the

claimant would not have been harmed by the product or would not

have suffered the same degree of harm;

(6) that:

(A) the seller actually knew of a defect to the product at the

time the seller supplied the product; and

(B) the claimant's harm resulted from the defect; or

(7) that the manufacturer of the product is:

(A) insolvent; or

(B) not subject to the jurisdiction of the court.

(b) This section does not apply to a manufacturer or seller

whose liability in a products liability action is governed by

Chapter 2301, Occupations Code. In the event of a conflict,

Chapter 2301, Occupations Code, prevails over this section.

(c) If after service on a nonresident manufacturer through the

secretary of state in the manner prescribed by Subchapter C,

Chapter 17, the manufacturer fails to answer or otherwise make an

appearance in the time required by law, it is conclusively

presumed for the purposes of Subsection (a)(7)(B) that the

manufacturer is not subject to the jurisdiction of the court

unless the seller is able to secure personal jurisdiction over

the manufacturer in the action.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 5.02, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1351, Sec. 2(a), eff. September 1, 2009.

Sec. 82.004. INHERENTLY UNSAFE PRODUCTS. (a) In a products

liability action, a manufacturer or seller shall not be liable

if:

(1) the product is inherently unsafe and the product is known to

be unsafe by the ordinary consumer who consumes the product with

the ordinary knowledge common to the community; and

(2) the product is a common consumer product intended for

personal consumption, such as:

(A) sugar, castor oil, alcohol, tobacco, and butter, as

identified in Comment i to Section 402A of the Restatement

(Second) of Torts; or

(B) an oyster.

(b) For purposes of this section, the term "products liability

action" does not include an action based on manufacturing defect

or breach of an express warranty.

Added by Acts 1993, 73rd Leg., ch. 5, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1146, Sec. 1, eff. September 1, 2007.

Sec. 82.005. DESIGN DEFECTS. (a) In a products liability

action in which a claimant alleges a design defect, the burden is

on the claimant to prove by a preponderance of the evidence that:

(1) there was a safer alternative design; and

(2) the defect was a producing cause of the personal injury,

property damage, or death for which the claimant seeks recovery.

(b) In this section, "safer alternative design" means a product

design other than the one actually used that in reasonable

probability:

(1) would have prevented or significantly reduced the risk of

the claimant's personal injury, property damage, or death without

substantially impairing the product's utility; and

(2) was economically and technologically feasible at the time

the product left the control of the manufacturer or seller by the

application of existing or reasonably achievable scientific

knowledge.

(c) This section does not supersede or modify any statute,

regulation, or other law of this state or of the United States

that relates to liability for, or to relief in the form of,

abatement of nuisance, civil penalties, cleanup costs, cost

recovery, an injunction, or restitution that arises from

contamination or pollution of the environment.

(d) This section does not apply to:

(1) a cause of action based on a toxic or environmental tort as

defined by Sections 33.013(c)(2) and (3); or

(2) a drug or device, as those terms are defined in the federal

Food, Drug, and Cosmetic Act (21 U.S.C. Section 321).

(e) This section is not declarative, by implication or

otherwise, of the common law with respect to any product and

shall not be construed to restrict the courts of this state in

developing the common law with respect to any product which is

not subject to this section.

Added by Acts 1993, 73rd Leg., ch. 5, Sec. 1, eff. Sept. 1, 1993.

Sec. 82.006. FIREARMS AND AMMUNITION. (a) In a products

liability action brought against a manufacturer or seller of a

firearm or ammunition that alleges a design defect in the firearm

or ammunition, the burden is on the claimant to prove, in

addition to any other elements that the claimant must prove,

that:

(1) the actual design of the firearm or ammunition was

defective, causing the firearm or ammunition not to function in a

manner reasonably expected by an ordinary consumer of firearms or

ammunition; and

(2) the defective design was a producing cause of the personal

injury, property damage, or death.

(b) The claimant may not prove the existence of the defective

design by a comparison or weighing of the benefits of the firearm

or ammunition against the risk of personal injury, property

damage, or death posed by its potential to cause such injury,

damage, or death when discharged.

Added by Acts 1993, 73rd Leg., ch. 5, Sec. 1, eff. Sept. 1, 1993.

Sec. 82.007. MEDICINES. (a) In a products liability action

alleging that an injury was caused by a failure to provide

adequate warnings or information with regard to a pharmaceutical

product, there is a rebuttable presumption that the defendant or

defendants, including a health care provider, manufacturer,

distributor, and prescriber, are not liable with respect to the

allegations involving failure to provide adequate warnings or

information if:

(1) the warnings or information that accompanied the product in

its distribution were those approved by the United States Food

and Drug Administration for a product approved under the Federal

Food, Drug, and Cosmetic Act (21 U.S.C. Section 301 et seq.), as

amended, or Section 351, Public Health Service Act (42 U.S.C.

Section 262), as amended; or

(2) the warnings provided were those stated in monographs

developed by the United States Food and Drug Administration for

pharmaceutical products that may be distributed without an

approved new drug application.

(b) The claimant may rebut the presumption in Subsection (a) as

to each defendant by establishing that:

(1) the defendant, before or after pre-market approval or

licensing of the product, withheld from or misrepresented to the

United States Food and Drug Administration required information

that was material and relevant to the performance of the product

and was causally related to the claimant's injury;

(2) the pharmaceutical product was sold or prescribed in the

United States by the defendant after the effective date of an

order of the United States Food and Drug Administration to remove

the product from the market or to withdraw its approval of the

product;

(3)(A) the defendant recommended, promoted, or advertised the

pharmaceutical product for an indication not approved by the

United States Food and Drug Administration;

(B) the product was used as recommended, promoted, or

advertised; and

(C) the claimant's injury was causally related to the

recommended, promoted, or advertised use of the product;

(4)(A) the defendant prescribed the pharmaceutical product for an

indication not approved by the United States Food and Drug

Administration;

(B) the product was used as prescribed; and

(C) the claimant's injury was causally related to the prescribed

use of the product; or

(5) the defendant, before or after pre-market approval or

licensing of the product, engaged in conduct that would

constitute a violation of 18 U.S.C. Section 201 and that conduct

caused the warnings or instructions approved for the product by

the United States Food and Drug Administration to be inadequate.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 5.02, eff. Sept. 1,

2003.

Sec. 82.008. COMPLIANCE WITH GOVERNMENT STANDARDS. (a) In a

products liability action brought against a product manufacturer

or seller, there is a rebuttable presumption that the product

manufacturer or seller is not liable for any injury to a claimant

caused by some aspect of the formulation, labeling, or design of

a product if the product manufacturer or seller establishes that

the product's formula, labeling, or design complied with

mandatory safety standards or regulations adopted and promulgated

by the federal government, or an agency of the federal

government, that were applicable to the product at the time of

manufacture and that governed the product risk that allegedly

caused harm.

(b) The claimant may rebut the presumption in Subsection (a) by

establishing that:

(1) the mandatory federal safety standards or regulations

applicable to the product were inadequate to protect the public

from unreasonable risks of injury or damage; or

(2) the manufacturer, before or after marketing the product,

withheld or misrepresented information or material relevant to

the federal government's or agency's determination of adequacy of

the safety standards or regulations at issue in the action.

(c) In a products liability action brought against a product

manufacturer or seller, there is a rebuttable presumption that

the product manufacturer or seller is not liable for any injury

to a claimant allegedly caused by some aspect of the formulation,

labeling, or design of a product if the product manufacturer or

seller establishes that the product was subject to pre-market

licensing or approval by the federal government, or an agency of

the federal government, that the manufacturer complied with all

of the government's or agency's procedures and requirements with

respect to pre-market licensing or approval, and that after full

consideration of the product's risks and benefits the product was

approved or licensed for sale by the government or agency. The

claimant may rebut this presumption by establishing that:

(1) the standards or procedures used in the particular

pre-market approval or licensing process were inadequate to

protect the public from unreasonable risks of injury or damage;

or

(2) the manufacturer, before or after pre-market approval or

licensing of the product, withheld from or misrepresented to the

government or agency information that was material and relevant

to the performance of the product and was causally related to the

claimant's injury.

(d) This section does not extend to manufacturing flaws or

defects even though the product manufacturer has complied with

all quality control and manufacturing practices mandated by the

federal government or an agency of the federal government.

(e) This section does not extend to products covered by Section

82.007.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 5.02, eff. Sept. 1,

2003.



CHAPTER 83. USE OF DEADLY FORCE IN DEFENSE OF PERSON

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 83. USE OF DEADLY FORCE IN DEFENSE OF PERSON

Sec. 83.001. CIVIL IMMUNITY. A defendant who uses force or

deadly force that is justified under Chapter 9, Penal Code, is

immune from civil liability for personal injury or death that

results from the defendant's use of force or deadly force, as

applicable.

Added by Acts 1995, 74th Leg., ch. 235, Sec. 2, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1, Sec. 4, eff. September 1, 2007.



CHAPTER 84. CHARITABLE IMMUNITY AND LIABILITY

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 84. CHARITABLE IMMUNITY AND LIABILITY

Sec. 84.001. NAME OF ACT. This Act may be cited as the

Charitable Immunity and Liability Act of 1987.

Added by Acts 1987, 70th Leg., ch. 370, Sec. 1, eff. Sept. 1,

1987.

Sec. 84.002. FINDINGS AND PURPOSES. The Legislature of the

State of Texas finds that:

(1) robust, active, bona fide, and well-supported charitable

organizations are needed within Texas to perform essential and

needed services;

(2) the willingness of volunteers to offer their services to

these organizations is deterred by the perception of personal

liability arising out of the services rendered to these

organizations;

(3) because of these concerns over personal liability,

volunteers are withdrawing from services in all capacities;

(4) these same organizations have a further problem in obtaining

and affording liability insurance for the organization and its

employees and volunteers;

(5) these problems combine to diminish the services being

provided to Texas and local communities because of higher costs

and fewer programs;

(6) the citizens of this state have an overriding interest in

the continued and increased delivery of these services that must

be balanced with other policy considerations; and

(7) because of the above conditions and policy considerations,

it is the purpose of this Act to reduce the liability exposure

and insurance costs of these organizations and their employees

and volunteers in order to encourage volunteer services and

maximize the resources devoted to delivering these services.

Added by Acts 1987, 70th Leg., ch. 370, Sec. 1, eff. Sept. 1,

1987.

Sec. 84.003. DEFINITIONS. In this chapter:

(1) "Charitable organization" means:

(A) any organization exempt from federal income tax under

Section 501(a) of the Internal Revenue Code of 1986 by being

listed as an exempt organization in Section 501(c)(3) or

501(c)(4) of the code, if it is a nonprofit corporation,

foundation, community chest, or fund organized and operated

exclusively for charitable, religious, prevention of cruelty to

children or animals, youth sports and youth recreational,

neighborhood crime prevention or patrol, fire protection or

prevention, emergency medical or hazardous material response

services, or educational purposes, including private primary or

secondary schools if accredited by a member association of the

Texas Private School Accreditation Commission but excluding

fraternities, sororities, and secret societies, or is organized

and operated exclusively for the promotion of social welfare by

being primarily engaged in promoting the common good and general

welfare of the people in a community;

(B) any bona fide charitable, religious, prevention of cruelty

to children or animals, youth sports and youth recreational,

neighborhood crime prevention or patrol, or educational

organization, excluding fraternities, sororities, and secret

societies, or other organization organized and operated

exclusively for the promotion of social welfare by being

primarily engaged in promoting the common good and general

welfare of the people in a community, and that:

(i) is organized and operated exclusively for one or more of the

above purposes;

(ii) does not engage in activities which in themselves are not

in furtherance of the purpose or purposes;

(iii) does not directly or indirectly participate or intervene

in any political campaign on behalf of or in opposition to any

candidate for public office;

(iv) dedicates its assets to achieving the stated purpose or

purposes of the organization;

(v) does not allow any part of its net assets on dissolution of

the organization to inure to the benefit of any group,

shareholder, or individual; and

(vi) normally receives more than one-third of its support in any

year from private or public gifts, grants, contributions, or

membership fees;

(C) a homeowners association as defined by Section 528(c) of the

Internal Revenue Code of 1986 or which is exempt from federal

income tax under Section 501(a) of the Internal Revenue Code of

1986 by being listed as an exempt organization in Section

501(c)(4) of the code;

(D) a volunteer center, as that term is defined by Section

411.126, Government Code; or

(E) a local chamber of commerce that:

(i) is exempt from federal income tax under Section 501(a) of

the Internal Revenue Code of 1986 by being listed as an exempt

organization in Section 501(c)(6) of the code;

(ii) does not directly or indirectly participate or intervene in

any political campaign on behalf of or in opposition to any

candidate for public office; and

(iii) does not directly or indirectly contribute to a political

action committee that makes expenditures to any candidates for

public office.

(2) "Volunteer" means a person rendering services for or on

behalf of a charitable organization who does not receive

compensation in excess of reimbursement for expenses incurred.

The term includes a person serving as a director, officer,

trustee, or direct service volunteer, including a volunteer

health care provider.

(3) "Employee" means any person, including an officer or

director, who is in the paid service of a charitable

organization, but does not include an independent contractor.

(4) Repealed by Acts 2003, 78th Leg., ch. 204, Sec. 18.03(1).

(5) "Volunteer health care provider" means an individual who

voluntarily provides health care services without compensation or

expectation of compensation and who is:

(A) an individual who is licensed to practice medicine under

Subtitle B, Title 3, Occupations Code;

(B) a retired physician who is eligible to provide health care

services, including a retired physician who is licensed but

exempt from paying the required annual registration fee under

Section 156.002, Occupations Code;

(C) a physician assistant licensed under Chapter 204,

Occupations Code, or a retired physician assistant who is

eligible to provide health care services under the law of this

state;

(D) a registered nurse, including an advanced nurse

practitioner, or vocational nurse, licensed under Chapter 301,

Occupations Code, or a retired vocational nurse or registered

nurse, including a retired advanced nurse practitioner, who is

eligible to provide health care services under the law of this

state;

(E) a pharmacist licensed under Subtitle J, Title 3, Occupations

Code, or a retired pharmacist who is eligible to provide health

care services under the law of this state;

(F) a podiatrist licensed under Chapter 202, Occupations Code,

or a retired podiatrist who is eligible to provide health care

services under the law of this state;

(G) a dentist licensed under Subtitle D, Title 3, Occupations

Code, or a retired dentist who is eligible to provide health care

services under the law of this state;

(H) a dental hygienist licensed under Subtitle D, Title 3,

Occupations Code, or a retired dental hygienist who is eligible

to provide health care services under the law of this state;

(I) an optometrist or therapeutic optometrist licensed under

Chapter 351, Occupations Code, or a retired optometrist or

therapeutic optometrist who is eligible to provide health care

services under the law of this state;

(J) a physical therapist or physical therapist assistant

licensed under Chapter 453, Occupations Code, or a retired

physical therapist or physical therapist assistant who is

eligible to provide health care services under the law of this

state;

(K) an occupational therapist or occupational therapy assistant

licensed under Chapter 454, Occupations Code, or a retired

occupational therapist or occupational therapy assistant who is

eligible to provide health care services under the law of this

state; or

(L) an audiologist, assistant in audiology, speech-language

pathologist, or assistant in speech-language pathology licensed

under Chapter 401, Occupations Code, or a retired audiologist,

assistant in audiology, speech-language pathologist, or assistant

in speech-language pathology who is eligible to provide health

care services under the laws of this state.

(6) "Hospital system" means a system of hospitals and other

health care providers located in this state that are under the

common governance or control of a corporate parent.

(7) "Person responsible for the patient" means:

(A) the patient's parent, managing conservator, or guardian;

(B) the patient's grandparent;

(C) the patient's adult brother or sister;

(D) another adult who has actual care, control, and possession

of the patient and has written authorization to consent for the

patient from the parent, managing conservator, or guardian of the

patient;

(E) an educational institution in which the patient is enrolled

that has written authorization to consent for the patient from

the parent, managing conservator, or guardian of the patient; or

(F) any other person with legal responsibility for the care of

the patient.

Added by Acts 1987, 70th Leg., ch. 370, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 634, Sec. 1, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 403, Sec. 1, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 400, Sec. 1, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 77, Sec. 1, eff. May 14, 2001;

Acts 2001, 77th Leg., ch. 538, Sec. 1, eff. Sept. 1, 2001; Acts

2001, 77th Leg., ch. 1420, Sec. 14.732, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 93, Sec. 1, eff. Sept. 1, 2003; Acts 2003,

78th Leg., ch. 204, Sec. 10.02, 10.03, 10.04, 18.03(1) eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 553, Sec. 2.001, eff. Feb. 1,

2004; Acts 2003, 78th Leg., ch. 895, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

239, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

791, Sec. 1, eff. September 1, 2009.

Sec. 84.004. VOLUNTEER LIABILITY. (a) Except as provided by

Subsection (d) and Section 84.007, a volunteer of a charitable

organization is immune from civil liability for any act or

omission resulting in death, damage, or injury if the volunteer

was acting in the course and scope of the volunteer's duties or

functions, including as an officer, director, or trustee within

the organization.

(b) Repealed by Acts 2003, 78th Leg., ch. 204, Sec. 18.03(2).

(c) Except as provided by Subsection (d) and Section 84.007, a

volunteer health care provider who is serving as a direct service

volunteer of a charitable organization is immune from civil

liability for any act or omission resulting in death, damage, or

injury to a patient if:

(1) the volunteer commits the act or omission in the course of

providing health care services to the patient;

(2) the services provided are within the scope of the license of

the volunteer; and

(3) before the volunteer provides health care services, the

patient or, if the patient is a minor or is otherwise legally

incompetent, the person responsible for the patient signs a

written statement that acknowledges:

(A) that the volunteer is providing care that is not

administered for or in expectation of compensation; and

(B) the limitations on the recovery of damages from the

volunteer in exchange for receiving the health care services.

(d) A volunteer of a charitable organization is liable to a

person for death, damage, or injury to the person or his property

proximately caused by any act or omission arising from the

operation or use of any motor-driven equipment, including an

airplane, to the extent insurance coverage is required by Chapter

601, Transportation Code, and to the extent of any existing

insurance coverage applicable to the act or omission.

(e) The provisions of this section apply only to the liability

of volunteers and do not apply to the liability of the

organization for acts or omissions of volunteers.

(f) Subsection (c) applies even if:

(1) the patient is incapacitated due to illness or injury and

cannot sign the acknowledgment statement required by that

subsection; or

(2) the patient is a minor or is otherwise legally incompetent

and the person responsible for the patient is not reasonably

available to sign the acknowledgment statement required by that

subsection.

Added by Acts 1987, 70th Leg., ch. 370, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.179, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 400, Sec. 2, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 204, Sec. 10.05, 18.01,

18.03(2), eff. Sept. 1, 2003.

Sec. 84.005. EMPLOYEE LIABILITY. Except as provided in Section

84.007 of this Act, in any civil action brought against an

employee of a nonhospital charitable organization for damages

based on an act or omission by the person in the course and scope

of the person's employment, the liability of the employee is

limited to money damages in a maximum amount of $500,000 for each

person and $1,000,000 for each single occurrence of bodily injury

or death and $100,000 for each single occurrence for injury to or

destruction of property.

Added by Acts 1987, 70th Leg., ch. 370, Sec. 1, eff. Sept. 1,

1987.

Sec. 84.006. ORGANIZATION LIABILITY. Except as provided in

Section 84.007 of this Act, in any civil action brought against a

nonhospital charitable organization for damages based on an act

or omission by the organization or its employees or volunteers,

the liability of the organization is limited to money damages in

a maximum amount of $500,000 for each person and $1,000,000 for

each single occurrence of bodily injury or death and $100,000 for

each single occurrence for injury to or destruction of property.

Added by Acts 1987, 70th Leg., ch. 370, Sec. 1, eff. Sept. 1,

1987.

Sec. 84.0061. ORGANIZATIONAL LIABILITY FOR TRANSPORTATION

SERVICES PROVIDED TO CERTAIN WELFARE RECIPIENTS. (a) In this

section, "religious charitable organization" means a charitable

organization that is also a "religious organization" as the term

is defined by Section 464.051, Health and Safety Code.

(b) Subject to Subsection (e), a religious charitable

organization that owns or leases a motor vehicle is not liable

for damages arising from the negligent use of the vehicle by a

person to whom the organization has entrusted the vehicle to

provide transportation services during the provision of those

services described by Subsection (c) to a person who:

(1) is a recipient of:

(A) financial assistance under Chapter 31, Human Resources Code;

or

(B) nutritional assistance under Chapter 33, Human Resources

Code; and

(2) is participating in or applying to participate in:

(A) a work or employment activity under Chapter 31, Human

Resources Code; or

(B) the food stamp employment and training program.

(c) Transportation services include transportation to and from

the location of the:

(1) work, employment, or any training activity or program; or

(2) provider of any child-care services necessary for a person

described by Subsection (b)(1) to participate in the work,

employment, or training activity or program.

(d) Except as expressly provided in Subsection (b), this section

does not limit, or in any way affect or diminish, other legal

duties or causes of action arising from the use of a motor

vehicle, including the condition of the vehicle itself and causes

of action arising under Chapter 41.

(e) This section does not apply to any claim arising from

injury, death, or property damage in which the operator of the

vehicle was intoxicated, as the term is defined in Section 49.01,

Penal Code.

Added by Acts 2001, 77th Leg., ch. 991, Sec. 1, eff. June 15,

2001.

Sec. 84.0065. ORGANIZATION LIABILITY OF HOSPITALS. (a) Except

as provided by Section 84.007, in any civil action brought

against a hospital or hospital system, or its employees,

officers, directors, or volunteers, for damages based on an act

or omission by the hospital or hospital system, or its employees,

officers, directors, or volunteers, the liability of the hospital

or hospital system is limited to money damages in a maximum

amount of $500,000 for any act or omission resulting in death,

damage, or injury to a patient if the patient or, if the patient

is a minor or is otherwise legally incompetent, the person

responsible for the patient signs a written statement that

acknowledges:

(1) that the hospital is providing care that is not administered

for or in expectation of compensation; and

(2) the limitations on the recovery of damages from the hospital

in exchange for receiving the health care services.

(b) Subsection (a) applies even if:

(1) the patient is incapacitated due to illness or injury and

cannot sign the acknowledgment statement required by that

subsection; or

(2) the patient is a minor or is otherwise legally incompetent

and the person responsible for the patient is not reasonably

available to sign the acknowledgment statement required by that

subsection.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 10.06, eff. Sept. 1,

2003.

Sec. 84.007. APPLICABILITY. (a) This chapter does not apply to

an act or omission that is intentional, wilfully negligent, or

done with conscious indifference or reckless disregard for the

safety of others.

(b) This chapter does not limit or modify the duties or

liabilities of a member of the board of directors or an officer

to the organization or its members and shareholders.

(c) This chapter does not limit the liability of an organization

or its employees or volunteers if the organization was formed

substantially to limit its liability under this chapter.

(d) This chapter does not apply to organizations formed to

dispose, remove, or store hazardous waste, industrial solid

waste, radioactive waste, municipal solid waste, garbage, or

sludge as those terms are defined under applicable state and

federal law. This subsection shall be liberally construed to

effectuate its purpose.

(e) Sections 84.005 and 84.006 of this chapter do not apply to a

health care provider as defined in Section 74.001, unless the

provider is a federally funded migrant or community health center

under the Public Health Service Act (42 U.S.C.A. Sections 254b

and 254c) or is a nonprofit health maintenance organization

created and operated by a community center under Section 534.101,

Health and Safety Code, or unless the provider usually provides

discounted services at or below costs based on the ability of the

beneficiary to pay. Acceptance of Medicare or Medicaid payments

will not disqualify a health care provider under this section.

In no event shall Sections 84.005 and 84.006 of this chapter

apply to a general hospital or special hospital as defined in

Chapter 241, Health and Safety Code, or a facility or institution

licensed under Subtitle C, Title 7, Health and Safety Code, or

Chapter 242, Health and Safety Code, or to any health maintenance

organization created and operating under Chapter 843, Insurance

Code, except for a nonprofit health maintenance organization

created under Section 534.101, Health and Safety Code.

(f) This chapter does not apply to a governmental unit or

employee of a governmental unit as defined in the Texas Tort

Claims Act (Subchapter A, Chapter 101, Civil Practice and

Remedies Code).

(g) Sections 84.005 and 84.006 of this Act do not apply to any

charitable organization that does not have liability insurance

coverage in effect on any act or omission to which this chapter

applies. The coverage shall apply to the acts or omissions of the

organization and its employees and volunteers and be in the

amount of at least $500,000 for each person and $1,000,000 for

each single occurrence for death or bodily injury and $100,000

for each single occurrence for injury to or destruction of

property. The coverage may be provided under a contract of

insurance or other plan of insurance authorized by statute and

may be satisfied by the purchase of a $1,000,000 bodily injury

and property damage combined single limit policy. Nothing in this

chapter shall limit liability of any insurer or insurance plan in

an action under Chapter 21, Insurance Code, or in an action for

bad faith conduct, breach of fiduciary duty, or negligent failure

to settle a claim.

(h) This chapter does not apply to:

(1) a statewide trade association that represents local chambers

of commerce; or

(2) a cosponsor of an event or activity with a local chamber of

commerce unless the cosponsor is a charitable organization under

this chapter.

Added by Acts 1987, 70th Leg., ch. 370, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(14),

(20), eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 76, Sec. 6,

eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 835, Sec. 3, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1297, Sec. 1, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 93, Sec. 2, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 204, Sec. 18.02, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.507, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

133, Sec. 1, eff. September 1, 2005.

Sec. 84.008. SEVERABILITY. If any clause or provision of this

chapter or its application to any person or organization is held

unconstitutional, such invalidity does not affect other clauses,

provisions, or applications of this chapter that can be given

effect without the invalid clause or provision and shall not

affect or nullify the remainder of the Act or any other clause or

provision, but the effect shall be confined to the clause or

provision held to be invalid or unconstitutional and to this end

the Act is declared to be severable.

Added by Acts 1987, 70th Leg., ch. 370, Sec. 1, eff. Sept. 1,

1987.



CHAPTER 85. LIABILITY FOR STALKING

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 85. LIABILITY FOR STALKING

Sec. 85.001. DEFINITIONS. In this chapter:

(1) "Claimant" means a party seeking to recover damages under

this chapter, including a plaintiff, counterclaimant,

cross-claimant, or third-party plaintiff. In an action in which a

party seeks recovery of damages under this chapter on behalf of

another person, 'claimant' includes both that other person and

the party seeking recovery of damages.

(2) "Defendant" includes any party from whom a claimant seeks

recovery of damages under this chapter.

(3) "Family" has the meaning assigned by Section 71.003, Family

Code.

(4) "Harassing behavior" means conduct by the defendant directed

specifically toward the claimant, including following the

claimant, that is reasonably likely to harass, annoy, alarm,

abuse, torment, or embarrass the claimant.

Added by Acts 1995, 74th Leg., ch. 662, Sec. 1, eff. June 14,

1995. Renumbered from Civil Practice and Remedies Code Sec.

83.001 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(7), eff.

Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 1276, Sec.

7.002(b), eff. Sept. 1, 2003.

Sec. 85.002. LIABILITY. A defendant is liable, as provided by

this chapter, to a claimant for damages arising from stalking of

the claimant by the defendant.

Added by Acts 1995, 74th Leg., ch. 662, Sec. 1, eff. June 14,

1995. Renumbered from Civil Practice and Remedies Code Sec.

83.002 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(7), eff.

Sept. 1, 1997.

Sec. 85.003. PROOF. (a) A claimant proves stalking against a

defendant by showing:

(1) on more than one occasion the defendant engaged in harassing

behavior;

(2) as a result of the harassing behavior, the claimant

reasonably feared for the claimant's safety or the safety of a

member of the claimant's family; and

(3) the defendant violated a restraining order prohibiting

harassing behavior or:

(A) the defendant, while engaged in harassing behavior, by acts

or words threatened to inflict bodily injury on the claimant or

to commit an offense against the claimant, a member of the

claimant's family, or the claimant's property;

(B) the defendant had the apparent ability to carry out the

threat;

(C) the defendant's apparent ability to carry out the threat

caused the claimant to reasonably fear for the claimant's safety

or the safety of a family member;

(D) the claimant at least once clearly demanded that the

defendant stop the defendant's harassing behavior;

(E) after the demand to stop by the claimant, the defendant

continued the harassing behavior; and

(F) the harassing behavior has been reported to the police as a

stalking offense.

(b) The claimant must, as part of the proof of the behavior

described by Subsection (a)(1), submit evidence other than

evidence based on the claimant's own perceptions and beliefs.

Added by Acts 1995, 74th Leg., ch. 662, Sec. 1, eff. June 14,

1995. Renumbered from Civil Practice and Remedies Code Sec.

83.003 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(7), eff.

Sept. 1, 1997.

Sec. 85.004. DAMAGES. A claimant who prevails in a suit under

this chapter may recover actual damages and, subject to Chapter

41, exemplary damages.

Added by Acts 1995, 74th Leg., ch. 662, Sec. 1, eff. June 14,

1995. Renumbered from Civil Practice and Remedies Code Sec.

83.004 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(7), eff.

Sept. 1, 1997.

Sec. 85.005. DEFENSE. It is a defense to an action brought

under this chapter that the defendant was engaged in conduct that

consisted of activity in support of constitutionally or

statutorily protected rights.

Added by Acts 1995, 74th Leg., ch. 662, Sec. 1, eff. June 14,

1995. Renumbered from Civil Practice and Remedies Code Sec.

83.005 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(7), eff.

Sept. 1, 1997.

Sec. 85.006. CAUSE OF ACTION CUMULATIVE. The cause of action

created by this chapter is cumulative of any other remedy

provided by common law or statute.

Added by Acts 1995, 74th Leg., ch. 662, Sec. 1, eff. June 14,

1995. Renumbered from Civil Practice and Remedies Code Sec.

83.006 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(7), eff.

Sept. 1, 1997.



CHAPTER 86. LIABILITY FOR CERTAIN INJURIES TO CONVICTED PERSONS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 86. LIABILITY FOR CERTAIN INJURIES TO CONVICTED PERSONS

Sec. 86.001. DEFINITION. In this chapter, "claimant" means a

party, including a plaintiff, counterclaimant, cross-claimant, or

third-party claimant, seeking recovery of damages.

Added by Acts 1995, 74th Leg., ch. 604, Sec. 1, eff. Aug. 28,

1995. Renumbered from Civil Practice and Remedies Code Sec.

87.001 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(8), eff.

Sept. 1, 1997.

Sec. 86.002. RECOVERY OF DAMAGES FOR INJURY TO CONVICTED PERSON

PROHIBITED. (a) A claimant who has been convicted of a felony

or misdemeanor may not recover damages for an injury sustained

during the commission of the felony or misdemeanor if the injury

would not have been sustained but for the commission of the

felony or misdemeanor.

(b) Subsection (a) does not bar the claimant from recovering

damages if the claimant shows that:

(1) the damages arose from an act entirely separate from any act

intended to result in the:

(A) prevention of the commission of a felony or misdemeanor by

the claimant; or

(B) apprehension of the claimant during or immediately after the

commission of the felony or misdemeanor; and

(2) the damages did not arise from a premises defect or other

circumstance that the claimant was exposed to as a result of the

commission of the felony or misdemeanor.

Added by Acts 1995, 74th Leg., ch. 604, Sec. 1, eff. Aug. 28,

1995. Renumbered from Civil Practice and Remedies Code Sec.

87.002 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(8), eff.

Sept. 1, 1997.

Sec. 86.003. DERIVATIVE CLAIMS. Section 86.002 applies to a

claim for damages made by a claimant other than a convicted

person if:

(1) the claimant's right to recovery results from an injury to a

convicted person, including a claim for the wrongful death of the

convicted person or a claim for loss of consortium with or loss

of the companionship of the convicted person; and

(2) the convicted person's right to recovery would be barred

under Section 86.002.

Added by Acts 1995, 74th Leg., ch. 604, Sec. 1, eff. Aug. 28,

1995. Renumbered from Civil Practice and Remedies Code Sec.

87.003 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(8), eff.

Sept. 1, 1997.

Sec. 86.004. CLAIMANT LIABLE FOR COURT COSTS AND FEES AND

ATTORNEY'S FEES. A claimant who is barred from recovery under

this chapter is liable to the person against whom the claim is

brought for court costs and fees and reasonable attorney's fees

incurred in defending against the claim.

Added by Acts 1995, 74th Leg., ch. 604, Sec. 1, eff. Aug. 28,

1995. Renumbered from Civil Practice and Remedies Code Sec.

87.004 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(8), eff.

Sept. 1, 1997.

Sec. 86.005. CERTAIN TRAFFIC LAW VIOLATIONS EXCLUDED. This

chapter does not apply to a claim arising from an offense defined

by Subtitle C, Title 7, Transportation Code.

Added by Acts 1995, 74th Leg., ch. 604, Sec. 1, eff. Aug. 28,

1995. Renumbered from Civil Practice and Remedies Code Sec.

87.005 and amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.180,

31.01(8), eff. Sept. 1, 1997.

Sec. 86.006. CONVICTED PERSON. For purposes of this chapter, a

person is considered convicted in a case if:

(1) sentence is imposed; or

(2) the person receives a fine, probation, or deferred

adjudication.

Added by Acts 1995, 74th Leg., ch. 604, Sec. 1, eff. Aug. 28,

1995. Renumbered from Civil Practice and Remedies Code Sec.

87.006 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(8), eff.

Sept. 1, 1997.

Sec. 86.007. APPLICABILITY. This chapter does not apply to:

(1) a claim for an injury sustained during the commission of an

offense under Section 30.05, Penal Code, other than a trespass in

a habitation or shelter, brought by a person who has not been

convicted of another crime that occurred in conjunction with the

trespass; or

(2) a claim in which the conduct of the owner of the premises is

grossly negligent or intentional, other than conduct justified

under Subchapter C, Chapter 9, Penal Code.

Added by Acts 1995, 74th Leg., ch. 604, Sec. 1, eff. Aug. 28,

1995. Renumbered from Civil Practice and Remedies Code Sec.

87.007 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(8), eff.

Sept. 1, 1997.



CHAPTER 87. LIABILITY ARISING FROM EQUINE ACTIVITIES OR LIVESTOCK SHOWS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 87. LIABILITY ARISING FROM EQUINE ACTIVITIES OR LIVESTOCK

SHOWS

Sec. 87.001. DEFINITIONS. In this chapter:

(1) "Engages in an equine activity" means riding, handling,

training, driving, assisting in the medical treatment of, being a

passenger on, or assisting a participant or sponsor with an

equine animal. The term includes management of a show involving

equine animals. The term does not include being a spectator at an

equine activity unless the spectator is in an unauthorized area

and in immediate proximity to the equine activity.

(2) "Equine animal" means a horse, pony, mule, donkey, or hinny.

(3) "Equine activity" means:

(A) an equine animal show, fair, competition, performance, or

parade that involves any breed of equine animal and any equine

discipline, including dressage, hunter and jumper horse shows,

grand prix jumping, three-day events, combined training, driving,

pulling, cutting, polo, steeplechasing, English and Western

performance riding, endurance trail riding and Western games, and

hunting;

(B) equine training or teaching activities;

(C) boarding equine animals;

(D) riding, inspecting, or evaluating an equine animal belonging

to another, without regard to whether the owner receives monetary

consideration or other thing of value for the use of the equine

animal or permits a prospective purchaser of the equine animal to

ride, inspect, or evaluate the equine animal;

(E) informal equine activity, including a ride, trip, or hunt

that is sponsored by an equine activity sponsor;

(F) placing or replacing horseshoes on an equine animal; or

(G) without regard to whether the participants are compensated,

rodeos and single event competitions, including team roping, calf

roping, and single steer roping.

(4) "Equine activity sponsor" means:

(A) a person or group who sponsors, organizes, or provides the

facilities for an equine activity, including equine facilities

for a pony club, 4-H club, hunt club, riding club, therapeutic

riding program, or high school or college class, program, or

activity, without regard to whether the person operates for

profit; or

(B) an operator of, instructor at, or promoter for equine

facilities, including a stable, clubhouse, pony ride string,

fair, or arena at which an equine activity is held.

(5) "Equine professional" means a person engaged for

compensation:

(A) to instruct a participant or rent to a participant an equine

animal for the purpose of riding, driving, or being a passenger

on the equine animal; or

(B) to rent equipment or tack to a participant.

(6) "Livestock animal" means:

(A) an animal raised for human consumption; or

(B) an equine animal.

(7) "Livestock show" means a nonprofit event at which more than

two species or breeds of livestock animals are gathered for

exhibition or competition.

(8) "Livestock show sponsor" means a recognized group or

association that organizes and sanctions a livestock show,

including a political subdivision or nonprofit organization that

is exempt from federal income tax under Section 501(a), Internal

Revenue Code of 1986, as amended, by being listed as an exempt

organization in Section 501(c)(3) of that code.

(9) "Participant" means:

(A) with respect to an equine activity, a person who engages in

the activity, without regard to whether the person is an amateur

or professional or whether the person pays for the activity or

participates in the activity for free; and

(B) with respect to a livestock show, a person who registers for

and is allowed by a livestock show sponsor to compete in a

livestock show by showing an animal on a competitive basis, or a

person who assists that person.

Added by Acts 1995, 74th Leg., ch. 549, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1108, Sec. 2, eff.

Sept. 1, 2001.

Sec. 87.002. APPLICABILITY OF CHAPTER. This chapter does not

apply to an activity regulated by the Texas Racing Commission.

Added by Acts 1995, 74th Leg., ch. 549, Sec. 1, eff. Sept. 1,

1995.

Sec. 87.003. LIMITATION ON LIABILITY. Except as provided by

Section 87.004, any person, including an equine activity sponsor,

equine professional, livestock show participant, or livestock

show sponsor, is not liable for property damage or damages

arising from the personal injury or death of a participant in an

equine activity or livestock show if the property damage, injury,

or death results from the dangers or conditions that are an

inherent risk of an equine activity or the showing of an animal

on a competitive basis in a livestock show, including:

(1) the propensity of an equine or livestock animal to behave in

ways that may result in personal injury or death to a person on

or around it;

(2) the unpredictability of an equine or livestock animal's

reaction to sound, a sudden movement, or an unfamiliar object,

person, or other animal;

(3) with respect to equine activities, certain land conditions

and hazards, including surface and subsurface conditions;

(4) a collision with another animal or an object; or

(5) the potential of a participant to act in a negligent manner

that may contribute to injury to the participant or another,

including failing to maintain control over the equine or

livestock animal or not acting within the participant's ability.

Added by Acts 1995, 74th Leg., ch. 549, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1108, Sec. 3, eff.

Sept. 1, 2001.

Sec. 87.004. EXCEPTIONS TO LIMITATION ON LIABILITY. A person,

including an equine activity sponsor, equine professional,

livestock show participant, or livestock show sponsor, is liable

for property damage or damages arising from the personal injury

or death caused by a participant in an equine activity or

livestock show if:

(1) the injury or death was caused by faulty equipment or tack

used in the equine activity or livestock show, the person

provided the equipment or tack, and the person knew or should

have known that the equipment or tack was faulty;

(2) the person provided the equine or livestock animal and the

person did not make a reasonable and prudent effort to determine

the ability of the participant to engage safely in the equine

activity or livestock show and determine the ability of the

participant to safely manage the equine or livestock animal,

taking into account the participant's representations of ability;

(3) the injury or death was caused by a dangerous latent

condition of land for which warning signs, written notices, or

verbal warnings were not conspicuously posted or provided to the

participant, and the land was owned, leased, or otherwise under

the control of the person at the time of the injury or death and

the person knew of the dangerous latent condition;

(4) the person committed an act or omission with wilful or

wanton disregard for the safety of the participant and that act

or omission caused the injury;

(5) the person intentionally caused the property damage, injury,

or death; or

(6) with respect to a livestock show, the injury or death

occurred as a result of an activity connected with the livestock

show and the person invited or otherwise allowed the injured or

deceased person to participate in the activity and the injured or

deceased person was not a participant as defined by Section

87.001(9)(B).

Added by Acts 1995, 74th Leg., ch. 549, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1108, Sec. 4, eff.

Sept. 1, 2001.

Sec. 87.005. WARNING NOTICE. (a) An equine professional shall

post and maintain a sign that contains the warning contained in

Subsection (c) if the professional manages or controls a stable,

corral, or arena where the professional conducts an equine

activity. The professional must post the sign in a clearly

visible location on or near the stable, corral, or arena.

(b) An equine professional shall include the warning contained

in Subsection (c) in every written contract that the professional

enters into with a participant for professional services,

instruction, or the rental of equipment or tack or an equine

animal. The warning must be included without regard to whether

the contract involves equine activities on or off the location or

site of the business of the equine professional. The warning must

be clearly readable.

(c) The warning posted by an equine professional under this

section must be as follows:

WARNING

UNDER TEXAS LAW (CHAPTER 87, CIVIL PRACTICE AND REMEDIES CODE),

AN EQUINE PROFESSIONAL IS NOT LIABLE FOR AN INJURY TO OR THE

DEATH OF A PARTICIPANT IN EQUINE ACTIVITIES RESULTING FROM THE

INHERENT RISKS OF EQUINE ACTIVITIES.

(d) A livestock show sponsor shall post and maintain a sign that

contains the warning prescribed by Subsection (f) if the

livestock show sponsor manages or controls a stable, barn,

corral, or arena at which the livestock show sponsor conducts a

livestock show. The livestock show sponsor must post the sign in

a clearly visible location near the stable, barn, corral, or

arena.

(e) A livestock show sponsor shall include the warning

prescribed by Subsection (f) in every written contract that the

sponsor enters into with a livestock show participant. The

warning must be clearly readable.

(f) The warning posted by a livestock show sponsor under this

section must be as follows:

WARNING

UNDER TEXAS LAW (CHAPTER 87, CIVIL PRACTICE AND REMEDIES CODE), A

LIVESTOCK SHOW SPONSOR IS NOT LIABLE FOR AN INJURY TO OR THE

DEATH OF A PARTICIPANT IN A LIVESTOCK SHOW RESULTING FROM THE

INHERENT RISKS OF LIVESTOCK SHOW ACTIVITIES.

Added by Acts 1995, 74th Leg., ch. 549, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1108, Sec. 5, eff.

Sept. 1, 2001.



CHAPTER 88. HEALTH CARE LIABILITY

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 88. HEALTH CARE LIABILITY

Sec. 88.001. DEFINITIONS. In this chapter:

(1) "Appropriate and medically necessary" means the standard for

health care services as determined by physicians and health care

providers in accordance with the prevailing practices and

standards of the medical profession and community.

(2) "Enrollee" means an individual who is enrolled in a health

care plan, including covered dependents.

(3) "Health care plan" means any plan whereby any person

undertakes to provide, arrange for, pay for, or reimburse any

part of the cost of any health care services.

(4) "Health care provider" means a person or entity as defined

in Section 74.001.

(5) "Health care treatment decision" means a determination made

when medical services are actually provided by the health care

plan and a decision which affects the quality of the diagnosis,

care, or treatment provided to the plan's insureds or enrollees.

(6) "Health insurance carrier" means an authorized insurance

company that issues policies of accident and health insurance

under Chapter 1201, Insurance Code.

(7) "Health maintenance organization" means an organization

licensed under Chapter 843, Insurance Code.

(8) "Managed care entity" means any entity which delivers,

administers, or assumes risk for health care services with

systems or techniques to control or influence the quality,

accessibility, utilization, or costs and prices of such services

to a defined enrollee population, but does not include an

employer purchasing coverage or acting on behalf of its employees

or the employees of one or more subsidiaries or affiliated

corporations of the employer or a pharmacy licensed by the State

Board of Pharmacy.

(9) "Physician" means:

(A) an individual licensed to practice medicine in this state;

(B) a professional association organized under the Texas

Professional Association Act (Article 1528f, Vernon's Texas Civil

Statutes) or a nonprofit health corporation certified under

Section 5.01, Medical Practice Act (Article 4495b, Vernon's Texas

Civil Statutes); or

(C) another person wholly owned by physicians.

(10) "Ordinary care" means, in the case of a health insurance

carrier, health maintenance organization, or managed care entity,

that degree of care that a health insurance carrier, health

maintenance organization, or managed care entity of ordinary

prudence would use under the same or similar circumstances. In

the case of a person who is an employee, agent, ostensible agent,

or representative of a health insurance carrier, health

maintenance organization, or managed care entity, "ordinary care"

means that degree of care that a person of ordinary prudence in

the same profession, specialty, or area of practice as such

person would use in the same or similar circumstances.

Added by Acts 1997, 75th Leg., ch. 163, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.508,

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

134, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

728, Sec. 11.107, eff. September 1, 2005.

Sec. 88.0015. INAPPLICABILITY TO ERISA-REGULATED EMPLOYEE

BENEFIT PLAN. This chapter does not apply to an employee benefit

plan regulated under the Employee Retirement Income Security Act

of 1974 (29 U.S.C. Section 1001 et seq.).

Added by Acts 2005, 79th Leg., Ch.

306, Sec. 1, eff. June 17, 2005.

Sec. 88.002. APPLICATION. (a) A health insurance carrier,

health maintenance organization, or other managed care entity for

a health care plan has the duty to exercise ordinary care when

making health care treatment decisions and is liable for damages

for harm to an insured or enrollee proximately caused by its

failure to exercise such ordinary care.

(b) A health insurance carrier, health maintenance organization,

or other managed care entity for a health care plan is also

liable for damages for harm to an insured or enrollee proximately

caused by the health care treatment decisions made by its:

(1) employees;

(2) agents;

(3) ostensible agents; or

(4) representatives who are acting on its behalf and over whom

it has the right to exercise influence or control or has actually

exercised influence or control which result in the failure to

exercise ordinary care.

(c) It shall be a defense to any action asserted against a

health insurance carrier, health maintenance organization, or

other managed care entity for a health care plan that:

(1) neither the health insurance carrier, health maintenance

organization, or other managed care entity, nor any employee,

agent, ostensible agent, or representative for whose conduct such

health insurance carrier, health maintenance organization, or

other managed care entity is liable under Subsection (b),

controlled, influenced, or participated in the health care

treatment decision; and

(2) the health insurance carrier, health maintenance

organization, or other managed care entity did not deny or delay

payment for any treatment prescribed or recommended by a provider

to the insured or enrollee.

(d) The standards in Subsections (a) and (b) create no

obligation on the part of the health insurance carrier, health

maintenance organization, or other managed care entity to provide

to an insured or enrollee treatment which is not covered by the

health care plan of the entity.

(e) This chapter does not create any liability on the part of an

employer, an employer group purchasing organization, or a

pharmacy licensed by the State Board of Pharmacy that purchases

coverage or assumes risk on behalf of its employees.

(f) A health insurance carrier, health maintenance organization,

or managed care entity may not remove a physician or health care

provider from its plan or refuse to renew the physician or health

care provider with its plan for advocating on behalf of an

enrollee for appropriate and medically necessary health care for

the enrollee.

(g) A health insurance carrier, health maintenance organization,

or other managed care entity may not enter into a contract with a

physician, hospital, or other health care provider or

pharmaceutical company which includes an indemnification or hold

harmless clause for the acts or conduct of the health insurance

carrier, health maintenance organization, or other managed care

entity. Any such indemnification or hold harmless clause in an

existing contract is hereby declared void.

(h) Nothing in any law of this state prohibiting a health

insurance carrier, health maintenance organization, or other

managed care entity from practicing medicine or being licensed to

practice medicine may be asserted as a defense by such health

insurance carrier, health maintenance organization, or other

managed care entity in an action brought against it pursuant to

this section or any other law.

(i) In an action against a health insurance carrier, health

maintenance organization, or managed care entity, a finding that

a physician or other health care provider is an employee, agent,

ostensible agent, or representative of such health insurance

carrier, health maintenance organization, or managed care entity

shall not be based solely on proof that such person's name

appears in a listing of approved physicians or health care

providers made available to insureds or enrollees under a health

care plan.

(j) This chapter does not apply to workers' compensation

insurance coverage as defined in Section 401.011, Labor Code.

(k) An enrollee who files an action under this chapter shall

comply with the requirements of Section 74.351 as it relates to

expert reports.

Added by Acts 1997, 75th Leg., ch. 163, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

134, Sec. 2, eff. September 1, 2005.

Sec. 88.003. LIMITATIONS ON CAUSE OF ACTION. (a) A person may

not maintain a cause of action under this chapter against a

health insurance carrier, health maintenance organization, or

other managed care entity that is required to comply with or

otherwise complies with the utilization review requirements of

Article 21.58A, Insurance Code, or Chapter 843, Insurance Code,

unless the affected insured or enrollee or the insured's or

enrollee's representative:

(1) has exhausted the appeals and review applicable under the

utilization review requirements; or

(2) before instituting the action:

(A) gives written notice of the claim as provided by Subsection

(b); and

(B) agrees to submit the claim to a review by an independent

review organization under Article 21.58A, Insurance Code, as

required by Subsections (c) and (d).

(b) The notice required by Subsection (a)(2)(A) must be

delivered or mailed to the health insurance carrier, health

maintenance organization, or managed care entity against whom the

action is made not later than the 30th day before the date the

claim is filed.

(c) The insured or enrollee or the insured's or enrollee's

representative must submit the claim to a review by an

independent review organization if the health insurance carrier,

health maintenance organization, or managed care entity against

whom the claim is made requests the review not later than the

14th day after the date notice under Subsection (a)(2)(A) is

received by the health insurance carrier, health maintenance

organization, or managed care entity. If the health insurance

carrier, health maintenance organization, or managed care entity

does not request the review within the period specified by this

subsection, the insured or enrollee or the insured's or

enrollee's representative is not required to submit the claim to

independent review before maintaining the action.

(d) A review conducted under Subsection (c) as requested by a

health insurance carrier, health maintenance organization, or

managed care entity must be performed in accordance with Article

21.58C, Insurance Code. The health insurance carrier, health

maintenance organization, or managed care entity requesting the

review must agree to comply with Subdivisions (2), (3), and (4),

Section 6A, Article 21.58A, Insurance Code.

(e) Subject to Subsection (f), if the enrollee has not complied

with Subsection (a), an action under this section shall not be

dismissed by the court, but the court may, in its discretion,

order the parties to submit to an independent review or mediation

or other nonbinding alternative dispute resolution and may abate

the action for a period of not to exceed 30 days for such

purposes. Such orders of the court shall be the sole remedy

available to a party complaining of an enrollee's failure to

comply with Subsection (a).

(f) The enrollee is not required to comply with Subsection (c)

and no abatement or other order pursuant to Subsection (e) for

failure to comply shall be imposed if the enrollee has filed a

pleading alleging in substance that:

(1) harm to the enrollee has already occurred because of the

conduct of the health insurance carrier, health maintenance

organization, or managed care entity or because of an act or

omission of an employee, agent, ostensible agent, or

representative of such carrier, organization, or entity for whose

conduct it is liable under Section 88.002(b); and

(2) the review would not be beneficial to the enrollee, unless

the court, upon motion by a defendant carrier, organization, or

entity finds after hearing that such pleading was not made in

good faith, in which case the court may enter an order pursuant

to Subsection (e).

(g) If the insured or enrollee or the insured's or enrollee's

representative seeks to exhaust the appeals and review or

provides notice, as required by Subsection (a), before the

statute of limitations applicable to a claim against a managed

care entity has expired, the limitations period is tolled until

the later of:

(1) the 30th day after the date the insured or enrollee or the

insured's or enrollee's representative has exhausted the process

for appeals and review applicable under the utilization review

requirements; or

(2) the 40th day after the date the insured or enrollee or the

insured's or enrollee's representative gives notice under

Subsection (a)(2)(A).

(h) This section does not prohibit an insured or enrollee from

pursuing other appropriate remedies, including injunctive relief,

a declaratory judgment, or relief available under law, if the

requirement of exhausting the process for appeal and review

places the insured's or enrollee's health in serious jeopardy.

Added by Acts 1997, 75th Leg., ch. 163, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1327, Sec. 1, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.509, eff.

Sept. 1, 2003.



CHAPTER 89. DONATION OF MEDICAL DEVICES

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 89. DONATION OF MEDICAL DEVICES

Sec. 89.001. DEFINITIONS. In this chapter:

(1) "Device" means braces, artificial appliances, durable

medical equipment, and other medical supplies. The term does not

include a medical device that is injected, implanted, or

otherwise placed in the human body.

(2) "Donate" means to give without requiring anything of

monetary value from the recipient.

(3) "Nonprofit health care organization" means:

(A) an organization that is exempt from federal income tax under

Section 501(a) of the Internal Revenue Code of 1986 (26 U.S.C.

Section 501) by being listed as an exempt organization in Section

501(c)(3) or 501(c)(4) of that code and that is organized and

operated for the purpose of providing free or reduced cost health

care; or

(B) a bona fide charitable organization that is organized and

operated for the purpose of providing free or reduced cost health

care, that dedicates its assets to charitable purposes, and that

does not provide net earnings to, or operate in a manner that

inures to the benefit of, an officer, employee, or shareholder of

the organization.

Added by Acts 1997, 75th Leg., ch. 662, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 88.001 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(5), eff. Sept. 1, 1999.

Sec. 89.002. LIABILITY FOR DAMAGES FROM DONATED DEVICE. A

person authorized to possess a device is not liable for personal

injury, property damage, or death resulting from the nature, age,

packaging, or condition of a device that the person donates in

good faith to an entity that is authorized to possess the device

and that is a nonprofit health care organization for use in

providing free or reduced cost health care.

Added by Acts 1997, 75th Leg., ch. 662, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 88.002 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(5), eff. Sept. 1, 1999.

Sec. 89.003. EXCEPTIONS. (a) This chapter does not apply to a

person who donates a device:

(1) knowing that use of the device would be harmful to the

health or well-being of another person;

(2) with actual conscious indifference to the health or

well-being of another person; or

(3) in violation of state or federal law.

(b) This chapter does not apply to a nonprofit health care

organization unless the organization has liability insurance in

effect that satisfies the requirements of Section 84.007(g).

Added by Acts 1997, 75th Leg., ch. 662, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 88.003 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(5), eff. Sept. 1, 1999.



CHAPTER 90. CLAIMS INVOLVING ASBESTOS AND SILICA

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 90. CLAIMS INVOLVING ASBESTOS AND SILICA

Sec. 90.001. DEFINITIONS. In this chapter:

(1) "Asbestos" means chrysotile, amosite, crocidolite, tremolite

asbestos, anthophyllite asbestos, actinolite asbestos, and any of

these minerals that have been chemically treated or altered.

(2) "Asbestos-related injury" means personal injury or death

allegedly caused, in whole or in part, by inhalation or ingestion

of asbestos.

(3) "Asbestosis" means bilateral diffuse interstitial fibrosis

of the lungs caused by inhalation of asbestos fibers.

(4) "Certified B-reader" means a person who has successfully

completed the x-ray interpretation course sponsored by the

National Institute for Occupational Safety and Health (NIOSH) and

passed the B-reader certification examination for x-ray

interpretation and whose NIOSH certification is current at the

time of any readings required by this chapter.

(5) "Chest x-ray" means chest films that are taken in accordance

with all applicable state and federal regulatory standards and in

the posterior-anterior view.

(6) "Claimant" means an exposed person and any person who is

seeking recovery of damages for or arising from the injury or

death of an exposed person.

(7) "Defendant" means a person against whom a claim arising from

an asbestos-related injury or a silica-related injury is made.

(8) "Exposed person" means a person who is alleged to have

suffered an asbestos-related injury or a silica-related injury.

(9) "FEV1" means forced expiratory volume in the first second,

which is the maximal volume of air expelled in one second during

performance of simple spirometric tests.

(10) "FVC" means forced vital capacity, which is the maximal

volume of air expired with maximum effort from a position of full

inspiration.

(11) "ILO system of classification" means the radiological

rating system of the International Labor Office in "Guidelines

for the Use of ILO International Classification of Radiographs of

Pneumoconioses" (2000), as amended.

(12) "MDL pretrial court" means the district court to which

related cases are transferred for consolidated or coordinated

pretrial proceedings under Rule 13, Texas Rules of Judicial

Administration.

(13) "MDL rules" means the rules adopted by the supreme court

under Subchapter H, Chapter 74, Government Code.

(14) "Mesothelioma" means a rare form of cancer allegedly caused

in some instances by exposure to asbestos in which the cancer

invades cells in the membrane lining:

(A) the lungs and chest cavity (the pleural region);

(B) the abdominal cavity (the peritoneal region); or

(C) the heart (the pericardial region).

(15) "Nonmalignant asbestos-related injury" means an

asbestos-related injury other than mesothelioma or other cancer.

(16) "Nonmalignant silica-related injury" means a silica-related

injury other than cancer.

(17) "Physician board certified in internal medicine" means a

physician who is certified by the American Board of Internal

Medicine or the American Osteopathic Board of Internal Medicine.

(18) "Physician board certified in occupational medicine" means

a physician who is certified in the subspecialty of occupational

medicine by the American Board of Preventive Medicine or the

American Osteopathic Board of Preventive Medicine.

(19) "Physician board certified in oncology" means a physician

who is certified in the subspecialty of medical oncology by the

American Board of Internal Medicine or the American Osteopathic

Board of Internal Medicine.

(20) "Physician board certified in pathology" means a physician

who holds primary certification in anatomic pathology or clinical

pathology from the American Board of Pathology or the American

Osteopathic Board of Internal Medicine and whose professional

practice:

(A) is principally in the field of pathology; and

(B) involves regular evaluation of pathology materials obtained

from surgical or postmortem specimens.

(21) "Physician board certified in pulmonary medicine" means a

physician who is certified in the subspecialty of pulmonary

medicine by the American Board of Internal Medicine or the

American Osteopathic Board of Internal Medicine.

(22) "Plethysmography" means the test for determining lung

volume, also known as "body plethysmography," in which the

subject of the test is enclosed in a chamber that is equipped to

measure pressure, flow, or volume change.

(23) "Pulmonary function testing" means spirometry, lung volume,

and diffusion capacity testing performed in accordance with

Section 90.002 using equipment, methods of calibration, and

techniques that meet:

(A) the criteria incorporated in the American Medical

Association Guides to the Evaluation of Permanent Impairment and

reported in 20 C.F.R. Part 404, Subpart P, Appendix 1, Part (A),

Sections 3.00(E) and (F)(2003); and

(B) the interpretative standards in the Official Statement of

the American Thoracic Society entitled "Lung Function Testing:

Selection of Reference Values and Interpretative Strategies," as

published in 144 American Review of Respiratory Disease 1202-1218

(1991).

(24) "Report" means a report required by Section 90.003, 90.004,

or 90.010(f)(1).

(25) "Respirable," with respect to silica, means particles that

are less than 10 microns in diameter.

(26) "Serve" means to serve notice on a party in compliance with

Rule 21a, Texas Rules of Civil Procedure.

(27) "Silica" means a respirable form of crystalline silicon

dioxide, including alpha quartz, cristobalite, and tridymite.

(28) "Silica-related injury" means personal injury or death

allegedly caused, in whole or in part, by inhalation of silica.

(29) "Silicosis" means interstitial fibrosis of the lungs caused

by inhalation of silica, including:

(A) acute silicosis, which may occur after exposure to very high

levels of silica within a period of months to five years after

the initial exposure;

(B) accelerated silicosis; and

(C) chronic silicosis.

Added by Acts 2005, 79th Leg., Ch.

97, Sec. 2, eff. September 1, 2005.

Sec. 90.002. PULMONARY FUNCTION TESTING. Pulmonary function

testing required by this chapter must be interpreted by a

physician:

(1) who is licensed in this state or another state of the United

States;

(2) who is board certified in pulmonary medicine, internal

medicine, or occupational medicine; and

(3) whose license and certification were not on inactive status

at the time the testing was interpreted.

Added by Acts 2005, 79th Leg., Ch.

97, Sec. 2, eff. September 1, 2005.

Sec. 90.003. REPORTS REQUIRED FOR CLAIMS INVOLVING

ASBESTOS-RELATED INJURY. (a) A claimant asserting an

asbestos-related injury must serve on each defendant the

following information:

(1) a report by a physician who is board certified in pulmonary

medicine, occupational medicine, internal medicine, oncology, or

pathology and whose license and certification were not on

inactive status at the time the report was made stating that:

(A) the exposed person has been diagnosed with malignant

mesothelioma or other malignant asbestos-related cancer; and

(B) to a reasonable degree of medical probability, exposure to

asbestos was a cause of the diagnosed mesothelioma or other

cancer in the exposed person; or

(2) a report by a physician who is board certified in pulmonary

medicine, internal medicine, or occupational medicine and whose

license and certification were not on inactive status at the time

the report was made that:

(A) verifies that the physician or a medical professional

employed by and under the direct supervision and control of the

physician:

(i) performed a physical examination of the exposed person, or

if the exposed person is deceased, reviewed available records

relating to the exposed person's medical condition;

(ii) took a detailed occupational and exposure history from the

exposed person or, if the exposed person is deceased, from a

person knowledgeable about the alleged exposure or exposures that

form the basis of the action; and

(iii) took a detailed medical and smoking history that includes

a thorough review of the exposed person's past and present

medical problems and their most probable cause;

(B) sets out the details of the exposed person's occupational,

exposure, medical, and smoking history and verifies that at least

10 years have elapsed between the exposed person's first exposure

to asbestos and the date of diagnosis;

(C) verifies that the exposed person has:

(i) a quality 1 or 2 chest x-ray that has been read by a

certified B-reader according to the ILO system of classification

as showing:

(a) bilateral small irregular opacities (s, t, or u) with a

profusion grading of 1/1 or higher, for an action filed on or

after May 1, 2005;

(b) bilateral small irregular opacities (s, t, or u) with a

profusion grading of 1/0 or higher, for an action filed before

May 1, 2005; or

(c) bilateral diffuse pleural thickening graded b2 or higher

including blunting of the costophrenic angle; or

(ii) pathological asbestosis graded 1(B) or higher under the

criteria published in "Asbestos-Associated Diseases," 106

Archives of Pathology and Laboratory Medicine 11, Appendix 3

(October 8, 1982);

(D) verifies that the exposed person has asbestos-related

pulmonary impairment as demonstrated by pulmonary function

testing showing:

(i) forced vital capacity below the lower limit of normal or

below 80 percent of predicted and FEV1/FVC ratio (using actual

values) at or above the lower limit of normal or at or above 65

percent; or

(ii) total lung capacity, by plethysmography or timed gas

dilution, below the lower limit of normal or below 80 percent of

predicted;

(E) verifies that the physician has concluded that the exposed

person's medical findings and impairment were not more probably

the result of causes other than asbestos exposure revealed by the

exposed person's occupational, exposure, medical, and smoking

history; and

(F) is accompanied by copies of all ILO classifications,

pulmonary function tests, including printouts of all data, flow

volume loops, and other information demonstrating compliance with

the equipment, quality, interpretation, and reporting standards

set out in this chapter, lung volume tests, diagnostic imaging of

the chest, pathology reports, or other testing reviewed by the

physician in reaching the physician's conclusions.

(b) The detailed occupational and exposure history required by

Subsection (a)(2)(A)(ii) must describe:

(1) the exposed person's principal employments and state whether

the exposed person was exposed to airborne contaminants,

including asbestos fibers and other dusts that can cause

pulmonary impairment; and

(2) the nature, duration, and frequency of the exposed person's

exposure to airborne contaminants, including asbestos fibers and

other dusts that can cause pulmonary impairment.

(c) If a claimant's pulmonary function test results do not meet

the requirements of Subsection (a)(2)(D)(i) or (ii), the claimant

may serve on each defendant a report by a physician who is board

certified in pulmonary medicine, internal medicine, or

occupational medicine and whose license and certification were

not on inactive status at the time the report was made that:

(1) verifies that the physician has a physician-patient

relationship with the exposed person;

(2) verifies that the exposed person has a quality 1 or 2 chest

x-ray that has been read by a certified B-reader according to the

ILO system of classification as showing bilateral small irregular

opacities (s, t, or u) with a profusion grading of 2/1 or higher;

(3) verifies that the exposed person has restrictive impairment

from asbestosis and includes the specific pulmonary function test

findings on which the physician relies to establish that the

exposed person has restrictive impairment;

(4) verifies that the physician has concluded that the exposed

person's medical findings and impairment were not more probably

the result of causes other than asbestos exposure revealed by the

exposed person's occupational, exposure, medical, and smoking

history; and

(5) is accompanied by copies of all ILO classifications,

pulmonary function tests, including printouts of all data, flow

volume loops, and other information demonstrating compliance with

the equipment, quality, interpretation, and reporting standards

set out in this chapter, lung volume tests, diagnostic imaging of

the chest, pathology reports, or other testing reviewed by the

physician in reaching the physician's conclusions.

(d) If a claimant's radiologic findings do not meet the

requirements of Subsection (a)(2)(C)(i), the claimant may serve

on each defendant a report by a physician who is board certified

in pulmonary medicine, internal medicine, or occupational

medicine and whose license and certification were not on inactive

status at the time the report was made that:

(1) verifies that the physician has a physician-patient

relationship with the exposed person;

(2) verifies that the exposed person has asbestos-related

pulmonary impairment as demonstrated by pulmonary function

testing showing:

(A) either:

(i) forced vital capacity below the lower limit of normal or

below 80 percent of predicted and total lung capacity, by

plethysmography, below the lower limit of normal or below 80

percent of predicted; or

(ii) forced vital capacity below the lower limit of normal or

below 80 percent of predicted and FEV1/FVC ratio (using actual

values) at or above the lower limit of normal or at or above 65

percent; and

(B) diffusing capacity of carbon monoxide below the lower limit

of normal or below 80 percent of predicted;

(3) verifies that the exposed person has a computed tomography

scan or high-resolution computed tomography scan showing either

bilateral pleural disease or bilateral parenchymal disease

consistent with asbestos exposure;

(4) verifies that the physician has concluded that the exposed

person's medical findings and impairment were not more probably

the result of causes other than asbestos exposure as revealed by

the exposed person's occupational, exposure, medical, and smoking

history; and

(5) is accompanied by copies of all computed tomography scans,

ILO classifications, pulmonary function tests, including

printouts of all data, flow volume loops, and other information

demonstrating compliance with the equipment, quality,

interpretation, and reporting standards set out in this chapter,

lung volume tests, diagnostic imaging of the chest, pathology

reports, or other testing reviewed by the physician in reaching

the physician's conclusions.

Added by Acts 2005, 79th Leg., Ch.

97, Sec. 2, eff. September 1, 2005.

Sec. 90.004. REPORTS REQUIRED FOR CLAIMS INVOLVING

SILICA-RELATED INJURY. (a) A claimant asserting a

silica-related injury must serve on each defendant a report by a

physician who is board certified in pulmonary medicine, internal

medicine, oncology, pathology, or, with respect to a claim for

silicosis, occupational medicine and whose license and

certification were not on inactive status at the time the report

was made that:

(1) verifies that the physician or a medical professional

employed by and under the direct supervision and control of the

physician:

(A) performed a physical examination of the exposed person, or

if the exposed person is deceased, reviewed available records

relating to the exposed person's medical condition;

(B) took a detailed occupational and exposure history from the

exposed person or, if the exposed person is deceased, from a

person knowledgeable about the alleged exposure or exposures that

form the basis of the action; and

(C) took a detailed medical and smoking history that includes a

thorough review of the exposed person's past and present medical

problems and their most probable cause;

(2) sets out the details of the exposed person's occupational,

exposure, medical, and smoking history;

(3) verifies that the exposed person has one or more of the

following:

(A) a quality 1 or 2 chest x-ray that has been read by a

certified B-reader according to the ILO system of classification

as showing:

(i) bilateral predominantly nodular opacities (p, q, or r)

occurring primarily in the upper lung fields, with a profusion

grading of 1/1 or higher, for an action filed on or after May 1,

2005; or

(ii) bilateral predominantly nodular opacities (p, q, or r)

occurring primarily in the upper lung fields, with a profusion

grading of 1/0 or higher, for an action filed before May 1, 2005;

(B) pathological demonstration of classic silicotic nodules

exceeding one centimeter in diameter as published in "Diseases

Associated with Exposure to Silica and Nonfibrous Silicate

Minerals," 112 Archives of Pathology and Laboratory Medicine 7

(July 1988);

(C) progressive massive fibrosis radiologically established by

large opacities greater than one centimeter in diameter; or

(D) acute silicosis; and

(4) is accompanied by copies of all ILO classifications,

pulmonary function tests, including printouts of all data, flow

volume loops, and other information demonstrating compliance with

the equipment, quality, interpretation, and reporting standards

set out in this chapter, lung volume tests, diagnostic imaging of

the chest, pathology reports, or other testing reviewed by the

physician in reaching the physician's conclusions.

(b) If the claimant is asserting a claim for silicosis, the

report required by Subsection (a) must also verify that:

(1) there has been a sufficient latency period for the

applicable type of silicosis;

(2) the exposed person has at least Class 2 or higher impairment

due to silicosis, according to the American Medical Association

Guides to the Evaluation of Permanent Impairment and reported in

20 C.F.R. Part 404, Subpart P, Appendix 1, Part (A), Sections

3.00(E) and (F)(2003); and

(3) the physician has concluded that the exposed person's

medical findings and impairment were not more probably the result

of causes other than silica exposure revealed by the exposed

person's occupational, exposure, medical, and smoking history.

(c) If the claimant is asserting a claim for silica-related lung

cancer, the report required by Subsection (a) must also:

(1) include a diagnosis that the exposed person has primary lung

cancer and that inhalation of silica was a substantial

contributing factor to that cancer; and

(2) verify that at least 15 years have elapsed from the date of

the exposed person's first exposure to silica until the date of

diagnosis of the exposed person's primary lung cancer.

(d) If the claimant is asserting a claim for any disease other

than silicosis and lung cancer alleged to be related to exposure

to silica, the report required by Subsection (a) must also verify

that the physician has diagnosed the exposed person with a

disease other than silicosis or silica-related lung cancer and

has concluded that the exposed person's disease is not more

probably the result of causes other than silica exposure.

(e) The detailed occupational and exposure history required by

Subsection (a)(1)(B) must describe:

(1) the exposed person's principal employments and state whether

the exposed person was exposed to airborne contaminants,

including silica and other dusts that can cause pulmonary

impairment; and

(2) the nature, duration, and frequency of the exposed person's

exposure to airborne contaminants, including silica and other

dusts that can cause pulmonary impairment.

Added by Acts 2005, 79th Leg., Ch.

97, Sec. 2, eff. September 1, 2005.

Sec. 90.005. PROHIBITED BASIS FOR DIAGNOSIS. (a) For purposes

of this chapter, a physician may not, as the basis for a

diagnosis, rely on the reports or opinions of any doctor, clinic,

laboratory, or testing company that performed an examination,

test, or screening of the exposed person's medical condition that

was conducted in violation of any law, regulation, licensing

requirement, or medical code of practice of the state in which

the examination, test, or screening was conducted.

(b) If a physician relies on any information in violation of

Subsection (a), the physician's opinion or report does not comply

with the requirements of this chapter.

Added by Acts 2005, 79th Leg., Ch.

97, Sec. 2, eff. September 1, 2005.

Sec. 90.006. SERVING REPORTS. (a) In an action filed on or

after the date this chapter becomes law, a report prescribed by

Section 90.003 or 90.004 must be served on each defendant not

later than the 30th day after the date that defendant answers or

otherwise enters an appearance in the action.

(b) In an action pending on the date this chapter becomes law

and in which the trial, or any new trial or retrial following

motion, appeal, or otherwise, commences on or before the 90th day

after the date this chapter becomes law, a claimant is not

required to serve a report on any defendant unless a mistrial,

new trial, or retrial is subsequently granted or ordered.

(c) In an action pending on the date this chapter becomes law

and in which the trial, or any new trial or retrial following

motion, appeal, or otherwise, commences after the 90th day after

the date this chapter becomes law, a report must be served on

each defendant on or before the earlier of the following dates:

(1) the 60th day before trial commences; or

(2) the 180th day after the date this chapter becomes law.

Added by Acts 2005, 79th Leg., Ch.

97, Sec. 2, eff. September 1, 2005.

Sec. 90.007. MOTION TO DISMISS. (a) In an action filed on or

after the date this chapter becomes law, if a claimant fails to

timely serve a report on a defendant, or serves on the defendant

a report that does not comply with the requirements of Section

90.003 or 90.004, the defendant may file a motion to dismiss the

claimant's asbestos-related claims or silica-related claims. The

motion must be filed on or before the 30th day after the date the

report is served on the defendant. If a claimant fails to serve

a report on the defendant, the motion must be filed on or before

the 30th day after the date the report was required to be served

on the defendant under Section 90.006. If the basis of the

motion is that the claimant has served on the defendant a report

that does not comply with Section 90.003 or 90.004, the motion

must include the reasons why the report does not comply with that

section.

(b) A claimant may file a response to a motion to dismiss on or

before the 15th day after the date the motion to dismiss is

served. A report required by Section 90.003 or 90.004 may be

filed, amended, or supplemented within the time required for

responding to a motion to dismiss. The service of an amended or

supplemental report does not require the filing of an additional

motion to dismiss if the reasons stated in the original motion to

dismiss are sufficient to require dismissal under this chapter.

(c) Except as provided by Section 90.010(d) or (e), if the court

is of the opinion that a motion to dismiss is meritorious, the

court shall, by written order, grant the motion and dismiss all

of the claimant's asbestos-related claims or silica-related

claims, as appropriate, against the defendant. A dismissal under

this section is without prejudice to the claimant's right, if

any, to assert claims for an asbestos-related injury or a

silica-related injury in a subsequent action.

(d) On the filing of a motion to dismiss under this section, all

further proceedings in the action are stayed until the motion is

heard and determined by the court.

(e) On the motion of a party showing good cause, the court may

shorten or extend the time limits provided in this section for

filing or serving motions, responses, or reports.

Added by Acts 2005, 79th Leg., Ch.

97, Sec. 2, eff. September 1, 2005.

Sec. 90.008. VOLUNTARY DISMISSAL. Before serving a report

required by Section 90.003 or 90.004, a claimant seeking damages

arising from an asbestos-related injury or silica-related injury

may voluntarily dismiss the claimant's action. If a claimant

files a voluntary dismissal under this section, the claimant's

voluntary dismissal is without prejudice to the claimant's right

to file a subsequent action seeking damages arising from an

asbestos-related injury or a silica-related injury.

Added by Acts 2005, 79th Leg., Ch.

97, Sec. 2, eff. September 1, 2005.

Sec. 90.009. JOINDER OF CLAIMANTS. Unless all parties agree

otherwise, claims relating to more than one exposed person may

not be joined for a single trial.

Added by Acts 2005, 79th Leg., Ch.

97, Sec. 2, eff. September 1, 2005.

Sec. 90.010. MULTIDISTRICT LITIGATION PROCEEDINGS. (a) The MDL

rules apply to any action pending on the date this chapter

becomes law in which the claimant alleges personal injury or

death from exposure to asbestos or silica unless:

(1) the action was filed before September 1, 2003, and trial has

commenced or is set to commence on or before the 90th day after

the date this chapter becomes law, except that the MDL rules

shall apply to the action if the trial does not commence on or

before the 90th day after the date this chapter becomes law;

(2) the action was filed before September 1, 2003, and the

claimant serves a report that complies with Section 90.003 or

90.004 on or before the 90th day after the date this chapter

becomes law; or

(3) the action was filed before September 1, 2003, and the

exposed person has been diagnosed with malignant mesothelioma,

other malignant asbestos-related cancer, or malignant

silica-related cancer.

(b) If the claimant fails to serve a report complying with

Section 90.003 or 90.004 on or before the 90th day after the date

this chapter becomes law under Subsection (a)(2), the defendant

may file a notice of transfer to the MDL pretrial court. If the

MDL pretrial court determines that the claimant served a report

that complies with Section 90.003 or 90.004 on or before the 90th

day after the date this chapter becomes law, the MDL pretrial

court shall remand the action to the court in which the action

was filed. If the MDL pretrial court determines that the report

was not served on or before the 90th day after the date this

chapter becomes law or that the report served does not comply

with Section 90.003 or 90.004, the MDL pretrial court shall

retain jurisdiction over the action pursuant to the MDL rules.

(c) In an action transferred to an MDL pretrial court in which

the exposed person is living and has been diagnosed with

malignant mesothelioma, other malignant asbestos-related cancer,

malignant silica-related cancer, or acute silicosis, the MDL

pretrial court shall expedite the action in a manner calculated

to provide the exposed person with a trial or other disposition

in the shortest period that is fair to all parties and consistent

with the principles of due process. The MDL pretrial court

should, as far as reasonably possible, ensure that such action is

brought to trial or final disposition within six months from the

date the action is transferred to the MDL pretrial court,

provided that all discovery and case management requirements of

the MDL pretrial court have been satisfied.

(d) In an action pending on the date this chapter becomes law

that is transferred to or pending in an MDL pretrial court and in

which the claimant does not serve a report that complies with

Section 90.003 or 90.004, the MDL pretrial court shall not

dismiss the action pursuant to this chapter but shall retain

jurisdiction over the action under the MDL rules. The MDL

pretrial court shall not remand such action for trial unless:

(1) the claimant serves a report complying with Section 90.003

or 90.004; or

(2)(A) the claimant does not serve a report that complies with

Section 90.003 or 90.004;

(B) the claimant serves a report complying with Subsection

(f)(1); and

(C) the court, on motion and hearing, makes the findings

required by Subsection (f)(2).

(e) In an action filed on or after the date this chapter becomes

law that is transferred to an MDL pretrial court and in which the

claimant does not serve on a defendant a report that complies

with Section 90.003 or 90.004, the MDL pretrial court shall, on

motion by a defendant, dismiss the action under Section 90.007

unless:

(1) the claimant serves a report that complies with Subsection

(f)(1); and

(2) the court, on motion and hearing, makes the findings

required by Subsection (f)(2).

(f) In an action in which the claimant seeks remand for trial

under Subsection (d)(2) or denial of a motion to dismiss under

Subsection (e):

(1) the claimant shall serve on each defendant a report that:

(A) complies with the requirements of Sections 90.003(a)(2)(A),

(B), (E), and (F) and 90.003(b) or Sections 90.004(a)(1), (2),

and (4) and 90.004(e); and

(B) verifies that:

(i) the physician making the report has a physician-patient

relationship with the exposed person;

(ii) pulmonary function testing has been performed on the

exposed person and the physician making the report has

interpreted the pulmonary function testing;

(iii) the physician making the report has concluded, to a

reasonable degree of medical probability, that the exposed person

has radiographic, pathologic, or computed tomography evidence

establishing bilateral pleural disease or bilateral parenchymal

disease caused by exposure to asbestos or silica; and

(iv) the physician has concluded that the exposed person has

asbestos-related or silica-related physical impairment comparable

to the impairment the exposed person would have had if the

exposed person met the criteria set forth in Section 90.003 or

90.004; and

(2) the MDL pretrial court shall determine whether:

(A) the report and medical opinions offered by the claimant are

reliable and credible;

(B) due to unique or extraordinary physical or medical

characteristics of the exposed person, the medical criteria set

forth in Sections 90.003 and 90.004 do not adequately assess the

exposed person's physical impairment caused by exposure to

asbestos or silica; and

(C) the claimant has produced sufficient credible evidence for a

finder of fact to reasonably find that the exposed person is

physically impaired as the result of exposure to asbestos or

silica to a degree comparable to the impairment the exposed

person would have had if the exposed person met the criteria set

forth in Section 90.003 or 90.004.

(g) A court's determination under Subsection (f) shall be made

after conducting an evidentiary hearing at which the claimant and

any defendant to the action may offer supporting or controverting

evidence. The parties shall be permitted a reasonable

opportunity to conduct discovery before the evidentiary hearing.

(h) The court shall state its findings under Subsection (f)(2)

in writing and shall address in its findings:

(1) the unique or extraordinary physical or medical

characteristics of the exposed person that justify the

application of this section; and

(2) the reasons the criteria set forth in Sections 90.003 and

90.004 do not adequately assess the exposed person's physical

impairment caused by exposure to asbestos or silica.

(i) Any findings made by a court under Subsection (f) are not

admissible for any purpose at a trial on the merits.

(j) Subsections (d)(2) and (e)-(i) apply only in exceptional and

limited circumstances in which the exposed person does not

satisfy the medical criteria of Section 90.003 or 90.004 but can

demonstrate meaningful asbestos-related or silica-related

physical impairment that satisfies the requirements of Subsection

(f). Subsections (d)(2) and (e)-(i) have limited application and

shall not be used to negate the requirements of this chapter.

(k) On or before September 1, 2010, each MDL pretrial court

having jurisdiction over cases to which this chapter applies

shall deliver a report to the governor, lieutenant governor, and

the speaker of the house of representatives stating:

(1) the number of cases on the court's multidistrict litigation

docket as of August 1, 2010;

(2) the number of cases on the court's multidistrict litigation

docket as of August 1, 2010, that do not meet the criteria of

Section 90.003 or 90.004, to the extent known;

(3) the court's evaluation of the effectiveness of the medical

criteria established by Sections 90.003 and 90.004;

(4) the court's recommendation, if any, as to how medical

criteria should be applied to the cases on the court's

multidistrict litigation docket as of August 1, 2010; and

(5) any other information regarding the administration of cases

in the MDL pretrial courts that the court deems appropriate.

Added by Acts 2005, 79th Leg., Ch.

97, Sec. 2, eff. September 1, 2005.

Sec. 90.011. BANKRUPTCY. Nothing in this chapter is intended to

affect the rights of any party in a bankruptcy proceeding or

affect the ability of any person to satisfy the claim criteria

for compensable claims or demands under a trust established

pursuant to a plan of reorganization under Chapter 11 of the

United States Bankruptcy Code (11 U.S.C. Section 1101 et seq.).

Added by Acts 2005, 79th Leg., Ch.

97, Sec. 2, eff. September 1, 2005.

Sec. 90.012. SUPREME COURT RULEMAKING. The supreme court may

promulgate amendments to the Texas Rules of Civil Procedure

regarding the joinder of claimants in asbestos-related actions or

silica-related actions if the rules are consistent with Section

90.009.

Added by Acts 2005, 79th Leg., Ch.

97, Sec. 2, eff. September 1, 2005.



CHAPTER 91. LIABILITY OF VOLUNTEER HEALTH CARE PRACTITIONERS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 91. LIABILITY OF VOLUNTEER HEALTH CARE PRACTITIONERS

Sec. 91.001. DEFINITIONS. In this chapter:

(1) "Health care practitioner" means a person who is licensed:

(A) to practice medicine under Subtitle B, Title 3, Occupations

Code;

(B) as a physician assistant under Chapter 204, Occupations

Code;

(C) as an advanced nurse practitioner under Chapter 301,

Occupations Code; or

(D) as a chiropractor under Chapter 201, Occupations Code.

(2) "School" means any private or public school offering

academic instruction in any grade level from kindergarten through

grade 12.

Added by Acts 2003, 78th Leg., ch. 749, Sec. 1, eff. Sept. 1,

2003.

Sec. 91.002. HEALTH CARE PRACTITIONER LIABILITY. Subject to

Section 91.003, a health care practitioner who, without

compensation or expectation of compensation, conducts a physical

examination or medical screening of a patient for the purpose of

certifying the patient's eligibility to participate in a

school-sponsored extracurricular or sporting activity is immune

from civil liability for any act or omission resulting in the

death of or injury to the patient if:

(1) the health care practitioner was acting in good faith and in

the course and scope of the health care practitioner's duties;

(2) the health care practitioner commits the act or omission in

the course of conducting the physical examination or medical

screening of the patient;

(3) the services provided to the patient are within the scope of

the license of the health care practitioner; and

(4) before the health care practitioner conducts the physical

examination or medical screening, the patient or, if the patient

is a minor or is otherwise legally incompetent, the patient's

parent, managing conservator, legal guardian, or other person

with legal responsibility for the care of the patient signs a

written statement that acknowledges:

(A) that the health care practitioner is conducting a physical

examination or medical screening that is not administered for or

in expectation of compensation; and

(B) the limitations on the recovery of damages from the health

care practitioner in connection with the physical examination or

medical screening being performed.

Added by Acts 2003, 78th Leg., ch. 749, Sec. 1, eff. Sept. 1,

2003.

Sec. 91.003. INSURANCE REQUIRED. (a) Section 91.002 applies

only to a health care practitioner who has liability insurance

coverage in effect to cover any act or omission to which this

chapter applies. The health care practitioner's liability

coverage must cover the acts or omissions of the health care

practitioner and must be in the amount of at least $100,000 per

person and $300,000 for each single occurrence of death or bodily

injury and $100,000 for each single occurrence for injury to or

destruction of property.

(b) The coverage may be provided under a contract of insurance

or other plan of insurance and may be satisfied by the purchase

of a $300,000 bodily injury and property damage combined

single-limit policy.

Added by Acts 2003, 78th Leg., ch. 749, Sec. 1, eff. Sept. 1,

2003.

Sec. 91.004. APPLICABILITY. (a) This chapter does not apply to

an act or omission that is intentional, wilfully or wantonly

negligent, or done with conscious indifference or reckless

disregard for the safety of others.

(b) This chapter does not:

(1) limit the liability of a school district to its students,

teachers, or staff; or

(2) affect a school district's liability limits or immunities

under Chapter 101.

(c) This chapter does not apply to a governmental unit or

employee of a governmental unit as defined by Section 101.001.

(d) This chapter does not limit the liability of an insurer or

insurance plan in an action under Chapter 21, Insurance Code, or

in an action for bad faith conduct, breach of fiduciary duty, or

negligent failure to settle a claim.

Added by Acts 2003, 78th Leg., ch. 749, Sec. 1, eff. Sept. 1,

2003.



CHAPTER 91A. LIABILITY OF VOLUNTEER AUDIOLOGISTS AND SPEECH-LANGUAGE PATHOLOGISTS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 91A. LIABILITY OF VOLUNTEER AUDIOLOGISTS AND

SPEECH-LANGUAGE PATHOLOGISTS

Sec. 91A.001. DEFINITIONS. In this chapter:

(1) "Audiologist" means an individual licensed to practice

audiology by the State Board of Examiners of Speech-Language

Pathology and Audiology.

(2) "Speech-language pathologist" means an individual licensed

to practice speech-language pathology by the State Board of

Examiners for Speech-Language Pathology and Audiology.

Added by Acts 2009, 81st Leg., R.S., Ch.

658, Sec. 1, eff. September 1, 2009.

Sec. 91A.002. IMMUNITY FROM LIABILITY. An audiologist or

speech-language pathologist who, without compensation or

expectation of compensation, conducts a speech, language, or

hearing evaluation or screening is immune from civil liability

for any act or omission resulting in the death or injury to the

patient if:

(1) the audiologist or speech-language pathologist was acting in

good faith and in the course and scope of the audiologist's or

speech-language pathologist's duties;

(2) the audiologist or speech-language pathologist commits the

act or omission in the course of conducting the speech, language,

or hearing examination or screening; and

(3) the services provided to the patient are within the scope of

the license of the audiologist or speech-language pathologist.

Added by Acts 2009, 81st Leg., R.S., Ch.

658, Sec. 1, eff. September 1, 2009.

Sec. 91A.003. APPLICABILITY. This chapter does not apply to an

act or omission that is intentional, wilfully or wantonly

negligent, or done with conscious indifference or reckless

disregard for the safety of others.

Added by Acts 2009, 81st Leg., R.S., Ch.

658, Sec. 1, eff. September 1, 2009.



CHAPTER 93. ASSUMPTION OF THE RISK AND CERTAIN OTHER AFFIRMATIVE DEFENSES

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 93. ASSUMPTION OF THE RISK AND CERTAIN OTHER AFFIRMATIVE

DEFENSES

Sec. 93.001. ASSUMPTION OF THE RISK: AFFIRMATIVE DEFENSE. (a)

It is an affirmative defense to a civil action for damages for

personal injury or death that the plaintiff, at the time the

cause of action arose, was:

(1) committing a felony, for which the plaintiff has been

finally convicted, that was the sole cause of the damages

sustained by the plaintiff; or

(2) committing or attempting to commit suicide, and the

plaintiff's conduct in committing or attempting to commit suicide

was the sole cause of the damages sustained; provided, however,

if the suicide or attempted suicide was caused in whole or in

part by a failure on the part of any defendant to comply with an

applicable legal standard, then such suicide or attempted suicide

shall not be a defense.

(b) This section does not apply in any action brought by an

employee, or the surviving beneficiaries of an employee, under

the Workers' Compensation Law of Texas, or in an action against

an insurer based on a contract of insurance, a statute, or common

law.

(c) In an action to which this section applies, this section

shall prevail over any other law.

Added by Acts 1987, 70th Leg., ch. 824, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1997, 75th Leg., ch. 437, Sec. 1, eff.

Sept. 1, 1997.

Sec. 93.002. DRY FIRE HYDRANTS: AFFIRMATIVE DEFENSE. (a) It is

an affirmative defense to a civil action for damages brought

against a defendant who is an owner, lessee, or occupant of real

property who permits a fire-fighting agency to connect a dry fire

hydrant to a source of water on the property or to install a dry

fire hydrant on the property that the damages arise from:

(1) the condition or use of the dry fire hydrant;

(2) the installation or maintenance of the dry fire hydrant; or

(3) the failure of the water source to contain an adequate

supply of water during a fire.

(b) This section does not apply to:

(1) an action for damages arising from an act or omission of the

owner, lessee, or occupant of real property that is intentional,

wilfully or wantonly negligent, or done with conscious

indifference or reckless disregard for the safety of others; or

(2) an action for damages arising from a condition of the real

property on which the dry fire hydrant is located.

(c) In this section:

(1) "Dry fire hydrant" means a fire hydrant that is connected to

a stock tank, pond, or other similar source of water from which

water is pumped in case of fire.

(2) "Fire-fighting agency" means any entity that provides

fire-fighting services, including:

(A) a volunteer fire department; and

(B) a political subdivision of this state authorized to provide

fire-fighting services.

Added by Acts 1997, 75th Leg., ch. 437, Sec. 1, eff. Sept. 1,

1997.



CHAPTER 95. PROPERTY OWNER'S LIABILITY FOR ACTS OF INDEPENDENT CONTRACTORS AND AMOUNT OF RECOVERY

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 95. PROPERTY OWNER'S LIABILITY FOR ACTS OF INDEPENDENT

CONTRACTORS AND AMOUNT OF RECOVERY

Sec. 95.001. DEFINITIONS. In this chapter:

(1) "Claim" means a claim for damages caused by negligence,

including a counterclaim, cross-claim, or third party claim.

(2) "Claimant" means a party making a claim subject to this

chapter.

(3) "Property owner" means a person or entity that owns real

property primarily used for commercial or business purposes.

Added by Acts 1995, 74th Leg., ch. 136, Sec. 2, eff. Sept. 1,

1996.

Sec. 95.002. APPLICABILITY. This chapter applies only to a

claim:

(1) against a property owner, contractor, or subcontractor for

personal injury, death, or property damage to an owner, a

contractor, or a subcontractor or an employee of a contractor or

subcontractor; and

(2) that arises from the condition or use of an improvement to

real property where the contractor or subcontractor constructs,

repairs, renovates, or modifies the improvement.

Added by Acts 1995, 74th Leg., ch. 136, Sec. 2, eff. Sept. 1,

1996.

Sec. 95.003. LIABILITY FOR ACTS OF INDEPENDENT CONTRACTORS. A

property owner is not liable for personal injury, death, or

property damage to a contractor, subcontractor, or an employee of

a contractor or subcontractor who constructs, repairs, renovates,

or modifies an improvement to real property, including personal

injury, death, or property damage arising from the failure to

provide a safe workplace unless:

(1) the property owner exercises or retains some control over

the manner in which the work is performed, other than the right

to order the work to start or stop or to inspect progress or

receive reports; and

(2) the property owner had actual knowledge of the danger or

condition resulting in the personal injury, death, or property

damage and failed to adequately warn.

Added by Acts 1995, 74th Leg., ch. 136, Sec. 2, eff. Sept. 1,

1996.

Sec. 95.004. EVIDENCE ADMISSIBLE. In the trial of a case

against a contractor, subcontractor, or property owner for

personal injury, property damage, or death to a contractor, a

subcontractor, or an employee of a contractor or subcontractor

that arises from the condition or use of an improvement to real

property where the contractor or subcontractor constructs,

repairs, renovates, or modifies the improvement, the trial judge,

outside the presence of the jury, shall receive evidence of

workers' compensation benefits paid and shall deduct the amount

of the benefits from the damages awarded by the trier of fact.

The deduction for workers' compensation benefits does not apply

unless the workers' compensation carrier's subrogation rights

have been waived.

Added by Acts 1995, 74th Leg., ch. 136, Sec. 2, eff. Sept. 1,

1996.



CHAPTER 96. FALSE DISPARAGEMENT OF PERISHABLE FOOD PRODUCTS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 96. FALSE DISPARAGEMENT OF PERISHABLE FOOD PRODUCTS

Sec. 96.001. DEFINITION. In this chapter, "perishable food

product" means a food product of agriculture or aquaculture that

is sold or distributed in a form that will perish or decay beyond

marketability within a limited period of time.

Added by Acts 1995, 74th Leg., ch. 80, Sec. 1, eff. Sept. 1,

1995.

Sec. 96.002. LIABILITY. (a) A person is liable as provided by

Subsection (b) if:

(1) the person disseminates in any manner information relating

to a perishable food product to the public;

(2) the person knows the information is false; and

(3) the information states or implies that the perishable food

product is not safe for consumption by the public.

(b) A person who is liable under Subsection (a) is liable to the

producer of the perishable food product for damages and any other

appropriate relief arising from the person's dissemination of the

information.

Added by Acts 1995, 74th Leg., ch. 80, Sec. 1, eff. Sept. 1,

1995.

Sec. 96.003. PROOF. In determining if information is false, the

trier of fact shall consider whether the information was based on

reasonable and reliable scientific inquiry, facts, or data.

Added by Acts 1995, 74th Leg., ch. 80, Sec. 1, eff. Sept. 1,

1995.

Sec. 96.004. CERTAIN MARKETING OR LABELING EXCLUDED. A person

is not liable under this chapter for marketing or labeling any

agricultural product in a manner that indicates that the product:

(1) was grown or produced by using or not using a chemical or

drug;

(2) was organically grown; or

(3) was grown without the use of any synthetic additive.

Added by Acts 1995, 74th Leg., ch. 80, Sec. 1, eff. Sept. 1,

1995.



CHAPTER 97. LIABILITY OF PERSONS PROVIDING SERVICES FOR A GOVERNMENTAL UNIT

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 97. LIABILITY OF PERSONS PROVIDING SERVICES FOR A

GOVERNMENTAL UNIT

Sec. 97.001. LIABILITY OF CORRECTIONAL FACILITIES AND OFFICERS

BARRED FOR CERTAIN ACTS OF INMATES. A correctional facility or

an officer or employee of a correctional facility is not liable

for damages arising from an act committed by a person confined in

the correctional facility that is in violation of Section 38.111,

Penal Code. This section does not apply if the officer or

employee of the correctional facility knowingly assists or

participates in the conduct prohibited by Section 38.111, Penal

Code.

Added by Acts 2001, 77th Leg., ch. 1337, Sec. 2, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 584, Sec. 3, eff.

Sept. 1, 2003.

Sec. 97.002. LIMIT ON LIABILITY OF CERTAIN HIGHWAY, ROAD, AND

STREET CONTRACTORS. A contractor who constructs or repairs a

highway, road, or street for the Texas Department of

Transportation is not liable to a claimant for personal injury,

property damage, or death arising from the performance of the

construction or repair if, at the time of the personal injury,

property damage, or death, the contractor is in compliance with

contract documents material to the condition or defect that was

the proximate cause of the personal injury, property damage, or

death.

Added by Acts 2003, 78th Leg., ch. 584, Sec. 1, eff. Sept. 1,

2003.



CHAPTER 98. LIABILITY FOR TRAFFICKING OF PERSONS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 98. LIABILITY FOR TRAFFICKING OF PERSONS

Sec. 98.001. DEFINITION. In this chapter, "trafficking of

persons" means conduct that constitutes an offense under Chapter

20A, Penal Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

309, Sec. 1, eff. June 19, 2009.

Sec. 98.002. LIABILITY. (a) A defendant who engages in the

trafficking of persons or who intentionally or knowingly benefits

from participating in a venture that traffics another person is

liable to the person trafficked, as provided by this chapter, for

damages arising from the trafficking of that person by the

defendant or venture.

(b) It is not a defense to liability under this chapter that a

defendant has been acquitted or has not been prosecuted or

convicted under Chapter 20A, Penal Code, or has been convicted of

a different offense or of a different type or class of offense,

for the conduct that is alleged to give rise to liability under

this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

309, Sec. 1, eff. June 19, 2009.

Sec. 98.003. DAMAGES. (a) A claimant who prevails in a suit

under this chapter shall be awarded:

(1) actual damages, including damages for mental anguish even if

an injury other than mental anguish is not shown;

(2) court costs; and

(3) reasonable attorney's fees.

(b) In addition to an award under Subsection (a), a claimant who

prevails in a suit under this chapter may recover exemplary

damages.

Added by Acts 2009, 81st Leg., R.S., Ch.

309, Sec. 1, eff. June 19, 2009.

Sec. 98.004. CAUSE OF ACTION CUMULATIVE. The cause of action

created by this chapter is cumulative of any other remedy

provided by common law or statute.

Added by Acts 2009, 81st Leg., R.S., Ch.

309, Sec. 1, eff. June 19, 2009.

Sec. 98.005. JOINT AND SEVERAL LIABILITY. A person who engages

in the trafficking of persons or who intentionally or knowingly

benefits from participating in a venture that traffics another

person and is found liable under this chapter or other law for

any amount of damages arising from the trafficking is jointly

liable with any other defendant for the entire amount of damages

arising from the trafficking.

Added by Acts 2009, 81st Leg., R.S., Ch.

309, Sec. 1, eff. June 19, 2009.

Sec. 98.006. LIBERAL CONSTRUCTION AND APPLICATION. This chapter

shall be liberally construed and applied to promote its

underlying purpose to protect persons from human trafficking and

provide adequate remedies to victims of human trafficking.

Added by Acts 2009, 81st Leg., R.S., Ch.

309, Sec. 1, eff. June 19, 2009.



CHAPTER 99. LIABILITY FOR MANUFACTURE OF METHAMPHETAMINE

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 99. LIABILITY FOR MANUFACTURE OF METHAMPHETAMINE

Sec. 99.001. APPLICABILITY. This chapter applies only to a

person who manufactures methamphetamine in violation of Section

481.112, Health and Safety Code, without regard to whether the

person is convicted of the offense.

Added by Acts 2001, 77th Leg., ch. 643, Sec. 1, eff. Sept. 1,

2001.

Sec. 99.002. STRICT LIABILITY FOR DAMAGES ARISING FROM

MANUFACTURE. A person who manufactures methamphetamine is

strictly liable for damages for personal injury, death, or

property damage arising from the manufacture.

Added by Acts 2001, 77th Leg., ch. 643, Sec. 1, eff. Sept. 1,

2001.

Sec. 99.003. STRICT LIABILITY AND MINIMUM DAMAGES FOR EXPOSURE.

A person who manufactures methamphetamine is strictly liable for

any exposure by an individual to the manufacturing process,

including exposure to the methamphetamine itself or any of the

byproducts or waste products incident to the manufacture, for the

greater of:

(1) actual damages for personal injury, death, or property

damage as a result of the exposure; or

(2) $20,000 for each incident of exposure.

Added by Acts 2001, 77th Leg., ch. 643, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

282, Sec. 1, eff. August 1, 2005.

Sec. 99.004. JOINT AND SEVERAL LIABILITY. A person who

manufactures methamphetamine and is found liable under this

chapter or other law for any amount of damages arising from the

manufacture is jointly liable with any other defendant for the

entire amount of damages arising from the manufacture.

Added by Acts 2001, 77th Leg., ch. 643, Sec. 1, eff. Sept. 1,

2001.

Sec. 99.005. CHAPTER 33 DOES NOT APPLY. Chapter 33 does not

apply in an action for damages arising from the manufacture of

methamphetamine.

Added by Acts 2001, 77th Leg., ch. 643, Sec. 1, eff. Sept. 1,

2001.

Sec. 99.006. NO LIMITATION ON EXEMPLARY DAMAGES. Section

41.008(b) does not apply in an action for damages arising from

the manufacture of methamphetamine.

Added by Acts 2001, 77th Leg., ch. 643, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 100. USE OF FORCE IN DEFENSE OF COMMERCIAL NUCLEAR POWER PLANTS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 4. LIABILITY IN TORT

CHAPTER 100. USE OF FORCE IN DEFENSE OF COMMERCIAL NUCLEAR POWER

PLANTS

Sec. 100.001. AFFIRMATIVE DEFENSE. It is an affirmative defense

to a civil action for damages for personal injury or death

brought against a person performing duties under Article

2.122(f), Code of Criminal Procedure, the person's employer, or

the owner of a commercial nuclear power plant where the person

was working, that at the time the cause of action arose the

person was justified in using force under Chapter 9, Penal Code.

Added by Acts 2003, 78th Leg., ch. 1237, Sec. 4, eff. June 20,

2003.






TITLE 5. GOVERNMENTAL LIABILITY

CHAPTER 101. TORT CLAIMS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 5. GOVERNMENTAL LIABILITY

CHAPTER 101. TORT CLAIMS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 101.001. DEFINITIONS. In this chapter:

(1) "Emergency service organization" means a volunteer fire

department, rescue squad, or an emergency medical services

provider that is:

(A) operated by its members; and

(B) exempt from state taxes by being listed as an exempt

organization under Section 151.310 or 171.083, Tax Code.

(2) "Employee" means a person, including an officer or agent,

who is in the paid service of a governmental unit by competent

authority, but does not include an independent contractor, an

agent or employee of an independent contractor, or a person who

performs tasks the details of which the governmental unit does

not have the legal right to control.

(3) "Governmental unit" means:

(A) this state and all the several agencies of government that

collectively constitute the government of this state, including

other agencies bearing different designations, and all

departments, bureaus, boards, commissions, offices, agencies,

councils, and courts;

(B) a political subdivision of this state, including any city,

county, school district, junior college district, levee

improvement district, drainage district, irrigation district,

water improvement district, water control and improvement

district, water control and preservation district, freshwater

supply district, navigation district, conservation and

reclamation district, soil conservation district, communication

district, public health district, and river authority;

(C) an emergency service organization; and

(D) any other institution, agency, or organ of government the

status and authority of which are derived from the Constitution

of Texas or from laws passed by the legislature under the

constitution.

(4) "Motor-driven equipment" does not include:

(A) equipment used in connection with the operation of

floodgates or water release equipment by river authorities

created under the laws of this state; or

(B) medical equipment, such as iron lungs, located in hospitals.

(5) "Scope of employment" means the performance for a

governmental unit of the duties of an employee's office or

employment and includes being in or about the performance of a

task lawfully assigned to an employee by competent authority.

(6) "State government" means an agency, board, commission,

department, or office, other than a district or authority created

under Article XVI, Section 59, of the Texas Constitution, that:

(A) was created by the constitution or a statute of this state;

and

(B) has statewide jurisdiction.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 693, Sec. 1, eff. June 19,

1987; Acts 1991, 72nd Leg., ch. 476, Sec. 1, eff. Aug. 26, 1991;

Acts 1995, 74th Leg., ch. 827, Sec. 1, eff. Aug. 28, 1995; Acts

1997, 75th Leg., ch. 968, Sec. 1, eff. Sept. 1, 1997.

Sec. 101.002. SHORT TITLE. This chapter may be cited as the

Texas Tort Claims Act.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 101.003. REMEDIES ADDITIONAL. The remedies authorized by

this chapter are in addition to any other legal remedies.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER B. TORT LIABILITY OF GOVERNMENTAL UNITS

Sec. 101.021. GOVERNMENTAL LIABILITY. A governmental unit in

the state is liable for:

(1) property damage, personal injury, and death proximately

caused by the wrongful act or omission or the negligence of an

employee acting within his scope of employment if:

(A) the property damage, personal injury, or death arises from

the operation or use of a motor-driven vehicle or motor-driven

equipment; and

(B) the employee would be personally liable to the claimant

according to Texas law; and

(2) personal injury and death so caused by a condition or use of

tangible personal or real property if the governmental unit

would, were it a private person, be liable to the claimant

according to Texas law.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 101.0211. NO LIABILITY FOR JOINT ENTERPRISE. The common

law doctrine of vicarious liability because of participation in a

joint enterprise does not impose liability on a water district

created pursuant to either Sections 52(b)(1) and (2), Article

III, or Section 59, Article XVI, Texas Constitution, regardless

of how created, for a claim brought under this chapter.

Added by Acts 2001, 77th Leg., ch. 1423, Sec. 35, eff. June 17,

2001.

Sec. 101.0215. LIABILITY OF A MUNICIPALITY. (a) A municipality

is liable under this chapter for damages arising from its

governmental functions, which are those functions that are

enjoined on a municipality by law and are given it by the state

as part of the state's sovereignty, to be exercised by the

municipality in the interest of the general public, including but

not limited to:

(1) police and fire protection and control;

(2) health and sanitation services;

(3) street construction and design;

(4) bridge construction and maintenance and street maintenance;

(5) cemeteries and cemetery care;

(6) garbage and solid waste removal, collection, and disposal;

(7) establishment and maintenance of jails;

(8) hospitals;

(9) sanitary and storm sewers;

(10) airports;

(11) waterworks;

(12) repair garages;

(13) parks and zoos;

(14) museums;

(15) libraries and library maintenance;

(16) civic, convention centers, or coliseums;

(17) community, neighborhood, or senior citizen centers;

(18) operation of emergency ambulance service;

(19) dams and reservoirs;

(20) warning signals;

(21) regulation of traffic;

(22) transportation systems;

(23) recreational facilities, including but not limited to

swimming pools, beaches, and marinas;

(24) vehicle and motor driven equipment maintenance;

(25) parking facilities;

(26) tax collection;

(27) firework displays;

(28) building codes and inspection;

(29) zoning, planning, and plat approval;

(30) engineering functions;

(31) maintenance of traffic signals, signs, and hazards;

(32) water and sewer service;

(33) animal control;

(34) community development or urban renewal activities

undertaken by municipalities and authorized under Chapters 373

and 374, Local Government Code;

(35) latchkey programs conducted exclusively on a school campus

under an interlocal agreement with the school district in which

the school campus is located; and

(36) enforcement of land use restrictions under Subchapter A,

Chapter 230, Local Government Code.

(b) This chapter does not apply to the liability of a

municipality for damages arising from its proprietary functions,

which are those functions that a municipality may, in its

discretion, perform in the interest of the inhabitants of the

municipality, including but not limited to:

(1) the operation and maintenance of a public utility;

(2) amusements owned and operated by the municipality; and

(3) any activity that is abnormally dangerous or ultrahazardous.

(c) The proprietary functions of a municipality do not include

those governmental activities listed under Subsection (a).

Added by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 3.02, eff.

Sept. 2, 1987. Amended by Acts 1997, 75th Leg., ch. 152, Sec. 1,

eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1170, Sec. 2, eff.

June 18, 1999; Acts 2001, 77th Leg., ch. 1399, Sec. 1, eff. June

16, 2001.

Sec. 101.022. DUTY OWED: PREMISE AND SPECIAL DEFECTS. (a)

Except as provided in Subsection (c), if a claim arises from a

premise defect, the governmental unit owes to the claimant only

the duty that a private person owes to a licensee on private

property, unless the claimant pays for the use of the premises.

(b) The limitation of duty in this section does not apply to the

duty to warn of special defects such as excavations or

obstructions on highways, roads, or streets or to the duty to

warn of the absence, condition, or malfunction of traffic signs,

signals, or warning devices as is required by Section 101.060.

(c) If a claim arises from a premise defect on a toll highway,

road, or street, the governmental unit owes to the claimant only

the duty that a private person owes to a licensee on private

property.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.88, eff. June 14, 2005.

Sec. 101.023. LIMITATION ON AMOUNT OF LIABILITY. (a) Liability

of the state government under this chapter is limited to money

damages in a maximum amount of $250,000 for each person and

$500,000 for each single occurrence for bodily injury or death

and $100,000 for each single occurrence for injury to or

destruction of property.

(b) Except as provided by Subsection (c), liability of a unit of

local government under this chapter is limited to money damages

in a maximum amount of $100,000 for each person and $300,000 for

each single occurrence for bodily injury or death and $100,000

for each single occurrence for injury to or destruction of

property.

(c) Liability of a municipality under this chapter is limited to

money damages in a maximum amount of $250,000 for each person and

$500,000 for each single occurrence for bodily injury or death

and $100,000 for each single occurrence for injury to or

destruction of property.

(d) Except as provided by Section 78.001, liability of an

emergency service organization under this chapter is limited to

money damages in a maximum amount of $100,000 for each person and

$300,000 for each single occurrence for bodily injury or death

and $100,000 for each single occurrence for injury to or

destruction of property.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 3.03, eff.

Sept. 2, 1987; Acts 1995, 74th Leg., ch. 827, Sec. 2, eff. Aug.

28, 1995; Acts 1997, 75th Leg., ch. 968, Sec. 2, eff. Sept. 1,

1997.

Sec. 101.024. EXEMPLARY DAMAGES. This chapter does not

authorize exemplary damages.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 101.025. WAIVER OF GOVERNMENTAL IMMUNITY; PERMISSION TO

SUE. (a) Sovereign immunity to suit is waived and abolished to

the extent of liability created by this chapter.

(b) A person having a claim under this chapter may sue a

governmental unit for damages allowed by this chapter.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 101.026. INDIVIDUAL'S IMMUNITY PRESERVED. To the extent an

employee has individual immunity from a tort claim for damages,

it is not affected by this chapter.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 101.027. LIABILITY INSURANCE. (a) Each governmental unit

other than a unit of state government may purchase insurance

policies protecting the unit and the unit's employees against

claims under this chapter. A unit of state government may

purchase such a policy only to the extent that the unit is

authorized or required to do so under other law.

(b) The policies may relinquish to the insurer the right to

investigate, defend, compromise, and settle any claim under this

chapter to which the insurance coverage extends.

(c) This state or a political subdivision of the state may not

require an employee to purchase liability insurance as a

condition of employment if the state or the political subdivision

is insured by a liability insurance policy.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 1499, Sec. 1.01, eff. Sept.

1, 1999.

Sec. 101.028. WORKERS' COMPENSATION INSURANCE. A governmental

unit that has workers' compensation insurance or that accepts the

workers' compensation laws of this state is entitled to the

privileges and immunities granted by the workers' compensation

laws of this state to private individuals and corporations.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 101.029. LIABILITY FOR CERTAIN CONDUCT OF STATE PRISON

INMATES. (a) The Department of Criminal Justice is liable for

property damage, personal injury, and death proximately caused by

the wrongful act or omission or the negligence of an inmate or

state jail defendant housed in a facility operated by the

department if:

(1) the property damage, personal injury, or death arises from

the operation or use of a motor-driven vehicle or motor-driven

equipment;

(2) the inmate or defendant would be personally liable to the

claimant for the property damage, personal injury, or death

according to Texas law were the inmate or defendant a private

person acting in similar circumstances; and

(3) the act, omission, or negligence was committed by the inmate

or defendant acting in the course and scope of a task or activity

that:

(A) the inmate or defendant performed at the request of an

employee of the department; and

(B) the inmate or defendant performed under the control or

supervision of the department.

(b) A claimant may not name the inmate or state jail defendant

whose act or omission gave rise to the claim as a codefendant in

an action brought under this section.

(c) A judgment in an action or a settlement of a claim against

the Department of Criminal Justice under this section bars any

action involving the same subject matter by the claimant against

the inmate or state jail defendant whose act or omission gave

rise to the claim. A judgment in an action or a settlement of a

claim against an inmate or state jail defendant bars any action

involving the same subject matter by the claimant against the

Department of Criminal Justice under this section.

(d) This section does not apply to property damage, personal

injury, or death sustained by an inmate or state jail defendant.

Added by Acts 1995, 74th Leg., ch. 321, Sec. 1.108, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 313, Sec. 1, eff.

Sept. 1, 1999.

SUBCHAPTER C. EXCLUSIONS AND EXCEPTIONS

Sec. 101.051. SCHOOL AND JUNIOR COLLEGE DISTRICTS PARTIALLY

EXCLUDED. Except as to motor vehicles, this chapter does not

apply to a school district or to a junior college district.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 101.052. LEGISLATIVE. This chapter does not apply to a

claim based on an act or omission of the legislature or a member

of the legislature acting in his official capacity or to the

legislative functions of a governmental unit.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 101.053. JUDICIAL. (a) This chapter does not apply to a

claim based on an act or omission of a court of this state or any

member of a court of this state acting in his official capacity

or to a judicial function of a governmental unit. "Official

capacity" means all duties of office and includes administrative

decisions or actions.

(b) This chapter does not apply to a claim based on an act or

omission of an employee in the execution of a lawful order of any

court.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 3.04, eff.

Sept. 2, 1987.

Sec. 101.054. STATE MILITARY PERSONNEL. This chapter does not

apply to a claim arising from the activities of the state

military forces when on active duty under the lawful orders of

competent authority.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 101.055. CERTAIN GOVERNMENTAL FUNCTIONS. This chapter does

not apply to a claim arising:

(1) in connection with the assessment or collection of taxes by

a governmental unit;

(2) from the action of an employee while responding to an

emergency call or reacting to an emergency situation if the

action is in compliance with the laws and ordinances applicable

to emergency action, or in the absence of such a law or

ordinance, if the action is not taken with conscious indifference

or reckless disregard for the safety of others; or

(3) from the failure to provide or the method of providing

police or fire protection.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 3.05, eff.

Sept. 2, 1987; Acts 1995, 74th Leg., ch. 139, Sec. 1, eff. Sept.

1, 1995.

Sec. 101.056. DISCRETIONARY POWERS. This chapter does not apply

to a claim based on:

(1) the failure of a governmental unit to perform an act that

the unit is not required by law to perform; or

(2) a governmental unit's decision not to perform an act or on

its failure to make a decision on the performance or

nonperformance of an act if the law leaves the performance or

nonperformance of the act to the discretion of the governmental

unit.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 101.057. CIVIL DISOBEDIENCE AND CERTAIN INTENTIONAL TORTS.

This chapter does not apply to a claim:

(1) based on an injury or death connected with any act or

omission arising out of civil disobedience, riot, insurrection,

or rebellion; or

(2) arising out of assault, battery, false imprisonment, or any

other intentional tort, including a tort involving disciplinary

action by school authorities.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 101.058. LANDOWNER'S LIABILITY. To the extent that Chapter

75 limits the liability of a governmental unit under

circumstances in which the governmental unit would be liable

under this chapter, Chapter 75 controls.

Added by Acts 1995, 74th Leg., ch. 520, Sec. 4, eff. Aug. 28,

1995.

Sec. 101.059. ATTRACTIVE NUISANCES. This chapter does not apply

to a claim based on the theory of attractive nuisance.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 101.060. TRAFFIC AND ROAD CONTROL DEVICES. (a) This

chapter does not apply to a claim arising from:

(1) the failure of a governmental unit initially to place a

traffic or road sign, signal, or warning device if the failure is

a result of discretionary action of the governmental unit;

(2) the absence, condition, or malfunction of a traffic or road

sign, signal, or warning device unless the absence, condition, or

malfunction is not corrected by the responsible governmental unit

within a reasonable time after notice; or

(3) the removal or destruction of a traffic or road sign,

signal, or warning device by a third person unless the

governmental unit fails to correct the removal or destruction

within a reasonable time after actual notice.

(b) The signs, signals, and warning devices referred to in this

section are those used in connection with hazards normally

connected with the use of the roadway.

(c) This section does not apply to the duty to warn of special

defects such as excavations or roadway obstructions.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 101.061. TORT COMMITTED BEFORE JANUARY 1, 1970. This

chapter does not apply to a claim based on an act or omission

that occurred before January 1, 1970.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 101.062. 9-1-1 EMERGENCY SERVICE. (a) In this section,

"9-1-1 service" and "public agency" have the meanings assigned

those terms by Section 771.001, Health and Safety Code.

(b) This chapter applies to a claim against a public agency that

arises from an action of an employee of the public agency or a

volunteer under direction of the public agency and that involves

providing 9-1-1 service or responding to a 9-1-1 emergency call

only if the action violates a statute or ordinance applicable to

the action.

Added by Acts 1987, 70th Leg., ch. 236, Sec. 2, eff. Aug. 31,

1987. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(3), eff.

Sept. 1, 1991.

Sec. 101.063. MEMBERS OF PUBLIC HEALTH DISTRICT. A governmental

unit that is a member of a public health district is not liable

under this chapter for any conduct of the district's personnel or

for any condition or use of the district's property.

Added by Acts 1991, 72nd Leg., ch. 476, Sec. 2, eff. Aug. 26,

1991.

Sec. 101.064. LAND ACQUIRED UNDER FORECLOSURE OF LIEN. (a)

This section applies only to a municipality that acquires land at

a sale following the foreclosure of a lien held by the

municipality.

(b) This chapter does not apply to a claim that:

(1) arises after the date the land was acquired and before the

date the land is sold, conveyed, or exchanged by the

municipality; and

(2) arises from:

(A) the condition of the land;

(B) a premises defect on the land; or

(C) an action committed by any person, other than an agent or

employee of the municipality, on the land.

(c) In this section, the term "land" includes any building or

improvement located on land acquired by a municipality.

Added by Acts 1995, 74th Leg., ch. 139, Sec. 5, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 442, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 712, Sec. 2, eff. June 17,

1997.

Sec. 101.065. NEGLIGENCE OF OFF-DUTY LAW ENFORCEMENT OFFICERS.

This chapter does not apply to the wrongful act or omission or

the negligence of an officer commissioned by the Department of

Public Safety if the officer was not on active duty at the time

the act, omission, or negligence occurred. This section applies

without regard to whether the officer was wearing a uniform

purchased under Section 411.0078, Government Code, at the time

the act, omission, or negligence occurred.

Added by Acts 1995, 74th Leg., ch. 738, Sec. 2, eff. Sept. 1,

1995. Renumbered from Civil Practice and Remedies Code Sec.

101.058 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(9), eff.

Sept. 1, 1997.

Sec. 101.066. COMPUTER DATE FAILURE. This chapter does not

apply to a claim for property damage caused by a computer date

failure as described by Section 147.003.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 3, eff. May 19,

1999.

Sec. 101.067. GRAFFITI REMOVAL. This chapter does not apply to

a claim for property damage caused by the removal of graffiti

under Section 250.006, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1130, Sec. 27, eff. September 1, 2009.

SUBCHAPTER D. PROCEDURES

Sec. 101.101. NOTICE. (a) A governmental unit is entitled to

receive notice of a claim against it under this chapter not later

than six months after the day that the incident giving rise to

the claim occurred. The notice must reasonably describe:

(1) the damage or injury claimed;

(2) the time and place of the incident; and

(3) the incident.

(b) A city's charter and ordinance provisions requiring notice

within a charter period permitted by law are ratified and

approved.

(c) The notice requirements provided or ratified and approved by

Subsections (a) and (b) do not apply if the governmental unit has

actual notice that death has occurred, that the claimant has

received some injury, or that the claimant's property has been

damaged.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 101.102. COMMENCEMENT OF SUIT. (a) A suit under this

chapter shall be brought in state court in the county in which

the cause of action or a part of the cause of action arises.

(b) The pleadings of the suit must name as defendant the

governmental unit against which liability is to be established.

(c) In a suit against the state, citation must be served on the

secretary of state. In other suits, citation must be served as in

other civil cases unless no method of service is provided by law,

in which case service may be on the administrative head of the

governmental unit being sued. If the administrative head of the

governmental unit is not available, the court in which the suit

is pending may authorize service in any manner that affords the

governmental unit a fair opportunity to answer and defend the

suit.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 3.06, eff.

Sept. 2, 1987.

Sec. 101.103. LEGAL REPRESENTATION. (a) The attorney general

shall defend each action brought under this chapter against a

governmental unit that has authority and jurisdiction coextensive

with the geographical limits of this state. The attorney general

may be fully assisted by counsel provided by an insurance

carrier.

(b) A governmental unit having an area of jurisdiction smaller

than the entire state shall employ its own counsel according to

the organic act under which the unit operates, unless the

governmental unit has relinquished to an insurance carrier the

right to defend against the claim.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 101.104. EVIDENCE OF INSURANCE COVERAGE. (a) Neither the

existence nor the amount of insurance held by a governmental unit

is admissible in the trial of a suit under this chapter.

(b) Neither the existence nor the amount of the insurance is

subject to discovery.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 101.105. SETTLEMENT. (a) A cause of action under this

chapter may be settled and compromised by the governmental unit

if, in a case involving the state the governor determines, or if,

in other cases the governing body of the governmental unit

determines, that the compromise is in the best interests of the

governmental unit.

(b) Approval is not required if the governmental unit has

acquired insurance under this chapter.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 101.106. ELECTION OF REMEDIES. (a) The filing of a suit

under this chapter against a governmental unit constitutes an

irrevocable election by the plaintiff and immediately and forever

bars any suit or recovery by the plaintiff against any individual

employee of the governmental unit regarding the same subject

matter.

(b) The filing of a suit against any employee of a governmental

unit constitutes an irrevocable election by the plaintiff and

immediately and forever bars any suit or recovery by the

plaintiff against the governmental unit regarding the same

subject matter unless the governmental unit consents.

(c) The settlement of a claim arising under this chapter shall

immediately and forever bar the claimant from any suit against or

recovery from any employee of the same governmental unit

regarding the same subject matter.

(d) A judgment against an employee of a governmental unit shall

immediately and forever bar the party obtaining the judgment from

any suit against or recovery from the governmental unit.

(e) If a suit is filed under this chapter against both a

governmental unit and any of its employees, the employees shall

immediately be dismissed on the filing of a motion by the

governmental unit.

(f) If a suit is filed against an employee of a governmental

unit based on conduct within the general scope of that employee's

employment and if it could have been brought under this chapter

against the governmental unit, the suit is considered to be

against the employee in the employee's official capacity only. On

the employee's motion, the suit against the employee shall be

dismissed unless the plaintiff files amended pleadings dismissing

the employee and naming the governmental unit as defendant on or

before the 30th day after the date the motion is filed.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., ch. 204, Sec. 11.05, eff. Sept.

1, 2003.

Sec. 101.107. PAYMENT AND COLLECTION OF JUDGMENT. (a) A

judgment in a suit under this chapter may be enforced only in the

same manner and to the same extent as other judgments against the

governmental unit are enforceable as provided by law, unless the

governmental unit has liability or indemnity insurance

protection, in which case the holder of the judgment may collect

the judgment, to the extent of the insurer's liability, as

provided in the insurance or indemnity contract or policy or as

otherwise provided by law.

(b) A judgment or a portion of a judgment that is not payable by

an insurer need not be paid by a governmental unit until the

first fiscal year following the fiscal year in which the judgment

becomes final.

(c) If in a fiscal year the aggregate amount of judgments under

this chapter against a governmental unit that become final,

excluding the amount payable by an insurer, exceeds one percent

of the unit's budgeted tax funds for the fiscal year, excluding

general obligation debt service requirements, the governmental

unit may pay the judgments in equal annual installments for a

period of not more than five years. If payments are extended

under this subsection, the governmental unit shall pay interest

on the unpaid balance at the rate provided by law.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 101.108. AD VALOREM TAXES FOR PAYMENT OF JUDGMENT. (a) A

governmental unit not fully covered by liability insurance may

levy an ad valorem tax for the payment of any final judgment

under this chapter.

(b) If necessary to pay the amount of a judgment, the ad valorem

tax rate may exceed any legal tax rate limit applicable to the

governmental unit except a limit imposed by the constitution.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 101.109. PAYMENT OF CLAIMS AGAINST CERTAIN UNIVERSITIES. A

claim under this chapter against a state-supported senior college

or university is payable only by a direct legislative

appropriation made to satisfy claims unless insurance has been

acquired as provided by this chapter. If insurance has been

acquired, the claimant is entitled to payment to the extent of

the coverage as in other cases.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 102. TORT CLAIMS PAYMENTS BY LOCAL GOVERNMENTS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 5. GOVERNMENTAL LIABILITY

CHAPTER 102. TORT CLAIMS PAYMENTS BY LOCAL GOVERNMENTS

Sec. 102.001. DEFINITIONS. In this chapter:

(1) "Employee" includes an officer, volunteer, or employee, a

former officer, volunteer, or employee, and the estate of an

officer, volunteer, or employee or former officer, volunteer, or

employee of a local government. The term includes a member of a

governing board. The term does not include a county extension

agent.

(2) "Local government" means a county, city, town, special

purpose district, including a soil and water conservation

district, and any other political subdivision of the state.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 3.07, eff.

Sept. 2, 1987; Acts 1999, 76th Leg., ch. 1115, Sec. 1, eff. June

18, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

996, Sec. 1, eff. June 15, 2007.

Sec. 102.002. PAYMENT OF CERTAIN TORT CLAIMS. (a) A local

government may pay actual damages awarded against an employee of

the local government if the damages:

(1) result from an act or omission of the employee in the course

and scope of his employment for the local government; and

(2) arise from a cause of action for negligence.

(b) The local government may also pay the court costs and

attorney's fees awarded against an employee for whom the local

government may pay damages under this section.

(c) Except as provided by Subsection (e), a local government may

not pay damages awarded against an employee that:

(1) arise from a cause of action for official misconduct; or

(2) arise from a cause of action involving a wilful or wrongful

act or omission or an act or omission constituting gross

negligence.

(d) A local government may not pay damages awarded against an

employee to the extent the damages are recoverable under an

insurance contract or a self-insurance plan authorized by

statute.

(e) A local government that does not give a bond under Section

702(b), Texas Probate Code, shall pay damages awarded against an

employee of the local government arising from a cause of action

described by Subsection (c) if the liability results from the

employee's appointment as guardian of the person or estate of a

ward under the Texas Probate Code and the action or omission for

which the employee was found liable was in the course and scope

of the person's employment with the local government.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 924, Sec. 3, eff. Sept. 1,

1997.

Sec. 102.003. MAXIMUM PAYMENTS. Payments under this chapter by

a local government may not exceed:

(1) $100,000 to any one person or $300,000 for any single

occurrence in the case of personal injury or death; or

(2) $10,000 for a single occurrence of property damage, unless

the local government is liable in the local government's capacity

as guardian under the Texas Probate Code and does not give a bond

under Section 702(b), Texas Probate Code, in which event payments

may not exceed the amount of the actual property damages.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 924, Sec. 4, eff. Sept. 1,

1997.

Sec. 102.004. DEFENSE COUNSEL. (a) A local government may

provide legal counsel to represent a defendant for whom the local

government may pay damages under this chapter. The counsel

provided by the local government may be the local government's

regularly employed counsel, unless there is a potential conflict

of interest between the local government and the defendant, in

which case the local government may employ other legal counsel to

defend the suit.

(b) Legal counsel provided under this section may settle the

portion of a suit that may result in the payment of damages by

the local government under this chapter.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 102.005. SECURITY FOR COURT COSTS NOT REQUIRED. In a case

defended under this chapter, neither the defendant nor a local

government is required to advance security for costs or to give

bond on appeal or writ of error.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 102.006. OTHER LAWS NOT AFFECTED. This chapter does not

affect:

(1) Chapter 101 of this code (the Texas Tort Claims Act); or

(2) a defense, immunity, or jurisdictional bar available to a

local government or an employee.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 103. COMPENSATION TO PERSONS WRONGFULLY IMPRISONED

CIVIL PRACTICE AND REMEDIES CODE

TITLE 5. GOVERNMENTAL LIABILITY

CHAPTER 103. COMPENSATION TO PERSONS WRONGFULLY IMPRISONED

SUBCHAPTER A. ELIGIBILITY AND CHOICE OF COMPENSATION METHOD

Sec. 103.001. CLAIMANTS ENTITLED TO COMPENSATION. (a) A person

is entitled to compensation if:

(1) the person has served in whole or in part a sentence in

prison under the laws of this state; and

(2) the person:

(A) has received a full pardon on the basis of innocence for the

crime for which the person was sentenced; or

(B) has been granted relief on the basis of actual innocence of

the crime for which the person was sentenced.

(b) A person is not entitled to compensation under Subsection

(a) for any part of a sentence in prison during which the person

was also serving a concurrent sentence for another crime to which

Subsection (a) does not apply.

(c) If a deceased person would be entitled to compensation under

Subsection (a)(2) if living, including a person who received a

posthumous pardon, the person's heirs, legal representatives, and

estate are entitled to lump-sum compensation under Section

103.052.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2001, 77th Leg., ch. 1488, Sec. 1, eff. June 15,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

180, Sec. 2, eff. September 1, 2009.

Sec. 103.003. LIMITATION ON TIME TO FILE. Not later than the

third anniversary of the date the person on whose imprisonment

the claim is based received the pardon or was granted relief as

required by Section 103.001, a person seeking compensation under

this chapter must file an application with the comptroller for

compensation under Subchapter B.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2001, 77th Leg., ch. 1488, Sec. 1, eff. June 15,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

180, Sec. 3, eff. September 1, 2009.

SUBCHAPTER B. ADMINISTRATIVE PROCEEDING

Sec. 103.051. APPLICATION PROCEDURE. (a) To apply for

compensation under this subchapter, the claimant must file with

the comptroller's judiciary section:

(1) an application for compensation provided for that purpose by

the comptroller;

(2) a verified copy of the pardon or court order justifying the

application for compensation;

(3) a statement provided by the Texas Department of Criminal

Justice and any county or municipality that incarcerated the

person on whose imprisonment the claim is based in connection

with the relevant sentence verifying the length of incarceration;

(4) if applicable, a statement from the Department of Public

Safety verifying registration as a sex offender and length of

registration;

(5) if applicable, a statement from the Texas Department of

Criminal Justice verifying the length of time spent on parole;

and

(6) if the claimant is applying for compensation under Section

103.052(a)(2), a certified copy of each child support order under

which child support payments became due during the time the

claimant served in prison and copies of the official child

support payment records described by Section 234.009, Family

Code, for that period.

(b) The comptroller shall determine:

(1) the eligibility of the claimant; and

(2) the amount of compensation owed to an eligible claimant.

(b-1) In determining the eligibility of a claimant, the

comptroller shall consider only the verified copy of the pardon

or court order filed by the claimant under Subsection (a). If

the pardon or court order does not clearly indicate on its face

that the pardon or the court order was granted or rendered on the

basis of the claimant's actual innocence of the crime for which

the claimant was sentenced, the comptroller shall deny the claim.

The comptroller's duty to determine the eligibility of a

claimant under this section is purely ministerial.

(c) The comptroller must make a determination of eligibility and

the amount owed as required by Subsection (b) not later than the

45th day after the date the application is received.

(d) If the comptroller denies the claim, the comptroller must

state the reason for the denial. Not later than the 10th day

after the date the denial is received, the claimant must submit

an application to cure any problem identified. Not later than the

45th day after the date an application is received under this

subsection, the comptroller shall determine the claimant's

eligibility and the amount owed.

(e) If the comptroller denies a claim after the claimant submits

an application under Subsection (d), the claimant may bring an

action for mandamus relief.

Added by Acts 2001, 77th Leg., ch. 1488, Sec. 1, eff. June 15,

2001. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 1, eff.

June 20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1190, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1388, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 5.003, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

180, Sec. 4, eff. September 1, 2009.

Sec. 103.052. LUMP-SUM COMPENSATION. (a) A person who meets

the requirements of Section 103.001 is entitled to compensation

in an amount equal to:

(1) $80,000 multiplied by the number of years served in prison,

expressed as a fraction to reflect partial years; and

(2) compensation for child support payments owed by the person

on whose imprisonment the claim is based that became due and

interest on child support arrearages that accrued during the time

served in prison but were not paid.

(b) A person who, after serving a sentence in a Texas prison for

which the person is entitled to compensation under Subsection

(a)(1), was released on parole or required to register as a sex

offender under Chapter 62, Code of Criminal Procedure, is

entitled to compensation in an amount equal to $25,000 multiplied

by the number of years served either on parole or as a registered

sex offender, expressed as a fraction to reflect partial years.

(c) The amount of compensation under Subsection (a)(2) to which

a person is entitled shall be paid on the person's behalf in a

lump-sum payment to the state disbursement unit, as defined by

Section 101.0302, Family Code, for distribution to the obligee

under the child support order.

Added by Acts 2001, 77th Leg., ch. 1488, Sec. 1, eff. June 15,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1190, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

180, Sec. 5, eff. September 1, 2009.

Sec. 103.053. ANNUITY COMPENSATION. (a) A person entitled to

compensation under Section 103.001(a) is entitled to annuity

payments, based on a present value sum equal to the amount to

which the person is entitled under Sections 103.052(a)(1) and

(b).

(b) The annuity payments under this section are payable in equal

monthly installments for the life of the claimant and must be

based on a five percent per annum interest rate and other

actuarial factors within the discretion of the comptroller.

(c) The annuity payments may not be accelerated, deferred,

increased, or decreased. The applicant may not sell, mortgage or

otherwise encumber, or anticipate the payments, wholly or partly,

by assignment or otherwise.

Added by Acts 2009, 81st Leg., R.S., Ch.

180, Sec. 6, eff. September 1, 2009.

Sec. 103.054. PAYMENT OF CERTAIN TUITION AND FEES. If requested

by the claimant before the seventh anniversary of the date the

claimant received the pardon or was granted relief as required by

Section 103.001, tuition for up to 120 credit hours, including

tuition charged under Section 54.0513, Education Code, or any

other law granting an educational institution discretion to set

the tuition rate, and any mandatory fees associated with

attendance at the institution, charged by a career center or

public institution of higher education shall be paid on behalf of

the claimant.

Added by Acts 2009, 81st Leg., R.S., Ch.

180, Sec. 6, eff. September 1, 2009.

SUBCHAPTER D. PAYMENTS AND LIMITATIONS

Sec. 103.151. ADMINISTRATIVE PAYMENT OF COMPENSATION. (a) The

comptroller shall make the compensation due a claimant under

Section 103.052 and the lump-sum payment, if any, to be paid to

the state disbursement unit, as defined by Section 101.0302,

Family Code, under Subchapter B, to the extent that funds are

available and appropriated for that purpose, not later than the

30th day after the date the comptroller grants the application.

A claim for lump-sum compensation payable under Section

103.052(a) or (b) shall survive the death of the claimant in

favor of the heirs, legal representatives, and estate of the

claimant.

(b) The comptroller shall begin making annuity payments to a

claimant under Section 103.053(a) on the first anniversary of the

date of payment of the compensation due under Section 103.052.

(c) If appropriated funds are insufficient to pay the amount due

a claimant and the amount to be paid to the state disbursement

unit, as defined by Section 101.0302, Family Code, money shall be

paid under the procedure described by Section 103.152.

Added by Acts 2001, 77th Leg., ch. 1488, Sec. 1, eff. June 15,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1190, Sec. 5, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

180, Sec. 7, eff. September 1, 2009.

Sec. 103.152. PAYMENT OF COMPENSATION. (a) Not later than

November 1 of each even-numbered year, the comptroller shall

provide a list of claimants entitled to payment under Subchapter

B and the amounts due for each claimant to the governor, the

lieutenant governor, and the chair of the appropriate committee

in each house of the legislature so that the legislature may

appropriate the amount needed to pay the amount owed to each

claimant and the amount to be paid to the state disbursement

unit, as defined by Section 101.0302, Family Code, on the

claimant's behalf.

(b) Not later than September 1 of the year in which an

appropriation under this chapter has been made by the

legislature, the comptroller shall pay the required amount to

each claimant and the state disbursement unit, as defined by

Section 101.0302, Family Code.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 180, Sec. 12(3),

eff. September 1, 2009.

Added by Acts 2001, 77th Leg., ch. 1488, Sec. 1, eff. June 15,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1190, Sec. 6, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

180, Sec. 8, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

180, Sec. 12(3), eff. September 1, 2009.

Sec. 103.153. EMPLOYEES NOT LIABLE AFTER PAYMENT OF

COMPENSATION. (a) In this section, "employee" and "governmental

unit" have the meanings assigned by Section 101.001.

(b) A person who receives compensation under this chapter may

not bring any action involving the same subject matter, including

an action involving the person's arrest, conviction, or length of

confinement, against any governmental unit or an employee of any

governmental unit.

Added by Acts 2001, 77th Leg., ch. 1488, Sec. 1, eff. June 15,

2001.

Sec. 103.154. TERMINATION OF PAYMENTS. (a) Except as provided

by Subsection (c), compensation payments to a person under this

chapter terminate if, after the date the person becomes eligible

for compensation under Section 103.001, the person is convicted

of a crime punishable as a felony. Compensation payments

terminate under this subsection on the date of the subsequent

conviction.

(b) Annuity payments to a person under Section 103.151(b)

terminate on the date of the person's death. Any payments

scheduled to be paid after that date are credited to the state

and may not be paid to any other person, including the person's

surviving spouse, heirs, devisees, or beneficiaries under the

person's will, or to the person's estate.

(c) This section does not apply to compensation for child

support payments and interest on child support arrearages to be

paid on a person's behalf under this chapter to the state

disbursement unit, as defined by Section 101.0302, Family Code.

Added by Acts 2001, 77th Leg., ch. 1488, Sec. 1, eff. June 15,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1190, Sec. 7, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

180, Sec. 9, eff. September 1, 2009.



CHAPTER 104. STATE LIABILITY FOR CONDUCT OF PUBLIC SERVANTS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 5. GOVERNMENTAL LIABILITY

CHAPTER 104. STATE LIABILITY FOR CONDUCT OF PUBLIC SERVANTS

Sec. 104.001. STATE LIABILITY; PERSONS COVERED. In a cause of

action based on conduct described in Section 104.002, the state

shall indemnify the following persons, without regard to whether

the persons performed their services for compensation, for actual

damages, court costs, and attorney's fees adjudged against:

(1) an employee, a member of the governing board, or any other

officer of a state agency, institution, or department;

(2) a former employee, former member of the governing board, or

any other former officer of a state agency, institution, or

department who was an employee or officer when the act or

omission on which the damages are based occurred;

(3) a physician or psychiatrist licensed in this state who was

performing services under a contract with any state agency,

institution, or department or a racing official performing

services under a contract with the Texas Racing Commission when

the act or omission on which the damages are based occurred;

(3-a) a phlebotomist licensed in this state who was performing

services under a contract with the Texas Department of Criminal

Justice when the act or omission on which the damages are based

occurred;

(4) a chaplain or spiritual advisor who was performing services

under contract with the Texas Department of Criminal Justice, the

Texas Youth Commission, or the Texas Juvenile Probation

Commission when the act or omission on which the damages are

based occurred;

(5) a person serving on the governing board of a foundation,

corporation, or association at the request and on behalf of an

institution of higher education, as that term is defined by

Section 61.003(8), Education Code, not including a public junior

college;

(6) a state contractor who signed a waste manifest as required

by a state contract; or

(7) the estate of a person listed in this section.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 1099, Sec. 47, eff. Sept. 1,

1987; Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 3.08, eff.

Sept. 2, 1987; Acts 1987, 70th Leg., 2nd C.S., ch. 29, Sec. 1,

eff. Oct. 20, 1987; Acts 1991, 72nd Leg., ch. 386, Sec. 72, eff.

Aug. 26, 1991; Acts 1995, 74th Leg., ch. 139, Sec. 2, eff. Sept.

1, 1995; Acts 1995, 74th Leg., ch. 883, Sec. 5, eff. Aug. 28,

1995; Acts 2001, 77th Leg., ch. 1082, Sec. 1, eff. June 15, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

292, Sec. 1, eff. June 15, 2007.

Sec. 104.002. STATE LIABILITY; CONDUCT COVERED. (a) Except as

provided by Subsection (b), the state is liable for

indemnification under this chapter only if the damages are based

on an act or omission by the person in the course and scope of

the person's office, employment, or contractual performance for

or service on behalf of the agency, institution, or department

and if:

(1) the damages arise out of a cause of action for negligence,

except a wilful or wrongful act or an act of gross negligence; or

(2) the damages arise out of a cause of action for deprivation

of a right, privilege, or immunity secured by the constitution or

laws of this state or the United States, except when the court in

its judgment or the jury in its verdict finds that the person

acted in bad faith, with conscious indifference or reckless

disregard; or

(3) indemnification is in the interest of the state as

determined by the attorney general or his designee.

(b) The state is liable for indemnification under this chapter

if:

(1) the person is liable for the damages solely because the

person signed an industrial solid waste or hazardous waste

manifest or other record required by Section 361.036, Health and

Safety Code;

(2) the person signed the manifest or record in the course and

scope of the person's office, employment, or contractual

performance or service on behalf of the agency, institution, or

department; and

(3) the person or company who signed the manifest did not

increase or aggravate circumstances of contamination by grossly

negligent acts or wilful misconduct.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 3.09, eff.

Sept. 2, 1987; Acts 1991, 72nd Leg., ch. 702, Sec. 1, eff. Aug.

26, 1991; Acts 1995, 74th Leg., ch. 883, Sec. 6, eff. Aug. 28,

1995.

Sec. 104.003. LIMITS ON AMOUNT OF RECOVERABLE DAMAGES. (a)

Except as provided by Subsection (c) or a specific appropriation,

state liability for indemnification under this chapter may not

exceed:

(1) $100,000 to a single person indemnified and, if more than

one person is indemnified, $300,000 for a single occurrence in

the case of personal injury, death, or deprivation of a right,

privilege, or immunity; and

(2) $10,000 for each single occurrence of damage to property.

(b) The state is not liable under this chapter to the extent

that damages are recoverable under and are in excess of the

deductible limits of:

(1) a contract of insurance; or

(2) a plan of self-insurance authorized by statute.

(c) The limits on state liability provided by Subsection (a) do

not apply if the state liability is based on Section 104.002(b).

(d) For the purposes of this section, a claim arises out of a

single occurrence, if the claim arises from a common nucleus of

operative facts, regardless of the number of claimants or the

number of separate acts or omissions.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 1049, Sec. 59, eff. Sept. 1,

1987; Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 3.10, eff.

Sept. 2, 1987; Acts 1989, 71st Leg., ch. 785, Sec. 3.09, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 702, Sec. 2, eff. Aug.

26, 1991; Acts 1995, 74th Leg., ch. 139, Sec. 3, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 468, Sec. 2, eff. May 30, 1997;

Acts 2003, 78th Leg., ch. 531, Sec. 1, eff. June 20, 2003.

Sec. 104.0035. STATE LIABILITY; CRIMINAL PROSECUTION. (a) The

state shall indemnify a person for reasonable attorney's fees

incurred in defense of a criminal prosecution against the person

if:

(1) the person is covered by Section 104.001;

(2) the attorney general determines that the conduct for which

the person is criminally prosecuted could give rise to a civil

cause of action covered by Section 104.002;

(3) the person is found not guilty after a trial or appeal or

the complaint, information, or indictment is dismissed without a

plea of guilty or nolo contendere being entered; and

(4) the attorney general determines that the complaint,

information, or indictment presented against the person was

dismissed because:

(A) the presentment was made on mistake, false information, or

other similar basis, indicating absence of probable cause to

believe, at the time of the dismissal, the person committed the

offense; or

(B) the complaint, information, or indictment was void.

(b) State liability for indemnification under this section may

not exceed $10,000 for the prosecution of a criminal offense or

the prosecution of two or more offenses prosecuted in a single

criminal action.

(c) This section does not apply to a person who is criminally

prosecuted for operating a motor vehicle while intoxicated under

Section 49.04, Penal Code, for intoxication assault committed

while operating a motor vehicle under Section 49.07, Penal Code,

or for intoxication manslaughter under Section 49.08, Penal Code.

(d) An initial determination of the liability of the state for

indemnification and the reasonableness of attorney's fees under

this section shall be made by the attorney general upon

application by any person other than:

(1) an employee or former employee of the attorney general's

office; or

(2) the attorney general or a former attorney general.

(e) If the attorney general determines under Subsection (d) that

the state is liable for indemnification, the attorney general

shall indemnify the person for reasonable attorney's fees as

provided by this section from funds appropriated for that

purpose. If the attorney general determines that the state is not

liable for indemnification, the person may appeal to a district

court in Travis County. A person who is not entitled to an

initial determination under Subsection (d) may bring an action in

a district court in Travis County.

(f) The district court in Travis County has jurisdiction to hear

a suit under this section and may issue an order directing the

attorney general's office to indemnify the person for reasonable

attorney's fees as provided by this section. The judgment of the

district court is final and is not subject to appeal.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 29, Sec. 2, eff.

Oct. 20, 1987. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

14.02, eff. Sept. 1, 1995.

Sec. 104.004. DEFENSE BY ATTORNEY GENERAL. (a) The attorney

general shall defend a public servant or estate listed in Section

104.001 in a cause of action covered by this chapter.

(b) The attorney general may settle or compromise the portion of

a lawsuit that may result in state liability under this chapter.

(c) It is not a conflict of interest for the attorney general to

defend a person under this chapter and also to prosecute a legal

action against that person as required or authorized by law if

different assistant attorneys general are assigned the

responsibility for each action.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 3.11, eff.

Sept. 2, 1987.

Sec. 104.005. SERVICE OF PROCESS OR TIMELY NOTICE TO ATTORNEY

GENERAL REQUIRED. Except as provided by Section 104.0035, the

state is not liable for the defense of an action covered by this

chapter or for damages, court costs, or attorney's fees unless:

(1) the attorney general has been served in the case and the

state has been given an opportunity to defend the suit; or

(2) the person against whom the action is brought delivers to

the attorney general all process served on the person not later

than the 10th day after the date of service.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 29, Sec. 3, eff.

Oct. 20, 1987.

Sec. 104.006. SECURITY OR BOND. In a cause of action defended

by the attorney general under this chapter, the attorney general

or the individual or estate represented may not be required to

advance security for cost or to give bond on appeal or on review

by writ of error.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 104.007. FUNDS FOR DEFENSE. (a) Only funds appropriated

from the General Revenue Fund to the attorney general may be used

to conduct the defense of an action that the attorney general is

required to defend under this chapter.

(b) Conducting the defense of an action covered by this chapter

includes investigating, taking depositions, making discovery,

preparing for trial, preparing exhibits or other evidence, and

participating in actual trial.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 104.008. NO WAIVER OF DEFENSES. This chapter does not

waive a defense, immunity, or jurisdictional bar available to the

state or its officers, employees, or contractors.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 104.009. DIRECTORS' AND OFFICERS' LIABILITY INSURANCE. (a)

A state agency, institution, or department may purchase a

directors' and officers' liability insurance policy applicable to

damages for conduct described under Section 104.002 and other

conduct customarily covered under directors' and officers'

liability insurance policies for the benefit of:

(1) a director or officer of the agency, institution, or

department;

(2) a member of a governing board, commission, or council of the

agency, institution, or department; or

(3) a member of the executive staff of the agency, institution,

or department.

(b) An insurance policy purchased under this section must have a

deductible applicable to the liability of the state agency,

institution, or department in an amount equal to the amount of

the limits of liability established under Section 104.003. The

deductible applicable to an individual's liability may be set at

a lower amount.

(c) The purchase of an insurance policy under this section does

not waive a defense, immunity, or jurisdictional bar available to

the state agency, institution, or department purchasing the

insurance or to the insured.

Added by Acts 1997, 75th Leg., ch. 468, Sec. 1, eff. May 30,

1997.



CHAPTER 105. FRIVOLOUS CLAIM BY STATE AGENCY

CIVIL PRACTICE AND REMEDIES CODE

TITLE 5. GOVERNMENTAL LIABILITY

CHAPTER 105. FRIVOLOUS CLAIM BY STATE AGENCY

Sec. 105.001. DEFINITIONS. In this chapter:

(1) "Fees and other expenses" means:

(A) the reasonable expenses of witnesses incurred in preparing

to testify or in attending or testifying;

(B) a reasonable fee for the professional services of an expert

witness; and

(C) the reasonable costs of a study, analysis, engineering

report, test, or other project the court finds to be necessary

for the preparation of the party's case.

(2) "Party" means an individual, partnership, corporation,

association, or public or private organization other than a state

agency.

(3) "State agency" means a board, commission, department,

office, or other agency that:

(A) is in the executive branch of state government;

(B) was created by the constitution or a statute of this state;

and

(C) has statewide jurisdiction.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 105.002. RECOVERY OF FEES, EXPENSES, AND ATTORNEY'S FEES.

A party to a civil suit in a court of this state brought by or

against a state agency in which the agency asserts a cause of

action against the party, either originally or as a counterclaim

or cross claim, is entitled to recover, in addition to all other

costs allowed by law or rule, fees, expenses, and reasonable

attorney's fees incurred by the party in defending the agency's

action if:

(1) the court finds that the action is frivolous, unreasonable,

or without foundation; and

(2) the action is dismissed or judgment is awarded to the party.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 105.003. MOTION OF FRIVOLOUS CLAIM. (a) To recover under

this chapter, the party must file a written motion alleging that

the agency's claim is frivolous, unreasonable, or without

foundation. The motion may be filed at any time after the filing

of the pleadings in which the agency's cause of action is

alleged.

(b) The motion must set forth the facts that justify the party's

claim.

(c) The motion must state that if the action is dismissed or

judgment is awarded to the party, the party intends to submit a

motion to the court to recover fees, expenses, and reasonable

attorney's fees.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 105.004. PAYMENT OF COSTS. The agency shall pay the fees

and expenses from funds appropriated for operation of the agency,

funds appropriated for the payment of fees and expenses under

this chapter, or other funds available for that purpose.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 106. DISCRIMINATION BECAUSE OF RACE, RELIGION, COLOR, SEX, OR NATIONAL ORIGIN

CIVIL PRACTICE AND REMEDIES CODE

TITLE 5. GOVERNMENTAL LIABILITY

CHAPTER 106. DISCRIMINATION BECAUSE OF RACE, RELIGION, COLOR,

SEX, OR NATIONAL ORIGIN

Sec. 106.001. PROHIBITED ACTS. (a) An officer or employee of

the state or of a political subdivision of the state who is

acting or purporting to act in an official capacity may not,

because of a person's race, religion, color, sex, or national

origin:

(1) refuse to issue to the person a license, permit, or

certificate;

(2) revoke or suspend the person's license, permit, or

certificate;

(3) refuse to permit the person to use facilities open to the

public and owned, operated, or managed by or on behalf of the

state or a political subdivision of the state;

(4) refuse to permit the person to participate in a program

owned, operated, or managed by or on behalf of the state or a

political subdivision of the state;

(5) refuse to grant a benefit to the person;

(6) impose an unreasonable burden on the person; or

(7) refuse to award a contract to the person.

(b) This section does not apply to a public school official who

is acting under a plan reasonably designed to end discriminatory

school practices.

(c) This section does not prohibit the adoption of a program

designed to increase the participation of businesses owned and

controlled by women, minorities, or disadvantaged persons in

public contract awards.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 1058, Sec. 1, eff. Aug. 31,

1987; Acts 1991, 72nd Leg., ch. 597, Sec. 56, eff. Sept. 1, 1991;

Acts 1991, 72nd Leg., ch. 665, Sec. 1, eff. June 16, 1991; Acts

1999, 76th Leg., ch. 1499, Sec. 1.02, eff. Sept. 1, 1999.

Sec. 106.002. REMEDIES. (a) If a person has violated or there

are reasonable grounds to believe a person is about to violate

Section 106.001, the person aggrieved by the violation or

threatened violation may sue for preventive relief, including a

permanent or temporary injunction, a restraining order, or any

other order.

(b) In an action under this section, unless the state is the

prevailing party, the court may award the prevailing party

reasonable attorney's fees as a part of the costs. The state's

liability for costs is the same as that of a private person.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 106.003. PENALTIES. (a) A person commits an offense if

the person knowingly violates Section 106.001.

(b) An offense under this section is a misdemeanor punishable

by:

(1) a fine of not more than $1,000;

(2) confinement in the county jail for not more than one year;

or

(3) both the fine and confinement.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 106.004. INAPPLICABILITY TO CERTAIN CLAIMS. This chapter

does not authorize a claim for preventive relief against the

Texas Department of Criminal Justice, an employee of the

department, or any other agency, agent, employee, or officer of

this state if:

(1) the claim is brought by a person housed in a facility

operated by or under contract with the department; and

(2) the claim accrued while the person was housed in the

facility.

Added by Acts 1995, 74th Leg., ch. 378, Sec. 4, eff. June 8,

1995.



CHAPTER 107. PERMISSION TO SUE THE STATE

CIVIL PRACTICE AND REMEDIES CODE

TITLE 5. GOVERNMENTAL LIABILITY

CHAPTER 107. PERMISSION TO SUE THE STATE

Sec. 107.001. GRANTS OF PERMISSION COVERED. This chapter

applies to resolutions granting permission to sue the state or

any of the agencies of government that collectively constitute

the government of this state, including agencies, departments,

bureaus, boards, commissions, offices, councils, courts, and

institutions of higher education as defined by Section 61.003,

Education Code.

Added by Acts 1987, 70th Leg., ch. 524, Sec. 1, eff. Aug. 31,

1987.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 3.001, eff. September 1, 2005.

Sec. 107.002. EFFECT OF GRANT OF PERMISSION. (a) A resolution

that grants a person permission to sue the state has the

following effect and the permission is granted subject to the

following conditions:

(1) the claimant may sue for any relief to which the claimant is

entitled as a result of the described claim;

(2) the suit must be filed before the second anniversary of the

effective date of the resolution;

(3) service of citation and other required process must be made

on the attorney general and on a person named in the resolution

as a representative of the affected state agency;

(4) the suit must be tried as other civil suits;

(5) neither the state, nor any of its employees, agents,

departments, agencies, or political subdivisions, admits to

liability for, or to the truth of, any allegation asserted by the

claimant;

(6) the alleged cause of action must be proved under the law of

this state as in other civil suits;

(7) the state does not waive any defense, of law or fact,

available to the state or to any of its employees or agents;

(8) the state reserves every defense, except the defense of

immunity from suit without legislative permission;

(9) the state's ability to plead res judicata to any issue is

not affected;

(10) the state does not grant permission to recover exemplary or

punitive damages;

(11) the state's sovereign immunity under the Eleventh Amendment

to the United States Constitution is not waived; and

(12) the state does not grant permission to be sued in any

federal court.

(b) A resolution granting permission to sue does not waive to

any extent immunity from liability.

Added by Acts 1987, 70th Leg., ch. 524, Sec. 1, eff. Aug. 31,

1987.

Sec. 107.003. METHOD EXCLUSIVE. (a) A resolution may grant

permission to sue the state only in accordance with this chapter.

(b) A resolution may not alter the effect of the permission as

described by Section 107.002, except that a resolution may

further limit the relief to which the claimant may be entitled.

Added by Acts 1987, 70th Leg., ch. 524, Sec. 1, eff. Aug. 31,

1987.

Sec. 107.004. ADDITIONAL CONDITIONS. A resolution may

specifically provide additional conditions to which a grant of

permission to sue is subject.

Added by Acts 1987, 70th Leg., ch. 524, Sec. 1, eff. Aug. 31,

1987.

Sec. 107.005. EFFECT ON OTHER LAWS. This chapter does not

affect a waiver of immunity from suit contained in other law.

Added by Acts 1987, 70th Leg., ch. 524, Sec. 1, eff. Aug. 31,

1987.



CHAPTER 108. LIMITATION OF LIABILITY FOR PUBLIC SERVANTS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 5. GOVERNMENTAL LIABILITY

CHAPTER 108. LIMITATION OF LIABILITY FOR PUBLIC SERVANTS

Sec. 108.001. DEFINITIONS. In this chapter:

(1) "Public servant" means a person who is:

(A) a public official elected or appointed to serve a

governmental unit and acting in that capacity when the act or

omission on which the damages were based occurred; or

(B) covered by Section 104.001 or Section 102.001.

(2) "Public servant" does not include an independent contractor,

an agent or employee of an independent contractor, or another

person who performs a contract for a unit of government.

(3) "Public servant" includes a licensed physician who provides

emergency or postemergency stabilization services to patients in

a hospital owned or operated by a unit of local government.

Added by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 3.12, eff.

Sept. 2, 1987. Renumbered from Civil Practice & Remedies Code

Sec. 107.001 by Acts 1989, 71st Leg., ch. 2, Sec. 16.01(3), eff.

Aug. 28, 1989. Amended by Acts 1995, 74th Leg., ch. 139, Sec. 4,

eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 204, Sec. 11.06,

eff. Sept. 1, 2003.

Sec. 108.002. LIMITATION OF LIABILITY. (a) Except in an action

arising under the constitution or laws of the United States, a

public servant is not personally liable for damages in excess of

$100,000 arising from personal injury, death, or deprivation of a

right, privilege, or immunity if:

(1) the damages are the result of an act or omission by the

public servant in the course and scope of the public servant's

office, employment, or contractual performance for or service on

behalf of a state agency, institution, department, or local

government; and

(2) for the amount not in excess of $100,000, the public servant

is covered:

(A) by the state's obligation to indemnify under Chapter 104;

(B) by a local government's authorization to indemnify under

Chapter 102;

(C) by liability or errors and omissions insurance; or

(D) by liability or errors and omissions coverage under an

interlocal agreement.

(b) Except in an action arising under the constitution or laws

of the United States, a public servant is not liable for damages

in excess of $100,000 for property damage if:

(1) the damages are the result of an act or omission by the

public servant in the course and scope of the public servant's

office, employment, or contractual performance for or service on

behalf of a state agency, institution, department, or local

government; and

(2) for the amount not in excess of $100,000, the public servant

is covered:

(A) by the state's obligation to indemnify under Chapter 104;

(B) by a local government's authorization to indemnify under

Chapter 102;

(C) by liability or errors and omissions insurance; or

(D) by liability or errors and omissions coverage under an

interlocal agreement.

(c) Repealed by Acts 2003, 78th Leg., ch. 204, Sec. 11.07; Acts

2003, 78th Leg., ch. 289, Sec. 5.

Added by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 3.12, eff.

Sept. 2, 1987. Renumbered from Civil Practice & Remedies Code

Sec. 107.002 by Acts 1989, 71st Leg., ch. 2, Sec. 16.01(3), eff.

Aug. 28, 1989. Amended by Acts 1995, 74th Leg., ch. 139, Sec. 4,

eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 204, Sec. 11.01,

11.07, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 289, Sec. 1,

5, eff. Sept. 1, 2003.

Sec. 108.003. STATE LIABILITY NOT AFFECTED. (a) This chapter

does not affect the liability for indemnification of the state

under Chapter 104 or of a local government under Chapter 102.

(b) This chapter does not impose liability or waive immunity for

a public servant who has common law, statutory, or other

immunity.

Added by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 3.12, eff.

Sept. 2, 1987. Renumbered from Civil Practice & Remedies Code

Sec. 107.003 by Acts 1989, 71st Leg., ch. 2, Sec. 16.01(3), eff.

Aug. 28, 1989. Amended by Acts 1995, 74th Leg., ch. 139, Sec. 4,

eff. Sept. 1, 1995.

Sec. 108.004. COMPUTER DATE FAILURE. Except in an action

arising under the constitution or laws of the United States, a

public servant is not personally liable for property damages

caused by a computer date failure as described by Section

147.003.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 4, eff. May 19,

1999.



CHAPTER 109. APPROPRIATIONS FOR PAYMENT OF CLAIMS AGAINST STATE AGENCIES

CIVIL PRACTICE AND REMEDIES CODE

TITLE 5. GOVERNMENTAL LIABILITY

CHAPTER 109. APPROPRIATIONS FOR PAYMENT OF CLAIMS AGAINST STATE

AGENCIES

Sec. 109.001. DEFINITION. In this chapter, "state agency" means

any entity that constitutes the state government for purposes of

Section 101.001.

Added by Acts 1993, 73rd Leg., ch. 1005, Sec. 1, eff. Sept. 1,

1993.

Sec. 109.002. APPLICABILITY; APPROPRIATIONS AND PAYMENTS FOR

CERTAIN CLAIMS. (a) This chapter applies to appropriations and

payments made in relation to:

(1) a claim for which the state government is liable under

Chapter 101 that results from the conduct of a state agency; and

(2) indemnification of an employee, member of a governing board,

or other officer of a state agency under Chapter 104.

(b) Except as provided by Section 109.007, the legislature may

not make an appropriation to pay a claim for which the state

government is liable under Chapter 101 and that results from the

conduct of a state agency except in accordance with Section

109.003.

(c) Except as provided by Section 109.007, the legislature may

not make an appropriation to indemnify an employee, member of a

governing board, or other officer of a state agency under Chapter

104 except in accordance with Section 109.003.

Added by Acts 1993, 73rd Leg., ch. 1005, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1414, Sec. 1, eff.

Sept. 1, 2001.

Sec. 109.003. SOURCE OF APPROPRIATION. An appropriation subject

to this chapter shall be made from otherwise unappropriated

amounts in a special fund or account that may be appropriated to

the affected state agency and that may be used for that purpose,

to the extent those amounts are available. To the extent those

amounts are not available, the appropriation may be made from the

general revenue fund.

Added by Acts 1993, 73rd Leg., ch. 1005, Sec. 1, eff. Sept. 1,

1993.

Sec. 109.004. PAYMENT OF CLAIM BY AGENCY. (a) This section

does not apply to the payment of a claim if the legislature has

specifically:

(1) identified the claim; and

(2) appropriated money to pay the claim.

(b) Subject to Subsections (c) and (d), a state agency may pay a

claim subject to this chapter only from money appropriated to

that agency in the General Appropriations Act.

(c) The amount paid under this section by a state agency for a

single claim may not exceed a limitation imposed by the General

Appropriations Act on the amount that may be paid by the agency

on a single claim.

(d) The total of all amounts paid by a state agency from money

appropriated to the agency for any fiscal year under this section

may not exceed a limitation imposed by the General Appropriations

Act on the amount that may be paid under this section by a state

agency for that fiscal year.

Added by Acts 1993, 73rd Leg., ch. 1005, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1414, Sec. 2, eff.

Sept. 1, 2001.

Sec. 109.005. REPORTS. (a) The comptroller shall notify an

affected state agency of:

(1) each claim subject to this chapter paid by the comptroller

under this chapter for that state agency;

(2) the amount of the claim;

(3) the amount of the claim paid from a special fund or account;

and

(4) the subject matter of the claim.

(b) Each agency shall summarize the information reported to it

by the comptroller under Subsection (a) and report that

information as part of the agency's annual report to the budget

division of the governor's office and to the Legislative Budget

Board as required by the General Appropriations Act.

Added by Acts 1993, 73rd Leg., ch. 1005, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1414, Sec. 3, eff.

Sept. 1, 2001.

Sec. 109.006. APPROPRIATION FOR CLAIM NOT LIMITED. This chapter

does not limit the amount the legislature may appropriate to pay

claims subject to this chapter.

Added by Acts 1993, 73rd Leg., ch. 1005, Sec. 1, eff. Sept. 1,

1993.

Sec. 109.007. EXCEPTIONS. This chapter does not apply to an

appropriation:

(1) to pay or indemnify a person for a negligent act or omission

in the diagnosis, care, or treatment of a health care or mental

health care patient, without regard to whether the claim is based

on tort or contract principles;

(2) to pay a claim based on the conduct of a state medical

school or of a hospital affiliated with an institution of higher

education of this state;

(3) to pay a claim based on the conduct of an institution of

higher education; or

(4) to pay a claim based on the conduct of a state law

enforcement agency, including the Texas Department of Public

Safety, or of a state corrections agency, including the Texas

Department of Criminal Justice and the Board of Pardons and

Paroles.

Added by Acts 1993, 73rd Leg., ch. 1005, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 110. RELIGIOUS FREEDOM

CIVIL PRACTICE AND REMEDIES CODE

TITLE 5. GOVERNMENTAL LIABILITY

CHAPTER 110. RELIGIOUS FREEDOM

Sec. 110.001. DEFINITIONS. (a) In this chapter:

(1) "Free exercise of religion" means an act or refusal to act

that is substantially motivated by sincere religious belief. In

determining whether an act or refusal to act is substantially

motivated by sincere religious belief under this chapter, it is

not necessary to determine that the act or refusal to act is

motivated by a central part or central requirement of the

person's sincere religious belief.

(2) "Government agency" means:

(A) this state or a municipality or other political subdivision

of this state; and

(B) any agency of this state or a municipality or other

political subdivision of this state, including a department,

bureau, board, commission, office, agency, council, or public

institution of higher education.

(b) In determining whether an interest is a compelling

governmental interest under Section 110.003, a court shall give

weight to the interpretation of compelling interest in federal

case law relating to the free exercise of religion clause of the

First Amendment of the United States Constitution.

Added by Acts 1999, 76th Leg., ch. 399, Sec. 1, eff. Aug. 30,

1999.

Sec. 110.002. APPLICATION. (a) This chapter applies to any

ordinance, rule, order, decision, practice, or other exercise of

governmental authority.

(b) This chapter applies to an act of a government agency, in

the exercise of governmental authority, granting or refusing to

grant a government benefit to an individual.

(c) This chapter applies to each law of this state unless the

law is expressly made exempt from the application of this chapter

by reference to this chapter.

Added by Acts 1999, 76th Leg., ch. 399, Sec. 1, eff. Aug. 30,

1999.

Sec. 110.003. RELIGIOUS FREEDOM PROTECTED. (a) Subject to

Subsection (b), a government agency may not substantially burden

a person's free exercise of religion.

(b) Subsection (a) does not apply if the government agency

demonstrates that the application of the burden to the person:

(1) is in furtherance of a compelling governmental interest; and

(2) is the least restrictive means of furthering that interest.

(c) A government agency that makes the demonstration required by

Subsection (b) is not required to separately prove that the

remedy and penalty provisions of the law, ordinance, rule, order,

decision, practice, or other exercise of governmental authority

that imposes the substantial burden are the least restrictive

means to ensure compliance or to punish the failure to comply.

Added by Acts 1999, 76th Leg., ch. 399, Sec. 1, eff. Aug. 30,

1999.

Sec. 110.004. DEFENSE. A person whose free exercise of religion

has been substantially burdened in violation of Section 110.003

may assert that violation as a defense in a judicial or

administrative proceeding without regard to whether the

proceeding is brought in the name of the state or by any other

person.

Added by Acts 1999, 76th Leg., ch. 399, Sec. 1, eff. Aug. 30,

1999.

Sec. 110.005. REMEDIES. (a) Any person, other than a

government agency, who successfully asserts a claim or defense

under this chapter is entitled to recover:

(1) declaratory relief under Chapter 37;

(2) injunctive relief to prevent the threatened violation or

continued violation;

(3) compensatory damages for pecuniary and nonpecuniary losses;

and

(4) reasonable attorney's fees, court costs, and other

reasonable expenses incurred in bringing the action.

(b) Compensatory damages awarded under Subsection (a)(3) may not

exceed $10,000 for each entire, distinct controversy, without

regard to the number of members or other persons within a

religious group who claim injury as a result of the government

agency's exercise of governmental authority. A claimant is not

entitled to recover exemplary damages under this chapter.

(c) An action under this section must be brought in district

court.

(d) A person may not bring an action for damages or declaratory

or injunctive relief against an individual, other than an action

brought against an individual acting in the individual's official

capacity as an officer of a government agency.

(e) This chapter does not affect the application of Section

498.0045 or 501.008, Government Code, or Chapter 14 of this code.

Added by Acts 1999, 76th Leg., ch. 399, Sec. 1, eff. Aug. 30,

1999.

Sec. 110.006. NOTICE; RIGHT TO ACCOMMODATE. (a) A person may

not bring an action to assert a claim under this chapter unless,

60 days before bringing the action, the person gives written

notice to the government agency by certified mail, return receipt

requested:

(1) that the person's free exercise of religion is substantially

burdened by an exercise of the government agency's governmental

authority;

(2) of the particular act or refusal to act that is burdened;

and

(3) of the manner in which the exercise of governmental

authority burdens the act or refusal to act.

(b) Notwithstanding Subsection (a), a claimant may, within the

60-day period established by Subsection (a), bring an action for

declaratory or injunctive relief and associated attorney's fees,

court costs, and other reasonable expenses, if:

(1) the exercise of governmental authority that threatens to

substantially burden the person's free exercise of religion is

imminent; and

(2) the person was not informed and did not otherwise have

knowledge of the exercise of the governmental authority in time

to reasonably provide the notice.

(c) A government agency that receives a notice under Subsection

(a) may remedy the substantial burden on the person's free

exercise of religion.

(d) A remedy implemented by a government agency under this

section:

(1) may be designed to reasonably remove the substantial burden

on the person's free exercise of religion;

(2) need not be implemented in a manner that results in an

exercise of governmental authority that is the least restrictive

means of furthering the governmental interest, notwithstanding

any other provision of this chapter; and

(3) must be narrowly tailored to remove the particular burden

for which the remedy is implemented.

(e) A person with respect to whom a substantial burden on the

person's free exercise of religion has been cured by a remedy

implemented under this section may not bring an action under

Section 110.005.

(f) A person who complies with an inmate grievance system as

required under Section 501.008, Government Code, is not required

to provide a separate written notice under Subsection (a). In

conjunction with the inmate grievance system, the government

agency may remedy a substantial burden on the person's free

exercise of religion in the manner described by, and subject to,

Subsections (c), (d), and (e).

(g) In dealing with a claim that a person's free exercise of

religion has been substantially burdened in violation of this

chapter, an inmate grievance system, including an inmate

grievance system required under Section 501.008, Government Code,

must provide to the person making the claim a statement of the

government agency's rationale for imposing the burden, if any

exists, in connection with any adverse determination made in

connection with the claim.

Added by Acts 1999, 76th Leg., ch. 399, Sec. 1, eff. Aug. 30,

1999.

Sec. 110.007. ONE-YEAR LIMITATIONS PERIOD. (a) A person must

bring an action to assert a claim for damages under this chapter

not later than one year after the date the person knew or should

have known of the substantial burden on the person's free

exercise of religion.

(b) Mailing notice under Section 110.006 tolls the limitations

period established under this section until the 75th day after

the date on which the notice was mailed.

Added by Acts 1999, 76th Leg., ch. 399, Sec. 1, eff. Aug. 30,

1999.

Sec. 110.008. SOVEREIGN IMMUNITY WAIVED. (a) Subject to

Section 110.006, sovereign immunity to suit and from liability is

waived and abolished to the extent of liability created by

Section 110.005, and a claimant may sue a government agency for

damages allowed by that section.

(b) Notwithstanding Subsection (a), this chapter does not waive

or abolish sovereign immunity to suit and from liability under

the Eleventh Amendment to the United States Constitution.

Added by Acts 1999, 76th Leg., ch. 399, Sec. 1, eff. Aug. 30,

1999.

Sec. 110.009. EFFECT ON RIGHTS. (a) This chapter does not

authorize a government agency to burden a person's free exercise

of religion.

(b) The protection of religious freedom afforded by this chapter

is in addition to the protections provided under federal law and

the constitutions of this state and the United States. This

chapter may not be construed to affect or interpret Section 4, 5,

6, or 7, Article I, Texas Constitution.

Added by Acts 1999, 76th Leg., ch. 399, Sec. 1, eff. Aug. 30,

1999.

Sec. 110.010. APPLICATION TO CERTAIN CASES. Notwithstanding any

other provision of this chapter, a municipality has no less

authority to adopt or apply laws and regulations concerning

zoning, land use planning, traffic management, urban nuisance, or

historic preservation than the authority of the municipality that

existed under the law as interpreted by the federal courts before

April 17, 1990. This chapter does not affect the authority of a

municipality to adopt or apply laws and regulations as that

authority has been interpreted by any court in cases that do not

involve the free exercise of religion.

Added by Acts 1999, 76th Leg., ch. 399, Sec. 1, eff. Aug. 30,

1999.

Sec. 110.011. CIVIL RIGHTS. (a) Except as provided in

Subsection (b), this chapter does not establish or eliminate a

defense to a civil action or criminal prosecution under a federal

or state civil rights law.

(b) This chapter is fully applicable to claims regarding the

employment, education, or volunteering of those who perform

duties, such as spreading or teaching faith, performing

devotional services, or internal governance, for a religious

organization. For the purposes of this subsection, an

organization is a religious organization if:

(1) the organization's primary purpose and function are

religious, it is a religious school organized primarily for

religious and educational purposes, or it is a religious charity

organized primarily for religious and charitable purposes; and

(2) it does not engage in activities that would disqualify it

from tax exempt status under Section 501(c)(3), Internal Revenue

Code of 1986, as it existed on August 30, 1999.

Added by Acts 1999, 76th Leg., ch. 399, Sec. 1, eff. Aug. 30,

1999.

Sec. 110.012. GRANT TO RELIGIOUS ORGANIZATION NOT AFFECTED.

Notwithstanding Section 110.002(b), this chapter does not affect

the grant or denial of an appropriation or other grant of money

or benefits to a religious organization, nor does it affect the

grant or denial of a tax exemption to a religious organization.

Added by Acts 1999, 76th Leg., ch. 399, Sec. 1, eff. Aug. 30,

1999.



CHAPTER 111. LIMITATION ON SETTLEMENT OF CLAIM OR ACTION AGAINST THE STATE

CIVIL PRACTICE AND REMEDIES CODE

TITLE 5. GOVERNMENTAL LIABILITY

CHAPTER 111. LIMITATION ON SETTLEMENT

OF CLAIM OR ACTION AGAINST THE STATE

Sec. 111.001. PURPOSE; APPLICABILITY. (a) The purposes of this

chapter include providing a means for the legislature to

determine the extent to which this state waives its sovereign

immunity with regard to a settlement of a claim or action against

the state that requires an expenditure of state funds.

(b) This chapter applies to any settlement described by Section

111.003(a) of a claim or action against this state seeking any

relief under any theory of recovery, including a mandamus action

against a state officer or official, that is brought or may be

brought in or before any court, administrative agency, or other

tribunal.

(c) For purposes of this chapter, a reference to this state

includes any agency, institution, or other entity of state

government.

(d) This chapter does not apply to a refund of a tax, fee, or

any related penalty or interest.

Added by Acts 2007, 80th Leg., R.S., Ch.

1004, Sec. 1, eff. June 15, 2007.

Sec. 111.002. DEFINITION. In this chapter, "settlement"

includes a consent decree, an agreed judgment, or any other

settlement or compromise of a claim or action.

Added by Acts 2007, 80th Leg., R.S., Ch.

1004, Sec. 1, eff. June 15, 2007.

Sec. 111.003. LIMITATION ON SETTLEMENT WITHOUT LEGISLATIVE

CONSENT OR APPROVAL. (a) The attorney general or other attorney

representing this state may not enter into a settlement of a

claim or action against this state without the consent or

approval of the legislature in accordance with this chapter if

the settlement:

(1) requires this state to pay total monetary damages in an

amount that exceeds $25,000,000 in a state fiscal biennium; or

(2) commits this state to a course of action that in reasonable

probability will entail a continuing increased expenditure of

state funds over subsequent state fiscal bienniums.

(b) A settlement described by Subsection (a) entered into

without the prior consent or approval of the legislature is void

unless the settlement is expressly conditioned on obtaining

subsequent approval by the legislature in accordance with this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1004, Sec. 1, eff. June 15, 2007.

Sec. 111.004. FORM OF CONSENT OR APPROVAL. (a) The legislature

may consent to or approve a settlement described by Section

111.003(a) only by a resolution adopted by both houses of the

legislature.

(b) Legislative consent under this chapter may but is not

required to be expressed in the form of a resolution granting

permission to sue the state that limits the relief to which a

claimant may be entitled or provides additional conditions to

which a grant of permission to sue is subject.

Added by Acts 2007, 80th Leg., R.S., Ch.

1004, Sec. 1, eff. June 15, 2007.

Sec. 111.005. APPROPRIATIONS. (a) An appropriation of state

funds to pay or comply with a settlement does not constitute

consent to or approval of the settlement for purposes of this

chapter.

(b) A resolution consenting to or approving a settlement under

this chapter does not and may not require the legislature to

appropriate a particular amount for a particular purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

1004, Sec. 1, eff. June 15, 2007.

Sec. 111.006. REPORT BY ATTORNEY GENERAL. Not later than

September 1 of each even-numbered year, the attorney general

shall send to the lieutenant governor, the speaker of the house

of representatives, and each member of the Senate Finance

Committee and the House Appropriations Committee a report

describing each claim or action pending as of September 1 of that

year that has been or that in the opinion of the attorney general

may be settled in a manner that will require prior consent or

subsequent approval by the legislature under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1004, Sec. 1, eff. June 15, 2007.






TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 121. ACKNOWLEDGMENTS AND PROOFS OF WRITTEN INSTRUMENTS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 121. ACKNOWLEDGMENTS AND PROOFS OF WRITTEN INSTRUMENTS

Sec. 121.001. OFFICERS WHO MAY TAKE ACKNOWLEDGMENTS OR PROOFS.

(a) An acknowledgment or proof of a written instrument may be

taken in this state by:

(1) a clerk of a district court;

(2) a judge or clerk of a county court;

(3) a notary public;

(4) a county tax assessor-collector or an employee of the county

tax assessor-collector if the instrument is required or

authorized to be filed in the office of the county tax

assessor-collector; or

(5) an employee of a personal bond office if the acknowledgment

or proof of a written instrument is required or authorized by

Article 17.04, Code of Criminal Procedure.

(b) An acknowledgment or proof of a written instrument may be

taken outside this state, but inside the United States or its

territories, by:

(1) a clerk of a court of record having a seal;

(2) a commissioner of deeds appointed under the laws of this

state; or

(3) a notary public.

(c) An acknowledgment or proof of a written instrument may be

taken outside the United States or its territories by:

(1) a minister, commissioner, or charge d'affaires of the United

States who is a resident of and is accredited in the country

where the acknowledgment or proof is taken;

(2) a consul-general, consul, vice-consul, commercial agent,

vice-commercial agent, deputy consul, or consular agent of the

United States who is a resident of the country where the

acknowledgment or proof is taken; or

(3) a notary public or any other official authorized to

administer oaths in the jurisdiction where the acknowledgment or

proof is taken.

(d) A commissioned officer of the United States Armed Forces or

of a United States Armed Forces Auxiliary may take an

acknowledgment or proof of a written instrument of a member of

the armed forces, a member of an armed forces auxiliary, or a

member's spouse. If an acknowledgment or a proof is taken under

this subsection, it is presumed, absent pleading and proof to the

contrary, that the commissioned officer who signed was a

commissioned officer on the date that the officer signed, and

that the acknowledging person was a member of the authorized

group of military personnel or spouses. The failure of the

commissioned officer to attach an official seal to the

certificate of acknowledgment or proof of an instrument does not

invalidate the acknowledgment or proof.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 891, Sec. 1, eff. Sept. 1,

1987; Acts 1995, 74th Leg., ch. 165, Sec. 18, eff. Sept. 1, 1995;

Acts 2001, 77th Leg., ch. 986, Sec. 2, eff. June 15, 2001.

Sec. 121.002. CORPORATE ACKNOWLEDGMENTS. (a) An employee of a

corporation is not disqualified because of his employment from

taking an acknowledgment or proof of a written instrument in

which the corporation has an interest.

(b) An officer who is a shareholder in a corporation is not

disqualified from taking an acknowledgment or proof of an

instrument in which the corporation has an interest unless:

(1) the corporation has 1,000 or fewer shareholders; and

(2) the officer owns more than one-tenth of one percent of the

issued and outstanding stock.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 121.003. AUTHORITY OF OFFICERS. In a proceeding to prove a

written instrument, an officer authorized by this chapter to take

an acknowledgment or a proof of a written instrument is also

authorized to:

(1) administer oaths;

(2) employ and swear interpreters; and

(3) issue subpoenas.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 121.004. METHOD OF ACKNOWLEDGMENT. (a) To acknowledge a

written instrument for recording, the grantor or person who

executed the instrument must appear before an officer and must

state that he executed the instrument for the purposes and

consideration expressed in it.

(b) The officer shall:

(1) make a certificate of the acknowledgment;

(2) sign the certificate; and

(3) seal the certificate with the seal of office.

(c) The failure of a notary public to attach an official seal to

a certificate of an acknowledgement or proof of a written

instrument made outside this state but inside the United States

or its territories renders the acknowledgement or proof invalid

only if the jurisdiction in which the certificate is made

requires the notary public to attach the seal.

(d) The application of an embossed seal is not required on an

electronically transmitted certificate of an acknowledgement.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 603, Sec. 1, eff. June 14,

1995; Acts 2001, 77th Leg., ch. 95, Sec. 1, eff. May 11, 2001.

Sec. 121.005. PROOF OF IDENTITY OF ACKNOWLEDGING PERSON. (a)

An officer may not take the acknowledgment of a written

instrument unless the officer knows or has satisfactory evidence

that the acknowledging person is the person who executed the

instrument and is described in it. An officer may accept, as

satisfactory evidence of the identity of an acknowledging person,

only:

(1) the oath of a credible witness personally known to the

officer; or

(2) a current identification card or other document issued by

the federal government or any state government that contains the

photograph and signature of the acknowledging person.

(b) Except in a short form certificate of acknowledgment

authorized by Section 121.008, the officer must note in the

certificate of acknowledgment that:

(1) he personally knows the acknowledging person; or

(2) evidence of a witness or an identification card or other

document was used to identify the acknowledging person.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 90, Sec. 1, eff. Sept. 1,

1997.

Sec. 121.006. ALTERATION OF AUTHORIZED FORMS; DEFINITION. (a)

An acknowledgment form provided by this chapter may be altered as

circumstances require. The authorization of a form does not

prevent the use of other forms. The marital status or other

status of the acknowledging person may be shown after the

person's name.

(b) In an acknowledgment form "acknowledged" means:

(1) in the case of a natural person, that the person personally

appeared before the officer taking the acknowledgment and

acknowledged executing the instrument for the purposes and

consideration expressed in it;

(2) in the case of a person as principal by an attorney-in-fact

for the principal, that the attorney-in-fact personally appeared

before the officer taking the acknowledgment and that the

attorney-in-fact acknowledged executing the instrument as the act

of the principal for the purposes and consideration expressed in

it;

(3) in the case of a partnership by a partner or partners acting

for the partnership, that the partner or partners personally

appeared before the officer taking the acknowledgment and

acknowledged executing the instrument as the act of the

partnership for the purposes and consideration expressed in it;

(4) in the case of a corporation by a corporate officer or

agent, that the corporate officer or agent personally appeared

before the officer taking the acknowledgment and that the

corporate officer or agent acknowledged executing the instrument

in the capacity stated, as the act of the corporation, for the

purposes and consideration expressed in it; and

(5) in the case of a person acknowledging as a public officer,

trustee, executor or administrator of an estate, guardian, or

other representative, that the person personally appeared before

the officer taking the acknowledgment and acknowledged executing

the instrument by proper authority in the capacity stated and for

the purposes and consideration expressed in it.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 121.007. FORM FOR ORDINARY CERTIFICATE OF ACKNOWLEDGMENT.

The form of an ordinary certificate of acknowledgment must be

substantially as follows:

"The State of ____________,

"County of ____________,

"Before me ____________ (here insert the name and character of

the officer) on this day personally appeared ________________,

known to me (or proved to me on the oath of ________________ or

through __________________ (description of identity card or other

document)) to be the person whose name is subscribed to the

foregoing instrument and acknowledged to me that he executed the

same for the purposes and consideration therein expressed.

(Seal) "Given under my hand and seal of office this ________ day

of ____________, A.D., ________."

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 90, Sec. 1, eff. Sept. 1,

1997.

Sec. 121.008. SHORT FORMS FOR CERTIFICATES OF ACKNOWLEDGMENT.

(a) The forms for certificates of acknowledgment provided by

this section may be used as alternatives to other authorized

forms. They may be referred to as "statutory forms of

acknowledgment."

(b) Short forms for certificates of acknowledgment include:

(1) For a natural person acting in his own right:

State of Texas

County of ____________

This instrument was acknowledged before me on (date) by (name or

names of person or persons acknowledging).

(Signature of officer)

(Title of officer)

My commission expires: ________

(2) For a natural person as principal acting by

attorney-in-fact:

State of Texas

County of ____________

This instrument was acknowledged before me on (date) by (name of

attorney-in-fact) as attorney-in-fact on behalf of (name of

principal).

(Signature of officer)

(Title of officer)

My commission expires: ________

(3) For a partnership acting by one or more partners:

State of Texas

County of ____________

This instrument was acknowledged before me on (date) by (name of

acknowledging partner or partners), partner(s) on behalf of (name

of partnership), a partnership.

(Signature of officer)

(Title of officer)

My commission expires: ________

(4) For a corporation:

State of Texas

County of ____________

This instrument was acknowledged before me on (date) by (name of

officer), (title of officer) of (name of corporation

acknowledging) a (state of incorporation) corporation, on behalf

of said corporation.

(Signature of officer)

(Title of officer)

My commission expires: ________

(5) For a public officer, trustee, executor, administrator,

guardian, or other representative:

State of Texas

County of ____________

This instrument was acknowledged before me on (date) by (name of

representative) as (title of representative) of (name of entity

or person represented).

(Signature of officer)

(Title of officer)

My commission expires: ________

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 121.009. PROOF OF ACKNOWLEDGMENT BY WITNESS. (a) To prove

a written instrument for recording, at least one of the witnesses

who signed the instrument must personally appear before an

officer who is authorized by this chapter to take acknowledgments

or proofs and must swear:

(1) either that he saw the grantor or person who executed the

instrument sign it or that that person acknowledged in the

presence of the witness that he executed the instrument for the

purposes and consideration expressed in it; and

(2) that he signed the instrument at the request of the grantor

or person who executed the instrument.

(b) The officer must make a certificate of the testimony of the

witness and must sign and officially seal the certificate.

(c) The officer may take the testimony of a witness only if the

officer personally knows or has satisfactory evidence on the oath

of a credible witness that the individual testifying is the

person who signed the instrument as a witness. If evidence is

used to identify the witness who signed the instrument, the

officer must note the use of the evidence in the certificate of

acknowledgment.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 121.010. FORM OF CERTIFICATE FOR PROOF BY WITNESS. When

the execution of a written instrument is proved by a witness, the

certificate of the officer must be substantially as follows:

"The State of ____________,

"County of ____________.

"Before me, ________ (here insert the name and character of the

officer), on this day personally appeared ____________, known to

me (or proved to me on the oath of ____________), to be the

person whose name is subscribed as a witness to the foregoing

instrument of writing, and after being duly sworn by me stated on

oath that he saw ____________, the grantor or person who executed

the foregoing instrument, subscribe the same (or that the grantor

or person who executed such instrument of writing acknowledged in

his presence that he had executed the same for the purposes and

consideration therein expressed), and that he had signed the same

as a witness at the request of the grantor (or person who

executed the same.)

(Seal) "Given under my hand and seal of office this ______ day

of ____________, A.D., ____________."

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 121.011. PROOF OF ACKNOWLEDGMENT BY HANDWRITING. (a) The

execution of an instrument may be established for recording by

proof of the handwriting of persons who signed the instrument

only if:

(1) the grantor of the instrument and all of the witnesses are

dead;

(2) the grantor and all of the witnesses are not residents of

this state;

(3) the residences of the grantor and the witnesses are unknown

to the person seeking to prove the instrument and cannot be

ascertained;

(4) the witnesses have become legally incompetent to testify; or

(5) the grantor of the instrument refuses to acknowledge the

execution of the instrument and all of the witnesses are dead,

not residents of this state, or legally incompetent or their

places of residence are unknown.

(b) If the grantor or person who executed the instrument signed

his name to the instrument, its execution must be proved by

evidence of the handwriting of that person and at least one

witness who signed the instrument. If the grantor or person who

executed the instrument signed the instrument by making his mark,

its execution must be proved by the handwriting of at least two

of the witnesses who signed the instrument.

(c) Evidence taken for proof of handwriting must give the

residence of the testifying witness. A testifying witness must

have known the person whose handwriting is being proved and must

be well acquainted with the handwriting in question and recognize

it as genuine.

(d) Evidence offered for proof of handwriting must be given in

writing by the deposition or affidavit of two or more

disinterested persons. The evidence must satisfactorily prove to

the officer each of the requirements provided by this section.

The officer taking the proof must certify the witnesses'

testimony. The officer must sign, officially seal, and attach

this certificate to the instrument with the depositions or

affidavits of the witnesses.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 121.012. RECORD OF ACKNOWLEDGMENT. (a) An officer

authorized by law to take an acknowledgment or proof of a written

instrument required or permitted by law to be recorded must enter

in a well-bound book and officially sign a short statement of

each acknowledgment or proof. The statement must contain the date

that the acknowledgment or proof was taken, the date of the

instrument, and the names of the grantor and grantee of the

instrument.

(b) If the execution of the instrument is acknowledged by the

grantor of the instrument, the statement must also contain:

(1) the grantor's known or alleged residence;

(2) whether the grantor is personally known to the officer; and

(3) if the grantor is unknown to the officer, the name and

residence of the person who introduced the grantor to the

officer, if any.

(c) If the execution of the instrument is proved by a witness

who signed the instrument, the statement must also contain:

(1) the name of the witness;

(2) the known or alleged residence of the witness;

(3) whether the witness is personally known to the officer; and

(4) if the witness is unknown to the officer, the name and known

or alleged residence of the person who introduced the witness to

the officer, if any.

(d) If land is charged or conveyed by the instrument, the

statement must also contain:

(1) the name of the original grantee; and

(2) the name of the county in which the land is located.

(e) The statements of acknowledgment recorded by the officer are

original public records, open for public inspection and

examination at all reasonable times. The officer must deliver the

book to his successor in office.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 121.013. SUBPOENA OF WITNESS; ATTACHMENT. (a) On the

sworn application of a person interested in the proof of an

instrument required or permitted by law to be recorded, stating

that a witness to the instrument refuses to appear and testify

regarding the execution of the instrument and that the instrument

cannot be proven without the evidence of the witness, an officer

authorized to take proofs of instruments shall issue a subpoena

requiring the witness to appear before the officer and testify

about the execution of the instrument.

(b) If the witness fails to obey the subpoena, the officer has

the same powers to enforce the attendance and compel the answers

of the witness as does a district judge. Attachment may not be

issued, however, unless the witness receives or is tendered the

same compensation that is made to witnesses in other cases. An

officer may not require the witness to leave his county of

residence, but if the witness is temporarily present in the

county where the execution of the instrument is sought to be

proven for registration, he may be required to appear.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 121.014. ACTION FOR DAMAGES. A person injured by the

failure, refusal, or neglect of an officer to comply with a

provision of this chapter has a cause of action against the

officer to recover damages resulting from the failure, refusal,

or neglect of the officer.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 121.015. PRIVATE SEAL OR SCROLL NOT REQUIRED. A private

seal or scroll may not be required on a written instrument other

than an instrument made by a corporation.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 2, eff. Sept. 1,

1993.



CHAPTER 122. JURORS RIGHT TO REEMPLOYMENT

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 122. JURORS RIGHT TO REEMPLOYMENT

Sec. 122.001. JUROR'S RIGHT TO REEMPLOYMENT; NOTICE OF INTENT TO

RETURN. (a) A private employer may not terminate the employment

of a permanent employee because the employee serves as a juror.

(b) An employee whose employment is terminated in violation of

this section is entitled to return to the same employment that

the employee held when summoned for jury service if the employee,

as soon as practical after release from jury service, gives the

employer actual notice that the employee intends to return.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 122.002. DAMAGES; REINSTATEMENT; ATTORNEY'S FEES. (a) A

person who is injured because of a violation of this chapter is

entitled to reinstatement to his former position and to damages

in an amount not less than an amount equal to one year's

compensation nor more than an amount equal to five years'

compensation at the rate at which the person was compensated when

summoned for jury service.

(b) The injured person is also entitled to reasonable attorney's

fees in an amount approved by the court.

(c) An action for damages brought by a person under Subsection

(a) must be brought not later than the second anniversary of the

date on which the person served as a juror.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 442, Sec. 5, eff. Jan. 1,

1992; Acts 1999, 76th Leg., ch. 770, Sec. 1, eff. Sept. 1, 1999.

Sec. 122.0021. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates Section 122.001.

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 1999, 76th Leg., ch. 770, Sec. 2, eff. Sept. 1,

1999.

Sec. 122.0022. CONTEMPT. In addition to and without limiting

any other sanction or remedy available under this chapter or

other law, a court may punish by contempt an employer who

terminates, threatens to terminate, penalizes, or threatens to

penalize an employee because the employee performs jury duty.

Added by Acts 1999, 76th Leg., ch. 770, Sec. 2, eff. Sept. 1,

1999.

Sec. 122.003. DEFENSE. (a) It is a defense to an action

brought under this chapter that the employer's circumstances

changed while the employee served as a juror so that reemployment

was impossible or unreasonable.

(b) To establish a defense under this section, an employer must

prove that the termination of employment was because of

circumstances other than the employee's service as a juror.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 442, Sec. 6, eff. Jan. 1,

1992.



CHAPTER 123. INTERCEPTION OF COMMUNICATION

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 123. INTERCEPTION OF COMMUNICATION

Sec. 123.001. DEFINITIONS. In this chapter:

(1) "Communication" means speech uttered by a person or

information including speech that is transmitted in whole or in

part with the aid of a wire or cable.

(2) "Interception" means the aural acquisition of the contents

of a communication through the use of an electronic, mechanical,

or other device that is made without the consent of a party to

the communication, but does not include the ordinary use of:

(A) a telephone or telegraph instrument or facility or telephone

and telegraph equipment;

(B) a hearing aid designed to correct subnormal hearing to not

better than normal;

(C) a radio, television, or other wireless receiver; or

(D) a cable system that relays a public wireless broadcast from

a common antenna to a receiver.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 123.002. CAUSE OF ACTION. (a) A party to a communication

may sue a person who:

(1) intercepts, attempts to intercept, or employs or obtains

another to intercept or attempt to intercept the communication;

(2) uses or divulges information that he knows or reasonably

should know was obtained by interception of the communication; or

(3) as a landlord, building operator, or communication common

carrier, either personally or through an agent or employee, aids

or knowingly permits interception or attempted interception of

the communication.

(b) This section does not apply to a party to a communication if

an interception or attempted interception of the communication is

authorized by Title 18, United States Code, Section 2516.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 123.003. DEFENSE. (a) A switchboard operator or an

officer, employee, or agent of a communication common carrier

whose facilities are used in the transmission of a wire

communication may intercept, disclose, or use a communication in

the normal course of employment if engaged in an activity that is

necessary to service or for the protection of the carrier's

rights or property. A communication common carrier may not use

service observation or random monitoring except for mechanical or

service quality control checks.

(b) It is a defense to an action under Section 123.002 that an

interception, disclosure, or use of a communication is permitted

by this section.

(c) A defendant must establish by a preponderance of the

evidence a defense raised under this section.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 123.004. DAMAGES. A person who establishes a cause of

action under this chapter is entitled to:

(1) an injunction prohibiting a further interception, attempted

interception, or divulgence or use of information obtained by an

interception;

(2) statutory damages of $10,000 for each occurrence;

(3) all actual damages in excess of $10,000;

(4) punitive damages in an amount determined by the court or

jury; and

(5) reasonable attorney's fees and costs.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2001, 77th Leg., ch. 1049, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 124. PRIVILEGE TO INVESTIGATE THEFT

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 124. PRIVILEGE TO INVESTIGATE THEFT

Sec. 124.001. DETENTION. A person who reasonably believes that

another has stolen or is attempting to steal property is

privileged to detain that person in a reasonable manner and for a

reasonable time to investigate ownership of the property.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 125. COMMON AND PUBLIC NUISANCES

CIVIL PRACTICE AND REMEDIES CODETITLE 6. MISCELLANEOUS PROVISIONSCHAPTER 125. COMMON AND PUBLIC NUISANCESSUBCHAPTER A. SUIT TO ABATE CERTAIN COMMON NUISANCESSec. 125.001. DEFINITIONS. In this chapter:(1) "Common nuisance" is a nuisance described by Section 125.0015.(2) "Public nuisance" is a nuisance described by Section 125.062 or 125.063.(3) "Multiunit residential property" means improved real property with at least three dwelling units, including an apartment building, condominium, hotel, or motel. The term does not include a single-family home or duplex.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 14, Sec. 284(42), eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 857, Sec. 2, eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 968, Sec. 1, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 14.03, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 318, Sec. 25, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 663, Sec. 2, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1181, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1161, Sec. 1, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1202, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1246, Sec. 1, eff. September 1, 2005.

Sec. 125.0015. COMMON NUISANCE. (a) A person who maintains a place to which persons habitually go for the following purposes and who knowingly tolerates the activity and furthermore fails to make reasonable attempts to abate the activity maintains a common nuisance:(1) discharge of a firearm in a public place as prohibited by the Penal Code;(2) reckless discharge of a firearm as prohibited by the Penal Code;(3) engaging in organized criminal activity as a member of a combination as prohibited by the Penal Code;(4) delivery, possession, manufacture, or use of a controlled substance in violation of Chapter 481, Health and Safety Code;(5) gambling, gambling promotion, or communicating gambling information as prohibited by the Penal Code;(6) prostitution, promotion of prostitution, or aggravated promotion of prostitution as prohibited by the Penal Code;(7) compelling prostitution as prohibited by the Penal Code;(8) commercial manufacture, commercial distribution, or commercial exhibition of obscene material as prohibited by the Penal Code;(9) aggravated assault as described by Section 22.02, Penal Code;(10) sexual assault as described by Section 22.011, Penal Code;(11) aggravated sexual assault as described by Section 22.021, Penal Code;(12) robbery as described by Section 29.02, Penal Code;(13) aggravated robbery as described by Section 29.03, Penal Code;(14) unlawfully carrying a weapon as described by Section 46.02, Penal Code;(15) murder as described by Section 19.02, Penal Code;(16) capital murder as described by Section 19.03, Penal Code;(17) continuous sexual abuse of young child or children as described by Section 21.02, Penal Code; or(18) massage therapy or other massage services in violation of Chapter 455, Occupations Code.(b) A person maintains a common nuisance if the person maintains a multiunit residential property to which persons habitually go to commit acts listed in Subsection (a) and knowingly tolerates the acts and furthermore fails to make reasonable attempts to abate the acts.

Added by Acts 2003, 78th Leg., ch. 1202, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1246, Sec. 2, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 593, Sec. 3.04, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1399, Sec. 6, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 5.004, eff. September 1, 2009.

Sec. 125.002. SUIT TO ABATE COMMON NUISANCE; BOND. (a) A suit to enjoin and abate a common nuisance may be brought by an individual, by the attorney general, or by a district, county, or city attorney. The suit must be brought in the county in which it is alleged to exist against the person who is maintaining or about to maintain the nuisance. The suit must be brought in the name of the state if brought by the attorney general or a district or county attorney, in the name of the city if brought by a city attorney, or in the name of the individual if brought by a private citizen. Verification of the petition or proof of personal injury by the acts complained of need not be shown. For purposes of this subsection, personal injury may include economic or monetary loss.(b) A person may bring a suit under Subsection (a) against any person who maintains, owns, uses, or is a party to the use of a place for purposes constituting a nuisance under this subchapter and may bring an action in rem against the place itself. A council of owners, as defined by Section 81.002, Property Code, or a unit owners' association organized under Section 82.101, Property Code, may be sued under this subsection if the council or association maintains, owns, uses, or is a party to the use of the common areas of the council's or association's condominium for purposes constituting a nuisance.(c) Service of any order, notice, process, motion, or ruling of the court on the attorney of record of a cause pending under this subchapter is sufficient service of the party represented by an attorney.(d) A person who violates a temporary or permanent injunctive order under this subchapter is subject to the following sentences for civil contempt:(1) a fine of not less than $1,000 or more than $10,000;(2) confinement in jail for a term of not less than 10 or more than 30 days; or(3) both fine and confinement.(e) If judgment is in favor of the petitioner, the court shall grant an injunction ordering the defendant to abate the nuisance and enjoining the defendant from maintaining or participating in the nuisance and may include in its order reasonable requirements to prevent the use or maintenance of the place as a nuisance. If the petitioner brings an action in rem, the judgment is a judgment in rem against the property as well as a judgment against the defendant. The judgment must order that the place where the nuisance exists be closed for one year after the date of judgment.(f) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1023, Sec. 3, eff. June 15, 2007.(f-1) If the defendant required to execute the bond is a hotel, motel, or similar establishment that rents overnight lodging to the public and the alleged common nuisance is under Section 125.0015(a)(6) or (7), the bond must also be conditioned that the defendant will, in each of the defendant's lodging units on the premises that are the subject of the suit, post in a conspicuous place near the room rate information required to be posted under Section 2155.001, Occupations Code, an operating toll-free telephone number of a nationally recognized information and referral hotline for victims of human trafficking.(g) In an action brought under this chapter, the petitioner may file a notice of lis pendens and a certified copy of an order of the court in the office of the county clerk in each county in which the land is located. The notice of lis pendens must conform to the requirements of Section 12.007, Property Code, and constitutes notice as provided by Section 13.004, Property Code. A certified copy of an order of the court filed in the office of the county clerk constitutes notice of the terms of the order and is binding on subsequent purchasers and lienholders.(h) A person who may bring a suit under Section 125.0015 shall consider, among other factors, whether the property owner, the owner's authorized representative, or the operator or occupant of the business, dwelling, or other place where the criminal acts occurred:(1) promptly notifies the appropriate governmental entity or the entity's law enforcement agency of the occurrence of criminal acts on the property; and(2) cooperates with the governmental entity's law enforcement investigation of criminal acts occurring at the property.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 959, Sec. 2, eff. Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 14, Sec. 284(42), eff. Sept. 1, 1991; Acts 2003, 78th Leg., ch. 1202, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1246, Sec. 3, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 16.03, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 849, Sec. 6, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 990, Sec. 1, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1023, Sec. 1, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1023, Sec. 3, eff. June 15, 2007.

Sec. 125.003. SUIT ON BOND. (a) If a condition of a bond filed or an injunctive order entered under this subchapter is violated, the district, county, or city attorney of the county in which the property is located or the attorney general shall sue on the bond in the name of the state. In the event the attorney general originates the suit, the whole sum shall be forfeited as a penalty to the state. In the event the suit is originated by any office other than the attorney general, the whole sum shall be forfeited as a penalty to the originating entity. On violation of any condition of the bond or of the injunctive order and subsequent to forfeiture of the bond, the place where the nuisance exists shall be ordered closed for one year from the date of the order of bond forfeiture.(b) The party bringing the suit may recover reasonable expenses incurred in prosecuting the suits authorized in Subsection (a) including but not limited to investigative costs, court costs, reasonable attorney's fees, witness fees, and deposition fees.(c) A person may not continue the enjoined activity pending appeal or trial on the merits of an injunctive order entered in a suit brought under this subchapter. Not later than the 90th day after the date of the injunctive order, the appropriate court of appeals shall hear and decide an appeal taken by a party enjoined under this subchapter. If an appeal is not taken by a party temporarily enjoined under this article, the parties are entitled to a full trial on the merits not later than the 90th day after the date of the temporary injunctive order.(d) In an action brought under this chapter, the court may award a prevailing party reasonable attorney's fees in addition to costs. In determining the amount of attorney's fees, the court shall consider:(1) the time and labor involved;(2) the novelty and difficulty of the questions;(3) the expertise, reputation, and ability of the attorney; and(4) any other factor considered relevant by the court.(e) Nothing herein is intended to allow a suit to enjoin and abate a common nuisance to be brought against any enterprise whose sole business is that of a bookstore or movie theater.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 959, Sec. 3, eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 822, Sec. 1, eff. Sept. 1, 1993; Acts 2003, 78th Leg., ch. 1202, Sec. 3, eff. Sept. 1, 2003.

Sec. 125.004. EVIDENCE. (a) Proof that an activity described by Section 125.0015 is frequently committed at the place involved or that the place is frequently used for an activity described by Section 125.0015 is prima facie evidence that the defendant knowingly tolerated the activity.(b) Evidence that persons have been arrested for or convicted of offenses for an activity described by Section 125.0015 in the place involved is admissible to show knowledge on the part of the defendant with respect to the act that occurred. The originals or certified copies of the papers and judgments of those arrests or convictions are admissible in the suit for injunction, and oral evidence is admissible to show that the offense for which a person was arrested or convicted was committed at the place involved.(c) Evidence of the general reputation of the place involved is admissible to show the existence of the nuisance.(d) Notwithstanding Subsection (a), evidence that the defendant, the defendant's authorized representative, or another person acting at the direction of the defendant or the defendant's authorized representative requested law enforcement or emergency assistance with respect to an activity at the place where the common nuisance is allegedly maintained is not admissible for the purpose of showing the defendant tolerated the activity or failed to make reasonable attempts to abate the activity alleged to constitute the nuisance but may be admitted for other purposes, such as showing that a crime listed in Section 125.0015 occurred. Evidence that the defendant refused to cooperate with law enforcement or emergency services with respect to the activity is admissible. The posting of a sign prohibiting the activity alleged is not conclusive evidence that the owner did not tolerate the activity.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 959, Sec. 4, eff. Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 14, Sec. 284(42), eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 857, Sec. 3, eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 968, Sec. 2, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 14.04 to 14.06, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 318, Sec. 26, 27, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 663, Sec. 3, 4, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1181, Sec. 2, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1202, Sec. 4, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1246, Sec. 4, eff. September 1, 2005.

SUBCHAPTER C. ADDITIONAL NUISANCE REMEDIESSec. 125.042. REQUEST FOR MEETING. (a) The voters of an election precinct in which a common nuisance is alleged to exist or is alleged to be likely to be created, or the voters in an adjacent election precinct, may request the district attorney, city attorney, or county attorney having geographical jurisdiction of the place that is the subject of the voters' complaints to authorize a meeting at which interested persons may state their complaints about the matter. To be valid to begin proceedings under this section, the written request must be signed by at least:(1) 10 percent of the registered voters of the election precinct in which the common nuisance is alleged to exist or is alleged to be likely to be created; or(2) 20 percent of the voters of the adjacent election precinct.(b) On receiving a written request for a meeting from the required number of persons, the district attorney, city attorney, or county attorney may appoint a person to conduct the meeting at a location as near as practical to the place that is the subject of the complaints.

Added by Acts 1987, 70th Leg., ch. 959, Sec. 7, eff. Sept. 1, 1987. Amended by Acts 2003, 78th Leg., ch. 1202, Sec. 5, eff. Sept. 1, 2003.

Sec. 125.043. NOTICE. The district attorney, city attorney, or county attorney receiving the request may:(1) post notice of the purpose, time, and place of the meeting at either the county courthouse of the county or the city hall of the city in which the place that is the subject of the complaints is located and publish the notice in a newspaper of general circulation published in that county or city; and(2) serve the notice, by personal service, to the owner and the operator of the place.

Added by Acts 1987, 70th Leg., ch. 959, Sec. 7, eff. Sept. 1, 1987.

Sec. 125.044. FINDINGS. (a) After the meeting, the person appointed to conduct the meeting shall report the findings to the district attorney, city attorney, or county attorney who appointed the person. The district attorney, city attorney, or county attorney, on finding by the attorney that a common nuisance exists or is likely to be created, may initiate appropriate available proceedings against the persons owning or operating the place at which the common nuisance exists or is likely to be created.(b) In a proceeding begun under Subsection (a):(1) proof that acts creating a common nuisance are frequently committed at the place is prima facie evidence that the owner and the operator knowingly tolerated the acts;(2) evidence that persons have been arrested for or convicted of offenses involving acts at the place that create a common nuisance is admissible to show knowledge on the part of the owner and the operator with respect to the acts that occurred; and(3) notwithstanding Subdivision (1), evidence that the defendant, the defendant's authorized representative, or another person acting at the direction of the defendant or the defendant's authorized representative requested law enforcement or emergency assistance with respect to an activity at the place where the common nuisance is allegedly maintained is not admissible for the purpose of showing the defendant tolerated the activity or failed to make reasonable attempts to abate the activity alleged to constitute the nuisance but may be admitted for other purposes, such as showing that a crime listed in Section 125.0015 occurred. Evidence that the defendant refused to cooperate with law enforcement or emergency services with respect to the activity is admissible.(b-1) The posting of a sign prohibiting the activity alleged is not conclusive evidence that the owner did not tolerate the activity.(c) The originals or certified copies of the papers and judgments of the arrests or convictions described by Subdivision (2) of Subsection (b) are admissible in a suit for an injunction, and oral evidence is admissible to show that the offense for which a person was arrested or convicted was committed at the place involved.

Added by Acts 1987, 70th Leg., ch. 959, Sec. 7, eff. Sept. 1, 1987. Amended by Acts 2003, 78th Leg., ch. 1202, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1246, Sec. 5, eff. September 1, 2005.

Sec. 125.045. REMEDIES. (a) If, after notice and hearing on a request by a petitioner for a temporary injunction, a court determines that the petitioner is likely to succeed on the merits in a suit brought under Section 125.002, the court:(1) may include in its order reasonable requirements to prevent the use or maintenance of the place as a nuisance; and(2) shall require that the defendant execute a bond. Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 16.04, Acts 2007, 80th Leg., R.S., Ch. 849, Sec. 7, Acts 2007, 80th Leg., R.S., Ch. 990, Sec. 2 (a-1) If the defendant required to execute the bond is a hotel, motel, or similar establishment that rents overnight lodging to the public and the alleged common nuisance is under Section 125.0015(a)(6) or (7), the bond must also be conditioned that the defendant will, in each of the defendant's lodging units on the premises that are the subject of the suit, post in a conspicuous place near the room rate information required to be posted under Section 2155.001, Occupations Code, an operating toll-free telephone number of a nationally recognized information and referral hotline for victims of human trafficking. Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch. 1023, Sec. 2 (a-1) The bond must:(1) be payable to the state at the county seat of the county in which the place is located;(2) be in the amount set by the court, but not less than $5,000 or more than $10,000;(3) have sufficient sureties approved by the court; and(4) be conditioned that the defendant will not knowingly maintain a common nuisance to exist at the place.(b) If, after an entry of a temporary or permanent injunction, a court determines that a condition of the injunctive order is violated, the court may:(1) order a political subdivision to discontinue the furnishing of utility services to the place at which the nuisance exists;(2) prohibit the furnishing of utility service to the place by any public utility holding a franchise to use the streets and alleys of the political subdivision;(3) revoke the certificate of occupancy of the place;(4) prohibit the use of city streets, alleys, and other public ways for access to the place during the existence of the nuisance or in furtherance of the nuisance; (5) limit the hours of operation of the place, to the extent that the hours of operation are not otherwise specified by law;(6) order a landlord to terminate a tenant's lease if:(A) the landlord and the tenant are parties to the suit; and(B) the tenant has violated a condition of the injunctive order; or(7) order any other legal remedy available under the laws of the state.(c) If a condition of a bond filed or an injunctive order entered under this subchapter is violated, the district, county, or city attorney of the county in which the property is located or the attorney general may sue on the bond in the name of the state. In the event the attorney general originates the suit, the whole sum shall be forfeited as a penalty to the state. In the event the suit is originated by any office other than the attorney general, the whole sum shall be forfeited as a penalty to the originating entity.

Added by Acts 1987, 70th Leg., ch. 959, Sec. 7, eff. Sept. 1, 1987. Amended by Acts 2003, 78th Leg., ch. 1202, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 16.04, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 849, Sec. 7, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 990, Sec. 2, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1023, Sec. 2, eff. June 15, 2007.

Sec. 125.046. ADDITIONAL REMEDIES; RECEIVER. (a) If, in any judicial proceeding under Subchapter A, a court determines that a person is maintaining a multiunit residential property that is a common nuisance, the court may, on its own motion or on the motion of any party, order the appointment of a receiver to manage the property or render any other order allowed by law as necessary to abate the nuisance.(b) A receiver appointed under this section may not be appointed for a period longer than one year.(c) The court shall determine the management duties of the receiver, the amount to be paid the receiver, the method of payment, and the payment periods.(d) A receiver appointed under this section shall continue to manage the property during the pendency of any appeal relating to the nuisance or the appointment of the receiver.(e) A receiver appointed by the court may:(1) take control of the property;(2) collect rents due on the property;(3) make or have made any repairs necessary to bring the property into compliance with minimum standards in local ordinances;(4) make payments necessary for the maintenance or restoration of utilities to the properties;(5) purchase materials necessary to accomplish repairs;(6) renew existing rental contracts and leases;(7) enter into new rental contracts and leases;(8) affirm, renew, or enter into a new contract providing for insurance coverage on the property; and(9) exercise all other authority that an owner of the property would have except for the authority to sell the property.(f) Expenditures of monies by the receiver in excess of $10,000 under Subdivisions (3) and (5) of Subsection (e) shall require prior approval of the court.(g) On the completion of the receivership, the receiver shall file with the court a full accounting of all costs and expenses incurred in the repairs, including reasonable costs for labor and subdivision, and all income received from the property.

Added by Acts 1995, 74th Leg., ch. 818, Sec. 2, eff. Aug. 28, 1995. Amended by Acts 2003, 78th Leg., ch. 1202, Sec. 7, eff. Sept. 1, 2003.

Sec. 125.047. NUISANCE ABATEMENT FUND. (a) In this section:(1) "Fund" means a nuisance abatement fund.(2) "Nuisance abatement" means an activity taken by a municipality to reduce the occurrences of a common or public nuisance.(b) This section applies only to a municipality with a population of 1.5 million or more.(c) A municipality shall create a fund as a separate account in the treasury of the municipality.(d) The fund consists of:(1) money awarded the municipality in an action under this chapter;(2) money awarded the municipality under a settlement to an action under this chapter;(3) fines resulting from code enforcement citations issued by the municipality for conduct defined as a common or public nuisance under this chapter;(4) bonds forfeited to the municipality under this chapter; and(5) donations or grants made to the municipality for the purpose of nuisance abatement.(e) The money in the fund may be used only for the purpose of ongoing nuisance abatement. That purpose includes:(1) regular and overtime compensation for nuisance abatement or enforcement personnel; and(2) hiring additional personnel for nuisance abatement as needed.

Added by Acts 2003, 78th Leg., ch. 1202, Sec. 8, eff. Sept. 1, 2003.

SUBCHAPTER D. MEMBERSHIP IN CRIMINAL STREET GANGSec. 125.061. DEFINITIONS. In this subchapter:(1) "Combination" and "criminal street gang" have the meanings assigned by Section 71.01, Penal Code.(2) "Continuously or regularly" means at least five times in a period of not more than 12 months.(3) "Gang activity" means the following types of conduct:(A) organized criminal activity as described by Section 71.02, Penal Code;(B) terroristic threat as described by Section 22.07, Penal Code;(C) coercing, soliciting, or inducing gang membership as described by Section 22.015, Penal Code;(D) criminal trespass as described by Section 30.05, Penal Code;(E) disorderly conduct as described by Section 42.01, Penal Code;(F) criminal mischief as described by Section 28.03, Penal Code, that causes a pecuniary loss of $500 or more;(G) a graffiti offense in violation of Section 28.08, Penal Code, that:(i) causes a pecuniary loss of $500 or more; or(ii) occurs at a school, an institution of higher education, a place of worship or human cemetery, a public monument, or a community center that provides medical, social, or educational programs;(H) a weapons offense in violation of Chapter 46, Penal Code; or(I) unlawful possession of a substance or other item in violation of Chapter 481, Health and Safety Code.

Added by Acts 1993, 73rd Leg., ch. 968, Sec. 3, eff. Aug. 30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.10, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 318, Sec. 31, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 1202, Sec. 9, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 472, Sec. 1, eff. September 1, 2005.

Sec. 125.062. PUBLIC NUISANCE; COMBINATION. A combination or criminal street gang that continuously or regularly associates in gang activities is a public nuisance.

Added by Acts 1993, 73rd Leg., ch. 968, Sec. 3, eff. Aug. 30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.11, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 318, Sec. 32, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 1202, Sec. 9, eff. Sept. 1, 2003.

Sec. 125.063. PUBLIC NUISANCE; USE OF PLACE. The habitual use of a place by a combination or criminal street gang for engaging in gang activity is a public nuisance.

Added by Acts 1993, 73rd Leg., ch. 968, Sec. 3, eff. Aug. 30, 1993. Amended by Acts 2003, 78th Leg., ch. 1202, Sec. 9, eff. Sept. 1, 2003.

Sec. 125.064. SUIT TO ABATE NUISANCE. (a) A district, county, or city attorney, the attorney general, or a resident of the state may sue to enjoin a public nuisance under this subchapter.(b) Any person who habitually associates with others to engage in gang activity as a member of a combination or criminal street gang may be made a defendant in the suit. Any person who owns or is responsible for maintaining a place that is habitually used for engaging in gang activity may be made a defendant in the suit.(c) If the suit is brought by the state, the petition does not require verification.(d) If the suit is brought by a resident, the resident is not required to show personal injury.

Added by Acts 1993, 73rd Leg., ch. 968, Sec. 3, eff. Aug. 30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.12, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 318, Sec. 33, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 1202, Sec. 10, eff. Sept. 1, 2003.

Sec. 125.065. COURT ORDER. (a) If the court finds that a combination or criminal street gang constitutes a public nuisance, the court may enter an order:(1) enjoining a defendant in the suit from engaging in the gang activities of the combination or gang; and(2) imposing other reasonable requirements to prevent the combination or gang from engaging in future gang activities.(b) If the court finds that a place is habitually used in a manner that constitutes a public nuisance, the court may include in its order reasonable requirements to prevent the use of the place for gang activity.

Added by Acts 1993, 73rd Leg., ch. 968, Sec. 3, eff. Aug. 30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.13, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 318, Sec. 34, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 1202, Sec. 11, eff. Sept. 1, 2003.

Sec. 125.066. VIOLATION OF COURT ORDER. A person who violates a temporary or permanent injunctive order under this subchapter is subject to the following sentences for civil contempt:(1) a fine of not less than $1,000 nor more than $10,000;(2) confinement in jail for a term of not less than 10 nor more than 30 days; or(3) both fine and confinement.

Added by Acts 1993, 73rd Leg., ch. 968, Sec. 3, eff. Aug. 30, 1993.

Sec. 125.067. CONTINUATION OF ACTIVITIES PENDING TRIAL OR APPEAL; APPEAL. (a) A person may not continue the enjoined activity pending trial or appeal on the merits of an injunctive order in a suit brought under this subchapter.(b) Not later than the 90th day after the date of the injunctive order, an appropriate court of appeals shall hear and decide an appeal taken by a person enjoined under this subchapter.(c) If an appeal is not taken by a person temporarily enjoined under this subchapter, the person is entitled to a trial on the merits not later than the 90th day after the date of the temporary injunctive order.

Added by Acts 1993, 73rd Leg., ch. 968, Sec. 3, eff. Aug. 30, 1993.

Sec. 125.0675. INJUNCTION FOR SPECIFIED PERIOD. In addition to any other order that may be issued under this subchapter or other law, a court of appeals or a trial court acting under Section 125.067(b) or (c) may issue an injunctive order under this subchapter stating that the injunction remains in effect during the course of the trial or until lifted by the court.

Added by Acts 2003, 78th Leg., ch. 1202, Sec. 12, eff. Sept. 1, 2003.

Sec. 125.068. ATTORNEY'S FEES. In an action brought under this subchapter, the court may award a prevailing party reasonable attorney's fees and costs.

Added by Acts 1993, 73rd Leg., ch. 968, Sec. 3, eff. Aug. 30, 1993.

Sec. 125.069. USE OF PLACE; EVIDENCE. In an action brought under this subchapter, proof that gang activity by a member of a combination or a criminal street gang is frequently committed at a place or proof that a place is frequently used for engaging in gang activity by a member of a combination or a criminal street gang is prima facie evidence that the proprietor knowingly permitted the act, unless the act constitutes conspiring to commit gang activity.

Added by Acts 1993, 73rd Leg., ch. 968, Sec. 3, eff. Aug. 30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.14, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 318, Sec. 35, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 1202, Sec. 13, eff. Sept. 1, 2003.

Sec. 125.070. CIVIL ACTION FOR VIOLATION OF INJUNCTION. (a) In this section, "governmental entity" means a political subdivision of this state, including any city, county, school district, junior college district, levee improvement district, drainage district, irrigation district, water improvement district, water control and improvement district, water control and preservation district, freshwater supply district, navigation district, conservation and reclamation district, soil conservation district, communication district, public health district, and river authority.(b) A criminal street gang or a member of a criminal street gang is liable to the state or a governmental entity injured by the violation of a temporary or permanent injunctive order under this subchapter.(c) In an action brought against a member of a criminal street gang, the plaintiff must show that the member violated the temporary or permanent injunctive order.(d) A district, county, or city attorney or the attorney general may sue for money damages on behalf of the state or a governmental entity. If the state or a governmental entity prevails in a suit under this section, the state or governmental entity may recover:(1) actual damages;(2) a civil penalty in an amount not to exceed $20,000 for each violation; and(3) court costs and attorney's fees.(e) The property of the criminal street gang or a member of the criminal street gang may be seized in execution on a judgment under this section. Property may not be seized under this subsection if the owner or interest holder of the property proves by a preponderance of the evidence that the owner or interest holder was not a member of the criminal street gang and did not violate the temporary or permanent injunctive order. The owner or interest holder of property that is in the possession of a criminal street gang or a member of the criminal street gang and that is subject to execution under this subsection must show that the property:(1) was stolen from the owner or interest holder; or(2) was used or intended to be used without the effective consent of the owner or interest holder by the criminal street gang or a member of the criminal street gang.(f) The attorney general shall deposit money received under this section for damages or as a civil penalty in the neighborhood and community recovery fund held by the attorney general outside the state treasury. Money in the fund is held by the attorney general in trust for the benefit of the community or neighborhood harmed by the violation of a temporary or permanent injunctive order. Money in the fund may be used only for the benefit of the community or neighborhood harmed by the violation of the injunctive order. Interest earned on money in the fund shall be credited to the fund. The attorney general shall account for money in the fund so that money held for the benefit of a community or neighborhood, and interest earned on that money, are not commingled with money in the fund held for the benefit of a different community or neighborhood.(g) A district, county, or city attorney who brings suit on behalf of a governmental entity shall deposit money received for damages or as a civil penalty in an account to be held in trust for the benefit of the community or neighborhood harmed by the violation of a temporary or permanent injunctive order. Money in the account may be used only for the benefit of the community or neighborhood harmed by the violation of the injunctive order. Interest earned on money in the account shall be credited to the account. The district, county, or city attorney shall account for money in the account so that money held for the benefit of a community or neighborhood, and interest earned on that money, are not commingled with money in the account held for the benefit of a different community or neighborhood.(h) An action under this section brought by the state or a governmental entity does not waive sovereign or governmental immunity for any purpose.

Added by Acts 2009, 81st Leg., R.S., Ch. 1130, Sec. 10, eff. September 1, 2009.



CHAPTER 126. LOCAL RELIGIOUS CONGREGATIONS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 126. LOCAL RELIGIOUS CONGREGATIONS

SUBCHAPTER A. RECEIVERSHIP FOR LOCAL RELIGIOUS CONGREGATION

Sec. 126.001. DEFINITION. In this subchapter, "religious

congregation" does not include the religion or a denomination of

the religion as a whole.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 937, Sec. 1, eff. Aug. 31,

1987.

Sec. 126.002. APPOINTMENT OF RECEIVER. (a) The judge of a

district court or another court of jurisdiction shall on

application appoint a receiver for any religious congregation

that:

(1) formerly maintained regular forms of work and worship in a

given community at regular intervals; and

(2) has ceased to function as a religious congregation in those

or similar capacities for at least one year.

(b) The judge shall hear and determine the application in term

or in vacation.

(c) Before appointing a receiver, the judge shall apply to the

secretary of state for a certified copy of the record of trustees

required by this chapter.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 937, Sec. 1, eff. Aug. 31,

1987.

Sec. 126.003. QUALIFICATIONS. (a) A person appointed receiver

for the religious congregation need not be a member of an active

religious congregation of like faith. If an organization is

appointed receiver, the organization must be a recognized

organization of like faith.

(b) If the organization of like faith has a state society or an

organization similarly formed and named and the society or

organization is authorized to act as receiver or trustee for the

organization , the court may appoint the society or organization

to serve as receiver.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 937, Sec. 1, eff. Aug. 31,

1987.

Sec. 126.004. POWERS AND DUTIES. (a) The receiver shall take

charge of all property belonging to the religious congregation

and administer that property under the direction of the court for

the best interests of the religious congregation.

(b) If necessary to preserve the property, the receiver may sell

it under order of the court.

(c) The court shall order the public or private sale of property

belonging to a religious congregation that may not be revived or

reorganized within a reasonable time. The proceeds of the sale

shall be delivered to the receiver, who shall use them for a

religious congregation of like faith.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 937, Sec. 1, eff. Aug. 31,

1987.

SUBCHAPTER B. TRUSTEES

Sec. 126.011. RECORD. (a) On receipt of $2.50, the secretary

of state shall record the names of all trustees appointed by any

state organization of a religious congregation in this state.

(b) The appointment must be duly authenticated by an officer

authorized to acknowledge deeds in this state.

(c) The secretary of state shall keep the record in a well-bound

book in the secretary of state's office.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 937, Sec. 1, eff. Aug. 31,

1987.

Sec. 126.012. CERTIFIED COPY TO COURT. (a) The secretary of

state shall furnish a certified copy of the appointments to any

court in this state on application by the judge or court clerk.

(b) If the certified copy is used in a proceeding, $1.50 shall

be taxed as costs to be collected and paid as other costs.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 937, Sec. 1, eff. Aug. 31,

1987.

Sec. 126.013. CHANGE IN TRUSTEES. This chapter does not affect

a religious congregation's right to change, appoint, or elect its

trustees.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 937, Sec. 1, eff. Aug. 31,

1987.



CHAPTER 127. INDEMNITY PROVISIONS IN CERTAIN MINERAL AGREEMENTS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 127. INDEMNITY PROVISIONS IN CERTAIN MINERAL AGREEMENTS

Sec. 127.001. DEFINITIONS. In this chapter:

(1) "Agreement pertaining to a well for oil, gas, or water or to

a mine for a mineral":

(A) means:

(i) a written or oral agreement or understanding concerning the

rendering of well or mine services; or

(ii) an agreement to perform a part of those services or an act

collateral to those services, including furnishing or renting

equipment, incidental transportation, or other goods and services

furnished in connection with the services; but

(B) does not include a joint operating agreement.

(2) "Joint operating agreement" means an agreement between or

among holders of working interests or operating rights for the

joint exploration, development, operation, or production of

minerals.

(3) "Mutual indemnity obligation" means an indemnity obligation

in an agreement pertaining to a well for oil, gas, or water or to

a mine for a mineral in which the parties agree to indemnify each

other and each other's contractors and their employees against

loss, liability, or damages arising in connection with bodily

injury, death, and damage to property of the respective

employees, contractors or their employees, and invitees of each

party arising out of or resulting from the performance of the

agreement.

(4) "Well or mine service":

(A) includes:

(i) drilling, deepening, reworking, repairing, improving,

testing, treating, perforating, acidizing, logging, conditioning,

purchasing, gathering, storing, or transporting oil, brine water,

fresh water, produced water, condensate, petroleum products, or

other liquid commodities, or otherwise rendering services in

connection with a well drilled to produce or dispose of oil, gas,

other minerals or water; and

(ii) designing, excavating, constructing, improving, or

otherwise rendering services in connection with a mine shaft,

drift, or other structure intended for use in exploring for or

producing a mineral; but

(B) does not include:

(i) purchasing, selling, gathering, storing, or transporting gas

or natural gas liquids by pipeline or fixed associated

facilities; or

(ii) construction, maintenance, or repair of oil, natural gas

liquids, or gas pipelines or fixed associated facilities.

(5) "Wild well" means a well from which the escape of oil or gas

is not intended and cannot be controlled by equipment used in

normal drilling practice.

(6) "Unilateral indemnity obligation" means an indemnity

obligation in an agreement pertaining to a well for oil, gas, or

water or to a mine for a mineral in which one of the parties as

indemnitor agrees to indemnify the other party as indemnitee with

respect to claims for personal injury or death to the

indemnitor's employees or agents or to the employees or agents of

the indemnitor's contractors but in which the indemnitee does not

make a reciprocal indemnity to the indemnitor.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 1102, Sec. 1, eff. Sept. 1,

1989; Acts 1991, 72nd Leg., ch. 36, Sec. 1, eff. April 19, 1991.

Sec. 127.002. FINDINGS; CERTAIN AGREEMENTS AGAINST PUBLIC

POLICY. (a) The legislature finds that an inequity is fostered

on certain contractors by the indemnity provisions in certain

agreements pertaining to wells for oil, gas, or water or to mines

for other minerals.

(b) Certain agreements that provide for indemnification of a

negligent indemnitee are against the public policy of this state.

(c) The legislature finds that joint operating agreement

provisions for the sharing of costs or losses arising from joint

activities, including costs or losses attributable to the

negligent acts or omissions of any party conducting the joint

activity:

(1) are commonly understood, accepted, and desired by the

parties to joint operating agreements;

(2) encourage mineral development;

(3) are not against the public policy of this state; and

(4) are enforceable unless those costs or losses are expressly

excluded by written agreement.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 36, Sec. 2, eff. April 19,

1991.

Sec. 127.003. AGREEMENT VOID AND UNENFORCEABLE. (a) Except as

otherwise provided by this chapter, a covenant, promise,

agreement, or understanding contained in, collateral to, or

affecting an agreement pertaining to a well for oil, gas, or

water or to a mine for a mineral is void if it purports to

indemnify a person against loss or liability for damage that:

(1) is caused by or results from the sole or concurrent

negligence of the indemnitee, his agent or employee, or an

individual contractor directly responsible to the indemnitee; and

(2) arises from:

(A) personal injury or death;

(B) property injury; or

(C) any other loss, damage, or expense that arises from personal

injury, death, or property injury.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 127.004. EXCLUSIONS. This chapter does not apply to loss

or liability for damages or an expense arising from:

(1) personal injury, death, or property injury that results from

radioactivity;

(2) property injury that results from pollution, including

cleanup and control of the pollutant;

(3) property injury that results from reservoir or underground

damage, including loss of oil, gas, other mineral substance, or

water or the well bore itself;

(4) personal injury, death, or property injury that results from

the performance of services to control a wild well to protect the

safety of the general public or to prevent depletion of vital

natural resources; or

(5) cost of control of a wild well, underground or above the

surface.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 1102, Sec. 2, eff. Sept. 1,

1989.

Sec. 127.005. INSURANCE COVERAGE. (a) This chapter does not

apply to an agreement that provides for indemnity if the parties

agree in writing that the indemnity obligation will be supported

by liability insurance coverage to be furnished by the indemnitor

subject to the limitations specified in Subsection (b) or (c).

(b) With respect to a mutual indemnity obligation, the indemnity

obligation is limited to the extent of the coverage and dollar

limits of insurance or qualified self-insurance each party as

indemnitor has agreed to obtain for the benefit of the other

party as indemnitee.

(c) With respect to a unilateral indemnity obligation, the

amount of insurance required may not exceed $500,000.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 1102, Sec. 3, eff. Sept. 1,

1989; Acts 1991, 72nd Leg., ch. 36, Sec. 3, eff. April 19, 1991;

Acts 1995, 74th Leg., ch. 679, Sec. 1, eff. Aug. 28, 1995; Acts

1999, 76th Leg., ch. 1006, Sec. 1, eff. Aug. 30, 1999.

Sec. 127.006. INSURANCE CONTRACT; WORKERS' COMPENSATION. This

chapter does not affect:

(1) the validity of an insurance contract; or

(2) a benefit conferred by the workers' compensation statutes of

this state.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 127.007. OWNER OF SURFACE ESTATE. This chapter does not

deprive an owner of the surface estate of the right to secure

indemnity from a lessee, an operator, a contractor, or other

person conducting operations for the exploration or production of

minerals of the owner's land.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 128. LIMITATION ON SUITS AGAINST FIREARMS OR AMMUNITION MANUFACTURER, TRADE ASSOCIATION, OR SELLER

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 128. LIMITATION ON SUITS AGAINST FIREARMS OR AMMUNITION

MANUFACTURER, TRADE ASSOCIATION, OR SELLER

Sec. 128.001. LIMITATION ON RIGHT TO BRING SUIT OR RECOVER

DAMAGES. (a) In this section, "governmental unit" means:

(1) a political subdivision of the state, including a

municipality or county; and

(2) any other agency of government whose authority is derived

from the laws or constitution of this state.

(b) Except as provided by Subsection (c), a governmental unit

may not bring suit against a firearms or ammunition manufacturer,

trade association, or seller for recovery of damages resulting

from, or injunctive relief or abatement of a nuisance relating

to, the lawful design, manufacture, marketing, or sale of

firearms or ammunition to the public.

(c) A governmental unit on behalf of the state or any other

governmental unit may bring a suit described by Subsection (b) if

the suit is approved in advance by the legislature in a

concurrent resolution or by enactment of a law. This subsection

does not create a cause of action.

(d) Nothing in this section shall prohibit a governmental unit

from bringing an action against a firearms manufacturer, trade

association, or seller for recovery of damages for:

(1) breach of contract or warranty as to firearms or ammunition

purchased by a governmental unit;

(2) damage or harm to property owned or leased by the

governmental unit caused by a defective firearm or ammunition;

(3) personal injury or death, if such action arises from a

governmental unit's claim for subrogation;

(4) injunctive relief to enforce a valid ordinance, statute, or

regulation; or

(5) contribution under Chapter 33, Civil Practice and Remedies

Code.

(e) Nothing in this section shall prohibit the attorney general

from bringing a suit described by Subsection (b) on behalf of the

state or any other governmental unit. This subsection does not

create a cause of action.

Added by Acts 1999, 76th Leg., ch. 597, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 129. AGE OF MAJORITY

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 129. AGE OF MAJORITY

Sec. 129.001. AGE OF MAJORITY. The age of majority in this

state is 18 years.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 129.002. RIGHTS, PRIVILEGES, OR OBLIGATIONS. A law, rule,

or ordinance enacted or adopted before August 27, 1973, that

extends a right, privilege, or obligation to an individual on the

basis of a minimum age of 19, 20, or 21 years shall be

interpreted as prescribing a minimum age of 18 years.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.

Sec. 129.003. ALCOHOLIC BEVERAGE CODE PREVAILS. The minimum age

provisions of the Alcoholic Beverage Code prevail to the extent

of any conflict with this chapter.

Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 130. INDEMNIFICATION IN CERTAIN CONSTRUCTION CONTRACTS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 130. INDEMNIFICATION IN CERTAIN CONSTRUCTION CONTRACTS

Sec. 130.001. DEFINITION. In this chapter "construction

contract" means a contract or agreement made and entered into by

an owner, contractor, subcontractor, registered architect,

licensed engineer, or supplier concerning the design,

construction, alteration, repair, or maintenance of a building,

structure, appurtenance, road, highway, bridge, dam, levee, or

other improvement to or on real property, including moving,

demolition, and excavation connected with the real property.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.14(a), eff. Sept.

1, 1987. Amended by Acts 2001, 77th Leg., ch. 351, Sec. 2, eff.

Sept. 1, 2001.

Sec. 130.002. COVENANT OR PROMISE VOID AND UNENFORCEABLE. (a)

A covenant or promise in, in connection with, or collateral to a

construction contract is void and unenforceable if the covenant

or promise provides for a contractor who is to perform the work

that is the subject of the construction contract to indemnify or

hold harmless a registered architect, licensed engineer or an

agent, servant, or employee of a registered architect or licensed

engineer from liability for damage that:

(1) is caused by or results from:

(A) defects in plans, designs, or specifications prepared,

approved, or used by the architect or engineer; or

(B) negligence of the architect or engineer in the rendition or

conduct of professional duties called for or arising out of the

construction contract and the plans, designs, or specifications

that are a part of the construction contract; and

(2) arises from:

(A) personal injury or death;

(B) property injury; or

(C) any other expense that arises from personal injury, death,

or property injury.

(b) A covenant or promise in, in connection with, or collateral

to a construction contract other than a contract for a single

family or multifamily residence is void and unenforceable if the

covenant or promise provides for a registered architect or

licensed engineer whose engineering or architectural design

services are the subject of the construction contract to

indemnify or hold harmless an owner or owner's agent or employee

from liability for damage that is caused by or results from the

negligence of an owner or an owner's agent or employee.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.14(a), eff. Sept.

1, 1987. Amended by Acts 2001, 77th Leg., ch. 351, Sec. 3, eff.

Sept. 1, 2001.

Sec. 130.003. INSURANCE CONTRACT; WORKERS' COMPENSATION. This

chapter does not apply to:

(1) an insurance contract; or

(2) a workers' compensation agreement.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.14(a), eff. Sept.

1, 1987.

Sec. 130.004. OWNER OF INTEREST IN REAL PROPERTY. (a) Except

as provided by Section 130.002(b), this chapter does not apply to

an owner of an interest in real property or persons employed

solely by that owner.

(b) Except as provided by Section 130.002(b), this chapter does

not prohibit or make void or unenforceable a covenant or promise

to:

(1) indemnify or hold harmless an owner of an interest in real

property and persons employed solely by that owner; or

(2) allocate, release, liquidate, limit, or exclude liability in

connection with a construction contract between an owner or other

person for whom a construction contract is being performed and a

registered architect or licensed engineer.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.14(a), eff. Sept.

1, 1987. Amended by Acts 2001, 77th Leg., ch. 351, Sec. 4, eff.

Sept. 1, 2001.

Sec. 130.005. APPLICATION OF CHAPTER. This chapter does not

apply to a contract or agreement in which an architect or

engineer or an agent, servant, or employee of an architect or

engineer is indemnified from liability for:

(1) negligent acts other than those described by this chapter;

or

(2) negligent acts of the contractor, any subcontractor, any

person directly or indirectly employed by the contractor or a

subcontractor, or any person for whose acts the contractor or a

subcontractor may be liable.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.14(a), eff. Sept.

1, 1987.



CHAPTER 131. VIOLATION OF COLLEGIATE ATHLETIC ASSOCIATION RULES

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 131. VIOLATION OF COLLEGIATE ATHLETIC ASSOCIATION RULES

Sec. 131.001. DEFINITIONS. In this chapter:

(1) "National collegiate athletic association" means a national

collegiate athletic association with one or more member

institutions in 40 or more states, including Texas.

(2) "Person" does not include a government or governmental

subdivision or agency.

(3) "Regional collegiate athletic association" means a regional

collegiate athletic association with one or more of its member

institutions in Texas.

(4) "Institution" means a public or private institution of

higher education, including any senior college, university,

community college, technical institute, or junior college.

Added by Acts 1987, 70th Leg., ch. 1065, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1997, 75th Leg., ch. 279, Sec. 1, eff.

Sept. 1, 1997.

Sec. 131.002. ADOPTION OF RULES. The rules of each national

collegiate athletic association in effect on January 1, 1987, are

adopted.

Added by Acts 1987, 70th Leg., ch. 1065, Sec. 1, eff. Sept. 1,

1987.

Sec. 131.003. CAUSE OF ACTION BY REGIONAL COLLEGIATE ATHLETIC

ASSOCIATION. A person who violates a rule of a national

collegiate athletic association adopted by this chapter is liable

for damages in an action brought by a regional collegiate

athletic association if:

(1) the person knew or reasonably should have known that a rule

was violated; and

(2) the violation of the rule is a contributing factor to

disciplinary action taken by the national collegiate athletic

association against:

(A) the regional collegiate athletic association;

(B) a member institution of the regional collegiate athletic

association; or

(C) a student at a member institution of the regional collegiate

athletic association.

Added by Acts 1987, 70th Leg., ch. 1065, Sec. 1, eff. Sept. 1,

1987.

Sec. 131.004. CAUSE OF ACTION BY INSTITUTION. A person who

violates a rule of a national collegiate athletic association

adopted by this chapter is liable for damages in an action

brought by an institution if:

(1) the person knew or reasonably should have known that a rule

was violated; and

(2) the violation of the rule is a contributing factor to

disciplinary action taken by the national collegiate athletic

association against the institution or a student at the

institution.

Added by Acts 1987, 70th Leg., ch. 1065, Sec. 1, eff. Sept. 1,

1987.

Sec. 131.005. DEFENSES. (a) It is a defense to an action under

this chapter that, at the time of the violation of the rule:

(1) the rule was not a current rule of the national collegiate

athletic association; or

(2) the rule had been substantially changed by the national

collegiate athletic association.

(b) It is a defense to an action under Section 131.003 that, at

the time of the violation of the rule, the defendant was:

(1) an employee of the national collegiate athletic association

whose rule was violated;

(2) an employee of the regional collegiate athletic association;

(3) an employee of a member institution of the regional

collegiate athletic association; or

(4) a student at a member institution of the regional collegiate

athletic association.

(c) It is a defense to an action under Section 131.004 that, at

the time of the violation of the rule, the defendant was:

(1) an employee of the national collegiate athletic association

whose rule was violated;

(2) an employee of the regional collegiate athletic association

of which the institution is a member;

(3) an employee of the institution; or

(4) a student at the institution.

Added by Acts 1987, 70th Leg., ch. 1065, Sec. 1, eff. Sept. 1,

1987.

Sec. 131.006. DAMAGES. Damages to a regional collegiate

athletic association or institution may include lost television

revenues and lost ticket sales of regular season and post-season

athletic events.

Added by Acts 1987, 70th Leg., ch. 1065, Sec. 1, eff. Sept. 1,

1987.

Sec. 131.007. DISTRIBUTION OF DAMAGES. A regional collegiate

athletic association that prevails in an action under Section

131.003 shall distribute the awarded damages to its member

institutions in the same manner that it regularly distributes

proceeds it receives in connection with athletic contests among

member institutions.

Added by Acts 1987, 70th Leg., ch. 1065, Sec. 1, eff. Sept. 1,

1987.

Sec. 131.008. ATTORNEY'S FEES AND COSTS. A regional collegiate

athletic association or institution that prevails in an action

under this chapter is entitled to an award of reasonable

attorney's fees and costs.

Added by Acts 1987, 70th Leg., ch. 1065, Sec. 1, eff. Sept. 1,

1987.



CHAPTER 132. UNSWORN DECLARATIONS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 132. UNSWORN DECLARATIONS

Sec. 132.001. USE BY INMATES IN LIEU OF SWORN DECLARATION. (a)

Except as provided by Subsection (b), an unsworn declaration made

as provided by this chapter by an inmate in the Texas Department

of Criminal Justice or in a county jail may be used in lieu of a

written sworn declaration, verification, certification, oath, or

affidavit required by statute or required by a rule, order, or

requirement adopted as provided by law.

(b) This chapter does not apply to an oath of office or an oath

required to be taken before a specified official other than a

notary public.

Added by Acts 1987, 70th Leg., ch. 1049, Sec. 60, eff. Sept. 1,

1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.011, eff. September 1, 2009.

Sec. 132.002. REQUIREMENTS OF DECLARATION. An unsworn

declaration made under this chapter must be:

(1) in writing; and

(2) subscribed by the person making the declaration as true

under penalty of perjury.

Added by Acts 1987, 70th Leg., ch. 1049, Sec. 60, eff. Sept. 1,

1987.

Sec. 132.003. FORM OF DECLARATION. The form of a declaration

under this chapter must be substantially as follows:

"I, (insert name and inmate identifying number from Texas

Department of Criminal Justice or county jail), being presently

incarcerated in (insert Texas Department of Criminal Justice unit

name or county jail name) in _______________ County, Texas,

declare under penalty of perjury that the foregoing is true and

correct. Executed on (date). (signature)"

Added by Acts 1987, 70th Leg., ch. 1049, Sec. 60, eff. Sept. 1,

1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.012, eff. September 1, 2009.



CHAPTER 133. PRESUMPTION OF DEATH

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 133. PRESUMPTION OF DEATH

Sec. 133.001. SEVEN-YEAR ABSENCE. Any person absenting himself

for seven successive years shall be presumed dead unless it is

proved that the person was alive within the seven-year period.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.15(a), eff. Sept.

1, 1987. Renumbered from Civil Practice & Remedies Code Sec.

131.001 by Acts 1989, 71st Leg., ch. 2, Sec. 16.01(4), eff. Aug.

28, 1989.

Sec. 133.002. ARMED SERVICES CERTIFICATE OF DEATH. If a branch

of the armed services issues a certificate declaring a person

dead, the date of death is presumed to have occurred for all

purposes as stated in the certificate. The certificate may be

admitted in any court of competent jurisdiction as prima facie

evidence of the date and place of the person's death.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.15(a), eff. Sept.

1, 1987. Renumbered from Civil Practice & Remedies Code Sec.

131.002 by Acts 1989, 71st Leg., ch. 2, Sec. 16.01(4), eff. Aug.

28, 1989.

Sec. 133.003. RESTORATION OF ESTATE. (a) If an estate is

recovered on a presumption of death under this chapter and if in

a subsequent action or suit it is proved that the person presumed

dead is living, the estate shall be restored to that person. The

estate shall be restored with the rents and profits of the estate

with legal interest for the time the person was deprived of the

estate.

(b) A person delivering an estate or any part of an estate under

this section to another under proper order of a court of

competent jurisdiction is not liable for the estate or part of

the estate.

(c) If the person recovering an estate on a presumption of death

sells real property from the estate to a purchaser for value, the

right of restoration under this section extends to the recovery

of the purchase money received by the person, but does not extend

to the recovery of the real property.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.15(a), eff. Sept.

1, 1987. Renumbered from Civil Practice & Remedies Code Sec.

131.003 by Acts 1989, 71st Leg., ch. 2, Sec. 16.01(4), eff. Aug.

28, 1989.



CHAPTER 134. TEXAS THEFT LIABILITY ACT

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 134. TEXAS THEFT LIABILITY ACT

Sec. 134.001. SHORT TITLE. This chapter may be cited as the

Texas Theft Liability Act.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 4.05(a), eff. Aug. 28,

1989.

Sec. 134.002. DEFINITIONS. In this chapter:

(1) "Person" means an individual, partnership, corporation,

association, or other group, however organized.

(2) "Theft" means unlawfully appropriating property or

unlawfully obtaining services as described by Section 31.03,

31.04, 31.05, 31.06, 31.07, 31.11, 31.12, 31.13, or 31.14, Penal

Code.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 4.05(a), eff. Aug. 28,

1989. Amended by Acts 1999, 76th Leg., ch. 858, Sec. 4, eff.

Sept. 1, 1999.

Sec. 134.003. LIABILITY. (a) A person who commits theft is

liable for the damages resulting from the theft.

(b) A parent or other person who has the duty of control and

reasonable discipline of a child is liable for theft committed by

the child.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 4.05(a), eff. Aug. 28,

1989.

Sec. 134.004. SUIT. A suit under this chapter may be brought in

the county where the theft occurred or in the county where the

defendant resides.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 4.05(a), eff. Aug. 28,

1989.

Sec. 134.005. RECOVERY. (a) In a suit under this chapter, a

person who has sustained damages resulting from theft may

recover:

(1) under Section 134.003(a), from a person who commits theft,

the amount of actual damages found by the trier of fact and, in

addition to actual damages, damages awarded by the trier of fact

in a sum not to exceed $1,000; or

(2) from a parent or other person who has the duty of control

and reasonable discipline of a child, for an action brought under

Section 134.003(b), the amount of actual damages found by the

trier of fact, not to exceed $5,000.

(b) Each person who prevails in a suit under this chapter shall

be awarded court costs and reasonable and necessary attorney's

fees.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 4.05(a), eff. Aug. 28,

1989.



CHAPTER 136. PROOF OF MAILING

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 136. PROOF OF MAILING

Sec. 136.001. CERTIFIED MAIL. (a) Except as provided by

Subsection (b), a person may use certified mail with return

receipt requested in any case in which registered mail is

required by law. The mailing of a notice of hearing, citation,

bid request, or other notice, information, or material by

certified mail has the same legal effect as if sent by registered

mail, if the receipt for the certified mail is validated with an

official post office postmark.

(b) An article shall be sent by registered mail if registered

mail is required by law to provide insurance against loss of the

article.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 3, eff. Sept. 1,

1993.



CHAPTER 137. DECLARATION FOR MENTAL HEALTH TREATMENT

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 137. DECLARATION FOR MENTAL HEALTH TREATMENT

Sec. 137.001. DEFINITIONS. In this chapter:

(1) "Adult" means a person 18 years of age or older or a person

under 18 years of age who has had the disabilities of minority

removed.

(2) "Attending physician" means the physician, selected by or

assigned to a patient, who has primary responsibility for the

treatment and care of the patient.

(3) "Declaration for mental health treatment" means a document

making a declaration of preferences or instructions regarding

mental health treatment.

(4) "Emergency" means a situation in which it is immediately

necessary to treat a patient to prevent:

(A) probable imminent death or serious bodily injury to the

patient because the patient:

(i) overtly or continually is threatening or attempting to

commit suicide or serious bodily injury to the patient; or

(ii) is behaving in a manner that indicates that the patient is

unable to satisfy the patient's need for nourishment, essential

medical care, or self-protection; or

(B) imminent physical or emotional harm to another because of

threats, attempts, or other acts of the patient.

(5) "Health care provider" means an individual or facility

licensed, certified, or otherwise authorized to administer health

care or treatment, for profit or otherwise, in the ordinary

course of business or professional practice and includes a

physician or other health care provider, a residential care

provider, or an inpatient mental health facility as defined by

Section 571.003, Health and Safety Code.

(6) "Incapacitated" means that, in the opinion of the court in a

guardianship proceeding under Chapter XIII, Texas Probate Code,

or in a medication hearing under Section 574.106, Health and

Safety Code, a person lacks the ability to understand the nature

and consequences of a proposed treatment, including the benefits,

risks, and alternatives to the proposed treatment, and lacks the

ability to make mental health treatment decisions because of

impairment.

(7) "Mental health treatment" means electroconvulsive or other

convulsive treatment, treatment of mental illness with

psychoactive medication as defined by Section 574.101, Health and

Safety Code, or emergency mental health treatment.

(8) "Principal" means a person who has executed a declaration

for mental health treatment.

Added by Acts 1997, 75th Leg., ch. 1318, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 464, Sec. 1, eff. June

18, 1999.

Sec. 137.002. PERSONS WHO MAY EXECUTE DECLARATION FOR MENTAL

HEALTH TREATMENT; PERIOD OF VALIDITY. (a) An adult who is not

incapacitated may execute a declaration for mental health

treatment. The preferences or instructions may include consent to

or refusal of mental health treatment.

(b) A declaration for mental health treatment is effective on

execution as provided by this chapter. Except as provided by

Subsection (c), a declaration for mental health treatment expires

on the third anniversary of the date of its execution or when

revoked by the principal, whichever is earlier.

(c) If the declaration for mental health treatment is in effect

and the principal is incapacitated on the third anniversary of

the date of its execution, the declaration remains in effect

until the principal is no longer incapacitated.

Added by Acts 1997, 75th Leg., ch. 1318, Sec. 1, eff. Sept. 1,

1997.

Sec. 137.003. EXECUTION AND WITNESSES. (a) A declaration for

mental health treatment must be signed by the principal in the

presence of two or more subscribing witnesses.

(b) A witness may not, at the time of execution, be:

(1) the principal's health or residential care provider or an

employee of that provider;

(2) the operator of a community health care facility providing

care to the principal or an employee of an operator of the

facility;

(3) a person related to the principal by blood, marriage, or

adoption;

(4) a person entitled to any part of the estate of the principal

on the death of the principal under a will, trust, or deed in

existence or who would be entitled to any part of the estate by

operation of law if the principal died intestate; or

(5) a person who has a claim against the estate of the

principal.

(c) For a witness's signature to be effective, the witness must

sign a statement affirming that, at the time the declaration for

mental health treatment was signed, the principal:

(1) appeared to be of sound mind to make a mental health

treatment decision;

(2) has stated in the witness's presence that the principal was

aware of the nature of the declaration for mental health

treatment and that the principal was signing the document

voluntarily and free from any duress; and

(3) requested that the witness serve as a witness to the

principal's execution of the document.

Added by Acts 1997, 75th Leg., ch. 1318, Sec. 1, eff. Sept. 1,

1997.

Sec. 137.004. HEALTH CARE PROVIDER TO ACT IN ACCORDANCE WITH

DECLARATION FOR MENTAL HEALTH TREATMENT. A physician or other

health care provider shall act in accordance with the declaration

for mental health treatment when the principal has been found to

be incapacitated. A physician or other provider shall continue to

seek and act in accordance with the principal's informed consent

to all mental health treatment decisions if the principal is

capable of providing informed consent.

Added by Acts 1997, 75th Leg., ch. 1318, Sec. 1, eff. Sept. 1,

1997.

Sec. 137.005. LIMITATION ON LIABILITY. (a) An attending

physician, health or residential care provider, or person acting

for or under an attending physician's or health or residential

care provider's control is not subject to criminal or civil

liability and has not engaged in professional misconduct for an

act or omission if the act or omission is done in good faith

under the terms of a declaration for mental health treatment.

(b) An attending physician, health or residential care provider,

or person acting for or under an attending physician's or health

or residential care provider's control does not engage in

professional misconduct for:

(1) failure to act in accordance with a declaration for mental

health treatment if the physician, provider, or other person:

(A) was not provided with a copy of the declaration; and

(B) had no knowledge of the declaration after a good faith

attempt to learn of the existence of a declaration; or

(2) acting in accordance with a directive for mental health

treatment after the directive has expired or has been revoked if

the physician, provider, or other person does not have knowledge

of the expiration or revocation.

Added by Acts 1997, 75th Leg., ch. 1318, Sec. 1, eff. Sept. 1,

1997.

Sec. 137.006. DISCRIMINATION RELATING TO EXECUTION OF

DECLARATION FOR MENTAL HEALTH TREATMENT. A health or residential

care provider, health care service plan, insurer issuing

disability insurance, self-insured employee benefit plan, or

nonprofit hospital service plan may not:

(1) charge a person a different rate solely because the person

has executed a declaration for mental health treatment;

(2) require a person to execute a declaration for mental health

treatment before:

(A) admitting the person to a hospital, nursing home, or

residential care home;

(B) insuring the person; or

(C) allowing the person to receive health or residential care;

(3) refuse health or residential care to a person solely because

the person has executed a declaration for mental health

treatment; or

(4) discharge the person solely because the person has or has

not executed a declaration for mental health treatment.

Added by Acts 1997, 75th Leg., ch. 1318, Sec. 1, eff. Sept. 1,

1997.

Sec. 137.007. USE AND EFFECT OF DECLARATION FOR MENTAL HEALTH

TREATMENT. (a) On being presented with a declaration for mental

health treatment, a physician or other health care provider shall

make the declaration a part of the principal's medical record.

When acting in accordance with a declaration for mental health

treatment, a physician or other health care provider shall comply

with the declaration to the fullest extent possible.

(b) If a physician or other provider is unwilling at any time to

comply with a declaration for mental health treatment, the

physician or provider may withdraw from providing treatment

consistent with the exercise of independent medical judgment and

must promptly:

(1) make a reasonable effort to transfer care for the principal

to a physician or provider who is willing to comply with the

declaration;

(2) notify the principal, or principal's guardian, if

appropriate, of the decision to withdraw; and

(3) record in the principal's medical record the notification

and, if applicable, the name of the physician or provider to whom

the principal is transferred.

Added by Acts 1997, 75th Leg., ch. 1318, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 464, Sec. 2, eff. June

18, 1999.

Sec. 137.008. DISREGARD OF DECLARATION FOR MENTAL HEALTH

TREATMENT. (a) A physician or other health care provider may

subject the principal to mental health treatment in a manner

contrary to the principal's wishes as expressed in a declaration

for mental health treatment only:

(1) if the principal is under an order for temporary or extended

mental health services under Section 574.034 or 574.035, Health

and Safety Code, and treatment is authorized in compliance with

Section 574.106, Health and Safety Code; or

(2) in case of an emergency when the principal's instructions

have not been effective in reducing the severity of the behavior

that has caused the emergency.

(b) A declaration for mental health treatment does not limit any

authority provided by Chapter 573 or 574, Health and Safety Code:

(1) to take a person into custody; or

(2) to admit or retain a person in a mental health treatment

facility.

(c) This section does not apply to the use of electroconvulsive

treatment or other convulsive treatment.

Added by Acts 1997, 75th Leg., ch. 1318, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 464, Sec. 3, eff. June

18, 1999.

Sec. 137.009. CONFLICTING OR CONTRARY PROVISIONS. (a) Mental

health treatment instructions contained in a declaration executed

in accordance with this chapter supersede any contrary or

conflicting instructions given by:

(1) a durable power of attorney under Chapter 135; or

(2) a guardian appointed under Chapter XIII, Texas Probate Code,

after the execution of the declaration.

(b) Mental health treatment instructions contained in a

declaration executed in accordance with this chapter shall be

conclusive evidence of a declarant's preference in a medication

hearing under Section 574.106, Health and Safety Code.

Added by Acts 1997, 75th Leg., ch. 1318, Sec. 1, eff. Sept. 1,

1997.

Sec. 137.010. REVOCATION. (a) A declaration for mental health

treatment is revoked when a principal who is not incapacitated:

(1) notifies a licensed or certified health or residential care

provider of the revocation;

(2) acts in a manner that demonstrates a specific intent to

revoke the declaration; or

(3) executes a later declaration for mental health treatment.

(b) A principal's health or residential care provider who is

informed of or provided with a revocation of a declaration for

mental health treatment immediately shall:

(1) record the revocation in the principal's medical record; and

(2) give notice of the revocation to any other health or

residential care provider the provider knows to be responsible

for the principal's care.

Added by Acts 1997, 75th Leg., ch. 1318, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 464, Sec. 4, eff. June

18, 1999.

Sec. 137.011. FORM OF DECLARATION FOR MENTAL HEALTH TREATMENT.

The declaration for mental health treatment must be in

substantially the following form:

DECLARATION FOR MENTAL HEALTH TREATMENT

I, __________________, being an adult of sound mind, wilfully and

voluntarily make this declaration for mental health treatment to

be followed if it is determined by a court that my ability to

understand the nature and consequences of a proposed treatment,

including the benefits, risks, and alternatives to the proposed

treatment, is impaired to such an extent that I lack the capacity

to make mental health treatment decisions. "Mental health

treatment" means electroconvulsive or other convulsive treatment,

treatment of mental illness with psychoactive medication, and

preferences regarding emergency mental health treatment.

(OPTIONAL PARAGRAPH) I understand that I may become incapable of

giving or withholding informed consent for mental health

treatment due to the symptoms of a diagnosed mental disorder.

These symptoms may include:

________________________________________________________________

PSYCHOACTIVE MEDICATIONS

If I become incapable of giving or withholding informed consent

for mental health treatment, my wishes regarding psychoactive

medications are as follows:

_____ I consent to the administration of the following

medications:

________________________________________________________________

_____ I do not consent to the administration of the following

medications:

________________________________________________________________

_____ I consent to the administration of a federal Food and Drug

Administration approved medication that was only approved and in

existence after my declaration and that is considered in the same

class of psychoactive medications as stated below:

________________________________________________________________

Conditions or limitations: ________________________________

CONVULSIVE TREATMENT

If I become incapable of giving or withholding informed consent

for mental health treatment, my wishes regarding convulsive

treatment are as follows:

_____ I consent to the administration of convulsive treatment.

_____ I do not consent to the administration of convulsive

treatment.

Conditions or limitations: ________________________________

PREFERENCES FOR EMERGENCY TREATMENT

In an emergency, I prefer the following treatment FIRST (circle

one) Restraint/Seclusion/Medication.

In an emergency, I prefer the following treatment SECOND (circle

one) Restraint/Seclusion/Medication.

In an emergency, I prefer the following treatment THIRD (circle

one) Restraint/Seclusion/Medication.

______ I prefer a male/female to administer restraint, seclusion,

and/or medications.

Options for treatment prior to use of restraint, seclusion,

and/or medications:

________________________________________________________________

Conditions or limitations: ________________________________

ADDITIONAL PREFERENCES OR INSTRUCTIONS

________________________________________________________________

Conditions or limitations: ________________________________

Signature of Principal/Date: ______________________________

STATEMENT OF WITNESSES

I declare under penalty of perjury that the principal's name has

been represented to me by the principal, that the principal

signed or acknowledged this declaration in my presence, that I

believe the principal to be of sound mind, that the principal has

affirmed that the principal is aware of the nature of the

document and is signing it voluntarily and free from duress, that

the principal requested that I serve as witness to the

principal's execution of this document, and that I am not a

provider of health or residential care to the principal, an

employee of a provider of health or residential care to the

principal, an operator of a community health care facility

providing care to the principal, or an employee of an operator of

a community health care facility providing care to the principal.

I declare that I am not related to the principal by blood,

marriage, or adoption and that to the best of my knowledge I am

not entitled to and do not have a claim against any part of the

estate of the principal on the death of the principal under a

will or by operation of law.

Witness Signature: ______________________________________________

Print Name: _____________________________________________________

Date: ______________________

Address: _______________________________________________________

Witness Signature: ______________________________________________

Print Name: _____________________________________________________

Date: ______________________

Address: _______________________________________________________

NOTICE TO PERSON MAKING A DECLARATION FOR MENTAL HEALTH TREATMENT

This is an important legal document. It creates a declaration for

mental health treatment. Before signing this document, you should

know these important facts:

This document allows you to make decisions in advance about

mental health treatment and specifically three types of mental

health treatment: psychoactive medication, convulsive therapy,

and emergency mental health treatment. The instructions that you

include in this declaration will be followed only if a court

believes that you are incapacitated to make treatment decisions.

Otherwise, you will be considered able to give or withhold

consent for the treatments.

This document will continue in effect for a period of three years

unless you become incapacitated to participate in mental health

treatment decisions. If this occurs, the directive will continue

in effect until you are no longer incapacitated.

You have the right to revoke this document in whole or in part at

any time you have not been determined to be incapacitated. YOU

MAY NOT REVOKE THIS DECLARATION WHEN YOU ARE CONSIDERED BY A

COURT TO BE INCAPACITATED. A revocation is effective when it is

communicated to your attending physician or other health care

provider.

If there is anything in this document that you do not understand,

you should ask a lawyer to explain it to you. This declaration is

not valid unless it is signed by two qualified witnesses who are

personally known to you and who are present when you sign or

acknowledge your signature.

Added by Acts 1997, 75th Leg., ch. 1318, Sec. 1, eff. Sept. 1,

1997.



CHAPTER 138. PERSONAL RESPONSIBILITY FOR FOOD CONSUMPTION

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 138. PERSONAL RESPONSIBILITY FOR FOOD CONSUMPTION

Sec. 138.001. DEFINITIONS. In this chapter:

(1) "Agricultural commodity" has the meaning assigned by Section

41.002, Agriculture Code.

(2) "Agricultural producer" means any producer of an

agricultural commodity.

(3) "Food" has the definition assigned by Section 431.002,

Health and Safety Code. "Food" does not include:

(A) a cosmetic, as defined by Section 321(i) of the Federal

Food, Drug, and Cosmetic Act (21 U.S.C. Section 321 (i));

(B) a drug, as defined by Section 321(g) of the Federal Food,

Drug, and Cosmetic Act (21 U.S.C. Section 321(g)), whether

prescription or over-the-counter; or

(C) a dietary supplement, as defined by Section 321(ff) of the

Federal Food, Drug, and Cosmetic Act (21 U.S.C. Section 321(ff)).

(4) "Livestock" has the meaning assigned by Section 1.003,

Agriculture Code.

(5) "Livestock producer" means any producer of livestock.

(6) "Manufacturer" means a person lawfully engaged, in the

regular course of the person's trade or business, in

manufacturing a food.

(7) "Seller" means a person lawfully engaged, in the regular

course of the person's trade or business, in marketing,

distributing, advertising, or selling a food.

(8) "State" includes each state of the United States, the

District of Columbia, the Commonwealth of Puerto Rico, the Virgin

Islands, Guam, American Samoa, and the Commonwealth of the

Northern Mariana Islands and any other territory or possession of

the United States and any political subdivision of any of those

places.

(9) "Trade association" means any association or business

organization, whether or not incorporated under federal or state

law, that is not operated for profit and two or more members of

which are manufacturers, marketers, distributors, advertisers, or

sellers of a food.

Added by Acts 2005, 79th Leg., Ch.

906, Sec. 1, eff. June 18, 2005.

Sec. 138.002. CIVIL ACTION PROHIBITED. (a) Except as otherwise

provided by this section, a manufacturer, seller, trade

association, livestock producer, or agricultural producer is not

liable under any law of this state for any claim arising out of

weight gain or obesity, a health condition associated with weight

gain or obesity, or any other generally known condition allegedly

caused by or allegedly likely to result from the long-term

consumption of food, including:

(1) an action brought by a person other than the individual on

whose weight gain, obesity, or health condition the action is

based; and

(2) any derivative action brought by or on behalf of any

individual or any representative, spouse, parent, child, or other

relative of any individual.

(b) This section does not prohibit a person from bringing:

(1) an action in which:

(A) a manufacturer or seller of a food knowingly and wilfully

violates a federal or state statute applicable to the

manufacturing, marketing, distribution, advertisement, labeling,

or sale of the food; and

(B) the violation is a proximate cause of injury related to an

individual's weight gain or obesity or any health condition

associated with an individual's weight gain or obesity; or

(2) an action brought:

(A) under Chapter 431, Health and Safety Code; or

(B) by the attorney general under Section 17.47, Business &

Commerce Code.

(c) This section does not create a cause of action.

Added by Acts 2005, 79th Leg., Ch.

906, Sec. 1, eff. June 18, 2005.

Sec. 138.003. PLEADINGS. In an action described in Section

138.002(b)(1), the initiating petition must state with

particularity:

(1) the federal and state statutes allegedly violated; and

(2) the facts that are alleged to have proximately caused the

injury claimed.

Added by Acts 2005, 79th Leg., Ch.

906, Sec. 1, eff. June 18, 2005.

Sec. 138.004. STAY. (a) For an action described by Section

138.002(b), all discovery and other proceedings are stayed during

the pendency of any motion to dismiss unless the court finds on

motion of any party that particularized discovery is necessary to

preserve evidence or to prevent undue prejudice to that party.

(b) During the pendency of any stay of discovery, unless

otherwise ordered by the court, any party to the action with

actual notice of the allegations contained in the petition shall

treat all documents, data compilations, including electronically

recorded or stored data, and tangible objects that are in the

custody or control of the person and that are relevant to the

allegations, as if they were the subject of a continuing request

for production of documents from an opposing party under the

applicable rules of civil procedure.

(c) A party aggrieved by the wilful failure of an opposing party

to comply with this section may apply to the court for an order

awarding appropriate sanctions.

Added by Acts 2005, 79th Leg., Ch.

906, Sec. 1, eff. June 18, 2005.



CHAPTER 139. PERSONAL INJURY TO CERTAIN PERSONS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 139. PERSONAL INJURY TO CERTAIN PERSONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 139.001. DEFINITIONS. In this chapter:

(1) "Claimant" means a person described by Section 139.002(1) or

(2) who makes a claim to which this chapter applies.

(2) "Incapacitated person" has the meaning assigned by Section

601, Texas Probate Code.

Added by Acts 1999, 76th Leg., ch. 1228, Sec. 1, eff. Sept. 1,

1999.

Sec. 139.002. SCOPE OF CHAPTER. This chapter applies only to a

suit on a claim for damages arising from personal injury:

(1) to an incapacitated person; or

(2) in which the personal injury has resulted in the substantial

disablement of the injured person.

Added by Acts 1999, 76th Leg., ch. 1228, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. STRUCTURED SETTLEMENT OFFER

Sec. 139.101. WRITTEN OFFER REQUIRED. An offer of structured

settlement made after a suit to which this chapter applies has

been filed must be:

(1) made in writing; and

(2) presented to the attorney for the claimant.

Added by Acts 1999, 76th Leg., ch. 1228, Sec. 1, eff. Sept. 1,

1999.

Sec. 139.102. PRESENTATION TO CLAIMANT. (a) As soon as

practicable after receiving the offer under Section 139.101, but

not later than any expiration date that may accompany the

quotation that outlines the terms of the structured settlement

offered, the attorney receiving the offer shall present the offer

to the claimant or the claimant's personal representative.

(b) To the extent reasonably necessary to permit the claimant or

the claimant's personal representative to make an informed

decision regarding the acceptance or rejection of a proposed

structured settlement, the attorney shall advise the claimant or

the claimant's personal representative with respect to:

(1) the terms, conditions, and other attributes of the proposed

structured settlement; and

(2) the appropriateness of the structured settlement under the

circumstances.

Added by Acts 1999, 76th Leg., ch. 1228, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 141. STRUCTURED SETTLEMENT PROTECTION ACT

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 141. STRUCTURED SETTLEMENT PROTECTION ACT

Sec. 141.001. SHORT TITLE. This chapter may be cited as the

Structured Settlement Protection Act.

Added by Acts 2001, 77th Leg., ch. 96, Sec. 1, eff. Sept. 1,

2001.

Sec. 141.002. DEFINITIONS. In this chapter:

(1) "Annuity issuer" means an insurer that has issued a contract

to fund periodic payments under a structured settlement.

(2) "Court" means:

(A) the court of original jurisdiction that authorized or

approved a structured settlement; or

(B) if the court that authorized or approved the structured

settlement no longer has jurisdiction to approve a transfer of

payment rights under the structured settlement under this

chapter, a statutory county court, a statutory probate court, or

a district court located in the county in which the payee

resides.

(3) "Dependents" includes a payee's spouse, minor children, and

all other persons for whom the payee is legally obligated to

provide support, including alimony.

(4) "Discounted present value" means the present value of future

payments determined by discounting the payments to the present

using the most recently published Applicable Federal Rate for

determining the present value of an annuity, as issued by the

United States Internal Revenue Service.

(5) "Gross advance amount" means the sum payable to the payee or

for the payee's account as consideration for a transfer of

structured settlement payment rights before any reductions for

transfer expenses or other deductions to be made from the

consideration.

(6) "Independent professional advice" means advice of an

attorney, certified public accountant, actuary, or other licensed

professional adviser.

(7) "Interested party" means, with respect to any structured

settlement:

(A) the payee;

(B) any beneficiary irrevocably designated under the annuity

contract to receive payments following the payee's death;

(C) the annuity issuer;

(D) the structured settlement obligor; and

(E) any other party that has continuing rights or obligations

under the structured settlement.

(8) "Net advance amount" means the gross advance amount less the

aggregate amount of the actual and estimated transfer expenses

required to be disclosed under Section 141.003(5).

(9) "Payee" means an individual who is receiving tax-free

payments under a structured settlement and proposes to transfer

payment rights under the structured settlement.

(10) "Periodic payments" includes both recurring payments and

scheduled future lump-sum payments.

(11) "Qualified assignment agreement" means an agreement

providing for a qualified assignment within the meaning of

Section 130, Internal Revenue Code of 1986 (26 U.S.C. Section

130), as amended.

(12) "Settled claim" means the original tort claim or workers'

compensation claim resolved by a structured settlement.

(13) "Structured settlement" means an arrangement for periodic

payment of damages for personal injuries or sickness established

by settlement or judgment in resolution of a tort claim or for

periodic payments in settlement of a workers' compensation claim.

(14) "Structured settlement agreement" means the agreement,

judgment, stipulation, or release embodying the terms of a

structured settlement.

(15) "Structured settlement obligor" means, with respect to any

structured settlement, the party that has the continuing

obligation to make periodic payments to the payee under a

structured settlement agreement or a qualified assignment

agreement.

(16) "Structured settlement payment rights" means rights to

receive periodic payments under a structured settlement, whether

from the structured settlement obligor or the annuity issuer, if:

(A) the payee is domiciled in or the domicile or principal place

of business of the structured settlement obligor or the annuity

issuer is located in this state;

(B) the structured settlement agreement was authorized or

approved by a court located in this state; or

(C) the structured settlement agreement is expressly governed by

the laws of this state.

(17) "Terms of the structured settlement" include, with respect

to any structured settlement, the terms of the structured

settlement agreement, the annuity contract, any qualified

assignment agreement, and any order or other approval of the

court.

(18) "Transfer" means any sale, assignment, pledge,

hypothecation, or other alienation or encumbrance of structured

settlement payment rights made by a payee for consideration,

except that the term does not include the creation or perfection

of a security interest in structured settlement payment rights

under a blanket security agreement entered into with an insured

depository institution, in the absence of any action to redirect

the structured settlement payments to the insured depository

institution, or its agent or successor in interest, or to enforce

the blanket security interest against the structured settlement

payment rights.

(19) "Transfer agreement" means the agreement providing for a

transfer of structured settlement payment rights.

(20) "Transfer expenses" means all the expenses of a transfer

that are required under the transfer agreement to be paid by the

payee or deducted from the gross advance amount, including court

filing fees, attorney's fees, escrow fees, lien recording fees,

judgment and lien search fees, finders' fees, commissions, and

other payments to a broker or other intermediary, except that the

term does not include preexisting obligations of the payee

payable for the payee's account from the proceeds of a transfer.

(21) "Transferee" means a party acquiring or proposing to

acquire structured settlement payment rights through a transfer.

Added by Acts 2001, 77th Leg., ch. 96, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 578, Sec. 1, eff.

Sept. 1, 2003.

Sec. 141.003. REQUIRED DISCLOSURES TO PAYEE. At least three

days before the date on which the payee signs a transfer

agreement, the transferee shall provide to the payee a separate

disclosure statement, in bold type at least 14 points in size,

that states:

(1) the amounts and due dates of the structured settlement

payments to be transferred;

(2) the aggregate amount of the payments;

(3) the discounted present value of the payments to be

transferred, which shall be identified as the "calculation of

current value of the transferred structured settlement payments

under federal standards for valuing annuities," and the amount of

the Applicable Federal Rate used in calculating the discounted

present value;

(4) the gross advance amount;

(5) an itemized listing of all applicable transfer expenses,

other than attorney's fees and related disbursements payable in

connection with the transferee's application for approval of the

transfer, and the transferee's best estimate of the amount of

those expenses;

(6) the net advance amount;

(7) the amount of any penalties or liquidated damages payable by

the payee in the event of any breach of the transfer agreement by

the payee; and

(8) a statement that the payee has the right to cancel the

transfer agreement, without penalty or further obligation, not

later than the third business day after the date the agreement is

signed by the payee.

Added by Acts 2001, 77th Leg., ch. 96, Sec. 1, eff. Sept. 1,

2001.

Sec. 141.004. APPROVAL OF TRANSFERS OF STRUCTURED SETTLEMENT

PAYMENT RIGHTS. No direct or indirect transfer of structured

settlement payment rights shall be effective and no structured

settlement obligor or annuity issuer shall be required to make

any payment directly or indirectly to any transferee of

structured settlement payment rights unless the transfer has been

approved in advance in a final court order based on express

findings by the court that:

(1) the transfer is in the best interest of the payee, taking

into account the welfare and support of the payee's dependents;

(2) the payee has been advised in writing by the transferee to

seek independent professional advice regarding the transfer and

has either received the advice or knowingly waived the advice in

writing; and

(3) the transfer does not contravene any applicable statute or

an order of any court or other governmental authority.

Added by Acts 2001, 77th Leg., ch. 96, Sec. 1, eff. Sept. 1,

2001.

Sec. 141.005. EFFECTS OF TRANSFER OF STRUCTURED SETTLEMENT

PAYMENT RIGHTS. Following a transfer of structured settlement

payment rights under this chapter:

(1) the structured settlement obligor and the annuity issuer

shall, as to all parties except the transferee, be discharged and

released from any and all liability for the transferred payments;

(2) the transferee shall be liable to the structured settlement

obligor and the annuity issuer:

(A) if the transfer contravenes the terms of the structured

settlement, for any taxes incurred by the parties as a

consequence of the transfer; and

(B) for any other liabilities or costs, including reasonable

costs and attorney's fees, arising from compliance by the parties

with the order of the court or arising as a consequence of the

transferee's failure to comply with this chapter;

(3) the transferee shall be liable to the payee:

(A) if the transfer contravenes the terms of the structured

settlement, for any taxes incurred by the payee as a consequence

of the transfer; and

(B) for any other liabilities or costs, including reasonable

costs and attorney's fees, arising as a consequence of the

transferee's failure to comply with this chapter;

(4) neither the structured settlement obligor nor the annuity

issuer may be required to divide any periodic payment between the

payee and any transferee or assignee or between two or more

transferees or assignees; and

(5) any further transfer of structured settlement payment rights

by the payee may be made only after compliance with all of the

requirements of this chapter.

Added by Acts 2001, 77th Leg., ch. 96, Sec. 1, eff. Sept. 1,

2001.

Sec. 141.006. PROCEDURE FOR APPROVAL OF TRANSFERS. (a) An

application under this chapter for approval of a transfer of

structured settlement payment rights shall be made by the

transferee and shall be brought in the court.

(b) At least 20 days before the date of the scheduled hearing on

any application for approval of a transfer of structured

settlement payment rights under Section 141.004, the transferee

shall file with the court and serve on all interested parties a

notice of the proposed transfer and the application for

authorization, including with the notice:

(1) a copy of the transferee's application;

(2) a copy of the transfer agreement;

(3) a copy of the disclosure statement required under Section

141.003;

(4) a listing of each of the payee's dependents, together with

each dependent's age;

(5) notice that any interested party is entitled to support,

oppose, or otherwise respond to the transferee's application,

either in person or by counsel, by submitting written comments to

the court or by participating in the hearing; and

(6) notice of the time and place of the hearing and notification

of the manner in which and the time by which written responses to

the application must be filed to be considered by the court.

(c) Written responses to the application under Subsection (b)(6)

must be filed on or after the 15th day after the date the

transferee's notice is served.

Added by Acts 2001, 77th Leg., ch. 96, Sec. 1, eff. Sept. 1,

2001.

Sec. 141.007. GENERAL PROVISIONS; CONSTRUCTION. (a) The

provisions of this chapter may not be waived by any payee.

(b) Any transfer agreement entered into by a payee who resides

in this state must provide that disputes under the transfer

agreement, including any claim that the payee has breached the

agreement, shall be determined in and under the laws of this

state. The transfer agreement may not authorize the transferee or

any other party to confess judgment or consent to entry of

judgment against the payee.

(c) Transfer of structured settlement payment rights may not

extend to any payments that are life-contingent unless, prior to

the date on which the payee signs the transfer agreement, the

transferee has established and agreed to maintain procedures

reasonably satisfactory to the structured settlement obligor and

the annuity issuer for:

(1) periodically confirming the payee's survival; and

(2) giving the structured settlement obligor and the annuity

issuer prompt written notice in the event of the payee's death.

(d) A payee who proposes to make a transfer of structured

settlement payment rights may not incur any penalty, forfeit any

application fee or other payment, or otherwise incur any

liability to the proposed transferee or any assignee based on any

failure of the transfer to satisfy the conditions of this

chapter.

(e) Nothing contained in this chapter may be construed to

authorize any transfer of structured settlement payment rights in

contravention of any law or to imply that any transfer under a

transfer agreement entered into before the effective date of this

chapter is valid or invalid.

(f) Compliance with the requirements in Section 141.003 and

fulfillment of the conditions in Section 141.004 are solely the

responsibility of the transferee in any transfer of structured

settlement payment rights, and neither the structured settlement

obligor nor the annuity issuer bear any responsibility for, or

any liability arising from, noncompliance with the requirements

or failure to fulfill the conditions.

Added by Acts 2001, 77th Leg., ch. 96, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 143. HARMFUL ACCESS BY COMPUTER

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 143. HARMFUL ACCESS BY COMPUTER

Sec. 143.001. CAUSE OF ACTION. (a) A person who is injured or

whose property has been injured as a result of a violation under

Chapter 33, Penal Code, has a civil cause of action if the

conduct constituting the violation was committed knowingly or

intentionally.

(b) A person must bring suit for damages under this section

before the earlier of the fifth anniversary of the date of the

last act in the course of the conduct constituting a violation

under Chapter 33, Penal Code, or the second anniversary of the

date the claimant first discovered or had reasonable opportunity

to discover the violation.

Added by Acts 1989, 71st Leg., ch. 306, Sec. 5, eff. Sept. 1,

1989.

Sec. 143.002. DAMAGES. A person who establishes a cause of

action under this chapter is entitled to:

(1) actual damages; and

(2) reasonable attorney's fees and costs.

Added by Acts 1989, 71st Leg., ch. 306, Sec. 5, eff. Sept. 1,

1989.



CHAPTER 144. DESTRUCTION OF CERTAIN RECORDS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 144. DESTRUCTION OF CERTAIN RECORDS

Sec. 144.001. DEFINITIONS. In this chapter:

(1) "Former mental health patient" means an individual who:

(A) between January 1, 1986, and December 31, 1993, was admitted

to a mental health facility that has pled guilty, or whose parent

or affiliate corporation has so pled, to unlawfully conspiring to

offer and pay remuneration to any person to induce that person to

refer individuals for services to a mental health facility; and

(B) has been released from that mental health facility; but

(C) was not admitted to the facility on the basis of a court

proceeding that included a commitment hearing that was on the

record.

(2) "Record" means a medical record:

(A) that a federal statute or regulation does not require to be

retained, maintained, or preserved; or

(B) for which the requirement under a federal statute or

regulation to retain, maintain, or preserve the record has

expired.

(3) "Court" means a district or statutory probate court.

Added by Acts 1997, 75th Leg., ch. 1295, Sec. 1, eff. Sept. 1,

1997.

Sec. 144.005. COURT RECORDS CONCERNING ORDER. The court shall

seal records concerning an order issued under this chapter and

ensure that the court's records are not open for inspection by

any person except the former mental patient or on further order

of the court after notice to the former mental patient and a

finding of good cause. The institution of a suit or bringing of a

claim by or on behalf of the former mental patient or the former

patient's assignee or insurer constitutes good cause.

Added by Acts 1997, 75th Leg., ch. 1295, Sec. 1, eff. Sept. 1,

1997.

Sec. 144.006. COLLATERAL EFFECTS OF ORDER. (a) A former mental

health patient who successfully petitions for an order under this

chapter and a facility or health care provider, or the owner,

operator, parent, or affiliate of a facility or health care

provider, that is subject to an order under this chapter may

deny:

(1) the existence of any record subject to the order;

(2) the existence of the order itself;

(3) the occurrence of the former mental patient's admission to a

mental health facility if the records of the admission are

subject to the order; and

(4) the occurrence of any treatment related to the admission if

the records of the admission are subject to the order.

(b) A former mental health patient who makes a denial under

Subsection (a) or a facility or health care provider, or the

owner, operator, parent, or affiliate of a facility or health

care provider, that is subject to an order under this chapter and

that makes a denial under Subsection (a) is not liable for a

civil or criminal penalty for perjury.

Added by Acts 1997, 75th Leg., ch. 1295, Sec. 1, eff. Sept. 1,

1997.

Sec. 144.007. LIMITATION ON CERTAIN LAWSUITS. (a) Except as

provided by Subsection (b), a former mental patient who

successfully petitions a court for an order under this chapter or

a person acting on the former mental patient's behalf may not

file an action against a facility or health care provider, or the

owner, operator, parent, or affiliate of a facility or health

care provider, related to an event or activity that formed the

basis of a record subject to the court's order.

(b) A juvenile former mental health patient whose records have

been sealed under this chapter may file an action or complaint at

any time before the records have been destroyed under Section

144.002(c).

(c) A finding made under this chapter is not admissible against

any party in litigation to establish liability for damages,

expenses, or other relief as an alleged result of any treatment

or admission.

Added by Acts 1997, 75th Leg., ch. 1295, Sec. 1, eff. Sept. 1,

1997.

Sec. 144.008. DISCLOSURE OF INFORMATION SUBJECT TO ORDER;

PENALTY. (a) A person commits an offense if the person:

(1) knows of a former mental patient's admission to a mental

health facility;

(2) knows of a court order issued under this chapter that

relates to that admission; and

(3) intentionally releases, disseminates, or publishes a record

or index reference subject to that order.

(b) A person commits an offense if the person:

(1) knowingly fails to delete, seal, destroy, or present to the

court a record or index reference subject to an order issued

under this chapter; and

(2) knows or should know that the record or index reference is

subject to that order.

(c) An offense under this chapter is a Class B misdemeanor.

(d) This chapter does not prohibit an attorney or insurer of a

provider or patient from retaining or communicating

confidentially about a privileged document as necessary to

provide legal advice regarding an actual or potential claim or

issue. The document or communication remains privileged and not

subject to a subpoena.

Added by Acts 1997, 75th Leg., ch. 1295, Sec. 1, eff. Sept. 1,

1997.

Sec. 144.009. APPLICABILITY OF OTHER LAW. This chapter

supersedes other state law regarding the retention or destruction

of patient records.

Added by Acts 1997, 75th Leg., ch. 1295, Sec. 1, eff. Sept. 1,

1997.

Sec. 144.010. EXPIRATION OF CERTAIN PROVISIONS. Sections

144.002, 144.003, and 144.004 expire January 1, 1999.

Added by Acts 1997, 75th Leg., ch. 1295, Sec. 1, eff. Sept. 1,

1997.



CHAPTER 145. LIABILITY FOR NEGLIGENT HIRING BY IN-HOME SERVICE COMPANIES AND RESIDENTIAL DELIVERY COMPANIES

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 145. LIABILITY FOR NEGLIGENT HIRING BY IN-HOME SERVICE

COMPANIES AND RESIDENTIAL DELIVERY COMPANIES

Sec. 145.001. DEFINITIONS. In this chapter:

(1) "In-home service company" means a person who employs a

person to enter another person's residence and for a fee repair:

(A) an appliance;

(B) the residence's heating, air-conditioning, and ventilation

system;

(C) the residence's plumbing system; or

(D) the residence's electrical system.

(1-a) "Residence" means a person's principal or ordinary home or

dwelling place and includes:

(A) any garage that is attached to the home or dwelling place;

and

(B) any construction area that is attached to and accessible

from the inhabited area or the attached garage of the home or

dwelling place.

(2) "Residential delivery company" means a person who employs a

person to, for a fee:

(A) deliver an item to another person's residence; and

(B) enter the residence to place, assemble, or install the item.

Added by Acts 2003, 78th Leg., ch. 228, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

751, Sec. 1, eff. September 1, 2009.

Sec. 145.0015. SHORT TITLE. This chapter may be cited as the

Sue Weaver Act.

Added by Acts 2009, 81st Leg., R.S., Ch.

751, Sec. 2, eff. September 1, 2009.

Sec. 145.002. CRIMINAL HISTORY BACKGROUND CHECK. Before

associating with or hiring an officer, employee, or prospective

employee in a position whose duties include entry into another

person's residence, an in-home service company or residential

delivery company shall:

(1) obtain from the Department of Public Safety or a private

vendor all criminal history record information relating to an

officer, employee, or prospective employee; or

(2) ascertain that the person holds in good standing an

occupational license issued by a licensing authority in this

state that has, before issuing or renewing the license, performed

a criminal history background check.

Added by Acts 2003, 78th Leg., ch. 228, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

751, Sec. 3, eff. September 1, 2009.

Sec. 145.003. PRESUMPTION OF NO NEGLIGENCE. (a) This section

applies only to an action against an in-home service company or

residential delivery company that:

(1) arises out of a criminal act or omission by an officer or

employee of the company as to whom the company has obtained

criminal history record information under Section 145.002(1);

(2) is brought by or on behalf of a person whose home the

officer or employee entered while in the performance of the

employee's job duties, without regard to where the criminal act

or omission occurred; and

(3) seeks damages from the company for the negligent hiring of

the officer or employee.

(b) In an action to which this section applies, an in-home

service company or residential delivery company is rebuttably

presumed to have not acted negligently if:

(1) at the time a person was hired, the company obtained

criminal history record information regarding the officer or

employee under Section 145.002(1); and

(2) the criminal history record information shows that, in the

20 years preceding the date the information was obtained for a

felony or in the 10 years preceding the date the information was

obtained for a Class A or Class B misdemeanor, the officer or

employee had not been convicted of, or placed on deferred

adjudication for:

(A) an offense in this state classified as:

(i) an offense against the person or the family;

(ii) an offense against property; or

(iii) public indecency; or

(B) an offense in another jurisdiction that would be classified

in a category described by Paragraph (A) if the offense had

occurred in this state.

(c) A residential delivery company or an in-home service company

that sends two or more employees together into a residence shall

be deemed to have complied with the requirement in Section

145.002 as long as at least one of those employees has been

checked as described in Section 145.002 and, while they are in

the residence, that employee accompanies and directly supervises

any employee who has not been checked, and the residential

delivery company or in-home service company maintains a record of

the identity of any such nonchecked employee for at least two

years.

Added by Acts 2003, 78th Leg., ch. 228, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

751, Sec. 4, eff. September 1, 2009.

Sec. 145.004. PRESUMPTION OF NO NEGLIGENCE FOR PERSONS UTILIZING

A RESIDENTIAL DELIVERY COMPANY OR IN-HOME SERVICE COMPANY. A

person who contracts with a residential delivery company to

deliver an item or who contracts with an in-home service company

to place, assemble, repair, or install an item referred to in

Section 145.001(1), is rebuttably presumed to have not acted

negligently in doing so if:

(1) the residential delivery company or in-home service company

is in compliance with Section 145.003(b); or

(2) the person who contracts with the residential delivery

company or in-home service company requests that the company

obtain a criminal history background check described by Section

145.002 on any employee of the company being sent to deliver,

place, assemble, repair, or install an item and the person's

request is in writing and is delivered to the company prior to

the company's employee being sent. A copy of any such request

shall be maintained for at least two years.

Added by Acts 2003, 78th Leg., ch. 228, Sec. 1, eff. Sept. 1,

2003.



CHAPTER 146. CERTAIN CLAIMS BY HEALTH CARE SERVICE PROVIDERS BARRED

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 146. CERTAIN CLAIMS BY HEALTH CARE SERVICE PROVIDERS

BARRED

Sec. 146.001. DEFINITIONS. In this chapter:

(1) "Health benefit plan" means a plan or arrangement under

which medical or surgical expenses are paid for or reimbursed or

health care services are arranged for or provided. The term

includes:

(A) an individual, group, blanket, or franchise insurance

policy, insurance agreement, or group hospital service contract;

(B) an evidence of coverage or group subscriber contract issued

by a health maintenance organization or an approved nonprofit

health corporation;

(C) a benefit plan provided by a multiple employer welfare

arrangement or another analogous benefit arrangement;

(D) a workers' compensation insurance policy; or

(E) a motor vehicle insurance policy, to the extent the policy

provides personal injury protection or medical payments coverage.

(2) "Health care service provider" means a person who, under a

license or other grant of authority issued by this state,

provides health care services the costs of which may be paid for

or reimbursed under a health benefit plan.

Added by Acts 1999, 76th Leg., ch. 650, Sec. 1, eff. Sept. 1,

1999.

Sec. 146.002. TIMELY BILLING REQUIRED. (a) Except as provided

by Subsection (b) or (c), a health care service provider shall

bill a patient or other responsible person for services provided

to the patient not later than the first day of the 11th month

after the date the services are provided.

(b) If the health care service provider is required or

authorized to directly bill the issuer of a health benefit plan

for services provided to a patient, the health care service

provider shall bill the issuer of the plan not later than:

(1) the date required under any contract between the health care

service provider and the issuer of the health benefit plan; or

(2) if there is no contract between the health care service

provider and the issuer of the health benefit plan, the first day

of the 11th month after the date the services are provided.

(c) If the health care service provider is required or

authorized to directly bill a third party payor operating under

federal or state law, including Medicare and the state Medicaid

program, the health care service provider shall bill the third

party payor not later than:

(1) the date required under any contract between the health care

service provider and the third party payor or the date required

by federal regulation or state rule, as applicable; or

(2) if there is no contract between the health care service

provider and the third party payor and there is no applicable

federal regulation or state rule, the first day of the 11th month

after the date the services are provided.

(d) For purposes of this section, the date of billing is the

date on which the health care service provider's bill is:

(1) mailed to the patient or responsible person, postage

prepaid, at the address of the patient or responsible person as

shown on the health care service provider's records; or

(2) mailed or otherwise submitted to the issuer of the health

benefit plan or third party payor as required by the health

benefit plan or third party payor.

Added by Acts 1999, 76th Leg., ch. 650, Sec. 1, eff. Sept. 1,

1999.

Sec. 146.003. CERTAIN CLAIMS BARRED. (a) A health care service

provider who violates Section 146.002 may not recover from the

patient any amount that the patient would have been entitled to

receive as payment or reimbursement under a health benefit plan

or that the patient would not otherwise have been obligated to

pay had the provider complied with Section 146.002.

(b) If recovery from a patient is barred under this section, the

health care service provider may not recover from any other

individual who, because of a family or other personal

relationship with the patient, would otherwise be responsible for

the debt.

Added by Acts 1999, 76th Leg., ch. 650, Sec. 1, eff. Sept. 1,

1999.

Sec. 146.004. DISCIPLINARY ACTION NOT AUTHORIZED. A health care

service provider who violates this chapter is not subject to

disciplinary action for the violation under any other law,

including the law under which the health care service provider is

licensed or otherwise holds a grant of authority.

Added by Acts 1999, 76th Leg., ch. 650, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 147. YEAR 2000 COMPUTER DATE FAILURE

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 147. YEAR 2000 COMPUTER DATE FAILURE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 147.001. DEFINITIONS. In this chapter:

(1) "Action" means a cause of action to which this chapter

applies.

(2) "Claimant" means a party seeking recovery of damages or

other relief, including a plaintiff, counterclaimant,

cross-claimant, or third-party plaintiff.

(3) "Computer product" means a computer, computer network,

computer program, computer software, computer system,

microprocessor, embedded computer chip, semiconductor device, any

component of any of those items, or a product that includes any

of those items as a component of the product.

(4) "Computer service product" means the product of the use of a

computer, including uses related to data processing and storage.

The term includes information stored in the computer by personnel

supporting the computer.

(5) "Defendant" means a party from whom a claimant seeks

recovery of damages or other relief, including a

counterdefendant, cross-defendant, or third-party defendant.

(6) "Good faith" means honesty in fact in the conduct or

transaction concerned.

(7) "Recent consumer product" means a mass-marketed computer

product, intended by the seller to be used for personal, family,

or household purposes or by small businesses, that will manifest

a computer date failure during its normal use and was last

offered for sale by the manufacturer after January 1, 1997, and

in the case of software, was offered for a retail price of $300

or less. The term does not include customized products.

(8) "Small business" means a legal entity, including a sole

proprietorship, that:

(A) is formed for the purpose of making a profit;

(B) is independently owned and operated; and

(C) has fewer than 100 employees or less than $1 million in

annual gross receipts.

(9) "Year 2000 Project Office website" means the Texas Year 2000

Project Office website administered by the Department of

Information Resources. The Internet address of the website is

www.dir.state.tx.us/y2k.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.

Sec. 147.002. ACTION FOR COMPUTER DATE FAILURE. Subject to

Section 147.004 and regardless of the legal theory, statute, or

cause of action on which the action is based, including an action

based in tort, contract, or breach of an express or implied

warranty, this chapter applies only to an action in which a

claimant seeks recovery of damages or any other relief for harm

caused by:

(1) a computer date failure as described by Section 147.003; or

(2) the failure to properly detect, disclose, prevent, report,

correct, cure, or remediate a computer date failure as described

by Section 147.003.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.

Sec. 147.003. COMPUTER DATE FAILURE. A computer date failure is

the inability to correctly process, recognize, store, receive,

transmit, or in any way use date data:

(1) referring to the year 2000 or affected by the transition

between the 20th and 21st century or between 1999 and 2000; or

(2) with years expressed in a two-digit or four-digit format.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.

Sec. 147.004. APPLICABILITY. This chapter does not apply to an

action:

(1) for death or bodily injury;

(2) to collect workers' compensation benefits under the workers'

compensation laws of this state; or

(3) to enforce the terms of a written agreement, or to seek

contractual remedies for breach of a written agreement, that

specifically provides for liability and damages for a computer

date failure.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.

Sec. 147.005. DUTY OR ACTION NOT CREATED. (a) This chapter

does not create a duty.

(b) This chapter does not create a cause of action.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.

Sec. 147.006. IMMUNITY NOT AFFECTED. This chapter does not

expand or limit the immunity of a person under any other law or

statute providing immunity.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.

Sec. 147.007. INSURANCE COVERAGE NOT AFFECTED. This chapter

does not affect the coverage or benefits of parties under a

contract of insurance.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.

Sec. 147.008. SOVEREIGN IMMUNITY NOT WAIVED. This chapter does

not waive any immunity of the state or of a political subdivision

of the state or any employee or officer thereof.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.

Sec. 147.009. MANUFACTURER'S DUTY TO INDEMNIFY. This chapter

does not relieve a manufacturer from the obligation, if any, to

indemnify a seller for losses arising out of a product liability

action for property damage under Section 82.002, subject to any

defenses the manufacturer could have asserted at the time the

action was filed.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.

SUBCHAPTER B. PREREQUISITES TO BRINGING ACTION

Sec. 147.041. LIMITATIONS PERIOD. (a) An action must be

brought not later than two years after the date the computer date

failure first caused the harm that is the subject matter of the

action.

(b) This section does not extend the limitations period within

which an action for harm caused by a computer date failure may be

commenced under any other law or revive a claim that is barred by

the operation of any other law.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.

Sec. 147.042. REPOSE. (a) Except as provided by Subsection

(b), a claimant must commence an action against a manufacturer or

seller of a computer product or computer service product before

the end of 15 years after the date of the sale by the defendant.

If the computer product which caused the computer date failure is

a component of another product and if the product and computer

product were sold at different times, the 15-year period begins

to run on the date the defendant sold the computer product.

(b) If a manufacturer or seller expressly represented that the

computer product or computer service product would not manifest

the computer date failure, this section does not apply.

(c) This section does not reduce a limitations period that

applies to an action that accrues before the end of the

limitations period under this section.

(d) This section does not extend the limitations period within

which an action may be commenced under any other law.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.

Sec. 147.043. DISABILITY. Section 16.001 applies to the periods

of limitation and repose established by this subchapter.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.

Sec. 147.044. NOTICE. (a) A claimant may not commence an

action unless the claimant gave notice to the defendant before

the 60th day preceding the date the action commences.

(b) If the 60-day notice requirement under Subsection (a) would

prevent commencing the action before the expiration of the period

of limitation or repose, the claimant must give notice to the

defendant before the 31st day after the date the action

commences.

(c) If the action is a counterclaim, cross-claim, or third-party

action, the claimant must give notice to the defendant before the

31st day after the date of service on the defendant.

(d) The notice must:

(1) be in writing;

(2) identify the claimant;

(3) describe in reasonable detail the computer date failure and

the harm caused by the failure; and

(4) include a specific statement of the amount of the damages

claimed or the remedy sought.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.

Sec. 147.045. NOTICE STAYS PROCEEDINGS. All proceedings in the

action are stayed for 60 days following the date the defendant

received the notice under Section 147.044.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.

Sec. 147.046. FAILURE TO GIVE NOTICE. (a) On motion of the

defendant that the claimant did not give the notice under Section

147.044, the court shall:

(1) abate the action; and

(2) require the claimant to give the notice before the 31st day

after the date of the order of abatement.

(b) The court shall dismiss the claimant's action if the

claimant does not give notice as required by Subsection (a)(2).

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.

Sec. 147.047. INSPECTION. (a) A person receiving notice under

Section 147.044 may inspect a computer product or computer

service product that is subject to the claimant's control to

assess the nature, scope, and consequences of the computer date

failure.

(b) The inspection must be conducted in a reasonable manner and

at a reasonable time and place.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.

Sec. 147.048. OFFER TO SETTLE. (a) A defendant receiving

notice under Section 147.044 may offer to settle the claim. The

offer may include an offer to cure or correct the computer date

failure.

(b) The offer must be accepted by the claimant not later than

the 30th day after the date the offer is made or the offer is

rejected.

(c) A defendant may file a rejected offer to settle with the

court with an affidavit certifying its rejection.

(d) If the court finds that the amount tendered in a rejected

offer to settle filed with the court is the same as,

substantially the same as, or more than the damages found by the

trier of fact, the claimant may not recover any amount in excess

of the lesser of:

(1) the amount of damages tendered in the settlement offer; or

(2) the amount of damages found by the trier of fact.

(e) Subsection (d) does not apply if the court finds that the

defendant making the offer:

(1) could not perform the offer when the offer was made; or

(2) substantially misrepresented the value of the offer.

(f) In this section, the term "damages" does not include

attorney's fees or litigation expenses.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.

SUBCHAPTER C. AFFIRMATIVE DEFENSES TO LIABILITY

Sec. 147.081. AFFIRMATIVE DEFENSE: NOTICE TO CURE OR CORRECT.

(a) It is an affirmative defense to liability in an action if:

(1) the claimant was notified in the manner provided by Section

147.082 that the computer product or computer service product may

manifest computer date failure;

(2) the claimant was offered a cure or correction for the

computer date failure; and

(3) the offered cure or correction would have avoided the harm

to the claimant caused by the computer date failure.

(b) In addition to the requirement of Subsection (a), to

establish the affirmative defense provided by this section:

(1) if the claimant's action involves a recent consumer product,

the defendant must prove that the charge, if any, for the cure or

correction did not exceed the reasonable charges for the delivery

and installation of the product or items needed to cure or

correct the computer date failure; or

(2) if the claimant's action involves a computer product or

computer service product that is not a recent consumer product,

the defendant must prove that the charge, if any, for the cure or

correction did not exceed the reasonable and necessary costs to

develop, produce, deliver, and install the product or items

needed to cure or correct the computer date failure.

(c) If the cure or correction described by Subsection (a) is

designed to cure or correct a computer date failure for only a

limited period of time, that cure or correction does not entitle

a person to a defense to liability for harm caused by the

computer date failure after the period of time expires.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.

Sec. 147.082. NOTICE. (a) Notice under Section 147.081 must:

(1) identify the computer product or computer service product

that manifests or may manifest a computer date failure;

(2) explain how a cure or correction to the computer product or

computer service product may be obtained;

(3)(A) in the case of a recent consumer product, state that there

is no additional charge for the cure or correction and state the

amount that will be charged, if any, for delivering and

installing the cure or correction, as authorized by Section

147.081(b)(1); or

(B) in the case of a product or service that is not a recent

consumer product, state the amount that will be charged, if any,

for the cure or correction, as authorized by Section

147.081(b)(2); and

(4) inform the recipient that the solution is offered to avoid

harm to the recipient and that offering the cure or correction

could affect the recipient's right to recover damages.

(b) Notice under Section 147.081 must be received by the

claimant before the beginning of the longer of the following

periods:

(1) the 90th day before the date the claimant suffers harm from

the computer date failure; or

(2) the time needed to order, deliver, and install the

correction to the product or service before the claimant suffers

harm from the computer date failure.

(c) The defendant may satisfy the notice requirement under

Section 147.081 by showing that:

(1) the defendant delivered notice within the period provided by

this section; or

(2) the claimant actually received notice within the period

provided by this section.

(d) There is a rebuttable presumption that notice has been

delivered to a claimant if the Year 2000 Project Office website

or toll-free telephone number established under Section

147.083(e) provides access to information from which a person may

obtain the information required by this section relating to a

cure or correction for the computer date failure. The presumption

may be rebutted by credible evidence that the claimant did not

receive notice.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.

Sec. 147.083. NOTICE ON YEAR 2000 PROJECT OFFICE WEBSITE. (a)

A person who provides information to the Year 2000 Project Office

website to satisfy the requirements of Section 147.082 is

responsible for the accuracy of the person's information posted

on the website.

(b) A person is not subject to the jurisdiction of the courts of

this state solely on the basis that the person has provided

information for posting on the Year 2000 Project Office website.

(c) The state is not liable for any damages arising from its

Year 2000-related activities conducted by the Department of

Information Resources, including:

(1) operation of the Year 2000 Project Office website;

(2) reliance on the accuracy of the information on the Year 2000

Project Office website; or

(3) operation and management of the toll-free telephone number

established in accordance with Subsection (e).

(d) The Department of Information Resources in its Year 2000

Project Office website shall provide for the posting of

information and the creating of links to other websites to

facilitate the posting of notice.

(e) The Department of Information Resources shall establish a

toll-free telephone number for persons who are unable to access

the Internet to provide to those persons information relating to

a cure or correction for computer date failure posted on or

linked to the Year 2000 Project Office website. The Department of

Information Resources may establish the toll-free telephone

number either in cooperation with the General Services Commission

or by contracting with a private vendor.

(f) Any contracts for goods or services between the Department

of Information Resources and private vendors that may be

necessary or appropriate to the fulfillment of the requirements

of this section are exempt from the requirements of Subtitle D,

Title 10, Government Code. If the Department of Information

Resources elects to contract with one or more private vendors,

the vendors have no greater liability to third parties for their

actions than the state would have had if it had provided the

goods and services directly.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.

Sec. 147.084. AFFIRMATIVE DEFENSE: RELIANCE. (a) In an action

for fraud, misrepresentation, disparagement, libel, or other

similar action based on the alleged falsity or misleading

character of a computer date statement or an express warranty, it

is an affirmative defense to liability that:

(1) the defendant reasonably relied on the computer date

statement or express warranty of an independent, upstream

manufacturer or seller of the computer product or computer

service product that the computer product or computer service

product would not manifest computer date failure;

(2) the statement was false or misleading; and

(3) the defendant did not have actual knowledge that the

statement or warranty was false or misleading.

(b) In this section, "computer date statement" means a material

statement about a computer product or computer service product

regarding the present or future ability of a computer product in

relation to avoiding computer date failure, including a statement

that a computer product or computer service product:

(1) is "Year 2000 Compliant" or a similar representation; or

(2) complies with a computer date standard established by a

state or federal regulatory agency or by a national or

international standards organization.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.

Sec. 147.085. ADMISSIBILITY OF STATEMENT RELATING TO COMPUTER

DATE FAILURE. (a) The following are not admissible to prove

liability for computer date failure:

(1) an offer to settle under Section 147.048;

(2) notice required under Section 147.081(a)(1);

(3) except as provided by Subsection (b), evidence of furnishing

or offering or promising to furnish a correction or cure for a

present or future computer date failure; or

(4) except as provided by Subsection (c), a statement made in

the process of correcting, curing, or attempting to correct or

cure a present or future computer date failure.

(b) Evidence of furnishing or offering or promising to furnish a

correction or cure for a present or future computer date failure

is admissible to the extent it is evidence of a guarantee or

warranty of the correction or cure and the claim is for breach of

the guarantee or warranty.

(c) A statement made in the process of correcting, curing, or

attempting to correct or cure a present or future computer date

failure is admissible if:

(1) the statement is false;

(2) the statement is made with knowledge that it is false; and

(3) the claimant relied on the statement to the claimant's

detriment.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.

SUBCHAPTER D. DAMAGES

Sec. 147.121. DAMAGE LIMITATIONS APPLY ONLY IF DEFENDANT SHOWS

GOOD FAITH EFFORT TO CURE OR CORRECT. The limitations on the

recovery of damages established by Section 147.122 apply to a

claimant only if the defendant can show a good faith effort to

cure, correct, avoid, or mitigate the claimant's possible

computer date failure problem.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.

Sec. 147.122. DAMAGES NOT RECOVERABLE. (a) Subject to Section

147.121, a claimant may not recover the following damages in an

action:

(1) damages for mental anguish, loss of consortium, or loss of

companionship;

(2) exemplary or punitive damages unless the claimant proves by

clear and convincing evidence that the conduct of the defendant

was committed with fraud or malice;

(3) additional damages under Section 17.50(b)(1), Business &

Commerce Code, unless the trier of fact finds the conduct of the

defendant was committed with fraud or malice; or

(4) consequential damages, unless they were reasonably

foreseeable.

(b) In this section:

(1) "Fraud" means fraud other than constructive fraud.

(2) "Malice" means a specific intent by the defendant to cause

substantial injury to the claimant.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.

Sec. 147.123. MITIGATION OF DAMAGES. (a) In an action to which

Chapter 33 applies, the court shall instruct the finder of fact

regarding the determination of responsibility pursuant to Section

33.003 using the appropriate approved pattern jury charge which

may be modified by the court as appropriate to the circumstances.

(b) In all actions not governed by Subsection (a), the court

shall instruct the finder of fact regarding a claimant's duty to

mitigate or avoid damages in a manner appropriate to the action

using the appropriate approved pattern jury charge which may be

modified by the court as appropriate to the circumstances.

Added by Acts 1999, 76th Leg., ch. 128, Sec. 2, eff. May 19,

1999.



CHAPTER 149. LIMITATIONS IN CIVIL ACTIONS OF LIABILITIES RELATING TO CERTAIN MERGERS OR CONSOLIDATIONS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 149. LIMITATIONS IN CIVIL ACTIONS OF LIABILITIES RELATING

TO CERTAIN MERGERS OR CONSOLIDATIONS

Sec. 149.001. DEFINITIONS. In this chapter:

(1) "Asbestos claim" means any claim, wherever or whenever made,

for damages, losses, indemnification, contribution, or other

relief arising out of, based on, or in any way related to

asbestos, including:

(A) property damage caused by the installation, presence, or

removal of asbestos;

(B) the health effects of exposure to asbestos, including any

claim for:

(i) personal injury or death;

(ii) mental or emotional injury;

(iii) risk of disease or other injury; or

(iv) the costs of medical monitoring or surveillance; and

(C) any claim made by or on behalf of any person exposed to

asbestos, or a representative, spouse, parent, child, or other

relative of the person.

(2) "Corporation" means a corporation for profit, including:

(A) a domestic corporation organized under the laws of this

state; or

(B) a foreign corporation organized under laws other than the

laws of this state.

(3) "Successor asbestos-related liabilities" means any

liabilities, whether known or unknown, asserted or unasserted,

absolute or contingent, accrued or unaccrued, liquidated or

unliquidated, or due or to become due, that are related in any

way to asbestos claims that were assumed or incurred by a

corporation as a result of or in connection with a merger or

consolidation, or the plan of merger or consolidation related to

the merger or consolidation, with or into another corporation or

that are related in any way to asbestos claims based on the

exercise of control or the ownership of stock of the corporation

before the merger or consolidation. The term includes liabilities

that, after the time of the merger or consolidation for which the

fair market value of total gross assets is determined under

Section 149.004, were or are paid or otherwise discharged, or

committed to be paid or otherwise discharged, by or on behalf of

the corporation, or by a successor of the corporation, or by or

on behalf of a transferor, in connection with settlements,

judgments, or other discharges in this state or another

jurisdiction.

(4) "Successor" means a corporation that assumes or incurs, or

has assumed or incurred, successor asbestos-related liabilities.

(5) "Transferor" means a corporation from which successor

asbestos-related liabilities are or were assumed or incurred.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 17.01, eff. June 11,

2003.

Sec. 149.002. APPLICABILITY. (a) The limitations in Section

149.003 shall apply to a domestic corporation or a foreign

corporation that has had a certificate of authority to transact

business in this state or has done business in this state and

that is a successor which became a successor prior to May 13,

1968, or which is any of that successor corporation's successors,

but in the latter case only to the extent of the limitation of

liability applied under Section 149.003(b) and subject also to

the limitations found in this chapter, including those in

Subsection (b).

(b) The limitations in Section 149.003 shall not apply to:

(1) workers' compensation benefits paid by or on behalf of an

employer to an employee under the Texas Workers' Compensation

Act, Subtitle A, Title 5, Labor Code, or a comparable workers'

compensation law of another jurisdiction;

(2) any claim against a corporation that does not constitute a

successor asbestos-related liability;

(3) an insurance corporation, as that term is used in the

Insurance Code;

(4) any obligations under the National Labor Relations Act (29

U.S.C. Section 151 et seq.), as amended, or under any collective

bargaining agreement;

(5) a successor that, after a merger or consolidation, continued

in the business of mining asbestos or in the business of selling

or distributing asbestos fibers or in the business of

manufacturing, distributing, removing, or installing

asbestos-containing products which were the same or substantially

the same as those products previously manufactured, distributed,

removed, or installed by the transferor;

(6) a contractual obligation existing as of the effective date

of this chapter that was entered into with claimants or potential

claimants or their counsel and which resolves asbestos claims or

potential asbestos claims;

(7) any claim made against the estate of a debtor in a

bankruptcy proceeding commenced prior to April 1, 2003, under the

United States Bankruptcy Code (11 U.S.C. Section 101 et seq.) by

or against such debtor, or against a bankruptcy trust established

under 11 U.S.C. Section 524(g) or similar provisions of the

United States Code in such a bankruptcy proceeding commenced

prior to such date; or

(8) a successor asbestos-related liability arising from a claim

brought under Chapter 95, a common law claim for premises

liability, or a cause of action for premises liability, as

applicable, but only if the successor owned or controlled the

premise or premises at issue after the merger or consolidation.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 17.01, eff. June 11,

2003.

Sec. 149.003. LIMITATIONS ON SUCCESSOR ASBESTOS-RELATED

LIABILITIES. (a) Except as further limited in Subsection (b),

the cumulative successor asbestos-related liabilities of a

corporation are limited to the fair market value of the total

gross assets of the transferor determined as of the time of the

merger or consolidation. The corporation does not have any

responsibility for successor asbestos-related liabilities in

excess of this limitation.

(b) If the transferor had assumed or incurred successor

asbestos-related liabilities in connection with a prior merger or

consolidation with a prior transferor, then the fair market value

of the total assets of the prior transferor, determined as of the

time of such earlier merger or consolidation, shall be

substituted for the limitation set forth in Subsection (a) for

purposes of determining the limitation of liability of a

corporation.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 17.01, eff. June 11,

2003.

Sec. 149.004. ESTABLISHING FAIR MARKET VALUE OF TOTAL GROSS

ASSETS. (a) A corporation may establish the fair market value

of total gross assets for the purpose of the limitations under

Section 149.003 through any method reasonable under the

circumstances, including:

(1) by reference to the going concern value of the assets or to

the purchase price attributable to or paid for the assets in an

arm's-length transaction; or

(2) in the absence of other readily available information from

which fair market value can be determined, by reference to the

value of the assets recorded on a balance sheet.

(b) Total gross assets include intangible assets.

(c) Total gross assets include the aggregate coverage under any

applicable liability insurance that was issued to the transferor

whose assets are being valued for purposes of this section and

which insurance has been collected or is collectable to cover

successor asbestos-related liabilities (except compensation for

liabilities arising from workers' exposure to asbestos solely

during the course of their employment by the transferor). A

settlement of a dispute concerning such insurance coverage

entered into by a transferor or successor with the insurers of

the transferor 10 years or more before the enactment of this

chapter shall be determinative of the aggregate coverage of such

liability insurance to be included in the calculation of the

transferor's total gross assets.

(d) The fair market value of total gross assets shall reflect no

deduction for any liabilities arising from any asbestos claim.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 17.01, eff. June 11,

2003.

Sec. 149.005. ADJUSTMENT. (a) Except as provided in

Subsections (b), (c), and (d), the fair market value of total

gross assets at the time of a merger or consolidation increases

annually at a rate equal to the sum of:

(1) the prime rate as listed in the first edition of the Wall

Street Journal published for each calendar year since the merger

or consolidation; and

(2) one percent.

(b) The rate in Subsection (a) is not compounded.

(c) The adjustment of fair market value of total gross assets

continues as provided under Subsection (a) until the date the

adjusted value is exceeded by the cumulative amounts of successor

asbestos-related liabilities paid or committed to be paid by or

on behalf of the corporation or a predecessor, or by or on behalf

of a transferor, after the time of the merger or consolidation

for which the fair market value of total gross assets is

determined.

(d) No adjustment of the fair market value of total gross assets

shall be applied to any liability insurance otherwise included in

the definition of total gross assets by Section 149.004(c).

Added by Acts 2003, 78th Leg., ch. 204, Sec. 17.01, eff. June 11,

2003.

Sec. 149.006. SCOPE OF CHAPTER. The courts in this state shall

apply, to the fullest extent permissible under the United States

Constitution, this state's substantive law, including the

limitation under this chapter, to the issue of successor

asbestos-related liabilities.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 17.01, eff. June 11,

2003.



CHAPTER 150. LICENSED OR REGISTERED PROFESSIONALS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 6. MISCELLANEOUS PROVISIONS

CHAPTER 150. LICENSED OR REGISTERED PROFESSIONALS

Sec. 150.001. DEFINITIONS. In this chapter:

(1) "Licensed or registered professional" means a licensed

architect, licensed professional engineer, registered

professional land surveyor, registered landscape architect, or

any firm in which such licensed or registered professional

practices, including but not limited to a corporation,

professional corporation, limited liability corporation,

partnership, limited liability partnership, sole proprietorship,

joint venture, or any other business entity.

(2) "Practice of architecture" has the meaning assigned by

Section 1051.001, Occupations Code.

(3) "Practice of engineering" has the meaning assigned by

Section 1001.003, Occupations Code.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 20.01, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

189, Sec. 1, eff. May 27, 2005.

Acts 2005, 79th Leg., Ch.

208, Sec. 2, eff. September 1, 2005.

Reenacted and amended by Acts 2009, 81st Leg., R.S., Ch.

789, Sec. 2, eff. September 1, 2009.

Sec. 150.002. CERTIFICATE OF MERIT. (a) In any action or

arbitration proceeding for damages arising out of the provision

of professional services by a licensed or registered

professional, the plaintiff shall be required to file with the

complaint an affidavit of a third-party licensed architect,

licensed professional engineer, registered landscape architect,

or registered professional land surveyor who:

(1) is competent to testify;

(2) holds the same professional license or registration as the

defendant; and

(3) is knowledgeable in the area of practice of the defendant

and offers testimony based on the person's:

(A) knowledge;

(B) skill;

(C) experience;

(D) education;

(E) training; and

(F) practice.

(b) The affidavit shall set forth specifically for each theory

of recovery for which damages are sought, the negligence, if any,

or other action, error, or omission of the licensed or registered

professional in providing the professional service, including any

error or omission in providing advice, judgment, opinion, or a

similar professional skill claimed to exist and the factual basis

for each such claim. The third-party licensed architect,

licensed professional engineer, registered landscape architect,

or registered professional land surveyor shall be licensed or

registered in this state and actively engaged in the practice of

architecture, engineering, or surveying.

(c) The contemporaneous filing requirement of Subsection (a)

shall not apply to any case in which the period of limitation

will expire within 10 days of the date of filing and, because of

such time constraints, the plaintiff has alleged that an

affidavit of a third-party licensed architect, licensed

professional engineer, registered landscape architect, or

registered professional land surveyor could not be prepared. In

such cases, the plaintiff shall have 30 days after the filing of

the complaint to supplement the pleadings with the affidavit.

The trial court may, on motion, after hearing and for good cause,

extend such time as it shall determine justice requires.

(d) The defendant shall not be required to file an answer to the

complaint and affidavit until 30 days after the filing of such

affidavit.

(e) The plaintiff's failure to file the affidavit in accordance

with this section shall result in dismissal of the complaint

against the defendant. This dismissal may be with prejudice.

(f) An order granting or denying a motion for dismissal is

immediately appealable as an interlocutory order.

(g) This statute shall not be construed to extend any applicable

period of limitation or repose.

(h) This statute does not apply to any suit or action for the

payment of fees arising out of the provision of professional

services.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 20.01, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

189, Sec. 2, eff. May 27, 2005.

Acts 2005, 79th Leg., Ch.

208, Sec. 2, eff. September 1, 2005.

Reenacted and amended by Acts 2009, 81st Leg., R.S., Ch.

789, Sec. 2, eff. September 1, 2009.

Sec. 150.003. LIABILITY FOR SERVICES RENDERED DURING DISASTER.

(a) This section applies only to a licensed or registered

professional who provides architectural or engineering services

if the services:

(1) are authorized, as appropriate for the professional, in:

(A) Chapter 1001, Occupations Code;

(B) Chapter 1051, Occupations Code;

(C) 22 T.A.C. Part 6 (Texas Board of Professional Engineers),

Chapter 137 (Compliance and Professionalism); and

(D) 22 T.A.C. Part 1 (Texas Board of Architectural Examiners),

Chapter 1 (Architects), Subchapter H (Professional Conduct);

(2) subject to Subsection (d), are provided voluntarily and

without compensation or the expectation of compensation;

(3) are in response to and provided during the duration of a

proclaimed state of emergency under Section 433.001, Government

Code, or a declared state of disaster under Section 418.014,

Government Code;

(4) are provided at the request or with the approval of a

federal, state, or local public official acting in an official

capacity in response to the proclaimed state of emergency or

declared disaster, including a law enforcement official, public

safety official, or building inspection official; and

(5) are related to a structure, building, roadway, piping, or

other system, either publicly or privately owned.

(b) A licensed or registered professional who provides the

services to which this section applies is not liable for civil

damages, including personal injury, wrongful death, property

damage, or other loss related to the professional's act, error,

or omission in the performance of the services, unless the act,

error, or omission constitutes:

(1) gross negligence; or

(2) wanton, wilful, or intentional misconduct.

(c) This section does not apply to a licensed or registered

professional who is at the scene of the emergency to solicit

business or perform a service for compensation on behalf of the

professional or a person for whom the professional is an agent.

(d) The entitlement of a licensed or registered professional to

receive compensation for services to which this section applies

does not determine whether the services provided by the

professional were provided voluntarily and without compensation

or the expectation of compensation.

Added by Acts 2007, 80th Leg., R.S., Ch.

132, Sec. 1, eff. May 18, 2007.






TITLE 7. ALTERNATE METHODS OF DISPUTE RESOLUTION

CHAPTER 151. TRIAL BY SPECIAL JUDGE

CIVIL PRACTICE AND REMEDIES CODE

TITLE 7. ALTERNATE METHODS OF DISPUTE RESOLUTION

CHAPTER 151. TRIAL BY SPECIAL JUDGE

Sec. 151.001. REFERRAL BY AGREEMENT. On agreement of the

parties, in civil or family law matters pending in a district

court, statutory probate court, or statutory county court, the

judge in whose court the case is pending may order referral of

the case as provided by this chapter and shall stay proceedings

in the judge's court pending the outcome of the trial. Any or

all of the issues in the cases, whether an issue of fact or law,

may be referred.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.16(a), eff. Sept.

1, 1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 4.06(a),

eff. Aug. 28, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

49, Sec. 1, eff. September 1, 2005.

Sec. 151.002. MOTION FOR REFERRAL. Each party to the action

must file in the court in which the case is filed a motion that:

(1) requests the referral;

(2) waives the party's right to trial by jury;

(3) states the issues to be referred;

(4) states the time and place agreed on by the parties for the

trial; and

(5) states the name of the special judge, the fact that the

special judge has agreed to hear the case, and the fee the judge

is to receive as agreed on by the parties.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.16(a), eff. Sept.

1, 1987.

Sec. 151.003. QUALIFICATIONS OF JUDGE. The special judge must

be a retired or former district, statutory county court, or

appellate judge who:

(1) has served as a judge for at least four years in a district,

statutory county court, or appellate court;

(2) has developed substantial experience in his area of

specialty;

(3) has not been removed from office or resigned while under

investigation for discipline or removal; and

(4) annually demonstrates that he has completed in the past

calendar year at least five days of continuing legal education in

courses approved by the state bar or the supreme court.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.16(a), eff. Sept.

1, 1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 4.06(a),

eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 179, Sec. 2(a),

eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 33, Sec. 1, eff.

April 19, 1991.

Sec. 151.004. REFERRAL ORDER ENTERED. An order of referral must

specify the issue referred and the name of the special judge. An

order of referral may designate the time and place for trial and

the time for filing of the special judge's report. The clerk of

the court shall send a copy of the order to the special judge.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.16(a), eff. Sept.

1, 1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 4.06(a),

eff. Aug. 28, 1989.

Sec. 151.005. PROCEDURE. Rules and statutes relating to

procedure and evidence in the referring judge's court apply to a

trial under this chapter.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.16(a), eff. Sept.

1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

49, Sec. 2, eff. September 1, 2005.

Sec. 151.006. POWERS OF SPECIAL JUDGE. (a) A special judge

shall conduct the trial in the same manner as a court trying an

issue without a jury.

(b) While serving as a special judge, the special judge has the

powers of the referring judge except that the special judge may

not hold a person in contempt of court unless the person is a

witness before the special judge.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.16(a), eff. Sept.

1, 1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 4.06(a),

eff. Aug. 28, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

49, Sec. 3, eff. September 1, 2005.

Sec. 151.007. REPRESENTATION BY ATTORNEY. A party has the right

to be represented by an attorney at the trial held as provided by

this chapter.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.16(a), eff. Sept.

1, 1987.

Sec. 151.008. COURT REPORTER REQUIRED. To maintain a record of

the proceedings at the hearing, the special judge shall provide a

court reporter who meets the qualifications prescribed by law for

court reporters in the referring judge's court.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.16(a), eff. Sept.

1, 1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 4.06(a),

eff. Aug. 28, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

49, Sec. 4, eff. September 1, 2005.

Sec. 151.009. FEES AND COSTS. (a) The parties, in equal

shares, shall pay:

(1) the special judge's fee; and

(2) all administrative costs, including the court reporter's

fee, related to the trial.

(b) A cost for a witness called by a party or any other cost

related only to a single party's case shall be paid by the party

who incurred the cost.

(c) The state or a unit of local government may not pay any

costs related to a trial under this chapter.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.16(a), eff. Sept.

1, 1987.

Sec. 151.010. RESTRICTIONS. Unless otherwise ordered by the

referring judge, a trial under this chapter may not be held in a

public courtroom, and a public employee may not be involved in

the trial during regular working hours.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.16(a), eff. Sept.

1, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

675, Sec. 1, eff. September 1, 2009.

Sec. 151.011. SPECIAL JUDGE'S VERDICT. The special judge's

verdict must comply with the requirements for a verdict by the

court. The verdict stands as a verdict of the referring judge's

court. Unless otherwise specified in an order of referral, the

special judge shall submit the verdict not later than the 60th

day after the day the trial adjourns.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.16(a), eff. Sept.

1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

49, Sec. 5, eff. September 1, 2005.

Sec. 151.012. NEW TRIAL. If the special judge does not submit

the verdict within the time period provided by Section 151.011,

the court may grant a new trial if:

(1) a party files a motion requesting the new trial;

(2) notice is given to all parties stating the time and place

that a hearing will be held on the motion; and

(3) the hearing is held.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.16(a), eff. Sept.

1, 1987.

Sec. 151.013. RIGHT TO APPEAL. The right to appeal is

preserved. An appeal is from the order of the referring judge's

court as provided by the Texas Rules of Civil Procedure and the

Texas Rules of Appellate Procedure.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.16(a), eff. Sept.

1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

49, Sec. 6, eff. September 1, 2005.



CHAPTER 152. ALTERNATIVE DISPUTE RESOLUTION SYSTEM ESTABLISHED BY COUNTIES

CIVIL PRACTICE AND REMEDIES CODE

TITLE 7. ALTERNATE METHODS OF DISPUTE RESOLUTION

CHAPTER 152. ALTERNATIVE DISPUTE RESOLUTION SYSTEM ESTABLISHED BY

COUNTIES

Sec. 152.001. DEFINITION. In this chapter, "alternative dispute

resolution system" means an informal forum in which mediation,

conciliation, or arbitration is used to resolve disputes among

individuals, including those having an ongoing relationship such

as relatives, neighbors, landlords and tenants, employees and

employers, and merchants and consumers.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.16(a), eff. Sept.

1, 1987.

Sec. 152.002. ESTABLISHMENT. (a) The commissioners court of a

county by order may establish an alternative dispute resolution

system for the peaceable and expeditious resolution of citizen

disputes.

(b) The commissioners court may do all necessary acts to make

the alternative dispute resolution system effective, including:

(1) contracting with a private nonprofit corporation, a

political subdivision, a public corporation, or a combination of

these entities for the purpose of administering the system;

(2) making reasonable rules relating to the system; and

(3) vesting management of the system in a committee selected by

the county bar association.

(c) The actions of a committee authorized by Subsection (b)(3)

are subject to the approval of the commissioners court.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.16(a), eff. Sept.

1, 1987.

Sec. 152.003. REFERRAL OF CASES. A judge of a district court,

county court, statutory county court, probate court, or justice

of the peace court in a county in which an alternative dispute

resolution system has been established may, on motion of a party

or on the judge's or justice's own motion, refer a case to the

system. Referral under this section does not prejudice the case.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.16(a), eff. Sept.

1, 1987. Amended by Acts 1999, 76th Leg., ch. 509, Sec. 1, eff.

Sept. 1, 1999.

Sec. 152.004. FINANCING. (a) To establish and maintain an

alternative dispute resolution system, the commissioners court

may set a court cost in an amount not to exceed $15 to be taxed,

collected, and paid as other court costs in each civil case filed

in a county or district court in the county, including a civil

case relating to probate matters but not including:

(1) a suit for delinquent taxes;

(2) a condemnation proceeding under Chapter 21, Property Code;

or

(3) a proceeding under Subtitle C, Title 7, Health and Safety

Code.

(b) The county is not liable for the payment of a court cost

under this section.

(c) The clerks of the courts in the county shall collect and pay

the costs to the county treasurer or, if the county does not have

a treasurer, to the county officer who performs the functions of

the treasurer, who shall deposit the costs in a separate fund

known as the alternative dispute resolution system fund. The fund

shall be administered by the commissioners court and may only be

used to establish and maintain the system. The system shall be

operated at one or more convenient and accessible places in the

county.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 3.16(a), eff. Sept.

1, 1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 4.07(a),

eff. Aug. 28, 1989; Acts 1999, 76th Leg., ch. 509, Sec. 2, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1192, Sec. 1, eff. September 1, 2005.

Sec. 152.005. ADDITIONAL FEE FOR JUSTICE COURTS. (a) To

establish and maintain an alternative dispute resolution system,

the commissioners court may, in addition to the court cost

authorized under Section 152.004, set a court cost in an amount

not to exceed $5 for civil cases filed in a justice court located

in the county, but not including:

(1) a suit for delinquent taxes; or

(2) an eviction proceeding, including a forcible detainer, a

forcible entry and detainer, or a writ of re-entry.

(b) A clerk of the court shall collect and pay the court cost in

the manner prescribed by Section 152.004(c).

Added by Acts 1999, 76th Leg., ch. 509, Sec. 3, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1192, Sec. 2, eff. September 1, 2005.

Sec. 152.006. FEE FOR ALTERNATIVE DISPUTE RESOLUTION CENTERS.

An entity described by Section 152.002(b)(1) that provides

services for the resolution of disputes in a county with a

population of 250,000 or more but less than 290,000 may collect a

reasonable fee in any amount set by the commissioners court from

a person who receives the services. This section may not be

construed to affect the collection of a fee by any other entity

described by Section 152.002(b)(1).

Added by Acts 2005, 79th Leg., Ch.

1192, Sec. 3, eff. September 1, 2005.



CHAPTER 154. ALTERNATIVE DISPUTE RESOLUTION PROCEDURES

CIVIL PRACTICE AND REMEDIES CODE

TITLE 7. ALTERNATE METHODS OF DISPUTE RESOLUTION

CHAPTER 154. ALTERNATIVE DISPUTE RESOLUTION PROCEDURES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 154.001. DEFINITIONS. In this chapter:

(1) "Court" includes an appellate court, district court,

constitutional county court, statutory county court, family law

court, probate court, municipal court, or justice of the peace

court.

(2) "Dispute resolution organization" means a private profit or

nonprofit corporation, political subdivision, or public

corporation, or a combination of these, that offers alternative

dispute resolution services to the public.

Added by Acts 1987, 70th Leg., ch. 1121, Sec. 1, eff. June 20,

1987.

Sec. 154.002. POLICY. It is the policy of this state to

encourage the peaceable resolution of disputes, with special

consideration given to disputes involving the parent-child

relationship, including the mediation of issues involving

conservatorship, possession, and support of children, and the

early settlement of pending litigation through voluntary

settlement procedures.

Added by Acts 1987, 70th Leg., ch. 1121, Sec. 1, eff. June 20,

1987.

Sec. 154.003. RESPONSIBILITY OF COURTS AND COURT ADMINISTRATORS.

It is the responsibility of all trial and appellate courts and

their court administrators to carry out the policy under Section

154.002.

Added by Acts 1987, 70th Leg., ch. 1121, Sec. 1, eff. June 20,

1987.

SUBCHAPTER B. ALTERNATIVE DISPUTE RESOLUTION PROCEDURES

Sec. 154.021. REFERRAL OF PENDING DISPUTES FOR ALTERNATIVE

DISPUTE RESOLUTION PROCEDURE. (a) A court may, on its own

motion or the motion of a party, refer a pending dispute for

resolution by an alternative dispute resolution procedure

including:

(1) an alternative dispute resolution system established under

Chapter 26, Acts of the 68th Legislature, Regular Session, 1983

(Article 2372aa, Vernon's Texas Civil Statutes);

(2) a dispute resolution organization; or

(3) a nonjudicial and informally conducted forum for the

voluntary settlement of citizens' disputes through the

intervention of an impartial third party, including those

alternative dispute resolution procedures described under this

subchapter.

(b) The court shall confer with the parties in the determination

of the most appropriate alternative dispute resolution procedure.

(c) Except as provided by agreement of the parties, a court may

not order mediation in an action that is subject to the Federal

Arbitration Act (9 U.S.C. Sections 1-16).

Added by Acts 1987, 70th Leg., ch. 1121, Sec. 1, eff. June 20,

1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

621, Sec. 1, eff. June 19, 2009.

Sec. 154.022. NOTIFICATION AND OBJECTION. (a) If a court

determines that a pending dispute is appropriate for referral

under Section 154.021, the court shall notify the parties of its

determination.

(b) Any party may, within 10 days after receiving the notice

under Subsection (a), file a written objection to the referral.

(c) If the court finds that there is a reasonable basis for an

objection filed under Subsection (b), the court may not refer the

dispute under Section 154.021.

Added by Acts 1987, 70th Leg., ch. 1121, Sec. 1, eff. June 20,

1987.

Sec. 154.023. MEDIATION. (a) Mediation is a forum in which an

impartial person, the mediator, facilitates communication between

parties to promote reconciliation, settlement, or understanding

among them.

(b) A mediator may not impose his own judgment on the issues for

that of the parties.

(c) Mediation includes victim-offender mediation by the Texas

Department of Criminal Justice described in Article 56.13, Code

of Criminal Procedure.

Added by Acts 1987, 70th Leg., ch. 1121, Sec. 1, eff. June 20,

1987. Amended by Acts 2001, 77th Leg., ch. 1034, Sec. 12, eff.

Sept. 1, 2001.

Sec. 154.024. MINI-TRIAL. (a) A mini-trial is conducted under

an agreement of the parties.

(b) Each party and counsel for the party present the position of

the party, either before selected representatives for each party

or before an impartial third party, to define the issues and

develop a basis for realistic settlement negotiations.

(c) The impartial third party may issue an advisory opinion

regarding the merits of the case.

(d) The advisory opinion is not binding on the parties unless

the parties agree that it is binding and enter into a written

settlement agreement.

Added by Acts 1987, 70th Leg., ch. 1121, Sec. 1, eff. June 20,

1987.

Sec. 154.025. MODERATED SETTLEMENT CONFERENCE. (a) A moderated

settlement conference is a forum for case evaluation and

realistic settlement negotiations.

(b) Each party and counsel for the party present the position of

the party before a panel of impartial third parties.

(c) The panel may issue an advisory opinion regarding the

liability or damages of the parties or both.

(d) The advisory opinion is not binding on the parties.

Added by Acts 1987, 70th Leg., ch. 1121, Sec. 1, eff. June 20,

1987.

Sec. 154.026. SUMMARY JURY TRIAL. (a) A summary jury trial is

a forum for early case evaluation and development of realistic

settlement negotiations.

(b) Each party and counsel for the party present the position of

the party before a panel of jurors.

(c) The number of jurors on the panel is six unless the parties

agree otherwise.

(d) The panel may issue an advisory opinion regarding the

liability or damages of the parties or both.

(e) The advisory opinion is not binding on the parties.

Added by Acts 1987, 70th Leg., ch. 1121, Sec. 1, eff. June 20,

1987.

Sec. 154.027. ARBITRATION. (a) Nonbinding arbitration is a

forum in which each party and counsel for the party present the

position of the party before an impartial third party, who

renders a specific award.

(b) If the parties stipulate in advance, the award is binding

and is enforceable in the same manner as any contract obligation.

If the parties do not stipulate in advance that the award is

binding, the award is not binding and serves only as a basis for

the parties' further settlement negotiations.

Added by Acts 1987, 70th Leg., ch. 1121, Sec. 1, eff. June 20,

1987.

SUBCHAPTER C. IMPARTIAL THIRD PARTIES

Sec. 154.051. APPOINTMENT OF IMPARTIAL THIRD PARTIES. (a) If a

court refers a pending dispute for resolution by an alternative

dispute resolution procedure under Section 154.021, the court may

appoint an impartial third party to facilitate the procedure.

(b) The court may appoint a third party who is agreed on by the

parties if the person qualifies for appointment under this

subchapter.

(c) The court may appoint more than one third party under this

section.

Added by Acts 1987, 70th Leg., ch. 1121, Sec. 1, eff. June 20,

1987.

Sec. 154.052. QUALIFICATIONS OF IMPARTIAL THIRD PARTY. (a)

Except as provided by Subsections (b) and (c), to qualify for an

appointment as an impartial third party under this subchapter a

person must have completed a minimum of 40 classroom hours of

training in dispute resolution techniques in a course conducted

by an alternative dispute resolution system or other dispute

resolution organization approved by the court making the

appointment.

(b) To qualify for an appointment as an impartial third party

under this subchapter in a dispute relating to the parent-child

relationship, a person must complete the training required by

Subsection (a) and an additional 24 hours of training in the

fields of family dynamics, child development, and family law.

(c) In appropriate circumstances, a court may in its discretion

appoint a person as an impartial third party who does not qualify

under Subsection (a) or (b) if the court bases its appointment on

legal or other professional training or experience in particular

dispute resolution processes.

Added by Acts 1987, 70th Leg., ch. 1121, Sec. 1, eff. June 20,

1987.

Sec. 154.053. STANDARDS AND DUTIES OF IMPARTIAL THIRD PARTIES.

(a) A person appointed to facilitate an alternative dispute

resolution procedure under this subchapter shall encourage and

assist the parties in reaching a settlement of their dispute but

may not compel or coerce the parties to enter into a settlement

agreement.

(b) Unless expressly authorized by the disclosing party, the

impartial third party may not disclose to either party

information given in confidence by the other and shall at all

times maintain confidentiality with respect to communications

relating to the subject matter of the dispute.

(c) Unless the parties agree otherwise, all matters, including

the conduct and demeanor of the parties and their counsel during

the settlement process, are confidential and may never be

disclosed to anyone, including the appointing court.

(d) Each participant, including the impartial third party, to an

alternative dispute resolution procedure is subject to the

requirements of Subchapter B, Chapter 261, Family Code, and

Subchapter C, Chapter 48, Human Resources Code.

Added by Acts 1987, 70th Leg., ch. 1121, Sec. 1, eff. June 20,

1987. Amended by Acts 1999, 76th Leg., ch. 1150, Sec. 29, eff.

Sept. 1, 1999.

Sec. 154.054. COMPENSATION OF IMPARTIAL THIRD PARTIES. (a) The

court may set a reasonable fee for the services of an impartial

third party appointed under this subchapter.

(b) Unless the parties agree to a method of payment, the court

shall tax the fee for the services of an impartial third party as

other costs of suit.

Added by Acts 1987, 70th Leg., ch. 1121, Sec. 1, eff. June 20,

1987.

Sec. 154.055. QUALIFIED IMMUNITY OF IMPARTIAL THIRD PARTIES.

(a) A person appointed to facilitate an alternative dispute

resolution procedure under this subchapter or under Chapter 152

relating to an alternative dispute resolution system established

by counties, or appointed by the parties whether before or after

the institution of formal judicial proceedings, who is a

volunteer and who does not act with wanton and wilful disregard

of the rights, safety, or property of another, is immune from

civil liability for any act or omission within the course and

scope of his or her duties or functions as an impartial third

party. For purposes of this section, a volunteer impartial third

party is a person who does not receive compensation in excess of

reimbursement for expenses incurred or a stipend intended as

reimbursement for expenses incurred.

(b) This section neither applies to nor is it intended to

enlarge or diminish any rights or immunities enjoyed by an

arbitrator participating in a binding arbitration pursuant to any

applicable statute or treaty.

Added by Acts 1993, 73rd Leg., ch. 875, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER D. MISCELLANEOUS PROVISIONS

Sec. 154.071. EFFECT OF WRITTEN SETTLEMENT AGREEMENT. (a) If

the parties reach a settlement and execute a written agreement

disposing of the dispute, the agreement is enforceable in the

same manner as any other written contract.

(b) The court in its discretion may incorporate the terms of the

agreement in the court's final decree disposing of the case.

(c) A settlement agreement does not affect an outstanding court

order unless the terms of the agreement are incorporated into a

subsequent decree.

Added by Acts 1987, 70th Leg., ch. 1121, Sec. 1, eff. June 20,

1987.

Sec. 154.072. STATISTICAL INFORMATION ON DISPUTES REFERRED. The

Texas Supreme Court shall determine the need and method for

statistical reporting of disputes referred by the courts to

alternative dispute resolution procedures.

Added by Acts 1987, 70th Leg., ch. 1121, Sec. 1, eff. June 20,

1987.

Sec. 154.073. CONFIDENTIALITY OF CERTAIN RECORDS AND

COMMUNICATIONS. (a) Except as provided by Subsections (c), (d),

(e), and (f), a communication relating to the subject matter of

any civil or criminal dispute made by a participant in an

alternative dispute resolution procedure, whether before or after

the institution of formal judicial proceedings, is confidential,

is not subject to disclosure, and may not be used as evidence

against the participant in any judicial or administrative

proceeding.

(b) Any record made at an alternative dispute resolution

procedure is confidential, and the participants or the third

party facilitating the procedure may not be required to testify

in any proceedings relating to or arising out of the matter in

dispute or be subject to process requiring disclosure of

confidential information or data relating to or arising out of

the matter in dispute.

(c) An oral communication or written material used in or made a

part of an alternative dispute resolution procedure is admissible

or discoverable if it is admissible or discoverable independent

of the procedure.

(d) A final written agreement to which a governmental body, as

defined by Section 552.003, Government Code, is a signatory that

is reached as a result of a dispute resolution procedure

conducted under this chapter is subject to or excepted from

required disclosure in accordance with Chapter 552, Government

Code.

(e) If this section conflicts with other legal requirements for

disclosure of communications, records, or materials, the issue of

confidentiality may be presented to the court having jurisdiction

of the proceedings to determine, in camera, whether the facts,

circumstances, and context of the communications or materials

sought to be disclosed warrant a protective order of the court or

whether the communications or materials are subject to

disclosure.

(f) This section does not affect the duty to report abuse or

neglect under Subchapter B, Chapter 261, Family Code, and abuse,

exploitation, or neglect under Subchapter C, Chapter 48, Human

Resources Code.

(g) This section applies to a victim-offender mediation by the

Texas Department of Criminal Justice as described in Article

56.13, Code of Criminal Procedure.

Added by Acts 1987, 70th Leg., ch. 1121, Sec. 1, eff. June 20,

1987. Amended by Acts 1999, 76th Leg., ch. 1150, Sec. 30, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1352, Sec. 6, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1034, Sec. 13, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(6), 21.002(3),

eff. Sept. 1, 2001.



CHAPTER 155. SETTLEMENT WEEKS

CIVIL PRACTICE AND REMEDIES CODE

TITLE 7. ALTERNATE METHODS OF DISPUTE RESOLUTION

CHAPTER 155. SETTLEMENT WEEKS

Sec. 155.001. SETTLEMENT WEEKS REQUIRED. In every county with a

population of 150,000 or greater there shall be a settlement week

during law week and judicial conference week each year or during

any other two weeks as the administrative judge of each judicial

district may designate. During these weeks the district courts,

constitutional and statutory county courts, and the family law

courts will facilitate the voluntary settlement of civil and

family law cases.

Added by Acts 1989, 71st Leg., ch. 1211, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 5.005, eff. September 1, 2009.

Sec. 155.002. SETTLEMENT WEEK COMMITTEE. The administrative

judge of each judicial district shall appoint a committee of

attorneys and lay persons to effectuate each settlement week.

The committee may include the director of any established

mediation or alternative dispute resolution center in the county

and the chairperson of the local bar association's committee on

alternative dispute resolution.

Added by Acts 1989, 71st Leg., ch. 1211, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 5.006, eff. September 1, 2009.

Sec. 155.003. ATTORNEY TO SERVE AS MEDIATOR. Any attorney

currently licensed in the state may serve as mediator during the

settlement weeks under such terms and conditions and with such

training as may be determined by the administrative judge of the

judicial district. Any such attorney so appointed by the court

must meet the qualifications and will be governed by the rules of

conduct set forth in Sections 154.052 and 154.053. Any attorney

so requested by the administrative judge of the judicial district

shall serve as a mediator during the settlement weeks.

Added by Acts 1989, 71st Leg., ch. 1211, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 5.007, eff. September 1, 2009.

Sec. 155.004. APPLICATION OF CERTAIN ALTERNATE DISPUTE

RESOLUTION PROCEDURES. The provisions of Sections 154.021

through 154.023, 154.053, 154.054, and 154.071 through 154.073

shall apply to parties and mediators participating in settlement

weeks held under this chapter.

Added by Acts 1989, 71st Leg., ch. 1211, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 5.008, eff. September 1, 2009.

Sec. 155.005. AUTHORITY OF COURT. Each court participating in

settlement weeks under this chapter shall have the authority to

make orders needed, consistent with existing law, to implement

settlement weeks and ensure any party's good faith participation.

Added by Acts 1989, 71st Leg., ch. 1211, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 5.009, eff. September 1, 2009.

Sec. 155.006. FUNDING; COOPERATION WITH OTHER ORGANIZATIONS.

The administrative judge may use any available funding from funds

regularly used for court administration to carry out the purpose

and intent of this chapter. The administrative judge shall

cooperate with the director of any established mediation or

alternative dispute resolution center, the local bar, and other

organizations to encourage participation and to develop public

awareness of settlement weeks.

Added by Acts 1989, 71st Leg., ch. 1211, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 5.010, eff. September 1, 2009.



CHAPTER 171. GENERAL ARBITRATION

CIVIL PRACTICE AND REMEDIES CODE

TITLE 7. ALTERNATE METHODS OF DISPUTE RESOLUTION

CHAPTER 171. GENERAL ARBITRATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 171.001. ARBITRATION AGREEMENTS VALID. (a) A written

agreement to arbitrate is valid and enforceable if the agreement

is to arbitrate a controversy that:

(1) exists at the time of the agreement; or

(2) arises between the parties after the date of the agreement.

(b) A party may revoke the agreement only on a ground that

exists at law or in equity for the revocation of a contract.

Acts 1965, 59th Leg., p. 1593, ch. 689, Sec. 1, eff. Jan. 1,

1966. Amended by Acts 1979, 66th Leg., p. 1708, ch. 704, Sec. 1,

eff. Aug. 27, 1979. Redesignated from Vernon's Ann.Civ.Stat. art.

224 and amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff.

Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec.

5.01, eff. Sept. 1, 1997.

Sec. 171.002. SCOPE OF CHAPTER. (a) This chapter does not

apply to:

(1) a collective bargaining agreement between an employer and a

labor union;

(2) an agreement for the acquisition by one or more individuals

of property, services, money, or credit in which the total

consideration to be furnished by the individual is not more than

$50,000, except as provided by Subsection (b);

(3) a claim for personal injury, except as provided by

Subsection (c);

(4) a claim for workers' compensation benefits; or

(5) an agreement made before January 1, 1966.

(b) An agreement described by Subsection (a)(2) is subject to

this chapter if:

(1) the parties to the agreement agree in writing to arbitrate;

and

(2) the agreement is signed by each party and each party's

attorney.

(c) A claim described by Subsection (a)(3) is subject to this

chapter if:

(1) each party to the claim, on the advice of counsel, agrees in

writing to arbitrate; and

(2) the agreement is signed by each party and each party's

attorney.

Acts 1965, 59th Leg., p. 1593, ch. 689, Sec. 1, eff. Jan. 1,

1966. Redesignated from Vernon's Ann.Civ.Stat. art. 225 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff.

Sept. 1, 1997.

Sec. 171.003. UNIFORM INTERPRETATION. This chapter shall be

construed to effect its purpose and make uniform the construction

of other states' law applicable to an arbitration.

Acts 1965, 59th Leg., p. 1593, ch. 689, Sec. 1, eff. Jan. 1,

1966. Redesignated from Vernon's Ann.Civ.Stat. art. 226 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff.

Sept. 1, 1997.

SUBCHAPTER B. PROCEEDINGS TO COMPEL OR STAY ARBITRATIONS

Sec. 171.021. PROCEEDING TO COMPEL ARBITRATION. (a) A court

shall order the parties to arbitrate on application of a party

showing:

(1) an agreement to arbitrate; and

(2) the opposing party's refusal to arbitrate.

(b) If a party opposing an application made under Subsection (a)

denies the existence of the agreement, the court shall summarily

determine that issue. The court shall order the arbitration if it

finds for the party that made the application. If the court does

not find for that party, the court shall deny the application.

(c) An order compelling arbitration must include a stay of any

proceeding subject to Section 171.025.

Acts 1983, 68th Leg., p. 4748, ch. 830, eff. Aug. 29, 1983.

Amended by Acts 1985, 69th Leg., ch. 338, Sec. 1, eff. Aug. 26,

1985. Redesignated from Vernon's Ann.Civ.St. art. 238-20, Sec. 1

to 2A and amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff.

Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec.

5.01, eff. Sept. 1, 1997.

Sec. 171.022. UNCONSCIONABLE AGREEMENTS UNENFORCEABLE. A court

may not enforce an agreement to arbitrate if the court finds the

agreement was unconscionable at the time the agreement was made.

Acts 1983, 68th Leg., p. 4748, ch. 830, eff. Aug. 29, 1983.

Amended by Acts 1985, 69th Leg., ch. 338, Sec. 2, eff. Aug. 26,

1985. Redesignated from Vernon's Ann.Civ.St. art. 238-20, Sec. 3

and amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.01,

eff. Sept. 1, 1997.

Sec. 171.023. PROCEEDING TO STAY ARBITRATION. (a) A court may

stay an arbitration commenced or threatened on application and a

showing that there is not an agreement to arbitrate.

(b) If there is a substantial bona fide dispute as to whether an

agreement to arbitrate exists, the court shall try the issue

promptly and summarily.

(c) The court shall stay the arbitration if the court finds for

the party moving for the stay. If the court finds for the party

opposing the stay, the court shall order the parties to

arbitrate.

Acts 1983, 68th Leg., p. 4748, ch. 830, eff. Aug. 29, 1983.

Redesignated from Vernon's Ann.Civ.St. art. 238-20, Sec. 4 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff.

Sept. 1, 1997.

Sec. 171.024. PLACE FOR MAKING APPLICATION. (a) If there is a

proceeding pending in a court involving an issue referable to

arbitration under an alleged agreement to arbitrate, a party may

make an application under this subchapter only in that court.

(b) If Subsection (a) does not apply, a party may make an

application in any court, subject to Section 171.096.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.025. STAY OF RELATED PROCEEDING. (a) The court shall

stay a proceeding that involves an issue subject to arbitration

if an order for arbitration or an application for that order is

made under this subchapter.

(b) The stay applies only to the issue subject to arbitration if

that issue is severable from the remainder of the proceeding.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.026. VALIDITY OF UNDERLYING CLAIM. A court may not

refuse to order arbitration because:

(1) the claim lacks merit or bona fides; or

(2) the fault or ground for the claim is not shown.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

SUBCHAPTER C. ARBITRATION

Sec. 171.041. APPOINTMENT OF ARBITRATORS. (a) The method of

appointment of arbitrators is as specified in the agreement to

arbitrate.

(b) The court, on application of a party stating the nature of

the issues to be arbitrated and the qualifications of the

proposed arbitrators, shall appoint one or more qualified

arbitrators if:

(1) the agreement to arbitrate does not specify a method of

appointment;

(2) the agreed method fails or cannot be followed; or

(3) an appointed arbitrator fails or is unable to act and a

successor has not been appointed.

(c) An arbitrator appointed under Subsection (b) has the powers

of an arbitrator named in the agreement to arbitrate.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.042. MAJORITY ACTION BY ARBITRATORS. The powers of the

arbitrators are exercised by a majority unless otherwise provided

by the agreement to arbitrate or this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.043. HEARING CONDUCTED BY ARBITRATORS. (a) Unless

otherwise provided by the agreement to arbitrate, all the

arbitrators shall conduct the hearing. A majority of the

arbitrators may determine a question and render a final award.

(b) If, during the course of the hearing, an arbitrator ceases

to act, one or more remaining arbitrators appointed to act as

neutral arbitrators may hear and determine the controversy.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.044. TIME AND PLACE OF HEARING; NOTICE. (a) Unless

otherwise provided by the agreement to arbitrate, the arbitrators

shall set a time and place for the hearing and notify each party.

(b) The notice must be served not later than the fifth day

before the hearing either personally or by registered or

certified mail with return receipt requested. Appearance at the

hearing waives the notice.

(c) The court on application may direct the arbitrators to

proceed promptly with the hearing and determination of the

controversy.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.045. ADJOURNMENT OR POSTPONEMENT. Unless otherwise

provided by the agreement to arbitrate, the arbitrators may:

(1) adjourn the hearing as necessary; and

(2) on request of a party and for good cause, or on their own

motion, postpone the hearing to a time not later than:

(A) the date set by the agreement for making the award; or

(B) a later date agreed to by the parties.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.046. FAILURE OF PARTY TO APPEAR. Unless otherwise

provided by the agreement to arbitrate, the arbitrators may hear

and determine the controversy on the evidence produced without

regard to whether a party who has been notified as provided by

Section 171.044 fails to appear.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.047. RIGHTS OF PARTY AT HEARING. Unless otherwise

provided by the agreement to arbitrate, a party at the hearing is

entitled to:

(1) be heard;

(2) present evidence material to the controversy; and

(3) cross-examine any witness.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.048. REPRESENTATION BY ATTORNEY; FEES. (a) A party is

entitled to representation by an attorney at a proceeding under

this chapter.

(b) A waiver of the right described by Subsection (a) before the

proceeding is ineffective.

(c) The arbitrators shall award attorney's fees as additional

sums required to be paid under the award only if the fees are

provided for:

(1) in the agreement to arbitrate; or

(2) by law for a recovery in a civil action in the district

court on a cause of action on which any part of the award is

based.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.049. OATH. The arbitrators, or an arbitrator at the

direction of the arbitrators, may administer to each witness

testifying before them the oath required of a witness in a civil

action pending in a district court.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.050. DEPOSITIONS. (a) The arbitrators may authorize a

deposition:

(1) for use as evidence to be taken of a witness who cannot be

required by subpoena to appear before the arbitrators or who is

unable to attend the hearing; or

(2) for discovery or evidentiary purposes to be taken of an

adverse witness.

(b) A deposition under this section shall be taken in the manner

provided by law for a deposition in a civil action pending in a

district court.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.051. SUBPOENAS. (a) The arbitrators, or an arbitrator

at the direction of the arbitrators, may issue a subpoena for:

(1) attendance of a witness; or

(2) production of books, records, documents, or other evidence.

(b) A witness required to appear by subpoena under this section

may appear at the hearing before the arbitrators or at a

deposition.

(c) A subpoena issued under this section shall be served in the

manner provided by law for the service of a subpoena issued in a

civil action pending in a district court.

(d) Each provision of law requiring a witness to appear, produce

evidence, and testify under a subpoena issued in a civil action

pending in a district court applies to a subpoena issued under

this section.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.052. WITNESS FEE. The fee for a witness attending a

hearing or a deposition under this subchapter is the same as the

fee for a witness in a civil action in a district court.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.053. ARBITRATORS' AWARD. (a) The arbitrators' award

must be in writing and signed by each arbitrator joining in the

award.

(b) The arbitrators shall deliver a copy of the award to each

party personally, by registered or certified mail, or as provided

in the agreement.

(c) The arbitrators shall make the award:

(1) within the time established by the agreement to arbitrate;

or

(2) if a time is not established by the agreement, within the

time ordered by the court on application of a party.

(d) The parties may extend the time for making the award either

before or after the time expires. The extension must be in

writing.

(e) A party waives the objection that an award was not made

within the time required unless the party notifies the

arbitrators of the objection before the delivery of the award to

that party.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.054. MODIFICATION OR CORRECTION TO AWARD. (a) The

arbitrators may modify or correct an award:

(1) on the grounds stated in Section 171.091; or

(2) to clarify the award.

(b) A modification or correction under Subsection (a) may be

made only:

(1) on application of a party; or

(2) on submission to the arbitrators by a court, if an

application to the court is pending under Sections 171.087,

171.088, 171.089, and 171.091, subject to any condition ordered

by the court.

(c) A party may make an application under this section not later

than the 20th day after the date the award is delivered to the

applicant.

(d) An applicant shall give written notice of the application

promptly to the opposing party. The notice must state that the

opposing party must serve any objection to the application not

later than the 10th day after the date of notice.

(e) An award modified or corrected under this section is subject

to Sections 171.087, 171.088, 171.089, 171.090, and 171.091.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.055. ARBITRATOR'S FEES AND EXPENSES. Unless otherwise

provided in the agreement to arbitrate, the arbitrators' expenses

and fees, with other expenses incurred in conducting the

arbitration, shall be paid as provided in the award.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

SUBCHAPTER D. COURT PROCEEDINGS

Sec. 171.081. JURISDICTION. The making of an agreement

described by Section 171.001 that provides for or authorizes an

arbitration in this state and to which that section applies

confers jurisdiction on the court to enforce the agreement and to

render judgment on an award under this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.082. APPLICATION TO COURT; FEES. (a) The filing with

the clerk of the court of an application for an order under this

chapter, including a judgment or decree, invokes the jurisdiction

of the court.

(b) On the filing of the initial application and the payment to

the clerk of the fees of court required to be paid on the filing

of a civil action in the court, the clerk shall docket the

proceeding as a civil action pending in that court.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.083. TIME FOR FILING. An applicant for a court order

under this chapter may file the application:

(1) before arbitration proceedings begin in support of those

proceedings;

(2) during the period the arbitration is pending before the

arbitrators; or

(3) subject to this chapter, at or after the conclusion of the

arbitration.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.084. STAY OF CERTAIN PROCEEDINGS. (a) After an

initial application is filed, the court may stay:

(1) a proceeding under a later filed application in another

court to:

(A) invoke the jurisdiction of that court; or

(B) obtain an order under this chapter; or

(2) a proceeding instituted after the initial application has

been filed.

(b) A stay under this section affects only an issue subject to

arbitration under an agreement in accordance with the terms of

the initial application.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.085. CONTENTS OF APPLICATION. (a) A court may require

that an application filed under this chapter:

(1) show the jurisdiction of the court;

(2) have attached a copy of the agreement to arbitrate;

(3) define the issue subject to arbitration between the parties

under the agreement;

(4) specify the status of the arbitration before the

arbitrators; and

(5) show the need for the court order sought by the applicant.

(b) A court may not find an application inadequate because of

the absence of a requirement listed in Subsection (a) unless the

court, in its discretion:

(1) requires that the applicant amend the application to meet

the requirements of the court; and

(2) grants the applicant a 10-day period to comply.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.086. ORDERS THAT MAY BE RENDERED. (a) Before

arbitration proceedings begin, in support of arbitration a party

may file an application for a court order, including an order to:

(1) invoke the jurisdiction of the court over the adverse party

and to effect that jurisdiction by service of process on the

party before arbitration proceedings begin;

(2) invoke the jurisdiction of the court over an ancillary

proceeding in rem, including by attachment, garnishment, or

sequestration, in the manner and subject to the conditions under

which the proceeding may be instituted and conducted ancillary to

a civil action in a district court;

(3) restrain or enjoin:

(A) the destruction of all or an essential part of the subject

matter of the controversy; or

(B) the destruction or alteration of books, records, documents,

or other evidence needed for the arbitration;

(4) obtain from the court in its discretion an order for a

deposition for discovery, perpetuation of testimony, or evidence

needed before the arbitration proceedings begin;

(5) appoint one or more arbitrators so that an arbitration under

the agreement to arbitrate may proceed; or

(6) obtain other relief, which the court can grant in its

discretion, needed to permit the arbitration to be conducted in

an orderly manner and to prevent improper interference or delay

of the arbitration.

(b) During the period an arbitration is pending before the

arbitrators or at or after the conclusion of the arbitration, a

party may file an application for a court order, including an

order:

(1) that was referred to or that would serve a purpose referred

to in Subsection (a);

(2) to require compliance by an adverse party or any witness

with an order made under this chapter by the arbitrators during

the arbitration;

(3) to require the issuance and service under court order,

rather than under the arbitrators' order, of a subpoena, notice,

or other court process:

(A) in support of the arbitration; or

(B) in an ancillary proceeding in rem, including by attachment,

garnishment, or sequestration, in the manner of and subject to

the conditions under which the proceeding may be conducted

ancillary to a civil action in a district court;

(4) to require security for the satisfaction of a court judgment

that may be later entered under an award;

(5) to support the enforcement of a court order entered under

this chapter; or

(6) to obtain relief under Section 171.087, 171.088, 171.089, or

171.091.

(c) A court may not require an applicant for an order under

Subsection (a)(1) to show that the adverse party is about to, or

may, leave the state if jurisdiction over that party is not

effected by service of process before the arbitration proceedings

begin.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.087. CONFIRMATION OF AWARD. Unless grounds are offered

for vacating, modifying, or correcting an award under Section

171.088 or 171.091, the court, on application of a party, shall

confirm the award.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.088. VACATING AWARD. (a) On application of a party,

the court shall vacate an award if:

(1) the award was obtained by corruption, fraud, or other undue

means;

(2) the rights of a party were prejudiced by:

(A) evident partiality by an arbitrator appointed as a neutral

arbitrator;

(B) corruption in an arbitrator; or

(C) misconduct or wilful misbehavior of an arbitrator;

(3) the arbitrators:

(A) exceeded their powers;

(B) refused to postpone the hearing after a showing of

sufficient cause for the postponement;

(C) refused to hear evidence material to the controversy; or

(D) conducted the hearing, contrary to Section 171.043, 171.044,

171.045, 171.046, or 171.047, in a manner that substantially

prejudiced the rights of a party; or

(4) there was no agreement to arbitrate, the issue was not

adversely determined in a proceeding under Subchapter B, and the

party did not participate in the arbitration hearing without

raising the objection.

(b) A party must make an application under this section not

later than the 90th day after the date of delivery of a copy of

the award to the applicant. A party must make an application

under Subsection (a)(1) not later than the 90th day after the

date the grounds for the application are known or should have

been known.

(c) If the application to vacate is denied and a motion to

modify or correct the award is not pending, the court shall

confirm the award.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.089. REHEARING AFTER AWARD VACATED. (a) On vacating

an award on grounds other than the grounds stated in Section

171.088(a)(4), the court may order a rehearing before new

arbitrators chosen:

(1) as provided in the agreement to arbitrate; or

(2) by the court under Section 171.041, if the agreement does

not provide the manner for choosing the arbitrators.

(b) If the award is vacated under Section 171.088(a)(3), the

court may order a rehearing before the arbitrators who made the

award or their successors appointed under Section 171.041.

(c) The period within which the agreement to arbitrate requires

the award to be made applies to a rehearing under this section

and commences from the date of the order.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.090. TYPE OF RELIEF NOT FACTOR. The fact that the

relief granted by the arbitrators could not or would not be

granted by a court of law or equity is not a ground for vacating

or refusing to confirm the award.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.091. MODIFYING OR CORRECTING AWARD. (a) On

application, the court shall modify or correct an award if:

(1) the award contains:

(A) an evident miscalculation of numbers; or

(B) an evident mistake in the description of a person, thing, or

property referred to in the award;

(2) the arbitrators have made an award with respect to a matter

not submitted to them and the award may be corrected without

affecting the merits of the decision made with respect to the

issues that were submitted; or

(3) the form of the award is imperfect in a manner not affecting

the merits of the controversy.

(b) A party must make an application under this section not

later than the 90th day after the date of delivery of a copy of

the award to the applicant.

(c) If the application is granted, the court shall modify or

correct the award to effect its intent and shall confirm the

award as modified or corrected. If the application is not

granted, the court shall confirm the award.

(d) An application to modify or correct an award may be joined

in the alternative with an application to vacate the award.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.092. JUDGMENT ON AWARD. (a) On granting an order that

confirms, modifies, or corrects an award, the court shall enter a

judgment or decree conforming to the order. The judgment or

decree may be enforced in the same manner as any other judgment

or decree.

(b) The court may award:

(1) costs of the application and of the proceedings subsequent

to the application; and

(2) disbursements.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.093. HEARING; NOTICE. The court shall hear each

initial and subsequent application under this subchapter in the

manner and with the notice required by law or court rule for

making and hearing a motion filed in a pending civil action in a

district court.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.094. SERVICE OF PROCESS FOR INITIAL APPLICATION. (a)

On the filing of an initial application under this subchapter,

the clerk of the court shall:

(1) issue process for service on each adverse party named in the

application; and

(2) attach a copy of the application to the process.

(b) To the extent applicable, the process and service and the

return of service must be in the form and include the substance

required for process and service on a defendant in a civil action

in a district court.

(c) An authorized official may effect the service of process.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.095. SERVICE OF PROCESS FOR SUBSEQUENT APPLICATIONS.

(a) After an initial application has been made, notice to an

adverse party for each subsequent application shall be made in

the same manner as is required for a motion filed in a pending

civil action in a district court. This subsection applies only

if:

(1) jurisdiction over the adverse party has been established by

service of process on the party or in rem for the initial

application; and

(2) the subsequent application relates to:

(A) the same arbitration or a prospective arbitration under the

same agreement to arbitrate; and

(B) the same controversy or controversies.

(b) If Subsection (a) does not apply, service of process shall

be made on the adverse party in the manner provided by Section

171.094.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.096. PLACE OF FILING. (a) Except as otherwise

provided by this section, a party must file the initial

application:

(1) in the county in which an adverse party resides or has a

place of business; or

(2) if an adverse party does not have a residence or place of

business in this state, in any county.

(b) If the agreement to arbitrate provides that the hearing

before the arbitrators is to be held in a county in this state, a

party must file the initial application with the clerk of the

court of that county.

(c) If a hearing before the arbitrators has been held, a party

must file the initial application with the clerk of the court of

the county in which the hearing was held.

(d) Consistent with Section 171.024, if a proceeding is pending

in a court relating to arbitration of an issue subject to

arbitration under an agreement before the filing of the initial

application, a party must file the initial application and any

subsequent application relating to the arbitration in that court.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.097. TRANSFER. (a) On application of a party adverse

to the party who filed the initial application, a court that has

jurisdiction but that is located in a county other than as

described by Section 171.096 shall transfer the application to a

court of a county described by that section.

(b) The court shall transfer the application by an order

comparable to an order sustaining a plea of privilege to be sued

in a civil action in a district court of a county other than the

county in which an action is filed.

(c) The party must file the application under this section:

(1) not later than the 20th day after the date of service of

process on the adverse party; and

(2) before any other appearance in the court by that adverse

party, other than an appearance to challenge the jurisdiction of

the court.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.

Sec. 171.098. APPEAL. (a) A party may appeal a judgment or

decree entered under this chapter or an order:

(1) denying an application to compel arbitration made under

Section 171.021;

(2) granting an application to stay arbitration made under

Section 171.023;

(3) confirming or denying confirmation of an award;

(4) modifying or correcting an award; or

(5) vacating an award without directing a rehearing.

(b) The appeal shall be taken in the manner and to the same

extent as an appeal from an order or judgment in a civil action.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.01, eff. Sept. 1,

1997.



CHAPTER 172. ARBITRATION AND CONCILIATION OF INTERNATIONAL COMMERCIAL DISPUTES

CIVIL PRACTICE AND REMEDIES CODE

TITLE 7. ALTERNATE METHODS OF DISPUTE RESOLUTION

CHAPTER 172. ARBITRATION AND CONCILIATION OF INTERNATIONAL

COMMERCIAL DISPUTES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 172.001. SCOPE OF CHAPTER. (a) This chapter applies to

international commercial arbitration and conciliation, subject to

any agreement that is in force between the United States and

another state or states.

(b) This chapter, except Sections 172.174 and 172.175, applies

only to arbitration or conciliation in this state.

(c) Except as provided by Subsection (d), this chapter does not

affect another state law under which a dispute:

(1) may not be submitted to arbitration; or

(2) may be submitted to arbitration only in accordance with law

other than this chapter.

(d) Except as provided by this subsection, this chapter

supersedes Subchapters B and C, Chapter 171, with respect to

international commercial arbitration and conciliation. This

chapter does not supersede Subchapter A or D of that chapter or

Section 171.022.

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-1 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.002. DEFINITIONS. (a) In this chapter:

(1) "Arbitration" includes any arbitration without regard to

whether it is administered by a permanent arbitration

institution.

(2) "Arbitration agreement" means an agreement to arbitrate a

dispute that has arisen or may arise between the parties

concerning a defined legal relationship, without regard to

whether the legal relationship is contractual. The term includes

an arbitration clause in a contract or a separate agreement.

(3) "Arbitration award" means a decision of an arbitration

tribunal on the substance of a dispute submitted to it and

includes an interim, interlocutory, or partial award.

(4) "Arbitration tribunal" means a sole arbitrator or a panel of

arbitrators.

(5) "Claim" includes a counterclaim.

(6) "Conciliation" includes any conciliation without regard to

whether it is administered by a permanent conciliation

institution.

(7) "Defense" includes a defense to a counterclaim.

(8) "Party" means a party to an arbitration or conciliation

agreement.

(b) The meanings assigned by this section to "claim" and

"defense" do not apply in Sections 172.114(a) and 172.118(b)(1).

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff. Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-2 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.003. INTERNATIONAL AGREEMENT. (a) An arbitration or

conciliation agreement is international if:

(1) the places of business of the parties to the agreement are

located in different states when the agreement is concluded;

(2) any of the following places is located outside any state in

which a party has a place of business:

(A) the place of arbitration or conciliation determined under

the arbitration or conciliation agreement;

(B) a place where a substantial part of the obligations of the

commercial relationship is to be performed; or

(C) the place with which the subject matter of the dispute is

most closely connected;

(3) each party has expressly agreed that the subject matter of

the arbitration or conciliation agreement relates to commercial

interests in more than one state; or

(4) the arbitration or conciliation agreement arises out of a

legal relationship that has another reasonable relation with more

than one state.

(b) Subsection (a)(4) applies without regard to whether the

legal relationship is contractual.

(c) For purposes of this section, the place of business of a

party who has more than one place of business is the place that

has the closest relationship to the arbitration or conciliation

agreement. If a party does not have a place of business, the

party's place of business is the party's habitual residence.

(d) For purposes of this section, the states of the United

States and the District of Columbia are one state.

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff. Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-3 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.004. COMMERCIAL AGREEMENT. An arbitration or

conciliation agreement is commercial if it arises out of a

relationship of a commercial nature, including:

(1) a transaction for the supply or exchange of goods or

services;

(2) a distribution agreement;

(3) a commercial representation or agency;

(4) an exploitation agreement or concession;

(5) a joint venture or other related form of industrial or

business cooperation;

(6) the carriage of goods or passengers by air, sea, rail, or

road;

(7) a relationship involving:

(A) construction;

(B) insurance;

(C) licensing;

(D) factoring;

(E) leasing;

(F) consulting;

(G) engineering;

(H) financing;

(I) banking;

(J) professional services; or

(K) intellectual or industrial property, including trademarks,

patents, copyrights, and software programs; or

(8) the transfer of data or technology.

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff. Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-4 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.005. DATE WRITTEN COMMUNICATIONS RECEIVED. (a) Except

as agreed by the parties, a written communication is received on

the day that it is delivered:

(1) to the addressee personally; or

(2) at the addressee's place of business, habitual residence, or

mailing address.

(b) If a place described by Subsection (a) cannot be found after

a reasonable inquiry, a written communication is received if it

is sent to the addressee's last known place of business, habitual

residence, or mailing address by registered mail or other means

that provides a record of the attempt to deliver it.

(c) This section does not apply to a written communication

relating to a court proceeding.

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff. Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-5 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.006. WAIVER OF RIGHT TO OBJECT. (a) A party who

proceeds with the arbitration knowing that a provision of this

chapter or the arbitration agreement has not been complied with

waives the right to object to the noncompliance unless the party

states the objection:

(1) without undue delay; or

(2) if a period is provided for stating that objection, within

that period.

(b) Subsection (a) applies only to a provision of this chapter

as to which the parties may agree to act in a different manner.

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff. Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-6 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.007. DELEGATION OF CERTAIN DETERMINATIONS. The parties

may authorize a third party, including an institution, to

determine any issue the parties may determine under this chapter,

other than a determination under Section 172.102.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

SUBCHAPTER B. ARBITRATION AGREEMENTS

Sec. 172.031. ARBITRATION AGREEMENTS VALID. (a) A written

arbitration agreement is valid and enforceable if the agreement

is to arbitrate a controversy that:

(1) exists at the time of the agreement; or

(2) arises between the parties after the date of the agreement.

(b) A party may revoke the agreement only on a ground that

exists at law or in equity for the revocation of a contract.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.032. REQUIREMENTS FOR ARBITRATION AGREEMENT. (a) An

arbitration agreement must be in writing. The agreement is in

writing if it is contained in:

(1) a document signed by each party;

(2) an exchange of letters, telexes, telegrams, or other means

of telecommunication that provide a record of the agreement; or

(3) an exchange of statements of claim and defense in which the

existence of an agreement is alleged by one party and not denied

by another.

(b) A contract reference to a document containing an arbitration

clause is an arbitration agreement if the contract is in writing

and the reference is sufficient to make that clause part of the

contract.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.033. RULES REFERRED TO IN AGREEMENT. An agreement of

the parties under this chapter includes any arbitration or

conciliation rules referred to by that agreement.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

SUBCHAPTER C. ARBITRATORS

Sec. 172.051. NUMBER OF ARBITRATORS. An arbitration has one

arbitrator unless the parties agree to additional arbitrators.

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff. Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-7 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.052. NATIONALITY OF ARBITRATOR. A person of any

nationality may be an arbitrator.

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff. Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-8 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.053. APPOINTMENT OF ARBITRATION TRIBUNAL. (a) Subject

to Sections 172.054(b), (c), and (d) and Section 172.055, the

parties may agree on a procedure for appointing the arbitration

tribunal.

(b) If an agreement is not made under Subsection (a), in an

arbitration with three arbitrators and two parties, each party

shall appoint one arbitrator, and the two appointed arbitrators

shall appoint the third arbitrator.

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff. Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-9 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.054. APPOINTMENT BY COURT. (a) On request of a party,

the district court of the county in which the place of

arbitration is located shall appoint each arbitrator if:

(1) an agreement is not made under Section 172.053(a) in an

arbitration with a sole arbitrator and the parties fail to agree

on the arbitrator; or

(2) the appointment procedure in Section 172.053(b) applies and:

(A) a party fails to appoint an arbitrator not later than the

30th day after the date of receipt of a request to do so from the

other party; or

(B) the two appointed arbitrators fail to agree on the third

arbitrator not later than the 30th day after the date of their

appointment.

(b) On request of a party, the district court of the county in

which the place of arbitration is located may take necessary

measures if under an appointment procedure agreed to by each

party:

(1) a party fails to act as required under that procedure;

(2) the parties or two appointed arbitrators fail to reach an

agreement expected of them under that procedure; or

(3) a third party, including an institution, fails to perform a

function assigned to the party under that procedure.

(c) Subsection (b) does not apply if the agreement on the

appointment procedure provides other means for securing the

appointment.

(d) A decision of the district court under this section is final

and not subject to appeal.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.055. FACTORS CONSIDERED. In appointing an arbitrator,

the district court shall consider:

(1) each qualification required of the arbitrator by the

arbitration agreement;

(2) any consideration making more likely the appointment of an

independent and impartial arbitrator; and

(3) in the case of a sole or third arbitrator, the advisability

of appointing an arbitrator of a nationality other than that of

any party.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.056. DISCLOSURE OF GROUNDS FOR CHALLENGE. (a) Except

as otherwise provided by this chapter, a person who is contacted

in connection with the person's possible appointment or

designation as an arbitrator or conciliator or who is appointed

or designated shall, not later than the 21st day after the date

of the contact, appointment, or designation, disclose to each

party any information that might cause the person's impartiality

or independence to be questioned, including information that:

(1) the person:

(A) has a personal bias or prejudice concerning a party;

(B) has personal knowledge of a disputed evidentiary fact

concerning the proceeding;

(C) served as an attorney in the matter in controversy;

(D) is or has been associated with another who has participated

in the matter during the association;

(E) has been a material witness concerning the matter;

(F) served as an arbitrator or conciliator in another proceeding

involving a party to the proceeding; or

(G) has a close personal or professional relationship with a

person who:

(i) is or has been a party to the proceeding or an officer,

director, or trustee of a party;

(ii) is acting or has acted as an attorney or representative in

the proceeding;

(iii) is or expects to be nominated as an arbitrator or

conciliator in the proceeding;

(iv) is known to have an interest that could be substantially

affected by the outcome of the proceeding; or

(v) is likely to be a material witness in the proceeding;

(2) the person, individually or as a fiduciary, or the person's

spouse or minor child residing in the person's household has:

(A) a financial interest in:

(i) the subject matter in controversy; or

(ii) a party to the proceeding; or

(B) any other interest that could be substantially affected by

the outcome of the proceeding; or

(3) the person, the person's spouse, a person within the third

degree of relationship to either of them, or the spouse of that

person:

(A) is or has been a party to the proceeding or an officer,

director, or trustee of a party;

(B) is acting or has acted as an attorney in the proceeding;

(C) is known to have an interest that could be substantially

affected by the outcome of the proceeding; or

(D) is likely to be a material witness in the proceeding.

(b) Except as provided by this subsection, the parties may agree

to waive the disclosure under Subsection (a). A party may not

waive the disclosure for a person serving as:

(1) the sole arbitrator or conciliator; or

(2) the chief or prevailing arbitrator or conciliator.

(c) After appointment and throughout the arbitration or

conciliation, an arbitrator or conciliator shall promptly

disclose to each party any circumstance described by Subsection

(a) that was not previously disclosed.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.057. GROUNDS FOR CHALLENGE; LIMITATION. Except as

provided by agreement of the parties or the rules governing the

arbitration, a party may challenge an arbitrator only if

circumstances exist that give rise to justifiable doubts as to

the arbitrator's impartiality, independence, or possession of a

qualification on which the parties have agreed.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.058. CHALLENGE AFTER APPOINTMENT. A party who

appointed or participated in the appointment of an arbitrator may

challenge that arbitrator only for a reason that the party

becomes aware of after the appointment is made.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.059. CHALLENGE PROCEDURE. (a) The parties may agree

on a procedure for challenging an arbitrator. A decision reached

under that procedure is final.

(b) If there is not an agreement under Subsection (a), a party

challenging an arbitrator shall send a written statement of the

reason for the challenge to the arbitration tribunal. The party

shall send the statement not later than the 15th day after the

later date the party becomes aware of:

(1) the constitution of the tribunal; or

(2) a circumstance referred to in Section 172.057 or 172.058.

(c) Unless the arbitrator challenged under Subsection (b)

withdraws from office or the other party agrees to the challenge,

the arbitration tribunal shall decide the challenge.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.060. APPEAL OF UNSUCCESSFUL CHALLENGE. (a) If a

challenge under Sections 172.059(b) and (c) is unsuccessful, the

challenging party, not later than the 30th day after the date the

party receives notice of the decision rejecting the challenge,

may request the district court of the county in which the place

of arbitration is located to decide the challenge.

(b) The court shall sustain the challenge if the facts support a

finding that grounds under Section 172.057 fairly exist.

(c) The decision of the court is final and not subject to

appeal.

(d) While a request under Subsection (a) is pending, the

arbitration tribunal, including the challenged arbitrator, may

continue the arbitration and make an award.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.061. FAILURE OR IMPOSSIBILITY TO ACT. (a) The mandate

of an arbitrator terminates if the arbitrator:

(1) is unable to perform the arbitrator's functions or for

another reason fails to act without undue delay; and

(2) withdraws from office or each party agrees to the

termination.

(b) If there is a controversy concerning the termination of the

arbitrator's mandate under Subsection (a), a party may request

the district court of the county in which the place of

arbitration is located to decide the termination. The decision of

the court is not subject to appeal.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.062. TERMINATION OF MANDATE. The mandate of an

arbitrator terminates:

(1) on withdrawal from office;

(2) when the parties agree; or

(3) as provided by Section 172.059, 172.060, or 172.061.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.063. SUBSTITUTION OF ARBITRATOR. (a) When the mandate

of an arbitrator terminates, a substitute arbitrator shall be

appointed according to the rules that were applicable to the

appointment of the arbitrator being replaced.

(b) Except as agreed by the parties:

(1) if the sole or presiding arbitrator is replaced, a hearing

previously held shall be repeated; and

(2) if an arbitrator other than the sole or presiding arbitrator

is replaced, a hearing previously held may be repeated at the

discretion of the arbitration tribunal.

(c) Except as agreed by the parties, an order or ruling of the

arbitration tribunal made before the replacement of an arbitrator

under this section is not invalid because there has been a change

in the composition of the tribunal.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.064. WITHDRAWAL OF ARBITRATOR. The withdrawal of an

arbitrator from office or the agreement of a party to the

termination of the mandate of an arbitrator under Section

172.059(c) or Section 172.061 does not imply acceptance of the

validity of a ground referred to in Section 172.057, 172.058, or

172.061.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

SUBCHAPTER D. ARBITRATION TRIBUNAL

Sec. 172.081. DECISION OF ARBITRATION TRIBUNAL. (a) Except as

agreed by the parties or as provided by Subsection (b), in an

arbitration with more than one arbitrator, a decision of the

arbitration tribunal must be made by a majority of its members.

(b) If authorized by the parties or all the members of the

arbitration tribunal, a presiding arbitrator may decide a

procedural question.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.082. DETERMINATION OF JURISDICTION OF ARBITRATION

TRIBUNAL. (a) The arbitration tribunal may rule on its own

jurisdiction, including an objection with respect to the

existence or validity of the arbitration agreement. For that

purpose, an arbitration clause that is part of a contract is an

agreement independent of the other terms of the contract. A

decision by the tribunal that the contract is void does not make

the arbitration clause invalid.

(b) A party may not plead that the arbitration tribunal does not

have jurisdiction after the submission of the statement of

defense. A party is not precluded from pleading because the party

has appointed or participated in the appointment of an

arbitrator.

(c) A party may plead that the arbitration tribunal is exceeding

the scope of its authority only when the matter alleged to be

beyond the scope of its authority is raised during the

arbitration.

(d) The arbitration tribunal may allow a plea after the period

described by Subsection (b) or (c) if the tribunal considers the

delay justified.

(e) The arbitration tribunal may rule on a plea described by

Subsection (b), (c), or (d) as a preliminary question or in an

award on the merits.

(f) If the arbitration tribunal rules as a preliminary question

that it has jurisdiction, a party waives objection to the ruling

unless the party, not later than the 30th day after the date the

party receives notice of that ruling, requests the district court

of the county in which the place of arbitration is located to

decide the matter. The decision of the court is not subject to

appeal.

(g) While a request under Subsection (f) is pending before the

court, the arbitration tribunal may continue the arbitration and

make an award.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.083. INTERIM MEASURES ORDERED BY ARBITRATION TRIBUNAL.

(a) Except as agreed by the parties, the arbitration tribunal,

at the request of a party, may order a party to take an interim

measure of protection that the tribunal considers necessary

concerning the subject matter of the dispute.

(b) The arbitration tribunal may require a party to provide

appropriate security in connection with the interim measure

ordered.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

SUBCHAPTER E. ARBITRATION PROCEEDINGS

Sec. 172.101. EQUAL TREATMENT OF PARTIES. The arbitration

tribunal shall:

(1) treat each party with equality; and

(2) give each party a full opportunity to present the party's

case.

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff. Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-10 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.102. SUBSTANTIVE RULES. (a) The arbitration tribunal

shall decide the dispute according to the rules of law designated

by the parties as applicable to the substance of the dispute.

(b) Unless otherwise expressed, a designation by the parties of

the law or legal system of a given state refers to the

substantive law of that state and not to conflict-of-laws rules.

(c) If the parties do not make a designation under Subsection

(a), the arbitration tribunal shall apply the law determined by

the conflict-of-laws rules that the tribunal considers

applicable.

(d) The arbitration tribunal shall decide ex aequo et bono or as

amiable compositeur if each party has expressly authorized it to

do so.

(e) In each case, the arbitration tribunal shall:

(1) decide in accordance with the terms of the contract; and

(2) take into account the usages of the trade applicable to the

transaction.

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff. Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-11 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.103. RULES OF PROCEDURE. (a) The parties may agree on

the procedure to be followed by the arbitration tribunal in

conducting the arbitration, subject to this chapter.

(b) If the parties do not agree, the arbitration tribunal may

conduct the arbitration in the manner it considers appropriate,

subject to this chapter.

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff. Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-12 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.104. RULES OF EVIDENCE. The power of the arbitration

tribunal under Section 172.103(b) includes the power to determine

the admissibility, relevance, materiality, and weight of any

evidence.

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff. Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-13 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.105. SUBPOENA. (a) The arbitration tribunal may issue

a subpoena as provided by Section 171.051.

(b) Section 171.052 applies with respect to a subpoena issued

under this section.

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff. Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-14 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.106. PLACE OF ARBITRATION. (a) The parties may agree

on the place of arbitration.

(b) If the parties do not agree, the arbitration tribunal shall

determine the place of arbitration considering the circumstances

of the case, including the convenience of the parties.

(c) Except as agreed by each party, the arbitration tribunal may

meet at any place it considers appropriate for:

(1) consultation among its members;

(2) hearing of witnesses, experts, or the parties; or

(3) inspection of documents, goods, or other property.

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff. Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-15 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.107. COMMENCEMENT OF ARBITRATION. Except as agreed by

the parties, the arbitration begins on the date a request for the

dispute to be referred to arbitration is received by the

respondent.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.108. LANGUAGE. (a) The parties may agree on the

language or languages to be used in the arbitration.

(b) If the parties do not agree, the arbitration tribunal shall

determine the language or languages to be used in the

arbitration.

(c) Except as provided by the agreement or determination, the

agreement or determination applies to each:

(1) written statement by a party;

(2) hearing; and

(3) award, decision, or other communication by the arbitration

tribunal.

(d) The arbitration tribunal may order that documentary evidence

be accompanied by a translation into the selected language or

languages.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.109. STATEMENT OF CLAIM OR DEFENSE. (a) Within the

period agreed on by the parties or determined by the arbitration

tribunal:

(1) the claimant shall state:

(A) the facts supporting the claim;

(B) the points at issue; and

(C) the relief or remedy sought; and

(2) the respondent shall state the defense.

(b) A party may submit with the party's statement any document

the party considers relevant or may add a reference to a document

or other evidence the party will submit.

(c) The parties may otherwise agree as to the required elements

of the statements required by Subsection (a).

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.110. SUPPLEMENT OR AMENDMENT TO STATEMENT. A party may

amend or supplement a claim or defense during the arbitration

unless:

(1) the parties have otherwise agreed; or

(2) the arbitration tribunal considers it inappropriate to allow

the amendment or supplement considering the delay in making the

amendment or supplement.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.111. HEARINGS. (a) Except as agreed by the parties,

the arbitration tribunal shall decide whether to:

(1) hold oral hearings for the presentation of evidence or for

oral argument; or

(2) conduct the arbitration on the basis of documents and other

materials.

(b) Unless the parties have agreed that oral hearings are not to

be held, the arbitration tribunal shall, on request of a party,

hold an oral hearing at an appropriate stage of the arbitration.

(c) Each party shall be given sufficient advance notice of a

hearing or meeting of the arbitration tribunal to permit

inspection of documents, goods, or other property.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.112. HEARING OR MEETING IN CAMERA. Except as agreed by

the parties, the arbitration tribunal shall hold in camera:

(1) an oral hearing; or

(2) a meeting in the arbitration.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.113. WRITTEN INFORMATION. (a) A statement, document,

or other information supplied to or an application made to the

arbitration tribunal by a party shall be communicated to the

other party.

(b) An expert report or evidentiary document on which the

arbitration tribunal may rely in making a decision shall be

communicated to each party.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.114. DEFAULT OF PARTY. (a) Except as agreed by the

parties, the arbitration tribunal shall terminate the arbitration

if the claimant without showing sufficient cause fails to

communicate the statement of claim required under Section

172.109.

(b) Except as agreed by the parties, if the respondent without

showing sufficient cause fails to communicate the statement of

defense as provided by Section 172.109, the arbitration tribunal

shall continue the arbitration without treating that failure as

an admission of the claimant's allegations.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.115. AWARD AFTER PARTY FAILS TO APPEAR OR PRODUCE

EVIDENCE. Except as agreed by the parties, if a party without

showing sufficient cause fails to appear at an oral hearing or to

produce documentary evidence, the arbitration tribunal may

continue the arbitration and make the arbitration award based on

the evidence before it.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.116. APPOINTED EXPERT. (a) Except as agreed by the

parties, the arbitration tribunal may:

(1) appoint an expert to report to it on a specific issue to be

determined by the tribunal; and

(2) require a party to:

(A) give the expert relevant information; or

(B) produce or provide access to relevant documents, goods, or

other property.

(b) Except as agreed by the parties, if a party requests or if

the arbitration tribunal considers it necessary, the expert

shall, after delivery of a written or oral report, participate in

an oral hearing at which each party may:

(1) question the expert; and

(2) present an expert witness on the issue.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.117. SETTLEMENT. (a) An arbitration tribunal may:

(1) encourage settlement of the dispute; and

(2) with the agreement of the parties, use mediation,

conciliation, or another procedure at any time during the

arbitration to encourage settlement.

(b) The arbitration tribunal shall terminate the arbitration if

the parties settle the dispute.

(c) If requested by the parties and not objected to by the

arbitration tribunal, the tribunal shall record the settlement in

the form of an award on agreed terms.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.118. TERMINATION OF PROCEEDINGS. (a) An arbitration

is terminated by the final arbitration award or by an order of

the arbitration tribunal under Subsection (b). The award is final

on the expiration of the applicable period under Section 172.147.

(b) The arbitration tribunal shall issue an order for the

termination of the arbitration if:

(1) the claimant withdraws the claim, unless the respondent

objects to the order and the arbitration tribunal recognizes a

legitimate interest on the respondent's part in obtaining a final

settlement of the dispute;

(2) the parties agree to the termination of the arbitration; or

(3) the tribunal finds that continuation of the arbitration is

unnecessary or impossible.

(c) Subject to Sections 172.147, 172.148, and 172.149, the

mandate of the arbitration tribunal ends with the termination of

the arbitration.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

SUBCHAPTER F. ARBITRATION AWARD

Sec. 172.141. FORM AND CONTENT OF ARBITRATION AWARD. (a) An

arbitration award must be in writing and signed by all the

members of the arbitration tribunal. In an arbitration with more

than one arbitrator, the signatures of the majority of the

members of the tribunal are sufficient if the reason for an

omitted signature is stated.

(b) The arbitration award must state the reasons on which it is

based, unless the parties have agreed that no reasons are to be

given, or the award is an award on agreed terms under Section

172.117.

(c) The arbitration award must state its date and the place of

arbitration as determined under Section 172.106. The award is

considered to have been made at that place.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.142. DELIVERY OF AWARD. After the arbitration award is

made, a signed copy shall be delivered to each party.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.143. INTERIM AWARD. (a) The arbitration tribunal may,

at any time during the arbitration, make an interim arbitration

award on a matter with respect to which it may make a final

award.

(b) An interim arbitration award is enforceable in the same

manner as a final award.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.144. INTEREST. Except as agreed by the parties, the

arbitration tribunal may award interest.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.145. COSTS. (a) Except as agreed by the parties, an

award of costs of an arbitration is at the discretion of the

arbitration tribunal.

(b) In making an order for costs:

(1) the arbitration tribunal may include any expenses incurred

in connection with the arbitration, including:

(A) the fees and expenses of the arbitrators and expert

witnesses;

(B) legal fees and expenses; and

(C) administration fees of the institution supervising the

arbitration; and

(2) the tribunal may specify:

(A) the party entitled to costs;

(B) the party required to pay costs;

(C) the amount of costs or method of determining that amount;

and

(D) the manner in which the costs are to be paid.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.146. AWARD ON AGREED TERMS. (a) The arbitration

tribunal shall make an award on agreed terms as provided by

Section 172.117. An award on agreed terms must state that it is

an arbitration award.

(b) An award on agreed terms has the same status and effect as

any other arbitration award on the substance of the dispute.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.147. CORRECTION AND INTERPRETATION OF AWARDS. (a) Not

later than the 30th day after the date of receipt of the

arbitration award, unless another period has been agreed to by

the parties, a party may request the arbitration tribunal to:

(1) correct in the award a computation, clerical, or

typographical error or a similar error; and

(2) interpret a part of the award, if agreed by the parties.

(b) If the arbitration tribunal considers a request under

Subsection (a) to be justified, it shall make the correction or

give the interpretation not later than the 30th day after the

date of receipt of the request. The interpretation or correction

becomes part of the arbitration award.

(c) The arbitration tribunal may correct an error described by

Subsection (a)(1) on its own initiative not later than the 30th

day after the date of the arbitration award.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.148. ADDITIONAL AWARD. (a) Except as agreed by the

parties, a party may request, not later than the 30th day after

the date of receipt of the arbitration award, that the

arbitration tribunal make an additional award for a claim

presented in the arbitration but omitted from the award.

(b) If the arbitration tribunal considers the request to be

justified, the tribunal shall make the additional award not later

than the 60th day after the date of receipt of the request.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.149. EXTENSION OF TIME. The arbitration tribunal may,

if necessary, extend the period within which it may make a

correction, give an interpretation, or make an additional award

under Section 172.147 or 172.148.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.150. APPLICABLE LAW. Sections 172.141, 172.142,

172.144, and 172.145 apply to:

(1) a correction or interpretation of an arbitration award under

Section 172.147; or

(2) an additional award made under Section 172.148.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

SUBCHAPTER G. JUDICIAL PROCEEDINGS

Sec. 172.171. ROLE OF COURT. A court may not intervene in a

matter governed by this chapter except as provided by this

chapter or federal law.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.172. ASSISTANCE IN TAKING EVIDENCE. The arbitration

tribunal or a party with the approval of the tribunal may request

assistance from a district court in taking evidence, and the

court may provide the assistance according to its rules on taking

evidence. The tribunal or a party shall select the district court

in the manner provided by Section 171.096.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.173. CONSOLIDATION. (a) If the parties to two or more

arbitration agreements agree, in the respective arbitration

agreements or otherwise, to consolidate the arbitrations arising

out of the agreements, a district court, on application by a

party with the consent of each other party to the agreements,

may:

(1) order the arbitrations consolidated on terms the court

considers just and necessary;

(2) if all the parties cannot agree on a tribunal for the

consolidated arbitration, appoint an arbitration tribunal as

provided by Section 172.055; and

(3) if all the parties cannot agree on any other matter

necessary to conduct the consolidated arbitration, make any other

order the court considers necessary.

(b) The arbitration tribunal or the party shall select the

district court in the manner provided by Section 171.096.

(c) This section does not prevent the parties to two or more

arbitrations from agreeing to consolidate those arbitrations and

taking any step necessary to effect that consolidation.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.174. STAY OF COURT PROCEEDINGS. (a) On request of a

party, a court in which a pending judicial proceeding is being

brought by a party to an arbitration agreement to obtain relief

with respect to a matter covered by the arbitration agreement

shall:

(1) stay the judicial proceeding; and

(2) refer the parties to arbitration.

(b) A party may not make a request for a stay after the time the

requesting party submits the party's first statement on the

substance of the dispute.

(c) The court may not stay the proceeding if it finds that the

agreement is void, inoperable, or incapable of being performed.

(d) An arbitration may begin or continue, and an arbitration

tribunal may make an award, while an action described in this

section is pending before the court.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.175. INTERIM ORDERS. (a) A party to an arbitration

agreement may request an interim measure of protection from a

district court before or during an arbitration.

(b) A party to an arbitration may request from the court

enforcement of an order of an arbitration tribunal granting an

interim measure of protection under Section 172.083. The court

shall grant enforcement as provided by the law applicable to the

type of interim relief requested.

(c) In connection with a pending arbitration, the court may take

appropriate action, including:

(1) ordering an attachment issued to assure that the award to

which the applicant may be entitled is not rendered ineffectual

by the dissipation of party assets; or

(2) granting a preliminary injunction to protect a trade secret

or to conserve goods that are the subject matter of the dispute.

(d) In considering a request for interim relief, the court shall

give preclusive effect to a finding of fact of the arbitration

tribunal in the arbitration, including a finding of fact relating

to the probable validity of the claim that is the subject of the

order for interim relief that the tribunal has granted, if the

interim order is consistent with public policy.

(e) If the arbitration tribunal has not ruled on an objection to

its jurisdiction, the court may not grant preclusive effect to

the tribunal's finding until the court makes an independent

finding as to the jurisdiction of the tribunal. If the court

rules that the tribunal did not have jurisdiction under

applicable law, the court shall deny the application for interim

measures of relief.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

SUBCHAPTER H. PROVISIONS RELATING ONLY TO CONCILIATION

Sec. 172.201. POLICY. It is the policy of this state to

encourage parties to an international commercial agreement or

transaction that qualifies for arbitration or conciliation under

this chapter to resolve disputes arising from those agreements or

transactions through conciliation.

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff. Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-18 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.202. APPOINTMENT OF CONCILIATOR. The parties to an

agreement or transaction may select or permit an arbitration

tribunal or other third party to select one or more persons to

serve as the conciliator or conciliators to assist the parties in

an independent and impartial manner to reach an amicable

settlement of the dispute.

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff. Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-19 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.203. CONDUCT OF CONCILIATION. (a) A conciliator:

(1) shall be guided by principles of objectivity, fairness, and

justice; and

(2) shall consider, among other things:

(A) the rights and obligations of the parties;

(B) the usages of the trade concerned; and

(C) the circumstances surrounding the dispute, including any

previous practices between the parties.

(b) The conciliator may conduct the conciliation in a manner

that the conciliator considers appropriate, considering the

circumstances of the case, the wishes of the parties, and the

desirability of a speedy settlement of the dispute.

(c) Except as provided by this chapter, a law of this state

governing procedure, other than this chapter, does not apply to

conciliation under this chapter.

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff. Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-20 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.204. REPRESENTATION AND ASSISTANCE. In a conciliation

proceeding, each party may appear in person or be represented or

assisted by a person of the party's choice.

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff. Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-21 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.205. DRAFT CONCILIATION SETTLEMENT. (a) At any time

during the conciliation, the conciliator may prepare a draft

conciliation settlement and send a copy to each party, stating

the time within which each party must approve the settlement. The

draft conciliation settlement may include the assessment and

apportionment of costs between the parties.

(b) A party is not required to accept a proposed conciliation

settlement.

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff. Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-22 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.206. CONFIDENTIALITY. (a) Evidence of anything said

or of an admission made in the course of a conciliation is not

admissible in evidence, and disclosure of that evidence may not

be compelled in an arbitration or civil action in which, under

law, testimony may be compelled to be given.

(b) Except as provided by a document prepared for the purpose

of, in the course of, or pursuant to the conciliation, the

document or a copy of the document is not admissible in evidence,

and disclosure of the document may not be compelled in an

arbitration or civil action in which, under law, testimony may be

compelled to be given.

(c) Subsection (a) does not limit the admissibility of evidence

if each party participating in conciliation consents to the

disclosure.

(d) If evidence is offered in violation of this section, the

arbitration tribunal or the court shall make any order it

considers appropriate to deal with the matter, including an order

restricting the introduction of evidence or dismissing the case

without prejudice.

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff. Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-23 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.207. STAY OF ARBITRATION AND RESORT TO OTHER

PROCEEDINGS. (a) The agreement of the parties to submit a

dispute to conciliation is an agreement of the parties to stay a

judicial proceeding or arbitration from the beginning of

conciliation until the termination of conciliation.

(b) Each applicable limitation period, including a period of

prescription, is tolled or extended on the beginning of a

conciliation under this chapter for each party to the

conciliation until the 10th day following the date of termination

of the conciliation.

(c) For purposes of this section, conciliation begins when a

party requests conciliation of a dispute and each other party

agrees to participate in the conciliation.

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff. Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-24 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.208. TERMINATION OF CONCILIATION. (a) A conciliation

proceeding may be terminated as to each party by:

(1) a written declaration of each conciliator, after

consultation with the parties, that further efforts at

conciliation are not justified, on the date of the declaration;

(2) a written declaration of each party addressed to each

conciliator that the conciliation is terminated, on the date of

the declaration; or

(3) the signing of a settlement agreement by each party, on the

date of the agreement.

(b) The conciliation proceedings may be terminated as to

particular parties by:

(1) a written declaration of a party to each other party and

each conciliator, if appointed, that the conciliation is

terminated as to that party, on the date of the declaration; or

(2) the signing of a settlement agreement by some of the

parties, on the date of the agreement.

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff. Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-25 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.209. CONFLICT OF INTEREST. Except as provided by rules

adopted for the conciliation or arbitration, a person who has

served as conciliator may not be appointed as an arbitrator for

or take part in an arbitration or judicial proceeding in the same

dispute unless each party consents to the participation.

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff. Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-26 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.210. PARTICIPATION NOT WAIVER OF RIGHTS. (a) A party

by submitting to conciliation does not waive a right or remedy

that party would have had if conciliation had not been initiated.

(b) Subsection (a) does not apply to the waiver of a right or

remedy stated in a settlement resulting from the conciliation.

Added by Acts 1989, 71st Leg., ch. 109, Sec. 1, eff. Sept. 1,

1989. Redesignated from Vernon's Ann.Civ.St. art. 249-27 and

amended by Acts 1995, 74th Leg., ch. 588, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 172.211. ENFORCEABILITY. A conciliation agreement has the

same force and effect as a final arbitration award if the

agreement:

(1) settles the dispute;

(2) is in writing; and

(3) is signed by each conciliator and each party or a

representative of each party.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.212. COSTS. (a) On termination of the conciliation

proceedings, the conciliator shall set the costs of the

conciliation and give written notice of the costs to each party.

(b) The parties shall bear the costs equally unless the

settlement agreement provides for a different apportionment. A

party shall bear any other expense incurred by that party.

(c) In this section, "costs" includes only:

(1) a reasonable fee to be paid to each conciliator;

(2) travel and other reasonable expenses of each conciliator and

each witness requested by the conciliator with the consent of

each party;

(3) the cost of expert advice requested by the conciliator with

the consent of each party; and

(4) any court cost.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.213. NO CONSENT TO JURISDICTION. A request for

conciliation, a consent to participate or participation in the

conciliation, or the entering into a conciliation agreement or

settlement is not consent to the jurisdiction of a court in this

state if conciliation fails.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.214. NOT SUBJECT TO SERVICE OF PROCESS. A conciliator,

party, or representative of a conciliator or party, while present

in this state to arrange for or participate in conciliation under

this chapter, is not subject to service of process in a civil

matter related to the conciliation.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.

Sec. 172.215. CONCILIATOR IMMUNE. A conciliator is not liable

in an action for damages resulting from an act or omission in the

performance of the person's role as a conciliator in a proceeding

subject to this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.02, eff. Sept. 1,

1997.



CHAPTER 173. ARBITRATION OF CONTROVERSIES BETWEEN MEMBERS OF CERTAIN NONPROFIT ENTITIES

CIVIL PRACTICE AND REMEDIES CODE

TITLE 7. ALTERNATE METHODS OF DISPUTE RESOLUTION

CHAPTER 173. ARBITRATION OF CONTROVERSIES BETWEEN MEMBERS OF

CERTAIN NONPROFIT ENTITIES

Sec. 173.001. PURPOSE. The purpose of this chapter is to

abrogate the common law arbitration rule prohibiting specific

enforcement of executory arbitration agreements.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.03, eff. Sept. 1,

1997.

Sec. 173.002. SCOPE OF CHAPTER. This chapter applies only to

the arbitration of a controversy between members of an

association or corporation that is:

(1) exempt from the payment of federal income taxes under

Section 501(a) of the Internal Revenue Code of 1986 by being

listed as an exempt organization under Section 501(c) of the

code; or

(2) incorporated under the Texas Non-Profit Corporation Act

(Article 1396-1.01 et seq., Vernon's Texas Civil Statutes).

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.03, eff. Sept. 1,

1997.

Sec. 173.003. AGREEMENT OR BYLAW PROVISION VALID. (a) A

written agreement to submit a controversy to arbitration at

common law is valid and enforceable if the agreement is to

arbitrate a controversy that arises between the parties after the

date of the agreement.

(b) A party may revoke the agreement only on a ground that

exists at law or in equity for the revocation of a contract.

(c) A provision in the bylaws of a nonprofit corporation

incorporated under the Texas Non-Profit Corporation Act (Article

1396-1.01 et seq., Vernon's Texas Civil Statutes) that requires a

member of the corporation to arbitrate at common law a

controversy that subsequently arises between members is a valid,

enforceable, and irrevocable agreement by a member of the

corporation to arbitrate the controversy.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.03, eff. Sept. 1,

1997.

Sec. 173.004. COMMON LAW PRESERVED. This chapter is cumulative

of other law relating to common law arbitration. Except as

specifically provided by this chapter, this chapter does not

abrogate or repeal that other law.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 5.03, eff. Sept. 1,

1997.









CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 1. GENERAL PROVISIONS

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 1. GENERAL PROVISIONS

Art. 1.01. SHORT TITLE. This Act shall be known, and may be

cited, as the "Code of Criminal Procedure".

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 1.02. EFFECTIVE DATE. This Code shall take effect and be in

force on and after January 1, 1966. The procedure herein

prescribed shall govern all criminal proceedings instituted after

the effective date of this Act and all proceedings pending upon

the effective date hereof insofar as are applicable.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 1.03. OBJECTS OF THIS CODE. This Code is intended to

embrace rules applicable to the prevention and prosecution of

offenses against the laws of this State, and to make the rules of

procedure in respect to the prevention and punishment of offenses

intelligible to the officers who are to act under them, and to

all persons whose rights are to be affected by them. It seeks:

1. To adopt measures for preventing the commission of crime;

2. To exclude the offender from all hope of escape;

3. To insure a trial with as little delay as is consistent with

the ends of justice;

4. To bring to the investigation of each offense on the trial all

the evidence tending to produce conviction or acquittal;

5. To insure a fair and impartial trial; and

6. The certain execution of the sentence of the law when

declared.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 1.04. DUE COURSE OF LAW. No citizen of this State shall be

deprived of life, liberty, property, privileges or immunities, or

in any manner disfranchised, except by the due course of the law

of the land.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 1.05. RIGHTS OF ACCUSED. In all criminal prosecutions the

accused shall have a speedy public trial by an impartial jury. He

shall have the right to demand the nature and cause of the

accusation against him, and to have a copy thereof. He shall not

be compelled to give evidence against himself. He shall have the

right of being heard by himself, or counsel, or both; shall be

confronted with the witnesses against him, and shall have

compulsory process for obtaining witnesses in his favor. No

person shall be held to answer for a felony unless on indictment

of a grand jury.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 1.051. RIGHT TO REPRESENTATION BY COUNSEL. (a) A defendant

in a criminal matter is entitled to be represented by counsel in

an adversarial judicial proceeding. The right to be represented

by counsel includes the right to consult in private with counsel

sufficiently in advance of a proceeding to allow adequate

preparation for the proceeding.

(b) For the purposes of this article and Articles 26.04 and 26.05

of this code, "indigent" means a person who is not financially

able to employ counsel.

(c) An indigent defendant is entitled to have an attorney

appointed to represent him in any adversary judicial proceeding

that may result in punishment by confinement and in any other

criminal proceeding if the court concludes that the interests of

justice require representation. Except as otherwise provided by

this subsection, if an indigent defendant is entitled to and

requests appointed counsel and if adversarial judicial

proceedings have been initiated against the defendant, a court or

the courts' designee authorized under Article 26.04 to appoint

counsel for indigent defendants in the county shall appoint

counsel as soon as possible, but not later than the end of the

third working day after the date on which the court or the

courts' designee receives the defendant's request for appointment

of counsel. In a county with a population of 250,000 or more, the

court or the courts' designee shall appoint counsel as required

by this subsection as soon as possible, but not later than the

end of the first working day after the date on which the court or

the courts' designee receives the defendant's request for

appointment of counsel.

(d) An eligible indigent defendant is entitled to have the trial

court appoint an attorney to represent him in the following

appellate and postconviction habeas corpus matters:

(1) an appeal to a court of appeals;

(2) an appeal to the Court of Criminal Appeals if the appeal is

made directly from the trial court or if a petition for

discretionary review has been granted;

(3) a habeas corpus proceeding if the court concludes that the

interests of justice require representation; and

(4) any other appellate proceeding if the court concludes that

the interests of justice require representation.

(e) An appointed counsel is entitled to 10 days to prepare for a

proceeding but may waive the preparation time with the consent of

the defendant in writing or on the record in open court. If a

nonindigent defendant appears without counsel at a proceeding

after having been given a reasonable opportunity to retain

counsel, the court, on 10 days' notice to the defendant of a

dispositive setting, may proceed with the matter without securing

a written waiver or appointing counsel. If an indigent defendant

who has refused appointed counsel in order to retain private

counsel appears without counsel after having been given an

opportunity to retain counsel, the court, after giving the

defendant a reasonable opportunity to request appointment of

counsel or, if the defendant elects not to request appointment of

counsel, after obtaining a waiver of the right to counsel

pursuant to Subsections (f) and (g), may proceed with the matter

on 10 days' notice to the defendant of a dispositive setting.

(f) A defendant may voluntarily and intelligently waive in

writing the right to counsel. A waiver obtained in violation of

Subsection (f-1) or (f-2) is presumed invalid.

(f-1) In any adversary judicial proceeding that may result in

punishment by confinement, the attorney representing the state

may not:

(1) initiate or encourage an attempt to obtain from a defendant

who is not represented by counsel a waiver of the right to

counsel; or

(2) communicate with a defendant who has requested the

appointment of counsel, unless the court or the court's designee

authorized under Article 26.04 to appoint counsel for indigent

defendants in the county has denied the request and, subsequent

to the denial, the defendant:

(A) has been given a reasonable opportunity to retain and has

failed to retain private counsel; or

(B) waives or has waived the opportunity to retain private

counsel.

(f-2) In any adversary judicial proceeding that may result in

punishment by confinement, the court may not direct or encourage

the defendant to communicate with the attorney representing the

state until the court advises the defendant of the right to

counsel and the procedure for requesting appointed counsel and

the defendant has been given a reasonable opportunity to request

appointed counsel. If the defendant has requested appointed

counsel, the court may not direct or encourage the defendant to

communicate with the attorney representing the state unless the

court or the court's designee authorized under Article 26.04 to

appoint counsel for indigent defendants in the county has denied

the request and, subsequent to the denial, the defendant:

(1) has been given a reasonable opportunity to retain and has

failed to retain private counsel; or

(2) waives or has waived the opportunity to retain private

counsel.

(g) If a defendant wishes to waive the right to counsel for

purposes of entering a guilty plea or proceeding to trial, the

court shall advise the defendant of the nature of the charges

against the defendant and, if the defendant is proceeding to

trial, the dangers and disadvantages of self-representation. If

the court determines that the waiver is voluntarily and

intelligently made, the court shall provide the defendant with a

statement substantially in the following form, which, if signed

by the defendant, shall be filed with and become part of the

record of the proceedings:

"I have been advised this ______ day of __________, 2 ____, by

the (name of court) Court of my right to representation by

counsel in the case pending against me. I have been further

advised that if I am unable to afford counsel, one will be

appointed for me free of charge. Understanding my right to have

counsel appointed for me free of charge if I am not financially

able to employ counsel, I wish to waive that right and request

the court to proceed with my case without an attorney being

appointed for me. I hereby waive my right to counsel.

(signature of defendant)"

(h) A defendant may withdraw a waiver of the right to counsel at

any time but is not entitled to repeat a proceeding previously

held or waived solely on the grounds of the subsequent

appointment or retention of counsel. If the defendant withdraws a

waiver, the trial court, in its discretion, may provide the

appointed counsel 10 days to prepare.

(i) Except as otherwise provided by this subsection, if an

indigent defendant is entitled to and requests appointed counsel

and if adversarial judicial proceedings have not been initiated

against the defendant, a court or the courts' designee authorized

under Article 26.04 to appoint counsel for indigent defendants in

the county shall appoint counsel immediately following the

expiration of three working days after the date on which the

court or the courts' designee receives the defendant's request

for appointment of counsel. If adversarial judicial proceedings

are initiated against the defendant before the expiration of the

three working days, the court or the courts' designee shall

appoint counsel as provided by Subsection (c). In a county with a

population of 250,000 or more, the court or the courts' designee

shall appoint counsel as required by this subsection immediately

following the expiration of one working day after the date on

which the court or the courts' designee receives the defendant's

request for appointment of counsel. If adversarial judicial

proceedings are initiated against the defendant before the

expiration of the one working day, the court or the courts'

designee shall appoint counsel as provided by Subsection (c).

(j) Notwithstanding any other provision of this section, if an

indigent defendant is released from custody prior to the

appointment of counsel under this section, appointment of counsel

is not required until the defendant's first court appearance or

when adversarial judicial proceedings are initiated, whichever

comes first.

(k) A court or the courts' designee may without unnecessary delay

appoint new counsel to represent an indigent defendant for whom

counsel is appointed under Subsection (c) or (i) if:

(1) the defendant is subsequently charged in the case with an

offense different from the offense with which the defendant was

initially charged; and

(2) good cause to appoint new counsel is stated on the record as

required by Article 26.04(j)(2).

Added by Acts 1987, 70th Leg., ch. 979, Sec. 1, eff. Sept. 1,

1987. Subsec. (c) amended by and Subsecs. (i) to (k) added by

Acts 2001, 77th Leg., ch. 906, Sec. 2, eff. Jan. 1, 2002.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

463, Sec. 1, eff. September 1, 2007.

Art. 1.052. SIGNED PLEADINGS OF DEFENDANT. (a) A pleading,

motion, and other paper filed for or on behalf of a defendant

represented by an attorney must be signed by at least one

attorney of record in the attorney's name and state the

attorney's address. A defendant who is not represented by an

attorney must sign any pleading, motion, or other paper filed for

or on the defendant's behalf and state the defendant's address.

(b) The signature of an attorney or a defendant constitutes a

certificate by the attorney or defendant that the person has read

the pleading, motion, or other paper and that to the best of the

person's knowledge, information, and belief formed after

reasonable inquiry that the instrument is not groundless and

brought in bad faith or groundless and brought for harassment,

unnecessary delay, or other improper purpose.

(c) If a pleading, motion, or other paper is not signed, the

court shall strike it unless it is signed promptly after the

omission is called to the attention of the attorney or defendant.

(d) An attorney or defendant who files a fictitious pleading in a

cause for an improper purpose described by Subsection (b) or who

makes a statement in a pleading that the attorney or defendant

knows to be groundless and false to obtain a delay of the trial

of the cause or for the purpose of harassment shall be held

guilty of contempt.

(e) If a pleading, motion, or other paper is signed in violation

of this article, the court, on motion or on its own initiative,

after notice and hearing, shall impose an appropriate sanction,

which may include an order to pay to the other party or parties

to the prosecution or to the general fund of the county in which

the pleading, motion, or other paper was filed the amount of

reasonable expenses incurred because of the filing of the

pleading, motion, or other paper, including reasonable attorney's

fees.

(f) A court shall presume that a pleading, motion, or other paper

is filed in good faith. Sanctions under this article may not be

imposed except for good cause stated in the sanction order.

(g) A plea of "not guilty" or "no contest" or "nolo contendere"

does not constitute a violation of this article. An allegation

that an event took place or occurred on or about a particular

date does not constitute a violation of this article.

(h) In this article, "groundless" means without basis in law or

fact and not warranted by a good faith argument for the

extension, modification, or reversal of existing law.

Added by Acts 1997, 75th Leg., ch. 189, Sec. 11, eff. May 21,

1997.

Art. 1.06. SEARCHES AND SEIZURES. The people shall be secure in

their persons, houses, papers and possessions from all

unreasonable seizures or searches. No warrant to search any place

or to seize any person or thing shall issue without describing

them as near as may be, nor without probable cause supported by

oath or affirmation.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 1.07. RIGHT TO BAIL. All prisoners shall be bailable unless

for capital offenses when the proof is evident. This provision

shall not be so construed as to prevent bail after indictment

found upon examination of the evidence, in such manner as may be

prescribed by law.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 1.08. HABEAS CORPUS. The writ of habeas corpus is a writ of

right and shall never be suspended.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 1.09. CRUELTY FORBIDDEN. Excessive bail shall not be

required, nor excessive fines imposed, nor cruel or unusual

punishment inflicted.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 1.10. JEOPARDY. No person for the same offense shall be

twice put in jeopardy of life or liberty; nor shall a person be

again put upon trial for the same offense, after a verdict of not

guilty in a court of competent jurisdiction.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 1.11. ACQUITTAL A BAR. An acquittal of the defendant

exempts him from a second trial or a second prosecution for the

same offense, however irregular the proceedings may have been;

but if the defendant shall have been acquitted upon trial in a

court having no jurisdiction of the offense, he may be prosecuted

again in a court having jurisdiction.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 1.12. RIGHT TO JURY. The right of trial by jury shall

remain inviolate.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 1.13. WAIVER OF TRIAL BY JURY. (a) The defendant in a

criminal prosecution for any offense other than a capital felony

case in which the State notifies the court and the defendant that

it will seek the death penalty shall have the right, upon

entering a plea, to waive the right of trial by jury,

conditioned, however, that such waiver must be made in person by

the defendant in writing in open court with the consent and

approval of the court, and the attorney representing the State.

The consent and approval by the court shall be entered of record

on the minutes of the court, and the consent and approval of the

attorney representing the State shall be in writing, signed by

him, and filed in the papers of the cause before the defendant

enters his plea.

(b) In a capital felony case in which the attorney representing

the State notifies the court and the defendant that it will not

seek the death penalty, the defendant may waive the right to

trial by jury but only if the attorney representing the State, in

writing and in open court, consents to the waiver.

(c) A defendant may agree to waive a jury trial regardless of

whether the defendant is represented by an attorney at the time

of making the waiver, but before a defendant charged with a

felony who has no attorney can agree to waive the jury, the court

must appoint an attorney to represent him.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1991, 72nd Leg., ch. 652, Sec. 1, eff. Sept. 1,

1991; Subsec. (c) amended by Acts 1997, 75th Leg., ch. 285, Sec.

1, eff. Sept. 1, 1997.

Art. 1.14. WAIVER OF RIGHTS. (a) The defendant in a criminal

prosecution for any offense may waive any rights secured him by

law except that a defendant in a capital felony case may waive

the right of trial by jury only in the manner permitted by

Article 1.13(b) of this code.

(b) If the defendant does not object to a defect, error, or

irregularity of form or substance in an indictment or information

before the date on which the trial on the merits commences, he

waives and forfeits the right to object to the defect, error, or

irregularity and he may not raise the objection on appeal or in

any other postconviction proceeding. Nothing in this article

prohibits a trial court from requiring that an objection to an

indictment or information be made at an earlier time in

compliance with Article 28.01 of this code.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1967, 60th Leg., p. 1733, ch. 659, Sec. 1, eff. Aug. 28, 1967;

Acts 1973, 63rd Leg., p. 1127, ch. 426, art. 3, Sec. 5, eff. June

14, 1973.

Amended by Acts 1985, 69th Leg., ch. 577, Sec. 1, eff. Dec. 1,

1985; Acts 1991, 72nd Leg., ch. 652, Sec. 2, eff. Sept. 1, 1991.

Art. 1.141. WAIVER OF INDICTMENT FOR NONCAPITAL FELONY. A person

represented by legal counsel may in open court or by written

instrument voluntarily waive the right to be accused by

indictment of any offense other than a capital felony. On waiver

as provided in this article, the accused shall be charged by

information.

Added by Acts 1971, 62nd Leg., p. 1148, ch. 260, Sec. 1, eff. May

19, 1971.

Art. 1.15. JURY IN FELONY. No person can be convicted of a

felony except upon the verdict of a jury duly rendered and

recorded, unless the defendant, upon entering a plea, has in open

court in person waived his right of trial by jury in writing in

accordance with Articles 1.13 and 1.14; provided, however, that

it shall be necessary for the state to introduce evidence into

the record showing the guilt of the defendant and said evidence

shall be accepted by the court as the basis for its judgment and

in no event shall a person charged be convicted upon his plea

without sufficient evidence to support the same. The evidence may

be stipulated if the defendant in such case consents in writing,

in open court, to waive the appearance, confrontation, and

cross-examination of witnesses, and further consents either to an

oral stipulation of the evidence and testimony or to the

introduction of testimony by affidavits, written statements of

witnesses, and any other documentary evidence in support of the

judgment of the court. Such waiver and consent must be approved

by the court in writing, and be filed in the file of the papers

of the cause.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1967, 60th Leg., p. 1733, ch. 659, Sec. 2, eff. Aug. 28, 1967;

Acts 1971, 62nd Leg., p. 3028, ch. 996, Sec. 1, eff. June 15,

1971; Acts 1973, 63rd Leg., p. 1127, ch. 426, art. 3, Sec. 5,

eff. June 14, 1973.

Amended by Acts 1991, 72nd Leg., ch. 652, Sec. 3, eff. Sept. 1,

1991.

Art. 1.16. LIBERTY OF SPEECH AND PRESS. Every person shall be at

liberty to speak, write or publish his opinion on any subject,

being liable for the abuse of that privilege; and no law shall

ever be passed curtailing the liberty of speech or of the press.

In prosecutions for the publication of papers investigating the

conduct of officers or men in public capacity, or when the matter

published is proper for public information, the truth thereof may

be given in evidence. In all indictments for libels, the jury

shall have the right to determine the law and the facts, under

the direction of the court, as in other cases.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 1.17. RELIGIOUS BELIEF. No person shall be disqualified to

give evidence in any court of this State on account of his

religious opinions, or for the want of any religious belief; but

all oaths or affirmations shall be administered in the mode most

binding upon the conscience, and shall be taken subject to the

pains and penalties of perjury.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 1.18. OUTLAWRY AND TRANSPORTATION. No citizen shall be

outlawed, nor shall any person be transported out of the State

for any offense committed within the same.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 1.19. CORRUPTION OF BLOOD, ETC. No conviction shall work

corruption of blood or forfeiture of estate.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 1.20. CONVICTION OF TREASON. No person shall be convicted

of treason except on the testimony of two witnesses to the same

overt act, or on confession in open court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 1.21. PRIVILEGE OF LEGISLATORS. Senators and

Representatives shall, except in cases of treason, felony or

breach of the peace, be privileged from arrest during the session

of the Legislature, and in going to and returning from the same,

allowing one day for every twenty miles such member may reside

from the place at which the Legislature is convened.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 1.23. DIGNITY OF STATE. All justices of the Supreme Court,

judges of the Court of Criminal Appeals, justices of the Courts

of Appeals and judges of the District Courts, shall, by virtue of

their offices, be conservators of the peace throughout the State.

The style of all writs and process shall be "The State of Texas".

All prosecutions shall be carried on "in the name and by

authority of The State of Texas", and conclude, "against the

peace and dignity of the State".

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1981, 67th Leg., p. 801, ch. 291, Sec. 97, eff.

Sept. 1, 1981.

Art. 1.24. PUBLIC TRIAL. The proceedings and trials in all

courts shall be public.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 1.25. CONFRONTED BY WITNESSES. The defendant, upon a trial,

shall be confronted with the witnesses, except in certain cases

provided for in this Code where depositions have been taken.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 1.26. CONSTRUCTION OF THIS CODE. The provisions of this

Code shall be liberally construed, so as to attain the objects

intended by the Legislature: The prevention, suppression and

punishment of crime.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 1.27. COMMON LAW GOVERNS. If this Code fails to provide a

rule of procedure in any particular state of case which may

arise, the rules of the common law shall be applied and govern.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.



CHAPTER 2. GENERAL DUTIES OF OFFICERS

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 2. GENERAL DUTIES OF OFFICERS

Art. 2.01. DUTIES OF DISTRICT ATTORNEYS. Each district attorney

shall represent the State in all criminal cases in the district

courts of his district and in appeals therefrom, except in cases

where he has been, before his election, employed adversely. When

any criminal proceeding is had before an examining court in his

district or before a judge upon habeas corpus, and he is notified

of the same, and is at the time within his district, he shall

represent the State therein, unless prevented by other official

duties. It shall be the primary duty of all prosecuting

attorneys, including any special prosecutors, not to convict, but

to see that justice is done. They shall not suppress facts or

secrete witnesses capable of establishing the innocence of the

accused.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1981, 67th Leg., p. 801, ch. 291, Sec. 98, eff.

Sept. 1, 1981.

Art. 2.02. DUTIES OF COUNTY ATTORNEYS. The county attorney shall

attend the terms of court in his county below the grade of

district court, and shall represent the State in all criminal

cases under examination or prosecution in said county; and in the

absence of the district attorney he shall represent the State

alone and, when requested, shall aid the district attorney in the

prosecution of any case in behalf of the State in the district

court. He shall represent the State in cases he has prosecuted

which are appealed.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1981, 67th Leg., p. 801, ch. 291, Sec. 99, eff.

Sept. 1, 1981.

Art. 2.021. DUTIES OF ATTORNEY GENERAL. The attorney general

may offer to a county or district attorney the assistance of the

attorney general's office in the prosecution of an offense

described by Article 60.051(g) the victim of which is younger

than 17 years of age at the time the offense is committed. On

request of a county or district attorney, the attorney general

shall assist in the prosecution of an offense described by

Article 60.051(g) the victim of which is younger than 17 years of

age at the time the offense is committed. For purposes of this

article, assistance includes investigative, technical, and

litigation assistance of the attorney general's office.

Added by Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 1.02, eff. September 1, 2007.

Art. 2.022. ASSISTANCE OF TEXAS RANGERS. (a) The attorney

representing the state may request the Texas Rangers division of

the Department of Public Safety to provide assistance to a local

law enforcement agency investigating an offense that:

(1) is alleged to have been committed by an elected officer of

the political subdivision served by the local law enforcement

agency; and

(2) on conviction or adjudication, would subject the elected

officer to registration as a sex offender under Chapter 62.

(b) For purposes of this article, "assistance" includes

investigative, technical, and administrative assistance.

Added by Acts 2009, 81st Leg., R.S., Ch.

431, Sec. 1, eff. June 19, 2009.

Art. 2.025. SPECIAL DUTY OF DISTRICT OR COUNTY ATTORNEY RELATING

TO CHILD SUPPORT. If a district or county attorney receives

money from a person who is required by a court order to pay child

support through a local registry or the Title IV-D agency and the

money is presented to the attorney as payment for the

court-ordered child support, the attorney shall transfer the

money to the local registry or Title IV-D agency designated as

the place of payment in the child support order.

Added by Acts 1999, 76th Leg., ch. 40, Sec. 1, eff. Sept. 1,

1999.

Art. 2.03. NEGLECT OF DUTY. (a) It shall be the duty of the

attorney representing the State to present by information to the

court having jurisdiction, any officer for neglect or failure of

any duty enjoined upon such officer, when such neglect or failure

can be presented by information, whenever it shall come to the

knowledge of said attorney that there has been a neglect or

failure of duty upon the part of said officer; and he shall bring

to the notice of the grand jury any act of violation of law or

neglect or failure of duty upon the part of any officer, when

such violation, neglect or failure is not presented by

information, and whenever the same may come to his knowledge.

(b) It is the duty of the trial court, the attorney representing

the accused, the attorney representing the state and all peace

officers to so conduct themselves as to insure a fair trial for

both the state and the defendant, not impair the presumption of

innocence, and at the same time afford the public the benefits of

a free press.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1967, 60th Leg., p. 1733, ch. 659, Sec. 3, eff. Aug. 28, 1967.

Art. 2.04. SHALL DRAW COMPLAINTS. Upon complaint being made

before a district or county attorney that an offense has been

committed in his district or county, he shall reduce the

complaint to writing and cause the same to be signed and sworn to

by the complainant, and it shall be duly attested by said

attorney.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 2.05. WHEN COMPLAINT IS MADE. If the offense be a

misdemeanor, the attorney shall forthwith prepare an information

based upon such complaint and file the same in the court having

jurisdiction; provided, that in counties having no county

attorney, misdemeanor cases may be tried upon complaint alone,

without an information, provided, however, in counties having one

or more criminal district courts an information must be filed in

each misdemeanor case. If the offense be a felony, he shall

forthwith file the complaint with a magistrate of the county.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 2.06. MAY ADMINISTER OATHS. For the purpose mentioned in

the two preceding Articles, district and county attorneys are

authorized to administer oaths.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 2.07. ATTORNEY PRO TEM. (a) Whenever an attorney for the

state is disqualified to act in any case or proceeding, is absent

from the county or district, or is otherwise unable to perform

the duties of his office, or in any instance where there is no

attorney for the state, the judge of the court in which he

represents the state may appoint any competent attorney to

perform the duties of the office during the absence or

disqualification of the attorney for the state.

(b) Except as otherwise provided by this subsection, if the

appointed attorney is also an attorney for the state, the duties

of the appointed office are additional duties of his present

office, and he is not entitled to additional compensation.

Nothing herein shall prevent a commissioners court of a county

from contracting with another commissioners court to pay expenses

and reimburse compensation paid by a county to an attorney for

the state who is appointed to perform additional duties.

(b-1) An attorney for the state who is not disqualified to act

may request the court to permit him to recuse himself in a case

for good cause and upon approval by the court is disqualified.

(c) If the appointed attorney is not an attorney for the state,

he is qualified to perform the duties of the office for the

period of absence or disqualification of the attorney for the

state on filing an oath with the clerk of the court. He shall

receive compensation in the same amount and manner as an attorney

appointed to represent an indigent person.

(d) In this article, "attorney for the state" means a county

attorney, a district attorney, or a criminal district attorney.

(e) In Subsections (b) and (c) of this article, "attorney for the

state" includes an assistant attorney general.

(f) In Subsection (a) of this article, "competent attorney"

includes an assistant attorney general.

(g) An attorney appointed under Subsection (a) of this article to

perform the duties of the office of an attorney for the state in

a justice or municipal court may be paid a reasonable fee for

performing those duties.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1967, 60th Leg., p. 1733, ch. 659, Sec. 4, eff. Aug. 28, 1967;

Acts 1973, 63rd Leg., p. 356, ch. 154, Sec. 1, eff. May 23, 1973.

Subsec. (b) amended by and subsec. (b-1) added by Acts 1987, 70th

Leg., ch. 918, Sec. 1, eff. Aug. 31, 1987; Subsecs. (e), (f)

added by Acts 1995, 74th Leg., ch. 785, Sec. 1, eff. Sept. 1,

1995; Subsec. (g) added by Acts 1999, 76th Leg., ch. 1545, Sec.

1, eff. Sept. 1, 1999.

Art. 2.08. DISQUALIFIED. District and county attorneys shall not

be of counsel adversely to the State in any case, in any court,

nor shall they, after they cease to be such officers, be of

counsel adversely to the State in any case in which they have

been of counsel for the State.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 2.09. WHO ARE MAGISTRATES. Each of the following officers

is a magistrate within the meaning of this Code: The justices of

the Supreme Court, the judges of the Court of Criminal Appeals,

the justices of the Courts of Appeals, the judges of the District

Court, the magistrates appointed by the judges of the district

courts of Bexar County, Dallas County, or Tarrant County that

give preference to criminal cases, the criminal law hearing

officers for Harris County appointed under Subchapter L, Chapter

54, Government Code, the criminal law hearing officers for

Cameron County appointed under Subchapter BB, Chapter 54,

Government Code, the magistrates appointed by the judges of the

district courts of Lubbock County, Nolan County, or Webb County,

the magistrates appointed by the judges of the criminal district

courts of Dallas County or Tarrant County, the masters appointed

by the judges of the district courts and the county courts at law

that give preference to criminal cases in Jefferson County, the

magistrates appointed by the judges of the district courts and

the statutory county courts of Brazos County, Nueces County, or

Williamson County, the magistrates appointed by the judges of the

district courts and statutory county courts that give preference

to criminal cases in Travis County, the criminal magistrates

appointed by the Brazoria County Commissioners Court, the county

judges, the judges of the county courts at law, judges of the

county criminal courts, the judges of statutory probate courts,

the associate judges appointed by the judges of the statutory

probate courts under Subchapter G, Chapter 54, Government Code,

the associate judges appointed by the judge of a district court

under Subchapter II, Chapter 54, Government Code, the justices of

the peace, and the mayors and recorders and the judges of the

municipal courts of incorporated cities or towns.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1981, 67th Leg., p. 801, ch. 291, Sec. 100, eff.

Sept. 1, 1981; Acts 1983, 68th Leg., p. 883, ch. 204, Sec. 1,

eff. Aug. 29, 1983; Acts 1989, 71st Leg., ch. 25, Sec. 2, eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 79, Sec. 1, eff. May 15,

1989; Acts 1989, 71st Leg., ch. 916, Sec. 1, eff. Sept. 1, 1989;

Acts 1989, 71st Leg., ch. 1068, Sec. 2, eff. Aug. 28, 1989; Acts

1991, 72nd Leg., ch. 16, Sec. 4.01, eff. Aug. 26, 1991; Acts

1993, 73rd Leg., ch. 224, Sec. 2, eff. Aug. 30, 1993; Acts 1993,

73rd Leg., ch. 413, Sec. 1, eff. Sept. 1, 1993; Acts 1993, 73rd

Leg., ch. 468, Sec. 1, eff. June 9, 1993; Acts 1993, 73rd Leg.,

ch. 577, Sec. 2, eff. Aug. 30, 1993; Acts 1999, 76th Leg., ch.

586, Sec. 2, eff. June 18, 1999; Acts 1999, 76th Leg., ch. 1503,

Sec. 2, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 979, Sec.

1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1066, Sec. 9,

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

109, Sec. 2, eff. May 20, 2005.

Acts 2005, 79th Leg., Ch.

767, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1331, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1141, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

646, Sec. 2, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

964, Sec. 2, eff. June 19, 2009.

Art. 2.10. DUTY OF MAGISTRATES. It is the duty of every

magistrate to preserve the peace within his jurisdiction by the

use of all lawful means; to issue all process intended to aid in

preventing and suppressing crime; to cause the arrest of

offenders by the use of lawful means in order that they may be

brought to punishment.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 2.11. EXAMINING COURT. When the magistrate sits for the

purpose of inquiring into a criminal accusation against any

person, this is called an examining court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 2.12. WHO ARE PEACE OFFICERS. The following are peace

officers:

(1) sheriffs, their deputies, and those reserve deputies who

hold a permanent peace officer license issued under Chapter 1701,

Occupations Code;

(2) constables, deputy constables, and those reserve deputy

constables who hold a permanent peace officer license issued

under Chapter 1701, Occupations Code;

(3) marshals or police officers of an incorporated city, town,

or village, and those reserve municipal police officers who hold

a permanent peace officer license issued under Chapter 1701,

Occupations Code;

(4) rangers and officers commissioned by the Public Safety

Commission and the Director of the Department of Public Safety;

(5) investigators of the district attorneys', criminal district

attorneys', and county attorneys' offices;

(6) law enforcement agents of the Texas Alcoholic Beverage

Commission;

(7) each member of an arson investigating unit commissioned by a

city, a county, or the state;

(8) officers commissioned under Section 37.081, Education Code,

or Subchapter E, Chapter 51, Education Code;

(9) officers commissioned by the General Services Commission;

(10) law enforcement officers commissioned by the Parks and

Wildlife Commission;

(11) airport police officers commissioned by a city with a

population of more than 1.18 million that operates an airport

that serves commercial air carriers;

(12) airport security personnel commissioned as peace officers

by the governing body of any political subdivision of this state,

other than a city described by Subdivision (11), that operates an

airport that serves commercial air carriers;

(13) municipal park and recreational patrolmen and security

officers;

(14) security officers and investigators commissioned as peace

officers by the comptroller;

(15) officers commissioned by a water control and improvement

district under Section 49.216, Water Code;

(16) officers commissioned by a board of trustees under Chapter

54, Transportation Code;

(17) investigators commissioned by the Texas Medical Board;

(18) officers commissioned by the board of managers of the

Dallas County Hospital District, the Tarrant County Hospital

District, or the Bexar County Hospital District under Section

281.057, Health and Safety Code;

(19) county park rangers commissioned under Subchapter E,

Chapter 351, Local Government Code;

(20) investigators employed by the Texas Racing Commission;

(21) officers commissioned under Chapter 554, Occupations Code;

(22) officers commissioned by the governing body of a

metropolitan rapid transit authority under Section 451.108,

Transportation Code, or by a regional transportation authority

under Section 452.110, Transportation Code;

(23) investigators commissioned by the attorney general under

Section 402.009, Government Code;

(24) security officers and investigators commissioned as peace

officers under Chapter 466, Government Code;

(25) an officer employed by the Department of State Health

Services under Section 431.2471, Health and Safety Code;

(26) officers appointed by an appellate court under Subchapter

F, Chapter 53, Government Code;

(27) officers commissioned by the state fire marshal under

Chapter 417, Government Code;

(28) an investigator commissioned by the commissioner of

insurance under Section 701.104, Insurance Code;

(29) apprehension specialists and inspectors general

commissioned by the Texas Youth Commission as officers under

Sections 61.0451 and 61.0931, Human Resources Code;

(30) officers appointed by the inspector general of the Texas

Department of Criminal Justice under Section 493.019, Government

Code;

(31) investigators commissioned by the Commission on Law

Enforcement Officer Standards and Education under Section

1701.160, Occupations Code;

(32) commission investigators commissioned by the Texas Private

Security Board under Section 1702.061(f), Occupations Code;

(33) the fire marshal and any officers, inspectors, or

investigators commissioned by an emergency services district

under Chapter 775, Health and Safety Code;

(34) officers commissioned by the State Board of Dental

Examiners under Section 254.013, Occupations Code, subject to the

limitations imposed by that section;

(35) investigators commissioned by the Texas Juvenile Probation

Commission as officers under Section 141.055, Human Resources

Code; and

(36) the fire marshal and any related officers, inspectors, or

investigators commissioned by a county under Subchapter B,

Chapter 352, Local Government Code.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1967, 60th Leg., p. 1734, ch. 659, Sec. 5, eff. Aug. 28, 1967;

Acts 1971, 62nd Leg., p. 1116, ch. 246, Sec. 3, eff. May 17,

1971; Acts 1973, 63rd Leg., p. 9, ch. 7, Sec. 2, eff. Aug. 27,

1973; Acts 1973, 63rd Leg., p. 1259, ch. 459, Sec. 1, eff. Aug.

27, 1973; Acts 1975, 64th Leg., p. 480, ch. 204, Sec. 1, eff.

Sept. 1, 1975; Acts 1977, 65th Leg., p. 618, ch. 227, Sec. 2,

eff. May 24, 1977; Acts 1977, 65th Leg., p. 1082, ch. 396, Sec.1,

eff. Aug. 29, 1977.

Amended by Acts 1983, 68th Leg., p. 545, ch. 114, Sec. 1, eff.

May 17, 1983; Acts 1983, 68th Leg., p. 4358, ch. 699, Sec. 11,

eff. June 19, 1983; Acts 1983, 68th Leg., p. 4901, ch. 867, Sec.

2, eff. June 19, 1983; Acts 1983, 68th Leg., p. 5303, ch. 974,

Sec. 11, eff. Aug. 29, 1983; Acts 1985, 69th Leg., ch. 384, Sec.

2, eff. Aug. 26, 1985; Acts 1985, 69th Leg., ch. 907, Sec. 6,

eff. Sept. 1, 1985; Acts 1986, 69th Leg., 2nd C.S., ch. 19, Sec.

4, eff. Dec. 4, 1986; Acts 1987, 70th Leg., ch. 262, Sec. 20,

eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 350, Sec. 1, eff.

Aug. 31, 1987; Acts 1989, 71st Leg., ch. 277, Sec. 4, eff. June

14, 1989; Acts 1989, 71st Leg., ch. 794, Sec. 1, eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 1104, Sec. 4, eff. June 16, 1989;

Acts 1991, 72nd Leg., ch. 16, Sec. 4.02, eff. Aug. 26, 1991; Acts

1991, 72nd Leg., ch. 228, Sec. 1, eff. Sept. 1, 1991; Acts 1991,

72nd Leg., ch. 287, Sec. 24, eff. Sept. 1, 1991; Acts 1991, 72nd

Leg., ch. 386, Sec. 70, eff. Aug. 26, 1991; Acts 1991, 72nd Leg.,

ch. 446, Sec. 1, eff. June 11, 1991; Acts 1991, 72nd Leg., ch.

544, Sec. 1, eff. Aug. 26, 1991; Acts 1991, 72nd Leg., ch. 545,

Sec. 2, eff. Aug. 26, 1991; Acts 1991, 72nd Leg., ch. 597, Sec.

57, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 853, Sec. 2,

eff. Sept. 1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 6, Sec.

6; Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec. 3.01, eff. Nov.

12, 1991; Acts 1993, 73rd Leg., ch. 107, Sec. 4.07, eff. Aug. 30,

1993; Acts 1993, 73rd Leg., ch. 116, Sec. 1, eff. Aug. 30, 1993;

Acts 1993, 73rd Leg., ch. 339, Sec. 2, eff. Sept. 1, 1993; Acts

1993, 73rd Leg., ch. 695, Sec. 2, eff. Sept. 1, 1993; Acts 1993,

73rd Leg., ch. 912, Sec. 25, eff. Sept. 1, 1993; Acts 1995, 74th

Leg., ch. 260, Sec. 10, eff. May 30, 1995; Acts 1995, 74th Leg.,

ch. 621, Sec. 2, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch.

729, Sec. 1, eff. Aug. 28, 1995; Acts 1997, 75th Leg., ch. 1423,

Sec. 4.01, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 90, Sec.

1, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 322, Sec. 2,

eff. May 29, 1999; Acts 1999, 76th Leg., ch. 882, Sec. 2, eff.

June 18, 1999; Acts 1999, 76th Leg., ch. 974, Sec. 37, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 272, Sec. 7, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 442, Sec. 1, eff. Sept. 1, 2001;

Acts 2001, 77th Leg., ch. 669, Sec. 8, eff. Sept. 1, 2001; Acts

2001, 77th Leg., ch. 1420, Sec. 3.001, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 235, Sec. 16, eff. Sept. 1, 2003; Acts 2003,

78th Leg., ch. 474, Sec. 1, eff. June 20, 2003; Acts 2003, 78th

Leg., ch. 930, Sec. 12, eff. Sept. 1, 2003.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

728, Sec. 4.001, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1164, Sec. 1, eff. June 19, 2009.

Art. 2.121. RAILROAD PEACE OFFICERS. (a) The director of the

Department of Public Safety may appoint up to 250 railroad peace

officers who are employed by a railroad company to aid law

enforcement agencies in the protection of railroad property and

the protection of the persons and property of railroad passengers

and employees.

(b) Except as provided by Subsection (c) of this article, a

railroad peace officer may make arrests and exercise all

authority given peace officers under this code when necessary to

prevent or abate the commission of an offense involving injury to

passengers and employees of the railroad or damage to railroad

property or to protect railroad property or property in the

custody or control of the railroad.

(c) A railroad peace officer may not issue a traffic citation for

a violation of Chapter 521, Transportation Code, or Subtitle C,

Title 7, Transportation Code.

(d) A railroad peace officer is not entitled to state benefits

normally provided by the state to a peace officer.

(e) A person may not serve as a railroad peace officer for a

railroad company unless:

(1) the Texas Railroad Association submits the person's

application for appointment and certification as a railroad peace

officer to the director of the Department of Public Safety and to

the executive director of the Commission on Law Enforcement

Officer Standards and Education;

(2) the director of the department issues the person a

certificate of authority to act as a railroad peace officer; and

(3) the executive director of the commission determines that the

person meets minimum standards required of peace officers by the

commission relating to competence, reliability, education,

training, morality, and physical and mental health and issues the

person a license as a railroad peace officer; and

(4) the person has met all standards for certification as a peace

officer by the Commission on Law Enforcement Officer Standards

and Education.

(f) For good cause, the director of the department may revoke a

certificate of authority issued under this article and the

executive director of the commission may revoke a license issued

under this article. Termination of employment with a railroad

company, or the revocation of a railroad peace officer license,

shall constitute an automatic revocation of a certificate of

authority to act as a railroad peace officer.

(g) A railroad company is liable for any act or omission by a

person serving as a railroad peace officer for the company that

is within the person's scope of employment. Neither the state nor

any political subdivision or agency of the state shall be liable

for any act or omission by a person appointed as a railroad peace

officer. All expenses incurred by the granting or revocation of a

certificate of authority to act as a railroad peace officer shall

be paid by the employing railroad company.

(h) A railroad peace officer who is a member of a railroad craft

may not perform the duties of a member of any other railroad

craft during a strike or labor dispute.

(i) The director of the department and the executive director of

the commission shall have the authority to promulgate rules

necessary for the effective administration and performance of the

duties and responsibilities delegated to them by this article.

Added by Acts 1985, 69th Leg., ch. 531, Sec. 1, eff. June 12,

1985. Subsec. (c) amended by Acts 1999, 76th Leg., ch. 62, Sec.

3.01, eff. Sept. 1, 1999.

Art. 2.122. SPECIAL INVESTIGATORS. (a) The following named

criminal investigators of the United States shall not be deemed

peace officers, but shall have the powers of arrest, search and

seizure as to felony offenses only under the laws of the State of

Texas:

(1) Special Agents of the Federal Bureau of Investigation;

(2) Special Agents of the Secret Service;

(3) Special Agents of the United States Immigration and Customs

Enforcement;

(4) Special Agents of Alcohol, Tobacco and Firearms;

(5) Special Agents of Federal Drug Enforcement Agency;

(6) Inspectors of the United States Postal Service;

(7) Special Agents of the Criminal Investigation Division and

Inspectors of the Internal Security Division of the Internal

Revenue Service;

(8) Civilian Special Agents of the United States Naval

Investigative Service;

(9) Marshals and Deputy Marshals of the United States Marshals

Service;

(10) Special Agents of the United States Citizenship and

Immigration Services; and

(11) Special Agents of the United States Department of State,

Bureau of Diplomatic Security.

(b) A person designated as a special policeman by the Federal

Protective Services division of the General Services

Administration under 40 U.S.C. Section 318 or 318d is not a peace

officer but has the powers of arrest and search and seizure as to

any offense under the laws of this state.

(c) A Customs and Border Protection Officer of the United States

Customs and Border Protection or a Border Patrol agent,

immigration enforcement agent, or deportation officer of the

Department of Homeland Security is not a peace officer under the

laws of this state but, on the premises of a port facility

designated by the commissioner of the United States Customs and

Border Protection as a port of entry for arrival in the United

States by land transportation from the United Mexican States into

the State of Texas or at a permanent established border patrol

traffic check point, has the authority to detain a person pending

transfer without unnecessary delay to a peace officer if the

agent or officer has probable cause to believe that the person

has engaged in conduct that is a violation of Section 49.02,

49.04, 49.07, or 49.08, Penal Code, regardless of whether the

violation may be disposed of in a criminal proceeding or a

juvenile justice proceeding.

(d) A commissioned law enforcement officer of the National Park

Service is not a peace officer under the laws of this state,

except that the officer has the powers of arrest, search, and

seizure as to any offense under the laws of this state committed

within the boundaries of a national park or national recreation

area. In this subsection, "national park or national recreation

area" means a national park or national recreation area included

in the National Park System as defined by 16 U.S.C. Section

1c(a).

(e) A Special Agent or Law Enforcement Officer of the United

States Forest Service is not a peace officer under the laws of

this state, except that the agent or officer has the powers of

arrest, search, and seizure as to any offense under the laws of

this state committed within the National Forest System. In this

subsection, "National Forest System" has the meaning assigned by

16 U.S.C. Section 1609.

(f) Security personnel working at a commercial nuclear power

plant, including contract security personnel, trained and

qualified under a security plan approved by the United States

Nuclear Regulatory Commission, are not peace officers under the

laws of this state, except that such personnel have the powers of

arrest, search, and seizure, including the powers under Section

9.51, Penal Code, while in the performance of their duties on the

premises of a commercial nuclear power plant site or under

agreements entered into with local law enforcement regarding

areas surrounding the plant site.

(g) In addition to the powers of arrest, search, and seizure

under Subsection (a), a Special Agent of the Secret Service

protecting a person described by 18 U.S.C. Section 3056(a) or

investigating a threat against a person described by 18 U.S.C.

Section 3056(a) has the powers of arrest, search, and seizure as

to:

(1) misdemeanor offenses under the laws of this state; and

(2) any criminal offense under federal law.

Added by Acts 1985, 69th Leg., ch. 543, Sec. 1, eff. Sept. 1,

1985. Renumbered from art. 2.121 and amended by Acts 1987, 70th

Leg., ch. 503, Sec. 1, eff. Aug. 31, 1987; Acts 1987, 70th Leg.,

ch. 854, Sec. 1, eff. Aug. 31, 1987. Amended by Acts 1989, 71st

Leg., ch. 841, Sec. 1, eff. June 14, 1989; Acts 1993, 73rd Leg.,

ch. 927, Sec. 1, eff. June 19, 1993; Subsec. (a) amended by Acts

1997, 75th Leg., ch. 717, Sec. 1, eff. June 17, 1997; Subsec. (c)

added by Acts 1997, 75th Leg., ch. 290, Sec. 1, eff. May 26,

1997; Subsec. (a) amended by Acts 1999, 76th Leg., ch. 197, Sec.

1, eff. May 24, 1999; Subsec. (c) amended by Acts 1999, 76th

Leg., ch. 863, Sec. 1, eff. June 18, 1999; Subsec. (d) added by

Acts 1999, 76th Leg., ch. 197, Sec. 1, eff. May 24, 1999; added

by Acts 1999, 76th Leg., ch. 628, Sec. 1, eff. June 18, 1999;

Subsec. (e) relettered from subsec. (d) by Acts 2001, 77th Leg.,

ch. 1420, Sec. 21.001(7), eff. Sept. 1, 2001; Subsec. (f) added

by Acts 2003, 78th Leg., ch. 1237, Sec. 1, eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1337, Sec. 5, eff. June 18, 2005.

Acts 2009, 81st Leg., R.S., Ch.

732, Sec. 1, eff. September 1, 2009.

Art. 2.123. ADJUNCT POLICE OFFICERS. (a) Within counties under

200,000 population, the chief of police of a municipality or the

sheriff of the county, if the institution is outside the

corporate limits of a municipality, that has jurisdiction over

the geographical area of a private institution of higher

education, provided the governing board of such institution

consents, may appoint up to 50 peace officers who are

commissioned under Section 51.212, Education Code, and who are

employed by a private institution of higher education located in

the municipality or county, to serve as adjunct police officers

of the municipality or county. Officers appointed under this

article shall aid law enforcement agencies in the protection of

the municipality or county in a geographical area that is

designated by agreement on an annual basis between the appointing

chief of police or sheriff and the private institution.

(b) The geographical area that is subject to designation under

Subsection (a) of this article may include only the private

institution's campus area and an area that:

(1) is adjacent to the campus of the private institution;

(2) does not extend further than a distance of one mile from the

perimeter of the campus of the private institution; and

(3) is inhabited primarily by students or employees of the

private institution.

(c) A peace officer serving as an adjunct police officer may make

arrests and exercise all authority given peace officers under

this code only within the geographical area designated by

agreement between the appointing chief of police or sheriff and

the private institution.

(d) A peace officer serving as an adjunct police officer has all

the rights, privileges, and immunities of a peace officer but is

not entitled to state compensation and retirement benefits

normally provided by the state to a peace officer.

(e) A person may not serve as an adjunct police officer for a

municipality or county unless:

(1) the institution of higher education submits the person's

application for appointment and certification as an adjunct

police officer to the chief of police of the municipality or, if

outside a municipality, the sheriff of the county that has

jurisdiction over the geographical area of the institution;

(2) the chief of police of the municipality or sheriff of the

county to whom the application was made issues the person a

certificate of authority to act as an adjunct police officer; and

(3) the person undergoes any additional training required for

that person to meet the training standards of the municipality or

county for peace officers employed by the municipality or county.

(f) For good cause, the chief of police or sheriff may revoke a

certificate of authority issued under this article.

(g) A private institution of higher education is liable for any

act or omission by a person while serving as an adjunct police

officer outside of the campus of the institution in the same

manner as the municipality or county governing that geographical

area is liable for any act or omission of a peace officer

employed by the municipality or county. This subsection shall not

be construed to act as a limitation on the liability of a

municipality or county for the acts or omissions of a person

serving as an adjunct police officer.

(h) The employing institution shall pay all expenses incurred by

the municipality or county in granting or revoking a certificate

of authority to act as an adjunct police officer under this

article.

(i) This article does not affect any duty of the municipality or

county to provide law enforcement services to a geographical area

designated under Subsection (a) of this article.

Added by Acts 1987, 70th Leg., ch. 1128, Sec. 1, eff. Aug. 31,

1987.

Art. 2.124. PEACE OFFICERS FROM ADJOINING STATES. (a) A

commissioned peace officer of a state of the United States of

America adjoining this state, while the officer is in this state,

has under this subsection the same powers, duties, and immunities

as a peace officer of this state who is acting in the discharge

of an official duty, but only:

(1) during a time in which:

(A) the peace officer from the adjoining state has physical

custody of an inmate or criminal defendant and is transporting

the inmate or defendant from a county in the adjoining state that

is on the border between the two states to a hospital or other

medical facility in a county in this state that is on the border

between the two states; or

(B) the peace officer has physical custody of the inmate or

defendant and is returning the inmate or defendant from the

hospital or facility to the county in the adjoining state; and

(2) to the extent necessary to:

(A) maintain physical custody of the inmate or defendant while

transporting the inmate or defendant; or

(B) regain physical custody of the inmate or defendant if the

inmate or defendant escapes while being transported.

(b) A commissioned peace officer of a state of the United States

of America adjoining this state, while the officer is in this

state, has under this subsection the same powers, duties, and

immunities as a peace officer of this state who is acting in the

discharge of an official duty, but only in a municipality some

part of the municipal limits of which are within one mile of the

boundary between this state and the adjoining state and only at a

time the peace officer is regularly assigned to duty in a county,

parish, or municipality that adjoins this state. A peace officer

described by this subsection may also as part of the officer's

powers in this state enforce the ordinances of a Texas

municipality described by this subsection but only after the

governing body of the municipality authorizes that enforcement by

majority vote at an open meeting.

Added by Acts 1995, 74th Leg., ch. 156, Sec. 1, eff. May 19,

1995. Amended by Acts 1999, 76th Leg., ch. 107, Sec. 1, eff.

Sept. 1, 1999.

Art. 2.125. SPECIAL RANGERS OF TEXAS AND SOUTHWESTERN CATTLE

RAISERS ASSOCIATION. (a) The director of the Department of

Public Safety may appoint up to 50 special rangers who are

employed by the Texas and Southwestern Cattle Raisers Association

to aid law enforcement agencies in the investigation of the theft

of livestock or related property.

(b) Except as provided by Subsection (c) of this article, a

special ranger may make arrests and exercise all authority given

peace officers under this code when necessary to prevent or abate

the commission of an offense involving livestock or related

property.

(c) A special ranger may not issue a traffic citation for a

violation of Chapter 521, Transportation Code, or Subtitle C,

Title 7, Transportation Code.

(d) A special ranger is not entitled to state benefits normally

provided by the state to a peace officer.

(e) A person may not serve as a special ranger unless:

(1) the Texas and Southwestern Cattle Raisers Association

submits the person's application for appointment and

certification as a special ranger to the director of the

Department of Public Safety and to the executive director of the

Commission on Law Enforcement Officer Standards and Education;

(2) the director of the department issues the person a

certificate of authority to act as a special ranger;

(3) the executive director of the commission determines that the

person meets minimum standards required of peace officers by the

commission relating to competence, reliability, education,

training, morality, and physical and mental health and issues the

person a license as a special ranger; and

(4) the person has met all standards for certification as a

peace officer by the Commission on Law Enforcement Officer

Standards and Education.

(f) For good cause, the director of the department may revoke a

certificate of authority issued under this article and the

executive director of the commission may revoke a license issued

under this article. Termination of employment with the

association, or the revocation of a special ranger license, shall

constitute an automatic revocation of a certificate of authority

to act as a special ranger.

(g) The Texas and Southwestern Cattle Raisers Association is

liable for any act or omission by a person serving as a special

ranger for the association that is within the person's scope of

employment. Neither the state nor any political subdivision or

agency of the state shall be liable for any act or omission by a

person appointed as a special ranger. All expenses incurred by

the granting or revocation of a certificate of authority to act

as a special ranger shall be paid by the association.

(h) The director of the department and the executive director of

the commission shall have the authority to promulgate rules

necessary for the effective administration and performance of the

duties and responsibilities delegated to them by this article.

Added by Acts 2005, 79th Leg., Ch.

209, Sec. 1, eff. September 1, 2005.

Art. 2.13. DUTIES AND POWERS. (a) It is the duty of every peace

officer to preserve the peace within the officer's jurisdiction.

To effect this purpose, the officer shall use all lawful means.

(b) The officer shall:

(1) in every case authorized by the provisions of this Code,

interfere without warrant to prevent or suppress crime;

(2) execute all lawful process issued to the officer by any

magistrate or court;

(3) give notice to some magistrate of all offenses committed

within the officer's jurisdiction, where the officer has good

reason to believe there has been a violation of the penal law;

and

(4) arrest offenders without warrant in every case where the

officer is authorized by law, in order that they may be taken

before the proper magistrate or court and be tried.

(c) It is the duty of every officer to take possession of a child

under Article 63.009(g).

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1999, 76th Leg., ch. 685, Sec. 1, eff. Sept. 1,

1999; Subsec. (c) amended by Acts 2003, 78th Leg., ch. 1276, Sec.

5.0005, eff. Sept. 1, 2003.

Art. 2.131. RACIAL PROFILING PROHIBITED. A peace officer may not

engage in racial profiling.

Added by Acts 2001, 77th Leg., ch. 947, Sec. 1, eff. Sept. 1,

2001.

Art. 2.132. LAW ENFORCEMENT POLICY ON RACIAL PROFILING. (a) In

this article:

(1) "Law enforcement agency" means an agency of the state, or of

a county, municipality, or other political subdivision of the

state, that employs peace officers who make motor vehicle stops

in the routine performance of the officers' official duties.

(2) "Motor vehicle stop" means an occasion in which a peace

officer stops a motor vehicle for an alleged violation of a law

or ordinance.

(3) "Race or ethnicity" means of a particular descent, including

Caucasian, African, Hispanic, Asian, Native American, or Middle

Eastern descent.

(b) Each law enforcement agency in this state shall adopt a

detailed written policy on racial profiling. The policy must:

(1) clearly define acts constituting racial profiling;

(2) strictly prohibit peace officers employed by the agency from

engaging in racial profiling;

(3) implement a process by which an individual may file a

complaint with the agency if the individual believes that a peace

officer employed by the agency has engaged in racial profiling

with respect to the individual;

(4) provide public education relating to the agency's complaint

process;

(5) require appropriate corrective action to be taken against a

peace officer employed by the agency who, after an investigation,

is shown to have engaged in racial profiling in violation of the

agency's policy adopted under this article;

(6) require collection of information relating to motor vehicle

stops in which a citation is issued and to arrests made as a

result of those stops, including information relating to:

(A) the race or ethnicity of the individual detained;

(B) whether a search was conducted and, if so, whether the

individual detained consented to the search; and

(C) whether the peace officer knew the race or ethnicity of the

individual detained before detaining that individual; and

(7) require the chief administrator of the agency, regardless of

whether the administrator is elected, employed, or appointed, to

submit an annual report of the information collected under

Subdivision (6) to:

(A) the Commission on Law Enforcement Officer Standards and

Education; and

(B) the governing body of each county or municipality served by

the agency, if the agency is an agency of a county, municipality,

or other political subdivision of the state.

(c) The data collected as a result of the reporting requirements

of this article shall not constitute prima facie evidence of

racial profiling.

(d) On adoption of a policy under Subsection (b), a law

enforcement agency shall examine the feasibility of installing

video camera and transmitter-activated equipment in each agency

law enforcement motor vehicle regularly used to make motor

vehicle stops and transmitter-activated equipment in each agency

law enforcement motorcycle regularly used to make motor vehicle

stops. If a law enforcement agency installs video or audio

equipment as provided by this subsection, the policy adopted by

the agency under Subsection (b) must include standards for

reviewing video and audio documentation.

(e) A report required under Subsection (b)(7) may not include

identifying information about a peace officer who makes a motor

vehicle stop or about an individual who is stopped or arrested by

a peace officer. This subsection does not affect the collection

of information as required by a policy under Subsection (b)(6).

(f) On the commencement of an investigation by a law enforcement

agency of a complaint described by Subsection (b)(3) in which a

video or audio recording of the occurrence on which the complaint

is based was made, the agency shall promptly provide a copy of

the recording to the peace officer who is the subject of the

complaint on written request by the officer.

(g) On a finding by the Commission on Law Enforcement Officer

Standards and Education that the chief administrator of a law

enforcement agency intentionally failed to submit a report

required under Subsection (b)(7), the commission shall begin

disciplinary procedures against the chief administrator.

Added by Acts 2001, 77th Leg., ch. 947, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 25, eff. September 1, 2009.

Art. 2.133. REPORTS REQUIRED FOR MOTOR VEHICLE STOPS. (a) In

this article, "race or ethnicity" has the meaning assigned by

Article 2.132(a).

(b) A peace officer who stops a motor vehicle for an alleged

violation of a law or ordinance shall report to the law

enforcement agency that employs the officer information relating

to the stop, including:

(1) a physical description of any person operating the motor

vehicle who is detained as a result of the stop, including:

(A) the person's gender; and

(B) the person's race or ethnicity, as stated by the person or,

if the person does not state the person's race or ethnicity, as

determined by the officer to the best of the officer's ability;

(2) the initial reason for the stop;

(3) whether the officer conducted a search as a result of the

stop and, if so, whether the person detained consented to the

search;

(4) whether any contraband or other evidence was discovered in

the course of the search and a description of the contraband or

evidence;

(5) the reason for the search, including whether:

(A) any contraband or other evidence was in plain view;

(B) any probable cause or reasonable suspicion existed to

perform the search; or

(C) the search was performed as a result of the towing of the

motor vehicle or the arrest of any person in the motor vehicle;

(6) whether the officer made an arrest as a result of the stop

or the search, including a statement of whether the arrest was

based on a violation of the Penal Code, a violation of a traffic

law or ordinance, or an outstanding warrant and a statement of

the offense charged;

(7) the street address or approximate location of the stop; and

(8) whether the officer issued a written warning or a citation

as a result of the stop.

Added by Acts 2001, 77th Leg., ch. 947, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 26, eff. September 1, 2009.

Art. 2.134. COMPILATION AND ANALYSIS OF INFORMATION COLLECTED.

(a) In this article:

(1) "Motor vehicle stop" has the meaning assigned by Article

2.132(a).

(2) "Race or ethnicity" has the meaning assigned by Article

2.132(a).

(b) A law enforcement agency shall compile and analyze the

information contained in each report received by the agency under

Article 2.133. Not later than March 1 of each year, each law

enforcement agency shall submit a report containing the

incident-based data compiled during the previous calendar year to

the Commission on Law Enforcement Officer Standards and Education

and, if the law enforcement agency is a local law enforcement

agency, to the governing body of each county or municipality

served by the agency.

(c) A report required under Subsection (b) must be submitted by

the chief administrator of the law enforcement agency, regardless

of whether the administrator is elected, employed, or appointed,

and must include:

(1) a comparative analysis of the information compiled under

Article 2.133 to:

(A) evaluate and compare the number of motor vehicle stops,

within the applicable jurisdiction, of persons who are recognized

as racial or ethnic minorities and persons who are not recognized

as racial or ethnic minorities; and

(B) examine the disposition of motor vehicle stops made by

officers employed by the agency, categorized according to the

race or ethnicity of the affected persons, as appropriate,

including any searches resulting from stops within the applicable

jurisdiction; and

(2) information relating to each complaint filed with the agency

alleging that a peace officer employed by the agency has engaged

in racial profiling.

(d) A report required under Subsection (b) may not include

identifying information about a peace officer who makes a motor

vehicle stop or about an individual who is stopped or arrested by

a peace officer. This subsection does not affect the reporting

of information required under Article 2.133(b)(1).

(e) The Commission on Law Enforcement Officer Standards and

Education, in accordance with Section 1701.162, Occupations Code,

shall develop guidelines for compiling and reporting information

as required by this article.

(f) The data collected as a result of the reporting requirements

of this article shall not constitute prima facie evidence of

racial profiling.

(g) On a finding by the Commission on Law Enforcement Officer

Standards and Education that the chief administrator of a law

enforcement agency intentionally failed to submit a report

required under Subsection (b), the commission shall begin

disciplinary procedures against the chief administrator.

Added by Acts 2001, 77th Leg., ch. 947, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 27, eff. September 1, 2009.

Art. 2.135. PARTIAL EXEMPTION FOR AGENCIES USING VIDEO AND AUDIO

EQUIPMENT. (a) A peace officer is exempt from the reporting

requirement under Article 2.133 and the chief administrator of a

law enforcement agency, regardless of whether the administrator

is elected, employed, or appointed, is exempt from the

compilation, analysis, and reporting requirements under Article

2.134 if:

(1) during the calendar year preceding the date that a report

under Article 2.134 is required to be submitted:

(A) each law enforcement motor vehicle regularly used by an

officer employed by the agency to make motor vehicle stops is

equipped with video camera and transmitter-activated equipment

and each law enforcement motorcycle regularly used to make motor

vehicle stops is equipped with transmitter-activated equipment;

and

(B) each motor vehicle stop made by an officer employed by the

agency that is capable of being recorded by video and audio or

audio equipment, as appropriate, is recorded by using the

equipment; or

(2) the governing body of the county or municipality served by

the law enforcement agency, in conjunction with the law

enforcement agency, certifies to the Department of Public Safety,

not later than the date specified by rule by the department, that

the law enforcement agency needs funds or video and audio

equipment for the purpose of installing video and audio equipment

as described by Subsection (a)(1)(A) and the agency does not

receive from the state funds or video and audio equipment

sufficient, as determined by the department, for the agency to

accomplish that purpose.

(b) Except as otherwise provided by this subsection, a law

enforcement agency that is exempt from the requirements under

Article 2.134 shall retain the video and audio or audio

documentation of each motor vehicle stop for at least 90 days

after the date of the stop. If a complaint is filed with the law

enforcement agency alleging that a peace officer employed by the

agency has engaged in racial profiling with respect to a motor

vehicle stop, the agency shall retain the video and audio or

audio record of the stop until final disposition of the

complaint.

(c) This article does not affect the collection or reporting

requirements under Article 2.132.

(d) In this article, "motor vehicle stop" has the meaning

assigned by Article 2.132(a).

Added by Acts 2001, 77th Leg., ch. 947, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 28, eff. September 1, 2009.

Art. 2.136. LIABILITY. A peace officer is not liable for damages

arising from an act relating to the collection or reporting of

information as required by Article 2.133 or under a policy

adopted under Article 2.132.

Added by Acts 2001, 77th Leg., ch. 947, Sec. 1, eff. Sept. 1,

2001.

Art. 2.137. PROVISION OF FUNDING OR EQUIPMENT. (a) The

Department of Public Safety shall adopt rules for providing funds

or video and audio equipment to law enforcement agencies for the

purpose of installing video and audio equipment as described by

Article 2.135(a)(1)(A), including specifying criteria to

prioritize funding or equipment provided to law enforcement

agencies. The criteria may include consideration of tax effort,

financial hardship, available revenue, and budget surpluses. The

criteria must give priority to:

(1) law enforcement agencies that employ peace officers whose

primary duty is traffic enforcement;

(2) smaller jurisdictions; and

(3) municipal and county law enforcement agencies.

(b) The Department of Public Safety shall collaborate with an

institution of higher education to identify law enforcement

agencies that need funds or video and audio equipment for the

purpose of installing video and audio equipment as described by

Article 2.135(a)(1)(A). The collaboration may include the use of

a survey to assist in developing criteria to prioritize funding

or equipment provided to law enforcement agencies.

(c) To receive funds or video and audio equipment from the state

for the purpose of installing video and audio equipment as

described by Article 2.135(a)(1)(A), the governing body of a

county or municipality, in conjunction with the law enforcement

agency serving the county or municipality, shall certify to the

Department of Public Safety that the law enforcement agency needs

funds or video and audio equipment for that purpose.

(d) On receipt of funds or video and audio equipment from the

state for the purpose of installing video and audio equipment as

described by Article 2.135(a)(1)(A), the governing body of a

county or municipality, in conjunction with the law enforcement

agency serving the county or municipality, shall certify to the

Department of Public Safety that the law enforcement agency has

installed video and audio equipment as described by Article

2.135(a)(1)(A) and is using the equipment as required by Article

2.135(a)(1).

Added by Acts 2001, 77th Leg., ch. 947, Sec. 1, eff. Sept. 1,

2001.

Art. 2.138. RULES. The Department of Public Safety may adopt

rules to implement Articles 2.131-2.137.

Added by Acts 2001, 77th Leg., ch. 947, Sec. 1, eff. Sept. 1,

2001.

Art. 2.1385. CIVIL PENALTY. (a) If the chief administrator of

a local law enforcement agency intentionally fails to submit the

incident-based data as required by Article 2.134, the agency is

liable to the state for a civil penalty in the amount of $1,000

for each violation. The attorney general may sue to collect a

civil penalty under this subsection.

(b) From money appropriated to the agency for the administration

of the agency, the executive director of a state law enforcement

agency that intentionally fails to submit the incident-based data

as required by Article 2.134 shall remit to the comptroller the

amount of $1,000 for each violation.

(c) Money collected under this article shall be deposited in the

state treasury to the credit of the general revenue fund.

Added by Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 29, eff. September 1, 2009.

Art. 2.14. MAY SUMMON AID. Whenever a peace officer meets with

resistance in discharging any duty imposed upon him by law, he

shall summon a sufficient number of citizens of his county to

overcome the resistance; and all persons summoned are bound to

obey.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 2.15. PERSON REFUSING TO AID. The peace officer who has

summoned any person to assist him in performing any duty shall

report such person, if he refuse to obey, to the proper district

or county attorney, in order that he may be prosecuted for the

offense.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 2.16. NEGLECTING TO EXECUTE PROCESS. If any sheriff or

other officer shall wilfully refuse or fail from neglect to

execute any summons, subpoena or attachment for a witness, or any

other legal process which it is made his duty by law to execute,

he shall be liable to a fine for contempt not less than ten nor

more than two hundred dollars, at the discretion of the court.

The payment of such fine shall be enforced in the same manner as

fines for contempt in civil cases.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 2.17. CONSERVATOR OF THE PEACE. Each sheriff shall be a

conservator of the peace in his county, and shall arrest all

offenders against the laws of the State, in his view or hearing,

and take them before the proper court for examination or trial.

He shall quell and suppress all assaults and batteries, affrays,

insurrections and unlawful assemblies. He shall apprehend and

commit to jail all offenders, until an examination or trial can

be had.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 2.18. CUSTODY OF PRISONERS. When a prisoner is committed to

jail by warrant from a magistrate or court, he shall be placed in

jail by the sheriff. It is a violation of duty on the part of any

sheriff to permit a defendant so committed to remain out of jail,

except that he may, when a defendant is committed for want of

bail, or when he arrests in a bailable case, give the person

arrested a reasonable time to procure bail; but he shall so guard

the accused as to prevent escape.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 2.19. REPORT AS TO PRISONERS. On the first day of each

month, the sheriff shall give notice, in writing, to the district

or county attorney, where there be one, as to all prisoners in

his custody, naming them, and of the authority under which he

detains them.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 2.195. DUTY TO REPORT WARRANT OR CAPIAS INFORMATION.

Within 30 days of the day the court clerk issues the warrant, the

sheriff shall report to the national crime information center

each warrant or capias issued for a defendant charged with an

offense other than a Class C misdemeanor who fails to appear in

court when summoned.

Added by Acts 2009, 81st Leg., R.S., Ch.

578, Sec. 1, eff. June 19, 2009.

Art. 2.20. DEPUTY. Wherever a duty is imposed by this Code upon

the sheriff, the same duty may lawfully be performed by his

deputy. When there is no sheriff in a county, the duties of that

office, as to all proceedings under the criminal law, devolve

upon the officer who, under the law, is empowered to discharge

the duties of sheriff, in case of vacancy in the office.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 2.21. DUTY OF CLERKS. (a) In a criminal proceeding, a

clerk of the district or county court shall:

(1) receive and file all papers;

(2) receive all exhibits at the conclusion of the proceeding;

(3) issue all process;

(4) accept and file electronic documents received from the

defendant, if the clerk accepts electronic documents from an

attorney representing the state;

(5) accept and file digital multimedia evidence received from

the defendant, if the clerk accepts digital multimedia evidence

from an attorney representing the state; and

(6) perform all other duties imposed on the clerk by law.

(b) At any time during or after a criminal proceeding, the court

reporter shall release for safekeeping any firearm or contraband

received as an exhibit in that proceeding to:

(1) the sheriff; or

(2) in a county with a population of 500,000 or more, the law

enforcement agency that collected, seized, or took possession of

the firearm or contraband or produced the firearm or contraband

at the proceeding.

(c) The sheriff or the law enforcement agency, as applicable,

shall receive and hold the exhibits consisting of firearms or

contraband and release them only to the person or persons

authorized by the court in which such exhibits have been received

or dispose of them as provided by Chapter 18.

(d) In this article, "eligible exhibit" means an exhibit filed

with the clerk that:

(1) is not a firearm or contraband;

(2) has not been ordered by the court to be returned to its

owner; and

(3) is not an exhibit in another pending criminal action.

(e) An eligible exhibit may be disposed of as provided by this

article:

(1) on or after the first anniversary of the date on which a

conviction becomes final in the case, if the case is a

misdemeanor or a felony for which the sentence imposed by the

court is five years or less; or

(2) on or after the second anniversary of the date on which a

conviction becomes final in the case, if the case is a

non-capital felony for which the sentence imposed by the court is

greater than five years.

(f) Subject to Subsections (g), (h), (i), and (j), a clerk may

dispose of an eligible exhibit or may deliver the eligible

exhibit to the county purchasing agent for disposal as surplus or

salvage property under Section 263.152, Local Government Code, if

on the date provided by Subsection (e) the clerk has not received

a request for the exhibit from either the attorney representing

the state in the case or the attorney representing the defendant.

(f-1) Notwithstanding Section 263.156, Local Government Code, or

any other law, the commissioners court shall remit 50 percent of

any proceeds of the disposal of an eligible exhibit as surplus or

salvage property as described by Subsection (f), less the

reasonable expense of keeping the exhibit before disposal and the

costs of that disposal, to each of the following:

(1) the county treasury, to be used only to defray the costs

incurred by the district clerk of the county for the management,

maintenance, or destruction of eligible exhibits in the county;

and

(2) the state treasury to the credit of the compensation to

victims of crime fund established under Subchapter B, Chapter 56.

(g) A clerk in a county with a population of less than 1.7

million must provide written notice by mail to the attorney

representing the state in the case and the attorney representing

the defendant before disposing of an eligible exhibit.

(h) The notice under Subsection (g) of this article must:

(1) describe the eligible exhibit;

(2) give the name and address of the court holding the exhibit;

and

(3) state that the eligible exhibit will be disposed of unless a

written request is received by the clerk before the 31st day

after the date of notice.

(i) If a request is not received by a clerk covered by

Subsection (g) before the 31st day after the date of notice, the

clerk may dispose of the eligible exhibit in the manner permitted

by this article, including the delivery of the eligible exhibit

for disposal as surplus or salvage property as described by

Subsection (f).

(j) If a request is timely received, the clerk shall deliver the

eligible exhibit to the person making the request if the court

determines the requestor is the owner of the eligible exhibit.

(k) In this article, "digital multimedia evidence" means

evidence stored or transmitted in a binary form and includes data

representing documents, audio, video metadata, and any other

information attached to a digital file.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1979, 66th Leg., p. 212, ch. 119, Sec. 1, eff.

Aug. 27, 1979; Acts 1993, 73rd Leg., ch. 967, Sec. 1, eff. Sept.

1, 1993; Subsecs. (a), (b) amended by Acts 1999, 76th Leg., ch.

580, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1026, Sec. 1, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

795, Sec. 10, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

829, Sec. 1, eff. September 1, 2009.

Art. 2.211. HATE CRIME REPORTING. In addition to performing

duties required by Article 2.21, a clerk of a district or county

court in which an affirmative finding under Article 42.014 is

requested shall report that request to the Texas Judicial

Council, along with a statement as to whether the request was

granted by the court and, if so, whether the affirmative finding

was entered in the judgment in the case. The clerk shall make the

report required by this article not later than the 30th day after

the date the judgment is entered in the case.

Added by Acts 2001, 77th Leg., ch. 85, Sec. 4.01, eff. Sept. 1,

2001.

Art. 2.22. POWER OF DEPUTY CLERKS. Whenever a duty is imposed

upon the clerk of the district or county court, the same may be

lawfully performed by his deputy.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 2.23. REPORT TO ATTORNEY GENERAL. (a) The clerks of the

district and county courts shall, when requested in writing by

the Attorney General, report to the Attorney General not later

than the 10th day after the date the request is received, and in

the form prescribed by the Attorney General, information in court

records that relates to a criminal matter, including information

requested by the Attorney General for purposes of federal habeas

review.

(b) A state agency or the office of an attorney representing the

state shall, when requested in writing by the Attorney General,

provide to the Attorney General any record that is needed for

purposes of federal habeas review. The agency or office must

provide the record not later than the 10th day after the date the

request is received and in the form prescribed by the Attorney

General.

(c) A district court, county court, state agency, or office of

an attorney representing the state may not restrict or delay the

reproduction or delivery of a record requested by the Attorney

General under this article.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by:

Acts 2005, 79th Leg., Ch.

933, Sec. 1, eff. September 1, 2005.

Art. 2.24. AUTHENTICATING OFFICER. (a) The governor may appoint

an authenticating officer, in accordance with Subsection (b) of

this article, and delegate to that officer the power to sign for

the governor or to use the governor's facsimile signature for

signing any document that does not have legal effect under this

code unless it is signed by the governor.

(b) To appoint an authenticating officer under this article, the

governor shall file with the secretary of state a document that

contains:

(1) the name of the person to be appointed as authenticating

officer and a copy of the person's signature;

(2) the types of documents the authenticating officer is

authorized to sign for the governor; and

(3) the types of documents on which the authenticating officer is

authorized to use the governor's facsimile signature.

(c) The governor may revoke an appointment made under this

article by filing with the secretary of state a document that

expressly revokes the appointment of the authenticating agent.

(d) If an authenticating officer signs a document described in

Subsection (a) of this article, the officer shall sign in the

following manner: "__________, Authenticating Officer for

Governor __________."

(e) If a provision of this code requires the governor's signature

on a document before that document has legal effect, the

authorized signature of the authenticating officer or an

authorized facsimile signature of the governor gives the document

the same legal effect as if it had been signed manually by the

governor.

Added by Acts 1983, 68th Leg., p. 4289, ch. 684, Sec. 1, eff.

June 19, 1983.

Art. 2.25. REPORTING CERTAIN ALIENS TO FEDERAL GOVERNMENT. A

judge shall report to the United States Immigration and

Naturalization Service a person who has been convicted in the

judge's court of a crime or has been placed on deferred

adjudication for a felony and is an illegal criminal alien as

defined by Section 493.015(a), Government Code.

Added by Acts 1995, 74th Leg., ch. 85, Sec. 2, eff. May 16, 1995.

Art. 2.26. DIGITAL SIGNATURE AND ELECTRONIC DOCUMENTS. (a) In

this section, "digital signature" means an electronic identifier

intended by the person using it to have the same force and effect

as the use of a manual signature.

(b) An electronically transmitted document issued or received by

a court or a clerk of the court in a criminal matter is

considered signed if a digital signature is transmitted with the

document.

(b-1) An electronically transmitted document is a written

document for all purposes and exempt from any additional writing

requirement under this code or any other law of this state.

(c) This section does not preclude any symbol from being valid as

a signature under other applicable law, including Section

1.201(39), Business & Commerce Code.

(d) The use of a digital signature under this section is subject

to criminal laws pertaining to fraud and computer crimes,

including Chapters 32 and 33, Penal Code.

Added by Acts 1999, 76th Leg., ch. 701, Sec. 1, eff. Aug. 30,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

312, Sec. 1, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

312, Sec. 2, eff. June 17, 2005.

Text of section as amended by Acts 2003, 78th Leg., ch. 867, Sec.

2

Art. 2.27. INVESTIGATION OF CERTAIN REPORTS ALLEGING CHILD ABUSE.

On receipt of a report that is assigned the highest priority in

accordance with rules adopted by the Department of Protective and

Regulatory Services under Section 261.301(d), Family Code, and

that alleges an immediate risk of physical or sexual abuse of a

child that could result in the death of or serious harm to the

child by a person responsible for the care, custody, or welfare

of the child, a peace officer from the appropriate local law

enforcement agency shall investigate the report jointly with the

department or with the agency responsible for conducting an

investigation under Subchapter E, Chapter 261, Family Code. As

soon as possible after being notified by the department of the

report, but not later than 24 hours after being notified, the

peace officer shall accompany the department investigator in

initially responding to the report.

Added by Acts 2001, 77th Leg., ch. 492, Sec. 1, eff. Sept. 1,

2001; amended by Acts 2003, 78th Leg., ch. 867, Sec. 2, eff.

Sept. 1, 2003.

Text of section as amended by Acts 2003, 78th Leg., ch. 1210,

Sec. 5

Art. 2.27. INVESTIGATION OF CERTAIN REPORTS ALLEGING ABUSE. (a)

On receipt of a report alleging serious physical or sexual abuse

of a child by a person responsible for the care, custody, or

welfare of the child, an investigator from the appropriate local

law enforcement agency shall investigate the report jointly with

the Department of Protective and Regulatory Services or with the

agency responsible for conducting an investigation under

Subchapter E, Chapter 261, Family Code.

(b) On receipt of a report of abuse or neglect or other complaint

of a resident of a nursing home, convalescent home, or other

related institution under Section 242.126(c)(1), Health and

Safety Code, the appropriate local law enforcement agency shall

investigate the report as required by Section 242.135, Health and

Safety Code.

Added by Acts 2001, 77th Leg., ch. 492, Sec. 1, eff. Sept. 1,

2001; amended by Acts 2003, 78th Leg., ch. 1210, Sec. 5, eff.

Sept. 1, 2003.

Art. 2.28. DUTIES REGARDING MISUSED IDENTITY. On receipt of

information to the effect that a person's identifying information

was falsely given by a person arrested as the arrested person's

identifying information, the local law enforcement agency

responsible for collecting identifying information on arrested

persons in the county in which the arrest was made shall:

(1) notify the person that:

(A) the person's identifying information was misused by another

person arrested in the county;

(B) the person may file a declaration with the Department of

Public Safety under Section 411.0421, Government Code; and

(C) the person is entitled to expunction of information contained

in criminal records and files under Chapter 55 of this code; and

(2) notify the Department of Public Safety regarding:

(A) the misuse of the identifying information;

(B) the actual identity of the person arrested, if known by the

agency; and

(C) whether the agency was able to notify the person whose

identifying information was misused.

Added by Acts 2003, 78th Leg., ch. 339, Sec. 1, eff. Sept. 1,

2003.

Art. 2.29. REPORT REQUIRED IN CONNECTION WITH FRAUDULENT USE OR

POSSESSION OF IDENTIFYING INFORMATION. (a) A peace officer to

whom an alleged violation of Section 32.51, Penal Code, is

reported shall make a written report to the law enforcement

agency that employs the peace officer that includes the following

information:

(1) the name of the victim;

(2) the name of the suspect, if known;

(3) the type of identifying information obtained, possessed,

transferred, or used in violation of Section 32.51, Penal Code;

and

(4) the results of any investigation.

(b) On the victim's request, the law enforcement agency shall

provide the report created under Subsection (a) to the victim.

In providing the report, the law enforcement agency shall redact

any otherwise confidential information that is included in the

report, other than the information described by Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

294, Sec. 1(a), eff. September 1, 2005.

Art. 2.30. REPORT CONCERNING CERTAIN ASSAULTIVE OR TERRORISTIC

OFFENSES. (a) This article applies only to the following

offenses:

(1) assault under Section 22.01, Penal Code;

(2) aggravated assault under Section 22.02, Penal Code;

(3) sexual assault under Section 22.011, Penal Code;

(4) aggravated sexual assault under Section 22.021, Penal Code;

and

(5) terroristic threat under Section 22.07, Penal Code.

(b) A peace officer who investigates the alleged commission of

an offense listed under Subsection (a) shall prepare a written

report that includes the information required under Article

5.05(a).

(c) On request of a victim of an offense listed under Subsection

(a), the local law enforcement agency responsible for

investigating the commission of the offense shall provide the

victim, at no cost to the victim, with any information that is:

(1) contained in the written report prepared under Subsection

(b);

(2) described by Article 5.05(a)(1) or (2); and

(3) not exempt from disclosure under Chapter 552, Government

Code, or other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

1057, Sec. 1, eff. September 1, 2007.



CHAPTER 3. DEFINITIONS

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 3. DEFINITIONS

Art. 3.01. WORDS AND PHRASES. All words, phrases and terms used

in this Code are to be taken and understood in their usual

acceptation in common language, except where specially defined.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1975, 64th Leg., p. 909, ch. 341, Sec. 1, eff. June 19, 1975.

Art. 3.02. CRIMINAL ACTION. A criminal action is prosecuted in

the name of the State of Texas against the accused, and is

conducted by some person acting under the authority of the State,

in accordance with its laws.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 3.03. OFFICERS. The general term "officers" includes both

magistrates and peace officers.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 3.04. OFFICIAL MISCONDUCT. In this code:

(1) "Official misconduct" means an offense that is an intentional

or knowing violation of a law committed by a public servant while

acting in an official capacity as a public servant.

(2) "Public servant" has the meaning assigned by Section 1.07,

Penal Code.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 1.03, eff. Sept. 1,

1994.

Art. 3.05. RACIAL PROFILING. In this code, "racial profiling"

means a law enforcement-initiated action based on an individual's

race, ethnicity, or national origin rather than on the

individual's behavior or on information identifying the

individual as having engaged in criminal activity.

Added by Acts 2001, 77th Leg., ch. 947, Sec. 2, eff. Sept. 1,

2001.



CHAPTER 4. COURTS AND CRIMINAL JURISDICTION

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 4. COURTS AND CRIMINAL JURISDICTION

Art. 4.01. WHAT COURTS HAVE CRIMINAL JURISDICTION. The following

courts have jurisdiction in criminal actions:

1. The Court of Criminal Appeals;

2. Courts of appeals;

3. The district courts;

4. The criminal district courts;

5. The magistrates appointed by the judges of the district courts

of Bexar County, Dallas County, Tarrant County, or Travis County

that give preference to criminal cases and the magistrates

appointed by the judges of the criminal district courts of Dallas

County or Tarrant County;

6. The county courts;

7. All county courts at law with criminal jurisdiction;

8. County criminal courts;

9. Justice courts;

10. Municipal courts; and

11. The magistrates appointed by the judges of the district

courts of Lubbock County.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1981, 67th Leg., p. 801, ch. 291, Sec. 101, eff.

Sept. 1, 1981; Acts 1983, 68th Leg., p. 883, ch. 204, Sec. 2,

eff. Aug. 29, 1983; Acts 1989, 71st Leg., ch. 25, Sec. 3, eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 79, Sec. 2, eff. May 15,

1989; Acts 1989, 71st Leg., ch. 1068, Sec. 3, eff. Aug. 28, 1989;

Acts 1991, 72nd Leg., ch. 16, Sec. 4.03, eff. Aug. 26, 1991; Acts

1993, 73rd Leg., ch. 413, Sec. 2, eff. Sept. 1, 1993.

Art. 4.02. EXISTING COURTS CONTINUED. No existing courts shall

be abolished by this Code and shall continue with the

jurisdiction, organization, terms and powers currently existing

unless otherwise provided by law.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 4.03. COURTS OF APPEALS. The Courts of Appeals shall have

appellate jurisdiction coextensive with the limits of their

respective districts in all criminal cases except those in which

the death penalty has been assessed. This Article shall not be so

construed as to embrace any case which has been appealed from any

inferior court to the county court, the county criminal court, or

county court at law, in which the fine imposed by the county

court, the county criminal court or county court at law does not

exceed one hundred dollars, unless the sole issue is the

constitutionality of the statute or ordinance on which the

conviction is based.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1981, 67th Leg., p. 802, ch. 291, Sec. 102, eff.

Sept. 1, 1981.

Art. 4.04. COURT OF CRIMINAL APPEALS.

Sec. 1. The Court of Criminal Appeals and each judge thereof

shall have, and is hereby given, the power and authority to grant

and issue and cause the issuance of writs of habeas corpus, and,

in criminal law matters, the writs of mandamus, procedendo,

prohibition, and certiorari. The court and each judge thereof

shall have, and is hereby given, the power and authority to grant

and issue and cause the issuance of such other writs as may be

necessary to protect its jurisdiction or enforce its judgments.

Sec. 2. The Court of Criminal Appeals shall have, and is hereby

given, final appellate and review jurisdiction in criminal cases

coextensive with the limits of the state, and its determinations

shall be final. The appeal of all cases in which the death

penalty has been assessed shall be to the Court of Criminal

Appeals. In addition, the Court of Criminal Appeals may, on its

own motion, with or without a petition for such discretionary

review being filed by one of the parties, review any decision of

a court of appeals in a criminal case. Discretionary review by

the Court of Criminal Appeals is not a matter of right, but of

sound judicial discretion.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1971, 62nd Leg., p. 2536, Sec.6, eff. Aug. 30,

1971; Acts 1981, 67th Leg., p. 802, ch. 291, Sec. 103, eff. Sept.

1, 1981.

Art. 4.05. JURISDICTION OF DISTRICT COURTS. District courts and

criminal district courts shall have original jurisdiction in

criminal cases of the grade of felony, of all misdemeanors

involving official misconduct, and of misdemeanor cases

transferred to the district court under Article 4.17 of this

code.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1983, 68th Leg., p. 1585, ch. 303, Sec. 5, eff.

Jan. 1, 1984.

Art. 4.06. WHEN FELONY INCLUDES MISDEMEANOR. Upon the trial of a

felony case, the court shall hear and determine the case as to

any grade of offense included in the indictment, whether the

proof shows a felony or a misdemeanor.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 4.07. JURISDICTION OF COUNTY COURTS. The county courts

shall have original jurisdiction of all misdemeanors of which

exclusive original jurisdiction is not given to the justice

court, and when the fine to be imposed shall exceed five hundred

dollars.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1991, 72nd Leg., ch. 108, Sec. 3, eff. Sept. 1,

1991.

Art. 4.08. APPELLATE JURISDICTION OF COUNTY COURTS. The county

courts shall have appellate jurisdiction in criminal cases of

which justice courts and other inferior courts have original

jurisdiction.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 4.09. APPEALS FROM INFERIOR COURT. If the jurisdiction of

any county court has been transferred to the district court or to

a county court at law, then an appeal from a justice or other

inferior court will lie to the court to which such appellate

jurisdiction has been transferred.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 4.10. TO FORFEIT BAIL BONDS. County courts and county

courts at law shall have jurisdiction in the forfeiture and final

judgment of all bail bonds and personal bonds taken in criminal

cases of which said courts have jurisdiction.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 4.11. JURISDICTION OF JUSTICE COURTS. (a) Justices of the

peace shall have original jurisdiction in criminal cases:

(1) punishable by fine only or punishable by:

(A) a fine; and

(B) as authorized by statute, a sanction not consisting of

confinement or imprisonment; or

(2) arising under Chapter 106, Alcoholic Beverage Code, that do

not include confinement as an authorized sanction.

(b) The fact that a conviction in a justice court has as a

consequence the imposition of a penalty or sanction by an agency

or entity other than the court, such as a denial, suspension, or

revocation of a privilege, does not affect the original

jurisdiction of the justice court.

(c) A justice court has concurrent jurisdiction with a municipal

court in criminal cases that arise in the municipality's

extraterritorial jurisdiction and that arise under an ordinance

of the municipality applicable to the extraterritorial

jurisdiction under Section 216.902, Local Government Code.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1991, 72nd Leg., ch. 108, Sec. 4, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 449, Sec. 1, eff. Sept. 1, 1995;

Subsec. (a) amended by Acts 1997, 75th Leg., ch. 533, Sec. 1,

eff. Sept. 1, 1997; amended by Acts 1997, 75th Leg., ch. 1013,

Sec. 38, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

612, Sec. 13, eff. September 1, 2007.

Art. 4.12. MISDEMEANOR CASES; PRECINCT IN WHICH DEFENDANT TO BE

TRIED IN JUSTICE COURT. (a) Except as otherwise provided by this

article, a misdemeanor case to be tried in justice court shall be

tried:

(1) in the precinct in which the offense was committed;

(2) in the precinct in which the defendant or any of the

defendants reside; or

(3) with the written consent of the state and each defendant or

the defendant's attorney, in any other precinct within the

county.

(b) In any misdemeanor case in which the offense was committed in

a precinct where there is no qualified justice court, then trial

shall be held:

(1) in the next adjacent precinct in the same county which has a

duly qualified justice court; or

(2) in the precinct in which the defendant may reside.

(c) In any misdemeanor case in which each justice of the peace in

the precinct where the offense was committed is disqualified for

any reason, such case may be tried in the next adjoining precinct

in the same county having a duly qualified justice of the peace.

(d) A defendant who is taken before a magistrate in accordance

with Article 15.18 may waive trial by jury and enter a written

plea of guilty or nolo contendere.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1999, 76th Leg., ch. 1545, Sec. 2, eff. Sept. 1,

1999; Subsec. (d) added by Acts 2001, 77th Leg., ch. 145, Sec. 1,

eff. Sept. 1, 2001.

Art. 4.13. JUSTICE MAY FORFEIT BOND. A justice of the peace

shall have the power to take forfeitures of all bonds given for

the appearance of any party at his court, regardless of the

amount.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 4.14. JURISDICTION OF MUNICIPAL COURT. (a) A municipal

court, including a municipal court of record, shall have

exclusive original jurisdiction within the territorial limits of

the municipality in all criminal cases that:

(1) arise under the ordinances of the municipality; and

(2) are punishable by a fine not to exceed:

(A) $2,000 in all cases arising under municipal ordinances that

govern fire safety, zoning, or public health and sanitation,

including dumping of refuse; or

(B) $500 in all other cases arising under a municipal ordinance.

(b) The municipal court shall have concurrent jurisdiction with

the justice court of a precinct in which the municipality is

located in all criminal cases arising under state law that:

(1) arise within the territorial limits of the municipality and

are punishable by fine only, as defined in Subsection (c) of this

article; or

(2) arise under Chapter 106, Alcoholic Beverage Code, and do not

include confinement as an authorized sanction.

(c) In this article, an offense which is punishable by "fine

only" is defined as an offense that is punishable by fine and

such sanctions, if any, as authorized by statute not consisting

of confinement in jail or imprisonment.

(d) The fact that a conviction in a municipal court has as a

consequence the imposition of a penalty or sanction by an agency

or entity other than the court, such as a denial, suspension, or

revocation of a privilege, does not affect the original

jurisdiction of the municipal court.

(e) The municipal court has jurisdiction in the forfeiture and

final judgment of all bail bonds and personal bonds taken in

criminal cases of which the court has jurisdiction.

(f) A municipality with a population of 1.9 million or more and

another municipality contiguous to that municipality may enter

into an agreement providing concurrent jurisdiction for the

municipal courts of either jurisdiction for all criminal cases

arising from offenses under state law that are:

(1) committed on the boundary of those municipalities or within

200 yards of that boundary; and

(2) punishable by fine only.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1983, 68th Leg., p. 3840, ch. 601, Sec. 3, eff.

Sept. 1, 1983; Acts 1985, 69th Leg., ch. 329, Sec. 3, eff. Sept.

1, 1985; Acts 1987, 70th Leg., ch. 641, Sec. 2, eff. Sept. 1,

1987; Acts 1987, 70th Leg., ch. 680, Sec. 1, eff. Sept. 1, 1987;

Acts 1995, 74th Leg., ch. 449, Sec. 3, eff. Sept. 1, 1995;

Subsec. (b) amended by Acts 1997, 75th Leg., ch. 1013, Sec. 39,

eff. Sept. 1, 1997; Subsec. (c) amended by Acts 1997, 75th Leg.,

ch. 533, Sec. 2, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

230, Sec. 1, eff. September 1, 2009.

Art. 4.15. MAY SIT AT ANY TIME. Justice courts and corporation

courts may sit at any time to try criminal cases over which they

have jurisdiction. Any case in which a fine may be assessed shall

be tried in accordance with the rules of evidence and this Code.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 4.16. CONCURRENT JURISDICTION. When two or more courts have

concurrent jurisdiction of any criminal offense, the court in

which an indictment or a complaint shall first be filed shall

retain jurisdiction except as provided in Article 4.12.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 4.17. TRANSFER OF CERTAIN MISDEMEANORS. On a plea of not

guilty to a misdemeanor offense punishable by confinement in

jail, entered in a county court of a judge who is not a licensed

attorney, on the motion of the state or the defendant, the judge

may transfer the case to a district court having jurisdiction in

the county or to a county court at law in the county presided

over by a judge who is a licensed attorney. The judge may make

the transfer on his own motion. The attorney representing the

state in the case in county court shall continue the prosecution

in the court to which the case is transferred. Provided, in no

case may any such case be transferred to a district court except

with the written consent of the judge of the district court to

which the transfer is sought.

Added by Acts 1983, 68th Leg., p. 1586, ch. 303, Sec. 6, eff.

Jan. 1, 1984. Amended by Acts 1989, 71st Leg., ch. 295, Sec. 1,

eff. Sept. 1, 1989.

Art. 4.18. CLAIM OF UNDERAGE. (a) A claim that a district court

or criminal district court does not have jurisdiction over a

person because jurisdiction is exclusively in the juvenile court

and that the juvenile court could not waive jurisdiction under

Section 8.07(a), Penal Code, or did not waive jurisdiction under

Section 8.07(b), Penal Code, must be made by written motion in

bar of prosecution filed with the court in which criminal charges

against the person are filed.

(b) The motion must be filed and presented to the presiding judge

of the court:

(1) if the defendant enters a plea of guilty or no contest,

before the plea;

(2) if the defendant's guilt or punishment is tried or determined

by a jury, before selection of the jury begins; or

(3) if the defendant's guilt is tried by the court, before the

first witness is sworn.

(c) Unless the motion is not contested, the presiding judge shall

promptly conduct a hearing without a jury and rule on the motion.

The party making the motion has the burden of establishing by a

preponderance of the evidence those facts necessary for the

motion to prevail.

(d) A person may not contest the jurisdiction of the court on the

ground that the juvenile court has exclusive jurisdiction if:

(1) the person does not file a motion within the time

requirements of this article; or

(2) the presiding judge finds under Subsection (c) that a motion

made under this article does not prevail.

(e) An appellate court may review a trial court's determination

under this article, if otherwise authorized by law, only after

conviction in the trial court.

(f) A court that finds that it lacks jurisdiction over a case

because exclusive jurisdiction is in the juvenile court shall

transfer the case to the juvenile court as provided by Section

51.08, Family Code.

(g) This article does not apply to a claim of a defect or error

in a discretionary transfer proceeding in juvenile court. A

defendant may appeal a defect or error only as provided by

Article 44.47.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 80, eff. Jan. 1,

1996. Amended by Acts 1999, 76th Leg., ch. 1477, Sec. 27, eff.

Sept. 1, 1999; Subsec. (g) added by Acts 1999, 76th Leg., ch.

1477, Sec. 28, eff. Sept. 1, 1999.



CHAPTER 5. FAMILY VIOLENCE PREVENTION

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 5. FAMILY VIOLENCE PREVENTION

Art. 5.01. LEGISLATIVE STATEMENT. (a) Family violence is a

serious danger and threat to society and its members. Victims of

family violence are entitled to the maximum protection from harm

or abuse or the threat of harm or abuse as is permitted by law.

(b) In any law enforcement, prosecutorial, or judicial response

to allegations of family violence, the responding law enforcement

or judicial officers shall protect the victim, without regard to

the relationship between the alleged offender and victim.

Added by Acts 1985, 69th Leg., ch. 583, Sec. 1, eff. Sept. 1,

1985.

Art. 5.02. DEFINITIONS. In this chapter, "family violence,"

"family," "household," and "member of a household" have the

meanings assigned by Chapter 71, Family Code.

Added by Acts 1985, 69th Leg., ch. 583, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 7.002(c),

eff. Sept. 1, 2003.

Art. 5.03. FAMILY OR HOUSEHOLD RELATIONSHIP DOES NOT CREATE AN

EXCEPTION TO OFFICIAL DUTIES. A general duty prescribed for an

officer by Chapter 2 of this code is not waived or excepted in

any family violence case or investigation because of a family or

household relationship between an alleged violator and the victim

of family violence. A peace officer's or a magistrate's duty to

prevent the commission of criminal offenses, including acts of

family violence, is not waived or excepted because of a family or

household relationship between the potential violator and victim.

Added by Acts 1985, 69th Leg., ch. 583, Sec. 1, eff. Sept. 1,

1985.

Art. 5.04. DUTIES OF PEACE OFFICERS. (a) The primary duties of a

peace officer who investigates a family violence allegation or

who responds to a disturbance call that may involve family

violence are to protect any potential victim of family violence,

enforce the law of this state, enforce a protective order from

another jurisdiction as provided by Chapter 88, Family Code, and

make lawful arrests of violators.

(a-1) A peace officer who investigates a family violence

allegation or who responds to a disturbance call that may involve

family violence shall determine whether the address of the

persons involved in the allegation or call matches the address of

a current licensed foster home or verified agency foster home

listed in the Texas Crime Information Center.

(b) A peace officer who investigates a family violence allegation

or who responds to a disturbance call that may involve family

violence shall advise any possible adult victim of all reasonable

means to prevent further family violence, including giving

written notice of a victim's legal rights and remedies and of the

availability of shelter or other community services for family

violence victims.

(c) A written notice required by Subsection (b) of this article

is sufficient if it is in substantially the following form with

the required information in English and in Spanish inserted in

the notice:

"It is a crime for any person to cause you any physical injury or

harm EVEN IF THAT PERSON IS A MEMBER OR FORMER MEMBER OF YOUR

FAMILY OR HOUSEHOLD.

"NOTICE TO ADULT VICTIMS OF FAMILY VIOLENCE

"Please tell the investigating peace officer:

"IF you, your child, or any other household resident has been

injured; or

"IF you feel you are going to be in danger when the officer

leaves or later.

"You have the right to:

"ASK the local prosecutor to file a criminal complaint against

the person committing family violence; and

"APPLY to a court for an order to protect you (you should consult

a legal aid office, a prosecuting attorney, or a private

attorney). If a family or household member assaults you and is

arrested, you may request that a magistrate's order for emergency

protection be issued. Please inform the investigating officer if

you want an order for emergency protection. You need not be

present when the order is issued. You cannot be charged a fee by

a court in connection with filing, serving, or entering a

protective order. For example, the court can enter an order that:

"(1) the abuser not commit further acts of violence;

"(2) the abuser not threaten, harass, or contact you at home;

"(3) directs the abuser to leave your household; and

"(4) establishes temporary custody of the children and directs

the abuser not to interfere with the children or any property.

"A VIOLATION OF CERTAIN PROVISIONS OF COURT-ORDERED PROTECTION

(such as (1) and (2) above) MAY BE A FELONY.

"CALL THE FOLLOWING VIOLENCE SHELTERS OR SOCIAL ORGANIZATIONS IF

YOU NEED PROTECTION:

"____________________________

"____________________________."

Added by Acts 1985, 69th Leg., ch. 583, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1991, 72nd Leg., ch. 366, Sec. 4, eff.

Sept. 1, 1991; Subsec. (c) amended by Acts 1995, 74th Leg., ch.

1024, Sec. 24, eff. Sept. 1, 1995; Subsec. (a) amended by Acts

1997, 75th Leg., ch. 1193, Sec. 23, eff. Sept. 1, 1997; Subsec.

(c) amended by Acts 1997, 75th Leg., ch. 610, Sec. 2, eff. Sept.

1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

524, Sec. 2, eff. June 16, 2007.

Art. 5.045. STANDBY ASSISTANCE; LIABILITY. (a) In the discretion

of a peace officer, the officer may stay with a victim of family

violence to protect the victim and allow the victim to take the

personal property of the victim or of a child in the care of the

victim to a place of safety in an orderly manner.

(b) A peace officer who provides assistance under Subsection (a)

of this article is not:

(1) civilly liable for an act or omission of the officer that

arises in connection with providing the assistance or determining

whether to provide the assistance; or

(2) civilly or criminally liable for the wrongful appropriation

of any personal property by the victim.

Added by Acts 1995, 74th Leg., ch. 565, Sec. 1, eff. June 14,

1995.

Art. 5.05. REPORTS AND RECORDS. (a) A peace officer who

investigates a family violence incident or who responds to a

disturbance call that may involve family violence shall make a

written report, including but not limited to:

(1) the names of the suspect and complainant;

(2) the date, time, and location of the incident;

(3) any visible or reported injuries; and

(4) a description of the incident and a statement of its

disposition.

(a-1) In addition to the written report required under

Subsection (a), a peace officer who investigates a family

violence incident or who responds to a disturbance call that may

involve family violence shall make a report to the Department of

Family and Protective Services if the location of the incident or

call, or the known address of a person involved in the incident

or call, matches the address of a current licensed foster home or

a verified agency foster home as listed in the Texas Crime

Information Center. The report under this subsection may be made

orally or electronically and must:

(1) include the information required by Subsection (a); and

(2) be filed with the Department of Family and Protective

Services within 24 hours of the beginning of the investigation or

receipt of the disturbance call.

(b) Each local law enforcement agency shall establish a

departmental code for identifying and retrieving family violence

reports as outlined in Subsection (a) of this section. A

district or county attorney or an assistant district or county

attorney exercising authority in the county where the law

enforcement agency maintains records under this section is

entitled to access to the records. The Department of Family and

Protective Services is entitled to access the records relating to

any person who is 14 years of age or older and who resides in a

licensed foster home or a verified agency foster home.

(c) In order to ensure that officers responding to calls are

aware of the existence and terms of protective orders, each

municipal police department and sheriff shall establish

procedures within the department or office to provide adequate

information or access to information for law enforcement officers

of the names of persons protected by a protective order and of

persons to whom protective orders are directed.

(d) Each law enforcement officer shall accept a certified copy of

an original or modified protective order as proof of the validity

of the order and it is presumed the order remains valid unless:

(1) the order contains a termination date that has passed;

(2) it is more than one year after the date the order was issued;

or

(3) the law enforcement officer has been notified by the clerk of

the court vacating the order that the order has been vacated.

(e) A peace officer who makes a report under Subsection (a) of

this article shall provide information concerning the incident or

disturbance to the bureau of identification and records of the

Department of Public Safety for its recordkeeping function under

Section 411.042, Government Code. The bureau shall prescribe the

form and nature of the information required to be reported to the

bureau by this article.

(f) On request of a victim of an incident of family violence,

the local law enforcement agency responsible for investigating

the incident shall provide the victim, at no cost to the victim,

with any information that is:

(1) contained in the written report prepared under Subsection

(a);

(2) described by Subsection (a)(1) or (2); and

(3) not exempt from disclosure under Chapter 552, Government

Code, or other law.

Added by Acts 1985, 69th Leg., ch. 583, Sec. 1, eff. Sept. 1,

1985. Subsec. (d) amended by Acts 1989, 71st Leg., ch. 614, Sec.

27, eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 739, Sec. 8,

eff. Sept. 1, 1989; Subsec. (a) amended by and Subsec. (e) added

by Acts 1993, 73rd Leg., ch. 900, Sec. 8.01, eff. Sept. 1, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

524, Sec. 3, eff. June 16, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1057, Sec. 2, eff. September 1, 2007.

Art. 5.06. DUTIES OF PROSECUTING ATTORNEYS AND COURTS. (a)

Neither a prosecuting attorney nor a court may:

(1) dismiss or delay any criminal proceeding that involves a

prosecution for an offense that constitutes family violence

because a civil proceeding is pending or not pending; or

(2) require proof that a complaining witness, victim, or

defendant is a party to a suit for the dissolution of a marriage

or a suit affecting the parent-child relationship before

presenting a criminal allegation to a grand jury, filing an

information, or otherwise proceeding with the prosecution of a

criminal case.

(b) A prosecuting attorney's decision to file an application for

a protective order under Chapter 71, Family Code, should be made

without regard to whether a criminal complaint has been filed by

the applicant. A prosecuting attorney may require the applicant

to provide information for an offense report, relating to the

facts alleged in the application, with a local law enforcement

agency.

(c) The prosecuting attorney having responsibility under Section

71.04(c), Family Code, for filing applications for protective

orders under Chapter 71, Family Code, shall provide notice of

that responsibility to all law enforcement agencies within the

jurisdiction of the prosecuting attorney for the prosecuting

attorney.

Added by Acts 1985, 69th Leg., ch. 583, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1989, 71st Leg., ch. 614, Sec. 28, eff.

Sept. 1, 1989; Acts 1989, 71st Leg., ch. 739, Sec. 9, eff. Sept.

1, 1989. Subsec. (c) added by Acts 1995, 74th Leg., ch. 564, Sec.

2, eff. Sept. 1, 1995; added by Acts 1995, 74th Leg., ch. 1024,

Sec. 25, eff. Sept. 1, 1995.

Art. 5.07. VENUE FOR PROTECTIVE ORDER OFFENSES. The venue for an

offense under Section 25.07, Penal Code, is in the county in

which the order was issued or, without regard to the identity or

location of the court that issued the protective order, in the

county in which the offense was committed.

Added by Acts 1989, 71st Leg., ch. 614, Sec. 29, eff. Sept. 1,

1989; Acts 1989, 71st Leg., ch. 739, Sec. 10, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.16, eff. Sept.

1, 1995.

Art. 5.08. MEDIATION IN FAMILY VIOLENCE CASES. Notwithstanding

Article 26.13(g) or Section 11(a)(16), Article 42.12, of this

code, in a criminal prosecution arising from family violence, as

that term is defined by Section 71.004, Family Code, a court

shall not refer or order the victim or the defendant involved to

mediation, dispute resolution, arbitration, or other similar

procedures.

Added by Acts 1999, 76th Leg., ch. 389, Sec. 1, eff. Aug. 30,

1999.



CHAPTER 6. PREVENTING OFFENSES BY THE ACT OF MAGISTRATES AND OTHER OFFICERS

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 6. PREVENTING OFFENSES BY THE ACT OF MAGISTRATES AND

OTHER OFFICERS

Art. 6.01. WHEN MAGISTRATE HEARS THREAT. It is the duty of every

magistrate, when he may have heard, in any manner, that a threat

has been made by one person to do some injury to himself or the

person or property of another, including the person or property

of his spouse, immediately to give notice to some peace officer,

in order that such peace officer may use lawful means to prevent

the injury.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1979, 66th Leg., p. 366, ch. 164, Sec. 1, eff.

Sept. 1, 1979.

Art. 6.02. THREAT TO TAKE LIFE. If, within the hearing of a

magistrate, one person shall threaten to take the life of

another, including that of his spouse, or himself, the magistrate

shall issue a warrant for the arrest of the person making the

threat, or in case of emergency, he may himself immediately

arrest such person.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1979, 66th Leg., p. 366, ch. 164, Sec. 1, eff.

Sept. 1, 1979.

Art. 6.03. ON ATTEMPT TO INJURE. Whenever, in the presence or

within the observation of a magistrate, an attempt is made by one

person to inflict an injury upon himself or to the person or

property of another, including the person or property of his

spouse, it is his duty to use all lawful means to prevent the

injury. This may be done, either by verbal order to a peace

officer to interfere and prevent the injury, or by the issuance

of an order of arrest against the offender, or by arresting the

offender; for which purpose he may call upon all persons present

to assist in making the arrest.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1979, 66th Leg., p. 366, ch. 164, Sec. 1, eff.

Sept. 1, 1979.

Art. 6.04. MAY COMPEL OFFENDER TO GIVE SECURITY. When the person

making such threat is brought before a magistrate, he may compel

him to give security to keep the peace, or commit him to custody.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 6.05. DUTY OF PEACE OFFICER AS TO THREATS. It is the duty

of every peace officer, when he may have been informed in any

manner that a threat has been made by one person to do some

injury to himself or to the person or property of another,

including the person or property of his spouse, to prevent the

threatened injury, if within his power; and, in order to do this,

he may call in aid any number of citizens in his county. He may

take such measures as the person about to be injured might for

the prevention of the offense.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1979, 66th Leg., p. 366, ch. 164, Sec. 1, eff.

Sept. 1, 1979.

Art. 6.06. PEACE OFFICER TO PREVENT INJURY. Whenever, in the

presence of a peace officer, or within his view, one person is

about to commit an offense against the person or property of

another, including the person or property of his spouse, or

injure himself, it is his duty to prevent it; and, for this

purpose the peace officer may summon any number of the citizens

of his county to his aid. The peace officer must use the amount

of force necessary to prevent the commission of the offense, and

no greater.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1979, 66th Leg., p. 366, ch. 164, Sec. 1, eff.

Sept. 1, 1979.

Art. 6.07. CONDUCT OF PEACE OFFICER. The conduct of peace

officers, in preventing offenses about to be committed in their

presence, or within their view, is to be regulated by the same

rules as are prescribed to the action of the person about to be

injured. They may use all force necessary to repel the

aggression.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 6.08. PROTECTIVE ORDER PROHIBITING OFFENSE CAUSED BY BIAS OR

PREJUDICE. (a) At any proceeding in which the defendant appears

in constitutional county court, statutory county court, or

district court that is related to an offense under Title 5, Penal

Code, or Section 28.02, 28.03, or 28.08, Penal Code, in which it

is alleged that the defendant committed the offense because of

bias or prejudice as described by Article 42.014, a person may

request the court to render a protective order under Title 4,

Family Code, for the protection of the person.

(b) The court shall render a protective order in the manner

provided by Title 4, Family Code, if, in lieu of the finding that

family violence occurred and is likely to occur in the future as

required by Section 85.001, Family Code, the court finds that

probable cause exists to believe that an offense under Title 5,

Penal Code, or Section 28.02, 28.03, or 28.08, Penal Code,

occurred, that the defendant committed the offense because of

bias or prejudice, and that the nature of the scheme or course of

conduct engaged in by the defendant in the commission of the

offense indicates that the defendant is likely to engage in the

future in conduct prohibited by Title 5, Penal Code, or Section

28.02, 28.03, or 28.08, Penal Code, and committed because of bias

or prejudice.

(c) The procedure for the enforcement of a protective order under

Title 4, Family Code, applies to the fullest extent practicable

to the enforcement of a protective order under this article,

including provisions relating to findings, contents, duration,

warning, delivery, law enforcement duties, and modification,

except that:

(1) the printed statement on the warning must refer to the

prosecution of subsequent offenses committed because of bias or

prejudice;

(2) the court shall require a constable to serve a protective

order issued under this article; and

(3) the clerk of the court shall forward a copy of a protective

order issued under this article to the Department of Public

Safety with a designation indicating that the order was issued to

prevent offenses committed because of bias or prejudice.

(d) For an original or modified protective order rendered under

this article, on receipt of the order from the clerk of the

court, a law enforcement agency shall immediately, but not later

than the 10th day after the date the order is received, enter the

information required by Section 411.042(b)(6), Government Code,

into the statewide law enforcement information system maintained

by the Department of Public Safety.

Added by Acts 2001, 77th Leg., ch. 85, Sec. 3.01, eff. Sept. 1,

2001.



CHAPTER 7. PROCEEDINGS BEFORE MAGISTRATES TO PREVENT OFFENSES

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 7. PROCEEDINGS BEFORE MAGISTRATES TO PREVENT OFFENSES

Art. 7.01. SHALL ISSUE WARRANT. Whenever a magistrate is

informed upon oath that an offense is about to be committed

against the person or property of the informant, or of another,

or that any person has threatened to commit an offense, the

magistrate shall immediately issue a warrant for the arrest of

the accused; that he may be brought before such magistrate or

before some other named in the warrant.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 7.02. APPEARANCE BOND PENDING PEACE BOND HEARING. In

proceedings under this Chapter, the accused shall have the right

to make an appearance bond; such bond shall be conditioned as

appearance bonds in other cases, and shall be further conditioned

that the accused, pending the hearing, will not commit such

offense and that he will keep the peace toward the person

threatened or about to be injured, and toward all others, pending

the hearing. Should the accused enter into such appearance bond,

such fact shall not constitute any evidence of the accusation

brought against him at the hearing on the merits before the

magistrate.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 7.03. ACCUSED BROUGHT BEFORE MAGISTRATE. When the accused

has been brought before the magistrate, he shall hear proof as to

the accusation, and if he be satisfied that there is just reason

to apprehend that the offense was intended to be committed, or

that the threat was seriously made, he shall make an order that

the accused enter into bond in such sum as he may in his

discretion require, conditioned that he will not commit such

offense, and that he will keep the peace toward the person

threatened or about to be injured, and toward all others named in

the bond for any period of time, not to exceed one year from the

date of the bond. The magistrate shall admonish the accused that

if the accused violates a condition of the bond, the court, in

addition to ordering forfeiture of the bond, may punish the

accused for contempt under Section 21.002(c), Government Code.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1997, 75th Leg., ch. 773, Sec. 1, eff. Sept. 1,

1997.

Art. 7.04. FORM OF PEACE BOND. Such bond shall be sufficient if

it be payable to the State of Texas, conditioned as required in

said order of the magistrate, be for some certain sum, and be

signed by the defendant and his surety or sureties and dated, and

the provisions of Article 17.02 permitting the deposit of current

United States money in lieu of sureties is applicable to this

bond. No error of form shall vitiate such bond, and no error in

the proceedings prior to the execution of the bond shall be a

defense in a suit thereon.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 7.05. OATH OF SURETY; BOND FILED. The officer taking such

bond shall require the sureties of the accused to make oath as to

the value of their property as pointed out with regard to bail

bonds. Such officer shall forthwith deposit such bond and oaths

in the office of the clerk of the county where such bond is

taken.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 7.06. AMOUNT OF BAIL. The magistrate, in fixing the amount

of such bonds, shall be governed by the pecuniary circumstances

of the accused and the nature of the offense threatened or about

to be committed.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 7.07. SURETY MAY EXONERATE HIMSELF. A surety upon any such

bond may, at any time before a breach thereof, exonerate himself

from the obligations of the same by delivering to any magistrate

of the county where such bond was taken, the person of the

defendant; and such magistrate shall in that case again require

of the defendant bond, with other security in the same amount as

the first bond; and the same proceeding shall be had as in the

first instance, but the one year's time shall commence to run

from the date of the first order.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 7.08. FAILURE TO GIVE BOND. If the defendant fail to give

bond, he shall be committed to jail for one year from the date of

the first order requiring such bond.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 7.09. DISCHARGE OF DEFENDANT. A defendant committed for

failing to give bond shall be discharged by the officer having

him in custody, upon giving the required bond, or at the

expiration of the time for which he has been committed.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 7.10. MAY DISCHARGE DEFENDANT. If the magistrate believes

from the evidence that there is no good reason to apprehend that

the offense was intended or will be committed, or that no serious

threat was made by the defendant, he shall discharge the accused,

and may, in his discretion, tax the cost of the proceeding

against the party making the complaint.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 7.13. WHEN THE DEFENDANT HAS COMMITTED A CRIME. If it

appears from the evidence before the magistrate that the

defendant has committed a criminal offense, the same proceedings

shall be had as in other cases where parties are charged with

crime.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 7.14. COSTS. If the accused is found subject to the charge

and required to give bond, the costs of the proceedings shall be

adjudged against him.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 7.15. MAY ORDER PROTECTION. When, from the nature of the

case and the proof offered to the magistrate, it may appear

necessary and proper, he shall have a right to order any peace

officer to protect the person or property of any individual

threatened; and such peace officer shall have the right to summon

aid by requiring any number of citizens of his county to assist

in giving the protection.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 7.16. SUIT ON BOND. A suit to forfeit any bond taken under

the provisions of this Chapter shall be brought in the name of

the State by the district or county attorney in the county where

the bond was taken.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 7.17. LIMITATION AND PROCEDURE. Suits upon such bonds shall

be commenced within two years from the breach of the same, and

not thereafter, and shall be governed by the same rules as civil

actions, except that the sureties may be sued without joining the

principal. To entitle the State to recover, it shall only be

necessary to prove that the accused violated any condition of

said bond. The full amount of such bond may be recovered of the

accused and the sureties.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 7.18. CONTEMPT. Violation of a condition of bond imposed

under this chapter is punishable by:

(1) forfeiture of the bond;

(2) imposition of the fine and confinement for contempt under

Section 21.002(c), Government Code; or

(3) both forfeiture of the bond and imposition of the fine and

confinement.

Added by Acts 1997, 75th Leg., ch. 773, Sec. 2, eff. Sept. 1,

1997.



CHAPTER 7A. PROTECTIVE ORDER FOR VICTIM OF SEXUAL ASSAULT

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 7A. PROTECTIVE ORDER FOR VICTIM OF SEXUAL ASSAULT

Art. 7A.01. APPLICATION FOR PROTECTIVE ORDER. (a) A person who

is the victim of an offense under Section 21.02, 21.11, 22.011,

or 22.021, Penal Code, a parent or guardian acting on behalf of a

person younger than 17 years of age who is the victim of such an

offense, or a prosecuting attorney acting on behalf of the person

may file an application for a protective order under this chapter

without regard to the relationship between the applicant and the

alleged offender.

(b) An application for a protective order under this chapter may

be filed in a district court, juvenile court having the

jurisdiction of a district court, statutory county court, or

constitutional county court in:

(1) the county in which the applicant resides; or

(2) the county in which the alleged offender resides.

Added by Acts 2003, 78th Leg., ch. 836, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.05, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

882, Sec. 1, eff. September 1, 2007.

Art. 7A.02. TEMPORARY EX PARTE ORDER. If the court finds from

the information contained in an application for a protective

order that there is a clear and present danger of a sexual

assault or other harm to the applicant, the court, without

further notice to the alleged offender and without a hearing, may

enter a temporary ex parte order for the protection of the

applicant or any other member of the applicant's family or

household.

Added by Acts 2003, 78th Leg., ch. 836, Sec. 1, eff. Sept. 1,

2003.

Art. 7A.03. REQUIRED FINDINGS; ISSUANCE OF PROTECTIVE ORDER.

(a) At the close of a hearing on an application for a protective

order under this chapter, the court shall find whether there are

reasonable grounds to believe that the applicant is the victim

of a sexual assault and:

(1) is younger than 18 years of age; or

(2) regardless of age, is the subject of a threat that

reasonably places the applicant in fear of further harm from the

alleged offender.

(b) If the court finds reasonable grounds to believe that the

applicant is the victim of a sexual assault and is younger than

18 years of age, or regardless of age, the subject of a threat

that reasonably places the applicant in fear of further harm from

the alleged offender, the court shall issue a protective order

that includes a statement of the required findings.

Added by Acts 2003, 78th Leg., ch. 836, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

882, Sec. 2, eff. September 1, 2007.

Art. 7A.04. APPLICATION OF OTHER LAW. To the extent applicable,

except as otherwise provided by this chapter, Title 4, Family

Code, applies to a protective order issued under this chapter.

Added by Acts 2003, 78th Leg., ch. 836, Sec. 1, eff. Sept. 1,

2003.

Art. 7A.05. CONDITIONS SPECIFIED BY ORDER. (a) In a protective

order issued under this chapter, the court may:

(1) order the alleged offender to take action as specified by the

court that the court determines is necessary or appropriate to

prevent or reduce the likelihood of future harm to the applicant

or a member of the applicant's family or household; or

(2) prohibit the alleged offender from:

(A) communicating directly or indirectly with the applicant or

any member of the applicant's family or household in a

threatening or harassing manner;

(B) going to or near the residence, place of employment or

business, or child-care facility or school of the applicant or

any member of the applicant's family or household;

(C) engaging in conduct directed specifically toward the

applicant or any member of the applicant's family or household,

including following the person, that is reasonably likely to

harass, annoy, alarm, abuse, torment, or embarrass the person;

and

(D) possessing a firearm, unless the alleged offender is a peace

officer, as defined by Section 1.07, Penal Code, actively engaged

in employment as a sworn, full-time paid employee of a state

agency or political subdivision.

(b) In an order under Subsection (a)(2)(B), the court shall

specifically describe each prohibited location and the minimum

distance from the location, if any, that the alleged offender

must maintain. This subsection does not apply to an order with

respect to which the court has received a request to maintain

confidentiality of information revealing the locations.

(c) In a protective order, the court may suspend a license to

carry a concealed handgun issued under Section 411.177,

Government Code, that is held by the alleged offender.

Added by Acts 2003, 78th Leg., ch. 836, Sec. 1, eff. Sept. 1,

2003.

Art. 7A.06. WARNING ON PROTECTIVE ORDER. (a) Each protective

order issued under this chapter, including a temporary ex parte

order, must contain the following prominently displayed

statements in boldfaced type, capital letters, or underlined:

"A PERSON WHO VIOLATES THIS ORDER MAY BE PUNISHED FOR CONTEMPT OF

COURT BY A FINE OF AS MUCH AS $500 OR BY CONFINEMENT IN JAIL FOR

AS LONG AS SIX MONTHS, OR BOTH."

"NO PERSON, INCLUDING A PERSON WHO IS PROTECTED BY THIS ORDER,

MAY GIVE PERMISSION TO ANYONE TO IGNORE OR VIOLATE ANY PROVISION

OF THIS ORDER. DURING THE TIME IN WHICH THIS ORDER IS VALID,

EVERY PROVISION OF THIS ORDER IS IN FULL FORCE AND EFFECT UNLESS

A COURT CHANGES THE ORDER."

"IT IS UNLAWFUL FOR ANY PERSON, OTHER THAN A PEACE OFFICER, AS

DEFINED BY SECTION 1.07, PENAL CODE, ACTIVELY ENGAGED IN

EMPLOYMENT AS A SWORN, FULL-TIME PAID EMPLOYEE OF A STATE AGENCY

OR POLITICAL SUBDIVISION, WHO IS SUBJECT TO A PROTECTIVE ORDER TO

POSSESS A FIREARM OR AMMUNITION."

(b) Each protective order issued under this chapter, except for a

temporary ex parte order, must contain the following prominently

displayed statement in boldfaced type, capital letters, or

underlined:

"A VIOLATION OF THIS ORDER BY COMMISSION OF AN ACT PROHIBITED BY

THE ORDER MAY BE PUNISHABLE BY A FINE OF AS MUCH AS $4,000 OR BY

CONFINEMENT IN JAIL FOR AS LONG AS ONE YEAR, OR BOTH. AN ACT THAT

RESULTS IN A SEPARATE OFFENSE MAY BE PROSECUTED AS A SEPARATE

OFFENSE IN ADDITION TO A VIOLATION OF THIS ORDER."

Added by Acts 2003, 78th Leg., ch. 836, Sec. 1, eff. Sept. 1,

2003.

Art. 7A.07. DURATION OF PROTECTIVE ORDER. (a) A protective

order issued under Article 7A.03 may be effective for the

duration of the lives of the offender and victim as provided by

Subsection (b), or for any shorter period stated in the order.

If a period is not stated in the order, the order is effective

until the second anniversary of the date the order was issued.

(b) A protective order issued under Article 7A.03 may be

effective for the duration of the lives of the offender and

victim only if the court finds reasonable cause to believe that

the victim is the subject of a threat that reasonably places the

victim in fear of further harm from the alleged offender.

(c) A victim who is 17 years of age or older or a parent or

guardian acting on behalf of a victim who is younger than 17

years of age may file at any time an application with the court

to rescind the protective order.

(d) If a person who is the subject of a protective order issued

under Article 7A.03 is confined or imprisoned on the date the

protective order is due to expire under Subsection (a), the

period for which the order is effective is extended, and the

order expires on the first anniversary of the date the person is

released from confinement or imprisonment.

(e) To the extent of any conflict with Section 85.025, Family

Code, this article prevails.

Added by Acts 2007, 80th Leg., R.S., Ch.

882, Sec. 3, eff. September 1, 2007.



CHAPTER 8. SUPPRESSION OF RIOTS AND OTHER DISTURBANCES

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 8. SUPPRESSION OF RIOTS AND OTHER DISTURBANCES

Art. 8.01. OFFICER MAY REQUIRE AID. When any officer authorized

to execute process is resisted, or when he has sufficient reason

to believe that he will meet with resistance in executing the

same, he may command as many of the citizens of his county as he

may think proper; and the sheriff may call any military company

in the county to aid him in overcoming the resistance, and if

necessary, in seizing and arresting the persons engaged in such

resistance.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 8.02. MILITARY AID IN EXECUTING PROCESS. If it be

represented to the Governor in such manner as to satisfy him that

the power of the county is not sufficient to enable the sheriff

to execute process, he may, on application, order any military

company of volunteers or militia company from another county to

aid in overcoming such resistance.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 8.03. MILITARY AID IN SUPPRESSING RIOTS. Whenever, for the

purpose of suppressing riots or unlawful assemblies, the aid of

military or militia companies is called, they shall obey the

orders of the civil officer who is engaged in suppressing the

same.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 8.04. DISPERSING RIOT. Whenever a number of persons are

assembled together in such a manner as to constitute a riot,

according to the penal law of the State, it is the duty of every

magistrate or peace officer to cause such persons to disperse.

This may either be done by commanding them to disperse or by

arresting the persons engaged, if necessary, either with or

without warrant.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 8.05. OFFICER MAY CALL AID. In order to enable the officer

to disperse a riot, he may call to his aid the power of the

county in the same manner as is provided where it is necessary

for the execution of process.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 8.06. MEANS ADOPTED TO SUPPRESS. The officer engaged in

suppressing a riot, and those who aid him are authorized and

justified in adopting such measures as are necessary to suppress

the riot, but are not authorized to use any greater degree of

force than is requisite to accomplish that object.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 8.07. UNLAWFUL ASSEMBLY. The Articles of this Chapter

relating to the suppression of riots apply equally to an unlawful

assembly and other unlawful disturbances, as defined by the Penal

Code.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 8.08. SUPPRESSION AT ELECTION. To suppress riots, unlawful

assemblies and other disturbances at elections, any magistrate

may appoint a sufficient number of special constables. Such

appointments shall be made to each special constable, shall be in

writing, dated and signed by the magistrate, and shall recite the

purposes for which such appointment is made, and the length of

time it is to continue. Before the same is delivered to such

special constable, he shall take an oath before the magistrate to

suppress, by lawful means, all riots, unlawful assemblies and

breaches of the peace of which he may receive information, and to

act impartially between all parties and persons interested in the

result of the election.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 8.09. POWER OF SPECIAL CONSTABLE. Special constables so

appointed shall, during the time for which they are appointed,

exercise the powers and perform the duties properly belonging to

peace officers.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.



CHAPTER 9. OFFENSES INJURIOUS TO PUBLIC HEALTH

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 9. OFFENSES INJURIOUS TO PUBLIC HEALTH

Art. 9.01. TRADE INJURIOUS TO HEALTH. After an indictment or

information has been presented against any person for carrying on

a trade, business or occupation injurious to the health of those

in the neighborhood, the court shall have power, on the

application of anyone interested, and after hearing proof both

for and against the accused, to restrain the defendant, in such

penalty as may be deemed proper, from carrying on such trade,

business or occupation, or may make such order respecting the

manner and place of carrying on the same as may be deemed

advisable; and if upon trial, the defendant be convicted, the

restraint shall be made perpetual, and the party shall be

required to enter into bond, with security, not to continue such

trade, business or occupation to the detriment of the health of

such neighborhood, or of any other neighborhood within the

county.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 9.02. REFUSAL TO GIVE BOND. If the party refuses to give

bond when required under the provisions of the preceding Article,

the court may either commit him to jail, or make an order

requiring the sheriff to seize upon the implements of such trade,

business or occupation, or the goods and property used in

conducting such trade, business or occupation, and destroy the

same.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 9.03. REQUISITES OF BOND. Such bond shall be payable to the

State of Texas, in a reasonable amount to be fixed by the court,

conditioned that the defendant will not carry on such trade,

business or occupation, naming the same, at such place, naming

the place, or at any other place in the county, to the detriment

of the health of the neighborhood. The bond shall be signed by

the defendant and his sureties and dated, and shall be approved

by the court taking the same, and filed in such court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 9.04. SUIT UPON BOND. Any such bond, upon the breach

thereof, may be sued upon by the district or county attorney, in

the name of the State of Texas, within two years after such

breach, and not afterwards; and such suits shall be governed by

the same rules as civil actions.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 9.05. PROOF. It shall be sufficient proof of the breach of

any such bond to show that the party continued after executing

the same, to carry on the trade, business or occupation which he

bound himself to discontinue; and the full amount of such bond

may be recovered of the defendant and his sureties.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 9.06. UNWHOLESOME FOOD. After conviction for selling

unwholesome food or adulterated medicine, the court shall enter

and issue an order to the sheriff or other proper officer to

seize and destroy such as remains in the hands of the defendant.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.



CHAPTER 10. OBSTRUCTIONS OF PUBLIC HIGHWAYS

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 10. OBSTRUCTIONS OF PUBLIC HIGHWAYS

Art. 10.01. ORDER TO REMOVE. After prosecution begun against any

person for obstructing any highway, any one, in behalf of the

public, may apply to the county judge of the county in which such

highway is situated; and upon hearing proof, such judge, either

in term time or in vacation, may issue his written order to the

sheriff or other proper officer of the county, directing him to

remove the obstruction. Before the issuance of such order, the

applicant therefor shall give bond with security in an amount to

be fixed by the judge, to indemnify the accused, in case of his

acquittal, for the loss he sustains. Such bond shall be approved

by the county judge and filed with the papers in the cause.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 10.02. BOND OF APPLICANT. If the defendant be acquitted

after a trial upon the merits of the case, he may maintain a

civil action against the applicant and his sureties upon such

bond, and may recover the full amount of the bond, or such

damages, less than the full amount thereof, as may be assessed by

a court or jury; provided, he shows on the trial that the place

was not in fact, at the time he placed the obstruction or

impediment thereupon, a public highway established by proper

authority, but was in fact his own property or in his lawful

possession.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 10.03. REMOVAL. Upon the conviction of a defendant for

obstructing a public highway, if such obstruction still exists,

the court shall order the sheriff or other proper officer to

forthwith remove the same at the cost of the defendant, to be

taxed and collected as other costs in the case.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.



CHAPTER 11. HABEAS CORPUS

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 11. HABEAS CORPUS

Art. 11.01. WHAT WRIT IS. The writ of habeas corpus is the

remedy to be used when any person is restrained in his liberty.

It is an order issued by a court or judge of competent

jurisdiction, directed to any one having a person in his custody,

or under his restraint, commanding him to produce such person, at

a time and place named in the writ, and show why he is held in

custody or under restraint.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.02. TO WHOM DIRECTED. The writ runs in the name of "The

State of Texas". It is addressed to a person having another under

restraint, or in his custody, describing, as near as may be, the

name of the office, if any, of the person to whom it is directed,

and the name of the person said to be detained. It shall fix the

time and place of return, and be signed by the judge, or by the

clerk with his seal, where issued by a court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.03. WANT OF FORM. The writ of habeas corpus is not

invalid, nor shall it be disobeyed for any want of form, if it

substantially appear that it is issued by competent authority,

and the writ sufficiently show the object of its issuance.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.04. CONSTRUCTION. Every provision relating to the writ

of habeas corpus shall be most favorably construed in order to

give effect to the remedy, and protect the rights of the person

seeking relief under it.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.05. BY WHOM WRIT MAY BE GRANTED. The Court of Criminal

Appeals, the District Courts, the County Courts, or any Judge of

said Courts, have power to issue the writ of habeas corpus; and

it is their duty, upon proper motion, to grant the writ under the

rules prescribed by law.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.051. FILING FEE PROHIBITED. Notwithstanding any other

law, a clerk of a court may not require a filing fee from an

individual who files an application or petition for a writ of

habeas corpus.

Added by Acts 1999, 76th Leg., ch. 392, Sec. 1, eff. Aug. 30,

1999.

Art. 11.06. RETURNABLE TO ANY COUNTY. Before indictment found,

the writ may be made returnable to any county in the State.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.07. PROCEDURE AFTER CONVICTION WITHOUT DEATH PENALTY.

Sec. 1. This article establishes the procedures for an

application for writ of habeas corpus in which the applicant

seeks relief from a felony judgment imposing a penalty other than

death.

Sec. 2. After indictment found in any felony case, other than a

case in which the death penalty is imposed, and before

conviction, the writ must be made returnable in the county where

the offense has been committed.

Sec. 3. (a) After final conviction in any felony case, the writ

must be made returnable to the Court of Criminal Appeals of Texas

at Austin, Texas.

(b) An application for writ of habeas corpus filed after final

conviction in a felony case, other than a case in which the death

penalty is imposed, must be filed with the clerk of the court in

which the conviction being challenged was obtained, and the clerk

shall assign the application to that court. When the application

is received by that court, a writ of habeas corpus, returnable to

the Court of Criminal Appeals, shall issue by operation of law.

The clerk of that court shall make appropriate notation thereof,

assign to the case a file number (ancillary to that of the

conviction being challenged), and forward a copy of the

application by certified mail, return receipt requested, or by

personal service to the attorney representing the state in that

court, who shall answer the application not later than the 15th

day after the date the copy of the application is received.

Matters alleged in the application not admitted by the state are

deemed denied.

(c) Within 20 days of the expiration of the time in which the

state is allowed to answer, it shall be the duty of the

convicting court to decide whether there are controverted,

previously unresolved facts material to the legality of the

applicant's confinement. Confinement means confinement for any

offense or any collateral consequence resulting from the

conviction that is the basis of the instant habeas corpus. If the

convicting court decides that there are no such issues, the clerk

shall immediately transmit to the Court of Criminal Appeals a

copy of the application , any answers filed, and a certificate

reciting the date upon which that finding was made. Failure of

the court to act within the allowed 20 days shall constitute such

a finding.

(d) If the convicting court decides that there are controverted,

previously unresolved facts which are material to the legality of

the applicant's confinement, it shall enter an order within 20

days of the expiration of the time allowed for the state to

reply, designating the issues of fact to be resolved. To resolve

those issues the court may order affidavits, depositions,

interrogatories, additional forensic testing, and hearings, as

well as using personal recollection. The state shall pay the cost

of additional forensic testing ordered under this subsection,

except that the applicant shall pay the cost of the testing if

the applicant retains counsel for purposes of filing an

application under this article. The convicting court may appoint

an attorney or a magistrate to hold a hearing and make findings

of fact. An attorney so appointed shall be compensated as

provided in Article 26.05 of this code. It shall be the duty of

the reporter who is designated to transcribe a hearing held

pursuant to this article to prepare a transcript within 15 days

of its conclusion. After the convicting court makes findings of

fact or approves the findings of the person designated to make

them, the clerk of the convicting court shall immediately

transmit to the Court of Criminal Appeals, under one cover, the

application, any answers filed, any motions filed, transcripts of

all depositions and hearings, any affidavits, and any other

matters such as official records used by the court in resolving

issues of fact.

(e) For the purposes of Subsection (d), "additional forensic

testing" does not include forensic DNA testing as provided for in

Chapter 64.

Sec. 4. (a) If a subsequent application for writ of habeas corpus

is filed after final disposition of an initial application

challenging the same conviction, a court may not consider the

merits of or grant relief based on the subsequent application

unless the application contains sufficient specific facts

establishing that:

(1) the current claims and issues have not been and could not

have been presented previously in an original application or in a

previously considered application filed under this article

because the factual or legal basis for the claim was unavailable

on the date the applicant filed the previous application; or

(2) by a preponderance of the evidence, but for a violation of

the United States Constitution no rational juror could have found

the applicant guilty beyond a reasonable doubt.

(b) For purposes of Subsection (a)(1), a legal basis of a claim

is unavailable on or before a date described by Subsection (a)(1)

if the legal basis was not recognized by and could not have been

reasonably formulated from a final decision of the United States

Supreme Court, a court of appeals of the United States, or a

court of appellate jurisdiction of this state on or before that

date.

(c) For purposes of Subsection (a)(1), a factual basis of a claim

is unavailable on or before a date described by Subsection (a)(1)

if the factual basis was not ascertainable through the exercise

of reasonable diligence on or before that date.

Sec. 5. The Court of Criminal Appeals may deny relief upon the

findings and conclusions of the hearing judge without docketing

the cause, or may direct that the cause be docketed and heard as

though originally presented to said court or as an appeal. Upon

reviewing the record the court shall enter its judgment remanding

the applicant to custody or ordering his release, as the law and

facts may justify. The mandate of the court shall issue to the

court issuing the writ, as in other criminal cases. After

conviction the procedure outlined in this Act shall be exclusive

and any other proceeding shall be void and of no force and effect

in discharging the prisoner.

Sec. 6. Upon any hearing by a district judge by virtue of this

Act, the attorney for applicant, and the state, shall be given at

least seven full days' notice before such hearing is held.

Sec. 7. When the attorney for the state files an answer, motion,

or other pleading relating to an application for a writ of habeas

corpus or the court issues an order relating to an application

for a writ of habeas corpus, the clerk of the court shall mail or

deliver to the applicant a copy of the answer, motion, pleading,

or order.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1967, 60th Leg., p. 1734, ch. 659, Sec. 7, eff. Aug. 28, 1967;

Acts 1973, 63rd Leg., p. 1271, ch. 465, Sec. 2, eff. June 14,

1973.

Sec. 2 amended by Acts 1977, 65th Leg., p. 1974, ch. 789, Sec. 1,

eff. Aug. 29, 1977; Sec. 5 added by Acts 1979, 66th Leg., p.

1017, ch. 451, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1995,

74th Leg., ch. 319, Sec. 5, eff. Sept. 1, 1995; Sec. 3(b) amended

by Acts 1999, 76th Leg., ch. 580, Sec. 2, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1006, Sec. 1, eff. September 1, 2007.

Art. 11.071. PROCEDURE IN DEATH PENALTY CASE.

Application to Death Penalty Case

Sec. 1. Notwithstanding any other provision of this chapter, this

article establishes the procedures for an application for a writ

of habeas corpus in which the applicant seeks relief from a

judgment imposing a penalty of death.

Representation by Counsel

Sec. 2. (a) An applicant shall be represented by competent

counsel unless the applicant has elected to proceed pro se and

the convicting trial court finds, after a hearing on the record,

that the applicant's election is intelligent and voluntary.

(b) If a defendant is sentenced to death the convicting court,

immediately after judgment is entered under Article 42.01, shall

determine if the defendant is indigent and, if so, whether the

defendant desires appointment of counsel for the purpose of a

writ of habeas corpus. If the defendant desires appointment of

counsel for the purpose of a writ of habeas corpus, the court

shall appoint the office of capital writs to represent the

defendant as provided by Subsection (c).

(c) At the earliest practical time, but in no event later than

30 days, after the convicting court makes the findings required

under Subsections (a) and (b), the convicting court shall appoint

the office of capital writs or, if the office of capital writs

does not accept or is prohibited from accepting an appointment

under Section 78.054, Government Code, other competent counsel

under Subsection (f), unless the applicant elects to proceed pro

se or is represented by retained counsel. On appointing counsel

under this section, the convicting court shall immediately notify

the court of criminal appeals of the appointment, including in

the notice a copy of the judgment and the name, address, and

telephone number of the appointed counsel.

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 781, Sec. 11,

eff. January 1, 2010.

(e) If the court of criminal appeals denies an applicant relief

under this article, an attorney appointed under this section to

represent the applicant shall, not later than the 15th day after

the date the court of criminal appeals denies relief or, if the

case is filed and set for submission, the 15th day after the date

the court of criminal appeals issues a mandate on the initial

application for a writ of habeas corpus under this article, move

for the appointment of counsel in federal habeas review under 18

U.S.C. Section 3599. The attorney shall immediately file a copy

of the motion with the court of criminal appeals, and if the

attorney fails to do so, the court may take any action to ensure

that the applicant's right to federal habeas review is protected,

including initiating contempt proceedings against the attorney.

(f) If the office of capital writs does not accept or is

prohibited from accepting an appointment under Section 78.054,

Government Code, the convicting court shall appoint counsel from

a list of competent counsel maintained by the presiding judges of

the administrative judicial regions under Section 78.056,

Government Code. The convicting court shall reasonably

compensate as provided by Section 2A an attorney appointed under

this section, other than an attorney employed by the office of

capital writs, regardless of whether the attorney is appointed by

the convicting court or was appointed by the court of criminal

appeals under prior law. An attorney appointed under this

section who is employed by the office of capital writs shall be

compensated in accordance with Subchapter B, Chapter 78,

Government Code.

State Reimbursement; County Obligation

Sec. 2A. (a) The state shall reimburse a county for

compensation of counsel under Section 2, other than for

compensation of counsel employed by the office of capital writs,

and for payment of expenses under Section 3, regardless of

whether counsel is employed by the office of capital writs. The

total amount of reimbursement to which a county is entitled under

this section for an application under this article may not exceed

$25,000. Compensation and expenses in excess of the $25,000

reimbursement provided by the state are the obligation of the

county.

(b) A convicting court seeking reimbursement for a county shall

certify to the comptroller of public accounts the amount of

compensation that the county is entitled to receive under this

section. The comptroller of public accounts shall issue a warrant

to the county in the amount certified by the convicting court,

not to exceed $25,000.

(c) The limitation imposed by this section on the reimbursement

by the state to a county for compensation of counsel and payment

of reasonable expenses does not prohibit a county from

compensating counsel and reimbursing expenses in an amount that

is in excess of the amount the county receives from the state as

reimbursement, and a county is specifically granted discretion by

this subsection to make payments in excess of the state

reimbursement.

(d) The comptroller shall reimburse a county for the compensation

and payment of expenses of an attorney appointed by the court of

criminal appeals under prior law. A convicting court seeking

reimbursement for a county as permitted by this subsection shall

certify the amount the county is entitled to receive under this

subsection for an application filed under this article, not to

exceed a total amount of $25,000.

Investigation of Grounds for Application

Sec. 3. (a) On appointment, counsel shall investigate

expeditiously, before and after the appellate record is filed in

the court of criminal appeals, the factual and legal grounds for

the filing of an application for a writ of habeas corpus.

(b) Not later than the 30th day before the date the application

for a writ of habeas corpus is filed with the convicting court,

counsel may file with the convicting court an ex parte, verified,

and confidential request for prepayment of expenses, including

expert fees, to investigate and present potential habeas corpus

claims. The request for expenses must state:

(1) the claims of the application to be investigated;

(2) specific facts that suggest that a claim of possible merit

may exist; and

(3) an itemized list of anticipated expenses for each claim.

(c) The court shall grant a request for expenses in whole or in

part if the request for expenses is timely and reasonable. If the

court denies in whole or in part the request for expenses, the

court shall briefly state the reasons for the denial in a written

order provided to the applicant.

(d) Counsel may incur expenses for habeas corpus investigation,

including expenses for experts, without prior approval by the

convicting court or the court of criminal appeals. On

presentation of a claim for reimbursement, which may be presented

ex parte, the convicting court shall order reimbursement of

counsel for expenses, if the expenses are reasonably necessary

and reasonably incurred. If the convicting court denies in whole

or in part the request for expenses, the court shall briefly

state the reasons for the denial in a written order provided to

the applicant. The applicant may request reconsideration of the

denial for reimbursement by the convicting court.

(e) Materials submitted to the court under this section are a

part of the court's record.

(f) This section applies to counsel's investigation of the

factual and legal grounds for the filing of an application for a

writ of habeas corpus, regardless of whether counsel is employed

by the office of capital writs.

Filing of Application

Sec. 4. (a) An application for a writ of habeas corpus,

returnable to the court of criminal appeals, must be filed in the

convicting court not later than the 180th day after the date the

convicting court appoints counsel under Section 2 or not later

than the 45th day after the date the state's original brief is

filed on direct appeal with the court of criminal appeals,

whichever date is later.

(b) The convicting court, before the filing date that is

applicable to the applicant under Subsection (a), may for good

cause shown and after notice and an opportunity to be heard by

the attorney representing the state grant one 90-day extension

that begins on the filing date applicable to the defendant under

Subsection (a). Either party may request that the court hold a

hearing on the request. If the convicting court finds that the

applicant cannot establish good cause justifying the requested

extension, the court shall make a finding stating that fact and

deny the request for the extension.

(c) An application filed after the filing date that is applicable

to the applicant under Subsection (a) or (b) is untimely.

(d) If the convicting court receives an untimely application or

determines that after the filing date that is applicable to the

applicant under Subsection (a) or (b) no application has been

filed, the convicting court immediately, but in any event within

10 days, shall send to the court of criminal appeals and to the

attorney representing the state:

(1) a copy of the untimely application, with a statement of the

convicting court that the application is untimely, or a statement

of the convicting court that no application has been filed within

the time periods required by Subsections (a) and (b); and

(2) any order the judge of the convicting court determines should

be attached to an untimely application or statement under

Subdivision (1).

(e) A failure to file an application before the filing date

applicable to the applicant under Subsection (a) or (b)

constitutes a waiver of all grounds for relief that were

available to the applicant before the last date on which an

application could be timely filed, except as provided by Section

4A.

Untimely Application; Application Not Filed

Sec. 4A. (a) On command of the court of criminal appeals, a

counsel who files an untimely application or fails to file an

application before the filing date applicable under Section 4(a)

or (b) shall show cause as to why the application was untimely

filed or not filed before the filing date.

(b) At the conclusion of the counsel's presentation to the court

of criminal appeals, the court may:

(1) find that good cause has not been shown and dismiss the

application;

(2) permit the counsel to continue representation of the

applicant and establish a new filing date for the application,

which may be not more than 180 days from the date the court

permits the counsel to continue representation; or

(3) appoint new counsel to represent the applicant and establish

a new filing date for the application, which may be not more than

270 days after the date the court appoints new counsel.

(c) The court of criminal appeals may hold in contempt counsel

who files an untimely application or fails to file an application

before the date required by Section 4(a) or (b). The court of

criminal appeals may punish as a separate instance of contempt

each day after the first day on which the counsel fails to timely

file the application. In addition to or in lieu of holding

counsel in contempt, the court of criminal appeals may enter an

order denying counsel compensation under Section 2A.

(d) If the court of criminal appeals establishes a new filing

date for the application, the court of criminal appeals shall

notify the convicting court of that fact and the convicting court

shall proceed under this article.

(e) Sections 2A and 3 apply to compensation and reimbursement of

counsel appointed under Subsection (b)(3) in the same manner as

if counsel had been appointed by the convicting court, unless the

attorney is employed by the office of capital writs, in which

case the compensation of that attorney is governed by Subchapter

B, Chapter 78, Government Code.

(f) Notwithstanding any other provision of this article, the

court of criminal appeals shall appoint counsel and establish a

new filing date for application, which may be no later than the

270th day after the date on which counsel is appointed, for each

applicant who before September 1, 1999, filed an untimely

application or failed to file an application before the date

required by Section 4(a) or (b). Section 2A applies to the

compensation and payment of expenses of counsel appointed by the

court of criminal appeals under this subsection, unless the

attorney is employed by the office of capital writs, in which

case the compensation of that attorney is governed by Subchapter

B, Chapter 78, Government Code.

Subsequent Application

Sec. 5. (a) If a subsequent application for a writ of habeas

corpus is filed after filing an initial application, a court may

not consider the merits of or grant relief based on the

subsequent application unless the application contains sufficient

specific facts establishing that:

(1) the current claims and issues have not been and could not

have been presented previously in a timely initial application or

in a previously considered application filed under this article

or Article 11.07 because the factual or legal basis for the claim

was unavailable on the date the applicant filed the previous

application;

(2) by a preponderance of the evidence, but for a violation of

the United States Constitution no rational juror could have found

the applicant guilty beyond a reasonable doubt; or

(3) by clear and convincing evidence, but for a violation of the

United States Constitution no rational juror would have answered

in the state's favor one or more of the special issues that were

submitted to the jury in the applicant's trial under Article

37.071, 37.0711, or 37.072.

(b) If the convicting court receives a subsequent application,

the clerk of the court shall:

(1) attach a notation that the application is a subsequent

application;

(2) assign to the case a file number that is ancillary to that of

the conviction being challenged; and

(3) immediately send to the court of criminal appeals a copy of:

(A) the application;

(B) the notation;

(C) the order scheduling the applicant's execution, if scheduled;

and

(D) any order the judge of the convicting court directs to be

attached to the application.

(c) On receipt of the copies of the documents from the clerk, the

court of criminal appeals shall determine whether the

requirements of Subsection (a) have been satisfied. The

convicting court may not take further action on the application

before the court of criminal appeals issues an order finding that

the requirements have been satisfied. If the court of criminal

appeals determines that the requirements have not been satisfied,

the court shall issue an order dismissing the application as an

abuse of the writ under this section.

(d) For purposes of Subsection (a)(1), a legal basis of a claim

is unavailable on or before a date described by Subsection (a)(1)

if the legal basis was not recognized by or could not have been

reasonably formulated from a final decision of the United States

Supreme Court, a court of appeals of the United States, or a

court of appellate jurisdiction of this state on or before that

date.

(e) For purposes of Subsection (a)(1), a factual basis of a claim

is unavailable on or before a date described by Subsection (a)(1)

if the factual basis was not ascertainable through the exercise

of reasonable diligence on or before that date.

(f) If an amended or supplemental application is not filed within

the time specified under Section 4(a) or (b), the court shall

treat the application as a subsequent application under this

section.

Issuance of Writ

Sec. 6. (a) If a timely application for a writ of habeas corpus

is filed in the convicting court, a writ of habeas corpus,

returnable to the court of criminal appeals, shall issue by

operation of law.

(b) If the convicting court receives notice that the requirements

of Section 5 for consideration of a subsequent application have

been met, a writ of habeas corpus, returnable to the court of

criminal appeals, shall issue by operation of law.

(c) The clerk of the convicting court shall:

(1) make an appropriate notation that a writ of habeas corpus was

issued;

(2) assign to the case a file number that is ancillary to that of

the conviction being challenged; and

(3) send a copy of the application by certified mail, return

receipt requested, to the attorney representing the state in that

court.

(d) The clerk of the convicting court shall promptly deliver

copies of documents submitted to the clerk under this article to

the applicant and the attorney representing the state.

Answer to Application

Sec. 7. (a) The state shall file an answer to the application for

a writ of habeas corpus not later than the 120th day after the

date the state receives notice of issuance of the writ. The state

shall serve the answer on counsel for the applicant or, if the

applicant is proceeding pro se, on the applicant. The state may

request from the convicting court an extension of time in which

to answer the application by showing particularized justifying

circumstances for the extension, but in no event may the court

permit the state to file an answer later than the 180th day after

the date the state receives notice of issuance of the writ.

(b) Matters alleged in the application not admitted by the state

are deemed denied.

Findings of Fact Without Evidentiary Hearing

Sec. 8. (a) Not later than the 20th day after the last date the

state answers the application, the convicting court shall

determine whether controverted, previously unresolved factual

issues material to the legality of the applicant's confinement

exist and shall issue a written order of the determination.

(b) If the convicting court determines the issues do not exist,

the parties shall file proposed findings of fact and conclusions

of law for the court to consider on or before a date set by the

court that is not later than the 30th day after the date the

order is issued.

(c) After argument of counsel, if requested by the court, the

convicting court shall make appropriate written findings of fact

and conclusions of law not later than the 15th day after the date

the parties filed proposed findings or not later than the 45th

day after the date the court's determination is made under

Subsection (a), whichever occurs first.

(d) The clerk of the court shall immediately send to:

(1) the court of criminal appeals a copy of the:

(A) application;

(B) answer;

(C) orders entered by the convicting court;

(D) proposed findings of fact and conclusions of law; and

(E) findings of fact and conclusions of law entered by the court;

and

(2) counsel for the applicant or, if the applicant is proceeding

pro se, to the applicant, a copy of:

(A) orders entered by the convicting court;

(B) proposed findings of fact and conclusions of law; and

(C) findings of fact and conclusions of law entered by the court.

Hearing

Sec. 9. (a) If the convicting court determines that controverted,

previously unresolved factual issues material to the legality of

the applicant's confinement exist, the court shall enter an

order, not later than the 20th day after the last date the state

answers the application, designating the issues of fact to be

resolved and the manner in which the issues shall be resolved. To

resolve the issues, the court may require affidavits,

depositions, interrogatories, and evidentiary hearings and may

use personal recollection.

(b) The convicting court shall hold the evidentiary hearing not

later than the 30th day after the date on which the court enters

the order designating issues under Subsection (a). The convicting

court may grant a motion to postpone the hearing, but not for

more than 30 days, and only if the court states, on the record,

good cause for delay.

(c) The presiding judge of the convicting court shall conduct a

hearing held under this section unless another judge presided

over the original capital felony trial, in which event that

judge, if qualified for assignment under Section 74.054 or

74.055, Government Code, may preside over the hearing.

(d) The court reporter shall prepare a transcript of the hearing

not later than the 30th day after the date the hearing ends and

file the transcript with the clerk of the convicting court.

(e) The parties shall file proposed findings of fact and

conclusions of law for the convicting court to consider on or

before a date set by the court that is not later than the 30th

day after the date the transcript is filed. If the court requests

argument of counsel, after argument the court shall make written

findings of fact that are necessary to resolve the previously

unresolved facts and make conclusions of law not later than the

15th day after the date the parties file proposed findings or not

later than the 45th day after the date the court reporter files

the transcript, whichever occurs first.

(f) The clerk of the convicting court shall immediately transmit

to:

(1) the court of criminal appeals a copy of:

(A) the application;

(B) the answers and motions filed;

(C) the court reporter's transcript;

(D) the documentary exhibits introduced into evidence;

(E) the proposed findings of fact and conclusions of law;

(F) the findings of fact and conclusions of law entered by the

court;

(G) the sealed materials such as a confidential request for

investigative expenses; and

(H) any other matters used by the convicting court in resolving

issues of fact; and

(2) counsel for the applicant or, if the applicant is proceeding

pro se, to the applicant, a copy of:

(A) orders entered by the convicting court;

(B) proposed findings of fact and conclusions of law; and

(C) findings of fact and conclusions of law entered by the court.

(g) The clerk of the convicting court shall forward an exhibit

that is not documentary to the court of criminal appeals on

request of the court.

Rules of Evidence

Sec. 10. The Texas Rules of Criminal Evidence apply to a hearing

held under this article.

Review by Court of Criminal Appeals

Sec. 11. The court of criminal appeals shall expeditiously review

all applications for a writ of habeas corpus submitted under this

article. The court may set the cause for oral argument and may

request further briefing of the issues by the applicant or the

state. After reviewing the record, the court shall enter its

judgment remanding the applicant to custody or ordering the

applicant's release, as the law and facts may justify.

Added by Acts 1995, 74th Leg., ch. 319, Sec. 1, eff. Sept. 1,

1995. Sec. 4(a), (h) amended by Acts 1997, 75th Leg., ch. 1336,

Sec. 1, eff. Sept. 1, 1997; Sec. 5(a), (b) amended by Acts 1997,

75th Leg., ch. 1336, Sec. 2, eff. Sept. 1, 1997; Sec. 7(a)

amended by Acts 1997, 75th Leg., ch. 1336, Sec. 3, eff. Sept. 1,

1997; Sec. 8 amended by Acts 1997, 75th Leg., ch. 1336, Sec. 4,

eff. Sept. 1, 1997; Sec. 9(a), (e) amended by Acts 1997, 75th

Leg., ch. 1336, Sec. 5, eff. Sept. 1, 1997; Sec. 2 amended by

Acts 1999, 76th Leg., ch. 803, Sec. 1, eff. Sept. 1, 1999; Sec.

2A added by Acts 1999, 76th Leg., ch. 803, Sec. 2, eff. Sept. 1,

1999; Sec. 3(b), (d) amended by Acts 1999, 76th Leg., ch. 803,

Sec. 3, eff. Sept. 1, 1999; Sec. 4 amended by Acts 1999, 76th

Leg., ch. 803, Sec. 4, eff. Sept. 1, 1999; Sec. 4A added by Acts

1999, 76th Leg., ch. 803, Sec. 5, eff. Sept. 1, 1999; Sec. 5

heading amended by Acts 1999, 76th Leg., ch. 803, Sec. 7, eff.

Sept. 1, 1999; Sec. 5(a), (b) amended by and Sec. 5(f) added by

Acts 1999, 76th Leg., ch. 803, Sec. 6, eff. Sept. 1, 1999; Sec.

6(b) amended by Acts 1999, 76th Leg., ch. 803, Sec. 8, eff. Sept.

1, 1999; Sec. 7(a) amended by Acts 1999, 76th Leg., ch. 803, Sec.

9, eff. Sept. 1, 1999; Sec. 9(b) amended by Acts 1999, 76th Leg.,

ch. 803, Sec. 10, eff. Sept. 1, 1999; Sec. 2(f) amended by Acts

2003, 78th Leg., ch. 315, Sec. 1, eff. Sept. 1, 2003; Sec. 2A(d)

added by Acts 2003, 78th Leg., ch. 315, Sec. 2, eff. Sept. 1,

2003; Sec. 3(d) amended by Acts 2003, 78th Leg., ch. 315, Sec. 3,

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

787, Sec. 13, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

965, Sec. 5, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.06, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

781, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

781, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

781, Sec. 4, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

781, Sec. 5, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

781, Sec. 11, eff. January 1, 2010.

Art. 11.072. PROCEDURE IN COMMUNITY SUPERVISION CASE.

Sec. 1. This article establishes the procedures for an

application for a writ of habeas corpus in a felony or

misdemeanor case in which the applicant seeks relief from an

order or a judgment of conviction ordering community supervision.

Sec. 2. (a) An application for a writ of habeas corpus under this

article must be filed with the clerk of the court in which

community supervision was imposed.

(b) At the time the application is filed, the applicant must be,

or have been, on community supervision, and the application must

challenge the legal validity of:

(1) the conviction for which or order in which community

supervision was imposed; or

(2) the conditions of community supervision.

Sec. 3. (a) An application may not be filed under this article if

the applicant could obtain the requested relief by means of an

appeal under Article 44.02 and Rule 25.2, Texas Rules of

Appellate Procedure.

(b) An applicant seeking to challenge a particular condition of

community supervision but not the legality of the conviction for

which or the order in which community supervision was imposed

must first attempt to gain relief by filing a motion to amend the

conditions of community supervision.

(c) An applicant may challenge a condition of community

supervision under this article only on constitutional grounds.

Sec. 4. (a) When an application is filed under this article, a

writ of habeas corpus issues by operation of law.

(b) At the time the application is filed, the clerk of the court

shall assign the case a file number ancillary to that of the

judgment of conviction or order being challenged.

Sec. 5. (a) Immediately on filing an application, the applicant

shall serve a copy of the application on the attorney

representing the state, by either certified mail, return receipt

requested, or personal service.

(b) The state may file an answer within the period established by

Subsection (c), but is not required to file an answer.

(c) The state may not file an answer after the 30th day after the

date of service, except that for good cause the convicting court

may grant the state one 30-day extension.

(d) Any answer, motion, or other document filed by the state must

be served on the applicant by certified mail, return receipt

requested, or by personal service.

(e) Matters alleged in the application not admitted by the state

are considered to have been denied.

Sec. 6. (a) Not later than the 60th day after the day on which

the state's answer is filed, the trial court shall enter a

written order granting or denying the relief sought in the

application.

(b) In making its determination, the court may order affidavits,

depositions, interrogatories, or a hearing, and may rely on the

court's personal recollection.

(c) If a hearing is ordered, the hearing may not be held before

the eighth day after the day on which the applicant and the state

are provided notice of the hearing.

(d) The court may appoint an attorney or magistrate to hold a

hearing ordered under this section and make findings of fact. An

attorney appointed under this subsection is entitled to

compensation as provided by Article 26.05.

Sec. 7. (a) If the court determines from the face of an

application or documents attached to the application that the

applicant is manifestly entitled to no relief, the court shall

enter a written order denying the application as frivolous. In

any other case, the court shall enter a written order including

findings of fact and conclusions of law. The court may require

the prevailing party to submit a proposed order.

(b) At the time an order is entered under this section, the clerk

of the court shall immediately, by certified mail, return receipt

requested, send a copy of the order to the applicant and to the

state.

Sec. 8. If the application is denied in whole or part, the

applicant may appeal under Article 44.02 and Rule 31, Texas Rules

of Appellate Procedure. If the application is granted in whole or

part, the state may appeal under Article 44.01 and Rule 31, Texas

Rules of Appellate Procedure.

Sec. 9. (a) If a subsequent application for a writ of habeas

corpus is filed after final disposition of an initial application

under this article, a court may not consider the merits of or

grant relief based on the subsequent application unless the

application contains sufficient specific facts establishing that

the current claims and issues have not been and could not have

been presented previously in an original application or in a

previously considered application filed under this article

because the factual or legal basis for the claim was unavailable

on the date the applicant filed the previous application.

(b) For purposes of Subsection (a), a legal basis of a claim is

unavailable on or before a date described by that subsection if

the legal basis was not recognized by and could not have been

reasonably formulated from a final decision of the United States

Supreme Court, a court of appeals of the United States, or a

court of appellate jurisdiction of this state on or before that

date.

(c) For purposes of Subsection (a), a factual basis of a claim is

unavailable on or before a date described by that subsection if

the factual basis was not ascertainable through the exercise of

reasonable diligence on or before that date.

Added by Acts 2003, 78th Leg., ch. 587, Sec. 1, eff. June 20,

2003.

Art. 11.08. APPLICANT CHARGED WITH FELONY. If a person is

confined after indictment on a charge of felony, he may apply to

the judge of the court in which he is indicted; or if there be no

judge within the district, then to the judge of any district

whose residence is nearest to the court house of the county in

which the applicant is held in custody.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.09. APPLICANT CHARGED WITH MISDEMEANOR. If a person is

confined on a charge of misdemeanor, he may apply to the county

judge of the county in which the misdemeanor is charged to have

been committed, or if there be no county judge in said county,

then to the county judge whose residence is nearest to the

courthouse of the county in which the applicant is held in

custody.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.10. PROCEEDINGS UNDER THE WRIT. When motion has been

made to a judge under the circumstances set forth in the two

preceding Articles, he shall appoint a time when he will examine

the cause of the applicant, and issue the writ returnable at that

time, in the county where the offense is charged in the

indictment or information to have been committed. He shall also

specify some place in the county where he will hear the motion.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.11. EARLY HEARING. The time so appointed shall be the

earliest day which the judge can devote to hearing the cause of

the applicant.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.12. WHO MAY PRESENT PETITION. Either the party for whose

relief the writ is intended, or any person for him, may present a

petition to the proper authority for the purpose of obtaining

relief.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.13. APPLICANT. The word applicant, as used in this

Chapter, refers to the person for whose relief the writ is asked,

though the petition may be signed and presented by any other

person.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.14. REQUISITES OF PETITION. The petition must state

substantially:

1. That the person for whose benefit the application is made is

illegally restrained in his liberty, and by whom, naming both

parties, if their names are known, or if unknown, designating and

describing them;

2. When the party is confined or restrained by virtue of any

writ, order or process, or under color of either, a copy shall be

annexed to the petition, or it shall be stated that a copy cannot

be obtained;

3. When the confinement or restraint is not by virtue of any

writ, order or process, the petition may state only that the

party is illegally confined or restrained in his liberty;

4. There must be a prayer in the petition for the writ of habeas

corpus; and

5. Oath must be made that the allegations of the petition are

true, according to the belief of the petitioner.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.15. WRIT GRANTED WITHOUT DELAY. The writ of habeas

corpus shall be granted without delay by the judge or court

receiving the petition, unless it be manifest from the petition

itself, or some documents annexed to it, that the party is

entitled to no relief whatever.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.16. WRIT MAY ISSUE WITHOUT MOTION. A judge of the

district or county court who has knowledge that any person is

illegally confined or restrained in his liberty within his

district or county may, if the case be one within his

jurisdiction, issue the writ of habeas corpus, without any motion

being made for the same.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.17. JUDGE MAY ISSUE WARRANT OF ARREST. Whenever it

appears by satisfactory evidence to any judge authorized to issue

such writ that any one is held in illegal confinement or custody,

and there is good reason to believe that he will be carried out

of the State, or suffer some irreparable injury before he can

obtain relief in the usual course of law, or whenever the writ of

habeas corpus has been issued and disregarded, the said judge may

issue a warrant to any peace officer, or to any person specially

named by said judge, directing him to take and bring such person

before such judge, to be dealt with according to law.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.18. MAY ARREST DETAINER. Where it appears by the proof

offered, under circumstances mentioned in the preceding Article,

that the person charged with having illegal custody of the

prisoner is, by such act, guilty of an offense against the law,

the judge may, in the warrant, order that he be arrested and

brought before him; and upon examination, he may be committed,

discharged, or held to bail, as the law and the nature of the

case may require.

Acts 1965, 59th, Leg., vol. 2, p. 317, ch. 722.

Art. 11.19. PROCEEDINGS UNDER THE WARRANT. The officer charged

with the execution of the warrant shall bring the persons therein

mentioned before the judge or court issuing the same, who shall

inquire into the cause of the imprisonment or restraint, and make

an order thereon, as in cases of habeas corpus, either remanding

into custody, discharging or admitting to bail the party so

imprisoned or restrained.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.20. OFFICER EXECUTING WARRANT. The same power may be

exercised by the officer executing the warrant in cases arising

under the foregoing Articles as is exercised in the execution of

warrants of arrest.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.21. CONSTRUCTIVE CUSTODY. The words "confined",

"imprisoned", "in custody", "confinement", "imprisonment", refer

not only to the actual, corporeal and forcible detention of a

person, but likewise to any coercive measures by threats, menaces

or the fear of injury, whereby one person exercises a control

over the person of another, and detains him within certain

limits.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.22. RESTRAINT. By "restraint" is meant the kind of

control which one person exercises over another, not to confine

him within certain limits, but to subject him to the general

authority and power of the person claiming such right.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.23. SCOPE OF WRIT. The writ of habeas corpus is intended

to be applicable to all such cases of confinement and restraint,

where there is no lawful right in the person exercising the

power, or where, though the power in fact exists, it is exercised

in a manner or degree not sanctioned by law.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.24. ONE COMMITTED IN DEFAULT OF BAIL. Where a person has

been committed to custody for failing to enter into bond, he is

entitled to the writ of habeas corpus, if it be stated in the

petition that there was no sufficient cause for requiring bail,

or that the bail required is excessive. If the proof sustains the

petition, it will entitle the party to be discharged, or have the

bail reduced.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.25. PERSON AFFLICTED WITH DISEASE. When a judge or court

authorized to grant writs of habeas corpus shall be satisfied,

upon investigation, that a person in legal custody is afflicted

with a disease which will render a removal necessary for the

preservation of life, an order may be made for the removal of the

prisoner to some other place where his health will not be likely

to suffer; or he may be admitted to bail when it appears that any

species of confinement will endanger his life.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.26. WHO MAY SERVE WRIT. The service of the writ may be

made by any person competent to testify.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.27. HOW WRIT MAY BE SERVED AND RETURNED. The writ may be

served by delivering a copy of the original to the person who is

charged with having the party under restraint or in custody, and

exhibiting the original, if demanded; if he refuse to receive it,

he shall be informed verbally of the purport of the writ. If he

refuses admittance to the person wishing to make the service, or

conceals himself, a copy of the writ may be fixed upon some

conspicuous part of the house where such person resides or

conceals himself, or of the place where the prisoner is confined;

and the person serving the writ of habeas corpus shall, in all

cases, state fully, in his return, the manner and the time of the

service of the writ.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.28. RETURN UNDER OATH. The return of a writ of habeas

corpus, under the provisions of the preceding Article, if made by

any person other than an officer, shall be under oath.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.29. MUST MAKE RETURN. The person on whom the writ of

habeas corpus is served shall immediately obey the same, and make

the return required by law upon the copy of the original writ

served on him, and this, whether the writ be directed to him or

not.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.30. HOW RETURN IS MADE. The return is made by stating in

plain language upon the copy of the writ or some paper connected

with it:

1. Whether it is true or not, according to the statement of the

petition, that he has in his custody, or under his restraint, the

person named or described in such petition;

2. By virtue of what authority, or for what cause, he took and

detains such person;

3. If he had such person in his custody or under restraint at any

time before the service of the writ, and has transferred him to

the custody of another, he shall state particularly to whom, at

what time, for what reason or by what authority he made such

transfer;

4. He shall annex to his return the writ or warrant, if any, by

virtue of which he holds the person in custody; and

5. The return must be signed and sworn to by the person making

it.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.31. APPLICANT BROUGHT BEFORE JUDGE. The person on whom

the writ is served shall bring before the judge the person in his

custody, or under his restraint, unless it be made to appear that

by reason of sickness he cannot be removed; in which case,

another day may be appointed by the judge or court for hearing

the cause, and for the production of the person confined; or the

application may be heard and decided without the production of

the person detained, by the consent of his counsel.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.32. CUSTODY PENDING EXAMINATION. When the return of the

writ has been made, and the applicant brought before the court,

he is no longer detained on the original warrant or process, but

under the authority of the habeas corpus. The safekeeping of the

prisoner, pending the examination or hearing, is entirely under

the direction and authority of the judge or court issuing the

writ, or to which the return is made. He may be bailed from day

to day, or be remanded to the same jail whence he came, or to any

other place of safekeeping under the control of the judge or

court, till the case is finally determined.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.33. COURT SHALL ALLOW TIME. The court or judge granting

the writ of habeas corpus shall allow reasonable time for the

production of the person detained in custody.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.34. DISOBEYING WRIT. When service has been made upon a

person charged with the illegal custody of another, if he refuses

to obey the writ and make the return required by law, or, if he

refuses to receive the writ, or conceals himself, the court or

judge issuing the writ shall issue a warrant directed to any

officer or other suitable person willing to execute the same,

commanding him to arrest the person charged with the illegal

custody or detention of another, and bring him before such court

or judge. When such person has been arrested and brought before

the court or judge, if he still refuses to return the writ, or

does not produce the person in his custody, he shall be committed

to jail and remain there until he is willing to obey the writ of

habeas corpus, and until he pays all the costs of the proceeding.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.35. FURTHER PENALTY FOR DISOBEYING WRIT. Any person

disobeying the writ of habeas corpus shall also be liable to a

civil action at the suit of the party detained, and shall pay in

such suit fifty dollars for each day of illegal detention and

restraint, after service of the writ. It shall be deemed that a

person has disobeyed the writ who detains a prisoner a longer

time than three days after service thereof, unless where further

time is allowed in the writ for making the return thereto.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.36. APPLICANT MAY BE BROUGHT BEFORE COURT. In case of

disobedience of the writ of habeas corpus, the person for whose

relief it is intended may also be brought before the court or

judge having competent authority, by an order for that purpose,

issued to any peace officer or other proper person specially

named.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.37. DEATH, ETC., SUFFICIENT RETURN OF WRIT. It is a

sufficient return of the writ of habeas corpus that the person,

once detained, has died or escaped, or that by some superior

force he has been taken from the custody of the person making the

return; but where any such cause shall be assigned, the court or

judge shall proceed to hear testimony; and the facts stated in

the return shall be proved by satisfactory evidence.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.38. WHEN A PRISONER DIES. When a prisoner confined in

jail, or who is in legal custody, shall die, the officer having

charge of him shall forthwith report the same to a justice of the

peace of the county, who shall hold an inquest to ascertain the

cause of his death. All the proceedings had in such cases shall

be reduced to writing, certified and returned as in other cases

of inquest; a certified copy of which shall be sufficient proof

of the death of the prisoner at the hearing of a motion under

habeas corpus.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.39. WHO SHALL REPRESENT THE STATE. If neither the county

nor the district attorney be present, the judge may appoint some

qualified practicing attorney to represent the State, who shall

be paid the same fee allowed district attorneys for like

services.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.40. PRISONER DISCHARGED. The judge or court before whom

a person is brought by writ of habeas corpus shall examine the

writ and the papers attached to it; and if no legal cause be

shown for the imprisonment or restraint, or if it appear that the

imprisonment or restraint, though at first legal, cannot for any

cause be lawfully prolonged, the applicant shall be discharged.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.41. WHERE PARTY IS INDICTED FOR CAPITAL OFFENSE. If it

appears by the return and papers attached that the party stands

indicted for a capital offense, the judge or court having

jurisdiction of the case shall, nevertheless, proceed to hear

such testimony as may be offered on the part of the State and the

applicant, and may either remand or admit him to bail, as the law

and the facts may justify.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.42. IF COURT HAS NO JURISDICTION. If it appear by the

return and papers attached that the judge or court has no

jurisdiction, such court or judge shall at once remand the

applicant to the person from whose custody he has been taken.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.43. PRESUMPTION OF INNOCENCE. No presumption of guilt

arises from the mere fact that a criminal accusation has been

made before a competent authority.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.44. ACTION OF COURT UPON EXAMINATION. The judge or

court, after having examined the return and all documents

attached, and heard the testimony offered on both sides, shall,

according to the facts and circumstances of the case, proceed

either to remand the party into custody, admit him to bail or

discharge him; provided, that no defendant shall be discharged

after indictment without bail.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.45. VOID OR INFORMAL. If it appears that the applicant

is detained or held under a warrant of commitment which is

informal, or void; yet, if from the document on which the warrant

was based, or from the proof on the hearing of the habeas corpus,

it appears that there is probable cause to believe that an

offense has been committed by the prisoner, he shall not be

discharged, but shall be committed or held to bail.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.46. IF PROOF SHOWS OFFENSE. Where, upon an examination

under habeas corpus, it appears to the court or judge that there

is probable cause to believe that an offense has been committed

by the prisoner, he shall not be discharged, but shall be

committed or admitted to bail.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.47. MAY SUMMON MAGISTRATE. To ascertain the grounds on

which an informal or void warrant has been issued, the judge or

court may cause to be summoned the magistrate who issued the

warrant, and may, by an order, require him to bring with him all

the papers and proceedings touching the matter. The attendance of

such magistrate and the production of such papers may be enforced

by warrant of arrest.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.48. WRITTEN ISSUE NOT NECESSARY. It shall not be

necessary, on the trial of any cause arising under habeas corpus,

to make up a written issue, though it may be done by the

applicant for the writ. He may except to the sufficiency of, or

controvert the return or any part thereof, or allege any new

matter in avoidance. If written denial on his part be not made,

it shall be considered, for the purpose of investigation, that

the statements of said return are contested by a denial of the

same; and the proof shall be heard accordingly, both for and

against the applicant for relief.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.49. ORDER OF ARGUMENT. The applicant shall have the

right by himself or counsel to open and conclude the argument

upon the trial under habeas corpus.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.50. COSTS. The judge trying the cause under habeas

corpus may make such order as is deemed right concerning the cost

of bringing the defendant before him, and all other costs of the

proceeding, awarding the same either against the person to whom

the writ was directed, the person seeking relief, or may award no

costs at all.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.51. RECORD OF PROCEEDINGS. If a writ of habeas corpus be

made returnable before a court in session, all the proceedings

had shall be entered of record by the clerk thereof, as in any

other case in such court. When the motion is heard out of the

county where the offense was committed, or in the Court of

Criminal Appeals, the clerk shall transmit a certified copy of

all the proceedings upon the motion to the clerk of the court

which has jurisdiction of the offense.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.52. PROCEEDINGS HAD IN VACATION. If the return is made

and the proceedings had before a judge of a court in vacation, he

shall cause all of the proceedings to be written, shall certify

to the same, and cause them to be filed with the clerk of the

court which has jurisdiction of the offense, who shall keep them

safely.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.53. CONSTRUING THE TWO PRECEDING ARTICLES. The two

preceding Articles refer only to cases where an applicant is held

under accusation for some offense; in all other cases the

proceedings had before the judge shall be filed and kept by the

clerk of the court hearing the case.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.54. COURT MAY GRANT NECESSARY ORDERS. The court or judge

granting a writ of habeas corpus may grant all necessary orders

to bring before him the testimony taken before the examining

court, and may issue process to enforce the attendance of

witnesses.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.55. MEANING OF "RETURN". The word "return", as used in

this Chapter, means the report made by the officer or person

charged with serving the writ of habeas corpus, and also the

answer made by the person served with such writ.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.56. EFFECT OF DISCHARGE BEFORE INDICTMENT. Where a

person, before indictment found against him, has been discharged

or held to bail on habeas corpus by order of a court or judge of

competent jurisdiction, he shall not be again imprisoned or

detained in custody on an accusation for the same offense, until

after he shall have been indicted, unless surrendered by his

bail.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.57. WRIT AFTER INDICTMENT. Where a person once

discharged or admitted to bail is afterward indicted for the same

offense for which he has been once arrested, he may be committed

on the indictment, but shall be again entitled to the writ of

habeas corpus, and may be admitted to bail, if the facts of the

case render it proper; but in cases where, after indictment is

found, the cause of the defendant has been investigated on habeas

corpus, and an order made, either remanding him to custody, or

admitting him to bail, he shall neither be subject to be again

placed in custody, unless when surrendered by his bail, nor shall

he be again entitled to the writ of habeas corpus, except in the

special cases mentioned in this Chapter.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.58. PERSON COMMITTED FOR A CAPITAL OFFENSE. If the

accusation against the defendant for a capital offense has been

heard on habeas corpus before indictment found, and he shall have

been committed after such examination, he shall not be entitled

to the writ, unless in the special cases mentioned in Articles

11.25 and 11.59.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.59. OBTAINING WRIT A SECOND TIME. A party may obtain the

writ of habeas corpus a second time by stating in a motion

therefor that since the hearing of his first motion important

testimony has been obtained which it was not in his power to

produce at the former hearing. He shall also set forth the

testimony so newly discovered; and if it be that of a witness,

the affidavit of the witness shall also accompany such motion.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.60. REFUSING TO EXECUTE WRIT. Any officer to whom a writ

of habeas corpus, or other writ, warrant or process authorized by

this Chapter shall be directed, delivered or tendered, who

refuses to execute the same according to his directions, or who

wantonly delays the service or execution of the same, shall be

liable to fine as for contempt of court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.61. REFUSAL TO OBEY WRIT. Any one having another in his

custody, or under his power, control or restraint who refuses to

obey a writ of habeas corpus, or who evades the service of the

same, or places the person illegally detained under the control

of another, removes him, or in any other manner attempts to evade

the operation of the writ, shall be dealt with as provided in

Article 11.34 of this Code.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.62. REFUSAL TO GIVE COPY OF PROCESS. Any jailer, sheriff

or other officer who has a prisoner in his custody and refuses,

upon demand, to furnish a copy of the process under which he

holds the person, is guilty of an offense, and shall be dealt

with as provided in Article 11.34 of this Code for refusal to

return the writ therein required.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.63. HELD UNDER FEDERAL AUTHORITY. No person shall be

discharged under the writ of habeas corpus who is in custody by

virtue of a commitment for any offense exclusively cognizable by

the courts of the United States, or by order or process issuing

out of such courts in cases where they have jurisdiction, or who

is held by virtue of any legal engagement or enlistment in the

army, or who, being rightfully subject to the rules and articles

of war, is confined by any one legally acting under the authority

thereof, or who is held as a prisoner of war under the authority

of the United States.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.64. APPLICATION OF CHAPTER. This Chapter applies to all

cases of habeas corpus for the enlargement of persons illegally

held in custody or in any manner restrained in their personal

liberty, for the admission of prisoners to bail, and for the

discharge of prisoners before indictment upon a hearing of the

testimony. Instead of a writ of habeas corpus in other cases

heretofore used, a simple order shall be substituted.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 11.65. BOND FOR CERTAIN APPLICANTS. (a) This article

applies to an applicant for a writ of habeas corpus seeking

relief from the judgment in a criminal case, other than an

applicant seeking relief from a judgment imposing a penalty of

death.

(b) On making proposed findings of fact and conclusions of law

jointly stipulated to by the applicant and the state, or on

approving proposed findings of fact and conclusions of law made

by an attorney or magistrate appointed by the court to perform

that duty and jointly stipulated to by the applicant and the

state, the convicting court may order the release of the

applicant on bond, subject to conditions imposed by the

convicting court, until the applicant is denied relief, remanded

to custody, or ordered released.

(c) For the purposes of this chapter, an applicant released on

bond under this article remains restrained in his liberty.

(d) Article 44.04(b) does not apply to the release of an

applicant on bond under this article.

Added by Acts 2003, 78th Leg., ch. 197, Sec. 1, eff. June 2,

2003.



CHAPTER 12. LIMITATION

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 12. LIMITATION

Art. 12.01. FELONIES. Except as provided in Article 12.03,

felony indictments may be presented within these limits, and not

afterward:

(1) no limitation:

(A) murder and manslaughter;

(B) sexual assault under Section 22.011(a)(2), Penal Code, or

aggravated sexual assault under Section 22.021(a)(1)(B), Penal

Code;

(C) sexual assault, if during the investigation of the offense

biological matter is collected and subjected to forensic DNA

testing and the testing results show that the matter does not

match the victim or any other person whose identity is readily

ascertained;

(D) continuous sexual abuse of young child or children under

Section 21.02, Penal Code;

(E) indecency with a child under Section 21.11, Penal Code; or

(F) an offense involving leaving the scene of an accident under

Section 550.021, Transportation Code, if the accident resulted in

the death of a person;

(2) ten years from the date of the commission of the offense:

(A) theft of any estate, real, personal or mixed, by an

executor, administrator, guardian or trustee, with intent to

defraud any creditor, heir, legatee, ward, distributee,

beneficiary or settlor of a trust interested in such estate;

(B) theft by a public servant of government property over which

he exercises control in his official capacity;

(C) forgery or the uttering, using or passing of forged

instruments;

(D) injury to an elderly or disabled individual punishable as a

felony of the first degree under Section 22.04, Penal Code;

(E) sexual assault, except as provided by Subdivision (1); or

(F) arson;

(3) seven years from the date of the commission of the offense:

(A) misapplication of fiduciary property or property of a

financial institution;

(B) securing execution of document by deception;

(C) a felony violation under Chapter 162, Tax Code;

(D) false statement to obtain property or credit under Section

32.32, Penal Code;

(E) money laundering;

(F) credit card or debit card abuse under Section 32.31, Penal

Code; or

(G) fraudulent use or possession of identifying information

under Section 32.51, Penal Code;

(4) five years from the date of the commission of the offense:

(A) theft or robbery;

(B) except as provided by Subdivision (5), kidnapping or

burglary;

(C) injury to an elderly or disabled individual that is not

punishable as a felony of the first degree under Section 22.04,

Penal Code;

(D) abandoning or endangering a child; or

(E) insurance fraud;

(5) if the investigation of the offense shows that the victim is

younger than 17 years of age at the time the offense is

committed, 20 years from the 18th birthday of the victim of one

of the following offenses:

(A) sexual performance by a child under Section 43.25, Penal

Code;

(B) aggravated kidnapping under Section 20.04(a)(4), Penal Code,

if the defendant committed the offense with the intent to violate

or abuse the victim sexually; or

(C) burglary under Section 30.02, Penal Code, if the offense is

punishable under Subsection (d) of that section and the defendant

committed the offense with the intent to commit an offense

described by Subdivision (1)(B) or (D) of this article or

Paragraph (B) of this subdivision;

(6) ten years from the 18th birthday of the victim of the

offense:

injury to a child under Section 22.04, Penal Code; or

(7) three years from the date of the commission of the offense:

all other felonies.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1973, 63rd Leg., p. 975, ch. 399, Sec. 2(B), eff. Jan. 1, 1974;

Acts 1975, 64th Leg., p. 478, ch. 203, Sec. 5, eff. Sept. 1,

1975.

Amended by Acts 1983, 68th Leg., p. 413, ch. 85, Sec. 1, eff.

Sept. 1, 1983; Acts 1983, 68th Leg., p. 5317, ch. 977, Sec. 7,

eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 330, Sec. 1, eff.

Aug. 26, 1985; Acts 1987, 70th Leg., ch. 716, Sec. 1, eff. Sept.

1, 1987; Acts 1991, 72nd Leg., ch. 565, Sec. 6, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 476, Sec. 1, eff. Sept. 1, 1995;

Acts 1997, 75th Leg., ch. 740, Sec. 1, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 39, Sec. 1, eff. Sept. 1, 1999; Acts 1999,

76th Leg., ch. 1285, Sec. 33, eff. Sept. 1, 2000; Acts 2001, 77th

Leg., ch. 12, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg.,

ch. 1479, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch.

1482, Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 371,

Sec. 6, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec.

5.001, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1162, Sec. 6, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

285, Sec. 6, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 1.03, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

640, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

841, Sec. 1, eff. September 1, 2007.

Reenacted and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 6.001, eff. September 1, 2009.

Reenacted and amended by Acts 2009, 81st Leg., R.S., Ch.

1227, Sec. 38, eff. September 1, 2009.

Art. 12.02. MISDEMEANORS. (a) An indictment or information for

any Class A or Class B misdemeanor may be presented within two

years from the date of the commission of the offense, and not

afterward.

(b) A complaint or information for any Class C misdemeanor may

be presented within two years from the date of the commission of

the offense, and not afterward.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1973, 63rd Leg., p. 975, ch. 399, Sec. 2(B), eff. Jan. 1, 1974.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

472, Sec. 1, eff. September 1, 2009.

Art. 12.03. AGGRAVATED OFFENSES, ATTEMPT, CONSPIRACY,

SOLICITATION, ORGANIZED CRIMINAL ACTIVITY. (a) The limitation

period for criminal attempt is the same as that of the offense

attempted.

(b) The limitation period for criminal conspiracy or organized

criminal activity is the same as that of the most serious offense

that is the object of the conspiracy or the organized criminal

activity.

(c) The limitation period for criminal solicitation is the same

as that of the felony solicited.

(d) Except as otherwise provided by this chapter, any offense

that bears the title "aggravated" shall carry the same limitation

period as the primary crime.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1973, 63rd Leg., p. 975, ch. 399, Sec. 2(B), eff. Jan. 1, 1974.

Amended by Acts 1987, 70th Leg., ch. 1133, Sec. 1, eff. Sept. 1,

1987; Subsec. (d) amended by Acts 1997, 75th Leg., ch. 740, Sec.

2, eff. Sept. 1, 1997.

Art. 12.04. COMPUTATION. The day on which the offense was

committed and the day on which the indictment or information is

presented shall be excluded from the computation of time.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1973, 63rd Leg., p. 976, ch. 399, Sec. 2(B), eff. Jan. 1, 1974.

Art. 12.05. ABSENCE FROM STATE AND TIME OF PENDENCY OF

INDICTMENT, ETC., NOT COMPUTED. (a) The time during which the

accused is absent from the state shall not be computed in the

period of limitation.

(b) The time during the pendency of an indictment, information,

or complaint shall not be computed in the period of limitation.

(c) The term "during the pendency," as used herein, means that

period of time beginning with the day the indictment,

information, or complaint is filed in a court of competent

jurisdiction, and ending with the day such accusation is, by an

order of a trial court having jurisdiction thereof, determined to

be invalid for any reason.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1973, 63rd Leg., p. 976, ch. 399, Sec. 2(B), eff. Jan. 1, 1974.

Art. 12.06. AN INDICTMENT IS "PRESENTED," WHEN. An indictment is

considered as "presented" when it has been duly acted upon by the

grand jury and received by the court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1973, 63rd Leg., p. 976, ch. 399, Sec. 2(B), eff. Jan. 1, 1974.

Art. 12.07. AN INFORMATION IS "PRESENTED," WHEN. An information

is considered as "presented," when it has been filed by the

proper officer in the proper court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1973, 63rd Leg., p. 976, ch. 399, Sec. 2(B), eff. Jan. 1, 1974.



CHAPTER 13. VENUE

CODE OF CRIMINAL PROCEDURETITLE 1. CODE OF CRIMINAL PROCEDURECHAPTER 13. VENUEArt. 13.01. OFFENSES COMMITTED OUTSIDE THIS STATE. Offenses committed wholly or in part outside this State, under circumstances that give this State jurisdiction to prosecute the offender, may be prosecuted in any county in which the offender is found or in any county in which an element of the offense occurs.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 976, ch. 399, Sec. 2(C), eff. Jan. 1, 1974.

Art. 13.02. FORGERY. Forgery may be prosecuted in any county where the writing was forged, or where the same was used or passed, or attempted to be used or passed, or deposited or placed with another person, firm, association, or corporation either for collection or credit for the account of any person, firm, association or corporation. In addition, a forging and uttering, using or passing of forged instruments in writing which concern or affect the title to land in this State may be prosecuted in the county in which such land, or any part thereof, is situated.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 976, ch. 399, Sec. 2(C), eff. Jan. 1, 1974.

Art. 13.03. PERJURY. Perjury and aggravated perjury may be prosecuted in the county where committed, or in the county where the false statement is used or attempted to be used.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 976, ch. 399, Sec. 2(C), eff. Jan. 1, 1974.

Art. 13.04. ON THE BOUNDARIES OF COUNTIES. An offense committed on the boundaries of two or more counties, or within four hundred yards thereof, may be prosecuted and punished in any one of such counties and any offense committed on the premises of any airport operated jointly by two municipalities and situated in two counties may be prosecuted and punished in either county.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 977, ch. 399, Sec. 2(C), eff. Jan. 1, 1974; Acts 1973, 63rd Leg., p. 1251, ch. 454, art. 2, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1981, 67th Leg., p. 2239, ch. 534, Sec. 1, eff. Aug. 31, 1981.

Art. 13.045. ON THE BOUNDARIES OF CERTAIN MUNICIPALITIES. An offense punishable by fine only that is committed on the boundary, or within 200 yards of the boundary, of contiguous municipalities that have entered into an agreement authorized by Article 4.14(f) and Section 29.003(h), Government Code, may be prosecuted in either of those municipalities.

Added by Acts 2009, 81st Leg., R.S., Ch. 230, Sec. 2, eff. September 1, 2009.

Art. 13.05. CRIMINAL HOMICIDE COMMITTED OUTSIDE THIS STATE. The offense of criminal homicide committed wholly or in part outside this State, under circumstances that give this State jurisdiction to prosecute the offender, may be prosecuted in the county where the injury was inflicted, or in the county where the offender was located when he inflicted the injury, or in the county where the victim died or the body was found.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 977, ch. 399, Sec. 2(C), eff. Jan. 1, 1974.

Art. 13.06. COMMITTED ON A BOUNDARY STREAM. If an offense be committed upon any river or stream, the boundary of this State, it may be prosecuted in the county the boundary of which is upon such stream or river, and the county seat of which is nearest the place where the offense was committed.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 977, ch. 399, Sec. 2(C), eff. Jan. 1, 1974.

Art. 13.07. INJURED IN ONE COUNTY AND DYING IN ANOTHER. If a person receives an injury in one county and dies in another by reason of such injury, the offender may be prosecuted in the county where the injury was received or where the death occurred, or in the county where the dead body is found.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 977, ch. 399, Sec. 2(C), eff. Jan. 1, 1974.

Art. 13.08. THEFT; ORGANIZED RETAIL THEFT. (a) Where property is stolen in one county and removed by the offender to another county, the offender may be prosecuted either in the county where he took the property or in any other county through or into which he may have removed the same.(b) An offense under Section 31.16, Penal Code, may be prosecuted in any county in which an underlying theft could have been prosecuted as a separate offense.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 977, ch. 399, Sec. 2(C), eff. Jan. 1, 1974.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1274, Sec. 2, eff. September 1, 2007.

Art. 13.09. HINDERING SECURED CREDITORS. If secured property is taken from one county and unlawfully disposed of in another county or state, the offender may be prosecuted either in the county in which such property was disposed of, or in the county from which it was removed, or in the county in which the security agreement is filed.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 976, ch. 399, Sec. 2(C), eff. Jan. 1, 1974.

Art. 13.10. PERSONS ACTING UNDER AUTHORITY OF THIS STATE. An offense committed outside this State by any officer acting under the authority of this State, under circumstances that give this state jurisdiction to prosecute the offender, may be prosecuted in the county of his residence or, if a nonresident of this State, in Travis County.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 977, ch. 399, Sec. 2(C), eff. Jan. 1, 1974.

Art. 13.11. ON VESSELS. An offense committed on board a vessel which is at the time upon any navigable water within the boundaries of this State, may be prosecuted in any county through which the vessel is navigated in the course of her voyage, or in the county where the voyage commences or terminates.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 977, ch. 399, Sec. 2(C), eff. Jan. 1, 1974.

Art. 13.12. FALSE IMPRISONMENT AND KIDNAPPING. Venue for false imprisonment and kidnapping is in either the county in which the offense was committed, or in any county through, into or out of which the person falsely imprisoned or kidnapped may have been taken.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 977, ch. 399, Sec. 2(C), eff. Jan. 1, 1974.

Art. 13.13. CONSPIRACY. Criminal conspiracy may be prosecuted in the county where the conspiracy was entered into, in the county where the conspiracy was agreed to be executed, or in any county in which one or more of the conspirators does any act to effect an object of the conspiracy. If a conspiracy was entered into outside this State under circumstances that give this State jurisdiction to prosecute the offender, the offender may be prosecuted in the county where the conspiracy was agreed to be executed, or in the county where any one of the conspirators was found, or in Travis County.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 978, ch. 399, Sec. 2(C), eff. Jan. 1, 1974.

Art. 13.14. BIGAMY. Bigamy may be prosecuted:(1) in the county where the bigamous marriage occurred;(2) in any county in this State in which the parties to such bigamous marriage may live or cohabit together as man and wife; or(3) in any county in this State in which a party to the bigamous marriage not charged with the offense resides.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 978, ch. 399, Sec. 2(C), eff. Jan. 1, 1974.

Amended by Acts 1989, 71st Leg., ch. 1112, Sec. 1, eff. Aug. 28, 1989.

Art. 13.15. SEXUAL ASSAULT. Sexual assault may be prosecuted in the county in which it is committed, in the county in which the victim is abducted, or in any county through or into which the victim is transported in the course of the abduction and sexual assault. When it shall come to the knowledge of any district judge whose court has jurisdiction under this Article that sexual assault has probably been committed, he shall immediately, if his court be in session, and if not in session, then, at the first term thereafter in any county of the district, call the attention of the grand jury thereto; and if the court be in session, but the grand jury has been discharged, he shall immediately recall the grand jury to investigate the accusation. The district courts are authorized and directed to change the venue in such cases whenever it shall be necessary to secure a speedy trial.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 978, ch. 399, Sec. 2(C), eff. Jan. 1, 1974; Acts 1977, 65th Leg., p. 692, ch. 262, Sec. 1, eff. May 25, 1977.

Amended by Acts 1981, 67th Leg., p. 2636, ch. 707, Sec. 4(17), eff. Aug. 31, 1981; Acts 1983, 68th Leg., p. 5317, ch. 977, Sec. 7, eff. Sept. 1, 1983.

Art. 13.16. CRIMINAL NONSUPPORT. Criminal nonsupport may be prosecuted in the county where the offended spouse or child is residing at the time the information or indictment is presented.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 978, ch. 399, Sec. 2(C), eff. Jan. 1, 1974.

Art. 13.17. PROOF OF VENUE. In all cases mentioned in this Chapter, the indictment or information, or any pleading in the case, may allege that the offense was committed in the county where the prosecution is carried on. To sustain the allegation of venue, it shall only be necessary to prove by the preponderance of the evidence that by reason of the facts in the case, the county where such prosecution is carried on has venue.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 978, ch. 399, Sec. 2(C), eff. Jan. 1, 1974.

Art. 13.18. OTHER OFFENSES. If venue is not specifically stated, the proper county for the prosecution of offenses is that in which the offense was committed.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 978, ch. 399, Sec. 2(C), eff. Jan. 1, 1974.

Art. 13.19. WHERE VENUE CANNOT BE DETERMINED. If an offense has been committed within the state and it cannot readily be determined within which county or counties the commission took place, trial may be held in the county in which the defendant resides, in the county in which he is apprehended, or in the county to which he is extradited.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 979, ch. 399, Sec. 2(C), eff. Jan., 1, 1974.

Art. 13.20. VENUE BY CONSENT. The trial of all felony cases, without a jury, may, with the consent of the defendant in writing, his attorney, and the attorney for the state, be held in any county within the judicial district or districts for the county where venue is otherwise authorized by law.

Added by Acts 1975, 64th Leg., p. 242, ch. 91, Sec. 1, eff. Sept. 1, 1975.

Art. 13.21. ORGANIZED CRIMINAL ACTIVITY. The offense of engaging in organized criminal activity may be prosecuted in any county in which any act is committed to effect an objective of the combination.

Added by Acts 1977, 65th Leg., p. 924, ch. 346, Sec. 2, eff. June 10, 1977.

Art. 13.22. POSSESSION AND DELIVERY OF MARIHUANA. An offense of possession or delivery of marihuana may be prosecuted in the county where the offense was committed or with the consent of the defendant in a county that is adjacent to and in the same judicial district as the county where the offense was committed.

Added by Acts 1979, 66th Leg., p. 18, ch. 10, Sec. 1, eff. March 7, 1979.

Art. 13.23. UNAUTHORIZED USE OF A VEHICLE. An offense of unauthorized use of a vehicle may be prosecuted in any county where the unauthorized use of the vehicle occurred or in the county in which the vehicle was originally reported stolen.

Added by Acts 1985, 69th Leg., ch. 719, Sec. 1, eff. Aug. 26, 1985.

Art. 13.24. ILLEGAL RECRUITMENT OF ATHLETES. An offense of illegal recruitment of an athlete may be prosecuted in any county in which the offense was committed or in the county in which is located the institution of higher education in which the athlete agreed to enroll or was influenced to enroll.

Added by Acts 1989, 71st Leg., ch. 125, Sec. 2, eff. Sept. 1, 1989.

Art. 13.25. COMPUTER CRIMES. (a) In this section "access," "computer," "computer network," "computer program," "computer system," and "owner" have the meanings assigned to those terms by Section 33.01, Penal Code.(b) An offense under Chapter 33, Penal Code, may be prosecuted in:(1) the county of the principal place of business of the owner or lessee of a computer, computer network, or computer system involved in the offense;(2) any county in which a defendant had control or possession of:(A) any proceeds of the offense; or(B) any books, records, documents, property, negotiable instruments, computer programs, or other material used in furtherance of the offense; or(3) any county from which, to which, or through which access to a computer, computer network, computer program, or computer system was made in violation of Chapter 33, whether by wires, electromagnetic waves, microwaves, or any other means of communication.

Added by Acts 1989, 71st Leg., ch. 306, Sec. 4, eff. Sept. 1, 1989. Renumbered from art. 13.24 by Acts 1991, 72nd Leg., ch. 16, Sec. 19.01(1), eff. Aug. 26, 1991. Subsec. (a) amended by Acts 1993, 73rd Leg., ch. 900, Sec. 3.01, eff. Sept. 1, 1994; Acts 1997, 75th Leg., ch. 306, Sec. 4, eff. Sept. 1, 1997.

Art. 13.26. TELECOMMUNICATIONS CRIMES. An offense under Chapter 33A, Penal Code, may be prosecuted in the county in which the telecommunications service originated or terminated or in the county to which the bill for the telecommunications service was or would have been delivered.

Added by Acts 1997, 75th Leg., ch. 306, Sec. 5, eff. Sept. 1, 1997.

Art. 13.27. SIMULATING LEGAL PROCESS. An offense under Section 32.46, 32.48, 32.49, or 37.13, Penal Code, may be prosecuted either in the county from which any material document was sent or in the county in which it was delivered.

Added by Acts 1997, 75th Leg., ch. 189, Sec. 12, eff. May 21, 1997. Renumbered from Vernon's Ann.C.C.P. art. 13.26 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(6), eff. Sept. 1, 1999.

Art. 13.28. ESCAPE; UNAUTHORIZED ABSENCE. An offense of escape under Section 38.06, Penal Code, or unauthorized absence under Section 38.113, Penal Code, may be prosecuted in:(1) the county in which the offense of escape or unauthorized absence was committed; or(2) the county in which the defendant committed the offense for which the defendant was placed in custody, detained, or required to submit to treatment.

Added by Acts 2003, 78th Leg., ch. 392, Sec. 1, eff. Sept. 1, 2003.

Art. 13.29. FRAUDULENT USE OR POSSESSION OF IDENTIFYING INFORMATION. An offense under Section 32.51, Penal Code, may be prosecuted in any county in which the offense was committed or in the county of residence for the person whose identifying information was fraudulently obtained, possessed, transferred, or used.

Added by Acts 2003, 78th Leg., ch. 415, Sec. 1, eff. Sept. 1, 2003.Renumbered from Code of Criminal Procedure, Art/Sec 13.28 by Acts 2005, 79th Leg., Ch. 728, Sec. 23.001(7), eff. September 1, 2005.

Art. 13.30. FRAUDULENT, SUBSTANDARD, OR FICTITIOUS DEGREE. An offense under Section 32.52, Penal Code, may be prosecuted in the county in which an element of the offense occurs or in Travis County.

Added by Acts 2005, 79th Leg., Ch. 1039, Sec. 9, eff. September 1, 2005.

Art. 13.31. FAILURE TO COMPLY WITH SEX OFFENDER REGISTRATION STATUTE. An offense under Chapter 62 may be prosecuted in:(1) any county in which an element of the offense occurs;(2) the county in which the person subject to Chapter 62 last registered, verified registration, or otherwise complied with a requirement of Chapter 62;(3) the county in which the person required to register under Chapter 62 has indicated that the person intends to reside, regardless of whether the person establishes or attempts to establish residency in that county;(4) any county in which the person required to register under Chapter 62 is placed under custodial arrest for an offense subsequent to the person's most recent reportable conviction or adjudication under Chapter 62; or(5) the county in which the person required to register under Chapter 62 resides or is found by a peace officer, regardless of how long the person has been in the county or intends to stay in the county.

Added by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.02, eff. September 1, 2005.Renumbered from Code of Criminal Procedure, Art/Sec 13.30 by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(8), eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 661, Sec. 1, eff. September 1, 2009.

Art. 13.315. FAILURE TO COMPLY WITH SEXUALLY VIOLENT PREDATOR CIVIL COMMITMENT REQUIREMENT. An offense under Section 841.085, Health and Safety Code, may be prosecuted in the county in which any element of the offense occurs or in Montgomery County.

Added by Acts 2007, 80th Leg., R.S., Ch. 1219, Sec. 10, eff. September 1, 2007.

Art. 13.32. MISAPPLICATION OF CERTAIN PROPERTY. (a) An offender who misapplies property held as a fiduciary or property of a financial institution in one county and removes the property to another county may be prosecuted in the county where the offender misapplied the property, in any other county through or into which the offender removed the property, or, as applicable, in the county in which the fiduciary was appointed to serve.(b) An offense related to misapplication of construction trust funds under Chapter 162, Property Code, must be prosecuted in the county where the construction project is located.

Added by Acts 2005, 79th Leg., Ch. 1275, Sec. 1, eff. September 1, 2005.Renumbered from Code of Criminal Procedure, Art/Sec 13.30 by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(9), eff. September 1, 2007.

Art. 13.34. CERTAIN OFFENSES COMMITTED AGAINST A CHILD COMMITTED TO THE TEXAS YOUTH COMMISSION. An offense described by Article 104.003(a) committed by an employee or officer of the Texas Youth Commission or a person providing services under a contract with the commission against a child committed to the commission may be prosecuted in:(1) any county in which an element of the offense occurred; or(2) Travis County.

Added by Acts 2009, 81st Leg., R.S., Ch. 947, Sec. 1, eff. September 1, 2009.Added by Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 4.001, eff. June 19, 2009.



CHAPTER 14. ARREST WITHOUT WARRANT

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 14. ARREST WITHOUT WARRANT

Art. 14.01. OFFENSE WITHIN VIEW. (a) A peace officer or any

other person, may, without a warrant, arrest an offender when the

offense is committed in his presence or within his view, if the

offense is one classed as a felony or as an offense against the

public peace.

(b) A peace officer may arrest an offender without a warrant for

any offense committed in his presence or within his view.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1967, 60th Leg., p. 1735, ch. 659, Sec. 8, eff. Aug. 28, 1967.

Art. 14.02. WITHIN VIEW OF MAGISTRATE. A peace officer may

arrest, without warrant, when a felony or breach of the peace has

been committed in the presence or within the view of a

magistrate, and such magistrate verbally orders the arrest of the

offender.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 14.03. AUTHORITY OF PEACE OFFICERS. (a) Any peace officer

may arrest, without warrant:

(1) persons found in suspicious places and under circumstances

which reasonably show that such persons have been guilty of some

felony, violation of Title 9, Chapter 42, Penal Code, breach of

the peace, or offense under Section 49.02, Penal Code, or

threaten, or are about to commit some offense against the laws;

(2) persons who the peace officer has probable cause to believe

have committed an assault resulting in bodily injury to another

person and the peace officer has probable cause to believe that

there is danger of further bodily injury to that person;

(3) persons who the peace officer has probable cause to believe

have committed an offense defined by Section 25.07, Penal Code

(violation of Protective Order), or by Section 38.112, Penal Code

(violation of Protective Order issued on basis of sexual

assault), if the offense is not committed in the presence of the

peace officer;

(4) persons who the peace officer has probable cause to believe

have committed an offense involving family violence;

(5) persons who the peace officer has probable cause to believe

have prevented or interfered with an individual's ability to

place a telephone call in an emergency, as defined by Section

42.062(d), Penal Code, if the offense is not committed in the

presence of the peace officer; or

(6) a person who makes a statement to the peace officer that

would be admissible against the person under Article 38.21 and

establishes probable cause to believe that the person has

committed a felony.

(b) A peace officer shall arrest, without a warrant, a person the

peace officer has probable cause to believe has committed an

offense under Section 25.07, Penal Code (violation of Protective

Order), or Section 38.112, Penal Code (violation of Protective

Order issued on basis of sexual assault), if the offense is

committed in the presence of the peace officer.

(c) If reasonably necessary to verify an allegation of a

violation of a protective order or of the commission of an

offense involving family violence, a peace officer shall remain

at the scene of the investigation to verify the allegation and to

prevent the further commission of the violation or of family

violence.

(d) A peace officer who is outside his jurisdiction may arrest,

without warrant, a person who commits an offense within the

officer's presence or view, if the offense is a felony, a

violation of Chapter 42 or 49, Penal Code, or a breach of the

peace. A peace officer making an arrest under this subsection

shall, as soon as practicable after making the arrest, notify a

law enforcement agency having jurisdiction where the arrest was

made. The law enforcement agency shall then take custody of the

person committing the offense and take the person before a

magistrate in compliance with Article 14.06 of this code.

(e) The justification for conduct provided under Section 9.21,

Penal Code, applies to a peace officer when the peace officer is

performing a duty required by this article.

(f) In this article, "family violence" has the meaning assigned

by Section 71.004, Family Code.

(g)(1) A peace officer listed in Subdivision (1), (2), or (5),

Article 2.12, who is licensed under Chapter 1701, Occupations

Code, and is outside of the officer's jurisdiction may arrest

without a warrant a person who commits any offense within the

officer's presence or view, other than a violation of Subtitle C,

Title 7, Transportation Code.

(2) A peace officer listed in Subdivision (3), Article 2.12, who

is licensed under Chapter 1701, Occupations Code, and is outside

of the officer's jurisdiction may arrest without a warrant a

person who commits any offense within the officer's presence or

view, except that an officer described in this subdivision who is

outside of that officer's jurisdiction may arrest a person for a

violation of Subtitle C, Title 7, Transportation Code, only if

the offense is committed in the county or counties in which the

municipality employing the peace officer is located.

(3) A peace officer making an arrest under this subsection shall

as soon as practicable after making the arrest notify a law

enforcement agency having jurisdiction where the arrest was made.

The law enforcement agency shall then take custody of:

(A) the person committing the offense and take the person before

a magistrate in compliance with Article 14.06; and

(B) any property seized during or after the arrest as if the

property had been seized by a peace officer of that law

enforcement agency.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1967, 60th Leg., p. 1735, ch. 659, Sec. 9, eff. Aug. 28, 1967.

Amended by Acts 1981, 67th Leg., p. 1865, ch. 442, Sec. 1, eff.

Aug. 31, 1981; Acts 1985, 69th Leg., ch. 583, Sec. 2, eff. Sept.

1, 1985; Subsec. (c) amended by Acts 1987, 70th Leg., ch. 68,

Sec. 1, eff. Sept. 1, 1987; Subsecs. (a), (b) amended by and (d),

(e) added by Acts 1989, 71st Leg., ch. 740, Sec. 1, eff. Aug. 28,

1989; Acts 1991, 72nd Leg., ch. 542, Sec. 9, eff. Sept. 1, 1991;

Subsecs. (a), (d) amended by Acts 1993, 73rd Leg., ch. 900, Sec.

3.02, eff. Sept. 1, 1994; Subsecs. (a), (b) amended by Acts 1995,

74th Leg., ch. 76, Sec. 14.17, eff. Sept. 1, 1995; Subsec. (g)

added by Acts 1995, 74th Leg., ch. 829, Sec. 1, eff. Aug. 28,

1995; Subsec. (g) amended by Acts 1999, 76th Leg., ch. 62, Sec.

3.02, eff. Sept. 1, 1999; amended by Acts 1999, 76th Leg., ch.

210, Sec. 2, eff. May 24, 1999; Subsec. (a) amended by Acts 2003,

78th Leg., ch. 460, Sec. 2, eff. Sept. 1, 2003; Acts 2003, 78th

Leg., ch. 836, Sec. 2, eff. Sept. 1, 2003; Acts 2003, 78th Leg.,

ch. 989, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch.

1164, Sec. 2, eff. Sept. 1, 2003; Subsec. (b) amended by Acts

2003, 78th Leg., ch. 836, Sec. 2, eff. Sept. 1, 2003; Subsec. (c)

amended by Acts 2003, 78th Leg., ch. 836, Sec. 2, eff. Sept. 1,

2003; Subsec. (d) amended by Acts 2003, 78th Leg., ch. 897, Sec.

1, eff. Sept. 1, 2003; Subsec. (f) amended by Acts 2003, 78th

Leg., ch. 1276, Sec. 7.002(d), eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

788, Sec. 4, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

788, Sec. 5, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

847, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1015, Sec. 1, eff. September 1, 2005.

Art. 14.031. PUBLIC INTOXICATION. (a) In lieu of arresting an

individual who is not a child, as defined by Section 51.02,

Family Code, and who commits an offense under Section 49.02,

Penal Code, a peace officer may release the individual if:

(1) the officer believes detention in a penal facility is

unnecessary for the protection of the individual or others; and

(2) the individual:

(A) is released to the care of an adult who agrees to assume

responsibility for the individual; or

(B) verbally consents to voluntary treatment for chemical

dependency in a program in a treatment facility licensed and

approved by the Texas Commission on Alcohol and Drug Abuse, and

the program admits the individual for treatment.

(b) A magistrate may release from custody an individual who is

not a child, as defined by Section 51.02, Family Code, and who is

arrested under Section 49.02, Penal Code, if the magistrate

determines the individual meets the conditions required for

release in lieu of arrest under Subsection (a) of this article.

(c) The release of an individual under Subsection (a) or (b) of

this article to an alcohol or drug treatment program may not be

considered by a peace officer or magistrate in determining

whether the individual should be released to such a program for a

subsequent incident or arrest under Section 49.02, Penal Code.

(d) A peace officer and the agency or political subdivision that

employs the peace officer may not be held liable for damage to

persons or property that results from the actions of an

individual released under Subsection (a) or (b) of this article.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 1.04, eff. Sept. 1,

1994.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

311, Sec. 1, eff. September 1, 2009.

Art. 14.04. WHEN FELONY HAS BEEN COMMITTED. Where it is shown by

satisfactory proof to a peace officer, upon the representation of

a credible person, that a felony has been committed, and that the

offender is about to escape, so that there is no time to procure

a warrant, such peace officer may, without warrant, pursue and

arrest the accused.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 14.05. RIGHTS OF OFFICER. In each case enumerated where

arrests may be lawfully made without warrant, the officer or

person making the arrest is justified in adopting all the

measures which he might adopt in cases of arrest under warrant,

except that an officer making an arrest without a warrant may not

enter a residence to make the arrest unless:

(1) a person who resides in the residence consents to the entry;

or

(2) exigent circumstances require that the officer making the

arrest enter the residence without the consent of a resident or

without a warrant.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1987, 70th Leg., ch. 532, Sec. 1, eff. Aug. 31,

1987.

Art. 14.051. ARREST BY PEACE OFFICER FROM OTHER JURISDICTION.

(a) A peace officer commissioned and authorized by another state

to make arrests for felonies who is in fresh pursuit of a person

for the purpose of arresting that person for a felony may

continue the pursuit into this state and arrest the person.

(b) In this article, "fresh pursuit" means a pursuit without

unreasonable delay by a peace officer of a person the officer

reasonably suspects has committed a felony.

Added by Acts 1989, 71st Leg., ch. 997, Sec. 2, eff. Aug. 28,

1989.

Art. 14.06. MUST TAKE OFFENDER BEFORE MAGISTRATE. (a) Except as

otherwise provided by this article, in each case enumerated in

this Code, the person making the arrest or the person having

custody of the person arrested shall take the person arrested or

have him taken without unnecessary delay, but not later than 48

hours after the person is arrested, before the magistrate who may

have ordered the arrest, before some magistrate of the county

where the arrest was made without an order, or, to provide more

expeditiously to the person arrested the warnings described by

Article 15.17 of this Code, before a magistrate in any other

county of this state. The magistrate shall immediately perform

the duties described in Article 15.17 of this Code.

(b) A peace officer who is charging a person, including a child,

with committing an offense that is a Class C misdemeanor, other

than an offense under Section 49.02, Penal Code, may, instead of

taking the person before a magistrate, issue a citation to the

person that contains written notice of the time and place the

person must appear before a magistrate, the name and address of

the person charged, the offense charged, and the following

admonishment, in boldfaced or underlined type or in capital

letters:

"If you are convicted of a misdemeanor offense involving violence

where you are or were a spouse, intimate partner, parent, or

guardian of the victim or are or were involved in another,

similar relationship with the victim, it may be unlawful for you

to possess or purchase a firearm, including a handgun or long

gun, or ammunition, pursuant to federal law under 18 U.S.C.

Section 922(g)(9) or Section 46.04(b), Texas Penal Code. If you

have any questions whether these laws make it illegal for you to

possess or purchase a firearm, you should consult an attorney."

(c) If the person resides in the county where the offense

occurred, a peace officer who is charging a person with

committing an offense that is a Class A or B misdemeanor may,

instead of taking the person before a magistrate, issue a

citation to the person that contains written notice of the time

and place the person must appear before a magistrate of this

state as described by Subsection (a), the name and address of the

person charged, and the offense charged.

(d) Subsection (c) applies only to a person charged with

committing an offense under:

(1) Section 481.121, Health and Safety Code, if the offense is

punishable under Subsection (b)(1) or (2) of that section;

(2) Section 28.03, Penal Code, if the offense is punishable

under Subsection (b)(2) of that section;

(3) Section 28.08, Penal Code, if the offense is punishable

under Subsection (b)(1) of that section;

(4) Section 31.03, Penal Code, if the offense is punishable

under Subsection (e)(2)(A) of that section;

(5) Section 31.04, Penal Code, if the offense is punishable

under Subsection (e)(2) of that section;

(6) Section 38.114, Penal Code, if the offense is punishable as

a Class B misdemeanor; or

(7) Section 521.457, Transportation Code.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1967, 60th Leg., p. 1735, ch. 659, Sec. 10, eff. Aug. 28, 1967.

Amended by Acts 1987, 70th Leg., ch. 455, Sec. 1, eff. Aug. 31,

1987; Acts 1991, 72nd Leg., ch. 84, Sec. 1, eff. Sept. 1, 1991.

Subsec. (b) amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.05,

eff. Sept. 1, 1994; amended by Acts 1995, 74th Leg., ch. 262,

Sec. 81, eff. Jan. 1, 1996; Subsec. (a) amended by Acts 2001,

77th Leg., ch. 906, Sec. 3, eff. Jan. 1, 2002.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

320, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1379, Sec. 1, eff. September 1, 2009.



CHAPTER 15. ARREST UNDER WARRANT

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 15. ARREST UNDER WARRANT

Art. 15.01. WARRANT OF ARREST. A "warrant of arrest" is a

written order from a magistrate, directed to a peace officer or

some other person specially named, commanding him to take the

body of the person accused of an offense, to be dealt with

according to law.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 15.02. REQUISITES OF WARRANT. It issues in the name of "The

State of Texas", and shall be sufficient, without regard to form,

if it have these substantial requisites:

1. It must specify the name of the person whose arrest is

ordered, if it be known, if unknown, then some reasonably

definite description must be given of him.

2. It must state that the person is accused of some offense

against the laws of the State, naming the offense.

3. It must be signed by the magistrate, and his office be named

in the body of the warrant, or in connection with his signature.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 15.03. MAGISTRATE MAY ISSUE WARRANT OR SUMMONS. (a) A

magistrate may issue a warrant of arrest or a summons:

1. In any case in which he is by law authorized to order verbally

the arrest of an offender;

2. When any person shall make oath before the magistrate that

another has committed some offense against the laws of the State;

and

3. In any case named in this Code where he is specially

authorized to issue warrants of arrest.

(b) A summons may be issued in any case where a warrant may be

issued, and shall be in the same form as the warrant except that

it shall summon the defendant to appear before a magistrate at a

stated time and place. The summons shall be served upon a

defendant by delivering a copy to him personally, or by leaving

it at his dwelling house or usual place of abode with some person

of suitable age and discretion then residing therein or by

mailing it to the defendant's last known address. If a defendant

fails to appear in response to the summons a warrant shall be

issued.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 15.04. COMPLAINT. The affidavit made before the magistrate

or district or county attorney is called a "complaint" if it

charges the commission of an offense.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 15.05. REQUISITES OF COMPLAINT. The complaint shall be

sufficient, without regard to form, if it have these substantial

requisites:

1. It must state the name of the accused, if known, and if not

known, must give some reasonably definite description of him.

2. It must show that the accused has committed some offense

against the laws of the State, either directly or that the

affiant has good reason to believe, and does believe, that the

accused has committed such offense.

3. It must state the time and place of the commission of the

offense, as definitely as can be done by the affiant.

4. It must be signed by the affiant by writing his name or

affixing his mark.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 15.051. REQUIRING POLYGRAPH EXAMINATION OF COMPLAINANT

PROHIBITED. (a) A peace officer or an attorney representing the

state may not require a polygraph examination of a person who

charges or seeks to charge in a complaint the commission of an

offense under Section 21.02, 21.11, 22.011, 22.021, or 25.02,

Penal Code.

(b) If a peace officer or an attorney representing the state

requests a polygraph examination of a person who charges or seeks

to charge in a complaint the commission of an offense listed in

Subsection (a), the officer or attorney must inform the

complainant that the examination is not required and that a

complaint may not be dismissed solely:

(1) because a complainant did not take a polygraph examination;

or

(2) on the basis of the results of a polygraph examination taken

by the complainant.

(c) A peace officer or an attorney representing the state may not

take a polygraph examination of a person who charges or seeks to

charge the commission of an offense listed in Subsection (a)

unless the officer or attorney provides the information in

Subsection (b) to the person and the person signs a statement

indicating the person understands the information.

(d) A complaint may not be dismissed solely:

(1) because a complainant did not take a polygraph examination;

or

(2) on the basis of the results of a polygraph examination taken

by the complainant.

Added by Acts 1995, 74th Leg., ch. 24, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 608, Sec. 1, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.07, eff. September 1, 2007.

Art. 15.06. WARRANT EXTENDS TO EVERY PART OF THE STATE. A

warrant of arrest, issued by any county or district clerk, or by

any magistrate (except mayors of an incorporated city or town),

shall extend to any part of the State; and any peace officer to

whom said warrant is directed, or into whose hands the same has

been transferred, shall be authorized to execute the same in any

county in this State.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1985, 69th Leg., ch. 666, Sec. 1, eff. June 14,

1985.

Art. 15.07. WARRANT ISSUED BY OTHER MAGISTRATE. When a warrant

of arrest is issued by any mayor of an incorporated city or town,

it cannot be executed in another county than the one in which it

issues, except:

1. It be endorsed by a judge of a court of record, in which case

it may be executed anywhere in the State; or

2. If it be endorsed by any magistrate in the county in which the

accused is found, it may be executed in such county. The

endorsement may be: "Let this warrant be executed in the county

of ..........". Or, if the endorsement is made by a judge of a

court of record, then the endorsement may be: "Let this warrant

be executed in any county of the State of Texas". Any other words

of the same meaning will be sufficient. The endorsement shall be

dated, and signed officially by the magistrate making it.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1985, 69th Leg., ch. 666, Sec. 2, eff. June 14,

1985.

Art. 15.08. WARRANT MAY BE FORWARDED. A warrant of arrest may

be forwarded by any method that ensures the transmission of a

duplicate of the original warrant, including secure facsimile

transmission or other secure electronic means or a telegraph

transmission from any telegraph office to another in this State.

If issued by any magistrate named in Article 15.06, the peace

officer receiving the same shall execute it without delay. If it

be issued by any other magistrate than is named in Article 15.06,

the peace officer receiving the same shall proceed with it to the

nearest magistrate of the peace officer's county, who shall

endorse thereon, in substance, these words:

"Let this warrant be executed in the county of...........", which

endorsement shall be dated and signed officially by the

magistrate making the same.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

345, Sec. 1, eff. September 1, 2009.

Art. 15.09. COMPLAINT MAY BE FORWARDED. A complaint in

accordance with Article 15.05, may be forwarded as provided by

Article 15.08 to any magistrate in the State; and the magistrate

who receives the same shall forthwith issue a warrant for the

arrest of the accused; and the accused, when arrested, shall be

dealt with as provided in this Chapter in similar cases.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

345, Sec. 1, eff. September 1, 2009.

Art. 15.10. COPY TO BE DEPOSITED. A certified copy of the

original warrant or complaint, certified to by the magistrate

issuing or taking the same, shall be deposited with the manager

of the telegraph office from which the same is to be forwarded,

taking precedence over other business, to the place of its

destination or to the telegraph office nearest thereto, precisely

as it is written, including the certificate of the seal attached.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 15.11. DUTY OF TELEGRAPH MANAGER. When a warrant or

complaint is received at a telegraph office for delivery, it

shall be delivered to the party to whom it is addressed as soon

as practicable, written on the proper blanks of the telegraph

company and certified to by the manager of the telegraph office

as being a true and correct copy of the warrant or complaint

received at his office.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 15.12. WARRANT OR COMPLAINT MUST BE UNDER SEAL. No manager

of a telegraph office shall receive and forward a warrant or

complaint unless the same shall be certified to under the seal of

a court of record or by a justice of the peace, with the

certificate under seal of the district or county clerk of his

county that he is a legally qualified justice of the peace of

such county; nor shall it be lawful for any magistrate to endorse

a warrant received by telegraph, or issue a warrant upon a

complaint received by telegraph, unless all the requirements of

the law in relation thereto have been fully complied with.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 15.13. TELEGRAM PREPAID. Whoever presents a warrant or

complaint to the manager of a telegraph office to be forwarded by

telegraph, shall pay for the same in advance, unless, by the

rules of the company, it may be sent collect.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 15.14. ARREST AFTER DISMISSAL BECAUSE OF DELAY. If a

prosecution of a defendant is dismissed under Article 32.01, the

defendant may be rearrested for the same criminal conduct alleged

in the dismissed prosecution only upon presentation of indictment

or information for the offense and the issuance of a capias

subsequent to the indictment or information.

Added by Acts 1997, 75th Leg., ch. 289, Sec. 3, eff. May 26,

1997.

Art. 15.16. HOW WARRANT IS EXECUTED. (a) The officer or person

executing a warrant of arrest shall without unnecessary delay

take the person or have him taken before the magistrate who

issued the warrant or before the magistrate named in the warrant,

if the magistrate is in the same county where the person is

arrested. If the issuing or named magistrate is in another

county, the person arrested shall without unnecessary delay be

taken before some magistrate in the county in which he was

arrested.

(b) Notwithstanding Subsection (a), to provide more

expeditiously to the person arrested the warnings described by

Article 15.17, the officer or person executing the arrest warrant

may as permitted by that article take the person arrested before

a magistrate in a county other than the county of arrest.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1967, 60th Leg., p. 1736, ch. 659, Sec. 11, eff. Aug. 28, 1967.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 2, eff. September 1, 2005.

Art. 15.17. DUTIES OF ARRESTING OFFICER AND MAGISTRATE. (a) In

each case enumerated in this Code, the person making the arrest

or the person having custody of the person arrested shall without

unnecessary delay, but not later than 48 hours after the person

is arrested, take the person arrested or have him taken before

some magistrate of the county where the accused was arrested or,

to provide more expeditiously to the person arrested the warnings

described by this article, before a magistrate in any other

county of this state. The arrested person may be taken before

the magistrate in person or the image of the arrested person may

be presented to the magistrate by means of an electronic

broadcast system. The magistrate shall inform in clear language

the person arrested, either in person or through the electronic

broadcast system, of the accusation against him and of any

affidavit filed therewith, of his right to retain counsel, of his

right to remain silent, of his right to have an attorney present

during any interview with peace officers or attorneys

representing the state, of his right to terminate the interview

at any time, and of his right to have an examining trial. The

magistrate shall also inform the person arrested of the person's

right to request the appointment of counsel if the person cannot

afford counsel. The magistrate shall inform the person arrested

of the procedures for requesting appointment of counsel. If the

person does not speak and understand the English language or is

deaf, the magistrate shall inform the person in a manner

consistent with Articles 38.30 and 38.31, as appropriate. The

magistrate shall ensure that reasonable assistance in completing

the necessary forms for requesting appointment of counsel is

provided to the person at the same time. If the person arrested

is indigent and requests appointment of counsel and if the

magistrate is authorized under Article 26.04 to appoint counsel

for indigent defendants in the county, the magistrate shall

appoint counsel in accordance with Article 1.051. If the

magistrate is not authorized to appoint counsel, the magistrate

shall without unnecessary delay, but not later than 24 hours

after the person arrested requests appointment of counsel,

transmit, or cause to be transmitted to the court or to the

courts' designee authorized under Article 26.04 to appoint

counsel in the county, the forms requesting the appointment of

counsel. The magistrate shall also inform the person arrested

that he is not required to make a statement and that any

statement made by him may be used against him. The magistrate

shall allow the person arrested reasonable time and opportunity

to consult counsel and shall, after determining whether the

person is currently on bail for a separate criminal offense,

admit the person arrested to bail if allowed by law. A

recording of the communication between the arrested person and

the magistrate shall be made. The recording shall be preserved

until the earlier of the following dates: (1) the date on which

the pretrial hearing ends; or (2) the 91st day after the date on

which the recording is made if the person is charged with a

misdemeanor or the 120th day after the date on which the

recording is made if the person is charged with a felony. The

counsel for the defendant may obtain a copy of the recording on

payment of a reasonable amount to cover costs of reproduction.

For purposes of this subsection, "electronic broadcast system"

means a two-way electronic communication of image and sound

between the arrested person and the magistrate and includes

secure Internet videoconferencing.

(b) After an accused charged with a misdemeanor punishable by

fine only is taken before a magistrate under Subsection (a) and

the magistrate has identified the accused with certainty, the

magistrate may release the accused without bond and order the

accused to appear at a later date for arraignment in the

applicable justice court or municipal court. The order must

state in writing the time, date, and place of the arraignment,

and the magistrate must sign the order. The accused shall

receive a copy of the order on release. If an accused fails to

appear as required by the order, the judge of the court in which

the accused is required to appear shall issue a warrant for the

arrest of the accused. If the accused is arrested and brought

before the judge, the judge may admit the accused to bail, and in

admitting the accused to bail, the judge should set as the amount

of bail an amount double that generally set for the offense for

which the accused was arrested. This subsection does not apply

to an accused who has previously been convicted of a felony or a

misdemeanor other than a misdemeanor punishable by fine only.

(c) When a deaf accused is taken before a magistrate under this

article or Article 14.06 of this Code, an interpreter appointed

by the magistrate qualified and sworn as provided in Article

38.31 of this Code shall interpret the warning required by those

articles in a language that the accused can understand, including

but not limited to sign language.

(d) If a magistrate determines that a person brought before the

magistrate after an arrest authorized by Article 14.051 of this

code was arrested unlawfully, the magistrate shall release the

person from custody. If the magistrate determines that the arrest

was lawful, the person arrested is considered a fugitive from

justice for the purposes of Article 51.13 of this code, and the

disposition of the person is controlled by that article.

(e) In each case in which a person arrested is taken before a

magistrate as required by Subsection (a), a record shall be made

of:

(1) the magistrate informing the person of the person's right to

request appointment of counsel;

(2) the magistrate asking the person whether the person wants to

request appointment of counsel; and

(3) whether the person requested appointment of counsel.

(f) A record required under Subsection (e) may consist of written

forms, electronic recordings, or other documentation as

authorized by procedures adopted in the county under Article

26.04(a).

(g) If a person charged with an offense punishable as a

misdemeanor appears before a magistrate in compliance with a

citation issued under Article 14.06(b) or (c), the magistrate

shall perform the duties imposed by this article in the same

manner as if the person had been arrested and brought before the

magistrate by a peace officer. After the magistrate performs the

duties imposed by this article, the magistrate except for good

cause shown may release the person on personal bond. If a person

who was issued a citation under Article 14.06(c) fails to appear

as required by that citation, the magistrate before which the

person is required to appear shall issue a warrant for the arrest

of the accused.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1967, 60th Leg., p. 1736, ch. 659, Sec. 12, eff. Aug. 28, 1967.

Amended by Acts 1979, 66th Leg., p. 398, ch. 186, Sec. 3, eff.

May 15, 1979; Subsec. (a) amended by Acts 1987, 70th Leg., ch.

455, Sec. 2, eff. Aug. 31, 1987. Amended by Acts 1989, 71st Leg.,

ch. 467, Sec. 1, eff. Aug. 28, 1989; Sec. (a) amended by Acts

1989, 71st Leg., ch. 977, Sec. 1, eff. Aug. 28, 1989; Subsec. (c)

added by Acts 1989, 71st Leg., ch. 997, Sec. 3, eff. Aug. 28,

1989; Subsec. (d) relettered from subsec. (c) by Acts 1991, 72nd

Leg., ch. 16, Sec. 19.01(2), eff. Aug. 26, 1991; Subsec. (a)

amended by Acts 2001, 77th Leg., ch. 906, Sec. 4, eff. Jan. 1,

2002; Subsec. (a) amended by Acts 2001, 77th Leg., ch. 1281, Sec.

1, eff. Sept. 1, 2001; Subsec. (e) added by Acts 2001, 77th Leg.,

ch. 906, Sec. 4, eff. Jan. 1, 2002; Subsec. (f) added by Acts

2001, 77th Leg., ch. 906, Sec. 4, eff. Jan. 1, 2002.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

320, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

735, Sec. 1, eff. September 1, 2009.

Art. 15.18. ARREST FOR OUT-OF-COUNTY OFFENSE. (a) A person

arrested under a warrant issued in a county other than the one in

which the person is arrested shall be taken before a magistrate

of the county where the arrest takes place or, to provide more

expeditiously to the arrested person the warnings described by

Article 15.17, before a magistrate in any other county of this

state, including the county where the warrant was issued. The

magistrate shall:

(1) take bail, if allowed by law, and, if without jurisdiction,

immediately transmit the bond taken to the court having

jurisdiction of the offense; or

(2) in the case of a person arrested under warrant for an

offense punishable by fine only, accept a written plea of guilty

or nolo contendere, set a fine, determine costs, accept payment

of the fine and costs, give credit for time served, determine

indigency, or, on satisfaction of the judgment, discharge the

defendant, as the case may indicate.

(b) Before the 11th business day after the date a magistrate

accepts a written plea of guilty or nolo contendere in a case

under Subsection (a)(2), the magistrate shall, if without

jurisdiction, transmit to the court having jurisdiction of the

offense:

(1) the written plea;

(2) any orders entered in the case; and

(3) any fine or costs collected in the case.

(c) The arrested person may be taken before a magistrate by

means of an electronic broadcast system as provided by and

subject to the requirements of Article 15.17.

(d) This article does not apply to an arrest made pursuant to a

capias pro fine issued under Chapter 43 or Article 45.045.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 2001, 77th Leg., ch. 145, Sec. 2, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 4, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1263, Sec. 1, eff. September 1, 2007.

Art. 15.19. NOTICE OF ARREST. (a) If the arrested person fails

or refuses to give bail, as provided in Article 15.18, the

arrested person shall be committed to the jail of the county

where the person was arrested; and the magistrate committing the

arrested person shall immediately provide notice to the sheriff

of the county in which the offense is alleged to have been

committed regarding:

(1) the arrest and commitment, which notice may be given by

telegraph, mail, or other written means or by secure facsimile

transmission or other secure electronic means; and

(2) whether the person was also arrested under a warrant issued

under Section 508.251, Government Code.

(b) If a person is arrested and taken before a magistrate in a

county other than the county in which the arrest is made and if

the person is remanded to custody, the person may be confined in

a jail in the county in which the magistrate serves for a period

of not more than 72 hours after the arrest before being

transferred to the county jail of the county in which the arrest

occurred.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 40, Sec. 1, eff.

Oct. 20, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 5, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 1, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

345, Sec. 2, eff. September 1, 2009.

Art. 15.20. DUTY OF SHERIFF RECEIVING NOTICE. (a) Subject to

Subsection (b), the sheriff receiving the notice of arrest and

commitment under Article 15.19 shall forthwith go or send for the

arrested person and have the arrested person brought before the

proper court or magistrate.

(b) A sheriff who receives notice under Article 15.19(a)(2) of a

warrant issued under Section 508.251, Government Code, shall have

the arrested person brought before the proper magistrate or court

before the 11th day after the date the person is committed to the

jail of the county in which the person was arrested.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 2, eff. June 15, 2007.

Art. 15.21. PRISONER DISCHARGED IF NOT TIMELY DEMANDED. If the

proper office of the county where the offense is alleged to have

been committed does not demand the arrested person and take

charge of the arrested person before the 11th day after the date

the person is committed to the jail of the county in which the

person is arrested, the arrested person shall be discharged from

custody.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 3, eff. June 15, 2007.

Art. 15.22. WHEN A PERSON IS ARRESTED. A person is arrested when

he has been actually placed under restraint or taken into custody

by an officer or person executing a warrant of arrest, or by an

officer or person arresting without a warrant.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 15.23. TIME OF ARREST. An arrest may be made on any day or

at any time of the day or night.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 15.24. WHAT FORCE MAY BE USED. In making an arrest, all

reasonable means are permitted to be used to effect it. No

greater force, however, shall be resorted to than is necessary to

secure the arrest and detention of the accused.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 15.25. MAY BREAK DOOR. In case of felony, the officer may

break down the door of any house for the purpose of making an

arrest, if he be refused admittance after giving notice of his

authority and purpose.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 15.26. AUTHORITY TO ARREST MUST BE MADE KNOWN. In executing

a warrant of arrest, it shall always be made known to the accused

under what authority the arrest is made. The warrant shall be

executed by the arrest of the defendant. The officer need not

have the warrant in his possession at the time of the arrest,

provided the warrant was issued under the provisions of this

Code, but upon request he shall show the warrant to the defendant

as soon as possible. If the officer does not have the warrant in

his possession at the time of arrest he shall then inform the

defendant of the offense charged and of the fact that a warrant

has been issued. The arrest warrant, and any affidavit presented

to the magistrate in support of the issuance of the warrant, is

public information, and beginning immediately when the warrant is

executed the magistrate's clerk shall make a copy of the warrant

and the affidavit available for public inspection in the clerk's

office during normal business hours. A person may request the

clerk to provide copies of the warrant and affidavit on payment

of the cost of providing the copies.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1967, 60th Leg., p. 1736, ch. 659, Sec. 13, eff. Aug. 28, 1967.

Amended by Acts 2003, 78th Leg., ch. 390, Sec. 1, eff. Sept. 1,

2003.

Art. 15.27. NOTIFICATION TO SCHOOLS REQUIRED. (a) A law

enforcement agency that arrests any person or refers a child to

the office or official designated by the juvenile board who the

agency believes is enrolled as a student in a public primary or

secondary school, for an offense listed in Subsection (h), shall

attempt to ascertain whether the person is so enrolled. If the

law enforcement agency ascertains that the individual is enrolled

as a student in a public primary or secondary school, the agency

shall orally notify the superintendent or a person designated by

the superintendent in the school district in which the student is

enrolled of that arrest or referral within 24 hours after the

arrest or referral is made, or on the next school day. If the law

enforcement agency cannot ascertain whether the individual is

enrolled as a student, the agency shall orally notify the

superintendent or a person designated by the superintendent in

the school district in which the student is believed to be

enrolled of that arrest or detention within 24 hours after the

arrest or detention, or on the next school day. If the individual

is a student, the superintendent shall promptly notify all

instructional and support personnel who have responsibility for

supervision of the student. All personnel shall keep the

information received in this subsection confidential. The State

Board for Educator Certification may revoke or suspend the

certification of personnel who intentionally violate this

subsection. Within seven days after the date the oral notice is

given, the law enforcement agency shall mail written

notification, marked "PERSONAL and CONFIDENTIAL" on the mailing

envelope, to the superintendent or the person designated by the

superintendent. Both the oral and written notice shall contain

sufficient details of the arrest or referral and the acts

allegedly committed by the student to enable the superintendent

or the superintendent's designee to determine whether there is a

reasonable belief that the student has engaged in conduct defined

as a felony offense by the Penal Code. The information contained

in the notice may be considered by the superintendent or the

superintendent's designee in making such a determination.

(a-1) The superintendent or a person designated by the

superintendent in the school district may send to a school

district employee having direct supervisory responsibility over

the student the information contained in the confidential notice

under Subsection (a) if the superintendent or the person

designated by the superintendent determines that the employee

needs the information for educational purposes or for the

protection of the person informed or others.

(b) On conviction, deferred prosecution, or deferred

adjudication or an adjudication of delinquent conduct of an

individual enrolled as a student in a public primary or secondary

school, for an offense or for any conduct listed in Subsection

(h) of this article, the office of the prosecuting attorney

acting in the case shall orally notify the superintendent or a

person designated by the superintendent in the school district in

which the student is enrolled of the conviction or adjudication

and whether the student is required to register as a sex offender

under Chapter 62. Oral notification must be given within 24

hours of the time of the order or on the next school day. The

superintendent shall, within 24 hours of receiving notification

from the office of the prosecuting attorney, notify all

instructional and support personnel who have regular contact with

the student. Within seven days after the date the oral notice is

given, the office of the prosecuting attorney shall mail written

notice, which must contain a statement of the offense of which

the individual is convicted or on which the adjudication,

deferred adjudication, or deferred prosecution is grounded and a

statement of whether the student is required to register as a sex

offender under Chapter 62.

(c) A parole, probation, or community supervision office,

including a community supervision and corrections department, a

juvenile probation department, the paroles division of the Texas

Department of Criminal Justice, and the Texas Youth Commission,

having jurisdiction over a student described by Subsection (a),

(b), or (e) who transfers from a school or is subsequently

removed from a school and later returned to a school or school

district other than the one the student was enrolled in when the

arrest, referral to a juvenile court, conviction, or adjudication

occurred shall within 24 hours of learning of the student's

transfer or reenrollment notify the superintendent or a person

designated by the superintendent of the school district to which

the student transfers or is returned or, in the case of a private

school, the principal or a school employee designated by the

principal of the school to which the student transfers or is

returned of the arrest or referral in a manner similar to that

provided for by Subsection (a) or (e)(1), or of the conviction or

delinquent adjudication in a manner similar to that provided for

by Subsection (b) or (e)(2). The superintendent of the school

district to which the student transfers or is returned or, in the

case of a private school, the principal of the school to which

the student transfers or is returned shall, within 24 hours of

receiving notification under this subsection, notify all

instructional and support personnel who have regular contact with

the student.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1240, Sec. 5,

eff. June 15, 2007.

(e)(1) A law enforcement agency that arrests, or refers to a

juvenile court under Chapter 52, Family Code, an individual who

the law enforcement agency knows or believes is enrolled as a

student in a private primary or secondary school shall make the

oral and written notifications described by Subsection (a) to the

principal or a school employee designated by the principal of the

school in which the student is enrolled.

(2) On conviction, deferred prosecution, or deferred adjudication

or an adjudication of delinquent conduct of an individual

enrolled as a student in a private primary or secondary school,

the office of prosecuting attorney shall make the oral and

written notifications described by Subsection (b) of this article

to the principal or a school employee designated by the principal

of the school in which the student is enrolled.

(3) The principal of a private school in which the student is

enrolled or a school employee designated by the principal may

send to a school employee having direct supervisory

responsibility over the student the information contained in the

confidential notice, for the same purposes as described by

Subsection (d) of this article.

(f) A person who receives information under this article may not

disclose the information except as specifically authorized by

this article. A person who intentionally violates this article

commits an offense. An offense under this subsection is a Class C

misdemeanor.

(g) The office of the prosecuting attorney or the office or

official designated by the juvenile board shall, within two

working days, notify the school district that removed a student

to a disciplinary alternative education program under Section

37.006, Education Code, if:

(1) prosecution of the student's case was refused for lack of

prosecutorial merit or insufficient evidence and no formal

proceedings, deferred adjudication, or deferred prosecution will

be initiated; or

(2) the court or jury found the student not guilty or made a

finding the child did not engage in delinquent conduct or conduct

indicating a need for supervision and the case was dismissed with

prejudice.

(h) This article applies to any felony offense and the following

misdemeanors:

(1) an offense under Section 20.02, 21.08, 22.01, 22.05, 22.07,

or 71.02, Penal Code;

(2) the unlawful use, sale, or possession of a controlled

substance, drug paraphernalia, or marihuana, as defined by

Chapter 481, Health and Safety Code; or

(3) the unlawful possession of any of the weapons or devices

listed in Sections 46.01(1)-(14) or (16), Penal Code, or a weapon

listed as a prohibited weapon under Section 46.05, Penal Code.

(i) A person may substitute electronic notification for oral

notification where oral notification is required by this article.

If electronic notification is substituted for oral notification,

any written notification required by this article is not

required.

(j) The notification provisions of this section concerning a

person who is required to register as a sex offender under

Chapter 62 do not lessen the requirement of a person to provide

any additional notification prescribed by that chapter.

Added by Acts 1993, 73rd Leg., ch. 461, Sec. 1, eff. Sept. 1,

1993. Subsec. (a) amended by Acts 1995, 74th Leg., ch. 626, Sec.

1, eff. Aug. 28, 1995; Subsec. (h) amended by Acts 1995, 74th

Leg., ch. 76, Sec. 14.18, eff. Sept. 1, 1995; Subsec. (a) amended

by Acts 1997, 75th Leg., ch. 1015, Sec. 12, eff. June 19, 1997;

amended by Acts 1997, 75th Leg., ch. 1233, Sec. 1, eff. June 20,

1997; Subsec. (b) amended by Acts 1997, 75th Leg., ch. 1233, Sec.

1, eff. June 20, 1997; Subsec. (c) amended by Acts 1997, 75th

Leg., ch. 1015, Sec. 12, eff. June 19, 1997; amended by Acts

1997, 75th Leg., ch. 1233, Sec. 1, eff. June 20, 1997; Subsec.

(e)(1) amended by Acts 1997, 75th Leg., ch. 1015, Sec. 13, eff.

June 19, 1997; Subsec. (g) amended by Acts 1997, 75th Leg., ch.

1015, Sec. 14, eff. June 19, 1997; Subsec. (h) amended by Acts

1997, 75th Leg., ch. 165, Sec. 12.02, eff. Sept. 1, 1997; amended

by Acts 1997, 75th Leg., ch. 1015, Sec. 12, eff. June 19, 1997;

amended by Acts 1997, 75th Leg., ch. 1233, Sec. 1, eff. June 20,

1997; Subsecs. (a), (g) amended by Acts 2001, 77th Leg., ch.

1297, Sec. 48, eff. Sept. 1, 2001; Subsec. (h) amended by Acts

2001, 77th Leg., ch. 1297, Sec. 49, eff. Sept. 1, 2001; Subsec.

(b) amended by Acts 2003, 78th Leg., ch. 1055, Sec. 25, eff. June

20, 2003; Subsec. (e)(2) amended by Acts 2003, 78th Leg., ch.

1055, Sec. 26, eff. June 20, 2003; Subsec. (g) amended by Acts

2003, 78th Leg., ch. 1055, Sec. 27, eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 31, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

492, Sec. 1, eff. June 16, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1240, Sec. 4, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1240, Sec. 5, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1291, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1291, Sec. 8, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 6.002, eff. September 1, 2009.



CHAPTER 16. THE COMMITMENT OR DISCHARGE OF THE ACCUSED

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 16. THE COMMITMENT OR DISCHARGE OF THE ACCUSED

Art. 16.01. EXAMINING TRIAL. When the accused has been brought

before a magistrate for an examining trial that officer shall

proceed to examine into the truth of the accusation made,

allowing the accused, however, sufficient time to procure

counsel. In a proper case, the magistrate may appoint counsel to

represent an accused in such examining trial only, to be

compensated as otherwise provided in this Code. The accused in

any felony case shall have the right to an examining trial before

indictment in the county having jurisdiction of the offense,

whether he be in custody or on bail, at which time the magistrate

at the hearing shall determine the amount or sufficiency of bail,

if a bailable case. If the accused has been transferred for

criminal prosecution after a hearing under Section 54.02, Family

Code, the accused may be granted an examining trial at the

discretion of the court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1987, 70th Leg., ch. 140, Sec. 4, eff. Sept. 1,

1987.

Art. 16.02. EXAMINATION POSTPONED. The magistrate may at the

request of either party postpone the examination to procure

testimony; but the accused shall in the meanwhile be detained in

custody unless he give bail to be present from day to day before

the magistrate until the examination is concluded, which he may

do in all cases except murder and treason.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 16.03. WARNING TO ACCUSED. Before the examination of the

witnesses, the magistrate shall inform the accused that it is his

right to make a statement relative to the accusation brought

against him, but at the same time shall also inform him that he

cannot be compelled to make any statement whatever, and that if

he does make such statement, it may be used in evidence against

him.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 16.04. VOLUNTARY STATEMENT. If the accused desires to make

a voluntary statement, he may do so before the examination of any

witness, but not afterward. His statement shall be reduced to

writing by or under the direction of the magistrate, or by the

accused or his counsel, and shall be signed by the accused by

affixing his name or mark, but shall not be sworn to by him. The

magistrate shall attest by his own certificate and signature to

the execution and signing of the statement.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 16.06. COUNSEL MAY EXAMINE WITNESS. The counsel for the

State, and the accused or his counsel may question the witnesses

on direct or cross examination. If no counsel appears for the

State the magistrate may examine the witnesses.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 16.07. SAME RULES OF EVIDENCE AS ON FINAL TRIAL. The same

rules of evidence shall apply to and govern a trial before an

examining court that apply to and govern a final trial.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 16.08. PRESENCE OF THE ACCUSED. The examination of each

witness shall be in the presence of the accused.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 16.09. TESTIMONY REDUCED TO WRITING. The testimony of each

witness shall be reduced to writing by or under the direction of

the magistrate, and shall then be read over to the witness, or he

may read it over himself. Such corrections shall be made in the

same as the witness may direct; and he shall then sign the same

by affixing thereto his name or mark. All the testimony thus

taken shall be certified to by the magistrate. In lieu of the

above provision, a statement of facts authenticated by State and

defense counsel and approved by the presiding magistrate may be

used to preserve the testimony of witnesses.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 16.10. ATTACHMENT FOR WITNESS. The magistrate has the power

in all cases, where a witness resides or is in the county where

the prosecution is pending, to issue an attachment for the

purpose of enforcing the attendance of such witness; this he may

do without having previously issued a subpoena for that purpose.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 16.11. ATTACHMENT TO ANOTHER COUNTY. The magistrate may

issue an attachment for a witness to any county in the State,

when affidavit is made by the party applying therefor that the

testimony of the witness is material to the prosecution, or the

defense, as the case may be; and the affidavit shall further

state the facts which it is expected will be proved by the

witness; and if the facts set forth are not considered material

by the magistrate, or if they be admitted to be true by the

adverse party, the attachment shall not issue.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 16.12. WITNESS NEED NOT BE TENDERED HIS WITNESS FEES OR

EXPENSES. A witness attached need not be tendered his witness

fees or expenses.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 16.13. ATTACHMENT EXECUTED FORTHWITH. The officer receiving

the attachment shall execute it forthwith by bringing before the

magistrate the witness named therein, unless such witness shall

give bail for his appearance before the magistrate at the time

and place required by the writ.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 16.14. POSTPONING EXAMINATION. After examining the witness

in attendance, if it appear to the magistrate that there is other

important testimony which may be had by a postponement, he shall,

at the request of the prosecutor or of the defendant, postpone

the hearing for a reasonable time to enable such testimony to be

procured; but in such case the accused shall remain in the

custody of the proper officer until the day fixed for such

further examination. No postponement shall take place, unless a

sworn statement be made by the defendant, or the prosecutor,

setting forth the name and residence of the witness, and the

facts which it is expected will be proved. If it be testimony

other than that of a witness, the statement made shall set forth

the nature of the evidence. If the magistrate is satisfied that

the testimony is not material, or if the same be admitted to be

true by the adverse party, the postponement shall be refused.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 16.15. WHO MAY DISCHARGE CAPITAL OFFENSE. The examination

of one accused of a capital offense shall be conducted by a

justice of the peace, county judge, county court at law, or

county criminal court. The judge may admit to bail, except in

capital cases where the proof is evident.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 16.16. IF INSUFFICIENT BAIL HAS BEEN TAKEN. Where it is

made to appear by affidavit to a judge of the Court of Criminal

Appeals, a justice of a court of appeals, or to a judge of the

district or county court, that the bail taken in any case is

insufficient in amount, or that the sureties are not good for the

amount, or that the bond is for any reason defective or

insufficient, such judge shall issue a warrant of arrest, and

require of the defendant sufficient bond and security, according

to the nature of the case.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1981, 67th Leg., p. 802, ch. 291, Sec. 104, eff.

Sept. 1, 1981.

Art. 16.17. DECISION OF JUDGE. After the examining trial has

been had, the judge shall make an order committing the defendant

to the jail of the proper county, discharging him or admitting

him to bail, as the law and facts of the case may require.

Failure of the judge to make or enter an order within 48 hours

after the examining trial has been completed operates as a

finding of no probable cause and the accused shall be discharged.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 16.18. WHEN NO SAFE JAIL. If there is no safe jail in the

county in which the prosecution is carried on, the magistrate may

commit defendant to the nearest safe jail in any other county.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 16.19. WARRANT IN SUCH CASE. The commitment in the case

mentioned in the preceding Article shall be directed to the

sheriff of the county to which the defendant is sent, but the

sheriff of the county from which the defendant is taken shall be

required to deliver the prisoner into the hands of the sheriff to

whom he is sent.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 16.20. "COMMITMENT". A "commitment" is an order signed by

the proper magistrate directing a sheriff to receive and place in

jail the person so committed. It will be sufficient if it have

the following requisites:

1. That it run in the name of "The State of Texas";

2. That it be addressed to the sheriff of the county to the jail

of which the defendant is committed;

3. That it state in plain language the offense for which the

defendant is committed, and give his name, if it be known, or if

unknown, contain an accurate description of the defendant;

4. That it state to what court and at what time the defendant is

to be held to answer;

5. When the prisoner is sent out of the county where the

prosecution arose, the warrant of commitment shall state that

there is no safe jail in the proper county; and

6. If bail has been granted, the amount of bail shall be stated

in the warrant of commitment.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 16.21. DUTY OF SHERIFF AS TO PRISONERS. Every sheriff shall

keep safely a person committed to his custody. He shall use no

cruel or unusual means to secure this end, but shall adopt all

necessary measures to prevent the escape of a prisoner. He may

summon a guard of sufficient number, in case it becomes necessary

to prevent an escape from jail, or the rescue of a prisoner.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 16.22. EARLY IDENTIFICATION OF DEFENDANT SUSPECTED OF

HAVING MENTAL ILLNESS OR MENTAL RETARDATION. (a)(1) Not later

than 72 hours after receiving credible information that may

establish reasonable cause to believe that a defendant committed

to the sheriff's custody has a mental illness or is a person with

mental retardation, including observation of the defendant's

behavior immediately before, during, and after the defendant's

arrest and the results of any previous assessment of the

defendant, the sheriff shall provide written or electronic notice

of the information to the magistrate. On a determination that

there is reasonable cause to believe that the defendant has a

mental illness or is a person with mental retardation, the

magistrate, except as provided by Subdivision (2), shall order

the local mental health or mental retardation authority or

another qualified mental health or mental retardation expert to:

(A) collect information regarding whether the defendant has a

mental illness as defined by Section 571.003, Health and Safety

Code, or is a person with mental retardation as defined by

Section 591.003, Health and Safety Code, including information

obtained from any previous assessment of the defendant; and

(B) provide to the magistrate a written assessment of the

information collected under Paragraph (A).

(2) The magistrate is not required to order the collection of

information under Subdivision (1) if the defendant in the year

preceding the defendant's applicable date of arrest has been

determined to have a mental illness or to be a person with mental

retardation by the local mental health or mental retardation

authority or another mental health or mental retardation expert

described by Subdivision (1). A court that elects to use the

results of that previous determination may proceed under

Subsection (c).

(3) If the defendant fails or refuses to submit to the

collection of information regarding the defendant as required

under Subdivision (1), the magistrate may order the defendant to

submit to an examination in a mental health facility determined

to be appropriate by the local mental health or mental

retardation authority for a reasonable period not to exceed 21

days. The magistrate may order a defendant to a facility

operated by the Department of State Health Services or the

Department of Aging and Disability Services for examination only

on request of the local mental health or mental retardation

authority and with the consent of the head of the facility. If a

defendant who has been ordered to a facility operated by the

Department of State Health Services or the Department of Aging

and Disability Services for examination remains in the facility

for a period exceeding 21 days, the head of that facility shall

cause the defendant to be immediately transported to the

committing court and placed in the custody of the sheriff of the

county in which the committing court is located. That county

shall reimburse the facility for the mileage and per diem

expenses of the personnel required to transport the defendant

calculated in accordance with the state travel regulations in

effect at the time.

(b) A written assessment of the information collected under

Subsection (a)(1)(A) shall be provided to the magistrate not

later than the 30th day after the date of any order issued under

Subsection (a) in a felony case and not later than the 10th day

after the date of any order issued under that subsection in a

misdemeanor case, and the magistrate shall provide copies of the

written assessment to the defense counsel, the prosecuting

attorney, and the trial court. The written assessment must

include a description of the procedures used in the collection of

information under Subsection (a)(1)(A) and the applicable

expert's observations and findings pertaining to:

(1) whether the defendant is a person who has a mental illness

or is a person with mental retardation;

(2) whether there is clinical evidence to support a belief that

the defendant may be incompetent to stand trial and should

undergo a complete competency examination under Subchapter B,

Chapter 46B; and

(3) recommended treatment.

(c) After the trial court receives the applicable expert's

written assessment relating to the defendant under Subsection (b)

or elects to use the results of a previous determination as

described by Subsection (a)(2), the trial court may, as

applicable:

(1) resume criminal proceedings against the defendant, including

any appropriate proceedings related to the defendant's release on

personal bond under Article 17.032;

(2) resume or initiate competency proceedings, if required, as

provided by Chapter 46B or other proceedings affecting the

defendant's receipt of appropriate court-ordered mental health or

mental retardation services, including proceedings related to the

defendant's receipt of outpatient mental health services under

Section 574.034, Health and Safety Code; or

(3) consider the written assessment during the punishment phase

after a conviction of the offense for which the defendant was

arrested, as part of a presentence investigation report, or in

connection with the impositions of conditions following placement

on community supervision, including deferred adjudication

community supervision.

(d) This article does not prevent the applicable court from,

before, during, or after the collection of information regarding

the defendant as described by this article:

(1) releasing a mentally ill or mentally retarded defendant from

custody on personal or surety bond; or

(2) ordering an examination regarding the defendant's competency

to stand trial.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 3.05, eff. Sept. 1,

1994. Amended by Acts 1997, 75th Leg., ch. 312, Sec. 1, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 828, Sec. 1, eff. Sept.

1, 2001; Subsec. (b) amended by Acts 2003, 78th Leg., ch. 35,

Sec. 2, eff. Jan. 1, 2004; Subsec. (c)(2) amended by Acts 2003,

78th Leg., ch. 35, Sec. 2, eff. Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1228, Sec. 1, eff. September 1, 2009.



CHAPTER 17. BAIL

CODE OF CRIMINAL PROCEDURETITLE 1. CODE OF CRIMINAL PROCEDURECHAPTER 17. BAILArt. 17.01. DEFINITION OF "BAIL". "Bail" is the security given by the accused that he will appear and answer before the proper court the accusation brought against him, and includes a bail bond or a personal bond.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.02. DEFINITION OF "BAIL BOND". A "bail bond" is a written undertaking entered into by the defendant and his sureties for the appearance of the principal therein before some court or magistrate to answer a criminal accusation; provided, however, that the defendant upon execution of such bail bond may deposit with the custodian of funds of the court in which the prosecution is pending current money of the United States in the amount of the bond in lieu of having sureties signing the same. Any cash funds deposited under this Article shall be receipted for by the officer receiving the same and shall be refunded to the defendant if and when the defendant complies with the conditions of his bond, and upon order of the court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.03. PERSONAL BOND. (a) Except as provided by Subsection (b) of this article, a magistrate may, in the magistrate's discretion, release the defendant on his personal bond without sureties or other security.(b) Only the court before whom the case is pending may release on personal bond a defendant who:(1) is charged with an offense under the following sections of the Penal Code:(A) Section 19.03 (Capital Murder);(B) Section 20.04 (Aggravated Kidnapping);(C) Section 22.021 (Aggravated Sexual Assault);(D) Section 22.03 (Deadly Assault on Law Enforcement or Corrections Officer, Member or Employee of Board of Pardons and Paroles, or Court Participant);(E) Section 22.04 (Injury to a Child, Elderly Individual, or Disabled Individual);(F) Section 29.03 (Aggravated Robbery);(G) Section 30.02 (Burglary);(H) Section 71.02 (Engaging in Organized Criminal Activity); or(I) Section 21.02 (Continuous Sexual Abuse of Young Child or Children);(2) is charged with a felony under Chapter 481, Health and Safety Code, or Section 485.033, Health and Safety Code, punishable by imprisonment for a minimum term or by a maximum fine that is more than a minimum term or maximum fine for a first degree felony; or(3) does not submit to testing for the presence of a controlled substance in the defendant's body as requested by the court or magistrate under Subsection (c) of this article or submits to testing and the test shows evidence of the presence of a controlled substance in the defendant's body.(c) When setting a personal bond under this chapter, on reasonable belief by the investigating or arresting law enforcement agent or magistrate of the presence of a controlled substance in the defendant's body or on the finding of drug or alcohol abuse related to the offense for which the defendant is charged, the court or a magistrate shall require as a condition of personal bond that the defendant submit to testing for alcohol or a controlled substance in the defendant's body and participate in an alcohol or drug abuse treatment or education program if such a condition will serve to reasonably assure the appearance of the defendant for trial.(d) The state may not use the results of any test conducted under this chapter in any criminal proceeding arising out of the offense for which the defendant is charged.(e) Costs of testing may be assessed as court costs or ordered paid directly by the defendant as a condition of bond.(f) In this article, "controlled substance" has the meaning assigned by Section 481.002, Health and Safety Code.(g) The court may order that a personal bond fee assessed under Section 17.42 be:(1) paid before the defendant is released;(2) paid as a condition of bond;(3) paid as court costs;(4) reduced as otherwise provided for by statute; or(5) waived.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1989, 71st Leg., ch. 374, Sec. 1, eff. Sept. 1, 1989; Sec. (b)(2) amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(57), eff. Sept. 1, 1991; Subsec. (f) amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(45), eff. Sept. 1, 1991; Subsec. (b) amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.19, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 593, Sec. 3.08, eff. September 1, 2007.

Art. 17.031. RELEASE ON PERSONAL BOND. (a) Any magistrate in this state may release a defendant eligible for release on personal bond under Article 17.03 of this code on his personal bond where the complaint and warrant for arrest does not originate in the county wherein the accused is arrested if the magistrate would have had jurisdiction over the matter had the complaint arisen within the county wherein the magistrate presides. The personal bond may not be revoked by the judge of the court issuing the warrant for arrest except for good cause shown.(b) If there is a personal bond office in the county from which the warrant for arrest was issued, the court releasing a defendant on his personal bond will forward a copy of the personal bond to the personal bond office in that county.

Added by Acts 1971, 62nd Leg., p. 2445, ch. 787, Sec. 1, eff. June 8, 1971.

Amended by Acts 1989, 71st Leg., ch. 374, Sec. 2, eff. Sept. 1, 1989.

Art. 17.032. RELEASE ON PERSONAL BOND OF CERTAIN MENTALLY ILL DEFENDANTS. (a) In this article, "violent offense" means an offense under the following sections of the Penal Code:(1) Section 19.02 (murder);(2) Section 19.03 (capital murder);(3) Section 20.03 (kidnapping);(4) Section 20.04 (aggravated kidnapping);(5) Section 21.11 (indecency with a child);(6) Section 22.01(a)(1) (assault);(7) Section 22.011 (sexual assault);(8) Section 22.02 (aggravated assault);(9) Section 22.021 (aggravated sexual assault);(10) Section 22.04 (injury to a child, elderly individual, or disabled individual);(11) Section 29.03 (aggravated robbery); or(12) Section 21.02 (continuous sexual abuse of young child or children).(b) A magistrate shall release a defendant on personal bond unless good cause is shown otherwise if the:(1) defendant is not charged with and has not been previously convicted of a violent offense;(2) defendant is examined by the local mental health or mental retardation authority or another mental health expert under Article 16.22 of this code;(3) applicable expert, in a written assessment submitted to the magistrate under Article 16.22:(A) concludes that the defendant has a mental illness or is a person with mental retardation and is nonetheless competent to stand trial; and(B) recommends mental health treatment for the defendant; and(4) magistrate determines, in consultation with the local mental health or mental retardation authority, that appropriate community-based mental health or mental retardation services for the defendant are available through the Texas Department of Mental Health and Mental Retardation under Section 534.053, Health and Safety Code, or through another mental health or mental retardation services provider.(c) The magistrate, unless good cause is shown for not requiring treatment, shall require as a condition of release on personal bond under this article that the defendant submit to outpatient or inpatient mental health or mental retardation treatment as recommended by the local mental health or mental retardation authority if the defendant's:(1) mental illness or mental retardation is chronic in nature; or(2) ability to function independently will continue to deteriorate if the defendant is not treated.(d) In addition to a condition of release imposed under Subsection (c) of this article, the magistrate may require the defendant to comply with other conditions that are reasonably necessary to protect the community.(e) In this article, a person is considered to have been convicted of an offense if:(1) a sentence is imposed;(2) the person is placed on community supervision or receives deferred adjudication; or(3) the court defers final disposition of the case.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 3.06, eff. Sept. 1, 1994. Subsec. (a) amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.20, eff. Sept. 1, 1995; Subsecs. (b), (c) amended by Acts 1997, 75th Leg., ch. 312, Sec. 2, eff. Sept. 1, 1997; Subsecs. (b), (c) amended by Acts 2001, 77th Leg., ch. 828, Sec. 2, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 593, Sec. 3.09, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1228, Sec. 2, eff. September 1, 2009.

Art. 17.033. RELEASE ON BOND OF CERTAIN PERSONS ARRESTED WITHOUT A WARRANT. (a) Except as provided by Subsection (c), a person who is arrested without a warrant and who is detained in jail must be released on bond, in an amount not to exceed $5,000, not later than the 24th hour after the person's arrest if the person was arrested for a misdemeanor and a magistrate has not determined whether probable cause exists to believe that the person committed the offense. If the person is unable to obtain a surety for the bond or unable to deposit money in the amount of the bond, the person must be released on personal bond.(b) Except as provided by Subsection (c), a person who is arrested without a warrant and who is detained in jail must be released on bond, in an amount not to exceed $10,000, not later than the 48th hour after the person's arrest if the person was arrested for a felony and a magistrate has not determined whether probable cause exists to believe that the person committed the offense. If the person is unable to obtain a surety for the bond or unable to deposit money in the amount of the bond, the person must be released on personal bond.(c) On the filing of an application by the attorney representing the state, a magistrate may postpone the release of a person under Subsection (a) or (b) for not more than 72 hours after the person's arrest. An application filed under this subsection must state the reason a magistrate has not determined whether probable cause exists to believe that the person committed the offense for which the person was arrested.(d) The time limits imposed by Subsections (a) and (b) do not apply to a person arrested without a warrant who is taken to a hospital, clinic, or other medical facility before being taken before a magistrate under Article 15.17. For a person described by this subsection, the time limits imposed by Subsections (a) and (b) begin to run at the time, as documented in the records of the hospital, clinic, or other medical facility, that a physician or other medical professional releases the person from the hospital, clinic, or other medical facility.

Added by Acts 2001, 77th Leg., ch. 906, Sec. 5(a), eff. Jan. 1, 2002. Subsec. (d) added by Acts 2003, 78th Leg., ch. 298, Sec. 1, eff. June 18, 2003.

Art. 17.04. REQUISITES OF A PERSONAL BOND. A personal bond is sufficient if it includes the requisites of a bail bond as set out in Article 17.08, except that no sureties are required. In addition, a personal bond shall contain:(1) the defendant's name, address, and place of employment;(2) identification information, including the defendant's:(A) date and place of birth;(B) height, weight, and color of hair and eyes;(C) driver's license number and state of issuance, if any; and(D) nearest relative's name and address, if any; and(3) the following oath sworn and signed by the defendant:"I swear that I will appear before (the court or magistrate) at (address, city, county) Texas, on the (date), at the hour of (time, a.m. or p.m.) or upon notice by the court, or pay to the court the principal sum of (amount) plus all necessary and reasonable expenses incurred in any arrest for failure to appear."

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1987, 70th Leg., ch. 623, Sec. 1, eff. Sept. 1, 1987.

Art. 17.045. BAIL BOND CERTIFICATES. A bail bond certificate with respect to which a fidelity and surety company has become surety as provided in the Automobile Club Services Act, or for any truck and bus association incorporated in this state, when posted by the person whose signature appears thereon, shall be accepted as bail bond in an amount not to exceed $200 to guarantee the appearance of such person in any court in this state when the person is arrested for violation of any motor vehicle law of this state or ordinance of any municipality in this state, except for the offense of driving while intoxicated or for any felony, and the alleged violation was committed prior to the date of expiration shown on such bail bond certificate.

Added by Acts 1969, 61st Leg., p. 2033, ch. 697, Sec. 2, eff. Sept. 1, 1969.

Art. 17.05. WHEN A BAIL BOND IS GIVEN. A bail bond is entered into either before a magistrate, upon an examination of a criminal accusation, or before a judge upon an application under habeas corpus; or it is taken from the defendant by a peace officer if authorized by Article 17.20, 17.21, or 17.22.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1971, 62nd Leg., p. 3045, ch. 1006, Sec. 1, eff. Aug. 30, 1971.

Art. 17.06. CORPORATION AS SURETY. Wherever in this Chapter, any person is required or authorized to give or execute any bail bond, such bail bond may be given or executed by such principal and any corporation authorized by law to act as surety, subject to all the provisions of this Chapter regulating and governing the giving of bail bonds by personal surety insofar as the same is applicable.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.07. CORPORATION TO FILE WITH COUNTY CLERK POWER OF ATTORNEY DESIGNATING AGENT. Any corporation authorized by the law of this State to act as a surety, shall before executing any bail bond as authorized in the preceding Article, first file in the office of the county clerk of the county where such bail bond is given, a power of attorney designating and authorizing the named agent, agents or attorney of such corporation to execute such bail bonds and thereafter the execution of such bail bonds by such agent, agents or attorney, shall be a valid and binding obligation of such corporation.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.08. REQUISITES OF A BAIL BOND. A bail bond must contain the following requisites:1. That it be made payable to "The State of Texas";2. That the defendant and his sureties, if any, bind themselves that the defendant will appear before the proper court or magistrate to answer the accusation against him;3. If the defendant is charged with a felony, that it state that he is charged with a felony. If the defendant is charged with a misdemeanor, that it state that he is charged with a misdemeanor;4. That the bond be signed by name or mark by the principal and sureties, if any, each of whom shall write thereon his mailing address;5. That the bond state the time and place, when and where the accused binds himself to appear, and the court or magistrate before whom he is to appear. The bond shall also bind the defendant to appear before any court or magistrate before whom the cause may thereafter be pending at any time when, and place where, his presence may be required under this Code or by any court or magistrate, but in no event shall the sureties be bound after such time as the defendant receives an order of deferred adjudication or is acquitted, sentenced, placed on community supervision, or dismissed from the charge;6. The bond shall also be conditioned that the principal and sureties, if any, will pay all necessary and reasonable expenses incurred by any and all sheriffs or other peace officers in rearresting the principal in the event he fails to appear before the court or magistrate named in the bond at the time stated therein. The amount of such expense shall be in addition to the principal amount specified in the bond. The failure of any bail bond to contain the conditions specified in this paragraph shall in no manner affect the legality of any such bond, but it is intended that the sheriff or other peace officer shall look to the defendant and his sureties, if any, for expenses incurred by him, and not to the State for any fees earned by him in connection with the rearresting of an accused who has violated the conditions of his bond.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1999, 76th Leg., ch. 1506, Sec. 1, eff. Sept. 1, 1999.

Art. 17.085. NOTICE OF APPEARANCE DATE. The clerk of a court that does not provide online Internet access to that court's criminal case records shall post in a designated public place in the courthouse notice of a criminal court docket setting not less than 48 hours before the docket setting.

Added by Acts 2007, 80th Leg., R.S., Ch. 1038, Sec. 1, eff. September 1, 2007.

Art. 17.09. DURATION; ORIGINAL AND SUBSEQUENT PROCEEDINGS; NEW BAIL.Sec. 1. Where a defendant, in the course of a criminal action, gives bail before any court or person authorized by law to take same, for his personal appearance before a court or magistrate, to answer a charge against him, the said bond shall be valid and binding upon the defendant and his sureties, if any, thereon, for the defendant's personal appearance before the court or magistrate designated therein, as well as before any other court to which same may be transferred, and for any and all subsequent proceedings had relative to the charge, and each such bond shall be so conditioned except as hereinafter provided.Sec. 2. When a defendant has once given bail for his appearance in answer to a criminal charge, he shall not be required to give another bond in the course of the same criminal action except as herein provided.Sec. 3. Provided that whenever, during the course of the action, the judge or magistrate in whose court such action is pending finds that the bond is defective, excessive or insufficient in amount, or that the sureties, if any, are not acceptable, or for any other good and sufficient cause, such judge or magistrate may, either in term-time or in vacation, order the accused to be rearrested, and require the accused to give another bond in such amount as the judge or magistrate may deem proper. When such bond is so given and approved, the defendant shall be released from custody.Sec. 4. Notwithstanding any other provision of this article, the judge or magistrate in whose court a criminal action is pending may not order the accused to be rearrested or require the accused to give another bond in a higher amount because the accused:(1) withdraws a waiver of the right to counsel; or(2) requests the assistance of counsel, appointed or retained.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.Amended by: Acts 2007, 80th Leg., R.S., Ch. 463, Sec. 2, eff. September 1, 2007.

Art. 17.091. NOTICE OF CERTAIN BAIL REDUCTIONS REQUIRED. Before a judge or magistrate reduces the amount of bail set for a defendant charged with an offense listed in Section 3g, Article 42.12, or an offense described by Article 62.001(5), the judge or magistrate shall provide:(1) to the attorney representing the state, reasonable notice of the proposed bail reduction; and(2) on request of the attorney representing the state or the defendant or the defendant's counsel, an opportunity for a hearing concerning the proposed bail reduction.

Added by Acts 2005, 79th Leg., Ch. 671, Sec. 1, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 593, Sec. 3.10, eff. September 1, 2007.

Art. 17.10. DISQUALIFIED SURETIES. (a) A minor may not be surety on a bail bond, but the accused party may sign as principal.(b) A person, for compensation, may not be a surety on a bail bond written in a county in which a county bail bond board regulated under Chapter 1704, Occupations Code, does not exist unless the person, within two years before the bail bond is given, completed in person at least eight hours of continuing legal education in criminal law courses or bail bond law courses that are:(1) approved by the State Bar of Texas; and(2) offered by an accredited institution of higher education in this state.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.Amended by: Acts 2005, 79th Leg., Ch. 743, Sec. 1, eff. September 1, 2005.

Art. 17.11. HOW BAIL BOND IS TAKEN.Sec. 1. Every court, judge, magistrate or other officer taking a bail bond shall require evidence of the sufficiency of the security offered; but in every case, one surety shall be sufficient, if it be made to appear that such surety is worth at least double the amount of the sum for which he is bound, exclusive of all property exempted by law from execution, and of debts or other encumbrances; and that he is a resident of this state, and has property therein liable to execution worth the sum for which he is bound.Sec. 2. Provided, however, any person who has signed as a surety on a bail bond and is in default thereon shall thereafter be disqualified to sign as a surety so long as he is in default on said bond. It shall be the duty of the clerk of the court wherein such surety is in default on a bail bond, to notify in writing the sheriff, chief of police, or other peace officer, of such default. A surety shall be deemed in default from the time execution may be issued on a final judgment in a bond forfeiture proceeding under the Texas Rules of Civil Procedure, unless the final judgment is superseded by the posting of a supersedeas bond.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1967, 60th Leg., p. 1736, ch. 659, Sec. 14, eff. Aug. 28, 1967.

Sec. 2 amended by Acts 1999, 76th Leg., ch. 1506, Sec. 2, eff. Sept. 1, 1999.

Art. 17.12. EXEMPT PROPERTY. The property secured by the Constitution and laws from forced sale shall not, in any case, be held liable for the satisfaction of bail, either as to principal or sureties, if any.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.13. SUFFICIENCY OF SURETIES ASCERTAINED. To test the sufficiency of the security offered to any bail bond, unless the court or officer taking the same is fully satisfied as to its sufficiency, the following oath shall be made in writing and subscribed by the sureties: "I, do swear that I am worth, in my own right, at least the sum of (here insert the amount in which the surety is bound), after deducting from my property all that which is exempt by the Constitution and Laws of the State from forced sale, and after the payment of all my debts of every description, whether individual or security debts, and after satisfying all encumbrances upon my property which are known to me; that I reside in .......... County, and have property in this State liable to execution worth said amount or more.(Dated .........., and attested by the judge of the court, clerk, magistrate or sheriff.)"Such affidavit shall be filed with the papers of the proceedings.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.14. AFFIDAVIT NOT CONCLUSIVE. Such affidavit shall not be conclusive as to the sufficiency of the security; and if the court or officer taking the bail bond is not fully satisfied as to the sufficiency of the security offered, further evidence shall be required before approving the same.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.141. ELIGIBLE BAIL BOND SURETIES IN CERTAIN COUNTIES. In a county in which a county bail bond board regulated under Chapter 1704, Occupations Code, does not exist, the sheriff may post a list of eligible bail bond sureties whose security has been determined to be sufficient. Each surety listed under this article must file annually a sworn financial statement with the sheriff.

Added by Acts 2005, 79th Leg., Ch. 743, Sec. 2, eff. September 1, 2005.

Art. 17.15. RULES FOR FIXING AMOUNT OF BAIL. The amount of bail to be required in any case is to be regulated by the court, judge, magistrate or officer taking the bail; they are to be governed in the exercise of this discretion by the Constitution and by the following rules:1. The bail shall be sufficiently high to give reasonable assurance that the undertaking will be complied with.2. The power to require bail is not to be so used as to make it an instrument of oppression.3. The nature of the offense and the circumstances under which it was committed are to be considered.4. The ability to make bail is to be regarded, and proof may be taken upon this point.5. The future safety of a victim of the alleged offense and the community shall be considered.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1985, 69th Leg., ch. 588, Sec. 2, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 396, Sec. 1, eff. Sept. 1, 1993.

Art. 17.151. RELEASE BECAUSE OF DELAY.Sec. 1. A defendant who is detained in jail pending trial of an accusation against him must be released either on personal bond or by reducing the amount of bail required, if the state is not ready for trial of the criminal action for which he is being detained within:(1) 90 days from the commencement of his detention if he is accused of a felony;(2) 30 days from the commencement of his detention if he is accused of a misdemeanor punishable by a sentence of imprisonment in jail for more than 180 days;(3) 15 days from the commencement of his detention if he is accused of a misdemeanor punishable by a sentence of imprisonment for 180 days or less; or(4) five days from the commencement of his detention if he is accused of a misdemeanor punishable by a fine only.Sec. 2. The provisions of this article do not apply to a defendant who is:(1) serving a sentence of imprisonment for another offense while the defendant is serving that sentence;(2) being detained pending trial of another accusation against the defendant as to which the applicable period has not yet elapsed;(3) incompetent to stand trial, during the period of the defendant's incompetence; or(4) being detained for a violation of the conditions of a previous release related to the safety of a victim of the alleged offense or to the safety of the community under this article.Sec. 3. Repealed by Acts 2005, 79th Leg., Ch. 110, Sec. 2, eff. September 1, 2005.

Added by Acts 1977, 65th Leg., p. 1972, ch. 787, Sec. 2, eff. July 1, 1978.Amended by: Acts 2005, 79th Leg., Ch. 110, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 110, Sec. 2, eff. September 1, 2005.

Art. 17.152. DENIAL OF BAIL FOR VIOLATION OF CERTAIN COURT ORDERS OR CONDITIONS OF BOND IN A FAMILY VIOLENCE CASE. (a) In this article, "family violence" has the meaning assigned by Section 71.004, Family Code.(b) Except as otherwise provided by Subsection (d), a person who commits an offense under Section 25.07, Penal Code, related to a violation of a condition of bond set in a family violence case and whose bail in the case under Section 25.07, Penal Code, or in the family violence case is revoked or forfeited for a violation of a condition of bond may be taken into custody and, pending trial or other court proceedings, denied release on bail if following a hearing a judge or magistrate determines by a preponderance of the evidence that the person violated a condition of bond related to:(1) the safety of the victim of the offense under Section 25.07, Penal Code, or the family violence case, as applicable; or(2) the safety of the community.(c) Except as otherwise provided by Subsection (d), a person who commits an offense under Section 25.07, Penal Code, other than an offense related to a violation of a condition of bond set in a family violence case, may be taken into custody and, pending trial or other court proceedings, denied release on bail if following a hearing a judge or magistrate determines by a preponderance of the evidence that the person committed the offense.(d) A person who commits an offense under Section 25.07(a)(3), Penal Code, may be held without bail under Subsection (b) or (c), as applicable, only if following a hearing the judge or magistrate determines by a preponderance of the evidence that the person went to or near the place described in the order or condition of bond with the intent to commit or threaten to commit:(1) family violence; or(2) an act in furtherance of an offense under Section 42.072, Penal Code.(e) In determining whether to deny release on bail under this article, the judge or magistrate may consider:(1) the order or condition of bond;(2) the nature and circumstances of the alleged offense;(3) the relationship between the accused and the victim, including the history of that relationship;(4) any criminal history of the accused; and(5) any other facts or circumstances relevant to a determination of whether the accused poses an imminent threat of future family violence.(f) A person arrested for committing an offense under Section 25.07, Penal Code, shall without unnecessary delay and after reasonable notice is given to the attorney representing the state, but not later than 48 hours after the person is arrested, be taken before a magistrate in accordance with Article 15.17. At that time, the magistrate shall conduct the hearing and make the determination required by this article.

Added by Acts 2007, 80th Leg., R.S., Ch. 1113, Sec. 3, eff. January 1, 2008.

Art. 17.153. DENIAL OF BAIL FOR VIOLATION OF CONDITION OF BOND WHERE CHILD ALLEGED VICTIM. (a) This article applies to a defendant charged with a felony offense under any of the following provisions of the Penal Code, if committed against a child younger than 14 years of age:(1) Chapter 21 (Sexual Offenses);(2) Section 25.02 (Prohibited Sexual Conduct); or(3) Section 43.25 (Sexual Performance by a Child).(b) A defendant described by Subsection (a) who violates a condition of bond set under Article 17.41 and whose bail in the case is revoked for the violation may be taken into custody and denied release on bail pending trial if, following a hearing, a judge or magistrate determines by a preponderance of the evidence that the defendant violated a condition of bond related to the safety of the victim of the offense or the safety of the community. If the magistrate finds that the violation occurred, the magistrate may revoke the defendant's bond and order that the defendant be immediately returned to custody. Once the defendant is placed in custody, the revocation of the defendant's bond discharges the sureties on the bond, if any, from any future liability on the bond. A discharge under this subsection from any future liability on the bond does not discharge any surety from liability for previous forfeitures on the bond.

Added by Acts 2009, 81st Leg., R.S., Ch. 982, Sec. 2, eff. September 1, 2009.

Art. 17.16. DISCHARGE OF LIABILITY; SURRENDER OR INCARCERATION OF PRINCIPAL BEFORE FORFEITURE. (a) A surety may before forfeiture relieve himself of his undertaking by:(1) surrendering the accused into the custody of the sheriff of the county where the prosecution is pending; or(2) delivering to the sheriff of the county where the prosecution is pending an affidavit stating that the accused is incarcerated in federal custody, in the custody of any state, or in any county of this state.(b) For the purposes of Subsection (a)(2) of this article, the bond is discharged and the surety is absolved of liability on the bond on the sheriff's verification of the incarceration of the accused.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1987, 70th Leg., ch. 1047, Sec. 1, eff. June 20, 1987.

Art. 17.17. WHEN SURRENDER IS MADE DURING TERM. If a surrender of the accused be made during a term of the court to which he has bound himself to appear, the sheriff shall take him before the court; and if he is willing to give other bail, the court shall forthwith require him to do so. If he fails or refuses to give bail, the court shall make an order that he be committed to jail until the bail is given, and this shall be a sufficient commitment without any written order to the sheriff.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.18. SURRENDER IN VACATION. When the surrender is made at any other time than during the session of the court, the sheriff may take the necessary bail bond, but if the defendant fails or refuses to give other bail, the sheriff shall take him before the nearest magistrate; and such magistrate shall issue a warrant of commitment, reciting the fact that the accused has been once admitted to bail, has been surrendered, and now fails or refuses to give other bail.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.19. SURETY MAY OBTAIN A WARRANT. (a) Any surety, desiring to surrender his principal and after notifying the principal's attorney, if the principal is represented by an attorney, in a manner provided by Rule 21a, Texas Rules of Civil Procedure, of the surety's intention to surrender the principal, may file an affidavit of such intention before the court or magistrate before which the prosecution is pending. The affidavit must state:(1) the court and cause number of the case;(2) the name of the defendant;(3) the offense with which the defendant is charged;(4) the date of the bond;(5) the cause for the surrender; and(6) that notice of the surety's intention to surrender the principal has been given as required by this subsection.(b) In a prosecution pending before a court, if the court finds that there is cause for the surety to surrender the surety's principal, the court shall issue a capias for the principal. In a prosecution pending before a magistrate, if the magistrate finds that there is cause for the surety to surrender the surety's principal, the magistrate shall issue a warrant of arrest for the principal. It is an affirmative defense to any liability on the bond that:(1) the court or magistrate refused to issue a capias or warrant of arrest for the principal; and(2) after the refusal to issue the capias or warrant of arrest, the principal failed to appear.(c) If the court or magistrate before whom the prosecution is pending is not available, the surety may deliver the affidavit to any other magistrate in the county and that magistrate, on a finding of cause for the surety to surrender the surety's principal, shall issue a warrant of arrest for the principal.(d) An arrest warrant or capias issued under this article shall be issued to the sheriff of the county in which the case is pending, and a copy of the warrant or capias shall be issued to the surety or his agent.(e) An arrest warrant or capias issued under this article may be executed by a peace officer, a security officer, or a private investigator licensed in this state.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1987, 70th Leg., ch. 1047, Sec. 2, eff. June 20, 1987; Subsec. (b) amended by Acts 1989, 71st Leg., ch. 374, Sec. 3, eff. Sept. 1, 1989; Subsec. (a) amended by Acts 1999, 76th Leg., ch. 1506, Sec. 3, eff. Sept. 1, 1999; Subsec. (b) amended by Acts 2003, 78th Leg., ch. 942, Sec. 4, eff. June 20, 2003; Subsec. (c) amended by Acts 2003, 78th Leg., ch. 942, Sec. 4, eff. June 20, 2003; Subsec. (d) amended by Acts 2003, 78th Leg., ch. 942, Sec. 4, eff. June 20, 2003; Subsec. (e) amended by Acts 2003, 78th Leg., ch. 942, Sec. 4, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1263, Sec. 2, eff. September 1, 2007.

Art. 17.20. BAIL IN MISDEMEANOR. The sheriff, or other peace officer, in cases of misdemeanor, may, whether during the term of the court or in vacation, where he has a defendant in custody, take of the defendant a bail bond.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1971, 62nd Leg., p. 3046, ch. 1006, Sec. 1, eff. Aug. 30, 1971.

Art. 17.21. BAIL IN FELONY. In cases of felony, when the accused is in custody of the sheriff or other peace officer, and the court before which the prosecution is pending is in session in the county where the accused is in custody, the court shall fix the amount of bail, if it is a bailable case and determine if the accused is eligible for a personal bond; and the sheriff, or other peace officer, unless it be the police of a city, is authorized to take a bail bond of the accused in the amount as fixed by the court, to be approved by such officer taking the same, and will thereupon discharge the accused from custody. It shall not be necessary for the defendant or his sureties to appear in court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.22. MAY TAKE BAIL IN FELONY. In a felony case, if the court before which the same is pending is not in session in the county where the defendant is in custody, the sheriff, or other peace officer having him in custody, may take his bail bond in such amount as may have been fixed by the court or magistrate, or if no amount has been fixed, then in such amount as such officer may consider reasonable.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.23. SURETIES SEVERALLY BOUND. In all bail bonds taken under any provision of this Code, the sureties shall be severally bound. Where a surrender of the principal is made by one or more of them, all the sureties shall be considered discharged.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.24. GENERAL RULES APPLICABLE. All general rules in the Chapter are applicable to bail defendant before an examining court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.25. PROCEEDINGS WHEN BAIL IS GRANTED. After a full examination of the testimony, the magistrate shall, if the case be one where bail may properly be granted and ought to be required, proceed to make an order that the accused execute a bail bond with sufficient security, conditioned for his appearance before the proper court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.26. TIME GIVEN TO PROCURE BAIL. Reasonable time shall be given the accused to procure security.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.27. WHEN BAIL IS NOT GIVEN. If, after the allowance of a reasonable time, the security be not given, the magistrate shall make an order committing the accused to jail to be kept safely until legally discharged; and he shall issue a commitment accordingly.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.28. WHEN READY TO GIVE BAIL. If the party be ready to give bail, the magistrate shall cause to be prepared a bond, which shall be signed by the accused and his surety or sureties, if any.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.29. ACCUSED LIBERATED. (a) When the accused has given the required bond, either to the magistrate or the officer having him in custody, he shall at once be set at liberty.(b) Before releasing on bail a person arrested for an offense under Section 42.072, Penal Code, or a person arrested or held without warrant in the prevention of family violence, the law enforcement agency holding the person shall make a reasonable attempt to give personal notice of the imminent release to the victim of the alleged offense or to another person designated by the victim to receive the notice. An attempt by an agency to give notice to the victim or the person designated by the victim at the victim's or person's last known telephone number or address, as shown on the records of the agency, constitutes a reasonable attempt to give notice under this subsection. If possible, the arresting officer shall collect the address and telephone number of the victim at the time the arrest is made and shall communicate that information to the agency holding the person.(c) A law enforcement agency or an employee of a law enforcement agency is not liable for damages arising from complying or failing to comply with Subsection (b) of this article.(d) In this article, "family violence" has the meaning assigned by Section 71.004, Family Code.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1995, 74th Leg., ch. 656, Sec. 1, eff. June 14, 1995; Acts 1995, 74th Leg., ch. 661, Sec. 1, eff. Aug. 28, 1995; Subsec. (b) amended by Acts 1997, 75th Leg., ch. 1, Sec. 3, eff. Jan. 28, 1997; Subsec. (d) amended by Acts 2003, 78th Leg., ch. 1276, Sec. 7.002(e), eff. Sept. 1, 2003.

Art. 17.291. FURTHER DETENTION OF CERTAIN PERSONS. (a) In this article:(1) "family violence" has the meaning assigned to that phrase by Section 71.004, Family Code; and(2) "magistrate" has the meaning assigned to it by Article 2.09 of this code.(b) Article 17.29 does not apply when a person has been arrested or held without a warrant in the prevention of family violence if there is probable cause to believe the violence will continue if the person is immediately released. The head of the agency arresting or holding such a person may hold the person for a period of not more than four hours after bond has been posted. This detention period may be extended for an additional period not to exceed 48 hours, but only if authorized in a writing directed to the person having custody of the detained person by a magistrate who concludes that:(1) the violence would continue if the person is released; and(2) if the additional period exceeds 24 hours, probable cause exists to believe that the person committed the instant offense and that, during the 10-year period preceding the date of the instant offense, the person has been arrested:(A) on more than one occasion for an offense involving family violence; or(B) for any other offense, if a deadly weapon, as defined by Section 1.07, Penal Code, was used or exhibited during commission of the offense or during immediate flight after commission of the offense.

Added by Acts 1991, 72nd Leg., ch. 552, Sec. 2, eff. June 16, 1991. Subsec. (b) amended by Acts 1999, 76th Leg., ch. 1341, Sec. 1, eff. Sept. 1, 1999. Subsec. (a) amended by Acts 2003, 78th Leg., ch. 1276, Sec. 7.002(f), eff. Sept. 1, 2003.

Art. 17.292. MAGISTRATE'S ORDER FOR EMERGENCY PROTECTION. (a) At a defendant's appearance before a magistrate after arrest for an offense involving family violence or an offense under Section 22.011, 22.021, or 42.072, Penal Code, the magistrate may issue an order for emergency protection on the magistrate's own motion or on the request of:(1) the victim of the offense;(2) the guardian of the victim;(3) a peace officer; or(4) the attorney representing the state.(b) At a defendant's appearance before a magistrate after arrest for an offense involving family violence, the magistrate shall issue an order for emergency protection if the arrest is for an offense that also involves:(1) serious bodily injury to the victim; or(2) the use or exhibition of a deadly weapon during the commission of an assault.(c) The magistrate in the order for emergency protection may prohibit the arrested party from:(1) committing:(A) family violence or an assault on the person protected under the order; or(B) an act in furtherance of an offense under Section 42.072, Penal Code;(2) communicating:(A) directly with a member of the family or household or with the person protected under the order in a threatening or harassing manner; or(B) a threat through any person to a member of the family or household or to the person protected under the order;(3) going to or near:(A) the residence, place of employment, or business of a member of the family or household or of the person protected under the order; or(B) the residence, child care facility, or school where a child protected under the order resides or attends; or(4) possessing a firearm, unless the person is a peace officer, as defined by Section 1.07, Penal Code, actively engaged in employment as a sworn, full-time paid employee of a state agency or political subdivision.(c-1) In addition to the conditions described by Subsection (c), the magistrate in the order for emergency protection may impose a condition described by Article 17.49(b) in the manner provided by that article, including ordering a defendant's participation in a global positioning monitoring system or allowing participation in the system by an alleged victim or other person protected under the order.(d) The victim of the offense need not be present in court when the order for emergency protection is issued.(e) In the order for emergency protection the magistrate shall specifically describe the prohibited locations and the minimum distances, if any, that the party must maintain, unless the magistrate determines for the safety of the person or persons protected by the order that specific descriptions of the locations should be omitted.(f) To the extent that a condition imposed by an order for emergency protection issued under this article conflicts with an existing court order granting possession of or access to a child, the condition imposed under this article prevails for the duration of the order for emergency protection.(f-1) To the extent that a condition imposed by an order issued under this article conflicts with a condition imposed by an order subsequently issued under Chapter 85, Subtitle B, Title 4, Family Code, or under Title 1 or Title 5, Family Code, the condition imposed by the order issued under the Family Code prevails.(f-2) To the extent that a condition imposed by an order issued under this article conflicts with a condition imposed by an order subsequently issued under Chapter 83, Subtitle B, Title 4, Family Code, the condition imposed by the order issued under this article prevails unless the court issuing the order under Chapter 83, Family Code:(1) is informed of the existence of the order issued under this article; and(2) makes a finding in the order issued under Chapter 83, Family Code, that the court is superseding the order issued under this article.(g) An order for emergency protection issued under this article must contain the following statements printed in bold-face type or in capital letters:"A VIOLATION OF THIS ORDER BY COMMISSION OF AN ACT PROHIBITED BY THE ORDER MAY BE PUNISHABLE BY A FINE OF AS MUCH AS $4,000 OR BY CONFINEMENT IN JAIL FOR AS LONG AS ONE YEAR OR BY BOTH. AN ACT THAT RESULTS IN FAMILY VIOLENCE OR A STALKING OFFENSE MAY BE PROSECUTED AS A SEPARATE MISDEMEANOR OR FELONY OFFENSE. IF THE ACT IS PROSECUTED AS A SEPARATE FELONY OFFENSE, IT IS PUNISHABLE BY CONFINEMENT IN PRISON FOR AT LEAST TWO YEARS. THE POSSESSION OF A FIREARM BY A PERSON, OTHER THAN A PEACE OFFICER, AS DEFINED BY SECTION 1.07, PENAL CODE, ACTIVELY ENGAGED IN EMPLOYMENT AS A SWORN, FULL-TIME PAID EMPLOYEE OF A STATE AGENCY OR POLITICAL SUBDIVISION, WHO IS SUBJECT TO THIS ORDER MAY BE PROSECUTED AS A SEPARATE OFFENSE PUNISHABLE BY CONFINEMENT OR IMPRISONMENT."NO PERSON, INCLUDING A PERSON WHO IS PROTECTED BY THIS ORDER, MAY GIVE PERMISSION TO ANYONE TO IGNORE OR VIOLATE ANY PROVISION OF THIS ORDER. DURING THE TIME IN WHICH THIS ORDER IS VALID, EVERY PROVISION OF THIS ORDER IS IN FULL FORCE AND EFFECT UNLESS A COURT CHANGES THE ORDER."(h) The magistrate issuing an order for emergency protection under this article shall send a copy of the order to the chief of police in the municipality where the member of the family or household or individual protected by the order resides, if the person resides in a municipality, or to the sheriff of the county where the person resides, if the person does not reside in a municipality. If the victim of the offense is not present when the order is issued, the magistrate issuing the order shall order an appropriate peace officer to make a good faith effort to notify, within 24 hours, the victim that the order has been issued by calling the victim's residence and place of employment. The clerk of the court shall send a copy of the order to the victim.(i) If an order for emergency protection issued under this article prohibits a person from going to or near a child care facility or school, the magistrate shall send a copy of the order to the child care facility or school.(j) An order for emergency protection issued under this article is effective on issuance, and the defendant shall be served a copy of the order in open court. An order for emergency protection issued under Subsection (a) or (b)(1) of this article remains in effect up to the 61st day but not less than 31 days after the date of issuance. An order for emergency protection issued under Subsection (b)(2) of this article remains in effect up to the 91st day but not less than 61 days after the date of issuance. After notice to each affected party and a hearing, the issuing court may modify all or part of an order issued under this article if the court finds that:(1) the order as originally issued is unworkable;(2) the modification will not place the victim of the offense at greater risk than did the original order; and(3) the modification will not in any way endanger a person protected under the order.(k) To ensure that an officer responding to a call is aware of the existence and terms of an order for emergency protection issued under this article, each municipal police department and sheriff shall establish a procedure within the department or office to provide adequate information or access to information for peace officers of the names of persons protected by an order for emergency protection issued under this article and of persons to whom the order is directed. The police department or sheriff may enter an order for emergency protection issued under this article in the department's or office's record of outstanding warrants as notice that the order has been issued and is in effect.(l) In the order for emergency protection, the magistrate shall suspend a license to carry a concealed handgun issued under Subchapter H, Chapter 411, Government Code, that is held by the defendant.(m) In this article:(1) "Family," "family violence," and "household" have the meanings assigned by Chapter 71, Family Code.(2) "Firearm" has the meaning assigned by Chapter 46, Penal Code.(n) On motion, notice, and hearing, or on agreement of the parties, an order for emergency protection issued under this article may be transferred to the court assuming jurisdiction over the criminal act giving rise to the issuance of the emergency order for protection. On transfer, the criminal court may modify all or part of an order issued under this subsection in the same manner and under the same standards as the issuing court under Subsection (j).

Added by Acts 1995, 74th Leg., ch. 658, Sec. 1, eff. June 14, 1995. Subsecs. (a), (b) amended by Acts 1997, 75th Leg., ch. 1, Sec. 4, eff. Jan. 28, 1997. Amended by Acts 1997, 75th Leg., ch. 610, Sec. 1, eff. Sept. 1, 1997; Subsec. (i) amended by Acts 1999, 76th Leg., ch. 514, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 1999, 76th Leg., ch. 1412, Sec. 1, eff. Sept. 1, 1999; Subsecs. (c), (g), (m) amended by Acts 2001, 77th Leg., ch. 23, Sec. 4, eff. Sept. 1, 2001; Subsecs. (f-1), (f-2), (n) added and Subsec. (j) amended by Acts 2003, 78th Leg., ch. 424, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 361, Sec. 1, eff. June 17, 2005.Acts 2007, 80th Leg., R.S., Ch. 66, Sec. 1, eff. May 11, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 11.20, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1276, Sec. 1, eff. September 1, 2009.

Art. 17.293. DELIVERY OF ORDER FOR EMERGENCY PROTECTION TO OTHER PERSONS. The magistrate or the clerk of the magistrate's court issuing an order for emergency protection under Article 17.292 that suspends a license to carry a concealed handgun shall immediately send a copy of the order to the appropriate division of the Department of Public Safety at its Austin headquarters. On receipt of the order suspending the license, the department shall:(1) record the suspension of the license in the records of the department;(2) report the suspension to local law enforcement agencies, as appropriate; and(3) demand surrender of the suspended license from the license holder.

Added by Acts 1999, 76th Leg., ch. 1412, Sec. 2, eff. Sept. 1, 1999.

Art. 17.30. SHALL CERTIFY PROCEEDINGS. The magistrate, before whom an examination has taken place upon a criminal accusation, shall certify to all the proceedings had before him, as well as where he discharges, holds to bail or commits, and transmit them, sealed up, to the court before which the defendant may be tried, writing his name across the seals of the envelope. The voluntary statement of the defendant, the testimony, bail bonds, and every other proceeding in the case, shall be thus delivered to the clerk of the proper court, without delay.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.31. DUTY OF CLERKS WHO RECEIVE SUCH PROCEEDINGS. If the proceedings be delivered to a district clerk, he shall keep them safely and deliver the same to the next grand jury. If the proceedings are delivered to a county clerk, he shall without delay deliver them to the district or county attorney of his county.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.32. IN CASE OF NO ARREST. Upon failure from any cause to arrest the accused the magistrate shall file with the proper clerk the complaint, warrant of arrest, and a list of the witnesses.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.33. REQUEST SETTING OF BAIL. The accused may at any time after being confined request a magistrate to review the written statements of the witnesses for the State as well as all other evidence available at that time in determining the amount of bail. This setting of the amount of bail does not waive the defendant's right to an examining trial as provided in Article 16.01.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.34. WITNESSES TO GIVE BOND. Witnesses for the State or defendant may be required by the magistrate, upon the examination of any criminal accusation before him, to give bail for their appearance to testify before the proper court. A personal bond may be taken of a witness by the court before whom the case is pending.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.35. SECURITY OF WITNESS. The amount of security to be required of a witness is to be regulated by his pecuniary condition, character and the nature of the offense with respect to which he is a witness.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.36. EFFECT OF WITNESS BOND. The bond given by a witness for his appearance has the same effect as a bond of the accused and may be forfeited and recovered upon in the same manner.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.37. WITNESS MAY BE COMMITTED. A witness required to give bail who fails or refuses to do so shall be committed to jail as in other cases of a failure to give bail when required, but shall be released from custody upon giving such bail.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.38. RULES APPLICABLE TO ALL CASES OF BAIL. The rules in this Chapter respecting bail are applicable to all such undertakings when entered into in the course of a criminal action, whether before or after an indictment, in every case where authority is given to any court, judge, magistrate, or other officer, to require bail of a person accused of an offense, or of a witness in a criminal action.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 17.39. RECORDS OF BAIL. A magistrate or other officer who sets the amount of bail or who takes bail shall record in a well-bound book the name of the person whose appearance the bail secures, the amount of bail, the date bail is set, the magistrate or officer who sets bail, the offense or other cause for which the appearance is secured, the magistrate or other officer who takes bail, the date the person is released, and the name of the bondsman, if any.

Added by Acts 1977, 65th Leg., p. 1525, ch. 618, Sec. 1, eff. Aug. 29, 1977.

Art. 17.40. CONDITIONS RELATED TO VICTIM OR COMMUNITY SAFETY. (a) To secure a defendant's attendance at trial, a magistrate may impose any reasonable condition of bond related to the safety of a victim of the alleged offense or to the safety of the community.(b) At a hearing limited to determining whether the defendant violated a condition of bond imposed under Subsection (a), the magistrate may revoke the defendant's bond only if the magistrate finds by a preponderance of the evidence that the violation occurred. If the magistrate finds that the violation occurred, the magistrate shall revoke the defendant's bond and order that the defendant be immediately returned to custody. Once the defendant is placed in custody, the revocation of the defendant's bond discharges the sureties on the bond, if any, from any future liability on the bond. A discharge under this subsection from any future liability on the bond does not discharge any surety from liability for previous forfeitures on the bond.

Added by Acts 1999, 76th Leg., ch. 768, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1113, Sec. 4, eff. January 1, 2008.

Art. 17.41. CONDITION WHERE CHILD ALLEGED VICTIM. (a) This article applies to a defendant charged with an offense under any of the following provisions of the Penal Code, if committed against a child younger than 14 years of age:(1) Chapter 21 (Sexual Offenses) or 22 (Assaultive Offenses);(2) Section 25.02 (Prohibited Sexual Conduct); or(3) Section 43.25 (Sexual Performance by a Child).(b) Subject to Subsections (c) and (d), a magistrate shall require as a condition of bond for a defendant charged with an offense described by Subsection (a) that the defendant not:(1) directly communicate with the alleged victim of the offense; or(2) go near a residence, school, or other location, as specifically described in the bond, frequented by the alleged victim.(c) A magistrate who imposes a condition of bond under this article may grant the defendant supervised access to the alleged victim.(d) To the extent that a condition imposed under this article conflicts with an existing court order granting possession of or access to a child, the condition imposed under this article prevails for a period specified by the magistrate, not to exceed 90 days.

Added by Acts 1985, 69th Leg., ch. 595, Sec. 1, eff. Sept. 1, 1985. Subsec. (a) amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.21, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 982, Sec. 1, eff. September 1, 2009.

Art. 17.42. PERSONAL BOND OFFICE.Sec. 1. Any county, or any judicial district with jurisdiction in more than one county, with the approval of the commissioners court of each county in the district, may establish a personal bond office to gather and review information about an accused that may have a bearing on whether he will comply with the conditions of a personal bond and report its findings to the court before which the case is pending.Sec. 2. (a) The commissioners court of a county that establishes the office or the district and county judges of a judicial district that establishes the office may employ a director of the office.(b) The director may employ the staff authorized by the commissioners court of the county or the commissioners court of each county in the judicial district.Sec. 3. If a judicial district establishes an office, each county in the district shall pay its pro rata share of the costs of administering the office according to its population.Sec. 4. (a) If a court releases an accused on personal bond on the recommendation of a personal bond office, the court shall assess a personal bond fee of $20 or three percent of the amount of the bail fixed for the accused, whichever is greater. The court may waive the fee or assess a lesser fee if good cause is shown.(b) Fees collected under this article may be used solely to defray expenses of the personal bond office, including defraying the expenses of extradition.(c) Fees collected under this article shall be deposited in the county treasury, or if the office serves more than one county, the fees shall be apportioned to each county in the district according to each county's pro rata share of the costs of the office.Sec. 5. (a) A personal bond pretrial release office established under this article shall:(1) prepare a record containing information about any accused person identified by case number only who, after review by the office, is released by a court on personal bond;(2) update the record on a monthly basis; and(3) post a copy of the record in the office of the clerk of the county court in any county served by the office.(b) In preparing a record under Subsection (a), the office shall include in the record a statement of:(1) the offense with which the person is charged;(2) the dates of any court appearances scheduled in the matter that were previously unattended by the person;(3) whether a warrant has been issued for the person's arrest for failure to appear in accordance with the terms of the person's release;(4) whether the person has failed to comply with conditions of release on personal bond; and(5) the presiding judge or magistrate who authorized the personal bond.(c) This section does not apply to a personal bond pretrial release office that on January 1, 1995, was operated by a community corrections and supervision department.Sec. 6. (a) Not later than April 1 of each year, a personal bond office established under this article shall submit to the commissioners court or district and county judges that established the office an annual report containing information about the operations of the office during the preceding year.(b) In preparing an annual report under Subsection (a), the office shall include in the report a statement of:(1) the office's operating budget;(2) the number of positions maintained for office staff;(3) the number of accused persons who, after review by the office, were released by a court on personal bond; and(4) the number of persons described by Subdivision (3):(A) who were convicted of the same offense or of any felony within the six years preceding the date on which charges were filed in the matter pending during the person's release;(B) who failed to attend a scheduled court appearance;(C) for whom a warrant was issued for the person's arrest for failure to appear in accordance with the terms of the person's release; or(D) who were arrested for any other offense while on the personal bond.(c) This section does not apply to a personal bond pretrial release office that on January 1, 1995, was operated by a community corrections and supervision department.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 5.01(a), eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 1080, Sec. 1, eff. Sept. 1, 1989. Secs. 5, 6 added by Acts 1995, 74th Leg., ch. 318, Sec. 44, eff. Sept. 1, 1995.

Art. 17.43. HOME CURFEW AND ELECTRONIC MONITORING AS CONDITION. (a) A magistrate may require as a condition of release on personal bond that the defendant submit to home curfew and electronic monitoring under the supervision of an agency designated by the magistrate.(b) Cost of monitoring may be assessed as court costs or ordered paid directly by the defendant as a condition of bond.

Added by Acts 1989, 71st Leg., ch. 374, Sec. 4, eff. Sept. 1, 1989.

Art. 17.44. HOME CONFINEMENT, ELECTRONIC MONITORING, AND DRUG TESTING AS CONDITION. (a) A magistrate may require as a condition of release on bond that the defendant submit to:(1) home confinement and electronic monitoring under the supervision of an agency designated by the magistrate; or(2) testing on a weekly basis for the presence of a controlled substance in the defendant's body.(b) In this article, "controlled substance" has the meaning assigned by Section 481.002, Health and Safety Code.(c) The magistrate may revoke the bond and order the defendant arrested if the defendant:(1) violates a condition of home confinement and electronic monitoring;(2) refuses to submit to a test for controlled substances or submits to a test for controlled substances and the test indicates the presence of a controlled substance in the defendant's body; or(3) fails to pay the costs of monitoring or testing for controlled substances, if payment is ordered under Subsection (e) as a condition of bond and the magistrate determines that the defendant is not indigent and is financially able to make the payments as ordered.(d) The community justice assistance division of the Texas Department of Criminal Justice may provide grants to counties to implement electronic monitoring programs authorized by this article.(e) The cost of electronic monitoring or testing for controlled substances under this article may be assessed as court costs or ordered paid directly by the defendant as a condition of bond.

Added by Acts 1989, 71st Leg., ch. 785, Sec. 4.03, eff. Sept. 1, 1989. Renumbered from art. 17.42 by Acts 1991, 72nd Leg., ch. 16, Sec. 19.01(3), eff. Aug. 26, 1991. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(46), eff. Sept. 1, 1991.Amended by: Acts 2009, 81st Leg., R.S., Ch. 163, Sec. 1, eff. September 1, 2009.

Art. 17.441. CONDITIONS REQUIRING MOTOR VEHICLE IGNITION INTERLOCK. (a) Except as provided by Subsection (b), a magistrate shall require on release that a defendant charged with a subsequent offense under Sections 49.04-49.06, Penal Code, or an offense under Section 49.07 or 49.08 of that code:(1) have installed on the motor vehicle owned by the defendant or on the vehicle most regularly driven by the defendant, a device that uses a deep-lung breath analysis mechanism to make impractical the operation of a motor vehicle if ethyl alcohol is detected in the breath of the operator; and(2) not operate any motor vehicle unless the vehicle is equipped with that device.(b) The magistrate may not require the installation of the device if the magistrate finds that to require the device would not be in the best interest of justice.(c) If the defendant is required to have the device installed, the magistrate shall require that the defendant have the device installed on the appropriate motor vehicle, at the defendant's expense, before the 30th day after the date the defendant is released on bond.(d) The magistrate may designate an appropriate agency to verify the installation of the device and to monitor the device. If the magistrate designates an agency under this subsection, in each month during which the agency verifies the installation of the device or provides a monitoring service the defendant shall pay a fee to the designated agency in the amount set by the magistrate. The defendant shall pay the initial fee at the time the agency verifies the installation of the device. In each subsequent month during which the defendant is required to pay a fee the defendant shall pay the fee on the first occasion in that month that the agency provides a monitoring service. The magistrate shall set the fee in an amount not to exceed $10 as determined by the county auditor, or by the commissioners court of the county if the county does not have a county auditor, to be sufficient to cover the cost incurred by the designated agency in conducting the verification or providing the monitoring service, as applicable in that county.

Added by Acts 1995, 74th Leg., ch. 318, Sec. 45, eff. Sept. 1, 1995. Subsec. (d) amended by Acts 1999, 76th Leg., ch. 537, Sec. 1, eff. Sept. 1, 1999.

Art. 17.45. CONDITIONS REQUIRING AIDS AND HIV INSTRUCTION. A magistrate may require as a condition of bond that a defendant charged with an offense under Section 43.02, Penal Code, receive counseling or education, or both, relating to acquired immune deficiency syndrome or human immunodeficiency virus.

Added by Acts 1989, 71st Leg., ch. 1195, Sec. 8, eff. Sept. 1, 1989. Renumbered from art. 17.42 by Acts 1991, 72nd Leg., ch. 16, Sec. 19.01(4), eff. Aug. 26, 1991.

Art. 17.46. CONDITIONS FOR A DEFENDANT CHARGED WITH STALKING. (a) A magistrate may require as a condition of release on bond that a defendant charged with an offense under Section 42.072, Penal Code, may not:(1) communicate directly or indirectly with the victim; or(2) go to or near the residence, place of employment, or business of the victim or to or near a school, day-care facility, or similar facility where a dependent child of the victim is in attendance.(b) If the magistrate requires the prohibition contained in Subsection (a)(2) of this article as a condition of release on bond, the magistrate shall specifically describe the prohibited locations and the minimum distances, if any, that the defendant must maintain from the locations.

Added by Acts 1993, 73rd Leg., ch. 10, Sec. 2, eff. March 19, 1993. Subsec. (a) amended by Acts 1995, 74th Leg., ch. 657, Sec. 3, eff. June 14, 1995; amended by Acts 1997, 75th Leg., ch. 1, Sec. 5, eff. Jan. 28, 1997.

Art. 17.47. CONDITIONS REQUIRING SUBMISSION OF SPECIMEN. (a) A magistrate may require as a condition of release on bail or bond of a defendant that the defendant provide to a local law enforcement agency one or more specimens for the purpose of creating a DNA record under Subchapter G, Chapter 411, Government Code.(b) A magistrate shall require as a condition of release on bail or bond of a defendant described by Section 411.1471(a), Government Code, that the defendant provide to a local law enforcement agency one or more specimens for the purpose of creating a DNA record under Subchapter G, Chapter 411, Government Code.

Added by Acts 2001, 77th Leg., ch. 1490, Sec. 5, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1224, Sec. 17, eff. September 1, 2005.

Art. 17.48. POSTTRIAL ACTIONS. A convicting court on entering a finding favorable to a convicted person under Article 64.04, after a hearing at which the attorney representing the state and the counsel for the defendant are entitled to appear, may release the convicted person on bail under this chapter pending the conclusion of court proceedings or proceedings under Section 11, Article IV, Texas Constitution, and Article 48.01.

Added by Acts 2001, 77th Leg., ch. 2, Sec. 3, eff. April 5, 2001. Renumbered from Vernon's Ann.C.C.P. art. 17.47 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(6), eff. Sept. 1, 2003.

Art. 17.49. CONDITIONS FOR DEFENDANT CHARGED WITH OFFENSE INVOLVING FAMILY VIOLENCE. (a) In this article:(1) "Family violence" has the meaning assigned by Section 71.004, Family Code.(2) "Global positioning monitoring system" means a system that electronically determines and reports the location of an individual through the use of a transmitter or similar device carried or worn by the individual that transmits latitude and longitude data to a monitoring entity through global positioning satellite technology. The term does not include a system that contains or operates global positioning system technology, radio frequency identification technology, or any other similar technology that is implanted in or otherwise invades or violates the individual's body.(b) A magistrate may require as a condition of release on bond that a defendant charged with an offense involving family violence:(1) refrain from going to or near a residence, school, place of employment, or other location, as specifically described in the bond, frequented by an alleged victim of the offense;(2) carry or wear a global positioning monitoring system device and, except as provided by Subsection (h), pay the costs associated with operating that system in relation to the defendant; or(3) except as provided by Subsection (h), if the alleged victim of the offense consents after receiving the information described by Subsection (d), pay the costs associated with providing the victim with an electronic receptor device that:(A) is capable of receiving the global positioning monitoring system information from the device carried or worn by the defendant; and(B) notifies the victim if the defendant is at or near a location that the defendant has been ordered to refrain from going to or near under Subdivision (1).(c) Before imposing a condition described by Subsection (b)(1), a magistrate must afford an alleged victim an opportunity to provide the magistrate with a list of areas from which the victim would like the defendant excluded and shall consider the victim's request, if any, in determining the locations the defendant will be ordered to refrain from going to or near. If the magistrate imposes a condition described by Subsection (b)(1), the magistrate shall specifically describe the locations that the defendant has been ordered to refrain from going to or near and the minimum distances, if any, that the defendant must maintain from those locations.(d) Before imposing a condition described by Subsection (b)(3), a magistrate must provide to an alleged victim information regarding:(1) the victim's right to participate in a global positioning monitoring system or to refuse to participate in that system and the procedure for requesting that the magistrate terminate the victim's participation;(2) the manner in which the global positioning monitoring system technology functions and the risks and limitations of that technology, and the extent to which the system will track and record the victim's location and movements;(3) any locations that the defendant is ordered to refrain from going to or near and the minimum distances, if any, that the defendant must maintain from those locations;(4) any sanctions that the court may impose on the defendant for violating a condition of bond imposed under this article;(5) the procedure that the victim is to follow, and support services available to assist the victim, if the defendant violates a condition of bond or if the global positioning monitoring system equipment fails;(6) community services available to assist the victim in obtaining shelter, counseling, education, child care, legal representation, and other assistance available to address the consequences of family violence; and(7) the fact that the victim's communications with the court concerning the global positioning monitoring system and any restrictions to be imposed on the defendant's movements are not confidential.(e) In addition to the information described by Subsection (d), a magistrate shall provide to an alleged victim who participates in a global positioning monitoring system under this article the name and telephone number of an appropriate person employed by a local law enforcement agency whom the victim may call to request immediate assistance if the defendant violates a condition of bond imposed under this article.(f) In determining whether to order a defendant's participation in a global positioning monitoring system under this article, the magistrate shall consider the likelihood that the defendant's participation will deter the defendant from seeking to kill, physically injure, stalk, or otherwise threaten the alleged victim before trial.(g) An alleged victim may request that the magistrate terminate the victim's participation in a global positioning monitoring system at any time. The magistrate may not impose sanctions on the victim for requesting termination of the victim's participation in or refusing to participate in a global positioning monitoring system under this article.(h) If the magistrate determines that a defendant is indigent, the magistrate may, based on a sliding scale established by local rule, require the defendant to pay costs under Subsection (b)(2) or (3) in an amount that is less than the full amount of the costs associated with operating the global positioning monitoring system in relation to the defendant or providing the victim with an electronic receptor device.(i) If an indigent defendant pays to an entity that operates a global positioning monitoring system the partial amount ordered by a magistrate under Subsection (h), the entity shall accept the partial amount as payment in full. The county in which the magistrate who enters an order under Subsection (h) is located is not responsible for payment of any costs associated with operating the global positioning monitoring system in relation to an indigent defendant.(j) A magistrate that imposes a condition described by Subsection (b)(1) or (2) shall order the entity that operates the global positioning monitoring system to notify the court and the appropriate local law enforcement agency if a defendant violates a condition of bond imposed under this article.(k) A magistrate that imposes a condition described by Subsection (b) may only allow or require the defendant to execute or be released under a type of bond that is authorized by this chapter.(l) This article does not limit the authority of a magistrate to impose any other reasonable conditions of bond or enter any orders of protection under other applicable statutes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1276, Sec. 2, eff. September 1, 2009.



CHAPTER 17A. CORPORATIONS AND ASSOCIATIONS

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 17A. CORPORATIONS AND ASSOCIATIONS

Art. 17A.01. APPLICATION AND DEFINITIONS. (a) This chapter sets

out some of the procedural rules applicable to the criminal

responsibility of corporations and associations. Where not in

conflict with this chapter, the other chapters of this code apply

to corporations and associations.

(b) In this code, unless the context requires a different

definition:

(1) "Agent" means a director, officer, employee, or other person

authorized to act in behalf of a corporation or association.

(2) "Association" means a government or governmental subdivision

or agency, trust, partnership, or two or more persons having a

joint or common economic interest.

(3) "High managerial agent" means:

(A) an officer of a corporation or association;

(B) a partner in a partnership; or

(C) an agent of a corporation or association who has duties of

such responsibility that his conduct may reasonably be assumed to

represent the policy of the corporation or association.

(4) "Person," "he," and "him" include corporation and

association.

Added by Acts 1973, 63rd Leg., p. 979, ch. 399, Sec. 2(D), eff.

Jan. 1, 1974.

Art. 17A.02. ALLEGATION OF NAME. (a) In alleging the name of a

defendant corporation, it is sufficient to state in the

complaint, indictment, or information the corporate name, or to

state any name or designation by which the corporation is known

or may be identified. It is not necessary to allege that the

defendant was lawfully incorporated.

(b) In alleging the name of a defendant association it is

sufficient to state in the complaint, indictment, or information

the association's name, or to state any name or designation by

which the association is known or may be identified, or to state

the name or names of one or more members of the association,

referring to the unnamed members as "others." It is not necessary

to allege the legal form of the association.

Added by Acts 1973, 63rd Leg., p. 979, ch. 399, Sec. 2(D), eff.

Jan. 1, 1974.

Art. 17A.03. SUMMONING CORPORATION OR ASSOCIATION. (a) When a

complaint is filed or an indictment or information presented

against a corporation or association, the court or clerk shall

issue a summons to the corporation or association. The summons

shall be in the same form as a capias except that:

(1) it shall summon the corporation or association to appear

before the court named at the place stated in the summons; and

(2) it shall be accompanied by a certified copy of the complaint,

indictment, or information; and

(3) it shall provide that the corporation or association appear

before the court named at or before 10 a.m. of the Monday next

after the expiration of 20 days after it is served with summons,

except when service is made upon the secretary of state or the

Commissioner of Insurance, in which instance the summons shall

provide that the corporation or association appear before the

court named at or before 10 a.m. of the Monday next after the

expiration of 30 days after the secretary of state or the

Commissioner of Insurance is served with summons.

(b) No individual may be arrested upon a complaint, indictment,

information, judgment, or sentence against a corporation or

association.

Added by Acts 1973, 63rd Leg., p. 980, ch. 399, Sec. 2(D), eff.

Jan. 1, 1974.

Amended by Acts 1987, 70th Leg., ch. 46, Sec. 10, eff. Sept. 1,

1987.

Art. 17A.04. SERVICE ON CORPORATION. (a) Except as provided in

Paragraph (d) of this article, a peace officer shall serve a

summons on a corporation by personally delivering a copy of it to

the corporation's registered agent. However, if a registered

agent has not been designated, or cannot with reasonable

diligence be found at the registered office, then the peace

officer shall serve the summons by personally delivering a copy

of it to the president or a vice-president of the corporation.

(b) If the peace officer certifies on the return that he

diligently but unsuccessfully attempted to effect service under

Paragraph (a) of this article, or if the corporation is a foreign

corporation that has no certificate of authority, then he shall

serve the summons on the secretary of state by personally

delivering a copy of it to him, or to the deputy secretary of

state, or to any clerk in charge of the corporation department of

his office. On receipt of the summons copy, the secretary of

state shall immediately forward it by certified or registered

mail, return receipt requested, addressed to the defendant

corporation at its registered or principal office in the state or

country under whose law it was incorporated.

(c) The secretary of state shall keep a permanent record of the

date and time of receipt and his disposition of each summons

served under Paragraph (b) of this article together with the

return receipt.

(d) The method of service on a corporation regulated under the

Insurance Code is governed by that code.

Added by Acts 1973, 63rd Leg., p. 980, ch. 399, Sec. 2(D), eff.

Jan. 1, 1974.

Amended by:

Acts 2005, 79th Leg., Ch.

41, Sec. 15, eff. September 1, 2005.

Art. 17A.05. SERVICE ON ASSOCIATION. (a) Except as provided in

Paragraph (b) of this article, a peace officer shall serve a

summons on an association by personally delivering a copy of it:

(1) to a high managerial agent at any place where business of the

association is regularly conducted; or

(2) if the peace officer certifies on the return that he

diligently but unsuccessfully attempted to serve a high

managerial agent, to any employee of suitable age and discretion

at any place where business of the association is regularly

conducted; or

(3) if the peace officer certifies on the return that he

diligently but unsuccessfully attempted to serve a high

managerial agent, or employee of suitable age and discretion, to

any member of the association.

(b) The method of service on an association regulated under the

Insurance Code is governed by that code.

Added by Acts 1973, 63rd Leg., p. 981, ch. 399, Sec. 2(D), eff.

Jan. 1, 1974.

Art. 17A.06. APPEARANCE. (a) In all criminal actions instituted

against a corporation or association, in which original

jurisdiction is in a district or county-level court:

(1) appearance is for the purpose of arraignment;

(2) the corporation or association has 10 full days after the day

the arraignment takes place and before the day the trial begins

to file written pleadings.

(b) In all criminal actions instituted against a corporation or

association, in which original jurisdiction is in a justice court

or corporation court:

(1) appearance is for the purpose of entering a plea; and

(2) 10 full days must elapse after the day of appearance before

the corporation or association may be tried.

Added by Acts 1973, 63rd Leg., p. 981, ch. 399, Sec. 2(D), eff.

Jan. 1, 1974.

Art. 17A.07. PRESENCE OF CORPORATION OR ASSOCIATION. (a) A

defendant corporation or association appears through counsel.

(b) If a corporation or association does not appear in response

to summons, or appears but fails or refuses to plead:

(1) it is deemed to be present in person for all purposes; and

(2) the court shall enter a plea of not guilty in its behalf; and

(3) the court may proceed with trial, judgment, and sentencing.

(c) If, having appeared and entered a plea in response to

summons, a corporation or association is absent without good

cause at any time during later proceedings:

(1) it is deemed to be present in person for all purposes; and

(2) the court may proceed with trial, judgment, or sentencing.

Added by Acts 1973, 63rd Leg., p. 981, ch. 399, Sec. 2(D), eff.

Jan. 1, 1974.

Art. 17A.08. PROBATION. The benefits of the adult probation laws

shall not be available to corporations and associations.

Added by Acts 1973, 63rd Leg., p. 981, ch. 399, Sec. 2(D), eff.

Jan. 1, 1974.

Art. 17A.09. NOTIFYING ATTORNEY GENERAL OF CORPORATION'S

CONVICTION. If a corporation is convicted of an offense, or if a

high managerial agent is convicted of an offense committed in the

conduct of the affairs of the corporation, the court shall notify

the attorney general in writing of the conviction when it becomes

final and unappealable. The notice shall include:

(1) the corporation's name, and the name of the corporation's

registered agent and the address of the registered office, or the

high managerial agent's name and address, or both; and

(2) certified copies of the judgment and sentence and of the

complaint, information, or indictment on which the judgment and

sentence were based.

Added by Acts 1973, 63rd Leg., p. 981, ch. 399, Sec. 2(D), eff.

Jan. 1, 1974.



CHAPTER 18. SEARCH WARRANTS

CODE OF CRIMINAL PROCEDURETITLE 1. CODE OF CRIMINAL PROCEDURECHAPTER 18. SEARCH WARRANTSArt. 18.01. SEARCH WARRANT. (a) A "search warrant" is a written order, issued by a magistrate and directed to a peace officer, commanding him to search for any property or thing and to seize the same and bring it before such magistrate or commanding him to search for and photograph a child and to deliver to the magistrate any of the film exposed pursuant to the order.(b) No search warrant shall issue for any purpose in this state unless sufficient facts are first presented to satisfy the issuing magistrate that probable cause does in fact exist for its issuance. A sworn affidavit setting forth substantial facts establishing probable cause shall be filed in every instance in which a search warrant is requested. Except as provided by Article 18.011, the affidavit is public information if executed, and the magistrate's clerk shall make a copy of the affidavit available for public inspection in the clerk's office during normal business hours.(c) A search warrant may not be issued under Article 18.02(10) unless the sworn affidavit required by Subsection (b) sets forth sufficient facts to establish probable cause: (1) that a specific offense has been committed, (2) that the specifically described property or items that are to be searched for or seized constitute evidence of that offense or evidence that a particular person committed that offense, and (3) that the property or items constituting evidence to be searched for or seized are located at or on the particular person, place, or thing to be searched. Except as provided by Subsections (d), (i), and (j), only a judge of a municipal court of record or a county court who is an attorney licensed by the State of Texas, a statutory county court judge, a district court judge, a judge of the Court of Criminal Appeals, including the presiding judge, or a justice of the Supreme Court of Texas, including the chief justice, may issue warrants under Article 18.02(10).(d) Only the specifically described property or items set forth in a search warrant issued under Subdivision (10) of Article 18.02 of this code or property, items or contraband enumerated in Subdivisions (1) through (9) or in Subdivision (12) of Article 18.02 of this code may be seized. A subsequent search warrant may be issued pursuant to Subdivision (10) of Article 18.02 of this code to search the same person, place, or thing subjected to a prior search under Subdivision (10) of Article 18.02 of this code only if the subsequent search warrant is issued by a judge of a district court, a court of appeals, the court of criminal appeals, or the supreme court.(e) A search warrant may not be issued under Subdivision (10) of Article 18.02 of this code to search for and seize property or items that are not described in Subdivisions (1) through (9) of that article and that are located in an office of a newspaper, news magazine, television station, or radio station, and in no event may property or items not described in Subdivisions (1) through (9) of that article be legally seized in any search pursuant to a search warrant of an office of a newspaper, news magazine, television station, or radio station.(f) A search warrant may not be issued pursuant to Article 18.021 of this code unless the sworn affidavit required by Subsection (b) of this article sets forth sufficient facts to establish probable cause:(1) that a specific offense has been committed;(2) that a specifically described person has been a victim of the offense;(3) that evidence of the offense or evidence that a particular person committed the offense can be detected by photographic means; and(4) that the person to be searched for and photographed is located at the particular place to be searched.(g) A search warrant may not be issued under Subdivision (12), Article 18.02, of this code unless the sworn affidavit required by Subsection (b) of this article sets forth sufficient facts to establish probable cause that a specific felony offense has been committed and that the specifically described property or items that are to be searched for or seized constitute contraband as defined in Article 59.01 of this code and are located at or on the particular person, place, or thing to be searched.(h) Except as provided by Subsection (i) of this article, a warrant under Subdivision (12), Article 18.02 of this code may only be issued by:(1) a judge of a municipal court of record who is an attorney licensed by the state;(2) a judge of a county court who is an attorney licensed by the state; or(3) a judge of a statutory county court, district court, the court of criminal appeals, or the supreme court.(i) In a county that does not have a judge of a municipal court of record who is an attorney licensed by the state, a county court judge who is an attorney licensed by the state, or a statutory county court judge, any magistrate may issue a search warrant under Subdivision (10) or Subdivision (12) of Article 18.02 of this code. This subsection is not applicable to a subsequent search warrant under Subdivision (10) of Article 18.02 of this code.(j) Any magistrate who is an attorney licensed by this state may issue a search warrant under Article 18.02(10) to collect a blood specimen from a person who:(1) is arrested for an offense under Section 49.04, 49.045, 49.05, 49.06, 49.065, 49.07, or 49.08, Penal Code; and(2) refuses to submit to a breath or blood alcohol test.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 982, ch. 399, Sec. 2(E), eff. Jan. 1, 1974; Acts 1977, 65th Leg., p. 640, ch. 237, Sec. 1, eff. May 25, 1977.

Sec. (c) amended by Acts 1979, 66th Leg., p. 1124, ch. 536, Sec. 1, eff. June 11, 1979; Sec. (e) added by Acts 1979, 66th Leg., p. 1076, ch. 505, Sec. 1, eff. Sept. 1, 1979; Sec. (a) amended by Acts 1981, 67th Leg., p. 759, ch. 289, Sec. 3, eff. Sept. 1, 1981; Sec. (b) amended by Acts 1981, 67th Leg., p. 2789, ch. 755, Sec. 1, eff. Sept. 1, 1981; Sec. (f) added by Acts 1981, 67th Leg., p. 759, ch. 289, Sec. 4, eff. Sept. 1, 1981; Sec. (c) amended by Acts 1987, 70th Leg., ch. 686, Sec. 1, eff. Sept. 1, 1987; Secs. (g) and (h) added by Acts 1989, 71st Leg., 1st C.S., ch. 12, Sec. 2, eff. Oct. 18, 1989; Secs. (c), (h) amended by and Sec. (i) added by Acts 1991, 72nd Leg., ch. 73, Sec. 1, eff. May 9, 1991; Secs. (c), (d), (i) amended by Acts 1995, 74th Leg., ch. 670, Sec. 1, eff. Sept. 1, 1995; Subsecs. (c), (h) amended by Acts 1997, 75th Leg., ch. 604, Sec. 1, eff. Sept. 1, 1997; Subsec. (b) amended by Acts 1999, 76th Leg., ch. 167, Sec. 1, eff. Aug. 30, 1999; Subsec. (d) amended by Acts 1999, 76th Leg., ch. 1469, Sec. 1, eff. June 19, 1999; Subsec. (i) amended by Acts 2001, 77th Leg., ch. 1395, Sec. 1, eff. June 16, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 355, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 748, Sec. 1, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1348, Sec. 5, eff. September 1, 2009.

Art. 18.011. SEALING OF AFFIDAVIT. (a) An attorney representing the state in the prosecution of felonies may request a district judge or the judge of an appellate court to seal an affidavit presented under Article 18.01(b). The judge may order the affidavit sealed if the attorney establishes a compelling state interest in that:(1) public disclosure of the affidavit would jeopardize the safety of a victim, witness, or confidential informant or cause the destruction of evidence; or(2) the affidavit contains information obtained from a court-ordered wiretap that has not expired at the time the attorney representing the state requests the sealing of the affidavit.(b) An order sealing an affidavit under this section expires on the 31st day after the date on which the search warrant for which the affidavit was presented is executed. After an original order sealing an affidavit is issued under this article, an attorney representing the state in the prosecution of felonies may request, and a judge may grant, before the 31st day after the date on which the search warrant for which the affidavit was presented is executed, on a new finding of compelling state interest, one 30-day extension of the original order.(c) On the expiration of an order issued under Subsection (b) and any extension, the affidavit must be unsealed.(d) An order issued under this section may not:(1) prohibit the disclosure of information relating to the contents of a search warrant, the return of a search warrant, or the inventory of property taken pursuant to a search warrant; or(2) affect the right of a defendant to discover the contents of an affidavit.

Added by Acts 2007, 80th Leg., R.S., Ch. 355, Sec. 2, eff. September 1, 2007.

Art. 18.02. GROUNDS FOR ISSUANCE. A search warrant may be issued to search for and seize:(1) property acquired by theft or in any other manner which makes its acquisition a penal offense;(2) property specially designed, made, or adapted for or commonly used in the commission of an offense;(3) arms and munitions kept or prepared for the purposes of insurrection or riot;(4) weapons prohibited by the Penal Code;(5) gambling devices or equipment, altered gambling equipment, or gambling paraphernalia;(6) obscene materials kept or prepared for commercial distribution or exhibition, subject to the additional rules set forth by law;(7) a drug, controlled substance, immediate precursor, chemical precursor, or other controlled substance property, including an apparatus or paraphernalia kept, prepared, or manufactured in violation of the laws of this state;(8) any property the possession of which is prohibited by law;(9) implements or instruments used in the commission of a crime;(10) property or items, except the personal writings by the accused, constituting evidence of an offense or constituting evidence tending to show that a particular person committed an offense;(11) persons; or(12) contraband subject to forfeiture under Chapter 59 of this code.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 982, ch. 399, Sec. 2(E), eff. Jan. 1, 1974; Acts 1977, 65th Leg., p. 640, ch. 237, Sec. 2, eff. May 25, 1977; Amended by Acts 1981, 67th Leg., p. 2790, ch. 755, Sec. 5, eff. Sept. 1, 1981; Acts 1989, 71st Leg., 1st C.S., ch. 12, Sec. 3, eff. Oct. 18, 1989; Acts 2003, 78th Leg., ch. 1099, Sec. 16, eff. Sept. 1, 2003.

Art. 18.021. ISSUANCE OF SEARCH WARRANT TO PHOTOGRAPH INJURED CHILD. (a) A search warrant may be issued to search for and photograph a child who is alleged to be the victim of the offenses of injury to a child as prohibited by Section 22.04, Penal Code; sexual assault of a child as prohibited by Section 22.011(a), Penal Code; aggravated sexual assault of a child as prohibited by Section 22.021, Penal Code; or continuous sexual abuse of young child or children as prohibited by Section 21.02, Penal Code.(b) The officer executing the warrant may be accompanied by a photographer who is employed by a law enforcement agency and who acts under the direction of the officer executing the warrant. The photographer is entitled to access to the child in the same manner as the officer executing the warrant.(c) In addition to the requirements of Subdivisions (1) and (4) of Article 18.04 of this code, a warrant issued under this article shall identify, as near as may be, the child to be located and photographed, shall name or describe, as near as may be, the place or thing to be searched, and shall command any peace officer of the proper county to search for and cause the child to be photographed.(d) After having located and photographed the child, the peace officer executing the warrant shall take possession of the exposed film and deliver it forthwith to the magistrate. The child may not be removed from the premises on which he or she is located except under Subchapters A and B, Chapter 262, Family Code.(e) A search warrant under this section shall be executed by a peace officer of the same sex as the alleged victim or, if the officer is not of the same sex as the alleged victim, the peace officer must be assisted by a person of the same sex as the alleged victim. The person assisting an officer under this subsection must be acting under the direction of the officer and must be with the alleged victim during the taking of the photographs.

Added by Acts 1981, 67th Leg., p. 758, ch. 289, Sec. 2, eff. Sept. 1, 1981. Subsec. (a) amended by Acts 1983, 68th Leg., p. 5319, ch. 977, Sec. 8, eff. Sept. 1, 1983; Subsec. (d) amended by Acts 1997, 75th Leg., ch. 165, Sec. 7.01, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 593, Sec. 3.11, eff. September 1, 2007.

Art. 18.03. SEARCH WARRANT MAY ORDER ARREST. If the facts presented to the magistrate under Article 18.02 of this chapter also establish the existence of probable cause that a person has committed some offense under the laws of this state, the search warrant may, in addition, order the arrest of such person.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 983, ch. 399, Sec. 2(E), eff. Jan. 1, 1974.

Art. 18.04. CONTENTS OF WARRANT. A search warrant issued under this chapter shall be sufficient if it contains the following requisites:(1) that it run in the name of "The State of Texas";(2) that it identify, as near as may be, that which is to be seized and name or describe, as near as may be, the person, place, or thing to be searched;(3) that it command any peace officer of the proper county to search forthwith the person, place, or thing named; and(4) that it be dated and signed by the magistrate.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 983, ch. 399, Sec. 2(E), eff. Jan. 1, 1974.

Art. 18.05. WARRANTS FOR FIRE, HEALTH, AND CODE INSPECTIONS. (a) Except as provided by Subsection (e) of this article, a search warrant may be issued to a fire marshal, health officer, or code enforcement official of the state or of any county, city, or other political subdivision for the purpose of allowing the inspection of any specified premises to determine the presence of a fire or health hazard or unsafe building condition or a violation of any fire, health, or building regulation, statute, or ordinance.(b) A search warrant may not be issued under this article except upon the presentation of evidence of probable cause to believe that a fire or health hazard or violation or unsafe building condition is present in the premises sought to be inspected.(c) In determining probable cause, the magistrate is not limited to evidence of specific knowledge, but may consider any of the following:(1) the age and general condition of the premises; (2) previous violations or hazards found present in the premises; (3) the type of premises; (4) the purposes for which the premises are used; and(5) the presence of hazards or violations in and the general condition of premises near the premises sought to be inspected.(d) Each city or county may designate one or more code enforcement officials for the purpose of being issued a search warrant as authorized by Subsection (a) of this article. A political subdivision other than a city or county may designate not more than one code enforcement official for the purpose of being issued a search warrant as authorized by Subsection (a) of this article only if the political subdivision routinely inspects premises to determine whether there is a fire or health hazard or unsafe building condition or a violation of fire, health, or building regulation, statute, or ordinance.(e) A search warrant may not be issued under this article to a code enforcement official of a county with a population of 2.4 million or more for the purpose of allowing the inspection of specified premises to determine the presence of an unsafe building condition or a violation of a building regulation, statute, or ordinance.

Added as art. 18.011 by Acts 1969, 61st Leg., p. 1623, ch. 502, Sec. 1, eff. Sept. 1, 1969. Amended by Acts 1973, 63rd Leg., p. 983, ch. 399, Sec. 2(E), eff. Jan. 1, 1974.

Amended by Acts 1989, 71st Leg., ch. 382, Sec. 1, eff. Aug. 28, 1989.Amended by: Acts 2007, 80th Leg., R.S., Ch. 769, Sec. 1, eff. September 1, 2007.

Art. 18.06. EXECUTION OF WARRANTS. (a) A peace officer to whom a search warrant is delivered shall execute it without delay and forthwith return it to the proper magistrate. It must be executed within three days from the time of its issuance, and shall be executed within a shorter period if so directed in the warrant by the magistrate.(b) On searching the place ordered to be searched, the officer executing the warrant shall present a copy of the warrant to the owner of the place, if he is present. If the owner of the place is not present but a person who is present is in possession of the place, the officer shall present a copy of the warrant to the person. Before the officer takes property from the place, he shall prepare a written inventory of the property to be taken. He shall legibly endorse his name on the inventory and present a copy of the inventory to the owner or other person in possession of the property. If neither the owner nor a person in possession of the property is present when the officer executes the warrant, the officer shall leave a copy of the warrant and the inventory at the place.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 983, ch. 399, Sec. 2(E), eff. Jan. 1, 1974.

Sec. (b) amended by Acts 1981, 67th Leg., p. 2789, ch. 755, Sec. 2, eff. Sept. 1, 1981.

Art. 18.07. DAYS ALLOWED FOR WARRANT TO RUN. (a) The time allowed for the execution of a search warrant, exclusive of the day of its issuance and of the day of its execution, is:(1) 15 whole days if the warrant is issued solely to search for and seize specimens from a specific person for DNA analysis and comparison, including blood and saliva samples; or(2) three whole days if the warrant is issued for a purpose other than that described by Subdivision (1).(b) The magistrate issuing a search warrant under this chapter shall endorse on the search warrant the date and hour of its issuance.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 984, ch. 399, Sec. 2(E), eff. Jan. 1, 1974.Amended by: Acts 2009, 81st Leg., R.S., Ch. 761, Sec. 1, eff. September 1, 2009.

Art. 18.08. POWER OF OFFICER EXECUTING WARRANT. In the execution of a search warrant, the officer may call to his aid any number of citizens in this county, who shall be bound to aid in the execution of the same.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 984, ch. 399, Sec. 2(E), eff. Jan. 1, 1974.

Art. 18.09. SHALL SEIZE ACCUSED AND PROPERTY. When the property which the officer is directed to search for and seize is found he shall take possession of the same and carry it before the magistrate. He shall also arrest any person whom he is directed to arrest by the warrant and immediately take such person before the magistrate. For purposes of this chapter, "seizure," in the context of property, means the restraint of property, whether by physical force or by a display of an officer's authority, and includes the collection of property or the act of taking possession of property.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 984, ch. 399, Sec. 2(E), eff. Jan. 1, 1974.Amended by: Acts 2005, 79th Leg., Ch. 1026, Sec. 2, eff. September 1, 2005.

Art. 18.095. SEIZURE OF CIRCUIT BOARD OF GAMBLING DEVICE, EQUIPMENT, OR PARAPHERNALIA. For purposes of this chapter, an officer directed under a search warrant to search for and seize a gambling device or equipment, altered gambling equipment, or gambling paraphernalia in the discretion of the officer may:(1) seize only the programmable main circuit board of the device, equipment, or paraphernalia if that circuit board is designed as a subassembly or essential part of the device, equipment, or paraphernalia to provide the information necessary for the device, equipment, or paraphernalia to operate as a gambling device or equipment, altered gambling equipment, or gambling paraphernalia;(2) carry the circuit board before the magistrate; and(3) retain custody of the circuit board as the property seized pursuant to the warrant as required under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 898, Sec. 1, eff. September 1, 2009.

Art. 18.10. HOW RETURN MADE. Upon returning the search warrant, the officer shall state on the back of the same, or on some paper attached to it, the manner in which it has been executed and shall likewise deliver to the magistrate a copy of the inventory of the property taken into his possession under the warrant. The officer who seized the property shall retain custody of it until the magistrate issues an order directing the manner of safekeeping the property. The property may not be removed from the county in which it was seized without an order approving the removal, issued by a magistrate in the county in which the warrant was issued; provided, however, nothing herein shall prevent the officer, or his department, from forwarding any item or items seized to a laboratory for scientific analysis.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 984, ch. 399, Sec. 2(E), eff. Jan. 1, 1974.

Amended by Acts 1981, 67th Leg., p. 2789, ch. 755, Sec. 3, eff. Sept. 1, 1981.

Art. 18.11. CUSTODY OF PROPERTY FOUND. Property seized pursuant to a search warrant shall be kept as provided by the order of a magistrate issued in accordance with Article 18.10 of this code.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 984, ch. 399, Sec. 2(E), eff. Jan. 1, 1974.

Amended by Acts 1981, 67th Leg., p. 2789, ch. 755, Sec. 4, eff. Sept. 1, 1981.

Art. 18.12. MAGISTRATE SHALL INVESTIGATE. The magistrate, upon the return of a search warrant, shall proceed to try the questions arising upon the same, and shall take testimony as in other examinations before him.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 984, ch. 399, Sec. 2(E), eff. Jan. 1, 1974.

Art. 18.13. SHALL DISCHARGE DEFENDANT. If the magistrate be not satisfied, upon investigation, that there was good ground for the issuance of the warrant, he shall discharge the defendant and order restitution of the property taken from him, except for criminal instruments. In such case, the criminal instruments shall be kept by the sheriff subject to the order of the proper court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 984, ch. 399, Sec. 2(E), eff. Jan. 1, 1974.

Art. 18.14. EXAMINING TRIAL. The magistrate shall proceed to deal with the accused as in other cases before an examining court if he is satisfied there was good ground for issuing the warrant.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 984, ch. 399, Sec. 2(E), eff. Jan. 1, 1974.

Art. 18.15. CERTIFY RECORD TO PROPER COURT. The magistrate shall keep a record of all the proceedings had before him in cases of search warrants, and shall certify the same and deliver them to the clerk of the court having jurisdiction of the case, before the next term of said court, and accompany the same with all the original papers relating thereto, including the certified schedule of the property seized.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 985, ch. 399, Sec. 2(E), eff. Jan. 1, 1974.

Art. 18.16. PREVENTING CONSEQUENCES OF THEFT. Any person has a right to prevent the consequences of theft by seizing any personal property that has been stolen and bringing it, with the person suspected of committing the theft, if that person can be taken, before a magistrate for examination, or delivering the property and the person suspected of committing the theft to a peace officer for that purpose. To justify a seizure under this article, there must be reasonable ground to believe the property is stolen, and the seizure must be openly made and the proceedings had without delay.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 985, ch. 399, Sec. 2(E), eff. Jan. 1, 1974.

Amended by Acts 2001, 77th Leg., ch. 109, Sec. 2, eff. Sept. 1, 2001.

Art. 18.17. DISPOSITION OF ABANDONED OR UNCLAIMED PROPERTY. (a) All unclaimed or abandoned personal property of every kind, other than contraband subject to forfeiture under Chapter 59 of this code and whiskey, wine and beer, seized by any peace officer in the State of Texas which is not held as evidence to be used in any pending case and has not been ordered destroyed or returned to the person entitled to possession of the same by a magistrate, which shall remain unclaimed for a period of 30 days shall be delivered for disposition to a person designated by the municipality or the purchasing agent of the county in which the property was seized. If a peace officer of a municipality seizes the property, the peace officer shall deliver the property to a person designated by the municipality. If any other peace officer seizes the property, the peace officer shall deliver the property to the purchasing agent of the county. If the county has no purchasing agent, then such property shall be disposed of by the sheriff of the county.(b) The county purchasing agent, the person designated by the municipality, or the sheriff of the county, as the case may be, shall mail a notice to the last known address of the owner of such property by certified mail. Such notice shall describe the property being held, give the name and address of the officer holding such property, and shall state that if the owner does not claim such property within 90 days from the date of the notice such property will be disposed of and the proceeds, after deducting the reasonable expense of keeping such property and the costs of the disposition, placed in the treasury of the municipality or county giving the notice.(c) If the property has a fair market value of $500 or more and the owner or the address of the owner is unknown, the person designated by the municipality, the county purchasing agent, or the sheriff, as the case may be, shall cause to be published once in a paper of general circulation in the municipality or county a notice containing a general description of the property held, the name of the owner if known, the name and address of the officer holding such property, and a statement that if the owner does not claim such property within 90 days from the date of the publication such property will be disposed of and the proceeds, after deducting the reasonable expense of keeping such property and the costs of the disposition, placed in the treasury of the municipality or county disposing of the property. If the property has a fair market value of less than $500 and the owner or the address of the owner is unknown, the person designated by the municipality, the county purchasing agent, or the sheriff may sell or donate the property. The person designated by the municipality, the purchasing agent, or the sheriff shall deposit the sale proceeds, after deducting the reasonable expense of keeping the property and costs of the sale, in the treasury of the municipality or county selling or donating the property.(d) The sale under this article of any property that has a fair market value of $500 or more shall be preceded by a notice published once at least 14 days prior to the date of such sale in a newspaper of general circulation in the municipality or county where the sale is to take place, stating the general description of the property, the names of the owner if known, and the date and place that such sale will occur. This article does not require disposition by sale.(e) The real owner of any property disposed of shall have the right to file a claim to the proceeds with the commissioners court of the county or with the governing body of the municipality in which the disposition took place. A claim by the real owner must be filed not later than the 30th day after the date of disposition. If the claim is allowed by the commissioners court or the governing body of the municipality, the municipal or county treasurer shall pay the owner such funds as were paid into the treasury of the municipality or county as proceeds of the disposition. If the claim is denied by the commissioners court or the governing body or if said court or body fails to act upon such claim within 90 days, the claimant may sue the municipal or county treasurer in a court of competent jurisdiction in the county, and upon sufficient proof of ownership, recover judgment against such municipality or county for the recovery of the proceeds of the disposition.(f) For the purposes of this article:(1) "Person designated by a municipality" means an officer or employee of a municipality who is designated by the municipality to be primarily responsible for the disposition of property under this article.(2) "Property held as evidence" means property related to a charge that has been filed or to a matter that is being investigated for the filing of a charge.(g) If the provisions of this section have been met and the property is scheduled for disposition, the municipal or county law enforcement agency that originally seized the property may request and have the property converted to agency use. The agency at any time may transfer the property to another municipal or county law enforcement agency for the use of that agency. The agency last using the property shall return the property to the person designated by the municipality, county purchasing agent, or sheriff, as the case may be, for disposition when the agency has completed the intended use of the property.(h) If the abandoned or unclaimed personal property is money, the person designated by the municipality, the county purchasing agent, or the sheriff of the county, as appropriate, may, after giving notice under Subsection (b) or (c) of this article, deposit the money in the treasury of the municipality or county giving notice without conducting the sale as required by Subsection (d) of this article.(i) While offering the property for sale under this article, if a person designated by a municipality, county purchasing agent, or sheriff considers any bid as insufficient, the person, agent, or sheriff may decline the bid and reoffer the property for sale.(j) Chapters 72, 74, 75, and 76, Property Code, do not apply to unclaimed or abandoned property to which this article applies.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1967, 60th Leg., p. 1737, ch. 659, Sec. 15, eff. Aug. 27, 1967; Acts 1973, 63rd Leg., p. 985, ch. 399, Sec. 2(E), eff. Jan. 1, 1974.

Amended by Acts 1987, 70th Leg., ch. 1002, Sec. 1, eff. Sept. 1, 1987; Subsec. (a) amended by Acts 1989, 71st Leg., 1st C.S., ch. 12, Sec. 4, eff. Oct. 18, 1989; Subsec. (g) amended by Acts 1991, 72nd Leg., ch. 254, Sec. 1, eff. June 5, 1991. Amended by Acts 1993, 73rd Leg., ch. 157, Sec. 1, eff. Sept. 1, 1993; Subsecs. (c), (d) amended by Acts 1993, 73rd Leg., ch. 321, Sec. 3, eff. May 28, 1993; Subsec. (f) amended by Acts 1993, 73rd Leg., ch. 321, Sec. 2, eff. May 28, 1993; Subsec. (h) added by Acts 1993, 73rd Leg., ch. 321, Sec. 1, eff. May 28, 1993; Subsec. (i) added by Acts 1993, 73rd Leg., ch. 321, Sec. 4, eff. May 28, 1993; Subsec. (c) amended by Acts 1995, 74th Leg., ch. 76, Sec. 3.01, eff. Sept. 1, 1995; Subsec. (d) amended by Acts 1995, 74th Leg., ch. 76, Sec. 3.02, eff. Sept. 1, 1995; Subsec. (f) amended by Acts 1995, 74th Leg., ch. 76, Sec. 3.03, eff. Sept. 1, 1995; Subsec. (h) amended by Acts 1995, 74th Leg., ch. 76, Sec. 3.04, eff. Sept. 1, 1995; Subsec. (i) amended by Acts 1995, 74th Leg., ch. 76, Sec. 3.05, eff. Sept. 1, 1995; Subsec. (j) added by Acts 2001, 77th Leg., ch. 402, Sec. 18, eff. Sept. 1, 2001.

Art. 18.18. DISPOSITION OF GAMBLING PARAPHERNALIA, PROHIBITED WEAPON, CRIMINAL INSTRUMENT, AND OTHER CONTRABAND. (a) Following the final conviction of a person for possession of a gambling device or equipment, altered gambling equipment, or gambling paraphernalia, for an offense involving a criminal instrument, for an offense involving an obscene device or material, for an offense involving child pornography, or for an offense involving a scanning device or re-encoder, the court entering the judgment of conviction shall order that the machine, device, gambling equipment or gambling paraphernalia, instrument, obscene device or material, child pornography, or scanning device or re-encoder be destroyed or forfeited to the state. Not later than the 30th day after the final conviction of a person for an offense involving a prohibited weapon, the court entering the judgment of conviction on its own motion, on the motion of the prosecuting attorney in the case, or on the motion of the law enforcement agency initiating the complaint on notice to the prosecuting attorney in the case if the prosecutor fails to move for the order shall order that the prohibited weapon be destroyed or forfeited to the law enforcement agency that initiated the complaint. If the court fails to enter the order within the time required by this subsection, any magistrate in the county in which the offense occurred may enter the order. Following the final conviction of a person for an offense involving dog fighting, the court entering the judgment of conviction shall order that any dog-fighting equipment be destroyed or forfeited to the state. Destruction of dogs, if necessary, must be carried out by a veterinarian licensed in this state or, if one is not available, by trained personnel of a humane society or an animal shelter. If forfeited, the court shall order the contraband delivered to the state, any political subdivision of the state, or to any state institution or agency. If gambling proceeds were seized, the court shall order them forfeited to the state and shall transmit them to the grand jury of the county in which they were seized for use in investigating alleged violations of the Penal Code, or to the state, any political subdivision of the state, or to any state institution or agency.(b) If there is no prosecution or conviction following seizure, the magistrate to whom the return was made shall notify in writing the person found in possession of the alleged gambling device or equipment, altered gambling equipment or gambling paraphernalia, gambling proceeds, prohibited weapon, obscene device or material, child pornography, scanning device or re-encoder, criminal instrument, or dog-fighting equipment to show cause why the property seized should not be destroyed or the proceeds forfeited. The magistrate, on the motion of the law enforcement agency seizing a prohibited weapon, shall order the weapon destroyed or forfeited to the law enforcement agency seizing the weapon, unless a person shows cause as to why the prohibited weapon should not be destroyed or forfeited. A law enforcement agency shall make a motion under this section in a timely manner after the time at which the agency is informed in writing by the attorney representing the state that no prosecution will arise from the seizure.(c) The magistrate shall include in the notice a detailed description of the property seized and the total amount of alleged gambling proceeds; the name of the person found in possession; the address where the property or proceeds were seized; and the date and time of the seizure.(d) The magistrate shall send the notice by registered or certified mail, return receipt requested, to the person found in possession at the address where the property or proceeds were seized. If no one was found in possession, or the possessor's address is unknown, the magistrate shall post the notice on the courthouse door.(e) Any person interested in the alleged gambling device or equipment, altered gambling equipment or gambling paraphernalia, gambling proceeds, prohibited weapon, obscene device or material, child pornography, scanning device or re-encoder, criminal instrument, or dog-fighting equipment seized must appear before the magistrate on the 20th day following the date the notice was mailed or posted. Failure to timely appear forfeits any interest the person may have in the property or proceeds seized, and no person after failing to timely appear may contest destruction or forfeiture.(f) If a person timely appears to show cause why the property or proceeds should not be destroyed or forfeited, the magistrate shall conduct a hearing on the issue and determine the nature of property or proceeds and the person's interest therein. Unless the person proves by a preponderance of the evidence that the property or proceeds is not gambling equipment, altered gambling equipment, gambling paraphernalia, gambling device, gambling proceeds, prohibited weapon, obscene device or material, child pornography, criminal instrument, scanning device or re-encoder, or dog-fighting equipment and that he is entitled to possession, the magistrate shall dispose of the property or proceeds in accordance with Paragraph (a) of this article.(g) For purposes of this article:(1) "criminal instrument" has the meaning defined in the Penal Code;(2) "gambling device or equipment, altered gambling equipment or gambling paraphernalia" has the meaning defined in the Penal Code;(3) "prohibited weapon" has the meaning defined in the Penal Code;(4) "dog-fighting equipment" means:(A) equipment used for training or handling a fighting dog, including a harness, treadmill, cage, decoy, pen, house for keeping a fighting dog, feeding apparatus, or training pen;(B) equipment used for transporting a fighting dog, including any automobile, or other vehicle, and its appurtenances which are intended to be used as a vehicle for transporting a fighting dog;(C) equipment used to promote or advertise an exhibition of dog fighting, including a printing press or similar equipment, paper, ink, or photography equipment; or(D) a dog trained, being trained, or intended to be used to fight with another dog;(5) "obscene device" and "obscene" have the meanings assigned by Section 43.21, Penal Code;(6) "re-encoder" has the meaning assigned by Section 522.001, Business & Commerce Code;(7) "scanning device" has the meaning assigned by Section 522.001, Business & Commerce Code; and(8) "obscene material" and "child pornography" include digital images and the media and equipment on which those images are stored.(h) No provider of an electronic communication service or of a remote computing service to the public shall be held liable for an offense involving obscene material or child pornography under this section on account of any action taken in good faith in providing that service.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 986, ch. 399, Sec. 2(E), eff. Jan. 1, 1974.

Subsecs. (a), (b), (e), (f), (g) amended by Acts 1983, 68th Leg., pp. 1611, ch. 305, Sec. 2, 3, eff. Sept. 1, 1983. Amended by Acts 1983, 68th Leg., p. 1899, ch. 351, Sec. 1, eff. Sept. 1, 1983; Subsec. (a) amended by Acts 1987, 70th Leg., ch. 980, Sec. 1, eff. Sept. 1, 1987; Subsecs. (g)(4), (g)(6) amended by Acts 1987, 70th Leg., ch. 167, Sec. 5.01(a)(6), eff. Sept. 1, 1987; Subsecs. (a), (b) amended by Acts 1993, 73rd Leg., ch. 157, Sec. 2, eff. Sept. 1, 1993; Subsecs. (f), (g) amended by Acts 2003, 78th Leg., ch. 441, Sec. 1, eff. Sept. 1, 2003; Subsecs. (a), (b), (e), (f), (g) amended by Acts 2003, 78th Leg., ch. 649, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 522, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 522, Sec. 2, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 2.13, eff. April 1, 2009.Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.002(1), eff. September 1, 2007.

Art. 18.181. DISPOSITION OF EXPLOSIVE WEAPONS AND CHEMICAL DISPENSING DEVICES. (a) After seizure of an explosive weapon or chemical dispensing device, as these terms are defined in Section 46.01, Penal Code, a peace officer or a person acting at the direction of a peace officer shall:(1) photograph the weapon in the position where it is recovered before touching or moving it;(2) record the identification designations printed on a weapon if the markings are intact;(3) if the weapon can be moved, move it to an isolated area in order to lessen the danger to the public;(4) if possible, retain a portion of a wrapper or other packaging materials connected to the weapon;(5) retain a small portion of the explosive material and submit the material to a laboratory for chemical analysis;(6) separate and retain components associated with the weapon such as fusing and triggering mechanisms if those mechanisms are not hazardous in themselves;(7) destroy the remainder of the weapon in a safe manner;(8) at the time of destruction, photograph the destruction process and make careful observations of the characteristics of the destruction;(9) after destruction, inspect the disposal site and photograph the site to record the destructive characteristics of the weapon; and(10) retain components of the weapon and records of the destruction for use as evidence in court proceedings.(b) Representative samples, photographs, and records made pursuant to this article are admissible in civil or criminal proceedings in the same manner and to the same extent as if the explosive weapon were offered in evidence, regardless of whether or not the remainder of the weapon has been destroyed. No inference or presumption of spoliation applies to weapons destroyed pursuant to this article.

Added by Acts 1983, 68th Leg., p. 4832, ch. 852, Sec. 5, eff. Sept. 1, 1983.

Art. 18.183. DEPOSIT OF MONEY PENDING DISPOSITION. (a) If money is seized by a law enforcement agency in connection with a violation of Chapter 47, Penal Code, the state or the political subdivision of the state that employs the law enforcement agency may deposit the money in an interest-bearing bank account in the jurisdiction of the agency that made seizure or in the county in which the money was seized until a final judgment is rendered concerning the violation.(b) If a final judgment is rendered concerning a violation of Chapter 47, Penal Code, money seized in connection with the violation that has been placed in an interest-bearing bank account shall be distributed according to this chapter, with any interest being distributed in the same manner and used for the same purpose as the principal.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 4.02(a), eff. Sept. 1, 1987. Renumbered from art. 18.182 by Acts 1989, 71st Leg., ch. 2, Sec. 16.01(6), eff. Aug. 28, 1989.

Art. 18.19. DISPOSITION OF SEIZED WEAPONS. (a) Weapons seized in connection with an offense involving the use of a weapon or an offense under Penal Code Chapter 46 shall be held by the law enforcement agency making the seizure, subject to the following provisions, unless:(1) the weapon is a prohibited weapon identified in Penal Code Chapter 46, in which event Article 18.18 of this code applies; or(2) the weapon is alleged to be stolen property, in which event Chapter 47 of this code applies.(b) When a weapon described in Paragraph (a) of this article is seized, and the seizure is not made pursuant to a search or arrest warrant, the person seizing the same shall prepare and deliver to a magistrate a written inventory of each weapon seized.(c) If there is no prosecution or conviction for an offense involving the weapon seized, the magistrate to whom the seizure was reported shall, before the 61st day after the date the magistrate determines that there will be no prosecution or conviction, notify in writing the person found in possession of the weapon that the person is entitled to the weapon upon written request to the magistrate. The magistrate shall order the weapon returned to the person found in possession before the 61st day after the date the magistrate receives a request from the person. If the weapon is not requested before the 61st day after the date of notification, the magistrate shall, before the 121st day after the date of notification, order the weapon destroyed or forfeited to the state for use by the law enforcement agency holding the weapon or by a county forensic laboratory designated by the magistrate. If the magistrate does not order the return, destruction, or forfeiture of the weapon within the applicable period prescribed by this subsection, the law enforcement agency holding the weapon may request an order of destruction or forfeiture of the weapon from the magistrate.(d) A person either convicted or receiving deferred adjudication under Chapter 46, Penal Code, is entitled to the weapon seized upon request to the court in which the person was convicted or placed on deferred adjudication. However, the court entering the judgment shall order the weapon destroyed or forfeited to the state for use by the law enforcement agency holding the weapon or by a county forensic laboratory designated by the court if:(1) the person does not request the weapon before the 61st day after the date of the judgment of conviction or the order placing the person on deferred adjudication;(2) the person has been previously convicted under Chapter 46, Penal Code;(3) the weapon is one defined as a prohibited weapon under Chapter 46, Penal Code;(4) the offense for which the person is convicted or receives deferred adjudication was committed in or on the premises of a playground, school, video arcade facility, or youth center, as those terms are defined by Section 481.134, Health and Safety Code; or(5) the court determines based on the prior criminal history of the defendant or based on the circumstances surrounding the commission of the offense that possession of the seized weapon would pose a threat to the community or one or more individuals.(e) If the person found in possession of a weapon is convicted of an offense involving the use of the weapon, before the 61st day after the date of conviction the court entering judgment of conviction shall order destruction of the weapon or forfeiture to the state for use by the law enforcement agency holding the weapon or by a county forensic laboratory designated by the court. If the court entering judgment of conviction does not order the destruction or forfeiture of the weapon within the period prescribed by this subsection, the law enforcement agency holding the weapon may request an order of destruction or forfeiture of the weapon from a magistrate.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 987, ch. 399, Sec. 2(E), eff. Jan. 1, 1974.

Amended by Acts 1987, 70th Leg., ch. 980, Sec. 2, eff. Sept. 1, 1987. Subsec. (d) amended by Acts 1993, 73rd Leg., ch. 157, Sec. 3, eff. Sept. 1, 1993; amended by Acts 1995, 74th Leg., ch. 318, Sec. 46(a), eff. Sept. 1, 1995; Subsecs. (c) to (e) amended by Acts 2001, 77th Leg., ch. 1083, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 509, Sec. 1, eff. September 1, 2005.

Art. 18.20. DETECTION, INTERCEPTION, AND USE OF WIRE, ORAL, OR ELECTRONIC COMMUNICATIONS.DefinitionsSec. 1. In this article:(1) "Wire communication" means an aural transfer made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable, or other like connection between the point of origin and the point of reception, including the use of such a connection in a switching station, furnished or operated by a person authorized to engage in providing or operating the facilities for the transmission of communications as a communications common carrier. (2) "Oral communication" means an oral communication uttered by a person exhibiting an expectation that the communication is not subject to interception under circumstances justifying that expectation. The term does not include an electronic communication.(3) "Intercept" means the aural or other acquisition of the contents of a wire, oral, or electronic communication through the use of an electronic, mechanical, or other device.(4) "Electronic, mechanical, or other device" means a device that may be used for the nonconsensual interception of wire, oral, or electronic communications. The term does not include a telephone or telegraph instrument, the equipment or a facility used for the transmission of electronic communications, or a component of the equipment or a facility used for the transmission of electronic communications if the instrument, equipment, facility, or component is:(A) furnished to the subscriber or user by a provider of wire or electronic communications service in the ordinary course of the provider's business and being used by the subscriber or user in the ordinary course of its business;(B) furnished by a subscriber or user for connection to the facilities of a wire or electronic communications service for use in the ordinary course of the subscriber's or user's business;(C) being used by a communications common carrier in the ordinary course of its business; or(D) being used by an investigative or law enforcement officer in the ordinary course of the officer's duties.(5) "Investigative or law enforcement officer" means an officer of this state or of a political subdivision of this state who is empowered by law to conduct investigations of or to make arrests for offenses enumerated in Section 4 of this article or an attorney authorized by law to prosecute or participate in the prosecution of the enumerated offenses.(6) "Contents," when used with respect to a wire, oral, or electronic communication, includes any information concerning the substance, purport, or meaning of that communication.(7) "Judge of competent jurisdiction" means a judge from the panel of nine active district judges with criminal jurisdiction appointed by the presiding judge of the court of criminal appeals as provided by Section 3 of this article.(8) "Prosecutor" means a district attorney, criminal district attorney, or county attorney performing the duties of a district attorney, with jurisdiction in the county within an administrative judicial district described by Section 3(b).(9) "Director" means the director of the Department of Public Safety or, if the director is absent or unable to serve, the assistant director of the Department of Public Safety.(10) "Communication common carrier" means a person engaged as a common carrier for hire in the transmission of wire or electronic communications.(11) "Aggrieved person" means a person who was a party to an intercepted wire, oral, or electronic communication or a person against whom the interception was directed.(12) "Covert entry" means any entry into or onto premises which if made without a court order allowing such an entry under this Act, would be a violation of the Penal Code.(13) "Residence" means a structure or the portion of a structure used as a person's home or fixed place of habitation to which the person indicates an intent to return after any temporary absence.(14) "Pen register," "ESN reader," "trap and trace device," and "mobile tracking device" have the meanings assigned by Article 18.21.(15) "Electronic communication" means a transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic, or photo-optical system. The term does not include:(A) a wire or oral communication;(B) a communication made through a tone-only paging device; or(C) a communication from a tracking device.(16) "User" means a person who uses an electronic communications service and is authorized by the provider of the service to use the service.(17) "Electronic communications system" means a wire, radio, electromagnetic, photo-optical or photoelectronic facility for the transmission of wire or electronic communications, and any computer facility or related electronic equipment for the electronic storage of those communications.(18) "Electronic communications service" means a service that provides to users of the service the ability to send or receive wire or electronic communications.(19) "Readily accessible to the general public" means, with respect to a radio communication, a communication that is not:(A) scrambled or encrypted;(B) transmitted using modulation techniques whose essential parameters have been withheld from the public with the intention of preserving the privacy of the communication; (C) carried on a subcarrier or other signal subsidiary to a radio transmission;(D) transmitted over a communication system provided by a common carrier, unless the communication is a tone-only paging system communication;(E) transmitted on frequencies allocated under Part 25, Subpart D, E, or F of Part 74, or Part 94 of the rules of the Federal Communications Commission, unless, in the case of a communication transmitted on a frequency allocated under Part 74 that is not exclusively allocated to broadcast auxiliary services, the communication is a two-way voice communication by radio; or(F) an electronic communication.(20) "Electronic storage" means:(A) a temporary, intermediate storage of a wire or electronic communication that is incidental to the electronic transmission of the communication; or(B) storage of a wire or electronic communication by an electronic communications service for purposes of backup protection of the communication.(21) "Aural transfer" means a transfer containing the human voice at any point between and including the point of origin and the point of reception.(22) "Immediate life-threatening situation" means a hostage, barricade, or other emergency situation in which a person unlawfully and directly:(A) threatens another with death; or(B) exposes another to a substantial risk of serious bodily injury.(23) "Member of a law enforcement unit specially trained to respond to and deal with life-threatening situations" means a peace officer who, as evidenced by the submission of appropriate documentation to the Commission on Law Enforcement Officer Standards and Education:(A) receives a minimum of 40 hours a year of training in hostage and barricade suspect situations; or(B) has received a minimum of 24 hours of training on kidnapping investigations and is:(i) the sheriff of a county with a population of 3.3 million or more or the sheriff's designee; or(ii) the police chief of a police department in a municipality with a population of 500,000 or more or the police chief's designee.(24) "Access," "computer," "computer network," "computer system," and "effective consent" have the meanings assigned by Section 33.01, Penal Code.(25) "Computer trespasser" means a person who:(A) is accessing a protected computer without effective consent of the owner; and(B) has no reasonable expectation of privacy in any communication transmitted to, through, or from the protected computer. The term does not include a person who accesses the computer under an existing contractual relationship with the owner or operator of the protected computer.(26) "Protected computer" means a computer, computer network, or computer system that is:(A) owned by a financial institution or governmental entity; or(B) used by or for a financial institution or governmental entity and conduct constituting an offense affects that use.Prohibition of Use as Evidence of Intercepted CommunicationsSec. 2. (a) The contents of an intercepted communication and evidence derived from an intercepted communication may be received in evidence in any trial, hearing, or other proceeding in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee, or other authority of the United States or of this state or a political subdivision of this state unless:(1) the communication was intercepted in violation of this article, Section 16.02, Penal Code, or federal law; or(2) the disclosure of the contents of the intercepted communication or evidence derived from the communication would be in violation of this article, Section 16.02, Penal Code, or federal law.(b) The contents of an intercepted communication and evidence derived from an intercepted communication may be received in a civil trial, hearing, or other proceeding only if the civil trial, hearing, or other proceeding arises out of a violation of a penal law.(c) This section does not prohibit the use or admissibility of the contents of a communication or evidence derived from the communication if the communication was intercepted in a jurisdiction outside this state in compliance with the law of that jurisdiction.Judges Authorized to Consider Interception ApplicationsSec. 3. (a) The presiding judge of the court of criminal appeals, by order filed with the clerk of that court, shall appoint one district judge from each of the administrative judicial districts of this state to serve at his pleasure as the judge of competent jurisdiction within that administrative judicial district. The presiding judge shall fill vacancies, as they occur, in the same manner.(b) Except as provided by Subsection (c), a judge appointed under Subsection (a) may act on an application for authorization to intercept wire, oral, or electronic communications if the judge is appointed as the judge of competent jurisdiction within the administrative judicial district in which the following is located:(1) the site of:(A) the proposed interception; or(B) the interception device to be installed or monitored;(2) the communication device to be intercepted;(3) the billing, residential, or business address of the subscriber to the electronic communications service to be intercepted;(4) the headquarters of the law enforcement agency that makes a request for or executes an order authorizing an interception; or(5) the headquarters of the service provider.(c) If the judge of competent jurisdiction for an administrative judicial district is absent or unable to serve or if exigent circumstances exist, the application may be made to the judge of competent jurisdiction in an adjacent administrative judicial district. Exigent circumstances does not include a denial of a previous application on the same facts and circumstances. To be valid, the application must fully explain the circumstances justifying application under this subsection.Sec. 4. OFFENSES FOR WHICH INTERCEPTIONS MAY BE AUTHORIZED. A judge of competent jurisdiction may issue an order authorizing interception of wire, oral, or electronic communications only if the prosecutor applying for the order shows probable cause to believe that the interception will provide evidence of the commission of:(1) a felony under Section 19.02, 19.03, or 43.26, Penal Code;(2) a felony under:(A) Chapter 481, Health and Safety Code, other than felony possession of marihuana;(B) Section 485.032, Health and Safety Code; or(C) Chapter 483, Health and Safety Code;(3) an offense under Section 20.03 or 20.04, Penal Code;(4) an offense under Chapter 20A, Penal Code;(5) an offense under Chapter 34, Penal Code, if the criminal activity giving rise to the proceeds involves the commission of an offense under Title 5, Penal Code, or an offense under federal law or the laws of another state containing elements that are substantially similar to the elements of an offense under Title 5;(6) an offense under Section 38.11, Penal Code; or(7) an attempt, conspiracy, or solicitation to commit an offense listed in this section.Control of Intercepting DevicesSec. 5. (a) Except as otherwise provided by this section and Sections 8A and 8B, only the Department of Public Safety is authorized by this article to own, possess, install, operate, or monitor an electronic, mechanical, or other device. The Department of Public Safety may be assisted by an investigative or law enforcement officer or other person in the operation and monitoring of an interception of wire, oral, or electronic communications, provided that the officer or other person:(1) is designated by the director for that purpose; and(2) acts in the presence and under the direction of a commissioned officer of the Department of Public Safety.(b) The director shall designate in writing the commissioned officers of the Department of Public Safety who are responsible for the possession, installation, operation, and monitoring of electronic, mechanical, or other devices for the department.(c) The Texas Department of Criminal Justice may own electronic, mechanical, or other devices for a use or purpose authorized by Section 500.008, Government Code, and the inspector general of the Texas Department of Criminal Justice, a commissioned officer of that office, or another person acting in the presence and under the direction of a commissioned officer of that office may possess, install, operate, or monitor those devices as provided by Section 500.008.(d) The Texas Youth Commission may own electronic, mechanical, or other devices for a use or purpose authorized by Section 61.0455, Human Resources Code, and the inspector general of the Texas Youth Commission, a commissioned officer of that office, or another person acting in the presence and under the direction of a commissioned officer of that office may possess, install, operate, or monitor those devices as provided by Section 61.0455.Request for Application for InterceptionSec. 6. (a) The director may, based on written affidavits, request in writing that a prosecutor apply for an order authorizing interception of wire, oral, or electronic communications.(b) The head of a local law enforcement agency or, if the head of the local law enforcement agency is absent or unable to serve, the acting head of the local law enforcement agency may, based on written affidavits, request in writing that a prosecutor apply for an order authorizing interception of wire, oral, or electronic communications. Prior to the requesting of an application under this subsection, the head of a local law enforcement agency must submit the request and supporting affidavits to the director, who shall make a finding in writing whether the request and supporting affidavits establish that other investigative procedures have been tried and failed or they reasonably appear unlikely to succeed or to be too dangerous if tried, is feasible, is justifiable, and whether the Department of Public Safety has the necessary resources available. The prosecutor may file the application only after a written positive finding on all the above requirements by the director.Authorization for Disclosure and Use of Intercepted CommunicationsSec. 7. (a) An investigative or law enforcement officer who, by any means authorized by this article, obtains knowledge of the contents of a wire, oral, or electronic communication or evidence derived from the communication may disclose the contents or evidence to another investigative or law enforcement officer, including a federal law enforcement officer or agent or a law enforcement officer or agent of another state, to the extent that the disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure.(b) An investigative or law enforcement officer who, by any means authorized by this article, obtains knowledge of the contents of a wire, oral, or electronic communication or evidence derived from the communication may use the contents or evidence to the extent the use is appropriate to the proper performance of his official duties.(c) A person who receives, by any means authorized by this article, information concerning a wire, oral, or electronic communication or evidence derived from a communication intercepted in accordance with the provisions of this article may disclose the contents of that communication or the derivative evidence while giving testimony under oath in any proceeding held under the authority of the United States, of this state, or of a political subdivision of this state.(d) An otherwise privileged wire, oral, or electronic communication intercepted in accordance with, or in violation of, the provisions of this article does not lose its privileged character and any evidence derived from such privileged communication against the party to the privileged communication shall be considered privileged also.(e) When an investigative or law enforcement officer, while engaged in intercepting wire, oral, or electronic communications in a manner authorized by this article, intercepts wire, oral, or electronic communications relating to offenses other than those specified in the order of authorization, the contents of and evidence derived from the communication may be disclosed or used as provided by Subsections (a) and (b) of this section. Such contents and any evidence derived therefrom may be used under Subsection (c) of this section when authorized by a judge of competent jurisdiction where the judge finds, on subsequent application, that the contents were otherwise intercepted in accordance with the provisions of this article. The application shall be made as soon as practicable.Application for Interception AuthorizationSec. 8. (a) To be valid, an application for an order authorizing the interception of a wire, oral, or electronic communication must be made in writing under oath to a judge of competent jurisdiction and must state the applicant's authority to make the application. An applicant must include the following information in the application:(1) the identity of the prosecutor making the application and of the officer requesting the application; (2) a full and complete statement of the facts and circumstances relied on by the applicant to justify his belief that an order should be issued, including:(A) details about the particular offense that has been, is being, or is about to be committed; (B) a particular description of the nature and location of the facilities from which or the place where the communication is to be intercepted; (C) a particular description of the type of communication sought to be intercepted; and(D) the identity of the person, if known, committing the offense and whose communications are to be intercepted; (3) a full and complete statement as to whether or not other investigative procedures have been tried and failed or why they reasonably appear to be unlikely to succeed or to be too dangerous if tried; (4) a statement of the period of time for which the interception is required to be maintained and, if the nature of the investigation is such that the authorization for interception should not automatically terminate when the described type of communication is first obtained, a particular description of facts establishing probable cause to believe that additional communications of the same type will occur after the described type of communication is obtained; (5) a statement whether a covert entry will be necessary to properly and safely install the wiretapping or electronic surveillance or eavesdropping equipment and, if a covert entry is requested, a statement as to why such an entry is necessary and proper under the facts of the particular investigation, including a full and complete statement as to whether other investigative techniques have been tried and have failed or why they reasonably appear to be unlikely to succeed or to be too dangerous if tried or are not feasible under the circumstances or exigencies of time; (6) a full and complete statement of the facts concerning all applications known to the prosecutor making the application that have been previously made to a judge for authorization to intercept wire, oral, or electronic communications involving any of the persons, facilities, or places specified in the application and of the action taken by the judge on each application; and(7) if the application is for the extension of an order, a statement setting forth the results already obtained from the interception or a reasonable explanation of the failure to obtain results.(b) The judge may, in an ex parte hearing in chambers, require additional testimony or documentary evidence in support of the application, and such testimony or documentary evidence shall be preserved as part of the application.Emergency Installation and Use of Intercepting DeviceSec. 8A. (a) The prosecutor in a county in which an electronic, mechanical, or other device is to be installed or used to intercept wire, oral, or electronic communications shall designate in writing each peace officer in the county, other than a commissioned officer of the Department of Public Safety, who:(1) is a member of a law enforcement unit specially trained to respond to and deal with life-threatening situations; and(2) is authorized to possess such a device and responsible for the installation, operation, and monitoring of the device in an immediate life-threatening situation.(b) A peace officer designated under Subsection (a) or under Section 5(b) may possess, install, operate, or monitor an electronic, mechanical, or other device to intercept wire, oral, or electronic communications if the officer:(1) reasonably believes an immediate life-threatening situation exists that:(A) is within the territorial jurisdiction of the officer or another officer the officer is assisting; and(B) requires interception of communications before an order authorizing the interception can, with due diligence, be obtained under this section;(2) reasonably believes there are sufficient grounds under this section on which to obtain an order authorizing the interception; and(3) obtains oral or written consent to the interception before beginning the interception from:(A) a judge of competent jurisdiction;(B) a district judge for the county in which the device will be installed or used; or(C) a judge or justice of a court of appeals or of a higher court.(c) An official described in Subsection (b)(3) may give oral or written consent to the interception of communications under this section to provide evidence of the commission of a felony, or of a threat, attempt, or conspiracy to commit a felony, in an immediate life-threatening situation. Oral or written consent given under this section expires 48 hours after the grant of consent or at the conclusion of the emergency justifying the interception, whichever occurs first.(d) If an officer installs or uses a device under Subsection (b), the officer shall:(1) promptly report the installation or use to the prosecutor in the county in which the device is installed or used; and(2) within 48 hours after the installation is complete or the interception begins, whichever occurs first, obtain a written order from a judge of competent jurisdiction authorizing the interception.(e) A judge of competent jurisdiction under Section 3 or under Subsection (b) may issue a written order authorizing interception of communications under this section during the 48-hour period prescribed by Subsection (d)(2). A written order under this section expires on the 30th day after execution of the order or at the conclusion of the emergency that initially justified the interception, whichever occurs first. If an order is denied or is not issued within the 48-hour period, the officer shall terminate use of and remove the device promptly on the earlier of:(1) the denial;(2) the end of the emergency that initially justified the interception; or(3) the expiration of 48 hours.(f) The state may not use as evidence in a criminal proceeding any information gained through the use of a device installed under this section if authorization for the device is not sought or is sought but not obtained.(g) A peace officer may certify to a communications common carrier that the officer is acting lawfully under this section.Sec. 8B. DETECTION OF CELLULAR TELEPHONE OR OTHER WIRELESS COMMUNICATIONS DEVICE IN CORRECTIONAL OR DETENTION FACILITY. (a) In this section, "correctional facility" has the meaning assigned by Section 39.04(e), Penal Code.(b) Notwithstanding any other provision of this article or Article 18.21, the office of the inspector general of the Texas Department of Criminal Justice may:(1) without a warrant, use electronic, mechanical, or other devices to detect the presence or use of a cellular telephone or other wireless communications device in a correctional facility;(2) without a warrant, intercept, monitor, detect, or, as authorized by applicable federal laws and regulations, prevent the transmission of any communication transmitted through the use of a cellular telephone or other wireless communications device in a correctional facility; and(3) use, to the extent authorized by law, any information obtained under Subdivision (2), including the contents of an intercepted communication, in any criminal or civil proceeding before a court or other governmental agency or entity.(c) Not later than the 30th day after the date on which the office of the inspector general uses an electronic, mechanical, or other device under Subsection (b), the inspector general shall report the use of the device to:(1) a prosecutor with jurisdiction in the county in which the device was used; or(2) the special prosecution unit established under Subchapter E, Chapter 41, Government Code, if that unit has jurisdiction in the county in which the device was used.(d) When using an electronic, mechanical, or other device under Subsection (b), the office of the inspector general shall minimize the impact of the device on any communication that is not reasonably related to the detection of the presence or use of a cellular telephone or other wireless communications device in a correctional facility.(e) A person confined in a correctional facility does not have an expectation of privacy with respect to the possession or use of a cellular telephone or other wireless communications device located on the premises of the facility. The person who is confined, and any person with whom that person communicates through the use of a cellular telephone or other wireless communications device, does not have an expectation of privacy with respect to the contents of any communication transmitted by the cellular telephone or wireless communications device.Action on Application for Interception OrderSec. 9. (a) On receipt of an application, the judge may enter an ex parte order, as requested or as modified, authorizing interception of wire, oral, or electronic communications if the judge determines from the evidence submitted by the applicant that:(1) there is probable cause to believe that a person is committing, has committed, or is about to commit a particular offense enumerated in Section 4 of this article; (2) there is probable cause to believe that particular communications concerning that offense will be obtained through the interception; (3) normal investigative procedures have been tried and have failed or reasonably appear to be unlikely to succeed or to be too dangerous if tried;(4) there is probable cause to believe that the facilities from which or the place where the wire, oral, or electronic communications are to be intercepted are being used or are about to be used in connection with the commission of an offense or are leased to, listed in the name of, or commonly used by the person; and(5) a covert entry is or is not necessary to properly and safely install the wiretapping or electronic surveillance or eavesdropping equipment.(b) An order authorizing the interception of a wire, oral, or electronic communication must specify:(1) the identity of the person, if known, whose communications are to be intercepted; (2) the nature and location of the communications facilities as to which or the place where authority to intercept is granted; (3) a particular description of the type of communication sought to be intercepted and a statement of the particular offense to which it relates; (4) the identity of the officer making the request and the identity of the prosecutor; (5) the time during which the interception is authorized, including a statement of whether or not the interception will automatically terminate when the described communication is first obtained; and(6) whether or not a covert entry or surreptitious entry is necessary to properly and safely install wiretapping, electronic surveillance, or eavesdropping equipment.(c) On request of the applicant for an order authorizing the interception of a wire, oral, or electronic communication, the judge may issue a separate order directing that a provider of wire or electronic communications service, a communication common carrier, landlord, custodian, or other person furnish the applicant all information, facilities, and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that the provider, carrier, landlord, custodian, or other person is providing the person whose communications are to be intercepted. Any provider of wire or electronic communications service, communication common carrier, landlord, custodian, or other person furnishing facilities or technical assistance is entitled to compensation by the applicant for reasonable expenses incurred in providing the facilities or assistance at the prevailing rates. The interception order may include an order to:(1) install or use a pen register, ESN reader, trap and trace device, or mobile tracking device, or similar equipment that combines the function of a pen register and trap and trace device;(2) disclose a stored communication, information subject to an administrative subpoena, or information subject to access under Article 18.21, Code of Criminal Procedure.(d) An order entered pursuant to this section may not authorize the interception of a wire, oral, or electronic communication for longer than is necessary to achieve the objective of the authorization and in no event may it authorize interception for more than 30 days. The issuing judge may grant extensions of an order, but only on application for an extension made in accordance with Section 8 and the court making the findings required by Subsection (a). The period of extension may not be longer than the authorizing judge deems necessary to achieve the purposes for which it is granted and in no event may the extension be for more than 30 days. To be valid, each order and extension of an order must provide that the authorization to intercept be executed as soon as practicable, be conducted in a way that minimizes the interception of communications not otherwise subject to interception under this article, and terminate on obtaining the authorized objective or within 30 days, whichever occurs sooner. If the intercepted communication is in code or a foreign language and an expert in that code or language is not reasonably available during the period of interception, minimization may be accomplished as soon as practicable after the interception.(e) An order entered pursuant to this section may not authorize a covert entry into a residence solely for the purpose of intercepting a wire or electronic communication.(f) An order entered pursuant to this section may not authorize a covert entry into or onto a premises for the purpose of intercepting an oral communication unless:(1) the judge, in addition to making the determinations required under Subsection (a) of this section, determines that:(A)(i) the premises into or onto which the covert entry is authorized or the person whose communications are to be obtained has been the subject of a pen register previously authorized in connection with the same investigation; (ii) the premises into or onto which the covert entry is authorized or the person whose communications are to be obtained has been the subject of an interception of wire or electronic communications previously authorized in connection with the same investigation; and(iii) that such procedures have failed; or(B) that the procedures enumerated in Paragraph (A) reasonably appear to be unlikely to succeed or to be too dangerous if tried or are not feasible under the circumstances or exigencies of time; and(2) the order, in addition to the matters required to be specified under Subsection (b) of this section, specifies that the covert entry is for the purpose of intercepting oral communications of two or more persons and that there is probable cause to believe they are committing, have committed, or are about to commit a particular offense enumerated in Section 4 of this article.(g) Whenever an order authorizing interception is entered pursuant to this article, the order may require reports to the judge who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. Reports shall be made at any interval the judge requires.(h) A judge who issues an order authorizing the interception of a wire, oral, or electronic communication may not hear a criminal prosecution in which evidence derived from the interception may be used or in which the order may be an issue.Sec. 9A. INTERCEPTION ORDER FOR COMMUNICATION BY SPECIFIED PERSON. (a) The requirements of Sections 8(a)(2)(B) and 9(b)(2) relating to the specification of the facilities from which or the place where a communication is to be intercepted do not apply if:(1) in the case of an application for an order authorizing the interception of an oral communication:(A) the application contains a full and complete statement as to why the specification is not practical and identifies the person committing or believed to be committing the offense and whose communications are to be intercepted; and(B) a judge of competent jurisdiction finds that the specification is not practical; and(2) in the case of an application for an order authorizing the interception of a wire or electronic communication:(A) the application identifies the person committing or believed to be committing the offense and whose communications are to be intercepted;(B) a judge of competent jurisdiction finds that the applicant has made an adequate showing of probable cause to believe that the actions of the person identified in the application could have the effect of thwarting interception from a specified facility; and(C) the authority to intercept a wire or electronic communication under the order is limited to a period in which it is reasonable to presume that the person identified in the application will be reasonably proximate to the interception device.(b) A person implementing an order authorizing the interception of an oral communication that, in accordance with this section, does not specify the facility from which or the place where a communication is to be intercepted may begin interception only after the person ascertains the place where the communication is to be intercepted.(c) A provider of wire or electronic communications that receives an order authorizing the interception of a wire or electronic communication that, in accordance with this section, does not specify the facility from which or the place where a communication is to be intercepted may move the court to modify or quash the order on the ground that the provider's assistance with respect to the interception cannot be performed in a timely or reasonable fashion. On notice to the state, the court shall decide the motion expeditiously.Procedure for Preserving Intercepted CommunicationsSec. 10. (a) The contents of a wire, oral, or electronic communication intercepted by means authorized by this article shall be recorded on tape, wire, or other comparable device. The recording of the contents of a wire, oral, or electronic communication under this subsection shall be done in a way that protects the recording from editing or other alterations.(b) Immediately on the expiration of the period of the order and all extensions, if any, the recordings shall be made available to the judge issuing the order and sealed under his directions. Custody of the recordings shall be wherever the judge orders. The recordings may not be destroyed until at least 10 years after the date of expiration of the order and the last extension, if any. A recording may be destroyed only by order of the judge of competent jurisdiction for the administrative judicial district in which the interception was authorized.(c) Duplicate recordings may be made for use or disclosure pursuant to Subsections (a) and (b), Section 7, of this article for investigations.(d) The presence of the seal required by Subsection (b) of this section or a satisfactory explanation of its absence is a prerequisite for the use or disclosure of the contents of a wire, oral, or electronic communication or evidence derived from the communication under Subsection (c), Section 7, of this article.Sealing of Orders and ApplicationsSec. 11. The judge shall seal each application made and order granted under this article. Custody of the applications and orders shall be wherever the judge directs. An application or order may be disclosed only on a showing of good cause before a judge of competent jurisdiction and may not be destroyed until at least 10 years after the date it is sealed. An application or order may be destroyed only by order of the judge of competent jurisdiction for the administrative judicial district in which it was made or granted.ContemptSec. 12. A violation of Section 10 or 11 of this article may be punished as contempt of court.Notice and Disclosure of Interception to a PartySec. 13. (a) Within a reasonable time but not later than 90 days after the date an application for an order is denied or after the date an order or the last extension, if any, expires, the judge who granted or denied the application shall cause to be served on the persons named in the order or the application and any other parties to intercepted communications, if any, an inventory, which must include notice:(1) of the entry of the order or the application; (2) of the date of the entry and the period of authorized interception or the date of denial of the application; and(3) that during the authorized period wire, oral, or electronic communications were or were not intercepted.(b) The judge, on motion, may in his discretion make available to a person or his counsel for inspection any portion of an intercepted communication, application, or order that the judge determines, in the interest of justice, to disclose to that person.(c) On an ex parte showing of good cause to the judge, the serving of the inventory required by this section may be postponed, but in no event may any evidence derived from an order under this article be disclosed in any trial, until after such inventory has been served.Preconditions to Use as EvidenceSec. 14. (a) The contents of an intercepted wire, oral, or electronic communication or evidence derived from the communication may not be received in evidence or otherwise disclosed in a trial, hearing, or other proceeding in a federal or state court unless each party, not later than the 10th day before the date of the trial, hearing, or other proceeding, has been furnished with a copy of the court order and application under which the interception was authorized or approved. This 10-day period may be waived by the judge if he finds that it is not possible to furnish the party with the information 10 days before the trial, hearing, or proceeding and that the party will not be prejudiced by the delay in receiving the information.(b) An aggrieved person charged with an offense in a trial, hearing, or proceeding in or before a court, department, officer, agency, regulatory body, or other authority of the United States or of this state or a political subdivision of this state may move to suppress the contents of an intercepted wire, oral, or electronic communication or evidence derived from the communication on the ground that:(1) the communication was unlawfully intercepted; (2) the order authorizing the interception is insufficient on its face; or(3) the interception was not made in conformity with the order.(c) A person identified by a party to an intercepted wire, oral, or electronic communication during the course of that communication may move to suppress the contents of the communication on the grounds provided in Subsection (b) of this section or on the ground that the harm to the person resulting from his identification in court exceeds the value to the prosecution of the disclosure of the contents.(d) The motion to suppress must be made before the trial, hearing, or proceeding unless there was no opportunity to make the motion or the person was not aware of the grounds of the motion. The hearing on the motion shall be held in camera upon the written request of the aggrieved person. If the motion is granted, the contents of the intercepted wire, oral, or electronic communication and evidence derived from the communication shall be treated as having been obtained in violation of this article. The judge, on the filing of the motion by the aggrieved person, shall make available to the aggrieved person or his counsel for inspection any portion of the intercepted communication or evidence derived from the communication that the judge determines, in the interest of justice, to make available.(e) Any judge of this state, upon hearing a pretrial motion regarding conversations intercepted by wire pursuant to this article, or who otherwise becomes informed that there exists on such intercepted wire, oral, or electronic communication identification of a specific individual who is not a party or suspect to the subject of interception:(1) shall give notice and an opportunity to be heard on the matter of suppression of references to that person if identification is sufficient so as to give notice; or(2) shall suppress references to that person if identification is sufficient to potentially cause embarrassment or harm which outweighs the probative value, if any, of the mention of such person, but insufficient to require the notice provided for in Subdivision (1), above.Reports concerning intercepted wire, oral, or electronic communicationsSec. 15. (a) Within 30 days after the date an order or the last extension, if any, expires or after the denial of an order, the issuing or denying judge shall report to the Administrative Office of the United States Courts:(1) the fact that an order or extension was applied for;(2) the kind of order or extension applied for;(3) the fact that the order or extension was granted as applied for, was modified, or was denied;(4) the period of interceptions authorized by the order and the number and duration of any extensions of the order;(5) the offense specified in the order or application or extension;(6) the identity of the officer making the request and the prosecutor; and(7) the nature of the facilities from which or the place where communications were to be intercepted.(b) In January of each year each prosecutor shall report to the Administrative Office of the United States Courts the following information for the preceding calendar year:(1) the information required by Subsection (a) of this section with respect to each application for an order or extension made;(2) a general description of the interceptions made under each order or extension, including the approximate nature and frequency of incriminating communications intercepted, the approximate nature and frequency of other communications intercepted, the approximate number of persons whose communications were intercepted, and the approximate nature, amount, and cost of the manpower and other resources used in the interceptions;(3) the number of arrests resulting from interceptions made under each order or extension and the offenses for which arrests were made;(4) the number of trials resulting from interceptions;(5) the number of motions to suppress made with respect to interceptions and the number granted or denied;(6) the number of convictions resulting from interceptions, the offenses for which the convictions were obtained, and a general assessment of the importance of the interceptions; and(7) the information required by Subdivisions (2) through (6) of this subsection with respect to orders or extensions obtained.(c) Any judge or prosecutor required to file a report with the Administrative Office of the United States Courts shall forward a copy of such report to the director of the Department of Public Safety. On or before March 1 of each year, the director shall submit to the governor; lieutenant governor; speaker of the house of representatives; chairman, senate jurisprudence committee; and chairman, house of representatives criminal jurisprudence committee a report of all intercepts as defined herein conducted pursuant to this article and terminated during the preceding calendar year. Such report shall include:(1) the reports of judges and prosecuting attorneys forwarded to the director as required in this section;(2) the number of Department of Public Safety personnel authorized to possess, install, or operate electronic, mechanical, or other devices;(3) the number of Department of Public Safety and other law enforcement personnel who participated or engaged in the seizure of intercepts pursuant to this article during the preceding calendar year; and(4) the total cost to the Department of Public Safety of all activities and procedures relating to the seizure of intercepts during the preceding calendar year, including costs of equipment, manpower, and expenses incurred as compensation for use of facilities or technical assistance provided to the department.Recovery of Civil Damages AuthorizedSec. 16. (a) A person whose wire, oral, or electronic communication is intercepted, disclosed, or used in violation of this article, or in violation of Chapter 16, Penal Code, has a civil cause of action against any person who intercepts, discloses, or uses or solicits another person to intercept, disclose, or use the communication and is entitled to recover from the person:(1) actual damages but not less than liquidated damages computed at a rate of $100 a day for each day of violation or $1,000, whichever is higher;(2) punitive damages; and(3) a reasonable attorney's fee and other litigation costs reasonably incurred.(b) A good faith reliance on a court order or legislative authorization constitutes a complete defense to an action brought under this section.(c) A person is subject to suit by the federal or state government in a court of competent jurisdiction for appropriate injunctive relief if the person engages in conduct that:(1) constitutes an offense under Section 16.05, Penal Code, but is not for a tortious or illegal purpose or for the purpose of direct or indirect commercial advantage or private commercial gain; and(2) involves a radio communication that is:(A) transmitted on frequencies allocated under Subpart D of Part 74 of the rules of the Federal Communications Commission; and(B) not scrambled or encrypted.(d) A defendant is liable for a civil penalty of $500 if it is shown at the trial of the civil suit brought under Subsection (c) that the defendant:(1) has been convicted of an offense under Section 16.05, Penal Code; or(2) is found liable in a civil action brought under Subsection (a).(e) Each violation of an injunction ordered under Subsection (c) is punishable by a fine of $500.(f) The attorney general, or the county or district attorney of the county in which the conduct, as described by Subsection (c), is occurring, may file suit under Subsection (c) on behalf of the state.(g) A computer trespasser or a user, aggrieved person, subscriber, or customer of a communications common carrier or electronic communications service does not have a cause of action against the carrier or service, its officers, employees, or agents, or other specified persons for providing information, facilities, or assistance as required by a good faith reliance on:(1) legislative authority; or(2) a court order, warrant, subpoena, or certification under this article.Sec. 17. NONAPPLICABILITY. This article does not apply to conduct described as an affirmative defense under Section 16.02(c), Penal Code, except as otherwise specifically provided by that section.Sec. 18. Repealed by Acts 2005, 79th Leg., Ch. 889, Sec. 2, eff. June 17, 2005.

Added by Acts 1981, 67th Leg., p. 729, ch. 275, Sec. 1, eff. Aug. 31, 1981. Sec. 17 amended by Acts 1983, 68th Leg., p. 4880, ch. 864, Sec. 4, eff. June 19, 1983; Sec. 1(13), (14) added by Acts 1985, 69th Leg., ch. 587, Sec. 2, eff. Aug. 26, 1985; Sec. 8(a) amended by Acts 1985, 69th Leg., ch. 587, Sec. 3, eff. Aug. 26, 1985; Sec. 9(e), (f) added by and Sec. 9(g), (h) amended by Acts 1985, 69th Leg., ch. 587, Sec. 4, eff. Aug. 26, 1985; Art. head amended by Acts 1989, 71st Leg., ch. 1166, Sec. 1, eff. Sept. 1, 1989; Sec. 1 (1) to (4), (6), (10), (11) amended by and Sec. 1(15) to (21) added by Acts 1989, 71st Leg., ch. 1166, Sec. 2, eff. Sept. 1, 1989; Sec. 3(b) amended by Acts 1989, 71st Leg., ch. 1166, Sec. 3, eff. Sept. 1, 1989; Sec. 4 amended by Acts 1989, 71st Leg., ch. 1166, Sec. 4, eff. Sept. 1, 1989; Sec. 5(a) amended by Acts 1989, 71st Leg., ch. 1166, Sec. 5, eff. Sept. 1, 1989; Sec. 6 amended by Acts 1989, 71st Leg., ch. 1166, Sec. 6, eff. Sept. 1, 1989; Sec. 7 amended by Acts 1989, 71st Leg., ch. 1166, Sec. 7, eff. Sept. 1, 1989; Sec. 8(a) amended by Acts 1989, 71st Leg., ch. 1166, Sec. 8, eff. Sept. 1, 1989; Sec. 9(a) to (f), (h) amended by Acts 1989, 71st Leg., ch. 1166, Sec. 9, eff. Sept. 1, 1989; Sec. 10(a), (d) amended by Acts 1989, 71st Leg., ch. 1166, Sec. 10, eff. Sept. 1, 1989; Sec. 13(a) amended by Acts 1989, 71st Leg., ch. 1166, Sec. 11, eff. Sept. 1, 1989; Sec. 14 amended by Acts 1989, 71st Leg., ch. 1166, Sec. 12, eff. Sept. 1, 1989; Sec. 15 amended by Acts 1989, 71st Leg., ch. 1166, Sec. 13, eff. Sept. 1, 1989; Sec. 16(a) amended by Acts 1989, 71st Leg., ch. 1166, Sec. 14, eff. Sept. 1, 1989; Sec. 17(a) amended by Acts 1989, 71st Leg., ch. 1166, Sec. 15, eff. Sept. 1, 1989; Sec. 4 amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(38), (57), eff. Sept. 1, 1991; Sec. 18 added by Acts 1993, 73rd Leg., ch. 790, Sec. 15, eff. Sept. 1, 1993; added by Acts 1993, 73rd Leg., ch. 900, Sec. 1.06, eff. Sept. 1, 1994; Sec. 1(1), (8), (14), (15), (19) amended by Acts 1997, 75th Leg., ch. 1051, Sec. 1, eff. Sept. 1, 1997; Sec. 3(b) amended by Acts 1997, 75th Leg., ch. 1051, Sec. 2, eff. Sept. 1, 1997; Sec. 16 amended by Acts 1997, 75th Leg., ch. 1051, Sec. 3, eff. Sept. 1, 1997; Sec. 17 amended by Acts 1997, 75th Leg., ch. 1051, Sec. 4, eff. Sept. 1, 1997; Sec. 1(22), (23) added by Acts 2001, 77th Leg., ch. 1270, Sec. 1, eff. Sept. 1, 2001; Sec. 2 amended by Acts 2001, 77th Leg., ch. 1270, Sec. 2, eff. Sept. 1, 2001; Sec. 4 amended by Acts 2001, 77th Leg., ch. 1270, Sec. 3, eff. Sept. 1, 2001; Sec. 5(a) amended by Acts 2001, 77th Leg., ch. 1270, Sec. 4, eff. Sept. 1, 2001; Sec. 8A added by Acts 2001, 77th Leg., ch. 1270, Sec. 5, eff. Sept. 1, 2001; Sec. 9(c), (d) amended by Acts 2001, 77th Leg., ch. 1270, Sec. 6, eff. Sept. 1, 2001; Sec. 1(14), (22) amended and Sec. 1(24), (25), (26) added by Acts 2003, 78th Leg., ch. 678, Sec. 2, eff. Sept. 1, 2003; Sec. 4 amended by Acts 2003, 78th Leg., ch. 678, Sec. 3, eff. Sept. 1, 2003; Sec. 7(a) amended by Acts 2003, 78th Leg., ch. 678, Sec. 4, eff. Sept. 1, 2003; Sec. 8A(b), (c), (e) amended and Sec. 8A(g) added by Acts 2003, 78th Leg., ch. 678, Sec. 5, eff. Sept. 1, 2003; Sec. 9(c) amended by Acts 2003, 78th Leg., ch. 678, Sec. 6, eff. Sept. 1, 2003; Sec. 16(g) added by Acts 2003, 78th Leg., ch. 678, Sec. 7, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 889, Sec. 2, eff. June 17, 2005.Acts 2007, 80th Leg., R.S., Ch. 186, Sec. 1, eff. May 23, 2007.Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 6.01, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1130, Sec. 40, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1169, Sec. 2, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1169, Sec. 3, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1169, Sec. 4, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1169, Sec. 5, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1169, Sec. 6, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1237, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1356, Sec. 1, eff. September 1, 2009.

Art. 18.21. PEN REGISTERS AND TRAP AND TRACE DEVICES; ACCESS TO STORED COMMUNICATIONS; MOBILE TRACKING DEVICES.DefinitionsSec. 1. In this article:(1) "Aural transfer," "communication common carrier," "computer trespasser," "electronic communication," "electronic communications service," "electronic communications system," "electronic storage," "immediate life-threatening situation," "member of a law enforcement unit specially trained to respond to and deal with life-threatening situations," "readily accessible to the general public," "user," and "wire communication" have the meanings assigned by Article 18.20.(2) "Authorized peace officer" means:(A) a sheriff or a sheriff's deputy;(B) a constable or deputy constable;(C) a marshal or police officer of an incorporated city;(D) a ranger or officer commissioned by the Public Safety Commission or the director of the Department of Public Safety;(E) an investigator of a prosecutor's office;(F) a law enforcement agent of the Alcoholic Beverage Commission; (G) a law enforcement officer commissioned by the Parks and Wildlife Commission; or(H) an enforcement officer appointed by the executive director of the Texas Department of Criminal Justice under Section 493.019, Government Code.(3) "Department" means the Department of Public Safety.(3-a) "Designated law enforcement agency" means:(A) the sheriff's department of a county with a population of 3.3 million or more; or(B) a police department in a municipality with a population of 500,000 or more.(4) "ESN reader" means a device that records the electronic serial number from the data track of a wireless telephone, cellular telephone, or similar communication device that transmits its operational status to a base site, if the device does not intercept the contents of a communication.(5) "Mobile tracking device" means an electronic or mechanical device that permits tracking the movement of a person, vehicle, container, item, or object. (6) "Pen register" means a device or process that records or decodes dialing, routing, addressing, or signaling information transmitted by an instrument or facility from which a wire or electronic communication is transmitted, if the information does not include the contents of the communication. The term does not include a device used by a provider or customer of a wire or electronic communication service in the ordinary course of the provider's or customer's business for purposes of:(A) billing or recording as an incident to billing for communications services; or(B) cost accounting, security control, or other ordinary business purposes.(7) "Prosecutor" means a district attorney, criminal district attorney, or county attorney performing the duties of a district attorney.(8) "Remote computing service" means the provision to the public of computer storage or processing services by means of an electronic communications system.(9) "Supervisory official" means:(A) an investigative agent or an assistant investigative agent who is in charge of an investigation;(B) an equivalent person at an investigating agency's headquarters or regional office; and(C) the principal prosecuting attorney of the state or of a political subdivision of the state or the first assistant or chief assistant prosecuting attorney in the office of either.(10) "Trap and trace device" means a device or process that records an incoming electronic or other impulse that identifies the originating number or other dialing, routing, addressing, or signaling information reasonably likely to identify the source of a wire or electronic communication, if the information does not include the contents of the communication. The term does not include a device or telecommunications network used in providing:(A) a caller identification service authorized by the Public Utility Commission of Texas under Subchapter E, Chapter 55, Utilities Code;(B) the services referenced in Section 55.102(b), Utilities Code; or(C) a caller identification service provided by a commercial mobile radio service provider licensed by the Federal Communications Commission.Application and OrderSec. 2. (a) A prosecutor with jurisdiction in a county within a judicial district described by this subsection may file an application for the installation and use of a pen register, ESN reader, trap and trace device, or similar equipment that combines the function of a pen register and a trap and trace device with a district judge in the judicial district. The judicial district must be a district in which is located:(1) the site of the proposed installation or use of the device or equipment;(2) the site of the communication device on which the device or equipment is proposed to be installed or used;(3) the billing, residential, or business address of the subscriber to the electronic communications service on which the device or equipment is proposed to be installed or used;(4) the headquarters of:(A) the office of the prosecutor filing an application under this section; or(B) a law enforcement agency that requests the prosecutor to file an application under this section or that proposes to execute an order authorizing installation and use of the device or equipment; or(5) the headquarters of a service provider ordered to install the device or equipment.(b) A prosecutor may file an application under this section or under federal law on the prosecutor's own motion or on the request of an authorized peace officer, regardless of whether the officer is commissioned by the department. A prosecutor who files an application on the prosecutor's own motion or who files an application for the installation and use of a pen register, ESN reader, or similar equipment on the request of an authorized peace officer not commissioned by the department, other than an authorized peace officer employed by a designated law enforcement agency, must make the application personally and may not do so through an assistant or some other person acting on the prosecutor's behalf. A prosecutor may make an application through an assistant or other person acting on the prosecutor's behalf if the prosecutor files an application for the installation and use of:(1) a pen register, ESN reader, or similar equipment on the request of:(A) an authorized peace officer who is commissioned by the department; or(B) an authorized peace officer of a designated law enforcement agency; or(2) a trap and trace device or similar equipment on the request of an authorized peace officer, regardless of whether the officer is commissioned by the department.(c) The application must:(1) be made in writing under oath;(2) include the name of the subscriber and the telephone number and location of the communication device on which the pen register, ESN reader, trap and trace device, or similar equipment will be used, to the extent that information is known or is reasonably ascertainable; and(3) state that the installation and use of the device or equipment will likely produce information that is material to an ongoing criminal investigation.(d) On presentation of the application, the judge may order the installation and use of the pen register, ESN reader, or similar equipment by an authorized peace officer commissioned by the department or an authorized peace officer of a designated law enforcement agency, and, on request of the applicant, the judge shall direct in the order that a communication common carrier or a provider of electronic communications service furnish all information, facilities, and technical assistance necessary to facilitate the installation and use of the device or equipment by the department or designated law enforcement agency unobtrusively and with a minimum of interference to the services provided by the carrier or service. The carrier or service is entitled to compensation at the prevailing rates for the facilities and assistance provided to the department or a designated law enforcement agency.(e) On presentation of the application, the judge may order the installation and use of the trap and trace device or similar equipment by the communication common carrier or other person on the appropriate line. The judge may direct the communication common carrier or other person, including any landlord or other custodian of equipment, to furnish all information, facilities, and technical assistance necessary to install or use the device or equipment unobtrusively and with a minimum of interference to the services provided by the communication common carrier, landlord, custodian, or other person. Unless otherwise ordered by the court, the results of the trap and trace device or similar equipment shall be furnished to the applicant, designated by the court, at reasonable intervals during regular business hours, for the duration of the order. The carrier is entitled to compensation at the prevailing rates for the facilities and assistance provided to the law enforcement agency.(f) Except as otherwise provided by this subsection, an order for the installation and use of a device or equipment under this section is valid for not more than 60 days after the earlier of the date the device or equipment is installed or the 10th day after the date the order is entered, unless the prosecutor applies for and obtains from the court an extension of the order before the order expires. The period of extension may not exceed 60 days for each extension granted, except that with the consent of the subscriber or customer of the service on which the device or equipment is used, the court may extend an order for a period not to exceed one year.(g) The district court shall seal an application and order granted under this article.(h) A peace officer is not required to file an application or obtain an order under this section before the officer makes an otherwise lawful search, with or without a warrant, to determine the contents of a caller identification message, pager message, or voice message that is contained within the memory of an end-user's identification, paging, or answering device.(i) A peace officer of a designated law enforcement agency is authorized to possess, install, operate, or monitor a pen register, ESN reader, or similar equipment if the officer's name is on the list submitted to the director of the department under Subsection (k).(j) Each designated law enforcement agency shall:(1) adopt a written policy governing the application of this article to the agency; and(2) submit the policy to the director of the department, or the director's designee, for approval.(k) If the director of the department or the director's designee approves the policy submitted under Subsection (j), the sheriff or chief of a designated law enforcement agency, as applicable, or the sheriff's or chief's designee, shall submit to the director a written list of all officers in the agency who are authorized to possess, install, monitor, or operate pen registers, ESN readers, or similar equipment.(l) The department may conduct an audit of a designated law enforcement agency to ensure compliance with this article. If the department determines from the audit that the designated law enforcement agency is not in compliance with the policy adopted by the agency under Subsection (j), the department shall notify the agency in writing that it is not in compliance. If the department determines that the agency still is not in compliance with the policy 90 days after the date the agency receives written notice under this subsection, the agency loses the authority granted by this article until:(1) the agency adopts a new written policy governing the application of this article to the agency; and(2) the department approves the written policy.(m) The sheriff or chief of a designated law enforcement agency shall submit to the director of the department a written report of expenditures made by the designated law enforcement agency for the purchase and maintenance of a pen register, ESN reader, or similar equipment, authorized pursuant to Subsection (i). The director of the department shall report such expenditures publicly on an annual basis via the department's website, or other comparable means.Emergency Installation and Use Of Pen Register Or Trap and Trace DeviceSec. 3. (a) A peace officer authorized to possess, install, operate, or monitor a device under Section 8A, Article 18.20, may install and use a pen register or trap and trace device if the officer:(1) reasonably believes an immediate life-threatening situation exists that:(A) is within the territorial jurisdiction of the officer or another officer the officer is assisting; and(B) requires the installation of a pen register or trap and trace device before an order authorizing the installation and use can, with due diligence, be obtained under this article; and(2) reasonably believes there are sufficient grounds under this article on which to obtain an order authorizing the installation and use of a pen register or trap and trace device.(b) If an officer installs or uses a pen register or trap and trace device under Subsection (a), the officer shall:(1) promptly report the installation or use to the prosecutor in the county in which the device is installed or used; and(2) within 48 hours after the installation is complete or the use of the device begins, whichever occurs first, obtain an order under Section 2 authorizing the installation and use.(c) A judge may issue an order authorizing the installation and use of a device under this section during the 48-hour period prescribed by Subsection (b)(2). If an order is denied or is not issued within the 48-hour period, the officer shall terminate use of and remove the pen register or the trap and trace device promptly on the earlier of the denial or the expiration of 48 hours.(d) The state may not use as evidence in a criminal proceeding any information gained through the use of a pen register or trap and trace device installed under this section if an authorized peace officer does not apply for or applies for but does not obtain authorization for the pen register or trap and trace device.Requirements for government access to stored communicationsSec. 4. (a) An authorized peace officer may require a provider of electronic communications service to disclose the contents of a wire communication or an electronic communication that has been in electronic storage for not longer than 180 days by obtaining a warrant.(b) An authorized peace officer may require a provider of electronic communications service to disclose the contents of a wire communication or an electronic communication that has been in electronic storage for longer than 180 days:(1) if notice is not being given to the subscriber or customer, by obtaining a warrant;(2) if notice is being given to the subscriber or customer, by obtaining:(A) an administrative subpoena authorized by statute;(B) a grand jury subpoena; or(C) a court order issued under Section 5 of this article; or(3) as otherwise permitted by applicable federal law.(c)(1) An authorized peace officer may require a provider of a remote computing service to disclose the contents of a wire communication or an electronic communication as described in Subdivision (2) of this subsection:(A) if notice is not being given to the subscriber or customer, by obtaining a warrant issued under this code;(B) if notice is being given to the subscriber or customer, by:(i) an administrative subpoena authorized by statute;(ii) a grand jury subpoena; or(iii) a court order issued under Section 5 of this article; or(C) as otherwise permitted by applicable federal law.(2) Subdivision (1) of this subsection applies only to a wire communication or an electronic communication that is in electronic storage:(A) on behalf of a subscriber or customer of the service and is received by means of electronic transmission from or created by means of computer processing of communications received by means of electronic transmission from the subscriber or customer; and(B) solely for the purpose of providing storage or computer processing services to the subscriber or customer if the provider of the service is not authorized to obtain access to the contents of those communications for purposes of providing any service other than storage or computer processing.(d) An authorized peace officer may require a provider of remote computing service to disclose records or other information pertaining to a subscriber or customer of the service, other than communications described in Subsection (c) of this section, without giving the subscriber or customer notice:(1) by obtaining an administrative subpoena authorized by statute;(2) by obtaining a grand jury subpoena;(3) by obtaining a warrant;(4) by obtaining the consent of the subscriber or customer to the disclosure of the records or information;(5) by obtaining a court order under Section 5 of this article; or(6) as otherwise permitted by applicable federal law.(e) A provider of telephonic communications service shall disclose to an authorized peace officer, without any form of legal process, subscriber listing information, including name, address, and telephone number or similar access code that:(1) the service provides to others in the course of providing publicly available directory or similar assistance; or(2) is solely for use in the dispatch of emergency vehicles and personnel responding to a distress call directed to an emergency dispatch system or when the information is reasonably necessary to aid in the dispatching of emergency vehicles and personnel for the immediate prevention of death, personal injury, or destruction of property.(f) A provider of telephonic communications service shall provide an authorized peace officer with the name of the subscriber of record whose published telephone number is provided to the service by an authorized peace officer.Court order to obtain access to stored communicationsSec. 5. (a) A court shall issue an order authorizing disclosure of contents, records, or other information of a wire or electronic communication held in electronic storage if the court determines that there is reasonable belief that the information sought is relevant to a legitimate law enforcement inquiry.(b) A court may grant a motion by the service provider to quash or modify the order issued under Subsection (a) of this section if the court determines that the information or records requested are unusually voluminous in nature or that compliance with the order would cause an undue burden on the provider.Backup preservationSec. 6. (a) A subpoena or court order for disclosure of the contents of an electronic communication in a remote computing service under Section 4(c) of this article may require that the service provider to whom the request is directed create a copy of the contents of the electronic communications sought by the subpoena or court order for the purpose of preserving those contents. The service provider may not inform the subscriber or customer whose communications are being sought that the subpoena or court order has been issued. The service provider shall create the copy not later than two business days after the date of the receipt by the service provider of the subpoena or court order.(b) The service provider shall immediately notify the authorized peace officer who presented the subpoena or court order requesting the copy when the copy has been created.(c) Except as provided by Section 7 of this article, the authorized peace officer shall notify the subscriber or customer whose communications are the subject of the subpoena or court order of the creation of the copy not later than three days after the date of the receipt of the notification from the service provider that the copy was created.(d) The service provider shall release the copy to the requesting authorized peace officer not earlier than the 14th day after the date of the peace officer's notice to the subscriber or customer if the service provider has not:(1) initiated proceedings to challenge the request of the peace officer for the copy; or(2) received notice from the subscriber or customer that the subscriber or customer has initiated proceedings to challenge the request.(e) The service provider may not destroy or permit the destruction of the copy until the information has been delivered to the law enforcement agency or until the resolution of any court proceedings, including appeals of any proceedings, relating to the subpoena or court order requesting the creation of the copy, whichever occurs last.(f) An authorized peace officer who reasonably believes that notification to the subscriber or customer of the subpoena or court order would result in the destruction of or tampering with information sought may request the creation of a copy of the information. The peace officer's belief is not subject to challenge by the subscriber or customer or service provider.(g)(1) A subscriber or customer who receives notification as described in Subsection (c) of this section may file a written motion to quash the subpoena or vacate the court order in the court that issued the subpoena or court order not later than the 14th day after the date of the receipt of the notice. The motion must contain an affidavit or sworn statement stating that:(A) the applicant is a subscriber or customer of the service from which the contents of electronic communications stored for the subscriber or customer have been sought; and(B) the applicant's reasons for believing that the information sought is not relevant to a legitimate law enforcement inquiry or that there has not been substantial compliance with the provisions of this article in some other respect.(2) The subscriber or customer shall give written notice to the service provider of the challenge to the subpoena or court order. The authorized peace officer or law enforcement agency requesting the subpoena or court order shall be served a copy of the papers filed by personal delivery or by registered or certified mail.(h)(1) The court shall order the authorized peace officer to file a sworn response to the motion filed by the subscriber or customer if the court determines that the subscriber or customer has complied with the requirements of Subsection (g) of this section. On request of the peace officer, the court may permit the response to be filed in camera. The court may conduct any additional proceedings the court considers appropriate if the court is unable to make a determination on the motion on the basis of the parties' initial allegations and response.(2) The court shall rule on the motion as soon after the filing of the officer's response as practicable. The court shall deny the motion if the court finds that the applicant is not the subscriber or customer whose stored communications are the subject of the subpoena or court order or that there is reason to believe that the peace officer's inquiry is legitimate and that the communications sought are relevant to that inquiry. The court shall quash the subpoena or vacate the order if the court finds that the applicant is the subscriber or customer whose stored communications are the subject of the subpoena or court order and that there is not a reason to believe that the communications sought are relevant to a legitimate law enforcement inquiry or that there has not been substantial compliance with the provisions of this article.(3) A court order denying a motion or application under this section is not a final order and no interlocutory appeal may be taken from the denial.Delay of notificationSec. 7. (a) An authorized peace officer seeking a court order to obtain information under Section 4 of this article may include a request for an order delaying the notification required under Section 4 of this article for a period not to exceed 90 days. The court shall grant the request if the court determines that there is reason to believe that notification of the existence of the court order may have an adverse result, as described in Subsection (c) of this section.(b) An authorized peace officer who has obtained a subpoena authorized by statute or a grand jury subpoena to seek information under Section 4 of this article may delay the notification required under that section for a period not to exceed 90 days on the execution of a written certification of a supervisory official that there is reason to believe that notification of the existence of the subpoena may have an adverse result as described in Subsection (c) of this section. The peace officer shall maintain a true copy of the certification.(c) In this section an "adverse result" means:(1) endangering the life or physical safety of an individual;(2) flight from prosecution;(3) destruction of or tampering with evidence;(4) intimidation of a potential witness; or(5) otherwise seriously jeopardizing an investigation or unduly delaying a trial.(d) A court may grant one or more extensions of the delay of notification provided by this section of up to 90 days on request or by certification by a supervisory official if the original requirements under Subsection (a) or (b) of this section are met for each extension.(e) When the delay of notification under this section expires, the authorized peace officer shall serve, by personal delivery or registered or certified mail, the subscriber or customer a copy of the process or request together with notice that:(1) states with reasonable specificity the nature of the law enforcement inquiry; and(2) informs the subscriber or customer:(A) that information stored for the subscriber or customer by the service provider named in the process or request was supplied to or requested by the peace officer and the date on which the information was supplied or requested;(B) that notification to the subscriber or customer was delayed;(C) of the name of the supervisory official who made the certification or the court that granted the request for the delay of notification; and(D) of which provision of this article permitted the delay of notification.Preclusion of notificationSec. 8. When an authorized peace officer seeking information under Section 4 of this article is not required to give notice to the subscriber or customer or is delaying notification under Section 7 of this article, the peace officer may apply to the court for an order commanding the service provider to whom a warrant, subpoena, or court order is directed not to disclose to any other person the existence of the warrant, subpoena, or court order. The order is effective for the period the court considers appropriate. The court shall enter the order if the court determines that there is reason to believe that notification of the existence of the warrant, subpoena, or court order will have an adverse result as described in Section 7(c) of this article.Reimbursement of costsSec. 9. (a) Except as provided by Subsection (c) of this section, an authorized peace officer who obtains information under this article shall reimburse the person assembling or providing the information for all costs that are reasonably necessary and that have been directly incurred in searching for, assembling, reproducing, or otherwise providing the information. These costs include costs arising from necessary disruption of normal operations of an electronic communications service or remote computing service in which the information may be stored.(b) The authorized peace officer and the person providing the information may agree on the amount of reimbursement. If there is no agreement, the court that issued the order for production of the information shall determine the amount. If no court order was issued for production of the information, the court before which the criminal prosecution relating to the information would be brought shall determine the amount.(c) Subsection (a) of this section does not apply to records or other information maintained by a communications common carrier that relate to telephone toll records or telephone listings obtained under Section 4(e) of this article unless the court determines that the amount of information required was unusually voluminous or that an undue burden was imposed on the provider.No cause of actionSec. 10. A subscriber or customer of a wire or electronic communications or remote computing service does not have a cause of action against a wire or electronic communications or remote computing service, its officers, employees, agents, or other specified persons for providing information, facilities, or assistance as required by a court order, warrant, subpoena, or certification under this article.Disclosure of stored communicationsSec. 11. (a) Except as provided by Subsection (c) of this section, a provider of an electronic communications service may not knowingly divulge the contents of a communication that is in electronic storage.(b) Except as provided by Subsection (c) of this section, a provider of remote computing service may not knowingly divulge the contents of any communication that is:(1) in electronic storage;(2) stored on behalf of a subscriber or customer of the service and is received by means of electronic transmission from or created by means of computer processing of communications received by means of electronic transmission from the subscriber or customer; and(3) solely for the purpose of providing storage or computer processing services to the subscriber or customer if the provider of the service is not authorized to obtain access to the contents of those communications for purposes of providing any service other than storage or computer processing.(c) A provider of an electronic communications or remote computing service may divulge the contents of an electronically stored communication:(1) to an intended recipient of the communication or that person's agent;(2) to the addressee or that person's agent;(3) with the consent of the originator, to the addressee or the intended recipient of the communication, or the subscriber of a remote computing service;(4) to a person whose facilities are used to transmit the communication to its destination or the person's employee or authorized representative;(5) as may be necessary to provide the service or to protect the property or rights of the provider of the service;(6) to a law enforcement agency if the contents were obtained inadvertently by the service provider and the contents appear to pertain to the commission of a crime; or(7) as authorized under federal or other state law.Cause of actionSec. 12. (a) Except as provided by Section 10 of this article, a provider of electronic communications service or subscriber or customer of an electronic communications service aggrieved by a violation of this article has a civil cause of action if the conduct constituting the violation was committed knowingly or intentionally and is entitled to:(1) injunctive relief;(2) a reasonable attorney's fee and other litigation costs reasonably incurred; and(3) the sum of the actual damages suffered and any profits made by the violator as a result of the violation or $1,000, whichever is more.(b) The reliance in good faith on a court order, warrant, subpoena, or legislative authorization is a complete defense to any civil action brought under this article.(c) A civil action under this section may be presented within two years after the date the claimant first discovered or had reasonable opportunity to discover the violation, and not afterward.Exclusivity of remediesSec. 13. The remedies and sanctions described in this article are the exclusive judicial remedies and sanctions for a violation of this article other than a violation that infringes on a right of a party guaranteed by a state or federal constitution.Mobile tracking devicesSec. 14. (a) A district judge may issue an order for the installation and use of a mobile tracking device in the same judicial district as the site of:(1) the investigation; or(2) the person, vehicle, container, item, or object the movement of which will be tracked by the mobile tracking device.(b) The order may authorize the use of a mobile tracking device outside the judicial district but within the state, if the device is installed within the district.(c) A district judge may issue the order only on the application of an authorized peace officer. An application must be written and signed and sworn to or affirmed before the judge. The affidavit must:(1) state the name, department, agency, and address of the applicant;(2) identify the vehicle, container, or item to which, in which, or on which the mobile tracking device is to be attached, placed, or otherwise installed;(3) state the name of the owner or possessor of the vehicle, container, or item described in Subdivision (2);(4) state the judicial jurisdictional area in which the vehicle, container, or item described in Subdivision (2) is expected to be found; and(5) state the facts and circumstances that provide the applicant with a reasonable suspicion that:(A) criminal activity has been, is, or will be committed; and(B) the installation and use of a mobile tracking device is likely to produce information that is material to an ongoing criminal investigation of the criminal activity described in Paragraph (A).(d) Within 72 hours after the time the mobile tracking device was activated in place on or within the vehicle, container, or item, the applicant shall notify in writing the judge who issued an order under this section.(e) An order under this section expires not later than the 90th day after the date that the device has been activated in place on or within the vehicle, container, or item. For good cause shown, the judge may grant an extension for an additional 90-day period.(f) The applicant shall remove or cause to be removed a mobile tracking device as soon as is practicable after the authorization period expires. If removal is not practicable, monitoring of the device shall cease on expiration of the authorization order.(g) This section does not apply to a global positioning or similar device installed in or on an item of property by the owner or with the consent of the owner of the property. A device described by this subsection may be monitored by a private entity in an emergency.Sec. 15. SUBPOENA AUTHORITY. (a) The director of the department, the director's designee, or the sheriff or chief of a designated law enforcement agency, or the sheriff's or chief's designee, may issue an administrative subpoena to a communications common carrier or an electronic communications service to compel the production of the carrier's or service's business records that:(1) disclose information about:(A) the carrier's or service's customers; or(B) users of the services offered by the carrier or service; and(2) are material to a criminal investigation.(b) Not later than the 30th day after the date on which the administrative subpoena is issued under Subsection (a), the sheriff or chief of a designated law enforcement agency shall report the issuance of the subpoena to the department.(c) If, based on reports received under Subsection (b), the department determines that a designated law enforcement agency is not in compliance with the policy adopted by the agency under Section 2(j), the department shall notify the agency in writing that it is not in compliance. If the department determines that the agency still is not in compliance with the policy 90 days after the date the agency receives written notice under this subsection, the agency loses the authority granted by this article until:(1) the agency adopts a new written policy governing the application of this article to the agency; and(2) the department approves the written policy.LimitationSec. 16. A governmental agency authorized to install and use a pen register under this article or other law must use reasonably available technology to only record and decode electronic or other impulses used to identify the numbers dialed, routed, addressed, or otherwise processed or transmitted by a wire or electronic communication so as to not include the contents of the communication.

Added by Acts 1985, 69th Leg., ch. 587, Sec. 5, eff. Aug. 26, 1985. Amended by Acts 1989, 71st Leg., ch. 958, Sec. 1, eff. Sept. 1, 1989. Sec. 1(14) amended by Acts 1993, 73rd Leg., ch. 659, Sec. 2, eff. Sept. 1, 1993; amended by Acts 1995, 74th Leg., ch. 170, Sec. 1, eff. Aug. 28, 1995; Sec. 2(f) amended by Acts 1995, 74th Leg., ch. 318, Sec. 47, eff. Sept. 1, 1995; Sec. 1 amended by Acts 1997, 75th Leg., ch. 1051, Sec. 5, eff. Sept. 1, 1997; Sec. 1(2)(H) amended by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(40), eff. Sept. 1, 1997; Sec. 2(f) amended by Acts 1997, 75th Leg., ch. 1051, Sec. 6, eff. Sept. 1, 1997; Sec. 3 amended by Acts 1997, 75th Leg., ch. 1051, Sec. 7, eff. Sept. 1, 1997; Sec. 16 added by Acts 1997, 75th Leg., ch. 1051, Sec. 8, eff. Sept. 1, 1997; Sec. 1(7) amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.20, eff. Sept. 1, 1999; Sec. 1(1) amended by and Sec. 1(8), (9) added by Acts 2001, 77th Leg., ch. 1270, Sec. 7, eff. Sept. 1, 2001; Sec. 2 amended by Acts 2001, 77th Leg., ch. 1270, Sec. 8, eff. Sept. 1, 2001; Sec. 3 amended by Acts 2001, 77th Leg., ch. 1270, Sec. 9, eff. Sept. 1, 2001; Sec. 14(g) added by Acts 2001, 77th Leg., ch. 1270, Sec. 10, eff. Sept. 1, 2001; Sec. 1 amended by Acts 2003, 78th Leg., ch. 678, Sec. 8, eff. Sept. 1, 2003; Sec. 2(b), (c) amended by Acts 2003, 78th Leg., ch. 678, Sec. 9, eff. Sept. 1, 2003; Sec. 14(a)-(f) amended by Acts 2003, 78th Leg., ch. 678, Sec. 10, eff. Sept. 1, 2003; Sec. 16 amended by Acts 2003, 78th Leg., ch. 678, Sec. 11, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 186, Sec. 2, eff. May 23, 2007.Acts 2007, 80th Leg., R.S., Ch. 186, Sec. 3, eff. May 23, 2007.Acts 2007, 80th Leg., R.S., Ch. 186, Sec. 4, eff. May 23, 2007.Acts 2009, 81st Leg., R.S., Ch. 1237, Sec. 2, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1237, Sec. 3, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1237, Sec. 4, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1237, Sec. 5, eff. September 1, 2009.

Art. 18.22. TESTING FOR COMMUNICABLE DISEASES FOLLOWING CERTAIN ARRESTS. (a) A person who is arrested for a misdemeanor or felony and who during the commission of that offense or an arrest following the commission of that offense causes a peace officer to come into contact with the person's bodily fluids shall, at the direction of the court having jurisdiction over the arrested person, undergo a medical procedure or test designed to show or help show whether the person has a communicable disease. The court may direct the person to undergo the procedure or test on its own motion or on the request of the peace officer. If the person refuses to submit voluntarily to the procedure or test, the court shall require the person to submit to the procedure or test. Notwithstanding any other law, the person performing the procedure or test shall make the test results available to the local health authority, and the local health authority shall notify the peace officer of the test result. The state may not use the fact that a medical procedure or test was performed on a person under this article, or use the results of the procedure or test, in any criminal proceeding arising out of the alleged offense.(b) Testing under this article shall be conducted in accordance with written infectious disease control protocols adopted by the Texas Board of Health that clearly establish procedural guidelines that provide criteria for testing and that respect the rights of the arrested person and the peace officer.(c) Nothing in this article authorizes a court to release a test result to a person other than a person specifically authorized by this article, and Section 81.103(d), Health and Safety Code, does not authorize that disclosure.

Added by Acts 2001, 77th Leg., ch. 1480, Sec. 2, eff. Sept. 1, 2001; Subsec. (a) amended by Acts 2003, 78th Leg., ch. 1250, Sec. 1, eff. Sept. 1, 2003.

Art. 18.23. EXPENSES FOR MOTOR VEHICLE TOWED AND STORED FOR CERTAIN PURPOSES. (a) A law enforcement agency that directs the towing and storage of a motor vehicle for an evidentiary or examination purpose shall pay the cost of the towing and storage.(b) Subsection (a) applies whether the motor vehicle is taken to or stored on property that is:(1) owned or operated by the law enforcement agency; or(2) owned or operated by another person who provides storage services to the law enforcement agency, including:(A) a governmental entity; and(B) a vehicle storage facility, as defined by Section 2303.002, Occupations Code.(c) Subsection (a) does not require a law enforcement agency to pay the cost of:(1) towing or storing a motor vehicle for a purpose that is not an evidentiary or examination purpose, including towing or storing a vehicle that has been abandoned, illegally parked, in an accident, or recovered after being stolen; or(2) storing a motor vehicle after the date the law enforcement agency authorizes the owner or operator of the property to which the vehicle was taken or on which the vehicle is stored to release the vehicle to the vehicle's owner.(d) This subsection applies only to a motor vehicle taken to or stored on property described by Subsection (b)(2). After a law enforcement agency authorizes the release of a motor vehicle held for an evidentiary or examination purpose, the owner or operator of the storage property may not refuse to release the vehicle to the vehicle's owner because the law enforcement agency has not paid the cost of the towing and storage.(e) Subchapter J, Chapter 2308, Occupations Code, does not apply to a motor vehicle directed by a law enforcement agency to be towed and stored for an evidentiary or examination purpose.

Added by Acts 2005, 79th Leg., Ch. 1197, Sec. 1, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 3.01, eff. September 1, 2007.



CHAPTER 19. ORGANIZATION OF THE GRAND JURY

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 19. ORGANIZATION OF THE GRAND JURY

Art. 19.01. APPOINTMENT OF JURY COMMISSIONERS; SELECTION WITHOUT

JURY COMMISSION. (a) The district judge, at or during any term

of court, shall appoint not less than three, nor more than five

persons to perform the duties of jury commissioners, and shall

cause the sheriff to notify them of their appointment, and when

and where they are to appear. The district judge shall, in the

order appointing such commissioners, designate whether such

commissioners shall serve during the term at which selected or

for the next succeeding term. Such commissioners shall receive as

compensation for each day or part thereof they may serve the sum

of Ten Dollars, and they shall possess the following

qualifications:

1. Be intelligent citizens of the county and able to read and

write the English language;

2. Be qualified jurors in the county;

3. Have no suit in said court which requires intervention of a

jury;

4. Be residents of different portions of the county; and

5. The same person shall not act as jury commissioner more than

once in any 12-month period.

(b) In lieu of the selection of prospective jurors by means of a

jury commission, the district judge may direct that 20 to 125

prospective grand jurors be selected and summoned, with return on

summons, in the same manner as for the selection and summons of

panels for the trial of civil cases in the district courts. The

judge shall try the qualifications for and excuses from service

as a grand juror and impanel the completed grand jury in the same

manner as provided for grand jurors selected by a jury

commission.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1971, 62nd Leg., p. 905, ch. 131, Sec. 1, eff. May 10, 1971.

Amended by Acts 1979, 66th Leg., p. 393, ch. 184, Sec. 1, eff.

Sept. 1, 1979. Subsec. (b) amended by Acts 1983, 68th Leg., p.

2983, ch. 514, Sec. 1, eff. June 19, 1983; Subsec. (a) amended by

Acts 1991, 72nd Leg., ch. 67, Sec. 1, eff. Sept. 1, 1991; Subsec.

(b) amended by Acts 2001, 77th Leg., ch. 344, Sec. 1, eff. Sept.

1, 2001.

Art. 19.02. NOTIFIED OF APPOINTMENT. The judge shall cause the

proper officer to notify such appointees of such appointment, and

when and where they are to appear.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.03. OATH OF COMMISSIONERS. When the appointees appear

before the judge, he shall administer to them the following oath:

"You do swear faithfully to discharge the duties required of you

as jury commissioners; that you will not knowingly elect any man

as juryman whom you believe to be unfit and not qualified; that

you will not make known to any one the name of any juryman

selected by you and reported to the court; that you will not,

directly or indirectly, converse with any one selected by you as

a juryman concerning the merits of any case to be tried at the

next term of this court, until after said cause may be tried or

continued, or the jury discharged".

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.04. INSTRUCTED. The jury commissioners, after they have

been organized and sworn, shall be instructed by the judge in

their duties and shall then retire in charge of the sheriff to a

suitable room to be secured by the sheriff for that purpose. The

clerk shall furnish them the necessary stationery, the names of

those appearing from the records of the court to be exempt or

disqualified from serving on the jury at each term, and the last

assessment roll of the county.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.05. KEPT FREE FROM INTRUSION. The jury commissioners

shall be kept free from the intrusion of any person during their

session, and shall not separate without leave of the court until

they complete their duties.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.06. SHALL SELECT GRAND JURORS. The jury commissioners

shall select not less than 15 nor more than 40 persons from the

citizens of the county to be summoned as grand jurors for the

next term of court, or the term of court for which said

commissioners were selected to serve, as directed in the order of

the court selecting the commissioners. The commissioners shall,

to the extent possible, select grand jurors who the commissioners

determine represent a broad cross-section of the population of

the county, considering the factors of race, sex, and age. A

commissioner is not qualified to be selected for or to serve as a

grand juror during the term of court for which the commissioner

is serving as a commissioner.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1967, 60th Leg., p. 1158, ch. 515, Sec. 1, eff. Aug. 28, 1967.

Amended by Acts 1979, 66th Leg., p. 394, ch. 184, Sec. 4, eff.

Sept. 1, 1979; Acts 2001, 77th Leg., ch. 344, Sec. 2, eff. Sept.

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

801, Sec. 1, eff. September 1, 2005.

Art. 19.07. EXTENSION BEYOND TERM OF PERIOD FOR WHICH GRAND

JURORS SHALL SIT. If prior to the expiration of the term for

which the grand jury was impaneled, it is made to appear by a

declaration of the foreman or of a majority of the grand jurors

in open court, that the investigation by the grand jury of the

matters before it cannot be concluded before the expiration of

the term, the judge of the district court in which said grand

jury was impaneled may, by the entry of an order on the minutes

of said court, extend, from time to time, for the purpose of

concluding the investigation of matters then before it, the

period during which said grand jury shall sit, for not to exceed

a total of ninety days after the expiration of the term for which

it was impaneled, and all indictments pertaining thereto returned

by the grand jury within said extended period shall be as valid

as if returned before the expiration of the term. The extension

of the term of a grand jury under this article does not affect

the provisions of Article 19.06 relating to the selection and

summoning of grand jurors for each regularly scheduled term.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.08. QUALIFICATIONS. No person shall be selected or

serve as a grand juror who does not possess the following

qualifications:

1. The person must be a citizen of the state, and of the county

in which the person is to serve, and be qualified under the

Constitution and laws to vote in said county, provided that the

person's failure to register to vote shall not be held to

disqualify the person in this instance;

2. The person must be of sound mind and good moral character;

3. The person must be able to read and write;

4. The person must not have been convicted of misdemeanor theft

or a felony;

5. The person must not be under indictment or other legal

accusation for misdemeanor theft or a felony;

6. The person must not be related within the third degree of

consanguinity or second degree of affinity, as determined under

Chapter 573, Government Code, to any person selected to serve or

serving on the same grand jury;

7. The person must not have served as grand juror or jury

commissioner in the year before the date on which the term of

court for which the person has been selected as grand juror

begins;

8. The person must not be a complainant in any matter to be

heard by the grand jury during the term of court for which the

person has been selected as a grand juror.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1969, 61st Leg., p. 1364, ch. 412, Sec. 5, eff. Sept. 1, 1969.

Amended by Acts 1981, 67th Leg., p. 3143, ch. 827, Sec. 5, eff.

Aug. 31, 1981; Acts 1989, 71st Leg., ch. 1065, Sec. 1, eff. Sept.

1, 1989; Acts 1991, 72nd Leg., ch. 561, Sec. 8, eff. Aug. 26,

1991; Subsec. 6 amended by Acts 1995, 74th Leg., ch. 76, Sec.

5.95(27), eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg.,

ch. 1177, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

801, Sec. 2, eff. September 1, 2005.

Art. 19.09. NAMES RETURNED. The names of those selected as grand

jurors by the commissioners shall be written upon a paper; and

the fact that they were so selected shall be certified and signed

by the jury commissioners, who shall place said paper, so

certified and signed, in an envelope, and seal the same, and

endorse thereon the words, "The list of grand jurors selected at

. . . . . . term of the district court", the blank being for the

month and year in which the term of the court began its session.

The commissioners shall write their names across the seal of said

envelope, direct the same to the district judge and deliver it to

him in open court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.10. LIST TO CLERK. The judge shall deliver the envelope

containing the list of grand jurors to the clerk or one of his

deputies in open court without opening the same.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.11. OATH TO CLERK. Before the list of grand jurors is

delivered to the clerk, the judge shall administer to the clerk

and each of his deputies in open court the following oath: "You

do swear that you will not open the jury lists now delivered you,

nor permit them to be opened until the time prescribed by law;

that you will not, directly or indirectly, converse with any one

selected as a juror concerning any case or proceeding which may

come before such juror for trial in this court at its next term".

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.12. DEPUTY CLERK SWORN. Should the clerk subsequently

appoint a deputy, such clerk shall administer to him the same

oath, at the time of such appointment.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.13. CLERK SHALL OPEN LISTS. The grand jury may be

convened on the first or any subsequent day of the term. The

judge shall designate the day on which the grand jury is to be

impaneled and notify the clerk of such date; and within thirty

days of such date, and not before, the clerk shall open the

envelope containing the list of grand jurors, make out a copy of

the names of those selected as grand jurors, certify to it under

his official seal, note thereon the day for which they are to be

summoned, and deliver it to the sheriff.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.14. SUMMONING. The sheriff shall summon the persons

named in the list at least three days, exclusive of the day of

service, prior to the day on which the grand jury is to be

impaneled, by giving personal notice to each juror of the time

and place when and where he is to attend as a grand juror, or by

leaving at his place of residence with a member of his family

over sixteen years old, a written notice to such juror that he

has been selected as a grand juror, and the time and place when

and where he is to attend; or the judge, at his election, may

direct the sheriff to summon the grand jurors by registered or

certified mail.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1993, 73rd Leg., ch. 268, Sec. 5, eff. Sept. 1,

1993.

Art. 19.15. RETURN OF OFFICER. The officer executing such

summons shall return the list on the day on which the grand jury

is to be impaneled, with a certificate thereon of the date and

manner of service upon each juror. If any of said jurors have not

been summoned, he shall also state in his certificate the reason

why they have not been summoned.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.16. ABSENT JUROR FINED. A juror legally summoned,

failing to attend without a reasonable excuse, may, by order of

the court entered on the record, be fined not less than $100 nor

more than $500.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

640, Sec. 2, eff. September 1, 2009.

Art. 19.17. FAILURE TO SELECT. If for any reason a grand jury

shall not be selected or summoned prior to the commencement of

any term of court, or when none of those summoned shall attend,

the district judge may at any time after the commencement of the

term, in his discretion, direct a writ to be issued to the

sheriff commanding him to summon a jury commission, selected by

the court, which commission shall select not more than 40

persons, as provided by law, who shall serve as grand jurors.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 2001, 77th Leg., ch. 344, Sec. 2, eff. Sept. 1,

2001.

Art. 19.18. IF LESS THAN FOURTEEN ATTEND. When less than

fourteen of those summoned to serve as grand jurors are found to

be in attendance and qualified to so serve, the court shall order

the sheriff to summon such additional number of persons as may be

deemed necessary to constitute a grand jury of twelve persons and

two alternates.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1999, 76th Leg., ch. 1065, Sec. 1, eff. Sept. 1,

1999.

Art. 19.19. JURORS TO ATTEND FORTHWITH. The jurors provided for

in the two preceding Articles shall be summoned in person to

attend before the court forthwith.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.20. TO SUMMON QUALIFIED PERSONS. Upon directing the

sheriff to summon grand jurors not selected by the jury

commissioners, the court shall instruct him that he must summon

no person to serve as a grand juror who does not possess the

qualifications prescribed by law.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.21. TO TEST QUALIFICATIONS. When as many as fourteen

persons summoned to serve as grand jurors are in attendance upon

the court, it shall proceed to test their qualifications as such.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1999, 76th Leg., ch. 1065, Sec. 2, eff. Sept. 1,

1999.

Art. 19.22. INTERROGATED. Each person who is presented to serve

as a grand juror shall, before being impaneled, be interrogated

on oath by the court or under his direction, touching his

qualifications.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.23. MODE OF TEST. In trying the qualifications of any

person to serve as a grand juror, he shall be asked:

1. Are you a citizen of this state and county, and qualified to

vote in this county, under the Constitution and laws of this

state?

2. Are you able to read and write?

3. Have you ever been convicted of a felony?

4. Are you under indictment or other legal accusation for theft

or for any felony?

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1969, 61st Leg., p. 1364, ch. 412, Sec. 6, eff. Sept. 1, 1969.

Art. 19.24. QUALIFIED JUROR ACCEPTED. When, by the answer of the

person, it appears to the court that he is a qualified juror, he

shall be accepted as such, unless it be shown that he is not of

sound mind or of good moral character, or unless it be shown that

he is in fact not qualified to serve as a grand juror.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.25. EXCUSES FROM SERVICE. Any person summoned who does

not possess the requisite qualifications shall be excused by the

court from serving. The following qualified persons may be

excused from grand jury service:

(1) a person older than 70 years;

(2) a person responsible for the care of a child younger than 18

years;

(3) a student of a public or private secondary school;

(4) a person enrolled and in actual attendance at an institution

of higher education; and

(5) any other person that the court determines has a reasonable

excuse from service.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1979, 66th Leg., p. 393, ch. 184, Sec. 2, eff.

Sept. 1, 1979; Acts 1999, 76th Leg., ch. 1177, Sec. 2, eff. Sept.

1, 1999.

Art. 19.26. JURY IMPANELED. (a) When fourteen qualified jurors

are found to be present, the court shall proceed to impanel the

grand jury, unless a challenge is made, which may be to the array

or to any particular person presented to serve as a grand juror

or an alternate.

(b) The grand jury is composed of not more than twelve qualified

jurors. In addition, the court shall qualify and impanel not more

than two alternates to serve on disqualification or

unavailability of a juror during the term of the grand jury. On

learning that a grand juror has become disqualified or

unavailable during the term of the grand jury, the attorney

representing the state shall prepare an order for the court

identifying the disqualified or unavailable juror, stating the

basis for the disqualification or unavailability, dismissing the

disqualified or unavailable juror from the grand jury, and naming

one of the alternates as a member of the grand jury. The

procedure established by this subsection may be used on

disqualification or unavailability of a second grand juror during

the term of the grand jury. For purposes of this subsection, a

juror is unavailable if the juror is unable to participate fully

in the duties of the grand jury because of the death of the juror

or a physical or mental illness of the juror.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1999, 76th Leg., ch. 1065, Sec. 3, eff. Sept. 1,

1999; Subsec. (b) amended by Acts 2003, 78th Leg., ch. 889, Sec.

1, eff. Sept. 1, 2003.

Art. 19.27. ANY PERSON MAY CHALLENGE. Before the grand jury has

been impaneled, any person may challenge the array of jurors or

any person presented as a grand juror. In no other way shall

objections to the qualifications and legality of the grand jury

be heard. Any person confined in jail in the county shall upon

his request be brought into court to make such challenge.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.28. "ARRAY". By the "array" of grand jurors is meant the

whole body of persons summoned to serve as such before they have

been impaneled.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.29. "IMPANELED" AND "PANEL". A grand juror is said to be

"impaneled" after his qualifications have been tried and he has

been sworn. By "panel" is meant the whole body of grand jurors.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.30. CHALLENGE TO "ARRAY". A challenge to the "array"

shall be made in writing for these causes only:

1. That those summoned as grand jurors are not in fact those

selected by the method provided by Article 19.01(b) of this

chapter or by the jury commissioners; and

2. In case of grand jurors summoned by order of the court, that

the officer who summoned them had acted corruptly in summoning

any one or more of them.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1979, 66th Leg., p. 394, ch. 184, Sec. 3, eff.

Sept. 1, 1979.

Art. 19.31. CHALLENGE TO JUROR. A challenge to a particular

grand juror may be made orally for the following causes only:

1. That he is not a qualified juror; and

2. That he is the prosecutor upon an accusation against the

person making the challenge.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.32. SUMMARILY DECIDED. When a challenge to the array or

to any individual has been made, the court shall hear proof and

decide in a summary manner whether the challenge be well-founded

or not.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.33. OTHER JURORS SUMMONED. The court shall order another

grand jury to be summoned if the challenge to the array be

sustained, or order the panel to be completed if by challenge to

any particular grand juror their number be reduced below twelve.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.34. OATH OF GRAND JURORS. When the grand jury is

completed, the court shall appoint one of the number foreman; and

the following oath shall be administered by the court, or under

its direction, to the jurors: "You solemnly swear that you will

diligently inquire into, and true presentment make, of all such

matters and things as shall be given you in charge; the State's

counsel, your fellows and your own, you shall keep secret, unless

required to disclose the same in the course of a judicial

proceeding in which the truth or falsity of evidence given in the

grand jury room, in a criminal case, shall be under

investigation. You shall present no person from envy, hatred or

malice; neither shall you leave any person unpresented for love,

fear, favor, affection or hope of reward; but you shall present

things truly as they come to your knowledge, according to the

best of your understanding, so help you God".

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.35. TO INSTRUCT JURY. The court shall instruct the grand

jury as to their duty.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.36. BAILIFFS APPOINTED. The court and the district

attorney may each appoint one or more bailiffs to attend upon the

grand jury, and at the time of appointment, the following oath

shall be administered to each of them by the court, or under its

direction: "You solemnly swear that you will faithfully and

impartially perform all the duties of bailiff of the grand jury,

and that you will keep secret the proceedings of the grand jury,

so help you God". Such bailiffs shall be compensated in a sum to

be set by the commissioners court of said county.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.37. BAILIFF'S DUTIES. A bailiff is to obey the

instructions of the foreman, to summon all witnesses, and

generally, to perform all such duties as the foreman may require

of him. One bailiff shall be always with the grand jury, if two

or more are appointed.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.38. BAILIFF VIOLATING DUTY. No bailiff shall take part

in the discussions or deliberations of the grand jury nor be

present when they are discussing or voting upon a question. The

grand jury shall report to the court any violation of duty by a

bailiff and the court may punish him for such violation as for

contempt.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.39. ANOTHER FOREMAN APPOINTED. If the foreman of the

grand jury is from any cause absent or unable or disqualified to

act, the court shall appoint in his place some other member of

the body.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.40. QUORUM. Nine members shall be a quorum for the

purpose of discharging any duty or exercising any right properly

belonging to the grand jury.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 19.41. REASSEMBLED. A grand jury discharged by the court

for the term may be reassembled by the court at any time during

the term.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1999, 76th Leg., ch. 1065, Sec. 4, eff. Sept. 1,

1999.

Art. 19.42. PERSONAL INFORMATION ABOUT GRAND JURORS. (a) Except

as provided by Subsection (b), information collected by the

court, court personnel, or prosecuting attorney during the grand

jury selection process about a person who serves as a grand

juror, including the person's home address, home telephone

number, social security number, driver's license number, and

other personal information, is confidential and may not be

disclosed by the court, court personnel, or prosecuting attorney.

(b) On a showing of good cause, the court shall permit disclosure

of the information sought to a party to the proceeding.

Added by Acts 1999, 76th Leg., ch. 1177, Sec. 3, eff. Sept. 1,

1999.



CHAPTER 20. DUTIES AND POWERS OF THE GRAND JURY

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 20. DUTIES AND POWERS OF THE GRAND JURY

Art. 20.01. GRAND JURY ROOM. After the grand jury is organized

they shall proceed to the discharge of their duties in a suitable

place which the sheriff shall prepare for their sessions.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 20.011. WHO MAY BE PRESENT IN GRAND JURY ROOM. (a) Only the

following persons may be present in a grand jury room while the

grand jury is conducting proceedings:

(1) grand jurors;

(2) bailiffs;

(3) the attorney representing the state;

(4) witnesses while being examined or when necessary to assist

the attorney representing the state in examining other witnesses

or presenting evidence to the grand jury;

(5) interpreters, if necessary; and

(6) a stenographer or person operating an electronic recording

device, as provided by Article 20.012.

(b) Only a grand juror may be in a grand jury room while the

grand jury is deliberating.

Added by Acts 1995, 74th Leg., ch. 1011, Sec. 1, eff. Sept. 1,

1995.

Art. 20.012. RECORDING OF CERTAIN TESTIMONY. (a) Questions

propounded by the grand jury or the attorney representing the

state to a person accused or suspected and the testimony of that

person to the grand jury shall be recorded either by a

stenographer or by use of an electronic device capable of

recording sound.

(b) The validity of a grand jury proceeding is not affected by an

unintentional failure to record all or part of questions

propounded or testimony made under Subsection (a).

(c) The attorney representing the state shall maintain possession

of all records other than stenographer's notes made under this

article and any typewritten transcription of those records,

except as provided by Article 20.02.

Added by Acts 1995, 74th Leg., ch. 1011, Sec. 1, eff. Sept. 1,

1995.

Art. 20.02. PROCEEDINGS SECRET. (a) The proceedings of the grand

jury shall be secret.

(b) A grand juror, bailiff, interpreter, stenographer or person

operating an electronic recording device, or person preparing a

typewritten transcription of a stenographic or electronic

recording who discloses anything transpiring before the grand

jury, regardless of whether the thing transpiring is recorded, in

the course of the official duties of the grand jury shall be

liable to a fine as for contempt of the court, not exceeding five

hundred dollars, imprisonment not exceeding thirty days, or both

such fine and imprisonment.

(c) A disclosure of a record made under Article 20.012, a

disclosure of a typewritten transcription of that record, or a

disclosure otherwise prohibited by Subsection (b) or Article

20.16 may be made by the attorney representing the state in

performing the attorney's duties to a grand juror serving on the

grand jury before whom the record was made, another grand jury, a

law enforcement agency, or a prosecuting attorney, as permitted

by the attorney representing the state and determined by the

attorney as necessary to assist the attorney in the performance

of the attorney's duties. The attorney representing the state

shall warn any person the attorney authorizes to receive

information under this subsection of the person's duty to

maintain the secrecy of the information. Any person who receives

information under this subsection and discloses the information

for purposes other than those permitted by this subsection is

subject to punishment for contempt in the same manner as persons

who violate Subsection (b).

(d) The defendant may petition a court to order the disclosure of

information otherwise made secret by this article or the

disclosure of a recording or typewritten transcription under

Article 20.012 as a matter preliminary to or in connection with a

judicial proceeding. The court may order disclosure of the

information, recording, or transcription on a showing by the

defendant of a particularized need.

(e) A petition for disclosure under Subsection (d) must be filed

in the district court in which the case is pending. The defendant

must also file a copy of the petition with the attorney

representing the state, the parties to the judicial proceeding,

and any other persons required by the court to receive a copy of

the petition. All persons receiving a petition under this

subsection are entitled to appear before the court. The court

shall provide interested parties with an opportunity to appear

and present arguments for the continuation of or end to the

requirement of secrecy.

(f) A person who receives information under Subsection (d) or (e)

and discloses that information is subject to punishment for

contempt in the same manner as a person who violates Subsection

(b).

(g) The attorney representing the state may not disclose anything

transpiring before the grand jury except as permitted by

Subsections (c), (d), and (e).

(h) A subpoena or summons relating to a grand jury proceeding or

investigation must be kept secret to the extent and for as long

as necessary to prevent the unauthorized disclosure of a matter

before the grand jury. This subsection may not be construed to

limit a disclosure permitted by Subsection (c), (d), or (e).

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1995, 74th Leg., ch. 1011, Sec. 2, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

628, Sec. 1, eff. September 1, 2007.

Art. 20.03. ATTORNEY REPRESENTING STATE ENTITLED TO APPEAR. "The

attorney representing the State" means the Attorney General,

district attorney, criminal district attorney, or county

attorney. The attorney representing the State, is entitled to go

before the grand jury and inform them of offenses liable to

indictment at any time except when they are discussing the

propriety of finding an indictment or voting upon the same.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 20.04. ATTORNEY MAY EXAMINE WITNESSES. The attorney

representing the State may examine the witnesses before the grand

jury and shall advise as to the proper mode of interrogating

them. No person other than the attorney representing the State or

a grand juror may question a witness before the grand jury. No

person may address the grand jury about a matter before the grand

jury other than the attorney representing the State, a witness,

or the accused or suspected person or the attorney for the

accused or suspected person if approved by the State's attorney.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1989, 71st Leg., ch. 1065, Sec. 2, eff. Sept. 1,

1989.

Art. 20.05. MAY SEND FOR ATTORNEY. The grand jury may send for

the attorney representing the state and ask his advice upon any

matter of law or upon any question arising respecting the proper

discharge of their duties.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1989, 71st Leg., ch. 1065, Sec. 3, eff. Sept. 1,

1989.

Art. 20.06. ADVICE FROM COURT. The grand jury may also seek and

receive advice from the court touching any matter before them,

and for this purpose, shall go into court in a body; but they

shall so guard the manner of propounding their questions as not

to divulge the particular accusation that is pending before them;

or they may propound their questions in writing, upon which the

court may give them the desired information in writing.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 20.07. FOREMAN SHALL PRESIDE. The foreman shall preside

over the sessions of the grand jury, and conduct its business and

proceedings in an orderly manner. He may appoint one or more

members of the body to act as clerks for the grand jury.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 20.08. ADJOURNMENTS. The grand jury shall meet and adjourn

at times agreed upon by a majority of the body; but they shall

not adjourn, at any one time, for more than three days, unless by

consent of the court. With the consent of the court, they may

adjourn for a longer time, and shall as near as may be, conform

their adjournments to those of the court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 20.09. DUTIES OF GRAND JURY. The grand jury shall inquire

into all offenses liable to indictment of which any member may

have knowledge, or of which they shall be informed by the

attorney representing the State, or any other credible person.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 20.10. ATTORNEY OR FOREMAN MAY ISSUE PROCESS. The attorney

representing the state, or the foreman, in term time or vacation,

may issue a summons or attachment for any witness in the county

where they are sitting; which summons or attachment may require

the witness to appear before them at a time fixed, or forthwith,

without stating the matter under investigation.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 20.11. OUT-OF-COUNTY WITNESSES.

Sec. 1. The foreman or the attorney representing the State may,

upon written application to the district court stating the name

and residence of the witness and that his testimony is believed

to be material, cause a subpoena or an attachment to be issued to

any county in the State for such witness, returnable to the grand

jury then in session, or to the next grand jury for the county

from whence the same issued, as such foreman or attorney may

desire. The subpoena may require the witness to appear and

produce records and documents. An attachment shall command the

sheriff or any constable of the county where the witness resides

to serve the witness, and have him before the grand jury at the

time and place specified in the writ.

Sec. 2. A subpoena or attachment issued pursuant to this article

shall be served and returned in the manner prescribed in Chapter

24 of this code.

A witness subpoenaed pursuant to this article shall be

compensated as provided in this code.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1973, 63rd Leg., p. 787, ch. 350, Sec. 1, eff. June 12, 1973.

Art. 20.12. ATTACHMENT IN VACATION. The attorney representing

the state may cause an attachment for a witness to be issued, as

provided in the preceding Article, either in term time or in

vacation.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 20.13. EXECUTION OF PROCESS. The bailiff or other officer

who receives process to be served from a grand jury shall

forthwith execute the same and return it to the foreman, if the

grand jury be in session; and if the grand jury be not in

session, the process shall be returned to the district clerk. If

the process is returned not executed, the return shall state why

it was not executed.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 20.14. EVASION OF PROCESS. If it be made to appear

satisfactorily to the court that a witness for whom an attachment

has been issued to go before the grand jury is in any manner

wilfully evading the service of such summons or attachment, the

court may fine such witness, as for contempt, not exceeding five

hundred dollars.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 20.15. WHEN WITNESS REFUSES TO TESTIFY. When a witness,

brought in any manner before a grand jury, refuses to testify,

such fact shall be made known to the attorney representing the

State or to the court; and the court may compel the witness to

answer the question, if it appear to be a proper one, by imposing

a fine not exceeding five hundred dollars, and by committing the

party to jail until he is willing to testify.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 20.16. OATHS TO WITNESSES. (a) The following oath shall

be administered by the foreman, or under the foreman's direction,

to each witness before being interrogated: "You solemnly swear

that you will not reveal, by your words or conduct, and will keep

secret any matter about which you may be interrogated or that you

have observed during the proceedings of the grand jury, and that

you will answer truthfully the questions asked of you by the

grand jury, or under its direction, so help you God."

(b) A witness who reveals any matter about which the witness is

interrogated or that the witness has observed during the

proceedings of the grand jury, other than when required to give

evidence thereof in due course, shall be liable to a fine as for

contempt of court, not exceeding $500, and to imprisonment not

exceeding six months.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1973, 63rd Leg., p. 968, ch. 399, Sec. 2(A), eff. Jan. 1, 1974.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

28, Sec. 1, eff. September 1, 2007.

Art. 20.17. HOW SUSPECT OR ACCUSED QUESTIONED. (a) The grand

jury, in propounding questions to the person accused or

suspected, shall first state the offense with which he is

suspected or accused, the county where the offense is said to

have been committed and as nearly as may be, the time of

commission of the offense, and shall direct the examination to

the offense under investigation.

(b) Prior to any questioning of an accused or suspected person

who is subpoenaed to appear before the grand jury, the accused or

suspected person shall be furnished a written copy of the

warnings contained in Subsection (c) of this section and shall be

given a reasonable opportunity to retain counsel or apply to the

court for an appointed attorney and to consult with counsel prior

to appearing before the grand jury.

(c) If an accused or suspected person is subpoenaed to appear

before a grand jury prior to any questions before the grand jury,

the person accused or suspected shall be orally warned as

follows:

(1) "Your testimony before this grand jury is under oath";

(2) "Any material question that is answered falsely before this

grand jury subjects you to being prosecuted for aggravated

perjury";

(3) "You have the right to refuse to make answers to any

question, the answer to which would incriminate you in any

manner";

(4) "You have the right to have a lawyer present outside this

chamber to advise you before making answers to questions you feel

might incriminate you";

(5) "Any testimony you give may be used against you at any

subsequent proceeding";

(6) "If you are unable to employ a lawyer, you have the right to

have a lawyer appointed to advise you before making an answer to

a question, the answer to which you feel might incriminate you."

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1989, 71st Leg., ch. 1065, Sec. 4, eff. Sept. 1,

1989.

Art. 20.18. HOW WITNESS QUESTIONED. When a felony has been

committed in any county within the jurisdiction of the grand

jury, and the name of the offender is known or unknown or where

it is uncertain when or how the felony was committed, the grand

jury shall first state to the witness called the subject matter

under investigation, then may ask pertinent questions relative to

the transaction in general terms and in such a manner as to

determine whether he has knowledge of the violation of any

particular law by any person, and if so, by what person.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 20.19. GRAND JURY SHALL VOTE. After all the testimony which

is accessible to the grand jury shall have been given in respect

to any criminal accusation, the vote shall be taken as to the

presentment of an indictment, and if nine members concur in

finding the bill, the foreman shall make a memorandum of the same

with such data as will enable the attorney who represents the

State to write the indictment.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 20.20. INDICTMENT PREPARED. The attorney representing the

State shall prepare all indictments which have been found, with

as little delay as possible, and deliver them to the foreman, who

shall sign the same officially, and said attorney shall endorse

thereon the names of the witnesses upon whose testimony the same

was found.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 20.21. INDICTMENT PRESENTED. When the indictment is ready

to be presented, the grand jury shall through their foreman,

deliver the indictment to the judge or clerk of the court. At

least nine members of the grand jury must be present on such

occasion.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1979, 66th Leg., p. 1033, ch. 463, Sec. 1, eff.

June 7, 1979.

Art. 20.22. PRESENTMENT ENTERED OF RECORD. The fact of a

presentment of indictment by a grand jury shall be entered upon

the record of the court, if the defendant is in custody or under

bond, noting briefly the style of the criminal action and the

file number of the indictment and the defendant's name. If the

defendant is not in custody or under bond at the time of the

presentment of indictment, the entry in the record of the court

relating to said indictment shall be delayed until such time as

the capias is served and the defendant is placed in custody or

under bond.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1979, 66th Leg., p. 1033, ch. 463, Sec. 2, eff.

June 7, 1979; Acts 1999, 76th Leg., ch. 580, Sec. 3, eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

628, Sec. 2, eff. September 1, 2007.



CHAPTER 21. INDICTMENT AND INFORMATION

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 21. INDICTMENT AND INFORMATION

Art. 21.01. "INDICTMENT". An "indictment" is the written

statement of a grand jury accusing a person therein named of some

act or omission which, by law, is declared to be an offense.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 21.011. FILING OF CHARGING INSTRUMENT OR RELATED DOCUMENT

IN ELECTRONIC FORM. (a) An indictment, information, complaint,

or other charging instrument or a related document in a criminal

case may be filed in electronic form with a judge or clerk of the

court authorized to receive the document.

(b) A judge or clerk of the court is authorized to receive for

filing purposes an information, indictment, complaint, or other

charging instrument or a related document in electronic form in

accordance with Subchapter I, Chapter 51, Government Code, if:

(1) the document complies with the requirements that would apply

if the document were filed in hard-copy form;

(2) the clerk of the court has the means to electronically store

the document for the statutory period of record retention;

(3) the judge or clerk of the court is able to reproduce the

document in hard-copy form on demand; and

(4) the clerk of the court is able to display or otherwise make

the document available in electronic form to the public at no

charge.

(c) The person filing the document and the person receiving the

document must complete the electronic filing as provided by

Section 51.804, Government Code.

(d) Notwithstanding Section 51.806, Government Code, an

indictment, information, complaint, or other charging instrument

or a related document transmitted in electronic form is exempt

from a requirement under this code that the pleading be endorsed

by a natural person. The requirement of an oath under this code

is satisfied if:

(1) all or part of the document was sworn to; and

(2) the electronic form states which parts of the document were

sworn to and the name of the officer administering the oath.

(e) An electronically filed document described by this section

may be amended or modified in compliance with Chapter 28 or other

applicable law. The amended or modified document must reflect

that the original document has been superseded.

(f) This section does not affect the application of Section

51.318, Government Code, Section 118.052(3), Local Government

Code, or any other law permitting the collection of fees for the

provision of services related to court documents.

Added by Acts 2005, 79th Leg., Ch.

312, Sec. 3, eff. June 17, 2005.

Art. 21.02. REQUISITES OF AN INDICTMENT. An indictment shall be

deemed sufficient if it has the following requisites:

1. It shall commence, "In the name and by authority of The State

of Texas".

2. It must appear that the same was presented in the district

court of the county where the grand jury is in session.

3. It must appear to be the act of a grand jury of the proper

county.

4. It must contain the name of the accused, or state that his

name is unknown and give a reasonably accurate description of

him.

5. It must show that the place where the offense was committed is

within the jurisdiction of the court in which the indictment is

presented.

6. The time mentioned must be some date anterior to the

presentment of the indictment, and not so remote that the

prosecution of the offense is barred by limitation.

7. The offense must be set forth in plain and intelligible words.

8. The indictment must conclude, "Against the peace and dignity

of the State".

9. It shall be signed officially by the foreman of the grand

jury.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 21.03. WHAT SHOULD BE STATED. Everything should be stated

in an indictment which is necessary to be proved.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 21.04. THE CERTAINTY REQUIRED. The certainty required in an

indictment is such as will enable the accused to plead the

judgment that may be given upon it in bar of any prosecution for

the same offense.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 21.05. PARTICULAR INTENT; INTENT TO DEFRAUD. Where a

particular intent is a material fact in the description of the

offense, it must be stated in the indictment; but in any case

where an intent to defraud is required to constitute an offense,

it shall be sufficient to allege an intent to defraud, without

naming therein the particular person intended to be defrauded.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 21.06. ALLEGATION OF VENUE. When the offense may be

prosecuted in either of two or more counties, the indictment may

allege the offense to have been committed in the county where the

same is prosecuted, or in any county or place where the offense

was actually committed.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 21.07. ALLEGATION OF NAME. In alleging the name of the

defendant, or of any other person necessary to be stated in the

indictment, it shall be sufficient to state one or more of the

initials of the given name and the surname. When a person is

known by two or more names, it shall be sufficient to state

either name. When the name of the person is unknown to the grand

jury, that fact shall be stated, and if it be the accused, a

reasonably accurate description of him shall be given in the

indictment.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1995, 74th Leg., ch. 830, Sec. 1, eff. Sept. 1,

1995.

Art. 21.08. ALLEGATION OF OWNERSHIP. Where one person owns the

property, and another person has the possession of the same, the

ownership thereof may be alleged to be in either. Where property

is owned in common, or jointly, by two or more persons, the

ownership may be alleged to be in all or either of them. When the

property belongs to the estate of a deceased person, the

ownership may be alleged to be in the executor, administrator or

heirs of such deceased person, or in any one of such heirs. Where

the ownership of the property is unknown to the grand jury, it

shall be sufficient to allege that fact.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1967, 60th Leg., p. 1738, ch. 659, Sec. 16, eff.

Aug. 28, 1967.

Art. 21.09. DESCRIPTION OF PROPERTY. If known, personal property

alleged in an indictment shall be identified by name, kind,

number, and ownership. When such is unknown, that fact shall be

stated, and a general classification, describing and identifying

the property as near as may be, shall suffice. If the property be

real estate, its general locality in the county, and the name of

the owner, occupant or claimant thereof, shall be a sufficient

description of the same.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1975, 64th Leg., p. 909, ch. 341, Sec. 2, eff.

June 19, 1975.

Art. 21.10. "FELONIOUS" AND "FELONIOUSLY". It is not necessary

to use the words "Felonious" or "feloniously" in any indictment.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 21.11. CERTAINTY; WHAT SUFFICIENT. An indictment shall be

deemed sufficient which charges the commission of the offense in

ordinary and concise language in such a manner as to enable a

person of common understanding to know what is meant, and with

that degree of certainty that will give the defendant notice of

the particular offense with which he is charged, and enable the

court, on conviction, to pronounce the proper judgment; and in no

case are the words "force and arms" or "contrary to the form of

the statute" necessary.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 21.12. SPECIAL AND GENERAL TERMS. When a statute defining

any offense uses special or particular terms, indictment on it

may use the general term which, in common language, embraces the

special term. To charge an unlawful sale, it is necessary to name

the purchaser.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 21.13. ACT WITH INTENT TO COMMIT AN OFFENSE. An indictment

for an act done with intent to commit some other offense may

charge in general terms the commission of such act with intent to

commit such other offense.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 21.14. PERJURY AND AGGRAVATED PERJURY. (a) An indictment

for perjury or aggravated perjury need not charge the precise

language of the false statement, but may state the substance of

the same, and no such indictment shall be held insufficient on

account of any variance which does not affect the subject matter

or general import of such false statement; and it is not

necessary in such indictment to set forth the pleadings, records

or proceeding with which the false statement is connected, nor

the commission or authority of the court or person before whom

the false statement was made; but it is sufficient to state the

name of the court or public servant by whom the oath was

administered with the allegation of the falsity of the matter on

which the perjury or aggravated perjury is assigned.

(b) If an individual is charged with aggravated perjury before a

grand jury, the indictment may not be entered by the grand jury

before which the false statement was alleged to have been made.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1973, 63rd Leg., p. 968, ch. 399, Sec. 2(A), eff.

Jan. 1, 1974.

Amended by Acts 1989, 71st Leg., ch. 1065, Sec. 5, eff. Sept. 1,

1989.

Art. 21.15. MUST ALLEGE ACTS OF RECKLESSNESS OR CRIMINAL

NEGLIGENCE. Whenever recklessness or criminal negligence enters

into or is a part or element of any offense, or it is charged

that the accused acted recklessly or with criminal negligence in

the commission of an offense, the complaint, information, or

indictment in order to be sufficient in any such case must

allege, with reasonable certainty, the act or acts relied upon to

constitute recklessness or criminal negligence, and in no event

shall it be sufficient to allege merely that the accused, in

committing the offense, acted recklessly or with criminal

negligence.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1973, 63rd Leg., p. 968, ch. 399, Sec. 2(A), eff.

Jan. 1, 1974.

Art. 21.16. CERTAIN FORMS OF INDICTMENTS. The following form of

indictments is sufficient:

""In the name and by authority of the State of Texas: The grand

jury of ............ County, State of Texas, duly organized at

the ............ term, A.D. ............, of the district court

of said county, in said court at said term, do present that

............ (defendant) on the .......... day of ............

A.D. ............, in said county and State, did ............

(description of offense) against the peace and dignity of the

State.

............, Foreman of the grand jury."

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 21.17. FOLLOWING STATUTORY WORDS. Words used in a statute

to define an offense need not be strictly pursued in the

indictment; it is sufficient to use other words conveying the

same meaning, or which include the sense of the statutory words.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 21.18. MATTERS OF JUDICIAL NOTICE. Presumptions of law and

matters of which judicial notice is taken (among which are

included the authority and duties of all officers elected or

appointed under the General Laws of this State) need not be

stated in an indictment.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 21.19. DEFECTS OF FORM. An indictment shall not be held

insufficient, nor shall the trial, judgment or other proceedings

thereon be affected, by reason of any defect of form which does

not prejudice the substantial rights of the defendant.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 21.20. "INFORMATION". An "Information" is a written

statement filed and presented in behalf of the State by the

district or county attorney, charging the defendant with an

offense which may by law be so prosecuted.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 21.21. REQUISITES OF AN INFORMATION. An information is

sufficient if it has the following requisites:

1. It shall commence, "In the name and by authority of the State

of Texas";

2. That it appear to have been presented in a court having

jurisdiction of the offense set forth;

3. That it appear to have been presented by the proper officer;

4. That it contain the name of the accused, or state that his

name is unknown and give a reasonably accurate description of

him;

5. It must appear that the place where the offense is charged to

have been committed is within the jurisdiction of the court where

the information is filed;

6. That the time mentioned be some date anterior to the filing of

the information, and that the offense does not appear to be

barred by limitation;

7. That the offense be set forth in plain and intelligible words;

8. That it conclude, "Against the peace and dignity of the

State"; and

9. It must be signed by the district or county attorney,

officially.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 21.22. INFORMATION BASED UPON COMPLAINT. No information

shall be presented until affidavit has been made by some credible

person charging the defendant with an offense. The affidavit

shall be filed with the information. It may be sworn to before

the district or county attorney who, for that purpose, shall have

power to administer the oath, or it may be made before any

officer authorized by law to administer oaths.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 21.23. RULES AS TO INDICTMENT APPLY TO INFORMATION. The

rules with respect to allegations in an indictment and the

certainty required apply also to an information.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 21.24. JOINDER OF CERTAIN OFFENSES. (a) Two or more

offenses may be joined in a single indictment, information, or

complaint, with each offense stated in a separate count, if the

offenses arise out of the same criminal episode, as defined in

Chapter 3 of the Penal Code.

(b) A count may contain as many separate paragraphs charging the

same offense as necessary, but no paragraph may charge more than

one offense.

(c) A count is sufficient if any one of its paragraphs is

sufficient. An indictment, information, or complaint is

sufficient if any one of its counts is sufficient.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1973, 63rd Leg., p. 968, ch. 399, Sec. 2(A), eff.

Jan. 1, 1974.

Art. 21.25. WHEN INDICTMENT HAS BEEN LOST, ETC. When an

indictment or information has been lost, mislaid, mutilated or

obliterated, the district or county attorney may suggest the fact

to the court; and the same shall be entered upon the minutes of

the court. In such case, another indictment or information may be

substituted, upon the written statement of such attorney that it

is substantially the same as that which has been lost, mislaid,

mutilated, or obliterated. Or another indictment may be

presented, as in the first instance; and in such case, the period

for the commencement of the prosecution shall be dated from the

time of making such entry.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 21.26. ORDER TRANSFERRING CASES. Upon the filing of an

indictment in the district court which charges an offense over

which such court has no jurisdiction, the judge of such court

shall make an order transferring the same to such inferior court

as may have jurisdiction, stating in such order the cause

transferred and to what court transferred.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 21.27. CAUSES TRANSFERRED TO JUSTICE COURT. Causes over

which justices of the peace have jurisdiction may be transferred

to a justice of the peace at the county seat, or in the

discretion of the judge, to a justice of the precinct in which

the same can be most conveniently tried, as may appear by

memorandum endorsed by the grand jury on the indictment or

otherwise. If it appears to the judge that the offense has been

committed in any incorporated town or city, the cause shall be

transferred to a justice in said town or city, if there be one

therein; and any justice to whom such cause may be transferred

shall have jurisdiction to try the same.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 21.28. DUTY ON TRANSFER. The clerk of the court, without

delay, shall deliver the indictments in all cases transferred,

together with all the papers relating to each case, to the proper

court or justice, as directed in the order of transfer; and shall

accompany each case with a certified copy of all the proceedings

taken therein in the district court, and with a bill of the costs

that have accrued therein in the district court. The said costs

shall be taxed in the court in which said cause is tried, in the

event of a conviction.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 21.29. PROCEEDINGS OF INFERIOR COURT. Any case so

transferred shall be entered on the docket of the court to which

it is transferred. All process thereon shall be issued and the

defendant tried as if the case had originated in the court to

which it was transferred.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 21.30. CAUSE IMPROVIDENTLY TRANSFERRED. When a cause has

been improvidently transferred to a court which has no

jurisdiction of the same, the court to which it has been

transferred shall order it to be re-transferred to the proper

court; and the same proceedings shall be had as in the case of

the original transfer. In such case, the defendant and the

witnesses shall be held bound to appear before the court to which

the case has been re-transferred, the same as they were bound to

appear before the court so transferring the same.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 21.31. TESTING FOR AIDS AND CERTAIN OTHER DISEASES. (a) A

person who is indicted for or who waives indictment for an

offense under Section 21.02, 21.11(a)(1), 22.011, or 22.021,

Penal Code, shall, at the direction of the court on the court's

own motion or on the request of the victim of the alleged

offense, undergo a standard diagnostic test approved by the

United States Food and Drug Administration for human

immunodeficiency virus (HIV) infection and other sexually

transmitted diseases. If the person refuses to submit

voluntarily to the test, the court shall require the person to

submit to the test. On request of the victim of the alleged

offense, the court shall order the defendant to undergo the test

not later than 48 hours after an indictment for the offense is

presented against the defendant or the defendant waives

indictment. Except as provided by Subsection (b-1), the court

may require a defendant previously required under this article to

undergo a diagnostic test on indictment for an offense to undergo

a subsequent test only after conviction of the offense. A person

performing a test under this subsection shall make the test

results available to the local health authority, and the local

health authority shall be required to make the notification of

the test results to the victim of the alleged offense and to the

defendant.

(a-1) If the victim requests the testing of the defendant and a

law enforcement agency is unable to locate the defendant during

the 48-hour period allowed for that testing under Subsection (a),

the running of the 48-hour period is tolled until the law

enforcement agency locates the defendant and the defendant is

present in the jurisdiction.

(b) The court shall order a person who is charged with an

offense under Section 22.11, Penal Code, to undergo in the manner

provided by Subsection (a) a diagnostic test designed to show or

help show whether the person has HIV, hepatitis A, hepatitis B,

tuberculosis, or any other disease designated as a reportable

disease under Section 81.048, Health and Safety Code. The person

charged with the offense shall pay the costs of testing under

this subsection.

(b-1) If the results of a diagnostic test conducted under

Subsection (a) or (b) are positive for HIV, the court shall order

the defendant to undergo any necessary additional testing within

a reasonable time after the test results are released.

(c) The state may not use the fact that a test was performed on

a person under Subsection (a) or use the results of a test

conducted under Subsection (a) in any criminal proceeding arising

out of the alleged offense.

(d) Testing under this article shall be conducted in accordance

with written infectious disease control protocols adopted by the

Texas Board of Health that clearly establish procedural

guidelines that provide criteria for testing and that respect the

rights of the person accused and any victim of the alleged

offense.

(e) This article does not permit a court to release a test

result to anyone other than those authorized by law, and the

provisions of Section 81.103(d), Health and Safety Code, may not

be construed to allow that disclosure.

Acts 1987, 70th Leg., 2nd C.S., ch. 55, Sec. 3, eff. Oct. 20,

1987.

Subsec. (c) amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(7),

eff. Sept. 1, 1991; Subsec. (a) amended by Acts 1993, 73rd Leg.,

ch. 811, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

543, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.12, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

418, Sec. 1, eff. September 1, 2009.



CHAPTER 22. FORFEITURE OF BAIL

CODE OF CRIMINAL PROCEDURETITLE 1. CODE OF CRIMINAL PROCEDURECHAPTER 22. FORFEITURE OF BAILArt. 22.01. BAIL FORFEITED, WHEN. When a defendant is bound by bail to appear and fails to appear in any court in which such case may be pending and at any time when his personal appearance is required under this Code, or by any court or magistrate, a forfeiture of his bail and a judicial declaration of such forfeiture shall be taken in the manner provided in Article 22.02 of this Code and entered by such court.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966. Amended by Acts 1981, 67th Leg., p. 886, ch. 312, Sec. 2, eff. Aug. 31, 1981.

Art. 22.02. MANNER OF TAKING A FORFEITURE. Bail bonds and personal bonds are forfeited in the following manner: The name of the defendant shall be called distinctly at the courthouse door, and if the defendant does not appear within a reasonable time after such call is made, judgment shall be entered that the State of Texas recover of the defendant the amount of money in which he is bound, and of his sureties, if any, the amount of money in which they are respectively bound, which judgment shall state that the same will be made final, unless good cause be shown why the defendant did not appear.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 22.03. CITATION TO SURETIES. (a) Upon entry of judgment, a citation shall issue forthwith notifying the sureties of the defendant, if any, that the bond has been forfeited, and requiring them to appear and show cause why the judgment of forfeiture should not be made final.(b) A citation to a surety who is an individual shall be served to the individual at the address shown on the face of the bond or the last known address of the individual.(c) A citation to a surety that is a corporation or other entity shall be served to the attorney designated for service of process by the corporation or entity under Chapter 804, Insurance Code.(d) By filing the waiver or designation in writing with the clerk of the court, a surety may waive service of citation or may designate a person other than the surety or the surety's attorney to receive service of citation under this article. The waiver or designation is effective until a written revocation is filed with the clerk.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.Amended by: Acts 2005, 79th Leg., Ch. 743, Sec. 3, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 657, Sec. 1, eff. September 1, 2007.

Art. 22.035. CITATION TO DEFENDANT POSTING CASH BOND. A citation to a defendant who posted a cash bond shall be served to the defendant at the address shown on the face of the bond or the last known address of the defendant.

Added by Acts 2007, 80th Leg., R.S., Ch. 657, Sec. 2, eff. September 1, 2007.

Art. 22.04. REQUISITES OF CITATION. A citation shall be sufficient if it be in the form provided for citations in civil cases in such court; provided, however, that a copy of the judgment of forfeiture entered by the court, a copy of the forfeited bond, and a copy of any power of attorney attached to the forfeited bond shall be attached to the citation and the citation shall notify the parties cited to appear and show cause why the judgment of forfeiture should not be made final.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.Amended by: Acts 2005, 79th Leg., Ch. 743, Sec. 4, eff. September 1, 2005.

Art. 22.05. CITATION AS IN CIVIL ACTIONS. If service of citation is not waived under Article 22.03, a surety is entitled to notice by service of citation, the length of time and in the manner required in civil actions; and the officer executing the citation shall return the same as in civil actions. It shall not be necessary to give notice to the defendant unless he has furnished his address on the bond, in which event notice to the defendant shall be deposited in the United States mail directed to the defendant at the address shown on the bond or the last known address of the defendant.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.Amended by: Acts 2005, 79th Leg., Ch. 743, Sec. 5, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 657, Sec. 3, eff. September 1, 2007.

Art. 22.06. CITATION BY PUBLICATION. Where the surety is a nonresident of the State, or where he is a transient person, or where his residence is unknown, the district or county attorney may, upon application in writing to the county clerk, stating the facts, obtain a citation to be served by publication; and the same shall be served by a publication and returned as in civil actions.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 22.07. COST OF PUBLICATION. When service of citation is made by publication, the county in which the forfeiture has been taken shall pay the costs thereof, to be taxed as costs in the case.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 22.08. SERVICE OUT OF THE STATE. Service of a certified copy of the citation upon any absent or non-resident surety may be made outside of the limits of this State by any person competent to make oath of the fact; and the affidavit of such person, stating the facts of such service, shall be a sufficient return.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 22.09. WHEN SURETY IS DEAD. If the surety is dead at the time the forfeiture is taken, the forfeiture shall nevertheless be valid. The final judgment shall not be rendered where a surety has died, either before or after the forfeiture has been taken, unless his executor, administrator or heirs, as the case may be, have been cited to appear and show cause why the judgment should not be made final, in the same manner as provided in the case of the surety.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 22.10. SCIRE FACIAS DOCKET. When a forfeiture has been declared upon a bond, the court or clerk shall docket the case upon the scire facias or upon the civil docket, in the name of the State of Texas, as plaintiff, and the principal and his sureties, if any, as defendants; and, except as otherwise provided by this chapter, the proceedings had therein shall be governed by the same rules governing other civil suits.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966. Amended by Acts 1981, 67th Leg., p. 886, ch. 312, Sec. 3, eff. Aug. 31, 1981.

Amended by Acts 1999, 76th Leg., ch. 1506, Sec. 4, eff. Sept. 1, 1999.

Art. 22.11. SURETIES MAY ANSWER. After the forfeiture of the bond, if the sureties, if any, have been duly notified, the sureties, if any, may answer in writing and show cause why the defendant did not appear, which answer may be filed within the time limited for answering in other civil actions.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 22.12. PROCEEDINGS NOT SET ASIDE FOR DEFECT OF FORM. The bond, the judgment declaring the forfeiture, the citation and the return thereupon, shall not be set aside because of any defect of form; but such defect of form may, at any time, be amended under the direction of the court.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 22.125. POWERS OF THE COURT. After a judicial declaration of forfeiture is entered, the court may proceed with the trial required by Article 22.14 of this code. The court may exonerate the defendant and his sureties, if any, from liability on the forfeiture, remit the amount of the forfeiture, or set aside the forfeiture only as expressly provided by this chapter. The court may approve any proposed settlement of the liability on the forfeiture that is agreed to by the state and by the defendant or the defendant's sureties, if any.

Acts 1981, 67th Leg., p. 886, ch. 312, Sec. 4, eff. Aug. 31, 1981. Renumbered from art. 22.12a by Acts 1987, 70th Leg., ch. 167, Sec. 5.02(1), eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 1506, Sec. 5, eff. Sept. 1, 1999.

Art. 22.13. CAUSES WHICH WILL EXONERATE. (a) The following causes, and no other, will exonerate the defendant and his sureties, if any, from liability upon the forfeiture taken:1. That the bond is, for any cause, not a valid and binding undertaking in law. If it be valid and binding as to the principal, and one or more of his sureties, if any, they shall not be exonerated from liability because of its being invalid and not binding as to another surety or sureties, if any. If it be invalid and not binding as to the principal, each of the sureties, if any, shall be exonerated from liability. If it be valid and binding as to the principal, but not so as to the sureties, if any, the principal shall not be exonerated, but the sureties, if any, shall be.2. The death of the principal before the forfeiture was taken.3. The sickness of the principal or some uncontrollable circumstance which prevented his appearance at court, and it must, in every such case, be shown that his failure to appear arose from no fault on his part. The causes mentioned in this subdivision shall not be deemed sufficient to exonerate the principal and his sureties, if any, unless such principal appear before final judgment on the bond to answer the accusation against him, or show sufficient cause for not so appearing.4. Failure to present an indictment or information at the first term of the court which may be held after the principal has been admitted to bail, in case where the party was bound over before indictment or information, and the prosecution has not been continued by order of the court.5. The incarceration of the principal in any jurisdiction in the United States:(A) in the case of a misdemeanor, at the time of or not later than the 180th day after the date of the principal's failure to appear in court; or(B) in the case of a felony, at the time of or not later than the 270th day after the date of the principal's failure to appear in court.(b) A surety exonerated under Subdivision 5, Subsection (a), remains obligated to pay costs of court, any reasonable and necessary costs incurred by a county to secure the return of the principal, and interest accrued on the bond amount from the date of the judgment nisi to the date of the principal's incarceration.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 2003, 78th Leg., ch. 942, Sec. 1, eff. June 20, 2003.

Art. 22.14. JUDGMENT FINAL. When, upon a trial of the issues presented, no sufficient cause is shown for the failure of the principal to appear, the judgment shall be made final against him and his sureties, if any, for the amount in which they are respectively bound; and the same shall be collected by execution as in civil actions. Separate executions shall issue against each party for the amount adjudged against him. The costs shall be equally divided between the sureties, if there be more than one.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 22.15. JUDGMENT FINAL BY DEFAULT. When the sureties have been duly cited and fail to answer, and the principal also fails to answer within the time limited for answering in other civil actions, the court shall enter judgment final by default.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 22.16. REMITTITUR AFTER FORFEITURE. (a) After forfeiture of a bond and before entry of a final judgment, the court shall, on written motion, remit to the surety the amount of the bond, after deducting the costs of court and any reasonable and necessary costs to the county for the return of the principal, and the interest accrued on the bond amount as provided by Subsection (c) if the principal is released on new bail in the case or the case for which bond was given is dismissed.(b) For other good cause shown and before the entry of a final judgment against the bond, the court in its discretion may remit to the surety all or part of the amount of the bond after deducting the costs of court and any reasonable and necessary costs to the county for the return of the principal, and the interest accrued on the bond amount as provided by Subsection (c).(c) For the purposes of this article, interest accrues on the bond amount from the date of forfeiture in the same manner and at the same rate as provided for the accrual of prejudgment interest in civil cases.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966. Amended by Acts 1981, 67th Leg., p. 886, ch. 312, Sec. 5, eff. Aug. 31, 1981; Acts 1987, 70th Leg., ch. 1047, Sec. 3, eff. June 20, 1987.

Amended by Acts 2003, 78th Leg., ch. 942, Sec. 2, eff. June 20, 2003.

Art. 22.17. SPECIAL BILL OF REVIEW. (a) Not later than two years after the date a final judgment is entered in a bond forfeiture proceeding, the surety on the bond may file with the court a special bill of review. A special bill of review may include a request, on equitable grounds, that the final judgment be reformed and that all or part of the bond amount be remitted to the surety, after deducting the costs of court, any reasonable costs to the county for the return of the principal, and the interest accrued on the bond amount from the date of forfeiture. The court in its discretion may grant or deny the bill in whole or in part.(b) For the purposes of this article, interest accrues on the bond amount from the date of:(1) forfeiture to the date of final judgment in the same manner and at the same rate as provided for the accrual of prejudgment interest in civil cases; and(2) final judgment to the date of the order for remittitur at the same rate as provided for the accrual of postjudgment interest in civil cases.

Acts 1987, 70th Leg., ch. 1047, Sec. 4, eff. June 20, 1987.

Art. 22.18. LIMITATION. An action by the state to forfeit a bail bond under this chapter must be brought not later than the fourth anniversary of the date the principal fails to appear in court.

Added by Acts 1999, 76th Leg., ch. 1506, Sec. 6, eff. Sept. 1, 1999.



CHAPTER 23. THE CAPIAS

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 23. THE CAPIAS

Art. 23.01. DEFINITION OF A "CAPIAS". In this chapter, a

"capias" is a writ that is:

(1) issued by a judge of the court having jurisdiction of a case

after commitment or bail and before trial, or by a clerk at the

direction of the judge; and

(2) directed "To any peace officer of the State of Texas",

commanding the officer to arrest a person accused of an offense

and bring the arrested person before that court immediately or on

a day or at a term stated in the writ.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1263, Sec. 3, eff. September 1, 2007.

Art. 23.02. ITS REQUISITES. A capias shall be held sufficient if

it have the following requisites:

1. That it run in the name of "The State of Texas";

2. That it name the person whose arrest is ordered, or if

unknown, describe him;

3. That it specify the offense of which the defendant is accused,

and it appear thereby that he is accused of some offense against

the penal laws of the State;

4. That it name the court to which and the time when it is

returnable; and

5. That it be dated and attested officially by the authority

issuing the same.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 23.03. CAPIAS OR SUMMONS IN FELONY. (a) A capias shall be

issued by the district clerk upon each indictment for felony

presented, after bail has been set or denied by the judge of the

court. Upon the request of the attorney representing the State, a

summons shall be issued by the district clerk. The capias or

summons shall be delivered by the clerk or mailed to the sheriff

of the county where the defendant resides or is to be found. A

capias or summons need not issue for a defendant in custody or

under bond.

(b) Upon the request of the attorney representing the State a

summons instead of a capias shall issue. If a defendant fails to

appear in response to the summons a capias shall issue.

(c) Summons. The summons shall be in the same form as the capias

except that it shall summon the defendant to appear before the

proper court at a stated time and place. The summons shall be

served upon a defendant by delivering a copy to him personally,

or by leaving it at his dwelling house or usual place of abode

with some person of suitable age and discretion then residing

therein or by mailing it to the defendant's last known address.

(d) A summons issued to any person must clearly and prominently

state in English and in Spanish the following:

"It is an offense for a person to intentionally influence or

coerce a witness to testify falsely or to elude legal process. It

is also a felony offense to harm or threaten to harm a witness or

prospective witness in retaliation for or on account of the

service of the person as a witness or to prevent or delay the

person's service as a witness to a crime."

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1979, 66th Leg., p. 1034, ch. 463, Sec. 3, eff.

June 7, 1979.

Amended by Acts 1995, 74th Leg., ch. 67, Sec. 1, eff. Sept. 1,

1995.

Art. 23.031. ISSUANCE OF CAPIAS IN ELECTRONIC FORM. A district

clerk, county clerk, or court may issue in electronic form a

capias for the failure of a person to appear before a court or

comply with a court order.

Added by Acts 2005, 79th Leg., Ch.

312, Sec. 4, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1263, Sec. 4, eff. September 1, 2007.

Art. 23.04. IN MISDEMEANOR CASE. In misdemeanor cases, the

capias or summons shall issue from a court having jurisdiction of

the case on the filing of an information or complaint. The

summons shall be issued only upon request of the attorney

representing the State and on the determination of probable cause

by the judge, and shall follow the same form and procedure as in

a felony case.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1263, Sec. 5, eff. September 1, 2007.

Art. 23.05. CAPIAS AFTER SURRENDER OR FORFEITURE. (a) If a

forfeiture of bail is declared by a court or a surety surrenders

a defendant under Article 17.19, a capias shall be immediately

issued for the arrest of the defendant, and when arrested, in its

discretion, the court may require the defendant, in order to be

released from custody, to deposit with the custodian of funds of

the court in which the prosecution is pending current money of

the United States in the amount of the new bond as set by the

court, in lieu of a surety bond, unless a forfeiture is taken and

set aside under the third subdivision of Article 22.13, in which

case the defendant and the defendant's sureties shall remain

bound under the same bail.

(b) A capias issued under this article may be executed by a peace

officer or by a private investigator licensed under Chapter 1702,

Occupations Code.

(c) A capias under this article must be issued not later than the

10th business day after the date of the court's issuance of the

order of forfeiture or order permitting surrender of the bond.

(d) The sheriff of each county shall enter a capias issued under

this article into a local warrant system not later than the 10th

business day after the date of issuance of the capias by the

clerk of court.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1971, 62nd Leg., p. 2383, ch. 740, Sec. 1, eff.

Aug. 30, 1971.

Amended by Acts 1999, 76th Leg., ch. 1506, Sec. 7, eff. Sept. 1,

1999; Subsec. (b) amended by Acts 2001, 77th Leg., ch. 1420, Sec.

14.733, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 942, Sec.

5, eff. June 20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1263, Sec. 6, eff. September 1, 2007.

Art. 23.06. NEW BAIL IN FELONY CASE. When a defendant who has

been arrested for a felony under a capias has previously given

bail to answer said charge, his sureties, if any, shall be

released by such arrest, and he shall be required to give new

bail.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 23.07. CAPIAS DOES NOT LOSE ITS FORCE. A capias shall not

lose its force if not executed and returned at the time fixed in

the writ, but may be executed at any time afterward, and return

made. All proceedings under such capias shall be as valid as if

the same had been executed and returned within the time specified

in the writ.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 23.08. REASONS FOR RETAINING CAPIAS. When the capias is not

returned at the time fixed in the writ, the officer holding it

shall notify the court from whence it was issued, in writing, of

his reasons for retaining it.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 23.09. CAPIAS TO SEVERAL COUNTIES. Capiases for a defendant

may be issued to as many counties as the district or county

attorney may direct.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 23.10. BAIL IN FELONY. In cases of arrest for felony in the

county where the prosecution is pending, during a term of court,

the officer making the arrest may take bail as provided in

Article 17.21.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 23.11. SHERIFF MAY TAKE BAIL IN FELONY. In cases of arrest

for felony less than capital, made during vacation or made in

another county than the one in which the prosecution is pending,

the sheriff may take bail; in such cases the amount of the bail

bond shall be the same as is endorsed upon the capias; and if no

amount be endorsed on the capias, the sheriff shall require a

reasonable amount of bail. If it be made to appear by affidavit,

made by any district attorney, county attorney, or the sheriff

approving the bail bond, to a judge of the Court of Criminal

Appeals, a justice of a court of appeals, or to a judge of the

district or county court, that the bail taken in any case after

indictment is insufficient in amount, or that the sureties are

not good for the amount, or that the bond is for any reason

defective or insufficient, such judge shall issue a warrant of

arrest and require of the defendant sufficient bond, according to

the nature of the case.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1981, 67th Leg., p. 803, ch. 291, Sec. 105, eff.

Sept. 1, 1981.

Art. 23.12. COURT SHALL FIX BAIL IN FELONY. In felony cases

which are bailable, the court shall, before adjourning, fix and

enter upon the minutes the amount of the bail to be required in

each case. The clerk shall endorse upon the capias the amount of

bail required. In case of neglect to so comply with this Article,

the arrest of the defendant, and the bail taken by the sheriff,

shall be as legal as if there had been no such omission.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 23.13. WHO MAY ARREST UNDER CAPIAS. A capias may be

executed by any peace officer. In felony cases, the defendant

must be delivered immediately to the sheriff of the county where

the arrest is made together, with the writ under which he was

taken.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 23.14. BAIL IN MISDEMEANOR. Any officer making an arrest

under a capias in a misdemeanor may in term time or vacation take

a bail bond of the defendant.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 23.15. ARREST IN CAPITAL CASES. Where an arrest is made

under a capias in a capital case, the sheriff shall confine the

defendant in jail, and the capias shall, for that purpose, be a

sufficient commitment. This Article is applicable when the arrest

is made in the county where the prosecution is pending.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 23.16. ARREST IN CAPITAL CASE IN ANOTHER COUNTY. In each

capital case where a defendant is arrested under a capias in a

county other than that in which the case is pending, the sheriff

who arrests or to whom the defendant is delivered, shall convey

him immediately to the county from which the capias issued and

deliver him to the sheriff of such county.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 23.17. RETURN OF BAIL AND CAPIAS. When an arrest has been

made and a bail taken, such bond, together with the capias, shall

be returned forthwith to the proper court.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 23.18. RETURN OF CAPIAS. The return of the capias shall be

made to the court from which it is issued. If it has been

executed, the return shall state what disposition has been made

of the defendant. If it has not been executed, the cause of the

failure to execute it shall be fully stated. If the defendant has

not been found, the return shall further show what efforts have

been made by the officer to find him, and what information he has

as to the defendant's whereabouts.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.



CHAPTER 24. SUBPOENA AND ATTACHMENT

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 24. SUBPOENA AND ATTACHMENT

Art. 24.01. ISSUANCE OF SUBPOENAS. (a) A subpoena may summon one

or more persons to appear:

(1) before a court to testify in a criminal action at a specified

term of the court or on a specified day; or

(2) on a specified day:

(A) before an examining court;

(B) at a coroner's inquest;

(C) before a grand jury;

(D) at a habeas corpus hearing; or

(E) in any other proceeding in which the person's testimony may

be required in accordance with this code.

(b) The person named in the subpoena to summon the person whose

appearance is sought must be:

(1) a peace officer; or

(2) a least 18 years old and, at the time the subpoena is issued,

not a participant in the proceeding for which the appearance is

sought.

(c) A person who is not a peace officer may not be compelled to

accept the duty to execute a subpoena, but if he agrees in

writing to accept that duty and neglects or refuses to serve or

return the subpoena, he may be punished in accordance with

Article 2.16 of this code.

(d) A court or clerk issuing a subpoena shall sign the subpoena

and indicate on it the date it was issued, but the subpoena need

not be under seal.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1981, 67th Leg., p. 503, ch. 209, Sec. 1, eff.

Sept. 1, 1981.

Art. 24.011. SUBPOENAS; CHILD WITNESSES. (a) If a witness is

younger than 18 years, the court may issue a subpoena directing a

person having custody, care, or control of the child to produce

the child in court.

(b) If a person, without legal cause, fails to produce the child

in court as directed by a subpoena issued under this article, the

court may impose on the person penalties for contempt provided by

this chapter. The court may also issue a writ of attachment for

the person and the child, in the same manner as other writs of

attachment are issued under this chapter.

(c) If the witness is in a placement in the custody of the Texas

Youth Commission, a juvenile secure detention facility, or a

juvenile secure correctional facility, the court may issue a

bench warrant or direct that an attachment issue to require a

peace officer or probation officer to secure custody of the

person at the placement and produce the person in court. When

the person is no longer needed as a witness, the court shall

order the peace officer or probation officer to return the person

to the placement from which the person was released.

(d) The court may order that the person who is the witness be

detained in a certified juvenile detention facility if the person

is younger than 17 years of age. If the person is at least 17

years of age, the court may order that the person be detained

without bond in an appropriate county facility for the detention

of adults accused of criminal offenses.

(e) In this article, "secure detention facility" and "secure

correctional facility" have the meanings assigned by Section

51.02, Family Code.

Acts 1987, 70th Leg., ch. 520, Sec. 1, eff. June 17, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 32, eff. September 1, 2005.

Art. 24.02. SUBPOENA DUCES TECUM. If a witness have in his

possession any instrument of writing or other thing desired as

evidence, the subpoena may specify such evidence and direct that

the witness bring the same with him and produce it in court.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 24.03. SUBPOENA AND APPLICATION THEREFOR. (a) Before the

clerk or his deputy shall be required or permitted to issue a

subpoena in any felony case pending in any district or criminal

district court of this State of which he is clerk or deputy, the

defendant or his attorney or the State's attorney shall make an

application in writing or by electronic means to such clerk for

each witness desired. Such application shall state the name of

each witness desired, the location and vocation, if known, and

that the testimony of said witness is material to the State or to

the defense. The application must be filed with the clerk and

placed with the papers in the cause or, if the application is

filed electronically, placed with any other electronic

information linked to the number of the cause. The application

must also be made available to both the State and the defendant.

Except as provided by Subsection (b), as far as is practical such

clerk shall include in one subpoena the names of all witnesses

for the State and for defendant, and such process shall show that

the witnesses are summoned for the State or for the defendant.

When a witness has been served with a subpoena, attached or

placed under bail at the instance of either party in a particular

case, such execution of process shall inure to the benefit of the

opposite party in such case in the event such opposite party

desires to use such witness on the trial of the case, provided

that when a witness has once been served with a subpoena, no

further subpoena shall be issued for said witness.

(b) If the defendant is a member of a combination as defined by

Section 71.01, Penal Code, the clerk shall issue for each witness

a subpoena that does not include a list of the names of all other

witnesses for the State or the defendant.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 10.01, eff. Sept.

1, 1993; Subsec. (a) amended by Acts 1999, 76th Leg., ch. 580,

Sec. 4, eff. Sept. 1, 1999; amended by Acts 1999, 76th Leg., ch.

614, Sec. 2, eff. June 18, 1999.

Art. 24.04. SERVICE AND RETURN OF SUBPOENA. (a) A subpoena is

served by:

(1) reading the subpoena in the hearing of the witness;

(2) delivering a copy of the subpoena to the witness;

(3) electronically transmitting a copy of the subpoena,

acknowledgment of receipt requested, to the last known electronic

address of the witness; or

(4) mailing a copy of the subpoena by certified mail, return

receipt requested, to the last known address of the witness

unless:

(A) the applicant for the subpoena requests in writing that the

subpoena not be served by certified mail; or

(B) the proceeding for which the witness is being subpoenaed is

set to begin within seven business days after the date the

subpoena would be mailed.

(b) The officer having the subpoena shall make due return

thereof, showing the time and manner of service, if served under

Subsection (a)(1) or (2) of this article, the acknowledgment of

receipt, if served under Subsection (a)(3) of this article, or

the return receipt, if served under Subsection (a)(4) of this

article. If the subpoena is not served, the officer shall show in

his return the cause of his failure to serve it. If receipt of an

electronically transmitted subpoena is not acknowledged within a

reasonable time or a mailed subpoena is returned undelivered, the

officer shall use due diligence to locate and serve the witness.

If the witness could not be found, the officer shall state the

diligence he has used to find him, and what information he has as

to the whereabouts of the witness.

(c) A subpoena served under Subsection (a)(3) of this article

must be accompanied by notice that an acknowledgment of receipt

of the subpoena must be made in a manner enabling verification of

the person acknowledging receipt.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1979, 66th Leg., p. 770, ch. 336, Sec. 1, eff.

Aug. 27, 1979.

Amended by Acts 1995, 74th Leg., ch. 374, Sec. 1, eff. June 8,

1995; Acts 1999, 76th Leg., ch. 580, Sec. 5, eff. Sept. 1, 1999.

Art. 24.05. REFUSING TO OBEY. If a witness refuses to obey a

subpoena, he may be fined at the discretion of the court, as

follows: In a felony case, not exceeding five hundred dollars; in

a misdemeanor case, not exceeding one hundred dollars.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 24.06. WHAT IS DISOBEDIENCE OF A SUBPOENA. It shall be held

that a witness refuses to obey a subpoena:

1. If he is not in attendance on the court on the day set apart

for taking up the criminal docket or on any day subsequent

thereto and before the final disposition or continuance of the

particular case in which he is a witness;

2. If he is not in attendance at any other time named in a writ;

and

3. If he refuses without legal cause to produce evidence in his

possession which he has been summoned to bring with him and

produce.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 24.07. FINE AGAINST WITNESS CONDITIONAL. When a fine is

entered against a witness for failure to appear and testify, the

judgment shall be conditional; and a citation shall issue to him

to show cause, at the term of the court at which said fine is

entered, or at the first term thereafter, at the discretion of

the judge of said court, why the same should not be final;

provided, citation shall be served upon said witness in the

manner and for the length of time prescribed for citations in

civil cases.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 24.08. WITNESS MAY SHOW CAUSE. A witness cited to show

cause, as provided in the preceding Article, may do so under

oath, in writing or verbally, at any time before judgment final

is entered against him; but if he fails to show cause within the

time limited for answering in civil actions, a judgment final by

default shall be entered against him.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 24.09. COURT MAY REMIT FINE. It shall be within the

discretion of the court to judge of the sufficiency of an excuse

rendered by a witness, and upon the hearing the court shall

render judgment against the witness for the whole or any part of

the fine, or shall remit the fine altogether, as to the court may

appear proper and right. Said fine shall be collected as fines in

misdemeanor cases.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 24.10. WHEN WITNESS APPEARS AND TESTIFIES. When a fine has

been entered against a witness, but no trial of the cause takes

place, and such witness afterward appears and testifies upon the

trial thereof, it shall be discretionary with the judge, though

no good excuse be rendered, to reduce the fine or remit it

altogether; but the witness, in such case, shall, nevertheless,

be adjudged to pay all the costs accruing in the proceeding

against him by reason of his failure to attend.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 24.11. REQUISITES OF AN "ATTACHMENT". An "attachment" is a

writ issued by a clerk of a court under seal, or by any

magistrate, or by the foreman of a grand jury, in any criminal

action or proceeding authorized by law, commanding some peace

officer to take the body of a witness and bring him before such

court, magistrate or grand jury on a day named, or forthwith, to

testify in behalf of the State or of the defendant, as the case

may be. It shall be dated and signed officially by the officer

issuing it.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 24.12. WHEN ATTACHMENT MAY ISSUE. When a witness who

resides in the county of the prosecution has been duly served

with a subpoena to appear and testify in any criminal action or

proceeding fails to so appear, the State or the defendant shall

be entitled to have an attachment issued forthwith for such

witness.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 24.13. ATTACHMENT FOR CONVICT WITNESSES. All persons who

have been or may be convicted in this state, and who are confined

in an institution operated by the Texas Department of Criminal

Justice or any jail in this state, shall be permitted to testify

in person in any court for the state and the defendant when the

presiding judge finds, after hearing, that the ends of justice

require their attendance, and directs that an attachment issue to

accomplish the purpose, notwithstanding any other provision of

this code. Nothing in this article shall be construed as

limiting the power of the courts of this state to issue bench

warrants.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.013, eff. September 1, 2009.

Art. 24.131. NOTIFICATION TO DEPARTMENT OF CRIMINAL JUSTICE. If

after the Texas Department of Criminal Justice transfers a

defendant or inmate to a county under Article 24.13 and before

that person is returned to the department the person is released

on bail or the charges on which the person was convicted and for

which the person was transferred to the department are dismissed,

the county shall immediately notify an officer designated by the

department of the release on bail or the dismissal.

Added by Acts 2001, 77th Leg., ch. 857, Sec. 1, eff. June 14,

2001.

Art. 24.14. ATTACHMENT FOR RESIDENT WITNESS. When a witness

resides in the county of the prosecution, whether he has

disobeyed a subpoena or not, either in term-time or vacation,

upon the filing of an affidavit with the clerk by the defendant

or State's counsel, that he has good reason to believe, and does

believe, that such witness is a material witness, and is about to

move out of the county, the clerk shall forthwith issue an

attachment for such witness; provided, that in misdemeanor cases,

when the witness makes oath that he cannot give surety, the

officer executing the attachment shall take his personal bond.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 24.15. TO SECURE ATTENDANCE BEFORE GRAND JURY. At any time

before the first day of any term of the district court, the

clerk, upon application of the State's attorney, shall issue a

subpoena for any witness who resides in the county. If at the

time such application is made, such attorney files a sworn

application that he has good reason to believe and does believe

that such witness is about to move out of the county, then said

clerk shall issue an attachment for such witness to be and appear

before said district court on the first day thereof to testify as

a witness before the grand jury. Any witness so summoned, or

attached, who shall fail or refuse to obey a subpoena or

attachment, shall be punished by the court by a fine not

exceeding five hundred dollars, to be collected as fines and

costs in other criminal cases.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 24.16. APPLICATION FOR OUT-COUNTY WITNESS. Where, in

misdemeanor cases in which confinement in jail is a permissible

punishment, or in felony cases, a witness resides out of the

county in which the prosecution is pending, the State or the

defendant shall be entitled, either in term-time or in vacation,

to a subpoena to compel the attendance of such witness on

application to the proper clerk or magistrate. Such application

shall be in the manner and form as provided in Article 24.03.

Witnesses in such misdemeanor cases shall be compensated in the

same manner as in felony cases. This Article shall not apply to

more than one character witness in a misdemeanor case.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 24.17. DUTY OF OFFICER RECEIVING SAID SUBPOENA. The officer

receiving said subpoena shall execute the same by delivering a

copy thereof to each witness therein named. He shall make due

return of said subpoena, showing therein the time and manner of

executing the same, and if not executed, such return shall show

why not executed, the diligence used to find said witness, and

such information as the officer has as to the whereabouts of said

witness.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 24.18. SUBPOENA RETURNABLE FORTHWITH. When a subpoena is

returnable forthwith, the officer shall immediately serve the

witness with a copy of the same; and it shall be the duty of said

witness to immediately make his appearance before the court,

magistrate or other authority issuing the same. If said witness

makes affidavit of his inability from lack of funds to appear in

obedience to said subpoena, the officer executing the same shall

provide said witness, if said subpoena be issued as provided in

Article 24.16, with the necessary funds or means to appear in

obedience to said subpoena, taking his receipt therefor, and

showing in his return on said subpoena, under oath, the amount

furnished to said witness, together with the amount of his fees

for executing said subpoena.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 24.19. CERTIFICATE TO OFFICER. The clerk, magistrate, or

foreman of the grand jury issuing said process, immediately upon

the return of said subpoena, if issued as provided in Article

24.16, shall issue to such officer a certificate for the amount

furnished such witness, together with the amount of his fees for

executing the same, showing the amount of each item; which

certificate shall be approved by the district judge and recorded

by the district clerk in a book kept for that purpose; and said

certificate transmitted to the officer executing such subpoena,

which amount shall be paid by the State, as costs are paid in

other criminal matters.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 24.20. SUBPOENA RETURNABLE AT FUTURE DATE. If the subpoena

be returnable at some future date, the officer shall have

authority to take bail of such witness for his appearance under

said subpoena, which bond shall be returned with such subpoena,

and shall be made payable to the State of Texas, in the amount in

which the witness and his surety, if any, shall be bound and

conditioned for the appearance of the witness at the time and

before the court, magistrate or grand jury named in said

subpoena, and shall be signed by the witness and his sureties. If

the witness refuses to give bond, he shall be kept in custody

until such time as he starts in obedience to said subpoena, when

he shall be, upon affidavit being made, provided with funds

necessary to appear in obedience to said subpoena.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 24.21. STATING BAIL IN SUBPOENA. The court or magistrate

issuing said subpoena may direct therein the amount of the bail

to be required. The officer may fix the amount if not specified,

and in either case, shall require sufficient security, to be

approved by himself.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 24.22. WITNESS FINED AND ATTACHED. If a witness summoned

from without the county refuses to obey a subpoena, he shall be

fined by the court or magistrate not exceeding five hundred

dollars, which fine and judgment shall be final, unless set aside

after due notice to show cause why it should not be final, which

notice may immediately issue, requiring the defaulting witness to

appear at once or at the next term of said court, in the

discretion of the judge, to answer for such default. The court

may cause to be issued at the same time an attachment for said

witness, directed to the proper county, commanding the officer to

whom said writ is directed to take said witness into custody and

have him before said court at the time named in said writ; in

which case such witness shall receive no fees, unless it appears

to the court that such disobedience is excusable, when the

witness may receive the same pay as if he had not been attached.

Said fine when made final and all costs thereon shall be

collected as in other criminal cases. Said fine and judgment may

be set aside in vacation or at the time or any subsequent term of

the court for good cause shown, after the witness testifies or

has been discharged. The following words shall be written or

printed on the face of such subpoena for out-county witnesses: "A

disobedience of this subpoena is punishable by fine not exceeding

five hundred dollars, to be collected as fines and costs in other

criminal cases."

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 24.23. WITNESS RELEASED. A witness who is in custody for

failing to give bail shall be at once released upon giving bail

required.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 24.24. BAIL FOR WITNESS. Witnesses on behalf of the State

or defendant may, at the request of either party, be required to

enter into bail in an amount to be fixed by the court to appear

and testify in a criminal action; but if it shall appear to the

court that any witness is unable to give security upon such bail,

he shall be released without security.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 24.25. PERSONAL BOND OF WITNESS. When it appears to the

satisfaction of the court that personal bond of the witness will

insure his attendance, no security need be required of him; but

no bond without security shall be taken by any officer.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 24.26. ENFORCING FORFEITURE. The bond of a witness may be

enforced against him and his sureties, if any, in the manner

pointed out in this Code for enforcing the bond of a defendant in

a criminal case.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 24.27. NO SURRENDER AFTER FORFEITURE. The sureties of a

witness have no right to discharge themselves by the surrender of

the witness after the forfeiture of their bond.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 24.28. UNIFORM ACT TO SECURE ATTENDANCE OF WITNESSES FROM

WITHOUT STATE.

Short Title

Sec. 1. This Act may be cited as the "Uniform Act to Secure the

Attendance of Witnesses from Without the State in Criminal

Proceedings".

Definitions

Sec. 2. "Witness" as used in this Act shall include a person

whose testimony is desired in any proceeding or investigation by

a grand jury or in a criminal action, prosecution or proceeding.

The word "State" shall include any territory of the United States

and the District of Columbia.

The word "summons" shall include a subpoena, order or other

notice requiring the appearance of a witness.

Summoning witness in this State to testify in another State

Sec. 3. (a) If a judge of a court of record in any State which by

its laws has made provision for commanding persons within that

State to attend and testify in this State certifies under the

seal of such court that there is a criminal prosecution pending

in such court, or that a grand jury investigation has commenced

or is about to commence, that a person being within this State is

a material witness in such prosecution, or grand jury

investigation, and that his presence will be required for a

specified number of days, upon presentation of such certificate

to any judge of a court of record in the county in which such

person is, such judge shall fix a time and place for a hearing,

and shall make an order directing the witness to appear at a time

and place certain for the hearing.

(b) If at a hearing the judge determines that the witness is

material and necessary, that it will not cause undue hardship to

the witness to be compelled to attend and testify in the

prosecution or a grand jury investigation in the other State, and

that the laws of the State in which the prosecution is pending,

or grand jury investigation has commenced or is about to

commence, (and of any other State through which the witness may

be required to pass by ordinary course of travel), will give to

him protection from arrest and the service of civil and criminal

process, he shall issue a summons, with a copy of the certificate

attached, directing the witness to attend and testify in the

court where the prosecution is pending, or where a grand jury

investigation has commenced or is about to commence at a time and

place specified in the summons. In any such hearing the

certificate shall be prima facie evidence of all the facts stated

therein.

(c) If said certificate recommends that the witness be taken into

immediate custody and delivered to an officer of the requesting

State to assure his attendance in the requesting State, such

judge may, in lieu of notification of the hearing, direct that

such witness be forthwith brought before him for said hearing;

and the judge at the hearing being satisfied of the desirability

of such custody and delivery, for which determination the

certificate shall be prima facie proof of such desirability may,

in lieu of issuing subpoena or summons, order that said witness

be forthwith taken into custody and delivered to an officer of

the requesting State.

(d) If the witness, who is summoned as above provided, after

being paid or tendered by some properly authorized person the

compensation for nonresident witnesses authorized and provided

for by Article 35.27 of this Code, fails without good cause to

attend and testify as directed in the summons, he shall be

punished in the manner provided for the punishment of any witness

who disobeys a summons issued from a court of record in this

State.

Witness from another State summoned to testify in this State

Sec. 4. (a) If a person in any State, which by its laws has made

provision for commanding persons within its borders to attend and

testify in criminal prosecutions, or grand jury investigations

commenced or about to commence, in this State, is a material

witness in a prosecution pending in a court of record in this

State, or in a grand jury investigation which has commenced or is

about to commence, a judge of such court may issue a certificate

under the seal of the court stating these facts and specifying

the number of days the witness will be required. Said certificate

may include a recommendation that the witness be taken into

immediate custody and delivered to an officer of this State to

assure his attendance in this State. This certificate shall be

presented to a judge of a court of record in the county in which

the witness is found.

(b) If the witness is summoned to attend and testify in this

State he shall be tendered the compensation for nonresident

witnesses authorized by Article 35.27 of this Code, together with

such additional compensation, if any, required by the other State

for compliance. A witness who has appeared in accordance with the

provisions of the summons shall not be required to remain within

this State a longer period of time than the period mentioned in

the certificate, unless otherwise ordered by the court. If such

witness, after coming into this State, fails without good cause

to attend and testify as directed in the summons, he shall be

punished in the manner provided for the punishment of any witness

who disobeys a summons issued from a court of record in this

State.

Exemption from arrest and service of process

Sec. 5. If a person comes into this State in obedience to a

summons directing him to attend and testify in this State he

shall not while in this State pursuant to such summons be subject

to arrest or the service of process, civil or criminal, in

connection with matters which arose before his entrance into this

State under the summons.

If a person passes through this State while going to another

State in obedience to a summons to attend and testify in that

State or while returning therefrom, he shall not while so passing

through this State be subject to arrest or the service of

process, civil or criminal, in connection with matters which

arose before his entrance into this State under the summons.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1973, 63rd Leg., p. 1285, ch. 477, Sec. 1, eff.

Aug. 27, 1973.

Art. 24.29. UNIFORM ACT TO SECURE RENDITION OF PRISONERS IN

CRIMINAL PROCEEDINGS.

Short title

Sec. 1. This article may be cited as the "Uniform Act to Secure

Rendition of Prisoners in Criminal Proceedings."

Definitions

Sec. 2. In this Act:

(1) "Penal institution" means a jail, prison, penitentiary, house

of correction, or other place of penal detention.

(2) "State" means a state of the United States, the District of

Columbia, the Commonwealth of Puerto Rico, and any territory of

the United States.

(3) "Witness" means a person who is confined in a penal

institution in a state and whose testimony is desired in another

state in a criminal proceeding or investigation by a grand jury

or in any criminal action before a court.

Summoning witness in this state to testify in another state

Sec. 3. (a) A judge of a state court of record in another state,

which by its laws has made provision for commanding persons

confined in penal institutions within that state to attend and

testify in this state, may certify that:

(1) there is a criminal proceeding or investigation by a grand

jury or a criminal action pending in the court;

(2) a person who is confined in a penal institution in this state

may be a material witness in the proceeding, investigation, or

action; and

(3) his presence will be required during a specified time.

(b) On presentation of the certificate to any judge having

jurisdiction over the person confined and on notice to the

attorney general, the judge in this state shall fix a time and

place for a hearing and shall make an order directed to the

person having custody of the prisoner requiring that the prisoner

be produced before him at the hearing.

Court order

Sec. 4. (a) A judge may issue a transfer order if at the hearing

the judge determines that:

(1) the witness may be material and necessary;

(2) his attending and testifying are not adverse to the interest

of this state or to the health or legal rights of the witness;

(3) the laws of the state in which he is requested to testify

will give him protection from arrest and the service of civil and

criminal process because of any act committed prior to his

arrival in the state under the order; and

(4) as a practical matter the possibility is negligible that the

witness may be subject to arrest or to the service of civil or

criminal process in any state through which he will be required

to pass.

(b) If a judge issues an order under Subsection (a) of this

section, the judge shall attach to the order a copy of a

certificate presented under Section 3 of this Act. The order

shall:

(1) direct the witness to attend and testify;

(2) except as provided by Subsection (c) of this section, direct

the person having custody of the witness to produce him in the

court where the criminal action is pending or where the grand

jury investigation is pending at a time and place specified in

the order; and

(3) prescribe such conditions as the judge shall determine.

(c) The judge, in lieu of directing the person having custody of

the witness to produce him in the requesting jurisdiction's

court, may direct and require in his order that:

(1) an officer of the requesting jurisdiction come to the Texas

penal institution in which the witness is confined to accept

custody of the witness for physical transfer to the requesting

jurisdiction;

(2) the requesting jurisdiction provide proper safeguards on his

custody while in transit;

(3) the requesting jurisdiction be liable for and pay all

expenses incurred in producing and returning the witness,

including but not limited to food, lodging, clothing, and medical

care; and

(4) the requesting jurisdiction promptly deliver the witness

back to the same or another Texas penal institution as specified

by the Texas Department of Criminal Justice at the conclusion of

his testimony.

Terms and conditions

Sec. 5. An order to a witness and to a person having custody of

the witness shall provide for the return of the witness at the

conclusion of his testimony, proper safeguards on his custody,

and proper financial reimbursement or prepayment by the

requesting jurisdiction for all expenses incurred in the

production and return of the witness. The order may prescribe any

other condition the judge thinks proper or necessary. The judge

shall not require prepayment of expenses if the judge directs and

requires the requesting jurisdiction to accept custody of the

witness at the Texas penal institution in which the witness is

confined and to deliver the witness back to the same or another

Texas penal institution at the conclusion of his testimony. An

order does not become effective until the judge of the state

requesting the witness enters an order directing compliance with

the conditions prescribed.

Exceptions

Sec. 6. This Act does not apply to a person in this state who is

confined as mentally ill or who is under sentence of death.

Prisoner from another state summoned to testify in this state

Sec. 7. (a) If a person confined in a penal institution in any

other state may be a material witness in a criminal action

pending in a court of record or in a grand jury investigation in

this state, a judge of the court may certify that:

(1) there is a criminal proceeding or investigation by a grand

jury or a criminal action pending in the court;

(2) a person who is confined in a penal institution in the other

state may be a material witness in the proceeding, investigation,

or action; and

(3) his presence will be required during a specified time.

(b) The judge of the court in this state shall:

(1) present the certificate to a judge of a court of record in

the other state having jurisdiction over the prisoner confined;

and

(2) give notice that the prisoner's presence will be required to

the attorney general of the state in which the prisoner is

confined.

Compliance

Sec. 8. A judge of the court in this state may enter an order

directing compliance with the terms and conditions of an order

specified in a certificate under Section 3 of this Act and

entered by the judge of the state in which the witness is

confined.

Exemption from arrest and service of process

Sec. 9. If a witness from another state comes into or passes

through this state under an order directing him to attend and

testify in this or another state, while in this state pursuant to

the order he is not subject to arrest or the service of civil or

criminal process because of any act committed prior to his

arrival in this state under the order.

Uniformity of interpretation

Sec. 10. This Act shall be so construed as to effect its general

purpose to make uniform the laws of those states which enact it.

Acts 1983, 68th Leg., p. 1068, ch. 240, Sec. 1, eff. Aug. 29,

1983.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.014, eff. September 1, 2009.



CHAPTER 24A. RESPONDING TO SUBPOENAS AND CERTAIN OTHER COURT ORDERS; PRESERVING CERTAIN INFORMATION

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 24A. RESPONDING TO SUBPOENAS AND CERTAIN OTHER COURT

ORDERS; PRESERVING CERTAIN INFORMATION

SUBCHAPTER A. RESPONDING TO SUBPOENAS AND CERTAIN OTHER COURT

ORDERS

Art. 24A.001. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a subpoena, search warrant, or other court order

that:

(1) relates to the investigation or prosecution of a criminal

offense under Section 33.021, Penal Code; and

(2) is served on or issued with respect to an Internet service

provider that provides service in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

1291, Sec. 2, eff. September 1, 2007.

Art. 24A.002. RESPONSE REQUIRED; DEADLINE FOR RESPONSE. (a)

Except as provided by Subsection (b), not later than the 10th day

after the date on which an Internet service provider is served

with or otherwise receives a subpoena, search warrant, or other

court order described by Article 24A.001, the Internet service

provider shall:

(1) fully comply with the subpoena, warrant, or order; or

(2) petition a court to excuse the Internet service provider

from complying with the subpoena, warrant, or order.

(b) As soon as is practicable, and in no event later than the

second business day after the date the Internet service provider

is served with or otherwise receives a subpoena, search warrant,

or other court order described by Article 24A.001, the Internet

service provider shall fully comply with the subpoena, search

warrant, or order if the subpoena, search warrant, or order

indicates that full compliance is necessary to address a

situation that threatens a person with death or other serious

bodily injury.

(c) For the purposes of Subsection (a)(1), full compliance with

the subpoena, warrant, or order includes:

(1) producing or providing, to the extent permitted under

federal law, all documents or information requested under the

subpoena, warrant, or order; or

(2) providing, to the extent permitted under federal law,

electronic access to all documents or information requested under

the subpoena, warrant, or order.

Added by Acts 2007, 80th Leg., R.S., Ch.

1291, Sec. 2, eff. September 1, 2007.

Art. 24A.003. DISOBEYING SUBPOENA, WARRANT, OR ORDER. An

Internet service provider that disobeys a subpoena, search

warrant, or other court order described by Article 24A.001 and

that was not excused from complying with the subpoena, warrant,

or order under Article 24A.002(a)(2) may be punished in any

manner provided by law.

Added by Acts 2007, 80th Leg., R.S., Ch.

1291, Sec. 2, eff. September 1, 2007.

SUBCHAPTER B. PRESERVING CERTAIN INFORMATION

Art. 24A.051. PRESERVING INFORMATION. (a) On written request

of a law enforcement agency in this state or a federal law

enforcement agency and pending the issuance of a subpoena or

other court order described by Article 24A.001, an Internet

service provider that provides service in this state shall take

all steps necessary to preserve all records or other potential

evidence in a criminal trial that is in the possession of the

Internet service provider.

(b) Subject to Subsection (c), an Internet service provider

shall preserve information under Subsection (a) for a period of

90 days after the date the Internet service provider receives the

written request described by Subsection (a).

(c) An Internet service provider shall preserve information

under Subsection (a) for the 90-day period immediately following

the 90-day period described by Subsection (b) if the requesting

law enforcement agency in writing requests an extension of the

preservation period.

Added by Acts 2007, 80th Leg., R.S., Ch.

1291, Sec. 2, eff. September 1, 2007.



CHAPTER 25. SERVICE OF A COPY OF THE INDICTMENT

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 25. SERVICE OF A COPY OF THE INDICTMENT

Art. 25.01. IN FELONY. In every case of felony, when the accused

is in custody, or as soon as he may be arrested, the clerk of the

court where an indictment has been presented shall immediately

make a certified copy of the same, and deliver such copy to the

sheriff, together with a writ directed to such sheriff,

commanding him forthwith to deliver such certified copy to the

accused.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 25.02. SERVICE AND RETURN. Upon receipt of such writ and

copy, the sheriff shall immediately deliver such certified copy

of the indictment to the accused and return the writ to the clerk

issuing the same, with his return thereon, showing when and how

the same was executed.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 25.03. IF ON BAIL IN FELONY. When the accused, in case of

felony, is on bail at the time the indictment is presented, it is

not necessary to serve him with a copy, but the clerk shall on

request deliver a copy of the same to the accused or his counsel,

at the earliest possible time.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 25.04. IN MISDEMEANOR. In misdemeanors, it shall not be

necessary before trial to furnish the accused with a copy of the

indictment or information; but he or his counsel may demand a

copy, which shall be given as early as possible.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.



CHAPTER 26. ARRAIGNMENT

CODE OF CRIMINAL PROCEDURETITLE 1. CODE OF CRIMINAL PROCEDURECHAPTER 26. ARRAIGNMENTArt. 26.01. ARRAIGNMENT. In all felony cases, after indictment, and all misdemeanor cases punishable by imprisonment, there shall be an arraignment.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 26.011. WAIVER OF ARRAIGNMENT. An attorney representing a defendant may present a waiver of arraignment, and the clerk of the court may not require the presence of the defendant as a condition of accepting the waiver.

Added by Acts 2001, 77th Leg., ch. 818, Sec. 1, eff. June 14, 2001.

Art. 26.02. PURPOSE OF ARRAIGNMENT. An arraignment takes place for the purpose of fixing his identity and hearing his plea.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 26.03. TIME OF ARRAIGNMENT. No arraignment shall take place until the expiration of at least two entire days after the day on which a copy of the indictment was served on the defendant, unless the right to such copy or to such delay be waived, or unless the defendant is on bail.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 26.04. PROCEDURES FOR APPOINTING COUNSEL. (a) The judges of the county courts, statutory county courts, and district courts trying criminal cases in each county, by local rule, shall adopt and publish written countywide procedures for timely and fairly appointing counsel for an indigent defendant in the county arrested for or charged with a misdemeanor punishable by confinement or a felony. The procedures must be consistent with this article and Articles 1.051, 15.17, 26.05, and 26.052. A court shall appoint an attorney from a public appointment list using a system of rotation, unless the court appoints an attorney under Subsection (f), (h), or (i). The court shall appoint attorneys from among the next five names on the appointment list in the order in which the attorneys' names appear on the list, unless the court makes a finding of good cause on the record for appointing an attorney out of order. An attorney who is not appointed in the order in which the attorney's name appears on the list shall remain next in order on the list.(b) Procedures adopted under Subsection (a) shall:(1) authorize only the judges of the county courts, statutory county courts, and district courts trying criminal cases in the county, or the judges' designee, to appoint counsel for indigent defendants in the county;(2) apply to each appointment of counsel made by a judge or the judges' designee in the county;(3) ensure that each indigent defendant in the county who is charged with a misdemeanor punishable by confinement or with a felony and who appears in court without counsel has an opportunity to confer with appointed counsel before the commencement of judicial proceedings;(4) require appointments for defendants in capital cases in which the death penalty is sought to comply with any applicable requirements under Articles 11.071 and 26.052;(5) ensure that each attorney appointed from a public appointment list to represent an indigent defendant perform the attorney's duty owed to the defendant in accordance with the adopted procedures, the requirements of this code, and applicable rules of ethics; and(6) ensure that appointments are allocated among qualified attorneys in a manner that is fair, neutral, and nondiscriminatory.(c) Whenever a court or the courts' designee authorized under Subsection (b) to appoint counsel for indigent defendants in the county determines that a defendant charged with a felony or a misdemeanor punishable by confinement is indigent or that the interests of justice require representation of a defendant in a criminal proceeding, the court or the courts' designee shall appoint one or more practicing attorneys to defend the defendant in accordance with this subsection and the procedures adopted under Subsection (a). If the court or the courts' designee determines that the defendant does not speak and understand the English language or that the defendant is deaf, the court or the courts' designee shall make an effort to appoint an attorney who is capable of communicating in a language understood by the defendant.(d) A public appointment list from which an attorney is appointed as required by Subsection (a) shall contain the names of qualified attorneys, each of whom:(1) applies to be included on the list;(2) meets the objective qualifications specified by the judges under Subsection (e);(3) meets any applicable qualifications specified by the Task Force on Indigent Defense; and(4) is approved by a majority of the judges who established the appointment list under Subsection (e).(e) In a county in which a court is required under Subsection (a) to appoint an attorney from a public appointment list:(1) the judges of the county courts and statutory county courts trying misdemeanor cases in the county, by formal action:(A) shall:(i) establish a public appointment list of attorneys qualified to provide representation in the county in misdemeanor cases punishable by confinement; and(ii) specify the objective qualifications necessary for an attorney to be included on the list; and(B) may establish, if determined by the judges to be appropriate, more than one appointment list graduated according to the degree of seriousness of the offense and the attorneys' qualifications; and(2) the judges of the district courts trying felony cases in the county, by formal action:(A) shall:(i) establish a public appointment list of attorneys qualified to provide representation in felony cases in the county; and(ii) specify the objective qualifications necessary for an attorney to be included on the list; and(B) may establish, if determined by the judges to be appropriate, more than one appointment list graduated according to the degree of seriousness of the offense and the attorneys' qualifications.(f) In a county in which a public defender is appointed under Article 26.044, the court or the courts' designee may appoint the public defender to represent the defendant in accordance with guidelines established for the public defender.(g) A countywide alternative program for appointing counsel for indigent defendants in criminal cases is established by a formal action in which two-thirds of the judges of the courts designated under this subsection vote to establish the alternative program. An alternative program for appointing counsel in misdemeanor and felony cases may be established in the manner provided by this subsection by the judges of the county courts, statutory county courts, and district courts trying criminal cases in the county. An alternative program for appointing counsel in misdemeanor cases may be established in the manner provided by this subsection by the judges of the county courts and statutory county courts trying criminal cases in the county. An alternative program for appointing counsel in felony cases may be established in the manner provided by this subsection by the judges of the district courts trying criminal cases in the county. In a county in which an alternative program is established:(1) the alternative program may:(A) use a single method for appointing counsel or a combination of methods; and(B) use a multicounty appointment list using a system of rotation; and(2) the procedures adopted under Subsection (a) must ensure that:(A) attorneys appointed using the alternative program to represent defendants in misdemeanor cases punishable by confinement:(i) meet specified objective qualifications, which may be graduated according to the degree of seriousness of the offense, for providing representation in misdemeanor cases punishable by confinement; and(ii) are approved by a majority of the judges of the county courts and statutory county courts trying misdemeanor cases in the county;(B) attorneys appointed using the alternative program to represent defendants in felony cases:(i) meet specified objective qualifications, which may be graduated according to the degree of seriousness of the offense, for providing representation in felony cases; and(ii) are approved by a majority of the judges of the district courts trying felony cases in the county;(C) appointments for defendants in capital cases in which the death penalty is sought comply with the requirements of Article 26.052; and(D) appointments are reasonably and impartially allocated among qualified attorneys.(h) In a county in which an alternative program for appointing counsel is established as provided by Subsection (g) and is approved by the presiding judge of the administrative judicial region, a court or the courts' designee may appoint an attorney to represent an indigent defendant by using the alternative program. In establishing an alternative program under Subsection (g), the judges of the courts establishing the program may not, without the approval of the commissioners court, obligate the county by contract or by the creation of new positions that cause an increase in expenditure of county funds.(i) A court or the courts' designee required under Subsection (c) to appoint an attorney to represent a defendant accused of a felony may appoint an attorney from any county located in the court's administrative judicial region.(j) An attorney appointed under this article shall:(1) make every reasonable effort to contact the defendant not later than the end of the first working day after the date on which the attorney is appointed and to interview the defendant as soon as practicable after the attorney is appointed; and(2) represent the defendant until charges are dismissed, the defendant is acquitted, appeals are exhausted, or the attorney is relieved of his duties by the court or replaced by other counsel after a finding of good cause is entered on the record.(k) A court may replace an attorney who violates Subsection (j)(1) with other counsel. A majority of the judges of the county courts and statutory county courts or the district courts, as appropriate, trying criminal cases in the county may remove from consideration for appointment an attorney who intentionally or repeatedly violates Subsection (j)(1).(l) Procedures adopted under Subsection (a) must include procedures and financial standards for determining whether a defendant is indigent. The procedures and standards shall apply to each defendant in the county equally, regardless of whether the defendant is in custody or has been released on bail.(m) In determining whether a defendant is indigent, the court or the courts' designee may consider the defendant's income, source of income, assets, property owned, outstanding obligations, necessary expenses, the number and ages of dependents, and spousal income that is available to the defendant. The court or the courts' designee may not consider whether the defendant has posted or is capable of posting bail, except to the extent that it reflects the defendant's financial circumstances as measured by the considerations listed in this subsection.(n) A defendant who requests a determination of indigency and appointment of counsel shall:(1) complete under oath a questionnaire concerning his financial resources;(2) respond under oath to an examination regarding his financial resources by the judge or magistrate responsible for determining whether the defendant is indigent; or(3) complete the questionnaire and respond to examination by the judge or magistrate.(o) Before making a determination of whether a defendant is indigent, the court shall request the defendant to sign under oath a statement substantially in the following form:"On this ________ day of ____________, 20 ___, I have been advised by the (name of the court) Court of my right to representation by counsel in the trial of the charge pending against me. I am without means to employ counsel of my own choosing and I hereby request the court to appoint counsel for me. (signature of the defendant)"(p) A defendant who is determined by the court to be indigent is presumed to remain indigent for the remainder of the proceedings in the case unless a material change in the defendant's financial circumstances occurs. If there is a material change in financial circumstances after a determination of indigency or nonindigency is made, the defendant, the defendant's counsel, or the attorney representing the state may move for reconsideration of the determination.(q) A written or oral statement elicited under this article or evidence derived from the statement may not be used for any purpose, except to determine the defendant's indigency or to impeach the direct testimony of the defendant. This subsection does not prohibit prosecution of the defendant under Chapter 37, Penal Code.(r) A court may not threaten to arrest or incarcerate a person solely because the person requests the assistance of counsel.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966. Amended by Acts 1987, 70th Leg., ch. 979, Sec. 2, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 906, Sec. 6, eff. Jan. 1, 2002.Amended by: Acts 2009, 81st Leg., R.S., Ch. 781, Sec. 6, eff. September 1, 2009.

Art. 26.044. PUBLIC DEFENDER. (a) In this chapter:(1) "Governmental entity" includes a county, a group of counties, a branch or agency of a county, an administrative judicial region created by Section 74.042, Government Code, and any entity created under the Interlocal Cooperation Act as permitted by Chapter 791, Government Code.(2) "Public defender" means a governmental entity or nonprofit corporation:(A) operating under a written agreement with a governmental entity, other than an individual judge or court;(B) using public funds; and(C) providing legal representation and services to indigent defendants accused of a crime or juvenile offense, as those terms are defined by Section 71.001, Government Code.(3) "Office of capital writs" means the office of capital writs established under Subchapter B, Chapter 78, Government Code.(b) The commissioners court of any county, on written approval of a judge of a county court, statutory county court, or district court trying criminal cases in the county, may appoint a governmental entity or nonprofit corporation to serve as a public defender. The commissioners courts of two or more counties may enter into a written agreement to jointly appoint and fund a regional public defender. In appointing a public defender under this subsection, the commissioners court shall specify or the commissioners courts shall jointly specify, if appointing a regional public defender:(1) the duties of the public defender;(2) the types of cases to which the public defender may be appointed under Article 26.04(f) and the courts in which the public defender may be required to appear;(3) whether the public defender is appointed to serve a term or serve at the pleasure of the commissioners court or the commissioners courts; and(4) if the public defender is appointed to serve a term, the term of appointment and the procedures for removing the public defender.(c) Before appointing a public defender under Subsection (b), the commissioners court or commissioners courts shall solicit proposals for the public defender. A proposal must include:(1) a budget for the public defender, including salaries;(2) a description of each personnel position, including the chief public defender position;(3) the maximum allowable caseloads for each attorney employed by the proponent;(4) provisions for personnel training;(5) a description of anticipated overhead costs for the public defender; and(6) policies regarding the use of licensed investigators and expert witnesses by the proponent.(d) After considering each proposal for the public defender submitted by a governmental entity or nonprofit corporation, the commissioners court or commissioners courts shall select a proposal that reasonably demonstrates that the proponent will provide adequate quality representation for indigent defendants in the county or counties.(e) The total cost of the proposal may not be the sole consideration in selecting a proposal.(f) To be eligible for appointment as a public defender, the governmental entity or nonprofit corporation must be directed by a chief public defender who:(1) is a member of the State Bar of Texas;(2) has practiced law for at least three years; and(3) has substantial experience in the practice of criminal law.(g) A public defender is entitled to receive funds for personnel costs and expenses incurred in operating as a public defender in amounts fixed by the commissioners court and paid out of the appropriate county fund, or jointly fixed by the commissioners courts and proportionately paid out of each appropriate county fund if the public defender serves more than one county.(h) A public defender may employ attorneys, licensed investigators, and other personnel necessary to perform the duties of the public defender as specified by the commissioners court or commissioners courts under Subsection (b)(1).(i) Except as authorized by this article, the chief public defender or an attorney employed by a public defender may not:(1) engage in the private practice of criminal law; or(2) accept anything of value not authorized by this article for services rendered under this article.(j) A public defender may refuse an appointment under Article 26.04(f) if:(1) a conflict of interest exists;(2) the public defender has insufficient resources to provide adequate representation for the defendant;(3) the public defender is incapable of providing representation for the defendant in accordance with the rules of professional conduct; or(4) the public defender shows other good cause for refusing the appointment.(k) The judge may remove a public defender who violates a provision of Subsection (i).(l) A public defender may investigate the financial condition of any person the public defender is appointed to represent. The defender shall report the results of the investigation to the appointing judge. The judge may hold a hearing to determine if the person is indigent and entitled to representation under this article.(m) If it is necessary that an attorney other than a public defender be appointed, the attorney is entitled to the compensation provided by Article 26.05 of this code.(n) An attorney employed by a public defender's office may be appointed with respect to an application for a writ of habeas corpus only if:(1) an attorney employed by the office of capital writs is not appointed in the case; and(2) the attorney employed by the public defender's office is on the list of competent counsel maintained under Section 78.056, Government Code.

Added by Acts 1985, 69th Leg., ch. 480, Sec. 17, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 167, Sec. 4.03(a), eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 906, Sec. 7, eff. Jan. 1, 2002.Amended by: Acts 2005, 79th Leg., Ch. 965, Sec. 6, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 781, Sec. 7, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 781, Sec. 8, eff. September 1, 2009.

Art. 26.05. COMPENSATION OF COUNSEL APPOINTED TO DEFEND. (a) A counsel, other than an attorney with a public defender or an attorney employed by the office of capital writs, appointed to represent a defendant in a criminal proceeding, including a habeas corpus hearing, shall be paid a reasonable attorney's fee for performing the following services, based on the time and labor required, the complexity of the case, and the experience and ability of the appointed counsel:(1) time spent in court making an appearance on behalf of the defendant as evidenced by a docket entry, time spent in trial, and time spent in a proceeding in which sworn oral testimony is elicited;(2) reasonable and necessary time spent out of court on the case, supported by any documentation that the court requires;(3) preparation of an appellate brief and preparation and presentation of oral argument to a court of appeals or the Court of Criminal Appeals; and(4) preparation of a motion for rehearing.(b) All payments made under this article shall be paid in accordance with a schedule of fees adopted by formal action of the judges of the county courts, statutory county courts, and district courts trying criminal cases in each county. On adoption of a schedule of fees as provided by this subsection, a copy of the schedule shall be sent to the commissioners court of the county.(c) Each fee schedule adopted shall state reasonable fixed rates or minimum and maximum hourly rates, taking into consideration reasonable and necessary overhead costs and the availability of qualified attorneys willing to accept the stated rates, and shall provide a form for the appointed counsel to itemize the types of services performed. No payment shall be made under this article until the form for itemizing the services performed is submitted to the judge presiding over the proceedings and the judge approves the payment. If the judge disapproves the requested amount of payment, the judge shall make written findings stating the amount of payment that the judge approves and each reason for approving an amount different from the requested amount. An attorney whose request for payment is disapproved or is not otherwise acted on by the 60th day after the date the request for payment is submitted may appeal the disapproval or failure to act by filing a motion with the presiding judge of the administrative judicial region. On the filing of a motion, the presiding judge of the administrative judicial region shall review the disapproval of payment or failure to act and determine the appropriate amount of payment. In reviewing the disapproval or failure to act, the presiding judge of the administrative judicial region may conduct a hearing. Not later than the 45th day after the date an application for payment of a fee is submitted under this article, the commissioners court shall pay to the appointed counsel the amount that is approved by the presiding judge of the administrative judicial region and that is in accordance with the fee schedule for that county.(d) A counsel in a noncapital case, other than an attorney with a public defender, appointed to represent a defendant under this code shall be reimbursed for reasonable and necessary expenses, including expenses for investigation and for mental health and other experts. Expenses incurred with prior court approval shall be reimbursed in the same manner provided for capital cases by Articles 26.052(f) and (g), and expenses incurred without prior court approval shall be reimbursed in the manner provided for capital cases by Article 26.052(h).(e) A majority of the judges of the county courts and statutory county courts or the district courts, as appropriate, trying criminal cases in the county may remove an attorney from consideration for appointment if, after a hearing, it is shown that the attorney submitted a claim for legal services not performed by the attorney.(f) All payments made under this article shall be paid from the general fund of the county in which the prosecution was instituted or habeas corpus hearing held and may be included as costs of court.(g) If the court determines that a defendant has financial resources that enable him to offset in part or in whole the costs of the legal services provided, including any expenses and costs, the court shall order the defendant to pay during the pendency of the charges or, if convicted, as court costs the amount that it finds the defendant is able to pay.(h) Reimbursement of expenses incurred for purposes of investigation or expert testimony may be paid directly to a private investigator licensed under Chapter 1702, Occupations Code, or to an expert witness in the manner designated by appointed counsel and approved by the court.(i) The indigent defense representation fund is a separate account in the general revenue fund. The fund:(1) consists of criminal fees collected under Section 133.107, Local Government Code; and(2) may be used only for the purposes for which the fair defense account established under Section 71.058, Government Code, may be used, including compensating appointed counsel in accordance with this code.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966. Amended by Acts 1969, 61st Leg., p. 1054, ch. 347, Sec. 1, eff. May 27, 1969; Acts 1971, 62nd Leg., p. 1777, ch. 520, Sec. 1, eff. Aug. 30, 1971; Acts 1973, 63rd Leg., p. 1126, ch. 426, art. 3, Sec. 3, eff. June 14, 1973; Acts 1981, 67th Leg., p. 803, ch. 291, Sec. 106, eff. Sept. 1, 1981; Acts 1987, 70th Leg., ch. 979, Sec. 3, eff. Sept. 1, 1987.

Subsec. (f) added by Acts 1999, 76th Leg., ch. 837, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 906, Sec. 8, eff. Jan. 1, 2002; Subsec. (f) amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.734, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1014, Sec. 1, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 781, Sec. 9, eff. September 1, 2009.

Art. 26.051. INDIGENT INMATE DEFENSE. (a) In this article:(1) "Board" means the Texas Board of Criminal Justice.(2) "Correctional institutions division" means the correctional institutions division of the Texas Department of Criminal Justice.(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1014, Sec. 7, eff. September 1, 2007.(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1014, Sec. 7, eff. September 1, 2007.(d) A court shall:(1) notify the board if it determines that a defendant before the court is indigent and is an inmate charged with an offense committed while in the custody of the correctional institutions division or a correctional facility authorized by Section 495.001, Government Code; and(2) request that the board provide legal representation for the inmate.(e) The board shall provide legal representation for inmates described by Subsection (d) of this section. The board may employ attorneys, support staff, and any other personnel required to provide legal representation for those inmates. All personnel employed under this article are directly responsible to the board in the performance of their duties. The board shall pay all fees and costs associated with providing legal representation for those inmates.(f) Repealed by Acts 1993, 73rd Leg., ch. 988, Sec. 7.02, eff. Sept. 1, 1993.(g) The court shall appoint an attorney other than an attorney provided by the board if the court determines for any of the following reasons that a conflict of interest could arise from the use of an attorney provided by the board under Subsection (e) of this article:(1) the case involves more than one inmate and the representation of more than one inmate could impair the attorney's effectiveness;(2) the case is appealed and the court is satisfied that conflict of interest would prevent the presentation of a good faith allegation of ineffective assistance of counsel by a trial attorney provided by the board; or(3) any conflict of interest exists under the Texas Disciplinary Rules of Professional Conduct of the State Bar of Texas that precludes representation by an attorney appointed by the board.(h) When the court appoints an attorney other than an attorney provided by the board:(1) except as otherwise provided by this article, the inmate's legal defense is subject to Articles 1.051, 26.04, 26.05, and 26.052, as applicable; and(2) the county in which a facility of the correctional institutions division or a correctional facility authorized by Section 495.001, Government Code, is located shall pay from its general fund the total costs of the aggregate amount allowed and awarded by the court for attorney compensation and expenses under Article 26.05 or 26.052, as applicable.(i) The state shall reimburse a county for attorney compensation and expenses awarded under Subsection (h). A court seeking reimbursement for a county shall certify to the comptroller of public accounts the amount of compensation and expenses for which the county is entitled to be reimbursed under this article. Not later than the 60th day after the date the comptroller receives from the court the request for reimbursement, the comptroller shall issue a warrant to the county in the amount certified by the court.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 15, Sec. 2, eff. June 14, 1990. Subsec. (c) amended by and Subsec. (f) added by Acts 1991, 72nd Leg., ch. 719, Sec. 1, eff. Sept. 1, 1991; Subsec. (f) repealed by Acts 1993, 73rd Leg., ch. 988, Sec. 7.02, eff. Sept. 1, 1993; Subsecs. (g), (h) added by Acts 1993, 73rd Leg., ch. 988, Sec. 7.01, eff. Sept. 1, 1993.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1014, Sec. 2, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1014, Sec. 3, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1014, Sec. 7, eff. September 1, 2007.

Art. 26.052. APPOINTMENT OF COUNSEL IN DEATH PENALTY CASE; REIMBURSEMENT OF INVESTIGATIVE EXPENSES. (a) Notwithstanding any other provision of this chapter, this article establishes procedures in death penalty cases for appointment and payment of counsel to represent indigent defendants at trial and on direct appeal and to apply for writ of certiorari in the United States Supreme Court.(b) If a county is served by a public defender's office, trial counsel and counsel for direct appeal or to apply for a writ of certiorari may be appointed as provided by the guidelines established by the public defender's office. In all other cases in which the death penalty is sought, counsel shall be appointed as provided by this article.(c) A local selection committee is created in each administrative judicial region created under Section 74.042, Government Code. The administrative judge of the judicial region shall appoint the members of the committee. A committee shall have not less than four members, including:(1) the administrative judge of the judicial region;(2) at least one district judge;(3) a representative from the local bar association; and(4) at least one practitioner who is board certified by the State Bar of Texas in criminal law.(d)(1) The committee shall adopt standards for the qualification of attorneys to be appointed to represent indigent defendants in capital cases in which the death penalty is sought.(2) The standards must require that a trial attorney appointed as lead counsel to a capital case:(A) be a member of the State Bar of Texas;(B) exhibit proficiency and commitment to providing quality representation to defendants in death penalty cases;(C) have not been found by a federal or state court to have rendered ineffective assistance of counsel during the trial or appeal of any capital case;(D) have at least five years of criminal law experience;(E) have tried to a verdict as lead defense counsel a significant number of felony cases, including homicide trials and other trials for offenses punishable as second or first degree felonies or capital felonies;(F) have trial experience in:(i) the use of and challenges to mental health or forensic expert witnesses; and(ii) investigating and presenting mitigating evidence at the penalty phase of a death penalty trial; and(G) have participated in continuing legal education courses or other training relating to criminal defense in death penalty cases.(3) The standards must require that an attorney appointed as lead appellate counsel in the direct appeal of a capital case:(A) be a member of the State Bar of Texas;(B) exhibit proficiency and commitment to providing quality representation to defendants in death penalty cases;(C) have not been found by a federal or state court to have rendered ineffective assistance of counsel during the trial or appeal of any capital case;(D) have at least five years of criminal law experience;(E) have authored a significant number of appellate briefs, including appellate briefs for homicide cases and other cases involving an offense punishable as a capital felony or a felony of the first degree or an offense described by Section 3g(a)(1), Article 42.12;(F) have trial or appellate experience in:(i) the use of and challenges to mental health or forensic expert witnesses; and(ii) the use of mitigating evidence at the penalty phase of a death penalty trial; and(G) have participated in continuing legal education courses or other training relating to criminal defense in appealing death penalty cases.(4) The committee shall prominently post the standards in each district clerk's office in the region with a list of attorneys qualified for appointment.(5) Not later than the second anniversary of the date an attorney is placed on the list of attorneys qualified for appointment in death penalty cases and each year following the second anniversary, the attorney must present proof to the committee that the attorney has successfully completed the minimum continuing legal education requirements of the State Bar of Texas, including a course or other form of training relating to criminal defense in death penalty cases or in appealing death penalty cases, as applicable. The committee shall remove the attorney's name from the list of qualified attorneys if the attorney fails to provide the committee with proof of completion of the continuing legal education requirements.(e) The presiding judge of the district court in which a capital felony case is filed shall appoint two attorneys, at least one of whom must be qualified under this chapter, to represent an indigent defendant as soon as practicable after charges are filed, unless the state gives notice in writing that the state will not seek the death penalty.(f) Appointed counsel may file with the trial court a pretrial ex parte confidential request for advance payment of expenses to investigate potential defenses. The request for expenses must state:(1) the type of investigation to be conducted;(2) specific facts that suggest the investigation will result in admissible evidence; and(3) an itemized list of anticipated expenses for each investigation.(g) The court shall grant the request for advance payment of expenses in whole or in part if the request is reasonable. If the court denies in whole or in part the request for expenses, the court shall:(1) state the reasons for the denial in writing;(2) attach the denial to the confidential request; and(3) submit the request and denial as a sealed exhibit to the record.(h) Counsel may incur expenses without prior approval of the court. On presentation of a claim for reimbursement, the court shall order reimbursement of counsel for the expenses, if the expenses are reasonably necessary and reasonably incurred.(i) If the indigent defendant is convicted of a capital felony and sentenced to death, the defendant is entitled to be represented by competent counsel on appeal and to apply for a writ of certiorari to the United States Supreme Court.(j) As soon as practicable after a death sentence is imposed in a capital felony case, the presiding judge of the convicting court shall appoint counsel to represent an indigent defendant on appeal and to apply for a writ of certiorari, if appropriate.(k) The court may not appoint an attorney as counsel on appeal if the attorney represented the defendant at trial, unless:(1) the defendant and the attorney request the appointment on the record; and(2) the court finds good cause to make the appointment.(l) An attorney appointed under this article to represent a defendant at trial or on direct appeal is compensated as provided by Article 26.05 from county funds. Advance payment of expenses anticipated or reimbursement of expenses incurred for purposes of investigation or expert testimony may be paid directly to a private investigator licensed under Chapter 1702, Occupations Code, or to an expert witness in the manner designated by appointed counsel and approved by the court.(m) The local selection committee shall annually review the list of attorneys posted under Subsection (d) to ensure that each listed attorney satisfies the requirements under this chapter.

Added by Acts 1995, 74th Leg., ch. 319, Sec. 2, eff. Sept. 1, 1995. Subsec. (l) amended by Acts 1999, 76th Leg., ch. 837, Sec. 2, eff. Sept. 1, 1999; Subsecs. (d), (e) amended by Acts 2001, 77th Leg., ch. 906, Sec. 9, eff. Jan. 1, 2002; Subsec. (l) amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.735, eff. Sept. 1, 2001; Subsec. (m) added by Acts 2001, 77th Leg., ch. 906, Sec. 9, eff. Jan. 1, 2002.Amended by: Acts 2005, 79th Leg., Ch. 787, Sec. 14, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 965, Sec. 7, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 32, Sec. 1, eff. September 1, 2009.

Art. 26.053. PUBLIC DEFENDER IN RANDALL COUNTY. (a) The Commissioners Court of Randall County may appoint an attorney to serve as a public defender. The public defender serves at the pleasure of the commissioners court.(b) To be eligible for appointment as a public defender, a person must be a member of the State Bar of Texas.(c) With the approval of the commissioners court, the public defender may employ assistant public defenders, investigators, secretaries, and other necessary personnel. An assistant public defender must be a licensed attorney and may perform the duties of a public defender under this article.(d) A public defender's office consists of the public defender and the personnel employed by the public defender under Subsection (c).(e) A public defender is entitled to receive an annual salary in an amount set by the commissioners court. Subchapter B, Chapter 152, Local Government Code, applies to the compensation of personnel and the payment of office expenses in the public defender's office.(f) Except as authorized by this article, a public defender or an assistant public defender may not:(1) engage in the private practice of law; or(2) accept anything of value not authorized by this article for services rendered under this article.(g) The commissioners court may remove a public defender or an assistant public defender who violates Subsection (f).(h) The public defender or an assistant public defender shall represent each indigent person who is:(1) charged with a criminal offense in Randall County punishable by confinement or imprisonment;(2) a minor who is a party to a juvenile delinquency proceeding in the county; or(3) entitled to representation under:(A) Chapter 462, Health and Safety Code; or(B) Subtitle C or D, Title 7, Health and Safety Code.(i) If at any stage of the proceeding the judge determines that a conflict of interest exists between the public defender and the indigent person, the judge may appoint another attorney to represent the person. The attorney must be licensed to practice law in this state and is entitled to the compensation provided by Article 26.05.(j) The public defender's office shall investigate the financial condition of any person the public defender is appointed to represent. The public defender's office shall report the results of the investigation to the appointing judge. The judge may hold a hearing to determine if the person is indigent and entitled to representation under this article.(k) Except for the provisions relating to daily appearance fees, Article 26.05 applies to the public defender and an assistant public defender.(l) The commissioners court may accept gifts and grants from any source to finance an adequate and effective public defender program.

Added by Acts 2001, 77th Leg., ch. 184, Sec. 1, eff. May 18, 2001.

Art. 26.056. CONTRIBUTION FROM STATE IN CERTAIN COUNTIES.Sec. 1. A county in which a state training school for delinquent children is located shall pay from its general fund the first $250 of fees awarded for court-appointed counsel under Article 26.05 toward defending a child committed to the school from another county who is being prosecuted for a felony or misdemeanor in the county where the training school is located.Sec. 2. If the fees awarded for counsel compensation are in excess of $250, the court shall certify the amount in excess of $250 to the Comptroller of Public Accounts of the State of Texas. The Comptroller shall issue a warrant to the court-appointed counsel in the amount certified to the comptroller by the court.

Acts 1967, 60th Leg., p. 733, ch. 307, Sec. 1, eff. Aug. 28, 1967. Renumbered from art. 26.05-1 by Acts 1987, 70th Leg., ch. 167, Sec. 5.02(2), eff. Sept. 1, 1987.

Art. 26.057. COST OF EMPLOYMENT OF COUNSEL FOR CERTAIN MINORS. If a juvenile has been transferred to a criminal court under Section 54.02, Family Code, and if a court appoints counsel for the juvenile under Article 26.04 of this code, the county that pays for the counsel has a cause of action against a parent or other person who is responsible for the support of the juvenile and is financially able to employ counsel for the juvenile but refuses to do so. The county may recover its cost of payment to the appointed counsel and may recover attorney's fees necessary to prosecute the cause of action against the parent or other person.

Acts 1987, 70th Leg., ch. 979, Sec. 4, eff. Sept. 1, 1987. Renumbered from art. 26.056 by Acts 1989, 71st Leg., ch. 2, Sec. 16.01(8), eff. Aug. 28, 1989.

Art. 26.06. ELECTED OFFICIALS NOT TO BE APPOINTED. No court may appoint an elected county, district or state official to represent a person accused of crime, unless the official has notified the court of his availability for appointment. If an official has notified the court of his availability and is appointed as counsel, he may decline the appointment if he determines that it is in the best interest of his office to do so. Nothing in this Code shall modify any statutory provision for legislative continuance.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 26.07. NAME AS STATED IN INDICTMENT. When the defendant is arraigned, his name, as stated in the indictment, shall be distinctly called; and unless he suggest by himself or counsel that he is not indicted by his true name, it shall be taken that his name is truly set forth, and he shall not thereafter be allowed to deny the same by way of defense.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 26.08. IF DEFENDANT SUGGESTS DIFFERENT NAME. If the defendant, or his counsel for him, suggests that he bears some name different from that stated in the indictment, the same shall be noted upon the minutes of the court, the indictment corrected by inserting therein the name of the defendant as suggested by himself or his counsel for him, the style of the case changed so as to give his true name, and the cause proceed as if the true name had been first recited in the indictment.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 26.09. IF ACCUSED REFUSES TO GIVE HIS REAL NAME. If the defendant alleges that he is not indicted by his true name, and refuses to say what his real name is, the cause shall proceed as if the name stated in the indictment were true; and the defendant shall not be allowed to contradict the same by way of defense.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 26.10. WHERE NAME IS UNKNOWN. A defendant described as a person whose name is unknown may have the indictment so corrected as to give therein his true name.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 26.11. INDICTMENT READ. The name of the accused having been called, if no suggestion, such as is spoken of in the four preceding Articles, be made, or being made is disposed of as before directed, the indictment shall be read, and the defendant asked whether he is guilty or not, as therein charged.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 26.12. PLEA OF NOT GUILTY ENTERED. If the defendant answers that he is not guilty, such plea shall be entered upon the minutes of the court; if he refuses to answer, the plea of not guilty shall in like manner be entered.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 26.13. PLEA OF GUILTY. (a) Prior to accepting a plea of guilty or a plea of nolo contendere, the court shall admonish the defendant of:(1) the range of the punishment attached to the offense;(2) the fact that the recommendation of the prosecuting attorney as to punishment is not binding on the court. Provided that the court shall inquire as to the existence of any plea bargaining agreements between the state and the defendant and, in the event that such an agreement exists, the court shall inform the defendant whether it will follow or reject such agreement in open court and before any finding on the plea. Should the court reject any such agreement, the defendant shall be permitted to withdraw his plea of guilty or nolo contendere;(3) the fact that if the punishment assessed does not exceed the punishment recommended by the prosecutor and agreed to by the defendant and his attorney, the trial court must give its permission to the defendant before he may prosecute an appeal on any matter in the case except for those matters raised by written motions filed prior to trial;(4) the fact that if the defendant is not a citizen of the United States of America, a plea of guilty or nolo contendere for the offense charged may result in deportation, the exclusion from admission to this country, or the denial of naturalization under federal law; and(5) the fact that the defendant will be required to meet the registration requirements of Chapter 62, if the defendant is convicted of or placed on deferred adjudication for an offense for which a person is subject to registration under that chapter.(b) No plea of guilty or plea of nolo contendere shall be accepted by the court unless it appears that the defendant is mentally competent and the plea is free and voluntary.(c) In admonishing the defendant as herein provided, substantial compliance by the court is sufficient, unless the defendant affirmatively shows that he was not aware of the consequences of his plea and that he was misled or harmed by the admonishment of the court.(d) The court may make the admonitions required by this article either orally or in writing. If the court makes the admonitions in writing, it must receive a statement signed by the defendant and the defendant's attorney that he understands the admonitions and is aware of the consequences of his plea. If the defendant is unable or refuses to sign the statement, the court shall make the admonitions orally.(e) Before accepting a plea of guilty or a plea of nolo contendere, the court shall inquire as to whether a victim impact statement has been returned to the attorney representing the state and ask for a copy of the statement if one has been returned.(f) The court must substantially comply with Subsection (e) of this article. The failure of the court to comply with Subsection (e) of this article is not grounds for the defendant to set aside the conviction, sentence, or plea.(g) Before accepting a plea of guilty or a plea of nolo contendere and on the request of a victim of the offense, the court may assist the victim and the defendant in participating in a victim-offender mediation program.(h) The court must substantially comply with Subsection (a)(5). The failure of the court to comply with Subsection (a)(5) is not a ground for the defendant to set aside the conviction, sentence, or plea. (i) Notwithstanding this article, a court shall not order the state or any of its prosecuting attorneys to participate in mediation, dispute resolution, arbitration, or other similar procedures in relation to a criminal prosecution unless upon written consent of the state.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966. Amended by Acts 1973, 63rd Leg., p. 969, ch. 399, Sec. 2(A), eff. Jan. 1, 1974; Acts 1975, 64th Leg., p. 909, ch. 341, Sec. 3, eff. June 19, 1975; Acts 1977, 65th Leg., p. 748, ch. 280, Sec. 1, eff. Aug. 29, 1977; Acts 1979, 66th Leg., p. 1108, ch. 524, Sec. 1, eff. Sept. 1, 1979; Acts 1979, 66th Leg., p. 1160, ch. 561, Sec. 1, eff. Sept. 1, 1979; Acts 1985, 69th Leg., p. 5065, ch. 671, Sec. 1, eff. June 14, 1985; Acts 1985, 69th Leg., ch. 685, Sec. 8(a), eff. Aug. 26, 1985; Acts 1987, 70th Leg., ch. 443, Sec. 1, eff. Aug. 1, 1987.

Subsecs. (e), (f) added by Acts 1991, 72nd Leg., ch. 202, Sec. 1, eff. Sept. 1, 1991; Subsec. (g) added by Acts 1997, 75th Leg., ch. 670, Sec. 4, eff. Sept. 1, 1997; Subsec. (a) amended by Acts 1999, 76th Leg., ch. 1415, Sec. 1, eff. Sept. 1, 1999; Subsec. (h) added by Acts 1999, 76th Leg., ch. 425, Sec. 1, eff. Aug. 30, 1999; added by Acts 1999, 76th Leg., ch. 1415, Sec. 1, eff. Sept. 1, 1999; Subsec. (i) relettered from subsec. (h) by Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(8), eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1008, Sec. 1.03, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 125, Sec. 1, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1379, Sec. 2, eff. September 1, 2009.

Art. 26.14. JURY ON PLEA OF GUILTY. Where a defendant in a case of felony persists in pleading guilty or in entering a plea of nolo contendere, if the punishment is not absolutely fixed by law, a jury shall be impaneled to assess the punishment and evidence may be heard to enable them to decide thereupon, unless the defendant in accordance with Articles 1.13 or 37.07 shall have waived his right to trial by jury.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 26.15. CORRECTING NAME. In any case, the same proceedings shall be had with respect to the name of the defendant and the correction of the indictment or information as provided with respect to the same in capital cases.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.



CHAPTER 27. THE PLEADING IN CRIMINAL ACTIONS

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 27. THE PLEADING IN CRIMINAL ACTIONS

Art. 27.01. INDICTMENT OR INFORMATION. The primary pleading in a

criminal action on the part of the State is the indictment or

information.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 27.02. DEFENDANT'S PLEADINGS. The pleadings and motions of

the defendant shall be:

(1) A motion to set aside or an exception to an indictment or

information for some matter of form or substance;

(2) A special plea as provided in Article 27.05 of this code;

(3) A plea of guilty;

(4) A plea of not guilty;

(5) A plea of nolo contendere, the legal effect of which shall be

the same as that of a plea of guilty, except that such plea may

not be used against the defendant as an admission in any civil

suit based upon or growing out of the act upon which the criminal

prosecution is based;

(6) An application for probation, if any;

(7) An election, if any, to have the jury assess the punishment

if he is found guilty; and

(8) Any other motions or pleadings that are by law permitted to

be filed.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1967, 60th Leg., p. 1738, ch. 659, Sec. 17, eff.

Aug. 28, 1967; Acts 1973, 63rd Leg., p. 968, ch. 399, Sec. 2(A),

eff. Jan. 1, 1974.

Art. 27.03. MOTION TO SET ASIDE INDICTMENT. In addition to any

other grounds authorized by law, a motion to set aside an

indictment or information may be based on the following:

1. That it appears by the records of the court that the

indictment was not found by at least nine grand jurors, or that

the information was not based upon a valid complaint;

2. That some person not authorized by law was present when the

grand jury was deliberating upon the accusation against the

defendant, or was voting upon the same; and

3. That the grand jury was illegally impaneled; provided,

however, in order to raise such question on motion to set aside

the indictment, the defendant must show that he did not have an

opportunity to challenge the array at the time the grand jury was

impaneled.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 27.04. MOTION TRIED BY JUDGE. An issue of fact arising upon

a motion to set aside an indictment or information shall be tried

by the judge without a jury.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 27.05. DEFENDANT'S SPECIAL PLEA. A defendant's only special

plea is that he has already been prosecuted for the same or a

different offense arising out of the same criminal episode that

was or should have been consolidated into one trial, and that the

former prosecution:

(1) resulted in acquittal;

(2) resulted in conviction;

(3) was improperly terminated; or

(4) was terminated by a final order or judgment for the defendant

that has not been reversed, set aside, or vacated and that

necessarily required a determination inconsistent with a fact

that must be established to secure conviction in the subsequent

prosecution.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1973, 63rd Leg., p. 969, ch. 399, Sec. 2(A), eff.

Jan. 1, 1974.

Art. 27.06. SPECIAL PLEA VERIFIED. Every special plea shall be

verified by the affidavit of the defendant.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 27.07. SPECIAL PLEA TRIED. All issues of fact presented by

a special plea shall be tried by the trier of the facts on the

trial on the merits.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 27.08. EXCEPTION TO SUBSTANCE OF INDICTMENT. There is no

exception to the substance of an indictment or information

except:

1. That it does not appear therefrom that an offense against the

law was committed by the defendant;

2. That it appears from the face thereof that a prosecution for

the offense is barred by a lapse of time, or that the offense was

committed after the finding of the indictment;

3. That it contains matter which is a legal defense or bar to the

prosecution; and

4. That it shows upon its face that the court trying the case has

no jurisdiction thereof.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 27.09. EXCEPTION TO FORM OF INDICTMENT. Exceptions to the

form of an indictment or information may be taken for the

following causes only:

1. That it does not appear to have been presented in the proper

court as required by law;

2. The want of any requisite prescribed by Articles 21.02 and

21.21.

3. That it was not returned by a lawfully chosen or empaneled

grand jury.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 27.10. WRITTEN PLEADINGS. All motions to set aside an

indictment or information and all special pleas and exceptions

shall be in writing.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 27.11. TEN DAYS ALLOWED FOR FILING PLEADINGS. In all cases

the defendant shall be allowed ten entire days, exclusive of all

fractions of a day after his arrest, and during the term of the

court, to file written pleadings.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 27.12. TIME AFTER SERVICE. In cases where the defendant is

entitled to be served with a copy of the indictment, he shall be

allowed the ten days time mentioned in the preceding Article to

file written pleadings after such service.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 27.13. PLEA OF GUILTY OR NOLO CONTENDERE IN FELONY. A plea

of "guilty" or a plea of "nolo contendere" in a felony case must

be made in open court by the defendant in person; and the

proceedings shall be as provided in Articles 26.13, 26.14 and

27.02. If the plea is before the judge alone, same may be made in

the same manner as is provided for by Articles 1.13 and 1.15.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 27.14. PLEA OF GUILTY OR NOLO CONTENDERE IN MISDEMEANOR.

(a) A plea of "guilty" or a plea of "nolo contendere" in a

misdemeanor case may be made either by the defendant or his

counsel in open court; in such case, the defendant or his counsel

may waive a jury, and the punishment may be assessed by the court

either upon or without evidence, at the discretion of the court.

(b) A defendant charged with a misdemeanor for which the maximum

possible punishment is by fine only may, in lieu of the method

provided in Subsection (a) of this article, mail or deliver in

person to the court a plea of "guilty" or a plea of "nolo

contendere" and a waiver of jury trial. The defendant may also

request in writing that the court notify the defendant, at the

address stated in the request, of the amount of an appeal bond

that the court will approve. If the court receives a plea and

waiver before the time the defendant is scheduled to appear in

court, the court shall dispose of the case without requiring a

court appearance by the defendant. If the court receives a plea

and waiver after the time the defendant is scheduled to appear in

court but at least five business days before a scheduled trial

date, the court shall dispose of the case without requiring a

court appearance by the defendant. The court shall notify the

defendant either in person or by certified mail, return receipt

requested, of the amount of any fine assessed in the case and, if

requested by the defendant, the amount of an appeal bond that the

court will approve. The defendant shall pay any fine assessed or

give an appeal bond in the amount stated in the notice before the

31st day after receiving the notice.

(c) In a misdemeanor case for which the maximum possible

punishment is by fine only, payment of a fine or an amount

accepted by the court constitutes a finding of guilty in open

court as though a plea of nolo contendere had been entered by the

defendant and constitutes a waiver of a jury trial in writing.

(d) If written notice of an offense for which maximum possible

punishment is by fine only or of a violation relating to the

manner, time, and place of parking has been prepared, delivered,

and filed with the court and a legible duplicate copy has been

given to the defendant, the written notice serves as a complaint

to which the defendant may plead "guilty," "not guilty," or "nolo

contendere." If the defendant pleads "not guilty" to the offense

or fails to appear based on the written notice, a complaint shall

be filed that conforms to the requirements of Chapter 45 of this

code, and that complaint serves as an original complaint. A

defendant may waive the filing of a sworn complaint and elect

that the prosecution proceed on the written notice of the charged

offense if the defendant agrees in writing with the prosecution,

signs the agreement, and files it with the court.

(e)(1) Before accepting a plea of guilty or a plea of nolo

contendere by a defendant charged with a misdemeanor involving

family violence, as defined by Section 71.004, Family Code, the

court shall admonish the defendant by using the following

statement:

"If you are convicted of a misdemeanor offense involving violence

where you are or were a spouse, intimate partner, parent, or

guardian of the victim or are or were involved in another,

similar relationship with the victim, it may be unlawful for you

to possess or purchase a firearm, including a handgun or long

gun, or ammunition, pursuant to federal law under 18 U.S.C.

Section 922(g)(9) or Section 46.04(b), Texas Penal Code. If you

have any questions whether these laws make it illegal for you to

possess or purchase a firearm, you should consult an attorney."

(2) The court may provide the admonishment under Subdivision (1)

orally or in writing, except that if the defendant is charged

with a misdemeanor punishable by fine only, the statement printed

on a citation issued under Article 14.06(b) may serve as the

court admonishment required by this subsection.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1967, 60th Leg., p. 1738, ch. 659, Sec. 18, eff.

Aug. 28, 1967; Acts 1977, 65th Leg., p. 2143, ch. 858, Sec. 1,

eff. June 16, 1977; Acts 1979, 66th Leg., p. 450, ch. 207, Sec.

1, eff. Sept. 1, 1979; Acts 1983, 68th Leg., p. 1257, ch. 273,

Sec. 1, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 87, Sec. 1,

eff. Sept. 1, 1985.

Subsecs. (b) to (d) amended by Acts 1993, 73rd Leg., ch. 76, Sec.

1, eff. Sept. 1, 1993; Subsec. (c) amended by Acts 2001, 77th

Leg., ch. 285, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

473, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1121, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1379, Sec. 3, eff. September 1, 2009.

Art. 27.15. CHANGE OF VENUE TO PLEAD GUILTY. When in any county

which is located in a judicial district composed of more than one

county, a party is charged with a felony and the maximum

punishment therefor shall not exceed fifteen years, and the

district court of said county is not in session, such party may,

if he desires to plead guilty, or enter a plea of nolo

contendere, make application to the district judge of such

district for a change of venue to the county in which said court

is in session, and said district judge may enter an order

changing the venue of said cause to the county in which the court

is then in session, and the defendant may plead guilty or enter a

plea of nolo contendere to said charge in said court to which the

venue has been changed.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 27.16. PLEA OF NOT GUILTY, HOW MADE. (a) The plea of not

guilty may be made orally by the defendant or by his counsel in

open court. If the defendant refuses to plead, the plea of not

guilty shall be entered for him by the court.

(b) A defendant charged with a misdemeanor for which the maximum

possible punishment is by fine only may, in lieu of the method

provided in Subsection (a) of this article, mail to the court a

plea of not guilty.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1977, 65th Leg., p. 2143, ch. 858, Sec. 2, eff.

June 16, 1977.

Art. 27.17. PLEA OF NOT GUILTY CONSTRUED. The plea of not guilty

shall be construed to be a denial of every material allegation in

the indictment or information. Under this plea, evidence to

establish the insanity of defendant, and every fact whatever

tending to acquit him of the accusation may be introduced, except

such facts as are proper for a special plea under Article 27.05.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 27.18. PLEA OR WAIVER OF RIGHTS BY CLOSED CIRCUIT VIDEO

TELECONFERENCING. (a) Notwithstanding any provision of this code

requiring that a plea or a waiver of a defendant's right be made

in open court, a court may accept the plea or waiver by broadcast

by closed circuit video teleconferencing to the court if:

(1) the defendant and the attorney representing the state file

with the court written consent to the use of closed circuit video

teleconferencing;

(2) the closed circuit video teleconferencing system provides for

a simultaneous, compressed full motion video, and interactive

communication of image and sound between the judge, the attorney

representing the state, the defendant, and the defendant's

attorney; and

(3) on request of the defendant, the defendant and the

defendant's attorney are able to communicate privately without

being recorded or heard by the judge or the attorney representing

the state.

(b) On motion of the defendant or the attorney representing the

state or in the court's discretion, the court may terminate an

appearance by closed circuit video teleconferencing at any time

during the appearance and require an appearance by the defendant

in open court.

(c) A recording of the communication shall be made and preserved

until all appellate proceedings have been disposed of. The

defendant may obtain a copy of the recording on payment of a

reasonable amount to cover the costs of reproduction or, if the

defendant is indigent, the court shall provide a copy to the

defendant without charging a cost for the copy.

(d) A defendant who is confined in a county other than the

county in which charges against the defendant are pending may use

the teleconferencing method provided by this article or the

electronic broadcast system authorized in Article 15.17 to enter

a plea or waive a right in the court with jurisdiction over the

case.

(e) A defendant who enters a plea or waiver under Subsection

(d):

(1) consents to venue in the county in which the court receiving

the plea or waiver is located; and

(2) waives any claim of error related to venue.

(f) Subsection (e) does not prohibit a court from granting a

defendant's motion for a change of venue during the trial of the

defendant.

(g) If a defendant enters a plea of guilty or nolo contendere

under Subsection (d), the attorney representing the state may

request at the time the plea is entered that the defendant submit

a fingerprint of the defendant suitable for attachment to the

judgment. On request for a fingerprint under this subsection,

the county in which the defendant is confined shall obtain a

fingerprint of the defendant and use first-class mail or other

means acceptable to the attorney representing the state and the

county to forward the fingerprint to the court accepting the

plea.

Added by Acts 1997, 75th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 6, eff. September 1, 2005.

Art. 27.19. PLEA BY CERTAIN DEFENDANTS. (a) Notwithstanding

any other provision of this code, a court shall accept a plea of

guilty or nolo contendere from a defendant who is confined in a

penal institution if the plea is made:

(1) in accordance with the procedure established by Article

27.18; or

(2) in writing before the appropriate court having jurisdiction

in the county in which the penal institution is located, provided

that:

(A) the defendant is notified by the court of original

jurisdiction of the right to counsel and the procedures for

requesting appointment of counsel, and is provided a reasonable

opportunity to request a court-appointed lawyer;

(B) if the defendant elects to proceed without counsel, the

defendant must waive the right to counsel in accordance with

Article 1.051;

(C) the defendant must waive the right to be present at the

taking of the plea or to have counsel present, if the defendant

has counsel; and

(D) if the defendant is charged with a felony, judgment and

sentence are rendered in accordance with the conditions and the

procedure established by Article 42.14(b).

(b) In this article, "penal institution" has the meaning

assigned by Section 1.07, Penal Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

291, Sec. 1, eff. September 1, 2009.



CHAPTER 28. MOTIONS, PLEADINGS AND EXCEPTIONS

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 28. MOTIONS, PLEADINGS AND EXCEPTIONS

Art. 28.01. PRE-TRIAL.

Sec. 1. The court may set any criminal case for a pre-trial

hearing before it is set for trial upon its merits, and direct

the defendant and his attorney, if any of record, and the State's

attorney, to appear before the court at the time and place stated

in the court's order for a conference and hearing. The defendant

must be present at the arraignment, and his presence is required

during any pre-trial proceeding. The pre-trial hearing shall be

to determine any of the following matters:

(1) Arraignment of the defendant, if such be necessary; and

appointment of counsel to represent the defendant, if such be

necessary;

(2) Pleadings of the defendant;

(3) Special pleas, if any;

(4) Exceptions to the form or substance of the indictment or

information;

(5) Motions for continuance either by the State or defendant;

provided that grounds for continuance not existing or not known

at the time may be presented and considered at any time before

the defendant announces ready for trial;

(6) Motions to suppress evidence--When a hearing on the motion to

suppress evidence is granted, the court may determine the merits

of said motion on the motions themselves, or upon opposing

affidavits, or upon oral testimony, subject to the discretion of

the court;

(7) Motions for change of venue by the State or the defendant;

provided, however, that such motions for change of venue, if

overruled at the pre-trial hearing, may be renewed by the State

or the defendant during the voir dire examination of the jury;

(8) Discovery;

(9) Entrapment; and

(10) Motion for appointment of interpreter.

Sec. 2. When a criminal case is set for such pre-trial hearing,

any such preliminary matters not raised or filed seven days

before the hearing will not thereafter be allowed to be raised or

filed, except by permission of the court for good cause shown;

provided that the defendant shall have sufficient notice of such

hearing to allow him not less than 10 days in which to raise or

file such preliminary matters. The record made at such pre-trial

hearing, the rulings of the court and the exceptions and

objections thereto shall become a part of the trial record of the

case upon its merits.

Sec. 3. The notice mentioned in Section 2 above shall be

sufficient if given in any one of the following ways:

(1) By announcement made by the court in open court in the

presence of the defendant or his attorney of record;

(2) By personal service upon the defendant or his attorney of

record;

(3) By mail to either the defendant or his attorney of record

deposited by the clerk in the mail at least six days prior to the

date set for hearing. If the defendant has no attorney of record

such notice shall be addressed to defendant at the address shown

on his bond, if the bond shows such an address, and if not, it

may be addressed to one of the sureties on his bond. If the

envelope containing the notice is properly addressed, stamped and

mailed, the state will not be required to show that it was

received.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1967, 60th Leg., p. 1738, ch. 659, Sec. 19, eff.

Aug. 28, 1967; Acts 1973, 63rd Leg., p. 969, ch. 399, Sec. 2(A),

eff. Jan. 1, 1974; Acts 1979, 66th Leg., p. 204, ch. 113, Sec. 1,

eff. Aug. 27, 1979; Acts 1979, 66th Leg., p. 453, ch. 209, Sec.

2, eff. Aug. 27, 1979.

Art. 28.02. ORDER OF ARGUMENT. The counsel of the defendant has

the right to open and conclude the argument upon all pleadings of

the defendant presented for the decision of the judge.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 28.03. PROCESS FOR TESTIMONY ON PLEADINGS. When the matters

involved in any written pleading depend in whole or in part upon

testimony, and not altogether upon the record of the court, every

process known to the law may be obtained on behalf of either

party to procure such testimony; but there shall be no delay on

account of the want of the testimony, unless it be shown to the

satisfaction of the court that all the means given by the law

have been used to procure the same.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 28.04. QUASHING CHARGE IN MISDEMEANOR. If the motion to set

aside or the exception to an indictment or information is

sustained, the defendant in a misdemeanor case shall be

discharged, but may be again prosecuted within the time allowed

by law.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 28.05. QUASHING INDICTMENT IN FELONY. If the motion to set

aside or the exception to the indictment in cases of felony be

sustained, the defendant shall not therefor be discharged, but

may immediately be recommitted by order of the court, upon motion

of the State's attorney or without motion; and proceedings may

afterward be had against him as if no prosecution had ever been

commenced.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 28.06. SHALL BE FULLY DISCHARGED, WHEN. Where, after the

motion or exception is sustained, it is made known to the court

by sufficient testimony that the offense of which the defendant

is accused will be barred by limitation before another indictment

can be presented, he shall be fully discharged.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 28.061. DISCHARGE FOR DELAY. If a motion to set aside an

indictment, information, or complaint for failure to provide a

speedy trial is sustained, the court shall discharge the

defendant. A discharge under this article is a bar to any further

prosecution for the offense discharged and for any other offense

arising out of the same transaction, other than an offense of a

higher grade that the attorney representing the state and

prosecuting the offense that was discharged does not have the

primary duty to prosecute.

Acts 1977, 65th Leg., p. 1972, ch. 787, Sec. 4, eff. July 1,

1978. Amended by Acts 1987, 70th Leg., ch. 383, Sec. 1, eff.

Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 289, Sec. 1, eff. May 26,

1997.

Art. 28.07. IF EXCEPTION IS THAT NO OFFENSE IS CHARGED. If an

exception to an indictment or information is taken and sustained

upon the ground that there is no offense against the law charged

therein, the defendant shall be discharged, unless an affidavit

be filed accusing him of the commission of a penal offense.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 28.08. WHEN DEFENDANT IS HELD BY ORDER OF COURT. If the

motion to set aside the indictment or any exception thereto is

sustained, but the court refuses to discharge the defendant, then

at the expiration of ten days from the order sustaining such

motions or exceptions, the defendant shall be discharged, unless

in the meanwhile complaint has been made before a magistrate

charging him with an offense, or unless another indictment has

been presented against him for such offense.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 28.09. EXCEPTION ON ACCOUNT OF FORM OR SUBSTANCE. If the

exception to an indictment or information is sustained, the

information or indictment may be amended if permitted by Article

28.10 of this code, and the cause may proceed upon the amended

indictment or information.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1985, 69th Leg., ch. 577, Sec. 1, eff. Dec. 1,

1985.

Art. 28.10. AMENDMENT OF INDICTMENT OR INFORMATION. (a) After

notice to the defendant, a matter of form or substance in an

indictment or information may be amended at any time before the

date the trial on the merits commences. On the request of the

defendant, the court shall allow the defendant not less than 10

days, or a shorter period if requested by the defendant, to

respond to the amended indictment or information.

(b) A matter of form or substance in an indictment or information

may also be amended after the trial on the merits commences if

the defendant does not object.

(c) An indictment or information may not be amended over the

defendant's objection as to form or substance if the amended

indictment or information charges the defendant with an

additional or different offense or if the substantial rights of

the defendant are prejudiced.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1985, 69th Leg., ch. 577, Sec. 1, eff. Dec. 1,

1985.

Art. 28.11. HOW AMENDED. All amendments of an indictment or

information shall be made with the leave of the court and under

its direction.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 28.12. EXCEPTION AND TRIAL OF SPECIAL PLEAS. When a special

plea is filed by the defendant, the State may except to it for

substantial defects. If the exception be sustained, the plea may

be amended. If the plea be not excepted to, it shall be

considered that issue has been taken upon the same. Such special

pleas as set forth matter of fact proper to be tried by a jury

shall be submitted and tried with a plea of not guilty.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 28.13. FORMER ACQUITTAL OR CONVICTION. A former judgment of

acquittal or conviction in a court of competent jurisdiction

shall be a bar to any further prosecution for the same offense,

but shall not bar a prosecution for any higher grade of offense

over which said court had not jurisdiction, unless such judgment

was had upon indictment or information, in which case the

prosecution shall be barred for all grades of the offense.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 28.14. PLEA ALLOWED. Judgment shall, in no case, be given

against the defendant where his motion, exception or plea is

overruled; but in all cases the plea of not guilty may be made by

or for him.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.



CHAPTER 29. CONTINUANCE

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 29. CONTINUANCE

Art. 29.01. BY OPERATION OF LAW. Criminal actions are continued

by operation of law if:

(1) The individual defendant has not been arrested;

(2) A defendant corporation or association has not been served

with summons; or

(3) There is not sufficient time for trial at that term of court.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1973, 63rd Leg., p. 970, ch. 399, Sec. 2(A), eff.

Jan. 1, 1974.

Art. 29.011. RELIGIOUS HOLY DAY. (a) In this article:

(1) "Religious organization" means an organization that meets the

standards for qualifying as a religious organization under

Section 11.20, Tax Code.

(2) "Religious holy day" means a day on which the tenets of a

religious organization prohibit its members from participating in

secular activities, such as court proceedings.

(b) If a defendant, an attorney representing the defendant, or an

attorney representing the state in a criminal action is required

to appear at a court proceeding on a religious holy day observed

by the person, the court shall continue the action.

(c) A defendant or attorney seeking a continuance must file with

the court an affidavit stating:

(1) the grounds for the continuance; and

(2) that the person holds religious beliefs that prohibit him

from taking part in a court proceeding on the day for which the

continuance is sought.

(d) An affidavit filed under Subsection (c) of this article is

proof of the facts stated and need not be corroborated.

Acts 1987, 70th Leg., ch. 825, Sec. 1, eff. Sept. 1, 1987.

Subsecs. (b), (c) amended by Acts 1991, 72nd Leg., ch. 815, Sec.

1, eff. Sept. 1, 1991.

Art. 29.012. RELIGIOUS HOLY DAY. (a) In this article:

(1) "Religious organization" means an organization that meets the

standards for qualification as a religious organization under

Section 11.20, Tax Code.

(2) "Religious holy day" means a day on which the tenets of a

religious organization prohibit its members from participating in

secular activities, such as court proceedings.

(b) If a juror in a criminal action is required to appear at a

court proceeding on a religious holy day observed by the juror,

the court or the court's designee shall recess the criminal

action until the next day the court is in session after the

conclusion of the holy day.

(c) A juror seeking a recess must file with the court before the

final selection of the jury an affidavit stating:

(1) the grounds for the recess; and

(2) that the juror holds religious beliefs that prohibit him from

taking part in a court proceeding on the day for which the recess

is sought.

(d) An affidavit filed under Subsection (c) of this section is

proof of the facts stated and need not be corroborated.

Acts 1987, 70th Leg., ch. 589, Sec. 1, eff. Aug. 31, 1987; Acts

1987, 70th Leg., ch. 825, Sec. 4, eff. Sept. 1, 1987.

Art. 29.02. BY AGREEMENT. A criminal action may be continued by

consent of the parties thereto, in open court, at any time on a

showing of good cause, but a continuance may be only for as long

as is necessary.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1977, 65th Leg., p. 1972, ch. 787, Sec. 3, eff.

July 1, 1978.

Art. 29.03. FOR SUFFICIENT CAUSE SHOWN. A criminal action may be

continued on the written motion of the State or of the defendant,

upon sufficient cause shown; which cause shall be fully set forth

in the motion. A continuance may be only for as long as is

necessary.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1977, 65th Leg., p. 1972, ch. 787, Sec. 3, eff.

July 1, 1978.

Art. 29.04. FIRST MOTION BY STATE. It shall be sufficient, upon

the first motion by the State for a continuance, if the same be

for the want of a witness, to state:

1. The name of the witness and his residence, if known, or that

his residence is unknown;

2. The diligence which has been used to procure his attendance;

and it shall not be considered sufficient diligence to have

caused to be issued, or to have applied for, a subpoena, in cases

where the law authorized an attachment to issue; and

3. That the testimony of the witness is believed by the applicant

to be material for the State.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 29.05. SUBSEQUENT MOTION BY STATE. On any subsequent motion

for a continuance by the State, for the want of a witness, the

motion, in addition to the requisites in the preceding Article,

must show:

1. The facts which the applicant expects to establish by the

witness, and it must appear to the court that they are material;

2. That the applicant expects to be able to procure the

attendance of the witness at the next term of the court; and

3. That the testimony cannot be procured from any other source

during the present term of the court.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 29.06. FIRST MOTION BY DEFENDANT. In the first motion by

the defendant for a continuance, it shall be necessary, if the

same be on account of the absence of a witness, to state:

1. The name of the witness and his residence, if known, or that

his residence is not known.

2. The diligence which has been used to procure his attendance;

and it shall not be considered sufficient diligence to have

caused to be issued, or to have applied for, a subpoena, in cases

where the law authorized an attachment to issue.

3. The facts which are expected to be proved by the witness, and

it must appear to the court that they are material.

4. That the witness is not absent by the procurement or consent

of the defendant.

5. That the motion is not made for delay.

6. That there is no reasonable expectation that attendance of the

witness can be secured during the present term of court by a

postponement of the trial to some future day of said term. The

truth of the first, or any subsequent motion, as well as the

merit of the ground set forth therein and its sufficiency shall

be addressed to the sound discretion of the court called to pass

upon the same, and shall not be granted as a matter of right. If

a motion for continuance be overruled, and the defendant

convicted, if it appear upon the trial that the evidence of the

witness or witnesses named in the motion was of a material

character, and that the facts set forth in said motion were

probably true, a new trial should be granted, and the cause

continued or postponed to a future day of the same term.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 29.07. SUBSEQUENT MOTION BY DEFENDANT. Subsequent motions

for continuance on the part of the defendant shall, in addition

to the requisites in the preceding Article, state also:

1. That the testimony cannot be procured from any other source

known to the defendant; and

2. That the defendant has reasonable expectation of procuring the

same at the next term of the court.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 29.08. MOTION SWORN TO. All motions for continuance must be

sworn to by a person having personal knowledge of the facts

relied on for the continuance.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1981, 67th Leg., p. 504, ch. 210, Sec. 1, eff.

Sept. 1, 1981.

Art. 29.09. CONTROVERTING MOTION. Any material fact stated,

affecting diligence, in a motion for a continuance, may be denied

in writing by the adverse party. The denial shall be supported by

the oath of some credible person, and filed as soon as

practicable after the filing of such motion.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 29.10. WHEN DENIAL IS FILED. When such denial is filed, the

issue shall be tried by the judge; and he shall hear testimony by

affidavits, and grant or refuse continuance, according to the law

and facts of the case.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 29.11. ARGUMENT. No argument shall be heard on a motion for

a continuance, unless requested by the judge; and when argument

is heard, the applicant shall have the right to open and conclude

it.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 29.12. BAIL RESULTING FROM CONTINUANCE. If a defendant in a

capital case demand a trial, and it appears that more than one

continuance has been granted to the State, and that the defendant

has not before applied for a continuance, he shall be entitled to

be admitted to bail, unless it be made to appear to the

satisfaction of the court that a material witness of the State

had been prevented from attendance by the procurement of the

defendant or some person acting in his behalf.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 29.13. CONTINUANCE AFTER TRIAL IS BEGUN. A continuance or

postponement may be granted on the motion of the State or

defendant after the trial has begun, when it is made to appear to

the satisfaction of the court that by some unexpected occurrence

since the trial began, which no reasonable diligence could have

anticipated, the applicant is so taken by surprise that a fair

trial cannot be had.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 29.14. CONSIDERATION OF IMPACT ON CERTAIN VICTIMS. (a) In

this article, "victim" means the victim of an assault or sexual

assault who is younger than 17 years of age or whose case

involves family violence as defined by Section 71.004, Family

Code.

(b) On request by the attorney representing the state, a court

that considers a motion for continuance on the part of the

defendant shall also consider the impact of the continuance on

the victim. On request by the attorney representing the state or

by counsel for the defendant, the court shall state on the record

the reason for granting or denying the continuance.

Added by Acts 2009, 81st Leg., R.S., Ch.

664, Sec. 2, eff. September 1, 2009.



CHAPTER 30. DISQUALIFICATION OF THE JUDGE

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 30. DISQUALIFICATION OF THE JUDGE

Art. 30.01. CAUSES WHICH DISQUALIFY. No judge or justice of the

peace shall sit in any case where he may be the party injured, or

where he has been of counsel for the State or the accused, or

where the accused or the party injured may be connected with him

by consanguinity or affinity within the third degree, as

determined under Chapter 573, Government Code.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1991, 72nd Leg., ch. 561, Sec. 9, eff. Aug. 26,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(27), eff. Sept. 1,

1995.

Art. 30.02. DISTRICT JUDGE DISQUALIFIED. Whenever any case is

pending in which the district judge or criminal district judge is

disqualified from trying the case, no change of venue shall be

made necessary thereby; but the judge presiding shall certify

that fact to the presiding judge of the administrative judicial

district in which the case is pending and the presiding judge of

such administrative judicial district shall assign a judge to try

such case in accordance with the provisions of Article 200a,

V.A.C.S.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 30.07. JUSTICE DISQUALIFIED. If a justice of the peace be

disqualified from sitting in any criminal action pending before

him, he shall transfer the same to any justice of the peace in

the county who is not disqualified to try the case.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 30.08. ORDER OF TRANSFER. In cases provided for in the

preceding Article, the order of transfer shall state the cause of

the transfer, and name the court to which the transfer is made,

and the time and place, when and where, the parties and witnesses

shall appear before such court. The rules governing the transfer

of cases from the district to inferior courts shall govern in the

transfer of cases under the preceding Article.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.



CHAPTER 31. CHANGE OF VENUE

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 31. CHANGE OF VENUE

Art. 31.01. ON COURT'S OWN MOTION. Whenever in any case of

felony or misdemeanor punishable by confinement, the judge

presiding shall be satisfied that a trial, alike fair and

impartial to the accused and to the State, cannot, from any

cause, be had in the county in which the case is pending, he may,

upon his own motion, after due notice to accused and the State,

and after hearing evidence thereon, order a change of venue to

any county in the judicial district in which such county is

located or in an adjoining district, stating in his order the

grounds for such change of venue. The judge, upon his own motion,

after ten days notice to the parties or their counsel, may order

a change of venue to any county beyond an adjoining district;

provided, however, an order changing venue to a county beyond an

adjoining district shall be grounds for reversal if, upon timely

contest by the defendant, the record of the contest affirmatively

shows that any county in his own and the adjoining district is

not subject to the same conditions which required the transfer.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 31.02. STATE MAY HAVE. Whenever the district or county

attorney shall represent in writing to the court before which any

felony or misdemeanor case punishable by confinement, is pending,

that, by reason of existing combinations or influences in favor

of the accused, or on account of the lawless condition of affairs

in the county, a fair and impartial trial as between the accused

and the State cannot be safely and speedily had; or whenever he

shall represent that the life of the prisoner, or of any witness,

would be jeopardized by a trial in the county in which the case

is pending, the judge shall hear proof in relation thereto, and

if satisfied that such representation is well-founded and that

the ends of public justice will be subserved thereby, he shall

order a change of venue to any county in the judicial district in

which such county is located or in an adjoining district.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 31.03. GRANTED ON MOTION OF DEFENDANT. (a) A change of

venue may be granted in any felony or misdemeanor case punishable

by confinement on the written motion of the defendant, supported

by his own affidavit and the affidavit of at least two credible

persons, residents of the county where the prosecution is

instituted, for either of the following causes, the truth and

sufficiency of which the court shall determine:

1. That there exists in the county where the prosecution is

commenced so great a prejudice against him that he cannot obtain

a fair and impartial trial; and

2. That there is a dangerous combination against him instigated

by influential persons, by reason of which he cannot expect a

fair trial.

An order changing venue to a county beyond an adjoining district

shall be grounds for reversal, if upon timely contest by

defendant, the record of the contest affirmatively shows that any

county in his own and the adjoining district is not subject to

the same conditions which required the transfer.

(b) For the convenience of parties and witnesses, and in the

interest of justice, the court upon motion of the defendant and

with the consent of the attorney for the state may transfer the

proceeding as to him to another district.

(c) The court upon motion of the defendant and with the consent

of the attorney for the state may transfer the proceedings to

another district in those cases wherein the defendant stipulates

that a plea of guilty will be entered.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1979, 66th Leg., p. 266, ch. 140, Sec. 1, eff.

Aug. 27, 1979.

Art. 31.04. MOTION MAY BE CONTROVERTED. The credibility of the

persons making affidavit for change of venue, or their means of

knowledge, may be attacked by the affidavit of a credible person.

The issue thus formed shall be tried by the judge, and the motion

granted or refused, as the law and facts shall warrant.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 31.05. CLERK'S DUTIES ON CHANGE OF VENUE. Where an order

for a change of venue of any court in any criminal cause in this

State has been made the clerk of the court where the prosecution

is pending shall make out a certified copy of the court's order

directing such change of venue, together with a certified copy of

the defendant's bail bond or personal bond, together with all the

original papers in said cause and also a certificate of the said

clerk under his official seal that such papers are the papers and

all the papers on file in said court in said cause; and he shall

transmit the same to the clerk of the court to which the venue

has been changed.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 31.06. IF DEFENDANT BE IN CUSTODY. When the venue is

changed in any criminal action if the defendant be in custody, an

order shall be made for his removal to the proper county, and his

delivery to the sheriff thereof before the next succeeding term

of the court of the county to which the case is to be taken, and

he shall be delivered by the sheriff as directed in the order.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 31.07. WITNESS NEED NOT AGAIN BE SUMMONED. When the venue

in a criminal action has been changed, it shall not be necessary

to have the witnesses therein again subpoenaed, attached or

bailed, but all the witnesses who have been subpoenaed, attached

or bailed to appear and testify in the cause shall be held bound

to appear before the court to which the cause has been

transferred, as if there had been no such transfer.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 31.08. RETURN TO COUNTY OF ORIGINAL VENUE.

Sec. 1. (a) On the completion of a trial in which a change of

venue has been ordered and after the jury has been discharged,

the court, with the consent of counsel for the state and the

defendant, may return the cause to the original county in which

the indictment or information was filed. Except as provided by

Subsection (b) of this section, all subsequent and ancillary

proceedings, including the pronouncement of sentence after

appeals have been exhausted, must be heard in the county in which

the indictment or information was filed.

(b) A motion for new trial alleging jury misconduct must be heard

in the county in which the cause was tried. The county in which

the indictment or information was filed must pay the costs of the

prosecution of the motion for new trial.

Sec. 2. (a) Except as provided by Subsection (b), on an order

returning venue to the original county in which the indictment or

information was filed, the clerk of the county in which the cause

was tried shall:

(1) make a certified copy of the court's order directing the

return to the original county;

(2) make a certified copy of the defendant's bail bond, personal

bond, or appeal bond;

(3) gather all the original papers in the cause and certify under

official seal that the papers are all the original papers on file

in the court; and

(4) transmit the items listed in this section to the clerk of the

court of original venue.

(b) This article does not apply to a proceeding in which the

clerk of the court of original venue was present and performed

the duties as clerk for the court under Article 31.09.

Sec. 3. Except for the review of a death sentence under Section

2(h), Article 37.071, or under Section 2(h), Article 37.072, an

appeal taken in a cause returned to the original county under

this article must be docketed in the appellate district in which

the county of original venue is located.

Added by Acts 1989, 71st Leg., ch. 824, Sec. 1, eff. Sept. 1,

1989. Sec. 2 amended by Acts 1995, 74th Leg., ch. 651, Sec. 1,

eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.13, eff. September 1, 2007.

Art. 31.09. CHANGE OF VENUE; USE OF EXISTING SERVICES. (a) If a

change of venue in a criminal case is ordered under this chapter,

the judge ordering the change of venue may, with the written

consent of the prosecuting attorney, the defense attorney, and

the defendant, maintain the original case number on its own

docket, preside over the case, and use the services of the court

reporter, the court coordinator, and the clerk of the court of

original venue. The court shall use the courtroom facilities and

any other services or facilities of the district or county to

which venue is changed. A jury, if required, must consist of

residents of the district or county to which venue is changed.

(b) Notwithstanding Article 31.05, the clerk of the court of

original venue shall:

(1) maintain the original papers of the case, including the

defendant's bail bond or personal bond;

(2) make the papers available for trial; and

(3) act as the clerk in the case.

Added by Acts 1995, 74th Leg., ch. 651, Sec. 2, eff. Sept. 1,

1995.



CHAPTER 32. DISMISSING PROSECUTIONS

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 32. DISMISSING PROSECUTIONS

Art. 32.01. DEFENDANT IN CUSTODY AND NO INDICTMENT PRESENTED.

When a defendant has been detained in custody or held to bail for

his appearance to answer any criminal accusation, the

prosecution, unless otherwise ordered by the court, for good

cause shown, supported by affidavit, shall be dismissed and the

bail discharged, if indictment or information be not presented

against such defendant on or before the last day of the next term

of the court which is held after his commitment or admission to

bail or on or before the 180th day after the date of commitment

or admission to bail, whichever date is later.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1997, 75th Leg., ch. 289, Sec. 2, eff. May 26,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

743, Sec. 6, eff. September 1, 2005.

Art. 32.02. DISMISSAL BY STATE'S ATTORNEY. The attorney

representing the State may, by permission of the court, dismiss a

criminal action at any time upon filing a written statement with

the papers in the case setting out his reasons for such

dismissal, which shall be incorporated in the judgment of

dismissal. No case shall be dismissed without the consent of the

presiding judge.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.



CHAPTER 32A. SPEEDY TRIAL

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 32A. SPEEDY TRIAL

Art. 32A.01. TRIAL PRIORITIES. Insofar as is practicable, the

trial of a criminal action shall be given preference over trials

of civil cases, and the trial of a criminal action against a

defendant who is detained in jail pending trial of the action

shall be given preference over trials of other criminal actions.

Acts 1977, 65th Leg., p. 1970, ch. 787, Sec. 1, eff. July 1,

1978.



CHAPTER 33. THE MODE OF TRIAL

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 33. THE MODE OF TRIAL

Art. 33.01. JURY SIZE. (a) Except as provided by Subsection (b),

in the district court, the jury shall consist of twelve qualified

jurors. In the county court and inferior courts, the jury shall

consist of six qualified jurors.

(b) In a trial involving a misdemeanor offense, a district court

jury shall consist of six qualified jurors.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 2003, 78th Leg., ch. 466, Sec. 1, eff. Jan. 1,

2004.

Art. 33.011. ALTERNATE JURORS. (a) In district courts, the judge

may direct that not more than four jurors in addition to the

regular jury be called and impaneled to sit as alternate jurors.

In county courts, the judge may direct that not more than two

jurors in addition to the regular jury be called and impaneled to

sit as alternate jurors.

(b) Alternate jurors in the order in which they are called shall

replace jurors who, prior to the time the jury renders a verdict

on the guilt or innocence of the defendant and, if applicable,

the amount of punishment, become or are found to be unable or

disqualified to perform their duties or are found by the court on

agreement of the parties to have good cause for not performing

their duties. Alternate jurors shall be drawn and selected in

the same manner, shall have the same qualifications, shall be

subject to the same examination and challenges, shall take the

same oath, and shall have the same functions, powers, facilities,

security, and privileges as regular jurors. An alternate juror

who does not replace a regular juror shall be discharged after

the jury has rendered a verdict on the guilt or innocence of the

defendant and, if applicable, the amount of punishment.

Acts 1983, 68th Leg., p. 4594, ch. 775, Sec. 2, eff. Aug. 29,

1983.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

846, Sec. 1, eff. September 1, 2007.

Art. 33.02. FAILURE TO REGISTER. Failure to register to vote

shall not disqualify any person from jury service.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1981, 67th Leg., p. 3143, ch. 827, Sec. 6, eff.

Aug. 31, 1981.

Art. 33.03. PRESENCE OF DEFENDANT. In all prosecutions for

felonies, the defendant must be personally present at the trial,

and he must likewise be present in all cases of misdemeanor when

the punishment or any part thereof is imprisonment in jail;

provided, however, that in all cases, when the defendant

voluntarily absents himself after pleading to the indictment or

information, or after the jury has been selected when trial is

before a jury, the trial may proceed to its conclusion. When the

record in the appellate court shows that the defendant was

present at the commencement, or any portion of the trial, it

shall be presumed in the absence of all evidence in the record to

the contrary that he was present during the whole trial.

Provided, however, that the presence of the defendant shall not

be required at the hearing on the motion for new trial in any

misdemeanor case.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1979, 66th Leg., p. 1832, ch. 745, Sec. 1, eff.

Aug. 27, 1979.

Art. 33.04. MAY APPEAR BY COUNSEL. In other misdemeanor cases,

the defendant may, by consent of the State's attorney, appear by

counsel, and the trial may proceed without his personal presence.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 33.05. ON BAIL DURING TRIAL. If the defendant is on bail

when the trial commences, such bail shall be considered as

discharged if he is acquitted. If a verdict of guilty is returned

against him, the discharge of his bail shall be governed by other

provisions of this Code.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 33.06. SURETIES BOUND IN CASE OF MISTRIAL. If there be a

mistrial in a felony case, the original sureties, if any, of the

defendant shall be still held bound for his appearance until they

surrender him in accordance with the provisions of this Code.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 33.07. RECORD OF CRIMINAL ACTIONS. Each clerk of a court

of record having criminal jurisdiction shall keep a record in

which shall be set down the style and file number of each

criminal action, the nature of the offense, the names of counsel,

the proceedings had therein, and the date of each proceeding.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

628, Sec. 3, eff. September 1, 2007.

Art. 33.08. TO FIX DAY FOR CRIMINAL DOCKET. The district courts

and county courts shall have control of their respective dockets

as to the settings of criminal cases.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 33.09. JURY DRAWN. Jury panels, including special venires,

for the trial of criminal cases shall be selected and summoned

(with return on summons) in the same manner as the selection of

panels for the trial of civil cases except as otherwise provided

in this Code.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.



CHAPTER 34. SPECIAL VENIRE IN CAPITAL CASES

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 34. SPECIAL VENIRE IN CAPITAL CASES

Art. 34.01. SPECIAL VENIRE. A "special venire" is a writ issued

in a capital case by order of the district court, commanding the

sheriff to summon either verbally or by mail such a number of

persons, not less than 50, as the court may order, to appear

before the court on a day named in the writ from whom the jury

for the trial of such case is to be selected. Where as many as

one hundred jurors have been summoned in such county for regular

service for the week in which such capital case is set for trial,

the judge of the court having jurisdiction of a capital case in

which a motion for a special venire has been made, shall grant or

refuse such motion for a special venire, and upon such refusal

require the case to be tried by regular jurors summoned for

service in such county for the week in which such capital case is

set for trial and such additional talesmen as may be summoned by

the sheriff upon order of the court as provided in Article 34.02

of this Code, but the clerk of such court shall furnish the

defendant or his counsel a list of the persons summoned as

provided in Article 34.04.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 34.02. ADDITIONAL NAMES DRAWN. In any criminal case in

which the court deems that the veniremen theretofore drawn will

be insufficient for the trial of the case, or in any criminal

case in which the venire has been exhausted by challenge or

otherwise, the court shall order additional veniremen in such

numbers as the court may deem advisable, to be summoned as

follows:

(a) In a jury wheel county, the names of those to be summoned

shall be drawn from the jury wheel.

(b) In counties not using the jury wheel, the veniremen shall be

summoned by the sheriff.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 34.03. INSTRUCTIONS TO SHERIFF. When the sheriff is ordered

by the court to summon persons upon a special venire whose names

have not been selected under the Jury Wheel Law, the court shall,

in every case, caution and direct the sheriff to summon such

persons as have legal qualifications to serve on juries,

informing him of what those qualifications are, and shall direct

him, as far as he may be able to summon persons of good character

who can read and write, and such as are not prejudiced against

the defendant or biased in his favor, if he knows of such bias or

prejudice.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 34.04. NOTICE OF LIST. No defendant in a capital case in

which the state seeks the death penalty shall be brought to trial

until he shall have had at least two days (including holidays) a

copy of the names of the persons summoned as veniremen, for the

week for which his case is set for trial except where he waives

the right or is on bail. When such defendant is on bail, the

clerk of the court in which the case is pending shall furnish

such a list to the defendant or his counsel at least two days

prior to the trial (including holidays) upon timely motion by the

defendant or his counsel therefor at the office of such clerk,

and the defendant shall not be brought to trial until such list

has been furnished defendant or his counsel for at least two days

(including holidays). Where the venire is exhausted, by

challenges or otherwise, and additional names are drawn, the

defendant shall not be entitled to two days service of the names

additionally drawn, but the clerk shall compile a list of such

names promptly after they are drawn and if the defendant is not

on bail, the sheriff shall serve a copy of such list promptly

upon the defendant, and if on bail, the clerk shall furnish a

copy of such list to the defendant or his counsel upon request,

but the proceedings shall not be delayed thereby.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1991, 72nd Leg., ch. 652, Sec. 4, eff. Sept. 1,

1991.

Art. 34.05. MECHANICAL OR ELECTRONIC SELECTION METHOD. A

mechanical or electronic method of jury selection as provided by

Chapter 62, Government Code, may be used under this chapter.

Added by Acts 1995, 74th Leg., ch. 694, Sec. 1, eff. Sept. 1,

1995.



CHAPTER 35. FORMATION OF THE JURY

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 35. FORMATION OF THE JURY

Art. 35.01. JURORS CALLED. When a case is called for trial and

the parties have announced ready for trial, the names of those

summoned as jurors in the case shall be called. Those not

present may be fined not less than $100 nor more than $500. An

attachment may issue on request of either party for any absent

summoned juror, to have him brought forthwith before the court.

A person who is summoned but not present, may upon an appearance,

before the jury is qualified, be tried as to his qualifications

and impaneled as a juror unless challenged, but no cause shall be

unreasonably delayed on account of his absence.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

640, Sec. 3, eff. September 1, 2009.

Art. 35.02. SWORN TO ANSWER QUESTIONS. To those present the

court shall cause to be administered this oath: "You, and each of

you, solemnly swear that you will make true answers to such

questions as may be propounded to you by the court, or under its

directions, touching your service and qualifications as a juror,

so help you God."

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 35.03. EXCUSES.

Sec. 1. Except as provided by Sections 2 and 3 of this article,

the court shall then hear and determine excuses offered for not

serving as a juror, including any claim of an exemption or a lack

of qualification, and if the court considers the excuse

sufficient, the court shall discharge the prospective juror or

postpone the prospective juror's service to a date specified by

the court, as appropriate.

Sec. 2. Under a plan approved by the commissioners court of the

county in the same manner as a plan is approved for jury

selection under Section 62.011, Government Code, in a case other

than a capital felony case, the court's designee may hear and

determine an excuse offered for not serving as a juror, including

any claim of an exemption or a lack of qualification. The

court's designee may discharge the prospective juror or postpone

the prospective juror's service to a date specified by the

court's designee, as appropriate, if:

(1) the court's designee considers the excuse sufficient; and

(2) the juror submits to the court's designee a statement of the

ground of the exemption or lack of qualification or other excuse.

Sec. 3. A court or a court's designee may discharge a juror or

postpone the juror's service on the basis of the juror's

observation of a religious holy day or religious beliefs only if

the juror provides an affidavit as required by Article 29.012(c)

of this code.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1987, 70th Leg., ch. 589, Sec. 2, eff. Aug. 31,

1987; Acts 1987, 70th Leg., 2nd C.S., ch. 43, Sec. 2, eff. Oct.

20, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

905, Sec. 1, eff. September 1, 2005.

Art. 35.04. CLAIMING EXEMPTION. Any person summoned as a juror

who is exempt by law from jury service may establish his

exemption without appearing in person by filing a signed

statement of the ground of his exemption with the clerk of the

court at any time before the date upon which he is summoned to

appear.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1971, 62nd Leg., p. 1560, ch. 421, Sec. 3, eff.

May 26, 1971.

Art. 35.05. EXCUSED BY CONSENT. One summoned upon a special

venire may by consent of both parties be excused from attendance

by the court at any time before he is impaneled.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 35.06. CHALLENGE TO ARRAY FIRST HEARD. The court shall hear

and determine a challenge to the array before interrogating those

summoned as to their qualifications.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 35.07. CHALLENGE TO THE ARRAY. Each party may challenge the

array only on the ground that the officer summoning the jury has

wilfully summoned jurors with a view to securing a conviction or

an acquittal. All such challenges must be in writing setting

forth distinctly the grounds of such challenge. When made by the

defendant, it must be supported by his affidavit or the affidavit

of any credible person. When such challenge is made, the judge

shall hear evidence and decide without delay whether or not the

challenge shall be sustained.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 35.08. WHEN CHALLENGE IS SUSTAINED. The array of jurors

summoned shall be discharged if the challenge be sustained, and

the court shall order other jurors to be summoned in their stead,

and direct that the officer who summoned those so discharged, and

on account of whose misconduct the challenge has been sustained

shall not summon any other jurors in the case.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 35.09. LIST OF NEW VENIRE. When a challenge to the array

has been sustained, the defendant shall be entitled, as in the

first instance, to service of a copy of the list of names of

those summoned by order of the court.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 35.10. COURT TO TRY QUALIFICATIONS. When no challenge to

the array has been made, or if made, has been over-ruled, the

court shall proceed to try the qualifications of those present

who have been summoned to serve as jurors.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 35.11. PREPARATION OF LIST. The trial judge, on the demand

of the defendant or his attorney, or of the State's counsel,

shall cause a sufficient number of jurors from which a jury may

be selected to try the case to be randomly selected from the

members of the general panel drawn or assigned as jurors in the

case. The clerk shall randomly select the jurors by a computer or

other process of random selection and shall write or print the

names, in the order selected, on the jury list from which the

jury is to be selected to try the case. The clerk shall deliver a

copy of the list to the State's counsel and to the defendant or

his attorney.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1991, 72nd Leg., ch. 337, Sec. 1, eff. Sept. 1,

1991.

Art. 35.12. MODE OF TESTING. (a) In testing the qualification

of a prospective juror after the juror has been sworn, the juror

shall be asked by the court, or under its direction:

1. Except for failure to register, are you a qualified voter in

this county and state under the Constitution and laws of this

state?

2. Have you ever been convicted of theft or any felony?

3. Are you under indictment or legal accusation for theft or any

felony?

(b) In testing the qualifications of a prospective juror, with

respect to whether the juror has been the subject of an order of

nondisclosure or has a criminal history that includes information

subject to that order, the juror may state only that the matter

in question has been sealed.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1969, 61st Leg., p. 1364, ch. 412, Sec. 2, eff.

Sept. 1, 1969; Acts 1981, 67th Leg., p. 3143, ch. 827, Sec. 7,

eff. Aug. 31, 1981.

Amended by:

Acts 2005, 79th Leg., Ch.

1309, Sec. 4, eff. September 1, 2005.

Art. 35.13. PASSING JUROR FOR CHALLENGE. A juror in a capital

case in which the state has made it known it will seek the death

penalty, held to be qualified, shall be passed for acceptance or

challenge first to the state and then to the defendant.

Challenges to jurors are either peremptory or for cause.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1967, 60th Leg., p. 1739, ch. 659, Sec. 20, eff.

Aug. 28, 1967.

Art. 35.14. A PEREMPTORY CHALLENGE. A peremptory challenge is

made to a juror without assigning any reason therefor.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 35.15. NUMBER OF CHALLENGES. (a) In capital cases in which

the State seeks the death penalty both the State and defendant

shall be entitled to fifteen peremptory challenges. Where two or

more defendants are tried together, the State shall be entitled

to eight peremptory challenges for each defendant; and each

defendant shall be entitled to eight peremptory challenges.

(b) In non-capital felony cases and in capital cases in which the

State does not seek the death penalty, the State and defendant

shall each be entitled to ten peremptory challenges. If two or

more defendants are tried together each defendant shall be

entitled to six peremptory challenges and the State to six for

each defendant.

(c) The State and the defendant shall each be entitled to five

peremptory challenges in a misdemeanor tried in the district

court and to three in the county court, or county court at law.

If two or more defendants are tried together, each defendant

shall be entitled to three such challenges and the State to three

for each defendant in either court.

(d) The State and the defendant shall each be entitled to one

peremptory challenge in addition to those otherwise allowed by

law if one or two alternate jurors are to be impaneled and two

peremptory challenges if three or four alternate jurors are to be

impaneled. The additional peremptory challenges provided by this

subsection may be used against an alternate juror only, and the

other peremptory challenges allowed by law may not be used

against an alternate juror.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1973, 63rd Leg., p. 1127, ch. 426, art. 3, Sec.

4, eff. June 14, 1973; Acts 1983, 68th Leg., p. 4594, ch. 775,

Sec. 3, eff. Aug. 29, 1983.

Subsecs. (a), (b) amended by Acts 1991, 72nd Leg., ch. 652, Sec.

5, eff. Sept. 1, 1991.

Art. 35.16. REASONS FOR CHALLENGE FOR CAUSE. (a) A challenge

for cause is an objection made to a particular juror, alleging

some fact which renders the juror incapable or unfit to serve on

the jury. A challenge for cause may be made by either the state

or the defense for any one of the following reasons:

1. That the juror is not a qualified voter in the state and

county under the Constitution and laws of the state; provided,

however, the failure to register to vote shall not be a

disqualification;

2. That the juror has been convicted of misdemeanor theft or a

felony;

3. That the juror is under indictment or other legal accusation

for misdemeanor theft or a felony;

4. That the juror is insane;

5. That the juror has such defect in the organs of feeling or

hearing, or such bodily or mental defect or disease as to render

the juror unfit for jury service, or that the juror is legally

blind and the court in its discretion is not satisfied that the

juror is fit for jury service in that particular case;

6. That the juror is a witness in the case;

7. That the juror served on the grand jury which found the

indictment;

8. That the juror served on a petit jury in a former trial of

the same case;

9. That the juror has a bias or prejudice in favor of or against

the defendant;

10. That from hearsay, or otherwise, there is established in the

mind of the juror such a conclusion as to the guilt or innocence

of the defendant as would influence the juror in finding a

verdict. To ascertain whether this cause of challenge exists,

the juror shall first be asked whether, in the juror's opinion,

the conclusion so established will influence the juror's verdict.

If the juror answers in the affirmative, the juror shall be

discharged without further interrogation by either party or the

court. If the juror answers in the negative, the juror shall be

further examined as to how the juror's conclusion was formed, and

the extent to which it will affect the juror's action; and, if it

appears to have been formed from reading newspaper accounts,

communications, statements or reports or mere rumor or hearsay,

and if the juror states that the juror feels able,

notwithstanding such opinion, to render an impartial verdict upon

the law and the evidence, the court, if satisfied that the juror

is impartial and will render such verdict, may, in its

discretion, admit the juror as competent to serve in such case.

If the court, in its discretion, is not satisfied that the juror

is impartial, the juror shall be discharged;

11. That the juror cannot read or write.

No juror shall be impaneled when it appears that the juror is

subject to the second, third or fourth grounds of challenge for

cause set forth above, although both parties may consent. All

other grounds for challenge may be waived by the party or parties

in whose favor such grounds of challenge exist.

In this subsection "legally blind" shall mean having not more

than 20/200 of visual acuity in the better eye with correcting

lenses, or visual acuity greater than 20/200 but with a

limitation in the field of vision such that the widest diameter

of the visual field subtends an angle no greater than 20 degrees.

(b) A challenge for cause may be made by the State for any of the

following reasons:

1. That the juror has conscientious scruples in regard to the

infliction of the punishment of death for crime, in a capital

case, where the State is seeking the death penalty;

2. That he is related within the third degree of consanguinity or

affinity, as determined under Chapter 573, Government Code, to

the defendant; and

3. That he has a bias or prejudice against any phase of the law

upon which the State is entitled to rely for conviction or

punishment.

(c) A challenge for cause may be made by the defense for any of

the following reasons:

1. That he is related within the third degree of consanguinity or

affinity, as determined under Chapter 573, Government Code, to

the person injured by the commission of the offense, or to any

prosecutor in the case; and

2. That he has a bias or prejudice against any of the law

applicable to the case upon which the defense is entitled to

rely, either as a defense to some phase of the offense for which

the defendant is being prosecuted or as a mitigation thereof or

of the punishment therefor.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1969, 61st Leg., p. 1364, ch. 412, Sec. 3, eff.

Sept. 1, 1969; Acts 1975, 64th Leg., p. 475, ch. 202, Sec. 2,

eff. Sept. 1, 1975; Acts 1981, 67th Leg., p. 3143, ch. 827, Sec.

8, eff. Aug. 31, 1981; Acts 1983, 68th Leg., p. 619, ch. 134,

Sec. 2, eff. Sept. 1, 1983.

Subsecs. (b), (c) amended by Acts 1991, 72nd Leg., ch. 561, Sec.

10, eff. Aug. 26, 1991; amended by Acts 1995, 74th Leg., ch. 76,

Sec. 5.95(27), eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

801, Sec. 3, eff. September 1, 2005.

Art. 35.17. VOIR DIRE EXAMINATION.

1. When the court in its discretion so directs, except as

provided in Section 2, the state and defendant shall conduct the

voir dire examination of prospective jurors in the presence of

the entire panel.

2. In a capital felony case in which the State seeks the death

penalty, the court shall propound to the entire panel of

prospective jurors questions concerning the principles, as

applicable to the case on trial, of reasonable doubt, burden of

proof, return of indictment by grand jury, presumption of

innocence, and opinion. Then, on demand of the State or

defendant, either is entitled to examine each juror on voir dire

individually and apart from the entire panel, and may further

question the juror on the principles propounded by the court.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1973, 63rd Leg., p. 1127, ch. 426, art. 3, Sec.

5, eff. June 14, 1973.

Subsec. 2 amended by Acts 1991, 72nd Leg., ch. 652, Sec. 6, eff.

Sept. 1, 1991.

Art. 35.18. OTHER EVIDENCE ON CHALLENGE. Upon a challenge for

cause, the examination is not confined to the answers of the

juror, but other evidence may be heard for or against the

challenge.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 35.19. ABSOLUTE DISQUALIFICATION. No juror shall be

impaneled when it appears that he is subject to the second, third

or fourth cause of challenge in Article 35.16, though both

parties may consent.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1969, 61st Leg., p. 1364, ch. 412, Sec. 4, eff.

Sept. 1, 1969.

Art. 35.20. NAMES CALLED IN ORDER. In selecting the jury from

the persons summoned, the names of such persons shall be called

in the order in which they appear upon the list furnished the

defendant. Each juror shall be tried and passed upon separately.

A person who has been summoned, but who is not present, may, upon

his appearance before the jury is completed, be tried as to his

qualifications and impaneled as a juror, unless challenged, but

no cause shall be unreasonably delayed on account of such

absence.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 35.21. JUDGE TO DECIDE QUALIFICATIONS. The court is the

judge, after proper examination, of the qualifications of a

juror, and shall decide all challenges without delay and without

argument thereupon.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 35.22. OATH TO JURY. When the jury has been selected, the

following oath shall be administered them by the court or under

its direction: "You and each of you do solemnly swear that in the

case of the State of Texas against the defendant, you will a true

verdict render according to the law and the evidence, so help you

God".

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 35.23. JURORS MAY SEPARATE. The court may adjourn veniremen

to any day of the term. When jurors have been sworn in a felony

case, the court may, at its discretion, permit the jurors to

separate until the court has given its charge to the jury. The

court on its own motion may and on the motion of either party

shall, after having given its charge to the jury, order that the

jury not be allowed to separate, after which the jury shall be

kept together, and not permitted to separate except to the extent

of housing female jurors separate and apart from male jurors,

until a verdict has been rendered or the jury finally discharged.

Any person who makes known to the jury which party made the

motion not to allow separation of the jury shall be punished for

contempt of court. If such jurors are kept overnight, facilities

shall be provided for female jurors separate and apart from the

facilities provided for male jurors. In misdemeanor cases the

court may, at its discretion, permit the jurors to separate at

any time before the verdict. In any case in which the jury is

permitted to separate, the court shall first give the jurors

proper instructions with regard to their conduct as jurors when

so separated.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1989, 71st Leg., ch. 825, Sec. 1, eff. Sept. 1,

1989.

Art. 35.25. MAKING PEREMPTORY CHALLENGE. In non-capital cases

and in capital cases in which the State's attorney has announced

that he will not qualify the jury for, or seek the death penalty,

the party desiring to challenge any juror peremptorily shall

strike the name of such juror from the list furnished him by the

clerk.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 35.26. LISTS RETURNED TO CLERK. (a) When the parties have

made or declined to make their peremptory challenges, they shall

deliver their lists to the clerk. Except as provided in

Subsection (b) of this section, the clerk shall, if the case be

in the district court, call off the first twelve names on the

lists that have not been stricken. If the case be in the county

court, he shall call off the first six names on the lists that

have not been stricken. Those whose names are called shall be the

jury.

(b) In a capital case in which the state seeks the death penalty,

the court may direct that two alternate jurors be selected and

that the first fourteen names not stricken be called off by the

clerk. The last two names to be called are the alternate jurors.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1981, 67th Leg., p. 2264, ch. 545, Sec. 1, eff.

June 12, 1981.

Subsec. (b) amended by Acts 1991, 72nd Leg., ch. 652, Sec. 7,

eff. Sept. 1, 1991.

Art. 35.261. PEREMPTORY CHALLENGES BASED ON RACE PROHIBITED. (a)

After the parties have delivered their lists to the clerk under

Article 35.26 of this code and before the court has impanelled

the jury, the defendant may request the court to dismiss the

array and call a new array in the case. The court shall grant the

motion of a defendant for dismissal of the array if the court

determines that the defendant is a member of an identifiable

racial group, that the attorney representing the state exercised

peremptory challenges for the purpose of excluding persons from

the jury on the basis of their race, and that the defendant has

offered evidence of relevant facts that tend to show that

challenges made by the attorney representing the state were made

for reasons based on race. If the defendant establishes a prima

facie case, the burden then shifts to the attorney representing

the state to give a racially neutral explanation for the

challenges. The burden of persuasion remains with the defendant

to establish purposeful discrimination.

(b) If the court determines that the attorney representing the

state challenged prospective jurors on the basis of race, the

court shall call a new array in the case.

Acts 1987, 70th Leg., ch. 751, Sec. 1, eff. Aug. 31, 1987.

Art. 35.27. REIMBURSEMENT OF NONRESIDENT WITNESSES.

Expenses for Nonresident Witnesses

Sec. 1. (a) Every person subpoenaed by either party or otherwise

required or requested in writing by the prosecuting attorney or

the court to appear for the purpose of giving testimony in a

criminal proceeding who resides outside the state or the county

in which the prosecution is pending shall be reimbursed by the

state for the reasonable and necessary transportation, meal, and

lodging expenses he incurs by reason of his attendance as a

witness at such proceeding.

(b) The state may reimburse a witness for transportation only if

the transportation is provided by a commercial transportation

company or the witness uses the witness's personally owned or

leased motor vehicle. In this article, "commercial transportation

company" means an entity that offers transportation of people or

goods to the public in exchange for compensation.

(c) The state may reimburse a witness for lodging only if the

lodging is provided by a commercial lodging establishment. In

this article, "commercial lodging establishment" means a motel,

hotel, inn, apartment, or similar entity that offers lodging to

the public in exchange for compensation.

Amount of Reimbursement for Expenses

Sec. 2. Any person seeking reimbursement as a witness shall make

an affidavit setting out the transportation, meal, and lodging

expenses necessitated by his travel to and from and attendance at

the place he appeared to give testimony, together with the number

of days that such travel and attendance made him absent from his

place of residence. A reimbursement paid by the state to a

witness for transportation, meal, or lodging expenses may not be

paid at a rate that exceeds the maximum rates provided by law for

state employees.

Direct Payment of Transportation or Lodging Expenses

Sec. 2A. If this article requires the state to reimburse a

witness for transportation or lodging expenses, the state may

instead directly pay a commercial transportation company or

commercial lodging establishment for those expenses.

Other Expenses

Sec. 3. In addition to reimbursement or payment for

transportation, meal, and lodging expenses , the comptroller,

upon proper application by the attorney for the state, shall

reimburse or pay the other expenses required by the laws of this

state or the state from which the attendance of the witness is

sought.

Application and Approval by Judge

Sec. 4. A reimbursement to a witness as provided by this article

shall be paid by the state to the witness or his assignee. Claim

shall be made by sworn application to the comptroller, a copy of

which shall be filed with the clerk of the court, setting out the

facts showing entitlement as provided in this article to the

reimbursement, which application shall be presented for approval

by the judge who presided over the court or empaneled the grand

jury before whom the criminal proceeding was pending. No fee

shall be required of any witness for the processing of his claim

for reimbursement.

Payment by State

Sec. 5. The Comptroller of Public Accounts, upon receipt of a

claim approved by the judge, shall examine it and, if he deems

the claim in compliance with and authorized by this Article, draw

his warrant on the State Treasury for the amount due the witness,

or to any person to which the certificate has been assigned by

the witness, but no warrant may issue to any assignee of a

witness claim unless the assignment is made under oath and

acknowledged before some person authorized to administer oaths,

certified to by the officer, and under seal. If the appropriation

for paying the account is exhausted, the Comptroller of Public

Accounts shall file it away and issue a certificate in the name

of the witness entitled to it, stating therein the amount of the

claim. Each claim not filed in the office of the Comptroller of

Public Accounts within twelve months from the date it became due

and payable shall be forever barred.

Advance by State

Sec. 6. Funds required to be tendered to an out-of-state witness

pursuant to Article 24.28 of this Code shall be paid by the

Comptroller of Public Accounts into the registry of the Court in

which the case is to be tried upon certification by the Court

such funds are necessary to obtain attendance of said witness.

The court shall then cause to be issued checks drawn upon the

registry of the Court to secure the attendance of such witness.

In the event that such funds are not used pursuant to this Act,

the Court shall return the funds to the Comptroller of Public

Accounts.

Advance by County

Sec. 7. The county in which a criminal proceeding is pending,

upon request of the district attorney or other prosecutor charged

with the duty of prosecution in the proceeding, may advance funds

from its treasury to any witness who will be entitled to

reimbursement under this article. The amount advanced may not

exceed the amount that is reasonably necessary to enable the

witness to attend as required or requested. However, the amount

advanced may include sums in excess of the reimbursement provided

for by this article if the excess is required for compliance with

Section 4 of Article 24.28 in securing the attendance of a

witness from another state under the Uniform Act. A county that

advances funds to a witness under this section is entitled to

reimbursement by the state as an assignee of the witness.

Advance for Expenses for Witnesses of Indigent Defendant

Sec. 8. Upon application by a defendant shown to be indigent and

a showing to the court of reasonable necessity and materiality

for the testimony of a witness residing outside the State, the

court shall act pursuant to Section 6 hereof to secure advance of

funds necessary for the attendance of such witness.

Limitations

Sec. 9. A witness, when attached and conveyed by a sheriff or

other officer, is not eligible to receive reimbursement of

transportation, meal, or lodging expenses incurred while in the

custody of the officer. A court, in its discretion, may limit the

number of character witnesses allowed reimbursement under this

article to not fewer than two for each defendant and two per

defendant for the state.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Amended by Acts 1973, 63rd Leg., p. 1287, ch. 477, Sec. 2, eff.

Aug. 27, 1973; Acts 1979, 66th Leg., p. 1039, ch. 469, Sec. 1,

eff. Sept. 1, 1979.

Secs. 1, 2 amended by and Sec. 2A added by Acts 1993, 73rd Leg.,

ch. 449, Sec. 18, eff. Sept. 1, 1993; Secs. 3, 4 and 7 amended by

Acts 1993, 73rd Leg., ch. 449, Sec. 18, eff. Sept. 1, 1993.

Art. 35.28. WHEN NO CLERK. In each instance in Article 35.27 in

which the clerk of the court is authorized or directed to perform

any act, the judge of such court shall perform the same if there

is no clerk of the court.

Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.

Art. 35.29. PERSONAL INFORMATION ABOUT JURORS. Information

collected by the court or by a prosecuting attorney during the

jury selection process about a person who serves as a juror,

including the juror's home address, home telephone number, social

security number, driver's license number, and other personal

information, is confidential and may not be disclosed by the

court, the prosecuting attorney, the defense counsel, or any

court personnel except on application by a party in the trial or

on application by a bona fide member of the news media acting in

such capacity to the court in which the person is serving or did

serve as a juror. On a showing of good cause, the court shall

permit disclosure of the information sought.

Added by Acts 1993, 73rd Leg., ch. 371, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 36. THE TRIAL BEFORE THE JURY

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 36. THE TRIAL BEFORE THE JURY

Art. 36.01. ORDER OF PROCEEDING IN TRIAL. (a) A jury being

impaneled in any criminal action, except as provided by

Subsection (b) of this article, the cause shall proceed in the

following order:

1. The indictment or information shall be read to the jury by the

attorney prosecuting. When prior convictions are alleged for

purposes of enhancement only and are not jurisdictional, that

portion of the indictment or information reciting such

convictions shall not be read until the hearing on punishment is

held as provided in Article 37.07.

2. The special pleas, if any, shall be read by the defendant's

counsel, and if the plea of not guilty is also relied upon, it

shall also be stated.

3. The State's attorney shall state to the jury the nature of the

accusation and the facts which are expected to be proved by the

State in support thereof.

4. The testimony on the part of the State shall be offered.

5. The nature of the defenses relied upon and the facts expected

to be proved in their support shall be stated by defendant's

counsel.

6. The testimony on the part of the defendant shall be offered.

7. Rebutting testimony may be offered on the part of each party.

8. In the event of a finding of guilty, the trial shall then

proceed as set forth in Article 37.07.

(b) The defendant's counsel may make the opening statement for

the defendant immediately after the attorney representing the

State makes the opening statement for the State. After the

defendant's attorney concludes the defendant's opening statement,

the State's testimony shall be offered. At the conclusion of the

presentation of the State's testimony, the defendant's testimony

shall be offered, and the order of proceedings shall continue in

the manner described by Subsection (a) of this article.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1987, 70th Leg., ch. 519, Sec. 1, eff. Sept. 1,

1987.

Art. 36.02. TESTIMONY AT ANY TIME. The court shall allow

testimony to be introduced at any time before the argument of a

cause is concluded, if it appears that it is necessary to a due

administration of justice.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 36.03. INVOCATION OF RULE. (a) Notwithstanding Rule 614,

Texas Rules of Evidence, a court at the request of a party may

order the exclusion of a witness who for the purposes of the

prosecution is a victim, close relative of a deceased victim, or

guardian of a victim only if the witness is to testify and the

court determines that the testimony of the witness would be

materially affected if the witness hears other testimony at the

trial.

(b) On the objection of the opposing party, the court may require

the party requesting exclusion of a witness under Subsection (a)

to make an offer of proof to justify the exclusion.

(c) Subsection (a) does not limit the authority of the court on

its own motion to exclude a witness or other person to maintain

decorum in the courtroom.

(d) In this article:

(1) "Close relative of a deceased victim" and "guardian of a

victim" have the meanings assigned by Article 56.01.

(2) "Victim" means a victim of any criminal offense.

(e) At the commencement of a trial, the court shall admonish each

witness who is to testify as to those persons whom the court

determines the witness may talk to about the case before the

trial ends and those persons whom the witness may not talk to

about the case. The court may punish as contempt a witness who

violates the admonishment provided by the court.

Added by Acts 2001, 77th Leg., ch. 1034, Sec. 1, eff. Sept. 1,

2001.

Art. 36.05. NOT TO HEAR TESTIMONY. Witnesses under rule shall be

attended by an officer, and all their reasonable wants provided

for, unless the court, in its discretion, directs that they be

allowed to go at large; but in no case where the witnesses are

under rule shall they be allowed to hear any testimony in the

case.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 36.06. INSTRUCTED BY THE COURT. Witnesses, when placed

under rule, shall be instructed by the court that they are not to

converse with each other or with any other person about the case,

except by permission of the court, and that they are not to read

any report of or comment upon the testimony in the case while

under rule. The officer who attends the witnesses shall report to

the court at once any violation of its instructions, and the

party violating the same shall be punished for contempt of court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 36.07. ORDER OF ARGUMENT. The order of argument may be

regulated by the presiding judge; but the State's counsel shall

have the right to make the concluding address to the jury.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 36.08. NUMBER OF ARGUMENTS. The court shall never restrict

the argument in felony cases to a number of addresses less than

two on each side.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 36.09. SEVERANCE ON SEPARATE INDICTMENTS. Two or more

defendants who are jointly or separately indicted or complained

against for the same offense or any offense growing out of the

same transaction may be, in the discretion of the court, tried

jointly or separately as to one or more defendants; provided that

in any event either defendant may testify for the other or on

behalf of the state; and provided further, that in cases in

which, upon timely motion to sever, and evidence introduced

thereon, it is made known to the court that there is a previous

admissible conviction against one defendant or that a joint trial

would be prejudicial to any defendant, the court shall order a

severance as to the defendant whose joint trial would prejudice

the other defendant or defendants.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1967, 60th Leg., p. 1739, ch. 659, Sec. 21, eff. Aug. 28, 1967.

Art. 36.10. ORDER OF TRIAL. If a severance is granted, the

defendants may agree upon the order in which they are to be

tried, but if they fail to agree, the court shall direct the

order of the trial.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 36.11. DISCHARGE BEFORE VERDICT. If it appears during a

trial that the court has no jurisdiction of the offense, or that

the facts charged in the indictment do not constitute an offense,

the jury shall be discharged. The accused shall also be

discharged, but such discharge shall be no bar in any case to a

prosecution before the proper court for any offense unless

termination of the former prosecution was improper.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1973, 63rd Leg., p. 971, ch. 399, Sec. 2(A), eff. Jan. 1, 1974.

Art. 36.12. COURT MAY COMMIT. If the want of jurisdiction arises

from the fact that the defendant is not liable to prosecution in

the county where the indictment was presented, the court may in

felony cases order the accused into custody for a reasonable

length of time to await a warrant for his arrest from the proper

county; or if the offense be bailable, may require him to enter

into recognizance to answer before the proper court; in which

case a certified copy of the recognizance shall be sent forthwith

to the clerk of the proper court, to be enforced by that court in

case of forfeiture.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 36.13. JURY IS JUDGE OF FACTS. Unless otherwise provided in

this Code, the jury is the exclusive judge of the facts, but it

is bound to receive the law from the court and be governed

thereby.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 36.14. CHARGE OF COURT. Subject to the provisions of

Article 36.07 in each felony case and in each misdemeanor case

tried in a court of record, the judge shall, before the argument

begins, deliver to the jury, except in pleas of guilty, where a

jury has been waived, a written charge distinctly setting forth

the law applicable to the case; not expressing any opinion as to

the weight of the evidence, not summing up the testimony,

discussing the facts or using any argument in his charge

calculated to arouse the sympathy or excite the passions of the

jury. Before said charge is read to the jury, the defendant or

his counsel shall have a reasonable time to examine the same and

he shall present his objections thereto in writing, distinctly

specifying each ground of objection. Said objections may embody

errors claimed to have been committed in the charge, as well as

errors claimed to have been committed by omissions therefrom or

in failing to charge upon issues arising from the facts, and in

no event shall it be necessary for the defendant or his counsel

to present special requested charges to preserve or maintain any

error assigned to the charge, as herein provided. The requirement

that the objections to the court's charge be in writing will be

complied with if the objections are dictated to the court

reporter in the presence of the court and the state's counsel,

before the reading of the court's charge to the jury. Compliance

with the provisions of this Article is all that is necessary to

preserve, for review, the exceptions and objections presented to

the charge and any amendment or modification thereof. In no event

shall it be necessary for the defendant to except to the action

of the court in over-ruling defendant's exceptions or objections

to the charge.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1975, 64th Leg., p. 617, ch. 253, Sec. 1, eff. Sept. 1, 1975.

Amended by Acts 1981, 67th Leg., p. 2244, ch. 537, Sec. 1, eff.

June 12, 1981.

Art. 36.15. REQUESTED SPECIAL CHARGES. Before the court reads

his charge to the jury, counsel on both sides shall have a

reasonable time to present written instructions and ask that they

be given to the jury. The requirement that the instructions be in

writing is complied with if the instructions are dictated to the

court reporter in the presence of the court and the state's

counsel, before the reading of the court's charge to the jury.

The court shall give or refuse these charges. The defendant may,

by a special requested instruction, call the trial court's

attention to error in the charge, as well as omissions therefrom,

and no other exception or objection to the court's charge shall

be necessary to preserve any error reflected by any special

requested instruction which the trial court refuses.

Any special requested charge which is granted shall be

incorporated in the main charge and shall be treated as a part

thereof, and the jury shall not be advised that it is a special

requested charge of either party. The judge shall read to the

jury only such special charges as he gives.

When the defendant has leveled objections to the charge or has

requested instructions or both, and the court thereafter modifies

his charge and rewrites the same and in so doing does not respond

to objections or requested charges, or any of them, then the

objections or requested charges shall not be deemed to have been

waived by the party making or requesting the same, but shall be

deemed to continue to have been urged by the party making or

requesting the same unless the contrary is shown by the record;

no exception by the defendant to the action of the court shall be

necessary or required in order to preserve for review the error

claimed in the charge.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1979, 36th Leg., p. 1109, ch. 525, Sec. 1, eff. Sept. 1, 1979.

Amended by Acts 1981, 67th Leg., p. 2245, ch. 537, Sec. 1, eff.

June 12, 1981.

Art. 36.16. FINAL CHARGE. After the judge shall have received

the objections to his main charge, together with any special

charges offered, he may make such changes in his main charge as

he may deem proper, and the defendant or his counsel shall have

the opportunity to present their objections thereto and in the

same manner as is provided in Article 36.15, and thereupon the

judge shall read his charge to the jury as finally written,

together with any special charges given, and no further exception

or objection shall be required of the defendant in order to

preserve any objections or exceptions theretofore made. After the

argument begins no further charge shall be given to the jury

unless required by the improper argument of counsel or the

request of the jury, or unless the judge shall, in his

discretion, permit the introduction of other testimony, and in

the event of such further charge, the defendant or his counsel

shall have the right to present objections in the same manner as

is prescribed in Article 36.15. The failure of the court to give

the defendant or his counsel a reasonable time to examine the

charge and specify the ground of objection shall be subject to

review either in the trial court or in the appellate court.

Acts 1965, 56th Leg., vol. 2, p. 317, ch. 722.

Art. 36.17. CHARGE CERTIFIED BY JUDGE. The general charge given

by the court and all special charges given or refused shall be

certified by the judge and filed among the papers in the cause.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 36.18. JURY MAY TAKE CHARGE. The jury may take to their

jury room the charges given by the court after the same have been

filed. They shall not be permitted to take with them any charge

or part thereof which the court has refused to give.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 36.19. REVIEW OF CHARGE ON APPEAL. Whenever it appears by

the record in any criminal action upon appeal that any

requirement of Articles 36.14, 36.15, 36.16, 36.17 and 36.18 has

been disregarded, the judgment shall not be reversed unless the

error appearing from the record was calculated to injure the

rights of defendant, or unless it appears from the record that

the defendant has not had a fair and impartial trial. All

objections to the charge and to the refusal of special charges

shall be made at the time of the trial.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 36.21. TO PROVIDE JURY ROOM. The sheriff shall provide a

suitable room for the deliberation of the jury and supply them

with such necessary food and lodging as he can obtain. No

intoxicating liquor shall be furnished them. In all cases wherein

a jury consists partly of male jurors and partly of female

jurors, the sheriff shall provide facilities for the female

jurors separate and apart from the facilities provided for the

male jurors.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 36.215. RECORDING OF JURY DELIBERATIONS. A person may not

use any device to produce or make an audio, visual, or

audio-visual broadcast, recording, or photograph of a jury while

the jury is deliberating.

Added by Acts 2003, 78th Leg., ch. 54, Sec. 1, eff. Sept. 1,

2003.

Art. 36.22. CONVERSING WITH JURY. No person shall be permitted

to be with a jury while it is deliberating. No person shall be

permitted to converse with a juror about the case on trial except

in the presence and by the permission of the court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 36.23. VIOLATION OF PRECEDING ARTICLE. Any juror or other

person violating the preceding Article shall be punished for

contempt of court by confinement in jail not to exceed three days

or by fine not to exceed one hundred dollars, or by both such

fine and imprisonment.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 36.24. OFFICER SHALL ATTEND JURY. The sheriff of the county

shall furnish the court with a bailiff during the trial of any

case to attend the wants of the jury and to act under the

direction of the court. If the person furnished by the sheriff is

to be called as a witness in the case he may not serve as

bailiff.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 36.25. WRITTEN EVIDENCE. There shall be furnished to the

jury upon its request any exhibits admitted as evidence in the

case.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 36.26. FOREMAN OF JURY. Each jury shall appoint one of its

members foreman.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 36.27. JURY MAY COMMUNICATE WITH COURT. When the jury

wishes to communicate with the court, it shall so notify the

sheriff, who shall inform the court thereof. Any communication

relative to the cause must be written, prepared by the foreman

and shall be submitted to the court through the bailiff. The

court shall answer any such communication in writing, and before

giving such answer to the jury shall use reasonable diligence to

secure the presence of the defendant and his counsel, and shall

first submit the question and also submit his answer to the same

to the defendant or his counsel or objections and exceptions, in

the same manner as any other written instructions are submitted

to such counsel, before the court gives such answer to the jury,

but if he is unable to secure the presence of the defendant and

his counsel, then he shall proceed to answer the same as he deems

proper. The written instruction or answer to the communication

shall be read in open court unless expressly waived by the

defendant.

All such proceedings in felony cases shall be a part of the

record and recorded by the court reporter.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 36.28. JURY MAY HAVE WITNESS RE-EXAMINED OR TESTIMONY READ.

In the trial of a criminal case in a court of record, if the jury

disagree as to the statement of any witness they may, upon

applying to the court, have read to them from the court

reporter's notes that part of such witness testimony or the

particular point in dispute, and no other; but if there be no

such reporter, or if his notes cannot be read to the jury, the

court may cause such witness to be again brought upon the stand

and the judge shall direct him to repeat his testimony as to the

point in dispute, and no other, as nearly as he can in the

language used on the trial.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 36.29. IF A JUROR DIES OR BECOMES DISABLED. (a) Not less

than twelve jurors can render and return a verdict in a felony

case. It must be concurred in by each juror and signed by the

foreman. Except as provided in Subsection (b), however, after the

trial of any felony case begins and a juror dies or, as

determined by the judge, becomes disabled from sitting at any

time before the charge of the court is read to the jury, the

remainder of the jury shall have the power to render the verdict;

but when the verdict shall be rendered by less than the whole

number, it shall be signed by every member of the jury concurring

in it.

(b) If alternate jurors have been selected in a capital case in

which the state seeks the death penalty and a juror dies or

becomes disabled from sitting at any time before the charge of

the court is read to the jury, the alternate juror whose name was

called first under Article 35.26 of this code shall replace the

dead or disabled juror. Likewise, if another juror dies or

becomes disabled from sitting before the charge of the court is

read to the jury, the other alternate juror shall replace the

second juror to die or become disabled.

(c) After the charge of the court is read to the jury, if a

juror becomes so sick as to prevent the continuance of the

juror's duty and an alternate juror is not available, or if any

accident of circumstance occurs to prevent the jury from being

kept together under circumstances under which the law or the

instructions of the court requires that the jury be kept

together, the jury shall be discharged, except that on agreement

on the record by the defendant, the defendant's counsel, and the

attorney representing the state 11 members of a jury may render a

verdict and, if punishment is to be assessed by the jury, assess

punishment. If a verdict is rendered by less than the whole

number of the jury, each member of the jury shall sign the

verdict.

(d) After the jury has rendered a verdict on the guilt or

innocence of the defendant and, if applicable, the amount of

punishment, the court shall discharge an alternate juror who has

not replaced a juror.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1981, 67th Leg., p. 2264, ch. 545, Sec. 2, eff.

June 12, 1981; Subsec. (b) amended by Acts 1991, 72nd Leg., ch.

652, Sec. 8, eff. Sept. 1, 1991; Subsec. (c) amended by Acts

1997, 75th Leg., ch. 866, Sec. 1, eff. Sept. 1, 1997; Art.

heading amended by Acts 2001, 77th Leg., ch. 1000, Sec. 1, eff.

Sept. 1, 2001; Subsec. (a) amended by Acts 2001, 77th Leg., ch.

1000, Sec. 2, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

846, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

627, Sec. 1, eff. September 1, 2009.

Art. 36.30. DISCHARGING JURY IN MISDEMEANOR. If nine of the jury

can be kept together in a misdemeanor case in the district court,

they shall not be discharged. If more than three of the twelve

are discharged, the entire jury shall be discharged.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 36.31. DISAGREEMENT OF JURY. After the cause is submitted

to the jury, it may be discharged when it cannot agree and both

parties consent to its discharge; or the court may in its

discretion discharge it where it has been kept together for such

time as to render it altogether improbable that it can agree.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 36.32. RECEIPT OF VERDICT AND FINAL ADJOURNMENT. During the

trial of any case, the term shall be deemed to have been extended

until such time as the jury has rendered its verdict or been

discharged according to law.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 36.33. DISCHARGE WITHOUT VERDICT. When a jury has been

discharged, as provided in the four preceding Articles, without

having rendered a verdict, the cause may be again tried at the

same or another term.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.



CHAPTER 37. THE VERDICT

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 37. THE VERDICT

Art. 37.01. VERDICT. A "verdict" is a written declaration by a

jury of its decision of the issue submitted to it in the case.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 37.02. VERDICT BY NINE JURORS. In misdemeanor cases in the

district court, where one or more jurors have been discharged

from serving after the cause has been submitted to them, if all

the alternate jurors selected under Article 33.011 of this code

have either been seated or discharged, and there be as many as

nine of the jurors remaining, those remaining may render and

return a verdict; but in such case, the verdict must be signed by

each juror rendering it.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1983, 68th Leg., p. 4594, ch. 775, Sec. 4, eff.

Aug. 29, 1983.

Art. 37.03. IN COUNTY COURT. In the county court the verdict

must be concurred in by each juror.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 37.04. WHEN JURY HAS AGREED. When the jury agrees upon a

verdict, it shall be brought into court by the proper officer;

and if it states that it has agreed, the verdict shall be read

aloud by the judge, the foreman, or the clerk. If in proper form

and no juror dissents therefrom, and neither party requests a

poll of the jury, the verdict shall be entered upon the minutes

of the court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1981, 67th Leg., p. 171, ch. 78, Sec. 1, eff. April 30, 1981.

Art. 37.05. POLLING THE JURY. The State or the defendant shall

have the right to have the jury polled, which is done by calling

separately the name of each juror and asking him if the verdict

is his. If all, when asked, answer in the affirmative, the

verdict shall be entered upon the minutes; but if any juror

answer in the negative, the jury shall retire again to consider

its verdict.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 37.06. PRESENCE OF DEFENDANT. In felony cases the defendant

must be present when the verdict is read unless his absence is

wilful or voluntary. A verdict in a misdemeanor case may be

received and read in the absence of the defendant.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 37.07. VERDICT MUST BE GENERAL; SEPARATE HEARING ON PROPER

PUNISHMENT.

Sec. 1. (a) The verdict in every criminal action must be general.

When there are special pleas on which a jury is to find they must

say in their verdict that the allegations in such pleas are true

or untrue.

(b) If the plea is not guilty, they must find that the defendant

is either guilty or not guilty, and, except as provided in

Section 2, they shall assess the punishment in all cases where

the same is not absolutely fixed by law to some particular

penalty.

(c) If the charging instrument contains more than one count or if

two or more offenses are consolidated for trial pursuant to

Chapter 3 of the Penal Code, the jury shall be instructed to

return a finding of guilty or not guilty in a separate verdict as

to each count and offense submitted to them.

Sec. 2. (a) In all criminal cases, other than misdemeanor cases

of which the justice court or municipal court has jurisdiction,

which are tried before a jury on a plea of not guilty, the judge

shall, before argument begins, first submit to the jury the issue

of guilt or innocence of the defendant of the offense or offenses

charged, without authorizing the jury to pass upon the punishment

to be imposed. If the jury fails to agree on the issue of guilt

or innocence, the judge shall declare a mistrial and discharge

the jury, and jeopardy does not attach in the case.

(b) Except as provided by Article 37.071 or 37.072, if a finding

of guilty is returned, it shall then be the responsibility of the

judge to assess the punishment applicable to the offense;

provided, however, that (1) in any criminal action where the jury

may recommend community supervision and the defendant filed his

sworn motion for community supervision before the trial began,

and (2) in other cases where the defendant so elects in writing

before the commencement of the voir dire examination of the jury

panel, the punishment shall be assessed by the same jury, except

as provided in Section 3(c) of this article and in Article 44.29.

If a finding of guilty is returned, the defendant may, with the

consent of the attorney for the state, change his election of one

who assesses the punishment.

(c) Punishment shall be assessed on each count on which a finding

of guilty has been returned.

Sec. 3. Evidence of prior criminal record in all criminal cases

after a finding of guilty.

(a)(1) Regardless of the plea and whether the punishment be

assessed by the judge or the jury, evidence may be offered by the

state and the defendant as to any matter the court deems relevant

to sentencing, including but not limited to the prior criminal

record of the defendant, his general reputation, his character,

an opinion regarding his character, the circumstances of the

offense for which he is being tried, and, notwithstanding Rules

404 and 405, Texas Rules of Evidence, any other evidence of an

extraneous crime or bad act that is shown beyond a reasonable

doubt by evidence to have been committed by the defendant or for

which he could be held criminally responsible, regardless of

whether he has previously been charged with or finally convicted

of the crime or act. A court may consider as a factor in

mitigating punishment the conduct of a defendant while

participating in a program under Chapter 17 as a condition of

release on bail. Additionally, notwithstanding Rule 609(d), Texas

Rules of Evidence, and subject to Subsection (h), evidence may be

offered by the state and the defendant of an adjudication of

delinquency based on a violation by the defendant of a penal law

of the grade of:

(A) a felony; or

(B) a misdemeanor punishable by confinement in jail.

(2) Notwithstanding Subdivision (1), evidence may not be offered

by the state to establish that the race or ethnicity of the

defendant makes it likely that the defendant will engage in

future criminal conduct.

(b) After the introduction of such evidence has been concluded,

and if the jury has the responsibility of assessing the

punishment, the court shall give such additional written

instructions as may be necessary and the order of procedure and

the rules governing the conduct of the trial shall be the same as

are applicable on the issue of guilt or innocence.

(c) If the jury finds the defendant guilty and the matter of

punishment is referred to the jury, the verdict shall not be

complete until a jury verdict has been rendered on both the guilt

or innocence of the defendant and the amount of punishment. In

the event the jury shall fail to agree on the issue of

punishment, a mistrial shall be declared only in the punishment

phase of the trial, the jury shall be discharged, and no jeopardy

shall attach. The court shall impanel another jury as soon as

practicable to determine the issue of punishment.

(d) When the judge assesses the punishment, he may order an

investigative report as contemplated in Section 9 of Article

42.12 of this code and after considering the report, and after

the hearing of the evidence hereinabove provided for, he shall

forthwith announce his decision in open court as to the

punishment to be assessed.

(e) Nothing herein contained shall be construed as affecting the

admissibility of extraneous offenses on the question of guilt or

innocence.

(f) In cases in which the matter of punishment is referred to a

jury, either party may offer into evidence the availability of

community corrections facilities serving the jurisdiction in

which the offense was committed.

(g) On timely request of the defendant, notice of intent to

introduce evidence under this article shall be given in the same

manner required by Rule 404(b), Texas Rules of Evidence. If the

attorney representing the state intends to introduce an

extraneous crime or bad act that has not resulted in a final

conviction in a court of record or a probated or suspended

sentence, notice of that intent is reasonable only if the notice

includes the date on which and the county in which the alleged

crime or bad act occurred and the name of the alleged victim of

the crime or bad act. The requirement under this subsection that

the attorney representing the state give notice applies only if

the defendant makes a timely request to the attorney representing

the state for the notice.

(h) Regardless of whether the punishment will be assessed by the

judge or the jury, neither the state nor the defendant may offer

before sentencing evidence that the defendant plans to undergo an

orchiectomy.

(i) Evidence of an adjudication for conduct that is a violation

of a penal law of the grade of misdemeanor punishable by

confinement in jail is admissible only if the conduct upon which

the adjudication is based occurred on or after January 1, 1996.

Sec. 4. (a) In the penalty phase of the trial of a felony case

in which the punishment is to be assessed by the jury rather than

the court, if the offense of which the jury has found the

defendant guilty is listed in Section 3g(a)(1), Article 42.12, of

this code or if the judgment contains an affirmative finding

under Section 3g(a)(2), Article 42.12, of this code, unless the

defendant has been convicted of an offense under Section 21.02,

Penal Code, an offense under Section 22.021, Penal Code, that is

punishable under Subsection (f) of that section, or a capital

felony, the court shall charge the jury in writing as follows:

"Under the law applicable in this case, the defendant, if

sentenced to a term of imprisonment, may earn time off the period

of incarceration imposed through the award of good conduct time.

Prison authorities may award good conduct time to a prisoner who

exhibits good behavior, diligence in carrying out prison work

assignments, and attempts at rehabilitation. If a prisoner

engages in misconduct, prison authorities may also take away all

or part of any good conduct time earned by the prisoner.

"It is also possible that the length of time for which the

defendant will be imprisoned might be reduced by the award of

parole.

"Under the law applicable in this case, if the defendant is

sentenced to a term of imprisonment, he will not become eligible

for parole until the actual time served equals one-half of the

sentence imposed or 30 years, whichever is less, without

consideration of any good conduct time he may earn. If the

defendant is sentenced to a term of less than four years, he must

serve at least two years before he is eligible for parole.

Eligibility for parole does not guarantee that parole will be

granted.

"It cannot accurately be predicted how the parole law and good

conduct time might be applied to this defendant if he is

sentenced to a term of imprisonment, because the application of

these laws will depend on decisions made by prison and parole

authorities.

"You may consider the existence of the parole law and good

conduct time. However, you are not to consider the extent to

which good conduct time may be awarded to or forfeited by this

particular defendant. You are not to consider the manner in

which the parole law may be applied to this particular

defendant."

(b) In the penalty phase of the trial of a felony case in which

the punishment is to be assessed by the jury rather than the

court, if the offense is punishable as a felony of the first

degree, if a prior conviction has been alleged for enhancement of

punishment as provided by Section 12.42(b), (c)(1) or (2), or

(d), Penal Code, or if the offense is a felony not designated as

a capital felony or a felony of the first, second, or third

degree and the maximum term of imprisonment that may be imposed

for the offense is longer than 60 years, unless the offense of

which the jury has found the defendant guilty is an offense that

is punishable under Section 21.02(h), Penal Code, or is listed in

Section 3g(a)(1), Article 42.12, of this code or the judgment

contains an affirmative finding under Section 3g(a)(2), Article

42.12, of this code, the court shall charge the jury in writing

as follows:

"Under the law applicable in this case, the defendant, if

sentenced to a term of imprisonment, may earn time off the period

of incarceration imposed through the award of good conduct time.

Prison authorities may award good conduct time to a prisoner who

exhibits good behavior, diligence in carrying out prison work

assignments, and attempts at rehabilitation. If a prisoner

engages in misconduct, prison authorities may also take away all

or part of any good conduct time earned by the prisoner.

"It is also possible that the length of time for which the

defendant will be imprisoned might be reduced by the award of

parole.

"Under the law applicable in this case, if the defendant is

sentenced to a term of imprisonment, he will not become eligible

for parole until the actual time served plus any good conduct

time earned equals one-fourth of the sentence imposed or 15

years, whichever is less. Eligibility for parole does not

guarantee that parole will be granted.

"It cannot accurately be predicted how the parole law and good

conduct time might be applied to this defendant if he is

sentenced to a term of imprisonment, because the application of

these laws will depend on decisions made by prison and parole

authorities.

"You may consider the existence of the parole law and good

conduct time. However, you are not to consider the extent to

which good conduct time may be awarded to or forfeited by this

particular defendant. You are not to consider the manner in

which the parole law may be applied to this particular

defendant."

(c) In the penalty phase of the trial of a felony case in which

the punishment is to be assessed by the jury rather than the

court, if the offense is punishable as a felony of the second or

third degree, if a prior conviction has been alleged for

enhancement as provided by Section 12.42(a), Penal Code, or if

the offense is a felony not designated as a capital felony or a

felony of the first, second, or third degree and the maximum term

of imprisonment that may be imposed for the offense is 60 years

or less, unless the offense of which the jury has found the

defendant guilty is listed in Section 3g(a)(1), Article 42.12, of

this code or the judgment contains an affirmative finding under

Section 3g(a)(2), Article 42.12, of this code, the court shall

charge the jury in writing as follows:

"Under the law applicable in this case, the defendant, if

sentenced to a term of imprisonment, may earn time off the period

of incarceration imposed through the award of good conduct time.

Prison authorities may award good conduct time to a prisoner who

exhibits good behavior, diligence in carrying out prison work

assignments, and attempts at rehabilitation. If a prisoner

engages in misconduct, prison authorities may also take away all

or part of any good conduct time earned by the prisoner.

"It is also possible that the length of time for which the

defendant will be imprisoned might be reduced by the award of

parole.

"Under the law applicable in this case, if the defendant is

sentenced to a term of imprisonment, he will not become eligible

for parole until the actual time served plus any good conduct

time earned equals one-fourth of the sentence imposed.

Eligibility for parole does not guarantee that parole will be

granted.

"It cannot accurately be predicted how the parole law and good

conduct time might be applied to this defendant if he is

sentenced to a term of imprisonment, because the application of

these laws will depend on decisions made by prison and parole

authorities.

"You may consider the existence of the parole law and good

conduct time. However, you are not to consider the extent to

which good conduct time may be awarded to or forfeited by this

particular defendant. You are not to consider the manner in which

the parole law may be applied to this particular defendant."

(d) This section does not permit the introduction of evidence on

the operation of parole and good conduct time laws.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1967, 60th Leg., p. 1739, ch. 659, Sec. 22, eff. Aug. 28, 1967;

Acts 1973, 63rd Leg., p. 971, ch. 399, Sec. 2(A), eff. Jan. 1,

1974; Acts 1973, 63rd Leg., p. 1126, ch. 426, art. 3, Sec. 2,

eff. June 14, 1973.

Sec. 3(d) amended by Acts 1981, 67th Leg., p. 2466, ch. 639, Sec.

1, eff. Sept. 1, 1981; Sec. 2(b) amended by Acts 1985, 69th Leg.,

ch. 291, Sec. 1, eff. Sept. 1, 1985; Sec. 3(a) amended by Acts

1985, 69th Leg., ch. 685, Sec. 8(b), eff. Aug. 26, 1985; Sec. 4

added by Acts 1985, 69th Leg., ch. 576, Sec. 1, eff. Sept. 1,

1985; Sec. 2(b) amended by Acts 1987, 70th Leg., ch. 179, Sec. 2,

eff. Aug. 31, 1987; Sec. 3(a) amended by Acts 1987, 70th Leg.,

ch. 385, Sec. 19, eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch.

386, Sec. 1, eff. Sept. 1, 1987; Sec. 4 amended by Acts 1987,

70th Leg., ch. 66, Sec. 1, eff. May 6, 1987; Acts 1987, 70th

Leg., ch. 1101, Sec. 15, eff. Sept. 1, 1987; Acts 1989, 71st

Leg., ch. 103, Sec. 1; Sec. 3(a) amended by Acts 1989, 71st Leg.,

ch. 785, Sec. 4.04, eff. Sept. 1, 1989; Sec. 3(f) added by Acts

1990, 71st Leg., 6th C.S., ch. 25, Sec. 30, eff. June 18, 1990;

Sec. 3(a) amended by Acts 1993, 73rd Leg., ch. 900, Sec. 5.05,

eff. Sept. 1, 1993; Sec. 3(d) amended by Acts 1993, 73rd Leg.,

ch. 900, Sec. 5.01, eff. Sept. 1, 1993; Sec. 3(g) added by Acts

1993, 73rd Leg., ch. 900, Sec. 5.06, eff. Sept. 1, 1993; Sec. 4

amended by Acts 1993, 73rd Leg., ch. 900, Sec. 5.02, eff. Sept.

1, 1993; Sec. 3(a) amended by Acts 1995, 74th Leg., ch. 262, Sec.

82, eff. Jan. 1, 1996; Sec. 3(a) amended by Acts 1997, 75th Leg.,

ch. 1086, Sec. 31, eff. Sept. 1, 1997; Sec. 3(h) added by Acts

1997, 75th Leg., ch. 144, Sec. 2, eff. May 20, 1997; Sec. 3(h)

added by Acts 1997, 75th Leg., ch. 1086, Sec. 31, eff. Sept. 1,

1997; relettered as Sec. 3(i) by Acts 1999, 76th Leg., ch. 62,

Sec. 19.01(7), eff. Sept. 1, 1999; Sec. 3(a) amended by Acts

2001, 77th Leg., ch. 585, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

660, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

660, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

728, Sec. 4.003, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.14, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.15, eff. September 1, 2007.

Art. 37.071. PROCEDURE IN CAPITAL CASE.

Sec. 1. If a defendant is found guilty in a capital felony case

in which the state does not seek the death penalty, the judge

shall sentence the defendant to life imprisonment without parole.

Sec. 2. (a)

(1) If a defendant is tried for a capital offense in which the

state seeks the death penalty, on a finding that the defendant is

guilty of a capital offense, the court shall conduct a separate

sentencing proceeding to determine whether the defendant shall be

sentenced to death or life imprisonment without parole. The

proceeding shall be conducted in the trial court and, except as

provided by Article 44.29(c) of this code, before the trial jury

as soon as practicable. In the proceeding, evidence may be

presented by the state and the defendant or the defendant's

counsel as to any matter that the court deems relevant to

sentence, including evidence of the defendant's background or

character or the circumstances of the offense that mitigates

against the imposition of the death penalty. This subdivision

shall not be construed to authorize the introduction of any

evidence secured in violation of the Constitution of the United

States or of the State of Texas. The state and the defendant or

the defendant's counsel shall be permitted to present argument

for or against sentence of death. The introduction of evidence

of extraneous conduct is governed by the notice requirements of

Section 3(g), Article 37.07. The court, the attorney

representing the state, the defendant, or the defendant's counsel

may not inform a juror or a prospective juror of the effect of a

failure of a jury to agree on issues submitted under Subsection

(c) or (e).

(2) Notwithstanding Subdivision (1), evidence may not be offered

by the state to establish that the race or ethnicity of the

defendant makes it likely that the defendant will engage in

future criminal conduct.

(b) On conclusion of the presentation of the evidence, the court

shall submit the following issues to the jury:

(1) whether there is a probability that the defendant would

commit criminal acts of violence that would constitute a

continuing threat to society; and

(2) in cases in which the jury charge at the guilt or innocence

stage permitted the jury to find the defendant guilty as a party

under Sections 7.01 and 7.02, Penal Code, whether the defendant

actually caused the death of the deceased or did not actually

cause the death of the deceased but intended to kill the deceased

or another or anticipated that a human life would be taken.

(c) The state must prove each issue submitted under Subsection

(b) of this article beyond a reasonable doubt, and the jury shall

return a special verdict of "yes" or "no" on each issue submitted

under Subsection (b) of this Article.

(d) The court shall charge the jury that:

(1) in deliberating on the issues submitted under Subsection (b)

of this article, it shall consider all evidence admitted at the

guilt or innocence stage and the punishment stage, including

evidence of the defendant's background or character or the

circumstances of the offense that militates for or mitigates

against the imposition of the death penalty;

(2) it may not answer any issue submitted under Subsection (b) of

this article "yes" unless it agrees unanimously and it may not

answer any issue "no" unless 10 or more jurors agree; and

(3) members of the jury need not agree on what particular

evidence supports a negative answer to any issue submitted under

Subsection (b) of this article.

(e)(1) The court shall instruct the jury that if the jury

returns an affirmative finding to each issue submitted under

Subsection (b), it shall answer the following issue:

Whether, taking into consideration all of the evidence, including

the circumstances of the offense, the defendant's character and

background, and the personal moral culpability of the defendant,

there is a sufficient mitigating circumstance or circumstances to

warrant that a sentence of life imprisonment without parole

rather than a death sentence be imposed.

(2) The court shall:

(A) instruct the jury that if the jury answers that a

circumstance or circumstances warrant that a sentence of life

imprisonment without parole rather than a death sentence be

imposed, the court will sentence the defendant to imprisonment in

the Texas Department of Criminal Justice for life without parole;

and

(B) charge the jury that a defendant sentenced to confinement

for life without parole under this article is ineligible for

release from the department on parole.

(f) The court shall charge the jury that in answering the issue

submitted under Subsection (e) of this article, the jury:

(1) shall answer the issue "yes" or "no";

(2) may not answer the issue "no" unless it agrees unanimously

and may not answer the issue "yes" unless 10 or more jurors

agree;

(3) need not agree on what particular evidence supports an

affirmative finding on the issue; and

(4) shall consider mitigating evidence to be evidence that a

juror might regard as reducing the defendant's moral

blameworthiness.

(g) If the jury returns an affirmative finding on each issue

submitted under Subsection (b) and a negative finding on an issue

submitted under Subsection (e)(1), the court shall sentence the

defendant to death. If the jury returns a negative finding on

any issue submitted under Subsection (b) or an affirmative

finding on an issue submitted under Subsection (e)(1) or is

unable to answer any issue submitted under Subsection (b) or (e),

the court shall sentence the defendant to confinement in the

Texas Department of Criminal Justice for life imprisonment

without parole.

(h) The judgment of conviction and sentence of death shall be

subject to automatic review by the Court of Criminal Appeals.

(i) This article applies to the sentencing procedure in a capital

case for an offense that is committed on or after September 1,

1991. For the purposes of this section, an offense is committed

on or after September 1, 1991, if any element of that offense

occurs on or after that date.

Added by Acts 1973, 63rd Leg., p. 1125, ch. 426, art. 3, Sec. 1,

eff. June 14, 1973.

Subsec. (e) amended by Acts 1981, 67th Leg., p. 2673, ch. 725,

Sec. 1, eff. Aug. 31, 1981. Amended by Acts 1985, 69th Leg., ch.

44, Sec. 2, eff. Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 652,

Sec. 9, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 838, Sec.

1, eff. Sept. 1, 1991; Subsec. (i) added by Acts 1993, 73rd Leg.,

ch. 781, Sec. 1, eff. Aug. 30, 1993; Sec. 2(e) amended by Acts

1999, 76th Leg., ch. 140, Sec. 1, eff. Sept. 1, 1999; Sec. 2(a)

amended by Acts 2001, 77th Leg., ch. 585, Sec. 2, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

399, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

787, Sec. 6, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

787, Sec. 7, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

787, Sec. 8, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

787, Sec. 9, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.015, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.016, eff. September 1, 2009.

Art. 37.0711. PROCEDURE IN CAPITAL CASE FOR OFFENSE COMMITTED

BEFORE SEPTEMBER 1, 1991.

Sec. 1. This article applies to the sentencing procedure in a

capital case for an offense that is committed before September 1,

1991, whether the sentencing procedure is part of the original

trial of the offense, an award of a new trial for both the guilt

or innocence stage and the punishment stage of the trial, or an

award of a new trial only for the punishment stage of the trial.

For the purposes of this section, an offense is committed before

September 1, 1991, if every element of the offense occurs before

that date.

Sec. 2. If a defendant is found guilty in a case in which the

state does not seek the death penalty, the judge shall sentence

the defendant to life imprisonment.

Sec. 3. (a)(1) If a defendant is tried for a capital offense in

which the state seeks the death penalty, on a finding that the

defendant is guilty of a capital offense, the court shall conduct

a separate sentencing proceeding to determine whether the

defendant shall be sentenced to death or life imprisonment. The

proceeding shall be conducted in the trial court and, except as

provided by Article 44.29(c) of this code, before the trial jury

as soon as practicable. In the proceeding, evidence may be

presented as to any matter that the court deems relevant to

sentence. This subdivision shall not be construed to authorize

the introduction of any evidence secured in violation of the

Constitution of the United States or of this state. The state and

the defendant or the defendant's counsel shall be permitted to

present argument for or against sentence of death.

(2) Notwithstanding Subdivision (1), evidence may not be offered

by the state to establish that the race or ethnicity of the

defendant makes it likely that the defendant will engage in

future criminal conduct.

(b) On conclusion of the presentation of the evidence, the court

shall submit the following three issues to the jury:

(1) whether the conduct of the defendant that caused the death of

the deceased was committed deliberately and with the reasonable

expectation that the death of the deceased or another would

result;

(2) whether there is a probability that the defendant would

commit criminal acts of violence that would constitute a

continuing threat to society; and

(3) if raised by the evidence, whether the conduct of the

defendant in killing the deceased was unreasonable in response to

the provocation, if any, by the deceased.

(c) The state must prove each issue submitted under Subsection

(b) of this section beyond a reasonable doubt, and the jury shall

return a special verdict of "yes" or "no" on each issue

submitted.

(d) The court shall charge the jury that:

(1) it may not answer any issue submitted under Subsection (b) of

this section "yes" unless it agrees unanimously; and

(2) it may not answer any issue submitted under Subsection (b) of

this section "no" unless 10 or more jurors agree.

(e) The court shall instruct the jury that if the jury returns an

affirmative finding on each issue submitted under Subsection (b)

of this section, it shall answer the following issue:

Whether, taking into consideration all of the evidence, including

the circumstances of the offense, the defendant's character and

background, and the personal moral culpability of the defendant,

there is a sufficient mitigating circumstance or circumstances to

warrant that a sentence of life imprisonment rather than a death

sentence be imposed.

(f) The court shall charge the jury that, in answering the issue

submitted under Subsection (e) of this section, the jury:

(1) shall answer the issue "yes" or "no";

(2) may not answer the issue "no" unless it agrees unanimously

and may not answer the issue "yes" unless 10 or more jurors

agree; and

(3) shall consider mitigating evidence that a juror might regard

as reducing the defendant's moral blameworthiness.

(g) If the jury returns an affirmative finding on each issue

submitted under Subsection (b) and a negative finding on the

issue submitted under Subsection (e), the court shall sentence

the defendant to death. If the jury returns a negative finding

on any issue submitted under Subsection (b) or an affirmative

finding on the issue submitted under Subsection (e) or is unable

to answer any issue submitted under Subsection (b) or (e), the

court shall sentence the defendant to confinement in the Texas

Department of Criminal Justice for life.

(h) If a defendant is convicted of an offense under Section

19.03(a)(7), Penal Code, the court shall submit the issues under

Subsections (b) and (e) of this section only with regard to the

conduct of the defendant in murdering the deceased individual

first named in the indictment.

(i) The court, the attorney for the state, or the attorney for

the defendant may not inform a juror or prospective juror of the

effect of failure of the jury to agree on an issue submitted

under this article.

(j) The Court of Criminal Appeals shall automatically review a

judgment of conviction and sentence of death not later than the

60th day after the date of certification by the sentencing court

of the entire record, unless the Court of Criminal Appeals

extends the time for an additional period not to exceed 30 days

for good cause shown. Automatic review under this subsection has

priority over all other cases before the Court of Criminal

Appeals, and the court shall hear automatic reviews under rules

adopted by the court for that purpose.

Added by Acts 1993, 73rd Leg., ch. 781, Sec. 2, eff. Aug. 30,

1993. Sec. 3(h) amended by Acts 1995, 74th Leg., ch. 76, Sec.

14.22, eff. Sept. 1, 1995; Sec. 3(a) amended by Acts 2001, 77th

Leg., ch. 585, Sec. 3, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.017, eff. September 1, 2009.

Art. 37.072. PROCEDURE IN REPEAT SEX OFFENDER CAPITAL CASE

Sec. 1. If a defendant is found guilty in a capital felony case

punishable under Section 12.42(c)(3), Penal Code, in which the

state does not seek the death penalty, the judge shall sentence

the defendant to life imprisonment without parole.

Sec. 2. (a)(1) If a defendant is tried for an offense

punishable under Section 12.42(c)(3), Penal Code, in which the

state seeks the death penalty, on a finding that the defendant is

guilty of a capital offense, the court shall conduct a separate

sentencing proceeding to determine whether the defendant shall be

sentenced to death or life imprisonment without parole. The

proceeding shall be conducted in the trial court and, except as

provided by Article 44.29(d) of this code, before the trial jury

as soon as practicable. In the proceeding, evidence may be

presented by the state and the defendant or the defendant's

counsel as to any matter that the court considers relevant to

sentence, including evidence of the defendant's background or

character or the circumstances of the offense that mitigates

against the imposition of the death penalty. This subdivision

may not be construed to authorize the introduction of any

evidence secured in violation of the Constitution of the United

States or of the State of Texas. The state and the defendant or

the defendant's counsel shall be permitted to present argument

for or against sentence of death. The introduction of evidence

of extraneous conduct is governed by the notice requirements of

Section 3(g), Article 37.07. The court, the attorney

representing the state, the defendant, or the defendant's counsel

may not inform a juror or a prospective juror of the effect of a

failure of a jury to agree on issues submitted under Subsection

(b) or (e).

(2) Notwithstanding Subdivision (1), evidence may not be offered

by the state to establish that the race or ethnicity of the

defendant makes it likely that the defendant will engage in

future criminal conduct.

(b) On conclusion of the presentation of the evidence, the court

shall submit the following issues to the jury:

(1) whether there is a probability that the defendant would

commit criminal acts of violence that would constitute a

continuing threat to society; and

(2) in cases in which the jury charge at the guilt or innocence

stage permitted the jury to find the defendant guilty as a party

under Sections 7.01 and 7.02, Penal Code, whether the defendant

actually engaged in the conduct prohibited by Section 22.021,

Penal Code, or did not actually engage in the conduct prohibited

by Section 22.021, Penal Code, but intended that the offense be

committed against the victim or another intended victim.

(c) The state must prove beyond a reasonable doubt each issue

submitted under Subsection (b) of this section, and the jury

shall return a special verdict of "yes" or "no" on each issue

submitted under Subsection (b) of this section.

(d) The court shall charge the jury that:

(1) in deliberating on the issues submitted under Subsection (b)

of this section, it shall consider all evidence admitted at the

guilt or innocence stage and the punishment stage, including

evidence of the defendant's background or character or the

circumstances of the offense that militates for or mitigates

against the imposition of the death penalty;

(2) it may not answer any issue submitted under Subsection (b)

of this section "yes" unless it agrees unanimously and it may not

answer any issue "no" unless 10 or more jurors agree; and

(3) members of the jury need not agree on what particular

evidence supports a negative answer to any issue submitted under

Subsection (b) of this section.

(e)(1) The court shall instruct the jury that if the jury

returns an affirmative finding to each issue submitted under

Subsection (b), it shall answer the following issue:

Whether, taking into consideration all of the evidence, including

the circumstances of the offense, the defendant's character and

background, and the personal moral culpability of the defendant,

there is a sufficient mitigating circumstance or circumstances to

warrant that a sentence of life imprisonment without parole

rather than a death sentence be imposed.

(2) The court shall:

(A) instruct the jury that if the jury answers that a

circumstance or circumstances warrant that a sentence of life

imprisonment without parole rather than a death sentence be

imposed, the court will sentence the defendant to imprisonment in

the Texas Department of Criminal Justice for life without parole;

and

(B) charge the jury that a defendant sentenced to confinement

for life without parole under this article is ineligible for

release from the department on parole.

(f) The court shall charge the jury that in answering the issue

submitted under Subsection (e) of this section, the jury:

(1) shall answer the issue "yes" or "no";

(2) may not answer the issue "no" unless it agrees unanimously

and may not answer the issue "yes" unless 10 or more jurors

agree;

(3) need not agree on what particular evidence supports an

affirmative finding on the issue; and

(4) shall consider mitigating evidence to be evidence that a

juror might regard as reducing the defendant's moral

blameworthiness.

(g) If the jury returns an affirmative finding on each issue

submitted under Subsection (b) and a negative finding on an issue

submitted under Subsection (e)(1), the court shall sentence the

defendant to death. If the jury returns a negative finding on

any issue submitted under Subsection (b) or an affirmative

finding on an issue submitted under Subsection (e)(1) or is

unable to answer any issue submitted under Subsection (b) or (e),

the court shall sentence the defendant to imprisonment in the

Texas Department of Criminal Justice for life without parole.

(h) The judgment of conviction and sentence of death shall be

subject to automatic review by the Court of Criminal Appeals.

Added by Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 1.04, eff. September 1, 2007.

Art. 37.073. REPAYMENT OF REWARDS. (a) After a defendant has

been convicted of a felony offense, the judge may order a

defendant to repay all or part of a reward paid by a crime

stoppers organization.

(b) In determining whether the defendant must repay the reward or

part of the reward, the court shall consider:

(1) the ability of the defendant to make the payment and the

financial hardship on the defendant to make the required payment;

and

(2) the importance of the information to the prosecution of the

defendant as provided by the arresting officer or the attorney

for the state with due regard for the confidentiality of the

crime stoppers organization records.

(c) In this article, "crime stoppers organization" means a crime

stoppers organization, as defined by Subdivision (2), Section

414.001, Government Code, that is approved by the Texas Crime

Stoppers Council to receive payments of rewards under this

article and Article 42.152.

Added by Acts 1989, 71st Leg., ch. 611, Sec. 1, eff. Sept. 1,

1989. Renumbered from art. 37.072 by Acts 1991, 72nd Leg., ch.

16, Sec. 19.01(5), eff. Aug. 26, 1991. Amended by Acts 1997, 75th

Leg., ch. 700, Sec. 10, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

168, Sec. 4, eff. May 27, 2009.

Art. 37.08. CONVICTION OF LESSER INCLUDED OFFENSE. In a

prosecution for an offense with lesser included offenses, the

jury may find the defendant not guilty of the greater offense,

but guilty of any lesser included offense.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1973, 63rd Leg., p. 972, ch. 399, Sec. 2(A), eff. Jan. 1, 1974.

Art. 37.09. LESSER INCLUDED OFFENSE. An offense is a lesser

included offense if:

(1) it is established by proof of the same or less than all the

facts required to establish the commission of the offense

charged;

(2) it differs from the offense charged only in the respect that

a less serious injury or risk of injury to the same person,

property, or public interest suffices to establish its

commission;

(3) it differs from the offense charged only in the respect that

a less culpable mental state suffices to establish its

commission; or

(4) it consists of an attempt to commit the offense charged or an

otherwise included offense.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1973, 63rd Leg., p. 972, ch. 399, Sec. 2(A), eff. Jan. 1, 1974.

Art. 37.10. INFORMAL VERDICT. (a) If the verdict of the jury is

informal, its attention shall be called to it, and with its

consent the verdict may, under the direction of the court, be

reduced to the proper form. If the jury refuses to have the

verdict altered, it shall again retire to its room to deliberate,

unless it manifestly appear that the verdict is intended as an

acquittal; and in that case, the judgment shall be rendered

accordingly, discharging the defendant.

(b) If the jury assesses punishment in a case and in the verdict

assesses both punishment that is authorized by law for the

offense and punishment that is not authorized by law for the

offense, the court shall reform the verdict to show the

punishment authorized by law and to omit the punishment not

authorized by law. If the trial court is required to reform a

verdict under this subsection and fails to do so, the appellate

court shall reform the verdict as provided by this subsection.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1985, 69th Leg., ch. 442, Sec. 1, eff. June 11,

1985.

Art. 37.11. DEFENDANTS TRIED JOINTLY. Where several defendants

are tried together, the jury may convict each defendant it finds

guilty and acquit others. If it agrees to a verdict as to one or

more, it may find a verdict in accordance with such agreement,

and if it cannot agree as to others, a mistrial may be entered as

to them.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 37.12. JUDGMENT ON VERDICT. On each verdict of acquittal or

conviction, the proper judgment shall be entered immediately. If

acquitted, the defendant shall be at once discharged from all

further liability upon the charge for which he was tried;

provided that, in misdemeanor cases where there is returned a

verdict, or a plea of guilty is entered and the punishment

assessed is by fine only, the court may, on written request of

the defendant and for good cause shown, defer judgment until some

other day fixed by order of the court; but in no event shall the

judgment be deferred for a longer period of time than six months.

On expiration of the time fixed by the order of the court, the

court or judge thereof, shall enter judgment on the verdict or

plea and the same shall be executed as provided by Chapter 43 of

this Code. Provided further, that the court or judge thereof, in

the exercise of sound discretion may permit the defendant where

judgment is deferred, to remain at large on his personal bond, or

may require him to enter into bail bond in a sum at least double

the amount of the assessed fine and costs, conditioned that the

defendant and sureties, jointly and severally, will pay such fine

and costs unless the defendant personally appears on the day, set

in the order and discharges the judgment in the manner provided

by Chapter 43 of this Code; and for the enforcement of any

judgment entered, all writs, processes and remedies of this Code

are made applicable so far as necessary to carry out the

provisions of this Article.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 37.13. IF JURY BELIEVES ACCUSED INSANE. When a jury has

been impaneled to assess the punishment upon a plea of guilty, it

shall say in its verdict what the punishment is which it

assesses; but if it is of the opinion that a person pleading

guilty is insane, it shall so report to the court, and an issue

as to that fact shall be tried before another jury; and if, upon

such trial, it be found that the defendant is insane, such

proceedings shall be had as directed in cases where a defendant

becomes insane after conviction.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 37.14. ACQUITTAL OF HIGHER OFFENSE AS JEOPARDY. If a

defendant, prosecuted for an offense which includes within it

lesser offenses, be convicted of an offense lower than that for

which he is indicted, and a new trial be granted him, or the

judgment be arrested for any cause other than the want of

jurisdiction, the verdict upon the first trial shall be

considered an acquittal of the higher offense; but he may, upon a

second trial, be convicted of the same offense of which he was

before convicted, or any other inferior thereto.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.



CHAPTER 38. EVIDENCE IN CRIMINAL ACTIONS

CODE OF CRIMINAL PROCEDURETITLE 1. CODE OF CRIMINAL PROCEDURECHAPTER 38. EVIDENCE IN CRIMINAL ACTIONSArt. 38.01. TEXAS FORENSIC SCIENCE COMMISSIONSec. 1. CREATION. The Texas Forensic Science Commission is created.Sec. 2. DEFINITION. In this article, "forensic analysis" has the meaning assigned by Article 38.35(a).Sec. 3. COMPOSITION. (a) The commission is composed of the following nine members:(1) four members appointed by the governor:(A) two of whom must have expertise in the field of forensic science;(B) one of whom must be a prosecuting attorney that the governor selects from a list of 10 names submitted by the Texas District and County Attorneys Association; and(C) one of whom must be a defense attorney that the governor selects from a list of 10 names submitted by the Texas Criminal Defense Lawyers Association;(2) three members appointed by the lieutenant governor:(A) one of whom must be a faculty member or staff member of The University of Texas who specializes in clinical laboratory medicine selected from a list of 10 names submitted to the lieutenant governor by the chancellor of The University of Texas System;(B) one of whom must be a faculty member or staff member of Texas A&M University who specializes in clinical laboratory medicine selected from a list of 10 names submitted to the lieutenant governor by the chancellor of The Texas A&M University System;(C) one of whom must be a faculty member or staff member of Texas Southern University who has expertise in pharmaceutical laboratory research selected from a list of 10 names submitted to the lieutenant governor by the chancellor of Texas Southern University; and(3) two members appointed by the attorney general:(A) one of whom must be a director or division head of the University of North Texas Health Science Center at Fort Worth Missing Persons DNA Database; and(B) one of whom must be a faculty or staff member of the Sam Houston State University College of Criminal Justice and have expertise in the field of forensic science or statistical analyses selected from a list of 10 names submitted to the lieutenant governor by the chancellor of Texas State University System.(b) Each member of the commission serves a two-year term. The term of the members appointed under Subsections (a)(1) and (2) expires on September 1 of each odd-numbered year. The term of the members appointed under Subsection (a)(3) expires on September 1 of each even-numbered year.(c) The governor shall designate a member of the commission to serve as the presiding officer.Sec. 4. DUTIES. (a) The commission shall:(1) develop and implement a reporting system through which accredited laboratories, facilities, or entities report professional negligence or misconduct;(2) require all laboratories, facilities, or entities that conduct forensic analyses to report professional negligence or misconduct to the commission; and(3) investigate, in a timely manner, any allegation of professional negligence or misconduct that would substantially affect the integrity of the results of a forensic analysis conducted by an accredited laboratory, facility, or entity.(b) An investigation under Subsection (a)(3):(1) must include the preparation of a written report that identifies and also describes the methods and procedures used to identify:(A) the alleged negligence or misconduct;(B) whether negligence or misconduct occurred; and(C) any corrective action required of the laboratory, facility, or entity; and(2) may include one or more:(A) retrospective reexaminations of other forensic analyses conducted by the laboratory, facility, or entity that may involve the same kind of negligence or misconduct; and(B) follow-up evaluations of the laboratory, facility, or entity to review:(i) the implementation of any corrective action required under Subdivision (1)(C); or(ii) the conclusion of any retrospective reexamination under Paragraph (A).(c) The commission by contract may delegate the duties described by Subsections (a)(1) and (3) to any person the commission determines to be qualified to assume those duties.(d) The commission may require that a laboratory, facility, or entity investigated under this section pay any costs incurred to ensure compliance with Subsection (b)(1).(e) The commission shall make all investigation reports completed under Subsection (b)(1) available to the public. A report completed under Subsection (b)(1), in a subsequent civil or criminal proceeding, is not prima facie evidence of the information or findings contained in the report.Sec. 5. REIMBURSEMENT. A member of the commission may not receive compensation but is entitled to reimbursement for the member's travel expenses as provided by Chapter 660, Government Code, and the General Appropriations Act.Sec. 6. ASSISTANCE. The Texas Legislative Council, the Legislative Budget Board, and The University of Texas at Austin shall assist the commission in performing the commission's duties.Sec. 7. SUBMISSION. The commission shall submit any report received under Section 4(a)(2) and any report prepared under Section 4(b)(1) to the governor, the lieutenant governor, and the speaker of the house of representatives not later than December 1 of each even-numbered year.

Added by Acts 2005, 79th Leg., Ch. 1224, Sec. 1, eff. September 1, 2005.

Art. 38.02. EFFECT UNDER PUBLIC INFORMATION LAW OF RELEASE OF CERTAIN INFORMATION. A release of information by an attorney representing the state to defense counsel for a purpose relating to the pending or reasonably anticipated prosecution of a criminal case is not considered a voluntary release of information to the public for purposes of Section 552.007, Government Code, and does not waive the right to assert in the future that the information is excepted from required disclosure under Chapter 552, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 630, Sec. 1, eff. June 19, 2009.

Art. 38.03. PRESUMPTION OF INNOCENCE. All persons are presumed to be innocent and no person may be convicted of an offense unless each element of the offense is proved beyond a reasonable doubt. The fact that he has been arrested, confined, or indicted for, or otherwise charged with, the offense gives rise to no inference of guilt at his trial.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1981, 67th Leg., p. 2247, ch. 539, Sec. 1, eff. June 12, 1981.

Art. 38.04. JURY ARE JUDGES OF FACTS. The jury, in all cases, is the exclusive judge of the facts proved, and of the weight to be given to the testimony, except where it is provided by law that proof of any particular fact is to be taken as either conclusive or presumptive proof of the existence of another fact, or where the law directs that a certain degree of weight is to be attached to a certain species of evidence.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 38.05. JUDGE SHALL NOT DISCUSS EVIDENCE. In ruling upon the admissibility of evidence, the judge shall not discuss or comment upon the weight of the same or its bearing in the case, but shall simply decide whether or not it is admissible; nor shall he, at any stage of the proceeding previous to the return of the verdict, make any remark calculated to convey to the jury his opinion of the case.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 38.07. TESTIMONY IN CORROBORATION OF VICTIM OF SEXUAL OFFENSE. (a) A conviction under Chapter 21, Section 22.011, or Section 22.021, Penal Code, is supportable on the uncorroborated testimony of the victim of the sexual offense if the victim informed any person, other than the defendant, of the alleged offense within one year after the date on which the offense is alleged to have occurred.(b) The requirement that the victim inform another person of an alleged offense does not apply if at the time of the alleged offense the victim was a person:(1) 17 years of age or younger;(2) 65 years of age or older; or(3) 18 years of age or older who by reason of age or physical or mental disease, defect, or injury was substantially unable to satisfy the person's need for food, shelter, medical care, or protection from harm.

Added by Acts 1975, 64th Leg., p. 479, ch. 203, Sec. 6, eff. Sept. 1, 1975.

Amended by Acts 1983, 68th Leg., p. 2090, ch. 382, Sec. 1, eff. Sept. 1, 1983; Acts 1983, 68th Leg., p. 5317, ch. 977, Sec. 7, eff. Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 200, Sec. 1, eff. May 19, 1993; Acts 1993, 73rd Leg., ch. 900, Sec. 12.01, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1018, Sec. 1, eff. Sept. 1, 2001.

Art. 38.071. TESTIMONY OF CHILD WHO IS VICTIM OF OFFENSE.Sec. 1. This article applies only to a hearing or proceeding in which the court determines that a child younger than 13 years of age would be unavailable to testify in the presence of the defendant about an offense defined by any of the following sections of the Penal Code:(1) Section 19.02 (Murder);(2) Section 19.03 (Capital Murder);(3) Section 19.04 (Manslaughter);(4) Section 20.04 (Aggravated Kidnapping);(5) Section 21.11 (Indecency with a Child);(6) Section 22.011 (Sexual Assault);(7) Section 22.02 (Aggravated Assault);(8) Section 22.021 (Aggravated Sexual Assault);(9) Section 22.04(e) (Injury to a Child, Elderly Individual, or Disabled Individual);(10) Section 22.04(f) (Injury to a Child, Elderly Individual, or Disabled Individual), if the conduct is committed intentionally or knowingly;(11) Section 25.02 (Prohibited Sexual Conduct);(12) Section 29.03 (Aggravated Robbery);(13) Section 43.25 (Sexual Performance by a Child); or(14) Section 21.02 (Continuous Sexual Abuse of Young Child or Children).Sec. 2. (a) The recording of an oral statement of the child made before the indictment is returned or the complaint has been filed is admissible into evidence if the court makes a determination that the factual issues of identity or actual occurrence were fully and fairly inquired into in a detached manner by a neutral individual experienced in child abuse cases that seeks to find the truth of the matter.(b) If a recording is made under Subsection (a) of this section and after an indictment is returned or a complaint has been filed, by motion of the attorney representing the state or the attorney representing the defendant and on the approval of the court, both attorneys may propound written interrogatories that shall be presented by the same neutral individual who made the initial inquiries, if possible, and recorded under the same or similar circumstances of the original recording with the time and date of the inquiry clearly indicated in the recording.(c) A recording made under Subsection (a) of this section is not admissible into evidence unless a recording made under Subsection (b) is admitted at the same time if a recording under Subsection (b) was requested prior to the time of the hearing or proceeding.Sec. 3. (a) On its own motion or on the motion of the attorney representing the state or the attorney representing the defendant, the court may order that the testimony of the child be taken in a room other than the courtroom and be televised by closed circuit equipment in the courtroom to be viewed by the court and the finder of fact. To the extent practicable, only the judge, the court reporter, the attorneys for the defendant and for the state, persons necessary to operate the equipment, and any person whose presence would contribute to the welfare and well-being of the child may be present in the room with the child during his testimony. Only the attorneys and the judge may question the child. To the extent practicable, the persons necessary to operate the equipment shall be confined to an adjacent room or behind a screen or mirror that permits them to see and hear the child during his testimony, but does not permit the child to see or hear them. The court shall permit the defendant to observe and hear the testimony of the child and to communicate contemporaneously with his attorney during periods of recess or by audio contact, but the court shall attempt to ensure that the child cannot hear or see the defendant. The court shall permit the attorney for the defendant adequate opportunity to confer with the defendant during cross-examination of the child. On application of the attorney for the defendant, the court may recess the proceeding before or during cross-examination of the child for a reasonable time to allow the attorney for the defendant to confer with defendant.(b) The court may set any other conditions and limitations on the taking of the testimony that it finds just and appropriate, taking into consideration the interests of the child, the rights of the defendant, and any other relevant factors.Sec. 4. (a) After an indictment has been returned or a complaint filed, on its own motion or on the motion of the attorney representing the state or the attorney representing the defendant, the court may order that the testimony of the child be taken outside the courtroom and be recorded for showing in the courtroom before the court and the finder of fact. To the extent practicable, only those persons permitted to be present at the taking of testimony under Section 3 of this article may be present during the taking of the child's testimony, and the persons operating the equipment shall be confined from the child's sight and hearing as provided by Section 3. The court shall permit the defendant to observe and hear the testimony of the child and to communicate contemporaneously with his attorney during periods of recess or by audio contact but shall attempt to ensure that the child cannot hear or see the defendant.(b) The court may set any other conditions and limitations on the taking of the testimony that it finds just and appropriate, taking into consideration the interests of the child, the rights of the defendant, and any other relevant factors. The court shall also ensure that:(1) the recording is both visual and aural and is recorded on film or videotape or by other electronic means;(2) the recording equipment was capable of making an accurate recording, the operator was competent, the quality of the recording is sufficient to allow the court and the finder of fact to assess the demeanor of the child and the interviewer, and the recording is accurate and is not altered;(3) each voice on the recording is identified;(4) the defendant, the attorneys for each party, and the expert witnesses for each party are afforded an opportunity to view the recording before it is shown in the courtroom;(5) before giving his testimony, the child was placed under oath or was otherwise admonished in a manner appropriate to the child's age and maturity to testify truthfully;(6) the court finds from the recording or through an in camera examination of the child that the child was competent to testify at the time the recording was made; and(7) only one continuous recording of the child was made or the necessity for pauses in the recordings or for multiple recordings is established at the hearing or proceeding.(c) After a complaint has been filed or an indictment returned charging the defendant, on the motion of the attorney representing the state, the court may order that the deposition of the child be taken outside of the courtroom in the same manner as a deposition may be taken in a civil matter. A deposition taken under this subsection is admissible into evidence.Sec. 5. (a) On the motion of the attorney representing the state or the attorney representing the defendant and on a finding by the court that the following requirements have been substantially satisfied, the recording of an oral statement of the child made before a complaint has been filed or an indictment returned is admissible into evidence if:(1) no attorney or peace officer was present when the statement was made;(2) the recording is both visual and aural and is recorded on film or videotape or by other electronic means;(3) the recording equipment was capable of making an accurate recording, the operator of the equipment was competent, the quality of the recording is sufficient to allow the court and the finder of fact to assess the demeanor of the child and the interviewer, and the recording is accurate and has not been altered;(4) the statement was not made in response to questioning calculated to lead the child to make a particular statement;(5) every voice on the recording is identified;(6) the person conducting the interview of the child in the recording is expert in the handling, treatment, and investigation of child abuse cases, present at the hearing or proceeding, called by the state, and subject to cross-examination;(7) immediately after a complaint was filed or an indictment returned, the attorney representing the state notified the court, the defendant, and the attorney representing the defendant of the existence of the recording;(8) the defendant, the attorney for the defendant, and the expert witnesses for the defendant were afforded an opportunity to view the recording before it is offered into evidence and, if a proceeding was requested as provided by Subsection (b) of this section, in a proceeding conducted before a district court judge but outside the presence of the jury were afforded an opportunity to cross-examine the child as provided by Subsection (b) of this section from any time immediately following the filing of the complaint or the returning of an indictment charging the defendant until the date the hearing or proceeding begins;(9) the recording of the cross-examination, if there is one, is admissible under Subsection (b) of this section;(10) before giving his testimony, the child was placed under oath or was otherwise admonished in a manner appropriate to the child's age and maturity to testify truthfully;(11) the court finds from the recording or through an in camera examination of the child that the child was competent to testify at the time that the recording was made; and(12) only one continuous recording of the child was made or the necessity for pauses in the recordings or for multiple recordings has been established at the hearing or proceeding.(b) On the motion of the attorney representing the defendant, a district court may order that the cross-examination of the child be taken and be recorded before the judge of that court at any time until a recording made in accordance with Subsection (a) of this section has been introduced into evidence at the hearing or proceeding. On a finding by the court that the following requirements were satisfied, the recording of the cross-examination of the child is admissible into evidence and shall be viewed by the finder of fact only after the finder of fact has viewed the recording authorized by Subsection (a) of this section if:(1) the recording is both visual and aural and is recorded on film or videotape or by other electronic means;(2) the recording equipment was capable of making an accurate recording, the operator of the equipment was competent, the quality of the recording is sufficient to allow the court and the finder of fact to assess the demeanor of the child and the attorney representing the defendant, and the recording is accurate and has not been altered;(3) every voice on the recording is identified;(4) the defendant, the attorney representing the defendant, the attorney representing the state, and the expert witnesses for the defendant and the state were afforded an opportunity to view the recording before the hearing or proceeding began;(5) the child was placed under oath before the cross-examination began or was otherwise admonished in a manner appropriate to the child's age and maturity to testify truthfully; and(6) only one continuous recording of the child was made or the necessity for pauses in the recordings or for multiple recordings was established at the hearing or proceeding.(c) During cross-examination under Subsection (b) of this section, to the extent practicable, only a district court judge, the attorney representing the defendant, the attorney representing the state, persons necessary to operate the equipment, and any other person whose presence would contribute to the welfare and well-being of the child may be present in the room with the child during his testimony. Only the attorneys and the judge may question the child. To the extent practicable, the persons operating the equipment shall be confined to an adjacent room or behind a screen or mirror that permits them to see and hear the child during his testimony but does not permit the child to see or hear them. The court shall permit the defendant to observe and hear the testimony of the child and to communicate contemporaneously with his attorney during periods of recess or by audio contact, but shall attempt to ensure that the child cannot hear or see the defendant.(d) Under Subsection (b) of this section the district court may set any other conditions and limitations on the taking of the cross-examination of a child that it finds just and appropriate, taking into consideration the interests of the child, the rights of the defendant, and any other relevant factors.Sec. 6. If the court orders the testimony of a child to be taken under Section 3 or 4 of this article or if the court finds the testimony of the child taken under Section 2 or 5 of this article is admissible into evidence, the child may not be required to testify in court at the proceeding for which the testimony was taken, unless the court finds there is good cause.Sec. 7. In making any determination of good cause under this article, the court shall consider the rights of the defendant, the interests of the child, the relationship of the defendant to the child, the character and duration of the alleged offense, any court finding related to the availability of the child to testify, the age, maturity, and emotional stability of the child, the time elapsed since the alleged offense, and any other relevant factors.Sec. 8. (a) In making a determination of unavailability under this article, the court shall consider relevant factors including the relationship of the defendant to the child, the character and duration of the alleged offense, the age, maturity, and emotional stability of the child, and the time elapsed since the alleged offense, and whether the child is more likely than not to be unavailable to testify because:(1) of emotional or physical causes, including the confrontation with the defendant; or(2) the child would suffer undue psychological or physical harm through his involvement at the hearing or proceeding.(b) A determination of unavailability under this article can be made after an earlier determination of availability. A determination of availability under this article can be made after an earlier determination of unavailability.Sec. 9. If the court finds the testimony taken under Section 2 or 5 of this article is admissible into evidence or if the court orders the testimony to be taken under Section 3 or 4 of this article and if the identity of the perpetrator is a contested issue, the child additionally must make an in-person identification of the defendant either at or before the hearing or proceeding.Sec. 10. In ordering a child to testify under this article, the court shall take all reasonable steps necessary and available to minimize undue psychological trauma to the child and to minimize the emotional and physical stress to the child caused by relevant factors, including the confrontation with the defendant and the ordinary participation of the witness in the courtroom.Sec. 11. In a proceeding under Section 2, 3, or 4 or Subsection (b) of Section 5 of this article, if the defendant is not represented by counsel and the court finds that the defendant is not able to obtain counsel for the purposes of the proceeding, the court shall appoint counsel to represent the defendant at the proceeding.Sec. 12. In this article, "cross-examination" has the same meaning as in other legal proceedings in the state.Sec. 13. The attorney representing the state shall determine whether to use the procedure provided in Section 2 of this article or the procedure provided in Section 5 of this article.

Added by Acts 1983, 68th Leg., p. 3828, ch. 599, Sec. 1, eff. Aug. 29, 1983. Sec. 3 amended by Acts 1987, 70th Leg., ch. 998, Sec. 1, eff. Aug. 31, 1987. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 55, Sec. 1, eff. Oct. 20, 1987; Sec. 3(a) amended by Acts 1991, 72nd Leg., ch. 266, Sec. 1, eff. Sept. 1, 1991; Sec. 1 amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.24, eff. Sept. 1, 1995; Sec. 1 amended by Acts 2001, 77th Leg., ch. 338, Sec. 1, eff. Sept. 1, 2001; Sec. 2(c) amended by Acts 2001, 77th Leg., ch. 338, Sec. 2, eff. Sept. 1, 2001; Sec. 3(a) amended by Acts 2001, 77th Leg., ch. 338, Sec. 3, eff. Sept. 1, 2001; Sec. 4(a), (b) amended by Acts 2001, 77th Leg., ch. 338, Sec. 4, eff. Sept. 1, 2001; Sec. 5(a), (b) amended by Acts 2001, 77th Leg., ch. 338, Sec. 5, eff. Sept. 1, 2001; Sec. 8(a) amended by Acts 2001, 77th Leg., ch. 338, Sec. 6, eff. Sept. 1, 2001; Sec. 9 amended by Acts 2001, 77th Leg., ch. 338, Sec. 7, eff. Sept. 1, 2001; Sec. 10 amended by Acts 2001, 77th Leg., ch. 338, Sec. 8, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 593, Sec. 3.16, eff. September 1, 2007.

Art. 38.072. HEARSAY STATEMENT OF CHILD ABUSE VICTIM Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 710, Sec. 1 Sec. 1. This article applies to a proceeding in the prosecution of an offense under any of the following provisions of the Penal Code, if committed against a child younger than 14 years of age:(1) Chapter 21 (Sexual Offenses) or 22 (Assaultive Offenses);(2) Section 25.02 (Prohibited Sexual Conduct);(3) Section 43.25 (Sexual Performance by a Child); or(4) Section 15.01 (Criminal Attempt), if the offense attempted is described by Subdivision (1), (2), or (3) of this section.Sec. 2. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 710, Sec. 2 (a) This article applies only to statements that:(1) describe:(A) the alleged offense; or(B) if the statement is offered during the punishment phase of the proceeding, a crime, wrong, or act other than the alleged offense that is:(i) described by Section 1;(ii) allegedly committed by the defendant against the child who is the victim of the offense or another child younger than 14 years of age; and(iii) otherwise admissible as evidence under Article 38.37, Rule 404 or 405, Texas Rules of Evidence, or another law or rule of evidence of this state;(2) were made by the child against whom the charged offense or extraneous crime, wrong, or act was allegedly committed; and(3) were made to the first person, 18 years of age or older, other than the defendant, to whom the child made a statement about the offense or extraneous crime, wrong, or act.(b) A statement that meets the requirements of Subsection (a) of this article is not inadmissible because of the hearsay rule if:(1) on or before the 14th day before the date the proceeding begins, the party intending to offer the statement:(A) notifies the adverse party of its intention to do so;(B) provides the adverse party with the name of the witness through whom it intends to offer the statement; and(C) provides the adverse party with a written summary of the statement;(2) the trial court finds, in a hearing conducted outside the presence of the jury, that the statement is reliable based on the time, content, and circumstances of the statement; and(3) the child testifies or is available to testify at the proceeding in court or in any other manner provided by law.

Added by Acts 1985, 69th Leg., ch. 590, Sec. 1, eff. Sept. 1, 1985. Sec. 1 amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.25, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 710, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 710, Sec. 2, eff. September 1, 2009.

Text of article as amended by Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 1Art. 38.072. HEARSAY STATEMENT OF CERTAIN ABUSE VICTIMSSec. 1. This article applies to a proceeding in the prosecution of an offense under any of the following provisions of the Penal Code, if committed against a child 12 years of age or younger or a person with a disability:(1) Chapter 21 (Sexual Offenses) or 22 (Assaultive Offenses);(2) Section 25.02 (Prohibited Sexual Conduct); or(3) Section 43.25 (Sexual Performance by a Child).Sec. 2. (a) This article applies only to statements that describe the alleged offense that:(1) were made by the child or person with a disability against whom the offense was allegedly committed; and(2) were made to the first person, 18 years of age or older, other than the defendant, to whom the child or person with a disability made a statement about the offense.(b) A statement that meets the requirements of Subsection (a) is not inadmissible because of the hearsay rule if:(1) on or before the 14th day before the date the proceeding begins, the party intending to offer the statement:(A) notifies the adverse party of its intention to do so;(B) provides the adverse party with the name of the witness through whom it intends to offer the statement; and(C) provides the adverse party with a written summary of the statement;(2) the trial court finds, in a hearing conducted outside the presence of the jury, that the statement is reliable based on the time, content, and circumstances of the statement; and(3) the child or person with a disability testifies or is available to testify at the proceeding in court or in any other manner provided by law.Sec. 3. In this article, "person with a disability" means a person 13 years of age or older who because of age or physical or mental disease, disability, or injury is substantially unable to protect the person's self from harm or to provide food, shelter, or medical care for the person's self.

Added by Acts 1985, 69th Leg., ch. 590, Sec. 1, eff. Sept. 1, 1985. Sec. 1 amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.25, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 1, eff. June 11, 2009.

Art. 38.073. TESTIMONY OF INMATE WITNESSES. In a proceeding in the prosecution of a criminal offense in which an inmate in the custody of the Texas Department of Criminal Justice is required to testify as a witness, any deposition or testimony of the inmate witness may be conducted by electronic means, in the same manner as permitted in civil cases under Section 30.012, Civil Practice and Remedies Code.

Added by Acts 2001, 77th Leg., ch. 788, Sec. 2, eff. June 14, 2001.

Art. 38.075. CORROBORATION OF CERTAIN TESTIMONY REQUIRED. (a) A defendant may not be convicted of an offense on the testimony of a person to whom the defendant made a statement against the defendant's interest during a time when the person was imprisoned or confined in the same correctional facility as the defendant unless the testimony is corroborated by other evidence tending to connect the defendant with the offense committed. In this subsection, "correctional facility" has the meaning assigned by Section 1.07, Penal Code.(b) Corroboration is not sufficient for the purposes of this article if the corroboration only shows that the offense was committed.

Added by Acts 2009, 81st Leg., R.S., Ch. 1422, Sec. 1, eff. September 1, 2009.

Art. 38.08. DEFENDANT MAY TESTIFY. Any defendant in a criminal action shall be permitted to testify in his own behalf therein, but the failure of any defendant to so testify shall not be taken as a circumstance against him, nor shall the same be alluded to or commented on by counsel in the cause.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 38.10. EXCEPTIONS TO THE SPOUSAL ADVERSE TESTIMONY PRIVILEGE. The privilege of a person's spouse not to be called as a witness for the state does not apply in any proceeding in which the person is charged with:(1) a crime committed against the person's spouse, a minor child, or a member of the household of either spouse; or(2) an offense under Section 25.01, Penal Code (Bigamy).

Added by Acts 1995, 74th Leg., ch. 67, Sec. 2, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 4.01, eff. September 1, 2005.

Art. 38.101. COMMUNICATIONS BY DRUG ABUSERS. A communication to any person involved in the treatment or examination of drug abusers by a person being treated voluntarily or being examined for admission to voluntary treatment for drug abuse is not admissible. However, information derived from the treatment or examination of drug abusers may be used for statistical and research purposes if the names of the patients are not revealed.

Added by Acts 1971, 62nd Leg., p. 2984, ch. 983, Sec. 2, eff. June 15, 1971.

Art. 38.11. JOURNALIST'S QUALIFIED TESTIMONIAL PRIVILEGE IN CRIMINAL PROCEEDINGSSec. 1. DEFINITIONS. In this article:(1) "Communication service provider" means a person or the parent, subsidiary, division, or affiliate of a person who transmits information chosen by a customer by electronic means, including:(A) a telecommunications carrier, as defined by Section 3, Communications Act of 1934 (47 U.S.C. Section 153);(B) a provider of information service, as defined by Section 3, Communications Act of 1934 (47 U.S.C. Section 153);(C) a provider of interactive computer service, as defined by Section 230, Communications Act of 1934 (47 U.S.C. Section 230); and(D) an information content provider, as defined by Section 230, Communications Act of 1934 (47 U.S.C. Section 230).(2) "Journalist" means a person, including a parent, subsidiary, division, or affiliate of a person, who for a substantial portion of the person's livelihood or for substantial financial gain, gathers, compiles, prepares, collects, photographs, records, writes, edits, reports, investigates, processes, or publishes news or information that is disseminated by a news medium or communication service provider and includes:(A) a person who supervises or assists in gathering, preparing, and disseminating the news or information; or(B) notwithstanding the foregoing, a person who is or was a journalist, scholar, or researcher employed by an institution of higher education at the time the person obtained or prepared the requested information, or a person who at the time the person obtained or prepared the requested information:(i) is earning a significant portion of the person's livelihood by obtaining or preparing information for dissemination by a news medium or communication service provider; or(ii) was serving as an agent, assistant, employee, or supervisor of a news medium or communication service provider.(3) "News medium" means a newspaper, magazine or periodical, book publisher, news agency, wire service, radio or television station or network, cable, satellite, or other transmission system or carrier or channel, or a channel or programming service for a station, network, system, or carrier, or an audio or audiovisual production company or Internet company or provider, or the parent, subsidiary, division, or affiliate of that entity, that disseminates news or information to the public by any means, including:(A) print;(B) television;(C) radio;(D) photographic;(E) mechanical;(F) electronic; and(G) other means, known or unknown, that are accessible to the public.(4) "Official proceeding" means any type of administrative, executive, legislative, or judicial proceeding that may be conducted before a public servant.(5) "Public servant" means a person elected, selected, appointed, employed, or otherwise designated as one of the following, even if the person has not yet qualified for office or assumed the person's duties:(A) an officer, employee, or agent of government;(B) a juror or grand juror;(C) an arbitrator, referee, or other person who is authorized by law or private written agreement to hear or determine a cause or controversy;(D) an attorney or notary public when participating in the performance of a governmental function; or(E) a person who is performing a governmental function under a claim of right, although the person is not legally qualified to do so.Sec. 2. PURPOSE. The purpose of this article is to increase the free flow of information and preserve a free and active press and, at the same time, protect the right of the public to effective law enforcement and the fair administration of justice.Sec. 3. PRIVILEGE. (a) Except as otherwise provided by this article, a judicial, legislative, administrative, or other body with the authority to issue a subpoena or other compulsory process may not compel a journalist to testify regarding or to produce or disclose in an official proceeding:(1) any confidential or nonconfidential unpublished information, document, or item obtained or prepared while acting as a journalist; or(2) the source of any information, document, or item described by Subdivision (1).(b) A subpoena or other compulsory process may not compel the parent, subsidiary, division, or affiliate of a communication service provider or news medium to disclose the unpublished information, documents, or items or the source of any information, documents, or items that are privileged from disclosure under Subsection (a).Sec. 4. PRIVILEGE CONCERNING CONFIDENTIAL SOURCES. (a) A journalist may be compelled to testify regarding or to disclose the confidential source of any information, document, or item obtained while acting as a journalist if the person seeking the testimony, production, or disclosure makes a clear and specific showing that the source of any information, document, or item:(1) was observed by the journalist committing a felony criminal offense and the subpoenaing party has exhausted reasonable efforts to obtain from alternative sources the confidential source of any information, document, or item obtained or prepared while acting as a journalist;(2) is a person who confessed or admitted to the journalist the commission of a felony criminal offense and the subpoenaing party has exhausted reasonable efforts to obtain from alternative sources the confidential source of any information, document, or item obtained or prepared while acting as a journalist;(3) is a person for whom probable cause exists that the person participated in a felony criminal offense and the subpoenaing party has exhausted reasonable efforts to obtain from alternative sources the confidential source of any information, document, or item obtained or prepared while acting as a journalist; or(4) disclosure of the confidential source is reasonably necessary to stop or prevent reasonably certain death or substantial bodily harm.(b) If the alleged criminal conduct is the act of communicating, receiving, or possessing the information, document, or item, this section does not apply, and Section 5 governs the act.(c) Notwithstanding Subsection (b), if the information, document, or item was disclosed or received in violation of a grand jury oath given to either a juror or a witness under Article 19.34 or 20.16, a journalist may be compelled to testify if the person seeking the testimony, production, or disclosure makes a clear and specific showing that the subpoenaing party has exhausted reasonable efforts to obtain from alternative sources the confidential source of any information, document, or item obtained. In this context, the court has the discretion to conduct an in camera hearing. The court may not order the production of the confidential source until a ruling has been made on the motion.(d) An application for a subpoena of a journalist under Article 24.03, or a subpoena of a journalist issued by an attorney representing the state under Article 20.10 or 20.11, must be signed by the elected district attorney, elected criminal district attorney, or elected county attorney, as applicable. If the elected district attorney, elected criminal district attorney, or elected county attorney has been disqualified or recused or has resigned, the application for the subpoena or the subpoena must be signed by the person succeeding the elected attorney. If the elected officer is not in the jurisdiction, the highest ranking assistant to the elected officer must sign the subpoena.Sec. 5. PRIVILEGE CONCERNING UNPUBLISHED INFORMATION, DOCUMENT, OR ITEM AND NONCONFIDENTIAL SOURCES. (a) After service of subpoena and an opportunity to be heard, a court may compel a journalist, a journalist's employer, or a person with an independent contract with a journalist to testify regarding or to produce or disclose any unpublished information, document, or item or the source of any information, document, or item obtained while acting as a journalist, other than as described by Section 4, if the person seeking the unpublished information, document, or item or the source of any information, document, or item makes a clear and specific showing that:(1) all reasonable efforts have been exhausted to obtain the information from alternative sources; and(2) the unpublished information, document, or item:(A) is relevant and material to the proper administration of the official proceeding for which the testimony, production, or disclosure is sought and is essential to the maintenance of a claim or defense of the person seeking the testimony, production, or disclosure; or(B) is central to the investigation or prosecution of a criminal case and based on something other than the assertion of the person requesting the subpoena, reasonable grounds exist to believe that a crime has occurred.(b) The court, when considering an order to compel testimony regarding or to produce or disclose any unpublished information, document, or item or the source of any information, document, or item obtained while acting as a journalist, should consider the following factors, including but not limited to whether:(1) the subpoena is overbroad, unreasonable, or oppressive;(2) reasonable and timely notice was given of the demand for the information, document, or item;(3) in this instance, the interest of the party subpoenaing the information outweighs the public interest in gathering and dissemination of news, including the concerns of the journalist; and(4) the subpoena or compulsory process is being used to obtain peripheral, nonessential, or speculative information.(c) A court may not consider a single factor under Subsection (b) as outcome-determinative in the decision whether to compel the testimony or the production or disclosure of the unpublished information, document, or item, or the source of any information, document, or item.Sec. 6. NOTICE. An order to compel testimony, production, or disclosure to which a journalist has asserted a privilege under this article may be issued only after timely notice to the journalist, the journalist's employer, or a person who has an independent contract with the journalist and a hearing. The order must include clear and specific findings as to the showing made by the person seeking the testimony, production, or disclosure and the clear and specific evidence on which the court relied in issuing the court's order.Sec. 7. PUBLICATION OF PRIVILEGED INFORMATION. Publication or dissemination by a news medium or communication service provider of information, documents, or items privileged under this article is not a waiver of the journalist's privilege regarding sources and unpublished information, documents, or items.Sec. 8. PUBLISHED INFORMATION. This article does not apply to any information, document, or item that has at any time been published or broadcast by the journalist.Sec. 9. REIMBURSEMENT OF COSTS. The subpoenaing party shall pay a journalist a reasonable fee for the journalist's time and costs incurred in providing the information, item, or document subpoenaed, based on the fee structure provided by Subchapter F, Chapter 552, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 29, Sec. 2, eff. May 13, 2009.

Art. 38.111. NEWS MEDIA RECORDINGS. Extrinsic evidence of the authenticity of evidence as a condition precedent to the admissibility of the evidence in a criminal proceeding is not required with respect to a recording that purports to be a broadcast by a radio or television station that holds a license issued by the Federal Communications Commission at the time of the recording. The court may take judicial notice of the recording license as provided by Rule 201, Texas Rules of Evidence.

Added by Acts 2009, 81st Leg., R.S., Ch. 29, Sec. 2, eff. May 13, 2009.

Art. 38.12. RELIGIOUS OPINION. No person is incompetent to testify on account of his religious opinion or for the want of any religious belief.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 38.14. TESTIMONY OF ACCOMPLICE. A conviction cannot be had upon the testimony of an accomplice unless corroborated by other evidence tending to connect the defendant with the offense committed; and the corroboration is not sufficient if it merely shows the commission of the offense.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 38.141. TESTIMONY OF UNDERCOVER PEACE OFFICER OR SPECIAL INVESTIGATOR. (a) A defendant may not be convicted of an offense under Chapter 481, Health and Safety Code, on the testimony of a person who is not a licensed peace officer or a special investigator but who is acting covertly on behalf of a law enforcement agency or under the color of law enforcement unless the testimony is corroborated by other evidence tending to connect the defendant with the offense committed.(b) Corroboration is not sufficient for the purposes of this article if the corroboration only shows the commission of the offense.(c) In this article, "peace officer" means a person listed in Article 2.12, and "special investigator" means a person listed in Article 2.122.

Added by Acts 2001, 77th Leg., ch. 1102, Sec. 1, eff. Sept. 1, 2001.

Art. 38.15. TWO WITNESSES IN TREASON. No person can be convicted of treason except upon the testimony of at least two witnesses to the same overt act, or upon his own confession in open court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 38.16. EVIDENCE IN TREASON. Evidence shall not be admitted in a prosecution for treason as to an overt act not expressly charged in the indictment; nor shall any person be convicted under an indictment for treason unless one or more overt acts are expressly charged therein.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 38.17. TWO WITNESSES REQUIRED. In all cases where, by law, two witnesses, or one with corroborating circumstances, are required to authorize a conviction, if the requirement be not fulfilled, the court shall instruct the jury to render a verdict of acquittal, and they are bound by the instruction.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 38.18. PERJURY AND AGGRAVATED PERJURY. (a) No person may be convicted of perjury or aggravated perjury if proof that his statement is false rests solely upon the testimony of one witness other than the defendant.(b) Paragraph (a) of this article does not apply to prosecutions for perjury or aggravated perjury involving inconsistent statements.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 973, ch. 399, Sec. 2(A), eff. Jan. 1, 1974.

Art. 38.19. INTENT TO DEFRAUD IN FORGERY. In trials of forgery, it need not be proved that the defendant committed the act with intent to defraud any particular person. It shall be sufficient to prove that the forgery was, in its nature, calculated to injure or defraud any of the sovereignties, bodies corporate or politic, officers or persons, named in the definition of forgery in the Penal Code.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 38.21. STATEMENT. A statement of an accused may be used in evidence against him if it appears that the same was freely and voluntarily made without compulsion or persuasion, under the rules hereafter prescribed.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1977, 65th Leg., p. 935, ch. 348, Sec. 1, eff. Aug. 29, 1977.

Art. 38.22. WHEN STATEMENTS MAY BE USED.Sec. 1. In this article, a written statement of an accused means a statement signed by the accused or a statement made by the accused in his own handwriting or, if the accused is unable to write, a statement bearing his mark, when the mark has been witnessed by a person other than a peace officer.Sec. 2. No written statement made by an accused as a result of custodial interrogation is admissible as evidence against him in any criminal proceeding unless it is shown on the face of the statement that:(a) the accused, prior to making the statement, either received from a magistrate the warning provided in Article 15.17 of this code or received from the person to whom the statement is made a warning that:(1) he has the right to remain silent and not make any statement at all and that any statement he makes may be used against him at his trial;(2) any statement he makes may be used as evidence against him in court;(3) he has the right to have a lawyer present to advise him prior to and during any questioning;(4) if he is unable to employ a lawyer, he has the right to have a lawyer appointed to advise him prior to and during any questioning; and(5) he has the right to terminate the interview at any time; and(b) the accused, prior to and during the making of the statement, knowingly, intelligently, and voluntarily waived the rights set out in the warning prescribed by Subsection (a) of this section.Sec. 3. (a) No oral or sign language statement of an accused made as a result of custodial interrogation shall be admissible against the accused in a criminal proceeding unless:(1) an electronic recording, which may include motion picture, video tape, or other visual recording, is made of the statement; (2) prior to the statement but during the recording the accused is given the warning in Subsection (a) of Section 2 above and the accused knowingly, intelligently, and voluntarily waives any rights set out in the warning; (3) the recording device was capable of making an accurate recording, the operator was competent, and the recording is accurate and has not been altered;(4) all voices on the recording are identified; and(5) not later than the 20th day before the date of the proceeding, the attorney representing the defendant is provided with a true, complete, and accurate copy of all recordings of the defendant made under this article.(b) Every electronic recording of any statement made by an accused during a custodial interrogation must be preserved until such time as the defendant's conviction for any offense relating thereto is final, all direct appeals therefrom are exhausted, or the prosecution of such offenses is barred by law.(c) Subsection (a) of this section shall not apply to any statement which contains assertions of facts or circumstances that are found to be true and which conduce to establish the guilt of the accused, such as the finding of secreted or stolen property or the instrument with which he states the offense was committed.(d) If the accused is a deaf person, the accused's statement under Section 2 or Section 3(a) of this article is not admissible against the accused unless the warning in Section 2 of this article is interpreted to the deaf person by an interpreter who is qualified and sworn as provided in Article 38.31 of this code.(e) The courts of this state shall strictly construe Subsection (a) of this section and may not interpret Subsection (a) as making admissible a statement unless all requirements of the subsection have been satisfied by the state, except that:(1) only voices that are material are identified; and(2) the accused was given the warning in Subsection (a) of Section 2 above or its fully effective equivalent.Sec. 4. When any statement, the admissibility of which is covered by this article, is sought to be used in connection with an official proceeding, any person who swears falsely to facts and circumstances which, if true, would render the statement admissible under this article is presumed to have acted with intent to deceive and with knowledge of the statement's meaning for the purpose of prosecution for aggravated perjury under Section 37.03 of the Penal Code. No person prosecuted under this subsection shall be eligible for probation.Sec. 5. Nothing in this article precludes the admission of a statement made by the accused in open court at his trial, before a grand jury, or at an examining trial in compliance with Articles 16.03 and 16.04 of this code, or of a statement that is the res gestae of the arrest or of the offense, or of a statement that does not stem from custodial interrogation, or of a voluntary statement, whether or not the result of custodial interrogation, that has a bearing upon the credibility of the accused as a witness, or of any other statement that may be admissible under law.Sec. 6. In all cases where a question is raised as to the voluntariness of a statement of an accused, the court must make an independent finding in the absence of the jury as to whether the statement was made under voluntary conditions. If the statement has been found to have been voluntarily made and held admissible as a matter of law and fact by the court in a hearing in the absence of the jury, the court must enter an order stating its conclusion as to whether or not the statement was voluntarily made, along with the specific finding of facts upon which the conclusion was based, which order shall be filed among the papers of the cause. Such order shall not be exhibited to the jury nor the finding thereof made known to the jury in any manner. Upon the finding by the judge as a matter of law and fact that the statement was voluntarily made, evidence pertaining to such matter may be submitted to the jury and it shall be instructed that unless the jury believes beyond a reasonable doubt that the statement was voluntarily made, the jury shall not consider such statement for any purpose nor any evidence obtained as a result thereof. In any case where a motion to suppress the statement has been filed and evidence has been submitted to the court on this issue, the court within its discretion may reconsider such evidence in his finding that the statement was voluntarily made and the same evidence submitted to the court at the hearing on the motion to suppress shall be made a part of the record the same as if it were being presented at the time of trial. However, the state or the defendant shall be entitled to present any new evidence on the issue of the voluntariness of the statement prior to the court's final ruling and order stating its findings.Sec. 7. When the issue is raised by the evidence, the trial judge shall appropriately instruct the jury, generally, on the law pertaining to such statement.Sec. 8. Notwithstanding any other provision of this article, a written, oral, or sign language statement of an accused made as a result of a custodial interrogation is admissible against the accused in a criminal proceeding in this state if:(1) the statement was obtained in another state and was obtained in compliance with the laws of that state or this state; or(2) the statement was obtained by a federal law enforcement officer in this state or another state and was obtained in compliance with the laws of the United States.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1967, 60th Leg., p. 1740, ch. 659, Sec. 23, eff. Aug. 28, 1967; Acts 1977, 65th Leg., p. 935, ch. 348, Sec. 2, eff. Aug. 29, 1977.

Sec. 3(a) amended by Acts 1979, 66th Leg., p. 398, ch. 186, Sec. 4, eff. May 15, 1979; Sec. 3(d) added by Acts 1979, 66th Leg., p. 398, ch. 186, Sec. 5, eff. May 15, 1979; Sec. 3 amended by Acts 1981, 67th Leg., p. 711, ch. 271, Sec. 1, eff. Sept. 1, 1981; Sec. 3(a) amended by Acts 1989, 71st Leg., ch. 777, Sec. 1, eff. Sept. 1, 1989; Sec. 3(e) added by Acts 1989, 71st Leg., ch. 777, Sec. 2, eff. Sept. 1, 1989; Sec. 8 added by Acts 2001, 77th Leg., ch. 990, Sec. 1, eff. Sept. 1, 2001.

Art. 38.23. EVIDENCE NOT TO BE USED. (a) No evidence obtained by an officer or other person in violation of any provisions of the Constitution or laws of the State of Texas, or of the Constitution or laws of the United States of America, shall be admitted in evidence against the accused on the trial of any criminal case.In any case where the legal evidence raises an issue hereunder, the jury shall be instructed that if it believes, or has a reasonable doubt, that the evidence was obtained in violation of the provisions of this Article, then and in such event, the jury shall disregard any such evidence so obtained.(b) It is an exception to the provisions of Subsection (a) of this Article that the evidence was obtained by a law enforcement officer acting in objective good faith reliance upon a warrant issued by a neutral magistrate based on probable cause.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1987, 70th Leg., ch. 546, Sec. 1, eff. Sept. 1, 1987.

Art. 38.25. WRITTEN PART OF INSTRUMENT CONTROLS. When an instrument is partly written and partly printed, the written shall control the printed portion when the two are inconsistent.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 38.27. EVIDENCE OF HANDWRITING. It is competent to give evidence of handwriting by comparison, made by experts or by the jury. Proof by comparison only shall not be sufficient to establish the handwriting of a witness who denies his signature under oath.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 38.30. INTERPRETER. (a) When a motion for appointment of an interpreter is filed by any party or on motion of the court, in any criminal proceeding, it is determined that a person charged or a witness does not understand and speak the English language, an interpreter must be sworn to interpret for the person charged or the witness. Any person may be subpoenaed, attached or recognized in any criminal action or proceeding, to appear before the proper judge or court to act as interpreter therein, under the same rules and penalties as are provided for witnesses. In the event that the only available interpreter is not considered to possess adequate interpreting skills for the particular situation or the interpreter is not familiar with use of slang, the person charged or witness may be permitted by the court to nominate another person to act as intermediary between the person charged or witness and the appointed interpreter during the proceedings.(a-1) A qualified telephone interpreter may be sworn to interpret for the person in the trial of a Class C misdemeanor or a proceeding before a magistrate if an interpreter is not available to appear in person before the court or if the only available interpreter is not considered to possess adequate interpreting skills for the particular situation or is unfamiliar with the use of slang. In this subsection, "qualified telephone interpreter" means a telephone service that employs:(1) licensed court interpreters as defined by Section 57.001, Government Code; or(2) federally certified court interpreters.(b) Except as provided by Subsection (c) of this article, interpreters appointed under the terms of this article will receive from the general fund of the county for their services a sum not to exceed $100 a day as follows: interpreters shall be paid not less than $15 nor more than $100 a day at the discretion of the judge presiding, and when travel of the interpreter is involved all the actual expenses of travel, lodging, and meals incurred by the interpreter pertaining to the case the interpreter is appointed to serve shall be paid at the same rate applicable to state employees.(c) A county commissioners court may set a payment schedule and expend funds for the services of interpreters in excess of the daily amount of not less than $15 or more than $100 established by Subsection (b) of this article.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1979, 66th Leg., p. 453, ch. 209, Sec. 1, eff. Aug. 27, 1979; Acts 1991, 72nd Leg., ch. 700, Sec. 1, eff. June 16, 1991.Amended by: Acts 2005, 79th Leg., Ch. 956, Sec. 1, eff. September 1, 2005.

Art. 38.31. INTERPRETERS FOR DEAF PERSONS. (a) If the court is notified by a party that the defendant is deaf and will be present at an arraignment, hearing, examining trial, or trial, or that a witness is deaf and will be called at a hearing, examining trial, or trial, the court shall appoint a qualified interpreter to interpret the proceedings in any language that the deaf person can understand, including but not limited to sign language. On the court's motion or the motion of a party, the court may order testimony of a deaf witness and the interpretation of that testimony by the interpreter visually, electronically recorded for use in verification of the transcription of the reporter's notes. The clerk of the court shall include that recording in the appellate record if requested by a party under Article 40.09 of this Code.(b) Following the filing of an indictment, information, or complaint against a deaf defendant, the court on the motion of the defendant shall appoint a qualified interpreter to interpret in a language that the defendant can understand, including but not limited to sign language, communications concerning the case between the defendant and defense counsel. The interpreter may not disclose a communication between the defendant and defense counsel or a fact that came to the attention of the interpreter while interpreting those communications if defense counsel may not disclose that communication or fact.(c) In all cases where the mental condition of a person is being considered and where such person may be committed to a mental institution, and where such person is deaf, all of the court proceedings pertaining to him shall be interpreted by a qualified interpreter appointed by the court.(d) A proceeding for which an interpreter is required to be appointed under this Article may not commence until the appointed interpreter is in a position not exceeding ten feet from and in full view of the deaf person.(e) The interpreter appointed under the terms of this Article shall be required to take an oath that he will make a true interpretation to the person accused or being examined, which person is deaf, of all the proceedings of his case in a language that he understands; and that he will repeat said deaf person's answer to questions to counsel, court, or jury, in the English language, in his best skill and judgment.(f) Interpreters appointed under this Article are entitled to a reasonable fee determined by the court after considering the recommendations of the Texas Commission for the Deaf and Hard of Hearing. When travel of the interpreter is involved all the actual expenses of travel, lodging, and meals incurred by the interpreter pertaining to the case he is appointed to serve shall be paid at the same rate applicable to state employees.(g) In this Code:(1) "Deaf person" means a person who has a hearing impairment, regardless of whether the person also has a speech impairment, that inhibits the person's comprehension of the proceedings or communication with others.(2) "Qualified interpreter" means an interpreter for the deaf who holds a current legal certificate issued by the National Registry of Interpreters for the Deaf or a current court interpreter certificate issued by the Board for Evaluation of Interpreters at the Department of Assistive or Rehabilitative Services.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1967, 60th Leg., p. 195, ch. 105, Sec. 2, eff. Aug. 28, 1967.

Amended by Acts 1979, 66th Leg., p. 396, ch. 186, Sec. 1, eff. May 15, 1979; Acts 1987, 70th Leg., ch. 434, Sec. 1, eff. June 17, 1987; Subsec. (f) amended by Acts 1995, 74th Leg., ch. 835, Sec. 14, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 614, Sec. 11, eff. September 1, 2006.

Art. 38.32. PRESUMPTION OF DEATH. (a) Upon introduction and admission into evidence of a valid certificate of death wherein the time of death of the decedent has been entered by a licensed physician, a presumption exists that death occurred at the time stated in the certificate of death.(b) A presumption existing pursuant to Section (a) of this Article is sufficient to support a finding as to time of death but may be rebutted through a showing by a preponderance of the evidence that death occurred at some other time.

Added by Acts 1969, 61st Leg., p. 1034, ch. 337, Sec. 1, eff. May 27, 1969.

Art. 38.33. PRESERVATION AND USE OF EVIDENCE OF CERTAIN MISDEMEANOR CONVICTIONS.Sec. 1. The court shall order that a defendant who is convicted of a felony or a misdemeanor offense that is punishable by confinement in jail have a thumbprint of the defendant's right thumb rolled legibly on the judgment or the docket sheet in the case. The court shall order a defendant who is placed on probation under Section 5 of Article 42.12, Code of Criminal Procedure, for an offense described by this section to have a thumbprint of the defendant's right thumb rolled legibly on the order placing the defendant on probation. If the defendant does not have a right thumb, the defendant must have a thumbprint of the defendant's left thumb rolled legibly on the judgment, order, or docket sheet. The defendant must have a fingerprint of the defendant's index finger rolled legibly on the judgment, order, or docket sheet if the defendant does not have a right thumb or a left thumb. The judgment, order, or docket sheet must contain a statement that describes from which thumb or finger the print was taken, unless a rolled 10-finger print set was taken. A clerk or bailiff of the court or other person qualified to take fingerprints shall take the thumbprint or fingerprint, either by use of the ink-rolled print method or by use of a live-scanning device that prints the thumbprint or fingerprint image on the judgment, order, or docket sheet.Sec. 2. This article does not prohibit a court from including in the records of the case additional information to identify the defendant.

Added by Acts 1979, 66th Leg., p. 1851, ch. 751, Sec. 1, eff. Sept. 1, 1979. Sec. 1 amended by Acts 1983, 68th Leg., p. 1586, ch. 303, Sec. 7, eff. Jan. 1, 1984. Amended by Acts 1987, 70th Leg., ch. 721, Sec. 1, eff. Sept. 1, 1987. Sec. 1 amended by Acts 1989, 71st Leg., ch. 603, Sec. 1, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 7.01, eff. Dec. 1, 1991.

Art. 38.34. PHOTOGRAPHIC EVIDENCE IN THEFT CASES. (a) In this article, "property" means any tangible personal property.(b) A photograph of property that a person is alleged to have unlawfully appropriated with the intent to deprive the owner of the property is admissible into evidence under rules of law governing the admissibility of photographs. The photograph is as admissible in evidence as is the property itself.(c) The provisions of Article 18.16 concerning the bringing of stolen property before a magistrate for examination are complied with if a photograph of the stolen property is brought before the magistrate.(d) The defendant's rights of discovery and inspection of tangible physical evidence are satisfied if a photograph of the property is made available to the defendant by the state on order of any court having jurisdiction over the cause.

Added by Acts 1985, 69th Leg., ch. 144, Sec. 1, eff. Sept. 1, 1985.Amended by: Acts 2009, 81st Leg., R.S., Ch. 613, Sec. 1, eff. September 1, 2009.

Art. 38.35. FORENSIC ANALYSIS OF EVIDENCE; ADMISSIBILITY. (a) In this article:(1) "Crime laboratory" includes a public or private laboratory or other entity that conducts a forensic analysis subject to this article.(2) "Criminal action" includes an investigation, complaint, arrest, bail, bond, trial, appeal, punishment, or other matter related to conduct proscribed by a criminal offense.(3) "Director" means the public safety director of the Department of Public Safety.(4) "Forensic analysis" means a medical, chemical, toxicologic, ballistic, or other expert examination or test performed on physical evidence, including DNA evidence, for the purpose of determining the connection of the evidence to a criminal action. The term includes an examination or test requested by a law enforcement agency, prosecutor, criminal suspect or defendant, or court. The term does not include:(A) latent print examination;(B) a test of a specimen of breath under Chapter 724, Transportation Code;(C) digital evidence;(D) an examination or test excluded by rule under Section 411.0205(c), Government Code;(E) a presumptive test performed for the purpose of determining compliance with a term or condition of community supervision or parole and conducted by or under contract with a community supervision and corrections department, the parole division of the Texas Department of Criminal Justice, or the Board of Pardons and Paroles; or(F) an expert examination or test conducted principally for the purpose of scientific research, medical practice, civil or administrative litigation, or other purpose unrelated to determining the connection of physical evidence to a criminal action.(5) "Physical evidence" means any tangible object, thing, or substance relating to a criminal action.(b) A law enforcement agency, prosecutor, or court may request a forensic analysis by a crime laboratory of physical evidence if the evidence was obtained in connection with the requesting entity's investigation or disposition of a criminal action and the requesting entity:(1) controls the evidence;(2) submits the evidence to the laboratory; or(3) consents to the analysis.(c) A law enforcement agency, other governmental agency, or private entity performing a forensic analysis of physical evidence may require the requesting law enforcement agency to pay a fee for such analysis.(d)(1) Except as provided by Subsection (e), a forensic analysis of physical evidence under this article and expert testimony relating to the evidence are not admissible in a criminal action if, at the time of the analysis, the crime laboratory conducting the analysis was not accredited by the director under Section 411.0205, Government Code.(2) If before the date of the analysis the director issues a certificate of accreditation under Section 411.0205, Government Code, to a crime laboratory conducting the analysis, the certificate is prima facie evidence that the laboratory was accredited by the director at the time of the analysis.(e) A forensic analysis of physical evidence under this article and expert testimony relating to the evidence are not inadmissible in a criminal action based solely on the accreditation status of the crime laboratory conducting the analysis if the laboratory:(A) except for making proper application, was eligible for accreditation by the director at the time of the examination or test; and(B) obtains accreditation from the director before the time of testimony about the examination or test.(f) This article does not apply to the portion of an autopsy conducted by a medical examiner or other forensic pathologist who is a licensed physician.

Added by Acts 1991, 72nd Leg., ch. 298, Sec. 1, eff. Sept. 1, 1991; Art. heading amended by Acts 2003, 78th Leg., ch. 698, Sec. 1, eff. June 20, 2003; Subsec. (a)(1) amended by Acts 2003, 78th Leg., ch. 698, Sec. 2, eff. June 20, 2003; Subsecs. (d), (e) added by Acts 2003, 78th Leg., ch. 698, Sec. 3, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1224, Sec. 2, eff. September 1, 2005.

Art. 38.36. EVIDENCE IN PROSECUTIONS FOR MURDER. (a) In all prosecutions for murder, the state or the defendant shall be permitted to offer testimony as to all relevant facts and circumstances surrounding the killing and the previous relationship existing between the accused and the deceased, together with all relevant facts and circumstances going to show the condition of the mind of the accused at the time of the offense.(b) In a prosecution for murder, if a defendant raises as a defense a justification provided by Section 9.31, 9.32, or 9.33, Penal Code, the defendant, in order to establish the defendant's reasonable belief that use of force or deadly force was immediately necessary, shall be permitted to offer:(1) relevant evidence that the defendant had been the victim of acts of family violence committed by the deceased, as family violence is defined by Section 71.004, Family Code; and(2) relevant expert testimony regarding the condition of the mind of the defendant at the time of the offense, including those relevant facts and circumstances relating to family violence that are the basis of the expert's opinion.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 7.03, eff. Sept. 1, 1994. Subsec. (b) amended by Acts 2003, 78th Leg., ch. 1276, Sec. 7.002(g), eff. Sept. 1, 2003.

Art. 38.37. EVIDENCE OF EXTRANEOUS OFFENSES OR ACTS.Sec. 1. This article applies to a proceeding in the prosecution of a defendant for an offense under the following provisions of the Penal Code, if committed against a child under 17 years of age:(1) Chapter 21 (Sexual Offenses);(2) Chapter 22 (Assaultive Offenses);(3) Section 25.02 (Prohibited Sexual Conduct);(4) Section 43.25 (Sexual Performance by a Child); or(5) an attempt or conspiracy to commit an offense listed in this section.Sec. 2. Notwithstanding Rules 404 and 405, Texas Rules of Evidence, evidence of other crimes, wrongs, or acts committed by the defendant against the child who is the victim of the alleged offense shall be admitted for its bearing on relevant matters, including:(1) the state of mind of the defendant and the child; and(2) the previous and subsequent relationship between the defendant and the child.Sec. 3. On timely request by the defendant, the state shall give the defendant notice of the state's intent to introduce in the case in chief evidence described by Section 2 in the same manner as the state is required to give notice under Rule 404(b), Texas Rules of Evidence.Sec. 4. This article does not limit the admissibility of evidence of extraneous crimes, wrongs, or acts under any other applicable law.

Added by Acts 1995, 74th Leg., ch. 318, Sec. 48(a), eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 4.004, eff. September 1, 2005.

Art. 38.38. EVIDENCE RELATING TO RETAINING ATTORNEY. Evidence that a person has contacted or retained an attorney is not admissible on the issue of whether the person committed a criminal offense. In a criminal case, neither the judge nor the attorney representing the state may comment on the fact that the defendant has contacted or retained an attorney in the case.

Added by Acts 1995, 74th Leg., ch. 318, Sec. 49, eff. Sept. 1, 1995.

Art. 38.39. EVIDENCE IN AN AGGREGATION PROSECUTION WITH NUMEROUS VICTIMS. In trials involving an allegation of a continuing scheme of fraud or theft alleged to have been committed against a large class of victims in an aggregate amount or value, it need not be proved by direct evidence that each alleged victim did not consent or did not effectively consent to the transaction in question. It shall be sufficient if the lack of consent or effective consent to a particular transaction or transactions is proven by either direct or circumstantial evidence.

Added by Acts 2001, 77th Leg., ch. 1411, Sec. 2, eff. Sept. 1, 2001.

Art. 38.40. EVIDENCE OF PREGNANCY. (a) In a prosecution for the death of or injury to an individual who is an unborn child, the prosecution shall provide medical or other evidence that the mother of the individual was pregnant at the time of the alleged offense.(b) For the purpose of this section, "individual" has the meaning assigned by Section 1.07, Penal Code.

Added by Acts 2003, 78th Leg., ch. 822, Sec. 2.06, eff. Sept. 1, 2003.

Art. 38.41. CERTIFICATE OF ANALYSIS.Sec. 1. A certificate of analysis that complies with this article is admissible in evidence on behalf of the state or the defendant to establish the results of a laboratory analysis of physical evidence conducted by or for a law enforcement agency without the necessity of the analyst personally appearing in court.Sec. 2. This article does not limit the right of a party to summon a witness or to introduce admissible evidence relevant to the results of the analysis.Sec. 3. A certificate of analysis under this article must contain the following information certified under oath:(1) the names of the analyst and the laboratory employing the analyst;(2) a statement that the laboratory employing the analyst is accredited by a nationally recognized board or association that accredits crime laboratories;(3) a description of the analyst's educational background, training, and experience;(4) a statement that the analyst's duties of employment included the analysis of physical evidence for one or more law enforcement agencies;(5) a description of the tests or procedures conducted by the analyst;(6) a statement that the tests or procedures used were reliable and approved by the laboratory employing the analyst; and(7) the results of the analysis.Sec. 4. Not later than the 20th day before the trial begins in a proceeding in which a certificate of analysis under this article is to be introduced, the certificate must be filed with the clerk of the court and a copy must be provided by fax, hand delivery, or certified mail, return receipt requested, to the opposing party. The certificate is not admissible under Section 1 if, not later than the 10th day before the trial begins, the opposing party files a written objection to the use of the certificate with the clerk of the court and provides a copy of the objection by fax, hand delivery, or certified mail, return receipt requested, to the offering party.Sec. 5. A certificate of analysis is sufficient for purposes of this article if it uses the following form or if it otherwise substantially complies with this article:CERTIFICATE OF ANALYSISBEFORE ME, the undersigned authority, personally appeared ______________________________, who being duly sworn, stated as follows:My name is __________. I am of sound mind, over the age of 18 years, capable of making this affidavit, and personally acquainted with the facts stated in this affidavit.I am employed by the __________, which was authorized to conduct the analysis referenced in this affidavit. Part of my duties for this laboratory involved the analysis of physical evidence for one or more law enforcement agencies. This laboratory is accredited by __________.My educational background is as follows: (description of educational background)My training and experience that qualify me to perform the tests or procedures referred to in this affidavit and determine the results of those tests or procedures are as follows: (description of training and experience)I received the physical evidence listed on laboratory report no. __________ (attached) on the ___ day of __________, 20___. On the date indicated in the laboratory report, I conducted the following tests or procedures on the physical evidence: (description of tests and procedures)The tests and procedures used were reliable and approved by the laboratory. The results are as indicated on the lab report.__________AffiantSWORN TO AND SUBSCRIBED before me on the ___ day of __________, 20___.__________Notary Public, State of Texas

Added by Acts 2003, 78th Leg., ch. 923, Sec. 1, eff. Sept. 1, 2003.

Art. 38.42. CHAIN OF CUSTODY AFFIDAVIT.Sec. 1. A chain of custody affidavit that complies with this article is admissible in evidence on behalf of the state or the defendant to establish the chain of custody of physical evidence without the necessity of any person in the chain of custody personally appearing in court.Sec. 2. This article does not limit the right of a party to summon a witness or to introduce admissible evidence relevant to the chain of custody.Sec. 3. A chain of custody affidavit under this article must contain the following information stated under oath:(1) the affiant's name and address;(2) a description of the item of evidence and its container, if any, obtained by the affiant;(3) the name of the affiant's employer on the date the affiant obtained custody of the physical evidence;(4) the date and method of receipt and the name of the person from whom or location from which the item of physical evidence was received;(5) the date and method of transfer and the name of the person to whom or location to which the item of physical evidence was transferred; and(6) a statement that the item of evidence was transferred in essentially the same condition as received except for any minor change resulting from field or laboratory testing procedures.Sec. 4. Not later than the 20th day before the trial begins in a proceeding in which a chain of custody affidavit under this article is to be introduced, the affidavit must be filed with the clerk of the court and a copy must be provided by fax, hand delivery, or certified mail, return receipt requested, to the opposing party. The affidavit is not admissible under Section 1 if, not later than the 10th day before the trial begins, the opposing party files a written objection to the use of the affidavit with the clerk of the court and provides a copy of the objection by fax, hand delivery, or certified mail, return receipt requested, to the offering party.Sec. 5. A chain of custody affidavit is sufficient for purposes of this article if it uses the following form or if it otherwise substantially complies with this article:CHAIN OF CUSTODY AFFIDAVITBEFORE ME, the undersigned authority, personally appeared ______________________________, who being by me duly sworn, stated as follows:My name is __________. I am of sound mind, over the age of 18 years, capable of making this affidavit, and personally acquainted with the facts stated in this affidavit.My address is __________.On the ___ day of __________, 20___, I was employed by ___________.On that date, I came into possession of the physical evidence described as follows: (description of evidence)I received the physical evidence from __________ (name of person or description of location) on the ___ day of __________, 20___, by ___________ (method of receipt).This physical evidence was in a container described and marked as follows: (description of container)I transferred the physical evidence to __________ (name of person or description of location) on the ___ day of __________, 20___, by ___________ (method of delivery).During the time that the physical evidence was in my custody, I did not make any changes or alterations to the condition of the physical evidence except for those resulting from field or laboratory testing procedures, and the physical evidence or a representative sample of the physical evidence was transferred in essentially the same condition as received.__________AffiantSWORN TO AND SUBSCRIBED before me on the ___ day of __________, 20___.__________Notary Public, State of Texas

Added by Acts 2003, 78th Leg., ch. 923, Sec. 1, eff. Sept. 1, 2003.

Art. 38.43. PRESERVATION OF EVIDENCE CONTAINING BIOLOGICAL MATERIAL. (a) In a criminal case in which a defendant is convicted, the attorney representing the state, a clerk, or any other officer in possession of evidence described by Subsection (b) shall ensure the preservation of the evidence.(b) This article applies to evidence that:(1) was in the possession of the state during the prosecution of the case; and(2) at the time of conviction was known to contain biological material that if subjected to scientific testing would more likely than not:(A) establish the identity of the person committing the offense; or(B) exclude a person from the group of persons who could have committed the offense.(c) Except as provided by Subsection (d), material required to be preserved under this article must be preserved:(1) until the inmate is executed, dies, or is released on parole, if the defendant was convicted of a capital felony; or(2) until the defendant dies, completes the defendant's sentence, or is released on parole or mandatory supervision, if the defendant is sentenced to a term of confinement or imprisonment.(d) The attorney representing the state, clerk, or other officer in possession of evidence described by Subsection (b) may destroy the evidence, but only if the attorney, clerk, or officer by mail notifies the defendant, the last attorney of record for the defendant, and the convicting court of the decision to destroy the evidence and a written objection is not received by the attorney, clerk, or officer from the defendant, attorney of record, or court before the 91st day after the later of the following dates:(1) the date on which the attorney representing the state, clerk, or other officer receives proof that the defendant received notice of the planned destruction of evidence; or(2) the date on which notice of the planned destruction of evidence is mailed to the last attorney of record for the defendant.(e) To the extent of any conflict, this article controls over Article 2.21.(f)(1) This subsection applies only to evidence described by Subsection (b) that was used to prosecute and convict a defendant of an offense under Chapter 19, 21, or 22, Penal Code, if on conviction of the offense the defendant was sentenced to a term of imprisonment of 10 years or more.(2) In a county with a population less than 100,000, the attorney representing the state, clerk, or other officer in possession of any evidence to which this subsection applies shall ensure the preservation of the evidence by promptly delivering the evidence to the Department of Public Safety for storage in accordance with Section 411.052, Government Code, and department rules.

Added by Acts 2001, 77th Leg., ch. 2, Sec. 1, eff. April 5, 2001.Renumbered from Code of Criminal Procedure, Art/Sec 38.39 by Acts 2005, 79th Leg., Ch. 728, Sec. 23.001(8), eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1179, Sec. 1, eff. September 1, 2009.

Art. 38.44. ADMISSIBILITY OF ELECTRONICALLY PRESERVED DOCUMENT. An electronically preserved document has the same legal significance and admissibility as if the document had been maintained in hard-copy form. If a party opposes admission of the document on the grounds that the document has been materially altered, the proponent of the document must disprove the allegation by a preponderance of the evidence.

Added by Acts 2005, 79th Leg., Ch. 312, Sec. 5, eff. June 17, 2005.

Art. 38.45. EVIDENCE THAT CONSTITUTES CHILD PORNOGRAPHY. (a) During the course of a criminal hearing or proceeding, the court may not make available or allow to be made available for copying or dissemination to the public property or material that constitutes child pornography, as described by Section 43.26(a)(1), Penal Code.(b) The court shall place property or material described by Subsection (a) under seal of the court on conclusion of the criminal hearing or proceeding.(c) The attorney representing the state shall be provided access to property or material described by Subsection (a). In the manner provided by Article 39.15, the defendant, the defendant's attorney, and any individual the defendant seeks to qualify to provide expert testimony at trial shall be provided access to property or material described by Subsection (a).(d) A court that places property or material described by Subsection (a) under seal may issue an order lifting the seal on a finding that the order is in the best interest of the public.

Added by Acts 2009, 81st Leg., R.S., Ch. 276, Sec. 1, eff. September 1, 2009.



CHAPTER 39. DEPOSITIONS AND DISCOVERY

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 39. DEPOSITIONS AND DISCOVERY

Art. 39.01. IN EXAMINING TRIAL. When an examination takes place

in a criminal action before a magistrate, the State or the

defendant may have the deposition of any witness taken by any

officer authorized by this chapter. The State or the defendant

may not use the deposition for any purpose unless that party

first acknowledges that the entire evidence or statement of the

witness may be used for or against the defendant on the trial of

the case, subject to all legal objections. The deposition of a

witness duly taken before an examining trial or a jury of inquest

and reduced to writing and certified according to law where the

defendant was present when that testimony was taken, and had the

privilege afforded of cross-examining the witness, or taken at

any prior trial of the defendant for the same offense, may be

used by either the State or the defendant in the trial of the

defendant's criminal case under the following circumstances:

When oath is made by the party using the deposition that the

witness resides outside the State; or that since the witness's

testimony was taken, the witness has died, or has removed beyond

the limits of the State, or has been prevented from attending the

court through the act or agency of the other party, or by the act

or agency of any person whose object was to deprive the State or

the defendant of the benefit of the testimony; or that by reason

of age or bodily infirmity, that witness cannot attend. When the

testimony is sought to be used by the State, the oath may be made

by any credible person. When sought to be used by the defendant,

the oath must be made by the defendant in person.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by:

Acts 2005, 79th Leg., Ch.

1021, Sec. 1, eff. September 1, 2005.

Art. 39.02. WITNESS DEPOSITIONS. Depositions of witnesses may be

taken by either the state or the defendant. When a party desires

to take the deposition of a witness, the party shall file with

the clerk of the court in which the case is pending an affidavit

stating the facts necessary to constitute a good reason for

taking the witness's deposition and an application to take the

deposition. On the filing of the affidavit and application, and

after notice to the opposing party, the court shall hear the

application and determine if good reason exists for taking the

deposition. The court shall base its determination and shall

grant or deny the application on the facts made known at the

hearing. This provision is limited to the purposes stated in

Article 39.01.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1967, 60th Leg., p. 1741, ch. 659, Sec. 24, eff. Aug. 28, 1967.

Amended by:

Acts 2005, 79th Leg., Ch.

1021, Sec. 1, eff. September 1, 2005.

Art. 39.025. DEPOSITIONS OF ELDERLY OR DISABLED PERSONS. (a)

In this article:

(1) "Disabled person" means a person with a disability as

defined by Section 3, Americans with Disabilities Act (42 U.S.C.

12102).

(2) "Elderly person" means a person 65 years of age or older.

(b) The court shall order the attorney representing the state to

take the deposition of an elderly or disabled person who is the

alleged victim of or witness to an offense not later than the

60th day after the date on which the state files an application

to take the deposition under Article 39.02.

(c) The attorney representing the state and the defendant or the

defendant's attorney may, by written agreement filed with the

court, extend the deadline for the taking of the deposition.

(d) The court shall grant any request by the attorney

representing the state to extend the deadline for the taking of

the deposition if a reason for the request is the unavailability,

health, or well-being of the victim or witness.

(e) The Texas Rules of Civil Procedure govern the taking of the

deposition, except to the extent of any conflict with this code

or applicable court rules adopted for criminal proceedings, in

which event this code and the rules for criminal proceedings

govern. The attorney representing the state and the defendant or

defendant's attorney may agree to modify the rules applicable to

the deposition by written agreement filed with the court before

the taking of the deposition.

(f) If a defendant is unavailable to attend a deposition because

the defendant is confined in a correctional facility, the court

shall issue any orders or warrants necessary to secure the

defendant's presence at the deposition. The sheriff of the

county in which a deposition under this subsection is to be taken

shall provide a secure location for the taking of the deposition

and sufficient law enforcement personnel to ensure the deposition

is taken safely. The state's application to take a deposition or

notice of deposition is not required to include the identity of

any law enforcement agents the sheriff assigns to the deposition

and may not serve as a basis for the defendant to object to the

taking of the deposition.

(g) If a defendant is unavailable to attend a deposition for any

reason other than confinement in a correctional facility, the

defendant or defendant's attorney shall request a continuance

from the court. The court may grant the continuance if the

defendant or defendant's attorney demonstrates good cause for the

continuance and that the request is not brought for the purpose

of delay or avoidance. A defendant's failure to attend a

deposition or request a continuance in accordance with this

subsection constitutes a waiver of the defendant's right to be

present at the deposition.

Added by Acts 2009, 81st Leg., R.S., Ch.

678, Sec. 1, eff. September 1, 2009.

Art. 39.03. OFFICERS WHO MAY TAKE THE DEPOSITION. Upon the

filing of such an affidavit and application, the court shall

appoint, order or designate one of the following persons before

whom such deposition shall be taken:

1. A district judge.

2. A county judge.

3. A notary public.

4. A district clerk.

5. A county clerk.

Such order shall specifically name such person and the time when

and place where such deposition shall be taken. Failure of a

witness to respond thereto, shall be punishable by contempt by

the court. Such deposition shall be oral or written, as the court

shall direct.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1967, 60th Leg., p. 1741, ch. 659, Sec. 25, eff. Aug. 28, 1967.

Art. 39.04. APPLICABILITY OF CIVIL RULES. The rules prescribed

in civil cases for issuance of commissions, subpoenaing

witnesses, taking the depositions of witnesses and all other

formalities governing depositions shall, as to the manner and

form of taking and returning the same and other formalities to

the taking of the same, govern in criminal actions, when not in

conflict with this Code.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 39.05. OBJECTIONS. The rules of procedure as to objections

in depositions in civil actions shall govern in criminal actions

when not in conflict with this Code.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 39.06. WRITTEN INTERROGATORIES. When any such deposition is

to be taken by written interrogatories, such written

interrogatories shall be filed with the clerk of the court, and a

copy of the same served on all other parties or their counsel for

the length of time and in the manner required for service of

interrogatories in civil action, and the same procedure shall

also be followed with reference to cross-interrogatories as that

prescribed in civil actions.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 39.07. CERTIFICATE. Where depositions are taken under

commission in criminal actions, the officer or officers taking

the same shall certify that the person deposing is the identical

person named in the commission; or, if they cannot certify to the

identity of the witness, there shall be an affidavit of some

person attached to the deposition proving the identity of such

witness, and the officer or officers shall certify that the

person making the affidavit is known to them.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1967, 60th Leg., p. 1742, ch. 659, Sec. 26, eff. Aug. 28, 1967.

Art. 39.08. AUTHENTICATING THE DEPOSITION. The official seal and

signature of the officer taking the deposition shall be attached

to the certificate authenticating the deposition.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 39.09. NON-RESIDENT WITNESSES. Depositions of a witness

residing out of the State may be taken before a judge or before a

commissioner of deeds and depositions for this State, who resides

within the State where the deposition is to be taken, or before a

notary public of the place where such deposition is to be taken,

or before any commissioned officer of the armed services or

before any diplomatic or consular officer. The deposition of a

non-resident witness who may be temporarily within the State, may

be taken under the same rules which apply to the taking of

depositions of other witnesses in the State.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 39.10. RETURN. In all cases the return of depositions may

be made as provided in civil actions.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 39.11. WAIVER. The State and defense may agree upon a

waiver of any formalities in the taking of a deposition other

than that the taking of such deposition must be under oath.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 39.12. PREDICATE TO READ. Depositions taken in criminal

actions shall not be read unless oath be made that the witness

resides out of the State; or that since his deposition was taken,

the witness has died; or that he has removed beyond the limits of

the State; or that he has been prevented from attending the court

through the act or agency of the defendant; or by the act or

agency of any person whose object was to deprive the defendant of

the benefit of the testimony; or that by reason of age or bodily

infirmity, such witness cannot attend. When the deposition is

sought to be used by the State, the oath may be made by any

credible person. When sought to be used by the defendant, the

oath shall be made by him in person.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 39.13. IMPEACHMENT. Nothing contained in the preceding

Articles shall be construed as prohibiting the use of any such

evidence for impeachment purposes under the rules of evidence

heretofore existing at common law.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 39.14. DISCOVERY. (a) Upon motion of the defendant showing

good cause therefor and upon notice to the other parties, except

as provided by Article 39.15, the court in which an action is

pending shall order the State before or during trial of a

criminal action therein pending or on trial to produce and permit

the inspection and copying or photographing by or on behalf of

the defendant of any designated documents, papers, written

statement of the defendant, (except written statements of

witnesses and except the work product of counsel in the case and

their investigators and their notes or report), books, accounts,

letters, photographs, objects or tangible things not privileged,

which constitute or contain evidence material to any matter

involved in the action and which are in the possession, custody

or control of the State or any of its agencies. The order shall

specify the time, place and manner of making the inspection and

taking the copies and photographs of any of the aforementioned

documents or tangible evidence; provided, however, that the

rights herein granted shall not extend to written communications

between the State or any of its agents or representatives or

employees. Nothing in this Act shall authorize the removal of

such evidence from the possession of the State, and any

inspection shall be in the presence of a representative of the

State.

(b) On motion of a party and on notice to the other parties, the

court in which an action is pending may order one or more of the

other parties to disclose to the party making the motion the name

and address of each person the other party may use at trial to

present evidence under Rules 702, 703, and 705, Texas Rules of

Evidence. The court shall specify in the order the time and

manner in which the other party must make the disclosure to the

moving party, but in specifying the time in which the other party

shall make disclosure the court shall require the other party to

make the disclosure not later than the 20th day before the date

the trial begins.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1999, 76th Leg., ch. 578, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1019, Sec. 1, eff. June 18, 2005.

Acts 2009, 81st Leg., R.S., Ch.

276, Sec. 2, eff. September 1, 2009.

Art. 39.15. DISCOVERY OF EVIDENCE THAT CONSTITUTES CHILD

PORNOGRAPHY. (a) In the manner provided by this article, a

court shall allow discovery under Article 39.14 of property or

material that constitutes child pornography, as described by

Section 43.26(a)(1), Penal Code.

(b) Property or material described by Subsection (a) must remain

in the care, custody, or control of the court or the state as

provided by Article 38.45.

(c) A court shall deny any request by a defendant to copy,

photograph, duplicate, or otherwise reproduce any property or

material described by Subsection (a), provided that the state

makes the property or material reasonably available to the

defendant.

(d) For purposes of Subsection (c), property or material is

considered to be reasonably available to the defendant if, at a

facility under the control of the state, the state provides ample

opportunity for the inspection, viewing, and examination of the

property or material by the defendant, the defendant's attorney,

and any individual the defendant seeks to qualify to provide

expert testimony at trial.

Added by Acts 2009, 81st Leg., R.S., Ch.

276, Sec. 3, eff. September 1, 2009.



CHAPTER 40. NEW TRIALS

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 40. NEW TRIALS

Art. 40.001. NEW TRIAL ON MATERIAL EVIDENCE. A new trial shall

be granted an accused where material evidence favorable to the

accused has been discovered since trial.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 11.01, eff. Sept. 1,

1993.



CHAPTER 42. JUDGMENT AND SENTENCE

CODE OF CRIMINAL PROCEDURETITLE 1. CODE OF CRIMINAL PROCEDURECHAPTER 42. JUDGMENT AND SENTENCEArt. 42.01. JUDGMENT.Sec. 1. A judgment is the written declaration of the court signed by the trial judge and entered of record showing the conviction or acquittal of the defendant. The sentence served shall be based on the information contained in the judgment. The judgment shall reflect:1. The title and number of the case;2. That the case was called and the parties appeared, naming the attorney for the state, the defendant, and the attorney for the defendant, or, where a defendant is not represented by counsel, that the defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel;3. The plea or pleas of the defendant to the offense charged;4. Whether the case was tried before a jury or a jury was waived;5. The submission of the evidence, if any;6. In cases tried before a jury that the jury was charged by the court;7. The verdict or verdicts of the jury or the finding or findings of the court;8. In the event of a conviction that the defendant is adjudged guilty of the offense as found by the verdict of the jury or the finding of the court, and that the defendant be punished in accordance with the jury's verdict or the court's finding as to the proper punishment;9. In the event of conviction where death or any punishment is assessed that the defendant be sentenced to death, a term of confinement or community supervision, or to pay a fine, as the case may be;10. In the event of conviction where the imposition of sentence is suspended and the defendant is placed on community supervision, setting forth the punishment assessed, the length of community supervision, and the conditions of community supervision;11. In the event of acquittal that the defendant be discharged;12. The county and court in which the case was tried and, if there was a change of venue in the case, the name of the county in which the prosecution was originated;13. The offense or offenses for which the defendant was convicted;14. The date of the offense or offenses and degree of offense for which the defendant was convicted;15. The term of sentence;16. The date judgment is entered;17. The date sentence is imposed;18. The date sentence is to commence and any credit for time served;19. The terms of any order entered pursuant to Article 42.08 of this code that the defendant's sentence is to run cumulatively or concurrently with another sentence or sentences;20. The terms of any plea bargain;21. Affirmative findings entered pursuant to Subdivision (2) of Subsection (a) of Section 3g of Article 42.12 of this code;22. The terms of any fee payment ordered under Article 42.151 of this code;23. The defendant's thumbprint taken in accordance with Article 38.33 of this code;24. In the event that the judge orders the defendant to repay a reward or part of a reward under Articles 37.073 and 42.152 of this code, a statement of the amount of the payment or payments required to be made;25. In the event that the court orders restitution to be paid to the victim, a statement of the amount of restitution ordered and:(A) the name and address of a person or agency that will accept and forward restitution payments to the victim; or(B) if the court specifically elects to have payments made directly to the crime victim, the name and permanent address of the victim at the time of judgment;26. In the event that a presentence investigation is required by Section 9(a), (b), (h), or (i), Article 42.12 of this code, a statement that the presentence investigation was done according to the applicable provision;27. In the event of conviction of an offense for which registration as a sex offender is required under Chapter 62, a statement that the registration requirement of that chapter applies to the defendant and a statement of the age of the victim of the offense;28. The defendant's state identification number required by Section 60.052(a)(2), if that number has been assigned at the time of the judgment; and29. The incident number required by Section 60.052(a)(4), if that number has been assigned at the time of the judgment.Sec. 2. The judge may order the prosecuting attorney, or the attorney or attorneys representing any defendant, or the court clerk under the supervision of an attorney, to prepare the judgment, or the court may prepare the same.Sec. 3. The provisions of this article shall apply to both felony and misdemeanor cases.Sec. 4. The Office of Court Administration of the Texas Judicial System shall promulgate a standardized felony judgment form that conforms to the requirements of Section 1 of this article. A court entering a felony judgement shall use the form promulgated under this section.Sec. 5. In addition to the information described by Section 1 of this article, the judgment should reflect affirmative findings entered pursuant to Article 42.013 of this code.Sec. 6. In addition to the information described by Section 1 of this article, the judgment should reflect affirmative findings entered pursuant to Article 42.014 of this code.Sec. 7. In addition to the information described by Section 1, the judgment should reflect affirmative findings entered pursuant to Article 42.015.Sec. 8. In addition to the information described by Section 1, the judgment should reflect affirmative findings entered pursuant to Article 42.017. Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1130, Sec. 15 Sec. 9. In addition to the information described by Section 1, the judgment should reflect affirmative findings entered pursuant to Article 42.0197. Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1400, Sec. 1 Sec. 9. In addition to the information described by Section 1, the judgment should reflect affirmative findings entered pursuant to Article 42.0198.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1975, 64th Leg., p. 245, ch. 95, Sec. 1, eff. Sept. 1, 1975.

Amended by Acts 1981, 67th Leg., p. 809, ch. 291, Sec. 111, eff. Sept. 1, 1981. Sec. 1 amended by Acts 1985, 69th Leg., ch. 344, Sec. 1, eff. Jan. 1, 1986; Sec. 4 added by Acts 1985, 69th Leg., ch. 344, Sec. 2, eff. June 10, 1985; Sec. 1 amended by Acts 1987, 70th Leg., ch. 110, Sec. 2, eff. Aug. 31, 1987; Acts 1989, 71st Leg., ch. 360, Sec. 2, eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 603, Sec. 2, eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 611, Sec. 2, eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 806, Sec. 1, eff. Sept. 1, 1989; Sec. 1 amended by Acts 1991, 72nd Leg., ch. 16, Sec. 4.04, eff. Aug. 26, 1991; Sec. 1 amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 7.02, eff. Dec. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 5.03, eff. Sept. 1, 1993. Sec. 5 added by Acts 1993, 73rd Leg., ch. 900, Sec. 9.02, eff. Sept. 1, 1993; Sec. 6 added by Acts 1993, 73rd Leg., ch. 987, Sec. 4, eff. Sept. 1, 1993; Sec. 1 amended by Acts 1995, 74th Leg., ch. 258, Sec. 9, eff. Sept. 1, 1995; Sec. 1 amended by Acts 1997, 75th Leg., ch. 668, Sec. 2, eff. Sept. 1, 1997; Sec. 2 amended by Acts 1999, 76th Leg., ch. 580, Sec. 6, eff. Sept. 1, 1999; Sec. 7 added by Acts 1999, 76th Leg., ch. 1193, Sec. 1, eff. Sept. 1, 1999; Sec. 7 added by Acts 1999, 76th Leg., ch. 1415, Sec. 2, eff. Sept. 1, 1999; Sec. 8 added by Acts 2001, 77th Leg., ch. 1159, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1218, Sec. 1, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 1040, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1130, Sec. 15, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1400, Sec. 1, eff. September 1, 2009.

Art. 42.011. JUDGMENT AFFECTING AN OFFICER OR JAILER. If a person licensed under Chapter 415, Government Code, is charged with the commission of a felony and a court that knows the person is licensed under that chapter convicts the person or places the person on community supervision, the clerk of the court shall send the Commission on Law Enforcement Officer Standards and Education, by mail or electronically, the license number of the person and a certified copy of the court's judgment reflecting that the person has been convicted or placed on community supervision.

Added by Acts 1995, 74th Leg., ch. 538, Sec. 10, eff. Sept. 1, 1995.

Art. 42.012. FINDING THAT CONTROLLED SUBSTANCE USED TO COMMIT OFFENSE. In the punishment phase of the trial of an offense under Chapter 29, Chapter 31, or Title 5, Penal Code, if the court determines beyond a reasonable doubt that the defendant administered or provided a controlled substance to the victim of the offense with the intent of facilitating the commission of the offense, the court shall make an affirmative finding of that fact and enter the affirmative finding in the judgment of that case.

Added by Acts 1999, 76th Leg., ch. 417, Sec. 2(b), eff. Sept. 1, 1999. Renumbered from Vernon's Ann. C.C.P. art. 42.015 by Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(9), eff. Sept. 1, 2001.

Art. 42.013. FINDING OF FAMILY VIOLENCE. In the trial of an offense under Title 5, Penal Code, if the court determines that the offense involved family violence, as defined by Section 71.004, Family Code, the court shall make an affirmative finding of that fact and enter the affirmative finding in the judgment of the case.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 9.01, eff. Sept. 1, 1993. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 7.002(h), eff. Sept. 1, 2003.

Art. 42.0131. REQUIRED NOTICE FOR PERSONS CONVICTED OF MISDEMEANORS INVOLVING FAMILY VIOLENCE. If a person is convicted of a misdemeanor involving family violence, as defined by Section 71.004, Family Code, the court shall notify the person of the fact that it is unlawful for the person to possess or transfer a firearm or ammunition.

Added by Acts 2007, 80th Leg., R.S., Ch. 125, Sec. 2, eff. September 1, 2007.

Art. 42.014. FINDING THAT OFFENSE WAS COMMITTED BECAUSE OF BIAS OR PREJUDICE. (a) In the trial of an offense under Title 5, Penal Code, or Section 28.02, 28.03, or 28.08, Penal Code, the judge shall make an affirmative finding of fact and enter the affirmative finding in the judgment of the case if at the guilt or innocence phase of the trial, the judge or the jury, whichever is the trier of fact, determines beyond a reasonable doubt that the defendant intentionally selected the person against whom the offense was committed or intentionally selected property damaged or affected as a result of the offense because of the defendant's bias or prejudice against a group identified by race, color, disability, religion, national origin or ancestry, age, gender, or sexual preference.(b) The sentencing judge may, as a condition of punishment, require attendance in an educational program to further tolerance and acceptance of others.(c) In this article, "sexual preference" has the following meaning only: a preference for heterosexuality, homosexuality, or bisexuality.

Added by Acts 1993, 73rd Leg., ch. 987, Sec. 5, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 318, Sec. 50, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 85, Sec. 1.02, eff. Sept. 1, 2001.

Art. 42.015. FINDING OF AGE OF VICTIM. In the trial of an offense under Section 20.02, 20.03, or 20.04, Penal Code, or an attempt, conspiracy, or solicitation to commit one of those offenses, the judge shall make an affirmative finding of fact and enter the affirmative finding in the judgment in the case if the judge determines that the victim or intended victim was younger than 17 years of age at the time of the offense.

Added by Acts 1999, 76th Leg., ch. 1193, Sec. 2, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1415, Sec. 3, eff. Sept. 1, 1999.

Art. 42.016. SPECIAL DRIVER'S LICENSE OR IDENTIFICATION REQUIREMENTS FOR CERTAIN SEX OFFENDERS. If a person is convicted of, receives a grant of deferred adjudication for, or is adjudicated as having engaged in delinquent conduct based on a violation of an offense for which a conviction or adjudication requires registration as a sex offender under Chapter 62, the court shall:(1) issue an order requiring the Texas Department of Public Safety to include in any driver's license record or personal identification certificate record maintained by the department for the person an indication that the person is subject to the registration requirements of Chapter 62;(2) require the person to apply to the Texas Department of Public Safety in person for an original or renewal driver's license or personal identification certificate not later than the 30th day after the date the person is released or the date the department sends written notice to the person of the requirements of Article 62.060, as applicable, and to annually renew the license or certificate;(3) notify the person of the consequence of the conviction or order of deferred adjudication as it relates to the order issued under this article; and(4) send to the Texas Department of Public Safety a copy of the record of conviction, a copy of the order granting deferred adjudication, or a copy of the juvenile adjudication, as applicable, and a copy of the order issued under this article.

Added by Acts 1999, 76th Leg., ch. 1401, Sec. 1, eff. Sept. 1, 2000.Amended by: Acts 2005, 79th Leg., Ch. 1008, Sec. 2.01, eff. September 1, 2005.

Art. 42.017. FINDING REGARDING AGE-BASED OFFENSE. In the trial of an offense under Section 21.02, 21.11, 22.011, 22.021, or 43.25, Penal Code, the judge shall make an affirmative finding of fact and enter the affirmative finding in the judgment in the case if the judge determines that:(1) at the time of the offense, the defendant was younger than 19 years of age and the victim was at least 13 years of age; and(2) the conviction is based solely on the ages of the defendant and the victim or intended victim at the time of the offense.

Added by Acts 2001, 77th Leg., ch. 1159, Sec. 2, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 593, Sec. 3.17, eff. September 1, 2007.

Art. 42.018. NOTICE PROVIDED BY CLERK OF COURT. (a) This article applies only:(1) to conviction or deferred adjudication granted on the basis of:(A) an offense under Title 5, Penal Code; or(B) an offense on conviction of which a defendant is required to register as a sex offender under Chapter 62; and(2) if the victim of the offense is under 18 years of age.(b) Not later than the fifth day after the date a person who holds a certificate issued under Subchapter B, Chapter 21, Education Code, is convicted or granted deferred adjudication on the basis of an offense, the clerk of the court in which the conviction or deferred adjudication is entered shall provide to the State Board for Educator Certification written notice of the person's conviction or deferred adjudication, including the offense on which the conviction or deferred adjudication was based.

Added by Acts 2003, 78th Leg., ch. 920, Sec. 2, eff. June 20, 2003.

Art. 42.0181. NOTICE OF THEFT, FRAUD, MONEY LAUNDERING, OR INSURANCE FRAUD PROVIDED BY CLERK OF COURT. Not later than the fifth day after the date a person who holds a certificate of authority, license, or other authority issued by the Texas Department of Insurance is convicted of or granted deferred adjudication for an offense under Chapter 31, 32, 34, or 35, Penal Code, the clerk of the court in which the conviction or order of deferred adjudication is entered shall provide to the Texas Department of Insurance written notice of the person's conviction or deferred adjudication, including the offense on which the conviction or deferred adjudication was based.

Added by Acts 2005, 79th Leg., Ch. 1162, Sec. 7, eff. September 1, 2005.

Art. 42.019. MOTOR FUEL THEFT. (a) A judge shall enter an affirmative finding in the judgment in a case if the judge or jury, whichever is the finder of fact, determines beyond a reasonable doubt in the guilt or innocence phase of the trial of an offense under Section 31.03, Penal Code, that the defendant, in committing the offense:(1) dispensed motor fuel into the fuel tank of a motor vehicle on the premises of an establishment at which motor fuel is offered for retail sale; and(2) after dispensing the motor fuel, left the premises of the establishment without paying the establishment for the motor fuel.(b) If a judge enters an affirmative finding as required by Subsection (a) and determines that the defendant has previously been convicted of an offense the judgment for which contains an affirmative finding under Subsection (a), the judge shall enter a special affirmative finding in the judgment in the case.

Added by Acts 2001, 77th Leg., ch. 359, Sec. 1, eff. Sept. 1, 2001.

Art. 42.0191. FINDING REGARDING VICTIMS OF TRAFFICKING OR OTHER ABUSE. (a) In the trial of an offense, on the motion of the attorney representing the state the judge shall make an affirmative finding of fact and enter the affirmative finding in the papers in the case if the judge determines that, regardless of whether the conduct at issue is the subject of the prosecution or part of the same criminal episode as the conduct that is the subject of the prosecution, a victim in the trial:(1) is or has been a victim of a severe form of trafficking in persons, as defined by 22 U.S.C. Section 7102(8); or(2) has suffered substantial physical or mental abuse as a result of having been a victim of criminal activity described by 8 U.S.C. Section 1101(a)(15)(U)(iii).(b) That part of the papers in the case containing an affirmative finding under this article:(1) must include specific information identifying the victim, as available;(2) may not include information identifying the victim's location; and(3) is confidential, unless written consent for the release of the affirmative finding is obtained from the victim or, if the victim is younger than 18 years of age, the victim's parent or guardian.

Added by Acts 2007, 80th Leg., R.S., Ch. 849, Sec. 1, eff. June 15, 2007.

Art. 42.0197. FINDING REGARDING GANG-RELATED CONDUCT. In the trial of an offense, on the motion of the attorney representing the state the judge shall make an affirmative finding of fact and enter the affirmative finding in the judgment in the case if the judge determines that the applicable conduct was engaged in as part of the activities of a criminal street gang as defined by Section 71.01, Penal Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1130, Sec. 16, eff. September 1, 2009.

Art. 42.0198. FINDING REGARDING DELAY IN ARREST OF DEFENDANT. In the trial of an offense under Section 19.02, 22.011, or 22.021, Penal Code, on the motion of the attorney representing the state the judge shall make an affirmative finding of fact regarding the number of months that elapsed, if any, between the date an arrest warrant was issued for the defendant following an indictment for the offense and the date the defendant was arrested for the offense. The judge shall enter the affirmative finding in the judgment in the case.

Added by Acts 2009, 81st Leg., R.S., Ch. 1400, Sec. 2, eff. September 1, 2009.

Art. 42.02. SENTENCE. The sentence is that part of the judgment, or order revoking a suspension of the imposition of a sentence, that orders that the punishment be carried into execution in the manner prescribed by law.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1981, 67th Leg., p. 809, ch. 291, Sec. 112, eff. Sept. 1, 1981; Acts 1993, 73rd Leg., ch. 900, Sec. 5.03, eff. Sept. 1, 1993.

Art. 42.023. JUDGE MAY CONSIDER ALTERNATIVE SENTENCING. Before pronouncing sentence on a defendant convicted of a criminal offense, the judge may consider whether the defendant should be committed for care and treatment under Section 462.081, Health and Safety Code.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 5.03, eff. Sept. 1, 1993.

Art. 42.03. PRONOUNCING SENTENCE; TIME; CREDIT FOR TIME SPENT IN JAIL BETWEEN ARREST AND SENTENCE OR PENDING APPEAL.Sec. 1. (a) Except as provided in Article 42.14, sentence shall be pronounced in the defendant's presence.(b) The court shall permit a victim, close relative of a deceased victim, or guardian of a victim, as defined by Article 56.01 of this code, to appear in person to present to the court and to the defendant a statement of the person's views about the offense, the defendant, and the effect of the offense on the victim. The victim, relative, or guardian may not direct questions to the defendant while making the statement. The court reporter may not transcribe the statement. The statement must be made:(1) after punishment has been assessed and the court has determined whether or not to grant community supervision in the case;(2) after the court has announced the terms and conditions of the sentence; and(3) after sentence is pronounced.Sec. 2. (a) In all criminal cases the judge of the court in which the defendant is convicted shall give the defendant credit on the defendant's sentence for the time that the defendant has spent:(1) in jail for the case, other than confinement served as a condition of community supervision, from the time of his arrest and confinement until his sentence by the trial court; or(2) in a substance abuse treatment facility operated by the Texas Department of Criminal Justice under Section 493.009, Government Code, or another court-ordered residential program or facility as a condition of deferred adjudication community supervision granted in the case if the defendant successfully completes the treatment program at that facility.(b) In all revocations of a suspension of the imposition of a sentence the judge shall enter the restitution or reparation due and owing on the date of the revocation.Sec. 3. If a defendant appeals his conviction, is not released on bail, and is retained in a jail as provided in Section 7, Article 42.09, pending his appeal, the judge of the court in which the defendant was convicted shall give the defendant credit on his sentence for the time that the defendant has spent in jail pending disposition of his appeal. The court shall endorse on both the commitment and the mandate from the appellate court all credit given the defendant under this section, and the Texas Department of Criminal Justice shall grant the credit in computing the defendant's eligibility for parole and discharge.Sec. 4. When a defendant who has been sentenced to imprisonment in the Texas Department of Criminal Justice has spent time in jail pending trial and sentence or pending appeal, the judge of the sentencing court shall direct the sheriff to attach to the commitment papers a statement assessing the defendant's conduct while in jail.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1967, 60th Leg., p. 1743, ch. 659, Sec. 28, eff. Aug. 28, 1967; Acts 1973, 63rd Leg., p. 205, ch. 91, Sec. 1, eff. Aug. 27, 1973; Acts 1977, 65th Leg., p. 1036, ch. 382, Sec. 1, eff. Aug. 29, 1977; Acts 1977, 65th Leg., p. 2076, ch. 827, Sec. 1, eff. Aug. 29, 1977.

Sec. 1 amended by Acts 1981, 67th Leg., p. 809, ch. 291, Sec. 113, eff. Sept. 1, 1981; Sec. 2 amended by Acts 1981, 67th Leg., p. 353, ch. 141, Sec. 1, eff. Sept. 1, 1981; Sec. 5 amended by Acts 1981, 67th Leg., p. 2418, ch. 616, Sec. 1, eff. Aug. 31, 1981; Sec. 5(a) amended by Acts 1983, 68th Leg., p. 4666, ch. 809, Sec. 1, eff. Aug. 29, 1983; Sec. 6 added by Acts 1983, 68th Leg., p. 3792, ch. 586, Sec. 4, eff. Aug. 29, 1983; Sec. 5(b), (d) amended by Acts 1985, 69th Leg., ch. 232, Sec. 13, eff. Sept. 1, 1985; Sec. 4 amended by Acts 1989, 71st Leg., ch. 785, Sec. 4.06, eff. June 15, 1989; Sec. 7 added by Acts 1989, 71st Leg., ch. 848, Sec. 1, eff. June 14, 1989; Acts 1989, 71st Leg., ch. 1040, Sec. 1, eff. Aug. 28, 1989; Sec. 8 added by Acts 1989, 71st Leg., ch. 1040, Sec. 2, eff. Aug. 28, 1989; Sec. 1 amended by Acts 1991, 72nd Leg., ch. 278, Sec. 1, eff. June 5, 1991; Sec. 2(a) amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 14.01, eff. Oct. 1, 1991; Sec. 7(a), (b), (d) amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 14.02, eff. Oct. 1, 1991; Sec. 7A amended by Acts 1991, 72nd Leg., ch. 16, Sec. 4.05, eff. Aug. 26, 1991; Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 14.03, eff. Oct. 1, 1991; Sec. 8(a) amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 14.04, eff. Oct. 1, 1991; Sec. 8(f) added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 8.02, eff. Dec. 1, 1991; Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 15.03, eff. Oct. 1, 1991; Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 5.03, eff. Sept. 1, 1993; Sec. 1(b) amended by Acts 1995, 74th Leg., ch. 556, Sec. 1, eff. Sept. 1, 1995; Sec. 8(g) repealed by Acts 2003, 78th Leg., ch. 406, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1205, Sec. 1, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.018, eff. September 1, 2009.

Art. 42.031. WORK RELEASE PROGRAM.Sec. 1. (a) The sheriff of each county may attempt to secure employment for each defendant sentenced to the county jail work release program under Article 42.034 and each defendant confined in the county jail awaiting transfer to the Texas Department of Criminal Justice.(b) The employer of a defendant participating in a program under this article shall pay the defendant's salary to the sheriff. The sheriff shall deposit the salary into a special fund to be given to the defendant on his release after deducting:(1) the cost to the county for the defendant's confinement during the pay period based on the average daily cost of confining defendants in the county jail, as determined by the commissioners court of the county;(2) support of the defendant's dependents; and(3) restitution to the victims of an offense committed by the defendant.(c) At the time of sentencing or at a later date, the court sentencing a defendant may direct the sheriff not to deduct the cost described under Subdivision (1) of Subsection (b) of this section or to deduct only a specified portion of the cost if the court determines that the full deduction would cause a significant financial hardship to the defendant's dependents.(d) If the sheriff does not find employment for a defendant who would otherwise be sentenced to imprisonment in the department, the sheriff shall:(1) transfer the defendant to the sheriff of a county who agrees to accept the defendant as a participant in the county jail work release program; or(2) retain the defendant in the county jail for employment as soon as possible in a jail work release program.Sec. 2. A defendant participating in a program under this article shall be confined in the county jail or in another facility designated by the sheriff at all times except for:(1) time spent at work and traveling to or from work; and(2) time spent attending or traveling to or from an education or rehabilitation program approved by the sheriff.Sec. 3. (a) The sheriff of each county shall classify each felon serving a sentence in the county jail work release program for the purpose of awarding good conduct time credit in the same manner as inmates of the Texas Department of Criminal Justice are classified under Chapter 498, Government Code, and shall award good conduct time in the same manner as the director of the department does in that chapter.(b) If the sheriff determines that the defendant is conducting himself in a manner that is dangerous to inmates in the county jail or to society as a whole, the sheriff may remove the defendant from participation in the program pending a hearing before the sentencing court. At the hearing, if the court determines that the sheriff's assessment of the defendant's conduct is correct, the court may terminate the defendant's participation in the program and order the defendant to the term of imprisonment that the defendant would have received had he not entered the program. If the court determines that the sheriff's assessment is incorrect, the court shall order the sheriff to readmit the defendant to the program. A defendant shall receive as credit toward his sentence any time served as a participant in the program.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 5.03(a), eff. Aug. 28, 1989. Sec. 1 amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 14.10, eff. Oct. 1, 1991; Sec. 3 amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 14.11, eff. Oct. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 5.03, eff. Sept. 1, 1993.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.019, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.020, eff. September 1, 2009.

Art. 42.032. GOOD CONDUCT.Sec. 1. To encourage county jail discipline, a distinction may be made to give orderly, industrious, and obedient defendants the comforts and privileges they deserve. The reward for good conduct may consist of a relaxation of strict county jail rules and extension of social privileges consistent with proper discipline.Sec. 2. The sheriff in charge of each county jail may grant commutation of time for good conduct, industry, and obedience. A deduction not to exceed one day for each day of the original sentence actually served may be made for the term or terms of sentences if a charge of misconduct has not been sustained against the defendant.Sec. 3. This article applies whether or not the judgment of conviction is a fine or jail sentence or both, but the deduction in time may not exceed one-third of the original sentence as to fines and court costs assessed in the judgment of conviction.Sec. 4. A defendant serving two or more cumulative sentences shall be allowed commutation as if the sentences were one sentence.Sec. 5. Any part or all of the commutation accrued under this article may be forfeited and taken away by the sheriff:(1) for a sustained charge of misconduct in violation of any rule known to the defendant, including escape or attempt to escape, if the sheriff has complied with discipline proceedings as approved by the Commission on Jail Standards; or(2) on receipt by the sheriff of a certified copy of a final order of a state or federal court that dismisses as frivolous or malicious a lawsuit brought by a defendant while the defendant was in the custody of the sheriff.Sec. 6. Repealed by Acts 2009, 81st Leg., R.S., Ch. 854, Sec. 7, eff. June 19, 2009.Sec. 7. The sheriff shall keep a conduct record in card or ledger form and a calendar card on each defendant showing all forfeitures of commutation time and the reasons for the forfeitures.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 5.04(a), eff. Aug. 28, 1989. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 14.05, eff. Oct. 1, 1991; Acts 1993, 73rd Leg., ch. 900, Sec. 5.03, eff. Sept. 1, 1993; Sec. 5 amended by Acts 1999, 76th Leg., ch. 655, Sec. 2(a), eff. June 18, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 854, Sec. 7, eff. June 19, 2009.

Art. 42.033. SENTENCE TO SERVE TIME DURING OFF-WORK HOURS. (a) Where jail time has been awarded to a person sentenced for a misdemeanor or sentenced to confinement in the county jail for a felony or when a defendant is serving a period of confinement as a condition of community supervision, the trial judge, at the time of the pronouncement of sentence or at any time while the defendant is serving the sentence or period of confinement, when in the judge's discretion the ends of justice would best be served, may permit the defendant to serve the defendant's sentence or period of confinement intermittently during his off-work hours or on weekends. The judge may require bail of the defendant to ensure the faithful performance of the sentence or period of confinement. The judge may attach conditions regarding the employment, travel, and other conduct of the defendant during the performance of such a sentence or period of confinement.(b) The court may impose as a condition to permitting a defendant to serve the jail time assessed or period of confinement intermittently an additional requirement that the defendant make any of the following payments to the court, agencies, or persons, or that the defendant execute a letter and direct it to the defendant's employer directing the employer to deduct from the defendant's salary an amount directed by the court, which is to be sent by the employer to the clerk of the court. The money received by the court under this section may be used to pay the following expenses as directed by the court:(1) the support of the defendant's dependents, if necessary;(2) the defendant's documented personal, business, and travel expenses;(3) reimbursement of the general fund of the county for the maintenance of the defendant in jail; and(4) installment payments on restitution, fines, and court costs ordered by the court.(c) The condition imposed under Subsection (b) of this article is not binding on an employer, except that income withheld for child support is governed by Chapter 158, Family Code.(d) The court may permit the defendant to serve the defendant's sentence or period of confinement intermittently in order for the defendant to continue employment if the court imposes confinement for failure to pay a fine or court costs, as punishment for criminal nonsupport under Section 25.05, Penal Code, or for contempt of a court order for periodic payments for the support of a child.(e) The court may permit the defendant to seek employment or obtain medical, psychological, or substance abuse treatment or counseling or obtain training or needed education under the same terms and conditions that apply to employment under this article.

Added by Acts 1989, 71st Leg., ch. 785, Sec. 4.07, eff. Sept. 1, 1989. Subsecs. (a), (b), (d) amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 14.06, eff. Oct. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 5.03, eff. Sept. 1, 1993. Subsec. (c) amended by Acts 1997, 75th Leg., ch. 165, Sec. 7.03, eff. Sept. 1, 1997.

Art. 42.034. COUNTY JAIL WORK RELEASE PROGRAM. (a) If jail time has been awarded to a person sentenced for a misdemeanor or sentenced to confinement in the county jail for a felony, the trial judge at the time of pronouncement of sentence or at any time while the defendant is serving the sentence, when in the judge's discretion the ends of justice would best be served, may require the defendant to serve an alternate term for the same period of time in the county jail work release program of the county in which the offense occurred, if the person is classified by the sheriff as a low-risk offender under the classification system developed by the Commission on Jail Standards under Section 511.009, Government Code.(b) The sheriff shall provide a classification report for a defendant to a judge as necessary so that the judge can determine whether to require the defendant to participate in the work release program under this article.(c) A defendant sentenced under this article who would otherwise be sentenced to confinement in jail may earn good conduct credit in the same manner as provided by Article 42.032 of this code, but only while actually confined.

Added by Acts 1989, 71st Leg., ch. 785, Sec. 4.08, eff. Sept. 1, 1989. Subsecs. (a), (b) amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 14.07, eff. Oct. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 5.03, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 722, Sec. 1, eff. Sept. 1, 1995.

Art. 42.035. ELECTRONIC MONITORING; HOUSE ARREST. (a) A court may require a defendant to serve all or part of a sentence of confinement in county jail by participating in an electronic monitoring program rather than being confined in the county jail, if the program:(1) is operated by a community supervision and corrections department that serves the county in which the court is located and has been approved by the community justice assistance division of the Texas Department of Criminal Justice; or(2) is operated by the commissioners court of the county, or by a private vendor under contract with the commissioners court, under Section 351.904, Local Government Code, if the defendant has not been placed on community supervision.(b) A judge, at the time of the pronouncement of a sentence of confinement or at any time while the defendant is serving the sentence, on the judge's own motion or on the written motion of the defendant, may permit the defendant to serve the sentence under house arrest, including electronic monitoring and any other conditions the court chooses to impose, during the person's off-work hours. The judge may require bail of the defendant to ensure the faithful performance of the sentence.(c) The court may require the defendant to pay to the community supervision and corrections department or the county any reasonable cost incurred because of the defendant's participation in the house arrest program, including the cost of electronic monitoring.(d) A defendant who submits to electronic monitoring or participates in the house arrest program under this article discharges a sentence of confinement in the same manner as if the defendant were confined in county jail.(e) A court may revoke a defendant's participation in an electronic monitoring program and require the defendant to serve the remainder of the defendant's sentence of confinement in county jail if the defendant violates a condition imposed by a court under this article, including a condition requiring the defendant to pay for participating in the program under Subsection (c).

Added by Acts 1989, 71st Leg., ch. 785, Sec. 4.09, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 5.03, eff. Sept. 1, 1993.Amended by: Acts 2009, 81st Leg., R.S., Ch. 854, Sec. 1, eff. June 19, 2009.

Art. 42.036. COMMUNITY SERVICE. (a) A court may require a defendant, other than a defendant convicted of an offense under Sections 49.04-49.08, Penal Code, to serve all or part of a sentence of confinement or period of confinement required as a condition of community supervision in county jail by performing community service rather than by being confined in county jail unless the sentence of confinement was imposed by the jury in the case.(b) In its order requiring a defendant to participate in community service work, the court must specify:(1) the number of hours the defendant is required to work; and(2) the entity or organization for which the defendant is required to work.(c) The court may order the defendant to perform community service work under this article only for a governmental entity or a nonprofit organization that provides services to the general public that enhance social welfare and the general well-being of the community. A governmental entity or nonprofit organization that accepts a defendant under this section to perform community service must agree to supervise the defendant in the performance of the defendant's work and report on the defendant's work to the community supervision and corrections department or court-related services office.(d) The court may require bail of a defendant to ensure the defendant's faithful performance of community service and may attach conditions to the bail as it determines are proper.(e) A court may not order a defendant who is employed to perform more than 16 hours per week of community service under this article unless the court determines that requiring the defendant to work additional hours does not work a hardship on the defendant or the defendant's dependents. A court may not order a defendant who is unemployed to perform more than 32 hours per week of community service under this article, but may direct the defendant to use the remaining hours of the week to seek employment.(f) A defendant is considered to have served one day in jail for each eight hours of community service performed under this article.(g) Deleted by Acts 1993, 73rd Leg., ch. 900, Sec. 5.03, eff. Sept. 1, 1993.(h) Repealed by Acts 1995, 74th Leg., ch. 76, Sec. 3.14, eff. Sept. 1, 1995.

Added by Acts 1989, 71st Leg., ch. 785, Sec. 4.10, eff. Sept. 1, 1989. Subsec. (f) amended by Acts 1990, 71st Leg., 6th C.S., ch. 25, Sec. 27, eff. June 18, 1990; Subsec. (a) amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 14.08, eff. Oct. 1, 1991; Subsec. (h) added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 15.01, eff. Oct. 1, 1991; Subsec. (h) amended by Acts 1993, 73rd Leg., ch. 201, Sec. 2, eff. Aug. 30, 1993. Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 5.03, eff. Sept. 1, 1993; Subsec. (h) repealed by Acts 1995, 74th Leg., ch. 76, Sec. 3.14, eff. Sept. 1, 1995.

Art. 42.037. RESTITUTION. (a) In addition to any fine authorized by law, the court that sentences a defendant convicted of an offense may order the defendant to make restitution to any victim of the offense or to the compensation to victims of crime fund established under Subchapter B, Chapter 56, to the extent that fund has paid compensation to or on behalf of the victim. If the court does not order restitution or orders partial restitution under this subsection, the court shall state on the record the reasons for not making the order or for the limited order.(b)(1) If the offense results in damage to or loss or destruction of property of a victim of the offense, the court may order the defendant:(A) to return the property to the owner of the property or someone designated by the owner; or(B) if return of the property is impossible or impractical or is an inadequate remedy, to pay an amount equal to the greater of:(i) the value of the property on the date of the damage, loss, or destruction; or(ii) the value of the property on the date of sentencing, less the value of any part of the property that is returned on the date the property is returned.(2) If the offense results in personal injury to a victim, the court may order the defendant to make restitution to:(A) the victim for any expenses incurred by the victim as a result of the offense; or(B) the compensation to victims of crime fund to the extent that fund has paid compensation to or on behalf of the victim.(3) If the victim or the victim's estate consents, the court may, in addition to an order under Subdivision (2), order the defendant to make restitution by performing services instead of by paying money or make restitution to a person or organization, other than the compensation to victims of crime fund, designated by the victim or the estate.(c) The court, in determining whether to order restitution and the amount of restitution, shall consider:(1) the amount of the loss sustained by any victim and the amount paid to or on behalf of the victim by the compensation to victims of crime fund as a result of the offense; and(2) other factors the court deems appropriate.(d) If the court orders restitution under this article and the victim is deceased the court shall order the defendant to make restitution to the victim's estate.(e) The court shall impose an order of restitution that is as fair as possible to the victim or to the compensation to victims of crime fund, as applicable. The imposition of the order may not unduly complicate or prolong the sentencing process.(f)(1) The court may not order restitution for a loss for which the victim has received or will receive compensation only from a source other than the compensation to victims of crime fund. The court may, in the interest of justice, order restitution to any person who has compensated the victim for the loss to the extent the person paid compensation. An order of restitution shall require that all restitution to a victim or to the compensation to victims of crime fund be made before any restitution to any other person is made under the order.(2) Any amount recovered by a victim from a person ordered to pay restitution in a federal or state civil proceeding is reduced by any amount previously paid to the victim by the person under an order of restitution.(g)(1) The court may require a defendant to make restitution under this article within a specified period or in specified installments. If the court requires the defendant to make restitution in specified installments, in addition to the installment payments, the court may require the defendant to pay a one-time restitution fee of $12, $6 of which the court shall retain for costs incurred in collecting the specified installments and $6 of which the court shall order to be paid to the compensation to victims of crime fund.(2) The end of the period or the last installment may not be later than:(A) the end of the period of probation, if probation is ordered;(B) five years after the end of the term of imprisonment imposed, if the court does not order probation; or(C) five years after the date of sentencing in any other case.(3) If the court does not provide otherwise, the defendant shall make restitution immediately.(4) Except as provided by Subsection (n), the order of restitution must require the defendant to: (i) make restitution directly to the person or agency that will accept and forward restitution payments to the victim or other person eligible for restitution under this article, including the compensation to victims of crime fund; (ii) make restitution directly to the victim or other person eligible for restitution under this article, including the compensation to victims of crime fund; or (iii) deliver the amount or property due as restitution to a community supervision and corrections department for transfer to the victim or person.(h) If a defendant is placed on community supervision or is paroled or released on mandatory supervision, the court or the parole panel shall order the payment of restitution ordered under this article as a condition of community supervision, parole, or mandatory supervision. The court may revoke community supervision and the parole panel may revoke parole or mandatory supervision if the defendant fails to comply with the order. In determining whether to revoke community supervision, parole, or mandatory supervision, the court or parole panel shall consider:(1) the defendant's employment status;(2) the defendant's current and future earning ability;(3) the defendant's current and future financial resources;(4) the willfulness of the defendant's failure to pay;(5) any other special circumstances that may affect the defendant's ability to pay; and(6) the victim's financial resources or ability to pay expenses incurred by the victim as a result of the offense.(i) In addition to any other terms and conditions of probation imposed under Article 42.12, the court may require a probationer to reimburse the compensation to victims of crime fund created under Subchapter B, Chapter 56, for any amounts paid from that fund to or on behalf of a victim of the probationer's offense. In this subsection, "victim" has the meaning assigned by Article 56.32.(j) The court may order a community supervision and corrections department to obtain information pertaining to the factors listed in Subsection (c) of this article. The probation officer shall include the information in the report required under Section 9(a), Article 42.12, of this code or a separate report, as the court directs. The court shall permit the defendant and the prosecuting attorney to read the report.(k) The court shall resolve any dispute relating to the proper amount or type of restitution. The standard of proof is a preponderance of the evidence. The burden of demonstrating the amount of the loss sustained by a victim as a result of the offense is on the prosecuting attorney. The burden of demonstrating the financial resources of the defendant and the financial needs of the defendant and the defendant's dependents is on the defendant. The burden of demonstrating other matters as the court deems appropriate is on the party designated by the court as justice requires.(l) Conviction of a defendant for an offense involving the act giving rise to restitution under this article estops the defendant from denying the essential allegations of that offense in any subsequent federal civil proceeding or state civil proceeding brought by the victim, to the extent consistent with state law.(m) An order of restitution may be enforced by the state or a victim named in the order to receive the restitution in the same manner as a judgment in a civil action.(n) If a defendant is convicted of or receives deferred adjudication for an offense under Section 25.05, Penal Code, if the child support order on which prosecution of the offense was based required the defendant to pay the support to a local registry or the Title IV-D agency, and if the court orders restitution under this article, the order of restitution must require the defendant to pay the child support in the following manner:(1) during any period in which the defendant is under the supervision of a community supervision and corrections department, to the department for transfer to the local registry or Title IV-D agency designated as the place of payment in the child support order; and(2) during any period in which the defendant is not under the supervision of a department, directly to the registry or agency described by Subdivision (1).(o) The department may waive a supervision fee or an administrative fee imposed on an inmate under Section 508.182, Government Code, during any period in which the inmate is required to pay restitution under this article.(p)(1) A court shall order a defendant convicted of an offense under Section 28.03(f), Penal Code, involving damage or destruction inflicted on a place of human burial or under Section 42.08, Penal Code, to make restitution in the amount described by Subsection (b)(1)(B) to a cemetery organization operating a cemetery affected by the commission of the offense.(2) If a court orders an unemancipated minor to make restitution under Subsection (a) and the minor is financially unable to make the restitution, the court may order:(A) the minor to perform a specific number of hours of community service to satisfy the restitution; or(B) the parents or other person responsible for the minor's support to make the restitution in the amount described by Subsection (b)(1)(B).(3) In this subsection, "cemetery" and "cemetery organization" have the meanings assigned by Section 711.001, Health and Safety Code.(q) The court shall order a defendant convicted of an offense under Section 22.11, Penal Code, to make restitution to the victim of the offense or the victim's employer in an amount equal to the sum of any expenses incurred by the victim or employer to:(1) test the victim for HIV, hepatitis A, hepatitis B, tuberculosis, or any other disease designated as a reportable disease under Section 81.048, Health and Safety Code; or(2) treat the victim for HIV, hepatitis A, hepatitis B, tuberculosis, or any other disease designated as a reportable disease under Section 81.048, Health and Safety Code, the victim contracts as a result of the offense.(s)(1) A court shall order a defendant convicted of an offense under Section 28.08, Penal Code, to make restitution by:(A) reimbursing the owner of the property for the cost of restoring the property; or(B) with the consent of the owner of the property, personally restoring the property by removing or painting over any markings the defendant made.(2) A court shall order a defendant convicted of an offense under Section 28.08, Penal Code, to make restitution to a political subdivision that owns public property or erects a street sign or official traffic-control device on which the defendant makes markings in violation of Section 28.08, Penal Code, by:(A) paying an amount equal to the lesser of the cost to the political subdivision of replacing or restoring the public property, street sign, or official traffic-control device; or(B) with the consent of the political subdivision, restoring the public property, street sign, or official traffic-control device by removing or painting over any markings made by the defendant on the property, sign, or device.(3) If the court orders a defendant to make restitution under this subsection and the defendant is financially unable to make the restitution, the court may order the defendant to perform a specific number of hours of community service to satisfy the restitution.(4) Notwithstanding Subsection (g)(4), a court shall direct a defendant ordered to make restitution under this subsection as a condition of community supervision to deliver the amount or property due as restitution to the defendant's supervising officer for transfer to the owner. A parole panel shall direct a defendant ordered to make restitution under this subsection as a condition of parole or mandatory supervision to deliver the amount or property due as restitution to the defendant's supervising officer. The defendant's supervising officer shall notify the court when the defendant has delivered the full amount of restitution ordered.(5) For purposes of this subsection, "official traffic-control device" has the meaning assigned by Section 541.304, Transportation Code.

Added by Acts 1993, 73rd Leg., ch. 806, Sec. 1, eff. Sept. 1, 1993. Subsec. (a) amended by Acts 1995, 74th Leg., ch. 318, Sec. 51, eff. Sept. 1, 1995; Subsec. (i) amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(111), eff. Sept. 1, 1995; Subsec. (g)(4) amended by Acts 1999, 76th Leg., ch. 40, Sec. 2, eff. Sept. 1, 1999; Subsec. (n) added by Acts 1999, 76th Leg., ch. 40, Sec. 3, eff. Sept. 1, 1999; Subsec. (h) amended by Acts 2001, 77th Leg., ch. 856, Sec. 10, eff. Sept. 1, 2001; Subsec. (o) added by Acts 2001, 77th Leg., ch. 1034, Sec. 2, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 543, Sec. 4, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 969, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1025, Sec. 2, eff. June 18, 2005.Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(10), eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1053, Sec. 2, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.021, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 639, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1040, Sec. 2, eff. September 1, 2009.

Art. 42.0371. MANDATORY RESTITUTION FOR KIDNAPPED OR ABDUCTED CHILDREN. (a) The court shall order a defendant convicted of an offense under Chapter 20, Penal Code, or Section 25.03, 25.031, or 25.04, Penal Code, to pay restitution in an amount equal to the cost of necessary rehabilitation, including medical, psychiatric, and psychological care and treatment, for the victim of the offense if the victim is younger than 17 years of age.(b) The court shall, after considering the financial circumstances of the defendant, specify in a restitution order issued under Subsection (a) the manner in which the defendant must pay the restitution.(c) A restitution order issued under Subsection (a) may be enforced by the state or a victim named in the order to receive the restitution in the same manner as a judgment in a civil action.(d) The court may hold a hearing, make findings of fact, and amend a restitution order issued under Subsection (a) if the defendant fails to pay the victim named in the order in the manner specified by the court.

Added by Acts 1999, 76th Leg., ch. 657, Sec. 1, eff. Sept. 1, 1999.

Art. 42.038. REIMBURSEMENT FOR CONFINEMENT EXPENSES. (a) In addition to any fine, cost, or fee authorized by law, a court that sentences a defendant convicted of a misdemeanor to serve a term of confinement in county jail and orders execution of the sentence may require the defendant to reimburse the county for the defendant's confinement at a rate of $25 a day.(b) A court that requires a defendant convicted of a misdemeanor or placed on deferred adjudication for a misdemeanor to submit to a period of confinement in county jail as a condition of community supervision may also require as a condition of community supervision that the defendant reimburse the county for the defendant's confinement, with the amount of reimbursement determined as if the defendant were serving an executed sentence.(c) A judge may not require reimbursement under this article if the judge determines the defendant is indigent based on the defendant's sworn statement or affidavit filed with the court. A court that requires reimbursement under this article may require the defendant to reimburse the county only for those days the defendant is confined after the date of conviction or on which a plea of guilty or nolo contendere was entered. The court may not require a defendant to reimburse the county for those days the defendant was confined after arrest and before the date of conviction or on which the plea of guilty or nolo contendere was entered.(d) The court, in determining whether to order reimbursement under this article, shall consider:(1) the defendant's employment status, earning ability, and financial resources; and(2) any other special circumstances that may affect the defendant's ability to pay, including child support obligations and including any financial responsibilities owed by the defendant to dependents or restitution payments owed by the defendant to a victim.(e) On the day on which a defendant who is required to reimburse the county under this article discharges an executed sentence of confinement or completes the period of confinement required as a condition of community supervision, the sheriff shall present to the defendant a bill computed by multiplying the daily rate of $25 times the number of days the defendant was confined in the county jail, not counting the day on which the execution of the sentence or the period of confinement began. For purposes of this subsection, a defendant who is confined in county jail for only a portion of a day is nonetheless considered to have been confined for the whole day.(f) The court may require a defendant to reimburse the county under this article by paying to the sheriff the bill presented by the sheriff within a specified period or in specified installments. The end of the period or the last installment may not be later than:(1) the end of the period of community supervision, if community supervision is ordered; or(2) the fifth anniversary of the last day of the term of confinement, if the court does not order community supervision.

Added by Acts 1999, 76th Leg., ch. 295, Sec. 1, eff. Sept. 1, 1999.

Art. 42.04. SENTENCE WHEN APPEAL IS TAKEN. When a defendant is sentenced to death, no date shall be set for the execution of sentence until after the receipt by the clerk of the trial court of the mandate of affirmance of the court of criminal appeals.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1981, 67th Leg., p. 809, ch. 291, Sec. 114, eff. Sept. 1, 1981.

Art. 42.05. IF COURT IS ABOUT TO ADJOURN. The time limit within which any act is to be done within the meaning of this Code shall not be affected by the expiration of the term of the court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 42.07. REASONS TO PREVENT SENTENCE. Before pronouncing sentence, the defendant shall be asked whether he has anything to say why the sentence should not be pronounced against him. The only reasons which can be shown, on account of which sentence cannot be pronounced, are:1. That the defendant has received a pardon from the proper authority, on the presentation of which, legally authenticated, he shall be discharged.2. That the defendant is incompetent to stand trial; and if evidence be shown to support a finding of incompetency to stand trial, no sentence shall be pronounced, and the court shall proceed under Chapter 46B; and3. When a person who has been convicted escapes after conviction and before sentence and an individual supposed to be the same has been arrested he may before sentence is pronounced, deny that he is the person convicted, and an issue be accordingly tried before a jury, or before the court if a jury is waived, as to his identity.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1975, 64th Leg., p. 1102, ch. 415, Sec. 3, eff. June 19, 1975.

Amended by Acts 1981, 67th Leg., p. 810, ch. 291, Sec. 115, eff. Sept. 1, 1981; Acts 2003, 78th Leg., ch. 35, Sec. 3, eff. Jan. 1, 2004.

Art. 42.08. CUMULATIVE OR CONCURRENT SENTENCE. (a) When the same defendant has been convicted in two or more cases, judgment and sentence shall be pronounced in each case in the same manner as if there had been but one conviction. Except as provided by Sections (b) and (c) of this article, in the discretion of the court, the judgment in the second and subsequent convictions may either be that the sentence imposed or suspended shall begin when the judgment and the sentence imposed or suspended in the preceding conviction has ceased to operate, or that the sentence imposed or suspended shall run concurrently with the other case or cases, and sentence and execution shall be accordingly; provided, however, that the cumulative total of suspended sentences in felony cases shall not exceed 10 years, and the cumulative total of suspended sentences in misdemeanor cases shall not exceed the maximum period of confinement in jail applicable to the misdemeanor offenses, though in no event more than three years, including extensions of periods of community supervision under Section 22, Article 42.12, of this code, if none of the offenses are offenses under Chapter 49, Penal Code, or four years, including extensions, if any of the offenses are offenses under Chapter 49, Penal Code.(b) If a defendant is sentenced for an offense committed while the defendant was an inmate in the Texas Department of Criminal Justice and serving a sentence for an offense other than a state jail felony and the defendant has not completed the sentence he was serving at the time of the offense, the judge shall order the sentence for the subsequent offense to commence immediately on completion of the sentence for the original offense.(c) If a defendant has been convicted in two or more cases and the court suspends the imposition of the sentence in one of the cases, the court may not order a sentence of confinement to commence on the completion of a suspended sentence for an offense.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1985, 69th Leg., ch. 29, Sec. 1, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 513, Sec. 1, eff. Aug. 31, 1987; Subsec. (a) amended by Acts 1989, 71st Leg., ch. 785, Sec. 4.11, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 5.03, eff. Sept. 1, 1993.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.022, eff. September 1, 2009.

Art. 42.09. COMMENCEMENT OF SENTENCE; STATUS DURING APPEAL; PEN PACKET.Sec. 1. Except as provided in Sections 2 and 3, a defendant shall be delivered to a jail or to the Texas Department of Criminal Justice when his sentence is pronounced, or his sentence to death is announced, by the court. The defendant's sentence begins to run on the day it is pronounced, but with all credits, if any, allowed by Article 42.03.Sec. 2. If a defendant appeals his conviction and is released on bail pending disposition of his appeal, when his conviction is affirmed, the clerk of the trial court, on receipt of the mandate from the appellate court, shall issue a commitment against the defendant. The officer executing the commitment shall endorse thereon the date he takes the defendant into custody and the defendant's sentence begins to run from the date endorsed on the commitment. The Texas Department of Criminal Justice shall admit the defendant named in the commitment on the basis of the commitment.Sec. 3. If a defendant is convicted of a felony and sentenced to death, life, or a term of more than ten years in the Texas Department of Criminal Justice and he gives notice of appeal, he shall be transferred to the department on a commitment pending a mandate from the court of appeals or the Court of Criminal Appeals.Sec. 4. If a defendant is convicted of a felony, is eligible for release on bail pending appeal under Article 44.04(b), and gives notice of appeal, he shall be transferred to the Texas Department of Criminal Justice on a commitment pending a mandate from the Court of Appeals or the Court of Criminal Appeals upon request in open court or upon written request to the sentencing court. Upon a valid transfer to the department under this section, the defendant may not thereafter be released on bail pending his appeal.Sec. 5. If a defendant is transferred to the Texas Department of Criminal Justice pending appeal under Section 3 or 4, his sentence shall be computed as if no appeal had been taken if the appeal is affirmed.Sec. 6. All defendants who have been transferred to the Texas Department of Criminal Justice pending the appeal of their convictions under this article shall be under the control and authority of the department for all purposes as if no appeal were pending.Sec. 7. If a defendant is sentenced to a term of imprisonment in the Texas Department of Criminal Justice but is not transferred to the department under Section 3 or 4, the court, before the date on which it would lose jurisdiction under Section 6(a), Article 42.12, shall send to the department a document containing a statement of the date on which the defendant's sentence was pronounced and credits earned by the defendant under Article 42.03 as of the date of the statement.Sec. 8. (a) A county that transfers a defendant to the Texas Department of Criminal Justice under this article shall deliver to an officer designated by the department:(1) a copy of the judgment entered pursuant to Article 42.01, completed on a standardized felony judgment form described by Section 4 of that article;(2) a copy of any order revoking community supervision and imposing sentence pursuant to Section 23, Article 42.12, including:(A) any amounts owed for restitution, fines, and court costs, completed on a standardized felony judgment form described by Section 4, Article 42.01; and(B) a copy of the client supervision plan prepared for the defendant by the community supervision and corrections department supervising the defendant, if such a plan was prepared;(3) a written report that states the nature and the seriousness of each offense and that states the citation to the provision or provisions of the Penal Code or other law under which the defendant was convicted;(4) a copy of the victim impact statement, if one has been prepared in the case under Article 56.03;(5) a statement as to whether there was a change in venue in the case and, if so, the names of the county prosecuting the offense and the county in which the case was tried;(6) if requested, information regarding the criminal history of the defendant, including the defendant's state identification number if the number has been issued;(7) a copy of the indictment or information for each offense;(8) a checklist sent by the department to the county and completed by the county in a manner indicating that the documents required by this subsection and Subsection (c) accompany the defendant;(9) if prepared, a copy of a presentence or postsentence investigation report prepared under Section 9, Article 42.12;(10) a copy of any detainer, issued by an agency of the federal government, that is in the possession of the county and that has been placed on the defendant;(11) if prepared, a copy of the defendant's Texas Uniform Health Status Update Form; and(12) a written description of a hold or warrant, issued by any other jurisdiction, that the county is aware of and that has been placed on or issued for the defendant.(b) The Texas Department of Criminal Justice shall not take a defendant into custody under this article until the designated officer receives the documents required by Subsections (a) and (c) of this section. The designated officer shall certify under the seal of the department the documents received under Subsections (a) and (c) of this section. A document certified under this subsection is self-authenticated for the purposes of Rules 901 and 902, Texas Rules of Evidence.(c) A county that transfers a defendant to the Texas Department of Criminal Justice under this article shall also deliver to the designated officer any presentence or postsentence investigation report, revocation report, psychological or psychiatric evaluation of the defendant, including an evaluation prepared for the juvenile court before transferring the defendant to criminal court and contained in the criminal prosecutor's file, and available social or psychological background information relating to the defendant and may deliver to the designated officer any additional information upon which the judge or jury bases the punishment decision.(d) The correctional institutions division of the Texas Department of Criminal Justice shall make documents received under Subsections (a) and (c) available to the parole division on the request of the parole division and shall, on release of a defendant on parole or to mandatory supervision, immediately provide the parole division with copies of documents received under Subsection (a). The parole division shall provide to the parole officer appointed to supervise the defendant a comprehensive summary of the information contained in the documents referenced in this section not later than the 14th day after the date of the defendant's release. The summary shall include a current photograph of the defendant and a complete set of the defendant's fingerprints. Upon written request from the county sheriff, the photograph and fingerprints shall be filed with the sheriff of the county to which the parolee is assigned if that county is not the county from which the parolee was sentenced.(e) A county is not required to deliver separate documents containing information relating to citations to provisions of the Penal Code or other law and to changes of venue, as otherwise required by Subsections (a)(3) and (a)(5) of this article, if the standardized felony judgment form described by Section 4, Article 42.01, of this code is modified to require that information.(f) Except as provided by Subsection (g) of this section, the county sheriff is responsible for ensuring that documents and information required by this section accompany defendants sentenced by district courts in the county to the Texas Department of Criminal Justice.(g) If the presiding judge of the administrative judicial region in which the county is located determines that the county sheriff is unable to perform the duties required by Subsection (f) of this section, the presiding judge may impose those duties on:(1) the district clerk; or(2) the prosecutor of each district court in the county.(h) If a parole panel releases on parole a person who is confined in a jail in this state, a federal correctional institution, or a correctional institution in another state, the Texas Department of Criminal Justice shall request the sheriff who would otherwise be required to transfer the person to the department to forward to the department the information described by Subsections (a) and (c) of this section. The sheriff shall comply with the request of the department. The department shall determine whether the information forwarded by the sheriff under this subsection contains a thumbprint taken from the person in the manner provided by Article 38.33 of this code and, if not, the department shall obtain a thumbprint taken in the manner provided by that article and shall forward the thumbprint to the department for inclusion with the information sent by the sheriff.(i) A county may deliver the documents required under Subsections (a) and (c) of this section to the Texas Department of Criminal Justice by electronic means. For purposes of this subsection, "electronic means" means the transmission of data between word processors, data processors, or similar automated information equipment over dedicated cables, commercial lines, or other similar methods of transmission.(j) If after a county transfers a defendant or inmate to the Texas Department of Criminal Justice the charges on which the defendant or inmate was convicted and for which the defendant or inmate was transferred are dismissed, the county shall immediately notify an officer designated by the department of the dismissal.Sec. 9. A county that transfers a defendant to the Texas Department of Criminal Justice under this article may deliver to an officer designated by the department a certified copy of a final order of a state or federal court that dismisses as frivolous or malicious a lawsuit brought by the inmate while the inmate was confined in the county jail awaiting transfer to the department following conviction of a felony or revocation of community supervision, parole, or mandatory supervision. The county may deliver the copy to the department at the time of the transfer of the inmate or at any time after the transfer of the inmate.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1973, 63rd Leg., p. 206, ch. 91, Sec. 2, eff. Aug. 27, 1973; Acts 1977, 65th Leg., p. 2018, ch. 806, Sec. 1, eff. Aug. 29, 1977.

Amended by Acts 1981, 67th Leg., p. 810, ch. 291, Sec. 117, eff. Sept. 1, 1981. Sec. 7 added by Acts 1983, 68th Leg., p. 148, ch. 40, Sec. 1, eff. April 26, 1983; Acts 1983, 68th Leg., p. 4668, ch. 810, Sec. 1, eff. Sept. 1, 1983; Sec. 8 amended by Acts 1985, 69th Leg., ch. 344, Sec. 3, eff. Jan. 1, 1986; Acts 1987, 70th Leg., ch. 1049, Sec. 53, eff. Sept. 1, 1987; Sec. 8(a) amended by Acts 1989, 71st Leg., ch. 785, Sec. 4.12, eff. Sept. 1, 1989; Sec. 8(h) added by Acts 1989, 71st Leg., ch. 33, Sec. 2, eff. April 26, 1989; Sec. 8(a) amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 11.05, eff. Aug. 29, 1991. Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 5.03, eff. Sept. 1, 1993; Sec. 8(a) to (c) amended by Acts 1995, 74th Leg., ch. 321, Sec. 3.001, eff. Sept. 1, 1995; Sec. 8(d) amended by Acts 1995, 74th Leg., ch. 321, Sec. 3.001, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 723, Sec. 1, eff. Sept. 1, 1995; Sec. 8(f), (h), (i) amended by Acts 1995, 74th Leg., ch. 321, Sec. 3.001, eff. Sept. 1, 1995; Sec. 8(a) amended by Acts 1999, 76th Leg., ch. 1188, Sec. 1.42, eff. Sept. 1, 1999; Sec. 8(c) amended by Acts 1999, 76th Leg., ch. 1477, Sec. 29, eff. Sept. 1, 1999; Sec. 9 added by Acts 1999, 76th Leg., ch. 655, Sec. 1, eff. June 18, 1999; Sec. 4 amended by Acts 2001, 77th Leg., ch. 214, Sec. 1, eff. May 22, 2001; Sec. 8(j) added by Acts 2001, 77th Leg., ch. 453, Sec. 1, eff. June 8, 2001; Sec. 8(a) amended by Acts 2003, 78th Leg., ch. 14, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 4.005, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1308, Sec. 4, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.023, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.024, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 980, Sec. 1, eff. September 1, 2009.

Art. 42.10. SATISFACTION OF JUDGMENT AS IN MISDEMEANOR CONVICTIONS. When a person is convicted of a felony, and the punishment assessed is only a fine or a term in jail, or both, the judgment may be satisfied in the same manner as a conviction for a misdemeanor is by law satisfied.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 42.111. DEFERRAL OF PROCEEDINGS IN CASES APPEALED TO COUNTY COURT. If a defendant convicted of a misdemeanor punishable by fine only appeals the conviction to a county court, on the trial in county court the defendant may enter a plea of guilty or nolo contendere to the offense. If the defendant enters a plea of guilty or nolo contendere, the court may defer further proceedings without entering an adjudication of guilt in the same manner as provided for the deferral of proceedings in justice court or municipal court under Article 45.051 of this code. This article does not apply to a misdemeanor case disposed of under Subchapter B, Chapter 543, Transportation Code, or a serious traffic violation as defined by Section 522.003, Transportation Code.

Added by Acts 1989, 71st Leg., ch. 399, Sec. 2, eff. June 14, 1989. Amended by Acts 1991, 72nd Leg., ch. 775, Sec. 18, eff. Sept. 1, 1991; Acts 1999, 76th Leg., ch. 62, Sec. 3.03, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1545, Sec. 62, eff. Sept. 1, 1999.

Art. 42.12. COMMUNITY SUPERVISION.PurposeSec. 1. It is the purpose of this article to place wholly within the state courts the responsibility for determining when the imposition of sentence in certain cases shall be suspended, the conditions of community supervision, and the supervision of defendants placed on community supervision, in consonance with the powers assigned to the judicial branch of this government by the Constitution of Texas. It is the purpose of this article to remove from existing statutes the limitations, other than questions of constitutionality, that have acted as barriers to effective systems of community supervision in the public interest.DefinitionsSec. 2. In this article:(1) "Court" means a court of record having original criminal jurisdiction.(2) "Community supervision" means the placement of a defendant by a court under a continuum of programs and sanctions, with conditions imposed by the court for a specified period during which:(A) criminal proceedings are deferred without an adjudication of guilt; or(B) a sentence of imprisonment or confinement, imprisonment and fine, or confinement and fine, is probated and the imposition of sentence is suspended in whole or in part.(3) "Supervision officer" means a person appointed or employed under Section 76.004, Government Code, to supervise defendants placed on community supervision.(4) "Electronic monitoring" includes voice tracking systems, position tracking systems, position location systems, biometric tracking systems, and any other electronic or telecommunications system that may be used to assist in the supervision of individuals under this article.Judge Ordered Community SupervisionSec. 3. (a) A judge, in the best interest of justice, the public, and the defendant, after conviction or a plea of guilty or nolo contendere, may suspend the imposition of the sentence and place the defendant on community supervision or impose a fine applicable to the offense and place the defendant on community supervision.(b) In a felony case the minimum period of community supervision is the same as the minimum term of imprisonment applicable to the offense and the maximum period of community supervision is, subject to the extensions provided by Section 22:(1) 10 years, for a felony other than a third degree felony described by Subdivision (2); and(2) five years, for the following third degree felonies:(A) a third degree felony under Title 7, Penal Code, other than an offense under Section 33.021(c), Penal Code; and(B) a third degree felony under Chapter 481, Health and Safety Code.(c) The maximum period of community supervision in a misdemeanor case is two years.(d) A judge may increase the maximum period of community supervision in the manner provided by Section 22(c) or 22A of this article.(e) A defendant is not eligible for community supervision under this section if the defendant:(1) is sentenced to a term of imprisonment that exceeds 10 years; or(2) is sentenced to serve a term of confinement under Section 12.35, Penal Code.(f) The minimum period of community supervision for a felony described by Section 13B(b) is five years and the maximum period of supervision is 10 years.(g) A judge shall not deny community supervision to a defendant based solely on the defendant's inability to speak, read, write, hear, or understand English.(h) The minimum period of community supervision under this section for an offense under Section 30.04, Penal Code, punishable as a Class A misdemeanor with a minimum term of confinement of six months is one year.Secs. 3a to 3f. [Blank].Limitation on Judge Ordered Community SupervisionSec. 3g. (a) The provisions of Section 3 of this article do not apply:(1) to a defendant adjudged guilty of an offense under:(A) Section 19.02, Penal Code (Murder);(B) Section 19.03, Penal Code (Capital murder);(C) Section 21.11(a)(1), Penal Code (Indecency with a child);(D) Section 20.04, Penal Code (Aggravated kidnapping);(E) Section 22.021, Penal Code (Aggravated sexual assault);(F) Section 29.03, Penal Code (Aggravated robbery);(G) Chapter 481, Health and Safety Code, for which punishment is increased under:(i) Section 481.140, Health and Safety Code; or(ii) Section 481.134(c), (d), (e), or (f), Health and Safety Code, if it is shown that the defendant has been previously convicted of an offense for which punishment was increased under any of those subsections;(H) Section 22.011, Penal Code (Sexual assault);(I) Section 22.04(a)(1), Penal Code (Injury to a child, elderly individual, or disabled individual), if the offense is punishable as a felony of the first degree and the victim of the offense is a child;(J) Section 43.25, Penal Code (Sexual performance by a child); or(K) Section 15.03, Penal Code, if the offense is punishable as a felony of the first degree; or(2) to a defendant when it is shown that a deadly weapon as defined in Section 1.07, Penal Code, was used or exhibited during the commission of a felony offense or during immediate flight therefrom, and that the defendant used or exhibited the deadly weapon or was a party to the offense and knew that a deadly weapon would be used or exhibited. On an affirmative finding under this subdivision, the trial court shall enter the finding in the judgment of the court. On an affirmative finding that the deadly weapon was a firearm, the court shall enter that finding in its judgment.(b) If there is an affirmative finding under Subsection (a)(2) in the trial of a felony of the second degree or higher that the deadly weapon used or exhibited was a firearm and the defendant is granted community supervision, the court may order the defendant confined in the Texas Department of Criminal Justice for not less than 60 and not more than 120 days. At any time after the defendant has served 60 days in the custody of the department, the sentencing judge, on his own motion or on motion of the defendant, may order the defendant released to community supervision. The department shall release the defendant to community supervision after he has served 120 days.Jury Recommended Community SupervisionSec. 4. (a) A jury that imposes confinement as punishment for an offense may recommend to the judge that the judge suspend the imposition of the sentence and place the defendant on community supervision. A judge shall suspend the imposition of the sentence and place the defendant on community supervision if the jury makes that recommendation in the verdict.(b) If the jury recommends to the judge that the judge place the defendant on community supervision, the judge shall place the defendant on community supervision for any period permitted under Section 3(b) or 3(c) of this article, as appropriate.(c) A judge may increase the maximum period of community supervision in the manner provided by Section 22(c) or Section 22A of this article.(d) A defendant is not eligible for community supervision under this section if the defendant:(1) is sentenced to a term of imprisonment that exceeds 10 years;(2) is convicted of a state jail felony for which suspension of the imposition of the sentence occurs automatically under Section 15(a);(3) does not file a sworn motion under Subsection (e) of this section or for whom the jury does not enter in the verdict a finding that the information contained in the motion is true;(4) is convicted of an offense for which punishment is increased under Section 481.134(c), (d), (e), or (f), Health and Safety Code, if it is shown that the defendant has been previously convicted of an offense for which punishment was increased under any one of those subsections;(5) is convicted of an offense listed in Section 3g(a)(1)(C), (E), or (H), if the victim of the offense was younger than 14 years of age at the time the offense was committed;(6) is convicted of an offense listed in Section 3g(a)(1)(D), if the victim of the offense was younger than 14 years of age at the time the offense was committed and the actor committed the offense with the intent to violate or abuse the victim sexually;(7) is convicted of an offense listed in Section 3g(a)(1)(J); or(8) is adjudged guilty of an offense under Section 19.02, Penal Code.(e) A defendant is eligible for community supervision under this section only if before the trial begins the defendant files a written sworn motion with the judge that the defendant has not previously been convicted of a felony in this or any other state, and the jury enters in the verdict a finding that the information in the defendant's motion is true.(f) The minimum period of community supervision under this section for an offense under Section 30.04, Penal Code, punishable as a Class A misdemeanor with a minimum term of confinement of six months is one year.Deferred Adjudication; Community SupervisionSec. 5. (a) Except as provided by Subsection (d) of this section, when in the judge's opinion the best interest of society and the defendant will be served, the judge may, after receiving a plea of guilty or plea of nolo contendere, hearing the evidence, and finding that it substantiates the defendant's guilt, defer further proceedings without entering an adjudication of guilt, and place the defendant on community supervision. A judge may place on community supervision under this section a defendant charged with an offense under Section 21.11, 22.011, or 22.021, Penal Code, regardless of the age of the victim, or a defendant charged with a felony described by Section 13B(b) of this article, only if the judge makes a finding in open court that placing the defendant on community supervision is in the best interest of the victim. The failure of the judge to find that deferred adjudication is in the best interest of the victim is not grounds for the defendant to set aside the plea, deferred adjudication, or any subsequent conviction or sentence. After placing the defendant on community supervision under this section, the judge shall inform the defendant orally or in writing of the possible consequences under Subsection (b) of this section of a violation of community supervision. If the information is provided orally, the judge must record and maintain the judge's statement to the defendant. The failure of a judge to inform a defendant of possible consequences under Subsection (b) of this section is not a ground for reversal unless the defendant shows that he was harmed by the failure of the judge to provide the information. In a felony case, the period of community supervision may not exceed 10 years. For a defendant charged with a felony under Section 21.11, 22.011, or 22.021, Penal Code, regardless of the age of the victim, and for a defendant charged with a felony described by Section 13B(b) of this article, the period of community supervision may not be less than five years. In a misdemeanor case, the period of community supervision may not exceed two years. A judge may increase the maximum period of community supervision in the manner provided by Section 22(c) or 22A of this article. The judge may impose a fine applicable to the offense and require any reasonable conditions of community supervision, including mental health treatment under Section 11(d) of this article, that a judge could impose on a defendant placed on community supervision for a conviction that was probated and suspended, including confinement. The provisions of Section 15 of this article specifying whether a defendant convicted of a state jail felony is to be confined in a county jail or state jail felony facility and establishing the minimum and maximum terms of confinement as a condition of community supervision apply in the same manner to a defendant placed on community supervision after pleading guilty or nolo contendere to a state jail felony. However, upon written motion of the defendant requesting final adjudication filed within 30 days after entering such plea and the deferment of adjudication, the judge shall proceed to final adjudication as in all other cases.(b) On violation of a condition of community supervision imposed under Subsection (a) of this section, the defendant may be arrested and detained as provided in Section 21 of this article. The defendant is entitled to a hearing limited to the determination by the court of whether it proceeds with an adjudication of guilt on the original charge. This determination is reviewable in the same manner as a revocation hearing conducted under Section 21 of this article in a case in which an adjudication of guilt had not been deferred. After an adjudication of guilt, all proceedings, including assessment of punishment, pronouncement of sentence, granting of community supervision, and defendant's appeal continue as if the adjudication of guilt had not been deferred. A court assessing punishment after an adjudication of guilt of a defendant charged with a state jail felony may suspend the imposition of the sentence and place the defendant on community supervision or may order the sentence to be executed, regardless of whether the defendant has previously been convicted of a felony.(c) On expiration of a community supervision period imposed under Subsection (a), if the judge has not proceeded to adjudication of guilt, the judge shall dismiss the proceedings against the defendant and discharge him. The judge may dismiss the proceedings and discharge a defendant, other than a defendant charged with an offense requiring the defendant to register as a sex offender under Chapter 62, prior to the expiration of the term of community supervision if in the judge's opinion the best interest of society and the defendant will be served. The judge may not dismiss the proceedings and discharge a defendant charged with an offense requiring the defendant to register under Chapter 62. Except as provided by Section 12.42(g), Penal Code, a dismissal and discharge under this section may not be deemed a conviction for the purposes of disqualifications or disabilities imposed by law for conviction of an offense. For any defendant who receives a dismissal and discharge under this section:(1) upon conviction of a subsequent offense, the fact that the defendant had previously received community supervision with a deferred adjudication of guilt shall be admissible before the court or jury to be considered on the issue of penalty;(2) if the defendant is an applicant for a license or is a licensee under Chapter 42, Human Resources Code, the Department of Family and Protective Services may consider the fact that the defendant previously has received community supervision with a deferred adjudication of guilt under this section in issuing, renewing, denying, or revoking a license under that chapter; and(3) if the defendant is a person who has applied for registration to provide mental health or medical services for the rehabilitation of sex offenders, the Council on Sex Offender Treatment may consider the fact that the defendant has received community supervision under this section in issuing, renewing, denying, or revoking a license or registration issued by that council.(d) In all other cases the judge may grant deferred adjudication unless:(1) the defendant is charged with an offense:(A) under Sections 49.04-49.08, Penal Code; or(B) for which punishment may be increased under Section 481.134(c), (d), (e), or (f), Health and Safety Code, if it is shown that the defendant has been previously convicted of an offense for which punishment was increased under any one of those subsections;(2) the defendant:(A) is charged with an offense under Section 21.11, 22.011, or 22.021, Penal Code, regardless of the age of the victim, or a felony described by Section 13B(b) of this article; and(B) has previously been placed on community supervision for any offense under Paragraph (A) of this subdivision; or(3) the defendant is charged with an offense under:(A) Section 21.02, Penal Code; or(B) Section 22.021, Penal Code, that is punishable under Subsection (f) of that section or under Section 12.42(c)(3), Penal Code.(e) If a judge places on community supervision under this section a defendant charged with an offense under Section 20.02, 20.03, or 20.04, Penal Code, or an attempt, conspiracy, or solicitation to commit one of those offenses, the judge shall make an affirmative finding of fact and file a statement of that affirmative finding with the papers in the case if the judge determines that the victim or intended victim was younger than 17 years of age at the time of the offense.(f) A record in the custody of the court clerk regarding a case in which a person is granted deferred adjudication is not confidential.(g) If a judge places on community supervision under this section a defendant charged with an offense under Section 21.11, 22.011, 22.021, or 43. 25, Penal Code, the judge shall make an affirmative finding of fact and file a statement of that affirmative finding with the papers in the case if the judge determines that:(1) at the time of the offense, the defendant was younger than 19 years of age and the victim or intended victim was at least 13 years of age; and(2) the charge to which the plea is entered under this section is based solely on the ages of the defendant and the victim or intended victim at the time of the offense.(h) A court retains jurisdiction to hold a hearing under Subsection (b) and to proceed with an adjudication of guilt, regardless of whether the period of community supervision imposed on the defendant has expired, if before the expiration the attorney representing the state files a motion to proceed with the adjudication and a capias is issued for the arrest of the defendant.(i) If a judge places on community supervision under this section a defendant charged with an offense, on the motion of the attorney representing the state the judge shall make an affirmative finding of fact and file a statement of that affirmative finding in the papers in the case if the judge determines that, regardless of whether the conduct at issue is the subject of the prosecution or part of the same criminal episode as the conduct that is the subject of the prosecution, a victim in the trial:(1) is or has been a victim of a severe form of trafficking in persons, as defined by 22 U.S.C. Section 7102(8); or(2) has suffered substantial physical or mental abuse as a result of having been a victim of criminal activity described by 8 U.S.C. Section 1101(a)(15)(U)(iii).(j) That part of the papers in the case containing an affirmative finding under Subsection (i):(1) must include specific information identifying the victim, as available;(2) may not include information identifying the victim's location; and(3) is confidential, unless written consent for the release of the affirmative finding is obtained from the victim or, if the victim is younger than 18 years of age, the victim's parent or guardian.Continuing Court Jurisdiction in Felony CasesSec. 6. (a) For the purposes of this section, the jurisdiction of a court imposing a sentence requiring imprisonment in the Texas Department of Criminal Justice for an offense other than a state jail felony continues for 180 days from the date the execution of the sentence actually begins. Before the expiration of 180 days from the date the execution of the sentence actually begins, the judge of the court that imposed such sentence may on his own motion, on the motion of the attorney representing the state, or on the written motion of the defendant, suspend further execution of the sentence and place the defendant on community supervision under the terms and conditions of this article, if in the opinion of the judge the defendant would not benefit from further imprisonment and:(1) the defendant is otherwise eligible for community supervision under this article; and(2) the defendant had never before been incarcerated in a penitentiary serving a sentence for a felony.(b) When the defendant or the attorney representing the state files a written motion requesting suspension by the judge of further execution of the sentence and placement of the defendant on community supervision, and when requested to do so by the judge, the clerk of the court shall request a copy of the defendant's record while imprisoned from the Texas Department of Criminal Justice or, if the defendant is confined in county jail, from the sheriff. Upon receipt of such request, the Texas Department of Criminal Justice or the sheriff shall forward to the judge, as soon as possible, a full and complete copy of the defendant's record while imprisoned or confined. When the defendant files a written motion requesting suspension of further execution of the sentence and placement on community supervision, he shall immediately deliver or cause to be delivered a true and correct copy of the motion to the office of the attorney representing the state.(c) The judge may deny the motion without a hearing but may not grant the motion without holding a hearing and providing the attorney representing the state and the defendant the opportunity to present evidence on the motion.Continuing Court Jurisdiction in Misdemeanor CasesSec. 7. (a) For the purposes of this section, the jurisdiction of the courts in this state in which a sentence requiring confinement in a jail is imposed for conviction of a misdemeanor shall continue for 180 days from the date the execution of the sentence actually begins. The judge of the court that imposed such sentence may on his own motion, on the motion of the attorney representing the state, or on the written motion of the defendant suspend further execution of the sentence and place the defendant on community supervision under the terms and conditions of this article, if in the opinion of the judge the defendant would not benefit from further confinement.(b) When the defendant files a written motion with the court requesting suspension of further execution of the sentence and placement on community supervision or when requested to do so by the judge, the clerk of the court shall request a copy of the defendant's record while confined from the agency operating the jail where the defendant is confined. Upon receipt of such request, the agency operating the jail where the defendant is confined shall forward to the court as soon as possible a full and complete copy of the defendant's record while confined.(c) The judge may deny the motion without a hearing but may not grant a motion without holding a hearing and allowing the attorney representing the state and the defendant to present evidence in the case.State Boot Camp ProgramSec. 8. (a) For the purposes of this section, the jurisdiction of a court imposing a sentence requiring imprisonment in the Texas Department of Criminal Justice for an offense other than a state jail felony continues for 180 days from the date on which the convicted person is received into custody by the department. After the expiration of 75 days but prior to the expiration of 180 days from the date on which the convicted person is received into custody by the department, the judge of the court that imposed the sentence may suspend further execution of the sentence imposed and place the person on community supervision under the terms and conditions of this article, if in the opinion of the judge the person would not benefit from further imprisonment. The court shall clearly indicate in its order recommending the placement of the person in the state boot camp program that the court is not retaining jurisdiction over the person for the purposes of Section 6. A court may recommend a person for placement in the state boot camp program only if:(1) the person is otherwise eligible for community supervision under this article;(2) the person is 17 years of age or older but younger than 26 years and is physically and mentally capable of participating in a program that requires strenuous physical activity; and(3) the person is not convicted of an offense punishable as a state jail felony.(b) On the 76th day after the day on which the convicted person is received into custody by the department, the department shall send the convicting court the record of the person's progress, conduct, and conformity to department rules.(c) The judge's recommendation that a person be placed in the state boot camp program created under Section 499.052, Government Code, does not give the court the power to hold the Texas Department of Criminal Justice or any officer or employee of the department in contempt of court for failure to adhere to that recommendation.Presentence InvestigationsSec. 9. (a) Except as provided by Subsection (g) of this section, before the imposition of sentence by a judge in a felony case, and except as provided by Subsection (b) of this section, before the imposition of sentence by a judge in a misdemeanor case the judge shall direct a supervision officer to report to the judge in writing on the circumstances of the offense with which the defendant is charged, the amount of restitution necessary to adequately compensate a victim of the offense, the criminal and social history of the defendant, and any other information relating to the defendant or the offense requested by the judge. It is not necessary that the report contain a sentencing recommendation, but the report must contain a proposed client supervision plan describing programs and sanctions that the community supervision and corrections department would provide the defendant if the judge suspended the imposition of the sentence or granted deferred adjudication.(b) The judge is not required to direct a supervision officer to prepare a report in a misdemeanor case if:(1) the defendant requests that a report not be made and the judge agrees to the request; or(2) the judge finds that there is sufficient information in the record to permit the meaningful exercise of sentencing discretion and the judge explains this finding on the record.(c) The judge may not inspect a report and the contents of the report may not be disclosed to any person unless:(1) the defendant pleads guilty or nolo contendere or is convicted of the offense; or(2) the defendant, in writing, authorizes the judge to inspect the report.(d) Unless waived by the defendant, at least 48 hours before sentencing a defendant, the judge shall permit the defendant or his counsel to read the presentence report.(e) The judge shall allow the defendant or his attorney to comment on a presentence investigation or a postsentence report and, with the approval of the judge, introduce testimony or other information alleging a factual inaccuracy in the investigation or report.(f) The judge shall allow the attorney representing the state access to any information made available to the defendant under this section.(g) A judge is not required to direct an officer to prepare a presentence report in a felony case under this section if:(1) punishment is to be assessed by a jury;(2) the defendant is convicted of or enters a plea of guilty or nolo contendere to capital murder;(3) the only available punishment is imprisonment; or(4) the judge is informed that a plea bargain agreement exists, under which the defendant agrees to a punishment of imprisonment, and the judge intends to follow the agreement.(h) On a determination by the judge that alcohol or drug abuse may have contributed to the commission of the offense, or in any case involving a second or subsequent offense under Section 49.04, Penal Code, committed within five years of the date on which the most recent preceding offense was committed, or a second or subsequent offense under Section 49.07 or 49.08 of that code that involves the operation of a motor vehicle, committed within five years of the date on which the most recent preceding offense was committed, the judge shall direct a supervision officer approved by the community supervision and corrections department or the judge or a person, program, or other agency approved by the Texas Commission on Alcohol and Drug Abuse, to conduct an evaluation to determine the appropriateness of, and a course of conduct necessary for, alcohol or drug rehabilitation for a defendant and to report that evaluation to the judge. The evaluation shall be made:(1) after arrest and before conviction, if requested by the defendant;(2) after conviction and before sentencing, if the judge assesses punishment in the case;(3) after sentencing and before the entry of a final judgment, if the jury assesses punishment in the case; or(4) after community supervision is granted, if the evaluation is required as a condition of community supervision under Section 13 of this article.(i) A presentence investigation conducted on any defendant convicted of a felony offense who appears to the judge through its own observation or on suggestion of a party to have a mental impairment shall include a psychological evaluation which determines, at a minimum, the defendant's IQ and adaptive behavior score. The results of the evaluation shall be included in the report to the judge as required by Subsection (a) of this section.(j) The judge by order may direct that any information and records that are not privileged and that are relevant to a report required by Subsection (a) or Subsection (k) of this section be released to an officer conducting a presentence investigation under Subsection (i) of this section or a postsentence report under Subsection (k) of this section. The judge may also issue a subpoena to obtain that information. A report and all information obtained in connection with a presentence investigation or postsentence report are confidential and may be released only:(1) to those persons and under those circumstances authorized under Subsections (d), (e), (f), (h), (k), and (l) of this section;(2) pursuant to Section 614.017, Health and Safety Code; or(3) as directed by the judge for the effective supervision of the defendant.(k) If a presentence report in a felony case is not required under this section, the judge may direct the officer to prepare a postsentence report containing the same information that would have been required for the presentence report, other than a proposed client supervision plan and any information that is reflected in the judgment. If the postsentence report is ordered, the officer shall send the report to the clerk of the court not later than the 30th day after the date on which sentence is pronounced or deferred adjudication is granted, and the clerk shall deliver the postsentence report with the papers in the case to a designated officer of the Texas Department of Criminal Justice, as described by Section 8(a), Article 42.09.(l), (m) Repealed by Acts 2003, 78th Leg., ch. 353, Sec. 5.Sex Offenders: Presentence Investigation and Postsentence Treatment and SupervisionSec. 9A. (a) In this section:(1) "Council" means the Council on Sex Offender Treatment.(2) "Sex offender" means a person who has been convicted or has entered a plea of guilty or nolo contendere for an offense under any one of the following provisions of the Penal Code:(A) Section 20.04(a)(4) (Aggravated Kidnapping), if the person committed the offense with the intent to violate or abuse the victim sexually;(B) Section 21.08 (Indecent Exposure);(C) Section 21.11 (Indecency with a Child);(D) Section 22.011 (Sexual Assault);(E) Section 22.021 (Aggravated Sexual Assault);(F) Section 25.02 (Prohibited Sexual Conduct);(G) Section 30.02 (Burglary), if:(i) the offense is punishable under Subsection (d) of that section; and(ii) the person committed the offense with the intent to commit a felony listed in this subsection;(H) Section 43.25 (Sexual Performance by a Child); or(I) Section 43.26 (Possession or Promotion of Child Pornography).(b) If the defendant is a sex offender, a supervision officer may release information in a presentence or postsentence report concerning the social and criminal history of the defendant to a person who:(1) is licensed or certified in this state to provide mental health or medical services, including a:(A) physician;(B) psychiatrist;(C) psychologist;(D) licensed professional counselor;(E) licensed marriage and family therapist; or(F) certified social worker; and(2) provides mental health or medical services for the rehabilitation of the defendant.(c) If the defendant is a sex offender, the judge shall direct a supervision officer approved by the community supervision and corrections department or the judge or a person, program, or other agency approved by the council to evaluate the appropriateness of, and a course of conduct necessary for, treatment, specialized supervision, or rehabilitation of the defendant and to report the results of the evaluation to the judge. The judge may require the evaluation to use offense-specific standards of practice adopted by the council and may require the report to reflect those standards. The evaluation shall be made after conviction and before the entry of a final judgment or, if requested by the defendant, after arrest and before conviction.Authority to Impose, Modify, or Revoke Community SupervisionSec. 10. (a) Only the court in which the defendant was tried may grant community supervision, impose conditions, revoke the community supervision, or discharge the defendant, unless the judge has transferred jurisdiction of the case to another court with the latter's consent. Except as provided by Subsection (d) of this section, only the judge may alter conditions of community supervision. In a felony case, only the judge who originally sentenced the defendant may suspend execution thereof and place the defendant under community supervision pursuant to Section 6 of this article. If the judge who originally sentenced the defendant is deceased or disabled or if the office is vacant and the judge who originally sentenced the defendant is deceased or disabled or if the office is vacant and a motion is filed in accordance with Section 6 of this article, the clerk of the court shall promptly forward a copy of the motion to the presiding judge of the administrative judicial district for that court, who may deny the motion without a hearing or appoint a judge to hold a hearing on the motion.(b) After a defendant has been placed on community supervision, jurisdiction of the case may be transferred to a court of the same rank in this state having geographical jurisdiction where the defendant is residing or where a violation of the conditions of community supervision occurs. Upon transfer, the clerk of the court of original jurisdiction shall forward a transcript of such portions of the record as the transferring judge shall direct to the court accepting jurisdiction, which latter court shall thereafter proceed as if the trial and conviction had occurred in that court.(c) Any judge of a court having geographical jurisdiction where the defendant is residing or where a violation of the conditions of community supervision occurs may issue a warrant for his arrest, but the determination of action to be taken after arrest shall be only by the judge of the court having jurisdiction of the case at the time the action is taken.(d) A judge that places a defendant on community supervision may authorize the supervision officer supervising the defendant or a magistrate appointed by the district courts in the county that give preference to criminal cases to modify the conditions of community supervision for the limited purpose of transferring the defendant to different programs within the community supervision continuum of programs and sanctions.(e) If a supervision officer or magistrate modifies the conditions of community supervision, the officer or magistrate shall deliver a copy of the modified conditions to the defendant, shall file a copy of the modified conditions with the sentencing court, and shall note the date of delivery of the copy in the defendant's file. If the defendant agrees to the modification in writing, the officer or magistrate shall file a copy of the modified conditions with the district clerk and the conditions shall be enforced as modified. If the defendant does not agree to the modification in writing, the supervision officer or magistrate shall refer the case to the judge of the court for modification in the manner provided by Section 22 of this article.(j-3) Deleted by Acts 1993, 73rd Leg., ch. 900, Sec. 4.01, eff. Sept. 1, 1993.Basic Conditions of Community SupervisionSec. 11. (a) The judge of the court having jurisdiction of the case shall determine the conditions of community supervision and may, at any time during the period of community supervision, alter or modify the conditions. The judge may impose any reasonable condition that is designed to protect or restore the community, protect or restore the victim, or punish, rehabilitate, or reform the defendant. Conditions of community supervision may include, but shall not be limited to, the conditions that the defendant shall:(1) Commit no offense against the laws of this State or of any other State or of the United States;(2) Avoid injurious or vicious habits;(3) Avoid persons or places of disreputable or harmful character, including any person, other than a family member of the defendant, who is an active member of a criminal street gang;(4) Report to the supervision officer as directed by the judge or supervision officer and obey all rules and regulations of the community supervision and corrections department;(5) Permit the supervision officer to visit the defendant at the defendant's home or elsewhere;(6) Work faithfully at suitable employment as far as possible;(7) Remain within a specified place;(8) Pay the defendant's fine, if one is assessed, and all court costs whether a fine is assessed or not, in one or several sums;(9) Support the defendant's dependents;(10) Participate, for a time specified by the judge, in any community-based program, including a community-service work program under Section 16 of this article;(11) Reimburse the county in which the prosecution was instituted for compensation paid to appointed counsel for defending the defendant in the case, if counsel was appointed, or if the defendant was represented by a county-paid public defender, in an amount that would have been paid to an appointed attorney had the county not had a public defender;(12) Remain under custodial supervision in a community corrections facility, obey all rules and regulations of the facility, and pay a percentage of the defendant's income to the facility for room and board;(13) Pay a percentage of the defendant's income to the defendant's dependents for their support while under custodial supervision in a community corrections facility;(14) Submit to testing for alcohol or controlled substances;(15) Attend counseling sessions for substance abusers or participate in substance abuse treatment services in a program or facility approved or licensed by the Texas Commission on Alcohol and Drug Abuse;(16) With the consent of the victim of a misdemeanor offense or of any offense under Title 7, Penal Code, participate in victim-defendant mediation;(17) Submit to electronic monitoring;(18) Reimburse the compensation to victims of crime fund for any amounts paid from that fund to or on behalf of a victim, as defined by Article 56.32, of the defendant's offense or if no reimbursement is required, make one payment to the compensation to victims of crime fund in an amount not to exceed $50 if the offense is a misdemeanor or not to exceed $100 if the offense is a felony;(19) Reimburse a law enforcement agency for the analysis, storage, or disposal of raw materials, controlled substances, chemical precursors, drug paraphernalia, or other materials seized in connection with the offense;(20) Pay all or part of the reasonable and necessary costs incurred by the victim for psychological counseling made necessary by the offense or for counseling and education relating to acquired immune deficiency syndrome or human immunodeficiency virus made necessary by the offense;(21) Make one payment in an amount not to exceed $50 to a crime stoppers organization as defined by Section 414.001, Government Code, and as certified by the Texas Crime Stoppers Council;(22) Submit a DNA sample to the Department of Public Safety under Subchapter G, Chapter 411, Government Code, for the purpose of creating a DNA record of the defendant;(23) In any manner required by the judge, provide public notice of the offense for which the defendant was placed on community supervision in the county in which the offense was committed; and(24) Reimburse the county in which the prosecution was instituted for compensation paid to any interpreter in the case.(b) A judge may not order a defendant to make any payments as a term or condition of community supervision, except for fines, court costs, restitution to the victim, and other conditions related personally to the rehabilitation of the defendant or otherwise expressly authorized by law. The court shall consider the ability of the defendant to make payments in ordering the defendant to make payments under this article.(c) If the judge or jury places a defendant on community supervision, the judge shall require the defendant to demonstrate to the court whether the defendant has an educational skill level that is equal to or greater than the average skill level of students who have completed the sixth grade in public schools in this state. If the judge determines that the defendant has not attained that skill level, the judge shall require as a condition of community supervision that the defendant attain that level of educational skill, unless the judge determines that the defendant lacks the intellectual capacity or the learning ability to ever achieve that level of skill.(d) If the judge places a defendant on community supervision and the defendant is determined to have a mental illness or be a person with mental retardation as provided by Article 16.22 or Chapter 46B or in a psychological evaluation conducted under Section 9(i) of this article, the judge may require the defendant as a condition of community supervision to submit to outpatient or inpatient mental health or mental retardation treatment if the:(1) defendant's:(A) mental impairment is chronic in nature; or(B) ability to function independently will continue to deteriorate if the defendant does not receive mental health or mental retardation services; and(2) judge determines, in consultation with a local mental health or mental retardation services provider, that appropriate mental health or mental retardation services for the defendant are available through the Texas Department of Mental Health and Mental Retardation under Section 534.053, Health and Safety Code, or through another mental health or mental retardation services provider.(e) A judge granting community supervision to a defendant required to register as a sex offender under Chapter 62 shall require that the defendant, as a condition of community supervision:(1) register under that chapter; and(2) submit a DNA sample to the Department of Public Safety under Subchapter G, Chapter 411, Government Code, for the purpose of creating a DNA record of the defendant, unless the defendant has already submitted the required sample under other state law.(f) A judge may not require a defendant to undergo an orchiectomy as a condition of community supervision.(g) A judge who grants community supervision to a person may require the person to make one payment in an amount not to exceed $50 to a children's advocacy center established under Subchapter E, Chapter 264, Family Code, if the person is charged with or convicted of an offense under Section 21.11 or 22.011(a)(2), Penal Code.(h) If a judge grants community supervision to a person convicted of an offense under Title 5, Penal Code, that the court determines involves family violence, the judge shall require the person to pay $100 to a family violence center that receives state or federal funds and that serves the county in which the court is located. In this subsection, "family violence" has the meaning assigned by Section 71.004, Family Code, and "family violence center" has the meaning assigned by Section 51.002, Human Resources Code.(i) A judge who grants community supervision to a sex offender evaluated under Section 9A may require the sex offender as a condition of community supervision to submit to treatment, specialized supervision, or rehabilitation according to offense-specific standards of practice adopted by the Council on Sex Offender Treatment. On a finding that the defendant is financially able to make payment, the judge shall require the defendant to pay all or part of the reasonable and necessary costs of the treatment, supervision, or rehabilitation.(j) A judge granting community supervision to a defendant convicted of a felony shall require that the defendant, as a condition of community supervision, provide a DNA sample under Subchapter G, Chapter 411, Government Code, for the purpose of creating a DNA record of the defendant, unless the defendant has already submitted the required sample under other state law.(k) A court granting community supervision to a defendant convicted of an offense under Section 28.08, Penal Code, shall require as a condition of community supervision that the defendant perform:(1) at least 15 hours of community service if the amount of pecuniary loss resulting from the commission of the offense is $50 or more but less than $500; or(2) at least 30 hours of community service if the amount of pecuniary loss resulting from the commission of the offense is $500 or more.(l)(1) If the court grants community supervision to a person convicted of an offense under Section 42.072, Penal Code, the court may require as a condition of community supervision that the person may not:(A) communicate directly or indirectly with the victim; or(B) go to or near the residence, place of employment, or business of the victim or to or near a school, day-care facility, or similar facility where a dependent child of the victim is in attendance.(2) If the court requires the prohibition contained in Subdivision (1)(B) of this subsection as a condition of community supervision, the court shall specifically describe the prohibited locations and the minimum distances, if any, that the person must maintain from the locations.Confinement as a Condition of Community SupervisionSec. 12. (a) If a judge having jurisdiction of a misdemeanor case requires as a condition of community supervision that the defendant submit to a period of confinement in a county jail, the period of confinement may not exceed 30 days. If a judge having jurisdiction of a felony case requires as a condition of community supervision that the defendant submit to a period of confinement in a county jail, the period of confinement may not exceed 180 days.(b) A judge that requires as a condition of community supervision that the defendant serve a term in a community corrections facility under Section 18 of this article may not impose a term of confinement under this section that, when added to the term imposed under Section 18, exceeds 24 months.(c) A judge may impose confinement as a condition of community supervision under Subsection (a) of this section on placing the defendant on supervision or at any time during the supervision period. The judge may impose periods of confinement as a condition of community supervision in increments smaller than the maximum periods provided by Subsection (a) of this section but may not impose periods of confinement that if added together exceed the maximum periods provided by Subsection (a).DWI Community SupervisionSec. 13. (a) A judge granting community supervision to a defendant convicted of an offense under Chapter 49, Penal Code, shall require as a condition of community supervision that the defendant submit to:(1) not less than 72 hours of continuous confinement in county jail if the defendant was punished under Section 49.09(a); not less than five days of confinement in county jail if the defendant was punished under Section 49.09(a) and was subject to Section 49.09(h); not less than 10 days of confinement in county jail if the defendant was punished under Section 49.09(b) or (c); or not less than 30 days of confinement in county jail if the defendant was convicted under Section 49.07; and(2) an evaluation by a supervision officer or by a person, program, or facility approved by the Texas Commission on Alcohol and Drug Abuse for the purpose of having the facility prescribe and carry out a course of conduct necessary for the rehabilitation of the defendant's drug or alcohol dependence condition.(b) A judge granting community supervision to a defendant convicted of an offense under Section 49.08, Penal Code, shall require as a condition of community supervision that the defendant submit to a period of confinement of not less than 120 days.(c) If the director of a facility to which a defendant is referred under Subdivision (2) of Subsection (a) of this section determines that the defendant is not making a good faith effort to participate in a program of rehabilitation, the director shall notify the judge that referred the defendant of that fact.(d) If a judge requires as a condition of community supervision that the defendant participate in a prescribed course of conduct necessary for the rehabilitation of the defendant's drug or alcohol dependence condition, the judge shall require that the defendant pay for all or part of the cost of such rehabilitation based on the defendant's ability to pay. The judge may, in its discretion, credit such cost paid by the defendant against the fine assessed. In making a determination of a defendant's ability to pay the cost of rehabilitation under this subsection, the judge shall consider whether the defendant has insurance coverage that will pay for rehabilitation.(e) The confinement imposed shall be treated as a condition of community supervision, and in the event of a sentence of confinement upon the revocation of community supervision, the term of confinement served may not be credited toward service of such subsequent confinement.(f) If a judge grants community supervision to a defendant convicted of an offense under Sections 49.04-49.08, Penal Code, and if before receiving community supervision the defendant has not submitted to an evaluation under Section 9 of this article, the judge shall require the defendant to submit to the evaluation as a condition of community supervision. If the evaluation indicates to the judge that the defendant is in need of treatment for drug or alcohol dependency, the judge shall require the defendant to submit to that treatment as a condition of community supervision in a program or facility approved or licensed by the Texas Commission on Alcohol and Drug Abuse or in a program or facility that complies with standards established by the community justice assistance division of the Texas Department of Criminal Justice, after consultation by the division with the commission.(g) A jury that recommends community supervision for a person convicted of an offense under Sections 49.04-49.08, Penal Code, may recommend that any driver's license issued to the defendant under Chapter 521, Transportation Code, not be suspended. This subsection does not apply to a person punished under Section 49.09(a) or (b), Penal Code, and subject to Section 49.09(h) of that code.(h) If a person convicted of an offense under Sections 49.04-49.08, Penal Code, is placed on community supervision, the judge shall require, as a condition of the community supervision, that the defendant attend and successfully complete before the 181st day after the day community supervision is granted an educational program jointly approved by the Texas Commission on Alcohol and Drug Abuse, the Department of Public Safety, the Traffic Safety Section of the Texas Department of Transportation, and the community justice assistance division of the Texas Department of Criminal Justice designed to rehabilitate persons who have driven while intoxicated. The Texas Commission on Alcohol and Drug Abuse shall publish the jointly approved rules and shall monitor, coordinate, and provide training to persons providing the educational programs. The Texas Commission on Alcohol and Drug Abuse is responsible for the administration of the certification of approved educational programs and may charge a nonrefundable application fee for the initial certification of approval and for renewal of a certificate. The judge may waive the educational program requirement or may grant an extension of time to successfully complete the program that expires not later than one year after the beginning date of the person's community supervision, however, if the defendant by a motion in writing shows good cause. In determining good cause, the judge may consider but is not limited to: the defendant's school and work schedule, the defendant's health, the distance that the defendant must travel to attend an educational program, and the fact that the defendant resides out of state, has no valid driver's license, or does not have access to transportation. The judge shall set out the finding of good cause for waiver in the judgment. If a defendant is required, as a condition of community supervision, to attend an educational program or if the court waives the educational program requirement, the court clerk shall immediately report that fact to the Department of Public Safety, on a form prescribed by the department, for inclusion in the person's driving record. If the court grants an extension of time in which the person may complete the program, the court clerk shall immediately report that fact to the Department of Public Safety on a form prescribed by the department. The report must include the beginning date of the person's community supervision. Upon the person's successful completion of the educational program, the person's instructor shall give notice to the Department of Public Safety for inclusion in the person's driving record and to the community supervision and corrections department. The community supervision and corrections department shall then forward the notice to the court clerk for filing. If the Department of Public Safety does not receive notice that a defendant required to complete an educational program has successfully completed the program within the period required by this section, as shown on department records, the department shall revoke the defendant's driver's license, permit, or privilege or prohibit the person from obtaining a license or permit, as provided by Sections 521.344(e) and (f), Transportation Code. The Department of Public Safety may not reinstate a license suspended under this subsection unless the person whose license was suspended makes application to the department for reinstatement of the person's license and pays to the department a reinstatement fee of $100. The Department of Public Safety shall remit all fees collected under this subsection to the comptroller for deposit in the general revenue fund. This subsection does not apply to a defendant if a jury recommends community supervision for the defendant and also recommends that the defendant's driver's license not be suspended.(i) If a person convicted of an offense under Sections 49.04-49.08, Penal Code, is placed on community supervision, the court may require as a condition of community supervision that the defendant have a device installed, on the motor vehicle owned by the defendant or on the vehicle most regularly driven by the defendant, that uses a deep-lung breath analysis mechanism to make impractical the operation of the motor vehicle if ethyl alcohol is detected in the breath of the operator and that the defendant not operate any motor vehicle that is not equipped with that device. If it is shown on the trial of the offense that an analysis of a specimen of the person's blood, breath, or urine showed an alcohol concentration level of 0.15 or more at the time the analysis was performed, or if the person is convicted of an offense under Sections 49.04-49.06, Penal Code, and punished under Section 49.09(a) or (b), Penal Code, or of a second or subsequent offense under Section 49.07 or 49.08, Penal Code, and the person after conviction of either offense is placed on community supervision, the court shall require as a condition of community supervision that the defendant have the device installed on the appropriate vehicle and that the defendant not operate any motor vehicle unless the vehicle is equipped with that device. Before placing on community supervision a person convicted of an offense under Sections 49.04-49.08, Penal Code, the court shall determine from criminal history record information maintained by the Department of Public Safety whether the person has one or more previous convictions under Sections 49.04-49.08, Penal Code, or has one previous conviction under Sections 49.04-49.07, Penal Code, or one previous conviction under Section 49.08, Penal Code. If it is shown on the trial of the offense that an analysis of a specimen of the person's blood, breath, or urine showed an alcohol concentration level of 0.15 or more at the time the analysis was performed, or if the court determines that the person has one or more such previous convictions, the court shall require as a condition of community supervision that the defendant have that device installed on the motor vehicle owned by the defendant or on the vehicle most regularly driven by the defendant and that the defendant not operate any motor vehicle unless the vehicle is equipped with the device described in this subsection. The court shall require the defendant to obtain the device at the defendant's own cost before the 30th day after the date of conviction unless the court finds that to do so would not be in the best interest of justice and enters its findings on record. The court shall require the defendant to provide evidence to the court within the 30-day period that the device has been installed on the appropriate vehicle and order the device to remain installed on that vehicle for a period not less than 50 percent of the supervision period. If the court determines the offender is unable to pay for the device, the court may impose a reasonable payment schedule not to exceed twice the period of the court's order. The Department of Public Safety shall approve devices for use under this subsection. Section 521.247, Transportation Code, applies to the approval of a device under this subsection and the consequences of that approval. Notwithstanding the provisions of this section, if a person is required to operate a motor vehicle in the course and scope of the person's employment and if the vehicle is owned by the employer, the person may operate that vehicle without installation of an approved ignition interlock device if the employer has been notified of that driving privilege restriction and if proof of that notification is with the vehicle. This employment exemption does not apply, however, if the business entity that owns the vehicle is owned or controlled by the person whose driving privilege has been restricted. A previous conviction may not be used for purposes of restricting a person to the operation of a motor vehicle equipped with an interlock ignition device under this subsection if:(1) the previous conviction was a final conviction under Section 49.04, 49.045, 49.05, 49.06, 49.07, or 49.08, Penal Code, and was for an offense committed more than 10 years before the instant offense for which the person was convicted and placed on community supervision; and(2) the person has not been convicted of an offense under Section 49.04, 49.045, 49.05, 49.06, 49.07, or 49.08 of that code, committed within 10 years before the date on which the instant offense for which the person was convicted and placed on community supervision.(j) The judge shall require a defendant who is punished under Section 49.09, Penal Code, as a condition of community supervision, to attend and successfully complete an educational program for repeat offenders approved by the Texas Commission on Alcohol and Drug Abuse. The Texas Commission on Alcohol and Drug Abuse shall adopt rules and shall monitor, coordinate, and provide training to persons providing the educational programs. The Texas Commission on Alcohol and Drug Abuse is responsible for the administration of the certification of approved educational programs and may charge a nonrefundable application fee for initial certification of approval or for renewal of the certification. The judge may waive the educational program requirement only if the defendant by a motion in writing shows good cause. In determining good cause, the judge may consider the defendant's school and work schedule, the defendant's health, the distance that the defendant must travel to attend an educational program, and whether the defendant resides out of state or does not have access to transportation. The judge shall set out the finding of good cause in the judgment. If a defendant is required, as a condition of community supervision, to attend an educational program, the court clerk shall immediately report that fact to the Department of Public Safety, on a form prescribed by the department, for inclusion in the defendant's driving record. The report must include the beginning date of the defendant's community supervision. On the defendant's successful completion of the educational program for repeat offenders, the defendant's instructor shall give notice to the Department of Public Safety for inclusion in the defendant's driving record and to the community supervision and corrections department. The community supervision and corrections department shall then forward the notice to the court clerk for filing. If the Department of Public Safety does not receive notice that a defendant required to complete an educational program has successfully completed the program for repeat offenders within the period required by the judge, as shown on department records, the department shall revoke the defendant's driver's license, permit, or privilege or prohibit the defendant from obtaining a license or permit, as provided by Sections 521.344(e) and (f), Transportation Code.(k) Notwithstanding Sections 521.344(d)-(i), Transportation Code, if the judge, under Subsection (h) or (j) of this section, permits or requires a defendant punished under Section 49.09, Penal Code, to attend an educational program as a condition of community supervision, or waives the required attendance for such a program, and the defendant has previously been required to attend such a program, or the required attendance at the program had been waived, the judge nonetheless shall order the suspension of the driver's license, permit, or operating privilege of that person for a period determined by the judge according to the following schedule:(1) not less than 90 days or more than 365 days, if the defendant is convicted under Sections 49.04-49.08, Penal Code;(2) not less than 180 days or more than two years, if the defendant is punished under Section 49.09(a) or (b), Penal Code; or(3) not less than one year or more than two years, if the person is convicted of a second or subsequent offense under Sections 49.04-49.08, Penal Code, committed within five years of the date on which the most recent preceding offense was committed.(l) If the Department of Public Safety receives notice that a defendant has been required or permitted to attend a subsequent educational program under Subsection (h), (j), or (k) of this section, although the previously required attendance had been waived, but the judge has not ordered a period of suspension, the department shall suspend the defendant's driver's license, permit, or operating privilege, or shall issue an order prohibiting the defendant from obtaining a license or permit for a period of 365 days.(m) If a judge revokes the community supervision of a defendant for an offense under Section 49.04, Penal Code, or an offense involving the operation of a motor vehicle under Section 49.07, Penal Code, and the driver's license or privilege to operate a motor vehicle has not previously been ordered by the judge to be suspended, or if the suspension was previously probated, the judge shall suspend the license or privilege for a period provided under Subchapter O, Chapter 521, Transportation Code. The suspension shall be reported to the Department of Public Safety as provided under Section 521.347, Transportation Code.(n) Notwithstanding any other provision of this section or other law, the judge who places on community supervision a defendant who was younger than 21 years of age at the time of the offense and was convicted for an offense under Sections 49.04-49.08, Penal Code, shall:(1) order that the defendant's driver's license be suspended for 90 days beginning on the date that the person is placed on community supervision; and(2) require as a condition of community supervision that the defendant not operate a motor vehicle unless the vehicle is equipped with the device described by Subsection (i) of this section.Community Supervision for Offense Committed Because of Bias or PrejudiceSec. 13A. (a) A court granting community supervision to a defendant convicted of an offense for which the court has made an affirmative finding under Article 42.014 shall require as a term of community supervision that the defendant:(1) serve a term of not more than one year imprisonment in the Texas Department of Criminal Justice if the offense is a felony other than an offense under Section 19.02, Penal Code; or(2) serve a term of not more than 90 days confinement in jail if the offense is a misdemeanor.(b) The court may not grant community supervision on its own motion or on the recommendation of the jury to a defendant convicted of an offense for which the court has made an affirmative finding under Article 42.014 of this code if:(1) the offense is murder under Section 19.02, Penal Code; or(2) the defendant has been previously convicted of an offense for which the court made an affirmative finding under Article 42.014 of this code.Defendants Placed on Community Supervision for Sexual Offenses Against ChildrenSec. 13B. (a) If a judge grants community supervision to a defendant described by Subsection (b) and the judge determines that a child as defined by Section 22.011(c), Penal Code, was the victim of the offense, the judge shall establish a child safety zone applicable to the defendant by requiring as a condition of community supervision that the defendant:(1) not:(A) supervise or participate in any program that includes as participants or recipients persons who are 17 years of age or younger and that regularly provides athletic, civic, or cultural activities; or(B) go in, on, or within 1,000 feet of a premises where children commonly gather, including a school, day-care facility, playground, public or private youth center, public swimming pool, or video arcade facility; and(2) attend psychological counseling sessions for sex offenders with an individual or organization which provides sex offender treatment or counseling as specified by or approved by the judge or the community supervision and corrections department officer supervising the defendant.(b) This section applies to a defendant placed on community supervision for an offense:(1) under Section 43.25 or 43.26, Penal Code;(2) under Section 21.08, 21.11, 22.011, 22.021, or 25.02, Penal Code;(3) under Section 20.04(a)(4), Penal Code, if the defendant committed the offense with the intent to violate or abuse the victim sexually; or(4) under Section 30.02, Penal Code, punishable under Subsection (d) of that section, if the defendant committed the offense with the intent to commit a felony listed in Subdivision (2) or (3) of this subsection.(c) A community supervision and corrections department officer who under Subsection (a)(2) specifies a sex offender treatment provider to provide counseling to a defendant shall contact the provider before the defendant is released, establish the date, time, and place of the first session between the defendant and the provider, and request the provider to immediately notify the officer if the defendant fails to attend the first session or any subsequent scheduled session.(d) Notwithstanding Subsection (a)(1), a judge is not required to impose the conditions described by Subsection (a)(1) if the defendant is a student at a primary or secondary school.(e) At any time after the imposition of a condition under Subsection (a)(1), the defendant may request the court to modify the child safety zone applicable to the defendant because the zone as created by the court:(1) interferes with the ability of the defendant to attend school or hold a job and consequently constitutes an undue hardship for the defendant; or(2) is broader than is necessary to protect the public, given the nature and circumstances of the offense.(f) A community supervision and corrections department officer supervising a defendant described by Subsection (b) may permit the defendant to enter on an event-by-event basis into the child safety zone from which the defendant is otherwise prohibited from entering if:(1) the defendant has served at least two years of the period of community supervision;(2) the defendant enters the zone as part of a program to reunite with the defendant's family;(3) the defendant presents to the officer a written proposal specifying where the defendant intends to go within the zone, why and with whom the defendant is going, and how the defendant intends to cope with any stressful situations that occur;(4) the sex offender treatment provider treating the defendant agrees with the officer that the defendant should be allowed to attend the event; and(5) the officer and the treatment provider agree on a chaperon to accompany the defendant and the chaperon agrees to perform that duty.(g) Section 10(a) does not prohibit a community supervision and corrections department officer from altering a condition of community supervision by permitting a defendant to enter a child safety zone under Subsection (f).(h) In this section, "playground," "premises," "school," "video arcade facility," and "youth center" have the meanings assigned by Section 481.134, Health and Safety Code.(i) Notwithstanding Subsection (a)(1)(B), a requirement that a defendant not go in, on, or within 1,000 feet of certain premises does not apply to a defendant while the defendant is in or going immediately to or from a:(1) community supervision and corrections department office;(2) premises at which the defendant is participating in a program or activity required as a condition of community supervision;(3) residential facility in which the defendant is required to reside as a condition of community supervision, if the facility was in operation as a residence for defendants on community supervision on June 1, 2003; or(4) private residence at which the defendant is required to reside as a condition of community supervision.Community Supervision for Making a Firearm Accessible to a ChildSec. 13C. (a) A court granting community supervision to a defendant convicted of an offense under Section 46.13, Penal Code, may require as a condition of community supervision that the defendant:(1) provide an appropriate public service activity designated by the court; or(2) attend a firearms safety course which meets or exceeds the requirements set by the National Rifle Association as of January 1, 1995, for a firearms safety course that requires not more than 17 hours of instruction.(b) The court shall require the defendant to pay the cost of attending the firearms safety course under Subsection (a)(2).Defendants Placed on Community Supervision for Violent Offenses; Protecting ChildrenSec. 13D. (a) If a judge grants community supervision to a defendant convicted of an offense listed in Section 3g(a)(1) or for which the judgment contains an affirmative finding under Section 3g(a)(2), the judge, if the nature of the offense for which the defendant is convicted warrants the establishment of a child safety zone, may establish a child safety zone applicable to the defendant by requiring as a condition of community supervision that the defendant not:(1) supervise or participate in any program that includes as participants or recipients persons who are 17 years of age or younger and that regularly provides athletic, civic, or cultural activities; or(2) go in or on, or within a distance specified by the judge of, a premises where children commonly gather, including a school, day-care facility, playground, public or private youth center, public swimming pool, or video arcade facility.(b) At any time after the imposition of a condition under Subsection (a), the defendant may request the judge to modify the child safety zone applicable to the defendant because the zone as created by the judge:(1) interferes with the ability of the defendant to attend school or hold a job and consequently constitutes an undue hardship for the defendant; or(2) is broader than is necessary to protect the public, given the nature and circumstances of the offense.(c) This section does not apply to a defendant described by Section 13B.(d) In this section, "playground," "premises," "school," "video arcade facility," and "youth center" have the meanings assigned by Section 481.134, Health and Safety Code. Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 755, Sec. 1 Sec. 13E. PROHIBITIONS ON INTERNET ACCESS FOR CERTAIN SEX OFFENDERS. (a) This section applies only to a person who is required to register as a sex offender under Chapter 62, by court order or otherwise, and:(1) is convicted of or receives a grant of deferred adjudication community supervision for a violation of Section 21.11, 22.011(a)(2), 22.021(a)(1)(B), 33.021, or 43.25, Penal Code;(2) used the Internet or any other type of electronic device used for Internet access to commit the offense or engage in the conduct for which the person is required to register under Chapter 62; or(3) is assigned a numeric risk level of three based on an assessment conducted under Article 62.007.(b) If the court grants community supervision to a defendant described by Subsection (a), the court as a condition of community supervision shall prohibit the defendant from using the Internet to:(1) access material that is obscene as defined by Section 43.21, Penal Code;(2) access a commercial social networking site, as defined by Article 62.0061(f);(3) communicate with any individual concerning sexual relations with an individual who is younger than 17 years of age; or(4) communicate with another individual the defendant knows is younger than 17 years of age.(c) The court may modify at any time the condition described by Subsection (b)(4) if:(1) the condition interferes with the defendant's ability to attend school or become or remain employed and consequently constitutes an undue hardship for the defendant; or(2) the defendant is the parent or guardian of an individual who is younger than 17 years of age and the defendant is not otherwise prohibited from communicating with that individual. Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1130, Sec. 18 Sec. 13E. ELECTRONIC MONITORING OF CERTAIN MEMBERS OF CRIMINAL STREET GANG WHO ARE PLACED ON COMMUNITY SUPERVISION. (a) This section applies only to a defendant who:(1) is identified as a member of a criminal street gang in an intelligence database established under Chapter 61; and(2) has two or more times been previously convicted of, or received a grant of deferred adjudication community supervision or another functionally equivalent form of community supervision or probation for, a felony offense under the laws of this state, another state, or the United States.(b) A court granting community supervision to a defendant described by Subsection (a) may, on the defendant's conviction of a felony offense, require as a condition of community supervision that the defendant submit to tracking under an electronic monitoring service or other appropriate technological service designed to track a person's location.Sec. 13F. RESTRICTIONS ON OPERATION OF MOTOR VEHICLE FOR DEFENDANTS CONVICTED OF CERTAIN ORGANIZED CRIME OFFENSES. A court granting community supervision to a defendant convicted of an offense under Chapter 71, Penal Code, may impose as a condition of community supervision restrictions on the defendant's operation of a motor vehicle, including specifying:(1) hours during which the defendant may not operate a motor vehicle; and(2) locations at or in which the defendant may not operate a motor vehicle. Text of Sec. 14 as amended by Acts 1993, 73rd Leg., ch. 165, Sec. 1; Acts 1999, 76th Leg., ch. 910, Sec. 1; Acts 2003, 78th Leg., ch. 353, Sec. 4, 5; and Acts 2007, 80th Leg., ch. 113, Sec. 1. Child Abusers and Family Violence Offenders; Special ConditionsSec. 14. (a) If the court grants probation to a person convicted of an offense described by Article 17.41(a) of this code, the court may require as a condition of probation that the defendant not directly communicate with the victim of the offense or go near a residence, school, or other location, as specifically described in the copy of terms and conditions, frequented by the victim. In imposing the condition, the court may grant the defendant supervised access to the victim. To the extent that a condition imposed under this subsection conflicts with an existing court order granting possession of or access to a child, the condition imposed under this subsection prevails for a period specified by the court granting probation, not to exceed 90 days.(b) Repealed by Acts 2003, 78th Leg., ch. 353, Sec. 6.(c) If the court grants community supervision to a person convicted of an offense involving family violence, as defined by Section 71.004, Family Code, the court may require the defendant, at the direction of the community supervision and corrections department officer, to:(1) attend a battering intervention and prevention program as defined by Article 42.141;(2) beginning on September 1, 2008, if the referral option under Subdivision (1) is not available, attend a program or counsel with a provider that has begun the accreditation process described by Subsection (c-1); or(3) if the referral option under Subdivision (1) or, beginning on September 1, 2008, the referral option under Subdivision (2) is not available, attend counseling sessions for the elimination of violent behavior with a licensed counselor, social worker, or other professional who has completed family violence intervention training that the community justice assistance division of the Texas Department of Criminal Justice has approved, after consultation with the licensing authorities described by Chapters 152, 501, 502, 503, and 505, Occupations Code, and experts in the field of family violence.(c-1) Beginning on September 1, 2009, a program or provider serving as a referral option for the courts under Subsection (c)(1) or (2) must be accredited under Section 4A, Article 42.141, as conforming to program guidelines under that article.(c-2) If the court requires the defendant to attend counseling or a program, the court shall require the defendant to begin attendance not later than the 60th day after the date the court grants community supervision, notify the community supervision and corrections department officer of the name, address, and phone number of the counselor or program, and report the defendant's attendance to the officer. The court shall require the defendant to pay all the reasonable costs of the counseling sessions or attendance in the program on a finding that the defendant is financially able to make payment. If the court finds the defendant is unable to make payment, the court shall make the counseling sessions or enrollment in the program available without cost to the defendant. The court may also require the defendant to pay all or a part of the reasonable costs incurred by the victim for counseling made necessary by the offense, on a finding that the defendant is financially able to make payment. The court may order the defendant to make payments under this subsection for a period not to exceed one year after the date on which the order is entered. Text of Sec. 14 as amended by Acts 1993, 73rd Leg., ch. 900, Sec. 4.01; Acts 1995, 74th Leg., ch. 76, Sec. 3.09; Acts 1995, 74th Leg., ch. 321, Sec. 3.004 and 3.005; Acts 1999, 76th Leg., ch. 1188, Sec. 1.44; Acts 2003, 78th Leg., ch. 209, Sec. 63; and Acts 2003, 78th Leg., ch. 1310, Sec. 2. Substance Abuse Felony ProgramSec. 14. (a) If a court places a defendant on community supervision under any provision of this article as an alternative to imprisonment, the judge may require as a condition of community supervision that the defendant serve a term of confinement and treatment in a substance abuse treatment facility operated by the Texas Department of Criminal Justice under Section 493.009, Government Code. A term of confinement and treatment imposed under this section must be an indeterminate term of not more than one year or less than 90 days.(b) A judge may impose the condition of community supervision created under this section if:(1) the judge places the defendant on community supervision under this article;(2) the defendant is charged with or convicted of a felony other than:(A) a felony under Section 21.11, 22.011, or 22.021, Penal Code; or(B) criminal attempt of a felony under Section 21.11, 22.011, or 22.021, Penal Code; and(3) the judge makes an affirmative finding that:(A) drug or alcohol abuse significantly contributed to the commission of the crime or violation of community supervision; and(B) the defendant is a suitable candidate for treatment, as determined by the suitability criteria established by the Texas Board of Criminal Justice under Section 493.009(b), Government Code.(c) If a judge requires as a condition of community supervision that the defendant serve a term of confinement and treatment in a substance abuse treatment facility under this section, the judge shall also require as a condition of community supervision that on release from the facility the defendant:(1) participate in a drug or alcohol abuse continuum of care treatment plan; and(2) pay a fee in an amount established by the judge for residential aftercare required as part of the treatment plan.(d) The Texas Commission on Alcohol and Drug Abuse shall develop the continuum of care treatment plan. Text of subsec. (e) as amended by Acts 2003, 78th Leg., ch 1310, Sec. 2. (e) The clerk of a court that collects a fee imposed under Subsection (c)(2) shall remit the fee to the comptroller not later than the last day of the month following the end of the calendar quarter in which the fee is collected, and the comptroller shall deposit the fee into the general revenue fund. If the clerk does not collect a fee imposed under Subsection (c)(2), the clerk is not required to file any report required by the comptroller relating to the collection of the fee. In requiring the payment of a fee under Subsection (c)(2), the judge shall consider fines, fees, and other necessary expenses for which the defendant is obligated in establishing the amount of the fee. The judge may not:(1) establish the fee in an amount that is greater than 25 percent of the defendant's gross income while the defendant is a participant in residential aftercare; or(2) require the defendant to pay the fee at any time other than a time at which the defendant is both employed and a participant in residential aftercare. Text of subsec. (e) as amended by Acts 2003, 78th Leg., ch. 209, Sec. 63(a) (e) The clerk of a court that collects a fee imposed under Subsection (c)(2) shall deposit the fee to be sent to the comptroller as provided by Subchapter B, Chapter 133, Local Government Code, and the comptroller shall deposit the fee into the general revenue fund. In requiring the payment of a fee under Subsection (c)(2), the judge shall consider fines, fees, and other necessary expenses for which the defendant is obligated in establishing the amount of the fee. The judge may not:(1) establish the fee in an amount that is greater than 25 percent of the defendant's gross income while the defendant is a participant in residential aftercare; or(2) require the defendant to pay the fee at any time other than a time at which the defendant is both employed and a participant in residential aftercare.Procedures Relating to State Jail Felony Community SupervisionSec. 15. (a)(1) On conviction of a state jail felony under Section 481.115(b), 481.1151(b)(1), 481.116(b), 481.121(b)(3), or 481.129(g)(1), Health and Safety Code, that is punished under Section 12.35(a), Penal Code, the judge shall suspend the imposition of the sentence and place the defendant on community supervision, unless the defendant has previously been convicted of a felony, other than a felony punished under Section 12.44(a), Penal Code, or unless the conviction resulted from an adjudication of the guilt of a defendant previously placed on deferred adjudication community supervision for the offense, in which event the judge may suspend the imposition of the sentence and place the defendant on community supervision or may order the sentence to be executed. The provisions of this subdivision requiring the judge to suspend the imposition of the sentence and place the defendant on community supervision do not apply to a defendant who under Section 481.1151(b)(1), Health and Safety Code, possessed more than five abuse units of the controlled substance or under Section 481.121(b)(3), Health and Safety Code, possessed more than one pound of marihuana.(2) On conviction of a state jail felony punished under Section 12.35(a), Penal Code, other than a state jail felony listed in Subdivision (1), the judge may suspend the imposition of the sentence and place the defendant on community supervision or may order the sentence to be executed.(3) The judge may suspend in whole or in part the imposition of any fine imposed on conviction.(b) The minimum period of community supervision a judge may impose under this section is two years. The maximum period of community supervision a judge may impose under this section is five years, except that the judge may extend the maximum period of community supervision under this section to not more than 10 years. A judge may extend a period of community supervision under this section at any time during the period of community supervision, or if a motion for revocation of community supervision is filed before the period of community supervision ends, before the first anniversary of the expiration of the period of community supervision.(c)(1) A judge may impose any condition of community supervision on a defendant that the judge could impose on a defendant placed on supervision for an offense other than a state jail felony.(2) Except as otherwise provided by Subdivision (3), a judge who places a defendant on community supervision for an offense listed in Subsection (a)(1) shall require the defendant to comply with substance abuse treatment conditions that are consistent with standards adopted by the Texas Board of Criminal Justice under Section 509.015, Government Code.(3) A judge is not required to impose conditions described by Subdivision (2) if the judge makes an affirmative finding that the defendant does not require imposition of the conditions to successfully complete the period of community supervision.(d) A judge may impose as a condition of community supervision that a defendant submit at the beginning of the period of community supervision to a term of confinement in a state jail felony facility for a term of not less than 90 days or more than 180 days, or a term of not less than 90 days or more than one year if the defendant is convicted of an offense punishable as a state jail felony under Section 481.112, 481.1121, 481.113, or 481.120, Health and Safety Code. A judge may not require a defendant to submit to both the term of confinement authorized by this subsection and a term of confinement under Section 5 or 12 of this article. For the purposes of this subsection, a defendant previously has been convicted of a felony regardless of whether the sentence for the previous conviction was actually imposed or was probated and suspended.(e) If a defendant violates a condition of community supervision imposed on the defendant under this article and after a hearing under Section 21 of this article the judge modifies the defendant's community supervision, the judge may impose any sanction permitted by Section 22 of this article, except that if the judge requires a defendant to serve a period of confinement in a state jail felony facility as a modification of the defendant's community supervision, the minimum term of confinement is 90 days and the maximum term of confinement is 180 days.(f)(1) If a defendant violates a condition of community supervision imposed on the defendant under this article and after a hearing under Section 21 of this article the judge revokes the defendant's community supervision, the judge shall dispose of the case in the manner provided by Section 23 of this article.(2) The court retains jurisdiction over the defendant for the period during which the defendant is confined in a state jail. At any time after the 75th day after the date the defendant is received into the custody of a state jail, the judge on the judge's own motion, on the motion of the attorney representing the state, or on the motion of the defendant may suspend further execution of the sentence and place the defendant on community supervision under the conditions of this section.(3) When the defendant or the attorney representing the state files a written motion requesting suspension by the judge of further execution of the sentence and placement of the defendant on community supervision, the clerk of the court, if requested to do so by the judge, shall request a copy of the defendant's record while confined from the facility director of the state jail felony facility in which the defendant is confined or, if the defendant is confined in county jail, from the sheriff. On receipt of the request, the facility director or the sheriff shall forward to the judge, as soon as possible, a full and complete copy of the defendant's record while confined. When the defendant files a written motion requesting suspension of further execution of the sentence and placement on community supervision, he shall immediately deliver or cause to be delivered a true and correct copy of the motion to the office of the attorney representing the state. The judge may deny the motion without a hearing but may not grant the motion without holding a hearing and providing the attorney representing the state and the defendant the opportunity to present evidence on the motion.(g) The facility director of a state jail felony facility shall report to a judge who orders a defendant confined in the facility as a condition of community supervision or as sanction imposed as a modification of community supervision under Subsection (e) not less than every 90 days on the defendant's programmatic progress, conduct, and conformity to the rules of the facility.(h)(1) A defendant confined in a state jail felony facility does not earn good conduct time for time served in the facility.(2) A judge:(A) may credit against any time a defendant is required to serve in a state jail felony facility time served by the defendant in a county jail from the time of the defendant's arrest and confinement until sentencing by the trial court; and(B) shall credit against any time a defendant is required to serve in a state jail felony facility time served by the defendant in a substance abuse treatment facility operated by the Texas Department of Criminal Justice under Section 493.009, Government Code, or other court-ordered residential program or facility as a condition of deferred adjudication community supervision before sentencing, but only if the defendant successfully completes the treatment program in that facility.(3) A judge shall credit against any time a defendant is subsequently required to serve in a state jail felony facility after revocation of community supervision any time served after sentencing by the defendant:(A) in a state jail felony facility; or(B) in a substance abuse treatment facility operated by the Texas Department of Criminal Justice under Section 493.009, Government Code, or another court-ordered residential program or facility if the defendant successfully completes the treatment program in that facility. Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch. 1308, Sec. 7 (i) If a defendant is convicted of a state jail felony and the sentence is executed, the judge sentencing the defendant may release the defendant to a medically suitable placement if the judge determines that the defendant does not constitute a threat to public safety and the Texas Correctional Office on Offenders with Medical or Mental Impairments:(1) in coordination with the Correctional Managed Health Care Committee prepares a case summary and medical report that identifies the defendant as being elderly, physically disabled, mentally ill, terminally ill, or mentally retarded or having a condition requiring long-term care; and(2) in cooperation with the community supervision and corrections department serving the sentencing court, prepares for the defendant a medically recommended intensive supervision and continuity of care plan that:(A) ensures appropriate supervision of the defendant by the community supervision and corrections department; and(B) requires the defendant to remain under the care of a physician at and reside in a medically suitable placement. Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch. 617, Sec. 1 (i) If a defendant is convicted of a state jail felony and the sentence is executed, the judge sentencing the defendant may release the defendant to a medical care facility or medical treatment program if the Texas Correctional Office on Offenders with Medical or Mental Impairments:(1) identifies the defendant as being elderly, physically disabled, mentally ill, terminally ill, or mentally retarded or having a condition requiring long-term care; and(2) in cooperation with the community supervision and corrections department serving the sentencing court, prepares for the defendant a medically recommended intensive supervision plan that:(A) ensures appropriate supervision of the defendant; and(B) requires the defendant to remain under the care of a physician at the facility or in the program. Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch. 1308, Sec. 7 (j) The Texas Correctional Office on Offenders with Medical or Mental Impairments shall submit to a judge who releases a defendant to an appropriate medical care facility under Subsection (i) a quarterly status report concerning the defendant's medical and treatment status. Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch. 617, Sec. 1 (j) If a defendant released to a medical care facility or medical treatment program under Subsection (i) violates the terms of that release, the judge may dispose of the matter as provided by Subsections (e) and (f)(1).(k) If a defendant released to a medically suitable placement under Subsection (i) violates the terms of that release, the judge may dispose of the matter as provided by Subsections (e) and (f)(1).Enhanced Disorderly Conduct and Public Intoxication OffensesSec. 15A. On conviction of an offense for which punishment is enhanced under Section 12.43(c), Penal Code, the court may suspend the imposition of the sentence and place the defendant on community supervision if the court finds that the defendant would benefit from community supervision and enters its finding on the record. The judge may suspend in whole or in part the imposition of any fine imposed on conviction. All provisions of this article applying to a defendant placed on community supervision for a misdemeanor apply to a defendant placed on community supervision under this section, except that the court shall require the defendant as a condition of community supervision to:(1) submit to diagnostic testing for addiction to alcohol or a controlled substance or drug;(2) submit to a psychological assessment;(3) if indicated as necessary by testing and assessment, participate in an alcohol or drug abuse treatment or education program; and(4) pay the costs of testing, assessment, and treatment or education, either directly or as a court cost.Community ServiceSec. 16. (a) A judge may require as a condition of community supervision that the defendant work a specified number of hours at a community service project or projects for an organization or organizations approved by the judge and designated by the department. The judge may not require that a defendant work at a community service project if the judge determines and notes on the order placing the defendant on community supervision that:(1) the defendant is physically or mentally incapable of participating in the project;(2) participating in the project will work a hardship on the defendant or the defendant's dependents;(3) the defendant is to be confined in a substance abuse punishment facility as a condition of community supervision; or(4) there is other good cause shown.(b) The amount of community service work ordered by the judge:(1) may not exceed 1,000 hours for an offense classified as a first degree felony;(2) may not exceed 800 hours for an offense classified as a second degree felony;(3) may not exceed 600 hours for an offense classified as a third degree felony;(4) may not exceed 400 hours for an offense classified as a state jail felony;(5) may not:(A) exceed 600 hours for an offense under Section 30.04, Penal Code, classified as a Class A misdemeanor; or(B) exceed 200 hours for any other offense classified as a Class A misdemeanor or for any other misdemeanor for which the maximum permissible confinement, if any, exceeds six months or the maximum permissible fine, if any, exceeds $4,000; and(6) may not exceed 100 hours for an offense classified as a Class B misdemeanor or for any other misdemeanor for which the maximum permissible confinement, if any, does not exceed six months and the maximum permissible fine, if any, does not exceed $4,000.(c) A defendant required to perform community service under this section is not a state employee for the purposes of Article 8309g or 8309h, Revised Statutes.(d) If the court makes an affirmative finding under Article 42.014 of this code, the judge may order the defendant to perform community service under this section at a project designated by the judge that primarily serves the person or group who was the target of the defendant. If the judge orders community service under this subsection the judge shall order the defendant to perform not less than:(1) 100 hours of service if the offense is a misdemeanor; or(2) 300 hours of service if the offense is a felony.(e) A defendant required to perform community service under this section after conviction of an offense under Section 352.082, Local Government Code, shall perform 60 hours of service. The community service must consist of picking up litter in the county in which the defendant resides or working at a recycling facility if a program for performing that type of service is available in the community in which the court is located.(f) In lieu of requiring a defendant to work a specified number of hours at a community service project or projects under Subsection (a), the judge may order a defendant to make a specified donation to a nonprofit food bank or food pantry in the community in which the defendant resides.Change of Residence; Leaving the StateSec. 17. (a) If, for good and sufficient reasons, a defendant desires to change his residence within the state, the change may be effected by application to the supervising supervision officer, which change shall be subject to the judge's consent and subject to such regulations as the judge may require in the absence of an officer in the locality to which the defendant is transferred.(b) Any defendant who removes himself from the state without permission of the judge having jurisdiction of the case shall be considered a fugitive from justice and shall be subject to extradition as provided by law.Community Corrections FacilitiesSec. 18. (a) In this section, "community corrections facility" has the meaning assigned by Section 509.001, Government Code.(b) If a judge requires as a condition of community supervision or participation in a drug court program established under Chapter 469, Health and Safety Code, that the defendant serve a term in a community corrections facility, the term may not be more than 24 months.(c) A defendant granted community supervision under this section may not earn good conduct credit for time spent in a community corrections facility or apply time spent in the facility toward completion of a prison sentence if the community supervision is revoked.(d) As directed by the judge, the community corrections facility director shall file with the community supervision and corrections department director or administrator of a drug court program, as applicable, a copy of an evaluation made by the facility director of the defendant's behavior and attitude at the facility. The community supervision and corrections department director or program administrator shall examine the evaluation, make written comments on the evaluation that the director or administrator considers relevant, and file the evaluation and comments with the judge who granted community supervision to the defendant or placed the defendant in a drug court program. If the evaluation indicates that the defendant has made significant progress toward compliance with court-ordered conditions of community supervision or objectives of placement in the drug court program, as applicable, the court may release the defendant from the community corrections facility. A defendant who served a term in the facility as a condition of community supervision shall serve the remainder of the defendant's community supervision under any terms and conditions the court imposes under this article.(e) No later than 18 months after the date on which a defendant is granted community supervision under this section, the community corrections facility director shall file with the community supervision and corrections department director a copy of an evaluation made by the director of the defendant's behavior and attitude at the center. The director shall examine the evaluation, make written comments on the evaluation that he considers relevant, and file the evaluation and comments with the judge who granted community supervision to the defendant. If the report indicates that the defendant has made significant progress toward court-ordered conditions of community supervision, the judge shall modify the judge's sentence and release the defendant in the same manner as provided by Subsection (d) of this section. If the report indicates that the defendant would benefit from continued participation in the community corrections facility program, the judge may order the defendant to remain at the community corrections facility for a period determined by the judge. If the report indicates that the defendant has not made significant progress toward rehabilitation, the judge may revoke community supervision and order the defendant to the term of confinement specified in the defendant's sentence.(f) If ordered by the judge who placed the defendant on community supervision, a community corrections facility director shall attempt to place a defendant as a worker in a community-service project of a type described by Section 16 of this article.(g) A defendant participating in a program under this article shall be confined in the community corrections facility at all times except for:(1) time spent attending and traveling to and from an education or rehabilitation program as ordered by the court;(2) time spent attending and traveling to and from a community-service project;(3) time spent away from the facility for purposes described by this section; and(4) time spent traveling to and from work, if applicable.(h) A judge that requires as a condition of community supervision that the defendant serve a term in a community corrections facility may not impose a subsequent term in a community corrections facility or jail during the same supervision period that, when added to the terms previously imposed, exceeds 36 months.(i) If a judge who places a defendant on community supervision under this section does not require the defendant to deliver the defendant's salary to the restitution center director, the employer of the defendant shall deliver the salary to the director. The director shall deposit the salary into a fund to be given to the defendant on release after deducting:(1) the cost to the center for the defendant's food, housing, and supervision;(2) necessary travel expense to and from work and community-service projects and other incidental expenses of the defendant;(3) support of the defendant's dependents; and(4) restitution to the victims of an offense committed by the defendant.FeesSec. 19. (a) Except as otherwise provided by this subsection, a judge granting community supervision shall fix a fee of not less than $25 and not more than $60 per month to be paid during the period of community supervision by the defendant to the court of original jurisdiction or, in the case of an intrastate transfer described by Section 10(b) of this article, to the court to which jurisdiction of the defendant's case is transferred. The judge may make payment of the fee a condition of granting or continuing the community supervision. The judge may waive or reduce the fee or suspend a monthly payment of the fee if the judge determines that payment of the fee would cause the defendant a significant financial hardship.(b) A judge shall deposit any fee received under Subsection (a) of this section in the special fund of the county treasury, to be used for the same purposes for which state aid may be used under Chapter 76, Government Code.(c) A judge receiving a defendant for supervision as authorized by Article 42.11 of this code may impose on the defendant any term of community supervision authorized by this article and may require the defendant to pay the fee authorized by Subsection (a) of this section. Fees received under this section shall be deposited in the same manner as required by Subsection (b) of this section.(d) For the purpose of determining when fees due on conviction are to be paid to any officer or officers, the placing of the defendant on community supervision shall be considered a final disposition of the case, without the necessity of waiting for the termination of the period of community supervision.(e) If the judge grants community supervision to a defendant convicted of an offense under Section 21.08, 21.11, 22.011, 22.021, 25.02, 43.25, or 43.26, Penal Code, the judge shall require as a condition of community supervision that the defendant pay to the community corrections and supervision department officer supervising the defendant a community supervision fee of $5 each month during the period of community supervision. The fee is in addition to court costs or any other fee imposed on the defendant. Text of subsec. (f) as amended by Acts 2003, 78th Leg., ch. 1310, Sec. 3 (f) A community corrections and supervision department shall remit fees collected under Subsection (e) of this section to the comptroller not later than the last day of the month following the end of the calendar quarter in which the fee is collected. The comptroller shall deposit the fee in the special revenue fund to the credit of the sexual assault program fund established under Section 44.0061, Health and Safety Code. If the department does not collect a fee imposed under Subsection (e), the department is not required to file any report required by the comptroller relating to the collection of the fee. Text of subsec. (f) as amended by Acts 2003, 78th Leg., ch. 209, Sec. 64(a) (f) A community corrections and supervision department shall deposit the fees collected under Subsection (e) of this section to be sent to the comptroller as provided by Subchapter B, Chapter 133, Local Government Code. The comptroller shall deposit the fee in the sexual assault program fund under Section 420.008, Government Code.(g) A court to which jurisdiction of a defendant's case is transferred under Section 10(b) of this article shall enter an order directing the defendant to pay the monthly fee described by Subsection (a) of this section to that court in lieu of paying the monthly fee to the court of original jurisdiction. To the extent of any conflict between an order issued under this subsection and an order issued by a court of original jurisdiction, the order entered under this subsection prevails.Sec. 20. REDUCTION OR TERMINATION OF COMMUNITY SUPERVISION. (a) At any time after the defendant has satisfactorily completed one-third of the original community supervision period or two years of community supervision, whichever is less, the period of community supervision may be reduced or terminated by the judge. On completion of one-half of the original community supervision period or two years of community supervision, whichever is more, the judge shall review the defendant's record and consider whether to reduce or terminate the period of community supervision, unless the defendant is delinquent in paying required restitution, fines, costs, or fees that the defendant has the ability to pay or the defendant has not completed court-ordered counseling or treatment. Before conducting the review, the judge shall notify the attorney representing the state and the defendant. If the judge determines that the defendant has failed to satisfactorily fulfill the conditions of community supervision, the judge shall advise the defendant in writing of the requirements for satisfactorily fulfilling those conditions. Upon the satisfactory fulfillment of the conditions of community supervision, and the expiration of the period of community supervision, the judge, by order duly entered, shall amend or modify the original sentence imposed, if necessary, to conform to the community supervision period and shall discharge the defendant. If the judge discharges the defendant under this section, the judge may set aside the verdict or permit the defendant to withdraw the defendant's plea, and shall dismiss the accusation, complaint, information or indictment against the defendant, who shall thereafter be released from all penalties and disabilities resulting from the offense or crime of which the defendant has been convicted or to which the defendant has pleaded guilty, except that:(1) proof of the conviction or plea of guilty shall be made known to the judge should the defendant again be convicted of any criminal offense; and(2) if the defendant is an applicant for a license or is a licensee under Chapter 42, Human Resources Code, the Health and Human Services Commission may consider the fact that the defendant previously has received community supervision under this article in issuing, renewing, denying, or revoking a license under that chapter.(b) This section does not apply to a defendant convicted of an offense under Sections 49.04-49.08, Penal Code, a defendant convicted of an offense for which on conviction registration as a sex offender is required under Chapter 62, or a defendant convicted of a felony described by Section 3g.Violation of Community Supervision: Detention and HearingSec. 21. (a) At any time during the period of community supervision the judge may issue a warrant for violation of any of the conditions of the community supervision and cause a defendant convicted under Section 43.02, Penal Code, or under Chapter 481, Health and Safety Code, or Sections 485.031 through 485.035, Health and Safety Code, or placed on deferred adjudication after being charged with one of those offenses, to be subject to the control measures of Section 81.083, Health and Safety Code, and to the court-ordered-management provisions of Subchapter G, Chapter 81, Health and Safety Code.(b) At any time during the period of community supervision the judge may issue a warrant for violation of any of the conditions of the community supervision and cause the defendant to be arrested. Any supervision officer, police officer or other officer with power of arrest may arrest such defendant with or without a warrant upon the order of the judge to be noted on the docket of the court. A defendant so arrested may be detained in the county jail or other appropriate place of confinement until he can be taken before the judge. Such officer shall forthwith report such arrest and detention to such judge. If the defendant has not been released on bail, on motion by the defendant the judge shall cause the defendant to be brought before the judge for a hearing within 20 days of filing of said motion, and after a hearing without a jury, may either continue, extend, modify, or revoke the community supervision. A judge may revoke the community supervision of a defendant who is imprisoned in a penal institution without a hearing if the defendant in writing before a court of record in the jurisdiction where imprisoned waives his right to a hearing and to counsel, affirms that he has nothing to say as to why sentence should not be pronounced against him, and requests the judge to revoke community supervision and to pronounce sentence. In a felony case, the state may amend the motion to revoke community supervision any time up to seven days before the date of the revocation hearing, after which time the motion may not be amended except for good cause shown, and in no event may the state amend the motion after the commencement of taking evidence at the hearing. The judge may continue the hearing for good cause shown by either the defendant or the state.(c) In a community supervision revocation hearing at which it is alleged only that the defendant violated the conditions of community supervision by failing to pay compensation paid to appointed counsel, community supervision fees, or court costs, the state must prove by a preponderance of the evidence that the defendant was able to pay and did not pay as ordered by the judge. The court may order a community supervision and corrections department to obtain information pertaining to the factors listed under Article 42.037(h) of this code and include that information in the report required under Section 9(a) of this article or a separate report, as the court directs.(d) A defendant has a right to counsel at a hearing under this section.(e) A court retains jurisdiction to hold a hearing under Subsection (b) and to revoke, continue, or modify community supervision, regardless of whether the period of community supervision imposed on the defendant has expired, if before the expiration the attorney representing the state files a motion to revoke, continue, or modify community supervision and a capias is issued for the arrest of the defendant.Continuation or ModificationSec. 22. (a) If after a hearing under Section 21 of this article a judge continues or modifies community supervision after determining that the defendant violated a condition of community supervision, the judge may impose any other conditions the judge determines are appropriate, including:(1) a requirement that the defendant perform community service for a number of hours specified by the court under Section 16 of this article, or an increase in the number of hours that the defendant has previously been required to perform under those sections in an amount not to exceed double the number of hours permitted by Section 16;(2) an increase in the period of community supervision, in the manner described by Subsection (c) of this section;(3) an increase in the defendant's fine, in the manner described by Subsection (d) of this section; or(4) the placement of the defendant in a substance abuse felony punishment program operated under Section 493.009, Government Code, if:(A) the defendant is convicted of a felony other than:(i) a felony under Section 21.11, 22.011, or 22.021, Penal Code; or(ii) criminal attempt of a felony under Section 21.11, 22.011, or 22.021, Penal Code; and(B) the judge makes an affirmative finding that:(i) drug or alcohol abuse significantly contributed to the commission of the crime or violation of community supervision; and(ii) the defendant is a suitable candidate for treatment, as determined by the suitability criteria established by the Texas Board of Criminal Justice under Section 493.009(b), Government Code.(b) If the judge imposes a sanction under Subsection (a)(4) of this section, the judge shall also impose a condition requiring the defendant on successful completion of the program to participate in a drug or alcohol abuse continuum of care program.(c) The judge may extend a period of community supervision on a showing of good cause under this section as often as the judge determines is necessary, but the period of community supervision in a first, second, or third degree felony case may not exceed 10 years and, except as otherwise provided by this subsection, the period of community supervision in a misdemeanor case may not exceed three years. The judge may extend the period of community supervision in a misdemeanor case for any period the judge determines is necessary, not to exceed an additional two years beyond the three-year limit, if the defendant fails to pay a previously assessed fine, costs, or restitution and the judge determines that extending the period of supervision increases the likelihood that the defendant will fully pay the fine, costs, or restitution. A court may extend a period of community supervision under this section at any time during the period of supervision or, if a motion for revocation of community supervision is filed before the period of supervision ends, before the first anniversary of the date on which the period of supervision expires.(d) A judge may impose a sanction on a defendant described by Subsection (a)(3) of this section by increasing the fine imposed on the defendant. The original fine imposed on the defendant and an increase in the fine imposed under this subsection may not exceed the maximum fine for the offense for which the defendant was sentenced. The judge shall deposit money received from an increase in the defendant's fine under this subsection in the special fund of the county treasury to be used for the same purposes for which state aid may be used under Chapter 76, Government Code.Extending Supervision Period for Sex OffendersSec. 22A. (a) If a defendant is placed on community supervision after receiving a grant of deferred adjudication for or being convicted of an offense under Section 21.11, 22.011, or 22.021, Penal Code, at any time during the period of community supervision, the judge may extend the period of community supervision as provided by this section.(b) If at a hearing at which the defendant is provided the same rights as are provided a defendant at a hearing under Section 21 the judge determines that the defendant has not sufficiently demonstrated a commitment to avoid future criminal behavior and that the release of the defendant from supervision would endanger the public, the judge may extend the period of supervision for a period not to exceed 10 additional years.(c) A judge may extend a period of community supervision under this section only once; however, the judge may extend a period of community supervision for a defendant under both Section 22(c) and this section, and the prohibition in Section 22(c) against a period of community supervision in a felony case exceeding 10 years does not apply to a defendant for whom community supervision is increased under this section or under both Section 22(c) and this section.RevocationSec. 23. (a) If community supervision is revoked after a hearing under Section 21 of this article, the judge may proceed to dispose of the case as if there had been no community supervision, or if the judge determines that the best interests of society and the defendant would be served by a shorter term of confinement, reduce the term of confinement originally assessed to any term of confinement not less than the minimum prescribed for the offense of which the defendant was convicted. The judge shall enter the amount of restitution or reparation owed by the defendant on the date of revocation in the judgment in the case.(b) No part of the time that the defendant is on community supervision shall be considered as any part of the time that he shall be sentenced to serve, except that on revocation, the judge shall credit to the defendant time served by the defendant as a condition of community supervision in a substance abuse treatment facility operated by the Texas Department of Criminal Justice under Section 493.009, Government Code, or another court-ordered residential program or facility, but only if the defendant successfully completes the treatment program in that facility. The right of the defendant to appeal for a review of the conviction and punishment, as provided by law, shall be accorded the defendant at the time he is placed on community supervision. When he is notified that his community supervision is revoked for violation of the conditions of community supervision and he is called on to serve a sentence in a jail or in the Texas Department of Criminal Justice, he may appeal the revocation.Due Diligence DefenseSec. 24. For the purposes of a hearing under Section 5(b) or 21(b), it is an affirmative defense to revocation for an alleged failure to report to a supervision officer as directed or to remain within a specified place that a supervision officer, peace officer, or other officer with the power of arrest under a warrant issued by a judge for that alleged violation failed to contact or attempt to contact the defendant in person at the defendant's last known residence address or last known employment address, as reflected in the files of the department serving the county in which the order of community supervision was entered.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1967, 60th Leg., p. 1744, ch. 659, Sec. 29, eff. Aug. 28, 1967; Acts 1973, 63rd Leg., p. 568, ch. 241, Sec. 1, eff. Aug. 27, 1973; Acts 1973, 63rd Leg., p. 1235, ch. 447, Sec. 1, eff. June 14, 1973; Acts 1973, 63rd Leg., p. 1269, ch. 464, Sec. 1, eff. June 14, 1973; Acts 1975, 64th Leg., p. 263, ch. 110, Sec. 1, eff. Sept. 1, 1975; Acts 1975, 64th Leg., p. 572, ch. 231, Sec. 1, eff. Sept. 1, 1975; Acts 1975, 64th Leg., p. 909, ch. 341, Sec. 4, eff. June 19, 1975; Acts 1975, 64th Leg., p. 1243, ch. 467, Sec. 1, eff. June 19, 1975; Acts 1975, 64th Leg., p. 1244, ch. 468, Sec. 1, eff. Sept. 1, 1975; Acts 1975, 64th Leg., p. 2150, ch. 692, Sec. 1, eff. Sept. 1, 1975; Acts 1977, 65th Leg., p. 38, ch. 22, Sec. 1, eff. Aug. 29, 1977; Acts 1977, 65th Leg., p. 102, ch. 47, Sec. 1, eff. April 5, 1977; Acts 1977, 65th Leg., p. 821, ch. 306, Sec. 1, 2, eff. Aug. 29, 1977; Acts 1977, 65th Leg., p. 909, ch. 342, Sec. 1, 2, eff. Aug. 29, 1977; Acts 1977, 65th Leg., p. 914, ch. 343, Sec. 2, eff. Sept. 1, 1978; Acts 1977, 65th Leg., p. 925, ch. 347, Sec. 1, 2, eff. Aug. 29, 1977; Acts 1977, 65th Leg., p. 1058, ch. 388, Sec. 1, 2, eff. Aug. 29, 1977; Acts 1977, 65th Leg., p. 1850, ch. 735, Sec. 2.133, eff. Aug. 29, 1977.

Sec. 6 amended by Acts 1979, 66th Leg., p. 1338, ch. 605, Sec. 4, eff. Aug. 27, 1979; Secs. 6a(b), 10 amended by Acts 1979, 66th Leg., p. 1336, ch. 605, Sec. 1, 2, eff. Aug. 27, 1979; Sec. 8(a) amended by Acts 1979, 66th Leg., p. 265, ch. 139, Sec. 1, eff. Aug. 27, 1979; Sec. 2 amended by Acts 1981, 67th Leg., p. 353, ch. 141, Sec. 2, eff. Sept. 1, 1981; Sec. 3a amended by Acts 1981, 67th Leg., p. 2466, ch. 639, Sec. 2, eff. Sept. 1, 1981; Sec. 3d(a) amended by Acts 1981, 67th Leg., p. 2263, ch. 544, Sec. 1, eff. Sept. 1, 1981; Sec. 3e(a) amended by Acts 1981, 67th Leg., p. 154, ch. 69, Sec. 1, eff. Sept. 1, 1981; Sec. 3e(b) amended by Acts 1981, 67th Leg., p. 154, ch. 69, Sec. 2, eff. Sept. 1, 1981; Sec. 3e(c) added by Acts 1981, 67th Leg., p. 154, ch. 69, Sec. 3, eff. Sept. 1, 1981; Sec. 3f(c) added by Acts 1981, 67th Leg., p. 707, ch. 268, Sec. 16, eff. Sept. 1, 1981; Sec. 3f(c) added by Acts 1981, 67th Leg., p. 741, ch. 276, Sec. 3, eff. Sept. 1, 1981; Sec. 5 amended by Acts 1981, 67th Leg., p. 155, ch. 69, Sec. 4, eff. Sept. 1, 1981; Sec. 8(b) amended by Acts 1981, 67th Leg., p. 811, ch. 291, Sec. 118, eff. Sept. 1, 1981; Sec. 8(c) amended by Acts 1981, 67th Leg., p. 2246, ch. 538, Sec. 1, 2, eff. June 12, 1981; Sec. 10A added by Acts 1981, 67th Leg., p. 2464, ch. 638, Sec. 1, eff. Sept. 1, 1981; Sec. 13 amended by Acts 1981, 67th Leg., p. 354, ch. 141, Sec. 3, eff. Sept. 1, 1981; Sec. 14A amended by Acts 1981, 67th Leg., p. 354, ch. 141, Sec. 4, eff. Sept. 1, 1981; Sec. 15(f), (g) amended, Sec. 15(h) to (j) added and Sec. 15(k), (l) relettered from Sec. 15(h), (i) and amended by Acts 1981, 67th Leg., p. 355, ch. 141, Sec. 5, eff. Sept. 1, 1981; Secs. 28 to 30 amended by Acts 1981, 67th Leg., p. 356, ch. 141, Sec. 6 to 8, eff. Sept. 1, 1981; Sec. 32 amended by Acts 1981, 67th Leg., p. 357, ch. 141, Sec. 9, eff. Sept. 1, 1981; Sec. 1 amended by Acts 1983, 68th Leg., p. 974, ch. 232, Sec. 1; Sec. 3d(a), (d) amended by Acts 1983, 68th Leg., p. 1587, ch. 303, Sec. 8, eff. Jan. 1, 1984; Secs. 3e(a), 3f(a) amended by Acts 1983, 68th Leg., p. 5319, ch. 977, Sec. 9, 10, eff. Sept. 1, 1983; Sec. 3f(c) amended by Acts 1983, 68th Leg., p. 2415, ch. 425, Sec. 25, eff. Aug. 29, 1983; Sec. 4 amended by Acts 1983, 68th Leg., p. 1587, ch. 303, Sec. 9, eff. Jan. 1, 1984; Acts 1983, 68th Leg., p. 1790, ch. 343, Sec. 1, eff. Aug. 29, 1983; Sec. 6 amended by Acts 1983, 68th Leg., p. 1056, ch. 237, Sec. 1, eff. Aug. 29, 1983; Acts 1983, 68th Leg., p. 4669, ch. 811, Sec. 1, eff. Aug. 29, 1983; Acts 1983, 68th Leg., p. 1588, ch. 303, Sec. 10, eff. Jan. 1, 1984; Sec. 6b amended by Acts 1983, 68th Leg., p. 1590, ch. 303, Sec. 11, eff. Jan. 1, 1984; Sec. 6c added by Acts 1983, 68th Leg., p. 1057, ch. 237, Sec. 2, eff. Aug. 29, 1983; Acts 1983, 68th Leg., p. 1711, ch. 325, Sec. 2, eff. Sept. 1, 1983; Acts 1983, 68th Leg., p. 4877, ch. 863, Sec. 1, 2, eff. Aug. 29, 1983; Sec. 7 amended by Acts 1983, 68th Leg., p. 1591, ch. 303, Sec. 12, eff. Jan. 1, 1984; Secs. 8(a), 10(a), (b) amended by Acts 1983, 68th Leg., p. 1061, ch. 237, Sec. 3, 4, eff. Aug. 29, 1983; Sec. 10(a) amended by Acts 1983, 68th Leg., p. 4572, ch. 762, Sec. 1, eff. Aug. 29, 1983; Sec. 10(g) amended by Acts 1983, 68th Leg., p. 4535, ch. 747, Sec. 1, eff. June 19, 1983; Acts 1983, 68th Leg., p. 5003, ch. 897, Sec. 1, eff. Aug. 29, 1983; Sec. 10(j) added by Acts 1983, 68th Leg., p. 2038, ch. 372, Sec. 1, eff. Aug. 29, 1983; Acts 1983, 68th Leg., p. 4535, ch. 747, Sec. 1, eff. June 19, 1983; Sec. 10(j) to (n) added by Acts 1983, 68th Leg., p. 5003, ch. 897, Sec. 1, eff. Aug. 29, 1983; Sec. 10A(a) amended by Acts 1983, 68th Leg., p. 1592, ch. 303, Sec. 13, eff. Jan. 1, 1984.

Sec. 12 amended by Acts 1983, 68th Leg., p. 148, ch. 40, Sec. 2, eff. April 26, 1983; Acts 1983, 68th Leg., p. 974, ch. 232, Sec. 1; Sec. 14A(c) amended by Acts 1983, 68th Leg., p. 976, ch. 232, Sec. 2; Sec. 15(a) amended by Acts 1983, 68th Leg., p. 149, ch. 40, Sec. 3, eff. April 26, 1983; Acts 1983, 68th Leg., p. 976, ch. 232, Sec. 3; Sec. 15(m) added by Acts 1983, 68th Leg., p. 3193, ch. 548, Sec. 2, eff. June 19, 1983; Sec. 21(a) amended by Acts 1983, 68th Leg., p. 977, ch. 232, Sec. 4; Sec. 22 amended by Acts 1983, 68th Leg., p. 977, ch. 232, Sec. 5; Sec. 32 amended by Acts 1983, 68th Leg., p. 3194, ch. 548, Sec. 3, eff. June 19, 1983. Amended by Acts 1985, 69th Leg., ch. 427, Sec. 1, eff. Sept. 1, 1985. Sec. 6 amended by Acts 1985, 69th Leg., ch. 595, Sec. 2, eff. Sept. 1, 1985; Sec. 6(a) amended by Acts 1985, 69th Leg., ch. 554, Sec. 1, eff. Aug. 26, 1985; Sec. 6a(a) amended by Acts 1985, 69th Leg., ch. 239, Sec. 24, eff. Sept. 1, 1985; Sec. 6b(b) amended by Acts 1985, 69th Leg., ch. 632, Sec. 13, eff. Sept. 1, 1985; Sec. 6c(a) amended by Acts 1985, 69th Leg., ch. 255, Sec. 1, eff. June 4, 1985; Sec. 6d added by Acts 1985, 69th Leg., ch. 727, Sec. 1, eff. Jan. 1, 1986; Sec. 10(j) amended by Acts 1985, 69th Leg., ch. 801, Sec. 1, eff. Aug. 26, 1985; Sec. 10(o) added by Acts 1985, 69th Leg., ch. 956, Sec. 1, eff. June 16, 1985; Sec. 12a amended by Acts 1985, 69th Leg., ch. 479, Sec. 163, eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 729, Sec. 5, eff. Sept. 1, 1985; Sec. 15(f) amended by Acts 1985, 69th Leg., ch. 588, Sec. 3, eff. Sept. 1, 1985; Sec. 15(g) amended by Acts 1985, 69th Leg., ch. 481, Sec. 1, eff. Aug. 26, 1985; Acts 1985, 69th Leg., ch. 554, Sec. 2, eff. Aug. 26, 1985; Acts 1985, 69th Leg., ch. 595, Sec. 3, eff. Sept. 1, 1985; Sec. 15(n) added by Acts 1985, 69th Leg., ch. 239, Sec. 80(a), eff. Sept. 1, 1985; Sec. 21(a) amended by Acts 1985, 69th Leg., ch. 714, Sec. 1, eff. Aug. 26, 1985; Sec. 22 amended by Acts 1985, 69th Leg., ch. 714, Sec. 2, eff. Aug. 26, 1985; Sec. 22 amended by Acts 1985, 69th Leg., ch. 508, Sec. 1, eff. Aug. 26, 1985; Acts 1985, 69th Leg., ch. 714, Sec. 12, eff. Aug. 26, 1985; Sec. 3d(d) amended by Acts 1987, 70th Leg., ch. 922, Sec. 4, eff. Sept. 1, 1987; Sec. 3h amended by Acts 1987, 70th Leg., ch. 1049, Sec. 54, eff. Sept. 1, 1987; ; Sec. 4(h) amended by Acts 1987, 70th Leg., ch. 507, Sec. 1, eff. Sept. 1, 1987; Sec. 6(a) amended by Acts 1987, 70th Leg., ch. 1, Sec. 4, eff. Feb. 20, 1987; Acts 1987, 70th Leg., ch. 939, Sec. 2, eff. Sept. 1, 1987; Sec. 6(b) amended by Acts 1987, 70th Leg., ch. 939, Sec. 3, eff. Sept. 1, 1987; Sec. 6(e) added by Acts 1987, 70th Leg., ch. 939, Sec. 4, eff. Sept. 1, 1987; Sec. 6(f) added by Acts 1987, 70th Leg., ch. 930, Sec. 1, eff. Sept. 1, 1987; Sec. 6a(a) amended by Acts 1987, 70th Leg., ch. 939, Sec. 5, eff. Sept. 1, 1987; Sec. 6b(g) added by Acts 1987, 70th Leg., ch. 507, Sec. 2, eff. Sept. 1, 1987; Sec. 6d amended by Acts 1987, 70th Leg., ch. 473, Sec. 3, eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 928, Sec. 1, eff. Sept. 1, 1987; Sec. 6e amended by Acts 1987, 70th Leg., ch. 939, Sec. 6, eff. Sept. 1, 1987; Sec. 6f added by Acts 1987, 70th Leg., ch. 1, Sec. 5, eff. Feb. 20, 1987; amended by Acts 1987, 70th Leg., ch. 473, Sec. 3, eff. Sept. 1, 1987; Sec. 6g added by Acts 1987, 70th Leg., ch. 939, Sec. 7, eff. Sept. 1, 1987; Sec. 8(a) amended by Acts 1987, 70th Leg., ch. 939, Sec. 8, eff. Sept. 1, 1987; Sec. 8(d) added by Acts 1987, 70th Leg., ch. 1, Sec. 6, eff. Feb. 20, 1987; Sec. 10(a), (b), (d), (l), (p), amended by and Subsec. (q) added by Acts 1987, 70th Leg., ch. 939, Sec. 9, eff. Sept. 1, 1987; Sec. 10(o) amended by Acts 1987, 70th Leg., ch. 167, Sec. 5.01(a)(8), eff. Sept. 1, 1987; Secs. 12a, 15(f), (g), (n), 21, 22 amended by Acts 1987, 70th Leg., ch. 1101, Sec. 16, eff. Sept. 1, 1987.

Sec. 15(f)(2) amended by Acts 1987, 70th Leg., ch. 441, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 785, Sec. 4.17, eff. Sept. 1, 1989. Sec. 3a(a) amended by Acts 1989, 71st Leg., 1st C.S., ch. 8, Sec. 1, eff. Oct. 18, 1989; Sec. 3d(c) amended by Acts 1989, 71st Leg., ch. 679, Sec. 1, eff. Sept. 1, 1989; Sec. 3d(d) amended by Acts 1989, 71st Leg., ch. 236, Sec. 11, eff. April 1, 1990; Sec. 6(a), (g) amended by Acts 1989, 71st Leg., ch. 260, Sec. 1, eff. Sept. 1, 1989; Sec. 6(e), (h) amended by Acts 1989, 71st Leg., ch. 86, Sec. 1, eff. Aug. 28, 1989; Sec. 6(f) amended by and (g), (h) added by Acts 1989, 71st Leg., ch. 1195, Sec. 9, eff. Sept. 1, 1989; Sec. 6(g) added by Acts 1989, 71st Leg., 1st C.S., ch. 6, Sec. 1, eff. Jan. 1, 1990; Sec. 6c(a), (b), (c) amended by Acts 1989, 71st Leg., ch. 111, Sec. 1, eff. Sept. 1, 1989; Sec. 6g(a), (b) amended by Acts 1989, 71st Leg., ch. 1040, Sec. 5, eff. Aug. 28, 1989; Sec. 6g(d) added by Acts 1989, 71st Leg., ch. 1040, Sec. 5, eff. Aug. 28, 1989; Sec. 6h relettered from Sec. 6f by Acts 1989, 71st Leg., ch. 2, Sec. 16.01(9), eff. Aug. 28, 1989; Sec. 6i relettered from Sec. 6f(b) by Acts 1989, 71st Leg., ch. 2, Sec. 16.01(10), eff. Aug. 28, 1989; Sec. 7 amended by Acts 1989, 71st Leg., ch. 679, Sec. 2, eff. Sept. 1, 1989; Sec. 8(a) amended by Acts 1989, 71st Leg., ch. 191, Sec. 1, eff. May 26, 1989; Sec. 8(a) amended by Acts 1989, 71st Leg., ch. 1195, Sec. 10, eff. Sept. 1, 1989; Sec. 10(j-1) added by Acts 1989, 71st Leg., ch. 2, Sec. 5.02(a), eff. Aug. 28, 1989; Sec. 10(j-2) added by Acts 1989, 71st Leg., ch. 2, Sec. 8.11(c), eff. Aug. 28, 1989; Sec. 10(j-3) added by Acts 1989, 71st Leg., ch. 1135, Sec. 5, eff. Aug. 28, 1989; Sec. 10A(j) amended by Acts 1989, 71st Leg., ch. 679, Sec. 3, eff. Sept. 1, 1989; Sec. 10B added by Acts 1989, 71st Leg., ch. 1074, Sec. 8, eff. Sept. 1, 1989; Sec. 11(b) amended by Acts 1990, 71st Leg., 6th C.S., ch. 25, Sec. 8, eff. June 18, 1990; Sec. 16(a) amended by Acts 1990, 71st Leg., 6th C.S., ch. 25, Sec. 31, eff. June 18, 1990; Sec. 17(a) amended by and Sec. 17(c), (d) added by Acts 1990, 71st Leg., 6th C.S., ch. 25, Sec. 9, eff. June 18, 1990; Sec. 18(a) amended by Acts 1990, 71st Leg., 6th C.S., ch. 25, Sec. 10, eff. June 18, 1990; Sec. 20 amended by Acts 1990, 71st Leg., 6th C.S., ch. 25, Sec. 11, eff. June 18, 1990; Sec. 25(a) amended by Acts 1990, 71st Leg., 6th C.S., ch. 25, Sec. 12, eff. June 18, 1990; Sec. 3g amended by Acts 1991, 72nd Leg., ch. 541, Sec. 1, eff. Sept. 1, 1991; Sec. 5(d) amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(52), eff. Sept. 1, 1991; Sec. 6(e) added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 19.02, eff. Oct. 1, 1991; Sec. 8 amended by Acts 1991, 72nd Leg., ch. 343, Sec. 1, eff. Aug. 26, 1991; Sec. 9 amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 16.01, eff. Dec. 1, 1991; Sec. 11(a) amended by Acts 1991, 72nd Leg., ch. 572, Sec. 2, eff. Sept. 1, 1991; Sec. 11(c) added by Acts 1991, 72nd Leg., ch. 202, Sec. 2, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 285, Sec. 1, eff. Sept. 1, 1991; Sec. 12 amended by Acts 1991, 72nd Leg., ch. 555, Sec. 3, eff. Sept. 1, 1991; Sec. 13(g) amended by Acts 1991, 72nd Leg., ch. 784, Sec. 9, eff. Sept. 1, 1991; Sec. 16(d) and (e) amended by Acts 1991, 72nd Leg., ch. 900, Sec. 3, eff. Aug. 26, 1991; Sec. 16(h) added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 8.01, eff. Dec. 1, 1991; Sec. 17(e) added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 15.02, eff. Oct. 1, 1991; Sec. 24(a) amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(8), (9), (60), eff. Sept. 1, 1991; Sec. 25(a) amended by Acts 1991, 72nd Leg., ch. 344, Sec. 1, eff. June 5, 1991; Sec. 28 added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 6.01, eff. Dec. 1, 1991; Sec. 5(c) amended by Acts 1993, 73rd Leg., ch. 470, Sec. 2, eff. Sept. 1, 1993; Sec. 9(g) amended by and Sec. 9(k) added by Acts 1993, 73rd Leg., ch. 889, Sec. 1, eff. Sept. 1, 1993; Sec. 10(a) amended by Acts 1993, 73rd Leg., ch. 796, Sec. 1, eff. Sept. 1, 1993; Sec. 10(j-3) amended by Acts 1993, 73rd Leg., ch. 790, Sec. 36, eff. Sept. 1, 1993; Sec. 11(a) amended by Acts 1993, 73rd Leg., ch. 806, Sec. 2, eff. Sept. 1, 1993; Sec. 11(c) redesignated as 11(d) by Acts 1993, 73rd Leg., ch. 107, Sec. 10.01(1), eff. Aug. 30, 1993; Sec. 11(l) added by Acts 1993, 73rd Leg., ch. 10, Sec. 3, eff. March 19, 1993; Sec. 13(a) amended by Acts 1993, 73rd Leg., ch. 886, Sec. 15, eff. Jan. 1, 1995; Sec. 13(h) amended by Acts 1993, 73rd Leg., ch. 662, Sec. 8, eff. Sept. 1, 1993; amended by Acts 1993, 73rd Leg., ch. 790, Sec. 30, eff. Sept. 1, 1993; amended by Acts 1993, 73rd Leg., ch. 796, Sec. 2, eff. Sept. 1, 1993; Sec. 13(i) amended by Acts 1993, 73rd Leg., ch. 662, Sec. 1, eff. Sept. 1, 1993; Sec. 13(j) to (l) amended by Acts 1993, 73rd Leg., ch. 796, Sec. 2, eff. Sept. 1, 1993; Sec. 13a added by Acts 1993, 73rd Leg., ch. 987, Sec. 2, eff. Sept. 1, 1993; Sec. 14 amended by Acts 1993, 73rd Leg., ch. 165, Sec. 1, eff. Sept. 1, 1993; Sec. 15 added by Acts 1993, 73rd Leg., ch. 900, Sec. 4.01, eff. Sept. 1, 1994; Sec. 15(a) amended by Acts 1993, 73rd Leg., ch. 806, Sec. 3, eff. Sept. 1, 1993; Sec. 16(e) added by Acts 1993, 73rd Leg., ch. 987, Sec. 3, eff. Sept. 1, 1993; Sec. 17(e) amended by Acts 1993, 73rd Leg., ch. 201, Sec. 3, eff. Aug. 30, 1993; Sec. 22(e), (f) added by Acts 1993, 73rd Leg., ch. 805, Sec. 7, eff. Aug. 30, 1993; Sec. 29 added by Acts 1993, 73rd Leg., ch. 201, Sec. 4, eff. Aug. 30, 1993. Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 4.01, eff. Sept. 1, 1993; Sec. 2(3) amended by Acts 1995, 74th Leg., ch. 76, Sec. 7.13, eff. Sept. 1, 1995; Sec. 3(b) amended by and Sec. 3(f) added by Acts 1995, 74th Leg., ch. 256, Sec. 1, eff. Sept. 1, 1995; Sec. 3g(a) amended by Acts 1995, 74th Leg., ch. 260, Sec. 14, eff. May 30, 1995; amended by Acts 1995, 74th Leg., ch. 318, Sec. 52, eff. Sept. 1, 1995; Sec. 4(d) amended by Acts 1995, 74th Leg., ch. 260, Sec. 15, eff. May 30, 1995; Sec. 5(a) amended by Acts 1995, 74th Leg., ch. 256, Sec.2 , eff. Sept. 1, 1995; amended by Acts 1995, 74th Leg., ch. 318, Sec. 53, eff. Jan. 1, 1996; Sec. 5(b) amended by Acts 1995, 74th Leg., ch. 318, Sec. 53, eff. Jan. 1, 1996; Sec. 5(c) amended by Acts 1995, 74th Leg., ch. 76, Sec. 3.06, eff. Sept. 1, 1995; amended by Acts 1995, 74th Leg., ch. 256, Sec. 2, eff. Sept. 1, 1995; Sec. 5(d) amended by Acts 1995, 74th Leg., ch. 260, Sec. 16, eff. May 30, 1995; Sec. 9(e) amended by Acts 1995, 74th Leg., ch. 321, Sec. 3.003, eff. Sept. 1, 1995; Sec. 9(j) amended by Acts 1995, 74th Leg., ch. 257, Sec. 1, eff. Sept. 1, 1995; amended by Acts 1995, 74th Leg., ch. 321, Sec. 3.003, eff. Sept. 1, 1995; Sec. 9(k) amended by Acts 1995, 74th Leg., ch. 321, Sec. 3.003, eff. Sept. 1, 1995; Sec. 9(l), (m) added by Acts 1995, 74th Leg., ch. 257, Sec. 1, eff. Sept. 1, 1995; Sec. 10(a) amended by Acts 1995, 74th Leg., ch. 76, Sec. 3.07(a), eff. Sept. 1, 1995; Sec. 11(a) amended by Acts 1995, 74th Leg., ch. 76, Sec. 3.08, eff. Sept. 1, 1995; amended by Acts 1995, 74th Leg., ch. 258, Sec. 10, eff. Sept. 1, 1995; amended by Acts 1995, 74th Leg., ch. 318, Sec. 54, eff. Sept. 1, 1995; amended by Acts 1995, 74th Leg., ch. 595, Sec. 2, eff. Sept. 1, 1995; Sec. 11(e) added by Acts 1995, 74th Leg., ch. 258, Sec. 10, eff. Sept. 1, 1995; Sec. 11(l)(1) amended by Acts 1995, 74th Leg., ch. 657, Sec. 4, eff. June 14, 1995; Sec. 13(a) amended by Acts 1995, 74th Leg., ch. 318, Sec. 55, eff. Sept. 1, 1995; Sec. 13(e) amended by Acts 1995, 74th Leg., ch. 318, Sec. 56, eff. Sept. 1, 1995; Sec. 13(e) repealed by Acts 1995, 74th Leg., ch. 321, Sec. 3.020(a), eff. Sept. 1, 1995; Sec. 13(g) amended by Acts 1995, 74th Leg., ch. 318, Sec. 57(a), eff. Sept. 1, 1995; Sec. 13(i) amended by Acts 1995, 74th Leg., ch. 318, Sec. 57(b), eff. Sept. 1, 1995.

Sec. 13(j) amended by Acts 1995, 74th Leg., ch. 318, Sec. 58, eff. Sept. 1, 1995; Sec. 13(m) added by Acts 1995, 74th Leg., ch. 76, Sec. 3.07(b), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 318, Sec. 59, eff. Sept. 1, 1995; Sec. 13B added by Acts 1995, 74th Leg., ch. 83, Sec. 2, eff. Sept. 1, 1995; added by Acts 1995, 74th Leg., ch. 256, Sec. 3, eff. Sept. 1, 1995; Sec. 14(a) amended by Acts 1995, 74th Leg., ch. 321, Sec. 3.004, eff. Sept. 1, 1995; Sec. 14(b) amended by Acts 1995, 74th Leg., ch. 76, Sec. 3.09, eff. Sept. 1, 1995; amended by Acts 1995, 74th Leg., ch. 321, Sec. 3.005 eff. Sept. 1, 1995; Sec. 15 repealed by Acts 1995, 74th Leg., ch. 76, Sec. 3.11, eff. Sept. 1, 1995; Sec. 15(a) to (d), (f) amended by Acts 1995, 74th Leg., ch. 318, Sec. 60, eff. Jan. 1, 1996; Sec. 15(h) amended by Acts 1995, 74th Leg., ch. 76, Sec. 3.10, eff. Sept. 1, 1995; amended by Acts 1995, 74th Leg., ch. 318, Sec. 60, eff. Jan. 1, 1996; amended by Acts 1995, 74th Leg., ch. 321, Sec. 3.006, eff. Sept. 1, 1995; Sec. 16 amended by Acts 1995, 74th Leg., ch. 321, Sec. 3.007, eff. Sept. 1, 1995; Sec. 16(e) repealed by Acts 1995, 74th Leg., ch. 76, Sec. 3.12(a), eff. Sept. 1, 1995; Sec. 16(e) amended by Acts 1995, 74th Leg., ch. 76, Sec. 3.12(b), eff. Sept. 1, 1995; Sec. 18(a) amended by Acts 1995, 74th Leg., ch. 76, Sec. 7.02, eff. Sept. 1, 1995; Sec. 18(e) amended by Acts 1995, 74th Leg., ch. 76, Sec. 3.16, eff. Sept. 1, 1995; Sec. 18(h) amended by Acts 1995, 74th Leg., ch. 318, Sec. 61, eff. Jan. 1, 1996; Sec. 19(b) amended by Acts 1995, 74th Leg., ch. 76, Sec. 7.14, eff. Sept. 1, 1995; Sec. 19(e), (f) amended by Acts 1995, 74th Leg., ch. 76, Sec. 3.17, eff. Sept. 1, 1995; Sec. 22(a) amended by Acts 1995, 74th Leg., ch. 76, Sec. 3.18, eff. Sept. 1, 1995; amended by Acts 1995, 74th Leg., ch. 321, Sec. 3.008, eff. Sept. 1, 1995; Sec. 22(d) amended by Acts 1995, 74th Leg., ch. 76, Sec. 7.15, eff. Sept. 1, 1995; Sec. 29 repealed by Acts 1995, 74th Leg., ch. 76, Sec. 3.15, eff. Sept. 1, 1995; Sec. 2(4) added by Acts 1997, 75th Leg., ch. 1430, Sec. 1, eff. Sept. 1, 1997; Sec. 3(d) amended by Acts 1997, 75th Leg., ch. 1430, Sec. 2, eff. Sept. 1, 1997; Sec. 3(g) added by Acts 1997, 75th Leg., ch. 706, Sec. 1, eff. Sept. 1, 1997; Sec. 3g(a) amended by Acts 1997, 75th Leg., ch. 165, Sec. 12.03, eff. Sept. 1, 1997; Sec. 4(c) amended by Acts 1997, 75th Leg., ch. 1430, Sec. 3, eff. Sept. 1, 1997; Sec. 5(a) amended by Acts 1997, 75th Leg., ch. 667, Sec. 1, eff. Sept. 1, 1997; amended by Acts 1997, 75th Leg., ch. 1430, Sec. 4, eff. Sept. 1, 1997; Sec. 5(c), (d) amended by Acts 1997, 75th Leg., ch. 667, Sec. 1, eff. Sept. 1, 1997; Sec. 11(a) amended by Acts 1997, 75th Leg., ch. 700, Sec. 11, eff. Sept. 1, 1997; Sec. 11(d) amended by Acts 1997, 75th Leg., ch. 312, Sec. 3, eff. Sept. 1, 1997; Sec. 11(e) amended by Acts 1997, 75th Leg., ch. 668, Sec. 3, eff. Sept. 1, 1997; Sec. 11(f) added by Acts 1997, 75th Leg., ch. 144, Sec. 3, eff. May 20, 1997; Sec. 11(l) amended by Acts 1997, 75th Leg., ch. 1, Sec. 6, eff. Jan. 28, 1997; Sec. 13(j) amended by Acts 1997, 75th Leg., ch. 577, Sec. 18, eff. Sept. 1, 1997; Sec. 13(m) relettered as Sec. 13(n) by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(10), eff. Sept. 1, 1997; Sec. 13B renumbered as Sec. 13C by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(11), eff. Sept. 1, 1997; Sec. 15(a) amended by Acts 1997, 75th Leg., ch. 488, Sec. 1, eff. Sept. 1, 1997; Sec. 15(d) amended by Acts 1997, 75th Leg., ch. 745, Sec. 34, eff. Jan. 1, 1998; Sec. 15(e) amended by Acts 1997, 75th Leg., ch. 488, Sec. 2, eff. Sept. 1, 1997; Sec. 15(f)(2) amended by Acts 1997, 75th Leg., ch. 488, Sec. 3, eff. Sept. 1, 1997; Sec. 15(g) amended by Acts 1997, 75th Leg., ch. 488, Sec. 1, eff. Sept. 1, 1997; Sec. 15(h)(1), (2) amended by Acts 1997, 75th Leg., ch. 488, Sec. 4, eff. Sept. 1, 1997; Sec. 19(g) amended by Acts 1997, 75th Leg., ch. 668, Sec. 4, eff. Sept. 1, 1997; Sec. 22(c) amended by Acts 1997, 75th Leg., ch. 754, Sec. 1, eff. Sept. 1, 1997; Sec. 22A added by Acts 1997, 75th Leg., ch. 1430, Sec. 5, eff. Sept. 1, 1997; Sec. 3g(a) amended by Acts 1999, 76th Leg., ch. 806, Sec. 1, eff. Sept. 1, 1999; Sec. 5(c) amended by Acts 1999, 76th Leg., ch. 1415, Sec. 5(a), eff. Sept. 1, 1999; Sec. 5(e) added by Acts 1999, 76th Leg., ch. 580, Sec. 7, eff. Sept. 1, 1999; added by Acts 1999, 76th Leg., ch. 1193, Sec. 3, eff. Sept. 1, 1999; added by Acts 1999, 76th Leg., ch. 1415, Sec. 4, eff. Sept. 1, 1999; Sec. 9(j) amended by Acts 1999, 76th Leg., ch. 1263, Sec. 1, eff. Sept. 1, 1999; Sec. 9(k) amended by Acts 1999, 76th Leg., ch. 1188, Sec. 1.43, eff. Sept. 1, 1999; Sec. 11(a) amended by Acts 1999, 76th Leg., ch. 323, Sec. 1, eff. Sept. 1, 1999; Sec. 11(g) added by Acts 1999, 76th Leg., ch. 27, Sec. 1, eff. Sept. 1, 1999; added by Acts 1999, 76th Leg., ch. 1415, Sec. 6(a), eff. Sept. 1, 1999; Sec. 13(g) amended by Acts 1999, 76th Leg., ch. 62, Sec. 3.04, eff. Sept. 1, 1999; Sec. 13(h) amended by Acts 1999, 76th Leg., ch. 62, Sec. 3.04, eff. Sept. 1, 1999; amended by Acts 1999, 76th Leg., ch. 580, Sec. 8, eff. Sept. 1, 1999; Sec. 13(i) amended by Acts 1999, 76th Leg., ch. 62, Sec. 3.04, eff. Sept. 1, 1999; amended by Acts 1999, 76th Leg., ch. 1105, Sec. 3, eff. Sept. 1, 1999; Sec. 13(j) amended by Acts 1999, 76th Leg., ch. 62, Sec. 3.04, eff. Sept. 1, 1999; amended by Acts 1999, 76th Leg., ch. 580, Sec. 8, eff. Sept. 1, 1999; Sec. 13(k), (m) amended by Acts 1999, 76th Leg., ch. 62, Sec. 3.04, eff. Sept. 1, 1999; Sec. 13D added by Acts 1999, 76th Leg., ch. 56, Sec. 1, eff. Sept. 1, 1999; Sec. 14(c) amended by Acts 1999, 76th Leg., ch. 910, Sec. 1, eff. Sept. 1, 1999; amended by Acts 1999, 76th Leg., ch. 1188, Sec. 1.44, eff. Sept. 1, 1999; Sec. 14(e) added by Acts 1999, 76th Leg., ch. 1188, Sec. 1.44, eff. Sept. 1, 1999; Sec. 15A added by Acts 1999, 76th Leg., ch. 564, Sec. 2, eff. Sept. 1, 1999; Sec. 20(b) amended by Acts 1999, 76th Leg., ch. 1415, Sec. 5(b), eff. Sept. 1, 1999; Sec. 3g(a) amended by Acts 2001, 77th Leg., ch. 786, Sec. 2, eff. June 14, 2001; Sec. 5(f) relettered from Sec. 5(e) by Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(10), eff. Sept. 1, 2001; Sec. 5(g) added by Acts 2001, 77th Leg., ch. 1159, Sec. 3, eff. Sept. 1, 2001; Sec. 9(h) amended by Acts 2001, 77th Leg., ch. 969, Sec. 8, eff. Sept. 1, 2001; Sec. 11(e) amended by Acts 2001, 77th Leg., ch. 211, Sec. 1, eff. Sept. 1, 2001; Sec. 11(h) relettered from Sec. 11(g) by Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(11), eff. Sept. 1, 2001; Sec. 13(a), (g), (k) amended by Acts 2001, 77th Leg., ch. 969, Sec. 9, eff. Sept. 1, 2001; Sec. 15A amended by Acts 2001, 77th Leg., ch. 1351, Sec. 1, eff. Sept. 1, 2001; Sec. 16(b) amended by Acts 2001, 77th Leg., ch. 970, Sec. 1, eff. Sept. 1, 2001; Sec. 19(a) amended by Acts 2001, 77th Leg., ch. 992, Sec. 1, eff. Sept. 1, 2001; Sec. 5(h) added by Acts 2003, 78th Leg., ch. 250, Sec. 1, eff. June 18, 2003; Sec. 8(a) amended by Acts 2003, 78th Leg., ch. 239, Sec. 1, eff. Sept. 1, 2003; Sec. 9(l) amended by Acts 2003, 78th Leg., ch. 353, Sec. 5, eff. Sept. 1, 2003; Sec. 9(l) amended by Acts 2003, 78th Leg., ch. 892, Sec. 20, eff. Sept. 1, 2003; Sec. 9(m) amended by Acts 2003, 78th Leg., ch. 353, Sec. 5, eff. Sept. 1, 2003; Sec. 9A added by Acts 2003, 78th Leg., ch. 353, Sec. 1, eff. Sept. 1, 2003; Sec. 11(d) amended by Acts 2003, 78th Leg., ch. 35, Sec. 4, eff. Jan. 1, 2004; Sec. 11(i) added by Acts 2003, 78th Leg., ch. 353, Sec. 2, eff. Sept. 1, 2003; Sec. 13(a), (g) amended by Acts 2003, 78th Leg., ch. 1275, Sec. 3(3), eff. Sept. 1, 2003; Sec. 13B(a) amended by Acts 2003, 78th Leg., ch. 353, Sec. 3, eff. Sept. 1, 2003; Sec. 13B(i) added by Acts 2003, 78th Leg., ch. 353, Sec. 3, eff. Sept. 1, 2003; Sec. 14 amended by Acts 2003, 78th Leg., ch. 353, Sec. 4, eff. Sept. 1, 2003; Sec. 14(b) amended by Acts 2003, 78th Leg., ch. 353, Sec. 6, eff. Sept. 1, 2003; Sec. 14(e) amended by Acts 2003, 78th Leg., ch. 209, Sec. 63(a), eff. Jan. 1, 2004; Sec. 14(e) amended by Acts 2003, 78th Leg., ch. 1310, Sec. 2, eff. Sept. 1, 2003; Sec. 15(a), (c) amended by Acts 2003, 78th Leg., ch. 1122, Sec. 1, eff. Sept. 1, 2003.

Sec. 19(f) amended by Acts 2003, 78th Leg., ch. 209, Sec. 64(a), eff. Jan. 1, 2004; Sec. 19(f) amended by Acts 2003, 78th Leg., ch. 1310, Sec. 3, eff. Sept. 1, 2003; Sec. 19(g) amended by Acts 2003, 78th Leg., ch. 1300, Sec. 1, eff. Sept. 1, 2003; Sec. 19(h) added by Acts 2003, 78th Leg., ch. 1300, Sec. 1, eff. Sept. 1, 2003; Sec. 21(e) added by Acts 2003, 78th Leg., ch. 250, Sec. 2, eff. June 18, 2003; Sec. 24 added by Acts 2003, 78th Leg., ch. 250, Sec. 3, eff. June 18, 2003.Amended by: Acts 2005, 79th Leg., Ch. 210, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 210, Sec. 2, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 500, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 904, Sec. 3, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 956, Sec. 2, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 969, Sec. 2, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 996, Sec. 2, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1008, Sec. 4.07, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1139, Sec. 4, eff. June 18, 2005.Acts 2005, 79th Leg., Ch. 1188, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1224, Sec. 18, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 113, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 308, Sec. 2, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 308, Sec. 3, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 405, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 593, Sec. 1.05, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 593, Sec. 1.06, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 593, Sec. 1.07, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 604, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 617, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 849, Sec. 2, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1025, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1050, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1205, Sec. 2, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1205, Sec. 3, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1205, Sec. 4, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1205, Sec. 5, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1205, Sec. 6, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1205, Sec. 7, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1205, Sec. 8, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1308, Sec. 5, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1308, Sec. 6, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1308, Sec. 7, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1308, Sec. 8, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1308, Sec. 9, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 6.003, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 6.004, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 6.005, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.025, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.026, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.027, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.028, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.029, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.030, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 146, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 168, Sec. 5, eff. May 27, 2009.Acts 2009, 81st Leg., R.S., Ch. 639, Sec. 2, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 755, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1130, Sec. 17, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1130, Sec. 18, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 16.04, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1209, Sec. 6, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1228, Sec. 3, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1339, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1348, Sec. 6, eff. September 1, 2009.

Art. 42.122. [ADULT PROBATION OFFICERS OF THE 222ND JUDICIAL DISTRICT; SALARY AND ALLOWANCES ]. The adult probation officer of the 222nd Judicial District receives a salary of not less than $15,000 per annum. Also, the probation officer receives allowances, not to exceed the amount allowed by the federal government for traveling the most practical route to and from the place where the duties are discharged, for his necessary travel and hotel expenses. Upon the sworn statement of the officer, approved by the judge, the respective counties of the judicial district pay the expenses incurred for their regular or special term of court out of the general county fund. In lieu of travel allowances the commissioners court of each county, by agreement, may provide transportation under the same terms and conditions as provided for sheriffs.

Added by Acts 1985, 69th Leg., ch. 480, Sec. 18, eff. Sept. 1, 1985.

Art. 42.14. IN ABSENCE OF DEFENDANT. (a) In a misdemeanor case, the judgment and sentence may be rendered in the absence of the defendant.(b) In a felony case, the judgment and sentence may be rendered in the absence of the defendant only if:(1) the defendant is confined in a penal institution;(2) the defendant is not charged with a felony offense:(A) that is listed in Section 3g(a)(1), Article 42.12; or(B) for which it is alleged that:(i) a deadly weapon was used or exhibited during the commission of the offense or during immediate flight from the commission of the offense; and(ii) the defendant used or exhibited the deadly weapon or was a party to the offense and knew that a deadly weapon would be used or exhibited; (3) the defendant in writing before the appropriate court having jurisdiction in the county in which the penal institution is located:(A) waives the right to be present at the rendering of the judgment and sentence or to have counsel present;(B) affirms that the defendant does not have anything to say as to why the sentence should not be pronounced and that there is no reason to prevent the sentence under Article 42.07;(C) states that the defendant has entered into a written plea agreement with the attorney representing the state in the prosecution of the case; and(D) requests the court to pronounce sentence in the case in accordance with the plea agreement;(4) the defendant and the attorney representing the state in the prosecution of the case have entered into a written plea agreement that is made a part of the record in the case; and(5) sentence is pronounced in accordance with the plea agreement.(c) A judgment and sentence may be rendered under this article in the absence of the defendant only after the defendant is notified by the court of original jurisdiction of the right to counsel and the defendant requests counsel or waives the right to counsel in accordance with Article 1.051.(d) In this article, "deadly weapon" and "penal institution" have the meanings assigned by Section 1.07, Penal Code.(e) If a defendant enters a plea of guilty or nolo contendere under Article 27.19, the attorney representing the state may request at the time the plea is entered that the defendant submit a fingerprint of the defendant suitable for attachment to the judgment. On request for a fingerprint under this subsection, the county in which the defendant is confined shall obtain a fingerprint of the defendant and use first-class mail or other means acceptable to the attorney representing the state and the county to forward the fingerprint to the court accepting the plea.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.Amended by: Acts 2009, 81st Leg., R.S., Ch. 291, Sec. 2, eff. September 1, 2009.

Art. 42.141. BATTERING INTERVENTION AND PREVENTION PROGRAM.DefinitionsSec. 1. In this article:(1) "Batterer" means a person who commits repeated acts of violence or who repeatedly threatens violence against another who is:(A) related to the actor by affinity or consanguinity, as determined under Chapter 573, Government Code;(B) is a former spouse of the actor; or(C) resides or has resided in the same household with the actor.(2) "Division" means the community justice assistance division of the Texas Department of Criminal Justice.(3) "Family" has the meaning assigned by Section 71.003, Family Code.(4) "Family violence" has the meaning assigned by Section 71.004, Family Code.(5) "Shelter center" has the meaning assigned by Section 51.002, Human Resources Code.(6) "Household" has the meaning assigned by Section 71.005, Family Code.(7) "Program" means a battering intervention and prevention program that:(A) meets:(i) the guidelines adopted by the community justice assistance division of the Texas Department of Criminal Justice with the assistance of the statewide nonprofit organization described by Section 3(1); and(ii) any other eligibility requirements adopted by the Texas Department of Criminal Justice; and(B) provides, on a local basis to batterers referred by the courts for intervention, educational services and intervention designed to help the batterers stop their abusive behavior.(8) "Project" means the statewide activities for the funding of battering intervention and prevention programs, the related community educational campaign, and education and research regarding such programs.(9) "Responsive law enforcement climate" means an area where, in cases of family violence:(A) the local law enforcement agency has a policy or record of arresting batterers; and(B) the local criminal justice system:(i) cooperates with the victim in filing protective orders; and(ii) takes appropriate action against a person who violates protective orders.EstablishmentSec. 2. The battering intervention and prevention program is established in the division.Sec. 3. DUTIES OF THE DIVISION. The division shall:(1) contract with a nonprofit organization that for the five-year period before the date on which a contract is to be signed has been involved in providing to shelter centers, law enforcement agencies, and the legal community statewide advocacy and technical assistance relating to family violence, with the contract requiring the nonprofit organization to perform the duties described in Section (4) of this article;(2) seek the input of the statewide nonprofit organization described in Subdivision (1) in the development of standards for selection of programs for inclusion in the project and the review of proposals submitted by programs;(3) issue requests for proposals for the programs and an educational campaign not later than January 1, 1990;(4) award contracts for programs that are operated by nonprofit organizations and that take into consideration:(A) a balanced geographical distribution of urban, rural, and suburban models; and(B) the presence of a responsive law enforcement climate in the community;(5) develop and monitor the project in cooperation with the nonprofit organization described by Subdivision (1);(6) monitor the development of a community educational campaign in cooperation with the nonprofit organization described by Subdivision (1);(7) assist the nonprofit organization described by Subdivision (1) in designing program evaluations and research activities;(8) facilitate training of probation officers and other criminal justice professionals by the nonprofit organization described by Subdivision (1) and by programs;(9) seek the assistance of the nonprofit organization described by Subdivision (1) in developing program guidelines and in accrediting programs and providers providing battering intervention and prevention services as conforming to those guidelines; and(10) before adopting program guidelines under Section 4A:(A) notify the licensing authorities described by Chapters 152, 501, 502, 503, and 505, Occupations Code, that the division is considering adopting program guidelines; and(B) invite the licensing authorities to comment on the program guidelines.Sec. 4. DUTIES OF THE NONPROFIT ORGANIZATION. The nonprofit organization with which the division contracts under Section 3(1) shall:(1) assist the division in developing and issuing requests for proposals for the programs and the educational campaign;(2) assist the division in reviewing the submitted proposals and making recommendations for proposals to be selected for funding;(3) develop and monitor the project in cooperation with the division;(4) provide technical assistance to programs to:(A) develop appropriate services for batterers;(B) train staff;(C) improve coordination with shelter centers, the criminal justice system, the judiciary, law enforcement agencies, prosecutors, and other appropriate officials and support services;(D) implement the community educational campaign; and(E) participate in project administered program evaluation and research activities;(5) provide technical assistance to the division to:(A) develop and implement standards for selection of programs for inclusion in the project; and(B) develop standards for selection of the community educational campaign described in Section 6 of this article;(6) submit an annual written report to the division and to the legislature with recommendations for continuation, elimination, or changes in the project;(7) evaluate the programs and the community educational campaign, including an analysis of the effectiveness of the project and the level of public awareness relating to family violence; and(8) assist the division in developing program guidelines and in accrediting programs and providers providing battering intervention and prevention services as conforming to those guidelines.Sec. 4A. ADOPTION OF PROGRAM GUIDELINES; ACCREDITATION PROCESS. With the assistance of the statewide nonprofit organization described by Section 3(1) and after notifying the licensing authorities described by Section 3(10), the division shall adopt guidelines for programs and shall accredit programs and providers providing battering intervention and prevention services as conforming to those guidelines. The division shall collect from each program or provider that applies for accreditation under this section a one-time application fee in an amount set by the Texas Department of Criminal Justice.ProgramsSec. 5. (a) A program proposal must:(1) describe the counseling or treatment the program will offer;(2) include letters from a local law enforcement agency or agencies, courts, probation officers, and other community resources describing the community's commitment to improve the criminal justice system's response to victims and batterers and to cooperate with and interact in the programs' activities;(3) include a letter from the local shelter center describing the support services available to victims of family violence in the community and the shelter's commitment to cooperate and work with the program; and(4) describe the public education and local community outreach activities relating to family violence currently available in the community and a statement of commitment to participate on the local level in the public educational campaign described in Section 6 of this article.(b) A program must:(1) be situated in a county in which a shelter center is located;(2) offer counseling or treatment in which the primary approach is direct intervention with the batterer, on an individual or group basis, but that does not require the victim of the family violence to participate in the counseling or treatment;(3) offer training to law enforcement prosecutors, judges, probation officers, and others on the dynamics of family violence, treatment options, and program activities; and(4) have a system for receiving referrals from the courts and for reporting to the court regarding batterers' compliance with the treatment program.(c) This section does not preclude a program from serving a batterer other than one who was ordered by a court to participate in the program established under this subchapter.Community Educational CampaignSec. 6. (a) The division, with assistance from the nonprofit organization, shall select the community educational campaign relating to family violence after the commission has selected the programs. The campaign is to be implemented in the areas covered by the programs.(b) The campaign shall use a variety of media, including newspapers, radio, television, and billboards, and shall focus on:(1) the criminality of acts of violence toward family members;(2) the consequences of family violence crimes to the batterer; and(3) eradicating public misconceptions of family violence.Use of Legislative AppropriationSec. 7. Of a legislative appropriation for the project established under this article:(1) not more than six percent may be used by the division for management and administration of the project;(2) not more than 14 percent may be applied to the contract between the division and the nonprofit organization; and(3) not more than three percent may be applied to the contract for the community educational campaign.Contract DateSec. 8. The contract required under Section 3(a) of this article shall be signed not later than November 1, 1989.

Added by Acts 1989, 71st Leg., ch. 785, Sec. 3.05, eff. Sept. 1, 1989. Sec. 1(1) amended by Acts 1991, 72nd Leg., ch. 561, Sec. 11, eff. Aug. 26, 1991; Sec. 1(1)(A) amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(27), eff. Sept. 1, 1995; Sec. 1(3), (4), (6) amended by Acts 2003, 78th Leg., ch. 1276, Sec. 7.002(i), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 113, Sec. 2, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 113, Sec. 3, eff. September 1, 2007.

Art. 42.15. FINES. (a) When the defendant is fined, the judgment shall be that the defendant pay the amount of the fine and all costs to the state.(b) When imposing a fine and costs a court may direct a defendant:(1) to pay the entire fine and costs when sentence is pronounced; or(2) to pay the entire fine and costs at some later date; or(3) to pay a specified portion of the fine and costs at designated intervals.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1971, 62nd Leg., p. 2990, ch. 987, Sec. 1, eff. June 15, 1971.

Art. 42.151. FEES FOR ABUSED CHILDREN'S COUNSELING. If a court orders a defendant to pay a fee under Article 37.072 of this code, the court shall assess the fee against the defendant in the same manner as other costs of prosecution are assessed against a defendant. The court may direct a defendant:(1) to pay the entire fee when sentence is pronounced;(2) to pay the entire fee at some later date; or(3) to pay a specified portion of the fee at designated intervals.

Added by Acts 1989, 71st Leg., ch. 360, Sec. 3, eff. Sept. 1, 1989.

Art. 42.152. REPAYMENT OF REWARD. (a) If a judge orders a defendant to repay a reward or part of a reward under Article 37.073 of this code, the court shall assess this cost against the defendant in the same manner as other costs of prosecution are assessed against a defendant. The court may order the defendant to:(1) pay the entire amount required when sentence is pronounced;(2) pay the entire amount required at a later date specified by the court; or(3) pay specified portions of the required amount at designated intervals.(b) After receiving a payment from a person ordered to make the payment under this article, the clerk of the court or fee officer shall:(1) make a record of the payment;(2) deduct a one-time $7 processing fee from the reward repayment;(3) forward the payment to the designated crime stoppers organization; and(4) make a record of the forwarding of the payment.

Added by Acts 1989, 71st Leg., ch. 611, Sec. 3, eff. Sept. 1, 1989. Renumbered from art. 42.151 by Acts 1991, 72nd Leg., ch. 16, Sec. 19.01(6), eff. Aug. 26, 1991. Amended by Acts 1997, 75th Leg., ch. 700, Sec. 12, eff. Sept. 1, 1997.

Art. 42.16. ON OTHER JUDGMENT. If the punishment is any other than a fine, the judgment shall specify it, and order it enforced by the proper process. It shall also adjudge the costs against the defendant, and order the collection thereof as in other cases.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 42.17. TRANSFER UNDER TREATY. When a treaty is in effect between the United States and a foreign country providing for the transfer of convicted offenders who are citizens or nationals of foreign countries to the foreign countries of which they are citizens or nationals, the governor is authorized, subject to the terms of such treaty, to act on behalf of the State of Texas and to consent to the transfer of such convicted offenders under the provisions of Article IV, Section 11 of the Constitution of the State of Texas.

Added by Acts 1977, 65th Leg., p. 1266, ch. 489, Sec. 1, eff. June 15, 1977.

Art. 42.19. INTERSTATE CORRECTIONS COMPACT.Article I. Purpose and PolicyThe party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment, and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment, and rehabilitation of offenders with the most economical use of human and material resources.Article II. DefinitionsAs used in this compact, unless the context clearly requires otherwise:(a) "State" means a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the commonwealth of Puerto Rico.(b) "Sending state" means a state party to this compact in which conviction or court commitment was had.(c) "Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.(d) "Inmate" means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.(e) "Institution" means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates as defined in (d) above may lawfully be confined.Article III. Contracts(a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:1. Its duration.2. Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs, or treatment not reasonably included as part of normal maintenance.3. Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom.4. Delivery and retaking of inmates.5. Such other matters as may be necessary and appropriate to fix the obligations, responsibilities, and rights of the sending and receiving states.(b) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.Article IV. Procedures and Rights(a) Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, such official may direct that the confinement be within an institution within the territory of such other party state, the receiving state to act in that regard solely as agent for the sending state.(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.(c) Inmates confined in an institution pursuant to this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state. However, the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state who are in institutions pursuant to this compact including a conduct record of each inmate and shall certify such record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of the inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.(e) All inmates who may be confined in an institution pursuant to this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which the inmate would have had if confined in an appropriate institution of the sending state.(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearing as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. The record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this paragraph (f), the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate and the sending and receiving states shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.(h) Any inmate confined pursuant to this compact shall have any rights and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.Article V. Act Not Reviewable in Receiving State: Extradition(a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment, or detention for such offense. The duly accredited officer of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.(b) An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution escaped from is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.Article VI. Federal AidAny state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant thereto. Any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision. However, if such program or activity is not part of the customary correctional regimen, the express consent of the appropriate official of the sending state shall be required therefor.Article VII. Entry Into ForceThis compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two states. Thereafter, this compact shall enter into force and become effective and binding as to any other of such states upon similar action by such state.Article VIII. Withdrawal and TerminationThis compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the compact and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one year after the notices provided in the statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawal state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.Article IX. Other Arrangements UnaffectedNothing contained in this compact shall be construed to abrogate or impair an agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation, or treatment of inmates, nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.Article X. Construction and Severability(a) The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.(b) Powers. The director of the Texas Department of Criminal Justice is authorized and directed to do all things necessary or incidental to the carrying out of the compact in every particular.

Added by Acts 1985, 69th Leg., ch. 24, Sec. 1, eff. Jan. 1, 1986. Renumbered from art. 42.18 by Acts 1987, 70th Leg., ch. 167, Sec. 5.01(a)(9), eff. Sept. 1, 1987.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.031, eff. September 1, 2009.

Art. 42.20. IMMUNITIES. (a) An individual listed in Subsection (c) of this article and the governmental entity that the individual serves as an officer or employee are not liable for damages arising from an act or failure to act by the individual or governmental entity in connection with a community service program or work program established under this chapter or in connection with an inmate, offender, or releasee programmatic or nonprogrammatic activity, including work, educational, and treatment activities, if the act or failure to act:(1) was performed pursuant to a court order or was otherwise performed in an official capacity; and(2) was not performed with conscious indifference for the safety of others.(b) Chapter 101, Civil Practice and Remedies Code, does not apply to a claim based on an act or a failure to act of an individual listed in Subsection (c) of this article or a governmental entity the officer serves as an officer or employee if the act or failure to act is in connection with a program described by Subsection (a) of this article.(c) This article applies to:(1) a director or employee of a community supervision and corrections department or a community corrections facility;(2) a sheriff or employee of a sheriff's department;(3) a county judge, county attorney, county commissioner, or county employee;(4) a district judge, district attorney, or criminal district attorney;(5) an officer or employee of a state agency; or(6) an officer or employee of a political subdivision other than a county.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 5.03, eff. Sept. 1, 1993. Subsec. (a) amended by Acts 1995, 74th Leg., ch. 76, Sec. 3.13, eff. Sept. 1, 1995; Subsec. (c) amended by Acts 2003, 78th Leg., ch. 406, Sec. 1, eff. Sept. 1, 2003.

Art. 42.21. NOTICE OF RELEASE OF FAMILY VIOLENCE OFFENDERS. (a) Before releasing a person convicted of a family violence offense, the entity holding the person shall make a reasonable attempt to give personal notice of the imminent release to the victim of the offense or to another person designated by the victim to receive the notice. An attempt by an entity to give notice to the victim or person designated by the victim at the victim's or person's last known telephone number or address, as shown on the records of the entity, constitutes a reasonable attempt to give notice under this subsection.(b) An entity or an employee of an entity is not liable for damages arising from complying or failing to comply with Subsection (a) of this article.(c) In this article, "family violence" has the meaning assigned by Section 71.004, Family Code.

Added by Acts 1995, 74th Leg., ch. 661, Sec. 2, eff. Aug. 28, 1995. Subsec. (c) amended by Acts 2003, 78th Leg., ch. 1276, Sec. 7.002(j), eff. Sept. 1, 2003.

Art. 42.22. RESTITUTION LIENS.DefinitionsSec. 1. In this article:(1) "Department" means the Texas Department of Motor Vehicles.(2) "Motor vehicle" has the meaning assigned by Chapter 501, Transportation Code.(3) "State" means the State of Texas and all political subdivisions thereof.(4) "Victim" means:(A) a "close relative of a deceased victim," "guardian of a victim," or "victim," as those terms are defined by Article 56.01 of this code; or(B) an individual who suffers damages as a result of another committing an offense under Section 38.04, Penal Code, in which the defendant used a motor vehicle while the defendant was in flight.(5) "Personal property" means any property other than real property including all tangible and intangible types of property and including but not limited to copyrights, book rights, movie rights, patents, and trademarks acquired by the defendant prior to, during, and after conviction.Lien EstablishedSec. 2. (a) The victim of a criminal offense has a restitution lien to secure the amount of restitution to which the victim is entitled under the order of a court in a criminal case.(b) The state also has a restitution lien to secure the:(1) amount of fines or costs entered against a defendant in the judgment in a felony criminal case;(2) amount of reimbursement for costs of:(A) confinement ordered under Article 42.038; or(B) notice provided under Article 62.056 or 62.201; and(3) amount of damages incurred by the state as a result of the commission of an offense under Section 38.04, Penal Code, in which the defendant used a motor vehicle while the defendant was in flight.PerfectionSec. 3. (a) Except as provided by this section, a restitution lien attaches and is perfected when an affidavit to perfect the lien is filed in accordance with this article.(b) If a lien established under this article is attached to a motor vehicle, the lien must be perfected in the manner provided by Chapter 501, Transportation Code, and the court that entered the order of restitution giving rise to the lien shall include in the order a requirement that the defendant surrender to the court evidence of current legal ownership of the motor vehicle and the title, if applicable, against which the lien attaches. A lien against a motor vehicle as provided by this article is not perfected until the defendant's title to the vehicle has been surrendered to the court and the department has issued a subsequent title that discloses on its face the fact that the vehicle is subject to a restitution lien established as provided by this article.Judgment RequiredSec. 4. An affidavit to perfect a restitution lien may not be filed under this article until a court has ordered restitution or entered a judgment requiring the defendant to pay a fine or costs.Persons Who May FileSec. 5. The following persons may file an affidavit to perfect a restitution lien:(1) the attorney representing the state in a criminal case in which a victim is determined by the court to be entitled to restitution or in which a defendant is ordered to pay fines or costs; or(2) a victim in a criminal case determined by the court to be entitled to restitution.AffidavitSec. 6. An affidavit to perfect a restitution lien must be signed by the attorney representing the state or a magistrate and must contain:(1) the name and date of birth of the defendant whose property or other interests are subject to the lien;(2) the residence or principal place of business of the person named in the lien, if known;(3) the criminal proceeding giving rise to the lien, including the name of the court, the name of the case, and the court's file number for the case;(4) the name and address of the attorney representing the state and the name of the person entitled to restitution;(5) a statement that the notice is being filed under this article;(6) the amount of restitution and the amount of fines and costs the defendant has been ordered to pay by the court; (7) a statement that the amount of restitution owed at any one time may be less than the original balance and that the outstanding balance is reflected in the records of the clerk of the court hearing the criminal proceeding giving rise to the lien; and(8) the vehicle description and vehicle identification number.FilingSec. 7. (a) An affidavit to perfect a restitution lien may be filed with:(1) the secretary of state;(2) the department in the manner provided by Chapter 501, Transportation Code; or(3) the county clerk of the county in which:(A) the crime was committed;(B) the defendant resides; or(C) the property is located.(b) The uniform fee for filing and indexing and for stamping a copy furnished by the state or victim to show the date and place of filing is $5.(c) The secretary of state shall deposit the filing fee in the state treasury to the credit of the statutory filing fund solely to defray the costs of administration of this section. The department shall deposit the filing fee in the state treasury to the credit of the state highway fund to be used solely to defray the costs of administering this section.(d) The county clerk shall immediately record the restitution lien in the judgment records of the county. The clerk shall note in the records the date and hour the lien is received.(e) The secretary of state shall immediately file the restitution lien in the security interest and financing statement records of the secretary of state. The secretary of state shall note in the records the date and hour the lien is received.(f) The department shall immediately file the restitution lien in the motor vehicle records of the department. The department shall note in the records the date and hour the lien is received.(g) When a restitution lien is filed, the county clerk or secretary of state shall enter the restitution lien in an alphabetical index to the records in which the lien is filed showing:(1) the name of the person entitled to restitution;(2) the name of the defendant obligated to pay restitution, fines, or costs;(3) the amount of the lien; and(4) the name of the court that ordered restitution.(h) A person who files an affidavit to perfect a restitution lien under this article shall notify in writing the clerk of the court entering the judgment creating the lien of all officers or entities with which the affidavit was filed.Subject PropertySec. 8. A restitution lien extends to:(1) any interest of the defendant in real property whether then owned or after-acquired located in a county in which the lien is perfected by the filing of an affidavit with the county clerk;(2) any interest of the defendant in tangible or intangible personal property whether then owned or after-acquired other than a motor vehicle if the lien is perfected by the filing of the affidavit with the secretary of state; or(3) any interest of the defendant in a motor vehicle whether then owned or after-acquired if the lien is perfected by the filing of the affidavit with the department.PrioritySec. 9. The perfection of a restitution lien under this article is notice of the claim to all persons dealing with the defendant or the property identified in the affidavit perfecting the lien. Without regard to whether perfected before or after the perfection of a restitution lien filed and perfected under this article, a perfected real estate mortgage lien, a vendor's lien, a purchase money security interest, a chattel paper security interest, a lien on a motor vehicle perfected as provided by Chapter 501, Transportation Code, or a worker's lien perfected in the manner provided by law is superior and prior to a restitution lien filed and perfected under this article. Except as provided by this article, a perfected lien in favor of a victim is superior and prior to a lien perfected by the state under this article, and the perfected lien in favor of the state is superior and prior to the claim or interest of any other person, other than:(1) a person who acquires a valid lien or security interest perfected before the perfection of the restitution lien;(2) a bona fide purchaser who acquires an interest in the property, if personal property, before the filing of the restitution lien, to the extent that the purchaser gives value; or(3) a bona fide purchaser for value who acquires and files for record an interest in the property, if real property, before the perfection of the restitution lien.PaymentSec. 10. The clerk receiving a payment from a defendant ordered to pay restitution shall make payments to the person having an interest in the restitution lien on a schedule of not less than quarterly payments as determined by the clerk or agency.ForeclosureSec. 11. If a defendant fails to timely make a payment required by the order of the court entering the judgment creating the restitution lien, the person having an interest in the lien may file suit in a court of competent jurisdiction to foreclose the lien. If the defendant cures the default on or before the 20th day after the date the suit is filed and pays the person who files the suit costs of court and reasonable attorney's fees, the court may dismiss the suit without prejudice to the person. The person may refile the suit against the defendant if the defendant subsequently defaults.Expiration; RecordsSec. 12. (a) A restitution lien expires on the 10th anniversary of the date the lien was filed or on the date the defendant satisfies the judgment creating the lien, whichever occurs first. The person having an interest in the lien may refile the lien before the date the lien expires. A lien that is refiled expires on the 10th anniversary of the date the lien was refiled or the date the defendant satisfies the judgment creating the lien, whichever occurs first.(b) Failure to execute or foreclose the restitution lien does not cause dormancy of the lien.(c) The clerk of the court entering the judgment creating the restitution lien shall maintain a record of the outstanding balance of restitution, fines, or costs owed. If the defendant satisfies the judgment, the clerk shall immediately execute and file for record a release of the restitution lien with all officers or entities with which the affidavit perfecting the lien was filed, as indicated by the notice received by the clerk under Section 7(h) of this article, unless a release was executed and filed by the person who filed the affidavit to perfect the lien.(d) A partial release of a lien as to specific property may be executed by the attorney representing the state or a magistrate who signs an affidavit described by Section 6 of this article on payment of a sum determined to represent the defendant's interest in any property to which the lien may attach.

Added by Acts 1995, 74th Leg., ch. 997, Sec. 1, eff. Sept. 1, 1996. Amended by Acts 1997, 75th Leg., ch. 1118, Sec. 1, eff. Sept. 1, 1997. Renumbered from Vernon's Ann.C.C.P. art. 42.21 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(12), eff. Sept. 1, 1997. Sec. 2(b) amended by Acts 1999, 76th Leg., ch. 295, Sec. 2, eff. Sept. 1, 1999; Sec. 1(4) amended by Acts 2001, 77th Leg., ch. 1334, Sec. 1, eff. Sept. 1, 2001; Sec. 2(b) amended by Acts 2001, 77th Leg., ch. 1334, Sec. 2, eff. Sept. 1, 2001; Sec. 2(b) amended by Acts 2003, 78th Leg., ch. 1300, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1008, Sec. 2.02, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 3B.01, eff. September 1, 2009.

Art. 42.23. NOTIFICATION OF COURT OF FAMILY VIOLENCE CONVICTION. (a) In this article, "family violence" has the meaning assigned by Section 71.004, Family Code.(b) If the attorney representing the state in a criminal case involving family violence learns that the defendant is subject to the jurisdiction of another court relating to an order that provides for the appointment of a conservator or that sets the terms and conditions of conservatorship or for possession of or access to a child, the attorney representing the state shall notify the court in which the defendant is being tried of the existence of the order and the identity of the court of continuing jurisdiction.(c) On the conviction or entry of an order deferring adjudication of a defendant for an offense involving family violence, the convicting court or the court entering the order shall notify the court of continuing jurisdiction of the conviction or deferred adjudication.

Added by Acts 2001, 77th Leg., ch. 1289, Sec. 11, eff. Sept. 1, 2001.



CHAPTER 43. EXECUTION OF JUDGMENT

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 43. EXECUTION OF JUDGMENT

Art. 43.01. DISCHARGING JUDGMENT FOR FINE. (a) When the sentence

against an individual defendant is for fine and costs, he shall

be discharged from the same:

(1) when the amount thereof has been fully paid;

(2) when remitted by the proper authority;

(3) when he has remained in custody for the time required by law

to satisfy the amount thereof; or

(4) when the defendant has discharged the amount of fines and

costs in any other manner permitted by this code.

(b) When the sentence against a defendant corporation or

association is for fine and costs, it shall be discharged from

same:

(1) when the amount thereof has been fully paid;

(2) when the execution against the corporation or association has

been fully satisfied; or

(3) when the judgment has been fully satisfied in any other

manner.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1973, 63rd Leg., p. 974, ch. 399, Sec. 2(A), eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 5.04, eff. Sept.

1, 1993.

Art. 43.015. DEFINITIONS. In this chapter:

(1) "Capias" means a writ that is:

(A) issued by a court having jurisdiction of a case after

judgment and sentence; and

(B) directed "To any peace officer of the State of Texas" and

commanding the officer to arrest a person convicted of an offense

and bring the arrested person before that court immediately or on

a day or at a term stated in the writ.

(2) "Capias pro fine" means a writ that is:

(A) issued by a court having jurisdiction of a case after

judgment and sentence for unpaid fines and costs; and

(B) directed "To any peace officer of the State of Texas" and

commanding the officer to arrest a person convicted of an offense

and bring the arrested person before that court immediately.

Added by Acts 2007, 80th Leg., R.S., Ch.

1263, Sec. 7, eff. September 1, 2007.

Art. 43.02. PAYABLE IN MONEY. All recognizances, bail bonds, and

undertakings of any kind, whereby a party becomes bound to pay

money to the State, and all fines and forfeitures of a pecuniary

character, shall be collected in the lawful money of the United

States only.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 43.021. CAPIAS OR CAPIAS PRO FINE IN ELECTRONIC FORM. A

capias or capias pro fine may be issued in electronic form.

Added by Acts 2007, 80th Leg., R.S., Ch.

1263, Sec. 8, eff. September 1, 2007.

Art. 43.03. PAYMENT OF FINE. (a) If a defendant is sentenced to

pay a fine or costs or both and the defendant defaults in

payment, the court after a hearing under Subsection (d) of this

article may order the defendant confined in jail until discharged

as provided by law, may order the defendant to discharge the

fines and costs in any other manner provided by Article 43.09 of

this code, or may waive payment of the fines and costs as

provided by Article 43.091. A certified copy of the judgment,

sentence, and order is sufficient to authorize confinement under

this subsection.

(b) A term of confinement for default in payment of fine or costs

or both may not exceed the maximum term of confinement authorized

for the offense for which the defendant was sentenced to pay the

fine or costs or both. If a court orders a term of confinement

for default in payment of fines or costs under this article at a

time during which a defendant is serving another term of

confinement for default or is serving a term of confinement for

conviction of an offense, the term of confinement for default

runs concurrently with the other term of confinement, unless the

court orders the terms to run consecutively under Article 42.08

of this code.

(c) If a defendant is sentenced both to confinement and to pay a

fine or costs or both, and he defaults in payment of either, a

term of confinement for the default, when combined with the term

of confinement already assessed, may not exceed the maximum term

of confinement authorized for the offense for which the defendant

was sentenced.

(d) A court may not order a defendant confined under Subsection

(a) of this article unless the court at a hearing makes a written

determination that:

(1) the defendant is not indigent and has failed to make a good

faith effort to discharge the fines and costs; or

(2) the defendant is indigent and:

(A) has failed to make a good faith effort to discharge the

fines and costs under Article 43.09(f); and

(B) could have discharged the fines and costs under Article

43.09 without experiencing any undue hardship.

(e) This article does not apply to a court governed by Chapter

45.

(f) For purposes of a hearing described by Subsection (d), a

defendant may be brought before the court in person or by means

of an electronic broadcast system through which an image of the

defendant is presented to the court. For purposes of this

subsection, "electronic broadcast system" means a two-way

electronic communication of image and sound between the defendant

and the court and includes secure Internet videoconferencing.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1971, 62nd Leg., p. 2990, ch. 987, Sec. 2, eff. June 15, 1971;

Acts 1973, 63rd Leg., p. 974, ch. 399, Sec. 2(A), eff. Jan. 1,

1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 5.04, eff. Sept.

1, 1993; Subsec. (a) amended by Acts 2001, 77th Leg., ch. 1111,

Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1263, Sec. 9, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

474, Sec. 1, eff. September 1, 2009.

Art. 43.04. IF DEFENDANT IS ABSENT. When a judgment and

sentence have been rendered against a defendant in the

defendant's absence, the court may order a capias issued for the

defendant's arrest. The sheriff shall execute the capias by

bringing the defendant before the court or by placing the

defendant in jail until the defendant can be brought before the

court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1971, 62nd Leg., p. 2990, ch. 987, Sec. 3, eff. June 15, 1971.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1263, Sec. 10, eff. September 1, 2007.

Art. 43.05. CAPIAS PRO FINE SHALL RECITE. (a) A capias pro

fine issued for the arrest and commitment of a defendant

convicted of a misdemeanor or felony, or found in contempt, the

penalty for which includes a fine, shall recite the judgment and

sentence and command a peace officer to immediately bring the

defendant before the court.

(b) A capias pro fine authorizes a peace officer to place the

defendant in jail until the business day following the date of

the defendant's arrest if the defendant cannot be brought before

the court immediately.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1971, 62nd Leg., p. 2990, ch. 987, Sec. 4, eff. June 15, 1971.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1263, Sec. 11, eff. September 1, 2007.

Art. 43.06. CAPIAS OR CAPIAS PRO FINE MAY ISSUE TO ANY COUNTY.

A capias or capias pro fine may be issued to any county in the

State, and shall be executed and returned as in other cases, but

no bail shall be taken in such cases.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1263, Sec. 12, eff. September 1, 2007.

Art. 43.07. EXECUTION FOR FINE AND COSTS. In each case of

pecuniary fine, an execution may issue for the fine and costs,

though a capias pro fine was issued for the defendant; and a

capias pro fine may issue for the defendant though an execution

was issued against the defendant's property. The execution shall

be collected and returned as in civil actions. When the

execution has been collected, the defendant shall be at once

discharged; and whenever the fine and costs have been legally

discharged in any way, the execution shall be returned satisfied.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1263, Sec. 13, eff. September 1, 2007.

Art. 43.08. FURTHER ENFORCEMENT OF JUDGMENT. When a defendant

has been committed to jail in default of the fine and costs

adjudged against him, the further enforcement of such judgment

and sentence shall be in accordance with the provisions of this

Code.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 43.09. FINE DISCHARGED. (a) When a defendant is convicted

of a misdemeanor and his punishment is assessed at a pecuniary

fine or is confined in a jail after conviction of a felony for

which a fine is imposed, if he is unable to pay the fine and

costs adjudged against him, he may for such time as will satisfy

the judgment be put to work in the county jail industries

program, in the workhouse, or on the county farm, or public

improvements and maintenance projects of the county or a

political subdivision located in whole or in part in the county,

as provided in the succeeding article; or if there be no such

county jail industries program, workhouse, farm, or improvements

and maintenance projects, he shall be confined in jail for a

sufficient length of time to discharge the full amount of fine

and costs adjudged against him; rating such confinement at $50

for each day and rating such labor at $50 for each day; provided,

however, that the defendant may pay the pecuniary fine assessed

against him at any time while he is serving at work in the county

jail industries program, in the workhouse, or on the county farm,

or on the public improvements and maintenance projects of the

county or a political subdivision located in whole or in part in

the county, or while he is serving his jail sentence, and in such

instances he shall be entitled to the credit he has earned under

this subsection during the time that he has served and he shall

only be required to pay his balance of the pecuniary fine

assessed against him. A defendant who performs labor under this

article during a day in which he is confined is entitled to both

the credit for confinement and the credit for labor provided by

this article.

(b) In its discretion, the court may order that for each day's

confinement served by a defendant under this article, the

defendant receive credit toward payment of the pecuniary fine and

credit toward payment of costs adjudged against the defendant.

Additionally, the court may order that the defendant receive

credit under this article for each day's confinement served by

the defendant as punishment for the offense.

(c) In its discretion, the court may order that a defendant

serving concurrent, but not consecutive, sentences for two or

more misdemeanors may, for each day served, receive credit toward

the satisfaction of costs and fines imposed for each separate

offense.

(d) Notwithstanding any other provision of this article, in its

discretion, the court or the sheriff of the county may grant an

additional two days credit for each day served to any inmate

participating in an approved work program under this article or a

rehabilitation, restitution, or education program.

(e) A court in a county that operates an electronic monitoring

program or contracts with a private vendor to operate an

electronic monitoring program under Section 351.904, Local

Government Code, or that is served by a community supervision and

corrections department that operates an electronic monitoring

program approved by the community justice assistance division of

the Texas Department of Criminal Justice, may require a defendant

who is unable to pay a fine or costs to discharge all or part of

the fine or costs by participating in the program. A defendant

who participates in an electronic monitoring program under this

subsection discharges fines and costs in the same manner as if

the defendant were confined in county jail.

(f) A court may require a defendant who is unable to pay a fine

or costs to discharge all or part of the fine or costs by

performing community service.

(g) In its order requiring a defendant to participate in

community service work under Subsection (f) of this article, the

court must specify:

(1) the number of hours the defendant is required to work; and

(2) whether the community supervision and corrections department

or a court-related services office will perform the

administrative duties required by the placement of the defendant

in the community service program.

(h) The court may order the defendant to perform community

service work under Subsection (f) of this article only for a

governmental entity or a nonprofit organization that provides

services to the general public that enhance social welfare and

the general well-being of the community. A governmental entity or

nonprofit organization that accepts a defendant under Subsection

(f) of this article to perform community service must agree to

supervise the defendant in the performance of the defendant's

work and report on the defendant's work to the district probation

department or court-related services office.

(i) The court may require bail of a defendant to ensure the

defendant's faithful performance of community service under

Subsection (f) of this article and may attach conditions to the

bail as it determines are proper.

(j) A court may not order a defendant to perform more than 16

hours per week of community service under Subsection (f) of this

article unless the court determines that requiring the defendant

to work additional hours does not work a hardship on the

defendant or the defendant's dependents.

(k) A defendant is considered to have discharged $100 of fines or

costs for each eight hours of community service performed under

Subsection (f) of this article.

(l) A sheriff, employee of a sheriff's department, county

commissioner, county employee, county judge, an employee of a

community corrections and supervision department, restitution

center, or officer or employee of a political subdivision other

than a county is not liable for damages arising from an act or

failure to act in connection with manual labor performed by an

inmate pursuant to this article if the act or failure to act:

(1) was performed pursuant to confinement or other court order;

and

(2) was not intentional, wilfully or wantonly negligent, or

performed with conscious indifference or reckless disregard for

the safety of others.

(m) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1263, Sec. 22,

eff. September 1, 2007.

(n) This article does not apply to a court governed by Chapter

45.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1981, 67th Leg., p. 360, ch. 143, Sec. 1, eff.

May 14, 1981; Acts 1987, 70th Leg., ch. 347, Sec. 1, eff. Sept.

1, 1987; Acts 1989, 71st Leg., ch. 785, Sec. 4.13, eff. Sept. 1,

1989; Subsecs. (a), (d) amended by Acts 1989, 71st Leg., ch. 753,

Sec. 1, eff. Sept. 1, 1989; Subsec. (e) added by Acts 1989, 71st

Leg., ch. 1040, Sec. 3, eff. Aug. 28, 1989; Subsecs. (f) to (j)

added by Acts 1989, 71st Leg., ch. 1040, Sec. 4, eff. Aug. 28,

1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 4.06, eff.

Aug. 26, 1991. Subsec. (l) added by Acts 1991, 72nd Leg., ch.

900, Sec. 1, eff. Aug. 26, 1991. Subsec. (a) amended by Acts

1993, 73rd Leg., ch. 578, Sec. 2, eff. June 11, 1993; Subsec. (l)

amended by Acts 1993, 73rd Leg., ch. 578, Sec. 2, eff. June 11,

1993; Subsec. (m) added by Acts 1993, 73rd Leg., ch. 414, Sec. 1,

eff. June 6, 1993. Amended by Acts 1993, 73rd Leg., ch. 900, Sec.

5.04, eff. Sept. 1, 1993; Subsec. (k) amended by Acts 1999, 76th

Leg., ch. 1545, Sec. 3, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1263, Sec. 14, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1263, Sec. 22, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

854, Sec. 2, eff. June 19, 2009.

Art. 43.091. WAIVER OF PAYMENT OF FINES AND COSTS FOR INDIGENT

DEFENDANTS. A court may waive payment of a fine or cost imposed

on a defendant who defaults in payment if the court determines

that:

(1) the defendant is indigent; and

(2) each alternative method of discharging the fine or cost

under Article 43.09 would impose an undue hardship on the

defendant.

Added by Acts 2001, 77th Leg., ch. 1111, Sec. 2, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1263, Sec. 15, eff. September 1, 2007.

Art. 43.10. MANUAL LABOR. Where the punishment assessed in a

conviction for a misdemeanor is confinement in jail for more than

one day or is only a pecuniary fine and the defendant is unable

to pay the fine and costs adjudged against the defendant, or

where the defendant is sentenced to jail for a felony or is

confined in jail after conviction of a felony, the defendant

shall be required to work in the county jail industries program

or shall be required to do manual labor in accordance with the

following rules and regulations:

1. Each commissioners court may provide for the erection of a

workhouse and the establishment of a county farm in connection

therewith for the purpose of utilizing the labor of defendants

under this article;

2. Such farms and workhouses shall be under the control and

management of the sheriff, and the sheriff may adopt such rules

and regulations not inconsistent with the rules and regulations

of the Commission on Jail Standards and with the laws as the

sheriff deems necessary;

3. Such overseers and guards may be employed by the sheriff

under the authority of the commissioners court as may be

necessary to prevent escapes and to enforce such labor, and they

shall be paid out of the county treasury such compensation as the

commissioners court may prescribe;

4. They shall be put to labor upon public works and maintenance

projects, including public works and maintenance projects for a

political subdivision located in whole or in part in the county.

They may be put to labor upon maintenance projects for a cemetery

that the commissioners court uses public funds, county employees,

or county equipment to maintain under Section 713.028, Health and

Safety Code. They may also be put to labor providing maintenance

and related services to a nonprofit organization that qualifies

for a tax exemption under Section 501(a), Internal Revenue Code

of 1986, as an organization described by Section 501(c)(3) of

that code, and is organized as a nonprofit corporation under the

Texas Non-Profit Corporation Act (Article 1396-1.01 et seq.,

Vernon's Texas Civil Statutes), provided that, at the sheriff's

request, the commissioners court determines that the nonprofit

organization provides a public service to the county or to a

political subdivision located in whole or in part in the county;

5. A defendant who from age, disease, or other physical or

mental disability is unable to do manual labor shall not be

required to work. The defendant's inability to do manual labor

may be determined by a physician appointed for that purpose by

the county judge or the commissioners court, who shall be paid

for such service such compensation as said court may allow; and

6. For each day of manual labor, in addition to any other

credits allowed by law, a defendant is entitled to have one day

deducted from each sentence the defendant is serving.

Amended by Acts 1981, 67th Leg., p. 2647, ch. 708, Sec. 1, eff.

Aug. 31, 1981; Acts 1989, 71st Leg., ch. 753, Sec. 2, eff. Sept.

1, 1989; Acts 1989, 71st Leg., ch. 785, Sec. 4.14, eff. Sept. 1,

1989; Acts 1991, 72nd Leg., ch. 900, Sec. 2, eff. Aug. 26, 1991;

Subsec. (a) amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 10,

Sec. 14.09, eff. Oct. 1, 1991. Amended by Acts 1993, 73rd Leg.,

ch. 578, Sec. 3, eff. June 11, 1993; Acts 1993, 73rd Leg., ch.

900, Sec. 5.04, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76,

Sec. 3.19, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 321,

Sec. 3.015, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

853, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1187, Sec. 1, eff. June 18, 2005.

Acts 2009, 81st Leg., R.S., Ch.

854, Sec. 3, eff. June 19, 2009.

Art. 43.101. VOLUNTARY WORK. (a) A defendant who is confined in

county jail before trial, after conviction of a misdemeanor, or

after conviction of a felony or revocation of community

supervision, parole, or mandatory supervision and awaiting

transfer to the Texas Department of Criminal Justice may

volunteer to participate in any work program operated by the

sheriff that uses the labor of convicted defendants.

(b) The sheriff may accept a defendant as a volunteer under

Subsection (a) if the defendant is not awaiting trial for an

offense involving violence or is not awaiting transfer to the

Texas Department of Criminal Justice after conviction of a felony

involving violence, and if the sheriff determines that the inmate

has not engaged previously in violent conduct and does not pose a

security risk to the general public if allowed to participate in

the work program.

(c) A defendant participating in a work program under this

section is not an employee for the purposes of Chapter 501 or

504, Labor Code.

(d) For each day of volunteer work, in addition to any other

credits allowed by law, the court or sheriff may deduct one day

from each sentence imposed on the defendant in relation to the

offense or violation of the terms of release for which the

defendant was confined in county jail.

Added by Acts 1989, 71st Leg., ch. 753, Sec. 3, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 86, Sec. 1, eff. Aug.

30, 1993; Acts 1993, 73rd Leg., ch. 900, Sec. 5.04, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 3.20, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.032, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

854, Sec. 4, eff. June 19, 2009.

Art. 43.11. AUTHORITY FOR CONFINEMENT. When, by the judgment and

sentence of the court, a defendant is to be confined in jail, a

certified copy of such judgment and sentence shall be sufficient

authority for the sheriff to place such defendant in jail.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 5.04, eff. Sept.

1, 1993.

Art. 43.13. DISCHARGE OF DEFENDANT. (a) A defendant who has

remained in jail the length of time required by the judgment and

sentence shall be discharged. The sheriff shall return the copy

of the judgment and sentence, or the capias under which the

defendant was imprisoned, to the proper court, stating how it was

executed.

(b) A defendant convicted of a misdemeanor and sentenced to a

term of confinement of more than 30 days discharges the

defendant's sentence at any time between the hours of 6 a.m. and

7 p.m. on the day of discharge.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1997, 75th Leg., ch. 714, Sec. 1, eff. Sept. 1,

1997.

Art. 43.131. IMMUNITIES. (a) An individual listed in Subsection

(c) of this article and the governmental entity that the

individual serves as an officer or employee are not liable for

damages arising from an act or failure to act by the individual

or governmental entity in connection with a community service

program or work program established under this chapter if the act

or failure to act:

(1) was performed pursuant to a court order or was otherwise

performed in an official capacity; and

(2) was not performed with conscious indifference for the safety

of others.

(b) Chapter 101, Civil Practice and Remedies Code, does not apply

to a claim based on an act or a failure to act of an individual

listed in Subsection (c) of this article or a governmental entity

the officer serves as an officer or employee if the act or

failure to act is in connection with a program described by

Subsection (a) of this article.

(c) This article applies to:

(1) a director or employee of a community supervision and

corrections department or a community corrections facility;

(2) a sheriff or employee of a sheriff's department;

(3) a county judge, county commissioner, or county employee;

(4) an officer or employee of a state agency; or

(5) an officer or employee of a political subdivision other than

a county.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 5.04, eff. Sept. 1,

1993.

Art. 43.14. EXECUTION OF CONVICT. Whenever the sentence of

death is pronounced against a convict, the sentence shall be

executed at any time after the hour of 6 p.m. on the day set for

the execution, by intravenous injection of a substance or

substances in a lethal quantity sufficient to cause death and

until such convict is dead, such execution procedure to be

determined and supervised by the director of the correctional

institutions division of the Texas Department of Criminal

Justice.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1977, 65th Leg., p. 287, ch. 138, Sec. 1, eff. Aug. 29, 1977.

Amended by Acts 1981, 67th Leg., p. 812, ch. 291, Sec. 120, eff.

Sept. 1, 1981; Acts 1991, 72nd Leg., ch. 652, Sec. 11, eff. Sept.

1, 1991; Acts 1995, 74th Leg., ch. 319, Sec. 3, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.033, eff. September 1, 2009.

Art. 43.141. SCHEDULING OF EXECUTION DATE; WITHDRAWAL;

MODIFICATION. (a) If an initial application under Article 11.071

is timely filed, the convicting court may not set an execution

date before:

(1) the court of criminal appeals denies relief; or

(2) if the case is filed and set for submission, the court of

criminal appeals issues a mandate.

(b) If an original application is not timely filed under Article

11.071 or good cause is not shown for an untimely application

under Article 11.071, the convicting court may set an execution

date.

(c) The first execution date may not be earlier than the 91st day

after the date the convicting court enters the order setting the

execution date. A subsequent execution date may not be earlier

than the 31st day after the date the convicting court enters the

order setting the execution date.

(d) The convicting court may modify or withdraw the order of the

court setting a date for execution in a death penalty case if the

court determines that additional proceedings are necessary on:

(1) a subsequent or untimely application for a writ of habeas

corpus filed under Article 11.071; or

(2) a motion for forensic testing of DNA evidence submitted under

Chapter 64.

(e) If the convicting court withdraws the order of the court

setting the execution date, the court shall recall the warrant of

execution. If the court modifies the order of the court setting

the execution date, the court shall recall the previous warrant

of execution, and the clerk of the court shall issue a new

warrant.

Added by Acts 1995, 74th Leg., ch. 319, Sec. 4, eff. Sept. 1,

1995. Subsec. (d) amended by Acts 2003, 78th Leg., ch. 13, Sec.

6, eff. Sept. 1, 2003.

Art. 43.15. WARRANT OF EXECUTION. Whenever any person is

sentenced to death, the clerk of the court in which the sentence

is pronounced, shall within ten days after the court enters its

order setting the date for execution, issue a warrant under the

seal of the court for the execution of the sentence of death,

which shall recite the fact of conviction, setting forth

specifically the offense, the judgment of the court, the time

fixed for his execution, and directed to the Director of the

Department of Corrections at Huntsville, Texas, commanding him to

proceed, at the time and place named in the order of execution,

to carry the same into execution, as provided in the preceding

Article, and shall deliver such warrant to the sheriff of the

county in which such judgment of conviction was had, to be by him

delivered to the said Director of the Department of Corrections,

together with the condemned person if he has not previously been

so delivered.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1981, 67th Leg., p. 812, ch. 291, Sec. 121, eff.

Sept. 1, 1981.

Art. 43.16. TAKEN TO DEPARTMENT OF CORRECTIONS. Immediately upon

the receipt of such warrant, the sheriff shall transport such

condemned person to the Director of the Department of

Corrections, if he has not already been so delivered, and shall

deliver him and the warrant aforesaid into the hands of the

Director of the Department of Corrections and shall take from the

Director of the Department of Corrections his receipt for such

person and such warrant, which receipt the sheriff shall return

to the office of the clerk of the court where the judgment of

death was rendered. For his services, the sheriff shall be

entitled to the same compensation as is now allowed by law to

sheriffs for removing or conveying prisoners under the provisions

of Section 4 of Article 1029 or 1030 of the Code of Criminal

Procedure of 1925, as amended.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1981, 67th Leg., p. 812, ch. 291, Sec. 122, eff.

Sept. 1, 1981.

Art. 43.17. VISITORS. Upon the receipt of such condemned person

by the Director of the Department of Corrections, the condemned

person shall be confined therein until the time for his or her

execution arrives, and while so confined, all persons outside of

said prison shall be denied access to him or her, except his or

her physician, lawyer, and clergyperson, who shall be admitted to

see him or her when necessary for his or her health or for the

transaction of business, and the relatives and friends of the

condemned person, who shall be admitted to see and converse with

him or her at all proper times, under such reasonable rules and

regulations as may be made by the Board of Directors of the

Department of Corrections.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1979, 66th Leg., p. 1181; ch. 572, Sec. 1, eff.

Aug. 27, 1979.

Art. 43.18. EXECUTIONER. The director of the Texas Department

of Criminal Justice shall designate an executioner to carry out

the death penalty provided by law.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1975, 64th Leg., p. 911, ch. 341, Sec. 6, eff. June 19, 1975;

Acts 1977, 65th Leg., p. 288, ch. 138, Sec. 2, eff. Aug. 29,

1977.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.034, eff. September 1, 2009.

Art. 43.19. PLACE OF EXECUTION. The execution shall take place

at a location designated by the Texas Department of Criminal

Justice in a room arranged for that purpose.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1985, 69th Leg., ch. 250, Sec. 1, eff. Aug. 26,

1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.035, eff. September 1, 2009.

Art. 43.20. PRESENT AT EXECUTION. The following persons may be

present at the execution: the executioner, and such persons as

may be necessary to assist him in conducting the execution; the

Board of Directors of the Department of Corrections, two

physicians, including the prison physician, the spiritual advisor

of the condemned, the chaplains of the Department of Corrections,

the county judge and sheriff of the county in which the

Department of Corrections is situated, and any of the relatives

or friends of the condemned person that he may request, not

exceeding five in number, shall be admitted. No convict shall be

permitted by the prison authorities to witness the execution.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 43.21. ESCAPE AFTER SENTENCE. If the condemned escape after

sentence and before his delivery to the Director of the

Department of Corrections, and be not rearrested until after the

time fixed for execution, any person may arrest and commit him to

the jail of the county in which he was sentenced; and thereupon

the court by whom the condemned was sentenced; either in

term-time or vacation, on notice of such arrest being given by

the sheriff, shall again appoint a time for the execution, not

less than thirty days from such appointment, which appointment

shall be by the clerk of said court immediately certified to the

Director of the Department of Corrections and such clerk shall

place such certificate in the hands of the sheriff, who shall

deliver the same, together with the warrant aforesaid and the

condemned person to the Director of the Department of

Corrections, who shall receipt to the sheriff for the same and

proceed at the appointed time to carry the sentence of death into

execution as hereinabove provided.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 43.22. ESCAPE FROM DEPARTMENT OF CORRECTIONS. If the

condemned person escapes after his delivery to the Director of

the Department of Corrections, and is not retaken before the time

appointed for his execution, any person may arrest and commit him

to the Director of the Department of Corrections whereupon the

Director of the Department of Corrections shall certify the fact

of his escape and recapture to the court in which sentence was

passed; and the court, either in term-time or vacation, shall

again appoint a time for the execution which shall not be less

than thirty days from the date of such appointment; and thereupon

the clerk of such court shall certify such appointment to the

Director of the Department of Corrections, who shall proceed at

the time so appointed to execute the condemned, as hereinabove

provided. The sheriff or other officer or other person performing

any service under this and the preceding Article shall receive

the same compensation as is provided for similar services under

the provisions of Articles 1029 or 1030 of the Code of Criminal

Procedure of 1925, as amended. If for any reason execution is

delayed beyond the date set, then the court which originally

sentenced the defendant may set a later date for execution.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 43.23. RETURN OF DIRECTOR. When the execution of sentence

is suspended or respited to another date, same shall be noted on

the warrant and on the arrival of such date, the Director of the

Department of Corrections shall proceed with such execution; and

in case of death of any condemned person before the time for his

execution arrives, or if he should be pardoned or his sentence

commuted by the Governor, no execution shall be had; but in such

cases, as well as when the sentence is executed, the Director of

the Department of Corrections shall return the warrant and

certificate with a statement of any such act and his proceedings

endorsed thereon, together with a statement showing what

disposition was made of the dead body of the convict, to the

clerk of the court in which the sentence was passed, who shall

record the warrant and return in the minutes of the court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 43.24. TREATMENT OF CONDEMNED. No torture, or ill

treatment, or unnecessary pain, shall be inflicted upon a

prisoner to be executed under the sentence of the law.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 43.25. BODY OF CONVICT. The body of a convict who has been

legally executed shall be embalmed immediately and so directed by

the Director of the Department of Corrections. If the body is not

demanded or requested by a relative or bona fide friend within

forty-eight hours after execution then it shall be delivered to

the Anatomical Board of the State of Texas, if requested by the

Board. If the body is requested by a relative, bona fide friend,

or the Anatomical Board of the State of Texas, such recipient

shall pay a fee of not to exceed twenty-five dollars to the

mortician for his services in embalming the body for which the

mortician shall issue to the recipient a written receipt. When

such receipt is delivered to the Director of the Department of

Corrections, the body of the deceased shall be delivered to the

party named in the receipt or his authorized agent. If the body

is not delivered to a relative, bona fide friend, or the

Anatomical Board of the State of Texas, the Director of the

Department of Corrections shall cause the body to be decently

buried, and the fee for embalming shall be paid by the county in

which the indictment which resulted in conviction was found.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 43.26. PREVENTING RESCUE. The sheriff may, when he supposes

there will be a necessity, order such number of citizens of his

county, or request any military or militia company, to aid in

preventing the rescue of a prisoner.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.



CHAPTER 44. APPEAL AND WRIT OF ERROR

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 44. APPEAL AND WRIT OF ERROR

Art. 44.01. APPEAL BY STATE. (a) The state is entitled to appeal

an order of a court in a criminal case if the order:

(1) dismisses an indictment, information, or complaint or any

portion of an indictment, information, or complaint;

(2) arrests or modifies a judgment;

(3) grants a new trial;

(4) sustains a claim of former jeopardy;

(5) grants a motion to suppress evidence, a confession, or an

admission, if jeopardy has not attached in the case and if the

prosecuting attorney certifies to the trial court that the appeal

is not taken for the purpose of delay and that the evidence,

confession, or admission is of substantial importance in the

case; or

(6) is issued under Chapter 64.

(b) The state is entitled to appeal a sentence in a case on the

ground that the sentence is illegal.

(c) The state is entitled to appeal a ruling on a question of law

if the defendant is convicted in the case and appeals the

judgment.

(d) The prosecuting attorney may not make an appeal under

Subsection (a) or (b) of this article later than the 20th day

after the date on which the order, ruling, or sentence to be

appealed is entered by the court.

(e) The state is entitled to a stay in the proceedings pending

the disposition of an appeal under Subsection (a) or (b) of this

article.

(f) The court of appeals shall give precedence in its docket to

an appeal filed under Subsection (a) or (b) of this article. The

state shall pay all costs of appeal under Subsection (a) or (b)

of this article, other than the cost of attorney's fees for the

defendant.

(g) If the state appeals pursuant to this article and the

defendant is on bail, he shall be permitted to remain at large on

the existing bail. If the defendant is in custody, he is entitled

to reasonable bail, as provided by law, unless the appeal is from

an order which would terminate the prosecution, in which event

the defendant is entitled to release on personal bond.

(h) The Texas Rules of Appellate Procedure apply to a petition by

the state to the Court of Criminal Appeals for review of a

decision of a court of appeals in a criminal case.

(i) In this article, "prosecuting attorney" means the county

attorney, district attorney, or criminal district attorney who

has the primary responsibility of prosecuting cases in the court

hearing the case and does not include an assistant prosecuting

attorney.

(j) Nothing in this article is to interfere with the defendant's

right to appeal under the procedures of Article 44.02 of this

code. The defendant's right to appeal under Article 44.02 may be

prosecuted by the defendant where the punishment assessed is in

accordance with Subsection (a), Section 3d, Article 42.12 of this

code, as well as any other punishment assessed in compliance with

Article 44.02 of this code.

(k) The state is entitled to appeal an order granting relief to

an applicant for a writ of habeas corpus under Article 11.072.

(l) The state is entitled to appeal an order entered under:

(1) Subchapter G or H, Chapter 62, that exempts a person from

complying with the requirements of Chapter 62; and

(2) Subchapter I, Chapter 62, that terminates a person's

obligation to register under Chapter 62.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1981, 67th Leg., p. 812, ch. 291, Sec. 123, eff.

Sept. 1, 1981; Acts 1987, 70th Leg., ch. 382, Sec. 1; Subsec. (a)

amended by Acts 2003, 78th Leg., ch. 13, Sec. 7, eff. Sept. 1,

2003. Subsec. (k) added by Acts 2003, 78th Leg., ch. 587, Sec. 2,

eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1008, Sec. 1.04, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1038, Sec. 2, eff. September 1, 2007.

Art. 44.02. DEFENDANT MAY APPEAL. A defendant in any criminal

action has the right of appeal under the rules hereinafter

prescribed, provided, however, before the defendant who has been

convicted upon either his plea of guilty or plea of nolo

contendere before the court and the court, upon the election of

the defendant, assesses punishment and the punishment does not

exceed the punishment recommended by the prosecutor and agreed to

by the defendant and his attorney may prosecute his appeal, he

must have permission of the trial court, except on those matters

which have been raised by written motion filed prior to trial.

This article in no way affects appeals pursuant to Article 44.17

of this chapter.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1977, 65th Leg., p. 940, ch. 351, Sec. 1, eff. Aug. 29, 1977.

Art. 44.04. BOND PENDING APPEAL. (a) Pending the determination

of any motion for new trial or the appeal from any misdemeanor

conviction, the defendant is entitled to be released on

reasonable bail.

(b) The defendant may not be released on bail pending the appeal

from any felony conviction where the punishment equals or exceeds

10 years confinement or where the defendant has been convicted of

an offense listed under Section 3g(a)(1), Article 42.12, but

shall immediately be placed in custody and the bail discharged.

(c) Pending the appeal from any felony conviction other than a

conviction described in Subsection (b) of this section, the trial

court may deny bail and commit the defendant to custody if there

then exists good cause to believe that the defendant would not

appear when his conviction became final or is likely to commit

another offense while on bail, permit the defendant to remain at

large on the existing bail, or, if not then on bail, admit him to

reasonable bail until his conviction becomes final. The court may

impose reasonable conditions on bail pending the finality of his

conviction. On a finding by the court on a preponderance of the

evidence of a violation of a condition, the court may revoke the

bail.

(d) After conviction, either pending determination of any motion

for new trial or pending final determination of the appeal, the

court in which trial was had may increase or decrease the amount

of bail, as it deems proper, either upon its own motion or the

motion of the State or of the defendant.

(e) Any bail entered into after conviction and the sureties on

the bail must be approved by the court where trial was had. Bail

is sufficient if it substantially meets the requirements of this

code and may be entered into and given at any term of court.

(f) In no event shall the defendant and the sureties on his bond

be released from their liability on such bond or bonds until the

defendant is placed in the custody of the sheriff.

(g) The right of appeal to the Court of Appeals of this state is

expressly accorded the defendant for a review of any judgment or

order made hereunder, and said appeal shall be given preference

by the appellate court.

(h) If a conviction is reversed by a decision of a Court of

Appeals, the defendant, if in custody, is entitled to release on

reasonable bail, regardless of the length of term of

imprisonment, pending final determination of an appeal by the

state or the defendant on a motion for discretionary review. If

the defendant requests bail before a petition for discretionary

review has been filed, the Court of Appeals shall determine the

amount of bail. If the defendant requests bail after a petition

for discretionary review has been filed, the Court of Criminal

Appeals shall determine the amount of bail. The sureties on the

bail must be approved by the court where the trial was had. The

defendant's right to release under this subsection attaches

immediately on the issuance of the Court of Appeals' final ruling

as defined by Tex.Cr.App.R. 209(c).

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1977, 65th Leg., p. 636, ch. 234, Sec. 1, eff. Aug. 29, 1977.

Secs. (b), (c) amended by Acts 1981, 67th Leg., p. 707, ch. 268,

Sec. 17, eff. Sept. 1, 1981. Amended by Acts 1981, 67th Leg., p.

813, ch. 291, Sec. 125, eff. Sept. 1, 1981. Secs. (b), (c)

amended by Acts 1983, 68th Leg., p. 2416, ch. 425, Sec. 26, eff.

Aug. 29, 1983; Sec. (h) amended by Acts 1983, 68th Leg., p. 1104,

ch. 249, Sec. 2, eff. Aug. 29, 1983; Acts 1985, 69th Leg., ch.

968, Sec. 1, eff. Aug. 26, 1985; Sec. (b) amended by Acts 1991,

72nd Leg., ch. 14, Sec. 284(50), eff. Sept. 1, 1991; Secs. (b),

(c) amended by Acts 1999, 76th Leg., ch. 546, Sec. 1, eff. Sept.

1, 1999; Sec. (a) amended by Acts 2003, 78th Leg., ch. 942, Sec.

3, eff. June 20, 2003.

Art. 44.041. CONDITIONS IN LIEU OF BOND. (a) If a defendant is

confined in county jail pending appeal and is eligible for

release on bond pending appeal but is financially unable to make

bond, the court may release the defendant without bond pending

the conclusion of the appeal only if the court determines that

release under this article is reasonable given the circumstances

of the defendant's offense and the sentence imposed.

(b) A court that releases a defendant under this article must

require the defendant to participate in a program under Article

42.033, 42.034, 42.035, or 42.036 during the pendency of the

appeal. A defendant required to participate in a program may

receive credit toward completion of the defendant's sentence

while participating in the program in the same manner and to the

same extent provided by Article 42.033, 42.034, 42.035, or

42.036, as applicable.

Added by Acts 1989, 71st Leg., ch. 785, Sec. 4.15, eff. Sept. 1,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

854, Sec. 5, eff. June 19, 2009.

Art. 44.07. RIGHT OF APPEAL NOT ABRIDGED. The right of appeal,

as otherwise provided by law, shall in no wise be abridged by any

provision of this Chapter.

Act 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 44.10. SHERIFF TO REPORT ESCAPE. When any such escape

occurs, the sheriff who had the prisoner in custody shall

immediately report the fact under oath to the district or county

attorney of the county in which the conviction was had, who shall

forthwith forward such report to the State prosecuting attorney.

Such report shall be sufficient evidence of the fact of such

escape to authorize the dismissal of the appeal.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 44.12. PROCEDURE AS TO BAIL PENDING APPEAL. The amount of

any bail given in any felony or misdemeanor case to perfect an

appeal from any court to the Court of Appeals shall be fixed by

the court in which the judgment or order appealed from was

rendered. The sufficiency of the security thereon shall be

tested, and the same proceedings had in case of forfeiture, as in

other cases regarding bail.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1981, 67th Leg., p. 815, ch. 291, Sec. 130, eff.

Sept. 1, 1981.

Art. 44.15. APPELLATE COURT MAY ALLOW NEW BOND. When an appeal

is taken from any court of this State, by filing a bond within

the time prescribed by law in such cases, and the court to which

appeal is taken determines that such bond is defective in form or

substance, such appellate court may allow the appellant to amend

such bond by filing a new bond, on such terms as the court may

prescribe.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 44.16. APPEAL BOND GIVEN WITHIN WHAT TIME. If the defendant

is not in custody, a notice of appeal as provided in Article

44.13 shall have no effect whatever until the required appeal

bond has been given and approved. The appeal bond shall be given

within ten days after the sentence of the court has been

rendered, except as provided in Article 27.14 of this code.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1979, 66th Leg., p. 451, ch. 207, Sec. 3, eff.

Sept. 1, 1979.

Art. 44.17. APPEAL TO COUNTY COURT, HOW CONDUCTED . In all

appeals to a county court from justice courts and municipal

courts other than municipal courts of record, the trial shall be

de novo in the trial in the county court, the same as if the

prosecution had been originally commenced in that court. An

appeal to the county court from a municipal court of record may

be based only on errors reflected in the record.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1987, 70th Leg., ch. 641, Sec. 3, eff. Sept. 1,

1987.

Art. 44.18. ORIGINAL PAPERS SENT UP. In appeals from justice and

corporation courts, all the original papers in the case, together

with the appeal bond, if any, and together, with a certified

transcript of all the proceedings had in the case before such

court shall be delivered without delay to the clerk of the court

to which the appeal was taken, who shall file the same and docket

the case.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 44.181. DEFECT IN COMPLAINT. (a) A court conducting a trial

de novo based on an appeal from a justice or municipal court may

dismiss the case because of a defect in the complaint only if the

defendant objected to the defect before the trial began in the

justice or municipal court.

(b) The attorney representing the state may move to amend a

defective complaint before the trial de novo begins.

Added by Acts 1995, 74th Leg., ch. 478, Sec. 2, eff. Sept. 1,

1995. Subsec. (a) amended by Acts 1999, 76th Leg., ch. 1545, Sec.

4, eff. Sept. 1, 1999.

Art. 44.19. WITNESSES NOT AGAIN SUMMONED. In the cases mentioned

in the preceding Article, the witnesses who have been summoned or

attached to appear in the case before the court below, shall

appear before the court to which the appeal is taken without

further process. In case of their failure to do so, the same

proceedings may be had as if they had been originally summoned or

attached to appear before such court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 44.20. RULES GOVERNING APPEAL BONDS. The rules governing

the taking and forfeiture of bail shall govern appeal bonds, and

the forfeiture and collection of such appeal bonds shall be in

the court to which such appeal is taken.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 44.25. CASES REMANDED. The courts of appeals or the Court

of Criminal Appeals may reverse the judgment in a criminal

action, as well upon the law as upon the facts.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1981, 67th Leg., p. 817, ch. 291, Sec. 134, eff.

Sept. 1, 1981.

Art. 44.251. REFORMATION OF SENTENCE IN CAPITAL CASE. (a) The

court of criminal appeals shall reform a sentence of death to a

sentence of confinement in the Texas Department of Criminal

Justice for life without parole if the court finds that there is

legally insufficient evidence to support an affirmative answer to

an issue submitted to the jury under Section 2(b), Article

37.071, or Section 2(b), Article 37.072.

(b) The court of criminal appeals shall reform a sentence of

death to a sentence of confinement in the Texas Department of

Criminal Justice for life without parole if:

(1) the court finds reversible error that affects the punishment

stage of the trial other than a finding of insufficient evidence

under Subsection (a); and

(2) within 30 days after the date on which the opinion is handed

down, the date the court disposes of a timely request for

rehearing, or the date that the United States Supreme Court

disposes of a timely filed petition for writ of certiorari,

whichever date is later, the prosecuting attorney files a motion

requesting that the sentence be reformed to confinement for life

without parole.

(c) If the court of criminal appeals finds reversible error that

affects the punishment stage of the trial only, as described by

Subsection (b) of this article, and the prosecuting attorney does

not file a motion for reformation of sentence in the period

described by that subsection, the defendant shall receive a new

sentencing trial in the manner required by Article 44.29(c) or

(d), as applicable.

(d) The court of criminal appeals shall reform a sentence of

death imposed under Section 12.42(c)(3), Penal Code, to a

sentence of imprisonment in the Texas Department of Criminal

Justice for life without parole if the United States Supreme

Court:

(1) finds that the imposition of the death penalty under Section

12.42(c)(3), Penal Code, violates the United States Constitution;

and

(2) issues an order that is not inconsistent with this article.

Added by Acts 1981, 67th Leg., p. 2673, ch. 725, Sec. 2, eff.

Aug. 31, 1981. Amended by Acts 1991, 72nd Leg., ch. 838, Sec. 3,

eff. Sept. 1, 1991. Subsec. (a) amended by Acts 1993, 73rd Leg.,

ch. 781, Sec. 3, eff. Aug. 30, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

787, Sec. 10, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.18, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.036, eff. September 1, 2009.

Art. 44.2511. REFORMATION OF SENTENCE IN CAPITAL CASE FOR

OFFENSE COMMITTED BEFORE SEPTEMBER 1, 1991. (a) This article

applies to the reformation of a sentence of death in a capital

case for an offense committed before September 1, 1991. For

purposes of this subsection, an offense is committed before

September 1, 1991, if every element of the offense occurred

before that date.

(b) The court of criminal appeals shall reform a sentence of

death to a sentence of confinement in the Texas Department of

Criminal Justice for life if the court finds that there is

legally insufficient evidence to support an affirmative answer to

an issue submitted to the jury under Section 3(b), Article

37.0711.

(c) The court of criminal appeals shall reform a sentence of

death to a sentence of confinement in the Texas Department of

Criminal Justice for life if:

(1) the court finds reversible error that affects the punishment

stage of the trial other than a finding of insufficient evidence

under Subsection (b); and

(2) within 30 days after the date on which the opinion is handed

down, the date the court disposes of a timely request for

rehearing, or the date that the United States Supreme Court

disposes of a timely filed petition for writ of certiorari,

whichever date is later, the prosecuting attorney files a motion

requesting that the sentence be reformed to confinement for life.

(d) If the court of criminal appeals finds reversible error that

affects the punishment stage of the trial only, as described by

Subsection (c), and the prosecuting attorney does not file a

motion for reformation of sentence in the period described by

that subsection, the defendant shall receive a new sentencing

trial in the manner required by Article 44.29(c).

Added by Acts 2005, 79th Leg., Ch.

787, Sec. 11, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.037, eff. September 1, 2009.

Art. 44.28. WHEN MISDEMEANOR IS AFFIRMED. In misdemeanor cases

where there has been an affirmance, no proceedings need be had

after filing the mandate, except to forfeit the bond of the

defendant, or to issue a capias for the defendant, or an

execution against his property, to enforce the judgment of the

court, as if no appeal had been taken.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 44.281. DISPOSITION OF FINES AND COSTS WHEN MISDEMEANOR

AFFIRMED. In misdemeanor cases affirmed on appeal from a

municipal court, the fine imposed on appeal and the costs imposed

on appeal shall be collected from the defendant, and the fine of

the municipal court when collected shall be paid into the

municipal treasury.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from

Vernon's Ann.C.C.P. art. 45.11 and amended by Acts 1999, 76th

Leg., ch. 1545, Sec. 65, eff. Sept. 1, 1999

Art. 44.29. EFFECT OF REVERSAL. (a) Where the court of appeals

or the Court of Criminal Appeals awards a new trial to the

defendant on the basis of an error in the guilt or innocence

stage of the trial or on the basis of errors in both the guilt or

innocence stage of the trial and the punishment stage of the

trial, the cause shall stand as it would have stood in case the

new trial had been granted by the court below.

(b) If the court of appeals or the Court of Criminal Appeals

awards a new trial to a defendant other than a defendant

convicted of an offense under Section 19.03, Penal Code, only on

the basis of an error or errors made in the punishment stage of

the trial, the cause shall stand as it would have stood in case

the new trial had been granted by the court below, except that

the court shall commence the new trial as if a finding of guilt

had been returned and proceed to the punishment stage of the

trial under Subsection (b), Section 2, Article 37.07, of this

code. If the defendant elects, the court shall empanel a jury for

the sentencing stage of the trial in the same manner as a jury is

empaneled by the court for other trials before the court. At the

new trial, the court shall allow both the state and the defendant

to introduce evidence to show the circumstances of the offense

and other evidence as permitted by Section 3 of Article 37.07 of

this code.

(c) If any court sets aside or invalidates the sentence of a

defendant convicted of an offense under Section 19.03, Penal

Code, and sentenced to death on the basis of any error affecting

punishment only, the court shall not set the conviction aside but

rather shall commence a new punishment hearing under Article

37.071 or Article 37.0711 of this code, as appropriate, as if a

finding of guilt had been returned. The court shall empanel a

jury for the sentencing stage of the trial in the same manner as

a jury is to be empaneled by the court in other trials before the

court for offenses under Section 19.03, Penal Code. At the new

punishment hearing, the court shall permit both the state and the

defendant to introduce evidence as permitted by Article 37.071 or

Article 37.0711 of this code.

(d) If any court sets aside or invalidates the sentence of a

defendant convicted of an offense punishable as a capital felony

under Section 12.42(c)(3), Penal Code, and sentenced to death on

the basis of any error affecting punishment only, the court shall

not set the conviction aside but rather shall commence a new

punishment hearing under Article 37.072, as if a finding of guilt

had been returned. The court shall empanel a jury for the

sentencing stage of the trial in the same manner as a jury is to

be empaneled by the court in other trials before the court for

the offense of which the defendant was convicted. At the new

punishment hearing, the court shall permit both the state and the

defendant to introduce evidence as permitted by Article 37.072.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1981, 67th Leg., p. 817, ch. 291, Sec. 137, eff.

Sept. 1, 1981; Acts 1987, 70th Leg., ch. 179, Sec. 1, eff. Aug.

31, 1987. Subsecs. (b), (c) amended by Acts 1991, 72nd Leg., ch.

838, Sec. 2, eff. Sept. 1, 1991; Subsec. (c) amended by Acts

1993, 73rd Leg., ch. 781, Sec. 4, eff. Aug. 30, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.19, eff. September 1, 2007.

Art. 44.33. HEARING IN APPELLATE COURT. (a) The Court of

Criminal Appeals shall make rules of posttrial and appellate

procedure as to the hearing of criminal actions not inconsistent

with this Code. After the record is filed in the Court of Appeals

or the Court of Criminal Appeals the parties may file such

supplemental briefs as they may desire before the case is

submitted to the court. Each party, upon filing any such

supplemental brief, shall promptly cause true copy thereof to be

delivered to the opposing party or to the latter's counsel. In

every case at least two counsel for the defendant shall be heard

in the Court of Appeals if such be desired by defendant. In every

case heard by the Court of Criminal Appeals at least two counsel

for the defendant shall be permitted oral argument if desired by

the appellant.

(b) Appellant's failure to file his brief in the time prescribed

shall not authorize a dismissal of the appeal by the Court of

Appeals or the Court of Criminal Appeals, nor shall the Court of

Appeals or the Court of Criminal Appeals, for such reason, refuse

to consider appellant's case on appeal.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1981, 67th Leg., p. 817, ch. 291, Sec. 139, eff.

Sept. 1, 1981.

Art. 44.35. BAIL PENDING HABEAS CORPUS APPEAL. In any habeas

corpus proceeding in any court or before any judge in this State

where the defendant is remanded to the custody of an officer and

an appeal is taken to an appellate court, the defendant shall be

allowed bail by the court or judge so remanding the defendant,

except in capital cases where the proof is evident. The fact that

such defendant is released on bail shall not be grounds for a

dismissal of the appeal except in capital cases where the proof

is evident.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 44.39. APPELLANT DETAINED BY OTHER THAN OFFICER. If the

appellant in a case of habeas corpus be detained by any person

other than an officer, the sheriff receiving the mandate of the

appellate court, shall immediately cause the person so held to be

discharged; and the mandate shall be sufficient authority

therefor.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1981, 67th Leg., p. 818, ch. 291, Sec. 144, eff.

Sept. 1, 1981.

Art. 44.41. WHO SHALL TAKE BAIL BOND. When, by the judgment of

the appellate court upon cases of habeas corpus, the applicant is

ordered to give bail, such judgment shall be certified to the

officer holding him in custody; and if such officer be the

sheriff, the bail bond may be executed before him; if any other

officer, he shall take the person detained before some

magistrate, who may receive a bail bond, and shall file the same

in the proper court of the proper county; and such bond may be

forfeited and enforced as provided by law.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1981, 67th Leg., p. 819, ch. 291, Sec. 146, eff.

Sept. 1, 1981.

Art. 44.42. APPEAL ON FORFEITURES. An appeal may be taken by the

defendant from every final judgment rendered upon a personal

bond, bail bond or bond taken for the prevention or suppression

of offenses, where such judgment is for twenty dollars or more,

exclusive of costs, but not otherwise.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 44.43. WRIT OF ERROR. The defendant may also have any such

judgment as is mentioned in the preceding Article, and which may

have been rendered in courts other than the justice and

corporation courts, reviewed upon writ of error.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 44.44. RULES IN FORFEITURES. In the cases provided for in

the two preceding Articles, the proceeding shall be regulated by

the same rules that govern civil actions where an appeal is taken

or a writ of error sued out.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 44.45. REVIEW BY COURT OF CRIMINAL APPEALS. (a) The Court

of Criminal Appeals may review decisions of the court of appeals

on its own motion. An order for review must be filed before the

decision of the court of appeals becomes final as determined by

Article 42.045.

(b) The Court of Criminal Appeals may review decisions of the

court of appeals upon a petition for review.

(1) The state or a defendant in a case may petition the Court of

Criminal Appeals for review of the decision of a court of appeals

in that case.

(2) The petition shall be filed with the clerk of the court of

appeals which rendered the decision within 30 days after the

final ruling of the court of appeals.

(3) The petition for review shall be addressed to "The Court of

Criminal Appeals of Texas," and shall state the name of the

petitioning party and shall include a statement of the case and

authorities and arguments in support of each ground for review.

(4) Upon filing a petition for review, the petitioning party

shall cause a true copy to be delivered to the attorney

representing the opposing party. The opposing party may file a

reply to the petition with the Court of Criminal Appeals within

30 days after receipt of the petition from the petitioning party.

(5) Within 15 days after the filing of a petition for review, the

clerk of the court of appeals shall note the filing on the record

and forward the petition together with the original record and

the opinion of the court of appeals to the Court of Criminal

Appeals.

(6) The Court of Criminal Appeals shall either grant the petition

and review the case or refuse the petition.

(7) Subsequent to granting the petition for review, the Court of

Criminal Appeals may reconsider, set aside the order granting the

petition, and refuse the petition as though the petition had

never been granted.

(c) The Court of Criminal Appeals may promulgate rules pursuant

to this article.

(d) Extensions of time for meeting the limits prescribed in

Subdivisions (2) and (4) of Subsection (b) of this article may be

granted by the Court of Criminal Appeals or a judge thereof for

good cause shown on timely application to the Court of Criminal

Appeals.

Added by Acts 1981, 67th Leg., p. 819, ch. 291, Sec. 147, eff.

Sept. 1, 1981. Sec. (d) added by Acts 1983, 68th Leg., p. 1103,

ch. 249, Sec. 1, eff. Aug. 29, 1983. Amended by Acts 1987, 70th

Leg., ch. 167, Sec. 5.02(3), eff. Sept. 1, 1987.

Art. 44.46. REVERSAL OF CONVICTION ON THE BASIS OF SERVICE ON

JURY BY A DISQUALIFIED JUROR. A conviction in a criminal case

may be reversed on appeal on the ground that a juror in the case

was absolutely disqualified from service under Article 35.19 of

this code only if:

(1) the defendant raises the disqualification before the verdict

is entered; or

(2) the disqualification was not discovered or brought to the

attention of the trial court until after the verdict was entered

and the defendant makes a showing of significant harm by the

service of the disqualified juror.

Added by Acts 1993, 73rd Leg., ch. 372, Sec. 1, eff. Sept. 1,

1993.

Art. 44.47. APPEAL OF TRANSFER FROM JUVENILE COURT. (a) A

defendant may appeal an order of a juvenile court certifying the

defendant to stand trial as an adult and transferring the

defendant to a criminal court under Section 54.02, Family Code.

(b) A defendant may appeal a transfer under Subsection (a) only

in conjunction with the appeal of a conviction of or an order of

deferred adjudication for the offense for which the defendant was

transferred to criminal court.

(c) An appeal under this section is a criminal matter and is

governed by this code and the Texas Rules of Appellate Procedure

that apply to a criminal case.

(d) An appeal under this article may include any claims under the

law that existed before January 1, 1996, that could have been

raised on direct appeal of a transfer under Section 54.02, Family

Code.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 85, eff. Jan. 1,

1996. Subsec. (b) amended by Acts 2003, 78th Leg., ch. 283, Sec.

30, eff. Sept. 1, 2003.



CHAPTER 45. JUSTICE AND MUNICIPAL COURTS

CODE OF CRIMINAL PROCEDURETITLE 1. CODE OF CRIMINAL PROCEDURECHAPTER 45. JUSTICE AND MUNICIPAL COURTSSUBCHAPTER A. GENERAL PROVISIONSArt. 45.001. OBJECTIVES OF CHAPTER. The purpose of this chapter is to establish procedures for processing cases that come within the criminal jurisdiction of the justice courts and municipal courts. This chapter is intended and shall be construed to achieve the following objectives:(1) to provide fair notice to a person appearing in a criminal proceeding before a justice or municipal court and a meaningful opportunity for that person to be heard;(2) to ensure appropriate dignity in court procedure without undue formalism;(3) to promote adherence to rules with sufficient flexibility to serve the ends of justice; and(4) to process cases without unnecessary expense or delay.

Added by Acts 1999, 76th Leg., ch. 1545, Sec. 6, eff. Sept. 1, 1999.

Art. 45.002. APPLICATION OF CHAPTER. Criminal proceedings in the justice and municipal courts shall be conducted in accordance with this chapter, including any other rules of procedure specifically made applicable to those proceedings by this chapter. If this chapter does not provide a rule of procedure governing any aspect of a case, the justice or judge shall apply the other general provisions of this code to the extent necessary to achieve the objectives of this chapter.

Added by Acts 1999, 76th Leg., ch. 1545, Sec. 6, eff. Sept. 1, 1999.

Art. 45.003. DEFINITION FOR CERTAIN PROSECUTIONS. For purposes of dismissing a charge under Section 502.407 or 548.605, Transportation Code, "day" does not include Saturday, Sunday, or a legal holiday.

Added by Acts 1999, 76th Leg., ch. 1545, Sec. 6, eff. Sept. 1, 1999.

SUBCHAPTER B. PROCEDURES FOR JUSTICE AND MUNICIPAL COURTSArt. 45.011. RULES OF EVIDENCE. The rules of evidence that govern the trials of criminal actions in the district court apply to a criminal proceeding in a justice or municipal court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from Vernon's Ann.C.C.P. art. 45.38 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 8, eff. Sept. 1, 1999.

Art. 45.012. ELECTRONICALLY CREATED RECORDS. (a) Notwithstanding any other provision of law, a document that is issued or maintained by a justice or municipal court or a notice or a citation issued by a law enforcement officer may be created by electronic means, including optical imaging, optical disk, digital imaging, or other electronic reproduction technique that does not permit changes, additions, or deletions to the originally created document.(b) The court may use electronic means to:(1) produce a document required by law to be written; (2) record an instrument, paper, or notice that is permitted or required by law to be recorded or filed; or(3) maintain a docket.(c) The court shall maintain original documents as provided by law.(d) An electronically recorded judgment has the same force and effect as a written signed judgment.(e) A record created by electronic means is an original record or a certification of the original record.(f) A printed copy of an optical image of the original record printed from an optical disk system is an accurate copy of the original record.(g) A justice or municipal court shall have a court seal, the impression of which must be attached to all papers issued out of the court except subpoenas, and which must be used to authenticate the official acts of the clerk and of the recorder. A court seal may be created by electronic means, including optical imaging, optical disk, or other electronic reproduction technique that does not permit changes, additions, or deletions to an original document created by the same type of system.(h) A statutory requirement that a document contain the signature of any person, including a judge, clerk of the court, or defendant, is satisfied if the document contains that signature as captured on an electronic device.

Added by Acts 1995, 74th Leg., ch. 735, Sec. 2, eff. Sept. 1, 1995. Subsec. (a) amended by Acts 1999, 76th Leg., ch. 701, Sec. 2, eff. Aug. 30, 1999; Subsec. (f) added by Acts 1999, 76th Leg., ch. 701, Sec. 2, eff. Aug. 30, 1999. Renumbered from Vernon's Ann.C.C.P. art. 45.021 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 9, eff. Sept. 1, 1999; Subsec. (h) relettered from subsec. (f) by Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(12), eff. Sept. 1, 2001.

Art. 45.013. FILING WITH CLERK BY MAIL. (a) Notwithstanding any other law, for the purposes of this chapter a document is considered timely filed with the clerk of a court if:(1) the document is deposited with the United States Postal Service in a first class postage prepaid envelope properly addressed to the clerk on or before the date the document is required to be filed with the clerk; and(2) the clerk receives the document not later than the 10th day after the date the document is required to be filed with the clerk.(b) A legible postmark affixed by the United States Postal Service is prima facie evidence of the date the document is deposited with the United States Postal Service.(c) In this article, "day" does not include Saturday, Sunday, or a legal holiday.

Added by Acts 1999, 76th Leg., ch. 1545, Sec. 10, eff. Sept. 1, 1999.

Art. 45.014. WARRANT OF ARREST. (a) When a sworn complaint or affidavit based on probable cause has been filed before the justice or municipal court, the justice or judge may issue a warrant for the arrest of the accused and deliver the same to the proper officer to be executed.(b) The warrant is sufficient if:(1) it is issued in the name of "The State of Texas";(2) it is directed to the proper peace officer or some other person specifically named in the warrant;(3) it includes a command that the body of the accused be taken, and brought before the authority issuing the warrant, at the time and place stated in the warrant;(4) it states the name of the person whose arrest is ordered, if known, or if not known, it describes the person as in the complaint;(5) it states that the person is accused of some offense against the laws of this state, naming the offense; and(6) it is signed by the justice or judge, naming the office of the justice or judge in the body of the warrant or in connection with the signature of the justice or judge.(c) Chapter 15 applies to a warrant of arrest issued under this article, except as inconsistent or in conflict with this chapter.(d) In a county with a population of more than two million that does not have a county attorney, a justice or judge may not issue a warrant under this section for an offense under Section 32.41, Penal Code, unless the district attorney has approved the complaint or affidavit on which the warrant is based.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from Vernon's Ann.C.C.P. art. 45.18 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 11, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 644, Sec. 1, eff. September 1, 2005.

Art. 45.015. DEFENDANT PLACED IN JAIL. Whenever, by the provisions of this title, the peace officer is authorized to retain a defendant in custody, the peace officer may place the defendant in jail in accordance with this code or other law.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from Vernon's Ann.C.C.P. art. 45.43 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 12, eff. Sept. 1, 1999.

Art. 45.016. BAIL. The justice or judge may require the defendant to give bail to secure the defendant's appearance in accordance with this code. If the defendant fails to give bail, the defendant may be held in custody.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from Vernon's Ann.C.C.P. art. 45.41 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 13, eff. Sept. 1, 1999.

Art. 45.017. CRIMINAL DOCKET. (a) The justice or judge of each court, or, if directed by the justice or judge, the clerk of the court, shall keep a docket containing the following information:(1) the style and file number of each criminal action;(2) the nature of the offense charged;(3) the plea offered by the defendant and the date the plea was entered;(4) the date the warrant, if any, was issued and the return made thereon;(5) the date the examination or trial was held, and if a trial was held, whether it was by a jury or by the justice or judge;(6) the verdict of the jury, if any, and the date of the verdict;(7) the judgment and sentence of the court, and the date each was given;(8) the motion for new trial, if any, and the decision thereon; and(9) whether an appeal was taken and the date of that action.(b) The information in the docket may be processed and stored by the use of electronic data processing equipment, at the discretion of the justice of the peace or the municipal court judge.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1989, 71st Leg., ch. 499, Sec. 1, eff. Aug. 28, 1989. Renumbered from Vernon's Ann.C.C.P. art. 45.13 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 14, eff. Sept. 1, 1999.

Art. 45.018. COMPLAINT. (a) For purposes of this chapter, a complaint is a sworn allegation charging the accused with the commission of an offense.(b) A defendant is entitled to notice of a complaint against the defendant not later than the day before the date of any proceeding in the prosecution of the defendant under the complaint. The defendant may waive the right to notice granted by this subsection.

Added by Acts 1999, 76th Leg., ch. 1545, Sec. 15, eff. Sept. 1, 1999.

Art. 45.019. REQUISITES OF COMPLAINT. (a) A complaint is sufficient, without regard to its form, if it substantially satisfies the following requisites:(1) it must be in writing;(2) it must commence "In the name and by the authority of the State of Texas";(3) it must state the name of the accused, if known, or if unknown, must include a reasonably definite description of the accused;(4) it must show that the accused has committed an offense against the law of this state, or state that the affiant has good reason to believe and does believe that the accused has committed an offense against the law of this state;(5) it must state the date the offense was committed as definitely as the affiant is able to provide;(6) it must bear the signature or mark of the affiant; and(7) it must conclude with the words "Against the peace and dignity of the State" and, if the offense charged is an offense only under a municipal ordinance, it may also conclude with the words "Contrary to the said ordinance".(b) A complaint filed in justice court must allege that the offense was committed in the county in which the complaint is made.(c) A complaint filed in municipal court must allege that the offense was committed in the territorial limits of the municipality in which the complaint is made.(d) A complaint may be sworn to before any officer authorized to administer oaths.(e) A complaint in municipal court may be sworn to before:(1) the municipal judge;(2) the clerk of the court or a deputy clerk;(3) the city secretary; or(4) the city attorney or a deputy city attorney.(f) If the defendant does not object to a defect, error, or irregularity of form or substance in a charging instrument before the date on which the trial on the merits commences, the defendant waives and forfeits the right to object to the defect, error, or irregularity. Nothing in this article prohibits a trial court from requiring that an objection to a charging instrument be made at an earlier time.(g) In a county with a population of more than two million that does not have a county attorney, a complaint for an offense under Section 32.41, Penal Code, must be approved by the district attorney, regardless of whether a collection proceeding is initiated by the district attorney under Section 32.41(e), Penal Code.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from Vernon's Ann.C.C.P. art. 45.17 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 16, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 644, Sec. 2, eff. September 1, 2005.

Art. 45.020. APPEARANCE BY COUNSEL. (a) The defendant has a right to appear by counsel as in all other cases.(b) Not more than one counsel shall conduct either the prosecution or defense. State's counsel may open and conclude the argument.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from Vernon's Ann.C.C.P. art. 45.37 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 17, eff. Sept. 1, 1999.

Art. 45.021. PLEADINGS. All pleading of the defendant in justice or municipal court may be oral or in writing as the court may direct.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from Vernon's Ann.C.C.P. art. 45.33 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 18, eff. Sept. 1, 1999.

Art. 45.0215. PLEA BY MINOR AND APPEARANCE OF PARENT. (a) If a defendant is younger than 17 years of age and has not had the disabilities of minority removed, the judge or justice:(1) must take the defendant's plea in open court; and(2) shall issue a summons to compel the defendant's parent, guardian, or managing conservator to be present during:(A) the taking of the defendant's plea; and(B) all other proceedings relating to the case.(b) If the court is unable to secure the appearance of the defendant's parent, guardian, or managing conservator by issuance of a summons, the court may, without the defendant's parent, guardian, or managing conservator present, take the defendant's plea and proceed against the defendant.(c) If the defendant resides in a county other than the county in which the alleged offense occurred, the defendant may, with leave of the judge of the court of original jurisdiction, enter the plea, including a plea under Article 45.052, before a judge in the county in which the defendant resides.(d) A justice or municipal court shall endorse on the summons issued to a parent an order to appear personally at a hearing with the child. The summons must include a warning that the failure of the parent to appear may result in arrest and is a Class C misdemeanor.

Added by Acts 1997, 75th Leg., ch. 193, Sec. 1, eff. Sept. 1, 1997. Renumbered from Vernon's Ann.C.C.P. art. 45.331 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 19, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 949, Sec. 33, eff. September 1, 2005.

Art. 45.0216. EXPUNCTION OF CERTAIN CONVICTION RECORDS OF CHILDREN. (a) In this article, "child" has the meaning assigned by Section 51.02, Family Code.(b) A person convicted of not more than one offense described by Section 8.07(a)(4) or (5), Penal Code, while the person was a child may, on or after the person's 17th birthday, apply to the court in which the child was convicted to have the conviction expunged as provided by this article.(c) The person must make a written request to have the records expunged. The request must be under oath.(d) The request must contain the person's statement that the person was not convicted while the person was a child of any offense described by Section 8.07(a)(4) or (5), Penal Code, other than the offense the person seeks to have expunged.(e) The judge shall inform the person and any parent in open court of the person's expunction rights and provide them with a copy of this article.(f) If the court finds that the person was not convicted of any other offense described by Section 8.07(a)(4) or (5), Penal Code, while the person was a child, the court shall order the conviction, together with all complaints, verdicts, sentences, and prosecutorial and law enforcement records, and any other documents relating to the offense, expunged from the person's record. After entry of the order, the person is released from all disabilities resulting from the conviction and the conviction may not be shown or made known for any purpose.(g) This article does not apply to any offense otherwise covered by:(1) Chapter 106, Alcoholic Beverage Code;(2) Chapter 161, Health and Safety Code; or(3) Section 25.094, Education Code.(h) Records of a person under 17 years of age relating to a complaint dismissed as provided by Article 45.051 or 45.052 may be expunged under this article.(i) The justice or municipal court shall require a person who requests expungement under this article to pay a fee in the amount of $30 to defray the cost of notifying state agencies of orders of expungement under this article.(j) The procedures for expunction provided under this article are separate and distinct from the expunction procedures under Chapter 55.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 50, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 886, Sec. 2, eff. September 1, 2005.

Art. 45.022. PLEA OF GUILTY OR NOLO CONTENDERE. Proof as to the offense may be heard upon a plea of guilty or a plea of nolo contendere and the punishment assessed by the court .

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from Vernon's Ann.C.C.P. art. 45.34 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 20, eff. Sept. 1, 1999.

Art. 45.023. DEFENDANT'S PLEA. After the jury is impaneled, or after the defendant has waived trial by jury, the defendant may:(1) plead guilty or not guilty;(2) enter a plea of nolo contendere; or(3) enter the special plea of double jeopardy as described by Article 27.05.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from Vernon's Ann.C.C.P. art. 45.31 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 21, eff. Sept. 1, 1999.

Art. 45.024. DEFENDANT'S REFUSAL TO PLEAD. The justice or judge shall enter a plea of not guilty if the defendant refuses to plead.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from Vernon's Ann.C.C.P. art. 45.35 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 22, eff. Sept. 1, 1999.

Art. 45.025. DEFENDANT MAY WAIVE JURY. The accused may waive a trial by jury in writing. If the defendant waives a trial by jury, the justice or judge shall hear and determine the cause without a jury.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from Vernon's Ann.C.C.P. art. 45.24 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 23, eff. Sept. 1, 1999.

Art. 45.026. JURY TRIAL; FAILURE TO APPEAR. (a) A justice or municipal court may order a party who does not waive a jury trial in a justice or municipal court and who fails to appear for the trial to pay the costs incurred for impaneling the jury.(b) The justice or municipal court may release a party from the obligation to pay costs under this section for good cause.(c) An order issued by a justice or municipal court under this section may be enforced by contempt as prescribed by Section 21.002(c), Government Code.

Added by Acts 1995, 74th Leg., ch. 122, Sec. 1, eff. Sept. 1, 1995. Renumbered from Vernon's Ann.C.C.P. art. 45.251 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 24, eff. Sept. 1, 1999.

Art. 45.027. JURY SUMMONED. (a) If the accused does not waive a trial by jury, the justice or judge shall issue a writ commanding the proper officer to summon a venire from which six qualified persons shall be selected to serve as jurors in the case.(b) The jurors when so summoned shall remain in attendance as jurors in all cases that may come up for hearing until discharged by the court.(c) Any person so summoned who fails to attend may be fined an amount not to exceed $100 for contempt.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1995, 74th Leg., ch. 802, Sec. 1, eff. Sept. 1, 1995. Renumbered from Vernon's Ann.C.C.P. art. 45.25 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 25, eff. Sept. 1, 1999.

Art. 45.028. OTHER JURORS SUMMONED. If, from challenges or any other cause, a sufficient number of jurors are not in attendance, the justice or judge shall order the proper officer to summon a sufficient number of qualified persons to form the jury.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from Vernon's Ann.C.C.P. art. 45.29 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 26, eff. Sept. 1, 1999.

Art. 45.029. PEREMPTORY CHALLENGES. In all jury trials in a justice or municipal court, the state and each defendant in the case is entitled to three peremptory challenges.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from Vernon's Ann.C.C.P. art. 45.28 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 27, eff. Sept. 1, 1999.

Art. 45.030. FORMATION OF JURY. The justice or judge shall form the jury and administer the appropriate oath in accordance with Chapter 35.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from Vernon's Ann.C.C.P. art. 45.30 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 28, eff. Sept. 1, 1999.

Art. 45.031. COUNSEL FOR STATE NOT PRESENT. If the state is not represented by counsel when the case is called for trial, the justice or judge may:(1) postpone the trial to a date certain;(2) appoint an attorney pro tem as provided by this code to represent the state; or(3) proceed to trial.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from Vernon's Ann.C.C.P. art. 45.36 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 29, eff. Sept. 1, 1999

Art. 45.032. DIRECTED VERDICT. If, upon the trial of a case in a justice or municipal court, the state fails to prove a prima facie case of the offense alleged in the complaint, the defendant is entitled to a directed verdict of "not guilty."

Added by Acts 1969, 61st Leg., p. 1655, ch. 520, Sec. 2, eff. June 10, 1969. Renumbered from Vernon's Ann.C.C.P. art. 45.031 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 30, eff. Sept. 1, 1999.

Art. 45.033. JURY CHARGE. The judge shall charge the jury. The charge may be made orally or in writing, except that the charge shall be made in writing if required by law.

Added by Acts 1999, 76th Leg., ch. 1545, Sec. 31, eff. Sept. 1, 1999.

Art. 45.034. JURY KEPT TOGETHER. The jury shall retire in charge of an officer when the cause is submitted to them, and be kept together until they agree to a verdict, are discharged, or the court recesses.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from Vernon's Ann.C.C.P. art. 45.39 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 32, eff. Sept. 1, 1999.

Art. 45.035. MISTRIAL. A jury shall be discharged if it fails to agree to a verdict after being kept together a reasonable time. If a jury is discharged because it fails to agree to a verdict, the justice or judge may impanel another jury as soon as practicable to try such cause.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1995, 74th Leg., ch. 1005, Sec. 1, eff. Sept. 1, 1995. Renumbered from Vernon's Ann.C.C.P. art. 45.40 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 33, eff. Sept. 1, 1999.

Art. 45.036. VERDICT. (a) When the jury has agreed on a verdict, the jury shall bring the verdict into court.(b) The justice or judge shall see that the verdict is in proper form and shall render the proper judgment and sentence on the verdict.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from Vernon's Ann.C.C.P. art. 45.42 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 34, eff. Sept. 1, 1999.

Art. 45.037. MOTION FOR NEW TRIAL. A motion for a new trial must be made within one day after the rendition of judgment and sentence, and not afterward.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from Vernon's Ann.C.C.P. art. 45.45 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 35, eff. Sept. 1, 1999.

Art. 45.038. NEW TRIAL GRANTED. (a) Not later than the 10th day after the date that the judgment is entered, a justice or judge may, for good cause shown, grant the defendant a new trial, whenever the justice or judge considers that justice has not been done the defendant in the trial of the case.(b) If a motion for a new trial is not granted before the 11th day after the date that the judgment is entered, the motion shall be considered denied.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from Vernon's Ann.C.C.P. art. 45.44 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 36, eff. Sept. 1, 1999.

Art. 45.039. ONLY ONE NEW TRIAL GRANTED. Not more than one new trial shall be granted the defendant in the same case. When a new trial has been granted, the justice or judge shall proceed, as soon as practicable, to try the case again.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from Vernon's Ann.C.C.P. art. 45.46 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 37, eff. Sept. 1, 1999.

Art. 45.040. STATE NOT ENTITLED TO NEW TRIAL. In no case shall the state be entitled to a new trial.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from Vernon's Ann.C.C.P. art. 45.47 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 38, eff. Sept. 1, 1999.

Art. 45.041. JUDGMENT. (a) The judgment and sentence, in case of conviction in a criminal action before a justice of the peace or municipal court judge, shall be that the defendant pay the amount of the fine and costs to the state.(b) The justice or judge may direct the defendant:(1) to pay:(A) the entire fine and costs when sentence is pronounced;(B) the entire fine and costs at some later date; or(C) a specified portion of the fine and costs at designated intervals;(2) if applicable, to make restitution to any victim of the offense; and(3) to satisfy any other sanction authorized by law.(b-1) Restitution made under Subsection (b)(2) may not exceed $5,000 for an offense under Section 32.41, Penal Code.(c) The justice or judge shall credit the defendant for time served in jail as provided by Article 42.03. The credit shall be applied to the amount of the fine and costs at the rate provided by Article 45.048.(d) All judgments, sentences, and final orders of the justice or judge shall be rendered in open court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1971, 62nd Leg., p. 2990, ch. 987, Sec. 5, eff. June 15, 1971. Renumbered from Vernon's Ann.C.C.P. art. 45.50 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 39, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1393, Sec. 2, eff. September 1, 2007.

Art. 45.042. APPEAL. (a) Appeals from a justice or municipal court, including appeals from final judgments in bond forfeiture proceedings, shall be heard by the county court except in cases where the county court has no jurisdiction, in which counties such appeals shall be heard by the proper court.(b) Unless the appeal is taken from a municipal court of record and the appeal is based on error reflected in the record, the trial shall be de novo.(c) In an appeal from the judgment and sentence of a justice or municipal court, if the defendant is in custody, the defendant is to be committed to jail unless the defendant gives bail.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1987, 70th Leg., ch. 641, Sec. 4, eff. Sept. 1, 1987. Renumbered from Vernon's Ann.C.C.P. art. 45.10 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 40, eff. Sept. 1, 1999.

Art. 45.0425. APPEAL BOND. (a) If the court from whose judgment and sentence the appeal is taken is in session, the court must approve the bail. The amount of a bail bond may not be less than two times the amount of the fine and costs adjudged against the defendant, payable to the State of Texas. The bail may not in any case be for a sum less than $50. If the appeal bond otherwise meets the requirements of this code, the court without requiring a court appearance by the defendant shall approve the appeal bond in the amount the court under Article 27.14(b) notified the defendant would be approved.(b) An appeal bond shall recite that in the cause the defendant was convicted and has appealed and be conditioned that the defendant shall make the defendant's personal appearance before the court to which the appeal is taken instanter, if the court is in session, or, if the court is not in session, at its next regular term, stating the time and place of that session, and there remain from day to day and term to term, and answer in the cause in the court.

Added by Acts 1999, 76th Leg., ch. 1545, Sec. 41, eff. Sept. 1, 1999.

Art. 45.0426. FILING BOND PERFECTS APPEAL. (a) When the appeal bond has been filed with the justice or judge who tried the case not later than the 10th day after the date the judgment was entered, the appeal in such case shall be held to be perfected.(b) If an appeal bond is not timely filed, the appellate court does not have jurisdiction over the case and shall remand the case to the justice or municipal court for execution of the sentence.(c) An appeal may not be dismissed because the defendant failed to give notice of appeal in open court. An appeal by the defendant or the state may not be dismissed on account of any defect in the transcript.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1995, 74th Leg., ch. 478, Sec. 1, eff. Sept. 1, 1995. Renumbered from Vernon's Ann.C.C.P. art. 45.14 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 42, eff. Sept. 1, 1999.

Art. 45.043. EFFECT OF APPEAL. When a defendant files the appeal bond required by law with the justice or municipal court, all further proceedings in the case in the justice or municipal court shall cease.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from Vernon's Ann.C.C.P. art. 45.48 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 43, eff. Sept. 1, 1999.

Art. 45.044. FORFEITURE OF CASHBOND IN SATISFACTION OF FINE. (a) A justice or judge may enter a judgment of conviction and forfeit a cash bond posted by the defendant in satisfaction of the defendant's fine and cost if the defendant:(1) has entered a written and signed plea of nolo contendere and a waiver of jury trial; and(2) fails to appear according to the terms of the defendant's release.(b) A justice or judge who enters a judgment of conviction and forfeiture under Subsection (a) of this article shall immediately notify the defendant in writing, by regular mail addressed to the defendant at the defendant's last known address, that:(1) a judgment of conviction and forfeiture of bond was entered against the defendant on a date certain and the forfeiture satisfies the defendant's fine and costs in the case; and(2) the defendant has a right to a new trial in the case if the defendant applies for the new trial not later than the 10th day after the date of judgment and forfeiture.(c) Notwithstanding Article 45.037 of this code, the defendant may file a motion for a new trial within the period provided by Subsection (b) of this article, and the court shall grant the motion if the motion is made within that period. On the new trial, the court shall permit the defendant to withdraw the previously entered plea of nolo contendere and waiver of jury trial.

Added by Acts 1993, 73rd Leg., ch. 109, Sec. 1, eff. May 9, 1993. Renumbered from Vernon's Ann.C.C.P. art. 45.231 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 44, eff. Sept. 1, 1999.

Art. 45.045. CAPIAS PRO FINE. (a) If the defendant is not in custody when the judgment is rendered or if the defendant fails to satisfy the judgment according to its terms, the court may order a capias pro fine, as defined by Article 43.015, issued for the defendant's arrest. The capias pro fine shall state the amount of the judgment and sentence, and command the appropriate peace officer to bring the defendant before the court immediately or place the defendant in jail until the business day following the date of the defendant's arrest if the defendant cannot be brought before the court immediately.(b) A capias pro fine may not be issued for an individual convicted for an offense committed before the individual's 17th birthday unless:(1) the individual is 17 years of age or older;(2) the court finds that the issuance of the capias pro fine is justified after considering:(A) the sophistication and maturity of the individual;(B) the criminal record and history of the individual; and(C) the reasonable likelihood of bringing about the discharge of the judgment through the use of procedures and services currently available to the court; and(3) the court has proceeded under Article 45.050 to compel the individual to discharge the judgment.(c) This article does not limit the authority of a court to order a child taken into custody under Article 45.058 or 45.059.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1971, 62nd Leg., p. 2991, ch. 987, Sec. 6, eff. June 15, 1971. Renumbered from Vernon's Ann.C.C.P. art. 45.51 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 45, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 283, Sec. 31, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1263, Sec. 16, eff. September 1, 2007.

Art. 45.046. COMMITMENT. (a) When a judgment and sentence have been entered against a defendant and the defendant defaults in the discharge of the judgment, the judge may order the defendant confined in jail until discharged by law if the judge at a hearing makes a written determination that:(1) the defendant is not indigent and has failed to make a good faith effort to discharge the fine and costs; or(2) the defendant is indigent and:(A) has failed to make a good faith effort to discharge the fines and costs under Article 45.049; and(B) could have discharged the fines and costs under Article 45.049 without experiencing any undue hardship.(b) A certified copy of the judgment, sentence, and order is sufficient to authorize such confinement.(c) For purposes of a hearing described by Subsection (a), a defendant may be brought before the court in person or by means of an electronic broadcast system through which an image of the defendant is presented to the court. For purposes of this subsection, "electronic broadcast system" means a two-way electronic communication of image and sound between the defendant and the court and includes secure Internet videoconferencing.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1971, 62nd Leg., p. 2991, ch. 987, Sec. 7, eff. June 15, 1971. Renumbered from Vernon's Ann.C.C.P. art. 45.52 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 46, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1263, Sec. 19, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 474, Sec. 2, eff. September 1, 2009.

Art. 45.047. CIVIL COLLECTION OF FINES AFTER JUDGMENT. If after a judgment and sentence is entered the defendant defaults in payment of a fine, the justice or judge may order the fine and costs collected by execution against the defendant's property in the same manner as a judgment in a civil suit.

Added by Acts 1999, 76th Leg., ch. 1545, Sec. 47, eff. Sept. 1, 1999.

Art. 45.048. DISCHARGED FROM JAIL. (a) A defendant placed in jail on account of failure to pay the fine and costs shall be discharged on habeas corpus by showing that the defendant:(1) is too poor to pay the fine and costs; or(2) has remained in jail a sufficient length of time to satisfy the fine and costs, at the rate of not less than $50 for each period of time served, as specified by the convicting court in the judgment in the case.(b) A convicting court may specify a period of time that is not less than eight hours or more than 24 hours as the period for which a defendant who fails to pay the fines and costs in the case must remain in jail to satisfy $50 of the fine and costs.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1981, 67th Leg., p. 2648, ch. 708, Sec. 3, eff. Aug. 31, 1981. Renumbered from Vernon's Ann.C.C.P. art. 45.53 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 48, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 872, Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 209, Sec. 65(a), eff. Jan. 1, 2004.

Art. 45.049. COMMUNITY SERVICE IN SATISFACTION OF FINE OR COSTS. (a) A justice or judge may require a defendant who fails to pay a previously assessed fine or costs, or who is determined by the court to have insufficient resources or income to pay a fine or costs, to discharge all or part of the fine or costs by performing community service. A defendant may discharge an obligation to perform community service under this article by paying at any time the fine and costs assessed.(b) In the justice's or judge's order requiring a defendant to participate in community service work under this article, the justice or judge must specify the number of hours the defendant is required to work.(c) The justice or judge may order the defendant to perform community service work under this article only for a governmental entity or a nonprofit organization that provides services to the general public that enhance social welfare and the general well-being of the community. A governmental entity or nonprofit organization that accepts a defendant under this article to perform community service must agree to supervise the defendant in the performance of the defendant's work and report on the defendant's work to the justice or judge who ordered the community service.(d) A justice or judge may not order a defendant to perform more than 16 hours per week of community service under this article unless the justice or judge determines that requiring the defendant to work additional hours does not work a hardship on the defendant or the defendant's dependents.(e) A defendant is considered to have discharged not less than $50 of fines or costs for each eight hours of community service performed under this article.(f) A sheriff, employee of a sheriff's department, county commissioner, county employee, county judge, justice of the peace, municipal court judge, or officer or employee of a political subdivision other than a county is not liable for damages arising from an act or failure to act in connection with manual labor performed by a defendant under this article if the act or failure to act:(1) was performed pursuant to court order; and(2) was not intentional, wilfully or wantonly negligent, or performed with conscious indifference or reckless disregard for the safety of others.(g) This subsection applies only to a defendant who is charged with a traffic offense or an offense under Section 106.05, Alcoholic Beverage Code, and is a resident of this state. If under Article 45.051(b)(10), Code of Criminal Procedure, the judge requires the defendant to perform community service as a condition of the deferral, the defendant is entitled to elect whether to perform the required governmental entity or nonprofit organization community service in:(1) the county in which the court is located; or(2) the county in which the defendant resides, but only if the entity or organization agrees to:(A) supervise the defendant in the performance of the defendant's community service work; and(B) report to the court on the defendant's community service work.(h) This subsection applies only to a defendant charged with an offense under Section 106.05, Alcoholic Beverage Code, who, under Subsection (g), elects to perform the required community service in the county in which the defendant resides. The community service must comply with Sections 106.071(d) and (e), Alcoholic Beverage Code, except that if the educational programs or services described by Section 106.071(e) are not available in the county of the defendant's residence, the court may order community service that it considers appropriate for rehabilitative purposes.(i) A community supervision and corrections department or a court-related services office may provide the administrative and other services necessary for supervision of a defendant required to perform community service under this article.

Added by Acts 1993, 73rd Leg., ch. 298, Sec. 1, eff. May 27, 1993. Renumbered from Vernon's Ann.C.C.P. art. 45.521 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 49, eff. Sept. 1, 1999; Subsec. (e) amended by Acts 2003, 78th Leg., ch. 209, Sec. 66(a), eff. Jan. 1, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1113, Sec. 5.Acts 2007, 80th Leg., R.S., Ch. 1263, Sec. 17, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(2), eff. September 1, 2009.

Art. 45.0491. WAIVER OF PAYMENT OF FINES AND COSTS FOR INDIGENT DEFENDANTS. A municipal court, regardless of whether the court is a court of record, or a justice court may waive payment of a fine or costs imposed on a defendant who defaults in payment if the court determines that:(1) the defendant is indigent; and(2) discharging the fine and costs under Article 45.049 would impose an undue hardship on the defendant.

Added by Acts 2007, 80th Leg., R.S., Ch. 1263, Sec. 18, eff. September 1, 2007.

Art. 45.050. FAILURE TO PAY FINE; CONTEMPT: JUVENILES. (a) In this article, "child" has the meaning assigned by Article 45.058(h).(b) A justice or municipal court may not order the confinement of a child for:(1) the failure to pay all or any part of a fine or costs imposed for the conviction of an offense punishable by fine only; or(2) contempt of another order of a justice or municipal court.(c) If a child fails to obey an order of a justice or municipal court under circumstances that would constitute contempt of court, the justice or municipal court, after providing notice and an opportunity to be heard, may:(1) refer the child to the appropriate juvenile court for delinquent conduct for contempt of the justice or municipal court order; or(2) retain jurisdiction of the case, hold the child in contempt of the justice or municipal court, and order either or both of the following:(A) that the contemnor pay a fine not to exceed $500; or(B) that the Department of Public Safety suspend the contemnor's driver's license or permit or, if the contemnor does not have a license or permit, to deny the issuance of a license or permit to the contemnor until the contemnor fully complies with the orders of the court.(d) A justice or municipal court may hold a person in contempt and impose a remedy authorized by Subsection (c)(2) if:(1) the person was convicted for an offense committed before the person's 17th birthday;(2) the person failed to obey the order while the person was 17 years of age or older; and(3) the failure to obey occurred under circumstances that constitute contempt of court.(e) A justice or municipal court may hold a person in contempt and impose a remedy authorized by Subsection (c)(2) if the person, while younger than 17 years of age, engaged in conduct in contempt of an order issued by the justice or municipal court, but contempt proceedings could not be held before the person's 17th birthday.(f) A court that orders suspension or denial of a driver's license or permit under Subsection (c)(2)(B) shall notify the Department of Public Safety on receiving proof of compliance with the orders of the court.(g) A justice or municipal court may not refer a child who violates a court order while 17 years of age or older to a juvenile court for delinquency proceedings for contempt of court.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 86, eff. Jan. 1, 1996. Subsec. (b) amended by Acts 1999, 76th Leg., ch. 76, Sec. 7, eff. Sept. 1, 1999. Renumbered from Vernon's Ann.C.C.P. art. 45.522 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 49, eff. Sept. 1, 1999. Subsec. (b) amended by Acts 2001, 77th Leg., ch. 1297, Sec. 51, eff. Sept. 1, 2001. Amended by Acts 2001, 77th Leg., ch. 1514, Sec. 8, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 283, Sec. 32, eff. Sept. 1, 2003.

Art. 45.051. SUSPENSION OF SENTENCE AND DEFERRAL OF FINAL DISPOSITION. (a) On a plea of guilty or nolo contendere by a defendant or on a finding of guilt in a misdemeanor case punishable by fine only and payment of all court costs, the judge may defer further proceedings without entering an adjudication of guilt and place the defendant on probation for a period not to exceed 180 days. In issuing the order of deferral, the judge may impose a special expense fee on the defendant in an amount not to exceed the amount of the fine that could be imposed on the defendant as punishment for the offense. The special expense fee may be collected at any time before the date on which the period of probation ends. The judge may elect not to impose the special expense fee for good cause shown by the defendant. If the judge orders the collection of a special expense fee, the judge shall require that the amount of the special expense fee be credited toward the payment of the amount of the fine imposed by the judge. An order of deferral under this subsection terminates any liability under a bail bond or an appearance bond given for the charge.(a-1) Notwithstanding any other provision of law, as an alternative to requiring a defendant charged with one or more offenses to make payment of all court costs as required by Subsection (a), the judge may:(1) allow the defendant to enter into an agreement for payment of those costs in installments during the defendant's period of probation;(2) require an eligible defendant to discharge all or part of those costs by performing community service under Article 45.049; or(3) take any combination of actions authorized by Subdivision (1) or (2).(b) During the deferral period, the judge may require the defendant to:(1) post a bond in the amount of the fine assessed to secure payment of the fine;(2) pay restitution to the victim of the offense in an amount not to exceed the fine assessed;(3) submit to professional counseling;(4) submit to diagnostic testing for alcohol or a controlled substance or drug;(5) submit to a psychosocial assessment;(6) participate in an alcohol or drug abuse treatment or education program;(7) pay the costs of any diagnostic testing, psychosocial assessment, or participation in a treatment or education program either directly or through the court as court costs;(8) complete a driving safety course approved under Chapter 1001, Education Code, or another course as directed by the judge;(9) present to the court satisfactory evidence that the defendant has complied with each requirement imposed by the judge under this article; and(10) comply with any other reasonable condition.(b-1) If the defendant is younger than 25 years of age and the offense committed by the defendant is a traffic offense classified as a moving violation:(1) Subsection (b)(8) does not apply;(2) during the deferral period, the judge shall require the defendant to complete a driving safety course approved under Chapter 1001, Education Code; and(3) if the defendant holds a provisional license, during the deferral period the judge shall require that the defendant be examined by the Department of Public Safety as required by Section 521.161(b)(2), Transportation Code; a defendant is not exempt from the examination regardless of whether the defendant was examined previously.(b-2) A person examined as required by Subsection (b-1)(3) must pay a $10 examination fee.(b-3) The fee collected under Subsection (b-2) must be deposited to the credit of a special account in the general revenue fund and may be used only by the Department of Public Safety for the administration of Chapter 521, Transportation Code.(c) On determining that the defendant has complied with the requirements imposed by the judge under this article, the judge shall dismiss the complaint, and it shall be clearly noted in the docket that the complaint is dismissed and that there is not a final conviction. (c-1) If the defendant fails to present within the deferral period satisfactory evidence of compliance with the requirements imposed by the judge under this article, the court shall:(1) notify the defendant in writing, mailed to the address on file with the court or appearing on the notice to appear, of that failure; and(2) require the defendant to appear at the time and place stated in the notice to show cause why the order of deferral should not be revoked.(c-2) On the defendant's showing of good cause for failure to present satisfactory evidence of compliance with the requirements imposed by the judge under this article, the court may allow an additional period during which the defendant may present evidence of the defendant's compliance with the requirements.(d) If on the date of a show cause hearing under Subsection (c-1) or, if applicable, by the conclusion of an additional period provided under Subsection (c-2) the defendant does not present satisfactory evidence that the defendant complied with the requirements imposed, the judge may impose the fine assessed or impose a lesser fine. The imposition of the fine or lesser fine constitutes a final conviction of the defendant. This subsection does not apply to a defendant required under Subsection (b-1) to complete a driving safety course approved under Chapter 1001, Education Code, or an examination under Section 521.161(b)(2), Transportation Code.(d-1) If the defendant was required to complete a driving safety course or an examination under Subsection (b-1) and on the date of a show cause hearing under Subsection (c-1) or, if applicable, by the conclusion of an additional period provided under Subsection (c-2) the defendant does not present satisfactory evidence that the defendant completed that course or examination, the judge shall impose the fine assessed. The imposition of the fine constitutes a final conviction of the defendant.(e) Records relating to a complaint dismissed as provided by this article may be expunged under Article 55.01. If a complaint is dismissed under this article, there is not a final conviction and the complaint may not be used against the person for any purpose.(f) This article does not apply to:(1) an offense to which Section 542.404, Transportation Code, applies; or(2) a violation of a state law or local ordinance relating to motor vehicle control, other than a parking violation, committed by a person who:(A) holds a commercial driver's license; or(B) held a commercial driver's license when the offense was committed.

Added by Acts 1981, 67th Leg., p. 894, ch. 318, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1987, 70th Leg., ch. 226, Sec. 1, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 399, Sec. 1, eff. June 14, 1989. Subsec. (1) amended by Acts 1991, 72nd Leg., ch. 775, Sec. 19, eff. Sept. 1, 1991. Amended by Acts 1991, 72nd Leg., ch. 835, Sec. 4, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 900, Sec. 5.07, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 532, Sec. 1, eff. Sept. 1, 1999; 1999, 76th Leg., ch. 1387, Sec. 1, eff. Sept. 1, 1999. Renumbered from Vernon's Ann.C.C.P. art. 45.54 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 50, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 3.002, eff. Sept. 1, 2001; Amended by Acts 2003, 78th Leg., ch. 991, Sec. 12, eff. Sept. 1, 2003; Amended by Acts 2003, 78th Leg., ch. 1182, Sec. 1, eff. Sept. 1, 2003; Subsec. (c) amended by Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec. 4.01, eff. Jan. 11, 2004; Subsec. (c-1) amended by Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec. 4.03, eff. Jan. 11, 2004.Amended by: Acts 2005, 79th Leg., Ch. 90, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 281, Sec. 3.01(a), eff. June 14, 2005.Acts 2005, 79th Leg., Ch. 357, Sec. 6, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 508, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 714, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 3.001, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1121, Sec. 2, eff. September 1, 2009.

Art. 45.0511. DRIVING SAFETY COURSE OR MOTORCYCLE OPERATOR COURSE DISMISSAL PROCEDURES. (a) Except as provided by Subsection (a-1), this article applies only to an alleged offense that:(1) is within the jurisdiction of a justice court or a municipal court;(2) involves the operation of a motor vehicle; and(3) is defined by:(A) Section 472.022, Transportation Code;(B) Subtitle C, Title 7, Transportation Code; or(C) Section 729.001(a)(3), Transportation Code.(a-1) If the defendant is younger than 25 years of age, this article applies to any alleged offense that:(1) is within the jurisdiction of a justice court or a municipal court;(2) involves the operation of a motor vehicle; and(3) is classified as a moving violation.(b) The judge shall require the defendant to successfully complete a driving safety course approved by the Texas Education Agency or a course under the motorcycle operator training and safety program approved by the designated state agency under Chapter 662, Transportation Code, if:(1) the defendant elects driving safety course or motorcycle operator training course dismissal under this article;(2) the defendant:(A) has not completed an approved driving safety course or motorcycle operator training course, as appropriate, within the 12 months preceding the date of the offense; or(B) does not have a valid Texas driver's license or permit, is a member, or the spouse or dependent child of a member, of the United States military forces serving on active duty, and has not completed a driving safety course or motorcycle operator training course, as appropriate, in another state within the 12 months preceding the date of the offense;(3) the defendant enters a plea under Article 45.021 in person or in writing of no contest or guilty on or before the answer date on the notice to appear and:(A) presents in person or by counsel to the court a request to take a course; or(B) sends to the court by certified mail, return receipt requested, postmarked on or before the answer date on the notice to appear, a written request to take a course;(4) the defendant:(A) has a valid Texas driver's license or permit; or(B) is a member, or the spouse or dependent child of a member, of the United States military forces serving on active duty;(5) the defendant is charged with an offense to which this article applies, other than speeding at a speed of:(A) 95 miles per hour or more; or(B) 25 miles per hour or more over the posted speed limit; and(6) the defendant provides evidence of financial responsibility as required by Chapter 601, Transportation Code.(c) The court shall enter judgment on the defendant's plea of no contest or guilty at the time the plea is made, defer imposition of the judgment, and allow the defendant 90 days to successfully complete the approved driving safety course or motorcycle operator training course and present to the court:(1) a uniform certificate of completion of the driving safety course or a verification of completion of the motorcycle operator training course;(2) unless the judge proceeds under Subsection (c-1), the defendant's driving record as maintained by the Department of Public Safety, if any, showing that the defendant had not completed an approved driving safety course or motorcycle operator training course, as applicable, within the 12 months preceding the date of the offense;(3) an affidavit stating that the defendant was not taking a driving safety course or motorcycle operator training course, as applicable, under this article on the date the request to take the course was made and had not completed such a course that is not shown on the defendant's driving record within the 12 months preceding the date of the offense; and(4) if the defendant does not have a valid Texas driver's license or permit and is a member, or the spouse or dependent child of a member, of the United States military forces serving on active duty, an affidavit stating that the defendant was not taking a driving safety course or motorcycle operator training course, as appropriate, in another state on the date the request to take the course was made and had not completed such a course within the 12 months preceding the date of the offense.(c-1) In this subsection, "TexasOnline" has the meaning assigned by Section 2054.003, Government Code. As an alternative to receiving the defendant's driving record under Subsection (c)(2), the judge, at the time the defendant requests a driving safety course or motorcycle operator training course dismissal under this article, may require the defendant to pay a fee in an amount equal to the sum of the amount of the fee established by Section 521.048, Transportation Code, and the TexasOnline fee and, using TexasOnline, may request the Texas Department of Public Safety to provide the judge with a copy of the defendant's driving record that shows the information described by Section 521.047(b), Transportation Code. As soon as practicable and using TexasOnline, the Texas Department of Public Safety shall provide the judge with the requested copy of the defendant's driving record. The fee authorized by this subsection is in addition to any other fee required under this article. If the copy of the defendant's driving record provided to the judge under this subsection shows that the defendant has not completed an approved driving safety course or motorcycle operator training course, as appropriate, within the 12 months preceding the date of the offense, the judge shall allow the defendant to complete the appropriate course as provided by this article. The custodian of a municipal or county treasury who receives fees collected under this subsection shall keep a record of the fees and, without deduction or proration, forward the fees to the comptroller, with and in the manner required for other fees and costs received in connection with criminal cases. The comptroller shall credit fees received under this subsection to the Texas Department of Public Safety.(d) Notwithstanding Subsections (b)(2) and (3), before the final disposition of the case, the court may grant a request to take a driving safety course or a motorcycle operator training course under this article.(e) A request to take a driving safety course or motorcycle operator training course made at or before the time and at the place at which a defendant is required to appear in court is an appearance in compliance with the defendant's promise to appear.(f) In addition to court costs and fees authorized or imposed by a law of this state and applicable to the offense, the court may:(1) require a defendant requesting a course under Subsection (b) to pay an administrative fee set by the court to cover the cost of administering this article at an amount of not more than $10; or(2) require a defendant requesting a course under Subsection (d) to pay a fee set by the court at an amount not to exceed the maximum amount of the fine for the offense committed by the defendant.(g) A defendant who requests but does not take a course is not entitled to a refund of the fee.(h) Fees collected by a municipal court shall be deposited in the municipal treasury. Fees collected by another court shall be deposited in the county treasury of the county in which the court is located.(i) If a defendant requesting a course under this article fails to comply with Subsection (c), the court shall:(1) notify the defendant in writing, mailed to the address on file with the court or appearing on the notice to appear, of that failure; and(2) require the defendant to appear at the time and place stated in the notice to show cause why the evidence was not timely submitted to the court.(j) If the defendant fails to appear at the time and place stated in the notice under Subsection (i), or appears at the time and place stated in the notice but does not show good cause for the defendant's failure to comply with Subsection (c), the court shall enter an adjudication of guilt and impose sentence.(k) On a defendant's showing of good cause for failure to furnish evidence to the court, the court may allow an extension of time during which the defendant may present:(1) a uniform certificate of course completion as evidence that the defendant successfully completed the driving safety course; or(2) a verification of course completion as evidence that the defendant successfully completed the motorcycle operator training course.(l) When a defendant complies with Subsection (c), the court shall:(1) remove the judgment and dismiss the charge;(2) report the fact that the defendant successfully completed a driving safety course or a motorcycle operator training course and the date of completion to the Texas Department of Public Safety for inclusion in the person's driving record; and(3) state in that report whether the course was taken under this article to provide information necessary to determine eligibility to take a subsequent course under Subsection (b).(m) The court may dismiss only one charge for each completion of a course.(n) A charge that is dismissed under this article may not be part of a person's driving record or used for any purpose.(o) An insurer delivering or issuing for delivery a motor vehicle insurance policy in this state may not cancel or increase the premium charged an insured under the policy because the insured completed a driving safety course or a motorcycle operator training course, or had a charge dismissed under this article.(p) The court shall advise a defendant charged with a misdemeanor under Section 472.022, Transportation Code, Subtitle C, Title 7, Transportation Code, or Section 729.001(a)(3), Transportation Code, committed while operating a motor vehicle of the defendant's right under this article to successfully complete a driving safety course or, if the offense was committed while operating a motorcycle, a motorcycle operator training course. The right to complete a course does not apply to a defendant charged with:(1) a violation of Section 545.066, 550.022, or 550.023, Transportation Code;(2) a serious traffic violation; or(3) an offense to which Section 542.404 or 729.004(b), Transportation Code, applies.(q) A notice to appear issued for an offense to which this article applies must inform a defendant charged with an offense under Section 472.022, Transportation Code, an offense under Subtitle C, Title 7, Transportation Code, or an offense under Section 729.001(a)(3), Transportation Code, committed while operating a motor vehicle of the defendant's right to complete a driving safety course or, if the offense was committed while operating a motorcycle, of the defendant's right to complete a motorcycle operator training course. The notice required by this subsection must read substantially as follows:"You may be able to require that this charge be dismissed by successfully completing a driving safety course or a motorcycle operator training course. You will lose that right if, on or before your appearance date, you do not provide the court with notice of your request to take the course."(r) If the notice required by Subsection (q) is not provided to the defendant charged with the offense, the defendant may continue to exercise the defendant's right to take a driving safety course or a motorcycle operator training course until the notice required by Subsection (q) is provided to the defendant or there is a final disposition of the case.(s) This article does not apply to an offense committed by a person who:(1) holds a commercial driver's license; or(2) held a commercial driver's license when the offense was committed.(t) An order of deferral under Subsection (c) terminates any liability under a bail bond or appearance bond given for the charge.(u) The requirement of Subsection (b)(2) does not apply to a defendant charged with an offense under Section 545.412, Transportation Code, if the judge requires the defendant to attend and present proof that the defendant has successfully completed a specialized driving safety course that includes four hours of instruction that encourages the use of child passenger safety seat systems, and any driving safety course taken by the defendant under this section within the 12 months preceding the date of the offense did not include that training. The person's driving record under Subsection (c)(2) and the affidavit of the defendant under Subsection (c)(3) is required to include only previous or concurrent courses that included that training.

Added by Acts 1999, 76th Leg., ch. 1545, Sec. 51, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 3.0021(a), eff. Sept. 1, 2001; Amended by Acts 2003, 78th Leg., ch. 991, Sec. 13, eff. Sept. 1, 2003; Amended by Acts 2003, 78th Leg., ch. 1182, Sec. 2, eff. Sept. 1, 2003; Subsecs. (e), (l) to (t) amended by Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec. 4.02, eff. Jan. 11, 2004.Amended by: Acts 2005, 79th Leg., Ch. 90, Sec. 2, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 357, Sec. 7, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 913, Sec. 6, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1194, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1209, Sec. 1, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 805, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 829, Sec. 1, eff. September 1, 2007.

Art. 45.052. DISMISSAL OF MISDEMEANOR CHARGE ON COMPLETION OF TEEN COURT PROGRAM. (a) A justice or municipal court may defer proceedings against a defendant who is under the age of 18 or enrolled full time in an accredited secondary school in a program leading toward a high school diploma for not more than 180 days if the defendant:(1) is charged with an offense that the court has jurisdiction of under Article 4.11 or 4.14, Code of Criminal Procedure;(2) pleads nolo contendere or guilty to the offense in open court with the defendant's parent, guardian, or managing conservator present;(3) presents to the court an oral or written request to attend a teen court program; and(4) has not successfully completed a teen court program in the two years preceding the date that the alleged offense occurred.(b) The teen court program must be approved by the court.(c) A defendant for whom proceedings are deferred under Subsection (a) shall complete the teen court program not later than the 90th day after the date the teen court hearing to determine punishment is held or the last day of the deferral period, whichever date is earlier. The justice or municipal court shall dismiss the charge at the time the defendant presents satisfactory evidence that the defendant has successfully completed the teen court program.(d) A charge dismissed under this article may not be part of the defendant's criminal record or driving record or used for any purpose. However, if the charge was for a traffic offense, the court shall report to the Department of Public Safety that the defendant successfully completed the teen court program and the date of completion for inclusion in the defendant's driving record.(e) The justice or municipal court may require a person who requests a teen court program to pay a fee not to exceed $10 that is set by the court to cover the costs of administering this article. Fees collected by a municipal court shall be deposited in the municipal treasury. Fees collected by a justice court shall be deposited in the county treasury of the county in which the court is located. A person who requests a teen court program and fails to complete the program is not entitled to a refund of the fee.(f) A court may transfer a case in which proceedings have been deferred under this section to a court in another county if the court to which the case is transferred consents. A case may not be transferred unless it is within the jurisdiction of the court to which it is transferred.(g) In addition to the fee authorized by Subsection (e) of this article, the court may require a child who requests a teen court program to pay a $10 fee to cover the cost to the teen court for performing its duties under this article. The court shall pay the fee to the teen court program, and the teen court program must account to the court for the receipt and disbursal of the fee. A child who pays a fee under this subsection is not entitled to a refund of the fee, regardless of whether the child successfully completes the teen court program.(h) A justice or municipal court may exempt a defendant for whom proceedings are deferred under this article from the requirement to pay a court cost or fee that is imposed by another statute.(i) Notwithstanding Subsection (e) or (g), a justice or municipal court that is located in the Texas-Louisiana border region, as defined by Section 2056.002, Government Code, may charge a fee of $20 under those subsections.

Added by Acts 1989, 71st Leg., ch. 1031, Sec. 1, eff. Sept. 1, 1989. Subsec. (g) added by Acts 1995, 74th Leg., ch. 598, Sec. 1, eff. Sept. 1, 1995; added by Acts 1995, 74th Leg., ch. 748, Sec. 2, eff. Sept. 1, 1995; Subsec. (h) relettered from Subsec. (g) by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(13), eff. Sept. 1, 1997; Subsecs. (a), (f) amended by Acts 1999, 76th Leg., ch. 76, Sec. 6, eff. Sept. 1, 1999. Renumbered from Vernon's Ann.C.C.P. art. 45.55 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 52, eff. Sept. 1, 1999. Subsec. (a) amended by Acts 2001, 77th Leg., ch. 216, Sec. 1, eff. Sept. 1, 2001; Subsec. (c) amended by Acts 2001, 77th Leg., ch. 216, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 910, Sec. 1, eff. September 1, 2007.

Art. 45.053. DISMISSAL OF MISDEMEANOR CHARGE ON COMMITMENT OF CHEMICALLY DEPENDENT PERSON. (a) On a plea of guilty or nolo contendere by a defendant or on a finding of guilt in a misdemeanor case punishable by a fine only, a justice or municipal court may defer further proceedings for 90 days without entering an adjudication of guilt if:(1) the court finds that the offense resulted from or was related to the defendant's chemical dependency; and(2) an application for court-ordered treatment of the defendant is filed in accordance with Chapter 462, Health and Safety Code.(b) At the end of the deferral period, the justice or municipal court shall dismiss the charge if satisfactory evidence is presented that the defendant was committed for and completed court-ordered treatment in accordance with Chapter 462, Health and Safety Code, and it shall be clearly noted in the docket that the complaint is dismissed and that there is not a final conviction.(c) If at the conclusion of the deferral period satisfactory evidence that the defendant was committed for and completed court-ordered treatment in accordance with Chapter 462, Health and Safety Code, is not presented, the justice or municipal court may impose the fine assessed or impose a lesser fine. The imposition of a fine constitutes a final conviction of the defendant.(d) Records relating to a complaint dismissed under this article may be expunged under Article 55.01 of this code. If a complaint is dismissed under this article, there is not a final conviction and the complaint may not be used against the person for any purpose.

Added by Acts 1991, 72nd Leg., ch. 198, Sec. 1, eff. Sept. 1, 1991. Renumbered from Vernon's Ann.C.C.P. art. 45.56 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 53, eff. Sept. 1, 1999.

Art. 45.054. FAILURE TO ATTEND SCHOOL PROCEEDINGS. (a) On a finding by a county, justice, or municipal court that an individual has committed an offense under Section 25.094, Education Code, the court has jurisdiction to enter an order that includes one or more of the following provisions requiring that:(1) the individual:(A) attend school without unexcused absences;(B) attend a preparatory class for the high school equivalency examination administered under Section 7.111, Education Code, if the court determines that the individual is too old to do well in a formal classroom environment; or(C) if the individual is at least 16 years of age, take the high school equivalency examination administered under Section 7.111, Education Code;(2) the individual attend a special program that the court determines to be in the best interest of the individual, including:(A) an alcohol and drug abuse program;(B) a rehabilitation program;(C) a counseling program, including self-improvement counseling;(D) a program that provides training in self-esteem and leadership;(E) a work and job skills training program;(F) a program that provides training in parenting, including parental responsibility;(G) a program that provides training in manners;(H) a program that provides training in violence avoidance;(I) a program that provides sensitivity training; and(J) a program that provides training in advocacy and mentoring;(3) the individual and the individual's parent attend a class for students at risk of dropping out of school designed for both the individual and the individual's parent;(4) the individual complete reasonable community service requirements; or(5) for the total number of hours ordered by the court, the individual participate in a tutorial program covering the academic subjects in which the student is enrolled provided by the school the individual attends.(a-1) On a finding by a juvenile court in a county with a population of less than 100,000 that the individual has engaged in conduct that violates Section 25.094, Education Code, the court has jurisdiction to enter an order that includes one or more of the provisions listed under Subsection (a).(a-2) An order under Subsection (a) may not require a student to attend a juvenile justice alternative education program.(b) An order under Subsection (a)(3) that requires the parent of an individual to attend a class for students at risk of dropping out of school is enforceable in the justice, municipal, or juvenile court by contempt.(c) A court having jurisdiction under this article shall endorse on the summons issued to the parent of the individual who is the subject of the hearing an order directing the parent to appear personally at the hearing and directing the person having custody of the individual to bring the individual to the hearing.(d) An individual commits an offense if the individual is a parent who fails to attend a hearing under this article after receiving notice under Subsection (c) that the individual's attendance is required. An offense under this subsection is a Class C misdemeanor.(e) On the commencement of proceedings under this article, the court shall inform the individual who is the subject of the hearing and the individual's parent in open court of the individual's expunction rights and provide the individual and the individual's parent with a written copy of Article 45.055.(f) In addition to any other order authorized by this article, the court may order the Department of Public Safety to suspend the driver's license or permit of the individual who is the subject of the hearing or, if the individual does not have a license or permit, to deny the issuance of a license or permit to the individual for a period specified by the court not to exceed 365 days.(g) A dispositional order under this article is effective for the period specified by the court in the order but may not extend beyond the 180th day after the date of the order or beyond the end of the school year in which the order was entered, whichever period is longer.(h) In this article, "parent" includes a person standing in parental relation.

Added by Acts 2001, 77th Leg., ch. 1514, Sec. 9, eff. Sept. 1, 2001. Subsec. (a) amended by Acts 2003, 78th Leg., ch. 137, Sec. 14, eff. Sept. 1, 2003; Subsec. (a-1) added and Subsec. (b) amended by Acts 2003, 78th Leg., ch. 180, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 908, Sec. 2, eff. September 1, 2007.

Art. 45.055. EXPUNCTION OF CONVICTION AND RECORDS IN FAILURE TO ATTEND SCHOOL CASES. (a) An individual convicted of not more than one violation of Section 25.094, Education Code, may, on or after the individual's 18th birthday, apply to the court in which the individual was convicted to have the conviction and records relating to the conviction expunged.(b) To apply for an expunction, the applicant must submit a written request that:(1) is made under oath;(2) states that the applicant has not been convicted of more than one violation of Section 25.094, Education Code; and(3) is in the form determined by the applicant.(c) The court may expunge the conviction and records relating to the conviction without a hearing or, if facts are in doubt, may order a hearing on the application. If the court finds that the applicant has not been convicted of more than one violation of Section 25.094, Education Code, the court shall order the conviction, together with all complaints, verdicts, sentences, and other documents relating to the offense, including any documents in the possession of a school district or law enforcement agency, to be expunged from the applicant's record. After entry of the order, the applicant is released from all disabilities resulting from the conviction, and the conviction may not be shown or made known for any purpose. The court shall inform the applicant of the court's decision on the application.(d) The court shall require an individual who files an application under this article to pay a fee in the amount of $30 to defray the cost of notifying state agencies of orders of expunction under this article.

Added by Acts 2001, 77th Leg., ch. 1514, Sec. 9, eff. Sept. 1, 2001. Subsec. (d) amended by Acts 2003, 78th Leg., ch. 137, Sec. 15, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 886, Sec. 3, eff. September 1, 2005.

Art. 45.056. AUTHORITY TO EMPLOY JUVENILE CASE MANAGERS; REIMBURSEMENT. (a) On approval of the commissioners court, city council, school district board of trustees, juvenile board, or other appropriate authority, a county court, justice court, municipal court, school district, juvenile probation department, or other appropriate governmental entity may:(1) employ a case manager to provide services in cases involving juvenile offenders before a court consistent with the court's statutory powers; or(2) agree in accordance with Chapter 791, Government Code, to jointly employ a case manager.(b) A local entity may apply or more than one local entity may jointly apply to the criminal justice division of the governor's office for reimbursement of all or part of the costs of employing one or more juvenile case managers from funds appropriated to the governor's office or otherwise available for that purpose. To be eligible for reimbursement, the entity applying must present to the governor's office a comprehensive plan to reduce juvenile crimes in the entity's jurisdiction that addresses the role of the case manager in that effort.(c) A county or justice court on approval of the commissioners court or a municipal court on approval of the city council may employ one or more full-time juvenile case managers to assist the court in administering the court's juvenile docket and in supervising its court orders in juvenile cases.(d) Pursuant to Article 102.0174, the court may pay the salary and benefits of the juvenile case manager from the juvenile case manager fund.(e) A juvenile case manager employed under Subsection (c) shall work primarily on cases brought under Sections 25.093 and 25.094, Education Code.

Added by Acts 2001, 77th Leg., ch. 1514, Sec. 9, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 283, Sec. 33, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 949, Sec. 34, eff. September 1, 2005.

Art. 45.057. OFFENSES COMMITTED BY JUVENILES. (a) In this article:(1) "Child" has the meaning assigned by Article 45.058(h).(2) "Residence" means any place where the child lives or resides for a period of at least 30 days.(3) "Parent" includes a person standing in parental relation, a managing conservator, or a custodian.(b) On a finding by a justice or municipal court that a child committed an offense that the court has jurisdiction of under Article 4.11 or 4.14, the court has jurisdiction to enter an order:(1) referring the child or the child's parent for services under Section 264.302, Family Code;(2) requiring that the child attend a special program that the court determines to be in the best interest of the child and, if the program involves the expenditure of county funds, that is approved by the county commissioners court, including a rehabilitation, counseling, self-esteem and leadership, work and job skills training, job interviewing and work preparation, self-improvement, parenting, manners, violence avoidance, tutoring, sensitivity training, parental responsibility, community service, restitution, advocacy, or mentoring program; or(3) requiring that the child's parent do any act or refrain from doing any act that the court determines will increase the likelihood that the child will comply with the orders of the court and that is reasonable and necessary for the welfare of the child, including:(A) attend a parenting class or parental responsibility program; and(B) attend the child's school classes or functions.(c) The justice or municipal court may order the parent, managing conservator, or guardian of a child required to attend a program under Subsection (b) to pay an amount not greater than $100 to pay for the costs of the program.(d) A justice or municipal court may require a child, parent, managing conservator, or guardian required to attend a program, class, or function under this article to submit proof of attendance to the court.(e) A justice or municipal court shall endorse on the summons issued to a parent an order to appear personally at the hearing with the child. The summons must include a warning that the failure of the parent to appear may result in arrest and is a Class C misdemeanor.(f) An order under this article involving a child is enforceable under Article 45.050.(g) A person commits an offense if the person is a parent, managing conservator, or guardian who fails to attend a hearing under this article after receiving an order under Subsection (e). An offense under this subsection is a Class C misdemeanor.(h) A child and parent required to appear before the court have an obligation to provide the court in writing with the current address and residence of the child. The obligation does not end when the child reaches age 17. On or before the seventh day after the date the child or parent changes residence, the child or parent shall notify the court of the current address in the manner directed by the court. A violation of this subsection may result in arrest and is a Class C misdemeanor. The obligation to provide notice terminates on discharge and satisfaction of the judgment or final disposition not requiring a finding of guilt.(i) If an appellate court accepts an appeal for a trial de novo, the child and parent shall provide the notice under Subsection (h) to the appellate court.(j) The child and parent are entitled to written notice of their obligation under Subsections (h) and (i), which may be satisfied by being given a copy of those subsections by:(1) the court during their initial appearance before the court;(2) a peace officer arresting and releasing a child under Article 45.058(a) on release; and(3) a peace officer that issues a citation under Section 543.003, Transportation Code, or Article 14.06(b) of this code.(k) It is an affirmative defense to prosecution under Subsection (h) that the child and parent were not informed of their obligation under this article.(l) Any order under this article is enforceable by the justice or municipal court by contempt.

Added by Acts 2001, 77th Leg., ch. 1514, Sec. 9, eff. Sept. 1, 2001. Subsecs. (a), (b), (e), (h) amended by Acts 2003, 78th Leg., ch. 283, Sec. 34, eff. Sept. 1, 2003. Subsecs. (i) to (l) added by Acts 2003, 78th Leg., ch. 283, Sec. 34, eff. Sept. 1, 2003.

Art. 45.058. CHILDREN TAKEN INTO CUSTODY. (a) A child may be released to the child's parent, guardian, custodian, or other responsible adult as provided by Section 52.02(a)(1), Family Code, if the child is taken into custody for an offense that a justice or municipal court has jurisdiction of under Article 4.11 or 4.14.(b) A child described by Subsection (a) must be taken only to a place previously designated by the head of the law enforcement agency with custody of the child as an appropriate place of nonsecure custody for children unless the child:(1) is released under Section 52.02(a)(1), Family Code; or(2) is taken before a justice or municipal court.(c) A place of nonsecure custody for children must be an unlocked, multipurpose area. A lobby, office, or interrogation room is suitable if the area is not designated, set aside, or used as a secure detention area and is not part of a secure detention area. A place of nonsecure custody may be a juvenile processing office designated under Section 52.025, Family Code, if the area is not locked when it is used as a place of nonsecure custody.(d) The following procedures shall be followed in a place of nonsecure custody for children:(1) a child may not be secured physically to a cuffing rail, chair, desk, or other stationary object;(2) the child may be held in the nonsecure facility only long enough to accomplish the purpose of identification, investigation, processing, release to parents, or the arranging of transportation to the appropriate juvenile court, juvenile detention facility, secure detention facility, justice court, or municipal court;(3) residential use of the area is prohibited; and(4) the child shall be under continuous visual supervision by a law enforcement officer or facility staff person during the time the child is in nonsecure custody.(e) Notwithstanding any other provision of this article, a child may not, under any circumstances, be detained in a place of nonsecure custody for more than six hours.(f) A child taken into custody for an offense that a justice or municipal court has jurisdiction of under Article 4.11 or 4.14 may be presented or detained in a detention facility designated by the juvenile court under Section 52.02(a)(3), Family Code, only if:(1) the child's non-traffic case is transferred to the juvenile court by a justice or municipal court under Section 51.08(b), Family Code; or(2) the child is referred to the juvenile court by a justice or municipal court for contempt of court under Article 45.050.(g) Except as provided by Subsection (g-1), a law enforcement officer may issue a field release citation as provided by Article 14.06 in place of taking a child into custody for a traffic offense or an offense punishable by fine only.(g-1) A law enforcement officer may issue a field release citation as provided by Article 14.06 in place of taking a child into custody for conduct constituting a violation of Section 49.02, Penal Code, only if the officer releases the child to the child's parent, guardian, custodian, or other responsible adult.(h) In this article, "child" means a person who is:(1) at least 10 years of age and younger than 17 years of age; and(2) charged with or convicted of an offense that a justice or municipal court has jurisdiction of under Article 4.11 or 4.14.

Added by Acts 2001, 77th Leg., ch. 1514, Sec. 9, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 311, Sec. 2, eff. September 1, 2009.

Art. 45.059. CHILDREN TAKEN INTO CUSTODY FOR VIOLATION OF JUVENILE CURFEW OR ORDER. (a) A peace officer taking into custody a person younger than 17 years of age for violation of a juvenile curfew ordinance of a municipality or order of the commissioners court of a county shall, without unnecessary delay:(1) release the person to the person's parent, guardian, or custodian;(2) take the person before a justice or municipal court to answer the charge; or(3) take the person to a place designated as a juvenile curfew processing office by the head of the law enforcement agency having custody of the person.(b) A juvenile curfew processing office must observe the following procedures:(1) the office must be an unlocked, multipurpose area that is not designated, set aside, or used as a secure detention area or part of a secure detention area;(2) the person may not be secured physically to a cuffing rail, chair, desk, or stationary object;(3) the person may not be held longer than necessary to accomplish the purposes of identification, investigation, processing, release to a parent, guardian, or custodian, or arrangement of transportation to school or court;(4) a juvenile curfew processing office may not be designated or intended for residential purposes;(5) the person must be under continuous visual supervision by a peace officer or other person during the time the person is in the juvenile curfew processing office; and(6) a person may not be held in a juvenile curfew processing office for more than six hours.(c) A place designated under this article as a juvenile curfew processing office is not subject to the approval of the juvenile board having jurisdiction where the governmental entity is located.

Added by Acts 2001, 77th Leg., ch. 1514, Sec. 9, eff. Sept. 1, 2001.

Art. 45.060. UNADJUDICATED CHILDREN, NOW ADULTS; NOTICE ON REACHING AGE OF MAJORITY; OFFENSE. (a) Except as provided by Articles 45.058 and 45.059, an individual may not be taken into secured custody for offenses alleged to have occurred before the individual's 17th birthday.(b) On or after an individual's 17th birthday, if the court has used all available procedures under this chapter to secure the individual's appearance to answer allegations made before the individual's 17th birthday, the court may issue a notice of continuing obligation to appear by personal service or by mail to the last known address and residence of the individual. The notice must order the individual to appear at a designated time, place, and date to answer the allegations detailed in the notice.(c) Failure to appear as ordered by the notice under Subsection (b) is a Class C misdemeanor independent of Section 38.10, Penal Code, and Section 543.003, Transportation Code.(d) It is an affirmative defense to prosecution under Subsection (c) that the individual was not informed of the individual's obligation under Articles 45.057(h) and (i) or did not receive notice as required by Subsection (b).(e) A notice of continuing obligation to appear issued under this article must contain the following statement provided in boldfaced type or capital letters:"WARNING: COURT RECORDS REVEAL THAT BEFORE YOUR 17TH BIRTHDAY YOU WERE ACCUSED OF A CRIMINAL OFFENSE AND HAVE FAILED TO MAKE AN APPEARANCE OR ENTER A PLEA IN THIS MATTER. AS AN ADULT, YOU ARE NOTIFIED THAT YOU HAVE A CONTINUING OBLIGATION TO APPEAR IN THIS CASE. FAILURE TO APPEAR AS REQUIRED BY THIS NOTICE MAY BE AN ADDITIONAL CRIMINAL OFFENSE AND RESULT IN A WARRANT BEING ISSUED FOR YOUR ARREST."

Added by Acts 2003, 78th Leg., ch. 283, Sec. 35, eff. Sept. 1, 2003.

SUBCHAPTER C. PROCEDURES IN JUSTICE COURTArt. 45.101. JUSTICE COURT PROSECUTIONS. (a) All prosecutions in a justice court shall be conducted by the county or district attorney or a deputy county or district attorney.(b) Except as otherwise provided by law, appeals from justice court may be prosecuted by the district attorney or a deputy district attorney with the consent of the county attorney.

Added by Acts 1999, 76th Leg., ch. 1545, Sec. 55, eff. Sept. 1, 1999.

Art. 45.102. OFFENSES COMMITTED IN ANOTHER COUNTY. Whenever complaint is made before any justice of the peace that a felony has been committed in any other than a county in which the complaint is made, the justice shall issue a warrant for the arrest of the accused, directed as in other cases, commanding that the accused be arrested and taken before any magistrate of the county where such felony is alleged to have been committed, forthwith, for examination as in other cases.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from Vernon's Ann.C.C.P. art. 45.21 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 56, eff. Sept. 1, 1999.

Art. 45.103. WARRANT WITHOUT COMPLAINT. If a criminal offense that a justice of the peace has jurisdiction to try is committed within the view of the justice, the justice may issue a warrant for the arrest of the offender.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Renumbered from Vernon's Ann.C.C.P. art. 45.15 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 57, eff. Sept. 1, 1999.

SUBCHAPTER D. PROCEDURES IN MUNICIPAL COURTArt. 45.201. MUNICIPAL PROSECUTIONS. (a) All prosecutions in a municipal court shall be conducted by the city attorney of the municipality or by a deputy city attorney.(b) The county attorney of the county in which the municipality is situated may, if the county attorney so desires, also represent the state in such prosecutions. In such cases, the county attorney is not entitled to receive any fees or other compensation for those services.(c) With the consent of the county attorney, appeals from municipal court to a county court, county court at law, or any appellate court may be prosecuted by the city attorney or a deputy city attorney.(d) It is the primary duty of a municipal prosecutor not to convict, but to see that justice is done.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1987, 70th Leg., ch. 923, Sec. 1, eff. Aug. 31, 1987. Renumbered from Vernon's Ann.C.C.P. art. 45.03 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 59, eff. Sept. 1, 1999.

Art. 45.202. SERVICE OF PROCESS. (a) All process issuing out of a municipal court may be served and shall be served when directed by the court, by a peace officer or marshal of the municipality within which it is situated, under the same rules as are provided by law for the service by sheriffs and constables of process issuing out of the justice court, so far as applicable.(b) The peace officer or marshal may serve all process issuing out of a municipal court anywhere in the county in which the municipality is situated. If the municipality is situated in more than one county, the peace officer or marshal may serve the process throughout those counties.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1967, 60th Leg., p. 1171, ch. 523, Sec. 1, eff. Aug. 28, 1967. Renumbered from Vernon's Ann.C.C.P. art. 45.04 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 60, eff. Sept. 1, 1999.

Art. 45.203. COLLECTION OF FINES, COSTS, AND SPECIAL EXPENSES. (a) The governing body of each municipality shall by ordinance prescribe rules, not inconsistent with any law of this state, as may be proper to enforce the collection of fines imposed by a municipal court. In addition to any other method of enforcement, the municipality may enforce the collection of fines by:(1) execution against the property of the defendant; or(2) imprisonment of the defendant.(b) The governing body of a municipality may adopt such rules and regulations, not inconsistent with any law of this state, concerning the practice and procedure in the municipal court as the governing body may consider proper.(c) The governing body of each municipality may prescribe by ordinance the collection, after due notice, of a special expense, not to exceed $25 for the issuance and service of a warrant of arrest for an offense under Section 38.10, Penal Code, or Section 543.009, Transportation Code. Money collected from the special expense shall be paid into the municipal treasury for the use and benefit of the municipality.(d) Costs may not be imposed or collected in criminal cases in municipal court by municipal ordinance.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1983, 68th Leg., p. 2140, ch. 389, Sec. 1, eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 124, Sec. 1, eff. Sept. 1, 1987; Acts 1995, 74th Leg., ch. 76, Sec. 14.26, eff. Sept. 1, 1995. Renumbered from Vernon's Ann.C.C.P. art. 45.06 and amended by Acts 1999, 76th Leg., ch. 1545, Sec. 61, eff. Sept. 1, 1999.



CHAPTER 46. INSANITY AS DEFENSE

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 46. INSANITY AS DEFENSE

Text of article as repealed by Acts 2005, 79th Leg., R.S., Ch.

831, Sec. 1 effective September 1, 2005

Art. 46.03. INSANITY DEFENSE.

Disposition Following Acquittal by Reason of Insanity

Sec. 4.

(d) Act, Attempt, or Threat of Serious Bodily Injury; Special

Commitment; Out-patient Supervision; Recommitment.

Text of subdivision as added by Acts 2005, 79th Leg., R.S., Ch.

485, Sec. 1

(8) Victim Notification of Release. If the court issues an

order under Subdivision (4) or (5) that requires the release of

an acquitted person on discharge or on a regimen of outpatient

care, the clerk of the court issuing the order, using the

information provided on any victim impact statement received by

the court under Article 56.03 or other information made available

to the court, shall provide name, address, and phone number

information to the Texas Department of Criminal Justice victim

services division to enable the division to notify the victim or

the victim's guardian or close relative of the release. The

victim services division shall notify any victim or guardian or

close relative named in the victim impact statement or other

information. Notwithstanding Article 56.03(f), the clerk of the

court may inspect a victim impact statement for the purpose of

notification under this subdivision.

Added by Acts 1975, 64th Leg., p. 1100, ch. 415, Sec. 2, eff.

June 19, 1975. Amended by Acts 1977, 65th Leg., p. 1467, ch. 596,

Sec. 2, eff. Sept. 1, 1977.

Secs. 1, 4 amended by Acts 1983, 68th Leg., p. 2640, ch. 454,

Sec. 2, 3, eff. Aug. 29, 1983; Sec. 3(d) amended by Acts 1989,

71st Leg., ch. 393, Sec. 7, eff. June 14, 1989; Sec. 4(b) amended

by Acts 1989, 71st Leg., ch. 393, Sec. 8, eff. June 14, 1989;

Sec. 4(d)(1) amended by Acts 1989, 71st Leg., ch. 393, Sec. 9,

eff. June 14, 1989; Sec. 4(d)(1) amended by Acts 2001, 77th Leg.,

ch. 985, Sec. 1, eff. Sept. 1, 2001; Sec. 3(g) amended by Acts

2003, 78th Leg., ch. 35, Sec. 5, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

485, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

831, Sec. 1, eff. September 1, 2005.

Art. 46.04. TRANSPORTATION TO A MENTAL HEALTH FACILITY OR

RESIDENTIAL CARE FACILITY.

Persons Accompanying Transport

Sec. 1. (a) A patient transported from a jail or detention

facility to a mental health facility or a residential care

facility shall be transported by a special officer for mental

health assignment certified under Section 1701.404, Occupations

Code, or by a sheriff or constable.

(b) The court ordering the transport shall require appropriate

medical personnel to accompany the person transporting the

patient, at the expense of the county from which the patient is

transported, if there is reasonable cause to believe the patient

will require medical assistance or will require the

administration of medication during the transportation.

(c) A female patient must be accompanied by a female attendant.

Requirements for Transport

Sec. 2. The transportation of a patient from a jail or detention

facility to a mental health facility or residential care facility

must meet the following requirements:

(1) the patient must be transported directly to the facility

within a reasonable amount of time and without undue delay;

(2) a vehicle used to transport the patient must be adequately

heated in cold weather and adequately ventilated in warm weather;

(3) a special diet or other medical precautions recommended by

the patient's physician must be followed;

(4) the person transporting the patient shall give the patient

reasonable opportunities to get food and water and to use a

bathroom; and

(5) the patient may not be transported with a state prisoner.

Added by Acts 1999, 76th Leg., ch. 1512, Sec. 6, eff. Sept. 1,

1999. Sec. 1(a) amended by Acts 2001, 77th Leg., ch. 1420, Sec.

14.736, eff. Sept. 1, 2001.

Art. 46.05. COMPETENCY TO BE EXECUTED. (a) A person who is

incompetent to be executed may not be executed.

(b) The trial court retains jurisdiction over motions filed by or

for a defendant under this article.

(c) A motion filed under this article must identify the

proceeding in which the defendant was convicted, give the date of

the final judgment, set forth the fact that an execution date has

been set if the date has been set, and clearly set forth alleged

facts in support of the assertion that the defendant is presently

incompetent to be executed. The defendant shall attach

affidavits, records, or other evidence supporting the defendant's

allegations or shall state why those items are not attached. The

defendant shall identify any previous proceedings in which the

defendant challenged the defendant's competency in relation to

the conviction and sentence in question, including any challenge

to the defendant's competency to be executed, competency to stand

trial, or sanity at the time of the offense. The motion must be

verified by the oath of some person on the defendant's behalf.

(d) On receipt of a motion filed under this article, the trial

court shall determine whether the defendant has raised a

substantial doubt of the defendant's competency to be executed on

the basis of:

(1) the motion, any attached documents, and any responsive

pleadings; and

(2) if applicable, the presumption of competency under Subsection

(e).

(e) If a defendant is determined to have previously filed a

motion under this article, and has previously been determined to

be competent to be executed, the previous adjudication creates a

presumption of competency and the defendant is not entitled to a

hearing on the subsequent motion filed under this article, unless

the defendant makes a prima facie showing of a substantial change

in circumstances sufficient to raise a significant question as to

the defendant's competency to be executed at the time of filing

the subsequent motion under this article.

(f) If the trial court determines that the defendant has made a

substantial showing of incompetency, the court shall order at

least two mental health experts to examine the defendant using

the standard described by Subsection (h) to determine whether the

defendant is incompetent to be executed.

(g) If the trial court does not determine that the defendant has

made a substantial showing of incompetency, the court shall deny

the motion and may set an execution date as otherwise provided by

law.

(h) A defendant is incompetent to be executed if the defendant

does not understand:

(1) that he or she is to be executed and that the execution is

imminent; and

(2) the reason he or she is being executed.

(i) Mental health experts who examine a defendant under this

article shall provide within a time ordered by the trial court

copies of their reports to the attorney representing the state,

the attorney representing the defendant, and the court.

(j) By filing a motion under this article, the defendant waives

any claim of privilege with respect to, and consents to the

release of, all mental health and medical records relevant to

whether the defendant is incompetent to be executed.

(k) The trial court shall determine whether, on the basis of

reports provided under Subsection (i), the motion, any attached

documents, any responsive pleadings, and any evidence introduced

in the final competency hearing, the defendant has established by

a preponderance of the evidence that the defendant is incompetent

to be executed. If the court makes a finding that the defendant

is not incompetent to be executed, the court may set an execution

date as otherwise provided by law.

(l) Following the trial court's determination under Subsection

(k) and on motion of a party, the clerk shall send immediately to

the court of criminal appeals in accordance with Section 8(d),

Article 11.071, the appropriate documents for that court's review

and entry of a judgment of whether to adopt the trial court's

order, findings, or recommendations issued under Subsection (g)

or (k). The court of criminal appeals also shall determine

whether any existing execution date should be withdrawn and a

stay of execution issued while that court is conducting its

review or, if a stay is not issued during the review, after entry

of its judgment.

(l-1) Notwithstanding Subsection (l), the court of criminal

appeals may not review any finding of the defendant's competency

made by a trial court as a result of a motion filed under this

article if the motion is filed on or after the 20th day before

the defendant's scheduled execution date.

(m) If a stay of execution is issued by the court of criminal

appeals, the trial court periodically shall order that the

defendant be reexamined by mental health experts to determine

whether the defendant is no longer incompetent to be executed.

(n) If the court of criminal appeals enters a judgment that a

defendant is not incompetent to be executed, the court may

withdraw any stay of execution issued under Subsection (l), and

the trial court may set an execution date as otherwise provided

by law.

Added by Acts 1999, 76th Leg., ch. 654, Sec. 1, eff. Sept. 1,

1999. Renumbered from Vernon's Ann. C.C.P. art. 46.04 by Acts

2001, 77th Leg., ch. 1420, Sec. 21.001(13), eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

677, Sec. 1, eff. September 1, 2007.



CHAPTER 46A. AIDS AND HIV TESTING IN COUNTY AND MUNICIPAL JAILS

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 46A. AIDS AND HIV TESTING IN COUNTY AND MUNICIPAL JAILS

Art. 46A.01. TESTING; SEGREGATION; DISCLOSURE. (a) In this

article "AIDS" and "HIV" have the meanings assigned those terms

by Section 81.101, Health and Safety Code.

(b) A county or municipality may test an inmate confined in the

county or municipal jail or in a contract facility authorized by

Article 5115d, Revised Statutes, or Article 5115e, Revised

Statutes, to determine the proper medical treatment of the inmate

or the proper social management of the inmate or other inmates in

the jail or facility.

(c) If the county or municipality determines that an inmate has a

positive test result for AIDS or HIV, the county or municipality

may segregate the inmate from other inmates in the jail or

facility.

(d) This article does not provide a duty to test for AIDS or HIV,

and a cause of action does not arise under this article from a

failure to test for AIDS or HIV.

Added by Acts 1989, 71st Leg., ch. 1195, Sec. 13, eff. Sept. 1,

1989. Sec. (a) amended by Acts 1991, 72nd Leg., ch. 14, Sec.

284(10), eff. Sept. 1, 1991.



CHAPTER 46B. INCOMPETENCY TO STAND TRIAL

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 46B. INCOMPETENCY TO STAND TRIAL

SUBCHAPTER A. GENERAL PROVISIONS

Art. 46B.001. DEFINITIONS. In this chapter:

(1) "Department" means the Department of State Health Services.

(2) "Inpatient mental health facility" has the meaning assigned

by Section 571.003, Health and Safety Code.

(3) "Local mental health authority" has the meaning assigned by

Section 571.003, Health and Safety Code.

(4) "Local mental retardation authority" has the meaning assigned

by Section 531.002, Health and Safety Code.

(5) "Mental health facility" has the meaning assigned by Section

571.003, Health and Safety Code.

(6) "Mental illness" has the meaning assigned by Section 571.003,

Health and Safety Code.

(7) "Mental retardation" has the meaning assigned by Section

591.003, Health and Safety Code.

(8) "Residential care facility" has the meaning assigned by

Section 591.003, Health and Safety Code.

(9) "Electronic broadcast system" means a two-way electronic

communication of image and sound between the defendant and the

court and includes secure Internet videoconferencing.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 1, eff. September 1, 2005.

Art. 46B.002. APPLICABILITY. This chapter applies to a defendant

charged with a felony or with a misdemeanor punishable by

confinement.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Art. 46B.003. INCOMPETENCY; PRESUMPTIONS. (a) A person is

incompetent to stand trial if the person does not have:

(1) sufficient present ability to consult with the person's

lawyer with a reasonable degree of rational understanding; or

(2) a rational as well as factual understanding of the

proceedings against the person.

(b) A defendant is presumed competent to stand trial and shall be

found competent to stand trial unless proved incompetent by a

preponderance of the evidence.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Art. 46B.004. RAISING ISSUE OF INCOMPETENCY TO STAND TRIAL. (a)

Either party may suggest by motion, or the trial court may

suggest on its own motion, that the defendant may be incompetent

to stand trial. A motion suggesting that the defendant may be

incompetent to stand trial may be supported by affidavits setting

out the facts on which the suggestion is made.

(b) If evidence suggesting the defendant may be incompetent to

stand trial comes to the attention of the court, the court on its

own motion shall suggest that the defendant may be incompetent to

stand trial.

(c) On suggestion that the defendant may be incompetent to stand

trial, the court shall determine by informal inquiry whether

there is some evidence from any source that would support a

finding that the defendant may be incompetent to stand trial.

(d) If the court determines there is evidence to support a

finding of incompetency, the court, except as provided by

Subsection (e) and Article 46B.005(d), shall stay all other

proceedings in the case.

(e) At any time during the proceedings under this chapter after

the issue of the defendant's incompetency to stand trial is first

raised, the court on the motion of the attorney representing the

state may dismiss all charges pending against the defendant,

regardless of whether there is any evidence to support a finding

of the defendant's incompetency under Subsection (d) or whether

the court has made a finding of incompetency under this chapter.

If the court dismisses the charges against the defendant, the

court may not continue the proceedings under this chapter, except

that, if there is evidence to support a finding of the

defendant's incompetency under Subsection (d), the court may

proceed under Subchapter F. If the court does not elect to

proceed under Subchapter F, the court shall discharge the

defendant.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 2, eff. September 1, 2005.

Art. 46B.005. DETERMINING INCOMPETENCY TO STAND TRIAL. (a) If

after an informal inquiry the court determines that evidence

exists to support a finding of incompetency, the court shall

order an examination under Subchapter B to determine whether the

defendant is incompetent to stand trial in a criminal case.

(b) Except as provided by Subsection (c), the court shall hold a

trial under Subchapter C before determining whether the defendant

is incompetent to stand trial on the merits.

(c) A trial under this chapter is not required if:

(1) neither party's counsel requests a trial on the issue of

incompetency;

(2) neither party's counsel opposes a finding of incompetency;

and

(3) the court does not, on its own motion, determine that a

trial is necessary to determine incompetency.

(d) If the issue of the defendant's incompetency to stand trial

is raised after the trial on the merits begins, the court may

determine the issue at any time before the sentence is

pronounced. If the determination is delayed until after the

return of a verdict, the court shall make the determination as

soon as reasonably possible after the return. If a verdict of

not guilty is returned, the court may not determine the issue of

incompetency.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 3, eff. September 1, 2005.

Art. 46B.006. APPOINTMENT OF AND REPRESENTATION BY COUNSEL. (a)

A defendant is entitled to representation by counsel before any

court-ordered competency evaluation and during any proceeding at

which it is suggested that the defendant may be incompetent to

stand trial.

(b) If the defendant is indigent and the court has not appointed

counsel to represent the defendant, the court shall appoint

counsel as necessary to comply with Subsection (a).

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Art. 46B.007. ADMISSIBILITY OF STATEMENTS AND CERTAIN OTHER

EVIDENCE. A statement made by a defendant during an examination

or trial on the defendant's incompetency, the testimony of an

expert based on that statement, and evidence obtained as a result

of that statement may not be admitted in evidence against the

defendant in any criminal proceeding, other than at:

(1) a trial on the defendant's incompetency; or

(2) any proceeding at which the defendant first introduces into

evidence a statement, testimony, or evidence described by this

article.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 3, eff. September 1, 2005.

Art. 46B.008. RULES OF EVIDENCE. Notwithstanding Rule 101,

Texas Rules of Evidence, the Texas Rules of Evidence apply to a

trial under Subchapter C or other proceeding under this chapter

whether the proceeding is before a jury or before the court.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 3, eff. September 1, 2005.

Art. 46B.009. TIME CREDITS. A court sentencing a person

convicted of a criminal offense shall credit to the term of the

person's sentence the time the person is confined in a mental

health facility, residential care facility, or jail pending trial

under Subchapter C.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 2, eff. September 1, 2007.

Art. 46B.0095. MAXIMUM PERIOD OF FACILITY COMMITMENT OR

OUTPATIENT TREATMENT PROGRAM PARTICIPATION DETERMINED BY MAXIMUM

TERM FOR OFFENSE. (a) A defendant may not, under this chapter,

be committed to a mental hospital or other inpatient or

residential facility, ordered to participate in an outpatient

treatment program, or subjected to both inpatient and outpatient

treatment for a cumulative period that exceeds the maximum term

provided by law for the offense for which the defendant was to be

tried, except that if the defendant is charged with a misdemeanor

and has been ordered only to participate in an outpatient

treatment program under Subchapter D or E, the maximum period of

restoration is two years beginning on the date of the initial

order for outpatient treatment program participation was entered.

(b) On expiration of the maximum restoration period under

Subsection (a), the defendant may be confined for an additional

period in a mental hospital or other inpatient or residential

facility or ordered to participate for an additional period in an

outpatient treatment program, as appropriate, only pursuant to

civil commitment proceedings.

Added by Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 2, eff. September 1, 2007.

Art. 46B.010. MANDATORY DISMISSAL OF MISDEMEANOR CHARGES. If a

court orders the commitment of or participation in an outpatient

treatment program by a defendant who is charged with a

misdemeanor punishable by confinement and the defendant is not

tried before the date of expiration of the maximum period of

restoration under this chapter as described by Article 46B.0095,

the court on the motion of the attorney representing the state

shall dismiss the charge.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 2, eff. September 1, 2007.

Art. 46B.011. APPEALS. Neither the state nor the defendant is

entitled to make an interlocutory appeal relating to a

determination or ruling under Article 46B.005.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 3, eff. September 1, 2005.

Art. 46B.012. COMPLIANCE WITH CHAPTER. The failure of a person

to comply with this chapter does not provide a defendant with a

right to dismissal of charges.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Art. 46B.013. USE OF ELECTRONIC BROADCAST SYSTEM IN CERTAIN

PROCEEDINGS UNDER THIS CHAPTER. (a) A hearing may be conducted

using an electronic broadcast system as permitted by this chapter

and in accordance with the other provisions of this code if:

(1) written consent to the use of an electronic broadcast system

is filed with the court by:

(A) the defendant or the attorney representing the defendant;

and

(B) the attorney representing the state;

(2) the electronic broadcast system provides for a simultaneous,

compressed full motion video, and interactive communication of

image and sound between the judge, the attorney representing the

state, the attorney representing the defendant, and the

defendant; and

(3) on request of the defendant or the attorney representing the

defendant, the defendant and the attorney representing the

defendant are able to communicate privately without being

recorded or heard by the judge or the attorney representing the

state.

(b) On the motion of the defendant, the attorney representing

the defendant, or the attorney representing the state or on the

court's own motion, the court may terminate an appearance made

through an electronic broadcast system at any time during the

appearance and require an appearance by the defendant in open

court.

(c) A recording of the communication shall be made and preserved

until any appellate proceedings have been concluded. The

defendant may obtain a copy of the recording on payment of a

reasonable amount to cover the costs of reproduction or, if the

defendant is indigent, the court shall provide a copy to the

defendant without charging a cost for the copy.

Added by Acts 2005, 79th Leg., Ch.

324, Sec. 4, eff. September 1, 2005.

SUBCHAPTER B. EXAMINATION

Art. 46B.021. APPOINTMENT OF EXPERTS. (a) On a suggestion that

the defendant may be incompetent to stand trial, the court may

appoint one or more disinterested experts to:

(1) examine the defendant and report to the court on the

competency or incompetency of the defendant; and

(2) testify as to the issue of competency or incompetency of the

defendant at any trial or hearing involving that issue.

(b) On a determination that evidence exists to support a finding

of incompetency to stand trial, the court shall appoint one or

more experts to perform the duties described by Subsection (a).

(c) An expert involved in the treatment of the defendant may not

be appointed to examine the defendant under this article.

(d) The movant or other party as directed by the court shall

provide to experts appointed under this article information

relevant to a determination of the defendant's competency,

including copies of the indictment or information, any supporting

documents used to establish probable cause in the case, and

previous mental health evaluation and treatment records.

(e) The court may appoint as experts under this chapter qualified

psychiatrists or psychologists employed by the local mental

health authority or local mental retardation authority. The local

mental health authority or local mental retardation authority is

entitled to compensation and reimbursement as provided by Article

46B.027.

(f) If a defendant wishes to be examined by an expert of the

defendant's own choice, the court on timely request shall provide

the expert with reasonable opportunity to examine the defendant.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Art. 46B.022. EXPERTS: QUALIFICATIONS. (a) To qualify for

appointment under this subchapter as an expert, a psychiatrist or

psychologist must:

(1) as appropriate, be a physician licensed in this state or be a

psychologist licensed in this state who has a doctoral degree in

psychology; and

(2) have the following certification or experience or training:

(A) as appropriate, certification by:

(i) the American Board of Psychiatry and Neurology with added or

special qualifications in forensic psychiatry; or

(ii) the American Board of Professional Psychology in forensic

psychology; or

(B) experience or training consisting of:

(i) at least 24 hours of specialized forensic training relating

to incompetency or insanity evaluations;

(ii) for an appointment made before January 1, 2005, at least

five years of experience before January 1, 2004, in performing

criminal forensic evaluations for courts; or

(iii) for an appointment made on or after January 1, 2005, at

least five years of experience before January 1, 2004, in

performing criminal forensic evaluations for courts and eight or

more hours of continuing education relating to forensic

evaluations, completed in the 12 months preceding the appointment

and documented with the court.

(b) In addition to meeting qualifications required by Subsection

(a), to be appointed as an expert a psychiatrist or psychologist

must have completed six hours of required continuing education in

courses in forensic psychiatry or psychology, as appropriate, in

either of the reporting periods in the 24 months preceding the

appointment.

(c) A court may appoint as an expert a psychiatrist or

psychologist who does not meet the requirements of Subsections

(a) and (b) only if exigent circumstances require the court to

base the appointment on professional training or experience of

the expert that directly provides the expert with a specialized

expertise to examine the defendant that would not ordinarily be

possessed by a psychiatrist or psychologist who meets the

requirements of Subsections (a) and (b).

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Art. 46B.023. CUSTODY STATUS. During an examination under this

subchapter, except as otherwise ordered by the court, the

defendant shall be maintained under the same custody or status as

the defendant was maintained under immediately before the

examination began.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Art. 46B.024. FACTORS CONSIDERED IN EXAMINATION. During an

examination under this subchapter and in any report based on that

examination, an expert shall consider, in addition to other

issues determined relevant by the expert, the following:

(1) the capacity of the defendant during criminal proceedings to:

(A) rationally understand the charges against the defendant and

the potential consequences of the pending criminal proceedings;

(B) disclose to counsel pertinent facts, events, and states of

mind;

(C) engage in a reasoned choice of legal strategies and options;

(D) understand the adversarial nature of criminal proceedings;

(E) exhibit appropriate courtroom behavior; and

(F) testify;

(2) whether the defendant has a diagnosable mental illness or is

a person with mental retardation;

(3) the impact of the mental illness or mental retardation, if

existent, on the defendant's capacity to engage with counsel in a

reasonable and rational manner; and

(4) if the defendant is taking psychoactive or other medication:

(A) whether the medication is necessary to maintain the

defendant's competency; and

(B) the effect, if any, of the medication on the defendant's

appearance, demeanor, or ability to participate in the

proceedings.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Art. 46B.025. EXPERT'S REPORT. (a) An expert's report to the

court must state an opinion on a defendant's competency or

incompetency to stand trial or explain why the expert is unable

to state such an opinion and must also:

(1) identify and address specific issues referred to the expert

for evaluation;

(2) document that the expert explained to the defendant the

purpose of the evaluation, the persons to whom a report on the

evaluation is provided, and the limits on rules of

confidentiality applying to the relationship between the expert

and the defendant;

(3) in general terms, describe procedures, techniques, and tests

used in the examination and the purpose of each procedure,

technique, or test; and

(4) state the expert's clinical observations, findings, and

opinions on each specific issue referred to the expert by the

court, and state specifically any issues on which the expert

could not provide an opinion.

(b) If in the opinion of an expert appointed under Article

46B.021 the defendant is incompetent to proceed, the expert shall

state in the report:

(1) the exact nature of the deficits resulting from the

defendant's mental illness or mental retardation, if any, that

impact the factors listed in Article 46B.024, contributing to the

defendant's incompetency; and

(2) prospective treatment options, if any, appropriate for the

defendant.

(c) An expert's report may not state the expert's opinion on the

defendant's sanity at the time of the alleged offense, if in the

opinion of the expert the defendant is incompetent to proceed.

(d) The court shall direct an expert to provide the expert's

report to the court and the appropriate parties in the form

approved by the Texas Correctional Office on Offenders with

Medical or Mental Impairments under Section 614.0032(b), Health

and Safety Code.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

1269, Sec. 1, eff. June 18, 2005.

Art. 46B.026. REPORT DEADLINE. (a) Except as provided by

Subsection (b), an expert examining the defendant shall provide

the report on the defendant' s competency or incompetency to

stand trial to the court, the attorney representing the state,

and the attorney representing the defendant not later than the

30th day after the date on which the expert was ordered to

examine the defendant and prepare the report.

(b) For good cause shown, the court may permit an expert to

complete the examination and report and provide the report to the

court and attorneys at a date later than the date required by

Subsection (a).

(c) As soon as practicable after the court receives a report

under this article, the court shall forward the report to the

Texas Correctional Office on Offenders with Medical or Mental

Impairments to enable that office to discharge its duties under

Section 614.0032(b), Health and Safety Code.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

1269, Sec. 2, eff. June 18, 2005.

Art. 46B.027. COMPENSATION OF EXPERTS; REIMBURSEMENT OF

FACILITIES. (a) For any appointment under this chapter, the

county in which the indictment was returned or information was

filed shall pay for services described by Articles 46B.021(a)(1)

and (2). If those services are provided by an expert who is an

employee of the local mental health authority or local mental

retardation authority, the county shall pay the authority for the

services.

(b) The county in which the indictment was returned or

information was filed shall reimburse a facility that accepts a

defendant for examination under this chapter for expenses

incurred that are determined by the department to be reasonably

necessary and incidental to the proper examination of the

defendant.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

SUBCHAPTER C. INCOMPETENCY TRIAL

Art. 46B.051. TRIAL BEFORE JUDGE OR JURY. (a) If a court holds

a trial to determine whether the defendant is incompetent to

stand trial, on the request of either party or the motion of the

court, a jury shall make the determination.

(b) The court shall make the determination of incompetency if a

jury determination is not required by Subsection (a).

(c) If a jury determination is required by Subsection (a), a

jury that has not been selected to determine the guilt or

innocence of the defendant must determine the issue of

incompetency.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 6, eff. September 1, 2005.

Art. 46B.052. JURY VERDICT. (a) If a jury determination of the

issue of incompetency to stand trial is required by Article

46B.051(a), the court shall require the jury to state in its

verdict whether the defendant is incompetent to stand trial.

(b) The verdict must be concurred in by each juror.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Art. 46B.053. PROCEDURE AFTER FINDING OF COMPETENCY. If the

court or jury determines that the defendant is competent to stand

trial, the court shall continue the trial on the merits. If a

jury determines that the defendant is competent and the trial on

the merits is to be held before a jury, the court shall continue

the trial with another jury selected for that purpose.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 7, eff. September 1, 2005.

Art. 46B.054. UNCONTESTED INCOMPETENCY. If the court finds that

evidence exists to support a finding of incompetency to stand

trial and the court and the counsel for each party agree that the

defendant is incompetent to stand trial, the court shall proceed

in the same manner as if a jury had been impaneled and had found

the defendant incompetent to stand trial.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 7, eff. September 1, 2005.

Art. 46B.055. PROCEDURE AFTER FINDING OF INCOMPETENCY. If the

defendant is found incompetent to stand trial, the court shall

proceed under Subchapter D.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

SUBCHAPTER D. PROCEDURES AFTER DETERMINATION OF INCOMPETENCY

Art. 46B.071. OPTIONS ON DETERMINATION OF INCOMPETENCY. On a

determination that a defendant is incompetent to stand trial, the

court shall:

(1) commit the defendant to a facility under Article 46B.073; or

(2) release the defendant on bail under Article 46B.072.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Art. 46B.072. RELEASE ON BAIL. (a) Subject to conditions

reasonably related to assuring public safety and the

effectiveness of the defendant's treatment, if the court

determines that a defendant found incompetent to stand trial is

not a danger to others and may be safely treated on an outpatient

basis with the specific objective of attaining competency to

stand trial and if an appropriate outpatient treatment program is

available for the defendant, the court:

(1) may release on bail a defendant found incompetent to stand

trial with respect to a felony or may continue the defendant's

release on bail; and

(2) shall release on bail a defendant found incompetent to stand

trial with respect to a misdemeanor or shall continue the

defendant's release on bail.

(b) The court shall order a defendant released on bail under

Subsection (a) to participate in an outpatient treatment program

for a period not to exceed 120 days.

(c) Notwithstanding Subsection (a), the court may order a

defendant to participate in an outpatient treatment program under

this article only if:

(1) the court receives and approves a comprehensive plan that:

(A) provides for the treatment of the defendant for purposes of

competency restoration; and

(B) identifies the person who will be responsible for providing

that treatment to the defendant; and

(2) the court finds that the treatment proposed by the plan will

be available to and will be provided to the defendant.

(d) An order issued under this article may require the defendant

to participate in:

(1) as appropriate, an outpatient treatment program administered

by a community center or an outpatient treatment program

administered by any other entity that provides outpatient

competency restoration services; and

(2) an appropriate prescribed regimen of medical, psychiatric,

or psychological care or treatment, including care or treatment

involving the administration of psychoactive medication,

including those required under Article 46B.086.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 3, eff. September 1, 2007.

Art. 46B.073. COMMITMENT FOR RESTORATION TO COMPETENCY. (a) This

article applies only to a defendant not released on bail.

(b) The court shall commit a defendant described by Subsection

(a) to a mental health facility or residential care facility for

a period not to exceed 120 days for further examination and

treatment toward the specific objective of attaining competency

to stand trial.

(c) If the defendant is charged with an offense listed in

Article 17.032(a), other than an offense listed in Article

17.032(a)(6), or the indictment alleges an affirmative finding

under Section 3g(a)(2), Article 42.12, the court shall enter an

order committing the defendant to the maximum security unit of

any facility designated by the department, to an agency of the

United States operating a mental hospital, or to a Department of

Veterans Affairs hospital.

(d) If the defendant is not charged with an offense described by

Subsection (c) and the indictment does not allege an affirmative

finding under Section 3g (a)(2), Article 42.12, the court shall

enter an order committing the defendant to a mental health

facility or residential care facility determined to be

appropriate by the local mental health authority or local mental

retardation authority.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 9, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 4, eff. September 1, 2007.

Art. 46B.074. COMPETENT TESTIMONY REQUIRED. (a) A defendant

may be committed to a mental health facility or residential care

facility under this subchapter only on competent medical or

psychiatric testimony provided by an expert qualified under

Article 46B.022.

(b) The court may allow an expert to substitute the expert's

report under Article 46B.025 for any testimony by the expert that

may be required under this article.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 10, eff. September 1, 2005.

Art. 46B.075. TRANSFER OF DEFENDANT TO FACILITY OR OUTPATIENT

TREATMENT PROGRAM. An order issued under Article 46B.072 or

46B.073 must place the defendant in the custody of the sheriff

for transportation to the facility or outpatient treatment

program, as applicable, in which the defendant is to receive

treatment for purposes of competency restoration.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 5, eff. September 1, 2007.

Art. 46B.076. COURT'S ORDER. (a) If the defendant is found

incompetent to stand trial, not later than the date of the order

of commitment or of release on bail, as applicable, the court

shall send a copy of the order to the facility of the department

to which the defendant is committed or the outpatient treatment

program to which the defendant is released. The court shall also

provide to the facility or outpatient treatment program copies of

the following made available to the court during the incompetency

trial:

(1) reports of each expert;

(2) psychiatric, psychological, or social work reports that

relate to the mental condition of the defendant;

(3) documents provided by the attorney representing the state or

the attorney representing the defendant that relate to the

defendant's current or past mental condition;

(4) copies of the indictment or information and any supporting

documents used to establish probable cause in the case;

(5) the defendant's criminal history record; and

(6) the addresses of the attorney representing the state and the

attorney representing the defendant.

(b) The court shall order that the transcript of all medical

testimony received by the jury or court be promptly prepared by

the court reporter and forwarded to the proper facility or

outpatient treatment program.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 11, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 5, eff. September 1, 2007.

Art. 46B.077. INDIVIDUAL TREATMENT PROGRAM. (a) The facility to

which the defendant is committed or the outpatient treatment

program to which the defendant is released on bail shall:

(1) develop an individual program of treatment;

(2) assess and evaluate whether the defendant will obtain

competency in the foreseeable future; and

(3) report to the court and to the local mental health authority

or to the local mental retardation authority on the defendant's

progress toward achieving competency.

(b) If the defendant is committed to an inpatient mental health

facility or to a residential care facility, the facility shall

report to the court at least once during the commitment period.

If the defendant is released to a treatment program not provided

by an inpatient mental health facility or a residential care

facility, the treatment program shall report to the court:

(1) not later than the 14th day after the date on which the

defendant's treatment begins; and

(2) until the defendant is no longer released to the treatment

program, at least once during each 30-day period following the

date of the report required by Subdivision (1).

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 6, eff. September 1, 2007.

Art. 46B.078. CHARGES SUBSEQUENTLY DISMISSED. If the charges

pending against a defendant are dismissed, the court that issued

the order under Article 46B.072 or 46B.073 shall send a copy of

the order of dismissal to the sheriff of the county in which the

court is located and to the head of the facility or the provider

of the outpatient treatment program, as appropriate. On receipt

of the copy of the order, the facility or outpatient treatment

program shall discharge the defendant into the care of the

sheriff for transportation in the manner described by Article

46B.082.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 7, eff. September 1, 2007.

Art. 46B.079. NOTICE AND REPORT TO COURT. (a) The head of the

facility or the provider of the outpatient treatment program, as

appropriate, not later than the 15th day before the date on which

a restoration period is to expire, shall notify the applicable

court that the restoration period is about to expire.

(b) The head of the facility or outpatient treatment program

provider shall promptly notify the court when the head of the

facility or outpatient treatment program provider believes that:

(1) the defendant has attained competency to stand trial; or

(2) the defendant will not attain competency in the foreseeable

future.

(c) When the head of the facility or outpatient treatment

program provider gives notice to the court under Subsection (a)

or (b), the head of the facility or outpatient treatment program

provider also shall file a final report with the court stating

the reason for the proposed discharge under this chapter and

including a list of the types and dosages of medications with

which the defendant was treated for mental illness while in the

facility or participating in the outpatient treatment program.

To enable any objection to the findings of the report to be made

in a timely manner under Article 46B.084(a), the court shall

provide copies of the report to the attorney representing the

defendant and the attorney representing the state.

(d) If the head of the facility or outpatient treatment program

provider notifies the court that the initial restoration period

is about to expire, the notice may contain a request for an

extension of the period for an additional period of 60 days and

an explanation for the basis of the request.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 12, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 7, eff. September 1, 2007.

Art. 46B.080. EXTENSION OF ORDER. (a) On a request of the head

of a facility or a treatment program provider that is made under

Article 46B.079(d) and notwithstanding any other provision of

this subchapter, the court may enter an order extending the

initial restoration period for an additional period of 60 days.

(b) The court may enter an order under Subsection (a) only if

the court determines that, on the basis of information provided

by the head of the facility or the treatment program provider:

(1) the defendant has not attained competency; and

(2) an extension of the restoration period will likely enable

the facility or program to restore the defendant to competency.

(c) The court may grant only one extension under this article

for a period of restoration ordered under this subchapter.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 12, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 7, eff. September 1, 2007.

Art. 46B.081. RETURN TO COURT. Subject to Article 46B.082(b), a

defendant committed or released on bail under this subchapter

shall be returned to the applicable court as soon as practicable

after notice to the court is provided under Article 46B.079, but

not later than the date of expiration of the period for

restoration specified by the court under Article 46B.072 or

46B.073.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 13, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 7, eff. September 1, 2007.

Art. 46B.082. TRANSPORTATION OF DEFENDANT. (a) On notification

from the court under Article 46B.078, the sheriff of the county

in which the court is located or the sheriff's designee shall

transport the defendant to the court.

(b) If before the 15th day after the date on which the court

received notification under Article 46B.079 a defendant committed

to a facility of the department or ordered to participate in an

outpatient treatment program has not been transported to the

court that issued the order under Article 46B.072 or 46B.073, as

applicable, the head of the facility to which the defendant is

committed or the provider of the outpatient treatment program in

which the defendant is participating shall cause the defendant to

be promptly transported to the court and placed in the custody of

the sheriff of the county in which the court is located. The

county in which the court is located shall reimburse the

department for the mileage and per diem expenses of the personnel

required to transport the defendant, calculated in accordance

with rates provided in the General Appropriations Act for state

employees.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 7, eff. September 1, 2007.

Art. 46B.083. SUPPORTING COMMITMENT INFORMATION PROVIDED BY

FACILITY HEAD OR OUTPATIENT TREATMENT PROGRAM PROVIDER. (a) If

the head of the facility or outpatient treatment program provider

believes that the defendant is a person with mental illness and

meets the criteria for court-ordered mental health services under

Subtitle C, Title 7, Health and Safety Code, the head of the

facility or the outpatient treatment program provider shall have

submitted to the court a certificate of medical examination for

mental illness.

(b) If the head of the facility or the outpatient treatment

program provider believes that the defendant is a person with

mental retardation, the head of the facility or the outpatient

treatment program provider shall have submitted to the court an

affidavit stating the conclusions reached as a result of the

examination.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 14, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 7, eff. September 1, 2007.

Art. 46B.084. PROCEEDINGS ON RETURN OF DEFENDANT TO COURT. (a)

On the return of a defendant to the court, the court shall make a

determination with regard to the defendant's competency to stand

trial. The court may make the determination based solely on the

report filed under Article 46B.079(c), unless any party objects

in writing or in open court to the findings of the report not

later than the 15th day after the date on which the court

received notification under Article 46B.079. The court shall

make the determination not later than the 20th day after the date

on which the court received notification under Article 46B.079,

regardless of whether a party objects to the report as described

by this subsection and the issue is set for hearing under

Subsection (b).

(b) If a party objects under Subsection (a), the issue shall be

set for a hearing. The hearing is before the court, except that

on motion by the defendant, the defense counsel, the prosecuting

attorney, or the court, the hearing shall be held before a jury.

(b-1) If the hearing is before the court, the hearing may be

conducted by means of an electronic broadcast system as provided

by Article 46B.013. Notwithstanding any other provision of this

chapter, the defendant is not required to be returned to the

court with respect to any hearing that is conducted under this

article in the manner described by this subsection.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1307, Sec. 21,

eff. September 1, 2007.

(d) If the defendant is found competent to stand trial, criminal

proceedings against the defendant may be resumed.

(e) If the defendant is found incompetent to stand trial and if

all charges pending against the defendant are not dismissed, the

court shall proceed under Subchapter E.

(f) If the defendant is found incompetent to stand trial and if

all charges pending against the defendant are dismissed, the

court shall proceed under Subchapter F.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 15, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 8, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 21, eff. September 1, 2007.

Art. 46B.085. SUBSEQUENT RESTORATION PERIODS AND EXTENSIONS OF

THOSE PERIODS PROHIBITED. (a) The court may order only one

initial period of restoration and one extension under this

subchapter in connection with the same offense.

(b) After an initial restoration period and an extension are

ordered as described by Subsection (a), any subsequent court

orders for treatment must be issued under Subchapter E or F.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 16, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 9, eff. September 1, 2007.

Art. 46B.086. COURT-ORDERED MEDICATIONS. (a) This article

applies only to a defendant:

(1) who is determined under this chapter to be incompetent to

stand trial;

(2) who either:

(A) remains confined in a correctional facility, as defined by

Section 1.07, Penal Code, for a period exceeding 72 hours while

awaiting transfer to an inpatient mental health facility, a

residential care facility, or an outpatient treatment program;

(B) is committed to an inpatient mental health facility or a

residential care facility for the purpose of competency

restoration;

(C) is confined in a correctional facility while awaiting

further criminal proceedings following competency restoration

treatment; or

(D) is subject to Article 46B.072, if the court has made the

determinations required by Subsection (a) of that article;

(3) for whom a correctional facility that employs or contracts

with a licensed psychiatrist, an inpatient mental health

facility, a residential care facility, or an outpatient treatment

program provider has prepared a continuity of care plan that

requires the defendant to take psychoactive medications; and

(4) who, after a hearing held under Section 574.106, Health and

Safety Code, if applicable, has been found to not meet the

criteria prescribed by Sections 574.106(a) and (a-1), Health and

Safety Code, for court-ordered administration of psychoactive

medications.

(b) If a defendant described by Subsection (a) refuses to take

psychoactive medications as required by the defendant's

continuity of care plan, the director of the correctional

facility or outpatient treatment program provider, as applicable,

shall notify the court in which the criminal proceedings are

pending of that fact not later than the end of the next business

day following the refusal. The court shall promptly notify the

attorney representing the state and the attorney representing the

defendant of the defendant's refusal. The attorney representing

the state may file a written motion to compel medication. The

motion to compel medication must be filed not later than the 15th

day after the date a judge issues an order stating that the

defendant does not meet the criteria for court-ordered

administration of psychoactive medications under Section 574.106,

Health and Safety Code, except that, for a defendant in an

outpatient treatment program, the motion may be filed at any

time.

(c) The court, after notice and after a hearing held not later

than the fifth day after the defendant is returned to the

committing court, may authorize the director of the correctional

facility or the program provider, as applicable, to have the

medication administered to the defendant, by reasonable force if

necessary.

(d) The court may issue an order under this article only if the

order is supported by the testimony of two physicians, one of

whom is the physician at or with the applicable correctional

facility or outpatient treatment program who is prescribing the

medication as a component of the defendant's continuity of care

plan and another who is not otherwise involved in proceedings

against the defendant. The court may require either or both

physicians to examine the defendant and report on the examination

to the court.

(e) The court may issue an order under this article if the court

finds by clear and convincing evidence that:

(1) the prescribed medication is medically appropriate, is in

the best medical interest of the defendant, and does not present

side effects that cause harm to the defendant that is greater

than the medical benefit to the defendant;

(2) the state has a clear and compelling interest in the

defendant obtaining and maintaining competency to stand trial;

(3) no other less invasive means of obtaining and maintaining

the defendant's competency exists; and

(4) the prescribed medication will not unduly prejudice the

defendant's rights or use of defensive theories at trial.

(f) A statement made by a defendant to a physician during an

examination under Subsection (d) may not be admitted against the

defendant in any criminal proceeding, other than at:

(1) a hearing on the defendant's incompetency; or

(2) any proceeding at which the defendant first introduces into

evidence the contents of the statement.

(g) For a defendant described by Subsection (a)(2)(A), an order

issued under this article:

(1) authorizes the initiation of any appropriate mental health

treatment for the defendant awaiting transfer; and

(2) does not constitute authorization to retain the defendant in

a correctional facility for competency restoration treatment.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

717, Sec. 8, eff. June 17, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 9, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

624, Sec. 4, eff. June 19, 2009.

SUBCHAPTER E. CIVIL COMMITMENT: CHARGES PENDING

Art. 46B.101. APPLICABILITY. This subchapter applies to a

defendant against whom a court is required to proceed under

Article 46B.084(e).

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Art. 46B.102. CIVIL COMMITMENT HEARING: MENTAL ILLNESS. (a)

If it appears to the court that the defendant may be a person

with mental illness, the court shall hold a hearing to determine

whether the defendant should be court-ordered to mental health

services under Subtitle C, Title 7, Health and Safety Code.

(b) Proceedings for commitment of the defendant to court-ordered

mental health services are governed by Subtitle C, Title 7,

Health and Safety Code, to the extent that Subtitle C applies and

does not conflict with this chapter, except that the criminal

court shall conduct the proceedings whether or not the criminal

court is also the county court.

(c) If the court enters an order committing the defendant to a

mental health facility, the defendant shall be:

(1) treated in conformity with Subtitle C, Title 7, Health and

Safety Code, except as otherwise provided by this chapter; and

(2) released in conformity with Article 46B.107.

(d) In proceedings conducted under this subchapter for a

defendant described by Subsection (a):

(1) an application for court-ordered temporary or extended

mental health services may not be required;

(2) the provisions of Subtitle C, Title 7, Health and Safety

Code, relating to notice of hearing do not apply; and

(3) appeals from the criminal court proceedings are to the court

of appeals as in the proceedings for court-ordered inpatient

mental health services under Subtitle C, Title 7, Health and

Safety Code.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 10, eff. September 1, 2007.

Art. 46B.103. CIVIL COMMITMENT HEARING: MENTAL RETARDATION.

(a) If it appears to the court that the defendant may be a person

with mental retardation, the court shall hold a hearing to

determine whether the defendant is a person with mental

retardation.

(b) Proceedings for commitment of the defendant to a residential

care facility are governed by Subtitle D, Title 7, Health and

Safety Code, to the extent that Subtitle D applies and does not

conflict with this chapter, except that the criminal court shall

conduct the proceedings whether or not the criminal court is also

a county court.

(c) If the court enters an order committing the defendant to a

residential care facility, the defendant shall be:

(1) treated and released in accordance with Subtitle D, Title 7,

Health and Safety Code, except as otherwise provided by this

chapter; and

(2) released in conformity with Article 46B.107.

(d) In the proceedings conducted under this subchapter for a

defendant described by Subsection (a):

(1) an application to have the defendant declared a person with

mental retardation may not be required;

(2) the provisions of Subtitle D, Title 7, Health and Safety

Code, relating to notice of hearing do not apply; and

(3) appeals from the criminal court proceedings are to the court

of appeals as in the proceedings for commitment to a residential

care facility under Subtitle D, Title 7, Health and Safety Code.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 19, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 11, eff. September 1, 2007.

Art. 46B.104. CIVIL COMMITMENT PLACEMENT: FINDING OF VIOLENCE.

A defendant committed to a facility as a result of proceedings

initiated under this chapter shall be committed to the maximum

security unit of any facility designated by the department if:

(1) the defendant is charged with an offense listed in Article

17.032(a), other than an offense listed in Article 17.032(a)(6);

or

(2) the indictment charging the offense alleges an affirmative

finding under Section 3g(a)(2), Article 42.12.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 20, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 12, eff. September 1, 2007.

Art. 46B.105. TRANSFER FOLLOWING CIVIL COMMITMENT PLACEMENT.

(a) Unless a defendant is determined to be manifestly dangerous

by a department review board, not later than the 60th day after

the date the defendant arrives at the maximum security unit, the

defendant shall be transferred to:

(1) a unit of an inpatient mental health facility other than a

maximum security unit;

(2) a residential care facility; or

(3) a program designated by a local mental health authority or a

local mental retardation authority.

(b) The commissioner of mental health and mental retardation

shall appoint a review board of five members, including one

psychiatrist licensed to practice medicine in this state and two

persons who work directly with persons with mental illness or

mental retardation, to determine whether the defendant is

manifestly dangerous and, as a result of the danger the defendant

presents, requires continued placement in a maximum security

unit.

(c) The review board may not make a determination as to the

defendant's need for treatment.

(d) A finding that the defendant is not manifestly dangerous is

not a medical determination that the defendant no longer meets

the criteria for involuntary civil commitment under Subtitle C or

D, Title 7, Health and Safety Code.

(e) If the superintendent of the facility at which the maximum

security unit is located disagrees with the determination, the

matter shall be referred to the commissioner of mental health and

mental retardation. The commissioner shall decide whether the

defendant is manifestly dangerous.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 21, eff. September 1, 2005.

Art. 46B.106. CIVIL COMMITMENT PLACEMENT: NO FINDING OF

VIOLENCE. (a) A defendant committed to a facility as a result

of the proceedings initiated under this chapter, other than a

defendant described by Article 46B.104, shall be committed to:

(1) a facility designated by the department; or

(2) an outpatient treatment program.

(b) A facility or outpatient treatment program may not refuse to

accept a placement ordered under this article on the grounds that

criminal charges against the defendant are pending.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 13, eff. September 1, 2007.

Art. 46B.107. RELEASE OF DEFENDANT AFTER CIVIL COMMITMENT. (a)

The release from the department, an outpatient treatment program,

or a facility of a defendant committed under this chapter is

subject to disapproval by the committing court if the court or

the attorney representing the state has notified the head of the

facility or outpatient treatment provider, as applicable, to

which the defendant has been committed that a criminal charge

remains pending against the defendant.

(b) If the head of the facility or outpatient treatment provider

to which a defendant has been committed under this chapter

determines that the defendant should be released from the

facility, the head of the facility or outpatient treatment

provider shall notify the committing court and the sheriff of the

county from which the defendant was committed in writing of the

release not later than the 14th day before the date on which the

facility or outpatient treatment provider intends to release the

defendant.

(c) The head of the facility or outpatient treatment provider

shall provide with the notice a written statement that states an

opinion as to whether the defendant to be released has attained

competency to stand trial.

(d) The court may, on motion of the attorney representing the

state or on its own motion, hold a hearing to determine whether

release is appropriate under the applicable criteria in Subtitle

C or D, Title 7, Health and Safety Code. The court may conduct

the hearing:

(1) at the facility; or

(2) by means of an electronic broadcast system as provided by

Article 46B.013.

(e) If the court determines that release is not appropriate, the

court shall enter an order directing the head of the facility or

the outpatient treatment provider to not release the defendant.

(f) If an order is entered under Subsection (e), any subsequent

proceeding to release the defendant is subject to this article.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 24, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 14, eff. September 1, 2007.

Art. 46B.108. REDETERMINATION OF COMPETENCY. (a) If criminal

charges against a defendant found incompetent to stand trial have

not been dismissed, the trial court at any time may determine

whether the defendant has been restored to competency.

(b) An inquiry into restoration of competency under this

subchapter may be made at the request of the head of the mental

health facility, outpatient treatment provider, or residential

care facility to which the defendant has been committed, the

defendant, the attorney representing the defendant, or the

attorney representing the state, or may be made on the court's

own motion.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 25, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 15, eff. September 1, 2007.

Art. 46B.109. REQUEST BY HEAD OF FACILITY OR OUTPATIENT

TREATMENT PROVIDER. (a) The head of a facility or outpatient

treatment provider to which a defendant has been committed as a

result of a finding of incompetency to stand trial may request

the court to determine that the defendant has been restored to

competency.

(b) The head of the facility or outpatient treatment provider

shall provide with the request a written statement that in their

opinion the defendant is competent to stand trial.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 16, eff. September 1, 2007.

Art. 46B.110. MOTION BY DEFENDANT, ATTORNEY REPRESENTING

DEFENDANT, OR ATTORNEY REPRESENTING STATE. (a) The defendant,

the attorney representing the defendant, or the attorney

representing the state may move that the court determine that the

defendant has been restored to competency.

(b) A motion for a determination of competency may be

accompanied by affidavits supporting the moving party's assertion

that the defendant is competent.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 26, eff. September 1, 2005.

Art. 46B.111. APPOINTMENT OF EXAMINERS. On the filing of a

request or motion to determine that the defendant has been

restored to competency or on the court's decision on its own

motion to inquire into restoration of competency, the court may

appoint disinterested experts to examine the defendant in

accordance with Subchapter B.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Art. 46B.112. DETERMINATION OF RESTORATION WITH AGREEMENT. On

the filing of a request or motion to determine that the defendant

has been restored to competency or on the court's decision on its

own motion to inquire into restoration of competency, the court

shall find the defendant competent to stand trial and proceed in

the same manner as if the defendant had been found restored to

competency at a hearing if:

(1) both parties agree that the defendant is competent to stand

trial; and

(2) the court concurs.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Art. 46B.113. DETERMINATION OF RESTORATION WITHOUT AGREEMENT.

(a) The court shall hold a hearing on a request by the head of a

facility or outpatient treatment provider to which a defendant

has been committed as a result of a finding of incompetency to

stand trial to determine whether the defendant has been restored

to competency.

(b) The court may hold a hearing on a motion to determine

whether the defendant has been restored to competency or on the

court's decision on its own motion to inquire into restoration of

competency, and shall hold a hearing if a motion and any

supporting material establish good reason to believe the

defendant may have been restored to competency.

(c) If a court holds a hearing under this article, on the

request of the counsel for either party or the motion of the

court, a jury shall make the competency determination. If the

competency determination will be made by the court rather than a

jury, the court may conduct the hearing:

(1) at the facility; or

(2) by means of an electronic broadcast system as provided by

Article 46B.013.

(d) If the head of a facility or outpatient treatment provider

to which the defendant was committed as a result of a finding of

incompetency to stand trial has provided an opinion that the

defendant has regained competency, competency is presumed at a

hearing under this subchapter and continuing incompetency must be

proved by a preponderance of the evidence.

(e) If the head of a facility or outpatient treatment provider

has not provided an opinion described by Subsection (d),

incompetency is presumed at a hearing under this subchapter and

the defendant's competency must be proved by a preponderance of

the evidence.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 27, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 17, eff. September 1, 2007.

Art. 46B.114. TRANSPORTATION OF DEFENDANT TO COURT. If the

hearing is not conducted at the facility to which the defendant

has been committed under this chapter or conducted by means of an

electronic broadcast system as described by this subchapter, an

order setting a hearing to determine whether the defendant has

been restored to competency shall direct that, as soon as

practicable but not earlier than 72 hours before the date the

hearing is scheduled, the defendant be placed in the custody of

the sheriff of the county in which the committing court is

located or the sheriff's designee for transportation to the

court. The sheriff or the sheriff's designee may not take

custody of the defendant under this article until 72 hours before

the date the hearing is scheduled.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 28, eff. September 1, 2005.

Art. 46B.115. SUBSEQUENT REDETERMINATIONS OF COMPETENCY. (a) If

the court has made a determination that a defendant has not been

restored to competency under this subchapter, a subsequent

request or motion for a redetermination of competency filed

before the 91st day after the date of that determination must:

(1) explain why the person making the request or motion believes

another inquiry into restoration is appropriate; and

(2) provide support for the belief.

(b) The court may hold a hearing on a request or motion under

this article only if the court first finds reason to believe the

defendant's condition has materially changed since the prior

determination that the defendant was not restored to competency.

(c) If the competency determination will be made by the court,

the court may conduct the hearing at the facility to which the

defendant has been committed under this chapter or may conduct

the hearing by means of an electronic broadcast system as

provided by Article 46B.013.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 29, eff. September 1, 2005.

Art. 46B.116. DISPOSITION ON DETERMINATION OF COMPETENCY. If the

defendant is found competent to stand trial, the proceedings on

the criminal charge may proceed.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Art. 46B.117. DISPOSITION ON DETERMINATION OF INCOMPETENCY. If

a defendant under order of commitment to a facility or outpatient

treatment program is found to not have been restored to

competency to stand trial, the court shall remand the defendant

pursuant to that order of commitment, and, if applicable, order

the defendant placed in the custody of the sheriff or the

sheriff's designee for transportation back to the facility or

outpatient treatment program.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 30, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 18, eff. September 1, 2007.

SUBCHAPTER F. CIVIL COMMITMENT: CHARGES DISMISSED

Art. 46B.151. COURT DETERMINATION RELATED TO CIVIL COMMITMENT.

(a) If a court is required by Article 46B.084(f) or permitted by

Article 46B.004(e) to proceed under this subchapter, the court

shall determine whether there is evidence to support a finding

that the defendant is either a person with mental illness or a

person with mental retardation.

(b) If it appears to the court that there is evidence to support

a finding of mental illness or mental retardation, the court

shall enter an order transferring the defendant to the

appropriate court for civil commitment proceedings and stating

that all charges pending against the defendant in that court have

been dismissed. The court may order the defendant:

(1) detained in jail or any other suitable place pending the

prompt initiation and prosecution by the attorney for the state

or other person designated by the court of appropriate civil

proceedings to determine whether the defendant will be committed

to a mental health facility or residential care facility; or

(2) placed in the care of a responsible person on satisfactory

security being given for the defendant's proper care and

protection.

(c) Notwithstanding Subsection (b), a defendant placed in a

facility of the department pending civil hearing under this

article may be detained in that facility only with the consent of

the head of the facility and pursuant to an order of protective

custody issued under Subtitle C, Title 7, Health and Safety Code.

(d) If the court does not detain or place the defendant under

Subsection (b), the court shall release the defendant.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 32, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

324, Sec. 33, eff. September 1, 2005.

SUBCHAPTER G. PROVISIONS APPLICABLE TO SUBCHAPTERS E AND F

Art. 46B.171. TRANSCRIPTS AND OTHER RECORDS. (a) The court

shall order that:

(1) a transcript of all medical testimony received in both the

criminal proceedings and the civil commitment proceedings under

Subchapter E or F be prepared as soon as possible by the court

reporters; and

(2) copies of documents listed in Article 46B.076 accompany the

defendant to the mental health facility, outpatient treatment

program, or residential care facility.

(b) On the request of the defendant or the attorney representing

the defendant, a mental health facility, an outpatient treatment

program, or a residential care facility shall provide to the

defendant or the attorney copies of the facility's records

regarding the defendant.

Added by Acts 2003, 78th Leg., ch. 35, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 34, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 19, eff. September 1, 2007.



CHAPTER 46C. INSANITY DEFENSE

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 46C. INSANITY DEFENSE

SUBCHAPTER A. GENERAL PROVISIONS

Art. 46C.001. DEFINITIONS. In this chapter:

(1) "Commissioner" means the commissioner of state health

services.

(2) "Department" means the Department of State Health Services.

(3) "Mental illness" has the meaning assigned by Section

571.003, Health and Safety Code.

(4) "Mental retardation" has the meaning assigned by Section

591.003, Health and Safety Code.

(5) "Residential care facility" has the meaning assigned by

Section 591.003, Health and Safety Code.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.002. MAXIMUM PERIOD OF COMMITMENT DETERMINED BY MAXIMUM

TERM FOR OFFENSE. (a) A person acquitted by reason of insanity

may not be committed to a mental hospital or other inpatient or

residential care facility or ordered to receive outpatient or

community-based treatment and supervision under Subchapter F for

a cumulative period that exceeds the maximum term provided by law

for the offense for which the acquitted person was tried.

(b) On expiration of that maximum term, the acquitted person may

be further confined in a mental hospital or other inpatient or

residential care facility or ordered to receive outpatient or

community-based treatment and supervision only under civil

commitment proceedings.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

SUBCHAPTER B. RAISING THE INSANITY DEFENSE

Art. 46C.051. NOTICE OF INTENT TO RAISE INSANITY DEFENSE. (a)

A defendant planning to offer evidence of the insanity defense

must file with the court a notice of the defendant's intention to

offer that evidence.

(b) The notice must:

(1) contain a certification that a copy of the notice has been

served on the attorney representing the state; and

(2) be filed at least 20 days before the date the case is set

for trial, except as described by Subsection (c).

(c) If before the 20-day period the court sets a pretrial

hearing, the defendant shall give notice at the hearing.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.052. EFFECT OF FAILURE TO GIVE NOTICE. Unless notice

is timely filed under Article 46C.051, evidence on the insanity

defense is not admissible unless the court finds that good cause

exists for failure to give notice.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

SUBCHAPTER C. COURT-ORDERED EXAMINATION AND REPORT

Art. 46C.101. APPOINTMENT OF EXPERTS. (a) If notice of

intention to raise the insanity defense is filed under Article

46C.051, the court may, on its own motion or motion by the

defendant, the defendant's counsel, or the attorney representing

the state, appoint one or more disinterested experts to:

(1) examine the defendant with regard to the insanity defense;

and

(2) testify as to the issue of insanity at any trial or hearing

involving that issue.

(b) The court shall advise an expert appointed under this

article of the facts and circumstances of the offense with which

the defendant is charged and the elements of the insanity

defense.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.102. EXPERTS: QUALIFICATIONS. (a) The court may

appoint qualified psychiatrists or psychologists as experts under

this chapter. To qualify for appointment under this subchapter

as an expert, a psychiatrist or psychologist must:

(1) as appropriate, be a physician licensed in this state or be

a psychologist licensed in this state who has a doctoral degree

in psychology; and

(2) have the following certification or experience or training:

(A) as appropriate, certification by:

(i) the American Board of Psychiatry and Neurology with added or

special qualifications in forensic psychiatry; or

(ii) the American Board of Professional Psychology in forensic

psychology; or

(B) experience or training consisting of:

(i) at least 24 hours of specialized forensic training relating

to incompetency or insanity evaluations;

(ii) at least five years of experience in performing criminal

forensic evaluations for courts; and

(iii) eight or more hours of continuing education relating to

forensic evaluations, completed in the 12 months preceding the

appointment and documented with the court.

(b) In addition to meeting qualifications required by Subsection

(a), to be appointed as an expert a psychiatrist or psychologist

must have completed six hours of required continuing education in

courses in forensic psychiatry or psychology, as appropriate, in

the 24 months preceding the appointment.

(c) A court may appoint as an expert a psychiatrist or

psychologist who does not meet the requirements of Subsections

(a) and (b) only if exigent circumstances require the court to

base the appointment on professional training or experience of

the expert that directly provides the expert with a specialized

expertise to examine the defendant that would not ordinarily be

possessed by a psychiatrist or psychologist who meets the

requirements of Subsections (a) and (b).

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.103. COMPETENCY TO STAND TRIAL: CONCURRENT

APPOINTMENT. (a) An expert appointed under this subchapter to

examine the defendant with regard to the insanity defense also

may be appointed by the court to examine the defendant with

regard to the defendant's competency to stand trial under Chapter

46B, if the expert files with the court separate written reports

concerning the defendant's competency to stand trial and the

insanity defense.

(b) Notwithstanding Subsection (a), an expert may not examine

the defendant for purposes of determining the defendant's sanity

and may not file a report regarding the defendant's sanity if in

the opinion of the expert the defendant is incompetent to

proceed.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.104. ORDER COMPELLING DEFENDANT TO SUBMIT TO

EXAMINATION. (a) For the purposes described by this chapter,

the court may order any defendant to submit to examination,

including a defendant who is free on bail. If the defendant

fails or refuses to submit to examination, the court may order

the defendant to custody for examination for a reasonable period

not to exceed 21 days. Custody ordered by the court under this

subsection may include custody at a facility operated by the

department.

(b) If a defendant who has been ordered to a facility operated

by the department for examination remains in the facility for a

period that exceeds 21 days, the head of that facility shall

cause the defendant to be immediately transported to the

committing court and placed in the custody of the sheriff of the

county in which the committing court is located. That county

shall reimburse the facility for the mileage and per diem

expenses of the personnel required to transport the defendant,

calculated in accordance with the state travel rules in effect at

that time.

(c) The court may not order a defendant to a facility operated

by the department for examination without the consent of the head

of that facility.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.105. REPORTS SUBMITTED BY EXPERTS. (a) A written

report of the examination shall be submitted to the court not

later than the 30th day after the date of the order of

examination. The court shall provide copies of the report to the

defense counsel and the attorney representing the state.

(b) The report must include a description of the procedures used

in the examination and the examiner's observations and findings

pertaining to the insanity defense.

(c) The examiner shall submit a separate report stating the

examiner's observations and findings concerning:

(1) whether the defendant is presently a person with a mental

illness and requires court-ordered mental health services under

Subtitle C, Title 7, Health and Safety Code; or

(2) whether the defendant is presently a person with mental

retardation.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.106. COMPENSATION OF EXPERTS. (a) The appointed

experts shall be paid by the county in which the indictment was

returned or information was filed.

(b) The county in which the indictment was returned or

information was filed shall reimburse a facility operated by the

department that accepts a defendant for examination under this

subchapter for expenses incurred that are determined by the

department to be reasonably necessary and incidental to the

proper examination of the defendant.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.107. EXAMINATION BY EXPERT OF DEFENDANT'S CHOICE. If a

defendant wishes to be examined by an expert of the defendant's

own choice, the court on timely request shall provide the

examiner with reasonable opportunity to examine the defendant.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

SUBCHAPTER D. DETERMINATION OF ISSUE OF DEFENDANT'S SANITY

Art. 46C.151. DETERMINATION OF SANITY ISSUE BY JURY. (a) In a

case tried to a jury, the issue of the defendant's sanity shall

be submitted to the jury only if the issue is supported by

competent evidence. The jury shall determine the issue.

(b) If the issue of the defendant's sanity is submitted to the

jury, the jury shall determine and specify in the verdict whether

the defendant is guilty, not guilty, or not guilty by reason of

insanity.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.152. DETERMINATION OF SANITY ISSUE BY JUDGE. (a) If a

jury trial is waived and if the issue is supported by competent

evidence, the judge as trier of fact shall determine the issue of

the defendant's sanity.

(b) The parties may, with the consent of the judge, agree to

have the judge determine the issue of the defendant's sanity on

the basis of introduced or stipulated competent evidence, or

both.

(c) If the judge determines the issue of the defendant's sanity,

the judge shall enter a finding of guilty, not guilty, or not

guilty by reason of insanity.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.153. GENERAL PROVISIONS RELATING TO DETERMINATION OF

SANITY ISSUE BY JUDGE OR JURY. (a) The judge or jury shall

determine that a defendant is not guilty by reason of insanity

if:

(1) the prosecution has established beyond a reasonable doubt

that the alleged conduct constituting the offense was committed;

and

(2) the defense has established by a preponderance of the

evidence that the defendant was insane at the time of the alleged

conduct.

(b) The parties may, with the consent of the judge, agree to

both:

(1) dismissal of the indictment or information on the ground

that the defendant was insane; and

(2) entry of a judgment of dismissal due to the defendant's

insanity.

(c) An entry of judgment under Subsection (b)(2) has the same

effect as a judgment stating that the defendant has been found

not guilty by reason of insanity.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.154. INFORMING JURY REGARDING CONSEQUENCES OF

ACQUITTAL. The court, the attorney representing the state, or

the attorney for the defendant may not inform a juror or a

prospective juror of the consequences to the defendant if a

verdict of not guilty by reason of insanity is returned.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.155. FINDING OF NOT GUILTY BY REASON OF INSANITY

CONSIDERED ACQUITTAL. (a) Except as provided by Subsection (b),

a defendant who is found not guilty by reason of insanity stands

acquitted of the offense charged and may not be considered a

person charged with an offense.

(b) A defendant who is found not guilty by reason of insanity is

not considered to be acquitted for purposes of Chapter 55.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.156. JUDGMENT. (a) In each case in which the insanity

defense is raised, the judgment must reflect whether the

defendant was found guilty, not guilty, or not guilty by reason

of insanity.

(b) If the defendant was found not guilty by reason of insanity,

the judgment must specify the offense of which the defendant was

found not guilty.

(c) If the defendant was found not guilty by reason of insanity,

the judgment must reflect the finding made under Article 46C.157.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.157. DETERMINATION REGARDING DANGEROUS CONDUCT OF

ACQUITTED PERSON. If a defendant is found not guilty by reason

of insanity, the court immediately shall determine whether the

offense of which the person was acquitted involved conduct that:

(1) caused serious bodily injury to another person;

(2) placed another person in imminent danger of serious bodily

injury; or

(3) consisted of a threat of serious bodily injury to another

person through the use of a deadly weapon.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.158. CONTINUING JURISDICTION OF DANGEROUS ACQUITTED

PERSON. If the court finds that the offense of which the person

was acquitted involved conduct that caused serious bodily injury

to another person, placed another person in imminent danger of

serious bodily injury, or consisted of a threat of serious bodily

injury to another person through the use of a deadly weapon, the

court retains jurisdiction over the acquitted person until

either:

(1) the court discharges the person and terminates its

jurisdiction under Article 46C.268; or

(2) the cumulative total period of institutionalization and

outpatient or community-based treatment and supervision under the

court's jurisdiction equals the maximum term provided by law for

the offense of which the person was acquitted by reason of

insanity and the court's jurisdiction is automatically terminated

under Article 46C.269.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.159. PROCEEDINGS REGARDING NONDANGEROUS ACQUITTED

PERSON. If the court finds that the offense of which the person

was acquitted did not involve conduct that caused serious bodily

injury to another person, placed another person in imminent

danger of serious bodily injury, or consisted of a threat of

serious bodily injury to another person through the use of a

deadly weapon, the court shall proceed under Subchapter E.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.160. DETENTION PENDING FURTHER PROCEEDINGS. (a) On a

determination by the judge or jury that the defendant is not

guilty by reason of insanity, pending further proceedings under

this chapter, the court may order the defendant detained in jail

or any other suitable place for a period not to exceed 14 days.

(b) The court may order a defendant detained in a facility of

the department or a facility of the Department of Aging and

Disability Services under this article only with the consent of

the head of the facility.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

SUBCHAPTER E. DISPOSITION FOLLOWING ACQUITTAL BY REASON OF

INSANITY: NO FINDING OF DANGEROUS CONDUCT

Art. 46C.201. DISPOSITION: NONDANGEROUS CONDUCT. (a) If the

court determines that the offense of which the person was

acquitted did not involve conduct that caused serious bodily

injury to another person, placed another person in imminent

danger of serious bodily injury, or consisted of a threat of

serious bodily injury to another person through the use of a

deadly weapon, the court shall determine whether there is

evidence to support a finding that the person is a person with a

mental illness or with mental retardation.

(b) If the court determines that there is evidence to support a

finding of mental illness or mental retardation, the court shall

enter an order transferring the person to the appropriate court

for civil commitment proceedings to determine whether the person

should receive court-ordered mental health services under

Subtitle C, Title 7, Health and Safety Code, or be committed to a

residential care facility to receive mental retardation services

under Subtitle D, Title 7, Health and Safety Code. The court may

also order the person:

(1) detained in jail or any other suitable place pending the

prompt initiation and prosecution of appropriate civil

proceedings by the attorney representing the state or other

person designated by the court; or

(2) placed in the care of a responsible person on satisfactory

security being given for the acquitted person's proper care and

protection.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.202. DETENTION OR RELEASE. (a) Notwithstanding

Article 46C.201(b), a person placed in a department facility or a

facility of the Department of Aging and Disability Services

pending civil hearing as described by that subsection may be

detained only with the consent of the head of the facility and

under an Order of Protective Custody issued under Subtitle C or

D, Title 7, Health and Safety Code.

(b) If the court does not detain or place the person under

Article 46C.201(b), the court shall release the person.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

SUBCHAPTER F. DISPOSITION FOLLOWING ACQUITTAL BY

REASON OF INSANITY: FINDING OF DANGEROUS CONDUCT

Art. 46C.251. COMMITMENT FOR EVALUATION AND TREATMENT; REPORT.

(a) The court shall order the acquitted person to be committed

for evaluation of the person's present mental condition and for

treatment to the maximum security unit of any facility designated

by the department. The period of commitment under this article

may not exceed 30 days.

(b) The court shall order that:

(1) a transcript of all medical testimony received in the

criminal proceeding be prepared as soon as possible by the court

reporter and the transcript be forwarded to the facility to which

the acquitted person is committed; and

(2) the following information be forwarded to the facility and,

as applicable, to the department or the Department of Aging and

Disability Services:

(A) the complete name, race, and gender of the person;

(B) any known identifying number of the person, including social

security number, driver's license number, or state identification

number;

(C) the person's date of birth; and

(D) the offense of which the person was found not guilty by

reason of insanity and a statement of the facts and circumstances

surrounding the alleged offense.

(c) The court shall order that a report be filed with the court

under Article 46C.252.

(d) To determine the proper disposition of the acquitted person,

the court shall hold a hearing on disposition not later than the

30th day after the date of acquittal.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.252. REPORT AFTER EVALUATION. (a) The report ordered

under Article 46C.251 must be filed with the court as soon as

practicable before the hearing on disposition but not later than

the fourth day before that hearing.

(b) The report in general terms must describe and explain the

procedure, techniques, and tests used in the examination of the

person.

(c) The report must address:

(1) whether the acquitted person has a mental illness or mental

retardation and, if so, whether the mental illness or mental

retardation is severe;

(2) whether as a result of any severe mental illness or mental

retardation the acquitted person is likely to cause serious harm

to another;

(3) whether as a result of any impairment the acquitted person

is subject to commitment under Subtitle C or D, Title 7, Health

and Safety Code;

(4) prospective treatment and supervision options, if any,

appropriate for the acquitted person; and

(5) whether any required treatment and supervision can be safely

and effectively provided as outpatient or community-based

treatment and supervision.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.253. HEARING ON DISPOSITION. (a) The hearing on

disposition shall be conducted in the same manner as a hearing on

an application for involuntary commitment under Subtitle C or D,

Title 7, Health and Safety Code, except that the use of a jury is

governed by Article 46C.255.

(b) At the hearing, the court shall address:

(1) whether the person acquitted by reason of insanity has a

severe mental illness or mental retardation;

(2) whether as a result of any mental illness or mental

retardation the person is likely to cause serious harm to

another; and

(3) whether appropriate treatment and supervision for any mental

illness or mental retardation rendering the person dangerous to

another can be safely and effectively provided as outpatient or

community-based treatment and supervision.

(c) The court shall order the acquitted person committed for

inpatient treatment or residential care under Article 46C.256 if

the grounds required for that order are established.

(d) The court shall order the acquitted person to receive

outpatient or community-based treatment and supervision under

Article 46C.257 if the grounds required for that order are

established.

(e) The court shall order the acquitted person transferred to an

appropriate court for proceedings under Subtitle C or D, Title 7,

Health and Safety Code, if the state fails to establish the

grounds required for an order under Article 46C.256 or 46C.257

but the evidence provides a reasonable basis for believing the

acquitted person is a proper subject for those proceedings.

(f) The court shall order the acquitted person discharged and

immediately released if the evidence fails to establish that

disposition under Subsection (c), (d), or (e) is appropriate.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.254. EFFECT OF STABILIZATION ON TREATMENT REGIMEN. If

an acquitted person is stabilized on a treatment regimen,

including medication and other treatment modalities, rendering

the person no longer likely to cause serious harm to another,

inpatient treatment or residential care may be found necessary to

protect the safety of others only if:

(1) the person would become likely to cause serious harm to

another if the person fails to follow the treatment regimen on an

Order to Receive Outpatient or Community-Based Treatment and

Supervision; and

(2) under an Order to Receive Outpatient or Community-Based

Treatment and Supervision either:

(A) the person is likely to fail to comply with an available

regimen of outpatient or community-based treatment, as determined

by the person's insight into the need for medication, the number,

severity, and controllability of side effects, the availability

of support and treatment programs for the person from community

members, and other appropriate considerations; or

(B) a regimen of outpatient or community-based treatment will

not be available to the person.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.255. TRIAL BY JURY. (a) The following proceedings

under this chapter must be before the court, and the underlying

matter determined by the court, unless the acquitted person or

the state requests a jury trial or the court on its own motion

sets the matter for jury trial:

(1) a hearing under Article 46C.253;

(2) a proceeding for renewal of an order under Article 46C.261;

(3) a proceeding on a request for modification or revocation of

an order under Article 46C.266; and

(4) a proceeding seeking discharge of an acquitted person under

Article 46C.268.

(b) The following proceedings may not be held before a jury:

(1) a proceeding to determine outpatient or community-based

treatment and supervision under Article 46C.262; or

(2) a proceeding to determine modification or revocation of

outpatient or community-based treatment and supervision under

Article 46C.267.

(c) If a hearing is held before a jury and the jury determines

that the person has a mental illness or mental retardation and is

likely to cause serious harm to another, the court shall

determine whether inpatient treatment or residential care is

necessary to protect the safety of others.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.256. ORDER OF COMMITMENT TO INPATIENT TREATMENT OR

RESIDENTIAL CARE. (a) The court shall order the acquitted

person committed to a mental hospital or other appropriate

facility for inpatient treatment or residential care if the state

establishes by clear and convincing evidence that:

(1) the person has a severe mental illness or mental

retardation;

(2) the person, as a result of that mental illness or mental

retardation, is likely to cause serious bodily injury to another

if the person is not provided with treatment and supervision; and

(3) inpatient treatment or residential care is necessary to

protect the safety of others.

(b) In determining whether inpatient treatment or residential

care has been proved necessary, the court shall consider whether

the evidence shows both that:

(1) an adequate regimen of outpatient or community-based

treatment will be available to the person; and

(2) the person will follow that regimen.

(c) The order of commitment to inpatient treatment or

residential care expires on the 181st day following the date the

order is issued but is subject to renewal as provided by Article

46C.261.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.257. ORDER TO RECEIVE OUTPATIENT OR COMMUNITY-BASED

TREATMENT AND SUPERVISION. (a) The court shall order the

acquitted person to receive outpatient or community-based

treatment and supervision if:

(1) the state establishes by clear and convincing evidence that

the person:

(A) has a severe mental illness or mental retardation; and

(B) as a result of that mental illness or mental retardation is

likely to cause serious bodily injury to another if the person is

not provided with treatment and supervision; and

(2) the state fails to establish by clear and convincing

evidence that inpatient treatment or residential care is

necessary to protect the safety of others.

(b) The order of commitment to outpatient or community-based

treatment and supervision expires on the first anniversary of the

date the order is issued but is subject to renewal as provided by

Article 46C.261.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.258. RESPONSIBILITY OF INPATIENT OR RESIDENTIAL CARE

FACILITY. (a) The head of the facility to which an acquitted

person is committed has, during the commitment period, a

continuing responsibility to determine:

(1) whether the acquitted person continues to have a severe

mental illness or mental retardation and is likely to cause

serious harm to another because of any severe mental illness or

mental retardation; and

(2) if so, whether treatment and supervision cannot be safely

and effectively provided as outpatient or community-based

treatment and supervision.

(b) The head of the facility must notify the committing court

and seek modification of the order of commitment if the head of

the facility determines that an acquitted person no longer has a

severe mental illness or mental retardation, is no longer likely

to cause serious harm to another, or that treatment and

supervision can be safely and effectively provided as outpatient

or community-based treatment and supervision.

(c) Not later than the 60th day before the date of expiration of

the order, the head of the facility shall transmit to the

committing court a psychological evaluation of the acquitted

person, a certificate of medical examination of the person, and

any recommendation for further treatment of the person. The

committing court shall make the documents available to the

attorneys representing the state and the acquitted person.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.259. STATUS OF COMMITTED PERSON. If an acquitted

person is committed under this subchapter, the person's status as

a patient or resident is governed by Subtitle C or D, Title 7,

Health and Safety Code, except that:

(1) transfer to a nonsecure unit is governed by Article 46C.260;

(2) modification of the order to direct outpatient or

community-based treatment and supervision is governed by Article

46C.262; and

(3) discharge is governed by Article 46C.268.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.260. TRANSFER OF COMMITTED PERSON TO NONSECURE

FACILITY. (a) A person committed to a facility under this

subchapter shall be committed to the maximum security unit of any

facility designated by the department.

(b) A person committed under this subchapter shall be

transferred to the maximum security unit immediately on the entry

of the order of commitment.

(c) Unless the person is determined to be manifestly dangerous

by a review board within the department, not later than the 60th

day following the date of the person's arrival at the maximum

security unit the person shall be transferred to a nonsecure unit

of a facility designated by the department or the Department of

Aging and Disability Services, as appropriate.

(d) The commissioner shall appoint a review board of five

members, including one psychiatrist licensed to practice medicine

in this state and two persons who work directly with persons with

mental illnesses or with mental retardation, to determine whether

the person is manifestly dangerous and, as a result of the danger

the person presents, requires continued placement in a maximum

security unit.

(e) If the head of the facility at which the maximum security

unit is located disagrees with the determination, then the matter

shall be referred to the commissioner. The commissioner shall

decide whether the person is manifestly dangerous.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.261. RENEWAL OF ORDERS FOR INPATIENT COMMITMENT OR

OUTPATIENT OR COMMUNITY-BASED TREATMENT AND SUPERVISION. (a) A

court that orders an acquitted person committed to inpatient

treatment or orders outpatient or community-based treatment and

supervision annually shall determine whether to renew the order.

(b) Not later than the 30th day before the date an order is

scheduled to expire, the institution to which a person is

committed, the person responsible for providing outpatient or

community-based treatment and supervision, or the attorney

representing the state may file a request that the order be

renewed. The request must explain in detail the reasons why the

person requests renewal under this article. A request to renew

an order committing the person to inpatient treatment must also

explain in detail why outpatient or community-based treatment and

supervision is not appropriate.

(c) The request for renewal must be accompanied by a certificate

of medical examination for mental illness signed by a physician

who examined the person during the 30-day period preceding the

date on which the request is filed.

(d) On the filing of a request for renewal under this article,

the court shall:

(1) set the matter for a hearing; and

(2) appoint an attorney to represent the person.

(e) The court shall act on the request for renewal before the

order expires.

(f) If a hearing is held, the person may be transferred from the

facility to which the acquitted person was committed to a jail

for purposes of participating in the hearing only if necessary

but not earlier than 72 hours before the hearing begins. If the

order is renewed, the person shall be transferred back to the

facility immediately on renewal of the order.

(g) If no objection is made, the court may admit into evidence

the certificate of medical examination for mental illness.

Admitted certificates constitute competent medical or psychiatric

testimony, and the court may make its findings solely from the

certificate and the detailed request for renewal.

(h) A court shall renew the order only if the court finds that

the party who requested the renewal has established by clear and

convincing evidence that continued mandatory supervision and

treatment are appropriate. A renewed order authorizes continued

inpatient commitment or outpatient or community-based treatment

and supervision for not more than one year.

(i) The court, on application for renewal of an order for

inpatient or residential care services, may modify the order to

provide for outpatient or community-based treatment and

supervision if the court finds the acquitted person has

established by a preponderance of the evidence that treatment and

supervision can be safely and effectively provided as outpatient

or community-based treatment and supervision.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.262. COURT-ORDERED OUTPATIENT OR COMMUNITY-BASED

TREATMENT AND SUPERVISION AFTER INPATIENT COMMITMENT. (a) An

acquitted person, the head of the facility to which the acquitted

person is committed, or the attorney representing the state may

request that the court modify an order for inpatient treatment or

residential care to order outpatient or community-based treatment

and supervision.

(b) The court shall hold a hearing on a request made by the head

of the facility to which the acquitted person is committed. A

hearing under this subsection must be held not later than the

14th day after the date of the request.

(c) If a request is made by an acquitted person or the attorney

representing the state, the court must act on the request not

later than the 14th day after the date of the request. A hearing

under this subsection is at the discretion of the court, except

that the court shall hold a hearing if the request and any

accompanying material provide a basis for believing modification

of the order may be appropriate.

(d) If a request is made by an acquitted person not later than

the 90th day after the date of a hearing on a previous request,

the court is not required to act on the request except on the

expiration of the order or on the expiration of the 90-day period

following the date of the hearing on the previous request.

(e) The court shall rule on the request during or as soon as

practicable after any hearing on the request but not later than

the 14th day after the date of the request.

(f) The court shall modify the commitment order to direct

outpatient or community-based treatment and supervision if at the

hearing the acquitted person establishes by a preponderance of

the evidence that treatment and supervision can be safely and

effectively provided as outpatient or community-based treatment

and supervision.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.263. COURT-ORDERED OUTPATIENT OR COMMUNITY-BASED

TREATMENT AND SUPERVISION. (a) The court may order an acquitted

person to participate in an outpatient or community-based regimen

of treatment and supervision:

(1) as an initial matter under Article 46C.253;

(2) on renewal of an order of commitment under Article 46C.261;

or

(3) after a period of inpatient treatment or residential care

under Article 46C.262.

(b) An acquitted person may be ordered to participate in an

outpatient or community-based regimen of treatment and

supervision only if:

(1) the court receives and approves an outpatient or

community-based treatment plan that comprehensively provides for

the outpatient or community-based treatment and supervision; and

(2) the court finds that the outpatient or community-based

treatment and supervision provided for by the plan will be

available to and provided to the acquitted person.

(c) The order may require the person to participate in a

prescribed regimen of medical, psychiatric, or psychological care

or treatment, and the regimen may include treatment with

psychoactive medication.

(d) The court may order that supervision of the acquitted person

be provided by the appropriate community supervision and

corrections department or the facility administrator of a

community center that provides mental health or mental

retardation services.

(e) The court may order the acquitted person to participate in a

supervision program funded by the Texas Correctional Office on

Offenders with Medical or Mental Impairments.

(f) An order under this article must identify the person

responsible for administering an ordered regimen of outpatient or

community-based treatment and supervision.

(g) In determining whether an acquitted person should be ordered

to receive outpatient or community-based treatment and

supervision rather than inpatient care or residential treatment,

the court shall have as its primary concern the protection of

society.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.264. LOCATION OF COURT-ORDERED OUTPATIENT OR

COMMUNITY-BASED TREATMENT AND SUPERVISION. (a) The court may

order the outpatient or community-based treatment and supervision

to be provided in any appropriate county where the necessary

resources are available.

(b) This article does not supersede any requirement under the

other provisions of this subchapter to obtain the consent of a

treatment and supervision provider to administer the

court-ordered outpatient or community-based treatment and

supervision.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.265. SUPERVISORY RESPONSIBILITY FOR OUTPATIENT OR

COMMUNITY-BASED TREATMENT AND SUPERVISION. (a) The person

responsible for administering a regimen of outpatient or

community-based treatment and supervision shall:

(1) monitor the condition of the acquitted person; and

(2) determine whether the acquitted person is complying with the

regimen of treatment and supervision.

(b) The person responsible for administering a regimen of

outpatient or community-based treatment and supervision shall

notify the court ordering that treatment and supervision and the

attorney representing the state if the person:

(1) fails to comply with the regimen; and

(2) becomes likely to cause serious harm to another.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.266. MODIFICATION OR REVOCATION OF ORDER FOR OUTPATIENT

OR COMMUNITY-BASED TREATMENT AND SUPERVISION. (a) The court, on

its own motion or the motion of any interested person and after

notice to the acquitted person and a hearing, may modify or

revoke court-ordered outpatient or community-based treatment and

supervision.

(b) At the hearing, the court without a jury shall determine

whether the state has established clear and convincing evidence

that:

(1) the acquitted person failed to comply with the regimen in a

manner or under circumstances indicating the person will become

likely to cause serious harm to another if the person is provided

continued outpatient or community-based treatment and

supervision; or

(2) the acquitted person has become likely to cause serious harm

to another if provided continued outpatient or community-based

treatment and supervision.

(c) On a determination under Subsection (b), the court may take

any appropriate action, including:

(1) revoking court-ordered outpatient or community-based

treatment and supervision and ordering the person committed for

inpatient or residential care; or

(2) imposing additional or more stringent terms on continued

outpatient or community-based treatment.

(d) An acquitted person who is the subject of a proceeding under

this article is entitled to representation by counsel in the

proceeding.

(e) The court shall set a date for a hearing under this article

that is not later than the seventh day after the applicable

motion was filed. The court may grant one or more continuances

of the hearing on the motion of a party or of the court and for

good cause shown.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.267. DETENTION PENDING PROCEEDINGS TO MODIFY OR REVOKE

ORDER FOR OUTPATIENT OR COMMUNITY-BASED TREATMENT AND

SUPERVISION. (a) The state or the head of the facility or other

person responsible for administering a regimen of outpatient or

community-based treatment and supervision may file a sworn

application with the court for the detention of an acquitted

person receiving court-ordered outpatient or community-based

treatment and supervision. The application must state that the

person meets the criteria of Article 46C.266 and provide a

detailed explanation of that statement.

(b) If the court determines that the application establishes

probable cause to believe the order for outpatient or

community-based treatment and supervision should be revoked, the

court shall issue an order to an on-duty peace officer

authorizing the acquitted person to be taken into custody and

brought before the court.

(c) An acquitted person taken into custody under an order of

detention shall be brought before the court without unnecessary

delay.

(d) When an acquitted person is brought before the court, the

court shall determine whether there is probable cause to believe

that the order for outpatient or community-based treatment and

supervision should be revoked. On a finding that probable cause

for revocation exists, the court shall order the person held in

protective custody pending a determination of whether the order

should be revoked.

(e) An acquitted person may be detained under an order for

protective custody for a period not to exceed 72 hours, excluding

Saturdays, Sundays, legal holidays, and the period prescribed by

Section 574.025(b), Health and Safety Code, for an extreme

emergency.

(f) This subchapter does not affect the power of a peace officer

to take an acquitted person into custody under Section 573.001,

Health and Safety Code.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.268. ADVANCE DISCHARGE OF ACQUITTED PERSON AND

TERMINATION OF JURISDICTION. (a) An acquitted person, the head

of the facility to which the acquitted person is committed, the

person responsible for providing the outpatient or

community-based treatment and supervision, or the state may

request that the court discharge an acquitted person from

inpatient commitment or outpatient or community-based treatment

and supervision.

(b) Not later than the 14th day after the date of the request,

the court shall hold a hearing on a request made by the head of

the facility to which the acquitted person is committed or the

person responsible for providing the outpatient or

community-based treatment and supervision.

(c) If a request is made by an acquitted person, the court must

act on the request not later than the 14th day after the date of

the request. A hearing under this subsection is at the

discretion of the court, except that the court shall hold a

hearing if the request and any accompanying material indicate

that modification of the order may be appropriate.

(d) If a request is made by an acquitted person not later than

the 90th day after the date of a hearing on a previous request,

the court is not required to act on the request except on the

expiration of the order or on the expiration of the 90-day period

following the date of the hearing on the previous request.

(e) The court shall rule on the request during or shortly after

any hearing that is held and in any case not later than the 14th

day after the date of the request.

(f) The court shall discharge the acquitted person from all

court-ordered commitment and treatment and supervision and

terminate the court's jurisdiction over the person if the court

finds that the acquitted person has established by a

preponderance of the evidence that:

(1) the acquitted person does not have a severe mental illness

or mental retardation; or

(2) the acquitted person is not likely to cause serious harm to

another because of any severe mental illness or mental

retardation.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.269. TERMINATION OF COURT'S JURISDICTION. (a) The

jurisdiction of the court over a person covered by this

subchapter automatically terminates on the date when the

cumulative total period of institutionalization and outpatient or

community-based treatment and supervision imposed under this

subchapter equals the maximum term of imprisonment provided by

law for the offense of which the person was acquitted by reason

of insanity.

(b) On the termination of the court's jurisdiction under this

article, the person must be discharged from any inpatient

treatment or residential care or outpatient or community-based

treatment and supervision ordered under this subchapter.

(c) An inpatient or residential care facility to which a person

has been committed under this subchapter or a person responsible

for administering a regimen of outpatient or community-based

treatment and supervision under this subchapter must notify the

court not later than the 30th day before the court's jurisdiction

over the person ends under this article.

(d) This subchapter does not affect whether a person may be

ordered to receive care or treatment under Subtitle C or D, Title

7, Health and Safety Code.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.

Art. 46C.270. APPEALS. (a) An acquitted person may appeal a

judgment reflecting an acquittal by reason of insanity on the

basis of the following:

(1) a finding that the acquitted person committed the offense;

or

(2) a finding that the offense on which the prosecution was

based involved conduct that:

(A) caused serious bodily injury to another person;

(B) placed another person in imminent danger of serious bodily

injury; or

(C) consisted of a threat of serious bodily injury to another

person through the use of a deadly weapon.

(b) Either the acquitted person or the state may appeal from:

(1) an Order of Commitment to Inpatient Treatment or Residential

Care entered under Article 46C.256;

(2) an Order to Receive Outpatient or Community-Based Treatment

and Supervision entered under Article 46C.257 or 46C.262;

(3) an order renewing or refusing to renew an Order for

Inpatient Commitment or Outpatient or Community-Based Treatment

and Supervision entered under Article 46C.261;

(4) an order modifying or revoking an Order for Outpatient or

Community-Based Treatment and Supervision entered under Article

46C.266 or refusing a request to modify or revoke that order; or

(5) an order discharging an acquitted person under Article

46C.268 or denying a request for discharge of an acquitted

person.

(c) An appeal under this subchapter may not be considered moot

solely due to the expiration of an order on which the appeal is

based.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 2, eff. September 1, 2005.



CHAPTER 47. DISPOSITION OF STOLEN PROPERTY

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 47. DISPOSITION OF STOLEN PROPERTY

Art. 47.01. SUBJECT TO ORDER OF COURT. (a) Except as provided by

Subsection (b), an officer who comes into custody of property

alleged to have been stolen shall hold it subject to the order of

the proper court only if the ownership of the property is

contested or disputed.

(b) An officer who comes into custody of property governed by

Chapter 371, Finance Code, that is alleged to have been stolen

shall hold the property subject to the order of the proper court

regardless of whether the ownership of the property is contested

or disputed.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1993, 73rd Leg., ch. 860, Sec. 1, eff. Aug. 30,

1993; Acts 1999, 76th Leg., ch. 62, Sec. 3.07, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 752, Sec. 1, eff. Sept. 1, 2001.

Art. 47.01a. RESTORATION WHEN NO TRIAL IS PENDING. (a) If a

criminal action relating to allegedly stolen property is not

pending, a district judge, county court judge, statutory county

court judge, or justice of the peace having jurisdiction as a

magistrate in the county in which the property is held or a

municipal judge having jurisdiction as a magistrate in the

municipality in which the property is being held may hold a

hearing to determine the right to possession of the property,

upon the petition of an interested person, a county, a city, or

the state. Jurisdiction under this section is based solely on

jurisdiction as a criminal magistrate under this code and not

jurisdiction as a civil court. The court shall:

(1) order the property delivered to whoever has the superior

right to possession, without conditions; or

(2) on the filing of a written motion before trial by an attorney

representing the state, order the property delivered to whoever

has the superior right to possession, subject to the condition

that the property be made available to the prosecuting authority

should it be needed in future prosecutions; or

(3) order the property awarded to the custody of the peace

officer, pending resolution of criminal investigations regarding

the property.

(b) If it is shown in a hearing that probable cause exists to

believe that the property was acquired by theft or by another

manner that makes its acquisition an offense and that the

identity of the actual owner of the property cannot be

determined, the court shall order the peace officer to:

(1) deliver the property to a government agency for official

purposes;

(2) deliver the property to a person authorized by Article 18.17

of this code to receive and dispose of the property; or

(3) destroy the property.

(c) At a hearing under Subsection (a) of this article, any

interested person may present evidence showing that the property

was not acquired by theft or another offense or that the person

is entitled to possess the property. At the hearing, hearsay

evidence is admissible.

(d) Venue for a hearing under this article is in any justice,

county, statutory county, or district court in the county in

which the property is seized or in any municipal court in any

municipality in which the property is seized, except that the

court may transfer venue to a court in another county on the

motion of any interested party.

Added by Acts 1977, 65th Leg., p. 2034, ch. 813, Sec. 1, eff.

Aug. 29, 1977.

Amended by Acts 1987, 70th Leg., ch. 548, Sec. 1, eff. Aug. 31,

1987; Acts 1993, 73rd Leg., ch. 860, Sec. 1, eff. Aug. 30, 1993;

Subsec. (a) amended by Acts 1995, 74th Leg., ch. 184, Sec. 3,

eff. May 23, 1995.

Art. 47.02. RESTORED ON TRIAL. (a) On the trial of any

criminal action for theft or any other offense involving the

illegal acquisition of property, the court trying the case shall

order the property to be restored to the person appearing by the

proof to be the owner of the property.

(b) On written consent of the prosecuting attorney, any

magistrate having jurisdiction in the county in which a criminal

action for theft or any other offense involving the illegal

acquisition of property is pending may hold a hearing to

determine the right to possession of the property. If it is

proved to the satisfaction of the magistrate that any person is a

true owner of the property alleged to have been stolen, and the

property is under the control of a peace officer, the magistrate

may, by written order, direct the property to be restored to that

person.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1997, 75th Leg., ch. 1415, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

613, Sec. 2, eff. September 1, 2009.

Art. 47.03. SCHEDULE. When an officer seizes property alleged to

have been stolen, he shall immediately file a schedule of the

same, and its value, with the court having jurisdiction of the

case, certifying that the property has been seized by him, and

the reason therefor. The officer shall notify the court of the

names and addresses of each party known to the officer who has a

claim to possession of the seized property.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1993, 73rd Leg., ch. 860, Sec. 1, eff. Aug. 30,

1993.

Art. 47.04. RESTORED TO OWNER. Upon an examining trial, if it is

proven to the satisfaction of the court that any person is the

true owner of property alleged to have been stolen, and which is

in possession of a peace officer, the court may upon motion by

the state, by written order direct the property to be restored to

such owner subject to the conditions that such property shall be

made available to the state or by order of any court having

jurisdiction over the offense to be used for evidentiary

purposes.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1993, 73rd Leg., ch. 860, Sec. 1, eff. Aug. 30,

1993.

Art. 47.05. BOND REQUIRED. If the court has any doubt as to the

ownership of the property, the court may require a bond of the

claimant for its re-delivery in case it should thereafter be

shown not to belong to such claimant; or the court may, in its

discretion, direct the property to be retained by the sheriff

until further orders as to its possession. Such bond shall be in

a sum equal to the value of the property, with sufficient

security, payable to and approved by the county judge of the

county in which the property is in custody. Such bond shall be

filed in the office of the county clerk of such county, and in

case of a breach thereof may be sued upon in such county by any

claimant of the property; or by the county treasurer of such

county.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1993, 73rd Leg., ch. 860, Sec. 1, eff. Aug. 30,

1993.

Art. 47.06. PROPERTY SOLD. If the property is not claimed within

30 days from the conviction of the person accused of illegally

acquiring it, the same procedure for its disposition as set out

in Article 18.17 of this Code shall be followed.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1987, 70th Leg., ch. 66, Sec. 2, eff. May 6,

1987.

Art. 47.07. OWNER MAY RECOVER. The real owner of the property

sold under the provisions of Article 47.06 may recover such

property under the same terms as prescribed in Subsection (e) of

Article 18.17 of this Code.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1987, 70th Leg., ch. 66, Sec. 2, eff. May 6,

1987.

Art. 47.08. WRITTEN INSTRUMENT. If the property is a written

instrument, it shall be deposited with the county clerk of the

county where the proceedings are had, subject to the claim of any

person who may establish his right thereto. The claimant of any

such written instrument shall file his written sworn claim

thereto with the county judge. If such judge be satisfied that

such claimant is the real owner of the written instrument, the

same shall be delivered to him. The county judge may, in his

discretion, require a bond of such claimant, as in other cases of

property claimed under any provision of this Chapter, and may

also before such delivery require the written instrument to be

recorded in the minutes of his court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 47.09. CLAIMANT TO PAY CHARGES. The claimant of the

property, before he shall be entitled to have the same delivered

to him, shall pay all reasonable charges for the safekeeping of

the same while in the custody of the law, which charges shall be

verified by the affidavit of the officer claiming the same, and

determined by the court having jurisdiction thereof. If said

charges are not paid, the property shall be sold as under

execution; and the proceeds of sale, after the payment of said

charges and costs of sale, paid to the owner of such property.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1993, 73rd Leg., ch. 860, Sec. 1, eff. Aug. 30,

1993.

Art. 47.10. CHARGES OF OFFICER. When property is sold, and the

proceeds of sale are ready to be paid into the county treasury,

the amount of expenses for keeping the same and the costs of sale

shall be determined by the county judge. The account thereof

shall be in writing and verified by the officer claiming the

same, with the approval of the county judge thereto for the

amount allowed and shall be filed in the office of the county

treasurer at the time of paying into his hands the balance of the

proceeds of such sale.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 47.11. SCOPE OF CHAPTER. Each provision of this Chapter

relating to stolen property applies as well to property acquired

in any manner which makes the acquisition a penal offense.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 47.12. APPEAL. (a) Appeals from a hearing in a district

court, county court, or statutory county court under Article

47.01a of this code shall be heard by a court of appeals. The

appeal is governed by the applicable rules of procedure for

appeals of civil cases to a court of appeals.

(b) Appeals from a hearing in a municipal court or justice court

under Article 47.01a of this code shall be heard by a county

court or statutory county court. The appeal is governed by the

applicable rules of procedure for appeals for civil cases in

justice courts to a county court or statutory county court.

(c) Only an interested person who appears at a hearing under this

article may appeal, and such person must give an oral notice of

appeal at the conclusion of the hearing and must post an appeal

bond by the end of the next business day, exclusive of Saturdays,

Sundays, and legal holidays.

(d) The court may require an appeal bond, in an amount determined

appropriate by the court, but not to exceed twice the value of

the property. The bond shall be made payable to the party who was

awarded possession at the hearing, with sufficient sureties

approved by the court, and conditioned that appellant will

prosecute his appeal to conclusion.

Added by Acts 1993, 73rd Leg., ch. 860, Sec. 2, eff. Aug. 30,

1993.



CHAPTER 48. PARDON AND PAROLE

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 48. PARDON AND PAROLE

Art. 48.01. GOVERNOR MAY PARDON. In all criminal cases, except

treason and impeachment, the Governor shall have power, after

conviction, on the written signed recommendation and advice of

the Board of Pardons and Paroles, or a majority thereof, to grant

reprieves and commutations of punishments and pardons; and upon

the written recommendation and advice of a majority of the Board

of Pardons and Paroles, he shall have the power to remit fines

and forfeitures. The Governor shall have the power to grant one

reprieve in any capital case for a period not to exceed 30 days;

and he shall have power to revoke conditional pardons. With the

advice and consent of the Legislature, the Governor may grant

reprieves, commutations of punishment and pardons in cases of

treason.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1995, 74th Leg., ch. 321, Sec. 2.019, eff. Sept.

1, 1995.

Art. 48.02. SHALL FILE REASONS. When the Governor remits fines

or forfeitures, or grants reprieves, commutation of punishment or

pardons, he shall file in the office of Secretary of State his

reasons therefor.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 48.03. GOVERNOR'S ACTS UNDER SEAL. All remissions of fines

and forfeitures, and all reprieves, commutations of punishment

and pardons, shall be signed by the Governor, and certified by

the Secretary of State, under the state seal, and shall be

forthwith obeyed by any officer to whom the same may be

presented.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Amended by Acts 1993, 73rd Leg., ch. 300, Sec. 26, eff. Aug. 30,

1993.

Art. 48.04. POWER TO REMIT FINES AND FORFEITURES. The Governor

shall have the power to remit forfeitures of bail bonds.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 48.05. RESTORATION OF CIVIL RIGHTS. (a)(1) An individual

convicted of an offense described by Subdivision (2) of this

subsection may, except as provided by Subsection (b) of this

article, submit an application for restoration of any civil

rights forfeited under the laws of this state as a result of the

conviction.

(2) This article applies to:

(A) a federal offense, other than an offense involving:

(i) violence or the threat of violence;

(ii) drugs; or

(iii) firearms; and

(B) an offense under the laws of another country, other than an

offense involving:

(i) violence or the threat of violence;

(ii) drugs; or

(iii) firearms, if the elements of the offense are substantially

similar to elements of an offense under the laws of this state

punishable as a felony.

(b) An individual may not apply for restoration of civil rights

under this article unless:

(1) the individual has completed the sentence for the offense;

(2) the conviction occurred:

(A) three or more years before the date of application, if the

offense is a federal offense; or

(B) two or more years before the date of application, if the

offense is an offense under the laws of another country; and

(3) the individual has not been convicted at any other time of an

offense under the laws of this state, another state, or the

United States.

(c) An application for restoration of civil rights must contain:

(1) a completed application on a form adopted by the Board of

Pardons and Paroles;

(2) three or more affidavits attesting to the good character of

the applicant; and

(3) proof that the applicant has completed the sentence for the

offense.

(d) The applicant must submit the application to:

(1) the sheriff of the county in which the applicant resides at

the time of application or resided at the time of conviction of

the offense, if the individual resided in this state at that

time; or

(2) the Board of Pardons and Paroles.

(e) If an application is submitted to a sheriff, the sheriff

shall review the application and recommend to the Board of

Pardons and Paroles whether the individual's civil rights should

be restored. If the sheriff recommends restoration of the

individual's civil rights, the board may either:

(1) concur in the recommendation and forward the recommendation

to the governor; or

(2) independently review the application to determine whether to

recommend to the governor the restoration of the individual's

civil rights.

(f) If the sheriff does not recommend the restoration of the

individual's civil rights, the individual may apply directly to

the Board of Pardons and Paroles.

(g) If an application is submitted to the Board of Pardons and

Paroles without first being submitted to a sheriff, the board

shall review the application and recommend to the governor as to

whether the individual's civil rights should be restored.

(h) The Board of Pardons and Paroles may require or obtain

additional information as necessary to perform a review under

Subsection (e)(2) or Subsection (g) of this article.

(i) On receipt from the Board of Pardons and Paroles of a

recommendation to restore the civil rights of an individual, the

governor may either grant or deny the restoration of civil rights

to the individual. If the governor grants the restoration of

civil rights to the individual, the governor shall issue a

certificate of restoration of civil rights.

(j) If an application under this article is denied by the Board

of Pardons and Paroles or the governor, the individual may not

file another application under this article before the first

anniversary of the date of the denial.

(k) A restoration of civil rights under this article is a form of

pardon that restores all civil rights under the laws of this

state that an individual forfeits as a result of the individual's

conviction of an offense, except as specifically provided in the

certificate of restoration.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 7.01(a), eff. Sept.

1, 1993. Subsecs. (a) to (d), (k) amended by Acts 2001, 77th

Leg., ch. 150, Sec. 1, eff. May 16, 2001.



CHAPTER 49. INQUESTS UPON DEAD BODIES

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 49. INQUESTS UPON DEAD BODIES

SUBCHAPTER A. DUTIES PERFORMED BY JUSTICES OF THE PEACE

Art. 49.01. DEFINITIONS. In this article:

(1) "Autopsy" means a post mortem examination of the body of a

person, including X-rays and an examination of the internal

organs and structures after dissection, to determine the cause of

death or the nature of any pathological changes that may have

contributed to the death.

(2) "Inquest" means an investigation into the cause and

circumstances of the death of a person, and a determination, made

with or without a formal court hearing, as to whether the death

was caused by an unlawful act or omission.

(3) "Inquest hearing" means a formal court hearing held to

determine whether the death of a person was caused by an unlawful

act or omission and, if the death was caused by an unlawful act

or omission, to obtain evidence to form the basis of a criminal

prosecution.

(4) "Institution" means any place where health care services are

rendered, including a hospital, clinic, health facility, nursing

home, extended-care facility, out-patient facility, foster-care

facility, and retirement home.

(5) "Physician" means a practicing doctor of medicine or doctor

of osteopathic medicine who is licensed by the Texas State Board

of Medical Examiners under Subtitle B, Title 3, Occupations Code.

Amended by Acts 1987, 70th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1987; Subsec. (5) amended by Acts 1989, 71st Leg., ch. 72, Sec.

1, eff. May 9, 1989; Subsec. (5) amended by Acts 2001, 77th Leg.,

ch. 1420, Sec. 14.737, eff. Sept. 1, 2001.

Art. 49.02. APPLICABILITY. This subchapter applies to the

inquest into a death occurring in a county that does not have a

medical examiner's office or that is not part of a medical

examiner's district.

Amended by Acts 1987, 70th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1987.

Art. 49.03. POWERS AND DUTIES. The powers granted and duties

imposed on a justice of the peace under this article are

independent of the powers and duties of a law enforcement agency

investigating a death.

Amended by Acts 1987, 70th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1987.

Art. 49.04. DEATHS REQUIRING AN INQUEST. (a) A justice of the

peace shall conduct an inquest into the death of a person who

dies in the county served by the justice if:

(1) the person dies in prison under circumstances other than

those described by Section 501.055(b), Government Code, or in

jail;

(2) the person dies an unnatural death from a cause other than a

legal execution;

(3) the body or a body part of a person is found, the cause or

circumstances of death are unknown, and:

(A) the person is identified; or

(B) the person is unidentified;

(4) the circumstances of the death indicate that the death may

have been caused by unlawful means;

(5) the person commits suicide or the circumstances of the death

indicate that the death may have been caused by suicide;

(6) the person dies without having been attended by a physician;

(7) the person dies while attended by a physician who is unable

to certify the cause of death and who requests the justice of the

peace to conduct an inquest; or

(8) the person is a child younger than six years of age and an

inquest is required by Chapter 264, Family Code.

(b) Except as provided by Subsection (c) of this section, a

physician who attends the death of a person and who is unable to

certify the cause of death shall report the death to the justice

of the peace of the precinct where the death occurred and request

that the justice conduct an inquest.

(c) If a person dies in a hospital or other institution and an

attending physician is unable to certify the cause of death, the

superintendent or general manager of the hospital or institution

shall report the death to the justice of the peace of the

precinct where the hospital or institution is located.

(d) A justice of the peace investigating a death described by

Subsection (a)(3)(B) shall report the death to the missing

children and missing persons information clearinghouse of the

Department of Public Safety and the national crime information

center not later than the 10th working day after the date the

investigation began.

Amended by Acts 1987, 70th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1987; Subsec. (a) amended by Acts 1995, 74th Leg., ch. 255, Sec.

3, eff. Sept. 1, 1995; amended by Acts 1995, 74th Leg., ch. 321,

Sec. 1.105, eff. Sept. 1, 1995; amended by Acts 1995, 74th Leg.,

ch. 878, Sec. 2, eff. Sept. 1, 1995; Subsec. (a) amended by and

Subsec. (d) added by Acts 1997, 75th Leg., ch. 656, Sec. 1, eff.

Sept. 1, 1997; Subsec. (a) amended by Acts 1999, 76th Leg., ch.

785, Sec. 2, eff. Sept. 1, 1999; Subsec. (a) amended by Acts

2003, 78th Leg., ch. 826, Sec. 1, eff. Sept. 1, 2003 and Acts

2003, 78th Leg., ch. 1295, Sec. 1, eff. Sept. 1, 2003.

Art. 49.041. REOPENING AN INQUEST. A justice of the peace may

reopen an inquest if, based on information provided by a credible

person or facts within the knowledge of the justice of the peace,

the justice of the peace determines that reopening the inquest

may reveal a different cause or different circumstances of death.

Added by Acts 1997, 75th Leg., ch. 897, Sec. 1, eff. Sept. 1,

1997.

Art. 49.05. TIME AND PLACE OF INQUEST; REMOVAL OF PROPERTY AND

BODY FROM PLACE OF DEATH. (a) A justice of the peace shall

conduct an inquest immediately or as soon as practicable after

the justice receives notification of the death.

(b) A justice of the peace may conduct an inquest:

(1) at the place where the death occurred;

(2) where the body was found; or

(3) at any other place determined to be reasonable by the

justice.

(c) A justice of the peace may direct the removal of a body from

the scene of death or move any part of the physical surroundings

of a body only after a law enforcement agency is notified of the

death and a peace officer has conducted an investigation or, if a

law enforcement agency has not begun an investigation, a

reasonable time has elapsed from the time the law enforcement

agency was notified.

(d) A law enforcement agency that is notified of a death

requiring an inquest under Article 49.04 of this code shall begin

its investigation immediately or as soon as practicable after the

law enforcement agency receives notification of the death.

(e) Except in emergency circumstances, a peace officer or other

person conducting a death investigation for a law enforcement

agency may not move the body or any part of the physical

surroundings of the place of death without authorization from a

justice of the peace.

(f) A person not authorized by law to move the body of a decedent

or any part of the physical surroundings of the body commits an

offense if the person tampers with a body that is subject to an

inquest under Article 49.04 of this code or any part of the

physical surroundings of the body. An offense under this section

is punishable by a fine in an amount not to exceed $500.

Amended by Acts 1987, 70th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1987.

Art. 49.06. HINDERING AN INQUEST. (a) A person commits an

offense if the person intentionally or knowingly hinders the

entrance of a justice of the peace to a premises where a death

occurred or a body is found.

(b) An offense under this article is a Class B misdemeanor.

Amended by Acts 1987, 70th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1987.

Art. 49.07. NOTIFICATION OF INVESTIGATING OFFICIAL. (a) A

physician or other person who has possession of a body or body

part of a person whose death requires an inquest under Article

49.04 of this code shall immediately notify the justice of the

peace who serves the precinct in which the body or body part was

found.

(b) A peace officer who has been notified of the death of a

person whose death requires an inquest under Article 49.04 of

this code shall immediately notify the justice of the peace who

serves the precinct in which the body or body part was found.

(c)(1) If the justice of the peace who serves the precinct in

which the body or body part was found is not available to conduct

an inquest, a person required to give notice under this article

shall notify the nearest available justice of the peace serving

the county in which the body or body part was found, and that

justice of the peace shall conduct the inquest.

(2) If no justice of the peace serving the county in which the

body or body part was found is available to conduct an inquest, a

person required to give notice under this article shall notify

the county judge, and the county judge shall initiate the

inquest. The county judge may exercise any power and perform any

duty otherwise granted to or imposed under this subchapter on the

justice of the peace serving the county in which the body or body

part was found, except that not later than the fifth day after

the day on which the inquest is initiated, the county judge shall

transfer all information obtained by the judge to the justice of

the peace in whose precinct the body or body part was found for

final disposition of the matter.

(d) A person commits an offense if the person is required by this

article to give notice and intentionally or knowingly fails to

give the notice. An offense under this subsection is a Class C

misdemeanor .

Amended by Acts 1987, 70th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1987; Subsec. (d) amended by Acts 1997, 75th Leg., ch. 656, Sec.

2, eff. Sept. 1, 1997; Subsec. (c) amended by Acts 2001, 77th

Leg., ch. 229, Sec. 1, eff. May 22, 2001; Subsecs. (a) to (c)

amended by Acts 2003, 78th Leg., ch. 826, Sec. 2, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1295, Sec. 2, eff. Sept. 1, 2003.

Art. 49.08. INFORMATION LEADING TO AN INQUEST. A justice of the

peace conducting an inquest may act on information the justice

receives from any credible person or on facts within his

knowledge.

Amended by Acts 1987, 70th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1987.

Art. 49.09. BODY DISINTERRED OR CREMATED. (a) If a body or body

part subject to investigation under Article 49.04 of this code is

interred and an authorized person has not conducted an inquest

required under this subchapter, a justice of the peace may direct

the disinterment of the body or body part in order to conduct an

inquest.

(b) A person may not cremate or direct the cremation of a body

subject to investigation under Article 49.04 unless the body is

identified and the person has received from the justice of the

peace a certificate signed by the justice stating that:

(1) an autopsy was performed on the body under Article 49.10 of

this code; or

(2) no autopsy was necessary.

(c) An owner or operator of a crematory shall retain a

certificate received under Subsection (b) of this article for a

period of 10 years from the date of cremation of the body named

on the certificate.

(d) A person commits an offense if the person cremates or directs

the cremation of a body without obtaining a certificate from a

justice of the peace as required by Subsection (b) of this

article. An offense under this section is a Class B misdemeanor.

(e) If the body of a deceased person is unidentified, a person

may not cremate or direct the cremation of the body under this

article. If the body is buried, the justice of the peace shall

record and maintain for not less than 10 years all information

pertaining to the body and the location of burial.

Amended by Acts 1987, 70th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1987; Subsecs. (b), (d) amended by and Subsec. (e) added by Acts

1997, 75th Leg., ch. 656, Sec. 3, eff. Sept. 1, 1997; Subsec. (a)

amended by Acts 2003, 78th Leg., ch. 826, Sec. 3, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1295, Sec. 3, eff. Sept. 1, 2003.

Art. 49.10. AUTOPSIES AND TESTS. (a) At his discretion, a

justice of the peace may obtain the opinion of a county health

officer or a physician concerning the necessity of obtaining an

autopsy in order to determine or confirm the nature and cause of

a death.

(b) The commissioners court of the county shall pay a reasonable

fee for a consultation obtained by a justice of the peace under

Subsection (a) of this article.

(c) Except as required by Section 264.514, Family Code, for each

body that is the subject of an inquest by a justice of the peace,

the justice, in the justice's discretion, shall:

(1) direct a physician to perform an autopsy; or

(2) certify that no autopsy is necessary.

(d) A justice of the peace may not order a person to perform an

autopsy on the body of a deceased person whose death was caused

by Asiatic cholera, bubonic plague, typhus fever, or smallpox. A

justice of the peace may not order a person to perform an autopsy

on the body of a deceased person whose death was caused by a

communicable disease during a public health disaster.

(e) A justice of the peace shall order an autopsy performed on a

body if:

(1) the justice determines that an autopsy is necessary to

determine or confirm the nature and cause of death;

(2) the deceased was a child younger than six years of age and

the death is determined under Section 264.514, Family Code, to be

unexpected or the result of abuse or neglect; or

(3) directed to do so by the district attorney, criminal district

attorney, or, if there is no district or criminal district

attorney, the county attorney.

(f) A justice of the peace shall request a physician to perform

the autopsy.

(g) The commissioners court shall pay a reasonable fee to a

physician performing an autopsy on the order of a justice of the

peace, if a fee is assessed.

(h) The commissioners court shall pay a reasonable fee for the

transportation of a body to a place where an autopsy can be

performed under this article if a justice of the peace orders the

body to be transported to the place.

(i) If a justice of the peace determines that a complete autopsy

is unnecessary to confirm or determine the cause of death, the

justice may order a physician to take or remove from a body a

sample of body fluids, tissues, or organs in order to determine

the nature and cause of death. Except as provided by Subsection

(j) of this article, a justice may not order any person other

than a physician to take samples from the body of a deceased

person.

(j) A justice of the peace may order a physician, qualified

technician, paramedic, chemist, registered professional nurse, or

licensed vocational nurse to take a specimen of blood from the

body of a person who died as the result of a motor vehicle

accident if the justice determines that circumstances indicate

that the person may have been driving while intoxicated.

(k) A justice of the peace may order an investigative or

laboratory test to determine the identity of a deceased person.

After proper removal of a sample from a body, a justice may order

any person specially trained in identification work to complete

any tests necessary to determine the identity of the deceased

person.

(l) A medical examination on an unidentified person shall include

the following information to enable a timely and accurate

identification of the person:

(1) all available fingerprints and palm prints;

(2) dental charts and radiographs (X-rays) of the person's teeth;

(3) frontal and lateral facial photographs with scale indicated;

(4) notation and photographs, with scale indicated, of a

significant scar, mark, tattoo, or item of clothing or other

personal effect found with or near the body;

(5) notation of antemortem medical conditions;

(6) notation of observations pertinent to the estimation of time

of death; and

(7) precise documentation of the location of burial of the

remains.

(m) A medical examination on an unidentified person may include

the following information to enable a timely and accurate

identification of the person:

(1) full body radiographs (X-rays); and

(2) hair specimens with roots.

(n) On discovering the body or body part of a deceased person in

the circumstances described by Article 49.04(a)(3)(B), the

justice of the peace may request the aid of a forensic

anthropologist in the examination of the body or body part. The

forensic anthropologist must hold a doctoral degree in

anthropology with an emphasis in physical anthropology. The

forensic anthropologist shall attempt to establish whether the

body or body part is of a human or animal, whether evidence of

childbirth, injury, or disease exists, and the sex, race, age,

stature, and physical anomalies of the body or body part. The

forensic anthropologist may also attempt to establish the cause,

manner, and time of death.

(o) If a person is injured in one county and dies as a result of

those injuries, with the death occurring in another county, the

attorney representing the state in the prosecution of felonies in

the county in which the injury occurred may request a justice of

the peace in the county in which the death occurred to order an

autopsy be performed on the body of the deceased person. If the

justice of the peace orders that the autopsy be performed, the

county in which the injury occurred shall reimburse the county in

which the death occurred.

Amended by Acts 1987, 70th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1987; Subsec. (e) amended by Acts 1995, 74th Leg., ch. 255, Sec.

4, eff. Sept. 1, 1995; amended by Acts 1995, 74th Leg., ch. 878,

Sec. 3, eff. Sept. 1, 1995; amended by Acts 1997, 75th Leg., ch.

1022, Sec. 102, eff. Sept. 1, 1997; amended by Acts 1997, 75th

Leg., ch. 1301, Sec. 1, eff. Sept. 1, 1997; Subsecs. (l) to (n)

added by Acts 1997, 75th Leg., ch. 656, Sec. 4, eff. Sept. 1,

1997; Subsec. (c) amended by Acts 1999, 76th Leg., ch. 1071, Sec.

1, eff. August 30, 1999; Subsec. (j) amended by Acts 1999, 76th

Leg., ch. 1132, Sec. 1, eff. Sept. 1, 1999; Subsec. (n) amended

by Acts 2001, 77th Leg., ch. 240, Sec. 1, eff. Sept. 1, 2001;

Subsec. (o) added by Acts 2001, 77th Leg., ch. 237, Sec. 1, eff.

May 22, 2001; Subsec. (d) amended by Acts 2003, 78th Leg., ch.

198, Sec. 2.190, eff. Sept. 1, 2003; Subsec. (n) amended by Acts

2003, 78th Leg., ch. 826, Sec. 4, eff. Sept. 1, 2003; Subsec. (n)

amended by Acts 2003, 78th Leg., ch. 1295, Sec. 4, eff. Sept. 1,

2003.

Art. 49.11. CHEMICAL ANALYSIS. (a) A justice of the peace may

obtain a chemical analysis of a sample taken from a body in order

to determine whether death was caused, in whole or in part, by

the ingestion, injection, or introduction into the body of a

poison or other chemical substance. A justice may obtain a

chemical analysis under this article from a chemist,

toxicologist, pathologist, or other medical expert.

(b) A justice of the peace shall obtain a chemical analysis under

Subsection (a) of this article if requested to do so by the

physician who performed an autopsy on the body.

(c) The commissioners court shall pay a reasonable fee to a

person who conducts a chemical analysis at the request of a

justice of the peace.

Amended by Acts 1987, 70th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1987.

Art. 49.12. LIABILITY OF PERSON PERFORMING AUTOPSY OR TEST. A

person who performs an autopsy or makes a test on a body on the

order of a justice of the peace in the good faith belief that the

order is valid is not liable for damages if the order is invalid.

Amended by Acts 1987, 70th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1987.

Art. 49.13. CONSENT TO AUTOPSY. (a) Consent for a physician to

conduct an autopsy is sufficient if given by the following:

(1) if the deceased was married, the surviving spouse;

(2) if the deceased was married but not survived by a spouse, an

adult child of the deceased;

(3) if the deceased was married but not survived by a spouse, and

a child of the deceased is under the care of a guardian or a

court, the guardian or court having care of the child; or

(4) if the deceased person was unmarried or is not survived by a

spouse or a child, the following persons in the order stated:

(A) a parent;

(B) a guardian;

(C) the next of kin; or

(D) any person who assumes custody of and responsibility for the

burial of the body.

(b) Notwithstanding Subsection (a), consent for a physician to

conduct an autopsy is sufficient if given by the Texas Department

of Criminal Justice or an authorized official of the department

in accordance with Section 501.055, Government Code.

Amended by Acts 1987, 70th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1987; Acts 1997, 75th Leg., ch. 1422, Sec. 4, eff. June 20, 1997.

Art. 49.14. INQUEST HEARING. (a) A justice of the peace

conducting an inquest may hold an inquest hearing if the justice

determines that the circumstances warrant the hearing. The

justice shall hold an inquest hearing if requested to do so by a

district attorney or a criminal district attorney who serves the

county in which the body was found.

(b) An inquest hearing may be held with or without a jury unless

the district attorney or criminal district attorney requests that

the hearing be held with a jury.

(c) A jury in an inquest hearing is composed of six persons.

Jurors shall be summoned in the same manner as are jurors for

county court. A juror who is properly summoned and fails to

appear, other than a juror exempted by law, commits an offense.

An offense under this subsection is punishable by a fine not to

exceed $100.

(d) A justice of the peace may hold a public or a private inquest

hearing. If a person has been arrested and charged with causing

the death of the deceased, the defendant and the defendant's

counsel are entitled to be present at the inquest hearing,

examine witnesses, and introduce evidence.

(e) A justice of the peace may issue a subpoena to enforce the

attendance of a witness at an inquest hearing and may issue an

attachment for a person who is subpoenaed and fails to appear at

the time and place cited on the subpoena.

(f) A justice of the peace may require bail of a witness to

secure the appearance of the witness at an inquest hearing or

before a grand jury, examining court, or other court

investigating a death.

(g) The justice of the peace shall swear witnesses appearing at

an inquest hearing. The justice and an attorney representing the

state may examine witnesses at an inquest hearing. The justice

shall direct that all sworn testimony be reduced to writing and

the justice shall subscribe the transcription.

(h) Only the justice of the peace, a person charged in the death

under investigation, the counsel for the person charged, and an

attorney representing the state may question a witness at an

inquest hearing.

(i) A justice of the peace may hold a person who disrupts the

proceedings of an inquest hearing in contempt of court. A person

who is found in contempt of court under this subsection may be

fined in an amount not to exceed $100 and removed from court by a

peace officer.

Amended by Acts 1987, 70th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1987.

Art. 49.15. INQUEST RECORD. (a) A justice of the peace or other

person authorized under this subchapter to conduct an inquest

shall make an inquest record for each inquest he conducts. The

inquest record must include a report of the events, proceedings,

findings, and conclusions of the inquest. The record must also

include any autopsy prepared in the case and all other papers of

the case. All papers of the inquest record must be marked with

the case number and be clearly indexed and be maintained in the

office of the justice of the peace and be made available to the

appropriate officials upon request.

(b) As part of the inquest record, the justice of the peace shall

make and keep complete and permanent records of all inquest

hearings. The inquest hearing records must include:

(1) the name of the deceased person or, if the person is

unidentified, a description of the body;

(2) the time, date, and place where the body was found;

(3) the time, date, and place where the inquest was held;

(4) the name of every witness who testified at the inquest;

(5) the name of every person who provided to the justice

information pertinent to the inquest;

(6) the amount of bail set for each witness and person charged in

the death;

(7) a transcript of the testimony given by each witness at the

inquest hearing;

(8) the autopsy report, if an autopsy was performed; and

(9) the name of every person arrested as a suspect in the death

who appeared at the inquest and the details of that person's

arrest.

(c) The commissioners court shall pay a reasonable fee to a

person who records or transcribes sworn testimony during an

inquest hearing.

(d) The justice of the peace shall certify a copy of the inquest

summary report and deliver the certified copy in a sealed

envelope to the clerk of the district court. The clerk of the

district court shall retain the summary report subject to an

order by the district court.

Amended by Acts 1987, 70th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1987.

Art. 49.16. ORDERS AND DEATH CERTIFICATES. The justice of the

peace or other person who conducts an inquest under this

subchapter shall sign the death certificate and all orders made

as a necessary part of the inquest.

Amended by Acts 1987, 70th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1987.

Art. 49.17. EVIDENCE. A justice of the peace shall preserve all

tangible evidence that the justice accumulates in the course of

an inquest that tends to show the real cause of death or identify

the person who caused the death. The justice shall:

(1) deposit the evidence with the appropriate law enforcement

agency to be stored in the agency's property room for

safekeeping; or

(2) deliver the evidence to the district clerk for safekeeping

subject to the order of the court.

Amended by Acts 1987, 70th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1987.

Art. 49.18. DEATH IN CUSTODY. (a) If a person confined in a

penal institution dies, the sheriff or other person in charge of

the penal institution shall as soon as practicable inform the

justice of the peace of the precinct where the penal institution

is located of the death.

(b) If a person dies while in the custody of a peace officer or

as a result of a peace officer's use of force or if a person

incarcerated in a jail, correctional facility, or state juvenile

facility dies, the director of the law enforcement agency of

which the officer is a member or of the facility in which the

person was incarcerated shall investigate the death and file a

written report of the cause of death with the attorney general no

later than the 30th day after the date on which the person in

custody or the incarcerated person died. The director shall make

a good faith effort to obtain all facts relevant to the death and

include those facts in the report. The attorney general shall

make the report, with the exception of any portion of the report

that the attorney general determines is privileged, available to

any interested person.

(c) Subsection (a) does not apply to a death that occurs in a

facility operated by or under contract with the Texas Department

of Criminal Justice. Subsection (b) does not apply to a death

that occurs in a facility operated by or under contract with the

Texas Department of Criminal Justice if the death occurs under

circumstances described by Section 501.055(b)(2), Government

Code.

(d) In this article:

(1) "Correctional facility" means a confinement facility or

halfway house operated by or under contract with any division of

the Texas Department of Criminal Justice.

(2) "In the custody of a peace officer" means:

(A) under arrest by a peace officer; or

(B) under the physical control or restraint of a peace officer.

(3) "State juvenile facility" means any facility or halfway

house:

(A) operated by or under contract with the Texas Youth

Commission; or

(B) described by Section 51.02(13) or (14), Family Code.

Amended by Acts 1987, 70th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1987; Subsec. (c) added by Acts 1995, 74th Leg., ch. 321, Sec.

1.106, eff. Sept. 1, 1995; Subsec. (c) amended by Acts 1997, 75th

Leg., ch. 1422, Sec. 1, eff. June 20, 1997; Subsec. (b) amended

by Acts 2003, 78th Leg., ch. 894, Sec. 1, eff. Sept. 1, 2003;

Subsec. (c) amended by Acts 2003, 78th Leg., ch. 894, Sec. 1,

eff. Sept. 1, 2003; Subsec. (d) added by Acts 2003, 78th Leg.,

ch. 894, Sec. 1, eff. Sept. 1, 2003.

Art. 49.19. WARRANT OF ARREST. (a) A justice of the peace who is

conducting an inquest of a death under this subchapter may issue

a warrant for the arrest of a person suspected of causing the

death if:

(1) the justice has knowledge that the person caused the death of

the deceased;

(2) the justice receives an affidavit stating that the person

caused the death; or

(3) evidence is adduced at an inquest hearing that shows probable

cause to believe the person caused the death.

(b) A peace officer who receives an arrest warrant issued by a

justice of the peace shall:

(1) execute the warrant without delay; and

(2) detain the person arrested until the person's discharge is

ordered by the justice of the peace or other proper authority.

(c) A person who is charged in a death and arrested under a

warrant of a justice of the peace shall remain in the custody of

the arresting peace officer and may not be removed from the peace

officer's custody on the authority of a warrant from another

magistrate. A person charged in a death who has not been arrested

under a warrant of a justice of the peace may be arrested on the

order of a magistrate other than the justice of the peace and

examined by that magistrate while an inquest is pending.

Amended by Acts 1987, 70th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1987.

Art. 49.20. REQUISITES OF WARRANT. A warrant of arrest issued

under Article 49.19 of this code is sufficient if it:

(1) is issued in the name of "The State of Texas";

(2) specifies the name of the person whose arrest is ordered or,

if the person's name is unknown, reasonably describes the person;

(3) recites in plain language the offense with which the person

is charged; and

(4) is signed and dated by a justice of the peace.

Amended by Acts 1987, 70th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1987.

Art. 49.21. COMMITMENT OF HOMICIDE SUSPECT. At the conclusion of

an inquest, if a justice of the peace finds that a person who has

been arrested in the case caused or contributed to the death of

the deceased, the justice may:

(1) commit the person to jail; or

(2) require the person to execute a bail bond with security for

the person's appearance before the proper court to answer for the

offense.

Amended by Acts 1987, 70th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1987.

Art. 49.22. SEALING PREMISES OF DECEASED. (a) If a body or body

part that is subject to an inquest under Article 49.04 of this

code is found on premises that were under the sole control of the

deceased, a justice of the peace or other person authorized under

this subchapter to conduct an inquest may direct that the

premises be locked and sealed to prohibit entrance by any person

other than a peace officer conducting an investigation of the

death.

(b) Rent, utility charges, taxes, and all other reasonable

expenses accruing against the property of the deceased during the

time the premises of the deceased are locked and sealed under

this article may be charged against the estate of the deceased.

(c) A person other than a peace officer commits an offense if the

person tampers with or removes a lock or seal placed on premises

under this article.

(d) An offense under this article is a Class B misdemeanor.

Amended by Acts 1987, 70th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1987; Subsec. (d) amended by Acts 1997, 75th Leg., ch. 656, Sec.

5, eff. Sept. 1, 1997; Subsec. (a) amended by Acts 2003, 78th

Leg., ch. 826, Sec. 5, eff. Sept. 1, 2003 and Acts 2003, 78th

Leg., ch. 1295, Sec. 5, eff. Sept. 1, 2003.

Art. 49.23. OFFICE OF DEATH INVESTIGATOR. (a) The commissioners

court of a county may establish an office of death investigator

and employ one or more death investigators to provide assistance

to those persons in the county who conduct inquests. A death

investigator employed under this article is entitled to receive

compensation from the county in an amount set by the

commissioners court. A death investigator serves at the will of

the commissioners court and on terms and conditions set by the

commissioners court.

(b) To be eligible for employment as a death investigator, a

person must have experience or training in investigative

procedures concerning the circumstances, manner, and cause of the

death of a deceased person.

(c) At the request of and under the supervision of a justice of

the peace or other person conducting an inquest, a death

investigator may assist the person conducting the inquest to

investigate the time, place, and manner of death and lock and

seal the premises of the deceased. A death investigator who

assists in an inquest under this subsection shall make a complete

report of the death investigator's activities, findings, and

conclusions to the justice of the peace or other person

conducting the inquest not later than eight hours after the death

investigator completes the investigation.

Amended by Acts 1987, 70th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1987.

Art. 49.24. NOTIFICATION AND REPORT OF DEATH OF RESIDENT OF

INSTITUTION. (a) A superintendent or general manager of an

institution who is required by Article 49.04 to report to a

justice of the peace the death of an individual under the care,

custody, or control of or residing in the institution shall:

(1) notify the office of the attorney general of the individual's

death within 24 hours of the death; and

(2) prepare and submit to the office of the attorney general a

report containing all facts relevant to the individual's death

within 72 hours of the death.

(b) The superintendent or general manager of the institution

shall make a good faith effort to obtain all facts relevant to an

individual's death and to include those facts in the report

submitted under Subsection (a)(2).

(c) The office of the attorney general may investigate each death

reported to the office by an institution that receives payments

through the medical assistance program under Chapter 32, Human

Resources Code.

(d) Except as provided by Subsection (e), the office of the

attorney general shall make a report submitted under Subsection

(a)(2) available to any interested person who submits a written

request for access to the report.

(e) The office of the attorney general may deny a person access

to a report or a portion of a report filed under Subsection

(a)(2) if the office determines that the report or a portion of

the report is:

(1) privileged from discovery; or

(2) exempt from required public disclosure under Chapter 552,

Government Code.

(f) This article does not relieve a superintendent or general

manager of an institution of the duty of making any other

notification or report of an individual's death as required by

law.

(g) For the purposes of this article, the definition of

"institution" excludes hospitals.

Added by Acts 2003, 78th Leg., ch. 894, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

392, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. DUTIES PERFORMED BY MEDICAL EXAMINERS

Art. 49.25. MEDICAL EXAMINERS.

Office authorized

Sec. 1. Subject to the provisions of this Act, the Commissioners

Court of any county having a population of more than one million

and not having a reputable medical school as defined in Articles

4501 and 4503, Revised Civil Statutes of Texas, shall establish

and maintain the office of medical examiner, and the

Commissioners Court of any county may establish and provide for

the maintenance of the office of medical examiner. Population

shall be according to the last preceding federal census.

Multi-county District; Joint Office

Sec. 1-a. (a) The commissioners courts of two or more counties

may enter into an agreement to create a medical examiners

district and to jointly operate and maintain the office of

medical examiner of the district. The district must include the

entire area of all counties involved. The counties within the

district must, when taken together, form a continuous area.

(b) There may be only one medical examiner in a medical examiners

district, although he may employ, within the district, necessary

staff personnel. When a county becomes a part of a medical

examiners district, the effect is the same within the county as

if the office of medical examiner had been established in that

county alone. The district medical examiner has all the powers

and duties within the district that a medical examiner who serves

in a single county has within that county.

(c) The commissioners court of any county which has become a part

of a medical examiners district may withdraw the county from the

district, but twelve months' notice of withdrawal must be given

to the commissioners courts of all other counties in the

district.

Appointments and Qualifications

Sec. 2. The commissioners court shall appoint the medical

examiner, who shall serve at the pleasure of the commissioners

court. No person shall be appointed medical examiner unless he is

a physician licensed by the State Board of Medical Examiners. To

the greatest extent possible, the medical examiner shall be

appointed from persons having training and experience in

pathology, toxicology, histology and other medico-legal sciences.

The medical examiner shall devote so much of his time and energy

as is necessary in the performance of the duties conferred by

this Article.

Assistants

Sec. 3. The medical examiner may, subject to the approval of the

commissioners court, employ such deputy examiners, scientific

experts, trained technicians, officers and employees as may be

necessary to the proper performance of the duties imposed by this

Article upon the medical examiner.

Salaries

Sec. 4. The commissioners court shall establish and pay the

salaries and compensations of the medical examiner and his staff.

Offices

Sec. 5. The commissioners court shall provide the medical

examiner and his staff with adequate office space and shall

provide laboratory facilities or make arrangements for the use of

existing laboratory facilities in the county, if so requested by

the medical examiner.

Death investigations

Sec. 6. (a) Any medical examiner, or his duly authorized deputy,

shall be authorized, and it shall be his duty, to hold inquests

with or without a jury within his county, in the following cases:

1. When a person shall die within twenty-four hours after

admission to a hospital or institution or in prison or in jail;

2. When any person is killed; or from any cause dies an unnatural

death, except under sentence of the law; or dies in the absence

of one or more good witnesses;

3. When the body or a body part of a person is found, the cause

or circumstances of death are unknown, and:

(A) the person is identified; or

(B) the person is unidentified;

4. When the circumstances of the death of any person are such as

to lead to suspicion that he came to his death by unlawful means;

5. When any person commits suicide, or the circumstances of his

death are such as to lead to suspicion that he committed suicide;

6. When a person dies without having been attended by a duly

licensed and practicing physician, and the local health officer

or registrar required to report the cause of death under Section

193.005, Health and Safety Code, does not know the cause of

death. When the local health officer or registrar of vital

statistics whose duty it is to certify the cause of death does

not know the cause of death, he shall so notify the medical

examiner of the county in which the death occurred and request an

inquest;

7. When the person is a child who is younger than six years of

age and the death is reported under Chapter 264, Family Code; and

8. When a person dies who has been attended immediately preceding

his death by a duly licensed and practicing physician or

physicians, and such physician or physicians are not certain as

to the cause of death and are unable to certify with certainty

the cause of death as required by Section 193.004, Health and

Safety Code. In case of such uncertainty the attending physician

or physicians, or the superintendent or general manager of the

hospital or institution in which the deceased shall have died,

shall so report to the medical examiner of the county in which

the death occurred, and request an inquest.

(b) The inquests authorized and required by this Article shall be

held by the medical examiner of the county in which the death

occurred.

(c) In making such investigations and holding such inquests, the

medical examiner or an authorized deputy may administer oaths and

take affidavits. In the absence of next of kin or legal

representatives of the deceased, the medical examiner or

authorized deputy shall take charge of the body and all property

found with it.

Organ Transplant Donors; Notice; Inquests

Sec. 6a. (a) When death occurs to an individual designated a

prospective organ donor for transplantation by a licensed

physician under circumstances requiring the medical examiner of

the county in which death occurred, or the medical examiner's

authorized deputy, to hold an inquest, the medical examiner, or a

member of his staff will be so notified by the administrative

head of the facility in which the transplantation is to be

performed.

(b) When notified pursuant to Subsection (a) of this Section, the

medical examiner or the medical examiner's deputy shall perform

an inquest on the deceased prospective organ donor.

Reports of Death

Sec. 7. (a) Any police officer, superintendent or general manager

of an institution, physician, or private citizen who shall become

aware of a death under any of the circumstances set out in

Section 6(a) of this Article, shall immediately report such death

to the office of the medical examiner or to the city or county

police departments; any such report to a city or county police

department shall be immediately transmitted to the office of the

medical examiner.

(b) A person investigating a death described by Subdivision 3(B)

of Section 6(a) shall report the death to the missing children

and missing persons information clearinghouse of the Department

of Public Safety and the national crime information center not

later than the 10th working day after the date the investigation

began.

(c) A superintendent or general manager of an institution who

reports a death under Subsection (a) must comply with the notice

and reporting requirements of Article 49.24. The office of the

attorney general has the same powers and duties provided the

office under that article regarding the dissemination and

investigation of the report.

Removal of Bodies

Sec. 8. When any death under circumstances set out in Section 6

shall have occurred, the body shall not be disturbed or removed

from the position in which it is found by any person without

authorization from the medical examiner or authorized deputy,

except for the purpose of preserving such body from loss or

destruction or maintaining the flow of traffic on a highway,

railroad or airport.

Autopsy

Sec. 9. (a) If the cause of death shall be determined beyond a

reasonable doubt as a result of the investigation, the medical

examiner shall file a report thereof setting forth specifically

the cause of death with the district attorney or criminal

district attorney, or in a county in which there is no district

attorney or criminal district attorney with the county attorney,

of the county in which the death occurred. If in the opinion of

the medical examiner an autopsy is necessary, or if such is

requested by the district attorney or criminal district attorney,

or county attorney where there is no district attorney or

criminal district attorney, the autopsy shall be immediately

performed by the medical examiner or a duly authorized deputy. In

those cases where a complete autopsy is deemed unnecessary by the

medical examiner to ascertain the cause of death, the medical

examiner may perform a limited autopsy involving the taking of

blood samples or any other samples of body fluids, tissues or

organs, in order to ascertain the cause of death or whether a

crime has been committed. In the case of a body of a human being

whose identity is unknown, the medical examiner may authorize

such investigative and laboratory tests and processes as are

required to determine its identity as well as the cause of death.

In performing an autopsy the medical examiner or authorized

deputy may use the facilities of any city or county hospital

within the county or such other facilities as are made available.

Upon completion of the autopsy, the medical examiner shall file a

report setting forth the findings in detail with the office of

the district attorney or criminal district attorney of the

county, or if there is no district attorney or criminal district

attorney, with the county attorney of the county.

(b) A medical examination on an unidentified person shall include

the following information to enable a timely and accurate

identification of the person:

(1) all available fingerprints and palm prints;

(2) dental charts and radiographs (X-rays) of the person's teeth;

(3) frontal and lateral facial photographs with scale indicated;

(4) notation and photographs, with scale indicated, of a

significant scar, mark, tattoo, or item of clothing or other

personal effect found with or near the body;

(5) notation of antemortem medical conditions;

(6) notation of observations pertinent to the estimation of time

of death; and

(7) precise documentation of the location of burial of the

remains.

(c) A medical examination on an unidentified person may include

the following information to enable a timely and accurate

identification of the person:

(1) full body radiographs (X-rays); and

(2) hair specimens with roots.

Disinterments and Cremations

Sec. 10. When a body upon which an inquest ought to have been

held has been interred, the medical examiner may cause it to be

disinterred for the purpose of holding such inquest.

Before any body, upon which an inquest is authorized by the

provisions of this Article, can be lawfully cremated, an autopsy

shall be performed thereon as provided in this Article, or a

certificate that no autopsy was necessary shall be furnished by

the medical examiner. Before any dead body can be lawfully

cremated, the owner or operator of the crematory shall demand and

be furnished with a certificate, signed by the medical examiner

of the county in which the death occurred showing that an autopsy

was performed on said body or that no autopsy thereon was

necessary. It shall be the duty of the medical examiner to

determine whether or not, from all the circumstances surrounding

the death, an autopsy is necessary prior to issuing a certificate

under the provisions of this section. No autopsy shall be

required by the medical examiner as a prerequisite to cremation

in case death is caused by the pestilential diseases of Asiatic

cholera, bubonic plague, typhus fever, or smallpox. All

certificates furnished to the owner or operator of a crematory by

any medical examiner, under the terms of this Article, shall be

preserved by such owner or operator of such crematory for a

period of two years from the date of the cremation of said body.

A medical examiner is not required to perform an autopsy on the

body of a deceased person whose death was caused by a

communicable disease during a public health disaster.

Waiting Period Between Death and Cremation

Sec. 10a. The body of a deceased person shall not be cremated

within 48 hours after the time of death as indicated on the

regular death certificate, unless the death certificate indicates

death was caused by the pestilential diseases of Asiatic cholera,

bubonic plague, typhus fever, or smallpox, or unless the time

requirement is waived in writing by the county medical examiner

or, in counties not having a county medical examiner, a justice

of the peace. In a public health disaster, the commissioner of

public health may designate other communicable diseases for which

cremation within 48 hours of the time of death is authorized.

Disposal of Unidentified Body

Sec. 10b. If the body of a deceased person is unidentified, a

person may not cremate or direct the cremation of the body under

this article. If the body is buried, the investigating agency

responsible for the burial shall record and maintain for not less

than 10 years all information pertaining to the body and the

location of burial.

Records

Sec. 11. The medical examiner shall keep full and complete

records properly indexed, giving the name if known of every

person whose death is investigated, the place where the body was

found, the date, the cause and manner of death, and shall issue a

death certificate. The full report and detailed findings of the

autopsy, if any, shall be a part of the record. Copies of all

records shall promptly be delivered to the proper district,

county, or criminal district attorney in any case where further

investigation is advisable. The records are subject to required

public disclosure in accordance with Chapter 552, Government

Code, except that a photograph or x-ray of a body taken during an

autopsy is excepted from required public disclosure in accordance

with Chapter 552, Government Code, but is subject to disclosure:

(1) under a subpoena or authority of other law; or

(2) if the photograph or x-ray is of the body of a person who

died while in the custody of law enforcement.

Transfer of Duties of Justice of Peace

Sec. 12. When the commissioners court of any county shall

establish the office of medical examiner, all powers and duties

of justices of the peace in such county relating to the

investigation of deaths and inquests shall vest in the office of

the medical examiner. Any subsequent General Law pertaining to

the duties of justices of the peace in death investigations and

inquests shall apply to the medical examiner in such counties as

to the extent not inconsistent with this Article, and all laws or

parts of laws otherwise in conflict herewith are hereby declared

to be inapplicable to this Article.

Use of Forensic Anthropologist

Sec. 13. On discovering the body or body part of a deceased

person in the circumstances described by Subdivision 3(B) of

Section 6(a), the medical examiner may request the aid of a

forensic anthropologist in the examination of the body or body

part. The forensic anthropologist must hold a doctoral degree in

anthropology with an emphasis in physical anthropology. The

forensic anthropologist shall attempt to establish whether the

body or body part is of a human or animal, whether evidence of

childbirth, injury, or disease exists, and the sex, race, age,

stature, and physical anomalies of the body or body part. The

forensic anthropologist may also attempt to establish the cause,

manner, and time of death.

Penalty

Sec. 14. (a) A person commits an offense if the person knowingly

violates this article.

(b) An offense under this section is a Class B misdemeanor.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1969, 61st Leg., p. 1033, ch. 336, Sec. 1, eff. May 27, 1969;

Acts 1969, 61st Leg., p. 1619, ch. 500, Sec. 1, eff. June 10,

1969; Acts 1971, 62nd Leg., p. 1165, ch. 270, Sec. 1, eff. Aug.

30, 1971; Acts 1975, 64th Leg., p. 1826, ch. 562, Sec. 1, eff.

Sept. 1, 1975.

Sec. 6a amended by Acts 1989, 71st Leg., ch. 1205, Sec. 1, eff.

June 16, 1989; Sec. 1 amended by Acts 1991, 72nd Leg., ch. 597,

Sec. 58, eff. Sept. 1, 1991; Sec. 6, subds. 6, 7 amended by Acts

1991, 72nd Leg., ch. 14, Sec. 284(66), (67), eff. Sept. 1, 1991;

Sec. 10 amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(69),

eff. Sept. 1, 1991; Sec. 6 amended by Acts 1995, 74th Leg., ch.

255, Sec. 5, eff. Sept. 1, 1995; amended by Acts 1995, 74th Leg.,

ch. 878, Sec. 4, eff. Sept. 1, 1995; Secs. 6, 7, 9 amended by and

Sec. 10b added by Acts 1997, 75th Leg., ch. 656, Sec. 6, eff.

Sept. 1, 1997; Sec. 13 added by Acts 1997, 75th Leg., ch. 656,

Sec. 6, eff. Sept. 1, 1997; Sec. 14 renumbered from Sec. 13 and

amended by Acts 1997, 75th Leg., ch. 656, Sec. 6, eff. Sept. 1,

1997; Sec. 11 amended by Acts 1999, 76th Leg., ch. 607, Sec. 2,

eff. Sept. 1, 1999; Sec. 6(a) amended by Acts 2003, 78th Leg.,

ch. 826, Sec. 6, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch.

1295, Sec. 6; Sec. 7(a) amended by Acts 2003, 78th Leg., ch. 894,

Sec. 3, eff. Sept. 1, 2003; Sec. 7(c) added by Acts 2003, 78th

Leg., ch. 894, Sec. 3, eff. Sept. 1, 2003; Secs. 10, 10a amended

by Acts 2003, 78th Leg., ch. 198, Sec. 2.191, eff. Sept. 1, 2003;

Sec. 13 amended by Acts 2003, 78th Leg., ch. 826, Sec. 7, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1295, Sec. 7, eff. Sept.

1, 2003.



CHAPTER 50. FIRE INQUESTS

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 50. FIRE INQUESTS

Art. 50.01. INVESTIGATIONS. When an affidavit is made by a

credible person before any justice of the peace that there is

ground to believe that any building has been unlawfully set or

attempted to be set on fire, such justice shall cause the truth

of such complaint to be investigated.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 50.02. PROCEEDINGS. The proceedings in such case shall be

governed by the laws relating to inquests upon dead bodies. The

officer conducting such investigations shall have the same powers

as are conferred upon justices of the peace in the preceding

Articles of this Chapter.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 50.03. VERDICT IN FIRE INQUEST. The jury after inspecting

the place in question and after hearing the testimony, shall

deliver to the justice holding such inquest its written signed

verdict in which it shall find and certify how and in what manner

such fire happened or was attempted, and all the circumstances

attending the same, and who are guilty thereof, and in what

manner. If such a jury is unable to so ascertain, it shall find

and certify accordingly.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1973, 63rd Leg., p. 968, ch. 399, Sec. 2(A), eff. Jan. 1, 1974.

Art. 50.04. WITNESSES BOUND OVER. If the jury finds that any

building has been unlawfully set on fire or has been attempted so

to be, the justice holding such inquest shall bind over the

witnesses to appear and testify before the next grand jury of the

county in which such offense was committed.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 50.05. WARRANT FOR ACCUSED. If the person charged with the

offense, if any, be not in custody, the justice of the peace

shall issue a warrant for his arrest, and when arrested, such

person shall be dealt with as in other like cases.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 50.06. TESTIMONY WRITTEN DOWN. In all such investigations,

the testimony of all witnesses examined before the jury shall be

reduced to writing by or under the direction of the justice and

signed by each witness. Such testimony together with the verdict

and all bail bonds taken in the case shall be certified to and

returned by the justice to the next district or criminal district

court of his county.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 50.07. COMPENSATION. The pay of the officers and jury

making such investigation shall be the same as that allowed for

the holding of an inquest upon a dead body, so far as applicable,

and shall be paid in like manner.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.



CHAPTER 51. FUGITIVES FROM JUSTICE

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 51. FUGITIVES FROM JUSTICE

Art. 51.01. DELIVERED UP. A person in any other State of the

United States charged with treason or any felony who shall flee

from justice and be found in this State, shall on demand of the

executive authority of the State from which he fled, be delivered

up, to be removed to the State having jurisdiction of the crime.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 51.02. TO AID IN ARREST. All peace officers of the State

shall give aid in the arrest and detention of a fugitive from any

other State that he may be held subject to a requisition by the

Governor of the State from which he fled.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 51.03. MAGISTRATE'S WARRANT. When a complaint is made to a

magistrate that any person within his jurisdiction is a fugitive

from justice from another State, he shall issue a warrant of

arrest directing a peace officer to apprehend and bring the

accused before him.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 51.04. COMPLAINT. The complaint shall be sufficient if it

recites:

1. The name of the person accused;

2. The State from which he has fled;

3. The offense committed by the accused;

4. That he has fled to this State from the State where the

offense was committed; and

5. That the act alleged to have been committed by the accused is

a violation of the penal law of the State from which he fled.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 51.05. BAIL OR COMMITMENT. When the accused is brought

before the magistrate, he shall hear proof, and if satisfied that

the accused is charged in another State with the offense named in

the complaint, he shall require of him bail with sufficient

security, in such amount as the magistrate deems reasonable, to

appear before such magistrate at a specified time. In default of

such bail, he may commit the defendant to jail to await a

requisition from the Governor of the State from which he fled. A

properly certified transcript of an indictment against the

accused is sufficient to show that he is charged with the crime

alleged. One arrested under the provisions of this title shall

not be committed or held to bail for a longer time than ninety

days.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 51.06. NOTICE OF ARREST. The magistrate who held or

committed such fugitive shall immediately notify the Secretary of

State and the district or county attorney of his county of such

fact and the date thereof, stating the name of such fugitive, the

State from which he fled, and the crime with which he is charged;

and such officers so notified shall in turn notify the Governor

of the proper State.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 51.07. DISCHARGE. A fugitive not arrested under a warrant

from the Governor of this State before the expiration of ninety

days from the day of his commitment or the date of the bail shall

be discharged.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 51.08. SECOND ARREST. A person who has once been arrested

under the provisions of this title and discharged under the

provisions of the preceding Article or by habeas corpus shall not

be again arrested upon a charge of the same offense, except by a

warrant from the Governor of this State.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 51.09. GOVERNOR MAY DEMAND FUGITIVE. When the Governor

deems it proper to demand a person who has committed an offense

in this State and has fled to another State, he may commission

any suitable person to take such requisition. The accused, if

brought back to the State, shall be delivered up to the sheriff

of the county in which it is alleged he has committed the

offense.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 51.10. PAY OF AGENT; TRAVELING EXPENSES.

Sec. 1. The officer or person so commissioned shall receive as

compensation the actual and necessary traveling expenses upon

requisition of the Governor to be allowed by such Governor and to

be paid out of the State Treasury upon a certificate of the

Governor reciting the services rendered and the allowance

therefor.

Sec. 2. The commissioners court of the county where an offense is

committed may in its discretion, on the request of the sheriff

and the recommendation of the district attorney, pay the actual

and necessary traveling expenses of the officer or person so

commissioned out of any fund or funds not otherwise pledged.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 51.11. REWARD. The Governor may offer a reward for the

apprehension of one accused of a felony in this State who is

evading arrest, by causing such offer to be published in such

manner as he deems most likely to effect the arrest. The reward

shall be paid out of the State Treasury to the person who becomes

entitled to it upon a certificate of the Governor reciting the

facts which entitle such person to receive it.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 51.12. SHERIFF TO REPORT. Each sheriff upon the close of

any regular term of the district or criminal district court in

his county, or within thirty days thereafter, shall make out and

mail to the Director of the Department of Public Safety a

certified list of all persons, who, after indictment for a

felony, have fled from said county. Such lists shall contain the

full name of each such fugitive, the offense with which he is

charged, and a description giving his age, height, weight, color

and occupation, the complexion of the skin and the color of eyes

and hair, and any peculiarity in person, speech, manner or gait

that may serve to identify such person so far as the sheriff may

be able to give them. The Director of the Department of Public

Safety shall prescribe and forward to all sheriffs the necessary

blanks upon which are to be made the lists herein required.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 51.13. UNIFORM CRIMINAL EXTRADITION ACT.

Definitions

Sec. 1. Where appearing in this Article, the term "Governor"

includes any person performing the functions of Governor by

authority of the laws of this State. The term "Executive

Authority" includes the Governor, and any person performing the

functions of Governor in a State other than this State, and the

term "State", referring to a State other than this State,

includes any other State organized or unorganized of the United

States of America.

Fugitives from Justice; Duty of Governor

Sec. 2. Subject to the provisions of this Article, the provisions

of the Constitution of the United States controlling, and any and

all Acts of Congress enacted in pursuance thereof, it is the duty

of the Governor of this State to have arrested and delivered up

to the Executive Authority of any other State of the United

States any person charged in that State with treason, felony, or

other crime, who has fled from justice and is found in this

State.

Form of Demand

Sec. 3. No demand for the extradition of a person charged with

crime in another State shall be recognized by the Governor unless

in writing, alleging, except in cases arising under Section 6,

that the accused was present in the demanding State at the time

of the commission of the alleged crime, and that thereafter he

fled from the State, and accompanied by a copy of an indictment

found or by information supported by affidavit in the State

having jurisdiction of the crime, or by a copy of an affidavit

before a magistrate there, together with a copy of any warrant

which issued thereupon; or by a copy of a judgment of conviction

or of a sentence imposed in execution thereof, together with a

statement by the Executive Authority of the demanding State that

the person claimed has escaped from confinement or has broken the

terms of his bail, probation or parole. The indictment,

information, or affidavit made before the magistrate must

substantially charge the person demanded with having committed a

crime under the law of that State; and the copy of indictment,

information, affidavit, judgment of conviction or sentence must

be authenticated by the Executive Authority making the demand;

provided, however, that all such copies of the aforesaid

instruments shall be in duplicate, one complete set of such

instruments to be delivered to the defendant or to his attorney.

Governor May Investigate Case

Sec. 4. When a demand shall be made upon the Governor of this

State by the Executive Authority of another State for the

surrender of a person so charged with crime, the Governor may

call upon the Secretary of State, Attorney General or any

prosecuting officer in this State to investigate or assist in

investigating the demand, and to report to him the situation and

circumstances of the person so demanded, and whether he ought to

be surrendered.

Extradition of Persons Imprisoned or Awaiting Trial in Another

State or Who have Left the Demanding State Under Compulsion

Sec. 5. When it is desired to have returned to this State a

person charged in this State with a crime, and such person is

imprisoned or is held under criminal proceedings then pending

against him in another State, the Governor of this State may

agree with the Executive Authority of such other State for the

extradition of such person before the conclusion of such

proceedings or his term of sentence in such other State, upon

condition that such person be returned to such other State at the

expense of this State as soon as the prosecution in this State is

terminated.

The Governor of this State may also surrender on demand of the

Executive Authority of any other State any person in this State

who is charged in the manner provided in Section 23 of this Act

with having violated the laws of the State whose Executive

Authority is making the demand, even though such person left the

demanding State involuntarily.

Extradition of Persons Not Present in Demanding State at Time of

Commission of Crime

Sec. 6. The Governor of this State may also surrender, on demand

of the Executive Authority of any other State, any person in this

State charged in such other State in the manner provided in

Section 3 with committing an act in this State, or in a third

State, intentionally resulting in a crime in the State whose

Executive Authority is making the demand, and the provisions of

this Article not otherwise inconsistent, shall apply to such

cases, even though the accused was not in that State at the time

of the commission of the crime, and has not fled therefrom.

Issue of Governor's Warrant of Arrest; Its Recitals

Sec. 7. If the Governor decides that the demand should be

complied with, he shall sign a warrant of arrest, which shall be

sealed with the state seal and be directed to any peace officer

or other person whom he may think fit to entrust with the

execution thereof. The warrant must substantially recite the

facts necessary to the validity of its issuance.

Manner and Place of Execution

Sec. 8. Such warrant shall authorize the peace officer or other

person to whom directed to arrest the accused at any time and any

place where he may be found within the State and to command the

aid of all peace officers and other persons in the execution of

the warrant, and to deliver the accused, subject to the

provisions of this Article to the duly authorized agent of the

demanding State.

Authority of Arresting Officer

Sec. 9. Every such peace officer or other person empowered to

make the arrest, shall have the same authority, in arresting the

accused, to command assistance therein, as peace officers have by

law in the execution of any criminal process directed to them,

with like penalties against those who refuse their assistance.

Rights of Accused Person; Application for Writ of Habeas Corpus

Sec. 10. No person arrested upon such warrant shall be delivered

over to the agent whom the Executive Authority demanding him

shall have appointed to receive him unless he shall first be

taken forthwith before a judge of a court of record in this

State, who shall inform him of the demand made for his surrender

and of the crime with which he is charged, and that he has the

right to demand and procure legal counsel; and if the prisoner or

his counsel shall state that he or they desire to test the

legality of his arrest, the judge of such court of record shall

fix a reasonable time to be allowed him within which to apply for

a writ of habeas corpus. When such a writ is applied for, notice

thereof, and of the time and place of hearing thereon, shall be

given to the prosecuting officer of the county in which the

arrest is made and in which the accused is in custody, and to the

said agent of the demanding State.

Penalty for Non-compliance With Preceding Section

Sec. 11. Any officer who shall deliver to the agent for

extradition of the demanding State a person in his custody under

the Governor's warrant, in wilful disobedience to Section 10 of

this Act, shall be guilty of a misdemeanor and, on conviction,

shall be fined not more than one thousand dollars or be

imprisoned not more than six months, or both.

Confinement in Jail, When Necessary

Sec. 12. The officer or persons executing the Governor's warrant

of arrest, or the agent of the demanding State to whom the

prisoner may have been delivered may, when necessary, confine the

prisoner in the jail of any county or city through which he may

pass; and the keeper of such jail must receive and safely keep

the prisoner until the officer or person having charge of him is

ready to proceed on his route, such officer or person being

chargeable with the expense of keeping.

The officer or agent of a demanding State to whom a prisoner may

have been delivered following extradition proceedings in another

State, or to whom a prisoner may have been delivered after

waiving extradition in such other State, and who is passing

through this State with such a prisoner for the purpose of

immediately returning such prisoner to the demanding State may,

when necessary, confine the prisoner in the jail of any county or

city through which he may pass; and the keeper of such jail must

receive and safely keep the prisoner until the officer or agent

having charge of him is ready to proceed on his route, such

officer or agent, however, being chargeable with the expense of

keeping; provided, however, that such officer or agent shall

produce and show to the keeper of such jail satisfactory written

evidence of the fact that he is actually transporting such

prisoner to the demanding State after a requisition by the

Executive Authority of such demanding State. Such prisoner shall

not be entitled to demand a new requisition while in this State.

Arrest Prior to Requisition

Sec. 13. Whenever any person within this State shall be charged

on the oath of any credible person before any judge or magistrate

of this State with the commission of any crime in any other State

and except in cases arising under Section 6, with having fled

from justice, or with having been convicted of a crime in that

State and having escaped from confinement, or having broken the

terms of his bail, probation or parole, or whenever complaint

shall have been made before any judge or magistrate in this State

setting forth on the affidavit of any credible person in another

State that a crime has been committed in such other State and

that the accused has been charged in such State with the

commission of the crime, and except in cases arising under

Section 6, has fled from justice, or with having been convicted

of a crime in that State and having escaped from confinement, or

having broken the terms of his bail, probation or parole and is

believed to be in this State, the judge or magistrate shall issue

a warrant directed to any peace officer commanding him to

apprehend the person named therein, wherever he may be found in

this State, and to bring him before the same or any other judge,

magistrate or court who or which may be available in or

convenient of access to the place where the arrest may be made,

to answer the charge or complaint and affidavit, and a certified

copy of the sworn charge or complaint and affidavit upon which

the warrant is issued shall be attached to the warrant.

Arrest Without a Warrant

Sec. 14. The arrest of a person may be lawfully made also by any

peace officer or private person, without a warrant upon

reasonable information that the accused stands charged in the

courts of a State with a crime punishable by death or

imprisonment for a term exceeding one year, but when so arrested

the accused must be taken before a judge or magistrate with all

practicable speed and complaint must be made against him under

oath setting forth the ground for the arrest as in the preceding

section; and thereafter his answer shall be heard as if he had

been arrested on a warrant.

Commitment to Await Requisition; Bail

Sec. 15. If from the examination before the judge or magistrate

it appears that the person held is the person charged with having

committed the crime alleged and except in cases arising under

Section 6, that he has fled from justice, the judge or magistrate

must, by warrant reciting the accusation, commit him to the

county jail for such time not exceeding thirty days and specified

in the warrant, as will enable the arrest of the accused to be

made under a warrant of the Governor on a requisition of the

Executive Authority of the State having jurisdiction of the

offense, unless the accused give bail as provided in the next

section, or until he shall be legally discharged.

Bail; In What Cases; Conditions of Bond

Sec. 16. Unless the offense with which the prisoner is charged is

shown to be an offense punishable by death or life imprisonment

under the laws of the State in which it was committed, a judge or

magistrate in this State may admit the person arrested to bail by

bond, with sufficient sureties and in such sum as he deems

proper, conditioned for his appearance before him at a time

specified in such bond, and for his surrender, to be arrested

upon the warrant of the Governor in this State.

Extension of Time of Commitment; Adjournment

Sec. 17. If the accused is not arrested under warrant of the

Governor by the expiration of the time specified in the warrant

or bond, a judge or magistrate may discharge him or may recommit

him for a further period not to exceed sixty days, or a judge or

magistrate may again take bail for his appearance and surrender,

as provided in Section 16, but within a period not to exceed

sixty days after the date of such new bond.

Forfeiture of Bail

Sec. 18. If the prisoner is admitted to bail and fails to appear

and surrender himself according to the conditions of his bond,

the judge, or magistrate by proper order, shall declare the bond

forfeited and order his immediate arrest without warrant if he be

within this State. Recovery may be had on such bond in the name

of the State as in the case of other bonds given by the accused

in criminal proceedings within this State.

Persons Under Criminal Prosecution in this State at the Time of

Requisition

Sec. 19. If a criminal prosecution has been instituted against

such person under the laws of this State and is still pending,

the Governor, in his discretion, either may surrender him on

demand of the Executive Authority of another State or hold him

until he has been tried and discharged or convicted and punished

in this State.

Guilt or Innocence of Accused, When Inquired Into

Sec. 20. The guilt or innocence of the accused as to the crime of

which he is charged may not be inquired into by the Governor or

in any proceeding after the demand for extradition accompanied by

a charge of crime in legal form as above provided shall have been

presented to the Governor, except as it may be involved in

identifying the person held as the person charged with the crime.

Governor May Recall Warrant or Issue Alias

Sec. 21. The governor may recall his warrant of the arrest or may

issue another warrant whenever he deems proper. Each warrant

issued by the Governor shall expire and be of no force and effect

when not executed within one year from the date thereof.

Fugitives from this State; Duty of Governor

Sec. 22. Whenever the Governor of this State shall demand a

person charged with crime or with escaping from confinement or

breaking the terms of his bail, probation or parole in this

State, from the Executive Authority of any other State, or from

the Chief Justice or an Associate Justice of the Supreme Court of

the District of Columbia authorized to receive such demand under

the laws of the United States, he shall issue a warrant under the

state seal, to some agent, commanding him to receive the person

so charged if delivered to him and convey him to the proper

officer of the county in this State in which the offense was

committed, or in which the prosecution for such offense is then

pending.

Application for Issuance of Requisition; By Whom Made; Contents

Sec. 23. 1. When the return to this State of a person charged

with crime in this State is required, the State's attorney shall

present to the Governor his written motion for a requisition for

the return of the person charged, in which motion shall be stated

the name of the person so charged, the crime charged against him,

the approximate time, place and circumstances of its commission,

the State in which he is believed to be, including the location

of the accused therein at the time the motion is made and

certifying that, in the opinion of the said State's attorney the

ends of justice require the arrest and return of the accused to

this State for trial and that the proceeding is not instituted to

enforce a private claim.

2. When the return to this State is required of a person who has

been convicted of a crime in this State and has escaped from

confinement, or broken the terms of his bail, probation or

parole, the prosecuting attorney of the county in which the

offense was committed, the parole board, or the warden of the

institution or sheriff of the county, from which escape was made,

shall present to the Governor a written application for a

requisition for the return of such person, in which application

shall be stated the name of the person, the crime of which he was

convicted, the circumstances of his escape from confinement, or

the circumstances of the breach of the terms of his bail,

probation or parole, the State in which he is believed to be,

including the location of the person therein at the time

application is made.

3. The application shall be verified by affidavit, shall be

executed in duplicate and shall be accompanied by two certified

copies of the indictment returned, or information and affidavit

filed, or of the complaint made to the judge or magistrate,

stating the offense with which the accused is charged, or of the

judgment of conviction or of the sentence. The prosecuting

officer, parole board, warden or sheriff may also attach such

further affidavits and other documents in duplicate as he shall

deem proper to be submitted with such application. One copy of

the application, with the action of the Governor indicated by

endorsement thereon, and one of the certified copies of the

indictment, complaint, information, and affidavits, or of the

judgment of conviction or of the sentence shall be filed in the

office of the Governor. The other copies of all papers shall be

forwarded with the Governor's requisition.

Costs and Expenses

Sec. 24. In all cases of extradition, the commissioners court of

the county where an offense is alleged to have been committed, or

in which the prosecution is then pending may in its discretion,

on request of the sheriff and the recommendation of the

prosecuting attorney, pay the actual and necessary expenses of

the officer or person commissioned to receive the person charged,

out of any county fund or funds not otherwise pledged.

Immunity from Service of Process in Certain Civil Cases

Sec. 25. A person brought into this State by, or after waiver of,

extradition based on a criminal charge shall not be subject to

service of personal process in civil actions arising out of the

same facts as the criminal proceeding to answer which he is being

or has been returned, until he has been convicted in the criminal

proceeding, or if acquitted, until he has had reasonable

opportunity to return to the State from which he was extradited.

Written Waiver of Extradition Proceedings

Sec. 25a. Any person arrested in this State charged with having

committed any crime in another State or alleged to have escaped

from confinement, or broken the terms of his bail, probation, or

parole may waive the issuance and service of the warrant provided

for in Sections 7 and 8 and all other procedure incidental to

extradition proceedings, by executing or subscribing in the

presence of a judge or any court of record within this State a

writing which states that he consents to return to the demanding

State; provided, however, that before such waiver shall be

executed or subscribed by such person it shall be the duty of

such judge to inform such person of his rights to the issuance

and service of a warrant of extradition and to obtain a writ of

habeas corpus as provided for in Section 10.

If and when such consent has been duly executed it shall

forthwith be forwarded to the office of the Governor of this

State and filed therein. The judge shall direct the officer

having such person in custody to deliver forthwith such person to

the duly accredited agent or agents of the demanding State, and

shall deliver or cause to be delivered to such agent or agents a

copy of such consent; provided, however, that nothing in this

section shall be deemed to limit the rights of the accused person

to return voluntarily and without formality to the demanding

State, nor shall this waiver procedure be deemed to be an

exclusive procedure or to limit the powers, rights or duties of

the officers of the demanding State or of this State.

Non-waiver by this State

Sec. 25b. Nothing in this Act contained shall be deemed to

constitute a waiver by this State of its right, power or

privilege to try such demanded person for crime committed within

this State, or of its right, power or privilege to regain custody

of such person by extradition proceedings or otherwise for the

purpose of trial, sentence or punishment for any crime committed

within this State, nor shall any proceedings had under this

Article which result, or fail to result in, extradition to be

deemed a waiver by this State of any of its rights, privileges or

jurisdiction in any way whatsoever.

No Right of Asylum, No Immunity from Other Criminal Prosecutions

While in this State

Sec. 26. After a person has been brought back to this State by,

or after waiver of extradition proceedings, he may be tried in

this State for other crimes which he may be charged with having

committed here as well as that specified in the requisition for

his extradition.

Interpretation

Sec. 27. The provisions of this Article shall be interpreted and

construed as to effectuate its general purposes to make uniform

the law of those States which enact it.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Sec. 22 amended by Acts 1993, 73rd Leg., ch. 300, Sec. 27, eff.

Aug. 30, 1993; Sec. 23, subd. 3 amended by Acts 1997, 75th Leg.,

ch. 701, Sec. 1, eff. Sept. 1, 1997.

Art. 51.14. INTERSTATE AGREEMENT ON DETAINERS. This article may

be cited as the "Interstate Agreement on Detainers Act." This

agreement on detainers is hereby enacted into law and entered

into by this state with all other jurisdictions legally joined

therein in the form substantially as follows:

The contracting states solemnly agree that:

ARTICLE I.

The party states find that charges outstanding against a

prisoner, detainers based on untried indictments, informations,

or complaints, and difficulties in securing speedy trial of

persons already incarcerated in other jurisdictions, produce

uncertainties which obstruct programs of prisoner treatment and

rehabilitation. Accordingly, it is the policy of the party states

and the purpose of this agreement to encourage the expeditious

and orderly disposition of such charges and determination of the

proper status of any and all detainers based on untried

indictments, informations, or complaints. The party states also

find that proceedings with reference to such charges and

detainers, when emanating from another jurisdiction, cannot

properly be had in the absence of cooperative procedures. It is

the further purpose of this agreement to provide such cooperative

procedures.

ARTICLE II.

As used is this agreement:

(a) "State" shall mean a state of the United States; the United

States of America; a territory or possession of the United

States; the District of Columbia; the Commonwealth of Puerto

Rico.

(b) "Sending state" shall mean a state in which a prisoner is

incarcerated at the time that he initiates a request for final

disposition pursuant to Article III hereof or at the time that a

request for custody or availability is initiated pursuant to

Article IV hereof.

ARTICLE III.

(a) Whenever a person has entered upon a term of imprisonment in

a penal or correctional institution of a party state, and

whenever during the continuance of the term of imprisonment there

is pending in any other party state any untried indictment,

information, or complaint on the basis of which a detainer has

been lodged against the prisoner, he shall be brought to trial

within 180 days after he shall have caused to be delivered to the

prosecuting officer and the appropriate court of the prosecuting

officer's jurisdiction written notice of the place of his

imprisonment and his request for a final disposition to be made

of the indictment, information, or complaint; provided that for

good cause shown in open court, the prisoner or his counsel being

present, the court having jurisdiction of the matter may grant

any necessary or reasonable continuance. The request of the

prisoner shall be accompanied by a certificate of the appropriate

official having custody of the prisoner, stating the term of

commitment under which the prisoner is being held, the time

already served, the time remaining to be served on the sentence,

the amount of good time earned, the time of parole eligibility of

the prisoner, and any decision of the state parole agency

relating to the prisoner.

(b) The written notice and request for final disposition referred

to in Paragraph (a) hereof shall be given or sent by the prisoner

to the warden, commissioner of corrections, or other official

having custody of him, who shall promptly forward it together

with the certificate to the appropriate prosecuting official and

court by registered or certified mail, return receipt requested.

(c) The warden, commissioner of corrections, or other official

having custody of the prisoner shall promptly inform him of the

source and contents of any detainer lodged against him and shall

also inform him of his right to make a request for final

disposition of the indictment, information, or complaint on which

the detainer is based.

(d) Any request for final disposition made by a prisoner pursuant

to Paragraph (a) hereof shall operate as a request for final

disposition of all untried indictments, informations, or

complaints on the basis of which detainers have been lodged

against the prisoner from the state to whose prosecuting official

the request for final disposition is specifically directed. The

warden, commissioner of corrections, or other official having

custody of the prisoner shall forthwith notify all appropriate

prosecuting officers and courts in the several jurisdictions

within the state to which the prisoner's request for final

disposition is being sent of the proceeding being initiated by

the prisoner. Any notification sent pursuant to this paragraph

shall be accompanied by copies of the prisoner's written notice,

request, and the certificate. If trial is not had on any

indictment, information, or complaint contemplated hereby prior

to the return of the prisoner to the original place of

imprisonment, such indictment, information, or complaint shall

not be of any further force or effect, and the court shall enter

an order dismissing the same with prejudice.

(e) Any request for final disposition made by a prisoner pursuant

to Paragraph (a) hereof shall also be deemed to be a waiver of

extradition with respect to any charge or proceeding contemplated

thereby or included therein by reason of Paragraph (d) hereof,

and a waiver of extradition to the receiving state to serve any

sentence there imposed upon him after completion of his term of

imprisonment in the sending state. The request for final

disposition shall also constitute a consent by the prisoner to

the production of his body in any court where his presence may be

required in order to effectuate the purposes of this agreement

and a further consent voluntarily to be returned to the original

place of imprisonment in accordance with the provisions of this

agreement. Nothing in this paragraph shall prevent the imposition

of a concurrent sentence if otherwise permitted by law.

(f) Escape from custody by the prisoner subsequent to his

execution of the request for final disposition referred to in

Paragraph (a) hereof shall void the request.

ARTICLE IV.

(a) The appropriate officer of the jurisdiction in which an

untried indictment, information, or complaint is pending shall be

entitled to have a prisoner against whom he has lodged a detainer

and who is serving a term of imprisonment in any party state made

available in accordance with Paragraph (a) of Article V hereof

upon presentation of a written request for temporary custody or

availability to the appropriate authorities of the state in which

the prisoner is incarcerated; provided that the court having

jurisdiction of such indictment, information, or complaint shall

have duly approved, recorded, and transmitted the request; and

provided further that there shall be a period of 30 days after

receipt by the appropriate authorities before the request be

honored, within which period the governor of the sending state

may disapprove the request for temporary custody or availability,

either upon his own motion or upon motion of the prisoner.

(b) Upon receipt of the officer's written request as provided in

Paragraph (a) hereof, the appropriate authorities having the

prisoner in custody shall furnish the officer with a certificate

stating the term of commitment under which the prisoner is being

held, the time already served, the time remaining to be served on

the sentence, the amount of good time earned, the time of parole

eligibility of the prisoner, and any decisions of the state

parole agency relating to the prisoner. Said authorities

simultaneously shall furnish all other officers and appropriate

courts in the receiving state who have lodged detainers against

the prisoner with similar certificates and with notices informing

them of the request for custody or availability and of the

reasons therefor.

(c) In respect of any proceeding made possible by this article,

trial shall be commenced within 120 days of the arrival of the

prisoner in the receiving state, but for good cause shown in open

court, the prisoner or his counsel being present, the court

having jurisdiction of the matter may grant any necessary or

reasonable continuance.

(d) Nothing contained in this article shall be construed to

deprive any prisoner of any right which he may have to contest

the legality of his delivery as provided in Paragraph (a) hereof,

but such delivery may not be opposed or denied on the ground that

the executing authority of the sending state has not

affirmatively consented to or ordered such delivery.

(e) If trial is not had on any indictment, information, or

complaint contemplated hereby prior to the prisoner's being

returned to the original place of imprisonment pursuant to

Paragraph (e) of Article V hereof, such indictment, information,

or complaint shall not be of any further force or effect, and the

court shall enter an order dismissing the same with prejudice.

ARTICLE V.

(a) In response to a request made under Article III or Article IV

hereof, the appropriate authority in a sending state shall offer

to deliver temporary custody of such prisoner to the appropriate

authority in the state where such indictment, information, or

complaint is pending against such person in order that speedy and

efficient prosecution may be had. If the request for final

disposition is made by the prisoner, the offer of temporary

custody shall accompany the written notice provided for in

Article III of this agreement. In the case of a federal prisoner,

the appropriate authority in the receiving state shall be

entitled to temporary custody as provided by this agreement or to

the prisoner's presence in federal custody at the place of trial,

whichever custodial arrangement may be approved by the custodian.

(b) The officer or other representative of a state accepting an

offer of temporary custody shall present the following upon

demand:

(1) proper identification and evidence of his authority to act

for the state into whose temporary custody this prisoner is to be

given;

(2) a duly certified copy of the indictment, information, or

complaint on the basis of which the detainer has been lodged and

on the basis of which the request for temporary custody of the

prisoner has been made.

(c) If the appropriate authority shall refuse or fail to accept

temporary custody of said person, or in the event that an action

on the indictment, information, or complaint on the basis of

which the detainer has been lodged is not brought to trial within

the period provided in Article III or Article IV hereof, the

appropriate court of the jurisdiction where the indictment,

information, or complaint has been pending shall enter an order

dismissing the same with prejudice, and any detainer based

thereon shall cease to be of any force or effect.

(d) The temporary custody referred to in this agreement shall be

only for the purpose of permitting prosecution on the charge or

charges contained in one or more untried indictments,

informations, or complaints which form the basis of the detainer

or detainers or for prosecution on any other charge or charges

arising out of the same transaction. Except for his attendance at

court and while being transported to or from any place at which

his presence may be required, the prisoner shall be held in a

suitable jail or other facility regularly used for persons

awaiting prosecution.

(e) At the earliest practicable time consonant with the purposes

of this agreement, the prisoner shall be returned to the sending

state.

(f) During the continuance of temporary custody or while the

prisoner is otherwise being made available for trial as required

by this agreement, time being served on the sentence shall

continue to run but good time shall be earned by the prisoner

only if, and to the extent that, the law and practice of the

jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody

as provided in this agreement is exercised, the prisoner shall be

deemed to remain in the custody of and subject to the

jurisdiction of the sending state and any escape from temporary

custody may be dealt with in the same manner as an escape from

the original place of imprisonment or in any other manner

permitted by law.

(h) From the time that a party state receives custody of a

prisoner pursuant to this agreement until such prisoner is

returned to the territory and custody of the sending state, the

state in which the one or more untried indictments, informations,

or complaints are pending or in which trial is being had shall be

responsible for the prisoner and shall also pay all costs of

transporting, caring for, keeping, and returning the prisoner.

The provisions of this paragraph shall govern unless the states

concerned shall have entered into a supplementary agreement

providing for a different allocation of costs and

responsibilities as between or among themselves. Nothing herein

contained shall be construed to alter or affect any internal

relationship among the departments, agencies, and officers of and

in the government of a party state, or between a party state and

its subdivisions, as to the payment of costs, or responsibilities

therefor.

ARTICLE VI.

(a) In determining the duration and expiration dates of the time

periods provided in Articles III and IV of this agreement, the

running of said time periods shall be tolled whenever and for as

long as the prisoner is unable to stand trial, as determined by

the court having jurisdiction of the matter.

(b) No provision of this agreement, and no remedy made available

by this agreement shall apply to any person who is adjudged to be

mentally ill.

ARTICLE VII.

Each state party to this agreement shall designate an officer

who, acting jointly with like officers of other party states,

shall promulgate rules and regulations to carry out more

effectively the terms and provisions of this agreement, and who

shall provide, within and without the state, information

necessary to the effective operation of this agreement.

ARTICLE VIII.

This agreement shall enter into full force and effect as to a

party state when such state has enacted the same into law. A

state party to this agreement may withdraw herefrom by enacting a

statute repealing the same. However, the withdrawal of any state

shall not affect the status of any proceedings already initiated

by inmates or by state officers at the time such withdrawal takes

effect, nor shall it affect their rights in respect thereof.

ARTICLE IX.

(a) This agreement shall be liberally construed so as to

effectuate its purposes. The provisions of this agreement shall

be severable and if any phrase, clause, sentence, or provision of

this agreement is declared to be contrary to the constitution of

any party state or of the United States or the applicability

thereof to any government, agency, person, or circumstance is

held invalid, the validity of the remainder of this agreement and

the applicability thereof to any government, agency, person, or

circumstance shall not be affected thereby. If this agreement

shall be held contrary to the constitution of any state party

hereto, the agreement shall remain in full force and effect as to

the remaining states and in full force and effect as to the state

affected as to all severable matters.

(b) As used in this article, "appropriate court" means a court of

record with criminal jurisdiction.

(c) All courts, departments, agencies, officers, and employees of

this state and its political subdivisions are hereby directed to

enforce this article and to cooperate with one another and with

other party states in enforcing the agreement and effectuating

its purpose.

(d) Any prisoner escapes from lawful custody while in another

state as a result of the application of this article shall be

punished as though such escape had occurred within this state.

(e) The governor is empowered to designate the officer who will

serve as central administrator of and information agent for the

agreement on detainers pursuant to the provisions of Article VII

hereof.

(f) Copies of this article, upon its enactment, shall be

transmitted to the governor of each state, the Attorney General

and the Secretary of State of the United States, and the council

of state governments.

Added by Acts 1975, 64th Leg., p. 920, ch. 343, Sec. 1, eff. June

19, 1975.



CHAPTER 52. COURT OF INQUIRY

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 52. COURT OF INQUIRY

Art. 52.01. COURTS OF INQUIRY CONDUCTED BY DISTRICT JUDGES. (a)

When a judge of any district court of this state, acting in his

capacity as magistrate, has probable cause to believe that an

offense has been committed against the laws of this state, he may

request that the presiding judge of the administrative judicial

district appoint a district judge to commence a Court of Inquiry.

The judge, who shall be appointed in accordance with Subsection

(b), may summon and examine any witness in relation to the

offense in accordance with the rules hereinafter provided, which

procedure is defined as a "Court of Inquiry".

(b)(1) Before requesting the presiding judge to appoint a

district judge to commence a Court of Inquiry, a judge must enter

into the minutes of his court a sworn affidavit stating the

substantial facts establishing probable cause that a specific

offense has been committed against the laws of this state.

(2) After the affidavit has been entered into the minutes of his

court and a copy filed with the district clerk, the judge shall

request the presiding judge of the administrative judicial

district in which the affidavit is filed to appoint a judge to

commence the Court of Inquiry. The judge appointed to commence

the Court of Inquiry shall issue a written order commencing the

Court of Inquiry and stating its scope. The presiding judge shall

not name the judge who requests the Court of Inquiry to preside

over the Court of Inquiry.

(c) The district or county attorney of the district or county in

which the Court of Inquiry is held shall assist the district

judge in conducting the Court of Inquiry. The attorney shall

examine witnesses and evidence admitted before the court to

determine if an offense has been committed and shall render other

assistance to the judge as is necessary in the proceeding.

(d) If the Court of Inquiry pertains to the activities of the

district or county attorney or to the attorney's office,

deputies, or employees, or if the attorney is otherwise

disqualified in the proceeding, the judge shall appoint one

attorney pro tem to assist in the proceeding. In any other

circumstance, the judge may appoint an attorney pro tem to assist

in the proceeding.

(e) If more than one Court of Inquiry is commenced which pertains

to the activities of a state governmental entity or public

servant thereof, then, upon motion of the state governmental

entity or public servant, made to the presiding judge or judges

of the administrative judicial region or regions where the Courts

of Inquiry have been commenced, the presiding judge or judges

shall transfer the Courts of Inquiry to the presiding

administrative judge of Travis County. The presiding

administrative judge of Travis County shall consolidate the

Courts of Inquiry for further proceedings and shall assign a

district judge to preside over the consolidated Courts of

Inquiry.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1967, 60th Leg., p. 1751, ch. 659, Sec. 34, eff. Aug. 28, 1967.

Amended by Acts 1987, 70th Leg., ch. 534, Sec. 1, eff. Sept. 1,

1987. Subsecs. (a), (b) amended by and subsec. (e) added by Acts

1995, 74th Leg., ch. 318, Sec. 65, eff. Sept. 1, 1995.

Art. 52.02. EVIDENCE; DEPOSITION; AFFIDAVITS. At the hearing at

a Court of Inquiry, evidence may be taken orally or by

deposition, or, in the discretion of the judge, by affidavit. If

affidavits are admitted, any witness against whom they may bear

has the right to propound written interrogatories to the affiants

or to file answering affidavits. The judge in hearing such

evidence, at his discretion, may conclude not to sustain

objections to all or to any portion of the evidence taken nor

exclude same; but any of the witnesses or attorneys engaged in

taking the testimony may have any objections they make recorded

with the testimony and reserved for the action of any court in

which such evidence is thereafter sought to be admitted, but such

court is not confined to objections made at the taking of the

testimony at the Court of Inquiry. Without restricting the

foregoing, the judge may allow the introduction of any

documentary or real evidence which he deems reliable, and the

testimony adduced before any grand jury.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1967, 60th Leg., p. 1751, ch. 659, Sec. 35, eff. Aug. 28, 1967.

Art. 52.03. SUBPOENAS. The judge or his clerk has power to issue

subpoenas which may be served within the same territorial limits

as subpoenas issued in felony prosecutions or to summon witnesses

before grand juries in this state.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1967, 60th Leg., p. 1751, ch. 659, Sec. 36, eff. Aug. 28, 1967.

Art. 52.04. RIGHTS OF WITNESSES. (a) All witnesses testifying in

any Court of Inquiry have the same rights as to testifying as do

defendants in felony prosecutions in this state. Before any

witness is sworn to testify in any Court of Inquiry, he shall be

instructed by the judge that he is entitled to counsel; that he

cannot be forced to testify against himself; and that such

testimony may be taken down and used against him in a later trial

or trials ensuing from the instant Court of Inquiry. Any witness

or his counsel has the right to fully cross-examine any of the

witnesses whose testimony bears in any manner against him.

(b) If the Court of Inquiry pertains to the activities of a state

governmental entity or its officers or employees, the officers

and employees of that state governmental entity shall be

indemnified for attorney's fees incurred as a result of

exercising the employees' or officers' right to counsel under

Subsection (a) if:

(1) the officer or employee is found not guilty after a trial or

appeal or the complaint, information, or indictment is dismissed

without a plea of guilty or nolo contendere being entered; and

(2) the judge commencing the Court of Inquiry, or the judge to

whom the Court of Inquiry was transferred pursuant to Article

52.01(e), determines that the complaint, information, or

indictment presented against the person was dismissed because:

(A) the presentment was made on mistake, false information, or

other similar basis, indicating absence of probable cause to

believe, at the time of dismissal, the person committed the

offense; or

(B) the complaint, information, or indictment was void.

(c) The county in which the affidavit under Article 52.01 was

filed shall be responsible for any attorney's fees awarded under

Subsection (b).

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1967, 60th Leg., p. 1751, ch. 659, Sec. 37, eff. Aug. 28, 1967.

Amended by Acts 1995, 74th Leg., ch. 318, Sec. 66, eff. Sept. 1,

1995.

Art. 52.05. WITNESS MUST TESTIFY. A person may be compelled to

give testimony or produce evidence when legally called upon to do

so at any Court of Inquiry; however, if any person refuses or

declines to testify or produce evidence on the ground that it may

incriminate him under laws of this state, then the judge may, in

his discretion, compel such person to testify or produce evidence

but the person shall not be prosecuted or subjected to any

penalty or forfeiture for, or on account of, any transaction,

matter or thing concerning which he may be compelled to testify

or produce evidence at such Court of Inquiry.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1967, 60th Leg., p. 1751, ch. 659, Sec. 38, eff. Aug. 28, 1967.

Art. 52.06. CONTEMPT. Contempt of court in a Court of Inquiry

may be punished by a fine not exceeding One Hundred Dollars

($100.00) and any witness refusing to testify may be attached and

imprisoned until he does testify.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 52.07. STENOGRAPHIC RECORD; PUBLIC HEARING. All evidence

taken at a Court of Inquiry shall be transcribed by the court

reporter and all proceedings shall be open to the public.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 52.08. CRIMINAL PROSECUTIONS. If it appear from a Court of

Inquiry or any testimony adduced therein, that an offense has

been committed, the Judge shall issue a warrant for the arrest of

the offender as if complaint had been made and filed.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 52.09. COSTS AND ATTORNEY'S FEES. (a) All costs incurred in

conducting a Court of Inquiry, including compensation of an

attorney pro tem, shall be borne by the county in which said

Court of Inquiry is conducted; provided, however, that where the

Attorney General of Texas has submitted a request in writing to

the judge for the holding of such Court of Inquiry, then and in

that event the costs shall be borne by the State of Texas and

shall be taxed to the attorney general and paid in the same

manner and from the same funds as other court costs.

(b) Assistance by a county or district attorney to a Court of

Inquiry is a duty of the attorney's office, and the attorney may

not receive a fee for the service. A county is not liable for

attorney's fees claimed for assistance in a Court of Inquiry by

any attorney other than an attorney pro tem appointed under

Article 52.01(d) of this code.

(c) An attorney pro tem appointed under Article 52.01(d) of this

code is entitled to compensation in the same manner as an

attorney pro tem appointed under Article 2.07 of this code. The

district judge shall set the compensation of the attorney pro tem

based on the sworn testimony of the attorney or other evidence

that is given in open court.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts

1967, 60th Leg., p. 1752, ch. 659, Sec. 39, eff. Aug. 28, 1967.

Amended by Acts 1987, 70th Leg., ch. 534, Sec. 1, eff. Sept. 1,

1987.



CHAPTER 54. MISCELLANEOUS PROVISIONS

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 54. MISCELLANEOUS PROVISIONS

Art. 54.01. SEVERABILITY CLAUSE. If any provision, section or

clause of this Act or application thereof to any person or

circumstances is held invalid, such invalidity shall not affect

other provisions or applications hereof which can be given effect

without the invalid provision, section or clause, and to this end

the provisions of this Act are declared to be severable.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 54.02. REPEALING CLAUSE.

Sec. 1. (a) Except as otherwise provided in this Article 54.02,

all laws relating to criminal procedure in this State that are

not embraced, incorporated, or included in this Act and that have

not been enacted during the Regular Session of the 59th

Legislature are repealed.

(b) None of the following articles of the Code of Criminal

Procedure of Texas, 1925, in force on the effective date of this

Act, is repealed: 52; 52-1 through 52-161, both inclusive; 367D

through 367K, both inclusive; 781B-1, 781B-2; 944 through 951,

both inclusive; 1009 through 1035, both inclusive; 1037 through

1056, both inclusive; 1058 through 1064, both inclusive; and 1075

through 1082, both inclusive.

Sec. 2. (a) All laws and parts of laws relating to criminal

procedure omitted from this Act have been intentionally omitted,

and all additions to and changes in such procedure have been

intentionally made. This Act shall be construed to be an

independent Act of the Legislature, enacted under its caption,

and the articles contained in this Act, as revised, rewritten,

changed, combined, and codified, may not be construed as a

continuation of former laws except as otherwise provided in this

Act. The existing statutes of the Revised Civil Statutes of

Texas, 1925, as amended, and of the Penal Code of Texas, 1925, as

amended, which contain special or specific provisions of criminal

procedure covering specific instances are not repealed by this

Act.

(b) A person under recognizance or bond on the effective date of

this Act continues under such recognizance or bond pending final

disposition of any action pending against him.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.

Art. 54.03. EMERGENCY CLAUSE. The fact that the laws relating to

criminal procedure in this State have not been completely revised

and re-codified in more than a century past and the further fact

that the administration of justice, in the field of criminal law,

has undergone changes, through judicial construction and

interpretation of constitutional provisions, which have been, in

certain instances, modified or nullified, as the case may be,

necessitates important changes requiring the revision or

modernization of the laws relating to criminal procedure, and the

further fact that it is desirous and desirable to strengthen, and

to conform, various provisions in such laws to current

interpretation and application, emphasizes the importance of this

legislation and all of which, together with the crowded condition

of the calendar in both Houses, create an emergency and an

imperative public necessity that the Constitutional Rule

requiring bills to be read on three several days be suspended,

and said Rule is hereby suspended, and that this Act shall take

effect and be in force and effect from and after 12 o'clock

Meridian on the 1st day of January, Anno Domini, 1966, and it is

so enacted.

Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.



CHAPTER 55. EXPUNCTION OF CRIMINAL RECORDS

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 55. EXPUNCTION OF CRIMINAL RECORDS

Art. 55.01. RIGHT TO EXPUNCTION. (a) A person who has been

placed under a custodial or noncustodial arrest for commission of

either a felony or misdemeanor is entitled to have all records

and files relating to the arrest expunged if:

(1) the person is tried for the offense for which the person was

arrested and is:

(A) acquitted by the trial court, except as provided by

Subsection (c) of this section; or

(B) convicted and subsequently pardoned; or

(2) each of the following conditions exist:

(A) an indictment or information charging the person with

commission of a felony has not been presented against the person

for an offense arising out of the transaction for which the

person was arrested or, if an indictment or information charging

the person with commission of a felony was presented, the

indictment or information has been dismissed or quashed, and:

(i) the limitations period expired before the date on which a

petition for expunction was filed under Article 55.02; or

(ii) the court finds that the indictment or information was

dismissed or quashed because the person completed a pretrial

intervention program authorized under Section 76.011, Government

Code, or because the presentment had been made because of

mistake, false information, or other similar reason indicating

absence of probable cause at the time of the dismissal to believe

the person committed the offense or because it was void;

(B) the person has been released and the charge, if any, has not

resulted in a final conviction and is no longer pending and there

was no court ordered community supervision under Article 42.12

for any offense other than a Class C misdemeanor; and

(C) the person has not been convicted of a felony in the five

years preceding the date of the arrest.

(a-1) Notwithstanding Subsection (a)(2)(C), a person's

conviction of a felony in the five years preceding the date of

the arrest does not affect the person's entitlement to expunction

for purposes of an ex parte petition filed on behalf of the

person by the director of the Department of Public Safety under

Section 2(e), Article 55.02.

(b) Except as provided by Subsection (c) of this section, a

district court may expunge all records and files relating to the

arrest of a person who has been arrested for commission of a

felony or misdemeanor under the procedure established under

Article 55.02 of this code if the person is:

(1) tried for the offense for which the person was arrested;

(2) convicted of the offense; and

(3) acquitted by the court of criminal appeals.

(c) A court may not order the expunction of records and files

relating to an arrest for an offense for which a person is

subsequently acquitted, whether by the trial court or the court

of criminal appeals, if the offense for which the person was

acquitted arose out of a criminal episode, as defined by Section

3.01, Penal Code, and the person was convicted of or remains

subject to prosecution for at least one other offense occurring

during the criminal episode.

(d) A person is entitled to have any information that identifies

the person, including the person's name, address, date of birth,

driver's license number, and social security number, contained in

records and files relating to the arrest of another person

expunged if:

(1) the information identifying the person asserting the

entitlement to expunction was falsely given by the person

arrested as the arrested person's identifying information without

the consent of the person asserting the entitlement; and

(2) the only reason for the information identifying the person

asserting the entitlement being contained in the arrest records

and files of the person arrested is that the information was

falsely given by the person arrested as the arrested person's

identifying information.

Added by Acts 1977, 65th Leg., p. 1880, ch. 747, Sec. 1, eff.

Aug. 29, 1977.

Amended by Acts 1979, 66th Leg., p. 1333, ch. 604, Sec. 1, eff.

Aug. 27, 1979; Acts 1989, 71st Leg., ch. 803, Sec. 1, eff. Sept.

1, 1989; Subsec. (2) amended by Acts 1991, 72nd Leg., ch. 14,

Sec. 284(53), eff. Sept. 1, 1991. Amended by Acts 1993, 73rd

Leg., ch. 900, Sec. 7.02(a), eff. Sept. 1, 1993; Acts 1999, 76th

Leg., ch. 1236, Sec. 1, eff. Aug. 30, 1999; Subsec. (a) amended

by Acts 2001, 77th Leg., ch. 1021, Sec. 1, eff. Sept. 1, 2001;

Subsec. (d) added by Acts 2001, 77th Leg., ch. 945, Sec. 1, eff.

June 14, 2001; Subsec. (a) amended by Acts 2003, 78th Leg., ch.

1236, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1309, Sec. 1, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

840, Sec. 5, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 17(b), eff. September 1, 2009.

Art. 55.011. RIGHT OF CLOSE RELATIVE TO SEEK EXPUNCTION ON

BEHALF OF DECEASED PERSON. (a) In this article, "close relative

of a deceased person" means the grandparent, parent, spouse, or

adult brother, sister, or child of a deceased person.

(b) A close relative of a deceased person who, if not deceased,

would be entitled to expunction of records and files under

Article 55.01 may file on behalf of the deceased person an ex

parte petition for expunction under Section 2 or 2a, Article

55.02. If the court finds that the deceased person would be

entitled to expunction of any record or file that is the subject

of the petition, the court shall enter an order directing

expunction.

Added by Acts 2009, 81st Leg., R.S., Ch.

659, Sec. 1, eff. June 19, 2009.

Art. 55.02. PROCEDURE FOR EXPUNCTION.

Sec. 1. At the request of the defendant and after notice to the

state, the trial court presiding over the case in which the

defendant was acquitted, if the trial court is a district court,

or a district court in the county in which the trial court is

located shall enter an order of expunction for a person entitled

to expunction under article 55.01(a)(1)(a) not later than the

30th day after the date of the acquittal. Upon acquittal, the

trial court shall advise the defendant of the right to

expunction. The defendant shall provide to the district court all

of the information required in a petition for expunction under

Section 2(b). The attorney for the defendant in the case in which

the defendant was acquitted, if the defendant was represented by

counsel, or the attorney for the state, if the defendant was not

represented by counsel, shall prepare the order for the court's

signature.

Sec. 2. (a) A person who is entitled to expunction of records

and files under Article 55.01(a) or a person who is eligible for

expunction of records and files under Article 55.01(b) may file

an ex parte petition for expunction in a district court for the

county in which:

(1) the petitioner was arrested; or

(2) the offense was alleged to have occurred.

(b) The petition must be verified and shall include the

following or an explanation for why one or more of the following

is not included:

(1) the petitioner's:

(A) full name;

(B) sex;

(C) race;

(D) date of birth;

(E) driver's license number;

(F) social security number; and

(G) address at the time of the arrest;

(2) the offense charged against the petitioner;

(3) the date the offense charged against the petitioner was

alleged to have been committed;

(4) the date the petitioner was arrested;

(5) the name of the county where the petitioner was arrested and

if the arrest occurred in a municipality, the name of the

municipality;

(6) the name of the agency that arrested the petitioner;

(7) the case number and court of offense; and

(8) a list of all:

(A) law enforcement agencies, jails or other detention

facilities, magistrates, courts, prosecuting attorneys,

correctional facilities, central state depositories of criminal

records, and other officials or agencies or other entities of

this state or of any political subdivision of this state;

(B) central federal depositories of criminal records that the

petitioner has reason to believe have records or files that are

subject to expunction; and

(C) private entities that compile and disseminate for

compensation criminal history record information that the

petitioner has reason to believe have information related to

records or files that are subject to expunction.

(c) The court shall set a hearing on the matter no sooner than

thirty days from the filing of the petition and shall give to

each official or agency or other governmental entity named in the

petition reasonable notice of the hearing by:

(1) certified mail, return receipt requested; or

(2) secure electronic mail, electronic transmission, or

facsimile transmission.

(c-1) An entity described by Subsection (c) may be represented

by the attorney responsible for providing the entity with legal

representation in other matters.

(d) If the court finds that the petitioner, or a person for whom

an ex parte petition is filed under Subsection (e), is entitled

to expunction of any records and files that are the subject of

the petition, it shall enter an order directing expunction.

(e) The director of the Department of Public Safety or the

director's authorized representative may file on behalf of a

person described by Subsection (a) of this section or by Section

2a an ex parte petition for expunction in a district court for

the county in which:

(1) the person was arrested; or

(2) the offense was alleged to have occurred.

(f) An ex parte petition filed under Subsection (e) must be

verified and must include the following or an explanation for why

one or more of the following is not included:

(1) the person's:

(A) full name;

(B) sex;

(C) race;

(D) date of birth;

(E) driver's license number;

(F) social security number; and

(G) address at the time of the arrest;

(2) the offense charged against the person;

(3) the date the offense charged against the person was alleged

to have been committed;

(4) the date the person was arrested;

(5) the name of the county where the person was arrested and if

the arrest occurred in a municipality, the name of the

municipality;

(6) the name of the agency that arrested the person;

(7) the case number and court of offense; and

(8) a list of all:

(A) law enforcement agencies, jails or other detention

facilities, magistrates, courts, prosecuting attorneys,

correctional facilities, central state depositories of criminal

records, and other officials or agencies or other entities of

this state or of any political subdivision of this state;

(B) central federal depositories of criminal records that the

person has reason to believe have records or files that are

subject to expunction; and

(C) private entities that compile and disseminate for

compensation criminal history record information that the person

has reason to believe have information relating to records or

files that are subject to expunction.

Sec. 2a. (a) A person who is entitled to expunction of

information contained in records and files under Article 55.01(d)

may file an application for expunction with the attorney

representing the state in the prosecution of felonies in the

county in which the person resides.

(b) The application must be verified, include authenticated

fingerprint records of the applicant, and include the following

or an explanation for why one or more of the following is not

included:

(1) the applicant's full name, sex, race, date of birth, driver's

license number, social security number, and address at the time

the person who falsely identified himself or herself as the

applicant was arrested;

(2) the following information regarding the arrest:

(A) the date of arrest;

(B) the offense charged against the person arrested;

(C) the name of the county or municipality in which the arrest

occurred; and

(D) the name of the arresting agency; and

(3) a statement that:

(A) the applicant is not the person arrested and for whom the

arrest records and files were created; and

(B) the applicant did not give the person arrested consent to

falsely identify himself or herself as the applicant.

(c) After verifying the allegations in an application received

under Subsection (a), the attorney representing the state shall:

(1) include on the application information regarding the arrest

that was requested of the applicant but was unknown by the

applicant;

(2) forward a copy of the application to the district court for

the county;

(3) attach to the copy a list of all:

(A) law enforcement agencies, jails or other detention

facilities, magistrates, courts, prosecuting attorneys,

correctional facilities, central state depositories of criminal

records, and other officials or agencies or other entities of

this state or of any political subdivision of this state;

(B) central federal depositories of criminal records that are

reasonably likely to have records or files containing information

that is subject to expunction; and

(C) private entities that compile and disseminate for

compensation criminal history record information that are

reasonably likely to have records or files containing information

that is subject to expunction; and

(4) request the court to enter an order directing expunction

based on an entitlement to expunction under Article 55.01(d).

(d) On receipt of a request under Subsection (c), the court

shall, without holding a hearing on the matter, enter a final

order directing expunction.

Sec. 3. (a) In an order of expunction issued under this article,

the court shall require any state agency that sent information

concerning the arrest to a central federal depository to request

the depository to return all records and files subject to the

order of expunction. The person who is the subject of the

expunction order or an agency protesting the expunction may

appeal the court's decision in the same manner as in other civil

cases.

(b) The order of expunction entered by the court shall have

attached and incorporate by reference a copy of the judgment of

acquittal and shall include:

(1) the following information on the person who is the subject of

the expunction order:

(A) full name;

(B) sex;

(C) race;

(D) date of birth;

(E) driver's license number; and

(F) social security number;

(2) the offense charged against the person who is the subject of

the expunction order;

(3) the date the person who is the subject of the expunction

order was arrested;

(4) the case number and court of offense; and

(5) the tracking incident number (TRN) assigned to the individual

incident of arrest under Article 60.07(b)(1) by the Department of

Public Safety.

(c) When the order of expunction is final, the clerk of the

court shall send a certified copy of the order to the Crime

Records Service of the Department of Public Safety and to each

official or agency or other governmental entity of this state or

of any political subdivision of this state designated by the

person who is the subject of the order. The certified copy of

the order must be sent by secure electronic mail, electronic

transmission, or facsimile transmission or otherwise by certified

mail, return receipt requested. In sending the order to a

governmental entity designated by the person, the clerk may elect

to substitute hand delivery for certified mail under this

subsection, but the clerk must receive a receipt for that

hand-delivered order.

(c-1) The Department of Public Safety shall notify any central

federal depository of criminal records by any means, including

secure electronic mail, electronic transmission, or facsimile

transmission, of the order with an explanation of the effect of

the order and a request that the depository, as appropriate,

either:

(1) destroy or return to the court the records in possession of

the depository that are subject to the order, including any

information with respect to the order; or

(2) comply with Section 5(f) pertaining to information contained

in records and files of a person entitled to expunction under

Article 55.01(d).

(c-2) The Department of Public Safety shall also provide, by

secure electronic mail, electronic transmission, or facsimile

transmission, notice of the order to any private entity that is

named in the order or that purchases criminal history record

information from the department. The notice must include an

explanation of the effect of the order and a request that the

entity destroy any information in the possession of the entity

that is subject to the order. The department may charge to a

private entity that purchases criminal history record information

from the department a fee in an amount sufficient to recover

costs incurred by the department in providing notice under this

subsection to the entity.

(d) Any returned receipts received by the clerk from notices of

the hearing and copies of the order shall be maintained in the

file on the proceedings under this chapter.

Sec. 4. (a) If the state establishes that the person who is the

subject of an expunction order is still subject to conviction for

an offense arising out of the transaction for which the person

was arrested because the statute of limitations has not run and

there is reasonable cause to believe that the state may proceed

against the person for the offense, the court may provide in its

order that the law enforcement agency and the prosecuting

attorney responsible for investigating the offense may retain any

records and files that are necessary to the investigation. In the

case of a person who is the subject of an expunction order on the

basis of an acquittal, the court may provide in the expunction

order that the law enforcement agency and the prosecuting

attorney retain records and files if:

(1) the records and files are necessary to conduct a subsequent

investigation and prosecution of a person other than the person

who is the subject of the expunction order; or

(2) the state establishes that the records and files are

necessary for use in:

(A) another criminal case, including a prosecution, motion to

adjudicate or revoke community supervision, parole revocation

hearing, mandatory supervision revocation hearing, punishment

hearing, or bond hearing; or

(B) a civil case, including a civil suit or suit for possession

of or access to a child.

(b) Unless the person who is the subject of the expunction order

is again arrested for or charged with an offense arising out of

the transaction for which the person was arrested or unless the

court provides for the retention of records and files under

Subsection (a) of this section, the provisions of Articles 55.03

and 55.04 of this code apply to files and records retained under

this section.

Sec. 5. (a) Except as provided by Subsections (f) and (g), on

receipt of the order, each official or agency or other

governmental entity named in the order shall:

(1) return all records and files that are subject to the

expunction order to the court or, if removal is impracticable,

obliterate all portions of the record or file that identify the

person who is the subject of the order and notify the court of

its action; and

(2) delete from its public records all index references to the

records and files that are subject to the expunction order.

(b) Except in the case of a person who is the subject of an

expunction order on the basis of an acquittal or an expunction

order based on an entitlement under Article 55.01(d), the court

may give the person who is the subject of the order all records

and files returned to it pursuant to its order.

(c) Except in the case of a person who is the subject of an

expunction order based on an entitlement under Article 55.01(d)

and except as provided by Subsection (g), if an order of

expunction is issued under this article, the court records

concerning expunction proceedings are not open for inspection by

anyone except the person who is the subject of the order unless

the order permits retention of a record under Section 4 of this

article and the person is again arrested for or charged with an

offense arising out of the transaction for which the person was

arrested or unless the court provides for the retention of

records and files under Section 4(a) of this article. The clerk

of the court issuing the order shall obliterate all public

references to the proceeding and maintain the files or other

records in an area not open to inspection.

(d) Except in the case of a person who is the subject of an

expunction order on the basis of an acquittal or an expunction

order based on an entitlement under Article 55.01(d) and except

as provided by Subsection (g), the clerk of the court shall

destroy all the files or other records maintained under

Subsection (c) not earlier than the 60th day after the date the

order of expunction is issued or later than the first anniversary

of that date unless the records or files were released under

Subsection (b).

(d-1) Not later than the 30th day before the date on which the

clerk destroys files or other records under Subsection (d), the

clerk shall provide notice by mail, electronic mail, or facsimile

transmission to the attorney representing the state in the

expunction proceeding. If the attorney representing the state in

the expunction proceeding objects to the destruction not later

than the 20th day after receiving notice under this subsection,

the clerk may not destroy the files or other records until the

first anniversary of the date the order of expunction is issued

or the first business day after that date.

(e) The clerk shall certify to the court the destruction of files

or other records under Subsection (d) of this section.

(f) On receipt of an order granting expunction to a person

entitled to expunction under Article 55.01(d), each official,

agency, or other governmental entity named in the order:

(1) shall:

(A) obliterate all portions of the record or file that identify

the petitioner; and

(B) substitute for all obliterated portions of the record or

file any available information that identifies the person

arrested; and

(2) may not return the record or file or delete index references

to the record or file.

(g) Notwithstanding any other provision in this section, an

official, agency, court, or other entity may retain receipts,

invoices, vouchers, or similar records of financial transactions

that arose from the expunction proceeding or prosecution of the

underlying criminal cause in accordance with internal financial

control procedures. An official, agency, court, or other entity

that retains records under this subsection shall obliterate all

portions of the record or the file that identify the person who

is the subject of the expunction order.

Amended by Acts 1979, 66th Leg., p. 1333, ch. 604, Sec. 1, eff.

Aug. 27, 1979; Sec. 1(b) amended by Acts 1989, 71st Leg., ch.

803, Sec. 2, eff. Sept. 1, 1989; Sec. 3(a) amended by Acts 1989,

71st Leg., ch. 803, Sec. 3, eff. Sept. 1, 1989; Sec. 5(d), (e)

added by Acts 1989, 71st Leg., ch. 803, Sec. 4, eff. Sept. 1,

1989; Sec. 3(a) amended by Acts 1991, 72nd Leg., ch. 380, Sec. 1,

eff. Aug. 26, 1991; Acts 1999, 76th Leg., ch. 1236, Sec. 2, eff.

Aug. 30, 1999; Sec. 2(a), (b) amended by and Sec. 2(e) added by

Acts 2001, 77th Leg., ch. 945, Sec. 2, eff. June 14, 2001; Sec.

3(c) amended by Acts 2001, 77th Leg., ch. 1021, Sec. 2, eff.

Sept. 1, 2001; Sec. 5 amended by Acts 2001, 77th Leg., ch. 945,

Sec. 3, eff. June 14, 2001; Sec 1 amended by Acts 2003, 78th

Leg., ch. 404, Sec. 1, eff. Sept. 1, 2003; Sec. 2(a) amended by

Acts 2003, 78th Leg., ch. 339, Sec. 2, eff. Sept. 1, 2003; Acts

2003, 78th Leg., ch. 1236, Sec. 2, eff. Sept. 1, 2003; Sec. 2(e)

amended by Acts 2003, 78th Leg., ch. 339, Sec. 7, eff. Sept. 1,

2003; Sec. 2(a) added by Acts 2003, 78th Leg., ch. 339, Sec. 3,

eff. Sept. 1, 2003; Sec. 3(a), 3(b) amended by Acts 2003, 78th

Leg., ch. 404, Sec. 2, eff. Sept. 1, 2003; Sec. 3(c) amended by

Acts 2003, 78th Leg., ch. 339, Sec. 4, eff. Sept. 1, 2003; Sec. 1

amended by Acts 2003, 78th Leg., ch. 404, Sec. 1, eff. Sept. 1,

2003; Sec. 3(a), 3(b) amended by Acts 2003, 78th Leg., ch. 404,

Sec. 2, eff. Sept. 1, 2003; Sec. 5(d) amended by Acts 2003, 78th

Leg., ch. 1126, Sec. 1, eff. June 20, 2003; Sec. 5(d-1) added by

Acts 2003, 78th Leg., ch. 1126, Sec. 1, eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

177, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

177, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

728, Sec. 4.006, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1309, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

120, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1017, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1017, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1017, Sec. 3, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1017, Sec. 4, eff. September 1, 2007.

Art. 55.03. EFFECT OF EXPUNCTION. When the order of expunction

is final:

(1) the release, maintenance, dissemination, or use of the

expunged records and files for any purpose is prohibited;

(2) except as provided in Subdivision (3) of this article, the

person arrested may deny the occurrence of the arrest and the

existence of the expunction order; and

(3) the person arrested or any other person, when questioned

under oath in a criminal proceeding about an arrest for which the

records have been expunged, may state only that the matter in

question has been expunged.

Added by Acts 1977, 65th Leg., p. 1880, ch. 747, Sec. 1, eff.

Aug. 29, 1977.

Amended by Acts 1979, 66th Leg., p. 1333, ch. 604, Sec. 1, eff.

Aug. 27, 1979; Acts 1999, 76th Leg., ch. 1236, Sec. 3, eff. Aug.

30, 1999; Acts 2001, 77th Leg., ch. 1021, Sec. 3, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 1236, Sec. 3, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

790, Sec. 1, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

919, Sec. 1, eff. June 18, 2005.

Art. 55.04. VIOLATION OF EXPUNCTION ORDER.

Sec. 1. A person who acquires knowledge of an arrest while an

officer or employee of the state or of any agency or other entity

of the state or any political subdivision of the state and who

knows of an order expunging the records and files relating to

that arrest commits an offense if he knowingly releases,

disseminates, or otherwise uses the records or files.

Sec. 2. A person who knowingly fails to return or to obliterate

identifying portions of a record or file ordered expunged under

this chapter commits an offense.

Sec. 3. An offense under this article is a Class B misdemeanor.

Added by Acts 1977, 65th Leg., p. 1880, ch. 747, Sec. 1, eff.

Aug. 29, 1977.

Amended by Acts 1979, 66th Leg., p. 1333, ch. 604, Sec. 1, eff.

Aug. 27, 1979.

Art. 55.05. NOTICE OF RIGHT TO EXPUNCTION. On release or

discharge of an arrested person, the person responsible for the

release or discharge shall give him a written explanation of his

rights under this chapter and a copy of the provisions of this

chapter.

Added by Acts 1977, 65th Leg., p. 1880, ch. 747, Sec. 1, eff.

Aug. 29, 1977.

Amended by Acts 1979, 66th Leg., p. 1333, ch. 604, Sec. 1, eff.

Aug. 27, 1979.

Art. 55.06. LICENSE SUSPENSIONS AND REVOCATIONS. Records

relating to the suspension or revocation of a driver's license,

permit, or privilege to operate a motor vehicle may not be

expunged under this chapter except as provided in Section

524.015, Transportation Code, or Section 724.048 of that code.

Added by Acts 1993, 73rd Leg., ch. 886, Sec. 16, eff. Jan. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 3.08, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1236, Sec. 4, eff. Aug.

30, 1999.



CHAPTER 56. RIGHTS OF CRIME VICTIMS

CODE OF CRIMINAL PROCEDURETITLE 1. CODE OF CRIMINAL PROCEDURECHAPTER 56. RIGHTS OF CRIME VICTIMSSUBCHAPTER A. CRIME VICTIMS' RIGHTSArt. 56.01. DEFINITIONS. In this chapter:(1) "Close relative of a deceased victim" means a person who was the spouse of a deceased victim at the time of the victim's death or who is a parent or adult brother, sister, or child of the deceased victim.(2) "Guardian of a victim" means a person who is the legal guardian of the victim, whether or not the legal relationship between the guardian and victim exists because of the age of the victim or the physical or mental incompetency of the victim.(2-a) "Sexual assault" includes an offense under Section 21.02, Penal Code.(3) "Victim" means a person who is the victim of the offense of sexual assault, kidnapping, aggravated robbery, trafficking of persons, or injury to a child, elderly individual, or disabled individual or who has suffered personal injury or death as a result of the criminal conduct of another.

Added by Acts 1985, 69th Leg., ch. 588, Sec. 1, eff. Sept. 1, 1985.Amended by: Acts 2005, 79th Leg., Ch. 66, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 268, Sec. 1.126, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 593, Sec. 3.20, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 372, Sec. 1, eff. June 19, 2009.

Art. 56.02. CRIME VICTIMS' RIGHTS. (a) A victim, guardian of a victim, or close relative of a deceased victim is entitled to the following rights within the criminal justice system:(1) the right to receive from law enforcement agencies adequate protection from harm and threats of harm arising from cooperation with prosecution efforts;(2) the right to have the magistrate take the safety of the victim or his family into consideration as an element in fixing the amount of bail for the accused;(3) the right, if requested, to be informed:(A) by the attorney representing the state of relevant court proceedings, including appellate proceedings, and to be informed if those proceedings have been canceled or rescheduled prior to the event; and(B) by an appellate court of decisions of the court, after the decisions are entered but before the decisions are made public;(4) the right to be informed, when requested, by a peace officer concerning the defendant's right to bail and the procedures in criminal investigations and by the district attorney's office concerning the general procedures in the criminal justice system, including general procedures in guilty plea negotiations and arrangements, restitution, and the appeals and parole process;(5) the right to provide pertinent information to a probation department conducting a presentencing investigation concerning the impact of the offense on the victim and his family by testimony, written statement, or any other manner prior to any sentencing of the offender;(6) the right to receive information regarding compensation to victims of crime as provided by Subchapter B, including information related to the costs that may be compensated under that subchapter and the amount of compensation, eligibility for compensation, and procedures for application for compensation under that subchapter, the payment for a medical examination under Article 56.06 for a victim of a sexual assault, and when requested, to referral to available social service agencies that may offer additional assistance;(7) the right to be informed, upon request, of parole procedures, to participate in the parole process, to be notified, if requested, of parole proceedings concerning a defendant in the victim's case, to provide to the Board of Pardons and Paroles for inclusion in the defendant's file information to be considered by the board prior to the parole of any defendant convicted of any crime subject to this subchapter, and to be notified, if requested, of the defendant's release;(8) the right to be provided with a waiting area, separate or secure from other witnesses, including the offender and relatives of the offender, before testifying in any proceeding concerning the offender; if a separate waiting area is not available, other safeguards should be taken to minimize the victim's contact with the offender and the offender's relatives and witnesses, before and during court proceedings;(9) the right to prompt return of any property of the victim that is held by a law enforcement agency or the attorney for the state as evidence when the property is no longer required for that purpose;(10) the right to have the attorney for the state notify the employer of the victim, if requested, of the necessity of the victim's cooperation and testimony in a proceeding that may necessitate the absence of the victim from work for good cause;(11) the right to counseling, on request, regarding acquired immune deficiency syndrome (AIDS) and human immunodeficiency virus (HIV) infection and testing for acquired immune deficiency syndrome (AIDS), human immunodeficiency virus (HIV) infection, antibodies to HIV, or infection with any other probable causative agent of AIDS, if the offense is an offense under Section 21.02, 21.11(a)(1), 22.011, or 22.021, Penal Code;(12) the right to request victim-offender mediation coordinated by the victim services division of the Texas Department of Criminal Justice;(13) the right to be informed of the uses of a victim impact statement and the statement's purpose in the criminal justice system, to complete the victim impact statement, and to have the victim impact statement considered:(A) by the attorney representing the state and the judge before sentencing or before a plea bargain agreement is accepted; and(B) by the Board of Pardons and Paroles before an inmate is released on parole;(14) to the extent provided by Articles 56.06 and 56.065, for a victim of a sexual assault, the right to a forensic medical examination if, within 96 hours of the sexual assault, the assault is reported to a law enforcement agency or a forensic medical examination is otherwise conducted at a health care facility; and(15) for a victim of an assault or sexual assault who is younger than 17 years of age or whose case involves family violence, as defined by Section 71.004, Family Code, the right to have the court consider the impact on the victim of a continuance requested by the defendant; if requested by the attorney representing the state or by counsel for the defendant, the court shall state on the record the reason for granting or denying the continuance.(b) A victim, guardian of a victim, or close relative of a deceased victim is entitled to the right to be present at all public court proceedings related to the offense, subject to the approval of the judge in the case.(c) The office of the attorney representing the state, and the sheriff, police, and other law enforcement agencies shall ensure to the extent practicable that a victim, guardian of a victim, or close relative of a deceased victim is afforded the rights granted by Subsection (a) of this article and, on request, an explanation of those rights.(d) A judge, attorney for the state, peace officer, or law enforcement agency is not liable for a failure or inability to provide a right enumerated in this article. The failure or inability of any person to provide a right or service enumerated in this article may not be used by a defendant in a criminal case as a ground for appeal, a ground to set aside the conviction or sentence, or a ground in a habeas corpus petition. A victim, guardian of a victim, or close relative of a deceased victim does not have standing to participate as a party in a criminal proceeding or to contest the disposition of any charge.

Added by Acts 1985, 69th Leg., ch. 588, Sec. 1, eff. Sept. 1, 1985. Subsec. (a) amended by Acts 1987, 70th Leg., ch. 433, Sec. 1, eff. Aug. 31, 1987; Subsecs. (a), (c) amended by Acts 1987, 70th Leg., ch. 929, Sec. 1, eff. Sept. 1, 1987; Subsec. (c) amended by Acts 1989, 71st Leg., ch. 996, Sec. 1, eff. Sept. 1, 1989; Subsecs. (a), (d) amended by Acts 1991, 72nd Leg., ch. 202, Sec. 3, eff. Sept. 1, 1991; Subsec. (a) amended by Acts 1993, 73rd Leg., ch. 811, Sec. 3, eff. Sept. 1, 1993; Subsec. (a)(6) amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(108), eff. Sept. 1, 1995; Subsecs. (a), (b) amended by Acts 2001, 77th Leg., ch. 1034, Sec. 3, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 498, Sec. 1, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 593, Sec. 3.21, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 664, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1140, Sec. 1, eff. June 19, 2009.

Art. 56.03. VICTIM IMPACT STATEMENT. (a) The Texas Crime Victim Clearinghouse, with the participation of the community justice assistance division of the Texas Department of Criminal Justice and the Board of Pardons and Paroles, shall develop a form to be used by law enforcement agencies, prosecutors, and other participants in the criminal justice system to record the impact of an offense on a victim of the offense, guardian of a victim, or a close relative of a deceased victim and to provide the agencies, prosecutors, and participants with information needed to contact the victim, guardian, or relative if needed at any stage of a prosecution of a person charged with the offense. The Texas Crime Victim Clearinghouse, with the participation of the community justice assistance division of the Texas Department of Criminal Justice and the Board of Pardons and Paroles, shall also develop a victims' information booklet that provides a general explanation of the criminal justice system to victims of an offense, guardians of victims, and relatives of deceased victims.(b) The victim impact statement must be in a form designed to inform a victim, guardian of a victim, or a close relative of a deceased victim with a clear statement of rights provided by Article 56.02 and to collect the following information:(1) the name of the victim of the offense or, if the victim has a legal guardian or is deceased, the name of a guardian or close relative of the victim;(2) the address and telephone number of the victim, guardian, or relative through which the victim, guardian of a victim, or a close relative of a deceased victim, may be contacted;(3) a statement of economic loss suffered by the victim, guardian, or relative as a result of the offense;(4) a statement of any physical or psychological injury suffered by the victim, guardian, or relative as a result of the offense, as described by the victim, guardian, relative, or by a physician or counselor;(5) a statement of any psychological services requested as a result of the offense;(6) a statement of any change in the victim's, guardian's, or relative's personal welfare or familial relationship as a result of the offense;(7) a statement as to whether or not the victim, guardian, or relative wishes to be notified in the future of any parole hearing for the defendant and an explanation as to the procedures by which the victim, guardian, or relative may obtain information concerning the release of the defendant from the Texas Department of Criminal Justice; and(8) any other information, other than facts related to the commission of the offense, related to the impact of the offense on the victim, guardian, or relative.(c) The victim assistance coordinator, designated in Article 56.04(a) of this code, shall send to a victim, guardian of a victim, or close relative of a deceased victim a victim impact statement, a victims' information booklet, and an application for compensation under Subchapter B, Chapter 56, along with an offer to assist in completing those forms on request. The victim assistance coordinator, on request, shall explain the possible use and consideration of the victim impact statement at sentencing and future parole hearing of the offender.(d) If a victim, guardian of a victim, or close relative of a deceased victim states on the victim impact statement that he wishes to be notified of parole proceedings, the victim, guardian, or relative is responsible for notifying the Board of Pardons and Paroles of any change of address.(e) Prior to the imposition of a sentence by the court in a criminal case, the court, if it has received a victim impact statement, shall consider the information provided in the statement. Before sentencing the defendant, the court shall permit the defendant or his counsel a reasonable time to read the statement, excluding the victim's name, address, and telephone number, comment on the statement, and, with the approval of the court, introduce testimony or other information alleging a factual inaccuracy in the statement. If the court sentences the defendant to a term of community supervision, the court shall forward any victim's impact statement received in the case to the community supervision and corrections department supervising the defendant, along with the papers in the case.(f) The court may not inspect a victim impact statement until after a finding of guilt or until deferred adjudication is ordered and the contents of the statement may not be disclosed to any person unless:(1) the defendant pleads guilty or nolo contendere or is convicted of the offense; or(2) the defendant in writing authorizes the court to inspect the statement.(g) A victim impact statement is subject to discovery under Article 39.14 of this code before the testimony of the victim is taken only if the court determines that the statement contains exculpatory material.(h) Not later than December 1 of each odd-numbered year, the Texas Crime Victim Clearinghouse, with the participation of the community justice assistance division of the Texas Department of Criminal Justice and the Board of Pardons and Paroles, shall update the victim impact statement form and any other information provided by the commission to victims, guardians of victims, and relatives of deceased victims, if necessary, to reflect changes in law relating to criminal justice and the rights of victims and guardians and relatives of victims.(i) In addition to the information described by Subsections (b)(1)-(8), the victim impact statement must be in a form designed to collect information on whether, if the victim is a child, there is an existing court order granting to the defendant possession of or access to the victim. If information collected under this subsection indicates the defendant is granted access or possession under court order and the defendant is subsequently confined by the Texas Department of Criminal Justice as a result of the commission of the offense, the victim services office of the department shall contact the court issuing the order before the defendant is released from the department on parole or mandatory supervision.

Added by Acts 1985, 69th Leg., ch. 588, Sec. 1, eff. Sept. 1, 1985. Subsecs. (a), (c) amended by Acts 1987, 70th Leg., ch. 929, Sec. 2, eff. Sept. 1, 1987; Subsec. (e) amended by Acts 1987, 70th Leg., ch. 433, Sec. 2, eff. Aug. 31, 1987; Subsec. (h) added by Acts 1987, 70th Leg., ch. 929, Sec. 3, eff. Sept. 1, 1987; Subsec. (c) amended by Acts 1989, 71st Leg., ch. 996, Sec. 2, eff. Sept. 1, 1989; amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(108), eff. Sept. 1, 1995; Subsec. (i) added by Acts 1997, 75th Leg., ch. 670, Sec. 5, eff. Sept. 1, 1997; Subsec. (e) amended by Acts 2001, 77th Leg., ch. 1034, Sec. 4, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.038, eff. September 1, 2009.

Art. 56.04. VICTIM ASSISTANCE COORDINATOR; CRIME VICTIM LIAISON. (a) The district attorney, criminal district attorney, or county attorney who prosecutes criminal cases shall designate a person to serve as victim assistance coordinator in that jurisdiction.(b) The duty of the victim assistance coordinator is to ensure that a victim, guardian of a victim, or close relative of a deceased victim is afforded the rights granted victims, guardians, and relatives by Article 56.02 of this code. The victim assistance coordinator shall work closely with appropriate law enforcement agencies, prosecuting attorneys, the Board of Pardons and Paroles, and the judiciary in carrying out that duty.(c) Each local law enforcement agency shall designate one person to serve as the agency's crime victim liaison. Each agency shall consult with the victim assistance coordinator in the office of the attorney representing the state to determine the most effective manner in which the crime victim liaison can perform the duties imposed on the crime victim liaison under this article.(d) The duty of the crime victim liaison is to ensure that a victim, guardian of a victim, or close relative of a deceased victim is afforded the rights granted victims, guardians, or close relatives of deceased victims by Subdivisions (4), (6), and (9) of Article 56.02(a) of this code.(e) The victim assistance coordinator shall send a copy of a victim impact statement to the court sentencing the defendant. If the court sentences the defendant to imprisonment in the Texas Department of Criminal Justice, it shall attach the copy of the victim impact statement to the commitment papers.(f) The commissioners court may approve a program in which the crime victim liaison or victim assistance coordinator may offer not more than 10 hours of posttrial psychological counseling for a person who serves as a juror or an alternate juror in a criminal trial involving graphic evidence or testimony and who requests the posttrial psychological counseling not later than the 180th day after the date on which the jury in the trial is dismissed. The crime victim liaison or victim assistance coordinator may provide the counseling using a provider that assists local criminal justice agencies in providing similar services to victims.

Added by Acts 1985, 69th Leg., ch. 588, Sec. 1, eff. Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 996, Sec. 3, eff. Sept. 1, 1989; Subsec. (a) amended by Acts 1991, 72nd Leg., ch. 202, Sec. 4, eff. Sept. 1, 1991.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1378, Sec. 6, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.039, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 93, Sec. 1, eff. September 1, 2009.

Art. 56.045. PRESENCE OF ADVOCATE OR REPRESENTATIVE DURING FORENSIC MEDICAL EXAMINATION. (a) Before conducting a forensic medical examination of a person who consents to such an examination for the collection of evidence for an alleged sexual assault, the physician or other medical services personnel conducting the examination shall offer the person the opportunity to have an advocate from a sexual assault program as defined by Section 420.003, Government Code, who has completed a sexual assault training program described by Section 420.011(b), Government Code, present with the person during the examination, if the advocate is available at the time of the examination.(b) The advocate may only provide the injured person with:(1) counseling and other support services; and(2) information regarding the rights of crime victims under Article 56.02.(c) Notwithstanding Subsection (a), the advocate and the sexual assault program providing the advocate may not delay or otherwise impede the screening or stabilization of an emergency medical condition.(d) The sexual assault program providing the advocate shall pay all costs associated with providing the advocate.(e) Any individual or entity, including a health care facility, that provides an advocate with access to a person consenting to an examination under Subsection (a) is not subject to civil or criminal liability for providing that access. In this subsection, "health care facility" includes a hospital licensed under Chapter 241, Health and Safety Code.(f) If a person alleging to have sustained injuries as the victim of a sexual assault was confined in a penal institution, as defined by Section 1.07, Penal Code, at the time of the alleged assault, the penal institution shall provide, at the person's request, a representative to be present with the person at any forensic medical examination conducted for the purpose of collecting and preserving evidence related to the investigation or prosecution of the alleged assault. The representative may only provide the injured person with counseling and other support services and with information regarding the rights of crime victims under Article 56.02 and may not delay or otherwise impede the screening or stabilization of an emergency medical condition. The representative must be approved by the penal institution and must be a:(1) psychologist;(2) sociologist;(3) chaplain;(4) social worker;(5) case manager; or(6) volunteer who has completed a sexual assault training program described by Section 420.011(b), Government Code.

Added by Acts 2001, 77th Leg., ch. 1019, Sec. 1, eff. Sept. 1, 2001.

Art. 56.05. REPORTS REQUIRED. (a) The Board of Pardons and Paroles, the community justice assistance division of the Texas Department of Criminal Justice, and the Texas Crime Victim Clearinghouse, designated as the planning body for the purposes of this article, shall develop a survey plan to maintain statistics on the numbers and types of persons to whom state and local agencies provide victim impact statements during each year.(b) At intervals specified in the plan, the planning body may require any state or local agency to submit, in a form prescribed for the reporting of the information, statistical data on the numbers and types of persons to whom the agency provides victim impact statements and any other information required by the planning body. The form must be designed to protect the privacy of persons afforded rights under this chapter and to determine whether the selected agency or office is making a good faith effort to protect the rights of the persons served.(c) The Texas Crime Victim Clearinghouse shall develop crime victim assistance standards and distribute those standards to law enforcement officers and attorneys representing the state to aid those officers and prosecutors in performing duties imposed by this chapter.

Added by Acts 1985, 69th Leg., ch. 588, Sec. 1, eff. Sept. 1, 1985. Subsec. (c) added by Acts 1989, 71st Leg., ch. 996, Sec. 4, eff. Sept. 1, 1989.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.040, eff. September 1, 2009.

Art. 56.06. MEDICAL EXAMINATION FOR SEXUAL ASSAULT VICTIM WHO HAS REPORTED ASSAULT; COSTS. (a) If a sexual assault is reported to a law enforcement agency within 96 hours of the assault, the law enforcement agency, with the consent of the victim, a person authorized to act on behalf of the victim, or an employee of the Department of Family and Protective Services, shall request a medical examination of the victim of the alleged assault for use in the investigation or prosecution of the offense. A law enforcement agency may decline to request a medical examination under this subsection only if the person reporting the sexual assault has made one or more false reports of sexual assault to any law enforcement agency and if there is no other evidence to corroborate the current allegations of sexual assault.(b) If a sexual assault is not reported within the period described by Subsection (a), on receiving the consent described by that subsection the law enforcement agency may request a medical examination of a victim of an alleged sexual assault as considered appropriate by the agency.(c) A law enforcement agency that requests a medical examination of a victim of an alleged sexual assault for use in the investigation or prosecution of the offense shall pay all costs of the examination. On application to the attorney general, the law enforcement agency is entitled to be reimbursed for the reasonable costs of that examination if the examination was performed by a physician or by a sexual assault examiner or sexual assault nurse examiner, as defined by Section 420.003, Government Code.(d) A law enforcement agency or prosecuting attorney's office may pay all costs related to the testimony of a licensed health care professional in a criminal proceeding regarding the results of the medical examination or manner in which it was performed.(e) This article does not require a law enforcement agency to pay any costs of treatment for injuries.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 5.05(a), eff. Aug. 28, 1989. Subsec. (a) amended by Acts 1991, 72nd Leg., ch. 75, Sec. 1, eff. Sept. 1, 1991. Amended by Acts 2001, 77th Leg., ch. 1507, Sec. 1, eff. June 15, 2001.Amended by: Acts 2005, 79th Leg., Ch. 498, Sec. 2, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 1140, Sec. 2, eff. June 19, 2009.

Art. 56.065. MEDICAL EXAMINATION FOR SEXUAL ASSAULT VICTIM WHO HAS NOT REPORTED ASSAULT; COSTS. (a) In this article:(1) "Crime laboratory" has the meaning assigned by Article 38.35.(2) "Department" means the Department of Public Safety.(3) "Sexual assault examiner" and "sexual assault nurse examiner" have the meanings assigned by Section 420.003, Government Code.(b) This article applies to the following health care facilities that provide diagnosis or treatment services to victims of sexual assault:(1) a general or special hospital licensed under Chapter 241, Health and Safety Code;(2) a general or special hospital owned by this state;(3) an outpatient clinic; and(4) a private physician's office.(c) In accordance with Subchapter B, Chapter 420, Government Code, and except as provided by Subsection (e), a health care facility shall conduct a forensic medical examination of the victim of an alleged sexual assault if:(1) the victim arrives at the facility within 96 hours after the assault occurred;(2) the victim consents to the examination; and(3) at the time of the examination the victim has not reported the assault to a law enforcement agency.(d) The department shall pay the appropriate fees, as set by attorney general rule, for the forensic portion of the medical examination and for the evidence collection kit if a physician, sexual assault examiner, or sexual assault nurse examiner conducts the forensic portion of the examination within 96 hours after the alleged sexual assault occurred. The attorney general shall reimburse the department for fees paid under this subsection.(e) If a health care facility does not provide diagnosis or treatment services to victims of sexual assault, the facility shall refer a victim seeking a forensic medical examination under Subsection (c) to a health care facility that provides services to those victims.(f) The department may develop procedures regarding the submission or collection of additional evidence of the alleged sexual assault other than through an examination as described by this article.(g) The department shall develop procedures for the transfer and preservation of evidence collected under this article to a crime laboratory or other suitable location designated by the public safety director of the department. The receiving entity shall preserve the evidence until the earlier of:(1) the second anniversary of the date the evidence was collected; or(2) the date the victim or a legal representative of the victim signs a written consent to release the evidence.(h) The victim may not be required to:(1) participate in the investigation or prosecution of an offense as a condition of receiving a forensic medical examination under this article; or(2) pay for the forensic portion of the medical examination or for the evidence collection kit.(i) The attorney general and the department each shall adopt rules as necessary to implement this article.

Added by Acts 2009, 81st Leg., R.S., Ch. 1140, Sec. 3, eff. June 19, 2009.

Art. 56.07. NOTIFICATION. (a) At the initial contact or at the earliest possible time after the initial contact between the victim of a reported crime and the law enforcement agency having the responsibility for investigating that crime, that agency shall provide the victim a written notice containing:(1) information about the availability of emergency and medical services, if applicable;(2) notice that the victim has the right to receive information regarding compensation to victims of crime as provided by Subchapter B, Chapter 56, including information about:(A) the costs that may be compensated under that Act and the amount of compensation, eligibility for compensation, and procedures for application for compensation under that Act;(B) the payment for a medical examination for a victim of a sexual assault under Article 56.06 of this code; and(C) referral to available social service agencies that may offer additional assistance;(3) the name, address, and phone number of the law enforcement agency's victim assistance liaison;(4) the address, phone number, and name of the crime victim assistance coordinator of the office of the attorney representing the state;(5) the following statement:"You may call the law enforcement agency's telephone number for the status of the case and information about victims' rights"; and(6) the rights of crime victims under Article 56.02 of this code.(b) At the same time a law enforcement agency provides notice under Subsection (a), the agency shall provide, if the agency possesses the relevant information, a referral to a sexual assault program as defined by Section 420.003, Government Code, and a written description of the services provided by that program. A sexual assault program may provide a written description of its services to a law enforcement agency.

Added by Acts 1991, 72nd Leg., ch. 202, Sec. 5, eff. Sept. 1, 1991. Subd. (2) amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(108), eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 788, Sec. 1, eff. June 20, 2003.

Art. 56.08. NOTIFICATION OF RIGHTS BY ATTORNEY REPRESENTING THE STATE. (a) Not later than the 10th day after the date that an indictment or information is returned against a defendant for an offense, the attorney representing the state shall give to each victim of the offense a written notice containing:(1) a brief general statement of each procedural stage in the processing of a criminal case, including bail, plea bargaining, parole restitution, and appeal;(2) notification of the rights and procedures under this chapter;(3) suggested steps the victim may take if the victim is subjected to threats or intimidation;(4) notification of the right to receive information regarding compensation to victims of crime as provided by Subchapter B, including information about:(A) the costs that may be compensated under Subchapter B, eligibility for compensation, and procedures for application for compensation under Subchapter B of this chapter;(B) the payment for a medical examination for a victim of a sexual assault under Article 56.06; and(C) referral to available social service agencies that may offer additional assistance;(5) the name, address, and phone number of the local victim assistance coordinator;(6) the case number and assigned court for the case;(7) the right to file a victim impact statement with the office of the attorney representing the state and the Texas Department of Criminal Justice; and(8) notification of the right of a victim, guardian of a victim, or close relative of a deceased victim, as defined by Section 508.117, Government Code, to appear in person before a member of the Board of Pardons and Paroles as provided by Section 508.153, Government Code.(b) If requested by the victim, the attorney representing the state, as far as reasonably practical, shall give to the victim notice of any scheduled court proceedings, changes in that schedule, the filing of a request for continuance of a trial setting, and any plea agreements to be presented to the court.(c) A victim who receives a notice under Subsection (a) and who chooses to receive other notice under law about the same case must keep the following persons informed of the victim's current address and phone number:(1) the attorney representing the state; and(2) the Texas Department of Criminal Justice if after sentencing the defendant is confined in the department.(d) An attorney representing the state who receives information concerning a victim's current address and phone number shall immediately provide that information to the community supervision and corrections department supervising the defendant, if the defendant is placed on community supervision.(e) The brief general statement describing the plea bargaining stage in a criminal trial required by Subsection (a)(1) shall include a statement that:(1) the victim impact statement provided by the victim, guardian of a victim, or close relative of a deceased victim will be considered by the attorney representing the state in entering into the plea bargain agreement; and(2) the judge before accepting the plea bargain is required under Section 26.13(e) to ask:(A) whether a victim impact statement has been returned to the attorney; and(B) if a statement has been returned, for a copy of the statement.

Added by Acts 1991, 72nd Leg., ch. 202, Sec. 5, eff. Sept. 1, 1991. Subsec. (a) amended by Acts 1995, 74th Leg., ch. 253, Sec. 2, eff. Sept. 1, 1995; Subsec. (a)(4) amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(108), eff. Sept. 1, 1995; Subsec. (d) added by Acts 1995, 74th Leg., ch. 252, Sec. 2, eff. Sept. 1, 1995; Subsec. (a) amended by Acts 1997, 75th Leg., ch. 165, Sec. 12.04, eff. Sept. 1, 1997; Subsec. (e) added by Acts 2001, 77th Leg., ch. 1034, Sec. 5, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.041, eff. September 1, 2009.

Art. 56.09. VICTIM'S RIGHT TO PRIVACY. As far as reasonably practical, the address of the victim may not be a part of the court file except as necessary to identify the place of the crime. The phone number of the victim may not be a part of the court file.

Added by Acts 1991, 72nd Leg., ch. 202, Sec. 5, eff. Sept. 1, 1991.

Art. 56.10. VICTIM'S DISCOVERY ATTENDANCE. Unless absolutely necessary, victims or witnesses who are not incarcerated may not be required to attend depositions in a correctional facility.

Added by Acts 1991, 72nd Leg., ch. 202, Sec. 5, eff. Sept. 1, 1991.

Art. 56.11. NOTIFICATION TO VICTIM OR WITNESS OF RELEASE OR ESCAPE OF DEFENDANT. (a) The Texas Department of Criminal Justice or the sheriff, whichever has custody of the defendant in the case of a felony, or the sheriff in the case of a misdemeanor, shall notify the victim of the offense or a witness who testified against the defendant at the trial for the offense, other than a witness who testified in the course and scope of the witness's official or professional duties, whenever a defendant convicted of an offense described by Subsection (c):(1) completes the defendant's sentence and is released; or(2) escapes from a correctional facility.(a-1) The Texas Department of Criminal Justice, in the case of an inmate released on parole or to mandatory supervision following a term of imprisonment for an offense described by Subsection (c), or a community supervision and corrections department supervising a defendant, in the case of a defendant convicted of an offense described by Subsection (c) and subsequently released on community supervision, shall notify a victim or witness described by Subsection (a) whenever the inmate or defendant, if subject to electronic monitoring as a condition of release, ceases to be electronically monitored.(b) If the Texas Department of Criminal Justice is required by Subsection (a) to give notice to a victim or witness, the department shall also give notice to local law enforcement officials in the county in which the victim or witness resides.(c) This article applies to a defendant convicted of:(1) an offense under Title 5, Penal Code, that is punishable as a felony;(2) an offense described by Section 508.187(a), Government Code, other than an offense described by Subdivision (1); or(3) an offense involving family violence, stalking, or violation of a protective order or magistrate's order.(d) It is the responsibility of a victim or witness desiring notification of the defendant's release to provide the Texas Department of Criminal Justice, the sheriff, or the community supervision and corrections department supervising the defendant, as appropriate, with the e-mail address, mailing address, and telephone number of the victim, witness, or other person through whom the victim or witness may be contacted and to notify the appropriate department or the sheriff of any change of address or telephone number of the victim, witness, or other person. Information obtained and maintained by the Texas Department of Criminal Justice, a sheriff, or a community supervision and corrections department under this subsection is privileged and confidential.(e) The Texas Department of Criminal Justice, the sheriff, or the community supervision and corrections department supervising the defendant, as appropriate:(1) shall make a reasonable attempt to give any notice required by Subsection (a) or (a-1):(A) not later than the 30th day before the date the defendant completes the sentence and is released or ceases to be electronically monitored as a condition of release; or(B) immediately if the defendant escapes from the correctional facility; and(2) may give any notice required by Subsection (a) or (a-1) by e-mail, if possible.(f) An attempt by the Texas Department of Criminal Justice, the sheriff, or the community supervision and corrections department supervising the defendant to give notice to a victim or witness at the victim's or witness's last known mailing address or, if notice via e-mail is possible, last known e-mail address, as shown on the records of the appropriate department or agency, constitutes a reasonable attempt to give notice under this article.(g) Not later than immediately following the conviction of a defendant described by Subsection (c), the attorney who represented the state in the prosecution of the case shall notify in writing a victim or witness described by Subsection (a) of the victim's or witness's right to receive notice under this article.(h) In this article:(1) "Correctional facility" has the meaning assigned by Section 1.07, Penal Code.(2) "Family violence" has the meaning assigned by Section 71.004, Family Code.

Added by Acts 1993, 73rd Leg., ch. 10, Sec. 6, eff. March 19, 1993. Subsec. (a) amended by Acts 1995, 74th Leg., ch. 657, Sec. 6, eff. June 14, 1995; amended by Acts 1997, 75th Leg., ch. 1, Sec. 8, eff. Jan. 28, 1997. Amended by Acts 1997, 75th Leg., ch. 670, Sec. 6, eff. Sept. 1, 1997; Subsec. (c) amended by Acts 2001, 77th Leg., ch. 978, Sec. 3, eff. Sept. 1, 2001; Subsec. (g) amended by Acts 2003, 78th Leg., ch. 1276, Sec. 7.002(k), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 458, Sec. 1, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 618, Sec. 1, eff. September 1, 2009.

Art. 56.12. NOTIFICATION OF ESCAPE OR TRANSFER. (a) The Texas Department of Criminal Justice shall immediately notify the victim of an offense, the victim's guardian, or the victim's close relative, if the victim is deceased, if the victim, victim's guardian, or victim's close relative has notified the department as provided by Subsection (b), whenever the defendant:(1) escapes from a facility operated by the department for the imprisonment of individuals convicted of felonies other than state jail felonies; or(2) is transferred from the custody of a facility operated by the department for the imprisonment of individuals convicted of felonies other than state jail felonies to the custody of a peace officer under a writ of attachment or a bench warrant.(a-1) The Texas Department of Criminal Justice shall immediately notify a witness who testified against a defendant at the trial for the offense for which the defendant is incarcerated, the witness's guardian, or the witness's close relative, if the witness is deceased, if the witness, witness's guardian, or witness's close relative has notified the department as provided by Subsection (b), whenever the defendant:(1) escapes from a facility operated by the department for the imprisonment of individuals convicted of felonies other than state jail felonies; or(2) is transferred from the custody of a facility operated by the department for the imprisonment of individuals convicted of felonies other than state jail felonies to the custody of a peace officer under a writ of attachment or a bench warrant.(b) It is the responsibility of the victim, witness, guardian, or close relative desiring notification of a defendant's escape or transfer from custody under a writ of attachment or bench warrant to notify the Texas Department of Criminal Justice of the desire for notification and any change of address.(c) In providing notice under Subsection (a)(2) or (a-1)(2), the department shall include the name, address, and telephone number of the peace officer receiving the defendant into custody. On returning the defendant to the custody of the department, the victim services division of the department shall notify the victim, witness, guardian, or close relative, as applicable, of that fact.(d) In this article, "witness's close relative" means a person who was the spouse of the deceased witness at the time of the witness's death or who is a parent or adult brother, sister, or child of the deceased witness.

Added by Acts 1995, 74th Leg., ch. 251, Sec. 1, eff. May 29, 1995. Amended by Acts 2001, 77th Leg., ch. 1034, Sec. 6, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 458, Sec. 2, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.042, eff. September 1, 2009.

Art. 56.13. VICTIM-OFFENDER MEDIATION. The victim services division of the Texas Department of Criminal Justice shall:(1) train volunteers to act as mediators between victims, guardians of victims, and close relatives of deceased victims and offenders whose criminal conduct caused bodily injury or death to victims; and(2) provide mediation services through referral of a trained volunteer, if requested by a victim, guardian of a victim, or close relative of a deceased victim.

Added by Acts 2001, 77th Leg., ch. 1034, Sec. 7, eff. Sept. 1, 2001.

Art. 56.14. CLEARINGHOUSE ANNUAL CONFERENCE. (a) The Texas Crime Victim Clearinghouse may conduct an annual conference to provide to participants in the criminal justice system training containing information on crime victims' rights.(b) The clearinghouse may charge fees to persons attending the conference described by Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1034, Sec. 7, eff. Sept. 1, 2001.

Art. 56.15. COMPUTERIZED DATABASE; DEFENDANT RELEASE INFORMATION. The Texas Department of Criminal Justice shall:(1) create and maintain a computerized database containing the release information and release date of a defendant described by Article 56.11(c); and(2) allow a victim or witness entitled to notice under Article 56.11 or 56.12 to access via the Internet the computerized database maintained under Subdivision (1).

Added by Acts 2007, 80th Leg., R.S., Ch. 458, Sec. 3, eff. September 1, 2007.

SUBCHAPTER B. CRIME VICTIMS' COMPENSATIONArt. 56.31. SHORT TITLE. This subchapter may be cited as the Crime Victims' Compensation Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995.

Art. 56.311. LEGISLATIVE FINDINGS AND INTENT. The legislature recognizes that many innocent individuals suffer personal injury or death as a result of criminal acts. Crime victims and persons who intervene to prevent criminal acts often suffer disabilities, incur financial burdens, or become dependent on public assistance. The legislature finds that there is a need for the compensation of victims of crime and those who suffer personal injury or death in the prevention of crime or in the apprehension of criminals. It is the legislature's intent that the compensation of innocent victims of violent crime encourage greater public cooperation in the successful apprehension and prosecution of criminals.

Added by Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995.

Art. 56.32. DEFINITIONS. (a) In this subchapter:(1) "Child" means an individual younger than 18 years of age who:(A) is not married; or(B) has not had the disabilities of minority removed for general purposes under Chapter 31, Family Code.(2) "Claimant" means, except as provided by Subsection (b), any of the following individuals who is entitled to file or has filed a claim for compensation under this subchapter:(A) an authorized individual acting on behalf of a victim;(B) an individual who legally assumes the obligation or who voluntarily pays medical or burial expenses of a victim incurred as a result of the criminally injurious conduct of another;(C) a dependent of a victim who died as a result of criminally injurious conduct;(D) an immediate family member or household member of a victim who:(i) requires psychiatric care or counseling as a result of the criminally injurious conduct; or(ii) as a result of the criminally injurious conduct, incurs with respect to a deceased victim expenses for traveling to and attending the victim's funeral or suffers wage loss from bereavement leave taken in connection with the death of that victim; or(E) an authorized individual acting on behalf of an individual who is described by Subdivision (C) or (D) and who is a child.(3) "Collateral source" means any of the following sources of benefits or advantages for pecuniary loss that a claimant or victim has received or that is readily available to the claimant or victim from:(A) the offender under an order of restitution to the claimant or victim imposed by a court as a condition of community supervision;(B) the United States, a federal agency, a state or any of its political subdivisions, or an instrumentality of two or more states, unless the law providing for the benefits or advantages makes them in excess of or secondary to benefits under this subchapter;(C) social security, Medicare, or Medicaid;(D) another state's or another country's crime victims' compensation program;(E) workers' compensation;(F) an employer's wage continuation program, not including vacation and sick leave benefits;(G) proceeds of an insurance contract payable to or on behalf of the claimant or victim for loss that the claimant or victim sustained because of the criminally injurious conduct;(H) a contract or self-funded program providing hospital and other health care services or benefits; or(I) proceeds awarded to the claimant or victim as a result of third-party litigation.(4) "Criminally injurious conduct" means conduct that:(A) occurs or is attempted;(B) poses a substantial threat of personal injury or death;(C) is punishable by fine, imprisonment, or death, or would be punishable by fine, imprisonment, or death if the person engaging in the conduct possessed capacity to commit the conduct; and(D) does not arise out of the ownership, maintenance, or use of a motor vehicle, aircraft, or water vehicle, unless the conduct is intended to cause personal injury or death or the conduct is in violation of Section 545.157 or 545.401, Transportation Code, and results in bodily injury or death, or is in violation of Section 550.021, Transportation Code, or one or more of the following sections of the Penal Code:(i) Section 19.04 (manslaughter);(ii) Section 19.05 (criminally negligent homicide);(iii) Section 22.02 (aggravated assault);(iv) Section 22.05 (deadly conduct);(v) Section 49.04 (driving while intoxicated);(vi) Section 49.05 (flying while intoxicated);(vii) Section 49.06 (boating while intoxicated);(viii) Section 49.07 (intoxication assault); or(ix) Section 49.08 (intoxication manslaughter).(5) "Dependent" means:(A) a surviving spouse;(B) a person who is a dependent, within the meaning of the Internal Revenue Code, of a victim; and (C) a posthumous child of a deceased victim.(6) "Household member" means an individual who resided in the same permanent household as the victim at the time that the criminally injurious conduct occurred and who is related by consanguinity or affinity to the victim.(7) "Immediate family member" means an individual who is related to a victim within the second degree by affinity or consanguinity.(8) "Intervenor" means an individual who goes to the aid of another and is killed or injured in the good faith effort to prevent criminally injurious conduct, to apprehend a person reasonably suspected of having engaged in criminally injurious conduct, or to aid a peace officer.(9) "Pecuniary loss" means the amount of expense reasonably and necessarily incurred as a result of personal injury or death for:(A) medical, hospital, nursing, or psychiatric care or counseling, or physical therapy;(B) actual loss of past earnings and anticipated loss of future earnings and necessary travel expenses because of:(i) a disability resulting from the personal injury;(ii) the receipt of medically indicated services related to the disability resulting from the personal injury; or(iii) participation in or attendance at investigative, prosecutorial, or judicial processes related to the criminally injurious conduct and participation in or attendance at any postconviction or postadjudication proceeding relating to criminally injurious conduct;(C) care of a child or dependent;(D) funeral and burial expenses, including, for an immediate family member or household member of the victim, the necessary expenses of traveling to and attending the funeral;(E) loss of support to a dependent, consistent with Article 56.41(b)(5);(F) reasonable and necessary costs of cleaning the crime scene;(G) reasonable replacement costs for clothing, bedding, or property of the victim seized as evidence or rendered unusable as a result of the criminal investigation;(H) reasonable and necessary costs, as provided by Article 56.42(d), incurred by a victim of family violence or a victim of sexual assault who is assaulted in the victim's place of residence for relocation and housing rental assistance payments;(I) for an immediate family member or household member of a deceased victim, bereavement leave of not more than 10 work days; and(J) reasonable and necessary costs of traveling to and from a place of execution for the purpose of witnessing the execution, including one night's lodging near the place at which the execution is conducted.(10) "Personal injury" means physical or mental harm.(11) "Victim" means, except as provided by Subsection (c):(A) an individual who:(i) suffers personal injury or death as a result of criminally injurious conduct or as a result of actions taken by the individual as an intervenor, if the conduct or actions occurred in this state; and(ii) is a resident of this state, another state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a possession or territory of the United States; (B) an individual who:(i) suffers personal injury or death as a result of criminally injurious conduct or as a result of actions taken by the individual as an intervenor, if the conduct or actions occurred in a state or country that does not have a crime victims' compensation program that meets the requirements of Section 1403(b), Crime Victims Compensation Act of 1984 (42 U.S.C. Section 10602(b));(ii) is a resident of this state; and(iii) would be entitled to compensation under this subchapter if the criminally injurious conduct or actions had occurred in this state; or(C) an individual who:(i) suffers personal injury or death as a result of criminally injurious conduct caused by an act of international terrorism as defined by 18 U.S.C. Section 2331 committed outside of the United States; and(ii) is a resident of this state.(12) "Family violence" has the meaning assigned by Section 71.004(1), Family Code.(13) "Victim-related services or assistance" means compensation, services, or assistance provided directly to a victim or claimant for the purpose of supporting or assisting the recovery of the victim or claimant from the consequences of criminally injurious conduct.(b) In this subchapter "claimant" does not include a service provider.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1993, 73rd Leg., ch. 805, Sec. 3, 4, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995; Subsec. (a)(4) amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.27, eff. Sept. 1, 1995; Subsec. (a)(8) amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.55, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1434, Sec. 1, eff. Sept. 1, 1997; Subsec. (a)(9) amended by Acts 1999, 76th Leg., ch. 1470, Sec. 1, eff. June 19, 1999; Subsec. (a)(9) amended by Acts 2001, 77th Leg., ch. 11, Sec. 1, eff. Sept. 1, 2001; Subsec. (a)(12) added by Acts 2001, 77th Leg., ch. 11, Sec. 2, eff. Sept. 1, 2001; Subsec. (a)(2) amended by Acts 2003, 78th Leg., ch. 1286, Sec. 1, eff. Sept. 1, 2003; Subsec. (a)(9) amended by Acts 2003, 78th Leg., ch. 1286, Sec. 1, eff. Sept. 1, 2003; amended by Acts 2003, 78th Leg., ch. 1303, Sec. 2, eff. June 21, 2003.Amended by: Acts 2005, 79th Leg., Ch. 66, Sec. 2, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 728, Sec. 4.007, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1374, Sec. 1, eff. September 1, 2007.

Art. 56.33. ADMINISTRATION; RULES. (a) The attorney general shall adopt rules consistent with this subchapter governing its administration, including rules relating to the method of filing claims and the proof of entitlement to compensation and the review of health care services subject to compensation under this chapter. Subchapters A and B, Chapter 2001, Government Code, except Sections 2001.004(3) and 2001.005, apply to the attorney general.(b) The attorney general may delegate a power, duty, or responsibility given to the attorney general under this subchapter to a person in the attorney general's office.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995.

Art. 56.34. COMPENSATION. (a) The attorney general shall award compensation for pecuniary loss arising from criminally injurious conduct if the attorney general is satisfied by a preponderance of the evidence that the requirements of this subchapter are met.(b) The attorney general, shall establish whether, as a direct result of criminally injurious conduct, a claimant or victim suffered personal injury or death that resulted in a pecuniary loss for which the claimant or victim is not compensated from a collateral source.(c) The attorney general shall award compensation for health care services according to the medical fee guidelines prescribed by Subtitle A, Title 5, Labor Code.(d) The attorney general, a claimant, or a victim is not liable for health care service charges in excess of the medical fee guidelines. A health care provider shall accept compensation from the attorney general as payment in full for the charges unless an investigation of the charges by the attorney general determines that there is a reasonable health care justification for the deviation from the guidelines.(e) A claimant or victim is not liable for the balance of service charges left as a result of an adjustment of payment for the charges under Article 56.58.(f) The compensation to victims of crime fund and the compensation to victims of crime auxiliary fund are the payers of last resort.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1434, Sec. 1, eff. Sept. 1, 1997.

Art. 56.35. TYPES OF ASSISTANCE. If the attorney general approves an application for compensation under Article 56.41, the attorney general shall determine what type of state assistance will best aid the claimant or victim. The attorney general may do one or more of the following:(1) authorize cash payment or payments to or on behalf of a claimant or victim for pecuniary loss;(2) refer a claimant or victim to a state agency for vocational or other rehabilitative services; or(3) provide counseling services for a claimant or victim or contract with a private entity to provide counseling services.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995.

Art. 56.36. APPLICATION. (a) An applicant for compensation under this subchapter must apply in writing on a form prescribed by the attorney general.(b) An application must be verified and must contain:(1) the date on which the criminally injurious conduct occurred;(2) a description of the nature and circumstances of the criminally injurious conduct;(3) a complete financial statement, including:(A) the cost of medical care or burial expenses and the loss of wages or support the claimant or victim has incurred or will incur; and(B) the extent to which the claimant or victim has been indemnified for those expenses from a collateral source;(4) if appropriate, a statement indicating the extent of a disability resulting from the injury incurred;(5) an authorization permitting the attorney general to verify the contents of the application; and(6) other information the attorney general requires.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1434, Sec. 1, eff. Sept. 1, 1997.

Art. 56.37. TIME FOR FILING. (a) Except as otherwise provided by this article, a claimant or victim must file an application not later than three years from the date of the criminally injurious conduct.(b) The attorney general may extend the time for filing for good cause shown by the claimant or victim.(c) If the victim is a child, the application must be filed within three years from the date the claimant or victim is made aware of the crime but not after the child is 21 years of age.(d) If a claimant or victim presents medically documented evidence of a physical or mental incapacity that was incurred by the claimant or victim as a result of the criminally injurious conduct and that reasonably prevented the claimant or victim from filing the application within the limitations period under Subsection (a), the period of the incapacity is not included.(e) For a claim that is based on criminally injurious conduct in violation of Chapter 19, Penal Code, the claimant must file an application not later than three years after the date the identity of the victim is established by a law enforcement agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1993, 73rd Leg., ch. 805, Sec. 10, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1434, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 496, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 716, Sec. 1, eff. June 19, 2009.

Art. 56.38. REVIEW; VERIFICATION. (a) The attorney general shall appoint a clerk to review each application for compensation under Article 56.36 to ensure the application is complete. If an application is not complete, the clerk shall return it to the claimant or victim and give a brief statement showing the additional information required. Not later than the 30th day after receiving a returned application, a claimant or victim may:(1) supply the additional information; or(2) appeal the action to the attorney general, who shall review the application to determine whether it is complete.(b) The attorney general may investigate an application.(c) Incident to the attorney general's review, verification, and hearing duties under this subchapter, the attorney general may:(1) subpoena witnesses and administer oaths to determine whether and the extent to which a claimant or victim qualifies for an award; and(2) order a claimant or victim to submit to a mental or physical examination by a physician or psychologist or order an autopsy of a deceased victim as provided by Article 56.39, if the mental, physical, or emotional condition of a claimant or victim is material to a claim.(d) On request by the attorney general and not later than the 14th business day after the date of the request, a law enforcement agency shall release to the attorney general all reports, including witness statements and criminal history record information, for the purpose of allowing the attorney general to determine whether a claimant or victim qualifies for an award and the extent of the qualification.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995.

Art. 56.385. REVIEW OF HEALTH CARE SERVICES. (a) The attorney general may review the actual or proposed health care services for which a claimant or victim seeks compensation in an application filed under Article 56.36.(b) The attorney general may not compensate a claimant or victim for health care services that the attorney general determines are not medically necessary.(c) The attorney general, a claimant, or a victim is not liable for a charge that is not medically necessary.

Added by Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995.

Art. 56.39. MENTAL OR PHYSICAL EXAMINATION; AUTOPSY. (a) An order for a mental or physical examination or an autopsy as provided by Article 56.38(c)(3) may be made for good cause shown on notice to the individual to be examined and to all persons who have appeared.(b) An order shall:(1) specify the time, place, manner, conditions, and scope of the examination or autopsy;(2) specify the person by whom the examination or autopsy is to be made; and(3) require the person making the examination or autopsy to file with the attorney general a detailed written report of the examination or autopsy.(c) A report shall set out the findings of the person making the examination or autopsy, including:(1) the results of any tests made; and(2) diagnoses, prognoses, and other conclusions and reports of earlier examinations of the same conditions.(d) On request of the individual examined, the attorney general shall furnish the individual with a copy of the report. If the victim is deceased, the attorney general on request shall furnish the claimant with a copy of the report.(e) A physician or psychologist making an examination or autopsy under this article shall be compensated from funds appropriated for the administration of this subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995.

Art. 56.40. HEARINGS. (a) The attorney general shall determine whether a hearing on an application for compensation under this subchapter is necessary.(b) If the attorney general determines that a hearing is not necessary, the attorney general may approve the application in accordance with the provisions of Article 56.41.(c) If the attorney general determines that a hearing is necessary or if the claimant or victim requests a hearing, the attorney general shall consider the application at a hearing at a time and place of the attorney general's choosing. The attorney general shall notify all interested persons not less than 10 days before the date of the hearing.(d) At the hearing the attorney general shall:(1) review the application for assistance and the report prepared under Article 56.39 and any other evidence obtained as a result of the attorney general's investigation; and(2) receive other evidence that the attorney general finds necessary or desirable to evaluate the application properly.(e) The attorney general may appoint hearing officers to conduct hearings or prehearing conferences under this subchapter.(f) A hearing or prehearing conference is open to the public unless in a particular case the hearing officer or attorney general determines that the hearing or prehearing conference or a part of it should be held in private because a criminal suspect has not been apprehended or because it is in the interest of the claimant or victim.(g) The attorney general may suspend the proceedings pending disposition of a criminal prosecution that has been commenced or is imminent, but may make an emergency award under Article 56.50.(h) Subchapters C through H, Chapter 2001, Government Code, do not apply to the attorney general or the attorney general's orders and decisions.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995.

Art. 56.41. APPROVAL OF CLAIM. (a) The attorney general shall approve an application for compensation under this subchapter if the attorney general finds by a preponderance of the evidence that grounds for compensation under this subchapter exist.(b) The attorney general shall deny an application for compensation under this subchapter if:(1) the criminally injurious conduct is not reported as provided by Article 56.46;(2) the application is not made in the manner provided by Articles 56.36 and 56.37;(3) the claimant or victim knowingly and willingly participated in the criminally injurious conduct;(4) the claimant or victim is the offender or an accomplice of the offender;(5) an award of compensation to the claimant or victim would benefit the offender or an accomplice of the offender; (6) the claimant or victim was incarcerated in a penal institution, as defined by Section 1.07, Penal Code, at the time the offense was committed; or(7) the claimant or victim knowingly or intentionally submits false or forged information to the attorney general.(c) Except as provided by rules adopted by the attorney general to prevent the unjust enrichment of an offender, the attorney general may not deny an award otherwise payable to a claimant or victim because the claimant or victim:(1) is an immediate family member of the offender; or(2) resides in the same household as the offender.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995; Subsec. (b) amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.28, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1434, Sec. 1, eff. Sept. 1, 1997.

Art. 56.42. LIMITS ON COMPENSATION. (a) Except as otherwise provided by this article, awards payable to a victim and all other claimants sustaining pecuniary loss because of injury or death of that victim may not exceed $50,000 in the aggregate.(b) In addition to an award payable under Subsection (a), the attorney general may award an additional $75,000 for extraordinary pecuniary losses, if the personal injury to a victim is catastrophic and results in a total and permanent disability to the victim, for lost wages and reasonable and necessary costs of:(1) making a home or automobile accessible;(2) obtaining job training and vocational rehabilitation;(3) training in the use of special appliances;(4) receiving home health care;(5) durable medical equipment;(6) rehabilitation technology; and(7) long-term medical expenses incurred as a result of medically indicated treatment for the personal injury.(c) The attorney general may by rule establish limitations on any other pecuniary loss compensated for under this subchapter, including limitations on pecuniary loss incurred as a result of a claimant's travel to and attendance of a deceased victim's funeral.(d) A victim who is a victim of family violence or a victim of sexual assault who is assaulted in the victim's place of residence may receive a onetime-only assistance payment in an amount not to exceed:(1) $2,000 to be used for relocation expenses, including expenses for rental deposit, utility connections, expenses relating to the moving of belongings, motor vehicle mileage expenses, and for out-of-state moves, transportation, lodging, and meals; and(2) $1,800 to be used for housing rental expenses.(e) An immediate family member or household member of a deceased victim may not receive more than $1,000 in lost wages as a result of bereavement leave taken by the family or household member.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1434, Sec. 1, eff. Sept. 1, 1997; Subsec. (d) added by Acts 1999, 76th Leg., ch. 1470, Sec. 2, eff. June 19, 1999; Subsec. (b) amended by Acts 2001, 77th Leg., ch. 274, Sec. 1, eff. Sept. 1, 2001; Subsec. (d) amended by Acts 2001, 77th Leg., ch. 11, Sec. 3, eff. Sept. 1, 2001; Subsec. (c) amended by Acts 2003, 78th Leg., ch. 1286, Sec. 2, eff. Sept. 1, 2003; Subsec. (e) added by Acts 2003, 78th Leg., ch. 1286, Sec. 2, eff. Sept. 1, 2003.

Art. 56.43. ATTORNEY FEES. (a) As part of an order, the attorney general shall determine and award reasonable attorney's fees, commensurate with legal services rendered, to be paid by the state to the attorney representing the claimant or victim. Attorney fees shall not exceed 25 percent of the amount the attorney assisted the claimant or victim in obtaining. Where there is no dispute of the attorney general's determination of the amount of the award due to the claimant or victim and where no hearing is held, the attorney fee shall be the lesser of either 25 percent of the amount the attorney assisted the claimant or victim in obtaining or $300.(b) Attorney fees may be denied on a finding that the claim or appeal is frivolous.(c) An award of attorney fees is in addition to an award of compensation.(d) An attorney may not contract for or receive an amount larger than that allowed under this article.(e) Attorney fees may not be paid to an attorney of a claimant or victim unless an award is made to the claimant or victim.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1993, 73rd Leg., ch. 805, Sec. 9, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995.

Art. 56.44. PAYMENTS. (a) The attorney general may provide for the payment of an award in a lump sum or in installments. The attorney general shall provide that the part of an award equal to the amount of pecuniary loss accrued to the date of the award be paid in a lump sum. Except as provided in Subsection (b), the attorney general shall pay the part of an award for allowable expense that accrues after the award is made in installments.(b) At the request of the claimant or victim, the attorney general may provide that an award for future pecuniary loss be paid in a lump sum if the attorney general finds that:(1) paying the award in a lump sum will promote the interests of the claimant or victim; or(2) the present value of all future pecuniary loss does not exceed $1,000.(c) The attorney general may not provide for an award for future pecuniary loss payable in installments for a period for which the attorney general cannot reasonably determine the future pecuniary loss.(d) The attorney general may make payments only to an individual who is a claimant or a victim or to a provider on the individual's behalf.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1434, Sec. 1, eff. Sept. 1, 1997.

Art. 56.45. DENIAL OR REDUCTION OF AWARD. The attorney general may deny or reduce an award otherwise payable:(1) if the claimant or victim has not substantially cooperated with an appropriate law enforcement agency;(2) if the claimant or victim bears a share of the responsibility for the act or omission giving rise to the claim because of the claimant's or victim's behavior;(3) to the extent that pecuniary loss is recouped from a collateral source; or(4) if the claimant or victim was engaging in an activity that at the time of the criminally injurious conduct was prohibited by law or a rule made under law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1434, Sec. 1, eff. Sept. 1, 1997.

Art. 56.46. REPORTING OF CRIME. (a) Except as otherwise provided by this article, a claimant or victim may not file an application unless the victim reports the criminally injurious conduct to the appropriate state or local public safety or law enforcement agency within a reasonable period of time, but not so late as to interfere with or hamper the investigation and prosecution of the crime after the criminally injurious conduct is committed.(b) The attorney general may extend the time for reporting the criminally injurious conduct if the attorney general determines that the extension is justified by extraordinary circumstances.(c) Subsection (a) does not apply if the victim is a child.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1434, Sec. 1, eff. Sept. 1, 1997.

Art. 56.47. RECONSIDERATION. (a) The attorney general, on the attorney general's own motion or on request of a claimant or victim, may reconsider:(1) a decision to make or deny an award; or(2) the amount of an award.(b) At least annually, the attorney general shall reconsider each award being paid in installments.(c) An order on reconsideration may require a refund of an award if:(1) the award was obtained by fraud or mistake; or(2) newly discovered evidence shows the claimant or victim to be ineligible for the award under Article 56.41 or 56.45.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1993, 73rd Leg., ch. 805, Sec. 6, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995; Subsec. (c) amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.85(b). Amended by Acts 1997, 75th Leg., ch. 1434, Sec. 1, eff. Sept. 1, 1997.

Art. 56.48. JUDICIAL REVIEW. (a) Not later than the 40th day after the attorney general renders a final decision, a claimant or victim may file with the attorney general a notice of dissatisfaction with the decision. Not later than the 40th day after the claimant or victim gives notice, the claimant or victim shall bring suit in the district court having jurisdiction in the county in which:(1) the injury or death occurred;(2) the victim resided at the time the injury or death occurred; or(3) if the victim resided out of state at the time of the injury or death, in the county where the injury or death occurred or in a district court of Travis County.(b) While judicial review of a decision by the attorney general is pending, the attorney general:(1) shall suspend payments to the claimant or victim; and(2) may not reconsider the award.(c) The court shall determine the issues by trial de novo. The burden of proof is on the party who filed the notice of dissatisfaction.(d) A court may award not more than 25 percent of the total recovery by the claimant or victim for attorney fees in the event of review.(e) In computing a period under this article, if the last day is a legal holiday or Sunday, the last day is not counted, and the time is extended to include the next business day.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1434, Sec. 1, eff. Sept. 1, 1997.

Art. 56.49. EXEMPTION; ASSIGNABILITY. (a) An award is not subject to execution, attachment, garnishment, or other process, except that an award is not exempt from a claim of a creditor to the extent that the creditor provided products, services, or accommodations, the costs of which are included in the award.(b) An assignment or agreement to assign a right to benefits for loss accruing in the future is unenforceable except:(1) an assignment of a right to benefits for loss of earnings is enforceable to secure payment of alimony, maintenance, or child support; and(2) an assignment of a right to benefits is enforceable to the extent that the benefits are for the cost of products, services, or accommodations:(A) made necessary by the injury or death on which the claim is based; and(B) provided or to be provided by the assignee.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995.

Art. 56.50. EMERGENCY AWARD. (a) The attorney general may make an emergency award if, before acting on an application for compensation under this subchapter, it appears likely that:(1) a final award will be made; and(2) the claimant or victim will suffer undue hardship if immediate economic relief is not obtained.(b) An emergency award may not exceed $1,500.(c) The amount of an emergency award shall be:(1) deducted from the final award; or(2) repaid by and recoverable from the claimant or victim to the extent the emergency award exceeds the final award.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995.

Art. 56.51. SUBROGATION. If compensation is awarded under this subchapter, the state is subrogated to all the claimant's or victim's rights to receive or recover benefits for pecuniary loss to the extent compensation is awarded from a collateral source.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995.

Art. 56.52. NOTICE OF PRIVATE ACTION. (a) Before a claimant or victim may bring an action to recover damages related to criminally injurious conduct for which compensation under this subchapter is claimed or awarded, the claimant or victim must give the attorney general written notice of the proposed action. After receiving the notice, the attorney general shall promptly:(1) join in the action as a party plaintiff to recover benefits awarded;(2) require the claimant or victim to bring the action in the claimant's or victim's name as a trustee on behalf of the state to recover benefits awarded; or(3) reserve the attorney general's rights and do neither in the proposed action.(b) If the claimant or victim brings the action as trustee and recovers compensation awarded by the attorney general, the claimant or victim may deduct from the benefits recovered on behalf of the state the reasonable expenses of the suit, including attorney fees, expended in pursuing the recovery for the state. The claimant or victim must justify this deduction in writing to the attorney general on a form provided by the attorney general.(c) A claimant or victim shall not settle or resolve any such action without written authorization to do so from the attorney general. No third party or agents, insurers, or attorneys for third parties shall participate in the settlement or resolution of such an action if they actually know, or should know, that the claimant or victim has received moneys from the fund and is subject to the subrogation provisions of this article. Any attempt by such third party, or agents, insurers, or attorneys of third parties to settle an action is void and shall result in no release from liability to the fund for any rights subrogated pursuant to this article. All such agents, insurers, and attorneys are personally liable to the fund for any moneys paid to a claimant or victim in violation of this subsection, up to the full amount of the fund's right to reimbursement. A claimant, victim, third party, or any agents, attorneys, or insurers of third parties who knowingly or intentionally fail to comply with the requirements of this chapter commits a Class B misdemeanor.(d) A person adjudged guilty of a Class B misdemeanor shall be punished by:(1) a fine not to exceed $500;(2) confinement in jail for a term not to exceed 180 days; or(3) both such fine and imprisonment.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1993, 73rd Leg., ch. 805, Sec. 11, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995.

Art. 56.53. ANNUAL REPORT. Annually, the attorney general shall report to the governor and the legislature on the attorney general's activities, including a statistical summary of claims and awards made and denied. The reporting period is the state fiscal year. The attorney general shall file the report not later than the 100th day after the end of the fiscal year.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995.

Art. 56.54. FUNDS. (a) The compensation to victims of crime fund and the compensation to victims of crime auxiliary fund are in the state treasury.(b) Except as provided by Subsections (h), (i), (j), and (k) and Article 56.541, the compensation to victims of crime fund may be used only by the attorney general for the payment of compensation to claimants or victims under this subchapter. For purposes of this subsection, compensation to claimants or victims includes money allocated from the fund to the Crime Victims' Institute created by Section 96.65, Education Code, for the operation of the institute and for other expenses in administering this subchapter. The institute shall use money allocated from the fund only for the purposes of Sections 96.65, 96.651, and 96.652, Education Code.(c) Except as provided by Subsections (h), (i), and (l), the compensation to victims of crime auxiliary fund may be used by the attorney general only for the payment of compensation to claimants or victims under this subchapter.(d) The attorney general may not make compensation payments in excess of the amount of money available from the combined funds.(e) General revenues may not be used for payments under this subchapter.(f) The office of the attorney general is authorized to accept gifts, grants, and donations to be credited to the compensation to victims of crime fund and compensation to victims of crime auxiliary fund and shall file annually with the governor and the presiding officer of each house of the legislature a complete and detailed written report accounting for all gifts, grants, and donations received and disbursed, used, or maintained by the office for the attorney general that are credited to these funds.(g) Money in the compensation to victims of crime fund or in the compensation to victims of crime auxiliary fund may be used only as provided by this subchapter and is not available for any other purpose. Section 403.095, Government Code, does not apply to the fund.(h) An amount of money deposited to the credit of the compensation to victims of crime fund not to exceed one-quarter of the amount disbursed from that fund in the form of compensation payments during a fiscal year shall be carried forward into the next succeeding fiscal year and applied toward the amount listed in the next succeeding fiscal year's method of financing.(i) If the sums available in the compensation to victims of crime fund are sufficient in a fiscal year to make all compensation payments, the attorney general may retain any portion of the fund that was deposited during the fiscal year that was in excess of compensation payments made during that fiscal year as an emergency reserve for the next fiscal year. Such emergency reserve may not exceed $10,000,000. The emergency reserve fund may be used only to make compensation awards in claims and for providing emergency relief and assistance, including crisis intervention, emergency housing, travel, food, or expenses and technical assistance expenses incurred in the implementation of this subsection in incidents resulting from an act of mass violence or from an act of international terrorism as defined by 18 U.S.C. Section 2331, occurring in the state or for Texas residents injured or killed in an act of terrorism outside of the United States.(j) The legislature may appropriate money in the compensation to victims of crime fund to administer the associate judge program under Subchapter C, Chapter 201, Family Code.(k) The attorney general may use the compensation to victims of crime fund to reimburse a law enforcement agency for the reasonable costs of a medical examination that are incurred by the agency under Article 56.06.(l) The attorney general may use the compensation to victims of crime auxiliary fund to cover costs incurred by the attorney general in administering the address confidentiality program established under Subchapter C.(m) Not later than September 15 of each year, the attorney general, after consulting with the comptroller, shall certify the amount of money remaining in the compensation to victims of crime auxiliary fund at the end of the preceding state fiscal year. If the amount remaining in the fund exceeds $5 million, as soon as practicable after the date of certification, the attorney general may transfer from that excess amount in the compensation to victims of crime auxiliary fund to the compensation to victims of crime fund an amount that is not more than 50 percent of the excess amount in the auxiliary fund, to be used only for the purpose of making compensation payments during the fiscal year in which the amount is transferred.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1993, 73rd Leg., ch. 805, Sec. 1, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995; Subsec. (b) amended by Acts 1997, 75th Leg., ch. 1042, Sec. 2, eff. Sept. 1, 1997; Subsec. (h) added by Acts 1997, 75th Leg., ch. 1042, Sec. 1, eff. June 19, 1997. Amended by Acts 1997, 75th Leg., ch. 1434, Sec. 1, eff. Sept. 1, 1997; Subsec. (j) added by Acts 1999, 76th Leg., ch. 1302, Sec. 13, eff. Sept. 1, 1999; Subsec. (b) amended by Acts 2001, 77th Leg., ch. 1507, Sec. 2, eff. June 15, 2001; Subsec. (k) added by Acts 2001, 77th Leg., ch. 1507, Sec. 3, eff. June 15, 2001; Subsec. (b) amended by Acts 2003, 78th Leg., ch. 927, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1295, Sec. 2, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 532, Sec. 1, eff. September 1, 2009.

Art. 56.541. APPROPRIATION OF EXCESS MONEY FOR OTHER CRIME VICTIM ASSISTANCE. (a) Not later than December 15 of each even-numbered year, the attorney general, after consulting with the comptroller, shall prepare forecasts and certify estimates of:(1) the amount of money that the attorney general anticipates will be received from deposits made to the credit of the compensation to victims of crime fund during the next state fiscal biennium, other than deposits of:(A) gifts, grants, and donations; and(B) money received from the United States;(2) the amount of money from the fund that the attorney general anticipates will be obligated during the next state fiscal biennium to comply with this chapter; and(3) the amount of money in the fund that the attorney general anticipates will remain unexpended at the end of the current state fiscal year and that is available for appropriation in the next state fiscal biennium.(b) At the time the attorney general certifies the estimates made under Subsection (a), the attorney general shall also certify for the next state fiscal biennium the amount of excess money in the compensation to victims of crime fund available for the purposes of Subsection (c), calculated by multiplying the amount estimated under Subsection (a)(2) by 105 percent, and subtracting that product from the sum of the amounts estimated under Subsections (a)(1) and (a)(3).(c) For a state fiscal biennium, the legislature may appropriate from the compensation to victims of crime fund the amount of excess money in the fund certified for the biennium under Subsection (b) to state agencies that deliver or fund victim-related services or assistance.(d) The attorney general and the comptroller shall cooperate in determining the proper allocation of the various sources of revenue deposited to the credit of the compensation to victims of crime fund for purposes of this article.(e) The attorney general may use money appropriated from the compensation to victims of crime fund for grants or contracts supporting victim-related services or assistance, including support for private Texas nonprofit corporations that provide victim-related civil legal services directly to victims, immediate family members of victims, or claimants. A grant supporting victim-related services or assistance is governed by Chapter 783, Government Code.(f) The attorney general shall adopt rules necessary to carry out this article.

Added by Acts 1997, 75th Leg., ch. 1042, Sec. 3, eff. Sept. 1, 1997. Subsec. (e) amended by Acts 1999, 76th Leg., ch. 1077, Sec. 1, eff. Aug. 30, 1999.Amended by: Acts 2005, 79th Leg., Ch. 66, Sec. 3, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 532, Sec. 2, eff. September 1, 2009.

Art. 56.542. PAYMENTS FOR CERTAIN DISABLED PEACE OFFICERS. (a) In this article, "peace officer":(1) means an individual elected, appointed, or employed to serve as a peace officer for a governmental entity under Article 2.12 or other law; and(2) includes a former peace officer who because of an injury suffered while performing duties as a peace officer is entitled to receive payments under this article.(b) If a peace officer employed by the state or a local governmental entity in this state sustains an injury as a result of criminally injurious conduct on or after September 1, 1989, in the performance of the officer's duties as a peace officer and presents evidence satisfactory to the attorney general that the officer's condition is a total disability resulting in permanent incapacity for work and that the total disability has persisted for more than 12 months, the officer is entitled to an annual payment equal to the difference between:(1) any amounts received by the officer on account of the injury or disability from other sources of income, including settlements related to the injury or disability, insurance benefits, federal disability benefits, workers' compensation benefits, and benefits from another governmental entity, if those amounts do not exceed the amount described by Subdivision (2); and(2) an amount equal to the officer's average annual salary during the officer's final three years as a peace officer.(c) The amount of the payment under Subsection (b) is subject to an annual cost-of-living adjustment computed by the attorney general. The attorney general shall compute the amount of the cost-of-living adjustment by multiplying the amount of the annual payment received by the peace officer under this section during the previous year times the percentage by which the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the United States Department of Labor, or its successor index, increased during the previous calendar year.(d) The attorney general shall compute the amount of an initial payment based on an injury suffered after September 1, 1989, by:(1) computing the amount to which the officer is entitled under Subsection (b); and(2) adding to that amount the cumulative successive cost-of-living adjustments for the intervening years computed from the date of the injury.(e) To receive a payment under this section, a peace officer must furnish to the attorney general:(1) proof that the injury was sustained in the performance of the applicant's duties as a peace officer and is a total disability resulting in permanent incapacity for work; and(2) other information or evidence the attorney general requires.(f) The attorney general may approve the application without a hearing or may conduct a hearing under Article 56.40. The decision of the attorney general is subject to judicial review under Article 56.48.(g) The attorney general may appoint a panel of physicians to periodically review each application for assistance under this article to ensure the validity of the application and the necessity of continued assistance to the peace officer.(h) The attorney general shall notify the comptroller of the attorney general's determination that a claim under this section is valid and justifies payment. On receipt of the notice, the comptroller shall issue a warrant to or in behalf of the claimant in the proper amount from amounts in the compensation to victims of crime fund. A payment under this section to or in behalf of a peace officer is payable as soon as possible after the attorney general notifies the comptroller.(i) The attorney general and the comptroller by rule shall adopt a memorandum of understanding to establish procedures under which annual payments continue to a peace officer until continued assistance is no longer necessary.(j) Article 56.37 does not apply to the filing of an application under this article. Other provisions of this chapter apply to this article to the extent applicable and consistent with this article.(k) The limits on compensation imposed by Article 56.42 do not apply to payments made under this article, but the total aggregate amount of all annual payments made to an individual peace officer under this section may not exceed $200,000.(l) A peace officer who is entitled to an annual payment under Subsection (b) may elect to receive the payment in:(1) a single payment paid each year; or(2) equal monthly installments.

Added by Acts 2001, 77th Leg., ch. 1512, Sec. 2, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 751, Sec. 1, eff. June 17, 2005.

Art. 56.58. ADJUSTMENT OF AWARDS AND PAYMENTS. (a) The attorney general shall establish a policy to adjust awards and payments so that the total amount of awards granted in each calendar year does not exceed the amount of money credited to the fund during that year.(b) If the attorney general establishes a policy to adjust awards under Subsection (a), the attorney general, the claimant, or the victim is not liable for the amount of charges incurred in excess of the adjusted amount for the service on which the adjusted payment is determined.(c) A service provider who accepts a payment that has been adjusted by a policy established under Subsection (a) agrees to accept the adjusted payment as payment in full for the service and is barred from legal action against the claimant or victim for collection.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995.

Art. 56.60. PUBLIC NOTICE. (a) A hospital licensed under the laws of this state shall display prominently in its emergency room posters giving notification of the existence and general provisions of this subchapter. The attorney general shall set standards for the location of the display and shall provide posters, application forms, and general information regarding this subchapter to each hospital and physician licensed to practice in this state.(b) Each local law enforcement agency shall inform a claimant or victim of criminally injurious conduct of the provisions of this subchapter and make application forms available. The attorney general shall provide application forms and all other documents that local law enforcement agencies may require to comply with this article. The attorney general shall set standards to be followed by local law enforcement agencies for this purpose and may require them to file with the attorney general a description of the procedures adopted by each agency to comply.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995.

Text of article as amended by Acts 2009, 81st Leg., R.S., Ch. 496, Sec. 2For text of article as amended by Acts 2009, 81st Leg., R.S., Ch. 716, Sec. 2, see other Art. 56.61.Art. 56.61. COMPENSATION FOR CERTAIN CRIMINALLY INJURIOUS CONDUCT PROHIBITED; EXCEPTION. (a) Except as provided by Subsection (b), the attorney general may not award compensation for pecuniary loss arising from criminally injurious conduct that occurred before January 1, 1980.(b) The attorney general may award compensation for pecuniary loss arising from criminally injurious conduct that occurred before January 1, 1980, if:(1) the conduct was in violation of Chapter 19, Penal Code;(2) the identity of the victim is established by a law enforcement agency on or after September 1, 2009; and(3) the claimant files the application for compensation within the limitations period provided by Article 56.37(e).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 496, Sec. 2, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 716, Sec. 2, eff. June 19, 2009.

Text of article as amended by Acts 2009, 81st Leg., R.S., Ch. 716, Sec. 2For text of article as amended by Acts 2009, 81st Leg., R.S., Ch. 496, Sec. 2, see other Art. 56.61.Art. 56.61. COMPENSATION FOR CERTAIN CRIMINALLY INJURIOUS CONDUCT PROHIBITED; EXCEPTION. (a) Except as provided by Subsection (b), the attorney general may not award compensation for pecuniary loss arising from criminally injurious conduct that occurred before January 1, 1980.(b) The attorney general may award compensation for pecuniary loss arising from criminally injurious conduct that occurred before January 1, 1980, if:(1) the conduct was in violation of Chapter 19, Penal Code;(2) the identity of the victim is established by a law enforcement agency on or after January 1, 2009, and the pecuniary loss was incurred with respect to the victim's funeral or burial on or after that date; and(3) the claimant files the application for compensation within the limitations period provided by Article 56.37(e).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.84(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 716, Sec. 2, eff. June 19, 2009.

Art. 56.62. PUBLIC LETTER OF REPRIMAND. (a) The attorney general may issue a letter of reprimand against an individual if the attorney general finds that the person has filed or has caused to be filed under this subchapter an application for benefits or claim for pecuniary loss that contains a statement or representation that the person knows to be false.(b) The attorney general must give the person notice of the proposed action before issuing the letter.(c) A person may challenge the denial of compensation and the issuance of a letter of reprimand in a contested case hearing under Chapter 2001, Government Code (Administrative Procedure Act).(d) A letter of reprimand issued under this article is public information.

Added by Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995.

Art. 56.63. CIVIL PENALTY. (a) A person is subject to a civil penalty of not less than $2,500 or more than $25,000 for each application for compensation that:(1) is filed under this subchapter by the person or is filed under this subchapter as a result of conduct of the person; and(2) contains a material statement or representation that the person knows to be false.(b) The attorney general shall institute and conduct the suit to collect the civil penalty authorized by this article on behalf of the state.(c) A civil penalty recovered under this article shall be deposited to the credit of the compensation to victims of crime fund.(d) The civil penalty authorized by this article is in addition to any other civil, administrative, or criminal penalty provided by law.(e) In addition to the civil penalty authorized by this article, the attorney general may recover expenses incurred by the attorney general in the investigation, institution, and prosecution of the suit, including investigative costs, witness fees, attorney's fees, and deposition expenses.

Added by Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995.

Art. 56.64. ADMINISTRATIVE PENALTY. (a) A person who presents to the attorney general under this subchapter, or engages in conduct that results in the presentation to the attorney general under this subchapter of, an application for compensation under this subchapter that contains a statement or representation the person knows to be false is liable to the attorney general for:(1) the amount paid in reliance on the application and interest on that amount determined at the rate provided by law for legal judgments and accruing from the date on which the payment was made;(2) payment of an administrative penalty not to exceed twice the amount paid because of the false application for benefits or claim for pecuniary loss; and(3) payment of an administrative penalty of not more than $10,000 for each item or service for which payment was claimed.(b) In determining the amount of the penalty to be assessed under Subsection (a)(3), the attorney general shall consider:(1) the seriousness of the violation;(2) whether the person has previously submitted a false application for benefits or a claim for pecuniary loss; and(3) the amount necessary to deter the person from submitting future false applications for benefits or claims for pecuniary loss.(c) If the attorney general determines that a violation has occurred, the attorney general may issue a report that states the facts on which the determination is made and the attorney general's recommendation on the imposition of a penalty, including a recommendation on the amount of the penalty.(d) The attorney general shall give written notice of the report to the person. Notice under this subsection may be given by certified mail and must:(1) include a brief summary of the alleged violation;(2) include a statement of the amount of the recommended penalty; and(3) inform the person of the right to a hearing on:(A) the occurrence of the violation;(B) the amount of the penalty; or(C) both the occurrence of the violation and the amount of the penalty.(e) Not later than the 20th day after the date the person receives the notice, the person, in writing, may:(1) accept the attorney general's determination and recommended penalty; or(2) request in writing a hearing on:(A) the occurrence of the violation;(B) the amount of the penalty; or(C) both the occurrence of the violation and the amount of the penalty.(f) If the person accepts the determination and recommended penalty of the attorney general, the attorney general by order shall approve the determination and impose the recommended penalty.(g) If the person requests a hearing as provided by Subsection (e) or fails to respond to the notice in a timely manner, the attorney general shall set a contested case hearing under Chapter 2001, Government Code (Administrative Procedure Act), and notify the person of the hearing. The administrative law judge shall make findings of facts and conclusions of law and promptly issue to the attorney general a proposal for a decision regarding the occurrence of the violation and the amount of a proposed penalty. Based on the findings of fact, conclusions of law, and proposal for a decision, the attorney general by order may:(1) find that a violation has occurred and impose a penalty; or(2) find that a violation has not occurred.(h) Notice of the attorney general's order given to the person under Chapter 2001, Government Code, must include a statement of the right of the person to judicial review of the order.(i) Not later than the 30th day after the date that the attorney general's order is final under Section 2001.144, Government Code, the person shall:(1) pay the amount of the penalty;(2) pay the amount of the penalty and file a petition for judicial review contesting:(A) the occurrence of the violation;(B) the amount of the penalty; or(C) the occurrence of the violation and the amount of the penalty; or(3) without paying the amount of the penalty, file a petition for judicial review contesting:(A) the occurrence of the violation;(B) the amount of the penalty; or(C) the occurrence of the violation and the amount of the penalty.(j) Within the 30-day period, a person who acts under Subsection (i)(3) may:(1) stay enforcement of the penalty by:(A) paying the amount of the penalty to the court for placement in an escrow account; or(B) giving to the court a supersedeas bond that is approved by the court for the amount of the penalty and that is effective until all judicial review of the attorney general's order is final; or(2) request the court to stay enforcement of the penalty by:(A) filing with the court a sworn affidavit of the person stating that the person is financially unable to pay the amount of the penalty or to give the supersedeas bond; and(B) delivering a copy of the affidavit to the attorney general by certified mail.(k) On receipt by the attorney general of a copy of an affidavit under Subsection (j)(2), the attorney general may file with the court, not later than the fifth day after the date the copy is received, a contest to the affidavit. The court shall hold a hearing on the facts alleged in the affidavit as soon as practicable and shall stay the enforcement of the penalty on finding that the alleged facts are true. A person who files an affidavit under Subsection (j)(2) has the burden of proving that the person is financially unable to pay the amount of the penalty or to give a supersedeas bond.(l) If the person does not pay the amount of the penalty and the enforcement of the penalty is not stayed, the attorney general may file suit for collection of the amount of the penalty.(m) Judicial review of the order of the attorney general:(1) is instituted by filing a petition as provided by Section 2001.176, Government Code; and(2) is governed by the substantial evidence rule.(n) If the court upholds the finding that a violation occurred, the court may order the person to pay the full or reduced amount of the penalty. If the court does not uphold the finding, the court shall order that no penalty is owed.(o) If the person paid the amount of the penalty and if that amount is reduced or is not upheld by the court, the court shall order that the appropriate amount plus accrued interest be remitted to the person. The rate of the interest is the rate charged on loans to depository institutions by the New York Federal Reserve Bank, and the interest shall be paid for the period beginning on the date the penalty was paid and ending on the date the penalty is remitted. If the person gave a supersedeas bond and if the amount of the penalty is not upheld by the court, the court shall order the release of the bond. If the person gave a supersedeas bond and if the amount of the penalty is reduced, the court shall order the release of the bond after the person pays the amount.(p) A penalty collected under this article shall be sent to the comptroller and deposited to the credit of the compensation to victims of crime fund.(q) All proceedings under this article are subject to Chapter 2001, Government Code.(r) In addition to the administrative penalty authorized by this article, the attorney general may recover all expenses incurred by the attorney general in the investigation, institution, and prosecution of the suit, including investigative costs, witness fees, attorney's fees, and deposition expenses.

Added by Acts 1995, 74th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. ADDRESS CONFIDENTIALITY PROGRAM FOR VICTIMS OF FAMILY VIOLENCE, SEXUAL ASSAULT, OR STALKINGArt. 56.81. DEFINITIONS. In this subchapter:(1) "Applicant" means a person who applies to participate in the program.(2) "Family violence" has the meaning assigned by Section 71.004, Family Code.(3) "Family violence shelter center" has the meaning assigned by Section 51.002, Human Resources Code.(4) "Mail" means first class mail and any mail sent by a government agency. The term does not include a package, regardless of size or type of mailing.(5) "Participant" means an applicant who is certified for participation in the program.(6) "Program" means the address confidentiality program created under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 1295, Sec. 1, eff. June 15, 2007.

Art. 56.82. ADDRESS CONFIDENTIALITY PROGRAM. (a) The attorney general shall establish an address confidentiality program, as provided by this subchapter, to assist a victim of family violence or an offense under Section 22.011, 22.021, 25.02, or 42.072, Penal Code, in maintaining a confidential address.(b) The attorney general shall:(1) designate a substitute post office box address that a participant may use in place of the participant's true residential, business, or school address;(2) act as agent to receive service of process and mail on behalf of the participant; and(3) forward to the participant mail received by the office of the attorney general on behalf of the participant.(c) A summons, writ, notice, demand, or process may be served on the attorney general on behalf of the participant by delivery of two copies of the document to the office of the attorney general. The attorney general shall retain a copy of the summons, writ, notice, demand, or process and forward the original to the participant not later than the third day after the date of service on the attorney general.(d) The attorney general shall make and retain a copy of the envelope in which certified mail is received on behalf of the participant.

Added by Acts 2007, 80th Leg., R.S., Ch. 1295, Sec. 1, eff. June 15, 2007.

Art. 56.83. ELIGIBILITY TO PARTICIPATE IN PROGRAM. (a) To be eligible to participate in the program, an applicant must:(1) meet with a victim's assistance counselor from a state or local agency or other entity, whether for-profit or nonprofit that is identified by the attorney general as an entity that provides counseling and shelter services to victims of family violence;(2) file an application for participation with the attorney general or a state or local agency or other entity identified by the attorney general under Subdivision (1);(3) designate the attorney general as agent to receive service of process and mail on behalf of the applicant; and(4) live at a residential address, or relocate to a residential address, that is unknown to the person who committed or is alleged to have committed the family violence or an offense under Section 22.011, 22.021, 25.02, or 42.072, Penal Code.(b) An application under Subsection (a)(2) must contain:(1) a signed, sworn statement by the applicant stating that the applicant fears for the safety of the applicant, the applicant's child, or another person in the applicant's household because of a threat of immediate or future harm caused by the person who committed or is alleged to have committed the family violence or an offense under Section 22.011, 22.021, 25.02, or 42.072, Penal Code;(2) the applicant's true residential address and, if applicable, the applicant's business and school addresses; and(3) a statement by the applicant of whether there is an existing court order or a pending court case for child support or child custody or visitation that involves the applicant and, if so, the name and address of:(A) the legal counsel of record; and(B) each parent involved in the court order or pending case.(c) An application under Subsection (a)(2) must be completed by the applicant in person at the state or local agency or other entity with which the application is filed. An applicant who knowingly or intentionally makes a false statement in an application under Subsection (a)(2) is subject to prosecution under Chapter 37, Penal Code.(d) A state or local agency or other entity with which an application is filed under Subsection (a)(2) shall forward the application to the office of the attorney general.(e) The attorney general by rule may establish additional eligibility requirements for participation in the program that are consistent with the purpose of the program as stated in Article 56.82(a). The attorney general may establish procedures for requiring an applicant, in appropriate circumstances, to submit with the application under Subsection (a)(2) independent documentary evidence of family violence or an offense under Section 22.011, 22.021, 25.02, or 42.072, Penal Code, in the form of:(1) an active or recently issued protective order;(2) an incident report or other record maintained by a law enforcement agency or official;(3) a statement of a physician or other health care provider regarding the applicant's medical condition as a result of the family violence or offense; or(4) a statement of a mental health professional, a member of the clergy, an attorney or other legal advocate, a trained staff member of a family violence center, or another professional who has assisted the applicant in addressing the effects of the family violence or offense.(f) Any assistance or counseling provided by the attorney general or an employee or agent of the attorney general to an applicant does not constitute legal advice.

Added by Acts 2007, 80th Leg., R.S., Ch. 1295, Sec. 1, eff. June 15, 2007.

Art. 56.84. CERTIFICATION; EXPIRATION. (a) The attorney general shall certify for participation in the program an applicant who satisfies the eligibility requirements under Article 56.83.(b) A certification under this article expires on the third anniversary of the date of certification.

Added by Acts 2007, 80th Leg., R.S., Ch. 1295, Sec. 1, eff. June 15, 2007.

Art. 56.85. RENEWAL. To renew a certification under Article 56.84, a participant must satisfy the eligibility requirements under Article 56.83 as if the participant were originally applying for participation in the program.

Added by Acts 2007, 80th Leg., R.S., Ch. 1295, Sec. 1, eff. June 15, 2007.

Art. 56.86. INELIGIBILITY AND CANCELLATION. (a) An applicant is ineligible for, and a participant may be excluded from, participation in the program if the applicant or participant knowingly makes a false statement on an application filed under Article 56.83(a)(2).(b) A participant may be excluded from participation in the program if:(1) mail forwarded to the participant by the attorney general is returned undeliverable on at least four occasions;(2) the participant changes the participant's true residential address as provided in the application filed under Article 56.83(a)(2) and does not notify the attorney general of the change at least 10 days before the date of the change; or(3) the participant changes the participant's name.

Added by Acts 2007, 80th Leg., R.S., Ch. 1295, Sec. 1, eff. June 15, 2007.

Art. 56.87. WITHDRAWAL. A participant may withdraw from the program by notifying the attorney general in writing of the withdrawal.

Added by Acts 2007, 80th Leg., R.S., Ch. 1295, Sec. 1, eff. June 15, 2007.

Art. 56.88. CONFIDENTIALITY; DESTRUCTION OF INFORMATION. (a) Information relating to a participant:(1) is confidential, except as provided by Article 56.90; and(2) may not be disclosed under Chapter 552, Government Code.(b) Except as provided by Article 56.82(d), the attorney general may not make a copy of any mail received by the office of the attorney general on behalf of the participant.(c) The attorney general shall destroy all information relating to a participant on the third anniversary of the date participation in the program ends.

Added by Acts 2007, 80th Leg., R.S., Ch. 1295, Sec. 1, eff. June 15, 2007.

Art. 56.89. ACCEPTANCE OF SUBSTITUTE ADDRESS; EXEMPTIONS. (a) Except as provided by Subsection (b), a state or local agency must accept the substitute post office box address designated by the attorney general if the substitute address is presented to the agency by a participant in place of the participant's true residential, business, or school address.(b) The attorney general by rule may permit an agency to require a participant to provide the participant's true residential, business, or school address, if necessary for the agency to perform a duty or function that is imposed by law or administrative requirement.

Added by Acts 2007, 80th Leg., R.S., Ch. 1295, Sec. 1, eff. June 15, 2007.

Art. 56.90. EXCEPTIONS. (a) The attorney general:(1) shall disclose a participant's true residential, business, or school address if:(A) requested by:(i) a law enforcement agency;(ii) the Department of Family and Protective Services for the purpose of conducting a child protective services investigation under Chapter 261, Family Code; or(iii) the Department of State Health Services or a local health authority for the purpose of making a notification described by Article 21.31, Section 54.033, Family Code, or Section 81.051, Health and Safety Code; or(B) required by court order; and(2) may disclose a participant's true residential, business, or school address if:(A) the participant consents to the disclosure; and(B) the disclosure is necessary to administer the program.(b) A person to whom a participant's true residential, business, or school address is disclosed under this section shall maintain the requested information in a manner that protects the confidentiality of the participant's true residential, business, or school address.

Added by Acts 2007, 80th Leg., R.S., Ch. 1295, Sec. 1, eff. June 15, 2007.

Art. 56.91. LIABILITY. (a) The attorney general or an agent or employee of the attorney general is immune from liability for any act or omission by the agent or employee in administering the program if the agent or employee was acting in good faith and in the course and scope of assigned responsibilities and duties.(b) An agent or employee of the attorney general who does not act in good faith and in the course and scope of assigned responsibilities and duties in disclosing a participant's true residential, business, or school address is subject to prosecution under Chapter 39, Penal Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 1295, Sec. 1, eff. June 15, 2007.

Art. 56.92. PROGRAM INFORMATION AND APPLICATION MATERIALS. The attorney general shall make program information and application materials available online.

Added by Acts 2007, 80th Leg., R.S., Ch. 1295, Sec. 1, eff. June 15, 2007.

Art. 56.93. RULES. The attorney general shall adopt rules to administer the program.

Added by Acts 2007, 80th Leg., R.S., Ch. 1295, Sec. 1, eff. June 15, 2007.



CHAPTER 57. CONFIDENTIALITY OF IDENTIFYING INFORMATION OF SEX OFFENSE VICTIMS

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 57. CONFIDENTIALITY OF IDENTIFYING INFORMATION OF SEX

OFFENSE VICTIMS

Art. 57.01. DEFINITIONS. In this chapter:

(1) "Name" means the legal name of a person.

(2) "Pseudonym" means a set of initials or a fictitious name

chosen by a victim to designate the victim in all public files

and records concerning the offense, including police summary

reports, press releases, and records of judicial proceedings.

(3) "Public servant" has the meaning assigned by Subsection (a),

Section 1.07, Penal Code.

(4) "Victim" means a person who was the subject of:

(A) an offense the commission of which leads to a reportable

conviction or adjudication under Chapter 62; or

(B) an offense that is part of the same criminal episode, as

defined by Section 3.01, Penal Code, as an offense described by

Paragraph (A).

Added by Acts 1987, 70th Leg., ch. 571, Sec. 1, eff. Sept. 1,

1987. Subd. (4) amended by Acts 1997, 75th Leg., ch. 680, Sec. 1,

eff. Sept. 1, 1997; Subd. (4) amended by Acts 2003, 78th Leg.,

ch. 451, Sec. 1, eff. Sept. 1, 2003; Subd. (4) amended by Acts

2003, 78th Leg., ch. 1276, Sec. 5.0025, eff. Sept. 1, 2003.

Art. 57.02. CONFIDENTIALITY OF FILES AND RECORDS. (a) The

Sexual Assault Prevention and Crisis Services Program of the

office of the attorney general shall develop and distribute to

all law enforcement agencies of the state a pseudonym form to

record the name, address, telephone number, and pseudonym of a

victim.

(b) A victim may choose a pseudonym to be used instead of the

victim's name to designate the victim in all public files and

records concerning the offense, including police summary reports,

press releases, and records of judicial proceedings. A victim who

elects to use a pseudonym as provided by this article must

complete a pseudonym form developed under this article and return

the form to the law enforcement agency investigating the offense.

(c) A victim who completes and returns a pseudonym form to the

law enforcement agency investigating the offense may not be

required to disclose the victim's name, address, and telephone

number in connection with the investigation or prosecution of the

offense.

(d) A completed and returned pseudonym form is confidential and

may not be disclosed to any person other than a defendant in the

case or the defendant's attorney, except on an order of a court

of competent jurisdiction. The court finding required by

Subsection (g) of this article is not required to disclose the

confidential pseudonym form to the defendant in the case or to

the defendant's attorney.

(e) If a victim completes and returns a pseudonym form to a law

enforcement agency under this article, the law enforcement agency

receiving the form shall:

(1) remove the victim's name and substitute the pseudonym for the

name on all reports, files, and records in the agency's

possession;

(2) notify the attorney for the state of the pseudonym and that

the victim has elected to be designated by the pseudonym; and

(3) maintain the form in a manner that protects the

confidentiality of the information contained on the form.

(f) An attorney for the state who receives notice that a victim

has elected to be designated by a pseudonym shall ensure that the

victim is designated by the pseudonym in all legal proceedings

concerning the offense.

(g) A court of competent jurisdiction may order the disclosure of

a victim's name, address, and telephone number only if the court

finds that the information is essential in the trial of the

defendant for the offense or the identity of the victim is in

issue.

(h) Except as required or permitted by other law or by court

order, a public servant or other person who has access to or

obtains the name, address, telephone number, or other identifying

information of a victim younger than 17 years of age may not

release or disclose the identifying information to any person who

is not assisting in the investigation, prosecution, or defense of

the case. This subsection does not apply to the release or

disclosure of a victim's identifying information by:

(1) the victim; or

(2) the victim's parent, conservator, or guardian, unless the

parent, conservator, or guardian is a defendant in the case.

Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch.

1217, Sec. 1

(i) This article does not prohibit the inspector general of the

Texas Department of Criminal Justice from disclosing a victim's

identifying information to the department's ombudsperson if the

victim is an inmate or state jail defendant confined in a

facility operated by or under contract with the department.

Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch.

619, Sec. 1

(i) This article does not prohibit the inspector general of the

Texas Department of Criminal Justice from disclosing a victim's

identifying information to an employee of the department if the

victim is an inmate or state jail defendant confined in a

facility operated by or under contract with the department.

Added by Acts 1987, 70th Leg., ch. 571, Sec. 1, eff. Sept. 1,

1987. Subsec. (h) added by Acts 2001, 77th Leg., ch. 1337, Sec.

3, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

93, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

619, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1217, Sec. 1, eff. June 15, 2007.

Art. 57.03. OFFENSE. (a) A public servant with access to the

name, address, or telephone number of a victim 17 years of age or

older who has chosen a pseudonym under this chapter commits an

offense if the public servant knowingly discloses the name,

address, or telephone number of the victim to any person who is

not assisting in the investigation or prosecution of the offense

or to any person other than the defendant, the defendant's

attorney, or the person specified in the order of a court of

competent jurisdiction.

(b) Unless the disclosure is required or permitted by other law,

a public servant or other person commits an offense if the

person:

(1) has access to or obtains the name, address, or telephone

number of a victim younger than 17 years of age; and

(2) knowingly discloses the name, address, or telephone number of

the victim to any person who is not assisting in the

investigation or prosecution of the offense or to any person

other than the defendant, the defendant's attorney, or a person

specified in an order of a court of competent jurisdiction.

(c) It is an affirmative defense to prosecution under Subsection

(b) that the actor is:

(1) the victim; or

(2) the victim's parent, conservator, or guardian, unless the

actor is a defendant in the case.

Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch.

1217, Sec. 2

(c-1) It is an exception to the application of this article

that:

(1) the person who discloses the name, address, or telephone

number of a victim is the inspector general of the Texas

Department of Criminal Justice;

(2) the victim is an inmate or state jail defendant confined in

a facility operated by or under contract with the department; and

(3) the person to whom the disclosure is made is the

department's ombudsperson.

Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch.

619, Sec. 2

(c-1) It is an exception to the application of this article

that:

(1) the person who discloses the name, address, or telephone

number of a victim is the inspector general of the Texas

Department of Criminal Justice;

(2) the victim is an inmate or state jail defendant confined in

a facility operated by or under contract with the Texas

Department of Criminal Justice; and

(3) the person to whom the disclosure is made is an employee of

the department.

(d) An offense under this article is a Class C misdemeanor.

Added by Acts 1987, 70th Leg., ch. 571, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 2001, 77th Leg., ch. 1337, Sec. 4, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

619, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1217, Sec. 2, eff. June 15, 2007.



CHAPTER 57B. CONFIDENTIALITY OF IDENTIFYING INFORMATION OF FAMILY VIOLENCE VICTIMS

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 57B. CONFIDENTIALITY OF IDENTIFYING INFORMATION OF FAMILY

VIOLENCE VICTIMS

Art. 57B.01. DEFINITIONS. In this chapter:

(1) "Name" means the legal name of a person.

(2) "Pseudonym" means a set of initials or a fictitious name

chosen by a victim to designate the victim in all public files

and records concerning the offense, including police summary

reports, press releases, and records of judicial proceedings.

(3) "Public servant" has the meaning assigned by Subsection (a),

Section 1.07, Penal Code.

(4) "Victim" means a person who is the subject of:

(A) an offense that allegedly constitutes family violence, as

defined by Section 71.004, Family Code; or

(B) an offense that is part of the same criminal episode, as

defined by Section 3.01, Penal Code, as an offense described by

Paragraph (A).

Added by Acts 2007, 80th Leg., R.S., Ch.

1295, Sec. 3, eff. June 15, 2007.

Art. 57B.02. CONFIDENTIALITY OF FILES AND RECORDS. (a) The

office of the attorney general shall develop and distribute to

all law enforcement agencies of the state a pseudonym form to

record the name, address, telephone number, and pseudonym of a

victim.

(b) A victim may choose a pseudonym to be used instead of the

victim's name to designate the victim in all public files and

records concerning the offense, including police summary reports,

press releases, and records of judicial proceedings. A victim

who elects to use a pseudonym as provided by this article must

complete a pseudonym form developed under this article and return

the form to the law enforcement agency investigating the offense.

(c) A victim who completes and returns a pseudonym form to the

law enforcement agency investigating the offense may not be

required to disclose the victim's name, address, and telephone

number in connection with the investigation or prosecution of the

offense.

(d) A completed and returned pseudonym form is confidential and

may not be disclosed to any person other than a defendant in the

case or the defendant's attorney, except on an order of a court

of competent jurisdiction. The court finding required by

Subsection (g) is not required to disclose the confidential

pseudonym form to the defendant in the case or to the defendant's

attorney.

(e) If a victim completes and returns a pseudonym form to a law

enforcement agency under this article, the law enforcement agency

receiving the form shall:

(1) remove the victim's name and substitute the pseudonym for

the name on all reports, files, and records in the agency's

possession;

(2) notify the attorney for the state of the pseudonym and that

the victim has elected to be designated by the pseudonym; and

(3) maintain the form in a manner that protects the

confidentiality of the information contained on the form.

(f) An attorney for the state who receives notice that a victim

has elected to be designated by a pseudonym shall ensure that the

victim is designated by the pseudonym in all legal proceedings

concerning the offense.

(g) A court of competent jurisdiction may order the disclosure

of a victim's name, address, and telephone number only if the

court finds that the information is essential in the trial of the

defendant for the offense or the identity of the victim is in

issue.

(h) Except as required or permitted by other law or by court

order, a public servant or other person who has access to or

obtains the name, address, telephone number, or other identifying

information of a victim younger than 17 years of age may not

release or disclose the identifying information to any person who

is not assisting in the investigation, prosecution, or defense of

the case. This subsection does not apply to the release or

disclosure of a victim's identifying information by:

(1) the victim; or

(2) the victim's parent, conservator, or guardian, unless the

victim's parent, conservator, or guardian allegedly committed the

offense described by Article 57B.01(4).

Added by Acts 2007, 80th Leg., R.S., Ch.

1295, Sec. 3, eff. June 15, 2007.

Art. 57B.03. OFFENSE. (a) A public servant with access to the

name, address, or telephone number of a victim 17 years of age or

older who has chosen a pseudonym under this chapter commits an

offense if the public servant knowingly discloses the name,

address, or telephone number of the victim to any person who is

not assisting in the investigation or prosecution of the offense

or to any person other than the defendant, the defendant's

attorney, or the person specified in the order of a court of

competent jurisdiction.

(b) Unless the disclosure is required or permitted by other law,

a public servant or other person commits an offense if the

person:

(1) has access to or obtains the name, address, or telephone

number of a victim younger than 17 years of age; and

(2) knowingly discloses the name, address, or telephone number

of the victim to any person who is not assisting in the

investigation or prosecution of the offense or to any person

other than the defendant, the defendant's attorney, or a person

specified in an order of a court of competent jurisdiction.

(c) It is an affirmative defense to prosecution under Subsection

(b) that the actor is:

(1) the victim; or

(2) the victim's parent, conservator, or guardian, unless the

victim's parent, conservator, or guardian allegedly committed the

offense described by Article 57B.01(4).

(d) An offense under this article is a Class C misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch.

1295, Sec. 3, eff. June 15, 2007.

Art. 57B.04. APPLICABILITY OF CHAPTER TO DEPARTMENT OF FAMILY

AND PROTECTIVE SERVICES. Nothing in this chapter requires the

Department of Family and Protective Services to use a pseudonym

in a department report, file, or record relating to the abuse,

neglect, or exploitation of a child or adult who may also be the

subject of an offense described by Article 57B.01(4). To the

extent permitted by law, the Department of Family and Protective

Services and a department employee, as necessary in performing

department duties, may disclose the name of a victim who elects

to use a pseudonym under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1295, Sec. 3, eff. June 15, 2007.

Art. 57B.05. APPLICABILITY OF CHAPTER TO POLITICAL SUBDIVISIONS.

Nothing in this chapter requires a political subdivision to use

a pseudonym in a report, file, or record that is not:

(1) intended for distribution to the public; or

(2) the subject of an open records request under Chapter 552,

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1295, Sec. 3, eff. June 15, 2007.



CHAPTER 57C. SEALING OF COURT RECORDS CONTAINING MEDICAL INFORMATION FOR CERTAIN CHILD VICTIMS

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 57C. SEALING OF COURT RECORDS CONTAINING MEDICAL

INFORMATION FOR CERTAIN CHILD VICTIMS

Art. 57C.01. DEFINITIONS. In this chapter:

(1) "Child" means a person who is younger than 18 years of age.

(2) "Medical records" means any information used or generated by

health care providers, including records relating to emergency

room treatment, rehabilitation therapy, or counseling.

Added by Acts 2009, 81st Leg., R.S., Ch.

1010, Sec. 1, eff. June 19, 2009.

Art. 57C.02. SEALING OF RECORDS. (a) Except as provided by

Subsection (c), on a motion filed by a person described by

Subsection (b), the court shall seal the medical records of a

child who is a victim of an offense described by Section 1,

Article 38.071.

(b) A motion under this article may be filed on the court's own

motion or by:

(1) the attorney representing the state;

(2) the defendant; or

(3) the parent or guardian of the victim or, if the victim is no

longer a child, the victim.

(c) The court is not required to seal the records described by

this article on a finding of good cause after a hearing held

under Subsection (d).

(d) The court shall grant the motion without a hearing unless

the motion is contested not later than the seventh day after the

date the motion is filed.

(e) Medical records sealed under this chapter are not open for

inspection by any person except:

(1) on further order of the court after:

(A) notice to a parent or guardian of the victim whose

information is sealed or, if the victim is no longer a child,

notice to the victim; and

(B) a finding of good cause;

(2) in connection with a criminal or civil proceeding as

otherwise provided by law; or

(3) on request of a parent or legal guardian of the victim whose

information is being sealed or, if the victim is no longer a

child, on request of the victim.

(f) A clerk of court is not liable for any failure to seal

medical records after a motion under this chapter is granted,

except on a showing of bad faith.

Added by Acts 2009, 81st Leg., R.S., Ch.

1010, Sec. 1, eff. June 19, 2009.



CHAPTER 59. FORFEITURE OF CONTRABAND

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 59. FORFEITURE OF CONTRABAND

Art. 59.01. DEFINITIONS. In this chapter:

(1) "Attorney representing the state" means the prosecutor with

felony jurisdiction in the county in which a forfeiture

proceeding is held under this chapter or, in a proceeding for

forfeiture of contraband as defined under Subdivision (2)(B)(v)

of this article, the city attorney of a municipality if the

property is seized in that municipality by a peace officer

employed by that municipality and the governing body of the

municipality has approved procedures for the city attorney acting

in a forfeiture proceeding. In a proceeding for forfeiture of

contraband as defined under Subdivision (2)(B)(vii) of this

article, the term includes the attorney general.

Text of subdivision as reenacted by Acts 2009, 81st Leg., R.S.,

Ch.

153, Sec. 3

(2) "Contraband" means property of any nature, including real,

personal, tangible, or intangible, that is:

(A) used in the commission of:

(i) any first or second degree felony under the Penal Code;

(ii) any felony under Section 15.031(b), 20.05, 21.11, 38.04,

Subchapter B of Chapter 43, or Chapter 29, 30, 31, 32, 33, 33A,

or 35, Penal Code;

(iii) any felony under The Securities Act (Article 581-1 et

seq., Vernon's Texas Civil Statutes); or

(iv) any offense under Chapter 49, Penal Code, that is

punishable as a felony of the third degree or state jail felony,

if the defendant has been previously convicted three times of an

offense under that chapter;

(B) used or intended to be used in the commission of:

(i) any felony under Chapter 481, Health and Safety Code (Texas

Controlled Substances Act);

(ii) any felony under Chapter 483, Health and Safety Code;

(iii) a felony under Chapter 153, Finance Code;

(iv) any felony under Chapter 34, Penal Code;

(v) a Class A misdemeanor under Subchapter B, Chapter 365,

Health and Safety Code, if the defendant has been previously

convicted twice of an offense under that subchapter;

(vi) any felony under Chapter 152, Finance Code;

(vii) any felony under Chapter 32, Human Resources Code, or

Chapter 31, 32, 35A, or 37, Penal Code, that involves the state

Medicaid program;

(viii) a Class B misdemeanor under Chapter 522, Business &

Commerce Code;

(ix) a Class A misdemeanor under Section 306.051, Business &

Commerce Code; or

(x) any offense under Section 46.06(a)(1) or 46.14, Penal Code;

(C) the proceeds gained from the commission of a felony listed

in Paragraph (A) or (B) of this subdivision, a misdemeanor listed

in Paragraph (B)(viii) or (x) of this subdivision, or a crime of

violence;

(D) acquired with proceeds gained from the commission of a

felony listed in Paragraph (A) or (B) of this subdivision, a

misdemeanor listed in Paragraph (B)(viii) or (x) of this

subdivision, or a crime of violence; or

(E) used to facilitate or intended to be used to facilitate the

commission of a felony under Section 15.031 or 43.25, Penal Code.

Text of subdivision as reenacted by Acts 2009, 81st Leg., R.S.,

Ch.

1130, Sec. 11

(2) "Contraband" means property of any nature, including real,

personal, tangible, or intangible, that is:

(A) used in the commission of:

(i) any first or second degree felony under the Penal Code;

(ii) any felony under Section 15.031(b), 20.05, 21.11, 38.04,

Subchapter B of Chapter 43, or Chapter 29, 30, 31, 32, 33, 33A,

or 35, Penal Code;

(iii) any felony under The Securities Act (Article 581-1 et

seq., Vernon's Texas Civil Statutes); or

(iv) any offense under Chapter 49, Penal Code, that is

punishable as a felony of the third degree or state jail felony,

if the defendant has been previously convicted three times of an

offense under that chapter;

(B) used or intended to be used in the commission of:

(i) any felony under Chapter 481, Health and Safety Code (Texas

Controlled Substances Act);

(ii) any felony under Chapter 483, Health and Safety Code;

(iii) a felony under Chapter 153, Finance Code;

(iv) any felony under Chapter 34, Penal Code;

(v) a Class A misdemeanor under Subchapter B, Chapter 365,

Health and Safety Code, if the defendant has been previously

convicted twice of an offense under that subchapter;

(vi) any felony under Chapter 152, Finance Code;

(vii) any felony under Chapter 32, Human Resources Code, or

Chapter 31, 32, 35A, or 37, Penal Code, that involves the state

Medicaid program;

(viii) a Class B misdemeanor under Chapter 522, Business &

Commerce Code;

(ix) a Class A misdemeanor under Section 306.051, Business &

Commerce Code; or

(x) any offense under Chapter 71, Penal Code;

(C) the proceeds gained from the commission of a felony listed

in Paragraph (A) or (B) of this subdivision, a misdemeanor listed

in Paragraph (B)(viii) or (x) of this subdivision, or a crime of

violence;

(D) acquired with proceeds gained from the commission of a

felony listed in Paragraph (A) or (B) of this subdivision, a

misdemeanor listed in Paragraph (B)(viii) or (x) of this

subdivision, or a crime of violence; or

(E) used to facilitate or intended to be used to facilitate the

commission of a felony under Section 15.031 or 43.25, Penal Code.

Text of subdivision as reenacted by Acts 2009, 81st Leg., R.S.,

Ch.

1357, Sec. 3

(2) "Contraband" means property of any nature, including real,

personal, tangible, or intangible, that is:

(A) used in the commission of:

(i) any first or second degree felony under the Penal Code;

(ii) any felony under Section 15.031(b), 20.05, 21.11, 38.04,

Subchapter B of Chapter 43, or Chapter 29, 30, 31, 32, 33, 33A,

or 35, Penal Code;

(iii) any felony under The Securities Act (Article 581-1 et

seq., Vernon's Texas Civil Statutes); or

(iv) any offense under Chapter 49, Penal Code, that is

punishable as a felony of the third degree or state jail felony,

if the defendant has been previously convicted three times of an

offense under that chapter;

(B) used or intended to be used in the commission of:

(i) any felony under Chapter 481, Health and Safety Code (Texas

Controlled Substances Act);

(ii) any felony under Chapter 483, Health and Safety Code;

(iii) a felony under Chapter 153, Finance Code;

(iv) any felony under Chapter 34, Penal Code;

(v) a Class A misdemeanor under Subchapter B, Chapter 365,

Health and Safety Code, if the defendant has been previously

convicted twice of an offense under that subchapter;

(vi) any felony under Chapter 152, Finance Code;

(vii) any felony under Chapter 32, Human Resources Code, or

Chapter 31, 32, 35A, or 37, Penal Code, that involves the state

Medicaid program;

(viii) a Class B misdemeanor under Chapter 522, Business &

Commerce Code;

(ix) a Class A misdemeanor under Section 306.051, Business &

Commerce Code; or

(x) any offense under Section 42.10, Penal Code;

(C) the proceeds gained from the commission of a felony listed

in Paragraph (A) or (B) of this subdivision, a misdemeanor listed

in Paragraph (B)(viii) or (x) of this subdivision, or a crime of

violence;

(D) acquired with proceeds gained from the commission of a

felony listed in Paragraph (A) or (B) of this subdivision, a

misdemeanor listed in Paragraph (B)(viii) or (x) of this

subdivision, or a crime of violence; or

(E) used to facilitate or intended to be used to facilitate the

commission of a felony under Section 15.031 or 43.25, Penal Code.

(3) "Crime of violence" means:

(A) any criminal offense defined in the Penal Code or in a

federal criminal law that results in a personal injury to a

victim; or

(B) an act that is not an offense under the Penal Code involving

the operation of a motor vehicle, aircraft, or water vehicle that

results in injury or death sustained in an accident caused by a

driver in violation of Section 550.021, Transportation Code.

(4) "Interest holder" means the bona fide holder of a perfected

lien or a perfected security interest in property.

(5) "Law enforcement agency" means an agency of the state or an

agency of a political subdivision of the state authorized by law

to employ peace officers.

(6) "Owner" means a person who claims an equitable or legal

ownership interest in property.

(7) "Proceeds" includes income a person accused or convicted of a

crime or the person's representative or assignee receives from:

(A) a movie, book, magazine article, tape recording, phonographic

record, radio or television presentation, telephone service,

electronic media format, including an Internet website, or live

entertainment in which the crime was reenacted; or

(B) the sale of tangible property the value of which is increased

by the notoriety gained from the conviction of an offense by the

person accused or convicted of the crime.

(8) "Seizure" means the restraint of property by a peace officer

under Article 59.03(a) or (b) of this code, whether the officer

restrains the property by physical force or by a display of the

officer's authority, and includes the collection of property or

the act of taking possession of property.

(9) "Depository account" means the obligation of a regulated

financial institution to pay the account owner under a written

agreement, including a checking account, savings account, money

market account, time deposit, NOW account, or certificate of

deposit.

(10) "Primary state or federal financial institution regulator"

means the state or federal regulatory agency that chartered and

comprehensively regulates a regulated financial institution.

(11) "Regulated financial institution" means a depository

institution chartered by a state or federal government, the

deposits of which are insured by the Federal Deposit Insurance

Corporation or the National Credit Union Administration.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 12, Sec. 1, eff.

Oct. 18, 1989. Subd. (2) amended by Acts 1991, 72nd Leg., ch.

102, Sec. 2, eff. Sept. 1, 1991; Subds. (1), (2) amended by Acts

1993, 73rd Leg., ch. 828, Sec. 1, eff. Sept. 1, 1993; Subd. (2)

amended by Acts 1993, 73rd Leg., ch. 761, Sec. 5, eff. Sept. 1,

1993. Amended by Acts 1993, 73rd Leg., ch. 780, Sec. 1, eff.

Sept. 1, 1993. Subd. (2) amended by Acts 1995, 74th Leg., ch.

621, Sec. 3, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 708,

Sec. 2, eff. Sept. 1, 1995; Subd. (3) amended by Acts 1995, 74th

Leg., ch. 76, Sec. 5.91, 5.95(112), eff. Sept. 1, 1995; Subd. (2)

amended by Acts 1997, 75th Leg., ch. 306, Sec. 6, eff. Sept. 1,

1997; Subd. (2) amended by Acts 1999, 76th Leg., ch. 62, Sec.

7.48, eff. Sept. 1, 1999; Subd. (3) amended by Acts 1999, 76th

Leg., ch. 62, Sec. 3.09, eff. Sept. 1, 1999; Subd. (2) amended by

Acts 2001, 77th Leg., ch. 467, Sec. 1, eff. Sept. 1, 2001; Subd.

(7) amended by Acts 2001, 77th Leg., ch. 124, Sec. 1, eff. Sept.

1, 2001; Subds. (9) to (11) added by Acts 2001, 77th Leg., ch.

438, Sec. 1, eff. Sept. 1, 2001; Subds. (1) and (2) amended by

Acts 2003, 78th Leg., ch. 198, Sec. 2.141, eff. Sept. 1, 2003;

Subds. (1) and (2) amended by Acts 2003, 78th Leg., ch. 257, Sec.

17, eff. Sept. 1, 2003; Subd. (2) amended by Acts 2003, 78th

Leg., ch. 649, Sec. 3, eff. Sept. 1, 2003; Subd. (2) amended by

Acts 2003, 78th Leg., ch. 1005, Sec. 7, eff. Sept. 1, 2003; Subd.

(7) amended by Acts 2003, 78th Leg., ch. 428, Sec. 1, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

617, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

944, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

944, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1026, Sec. 3, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1026, Sec. 4, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

127, Sec. 6, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

822, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.14, eff. April 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 6.006, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

153, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1130, Sec. 11, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1357, Sec. 3, eff. September 1, 2009.

Art. 59.011. ELECTION OF FORFEITURE PROCEEDING. If property

described by Article 59.01(2)(B)(x) is subject to forfeiture

under this chapter and Article 18.18, the attorney representing

the state may proceed under either this chapter or that article.

Added by Acts 2009, 81st Leg., R.S., Ch.

153, Sec. 4, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1130, Sec. 12, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1357, Sec. 4, eff. September 1, 2009.

Art. 59.02. FORFEITURE OF CONTRABAND. (a) Property that is

contraband is subject to seizure and forfeiture under this

chapter.

(b) Any property that is contraband other than property held as

evidence in a criminal investigation or a pending criminal case,

money, a negotiable instrument, or a security that is seized

under this chapter may be replevied by the owner or interest

holder of the property, on execution of a good and valid bond

with sufficient surety in a sum equal to the appraised value of

the property replevied. The bond may be approved as to form and

substance by the court after the court gives notice of the bond

to the authority holding the seized property. The bond must be

conditioned:

(1) on return of the property to the custody of the state on the

day of hearing of the forfeiture proceedings; and

(2) that the interest holder or owner of the property will abide

by the decision that may be made in the cause.

(c) An owner or interest holder's interest in property may not be

forfeited under this chapter if the owner or interest holder

proves by a preponderance of the evidence that the owner or

interest holder acquired and perfected the interest:

(1) before or during the act or omission giving rise to

forfeiture or, if the property is real property, he acquired an

ownership interest, security interest, or lien interest before a

lis pendens notice was filed under Article 59.04(g) of this code

and did not know or should not reasonably have known of the act

or omission giving rise to the forfeiture or that it was likely

to occur at or before the time of acquiring and perfecting the

interest or, if the property is real property, at or before the

time of acquiring the ownership interest, security interest, or

lien interest; or

(2) after the act or omission giving rise to the forfeiture, but

before the seizure of the property, and only if the owner or

interest holder:

(A) was, at the time that the interest in the property was

acquired, an owner or interest holder for value; and

(B) was without reasonable cause to believe that the property was

contraband and did not purposefully avoid learning that the

property was contraband.

(d) Notwithstanding any other law, if property is seized from the

possession of an owner or interest holder who asserts an

ownership interest, security interest, or lien interest in the

property under applicable law, the owner or interest holder's

rights remain in effect during the pendency of proceedings under

this chapter as if possession of the property had remained with

the owner or interest holder.

(e) On motion by any party or on the motion of the court, after

notice in the manner provided by Article 59.04 of this code to

all known owners and interest holders of property subject to

forfeiture under this chapter, and after a hearing on the matter,

the court may make appropriate orders to preserve and maintain

the value of the property until a final disposition of the

property is made under this chapter, including the sale of the

property if that is the only method by which the value of the

property may be preserved until final disposition.

(f) Any property that is contraband and has been seized by the

Texas Department of Criminal Justice shall be forfeited to the

department under the same rules and conditions as for other

forfeitures.

(g) An individual, firm, corporation, or other entity insured

under a policy of title insurance may not assert a claim or cause

of action on or because of the policy if the claim or cause of

action is based on forfeiture under this chapter and, at or

before the time of acquiring the ownership of real property,

security interest in real property, or lien interest against real

property, the insured knew or reasonably should have known of the

act or omission giving rise to the forfeiture or that the act or

omission was likely to occur.

(h)(1) An owner or interest holder's interest in property may not

be forfeited under this chapter if at the forfeiture hearing the

owner or interest holder proves by a preponderance of the

evidence that the owner or interest holder was not a party to the

offense giving rise to the forfeiture and that the contraband:

(A) was stolen from the owner or interest holder before being

used in the commission of the offense giving rise to the

forfeiture;

(B) was purchased with:

(i) money stolen from the owner or interest holder; or

(ii) proceeds from the sale of property stolen from the owner or

interest holder; or

(C) was used or intended to be used without the effective consent

of the owner or interest holder in the commission of the offense

giving rise to the forfeiture.

(2) An attorney representing the state who has a reasonable

belief that property subject to forfeiture is described by

Subdivision (1) and who has a reasonable belief as to the

identity of the rightful owner or interest holder of the property

shall notify the owner or interest holder as provided by Article

59.04.

(3) An attorney representing the state is not liable in an action

for damages resulting from an act or omission in the performance

of the duties imposed by Subdivision (2).

(4) The exclusive remedy for failure by the attorney representing

the state to provide the notice required under Subdivision (2) is

submission of that failure as a ground for new trial in a motion

for new trial or bill of review.

(i) The forfeiture provisions of this chapter apply to contraband

as defined by Article 59.01(2)(B)(v) of this code only in a

municipality with a population of 250,000 or more.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 12, Sec. 1, eff.

Oct. 18, 1989. Subsec. (g) added by Acts 1993, 73rd Leg., ch.

828, Sec. 2, eff. Sept. 1, 1993; Subsecs. (c) to (g) amended by

Acts 2001, 77th Leg., ch. 438, Sec. 2, eff. Sept. 1, 2001;

Subsec. (h) added by Acts 2001, 77th Leg., ch. 438, Sec. 2, eff.

Sept. 1, 2001, and by Acts 2001, 77th Leg., ch. 929, Sec. 1, eff.

Sept. 1, 2001. Subsec. as added by Acts 2001, 77th Leg. ch. 438,

Sec. 2 renumbered as subsec. (i) by Acts 2003, 78th Leg., ch.

1275, Sec. 2(9), eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.043, eff. September 1, 2009.

Art. 59.03. SEIZURE OF CONTRABAND. (a) Property subject to

forfeiture under this chapter, other than property described by

Article 59.12, may be seized by any peace officer under authority

of a search warrant.

(b) Seizure of property subject to forfeiture may be made without

warrant if:

(1) the owner, operator, or agent in charge of the property

knowingly consents;

(2) the seizure is incident to a search to which the owner,

operator, or agent in charge of the property knowingly consents;

(3) the property subject to seizure has been the subject of a

prior judgment in favor of the state in a forfeiture proceeding

under this chapter; or

(4) the seizure was incident to a lawful arrest, lawful search,

or lawful search incident to arrest.

(c) A peace officer who seizes property under this chapter has

custody of the property, subject only to replevy under Article

59.02 of this code or an order of a court. A peace officer who

has custody of property shall provide the attorney representing

the state with a sworn statement that contains a schedule of the

property seized, an acknowledgment that the officer has seized

the property, and a list of the officer's reasons for the

seizure. Not later than 72 hours after the seizure, the peace

officer shall:

(1) place the property under seal;

(2) remove the property to a place ordered by the court; or

(3) require a law enforcement agency of the state or a political

subdivision to take custody of the property and move it to a

proper location.

(d) A person in the possession of property at the time a peace

officer seizes the property under this chapter may at the time of

seizure assert the person's interest in or right to the property.

A peace officer who seizes property under this chapter may not at

the time of seizure request, require, or in any manner induce any

person, including a person who asserts an interest in or right to

the property seized, to execute a document purporting to waive

the person's interest in or rights to the property.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 12, Sec. 1, eff.

Oct. 18, 1989. Subsec. (a) amended by Acts 2001, 77th Leg., ch.

438, Sec. 3, eff. Sept. 1, 2001; Subsec. (d) added by Acts 2001,

77th Leg., ch. 929, Sec. 2, eff. Sept. 1, 2001.

Art. 59.04. NOTIFICATION OF FORFEITURE PROCEEDING. (a) If a

peace officer seizes property under this chapter, the attorney

representing the state shall commence proceedings under this

section not later than the 30th day after the date of the

seizure.

(b) A forfeiture proceeding commences under this chapter when the

attorney representing the state files a notice of the seizure and

intended forfeiture in the name of the state with the clerk of

the district court in the county in which the seizure is made.

The attorney representing the state must attach to the notice the

peace officer's sworn statement under Article 59.03 of this code

or, if the property has been seized under Article 59.12(b), the

statement of the terms and amount of the depository account or

inventory of assets provided by the regulated financial

institution to the peace officer executing the warrant in the

manner described by Article 59.12(b). Except as provided by

Subsection (c) of this article, the attorney representing the

state shall cause certified copies of the notice to be served on

the following persons in the same manner as provided for the

service of process by citation in civil cases:

(1) the owner of the property; and

(2) any interest holder in the property.

(c) If the property is a motor vehicle, and if there is

reasonable cause to believe that the vehicle has been registered

under the laws of this state, the attorney representing the state

shall ask the Texas Department of Motor Vehicles to identify from

its records the record owner of the vehicle and any interest

holder. If the addresses of the owner and interest holder are

not otherwise known, the attorney representing the state shall

request citation be served on such persons at the address listed

with the Texas Department of Motor Vehicles. If the citation

issued to such address is returned unserved, the attorney

representing the state shall cause a copy of the notice of the

seizure and intended forfeiture to be posted at the courthouse

door, to remain there for a period of not less than 30 days. If

the owner or interest holder does not answer or appear after the

notice has been so posted, the court shall enter a judgment by

default as to the owner or interest holder, provided that the

attorney representing the state files a written motion supported

by affidavit setting forth the attempted service. An owner or

interest holder whose interest is forfeited in this manner shall

not be liable for court costs. If the person in possession of

the vehicle at the time of the seizure is not the owner or the

interest holder of the vehicle, notification shall be provided to

the possessor in the same manner specified for notification to an

owner or interest holder.

(d) If the property is a motor vehicle and is not registered in

this state, the attorney representing the state shall attempt to

ascertain the name and address of the person in whose name the

vehicle is licensed in another state. If the vehicle is licensed

in a state that has a certificate of title law, the attorney

representing the state shall request the appropriate agency of

that state to identify the record owner of the vehicle and any

interest holder.

(e) If a financing statement is required by law to be filed to

perfect a security interest affecting the property, and if there

is reasonable cause to believe that a financing statement has

been filed, the attorney representing the state who commences the

proceedings shall ask the appropriate official designated by

Chapter 9, Business & Commerce Code, to identify the record

owner of the property and the person who is an interest holder.

(f) If the property is an aircraft or a part of an aircraft, and

if there is reasonable cause to believe that a perfected security

instrument affects the property, the attorney representing the

state shall request an administrator of the Federal Aviation

Administration to identify from the records of that agency the

record owner of the property and the holder of the perfected

security instrument. The attorney representing the state shall

also notify the Department of Public Safety in writing of the

fact that an aircraft has been seized and shall provide the

department with a description of the aircraft.

(g) If the property is real property, the attorney representing

the state, not later than the third day after the date

proceedings are commenced, shall file a lis pendens notice

describing the property with the county clerk of each county in

which the property is located.

(h) For all other property subject to forfeiture, if there is

reasonable cause to believe that a perfected security instrument

affects the property, the attorney representing the state shall

make a good faith inquiry to identify the holder of the perfected

security instrument.

(i) Except as provided by Section (c) of this article, the

attorney representing the state who commences the proceedings

shall cause the owner and any interest holder to be named as a

party and to be served with citation as provided by the Texas

Rules of Civil Procedure.

(j) A person who was in possession of the property at the time it

was seized shall be made a party to the proceeding.

(k) If no person was in possession of the property at the time it

was seized, and if the owner of the property is unknown, the

attorney representing the state shall file with the clerk of the

court in which the proceedings are pending an affidavit stating

that no person was in possession of the property at the time it

was seized and that the owner of the property is unknown. The

clerk of the court shall issue a citation for service by

publication addressed to "The Unknown Owner of _______," filling

in the blank space with a reasonably detailed description of the

property subject to forfeiture. The citation must contain the

other requisites prescribed by and be served as provided by Rules

114, 115, and 116, Texas Rules of Civil Procedure.

(l) Proceedings commenced under this chapter may not proceed to

hearing unless the judge who is to conduct the hearing is

satisfied that this article has been complied with and that the

attorney representing the state will introduce into evidence at

the hearing any answer received from an inquiry required by

Subsections (c)-(h) of this article.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 12, Sec. 1, eff.

Oct. 18, 1989. Subsec. (f) amended by Acts 1991, 72nd Leg., ch.

14, Sec. 282, eff. Sept. 1, 1991; Subsec. (b) amended by Acts

1995, 74th Leg., ch. 533, Sec. 1, eff. Sept. 1, 1995; Subsec. (c)

amended by Acts 1995, ch. 165, Sec. 22(25), eff. Sept. 1, 1995;

amended by Acts 1995, 74th Leg., ch. 533, Sec. 1, eff. Sept. 1,

1995; Subsec. (i) amended by Acts 1995, 74th Leg., ch. 533, Sec.

1, eff. Sept. 1, 1995; Subsec. (b) amended by Acts 2001, 77th

Leg., ch. 438, Sec. 4, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3B.02, eff. September 1, 2009.

Art. 59.05. FORFEITURE HEARING. (a) All parties must comply with

the rules of pleading as required in civil suits.

(b) All cases under this chapter shall proceed to trial in the

same manner as in other civil cases. The state has the burden of

proving by a preponderance of the evidence that property is

subject to forfeiture.

(c) It is an affirmative defense to forfeiture under this chapter

of property belonging to the spouse of a person whose acts gave

rise to the seizure of community property that, because of an act

of family violence, as defined by Section 71.004, Family Code,

the spouse was unable to prevent the act giving rise to the

seizure.

(d) A final conviction for an underlying offense is not a

requirement for forfeiture under this chapter. An owner or

interest holder may present evidence of a dismissal or acquittal

of an underlying offense in a forfeiture proceeding, and evidence

of an acquittal raises a presumption that the property or

interest that is the subject of the hearing is nonforfeitable.

This presumption can be rebutted by evidence that the owner or

interest holder knew or should have known that the property was

contraband.

(e) It is the intention of the legislature that asset forfeiture

is remedial in nature and not a form of punishment. If the court

finds that all or any part of the property is subject to

forfeiture, the judge shall forfeit the property to the state,

with the attorney representing the state as the agent for the

state, except that if the court finds that the nonforfeitable

interest of an interest holder in the property is valued in an

amount greater than or substantially equal to the present value

of the property, the court shall order the property released to

the interest holder. If the court finds that the nonforfeitable

interest of an interest holder is valued in an amount

substantially less than the present value of the property and

that the property is subject to forfeiture, the court shall order

the property forfeited to the state with the attorney

representing the state acting as the agent of the state, and

making necessary orders to protect the nonforfeitable interest of

the interest holder. On final judgment of forfeiture, the

attorney representing the state shall dispose of the property in

the manner required by Article 59.06 of this code.

(f) On forfeiture to the state of an amount greater than $2,500,

the clerk of the court in which the forfeiture proceeding was

held is entitled to court costs in that proceeding as in other

civil proceedings unless the forfeiture violates federal

requirements for multijurisdictional task force cases authorized

under Chapter 362, Local Government Code. The procedure for

collecting the costs is the procedure established under

Subsections (a) and (c), Article 59.06.

(g) If property is seized at a federal checkpoint, the notice of

seizure and intended forfeiture may be filed in and the

proceeding may be held in:

(1) the county in which the seizure occurred; or

(2) with the consent of the owner, operator, or agent in charge

of the property, a county that is adjacent to the county in which

the seizure occurred, if both counties are in the same judicial

district.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 12, Sec. 1, eff.

Oct. 18, 1989. Subsec. (d) amended by Acts 1993, 73rd Leg., ch.

780, Sec. 2, eff. Sept. 1, 1993; Subsec. (e) amended by Acts

1995, 74th Leg., ch. 533, Sec. 2, eff. Sept. 1, 1995; Subsec. (f)

added by Acts 1999, 76th Leg., ch. 582, Sec. 1, eff. Sept. 1,

1999; Subsec. (c) amended by Acts 2003, 78th Leg., ch. 1276, Sec.

7.002(l), eff. Sept. 1, 2003; Subsec. (g) added by Acts 2003,

78th Leg., ch. 1153, Sec. 1, eff. Sept. 1, 2003.

Art. 59.06. DISPOSITION OF FORFEITED PROPERTY. (a) Except as

provided by Subsection (k), all forfeited property shall be

administered by the attorney representing the state, acting as

the agent of the state, in accordance with accepted accounting

practices and with the provisions of any local agreement entered

into between the attorney representing the state and law

enforcement agencies. If a local agreement has not been executed,

the property shall be sold on the 75th day after the date of the

final judgment of forfeiture at public auction under the

direction of the county sheriff, after notice of public auction

as provided by law for other sheriff's sales. The proceeds of the

sale shall be distributed as follows:

(1) to any interest holder to the extent of the interest holder's

nonforfeitable interest; and

(2) the balance, if any, after the deduction of court costs to

which a district court clerk is entitled under Article 59.05(f)

and, after that deduction, the deduction of storage and disposal

costs, to be deposited not later than the 30th day after the date

of the sale in the state treasury to the credit of the general

revenue fund.

(b) If a local agreement exists between the attorney

representing the state and law enforcement agencies, the attorney

representing the state may transfer the property to law

enforcement agencies to maintain, repair, use, and operate the

property for official purposes if the property is free of any

interest of an interest holder. The agency receiving the

forfeited property may purchase the interest of an interest

holder so that the property can be released for use by the

agency. The agency receiving the forfeited property may

maintain, repair, use, and operate the property with money

appropriated for current operations. If the property is a motor

vehicle subject to registration under the motor vehicle

registration laws of this state, the agency receiving the

forfeited vehicle is considered to be the purchaser and the

certificate of title shall issue to the agency. A law

enforcement agency to which property is transferred under this

subsection at any time may transfer or loan the property to any

other municipal or county agency, a groundwater conservation

district governed by Chapter 36, Water Code, or a school district

for the use of that agency or district. A municipal or county

agency, a groundwater conservation district, or a school district

to which a law enforcement agency loans a motor vehicle under

this subsection shall maintain any automobile insurance coverage

for the vehicle that is required by law.

(b-1) If a loan is made by a sheriff's office or by a municipal

police department, the commissioners court of the county in which

the sheriff has jurisdiction or the governing body of the

municipality in which the department has jurisdiction, as

applicable, may revoke the loan at any time by notifying the

receiving agency or district, by mail, that the receiving agency

or district must return the loaned vehicle to the loaning agency

before the seventh day after the date the receiving agency or

district receives the notice.

(b-2) An agency that loans property under this article shall:

(1) keep a record of the loan, including the name of the agency

or district to which the vehicle was loaned, the fair market

value of the vehicle, and where the receiving agency or district

will use the vehicle; and

(2) update the record when the information relating to the

vehicle changes.

(c) If a local agreement exists between the attorney representing

the state and law enforcement agencies, all money, securities,

negotiable instruments, stocks or bonds, or things of value, or

proceeds from the sale of those items, shall be deposited, after

the deduction of court costs to which a district court clerk is

entitled under Article 59.05(f), according to the terms of the

agreement into one or more of the following funds:

(1) a special fund in the county treasury for the benefit of the

office of the attorney representing the state, to be used by the

attorney solely for the official purposes of his office;

(2) a special fund in the municipal treasury if distributed to a

municipal law enforcement agency, to be used solely for law

enforcement purposes, such as salaries and overtime pay for

officers, officer training, specialized investigative equipment

and supplies, and items used by officers in direct law

enforcement duties;

(3) a special fund in the county treasury if distributed to a

county law enforcement agency, to be used solely for law

enforcement purposes; or

(4) a special fund in the state law enforcement agency if

distributed to a state law enforcement agency, to be used solely

for law enforcement purposes.

(c-1) Notwithstanding Subsection (a), the attorney representing

the state and special rangers of the Texas and Southwestern

Cattle Raisers Association who meet the requirements of Article

2.125 may enter into a local agreement that allows the attorney

representing the state to transfer proceeds from the sale of

forfeited property described by Subsection (c), after the

deduction of court costs as described by that subsection, to a

special fund established for the special rangers. Proceeds

transferred under this subsection must be used by the special

rangers solely for law enforcement purposes, such as training,

essential equipment, and operating expenses. Any expenditures of

the proceeds are subject to the audit provisions established

under this article.

(d) Proceeds awarded under this chapter to a law enforcement

agency or to the attorney representing the state may be spent by

the agency or the attorney after a budget for the expenditure of

the proceeds has been submitted to the commissioners court or

governing body of the municipality. The budget must be detailed

and clearly list and define the categories of expenditures, but

may not list details that would endanger the security of an

investigation or prosecution. Expenditures are subject to audit

provisions established under this article. A commissioners court

or governing body of a municipality may not use the existence of

an award to offset or decrease total salaries, expenses, and

allowances that the agency or the attorney receives from the

commissioners court or governing body at or after the time the

proceeds are awarded. The head of the agency or attorney

representing the state may not use the existence of an award to

increase a salary, expense, or allowance for an employee of the

attorney or agency who is budgeted by the commissioners court or

governing body unless the commissioners court or governing body

first approves the expenditure.

(e) On the sale of contraband under this article, the appropriate

state agency shall issue a certificate of title to the recipient

if a certificate of title is required for the property by other

law.

(f) A final judgment of forfeiture under this chapter perfects

the title of the state to the property as of the date that the

contraband was seized or the date the forfeiture action was

filed, whichever occurred first, except that if the property

forfeited is real property, the title is perfected as of the date

a notice of lis pendens is filed on the property.

(g)(1) All law enforcement agencies and attorneys representing

the state who receive proceeds or property under this chapter

shall account for the seizure, forfeiture, receipt, and specific

expenditure of all such proceeds and property in an audit, which

is to be performed annually by the commissioners court or

governing body of a municipality, as appropriate. The annual

period of the audit for a law enforcement agency is the fiscal

year of the appropriate county or municipality and the annual

period for an attorney representing the state is the state fiscal

year. The audit shall be completed on a form provided by the

attorney general. Certified copies of the audit shall be

delivered by the law enforcement agency or attorney representing

the state to the comptroller's office and the attorney general

not later than the 60th day after the date on which the annual

period that is the subject of the audit ends.

(2) If a copy of the audit is not delivered to the attorney

general within the period required by Subdivision (1), within

five days after the end of the period the attorney general shall

notify the law enforcement agency or the attorney representing

the state of that fact. On a showing of good cause, the attorney

general may grant an extension permitting the agency or attorney

to deliver a copy of the audit after the period required by

Subdivision (1) and before the 76th day after the date on which

the annual period that is the subject of the audit ends. If the

law enforcement agency or the attorney representing the state

fails to establish good cause for not delivering the copy of the

audit within the period required by Subdivision (1) or fails to

deliver a copy of an audit within the extension period, the

attorney general shall notify the comptroller of that fact. On

notice under this subdivision, the comptroller shall perform the

audit otherwise required by Subdivision (1). At the conclusion

of the audit, the comptroller shall forward a copy of the audit

to the attorney general. The law enforcement agency or attorney

representing the state is liable to the comptroller for the costs

of the comptroller in performing the audit.

(h) As a specific exception to the requirement of Subdivisions

(1)-(3) of Subsection (c) of this article that the funds

described by those subdivisions be used only for the official

purposes of the attorney representing the state or for law

enforcement purposes, on agreement between the attorney

representing the state or the head of a law enforcement agency

and the governing body of a political subdivision, the attorney

representing the state or the head of the law enforcement agency

shall comply with the request of the governing body to deposit

not more than a total of 10 percent of the gross amount credited

to the attorney's or agency's fund into the treasury of the

political subdivision. The governing body of the political

subdivision shall, by ordinance, order, or resolution, use funds

received under this subsection for:

(1) nonprofit programs for the prevention of drug abuse;

(2) nonprofit chemical dependency treatment facilities licensed

under Chapter 464, Health and Safety Code;

(3) nonprofit drug and alcohol rehabilitation or prevention

programs administered or staffed by professionals designated as

qualified and credentialed by the Texas Commission on Alcohol and

Drug Abuse; or

(4) financial assistance as described by Subsection (o).

(i) The governing body of a political subdivision may not use

funds received under this subchapter for programs or facilities

listed under Subsections (h)(1)-(3) if an officer of or member of

the Board of Directors of the entity providing the program or

facility is related to a member of the governing body, the

attorney representing the state, or the head of the law

enforcement agency within the third degree by consanguinity or

the second degree by affinity.

(j) As a specific exception to Subdivision (4) of Subsection (c)

of this article, the director of a state law enforcement agency

may use not more than 10 percent of the amount credited to the

special fund of the agency under that subdivision for the

prevention of drug abuse and the treatment of persons with

drug-related problems.

(k)(1) The attorney for the state shall transfer all forfeited

property that is income from, or acquired with the income from, a

movie, book, magazine article, tape recording, phonographic

record, radio or television presentation, telephone service,

electronic media format, including an Internet website, or live

entertainment in which a crime is reenacted to the attorney

general.

(2) The attorney for the state shall transfer to the attorney

general all income from the sale of tangible property the value

of which is increased by the notoriety gained from the conviction

of an offense by the person accused or convicted of the crime,

minus the deduction authorized by this subdivision. The attorney

for the state shall determine the fair market value of property

that is substantially similar to the property that was sold but

that has not been increased in value by notoriety and deduct that

amount from the proceeds of the sale. After transferring income

to the attorney general, the attorney for the state shall

transfer the remainder of the proceeds of the sale to the owner

of the property. The attorney for the state, the attorney

general, or a person who may be entitled to claim money from the

escrow account described by Subdivision (3) in satisfaction of a

claim may at any time bring an action to enjoin the waste of

income described by this subdivision.

(3) The attorney general shall deposit the money or proceeds from

the sale of the property into an escrow account. The money in the

account is available to satisfy a judgment against the person who

committed the crime in favor of a victim of the crime if the

judgment is for damages incurred by the victim caused by the

commission of the crime. The attorney general shall transfer the

money in the account that has not been ordered paid to a victim

in satisfaction of a judgment to the compensation to victims of

crime fund on the fifth anniversary of the date the account was

established. In this subsection, "victim" has the meaning

assigned by Article 56.32.

(l) A law enforcement agency that, or an attorney representing

the state who, does not receive proceeds or property under this

chapter during an annual period as described by Subsection (g)

shall, not later than the 30th day after the date on which the

annual period ends, report to the attorney general that the

agency or attorney, as appropriate, did not receive proceeds or

property under this chapter during the annual period.

(m) As a specific exception to Subdivisions (1)-(3) of Subsection

(c), a law enforcement agency or attorney representing the state

may use proceeds received under this chapter to contract with a

person or entity to prepare an audit as required by Subsection

(g).

(n) As a specific exception to Subsection (c)(2) or (3), a local

law enforcement agency may transfer not more than a total of 10

percent of the gross amount credited to the agency's fund to a

separate special fund in the treasury of the political

subdivision. The agency shall administer the separate special

fund, and expenditures from the fund are at the sole discretion

of the agency and may be used only for financial assistance as

described by Subsection (o).

(o) The governing body of a political subdivision or a local law

enforcement agency may provide financial assistance under

Subsection (h)(4) or (n) only to a person who is a Texas

resident, who plans to enroll or is enrolled at an institution of

higher education in an undergraduate degree or certificate

program in a field related to law enforcement, and who plans to

return to that locality to work for the political subdivision or

the agency in a field related to law enforcement. To ensure the

promotion of a law enforcement purpose of the political

subdivision or the agency, the governing body of the political

subdivision or the agency shall impose other reasonable criteria

related to the provision of this financial assistance, including

a requirement that a recipient of the financial assistance work

for a certain period of time for the political subdivision or the

agency in a field related to law enforcement and including a

requirement that the recipient sign an agreement to perform that

work for that period of time. In this subsection, "institution of

higher education" has the meaning assigned by Section 61.003,

Education Code.

(p) Notwithstanding Subsection (a), and to the extent necessary

to protect the commission's ability to recover amounts wrongfully

obtained by the owner of the property and associated damages and

penalties to which the commission may otherwise be entitled by

law, the attorney representing the state shall transfer to the

Health and Human Services Commission all forfeited property

defined as contraband under Article 59.01(2)(B)(vii). If the

forfeited property consists of property other than money or

negotiable instruments, the attorney representing the state may,

if approved by the commission, sell the property and deliver to

the commission the proceeds from the sale, minus costs

attributable to the sale. The sale must be conducted in a manner

that is reasonably expected to result in receiving the fair

market value for the property.

(q)(1) Notwithstanding any other provision of this article, a

multicounty drug task force, or a county or municipality

participating in the task force, that is not established in

accordance with Section 362.004, Local Government Code, or that

fails to comply with the policies and procedures established by

the Department of Public Safety under that section, and that

participates in the seizure of contraband shall forward to the

comptroller all proceeds received by the task force from the

forfeiture of the contraband. The comptroller shall deposit the

proceeds in the state treasury to the credit of the general

revenue fund.

(2) The attorney general shall ensure the enforcement of

Subdivision (1) by filing any necessary legal proceedings in the

county in which the contraband is forfeited or in Travis County.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 12, Sec. 1, eff.

Oct. 18, 1989. Subsec. (c) amended by Acts 1991, 72nd Leg., ch.

312, Sec. 2, eff. Sept. 1, 1991; Subsec. (h) added by Acts 1991,

72nd Leg., ch. 312, Sec. 1, eff. Sept. 1, 1991; Subsec. (a)

amended by Acts 1993, 73rd Leg., ch. 780, Sec. 3, eff. Sept. 1,

1993; Subsec. (g) amended by Acts 1993, 73rd Leg., ch. 814, Sec.

1, eff. Aug. 30, 1993; Subsec. (i) added by Acts 1993, 73rd Leg.,

ch. 780, Sec. 4, eff. Sept. 1, 1993; Subsec. (i) amended by Acts

1995, 74th Leg., ch. 76, Sec. 5.95(112), eff. Sept. 1, 1995;

Subsec. (g) amended by and Subsecs. (j), (k) added by Acts 1997,

75th Leg., ch. 975, Sec. 1, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 707, Sec. 1, eff. Sept. 1, 1999; Subsecs.

(a), (c) amended by Acts 1999, 76th Leg., ch. 582, Sec. 2, eff.

Sept. 1, 1999; Subsec. (g) amended by Acts 1999, 76th Leg., ch.

481, Sec. 1, eff. Sept. 1, 1999; Subsec. (j) amended by Acts

1999, 76th Leg., ch. 481, Sec. 2, eff. Sept. 1, 1999; Subsec. (g)

amended by Acts 2001, 77th Leg., ch. 929, Sec. 3, eff. Sept. 1,

2001; Subsec. (k) amended by Acts 2001, 77th Leg., ch. 124, Sec.

2, eff. Sept. 1, 2001; Subsec. (k)(l) amended by Acts 2003, 78th

Leg., ch. 428, Sec. 2, eff. Sept. 1, 2003; Subsec. (p) added by

Acts 2003, 78th Leg., ch. 198, Sec. 2.142, eff. Sept. 1, 2003;

Subsec. (p) added by Acts 2003, 78th Leg., ch. 257, Sec. 18, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

556, Sec. 4, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

120, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

446, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

187, Sec. 1, eff. May 27, 2009.

Acts 2009, 81st Leg., R.S., Ch.

941, Sec. 1, eff. September 1, 2009.

Art. 59.07. IMMUNITY. This chapter does not impose any

additional liability on any authorized state, county, or

municipal officer engaged in the lawful performance of the

officer's duties.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 12, Sec. 1, eff.

Oct. 18, 1989.

Art. 59.08. DEPOSIT OF MONEY PENDING DISPOSITION. (a) If money

that is contraband is seized, the attorney representing the state

may deposit the money in an interest-bearing bank account in the

jurisdiction of the attorney representing the state until a final

judgment is rendered concerning the contraband.

(b) If a final judgment is rendered concerning contraband, money

that has been placed in an interest-bearing bank account under

Subsection (a) of this article shall be distributed in the same

manner as proceeds are distributed under Article 59.06 of this

code, with any interest being distributed in the same manner and

used for the same purpose as the principal.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 12, Sec. 1, eff.

Oct. 18, 1989.

Art. 59.09. RIGHT TO ATTORNEY NOT TO BE ABRIDGED. This chapter

is not intended to abridge an accused person's right to counsel

in a criminal case.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 12, Sec. 1, eff.

Oct. 18, 1989.

Art. 59.10. ELECTION OF LAWS. If property is subject to

forfeiture under this chapter and under any other law of this

state, the attorney representing the state may bring forfeiture

proceedings under either law.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 12, Sec. 1, eff.

Oct. 18, 1989.

Art. 59.11. REPORT OF SEIZED AND FORFEITED AIRCRAFT. Not later

than the 10th day after the last day of each quarter of the

fiscal year, the Department of Public Safety shall report to the

State Aircraft Pooling Board:

(1) a description of each aircraft that the department has

received by forfeiture under this chapter during the preceding

quarter and the purposes for which the department intends to use

the aircraft; and

(2) a description of each aircraft the department knows to have

been seized under this chapter during the preceding quarter and

the purposes for which the department would use the aircraft if

it were forfeited to the department.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 283, eff. Sept. 1,

1991.

Art. 59.12. SEIZURE OF ACCOUNTS AND ASSETS AT REGULATED FINANCIAL

INSTITUTION. (a) This article applies to property consisting of

a depository account or assets in a regulated financial

institution.

(b) A regulated financial institution, at the time a seizure

warrant issued under Chapter 18 is served on the institution, may

either:

(1) pay an account or tender assets held as security for an

obligation owed to the institution at the time of the service of

the seizure warrant; or

(2) transfer the depository account or assets to a segregated

interest-bearing account in the name of the attorney representing

the state as trustee, to remain in the account until the time has

expired for an appeal from a decision of the court relating to

the forfeiture of accounts or assets under Article 59.05.

(c) Immediately on service of the seizure warrant, the regulated

financial institution shall take action as necessary to segregate

the account or assets and shall provide evidence, certified by an

officer of the institution, of the terms and amount of the

account or a detailed inventory of the assets to the peace

officer serving the warrant. Except as otherwise provided by this

article, a transaction involving an account or assets, other than

the deposit or reinvestment of interest, dividends, or other

normally recurring payments on the account or assets that do not

involve distribution of proceeds to the owner, is not authorized

unless approved by the court that issued the seizure warrant or,

if a forfeiture action has been instituted, the court in which

that action is pending.

(d) Any accrual to the value of the account or assets during the

pendency of the forfeiture proceedings is subject to the

procedures for the disbursement of interest under Article 59.08.

(e) If the regulated financial institution fails to release the

depository account or assets to a peace officer pursuant to a

seizure warrant or transfer the account or assets as required by

Subsection (b), and as a result cannot comply with the court's

forfeiture order, the court:

(1) shall order the regulated financial institution and its

culpable officers, agents, or employees to pay actual damages,

attorney's fees, and court costs incurred as a result of the

institution's failure to comply; and

(2) may find the regulated financial institution and its culpable

officers, agents, or employees in contempt.

(f) A regulated financial institution that complies with this

article is not liable in damages because of the compliance.

(g) This article does not:

(1) impair the right of the state to obtain possession of

physical evidence or to seize a depository account or other

assets for purposes other than forfeiture under this chapter; or

(2) waive criminal or civil remedies available under other law.

Added by Acts 2001, 77th Leg., ch. 438, Sec. 5, eff. Sept. 1,

2001.

Art. 59.13. DISCLOSURE OF INFORMATION RELATING TO ACCOUNTS AND

ASSETS AT REGULATED FINANCIAL INSTITUTION. (a) The attorney

representing the state may disclose information to the primary

state or federal financial institution regulator, including grand

jury information or otherwise confidential information, relating

to any action contemplated or brought under this chapter that

involves property consisting of a depository account in a

regulated financial institution or assets held by a regulated

financial institution as security for an obligation owed to a

regulated financial institution. An attorney representing the

state who discloses information as permitted by this subsection

is not subject to contempt under Article 20.02 for that

disclosure.

(b) A primary state or federal financial institution regulator

shall keep confidential any information provided by the attorney

representing the state under Subsection (a). The sharing of

information under Subsection (a) by a representative of the state

is not considered a waiver by the state of any privilege or claim

of confidentiality.

(c) A regulator described by Subsection (b) commits an offense if

the regulator knowingly discloses information in violation of

this article. An offense under this subsection is punishable by

confinement in jail for a period not to exceed 30 days, a fine

not to exceed $500, or both such confinement and fine.

Added by Acts 2001, 77th Leg., ch. 438, Sec. 5, eff. Sept. 1,

2001.

Art. 59.14. NOTICE TO PRIMARY STATE AND FEDERAL FINANCIAL

INSTITUTION REGULATORS. (a) Before taking any action under this

chapter that implicates a potentially culpable officer or

director of a regulated financial institution, the attorney

representing the state shall notify the banking commissioner, who

shall notify the appropriate state or federal financial

institution regulator.

(b) A state or federal financial institution regulator shall keep

confidential any information provided by the attorney

representing the state under Subsection (a).

(c) A regulator described by Subsection (b) commits an offense if

the regulator knowingly discloses information in violation of

this article. An offense under this subsection is punishable by

confinement in jail for a period not to exceed 30 days, a fine

not to exceed $500, or both such confinement and fine.

(d) The provision of notice under Subsection (a) is not

considered a waiver by the state of any privilege or claim of

confidentiality.

Added by Acts 2001, 77th Leg., ch. 438, Sec. 5, eff. Sept. 1,

2001.



CHAPTER 60. CRIMINAL HISTORY RECORD SYSTEM

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 60. CRIMINAL HISTORY RECORD SYSTEM

Art. 60.01. DEFINITIONS. In this chapter:

(1) "Administration of criminal justice" means the performance

of any of the following activities: detection, apprehension,

detention, pretrial release, post-trial release, prosecution,

adjudication, correctional supervision, or rehabilitation of an

offender. The term includes criminal identification activities

and the collection, storage, and dissemination of criminal

history record information.

(2) "Appeal" means the review of a decision of a lower court by

a superior court other than by collateral attack.

(3) "Computerized criminal history system" means the data base

containing arrest, disposition, and other criminal history

maintained by the Department of Public Safety.

(4) "Corrections tracking system" means the data base maintained

by the Texas Department of Criminal Justice on all offenders

under its supervision.

(5) "Council" means the Criminal Justice Policy Council.

(6) "Criminal justice agency" means a federal or state agency

that is engaged in the administration of criminal justice under a

statute or executive order and allocates a substantial part of

its annual budget to the administration of criminal justice.

(7) "Criminal justice information system" means the computerized

criminal history system and the corrections tracking system.

(8) "Disposition" means an action that results in the

termination, transfer to another jurisdiction, or indeterminate

suspension of the prosecution of a criminal charge.

(9) "Incident number" means a unique number assigned to a

specific person during a specific arrest.

(10) "Offender" means any person who is assigned an incident

number.

(11) "Offense code" means a numeric code for each offense

category.

(12) "Rejected case" means:

(A) a charge that, after the arrest of the offender, the

prosecutor declines to include in an information or present to a

grand jury; or

(B) an information or indictment that, after the arrest of the

offender, the prosecutor refuses to prosecute.

(13) "Release" means the termination of jurisdiction over an

individual by the criminal justice system.

(14) "State identification number" means a unique number

assigned by the Department of Public Safety to each person whose

name appears in the criminal justice information system.

(15) "Uniform incident fingerprint card" means a multiple part

form containing a unique incident number with space for

information relating to the charge or charges for which a person

is being arrested, the person's fingerprints, and other

information relevant to the arrest.

(16) "Electronic means" means the transmission of data between

word processors, data processors, or similar automated

information equipment over dedicated cables, commercial lines, or

other similar methods of transmission.

Added by Acts 1989, 71st Leg., ch. 785, Sec. 6.01, eff. Sept. 1,

1989. Amended by Acts 1990, 71st Leg., 6th C.S., ch. 25, Sec. 28,

eff. June 18, 1990. Subd. (16) added by Acts 1993, 73rd Leg., ch.

790, Sec. 37, eff. Sept. 1, 1993; added by Acts 1993, 73rd Leg.,

ch. 1025, Sec. 1, eff. Sept. 1, 1993.

Art. 60.02. INFORMATION SYSTEMS. (a) The Texas Department of

Criminal Justice is responsible for recording data and

establishing and maintaining a data base for a corrections

tracking system.

(b) The Department of Public Safety is responsible for recording

data and maintaining a data base for a computerized criminal

history system that serves as the record creation point for

criminal history information maintained by the state.

(c) The criminal justice information system shall be established

and maintained to supply the state with a system:

(1) that provides law enforcement officers with an accurate

criminal history record depository;

(2) that provides criminal justice agencies with an accurate

criminal history record depository for operational decision

making;

(3) from which accurate criminal justice system modeling can be

conducted;

(4) that improves the quality of data used to conduct impact

analyses of proposed legislative changes in the criminal justice

system; and

(5) that improves the ability of interested parties to analyze

the functioning of the criminal justice system.

(d) The data bases must contain the information required by this

chapter.

(e) The Department of Public Safety shall designate the offense

codes and has the sole responsibility for designating the state

identification number for each person whose name appears in the

criminal justice information system.

(f) The Department of Public Safety and the Texas Department of

Criminal Justice shall implement a system to link the

computerized criminal history system and the corrections tracking

system. Data received by the Texas Department of Criminal Justice

that is required by the Department of Public Safety for the

preparation of a criminal history record shall be made available

to the computerized criminal history system not later than the

seventh day after the date on which the Texas Department of

Criminal Justice receives the request for the data from the

Department of Public Safety.

(g) The Department of Public Safety is responsible for the

operation of the computerized criminal history system and shall

develop the necessary interfaces in the system to accommodate

inquiries from a statewide automated fingerprint identification

system, if such a system is implemented by the department.

(h) Whenever possible, the reporting of information relating to

dispositions and subsequent offender processing data shall be

conducted electronically.

(i) The Department of Public Safety and the Texas Department of

Criminal Justice, with advice from the council and the Department

of Information Resources, shall develop biennial plans to improve

the reporting and accuracy of the criminal justice information

system and to develop and maintain monitoring systems capable of

identifying missing information.

(j) At least once during each five-year period the council shall

coordinate an examination of the records and operations of the

criminal justice information system to ensure the accuracy and

completeness of information in the system and to ensure the

promptness of information reporting. The state auditor, or other

appropriate entity selected by the council, shall conduct the

examination with the cooperation of the council, the Department

of Public Safety, and the Texas Department of Criminal Justice.

The Department of Public Safety, the council, and the Texas

Department of Criminal Justice may examine the records of the

agencies required to report information to the Department of

Public Safety or the Texas Department of Criminal Justice. The

examining entity shall submit to the legislature and the council

a report that summarizes the findings of each examination and

contains recommendations for improving the system. Not later than

the first anniversary after the date the examining entity submits

its report, the Department of Public Safety shall report to the

Legislative Budget Board, the governor, the state auditor, and

the council on the department's progress in implementing the

examining entity's recommendations, including for each

recommendation not implemented the reason for not implementing

the recommendation. The Department of Public Safety shall submit

a similar report each year following the submission of the first

report until each of the examining entity's recommendations is

implemented.

(k) The council, the Department of Public Safety, the criminal

justice division of the governor's office, and the Department of

Information Resources cooperatively shall develop and adopt a

grant program, to be implemented by the criminal justice division

at a time and in a manner determined by the division, to aid

local law enforcement agencies, prosecutors, and court personnel

in obtaining equipment and training necessary to operate a

telecommunications network capable of:

(1) making inquiries to and receiving responses from the

statewide automated fingerprint identification system and from

the computerized criminal history system; and

(2) transmitting information to those systems.

(m) Notwithstanding Subsection (j), work performed under this

section by the state auditor is subject to approval by the

legislative audit committee for inclusion in the audit plan under

Section 321.013(c), Government Code.

Added by Acts 1989, 71st Leg., ch. 785, Sec. 6.01, eff. Sept. 1,

1989. Amended by Acts 1990, 71st Leg., 6th C.S., ch. 25, Sec. 28,

eff. June 18, 1990. Subsec. (k) amended by Acts 1991, 72nd Leg.,

ch. 362, Sec. 1, eff. Aug. 26, 1991; Subsec. (j) amended by Acts

2001, 77th Leg., ch. 474, Sec. 1, eff. Sept. 1, 2001; Subsec. (m)

added by Acts 2003, 78th Leg., ch. 785, Sec. 72, eff. Sept. 1,

2003.

Art. 60.03. INTERAGENCY COOPERATION; CONFIDENTIALITY. (a)

Criminal justice agencies, the Legislative Budget Board, and the

council are entitled to access to the data bases of the

Department of Public Safety, the Texas Juvenile Probation

Commission, the Texas Youth Commission, and the Texas Department

of Criminal Justice in accordance with applicable state or

federal law or regulations. The access granted by this subsection

does not grant an agency, the Legislative Budget Board, or the

council the right to add, delete, or alter data maintained by

another agency.

(b) The council or the Legislative Budget Board may submit to

the Department of Public Safety, the Texas Juvenile Probation

Commission, the Texas Youth Commission, and the Texas Department

of Criminal Justice an annual request for a data file containing

data elements from the departments' systems. The Department of

Public Safety, the Texas Juvenile Probation Commission, the Texas

Youth Commission, and the Texas Department of Criminal Justice

shall provide the council and the Legislative Budget Board with

that data file for the period requested, in accordance with state

and federal law and regulations. If the council submits data

file requests other than the annual data file request, the

director of the agency maintaining the requested records must

approve the request. The Legislative Budget Board may submit

data file requests other than the annual data file request

without the approval of the director of the agency maintaining

the requested records.

(c) Neither a criminal justice agency, the council, nor the

Legislative Budget Board may disclose to the public information

in an individual's criminal history record if the record is

protected by state or federal law or regulation.

Added by Acts 1989, 71st Leg., ch. 785, Sec. 6.01, eff. Sept. 1,

1989. Amended by Acts 1990, 71st Leg., 6th C.S., ch. 25, Sec. 28,

eff. June 18, 1990.

Amended by:

Acts 2005, 79th Leg., Ch.

741, Sec. 1, eff. June 17, 2005.

Art. 60.04. COMPATIBILITY OF DATA. (a) Data supplied to the

criminal justice information system must be compatible with the

system and must contain both incident numbers and state

identification numbers.

(b) A discrete submission of information under any article of

this chapter must contain, in conjunction with information

required, the defendant's name and state identification number.

Added by Acts 1989, 71st Leg., ch. 785, Sec. 6.01, eff. Sept. 1,

1989. Amended by Acts 1990, 71st Leg., 6th C.S., ch. 25, Sec. 28,

eff. June 18, 1990.

Art. 60.05. TYPES OF INFORMATION COLLECTED. The criminal justice

information system must contain but is not limited to the

following types of information for each arrest for a felony or a

misdemeanor not punishable by fine only:

(1) information relating to offenders;

(2) information relating to arrests;

(3) information relating to prosecutions;

(4) information relating to the disposition of cases by courts;

(5) information relating to sentencing; and

(6) information relating to the handling of offenders received by

a correctional agency, facility, or other institution.

Added by Acts 1989, 71st Leg., ch. 785, Sec. 6.01, eff. Sept. 1,

1989. Amended by Acts 1990, 71st Leg., 6th C.S., ch. 25, Sec. 28,

eff. June 18, 1990.

Art. 60.051. INFORMATION IN COMPUTERIZED CRIMINAL HISTORY SYSTEM.

(a) Information in the computerized criminal history system

relating to an offender must include:

(1) the offender's name, including other names by which the

offender is known;

(2) the offender's date of birth;

(3) the offender's physical description, including sex, weight,

height, race, ethnicity, eye color, hair color, scars, marks, and

tattoos; and

(4) the offender's state identification number.

(b) Information in the computerized criminal history system

relating to an arrest must include:

(1) the name of the offender;

(2) the offender's state identification number;

(3) the arresting agency;

(4) the arrest charge by offense code and incident number;

(5) whether the arrest charge is a misdemeanor or felony;

(6) the date of the arrest;

(7) the exact disposition of the case by a law enforcement agency

following the arrest; and

(8) the date of disposition of the case by the law enforcement

agency.

(c) Information in the computerized criminal history system

relating to a prosecution must include:

(1) each charged offense by offense code and incident number;

(2) the level of the offense charged or the degree of the offense

charged for each offense in Subdivision (1) of this subsection;

and

(3) for a rejected case, the date of rejection, offense code, and

incident number, and whether the rejection is a result of a

successful pretrial diversion program.

(d) Information in the computerized criminal history system

relating to the disposition of a case that was not rejected must

include:

(1) the final pleading to each charged offense and the level of

the offense;

(2) a listing of each charged offense disposed of by the court

and:

(A) the date of disposition;

(B) the offense code for the disposed charge and incident number;

and

(C) the type of disposition; and

(3) for a conviction that is appealed the final court decision

and the final disposition of the offender on appeal.

(e) Information in the computerized criminal history system

relating to sentencing must include for each sentence:

(1) the sentencing date;

(2) the sentence for each offense by offense code and incident

number;

(3) if the offender was sentenced to confinement:

(A) the agency that receives custody of the offender;

(B) the length of sentence for each offense; and

(C) if multiple sentences were ordered, whether they were ordered

to be served consecutively or concurrently;

(4) if the offender was sentenced to a fine, the amount of the

fine;

(5) if a sentence to confinement or fine was ordered but was

deferred, probated, suspended, or otherwise not imposed:

(A) the length of sentence or the amount of the fine that was

deferred, probated, suspended, or otherwise not imposed; and

(B) the offender's name, offense code, and incident number; and

(6) if a sentence other than fine or confinement was ordered, a

description of the sentence ordered.

(f) The department shall maintain in the computerized criminal

history system any information the department maintains in the

central database under Article 62.005.

(g) In addition to the information described by Subsections

(a)-(f), information in the computerized criminal history system

must include the age of the victim of the offense if the

defendant was arrested for or charged with an offense under:

(1) Section 21.02 (Continuous sexual abuse of young child or

children), Penal Code;

(2) Section 21.11 (Indecency with a child), Penal Code;

(3) Section 22.011 (Sexual assault) or 22.021 (Aggravated sexual

assault), Penal Code;

(4) Section 43.25 (Sexual performance by a child), Penal Code;

(5) Section 20.04(a)(4) (Aggravated kidnapping), Penal Code, if

the defendant committed the offense with intent to violate or

abuse the victim sexually; or

(6) Section 30.02 (Burglary), Penal Code, if the offense is

punishable under Subsection (d) of that section and the defendant

committed the offense with intent to commit an offense described

by Subdivision (2), (3), or (5).

Renumbered from art. 60.05(b) to (f) and amended by Acts 1990,

71st Leg., 6th C.S., ch. 25, Sec. 28, eff. June 18, 1990. Subsec.

(a) amended by Acts 1993, 73rd Leg., ch. 1025, Sec. 9, eff. Sept.

1, 1993; Subsec. (f) added by Acts 1995, 74th Leg., ch. 258, Sec.

14, eff. Sept. 1, 1995; Subsec. (f) amended by Acts 1997, 75th

Leg., ch. 668, Sec. 8, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1008, Sec. 2.03, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 1.08, eff. September 1, 2007.

Art. 60.052. INFORMATION IN CORRECTIONS TRACKING SYSTEM. (a)

Information in the corrections tracking system relating to a

sentence to be served under the jurisdiction of the Texas

Department of Criminal Justice must include:

(1) the offender's name;

(2) the offender's state identification number;

(3) the sentencing date;

(4) the sentence for each offense by offense code and incident

number;

(5) if the offender was sentenced to imprisonment:

(A) the unit of imprisonment;

(B) the length of sentence for each offense; and

(C) if multiple sentences were ordered, whether they were ordered

to be served consecutively or concurrently; and

(6) if a sentence other than a fine or imprisonment was ordered,

a description of the sentence ordered.

(b) Sentencing information in the corrections tracking system

must also include the following information about each deferred

adjudication, probation, or other alternative to imprisonment

ordered:

(1) each conviction for which sentence was ordered but was

deferred, probated, suspended, or otherwise not imposed, by

offense code and incident number; and

(2) if a sentence or portion of a sentence of imprisonment was

deferred, probated, suspended, or otherwise not imposed:

(A) the offense, the sentence, and the amount of the sentence

deferred, probated, suspended, or otherwise not imposed;

(B) a statement of whether a return to confinement or other

imprisonment was a condition of probation or an alternative

sentence;

(C) the community supervision and corrections department

exercising jurisdiction over the offender;

(D) the date the offender was received by a community supervision

and corrections department;

(E) any program in which an offender is placed or has previously

been placed and the level of supervision the offender is placed

on while under the jurisdiction of a community supervision and

corrections department;

(F) the date a program described by Paragraph (E) of this

subdivision begins, the date the program ends, and whether the

program was completed successfully;

(G) the date a level of supervision described by Paragraph (E) of

this subdivision begins and the date the level of supervision

ends;

(H) if the offender's probation is revoked:

(i) the reason for the revocation and the date of revocation by

offense code and incident number; and

(ii) other current sentences of probation or other alternatives

to confinement that have not been revoked, by offense code and

incident number; and

(I) the date of the offender's release from the community

supervision and corrections department.

(c) Information in the corrections tracking system relating to

the handling of offenders must include the following information

about each imprisonment, confinement, or execution of an

offender:

(1) the date of the imprisonment or confinement;

(2) if the offender was sentenced to death:

(A) the date of execution; and

(B) if the death sentence was commuted, the sentence to which

the sentence of death was commuted and the date of commutation;

(3) the date the offender was released from imprisonment or

confinement and whether the release was a discharge or a release

on parole or mandatory supervision;

(4) if the offender is released on parole or mandatory

supervision:

(A) the offense for which the offender was convicted by offense

code and incident number;

(B) the date the offender was received by an office of the

parole division;

(C) the county in which the offender resides while under

supervision;

(D) any program in which an offender is placed or has previously

been placed and the level of supervision the offender is placed

on while under the jurisdiction of the parole division;

(E) the date a program described by Paragraph (D) begins, the

date the program ends, and whether the program was completed

successfully;

(F) the date a level of supervision described by Paragraph (D)

begins and the date the level of supervision ends;

(G) if the offender's release status is revoked, the reason for

the revocation and the date of revocation;

(H) the expiration date of the sentence; and

(I) the date of the offender's release from the parole division

or the date on which the offender is granted clemency; and

(5) if the offender is released under Section 6(a), Article

42.12, the date of the offender's release.

Renumbered from art. 60.05(g) to (i) and amended by Acts 1990,

71st Leg., 6th C.S., ch. 25, Sec. 28, eff. June 18, 1990.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.044, eff. September 1, 2009.

Art. 60.06. DUTIES OF AGENCIES. (a) Each criminal justice agency

shall:

(1) compile and maintain records needed for reporting data

required by the Texas Department of Criminal Justice and the

Department of Public Safety;

(2) transmit to the Texas Department of Criminal Justice and the

Department of Public Safety, when and in the manner the Texas

Department of Criminal Justice and the Department of Public

Safety direct, all data required by the Texas Department of

Criminal Justice and the Department of Public Safety;

(3) give the Department of Public Safety and the Texas Department

of Criminal Justice or their accredited agents access to the

agency for the purpose of inspection to determine the

completeness and accuracy of data reported;

(4) cooperate with the Department of Public Safety and the Texas

Department of Criminal Justice so that the Department of Public

Safety and the Texas Department of Criminal Justice may properly

and efficiently perform their duties under this chapter; and

(5) cooperate with the Department of Public Safety and the Texas

Department of Criminal Justice to identify and eliminate

redundant reporting of information to the criminal justice

information system.

(b) Information on an individual that consists of an identifiable

description and notation of an arrest, detention, indictment,

information, or other formal criminal charge and a disposition of

the charge, including sentencing, correctional supervision, and

release that is collected and compiled by the Department of

Public Safety and the Texas Department of Criminal Justice from

criminal justice agencies and maintained in a central location is

not subject to public disclosure except as authorized by federal

or state law or regulation.

(c) Subsection (b) of this section does not apply to a document

maintained by a criminal justice agency that is the source of

information collected by the Department of Public Safety or the

Texas Department of Criminal Justice. Each criminal justice

agency shall retain documents described by this subsection.

(d) An optical disk or other technology may be used instead of

microfilm as a medium to store information if allowed by the

applicable state laws or regulations relating to the archiving of

state agency information.

(e) An official of an agency may not intentionally conceal or

destroy any record with intent to violate this section.

(f) The duties imposed on a criminal justice agency under this

article are also imposed on district court and county court

clerks.

Added by Acts 1989, 71st Leg., ch. 785, Sec. 6.01, eff. Sept. 1,

1989. Amended by Acts 1990, 71st Leg., 6th C.S., ch. 25, Sec. 28,

eff. June 18, 1990; Subsec. (a) amended by Acts 1995, 74th Leg.,

ch. 750, Sec. 1, eff. Aug. 28, 1995.

Art. 60.061. INFORMATION ON PERSONS LICENSED BY CERTAIN AGENCIES.

(a) The Texas State Board of Medical Examiners, the Texas State

Board of Podiatric Medical Examiners, the State Board of Dental

Examiners, the Texas State Board of Pharmacy, the Texas State

Board of Examiners of Psychologists, and the State Board of

Veterinary Medical Examiners shall provide to the Department of

Public Safety through electronic means, magnetic tape, or disk,

as specified by the department, a list including the name, date

of birth, and any other personal descriptive information required

by the department for each person licensed by the respective

agency. Each agency shall update this information and submit to

the Department of Public Safety the updated information

quarterly.

(b) The Department of Public Safety shall perform at least

quarterly a computer match of the licensing list against the

convictions maintained in the computerized criminal history

system. The Department of Public Safety shall report to the

appropriate licensing agency for verification and administrative

action, as considered appropriate by the licensing agency, the

name of any person found to have a record of conviction, except a

defendant whose prosecution is deferred during a period of

community supervision without an adjudication or plea of guilt.

The Department of Public Safety may charge the licensing agency a

fee not to exceed the actual direct cost incurred by the

department in performing a computer match and reporting to the

agency.

(c) The transmission of information by electronic means under

Subsection (a) of this article does not affect whether the

information is subject to disclosure under Chapter 552,

Government Code.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 38, eff. Sept. 1,

1993; Acts 1993, 73rd Leg., ch. 1025, Sec. 2, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 3.21, eff. Sept. 1,

1995; Subsec. (a) amended by Acts 1995, 74th Leg., ch. 965, Sec.

78, eff. Sept. 1, 1995; Subsec. (c) amended by Acts 1995, 74th

Leg., ch. 76, Sec. 5.95(88), eff. Sept. 1, 1995; Subsecs. (a),

(b) amended by Acts 1999, 76th Leg., ch. 1189, Sec. 43, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

143, Sec. 23, eff. September 1, 2005.

Art. 60.07. UNIFORM INCIDENT FINGERPRINT CARD. (a) The

Department of Public Safety, in consultation with the council,

shall design, print, and distribute to each law enforcement

agency in the state a uniform incident fingerprint card.

(b) The incident card must:

(1) be serially numbered with an incident number in such a manner

that the individual incident of arrest may be readily

ascertained; and

(2) be a multiple part form that can be transmitted with the

offender through the criminal justice process and that allows

each agency to report required data to the Department of Public

Safety or the Texas Department of Criminal Justice.

(c) Subject to available telecommunications capacity, the

Department of Public Safety shall develop the capability to

receive by electronic means from a law enforcement agency the

information on the uniform incident fingerprint card. The

information must be in a form that is compatible to the form

required of data supplied to the criminal justice information

system.

Added by Acts 1989, 71st Leg., ch. 785, Sec. 6.01, eff. Sept. 1,

1989. Amended by Acts 1990, 71st Leg., 6th C.S., ch. 25, Sec. 28,

eff. June 18, 1990; Subsec. (c) added by Acts 1993, 73rd Leg.,

ch. 790, Sec. 39, eff. Sept. 1, 1993; added by Acts 1993, 73rd

Leg., ch. 1025, Sec. 3, eff. Sept. 1, 1993.

Art. 60.08. REPORTING. (a) The Department of Public Safety and

the Texas Department of Criminal Justice shall, by rule, develop

reporting procedures that:

(1) ensure that the offender processing data is reported from the

time an offender is arrested until the time an offender is

released; and

(2) provide measures and policies designed to identify and

eliminate redundant reporting of information to the criminal

justice information system.

(b) The arresting agency shall prepare a uniform incident

fingerprint card and initiate the reporting process for each

offender charged with a felony or a misdemeanor not punishable by

fine only.

(c) The clerk of the court exercising jurisdiction over a case

shall report the disposition of the case to the Department of

Public Safety.

(d) Except as otherwise required by applicable state laws or

regulations, information or data required by this chapter to be

reported to the Texas Department of Criminal Justice or the

Department of Public Safety shall be reported promptly but not

later than the 30th day after the date on which the information

or data is received by the agency responsible for reporting it

except in the case of an arrest. An offender's arrest shall be

reported to the Department of Public Safety not later than the

seventh day after the date of the arrest.

(e) A court that orders the release of an offender under Section

6(a), Article 42.12, at a time when the offender is under a bench

warrant and not physically imprisoned in the Texas Department of

Criminal Justice shall report the release to the department not

later than the seventh day after the date of the release.

Added by Acts 1989, 71st Leg., ch. 785, Sec. 6.01, eff. Sept. 1,

1989. Amended by Acts 1990, 71st Leg., 6th C.S., ch. 25, Sec. 28,

eff. June 18, 1990; Subsec. (a) amended by Acts 1995, 74th Leg.,

ch. 750, Sec. 2, eff. Aug. 28, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.045, eff. September 1, 2009.

Art. 60.09. LOCAL DATA ADVISORY BOARDS. (a) The commissioners

court of each county may create local data advisory boards to,

among other duties:

(1) analyze the structure of local automated and manual data

systems to identify redundant data entry and data storage;

(2) develop recommendations for the commissioners to improve the

local data systems;

(3) develop recommendations, when appropriate, for the effective

electronic transfer of required data from local agencies to state

agencies; and

(4) perform any related duties to be determined by the

commissioners court.

(b) Local officials responsible for collecting, storing,

reporting, and using data may be appointed to the local data

advisory board.

(c) The council and the Department of Public Safety shall, to the

extent that resources allow, provide technical assistance and

advice on the request of the local data advisory board.

Added by Acts 1989, 71st Leg., ch. 785, Sec. 6.01, eff. Sept. 1,

1989. Amended by Acts 1990, 71st Leg., 6th C.S., ch. 25, Sec. 28,

eff. June 18, 1990.

For expiration of this article, see Subsection (g).

Art. 60.10. DATA REPORTING IMPROVEMENT PLAN. (a) In this

article, "disposition completeness percentage" has the meaning

assigned by Article 60.21(c).

(b) This article applies only to a county that has an average

disposition completeness percentage, including both juvenile and

adult dispositions, of less than 90 percent, as reflected in the

first report the Department of Public Safety submits under

Article 60.21(b)(2) on or after January 1, 2009.

(c) The commissioners court of a county described by Subsection

(b) shall establish a local data advisory board as described by

Article 60.09 not later than November 1, 2009. A local data

advisory board established under this article may include any

person described by Article 60.09(b) and must include:

(1) the sheriff of the county, or the sheriff's designee;

(2) an attorney who represents the state in the district courts

of the county;

(3) an attorney who represents the state in the county courts of

the county;

(4) the clerk for the district courts of the county, or the

clerk's designee;

(5) the clerk for the county courts of the county, or the

clerk's designee;

(6) the police chief of the municipality with the greatest

population located in the county, or the chief's designee;

(7) a representative of the county's automated data processing

services, if the county performs those services; and

(8) a representative of an entity with whom the county contracts

for automated data processing services, if the county contracts

for those services.

(d) In addition to the duties described by Article 60.09(a), a

local data advisory board established under this article must

prepare a data reporting improvement plan. The data reporting

improvement plan must:

(1) describe the manner in which the county intends to improve

the county's disposition completeness percentage;

(2) ensure that the county takes the steps necessary for the

county's average disposition completeness percentage to be equal

to or greater than 90 percent in the first report the Department

of Public Safety submits under Article 60.21(b)(2) on or after

January 1, 2013; and

(3) include a comprehensive strategy by which the county will

permanently maintain the county's disposition completeness

percentage at or above 90 percent.

(e) Not later than June 1, 2010, a local data advisory board

established under this article shall submit to the Department of

Public Safety the data reporting improvement plan prepared for

the county. On receipt of a data reporting improvement plan

under this article, the department shall post the plan on the

Internet website maintained by the department.

(f) The public safety director of the Department of Public

Safety may adopt rules concerning the contents and form of a data

reporting improvement plan prepared under this article.

(g) This article expires September 1, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 21.001, eff. September 1, 2009.

Art. 60.12. FINGERPRINT AND ARREST INFORMATION IN COMPUTERIZED

SYSTEM. (a) The Department of Public Safety shall, when a

jurisdiction transmits fingerprints and arrest information by a

remote terminal accessing the statewide automated fingerprint

identification system, use that transmission either to create a

permanent record in the criminal justice information system or to

create a temporary arrest record in the criminal justice

information system to be maintained by the department until the

department receives and processes the physical copy of the arrest

information.

(b) The Department of Public Safety shall make available to a

criminal justice agency making a background criminal inquiry any

information contained in a temporary arrest record maintained by

the department, including a statement that a physical copy of the

arrest information was not available at the time the information

was entered in the system.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 7.05, eff.

Dec. 1, 1991. Subsec. (a) amended by Acts 1993, 73rd Leg., ch.

790, Sec. 40, eff. Sept. 1, 1993; amended by Acts 1993, 73rd

Leg., ch. 1025, Sec. 4, eff. Sept. 1, 1993.

Art. 60.14. ALLOCATION OF GRANT PROGRAM MONEY FOR CRIMINAL

JUSTICE PROGRAMS. An agency of the state, before allocating

money to a county from any federal or state grant program for the

enhancement of criminal justice programs, shall certify that the

county has taken or will take, using all or part of the allocated

funds, all action necessary to provide the Texas Department of

Criminal Justice and the Department of Public Safety any criminal

history records maintained by the county in the manner specified

for purposes of those departments.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 7.05, eff.

Dec. 1, 1991.

Art. 60.18. INFORMATION ON SUBSEQUENT ARREST OF CERTAIN

INDIVIDUALS. The Texas Department of Criminal Justice and the

Department of Public Safety shall develop the capability to send

by electronic means information about the subsequent arrest of a

person under supervision to, as applicable:

(1) the community supervision and corrections department serving

the court of original jurisdiction; or

(2) the district parole office supervising the person.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 41, eff. Sept. 1,

1993; Acts 1993, 73rd Leg., ch. 1025, Sec. 5, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

1218, Sec. 2, eff. September 1, 2005.

Art. 60.19. INFORMATION RELATED TO MISUSED IDENTITY. (a) On

receipt of information from a local law enforcement agency under

Article 2.28, the department shall:

(1) provide the notice described by Subdivision (1) of that

article to the person whose identity was misused, if the local

law enforcement agency was unable to notify the person under that

subdivision;

(2) take action to ensure that the information maintained in the

computerized criminal history system reflects the use of the

person's identity as a stolen alias; and

(3) notify the Texas Department of Criminal Justice that the

person's identifying information may have been falsely used by an

inmate in the custody of the department.

(b) On receipt of a declaration under Section 411.0421,

Government Code, or on receipt of information similar to that

contained in a declaration, the department shall separate

information maintained in the computerized criminal history

system regarding an individual whose identity has been misused

from information maintained in that system regarding the person

who misused the identity.

Added by Acts 1999, 76th Leg., ch. 1334, Sec. 2, eff. Sept. 1,

1999.

Amended by Acts 2003, 78th Leg., ch. 339, Sec. 5, eff. Sept. 1,

2003.

Art. 60.20. INFORMATION RELATED TO NON-FINGERPRINT SUPPORTED

ACTIONS. On receipt of a report of prosecution or court

disposition information from a jurisdiction for which

corresponding arrest data does not exist in the computerized

criminal history system, the Department of Public Safety shall

enter the report into a non-fingerprint supported file that is

separate from the computerized criminal history system. The

department shall grant access to records in the non-fingerprint

supported file that include the subject's name or other

identifier in the same manner as the department is required to

grant access to criminal history record information under

Subchapter F, Chapter 411, Government Code. On receipt of a

report of arrest information that corresponds to a record in the

non-fingerprint supported file, the department shall transfer the

record from the non-fingerprint supported file to the

computerized criminal history system.

Added by Acts 2001, 77th Leg., ch. 474, Sec. 2, eff. Sept. 1,

2001.

Art. 60.21. MONITORING TRACKING; INFORMATION SUBMISSION. (a)

The Department of Information Resources shall monitor the

development of the corrections tracking system by the Texas

Department of Criminal Justice to ensure implementation of the

system not later than June 1, 2005.

(b) The Department of Public Safety shall:

(1) monitor the submission of arrest and disposition information

by local jurisdictions;

(2) annually submit to the Legislative Budget Board, the

governor, the lieutenant governor, the state auditor, and the

standing committees in the senate and house of representatives

that have primary jurisdiction over criminal justice and the

Department of Public Safety a report regarding the level of

reporting by local jurisdictions;

(3) identify local jurisdictions that do not report arrest or

disposition information or that partially report information; and

(4) for use in determining the status of outstanding

dispositions, publish monthly on the Department of Public

Safety's Internet website or on another electronic publication a

report listing each arrest by local jurisdiction for which there

is no corresponding final court disposition.

(c) The report described by Subsection (b)(2) must contain a

disposition completeness percentage for each county in this

state. For purposes of this subsection, "disposition

completeness percentage" means the percentage of arrest charges a

county reports to the Department of Public Safety to be entered

in the computerized criminal history system under this chapter

that were brought against a person in the county for which a

disposition has been subsequently reported and entered into the

computerized criminal history system.

Added by Acts 2001, 77th Leg., ch. 474, Sec. 2, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1218, Sec. 3, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 21.002, eff. September 1, 2009.



CHAPTER 61. COMPILATION OF INFORMATION PERTAINING TO CRIMINAL COMBINATIONS AND CRIMINAL STREET GANGS

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 61. COMPILATION OF INFORMATION PERTAINING TO CRIMINAL

COMBINATIONS AND CRIMINAL STREET GANGS

Art. 61.01. DEFINITIONS. In this chapter:

(1) "Combination" and "criminal street gang" have the meanings

assigned by Section 71.01, Penal Code.

(2) "Child" has the meaning assigned by Section 51.02, Family

Code.

(3) "Criminal information" means facts, material, photograph, or

data reasonably related to the investigation or prosecution of

criminal activity.

(4) "Criminal activity" means conduct that is subject to

prosecution.

(5) "Criminal justice agency" has the meaning assigned by Article

60.01 and also means a municipal or county agency, or school

district law enforcement agency, that is engaged in the

administration of criminal justice under a statute or executive

order.

(6) "Administration of criminal justice" has the meaning assigned

by Article 60.01.

(7) "Department" means the Department of Public Safety of the

State of Texas.

(8) "Intelligence database" means a collection or compilation of

data organized for search and retrieval to evaluate, analyze,

disseminate, or use intelligence information relating to a

criminal combination or a criminal street gang for the purpose of

investigating or prosecuting criminal offenses.

(9) "Law enforcement agency" does not include the Texas

Department of Criminal Justice or the Texas Youth Commission.

Added by Acts 1995, 74th Leg., ch. 671, Sec. 1, eff. Aug. 28,

1995. Subd. (1) amended by and Subds. (7), (8), (9) added by Acts

1999, 76th Leg., ch. 1154, Sec. 2, eff. Sept. 1, 1999.

Art. 61.02. CRIMINAL COMBINATION AND CRIMINAL STREET GANG

INTELLIGENCE DATABASE; SUBMISSION CRITERIA. (a) Subject to

Subsection (b), a criminal justice agency shall compile criminal

information into an intelligence database for the purpose of

investigating or prosecuting the criminal activities of criminal

combinations or criminal street gangs.

(b) A law enforcement agency in a municipality with a population

of 50,000 or more or in a county with a population of 100,000 or

more shall compile and maintain in a local or regional

intelligence database criminal information relating to a criminal

street gang as provided by Subsection (a). The information must

be compiled and maintained in accordance with the criminal

intelligence systems operating policies established under 28

C.F.R. Section 23.1 et seq. and the submission criteria

established under Subsection (c).

(b-1) Information described by this article may be compiled on

paper, by computer, or in any other useful manner by a criminal

justice agency or law enforcement agency.

(c) Criminal information collected under this chapter relating

to a criminal street gang must:

(1) be relevant to the identification of an organization that is

reasonably suspected of involvement in criminal activity; and

(2) consist of:

(A) a judgment under any law that includes, as a finding or as

an element of a criminal offense, participation in a criminal

street gang;

(B) a self-admission by the individual of criminal street gang

membership that is made during a judicial proceeding; or

(C) except as provided by Subsection (d), any two of the

following:

(i) a self-admission by the individual of criminal street gang

membership that is not made during a judicial proceeding,

including the use of the Internet or other electronic format or

medium to post photographs or other documentation identifying the

individual as a member of a criminal street gang;

(ii) an identification of the individual as a criminal street

gang member by a reliable informant or other individual;

(iii) a corroborated identification of the individual as a

criminal street gang member by an informant or other individual

of unknown reliability;

(iv) evidence that the individual frequents a documented area of

a criminal street gang and associates with known criminal street

gang members;

(v) evidence that the individual uses, in more than an

incidental manner, criminal street gang dress, hand signals,

tattoos, or symbols, including expressions of letters, numbers,

words, or marks, regardless of how or the means by which the

symbols are displayed, that are associated with a criminal street

gang that operates in an area frequented by the individual and

described by Subparagraph (iv);

(vi) evidence that the individual has been arrested or taken

into custody with known criminal street gang members for an

offense or conduct consistent with criminal street gang activity;

(vii) evidence that the individual has visited a known criminal

street gang member, other than a family member of the individual,

while the gang member is confined in or committed to a penal

institution; or

(viii) evidence of the individual's use of technology, including

the Internet, to recruit new criminal street gang members.

(d) Evidence described by Subsections (c)(2)(C)(iv) and (vii) is

not sufficient to create the eligibility of a person's

information to be included in an intelligence database described

by this chapter unless the evidence is combined with information

described by another subparagraph of Subsection (c)(2)(C).

(e) In this article:

(1) "Family member" means a person related to another person

within the third degree by consanguinity or affinity, as

described by Subchapter B, Chapter 573, Government Code, except

that the term does not include a person who is considered to be

related to another person by affinity only as described by

Section 573.024(b), Government Code.

(2) "Penal institution" means a confinement facility operated by

or under a contract with any division of the Texas Department of

Criminal Justice, a confinement facility operated by or under

contract with the Texas Youth Commission, or a juvenile secure

pre-adjudication or post-adjudication facility operated by or

under a local juvenile probation department, or a county jail.

Added by Acts 1995, 74th Leg., ch. 671, Sec. 1, eff. Aug. 28,

1995. Amended by Acts 1999, 76th Leg., ch. 1154, Sec. 3, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 18.05, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

736, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1130, Sec. 36, eff. September 1, 2009.

Art. 61.03. RELEASE OF INFORMATION. (a) A criminal justice

agency may release on request information maintained under this

chapter to:

(1) another criminal justice agency;

(2) a court; or

(3) a defendant in a criminal proceeding who is entitled to the

discovery of the information under Chapter 39.

(b) A criminal justice agency or court may use information

received under this article only for the administration of

criminal justice. A defendant may use information received under

this article only for a defense in a criminal proceeding.

(c) A local law enforcement agency described by Article 61.02(b)

shall send to the department information compiled and maintained

under this chapter.

(d) The department shall establish an intelligence database and

shall maintain information received from an agency under

Subsection (c) in the database in accordance with the policies

established under 28 C.F.R. Section 23.1 et seq. and the

submission criteria under Article 61.02(c).

(e) The department shall designate a code to distinguish criminal

information contained in the intelligence database relating to a

child from criminal information contained in the database

relating to an adult offender.

Added by Acts 1995, 74th Leg., ch. 671, Sec. 1, eff. Aug. 28,

1995. Subsec. (d) added by Acts 1997, 75th Leg., ch. 898, Sec. 1,

eff. Sept. 1, 1997; Subsecs. (c), (d) amended by and Subsec. (e)

added by Acts 1999, 76th Leg., ch. 1154, Sec. 4, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

736, Sec. 2, eff. September 1, 2009.

Art. 61.04. CRIMINAL INFORMATION RELATING TO CHILD. (a)

Notwithstanding Chapter 58, Family Code, criminal information

relating to a child associated with a combination or a criminal

street gang may be compiled and released under this chapter

regardless of the age of the child.

(b) A criminal justice agency may release information maintained

under this chapter to an attorney representing a child who is a

party to a proceeding under Title 3, Family Code, if the juvenile

court determines the information:

(1) is material to the proceeding; and

(2) is not privileged under law.

(c) An attorney may use information received under this article

only for a child's defense in a proceeding under Title 3, Family

Code.

(d) The governing body of a county or municipality served by a

law enforcement agency described by Article 61.02(b) may adopt a

policy to notify the parent or guardian of a child of the

agency's observations relating to the child's association with a

criminal street gang.

Added by Acts 1995, 74th Leg., ch. 671, Sec. 1, eff. Aug. 28,

1995. Subsec. (a) amended by Acts 1997, 75th Leg., ch. 165, Sec.

7.05, eff. Sept. 1, 1997; amended by Acts 1997, 75th Leg., ch.

898, Sec. 2, eff. Sept. 1, 1997; Subsec. (a) amended by and

Subsec. (d) added by Acts 1999, 76th Leg., ch. 1154, Sec. 5, eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

736, Sec. 3, eff. September 1, 2009.

Art. 61.05. UNAUTHORIZED USE OR RELEASE OF CRIMINAL INFORMATION.

(a) A person commits an offense if the person knowingly:

(1) uses criminal information obtained under this chapter for an

unauthorized purpose; or

(2) releases the information to a person who is not entitled to

the information.

(b) An offense under this article is a Class A misdemeanor.

Added by Acts 1995, 74th Leg., ch. 671, Sec. 1, eff. Aug. 28,

1995.

Art. 61.06. REMOVAL OF RECORDS RELATING TO AN INDIVIDUAL OTHER

THAN A CHILD. (a) This article does not apply to information

collected under this chapter by the Texas Department of Criminal

Justice or the Texas Youth Commission.

(b) Subject to Subsection (c), information collected under this

chapter relating to a criminal street gang must be removed from

an intelligence database established under Article 61.02 and the

intelligence database maintained by the department under Article

61.03 after five years if:

(1) the information relates to the investigation or prosecution

of criminal activity engaged in by an individual other than a

child; and

(2) the individual who is the subject of the information has not

been arrested for criminal activity reported to the department

under Chapter 60.

(c) In determining whether information is required to be removed

from an intelligence database under Subsection (b), the five-year

period does not include any period during which the individual

who is the subject of the information is:

(1) confined in a correctional facility operated by or under

contract with the Texas Department of Criminal Justice;

(2) committed to a secure correctional facility operated by or

under contract with the Texas Youth Commission, as defined by

Section 51.02, Family Code; or

(3) confined in a county jail or confined in or committed to a

facility operated by a juvenile board in lieu of being confined

in a correctional facility operated by or under contract with the

Texas Department of Criminal Justice or being committed to a

secure correctional facility operated by or under contract with

the Texas Youth Commission.

Added by Acts 1995, 74th Leg., ch. 671, Sec. 1, eff. Aug. 28,

1995. Amended by Acts 1997, 75th Leg., ch. 898, Sec. 3, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1154, Sec. 6, eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 18.06, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 2, eff. June 8, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 10, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 6.007, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1130, Sec. 37, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1130, Sec. 38, eff. September 1, 2009.

Art. 61.07. REMOVAL OF RECORDS RELATING TO A CHILD. (a) This

article does not apply to information collected under this

chapter by the Texas Department of Criminal Justice or the Texas

Youth Commission.

(b) Subject to Subsection (c), information collected under this

chapter relating to a criminal street gang must be removed from

an intelligence database established under Article 61.02 and the

intelligence database maintained by the department under Article

61.03 after two years if:

(1) the information relates to the investigation or prosecution

of criminal activity engaged in by a child; and

(2) the child who is the subject of the information has not been:

(A) arrested for criminal activity reported to the department

under Chapter 60; or

(B) taken into custody for delinquent conduct reported to the

department under Chapter 58, Family Code.

(c) In determining whether information is required to be removed

from an intelligence database under Subsection (b), the two-year

period does not include any period during which the child who is

the subject of the information is:

(1) committed to the Texas Youth Commission for conduct that

violates a penal law of the grade of felony; or

(2) confined in the Texas Department of Criminal Justice.

Added by Acts 1999, 76th Leg., ch. 1154, Sec. 7, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.046, eff. September 1, 2009.

Art. 61.075. RIGHT TO REQUEST EXISTENCE OF CRIMINAL INFORMATION.

(a) A person or the parent or guardian of a child may request a

law enforcement agency to determine whether the agency has

collected or is maintaining, under criteria established under

Article 61.02(c), criminal information relating solely to the

person or child. The law enforcement agency shall respond to the

request not later than the 10th business day after the date the

agency receives the request.

(b) Before responding to a request under Subsection (a), a law

enforcement agency may require reasonable written verification of

the identity of the person making the request and the

relationship between the parent or guardian and the child, if

applicable, including written verification of an address, date of

birth, driver's license number, state identification card number,

or social security number.

Added by Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 18.07, eff. September 1, 2007.

Art. 61.08. RIGHT TO REQUEST REVIEW OF CRIMINAL INFORMATION. (a)

On receipt of a written request of a person or the parent or

guardian of a child that includes a showing by the person or the

parent or guardian that a law enforcement agency may have

collected criminal information under this chapter relating to the

person or child that is inaccurate or that does not comply with

the submission criteria under Article 61.02(c), the head of the

agency or the designee of the agency head shall review criminal

information collected by the agency under this chapter relating

to the person or child to determine if:

(1) reasonable suspicion exists to believe that the information

is accurate; and

(2) the information complies with the submission criteria

established under Article 61.02(c).

(b) If, after conducting a review of criminal information under

Subsection (a), the agency head or designee determines that:

(1) reasonable suspicion does not exist to believe that the

information is accurate or the information does not comply with

the submission criteria, the agency shall:

(A) destroy all records containing the information; and

(B) notify the department and the person who requested the review

of the agency's determination and the destruction of the records;

or

(2) reasonable suspicion does exist to believe that the

information is accurate and the information complies with the

submission criteria, the agency shall notify the person who

requested the review of the agency's determination and that the

person is entitled to seek judicial review of the agency's

determination under Article 61.09.

(c) On receipt of notice under Subsection (b), the department

shall immediately destroy all records containing the information

that is the subject of the notice in the intelligence database

maintained by the department under Article 61.03.

(d) A person who is committed to the Texas Youth Commission or

confined in the Texas Department of Criminal Justice does not

while committed or confined have the right to request review of

criminal information under this article.

Added by Acts 1999, 76th Leg., ch. 1154, Sec. 7, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.047, eff. September 1, 2009.

Art. 61.09. JUDICIAL REVIEW. (a) A person who is entitled to

seek judicial review of a determination made under Article

61.08(b)(2) may file a petition for review in district court in

the county in which the person resides.

(b) On the filing of a petition for review under Subsection (a),

the district court shall conduct an in camera review of the

criminal information that is the subject of the determination to

determine if:

(1) reasonable suspicion exists to believe that the information

is accurate; and

(2) the information complies with the submission criteria under

Article 61.02(c).

(c) If, after conducting an in camera review of criminal

information under Subsection (b), the court finds that reasonable

suspicion does not exist to believe that the information is

accurate or that the information does not comply with the

submission criteria, the court shall:

(1) order the law enforcement agency that collected the

information to destroy all records containing the information;

and

(2) notify the department of the court's determination and the

destruction of the records.

(d) A petitioner may appeal a final judgment of a district court

conducting an in camera review under this article.

(e) Information that is the subject of an in camera review under

this article is confidential and may not be disclosed.

Added by Acts 1999, 76th Leg., ch. 1154, Sec. 7, eff. Sept. 1,

1999.

Art. 61.10. TEXAS VIOLENT GANG TASK FORCE. (a) In this article,

"task force" means the Texas Violent Gang Task Force.

(b) The purpose of the task force is to form a strategic

partnership between state, federal, and local law enforcement

agencies to better enable law enforcement and correctional

agencies to take a proactive stance towards tracking gang

activity and the growth and spread of gangs statewide.

(c) The task force shall focus its efforts on:

(1) developing a statewide networking system that will provide

timely access to gang information;

(2) establishing communication between different law enforcement

agencies, combining independent agency resources, and joining

agencies together in a cooperative effort to focus on gang

membership, gang activity, and gang migration trends; and

(3) forming a working group of law enforcement and correctional

representatives from throughout the state to discuss specific

cases and investigations involving gangs and other related gang

activities.

(d) The task force may take any other actions as necessary to

accomplish the purposes of this article.

(e) The Department of Public Safety shall support the task force

to assist in coordinating statewide antigang initiatives.

(f) The task force shall consist of:

(1) a representative of the Department of Public Safety

designated by the director of that agency;

(2) a representative of the Texas Department of Criminal Justice

designated by the executive director of that agency;

(3) a representative of the Texas Youth Commission designated by

the executive director of that agency;

(4) a representative of the Texas Juvenile Probation Commission

designated by the executive director of that agency;

(5) a representative of the Criminal Justice Policy Council

designated by the executive director of that agency;

(6) a representative of the office of the attorney general

designated by the attorney general; and

(7) three local law enforcement or adult or juvenile community

supervision personnel and a prosecuting attorney designated by

the governor.

Added by Acts 1999, 76th Leg., ch. 492, Sec. 1, eff. June 18,

1999. Renumbered from Vernon's Ann. C.C.P. art. 61.07 by Acts

2001, 77th Leg., ch. 1420, Sec. 21.001(14), eff. Sept. 1, 2001.

Art. 61.11. GANG RESOURCE SYSTEM. (a) The office of the attorney

general shall establish an electronic gang resource system to

provide criminal justice agencies and juvenile justice agencies

with information about criminal street gangs in the state. The

system may include the following information with regard to any

gang:

(1) gang name;

(2) gang identifiers, such as colors used, tattoos, and clothing

preferences;

(3) criminal activities;

(4) migration trends;

(5) recruitment activities; and

(6) a local law enforcement contact.

(b) Upon request by the office of the attorney general, criminal

justice agencies and juvenile justice agencies shall make a

reasonable attempt to provide gang information to the office of

the attorney general for the purpose of maintaining an updated,

comprehensive gang resource system.

(c) The office of the attorney general shall cooperate with

criminal justice agencies and juvenile justice agencies in

collecting and maintaining the accuracy of the information

included in the gang resource system.

(d) Information relating to the identity of a specific offender

or alleged offender may not be maintained in the gang resource

system.

(e) Information in the gang resource system may be used in

investigating gang-related crimes but may be included in

affidavits or subpoenas or used in connection with any other

legal or judicial proceeding only if the information from the

system is corroborated by information not provided or maintained

in the system.

(f) Access to the gang resource system shall be limited to

criminal justice agency personnel and juvenile justice agency

personnel.

(g) Information in the gang resource system shall be accessible

by:

(1) municipality or county; and

(2) gang name.

(h) The office of the attorney general may coordinate with the

Texas Department of Criminal Justice to include information in

the gang resource system regarding groups which have been

identified by the Security Threat Group Management Office of the

Texas Department of Criminal Justice.

Added by Acts 1999, 76th Leg., ch. 491, Sec. 1, eff. Aug. 30,

1999. Renumbered from Vernon's Ann. C.C.P. art. 61.08 by Acts

2001, 77th Leg., ch. 1420, Sec. 21.001(15), eff. Sept. 1, 2001.

Art. 61.12. DATABASE USER TRAINING. (a) The department shall

enter into a memorandum of understanding with the United States

Department of Justice or other appropriate federal department or

agency to provide any person in this state who enters information

into or retrieves information from an intelligence database

described by this chapter with training regarding the operating

principles described by 28 C.F.R. Part 23, as those principles

relate to an intelligence database established or maintained

under this chapter.

(b) A person in this state who enters information into or

retrieves information from an intelligence database described by

this chapter shall complete continuing education training on the

material described by Subsection (a) at least once for each

continuous two-year period the person has primary responsibility

for performing a function described by this subsection.

(c) The department shall adopt the rules necessary to implement

this article.

Added by Acts 2009, 81st Leg., R.S., Ch.

736, Sec. 4, eff. September 1, 2009.



CHAPTER 62. SEX OFFENDER REGISTRATION PROGRAM

CODE OF CRIMINAL PROCEDURETITLE 1. CODE OF CRIMINAL PROCEDURECHAPTER 62. SEX OFFENDER REGISTRATION PROGRAMSUBCHAPTER A. GENERAL PROVISIONSArt. 62.001. DEFINITIONS. In this chapter:(1) "Department" means the Department of Public Safety.(2) "Local law enforcement authority" means the chief of police of a municipality or the sheriff of a county in this state.(2) "Local law enforcement authority" means, as applicable, the chief of police of a municipality, the sheriff of a county in this state, or a centralized registration authority.(3) "Penal institution" means a confinement facility operated by or under a contract with any division of the Texas Department of Criminal Justice, a confinement facility operated by or under contract with the Texas Youth Commission, or a juvenile secure pre-adjudication or post-adjudication facility operated by or under a local juvenile probation department, or a county jail.(4) "Released" means discharged, paroled, placed in a nonsecure community program for juvenile offenders, or placed on juvenile probation, community supervision, or mandatory supervision.(5) "Reportable conviction or adjudication" means a conviction or adjudication, including an adjudication of delinquent conduct or a deferred adjudication, that, regardless of the pendency of an appeal, is a conviction for or an adjudication for or based on:(A) a violation of Section 21.02 (Continuous sexual abuse of young child or children), 21.11 (Indecency with a child), 22.011 (Sexual assault), 22.021 (Aggravated sexual assault), or 25.02 (Prohibited sexual conduct), Penal Code;(B) a violation of Section 43.05 (Compelling prostitution), 43.25 (Sexual performance by a child), or 43.26 (Possession or promotion of child pornography), Penal Code;(C) a violation of Section 20.04(a)(4) (Aggravated kidnapping), Penal Code, if the actor committed the offense or engaged in the conduct with intent to violate or abuse the victim sexually;(D) a violation of Section 30.02 (Burglary), Penal Code, if the offense or conduct is punishable under Subsection (d) of that section and the actor committed the offense or engaged in the conduct with intent to commit a felony listed in Paragraph (A) or (C);(E) a violation of Section 20.02 (Unlawful restraint), 20.03 (Kidnapping), or 20.04 (Aggravated kidnapping), Penal Code, if, as applicable:(i) the judgment in the case contains an affirmative finding under Article 42.015; or(ii) the order in the hearing or the papers in the case contain an affirmative finding that the victim or intended victim was younger than 17 years of age;(F) the second violation of Section 21.08 (Indecent exposure), Penal Code, but not if the second violation results in a deferred adjudication;(G) an attempt, conspiracy, or solicitation, as defined by Chapter 15, Penal Code, to commit an offense or engage in conduct listed in Paragraph (A), (B), (C), (D), or (E);(H) a violation of the laws of another state, federal law, the laws of a foreign country, or the Uniform Code of Military Justice for or based on the violation of an offense containing elements that are substantially similar to the elements of an offense listed under Paragraph (A), (B), (C), (D), (E), (G), or (J), but not if the violation results in a deferred adjudication;(I) the second violation of the laws of another state, federal law, the laws of a foreign country, or the Uniform Code of Military Justice for or based on the violation of an offense containing elements that are substantially similar to the elements of the offense of indecent exposure, but not if the second violation results in a deferred adjudication; or(J) a violation of Section 33.021 (Online solicitation of a minor), Penal Code.(6) "Sexually violent offense" means any of the following offenses committed by a person 17 years of age or older:(A) an offense under Section 21.02 (Continuous sexual abuse of young child or children), 21.11(a)(1) (Indecency with a child), 22.011 (Sexual assault), or 22.021 (Aggravated sexual assault), Penal Code;(B) an offense under Section 43.25 (Sexual performance by a child), Penal Code;(C) an offense under Section 20.04(a)(4) (Aggravated kidnapping), Penal Code, if the defendant committed the offense with intent to violate or abuse the victim sexually;(D) an offense under Section 30.02 (Burglary), Penal Code, if the offense is punishable under Subsection (d) of that section and the defendant committed the offense with intent to commit a felony listed in Paragraph (A) or (C) of Subdivision (5); or(E) an offense under the laws of another state, federal law, the laws of a foreign country, or the Uniform Code of Military Justice if the offense contains elements that are substantially similar to the elements of an offense listed under Paragraph (A), (B), (C), or (D).(7) "Residence" includes a residence established in this state by a person described by Article 62.152(e).(8) "Public or private institution of higher education" includes a college, university, community college, or technical or trade institute.(9) "Authority for campus security" means the authority with primary law enforcement jurisdiction over property under the control of a public or private institution of higher education, other than a local law enforcement authority.(10) "Extrajurisdictional registrant" means a person who:(A) is required to register as a sex offender under:(i) the laws of another state with which the department has entered into a reciprocal registration agreement;(ii) federal law or the Uniform Code of Military Justice; or(iii) the laws of a foreign country; and(B) is not otherwise required to register under this chapter because:(i) the person does not have a reportable conviction for an offense under the laws of the other state, federal law, the laws of the foreign country, or the Uniform Code of Military Justice containing elements that are substantially similar to the elements of an offense requiring registration under this chapter; or(ii) the person does not have a reportable adjudication of delinquent conduct based on a violation of an offense under the laws of the other state, federal law, or the laws of the foreign country containing elements that are substantially similar to the elements of an offense requiring registration under this chapter. Text of subdivision as added by Acts 2009, 81st Leg., R.S., Ch. 566, Sec. 1 (11) "Centralized registration authority" means a mandatory countywide registration location designated under Article 62.0045. Text of subdivision as added by Acts 2009, 81st Leg., R.S., Ch. 755, Sec. 2 (11) "Online identifier" means electronic mail address information or a name used by a person when sending or receiving an instant message, social networking communication, or similar Internet communication or when participating in an Internet chat. The term includes an assumed name, nickname, pseudonym, moniker, or user name established by a person for use in connection with an electronic mail address, chat or instant chat room platform, commercial social networking site, or online picture-sharing service.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.Amended by: Acts 2005, 79th Leg., Ch. 1273, Sec. 2, eff. June 18, 2005.Acts 2007, 80th Leg., R.S., Ch. 593, Sec. 3.22(a), eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 593, Sec. 3.22(b), eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 593, Sec. 3.23, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 3.002(a), eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 3.002(b), eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 566, Sec. 1, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 755, Sec. 2, eff. September 1, 2009.

Art. 62.002. APPLICABILITY OF CHAPTER. (a) This chapter applies only to a reportable conviction or adjudication occurring on or after September 1, 1970.(b) Except as provided by Subsection (c), the duties imposed on a person required to register under this chapter on the basis of a reportable conviction or adjudication, and the corresponding duties and powers of other entities in relation to the person required to register on the basis of that conviction or adjudication, are not affected by:(1) an appeal of the conviction or adjudication; or(2) a pardon of the conviction or adjudication.(c) If a conviction or adjudication that is the basis of a duty to register under this chapter is set aside on appeal by a court or if the person required to register under this chapter on the basis of a conviction or adjudication receives a pardon on the basis of subsequent proof of innocence, the duties imposed on the person by this chapter and the corresponding duties and powers of other entities in relation to the person are terminated.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.003. DETERMINATION REGARDING SUBSTANTIALLY SIMILAR ELEMENTS OF OFFENSE. (a) For the purposes of this chapter, the department is responsible for determining whether an offense under the laws of another state, federal law, the laws of a foreign country, or the Uniform Code of Military Justice contains elements that are substantially similar to the elements of an offense under the laws of this state.(b) The department annually shall provide or make available to each prosecuting attorney's office in this state:(1) the criteria used in making a determination under Subsection (a); and(2) any existing record or compilation of offenses under the laws of another state, federal law, the laws of a foreign country, and the Uniform Code of Military Justice that the department has already determined to contain elements that are substantially similar to the elements of offenses under the laws of this state.(c) An appeal of a determination made under this article shall be brought in a district court in Travis County.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.004. DETERMINATION REGARDING PRIMARY REGISTRATION AUTHORITY. (a) Except as provided by Subsection (a-1), for each person subject to registration under this chapter, the department shall determine which local law enforcement authority serves as the person's primary registration authority based on the municipality or county in which the person resides or, as provided by Article 62.152, the municipality or county in which the person works or attends school.(a-1) Notwithstanding any other provision of this chapter, if a person resides or, as described by Article 62.152, works or attends school in a county with a centralized registration authority, the centralized registration authority serves as the person's primary registration authority under this chapter, regardless of whether the person resides, works, or attends school, as applicable, in any municipality located in that county.(b) The department shall notify each person subject to registration under this chapter of the person's primary registration authority in a timely manner.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 566, Sec. 2, eff. June 19, 2009.

Art. 62.0045. CENTRALIZED REGISTRATION AUTHORITY. (a) The commissioners court in a county with a population of 100,000 or more may designate the office of the sheriff of the county or may, through interlocal agreement, designate the office of a chief of police of a municipality in that county to serve as a mandatory countywide registration location for persons subject to this chapter.(b) Notwithstanding any other provision of this chapter, a person who is subject to this chapter shall register under Article 62.051 or verify registration under Article 62.058 only with the centralized registration authority for the county, regardless of whether the person resides in any municipality located in that county. If the person resides in a municipality, and the local law enforcement authority in the municipality does not serve as the person's centralized registration authority, the centralized registration authority, not later than the third day after the date the person registers or verifies registration with that authority, shall provide to the local law enforcement authority in that municipality notice of the person's registration or verification of registration, as applicable, with the centralized registration authority.

Added by Acts 2009, 81st Leg., R.S., Ch. 566, Sec. 3, eff. June 19, 2009.

Art. 62.005. CENTRAL DATABASE; PUBLIC INFORMATION. (a) The department shall maintain a computerized central database containing the information required for registration under this chapter. The department may include in the computerized central database the numeric risk level assigned to a person under this chapter.(b) The information contained in the database, including the numeric risk level assigned to a person under this chapter, is public information, with the exception of any information:(1) regarding the person's social security number or driver's license number, or any home, work, or cellular telephone number of the person;(2) that is described by Article 62.051(c)(7) or required by the department under Article 62.051(c)(8); or(3) that would identify the victim of the offense for which the person is subject to registration.(c) Notwithstanding Chapter 730, Transportation Code, the department shall maintain in the database, and shall post on any department website related to the database, any photograph of the person that is available through the process for obtaining or renewing a personal identification certificate or driver's license under Section 521.103 or 521.272, Transportation Code. The department shall update the photograph in the database and on the website annually or as the photograph otherwise becomes available through the renewal process for the certificate or license.(d) A local law enforcement authority shall release public information described under Subsection (b) to any person who requests the information from the authority. The authority may charge the person a fee not to exceed the amount reasonably necessary to cover the administrative costs associated with the authority's release of information to the person under this subsection.(e) The department shall provide a licensing authority with notice of any person required to register under this chapter who holds or seeks a license that is issued by the authority. The department shall provide the notice required by this subsection as the applicable licensing information becomes available through the person's registration or verification of registration.(f) On the written request of a licensing authority that identifies an individual and states that the individual is an applicant for or a holder of a license issued by the authority, the department shall release any information described by Subsection (a) to the licensing authority.(g) For the purposes of Subsections (e) and (f):(1) "License" means a license, certificate, registration, permit, or other authorization that:(A) is issued by a licensing authority; and(B) a person must obtain to practice or engage in a particular business, occupation, or profession.(2) "Licensing authority" means a department, commission, board, office, or other agency of the state or a political subdivision of the state that issues a license.(h) Not later than the third day after the date on which the applicable information becomes available through the person's registration or verification of registration or under Article 62.058, the department shall send notice of any person required to register under this chapter who is or will be employed, carrying on a vocation, or a student at a public or private institution of higher education in this state to:(1) for an institution in this state:(A) the authority for campus security for that institution; or(B) if an authority for campus security for that institution does not exist, the local law enforcement authority of:(i) the municipality in which the institution is located; or(ii) the county in which the institution is located, if the institution is not located in a municipality; or(2) for an institution in another state, any existing authority for campus security at that institution.(i) On the written request of an institution of higher education described by Subsection (h) that identifies an individual and states that the individual has applied to work or study at the institution, the department shall release any information described by Subsection (a) to the institution.(j) The department, for law enforcement purposes, shall release all relevant information described by Subsection (a), including information that is not public information under Subsection (b), to a peace officer, an employee of a local law enforcement authority, or the attorney general on the request of the applicable person or entity.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 755, Sec. 3, eff. September 1, 2009.

Art. 62.006. INFORMATION PROVIDED TO PEACE OFFICER ON REQUEST. The department shall establish a procedure by which a peace officer or employee of a law enforcement agency who provides the department with a driver's license number, personal identification certificate number, or license plate number is automatically provided information as to whether the person to whom the driver's license or personal identification certificate is issued is required to register under this chapter or whether the license plate number is entered in the computerized central database under Article 62.005 as assigned to a vehicle owned or driven by a person required to register under this chapter.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.0061. REQUEST FOR ONLINE IDENTIFIERS BY SOCIAL NETWORKING SITES. (a) On request by a commercial social networking site, the department may provide to the commercial social networking site:(1) all public information that is contained in the database maintained under Article 62.005; and(2) notwithstanding Article 62.005(b)(2), any online identifier established or used by a person who uses the site, is seeking to use the site, or is precluded from using the site.(b) The department by rule shall establish a procedure through which a commercial social networking site may request information under Subsection (a), including rules regarding the eligibility of commercial social networking sites to request information under Subsection (a). The department shall consult with the attorney general, other appropriate state agencies, and other appropriate entities in adopting rules under this subsection.(c) A commercial social networking site or the site's agent:(1) may use information received under Subsection (a) only to:(A) prescreen persons seeking to use the site; or(B) preclude persons registered under this chapter from using the site; and(2) may not use any information received under Subsection (a) that the networking site obtained solely under Subsection (a) in any manner not described by Subdivision (1).(d) A commercial social networking site that uses information received under Subsection (a) in any manner not described by Subsection (c)(1) or that violates a rule adopted by the department under Subsection (b) is subject to a civil penalty of $1,000 for each misuse of information or rule violation. A commercial social networking site that is assessed a civil penalty under this article shall pay, in addition to the civil penalty, all court costs, investigative costs, and attorney's fees associated with the assessment of the penalty. A civil penalty assessed under this subsection shall be deposited to the compensation to victims of crime fund established under Subchapter B, Chapter 56.(e) This article does not create a private cause of action against a commercial social networking site, including a cause of action that is based on the site:(1) identifying, removing, disabling, blocking, or otherwise affecting the user of a commercial social networking site, based on a good faith belief that the person is required to register as a sex offender under this chapter or federal law; or(2) failing to identify, remove, disable, block, or otherwise affect the user of a commercial social networking site who is required to register as a sex offender under this chapter or federal law.(f) In this article, "commercial social networking site":(1) means an Internet website that:(A) allows users, through the creation of Internet web pages or profiles or other similar means, to provide personal information to the public or other users of the Internet website;(B) offers a mechanism for communication with other users of the Internet website; and(C) has the primary purpose of facilitating online social interactions; and(2) does not include an Internet service provider, unless the Internet service provider separately operates and directly derives revenue from an Internet website described by Subdivision (1).

Added by Acts 2009, 81st Leg., R.S., Ch. 755, Sec. 4, eff. September 1, 2009.

Art. 62.007. RISK ASSESSMENT REVIEW COMMITTEE; SEX OFFENDER SCREENING TOOL. (a) The Texas Department of Criminal Justice shall establish a risk assessment review committee composed of at least seven members, each of whom serves on the review committee in addition to the member's other employment-related duties. The review committee, to the extent feasible, must include at least:(1) one member having experience in law enforcement;(2) one member having experience working with juvenile sex offenders;(3) one member having experience as a sex offender treatment provider;(4) one member having experience working with victims of sex offenses;(5) the executive director of the Council on Sex Offender Treatment; and(6) one sex offender treatment provider registered under Chapter 110, Occupations Code, and selected by the executive director of the Council on Sex Offender Treatment to serve on the review committee.(b) The risk assessment review committee functions in an oversight capacity. The committee shall:(1) develop or select, from among existing tools or from any tool recommended by the Council on Sex Offender Treatment, a sex offender screening tool to be used in determining the level of risk of a person subject to registration under this chapter;(2) ensure that staff is trained on the use of the screening tool;(3) monitor the use of the screening tool in the state; and(4) analyze other screening tools as they become available and revise or replace the existing screening tool if warranted.(c) The sex offender screening tool must use an objective point system under which a person is assigned a designated number of points for each of various factors. In developing or selecting the sex offender screening tool, the risk assessment review committee shall use or shall select a screening tool that may be adapted to use the following general guidelines:(1) level one (low): a designated range of points on the sex offender screening tool indicating that the person poses a low danger to the community and will not likely engage in criminal sexual conduct;(2) level two (moderate): a designated range of points on the sex offender screening tool indicating that the person poses a moderate danger to the community and might continue to engage in criminal sexual conduct; and(3) level three (high): a designated range of points on the sex offender screening tool indicating that the person poses a serious danger to the community and will continue to engage in criminal sexual conduct.(d) The risk assessment review committee, the Texas Department of Criminal Justice, the Texas Youth Commission, or a court may override a risk level only if the entity:(1) believes that the risk level assessed is not an accurate prediction of the risk the offender poses to the community; and(2) documents the reason for the override in the offender's case file.(e) Notwithstanding Chapter 58, Family Code, records and files, including records that have been sealed under Section 58.003 of that code, relating to a person for whom a court, the Texas Department of Criminal Justice, or the Texas Youth Commission is required under this article to determine a level of risk shall be released to the court, department, or commission, as appropriate, for the purpose of determining the person's risk level.(f) Chapter 551, Government Code, does not apply to a meeting of the risk assessment review committee.(g) The numeric risk level assigned to a person using the sex offender screening tool described by this article is not confidential and is subject to disclosure under Chapter 552, Government Code.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.008. GENERAL IMMUNITY. The following persons are immune from liability for good faith conduct under this chapter:(1) an employee or officer of the Texas Department of Criminal Justice, the Texas Youth Commission, the Texas Juvenile Probation Commission, the Department of Public Safety, the Board of Pardons and Paroles, or a local law enforcement authority;(2) an employee or officer of a community supervision and corrections department or a juvenile probation department;(3) a member of the judiciary; and(4) a member of the risk assessment review committee established under Article 62.007.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.009. IMMUNITY FOR RELEASE OF PUBLIC INFORMATION. (a) The department, a penal institution, a local law enforcement authority, or an authority for campus security may release to the public information regarding a person required to register under this chapter only if the information is public information under this chapter.(b) An individual, agency, entity, or authority is not liable under Chapter 101, Civil Practice and Remedies Code, or any other law for damages arising from conduct authorized by Subsection (a).(c) For purposes of determining liability, the release or withholding of information by an appointed or elected officer of an agency, entity, or authority is a discretionary act.(d) A private primary or secondary school, public or private institution of higher education, or administrator of a private primary or secondary school or public or private institution of higher education may release to the public information regarding a person required to register under this chapter only if the information is public information under this chapter and is released to the administrator under Article 62.005, 62.053, 62.054, 62.055, or 62.153. A private primary or secondary school, public or private institution of higher education, or administrator of a private primary or secondary school or public or private institution of higher education is not liable under any law for damages arising from conduct authorized by this subsection.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.010. RULEMAKING AUTHORITY. The Texas Department of Criminal Justice, the Texas Youth Commission, the Texas Juvenile Probation Commission, and the department may adopt any rule necessary to implement this chapter.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

SUBCHAPTER B. REGISTRATION AND VERIFICATIONREQUIREMENTS; RELATED NOTICEArt. 62.051. REGISTRATION: GENERAL. (a) A person who has a reportable conviction or adjudication or who is required to register as a condition of parole, release to mandatory supervision, or community supervision shall register or, if the person is a person for whom registration is completed under this chapter, verify registration as provided by Subsection (f), with the local law enforcement authority in any municipality where the person resides or intends to reside for more than seven days. If the person does not reside or intend to reside in a municipality, the person shall register or verify registration in any county where the person resides or intends to reside for more than seven days. The person shall satisfy the requirements of this subsection not later than the later of:(1) the seventh day after the person's arrival in the municipality or county; or(2) the first date the local law enforcement authority of the municipality or county by policy allows the person to register or verify registration, as applicable.(b) The department shall provide the Texas Department of Criminal Justice, the Texas Youth Commission, the Texas Juvenile Probation Commission, and each local law enforcement authority, authority for campus security, county jail, and court with a form for registering persons required by this chapter to register. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 661, Sec. 2 (c) The registration form shall require:(1) the person's full name, including each alias, the person's date of birth, sex, race, height, weight, eye color, hair color, social security number, driver's license number, and shoe size, and the address at which the person resides or intends to reside or, if the person does not reside or intend to reside at a physical address, a detailed description of each geographical location at which the person resides or intends to reside;(2) a recent color photograph or, if possible, an electronic digital image of the person and a complete set of the person's fingerprints;(3) the type of offense the person was convicted of, the age of the victim, the date of conviction, and the punishment received;(4) an indication as to whether the person is discharged, paroled, or released on juvenile probation, community supervision, or mandatory supervision;(5) an indication of each license, as defined by Article 62.005(g), that is held or sought by the person;(6) an indication as to whether the person is or will be employed, carrying on a vocation, or a student at a particular public or private institution of higher education in this state or another state, and the name and address of that institution; and(7) any other information required by the department. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 755, Sec. 5 (c) The registration form shall require:(1) the person's full name, date of birth, sex, race, height, weight, eye color, hair color, social security number, driver's license number, shoe size, and home address and each alias used by the person and any home, work, or cellular telephone number of the person;(2) a recent color photograph or, if possible, an electronic digital image of the person and a complete set of the person's fingerprints;(3) the type of offense the person was convicted of, the age of the victim, the date of conviction, and the punishment received;(4) an indication as to whether the person is discharged, paroled, or released on juvenile probation, community supervision, or mandatory supervision;(5) an indication of each license, as defined by Article 62.005(g), that is held or sought by the person;(6) an indication as to whether the person is or will be employed, carrying on a vocation, or a student at a particular public or private institution of higher education in this state or another state, and the name and address of that institution;(7) the identification of any online identifier established or used by the person; and(8) any other information required by the department.(d) The registration form must contain a statement and description of any registration duties the person has or may have under this chapter.(e) Not later than the third day after a person's registering, the local law enforcement authority with whom the person registered shall send a copy of the registration form to the department and, if the person resides on the campus of a public or private institution of higher education, to any authority for campus security for that institution.(f) Not later than the seventh day after the date on which the person is released, a person for whom registration is completed under this chapter shall report to the applicable local law enforcement authority to verify the information in the registration form received by the authority under this chapter. The authority shall require the person to produce proof of the person's identity and residence before the authority gives the registration form to the person for verification. If the information in the registration form is complete and accurate, the person shall verify registration by signing the form. If the information is not complete or not accurate, the person shall make any necessary additions or corrections before signing the form.(g) A person who is required to register or verify registration under this chapter shall ensure that the person's registration form is complete and accurate with respect to each item of information required by the form in accordance with Subsection (c).(h) If a person subject to registration under this chapter does not move to an intended residence by the end of the seventh day after the date on which the person is released or the date on which the person leaves a previous residence, the person shall:(1) report to the juvenile probation officer, community supervision and corrections department officer, or parole officer supervising the person by not later than the seventh day after the date on which the person is released or the date on which the person leaves a previous residence, as applicable, and provide the officer with the address of the person's temporary residence; and(2) continue to report to the person's supervising officer not less than weekly during any period of time in which the person has not moved to an intended residence and provide the officer with the address of the person's temporary residence.(i) If the other state has a registration requirement for sex offenders, a person who has a reportable conviction or adjudication, who resides in this state, and who is employed, carries on a vocation, or is a student in another state shall, not later than the 10th day after the date on which the person begins to work or attend school in the other state, register with the law enforcement authority that is identified by the department as the authority designated by that state to receive registration information. If the person is employed, carries on a vocation, or is a student at a public or private institution of higher education in the other state and if an authority for campus security exists at the institution, the person shall also register with that authority not later than the 10th day after the date on which the person begins to work or attend school.(j) If a person subject to registration under this chapter is released from a penal institution without being released to parole or placed on any other form of supervision and the person does not move to the address indicated on the registration form as the person's intended residence or does not indicate an address on the registration form, the person shall, not later than the seventh day after the date on which the person is released:(1) report in person to the local law enforcement authority for the municipality or county, as applicable, in which the person is residing and provide that authority with the address at which the person is residing or, if the person's residence does not have a physical address, a detailed description of the geographical location of the person's residence; and(2) until the person indicates the person's current address as the person's intended residence on the registration form or otherwise complies with the requirements of Article 62.055, as appropriate, continue to report, in the manner required by Subdivision (1), to that authority not less than once in each succeeding 30-day period and provide that authority with the address at which the person is residing or, if applicable, a detailed description of the geographical location of the person's residence.(k) A person required to register under this chapter may not refuse or otherwise fail to provide any information required for the accurate completion of the registration form.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 661, Sec. 2, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 755, Sec. 5, eff. September 1, 2009.

Art. 62.052. REGISTRATION: EXTRAJURISDICTIONAL REGISTRANTS. (a) An extrajurisdictional registrant is required to comply with the annual verification requirements of Article 62.058 in the same manner as a person who is required to verify registration on the basis of a reportable conviction or adjudication.(b) The duty to register for an extrajurisdictional registrant expires on the date the person's duty to register would expire under the laws of the other state or foreign country had the person remained in that state or foreign country, under federal law, or under the Uniform Code of Military Justice, as applicable.(c) The department may negotiate and enter into a reciprocal registration agreement with any other state to prevent residents of this state and residents of the other state from frustrating the public purpose of the registration of sex offenders by moving from one state to the other.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.053. PRERELEASE NOTIFICATION. (a) Before a person who will be subject to registration under this chapter is due to be released from a penal institution, the Texas Department of Criminal Justice or the Texas Youth Commission shall determine the person's level of risk to the community using the sex offender screening tool developed or selected under Article 62.007 and assign to the person a numeric risk level of one, two, or three. Before releasing the person, an official of the penal institution shall:(1) inform the person that:(A) not later than the later of the seventh day after the date on which the person is released or after the date on which the person moves from a previous residence to a new residence in this state or not later than the first date the applicable local law enforcement authority by policy allows the person to register or verify registration, the person must register or verify registration with the local law enforcement authority in the municipality or county in which the person intends to reside;(B) not later than the seventh day after the date on which the person is released or the date on which the person moves from a previous residence to a new residence in this state, the person must, if the person has not moved to an intended residence, report to the applicable entity or entities as required by Article 62.051(h) or (j) or 62.055(e);(C) not later than the seventh day before the date on which the person moves to a new residence in this state or another state, the person must report in person to the local law enforcement authority designated as the person's primary registration authority by the department and to the juvenile probation officer, community supervision and corrections department officer, or parole officer supervising the person;(D) not later than the 10th day after the date on which the person arrives in another state in which the person intends to reside, the person must register with the law enforcement agency that is identified by the department as the agency designated by that state to receive registration information, if the other state has a registration requirement for sex offenders;(E) not later than the 30th day after the date on which the person is released, the person must apply to the department in person for the issuance of an original or renewal driver's license or personal identification certificate and a failure to apply to the department as required by this paragraph results in the automatic revocation of any driver's license or personal identification certificate issued by the department to the person; and(F) the person must notify appropriate entities of any change in status as described by Article 62.057;(2) require the person to sign a written statement that the person was informed of the person's duties as described by Subdivision (1) or Subsection (g) or, if the person refuses to sign the statement, certify that the person was so informed;(3) obtain the address or, if applicable, a detailed description of each geographical location where the person expects to reside on the person's release and other registration information, including a photograph and complete set of fingerprints; and(4) complete the registration form for the person.(b) On the seventh day before the date on which a person who will be subject to registration under this chapter is due to be released from a penal institution, or on receipt of notice by a penal institution that a person who will be subject to registration under this chapter is due to be released in less than seven days, an official of the penal institution shall send the person's completed registration form and numeric risk level to the department and to:(1) the applicable local law enforcement authority in the municipality or county in which the person expects to reside, if the person expects to reside in this state; or(2) the law enforcement agency that is identified by the department as the agency designated by another state to receive registration information, if the person expects to reside in that other state and that other state has a registration requirement for sex offenders.(c) If a person who is subject to registration under this chapter receives an order deferring adjudication, placing the person on community supervision or juvenile probation, or imposing only a fine, the court pronouncing the order or sentence shall make a determination of the person's numeric risk level using the sex offender screening tool developed or selected under Article 62.007, assign to the person a numeric risk level of one, two, or three, and ensure that the prerelease notification and registration requirements specified in this article are conducted on the day of entering the order or sentencing. If a community supervision and corrections department representative is available in court at the time a court pronounces a sentence of deferred adjudication or community supervision, the representative shall immediately obtain the person's numeric risk level from the court and conduct the prerelease notification and registration requirements specified in this article. In any other case in which the court pronounces a sentence under this subsection, the court shall designate another appropriate individual to obtain the person's numeric risk level from the court and conduct the prerelease notification and registration requirements specified in this article.(d) If a person who has a reportable conviction described by Article 62.001(5)(H) or (I) is placed under the supervision of the parole division of the Texas Department of Criminal Justice or a community supervision and corrections department under Section 510.017, Government Code, the division or community supervision and corrections department shall conduct the prerelease notification and registration requirements specified in this article on the date the person is placed under the supervision of the division or community supervision and corrections department. If a person who has a reportable adjudication of delinquent conduct described by Article 62.001(5)(H) or (I) is, as permitted by Section 60.002, Family Code, placed under the supervision of the Texas Youth Commission, a public or private vendor operating under contract with the Texas Youth Commission, a local juvenile probation department, or a juvenile secure pre-adjudication or post-adjudication facility, the commission, vendor, probation department, or facility shall conduct the prerelease notification and registration requirements specified in this article on the date the person is placed under the supervision of the commission, vendor, probation department, or facility.(e) Not later than the eighth day after receiving a registration form under Subsection (b), (c), or (d), the local law enforcement authority shall verify the age of the victim, the basis on which the person is subject to registration under this chapter, and the person's numeric risk level. The local law enforcement authority shall immediately provide notice to the superintendent of the public school district and to the administrator of any private primary or secondary school located in the public school district in which the person subject to registration intends to reside by mail to the office of the superintendent or administrator, as appropriate, in accordance with Article 62.054. On receipt of a notice under this subsection, the superintendent shall release the information contained in the notice to appropriate school district personnel, including peace officers and security personnel, principals, nurses, and counselors.(f) The local law enforcement authority shall include in the notice to the superintendent of the public school district and to the administrator of any private primary or secondary school located in the public school district any information the authority determines is necessary to protect the public, except:(1) the person's social security number or driver's license number, or any home, work, or cellular telephone number of the person; and(2) any information that would identify the victim of the offense for which the person is subject to registration.(g) Before a person who will be subject to registration under this chapter is due to be released from a penal institution in this state, an official of the penal institution shall inform the person that:(1) if the person intends to reside in another state and to work or attend school in this state, the person must, not later than the later of the seventh day after the date on which the person begins to work or attend school or the first date the applicable local law enforcement authority by policy allows the person to register or verify registration, register or verify registration with the local law enforcement authority in the municipality or county in which the person intends to work or attend school;(2) if the person intends to reside in this state and to work or attend school in another state and if the other state has a registration requirement for sex offenders, the person must:(A) not later than the 10th day after the date on which the person begins to work or attend school in the other state, register with the law enforcement authority that is identified by the department as the authority designated by that state to receive registration information; and(B) if the person intends to be employed, carry on a vocation, or be a student at a public or private institution of higher education in the other state and if an authority for campus security exists at the institution, register with that authority not later than the 10th day after the date on which the person begins to work or attend school; and(3) regardless of the state in which the person intends to reside, if the person intends to be employed, carry on a vocation, or be a student at a public or private institution of higher education in this state, the person must:(A) not later than the later of the seventh day after the date on which the person begins to work or attend school or the first date the applicable authority by policy allows the person to register, register with:(i) the authority for campus security for that institution; or(ii) except as provided by Article 62.153(e), if an authority for campus security for that institution does not exist, the local law enforcement authority of:(a) the municipality in which the institution is located; or(b) the county in which the institution is located, if the institution is not located in a municipality; and(B) not later than the seventh day after the date the person stops working or attending school, notify the appropriate authority for campus security or local law enforcement authority of the termination of the person's status as a worker or student.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.048, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 661, Sec. 3, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 755, Sec. 6, eff. September 1, 2009.

Art. 62.054. CIRCUMSTANCES REQUIRING NOTICE TO SUPERINTENDENT OR SCHOOL ADMINISTRATOR. (a) A local law enforcement authority shall provide notice to the superintendent and each administrator under Article 62.053(e) or 62.055(f) only if:(1) the victim was at the time of the offense a child younger than 17 years of age or a student enrolled in a public or private secondary school;(2) the person subject to registration is a student enrolled in a public or private secondary school; or(3) the basis on which the person is subject to registration is a conviction, a deferred adjudication, or an adjudication of delinquent conduct for an offense under Section 43.25 or 43.26, Penal Code, or an offense under the laws of another state, federal law, or the Uniform Code of Military Justice that contains elements substantially similar to the elements of an offense under either of those sections.(b) A local law enforcement authority may not provide notice to the superintendent or any administrator under Article 62.053(e) or 62.055(f) if the basis on which the person is subject to registration is a conviction, a deferred adjudication, or an adjudication of delinquent conduct for an offense under Section 25.02, Penal Code, or an offense under the laws of another state, federal law, or the Uniform Code of Military Justice that contains elements substantially similar to the elements of an offense under that section.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.055. CHANGE OF ADDRESS; LACK OF ADDRESS. (a) If a person required to register under this chapter intends to change address, regardless of whether the person intends to move to another state, the person shall, not later than the seventh day before the intended change, report in person to the local law enforcement authority designated as the person's primary registration authority by the department and to the juvenile probation officer, community supervision and corrections department officer, or parole officer supervising the person and provide the authority and the officer with the person's anticipated move date and new address. If a person required to register changes address, the person shall, not later than the later of the seventh day after changing the address or the first date the applicable local law enforcement authority by policy allows the person to report, report in person to the local law enforcement authority in the municipality or county in which the person's new residence is located and provide the authority with proof of identity and proof of residence.(b) Not later than the third day after receipt of notice under Subsection (a), the person's juvenile probation officer, community supervision and corrections department officer, or parole officer shall forward the information provided under Subsection (a) to the local law enforcement authority designated as the person's primary registration authority by the department and, if the person intends to move to another municipality or county in this state, to the applicable local law enforcement authority in that municipality or county.(c) If the person moves to another state that has a registration requirement for sex offenders, the person shall, not later than the 10th day after the date on which the person arrives in the other state, register with the law enforcement agency that is identified by the department as the agency designated by that state to receive registration information.(d) Not later than the third day after receipt of information under Subsection (a) or (b), whichever is earlier, the local law enforcement authority shall forward this information to the department and, if the person intends to move to another municipality or county in this state, to the applicable local law enforcement authority in that municipality or county.(e) If a person who reports to a local law enforcement authority under Subsection (a) does not move on or before the anticipated move date or does not move to the new address provided to the authority, the person shall:(1) not later than the seventh day after the anticipated move date, and not less than weekly after that seventh day, report to the local law enforcement authority designated as the person's primary registration authority by the department and provide an explanation to the authority regarding any changes in the anticipated move date and intended residence; and(2) report to the juvenile probation officer, community supervision and corrections department officer, or parole officer supervising the person not less than weekly during any period in which the person has not moved to an intended residence.(f) If the person moves to another municipality or county in this state, the department shall inform the applicable local law enforcement authority in the new area of the person's residence not later than the third day after the date on which the department receives information under Subsection (a). Not later than the eighth day after the date on which the local law enforcement authority is informed under Subsection (a) or under this subsection, the authority shall verify the age of the victim, the basis on which the person is subject to registration under this chapter, and the person's numeric risk level. The local law enforcement authority shall immediately provide notice to the superintendent of the public school district and to the administrator of any private primary or secondary school located in the public school district in which the person subject to registration intends to reside by mail to the office of the superintendent or administrator, as appropriate, in accordance with Article 62.054. On receipt of a notice under this subsection, the superintendent shall release the information contained in the notice to appropriate school district personnel, including peace officers and security personnel, principals, nurses, and counselors.(g) The local law enforcement authority shall include in the notice to the superintendent of the public school district and the administrator of any private primary or secondary school located in the public school district any information the authority determines is necessary to protect the public, except:(1) the person's social security number or driver's license number, or any home, work, or cellular telephone number of the person; and(2) any information that would identify the victim of the offense for which the person is subject to registration.(h) If the person moves to another state, the department shall, immediately on receiving information under Subsection (d):(1) inform the agency that is designated by the other state to receive registration information, if that state has a registration requirement for sex offenders; and(2) send to the Federal Bureau of Investigation a copy of the person's registration form, including the record of conviction and a complete set of fingerprints.(i) If a person required to register under this chapter resides for more than seven days at a location or locations to which a physical address has not been assigned by a governmental entity, the person, not less than once in each 30-day period, shall confirm the person's location or locations by:(1) reporting to the local law enforcement authority in the municipality where the person resides or, if the person does not reside in a municipality, the local law enforcement authority in the county in which the person resides; and(2) providing a detailed description of the applicable location or locations.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 661, Sec. 4, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 661, Sec. 5, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 755, Sec. 7, eff. September 1, 2009.

Art. 62.0551. CHANGE IN ONLINE IDENTIFIERS. (a) If a person required to register under this chapter changes any online identifier included on the person's registration form or establishes any new online identifier not already included on the person's registration form, the person, not later than the later of the seventh day after the change or establishment or the first date the applicable authority by policy allows the person to report, shall report the change or establishment to the person's primary registration authority in the manner prescribed by the authority.(b) A primary registration authority that receives information under this article shall forward information in the same manner as information received by the authority under Article 62.055.

Added by Acts 2009, 81st Leg., R.S., Ch. 755, Sec. 8, eff. September 1, 2009.

Art. 62.056. ADDITIONAL PUBLIC NOTICE FOR CERTAIN OFFENDERS. (a) On receipt of notice under this chapter that a person subject to registration is due to be released from a penal institution, has been placed on community supervision or juvenile probation, or intends to move to a new residence in this state, the department shall verify the person's numeric risk level assigned under this chapter. If the person is assigned a numeric risk level of three, the department shall, not later than the seventh day after the date on which the person is released or the 10th day after the date on which the person moves, provide written notice mailed or delivered to at least each address, other than a post office box, within a one-mile radius, in an area that has not been subdivided, or a three-block area, in an area that has been subdivided, of the place where the person intends to reside. In providing written notice under this subsection, the department shall use employees of the department whose duties in providing the notice are in addition to the employees' regular duties.(b) The department shall provide the notice in English and Spanish and shall include in the notice any information that is public information under this chapter. The department may not include any information that is not public information under this chapter.(c) The department shall establish procedures for a person with respect to whom notice is provided under Subsection (a), other than a person subject to registration on the basis of an adjudication of delinquent conduct, to pay to the department all costs incurred by the department in providing the notice. The person shall pay those costs in accordance with the procedures established under this subsection.(d) On receipt of notice under this chapter that a person subject to registration under this chapter is required to register or verify registration with a local law enforcement authority and has been assigned a numeric risk level of three, the local law enforcement authority may provide notice to the public in any manner determined appropriate by the local law enforcement authority, including publishing notice in a newspaper or other periodical or circular in circulation in the area where the person intends to reside, holding a neighborhood meeting, posting notices in the area where the person intends to reside, distributing printed notices to area residents, or establishing a specialized local website. The local law enforcement authority may include in the notice only information that is public information under this chapter.(e) An owner, builder, seller, or lessor of a single-family residential real property or any improvement to residential real property or that person's broker, salesperson, or other agent or representative in a residential real estate transaction does not have a duty to make a disclosure to a prospective buyer or lessee about registrants under this chapter. To the extent of any conflict between this subsection and another law imposing a duty to disclose information about registered sex offenders, this subsection controls.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.057. STATUS REPORT BY SUPERVISING OFFICER OR LOCAL LAW ENFORCEMENT AUTHORITY. (a) If the juvenile probation officer, community supervision and corrections department officer, or parole officer supervising a person subject to registration under this chapter receives information to the effect that the person's status has changed in any manner that affects proper supervision of the person, including a change in the person's name, online identifiers, physical health, job or educational status, including higher educational status, incarceration, or terms of release, the supervising officer shall promptly notify the appropriate local law enforcement authority or authorities of that change. If the person required to register intends to change address, the supervising officer shall notify the local law enforcement authorities designated by Article 62.055(b). Not later than the seventh day after the date the supervising officer receives the relevant information, the supervising officer shall notify the local law enforcement authority of any change in the person's job or educational status in which the person:(1) becomes employed, begins to carry on a vocation, or becomes a student at a particular public or private institution of higher education; or(2) terminates the person's status in that capacity.(b) Not later than the later of the seventh day after the date of the change or the first date the applicable authority by policy allows the person to report, a person subject to registration under this chapter shall report to the local law enforcement authority designated as the person's primary registration authority by the department any change in the person's name, online identifiers, physical health, or job or educational status, including higher educational status.(c) For purposes of Subsection (b):(1) a person's job status changes if the person leaves employment for any reason, remains employed by an employer but changes the location at which the person works, or begins employment with a new employer;(2) a person's health status changes if the person is hospitalized as a result of an illness;(3) a change in a person's educational status includes the person's transfer from one educational facility to another; and(4) regarding a change of name, notice of the proposed name provided to a local law enforcement authority as described by Sections 45.004 and 45.103, Family Code, is sufficient, except that the person shall promptly notify the authority of any denial of the person's petition for a change of name.(d) Not later than the seventh day after the date the local law enforcement authority receives the relevant information, the local law enforcement authority shall notify the department of any change in the person's job or educational status in which the person:(1) becomes employed, begins to carry on a vocation, or becomes a student at a particular public or private institution of higher education; or(2) terminates the person's status in that capacity.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 755, Sec. 9, eff. September 1, 2009.

Art. 62.058. LAW ENFORCEMENT VERIFICATION OF REGISTRATION INFORMATION. (a) A person subject to registration under this chapter who has for a sexually violent offense been convicted two or more times, received an order of deferred adjudication two or more times, or been convicted and received an order of deferred adjudication shall report to the local law enforcement authority designated as the person's primary registration authority by the department not less than once in each 90-day period following the date the person first registered under this chapter to verify the information in the registration form maintained by the authority for that person. A person subject to registration under this chapter who is not subject to the 90-day reporting requirement described by this subsection shall report to the local law enforcement authority designated as the person's primary registration authority by the department once each year not earlier than the 30th day before and not later than the 30th day after the anniversary of the person's date of birth to verify the information in the registration form maintained by the authority for that person. For purposes of this subsection, a person complies with a requirement that the person register within a 90-day period following a date if the person registers at any time on or after the 83rd day following that date but before the 98th day after that date.(b) A local law enforcement authority designated as a person's primary registration authority by the department may direct the person to report to the authority to verify the information in the registration form maintained by the authority for that person. The authority may direct the person to report under this subsection once in each 90-day period following the date the person first registered under this chapter, if the person is required to report not less than once in each 90-day period under Subsection (a) or once in each year not earlier than the 30th day before and not later than the 30th day after the anniversary of the person's date of birth, if the person is required to report once each year under Subsection (a). A local law enforcement authority may not direct a person to report to the authority under this subsection if the person is required to report under Subsection (a) and is in compliance with the reporting requirements of that subsection.(c) A local law enforcement authority with whom a person reports under this article shall require the person to produce proof of the person's identity and residence before the authority gives the registration form to the person for verification. If the information in the registration form is complete and accurate, the person shall verify registration by signing the form. If the information is not complete or not accurate, the person shall make any necessary additions or corrections before signing the form.(d) A local law enforcement authority designated as a person's primary registration authority by the department may at any time mail a nonforwardable verification form to the last reported address of the person. Not later than the 21st day after receipt of a verification form under this subsection, the person shall:(1) indicate on the form whether the person still resides at the last reported address and, if not, provide on the form the person's new address;(2) complete any other information required by the form;(3) sign the form; and(4) return the form to the authority.(e) For purposes of this article, a person receives multiple convictions or orders of deferred adjudication regardless of whether:(1) the judgments or orders are entered on different dates; or(2) the offenses for which the person was convicted or placed on deferred adjudication arose out of different criminal transactions.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.059. REGISTRATION OF PERSONS REGULARLY VISITING LOCATION. (a) A person subject to this chapter who on at least three occasions during any month spends more than 48 consecutive hours in a municipality or county in this state, other than the municipality or county in which the person is registered under this chapter, before the last day of that month shall report that fact to:(1) the local law enforcement authority of the municipality in which the person is a visitor; or(2) if the person is a visitor in a location that is not a municipality, the local law enforcement authority of the county in which the person is a visitor.(b) A person described by Subsection (a) shall provide the local law enforcement authority with:(1) all information the person is required to provide under Article 62.051(c);(2) the address of any location in the municipality or county, as appropriate, at which the person was lodged during the month; and(3) a statement as to whether the person intends to return to the municipality or county during the succeeding month.(c) This article does not impose on a local law enforcement authority requirements of public notification or notification to schools relating to a person about whom the authority is not otherwise required by this chapter to make notifications.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.060. REQUIREMENTS RELATING TO DRIVER'S LICENSE OR PERSONAL IDENTIFICATION CERTIFICATE. (a) A person subject to registration under this chapter shall apply to the department in person for the issuance of, as applicable, an original or renewal driver's license under Section 521.272, Transportation Code, an original or renewal personal identification certificate under Section 521.103, Transportation Code, or an original or renewal commercial driver's license or commercial driver learner's permit under Section 522.033, Transportation Code, not later than the 30th day after the date:(1) the person is released from a penal institution or is released by a court on community supervision or juvenile probation; or(2) the department sends written notice to the person of the requirements of this article.(b) The person shall annually renew in person each driver's license or personal identification certificate issued by the department to the person, including each renewal, duplicate, or corrected license or certificate, until the person's duty to register under this chapter expires.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.061. DNA SPECIMEN. A person required to register under this chapter shall comply with a request for a DNA specimen made by a law enforcement agency under Section 411.1473, Government Code.

Added by Acts 1999, 76th Leg., ch. 444, Sec. 5(b); Subsec. (a) amended by Acts 2003, 78th Leg., ch. 347, Sec. 10, eff. Sept. 1, 2003.Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.062. LIMITATION ON NEWSPAPER PUBLICATION. (a) Except as provided by Subsection (b), a local law enforcement authority may not publish notice in a newspaper or other periodical or circular concerning a person's registration under this chapter if the only basis on which the person is subject to registration is one or more adjudications of delinquent conduct.(b) This article does not apply to a publication of notice under Article 62.056.

Added by Acts 1999, 76th Leg., ch. 444, Sec. 8, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1415, Sec. 16, eff. Sept. 1, 1999.Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

SUBCHAPTER C. EXPIRATION OF DUTY TO REGISTER; GENERALPENALTIES FOR NONCOMPLIANCEArt. 62.101. EXPIRATION OF DUTY TO REGISTER. (a) Except as provided by Subsection (b) and Subchapter I, the duty to register for a person ends when the person dies if the person has a reportable conviction or adjudication, other than an adjudication of delinquent conduct, for:(1) a sexually violent offense;(2) an offense under Section 25.02, 43.05(a)(2), or 43.26, Penal Code;(3) an offense under Section 21.11(a)(2), Penal Code, if before or after the person is convicted or adjudicated for the offense under Section 21.11(a)(2), Penal Code, the person receives or has received another reportable conviction or adjudication, other than an adjudication of delinquent conduct, for an offense or conduct that requires registration under this chapter;(4) an offense under Section 20.02, 20.03, or 20.04, Penal Code, if:(A) the judgment in the case contains an affirmative finding under Article 42.015 or, for a deferred adjudication, the papers in the case contain an affirmative finding that the victim or intended victim was younger than 17 years of age; and(B) before or after the person is convicted or adjudicated for the offense under Section 20.02, 20.03, or 20.04, Penal Code, the person receives or has received another reportable conviction or adjudication, other than an adjudication of delinquent conduct, for an offense or conduct that requires registration under this chapter; or(5) an offense under Section 43.23, Penal Code, that is punishable under Subsection (h) of that section.(b) Except as provided by Subchapter I, the duty to register for a person otherwise subject to Subsection (a) ends on the 10th anniversary of the date on which the person is released from a penal institution or discharges community supervision or the court dismisses the criminal proceedings against the person and discharges the person, whichever date is later, if the person's duty to register is based on a conviction or an order of deferred adjudication in a cause that was transferred to a district court or criminal district court under Section 54.02, Family Code.(c) Except as provided by Subchapter I, the duty to register for a person with a reportable conviction or adjudication for an offense other than an offense described by Subsection (a) ends:(1) if the person's duty to register is based on an adjudication of delinquent conduct, on the 10th anniversary of the date on which the disposition is made or the person completes the terms of the disposition, whichever date is later; or(2) if the person's duty to register is based on a conviction or on an order of deferred adjudication, on the 10th anniversary of the date on which the court dismisses the criminal proceedings against the person and discharges the person, the person is released from a penal institution, or the person discharges community supervision, whichever date is later.

Added by Acts 1999, 76th Leg., ch. 444, Sec. 5(c).Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.102. FAILURE TO COMPLY WITH REGISTRATION REQUIREMENTS. (a) A person commits an offense if the person is required to register and fails to comply with any requirement of this chapter.(b) An offense under this article is:(1) a state jail felony if the actor is a person whose duty to register expires under Article 62.101(b) or (c);(2) a felony of the third degree if the actor is a person whose duty to register expires under Article 62.101(a) and who is required to verify registration once each year under Article 62.058; and(3) a felony of the second degree if the actor is a person whose duty to register expires under Article 62.101(a) and who is required to verify registration once each 90-day period under Article 62.058.(c) If it is shown at the trial of a person for an offense or an attempt to commit an offense under this article that the person has previously been convicted of an offense or an attempt to commit an offense under this article, the punishment for the offense or the attempt to commit the offense is increased to the punishment for the next highest degree of felony.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

SUBCHAPTER D. PROVISIONS APPLICABLE TO CERTAINWORKERS AND STUDENTSArt. 62.151. DEFINITIONS. For purposes of this subchapter, a person:(1) is employed or carries on a vocation if the person works or volunteers on a full-time or part-time basis for a consecutive period exceeding 14 days or for an aggregate period exceeding 30 days in a calendar year;(2) works regardless of whether the person works for compensation or for governmental or educational benefit; and(3) is a student if the person enrolls on a full-time or part-time basis in any educational facility, including:(A) a public or private primary or secondary school, including a high school or alternative learning center; or(B) a public or private institution of higher education.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.152. REGISTRATION OF CERTAIN WORKERS OR STUDENTS. (a) A person is subject to this subchapter and, except as otherwise provided by this article, to the other subchapters of this chapter if the person:(1) has a reportable conviction or adjudication;(2) resides in another state; and(3) is employed, carries on a vocation, or is a student in this state.(b) A person described by Subsection (a) is subject to the registration and verification requirements of Articles 62.051 and 62.058 and to the change of address requirements of Article 62.055, except that the registration and verification and the reporting of a change of address are based on the municipality or county in which the person works or attends school. The person is subject to the school notification requirements of Articles 62.053-62.055, except that notice provided to the superintendent and any administrator is based on the public school district in which the person works or attends school.(c) A person described by Subsection (a) is not subject to Article 62.101.(d) The duty to register for a person described by Subsection (a) ends when the person no longer works or studies in this state, provides notice of that fact to the local law enforcement authority in the municipality or county in which the person works or attends school, and receives notice of verification of that fact from the authority. The authority must verify that the person no longer works or studies in this state and must provide to the person notice of that verification within a reasonable time.(e) Notwithstanding Subsection (a), this article does not apply to a person who has a reportable conviction or adjudication, who resides in another state, and who is employed, carries on a vocation, or is a student in this state if the person establishes another residence in this state to work or attend school in this state. However, that person remains subject to the other articles of this chapter based on that person's residence in this state.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.153. REGISTRATION OF WORKERS OR STUDENTS AT INSTITUTIONS OF HIGHER EDUCATION. (a) Not later than the later of the seventh day after the date on which the person begins to work or attend school or the first date the applicable authority by policy allows the person to register, a person required to register under Article 62.152 or any other provision of this chapter who is employed, carries on a vocation, or is a student at a public or private institution of higher education in this state shall report that fact to:(1) the authority for campus security for that institution; or(2) if an authority for campus security for that institution does not exist, the local law enforcement authority of:(A) the municipality in which the institution is located; or(B) the county in which the institution is located, if the institution is not located in a municipality.(b) A person described by Subsection (a) shall provide the authority for campus security or the local law enforcement authority with all information the person is required to provide under Article 62.051(c).(c) A person described by Subsection (a) shall notify the authority for campus security or the local law enforcement authority not later than the seventh day after the date of termination of the person's status as a worker or student at the institution.(d) The authority for campus security or the local law enforcement authority shall promptly forward to the administrative office of the institution any information received from the person under this article and any information received from the department under Article 62.005.(e) Subsection (a)(2) does not require a person to register with a local law enforcement authority if the person is otherwise required by this chapter to register with that authority.(f) This article does not impose the requirements of public notification or notification to public or private primary or secondary schools on:(1) an authority for campus security; or(2) a local law enforcement authority, if those requirements relate to a person about whom the authority is not otherwise required by this chapter to make notifications.(g) Notwithstanding Article 62.059, the requirements of this article supersede those of Article 62.059 for a person required to register under both this article and Article 62.059.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

SUBCHAPTER E. PROVISIONS APPLICABLE TO PERSONS SUBJECT TO CIVIL COMMITMENTArt. 62.201. ADDITIONAL PUBLIC NOTICE FOR INDIVIDUALS SUBJECT TO CIVIL COMMITMENT. (a) On receipt of notice under this chapter that a person subject to registration who is civilly committed as a sexually violent predator is due to be released from a penal institution or intends to move to a new residence in this state, the department shall, not later than the seventh day after the date on which the person is released or the seventh day after the date on which the person moves, provide written notice mailed or delivered to at least each address, other than a post office box, within a one-mile radius, in an area that has not been subdivided, or a three-block area, in an area that has been subdivided, of the place where the person intends to reside.(b) The department shall provide the notice in English and Spanish and shall include in the notice any information that is public information under this chapter. The department may not include any information that is not public information under this chapter.(c) The department shall establish procedures for a person with respect to whom notice is provided under this article to pay to the department all costs incurred by the department in providing the notice. The person shall pay those costs in accordance with the procedures established under this subsection.(d) The department's duty to provide notice under this article in regard to a particular person ends on the date on which a court releases the person from all requirements of the civil commitment process.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.202. VERIFICATION OF INDIVIDUALS SUBJECT TO COMMITMENT. (a) Notwithstanding Article 62.058, if an individual subject to registration under this chapter is civilly committed as a sexually violent predator, the person shall report to the local law enforcement authority designated as the person's primary registration authority by the department not less than once in each 30-day period following the date the person first registered under this chapter to verify the information in the registration form maintained by the authority for that person. For purposes of this subsection, a person complies with a requirement that the person register within a 30-day period following a date if the person registers at any time on or after the 27th day following that date but before the 33rd day after that date.(b) On the date a court releases a person described by Subsection (a) from all requirements of the civil commitment process:(1) the person's duty to verify registration as a sex offender is no longer imposed by this article; and(2) the person is required to verify registration as provided by Article 62.058.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.203. FAILURE TO COMPLY: INDIVIDUALS SUBJECT TO COMMITMENT. (a) A person commits an offense if the person, after commitment as a sexually violent predator but before the person is released from all requirements of the civil commitment process, fails to comply with any requirement of this chapter.(b) An offense under this article is a felony of the second degree.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

SUBCHAPTER F. REMOVAL OF REGISTRATION INFORMATIONArt. 62.251. REMOVING REGISTRATION INFORMATION WHEN DUTY TO REGISTER EXPIRES. (a) When a person is no longer required to register as a sex offender under this chapter, the department shall remove all information about the person from the sex offender registry.(b) The duty to remove information under Subsection (a) arises if:(1) the department has received notice from a local law enforcement authority under Subsection (c) or (d) that the person is no longer required to register or will no longer be required to renew registration and the department verifies the correctness of that information;(2) the court having jurisdiction over the case for which registration is required requests removal and the department determines that the duty to register has expired; or(3) the person or the person's representative requests removal and the department determines that the duty to register has expired.(c) When a person required to register under this chapter appears before a local law enforcement authority to renew or modify registration information, the authority shall determine whether the duty to register has expired. If the authority determines that the duty to register has expired, the authority shall remove all information about the person from the sex offender registry and notify the department that the person's duty to register has expired.(d) When a person required to register under this chapter appears before a local law enforcement authority to renew registration information, the authority shall determine whether the renewal is the final annual renewal of registration required by law. If the authority determines that the person's duty to register will expire before the next annual renewal is scheduled, the authority shall automatically remove all information about the person from the sex offender registry on expiration of the duty to register and notify the department that the information about the person has been removed from the registry.(e) When the department has removed information under Subsection (a), the department shall notify all local law enforcement authorities that have provided registration information to the department about the person of the removal. A local law enforcement authority that receives notice from the department under this subsection shall remove all registration information about the person from its registry.(f) When the department has removed information under Subsection (a), the department shall notify all public and private agencies or organizations to which it has provided registration information about the person of the removal. On receiving notice, the public or private agency or organization shall remove all registration information about the person from any registry the agency or organization maintains that is accessible to the public with or without charge.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

SUBCHAPTER G. EXEMPTION FROM REGISTRATION FORCERTAIN YOUNG ADULT SEX OFFENDERSArt. 62.301. EXEMPTION FROM REGISTRATION FOR CERTAIN YOUNG ADULT SEX OFFENDERS. (a) If eligible under Subsection (b) or (c), a person required to register under this chapter may petition the court having jurisdiction over the case for an order exempting the person from registration under this chapter at any time after the person's sentencing or after the person is placed on deferred adjudication community supervision.(b) A person is eligible to petition the court as described by Subsection (a) if:(1) the person is required to register only as a result of a single reportable conviction or adjudication, other than an adjudication of delinquent conduct; and(2) the court has entered in the appropriate judgment or has filed with the appropriate papers a statement of an affirmative finding described by Article 42.017 or Section 5(g), Article 42.12.(c) A defendant who before September 1, 2001, is convicted of or placed on deferred adjudication community supervision for an offense under Section 21.11, 22.011, 22.021, or 43.25, Penal Code, is eligible to petition the court as described by Subsection (a). The court may consider the petition only if the petition states and the court finds that the defendant would have been entitled to the entry of an affirmative finding under Article 42.017 or Section 5(g), Article 42.12, as appropriate, had the conviction or placement on deferred adjudication community supervision occurred after September 1, 2001.(d) After a hearing on the petition described by Subsection (a), the court may issue an order exempting the person from registration under this chapter if it appears by a preponderance of the evidence:(1) as presented by a registered sex offender treatment provider, that the exemption does not threaten public safety; and(2) that the person's conduct did not occur without the consent of the victim or intended victim as described by Section 22.011(b), Penal Code.(e) An order exempting the person from registration under this chapter does not expire, but the court shall withdraw the order if after the order is issued the person receives a reportable conviction or adjudication under this chapter.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

SUBCHAPTER H. EXEMPTIONS FROM REGISTRATION FOR CERTAIN JUVENILESArt. 62.351. MOTION AND HEARING GENERALLY. (a) During or after disposition of a case under Section 54.04, Family Code, for adjudication of an offense for which registration is required under this chapter, the juvenile court on motion of the respondent shall conduct a hearing to determine whether the interests of the public require registration under this chapter. The motion may be filed and the hearing held regardless of whether the respondent is under 18 years of age. Notice of the motion and hearing shall be provided to the prosecuting attorney.(b) The hearing is without a jury and the burden of persuasion is on the respondent to show by a preponderance of evidence that the criteria of Article 62.352(a) have been met. The court at the hearing may make its determination based on:(1) the receipt of exhibits;(2) the testimony of witnesses;(3) representations of counsel for the parties; or(4) the contents of a social history report prepared by the juvenile probation department that may include the results of testing and examination of the respondent by a psychologist, psychiatrist, or counselor.(c) All written matter considered by the court shall be disclosed to all parties as provided by Section 54.04(b), Family Code.(d) If a respondent, as part of a plea agreement, promises not to file a motion seeking an order exempting the respondent from registration under this chapter, the court may not recognize a motion filed by a respondent under this article.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.352. ORDER GENERALLY. (a) The court shall enter an order exempting a respondent from registration under this chapter if the court determines:(1) that the protection of the public would not be increased by registration of the respondent under this chapter; or(2) that any potential increase in protection of the public resulting from registration of the respondent is clearly outweighed by the anticipated substantial harm to the respondent and the respondent's family that would result from registration under this chapter.(b) After a hearing under Article 62.351 or under a plea agreement described by Article 62.355(b), the juvenile court may enter an order:(1) deferring decision on requiring registration under this chapter until the respondent has completed treatment for the respondent's sexual offense as a condition of probation or while committed to the Texas Youth Commission; or(2) requiring the respondent to register as a sex offender but providing that the registration information is not public information and is restricted to use by law enforcement and criminal justice agencies, the Council on Sex Offender Treatment, and public or private institutions of higher education.(c) If the court enters an order described by Subsection (b)(1), the court retains discretion and jurisdiction to require, or exempt the respondent from, registration under this chapter at any time during the treatment or on the successful or unsuccessful completion of treatment, except that during the period of deferral, registration may not be required. Following successful completion of treatment, the respondent is exempted from registration under this chapter unless a hearing under this subchapter is held on motion of the state, regardless of whether the respondent is 18 years of age or older, and the court determines the interests of the public require registration. Not later than the 10th day after the date of the respondent's successful completion of treatment, the treatment provider shall notify the juvenile court and prosecuting attorney of the completion.(d) Information that is the subject of an order described by Subsection (b)(2) may not be posted on the Internet or released to the public.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.353. MOTION, HEARING, AND ORDER CONCERNING PERSON ALREADY REGISTERED. (a) A person who has registered as a sex offender for an adjudication of delinquent conduct, regardless of when the delinquent conduct or the adjudication for the conduct occurred, may file a motion in the adjudicating juvenile court for a hearing seeking:(1) exemption from registration under this chapter as provided by Article 62.351; or(2) an order under Article 62.352(b)(2) that the registration become nonpublic.(b) The person may file a motion under Subsection (a) in the original juvenile case regardless of whether the person, at the time of filing the motion, is 18 years of age or older. Notice of the motion shall be provided to the prosecuting attorney. A hearing on the motion shall be provided as in other cases under this subchapter.(c) Only one subsequent motion may be filed under Subsection (a) if a previous motion under this article has been filed concerning the case.(d) To the extent feasible, the motion under Subsection (a) shall identify those public and private agencies and organizations, including public or private institutions of higher education, that possess sex offender registration information about the case.(e) The juvenile court, after a hearing, may:(1) deny a motion filed under Subsection (a);(2) grant a motion described by Subsection (a)(1); or(3) grant a motion described by Subsection (a)(2).(f) If the court grants a motion filed under Subsection (a), the clerk of the court shall by certified mail, return receipt requested, send a copy of the order to the department, to each local law enforcement authority that the person has proved to the juvenile court has registration information about the person, and to each public or private agency or organization that the person has proved to the juvenile court has information about the person that is currently available to the public with or without payment of a fee. The clerk of the court shall by certified mail, return receipt requested, send a copy of the order to any other agency or organization designated by the person. The person shall identify the agency or organization and its address and pay a fee of $20 to the court for each agency or organization the person designates.(g) In addition to disseminating the order under Subsection (f), at the request of the person, the clerk of the court shall by certified mail, return receipt requested, send a copy of the order to each public or private agency or organization that at any time following the initial dissemination of the order under Subsection (f) gains possession of sex offender registration information pertaining to that person, if the agency or organization did not otherwise receive a copy of the order under Subsection (f).(h) An order under Subsection (f) must require the recipient to conform its records to the court's order either by deleting the sex offender registration information or changing its status to nonpublic, as applicable. A public or private institution of higher education may not be required to delete the sex offender registration information under this subsection.(i) A private agency or organization that possesses sex offender registration information the agency or organization obtained from a state, county, or local governmental entity is required to conform the agency's or organization's records to the court's order on or before the 30th day after the date of the entry of the order. Unless the agency or organization is a public or private institution of higher education, failure to comply in that period automatically bars the agency or organization from obtaining sex offender registration information from any state, county, or local governmental entity in this state in the future.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.354. MOTION, HEARING, AND ORDER CONCERNING PERSON REQUIRED TO REGISTER BECAUSE OF OUT-OF-STATE ADJUDICATION. (a) A person required to register as a sex offender in this state because of an out-of-state adjudication of delinquent conduct may file in the juvenile court of the person's county of residence a petition under Article 62.351 for an order exempting the person from registration under this chapter.(b) If the person is already registered as a sex offender in this state because of an out-of-state adjudication of delinquent conduct, the person may file in the juvenile court of the person's county of residence a petition under Article 62.353 for an order removing the person from sex offender registries in this state.(c) On receipt of a petition under this article, the juvenile court shall conduct a hearing and make rulings as in other cases under this subchapter.(d) An order entered under this article requiring removal of registration information applies only to registration information derived from registration in this state.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.355. WAIVER OF HEARING. (a) The prosecuting attorney may waive the state's right to a hearing under this subchapter and agree that registration under this chapter is not required. A waiver under this subsection must state whether the waiver is entered under a plea agreement.(b) If the waiver is entered under a plea agreement, the court, without a hearing, shall:(1) enter an order exempting the respondent from registration under this chapter; or(2) under Section 54.03(j), Family Code, inform the respondent that the court believes a hearing under this article is required and give the respondent the opportunity to:(A) withdraw the respondent's plea of guilty, nolo contendere, or true; or(B) affirm the respondent's plea and participate in the hearing.(c) If the waiver is entered other than under a plea agreement, the court, without a hearing, shall enter an order exempting the respondent from registration under this chapter.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.356. EFFECT OF CERTAIN ORDERS. (a) A person who has an adjudication of delinquent conduct that would otherwise be reportable under Article 62.001(5) does not have a reportable adjudication of delinquent conduct for purposes of this chapter if the juvenile court enters an order under this subchapter exempting the person from the registration requirements of this chapter.(b) If the juvenile court enters an order exempting a person from registration under this chapter, the respondent may not be required to register in this or any other state for the offense for which registration was exempted.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.357. APPEAL OF CERTAIN ORDERS. (a) Notwithstanding Section 56.01, Family Code, on entry by a juvenile court of an order under Article 62.352(a) exempting a respondent from registration under this chapter, the prosecuting attorney may appeal that order by giving notice of appeal within the time required under Rule 26.2(b), Texas Rules of Appellate Procedure. The appeal is civil and the standard of review in the appellate court is whether the juvenile court committed procedural error or abused its discretion in exempting the respondent from registration under this chapter. The appeal is limited to review of the order exempting the respondent from registration under this chapter and may not include any other issues in the case.(b) A respondent may under Section 56.01, Family Code, appeal a juvenile court's order under Article 62.352(a) requiring registration in the same manner as the appeal of any other legal issue in the case. The standard of review in the appellate court is whether the juvenile court committed procedural error or abused its discretion in requiring registration.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

SUBCHAPTER I. EARLY TERMINATION OF CERTAIN PERSONS'OBLIGATION TO REGISTERArt. 62.401. DEFINITION. In this subchapter, "council" means the Council on Sex Offender Treatment.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.402. DETERMINATION OF MINIMUM REQUIRED REGISTRATION PERIOD. (a) The council by rule shall determine the minimum required registration period under 42 U.S.C. Section 14071 (Jacob Wetterling Crimes Against Children and Sexually Violent Offender Registration Program) for each reportable conviction or adjudication under this chapter, if this state is to receive the maximum amount of federal money available to a state as described by that law.(b) After determining the minimum required registration period for each reportable conviction or adjudication under Subsection (a), the council shall compile and publish a list of reportable convictions or adjudications for which a person must register under this chapter for a period that exceeds the minimum required registration period under federal law.(c) To the extent possible, the council shall periodically verify with the Bureau of Justice Assistance or another appropriate federal agency the accuracy of the list of reportable convictions or adjudications described by Subsection (b).

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.403. INDIVIDUAL RISK ASSESSMENT. (a) The council by rule shall establish, develop, or adopt an individual risk assessment tool or a group of individual risk assessment tools that:(1) evaluates the criminal history of a person required to register under this chapter; and(2) seeks to predict:(A) the likelihood that the person will engage in criminal activity that may result in the person receiving a second or subsequent reportable adjudication or conviction; and (B) the continuing danger, if any, that the person poses to the community.(b) On the written request of a person with a single reportable adjudication or conviction that appears on the list published under Article 62.402(b), the council shall:(1) evaluate the person using the individual risk assessment tool or group of individual risk assessment tools established, developed, or adopted under Subsection (a); and(2) provide to the person a written report detailing the outcome of an evaluation conducted under Subdivision (1).(c) An individual risk assessment provided to a person under this subchapter is confidential and is not subject to disclosure under Chapter 552, Government Code.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.404. MOTION FOR EARLY TERMINATION. (a) A person required to register under this chapter who has requested and received an individual risk assessment under Article 62.403 may file with the trial court that sentenced the person for the reportable conviction or adjudication a motion for early termination of the person's obligation to register under this chapter.(b) A motion filed under this article must be accompanied by:(1) a written explanation of how the reportable conviction or adjudication giving rise to the movant's registration under this chapter qualifies as a reportable conviction or adjudication that appears on the list published under Article 62.402(b); and(2) a certified copy of a written report detailing the outcome of an individual risk assessment evaluation conducted under Article 62.403(b)(1).

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.405. HEARING ON PETITION. (a) After reviewing a motion filed with the court under Article 62.404, the court may:(1) deny without a hearing the movant's request for early termination; or(2) hold a hearing on the motion to determine whether to grant or deny the motion.(b) The court may not grant a motion filed under Article 62.404 if:(1) the motion is not accompanied by the documents required under Article 62.404(b); or(2) the court determines that the reportable conviction or adjudication for which the movant is required to register under this chapter is not a reportable conviction or adjudication for which the movant is required to register for a period that exceeds the minimum required registration period under federal law.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.406. COSTS OF INDIVIDUAL RISK ASSESSMENT AND OF COURT. A person required to register under this chapter who files a motion for early termination of the person's registration obligation under this chapter is responsible for and shall remit to the council and to the court, as applicable, all costs associated with and incurred by the council in providing the individual risk assessment or by the court in holding a hearing under this subchapter.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.407. EFFECT OF ORDER GRANTING EARLY TERMINATION. (a) If, after notice to the person and to the prosecuting attorney and a hearing, the court grants a motion filed under Article 62.404 for the early termination of a person's obligation to register under this chapter, notwithstanding Article 62.101, the person's obligation to register under this chapter ends on the later of:(1) the date the court enters the order of early termination; or(2) the date the person has paid each cost described by Section 62.406.(b) If the court grants a motion filed under Article 62.404 for the early termination of a person's obligation to register under this chapter, all conditions of the person's parole, release to mandatory supervision, or community supervision shall be modified in accordance with the court's order.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.

Art. 62.408. NONAPPLICABILITY. This subchapter does not apply to a person without a reportable conviction or adjudication who is required to register as a condition of parole, release to mandatory supervision, or community supervision.

Reenacted and amended by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.01, eff. September 1, 2005.



CHAPTER 63. MISSING CHILDREN AND MISSING PERSONS

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 63. MISSING CHILDREN AND MISSING PERSONS

SUBCHAPTER A. GENERAL PROVISIONS

Art. 63.001. DEFINITIONS. In this chapter:

(1) "Child" means a person under 18 years of age.

(2) "Missing person" means a person 18 years old or older whose

disappearance is possibly not voluntary.

(3) "Missing child" means a child whose whereabouts are unknown

to the child's legal custodian, the circumstances of whose

absence indicate that:

(A) the child did not voluntarily leave the care and control of

the custodian, and the taking of the child was not authorized by

law;

(B) the child voluntarily left the care and control of his legal

custodian without the custodian's consent and without intent to

return; or

(C) the child was taken or retained in violation of the terms of

a court order for possession of or access to the child.

(4) "Missing child" or "missing person" also includes a person of

any age who is missing and:

(A) is under proven physical or mental disability or is senile,

and because of one or more of these conditions is subject to

immediate danger or is a danger to others;

(B) is in the company of another person or is in a situation the

circumstances of which indicate that the missing child's or

missing person's safety is in doubt; or

(C) is unemancipated as defined by the law of this state.

(5) "Missing child or missing person report" or "report" means

information that is:

(A) given to a law enforcement agency on a form used for sending

information to the national crime information center; and

(B) about a child or missing person whose whereabouts are unknown

to the reporter and who is alleged in the form by the reporter to

be missing.

(6) "Legal custodian of a child" means a parent of a child if no

managing conservator or guardian of the person of the child has

been appointed, the managing conservator of a child or a guardian

of a child if a managing conservator or guardian has been

appointed for the child, a possessory conservator of a child if

the child is absent from the possessory conservator of the child

at a time when the possessory conservator is entitled to

possession of the child and the child is not believed to be with

the managing conservator, or any other person who has assumed

temporary care and control of a child if at the time of

disappearance the child was not living with his parent, guardian,

managing conservator, or possessory conservator.

(7) "Clearinghouse" means the missing children and missing

persons information clearinghouse.

(8) "Law enforcement agency" means a police department of a city

in this state, a sheriff of a county in this state, or the

Department of Public Safety.

(9) "Possible match" occurs if the similarities between an

unidentified body and a missing child or person would lead one to

believe they are the same person.

(10) "City or state agency" means an employment commission, the

Texas Department of Human Services, the Texas Department of

Transportation, and any other agency that is funded or supported

by the state or a city government.

(11) "Birth certificate agency" means a municipal or county

official that records and maintains birth certificates and the

bureau of vital statistics.

(12) "Bureau of vital statistics" means the bureau of vital

statistics of the Texas Department of Health.

(13) "School" means a public primary school or private primary

school that charges a fee for tuition and has more than 25

students enrolled and attending courses at a single location.

Added by Acts 1985, 69th Leg., ch. 132, Sec. 1, eff. May 22,

1985. Amended by Acts 1987, 70th Leg., ch. 657, Sec. 1, eff. June

18, 1987; Acts 1987, 70th Leg., ch. 1052, Sec. 7.03, eff. Sept.

1, 1987. Renumbered from Human Resources Code Sec. 74.001 by Acts

1987, 70th Leg., ch. 167, Sec. 5.01(a)(26), eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 165, Sec. 22(43), eff. Sept.

1, 1995; Acts 1995, 74th Leg., ch. 178, Sec. 1, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 51, Sec. 1; Acts 1997, 75th Leg.,

ch. 1084, Sec. 1, eff. Sept. 1, 1997. Renumbered from Human

Resources Code Sec. 79.001 and amended by Acts 1997, 75th Leg.,

ch. 1427, Sec. 1, eff. Sept. 1, 1997. Subd. (3) amended by Acts

1999, 76th Leg., ch. 62, Sec. 3.10, eff. Sept. 1, 1999.

Renumbered from Vernon's Ann.C.C.P. art. 62.001 and amended by

Acts 1999, 76th Leg., ch. 62, Sec. 19.01(8)(A), eff. Sept. 1,

1999.

Art. 63.0015. PRESUMPTION REGARDING PARENTAGE. For purposes of

this chapter, a person named as a child's mother or father in the

child's birth certificate is presumed to be the child's parent.

Added by Acts 1999, 76th Leg., ch. 685, Sec. 2, eff. Sept. 1,

1999.

Art. 63.002. MISSING CHILDREN AND MISSING PERSONS INFORMATION

CLEARINGHOUSE. (a) The missing children and missing persons

information clearinghouse is established within the Department of

Public Safety.

(b) The clearinghouse is under the administrative direction of

the director of the department.

(c) The clearinghouse shall be used by all law enforcement

agencies of the state.

Added by Acts 1985, 69th Leg., ch. 132, Sec. 1, eff. May 22,

1985. Renumbered from Human Resources Code Sec. 74.002 by Acts

1987, 70th Leg., ch. 167, Sec. 5.01(a)(26), eff. Sept. 1, 1987.

Renumbered from Human Resources Code Sec. 79.002 by Acts 1997,

75th Leg., ch. 1427, Sec. 1, eff. Sept. 1, 1997. Renumbered from

Vernon's Ann.C.C.P. art. 62.002 by Acts 1999, 76th Leg., ch. 62,

Sec. 19.01(8)(A), eff. Sept. 1, 1999.

Art. 63.003. FUNCTION OF CLEARINGHOUSE. (a) The clearinghouse is

a central repository of information on missing children and

missing persons.

(b) The clearinghouse shall:

(1) establish a system of intrastate communication of information

relating to missing children and missing persons;

(2) provide a centralized file for the exchange of information on

missing children, missing persons, and unidentified dead bodies

within the state;

(3) communicate with the national crime information center for

the exchange of information on missing children and missing

persons suspected of interstate travel;

(4) collect, process, maintain, and disseminate accurate and

complete information on missing children and missing persons;

(5) provide a statewide toll-free telephone line for the

reporting of missing children and missing persons and for

receiving information on missing children and missing persons;

and

(6) provide and disseminate to legal custodians, law enforcement

agencies, and the Texas Education Agency information that

explains how to prevent child abduction and what to do if a child

becomes missing.

Added by Acts 1985, 69th Leg., ch. 132, Sec. 1, eff. May 22,

1985. Renumbered from Human Resources Code Sec. 74.003 by Acts

1987, 70th Leg., ch. 167, Sec. 5.01(a)(26), eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.59, eff. Sept.

1, 1997. Renumbered from Human Resources Code Sec. 79.003 and

amended by Acts 1997, 75th Leg., ch. 1427, Sec. 1, eff. Sept. 1,

1997. Renumbered from Vernon's Ann.C.C.P. art. 62.003 by Acts

1999, 76th Leg., ch. 62, Sec. 19.01(8)(A), eff. Sept. 1, 1999.

Art. 63.004. REPORT FORMS. (a) The Department of Public Safety

shall distribute missing children and missing person report

forms.

(b) A missing child or missing person report may be made to a law

enforcement officer authorized by that department to receive

reports in person or by telephone or other indirect method of

communication and the officer may enter the information on the

form for the reporting person. A report form may also be

completed by the reporting person and delivered to a law

enforcement officer.

Added by Acts 1985, 69th Leg., ch. 132, Sec. 1, eff. May 22,

1985. Renumbered from Human Resources Code Sec. 74.004 by Acts

1987, 70th Leg., ch. 167, Sec. 5.01(a)(26), eff. Sept. 1, 1987.

Renumbered from Human Resources Code Sec. 79.004 by Acts 1997,

75th Leg., ch. 1427, Sec. 1, eff. Sept. 1, 1997. Renumbered from

Vernon's Ann.C.C.P. art. 62.004 by Acts 1999, 76th Leg., ch. 62,

Sec. 19.01(8)(A), eff. Sept. 1, 1999.

Art. 63.005. DISTRIBUTION OF INFORMATION. (a) The clearinghouse

shall print and distribute posters, flyers, and other forms of

information containing descriptions of missing children.

(b) The clearinghouse shall also provide to the Texas Education

Agency information about missing children who may be located in

the school systems.

(c) The clearinghouse may also receive information about missing

children from the Public Education Information Management System

of the Texas Education Agency and from school districts.

Added by Acts 1985, 69th Leg., ch. 132, Sec. 1, eff. May 22,

1985. Renumbered from Human Resources Code Sec. 74.005 by Acts

1987, 70th Leg., ch. 167, Sec. 5.01(a)(26), eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 190, Sec. 2, eff. Aug. 28,

1989; Acts 1997, 75th Leg., ch. 165, Sec. 6.60, eff. Sept. 1,

1997. Renumbered from Human Resources Code Sec. 79.005 and

amended by Acts 1997, 75th Leg., ch. 1427, Sec. 1, eff. Sept. 1,

1997. Renumbered from Vernon's Ann.C.C.P. art. 62.005 by Acts

1999, 76th Leg., ch. 62, Sec. 19.01(8)(A), eff. Sept. 1, 1999.

Art. 63.006. RELEASE OF DENTAL RECORDS. (a) At the time a report

is made for a missing child, the person to whom the report is

given shall give or mail to the reporter a dental record release

form. The officer receiving the report shall endorse the form

with the notation that a missing child report has been made in

compliance with this chapter. When the form is properly completed

by the reporter, and contains the endorsement, the form is

sufficient to permit any dentist or physician in this state to

release dental records relating to the child reported missing.

(b) At any time a report is made for a missing person the law

enforcement officer taking the report shall complete a dental

release form that states that the person is missing and that

there is reason to believe that the person has not voluntarily

relocated or removed himself from communications with others and

that authorizes the bearer of the release to obtain dental

information records from any dentist or physician in this state.

(c) Any person who obtains dental records through the use of the

form authorized by this article shall send the records to the

clearinghouse.

(d) The judge of any court of record of this state may for good

cause shown authorize the release of dental records of a missing

child or missing person.

(e) A dentist or physician who releases dental records to a

person presenting a proper release executed or ordered under this

article is immune from civil liability or criminal prosecution

for the release of those records.

Added by Acts 1985, 69th Leg., ch. 132, Sec. 1, eff. May 22,

1985. Renumbered from Human Resources Code Sec. 74.006 by Acts

1987, 70th Leg., ch. 167, Sec. 5.01(a)(26), eff. Sept. 1, 1987.

Renumbered from Human Resources Code Sec. 79.006 and amended by

Acts 1997, 75th Leg., ch. 1427, Sec. 1, eff. Sept. 1, 1997.

Subsec. (b) amended by Acts 1999, 76th Leg., ch. 685, Sec. 3,

eff. Sept. 1, 1999. Renumbered from Vernon's Ann.C.C.P. art.

62.006 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(8)(A), eff.

Sept. 1, 1999.

Art. 63.007. RELEASE OF MEDICAL RECORDS. (a) At the time a

report is made for a missing child or adult, the law enforcement

officer taking the report shall give a medical record release

form to the parent, spouse, adult child, or legal guardian who is

making the report. The officer receiving the report shall endorse

the form with the notation that a missing child or missing adult

report has been made in compliance with this chapter. When the

form is properly completed by the parent, spouse, adult child, or

legal guardian, and contains the endorsement, the form is

sufficient to permit any physician, health care facility, or

other licensed health care provider in this state to release to

the law enforcement officer presenting the release dental

records, blood type, height, weight, X rays, and information

regarding scars, allergies, or any unusual illnesses suffered by

the person who is reported missing. Except as provided by

Subsection (d), a medical record of a missing child may be

released only if the medical record release form is signed by a

parent or legal guardian.

(b) At any time a report is made for an adult missing person, the

law enforcement officer taking the report shall complete a

medical release form that states that the person is missing and

that there is reason to believe that the person has not

voluntarily relocated or removed himself or herself from

communications with others. A release under this subsection is

not valid unless it is signed by the adult missing person's:

(1) spouse;

(2) adult child who is reasonably available;

(3) parent; or

(4) legal guardian.

(c) A law enforcement officer who obtains medical records under

this article shall send a copy of the records to the

clearinghouse. A law enforcement officer who obtains records

under this article, a law enforcement agency using the records,

and the clearinghouse are prohibited from disclosing the

information contained in or obtained through the medical records

unless permitted by law. Information contained in or obtained

through medical records may be used only for purposes directly

related to locating the missing person.

(d) The judge of any court of record of this state may for good

cause shown authorize the release of pertinent medical records of

a missing child or missing adult.

(e) A physician, health care facility, or other licensed health

care provider releasing a medical record to a person presenting a

proper release executed or ordered under this article is immune

from civil liability or criminal prosecution for the release of

the record.

Added by Acts 1995, 74th Leg., ch. 438, Sec. 1, eff. Aug. 28,

1995. Renumbered from Human Resources Code Sec. 79.0065 and

amended by Acts 1997, 75th Leg., ch. 1427, Sec. 1, eff. Sept. 1,

1997. Renumbered from Vernon's Ann.C.C.P. art. 62.007 by Acts

1999, 76th Leg., ch. 62, Sec. 19.01(8)(A), eff. Sept. 1, 1999

Art. 63.008. MISSING CHILDREN PROGRAM. (a) The Texas Education

Agency shall develop and administer a program for the location of

missing children who may be enrolled within the Texas school

system, including nonpublic schools, and for the reporting of

children who may be missing or who may be unlawfully removed from

schools.

(b) The program shall include the use of information received

from the missing children and missing persons information

clearinghouse and shall be coordinated with the operations of

that information clearinghouse.

(c) The State Board of Education may adopt rules for the

operation of the program and shall require the participation of

all school districts and accredited private schools in this

state.

Added by Acts 1985, 69th Leg., ch. 132, Sec. 1, eff. May 22,

1985. Renumbered from Human Resources Code Sec. 74.007 by Acts

1987, 70th Leg., ch. 167, Sec. 5.01(a)(26), eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.61, eff. Sept.

1, 1997. Renumbered from Human Resources Code Sec. 79.007 and

amended by Acts 1997, 75th Leg., ch. 1427, Sec. 1, eff. Sept. 1,

1997. Renumbered from Vernon's Ann.C.C.P. art. 62.008 by Acts

1999, 76th Leg., ch. 62, Sec. 19.01(8)(A), eff. Sept. 1, 1999.

Art. 63.009. LAW ENFORCEMENT REQUIREMENTS. (a) Local law

enforcement agencies, on receiving a report of a missing child or

a missing person, shall:

(1) if the subject of the report is a child and the well-being of

the child is in danger or if the subject of the report is a

person who is known by the agency to have or is reported to have

chronic dementia, including Alzheimer's dementia, whether caused

by illness, brain defect, or brain injury, immediately start an

investigation in order to determine the present location of the

child or person;

(2) if the subject of the report is a child or person other than

a child or person described by Subdivision (1), start an

investigation with due diligence in order to determine the

present location of the child or person;

(3) immediately enter the name of the child or person into the

clearinghouse, the national crime information center missing

person file if the child or person meets the center's criteria,

and the Alzheimer's Association Safe Return crisis number, if

applicable, with all available identifying features such as

dental records, fingerprints, other physical characteristics, and

a description of the clothing worn when last seen, and all

available information describing any person reasonably believed

to have taken or retained the missing child or missing person;

and

(4) inform the person who filed the report of the missing child

or missing person that the information will be entered into the

clearinghouse, the national crime information center missing

person file, and the Alzheimer's Association Safe Return crisis

number, if applicable.

(b) Information not immediately available shall be obtained by

the agency and entered into the clearinghouse and the national

crime information center file as a supplement to the original

entry as soon as possible.

(c) All Texas law enforcement agencies are required to enter

information about all unidentified bodies into the clearinghouse

and the national crime information center unidentified person

file. A law enforcement agency shall, not later than the 10th

working day after the date the death is reported to the agency,

enter all available identifying features of the unidentified body

(fingerprints, dental records, any unusual physical

characteristics, and a description of the clothing found on the

body) into the clearinghouse and the national crime information

center file. If an information entry into the national crime

information center file results in an automatic entry of the

information into the clearinghouse, the law enforcement agency is

not required to make a direct entry of that information into the

clearinghouse.

(d) If a local law enforcement agency investigating a report of a

missing child or missing person obtains a warrant for the arrest

of a person for taking or retaining the missing child or missing

person, the local law enforcement agency shall immediately enter

the name and other descriptive information of the person into the

national crime information center wanted person file if the

person meets the center's criteria. The local law enforcement

agency shall also enter all available identifying features,

including dental records, fingerprints, and other physical

characteristics of the missing child or missing person. The

information shall be cross-referenced with the information in the

national crime information center missing person file.

(e) A local law enforcement agency that has access to the

national crime information center database shall cooperate with

other law enforcement agencies in entering or retrieving

information from the national crime information center database.

(f) Immediately after the return of a missing child or missing

person or the identification of an unidentified body, the local

law enforcement agency having jurisdiction of the investigation

shall cancel the entry in the national crime information center

database.

(g) On determining the location of a child under Subsection

(a)(1) or (2), other than a child who is subject to the

continuing jurisdiction of a district court, an officer shall

take possession of the child and shall deliver or arrange for the

delivery of the child to a person entitled to possession of the

child. If the person entitled to possession of the child is not

immediately available, the law enforcement officer shall deliver

the child to the Department of Protective and Regulatory

Services.

Added by Acts 1985, 69th Leg., ch. 132, Sec. 1, eff. May 22,

1985. Amended by Acts 1987, 70th Leg., ch. 657, Sec. 2, eff. June

18, 1987. Renumbered from Human Resources Code Sec. 74.008 by

Acts 1987, 70th Leg., ch. 167, Sec. 5.01(a)(26), eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 190, Sec. 3, eff. Aug.

28, 1989; Acts 1997, 75th Leg., ch. 51, Sec. 2, eff. May 7, 1997;

Acts 1997, 75th Leg., ch. 771, Sec. 1, eff. Sept. 1, 1997.

Renumbered from Human Resources Code Sec. 79.008 and amended by

Acts 1997, 75th Leg., ch. 1427, Sec. 1, eff. Sept. 1, 1997.

Subsec. (a) amended by Acts 1999, 76th Leg., ch. 62, Sec. 3.11,

eff. Sept. 1, 1999; amended by Acts 1999, 76th Leg., ch. 200,

Sec. 1, eff. Sept. 1, 1999; amended by Acts 1999, 76th Leg., ch.

685, Sec. 4, eff. Sept. 1, 1999; Subsec. (g) added by Acts 1999,

76th Leg., ch. 62, Sec. 3.12, eff. Sept. 1, 1999; added by Acts

1999, 76th Leg., ch. 200, Sec. 2, eff. Sept. 1, 1999; added by

Acts 1999, 76th Leg., ch. 685, Sec. 5, eff. Sept. 1, 1999.

Renumbered from Vernon's Ann.C.C.P. art. 62.009 and amended by

Acts 1999, 76th Leg., ch. 62, Sec. 19.01(8)(A), eff. Sept. 1,

1999. Subsec. (g) amended by Acts 2001, 77th Leg., ch. 1420, Sec.

3.005, eff. Sept. 1, 2001.

Art. 63.010. ATTORNEY GENERAL TO REQUIRE COMPLIANCE. The

attorney general shall require each law enforcement agency to

comply with this chapter and may seek writs of mandamus or other

appropriate remedies to enforce this chapter.

Added by Acts 1985, 69th Leg., ch. 132, Sec. 1, eff. May 22,

1985. Renumbered from Human Resources Code Sec. 74.009 by Acts

1987, 70th Leg., ch. 167, Sec. 5.01(a)(26), eff. Sept. 1, 1987.

Renumbered from Human Resources Code Sec. 79.009 by Acts 1997,

75th Leg., ch. 1427, Sec. 1, eff. Sept. 1, 1997. Renumbered from

Vernon's Ann.C.C.P. art. 62.010 by Acts 1999, 76th Leg., ch. 62,

Sec. 19.01(8)(A), eff. Sept. 1, 1999.

Art. 63.011. MISSING CHILDREN INVESTIGATIONS. On the written

request made to a law enforcement agency by a parent, foster

parent, managing or possessory conservator, guardian of the

person or the estate, or other court-appointed custodian of a

child whose whereabouts are unknown, the law enforcement agency

shall request from the missing children and missing persons

information clearinghouse information concerning the child that

may aid the person making the request in the identification or

location of the child.

Added by Acts 1985, 69th Leg., ch. 132, Sec. 1, eff. May 22,

1985. Renumbered from Human Resources Code Sec. 74.010 by Acts

1987, 70th Leg., ch. 167, Sec. 5.01(a)(26), eff. Sept. 1, 1987.

Renumbered from Human Resources Code Sec. 79.010 by Acts 1997,

75th Leg., ch. 1427, Sec. 1, eff. Sept. 1, 1997. Renumbered from

Vernon's Ann.C.C.P. art. 62.011 by Acts 1999, 76th Leg., ch. 62,

Sec. 19.01(8)(A), eff. Sept. 1, 1999.

Art. 63.012. REPORT OF INQUIRY. A law enforcement agency to

which a request has been made under Article 63.011 of this code

shall report to the parent on the results of its inquiry within

14 days after the day that the written request is filed with the

law enforcement agency.

Added by Acts 1985, 69th Leg., ch. 132, Sec. 1, eff. May 22,

1985. Renumbered from Human Resources Code Sec. 74.011 and

amended by Acts 1987, 70th Leg., ch. 167, Sec. 5.01(a)(26), (27),

eff. Sept. 1, 1987. Renumbered from Human Resources Code Sec.

79.011 and amended by Acts 1997, 75th Leg., ch. 1427, Sec. 1,

eff. Sept. 1, 1997. Renumbered from Vernon's Ann.C.C.P. art.

62.012 and amended by Acts 1999, 76th Leg., ch. 62, Sec.

19.01(8)(A), eff. Sept. 1, 1999. Amended by Acts 1999, 76th Leg.,

ch. 62, Sec. 19.02(1), eff. Sept. 1, 1999.

Art. 63.013. INFORMATION TO CLEARINGHOUSE. Each law enforcement

agency shall provide to the missing children and missing persons

information clearinghouse any information that would assist in

the location or identification of any missing child who has been

reported to the agency as missing.

Added by Acts 1985, 69th Leg., ch. 132, Sec. 1, eff. May 22,

1985. Renumbered from Human Resources Code Sec. 74.012 by Acts

1987, 70th Leg., ch. 167, Sec. 5.01(a)(26), eff. Sept. 1, 1987.

Renumbered from Human Resources Code Sec. 79.012 by Acts 1997,

75th Leg., ch. 1427, Sec. 1, eff. Sept. 1, 1997. Renumbered from

Vernon's Ann.C.C.P. art. 62.013 by Acts 1999, 76th Leg., ch. 62,

Sec. 19.01(8)(A), eff. Sept. 1, 1999.

Art. 63.014. CROSS-CHECKING AND MATCHING. (a) The clearinghouse

shall cross-check and attempt to match unidentified bodies with

missing children or missing persons. When the clearinghouse

discovers a possible match between an unidentified body and a

missing child or missing person, the Department of Public Safety

shall notify the appropriate law enforcement agencies.

(b) Those law enforcement agencies that receive notice of a

possible match shall make arrangements for positive

identification and complete and close out the investigation with

notification to the clearinghouse.

Added by Acts 1985, 69th Leg., ch. 132, Sec. 1, eff. May 22,

1985. Renumbered from Human Resources Code Sec. 74.013 by Acts

1987, 70th Leg., ch. 167, Sec. 5.01(a)(26), eff. Sept. 1, 1987.

Renumbered from Human Resources Code Sec. 79.013 by Acts 1997,

75th Leg., ch. 1427, Sec. 1, eff. Sept. 1, 1997. Renumbered from

Vernon's Ann.C.C.P. art. 62.014 by Acts 1999, 76th Leg., ch. 62,

Sec. 19.01(8)(A), eff. Sept. 1, 1999.

Art. 63.015. AVAILABILITY OF INFORMATION THROUGH OTHER AGENCIES.

(a) On the request of any law enforcement agency, a city or state

agency shall furnish the law enforcement agency with any

information about a missing child or missing person that will

assist in completing the investigation.

(b) The information given under Subsection (a) of this article is

confidential and may not be released to any other person outside

of the law enforcement agency.

Added by Acts 1985, 69th Leg., ch. 132, Sec. 1, eff. May 22,

1985. Renumbered from Human Resources Code Sec. 74.014 by Acts

1987, 70th Leg., ch. 167, Sec. 5.01(a)(26), eff. Sept. 1, 1987.

Renumbered from Human Resources Code Sec. 79.014 and amended by

Acts 1997, 75th Leg., ch. 1427, Sec. 1, eff. Sept. 1, 1997.

Renumbered from Vernon's Ann.C.C.P. art. 62.015 by Acts 1999,

76th Leg., ch. 62, Sec. 19.01(8)(A), eff. Sept. 1, 1999.

Art. 63.016. DONATIONS. The Department of Public Safety may

accept money donated from any source to assist in financing the

activities and purposes of the missing children and missing

persons information clearinghouse.

Added by Acts 1987, 70th Leg., ch. 894, Sec. 1, eff. June 19,

1987. Renumbered from Human Resources Code Sec. 79.015 by Acts

1997, 75th Leg., ch. 1427, Sec. 1, eff. Sept. 1, 1997. Renumbered

from Vernon's Ann.C.C.P. art. 62.016 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(8)(A), eff. Sept. 1, 1999.

Art. 63.017. CONFIDENTIALITY OF CERTAIN RECORDS. Clearinghouse

records that relate to the investigation by a law enforcement

agency of a missing child, a missing person, or an unidentified

body and records or notations that the clearinghouse maintains

for internal use in matters relating to missing children, missing

persons, or unidentified bodies are confidential.

Added by Acts 1989, 71st Leg., ch. 190, Sec. 1, eff. Aug. 28,

1989. Renumbered from Human Resources Code Sec. 79.016 by Acts

1997, 75th Leg., ch. 1427, Sec. 1, eff. Sept. 1, 1997. Renumbered

from Vernon's Ann.C.C.P. art. 62.017 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(8)(A), eff. Sept. 1, 1999.

Art. 63.018. DEATH CERTIFICATES. A physician who performs a

postmortem examination on the body of an unidentified person

shall complete and file a death certificate in accordance with

Chapter 193, Health and Safety Code. The physician shall note on

the certificate the name of the law enforcement agency that

submitted the body for examination and shall send a copy of the

certificate to the clearinghouse not later than the 10th working

day after the date the physician files the certificate.

Added by Acts 1997, 75th Leg., ch. 1427, Sec. 1, eff. Sept. 1,

1997. Renumbered from Vernon's Ann.C.C.P. art. 62.018 by Acts

1999, 76th Leg., ch. 62, Sec. 19.01(8)(A), eff. Sept. 1, 1999.

Art. 63.019. SCHOOL RECORDS SYSTEM. (a) On enrollment of a child

under 11 years of age in a school for the first time at the

school, the school shall:

(1) request from the person enrolling the child the name of each

previous school attended by the child;

(2) request from each school identified in Subdivision (1), the

school records for the child and, if the person enrolling the

child provides copies of previous school records, request

verification from the school of the child's name, address, birth

date, and grades and dates attended; and

(3) notify the person enrolling the student that not later than

the 30th day after enrollment, or the 90th day if the child was

not born in the United States, the person must provide:

(A) a certified copy of the child's birth certificate; or

(B) other reliable proof of the child's identity and age and a

signed statement explaining the person's inability to produce a

copy of the child's birth certificate.

(b) If a person enrolls a child under 11 years of age in school

and does not provide the valid prior school information or

documentation required by this section, the school shall notify

the appropriate law enforcement agency before the 31st day after

the person fails to comply with this section. On receipt of

notification, the law enforcement agency shall immediately check

the clearinghouse to determine if the child has been reported

missing. If the child has been reported missing, the law

enforcement agency shall immediately notify other appropriate law

enforcement agencies that the missing child has been located.

Added by Acts 1997, 75th Leg., ch. 1084, Sec. 2, eff. Sept. 1,

1997. Renumbered from Human Resources Code Sec. 79.017 by Acts

1999, 76th Leg., ch. 62, Sec. 19.01(8)(B), eff. Sept. 1, 1999.

Art. 63.020. DUTY OF SCHOOLS AND OTHER ENTITIES TO FLAG MISSING

CHILDREN'S RECORDS. (a) When a report that a child under 11

years of age is missing is received by a law enforcement agency,

the agency shall immediately notify each school and day care

facility that the child attended or in which the child was

enrolled as well as the bureau of vital statistics, if the child

was born in the state, that the child is missing.

(b) On receipt of notice that a child under 11 years of age is

missing, the bureau of vital statistics shall notify the

appropriate municipal or county birth certificate agency that the

child is missing.

(c) A school, day care facility, or birth certificate agency that

receives notice concerning a child under this section shall flag

the child's records that are maintained by the school, facility,

or agency.

(d) The law enforcement agency shall notify the clearinghouse

that the notification required under this section has been made.

The clearinghouse shall provide the notice required under this

section if the clearinghouse determines that the notification has

not been made by the law enforcement agency.

(e) If a missing child under 11 years of age, who was the subject

of a missing child report made in this state, was born in or

attended a school or licensed day care facility in another state,

the law enforcement agency shall notify law enforcement or the

missing and exploited children clearinghouse in each appropriate

state regarding the missing child and request the law enforcement

agency or clearinghouse to contact the state birth certificate

agency and each school or licensed day care facility the missing

child attended to flag the missing child's records.

Added by Acts 1997, 75th Leg., ch. 1084, Sec. 2, eff. Sept. 1,

1997. Renumbered from Human Resources Code Sec. 79.018 by Acts

1999, 76th Leg., ch. 62, Sec. 19.01(8)(B), eff. Sept. 1, 1999

Art. 63.021. SYSTEM FOR FLAGGING RECORDS. (a) On receipt of

notification by a law enforcement agency or the clearinghouse

regarding a missing child under 11 years of age, the school, day

care facility, or birth certificate agency shall maintain the

child's records in its possession so that on receipt of a request

regarding the child, the school, day care facility, or agency

will be able to notify law enforcement or the clearinghouse that

a request for a flagged record has been made.

(b) When a request concerning a flagged record is made in person,

the school, day care facility, or agency may not advise the

requesting party that the request concerns a missing child and

shall:

(1) require the person requesting the flagged record to complete

a form stating the person's name, address, telephone number, and

relationship to the child for whom a request is made and the

name, address, and birth date of the child;

(2) obtain a copy of the requesting party's driver's license or

other photographic identification, if possible;

(3) if the request is for a birth certificate, inform the

requesting party that a copy of a certificate will be sent by

mail; and

(4) immediately notify the appropriate law enforcement agency

that a request has been made concerning a flagged record and

include a physical description of the requesting party, the

identity and address of the requesting party, and a copy of the

requesting party's driver's license or other photographic

identification.

(c) After providing the notification required under Subsection

(a)(4), the school, day care facility, or agency shall mail a

copy of the requested record to the requesting party on or after

the 21st day after the date of the request.

(d) When a request concerning a flagged record is made in

writing, the school, day care facility, or agency may not advise

the party that the request concerns a missing child and shall

immediately notify the appropriate law enforcement agency that a

request has been made concerning a flagged record and provide to

the law enforcement agency a copy of the written request. After

providing the notification under this subsection, the school, day

care facility, or agency shall mail a copy of the requested

record to the requesting party on or after the 21st day after the

date of the request.

Added by Acts 1997, 75th Leg., ch. 1084, Sec. 2, eff. Sept. 1,

1997. Renumbered from Human Resources Code Sec. 79.019 by Acts

1999, 76th Leg., ch. 62, Sec. 19.01(8)(B), eff. Sept. 1, 1999.

Art. 63.022. REMOVAL OF FLAG FROM RECORDS. (a) On the return of

a missing child under 11 years of age, the law enforcement agency

shall notify each school or day care facility that has maintained

flagged records for the child and the bureau of vital statistics

that the child is no longer missing. The law enforcement agency

shall notify the clearinghouse that notification under this

section has been made. The bureau of vital statistics shall

notify the appropriate municipal or county birth certificate

agency. The clearinghouse shall notify the school, day care

facility, or bureau of vital statistics that the missing child is

no longer missing if the clearinghouse determines that the

notification was not provided by the law enforcement agency.

(b) On notification by the law enforcement agency or the

clearinghouse that a missing child has been recovered, the

school, day care facility, or birth certificate agency that

maintained flagged records shall remove the flag from the

records.

(c) A school, day care facility, or birth certificate agency that

has reason to believe a missing child has been recovered may

request confirmation that the missing child has been recovered

from the appropriate law enforcement agency or the clearinghouse.

If a response is not received after the 45th day after the date

of the request for confirmation, the school, day care facility,

or birth certificate agency may remove the flag from the record

and shall inform the law enforcement agency or the clearinghouse

that the flag has been removed.

Added by Acts 1997, 75th Leg., ch. 1084, Sec. 2, eff. Sept. 1,

1997. Renumbered from Human Resources Code Sec. 79.020 by Acts

1999, 76th Leg., ch. 62, Sec. 19.01(8)(B), eff. Sept. 1, 1999.

SUBCHAPTER B. UNIVERSITY OF NORTH TEXAS HEALTH SCIENCE CENTER AT

FORT WORTH MISSING PERSONS DNA DATABASE

Art. 63.051. DEFINITIONS. In this subchapter:

(1) "Board" means the board of regents of the University of

North Texas System.

(2) "Center" means the University of North Texas Health Science

Center at Fort Worth.

(3) "DNA" means deoxyribonucleic acid.

(4) "DNA database" means the database containing forensic DNA

analysis results, including any known name of the person who is

the subject of the forensic DNA analysis, that is maintained by

the center.

(5) "High-risk missing person" means:

(A) a person missing as a result of an abduction by a stranger;

(B) a person missing under suspicious or unknown circumstances;

or

(C) a person who has been missing more than 30 days, or less

than 30 days at the discretion of the investigating agency, if

there is reason to believe that the person is in danger or

deceased.

(6) "Law enforcement agency" means the law enforcement agency

primarily responsible for investigating a report of a high-risk

missing person.

Transferred from Education Code, Subchapter I, Chapter 105 by

Acts 2005, 79th Leg., Ch.

319, Sec. 2, eff. June 17, 2005.

Art. 63.052. ESTABLISHMENT OF DNA DATABASE FOR MISSING OR

UNIDENTIFIED PERSONS. (a) The board shall develop at the

University of North Texas Health Science Center at Fort Worth a

DNA database for any case based on the report of unidentified

human remains or a report of a high-risk missing person.

(b) The sole purpose of the database is to identify unidentified

human remains and high-risk missing persons.

(c) The database is separate from the database established by

the Department of Public Safety under Subchapter G, Chapter 411,

Government Code.

Transferred from Education Code, Subchapter I, Chapter 105 by

Acts 2005, 79th Leg., Ch.

319, Sec. 2, eff. June 17, 2005.

Art. 63.053. INFORMATION STORED IN DATABASE. (a) The database

required in Article 63.052 may contain only DNA genetic markers

that are commonly recognized as appropriate for human

identification. Except to the extent that those markers are

appropriate for human identification, the database may not

contain DNA genetic markers that predict biological function.

The center shall select the DNA genetic markers for inclusion in

the DNA database based on existing technology for forensic DNA

analysis.

(b) The results of the forensic DNA analysis must be compatible

with the CODIS DNA database established by the Federal Bureau of

Investigation and the center must make the results available for

inclusion in that database.

Transferred from Education Code, Subchapter I, Chapter 105 by

Acts 2005, 79th Leg., Ch.

319, Sec. 2, eff. June 17, 2005.

Art. 63.054. COMPARISON OF SAMPLES. The center shall compare

DNA samples taken from unidentified human remains with DNA

samples taken from personal articles belonging to high-risk

missing persons or from parents of high-risk missing persons or

other appropriate persons.

Transferred from Education Code, Subchapter I, Chapter 105 by

Acts 2005, 79th Leg., Ch.

319, Sec. 2, eff. June 17, 2005.

Art. 63.055. STANDARDS COLLECTION; STORAGE. In consultation

with the center, the board by rule shall develop standards and

guidelines for the collection of DNA samples submitted to the

center and the center's storage of DNA samples.

Transferred from Education Code, Subchapter I, Chapter 105 by

Acts 2005, 79th Leg., Ch.

319, Sec. 2, eff. June 17, 2005.

Art. 63.056. COLLECTION OF SAMPLES FROM UNIDENTIFIED HUMAN

REMAINS. (a) A physician acting on the request of a justice of

the peace under Subchapter A, Chapter 49, a county coroner, a

county medical examiner, or other law enforcement entity, as

appropriate, shall collect samples from unidentified human

remains. The justice of the peace, coroner, medical examiner, or

other law enforcement entity shall submit those samples to the

center for forensic DNA analysis and inclusion of the results in

the DNA database.

(b) After the center has performed the forensic DNA analysis,

the center shall return the remaining sample to the entity that

submitted the sample under Subsection (a).

Transferred from Education Code, Subchapter I, Chapter 105 by

Acts 2005, 79th Leg., Ch.

319, Sec. 2, eff. June 17, 2005.

Art. 63.057. DUTY OF LAW ENFORCEMENT AGENCY TO NOTIFY

APPROPRIATE PERSONS REGARDING PROVISION OF VOLUNTARY SAMPLE. Not

later than the 30th day after the date a report of a high-risk

missing person is filed, the law enforcement agency shall inform

a parent or any other person considered appropriate by the agency

that the person may provide:

(1) a DNA sample for forensic DNA analysis; or

(2) for purposes of DNA sampling, a personal article belonging

to the high-risk missing person.

Transferred from Education Code, Subchapter I, Chapter 105 by

Acts 2005, 79th Leg., Ch.

319, Sec. 2, eff. June 17, 2005.

Art. 63.058. RELEASE FORM. (a) The center shall develop a

standard release form that authorizes a parent or other

appropriate person to voluntarily provide under Article 63.057 a

DNA sample or a personal article for purposes of DNA sampling.

The release must explain that the DNA sample is to be used only

to identify the high-risk missing person.

(b) A law enforcement agency may not use any form of incentive

or coercion to compel the parent or other appropriate person to

provide a sample or article under this subchapter.

Transferred from Education Code, Subchapter I, Chapter 105 by

Acts 2005, 79th Leg., Ch.

319, Sec. 2, eff. June 17, 2005.

Art. 63.059. PROTOCOL FOR OBTAINING SAMPLES RELATING TO

HIGH-RISK MISSING PERSONS. (a) The law enforcement agency shall

take DNA samples from parents or other appropriate persons under

Article 63.057 in any manner prescribed by the center.

(b) The center shall develop a model kit to be used by a law

enforcement agency to take DNA samples from parents or other

appropriate persons.

Transferred from Education Code, Subchapter I, Chapter 105 by

Acts 2005, 79th Leg., Ch.

319, Sec. 2, eff. June 17, 2005.

Art. 63.060. SUBMISSION OF SAMPLE TO CENTER. (a) Before

submitting to the center a DNA sample obtained under Article

63.057, the law enforcement agency shall reverify the status of a

high-risk missing person.

(b) As soon as practicable after a DNA sample is obtained, the

law enforcement agency shall submit the DNA sample, a copy of the

missing person's report, and any supplemental information to the

center.

Transferred from Education Code, Subchapter I, Chapter 105 by

Acts 2005, 79th Leg., Ch.

319, Sec. 2, eff. June 17, 2005.

Art. 63.061. DESTRUCTION OF SAMPLES. All DNA samples extracted

from a living person shall be destroyed after a positive

identification is made and a report is issued.

Transferred from Education Code, Subchapter I, Chapter 105 by

Acts 2005, 79th Leg., Ch.

319, Sec. 2, eff. June 17, 2005.

Art. 63.062. CONFIDENTIALITY. (a) Except as provided by

Subsection (b), the results of a forensic DNA analysis performed

by the center are confidential.

(b) The center may disclose the results of a forensic DNA

analysis only to:

(1) personnel of the center;

(2) law enforcement agencies;

(3) justices of the peace, coroners, medical examiners, or other

law enforcement entities submitting a sample to the center under

Article 63.056;

(4) attorneys representing the state; and

(5) a parent or other appropriate person voluntarily providing a

DNA sample or an article under Article 63.057.

Transferred from Education Code, Subchapter I, Chapter 105 by

Acts 2005, 79th Leg., Ch.

319, Sec. 2, eff. June 17, 2005.

Art. 63.063. CRIMINAL PENALTY. (a) A person who collects,

processes, or stores a DNA sample from a living person for

forensic DNA analysis under this subchapter commits an offense if

the person intentionally violates Article 63.061 or 63.062.

(b) An offense under this section is a Class B misdemeanor.

Transferred from Education Code, Subchapter I, Chapter 105 by

Acts 2005, 79th Leg., Ch.

319, Sec. 2, eff. June 17, 2005.

Art. 63.064. CIVIL PENALTY. A person who collects, processes,

or stores a DNA sample from a living person for forensic DNA

analysis under this subchapter and who intentionally violates

Article 63.061 or 63.062 is liable in civil damages to the donor

of the DNA in the amount of $5,000 for each violation, plus

reasonable attorney's fees and court costs.

Transferred from Education Code, Subchapter I, Chapter 105 by

Acts 2005, 79th Leg., Ch.

319, Sec. 2, eff. June 17, 2005.

Art. 63.065. MISSING PERSONS DNA DATABASE FUND. (a) The

missing persons DNA database fund is a separate account in the

general revenue fund.

(b) Notwithstanding Article 56.54(g), the legislature may

appropriate money in the compensation to victims of crime fund

and the compensation to victims of crime auxiliary fund to fund

the University of North Texas Health Science Center at Fort Worth

missing persons DNA database. Legislative appropriations under

this subsection shall be deposited to the credit of the account

created under Subsection (a).

(c) Money in the account may be used only for purposes of

developing and maintaining the DNA database as described by this

section.

(d) The center may use money in the account only to:

(1) establish and maintain center infrastructure;

(2) pay the costs of DNA sample storage, forensic DNA analysis,

and labor costs for cases of high-risk missing persons and

unidentified human remains;

(3) reimburse counties for the purposes of pathology and

exhumation as considered necessary by the center;

(4) publicize the DNA database for the purpose of contacting

parents and other appropriate persons so that they may provide a

DNA sample or a personal article for DNA sampling;

(5) educate law enforcement officers about the DNA database and

DNA sampling; and

(6) provide outreach programs related to the purposes of this

chapter.

(e) Section 403.095(b), Government Code, does not apply to the

account established under Subsection (a).

Transferred from Education Code, Subchapter I, Chapter 105 by

Acts 2005, 79th Leg., Ch.

319, Sec. 2, eff. June 17, 2005.

Art. 63.066. BACKLOG OF UNIDENTIFIED HUMAN REMAINS: ADVISORY

COMMITTEE AND OUTSOURCING. (a) The center shall create an

advisory committee, consisting of medical examiners, law

enforcement officials, and other interested persons as determined

appropriate by the center, to impose priorities regarding the

identification of the backlog of high-risk missing person cases

and unidentified human remains.

(b) The center shall use any available federal funding to assist

in reducing the backlog of high-risk missing person cases and

unidentified human remains.

(c) The reduction of the backlog may be outsourced to other

appropriate laboratories at the center's discretion.

Transferred from Education Code, Subchapter I, Chapter 105 by

Acts 2005, 79th Leg., Ch.

319, Sec. 2, eff. June 17, 2005.



CHAPTER 64. MOTION FOR FORENSIC DNA TESTING

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 64. MOTION FOR FORENSIC DNA TESTING

Art. 64.01. MOTION. (a) A convicted person may submit to the

convicting court a motion for forensic DNA testing of evidence

containing biological material. The motion must be accompanied by

an affidavit, sworn to by the convicted person, containing

statements of fact in support of the motion.

(b) The motion may request forensic DNA testing only of evidence

described by Subsection (a) that was secured in relation to the

offense that is the basis of the challenged conviction and was in

the possession of the state during the trial of the offense, but:

(1) was not previously subjected to DNA testing:

(A) because DNA testing was:

(i) not available; or

(ii) available, but not technologically capable of providing

probative results; or

(B) through no fault of the convicted person, for reasons that

are of a nature such that the interests of justice require DNA

testing; or

(2) although previously subjected to DNA testing, can be

subjected to testing with newer testing techniques that provide a

reasonable likelihood of results that are more accurate and

probative than the results of the previous test.

(c) A convicted person is entitled to counsel during a

proceeding under this chapter. The convicting court shall

appoint counsel for the convicted person if the person informs

the court that the person wishes to submit a motion under this

chapter, the court finds reasonable grounds for a motion to be

filed, and the court determines that the person is indigent.

Counsel must be appointed under this subsection not later than

the 45th day after the date the court finds reasonable grounds or

the date the court determines that the person is indigent,

whichever is later. Compensation of counsel is provided in the

same manner as is required by:

(1) Article 11.071 for the representation of a petitioner

convicted of a capital felony; and

(2) Chapter 26 for the representation in a habeas corpus hearing

of an indigent defendant convicted of a felony other than a

capital felony.

Added by Acts 2001, 77th Leg., ch. 2, Sec. 2, eff. April 5, 2001.

Subsec. (c) amended by Acts 2003, 78th Leg., ch. 13, Sec. 1, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1006, Sec. 2, eff. September 1, 2007.

Art. 64.011. GUARDIANS AND OTHER REPRESENTATIVES. (a) In this

chapter, "guardian of a convicted person" means a person who is

the legal guardian of the convicted person, whether the legal

relationship between the guardian and convicted person exists

because of the age of the convicted person or because of the

physical or mental incompetency of the convicted person.

(b) A guardian of a convicted person may submit motions for the

convicted person under this chapter and is entitled to counsel

otherwise provided to a convicted person under this chapter.

Added by Acts 2003, 78th Leg., ch. 13, Sec. 2, eff. Sept. 1,

2003.

Art. 64.02. NOTICE TO STATE; RESPONSE. (a) On receipt of the

motion, the convicting court shall:

(1) provide the attorney representing the state with a copy of

the motion; and

(2) require the attorney representing the state to take one of

the following actions in response to the motion not later than

the 60th day after the date the motion is served on the attorney

representing the state:

(A) deliver the evidence to the court, along with a description

of the condition of the evidence; or

(B) explain in writing to the court why the state cannot deliver

the evidence to the court.

(b) The convicting court may proceed under Article 64.03 after

the response period described by Subsection (a)(2) has expired,

regardless of whether the attorney representing the state

submitted a response under that subsection.

Added by Acts 2001, 77th Leg., ch. 2, Sec. 2, eff. April 5, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1006, Sec. 3, eff. September 1, 2007.

Art. 64.03. REQUIREMENTS; TESTING. (a) A convicting court may

order forensic DNA testing under this chapter only if:

(1) the court finds that:

(A) the evidence:

(i) still exists and is in a condition making DNA testing

possible; and

(ii) has been subjected to a chain of custody sufficient to

establish that it has not been substituted, tampered with,

replaced, or altered in any material respect; and

(B) identity was or is an issue in the case; and

(2) the convicted person establishes by a preponderance of the

evidence that:

(A) the person would not have been convicted if exculpatory

results had been obtained through DNA testing; and

(B) the request for the proposed DNA testing is not made to

unreasonably delay the execution of sentence or administration of

justice.

(b) A convicted person who pleaded guilty or nolo contendere or,

whether before or after conviction, made a confession or similar

admission in the case may submit a motion under this chapter, and

the convicting court is prohibited from finding that identity was

not an issue in the case solely on the basis of that plea,

confession, or admission, as applicable.

(c) If the convicting court finds in the affirmative the issues

listed in Subsection (a)(1) and the convicted person meets the

requirements of Subsection (a)(2), the court shall order that the

requested forensic DNA testing be conducted. The court may order

the test to be conducted by:

(1) the Department of Public Safety;

(2) a laboratory operating under a contract with the department;

or

(3) on the request of the convicted person, another laboratory

if that laboratory is accredited under Section 411.0205,

Government Code.

(d) If the convicting court orders that the forensic DNA testing

be conducted by a laboratory other than a Department of Public

Safety laboratory or a laboratory under contract with the

department, the State of Texas is not liable for the cost of

testing under this subsection unless good cause for payment of

that cost has been shown. A political subdivision of the state

is not liable for the cost of testing under this subsection,

regardless of whether good cause for payment of that cost has

been shown. If the court orders that the testing be conducted by

a laboratory described by this subsection, the court shall

include in the order requirements that:

(1) the DNA testing be conducted in a timely and efficient

manner under reasonable conditions designed to protect the

integrity of the evidence and the testing process;

(2) the DNA testing employ a scientific method sufficiently

reliable and relevant to be admissible under Rule 702, Texas

Rules of Evidence; and

(3) on completion of the DNA testing, the results of the testing

and all data related to the testing required for an evaluation of

the test results be immediately filed with the court and copies

of the results and data be served on the convicted person and the

attorney representing the state.

(e) The convicting court, not later than the 30th day after the

conclusion of a proceeding under this chapter, shall forward the

results to the Department of Public Safety.

Added by Acts 2001, 77th Leg., ch. 2, Sec. 2, eff. April 5, 2001.

Subsec. (a) amended by Acts 2003, 78th Leg., ch. 13, Sec. 3, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1006, Sec. 4, eff. September 1, 2007.

Art. 64.04. FINDING. After examining the results of testing

under Article 64.03, the convicting court shall hold a hearing

and make a finding as to whether, had the results been available

during the trial of the offense, it is reasonably probable that

the person would not have been convicted.

Added by Acts 2001, 77th Leg., ch. 2, Sec. 2, eff. April 5, 2001.

Amended by Acts 2003, 78th Leg., ch. 13, Sec. 4, eff. Sept. 1,

2003.

Art. 64.05. APPEALS. An appeal under this chapter is to a court

of appeals in the same manner as an appeal of any other criminal

matter, except that if the convicted person was convicted in a

capital case and was sentenced to death, the appeal is a direct

appeal to the court of criminal appeals.

Added by Acts 2001, 77th Leg., ch. 2, Sec. 2, eff. April 5, 2001.

Amended by Acts 2003, 78th Leg., ch. 13, Sec. 5, eff. Sept. 1,

2003.






TITLE 2. CODE OF CRIMINAL PROCEDURE

CHAPTER 101. GENERAL PROVISIONS

CODE OF CRIMINAL PROCEDURE

TITLE 2. CODE OF CRIMINAL PROCEDURE

CHAPTER 101. GENERAL PROVISIONS

Art. 101.001. PURPOSE OF TITLE. (a) This title is enacted as a

part of the state's continuing statutory revision program, begun

by the Texas Legislative Council in 1963 as directed by the

legislature in Chapter 448, Acts of the 58th Legislature, Regular

Session, 1963 (Article 5429b-1, Vernon's Texas Civil Statutes).

The program contemplates a topic-by-topic revision of the state's

general and permanent statute law without substantive change.

(b) Consistent with the objectives of the statutory revision

program, the purpose of this title is to make the law encompassed

by this title more accessible and understandable by:

(1) rearranging the statutes into a more logical order;

(2) employing a format and numbering system designed to

facilitate citation of the law and to accommodate future

expansion of the law;

(3) eliminating repealed, duplicative, unconstitutional, expired,

executed, and other ineffective provisions; and

(4) restating the law in modern American English to the greatest

extent possible.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985.

Art. 101.002. CONSTRUCTION OF TITLE. The Code Construction Act

(Article 5429b-2, Vernon's Texas Civil Statutes) applies to the

construction of each provision in this title, except as otherwise

expressly provided by this title.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985.

Art. 101.003. INTERNAL REFERENCES. In this title:

(1) a reference to a chapter or article without further

identification is a reference to a chapter or article of this

title; and

(2) a reference to a subchapter, article, subsection,

subdivision, paragraph, or other numbered or lettered unit

without further identification is a reference to a unit of the

next larger unit of this title in which the reference appears.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985.



CHAPTER 102. COSTS PAID BY DEFENDANTS

CODE OF CRIMINAL PROCEDURE

TITLE 2. CODE OF CRIMINAL PROCEDURE

CHAPTER 102. COSTS PAID BY DEFENDANTS

SUBCHAPTER A. GENERAL COSTS

Art. 102.001. FEES FOR SERVICES OF PEACE OFFICERS. (a) Repealed

by Acts 1989, 71st Leg., ch. 826, Sec. 2, eff. Sept. 1, 1989.

(b) In addition to fees provided by Subsection (a), a defendant

required to pay fees under this article shall also pay 15 cents

per mile for mileage required of an officer to perform a service

listed in this subsection and to return from performing that

service. If the service provided is the execution of a writ and

the writ is directed to two or more persons or the officer

executes more than one writ in a case, the defendant is required

to pay only mileage actually and necessarily traveled. In

calculating mileage, the officer must use the railroad or the

most practical route by private conveyance. This subsection

applies to:

(1) conveying a prisoner after conviction to the county jail;

(2) conveying a prisoner arrested on a warrant or capias issued

in another county to the court or jail of the county in which the

warrant or capias was issued; and

(3) traveling to execute criminal process, to summon or attach a

witness, and to execute process not otherwise described by this

article.

(c) to (e) Repealed by Acts 1989, 71st Leg., ch. 826, Sec. 2,

eff. Sept. 1, 1989.

(f) An officer who receives fees imposed under Subsection (a)(1)

of this section in a municipal court shall keep separate records

of the funds collected and shall deposit the funds in the

municipal treasury. The officer collecting the fees under

Subsection (a)(1) or (a)(2) of this article in a justice, county,

or district court shall keep separate records of the funds

collected and shall deposit the funds in the county treasury.

(g) Relettered from (e) by Acts 1989, 71st Leg., ch. 2, Sec.

16.01(12), eff. Aug. 28, 1989, and repealed by Acts 1989, 71st

Leg., ch. 826, Sec. 2, eff. Sept. 1, 1989.

(h) The custodian of a municipal or county treasury who receives

fees under Subsection (a)(1) of this article for services

performed by peace officers employed by the state shall remit all

fees to the comptroller of public accounts in the manner directed

by the comptroller. The custodian of a county treasury who

receives fees under Subsection (a)(2) of this article for

services performed by peace officers employed by the state may

retain $2 of the fee for the county and shall forward the

remainder to the comptroller in the manner directed by the

comptroller. All custodians of municipal and county treasuries

who receive fees under Subsection (a)(1) or (a)(2) of this

article shall keep records of the amount of funds collected that

are on deposit with them and, not later than the last day of the

month following each calendar quarter, shall remit to the

comptroller funds collected under Subsection (a)(1) or (a)(2) of

this article during the preceding quarter in a manner directed by

the comptroller. The municipality or county may retain all

interest earned on those funds. The comptroller shall credit

funds received under this subsection to the General Revenue Fund.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985. Subsecs. (a) amended and (e), (f) added by Acts 1987, 70th

Leg., ch. 167, Sec. 4.01(a), eff. Sept. 1, 1987; Subsec. (e)

added by Acts 1987, 70th Leg., ch. 821, Sec. 1, eff. Sept. 1,

1987; Subsecs. (b), (f) amended by and (h) added by Acts 1989,

71st Leg., ch. 347, Sec. 1, eff. Oct. 1, 1989; Subsec. (g)

relettered from Subsec. (e) by Acts 1989, 71st Leg., ch. 2, Sec.

16.01(12), eff. Aug. 28, 1989.

Art. 102.002. WITNESS FEES. (a) Repealed by Acts 1999, 76th

Leg., ch. 580, Sec. 11(a), eff. Sept. 1, 1999.

(b) The justices of the peace and municipal courts shall maintain

a record of and the clerks of district and county courts and

county courts at law shall keep a book and record in the book:

(1) the number and style of each criminal action before the

court;

(2) the name of each witness subpoenaed, attached, or recognized

to testify in the action; and

(3) whether the witness was a witness for the state or for the

defendant.

(c) Except as otherwise provided by this subsection, a defendant

is liable on conviction for the fees provided by this article for

witnesses in the defendant's case. If a defendant convicted of a

misdemeanor does not pay the defendant's fines and costs, the

county or municipality, as appropriate, is liable for the fees

provided by this article for witnesses in the defendant's case.

(d) If a person is subpoenaed as a witness in a criminal case and

fails to appear, the person is liable for the costs of an

attachment, unless he shows good cause to the court why he did

not appear.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985. Subsecs. (a), (b) repealed by Acts 1999, 76th Leg., ch.

580, Sec. 11(a), eff. Sept. 1, 1999; Subsec. (b) amended by Acts

1999, 76th Leg., ch. 1545, Sec. 63, eff. Sept. 1, 1999; Subsec.

(c) repealed by Acts 1999, 76th Leg., ch. 580, Sec. 11(a), eff.

Sept. 1, 1999; Subsec. (c) amended by Acts 1999, 76th Leg., ch.

1545, Sec. 63, eff. Sept. 1, 1999.

Art. 102.004. JURY FEE. (a) A defendant convicted by a jury in a

trial before a justice or municipal court shall pay a jury fee of

$3. A defendant in a justice or municipal court who requests a

trial by jury and who withdraws the request not earlier than 24

hours before the time of trial shall pay a jury fee of $3, if the

defendant is convicted of the offense or final disposition of the

defendant's case is deferred. A defendant convicted by a jury in

a county court, a county court at law, or a district court shall

pay a jury fee of $20.

(b) If two or more defendants are tried jointly in a justice or

municipal court, only one jury fee of $3 may be imposed under

this article. If the defendants sever and are tried separately,

each defendant convicted shall pay a jury fee.

(c) In this article, "conviction" has the meaning assigned by

Section 133.101, Local Government Code.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985. Subsec. (a) amended by Acts 1989, 71st Leg., ch. 1080, Sec.

3, eff. Sept. 1, 1989; amended by Acts 1995, 74th Leg., ch. 122,

Sec. 2, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch.

1545, Sec. 64, eff. Sept. 1, 1999; Subsec. (c) added by Acts

2003, 78th Leg., ch. 209, Sec. 67(a), eff. Jan. 1, 2004.

Art. 102.0045. FEE FOR JURY REIMBURSEMENT TO COUNTIES. (a) A

person convicted of any offense, other than an offense relating

to a pedestrian or the parking of a motor vehicle, shall pay as a

court cost, in addition to all other costs, a fee of $4 to be

used to reimburse counties for the cost of juror services as

provided by Section 61.0015, Government Code.

(b) The clerk of the court shall remit the fees collected under

this article to the comptroller in the manner provided by

Subchapter B, Chapter 133, Local Government Code. The

comptroller shall deposit the fees in the jury service fund.

(c) The jury service fund is created in the state treasury. If,

at any time, the unexpended balance of the jury service fund

exceeds $10 million, the comptroller shall transfer the amount in

excess of $10 million to the fair defense account.

(d) Fees deposited in the jury service fund under this section

are exempt from the application of Section 403.095, Government

Code.

Added by Acts 2005, 79th Leg., Ch.

1360, Sec. 5, eff. September 1, 2005.

Art. 102.005. FEES TO CLERKS. (a) A defendant convicted of an

offense in a county court, a county court at law, or a district

court shall pay for the services of the clerk of the court a fee

of $40.

(b) In this article, a person is considered convicted if:

(1) a sentence is imposed on the person;

(2) the person receives community supervision, including deferred

adjudication; or

(3) the court defers final disposition of the person's case.

(c) Except as provided by Subsection (d), the fee imposed under

Subsection (a) is for all clerical duties performed by the clerk,

including:

(1) filing a complaint or information;

(2) docketing the case;

(3) taxing costs against the defendant;

(4) issuing original writs and subpoenas;

(5) swearing in and impaneling a jury;

(6) receiving and recording the verdict;

(7) filing each paper entered in the case; and

(8) swearing in witnesses in the case.

(d) The fee imposed by law for issuing a certified or

noncertified copy is in addition to the fee imposed by Subsection

(a). The clerk may issue a copy only if a person requests the

copy and pays the appropriate fee as required by Sections

118.011, 118.014, 118.0145, 118.052, 118.060, and 118.0605, Local

Government Code, and Sections 51.318 and 51.319, Government Code.

(e) Repealed by Acts 1999, 76th Leg., ch. 580, Sec. 11(b), eff.

Sept. 1, 1999.

(f) A defendant convicted of an offense in a county court, a

county court at law, or a district court shall pay a fee of $25

for records management and preservation services performed by the

county as required by Chapter 203, Local Government Code. The

fee shall be collected and distributed by the clerk of the court

to the county treasurer, or to an official who discharges the

duties commonly delegated to the county treasurer, for deposit as

follows:

(1) $22.50 to the county records management and preservation

fund for records management and preservation, including

automation, in various county offices; and

(2) $2.50 to the records management and preservation fund of the

clerk of the court for records management and preservation

services performed by the clerk of the court.

(g) A fee deposited in accordance with Subsection (f) may be

used only to provide funds for specific records management and

preservation, including for automation purposes, on approval by

the commissioners court of a budget as provided by Chapter 111,

Local Government Code.

(h) An expenditure from a records management and preservation

fund must comply with Subchapter C, Chapter 262, Local Government

Code.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985. Subsec. (a) amended by Acts 1989, 71st Leg., ch. 1080, Sec.

4, eff. Sept. 1, 1989; Subsec. (d) added by Acts 1993, 73rd Leg.,

ch. 675, Sec. 6, eff. Sept. 1, 1993. Amended by Acts 1995, 74th

Leg., ch. 764, Sec. 1, eff. Aug. 28, 1995. Subsec. (e) repealed

by Acts 1999, 76th Leg., ch. 580, Sec. 11(b), eff. Sept. 1, 1999;

Subsec. (f) amended by Acts 1999, 76th Leg., ch. 1031, Sec. 1,

eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

804, Sec. 2, eff. June 17, 2005.

Art. 102.006. FEES IN EXPUNCTION PROCEEDINGS. (a) In addition

to any other fees required by other law and except as provided by

Subsection (b), a petitioner seeking expunction of a criminal

record shall pay the following fees:

(1) the fee charged for filing an ex parte petition in a civil

action in district court;

(2) $1 plus postage for each certified mailing of notice of the

hearing date; and

(3) $2 plus postage for each certified mailing of certified

copies of an order of expunction.

(b) The fees under Subsection (a) shall be waived if:

(1) the petitioner seeks expunction of a criminal record that

relates to an arrest for an offense of which the person was

acquitted, other than an acquittal for an offense described by

Article 55.01(c); and

(2) the petition for expunction is filed not later than the 30th

day after the date of the acquittal.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985.

Amended by:

Acts 2005, 79th Leg., Ch.

886, Sec. 4, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

140, Sec. 1, eff. September 1, 2009.

Art. 102.007. FEE FOR COLLECTING AND PROCESSING SIGHT ORDER. (a)

A county attorney, district attorney, or criminal district

attorney may collect a fee if his office collects and processes a

check or similar sight order if the check or similar sight order:

(1) has been issued or passed in a manner that makes the issuance

or passing an offense under:

(A) Section 31.03, Penal Code;

(B) Section 31.04, Penal Code; or

(C) Section 32.41, Penal Code; or

(2) has been forged, as defined by Section 32.21, Penal Code.

(b) The county attorney, district attorney, or criminal district

attorney may collect the fee from any person who is a party to

the offense described in Subsection (a).

(c) The amount of the fee may not exceed:

(1) $10 if the face amount of the check or sight order does not

exceed $10;

(2) $15 if the face amount of the check or sight order is greater

than $10 but does not exceed $100;

(3) $30 if the face amount of the check or sight order is greater

than $100 but does not exceed $300;

(4) $50 if the face amount of the check or sight order is greater

than $300 but does not exceed $500; and

(5) $75 if the face amount of the check or sight order is greater

than $500.

(d) If the person from whom the fee is collected was a party to

the offense of forgery, as defined by Section 32.21, Penal Code,

committed by altering the face amount of the check or sight

order, the face amount as altered governs for the purposes of

determining the amount of the fee.

(e) In addition to the collection fee specified in Subsection (c)

of this article, the county attorney, district attorney, or

criminal district attorney may collect the fee authorized by

Section 3.506, Business & Commerce Code, for the benefit of

the holder of a check or its assignee, agent, representative, or

any other person retained by the holder to seek collection of the

check.

(f) Fees collected under Subsection (c) of this article shall be

deposited in the county treasury in a special fund to be

administered by the county attorney, district attorney, or

criminal district attorney. Expenditures from this fund shall be

at the sole discretion of the attorney and may be used only to

defray the salaries and expenses of the prosecutor's office, but

in no event may the county attorney, district attorney, or

criminal district attorney supplement his or her own salary from

this fund.

(g) In addition to the collection fee specified in Subsections

(b) and (c), the issuer of a check or similar sight order that

has been issued or passed as described by Subsection (a)(1) is

liable for a fee in an amount equal to the costs of delivering

notification by registered or certified mail with return receipt

requested. The fee under this subsection must be collected in

all cases described by Subsection (a)(1), and on receipt of proof

of the actual costs expended, the fee shall be remitted to the

holder of the check or similar sight order.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985. Subsec. (e) amended by and Subsec. (f) added by Acts 1991,

72nd Leg., ch. 396, Sec. 2, eff. Sept. 1, 1991; Subsec. (c)

amended by Acts 1997, 75th Leg., ch. 256, Sec. 1, eff. Sept. 1,

1997; amended by Acts 1999, 76th Leg., ch. 49, Sec. 1, eff. Sept.

1, 1999; Subsec. (e) amended by Acts 2001, 77th Leg., ch. 1420,

Sec. 2.001(b), eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

976, Sec. 3, eff. September 1, 2007.

Art. 102.0071. JUSTICE COURT DISHONORED CHECK. On conviction in

justice court of an offense under Section 32.41, Penal Code, or

an offense under Section 31.03 or 31.04, Penal Code, in which it

is shown that the defendant committed the offense by issuing or

passing a check that was subsequently dishonored, the court may

collect from the defendant and pay to the holder of the check the

fee permitted by Section 3.506, Business & Commerce Code.

Added by Acts 1991, 72nd Leg., ch. 396, Sec. 2, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 2.001(c),

eff. Sept. 1, 2001.

Art. 102.008. FEES FOR SERVICES OF PROSECUTORS. (a) Except as

provided by Subsection (b), a defendant convicted of a

misdemeanor or a gambling offense shall pay a fee of $25 for the

trying of the case by the district or county attorney. If the

court appoints an attorney to represent the state in the absence

of the district or county attorney, the appointed attorney is

entitled to the fee otherwise due.

(b) No fee for the trying of a case may be charged against a

defendant prosecuted in a justice court for violation of a penal

statute or of the Uniform Act Regulating Traffic on Highways.

(c) If two or more defendants are tried jointly, only one fee may

be charged under this article. If the defendants sever and are

tried separately, each defendant shall pay the fee.

(d) A defendant is liable for fees imposed by Subsection (a) if

the defendant is convicted of an offense and:

(1) the defendant does not appeal the conviction; or

(2) the conviction is affirmed on appeal.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985. Sec. (a) amended by Acts 1989, 71st Leg., ch. 1080, Sec. 5,

eff. Sept. 1, 1989.

Art. 102.009. COURT COSTS IN CERTAIN COUNTIES. In counties with

a population of 3.3 million or more, the commissioners court may

set court costs for persons convicted of a Class C misdemeanor in

the justice courts. Court costs set as provided by this article

may not exceed $7 for each conviction.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 9, eff.

Sept. 1, 2001.

Art. 102.011. FEES FOR SERVICES OF PEACE OFFICERS. (a) A

defendant convicted of a felony or a misdemeanor shall pay the

following fees for services performed in the case by a peace

officer:

(1) $5 for issuing a written notice to appear in court following

the defendant's violation of a traffic law, municipal ordinance,

or penal law of this state, or for making an arrest without a

warrant;

(2) $50 for executing or processing an issued arrest warrant,

capias, or capias pro fine with the fee imposed for the services

of:

(A) the law enforcement agency that executed the arrest warrant

or capias, if the agency requests of the court, not later than

the 15th day after the date of the execution of the arrest

warrant or capias, the imposition of the fee on conviction; or

(B) the law enforcement agency that processed the arrest warrant

or capias, if:

(i) the arrest warrant or capias was not executed; or

(ii) the executing law enforcement agency failed to request the

fee within the period required by Paragraph (A) of this

subdivision;

(3) $5 for summoning a witness;

(4) $35 for serving a writ not otherwise listed in this article;

(5) $10 for taking and approving a bond and, if necessary,

returning the bond to the courthouse;

(6) $5 for commitment or release;

(7) $5 for summoning a jury, if a jury is summoned; and

(8) $8 for each day's attendance of a prisoner in a habeas

corpus case if the prisoner has been remanded to custody or held

to bail.

(b) In addition to fees provided by Subsection (a) of this

article, a defendant required to pay fees under this article

shall also pay 29 cents per mile for mileage required of an

officer to perform a service listed in this subsection and to

return from performing that service. If the service provided is

the execution of a writ and the writ is directed to two or more

persons or the officer executes more than one writ in a case, the

defendant is required to pay only mileage actually and

necessarily traveled. In calculating mileage, the officer must

use the railroad or the most practical route by private

conveyance. The defendant shall also pay all necessary and

reasonable expenses for meals and lodging incurred by the officer

in the performance of services under this subsection, to the

extent such expenses meet the requirements of Section 611.001,

Government Code. This subsection applies to:

(1) conveying a prisoner after conviction to the county jail;

(2) conveying a prisoner arrested on a warrant or capias issued

in another county to the court or jail of the county; and

(3) traveling to execute criminal process, to summon or attach a

witness, and to execute process not otherwise described by this

article.

(c) If an officer attaches a witness on the order of a court

outside the county, the defendant shall pay $10 per day or part

of a day spent by the officer conveying the witness and actual

necessary expenses for travel by the most practical public

conveyance. In order to receive expenses under this subsection,

the officer must make a sworn statement of the expenses and the

judge issuing the attachment must approve the statement.

(d) A defendant shall pay for the services of a sheriff or

constable who serves process and attends an examining trial in a

felony or a misdemeanor case the same fees allowed for those

services in the trial of a felony or a misdemeanor, not to exceed

$5.

(e) A fee under Subsection (a)(1) or (a)(2) of this article shall

be assessed on conviction, regardless of whether the defendant

was also arrested at the same time for another offense, and shall

be assessed for each arrest made of a defendant arising out of

the offense for which the defendant has been convicted.

(i) In addition to fees provided by Subsections (a) through (g)

of this article, a defendant required to pay fees under this

article shall also pay the costs of overtime paid to a peace

officer for time spent testifying in the trial of the case or for

traveling to or from testifying in the trial of the case.

(j) In this article, "conviction" has the meaning assigned by

Section 133.101, Local Government Code.

Added by Acts 1987, 70th Leg., ch. 821, Sec. 2, eff. Sept. 1,

1987. Subsecs. (a), (e), (f), amended by Acts 1989, 71st Leg.,

ch. 826, Sec. 1, eff. Sept. 1, 1989; Subsec. (a) amended by Acts

1991, 72nd Leg., ch. 575, Sec. 1, eff. Sept. 1, 1991; Subsecs.

(a), (d) amended by Acts 1993, 73rd Leg., ch. 988, Sec. 2.04(a),

eff. Sept. 1, 1993; Subsec. (b) amended by Acts 1995, 74th Leg.,

ch. 560, Sec. 1, eff. Sept. 1, 1995; Subsec. (i) added by Acts

1995, 74th Leg., ch. 267, Sec. 1, eff. Sept. 1, 1995; Subsec. (a)

amended by Acts 1999, 76th Leg., ch. 44, Sec. 1, eff. Sept. 1,

1999; Subsecs. (f) to (h) repealed by by Acts 2003, 78th Leg.,

ch. 209, Sec. 85(a)(5), eff. Jan. 1, 2004; Subsec. (j) added by

Acts 2003, 78th Leg., ch. 209, Sec. 68(a), eff. Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1263, Sec. 20, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1263, Sec. 21, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 6.008, eff. September 1, 2009.

Art. 102.012. FEES FOR PRETRIAL INTERVENTION PROGRAMS. (a) A

court that authorizes a defendant to participate in a pretrial

intervention program established under Section 76.011, Government

Code, may order the defendant to pay to the court a supervision

fee in an amount not more than $60 per month as a condition of

participating in the program.

(b) In addition to or in lieu of the supervision fee authorized

by Subsection (a), the court may order the defendant to pay or

reimburse a community supervision and corrections department for

any other expense that is:

(1) incurred as a result of the defendant's participation in the

pretrial intervention program, other than an expense described by

Article 102.0121; or

(2) necessary to the defendant's successful completion of the

program.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 25, Sec. 20, eff.

June 18, 1990. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

7.16, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

91, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1226, Sec. 1, eff. September 1, 2007.

Art. 102.0121. FEES FOR CERTAIN EXPENSES RELATED TO PRETRIAL

INTERVENTION PROGRAMS. (a) A district attorney, criminal

district attorney, or county attorney may collect a fee in an

amount not to exceed $500 to be used to reimburse a county for

expenses, including expenses of the district attorney's, criminal

district attorney's, or county attorney's office, related to a

defendant's participation in a pretrial intervention program

offered in that county.

(b) The district attorney, criminal district attorney, or county

attorney may collect the fee from any defendant who participates

in a pretrial intervention program administered in any part by

the attorney's office.

(c) Fees collected under this article shall be deposited in the

county treasury in a special fund to be used solely to administer

the pretrial intervention program. An expenditure from the fund

may be made only in accordance with a budget approved by the

commissioners court.

Added by Acts 2007, 80th Leg., R.S., Ch.

1226, Sec. 2, eff. September 1, 2007.

Art. 102.013. COURT COSTS; CRIME STOPPERS ASSISTANCE ACCOUNT.

(a) The legislature shall appropriate funds from the crime

stoppers assistance account to the Criminal Justice Division of

the Governor's Office. The Criminal Justice Division may use 10

percent of the funds for the operation of the toll-free telephone

service under Section 414.012, Government Code, and shall

distribute the remainder of the funds only to crime stoppers

organizations. The Criminal Justice Division may adopt a budget

and rules to implement the distribution of these funds.

(b) All funds distributed by the Criminal Justice Division under

Subsection (a) of this article are subject to audit by the state

auditor. All funds collected or distributed are subject to audit

by the Governor's Division of Planning Coordination.

(c) In this article, "crime stoppers organization" has the

meaning assigned by Section 414.001, Government Code.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 28, Sec. 1, eff.

Sept. 6, 1990. Renumbered from art. 102.012 by Acts 1991, 72nd

Leg., ch. 16, Sec. 19.01(7), eff. Aug. 26, 1991. Subsec. (e)

amended by Acts 1991, 72nd Leg., ch. 727, Sec. 2, eff. Sept. 1,

1991; Subsec. (g) amended by Acts 1993, 73rd Leg., ch. 807, Sec.

2, eff. Aug. 30, 1993; Subsecs. (g), (i) amended by Acts 1997,

75th Leg., ch. 700, Sec. 13, eff. Sept. 1, 1997. Amended by Acts

1997, 75th Leg., ch. 1100, Sec. 1, eff. Sept. 1, 1997.

Art. 102.014. COURT COSTS FOR CHILD SAFETY FUND IN

MUNICIPALITIES. (a) The governing body of a municipality with a

population greater than 850,000 according to the most recent

federal decennial census that has adopted an ordinance,

regulation, or order regulating the stopping, standing, or

parking of vehicles as allowed by Section 542.202, Transportation

Code, or Chapter 682, Transportation Code, shall by order assess

a court cost on each parking violation not less than $2 and not

to exceed $5. The court costs under this subsection shall be

collected in the same manner that other fines in the case are

collected.

(b) The governing body of a municipality with a population less

than 850,000 according to the most recent federal decennial

census that has adopted an ordinance, regulation, or order

regulating the stopping, standing, or parking of vehicles as

allowed by Section 542.202, Transportation Code, or Chapter 682,

Transportation Code, may by order assess a court cost on each

parking violation not to exceed $5. The additional court cost

under this subsection shall be collected in the same manner that

other fines in the case are collected.

(c) A person convicted of an offense under Subtitle C, Title 7,

Transportation Code, when the offense occurs within a school

crossing zone as defined by Section 541.302 of that code, shall

pay as court costs $25 in addition to other taxable court costs.

A person convicted of an offense under Section 545.066,

Transportation Code, shall pay as court costs $25 in addition to

other taxable court costs. The additional court costs under this

subsection shall be collected in the same manner that other fines

and taxable court costs in the case are collected and shall be

assessed only in a municipality.

(d) A person convicted of an offense under Section 25.093 or

25.094, Education Code, shall pay as taxable court costs $20 in

addition to other taxable court costs. The additional court costs

under this subsection shall be collected in the same manner that

other fines and taxable court costs in the case are collected.

(e) In this article, a person is considered to have been

convicted in a case if the person would be considered to have

been convicted under Section 133.101, Local Government Code.

(f) In a municipality with a population greater than 850,000

according to the most recent federal decennial census, the

officer collecting the costs in a municipal court case shall

deposit money collected under this article in the municipal child

safety trust fund established as required by Chapter 106, Local

Government Code.

(g) In a municipality with a population less than 850,000

according to the most recent federal decennial census, the money

collected under this article in a municipal court case must be

used for a school crossing guard program if the municipality

operates one. If the municipality does not operate a school

crossing guard program or if the money received from court costs

from municipal court cases exceeds the amount necessary to fund

the school crossing guard program, the municipality may:

(1) deposit the additional money in an interest-bearing account;

(2) expend the additional money for programs designed to enhance

child safety, health, or nutrition, including child abuse

prevention and intervention and drug and alcohol abuse

prevention; or

(3) expend the additional money for programs designed to enhance

public safety and security.

(h) Money collected under this article in a justice, county, or

district court shall be used to fund school crossing guard

programs in the county where they are collected. If the county

does not operate a school crossing guard program, the county may:

(1) remit fee revenues to school districts in its jurisdiction

for the purpose of providing school crossing guard services;

(2) fund programs the county is authorized by law to provide

which are designed to enhance child safety, health, or nutrition,

including child abuse prevention and intervention and drug and

alcohol abuse prevention;

(3) provide funding to the sheriff's department for

school-related activities;

(4) provide funding to the county juvenile probation department;

or

(5) deposit the money in the general fund of the county.

(i) Each collecting officer shall keep separate records of money

collected under this article.

Added by Acts 1991, 72nd Leg., ch. 830, Sec. 2, eff. July 1,

1991. Subsec. (e) amended by Acts 1995, 74th Leg., ch. 76, Sec.

10.03, eff. Sept. 1, 1995; Subsec. (c) amended by Acts 1997, 75th

Leg., ch. 50, Sec. 1, eff. Sept. 1, 1997; amended by Acts 1997,

75th Leg., ch. 165, Sec. 6.05, eff. Sept. 1, 1997. Amended by

Acts 1997, 75th Leg., ch. 1384, Sec. 1, eff. Sept. 1, 1997;

Subsec. (c) amended by Acts 2001, 77th Leg., ch. 983, Sec. 1;

Subsec. (d) amended by Acts 2001, 77th Leg., ch. 1514, Sec. 10,

eff. Sept. 1, 2001; Subsec. (e) amended by Acts 2003, 78th Leg.,

ch. 209, Sec. 69(a), eff. Jan. 1, 2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

162, Sec. 1, eff. May 26, 2009.

Art. 102.016. COSTS FOR BREATH ALCOHOL TESTING PROGRAM. (a) The

custodians of municipal and county treasuries may deposit funds

collected under this article in interest-bearing accounts and

retain for the municipality or county interest earned on the

funds. The custodians shall keep records of funds received and

disbursed under this article and shall provide a yearly report of

all funds received and disbursed under this article to the

comptroller, the Department of Public Safety, and to each agency

in the county served by the court that participates in or

maintains a certified breath alcohol testing program. The

comptroller shall approve the form of the report.

(b) The custodian of a municipal or county treasury in a county

that maintains a certified breath alcohol testing program but

does not use the services of a certified technical supervisor

employed by the department may, to defray the costs of

maintaining and supporting a certified breath alcohol testing

program, retain $22.50 of each court cost collected under Section

133.102, Local Government Code, on conviction of an offense under

Chapter 49, Penal Code, other than an offense that is a Class C

misdemeanor.

(c) The legislature may appropriate money deposited to the credit

of the breath alcohol testing account in the general revenue fund

under this subsection to the Department of Public Safety for use

by the department in the implementation, administration, and

maintenance of the statewide certified breath alcohol testing

program.

(d) The Department of Public Safety shall maintain a list of

counties that do not use the services of a certified technical

supervisor employed by the department.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 5.03(a),

eff. Sept. 1, 1991. Subsec. (a) amended by Acts 1993, 73rd Leg.,

ch. 900, Sec. 3.03, eff. Sept. 1, 1994. Amended by Acts 1997,

75th Leg., ch. 1100, Sec. 2, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1204, Sec. 1, eff. September 1, 2009.

Art. 102.0169. COURT COSTS; COUNTY AND DISTRICT COURT TECHNOLOGY

FUND. (a) A defendant convicted of a criminal offense in a

county court, statutory county court, or district court shall pay

a $4 county and district court technology fee as a cost of court.

(b) In this article, a person is considered convicted if:

(1) a sentence is imposed on the person;

(2) the person receives community supervision, including

deferred adjudication; or

(3) the court defers final disposition of the person's case.

(c) The clerks of the courts described by Subsection (a) shall

collect the costs and pay them to the county treasurer or to any

other official who discharges the duties commonly delegated to

the county treasurer, as appropriate, for deposit in a fund to be

known as the county and district court technology fund.

(d) A fund designated by this article may be used only to

finance:

(1) the cost of continuing education and training for county

court, statutory county court, or district court judges and

clerks regarding technological enhancements for those courts; and

(2) the purchase and maintenance of technological enhancements

for a county court, statutory county court, or district court,

including:

(A) computer systems;

(B) computer networks;

(C) computer hardware;

(D) computer software;

(E) imaging systems;

(F) electronic kiosks; and

(G) docket management systems.

(e) The county and district court technology fund shall be

administered by or under the direction of the commissioners court

of the county.

Added by Acts 2009, 81st Leg., R.S., Ch.

1183, Sec. 1, eff. September 1, 2009.

Art. 102.017. COURT COSTS; COURTHOUSE SECURITY FUND; MUNICIPAL

COURT BUILDING SECURITY FUND; JUSTICE COURT BUILDING SECURITY

FUND. (a) A defendant convicted of a felony offense in a

district court shall pay a $5 security fee as a cost of court.

(b) A defendant convicted of a misdemeanor offense in a county

court, county court at law, or district court shall pay a $3

security fee as a cost of court. A defendant convicted of a

misdemeanor offense in a justice court shall pay a $4 security

fee as a cost of court. The governing body of a municipality by

ordinance may create a municipal court building security fund and

may require a defendant convicted of a misdemeanor offense in a

municipal court to pay a $3 security fee as a cost of court.

(c) In this article, a person is considered convicted if:

(1) a sentence is imposed on the person;

(2) the person receives community supervision, including deferred

adjudication; or

(3) the court defers final disposition of the person's case.

(d) Except as provided by Subsection (d-2), the clerks of the

respective courts shall collect the costs and pay them to the

county or municipal treasurer, as appropriate, or to any other

official who discharges the duties commonly delegated to the

county or municipal treasurer, as appropriate, for deposit in a

fund to be known as the courthouse security fund or a fund to be

known as the municipal court building security fund, as

appropriate. Money deposited in a courthouse security fund may

be used only for security personnel, services, and items related

to buildings that house the operations of district, county, or

justice courts, and money deposited in a municipal court building

security fund may be used only for security personnel, services,

and items related to buildings that house the operations of

municipal courts. For purposes of this subsection, operations of

a district, county, or justice court include the activities of

associate judges, masters, magistrates, referees, hearing

officers, criminal law magistrate court judges, and masters in

chancery appointed under:

(1) Section 61.311, Alcoholic Beverage Code;

(2) Section 51.04(g) or Chapter 201, Family Code;

(3) Section 574.0085, Health and Safety Code;

(4) Section 33.71, Tax Code;

(5) Chapter 54, Government Code; or

(6) Rule 171, Texas Rules of Civil Procedure.

(d-1) For purposes of this article, the term "security

personnel, services, and items" includes:

(1) the purchase or repair of X-ray machines and conveying

systems;

(2) handheld metal detectors;

(3) walkthrough metal detectors;

(4) identification cards and systems;

(5) electronic locking and surveillance equipment;

(6) bailiffs, deputy sheriffs, deputy constables, or contract

security personnel during times when they are providing

appropriate security services;

(7) signage;

(8) confiscated weapon inventory and tracking systems;

(9) locks, chains, alarms, or similar security devices;

(10) the purchase or repair of bullet-proof glass; and

(11) continuing education on security issues for court personnel

and security personnel.

(d-2)(1) This subsection applies only to a justice court located

in a county in which one or more justice courts are located in a

building that is not the county courthouse.

(2) The county treasurer shall deposit one-fourth of the cost of

court collected under Subsection (b) in a justice court described

by Subdivision (1) into a fund to be known as the justice court

building security fund. A fund designated by this subsection may

be used only for the purpose of providing security personnel,

services, and items for a justice court located in a building

that is not the county courthouse.

(e) The courthouse security fund and the justice court building

security fund shall be administered by or under the direction of

the commissioners court. The municipal court building fund shall

be administered by or under the direction of the governing body

of the municipality.

(f) A local administrative judge shall provide to the Office of

Court Administration of the Texas Judicial System a written

report regarding any security incident involving court security

that occurs in or around a building housing a court for which the

judge serves as local administrative judge not later than the

third business day after the date the incident occurred.

Added by Acts 1993, 73rd Leg., ch. 818, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 764, Sec. 2, eff. Aug.

28, 1995; Subsecs. (a), (b), (d) amended by Acts 1997, 75th Leg.,

ch. 12, Sec. 1, eff. Sept. 1, 1997; Subsec. (d) amended by Acts

1999, 76th Leg., ch. 110, Sec. 1, eff. May 17, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

83, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1087, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1087, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

221, Sec. 1, eff. September 1, 2007.

Art. 102.0171. COURT COSTS: JUVENILE DELINQUENCY PREVENTION

FUNDS. (a) A defendant convicted of an offense under Section

28.08, Penal Code, in a county court, county court at law, or

district court shall pay a $50 juvenile delinquency prevention

and graffiti eradication fee as a cost of court.

(b) In this article, a person is considered convicted if:

(1) a sentence is imposed on the person;

(2) the person receives community supervision, including deferred

adjudication; or

(3) the court defers final disposition of the person's case.

(c) The clerks of the respective courts shall collect the costs

and pay them to the county treasurer or to any other official who

discharges the duties commonly delegated to the county treasurer

for deposit in a fund to be known as the county juvenile

delinquency prevention fund. A fund designated by this

subsection may be used only to:

(1) repair damage caused by the commission of offenses under

Section 28.08, Penal Code;

(2) provide educational and intervention programs and materials,

including printed educational materials for distribution to

primary and secondary school students, designed to prevent

individuals from committing offenses under Section 28.08, Penal

Code;

(3) provide to the public rewards for identifying and aiding in

the apprehension and prosecution of offenders who commit offenses

under Section 28.08, Penal Code;

(4) provide funding for teen recognition and teen recreation

programs;

(5) provide funding for local teen court programs;

(6) provide funding for the local juvenile probation department;

and

(7) provide educational and intervention programs designed to

prevent juveniles from engaging in delinquent conduct.

(d) The county juvenile delinquency prevention fund shall be

administered by or under the direction of the commissioners

court.

Added by Acts 1997, 75th Leg., ch. 593, Sec. 2, eff. Sept. 1,

1997.

Section heading amended by Acts 2003, 78th Leg., ch. 601, Sec. 1,

eff. Sept. 1, 2003; Subsecs. (c) and (d) amended by Acts 2003,

78th Leg., ch. 601, Sec. 2, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1053, Sec. 3, eff. September 1, 2007.

Art. 102.0172. COURT COSTS; MUNICIPAL COURT TECHNOLOGY FUND. (a)

The governing body of a municipality by ordinance may create a

municipal court technology fund and may require a defendant

convicted of a misdemeanor offense in a municipal court or

municipal court of record to pay a technology fee not to exceed

$4 as a cost of court.

(b) In this article, a person is considered convicted if:

(1) a sentence is imposed on the person;

(2) the person is placed on community supervision, including

deferred adjudication community supervision; or

(3) the court defers final disposition of the person's case.

(c) The municipal court clerk shall collect the costs and pay the

funds to the municipal treasurer, or to any other official who

discharges the duties commonly delegated to the municipal

treasurer, for deposit in a fund to be known as the municipal

court technology fund.

(d) A fund designated by this article may be used only to finance

the purchase of or to maintain technological enhancements for a

municipal court or municipal court of record, including:

(1) computer systems;

(2) computer networks;

(3) computer hardware;

(4) computer software;

(5) imaging systems;

(6) electronic kiosks;

(7) electronic ticket writers; and

(8) docket management systems.

(e) The municipal court technology fund shall be administered by

or under the direction of the governing body of the municipality.

(f) Repealed by Acts 2003, 78th Leg., ch. 502, Sec. 2, eff. Sept.

1, 2003.

Added by Acts 1999, 76th Leg., ch. 285, Sec. 1, eff. Sept. 1,

1999; Subsec. (d) amended by Acts 2003, 78th Leg., ch. 502, Sec.

1, eff. Sept. 1, 2003; Subsec. (f) repealed by Acts 2003, 78th

Leg., ch. 502, Sec. 2, eff. Sept. 1, 2003.

Art. 102.0173. COURT COSTS; JUSTICE COURT TECHNOLOGY FUND. (a)

The commissioners court of a county by order shall create a

justice court technology fund. A defendant convicted of a

misdemeanor offense in justice court shall pay a $4 justice court

technology fee as a cost of court for deposit in the fund.

(b) In this article, a person is considered convicted if:

(1) a sentence is imposed on the person; or

(2) the court defers final disposition of the person's case.

(c) The justice court clerk shall collect the costs and pay the

funds to the county treasurer, or to any other official who

discharges the duties commonly delegated to the county treasurer,

for deposit in a fund to be known as the justice court technology

fund.

(d) A fund designated by this article may be used only to

finance:

(1) the cost of continuing education and training for justice

court judges and clerks regarding technological enhancements for

justice courts; and

(2) the purchase and maintenance of technological enhancements

for a justice court, including:

(A) computer systems;

(B) computer networks;

(C) computer hardware;

(D) computer software;

(E) imaging systems;

(F) electronic kiosks;

(G) electronic ticket writers; and

(H) docket management systems.

(e) The justice court technology fund shall be administered by or

under the direction of the commissioners court of the county.

(f) Repealed by Acts 2005, 79th Leg., Ch. 240, Sec. 3, eff.

September 1, 2005.

Added by Acts 2001, 77th Leg., ch. 977, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

240, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

240, Sec. 3, eff. September 1, 2005.

Art. 102.0174. COURT COSTS; JUVENILE CASE MANAGER FUND. (a) In

this article, "fund" means a juvenile case manager fund.

(b) The governing body of a municipality by ordinance may create

a juvenile case manager fund and may require a defendant

convicted of a fine-only misdemeanor offense in a municipal court

to pay a juvenile case manager fee not to exceed $5 as a cost of

court.

(c) The commissioners court of a county by order may create a

juvenile case manager fund and may require a defendant convicted

of a fine-only misdemeanor offense in a justice court, county

court, or county court at law to pay a juvenile case manager fee

not to exceed $5 as a cost of court.

(d) The ordinance or order must authorize the judge or justice

to waive the fee required by Subsection (b) or (c) in a case of

financial hardship.

(e) In this article, a defendant is considered convicted if:

(1) a sentence is imposed on the defendant;

(2) the defendant receives deferred disposition, including

deferred proceedings under Article 45.052 or 45.053; or

(3) the defendant receives deferred adjudication in county

court.

(f) The clerks of the respective courts shall collect the costs

and pay them to the county or municipal treasurer, as applicable,

or to any other official who discharges the duties commonly

delegated to the county or municipal treasurer for deposit in the

fund.

(g) A fund created under this section may be used only to

finance the salary and benefits of a juvenile case manager

employed under Article 45.056.

(h) A fund must be administered by or under the direction of the

commissioners court or under the direction of the governing body

of the municipality.

Added by Acts 2005, 79th Leg., Ch.

949, Sec. 35, eff. September 1, 2005.

Art. 102.0178. COSTS ATTENDANT TO CERTAIN INTOXICATION AND DRUG

CONVICTIONS. (a) In addition to other costs on conviction

imposed by this chapter, a person shall pay $60 as a court cost

on conviction of an offense punishable as a Class B misdemeanor

or any higher category of offense under:

(1) Chapter 49, Penal Code; or

(2) Chapter 481, Health and Safety Code.

(b) For purposes of this article, a person is considered to have

been convicted if:

(1) a sentence is imposed; or

(2) the defendant receives community supervision or deferred

adjudication.

(c) Court costs under this article are collected in the same

manner as other fines or costs. An officer collecting the costs

shall keep separate records of the funds collected as costs under

this article and shall deposit the funds in the county treasury,

as appropriate.

(d) The custodian of a county treasury shall:

(1) keep records of the amount of funds on deposit collected

under this article; and

(2) except as provided by Subsection (e), send to the

comptroller before the last day of the first month following each

calendar quarter the funds collected under this article during

the preceding quarter.

(e) A county is entitled to:

(1) if the custodian of the county treasury complies with

Subsection (d), retain 10 percent of the funds collected under

this article by an officer of the county during the calendar

quarter as a service fee; and

(2) if the county has established a drug court program or

establishes a drug court program before the expiration of the

calendar quarter, retain in addition to the 10 percent authorized

by Subdivision (1) another 50 percent of the funds collected

under this article by an officer of the county during the

calendar quarter to be used exclusively for the development and

maintenance of drug court programs operated within the county.

(f) If no funds due as costs under this article are deposited in

a county treasury in a calendar quarter, the custodian of the

treasury shall file the report required for the quarter in the

regular manner and must state that no funds were collected.

(g) The comptroller shall deposit the funds received under this

article to the credit of the drug court account in the general

revenue fund to help fund drug court programs established under

Chapter 469, Health and Safety Code. The legislature shall

appropriate money from the account solely to the criminal justice

division of the governor's office for distribution to drug court

programs that apply for the money.

(h) Funds collected under this article are subject to audit by

the comptroller.

Added by Acts 2007, 80th Leg., R.S., Ch.

625, Sec. 8, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

902, Sec. 1, eff. September 1, 2009.

Art. 102.018. COSTS ATTENDANT TO INTOXICATION CONVICTIONS. (a)

Except as provided by Subsection (d) of this article, on

conviction of an offense relating to the driving or operating of

a motor vehicle under Section 49.04, Penal Code, the court shall

impose a cost of $15 on a defendant if, subsequent to the arrest

of the defendant, a law enforcement agency visually recorded the

defendant with an electronic device. Costs imposed under this

subsection are in addition to other court costs and are due

whether or not the defendant is granted probation in the case.

The court shall collect the costs in the same manner as other

costs are collected in the case.

(b) Except as provided by Subsection (d) of this article, on

conviction of an offense relating to the driving or operating of

a motor vehicle punishable under Section 49.04(b), Penal Code,

the court shall impose as a cost of court on the defendant an

amount that is equal to the cost of an evaluation of the

defendant performed under Section 13(a), Article 42.12, of this

code. Costs imposed under this subsection are in addition to

other court costs and are due whether or not the defendant is

granted probation in the case, except that if the court

determines that the defendant is indigent and unable to pay the

cost, the court may waive the imposition of the cost.

(c)(1) Except as provided by Subsection (d) of this article, if a

person commits an offense under Chapter 49, Penal Code, and as a

direct result of the offense the person causes an incident

resulting in an accident response by a public agency, the person

is liable on conviction for the offense for the reasonable

expense to the agency of the accident response. In this article,

a person is considered to have been convicted in a case if:

(A) sentence is imposed;

(B) the defendant receives probation or deferred adjudication; or

(C) the court defers final disposition of the case.

(2) The liability authorized by this subsection may be

established by civil suit; however, if a determination is made

during a criminal trial that a person committed an offense under

Chapter 49, Penal Code, and as a direct result of the offense the

person caused an incident resulting in an accident response by a

public agency, the court may include the obligation for the

liability as part of the judgment. A judgment that includes such

an obligation is enforceable as any other judgment.

(3) The liability is a debt of the person to the public agency,

and the public agency may collect the debt in the same manner as

the public agency collects an express or implied contractual

obligation to the agency.

(4) A person's liability under this subsection for the reasonable

expense of an accident response may not exceed $1,000 for a

particular incident. For the purposes of this subdivision, a

reasonable expense for an accident response includes only those

costs to the public agency arising directly from an accident

response to a particular incident, such as the cost of providing

police, fire-fighting, rescue, ambulance, and emergency medical

services at the scene of the incident and the salaries of the

personnel of the public agency responding to the incident.

(5) A bill for the expense of an accident response sent to a

person by a public agency under this subsection must contain an

itemized accounting of the components of the total charge. A bill

that complies with this subdivision is prima facie evidence of

the reasonableness of the costs incurred in the accident response

to which the bill applies.

(6) A policy of motor vehicle insurance delivered, issued for

delivery, or renewed in this state may not cover payment of

expenses charged to a person under this subsection.

(7) In this subsection, "public agency" means the state, a

county, a municipality district, or a public authority located in

whole or in part in this state that provides police,

fire-fighting, rescue, ambulance, or emergency medical services.

(d) Subsections (a), (b), and (c) of this article do not apply to

an offense under Section 49.02 or 49.03, Penal Code.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 1.07, eff. Sept. 1,

1994. Renumbered from art. 102.017 by Acts 1995, 74th Leg., ch.

76, Sec. 17.01(4), eff. Sept. 1, 1995.

Art. 102.0185. ADDITIONAL COSTS ATTENDANT TO INTOXICATION

CONVICTIONS: EMERGENCY MEDICAL SERVICES, TRAUMA FACILITIES, AND

TRAUMA CARE SYSTEMS. (a) In addition to the costs on conviction

imposed by Articles 102.016 and 102.018, a person convicted of an

offense under Chapter 49, Penal Code, except for Sections 49.02

and 49.031, shall pay $100 on conviction of the offense.

(b) Costs imposed under this article are imposed without regard

to whether the defendant is placed on community supervision after

being convicted of the offense or receives deferred disposition

or deferred adjudication for the offense.

(c) Costs imposed under this article are collected in the same

manner as other costs collected under Article 102.075.

(d) The officer collecting the costs under this article shall

keep separate records of the money collected and shall pay the

money to the custodian of the municipal or county treasury.

(e) The custodian of the municipal or county treasury shall:

(1) keep records of the amount of money collected under this

article that is deposited with the treasury under this article;

and

(2) not later than the last day of the first month following each

calendar quarter:

(A) pay the money collected under this article during the

preceding calendar quarter to the comptroller; or

(B) if, in the calendar quarter, the custodian of the municipal

or county treasury did not receive any money attributable to

costs paid under this article, file a report with the comptroller

stating that fact.

(f) The comptroller shall deposit the funds received under this

article to the credit of the account established under Section

773.006, Health and Safety Code.

Added by Acts 2003, 78th Leg., ch. 1213, Sec. 4, eff. Sept. 1,

2003.

Art. 102.0186. ADDITIONAL COSTS ATTENDANT TO CERTAIN CHILD

SEXUAL ASSAULT AND RELATED CONVICTIONS. (a) A person convicted

of an offense under Section 21.02, 21.11, 22.011(a)(2),

22.021(a)(1)(B), 43.25, 43.251, or 43.26, Penal Code, shall pay

$100 on conviction of the offense.

(b) Costs imposed under this article are imposed without regard

to whether the defendant is placed on community supervision after

being convicted of the offense or receives deferred adjudication

for the offense.

(c) The clerks of the respective courts shall collect the costs

and pay them to the county treasurer or to any other official who

discharges the duties commonly delegated to the county treasurer

for deposit in a fund to be known as the county child abuse

prevention fund. A fund designated by this subsection may be

used only to fund child abuse prevention programs in the county

where the court is located.

(d) The county child abuse prevention fund shall be administered

by or under the direction of the commissioners court.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.127(a), eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.24, eff. September 1, 2007.

Art. 102.020. COSTS RELATED TO DNA TESTING. (a) A person shall

pay as a cost of court:

(1) $250 on conviction of an offense listed in Section

411.1471(a)(1), Government Code;

(2) $50 on conviction of an offense listed in Section

411.1471(a)(3) of that code; or

(3) $34 on placement of the person on community supervision,

including deferred adjudication community supervision, if the

person is required to submit a DNA sample under Section 11(j),

Article 42.12.

(b) The court shall assess and make a reasonable effort to

collect the cost due under this article whether or not any other

court cost is assessed or collected.

(c) For purposes of this article, a person is considered to have

been convicted if:

(1) a sentence is imposed; or

(2) the defendant receives community supervision or deferred

adjudication.

(d) Court costs under this article are collected in the same

manner as other fines or costs. An officer collecting the costs

shall keep separate records of the funds collected as costs under

this article and shall deposit the funds in the county treasury.

(e) The custodian of a county treasury shall:

(1) keep records of the amount of funds on deposit collected

under this article; and

(2) send to the comptroller before the last day of the first

month following each calendar quarter the funds collected under

this article during the preceding quarter.

(f) A county may retain 10 percent of the funds collected under

this article by an officer of the county as a collection fee if

the custodian of the county treasury complies with Subsection

(e).

(g) If no funds due as costs under this article are deposited in

a county treasury in a calendar quarter, the custodian of the

treasury shall file the report required for the quarter in the

regular manner and must state that no funds were collected.

(h) Except as provided by Subsection (h-1), the comptroller

shall deposit 35 percent of the funds received under this article

in the state treasury to the credit of the state highway fund and

65 percent of the funds received under this article to the credit

of the criminal justice planning account in the general revenue

fund.

(h-1) The clerk of the court shall transfer to the comptroller

any funds received under Subsection (a)(3). The comptroller

shall credit the funds to the Department of Public Safety to help

defray the cost of any analyses performed on DNA samples provided

by defendants who are required to pay a court cost under this

article.

(i) Funds collected under this article are subject to audit by

the comptroller.

(j) The court may waive the imposition of a court cost under

this article if the court determines that the defendant is

indigent and unable to pay the cost.

Added by Acts 2001, 77th Leg., ch. 1490, Sec. 6, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1209, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1209, Sec. 2, eff. September 1, 2009.

Art. 102.022. COSTS ON CONVICTION TO FUND STATEWIDE REPOSITORY

FOR DATA RELATED TO CIVIL JUSTICE. (a) In this article, "moving

violation" means an offense that:

(1) involves the operation of a motor vehicle; and

(2) is classified as a moving violation by the Department of

Public Safety under Section 708.052, Transportation Code.

(b) A defendant convicted of a moving violation in a justice

court, county court, county court at law, or municipal court

shall pay a fee of 10 cents as a cost of court.

(c) In this article, a person is considered convicted if:

(1) a sentence is imposed on the person;

(2) the person receives community supervision, including

deferred adjudication; or

(3) the court defers final disposition of the person's case.

(d) The clerks of the respective courts shall collect the costs

described by this article. The clerk shall keep separate records

of the funds collected as costs under this article and shall

deposit the funds in the county or municipal treasury, as

appropriate.

(e) The custodian of a county or municipal treasury shall:

(1) keep records of the amount of funds on deposit collected

under this article; and

(2) send to the comptroller before the last day of the first

month following each calendar quarter the funds collected under

this article during the preceding quarter.

(f) A county or municipality may retain 10 percent of the funds

collected under this article by an officer of the county or

municipality as a collection fee if the custodian of the county

or municipal treasury complies with Subsection (e).

(g) If no funds due as costs under this article are deposited in

a county or municipal treasury in a calendar quarter, the

custodian of the treasury shall file the report required for the

quarter in the regular manner and must state that no funds were

collected.

(h) The comptroller shall deposit the funds received under this

article to the credit of the Civil Justice Data Repository fund

in the general revenue fund, to be used only by the Commission on

Law Enforcement Officer Standards and Education to implement

duties under Section 1701.162, Occupations Code.

(i) Funds collected under this article are subject to audit by

the comptroller.

Added by Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 30, eff. September 1, 2009.

SUBCHAPTER B. CRIMINAL JUSTICE PLANNING FUND

Art. 102.056. DISTRIBUTION OF FUNDS. (a) The legislature shall

determine and appropriate the necessary amount from the criminal

justice planning fund to the criminal justice division of the

governor's office for expenditure for state and local criminal

justice projects and for costs of administering the funds for the

projects. The criminal justice division shall allocate not less

than 20 percent of these funds to juvenile justice programs. The

distribution of the funds to local units of government shall be

in an amount equal at least to the same percentage as local

expenditures for criminal justice activities are to total state

and local expenditures for criminal justice activities for the

preceding state fiscal year. Funds shall be allocated among

combinations of local units of government taking into

consideration the population of the combination of local units of

government as compared to the population of the state and the

incidence of crime in the jurisdiction of the combination of

local units of government as compared to the incidence of crime

in the state. All funds collected are subject to audit by the

comptroller of public accounts. All funds expended are subject to

audit by the State Auditor. All funds collected or expended are

subject to audit by the governor's division of planning

coordination.

(b) The legislature may appropriate any unobligated balance of

the criminal justice planning fund for any court-related purpose.

(c) Notwithstanding any other provision of this section, the

criminal justice division shall allocate to a local unit of

government or combination of local units of government located in

an impacted region occurring as the result of the establishment

of a significant new naval military facility an amount that

exceeds by 10 percent the amount it would otherwise receive under

this section.

(d) In this section "significant new naval military facility" and

"impacted region" have the meanings assigned by Section 4,

Article 1, National Defense Impacted Region Assistance Act of

1985.

(e) The legislature shall determine and appropriate the necessary

amount from the criminal justice planning account to the criminal

justice division of the governor's office for reimbursement in

the form of grants to local law enforcement agencies for expenses

incurred in performing duties imposed on those agencies under

Sections 411.1471 and 411.1472, Government Code. On the first day

after the end of a calendar quarter, a law enforcement agency

incurring expenses described by this subsection in the previous

calendar quarter shall send a certified statement of the costs

incurred to the criminal justice division. The criminal justice

division through a grant shall reimburse the law enforcement

agency for the costs not later than the 30th day after the date

the certified statement is received. If the criminal justice

division does not reimburse the law enforcement agency before the

90th day after the date the certified statement is received, the

agency is not required to perform duties imposed under Sections

411.1471 and 411.1472, Government Code, until the agency has been

compensated for all costs for which the local law enforcement

agency has submitted a certified statement under this subsection.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985. Subsec. (b) amended by Acts 1986, 69th Leg., 2nd C.S., ch.

11, Sec. 8, eff. Sept. 22, 1986; Subsecs. (c) and (d) added by

Acts 1991, 72nd Leg., ch. 16, Sec. 4.07(a), eff. Aug. 26, 1991;

Subsec. (e) added by Acts 2001, 77th Leg., ch. 1490, Sec. 7, eff.

Sept. 1, 2001.

SUBCHAPTER C. COURT COSTS AND FEES

Art. 102.071. COLLECTION, ALLOCATION, AND ADMINISTRATION. The

comptroller of public accounts may require state court costs and

fees in criminal cases to be reported in lump-sum amounts. The

comptroller shall allocate the amounts received to the

appropriate fund, with each fund receiving the same amount of

money the fund would have received if the costs and fees had been

reported individually.

Added by Acts 1989, 71st Leg., ch. 347, Sec. 4, eff. Oct. 1,

1989.

Art. 102.072. ADMINISTRATIVE FEE. An officer listed in Article

103.003 or a community supervision and corrections department may

assess an administrative fee for each transaction made by the

officer or department relating to the collection of fines, fees,

restitution, or other costs imposed by a court. The fee may not

exceed $2 for each transaction. This article does not apply to a

transaction relating to the collection of child support.

Added by Acts 1995, 74th Leg., ch. 217, Sec. 2, eff. May 23,

1995. Amended by Acts 1999, 76th Leg., ch. 1345, Sec. 1, eff.

Sept. 1, 1999.



CHAPTER 103. COLLECTION AND RECORDKEEPING

CODE OF CRIMINAL PROCEDURE

TITLE 2. CODE OF CRIMINAL PROCEDURE

CHAPTER 103. COLLECTION AND RECORDKEEPING

Art. 103.001. COSTS PAYABLE. A cost is not payable by the person

charged with the cost until a written bill is produced or is

ready to be produced, containing the items of cost, signed by the

officer who charged the cost or the officer who is entitled to

receive payment for the cost.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985.

Art. 103.002. CERTAIN COSTS BARRED. An officer may not impose a

cost for a service not performed or for a service for which a

cost is not expressly provided by law.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985.

Art. 103.003. COLLECTION. (a) District and county attorneys,

clerks of district and county courts, sheriffs, constables, and

justices of the peace may collect money payable under this title.

(b) A community supervision and corrections department may

collect money payable under this title with the written approval

of the clerk of the court or fee officer, and may collect money

payable as otherwise provided by law.

(c) This article does not limit the authority of a commissioners

court to contract with a private vendor or private attorney for

the provision of collection services under Article 103.0031.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1995, 74th Leg., ch. 217, Sec. 3, eff. May

23, 1995; Subsec. (c) added by Acts 2001, 77th Leg., ch. 1279,

Sec. 1, eff. June 15, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1064, Sec. 1, eff. June 18, 2005.

Art. 103.0031. COLLECTION CONTRACTS. (a) The commissioners

court of a county or the governing body of a municipality may

enter into a contract with a private attorney or a public or

private vendor for the provision of collection services for one

or more of the following items:

(1) debts and accounts receivable such as unpaid fines, fees,

court costs, forfeited bonds, and restitution ordered paid by:

(A) a court serving the county or a court serving the

municipality, as applicable; or

(B) a hearing officer serving the municipality under Chapter

682, Transportation Code;

(2) amounts in cases in which the accused has failed to appear:

(A) as promised under Subchapter A, Chapter 543, Transportation

Code, or other law;

(B) in compliance with a lawful written notice to appear issued

under Article 14.06(b) or other law;

(C) in compliance with a lawful summons issued under Article

15.03(b) or other law;

(D) in compliance with a lawful order of a court serving the

county or municipality; or

(E) as specified in a citation, summons, or other notice

authorized by Section 682.002, Transportation Code, that charges

the accused with a parking or stopping offense; and

(3) false alarm penalties or fees imposed by a county under

Chapter 118 or 233, Local Government Code, or by a municipality

under a municipal ordinance.

(b) A commissioners court or governing body of a municipality

that enters into a contract with a private attorney or private

vendor under this article may authorize the addition of a

collection fee in the amount of 30 percent on each item described

in Subsection (a) that is more than 60 days past due and has been

referred to the attorney or vendor for collection. The

collection fee does not apply to a case that has been dismissed

by a court of competent jurisdiction or to any amount that has

been satisfied through time-served credit or community service.

The collection fee may be applied to any balance remaining after

a partial credit for time served or community service if the

balance is more than 60 days past due. Unless the contract

provides otherwise, the court shall calculate the amount of any

collection fee due to the governmental entity or to the private

attorney or private vendor performing the collection services and

shall receive all fees, including the collection fee. With

respect to cases described by Subsection (a)(2), the amount to

which the 30 percent collection fee applies is:

(1) the amount to be paid that is communicated to the accused as

acceptable to the court under its standard policy for resolution

of the case, if the accused voluntarily agrees to pay that

amount; or

(2) the amount ordered paid by the court after plea or trial.

(c) The governing body of a municipality with a population of

more than 1.9 million may authorize the addition of collection

fees under Subsection (b) for a collection program performed by

employees of the governing body.

(d) A defendant is not liable for the collection fees authorized

under Subsection (b) if the court of original jurisdiction has

determined the defendant is indigent, or has insufficient

resources or income, or is otherwise unable to pay all or part of

the underlying fine or costs.

(e) If a county or municipality has entered into a contract under

Subsection (a) and a person pays an amount that is less than the

aggregate total to be collected under Subsections (a) and (b),

the allocation to the comptroller, the county or municipality,

and the private attorney or vendor shall be reduced

proportionately.

(f) An item subject to collection services under Subsection (a)

and to the additional collection fee authorized by Subsection (b)

is considered more than 60 days past due under Subsection (b) if

it remains unpaid on the 61st day after the following appropriate

date:

(1) with respect to an item described by Subsection (a)(1), the

date on which the debt, fine, fee, forfeited bond, or court cost

must be paid in full as determined by the court or hearing

officer;

(2) with respect to an item described by Subsection (a)(2), the

date by which the accused promised to appear or was notified,

summoned, or ordered to appear; or

(3) with respect to an item described by Subsection (a)(3), the

date on which a penalty or fee is due under a rule or order

adopted under Chapter 233, Local Government Code, or an

ordinance, policy, procedure, or rule of a municipality.

(g) A county or municipality that enters into a contract under

Subsection (a) may not use the additional 30 percent collection

fee authorized by Subsection (b) for any purpose other than

compensating the private attorney or private vendor who earns the

fee.

(h) This section does not apply to the collection of commercial

bail bonds.

(i) The commissioners court of a county or the governing body of

a municipality may enter into a contract as described in this

article to collect a debt incurred as a result of the commission

of a criminal or civil offense committed before the effective

date of this subsection. The collection fee does not apply to a

debt collected pursuant to a contract entered into under this

subsection.

(j) A communication to the accused person regarding the amount of

payment that is acceptable to the court under the court's

standard policy for resolution of a case must include a notice of

the person's right to enter a plea or go to trial on any offense

charged.

Added by Acts 1993, 73rd Leg., ch. 809, Sec. 3, eff. Aug. 30,

1993. Amended by Acts 2001, 77th Leg., ch. 1279, Sec. 2, eff.

June 15, 2001; Acts 2003, 78th Leg., ch. 346, Sec. 1, eff. June

18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1296, Sec. 4, eff. June 18, 2005.

Art. 103.0032. COLLECTION IMPROVEMENT PLANS. Not later than

January 1 of each even-numbered year, the Office of Court

Administration of the Texas Judicial System may award grants to

counties and municipalities to prepare a collection plan. The

grants shall reimburse the county or municipality for the cost of

preparing the plan. The plan shall provide methods to improve the

collection of court costs, fees, and fines imposed in criminal

cases. The Office of Court Administration of the Texas Judicial

System may require that the county or municipality reimburse the

state from the additional collections as a condition of the

grant.

Added by Acts 2001, 77th Leg., ch. 1469, Sec. 1, eff. Sept. 1,

2001.

Art. 103.0033. COLLECTION IMPROVEMENT PROGRAM. (a) In this

article:

(1) "Office" means the Office of Court Administration of the

Texas Judicial System.

(2) "Program" means the program to improve the collection of

court costs, fees, and fines imposed in criminal cases, as

developed and implemented under this article.

(b) This article applies only to:

(1) a county with a population of 50,000 or greater; and

(2) a municipality with a population of 100,000 or greater.

(c) Unless granted a waiver under Subsection (h), each county

and municipality shall develop and implement a program that

complies with the prioritized implementation schedule under

Subsection (h). A county program must include district, county,

and justice courts.

(d) The program must consist of:

(1) a component that conforms with a model developed by the

office and designed to improve in-house collections through

application of best practices; and

(2) a component designed to improve collection of balances more

than 60 days past due, which may be implemented by entering into

a contract with a private attorney or public or private vendor in

accordance with Article 103.0031.

(e) Not later than June 1 of each year, the office shall

identify those counties and municipalities that:

(1) have not implemented a program; and

(2) are able to implement a program before April 1 of the

following year.

(f) The comptroller, in cooperation with the office, shall

develop a methodology for determining the collection rate of

counties and municipalities described by Subsection (e) before

implementation of a program. The comptroller shall determine the

rate for each county and municipality not later than the first

anniversary of the county's or municipality's adoption of a

program.

(g) The office shall:

(1) make available on the office's Internet website requirements

for a program; and

(2) assist counties and municipalities in implementing a program

by providing training and consultation, except that the office

may not provide employees for implementation of a program.

(h) The office, in consultation with the comptroller, may:

(1) use case dispositions, population, revenue data, or other

appropriate measures to develop a prioritized implementation

schedule for programs; and

(2) determine whether it is not cost-effective to implement a

program in a county or municipality and grant a waiver to the

county or municipality.

(i) Each county and municipality shall at least annually submit

to the office and the comptroller a written report that includes

updated information regarding the program, as determined by the

office in cooperation with the comptroller. The report must be

in a form approved by the office in cooperation with the

comptroller.

(j) The comptroller shall periodically audit counties and

municipalities to verify information reported under Subsection

(i) and confirm that the county or municipality is conforming

with requirements relating to the program. The comptroller shall

consult with the office in determining how frequently to conduct

audits under this section.

Added by Acts 2005, 79th Leg., Ch.

899, Sec. 10.01, eff. August 29, 2005.

Art. 103.004. DISPOSITION OF COLLECTED MONEY. (a) Except as

provided by Subsections (b) and (c), an officer who collects

recognizances, bail bonds, fines, forfeitures, judgments, jury

fees, and other obligations recovered in the name of the state

under any provision of this title shall deposit the money in the

county treasury not later than the next regular business day

after the date that the money is collected. If it is not possible

for the officer to deposit the money in the county treasury by

that date, the officer shall deposit the money in the county

treasury as soon as possible, but not later than the third

regular business day after the date that the money is collected.

(b) The commissioners court of a county may authorize an officer

who is required to deposit money under Subsection (a) to deposit

the money in the county treasury not later than the seventh

regular business day after the date that the money is collected.

(c) The commissioners court of a county with a population of less

than 50,000 may authorize an officer who is required to deposit

money under Subsection (a) to deposit the money in the county

treasury not later than the 30th day after the date that the

money is collected.

(d) The custodian of the county treasury shall deposit money

received from fees imposed under Article 102.012 in the special

fund of the county treasury for the community supervision and

corrections department serving the county.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1990, 71st Leg., 6th C.S., ch. 25, Sec. 21,

eff. June 18, 1990; Acts 1999, 76th Leg., ch. 1462, Sec. 1, eff.

Sept. 1, 1999.

Art. 103.005. REPORT REQUIRED. (a) An officer listed in Article

103.003 who collects money other than taxes for a county shall

report to the commissioners court of the county for which the

money was collected during each term of the court.

(b) An officer listed in Article 103.003 who collects money other

than taxes for the state shall report to the district court

having jurisdiction in the county the officer serves on the first

day of each term of the court.

(c) The report must state for the reporting period:

(1) the amount of money collected by the officer;

(2) when and from whom the money was collected;

(3) the process by which the money was collected; and

(4) the disposition of the money.

(d) The report must be in writing and under the oath of the

officer.

(e) If an officer has not collected money since the last report

required to be filed with the court or the commissioners court,

the officer shall report that fact to the court or commissioners

court.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985.

Art. 103.006. TRANSFER OF BILL OF COSTS. If a criminal action or

proceeding is transferred from one court to another or is

appealed, an officer of the court shall certify and sign a bill

of costs stating the costs that have accrued and send the bill of

costs to the court to which the action or proceeding is

transferred or appealed.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985.

Art. 103.007. ADDITIONAL COSTS AFTER PAYMENT. After a defendant

has paid costs, no more costs may be charged against the

defendant unless the court rules on a motion presented to the

court that additional costs are due.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985.

Art. 103.008. CORRECTION OF COSTS. (a) On the filing of a motion

by a defendant not later than one year after the date of the

final disposition of a case in which costs were imposed, the

court in which the case is pending or was last pending shall

correct any error in the costs.

(b) The defendant must notify each person affected by the

correction of costs in the same manner as notice of a similar

motion is given in a civil action.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985.

Art. 103.009. FEE RECORDS. (a) Each clerk of a court, county

judge, justice of the peace, sheriff, constable, and marshal

shall keep a fee record. The record must contain:

(1) a statement of each fee or item of cost charged for a service

rendered in a criminal action or proceeding;

(2) the number and style of the action or proceeding; and

(3) the name of the officer or person who is entitled to receive

the fee.

(b) Any person may inspect a fee record described by Subsection

(a).

(c) A statement of an item of cost in a fee record is prima facie

evidence of the correctness of the statement.

(d) The county shall provide to officers required to keep a fee

record by this article equipment and supplies necessary to keep

the record.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1993, 73rd Leg., ch. 988, Sec. 2.05, eff.

Sept. 1, 1993.

Art. 103.010. RECEIPT BOOK. (a) Each county shall provide a

receipt book to each officer collecting fines and fees in

criminal cases for the county. The book must contain duplicate

official receipts. Each receipt must bear a distinct number and a

facsimile of the official seal of the county.

(b) An officer who collects fines or fees in a criminal case

shall give the person paying the money a receipt from the receipt

book. The receipt must show:

(1) the amount of money paid;

(2) the date the money was paid;

(3) the style and number of the case in which the costs were

accrued;

(4) the item of costs;

(5) the name of the person paying the money; and

(6) the official signature of the officer receiving the money.

(c) Instead of a receipt book, each officer collecting fines or

fees in criminal cases for the county may maintain the

information listed in Subsections (b)(1)-(5) in a computer

database. The officer shall provide a receipt to each person

paying a fine or fee.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985. Subsec. (c) added by Acts 1999, 76th Leg., ch. 412, Sec. 1,

eff. June 18, 1999.

Art. 103.011. AUDIT. An officer shall deliver the receipt book

or a copy of any receipt records contained in a computer database

to the county auditor at the end of each month's business or at

the end of each month shall allow the county auditor electronic

access to receipt records contained in the computer database. The

county auditor shall examine the receipt book or computer records

and determine whether the money collected has been properly

disposed of. If each receipt in a receipt book has been used, the

county auditor shall keep the book. If any receipt in the book

has not been used, the auditor shall return the book to the

officer. The county auditor may keep a copy of computer generated

receipt records delivered to the county auditor. Any person may

inspect a receipt book or a computer generated receipt record

kept by the county auditor.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1999, 76th Leg., ch. 412, Sec. 2, eff. June

18, 1999.

Art. 103.012. PENALTY. (a) An officer commits an offense if the

officer violates a provision of Article 103.010 or Article

103.011.

(b) An offense under this article is a Class C misdemeanor.

(c) An officer who violates a provision of Article 103.010 or

Article 103.011 or whose deputy violates a provision of those

articles may be removed from office on the petition of the county

or district attorney.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985.



CHAPTER 104. CERTAIN EXPENSES PAID BY STATE OR COUNTY

CODE OF CRIMINAL PROCEDURE

TITLE 2. CODE OF CRIMINAL PROCEDURE

CHAPTER 104. CERTAIN EXPENSES PAID BY STATE OR COUNTY

Art. 104.001. JURY PAY AND EXPENSES FOR JURORS. (a) The sheriff

of a county shall, with the approval of the commissioners court,

provide food and lodging for jurors impaneled in a felony case

tried in the county. A juror may pay his own expenses and draw

his script.

(b) A juror in a felony case is entitled to receive as jury pay

the amount authorized by Article 2122, Revised Statutes.

(c) The county treasurer shall pay a juror the amount due the

juror for expenses under this article after receiving a

certificate from a clerk of a court or justice of the peace

stating the amount due the juror.

(d) A draft or certificate issued under this article may be

transferred by delivery and, without further action of any

authority except registration by the county treasurer, may be

used at par to pay county taxes owed by the holder of the draft

or certificate.

(e) If a defendant is indicted in one county and tried in another

county after a change of venue, the county in which the defendant

was indicted is liable for jury pay and expenses paid to jurors

by the county trying the case.

(f) At each regular meeting of the commissioners court of a

county, the court shall determine whether, since the last regular

meeting of the court, a defendant described by Subsection (e) has

been tried in the county. The commissioners court shall prepare

an account against another county liable for jury pay and

expenses under this article. The account must show the number of

days the jury was impaneled in the case and the jury pay and

expenses incurred by the county in the case.

(g) The county judge of the county in which the defendant was

tried shall certify the correctness of the account and send the

account to the county judge of the county in which the defendant

was indicted. The county in which the defendant was indicted

shall pay the account in the same manner required for payment of

the expenses of transferred prisoners under Article 104.002.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985.

Art. 104.002. EXPENSES FOR PRISONERS. (a) Except as otherwise

provided by this article, a county is liable for all expenses

incurred in the safekeeping of prisoners confined in the county

jail or kept under guard by the county. If a prisoner is

transferred to a county from another county on a change of venue,

for safekeeping, or for a habeas corpus hearing, the county

transferring the prisoner is liable for the expenses described by

this article.

(b) If a county incurs expenses for the safekeeping of a prisoner

from another county, the sheriff shall submit to the county judge

an account of expenses incurred by the county for the prisoner.

The county judge shall approve the amount he determines is a

correct statement of the expenses and sign and date the account.

(c) The county judge shall submit to the commissioners court of

the county for which the prisoner was kept, at a regular term of

the court, his signed statement of the account described by

Subsection (b). If the commissioners court determines that the

account is in accordance with the law, it shall order the county

treasurer to issue to the sheriff of the county submitting the

statement a draft in an amount approved by the court.

(d) A person who is or was a prisoner in a county jail and

received medical, dental, or health related services from a

county or a hospital district shall be required to pay for such

services when they are rendered. If such prisoner is an eligible

county resident as defined in Section 61.002, Health and Safety

Code, the county or hospital district providing the services has

a right of subrogation to the prisoner's right of recovery from

any source, limited to the cost of services provided. A prisoner,

unless the prisoner fully pays for the cost of services received,

shall remain obligated to reimburse the county or hospital

district for any medical, dental, or health services provided,

and the county or hospital district may apply for reimbursement

in the manner provided by Chapter 61, Health and Safety Code. A

county or hospital district shall have authority to recover the

amount expended in a civil action.

Added by Acts 1985, 69th Leg., ch. 269, Sec. 1, eff. Sept. 1,

1985. Subsec. (d) amended by Acts 1987, 70th Leg., ch. 1010, Sec.

1, eff. June 19, 1987; Acts 1991, 72nd Leg., ch. 14, Sec.

284(19), eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 434, Sec.

1, eff. Aug. 26, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 3.22,

eff. Sept. 1, 1995.

Art. 104.003. STATE PAYMENT OF CERTAIN PROSECUTION COSTS. (a)

In a prosecution of a criminal offense or delinquent conduct

committed on property owned or operated by or under contract with

the Texas Department of Criminal Justice or the Texas Youth

Commission, or committed by or against a person in the custody of

the department or commission while the person is performing a

duty away from department or commission property, the state shall

reimburse the county for expenses incurred by the county, in an

amount that the court determines to be reasonable, for payment

of:

(1) salaries and expenses of foreign language interpreters and

interpreters for deaf persons whose services are necessary to the

prosecution;

(2) consultation fees of experts whose assistance is directly

related to the prosecution;

(3) travel expenses for witnesses;

(4) expenses for the food, lodging, and compensation of jurors;

(5) compensation of witnesses;

(6) the cost of preparation of a statement of facts and a

transcript of the trial for purposes of appeal;

(7) if the death of a person is an element of the offense,

expenses of an inquest relating to the death;

(8) food, lodging, and travel expenses incurred by the

prosecutor's staff during travel essential to the prosecution of

the offense;

(9) court reporter's fees; and

(10) the cost of special security officers.

(b) If there is a change of venue, the court may, in its

discretion, determine that a special prosecutor should be hired

for the prosecution of an offense described in Section (a), and

the state shall reimburse the county for the salary and expenses

of the special prosecutor if the court determines that the hiring

of the special prosecutor was reasonable and necessary for

effective prosecution. The amount of reimbursement may not exceed

an amount that the court determines to be reasonable.

(c) The court shall certify the amount of reimbursement for

expenses under Sections (a) and (b) on presentation by the county

of an itemized and verified receipt for those expenses.

(d) The state shall reimburse the county for expenses incurred by

the county for the investigation of an offense described in

Section (a), whether or not the investigation results in the

prosecution of an offense, and shall reimburse the county for

reasonable operational expenses of the special prison prosecution

unit, including educational activities for the staff and general

expenses relating to its investigative and prosecutorial duties.

(e) The court shall certify the amount of reimbursement for

expenses under Sections (a) and (b) to the comptroller. The

comptroller shall issue a warrant in that amount to the

commissioners court of the county or, if the comptroller

determines that the amount certified by the court is

unreasonable, in an amount that the comptroller determines to be

reasonable.

(f) The commissioners court of the county shall certify the

amount of reimbursement for expenses under Section (d) to the

comptroller. The comptroller shall issue a warrant in that amount

to the commissioners court or, if the comptroller determines that

the amount certified by the commissioners court is unreasonable,

in an amount that the comptroller determines to be reasonable.

(g) Notwithstanding any other provision of this article, the

expenses submitted by the county for reimbursement may not exceed

the amount the county would pay for the same activity or service,

if that activity or service was not reimbursed by the state. The

county judge shall certify compliance with this section on

request by the comptroller.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 5.06(a), eff. Aug. 28,

1989. Subsecs. (a), (d) amended by Acts 1989, 71st Leg., ch. 461,

Sec. 1, eff. June 14, 1989; Subsec. (a) amended by Acts 1991,

72nd Leg., ch. 14, Sec. 284(60), eff. Sept. 1, 1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 3, eff. June 8, 2007.

Art. 104.004. EXTRAORDINARY COSTS OF PROSECUTION. (a) The

criminal justice division of the governor's office may distribute

money appropriated by the legislature for the purposes of this

article to a county for the reimbursement of expenses incurred by

the county during the fiscal year during which application is

made or the fiscal year preceding the year during which

application is made for the investigation or prosecution of an

offense under Section 19.03, Penal Code, or an offense under the

Penal Code alleged by the attorney representing the state to have

been committed for a purpose or reason described by Article

42.014.

(b) For each fiscal year, the division shall distribute at least

50 percent of the money distributed under this article during

that year to counties with a population of less than 50,000,

except that if the total distributions applied for by those

counties is less than 50 percent of the money distributed during

that year, the division is only required to distribute to those

counties the amount of money for which applications have been

made.

(c) The division may adopt a budget and rules for the

distribution of money under this article.

(d) All money distributed to a county under this article and its

expenditure by the county are subject to audit by the state

auditor.

Added by Acts 1999, 76th Leg., ch. 664, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 85, Sec. 2.01, eff.

Sept. 1, 2001.









EDUCATION CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

EDUCATION CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

Sec. 1.001. APPLICABILITY. (a) This code applies to all

educational institutions supported in whole or in part by state

tax funds unless specifically excluded by this code.

(b) Except as provided by Chapter 18, Chapter 19, Subchapter A

of Chapter 29, Subchapter E of Chapter 30, or Chapter 30A, this

code does not apply to students, facilities, or programs under

the jurisdiction of the Department of Aging and Disability

Services, the Department of State Health Services, the Health and

Human Services Commission, the Texas Youth Commission, the Texas

Department of Criminal Justice, a Job Corps program operated by

or under contract with the United States Department of Labor, or

any juvenile probation agency.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

377, Sec. 2, eff. June 17, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 1, eff. September 1, 2009.

Sec. 1.002. EQUAL EDUCATIONAL SERVICES OR OPPORTUNITIES. (a)

An educational institution undertaking to provide education,

services, or activities to any individual within the jurisdiction

or geographical boundaries of the educational institution shall

provide equal opportunities to all individuals within its

jurisdiction or geographical boundaries pursuant to this code.

(b) An educational institution may not deny services to any

individual eligible to participate in a school district's special

education program as provided by Section 29.003, but the

educational institution shall provide individuals with

disabilities special educational services as authorized by law

or, where expressly authorized, assist in and contribute toward

the provision of appropriate special educational services in

cooperation with other educational institutions and other

appropriate agencies, institutions, or departments.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 1.003. THE FLYING OF THE UNITED STATES AND TEXAS FLAGS. On

all regular school days, every school and other educational

institution to which this code applies shall fly the United

States and Texas flags.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 1.004. DISPLAY OF NATIONAL MOTTO. A public elementary or

secondary school or an institution of higher education as defined

by Section 61.003 may display the United States national motto,

"In God We Trust," in each classroom, auditorium, and cafeteria.

Added by Acts 2003, 78th Leg., ch. 412, Sec. 1, eff. June 20,

2003.

Sec. 1.005. EDUCATION RESEARCH CENTERS; SHARING STUDENT

INFORMATION. (a) In this section:

(1) "Center" means a center for education research authorized by

this section.

(2) "Coordinating board" means the Texas Higher Education

Coordinating Board.

(b) The commissioner of education and the coordinating board may

establish not more than three centers for education research for

conducting research described by Subsections (e) and (f).

(c) A center may be established as part of:

(1) the Texas Education Agency;

(2) the coordinating board; or

(3) a public junior college, public senior college or

university, or public state college, as those terms are defined

by Section 61.003.

(d) A center may be operated under a memorandum of understanding

between the commissioner of education, the coordinating board,

and the governing board of an educational institution described

by Subsection (c)(3). The memorandum of understanding must

require the commissioner of education, or a person designated by

the commissioner, and the coordinating board, or a person

designated by the coordinating board, to provide direct, joint

supervision of the center under this section.

(e) A center shall conduct research for the benefit of education

in this state, including research relating to the impact of state

and federal education programs, the performance of educator

preparation programs, public school finance, and the best

practices of school districts with regard to classroom

instruction, bilingual education programs, special language

programs, and business practices.

(f) The commissioner of education and the coordinating board:

(1) under the memorandum of understanding described by

Subsection (d), may require a center to conduct certain research

projects considered of particular importance to the state, as

determined by the commissioner and the coordinating board;

(2) not later than the 45th day before the date a research

project required to be conducted under this subsection is

scheduled to begin, shall notify the governor, the Legislative

Budget Board, and the governing body of the educational

institution in which the center is established that the research

project is required; and

(3) shall provide sufficient funds to finance the project.

(g) In conducting research under this section, a center:

(1) may use data on student performance, including data that is

confidential under the Family Educational Rights and Privacy Act

of 1974 (20 U.S.C. Section 1232g), the center has collected from

the Texas Education Agency, the coordinating board, any public or

private institution of higher education, and any school district;

and

(2) shall comply with rules adopted by the commissioner of

education and the coordinating board to protect the

confidentiality of student information, including rules

establishing procedures to ensure that confidential student

information is not duplicated or removed from a center in an

unauthorized manner.

(h) The commissioner of education and the coordinating board

may:

(1) accept gifts and grants to be used in operating one or more

centers; and

(2) by rule impose reasonable fees, as appropriate, for the use

of a center's research, resources, or facilities.

(i) This section does not authorize the disclosure of student

information that may not be disclosed under the Family

Educational Rights and Privacy Act of 1974 (20 U.S.C. Section

1232g).

(j) The commissioner of education and the coordinating board

shall adopt rules as necessary to implement this section.

(k) In implementing this section, the commissioner of education

may use funds appropriated to the agency and available for the

purpose of establishing the centers. After a center is

established, the center must be funded by gifts and grants

accepted under Subsection (h)(1) and fees imposed under

Subsection (h)(2). Fees adopted under Subsection (h)(2) must be

set in an amount sufficient to provide for the continued

operation of the center.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 2.01, eff. May 31, 2006.






TITLE 2. PUBLIC EDUCATION

CHAPTER 4. PUBLIC EDUCATION MISSION, OBJECTIVES, AND GOALS

EDUCATION CODE

TITLE 2. PUBLIC EDUCATION

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 4. PUBLIC EDUCATION MISSION, OBJECTIVES, AND GOALS

Sec. 4.001. PUBLIC EDUCATION MISSION AND OBJECTIVES. (a) The

mission of the public education system of this state is to ensure

that all Texas children have access to a quality education that

enables them to achieve their potential and fully participate now

and in the future in the social, economic, and educational

opportunities of our state and nation. That mission is grounded

on the conviction that a general diffusion of knowledge is

essential for the welfare of this state and for the preservation

of the liberties and rights of citizens. It is further grounded

on the conviction that a successful public education system is

directly related to a strong, dedicated, and supportive family

and that parental involvement in the school is essential for the

maximum educational achievement of a child.

(b) The objectives of public education are:

OBJECTIVE 1: Parents will be full partners with educators in the

education of their children.

OBJECTIVE 2: Students will be encouraged and challenged to meet

their full educational potential.

OBJECTIVE 3: Through enhanced dropout prevention efforts, all

students will remain in school until they obtain a high school

diploma.

OBJECTIVE 4: A well-balanced and appropriate curriculum will be

provided to all students.

OBJECTIVE 5: Educators will prepare students to be thoughtful,

active citizens who have an appreciation for the basic values of

our state and national heritage and who can understand and

productively function in a free enterprise society.

OBJECTIVE 6: Qualified and highly effective personnel will be

recruited, developed, and retained.

OBJECTIVE 7: The state's students will demonstrate exemplary

performance in comparison to national and international

standards.

OBJECTIVE 8: School campuses will maintain a safe and disciplined

environment conducive to student learning.

OBJECTIVE 9: Educators will keep abreast of the development of

creative and innovative techniques in instruction and

administration using those techniques as appropriate to improve

student learning.

OBJECTIVE 10: Technology will be implemented and used to increase

the effectiveness of student learning, instructional management,

staff development, and administration.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 82, Sec. 1, eff. Sept.

1, 2003.

Sec. 4.002. PUBLIC EDUCATION ACADEMIC GOALS. To serve as a

foundation for a well-balanced and appropriate education:

GOAL 1: The students in the public education system will

demonstrate exemplary performance in the reading and writing of

the English language.

GOAL 2: The students in the public education system will

demonstrate exemplary performance in the understanding of

mathematics.

GOAL 3: The students in the public education system will

demonstrate exemplary performance in the understanding of

science.

GOAL 4: The students in the public education system will

demonstrate exemplary performance in the understanding of social

studies.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.



CHAPTER 5. DEFINITIONS

EDUCATION CODE

TITLE 2. PUBLIC EDUCATION

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 5. DEFINITIONS

Sec. 5.001. DEFINITIONS. In this title:

(1) "Agency" means the Texas Education Agency.

(2) "Classroom teacher" means an educator who is employed by a

school district and who, not less than an average of four hours

each day, teaches in an academic instructional setting or a

career and technology instructional setting. The term does not

include a teacher's aide or a full-time administrator.

(3) "Commissioner" means the commissioner of education.

(4) "Educationally disadvantaged" means eligible to participate

in the national free or reduced-price lunch program established

under 42 U.S.C. Section 1751 et seq.

(5) "Educator" means a person who is required to hold a

certificate issued under Subchapter B, Chapter 21.

(6) "Open-enrollment charter school" means a school that has

been granted a charter under Subchapter D, Chapter 12.

(6-a) "Private school" means a school that:

(A) offers a course of instruction for students in one or more

grades from prekindergarten through grade 12; and

(B) is not operated by a governmental entity.

(7) "Regional education service centers" means a system of

regional and educational services established in Chapter 8.

(8) "Residential facility" means:

(A) a facility operated by a state agency or political

subdivision, including a child placement agency, that provides

24-hour custody or care of a person 22 years of age or younger,

if the person resides in the facility for detention, treatment,

foster care, or any noneducational purpose; and

(B) any person or entity that contracts with or is funded,

licensed, certified, or regulated by a state agency or political

subdivision to provide custody or care for a person under

Paragraph (A).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 2.03, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1371, Sec. 1, eff. June 15, 2007.



CHAPTER 7. STATE ORGANIZATION

EDUCATION CODE

TITLE 2. PUBLIC EDUCATION

SUBTITLE B. STATE AND REGIONAL ORGANIZATION AND GOVERNANCE

CHAPTER 7. STATE ORGANIZATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 7.001. DEFINITION. In this chapter, "board" means the

State Board of Education.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 7.002. TEXAS EDUCATION AGENCY: COMPOSITION AND PURPOSE.

(a) The commissioner of education and the agency staff comprise

the Texas Education Agency.

(b) The agency shall carry out the educational functions

specifically delegated under Section 7.021, 7.055, or another

provision of this code.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 7.003. LIMITATION ON AUTHORITY. An educational function

not specifically delegated to the agency or the board under this

code is reserved to and shall be performed by school districts or

open-enrollment charter schools.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 7.004. SUNSET PROVISION. The Texas Education Agency is

subject to Chapter 325, Government Code (Texas Sunset Act).

Unless continued in existence as provided by that chapter, the

agency is abolished September 1, 2013.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1227, Sec. 1.05(a), eff. September 1, 2005.

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 8.01, eff. May 31, 2006.

Acts 2009, 81st Leg., 1st C.S., Ch.

2, Sec. 2.01, eff. July 10, 2009.

Sec. 7.005. COOPERATION BETWEEN STATE AGENCIES OF EDUCATION.

The State Board of Education and the Texas Higher Education

Coordinating Board, in conjunction with other appropriate

agencies, shall ensure that long-range plans and educational

programs established by each board provide a comprehensive

education for the students of this state under the jurisdiction

of that board, extending from early childhood education through

postgraduate study. In assuring that programs are coordinated,

the boards shall use the P-16 Council established under Section

61.076.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 820, Sec. 36, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 4.001, eff. September 1, 2007.

Sec. 7.006. COORDINATION OF RECORDS. The commissioner of

education and the commissioner of higher education shall ensure

that records relating to student performance held by the Texas

Education Agency and the Texas Higher Education Coordinating

Board are coordinated and maintained in standardized, compatible

formats that permit:

(1) the exchange of information between the agencies; and

(2) the matching of individual student records so that a

student's academic performance may be assessed throughout the

student's educational career.

Added by Acts 2001, 77th Leg., ch. 834, Sec. 1, eff. Sept. 1,

2001.

Sec. 7.008. PUBLIC ACCESS TO PEIMS DATA. (a) The commissioner

with the assistance of an advisory panel described by Subsection

(b) shall develop a request for proposal for a qualified

third-party contractor to develop and implement procedures to

make available, through the agency Internet website, all

financial and academic performance data submitted through the

Public Education Information Management System (PEIMS) for school

districts and campuses.

(b) The commissioner shall appoint an advisory panel to assist

the commissioner in developing requirements for a system that is

easily accessible by the general public and contains information

of primary relevance to the public. The advisory panel shall

consist of:

(1) educators;

(2) interested stakeholders;

(3) business leaders; and

(4) other interested members of the public.

(c) The procedures developed under this section must provide:

(1) a summarized format easily understood by the public for

reporting financial and academic performance information on the

agency Internet website; and

(2) the ability for those who access the Internet website to

view and download state, district, and campus level information.

(d) This section does not authorize the disclosure of student

information that may not be disclosed under the Family

Educational Rights and Privacy Act of 1974 (20 U.S.C. Section

1232g). The commissioner shall adopt rules to protect the

confidentiality of student information.

(e) The procedures to make available, through the agency

Internet website, all financial and academic performance

information for school districts and campuses as described by

this section shall be implemented not later than August 1, 2007.

This subsection expires August 1, 2009.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 2.02, eff. May 31, 2006.

Sec. 7.009. BEST PRACTICES; CLEARINGHOUSE. (a) In coordination

with the Legislative Budget Board, the agency shall establish an

online clearinghouse of information relating to best practices of

campuses, school districts, and open-enrollment charter schools.

The agency shall determine the appropriate topic categories for

which a campus, district, or charter school may submit best

practices. To the extent practicable, the agency shall ensure

that information provided through the online clearinghouse is

specific, actionable information relating to the best practices

of high-performing and highly efficient campuses, districts, and

open-enrollment charter schools and of academically acceptable

campuses, districts, and open-enrollment charter schools that

have demonstrated significant improvement in student achievement

rather than general guidelines relating to campus, district, and

open-enrollment charter school operation. The information must

be accessible by campuses, school districts, open-enrollment

charter schools, and interested members of the public.

(b) The agency shall solicit and collect from the Legislative

Budget Board, centers for education research established under

Section 1.005, and school districts, campuses, and

open-enrollment charter schools examples of best practices as

determined by the agency under Subsection (a).

(c) The agency shall contract for the services of one or more

third-party contractors to develop, implement, and maintain a

system of collecting and evaluating the best practices of

campuses, school districts, and open-enrollment charter schools

as provided by this section. In addition to any other

considerations required by law, the agency must consider an

applicant's demonstrated competence and qualifications in

analyzing campus, school district, and open-enrollment charter

school practices in awarding a contract under this subsection.

(d) The commissioner may purchase from available funds

curriculum and other instructional tools identified under this

section to provide for use by school districts and

open-enrollment charter schools.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 2.02, eff. May 31, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1058, Sec. 1, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 1, eff. June 19, 2009.

Sec. 7.010. ELECTRONIC STUDENT RECORDS SYSTEM. (a) In this

section, "institution of higher education" has the meaning

assigned by Section 61.003.

(b) Each school district, open-enrollment charter school, and

institution of higher education shall participate in an

electronic student records system that satisfies standards

approved by the commissioner of education and the commissioner of

higher education.

(c) The electronic student records system must permit an

authorized state or district official or an authorized

representative of an institution of higher education to

electronically transfer to and from an educational institution in

which the student is enrolled and retrieve student transcripts,

including information concerning a student's:

(1) course or grade completion;

(2) teachers of record;

(3) assessment instrument results;

(4) receipt of special education services, including placement

in a special education program and the individualized education

program developed; and

(5) personal graduation plan as described by Section 28.0212.

(d) The commissioner of education or the commissioner of higher

education may solicit and accept grant funds to maintain the

electronic student records system and to make the system

available to school districts, open-enrollment charter schools,

and institutions of higher education.

(e) A private or independent institution of higher education, as

defined by Section 61.003, may participate in the electronic

student records system under this section. If a private or

independent institution of higher education elects to

participate, the institution must provide the funding to

participate in the system.

(f) Any person involved in the transfer and retrieval of student

information under this section is subject to any state or federal

law governing the release of or providing access to any

confidential information to the same extent as the educational

institution from which the data is collected. A person may not

release or distribute the data to any other person in a form that

contains confidential information.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 3.01, eff. May 31, 2006.

SUBCHAPTER B. TEXAS EDUCATION AGENCY

Sec. 7.021. TEXAS EDUCATION AGENCY POWERS AND DUTIES. (a) The

agency shall perform the educational functions provided by

Subsection (b).

(b)(1) The agency shall administer and monitor compliance with

education programs required by federal or state law, including

federal funding and state funding for those programs.

(2) The agency shall conduct research, analysis, and reporting

to improve teaching and learning.

(3) The agency shall conduct hearings involving state school law

at the direction and under the supervision of the commissioner.

(4) The agency shall establish and implement pilot programs

established by this title.

(5) The agency shall carry out the duties relating to the

investment capital fund under Section 7.024.

(6) The agency shall develop and implement a teacher recruitment

program as provided by Section 21.004.

(7) The agency shall carry out duties under the Texas Advanced

Placement Incentive Program under Subchapter C, Chapter 28.

(8) The agency shall carry out powers and duties relating to

adult and community education as required under Subchapter H,

Chapter 29.

(9) The agency shall develop a program of instruction in driver

education and traffic safety as provided by Section 29.902.

(10) The agency shall carry out duties assigned under Section

30.002 concerning children with visual impairments.

(11) The agency shall carry out powers and duties related to

regional day school programs for the deaf as provided under

Subchapter D, Chapter 30.

(12) The agency shall establish and maintain an electronic

information transfer system as required under Section 32.032,

maintain and expand telecommunications capabilities of school

districts and regional education service centers as required

under Section 32.033, and establish technology demonstration

programs as required under Section 32.035.

(13) The agency shall review school district budgets, audit

reports, and other fiscal reports as required under Sections

44.008 and 44.010 and prescribe forms for financial reports made

by or for school districts to the commissioner or the agency as

required under Section 44.009.

(14) The agency shall cooperate with the Texas Higher Education

Coordinating Board in connection with the Texas partnership and

scholarship program under Subchapter P, Chapter 61.

(c) The agency may enter into an agreement with a federal agency

concerning a project related to education, including the

provision of school lunches and the construction of school

buildings. Not later than the 30th day before the date the agency

enters into an agreement under this subsection concerning a new

project or reauthorizing a project, the agency must provide

written notice, including a description of the project, to:

(1) the governor;

(2) the Legislative Budget Board; and

(3) the presiding officers of the standing committees of the

senate and of the house of representatives with primary

jurisdiction over the agency.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.01, eff.

Sept. 1, 1997.

Sec. 7.022. INTERNAL AUDIT. The auditor appointed by the

commissioner under Section 7.055 shall coordinate the agency's

efforts to evaluate and improve its internal operations.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1122, Sec. 1, eff.

Sept. 1, 1997.

Sec. 7.023. AGENCY EMPLOYMENT POLICY. A decision of the agency

relating to employment shall be made without regard to a person's

race, color, disability, sex, religion, age, or national origin.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 7.024. INVESTMENT CAPITAL FUND. (a) The investment

capital fund consists of money appropriated for purposes of the

fund. The agency shall administer the fund. The purposes of

this fund are to assist eligible public schools to implement

practices and procedures consistent with deregulation and school

restructuring in order to improve student achievement and to help

schools identify and train parents and community leaders who will

hold the school and the school district accountable for achieving

high academic standards.

(b) The commissioner may make grants from the fund to eligible

schools.

(c) A school is eligible to apply for a grant if the school has

demonstrated a commitment to campus deregulation and to

restructuring educational practices and conditions at the school

by entering into a partnership with:

(1) school staff;

(2) parents of students at the school;

(3) community and business leaders;

(4) school district officers;

(5) a nonprofit, community-based organization that has a

demonstrated capacity to train, develop, and organize parents and

community leaders into a large, nonpartisan constituency that

will hold the school and the school district accountable for

achieving high academic standards; and

(6) the agency.

(d) A grant from the fund shall be made directly to the school

and may be used for the training and development of school staff,

parents, and community leaders in order that they understand and

implement the academic standards and practices necessary for high

academic achievement, appropriate strategies to deregulate and

restructure the school in order to improve student achievement,

and effective strategies to organize parents and community

leaders into a large, nonpartisan constituency that will hold the

school and the school district accountable for achieving high

academic standards. The grant may be used to implement strategies

developed by the partners that are designed to enrich or extend

student learning experiences outside of the regular school day.

(e) The commissioner may make a grant of up to $50,000 each

academic year to an eligible school. Campus administration

personnel of a school that receives a grant under this section

are accountable to the commissioner of education and must

demonstrate:

(1) the responsible use of the grant to achieve campus

deregulation and restructuring to improve academic performance;

(2) a comprehensive plan to engage in ongoing development and

training of teachers, parents, and community leaders to:

(A) understand academic standards;

(B) develop effective strategies to improve academic

performance; and

(C) organize a large constituency of parents and community

leaders to hold the school and school district accountable to

achieve high academic standards;

(3) ongoing progress in achieving higher academic performance;

and

(4) ongoing progress in identifying, training, and organizing

parents and community leaders who are holding the school and the

school district accountable for achieving high academic

standards.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 937, Sec. 1, eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 2, eff. September 1, 2009.

Sec. 7.025. YMCA ACCOUNT. The YMCA account is a separate

account in the general revenue fund. The account is composed of

money deposited to the credit of the account under Section

502.299, Transportation Code, as added by Chapter 433, Acts of

the 76th Legislature, Regular Session, 1999. The Texas Education

Agency administers the account and may spend money credited to

the account only to make grants to benefit the youth and

government programs sponsored by the Young Men's Christian

Associations located in Texas.

Added by Acts 2001, 77th Leg., ch. 869, Sec. 2(b), eff. June 14,

2001.

Sec. 7.026. DONATIONS FOR USE RELATED TO CARDIOPULMONARY

RESUSCITATION (CPR) INSTRUCTION. (a) The agency may accept

donations, including donations of equipment, for use in providing

cardiopulmonary resuscitation (CPR) instruction to students. The

agency:

(1) shall distribute the donations to school districts for the

purpose of providing CPR instruction to students under Sections

28.0023 and 29.903; and

(2) may use a portion of the donations to the extent necessary

to pay administrative expenses related to the donations.

(b) The commissioner may adopt rules as necessary to implement

this section.

Added by Acts 2001, 77th Leg., ch. 814, Sec. 1, eff. June 14,

2001. Renumbered from Education Code Sec. 7.025 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(11), eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1371, Sec. 2, eff. June 15, 2007.

Sec. 7.027. TEXAS MUSIC FOUNDATION ACCOUNT. (a) The Texas

Music Foundation account is established as a separate account in

the general revenue fund. The account is composed of money

deposited to the credit of the account under Section 504.639,

Transportation Code. Money in the account may be used only for

the purposes of this section.

(b) The Music, Film, Television, and Multimedia Office in the

governor's office shall administer the account. The agency may

spend money credited to the account only to make grants to

benefit music-related educational and community programs

sponsored by nonprofit organizations based in this state. An

administration fee of $5 per license plate shall be retained by

the Music, Film, Television, and Multimedia Office for

performance of administrative duties.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 8, eff. Sept. 1,

2003.

Sec. 7.028. LIMITATION ON COMPLIANCE MONITORING. (a) Except as

provided by Section 29.001(5), 29.010(a), 39.056, or 39.057, the

agency may monitor compliance with requirements applicable to a

process or program provided by a school district, campus,

program, or school granted charters under Chapter 12, including

the process described by Subchapter F, Chapter 11, or a program

described by Subchapter B, C, D, E, F, H, or I, Chapter 29,

Subchapter A, Chapter 37, or Section 38.003, and the use of funds

provided for such a program under Subchapter C, Chapter 42, only

as necessary to ensure:

(1) compliance with federal law and regulations;

(2) financial accountability, including compliance with grant

requirements; and

(3) data integrity for purposes of:

(A) the Public Education Information Management System (PEIMS);

and

(B) accountability under Chapter 39.

(b) The board of trustees of a school district or the governing

body of an open-enrollment charter school has primary

responsibility for ensuring that the district or school complies

with all applicable requirements of state educational programs.

Added by Acts 2003, 78th Leg., ch. 201, Sec. 4, eff. Sept. 1,

2003.

Renumbered from Education Code, Section 7.027 by Acts 2005, 79th

Leg., Ch.

728, Sec. 23.001(9), eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 2, eff. June 19, 2009.

Sec. 7.029. MEMORANDUM OF UNDERSTANDING REGARDING EXCHANGE OF

INFORMATION FOR STUDENTS IN FOSTER CARE. (a) The agency and the

Department of Family and Protective Services shall enter into a

memorandum of understanding regarding the exchange of information

as appropriate to facilitate the department's evaluation of

educational outcomes of students in foster care. The memorandum

of understanding must require:

(1) the department to provide the agency each year with

demographic information regarding individual students who during

the preceding school year were in the conservatorship of the

department following an adversarial hearing under Section

262.201, Family Code; and

(2) the agency, in a manner consistent with federal law, to

provide the department with aggregate information regarding

educational outcomes of students for whom the agency received

demographic information under Subdivision (1).

(b) For purposes of Subsection (a)(2), information regarding

educational outcomes includes information relating to student

academic achievement, graduation rates, school attendance,

disciplinary actions, and receipt of special education services.

(c) The department may authorize the agency to provide education

research centers established under Section 1.005 with demographic

information regarding individual students received by the agency

in accordance with Subsection (a)(1), as appropriate to allow the

centers to perform additional analysis regarding educational

outcomes of students in foster care. Any use of information

regarding individual students provided to a center under this

subsection must be approved by the department.

(d) Nothing in this section may be construed to:

(1) require the agency or the department to collect or maintain

additional information regarding students in foster care; or

(2) allow the release of information regarding an individual

student in a manner not permitted under the Family Educational

Rights and Privacy Act of 1974 (20 U.S.C. Section 1232g) or

another state or federal law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1372, Sec. 1, eff. June 19, 2009.

Sec. 7.031. GRANTS. (a) The agency may seek, accept, and

distribute grants awarded by the federal government or any other

public or private entity for the benefit of public education,

subject to the limitations or conditions imposed by the terms of

the grants or by other law.

(b) Unless otherwise prohibited by federal law, the commissioner

may determine, solely for purposes of the program's eligibility

to receive federal grant funds, for the purpose of technology

services and support, that a Head Start program operated in this

state by a school district or a community-based organization

serves the function of an elementary school by providing

elementary education at one or more program facilities.

(c) A determination by the commissioner under Subsection (b):

(1) does not entitle a Head Start program to receive state funds

for which the program would not otherwise be eligible;

(2) may not reduce the amount of federal grant funds available

for school districts and open-enrollment charter schools; and

(3) may not be appealed.

Added by Acts 2009, 81st Leg., R.S., Ch.

603, Sec. 1, eff. June 19, 2009.

Sec. 7.037. REPORTING SCHEDULE. (a) To the extent possible,

the Texas Education Agency shall develop and maintain a

comprehensive schedule that addresses each reporting requirement

generally applicable to a school district, including requirements

imposed by a state agency or entity other than the Texas

Education Agency, and that specifies the date by which a school

district must comply with each requirement.

(b) A state agency that requires a school district to

periodically report information to that agency shall provide the

Texas Education Agency with information regarding the reporting

requirement as necessary to enable the Texas Education Agency to

develop and maintain the schedule required by Subsection (a).

(c) The Texas Education Agency shall determine the appropriate

format of the schedule required by Subsection (a) and the manner

in which the schedule is made readily accessible to school

districts.

Added by Acts 2009, 81st Leg., R.S., Ch.

1156, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. COMMISSIONER OF EDUCATION

Sec. 7.051. SELECTION OF THE COMMISSIONER. The governor, with

the advice and consent of the senate, shall appoint the

commissioner of education.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 7.052. TERM OF OFFICE. The commissioner serves a term of

office of four years commensurate with the term of the governor.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 7.053. REMOVAL FROM OFFICE. The governor, with the advice

and consent of the senate, may remove the commissioner from

office as provided by Section 9, Article XV, Texas Constitution.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 7.054. QUALIFICATION. The commissioner must be a citizen

of the United States.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 7.055. COMMISSIONER OF EDUCATION POWERS AND DUTIES. (a)

The commissioner has the powers and duties provided by Subsection

(b).

(b)(1) The commissioner shall serve as the educational leader of

the state.

(2) The commissioner shall serve as executive officer of the

agency and as executive secretary of the board.

(3) The commissioner shall carry out the duties imposed on the

commissioner by the board or the legislature.

(4) The commissioner shall prescribe a uniform system of forms,

reports, and records necessary to fulfill the reporting and

recordkeeping requirements of this title.

(5) The commissioner may delegate ministerial and executive

functions to agency staff and may employ division heads and any

other employees and clerks to perform the duties of the agency.

(6) The commissioner shall adopt an annual budget for operating

the Foundation School Program as prescribed by Subsection (c).

(7) The commissioner may issue vouchers for the expenditures of

the agency and shall examine and must approve any account to be

paid out of the school funds before the comptroller may issue a

warrant.

(8) The commissioner shall file annually with the governor and

the Legislative Budget Board a complete and detailed written

report accounting for all funds received and disbursed by the

agency during the preceding fiscal year.

(9) The commissioner shall have a manual published at least once

every two years that contains Title 1 and this title, any other

provisions of this code relating specifically to public primary

or secondary education, and an appendix of all other state laws

relating to public primary or secondary education and shall

provide for the distribution of the manual as determined by the

board.

(10) The commissioner may visit different areas of this state,

address teachers' associations and educational gatherings,

instruct teachers, and promote all aspects of education and may

be reimbursed for necessary travel expenses incurred under this

subdivision to the extent authorized by the General

Appropriations Act.

(11) The commissioner may appoint advisory committees, in

accordance with Chapter 2110, Government Code, as necessary to

advise the commissioner in carrying out the duties and mission of

the agency.

(12) The commissioner shall appoint an agency auditor.

(13) The commissioner may provide for reductions in the number

of agency employees.

(14) The commissioner shall carry out duties relating to the

investment capital fund under Section 7.024.

(15) The commissioner shall review and act, if necessary, on

applications for waivers under Section 7.056.

(16) The commissioner shall carry out duties relating to

regional education service centers as specified under Chapter 8.

(17) The commissioner shall distribute funds to open-enrollment

charter schools as required under Subchapter D, Chapter 12.

(18) The commissioner shall adopt a recommended appraisal

process and criteria on which to appraise the performance of

teachers, a recommended appraisal process and criteria on which

to appraise the performance of administrators, and a job

description and evaluation form for use in evaluating counselors,

as provided by Subchapter H, Chapter 21.

(19) The commissioner shall coordinate and implement teacher

recruitment programs under Section 21.004.

(20) The commissioner shall perform duties in connection with

the certification and assignment of hearing examiners as provided

by Subchapter F, Chapter 21.

(21) The commissioner shall carry out duties under the Texas

Advanced Placement Incentive Program under Subchapter C, Chapter

28.

(22) The commissioner may adopt rules for optional extended year

programs under Section 29.082.

(23) The commissioner shall monitor and evaluate prekindergarten

programs and other child-care programs as required under Section

29.154.

(24) The commissioner, with the approval of the board, shall

develop and implement a plan for the coordination of services to

children with disabilities as required under Section 30.001.

(25) The commissioner shall develop a system to distribute to

school districts or regional education service centers a special

supplemental allowance for students with visual impairments as

required under Section 30.002.

(26) The commissioner, with the assistance of the comptroller,

shall determine amounts to be distributed to the Texas School for

the Blind and Visually Impaired and the Texas School for the Deaf

as provided by Section 30.003 and to the Texas Youth Commission

as provided by Section 30.102.

(27) The commissioner shall establish a procedure for resolution

of disputes between a school district and the Texas School for

the Blind and Visually Impaired under Section 30.021.

(28) The commissioner shall perform duties relating to the

funding, adoption, and purchase of textbooks under Chapter 31.

(29) The commissioner may enter into contracts concerning

technology in the public school system as authorized under

Chapter 32.

(30) The commissioner shall adopt a recommended contract form

for the use, acquisition, or lease with option to purchase of

school buses under Section 34.009.

(31) The commissioner shall ensure that the cost of using school

buses for a purpose other than the transportation of students to

or from school is properly identified in the Public Education

Information Management System (PEIMS) under Section 34.010.

(32) The commissioner shall perform duties in connection with

the public school accountability system as prescribed by Chapter

39.

(33) Repealed by Acts 1999, 76th Leg., ch. 397, Sec. 8, eff.

Sept. 1, 1999.

(34) The commissioner shall perform duties in connection with

the equalized wealth level under Chapter 41.

(35) The commissioner shall perform duties in connection with

the Foundation School Program as prescribed by Chapter 42.

(36) The commissioner shall establish advisory guidelines

relating to the fiscal management of a school district and report

annually to the board on the status of school district fiscal

management as required under Section 44.001.

(37) The commissioner shall review school district audit reports

as required under Section 44.008.

(38) The commissioner shall perform duties in connection with

the guaranteed bond program as prescribed by Subchapter C,

Chapter 45.

(39) The commissioner shall cooperate with the Texas Higher

Education Coordinating Board in connection with the Texas

partnership and scholarship program under Subchapter P, Chapter

61.

(40) The commissioner shall suspend the certificate of an

educator or permit of a teacher who violates Chapter 617,

Government Code.

(41) The commissioner shall adopt rules relating to

extracurricular activities under Section 33.081 and approve or

disapprove University Interscholastic League rules and procedures

under Section 33.083.

(c) The budget the commissioner adopts under Subsection (b) for

operating the Foundation School Program must be in accordance

with legislative appropriations and provide funds for the

administration and operation of the agency and any other

necessary expense. The budget must designate any expense of

operating the agency or operating a program for which the board

has responsibility that is paid from the Foundation School

Program. The budget must designate program expenses that may be

paid out of the foundation school fund, other state funds, fees,

federal funds, or funds earned under interagency contract. Before

adopting the budget, the commissioner must submit the budget to

the board for review and, after receiving any comments of the

board, present the operating budget to the governor and the

Legislative Budget Board. The commissioner shall provide

appropriate information on proposed budget expenditures to the

comptroller to assure that all payments are paid from the

appropriate funds in a timely and efficient manner.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.01, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 5.01, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 397, Sec. 8, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 4.001(a), eff.

Sept. 1, 2001.

Sec. 7.056. WAIVERS AND EXEMPTIONS. (a) Except as provided by

Subsection (e), a school campus or district may apply to the

commissioner for a waiver of a requirement, restriction, or

prohibition imposed by this code or rule of the board or

commissioner.

(b) A school campus or district seeking a waiver must submit a

written application to the commissioner not later than the 31st

day before the campus or district intends to take action

requiring a waiver. The application must include:

(1) a written plan approved by the board of trustees of the

district that states the achievement objectives of the campus or

district and the inhibition imposed on those objectives by the

requirement, restriction, or prohibition; and

(2) written comments from the campus- or district-level

committee established under Section 11.251.

(c) If the commissioner objects to an application for a waiver,

the commissioner must notify the school campus or district in

writing that the application is denied not later than the 30th

day after the date on which the application is received. If the

commissioner does not notify the school campus or district of an

objection within that time, the application is considered

granted.

(d) A waiver granted under this section is effective for the

period stated in the application, which may not exceed three

years. A school campus or district for which a requirement,

restriction, or prohibition is waived under this section for a

period of three years may receive an exemption from that

requirement, restriction, or prohibition at the end of that

period if the campus or district has fulfilled the achievement

objectives stated in the application. The exemption remains in

effect until the commissioner determines that achievement levels

of the campus or district have declined.

(e) Except as provided by Subsection (f), a school campus or

district may not receive an exemption or waiver under this

section from:

(1) a prohibition on conduct that constitutes a criminal

offense;

(2) a requirement imposed by federal law or rule, including a

requirement for special education or bilingual education

programs; or

(3) a requirement, restriction, or prohibition relating to:

(A) essential knowledge or skills under Section 28.002 or high

school graduation requirements under Section 28.025;

(B) public school accountability as provided by Subchapters B,

C, D, E, and J, Chapter 39;

(C) extracurricular activities under Section 33.081 or

participation in a University Interscholastic League area,

regional, or state competition under Section 33.0812;

(D) health and safety under Chapter 38;

(E) purchasing under Subchapter B, Chapter 44;

(F) elementary school class size limits, except as provided by

Section 25.112;

(G) removal of a disruptive student from the classroom under

Subchapter A, Chapter 37;

(H) at-risk programs under Subchapter C, Chapter 29;

(I) prekindergarten programs under Subchapter E, Chapter 29;

(J) educator rights and benefits under Subchapters A, C, D, E,

F, G, and I, Chapter 21, or under Subchapter A, Chapter 22;

(K) special education programs under Subchapter A, Chapter 29;

(L) bilingual education programs under Subchapter B, Chapter 29;

or

(M) the requirements for the first day of instruction under

Section 25.0811.

(f) A school district or campus that is required to develop and

implement a student achievement improvement plan under Section

39.102 or 39.103 may receive an exemption or waiver under this

section from any law or rule other than:

(1) a prohibition on conduct that constitutes a criminal

offense;

(2) a requirement imposed by federal law or rule;

(3) a requirement, restriction, or prohibition imposed by state

law or rule relating to:

(A) public school accountability as provided by Subchapters B,

C, D, E, and J, Chapter 39; or

(B) educator rights and benefits under Subchapters A, C, D, E,

F, G, and I, Chapter 21, or under Subchapter A, Chapter 22; or

(4) textbook selection under Chapter 31.

(g) In a manner consistent with waiver authority granted to the

commissioner by the United States Department of Education, the

commissioner may grant a waiver of a state law or rule required

by federal law, including Subchapter A, B, or C, Chapter 29.

Before exercising any waiver authority under this subsection, the

commissioner shall notify the Legislative Budget Board and the

office of budget and planning in the governor's office.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 342, Sec. 1, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

812, Sec. 2, eff. June 17, 2005.

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 9.01, eff. May 31, 2006.

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 3, eff. June 19, 2009.

Sec. 7.057. APPEALS. (a) Except as provided by Subsection (e),

a person may appeal in writing to the commissioner if the person

is aggrieved by:

(1) the school laws of this state; or

(2) actions or decisions of any school district board of

trustees that violate:

(A) the school laws of this state; or

(B) a provision of a written employment contract between the

school district and a school district employee, if a violation

causes or would cause monetary harm to the employee.

(a-1) A person is not required to appeal to the commissioner

before pursuing a remedy under a law outside of Title 1 or this

title to which Title 1 or this title makes reference or with

which Title 1 or this title requires compliance.

(b) Except as provided by Subsection (c), the commissioner after

due notice to the parties interested shall, not later than the

180th day after the date an appeal under Subsection (a) is filed,

hold a hearing and issue a decision without cost to the parties

involved. In conducting a hearing under this subsection, the

commissioner has the same authority relating to discovery and

conduct of a hearing as a hearing examiner has under Subchapter

F, Chapter 21. This section does not deprive any party of any

legal remedy.

(c) In an appeal against a school district, the commissioner

shall issue a decision based on a review of the record developed

at the district level under a substantial evidence standard of

review. A school district's disclosure of the record to the

commissioner under this subsection is not an offense under

Section 551.146, Government Code.

(d) A person aggrieved by an action of the agency or decision of

the commissioner may appeal to a district court in Travis County.

An appeal must be made by serving the commissioner with citation

issued and served in the manner provided by law for civil suits.

The petition must state the action or decision from which the

appeal is taken. At trial, the court shall determine all issues

of law and fact, except as provided by Section 33.081(g).

(e) This section does not apply to:

(1) a case to which Subchapter G, Chapter 21, applies; or

(2) a student disciplinary action under Chapter 37.

(f) In this section:

(1) "Record" includes, at a minimum, an audible electronic

recording or written transcript of all oral testimony or

argument.

(2) "School laws of this state" means Title 1 and this title and

rules adopted under those titles.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 895, Sec. 1, eff. June

14, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1111, Sec. 1, eff. June 19, 2009.

Sec. 7.058. RESEARCH ON MATHEMATICS SKILLS ACQUISITION AND

PROGRAM EFFECTIVENESS. From funds appropriated for the purpose,

the commissioner shall award to one or more institutions that

have demonstrated an ability to conduct science-based research on

effective instructional strategies that improve student

performance in mathematics a grant to be used to:

(1) develop and identify research on mathematics skills

acquisition and student learning in mathematics;

(2) monitor the effectiveness of professional development

institutes under Section 21.455 based on performance in

mathematics by the students of teachers who have attended an

institute;

(3) examine the effect of professional development institutes on

the classroom performance of teachers who have attended an

institute;

(4) identify common practices used at high-performing school

campuses that lead to improved student performance in

mathematics; and

(5) develop research on cognitive development in children

concerning mathematics skills development.

Added by Acts 2001, 77th Leg., ch. 834, Sec. 3, eff. Sept. 1,

2001.

Sec. 7.059. MATHEMATICS HOMEWORK AND GRADING SERVICE. (a) From

funds appropriated for the purpose, the commissioner shall help

make available services that assist teachers in providing and

grading mathematics homework assignments. The services may also

assist teachers in providing and grading student examinations.

(b) In helping make the services described by Subsection (a)

available, the commissioner shall consider all methods available

through advanced technology, especially methods using the

Internet, to distribute mathematics homework assignments and to

provide immediate assessment of a student's work on the

assignment.

(c) Each homework assignment offered through the service:

(1) must be created with consideration for the underlying

mathematical skills required to be taught at the grade level for

which the assignment is designed;

(2) may be based on a step-by-step procedure for solving

mathematical problems provided by the assignment that may be

adapted to individual student and instructor needs;

(3) may be accompanied by a solution to each mathematical

problem assigned;

(4) may be accompanied by other pedagogically valuable material

appropriate for a particular student; and

(5) to the extent possible, should correlate to an instructional

program or programs being used in classrooms in this state.

Added by Acts 2001, 77th Leg., ch. 834, Sec. 3, eff. Sept. 1,

2001.

Sec. 7.060. REDUCING PAPERWORK. (a) At least once each

even-numbered year, the commissioner shall review and, to the

greatest extent practicable, reduce written reports and other

paperwork required of a school district by the agency.

(b) The commissioner shall adopt a policy that limits written

reports and other paperwork that a principal or classroom teacher

may be required by the agency to complete.

Added by Acts 2005, 79th Leg., Ch.

723, Sec. 1, eff. June 17, 2005.

Sec. 7.062. SCIENCE LABORATORY GRANT PROGRAM. (a) In this

section, "wealth per student" means a school district's taxable

value of property as determined under Subchapter M, Chapter 403,

Government Code, or, if applicable, Section 42.2521, divided by

the district's average daily attendance as determined under

Section 42.005.

(b) The commissioner shall establish a program to provide

competitive grants to school districts for the purpose of

constructing or renovating high school science laboratories.

(c) Except as otherwise provided by this subsection, if the

commissioner certifies that the amount appropriated for a state

fiscal year for purposes of Subchapters A and B, Chapter 46,

exceeds the amount to which school districts are entitled under

those subchapters for that year, the commissioner shall use the

excess funds, in an amount not to exceed $20 million in any state

fiscal year, for the purpose of making grants under this section.

The use of excess funds under this subsection has priority over

any provision of Chapter 42 that permits or directs the use of

excess foundation school program funds, including Sections

42.2517, 42.2521, 42.2522, and 42.2531. The commissioner is

required to use excess funds as provided by this subsection only

if the commissioner is not required to reduce the total amount of

state funds allocated to school districts under Section

42.253(h).

(d) The commissioner shall adopt rules necessary to implement

the program, including rules addressing eligibility, application

procedures, and accountability for use of grant funds.

(e) The rules must:

(1) limit the amount of assistance provided through a grant to

not more than:

(A) for a construction project, $200 per square foot of the

science laboratory to be constructed; or

(B) for a renovation project, $100 per square foot of the

science laboratory to be renovated;

(2) require a school district to demonstrate, as a condition of

eligibility for a grant, that the existing district science

laboratories are insufficient in number to comply with the

curriculum requirements imposed for the recommended and advanced

high school programs under Section 28.025(b-1)(1); and

(3) provide for ranking school districts that apply for grants

on the basis of wealth per student and giving priority in the

award of grants to districts with low wealth per student.

Added by Acts 2007, 80th Leg., R.S., Ch.

1058, Sec. 3, eff. June 15, 2007.

SUBCHAPTER D. STATE BOARD OF EDUCATION

Sec. 7.101. COMPOSITION. (a) The State Board of Education is

composed of 15 members elected from districts. Each district from

which a board member is elected is composed as provided by former

Sections 11.2101(b)-(t), as enacted by Chapter 2, Acts of the

72nd Legislature, 2nd Called Session, 1991.

(b) Members of the board are elected at biennial general

elections held in compliance with the Election Code.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 7.102. STATE BOARD OF EDUCATION POWERS AND DUTIES. (a)

The board may perform only those duties relating to school

districts or regional education service centers assigned to the

board by the constitution of this state or by this subchapter or

another provision of this code.

(b) The board has the powers and duties provided by Subsection

(c), which shall be carried out with the advice and assistance of

the commissioner.

(c)(1) The board shall develop and update a long-range plan for

public education.

(2) The board may enter into contracts relating to or accept

grants for the improvement of educational programs specifically

authorized by statute.

(3) The board may accept a gift, donation, or other contribution

on behalf of the public school system or agency and, unless

otherwise specified by the donor, may use the contribution in the

manner the board determines.

(4) The board shall establish curriculum and graduation

requirements.

(5) The board shall establish a standard of performance

considered satisfactory on student assessment instruments.

(6) The board may create special-purpose school districts under

Chapter 11.

(7) The board shall provide for a training course for school

district trustees under Section 11.159.

(8) The board shall adopt a procedure to be used for placing on

probation or revoking a home-rule school district charter as

required by Subchapter B, Chapter 12, and may place on probation

or revoke a home-rule school district charter as provided by that

subchapter.

(9) The board may grant an open-enrollment charter or approve a

charter revision as provided by Subchapter D, Chapter 12.

(10) The board shall adopt rules establishing criteria for

certifying hearing examiners as provided by Section 21.252.

(11) The board shall adopt rules to carry out the curriculum

required or authorized under Section 28.002.

(12) The board shall establish guidelines for credit by

examination under Section 28.023.

(13) The board shall adopt transcript forms and standards for

differentiating high school programs for purposes of reporting

academic achievement under Section 28.025.

(14) The board shall adopt guidelines for determining financial

need for purposes of the Texas Advanced Placement Incentive

Program under Subchapter C, Chapter 28, and may approve payments

as provided by that subchapter.

(15) The board shall adopt criteria for identifying gifted and

talented students and shall develop and update a state plan for

the education of gifted and talented students as required under

Subchapter D, Chapter 29.

(16) The board shall adopt rules for approving adult education

programs as required under Section 29.253 and may establish an

adult education advisory committee under Section 29.254.

(17) The board shall adopt rules relating to community education

development projects as required under Section 29.257.

(18) The board may approve the plan to be developed and

implemented by the commissioner for the coordination of services

to children with disabilities as required under Section 30.001.

(19) The board shall establish a date by which each school

district and state institution shall provide to the commissioner

the necessary information to determine the district's share of

the cost of the education of a student enrolled in the Texas

School for the Blind and Visually Impaired or the Texas School

for the Deaf as required under Section 30.003 and may adopt other

rules concerning funding of the education of students enrolled in

the Texas School for the Blind and Visually Impaired or the Texas

School for the Deaf as authorized under Section 30.003.

(20) The board shall adopt rules prescribing the form and

content of information school districts are required to provide

concerning programs offered by state institutions as required

under Section 30.004.

(21) The board shall adopt rules concerning admission of

students to the Texas School for the Deaf as required under

Section 30.057.

(22) The board shall carry out powers and duties related to

regional day school programs for the deaf as provided under

Subchapter D, Chapter 30.

(23) The board shall adopt and purchase or license textbooks as

provided by Chapter 31 and adopt rules required by that chapter.

(24) The board shall develop and update a long-range plan

concerning technology in the public school system as required

under Section 32.001 and shall adopt rules and policies

concerning technology in public schools as provided by Chapter

32.

(25) The board shall conduct feasibility studies related to the

telecommunications capabilities of school districts and regional

education service centers as provided by Section 32.033.

(26) The board shall appoint a board of directors of the center

for educational technology under Section 32.034.

(27) Repealed by Acts 2001, 77th Leg., ch. 1420, Sec. 4.001(b),

eff. Sept. 1, 2001.

(28) The board shall approve a program for testing students for

dyslexia and related disorders as provided by Section 38.003.

(29) The board shall perform duties in connection with the

public school accountability system as prescribed by Chapter 39.

(30) The board shall perform duties in connection with the

Foundation School Program as prescribed by Chapter 42.

(31) The board may invest the permanent school fund within the

limits of the authority granted by Section 5, Article VII, Texas

Constitution, and Chapter 43.

(32) The board shall adopt rules concerning school district

budgets and audits of school district fiscal accounts as required

under Subchapter A, Chapter 44.

(33) The board shall adopt an annual report on the status of the

guaranteed bond program and may adopt rules as necessary for the

administration of the program as provided under Subchapter C,

Chapter 45.

(34) The board shall prescribe uniform bid blanks for school

districts to use in selecting a depository bank as required under

Section 45.206.

(d) The board may adopt rules relating to school districts or

regional education service centers only as required to carry out

the specific duties assigned to the board by the constitution or

under Subsection (c).

(e) An action of the board to adopt a rule under this section is

effective only if the board includes in the rule's preamble a

statement of the specific authority under Subsection (c) to adopt

the rule.

(f) Except as otherwise provided by this subsection, a rule

adopted by the board under this section does not take effect

until the beginning of the school year that begins at least 90

days after the date on which the rule was adopted. The rule takes

effect earlier if the rule's preamble specifies an earlier

effective date and the reason for that earlier date and:

(1) the earlier effective date is a requirement of:

(A) a federal law; or

(B) a state law that specifically refers to this section and

expressly requires the adoption of an earlier effective date; or

(2) on the affirmative vote of two-thirds of the members of the

board, the board makes a finding that an earlier effective date

is necessary.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.01, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 268, Sec. 2, eff. May

26, 1997; Acts 1999, 76th Leg., ch. 1482, Sec. 1, eff. June 19,

1999; Acts 2001, 77th Leg., ch. 1420, Sec. 4.001(b), eff. Sept.

1, 2001.

Sec. 7.103. ELIGIBILITY FOR MEMBERSHIP. (a) A person is not

eligible for election to or service on the board if the person

holds an office with this state or any political subdivision of

this state.

(b) A person may not be elected from or serve in a district who

is not a bona fide resident of the district with one year's

continuous residence before election. A person is not eligible

for election to or service on the board unless the person is a

qualified voter of the district in which the person resides and

is at least 26 years of age.

(c) A person who is required to register as a lobbyist under

Chapter 305, Government Code, by virtue of the person's

activities for compensation in or on behalf of a profession,

business, or association related to the operation of the board,

may not serve as a member of the board or act as the general

counsel to the board.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 7.104. TERMS. (a) At each general election immediately

following a decennial reapportionment of districts, one member

shall be elected to the board from each district. Except as

provided by Subsection (b), members of the board serve staggered

terms of four years with the terms of eight members expiring on

January 1 of one odd-numbered year and the terms of seven members

expiring on January 1 of the next odd-numbered year.

(b) Seven members of the board elected at each general election

following a decennial reapportionment of districts shall serve

two-year terms and eight members shall serve four-year terms.

Members shall draw lots to determine who serves which terms.

(c) If a position on the board becomes vacant, the governor

shall fill the vacancy as soon as possible by appointing a

qualified person from the affected district with the advice and

consent of the senate.

(d) A vacancy that occurs at a time when it is impossible to

place the name of a candidate for the unexpired term on the

general election ballot is filled by appointment, as prescribed

by Subsection (c).

(e) An appointment to a vacancy on the board shall be made

without regard to the race, creed, sex, religion, or national

origin of the appointed member.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 7.105. COMPENSATION AND REIMBURSEMENT. (a) A member of

the board is not entitled to receive compensation.

(b) A member of the board is entitled to reimbursement of the

member's expenses as provided by law.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 7.106. MEETINGS. (a) The board shall hold four meetings a

year in Austin, Texas, on dates determined by the chair and may

hold other meetings as may be called by the chair.

(b) In a manner that complies with Section 551.128, Government

Code, the agency shall broadcast over the Internet live video and

audio of each open meeting held by the board. Subsequently, the

agency shall make available through the agency's Internet website

archived video and audio for each meeting for which live video

and audio was provided under this subsection.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

169, Sec. 1, eff. September 1, 2009.

Sec. 7.107. OFFICERS. (a) The governor, with the advice and

consent of the senate, shall appoint the chair from among the

membership of the board. The chair serves a term of two years.

(b) At the board's first regular meeting after the election and

qualification of new members, the board shall organize, adopt

rules of procedure, and elect by separate votes a vice chair and

a secretary.

(c) A person who serves two consecutive terms as chair is

ineligible to again serve as chair until four years have elapsed

since the expiration of the second term.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 7.108. PROHIBITION ON POLITICAL CONTRIBUTION OR ACTIVITY.

(a) A person interested in selling bonds of any type or a person

engaged in manufacturing, shipping, selling, or advertising

textbooks or otherwise connected with the textbook business

commits an offense if the person makes or authorizes a political

contribution to or takes part in, directly or indirectly, the

campaign of any person seeking election to or serving on the

board.

(b) An offense under Subsection (a) is a Class B misdemeanor.

(c) In this section:

(1) "Political contribution" has the meaning assigned by Section

251.001, Election Code.

(2) "Textbook" has the meaning assigned by Section 31.002.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 7.109. DESIGNATION AS STATE BOARD FOR CAREER AND TECHNOLOGY

EDUCATION. (a) The board is also the State Board for Career and

Technology Education.

(b) The commissioner is the executive officer through whom the

State Board for Career and Technology Education shall carry out

its policies and enforce its rules.

(c) The State Board for Career and Technology Education may

contract with the Texas Higher Education Coordinating Board or

any other state agency to assume the leadership role and

administrative responsibility of the State Board for Career and

Technology Education for state level administration of

technical-vocational education programs in public community

colleges, public technical institutes, and other eligible public

postsecondary institutions in this state.

(d) The State Board for Career and Technology Education may

allocate funds appropriated to the board by the legislature or

federal funds received by the board under the Carl D. Perkins

Vocational Education Act (20 U.S.C. Section 2301 et seq.) or

other federal law to an institution or program approved by the

State Board of Education, the Texas Higher Education Coordinating

Board, or another state agency specified by law.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 7.110. PUBLIC TESTIMONY. The board shall develop and

implement policies that provide the public with a reasonable

opportunity to appear before the board and to speak on any issue

under the jurisdiction of the board.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 7.111. HIGH SCHOOL EQUIVALENCY EXAMINATIONS. (a) The

board shall provide for the administration of high school

equivalency examinations, including administration by the

adjutant general's department for students described by

Subdivision (2)(C). A person who does not have a high school

diploma may take the examination in accordance with rules adopted

by the board if the person is:

(1) over 17 years of age;

(2) 16 years of age or older and:

(A) is enrolled in a Job Corps training program under the

Workforce Investment Act of 1998 (29 U.S.C. Section 2801 et

seq.), and its subsequent amendments;

(B) a public agency providing supervision of the person or

having custody of the person under a court order recommends that

the person take the examination; or

(C) is enrolled in the adjutant general's department's Seaborne

ChalleNGe Corps; or

(3) required to take the examination under a justice or

municipal court order issued under Article 45.054(a)(1)(C), Code

of Criminal Procedure.

(b) The board by rule shall establish and require payment of a

fee as a condition to the issuance of a high school equivalency

certificate and a copy of the scores of the examinations. The fee

must be reasonable and designed to cover the administrative costs

of issuing the certificate and a copy of the scores. The board

may not require a waiting period between the date a person

withdraws from school and the date the person takes the

examination unless the period relates to the time between

administrations of the examination.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 76, Sec. 8, eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 1282, Sec. 1, eff. June 18,

1999; Acts 2001, 77th Leg., ch. 1420, Sec. 4.002, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1514, Sec. 17, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

818, Sec. 1, eff. June 17, 2005.

Sec. 7.112. REPRESENTATION OF TEXTBOOK PUBLISHER BY FORMER

MEMBER OF BOARD. (a) A former member of the State Board of

Education who is employed by or otherwise receives compensation

from a textbook publisher may not, before the second anniversary

of the date on which the person last served as a member of the

State Board of Education:

(1) confer with a member of the board of trustees of a school

district concerning a textbook published by that textbook

publisher; or

(2) appear at a meeting of the board of trustees on behalf of

the textbook publisher.

(b) A person who violates Subsection (a) commits an offense. An

offense under this section is a Class A misdemeanor.

(c) In this section:

(1) "Compensation" means money, a service, or another thing of

value or financial benefit received in return for or in

connection with a service provided.

(2) "Publisher" and "textbook" have the meanings assigned by

Section 31.002.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 7.113. EMPLOYERS FOR EDUCATION EXCELLENCE AWARD. (a) The

board shall create the Employers for Education Excellence Award

to honor employers that implement a policy to encourage and

support employees who actively participate in activities of

schools.

(b) An employer that meets the criteria described by this

section may apply for consideration to receive the award.

(c) The board shall establish the following levels of

recognition for employers:

(1) bronze for an employer that implements a policy to encourage

and support employees who attend parent-teacher conferences;

(2) silver for an employer that:

(A) meets the requirements of bronze; and

(B) implements a policy to encourage and support employees who

volunteer in school activities; and

(3) gold for an employer that:

(A) meets the requirements of silver; and

(B) implements a policy to encourage and support employees who

participate in student mentoring programs in schools.

(d) The board shall establish criteria to certify businesses to

receive the Employers for Education Excellence Award at the

appropriate level of recognition. The commissioner shall review

the applications submitted by employers under Subsection (b) and

make recommendations to the board regarding businesses that

should be recognized and the level at which a business should be

recognized. The board may approve or modify the commissioner's

recommendation.

(e) The board shall honor the recipient of an Employers for

Education Excellence Award by presenting the recipient with a

suitable certificate that includes the business's level of

recognition and other appropriate information.

Added by Acts 2007, 80th Leg., R.S., Ch.

557, Sec. 1, eff. June 16, 2007.



CHAPTER 8. REGIONAL EDUCATION SERVICE CENTERS

EDUCATION CODE

TITLE 2. PUBLIC EDUCATION

SUBTITLE B. STATE AND REGIONAL ORGANIZATION AND GOVERNANCE

CHAPTER 8. REGIONAL EDUCATION SERVICE CENTERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8.001. ESTABLISHMENT. (a) The commissioner shall provide

for the establishment and operation of not more than 20 regional

education service centers.

(b) Regional education service centers shall be located

throughout the state so that each school district has the

opportunity to be served by and to participate, on a voluntary

basis, in a center that meets the accountability standards

established by the commissioner.

(c) The commissioner may decide any matter concerning the

operation or administration of the regional education service

centers, including:

(1) the number and location of centers;

(2) the regional boundaries of centers; and

(3) the allocation among centers of state and federal funds

administered by the agency.

(d) This chapter does not:

(1) limit a school district's freedom to purchase services from

any regional education service center; or

(2) require a school district to purchase services from a

regional education service center.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 268, Sec. 1, eff. May

26, 1997.

Sec. 8.002. PURPOSE. Regional education service centers shall:

(1) assist school districts in improving student performance in

each region of the system;

(2) enable school districts to operate more efficiently and

economically; and

(3) implement initiatives assigned by the legislature or the

commissioner.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 268, Sec. 1, eff. May

26, 1997.

Sec. 8.003. GOVERNANCE. (a) Each regional education service

center is governed by a board of directors composed of seven

members.

(b) The commissioner shall adopt rules to provide for the local

selection, appointment, and continuity of membership of regional

education service center boards of directors.

(c) A vacancy on a regional education service center board of

directors shall be filled by appointment by the remaining members

of the board for the unexpired term.

(d) A member of the board is not entitled to compensation from

the regional education service center but is entitled to

reimbursement with center funds for necessary expenses incurred

in performing duties as a board member.

(e) Each regional education service center board of directors

shall develop policies to ensure the sound management and

operation of the center consistent with Section 8.002. Subject to

approval of the board of directors, regional education service

centers shall offer programs and activities to school districts

and campuses under Sections 8.051, 8.052, and 8.053.

(f) Each regional education service center board of directors

shall adopt an annual budget for the following year after

conducting a public hearing on the center's performance during

the preceding year on standards established by the commissioner

under Section 8.101.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 268, Sec. 1, eff. May

26, 1997.

Sec. 8.004. EXECUTIVE DIRECTOR. The regional education service

center board of directors shall employ an executive director. The

selection and dismissal of the executive director is subject to

the approval of the commissioner. The executive director is the

chief executive officer of the regional education service center

and may employ personnel as necessary to carry out the functions

of the center.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 268, Sec. 1, eff. May

26, 1997.

Sec. 8.005. EXEMPTION FROM TAXATION. A regional education

service center and its employees are subject to or exempt from

taxation in the same manner as a school district and school

district employees.

Added by Acts 1997, 75th Leg., ch. 268, Sec. 1, eff. May 26,

1997.

Sec. 8.006. IMMUNITY FROM LIABILITY. An employee or volunteer

of a regional education service center is immune from liability

to the same extent as an employee or volunteer of a school

district.

Added by Acts 1997, 75th Leg., ch. 268, Sec. 1, eff. May 26,

1997.

Sec. 8.007. TRANSFERABILITY OF LEAVE. (a) A regional education

service center shall accept personal leave accrued by a center

employee as sick leave under state law by an employee who was

formerly employed by the state.

(b) A school district or the state shall accept the sick leave

accrued by an employee who was formerly employed by a regional

education service center not to exceed five days per year for

each year of employment.

Added by Acts 1997, 75th Leg., ch. 268, Sec. 1, eff. May 26,

1997.

Sec. 8.008. APPLICABILITY OF CERTAIN LAWS RELATING TO POLITICAL

ACTIVITIES. A regional education service center and each center

employee is subject to Chapter 556, Government Code, and for

purposes of that chapter:

(1) the center is considered to be a state agency; and

(2) each center employee is considered to be a state employee.

Added by Acts 2003, 78th Leg., ch. 350, Sec. 1, eff. Sept. 1,

2003.

Sec. 8.009. APPLICABILITY OF CERTAIN LAWS RELATING TO CONFLICT

OF INTEREST. (a) A member of the board of directors and the

executive director of a regional education service center are

each considered to be a local public official for purposes of

Chapter 171, Local Government Code. For purposes of that chapter

a member of the board of directors and the executive director of

a regional education service center are each considered to have a

substantial interest in a business entity if a person related to

the member or the executive director in the third degree by

consanguinity or affinity, as determined under Chapter 573,

Government Code, has a substantial interest in the business

entity under Section 171.002, Local Government Code.

(b) A regional education service center is considered to be a

political subdivision for purposes of Section 131.903, Local

Government Code.

(c) To the extent consistent with this section, if a law

described by this section applies to a school district or the

board of trustees of a school district, the law applies to a

regional education service center and the board of directors and

executive director of a regional education service center.

Added by Acts 2003, 78th Leg., ch. 350, Sec. 1, eff. Sept. 1,

2003.

Sec. 8.011. NEPOTISM PROHIBITION. For purposes of all employees

of each regional education service center, the executive director

and each member of the board of directors are public officials

subject to Chapter 573, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1244, Sec. 7, eff. September 1, 2007.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8.051. CORE SERVICES AND SERVICES TO IMPROVE PERFORMANCE.

(a) Each regional education service center shall use funds

distributed to the center under Section 8.121 to develop,

maintain, and deliver services identified under this section to

improve student and school district performance.

(b) Each regional education service center shall annually

develop and submit to the commissioner for approval a plan for

improvement. Each plan must include the purposes and description

of the services the center will provide to:

(1) campuses assigned an unacceptable performance rating under

Section 39.054;

(2) the lowest-performing campuses in the region; and

(3) other campuses.

(c) Each regional education service center shall provide

services that enable school districts to operate more efficiently

and economically.

(d) Each regional education service center shall maintain core

services for purchase by school districts and campuses. The core

services are:

(1) training and assistance in:

(A) teaching each subject area assessed under Section 39.023;

and

(B) providing instruction in personal financial literacy as

required under Section 28.0021;

(2) training and assistance in providing each program that

qualifies for a funding allotment under Section 42.151, 42.152,

42.153, or 42.156;

(3) assistance specifically designed for a school district or

campus assigned an unacceptable performance rating under Section

39.054;

(4) training and assistance to teachers, administrators, members

of district boards of trustees, and members of site-based

decision-making committees;

(5) assistance specifically designed for a school district that

is considered out of compliance with state or federal special

education requirements, based on the agency's most recent

compliance review of the district's special education programs;

and

(6) assistance in complying with state laws and rules.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 268, Sec. 1, eff. May

26, 1997; Acts 1999, 76th Leg., ch. 1202, Sec. 1, eff. June 18,

1999.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 3.02, eff. May 31, 2006.

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 4, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 3, eff. September 1, 2009.

Sec. 8.052. STATE INITIATIVES. As directed by the commissioner,

each regional education service center shall, as necessary, use

funds distributed under Section 8.123 to implement initiatives

identified by the legislature.

Amended by Acts 1997, 75th Leg., ch. 268, Sec. 1, eff. May 26,

1997.

Sec. 8.053. ADDITIONAL SERVICES. In addition to the services

provided under Section 8.051 and the initiatives implemented

under Section 8.052, a regional education service center may:

(1) offer any service requested and purchased by any school

district or campus in the state; and

(2) contract with a public or private entity for services under

this subchapter, including the provision of continuing education

courses and programs for educators.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Renumbered from Education Code Sec. 8.052 and amended by

Acts 1997, 75th Leg., ch. 268, Sec. 1, eff. May 26, 1997; Acts

1999, 76th Leg., ch. 598, Sec. 1, eff. Sept. 1, 1999.

Sec. 8.054. PROHIBITION ON REGULATORY FUNCTION. A regional

education service center may not perform a regulatory function

regarding a school district. This section does not prohibit a

regional education service center from offering training or other

assistance to a school district in complying with a state or

federal law, rule, or regulation.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 268, Sec. 1, eff. May

26, 1997.

Sec. 8.055. REGIONAL EDUCATION SERVICE CENTER PROPERTY. (a)

Each regional education service center may purchase or lease

property or acquire property through lease-purchase and may incur

debts for that purpose. Any transaction under this subsection is

subject to the approval of the board of directors.

(b) Any transaction under this subsection involving real

property is subject to the approval of the board of directors and

the commissioner.

(c) Each regional education service center may dispose of

property in the manner and on the terms that the board of

directors determines.

Added by Acts 1997, 75th Leg., ch. 268, Sec. 1, eff. May 26,

1997.

Sec. 8.056. LIMITATION ON COMPENSATION FOR CERTAIN SERVICES. A

regional education service center that acts as a fiscal agent or

broker in connection with an agreement between two school

districts under Subchapter E, Chapter 41, may not, unless

authorized in writing by the district receiving transferred funds

in accordance with the agreement:

(1) be compensated by the districts in an amount that exceeds

the administrative cost of providing the service; or

(2) otherwise retain for use by the center any amount other than

the compensation permitted under Subdivision (1) from the funds

transferred between the districts in accordance with the

agreement.

Added by Acts 2003, 78th Leg., ch. 350, Sec. 2, eff. Sept. 1,

2003.

Sec. 8.057. ASSISTANCE WITH CRIMINAL HISTORY RECORD INFORMATION.

The agency may require a regional education service center to

assist in collecting information needed for a criminal history

record information review under Subchapter C, Chapter 22.

Added by Acts 2007, 80th Leg., R.S., Ch.

1372, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. EVALUATION AND ACCOUNTABILITY

Sec. 8.101. PERFORMANCE STANDARDS AND INDICATORS. The

commissioner shall establish performance standards and indicators

for regional education service centers that measure the

achievement of the objectives in Section 8.002. Performance

standards and indicators must include the following:

(1) student performance in districts served;

(2) district effectiveness and efficiency in districts served

resulting from technical assistance and program support;

(3) direct services provided or regionally shared services

arranged by the service center which produce more economical and

efficient school operations;

(4) direct services provided or regionally shared services

arranged by the service center which provide for assistance in

core services; and

(5) grants received for implementation of state initiatives and

the results achieved by the service center under the terms of the

grant contract.

Amended by Acts 1997, 75th Leg., ch. 268, Sec. 1, eff. May 26,

1997.

Sec. 8.102. DATA REPORTING. Each regional education service

center shall report audited or budgeted financial information and

any other information requested by the commissioner for use in

assessing the performance of the center. The commissioner shall

develop a uniform system for regional education service centers

to report audited financial data, to report information on the

indicators adopted under Section 8.101, and to provide

information on client satisfaction with services provided under

Subchapter B.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Renumbered from Education Code Sec. 8.101 and amended by

Acts 1997, 75th Leg., ch. 268, Sec. 1, eff. May 26, 1997.

Sec. 8.103. ANNUAL EVALUATION. The commissioner shall conduct

an annual evaluation of each executive director and regional

education service center. Each evaluation must include:

(1) an audit of the center's finances;

(2) a review of the center's performance on the indicators

adopted under Section 8.101;

(3) a review of client satisfaction with services provided under

Subchapter B; and

(4) a review of any other factor the commissioner determines to

be appropriate.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Renumbered from Education Code Sec. 8.102 and amended by

Acts 1997, 75th Leg., ch. 268, Sec. 1, eff. May 26, 1997.

Sec. 8.104. SANCTIONS. The commissioner shall develop a system

of corrective actions to require of a regional education service

center that the commissioner determines to be deficient in an

accountability measure under Section 8.103. The actions must

include, in increasing order of severity:

(1) conducting an on-site investigation of the center;

(2) requiring the center to send notice of each deficiency to

each school district and campus in the center's region or served

by the center the previous year;

(3) requiring the center to prepare for the commissioner's

approval a plan to address each area of deficiency;

(4) appointing a master to oversee the operations of the center;

(5) replacing the executive director or board of directors; and

(6) in the case of deficient performance in two consecutive

years, closing the center.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Renumbered from Education Code Sec. 8.103 and amended by

Acts 1997, 75th Leg., ch. 268, Sec. 1, eff. May 26, 1997.

SUBCHAPTER D. FUNDING

Sec. 8.121. FUNDING FOR CORE SERVICES AND SERVICES TO IMPROVE

PERFORMANCE. (a) Regional education service centers receive

state financial support for services provided under Section 8.051

from money appropriated for the Foundation School Program. The

commissioner shall distribute money to each regional education

service center for basic costs of providing those services

according to an annual allotment set by the commissioner based

on:

(1) the minimum amount of money necessary for the operation of a

center;

(2) an additional amount of money that reflects the size and

number of campuses served by the center under Section 8.051; and

(3) an additional amount of money that reflects the impact of

the geographic size of a center's service area on the cost of

providing services under Section 8.051.

(b) Repealed by Acts 1999, 76th Leg., ch. 396, Sec. 3.01(a),

eff. Sept. 1, 1999.

(c) Each regional education service center shall use money

distributed to it under this section for the provision of core

services required under Section 8.051 or for payment of necessary

administrative and operational expenses of the center related to

the provision of those services.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 268, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 396, Sec. 3.01(a), eff.

Sept. 1, 1999.

Sec. 8.122. INCENTIVE FUNDING FOR DISTRICT EFFICIENCIES. (a)

The legislature may appropriate money from the foundation school

fund to establish an incentive fund to encourage efficiency in

the provision of services by the system of regional education

service centers.

(b) The commissioner may submit to each regular session of the

legislature an incentive funding report and plan that:

(1) demonstrates that regional education service centers are

providing the services required or permitted by law;

(2) defines efficiencies of scale in measurable terms;

(3) proposes the size of and payment schedule for the incentive

fund; and

(4) establishes a method for documenting and computing

efficiencies.

(c) The commissioner shall determine the method by which money

appropriated under this section is distributed to regional

education service centers.

(d) The board of trustees of a school district may delegate

purchasing or other administrative functions to a regional

education service center to the extent necessary to achieve

efficiencies under this section.

Amended by Acts 1997, 75th Leg., ch. 268, Sec. 1, eff. May 26,

1997.

Sec. 8.123. FUNDING FOR STATE INITIATIVES. (a) The legislature

may appropriate money from the foundation school fund or other

sources to implement initiatives identified by the legislature.

(b) The commissioner may adopt rules governing:

(1) the strategies, programs, projects, and regions eligible for

funding under this section; and

(2) the amount of funds that may be distributed to a regional

education service center for a specific initiative.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Renumbered from Sec. 8.122 and amended by Acts 1997, 75th

Leg., ch. 268, Sec. 1, eff. May 26, 1997.

Sec. 8.124. INNOVATIVE AND EMERGENCY GRANTS. (a) The

legislature may appropriate money from the foundation school fund

or other sources for grants to regional education service

centers. Money appropriated under this section shall be

distributed to regional education service centers as:

(1) competitive grants for developing and implementing

innovative regional strategies or programs; or

(2) emergency grants for providing adequate services under

Section 8.051 to small and isolated school districts or, in

extreme circumstances, other school districts.

(b) The commissioner may adopt rules governing:

(1) the strategies, programs, and regions eligible for funding

under this section; and

(2) the amount of money that may be distributed to a regional

education service center for a specific purpose.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Renumbered from Education Code Sec. 8.123 and amended by

Acts 1997, 75th Leg., ch. 268, Sec. 1, eff. May 26, 1997.

Sec. 8.125. CONTRACTS FOR GRANTS. Each regional education

service center board of directors, under rules adopted by the

commissioner, may enter into a contract for a grant from a public

or private organization and may spend grant funds in accordance

with the terms of the contract.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Renumbered from Education Code Sec. 8.124 and amended by

Acts 1997, 75th Leg., ch. 268, Sec. 1, eff. May 26, 1997.



CHAPTER 11. SCHOOL DISTRICTS

EDUCATION CODE

TITLE 2. PUBLIC EDUCATION

SUBTITLE C. LOCAL ORGANIZATION AND GOVERNANCE

CHAPTER 11. SCHOOL DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 11.001. ACCREDITATION. Each school district must be

accredited by the agency as provided by Subchapter C, Chapter 39.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 5, eff. June 19, 2009.

Sec. 11.002. RESPONSIBILITY OF SCHOOL DISTRICTS FOR PUBLIC

EDUCATION. The school districts and charter schools created in

accordance with the laws of this state have the primary

responsibility for implementing the state's system of public

education and ensuring student performance in accordance with

this code.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 11.003. ADMINISTRATIVE EFFICIENCY. (b) Each regional

education service center shall:

(1) notify each school district served by the center regarding

the opportunities available through the center for cooperative

shared services arrangements within the center's service area;

and

(2) evaluate the need for cooperative shared services

arrangements within the center's service area and consider

expanding center-sponsored cooperative shared services

arrangements.

(c) Each regional education service center shall assist a school

district board of trustees in entering into an agreement with

another district or political subdivision, a regional education

service center, or an institution of higher education as defined

by Section 61.003, for a cooperative shared services arrangement

regarding administrative services, including transportation, food

service, purchasing, and payroll functions.

(d) The commissioner may require a district to enter into a

cooperative shared services arrangement for administrative

services if the commissioner determines:

(1) that the district has failed to satisfy a financial

accountability standard as determined by commissioner rule under

Subchapter D, Chapter 39; and

(2) that entering into a cooperative shared services arrangement

would:

(A) enable the district to enhance its performance on the

financial accountability standard identified under Subdivision

(1); and

(B) promote the efficient operation of the district.

(e) The commissioner may require an open-enrollment charter

school to enter into a cooperative shared services arrangement

for administrative services if the commissioner determines, after

an audit conducted under Section 12.1163, that such a cooperative

shared services arrangement would promote the efficient operation

of the school.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 2.03, eff. May 31, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 6, eff. June 19, 2009.

SUBCHAPTER B. INDEPENDENT SCHOOL DISTRICTS

Sec. 11.011. ORGANIZATION. The board of trustees of an

independent school district, the superintendent of the district,

the campus administrators, and the district- and campus-level

committees established under Section 11.251 shall contribute to

the operation of the district in the manner provided by this code

and by the board of trustees of the district in a manner not

inconsistent with this code.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER C. BOARD OF TRUSTEES OF INDEPENDENT SCHOOL

DISTRICT--GENERAL PROVISIONS

Sec. 11.051. GOVERNANCE OF INDEPENDENT SCHOOL DISTRICT; NUMBER

OF TRUSTEES. (a) An independent school district is governed by

a board of trustees who, as a body corporate, shall:

(1) oversee the management of the district; and

(2) ensure that the superintendent implements and monitors

plans, procedures, programs, and systems to achieve appropriate,

clearly defined, and desired results in the major areas of

district operations.

(a-1) Unless authorized by the board, a member of the board may

not, individually, act on behalf of the board. The board of

trustees may act only by majority vote of the members present at

a meeting held in compliance with Chapter 551, Government Code,

at which a quorum of the board is present and voting. The board

shall provide the superintendent an opportunity to present at a

meeting an oral or written recommendation to the board on any

item that is voted on by the board at the meeting.

(b) The board consists of the number of members that the

district had on September 1, 1995.

(c) A board of trustees that has three or five members may by

resolution increase the membership to seven. A board of trustees

that votes to increase its membership must consider whether the

district would benefit from also adopting a single-member

election system under Section 11.052. A resolution increasing the

number of trustees takes effect with the second regular election

of trustees that occurs after the adoption of the resolution. The

resolution must provide for a transition in the number of

trustees so that when the transition is complete, trustees are

elected as provided by Section 11.059.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1244, Sec. 1, eff. September 1, 2007.

Sec. 11.052. SINGLE-MEMBER TRUSTEE DISTRICTS. (a) Except as

provided by Subsection (b), the board of trustees of an

independent school district, on its own motion, may order that

trustees of the district are to be elected from single-member

trustee districts or that not fewer than 70 percent of the

members of the board of trustees are to be elected from

single-member trustee districts with the remaining trustees to be

elected from the district at large.

(b) If a majority of the area of an independent school district

is located in a county with a population of less than 10,000, the

board of trustees of the district, on its own motion, may order

that trustees of the district are to be elected from

single-member trustee districts or that not fewer than 50 percent

of the members of the board of trustees are to be elected from

single-member trustee districts with the remaining trustees to be

elected from the district at large.

(c) Before adopting an order under Subsection (a) or (b), the

board must:

(1) hold a public hearing at which registered voters of the

district are given an opportunity to comment on whether or not

they favor the election of trustees in the manner proposed by the

board; and

(2) publish notice of the hearing in a newspaper that has

general circulation in the district, not later than the seventh

day before the date of the hearing.

(d) An order of the board adopted under Subsection (a) or (b)

must be entered not later than the 120th day before the date of

the first election at which all or some of the trustees are

elected from single-member trustee districts authorized by the

order.

(e) If at least 15 percent or 15,000 of the registered voters of

the school district, whichever is less, sign and present to the

board of trustees a petition requesting submission to the voters

of the proposition that trustees of the district be elected in a

specific manner, which must be generally described on the

petition and which must be a manner of election that the board

could have ordered on its own motion under Subsection (a) or (b),

the board shall order that the appropriate proposition be placed

on the ballot at the first regular election of trustees held

after the 120th day after the date the petition is submitted to

the board. The proposition must specify the number of trustees to

be elected from single-member districts. Beginning with the first

regular election of trustees held after an election at which a

majority of the registered voters voting approve the proposition,

trustees of the district shall be elected in the manner

prescribed by the approved proposition.

(f) If single-member trustee districts are adopted or approved

as provided by this section, the board shall divide the school

district into the appropriate number of trustee districts, based

on the number of members of the board that are to be elected from

single-member trustee districts, and shall number each trustee

district. The trustee districts must be compact and contiguous

and must be as nearly as practicable of equal population. In a

district with 150,000 or more students in average daily

attendance, the boundary of a trustee district may not cross a

county election precinct boundary except at a point at which the

boundary of the school district crosses the county election

precinct boundary. Trustee districts must be drawn not later than

the 90th day before the date of the first election of trustees

from those districts.

(g) Residents of each trustee district are entitled to elect one

trustee to the board. A trustee elected to represent a trustee

district at the first election of trustees must be a resident of

the district the trustee represents not later than: (1) the 90th

day after the date election returns are canvassed; or (2) the

60th day after the date of a final judgment in an election

contest filed concerning that trustee district. After the first

election of trustees from single-member trustee districts, a

candidate for trustee representing a single-member trustee

district must be a resident of the district the candidate seeks

to represent. A person appointed to fill a vacancy in a trustee

district must be a resident of that trustee district. A trustee

vacates the office if the trustee fails to move into the trustee

district the trustee represents within the time provided by this

subsection or ceases to reside in the district the trustee

represents. A candidate for trustee representing the district at

large must be a resident of the district.

(h) At the first election at which some or all of the trustees

are elected in a manner authorized by this section and after each

redistricting, all positions on the board shall be filled. The

trustees then elected shall draw lots for staggered terms as

provided by Section 11.059.

(i) Not later than the 90th day before the date of the first

regular school board election at which trustees may officially

recognize and act on the last preceding federal census, the board

shall redivide the district into the appropriate number of

trustee districts if the census data indicates that the

population of the most populous district exceeds the population

of the least populous district by more than 10 percent.

Redivision of the district shall be in the manner provided for

division of the district under Subsection (f).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 982, Sec. 1, eff.

Sept. 1, 2001.

Sec. 11.053. OPTION TO CONTINUE IN OFFICE FOLLOWING ADOPTION OF

SINGLE-MEMBER PLAN OR REDISTRICTING. (a) The board of trustees

of an independent school district that adopts a redistricting

plan under Section 11.052 may provide for the trustees in office

when the plan is adopted or the school district is redistricted

to serve for the remainder of their terms in accordance with this

section.

(b) The trustee district and any at-large positions provided by

the district's plan shall be filled as the staggered terms of

trustees then in office expire. Not later than the 90th day

before the date of the first election from trustee districts and

after each redistricting, the board shall determine the order in

which the positions will be filled.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 982, Sec. 2, eff.

Sept. 1, 2001.

Sec. 11.054. ELECTING TRUSTEES BY CUMULATIVE VOTING. (a) The

board of trustees of an independent school district that elects

its trustees at large or at large by position may order that

elections for trustees be held using the cumulative voting

procedure described by this section.

(b) At an election at which more than one trustee position is to

be filled, all of the positions that are to be filled at the

election shall be voted on as one race by all the voters of the

school district. Each voter is entitled to cast a number of votes

equal to the number of positions to be filled at the election.

(c) A voter may cast one or more of the specified number of

votes for any one or more candidates in any combination. Only

whole votes may be cast and counted.

(d) If a voter casts more than the number of votes to which the

voter is entitled in the election, none of the voter's votes may

be counted in that election. If a voter casts fewer votes than

entitled, all of the voter's votes are counted in that election.

(e) The candidates who are elected are those, in the number to

be elected, receiving the highest numbers of votes.

(f) If the board of trustees adopts an order requiring the use

of cumulative voting, only the trustee positions that were

scheduled to be elected at the election are filled through the

use of cumulative voting.

(g) An independent school district that adopts an order

requiring the use of cumulative voting may not elect its members

by position as provided by Section 11.058.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 11.055. APPLICATION TO GET ON BALLOT. (a) Except as

provided by Subsection (c), an application of a candidate for a

place on the ballot must be filed not later than 5 p.m. of the

62nd day before the date of the election. An application may not

be filed earlier than the 30th day before the date of the filing

deadline.

(b) In a district in which the positions on the board of

trustees are not authorized to be designated by number, an

applicant is not required to state which other candidate, if any,

the applicant is opposing.

(c) For an election to be held on the date of the general

election for state and county officers, the day of the filing

deadline is the 70th day before election day.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 925, Sec. 9, eff. Nov.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 30, eff. September 1, 2005.

Sec. 11.056. WRITE-IN VOTING. (a) In an election for trustees

of an independent school district, a write-in vote may not be

counted for a person unless that person has filed a declaration

of write-in candidacy with the secretary of the board of trustees

in the manner provided for write-in candidates in the general

election for state and county officers.

(b) Except as provided by Subsection (e), a declaration of

write-in candidacy must be filed not later than 5 p.m. of the

fifth day after the date an application for a place on the ballot

is required to be filed.

(c) With the appropriate modifications and to the extent

practicable, Subchapter B, Chapter 146, Election Code, applies to

write-in voting in an election for trustees of an independent

school district.

(d) The secretary of state shall adopt the rules necessary to

implement this section.

(e) For an election to be held on the date of the general

election for state and county officers, the day of the filing

deadline is the 67th day before election day.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1349, Sec. 74, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 31, eff. September 1, 2005.

Sec. 11.057. DETERMINATION OF RESULTS; OPTIONAL MAJORITY VOTE

REQUIREMENT. (a) Except as provided by Subsection (c), in an

independent school district in which the positions of trustees

are designated by number as provided by Section 11.058 or in

which the trustees are elected from single-member trustee

districts as provided by Section 11.052, the candidate receiving

the highest number of votes for each respective position voted on

is elected.

(b) In a district in which the positions of trustees are not

designated by number or in which the trustees are not elected

from single-member trustee districts, the candidates receiving

the highest number of votes shall fill the positions the terms of

which are normally expiring.

(c) The board of trustees of an independent school district in

which the positions of trustees are designated by number or in

which the trustees are elected from single-member trustee

districts as provided by Section 11.052 may provide by

resolution, not later than the 180th day before the date of an

election, that a candidate must receive a majority of the votes

cast for a position or in a trustee district, as applicable, to

be elected. A resolution adopted under this subsection is

effective until rescinded by a subsequent resolution adopted not

later than the 180th day before the date of the first election to

which the rescission applies.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 522, Sec. 1, eff.

Sept. 1, 1999.

Sec. 11.058. ELECTION BY POSITION. (a) The designation of the

positions of trustees by number is or may be required only as

specified by this section.

(b) The positions on the board of trustees shall be designated

by number in any independent school district in which the

procedure of designating and electing the trustees by number has

been authorized and instituted whether under general or special

law and whether by resolution of the trustees or by operation of

law.

(c) The positions on the board of trustees shall be designated

by number in any independent school district in which the board

of trustees by resolution orders that all candidates for trustee

be voted on and elected separately for positions on the board of

trustees and that all candidates be designated on the official

ballot according to the number of the positions for which they

seek election.

(d) The resolution of the board of trustees must be made not

later than the 60th day before the date of any trustee election

for this section to apply.

(e) The board shall also, not later than the 60th day before the

date of the election, number the positions on the board in the

order in which the terms of office of the trustees expire.

(f) Once the board of trustees of an independent school district

has ordered the election of trustees by numbered positions under

this section, neither the board of trustees nor their successors

may rescind the action.

(g) Ballots for an election to which this section applies must

clearly show the position for which each person is a candidate.

The board of trustees shall arrange by lot the names of the

candidates for each position.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 11.0581. JOINT ELECTIONS REQUIRED. (a) An election for

trustees of an independent school district shall be held on the

same date as:

(1) the election for the members of the governing body of a

municipality located in the school district;

(2) the general election for state and county officers; or

(3) the election for the members of the governing body of a

hospital district, if the school district:

(A) is wholly or partly located in a county with a population of

less than 30,000 that is adjacent to a county with a population

of more than three million; and

(B) held its election for trustees jointly with the election for

the members of the governing body of the hospital district before

May 2007.

(b) Elections held on the same date as provided by Subsection

(a) shall be held as a joint election under Chapter 271, Election

Code.

(c) The voters of a joint election under this section shall be

served by common polling places consistent with Section

271.003(b), Election Code.

(d) The board of trustees of an independent school district

changing an election date to comply with this section shall

adjust the terms of office of its members to conform to the new

election date.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 11.01, eff. May 31, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1010, Sec. 2, eff. September 1, 2007.

Sec. 11.059. TERMS. (a) A trustee of an independent school

district serves a term of three or four years.

(b) Elections for trustees with three-year terms shall be held

annually. The terms of one-third of the trustees, or as near to

one-third as possible, expire each year.

(c) Elections for trustees with four-year terms shall be held

biennially. The terms of one-half of the trustees, or as near to

one-half as possible, expire every two years.

(d) A board policy must state the schedule on which specific

terms expire.

(e) Not later than December 31, 2007, the board of trustees may

adopt a resolution changing the length of the terms of its

trustees. The resolution must provide for a term of either three

or four years and specify the manner in which the transition from

the length of the former term to the modified term is made. The

transition must begin with the first regular election for

trustees that occurs after January 1, 2008, and a trustee who

serves on that date shall serve the remainder of that term. This

subsection expires January 1, 2013.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

17, Sec. 1, eff. April 25, 2007.

Sec. 11.060. VACANCIES. (a) If a vacancy occurs on the board

of trustees of an independent school district, the remaining

trustees may fill the vacancy by appointment until the next

trustee election.

(b) If the board is appointed by the governing body of a

municipality, a trustee appointed by the governing body to fill a

vacancy shall serve for the unexpired term.

(c) Instead of filling a vacancy by appointment under Subsection

(a) or (b), the board or municipal governing body may order a

special election to fill the vacancy. A special election is

conducted in the same manner as the district's general election

except as provided by the Election Code.

(d) If more than one year remains in the term of the position

vacated, the vacancy shall be filled under this section not later

than the 180th day after the date the vacancy occurs.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 11.061. QUALIFICATION AND ORGANIZATION OF TRUSTEES;

COMPENSATION. (a) The trustees first elected or appointed after

the creation or incorporation of an independent school district

shall file their official oaths with the county judge of the

county in which the district or a major portion of the district

is situated. After all subsequent elections, the newly elected

trustees shall file their official oaths with the president of

the board of trustees.

(b) A person may not be elected trustee of an independent school

district unless the person is a qualified voter.

(c) Except as provided by Section 11.062, at the first meeting

after each election and qualification of trustees, the members

shall organize by selecting:

(1) a president, who must be a member of the board;

(2) a secretary, who may or may not be a member of the board;

and

(3) other officers and committees the board considers necessary.

(d) The trustees serve without compensation.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 11.062. ELECTION OF OFFICERS IN CERTAIN SCHOOL DISTRICTS.

An independent school district in which, before September 1,

1995, part of the trustees were elected from single-member

trustee districts and one or more board officers were elected at

large shall continue electing trustees and officers in that

manner until a different method of selection is adopted by

resolution of the board of trustees.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 11.0621. MEETINGS. The minutes, certified agenda, or

recording, as applicable, of a regular or special meeting of the

board of trustees must reflect each member's attendance at or

absence from the meeting. The minutes or tape recording of an

open meeting must be accessible to the public in accordance with

Section 551.022, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1244, Sec. 2, eff. September 1, 2007.

Sec. 11.063. ELIGIBILITY FOR EMPLOYMENT. A trustee of an

independent school district may not accept employment with that

school district until the first anniversary of the date the

trustee's membership on the board ends.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 11.064. FILING OF FINANCIAL STATEMENT BY TRUSTEE. (a) The

board of trustees of an independent school district by resolution

adopted by majority vote may require each member of the board to

file the financial statement required of state officers under

Subchapter B, Chapter 572, Government Code, with:

(1) the board of trustees; and

(2) the Texas Ethics Commission.

(a-1) Not later than the 15th day after the date a board of

trustees adopts a resolution under Subsection (a), the board

shall deliver a certified copy of the resolution to the Texas

Ethics Commission.

(a-2) A resolution adopted under Subsection (a) applies

beginning on January 1 of the second year following the year in

which the resolution is adopted. A member of a board of trustees

that has adopted a resolution under Subsection (a) is not

required to include, in a financial disclosure statement under

this section, financial activity occurring before January 1 of

the year following the year in which the resolution is adopted.

(a-3) The commissioner by order shall require the members of the

board of trustees of an independent school district to file the

financial statement required of state officers under Subchapter

B, Chapter 572, Government Code, in the same manner as the

members of a board of trustees that have adopted a resolution

under Subsection (a) if the commissioner determines that:

(1) a board member has failed to comply with filing and recusal

requirements applicable to the member under Chapter 171, Local

Government Code;

(2) the district financial accounting practices are not adequate

to safeguard state and district funds; or

(3) the district has not met a standard set by the commissioner

in the financial accountability rating system.

(a-4) The commissioner may require filing financial statements

under Subsection (a-3) covering not more than three fiscal years

and beginning on January 1 of the second year following the date

of the commissioner's order. A member of a board of trustees

subject to an order issued under Subsection (a-3) is not required

to include, in a financial disclosure statement subject to this

section, financial activity occurring before January 1 of the

year following the year in which the order is issued. The

commissioner may renew the requirement if the commissioner

determines that a condition described by Subsection (c) continues

to exist.

(b) Subchapter B, Chapter 572, Government Code:

(1) applies to a trustee subject to this section as if the

trustee were a state officer; and

(2) governs the contents, timeliness of filing, and public

inspection of a statement filed under this section.

(c) A trustee serving in a school district that has adopted a

resolution under Subsection (a) or that is subject to an order

issued under Subsection (a-3) commits an offense if the trustee

fails to file the statement required by the resolution or order.

An offense under this section is a Class B misdemeanor.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 6.04, eff. Sept. 1,

2003. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec.

30.01, eff. Jan. 11, 2004.

Sec. 11.065. APPLICABILITY TO CERTAIN DISTRICTS.

(a) Sections 11.052(g) and (h) and Sections 11.059(a) and (b) do

not apply to the board of trustees of a school district if:

(1) the district's central administrative office is located in a

county with a population of more than two million; and

(2) the district's student enrollment is more than 125,000 and

less than 200,000.

(b) Section 11.053 of this code and Section 141.001, Election

Code, apply to the board of trustees of a school district

described by Subsection (a).

(c) A trustee of a school district described by Subsection (a)

may not serve a term that exceeds four years.

(d) Notwithstanding Chapter 171, Acts of the 50th Legislature,

Regular Session, 1947 (Article 2783d, Vernon's Texas Civil

Statutes), to the extent consistent with this section, the board

of trustees of a school district described by Subsection (a) may

adopt rules necessary to govern the term, election, and residency

requirements of members of the board that may be adopted under

general law by any other school district.

Added by Acts 2003, 78th Leg., ch. 344, Sec. 1, eff. June 18,

2003.

Renumbered from Education Code, Section 11.064 by Acts 2005, 79th

Leg., Ch.

728, Sec. 23.001(10), eff. September 1, 2005.

SUBCHAPTER D. POWERS AND DUTIES OF BOARD OF TRUSTEES OF

INDEPENDENT SCHOOL DISTRICT

Sec. 11.151. IN GENERAL. (a) The trustees of an independent

school district constitute a body corporate and in the name of

the district may acquire and hold real and personal property, sue

and be sued, and receive bequests and donations or other moneys

or funds coming legally into their hands.

(b) The trustees as a body corporate have the exclusive power

and duty to govern and oversee the management of the public

schools of the district. All powers and duties not specifically

delegated by statute to the agency or to the State Board of

Education are reserved for the trustees, and the agency may not

substitute its judgment for the lawful exercise of those powers

and duties by the trustees.

(c) All rights and titles to the school property of the

district, whether real or personal, shall be vested in the

trustees and their successors in office. The trustees may, in any

appropriate manner, dispose of property that is no longer

necessary for the operation of the school district.

(d) The trustees may adopt rules and bylaws necessary to carry

out the powers and duties provided by Subsection (b).

(e) A school district may request the assistance of the attorney

general on any legal matter. The district must pay any costs

associated with the assistance.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 201, Sec. 5, eff.

Sept. 1, 2003.

Sec. 11.1511. SPECIFIC POWERS AND DUTIES OF BOARD. (a) In

addition to powers and duties under Section 11.151 or other law,

the board of trustees of an independent school district has the

powers and duties provided by Subsection (b).

(b) The board shall:

(1) seek to establish working relationships with other public

entities to make effective use of community resources and to

serve the needs of public school students in the community;

(2) adopt a vision statement and comprehensive goals for the

district and the superintendent and monitor progress toward those

goals;

(3) establish performance goals for the district concerning:

(A) the academic and fiscal performance indicators under

Subchapters C, D, and J, Chapter 39; and

(B) any performance indicators adopted by the district;

(4) ensure that the superintendent:

(A) is accountable for achieving performance results;

(B) recognizes performance accomplishments; and

(C) takes action as necessary to meet performance goals;

(5) adopt a policy to establish a district- and campus-level

planning and decision-making process as required under Section

11.251;

(6) publish an annual educational performance report as required

under Section 39.306;

(7) adopt an annual budget for the district as required under

Section 44.004;

(8) adopt a tax rate each fiscal year as required under Section

26.05, Tax Code;

(9) monitor district finances to ensure that the superintendent

is properly maintaining the district's financial procedures and

records;

(10) ensure that district fiscal accounts are audited annually

as required under Section 44.008;

(11) publish an end-of-year financial report for distribution to

the community;

(12) conduct elections as required by law;

(13) by rule, adopt a process through which district personnel,

students or the parents or guardians of students, and members of

the public may obtain a hearing from the district administrators

and the board regarding a complaint;

(14) make decisions relating to terminating the employment of

district employees employed under a contract to which Chapter 21

applies, including terminating or not renewing an employment

contract to which that chapter applies; and

(15) carry out other powers and duties as provided by this code

or other law.

(c) The board may:

(1) issue bonds and levy, pledge, assess, and collect an annual

ad valorem tax to pay the principal and interest on the bonds as

authorized under Sections 45.001 and 45.003;

(2) levy, assess, and collect an annual ad valorem tax for

maintenance and operation of the district as authorized under

Sections 45.002 and 45.003;

(3) employ a person to assess or collect the district's taxes as

authorized under Section 45.231; and

(4) enter into contracts as authorized under this code or other

law and delegate contractual authority to the superintendent as

appropriate.

Added by Acts 2007, 80th Leg., R.S., Ch.

1244, Sec. 3, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 7, eff. June 19, 2009.

Sec. 11.1512. COLLABORATION BETWEEN BOARD AND SUPERINTENDENT.

(a) In relation to the superintendent of the school district,

the board of trustees of the district has the powers and duties

specified by Sections 11.1511(b) and (c). The superintendent

shall, on a day-to-day basis, ensure the implementation of the

policies created by the board.

(b) The board of trustees and the superintendent shall work

together to:

(1) advocate for the high achievement of all district students;

(2) create and support connections with community organizations

to provide community-wide support for the high achievement of all

district students;

(3) provide educational leadership for the district, including

leadership in developing the district vision statement and

long-range educational plan;

(4) establish district-wide policies and annual goals that are

tied directly to the district's vision statement and long-range

educational plan;

(5) support the professional development of principals,

teachers, and other staff; and

(6) periodically evaluate board and superintendent leadership,

governance, and teamwork.

Added by Acts 2007, 80th Leg., R.S., Ch.

1244, Sec. 3, eff. September 1, 2007.

Sec. 11.1513. EMPLOYMENT POLICY. (a) The board of trustees of

each independent school district shall adopt a policy providing

for the employment and duties of district personnel. The

employment policy must provide that:

(1) the board employs and evaluates the superintendent;

(2) the superintendent has sole authority to make

recommendations to the board regarding the selection of all

personnel other than the superintendent, except that the board

may delegate final authority for those decisions to the

superintendent; and

(3) each principal must approve each teacher or staff

appointment to the principal's campus as provided by Section

11.202.

(b) The board of trustees may accept or reject the

superintendent's recommendation regarding the selection of

district personnel and shall include the board's acceptance or

rejection in the minutes of the board's meeting, as required

under Section 551.021, Government Code, in the certified agenda

or tape recording required under Section 551.103, Government

Code, or in the recording required under Section 551.125 or

551.127, Government Code, as applicable. If the board rejects

the superintendent's recommendation, the superintendent shall

make alternative recommendations until the board accepts a

recommendation.

(c) The employment policy may:

(1) specify the terms of employment with the district;

(2) delegate to the superintendent the authority to determine

the terms of employment with the district; or

(3) include a provision for providing each current district

employee with an opportunity to participate in a process for

transferring to another school in or position with the district.

(d) The employment policy must provide that not later than the

10th school day before the date on which a district fills a

vacant position for which a certificate or license is required as

provided by Section 21.003, other than a position that affects

the safety and security of students as determined by the board of

trustees, the district must provide to each current district

employee:

(1) notice of the position by posting the position on:

(A) a bulletin board at:

(i) a place convenient to the public in the district's central

administrative office; and

(ii) the central administrative office of each campus in the

district during any time the office is open; or

(B) the district's Internet website, if the district has a

website; and

(2) a reasonable opportunity to apply for the position.

(e) If, during the school year, the district must fill a vacant

position held by a teacher, as defined by Section 21.201, in less

than 10 school days, the district:

(1) must provide notice of the position in the manner described

by Subsection (d)(1) as soon as possible after the vacancy

occurs;

(2) is not required to provide the notice for 10 school days

before filling the position; and

(3) is not required to comply with Subsection (d)(2).

(f) If, under the employment policy, the board of trustees

delegates to the superintendent the final authority to select

district personnel:

(1) the superintendent is a public official for purposes of

Chapter 573, Government Code, only with respect to a decision

made under that delegation of authority; and

(2) each member of the board of trustees remains subject to

Chapter 573, Government Code, with respect to all district

employees.

(g) Subsection (f) does not apply to a school district that is

located:

(1) wholly in a county with a population of less than 35,000; or

(2) in more than one county, if the county in which the largest

portion of the district territory is located has a population of

less than 35,000.

(h) For purposes of Subsection (f), a person hired by a school

district before September 1, 2007, is considered to have been in

continuous employment as provided by Section 573.062(a),

Government Code, and is not prohibited from continuing employment

with the district subject to the restrictions of Section

573.062(b), Government Code.

(i) The employment policy must provide each school district

employee with the right to present grievances to the district

board of trustees.

(j) The employment policy may not restrict the ability of a

school district employee to communicate directly with a member of

the board of trustees regarding a matter relating to the

operation of the district, except that the policy may prohibit ex

parte communication relating to:

(1) a hearing under Subchapter E or F, Chapter 21; and

(2) another appeal or hearing in which ex parte communication

would be inappropriate pending a final decision by a school

district board of trustees.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

705, Sec. 1, eff. June 17, 2005.

Acts 2007, 80th Leg., R.S., Ch.

10, Sec. 1, eff. April 23, 2007.

Redesignated from Education Code, Section 11.163 and amended by

Acts 2007, 80th Leg., R.S., Ch.

1244, Sec. 4, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(4), eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1347, Sec. 1, eff. June 19, 2009.

Sec. 11.152. TAXES; BONDS. The trustees of an independent

school district may levy and collect taxes and issue bonds in

compliance with Chapter 45. If a specific rate of tax is not

adopted at an election authorizing a tax, the trustees shall

determine the rate of tax to be levied within the limit voted and

specified by law.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 11.153. SALE OF MINERALS. (a) Minerals in land belonging

to an independent school district may be sold to any person under

this section.

(b) The sale must be authorized by a resolution adopted by

majority vote of the board of trustees of the school district.

(c) After adoption of a resolution under Subsection (b), the

president of the board of trustees may execute an oil or gas

lease or sell, exchange, and convey the minerals. The mineral

deed or lease must recite the approval of the resolution of the

board authorizing the sale.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 11.154. SALE OF PROPERTY OTHER THAN MINERALS. (a) The

board of trustees of an independent school district may, by

resolution, authorize the sale of any property, other than

minerals, held in trust for public school purposes.

(b) The president of the board of trustees shall execute a deed

to the purchaser of the property reciting the resolution of the

board of trustees authorizing the sale.

(c) A school district may employ, retain, contract with, or

compensate a licensed real estate broker or salesperson for

assistance in the acquisition or sale of real property.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 11.1541. DONATION OF SURPLUS PROPERTY. (a) The board of

trustees of an independent school district may, by resolution,

authorize the donation of real property and improvements formerly

used as a school campus to a municipality, county, state agency,

or nonprofit organization if:

(1) before adopting the resolution, the board holds a public

hearing concerning the donation and, in addition to any other

notice required, gives notice of the hearing by publishing the

subject matter, location, date, and time of the hearing in a

newspaper having general circulation in the territory of the

district;

(2) the board determines that:

(A) the improvements have historical significance;

(B) the transfer will further the preservation of the

improvements; and

(C) at the time of the transfer, the district does not need the

real property or improvements for educational purposes; and

(3) the entity to whom the transfer is made has shown, to the

satisfaction of the board, that the entity intends to continue to

use the real property and improvements for public purposes.

(b) The president of the board of trustees shall execute a deed

transferring ownership of the real property and improvements to

the municipality, county, state agency, or nonprofit

organization. The deed must:

(1) recite the resolution of the board authorizing the donation;

and

(2) provide that ownership of the real property and improvements

revert to the district if the municipality, county, state agency,

or nonprofit organization:

(A) discontinues use of the real property and improvements for

public purposes; or

(B) executes a document that purports to convey the property.

(c) In this section, "nonprofit organization" means an

organization exempt from federal income taxation under Section

501(a), Internal Revenue Code of 1986, as an organization

described by Section 501(c)(3) of that code.

Added by Acts 2001, 77th Leg., ch. 161, Sec. 1, eff. Jan. 1,

2002. Amended by Acts 2003, 78th Leg., ch. 1189, Sec. 1, eff.

Sept. 1, 2003.

Sec. 11.155. EMINENT DOMAIN. (a) An independent school

district may, by the exercise of the right of eminent domain,

acquire the fee simple title to real property for the purpose of

securing sites on which to construct school buildings or for any

other purpose necessary for the district.

(b) In a condemnation by a school district, the trial and all

other proceedings, including the assessing of damages, shall be

in compliance with the statutes that apply to condemnation by a

railroad.

(c) When final judgment is issued in a condemnation, the

plaintiff shall be awarded the fee simple title to the property

condemned.

(d) If the school district desires to take possession of the

property to be condemned pending suit, it may do so at any time

after the award of the commissioners and on the conditions in

Subdivisions (1)-(4).

(1) The district is not required to give any bond, but it must

pay to the defendant the amount of damages awarded or adjudged

against it by the commissioners or deposit that amount in court

subject to the order of the defendant, and the district shall pay

the costs awarded against it.

(2) If on an appeal from the award of the commissioners the

judgment exceeds the amount of the award, the district, if it has

previously taken possession of the property, shall pay the

judgment and costs awarded against it, not later than the 60th

day after the date of the final judgment in the case. If the

school district fails to pay the judgment and costs, the court

shall on application of the defendant determine the damages, if

any, the defendant has suffered by reason of the temporary

possession by the plaintiff, order those damages paid out of the

award deposited in court, and order a writ of possession for the

property in favor of the defendant.

(3) If the final judgment on an appeal is less than the amount

of the award of the commissioners, the court shall order the

excess to be returned to the district.

(4) If the cause is appealed from the decision of the county

court, the appeal is governed by the law governing appeals in

other cases, except that the judgment of the county court is not

suspended by the appeal.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 11.156. DONATIONS TO THE PUBLIC SCHOOLS. (a) A

conveyance, devise, or bequest of property for the benefit of the

public schools made by anyone for any county, municipality, or

district, if not otherwise directed by the donor, vests the

property in the county school trustees, the board of trustees of

the municipality or district, or their successors in office as

trustees for those to be benefited by the donation.

(b) The funds or other property donated or the income from the

property may be spent by the trustees:

(1) for any purpose designated by the donor that is in keeping

with the lawful purposes of the schools for the benefit of which

the donation was made; or

(2) for any legal purpose if a specific purpose is not

designated by the donor.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 11.157. CONTRACTS FOR EDUCATIONAL SERVICES. The board of

trustees of an independent school district may contract with a

public or private entity for that entity to provide educational

services for the district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 11.158. AUTHORITY TO CHARGE FEES. (a) The board of

trustees of an independent school district may require payment

of:

(1) a fee for materials used in any program in which the

resultant product in excess of minimum requirements becomes, at

the student's option, the personal property of the student, if

the fee does not exceed the cost of materials;

(2) membership dues in student organizations or clubs and

admission fees or charges for attending extracurricular

activities, if membership or attendance is voluntary;

(3) a security deposit for the return of materials, supplies, or

equipment;

(4) a fee for personal physical education and athletic equipment

and apparel, although any student may provide the student's own

equipment or apparel if it meets reasonable requirements and

standards relating to health and safety established by the board;

(5) a fee for items of personal use or products that a student

may purchase at the student's option, such as student

publications, class rings, annuals, and graduation announcements;

(6) a fee specifically permitted by any other statute;

(7) a fee for an authorized voluntary student health and

accident benefit plan;

(8) a reasonable fee, not to exceed the actual annual

maintenance cost, for the use of musical instruments and uniforms

owned or rented by the district;

(9) a fee for items of personal apparel that become the property

of the student and that are used in extracurricular activities;

(10) a parking fee or a fee for an identification card;

(11) a fee for a driver training course, not to exceed the

actual district cost per student in the program for the current

school year;

(12) a fee for a course offered for credit that requires the use

of facilities not available on the school premises or the

employment of an educator who is not part of the school's regular

staff, if participation in the course is at the student's option;

(13) a fee for a course offered during summer school, except

that the board may charge a fee for a course required for

graduation only if the course is also offered without a fee

during the regular school year;

(14) a reasonable fee for transportation of a student who lives

within two miles of the school the student attends to and from

that school, except that the board may not charge a fee for

transportation for which the school district receives funds under

Section 42.155(d); or

(15) a reasonable fee, not to exceed $50, for costs associated

with an educational program offered outside of regular school

hours through which a student who was absent from class receives

instruction voluntarily for the purpose of making up the missed

instruction and meeting the level of attendance required under

Section 25.092.

(b) The board may not charge fees for:

(1) textbooks, workbooks, laboratory supplies, or other supplies

necessary for participation in any instructional course except as

authorized under this code;

(2) field trips required as a part of a basic education program

or course;

(3) any specific form of dress necessary for any required

educational program or diplomas;

(4) the payment of instructional costs for necessary school

personnel employed in any course or educational program required

for graduation;

(5) library books required to be used for any educational course

or program, other than fines for lost, damaged, or overdue books;

(6) admission to any activity the student is required to attend

as a prerequisite to graduation;

(7) admission to or examination in any required educational

course or program; or

(8) lockers.

(c) Students may be required to furnish personal or consumable

items, including pencils, paper, pens, erasers, notebooks, and

school uniforms, except that students who are educationally

disadvantaged may be required to furnish school uniforms only as

provided by Section 11.162.

(d) The board may not charge a fee under Subsection (a)(12) for

a course to which Section 28.003 applies.

(e) This section does not prohibit the operation of a school

store in which students may purchase school supplies and

materials.

(f) A school district shall adopt reasonable procedures for

waiving a deposit or fee if a student or the student's parent or

guardian is unable to pay it. This policy shall be posted in a

central location in each school facility, in the school policy

manual, and in the student handbook.

(g) This section does not prohibit a board of trustees from

charging reasonable fees for goods and services provided in

connection with any postsecondary instructional program,

including career and technology, adult, veterans', or continuing

education, community service, evening school, and high school

equivalency programs.

(h) For a fee charged under Subsection (a)(15), the school

district must provide a written form to be signed by the

student's legal guardian stating that this fee would not create a

financial hardship or discourage the student from attending the

program. The school district may only assess the fee if the

student returns the signed form.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1029, Sec. 3, eff.

June 19, 1997; Acts 1999, 76th Leg., ch. 698, Sec. 1, eff. June

18, 1999.

Sec. 11.159. MEMBER TRAINING AND ORIENTATION. (a) The State

Board of Education shall provide a training course for

independent school district trustees to be offered by the

regional education service centers. Registration for a course

must be open to any interested person, including current and

prospective board members, and the state board may prescribe a

registration fee designed to offset the costs of providing that

course.

(b) A trustee must complete any training required by the State

Board of Education. The minutes of the last regular meeting of

the board of trustees held during a calendar year must reflect

whether each trustee has met or is delinquent in meeting the

training required to be completed as of the date of the meeting.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1244, Sec. 5, eff. September 1, 2007.

Sec. 11.160. CHANGE OF SCHOOL DISTRICT NAME. (a) The board of

trustees of an independent school district by resolution may

change the name of the school district.

(b) The board shall give notice of the change in name of the

district by sending to the commissioner a copy of the resolution,

attested by the president and secretary of the board. The

district, under its changed name, is considered a continuation of

the district, as formerly named, for all purposes.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 11.161. FRIVOLOUS SUIT. In a civil suit brought under

state law, against an independent school district or an officer

of an independent school district acting under color of office,

the court may award costs and reasonable attorney's fees if:

(1) the court finds that the suit is frivolous, unreasonable,

and without foundation; and

(2) the suit is dismissed or judgment is for the defendant.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 11.162. SCHOOL UNIFORMS. (a) The board of trustees of an

independent school district may adopt rules that require students

at a school in the district to wear school uniforms if the board

determines that the requirement would improve the learning

environment at the school.

(b) The rules the board of trustees adopts must designate a

source of funding that shall be used in providing uniforms for

students at the school who are educationally disadvantaged.

(c) A parent or guardian of a student assigned to attend a

school at which students are required to wear school uniforms may

choose for the student to be exempted from the requirement or to

transfer to a school at which students are not required to wear

uniforms and at which space is available if the parent or

guardian provides a written statement that, as determined by the

board of trustees, states a bona fide religious or philosophical

objection to the requirement.

(d) Students at a school at which uniforms are required shall

wear the uniforms beginning on the 90th day after the date on

which the board of trustees adopts the rules that require the

uniforms.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 11.164. RESTRICTING WRITTEN INFORMATION. (a) The board of

trustees of each school district shall limit redundant requests

for information and the number and length of written reports that

a classroom teacher is required to prepare. A classroom teacher

may not be required to prepare any written information other

than:

(1) any report concerning the health, safety, or welfare of a

student;

(2) a report of a student's grade on an assignment or

examination;

(3) a report of a student's academic progress in a class or

course;

(4) a report of a student's grades at the end of each grade

reporting period;

(5) a textbook report;

(6) a unit or weekly lesson plan that outlines, in a brief and

general manner, the information to be presented during each

period at the secondary level or in each subject or topic at the

elementary level;

(7) an attendance report;

(8) any report required for accreditation review;

(9) any information required by a school district that relates

to a complaint, grievance, or actual or potential litigation and

that requires the classroom teacher's involvement; or

(10) any information specifically required by law, rule, or

regulation.

(b) The board of trustees shall review paperwork requirements

imposed on classroom teachers and shall transfer to existing

noninstructional staff a reporting task that can reasonably be

accomplished by that staff.

(c) This section does not preclude a school district from

collecting essential information, in addition to information

specified under Subsection (a), from a classroom teacher on

agreement between the classroom teacher and the district.

Added by Acts 1997, 75th Leg., ch. 1320, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 201, Sec. 6, eff.

Sept. 1, 2003.

Sec. 11.165. ACCESS TO SCHOOL CAMPUSES. The board of trustees

of an independent school district may adopt rules to keep school

campuses, including school libraries, open for recreational

activities, latchkey programs, and tutoring after school hours.

Added by Acts 1999, 76th Leg., ch. 1170, Sec. 1, eff. June 18,

1999.

Sec. 11.166. OPERATION ON CAMPUS OF INSTITUTION OF HIGHER

EDUCATION. (a) The board of trustees of a school district may

operate a school or program or hold a class on the campus of an

institution of higher education in this state if the board

obtains written consent from the president or other chief

executive officer of the institution.

(b) The president or other chief executive officer of an

institution of higher education may provide written consent to a

board of trustees of a school district under Subsection (a)

regardless of whether the institution is located within the

boundaries of the district.

Added by Acts 2001, 77th Leg., ch. 734, Sec. 1, eff. June 13,

2001.

Sec. 11.167. OPERATION OUTSIDE DISTRICT BOUNDARIES. The board

of trustees of a school district may operate a school or program,

including an extracurricular program, or hold a class outside the

boundaries of the district.

Added by Acts 2001, 77th Leg., ch. 734, Sec. 1, eff. June 13,

2001.

Sec. 11.168. USE OF DISTRICT RESOURCES PROHIBITED FOR CERTAIN

PURPOSES. Except as provided by Section 45.109 (a-1) and (a-2),

the board of trustees of a school district may not enter into an

agreement authorizing the use of school district employees,

property, or resources for the provision of materials or labor

for the design, construction, or renovation of improvements to

real property not owned or leased by the district.

Added by Acts 2005, 79th Leg., Ch.

979, Sec. 1, eff. June 18, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 4, eff. September 1, 2009.

Sec. 11.169. ELECTIONEERING PROHIBITED. Notwithstanding any

other law, the board of trustees of an independent school

district may not use state or local funds or other resources of

the district to electioneer for or against any candidate,

measure, or political party.

Added by Acts 2005, 79th Leg., Ch.

1109, Sec. 32, eff. September 1, 2005.

Renumbered from Education Code, Section 11.168 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 17.001(11), eff. September 1, 2007.

Sec. 11.170. INTERNAL AUDITOR. If a school district employs an

internal auditor:

(1) the board of trustees shall select the internal auditor; and

(2) the internal auditor shall report directly to the board.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 2.04, eff. May 31, 2006.

Sec. 11.171. SCHOOL DISTRICT GRIEVANCE POLICY. (a) A school

district grievance policy must permit a school district employee

to report a grievance against a supervisor that alleges the

supervisor's violation of the law in the workplace or the

supervisor's unlawful harassment of the employee to a supervisor

other than the supervisor against whom the employee intends to

report the grievance.

(b) A school district grievance policy must permit an employee

who reports a grievance to make an audio recording of any meeting

or proceeding at which the substance of a grievance that complies

with the policy is investigated or discussed. The implementation

of this subsection may not result in a delay of any timeline

provided by the grievance policy and does not require the

district to provide equipment for the employee to make the

recording.

Added by Acts 2007, 80th Leg., R.S., Ch.

176, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

191, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. SUPERINTENDENTS AND PRINCIPALS

Sec. 11.201. SUPERINTENDENTS. (a) The superintendent is the

educational leader and the chief executive officer of the school

district.

(b) The board of trustees of an independent school district may

employ by contract a superintendent for a term not to exceed five

years.

(c) For purposes of this subsection, "severance payment" means

any amount paid by the board of trustees of an independent school

district to or in behalf of a superintendent on early termination

of the superintendent's contract that exceeds the amount earned

by the superintendent under the contract as of the date of

termination, including any amount that exceeds the amount of

earned standard salary and benefits that is paid as a condition

of early termination of the contract. The board of trustees that

makes a severance payment to a superintendent shall report the

terms of the severance payment to the commissioner. The

commissioner shall reduce the district's Foundation School

Program funds by any amount that the amount of the severance

payment to the superintendent exceeds an amount equal to one

year's salary and benefits under the superintendent's terminated

contract. The commissioner may adopt rules as necessary to

administer this subsection.

(d) The duties of the superintendent include:

(1) assuming administrative responsibility and leadership for

the planning, organization, operation, supervision, and

evaluation of the education programs, services, and facilities of

the district and for the annual performance appraisal of the

district's staff;

(2) except as provided by Section 11.202, assuming

administrative authority and responsibility for the assignment,

supervision, and evaluation of all personnel of the district

other than the superintendent;

(3) overseeing compliance with the standards for school

facilities established by the commissioner under Section 46.008;

(4) initiating the termination or suspension of an employee or

the nonrenewal of an employee's term contract;

(5) managing the day-to-day operations of the district as its

administrative manager, including implementing and monitoring

plans, procedures, programs, and systems to achieve clearly

defined and desired results in major areas of district

operations;

(6) preparing and submitting to the board of trustees a proposed

budget as provided by Section 44.002 and rules adopted under that

section, and administering the budget;

(7) preparing recommendations for policies to be adopted by the

board of trustees and overseeing the implementation of adopted

policies;

(8) developing or causing to be developed appropriate

administrative regulations to implement policies established by

the board of trustees;

(9) providing leadership for the attainment and, if necessary,

improvement of student performance in the district based on the

indicators adopted under Sections 39.053 and 39.301 and other

indicators adopted by the commissioner or the district's board of

trustees;

(10) organizing the district's central administration;

(11) consulting with the district-level committee as required

under Section 11.252(f);

(12) ensuring:

(A) adoption of a student code of conduct as required under

Section 37.001 and enforcement of that code of conduct; and

(B) adoption and enforcement of other student disciplinary rules

and procedures as necessary;

(13) submitting reports as required by state or federal law,

rule, or regulation;

(14) providing joint leadership with the board of trustees to

ensure that the responsibilities of the board and superintendent

team are carried out; and

(15) performing any other duties assigned by action of the board

of trustees.

(e) The superintendent of a school district may not receive any

financial benefit for personal services performed by the

superintendent for any business entity that conducts or solicits

business with the district. Any financial benefit received by

the superintendent for performing personal services for any other

entity, including a school district, open-enrollment charter

school, regional education service center, or public or private

institution of higher education, must be approved by the board of

trustees on a case-by-case basis in an open meeting. For

purposes of this subsection, the receipt of reimbursement for a

reasonable expense is not considered a financial benefit.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 955, Sec. 1, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

90, Sec. 1, eff. May 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1244, Sec. 6, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 8, eff. June 19, 2009.

Sec. 11.202. PRINCIPALS. (a) The principal of a school is the

instructional leader of the school and shall be provided with

adequate training and personnel assistance to assume that role.

(b) Each principal shall:

(1) except as provided by Subsection (d), approve all teacher

and staff appointments for that principal's campus from a pool of

applicants selected by the district or of applicants who meet the

hiring requirements established by the district, based on

criteria developed by the principal after informal consultation

with the faculty;

(2) set specific education objectives for the principal's

campus, through the planning process under Section 11.253;

(3) develop budgets for the principal's campus;

(4) assume the administrative responsibility and instructional

leadership, under the supervision of the superintendent, for

discipline at the campus;

(5) assign, evaluate, and promote personnel assigned to the

campus;

(6) recommend to the superintendent the termination or

suspension of an employee assigned to the campus or the

nonrenewal of the term contract of an employee assigned to the

campus; and

(7) perform other duties assigned by the superintendent pursuant

to the policy of the board of trustees.

(c) The board of trustees of a school district shall adopt a

policy for the selection of a campus principal that includes

qualifications required for that position.

(d) The superintendent or the person designated by the

superintendent has final placement authority for a teacher

transferred because of enrollment shifts or program changes in

the district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

For expiration of this section, see Subsec. (i).

Sec. 11.203. SCHOOL LEADERSHIP PILOT PROGRAM FOR PRINCIPALS.

(a) The agency shall develop and implement a school leadership

pilot program for principals in cooperation with a nonprofit

corporation that has substantial experience in developing best

practices to improve leadership skills, student achievement,

student graduation rates, and teacher retention.

(b) The agency shall consult business schools, departments, or

programs at institutions of higher education to develop program

course work that focuses on management and business training.

(c) A principal or a person interested in becoming a principal

may apply for participation in the program, in a form and manner

determined by the commissioner.

(d) A principal who was employed as a principal at a campus that

was rated academically unacceptable during the preceding school

year shall participate in the program and complete the program

requirements not later than a date determined by the

commissioner.

(e) To pay the costs of administering the program, the

commissioner may use funds appropriated to the agency and

available for that purpose.

(f) To implement and administer the program, the commissioner

may accept grants, gifts, and donations from public and private

entities.

(g) The commissioner may adopt rules necessary to administer

this section.

(h) During the first semester of the 2008-2009 school year, the

agency shall evaluate the effectiveness of the program in

developing and enhancing the ability of principals participating

in the program to provide school leadership and improve student

achievement and graduation rates and teacher retention. Not

later than January 1, 2009, the agency shall submit a report

explaining the results of the study to the governor, lieutenant

governor, speaker of the house of representatives, and the

presiding officers of the standing committees of each house of

the legislature with primary jurisdiction over public education.

(i) This section expires September 1, 2010.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 4.01, eff. May 31, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 9, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1037, Sec. 1, eff. June 19, 2009.

SUBCHAPTER F. DISTRICT-LEVEL AND SITE-BASED DECISION-MAKING

Sec. 11.251. PLANNING AND DECISION-MAKING PROCESS. (a) The

board of trustees of each independent school district shall

ensure that a district improvement plan and improvement plans for

each campus are developed, reviewed, and revised annually for the

purpose of improving the performance of all students. The board

shall annually approve district and campus performance objectives

and shall ensure that the district and campus plans:

(1) are mutually supportive to accomplish the identified

objectives; and

(2) at a minimum, support the state goals and objectives under

Chapter 4.

(b) The board shall adopt a policy to establish a district- and

campus-level planning and decision-making process that will

involve the professional staff of the district, parents, and

community members in establishing and reviewing the district's

and campuses' educational plans, goals, performance objectives,

and major classroom instructional programs. The board shall

establish a procedure under which meetings are held regularly by

district- and campus-level planning and decision-making

committees that include representative professional staff,

parents of students enrolled in the district, business

representatives, and community members. The committees shall

include a business representative without regard to whether the

representative resides in the district or whether the business

the person represents is located in the district. The board, or

the board's designee, shall periodically meet with the

district-level committee to review the district-level committee's

deliberations.

(c) For purposes of establishing the composition of committees

under this section:

(1) a person who stands in parental relation to a student is

considered a parent;

(2) a parent who is an employee of the school district is not

considered a parent representative on the committee;

(3) a parent is not considered a representative of community

members on the committee; and

(4) community members must reside in the district and must be at

least 18 years of age.

(d) The board shall also ensure that an administrative procedure

is provided to clearly define the respective roles and

responsibilities of the superintendent, central office staff,

principals, teachers, district-level committee members, and

campus-level committee members in the areas of planning,

budgeting, curriculum, staffing patterns, staff development, and

school organization. The board shall ensure that the

district-level planning and decision-making committee will be

actively involved in establishing the administrative procedure

that defines the respective roles and responsibilities pertaining

to planning and decision-making at the district and campus

levels.

(e) The board shall adopt a procedure, consistent with Section

21.407(a), for the professional staff in the district to nominate

and elect the professional staff representatives who shall meet

with the board or the board designee as required under this

section. At least two-thirds of the elected professional staff

representatives must be classroom teachers. The remaining staff

representatives shall include both campus- and district-level

professional staff members. Board policy must provide procedures

for:

(1) the selection of parents to the district-level and

campus-level committees; and

(2) the selection of community members and business

representatives to serve on the district-level committee in a

manner that provides for appropriate representation of the

community's diversity.

(f) The district policy must provide that all pertinent federal

planning requirements are addressed through the district- and

campus-level planning process.

(g) This section does not:

(1) prohibit the board from conducting meetings with teachers or

groups of teachers other than the meetings described by this

section;

(2) prohibit the board from establishing policies providing

avenues for input from others, including students or

paraprofessional staff, in district- or campus-level planning and

decision-making;

(3) limit or affect the power of the board to govern the public

schools; or

(4) create a new cause of action or require collective

bargaining.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 61, Sec. 1, eff. May

16, 2003.

Sec. 11.252. DISTRICT-LEVEL PLANNING AND DECISION-MAKING. (a)

Each school district shall have a district improvement plan that

is developed, evaluated, and revised annually, in accordance with

district policy, by the superintendent with the assistance of the

district-level committee established under Section 11.251. The

purpose of the district improvement plan is to guide district and

campus staff in the improvement of student performance for all

student groups in order to attain state standards in respect to

the student achievement indicators adopted under Section 39.053.

The district improvement plan must include provisions for:

(1) a comprehensive needs assessment addressing district student

performance on the student achievement indicators, and other

appropriate measures of performance, that are disaggregated by

all student groups served by the district, including categories

of ethnicity, socioeconomic status, sex, and populations served

by special programs, including students in special education

programs under Subchapter A, Chapter 29;

(2) measurable district performance objectives for all

appropriate student achievement indicators for all student

populations, including students in special education programs

under Subchapter A, Chapter 29, and other measures of student

performance that may be identified through the comprehensive

needs assessment;

(3) strategies for improvement of student performance that

include:

(A) instructional methods for addressing the needs of student

groups not achieving their full potential;

(B) methods for addressing the needs of students for special

programs, such as suicide prevention, conflict resolution,

violence prevention, or dyslexia treatment programs;

(C) dropout reduction;

(D) integration of technology in instructional and

administrative programs;

(E) discipline management;

(F) staff development for professional staff of the district;

(G) career education to assist students in developing the

knowledge, skills, and competencies necessary for a broad range

of career opportunities; and

(H) accelerated education;

(4) strategies for providing to middle school, junior high

school, and high school students, those students' teachers and

counselors, and those students' parents information about:

(A) higher education admissions and financial aid opportunities;

(B) the TEXAS grant program and the Teach for Texas grant

program established under Chapter 56;

(C) the need for students to make informed curriculum choices to

be prepared for success beyond high school; and

(D) sources of information on higher education admissions and

financial aid;

(5) resources needed to implement identified strategies;

(6) staff responsible for ensuring the accomplishment of each

strategy;

(7) timelines for ongoing monitoring of the implementation of

each improvement strategy; and

(8) formative evaluation criteria for determining periodically

whether strategies are resulting in intended improvement of

student performance.

(b) A district's plan for the improvement of student performance

is not filed with the agency, but the district must make the plan

available to the agency on request.

(c) In a district that has only one campus, the district- and

campus-level committees may be one committee and the district and

campus plans may be one plan.

(d) At least every two years, each district shall evaluate the

effectiveness of the district's decision-making and planning

policies, procedures, and staff development activities related to

district- and campus-level decision-making and planning to ensure

that they are effectively structured to positively impact student

performance.

(d-1) Expired.

(e) The district-level committee established under Section

11.251 shall hold at least one public meeting per year. The

required meeting shall be held after receipt of the annual

district performance report from the agency for the purpose of

discussing the performance of the district and the district

performance objectives. District policy and procedures must be

established to ensure that systematic communications measures are

in place to periodically obtain broad-based community, parent,

and staff input and to provide information to those persons

regarding the recommendations of the district-level committee.

This section does not create a new cause of action or require

collective bargaining.

(f) A superintendent shall regularly consult the district-level

committee in the planning, operation, supervision, and evaluation

of the district educational program.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 1202, Sec. 2, eff.

June 18, 1999; Acts 1999, 76th Leg., ch. 1590, Sec. 6, eff. June

19, 1999; Acts 2001, 77th Leg., ch. 1261, Sec. 7, eff. June 15,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 10, eff. June 19, 2009.

Sec. 11.253. CAMPUS PLANNING AND SITE-BASED DECISION-MAKING.

(a) Each school district shall maintain current policies and

procedures to ensure that effective planning and site-based

decision-making occur at each campus to direct and support the

improvement of student performance for all students.

(b) Each district's policy and procedures shall establish

campus-level planning and decision-making committees as provided

for through the procedures provided by Sections 11.251(b)-(e).

(c) Each school year, the principal of each school campus, with

the assistance of the campus-level committee, shall develop,

review, and revise the campus improvement plan for the purpose of

improving student performance for all student populations,

including students in special education programs under Subchapter

A, Chapter 29, with respect to the student achievement indicators

adopted under Section 39.053 and any other appropriate

performance measures for special needs populations.

(d) Each campus improvement plan must:

(1) assess the academic achievement for each student in the

school using the student achievement indicator system as

described by Section 39.053;

(2) set the campus performance objectives based on the student

achievement indicator system, including objectives for special

needs populations, including students in special education

programs under Subchapter A, Chapter 29;

(3) identify how the campus goals will be met for each student;

(4) determine the resources needed to implement the plan;

(5) identify staff needed to implement the plan;

(6) set timelines for reaching the goals;

(7) measure progress toward the performance objectives

periodically to ensure that the plan is resulting in academic

improvement;

(8) include goals and methods for violence prevention and

intervention on campus;

(9) provide for a program to encourage parental involvement at

the campus; and

(10) if the campus is an elementary, middle, or junior high

school, set goals and objectives for the coordinated health

program at the campus based on:

(A) student fitness assessment data, including any data from

research-based assessments such as the school health index

assessment and planning tool created by the federal Centers for

Disease Control and Prevention;

(B) student academic performance data;

(C) student attendance rates;

(D) the percentage of students who are educationally

disadvantaged;

(E) the use and success of any method to ensure that students

participate in moderate to vigorous physical activity as required

by Section 28.002(l); and

(F) any other indicator recommended by the local school health

advisory council.

(e) In accordance with the administrative procedures established

under Section 11.251(b), the campus-level committee shall be

involved in decisions in the areas of planning, budgeting,

curriculum, staffing patterns, staff development, and school

organization. The campus-level committee must approve the

portions of the campus plan addressing campus staff development

needs.

(f) This section does not create a new cause of action or

require collective bargaining.

(g) Each campus-level committee shall hold at least one public

meeting per year. The required meeting shall be held after

receipt of the annual campus rating from the agency to discuss

the performance of the campus and the campus performance

objectives. District policy and campus procedures must be

established to ensure that systematic communications measures are

in place to periodically obtain broad-based community, parent,

and staff input, and to provide information to those persons

regarding the recommendations of the campus-level committees.

(h) A principal shall regularly consult the campus-level

committee in the planning, operation, supervision, and evaluation

of the campus educational program.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 510, Sec. 1, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1202, Sec. 3, eff. June

18, 1999; Acts 1999, 76th Leg., ch. 1365, Sec. 1, eff. June 19,

1999; Acts 2001, 77th Leg., ch. 1420, Sec. 4.003, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

500, Sec. 1, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 11, eff. June 19, 2009.

Sec. 11.254. STATE RESPONSIBILITIES FOR THE PLANNING AND

DECISION-MAKING PROCESS. (a) The commissioner shall oversee the

provision of training and technical support to all districts and

campuses in respect to planning and site-based decision-making

through one or more sources, including regional education service

centers, for school board trustees, superintendents, principals,

teachers, parents, and other members of school committees.

(b) The agency shall conduct an annual statewide survey of the

types of district- and campus-level decision-making and planning

structures that exist, the extent of involvement of various

stakeholders in district- and campus-level planning and

decision-making, and the perceptions of those persons of the

quality and effectiveness of decisions related to their impact on

student performance.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 11.255. DROPOUT PREVENTION REVIEW. (a) Each

district-level planning and decision-making committee and each

campus-level planning and decision-making committee for a junior,

middle, or high school campus shall analyze information related

to dropout prevention, including:

(1) the results of the audit of dropout records required by

Section 39.308;

(2) campus information related to graduation rates, dropout

rates, high school equivalency certificate rates, and the

percentage of students who remain in high school more than four

years after entering grade level 9;

(3) the number of students who enter a high school equivalency

certificate program and:

(A) do not complete the program;

(B) complete the program but do not take the high school

equivalency examination; or

(C) complete the program and take the high school equivalency

examination but do not obtain a high school equivalency

certificate;

(4) for students enrolled in grade levels 9 and 10, information

related to academic credit hours earned, retention rates, and

placements in alternative education programs and expulsions under

Chapter 37; and

(5) the results of an evaluation of each school-based dropout

prevention program in the district.

(b) Each district-level planning and decision-making committee

and each campus-level planning and decision-making committee

shall use the information reviewed under this section in

developing district or campus improvement plans under this

subchapter.

Added by Acts 2003, 78th Leg., ch. 1201, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 12, eff. June 19, 2009.

SUBCHAPTER G. LAW APPLICABLE TO CERTAIN SCHOOL DISTRICTS AND

COUNTY SYSTEMS

Sec. 11.301. APPLICATION OF FORMER LAW. (a) A school district

or county system operating under former Chapter 17, 18, 22, 25,

26, 27, or 28 on May 1, 1995, may continue to operate under the

applicable chapter as that chapter existed on that date and under

state law generally applicable to school districts that does not

conflict with that chapter.

(b) A school district operating under former Chapter 22 may

incorporate and become an independent school district in the

manner provided by former Subchapter F, Chapter 19, as that

subchapter existed on May 1, 1995.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 304, Sec. 2, eff.

Sept. 1, 2003.

Sec. 11.302. PUBLIC INFORMATION. The governing body of a school

district or county system to which Section 11.301 applies shall

make available to the public for inspection and copying during

regular operating hours a copy of the provisions under which the

district or county system operates that are specific to that type

of district or county system.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 11.303. MUNICIPAL SCHOOL DISTRICTS. (a) Except as

otherwise provided by this section, a school district operating

under former Chapter 24 may continue to operate under that

chapter as it existed on May 1, 1995, and under state law

generally applicable to school districts that does not conflict

with that chapter.

(b) The governing body of the municipality may participate in

annual hearings or work sessions held by the board of trustees of

the municipal school district on the budget and ad valorem tax

rate for the coming year.

(c) The board of trustees of a municipal school district and the

governing body of the municipality shall jointly hold any hearing

required by law as a condition for the adoption of an annual

budget and imposition of an ad valorem tax.

(d) Neither an annual budget for a municipal school district nor

an ad valorem tax to be imposed for the district may be adopted

without the affirmative vote of:

(1) a majority of the members of the board of trustees of the

municipal school district present and voting; and

(2) at least three-quarters of the total of the voting members

of the board of trustees and the governing body of the

municipality that are present and voting.

(e) If a quorum of the members of the governing body of the

municipality is not present at a meeting required under

Subsection (c), the board of trustees may adopt a budget or an ad

valorem tax rate without regard to the requirements of Subsection

(d).

(f) Notwithstanding former Section 24.06(c), as it existed on

May 1, 1995, the governing body of the municipality shall adopt

an ordinance providing for the levy and assessment of the tax

approved pursuant to Subsection (d) or (e).

(g) After adopting an ordinance levying a tax for the municipal

school district, the governing body of the municipality shall

provide a certified copy of the ordinance to the district's board

of trustees.

(h) This section may not be construed as authorizing the

governing body of a municipality to levy a tax for the support of

schools of a municipal school district without fully complying

with all applicable provisions of the Tax Code.

Added by Acts 2003, 78th Leg., ch. 304, Sec. 1, eff. Sept. 1,

2003.

Sec. 11.304. WRITE-IN VOTING: COMMON SCHOOL DISTRICT BOARD

ELECTION. The procedures for write-in voting prescribed for an

election for trustees of an independent school district under

Section 11.056 apply to an election for trustees of a common

school district operating under former Chapter 22 as that chapter

existed on May 1, 1995.

Added by Acts 2007, 80th Leg., R.S., Ch.

283, Sec. 1, eff. June 15, 2007.

SUBCHAPTER H. SPECIAL-PURPOSE SCHOOL DISTRICTS

Sec. 11.351. AUTHORITY TO ESTABLISH SPECIAL-PURPOSE SCHOOL

DISTRICT. (a) On the recommendation of the commissioner and

after consulting with the school districts involved and obtaining

the approval of a majority of those districts in each affected

county in which a proposed school district is located, the State

Board of Education may establish a special-purpose school

district for the education of students in special situations

whose educational needs are not adequately met by regular school

districts. The board may impose duties or limitations on the

school district as necessary for the special purpose of the

district. The board shall exercise the powers as provided by this

section relating to the districts established under this section.

(b) The State Board of Education shall grant to the districts

the right to share in the available school fund apportionment and

other privileges as are granted to independent and common school

districts.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 11.352. GOVERNANCE OF SPECIAL-PURPOSE DISTRICT. (a) The

State Board of Education shall appoint for each district

established under Section 11.351 a board of three, five, or seven

trustees, as determined by the State Board of Education. A

trustee is not required to be a resident of the district.

(b) For each military reservation school district, the State

Board of Education may appoint a board of three or five trustees.

Enlisted military personnel and military officers may be

appointed to the school board. A majority of the trustees

appointed for the district must be civilians and all may be

civilians. The trustees shall be selected from a list of persons

who are qualified to serve as members of a school district board

of trustees under Section 11.061 and who live or are employed on

the military reservation. The list shall be furnished to the

board by the commanding officer of the military reservation. The

trustees appointed serve terms of two years.

(c) The State Board of Education may adopt rules for the

governance of a special-purpose district. In the absence of a

rule adopted under this subsection, the laws applicable to

independent school districts apply to a special-purpose district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 982, Sec. 3, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

676, Sec. 1, eff. June 17, 2005.

Sec. 11.353. ADMISSION AND ATTENDANCE. A child is eligible to

attend school in a military reservation school district if the

child is eligible under Section 25.001 and is the child of an

officer, soldier, or civilian employee residing or employed on

the reservation. The board of trustees may transfer any child who

cannot be provided for by the district of the child's residence

to any school district maintaining adequate facilities and

standards for elementary, junior, or senior high schools, as

applicable.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 11.354. ABOLITION OF SPECIAL-PURPOSE DISTRICT. On the

written request signed by a majority of the board of trustees of

a military reservation school district, the State Board of

Education may abolish the district. The State Board of Education

shall give written notice to the board of trustees requesting

abolition. The territory of the abolished district and property

of the district shall be disposed of as provided by Section

13.205.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 11.355. ANNEXATION OF ADDITIONAL TERRITORY BY CERTAIN

SPECIAL-PURPOSE DISTRICTS. (a) Any military reservation

territory that is subject to the same post or base command as a

military reservation used to house dependents of military and

civilian personnel and that wholly contains an independent school

district, whether or not the reservations are contiguous, may be

annexed to that reservation independent school district by the

State Board of Education on petition of that post or base

commander.

(b) If a military reservation territory has been annexed to an

independent school district of the same post or base command

under Subsection (a) and the territory is no longer used to house

dependents of military and civilian personnel, the State Board of

Education, on petition of the post or base command, or on

petition of a majority of the trustees of the school district

from which the territory was originally detached, may detach the

territory from the military reservation constituting an

independent school district and annex it to the school district

from which it was originally detached.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 11.356. SUPPORT OF STUDENTS ENROLLED IN SPECIAL-PURPOSE

SCHOOL DISTRICTS. The independent or common school district that

is responsible for providing education services to a student who

is enrolled in a special-purpose school district established

under Section 11.351 shall share the cost of the student's

education in the manner provided under Section 30.003 for

students enrolled in the Texas School for the Blind and Visually

Impaired or the Texas School for the Deaf unless the State Board

of Education finds that the student's education in a particular

special-purpose school or school district is not the

responsibility of the independent or common school district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.



CHAPTER 12. CHARTERS

EDUCATION CODE

TITLE 2. PUBLIC EDUCATION

SUBTITLE C. LOCAL ORGANIZATION AND GOVERNANCE

CHAPTER 12. CHARTERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 12.001. PURPOSES OF CHAPTER. (a) The purposes of this

chapter are to:

(1) improve student learning;

(2) increase the choice of learning opportunities within the

public school system;

(3) create professional opportunities that will attract new

teachers to the public school system;

(4) establish a new form of accountability for public schools;

and

(5) encourage different and innovative learning methods.

(b) This chapter shall be applied in a manner that ensures the

fiscal and academic accountability of persons holding charters

issued under this chapter. This chapter may not be applied in a

manner that unduly regulates the instructional methods or

pedagogical innovations of charter schools.

Amended by Acts 2001, 77th Leg., ch. 1504, Sec. 1, eff. Sept. 1,

2001.

Sec. 12.0011. ALTERNATIVE METHOD OF OPERATION. As an

alternative to operating in the manner generally provided by this

title, an independent school district, a school campus, or an

educational program may choose to operate under a charter in

accordance with this chapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Renumbered from Sec. 12.001 by Acts 2001, 77th Leg., ch.

1504, Sec. 1, eff. Sept. 1, 2001.

Sec. 12.002. CLASSES OF CHARTER. The classes of charter under

this chapter are:

(1) a home-rule school district charter as provided by

Subchapter B;

(2) a campus or campus program charter as provided by Subchapter

C; or

(3) an open-enrollment charter as provided by Subchapter D.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.003. AUTHORITY OF BOARD OF TRUSTEES TO GRANT OTHER

CHARTERS. This chapter does not limit the authority of the board

of trustees of a school district to grant a charter to a campus

or program to operate in accordance with the other provisions of

this title and rules adopted under those provisions.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER B. HOME-RULE SCHOOL DISTRICT CHARTER

Sec. 12.011. AUTHORIZATION AND STATUS. (a) In accordance with

this subchapter, a school district may adopt a home-rule school

district charter under which the district will operate.

(b) The adoption of a home-rule school district charter by a

school district does not affect:

(1) the district's boundaries; or

(2) taxes or bonds of the district authorized before the

effective date of the charter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.012. APPLICABILITY OF LAWS AND RULES TO HOME-RULE SCHOOL

DISTRICT. (a) A home-rule school district is subject to federal

and state laws and rules governing school districts, except that

a home-rule school district is subject to:

(1) this code only to the extent that the applicability to a

home-rule school district of a provision of this code is

specifically provided;

(2) a rule adopted under this code by the State Board of

Education or the commissioner only if the code provision

authorizing the rule specifically applies to a home-rule school

district; and

(3) all requirements of federal law and applicable court orders

relating to eligibility for and the provision of special

education and bilingual programs.

(b) An employee of a home-rule school district who qualifies for

membership in the Teacher Retirement System of Texas shall be

covered under the system in the same manner and to the same

extent as a qualified employee employed by an independent school

district is covered.

(c) This section does not permit a home-rule school district to

discriminate against a student who has been diagnosed as having a

learning disability, including dyslexia or attention

deficit/hyperactivity disorder. Discrimination prohibited by this

subsection includes denial of placement in a gifted and talented

program if the student would otherwise be qualified for the

program but for the student's learning disability. This section

does not permit a home-rule school district to, on the basis of

race, socioeconomic status, learning disability, or family

support status, place a student in a program other than the

highest-level program necessary to ensure the student's success.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.013. APPLICABILITY OF TITLE. (a) A home-rule school

district has the powers and entitlements granted to school

districts and school district boards of trustees under this

title, including taxing authority.

(b) A home-rule school district is subject to:

(1) a provision of this title establishing a criminal offense;

(2) a provision of this title relating to limitations on

liability; and

(3) a prohibition, restriction, or requirement, as applicable,

imposed by this title or a rule adopted under this title,

relating to:

(A) the Public Education Information Management System (PEIMS)

to the extent necessary to monitor compliance with this

subchapter as determined by the commissioner;

(B) educator certification under Chapter 21 and educator rights

under Sections 21.407, 21.408, and 22.001;

(C) criminal history records under Subchapter C, Chapter 22;

(D) student admissions under Section 25.001;

(E) school attendance under Sections 25.085, 25.086, and 25.087;

(F) inter-district or inter-county transfers of students under

Subchapter B, Chapter 25;

(G) elementary class size limits under Section 25.112, in the

case of any campus in the district that fails to satisfy any

standard under Section 39.054(d);

(H) high school graduation under Section 28.025;

(I) special education programs under Subchapter A, Chapter 29;

(J) bilingual education under Subchapter B, Chapter 29;

(K) prekindergarten programs under Subchapter E, Chapter 29;

(L) safety provisions relating to the transportation of students

under Sections 34.002, 34.003, 34.004, and 34.008;

(M) computation and distribution of state aid under Chapters 31,

42, and 43;

(N) extracurricular activities under Section 33.081;

(O) health and safety under Chapter 38;

(P) public school accountability under Subchapters B, C, D, E,

and J, Chapter 39;

(Q) equalized wealth under Chapter 41;

(R) a bond or other obligation or tax rate under Chapters 42,

43, and 45; and

(S) purchasing under Chapter 44.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 342, Sec. 2, eff.

Sept. 1, 2003.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 3.03, eff. May 31, 2006.

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 13, eff. June 19, 2009.

Sec. 12.014. APPOINTMENT OF CHARTER COMMISSION. The board of

trustees of a school district shall appoint a charter commission

to frame a home-rule school district charter if:

(1) the board receives a petition requesting the appointment of

a charter commission to frame a home-rule school district charter

signed by at least five percent of the registered voters of the

district; or

(2) at least two-thirds of the total membership of the board

adopt a resolution ordering that a charter commission be

appointed.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.015. CHARTER COMMISSION. (a) Not later than the 30th

day after the date of receipt of a petition or adoption of a

resolution under Section 12.014, the board of trustees of the

school district shall appoint 15 residents of the district to

serve on the commission to frame a charter for the district.

(b) The membership of the charter commission must reflect the

racial, ethnic, socioeconomic, and geographic diversity of the

district. A majority of the members appointed to the commission

must be parents of school-age children attending public school.

At least 25 percent of the commission must be classroom teachers

selected by the representatives of the professional staff

pursuant to Section 11.251(e).

(c) The charter commission must complete a proposed charter not

later than the first anniversary of the date of its appointment.

After that date, the commission expires and the appointment under

Section 12.014 is void.

(d) A charter commission appointed under this section is

considered a governmental body for purposes of Chapters 551 and

552, Government Code.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.016. CONTENT. Each home-rule school district charter

must:

(1) describe the educational program to be offered;

(2) provide that continuation of the home-rule school district

charter is contingent on:

(A) acceptable student performance on assessment instruments

adopted under Subchapter B, Chapter 39; and

(B) compliance with other applicable accountability provisions

under Chapter 39;

(3) specify any basis, in addition to a basis specified by this

subchapter, on which the charter may be placed on probation or

revoked;

(4) describe the governing structure of the district and

campuses;

(5) specify any procedure or requirement, in addition to those

under Chapter 38, that the district will follow to ensure the

health and safety of students and employees;

(6) describe the process by which the district will adopt an

annual budget, including a description of the use of

program-weight funds;

(7) describe the manner in which an annual audit of financial

and programmatic operations of the district is to be conducted,

including the manner in which the district will provide

information necessary for the district to participate in the

Public Education Information Management System (PEIMS) to the

extent required by this subchapter; and

(8) include any other provision the charter commission considers

necessary.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.017. DETERMINATION OF COMPLIANCE WITH VOTING RIGHTS ACT.

(a) The charter commission shall submit the proposed charter to

the secretary of state. The secretary of state shall determine

whether a proposed charter contains a change in the governance of

the school district.

(b) If the secretary of state determines that a proposed charter

contains a change in the governance of the school district, the

secretary of state shall, not later than the second working day

after the date the secretary of state makes that determination,

notify the board of trustees of the school district. The board

shall submit the proposed change to the United States Department

of Justice or the United States District Court for the District

of Columbia for preclearance under the Voting Rights Act (42

U.S.C. Section 1973c et seq.).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.018. LEGAL REVIEW. The charter commission shall submit

the proposed charter to the commissioner. As soon as practicable,

but not later than the 30th day after the date the commissioner

receives the proposed charter, the commissioner shall review the

proposed charter to ensure that the proposed charter complies

with any applicable laws and shall recommend to the charter

commission any modifications necessary. If the commissioner does

not act within the prescribed time, the proposed charter is

approved.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.019. CHARTER ELECTION. (a) As soon as practicable

after approval of a home-rule school district charter under

Section 12.018, the board of trustees of the district shall order

an election on the proposed charter.

(b) The proposed charter shall be submitted to the voters of the

district at an election to be held on the first uniform election

date that occurs at least 45 days after the date on which the

board of trustees orders the election.

(c) At least three copies of the proposed charter must be

available in the office of each school campus in the district and

at the district's central administrative office between the date

of the election order and election day. Notice of the election

must include a statement of where and how copies may be obtained

or viewed. A summary of the content of the proposed charter shall

be attached to each copy. The summary also shall be made

available to school district employees, parents, community

members, and members of the media.

(d) The ballot shall be printed to permit voting for or against

the proposition "Whether the (name of school district) School

District shall be governed under the home-rule school district

charter, which is proposed by a charter commission appointed by

the board of trustees and under which only certain laws and rules

apply to the district."

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.020. CHARTER AMENDMENT. (a) The governing body of a

home-rule school district on its own motion may submit a proposed

charter amendment that complies with this subchapter to the

commissioner for legal review.

(b) The governing body shall submit a proposed charter amendment

that complies with this subchapter to the commissioner for legal

review if a petition submitted to the governing body proposing

the charter amendment is signed by at least five percent of the

registered voters of the district.

(c) As soon as practicable, but not later than the 30th day

after the date on which the requirements for an election under

Subsection (a) or (b) are satisfied, the commissioner shall

review the proposed amendment to ensure that the proposed

amendment complies with any applicable laws and shall recommend

any modifications necessary. If the commissioner does not act

within the prescribed time, the proposed charter amendment is

approved.

(d) As soon as practicable after commissioner review under

Subsection (c), the governing body of the district shall order an

election on the proposed amendment.

(e) An election under this section shall be held on the first

uniform election date that occurs at least 45 days after the date

the election is ordered.

(f) Notice of the election must include a substantial copy of

the proposed charter amendment.

(g) A charter amendment may not contain more than one subject.

(h) The ballot shall be prepared so that a voter may approve or

disapprove any one or more charter amendments without having to

approve or disapprove all of the charter amendments.

(i) The governing body may not order an election on a proposed

charter amendment earlier than the first anniversary of the date

of any previous election to amend the charter.

(j) Section 12.017 applies to a proposed charter amendment,

except that the governing body shall submit the proposed charter

amendment to the secretary of state.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.021. ADOPTION OF CHARTER OR CHARTER AMENDMENT. (a)

Subject to Section 12.022, a proposed home-rule school district

charter or a proposed charter amendment is adopted if approved by

a majority of the qualified voters of the district voting at an

election held for that purpose.

(b) A charter or charter amendment shall specify an effective

date and takes effect according to its terms when the governing

body of the school district enters an order declaring that the

charter or charter amendment is adopted. The governing body shall

enter an order not later than the 10th day after the date the

canvass of the election returns is completed.

(c) As soon as practicable after a school district adopts a

home-rule school district charter or charter amendment, the board

of trustees or governing body shall notify the commissioner of

the outcome of the election.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.022. MINIMUM VOTER TURNOUT REQUIRED. (a) An election

on the adoption of a proposed home-rule school district charter

has no effect unless at least 25 percent of the registered voters

of the district vote in the election in which the adoption of the

charter is on the ballot.

(b) An election on the adoption of a proposed amendment to a

home-rule school district charter has no effect unless at least

20 percent of the registered voters of the district vote in the

election in which the adoption of the amendment is on the ballot.

(c) If the required number of voters prescribed by Subsection

(a) or (b) do not vote in the election, the board of trustees

shall order an election on the issue to be held on the first

uniform election date:

(1) that occurs at least 45 days after the date the election is

ordered; and

(2) on which one or more elections are to be held, the

combination of which covers all of the territory of the school

district.

(d) If the required number of voters prescribed by Subsection

(a) or (b) do not vote at an election ordered as required by

Subsection (c), the board of trustees may continue to order

elections on the issue in accordance with Subsection (c) until

the required minimum voter turnout is achieved.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.023. CERTIFICATION OF CHARTER OR CHARTER AMENDMENT. (a)

As soon as practicable after a school district adopts a

home-rule school district charter or charter amendment, the

president of the board of trustees shall certify to the secretary

of state a copy of the charter or amendment showing the approval

by the voters of the district.

(b) The secretary of state shall file and record the

certification in the secretary of state's office.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.024. EFFECT OF RECORDING CHARTER OR CHARTER AMENDMENT.

A recorded charter or charter amendment is a public act. A court

shall take judicial notice of a recorded charter or charter

amendment and proof is not required of its provisions.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.025. GOVERNANCE. (a) A home-rule school district may

adopt and operate under any governing structure.

(b) The district may:

(1) create offices;

(2) determine the time and method for selecting officers; and

(3) prescribe the qualifications and duties of officers.

(c) The term of any officer of the district is determined under

Section 11.059.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.026. CHANGE IN GOVERNING BODY. If the adoption,

amendment, or revocation of a home-rule school district charter

changes the structure of the governing body of the school

district, the members of the governing body serving on the date

the adoption, amendment, or revocation takes effect continue in

office until their successors are chosen and have qualified for

office.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.027. BASIS FOR PLACEMENT ON PROBATION OR REVOCATION OF

CHARTER. (a) The State Board of Education may place on

probation or revoke a home-rule school district charter of a

school district if the board determines that the district:

(1) committed a material violation of the charter;

(2) failed to satisfy generally accepted accounting standards of

fiscal management; or

(3) failed to comply with this subchapter or other applicable

federal or state law or rule.

(b) The action the board takes under Subsection (a) shall be

based on the best interest of district students, the severity of

the violation, and any previous violation the district has

committed.

(c) A district whose home-rule school district charter is

revoked or rescinded under this subchapter shall operate under

the other provisions of Title 1 and this title that apply to

school districts.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.028. PROCEDURE FOR PLACEMENT ON PROBATION OR REVOCATION.

(a) The State Board of Education by rule shall adopt a

procedure to be used for placing on probation or revoking a

home-rule school district charter.

(b) The procedure adopted under Subsection (a) must provide an

opportunity for a hearing to the district and to parents of

district students. A hearing under this subsection must be held

in the district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.029. STATUS OF DISTRICT IN CASE OF ANNEXATION OR

CONSOLIDATION. (a) If a school district is annexed to another

district under Chapter 13, and only one of the districts has a

home-rule school district status, the status, as a home-rule or

other type of school district, of the receiving district is the

status for both districts following annexation.

(b) Except as provided by Subchapter H, Chapter 41, if two or

more school districts having different status, one of which is

home-rule school district status, consolidate into a single

district, the petition under Section 13.003 initiating the

consolidation must state the status for the consolidated

district. The ballot shall be printed to permit voting for or

against the proposition: "Consolidation of (names of school

districts) into a single school district governed as (status of

school district specified in the petition)."

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.030. RESCISSION OF CHARTER. (a) A home-rule school

district charter may be rescinded as provided by this section.

(b) The governing body of the district shall order an election

on the question of rescinding a home-rule school district charter

if:

(1) the governing body receives a petition requesting a

rescission election signed by at least five percent of the

registered voters of the district; or

(2) at least two-thirds of the total membership of the governing

body adopt a resolution ordering that a rescission election be

held.

(c) As soon as practicable after the date of receipt or adoption

of a resolution under Subsection (b), the governing body shall

order an election.

(d) The proposition to rescind the home-rule school district

charter shall be submitted to the voters of the district at an

election to be held on the first uniform election date that

occurs at least 45 days after the date on which the governing

body orders the election.

(e) The ballot shall be printed to permit voting for or against

the proposition: "Whether the home-rule school district charter

of (name of school district) shall be rescinded so that the

school district becomes an independent school district."

(f) A home-rule school district charter is rescinded if the

rescission is approved by a majority of the qualified voters of

the district voting at an election held for that purpose at which

at least 25 percent of the registered voters of the district

vote.

(g) The rescission takes effect on a date established by

resolution of the governing body but not later than the 90th day

after the date of an election held under this section at which

rescission of the charter is approved and at which the number of

registered voters required under Subsection (f) vote. As soon as

practicable after that election, the governing body shall notify

the commissioner and the secretary of state of the results of the

election and of the effective date of the rescission.

(h) The rescission of a home-rule school district charter under

this section does not affect:

(1) the district's boundaries; or

(2) taxes or bonds of the district authorized before the

effective date of the rescission.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER C. CAMPUS OR CAMPUS PROGRAM CHARTER

Sec. 12.051. DEFINITIONS. In this subchapter:

(1) "Parent" means the parent who is indicated on the student

registration form at that school campus.

(2) "Board" and "board of trustees" mean the board of trustees

of a school district or the governing body of a home-rule school

district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.052. AUTHORIZATION. (a) In accordance with this

subchapter, the board of trustees of a school district or the

governing body of a home-rule school district may grant a charter

to parents and teachers for a campus or a program on a campus if

the board is presented with a petition signed by:

(1) the parents of a majority of the students at that school

campus; and

(2) a majority of the classroom teachers at that school campus.

(b) For purposes of Subsection (a)(1), the signature of only one

parent of a student is required.

(c) The board of trustees may not arbitrarily deny a charter

under this section.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.0521. ALTERNATIVE AUTHORIZATION. (a) Notwithstanding

Section 12.052, in accordance with this subchapter and in the

manner provided by this section, the board of trustees of a

school district or the governing body of a home-rule school

district may grant a charter for:

(1) a new district campus; or

(2) a program that is operated:

(A) by an entity that has entered into a contract with the

district under Section 11.157 to provide educational services to

the district through the campus or program; and

(B) at a facility located in the boundaries of the district.

(b) A student's parent or guardian may choose to enroll the

student at a campus or in a program under this section. A school

district may not assign a student to a campus or program under

this section unless the student's parent or guardian has

voluntarily enrolled the student at the campus or in the program.

A student's parent or guardian may, at any time, remove the

student from a campus or program under this section and enroll

the student at the campus to which the student would ordinarily

be assigned.

(c) A school district may not assign to a campus or program

under this section a teacher who has signed a written statement

that the teacher does not agree to that assignment.

Added by Acts 2003, 78th Leg., ch. 1212, Sec. 1, eff. June 20,

2003.

Sec. 12.053. COOPERATIVE CAMPUS CHARTER. (a) The board of

trustees may grant a charter to parents and teachers at two or

more campuses in the district for a cooperative charter program

if the board is presented with a petition signed by:

(1) the parents of a majority of the students at each school

campus; and

(2) a majority of the classroom teachers at each school campus.

(b) For purposes of Subsection (a)(1), the signature of only one

parent is required.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.054. AUTHORITY UNDER CHARTER. A campus or program for

which a charter is granted under this subchapter:

(1) is exempt from the instructional and academic rules and

policies of the board of trustees from which the campus or

program is specifically exempted in the charter; and

(2) retains authority to operate under the charter only if

students at the campus or in the program perform satisfactorily

as provided by the charter in accordance with Section 12.059.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1335, Sec. 2, eff.

Sept. 1, 1997.

Sec. 12.055. APPLICABILITY OF LAWS AND RULES TO CAMPUS OR

PROGRAM GRANTED CHARTER. A campus or program for which a charter

is granted under this subchapter is subject to federal and state

laws and rules governing public schools, except that the campus

or program is subject to this code and rules adopted under this

code only to the extent the applicability to a campus or program

for which a charter is granted under this subchapter of a

provision of this code or a rule adopted under this code is

specifically provided.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.056. APPLICABILITY OF TITLE. (a) A campus or program

for which a charter is granted under this subchapter has the

powers granted to schools under this title.

(b) A campus or program for which a charter is granted under

this subchapter is subject to:

(1) a provision of this title establishing a criminal offense;

and

(2) a prohibition, restriction, or requirement, as applicable,

imposed by this title or a rule adopted under this title,

relating to:

(A) the Public Education Information Management System (PEIMS)

to the extent necessary to monitor compliance with this

subchapter as determined by the commissioner;

(B) criminal history records under Subchapter C, Chapter 22;

(C) high school graduation under Section 28.025;

(D) special education programs under Subchapter A, Chapter 29;

(E) bilingual education under Subchapter B, Chapter 29;

(F) prekindergarten programs under Subchapter E, Chapter 29;

(G) extracurricular activities under Section 33.081;

(H) health and safety under Chapter 38; and

(I) public school accountability under Subchapters B, C, E, and

J, Chapter 39.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 14, eff. June 19, 2009.

Sec. 12.057. STATUS. (a) With respect to the operation of a

campus or program granted a charter under this subchapter, the

governing body of the campus or program provided for under the

charter is considered a governmental body for purposes of

Chapters 551 and 552, Government Code.

(b) An employee of an independent school district who is

employed on a campus or program granted a charter under this

subchapter and who qualifies for membership in the Teacher

Retirement System of Texas shall be covered under the system in

the same manner and to the same extent as a qualified employee of

the independent school district who is employed on a regularly

operating campus or in a regularly operating program.

(c) A campus or program granted a charter under Section 12.052,

12.0521(a)(1), or 12.053 is immune from liability to the same

extent as a school district, and its employees and volunteers are

immune from liability to the same extent as school district

employees and volunteers.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 1212, Sec. 2, eff.

June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1359, Sec. 1, eff. September 1, 2005.

Sec. 12.058. CHARTER POLICY. Each school district shall adopt

a campus charter and program charter policy. The policy must

specify:

(1) the process to be followed for approval of a campus charter

or a program charter;

(2) the statutory requirements with which a campus charter or

program charter must comply; and

(3) the items that must be included in a charter application.

Added by Acts 1997, 75th Leg., ch. 1335, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1212, Sec. 2, eff.

June 20, 2003.

Sec. 12.059. CONTENT. Each charter granted under this

subchapter must:

(1) describe the educational program to be offered, which may be

a general or specialized program;

(2) provide that continuation of the charter is contingent on

satisfactory student performance under Subchapter B, Chapter 39,

and on compliance with other applicable accountability provisions

under Chapter 39;

(3) specify any basis, in addition to a basis specified by this

subchapter, on which the charter may be placed on probation or

revoked;

(4) prohibit discrimination in admission on the basis of

national origin, ethnicity, race, religion, or disability;

(5) describe the governing structure of the campus or program;

(6) specify any procedure or requirement, in addition to those

under Chapter 38, that the campus or program will follow to

ensure the health and safety of students and employees; and

(7) describe the manner in which an annual audit of financial

and programmatic operations of the campus or program is to be

conducted, including the manner in which the campus or program

will provide information necessary for the school district in

which it is located to participate, as required by this code or

by State Board of Education rule, in the Public Education

Information Management System (PEIMS).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Renumbered from Education Code Sec. 12.058 by Acts 1997,

75th Leg., ch. 1335, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.060. FORM. A charter shall be in the form and substance

of a written contract signed by the president of the board of

trustees granting the charter and the chief operating officer of

the campus or program for which the charter is granted.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Renumbered from Education Code Sec. 12.059 by Acts 1997,

75th Leg., ch. 1335, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.061. CHARTER GRANTED. Each charter a board of trustees

grants under this subchapter must:

(1) satisfy this subchapter; and

(2) include the information that is required under Section

12.059 consistent with the information provided in the

application and any modification the board requires.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Renumbered from Education Code Sec. 12.060 and amended by

Acts 1997, 75th Leg., ch. 1335, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.062. REVISION. (a) A charter granted under Section

12.052 or 12.053 may be revised:

(1) with the approval of the board of trustees that granted the

charter; and

(2) on a petition signed by a majority of the parents and a

majority of the classroom teachers at the campus or in the

program, as applicable.

(b) A charter granted under Section 12.0521 may be revised with

the approval of the board of trustees that granted the charter. A

charter may be revised under this subsection only before the

first day of instruction of a school year or after the final day

of instruction of a school year.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Renumbered from Education Code Sec. 12.061 by Acts 1997,

75th Leg., ch. 1335, Sec. 1, eff. Sept. 1, 1997. Amended by Acts

2003, 78th Leg., ch. 1212, Sec. 2, eff. June 20, 2003.

Sec. 12.063. BASIS FOR PLACEMENT ON PROBATION OR REVOCATION.

(a) A board of trustees may place on probation or revoke a

charter it grants if the board determines that the campus or

program:

(1) committed a material violation of the charter;

(2) failed to satisfy generally accepted accounting standards of

fiscal management; or

(3) failed to comply with this subchapter, another law, or a

state agency rule.

(b) The action the board takes under Subsection (a) shall be

based on the best interest of campus or program students, the

severity of the violation, and any previous violation the campus

or program has committed.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Renumbered from Education Code Sec. 12.062 by Acts 1997,

75th Leg., ch. 1335, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.064. PROCEDURE FOR PLACEMENT ON PROBATION OR REVOCATION.

(a) Each board of trustees that grants a charter under this

subchapter shall adopt a procedure to be used for placing on

probation or revoking a charter it grants.

(b) The procedure adopted under Subsection (a) must provide an

opportunity for a hearing to the campus or program for which a

charter is granted under this subchapter and to parents and

guardians of students at the campus or in the program. A hearing

under this subsection must be held on the campus or on one of the

campuses in the case of a cooperative charter program.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Renumbered from Education Code Sec. 12.063 by Acts 1997,

75th Leg., ch. 1335, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.065. ADMISSION. (a) Eligibility criteria for admission

of students to the campus or program for which a charter is

granted under this subchapter must give priority on the basis of

geographic and residency considerations. After priority is given

on those bases, secondary consideration may be given to a

student's age, grade level, or academic credentials in general or

in a specific area, as necessary for the type of program offered.

(b) The campus or program may require an applicant to submit an

application not later than a reasonable deadline the campus or

program establishes.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Renumbered from Education Code Sec. 12.064 by Acts 1997,

75th Leg., ch. 1335, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. OPEN-ENROLLMENT CHARTER SCHOOL

Sec. 12.101. AUTHORIZATION. (a) In accordance with this

subchapter, the State Board of Education may grant a charter on

the application of an eligible entity for an open-enrollment

charter school to operate in a facility of a commercial or

nonprofit entity, an eligible entity, or a school district,

including a home-rule school district. In this subsection,

"eligible entity" means:

(1) an institution of higher education as defined under Section

61.003;

(2) a private or independent institution of higher education as

defined under Section 61.003;

(3) an organization that is exempt from taxation under Section

501(c)(3), Internal Revenue Code of 1986 (26 U.S.C. Section

501(c)(3)); or

(4) a governmental entity.

(b) The State Board of Education may grant a charter for an

open-enrollment charter school only to an applicant that meets

any financial, governing, and operational standards adopted by

the commissioner under this subchapter. The State Board of

Education may not grant a total of more than 215 charters for an

open-enrollment charter school.

(c) If the facility to be used for an open-enrollment charter

school is a school district facility, the school must be operated

in the facility in accordance with the terms established by the

board of trustees or other governing body of the district in an

agreement governing the relationship between the school and the

district.

(d) An educator employed by a school district before the

effective date of a charter for an open-enrollment charter school

operated at a school district facility may not be transferred to

or employed by the open-enrollment charter school over the

educator's objection.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1504, Sec. 2, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 193, Sec. 1, eff. June

2, 2003.

Sec. 12.1012. DEFINITIONS. In this subchapter:

(1) "Charter holder" means the entity to which a charter is

granted under this subchapter.

(2) "Governing body of a charter holder" means the board of

directors, board of trustees, or other governing body of a

charter holder.

(3) "Governing body of an open-enrollment charter school" means

the board of directors, board of trustees, or other governing

body of an open-enrollment charter school. The term includes the

governing body of a charter holder if that body acts as the

governing body of the open-enrollment charter school.

(4) "Management company" means a person, other than a charter

holder, who provides management services for an open-enrollment

charter school.

(5) "Management services" means services related to the

management or operation of an open-enrollment charter school,

including:

(A) planning, operating, supervising, and evaluating the

school's educational programs, services, and facilities;

(B) making recommendations to the governing body of the school

relating to the selection of school personnel;

(C) managing the school's day-to-day operations as its

administrative manager;

(D) preparing and submitting to the governing body of the school

a proposed budget;

(E) recommending policies to be adopted by the governing body of

the school, developing appropriate procedures to implement

policies adopted by the governing body of the school, and

overseeing the implementation of adopted policies; and

(F) providing leadership for the attainment of student

performance at the school based on the indicators adopted under

Sections 39.053 and 39.301 or by the governing body of the

school.

(6) "Officer of an open-enrollment charter school" means:

(A) the principal, director, or other chief operating officer of

an open-enrollment charter school;

(B) an assistant principal or assistant director of an

open-enrollment charter school; or

(C) a person charged with managing the finances of an

open-enrollment charter school.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 3, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 15, eff. June 19, 2009.

Sec. 12.102. AUTHORITY UNDER CHARTER. An open-enrollment

charter school:

(1) shall provide instruction to students at one or more

elementary or secondary grade levels as provided by the charter;

(2) is governed under the governing structure described by the

charter;

(3) retains authority to operate under the charter contingent on

satisfactory student performance as provided by the charter in

accordance with Section 12.111; and

(4) does not have authority to impose taxes.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.103. GENERAL APPLICABILITY OF LAWS, RULES, AND

ORDINANCES TO OPEN-ENROLLMENT CHARTER SCHOOL. (a) Except as

provided by Subsection (b) or (c), an open-enrollment charter

school is subject to federal and state laws and rules governing

public schools and to municipal zoning ordinances governing

public schools.

(b) An open-enrollment charter school is subject to this code

and rules adopted under this code only to the extent the

applicability to an open-enrollment charter school of a provision

of this code or a rule adopted under this code is specifically

provided.

(c) Notwithstanding Subsection (a), a campus of an

open-enrollment charter school located in whole or in part in a

municipality with a population of 20,000 or less is not subject

to a municipal zoning ordinance governing public schools.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1504, Sec. 4, eff.

Sept. 1, 2001.

Sec. 12.104. APPLICABILITY OF TITLE. (a) An open-enrollment

charter school has the powers granted to schools under this

title.

(b) An open-enrollment charter school is subject to:

(1) a provision of this title establishing a criminal offense;

and

(2) a prohibition, restriction, or requirement, as applicable,

imposed by this title or a rule adopted under this title,

relating to:

(A) the Public Education Information Management System (PEIMS)

to the extent necessary to monitor compliance with this

subchapter as determined by the commissioner;

(B) criminal history records under Subchapter C, Chapter 22;

(C) reading instruments and accelerated reading instruction

programs under Section 28.006;

(D) accelerated instruction under Section 28.0211;

(E) high school graduation requirements under Section 28.025;

(F) special education programs under Subchapter A, Chapter 29;

(G) bilingual education under Subchapter B, Chapter 29;

(H) prekindergarten programs under Subchapter E, Chapter 29;

(I) extracurricular activities under Section 33.081;

(J) discipline management practices or behavior management

techniques under Section 37.0021;

(K) health and safety under Chapter 38;

(L) public school accountability under Subchapters B, C, D, E,

and J, Chapter 39;

(M) the requirement under Section 21.006 to report an educator's

misconduct; and

(N) intensive programs of instruction under Section 28.0213.

(c) An open-enrollment charter school is entitled to the same

level of services provided to school districts by regional

education service centers. The commissioner shall adopt rules

that provide for the representation of open-enrollment charter

schools on the boards of directors of regional education service

centers.

(d) The commissioner may by rule permit an open-enrollment

charter school to voluntarily participate in any state program

available to school districts, including a purchasing program, if

the school complies with all terms of the program.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 2.04, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 212, Sec. 2, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1504, Sec. 5, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 374, Sec. 1, eff. June 18, 2003;

Acts 2003, 78th Leg., ch. 1212, Sec. 3, eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 5.001, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 16, eff. June 19, 2009.

Sec. 12.105. STATUS. An open-enrollment charter school is part

of the public school system of this state.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 1335, Sec. 1, eff.

June 19, 1999; Acts 2001, 77th Leg., ch. 1504, Sec. 6, eff. Sept.

1, 2001.

Sec. 12.1051. APPLICABILITY OF OPEN MEETINGS AND PUBLIC

INFORMATION LAWS. (a) With respect to the operation of an

open-enrollment charter school, the governing body of a charter

holder and the governing body of an open-enrollment charter

school are considered to be governmental bodies for purposes of

Chapters 551 and 552, Government Code.

(b) With respect to the operation of an open-enrollment charter

school, any requirement in Chapter 551 or 552, Government Code,

or another law that concerns open meetings or the availability of

information, that applies to a school district, the board of

trustees of a school district, or public school students applies

to an open-enrollment charter school, the governing body of a

charter holder, the governing body of an open-enrollment charter

school, or students attending an open-enrollment charter school.

Amended by Acts 1999, 76th Leg., ch. 1335, Sec. 1, eff. June 19,

1999. Renumbered from Sec. 12.105(b) and amended by Acts 2001,

77th Leg., ch. 1504, Sec. 6, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 3.01, eff. September 1, 2007.

Sec. 12.1052. APPLICABILITY OF LAWS RELATING TO LOCAL GOVERNMENT

RECORDS. (a) With respect to the operation of an

open-enrollment charter school, an open-enrollment charter school

is considered to be a local government for purposes of Subtitle

C, Title 6, Local Government Code, and Subchapter J, Chapter 441,

Government Code.

(b) Records of an open-enrollment charter school and records of

a charter holder that relate to an open-enrollment charter school

are government records for all purposes under state law.

(c) Any requirement in Subtitle C, Title 6, Local Government

Code, or Subchapter J, Chapter 441, Government Code, that applies

to a school district, the board of trustees of a school district,

or an officer or employee of a school district applies to an

open-enrollment charter school, the governing body of a charter

holder, the governing body of an open-enrollment charter school,

or an officer or employee of an open-enrollment charter school

except that the records of an open-enrollment charter school that

ceases to operate shall be transferred in the manner prescribed

by Subsection (d).

(d) The records of an open-enrollment charter school that ceases

to operate shall be transferred in the manner specified by the

commissioner to a custodian designated by the commissioner. The

commissioner may designate any appropriate entity to serve as

custodian, including the agency, a regional education service

center, or a school district. In designating a custodian, the

commissioner shall ensure that the transferred records, including

student and personnel records, are transferred to a custodian

capable of:

(1) maintaining the records;

(2) making the records readily accessible to students, parents,

former school employees, and other persons entitled to access;

and

(3) complying with applicable state or federal law restricting

access to the records.

(e) If the charter holder of an open-enrollment charter school

that ceases to operate or an officer or employee of such a school

refuses to transfer school records in the manner specified by the

commissioner under Subsection (d), the commissioner may ask the

attorney general to petition a court for recovery of the records.

If the court grants the petition, the court shall award

attorney's fees and court costs to the state.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 6, eff. Sept. 1,

2001.

Sec. 12.1053. APPLICABILITY OF LAWS RELATING TO PUBLIC

PURCHASING AND CONTRACTING. (a) This section applies to an

open-enrollment charter school unless the school's charter

otherwise describes procedures for purchasing and contracting and

the procedures are approved by the State Board of Education.

(b) An open-enrollment charter school is considered to be:

(1) a governmental entity for purposes of:

(A) Subchapter D, Chapter 2252, Government Code; and

(B) Subchapter B, Chapter 271, Local Government Code;

(2) a political subdivision for purposes of Subchapter A,

Chapter 2254, Government Code; and

(3) a local government for purposes of Sections

2256.009-2256.016, Government Code.

(c) To the extent consistent with this section, a requirement in

a law listed in this section that applies to a school district or

the board of trustees of a school district applies to an

open-enrollment charter school, the governing body of a charter

holder, or the governing body of an open-enrollment charter

school.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 6, eff. Sept. 1,

2001.

Sec. 12.1054. APPLICABILITY OF LAWS RELATING TO CONFLICT OF

INTEREST. (a) A member of the governing body of a charter

holder, a member of the governing body of an open-enrollment

charter school, or an officer of an open-enrollment charter

school is considered to be a local public official for purposes

of Chapter 171, Local Government Code. For purposes of that

chapter:

(1) a member of the governing body of a charter holder or a

member of the governing body or officer of an open-enrollment

charter school is considered to have a substantial interest in a

business entity if a person related to the member or officer in

the third degree by consanguinity or affinity, as determined

under Chapter 573, Government Code, has a substantial interest in

the business entity under Section 171.002, Local Government Code;

(2) notwithstanding any provision of Section 12.1054(1), an

employee of an open-enrollment charter school rated acceptable or

higher under Section 39.054 for at least two of the preceding

three school years may serve as a member of the governing body of

the charter holder of the governing body of the school if the

employees do not constitute a quorum of the governing body or any

committee of the governing body; however, all members shall

comply with the requirements of Sections 171.003-171.007, Local

Government Code.

(b) To the extent consistent with this section, a requirement in

a law listed in this section that applies to a school district or

the board of trustees of a school district applies to an

open-enrollment charter school, the governing body of a charter

holder, or the governing body of an open-enrollment charter

school.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 6, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 17, eff. June 19, 2009.

Sec. 12.1055. APPLICABILITY OF NEPOTISM LAWS. (a) An

open-enrollment charter school is subject to a prohibition,

restriction, or requirement, as applicable, imposed by state law

or by a rule adopted under state law, relating to nepotism under

Chapter 573, Government Code.

(b) Notwithstanding Subsection (a), if an open-enrollment

charter school is rated acceptable or higher under Section 39.054

for at least two of the preceding three school years, then

Chapter 573, Government Code, does not apply to that school;

however, a member of the governing body of a charter holder or a

member of the governing body or officer of an open-enrollment

charter school shall comply with the requirements of Sections

171.003-171.007, Local Government Code, with respect to a

personnel matter concerning a person related to the member or

officer within the degree specified by Section 573.002,

Government Code, as if the personnel matter were a transaction

with a business entity subject to those sections, and persons

defined under Sections 573.021-573.025, Government Code, shall

not constitute a quorum of the governing body or any committee of

the governing body.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 6, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 18, eff. June 19, 2009.

Sec. 12.1056. IMMUNITY FROM LIABILITY. In matters related to

operation of an open-enrollment charter school, an

open-enrollment charter school is immune from liability to the

same extent as a school district, and its employees and

volunteers are immune from liability to the same extent as school

district employees and volunteers. A member of the governing body

of an open-enrollment charter school or of a charter holder is

immune from liability to the same extent as a school district

trustee.

Amended by Acts 1999, 76th Leg., ch. 1335, Sec. 1, eff. June 19,

1999. Renumbered from Sec. 12.105(c) and amended by Acts 2001,

77th Leg., ch. 1504, Sec. 6, eff. Sept. 1, 2001.

Sec. 12.1057. MEMBERSHIP IN TEACHER RETIREMENT SYSTEM OF TEXAS.

(a) An employee of an open-enrollment charter school operating

under a charter granted by the State Board of Education who

qualifies for membership in the Teacher Retirement System of

Texas shall be covered under the system to the same extent a

qualified employee of a school district is covered.

(b) For each employee of the school covered under the system,

the school is responsible for making any contribution that

otherwise would be the legal responsibility of the school

district, and the state is responsible for making contributions

to the same extent it would be legally responsible if the

employee were a school district employee.

Amended by Acts 1999, 76th Leg., ch. 1335, Sec. 1, eff. June 19,

1999. Renumbered from Sec. 12.105(d) and amended by Acts 2001,

77th Leg., ch. 1504, Sec. 6, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1359, Sec. 2, eff. September 1, 2005.

Sec. 12.1059. AGENCY APPROVAL REQUIRED FOR CERTAIN EMPLOYEES. A

person may not be employed by or serve as a teacher, librarian,

educational aide, administrator, or counselor for an

open-enrollment charter school unless the person has been

approved by the agency following a review of the person's

national criminal history record information as provided by

Section 22.0832.

Added by Acts 2007, 80th Leg., R.S., Ch.

1372, Sec. 2, eff. June 15, 2007.

Sec. 12.106. STATE FUNDING. (a) A charter holder is entitled

to receive for the open-enrollment charter school funding under

Chapter 42 equal to the greater of:

(1) the amount of funding per student in weighted average daily

attendance, excluding enrichment funding under Sections

42.302(a-1)(2) and (3), as they existed on January 1, 2009, that

would have been received for the school during the 2009-2010

school year under Chapter 42 as it existed on January 1, 2009,

and an additional amount of $120 for each student in weighted

average daily attendance; or

(2) the amount of funding per student in weighted average daily

attendance, excluding enrichment funding under Section 42.302(a),

to which the charter holder would be entitled for the school

under Chapter 42 if the school were a school district without a

tier one local share for purposes of Section 42.253 and without

any local revenue for purposes of Section 42.2516.

(a-1) In determining funding for an open-enrollment charter

school under Subsection (a), adjustments under Sections 42.102,

42.103, 42.104, and 42.105 are based on the average adjustment

for the state.

(a-2) In addition to the funding provided by Subsection (a), a

charter holder is entitled to receive for the open-enrollment

charter school enrichment funding under Section 42.302 based on

the state average tax effort.

(b) An open-enrollment charter school is entitled to funds that

are available to school districts from the agency or the

commissioner in the form of grants or other discretionary funding

unless the statute authorizing the funding explicitly provides

that open-enrollment charter schools are not entitled to the

funding.

(c) The commissioner may adopt rules to provide and account for

state funding of open-enrollment charter schools under this

section. A rule adopted under this section may be similar to a

provision of this code that is not similar to Section 12.104(b)

if the commissioner determines that the rule is related to

financing of open-enrollment charter schools and is necessary or

prudent to provide or account for state funds.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1504, Sec. 7, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 5, eff. September 1, 2009.

Sec. 12.1061. RECOVERY OF CERTAIN FUNDS. The commissioner may

not garnish or otherwise recover funds paid to an open-enrollment

charter school under Section 12.106 if:

(1) the basis of the garnishment or recovery is that:

(A) the number of students enrolled in the school during a

school year exceeded the student enrollment described by the

school's charter during that period; and

(B) the school received funding under Section 12.106 based on

the school's actual student enrollment;

(2) the school:

(A) submits to the commissioner a timely request to revise the

maximum student enrollment described by the school's charter and

the commissioner does not notify the school in writing of an

objection to the proposed revision before the 90th day after the

date on which the commissioner received the request, provided

that the number of students enrolled at the school does not

exceed the enrollment described by the school's request; or

(B) exceeds the maximum student enrollment described by the

school's charter only because a court mandated that a specific

child enroll in that school; and

(3) the school used all funds received under Section 12.106 to

provide education services to students.

Added by Acts 2003, 78th Leg., ch. 1048, Sec. 1, eff. June 20,

2003.

Sec. 12.107. STATUS AND USE OF FUNDS. (a) Funds received under

Section 12.106 after September 1, 2001, by a charter holder:

(1) are considered to be public funds for all purposes under

state law;

(2) are held in trust by the charter holder for the benefit of

the students of the open-enrollment charter school;

(3) may be used only for a purpose for which a school may use

local funds under Section 45.105(c); and

(4) pending their use, must be deposited into a bank, as defined

by Section 45.201, with which the charter holder has entered into

a depository contract.

(b) A charter holder shall deliver to the agency a copy of the

depository contract between the charter holder and any bank into

which state funds are deposited.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1504, Sec. 7, eff.

Sept. 1, 2001.

Sec. 12.1071. EFFECT OF ACCEPTING STATE FUNDING. (a) A charter

holder who accepts state funds under Section 12.106 after the

effective date of a provision of this subchapter agrees to be

subject to that provision, regardless of the date on which the

charter holder's charter was granted.

(b) A charter holder who accepts state funds under Section

12.106 after September 1, 2001, agrees to accept all liability

under this subchapter for any funds accepted under that section

before September 1, 2001. This subsection does not create

liability for charter holder conduct occurring before September

1, 2001.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 8, eff. Sept. 1,

2001.

Sec. 12.108. TUITION AND FEES RESTRICTED. (a) An

open-enrollment charter school may not charge tuition to an

eligible student who applies under Section 12.117.

(b) The governing body of an open-enrollment charter school may

require a student to pay any fee that the board of trustees of a

school district may charge under Section 11.158(a). The governing

body may not require a student to pay a fee that the board of

trustees of a school district may not charge under Section

11.158(b).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1504, Sec. 9, eff.

Sept. 1, 2001.

Sec. 12.109. TRANSPORTATION. An open-enrollment charter school

shall provide transportation to each student attending the school

to the same extent a school district is required by law to

provide transportation to district students.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.110. APPLICATION. (a) The State Board of Education

shall adopt:

(1) an application form and a procedure that must be used to

apply for a charter for an open-enrollment charter school; and

(2) criteria to use in selecting a program for which to grant a

charter.

(b) The application form must provide for including the

information required under Section 12.111 to be contained in a

charter.

(c) As part of the application procedure, the board may require

a petition supporting a charter for a school signed by a

specified number of parents or guardians of school-age children

residing in the area in which a school is proposed or may hold a

public hearing to determine parental support for the school.

(d) The board may approve or deny an application based on

criteria it adopts. The criteria the board adopts must include:

(1) criteria relating to improving student performance and

encouraging innovative programs; and

(2) a statement from any school district whose enrollment is

likely to be affected by the open-enrollment charter school,

including information relating to any financial difficulty that a

loss in enrollment may have on the district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.1101. NOTIFICATION OF CHARTER APPLICATION. The

commissioner by rule shall adopt a procedure for providing notice

to the following persons on receipt by the State Board of

Education of an application for a charter for an open-enrollment

charter school under Section 12.110:

(1) the board of trustees of each school district from which the

proposed open-enrollment charter school is likely to draw

students, as determined by the commissioner; and

(2) each member of the legislature that represents the

geographic area to be served by the proposed school, as

determined by the commissioner.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 10, eff. Sept. 1,

2001.

Sec. 12.111. CONTENT. (a) Each charter granted under this

subchapter must:

(1) describe the educational program to be offered, which must

include the required curriculum as provided by Section 28.002;

(2) specify the period for which the charter or any charter

renewal is valid;

(3) provide that continuation or renewal of the charter is

contingent on acceptable student performance on assessment

instruments adopted under Subchapter B, Chapter 39, and on

compliance with any accountability provision specified by the

charter, by a deadline or at intervals specified by the charter;

(4) establish the level of student performance that is

considered acceptable for purposes of Subdivision (3);

(5) specify any basis, in addition to a basis specified by this

subchapter, on which the charter may be placed on probation or

revoked or on which renewal of the charter may be denied;

(6) prohibit discrimination in admission policy on the basis of

sex, national origin, ethnicity, religion, disability, academic,

artistic, or athletic ability, or the district the child would

otherwise attend in accordance with this code, although the

charter may:

(A) provide for the exclusion of a student who has a documented

history of a criminal offense, a juvenile court adjudication, or

discipline problems under Subchapter A, Chapter 37; and

(B) provide for an admission policy that requires a student to

demonstrate artistic ability if the school specializes in

performing arts;

(7) specify the grade levels to be offered;

(8) describe the governing structure of the program, including:

(A) the officer positions designated;

(B) the manner in which officers are selected and removed from

office;

(C) the manner in which members of the governing body of the

school are selected and removed from office;

(D) the manner in which vacancies on that governing body are

filled;

(E) the term for which members of that governing body serve; and

(F) whether the terms are to be staggered;

(9) specify the powers or duties of the governing body of the

school that the governing body may delegate to an officer;

(10) specify the manner in which the school will distribute to

parents information related to the qualifications of each

professional employee of the program, including any professional

or educational degree held by each employee, a statement of any

certification under Subchapter B, Chapter 21, held by each

employee, and any relevant experience of each employee;

(11) describe the process by which the person providing the

program will adopt an annual budget;

(12) describe the manner in which an annual audit of the

financial and programmatic operations of the program is to be

conducted, including the manner in which the person providing the

program will provide information necessary for the school

district in which the program is located to participate, as

required by this code or by State Board of Education rule, in the

Public Education Information Management System (PEIMS);

(13) describe the facilities to be used;

(14) describe the geographical area served by the program; and

(15) specify any type of enrollment criteria to be used.

(b) A charter holder of an open-enrollment charter school shall

consider including in the school's charter a requirement that the

school develop and administer personal graduation plans under

Section 28.0212.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 1335, Sec. 2, eff.

June 19, 1999; Acts 2001, 77th Leg., ch. 1504, Sec. 11, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1212, Sec. 4, eff. June

20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1032, Sec. 1, eff. September 1, 2005.

Sec. 12.112. FORM. A charter for an open-enrollment charter

school shall be in the form of a written contract signed by the

chair of the State Board of Education and the chief operating

officer of the school.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 12.113. CHARTER GRANTED. (a) Each charter the State Board

of Education grants for an open-enrollment charter school must:

(1) satisfy this subchapter; and

(2) include the information that is required under Section

12.111 consistent with the information provided in the

application and any modification the board requires.

(b) The grant of a charter under this subchapter does not create

an entitlement to a renewal of a charter on the same terms as it

was originally issued.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1504, Sec. 11, eff.

Sept. 1, 2001.

Sec. 12.114. REVISION. (a) A revision of a charter of an

open-enrollment charter school may be made only with the approval

of the commissioner.

(b) Not more than once each year, an open-enrollment charter

school may request approval to revise the maximum student

enrollment described by the school's charter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1504, Sec. 12, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1048, Sec. 2, eff. June

20, 2003.

Sec. 12.115. BASIS FOR MODIFICATION, PLACEMENT ON PROBATION,

REVOCATION, OR DENIAL OF RENEWAL. (a) The commissioner may

modify, place on probation, revoke, or deny renewal of the

charter of an open-enrollment charter school if the commissioner

determines that the charter holder:

(1) committed a material violation of the charter, including

failure to satisfy accountability provisions prescribed by the

charter;

(2) failed to satisfy generally accepted accounting standards of

fiscal management;

(3) failed to protect the health, safety, or welfare of the

students enrolled at the school; or

(4) failed to comply with this subchapter or another applicable

law or rule.

(b) The action the commissioner takes under Subsection (a) shall

be based on the best interest of the school's students, the

severity of the violation, and any previous violation the school

has committed.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1504, Sec. 12, eff.

Sept. 1, 2001.

Sec. 12.116. PROCEDURE FOR MODIFICATION, PLACEMENT ON PROBATION,

REVOCATION, OR DENIAL OF RENEWAL. (a) The commissioner shall

adopt a procedure to be used for modifying, placing on probation,

revoking, or denying renewal of the charter of an open-enrollment

charter school.

(b) The procedure adopted under Subsection (a) must provide an

opportunity for a hearing to the charter holder and to parents

and guardians of students in the school. A hearing under this

subsection must be held at the facility at which the program is

operated.

(c) Chapter 2001, Government Code, does not apply to a hearing

that is related to a modification, placement on probation,

revocation, or denial of renewal under this subchapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1504, Sec. 12, eff.

Sept. 1, 2001.

Sec. 12.1161. EFFECT OF REVOCATION, DENIAL OF RENEWAL, OR

SURRENDER OF CHARTER. (a) Except as provided by Subsection (b),

if the commissioner revokes or denies the renewal of a charter of

an open-enrollment charter school, or if an open-enrollment

charter school surrenders its charter, the school may not:

(1) continue to operate under this subchapter; or

(2) receive state funds under this subchapter.

(b) An open-enrollment charter school may continue to operate

and receive state funds under this subchapter for the remainder

of a school year if the commissioner denies renewal of the

school's charter before the completion of that school year.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 13, eff. Sept. 1,

2001.

Sec. 12.1162. ADDITIONAL SANCTIONS. (a) The commissioner shall

take any of the actions described by Subsection (b) or by Section

39.102(a), to the extent the commissioner determines necessary,

if an open-enrollment charter school, as determined by a report

issued under Section 39.058(b):

(1) commits a material violation of the school's charter;

(2) fails to satisfy generally accepted accounting standards of

fiscal management; or

(3) fails to comply with this subchapter or another applicable

rule or law.

(b) The commissioner may temporarily withhold funding, suspend

the authority of an open-enrollment charter school to operate, or

take any other reasonable action the commissioner determines

necessary to protect the health, safety, or welfare of students

enrolled at the school based on evidence that conditions at the

school present a danger to the health, safety, or welfare of the

students.

(c) After the commissioner acts under Subsection (b), the

open-enrollment charter school may not receive funding and may

not resume operating until a determination is made that:

(1) despite initial evidence, the conditions at the school do

not present a danger of material harm to the health, safety, or

welfare of students; or

(2) the conditions at the school that presented a danger of

material harm to the health, safety, or welfare of students have

been corrected.

(d) Not later than the third business day after the date the

commissioner acts under Subsection (b), the commissioner shall

provide the charter holder an opportunity for a hearing.

(e) Immediately after a hearing under Subsection (d), the

commissioner must cease the action under Subsection (b) or

initiate action under Section 12.116.

(f) The commissioner shall adopt rules implementing this

section. Chapter 2001, Government Code, does not apply to a

hearing under this section.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 13, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 19, eff. June 19, 2009.

Sec. 12.1163. AUDIT BY COMMISSIONER. (a) To the extent

consistent with this section, the commissioner may audit the

records of:

(1) an open-enrollment charter school;

(2) a charter holder; and

(3) a management company.

(b) An audit under Subsection (a) must be limited to matters

directly related to the management or operation of an

open-enrollment charter school, including any financial and

administrative records.

(c) Unless the commissioner has specific cause to conduct an

additional audit, the commissioner may not conduct more than one

on-site audit under Section 12.1163 during any fiscal year,

including any financial and administrative records. For purposes

of this subsection, an audit of a charter holder or management

company associated with an open-enrollment charter school is not

considered an audit of the school.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 13, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 511, Sec. 1, eff.

Sept. 1, 2003.

Sec. 12.1164. NOTICE TO TEACHER RETIREMENT SYSTEM OF TEXAS. (a)

The commissioner must notify the Teacher Retirement System of

Texas in writing of the revocation, denial of renewal, or

surrender of a charter under this subchapter not later than the

10th business day after the date of the event.

(b) The commissioner must notify the Teacher Retirement System

of Texas in writing that an open-enrollment charter school is no

longer receiving state funding not later than the 10th business

day after the date on which the funding ceases.

(c) The commissioner must notify the Teacher Retirement System

of Texas in writing that an open-enrollment charter school has

resumed receiving state funds not later than the 10th business

day after the date on which funding resumes.

Added by Acts 2005, 79th Leg., Ch.

1359, Sec. 3, eff. September 1, 2005.

Sec. 12.117. ADMISSION. (a) For admission to an

open-enrollment charter school, the governing body of the school

shall:

(1) require the applicant to complete and submit an application

not later than a reasonable deadline the school establishes; and

(2) on receipt of more acceptable applications for admission

under this section than available positions in the school:

(A) fill the available positions by lottery; or

(B) subject to Subsection (b), fill the available positions in

the order in which applications received before the application

deadline were received.

(b) An open-enrollment charter school may fill applications for

admission under Subsection (a)(2)(B) only if the school published

a notice of the opportunity to apply for admission to the school.

A notice published under this subsection must:

(1) state the application deadline; and

(2) be published in a newspaper of general circulation in the

community in which the school is located not later than the

seventh day before the application deadline.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1504, Sec. 14, eff.

Sept. 1, 2001.

Sec. 12.1171. ADMISSION TO OPEN-ENROLLMENT CHARTER SCHOOLS

SPECIALIZING IN PERFORMING ARTS. Notwithstanding Section 12.117,

the governing body of an open-enrollment charter school that

specializes in one or more performing arts may require an

applicant to audition for admission to the school.

Added by Acts 2005, 79th Leg., Ch.

1032, Sec. 2, eff. September 1, 2005.

Sec. 12.118. EVALUATION OF OPEN-ENROLLMENT CHARTER SCHOOLS. (a)

The commissioner shall designate an impartial organization with

experience in evaluating school choice programs to conduct an

annual evaluation of open-enrollment charter schools.

(b) An evaluation under this section must include consideration

of the following items before implementing the charter and after

implementing the charter:

(1) students' scores on assessment instruments administered

under Subchapter B, Chapter 39;

(2) student attendance;

(3) students' grades;

(4) incidents involving student discipline;

(5) socioeconomic data on students' families;

(6) parents' satisfaction with their children's schools; and

(7) students' satisfaction with their schools.

(c) The evaluation of open-enrollment charter schools must also

include an evaluation of:

(1) the costs of instruction, administration, and transportation

incurred by open-enrollment charter schools;

(2) the effect of open-enrollment charter schools on school

districts and on teachers, students, and parents in those

districts; and

(3) other issues, as determined by the commissioner.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1504, Sec. 15, eff.

Sept. 1, 2001.

Sec. 12.119. BYLAWS; ANNUAL REPORT. (a) A charter holder shall

file with the State Board of Education a copy of its articles of

incorporation and bylaws, or comparable documents if the charter

holder does not have articles of incorporation or bylaws, within

the period and in the manner prescribed by the board.

(b) Each year within the period and in a form prescribed by the

State Board of Education, each open-enrollment charter school

shall file with the board the following information:

(1) the name, address, and telephone number of each officer and

member of the governing body of the open-enrollment charter

school; and

(2) the amount of annual compensation the open-enrollment

charter school pays to each officer and member of the governing

body.

(c) On request, the State Board of Education shall provide the

information required by this section and Section 12.111(8) to a

member of the public. The board may charge a reasonable fee to

cover the board's cost in providing the information.

Added by Acts 1999, 76th Leg., ch. 1335, Sec. 3, eff. June 19,

1999. Amended by Acts 2001, 77th Leg., ch. 1504, Sec. 16, eff.

Sept. 1, 2001.

Sec. 12.120. RESTRICTIONS ON SERVING AS MEMBER OF GOVERNING BODY

OF CHARTER HOLDER OR OPEN-ENROLLMENT CHARTER SCHOOL OR AS OFFICER

OR EMPLOYEE. (a) A person may not serve as a member of the

governing body of a charter holder, as a member of the governing

body of an open-enrollment charter school, or as an officer or

employee of an open-enrollment charter school if the person:

(1) has been convicted of a felony or a misdemeanor involving

moral turpitude;

(2) has been convicted of an offense listed in Section

37.007(a);

(3) has been convicted of an offense listed in Article

62.001(5), Code of Criminal Procedure; or

(4) has a substantial interest in a management company.

(b) For purposes of Subsection (a)(4), a person has a

substantial interest in a management company if the person:

(1) has a controlling interest in the company;

(2) owns more than 10 percent of the voting interest in the

company;

(3) owns more than $25,000 of the fair market value of the

company;

(4) has a direct or indirect participating interest by shares,

stock, or otherwise, regardless of whether voting rights are

included, in more than 10 percent of the profits, proceeds, or

capital gains of the company;

(5) is a member of the board of directors or other governing

body of the company;

(6) serves as an elected officer of the company; or

(7) is an employee of the company.

Added by Acts 1999, 76th Leg., ch. 1335, Sec. 3, eff. June 19,

1999. Amended by Acts 2001, 77th Leg., ch. 1504, Sec. 17, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1008, Sec. 2.04, eff. September 1, 2005.

Sec. 12.121. RESPONSIBILITY FOR OPEN-ENROLLMENT CHARTER SCHOOL.

The governing body of an open-enrollment charter school is

responsible for the management, operation, and accountability of

the school, regardless of whether the governing body delegates

the governing body's powers and duties to another person.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 18, eff. Sept. 1,

2001.

Sec. 12.122. LIABILITY OF MEMBERS OF GOVERNING BODY OF

OPEN-ENROLLMENT CHARTER SCHOOL. (a) Notwithstanding the Texas

Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's

Texas Civil Statutes) or other law, on request of the

commissioner, the attorney general may bring suit against a

member of the governing body of an open-enrollment charter school

for breach of a fiduciary duty by the member, including

misapplication of public funds.

(b) The attorney general may bring suit under Subsection (a)

for:

(1) damages;

(2) injunctive relief; or

(3) any other equitable remedy determined to be appropriate by

the court.

(c) This section is cumulative of all other remedies.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 18, eff. Sept. 1,

2001.

Sec. 12.123. TRAINING FOR MEMBERS OF GOVERNING BODY OF SCHOOL

AND OFFICERS. (a) The commissioner shall adopt rules

prescribing training for:

(1) members of governing bodies of open-enrollment charter

schools; and

(2) officers of open-enrollment charter schools.

(b) The rules adopted under Subsection (a) may:

(1) specify the minimum amount and frequency of the training;

(2) require the training to be provided by:

(A) the agency and regional education service centers;

(B) entities other than the agency and service centers, subject

to approval by the commissioner; or

(C) both the agency, service centers, and other entities; and

(3) require training to be provided concerning:

(A) basic school law, including school finance;

(B) health and safety issues;

(C) accountability requirements related to the use of public

funds; and

(D) other requirements relating to accountability to the public,

such as open meetings requirements under Chapter 551, Government

Code, and public information requirements under Chapter 552,

Government Code.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 18, eff. Sept. 1,

2001.

Sec. 12.124. LOANS FROM MANAGEMENT COMPANY PROHIBITED. (a) The

charter holder or the governing body of an open-enrollment

charter school may not accept a loan from a management company

that has a contract to provide management services to:

(1) that charter school; or

(2) another charter school that operates under a charter granted

to the charter holder.

(b) A charter holder or the governing body of an open-enrollment

charter school that accepts a loan from a management company may

not enter into a contract with that management company to provide

management services to the school.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 18, eff. Sept. 1,

2001.

Sec. 12.125. CONTRACT FOR MANAGEMENT SERVICES. Any contract,

including a contract renewal, between an open-enrollment charter

school and a management company proposing to provide management

services to the school must require the management company to

maintain all records related to the management services

separately from any other records of the management company.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 18, eff. Sept. 1,

2001.

Sec. 12.126. CERTAIN MANAGEMENT SERVICES CONTRACTS PROHIBITED.

The commissioner may prohibit, deny renewal of, suspend, or

revoke a contract between an open-enrollment charter school and a

management company providing management services to the school if

the commissioner determines that the management company has:

(1) failed to provide educational or related services in

compliance with the company's contractual or other legal

obligation to any open-enrollment charter school in this state or

to any other similar school in another state;

(2) failed to protect the health, safety, or welfare of the

students enrolled at an open-enrollment charter school served by

the company;

(3) violated this subchapter or a rule adopted under this

subchapter; or

(4) otherwise failed to comply with any contractual or other

legal obligation to provide services to the school.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 18, eff. Sept. 1,

2001.

Sec. 12.127. LIABILITY OF MANAGEMENT COMPANY. (a) A management

company that provides management services to an open-enrollment

charter school is liable for damages incurred by the state as a

result of the failure of the company to comply with its

contractual or other legal obligation to provide services to the

school.

(b) On request of the commissioner, the attorney general may

bring suit on behalf of the state against a management company

liable under Subsection (a) for:

(1) damages, including any state funding received by the company

and any consequential damages suffered by the state;

(2) injunctive relief; or

(3) any other equitable remedy determined to be appropriate by

the court.

(c) This section is cumulative of all other remedies and does

not affect:

(1) the liability of a management company to the charter holder;

or

(2) the liability of a charter holder, a member of the governing

body of a charter holder, or a member of the governing body of an

open-enrollment charter school to the state.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 18, eff. Sept. 1,

2001.

Sec. 12.128. PROPERTY PURCHASED OR LEASED WITH STATE FUNDS. (a)

Property purchased or leased with funds received by a charter

holder under Section 12.106 after September 1, 2001:

(1) is considered to be public property for all purposes under

state law;

(2) is held in trust by the charter holder for the benefit of

the students of the open-enrollment charter school; and

(3) may be used only for a purpose for which a school district

may use school district property.

(b) If at least 50 percent of the funds used by a charter holder

to purchase real property are funds received under Section 12.106

before September 1, 2001, the property is considered to be public

property to the extent it was purchased with those funds.

(c) The commissioner shall:

(1) take possession and assume control of the property described

by Subsection (a) of an open-enrollment charter school that

ceases to operate; and

(2) supervise the disposition of the property in accordance with

law.

(d) The commissioner may adopt rules necessary to administer

this section.

(e) This section does not affect a security interest in or lien

on property established by a creditor in compliance with law if

the security interest or lien arose in connection with the sale

or lease of the property to the charter holder.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 18, eff. Sept. 1,

2001.

Sec. 12.129. MINIMUM TEACHER QUALIFICATIONS. A person employed

as a teacher by an open-enrollment charter school must hold a

high school diploma.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 18, eff. Sept. 1,

2001.

Sec. 12.130. NOTICE OF TEACHER QUALIFICATIONS. Each

open-enrollment charter school shall provide to the parent or

guardian of each student enrolled in the school written notice of

the qualifications of each teacher employed by the school.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 18, eff. Sept. 1,

2001.

Sec. 12.131. REMOVAL OF STUDENTS TO DISCIPLINARY ALTERNATIVE

EDUCATION PROGRAM; EXPULSION OF STUDENTS. (a) The governing

body of an open-enrollment charter school shall adopt a code of

conduct for its district or for each campus. In addition to

establishing standards for behavior, the code of conduct shall

outline generally the types of prohibited behaviors and their

possible consequences. The code of conduct shall also outline the

school's due process procedures with respect to expulsion.

Notwithstanding any other provision of law, a final decision of

the governing body of an open-enrollment charter school with

respect to actions taken under the code of conduct may not be

appealed.

(b) An open-enrollment charter school may not elect to expel a

student for a reason that is not authorized by Section 37.007 or

specified in the school's code of conduct as conduct that may

result in expulsion.

(c) Notwithstanding any other provision, Section 37.002 and its

provisions, wherever referenced, are not applicable to an

open-enrollment charter school unless the governing body of the

school so determines.

Added by Acts 2003, 78th Leg., ch. 1055, Sec. 1, eff. June 20,

2003.

Sec. 12.132. USE OF MUNICIPAL FUNDS FOR CHARTER SCHOOL LAND OR

FACILITIES. A municipality to which a charter is granted under

this subchapter may borrow funds, issue obligations, or otherwise

spend its funds to acquire land or acquire, construct, expand, or

renovate school buildings or facilities and related improvements

for its open-enrollment charter school within the city limits of

the municipality in the same manner the municipality is

authorized to borrow funds, issue obligations, or otherwise spend

its funds in connection with any other public works project.

Added by Acts 2003, 78th Leg., ch. 193, Sec. 2, eff. June 2,

2003.

Renumbered from Education Code, Section 12.131 by Acts 2005, 79th

Leg., Ch.

728, Sec. 23.001(11), eff. September 1, 2005.

Sec. 12.133. WAGE INCREASE FOR CERTAIN PROFESSIONAL STAFF. (a)

This section applies to a charter holder that on January 1, 2006,

operated an open-enrollment charter school.

(b) Each school year, using state funds received by the charter

holder for that purpose under Subsection (d), a charter holder

that participated in the program under Chapter 1579, Insurance

Code, for the 2005-2006 school year shall provide employees of

the charter holder, other than administrators, compensation in

the form of annual salaries, incentives, or other compensation

determined appropriate by the charter holder that results in an

average compensation increase for classroom teachers, full-time

librarians, full-time counselors, and full-time school nurses who

are employed by the charter holder and who would be entitled to a

minimum salary under Section 21.402 if employed by a school

district, in an amount at least equal to $2,500.

(b-1) Using state funds received by the charter holder for that

purpose under Subsection (d-1), a charter holder that

participated in the program under Chapter 1579, Insurance Code,

for the 2005-2006 school year shall provide employees of the

charter holder, other than administrators, compensation in the

form of annual salaries, incentives, or other compensation

determined appropriate by the charter holder that results in

average compensation increases as follows:

(1) for full-time employees other than employees who would be

entitled to a minimum salary under Section 21.402 if employed by

a school district, an average increase at least equal to $500;

and

(2) for part-time employees, an average increase at least equal

to $250.

(c) Each school year, using state funds received by the charter

holder for that purpose under Subsection (e), a charter holder

that did not participate in the program under Chapter 1579,

Insurance Code, for the 2005-2006 school year shall provide

employees of the charter holder, other than administrators,

compensation in the form of annual salaries, incentives, or other

compensation determined appropriate by the charter holder that

results in an average compensation increase for classroom

teachers, full-time librarians, full-time counselors, and

full-time school nurses who are employed by the charter holder

and who would be entitled to a minimum salary under Section

21.402 if employed by a school district, in an amount at least

equal to $2,000.

(d) Each school year, in addition to any amounts to which a

charter holder is entitled under this chapter, a charter holder

that participated in the program under Chapter 1579, Insurance

Code, for the 2005-2006 school year is entitled to state aid in

an amount, as determined by the commissioner, equal to the

product of $2,500 multiplied by the number of classroom teachers,

full-time librarians, full-time counselors, and full-time school

nurses employed by the charter holder at an open-enrollment

charter school.

(d-1) In addition to any amounts to which a charter holder is

entitled under this chapter, a charter holder that participated

in the program under Chapter 1579, Insurance Code, for the

2005-2006 school year is entitled to state aid in an amount, as

determined by the commissioner, equal to the sum of:

(1) the product of $500 multiplied by the number of full-time

employees other than employees who would be entitled to a minimum

salary under Section 21.402 if employed by a school district; and

(2) the product of $250 multiplied by the number of part-time

employees.

(e) Each school year, in addition to any amounts to which a

charter holder is entitled under this chapter, a charter holder

that did not participate in the program under Chapter 1579,

Insurance Code, for the 2005-2006 school year is entitled to

state aid in an amount, as determined by the commissioner, equal

to the product of $2,000 multiplied by the number of classroom

teachers, full-time librarians, full-time counselors, and

full-time school nurses employed by the charter holder at an

open-enrollment charter school.

(f) A payment under this section is in addition to wages the

charter holder would otherwise pay the employee during the school

year.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 4.02, eff. May 31, 2006.

Sec. 12.1331. WAGE INCREASE FOR CERTAIN PROFESSIONAL STAFF. (a)

This section applies to a charter holder that on January 1,

2009, operated an open-enrollment charter school.

(b) Beginning with the 2009-2010 school year, each charter

holder shall increase the monthly salary of each classroom

teacher, full-time speech pathologist, full-time librarian,

full-time counselor, and full-time school nurse employed by the

charter holder at an open-enrollment charter school by the

greater of:

(1) $80; or

(2) the maximum uniform amount that, when combined with any

resulting increases in the amount of contributions made by the

charter holder for social security coverage for the specified

employees or by the charter holder on behalf of the specified

employees under Section 825.405, Government Code, may be provided

using an amount equal to the product of $60 multiplied by the

number of students in weighted average daily attendance in the

school during the 2009-2010 school year.

(c) A payment under Subsection (b) is in addition to wages the

charter holder would otherwise pay the employee during the school

year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 6, eff. September 1, 2009.

SUBCHAPTER E. COLLEGE OR UNIVERSITY OR JUNIOR COLLEGE

CHARTER SCHOOL

Sec. 12.151. DEFINITIONS. In this subchapter, "public junior

college" and "public senior college or university" have the

meanings assigned by Section 61.003.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 19, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

631, Sec. 2, eff. June 19, 2009.

Sec. 12.152. AUTHORIZATION. (a) In accordance with this

subchapter and Subchapter D, the State Board of Education may

grant a charter on the application of:

(1) a public senior college or university for an open-enrollment

charter school to operate on the campus of the public senior

college or university or in the same county in which the campus

of the public senior college or university is located; or

(2) a public junior college for an open-enrollment charter

school to operate on the campus of the public junior college or

in the same county in which the campus of the public junior

college is located.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 19, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

631, Sec. 2, eff. June 19, 2009.

Sec. 12.153. RULES. The commissioner may adopt rules to

implement this subchapter.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 19, eff. Sept. 1,

2001.

Sec. 12.154. CONTENT. (a) Notwithstanding Section 12.110(d),

the State Board of Education may grant a charter under this

subchapter to a public senior college or university only if the

following criteria are satisfied in the public senior college's

or university's application, as determined by the State Board of

Education:

(1) the college or university charter school's educational

program must include innovative teaching methods;

(2) the college or university charter school's educational

program must be implemented under the direct supervision of a

member of the teaching or research faculty of the public senior

college or university;

(3) the faculty member supervising the college or university

charter school's educational program must have substantial

experience and expertise in education research, teacher

education, classroom instruction, or educational administration;

(4) the college or university charter school's educational

program must be designed to meet specific goals described in the

charter, including improving student performance, and each aspect

of the program must be directed toward the attainment of the

goals;

(5) the attainment of the college or university charter school's

educational program goals must be measured using specific,

objective standards set forth in the charter, including

assessment methods and a time frame; and

(6) the financial operations of the college or university

charter school must be supervised by the business office of the

public senior college or university.

(b) Notwithstanding Section 12.110(d), the State Board of

Education may grant a charter under this subchapter to a public

junior college only if the following criteria are satisfied in

the public junior college's application, as determined by the

State Board of Education:

(1) the junior college charter school's educational program must

be implemented under the direct supervision of a member of the

faculty of the public junior college;

(2) the faculty member supervising the junior college charter

school's educational program must have substantial experience and

expertise in teacher education, classroom instruction, or

educational administration;

(3) the junior college charter school's educational program must

be designed to meet specific goals described in the charter, such

as dropout recovery, and each aspect of the program must be

directed toward the attainment of the goals;

(4) the attainment of the junior college charter school's

educational program goals must be measured using specific,

objective standards set forth in the charter, including

assessment methods and a time frame; and

(5) the financial operations of the junior college charter

school must be supervised by the business office of the junior

college.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 19, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

631, Sec. 2, eff. June 19, 2009.

Sec. 12.155. SCHOOL NAME. The name of a college or university

charter school or junior college charter school must include the

name of the public senior college or university or public junior

college, as applicable, operating the school.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 19, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

631, Sec. 2, eff. June 19, 2009.

Sec. 12.156. APPLICABILITY OF CERTAIN PROVISIONS. (a) Except

as otherwise provided by this subchapter, Subchapter D applies to

a college or university charter school or junior college charter

school as though the college or university charter school or

junior college charter school, as applicable, were granted a

charter under that subchapter.

(b) A charter granted under this subchapter is not considered

for purposes of the limit on the number of open-enrollment

charter schools imposed by Section 12.101(b).

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 19, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

631, Sec. 3, eff. June 19, 2009.



CHAPTER 13. CREATION, CONSOLIDATION, AND ABOLITION OF A DISTRICT

EDUCATION CODE

TITLE 2. PUBLIC EDUCATION

SUBTITLE C. LOCAL ORGANIZATION AND GOVERNANCE

CHAPTER 13. CREATION, CONSOLIDATION, AND ABOLITION OF A DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 13.001. DEFINITION. In this chapter, "membership" means

the number of students enrolled in a school district as of a

given date.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.002. PERMITTED FREQUENCY OF PROPOSED ACTIONS. (a) If

at an election on a proposition under this chapter the majority

of the votes are cast against the proposition, another election

for the same purpose may not be held earlier than the

corresponding uniform election date three years after the date of

the first election. If a majority of the votes are cast in favor

of the proposition, an election to reverse the effects of the

first election may not be held earlier than the corresponding

uniform election date three years after the date of the first

election.

(b) If, without an election, an action under this chapter occurs

on the order or ordinance of an authority acting in response to a

petition and the petitioners' request is rejected, that authority

may not consider a subsequent petition on the same request

earlier than three years after the date on which the request is

rejected. If the request is granted and the order is issued or

the ordinance is adopted, a petition to reverse the effects of

the order or ordinance may not be considered by the authority

earlier than three years after the date of issuance or adoption.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.003. PETITION AND ELECTION. (a) Except as otherwise

provided by this chapter, this section governs:

(1) the validity of a petition submitted to request an election

under this chapter; and

(2) the conduct of the resulting election.

(b) To be valid, a petition must:

(1) be submitted to the county judge serving the county in which

the appropriate school district is located;

(2) be signed by at least 10 percent of the registered voters of

the appropriate district; and

(3) state the purpose for which it is being submitted.

(c) Immediately following receipt of a valid petition, the

county judge shall order the election to be held on an authorized

election date, as prescribed by Chapter 41, Election Code,

occurring not later than the 60th day after the date of receipt.

If an authorized date within that period does not allow

sufficient time to comply with other legal requirements or if

there is no authorized date within that period, the election

shall be ordered for the next authorized date.

(d) The election order must include the date of the election,

the hours during which the polls will be open, the location of

the polling places, and the proposition to be voted on.

(e) Not earlier than the 30th day or later than the 10th day

before the date of the election, the county judge shall give

notice of the election by having a copy of the election order

published at least once in a newspaper published at least once

each week in the appropriate school district. If such a newspaper

is not published in the district, the notice shall be published

in at least one newspaper of general circulation in the county in

which the district is located. The county judge shall give

additional notice of the election by having a copy of the

election order posted in a public place in each election precinct

not later than the 21st day before the date of the election.

(f) The election precincts and polling places usually used in

the elections of the appropriate school district shall be used in

an election held under this chapter, except that if another

election is occurring on the same date for all or part of the

same geographic area, precincts and polling places shall be

selected to allow each voter to cast ballots at the same polling

place for each of the elections. To the extent practical, the

election shall be conducted in accordance with the Election Code.

(g) The expenses of the election shall be paid by the

appropriate school district or districts.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.004. ALLOCATION OF INDEBTEDNESS AND PERSONAL PROPERTY.

(a) If under this chapter a school district assumes a portion of

the indebtedness of another district, the commissioners court by

order shall equitably allocate the indebtedness among the

districts involved. If territory from one district is annexed to

another or if a district is abolished, the commissioners court

shall also equitably allocate among the receiving districts a

portion of the personal property of the annexed district or all

the personal property of an abolished district. If districts

located in more than one county are involved, the commissioners

court of each county in which an involved school district is

located must agree on the allocation of indebtedness and personal

property.

(b) In allocating the indebtedness and personal property, the

commissioners court shall consider the value of the properties

involved and the taxable value of the districts involved.

(c) The order of the commissioners court is binding on the

school districts and territory affected by the order.

(d) A school district required to assume the indebtedness of

another district under this chapter is not required to conduct an

election on assumption of the indebtedness. Without an election,

the school district assuming the indebtedness may levy and

collect taxes necessary to pay principal and interest on the

assumed debt so long as the debt is outstanding.

(e) Without an election, a school district may issue refunding

bonds for bonds of another district assumed under this chapter.

(f) If an entire district is annexed to or consolidated with

another district, if a district is converted from a common to an

independent school district, or if a school district is separated

from a municipality, the governing board of the district as

changed may, without an election, sell and deliver any unissued

bonds voted in the district before the change and may levy and

collect taxes in the district as changed for the payment of

principal and interest on bonds.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.005. EFFECTIVE DATE OF TRANSFER. (a) Except as

provided by this section or by a local consolidation agreement

under Section 13.158, the annexation of all or part of the

territory of one district to another is effective on the first

July 1 that is more than 30 days after the date of the order or

ordinance accomplishing the annexation or of the declaration of

the results of an election at which the transfer is approved.

(b) On the effective date of the transfer:

(1) students residing in the territory become residents of the

receiving district;

(2) title to property allocated to the receiving district vests

in the district;

(3) the receiving district assumes any debt allocated to it; and

(4) the receiving district assumes jurisdiction of the annexed

territory for all other purposes.

(c) If the annexation is appealed to the commissioner and is

approved, the transfer is effective on a date set by the

commissioner that is not earlier than the 30th day after the date

of the commissioner's decision in the appeal. If the decision of

the commissioner is appealed to a district court in Travis

County, the transfer, if approved, is effective on a date set by

the court.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 201, Sec. 7, eff.

Sept. 1, 2003.

Sec. 13.006. TAXING AUTHORITY TRANSFER. (a) If all or part of

the territory of a school district is annexed to another

district, the receiving district may levy taxes at the rate

established in accordance with law for the district as a whole

and is not required to conduct an election for the purpose of

taxing the territory received.

(b) Conversion of a common school district or rural high school

district to an independent school district or separation from

municipal control does not affect the taxes levied for school

purposes. The new district may levy and collect taxes at the same

rate at which the taxes were previously levied and is not

required to conduct an election for that purpose.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.008. DISTRICT TRUSTEE APPROVAL OF BOUNDARY CHANGES

REQUIRED. Any change in the boundaries of a school district is

not effective unless approved by a majority of the board of

trustees of the district if the board's approval is required

under this chapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.009. APPEALS. (a) A decision of a commissioners court

under this chapter may be appealed for a de novo review.

(b) If this chapter requires the agreement of or action by two

or more commissioners courts, and the commissioners courts fail

to agree or take action within a reasonable time set by rule of

the State Board of Education, a person aggrieved by the failure

may appeal to the commissioner for resolution of the issue.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.010. BOUNDARY DESCRIPTIONS AND MAPS TO BE FILED WITH

AGENCY. (a) Each school district shall file with the agency:

(1) a complete and legally sufficient description of the

boundaries of the district;

(2) a map of the district that:

(A) is drawn to the county general highway maps produced by the

Texas Department of Transportation or a similar map of sufficient

detail to display the names of visible features that the

boundaries follow or to which the boundaries are in close

proximity; and

(B) is an accurate and legible representation of the boundaries

in relationship to other features on the map; and

(3) a list of voting precincts in the district, separately

listing those precincts wholly in the district and those

precincts only partly in the district.

(b) A school district shall amend the information and maps on

file under this section if the boundaries of the district change

or if any other change makes the information on file incomplete

or inaccurate.

(c) The agency shall make maps and information maintained under

this section available to the legislature and legislative

agencies without cost.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER B. DETACHMENT; ANNEXATION

Sec. 13.051. DETACHMENT AND ANNEXATION OF TERRITORY. (a) In

accordance with this section, territory may be detached from a

school district and annexed to another school district that is

contiguous to the detached territory. A petition requesting the

detachment and annexation must be presented to the board of

trustees of the district from which the territory is to be

detached and to the board of trustees of the district to which

the territory is to be annexed. Each board of trustees to which a

petition is required to be presented must conduct a hearing and

adopt a resolution as provided by this section for the annexation

to be effective.

(b) The petition requesting detachment and annexation must:

(1) be signed by a majority of:

(A) the registered voters residing in the territory to be

detached and annexed, if the territory has residents; or

(B) the surface owners of taxable property in the territory to

be detached and annexed, if the territory does not have

residents; and

(2) give the metes and bounds of the territory to be detached

and annexed.

(c) Territory that does not have residents may be detached from

a school district and annexed to another school district if:

(1) the total taxable value of the property in the territory

according to the most recent certified appraisal roll for each

school district is not greater than:

(A) five percent of the district's taxable value of all property

in that district as determined under Subchapter M, Chapter 403,

Government Code; and

(B) $5,000 property value per student in average daily

attendance as determined under Section 42.005; and

(2) the school district from which the property will be detached

does not own any real property located in the territory.

(d) The proposed annexation must be approved by the board of

trustees of each affected district, subject to the appeal

provisions of Subsection (j).

(e) Unless the petition is signed by a majority of the trustees

of the district from which the territory is to be detached,

territory that has residents may not be detached from a school

district under this section if detachment would reduce that

district's tax base by a ratio at least twice as large as the

ratio by which it would reduce its membership. The first ratio is

determined by dividing the assessed value of taxable property in

the affected territory by the assessed value of all taxable

property in the district, both figures according to the preceding

year's tax rolls. The second ratio is determined by dividing the

number of students residing in the affected territory by the

number of students residing in the district as a whole, using

membership on the last day of the preceding school year and the

students' places of residence as of that date.

(f) A school district may not be reduced to an area of less than

nine square miles.

(g) Immediately following receipt of the petition as required by

this section, each affected board of trustees shall give notice

of the contemplated change by publishing and posting a notice in

the manner required for an election order under Section 13.003.

The notice must specify the place and date at which a hearing on

the matter shall be held. Unless the districts hold a joint

hearing, the districts must hold hearings on separate dates. At

each hearing, affected persons are entitled to an opportunity to

be heard.

(h) At the hearing, each board of trustees shall consider the

educational interests of the current students residing or future

students expected to reside in the affected territory and in the

affected districts and the social, economic, and educational

effects of the proposed boundary change. After the conclusion of

the hearing, each board of trustees shall make findings as to the

educational interests of the current students residing or future

students expected to reside in the affected territory and in the

affected districts and as to the social, economic, and

educational effects of the proposed boundary change and shall, on

the basis of those findings, adopt a resolution approving or

disapproving the petition. The findings and resolution shall be

recorded in the minutes of each affected board of trustees and

shall be reported to the commissioners court of the county to

which the receiving district is assigned for administrative

purposes by the agency and to the commissioners court of the

county to which the district from which territory is to be

detached is assigned for administrative purposes.

(i) If both boards of trustees of the affected districts approve

the petition, the commissioners court or commissioners courts to

whom the matter is required to be reported shall enter an order

redefining the boundaries of the districts affected by the

transfer. Title to all real property of the district from which

territory is detached within the territory annexed vests in the

receiving district, and the receiving district assumes and is

liable for any portion of the indebtedness of the district from

which the territory is to be detached that is allocated to the

receiving district under Section 13.004.

(j) If both boards of trustees of the affected districts

disapprove the petition, the decisions may not be appealed. If

the board of trustees of only one affected district disapproves

the petition, an aggrieved party to the proceedings in either

district may appeal the board's decision to the commissioner

under Section 7.057. An appeal under this subsection is de novo.

In deciding the appeal, the commissioner shall consider the

educational interests of the students in the affected territory

and the affected districts and the social, economic, and

educational effects of the proposed boundary change.

(k) Any additional tax resulting from a change of use, as

provided for by Chapter 23, Tax Code, and the interest and

penalty on the additional tax, that is imposed for any year on

land in the annexed territory shall be paid to the school

district that imposed the tax.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.052. DORMANT SCHOOL DISTRICTS. (a) If the commissioner

determines that a school district has failed to operate a school

for a full school year, the commissioner shall report to each

appropriate commissioners court that the district is dormant.

(b) The commissioners court of a county shall by order annex

each dormant school district within the county with an adjoining

district or districts. If the dormant district is a county-line

district, the commissioners court of each county in which the

district is located shall annex the territory of the dormant

district that is within that county. The commissioners court may

annex territory to a school district only if the board of

trustees of that district approves the annexation.

(c) The governing board of the district to which a dormant

school district is annexed is the governing board for the new

district.

(d) The order of the commissioners court shall define by legal

boundary description the territory of the new district as

enlarged and shall be recorded in the minutes of the

commissioners court.

(e) Title to the real property of the dormant district vests in

the district to which the property is annexed. Each district to

which territory is annexed assumes and is liable for any portion

of the dormant district's indebtedness that is allocated to the

receiving district under Section 13.004.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.053. TERRITORY NOT IN SCHOOL DISTRICT. (a) All real

property must be included within the limits of a school district.

At any time it is determined that there is territory located in a

county but not within the described limits of a school district,

the commissioners court shall annex the territory to one or more

adjoining districts.

(b) The annexation order shall define by legal boundary

description the territory of the new district and shall be

recorded in the minutes of the commissioners court.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.054. ACADEMICALLY UNACCEPTABLE SCHOOL DISTRICTS. (a)

The commissioner by order may annex to one or more adjoining

districts a school district that has been rated as academically

unacceptable for a period of two years.

(b) The governing board of a district to which territory of an

academically unacceptable district is annexed is the governing

board for the new district.

(c) The order of the commissioner shall define by legal boundary

description the territory of the new district as enlarged.

(d) Title to the real property of the academically unacceptable

district vests in the district to which the property is annexed.

Each district to which territory is annexed assumes and is liable

for any portion of the academically unacceptable district's

indebtedness that is allocated to the receiving district under

Section 13.004.

(e) Before the commissioner orders an annexation under this

section, the commissioner shall investigate the educational and

financial impact of the annexation on the receiving district. The

commissioner may order the annexation only if the commissioner

finds that the annexation will not substantially impair the

ability of the receiving district to educate the students located

in the district before the annexation and to meet its financial

obligations incurred before the annexation.

(f) For five years beginning with the school year in which the

annexation occurs, the commissioner shall annually adjust the

local fund assignment of a district to which territory is annexed

under this section by multiplying the enlarged district's local

fund assignment computed under Section 42.252 by a fraction, the

numerator of which is the number of students residing in the

district preceding the date of the annexation and the denominator

of which is the number of students residing in the district as

enlarged on the date of the annexation.

(g) A district to which territory is annexed under this section

is entitled to additional state aid equal to the amount by which

the annual debt service required to meet the indebtedness

incurred by the district due to the annexation exceeds the

additional amount of state aid that results from the adjustment

under Subsection (f), if any. In determining the amount of annual

debt service required, the estimated tax levy from applying the

receiving district's current debt service tax rate, if any, to

the territory that has been annexed shall be deducted.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER C. CREATION OF DISTRICT BY DETACHMENT

Sec. 13.101. CREATION OF DISTRICT BY DETACHING TERRITORY FROM

EXISTING DISTRICT. (a) A new school district may be created by

detaching territory from an existing school district or existing

contiguous school districts and establishing a new school

district.

(b) A school district created under this subchapter has all the

rights and privileges of other independent school districts.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.102. MINIMUM AREA AND ATTENDANCE REQUIREMENTS. A new

district may not be created with an area of less than nine square

miles or fewer than 8,000 students in average daily attendance,

and a district may not be reduced to an area of less than nine

square miles or fewer than 8,000 students in average daily

attendance.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.103. INITIATION OF DETACHMENT. Creation of a new

district by detachment is initiated by resolution of the board of

trustees of each district from which territory is to be detached

or by a petition presented to the commissioners court. A petition

under this subchapter must:

(1) give the metes and bounds of the proposed new district;

(2) be signed by at least 10 percent of the registered voters

residing in the proposed area to be detached from an existing

district; and

(3) be addressed to the commissioners court of the county in

which the territory of the proposed district is located or, if

the territory is in more than one county, to the commissioners

court of each county in which the territory is located.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.104. ELECTION. (a) Not later than the 30th day after

the date the commissioners court receives a petition under this

subchapter, the commissioners court shall hold a hearing on the

validity of the petition. If the commissioners court determines

the petition is valid, each board of trustees shall order an

election to be held on the same date in each district.

(b) The ballot shall be printed to permit voting for or against

the proposition: "Creation of a new school district that includes

the following territory from the _________ School District:

___________________." The ballot description of the territory to

be detached must be sufficient to give general notice of the

territory affected.

(c) An election on the detachment of the territory and creation

of a new district has no effect unless at least 25 percent of the

registered voters of each district vote in the election in which

the issue is on the ballot.

(d) The boards of trustees shall report the results of the

election to the appropriate commissioners courts, which shall

declare the results of the election. The new school district is

created only if the proposition receives:

(1) a majority of the votes in the territory to be detached; and

(2) a majority of the votes in the remaining territory in each

district from which property is to be detached in the manner

prescribed by Section 13.003.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.105. CREATION OF DISTRICT. (a) If all the requirements

of this subchapter are met, the commissioners court shall enter

an order creating the new school district. If the new district

contains territory in two or more counties, the order must be

concurred in by the commissioners court of each county concerned.

(b) At the time the order creating the district is made, the

commissioners court of the county in which the largest portion of

the district's territory is located shall appoint a board of

seven trustees for the new district to serve until the next

regular election of trustees, when a board of trustees shall be

elected in compliance with Chapter 11.

(c) Title to school district real property in the territory

detached vests in the new district. The new district assumes and

is liable for any portion of outstanding indebtedness of the

district from which the territory was detached that is allocated

to the new district under Section 13.004.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER D. CONSOLIDATION

Sec. 13.151. DISTRICTS THAT MAY CONSOLIDATE. (a) By the

procedure provided by this subchapter, two or more school

districts may consolidate into a single school district.

(b) The consolidated district may include area in more than one

county.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.152. RESOLUTION OR PETITION. Consolidation is initiated

in each district proposed to be consolidated by either a

resolution adopted by the board of trustees of the district or a

petition requesting an election on the question that is signed by

the required number of registered voters of the district. Each

district is not required to use the same method to initiate

consolidation.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 201, Sec. 8, eff.

Sept. 1, 2003.

Sec. 13.153. ELECTION ORDER; NOTICE. (a) Each board of

trustees shall:

(1) issue an order for an election to be held on the same day in

each district included in the proposed consolidated district; and

(2) give notice of the election.

(b) If no local consolidation agreement is submitted under

Section 13.158, the ballot in the election shall be printed to

permit voting for or against the proposition: "Consolidation of

(name of school districts) into a single school district."

(c) If a local consolidation agreement is submitted under

Section 13.158, the ballot in the election shall be printed to

permit voting for or against the proposition: "Consolidation of

(name of school districts) into a single school district under a

local consolidation agreement."

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 201, Sec. 9, eff.

Sept. 1, 2003.

Sec. 13.154. CANVASS; RESULT. (a) Each board of trustees shall

canvass the returns of the election in its district and shall

publish the results separately for each district.

(b) If the votes cast in all districts show a majority in each

district voting in favor of the consolidation, the board of

trustees shall declare the school districts consolidated.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.155. STATUS; GOVERNANCE. (a) The consolidated district

is an independent school district.

(b) Except as provided by Subsection (c) or by a local

consolidation agreement under Section 13.158, the board of

trustees of the school district having the greatest membership on

the last day of the school year preceding the consolidation

serves as the board of trustees of the consolidated district

until the next regular election of trustees, at which time the

consolidated district shall elect a board of trustees.

(c) Except as provided by a local consolidation agreement under

Section 13.158, if the membership on the last day of the school

year preceding the consolidation in the district with the largest

membership is more than five times that of the other district or

districts consolidating with it, the trustees of the district

with the largest membership continue to serve for the terms for

which they have been elected and only the vacancies, as they

occur, are filled from the consolidated district.

(d) The powers, duties, and terms of office of the trustees are

governed by Chapter 11.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 201, Sec. 10, eff.

Sept. 1, 2003.

Sec. 13.156. TITLE TO PROPERTY; ASSUMPTION OF DEBT. Title to

all property of the consolidating districts vests in the

consolidated district, and the consolidated district assumes and

is liable for the outstanding indebtedness of the consolidating

districts.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.157. DISSOLUTION OF CONSOLIDATED SCHOOL DISTRICT. (a)

A consolidated school district may be dissolved by the same

procedure provided for consolidation, except that it is not

necessary to provide polling places in each of the former

districts.

(b) If the district is dissolved, each of the former districts

is restored as a separate district and classified as an

independent school district.

(c) Title to property of the consolidated district that is

allocated to each of the restored districts under Section 13.004

vests in the restored districts, and each of the restored

districts assumes and is liable for the indebtedness of the

consolidated district as allocated under that section.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.158. LOCAL CONSOLIDATION AGREEMENT. (a) Before issuing

an order for an election under Section 13.153, the boards of

trustees of the districts to be consolidated may draft a local

consolidation agreement to be submitted to the registered voters

in each district. An agreement must set out the composition and

method of election of the consolidated board of trustees. The

identical agreement must be submitted to the registered voters of

each district.

(b) A local consolidation agreement may provide the following:

(1) an effective date that is not more than one year after the

date of the consolidation election;

(2) a schedule to elect the board of trustees of the

consolidated district before or after the effective date of

consolidation;

(3) that the consolidated district educate particular grades

within the boundaries of a district being consolidated;

(4) that the consolidated district maintain a specific campus in

operation;

(5) that if the votes cast in some districts, but not all

districts, show a majority voting in favor of the consolidation,

the districts receiving a favorable vote may consolidate;

(6) that a majority of the votes cast in each district must be

in favor of consolidation for there to be a consolidation; or

(7) any other provision consistent with state and federal law.

(c) Not later than 30 days before a consolidation election is

held, the boards of trustees of the districts to be consolidated

may amend the local consolidation agreement. After a successful

election to consolidate, the local consolidation agreement may

not be amended for five years following the effective date of

consolidation, unless a shorter period is set out in the

agreement. After that time, the agreement may be amended only by

unanimous vote of the board of trustees of the district.

(d) The commissioner may waive a requirement under this section

or Section 13.159 on application of the boards of trustees of all

districts proposed for consolidation.

Added by Acts 2003, 78th Leg., ch. 201, Sec. 11, eff. Sept. 1,

2003.

Sec. 13.159. PUBLIC INSPECTION AND HEARING. (a) A local

consolidation agreement under Section 13.158 must be made

available for public inspection during regular business hours at

the central administration building of each district for at least

25 days before the consolidation election.

(b) Each district shall hold a public hearing to allow

interested persons to present comments related to the local

consolidation agreement. If the agreement is amended following a

public hearing, before the consolidation election each district

shall hold another public hearing to consider the amendment.

(c) Each district shall provide notice of each public hearing to

the public.

Added by Acts 2003, 78th Leg., ch. 201, Sec. 11, eff. Sept. 1,

2003.

SUBCHAPTER E. ABOLITION OF INDEPENDENT SCHOOL DISTRICT

Sec. 13.201. ELIGIBILITY. An independent school district may be

abolished in the manner provided by this subchapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.202. PETITION. Abolition of an independent school

district is initiated by a petition requesting an election on the

question. The petition must be signed by a majority of the board

of trustees of the district to be abolished and must be presented

to the county judge of each county in which part of the

independent school district is situated.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.203. ELECTION. (a) Each county judge receiving a valid

petition shall:

(1) issue an order for an election to be held on the same day in

each county; and

(2) give notice of the election.

(b) The ballot in the election shall be printed to permit voting

for or against the proposition: "Abolition of the ___________

Independent School District."

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.204. ORDER ABOLISHING DISTRICT. (a) The commissioners

court of each county shall canvass the returns of the election in

its county.

(b) If a majority of the total votes cast in the district favor

abolishing the district, each commissioners court shall declare

the results. The abolition is effective only if all territory of

the district is annexed to other contiguous districts.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.205. DISPOSITION OF TERRITORY; AFFAIRS OF ABOLISHED

DISTRICT. (a) The property and affairs of the abolished

district are governed by this section unless otherwise controlled

by the manner in which the district was abolished.

(b) Each commissioners court shall annex the territory of the

abolished independent school district in its county to one or

more contiguous districts in the county. The commissioners court

may annex territory to a school district only if the board of

trustees of that district approves the annexation.

(c) Title to the real property of the abolished district vests

in the district to which the property is annexed.

(d) If at the time of its abolition the independent school

district does not have outstanding indebtedness, all uncollected

taxes on the property of the district for the years up to and

including the last day of January of the year immediately

following the year in which the independent school district is

abolished shall be levied and collected, at the same rate and in

the same manner as authorized for the independent school district

immediately before its abolition, by the school district to which

the territory containing the property on which taxes are due is

annexed.

(e) Each school district to which territory from the abolished

district is annexed assumes and is liable for the indebtedness of

the abolished district that is allocated to the district under

Section 13.004.

(f) A creditor of an abolished independent school district must

file the creditor's claim against the district with the

commissioners court not later than the 60th day after the

effective date on which the independent school district is

abolished and, if the claim is not allowed, may maintain suit

against the abolished independent school district as such. Suit

must be brought not later than the first anniversary of the date

on which the claim is disallowed. Process in a suit, if

necessary, may be served on the county judge of each county in

which the district was located. The county commissioners court

shall defend any suit against an abolished independent school

district but may settle the litigation as the commissioners court

considers advisable. This section does not waive any defense

available to the abolished district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER F. OTHER BOUNDARY CHANGES

Sec. 13.231. MINOR BOUNDARY ADJUSTMENTS BY AGREEMENT. (a) Two

contiguous school districts may adjust their common boundary by

agreement if, at the time the agreement is executed:

(1) no child who resides in the territory that is transferred

from one jurisdiction to the other is enrolled in a school of the

district from which the territory is transferred; and

(2) the taxable value of the territory that is transferred from

one jurisdiction to the other does not exceed one-tenth of one

percent of the total taxable value of all property in the school

district from which the territory is transferred.

(b) In this section, "taxable value" has the meaning assigned by

Section 403.302, Government Code.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER G. INCENTIVE AID PAYMENTS

Sec. 13.281. INCENTIVE AID. (a) A school district created

after August 22, 1963, through consolidation may qualify for

incentive aid payments from the state.

(b) A school district may not receive incentive aid payments for

a period of more than 10 years.

(c) Incentive aid payments may be made only on application to

the agency and in compliance with this subchapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.282. AMOUNT; COMPUTATION. (a) The amount of incentive

aid payments may not exceed the difference between:

(1) the sum of the entitlements computed under Section 42.253

that would have been paid to the districts included in the

reorganized district if the districts had not been consolidated;

and

(2) the amount to which the reorganized district is entitled

under Section 42.253.

(b) If the reorganized district is not eligible for an

entitlement under Section 42.253, the amount of the incentive aid

payments may not exceed the sum of the entitlements computed

under Section 42.253 for which the districts included in the

reorganized district were eligible in the school year when they

were consolidated.

(c) If there is a series of consolidations at intervals in

compliance with this chapter, the school district last organized

is eligible to receive at due times the total sum of the series

of incentive aid payments as computed separately at the time of

each consolidation, subject to this subchapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.283. PAYMENTS REDUCED. The incentive aid payments shall

be reduced in direct proportion to any reduction in the average

daily attendance as determined under Section 42.005 of the

reorganized school district for the preceding year.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.284. CONDITIONS FOR PAYMENT. To receive incentive aid

payments:

(1) the geographical boundaries of the proposed district must be

submitted to the agency for approval; and

(2) the geographical boundaries approved by the agency must be

set forth in the petition for a consolidation election, if

applicable.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 13.285. COST. The cost of incentive aid payments

authorized by this subchapter shall be paid from the foundation

school fund.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 1, eff.

Sept. 1, 1997.



CHAPTER 18. JOB CORPS DIPLOMA PROGRAMS

EDUCATION CODE

TITLE 2. PUBLIC EDUCATION

SUBTITLE C. LOCAL ORGANIZATION AND GOVERNANCE

CHAPTER 18. JOB CORPS DIPLOMA PROGRAMS

Sec. 18.001. DEFINITIONS. In this chapter:

(1) "Job Corps diploma program" or "diploma program" means a

public school high school diploma program established and

operated under this chapter.

(2) "Job Corps training program" means any corporate entity

authorized to do business in the state and currently under

contract with the United States Department of Labor to operate a

Job Corps training program under the Workforce Investment Act of

1998 (29 U.S.C. Section 2801 et seq.).

Added by Acts 2005, 79th Leg., Ch.

377, Sec. 1, eff. June 17, 2005.

Sec. 18.002. ESTABLISHMENT. (a) A Job Corps training program

may establish a high school diploma program to operate public

secondary schools at Job Corps facilities throughout the state.

(b) A Job Corps diploma program established under this chapter

is separate and distinct from the United States Department of

Labor.

Added by Acts 2005, 79th Leg., Ch.

377, Sec. 1, eff. June 17, 2005.

Sec. 18.003. AUTHORITY. A Job Corps diploma program may offer a

secondary school curriculum, a high school diploma program, and a

General Educational Development program.

Added by Acts 2005, 79th Leg., Ch.

377, Sec. 1, eff. June 17, 2005.

Sec. 18.004. GOALS. The goals of a Job Corps diploma program

are to:

(1) serve at-risk students who have not been successful in a

traditional school setting;

(2) increase student success rates in obtaining and maintaining

employment; and

(3) decrease future societal costs by offering a high school

diploma program to students who would benefit from Job Corps

academic and vocational programs.

Added by Acts 2005, 79th Leg., Ch.

377, Sec. 1, eff. June 17, 2005.

Sec. 18.005. GOVERNANCE; LIMITATION ON POWERS; DUTIES. (a) A

Job Corps diploma program shall be governed as provided by this

chapter and policies established by the Job Corps training

program operating the diploma program. Unless otherwise provided

by this chapter, a provision of this code applicable to a school

district does not apply to a Job Corps diploma program.

(b) A Job Corps diploma program may not impose a tax.

(c) A Job Corps diploma program shall:

(1) develop educational programs specifically designed for

persons eligible for enrollment in a Job Corps training program

established by the United States Department of Labor;

(2) coordinate educational programs and services in the diploma

program with programs and services provided by the United States

Department of Labor and other federal and state agencies and

local political subdivisions and by persons who provide programs

and services under contract with the United States Department of

Labor;

(3) provide a course of instruction that includes the required

curriculum under Subchapter A, Chapter 28;

(4) require that students enrolled in the diploma program

satisfy the requirements of Section 39.025 before receiving a

diploma under this chapter; and

(5) comply with a requirement imposed under this title or a rule

adopted under this title relating to the Public Education

Information Management System (PEIMS) to the extent necessary to

determine compliance with this chapter, as determined by the

commissioner.

Added by Acts 2005, 79th Leg., Ch.

377, Sec. 1, eff. June 17, 2005.

Sec. 18.006. ACCOUNTABILITY. (a) The commissioner shall

develop and implement a system of accountability consistent with

Chapter 39, where appropriate, to be used in assigning an annual

performance rating to Job Corps diploma programs comparable to

the ratings assigned to school districts under Section 39.054.

The commissioner may develop and implement a system of

distinction designations consistent with Subchapter G, Chapter

39, where appropriate, to be used in assigning distinction

designations to Job Corps diploma programs comparable to the

distinction designations assigned to campuses under Subchapter G,

Chapter 39.

(b) In addition to other factors determined to be appropriate by

the commissioner, the accountability system must include

consideration of:

(1) student performance on the end-of-course assessment

instruments required by Section 39.023(c); and

(2) dropout rates, including dropout rates and diploma program

completion rates for the grade levels served by the diploma

program.

Added by Acts 2005, 79th Leg., Ch.

377, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1312, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 20, eff. June 19, 2009.

Sec. 18.007. ELIGIBILITY FOR CERTAIN PROGRAMS AND SERVICES. (a)

Any person enrolled in good standing in a Job Corps diploma

program who is not a high school graduate is eligible for

programs or services under this chapter.

(b) A person's eligibility for programs and services under this

chapter does not exclude the person from being eligible for an

educational program or service under any other chapter of this

code.

Added by Acts 2005, 79th Leg., Ch.

377, Sec. 1, eff. June 17, 2005.

Sec. 18.008. GRANTS AND FEDERAL FUNDS. (a) A Job Corps diploma

program may accept a grant from a public or private organization

and may spend those funds to supplement programs and provide

student services.

(b) A diploma program may accept federal funds and shall use

those funds in compliance with applicable federal law,

regulations, and guidelines.

Added by Acts 2005, 79th Leg., Ch.

377, Sec. 1, eff. June 17, 2005.

Sec. 18.009. COSTS. (a) A Job Corps training program shall pay

the cost of operating its diploma program.

(b) The operating costs of a program may not be charged to a

school district.

Added by Acts 2005, 79th Leg., Ch.

377, Sec. 1, eff. June 17, 2005.

Sec. 18.010. PROGRAM EMPLOYEES. (a) Job Corps diploma program

employees are not considered employees of the state.

(b) A diploma program may establish personnel policies as

necessary to ensure its effective and efficient operation under

this chapter.

(c) A diploma program employee required under Chapter 21 to hold

a certificate if employed by a school district must be certified

in accordance with that chapter.

Added by Acts 2005, 79th Leg., Ch.

377, Sec. 1, eff. June 17, 2005.



CHAPTER 19. SCHOOLS IN THE TEXAS DEPARTMENT OF CRIMINAL JUSTICE

EDUCATION CODE

TITLE 2. PUBLIC EDUCATION

SUBTITLE C. LOCAL ORGANIZATION AND GOVERNANCE

CHAPTER 19. SCHOOLS IN THE TEXAS DEPARTMENT OF CRIMINAL JUSTICE

Sec. 19.001. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Criminal Justice.

(2) "Department" means the Texas Department of Criminal Justice.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 19.002. ESTABLISHMENT. The school district established by

the Texas Board of Corrections in 1969 shall be known as the

Windham School District, an entity that is separate and distinct

from the Texas Department of Criminal Justice. The district may

establish and operate schools at the various facilities of the

Texas Department of Criminal Justice.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 19.003. GOALS OF THE DISTRICT. The goals of the district

in educating its students are to:

(1) reduce recidivism;

(2) reduce the cost of confinement or imprisonment;

(3) increase the success of former inmates in obtaining and

maintaining employment; and

(4) provide an incentive to inmates to behave in positive ways

during confinement or imprisonment.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 19.004. GOVERNANCE, LIMITATION ON POWERS, AND DUTIES. (a)

The district shall be governed as provided by this chapter and

policies established by the board. Unless otherwise specifically

provided, a provision of this code applying to school districts

does not apply to the district.

(b) The district may not impose a tax.

(c) The district shall:

(1) develop educational programs specifically designed for

persons eligible under Section 19.005 and ensure that those

programs, such as GED and ESL, are integrated with an applied

vocational context leading to employment;

(1-a) develop vocational training programs specifically designed

for persons eligible under Section 19.005 and prioritize the

programs that result in certification or licensure, considering

the impact that a previous felony conviction has on the ability

to secure certification, licensure, and employment; and

(2) coordinate educational programs and services in the

department with those provided by other state agencies, by

political subdivisions, and by persons who provide programs and

services under contract.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1142, Sec. 1, eff. September 1, 2005.

Sec. 19.0041. EVALUATION OF TRAINING SERVICES. (a) To evaluate

the effectiveness of training services provided to persons

confined or imprisoned in the department, the Windham School

District shall consult with the Legislative Budget Board to

compile and analyze information for each person who receives the

training services. This information shall include an evaluation

of:

(1) the kind of training services provided;

(2) the kind of employment the person obtains on release;

(3) whether the employment was related to training;

(4) the difference between the amount of the person's earnings

on the date employment is obtained following release and the

amount of those earnings on the first anniversary of that date;

and

(5) the retention factors associated with the employment.

(b) The Legislative Budget Board shall submit an annual report

to the legislature and the governor's office based on data

compiled and analyzed under Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

1142, Sec. 2, eff. September 1, 2005.

Sec. 19.005. ELIGIBILITY FOR CERTAIN PROGRAMS AND SERVICES. (a)

Any person confined or imprisoned in the department who is not a

high school graduate is eligible for programs or services under

this chapter paid for with money from the foundation school fund.

To the extent space is available, the district may also offer

programs or services under this chapter paid for with money from

the foundation school fund to persons confined or imprisoned in

the department who are high school graduates.

(b) Eligibility under this chapter does not make a person

eligible for a program or service under any other chapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 1188, Sec. 1.51, eff.

Sept. 1, 1999.

Sec. 19.006. GRANTS AND FEDERAL FUNDS. (a) The district may

accept a grant from a public or private organization and may

spend those funds to operate district programs and provide

district services.

(b) The district may accept federal funds and shall use those

funds in compliance with applicable federal law, regulations, and

guidelines.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 19.007. COSTS TO BE BORNE BY STATE. (a) Except as

authorized by Section 19.006 and this section, the state shall

pay the cost of operating the district.

(b) The costs for persons eligible under Section 19.005 shall be

paid from the foundation school fund.

(c) In addition to money from the foundation school fund, the

district may receive appropriated money from the department for

educational programs.

(d) The operating costs of the district may not be charged to

another school district.

(e) The district may participate in the textbook program under

Chapter 31.

(f) In addition to other amounts received by the district under

this section, the district is entitled to state aid in an amount

equal to the product of $2,000 multiplied by the number of

classroom teachers, full-time librarians, full-time counselors

certified under Subchapter B, Chapter 21, and full-time school

nurses who are employed by the district and who would be entitled

to a minimum salary under Section 21.402 if employed by a school

district operating under Chapter 11.

(g) In addition to other amounts received by the district under

this section, the district is entitled to state aid in the amount

necessary to fund the salary increases required by Section

19.009(d-2).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 2, eff.

Sept. 1, 1997.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 4.03, eff. May 31, 2006.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 7, eff. September 1, 2009.

Sec. 19.008. ALLOCATION OF COSTS. (a) The commissioner shall

allocate funds to the district from the foundation school fund

based on an amount, established in the General Appropriations

Act, for each contact hour between a teacher and a person

eligible under Section 19.005, including associated

administrative costs, for the best 180 of 210 school days in each

year of the state fiscal biennium. Those funds may be spent only

for district administrative costs related to education and for

district educational programs and services and only with the

approval of the board.

(b) The agency by rule shall establish a time and manner for the

district to report and verify contact hours to the agency.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 19.009. DISTRICT EMPLOYEES. (a) District employees are

not considered employees of the state except as provided for in

this section. The board may establish personnel policies as

necessary to ensure the effective and efficient operation of the

district.

(b) Each employee of the district shall serve 220 or 226 days

each year, based on position, as determined by the board.

(c) A district employee required under Subchapter B, Chapter 21,

to hold a certificate must be certified in accordance with that

subchapter.

(d) Each employee shall be paid according to a salary schedule

approved by the board. The schedule may allow for salary

differentiation that provides for salaries at a Windham School

District school site to be commensurate with educator salaries in

school districts contiguous to that school site.

(d-1) Each school year, the district shall pay an amount at

least equal to $2,000 to each classroom teacher, full-time

librarian, full-time counselor certified under Subchapter B,

Chapter 21, and full-time school nurse who is employed by the

district and who would be entitled to a minimum salary under

Section 21.402 if employed by a school district operating under

Chapter 11. A payment under this section is in addition to wages

the district would otherwise pay the employee during the school

year.

(d-2) Beginning with the 2009-2010 school year, the district

shall increase the monthly salary of each classroom teacher,

full-time speech pathologist, full-time librarian, full-time

counselor certified under Subchapter B, Chapter 21, and full-time

school nurse employed by the district by the greater of:

(1) $80; or

(2) the maximum uniform amount that, when combined with any

resulting increases in the amount of contributions made by the

district for social security coverage for the specified employees

or by the district on behalf of the specified employees under

Section 825.405, Government Code, may be provided using an amount

equal to the product of $60 multiplied by the number of students

in weighted average daily attendance in the district during the

2009-2010 school year.

(d-3) A payment under Subsection (d-2) is in addition to salary

the district would otherwise pay the employees during the school

year.

(e) Each employee of the district who qualifies for membership

in the Teacher Retirement System of Texas shall be covered under

the system to the same extent a qualified employee of any other

district is covered.

(f) The state minimum personal leave program under Section

22.003 applies to a district employee in the same manner as that

program applies to an employee of any other school district.

(g) The employees of the district are eligible for workers'

compensation benefits under Chapter 501, Labor Code, and for

group benefits under Chapter 1551, Insurance Code.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.510,

eff. Sept. 1, 2003.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 4.04, eff. May 31, 2006.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 8, eff. September 1, 2009.

Sec. 19.010. STRATEGIC PLAN AND ANNUAL REPORT. (a) The

district shall propose, and the board shall adopt with any

modification the board finds necessary, a strategic plan that

includes:

(1) a mission statement relating to the goals and duties of the

district under this chapter;

(2) goals to be met by the district in carrying out the mission

stated; and

(3) specific educational, vocational training, and counseling

programs to be conducted by the district to meet the goals stated

in the plan.

(b) The district shall prepare a report for each fiscal year

documenting district activities under the strategic plan. Not

later than January 31 of each year, the district shall file the

report for the preceding fiscal year with the board, the

governor, the lieutenant governor, the speaker of the house of

representatives, and the agency.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 19.011. COORDINATION WITH OTHER STATE AGENCIES. (a) In

order to achieve the goals stated in Section 19.003, the district

with the cooperation of the Health and Human Services Commission,

the Texas Workforce Investment Council, the Texas Workforce

Commission, the Texas Economic Development and Tourism Office,

and the department shall provide persons confined or imprisoned

in the department:

(1) information from local workforce and development boards on

job training and employment referral services; and

(2) information on the tax refund voucher program under

Subchapter H, Chapter 301, Labor Code.

(b) The district shall coordinate vocational education and job

training programs with a local workforce development board

authorized by the Texas Workforce Commission to ensure that

district students are equipped with the skills necessary to

compete for current and emerging jobs.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 818, Sec. 6.01, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1142, Sec. 3, eff. September 1, 2005.



CHAPTER 21. EDUCATORS

EDUCATION CODE

TITLE 2. PUBLIC EDUCATION

SUBTITLE D. EDUCATORS AND SCHOOL DISTRICT EMPLOYEES AND

VOLUNTEERS

CHAPTER 21. EDUCATORS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 21.001. DEFINITION. In this chapter, "commissioner"

includes a person designated by the commissioner.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.002. TEACHER EMPLOYMENT CONTRACTS. (a) A school

district shall employ each classroom teacher, principal,

librarian, nurse, or counselor under:

(1) a probationary contract, as provided by Subchapter C;

(2) a continuing contract, as provided by Subchapter D; or

(3) a term contract, as provided by Subchapter E.

(b) A district is not required to employ a person other than an

employee listed in Subsection (a) under a probationary,

continuing, or term contract.

(c) Each board of trustees shall establish a policy designating

specific positions of employment, or categories of positions

based on considerations such as length of service, to which

continuing contracts or term contracts apply.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.003. CERTIFICATION REQUIRED. (a) A person may not be

employed as a teacher, teacher intern or teacher trainee,

librarian, educational aide, administrator, educational

diagnostician, or counselor by a school district unless the

person holds an appropriate certificate or permit issued as

provided by Subchapter B.

(b) A person may not be employed by a school district as an

audiologist, occupational therapist, physical therapist,

physician, nurse, school psychologist, associate school

psychologist, social worker, or speech language pathologist

unless the person is licensed by the state agency that licenses

that profession. A person may perform specific services within

those professions for a school district only if the person holds

the appropriate credential from the appropriate state agency.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

82, Sec. 1, eff. September 1, 2007.

Sec. 21.0031. FAILURE TO OBTAIN CERTIFICATION; CONTRACT VOID.

(a) An employee's probationary, continuing, or term contract

under this chapter is void if the employee:

(1) does not hold a certificate or permit issued by the State

Board for Educator Certification; or

(2) fails to fulfill the requirements necessary to extend the

employee's temporary or emergency certificate or permit.

(b) After an employee receives notice that the employee's

contract is void under Subsection (a):

(1) a school district may:

(A) terminate the employee;

(B) suspend the employee with or without pay; or

(C) retain the employee for the remainder of the school year on

an at-will employment basis in a position other than classroom

teacher at the employee's existing rate of pay or at a reduced

rate; and

(2) the employee is not entitled to the minimum salary

prescribed by Section 21.402.

(c) A school district's decision under Subsection (b) is not

subject to appeal under this chapter, and the notice and hearing

requirements of this chapter do not apply to the decision.

(d) This section does not affect the rights and remedies of a

party in an at-will employment relationship.

(e) This section does not apply to a certified teacher assigned

to teach a subject for which the teacher is not certified.

Added by Acts 2003, 78th Leg., ch. 181, Sec. 1, eff. Sept. 1,

2003.

Sec. 21.004. TEACHER RECRUITMENT PROGRAM. (a) To the extent

that funds are available, the agency, the State Board for

Educator Certification, and the Texas Higher Education

Coordinating Board shall develop and implement programs to

identify talented students and recruit those students and

persons, including high school and undergraduate students,

mid-career and retired professionals, honorably discharged and

retired military personnel, and members of underrepresented

gender and ethnic groups, into the teaching profession.

(b) From available funds, the agency, the State Board for

Educator Certification, and the Texas Higher Education

Coordinating Board shall develop and distribute materials that

emphasize the importance of the teaching profession and inform

individuals about state-funded loan forgiveness and tuition

assistance programs.

(c) The commissioner, in cooperation with the commissioner of

higher education and the executive director of the State Board

for Educator Certification, shall annually identify the need for

teachers in specific subject areas and geographic regions and

among underrepresented groups. The commissioner shall give

priority to developing and implementing recruitment programs to

address those needs from the agency's discretionary funds.

(d) The agency, the State Board for Educator Certification, and

the Texas Higher Education Coordinating Board shall encourage the

business community to cooperate with local schools to develop

recruiting programs designed to attract and retain capable

teachers, including programs to provide summer employment

opportunities for teachers.

(e) The agency, the State Board for Educator Certification, and

the Texas Higher Education Coordinating Board shall encourage

major education associations to cooperate in developing a

long-range program promoting teaching as a career and to assist

in identifying local activities and resources that may be used to

promote the teaching profession.

(f) Funds received for teacher recruitment programs may be used

only to publicize and implement the programs.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 1590, Sec. 7, eff.

June 19, 1999.

Sec. 21.005. HIGH-QUALITY TEACHERS. The commissioner may by

rule establish a statewide standard to be used to certify each

school district that is preparing, training, and recruiting

high-quality teachers in a manner consistent with the No Child

Left Behind Act of 2001 (Pub. L. No. 107-110).

Added by Acts 2003, 78th Leg., ch. 1212, Sec. 5, eff. June 20,

2003.

Sec. 21.006. REQUIREMENT TO REPORT MISCONDUCT. (a) In this

section, "abuse" has the meaning assigned by Section 261.001,

Family Code, and includes any sexual conduct involving an

educator and a student or minor.

(b) In addition to the reporting requirement under Section

261.101, Family Code, the superintendent or director of a school

district, regional education service center, or shared services

arrangement shall notify the State Board for Educator

Certification if the superintendent or director has reasonable

cause to believe that:

(1) an educator employed by or seeking employment by the

district, service center, or shared services arrangement has a

criminal record;

(2) an educator's employment at the district, service center, or

shared services arrangement was terminated based on a

determination that the educator:

(A) abused or otherwise committed an unlawful act with a student

or minor;

(B) possessed, transferred, sold, or distributed a controlled

substance, as defined by Chapter 481, Health and Safety Code, or

by 21 U.S.C. Section 801 et seq., and its subsequent amendments;

(C) illegally transferred, appropriated, or expended funds or

other property of the district, service center, or shared

services arrangement;

(D) attempted by fraudulent or unauthorized means to obtain or

alter a professional certificate or license for the purpose of

promotion or additional compensation; or

(E) committed a criminal offense or any part of a criminal

offense on school property or at a school-sponsored event;

(3) the educator resigned and reasonable evidence supports a

recommendation by the superintendent or director to terminate the

educator based on a determination that the educator engaged in

misconduct described by Subdivision (2); or

(4) the educator engaged in conduct that violated the assessment

instrument security procedures established under Section 39.0301.

(c) The superintendent or director must notify the State Board

for Educator Certification by filing a report with the board not

later than the seventh day after the date the superintendent or

director first learns about an alleged incident of misconduct

described by Subsection (b). The report must be:

(1) in writing; and

(2) in a form prescribed by the board.

(d) The superintendent or director shall notify the board of

trustees or governing body of the school district, regional

education service center, or shared services arrangement and the

educator of the filing of the report required by Subsection (c).

(e) A superintendent or director who in good faith and while

acting in an official capacity files a report with the State

Board for Educator Certification under this section is immune

from civil or criminal liability that might otherwise be incurred

or imposed.

(f) The State Board for Educator Certification shall determine

whether to impose sanctions against a superintendent or director

who fails to file a report in violation of Subsection (c).

(g) The State Board for Educator Certification shall propose

rules as necessary to implement this section.

(h) The name of a student or minor who is the victim of abuse or

unlawful conduct by an educator must be included in a report

filed under this section, but the name of the student or minor is

not public information under Chapter 552, Government Code.

Added by Acts 2003, 78th Leg., ch. 374, Sec. 2, eff. June 18,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

511, Sec. 1, eff. June 16, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1312, Sec. 2, eff. September 1, 2007.

Sec. 21.007. NOTICE ON CERTIFICATION RECORD OF ALLEGED

MISCONDUCT. (a) In this section, "board" means the State Board

for Educator Certification.

(b) The board shall adopt a procedure for placing a notice of

alleged misconduct on an educator's public certification records.

The procedure adopted by the board must provide for immediate

placement of a notice of alleged misconduct on an educator's

public certification records if the alleged misconduct presents a

risk to the health, safety, or welfare of a student or minor as

determined by the board.

(c) The board must notify an educator in writing when placing a

notice of an alleged incident of misconduct on the public

certification records of the educator.

(d) The board must provide an opportunity for an educator to

show cause why the notice should not be placed on the educator's

public certification records. The board shall propose rules

establishing the length of time that a notice may remain on the

educator's public certification records before the board must:

(1) initiate a proceeding to impose a sanction on the educator

on the basis of the alleged misconduct; or

(2) remove the notice from the educator's public certification

records.

(e) If it is determined that the educator has not engaged in the

alleged incident of misconduct, the board shall immediately

remove the notice from the educator's public certification

records.

(f) The board shall propose rules necessary to administer this

section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1372, Sec. 3, eff. June 15, 2007.

SUBCHAPTER B. CERTIFICATION OF EDUCATORS

Sec. 21.031. PURPOSE. (a) The State Board for Educator

Certification is established to recognize public school educators

as professionals and to grant educators the authority to govern

the standards of their profession. The board shall regulate and

oversee all aspects of the certification, continuing education,

and standards of conduct of public school educators.

(b) In proposing rules under this subchapter, the board shall

ensure that all candidates for certification or renewal of

certification demonstrate the knowledge and skills necessary to

improve the performance of the diverse student population of this

state.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.032. DEFINITION. In this subchapter, "board" means the

State Board for Educator Certification.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.033. STATE BOARD FOR EDUCATOR CERTIFICATION. (a) The

State Board for Educator Certification is composed of 14 members.

The commissioner of education shall appoint an employee of the

agency to represent the commissioner as a nonvoting member. The

commissioner of higher education shall appoint an employee of the

Texas Higher Education Coordinating Board to represent the

commissioner as a nonvoting member. The governor shall appoint a

dean of a college of education in this state as a nonvoting

member. The remaining 11 members are appointed by the governor

with the advice and consent of the senate, as follows:

(1) four members must be teachers employed in public schools;

(2) two members must be public school administrators;

(3) one member must be a public school counselor; and

(4) four members must be citizens, three of whom are not and

have not, in the five years preceding appointment, been employed

by a public school district or by an educator preparation program

in an institution of higher education and one of whom is not and

has not been employed by a public school district or by an

educator preparation program in an institution of higher

education.

(b) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the person appointed.

(c) A board member is immune from civil suit for any act

performed in good faith in the execution of duties as a board

member.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1174, Sec. 1, eff.

June 20, 1997; Acts 2003, 78th Leg., ch. 1170, Sec. 12.01, eff.

Sept. 1, 2003.

Sec. 21.034. TERMS; VACANCY. (a) The board members appointed

by the governor hold office for staggered terms of six years with

the terms of one-third of the members expiring on February 1 of

each odd-numbered year. A member appointed by the commissioner of

education or the commissioner of higher education serves at the

will of the appointing commissioner.

(b) In the event of a vacancy during a term of a member

appointed by the governor, the governor shall appoint a

replacement who meets the qualifications of the vacated office to

fill the unexpired portion of the term.

(c) A vacancy arises if a member appointed by the governor no

longer qualifies for the office to which the member was

appointed.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.035. ADMINISTRATION BY AGENCY. The Texas Education

Agency shall provide the board's administrative functions and

services.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 1112, Sec. 1.01, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1227, Sec. 1.04, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 4.002, eff. September 1, 2007.

Sec. 21.036. OFFICERS. The board shall elect one of its members

to serve as presiding officer for a term of two years. The

presiding officer is entitled to vote on all matters before the

board. The board may elect other officers from among its

membership.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1174, Sec. 2, eff.

June 20, 1997.

Sec. 21.037. COMPENSATION. A board member may not receive

compensation for serving on the board. A member is entitled to

reimbursement for actual and necessary expenses incurred in

performing functions as a member of the board, subject to any

applicable limitation on reimbursement provided by the General

Appropriations Act.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.038. MEETINGS. (a) The board shall meet at least once

in each quarter of the calendar year.

(b) The board may meet at other times at the call of the

presiding officer or as provided by the rules of the board.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.040. GENERAL POWERS AND DUTIES OF BOARD. The board

shall:

(1) supervise the executive director's performance;

(2) approve an operating budget for the board and make a request

for appropriations;

(3) appoint the members of any advisory committee to the board;

(4) for each class of educator certificate, appoint an advisory

committee composed of members of that class to recommend

standards for that class to the board;

(5) provide to its members and employees, as often as necessary,

information regarding their qualifications for office or

employment under this chapter and their responsibilities under

applicable laws relating to standards of conduct for state

officers or employees;

(6) develop and implement policies that clearly define the

respective responsibilities of the board and the board's staff;

(7) file annually with the governor and the presiding officer of

each house of the legislature a complete and detailed written

report, in the form and within the time provided by the General

Appropriations Act, accounting for all funds received and

disbursed by the board during the preceding fiscal year; and

(8) execute interagency contracts to perform routine

administrative functions.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.041. RULES; FEES. (a) The board may adopt rules as

necessary for its own procedures.

(b) The board shall propose rules that:

(1) provide for the regulation of educators and the general

administration of this subchapter in a manner consistent with

this subchapter;

(2) specify the classes of educator certificates to be issued,

including emergency certificates;

(3) specify the period for which each class of educator

certificate is valid;

(4) specify the requirements for the issuance and renewal of an

educator certificate;

(5) provide for the issuance of an educator certificate to a

person who holds a similar certificate issued by another state or

foreign country, subject to Section 21.052;

(6) provide for special or restricted certification of

educators, including certification of instructors of American

Sign Language;

(7) provide for disciplinary proceedings, including the

suspension or revocation of an educator certificate, as provided

by Chapter 2001, Government Code;

(8) provide for the adoption, amendment, and enforcement of an

educator's code of ethics;

(9) provide for continuing education requirements; and

(10) provide for certification of persons performing appraisals

under Subchapter H.

(c) The board shall propose a rule adopting a fee for the

issuance and maintenance of an educator certificate that, when

combined with any fees imposed under Subsection (d), is adequate

to cover the cost of administration of this subchapter.

(d) The board may propose a rule adopting a fee for the approval

or renewal of approval of an educator preparation program, or for

the addition of a certificate or field of certification to the

scope of a program's approval. A fee imposed under this

subsection may not exceed the amount necessary, as determined by

the board, to provide for the administrative cost of approving,

renewing the approval of, and appropriately ensuring the

accountability of educator preparation programs under this

subchapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

723, Sec. 1, eff. June 19, 2009.

Sec. 21.042. APPROVAL OF RULES. The State Board for Educator

Certification must submit a written copy of each rule it proposes

to adopt to the State Board of Education for review. The State

Board of Education may reject a proposed rule by a vote of at

least two-thirds of the members of the board present and voting.

If the State Board of Education fails to reject a proposal before

the 90th day after the date on which it receives the proposal,

the proposal takes effect as a rule of the State Board for

Educator Certification as provided by Chapter 2001, Government

Code. The State Board of Education may not modify a rule proposed

by the State Board for Educator Certification.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.043. ACCESS TO PEIMS DATA. The agency shall provide the

board with access to data obtained under the Public Education

Information Management System (PEIMS).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.044. EDUCATOR PREPARATION. The board shall propose

rules establishing the training requirements a person must

accomplish to obtain a certificate, enter an internship, or enter

an induction-year program. The board shall specify the minimum

academic qualifications required for a certificate.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.045. ACCOUNTABILITY SYSTEM FOR EDUCATOR PREPARATION

PROGRAMS. (a) The board shall propose rules establishing

standards to govern the approval and continuing accountability of

all educator preparation programs based on the following

information that is disaggregated with respect to sex and

ethnicity:

(1) results of the certification examinations prescribed under

Section 21.048(a);

(2) performance based on the appraisal system for beginning

teachers adopted by the board;

(3) achievement, including improvement in achievement, of

students taught by beginning teachers for the first three years

following certification, to the extent practicable; and

(4) compliance with board requirements regarding the frequency,

duration, and quality of structural guidance and ongoing support

provided by field supervisors to beginning teachers during their

first year in the classroom.

(b) Each educator preparation program shall submit data elements

as required by the board for an annual performance report to

ensure access and equity. At a minimum, the annual report must

contain the performance data from Subsection (a), other than the

data required for purposes of Subsection (a)(3), and the

following information, disaggregated by sex and ethnicity:

(1) the number of candidates who apply;

(2) the number of candidates admitted;

(3) the number of candidates retained;

(4) the number of candidates completing the program;

(5) the number of candidates employed in the profession after

completing the program;

(6) the number of candidates retained in the profession; and

(7) any other information required by federal law.

(c) The board shall propose rules establishing performance

standards for the Accountability System for Educator Preparation

for accrediting educator preparation programs. At a minimum,

performance standards must be based on Subsection (a). The board

may propose rules establishing minimum standards for approval or

renewal of approval of:

(1) educator preparation programs; or

(2) certification fields authorized to be offered by an educator

preparation program.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

723, Sec. 2, eff. June 19, 2009.

Sec. 21.0451. SANCTIONS UNDER ACCOUNTABILITY SYSTEM FOR EDUCATOR

PREPARATION PROGRAMS. (a) The board shall propose rules for the

sanction of educator preparation programs that do not meet

accountability standards and shall annually review the

accreditation status of each educator preparation program. The

rules:

(1) shall provide for the assignment of the following

accreditation statuses:

(A) not rated;

(B) accredited;

(C) accredited-warned;

(D) accredited-probation; and

(E) not accredited-revoked;

(2) may provide for the agency to take any necessary action,

including one or more of the following actions:

(A) requiring the program to obtain technical assistance

approved by the agency or board;

(B) requiring the program to obtain professional services under

contract with another person;

(C) appointing a monitor to participate in and report to the

board on the activities of the program; and

(D) if a program has been rated as accredited-probation under

the Accountability System for Educator Preparation for a period

of at least one year, revoking the approval of the program and

ordering the program to be closed, provided that the board or

agency must provide the opportunity for a hearing before the

effective date of the closure; and

(3) shall provide for the agency to revoke the approval of the

program and order the program to be closed if the program has

been rated as accredited-probation under the Accountability

System for Educator Preparation for three consecutive years,

provided that the board or agency must provide the opportunity

for a hearing before the effective date of the closure.

(b) Any action authorized or required to be taken against an

educator preparation program under Subsection (a) may also be

taken with regard to a particular field of certification

authorized to be offered by an educator preparation program.

(c) A permissive revocation under Subsection (a)(2) or required

revocation under Subsection (a)(3) must be effective for a period

of at least two years. After two years, the program may seek

renewed approval to prepare educators for state certification.

(d) The costs of technical assistance required under Subsection

(a)(2)(A) or the costs associated with the appointment of a

monitor under Subsection (a)(2)(C) shall be paid by the sponsor

of the educator preparation program.

Added by Acts 2009, 81st Leg., R.S., Ch.

723, Sec. 2, eff. June 19, 2009.

Sec. 21.0452. CONSUMER INFORMATION REGARDING EDUCATOR

PREPARATION PROGRAMS. (a) To assist persons interested in

obtaining teaching certification in selecting an educator

preparation program and assist school districts in making

staffing decisions, the board shall make information regarding

educator programs in this state available to the public through

the board's Internet website.

(b) The board shall make available at least the following

information regarding each educator preparation program:

(1) the information specified in Sections 21.045(a) and (b);

(2) in addition to any other appropriate information indicating

the quality of persons admitted to the program, the average

academic qualifications possessed by persons admitted to the

program, including:

(A) average overall grade point average and average grade point

average in specific subject areas; and

(B) average scores on the Scholastic Assessment Test (SAT), the

American College Test (ACT), or the Graduate Record Examination

(GRE), as applicable;

(3) the degree to which persons who complete the program are

successful in obtaining teaching positions;

(4) the extent to which the program prepares teachers, including

general education teachers and special education teachers, to

effectively teach:

(A) students with disabilities; and

(B) students of limited English proficiency, as defined by

Section 29.052;

(5) the activities offered by the program that are designed to

prepare teachers to:

(A) integrate technology effectively into curricula and

instruction, including activities consistent with the principles

of universal design for learning; and

(B) use technology effectively to collect, manage, and analyze

data to improve teaching and learning for the purpose of

increasing student academic achievement;

(6) the perseverance of beginning teachers in the profession, as

determined on the basis of the number of beginning teachers who

maintain status as active contributing members in the Teacher

Retirement System of Texas for at least three years after

certification in comparison to similar programs;

(7) the results of exit surveys given to program participants on

completion of the program that involve evaluation of the

program's effectiveness in preparing participants to succeed in

the classroom; and

(8) the results of surveys given to school principals that

involve evaluation of the program's effectiveness in preparing

participants to succeed in the classroom, based on experience

with employed program participants.

(c) For purposes of Subsection (b)(7), the board shall require

an educator preparation program to distribute an exit survey that

a program participant must complete before the participant is

eligible to receive a certificate under this subchapter.

(d) For purposes of Subsections (b)(7) and (8), the board shall

develop surveys for distribution to program participants and

school principals.

(e) The board may develop procedures under which each educator

preparation program receives a designation or ranking based on

the information required to be made available under Subsection

(b). If the board develops procedures under this subsection, the

designation or ranking received by each program must be included

in the information made available under this section.

(f) In addition to other information required to be made

available under this section, the board shall provide information

identifying employment opportunities for teachers in the various

regions of this state. The board shall specifically identify

each region of this state in which a shortage of qualified

teachers exists.

(g) The board may require any person to provide information to

the board for purposes of this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

723, Sec. 2, eff. June 19, 2009.

Sec. 21.046. QUALIFICATIONS FOR CERTIFICATION AS SUPERINTENDENT

OR PRINCIPAL. (a) The qualifications for superintendent must

permit a candidate for certification to substitute management

training or experience for part of the educational experience.

(b) The qualifications for certification as a principal must be

sufficiently flexible so that an outstanding teacher may qualify

by substituting approved experience and professional training for

part of the educational requirements. Supervised and approved

on-the-job experience in addition to required internship shall be

accepted in lieu of classroom hours. The qualifications must

emphasize:

(1) instructional leadership;

(2) administration, supervision, and communication skills;

(3) curriculum and instruction management;

(4) performance evaluation;

(5) organization; and

(6) fiscal management.

(c) Because an effective principal is essential to school

improvement, the board shall ensure that:

(1) each candidate for certification as a principal is of the

highest caliber; and

(2) multi-level screening processes, validated comprehensive

assessment programs, and flexible internships with successful

mentors exist to determine whether a candidate for certification

as a principal possesses the essential knowledge, skills, and

leadership capabilities necessary for success.

(d) In creating the qualifications for certification as a

principal, the board shall consider the knowledge, skills, and

proficiencies for principals as developed by relevant national

organizations and the State Board of Education.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.047. CENTERS FOR PROFESSIONAL DEVELOPMENT OF TEACHERS.

(a) The board may develop the process for the establishment of

centers for professional development through institutions of

higher education for the purpose of integrating technology and

innovative teaching practices in the preservice and staff

development training of public school teachers and

administrators. An institution of higher education with a teacher

education program may develop a center through a collaborative

process involving public schools, regional education service

centers, and other entities or businesses. A center may contract

with other entities to develop materials and provide training.

(b) On application by a center, the board shall make grants to

the center for its programs from funds derived from gifts,

grants, and legislative appropriations for that purpose. The

board shall award the grants on a competitive basis according to

requirements established by the board rules.

(c) A center may develop and implement a comprehensive

field-based educator preparation program to supplement the

internship hours required in Section 21.050. This comprehensive

field-based teacher program must:

(1) be designed on the basis of current research into

state-of-the-art teaching practices, curriculum theory and

application, evaluation of student outcomes, and the effective

application of technology; and

(2) have rigorous internal and external evaluation procedures

that focus on content, delivery systems, and teacher and student

outcomes.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.048. CERTIFICATION EXAMINATIONS. (a) The board shall

propose rules prescribing comprehensive examinations for each

class of certificate issued by the board.

(b) The board may not administer a written examination to

determine the competence or level of performance of an educator

who has a hearing impairment unless the examination has been

field tested to determine its appropriateness, reliability, and

validity as applied to, and minimum acceptable performance scores

for, persons with hearing impairments.

(c) An educator who has a hearing impairment is exempt from

taking a written examination for a period ending on the first

anniversary of the date on which the board determines, on the

basis of appropriate field tests, that the examination complies

with the standards specified in Subsection (b). On application to

the board, the board shall issue a temporary exemption

certificate to a person entitled to an exemption under this

subsection.

(c-1) The results of an examination administered under this

section are confidential and are not subject to disclosure under

Chapter 552, Government Code, unless:

(1) the disclosure is regarding notification to a parent of the

assignment of an uncertified teacher to a classroom as required

by Section 21.057; or

(2) the educator has failed the examination more than five

times.

(d) In this section:

(1) "Hearing impairment" means a hearing impairment so severe

that the person cannot process linguistic information with or

without amplification.

(2) "Reliability" means the extent to which an experiment, test,

or measuring procedure yields the same results on repeated

trials.

(3) "Validity" means being:

(A) well-grounded or justifiable;

(B) relevant and meaningful;

(C) correctly derived from premises or inferences; and

(D) supported by objective truth or generally accepted

authority.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1372, Sec. 4, eff. June 15, 2007.

Sec. 21.0481. MASTER READING TEACHER CERTIFICATION. (a) To

ensure that there are teachers with special training to work with

other teachers and with students in order to improve student

reading performance, the board shall establish a master reading

teacher certificate.

(b) The board shall issue a master reading teacher certificate

to each eligible person.

(c) To be eligible for a master reading teacher certificate, a

person must:

(1) hold a reading specialist certificate issued under this

subchapter and satisfactorily complete a course of instruction as

prescribed under Subdivision (2)(B); or

(2) hold a teaching certificate issued under this subchapter

and:

(A) have at least three years of teaching experience;

(B) satisfactorily complete a knowledge-based and skills-based

course of instruction on the science of teaching children to read

that includes training in:

(i) effective reading instruction techniques, including

effective techniques for students whose primary language is a

language other than English;

(ii) identification of dyslexia and related reading disorders

and effective reading instruction techniques for students with

those disorders; and

(iii) effective professional peer mentoring techniques;

(C) perform satisfactorily on the master reading teacher

certification examination prescribed by the board; and

(D) satisfy any other requirements prescribed by the board.

Added by Acts 1999, 76th Leg., ch. 931, Sec. 2, eff. Aug. 30,

1999.

Sec. 21.0482. MASTER MATHEMATICS TEACHER CERTIFICATION. (a) To

ensure that there are teachers with special training to work with

other teachers and with students in order to improve student

mathematics performance, the board shall establish:

(1) a master mathematics teacher certificate to teach

mathematics at elementary school grade levels;

(2) a master mathematics teacher certificate to teach

mathematics at middle school grade levels; and

(3) a master mathematics teacher certificate to teach

mathematics at high school grade levels.

(b) The board shall issue the appropriate master mathematics

teacher certificate to each eligible person.

(c) To be eligible for a master mathematics teacher certificate,

a person must:

(1) hold a teaching certificate issued under this subchapter;

(2) have at least three years of teaching experience;

(3) satisfactorily complete a knowledge-based course of

instruction on the science of teaching children mathematics that

includes training in mathematics instruction and professional

peer mentoring techniques that, through scientific testing, have

been proven effective;

(4) perform satisfactorily on the appropriate master mathematics

teacher certification examination prescribed by the board; and

(5) satisfy any other requirements prescribed by the board.

(d) The course of instruction prescribed under Subsection (c)(3)

shall be developed by the board in consultation with mathematics

and science faculty members at institutions of higher education.

Added by Acts 2001, 77th Leg., ch. 834, Sec. 4, eff. Sept. 1,

2001.

Sec. 21.0483. MASTER TECHNOLOGY TEACHER CERTIFICATION. (a) To

ensure that there are teachers with special training to work with

other teachers and with students in order to increase the use of

technology in each classroom, the board shall establish a master

technology teacher certificate.

(b) The board shall issue a master technology teacher

certificate to each eligible person.

(c) To be eligible for a master technology teacher certificate,

a person must:

(1) hold a technology applications or Technology Education

certificate issued under this subchapter, satisfactorily complete

the course of instruction prescribed under Subdivision (2)(B),

and satisfactorily perform on the examination prescribed under

Subdivision (2)(C); or

(2) hold a teaching certificate issued under this subchapter

and:

(A) have at least three years of teaching experience;

(B) satisfactorily complete a knowledge-based and skills-based

course of instruction on interdisciplinary technology

applications and the science of teaching technology that includes

training in:

(i) effective technology instruction techniques, including

applications designed to meet the educational needs of students

with disabilities;

(ii) classroom teaching methodology that engages student

learning through the integration of technology;

(iii) digital learning competencies, including Internet

research, graphics, animation, website mastering, and video

technologies;

(iv) curriculum models designed to prepare teachers to

facilitate an active student learning environment; and

(v) effective professional peer mentoring techniques;

(C) satisfactorily perform on an examination administered at the

conclusion of the course of instruction prescribed under

Paragraph (B); and

(D) satisfy any other requirements prescribed by the board.

(d) The board may provide technology applications training

courses under Subsection (c)(2)(B) in cooperation with:

(1) regional education service centers; and

(2) other public or private entities, including any state

council on technology.

Added by Acts 2001, 77th Leg., ch. 1301, Sec. 2, eff. June 16,

2001. Renumbered from Education Code Sec. 21.0482 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(12), eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

831, Sec. 2, eff. September 1, 2008.

Sec. 21.0484. MASTER SCIENCE TEACHER CERTIFICATION. (a) To

ensure that there are teachers with special training to work with

other teachers and with students in order to improve student

science performance, the board shall establish:

(1) a master science teacher certificate to teach science at

elementary school grade levels;

(2) a master science teacher certificate to teach science at

middle school grade levels; and

(3) a master science teacher certificate to teach science at

high school grade levels.

(b) The board shall issue the appropriate master science teacher

certificate to each eligible person.

(c) To be eligible for a master science teacher certificate, a

person must:

(1) hold a teaching certificate issued under this subchapter;

(2) have at least three years of teaching experience;

(3) satisfactorily complete a knowledge-based course of

instruction on the science of teaching children science that

includes training in science instruction and professional peer

mentoring techniques that, through scientific testing, have been

proven effective;

(4) perform satisfactorily on the appropriate master science

teacher certification examination prescribed by the board; and

(5) satisfy any other requirements prescribed by the board.

(d) The course of instruction prescribed under Subsection (c)(3)

shall be developed by the board in consultation with science

faculty members at institutions of higher education.

Added by Acts 2003, 78th Leg., ch. 430, Sec. 1, eff. Sept. 1,

2003.

Sec. 21.049. ALTERNATIVE CERTIFICATION. (a) To provide a

continuing additional source of qualified educators, the board

shall propose rules providing for educator certification programs

as an alternative to traditional educator preparation programs.

The rules may not provide that a person may be certified under

this section only if there is a demonstrated shortage of

educators in a school district or subject area.

(b) The board may not require a person employed as a teacher in

an alternative education program under Section 37.008 or a

juvenile justice alternative education program under Section

37.011 for at least three years to complete an alternative

educator certification program adopted under this section before

taking the appropriate certification examination.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 609, Sec. 1, eff.

Sept. 1, 2001.

Sec. 21.050. ACADEMIC DEGREE REQUIRED FOR TEACHING CERTIFICATE;

INTERNSHIP. (a) A person who applies for a teaching certificate

for which board rules require a bachelor's degree must possess a

bachelor's degree received with an academic major or

interdisciplinary academic major, including reading, other than

education, that is related to the curriculum as prescribed under

Subchapter A, Chapter 28.

(b) The board may not require more than 18 semester credit hours

of education courses at the baccalaureate level for the granting

of a teaching certificate. The board shall provide for a minimum

number of semester credit hours of internship to be included in

the hours needed for certification. The board may propose rules

requiring additional credit hours for certification in bilingual

education, English as a second language, early childhood

education, or special education.

(c) A person who receives a bachelor's degree required for a

teaching certificate on the basis of higher education coursework

completed while receiving an exemption from tuition and fees

under Section 54.214 may not be required to participate in any

field experience or internship consisting of student teaching to

receive a teaching certificate.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 524, Sec. 1, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 74, Sec. 2, eff. May 14,

2001.

Sec. 21.051. OPTIONS FOR FIELD EXPERIENCE AND INTERNSHIPS. The

board shall propose rules providing flexible options for persons

for any field experience or internship required for

certification.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.052. CERTIFICATION OF EDUCATORS FROM OUTSIDE THE STATE.

(a) The board may issue a certificate to an educator who applies

for a certificate and:

(1) holds:

(A) a degree issued by an institution accredited by a regional

accrediting agency or group that is recognized by a nationally

recognized accreditation board; or

(B) a degree issued by an institution located in a foreign

country, if the degree is equivalent to a degree described by

Paragraph (A);

(2) holds an appropriate certificate or other credential issued

by another state or country; and

(3) performs satisfactorily on:

(A) the examination prescribed under Section 21.048; or

(B) if the educator holds a certificate or other credential

issued by another state or country, an examination similar to and

at least as rigorous as that described by Paragraph (A)

administered to the educator under the authority of that state.

(b) For purposes of Subsection (a)(2), a person is considered to

hold a certificate or other credential if the credential is not

valid solely because it has expired.

(c) The board may issue a temporary certificate under this

section to an educator who holds a degree required by Subsection

(a)(1) and a certificate or other credential required by

Subsection (a)(2) but who has not satisfied the requirements

prescribed by Subsection (a)(3). Subject to Subsection (d), the

board may specify the term of a temporary certificate issued

under this subsection.

(d) A temporary certificate issued under Subsection (c) to an

educator employed by a school district that has constructed or

expanded at least one instructional facility as a result of

increased student enrollment due to actions taken under the

Defense Base Closure and Realignment Act of 1990 (10 U.S.C.

Section 2687) may not expire before the first anniversary of the

date on which the board completes the review of the educator's

credentials and informs the educator of the examination or

examinations under Section 21.048 on which the educator must

perform successfully to receive a standard certificate.

(e) An educator who has submitted all documents required by the

board for certification and who receives a certificate as

provided by Subsection (a) must perform satisfactorily on the

examination prescribed under Section 21.048 not later than the

first anniversary of the date the board completes the review of

the educator's credentials and informs the educator of the

examination or examinations under Section 21.048 on which the

educator must perform successfully to receive a standard

certificate.

(f) The board shall post on the board's Internet website the

procedures for obtaining a certificate under Subsection (a).

(g) The commissioner shall provide guidance to school districts

that employ an educator certified as provided by Subsection (a)

on procedures to classify the educator as a highly qualified

teacher in a manner consistent with the No Child Left Behind Act

of 2001 (20 U.S.C. Section 6301 et seq.).

(h) This subsection applies only to an applicant who holds a

certificate or other credential issued by another state in

mathematics, science, special education, or bilingual education,

or another subject area that the commissioner determines has a

shortage of teachers. In any state fiscal year, the board shall

accept or reject, not later than the 14th day after the date the

board receives the completed application, at least 90 percent of

the applications the board receives for a certificate under this

subsection, and shall accept or reject all completed applications

the board receives under this subsection not later than the 30th

day after the date the board receives the completed application.

An applicant under this subsection must submit:

(1) a letter of good standing from the state in which the

teacher is certified on a form determined by the board;

(2) information necessary to complete a national criminal

history record information review; and

(3) an application fee as required by the board.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1306, Sec. 1, eff.

June 16, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

577, Sec. 1, eff. June 16, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1013, Sec. 1, eff. June 19, 2009.

Sec. 21.053. PRESENTATION AND RECORDING OF CERTIFICATES. (a) A

person who desires to teach in a public school shall present the

person's certificate for filing with the employing district

before the person's contract with the board of trustees of the

district is binding.

(b) An educator who does not hold a valid certificate may not be

paid for teaching or work done before the effective date of

issuance of a valid certificate.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.054. CONTINUING EDUCATION. (a) The board shall propose

rules establishing a process for identifying continuing education

courses and programs that fulfill educators' continuing education

requirements.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 596, Sec. 1,

eff. September 1, 2009.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

675, Sec. 2, eff. June 17, 2005.

Acts 2009, 81st Leg., R.S., Ch.

596, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 67(a), eff. June 19, 2009.

Sec. 21.055. SCHOOL DISTRICT TEACHING PERMIT. (a) As provided

by this section, a school district may issue a school district

teaching permit and employ as a teacher a person who does not

hold a teaching certificate issued by the board.

(b) To be eligible for a school district teaching permit under

this section, a person must hold a baccalaureate degree. This

subsection does not apply to a person who will teach only career

and technology education.

(c) Promptly after employing a person under this section, a

school district shall send to the commissioner a written

statement identifying the person, the person's qualifications as

a teacher, and the subject or class the person will teach. The

person may teach the subject or class pending action by the

commissioner.

(d) Not later than the 30th day after the date the commissioner

receives the statement under Subsection (c), the commissioner may

inform the district in writing that the commissioner finds the

person is not qualified to teach. The person may not teach if the

commissioner finds the person is not qualified. If the

commissioner fails to act within the time prescribed by this

subsection, the district may issue to the person a school

district teaching permit and the person may teach the subject or

class identified in the statement.

(e) A person authorized to teach under this section may not

teach in another school district unless that district complies

with this section. A school district teaching permit remains

valid unless the district issuing the permit revokes it for

cause.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.056. ADDITIONAL CERTIFICATION. The board by rule shall

provide for a certified educator to qualify for additional

certification to teach at a grade level or in a subject area not

covered by the educator's certificate upon satisfactory

completion of an examination or other assessment of the

educator's qualification.

Added by Acts 1997, 75th Leg., ch. 1356, Sec. 1, eff. Sept. 1,

1997.

Sec. 21.057. PARENTAL NOTIFICATION. (a) A school district that

assigns an inappropriately certified or uncertified teacher to

the same classroom for more than 30 consecutive instructional

days during the same school year shall provide written notice of

the assignment to a parent or guardian of each student in that

classroom.

(b) The superintendent of the school district shall provide the

notice required by Subsection (a) not later than the 30th

instructional day after the date of the assignment of the

inappropriately certified or uncertified teacher.

(c) The school district shall:

(1) make a good-faith effort to ensure that the notice required

by this section is provided in a bilingual form to any parent or

guardian whose primary language is not English;

(2) retain a copy of any notice provided under this section; and

(3) make information relating to teacher certification available

to the public on request.

(d) For purposes of this section, "inappropriately certified or

uncertified teacher":

(1) includes:

(A) an individual serving on an emergency certificate issued

under Section 21.041(b)(2); or

(B) an individual who does not hold any certificate or permit

issued under this chapter and is not employed as specified by

Subdivision (2)(E); and

(2) does not include an individual:

(A) who is a certified teacher assigned to teach a class or

classes outside his or her area of certification, as determined

by rules proposed by the board in specifying the certificate

required for each assignment;

(B) serving on a certificate issued due to a hearing impairment

under Section 21.048;

(C) serving on a certificate issued pursuant to enrollment in an

approved alternative certification program under Section 21.049;

(D) certified by another state or country and serving on a

certificate issued under Section 21.052;

(E) serving on a school district teaching permit issued under

Section 21.055; or

(F) employed under a waiver granted by the commissioner pursuant

to Section 7.056.

(e) This section does not apply if a school is required in

accordance with Section 1111(h)(6)(B)(ii), No Child Left Behind

Act of 2001 (20 U.S.C. Section 6311), and its subsequent

amendments, to provide notice to a parent or guardian regarding a

teacher who is not highly qualified, provided the school provides

notice as required by that Act.

Added by Acts 1999, 76th Leg., ch. 680, Sec. 1, eff. June 18,

1999. Amended by Acts 2003, 78th Leg., ch. 1027, Sec. 1, eff.

June 20, 2003.

Sec. 21.058. REVOCATION OF CERTIFICATE AND TERMINATION OF

EMPLOYMENT BASED ON CONVICTION OF CERTAIN OFFENSES. (a) This

section applies only:

(1) to conviction of a felony offense under Title 5, Penal Code,

or an offense on conviction of which a defendant is required to

register as a sex offender under Chapter 62, Code of Criminal

Procedure; and

(2) if the victim of the offense is under 18 years of age.

(b) Notwithstanding Section 21.041(b)(7), not later than the

fifth day after the date the board receives notice under Article

42.018, Code of Criminal Procedure, of the conviction of a person

who holds a certificate under this subchapter, the board shall:

(1) revoke the certificate held by the person; and

(2) provide to the person and to any school district or

open-enrollment charter school employing the person at the time

of revocation written notice of:

(A) the revocation; and

(B) the basis for the revocation.

(c) A school district or open-enrollment charter school that

receives notice under Subsection (b) of the revocation of a

certificate issued under this subchapter shall:

(1) immediately remove the person whose certificate has been

revoked from campus or from an administrative office, as

applicable, to prevent the person from having any contact with a

student; and

(2) as soon as practicable, terminate the employment of the

person in accordance with the person's contract and with this

subchapter.

(d) A person whose certificate is revoked under Subsection (b)

may reapply for a certificate in accordance with board rules.

Added by Acts 2003, 78th Leg., ch. 920, Sec. 1, eff. June 20,

2003.

Sec. 21.059. EXTENSION OF CERTAIN DEADLINES FOR ACTIVE DUTY

MILITARY PERSONNEL. A person who holds a certificate or permit

under this subchapter who is a member of the state military

forces or a reserve component of the armed forces of the United

States and who is ordered to active duty by proper authority is

entitled to an additional amount of time, equal to the total

number of years or parts of years that the educator serves on

active duty, to complete:

(1) any continuing education requirements; and

(2) any requirements relating to renewal or extension of the

person's certificate or permit.

Added by Acts 2005, 79th Leg., Ch.

675, Sec. 3, eff. June 17, 2005.

Sec. 21.060. ELIGIBILITY OF PERSONS CONVICTED OF CERTAIN

OFFENSES. The board may suspend or revoke the certificate or

permit held by a person under this subchapter, impose other

sanctions against the person, or refuse to issue a certificate or

permit to a person under this subchapter if the person has been

convicted of a felony or misdemeanor offense relating to the

duties and responsibilities of the education profession,

including:

(1) an offense involving moral turpitude;

(2) an offense involving a form of sexual or physical abuse of a

minor or student or other illegal conduct in which the victim is

a minor or student;

(3) a felony offense involving the possession, transfer, sale,

or distribution of or conspiracy to possess, transfer, sell, or

distribute a controlled substance, as defined by Chapter 481,

Health and Safety Code, or by 21 U.S.C. Section 801 et seq.;

(4) an offense involving the illegal transfer, appropriation, or

use of school district funds or other district property; or

(5) an offense involving an attempt by fraudulent or

unauthorized means to obtain or alter a professional certificate

or license issued under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1372, Sec. 5, eff. June 15, 2007.

SUBCHAPTER C. PROBATIONARY CONTRACTS

Sec. 21.101. DEFINITION. In this subchapter, "teacher" means a

principal, supervisor, classroom teacher, counselor, or other

full-time professional employee who is required to hold a

certificate issued under Subchapter B or a nurse. The term does

not include a superintendent or a person who is not entitled to a

probationary, continuing, or term contract under Section 21.002,

an existing contract, or district policy.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.102. PROBATIONARY CONTRACT.

(a) Except as provided by Section 21.202(b), a person who is

employed as a teacher by a school district for the first time, or

who has not been employed by the district for two consecutive

school years subsequent to August 28, 1967, shall be employed

under a probationary contract. A person who previously was

employed as a teacher by a district and, after at least a

two-year lapse in district employment returns to district

employment, may be employed under a probationary contract.

(b) A probationary contract may not be for a term exceeding one

school year. The probationary contract may be renewed for two

additional one-year periods, for a maximum permissible

probationary contract period of three school years, except that

the probationary period may not exceed one year for a person who

has been employed as a teacher in public education for at least

five of the eight years preceding employment by the district.

(c) An employment contract may not extend the probationary

contract period beyond the end of the third consecutive school

year of the teacher's employment by the school district unless,

during the third year of a teacher's probationary contract, the

board of trustees determines that it is doubtful whether the

teacher should be given a continuing contract or a term contract.

If the board makes that determination, the district may make a

probationary contract with the teacher for a term ending with the

fourth consecutive school year of the teacher's employment with

the district, at which time the district shall:

(1) terminate the employment of the teacher; or

(2) employ the teacher under a continuing contract or a term

contract as provided by Subchapter D or E, according to district

policy.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 440, Sec. 1, eff. June

20, 2003; Acts 2003, 78th Leg., ch. 1232, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 5.002, eff. September 1, 2005.

Sec. 21.103. PROBATIONARY CONTRACT: TERMINATION. (a) The board

of trustees of a school district may terminate the employment of

a teacher employed under a probationary contract at the end of

the contract period if in the board's judgment the best interests

of the district will be served by terminating the employment. The

board of trustees must give notice of its decision to terminate

the employment to the teacher not later than the 45th day before

the last day of instruction required under the contract. The

board's decision is final and may not be appealed.

(b) If the board of trustees fails to give the notice of its

decision to terminate the teacher's employment within the time

prescribed by Subsection (a), the board must employ the

probationary teacher in the same capacity under:

(1) a probationary contract for the following school year, if

the teacher has been employed by the district under a

probationary contract for less than three consecutive school

years; or

(2) a continuing or term contract, according to district policy,

if the teacher has been employed by the district under a

probationary contract for three consecutive school years.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 2.05, eff.

Sept. 1, 1999.

Sec. 21.104. DISCHARGE DURING YEAR OR SUSPENSION WITHOUT PAY

UNDER PROBATIONARY CONTRACT. (a) A teacher employed under a

probationary contract may be discharged at any time for good

cause as determined by the board of trustees, good cause being

the failure to meet the accepted standards of conduct for the

profession as generally recognized and applied in similarly

situated school districts in this state.

(b) In lieu of discharge, a school district may suspend a

teacher without pay for good cause as specified by Subsection (a)

for a period not to extend beyond the end of the current school

year.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.105. RESIGNATIONS UNDER PROBATIONARY CONTRACT. (a) A

teacher employed under a probationary contract for the following

school year may relinquish the position and leave the employment

of the district at the end of a school year without penalty by

filing with the board of trustees or its designee a written

resignation not later than the 45th day before the first day of

instruction of the following school year. A written resignation

mailed by prepaid certified or registered mail to the president

of the board of trustees or the board's designee at the post

office address of the district is considered filed at the time of

mailing.

(b) A teacher employed under a probationary contract may resign,

with the consent of the board of trustees or the board's

designee, at any other time.

(c) On written complaint by the employing district, the State

Board for Educator Certification may impose sanctions against a

teacher employed under a probationary contract who:

(1) resigns;

(2) fails without good cause to comply with Subsection (a) or

(b); and

(3) fails to perform the contract.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.106. RETURN TO PROBATIONARY STATUS. (a) In lieu of

discharging a teacher employed under a continuing contract,

terminating a teacher employed under a term contract, or not

renewing a teacher's term contract, a school district may, with

the written consent of the teacher, return the teacher to

probationary contract status.

(b) Except as provided by Subsection (d), a teacher may agree to

be returned to probationary contract status only after receiving

written notice that the board of trustees of the school district

has proposed discharge, termination, or nonrenewal.

(c) A teacher returned to probationary contract status must

serve a new probationary contract period as provided by Section

21.102 as if the teacher were employed by the district for the

first time.

(d) A teacher may agree to be returned to probationary contract

status after receiving written notice of the superintendent's

intent to recommend discharge, termination, or nonrenewal. Notice

under this subsection must inform the teacher of the school

district's offer to return the teacher to probationary contract

status, the period during which the teacher may consider the

offer, and the teacher's right to seek counsel. The district must

provide the teacher at least three business days after the date

the teacher receives notice under this subsection to agree to be

returned to probationary contract status. This subsection does

not require a superintendent to provide notice of an intent to

recommend discharge, termination, or nonrenewal.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 507, Sec. 1, eff.

Sept. 1, 2003.

SUBCHAPTER D. CONTINUING CONTRACTS

Sec. 21.151. DEFINITION. In this subchapter, "teacher" has the

meaning assigned by Section 21.101.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.152. CONTINUING CONTRACT. A continuing contract must be

in writing and must include the terms of employment prescribed by

this subchapter and any other appropriate provisions consistent

with this subchapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.153. CONVERSION OF PROBATIONARY CONTRACT TO CONTINUING

CONTRACT. (a) A school district that employs a teacher under a

probationary contract for the third or, if permitted, fourth

consecutive year of service and that elects to employ the teacher

in future years under a continuing contract shall notify the

teacher in writing of the teacher's election to continuing

contract status. The teacher must, not later than the 30th day

after the date of notification, file with the superintendent of

the school district written notification of the teacher's

acceptance of the continuing contract, beginning with the school

year following the conclusion of the teacher's period of

probationary contract employment.

(b) If the teacher fails to accept the contract within the

period prescribed by Subsection (a), the teacher is considered to

have refused to accept the contract.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.154. STATUS UNDER CONTINUING CONTRACT. Each teacher

employed under a continuing contract is entitled to continue in

the teacher's position or a position with the school district for

future school years without the necessity for annual nomination

or reappointment until the person:

(1) resigns;

(2) retires under the Teacher Retirement System of Texas;

(3) is released from employment by the school district at the

end of a school year because of necessary reduction of personnel

as provided by Section 21.157;

(4) is discharged for good cause as defined by Section 21.156

and in accordance with the procedures provided by this chapter;

(5) is discharged for a reason stated in the teacher's contract

that existed on or before September 1, 1995, and in accordance

with the procedures prescribed by this chapter; or

(6) is returned to probationary status, as authorized by Section

21.106.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.155. ADMINISTRATIVE PERSONNEL UNDER CONTINUING CONTRACT.

The district may grant to a person who has served as principal

or in another administrative position for which certification is

required, at the completion of the person's service in that

capacity, a continuing contract to serve as a teacher if the

person qualifies for that position under criteria adopted by the

board of trustees. The period of service in an administrative

capacity is construed as contract service as a teacher within the

meaning of this subchapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.156. DISCHARGE OR SUSPENSION WITHOUT PAY UNDER

CONTINUING CONTRACT. (a) A teacher employed under a continuing

contract may be discharged at any time for good cause as

determined by the board of trustees, good cause being the failure

to meet the accepted standards of conduct for the profession as

generally recognized and applied in similarly situated school

districts in this state.

(b) In lieu of discharge, a school district may suspend a

teacher without pay for good cause as specified by Subsection (a)

for a period not to extend beyond the end of the current school

year.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.157. NECESSARY REDUCTION OF PERSONNEL. A teacher

employed under a continuing contract may be released at the end

of a school year and the teacher's employment with the school

district terminated at that time because of a necessary reduction

of personnel by the school district, with those reductions made

in the reverse order of seniority in the specific teaching

fields.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.158. NOTICE UNDER CONTINUING CONTRACT. (a) Before a

teacher employed under a continuing contract may be discharged,

suspended without pay, or released because of a necessary

reduction of personnel, the board of trustees must notify the

teacher in writing of the proposed action and the grounds for the

action.

(b) A teacher who is discharged or suspended without pay for

actions related to the inability or failure of the teacher to

perform assigned duties is entitled, as a matter of right, to a

copy of each evaluation report or any other written memorandum

that concerns the fitness or conduct of the teacher, by

requesting in writing a copy of those documents.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.159. HEARING UNDER CONTINUING CONTRACT. (a) If the

teacher desires to protest the proposed action under Section

21.156 or 21.157, the teacher must notify the board of trustees

in writing not later than the 10th day after the date the teacher

receives the notice under Section 21.158.

(b) A teacher who notifies the board of trustees within the time

prescribed by Subsection (a) is entitled to a hearing as provided

by Subchapter F.

(c) If the teacher does not request a hearing within the time

prescribed by Subsection (a), the board of trustees shall:

(1) take the appropriate action; and

(2) notify the teacher in writing of the action not later than

the 30th day after the date the board sent the notice of the

proposed action under Section 21.158.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.160. RESIGNATION UNDER CONTINUING CONTRACT. (a) A

teacher employed under a continuing contract may relinquish the

position and leave the employment of the district at the end of a

school year without penalty by filing with the board of trustees

or its designee a written resignation not later than the 45th day

before the first day of instruction of the following school year.

A written resignation mailed by prepaid certified or registered

mail to the president of the board of trustees or the board's

designee at the post office address of the district is considered

filed at time of mailing.

(b) A teacher employed under a continuing contract may resign,

with the consent of the board of trustees or the board's

designee, at any other time.

(c) On written complaint by the employing district, the State

Board for Educator Certification may impose sanctions against a

teacher who is employed under a continuing contract that

obligates the district to employ the person for the following

school year and who:

(1) resigns;

(2) fails without good cause to comply with Subsection (a) or

(b); and

(3) fails to perform the contract.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER E. TERM CONTRACTS

Sec. 21.201. DEFINITIONS. In this subchapter:

(1) "Teacher" means a superintendent, principal, supervisor,

classroom teacher, counselor, or other full-time professional

employee who is required to hold a certificate issued under

Subchapter B or a nurse. The term does not include a person who

is not entitled to a probationary, continuing, or term contract

under Section 21.002, an existing contract, or district policy.

(2) "School district" means any public school district in this

state.

(3) "Term contract" means any contract of employment for a fixed

term between a school district and a teacher.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.202. PROBATIONARY CONTRACT REQUIRED. (a) Except as

provided by Subsection (b), before a teacher may be employed

under a term contract, the teacher must be employed under a

probationary contract for the period provided by Subchapter C.

(b) A school district may employ a person as a principal or

classroom teacher under a term contract if the person has

experience as a public school principal or classroom teacher,

respectively, regardless of whether the person is being employed

by the school district for the first time or whether a

probationary contract would otherwise be required under Section

21.102.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 1232, Sec. 2, eff.

Sept. 1, 2003.

Sec. 21.203. EMPLOYMENT POLICIES. (a) Except as provided by

Section 21.352(c), the employment policies adopted by a board of

trustees must require a written evaluation of each teacher at

annual or more frequent intervals. The board must consider the

most recent evaluations before making a decision not to renew a

teacher's contract if the evaluations are relevant to the reason

for the board's action.

(b) The employment policies must include reasons for not

renewing a teacher's contract at the end of a school year.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 244, Sec. 1, eff. June

18, 2003.

Sec. 21.204. TERM CONTRACT. (a) A term contract must be in

writing and must include the terms of employment prescribed by

this subchapter.

(b) The board of trustees may include in the contract other

provisions that are consistent with this subchapter.

(c) Each contract under this subchapter is subject to approval

by the board of trustees.

(d) The board of trustees shall provide each teacher with a copy

of the teacher's contract with the school district and, on the

teacher's request, a copy of the board's employment policies. If

the district has an Internet website, the district shall place

the board's employment policies on that website. At each school

in the district, the board shall make a copy of the board's

employment policies available for inspection at a reasonable time

on request.

(e) A teacher does not have a property interest in a contract

beyond its term.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 484, Sec. 1, eff.

Sept. 1, 2003.

Sec. 21.205. TERM OF CONTRACT. Once a teacher has completed the

probationary contract period, the term of a contract under this

subchapter may not exceed five school years.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.206. NOTICE OF CONTRACT RENEWAL OR NONRENEWAL. (a) Not

later than the 45th day before the last day of instruction in a

school year, the board of trustees shall notify in writing each

teacher whose contract is about to expire whether the board

proposes to renew or not renew the contract.

(b) The board's failure to give the notice required by

Subsection (a) within the time specified constitutes an election

to employ the teacher in the same professional capacity for the

following school year.

(c) This section does not apply to a term contract with a

superintendent.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.207. HEARING UNDER TERM CONTRACT. (a) If the teacher

desires a hearing after receiving notice of the proposed

nonrenewal, the teacher shall notify the board of trustees in

writing not later than the 15th day after the date the teacher

receives the notice of the proposed action. The board shall

provide for a hearing to be held not later than the 15th day

after the date the board receives the request for a hearing

unless the parties agree in writing to a different date. The

hearing must be closed unless the teacher requests an open

hearing.

(b) The hearing must be conducted in accordance with rules

adopted by the board. The board may use the process established

under Subchapter F.

(c) At the hearing, the teacher may:

(1) be represented by a representative of the teacher's choice;

(2) hear the evidence supporting the reason for nonrenewal;

(3) cross-examine adverse witnesses; and

(4) present evidence.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.208. DECISION OF BOARD. (a) If the teacher does not

request a hearing, the board of trustees shall:

(1) take the appropriate action to renew or not renew the

teacher's contract; and

(2) notify the teacher in writing of that action not later than

the 30th day after the date the notice of proposed nonrenewal was

sent to the teacher.

(b) If the teacher requests a hearing, following the hearing the

board of trustees shall:

(1) take the appropriate action to renew or not renew the

teacher's contract; and

(2) notify the teacher in writing of that action not later than

the 15th day after the date on which the hearing is concluded.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.209. APPEAL. A teacher who is aggrieved by a decision

of a board of trustees on the nonrenewal of the teacher's term

contract may appeal to the commissioner for a review of the

decision of the board of trustees in accordance with the

provisions of Subchapter G. The commissioner may not substitute

the commissioner's judgment for that of the board of trustees

unless the board's decision was arbitrary, capricious, unlawful,

or not supported by substantial evidence.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.210. RESIGNATION UNDER TERM CONTRACT. (a) A teacher

employed under a term contract with a school district may

relinquish the teaching position and leave the employment of the

district at the end of a school year without penalty by filing a

written resignation with the board of trustees or the board's

designee not later than the 45th day before the first day of

instruction of the following school year. A written resignation

mailed by prepaid certified or registered mail to the president

of the board of trustees or the board's designee at the post

office address of the district is considered filed at the time of

mailing.

(b) A teacher employed under a term contract may resign, with

the consent of the board of trustees or the board's designee, at

any other time.

(c) On written complaint by the employing district, the State

Board for Educator Certification may impose sanctions against a

teacher who is employed under a term contract that obligates the

district to employ the person for the following school year and

who:

(1) resigns;

(2) fails without good cause to comply with Subsection (a) or

(b); and

(3) fails to perform the contract.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.211. TERMINATION OR SUSPENSION. (a) The board of

trustees may terminate a term contract and discharge a teacher at

any time for:

(1) good cause as determined by the board; or

(2) a financial exigency that requires a reduction in personnel.

(b) For a good cause, as determined by the board, the board of

trustees may suspend a teacher without pay for a period not to

extend beyond the end of the school year:

(1) pending discharge of the teacher; or

(2) in lieu of terminating the teacher.

(c) A teacher who is not discharged after being suspended

without pay pending discharge is entitled to back pay for the

period of suspension.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.212. APPLICABILITY OF SUBCHAPTER TO SUPERINTENDENTS.

(a) The board of trustees of a school district may choose to not

renew the employment of a superintendent employed under a term

contract, effective at the end of the contract period. If a

majority of the board of trustees determines that the term

contract of the superintendent should be considered for

nonrenewal, the board shall give the superintendent written

notice, containing reasonable notice of the reason for the

proposed nonrenewal, not later than the 30th day before the last

day of the contract term.

(b) If the board of trustees fails to give notice of the

proposed nonrenewal within the time specified by Subsection (a),

the board of trustees shall employ the superintendent in the same

professional capacity for the following school year.

(c) If the superintendent, not later than the 15th day after

receiving notice of the board's proposed action, does not request

a hearing with the board of trustees under Section 21.207, the

board of trustees shall:

(1) take the appropriate action; and

(2) notify the superintendent in writing of the action not later

than the 30th day after the date the board sends the notice of

the proposed nonrenewal.

(d) The board of trustees shall adopt policies that establish

reasons for nonrenewal. This section does not prohibit a board of

trustees from discharging a superintendent for good cause during

the term of a contract.

(e) A superintendent employed under a term contract may leave

the employment of the district at the end of a school year

without penalty by filing a written resignation with the board of

trustees. The resignation must be addressed to the board and

filed not later than the 45th day before the first day of

instruction of the following school year. A superintendent may

resign, with the consent of the board of trustees, at any other

time.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.213. NONAPPLICABILITY OF SUBCHAPTER. Except as provided

by Section 21.202, this subchapter does not apply to a teacher

employed under a probationary contract in accordance with

Subchapter C or a continuing contract in accordance with

Subchapter D.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER F. HEARINGS BEFORE HEARING EXAMINERS

Sec. 21.251. APPLICABILITY. (a) This subchapter applies if a

teacher requests a hearing after receiving notice of the proposed

decision to:

(1) terminate the teacher's continuing contract at any time;

(2) terminate the teacher's probationary or term contract before

the end of the contract period; or

(3) suspend the teacher without pay.

(b) This subchapter does not apply to:

(1) a decision to terminate a teacher's employment at the end of

a probationary contract; or

(2) a decision not to renew a teacher's term contract, unless

the board of trustees of the employing district has decided to

use the process prescribed by this subchapter for that purpose.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.252. CERTIFICATION OF HEARING EXAMINERS. (a) The State

Board of Education, in consultation with the State Office of

Administrative Hearings, by rule shall establish criteria for the

certification of hearing examiners eligible to conduct hearings

under this subchapter. A hearing examiner certified under this

subchapter must be licensed to practice law in this state.

(b) The commissioner shall certify hearing examiners according

to the criteria established under Subsection (a). A person

certified as a hearing examiner or the law firm with which the

person is associated may not serve as an agent or representative

of:

(1) a school district;

(2) a teacher in any dispute with a school district; or

(3) an organization of school employees, school administrators,

or school boards.

(c) The commissioner shall set hourly rates of compensation for

a hearing examiner and shall set a maximum amount of compensation

a hearing examiner may receive for a hearing.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.253. REQUEST FOR HEARING. (a) A teacher must file a

written request for a hearing under this subchapter with the

commissioner not later than the 15th day after the date the

teacher receives written notice of the proposed action. The

teacher must provide the district with a copy of the request and

must provide the commissioner with a copy of the notice.

(b) The parties may agree in writing to extend by not more than

10 days the deadline for requesting a hearing.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 201, Sec. 12, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 902, Sec. 1, eff. June

20, 2003.

Sec. 21.254. ASSIGNMENT OF HEARING EXAMINER. (a) The

commissioner shall maintain a list of the names of all persons

who have been certified as hearing examiners. The list shall be

initially prepared in a random order, and subsequent additions to

the list shall be added chronologically.

(b) The commissioner shall assign the hearing examiner for a

particular case by selecting the next person named on the list

who resides within reasonable proximity to the district as

determined by the commissioner. The commissioner may not change

the order of names once the order is established under this

section, except that once each hearing examiner on the list has

been assigned to a case, the names shall be randomly reordered.

(c) If a hearing examiner is not selected by the parties to a

pending case under Subsection (e), the commissioner shall assign

a hearing examiner to the case not earlier than the sixth

business day and not later than the 10th business day after the

date on which the commissioner receives the request for a

hearing. When a hearing examiner has been assigned to a case, the

commissioner shall immediately notify the parties.

(d) The parties may agree to reject a hearing examiner for any

reason and either party is entitled to reject the assigned

hearing examiner for cause. A rejection must be in writing and

filed with the commissioner not later than the third day after

the date of notification of the hearing examiner's assignment. If

the parties agree to reject the hearing examiner or if the

commissioner determines that one party has good cause to reject

the hearing examiner, the commissioner shall assign another

hearing examiner as provided by Subsection (b). If neither party

makes a timely rejection, the assignment is final.

(e) After the teacher receives the notice of the proposed

action, the parties by agreement may select a hearing examiner

from the list maintained by the commissioner under Subsection (a)

or a person who is not certified to serve as a hearing examiner.

A person who is not a certified hearing examiner may be selected

only if the person is licensed to practice law in this state. If

the parties agree on a hearing examiner, the parties shall,

before the date the commissioner is permitted to assign a hearing

examiner, notify the commissioner in writing of the agreement,

including the name of the hearing examiner selected.

(f) After the teacher receives the notice of the proposed

action, the teacher and the district may agree in writing that

the decision of the hearing examiner will be final and

nonappealable on all or some issues.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 201, Sec. 13, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 902, Sec. 2, eff. June

20, 2003.

Sec. 21.255. HEARINGS BEFORE HEARING EXAMINER. (a) The hearing

examiner may issue subpoenas at the request of either party for

the attendance of witnesses and the production of documents at

the hearing and may administer oaths, rule on motions and the

admissibility of evidence, maintain decorum by closing the

hearing or taking other appropriate action, schedule and recess

the proceedings, and make any other orders as provided by rules

adopted by the commissioner. The hearing examiner may issue a

subpoena for the attendance of a person who is not an employee of

the district only if the party requesting the issuance of the

subpoena shows good cause for the subpoena. The hearing must be

held within the geographical boundaries of the school district or

at the regional education service center that serves the

district.

(b) A hearing examiner may allow either party to take one or

more depositions or to use other means of discovery before the

hearing. The hearing examiner, at the request of either party,

may issue subpoenas for the attendance of witnesses and the

production of documents at the deposition. The hearing examiner

may issue a subpoena for the deposition of any person who is not

an employee of the district only if the party requesting the

issuance of the subpoena shows good cause for the subpoena. The

deposition must be held within the geographical boundaries of the

school district or at the regional education service center that

serves the district.

(c) A procedure specified in this section may be changed or

eliminated by written agreement of the teacher and the school

district after the teacher receives the written notice of the

proposed action.

(d) If the hearing examiner is unable to continue presiding over

a case at any time before issuing a recommendation or decision,

the parties shall request the assignment of another hearing

examiner under Section 21.254 who, after a review of the record,

shall perform any remaining functions without the necessity of

repeating any previous proceedings.

(e) The school district shall bear the cost of the services of

the hearing examiner and certified shorthand reporter at the

hearing and the production of any original hearing transcript.

Each party shall bear its respective costs, including the cost of

discovery, if any, and attorney's fees.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.256. CONDUCT OF HEARING. (a) A hearing under this

subchapter must be private unless the teacher requests in writing

that the hearing be public, except that a hearing examiner may

close a hearing if necessary to maintain decorum.

(b) The hearing is not subject to Chapter 2001, Government Code.

(c) At the hearing, a teacher has the right to:

(1) be represented by a representative of the teacher's choice;

(2) hear the evidence on which the charges are based;

(3) cross-examine each adverse witness; and

(4) present evidence.

(d) The Texas Rules of Evidence apply at the hearing. A

certified shorthand reporter shall record the hearing.

(e) The hearing shall be conducted in the same manner as a trial

without a jury in a district court of this state. The hearing

examiner's findings of fact and conclusions of law shall be

presumed to be based only on admissible evidence.

(f) To protect the privacy of a witness who is a child, the

hearing examiner may:

(1) close the hearing to receive the testimony of the witness;

or

(2) order that the testimony or a statement of the witness be

presented using the procedures prescribed by Article 38.071, Code

of Criminal Procedure.

(g) An evaluation or appraisal of the teacher is presumed to be

admissible at the hearing.

(h) At the hearing, the school district has the burden of proof

by a preponderance of the evidence.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 5.003, eff. September 1, 2005.

Sec. 21.257. RECOMMENDATION OF HEARING EXAMINER. (a) Not later

than the 60th day after the date on which the commissioner

receives a teacher's written request for a hearing, the hearing

examiner shall complete the hearing and make a written

recommendation that:

(1) includes proposed findings of fact and conclusions of law;

and

(2) may include a proposal for granting relief.

(b) The proposed relief under Subsection (a)(2) may include

reinstatement, back pay, or employment benefits but may not

include attorney's fees or other costs associated with the

hearing or appeals from the hearing.

(c) The parties may agree in writing to extend by not more than

45 days the right to a recommendation by the date prescribed by

Subsection (a). A hearing under this section may not be held on a

Saturday, Sunday, or a state or federal holiday, unless all

parties agree.

(d) The hearing examiner shall send a copy of the recommendation

to each party, the president of the board of trustees, and the

commissioner.

(e) A hearing examiner who fails to timely issue a written

recommendation or decision may not be assigned by the

commissioner to conduct additional hearings for a period not to

exceed one year.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 201, Sec. 14, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 902, Sec. 3, eff. June

20, 2003.

Sec. 21.258. CONSIDERATION OF RECOMMENDATION BY BOARD OF

TRUSTEES OR BOARD SUBCOMMITTEE. (a) The board of trustees or a

subcommittee designated by the board shall consider the

recommendation and record of the hearing examiner at the first

board meeting for which notice can be posted in compliance with

Chapter 551, Government Code, following the issuance of the

recommendation. The meeting must be held not later than the 20th

day after the date that the president of the board receives the

hearing examiner's recommendation and the record of the hearing.

(b) At the meeting, the board of trustees or board subcommittee

shall consider the hearing examiner's recommendation and shall

allow each party to present an oral argument to the board or

subcommittee. The board by written policy may limit the amount of

time for oral argument. The policy must provide equal time for

each party.

(c) The board of trustees or board subcommittee may obtain

advice concerning legal matters from an attorney who has not been

involved in the proceedings.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.259. DECISION OF BOARD OF TRUSTEES OR BOARD

SUBCOMMITTEE. (a) Not later than the 10th day after the date of

the board meeting under Section 21.258, the board of trustees or

board subcommittee shall announce a decision that:

(1) includes findings of fact and conclusions of law; and

(2) may include a grant of relief.

(b) The board of trustees or board subcommittee may adopt,

reject, or change the hearing examiner's:

(1) conclusions of law; or

(2) proposal for granting relief.

(c) The board of trustees or board subcommittee may reject or

change a finding of fact made by the hearing examiner only after

reviewing the record of the proceedings before the hearing

examiner and only if the finding of fact is not supported by

substantial evidence.

(d) The board of trustees or board subcommittee shall state in

writing the reason and legal basis for a change or rejection made

under this section.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.260. RECORDING OF BOARD MEETING AND ANNOUNCEMENT. A

certified shorthand reporter shall record the oral argument under

Section 21.258 and the announcement of the decision under Section

21.259. The school district shall bear the cost of the services

of the certified shorthand reporter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER G. APPEALS TO COMMISSIONER OF EDUCATION

Sec. 21.301. APPEAL TO COMMISSIONER. (a) Not later than the

20th day after the date the board of trustees or board

subcommittee announces its decision under Section 21.259 or the

board advises the teacher of its decision not to renew the

teacher's contract under Section 21.208, the teacher may appeal

the decision by filing a petition for review with the

commissioner.

(b) The school district must file a response not later than the

20th day after the date the petition for review is filed. The

record of the local hearing must be filed with the district's

response or be filed alone within the period for a response if

the district does not file a response. A school district's filing

of the record with the commissioner under this subsection is not

an offense under Section 551.146, Government Code.

(c) The commissioner shall review the record of the hearing

before the hearing examiner and the oral argument before the

board of trustees or board subcommittee. Except as provided in

Section 21.302, the commissioner shall consider the appeal solely

on the basis of the local record and may not consider any

additional evidence or issue. The commissioner, on the motion of

a party or on the commissioner's motion, may hear oral argument.

The commissioner shall accept written argument.

(d) In conducting a hearing under this section, the commissioner

has the same authority relating to discovery and conduct of a

hearing as a hearing examiner has under Subchapter F.

(e) The commissioner may adopt rules governing the conduct of an

appeal to the commissioner. An appeal to the commissioner under

this section is not subject to Chapter 2001, Government Code.

(f) The commissioner may obtain advice concerning legal matters

from the chief legal officer of the agency if the chief legal

officer has not been involved in the proceedings.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 895, Sec. 2, eff. June

14, 2001.

Sec. 21.302. EVIDENTIARY HEARING BEFORE COMMISSIONER. (a) If a

party alleges that procedural irregularities that are not

reflected in the local record occurred at the hearing before the

hearing examiner, the commissioner may hold a hearing for the

presentation of evidence on that issue. The party alleging that

procedural irregularities occurred shall identify the specific

alleged defect and its claimed effect on the board's or board

subcommittee's decision. The commissioner may make appropriate

orders consistent with rules adopted by the commissioner. The

commissioner's determination on any alleged procedural

irregularities is final and may not be appealed.

(b) A hearing under this section shall be recorded by a

certified shorthand reporter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.303. DETERMINATION BY COMMISSIONER. (a) If the board

of trustees decided not to renew a teacher's term contract, the

commissioner may not substitute the commissioner's judgment for

that of the board of trustees unless the decision was arbitrary,

capricious, or unlawful or is not supported by substantial

evidence.

(b) If the board of trustees terminated a teacher's

probationary, continuing, or term contract during the contract

term or suspended a teacher without pay, the commissioner may not

substitute the commissioner's judgment for that of the board

unless:

(1) if the board accepted the hearing examiner's findings of

fact without modification, the decision is arbitrary, capricious,

or unlawful or is not supported by substantial evidence; or

(2) if the board modified the hearing examiner's findings of

fact, the decision is arbitrary, capricious, or unlawful or the

hearing examiner's original findings of fact are not supported by

substantial evidence.

(c) The commissioner may not reverse a decision of a board of

trustees based on a procedural irregularity or error by a hearing

examiner, the board of trustees, or a board subcommittee unless

the commissioner determines that the irregularity or error was

likely to have led to an erroneous decision by the board or board

subcommittee.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.304. DECISION OF COMMISSIONER. (a) The commissioner's

decision must be in writing and must include findings of fact and

conclusions of law. The commissioner may adopt by reference and

incorporate findings of fact or conclusions of law from the local

record.

(b) The commissioner must issue a decision not later than the

30th day after the last day on which a response to the petition

for review may be filed under Section 21.301(b). If the

commissioner fails to issue a decision within that time, the

decision of the board is affirmed.

(c) The commissioner shall send a copy of the decision to each

party or the party's representative by certified mail. The

commissioner shall keep a record of the mailing. A party is

presumed to be notified of the decision on the date the decision

is received, as indicated by the certified mail return receipt.

(d) The commissioner shall maintain and index decisions of the

commissioner issued under this section with the recommendations

or decisions of the hearing examiner.

(e) If the commissioner reverses the action of the board of

trustees, the commissioner shall order the school district to

reinstate the teacher and to pay the teacher any back pay and

employment benefits from the time of discharge or suspension to

reinstatement.

(f) Instead of reinstating a teacher under Subsection (e), the

school district may pay the teacher one year's salary to which

the teacher would have been entitled from the date on which the

teacher would have been reinstated.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.3041. REHEARING BY COMMISSIONER. (a) Not later than

the 20th day after the date the party or the party's

representative receives notice of the commissioner's decision

under Section 21.304, the party may file a request for rehearing.

(b) A request for rehearing is not required for a party to

appeal the commissioner's decision under Section 21.307.

(c) A request for rehearing is denied by operation of law if the

commissioner does not issue an order before the 45th day after

the date the party or the party's representative receives notice

of the commissioner's decision.

Added by Acts 2003, 78th Leg., ch. 201, Sec. 15, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 902, Sec. 4, eff. June 20, 2003.

Sec. 21.305. COSTS ON APPEAL TO COMMISSIONER. (a) If a teacher

appeals the decision of the board of trustees or board

subcommittee, the school district shall bear the cost of

preparing the original transcripts of:

(1) the hearing before the hearing examiner; and

(2) the oral argument before the board of trustees or board

subcommittee.

(b) Each party shall bear the cost of any copy of the transcript

requested by that party.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.306. EX PARTE COMMUNICATIONS PROHIBITED. The

commissioner and the staff of the agency may not communicate with

any party or any party's representative in connection with any

issue of fact or law except on notice and opportunity for each

party to participate.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.307. JUDICIAL APPEALS. (a) Either party may appeal the

commissioner's decision to:

(1) a district court in the county in which the district's

central administrative offices are located; or

(2) if agreed by all parties, a district court in Travis County.

(b) An appeal under this section must be perfected not later

than the 30th day after:

(1) the date the party or the party's representative receives

notice of the commissioner's decision or the date on which the

decision of the board of trustees is affirmed by operation of law

if the commissioner fails to issue a decision within the required

period; or

(2) if a request for rehearing is filed under Section 21.3041,

the date on which the request is denied by order of the

commissioner or by operation of law under Section 21.3041(c).

(c) The commissioner and each party to the appeal to the

commissioner must be made a party to an appeal under this

section.

(d) The perfection of an appeal under this section does not

affect the enforcement of the commissioner's decision.

(e) The court shall, under the substantial evidence rule, review

the evidence on the evidentiary record made at the local level

and any evidence taken by the commissioner but may not take

additional evidence.

(f) The court may not reverse the decision of the commissioner

unless the decision was not supported by substantial evidence or

unless the commissioner's conclusions of law are erroneous.

(g) The court may not reverse a decision of the commissioner

based on a procedural irregularity or error by a hearing

examiner, a board of trustees or board subcommittee, or the

commissioner unless the court determines that the irregularity or

error was likely to have led to an erroneous decision by the

commissioner.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 201, Sec. 16, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 902, Sec. 5, eff. June

20, 2003.

SUBCHAPTER H. APPRAISALS AND INCENTIVES

Sec. 21.351. RECOMMENDED APPRAISAL PROCESS AND PERFORMANCE

CRITERIA. (a) The commissioner shall adopt a recommended

appraisal process and criteria on which to appraise the

performance of teachers. The criteria must be based on

observable, job-related behavior, including:

(1) teachers' implementation of discipline management

procedures; and

(2) the performance of teachers' students.

(b) The commissioner shall solicit and consider the advice of

teachers in developing the recommended appraisal process and

performance criteria.

(c) Under the recommended appraisal process, an appraiser must

be the teacher's supervisor or a person approved by the board of

trustees. An appraiser who is a classroom teacher may not

appraise the performance of another classroom teacher who teaches

at the same school campus at which the appraiser teaches, unless

it is impractical because of the number of campuses or unless the

appraiser is the chair of a department or grade level whose job

description includes classroom observation responsibilities.

(d) Under the recommended appraisal process, appraisal for

teachers must be detailed by category of professional skill and

characteristic and must provide for separate ratings for each

category. The appraisal process shall guarantee a conference

between the teacher and the appraiser. The conference shall be

diagnostic and prescriptive with regard to remediation needed in

overall performance and by category.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.352. LOCAL ROLE. (a) In appraising teachers, each

school district shall use:

(1) the appraisal process and performance criteria developed by

the commissioner; or

(2) an appraisal process and performance criteria:

(A) developed by the district- and campus-level committees

established under Section 11.251;

(B) containing the items described by Sections 21.351(a)(1) and

(2); and

(C) adopted by the board of trustees.

(b) The board of trustees may reject an appraisal process and

performance criteria developed by the district- and campus-level

committees but may not modify the process or criteria.

(c) Except as otherwise provided by this subsection, appraisal

must be done at least once during each school year. A teacher may

be appraised less frequently if the teacher agrees in writing and

the teacher's most recent evaluation rated the teacher as at

least proficient, or the equivalent, and did not identify any

area of deficiency. A teacher who is appraised less frequently

than annually must be appraised at least once during each period

of five school years. The district shall maintain a written copy

of the evaluation of each teacher's performance in the teacher's

personnel file. Each teacher is entitled to receive a written

copy of the evaluation on its completion. After receiving a

written copy of the evaluation, a teacher is entitled to a second

appraisal by a different appraiser or to submit a written

rebuttal to the evaluation to be attached to the evaluation in

the teacher's personnel file. The evaluation and any rebuttal may

be given to another school district at which the teacher has

applied for employment at the request of that district.

(d) A teacher may be given advance notice of the date or time of

an appraisal, but advance notice is not required.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 244, Sec. 2, eff. June

18, 2003.

Sec. 21.353. APPRAISAL ON BASIS OF CLASSROOM TEACHING

PERFORMANCE. A teacher who directs extracurricular activities in

addition to performing classroom teaching duties shall be

appraised only on the basis of classroom teaching performance and

not on performance in connection with the extracurricular

activities.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.354. APPRAISAL OF ADMINISTRATORS. (a) The commissioner

shall adopt a recommended appraisal process and criteria on which

to appraise the performance of various classifications of school

administrators. The criteria must be based on job-related

performance.

(b) The commissioner may solicit and consider the advice of

teachers and administrators in developing the appraisal process

and performance criteria.

(c) Each school district shall appraise each administrator

annually using either:

(1) the commissioner's recommended appraisal process and

performance criteria; or

(2) an appraisal process and performance criteria:

(A) developed by the district in consultation with the district-

and campus-level committees established under Section 11.251; and

(B) adopted by the board of trustees.

(d) Funds of a school district may not be used to pay an

administrator who has not been appraised under this section in

the preceding 15 months.

(e) The appraisal of a principal shall include consideration of

the performance of a principal's campus on the student

achievement indicators established under Section 39.053 and the

campus's objectives established under Section 11.253, including

performance gains of the campus and the maintenance of those

gains.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 21, eff. June 19, 2009.

Sec. 21.355. CONFIDENTIALITY. A document evaluating the

performance of a teacher or administrator is confidential.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.356. EVALUATION OF SCHOOL COUNSELORS. The commissioner

shall develop and periodically update a job description and an

evaluation form for use by school districts in evaluating school

counselors. The commissioner shall consult with state guidance

counselor associations in the development and modification of the

job description and the evaluation form.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.357. PERFORMANCE INCENTIVES. (a) The commissioner

shall design an objective system to evaluate principals that:

(1) is based on types of information available as of January 1,

1995, through the Public Education Information Management System

(PEIMS) and the state's public school accountability system;

(2) focuses on gain at a principal's campus and includes a

statistical analysis comparing current campus performance to

previous performance; and

(3) does not include subjective items.

(b) From funds appropriated for that purpose, the commissioner

may award performance incentives to principals identified through

the evaluation system as high-performing. Based on available

appropriations, for each fiscal year, a performance incentive may

not exceed:

(1) $5,000, for a principal ranked in the top quartile; or

(2) $2,500, for a principal ranked in the second quartile.

(c) A performance incentive awarded to a principal under this

section must be distributed to the principal's school and used in

the manner determined by the campus-level committee established

under Section 11.253 in accordance with the requirements of

Section 39.264(a).

(d) The commissioner shall develop a study on establishing an

incentive grant program for all classes of educators, to be

reported to the legislature no later than December 1, 1998. The

study shall focus on developing objective methods for the

issuance of grants in the areas of student performance,

continuing education, and professional duties performed by

teachers in addition to classroom duties.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 824, Sec. 1, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 22, eff. June 19, 2009.

SUBCHAPTER I. DUTIES AND BENEFITS

Sec. 21.401. MINIMUM SERVICE REQUIRED. (a) A contract between

a school district and an educator must be for a minimum of 10

months' service.

(a-1) to (a-4) Expired.

(b) An educator employed under a 10-month contract must provide

a minimum of 187 days of service.

(c) The commissioner, as provided by Section 25.081(b), may

reduce the number of days of service required by this section. A

reduction by the commissioner does not reduce an educator's

salary.

(d) Subsections (a) and (b) do not apply to a contract between a

school district and an educational diagnostician.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 592, Sec. 1.05, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 949, Sec. 1, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 396, Sec. 1.30, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

82, Sec. 2, eff. September 1, 2007.

For expiration of Subsections (c-1), (c-2), and (c-3), see

Subsection (c-3).

Sec. 21.402. MINIMUM SALARY SCHEDULE FOR CERTAIN PROFESSIONAL

STAFF. (a) Except as provided by Subsection (d), (e), or (f), a

school district must pay each classroom teacher, full-time

librarian, full-time counselor certified under Subchapter B, or

full-time school nurse not less than the minimum monthly salary,

based on the employee's level of experience in addition to other

factors, as determined by commissioner rule, determined by the

following formula:

MS = SF x FS

where:

"MS" is the minimum monthly salary;

"SF" is the applicable salary factor specified by Subsection (c);

and

"FS" is the amount, as determined by the commissioner under

Subsection (b), of state and local funds per weighted student,

including funds provided under Section 42.2516, available to a

district eligible to receive state assistance under Section

42.302 with a maintenance and operations tax rate per $100 of

taxable value equal to the product of the state compression

percentage, as determined under Section 42.2516, multiplied by

$1.50, except that the amount of state and local funds per

weighted student does not include the amount attributable to the

increase in the guaranteed level made by Chapter 1187, Acts of

the 77th Legislature, Regular Session, 2001.

(b) Not later than June 1 of each year, the commissioner shall

determine the amount of state and local funds per weighted

student available, for purposes of Subsection (a), to a district

described by that subsection for the following school year.

(c) The salary factors per step are as follows:

Years Experience

0

1

2

3

4

Salary Factor

.6226

.6360

.6492

.6627

.6909

Years Experience

5

6

7

8

9

Salary Factor

.7192

.7474

.7737

.7985

.8220

Years Experience

10

11

12

13

14

Salary Factor

.8441

.8650

.8851

.9035

.9213

Years Experience

15

16

17

18

19

Salary Factor

.9380

.9539

.9687

.9828

.9963

Years Experience

20 and over

Salary Factor

1.009

(c-1) Notwithstanding Subsection (a), for the 2009-2010 and

2010-2011 school years, each school district shall increase the

monthly salary of each classroom teacher, full-time speech

pathologist, full-time librarian, full-time counselor certified

under Subchapter B, and full-time school nurse by the greater of:

(1) $80; or

(2) the maximum uniform amount that, when combined with any

resulting increases in the amount of contributions made by the

district for social security coverage for the specified employees

or by the district on behalf of the specified employees under

Section 825.405, Government Code, may be provided using an amount

equal to the product of $60 multiplied by the number of students

in weighted average daily attendance in the school during the

2009-2010 school year.

(c-2) An increase in salary under Subsection (c-1) does not

include:

(1) any amount an employee would have received for the 2009-2010

or 2010-2011 school year, as applicable, under the district's

salary schedule for the 2008-2009 school year, if that schedule

had been in effect for the 2009-2010 or 2010-2011 school year,

including any local supplement and any money representing a

career ladder supplement the employee would have received in the

2009-2010 or 2010-2011 school year; or

(2) any part of the salary to which an employee is entitled

under Subsection (a).

(c-3) Subsections (c-1) and (c-2) and this subsection expire

September 1, 2011.

(d) A classroom teacher, full-time speech pathologist, full-time

librarian, full-time counselor certified under Subchapter B, or

full-time school nurse employed by a school district in the

2010-2011 school year is, as long as the employee is employed by

the same district, entitled to a salary that is at least equal to

the salary the employee received for the 2010-2011 school year.

(e) If the minimum monthly salary determined under Subsection

(a) for a particular level of experience is less than the minimum

monthly salary for that level of experience in the preceding

year, the minimum monthly salary is the minimum monthly salary

for the preceding year.

(f) Notwithstanding Subsection (a), a teacher or librarian who

received a career ladder supplement on August 31, 1993, is

entitled to at least the same gross monthly salary the teacher or

librarian received for the 1994-1995 school year as long as the

teacher or librarian is employed by the same district.

(g) The commissioner may adopt rules to govern the application

of this section, including rules that:

(1) require the payment of a minimum salary under this section

to a person employed in more than one capacity for which a

minimum salary is provided and whose combined employment in those

capacities constitutes full-time employment; and

(2) specify the credentials a person must hold to be considered

a speech pathologist or school nurse under this section.

(h) In this section, "gross monthly salary" must include the

amount a teacher or librarian received that represented a career

ladder salary supplement under Section 16.057, as that section

existed January 1, 1993.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 592, Sec. 1.06, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 396, Sec. 1.30, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1156, Sec. 1, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1187, Sec. 2.01, eff. Sept. 1,

2001.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 4.05, eff. May 31, 2006.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 9, eff. September 1, 2009.

Sec. 21.403. PLACEMENT ON MINIMUM SALARY SCHEDULE. (a) A

teacher, librarian, counselor, or nurse shall advance one step on

the minimum salary schedule under Section 21.402 for each year of

experience as a teacher, librarian, counselor, or nurse until

step 20 is reached.

(b) For each year of work experience required for certification

in a career or technological field, up to a maximum of two years,

a certified career or technology education teacher is entitled to

salary step credit as if the work experience were teaching

experience.

(c) The commissioner shall adopt rules for determining the

experience for which a teacher, librarian, counselor, or nurse is

to be given credit in placing the teacher, librarian, counselor,

or nurse on the minimum salary schedule. A district shall credit

the teacher, librarian, counselor, or nurse for each year of

experience without regard to whether the years are consecutive.

(d) As long as a teacher or librarian who received a career

ladder supplement is employed by the same school district, the

teacher or librarian is entitled to:

(1) placement on the minimum salary schedule at the step above

the step on which the teacher would otherwise be placed, if the

teacher or librarian received a career ladder supplement for

level two of the career ladder on August 31, 1993; or

(2) placement on the minimum salary schedule at the step two

steps above the step on which the teacher would otherwise be

placed, if the teacher or librarian received a career ladder

supplement for level three of the career ladder on August 31,

1993.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 921, Sec. 1, eff. June

18, 1997; Acts 1999, 76th Leg., ch. 396, Sec. 1.31, eff. Sept. 1,

1999.

Sec. 21.4031. PROFESSIONAL STAFF SERVICE RECORDS. (a) In this

section:

(1) "Salary schedule" means the minimum salary schedule under

Section 21.402 or a comparable salary schedule used by a school

district that specifies salary amounts based on an employee's

level of experience.

(2) "Service record" means a school district document that

indicates the total years of service provided to the district by

a classroom teacher, librarian, counselor, or nurse.

(b) On request by a classroom teacher, librarian, counselor, or

nurse or by the school district employing one of those

individuals, a school district that previously employed the

individual shall provide a copy of the individual's service

record to the school district employing the individual. The

district must provide the copy not later than the 30th day after

the later of:

(1) the date the request is made; or

(2) the date of the last day of the individual's service to the

district.

(c) If a school district fails to provide an individual's

service record as required by Subsection (b), the agency shall,

to the extent that information is available to the agency,

provide the employing school district with information sufficient

to enable the district to determine proper placement of the

individual on the district's salary schedule.

Added by Acts 2009, 81st Leg., R.S., Ch.

370, Sec. 1, eff. June 19, 2009.

Sec. 21.404. PLANNING AND PREPARATION TIME. Each classroom

teacher is entitled to at least 450 minutes within each two-week

period for instructional preparation, including parent-teacher

conferences, evaluating students' work, and planning. A planning

and preparation period under this section may not be less than 45

minutes within the instructional day. During a planning and

preparation period, a classroom teacher may not be required to

participate in any other activity.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.405. DUTY-FREE LUNCH. (a) Except as provided by

Subsection (c), each classroom teacher or full-time librarian is

entitled to at least a 30-minute lunch period free from all

duties and responsibilities connected with the instruction and

supervision of students. Each school district may set flexible or

rotating schedules for each classroom teacher or full-time

librarian in the district for the implementation of the duty-free

lunch period.

(b) The implementation of this section may not result in a

lengthened school day.

(c) If necessary because of a personnel shortage, extreme

economic conditions, or an unavoidable or unforeseen

circumstance, a school district may require a classroom teacher

or librarian entitled to a duty-free lunch to supervise students

during lunch. A classroom teacher or librarian may not be

required to supervise students under this subsection more than

one day in any school week. The commissioner by rule shall

prescribe guidelines for determining what constitutes a personnel

shortage, extreme economic conditions, or an unavoidable or

unforeseen circumstance for purposes of this subsection.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.406. DENIAL OF COMPENSATION BASED ON ABSENCE FOR

RELIGIOUS OBSERVANCE PROHIBITED. A school district may not deny

an educator a salary bonus or similar compensation given in whole

or in part on the basis of educator attendance because of the

educator's absence from school for observance of a holy day

observed by a religion whose places of worship are exempt from

property taxation under Section 11.20, Tax Code.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.407. REQUIRING OR COERCING TEACHERS TO JOIN GROUPS,

CLUBS, COMMITTEES, OR ORGANIZATIONS: POLITICAL AFFAIRS. (a) A

school district board of trustees or school district employee may

not directly or indirectly require or coerce any teacher to join

any group, club, committee, organization, or association.

(b) A school district board of trustees or school district

employee may not directly or indirectly coerce any teacher to

refrain from participating in political affairs in the teacher's

community, state, or nation.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.408. RIGHT TO JOIN OR NOT TO JOIN PROFESSIONAL

ASSOCIATION. This chapter does not abridge the right of an

educator to join any professional association or organization or

refuse to join any professional association or organization.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.409. LEAVE OF ABSENCE FOR TEMPORARY DISABILITY. (a)

Each full-time educator employed by a school district shall be

given a leave of absence for temporary disability at any time the

educator's condition interferes with the performance of regular

duties. The contract or employment of the educator may not be

terminated by the school district while the educator is on a

leave of absence for temporary disability. "Temporary disability"

in this section includes the condition of pregnancy.

(b) A request for a leave of absence for temporary disability

must be made to the superintendent of the school district. The

request must be accompanied by a physician's statement confirming

inability to work and must state the date requested by the

educator for the leave to begin and the probable date of return

as certified by the physician.

(c) The board of trustees of a school district may adopt a

policy providing for placing an educator on leave of absence for

temporary disability if, in the board's judgment and in

consultation with a physician who has performed a thorough

medical examination of the educator, the educator's condition

interferes with the performance of regular duties. A policy

adopted under this subsection must reserve to the educator the

right to present to the board testimony or other information

relevant to the educator's fitness to continue the performance of

regular duties.

(d) The educator must notify the superintendent of the desire to

return to active duty not later than the 30th day before the

expected date of return. The notice must be accompanied by a

physician's statement indicating the educator's physical fitness

for the resumption of regular duties.

(e) An educator returning to active duty after a leave of

absence for temporary disability is entitled to an assignment at

the school where the educator formerly taught, subject to the

availability of an appropriate teaching position. In any event,

the educator must be placed on active duty not later than the

beginning of the next term.

(f) The length of a leave of absence for temporary disability

shall be granted by the superintendent as required by the

individual educator. The board of trustees of a school district

may establish a maximum length for a leave of absence for

temporary disability, but the maximum length may not be less than

180 days.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.410. MASTER READING TEACHER GRANT PROGRAM. (a) The

commissioner shall establish a master reading teacher grant

program to encourage teachers to:

(1) become certified as master reading teachers; and

(2) work with other teachers and with students in order to

improve student reading performance.

(b) From funds appropriated for the purpose, the commissioner

shall make grants to school districts as provided by this section

to pay stipends to selected certified master reading teachers who

teach at high-need campuses.

(c) The commissioner shall annually identify each high-need

campus in a school district using criteria established by the

commissioner by rule, including performance on the reading

assessment instrument administered under Section 39.023. The

commissioner shall also use the criteria to rank campuses in

order of greatest need.

(d) A school district may apply to the commissioner for grants

for each high-need campus identified by the commissioner to be

used to pay stipends to certified master reading teachers in

accordance with this section. Unless reduced under Subsection (g)

or (i), each grant is in the amount of $5,000. The commissioner

shall approve the application if the district:

(1) applies within the period and in the manner required by rule

adopted by the commissioner; and

(2) agrees to use each grant only for the purpose of paying a

year-end stipend to a master reading teacher:

(A) who holds a certificate issued under Section 21.0481;

(B) who teaches in a position prescribed by the district at a

high-need campus identified by the commissioner;

(C) whose primary duties include:

(i) teaching reading; and

(ii) serving as a reading teaching mentor to other teachers for

the amount of time and in the manner established by the district

and by rule adopted by the commissioner; and

(D) who satisfies any other requirements established by rule

adopted by the commissioner.

(e) Unless reduced under Subsection (g) or (i), a stipend under

Subsection (d)(2) is in the amount of $5,000.

(f) The commissioner shall adopt rules for the distribution of

grants to school districts following the year of the initial

grant. A district that has been approved for a grant to pay a

stipend to a certified master reading teacher is not required to

reapply for a grant for two consecutive school years following

the year of the intitial grant if the district:

(1) continues to pay a stipend as provided by Subsection (g);

and

(2) notifies the commissioner in writing, within the period and

in the manner prescribed by the commissioner, that the

circumstances on which the grant was based have not changed.

(g) The commissioner shall reduce payments to a school district

proportionately to the extent a teacher does not meet the

requirements under Subsection (d)(2) for the entire school year.

A district that employs more certified master reading teachers

than the number of grants available under this section shall

select the certified master reading teachers to whom to pay

stipends based on a policy adopted by the board of trustees of

the district, except that a district shall pay a stipend for two

additional consecutive school years to a teacher the district has

selected for and paid a stipend for a school year, who remains

eligible for a stipend under Subsection (d)(2), and for whom the

district receives a grant under this section for those years. A

decision of the district under this subsection is final and may

not be appealed. The district may not apportion among teachers a

stipend paid for with a grant the district receives under this

section. The district may use local money to pay additional

stipends in amounts determined by the district.

(h) A grant a school district receives under this section is in

addition to any funding the district receives under Chapter 42.

The commissioner shall distribute funds under this section with

the Foundation School Program payment to which the district is

entitled as soon as practicable after the end of the school year

as determined by the commissioner. A district to which Chapter 41

applies is entitled to the grants paid under this section. The

commissioner shall determine the timing of the distribution of

grants to a district that does not receive Foundation School

Program payments.

(i) This section does not create a property right to a grant or

stipend. A school district is entitled to a grant to carry out

the purposes of this section only to the extent the commissioner

makes the grant in accordance with this section and only to the

extent sufficient state funds are appropriated for those

purposes. If state funds are appropriated but are insufficient to

fully fund a grant, the commissioner shall reduce the grant paid

to each district and the district shall reduce the stipend the

district pays to each teacher under this section proportionately

so that each selected teacher receives the same amount of money.

(j) A decision of the commissioner concerning the amount of

money to which a school district is entitled under this section

is final and may not be appealed. Each district shall, in the

manner and at the time prescribed by the commissioner, provide to

the commissioner proof acceptable to the commissioner of the

master reading teacher certification of a teacher to whom the

district is paying a stipend under this section.

(k) The commissioner may audit the expenditure of money

appropriated for purposes of this section. A district's use of

the money appropriated for purposes of this section shall be

verified as part of the district audit under Section 44.008.

(l) A stipend a teacher receives under this section is not

considered in determining whether the district is paying the

teacher the minimum monthly salary under Section 21.402.

(m) The commissioner may adopt other rules as necessary to

implement this section.

Added by Acts 1999, 76th Leg., ch. 931, Sec. 1, eff. Aug. 30,

1999.

Sec. 21.411. MASTER MATHEMATICS TEACHER GRANT PROGRAM. (a) The

commissioner shall establish a master mathematics teacher grant

program to encourage teachers to:

(1) become certified as master mathematics teachers; and

(2) work with other teachers and with students in order to

improve student mathematics performance.

(b) From funds appropriated for the purpose, the commissioner

shall make grants to school districts as provided by this section

to pay stipends to selected certified master mathematics teachers

who teach at high-need campuses.

(c) The commissioner shall annually identify each high-need

campus in a school district using criteria established by the

commissioner by rule, including performance on the mathematics

assessment instrument administered under Section 39.023. The

commissioner shall also use the criteria to rank campuses in

order of greatest need.

(d) A school district may apply to the commissioner for grants

for each high-need campus identified by the commissioner to be

used to pay stipends to certified master mathematics teachers in

accordance with this section. Unless reduced under Subsection (g)

or (i), each grant is in the amount of $5,000. The commissioner

shall approve the application if the district:

(1) applies within the period and in the manner required by rule

adopted by the commissioner; and

(2) agrees to use each grant only for the purpose of paying a

year-end stipend to a master mathematics teacher:

(A) who holds the appropriate certificate issued under Section

21.0482;

(B) who teaches in a position prescribed by the district at a

high-need campus identified by the commissioner;

(C) whose primary duties include:

(i) teaching mathematics; and

(ii) serving as a mathematics teaching mentor to other teachers

for the amount of time and in the manner established by the

district and by rule adopted by the commissioner; and

(D) who satisfies any other requirements established by rule

adopted by the commissioner.

(e) Unless reduced under Subsection (g) or (i), a stipend under

Subsection (d)(2) is in the amount of $5,000.

(f) The commissioner shall adopt rules for the distribution of

grants to school districts following the year of the initial

grant. A district that has been approved for a grant to pay a

stipend to a certified master mathematics teacher is not required

to reapply for a grant for two consecutive school years following

the year of the initial grant if the district:

(1) continues to pay a stipend as provided by Subsection (g);

and

(2) notifies the commissioner in writing, within the period and

in the manner prescribed by the commissioner, that the

circumstances on which the grant was based have not changed.

(g) The commissioner shall reduce payments to a school district

proportionately to the extent a teacher does not meet the

requirements under Subsection (d)(2) for the entire school year.

A district that employs more certified master mathematics

teachers than the number of grants available under this section

shall select the certified master mathematics teachers to whom to

pay stipends based on a policy adopted by the board of trustees

of the district, except that a district shall pay a stipend for

two additional consecutive school years to a teacher the district

has selected for and paid a stipend for a school year, who

remains eligible for a stipend under Subsection (d)(2), and for

whom the district receives a grant under this section for those

years. A decision of the district under this subsection is final

and may not be appealed. The district may not apportion among

teachers a stipend paid for with a grant the district receives

under this section. The district may use local money to pay

additional stipends in amounts determined by the district.

(h) A grant a school district receives under this section is in

addition to any funding the district receives under Chapter 42.

The commissioner shall distribute funds under this section with

the Foundation School Program payment to which the district is

entitled as soon as practicable after the end of the school year

as determined by the commissioner. A district to which Chapter 41

applies is entitled to the grants paid under this section. The

commissioner shall determine the timing of the distribution of

grants to a district that does not receive Foundation School

Program payments.

(i) This section does not create a property right to a grant or

stipend. A school district is entitled to a grant to carry out

the purposes of this section only to the extent the commissioner

makes the grant in accordance with this section and only to the

extent sufficient state funds are appropriated for those

purposes. If state funds are appropriated but are insufficient to

fully fund a grant, the commissioner shall reduce the grant paid

to each district and the district shall reduce the stipend the

district pays to each teacher under this section proportionately

so that each selected teacher receives the same amount of money.

(j) A decision of the commissioner concerning the amount of

money to which a school district is entitled under this section

is final and may not be appealed. Each district shall, in the

manner and at the time prescribed by the commissioner, provide to

the commissioner proof acceptable to the commissioner of the

master mathematics teacher certification of a teacher to whom the

district is paying a stipend under this section.

(k) The commissioner may audit the expenditure of money

appropriated for purposes of this section. A district's use of

the money appropriated for purposes of this section shall be

verified as part of the district audit under Section 44.008.

(l) A stipend a teacher receives under this section is not

considered in determining whether the district is paying the

teacher the minimum monthly salary under Section 21.402.

(m) The commissioner may adopt other rules as necessary to

implement this section.

Added by Acts 2001, 77th Leg., ch. 834, Sec. 5, eff. Sept. 1,

2001.

Sec. 21.412. MASTER TECHNOLOGY TEACHER GRANT PROGRAM. (a) The

commissioner shall establish a master technology teacher grant

program to encourage teachers to:

(1) become certified as master technology teachers; and

(2) work with other teachers and with students in order to

increase the use of technology in each classroom.

(b) From funds appropriated for the purpose, the commissioner

shall make grants to school districts as provided by this section

to pay stipends to selected certified master technology teachers.

The commissioner shall give preference to teachers who teach at

high-need campuses.

(c) The commissioner shall annually identify each high-need

campus in a school district using criteria established by the

commissioner by rule. The commissioner shall also use the

criteria to rank campuses in order of greatest need.

(d) A school district may apply to the commissioner for grants

to be used to pay stipends to certified master technology

teachers in accordance with this section. Unless reduced under

Subsection (g) or (i), each grant is in the amount of $5,000. The

commissioner shall approve the application if the district:

(1) applies within the period and in the manner required by rule

adopted by the commissioner; and

(2) agrees to use each grant only for the purpose of paying a

year-end stipend to a master technology teacher:

(A) who holds a certificate issued under Section 21.0483;

(B) who teaches in a position prescribed by the district;

(C) whose primary duties include serving as a technology

training mentor to other teachers for the amount of time and in

the manner established by the district and by rule adopted by the

commissioner; and

(D) who satisfies any other requirements established by rule

adopted by the commissioner.

(e) Unless reduced under Subsection (g) or (i), a stipend under

Subsection (d)(2) is in the amount of $5,000.

(f) The commissioner shall adopt rules for the distribution of

grants to school districts in years following the year of the

initial grant. A district that has been approved for a grant to

pay a stipend to a certified master technology teacher is not

required to reapply for a grant for two consecutive school years

following the year of the initial grant if the district:

(1) continues to pay a stipend as provided by Subsection (g);

and

(2) notifies the commissioner in writing, within the period and

in the manner prescribed by the commissioner, that the

circumstances on which the grant was based have not changed.

(g) The commissioner shall reduce payments to a school district

proportionately to the extent a teacher does not meet the

requirements under Subsection (d)(2) for the entire school year.

A district that employs more certified master technology teachers

than the number of grants available under this section shall

select the certified master technology teachers to whom to pay

stipends based on a policy adopted by the board of trustees of

the district, except that a district shall pay a stipend for two

additional consecutive school years to a teacher the district has

selected for and paid a stipend for a school year, who remains

eligible for a stipend under Subsection (d)(2), and for whom the

district receives a grant under this section for those years. A

decision of the district under this subsection is final and may

not be appealed. The district may not apportion among teachers a

stipend paid for with a grant the district receives under this

section. The district may use local money to pay additional

stipends in amounts determined by the district.

(h) A grant a school district receives under this section is in

addition to any funding the district receives under Chapter 42.

The commissioner shall distribute funds under this section with

the Foundation School Program payment to which the district is

entitled as soon as practicable after the end of the school year

as determined by the commissioner. A district to which Chapter 41

applies is entitled to the grants paid under this section. The

commissioner shall determine the timing of the distribution of

grants to a district that does not receive Foundation School

Program payments.

(i) This section does not create a property right to a grant or

stipend. A school district is entitled to a grant to carry out

the purposes of this section only to the extent the commissioner

makes the grant in accordance with this section and only to the

extent sufficient state funds are appropriated for those

purposes. If state funds are appropriated but are insufficient to

fully fund a grant, the commissioner shall determine the method

of distributing the funds.

(j) A decision of the commissioner concerning the amount of

money to which a school district is entitled under this section

is final and may not be appealed. Each district shall, in the

manner and at the time prescribed by the commissioner, provide to

the commissioner proof acceptable to the commissioner of the

master technology teacher certification of a teacher to whom the

district is paying a stipend under this section.

(k) The commissioner may audit the expenditure of money

appropriated for purposes of this section. A district's use of

the money appropriated for purposes of this section shall be

verified as part of the district audit under Section 44.008.

(l) A stipend a teacher receives under this section is not

considered in determining whether the district is paying the

teacher the minimum monthly salary under Section 21.402.

(m) The commissioner may adopt other rules as necessary to

implement this section.

Added by Acts 2001, 77th Leg., ch. 1301, Sec. 1, eff. June 16,

2001. Renumbered from Education Code Sec. 21.411 and amended by

Acts 2003, 78th Leg., ch. 1275, Sec. 2(13), 3(5), eff. Sept. 1,

2003.

Sec. 21.413. MASTER SCIENCE TEACHER GRANT PROGRAM. (a) The

commissioner shall establish a master science teacher grant

program to encourage teachers to:

(1) become certified as master science teachers; and

(2) work with other teachers and with students in order to

improve student science performance.

(b) From funds appropriated for the purpose, the commissioner

shall make grants to school districts as provided by this section

to pay stipends to selected certified master science teachers who

teach at high-need campuses.

(c) The commissioner shall annually identify each high-need

campus in a school district using criteria established by the

commissioner by rule, including performance on the science

assessment instrument administered under Section 39.023. The

commissioner shall also use the criteria to rank campuses in

order of greatest need.

(d) A school district may apply to the commissioner for grants

for each high-need campus identified by the commissioner to be

used to pay stipends to certified master science teachers in

accordance with this section. Unless reduced under Subsection (g)

or (i), each grant is in the amount of $5,000. The commissioner

shall approve the application if the district:

(1) applies within the period and in the manner required by rule

adopted by the commissioner; and

(2) agrees to use each grant only for the purpose of paying a

year-end stipend to a master science teacher:

(A) who holds the appropriate certificate issued under Section

21.0484;

(B) who teaches in a position prescribed by the district at a

high-need campus identified by the commissioner;

(C) whose primary duties include:

(i) teaching science; and

(ii) serving as a science teaching mentor to other teachers for

the amount of time and in the manner established by the district

and by rule adopted by the commissioner; and

(D) who satisfies any other requirements established by rule

adopted by the commissioner.

(e) Unless reduced under Subsection (g) or (i), a stipend under

Subsection (d)(2) is in the amount of $5,000.

(f) The commissioner shall adopt rules for the distribution of

grants to school districts following the year of the initial

grant. A district that has been approved for a grant to pay a

stipend to a certified master science teacher is not required to

reapply for a grant for two consecutive school years following

the year of the initial grant if the district:

(1) continues to pay a stipend as provided by Subsection (g);

and

(2) notifies the commissioner in writing, within the period and

in the manner prescribed by the commissioner, that the

circumstances on which the grant was based have not changed.

(g) The commissioner shall reduce payments to a school district

proportionately to the extent a teacher does not meet the

requirements under Subsection (d)(2) for the entire school year.

A district that employs more certified master science teachers

than the number of grants available under this section shall

select the certified master science teachers to whom to pay

stipends based on a policy adopted by the board of trustees of

the district, except that a district shall pay a stipend for two

additional consecutive school years to a teacher the district has

selected for and paid a stipend for a school year, who remains

eligible for a stipend under Subsection (d)(2), and for whom the

district receives a grant under this section for those years. A

decision of the district under this subsection is final and may

not be appealed. The district may not apportion among teachers a

stipend paid for with a grant the district receives under this

section. The district may use local money to pay additional

stipends in amounts determined by the district.

(h) A grant a school district receives under this section is in

addition to any funding the district receives under Chapter 42.

The commissioner shall distribute funds under this section with

the Foundation School Program payment to which the district is

entitled as soon as practicable after the end of the school year

as determined by the commissioner. A district to which Chapter 41

applies is entitled to the grants paid under this section. The

commissioner shall determine the timing of the distribution of

grants to a district that does not receive Foundation School

Program payments.

(i) This section does not create a property right to a grant or

stipend. A school district is entitled to a grant to carry out

the purposes of this section only to the extent the commissioner

makes the grant in accordance with this section and only to the

extent sufficient state funds are appropriated for those

purposes. If state funds are appropriated but are insufficient to

fully fund a grant, the commissioner shall reduce the grant paid

to each district and the district shall reduce the stipend the

district pays to each teacher under this section proportionately

so that each selected teacher receives the same amount of money.

(j) A decision of the commissioner concerning the amount of

money to which a school district is entitled under this section

is final and may not be appealed. Each district shall, in the

manner and at the time prescribed by the commissioner, provide to

the commissioner proof acceptable to the commissioner of the

master science teacher certification of a teacher to whom the

district is paying a stipend under this section.

(k) The commissioner may audit the expenditure of money

appropriated for purposes of this section. A district's use of

the money appropriated for purposes of this section shall be

verified as part of the district audit under Section 44.008.

(l) A stipend a teacher receives under this section is not

considered in determining whether the district is paying the

teacher the minimum monthly salary under Section 21.402.

(m) The commissioner may adopt other rules as necessary to

implement this section.

Added by Acts 2003, 78th Leg., ch. 430, Sec. 2, eff. Sept. 1,

2003.

Sec. 21.414. CLASSROOM SUPPLY REIMBURSEMENT PROGRAM.

(a) The commissioner shall establish a reimbursement program

under which the commissioner provides funds to a school district

for the purpose of reimbursing classroom teachers in the district

who expend personal funds on classroom supplies. A school

district must match any funds provided to the district under the

reimbursement program with local funds to be used for the same

purpose.

(b) The commissioner shall adopt rules for the local allocation

of funds provided to a school district under the reimbursement

program. A school district shall allow each classroom teacher in

the district who is reimbursed under the reimbursement program to

use the funds in the teacher's discretion, except that the funds

must be used for the benefit of the district's students. A school

district may not use funds received under the reimbursement

program to replace local funds used by the district for the same

purpose.

(c) The commissioner shall identify state and federal funds

available for use under the reimbursement program, including

funds subject to the Education Flexibility Partnership Act of

1999 (20 U.S.C. Section 5891a et seq.), and its subsequent

amendments, as well as consolidated administrative funds.

(d) The commissioner shall establish the reimbursement program

for implementation beginning not later than the 2005-2006 school

year. The commissioner may implement the reimbursement program

only if funds are specifically appropriated by the legislature

for the program or if the commissioner identifies available

funds, other than general revenue funds, that may be used for the

program.

Added by Acts 2003, 78th Leg., ch. 201, Sec. 17, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 263, Sec. 1, eff. June 18, 2003.

Renumbered from Education Code, Section 21.413 by Acts 2005, 79th

Leg., Ch.

728, Sec. 23.001(12), eff. September 1, 2005.

Sec. 21.415. EMPLOYMENT CONTRACTS. (a) A school district shall

provide in employment contracts that qualifying employees may

receive an incentive payment under an awards program established

under Subchapter O if the district participates in the program.

(b) The district shall indicate that any incentive payment

distributed is considered a payment for performance and not an

entitlement as part of an employee's salary.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 4.06, eff. May 31, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 10, eff. September 1, 2009.

SUBCHAPTER J. STAFF DEVELOPMENT

Sec. 21.451. STAFF DEVELOPMENT REQUIREMENTS. (a) The staff

development provided by a school district must be:

(1) conducted in accordance with standards developed by the

district; and

(2) designed to improve education in the district.

(b) The staff development must be predominantly campus-based,

related to achieving campus performance objectives established

under Section 11.253, and developed and approved by the

campus-level committee established under Section 11.251.

(c) A school district may use district-wide staff development

developed and approved through the district-level decision

process under Section 11.251.

(d) The staff development:

(1) may include training in:

(A) technology;

(B) conflict resolution; and

(C) discipline strategies, including classroom management,

district discipline policies, and the student code of conduct

adopted under Section 37.001 and Chapter 37; and

(2) subject to Subsection (e), must include training based on

scientifically based research, as defined by Section 9101, No

Child Left Behind Act of 2001 (20 U.S.C. Section 7801), that:

(A) relates to instruction of students with disabilities; and

(B) is designed for educators who work primarily outside the

area of special education.

(e) A school district is required to provide the training

described by Subsection (d)(2) to an educator who works primarily

outside the area of special education only if the educator does

not possess the knowledge and skills necessary to implement the

individualized education program developed for a student

receiving instruction from the educator. A district may

determine the time and place at which the training is delivered.

(f) In developing or maintaining the training required by

Subsection (d)(2), a school district must consult with persons

with expertise in research-based practices for students with

disabilities. Persons who may be consulted under this subsection

include colleges, universities, private and nonprofit

organizations, regional education service centers, qualified

district personnel, and any other persons identified as qualified

by the district. This subsection applies to all training

required by Subsection (d)(2), regardless of whether the training

is provided at the campus or district level.

(g) The staff development may include instruction as to what is

permissible under law, including opinions of the United States

Supreme Court, regarding prayer in public school.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 2.06, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 766, Sec. 1, eff. June

13, 2001; Acts 2003, 78th Leg., ch. 495, Sec. 1.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

740, Sec. 1, eff. June 19, 2009.

Sec. 21.4511. PROFESSIONAL DEVELOPMENT ACTIVITIES FOR TEACHERS

AND ADMINISTRATORS. (a) From funds appropriated for that

purpose in an amount not to exceed $2.5 million each year, the

commissioner may develop and award grants to school districts,

regional education service centers, nonprofit organizations, and

institutions of higher education for establishing and providing

technical assistance and professional development activities in

the staff development training of public school teachers and

administrators.

(b) The training under this section shall include training

relating to implementing curriculum and instruction that is

aligned with the foundation curriculum described by Section

28.002(a)(1) and standards and expectations for college

readiness, as determined by State Board of Education rule under

Section 28.008(d).

(c) The commissioner may give preference to a school district,

regional education service center, or institution of higher

education conducting professional development activities under

this section that applies for a grant in partnership with a state

or national organization that has demonstrated success in the

development and implementation of high school reform strategies.

Added by Acts 2007, 80th Leg., R.S., Ch.

1058, Sec. 4, eff. June 15, 2007.

Sec. 21.452. DEVELOPMENTAL LEAVES OF ABSENCE. (a) The board of

trustees of a school district may grant a developmental leave of

absence for study, research, travel, or another suitable purpose

to an employee who:

(1) is employed in a position requiring a permanent teaching

certificate; and

(2) has served in the same school district at least five

consecutive school years.

(b) The board may grant a developmental leave of absence for one

school year at one-half salary or for one-half of a school year

at full salary paid to the employee in the same manner, on the

same schedule, and with the same deductions as if the employee

were on full-time duty.

(c) An employee on developmental leave continues to be a member

of the Teacher Retirement System of Texas and is entitled to

participate in programs, hold memberships, and receive benefits

afforded by employment in the school district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 21.453. STAFF DEVELOPMENT ACCOUNT. (a) The staff

development account is an account in the general revenue fund.

The account consists of gifts, grants, donations, appropriations

for the purpose of staff development under this subchapter, and

any other money transferred by law to the account. Funds in the

account may be used only as provided by this section.

(b) The commissioner may allocate funds from the account to

regional education service centers to provide staff development

resources to school districts that:

(1) are rated academically unacceptable;

(2) have one or more campuses rated as academically

unacceptable; or

(3) are otherwise in need of assistance as indicated by the

academic performance of students, as determined by the

commissioner.

(c) A school district that receives resources under this section

must pay to the commissioner for deposit in the account an amount

equal to one-half of the cost of the resources provided to the

district.

(d) The commissioner may adopt rules governing the allocation

and use of funds under this section.

Added by Acts 1999, 76th Leg., ch. 931, Sec. 3, eff. Aug. 30,

1999.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 3.04, eff. May 31, 2006.

Sec. 21.454. MATHEMATICS TRAINING. (a) The commissioner shall

develop training materials and other teacher training resources

for a school district to use in assisting mathematics teachers in

developing:

(1) expertise in the appropriate mathematics curriculum; and

(2) comprehension of the instructional approaches that, through

scientific testing, have been proven effective in improving

student mathematics skills.

(b) The commissioner shall develop materials and resources under

this section in consultation with appropriate faculty members at

institutions of higher education.

(c) The commissioner shall make the training materials and other

teacher training resources required under Subsection (a)

available to mathematics teachers through a variety of

mechanisms, including distance learning, mentoring programs,

small group inquiries, computer-assisted training, and mechanisms

based on trainer-of-trainer models.

(d) The commissioner shall use funds appropriated for the

purpose to administer this section.

Added by Acts 2001, 77th Leg., ch. 834, Sec. 6, eff. Sept. 1,

2001.

Sec. 21.4541. MATHEMATICS INSTRUCTIONAL COACHES PILOT PROGRAM.

(a) From funds appropriated for that purpose, the commissioner

by rule shall establish a pilot program under which participating

school districts and campuses receive grants to provide

assistance in developing the content knowledge and instructional

expertise of teachers who instruct students in mathematics at the

middle school, junior high school, or high school level.

(b) A school district or campus is eligible to participate in

the pilot program under this section if the district or campus

meets the eligibility criteria established as provided by Section

39.408.

(c) A grant awarded under this section may be used to support

intensive instructional coaching and professional development

from a service provider approved by the commissioner. Approved

service providers may include:

(1) academies and training centers established in conjunction

with a Texas Science, Technology, Engineering, and Mathematics

(T-STEM) center;

(2) regional education service centers;

(3) institutions of higher education; and

(4) private organizations with significant experience in

providing mathematics instruction, as determined by the

commissioner.

(d) An instructional coaching or professional development

program supported by a grant under this section must demonstrate

significant past effectiveness in improving mathematics

instruction in middle schools, junior high schools, and high

schools serving a significant number of students identified as

students at risk of dropping out of school, as described by

Section 29.081(d). An instructional coaching or professional

development program may include:

(1) providing classes to teachers on effective mathematics

instruction;

(2) providing tutoring or mentoring to teachers regarding

effective mathematics instruction;

(3) providing incentives to teachers to participate in the

program; or

(4) engaging in any other activities determined by the

commissioner as likely to improve the instructional skills of

teachers providing mathematics instruction.

(e) The commissioner shall adopt rules necessary to implement

the pilot program.

Added by Acts 2007, 80th Leg., R.S., Ch.

1058, Sec. 4, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 23, eff. June 19, 2009.

Sec. 21.455. PROFESSIONAL DEVELOPMENT INSTITUTES IN MATHEMATICS.

(a) The commissioner shall develop and make available

professional development institutes for teachers who provide

instruction in mathematics to students at the fifth through

eighth grade levels.

(b) A professional development institute developed under this

section must address:

(1) the underlying mathematical skills required to be taught at

the relevant grade levels; and

(2) mathematical instruction techniques that, through scientific

testing, have been proven effective.

(c) The commissioner shall develop professional development

institutes under this section in consultation with mathematics

and science faculty members at institutions of higher education.

(d) The commissioner shall adopt criteria for selection of

teachers authorized to attend a professional development

institute developed under this section.

(e) From funds appropriated for the purpose, the commissioner

shall pay a stipend to each teacher who completes a professional

development institute developed under this section. The

commissioner shall determine the amount of the stipend paid under

this subsection.

Added by Acts 2001, 77th Leg., ch. 834, Sec. 6, eff. Sept. 1,

2001.

For expiration of Subsections (g) and (h). see Subsection (h).

Sec. 21.4551. TEACHER READING ACADEMIES. (a) The commissioner

shall develop and make available reading academies for teachers

who provide instruction to students at the sixth through eighth

grade levels.

(b) A reading academy developed under this section must include

training in:

(1) for a teacher providing instruction in reading to students

at the seventh or eighth grade level:

(A) administration of the reading instrument required by Section

28.006(c-1); and

(B) interpretation of the results of the reading instrument

required by Section 28.006(c-1) and strategies, based on

scientific research regarding effective reading instruction, for

long-term intensive intervention to target identified student

needs in word recognition, vocabulary, fluency, and

comprehension;

(2) for a teacher providing instruction in reading to students

at the sixth, seventh, or eighth grade level:

(A) strategies to be implemented in English language arts and

other subject areas for multisyllable word reading, vocabulary

development, and comprehension of expository and narrative text;

(B) an adaptation framework that enables teachers to respond to

differing student strengths and needs, including adaptations for

students of limited English proficiency or students receiving

special education services under Subchapter A, Chapter 29;

(C) collaborative strategies to increase active student

involvement and motivation to read; and

(D) other areas identified by the commissioner as essential

components of reading instruction; and

(3) for a teacher providing instruction in mathematics, science,

or social studies to students at the sixth, seventh, or eighth

grade level:

(A) strategies for incorporating reading instruction into the

curriculum for the subject area taught by the teacher; and

(B) other areas identified by the commissioner.

(c) The commissioner by rule shall require a teacher to attend a

reading academy if the teacher provides instruction in reading,

mathematics, science, or social studies to students at the sixth,

seventh, or eighth grade level at a campus that fails to satisfy

any standard under Section 39.054(d) on the basis of student

performance on the reading assessment instrument administered

under Section 39.023(a) to students in any grade level at the

campus.

(d) The commissioner shall adopt criteria for selection of

teachers, other than teachers described by Subsection (c), who

may attend a reading academy.

(e) From funds appropriated for that purpose, a teacher who

attends a reading academy is entitled to receive a stipend in the

amount determined by the commissioner. A stipend received under

this subsection is not considered in determining whether a

district is paying the teacher the minimum monthly salary under

Section 21.402.

(f) On request of the commissioner, regional education service

centers shall assist the commissioner and agency with training

and other activities relating to the development and operation of

reading academies. The commissioner may seek additional

assistance from other public and private providers.

(g) From funds appropriated for purposes of this section, the

commissioner shall conduct or contract with a public or private

entity to conduct a comprehensive evaluation of the reading

academies developed under this section. The evaluation must:

(1) use qualitative, quantitative, and expert review

methodologies, including:

(A) direct observations;

(B) follow-up interviews and surveys with participating teachers

and administrators; and

(C) analysis of student data submitted through the Public

Education Information Management System (PEIMS) and student

assessment results to measure reading progress achieved by

students receiving instruction from teachers who attended a

reading academy in comparison to:

(i) reading progress achieved by those students in preceding

years; and

(ii) reading progress achieved by students receiving instruction

from teachers who did not attend a reading academy; and

(2) include an analysis of financial data to assess the

cost-effectiveness of the reading academies.

(h) Not later than December 1, 2010, the commissioner shall

prepare and deliver to each member of the legislature a report

describing the results of the evaluation required by Subsection

(g). Subsection (g) and this subsection expire September 1,

2011.

Added by Acts 2007, 80th Leg., R.S., Ch.

1058, Sec. 4, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 24, eff. June 19, 2009.

Sec. 21.456. SCIENCE TRAINING. (a) The commissioner shall

develop and have approved by the board training materials and

other teacher training resources for a school district to use in

assisting science teachers in developing:

(1) expertise in the appropriate science curriculum; and

(2) comprehension of the instructional approaches that, through

scientific testing, have been proven effective in improving

student science skills.

(b) To the extent practicable, the training materials and other

teacher training resources required under Subsection (a) shall

address instructional approaches designed to reduce any

identified disparities in student science performance between

groups of students.

(c) The commissioner shall develop materials and resources under

this section in consultation with appropriate faculty members at

institutions of higher education.

(d) The commissioner shall make the training materials and other

teacher training resources required under Subsection (a)

available to science teachers through a variety of mechanisms,

including distance learning, mentoring programs, small group

inquiries, computer-assisted training, and mechanisms based on

trainer-of-trainer models.

(e) The commissioner shall use funds appropriated for the

purpose to administer this section.

Added by Acts 2003, 78th Leg., ch. 430, Sec. 3, eff. Sept. 1,

2003.

Sec. 21.457. TRAINING FOR TEACHERS OF STUDENTS OF LIMITED

ENGLISH PROFICIENCY. The commissioner shall develop and make

available training materials and other teacher training resources

to assist teachers in developing the expertise required to enable

students of limited English proficiency to meet state performance

expectations.

Added by Acts 2003, 78th Leg., ch. 1212, Sec. 6, eff. June 20,

2003.

Renumbered from Education Code, Section 21.456 by Acts 2005, 79th

Leg., Ch.

728, Sec. 23.001(13), eff. September 1, 2005.

Sec. 21.458. MENTORS. (a) Each school district may assign a

mentor teacher to each classroom teacher who has less than two

years of teaching experience in the subject or grade level to

which the teacher is assigned. A teacher assigned as a mentor

must:

(1) to the extent practicable, teach in the same school;

(2) to the extent practicable, teach the same subject or grade

level, as applicable; and

(3) meet the qualifications prescribed by commissioner rules

adopted under Subsection (b).

(b) The commissioner shall adopt rules necessary to administer

this section, including rules concerning the duties and

qualifications of a teacher who serves as a mentor. The rules

concerning qualifications must require that to serve as a mentor

a teacher must:

(1) complete a research-based mentor and induction training

program approved by the commissioner;

(2) complete a mentor training program provided by the district;

and

(3) have at least three complete years of teaching experience

with a superior record of assisting students, as a whole, in

achieving improvement in student performance.

(c) From the funds appropriated to the agency for purposes of

this section, the commissioner shall adopt rules and provide

funding to school districts that assign mentor teachers under

this section. Funding provided to districts under this section

may be used only for providing:

(1) mentor teacher stipends;

(2) scheduled time for mentor teachers to provide mentoring to

assigned classroom teachers; and

(3) mentoring support through providers of mentor training.

(d) In adopting rules under Subsection (c), the commissioner

shall rely on research-based mentoring programs that, through

external evaluation, have demonstrated success.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 4.07, eff. May 31, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

796, Sec. 1, eff. June 19, 2009.

Sec. 21.459. BIBLE COURSE TRAINING. (a) The commissioner shall

develop and make available training materials and other teacher

training resources for a school district to use in assisting

teachers of elective Bible courses in developing:

(1) expertise in the appropriate Bible course curriculum;

(2) understanding of applicable supreme court rulings and

current constitutional law regarding how Bible courses are to be

taught in public schools objectively as a part of a secular

program of education;

(3) understanding of how to present the Bible in an objective,

academic manner that neither promotes nor disparages religion,

nor is taught from a particular sectarian point of view;

(4) proficiency in instructional approaches that present course

material in a manner that respects all faiths and religious

traditions, while favoring none; and

(5) expertise in how to avoid devotional content or

proselytizing in the classroom.

(b) The commissioner shall develop materials and resources under

this section in consultation with appropriate faculty members at

institutions of higher education.

(c) The commissioner shall make the training materials and other

teacher training resources required under Subsection (a)

available to Bible course teachers through access to in-service

training.

(d) The commissioner shall use funds appropriated for the

purpose to administer this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

856, Sec. 2, eff. June 15, 2007.

Sec. 21.463. RESOURCES FOR TEACHERS OF STUDENTS WITH SPECIAL

HEALTH NEEDS. The agency, in coordination with the Health and

Human Services Commission, shall establish and maintain an

Internet website to provide resources for teachers who teach

students with special health needs. The agency shall include on

the website information about:

(1) the treatment and management of chronic illnesses and how

such illnesses impact a student's well-being or ability to

succeed in school; and

(2) food allergies that are common among students, including

information about preventing exposure to a specific food when

necessary to protect a student's health and information about

treating a student suffering from an allergic reaction to a food.

Added by Acts 2009, 81st Leg., R.S., Ch.

628, Sec. 1, eff. June 19, 2009.

SUBCHAPTER K. TEXAS TROOPS TO TEACHERS PROGRAM

Sec. 21.501. DEFINITION. In this subchapter, "program" means

the Texas Troops to Teachers Program.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 2.07(a), eff. Sept.

1, 1999.

Sec. 21.502. ESTABLISHMENT OF PROGRAM. The agency shall

establish a program to:

(1) assist persons who have served in the armed forces of the

United States and are separated from active duty to obtain

certification as an elementary or secondary school teacher in

this state; and

(2) facilitate the employment of those persons by school

districts that have a shortage of teachers.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 2.07(a), eff. Sept.

1, 1999.

Sec. 21.503. ELIGIBILITY. A person is eligible for the program

if the person:

(1) has served in the armed forces of the United States;

(2) is honorably discharged, retired, or released from active

duty on or after October 1, 1990, after at least six years of

continuous active duty service immediately before the discharge,

retirement, or release;

(3) has received a baccalaureate or advanced degree from a

public or private institution of higher education accredited by a

regional accrediting agency or group that is recognized by a

nationally recognized accreditation board; and

(4) satisfies any other criteria for selection jointly

prescribed by the agency and the State Board for Educator

Certification.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 2.07(a), eff. Sept.

1, 1999.

Sec. 21.504. INFORMATION AND APPLICATIONS. (a) The agency

shall develop an application for the program.

(b) The agency and the State Board for Educator Certification

shall distribute the applications and information regarding the

program.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 2.07(a), eff. Sept.

1, 1999.

Sec. 21.505. SELECTION OF PARTICIPANTS. (a) The agency shall

select persons to participate in the program on the basis of

applications submitted to the agency.

(b) Each application must be submitted:

(1) in the form and contain the information the agency requires;

and

(2) in a timely manner.

(c) An application is considered to be submitted in a timely

manner for purposes of Subsection (b)(2) if the application is

submitted:

(1) not later than October 5, 1999, in the case of an applicant

discharged, retired, or released from active duty before January

19, 1999; or

(2) except as provided by Subdivision (1), not later than the

first anniversary of the date of the applicant's discharge,

retirement, or release from active duty.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 2.07(a), eff. Sept.

1, 1999.

Sec. 21.506. LIMITATION ON IMPLEMENTATION. The agency may not

select a person to participate in the program unless the agency

has sufficient state appropriations to pay the stipend provided

by Section 21.509 at the time of the selection.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 2.07(a), eff. Sept.

1, 1999.

Sec. 21.507. PREFERENCES. (a) In selecting persons to

participate in the program, the agency shall give preference to a

person who:

(1) has significant educational or military experience in

science, mathematics, or engineering and agrees to seek

employment as a teacher in one of those subjects in a public

elementary or secondary school in this state; or

(2) has significant educational or military experience in a

field other than science, mathematics, or engineering identified

by the agency as a field important for state educational

objectives and agrees to seek employment as a teacher in a

subject related to that field in a public elementary or secondary

school in this state.

(b) The commissioner shall determine the level of experience

considered significant for purposes of this section.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 2.07(a), eff. Sept.

1, 1999.

Sec. 21.508. AGREEMENT. A person selected to participate in the

program must enter into a written agreement with the agency under

which the person agrees to:

(1) obtain, within the period the agency by rule requires,

certification as an elementary or secondary school teacher in

this state; and

(2) accept, during the first school year that begins after the

date the person becomes certified, an offer of full-time

employment as an elementary or secondary school teacher with a

school district in this state.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 2.07(a), eff. Sept.

1, 1999.

Sec. 21.509. STIPEND. The agency shall pay to each participant

in the program a stipend of $5,000.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 2.07(a), eff. Sept.

1, 1999.

Sec. 21.510. REIMBURSEMENT. (a) A participant in the program

who fails to obtain certification or employment as required in

the agreement under Section 21.508 or who voluntarily leaves or

is terminated for cause from the employment after teaching in a

public elementary or secondary school in this state for less than

five school years shall reimburse the agency for the portion of

the stipend that bears the same ratio to the amount of the

stipend as the unserved portion of required service bears to the

five years of required service.

(b) The obligation to reimburse the agency under this section

is, for all purposes, a debt to the state. A discharge in

bankruptcy under Title 11, United States Code, does not release a

participant from the obligation to reimburse the agency. The

amount owed bears interest at the rate equal to the highest rate

being paid by the United States on the day the reimbursement is

determined to be due for securities that have maturities of 90

days or less, and the interest accrues from the day the

participant receives notice of the amount due.

(c) For purposes of this section, a participant in the program

is not considered to be in violation of an agreement under

Section 21.508 during any period in which the participant:

(1) is pursuing a full-time course of study related to the field

of teaching at a public or private institution of higher

education approved by the State Board for Educator Certification;

(2) is serving on active duty as a member of the armed forces of

the United States;

(3) is temporarily totally disabled for a period not to exceed

three years as established by sworn affidavit of a qualified

physician;

(4) is unable to secure employment for a period not to exceed

one year because of care required by a disabled spouse;

(5) is seeking and unable to find full-time employment as a

teacher in a public elementary or secondary school for a single

period not to exceed 27 months; or

(6) satisfies the provisions of any additional reimbursement

exception adopted by the agency.

(d) A participant is excused from reimbursement under Subsection

(a) if:

(1) the participant becomes permanently totally disabled as

established by sworn affidavit of a qualified physician; or

(2) the agency waives reimbursement in the case of extreme

hardship to the participant.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 2.07(a), eff. Sept.

1, 1999.

Sec. 21.511. RULES. The commissioner shall adopt rules to

implement this subchapter.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 2.07(a), eff. Sept.

1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 7.001, eff. September 1, 2009.

SUBCHAPTER L. TEACH FOR TEXAS PILOT PROGRAM RELATING TO

ALTERNATIVE CERTIFICATION

Sec. 21.551. PURPOSES. The purposes of the alternative

certification Teach for Texas Pilot Program are to:

(1) attract to the teaching profession persons who have

expressed interest in teaching and to support the certification

of those persons as teachers;

(2) recognize the importance of the certification process

governed by the State Board for Educator Certification under

Subchapter B, which requires verification of competence in

subject area and professional knowledge and skills;

(3) encourage the creation and expansion of educator preparation

programs that recognize the knowledge and skills gained through

previous educational and work-related experiences and that are

delivered in a manner that recognizes individual circumstances,

including the need to remain employed full-time while enrolled in

the Teach for Texas Pilot Program; and

(4) provide annual stipends to postbaccalaureate teacher

certification candidates.

Added by Acts 1999, 76th Leg., ch. 1590, Sec. 8, eff. June 19,

1999. Renumbered from Sec. 21.501 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(16), eff. Sept. 1, 2001.

Sec. 21.552. PROGRAM ESTABLISHED. The State Board for Educator

Certification by rule shall establish the Teach for Texas Pilot

Program consistent with the purposes provided by Section 21.551.

Added by Acts 1999, 76th Leg., ch. 1590, Sec. 8, eff. June 19,

1999. Renumbered from Sec. 21.502 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(16), eff. Sept. 1, 2001. Amended by Acts 2001,

77th Leg., ch. 1420, Sec. 21.002(4), eff. Sept. 1, 2001.

Sec. 21.553. FINANCIAL INCENTIVES. (a) The pilot program must

offer to participants financial incentives, including tuition

assistance and loan forgiveness. In offering a financial

incentive, the State Board for Educator Certification shall:

(1) require a contract between each participant who accepts a

financial incentive and the State Board for Educator

Certification under which the participant is obligated to teach

in a public school in this state for a stated period after

certification;

(2) provide financial incentives in proportion to the length of

the period the participant is obligated by contract to teach

after certification; and

(3) give special financial incentives to a participant who

agrees in the contract to teach in an underserved area.

(b) Financial incentives may be paid only from funds

appropriated specifically for that purpose and from gifts,

grants, and donations solicited or accepted by the State Board

for Educator Certification for that purpose.

(c) The State Board for Educator Certification shall propose

rules establishing criteria for awarding financial incentives

under this section, including criteria for awarding financial

incentives if there are more participants than funds available to

provide the financial incentives.

Added by Acts 1999, 76th Leg., ch. 1590, Sec. 8, eff. June 19,

1999. Renumbered from Sec. 21.503 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(16), eff. Sept. 1, 2001.

SUBCHAPTER M. CAREERS TO CLASSROOMS PROGRAM

Sec. 21.601. DEFINITIONS. In this subchapter:

(1) "Institution of higher education" has the meaning assigned

by 20 U.S.C. Section 1001 and its subsequent amendments.

(2) "Program" means the Careers to Classrooms Program.

Added by Acts 2001, 77th Leg., ch. 808, Sec. 1, eff. Sept. 1,

2001.

Sec. 21.602. ESTABLISHMENT OF PROGRAM. The agency shall

establish a program to:

(1) assist persons in obtaining certification in this state as

elementary or secondary school teachers or educational aides; and

(2) facilitate the employment of those persons by school

districts in this state that:

(A) receive grants under 20 U.S.C. Section 6311 et seq. and its

subsequent amendments on the basis of having in the district

concentrations of children who are educationally disadvantaged;

and

(B) have a shortage of:

(i) qualified teachers, particularly science, mathematics,

computer science, or engineering teachers; or

(ii) educational aides.

Added by Acts 2001, 77th Leg., ch. 808, Sec. 1, eff. Sept. 1,

2001.

Sec. 21.603. ELIGIBILITY. A person is eligible for the program

if:

(1) in the case of a person planning to become certified in this

state as a public elementary or secondary school teacher, the

person has received a baccalaureate or advanced degree from an

institution of higher education; and

(2) in the case of a person planning to become certified in this

state as an educational aide, the person has received an

associate, baccalaureate, or advanced degree from an institution

of higher education.

Added by Acts 2001, 77th Leg., ch. 808, Sec. 1, eff. Sept. 1,

2001.

Sec. 21.604. INFORMATION AND APPLICATIONS. (a) The agency

shall develop an application for the program.

(b) The agency and the State Board for Educator Certification

shall distribute the applications and information regarding the

program.

Added by Acts 2001, 77th Leg., ch. 808, Sec. 1, eff. Sept. 1,

2001.

Sec. 21.605. SELECTION OF PARTICIPANTS. (a) The agency shall

select persons to participate in the program on the basis of

applications submitted to the agency.

(b) Each application must be submitted:

(1) in the form and contain the information the agency requires;

and

(2) in a timely manner.

Added by Acts 2001, 77th Leg., ch. 808, Sec. 1, eff. Sept. 1,

2001.

Sec. 21.606. PREFERENCES. (a) In selecting persons to

participate in the program who are planning to become certified

in this state as teachers, the agency shall give preference to a

person who:

(1) has substantial, demonstrated career experience in science,

mathematics, computer science, or engineering and agrees to seek

employment as a teacher in one of those subjects in a public

elementary or secondary school in this state; or

(2) has substantial, demonstrated career experience in a field

other than science, mathematics, computer science, or engineering

that is identified by the agency as a field important for state

educational objectives and agrees to seek employment as a teacher

in a subject related to that field in a public elementary or

secondary school in this state.

(b) The commissioner shall determine the level of experience

considered substantial for purposes of this section.

Added by Acts 2001, 77th Leg., ch. 808, Sec. 1, eff. Sept. 1,

2001.

Sec. 21.607. AGREEMENT. (a) A person selected to participate

in the program who is planning to become certified as a teacher

must enter into a written agreement with the agency under which

the person agrees to:

(1) obtain, within the period the agency by rule requires,

certification in this state as an elementary or secondary school

teacher; and

(2) accept, during the first school year that begins after the

date the person becomes certified, an offer of full-time

employment for at least two school years as an elementary or

secondary school teacher with a school district described by

Sections 21.602(2)(A) and (B)(i).

(b) A person selected to participate in the program who is

planning to become certified as an educational aide must enter

into a written agreement with the agency under which the person

agrees to:

(1) obtain, within the period the agency by rule requires,

certification in this state as an educational aide; and

(2) accept, during the first school year that begins after the

date the person becomes certified, an offer of full-time

employment for at least two school years as an educational aide

with a school district described by Sections 21.602(2)(A) and

(B)(ii).

Added by Acts 2001, 77th Leg., ch. 808, Sec. 1, eff. Sept. 1,

2001.

Sec. 21.608. STIPEND. The agency shall pay to each participant

in the program a stipend equal to the lesser of:

(1) $5,000; or

(2) an amount equal to the total costs of the type described by

Paragraphs (1), (2), (3), (8), and (9), 20 U.S.C. Section 1087ll,

and its subsequent amendments, incurred by the person while

obtaining certification in this state as a teacher or educational

aide and employment as a teacher or educational aide at a public

elementary or secondary school in this state.

Added by Acts 2001, 77th Leg., ch. 808, Sec. 1, eff. Sept. 1,

2001.

Sec. 21.609. REIMBURSEMENT. (a) A participant in the program

who fails to obtain certification or employment as required by

the agreement under Section 21.607 or who voluntarily leaves or

is terminated for cause from employment after teaching in a

public elementary or secondary school in this state for less than

two school years shall reimburse the agency for the portion of

the stipend that bears the same ratio to the amount of the

stipend as the unserved portion of required service bears to the

two school years of required service.

(b) The obligation to reimburse the agency under this section

is, for all purposes, a debt to the state. A discharge in

bankruptcy under Title 11, United States Code, does not release a

participant from the obligation to reimburse the agency. The

amount owed bears interest at the rate equal to the highest rate

being paid by the United States on the day the reimbursement is

determined to be due for securities that have maturities of 90

days or less, and the interest accrues from the day the

participant receives notice of the amount due.

(c) For purposes of this section, a participant in the program

is not considered to be in violation of an agreement under

Section 21.607 during any period in which the participant:

(1) is pursuing a full-time course of study related to the field

of teaching at an institution of higher education approved by the

State Board for Educator Certification;

(2) is serving on active duty as a member of the armed forces of

the United States;

(3) is temporarily totally disabled for a period not to exceed

three years as established by affidavit of a qualified physician;

(4) is unable to secure employment for a period not to exceed

one year because of care required by a disabled spouse;

(5) is seeking and unable to find full-time employment as a

teacher in a public elementary or secondary school for a single

period not to exceed 27 months; or

(6) satisfies the provisions of any additional reimbursement

exception adopted by the agency.

(d) A participant is excused from reimbursement under Subsection

(a) if the participant becomes permanently totally disabled as

established by affidavit of a qualified physician. The agency may

waive reimbursement for some or all of the amount owed in the

case of extreme hardship to the participant.

Added by Acts 2001, 77th Leg., ch. 808, Sec. 1, eff. Sept. 1,

2001.

Sec. 21.610. GRANTS TO FACILITATE PLACEMENT. (a) The agency

may enter into an agreement as prescribed by Subsection (b) with

a school district described by Section 21.602(2) that first

employs as a full-time elementary or secondary school teacher or

educational aide after certification a person participating in

the program.

(b) An agreement under this section must provide that:

(1) the school district agrees to employ the person full-time

for at least two school years at a specified salary in a district

school that:

(A) serves a concentration of children who are educationally

disadvantaged; and

(B) has an exceptional need for teachers or educational aides,

as applicable; and

(2) the state shall pay the district for that person $5,000 each

year for not more than two years.

Added by Acts 2001, 77th Leg., ch. 808, Sec. 1, eff. Sept. 1,

2001.

Sec. 21.611. RULES. The commissioner shall adopt rules to

implement this subchapter.

Added by Acts 2001, 77th Leg., ch. 808, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER O. EDUCATOR EXCELLENCE AWARDS PROGRAM

Sec. 21.701. DEFINITION. In this subchapter, "program" means

the educator excellence awards program.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 4.08, eff. May 31, 2006.

Sec. 21.702. EDUCATOR EXCELLENCE AWARDS PROGRAM. (a) The

commissioner by rule shall establish an educator excellence

awards program under which school districts, in accordance with

local awards plans approved by the commissioner, receive program

grants from the agency for the purpose of providing awards to

district employees in the manner provided by Section 21.705.

(b) In establishing the program, the commissioner shall adopt

program guidelines in accordance with this subchapter for a

school district to follow in developing a local awards plan under

Section 21.704.

(c) In adopting rules under this section, the commissioner shall

include rules governing eligibility for and participation by an

open-enrollment charter school in the program.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 4.08, eff. May 31, 2006.

Sec. 21.703. EDUCATOR EXCELLENCE FUND; AMOUNT OF GRANT AWARD.

(a) Each state fiscal year, the commissioner shall deposit an

amount determined by the General Appropriations Act to the credit

of the educator excellence fund in the general revenue fund.

Each state fiscal year, the agency shall use funds in the

educator excellence fund to provide a qualifying school district

a grant in an amount determined by:

(1) dividing the amount of money available for distribution in

the educator excellence fund by the total number of students in

average daily attendance in qualifying districts for that fiscal

year; and

(2) multiplying the amount determined under Subdivision (1) by

the number of students in average daily attendance in the

district.

(d) Notwithstanding Subsection (a), the agency may use funds in

the educator excellence fund as necessary to conduct or contract

with another entity to conduct the evaluation required under

Section 21.706. This subsection expires June 1, 2011.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 4.08, eff. May 31, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 11, eff. September 1, 2009.

Sec. 21.704. LOCAL AWARDS PLANS. (a) A district-level

committee for a school district that intends to participate in

the program, such as the district-level planning and

decision-making committee established under Subchapter F, Chapter

11, shall develop a local awards plan for the district. The

local awards plan may provide for all campuses in the district to

participate in the program or only certain campuses selected by

the district-level committee. A majority of classroom teachers

assigned to a campus that is selected by the district-level

committee to participate in the program must approve

participation to be included in the local awards plan.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1328, Sec.

105(a)(2), eff. September 1, 2009.

(c) A school district shall submit a local awards plan to the

agency for approval. The plan must be submitted together with

evidence of significant teacher involvement in the development of

the plan.

(c-1) A local awards plan must provide for teachers and

principals eligible to receive awards under the plan to be

notified of the specific criteria and any formulas on which the

awards will be based before the beginning of the period on which

the awards will be based.

(d) The agency may approve only a local awards plan that meets

program guidelines adopted by the commissioner under Section

21.702 and that satisfies this section and Section 21.705.

(e) The agency shall make model local awards plans available to

school districts that wish to participate in the program.

(f) A school district whose local awards plan is approved by the

agency to receive a program grant under this subchapter may renew

the plan for three consecutive school years without resubmitting

the plan to the agency for approval. A school district may amend

a local awards plan for approval by the agency for each school

year the district receives a program grant.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 4.08, eff. May 31, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 12, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 105(a)(2), eff. September 1, 2009.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

1262, Sec. 1

For text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 13, see other Sec. 21.705.

Sec. 21.705. AWARD PAYMENTS. A school district must use at

least 60 percent of grant funds awarded to the district under

this subchapter to directly award classroom teachers who

effectively improve student achievement as determined by

meaningful, objective measures. The remaining funds must be used

only to:

(1) provide stipends to effective mentors or teacher coaches;

(2) provide stipends to classroom teachers who are certified in

a subject that is designated by the commissioner as commonly

experiencing a critical shortage of teachers;

(3) provide stipends to classroom teachers who are certified

under Subchapter B in the main subject area in which they teach;

(4) provide stipends to classroom teachers with proven records

of success for improving student performance who are assigned to

campuses at which the district has experienced difficulty

assigning or retaining teachers;

(5) provide stipends to classroom teachers who hold postgraduate

degrees;

(6) provide stipends to classroom teachers who hold advanced

certification from an organization that certifies at least 2,500

teachers in the United States each year based on the teachers'

satisfaction, through study, expert evaluation, self-assessment,

and peer review, of high and rigorous standards for accomplished

teaching;

(7) provide awards to principals who effectively increase

student performance as determined by objective measures;

(8) provide awards to other campus employees who demonstrate

excellence; or

(9) implement the components of a Teacher Advancement Program

(TAP), including:

(A) an instructionally focused accountability system; and

(B) the adjustment of teaching schedules to permit ongoing

applied professional growth.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 4.08, eff. May 31, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1262, Sec. 1, eff. June 19, 2009.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 13

For text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

1262, Sec. 1, see other Sec. 21.705.

Sec. 21.705. AWARD PAYMENTS. A school district must use at

least 60 percent of grant funds awarded to the district under

this subchapter to directly award classroom teachers and

principals who effectively improve student achievement as

determined by meaningful, objective measures. The remaining

funds must be used only to:

(1) provide teacher induction and mentoring support, including

stipends to effective mentors or teacher coaches;

(2) provide stipends to classroom teachers who are certified in

a subject that is designated by the commissioner as commonly

experiencing a critical shortage of teachers;

(3) provide stipends to classroom teachers who are certified

under Subchapter B in the main subject area in which they teach;

(4) provide stipends to recruit and retain classroom teachers

and principals with proven records of success for improving

student performance who are assigned to campuses at which the

district has experienced difficulty assigning or retaining

teachers;

(5) provide awards to other campus employees who demonstrate

excellence;

(6) implement the components of a Teacher Advancement Program

(TAP), including:

(A) an instructionally focused accountability system; and

(B) the adjustment of teaching schedules to permit ongoing

applied professional growth; or

(7) provide funding for previously developed incentive programs.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 4.08, eff. May 31, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1262, Sec. 1, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 13, eff. September 1, 2009.

For expiration of this section, see Subsec. (c).

Sec. 21.706. EVALUATION OF AWARDS FOR STUDENT ACHIEVEMENT AND

EDUCATION EXCELLENCE AWARDS PROGRAMS. (a) Using funds from the

educator excellence fund created under Section 21.703, the agency

shall conduct or contract with another entity to conduct a

comprehensive evaluation of the program. The evaluation must

include:

(1) a descriptive analysis of the design and implementation of

the program at participating campuses or school districts,

including detailed descriptions of the models and approaches used

by the campuses or districts in distributing incentive awards to

classroom teachers;

(2) detailed information regarding the distribution of incentive

awards to classroom teachers under the program, including the

measurements used by the campuses or districts in determining the

amounts of incentive awards to distribute to classroom teachers;

(3) a comprehensive, quantitative analysis of the impact of the

program at participating campuses or districts, including the

impact of the various incentive award distribution models used by

the campuses or districts on key outcomes in the program; and

(4) a summary of the approaches used by participating campuses

or districts in distributing grant funds that are not

specifically designated for distribution as incentive awards for

classroom teachers and an assessment of whether those funds are

used effectively by the participating campuses or districts.

(b) Not later than December 1, 2008, the agency shall prepare

and deliver to each member of the legislature a report describing

the interim results of the evaluation conducted in accordance

with this section. Not later than December 1, 2010, the agency

shall prepare and deliver to each member of the legislature a

report describing the final results of the evaluation.

(c) This section expires June 1, 2011.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 4.08, eff. May 31, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 14, eff. September 1, 2009.

Sec. 21.707. RULES. The commissioner shall adopt rules

necessary to administer this subchapter.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 4.08, eff. May 31, 2006.



CHAPTER 22. SCHOOL DISTRICT EMPLOYEES AND VOLUNTEERS

EDUCATION CODE

TITLE 2. PUBLIC EDUCATION

SUBTITLE D. EDUCATORS AND SCHOOL DISTRICT EMPLOYEES AND

VOLUNTEERS

CHAPTER 22. SCHOOL DISTRICT EMPLOYEES AND VOLUNTEERS

SUBCHAPTER A. RIGHTS, DUTIES, AND BENEFITS

Sec. 22.001. SALARY DEDUCTIONS FOR PROFESSIONAL DUES. (a) A

school district employee is entitled to have an amount deducted

from the employee's salary for membership fees or dues to a

professional organization. The employee must:

(1) file with the district a signed written request identifying

the organization and specifying the number of pay periods per

year the deductions are to be made; and

(2) inform the district of the total amount of the fees and dues

for each year or have the organization notify the district of the

amount.

(b) The district shall deduct the total amount of the fees or

dues for a year in equal amounts per pay period for the number of

periods specified by the employee. The deductions shall be made

until the employee requests in writing that the deductions be

discontinued.

(c) The school district may charge an administrative fee for

making the deduction. A fee imposed for making a salary deduction

under this section may not exceed either the actual

administrative cost of making the deduction or the lowest fee the

district charges for similar salary deductions, whichever is

less.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 22.002. ASSIGNMENT, TRANSFER, OR PLEDGE OF COMPENSATION.

(a) In this section, "school employee" means any person employed

by a school district in an executive, administrative, or clerical

capacity or as a superintendent, principal, teacher, or

instructor.

(b) Any school employee's assignment, pledge, or transfer, as

security for indebtedness, of any interest in or part of the

employee's salary or wages then due or that may become due under

an existing contract of employment is enforceable only:

(1) if, before or at the time of execution, delivery, or

acceptance of an assignment, pledge, or transfer, written

approval is obtained in accordance with the policy of the

employing school district; and

(2) to the extent that the indebtedness it secures is a valid

and enforceable obligation.

(c) A school district shall honor an assignment, pledge, or

transfer fulfilling the conditions of Subsection (b) without

incurring any liability to the school employee executing the

assignment, pledge, or transfer. Payment to any assignee,

pledgee, or transferee in accordance with the terms of the

instrument constitutes payment to or for the account of the

assignor, pledgor, or transferor. An assignment, pledge, or

transfer is enforceable only to the extent of salary due or that

may become due during continuation of the assignor's employment

as a school employee.

(d) Venue for any suit against the employer of a school employee

to enforce an assignment, pledge, or transfer of salary is in the

county where the employing school is located.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 22.003. MINIMUM PERSONAL LEAVE PROGRAM. (a) A state

minimum personal leave program consisting of five days per year

personal leave with no limit on accumulation and transferable

among districts shall be provided for school district employees.

School districts may provide additional personal leave beyond

this minimum. The board of trustees of a school district may

adopt a policy governing an employee's use of personal leave

granted under this subsection, except that the policy may not

restrict:

(1) the purposes for which the leave may be used; or

(2) the order in which an employee may use the state minimum

personal leave and any additional personal leave provided by the

school district.

(b) In addition to all other days of leave provided by this

section or by the school district, an employee of a school

district who is physically assaulted during the performance of

the employee's regular duties is entitled to the number of days

of leave necessary to recuperate from all physical injuries

sustained as a result of the assault. At the request of an

employee, the school district must immediately assign an employee

to assault leave and, on investigation of the claim, may change

the assault leave status and charge the leave against the

employee's accrued personal leave or against an employee's pay if

insufficient accrued personal leave is available. Days of leave

taken under this subsection may not be deducted from accrued

personal leave. The period provided by this subsection may not

extend more than two years beyond the date of the assault.

Notwithstanding any other law, assault leave policy benefits due

to an employee shall be coordinated with temporary income

benefits due from workers' compensation so that the employee's

total compensation from temporary income benefits and assault

leave policy benefits equals 100 percent of the employee's weekly

rate of pay.

(c) For purposes of Subsection (b), an employee of a school

district is physically assaulted if the person engaging in the

conduct causing injury to the employee:

(1) could be prosecuted for assault; or

(2) could not be prosecuted for assault only because the

person's age or mental capacity makes the person a nonresponsible

person for purposes of criminal liability.

(c-1) Any informational handbook a school district provides to

employees in an electronic or paper form or makes available by

posting on the district website must include notification of an

employee's rights under Subsection (b) in the relevant section of

the handbook. Any form used by a school district through which

an employee may request leave under this section must include

assault leave under Subsection (b) as an option.

(d) A school district employee with available personal leave

under this section is entitled to use the leave for compensation

during a term of active military service. This subsection applies

to any personal or sick leave available under former law or

provided by local policy of a school district, including a

home-rule school district.

(e) A school district, including a home-rule school district,

may adopt a policy providing for the paid leave of absence of

employees taking leave for active military service as part of the

consideration of employment by the district.

(f) A public school employee who retains any sick leave

accumulated under former Section 13.904(a), as that section

existed on January 1, 1995, is entitled to use the sick leave

provided under that section or the personal leave provided under

Subsection (a) in any order to the extent that the leave the

employee uses is appropriate to the purpose of the leave.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 936, Sec. 1, eff. June

18, 1997; Acts 2001, 77th Leg., ch. 1015, Sec. 1, eff. June 15,

2001; Acts 2003, 78th Leg., ch. 971, Sec. 2, eff. June 20, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

19, Sec. 1, eff. May 12, 2009.

Acts 2009, 81st Leg., R.S., Ch.

379, Sec. 1, eff. June 19, 2009.

Sec. 22.004. GROUP HEALTH BENEFITS FOR SCHOOL EMPLOYEES. (a) A

district shall participate in the uniform group coverage program

established under Chapter 1579, Insurance Code, as provided by

Subchapter D of that chapter.

(b) A district that does not participate in the program

described by Subsection (a) shall make available to its employees

group health coverage provided by a risk pool established by one

or more school districts under Chapter 172, Local Government

Code, or under a policy of insurance or group contract issued by

an insurer, a company subject to Chapter 842, Insurance Code, or

a health maintenance organization under Chapter 843, Insurance

Code. The coverage must meet the substantive coverage

requirements of Chapter 1251, Subchapter A, Chapter 1364, and

Subchapter A, Chapter 1366, Insurance Code, and any other law

applicable to group health insurance policies or contracts issued

in this state. The coverage must include major medical treatment

but may exclude experimental procedures. In this subsection,

"major medical treatment" means a medical, surgical, or

diagnostic procedure for illness or injury. The coverage may

include managed care or preventive care and must be comparable to

the basic health coverage provided under Chapter 1551, Insurance

Code. The board of trustees of the Teacher Retirement System of

Texas shall adopt rules to determine whether a school district's

group health coverage is comparable to the basic health coverage

specified by this subsection. The rules must provide for

consideration of the following factors concerning the district's

coverage in determining whether the district's coverage is

comparable to the basic health coverage specified by this

subsection:

(1) the deductible amount for service provided inside and

outside of the network;

(2) the coinsurance percentages for service provided inside and

outside of the network;

(3) the maximum amount of coinsurance payments a covered person

is required to pay;

(4) the amount of the copayment for an office visit;

(5) the schedule of benefits and the scope of coverage;

(6) the lifetime maximum benefit amount; and

(7) verification that the coverage is issued by a provider

licensed to do business in this state by the Texas Department of

Insurance or is provided by a risk pool authorized under Chapter

172, Local Government Code, or that a district is capable of

covering the assumed liabilities in the case of coverage provided

through district self-insurance.

(c) The cost of the coverage provided under the program

described by Subsection (a) shall be paid by the state, the

district, and the employees in the manner provided by Subchapter

F, Chapter 1579, Insurance Code. The cost of coverage provided

under a plan adopted under Subsection (b) shall be shared by the

employees and the district using the contributions by the state

described by Subchapter F, Chapter 1579, Insurance Code, or

Subchapter D.

(d) Each district shall report the district's compliance with

this section to the executive director of the Teacher Retirement

System of Texas not later than March 1 of each even-numbered year

in the manner required by the board of trustees of the Teacher

Retirement System of Texas. For a district that does not

participate in the program described by Subsection (a), the

report must be available for review, together with the policy or

contract for the group health coverage plan, at the central

administrative office of each campus in the district and be

posted on the district's Internet website if the district

maintains a website, must be based on the district group health

coverage plan in effect during the current plan year, and must

include:

(1) appropriate documentation of:

(A) the district's contract for group health coverage with a

provider licensed to do business in this state by the Texas

Department of Insurance or a risk pool authorized under Chapter

172, Local Government Code; or

(B) a resolution of the board of trustees of the district

authorizing a self-insurance plan for district employees and of

the district's review of district ability to cover the liability

assumed;

(2) the schedule of benefits;

(3) the premium rate sheet, including the amount paid by the

district and employee;

(4) the number of employees covered by the health coverage plan

offered by the district;

(5) information concerning the ease of completing the report, as

required by the executive director of the Teacher Retirement

System of Texas; and

(6) any other information considered appropriate by the

executive director of the Teacher Retirement System of Texas.

(e) The executive director of the Teacher Retirement System of

Texas shall submit a report to the legislature not later than

September 1 of each even-numbered year describing the status of

each district's group health coverage program based on the

information contained in the report required by Subsection (d).

The retirement system shall post the report on the Internet

website maintained by the system.

(f) A school district that does not participate in the program

described by Subsection (a) may not contract with an insurer, a

company subject to Chapter 842, Insurance Code, or a health

maintenance organization to issue a policy or contract under this

section, or with any person to assist the school district in

obtaining or managing the policy or contract unless, before the

contract is entered into, the insurer, company, organization, or

person provides the district with an audited financial statement

showing the financial condition of the insurer, company,

organization, or person.

(g) An insurer, a company subject to Chapter 842, Insurance

Code, or a health maintenance organization that issues a policy

or contract under this section and any person that assists the

school district in obtaining or managing the policy or contract

for compensation shall provide an annual audited financial

statement to the school district showing the financial condition

of the insurer, company, organization, or person.

(h) An audited financial statement provided under this section

must be made in accordance with rules adopted by the commissioner

of insurance or with generally accepted accounting principles, as

applicable.

(i) Notwithstanding any other provision of this section, a

district participating in the uniform group coverage program

established under Chapter 1579, Insurance Code, may not make

group health coverage available to its employees under this

section after the date on which the program of coverages provided

under Chapter 1579, Insurance Code, is implemented.

(j) This section does not preclude a district that is

participating in the uniform group coverage program established

under Chapter 1579, Insurance Code, from entering into contracts

to provide optional insurance coverages for the employees of the

district.

(k) Notwithstanding any other law, an employee of a district

participating in the uniform group coverage program under

Subsection (a) or providing group health coverage under

Subsection (b) whose resignation is effective after the last day

of an instructional year is entitled to participate or be

enrolled in the uniform group coverage plan or the group health

coverage through the first anniversary of the date participation

in or coverage under the uniform group coverage plan or the group

health coverage was first made available to district employees

for the last instructional year in which the employee was

employed by the district.

(l) If an employee's resignation is effective after the last day

of an instructional year, the district may not diminish or

eliminate the amount of a contribution available to the employee

under Chapter 1581, Insurance Code, before the last date on which

the employee is entitled to participation or enrollment under

Subsection (k).

(m) Notwithstanding any other law, group health benefit coverage

provided by or offered through a district to district employees

under any law is subject to the requirements of Sections

1501.102-1501.105, Insurance Code. This section applies to all

group health benefit coverage provided by or offered through a

district to district employees, including:

(1) a standard health benefit plan issued under Chapter 1507,

Insurance Code; and

(2) health and accident coverage provided through a risk pool

established under Chapter 172, Local Government Code.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1416, Sec. 37, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1540, Sec. 28, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1187, Sec. 3.18, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 785, Sec. 56, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.511, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

386, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

728, Sec. 11.108, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

899, Sec. 18.01, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1359, Sec. 4, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

108, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1230, Sec. 14, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

103, Sec. 1, eff. September 1, 2009.

Sec. 22.005. HEALTH CARE PLAN AND FUND. (a) The board of

trustees of a school district may establish a health care plan

for employees of the district and dependents of employees.

(b) In implementing the health care plan, the board shall

establish a fund to pay, as authorized under the plan, all or

part of the actual costs for hospital, surgical, medical, dental,

or related health care incurred by employees of the district or

any dependent whose participation in the program is being

supported by deductions from the salary of an employee. Under the

plan, the fund also may be used to pay the costs of administering

the fund. The fund consists of money contributed by the school

district and money deducted from salaries of employees for

dependent or employee coverage. Money for the fund may not be

deducted from the salary of a school district employee unless the

employee authorizes the deduction in writing. The plan shall

attempt to protect the school district against unanticipated

catastrophic individual loss, or unexpectedly large aggregate

loss, by securing individual stop-loss coverage, or aggregate

stop-loss coverage, or both, from a commercial insurer.

(c) The board may amend or cancel the district's health care

plan at any regular or special meeting of the board. If the plan

is canceled, any valid claim against the fund for payment of

health care costs resulting from illness or injury occurring

during the time the plan was in effect shall be paid out of the

fund. If the fund is insufficient to pay the claim, the costs

shall be paid out of other available school district funds.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 22.006. DISCRIMINATION BASED ON JURY SERVICE PROHIBITED.

(a) A school district may not discharge, discipline, reduce the

salary of, or otherwise penalize or discriminate against a school

district employee because of the employee's compliance with a

summons to appear as a juror.

(b) For each regularly scheduled workday on which a nonsalaried

employee serves in any phase of jury service, a school district

shall pay the employee the employee's normal daily compensation.

(c) An employee's accumulated personal leave may not be reduced

because of the employee's service in compliance with a summons to

appear as a juror.

Added by Acts 1999, 76th Leg., ch. 656, Sec. 1, eff. Aug. 30,

1999.

Sec. 22.007. INCENTIVES FOR EARLY RETIREMENT. A district may

not offer or provide a financial or other incentive to an

employee of the district to encourage the employee to retire from

the Teacher Retirement System of Texas.

Added by Acts 2005, 79th Leg., Ch.

1359, Sec. 5, eff. September 1, 2005.

SUBCHAPTER B. CIVIL IMMUNITY

Sec. 22.051. DEFINITION; OTHER IMMUNITY. (a) In this

subchapter, "professional employee of a school district"

includes:

(1) a superintendent, principal, teacher, including a substitute

teacher, supervisor, social worker, counselor, nurse, and

teacher's aide employed by a school district;

(2) a teacher employed by a company that contracts with a school

district to provide the teacher's services to the district;

(3) a student in an education preparation program participating

in a field experience or internship;

(4) a school bus driver certified in accordance with standards

and qualifications adopted by the Department of Public Safety of

the State of Texas;

(5) a member of the board of trustees of an independent school

district; and

(6) any other person employed by a school district whose

employment requires certification and the exercise of discretion.

(b) The statutory immunity provided by this subchapter is in

addition to and does not preempt the common law doctrine of

official and governmental immunity.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 15.01, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1197, Sec. 1, eff. Sept. 1, 2003.

Sec. 22.0511. IMMUNITY FROM LIABILITY. (a) A professional

employee of a school district is not personally liable for any

act that is incident to or within the scope of the duties of the

employee's position of employment and that involves the exercise

of judgment or discretion on the part of the employee, except in

circumstances in which a professional employee uses excessive

force in the discipline of students or negligence resulting in

bodily injury to students.

(b) This section does not apply to the operation, use, or

maintenance of any motor vehicle.

(c) In addition to the immunity provided under this section and

under other provisions of state law, an individual is entitled to

any immunity and any other protections afforded under the Paul D.

Coverdell Teacher Protection Act of 2001 (20 U.S.C. Section 6731

et seq.), as amended. Nothing in this subsection shall be

construed to limit or abridge any immunity or protection afforded

an individual under state law. For purposes of this subsection,

"individual" includes a person who provides services to private

schools, to the extent provided by federal law.

(d) A school district may not by policy, contract, or

administrative directive:

(1) require a district employee to waive immunity from liability

for an act for which the employee is immune from liability under

this section; or

(2) require a district employee who acts in good faith to pay

for or replace property belonging to a student or other person

that is or was in the possession of the employee because of an

act that is incident to or within the scope of the duties of the

employee's position of employment.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Renumbered from Sec. 22.051 and amended by Acts 2003, 78th

Leg., ch. 204, Sec. 15.01, eff. Sept. 1, 2003; Acts 2003, 78th

Leg., ch. 1197, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

116, Sec. 1, eff. May 17, 2007.

Sec. 22.0512. IMMUNITY FROM DISCIPLINARY PROCEEDINGS FOR

PROFESSIONAL EMPLOYEES. (a) A professional employee of a school

district may not be subject to disciplinary proceedings for the

employee's use of physical force against a student to the extent

justified under Section 9.62, Penal Code.

(b) In this section, "disciplinary proceeding" means:

(1) an action brought by the school district employing a

professional employee of a school district to discharge or

suspend the employee or terminate or not renew the employee's

term contract; or

(2) an action brought by the State Board for Educator

Certification to enforce the educator's code of ethics adopted

under Section 21.041(b)(8).

(c) This section does not prohibit a school district from:

(1) enforcing a policy relating to corporal punishment; or

(2) notwithstanding Subsection (a), bringing a disciplinary

proceeding against a professional employee of the district who

violates the district policy relating to corporal punishment.

Added by Acts 2003, 78th Leg., ch. 1197, Sec. 1, eff. Sept. 1,

2003.

Sec. 22.0513. NOTICE OF CLAIM. (a) Not later than the 90th day

before the date a person files a suit against a professional

employee of a school district, the person must give written

notice to the employee of the claim, reasonably describing the

incident from which the claim arose.

(b) A professional employee of a school district against whom a

suit is pending who does not receive written notice, as required

by Subsection (a), may file a plea in abatement not later than

the 30th day after the date the person files an original answer

in the court in which the suit is pending.

(c) The court shall abate the suit if the court, after a

hearing, finds that the person is entitled to an abatement

because notice was not provided as required by this section.

(d) An abatement under Subsection (c) continues until the 90th

day after the date that written notice is given to the

professional employee of a school district as provided by

Subsection (a).

Added by Acts 2003, 78th Leg., ch. 204, Sec. 15.01, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1197, Sec. 1, eff. Sept. 1, 2003.

Sec. 22.0514. EXHAUSTION OF REMEDIES. A person may not file

suit against a professional employee of a school district unless

the person has exhausted the remedies provided by the school

district for resolving the complaint.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 15.01, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1197, Sec. 1, eff. Sept. 1, 2003.

Sec. 22.0515. LIMITATION ON DAMAGES. The liability of a

professional employee of a school district or of an individual

that is entitled to any immunity and other protections afforded

under the Paul D. Coverdell Teacher Protection Act of 2001 (20

U.S.C. Section 6731 et seq.), as amended, for an act incident to

or within the scope of duties of the employee's position of

employment may not exceed $100,000. The limitation on liability

provided by this subsection does not apply to any attorney's fees

or court costs that may be awarded against the professional

employee under Section 22.0517.

Added by Acts 2003, 78th Leg., ch. 1197, Sec. 1, eff. Sept. 1,

2003.

Sec. 22.0516. ALTERNATIVE DISPUTE RESOLUTION. A court in which

a judicial proceeding is being brought against a professional

employee of a school district may refer the case to an

alternative dispute resolution procedure as described by Chapter

154, Civil Practice and Remedies Code.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 15.01, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1197, Sec. 1, eff. Sept. 1, 2003.

Sec. 22.0517. RECOVERY OF ATTORNEY'S FEES IN ACTION AGAINST

PROFESSIONAL EMPLOYEE. In an action against a professional

employee of a school district involving an act that is incidental

to or within the scope of duties of the employee's position of

employment and brought against the employee in the employee's

individual capacity, the employee is entitled to recover

attorney's fees and court costs from the plaintiff if the

employee is found immune from liability under this subchapter.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 15.01, eff. Sept. 1,

2003; Acts 2003, 78th Leg. ch. 1197, Sec. 1, eff. Sept. 1, 2003.

Sec. 22.052. ADMINISTRATION OF MEDICATION BY SCHOOL DISTRICT

EMPLOYEES OR VOLUNTEER PROFESSIONALS; IMMUNITY FROM LIABILITY.

(a) On the adoption of policies concerning the administration of

medication to students by school district employees, the school

district, its board of trustees, and its employees are immune

from civil liability from damages or injuries resulting from the

administration of medication to a student if:

(1) the school district has received a written request to

administer the medication from the parent, legal guardian, or

other person having legal control of the student; and

(2) when administering prescription medication, the medication

is administered either:

(A) from a container that appears to be:

(i) the original container; and

(ii) properly labeled; or

(B) from a properly labeled unit dosage container filled by a

registered nurse or another qualified district employee, as

determined by district policy, from a container described by

Paragraph (A).

(b) The board of trustees may allow a licensed physician or

registered nurse who provides volunteer services to the school

district and for whom the district provides liability insurance

to administer to a student:

(1) nonprescription medication; or

(2) medication currently prescribed for the student by the

student's personal physician.

(c) This section may not be construed as granting immunity from

civil liability for injuries resulting from gross negligence.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 1197, Sec. 2, eff.

Sept. 1, 2003.

Sec. 22.053. SCHOOL DISTRICT VOLUNTEERS. (a) A volunteer who

is serving as a direct service volunteer of a school district is

immune from civil liability to the same extent as a professional

employee of a school district under Section 22.0511.

(b) In this section, "volunteer" means a person providing

services for or on behalf of a school district, on the premises

of the district or at a school-sponsored or school-related

activity on or off school property, who does not receive

compensation in excess of reimbursement for expenses.

(c) This section does not limit the liability of a person for

intentional misconduct or gross negligence.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 204, Sec. 15.02, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1197, Sec. 3, eff. Sept.

1, 2003.

Sec. 22.054. LIABILITY OF CERTAIN INSTITUTIONS OF HIGHER

EDUCATION. (a) A private or independent institution of higher

education is not liable for damages arising from an act or

omission of a person associated with the institution, including

an employee or student, arising in the course and scope of that

person's activities as a volunteer in a primary or secondary

school.

(b) A school district may agree to provide or pay for attorney

services for the defense of a private or independent institution

of higher education if:

(1) the institution is assisting in the provision of volunteer

services to primary or secondary schools in the district;

(2) a claim for damages is brought against the institution in

relation to those services; and

(3) the board of trustees of the school district reasonably

believes that the institution is not liable for the claim under

Subsection (a).

(c) In this section:

(1) "Private or independent institution of higher education" has

the meaning assigned by Section 61.003.

(2) "Volunteer" means a person rendering services for or on

behalf of a public school who does not receive compensation from

the district in excess of reimbursement for expenses. The person

may receive compensation from a person other than the district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 22.055. FRIVOLOUS SUIT AGAINST EMPLOYEE. A court may award

costs and reasonable attorney's fees to a school district

employee acting under color of employment to the same extent that

a court may award costs and attorney's fees to a school district

or school district officer under Section 11.161.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER C. CRIMINAL HISTORY RECORDS

Sec. 22.081. DEFINITIONS. In this subchapter:

(1) "Department" means the Department of Public Safety.

(2) "National criminal history record information" means

criminal history record information obtained from the department

under Subchapter F, Chapter 411, Government Code, and from the

Federal Bureau of Investigation under Section 411.087, Government

Code.

(3) "Private school" means a school that:

(A) offers a course of instruction for students in one or more

grades from prekindergarten through grade 12; and

(B) is not operated by a governmental entity.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1372, Sec. 6, eff. June 15, 2007.

Sec. 22.082. ACCESS TO CRIMINAL HISTORY RECORDS BY STATE BOARD

FOR EDUCATOR CERTIFICATION. The State Board for Educator

Certification shall subscribe to the criminal history

clearinghouse as provided by Section 411.0845, Government Code,

and may obtain from any law enforcement or criminal justice

agency all criminal history record information and all records

contained in any closed criminal investigation file that relate

to a specific applicant for or holder of a certificate issued

under Subchapter B, Chapter 21.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1372, Sec. 6, eff. June 15, 2007.

Sec. 22.083. ACCESS TO CRIMINAL HISTORY RECORDS OF EMPLOYEES BY

LOCAL AND REGIONAL EDUCATION AUTHORITIES. (a) A school

district, open-enrollment charter school, or shared services

arrangement shall obtain criminal history record information that

relates to a person who is not subject to a national criminal

history record information review under this subchapter and who

is an employee of:

(1) the district or school; or

(2) a shared services arrangement, if the employee's duties are

performed on school property or at another location where

students are regularly present.

(a-1) A school district, open-enrollment charter school, or

shared services arrangement may obtain the criminal history

record information from:

(1) the department;

(2) a law enforcement or criminal justice agency; or

(3) a private entity that is a consumer reporting agency

governed by the Fair Credit Reporting Act (15 U.S.C. Section 1681

et seq.).

(a-2) A shared services arrangement may obtain from any law

enforcement or criminal justice agency all criminal history

record information that relates to a person who is not subject to

Subsection (a) and whom the shared services arrangement intends

to employ in any capacity.

(b) A private school or regional education service center may

obtain from any law enforcement or criminal justice agency all

criminal history record information that relates to:

(1) a person whom the school or service center intends to employ

in any capacity; or

(2) an employee of or applicant for employment by a person that

contracts with the school or service center to provide services,

if:

(A) the employee or applicant has or will have continuing duties

related to the contracted services; and

(B) the employee or applicant has or will have direct contact

with students.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1372, Sec. 27,

eff. June 15, 2007.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1372, Sec. 27,

eff. June 15, 2007.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1504, Sec. 20, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1372, Sec. 7, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1372, Sec. 8, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1372, Sec. 27, eff. June 15, 2007.

Sec. 22.0831. NATIONAL CRIMINAL HISTORY RECORD INFORMATION

REVIEW OF CERTIFIED EDUCATORS. (a) In this section, "board"

means the State Board for Educator Certification.

(b) This section applies to a person who is an applicant for or

holder of a certificate under Subchapter B, Chapter 21, and who

is employed by or is an applicant for employment by a school

district, open-enrollment charter school, or shared services

arrangement.

(c) The board shall review the national criminal history record

information of a person who has not previously submitted

fingerprints to the department or been subject to a national

criminal history record information review.

(d) The board shall place an educator's certificate on inactive

status for failure to comply with a deadline for submitting

information required under this section.

(e) The board may allow a person who is applying for a

certificate under Subchapter B, Chapter 21, and who currently

resides in another state to submit the person's fingerprints and

other required information in a manner that does not impose an

undue hardship on the person.

(f) The board may propose rules to implement this section,

including rules establishing:

(1) deadlines for a person to submit fingerprints and

photographs in compliance with this section; and

(2) sanctions for a person's failure to comply with the

requirements of this section, including suspension or revocation

of a certificate or refusal to issue a certificate.

(g) The board by rule shall establish a schedule for obtaining

and reviewing the information a certified educator must provide

the board under this section. Not later than September 1, 2011,

the board must obtain all national criminal history record

information on all certified educators. This subsection expires

October 1, 2011.

Added by Acts 2007, 80th Leg., R.S., Ch.

1372, Sec. 9, eff. June 15, 2007.

Sec. 22.0832. NATIONAL CRIMINAL HISTORY RECORD INFORMATION

REVIEW OF CERTAIN OPEN-ENROLLMENT CHARTER SCHOOL EMPLOYEES. (a)

The agency shall review the national criminal history record

information of an employee of an open-enrollment charter school

to whom Section 12.1059 applies in the same manner as the State

Board for Educator Certification reviews certified educators

under Section 22.0831. If the agency determines that, based on

information contained in an employee's criminal history record

information, the employee would not be eligible for educator

certification under Subchapter B, Chapter 21, the agency shall

notify the open-enrollment charter school in writing that the

person may not be employed by the school or serve in a capacity

described by Section 12.1059.

(b) An open-enrollment charter school must provide the agency

with any information requested by the agency to enable the agency

to complete a review under Subsection (a). Failure of an

open-enrollment charter school to provide information under this

subsection is a material violation of the school's charter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1372, Sec. 9, eff. June 15, 2007.

Sec. 22.0833. NATIONAL CRIMINAL HISTORY RECORD INFORMATION

REVIEW OF NONCERTIFIED EMPLOYEES. (a) This section applies to a

person who is not an applicant for or holder of a certificate

under Subchapter B, Chapter 21, and who on or after January 1,

2008, is offered employment by:

(1) a school district or open-enrollment charter school; or

(2) a shared services arrangement, if the employee's or

applicant's duties are or will be performed on school property or

at another location where students are regularly present.

(b) A person to whom this section applies must submit to a

national criminal history record information review under this

section before being employed or serving in a capacity described

by Subsection (a).

(c) Before or immediately after employing or securing the

services of a person to whom this section applies, a school

district, open-enrollment charter school, or shared services

arrangement shall send or ensure that the person sends to the

department information that is required by the department for

obtaining national criminal history record information, which may

include fingerprints and photographs.

(d) The department shall obtain the person's national criminal

history record information and report the results through the

criminal history clearinghouse as provided by Section 411.0845,

Government Code.

(e) Each school district, open-enrollment charter school, and

shared services arrangement shall obtain all criminal history

record information that relates to a person to whom this section

applies through the criminal history clearinghouse as provided by

Section 411.0845, Government Code, and shall subscribe to the

criminal history record information of the person.

(f) The school district, open-enrollment charter school, or

shared services arrangement may require a person to pay any fees

related to obtaining criminal history record information under

this section.

(g) A school district, open-enrollment charter school, or shared

services arrangement shall provide the agency with the name of a

person to whom this section applies. The agency shall obtain all

criminal history record information of the person through the

criminal history clearinghouse as provided by Section 411.0845,

Government Code. The agency shall examine the criminal history

record information of the person and notify the district, school,

or shared services arrangement if the person may not be hired or

must be discharged as provided by Section 22.085.

(h) The agency, the State Board for Educator Certification,

school districts, open-enrollment charter schools, and shared

services arrangements may coordinate as necessary to ensure that

criminal history reviews authorized or required under this

subchapter are not unnecessarily duplicated.

(i) The department in coordination with the commissioner may

adopt rules necessary to implement this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1372, Sec. 9, eff. June 15, 2007.

Sec. 22.0834. CRIMINAL HISTORY RECORD INFORMATION REVIEW OF

CERTAIN CONTRACT EMPLOYEES. (a) This subsection applies to a

person who is not an applicant for or holder of a certificate

under Subchapter B, Chapter 21, and who on or after January 1,

2008, is offered employment by an entity that contracts with a

school district, open-enrollment charter school, or shared

services arrangement to provide services, if:

(1) the employee or applicant has or will have continuing duties

related to the contracted services; and

(2) the employee or applicant has or will have direct contact

with students.

(b) A person to whom Subsection (a) applies must submit to a

national criminal history record information review under this

section before being employed or serving in a capacity described

by that subsection.

(c) Before or immediately after employing or securing the

services of a person to whom Subsection (a) applies, the entity

contracting with a school district, open-enrollment charter

school, or shared services arrangement shall send or ensure that

the person sends to the department information that is required

by the department for obtaining national criminal history record

information, which may include fingerprints and photographs. The

department shall obtain the person's national criminal history

record information and report the results through the criminal

history clearinghouse as provided by Section 411.0845, Government

Code.

(d) An entity contracting with a school district,

open-enrollment charter school, or shared services arrangement

shall obtain all criminal history record information that relates

to a person to whom Subsection (a) applies through the criminal

history clearinghouse as provided by Section 411.0845, Government

Code. The entity shall certify to the school district that the

entity has received all criminal history record information

relating to a person to whom Subsection (a) applies.

(e) A school district, open-enrollment charter school, or shared

services arrangement may obtain the criminal history record

information of a person to whom this section applies through the

criminal history clearinghouse as provided by Section 411.0845,

Government Code.

(f) In the event of an emergency, a school district may allow a

person to whom Subsection (a) or (g) applies to enter school

district property if the person is accompanied by a district

employee. A school district may adopt rules regarding an

emergency situation under this subsection.

(g) An entity that contracts with a school district,

open-enrollment charter school, or shared services arrangement to

provide services shall obtain from any law enforcement or

criminal justice agency or a private entity that is a consumer

reporting agency governed by the Fair Credit Reporting Act (15

U.S.C. Section 1681 et seq.), all criminal history record

information that relates to an employee of the entity who is

employed before January 1, 2008, and who is not subject to a

national criminal history record information review under

Subsection (b) if:

(1) the employee has continuing duties related to the contracted

services; and

(2) the employee has direct contact with students.

(h) A school district, open-enrollment charter school, or shared

services arrangement may obtain from any law enforcement or

criminal justice agency all criminal history record information

that relates to a person to whom Subsection (g) applies.

(i) An entity shall certify to a school district that it has

received all criminal history record information required by

Subsection (g).

(j) The commissioner may adopt rules as necessary to implement

this section.

(k) The requirements of this section apply to an entity that

contracts directly with a school district, open-enrollment

charter school, or shared services arrangement and any

subcontractor of the entity.

(l) A contracting entity shall require that a subcontracting

entity obtain all criminal history record information that

relates to an employee to whom Subsection (a) applies. If a

contracting or subcontracting entity determines that Subsection

(a) does not apply to an employee, the contracting or

subcontracting entity shall make a reasonable effort to ensure

that the conditions or precautions that resulted in the

determination that Subsection (a) did not apply to the employee

continue to exist throughout the time that the contracted

services are provided.

(m) A contracting entity complies with the requirements of this

section if the contracting entity obtains a written statement

from each subcontracting entity certifying that the

subcontracting entity has obtained the required criminal history

record information for employees of the subcontracting entity and

the subcontracting entity has obtained certification from each of

the subcontracting entity's subcontractors.

(n) A subcontracting entity must certify to the school district,

open-enrollment charter school, or shared services arrangement

and the contracting entity that the subcontracting entity has

obtained all criminal history record information that relates to

an employee to whom Subsection (a) applies and has obtained

similar written certifications from the subcontracting entity's

subcontractors.

(o) A contracting or subcontracting entity may not permit an

employee to whom Subsection (a) applies to provide services at a

school if the employee has been convicted of a felony or

misdemeanor offense that would prevent a person from obtaining

certification as an educator under Section 21.060.

(p) In this section:

(1) "Contracting entity" means an entity that contracts directly

with a school district, open-enrollment charter school, or shared

services arrangement to provide services to the school district,

open-enrollment charter school, or shared services arrangement.

(2) "Subcontracting entity" means an entity that contracts with

another entity that is not a school district, open-enrollment

charter school, or shared services arrangement to provide

services to a school district, open-enrollment charter school, or

shared services arrangement.

Added by Acts 2007, 80th Leg., R.S., Ch.

1372, Sec. 9, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 6.11, eff. September 1, 2009.

Sec. 22.0835. ACCESS TO CRIMINAL HISTORY RECORDS OF STUDENT

TEACHERS AND VOLUNTEERS BY LOCAL AND REGIONAL EDUCATION

AUTHORITIES. (a) A school district, open-enrollment charter

school, or shared services arrangement shall obtain from the

department and may obtain from any other law enforcement or

criminal justice agency or a private entity that is a consumer

reporting agency governed by the Fair Credit Reporting Act (15

U.S.C. Section 1681 et seq.), all criminal history record

information that relates to:

(1) a person participating in an internship consisting of

student teaching to receive a teaching certificate; or

(2) a volunteer or person who has indicated, in writing, an

intention to serve as a volunteer with the district, school, or

shared services arrangement.

(b) A private school or regional education service center may

obtain from any law enforcement or criminal justice agency all

criminal history record information that relates to a person who

volunteers or has indicated, in writing, an intention to serve as

a volunteer with the school or service center.

(c) A person to whom Subsection (a) or (b) applies must provide

to the school district, open-enrollment charter school, private

school, regional education service center, or shared services

arrangement a driver's license or another form of identification

containing the person's photograph issued by an entity of the

United States government.

(d) A person to whom Subsection (a) applies may not perform any

student teaching or volunteer duties until all requirements under

Subsections (a) and (c) have been satisfied.

(e) Subsections (a) and (c) do not apply to a person who

volunteers or is applying to volunteer with a school district,

open-enrollment charter school, or shared services arrangement if

the person:

(1) is the parent, guardian, or grandparent of a child who is

enrolled in the district or school for which the person

volunteers or is applying to volunteer;

(2) will be accompanied by a school district employee while on a

school campus; or

(3) is volunteering for a single event on the school campus.

(f) A school district, open-enrollment charter school, or shared

services arrangement may obtain from any law enforcement or

criminal justice agency all criminal history record information

that relates to a person to whom Subsection (e) applies.

(g) A school district, open-enrollment charter school, private

school, regional education service center, or shared services

arrangement may require a student teacher, volunteer, or

volunteer applicant to pay any costs related to obtaining

criminal history record information under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1372, Sec. 9, eff. June 15, 2007.

Sec. 22.0836. NATIONAL CRIMINAL HISTORY RECORD INFORMATION

REVIEW OF SUBSTITUTE TEACHERS. (a) This section applies to a

person who is a substitute teacher for a school district,

open-enrollment charter school, or shared services arrangement.

(b) A person to whom this section applies must submit to a

national criminal history record information review under this

section.

(c) A school district, open-enrollment charter school, or shared

services arrangement shall send or ensure that a person to whom

this section applies sends to the department information that is

required by the department for obtaining national criminal

history record information, which may include fingerprints and

photographs.

(d) The department shall obtain the person's national criminal

history record information and report the results through the

criminal history clearinghouse as provided by Section 411.0845,

Government Code.

(e) Each school district, open-enrollment charter school, and

shared services arrangement shall obtain all criminal history

record information that relates to a person to whom this section

applies through the criminal history clearinghouse as provided by

Section 411.0845, Government Code.

(f) The school district, open-enrollment charter school, or

shared services arrangement may require a person to pay any fees

related to obtaining criminal history record information under

this section.

(g) A school district, open-enrollment charter school, or shared

services arrangement shall provide the agency with the name of a

person to whom this section applies. The agency shall obtain all

criminal history record information of the person through the

criminal history clearinghouse as provided by Section 411.0845,

Government Code. The agency shall examine the criminal history

record information and certification records of the person and

notify the district, school, or shared services arrangement if

the person:

(1) may not be hired or must be discharged as provided by

Section 22.085; or

(2) may not be employed as a substitute teacher because the

person's educator certification has been revoked or is suspended.

(h) The commissioner may adopt rules to implement this section,

including rules establishing deadlines for a school district,

open-enrollment charter school, or shared services arrangement to

require a person to whom this section applies to submit

fingerprints and photographs in compliance with this section and

the circumstances under which a person may not continue to be

employed as a substitute teacher.

(i) The agency shall establish a schedule for obtaining and

reviewing the information a school district, open-enrollment

charter school, or shared services arrangement and a substitute

teacher must provide under this section. Not later than

September 1, 2011, the agency must obtain all national criminal

history record information on all substitute teachers. This

subsection expires October 1, 2011.

(j) The department in coordination with the commissioner may

adopt rules necessary to implement this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1372, Sec. 9, eff. June 15, 2007.

Sec. 22.0837. FEE FOR NATIONAL CRIMINAL HISTORY RECORD

INFORMATION. The agency by rule shall require a person

submitting to a national criminal history record information

review under Section 22.0832, 22.0833, or 22.0836 to pay a fee

for the review in an amount not to exceed the amount of any fee

imposed on an applicant for certification under Subchapter B,

Chapter 21, for a national criminal history record information

review under Section 22.0831. The agency or the department may

require an entity authorized to collect information for a

national criminal history record information review to collect

the fee required under this section and to remit the funds

collected to the agency.

Added by Acts 2007, 80th Leg., R.S., Ch.

1372, Sec. 9, eff. June 15, 2007.

Sec. 22.08391. CONFIDENTIALITY OF INFORMATION. (a) Information

collected about a person to comply with this subchapter,

including the person's name, address, phone number, social

security number, driver's license number, other identification

number, and fingerprint records:

(1) may not be released except:

(A) to comply with this subchapter;

(B) by court order; or

(C) with the consent of the person who is the subject of the

information;

(2) is not subject to disclosure as provided by Chapter 552,

Government Code; and

(3) shall be destroyed by the requestor or any subsequent holder

of the information not later than the first anniversary of the

date the information is received.

(b) Any criminal history record information received by the

State Board for Educator Certification as provided by this

subchapter is subject to Section 411.090(b), Government Code.

(c) Any criminal history record information received by the

agency as provided by this subchapter is subject to Section

411.0901(b), Government Code.

(d) Any criminal history record information received by a school

district, charter school, private school, regional education

service center, commercial transportation company, or education

shared services arrangement or an entity that contracts to

provide services to a school district, charter school, or shared

services arrangement as provided by this subchapter is subject to

Section 411.097(d), Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 9A.05, eff. September 1, 2009.

Sec. 22.084. ACCESS TO CRIMINAL HISTORY RECORDS OF SCHOOL BUS

DRIVERS, BUS MONITORS, AND BUS AIDES. (a) Except as provided by

Subsections (c) and (d), a school district, open-enrollment

charter school, private school, regional education service

center, or shared services arrangement that contracts with a

person for transportation services shall obtain from any law

enforcement or criminal justice agency all criminal history

record information that relates to:

(1) a person employed by the person as a bus driver; or

(2) a person the person intends to employ as a bus driver.

(b) Except as provided by Subsections (c) and (d), a person that

contracts with a school district, open-enrollment charter school,

private school, regional education service center, or shared

services arrangement to provide transportation services shall

submit to the district, school, service center, or shared

services arrangement the name and other identification data

required to obtain criminal history record information of each

person described by Subsection (a). If the district, school,

service center, or shared services arrangement obtains

information that a person described by Subsection (a) has been

convicted of a felony or a misdemeanor involving moral turpitude,

the district, school, service center, or shared services

arrangement shall inform the chief personnel officer of the

person with whom the district, school, service center, or shared

services arrangement has contracted, and the person may not

employ that person to drive a bus on which students are

transported without the permission of the board of trustees of

the district or service center, the governing body of the

open-enrollment charter school, or the chief executive officer of

the private school or shared services arrangement.

(c) A commercial transportation company that contracts with a

school district, open-enrollment charter school, private school,

regional education service center, or shared services arrangement

to provide transportation services may obtain from any law

enforcement or criminal justice agency all criminal history

record information that relates to:

(1) a person employed by the commercial transportation company

as a bus driver, bus monitor, or bus aide; or

(2) a person the commercial transportation company intends to

employ as a bus driver, bus monitor, or bus aide.

(d) If the commercial transportation company obtains information

that a person employed or to be employed by the company has been

convicted of a felony or a misdemeanor involving moral turpitude,

the company may not employ that person to drive or to serve as a

bus monitor or bus aide on a bus on which students are

transported without the permission of the board of trustees of

the district or service center, the governing body of the

open-enrollment charter school, or the chief executive officer of

the private school or shared services arrangement. Subsections

(a) and (b) do not apply if information is obtained as provided

by Subsection (c).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1438, Sec. 1, eff.

Sept. 1, 1997.

Sec. 22.085. EMPLOYEES AND APPLICANTS CONVICTED OF CERTAIN

OFFENSES. (a) A school district, open-enrollment charter

school, or shared services arrangement shall discharge or refuse

to hire an employee or applicant for employment if the district,

school, or shared services arrangement obtains information

through a criminal history record information review that:

(1) the employee or applicant has been convicted of:

(A) a felony offense under Title 5, Penal Code;

(B) an offense on conviction of which a defendant is required to

register as a sex offender under Chapter 62, Code of Criminal

Procedure; or

(C) an offense under the laws of another state or federal law

that is equivalent to an offense under Paragraph (A) or (B); and

(2) at the time the offense occurred, the victim of the offense

described by Subdivision (1) was under 18 years of age or was

enrolled in a public school.

(b) Subsection (a) does not apply if the employee or applicant

for employment committed an offense under Title 5, Penal Code

and:

(1) the date of the offense is more than 30 years before:

(A) the effective date of S.B. No. 9, Acts of the 80th

Legislature, Regular Session, 2007, in the case of a person

employed by a school district, open-enrollment charter school, or

shared services arrangement as of that date; or

(B) the date the person's employment will begin, in the case of

a person applying for employment with a school district,

open-enrollment charter school, or shared services arrangement

after the effective date of S.B. No. 9, Acts of the 80th

Legislature, Regular Session, 2007; and

(2) the employee or applicant for employment satisfied all terms

of the court order entered on conviction.

(c) A school district, open-enrollment charter school, or shared

services arrangement may not allow a person who is an employee of

or applicant for employment by an entity that contracts with the

district, school, or shared services arrangement to serve at the

district or school or for the shared services arrangement if the

district, school, or shared services arrangement obtains

information described by Subsection (a) through a criminal

history record information review concerning the employee or

applicant. A school district, open-enrollment charter school, or

shared services arrangement must ensure that an entity that the

district, school, or shared services arrangement contracts with

for services has obtained all criminal history record information

as required by Section 22.0834.

(d) A school district, open-enrollment charter school, private

school, regional education service center, or shared services

arrangement may discharge an employee if the district or school

obtains information of the employee's conviction of a felony or

of a misdemeanor involving moral turpitude that the employee did

not disclose to the State Board for Educator Certification or the

district, school, service center, or shared services arrangement.

An employee discharged under this section is considered to have

been discharged for misconduct for purposes of Section 207.044,

Labor Code.

(e) The State Board for Educator Certification may impose a

sanction on an educator who does not discharge an employee or

refuse to hire an applicant if the educator knows or should have

known, through a criminal history record information review, that

the employee or applicant has been convicted of an offense

described by Subsection (a).

(f) Each school year, the superintendent of a school district or

chief operating officer of an open-enrollment charter school

shall certify to the commissioner that the district or school has

complied with this section.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1372, Sec. 10, eff. June 15, 2007.

Sec. 22.086. LIABILITY FOR REPORTING OFFENSES. The State Board

for Educator Certification, a school district, an open-enrollment

charter school, a private school, a regional education service

center, a shared services arrangement, or an employee of the

board, district, school, service center, or shared services

arrangement is not civilly or criminally liable for making a

report required under this subchapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 22.087. NOTIFICATION TO STATE BOARD FOR EDUCATOR

CERTIFICATION. The superintendent of a school district or the

director of an open-enrollment charter school, private school,

regional education service center, or shared services arrangement

shall promptly notify the State Board for Educator Certification

in writing if the person obtains or has knowledge of information

showing that an applicant for or holder of a certificate issued

under Subchapter B, Chapter 21, has a reported criminal history.

Added by Acts 2007, 80th Leg., R.S., Ch.

1372, Sec. 11, eff. June 15, 2007.

SUBCHAPTER D. HEALTH CARE SUPPLEMENTATION

Sec. 22.101. DEFINITIONS. In this subchapter:

(1) "Cafeteria plan" means a plan as defined and authorized by

Section 125, Internal Revenue Code of 1986.

(2) "Employee" means an active, contributing member of the

Teacher Retirement System of Texas who:

(A) is employed by a district, other educational district whose

employees are members of the Teacher Retirement System of Texas,

participating charter school, or regional education service

center;

(B) is not a retiree eligible for coverage under the program

established under Chapter 1575, Insurance Code;

(C) is not eligible for coverage by a group insurance program

under Chapter 1551 or 1601, Insurance Code; and

(D) is not an individual performing personal services for a

district, other educational district that is a member of the

Teacher Retirement System of Texas, participating charter school,

or regional education service center as an independent

contractor.

(3) "Participating charter school" means an open-enrollment

charter school established under Subchapter D, Chapter 12, that

participates in the program established under Chapter 1579,

Insurance Code.

(4) "Regional education service center" means a regional

education service center established under Chapter 8.

Added by Acts 2005, 79th Leg., Ch.

899, Sec. 18.02, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1359, Sec. 6, eff. September 1, 2005.

Reenacted and amended by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 4.09, eff. May 31, 2006.

Sec. 22.102. AUTHORITY TO ADOPT RULES; OTHER AUTHORITY. (a)

The agency may adopt rules to implement this subchapter.

(b) The agency may enter into interagency contracts with any

other agency of this state for the purpose of assistance in

implementing this subchapter.

Added by Acts 2005, 79th Leg., Ch.

899, Sec. 18.02, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1359, Sec. 6, eff. September 1, 2005.

Reenacted and amended by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 4.09, eff. May 31, 2006.

Sec. 22.103. DESIGNATION OF COMPENSATION AS HEALTH CARE

SUPPLEMENTATION. (a) An employee of a school district, other

educational district that is a member of the Teacher Retirement

System of Texas, participating charter school, or regional

education service center may elect to designate a portion of the

employee's compensation to be used as health care supplementation

under this subchapter.

(b) The amount designated under this section may not exceed the

amount permitted under applicable federal law.

(c) This section does not apply to an employee who is not

covered by a cafeteria plan or who is not eligible to pay health

care premiums through a premium conversion plan.

Added by Acts 2005, 79th Leg., Ch.

899, Sec. 18.02, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1359, Sec. 6, eff. September 1, 2005.

Reenacted and amended by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 4.09, eff. May 31, 2006.

Sec. 22.104. FUNDS HELD IN TRUST. All funds received by a

district, other educational district, participating charter

school, or regional education service center under this

subchapter are held in trust for the benefit of the employees on

whose behalf the district, school, or service center received the

funds.

Added by Acts 2005, 79th Leg., Ch.

899, Sec. 18.02, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1359, Sec. 6, eff. September 1, 2005.

Reenacted and amended by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 4.09, eff. May 31, 2006.

Sec. 22.105. WRITTEN ELECTION REQUIRED. Each school year, an

active employee must elect in writing whether to designate a

portion of the employee's compensation to be used as health care

supplementation under this subchapter. An election under this

section must be made at the same time at which the employee

elects to participate in a cafeteria plan, if applicable.

Added by Acts 2005, 79th Leg., Ch.

899, Sec. 18.02, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1359, Sec. 6, eff. September 1, 2005.

Reenacted and amended by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 4.09, eff. May 31, 2006.

Sec. 22.106. USE OF DESIGNATED COMPENSATION. An employee may

use compensation designated for health care supplementation under

this subchapter for any employee benefit, including depositing

the designated amount into a cafeteria plan in which the employee

is enrolled or using the designated amount for health care

premiums through a premium conversion plan.

Added by Acts 2005, 79th Leg., Ch.

899, Sec. 18.02, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1359, Sec. 6, eff. September 1, 2005.

Reenacted and amended by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 4.09, eff. May 31, 2006.

Sec. 22.107. WAGE INCREASE FOR SUPPORT STAFF. (a) A school

district shall pay each full-time district employee, other than

an administrator or an employee subject to the minimum salary

schedule under Section 21.402, an amount at least equal to $500.

(b) A school district shall pay each part-time district

employee, other than an administrator, an amount at least equal

to $250.

(c) A school district employee entitled to a wage increase under

this section may elect to receive a portion of the person's

annual wages as health care supplementation as provided by this

subchapter.

(d) A payment under this section is in addition to wages the

district would otherwise pay the employee during the school year.

Added by Acts 2005, 79th Leg., Ch.

899, Sec. 18.02, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1359, Sec. 6, eff. September 1, 2005.

Reenacted and amended by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 4.09, eff. May 31, 2006.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 22.901. UNLAWFUL INQUIRY INTO RELIGIOUS AFFILIATION. (a)

A person employed or maintained to obtain or aid in obtaining

positions for public school employees may not directly or

indirectly ask about, orally or in writing, the religion or

religious affiliation of anyone applying for employment in the

public schools of this state.

(b) A person who violates Subsection (a) is subject to a civil

penalty of not less than $100 nor more than $500. The aggrieved

applicant or the applicant's assignee may bring suit for

imposition of the civil penalty in the county of plaintiff's or

defendant's residence.

(c) A person who violates Subsection (a) commits an offense. An

offense under this subsection is a Class B misdemeanor.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 22.902. INSTRUCTION RELATED TO CARDIOPULMONARY

RESUSCITATION AND USE OF AUTOMATED EXTERNAL DEFIBRILLATOR. (a)

A school district shall annually make available to district

employees and volunteers instruction in the principles and

techniques of cardiopulmonary resuscitation and the use of an

automated external defibrillator, as defined by Section 779.001,

Health and Safety Code.

(b) The instruction provided in the use of an automated external

defibrillator must meet guidelines for automated external

defibrillator training approved under Section 779.002, Health and

Safety Code.

(c) Each school nurse, assistant school nurse, athletic coach or

sponsor, physical education instructor, marching band director,

cheerleading coach, and any other school employee specified by

the commissioner and each student who serves as an athletic

trainer must participate in the instruction in the use of an

automated external defibrillator. A person described by this

subsection must receive and maintain certification in the use of

an automated external defibrillator from the American Heart

Association, the American Red Cross, or a similar nationally

recognized association.

(d) The commissioner shall adopt rules as necessary to implement

this section.

(e) This subsection applies only to a private school that

receives an automated external defibrillator from the agency or

receives funding from the agency to purchase or lease an

automated external defibrillator. A private school shall adopt a

policy under which the school makes available to school employees

and volunteers instruction in the principles and techniques of

cardiopulmonary resuscitation and the use of an automated

external defibrillator. The policy must comply with the

requirements prescribed by this section and commissioner rules

adopted under this section, including the requirements prescribed

by Subsection (c).

Added by Acts 2007, 80th Leg., R.S., Ch.

1371, Sec. 3, eff. June 15, 2007.



CHAPTER 25. ADMISSION, TRANSFER, AND ATTENDANCE

EDUCATION CODE

TITLE 2. PUBLIC EDUCATION

SUBTITLE E. STUDENTS AND PARENTS

CHAPTER 25. ADMISSION, TRANSFER, AND ATTENDANCE

SUBCHAPTER A. ADMISSION AND ENROLLMENT

Sec. 25.001. ADMISSION. (a) A person who, on the first day of

September of any school year, is at least five years of age and

under 21 years of age, or is at least 21 years of age and under

26 years of age and is admitted by a school district to complete

the requirements for a high school diploma is entitled to the

benefits of the available school fund for that year. Any other

person enrolled in a prekindergarten class under Section 29.153

is entitled to the benefits of the available school fund.

(b) The board of trustees of a school district or its designee

shall admit into the public schools of the district free of

tuition a person who is over five and younger than 21 years of

age on the first day of September of the school year in which

admission is sought, and may admit a person who is at least 21

years of age and under 26 years of age for the purpose of

completing the requirements for a high school diploma, if:

(1) the person and either parent of the person reside in the

school district;

(2) the person does not reside in the school district but a

parent of the person resides in the school district and that

parent is a joint managing conservator or the sole managing

conservator or possessory conservator of the person;

(3) the person and the person's guardian or other person having

lawful control of the person under a court order reside within

the school district;

(4) the person has established a separate residence under

Subsection (d);

(5) the person is homeless, as defined by 42 U.S.C. Section

11302, regardless of the residence of the person, of either

parent of the person, or of the person's guardian or other person

having lawful control of the person;

(6) the person is a foreign exchange student placed with a host

family that resides in the school district by a nationally

recognized foreign exchange program, unless the school district

has applied for and been granted a waiver by the commissioner

under Subsection (e);

(7) the person resides at a residential facility located in the

district;

(8) the person resides in the school district and is 18 years of

age or older or the person's disabilities of minority have been

removed; or

(9) the person does not reside in the school district but the

grandparent of the person:

(A) resides in the school district; and

(B) provides a substantial amount of after-school care for the

person as determined by the board.

(b-1) A person who is 21 years of age or older and is admitted

by a school district for the purpose stated in Subsection (b) is

not eligible for placement in a disciplinary alternative

education program or a juvenile justice alternative education

program if the person engages in conduct that would require or

authorize such placement for a student under the age of 21. If

the student engages in conduct that would otherwise require such

placement, the district shall revoke admission of the student

into the public schools of the district.

(b-2) A person who is 21 years of age or older who is admitted

by a school district to complete the requirements for a high

school diploma and who has not attended school in the three

preceding school years may not be placed with a student who is 18

years of age or younger in a classroom setting, a cafeteria, or

another district-sanctioned school activity. Nothing in this

subsection prevents a student described by this subsection from

attending a school-sponsored event that is open to the public as

a member of the public.

(c) The board of trustees of a school district or the board's

designee may require evidence that a person is eligible to attend

the public schools of the district at the time the board or its

designee considers an application for admission of the person.

The board of trustees or its designee shall establish minimum

proof of residency acceptable to the district. The board of

trustees or its designee may make reasonable inquiries to verify

a person's eligibility for admission.

(d) For a person under the age of 18 years to establish a

residence for the purpose of attending the public schools

separate and apart from the person's parent, guardian, or other

person having lawful control of the person under a court order,

it must be established that the person's presence in the school

district is not for the primary purpose of participation in

extracurricular activities. The board of trustees shall determine

whether an applicant for admission is a resident of the school

district for purposes of attending the public schools and may

adopt reasonable guidelines for making a determination as

necessary to protect the best interests of students. The board of

trustees is not required to admit a person under this subsection

if the person:

(1) has engaged in conduct or misbehavior within the preceding

year that has resulted in:

(A) removal to a disciplinary alternative education program; or

(B) expulsion;

(2) has engaged in delinquent conduct or conduct in need of

supervision and is on probation or other conditional release for

that conduct; or

(3) has been convicted of a criminal offense and is on probation

or other conditional release.

(e) A school district may request that the commissioner waive

the requirement that the district admit a foreign exchange

student who meets the conditions of Subsection (b)(5). The

commissioner shall respond to a district's request not later than

the 60th day after the date of receipt of the request. The

commissioner shall grant the request and issue a waiver effective

for a period not to exceed three years if the commissioner

determines that admission of a foreign exchange student would:

(1) create a financial or staffing hardship for the district;

(2) diminish the district's ability to provide high quality

educational services for the district's domestic students; or

(3) require domestic students to compete with foreign exchange

students for educational resources.

(f) A child placed in foster care by an agency of the state or

by a political subdivision shall be permitted to attend the

public schools in the district in which the foster parents reside

free of any charge to the foster parents or the agency. A

durational residence requirement may not be used to prohibit that

child from fully participating in any activity sponsored by the

school district.

(g) A student enrolled in high school in grade 9, 10, 11, or 12

who is placed in temporary foster care by the Texas Department of

Human Services at a residence outside the attendance area for the

school or outside the school district is entitled to complete

high school at the school in which the student was enrolled at

the time of placement without payment of tuition.

(h) In addition to the penalty provided by Section 37.10, Penal

Code, a person who knowingly falsifies information on a form

required for enrollment of a student in a school district is

liable to the district if the student is not eligible for

enrollment in the district but is enrolled on the basis of the

false information. The person is liable, for the period during

which the ineligible student is enrolled, for the greater of:

(1) the maximum tuition fee the district may charge under

Section 25.038; or

(2) the amount the district has budgeted for each student as

maintenance and operating expenses.

(i) A school district may include on an enrollment form notice

of the penalties provided by Section 37.10, Penal Code, and of

the liability provided by Subsection (h) for falsifying

information on the form.

(j) For the purposes of this subchapter, the board of trustees

of a school district by policy may allow a person showing

evidence of legal responsibility for a child other than an order

of a court to substitute for a guardian or other person having

lawful control of the child under an order of a court.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1019, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 396, Sec. 2.08, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1055, Sec. 2, eff. June

20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

164, Sec. 2, eff. May 27, 2005.

Acts 2005, 79th Leg., Ch.

920, Sec. 1, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

850, Sec. 1, eff. June 15, 2007.

Sec. 25.0011. CERTAIN INCARCERATED CHILDREN. (a) For purposes

of Section 25.001, a person is not considered to reside in a

school district if:

(1) the person is incarcerated in a private juvenile detention

facility in the district as a result of the order of a court in

another state; and

(2) the person resided in another state or country immediately

before incarceration in the facility.

(b) A school district may provide educational services to a

person described by Subsection (a) if the district is fully

compensated for the cost of the services through payment of

tuition for the person by the operator of the juvenile detention

facility or other person having lawful control of the person in

an amount equal to the actual cost of educating the person.

(c) For purposes of this section, "private juvenile detention

facility" means a juvenile detention facility that is not

operated by a governmental entity.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 30, eff. Sept. 1,

1999.

Sec. 25.002. REQUIREMENTS FOR ENROLLMENT. (a) If a parent or

other person with legal control of a child under a court order

enrolls the child in a public school, the parent or other person

or the school district in which the child most recently attended

school shall furnish to the school district:

(1) the child's birth certificate or another document suitable

as proof of the child's identity;

(2) a copy of the child's records from the school the child most

recently attended if the child has been previously enrolled in a

school in this state or another state; and

(3) a record showing that the child has the immunizations as

required under Section 38.001, in the case of a child required

under that section to be immunized, proof as required by that

section showing that the child is not required to be immunized,

or proof that the child is entitled to provisional admission

under that section and under rules adopted under that section.

(a-1) Information a school district furnishes under Subsections

(a)(1) and (2) must be furnished by the district not later than

the 10th working day after the date a request for the information

is received by the district. Information a parent or other

person with legal control of a child under a court order

furnishes under Subsections (a)(1) and (2) must be furnished by

the parent or other person not later than the 30th day after the

date a child is enrolled in a public school. If a parent or

other person with legal control of a child under a court order

requests that a district transfer a child's student records, the

district to which the request is made shall notify the parent or

other person as soon as practicable that the parent or other

person may request and receive an unofficial copy of the records

for delivery in person to a school in another district.

(b) If a child is enrolled under a name other than the child's

name as it appears in the identifying document or records, the

school district shall notify the missing children and missing

persons information clearinghouse of the child's name as shown on

the identifying document or records and the name under which the

child is enrolled. The information in the notice is confidential

and may be released only to a law enforcement agency.

(c) If the information required by Subsection (a) is not

furnished to the district within the period provided by that

subsection, the district shall notify the police department of

the municipality or sheriff's department of the county in which

the district is located and request a determination of whether

the child has been reported as missing.

(d) When accepting a child for enrollment, the school district

shall inform the parent or other person enrolling the child that

presenting a false document or false records under this section

is an offense under Section 37.10, Penal Code, and that

enrollment of the child under false documents subjects the person

to liability for tuition or costs under Section 25.001(h).

(e) A person commits an offense if the person enrolls a child in

a public school and fails to furnish an identifying document or

record relating to the child on the request of a law enforcement

agency conducting an investigation in response to a notification

under Subsection (c). An offense under this subsection is a Class

B misdemeanor.

(f) Except as otherwise provided by this subsection, for a child

to be enrolled in a public school, the child must be enrolled by

the child's parent or by the child's guardian or other person

with legal control of the child under a court order. A school

district shall record the name, address, and date of birth of the

person enrolling a child.

(g) A school district shall accept a child for enrollment in a

public school without the documentation required by Subsection

(a) if the Department of Protective and Regulatory Services has

taken possession of the child under Chapter 262, Family Code. The

Department of Protective and Regulatory Services shall ensure

that the documentation required by Subsection (a) is furnished to

the school district not later than the 30th day after the date

the child is enrolled in the school.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 575, Sec. 34, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1514, Sec. 1, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 234, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

164, Sec. 3, eff. May 27, 2005.

Sec. 25.0021. USE OF LEGAL SURNAME. In each public school a

student must be identified by the student's legal surname as that

name appears:

(1) on the student's birth certificate or other document

suitable as proof of the student's identity; or

(2) in a court order changing the student's name.

Added by Acts 2001, 77th Leg., ch. 1300, Sec. 1, eff. Sept. 1,

2001.

Sec. 25.003. TUITION FOR CERTAIN CHILDREN FROM OTHER STATES.

(a) Notwithstanding any other provision of this code, a school

district shall charge tuition for a child who resides at a

residential facility and whose maintenance expenses are paid in

whole or in part by another state or the United States.

(b) A tuition charge under this section must be submitted to the

commissioner for approval.

(c) The attendance of the child is not counted for purposes of

allocating state funds to the district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 2.09, eff.

Sept. 1, 1999.

Sec. 25.004. TUITION FOR CERTAIN MILITARY DEPENDENTS PROHIBITED.

A school district may not charge tuition for the attendance of a

student who is domiciled in another state and resides in military

housing that is located in the district but is exempt from

taxation by the district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 526, Sec. 1, eff.

Sept. 11, 2001.

Sec. 25.005. RECIPROCITY AGREEMENTS REGARDING MILITARY PERSONNEL

AND DEPENDENTS. (a) To facilitate the transfer of military

personnel and their dependents to and from the public schools of

this state, the agency shall pursue reciprocity agreements

governing the terms of those transfers with other states that are

not parties to the Interstate Compact on Educational Opportunity

for Military Children adopted under Chapter 162.

(b) A reciprocity agreement must:

(1) address procedures for:

(A) transferring student records;

(B) awarding credit for completed course work; and

(C) permitting a student to satisfy the requirements of Section

39.025 through successful performance on comparable end-of-course

or other exit-level assessment instruments administered in

another state; and

(2) include appropriate criteria developed by the agency.

Added by Acts 2001, 77th Leg., ch. 1073, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 149, Sec. 24, eff. May

27, 2003; Acts 2003, 78th Leg., ch. 445, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1312, Sec. 3, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

8, Sec. 2, eff. May 5, 2009.

Sec. 25.006. TRANSITION ASSISTANCE FOR MILITARY DEPENDENTS. (a)

The legislature finds that:

(1) school-age dependents of military personnel are faced with

numerous transitions during their formative years; and

(2) military dependents who move from one school to another

during the high school years are faced with special challenges to

learning and future achievement.

(b) In recognition of the challenges faced by military

dependents and the importance of military families to our

community and economy, the agency shall assist the transition of

military students from one school to another by:

(1) improving the timely transfer of student records;

(2) developing systems to ease student transition during the

first two weeks of enrollment at a new school;

(3) promoting practices that foster student access to

extracurricular programs;

(4) establishing procedures to lessen the adverse impact of

student moves to a new school after the end of the student's

junior year of high school;

(5) encouraging or maintaining partnerships between military

bases and affected school districts;

(6) encouraging school districts to provide services for

military students in transition when applying for admission to

postsecondary study and when seeking sources of funding for

postsecondary study; and

(7) providing other assistance as identified by the agency.

Added by Acts 2005, 79th Leg., Ch.

164, Sec. 1, eff. May 27, 2005.

Sec. 25.007. TRANSITION ASSISTANCE FOR STUDENTS IN SUBSTITUTE

CARE. (a) The legislature finds that:

(1) students in substitute care are faced with numerous

transitions during their formative years; and

(2) students in substitute care who move from one school to

another are faced with special challenges to learning and future

achievement.

(b) In recognition of the challenges faced by students in

substitute care, the agency shall assist the transition of

substitute care students from one school to another by:

(1) ensuring that school records for a student in substitute

care are transferred to the student's new school not later than

the 14th day after the date the student begins enrollment at the

school;

(2) developing systems to ease transition of a student in

substitute care during the first two weeks of enrollment at a new

school;

(3) developing procedures for awarding credit for course work,

including electives, completed by a student in substitute care

while enrolled at another school;

(4) promoting practices that facilitate access by a student in

substitute care to extracurricular programs, summer programs,

credit transfer services, electronic courses provided under

Chapter 30A, and after-school tutoring programs at nominal or no

cost;

(5) establishing procedures to lessen the adverse impact of the

movement of a student in substitute care to a new school;

(6) entering into a memorandum of understanding with the

Department of Family and Protective Services regarding the

exchange of information as appropriate to facilitate the

transition of students in substitute care from one school to

another;

(7) encouraging school districts and open-enrollment charter

schools to provide services for a student in substitute care in

transition when applying for admission to postsecondary study and

when seeking sources of funding for postsecondary study;

(8) requiring school districts, campuses, and open-enrollment

charter schools to accept a referral for special education

services made for a student in substitute care by a school

previously attended by the student; and

(9) providing other assistance as identified by the agency.

Added by Acts 2009, 81st Leg., R.S., Ch.

850, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. ASSIGNMENTS AND TRANSFERS

Sec. 25.031. ASSIGNMENTS AND TRANSFERS IN DISCRETION OF

GOVERNING BOARD. In conformity with this subchapter, the board

of trustees of a school district or the board of county school

trustees or a school employee designated by the board may assign

and transfer any student from one school facility or classroom to

another within its jurisdiction.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 25.032. BASIS FOR ASSIGNMENT OR TRANSFER. The board of

trustees of a school district, the board of county school

trustees, or the person acting for the board must make the

decision concerning the assignment or transfer of a student on an

individual basis and may not consider as a factor in its decision

any matter relating to the national origin of the student or the

student's ancestral language.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 25.033. ASSIGNMENT OR TRANSFER ON PETITION OF PARENT. The

parent or person standing in parental relation to any student may

by petition in writing either:

(1) request the assignment or transfer of the student to a

designated school or to a school to be designated by the board;

or

(2) file objections to the assignment of the student to the

school to which the student has been assigned.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 25.034. HEARING; ACTION ON PETITION; APPEAL. (a) On

receiving a petition under Section 25.033, the board of trustees

of the school district or the board of county school trustees

shall:

(1) if a hearing is not requested, act on the petition not later

than the 30th day after the date the petition is submitted and

notify the petitioner of the board's conclusion; or

(2) if a hearing is requested, designate a time and place for

holding a hearing not later than the 30th day after the date the

petition is submitted.

(b) If a hearing is requested, it shall be conducted by the

board in compliance with this section.

(c) The petitioner may present evidence relevant to the

individual student.

(d) The board may conduct investigations as to the objection or

request, examine any student involved, and employ agents,

professional or otherwise, for the purpose of examinations and

investigations.

(e) The board must grant the request made in the petition unless

the board determines that there is a reasonable basis for denying

the request. The decision of the board, either with or without

hearing, is final unless the student, or the parent, guardian, or

custodian of the student as next friend, files exception to the

decision of the board as constituting a denial of any right of

the student guaranteed under the United States Constitution.

(f) If an exception is filed under Subsection (e), the board may

reconsider its decision. If the board has not ruled on the

exception before the 16th day after the date of the filing, the

exception is considered overruled. If the exception is overruled,

an appeal of the board's decision may be filed in the district

court of the county in which the board is located. The petition

must:

(1) be filed not later than the 30th day after the date of the

board's final decision; and

(2) state the facts relevant to the student that relate to the

alleged denial of the student's rights under the United States

Constitution.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 25.0341. TRANSFER OF STUDENTS INVOLVED IN SEXUAL ASSAULT.

(a) This section applies only to:

(1) a student:

(A) who has been convicted of continuous sexual abuse of young

child or children under Section 21.02, Penal Code, or convicted

of or placed on deferred adjudication for the offense of sexual

assault under Section 22.011, Penal Code, or aggravated sexual

assault under Section 22.021, Penal Code, committed against

another student who, at the time the offense occurred, was

assigned to the same campus as the student convicted or placed on

deferred adjudication;

(B) who has been adjudicated under Section 54.03, Family Code,

as having engaged in conduct described by Paragraph (A);

(C) whose prosecution under Section 53.03, Family Code, for

engaging in conduct described by Paragraph (A) has been deferred;

or

(D) who has been placed on probation under Section 54.04(d)(1),

Family Code, for engaging in conduct described by Paragraph (A);

and

(2) a student who is the victim of conduct described by

Subdivision (1)(A).

(b) On the request of a parent or other person with authority to

act on behalf of a student who is a victim to whom Subsection

(a)(2) applies:

(1) the board of trustees of the school district shall transfer

the student to:

(A) a district campus other than:

(i) the campus to which the student was assigned at the time the

conduct occurred; or

(ii) the campus to which the student who engaged in the conduct

is assigned, if the student who engaged in the conduct has been

assigned to a different campus since the conduct occurred; or

(B) a neighboring school district, if there is only one campus

in the district serving the grade level in which the student is

enrolled; or

(2) if the student does not wish to transfer to another campus

or district, the board of trustees shall transfer the student who

engaged in the conduct to:

(A) a district campus other than the campus to which the student

who is the victim of the conduct is assigned; or

(B) the district's disciplinary alternative education program or

juvenile justice alternative education program, if there is only

one campus in the district serving the grade level in which the

student who engaged in the conduct is enrolled.

(c) A transfer under Subsection (b)(1) must be to a campus or

school district, as applicable, agreeable to the parent or other

person with authority to act on the student's behalf.

(d) To the extent permitted under federal law, a school district

shall notify the parent or other person with authority to act on

behalf of a student who is a victim to whom Subsection (a)(2)

applies of the campus or program to which the student who engaged

in conduct described by Subsection (a)(1)(A) is assigned.

(e) This section applies regardless of whether the conduct

occurred on or off of school property.

(f) Section 25.034 does not apply to a transfer under this

section.

(g) A school district is not required to provide transportation

to a student who transfers to another campus or school district

under this section.

Added by Acts 2005, 79th Leg., Ch.

997, Sec. 1, eff. June 18, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.25, eff. September 1, 2007.

Sec. 25.0342. TRANSFER OF VICTIMS OF BULLYING. (a) In this

section, "bullying" means engaging in written or verbal

expression or physical conduct that a school district board of

trustees or the board's designee determines:

(1) will have the effect of physically harming a student,

damaging a student's property, or placing a student in reasonable

fear of harm to the student's person or of damage to the

student's property; or

(2) is sufficiently severe, persistent, or pervasive enough that

the action or threat creates an intimidating, threatening, or

abusive educational environment for a student.

(b) On the request of a parent or other person with authority to

act on behalf of a student who is a victim of bullying, the board

of trustees of a school district or the board's designee shall

transfer the victim to:

(1) another classroom at the campus to which the victim was

assigned at the time the bullying occurred; or

(2) a campus in the school district other than the campus to

which the victim was assigned at the time the bullying occurred.

(c) The board of trustees or the board's designee shall verify

that a student has been a victim of bullying before transferring

the student under this section.

(d) The board of trustees or the board's designee may consider

past student behavior when identifying a bully.

(e) The determination by the board of trustees or the board's

designee is final and may not be appealed.

(f) A school district is not required to provide transportation

to a student who transfers to another campus under Subsection

(b)(2).

(g) Section 25.034 does not apply to a transfer under this

section.

Added by Acts 2005, 79th Leg., Ch.

920, Sec. 2, eff. June 18, 2005.

Renumbered from Education Code, Section 25.0341 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(12), eff. September 1, 2007.

Sec. 25.0343. TRANSFER OF STUDENTS RESIDING IN HOUSEHOLD OF

STUDENT RECEIVING SPECIAL EDUCATION SERVICES. (a) If, for the

purpose of receiving special education services under Subchapter

A, Chapter 29, a school district assigns a student to a district

campus other than the campus the student would attend based on

the student's residence, the district shall permit the student's

parent, guardian, or other person standing in parental relation

to the student to obtain a transfer to the assigned campus for

any other student residing in the household of the student

receiving special education services, provided that:

(1) the other student is entitled under Section 25.001 to attend

school in the district; and

(2) the appropriate grade level for the other student is offered

at the campus.

(b) A school district is not required to provide transportation

to a student who transfers to another campus under this section.

This subsection does not affect any transportation services

provided by the district in accordance with other law for the

student receiving special education services.

(c) Section 25.034 does not apply to a transfer under this

section.

(d) This section does not apply if the student receiving special

education services resides in a residential facility.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 12.01, eff. May 31, 2006.

Sec. 25.035. TRANSFERS BETWEEN DISTRICTS OR COUNTIES. The

boards of trustees of two or more adjoining school districts or

the boards of county school trustees of two or more adjoining

counties may, by agreement and in accordance with Sections

25.032, 25.033, and 25.034, arrange for the transfer and

assignment of any student from the jurisdiction of one board to

that of another. In the case of the transfer and assignment of a

student under this section, the participating governing boards

shall also agree to the transfer of school funds or other

payments proportionate to the transfer of attendance.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 25.036. TRANSFER OF STUDENT. (a) Any child, other than a

high school graduate, who is younger than 21 years of age and

eligible for enrollment on September 1 of any school year may

transfer annually from the child's school district of residence

to another district in this state if both the receiving district

and the applicant parent or guardian or person having lawful

control of the child jointly approve and timely agree in writing

to the transfer.

(b) A transfer agreement under this section shall be filed and

preserved as a receiving district record for audit purposes of

the agency.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 25.037. TRANSFER OF STATE FUNDS. On the timely filing with

the agency of notice of a child's transfer and certification by

the agency of the transfer, the state available school fund

apportionment transfers with the child. For purposes of computing

state allotments to school districts under the Foundation School

Program, the attendance of the child before the date of transfer

is counted by the transfer sending district and the attendance of

the child after the date of transfer is counted by the transfer

receiving district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 25.038. TUITION FEE FOR TRANSFER STUDENTS. The receiving

school district may charge a tuition fee to the extent that the

district's actual expenditure per student in average daily

attendance, as determined by its board of trustees, exceeds the

sum the district benefits from state aid sources as provided by

Section 25.037. However, unless a tuition fee is prescribed and

set out in a transfer agreement before its execution by the

parties, an increase in tuition charge may not be made for the

year of that transfer that exceeds the tuition charge, if any, of

the preceding school year.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 25.039. CONTRACTS AND TUITION FOR EDUCATION OUTSIDE

DISTRICT. (a) A school district that does not offer each grade

level from kindergarten through grade 12 may provide by contract

for students residing in the district who are at grade levels not

offered by the district to be educated at those grade levels in

one or more other districts. In each contract, the districts also

shall agree to the transfer of school funds or other payments

proportionate to the transfer of attendance.

(b) The school district in which the students reside shall pay

tuition to any district with which it has a contract under this

section for each of its students attending school in that

district at a grade level for which the district has contracted.

The amount of the tuition paid may not exceed the greater of the

amount provided for by Section 25.038 or an amount specified by

commissioner rule.

(c) A school district is not required to pay tuition to any

district with which it has not contracted for the attendance by

any of its students at a grade level for which it has contracted

under this section with another district.

(d) A contract under this section may not be for a period

exceeding five years.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 1.32, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1069, Sec. 1, eff. Sept.

1, 2003.

Sec. 25.040. TRANSFER TO DISTRICT OF BORDERING STATE. Any child

entitled to attend the public school of any school district

situated on the border of Louisiana, Arkansas, Oklahoma, or New

Mexico who finds it more convenient to attend the public school

in a district in the contiguous state may have the apportionment

of the state and county available school funds paid to the school

district of the contiguous state and may have additional tuition,

if necessary, paid by the district of the child's residence on

terms agreed on by the trustees of the receiving district and the

trustees of the residence district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 25.041. TRANSFER OF CHILDREN OR WARDS OF EMPLOYEES OF STATE

SCHOOLS. A school-age child or ward of an employee of a state

school for the mentally retarded constituted as a school district

who resides in the boundaries of the state school property but

who is not a student at the state school is entitled to attend

school in a district adjacent to the state school free of any

charge to the child's or ward's parent or guardian provided the

parent or guardian is required by the superintendent of the state

school to live on the grounds of the state school for the

convenience of this state. A tuition charge required by the

admitting district shall be paid by the district constituting the

state school out of funds allotted to it by the agency.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 25.042. TRANSFER OF CHILDREN OF EMPLOYEES OF TEXAS YOUTH

COMMISSION FACILITIES. A school-age child of an employee of a

facility of the Texas Youth Commission is entitled to attend

school in a school district adjacent to the district in which the

student resides free of any charge to the student's parents or

guardian. Any tuition charge required by the admitting district

shall be paid by the district from which the student transfers

out of any funds appropriated to the facility.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 25.043. CLASSROOM PLACEMENT OF MULTIPLE BIRTH SIBLINGS.

(a) In this section:

(1) "Multiple birth sibling" means a twin, triplet, quadruplet,

or other sibling resulting from a multiple birth.

(2) "Parent" includes a person standing in parental relation.

(b) The parent of multiple birth siblings who are assigned to

the same grade level and school may request in writing, not later

than the 14th day after the first day of enrollment, that the

school place the siblings in the same classroom or in separate

classrooms.

(c) Except as provided by Subsection (d) or (g), a school shall

provide the multiple birth siblings with the classroom placement

requested by the parent.

(d) At the end of the first grading period following the

multiple birth siblings' enrollment in the school, if the

principal of the school, in consultation with the teacher of each

classroom in which the multiple birth siblings are placed,

determines that the requested classroom placement is disruptive

to the school, the principal may determine the appropriate

classroom placement for the siblings.

(e) A parent may appeal the principal's classroom placement of

multiple birth siblings in the manner provided by school district

policy. During an appeal, the multiple birth siblings shall

remain in the classroom chosen by the parent.

(f) The school may recommend to a parent the appropriate

classroom placement for the multiple birth siblings and may

provide professional educational advice to assist the parent with

the decision regarding appropriate classroom placement.

(g) A school district is not required to place multiple birth

siblings in separate classrooms if the request would require the

school district to add an additional class to the grade level of

the multiple birth siblings.

(h) This section does not affect:

(1) a right or obligation under Subchapter A, Chapter 29, or

under the Individuals with Disabilities Education Act (20 U.S.C.

Section 1400 et seq.) regarding the individual placement

decisions of the school district admission, review, and dismissal

committee; or

(2) the right of a school district or teacher to remove a

student from a classroom under Chapter 37.

Added by Acts 2007, 80th Leg., R.S., Ch.

91, Sec. 1, eff. May 15, 2007.

SUBCHAPTER C. OPERATION OF SCHOOLS AND SCHOOL ATTENDANCE

Sec. 25.081. OPERATION OF SCHOOLS. (a) Except as authorized

under Subsection (b) of this section, Section 25.084, or Section

29.0821, for each school year each school district must operate

so that the district provides for at least 180 days of

instruction for students.

(b) The commissioner may approve the instruction of students for

fewer than the number of days required under Subsection (a) if

disaster, flood, extreme weather conditions, fuel curtailment, or

another calamity causes the closing of schools.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 824, Sec. 2, eff. June

20, 2003.

Sec. 25.0811. FIRST DAY OF INSTRUCTION. (a) A school district

may not begin instruction for students for a school year before

the fourth Monday in August unless the district operates a

year-round system under Section 25.084.

(b) Notwithstanding Subsection (a), a school district that does

not offer each grade level from kindergarten through grade 12 and

whose prospective or former students generally attend school in

another state for the grade levels the district does not offer

may start school on any date permitted under Subsection (a) or

the law of the other state.

(c) Repealed by Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec.

9.03, eff. May 31, 2006.

Added by Acts 2001, 77th Leg., ch. 909, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 9.02, eff. May 31, 2006.

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 9.03, eff. May 31, 2006.

Acts 2007, 80th Leg., R.S., Ch.

708, Sec. 1, eff. June 15, 2007.

Sec. 25.082. SCHOOL DAY; PLEDGES OF ALLEGIANCE; MINUTE OF

SILENCE. (a) A school day shall be at least seven hours each

day, including intermissions and recesses.

(b) The board of trustees of each school district shall require

students, once during each school day at each school in the

district, to recite:

(1) the pledge of allegiance to the United States flag in

accordance with 4 U.S.C. Section 4, and its subsequent

amendments; and

(2) the pledge of allegiance to the state flag in accordance

with Subchapter C, Chapter 3100, Government Code.

(c) On written request from a student's parent or guardian, a

school district shall excuse the student from reciting a pledge

of allegiance under Subsection (b).

(d) The board of trustees of each school district shall provide

for the observance of one minute of silence at each school in the

district following the recitation of the pledges of allegiance to

the United States and Texas flags under Subsection (b). During

the one-minute period, each student may, as the student chooses,

reflect, pray, meditate, or engage in any other silent activity

that is not likely to interfere with or distract another student.

Each teacher or other school employee in charge of students

during that period shall ensure that each of those students

remains silent and does not act in a manner that is likely to

interfere with or distract another student.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 126, Sec. 1, 2, eff.

Sept. 1, 2003.

Sec. 25.083. SCHOOL DAY INTERRUPTIONS. The board of trustees of

each school district shall adopt and strictly enforce a policy

limiting interruptions of classes during the school day for

nonacademic activities such as announcements and sales

promotions. At a minimum, the policy must limit announcements

other than emergency announcements to once during the school day.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 25.084. YEAR-ROUND SYSTEM. (a) A school district may

operate its schools year-round on either a single-track or a

multitrack calendar. If a school district adopts a year-round

system, the district may modify:

(1) the number of contract days of employees and the number of

days of operation, including any time required for staff

development, planning and preparation, and continuing education,

otherwise required by law;

(2) testing dates, data reporting, and related matters;

(3) the date of the first day of instruction of the school year

under Section 25.0811 for a school that was operating year-round

for the 2000-2001 school year; and

(4) a student's eligibility to participate in extracurricular

activities when the student's calendar track is not in session.

(b) The operation of schools year-round by a district does not

affect the amount of state funds to which the district is

entitled under Chapter 42.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 909, Sec. 2, eff.

Sept. 1, 2001.

Sec. 25.085. COMPULSORY SCHOOL ATTENDANCE. (a) A child who is

required to attend school under this section shall attend school

each school day for the entire period the program of instruction

is provided.

(b) Unless specifically exempted by Section 25.086, a child who

is at least six years of age, or who is younger than six years of

age and has previously been enrolled in first grade, and who has

not yet reached the child's 18th birthday shall attend school.

(c) On enrollment in prekindergarten or kindergarten, a child

shall attend school.

(d) Unless specifically exempted by Section 25.086, a student

enrolled in a school district must attend:

(1) an extended-year program for which the student is eligible

that is provided by the district for students identified as

likely not to be promoted to the next grade level or tutorial

classes required by the district under Section 29.084;

(2) an accelerated reading instruction program to which the

student is assigned under Section 28.006(g);

(3) an accelerated instruction program to which the student is

assigned under Section 28.0211;

(4) a basic skills program to which the student is assigned

under Section 29.086; or

(5) a summer program provided under Section 37.008(l) or Section

37.021.

(e) A person who voluntarily enrolls in school or voluntarily

attends school after the person's 18th birthday shall attend

school each school day for the entire period the program of

instruction is offered. A school district may revoke for the

remainder of the school year the enrollment of a person who has

more than five absences in a semester that are not excused under

Section 25.087. A person whose enrollment is revoked under this

subsection may be considered an unauthorized person on school

district grounds for purposes of Section 37.107.

(f) The board of trustees of a school district may adopt a

policy requiring a person described by Subsection (e) who is

under 21 years of age to attend school until the end of the

school year. Section 25.094 applies to a person subject to a

policy adopted under this subsection. Sections 25.093 and 25.095

do not apply to the parent of a person subject to a policy

adopted under this subsection.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1019, Sec. 2, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 396, Sec. 2.10, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 711, Sec. 1, eff. June

18, 1999; Acts 2003, 78th Leg., ch. 1055, Sec. 3, eff. June 20,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

50, Sec. 1, eff. May 10, 2007.

Acts 2007, 80th Leg., R.S., Ch.

850, Sec. 2, eff. June 15, 2007.

Sec. 25.086. EXEMPTIONS. (a) A child is exempt from the

requirements of compulsory school attendance if the child:

(1) attends a private or parochial school that includes in its

course a study of good citizenship;

(2) is eligible to participate in a school district's special

education program under Section 29.003 and cannot be

appropriately served by the resident district;

(3) has a physical or mental condition of a temporary and

remediable nature that makes the child's attendance infeasible

and holds a certificate from a qualified physician specifying the

temporary condition, indicating the treatment prescribed to

remedy the temporary condition, and covering the anticipated

period of the child's absence from school for the purpose of

receiving and recuperating from that remedial treatment;

(4) is expelled in accordance with the requirements of law in a

school district that does not participate in a mandatory juvenile

justice alternative education program under Section 37.011;

(5) is at least 17 years of age and:

(A) is attending a course of instruction to prepare for the high

school equivalency examination, and:

(i) has the permission of the child's parent or guardian to

attend the course;

(ii) is required by court order to attend the course;

(iii) has established a residence separate and apart from the

child's parent, guardian, or other person having lawful control

of the child; or

(iv) is homeless as defined by 42 U.S.C. Section 11302; or

(B) has received a high school diploma or high school

equivalency certificate;

(6) is at least 16 years of age and is attending a course of

instruction to prepare for the high school equivalency

examination, if:

(A) the child is recommended to take the course of instruction

by a public agency that has supervision or custody of the child

under a court order; or

(B) the child is enrolled in a Job Corps training program under

the Workforce Investment Act of 1998 (29 U.S.C. Section 2801 et

seq.);

(7) is at least 16 years of age and is enrolled in a high school

diploma program under Chapter 18;

(8) is enrolled in the Texas Academy of Mathematics and Science

under Subchapter G, Chapter 105;

(9) is enrolled in the Texas Academy of Leadership in the

Humanities;

(10) is enrolled in the Texas Academy of Mathematics and Science

at The University of Texas at Brownsville;

(11) is enrolled in the Texas Academy of International Studies;

or

(12) is specifically exempted under another law.

(b) This section does not relieve a school district in which a

child eligible to participate in the district's special education

program resides of its fiscal and administrative responsibilities

under Subchapter A, Chapter 29, or of its responsibility to

provide a free appropriate public education to a child with a

disability.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1015, Sec. 1, eff.

June 19, 1997; Acts 1997, 75th Leg., ch. 1019, Sec. 3, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 1282, Sec. 2, eff. June 18,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

377, Sec. 3, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

887, Sec. 2, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

1339, Sec. 6, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 4.003, eff. September 1, 2007.

Sec. 25.087. EXCUSED ABSENCES. (a) A person required to attend

school, including a person required to attend school under

Section 25.085(e), may be excused for temporary absence resulting

from any cause acceptable to the teacher, principal, or

superintendent of the school in which the person is enrolled.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

595, Sec. 1

(b) A school district shall excuse a student from attending

school for:

(1) the following purposes, including travel for those purposes:

(A) observing religious holy days;

(B) attending a required court appearance;

(C) appearing at a governmental office to complete paperwork

required in connection with the student's application for United

States citizenship; or

(D) taking part in a United States naturalization oath ceremony;

or

(2) a temporary absence resulting from health care professionals

if that student commences classes or returns to school on the

same day of the appointment.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

517, Sec. 3

(b) A school district shall excuse a student from attending

school for:

(1) the following purposes, including travel for those purposes:

(A) observing religious holy days;

(B) attending a required court appearance; or

(C) serving as an election clerk; or

(2) a temporary absence resulting from health care professionals

if that student commences classes or returns to school on the

same day of the appointment.

(b-2) A school district may excuse a student from attending

school to visit an institution of higher education accredited by

a generally recognized accrediting organization during the

student's junior and senior years of high school for the purpose

of determining the student's interest in attending the

institution of higher education, provided that:

(1) the district may not excuse for this purpose more than two

days during the student's junior year and two days during the

student's senior year; and

(2) the district adopts:

(A) a policy to determine when an absence will be excused for

this purpose; and

(B) a procedure to verify the student's visit at the institution

of higher education.

(b-3) A temporary absence for purposes of Subsection (b)(2)

includes the temporary absence of a student diagnosed with autism

spectrum disorder on the day of the student's appointment with a

health care practitioner, as described by Section 1355.015(b),

Insurance Code, to receive a generally recognized service for

persons with autism spectrum disorder, including applied

behavioral analysis, speech therapy, and occupational therapy.

(c) A school district may excuse a student in grades 6 through

12 for the purpose of sounding "Taps" at a military honors

funeral held in this state for a deceased veteran.

(d) A student whose absence is excused under Subsection (b),

(b-2), or (c) may not be penalized for that absence and shall be

counted as if the student attended school for purposes of

calculating the average daily attendance of students in the

school district. A student whose absence is excused under

Subsection (b), (b-2), or (c) shall be allowed a reasonable time

to make up school work missed on those days. If the student

satisfactorily completes the school work, the day of absence

shall be counted as a day of compulsory attendance.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 651, Sec. 1, eff. June

18, 1999; Acts 1999, 76th Leg., ch. 711, Sec. 2, eff. June 18,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

479, Sec. 1, eff. June 16, 2007.

Acts 2007, 80th Leg., R.S., Ch.

660, Sec. 2, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 7.002(a), eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 7.002(b), eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

455, Sec. 1, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

455, Sec. 2, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

517, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

595, Sec. 1, eff. June 19, 2009.

Sec. 25.088. SCHOOL ATTENDANCE OFFICER. The school attendance

officer may be selected by:

(1) the county school trustees of any county;

(2) the board of trustees of any school district or the boards

of trustees of two or more school districts jointly; or

(3) the governing body of an open-enrollment charter school.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1504, Sec. 21, eff.

Sept. 1, 2001.

Sec. 25.089. COMPENSATION OF ATTENDANCE OFFICER; DUAL SERVICE.

(a) An attendance officer may be compensated from the funds of

the county, independent school district, or open-enrollment

charter school, as applicable.

(b) An attendance officer may be the probation officer or an

officer of the juvenile court of the county.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1504, Sec. 22, eff.

Sept. 1, 2001.

Sec. 25.090. ATTENDANCE OFFICER NOT SELECTED. (a) In those

counties and independent school districts where an attendance

officer has not been selected, the duties of attendance officer

shall be performed by the school superintendents and peace

officers of the counties and districts.

(b) If the governing body of an open-enrollment charter school

has not selected an attendance officer, the duties of attendance

officer shall be performed by the peace officers of the county in

which the school is located.

(c) Additional compensation may not be paid for services

performed under this section.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1504, Sec. 23, eff.

Sept. 1, 2001.

Sec. 25.091. POWERS AND DUTIES OF PEACE OFFICERS AND OTHER

ATTENDANCE OFFICERS. (a) A peace officer serving as an

attendance officer has the following powers and duties concerning

enforcement of compulsory school attendance requirements:

(1) to investigate each case of a violation of compulsory school

attendance requirements referred to the peace officer;

(2) to enforce compulsory school attendance requirements by:

(A) referring a student to a juvenile court or filing a

complaint against a student in a county, justice, or municipal

court if the student has unexcused absences for the amount of

time specified under Section 25.094 or under Section 51.03(b)(2),

Family Code; and

(B) filing a complaint in a county, justice, or municipal court

against a parent who violates Section 25.093;

(3) to serve court-ordered legal process;

(4) to review school attendance records for compliance by each

student investigated by the officer;

(5) to maintain an investigative record on each compulsory

school attendance requirement violation and related court action

and, at the request of a court, the board of trustees of a school

district, or the commissioner, to provide a record to the

individual or entity requesting the record;

(6) to make a home visit or otherwise contact the parent of a

student who is in violation of compulsory school attendance

requirements, except that a peace officer may not enter a

residence without the permission of the parent of a student

required under this subchapter to attend school or of the tenant

or owner of the residence except to lawfully serve court-ordered

legal process on the parent; and

(7) to take a student into custody with the permission of the

student's parent or in obedience to a court-ordered legal

process.

(b) An attendance officer employed by a school district who is

not commissioned as a peace officer has the following powers and

duties with respect to enforcement of compulsory school

attendance requirements:

(1) to investigate each case of a violation of the compulsory

school attendance requirements referred to the attendance

officer;

(2) to enforce compulsory school attendance requirements by:

(A) referring a student to a juvenile court or filing a

complaint against a student in a county, justice, or municipal

court if the student has unexcused absences for the amount of

time specified under Section 25.094 or under Section 51.03(b)(2),

Family Code; and

(B) filing a complaint in a county, justice, or municipal court

against a parent who violates Section 25.093;

(3) to monitor school attendance compliance by each student

investigated by the officer;

(4) to maintain an investigative record on each compulsory

school attendance requirement violation and related court action

and, at the request of a court, the board of trustees of a school

district, or the commissioner, to provide a record to the

individual or entity requesting the record;

(5) to make a home visit or otherwise contact the parent of a

student who is in violation of compulsory school attendance

requirements, except that the attendance officer may not enter a

residence without permission of the parent or of the owner or

tenant of the residence;

(6) at the request of a parent, to escort a student from any

location to a school campus to ensure the student's compliance

with compulsory school attendance requirements; and

(7) if the attendance officer has or is informed of a

court-ordered legal process directing that a student be taken

into custody and the school district employing the officer does

not employ its own police department, to contact the sheriff,

constable, or any peace officer to request that the student be

taken into custody and processed according to the legal process.

(b-1) A peace officer who has probable cause to believe that a

child is in violation of the compulsory school attendance law

under Section 25.085 may take the child into custody for the

purpose of returning the child to the school campus of the child

to ensure the child's compliance with compulsory school

attendance requirements.

(c) In this section:

(1) "Parent" includes a person standing in parental relation.

(2) "Peace officer" has the meaning assigned by Article 2.12,

Code of Criminal Procedure.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1514, Sec. 2, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 137, Sec. 3, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1058, Sec. 5, eff. September 1, 2007.

Sec. 25.092. MINIMUM ATTENDANCE FOR CLASS CREDIT. (a) Except

as provided by this section, a student may not be given credit

for a class unless the student is in attendance for at least 90

percent of the days the class is offered.

(a-1) A student who is in attendance for at least 75 percent but

less than 90 percent of the days a class is offered may be given

credit for the class if the student completes a plan approved by

the school's principal that provides for the student to meet the

instructional requirements of the class. A student under the

jurisdiction of a court in a criminal or juvenile justice

proceeding may not receive credit under this subsection without

the consent of the judge presiding over the student's case.

(b) The board of trustees of each school district shall appoint

one or more attendance committees to hear petitions for class

credit by students who are in attendance fewer than the number of

days required under Subsection (a) and have not earned class

credit under Subsection (a-1). Classroom teachers shall comprise

a majority of the membership of the committee. A committee may

give class credit to a student because of extenuating

circumstances. Each board of trustees shall establish guidelines

to determine what constitutes extenuating circumstances and shall

adopt policies establishing alternative ways for students to make

up work or regain credit lost because of absences. The

alternative ways must include at least one option that does not

require a student to pay a fee authorized under Section

11.158(a)(15). A certified public school employee may not be

assigned additional instructional duties as a result of this

section outside of the regular workday unless the employee is

compensated for the duties at a reasonable rate of pay.

(c) A member of an attendance committee is not personally liable

for any act or omission arising out of duties as a member of an

attendance committee.

(d) If a student is denied credit for a class by an attendance

committee, the student may appeal the decision to the board of

trustees. The decision of the board may be appealed by trial de

novo to the district court of the county in which the school

district's central administrative office is located.

(e) This section does not affect the provision of Section

25.087(b) regarding a student's excused absence from school to

observe religious holy days.

(f) The availability of the option developed under Subsection

(b) must be substantially the same as the availability of the

educational program developed under Section 11.158(a)(15).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 698, Sec. 2, eff. June

18, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

850, Sec. 3, eff. June 15, 2007.

Sec. 25.093. PARENT CONTRIBUTING TO NONATTENDANCE. (a) If a

warning is issued as required by Section 25.095(a), the parent

with criminal negligence fails to require the child to attend

school as required by law, and the child has absences for the

amount of time specified under Section 25.094, the parent commits

an offense.

(b) The attendance officer or other appropriate school official

shall file a complaint against the parent in:

(1) the constitutional county court of the county in which the

parent resides or in which the school is located, if the county

has a population of two million or more;

(2) a justice court of any precinct in the county in which the

parent resides or in which the school is located; or

(3) a municipal court of the municipality in which the parent

resides or in which the school is located.

(c) An offense under Subsection (a) is a Class C misdemeanor.

Each day the child remains out of school may constitute a

separate offense. Two or more offenses under Subsection (a) may

be consolidated and prosecuted in a single action. If the court

orders deferred disposition under Article 45.051, Code of

Criminal Procedure, the court may require the defendant to

provide personal services to a charitable or educational

institution as a condition of the deferral.

(d) A fine collected under this section shall be deposited as

follows:

(1) one-half shall be deposited to the credit of the operating

fund of, as applicable:

(A) the school district in which the child attends school;

(B) the open-enrollment charter school the child attends; or

(C) the juvenile justice alternative education program that the

child has been ordered to attend; and

(2) one-half shall be deposited to the credit of:

(A) the general fund of the county, if the complaint is filed in

the justice court or the constitutional county court; or

(B) the general fund of the municipality, if the complaint is

filed in municipal court.

(e) At the trial of any person charged with violating this

section, the attendance records of the child may be presented in

court by any authorized employee of the school district or

open-enrollment charter school, as applicable.

(f) The court in which a conviction, deferred adjudication, or

deferred disposition for an offense under Subsection (a) occurs

may order the defendant to attend a program for parents of

students with unexcused absences that provides instruction

designed to assist those parents in identifying problems that

contribute to the students' unexcused absences and in developing

strategies for resolving those problems if a program is

available.

(g) If a parent refuses to obey a court order entered under this

section, the court may punish the parent for contempt of court

under Section 21.002, Government Code.

(h) It is an affirmative defense to prosecution for an offense

under Subsection (a) that one or more of the absences required to

be proven under Subsection (a) was excused by a school official

or should be excused by the court. The burden is on the defendant

to show by a preponderance of the evidence that the absence has

been or should be excused. A decision by the court to excuse an

absence for purposes of this section does not affect the ability

of the school district to determine whether to excuse the absence

for another purpose.

(i) In this section, "parent" includes a person standing in

parental relation.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 865, Sec. 2, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1403, Sec. 1, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1504, Sec. 24, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1514, Sec. 3, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 137, Sec. 4, 5, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 283, Sec. 38, eff. Sept. 1, 2003; Acts

2003, 78th Leg., ch. 1276, Sec. 6.001, eff. Sept. 1, 2003.

Sec. 25.094. FAILURE TO ATTEND SCHOOL. (a) An individual

commits an offense if the individual:

(1) is required to attend school under Section 25.085; and

(2) fails to attend school on 10 or more days or parts of days

within a six-month period in the same school year or on three or

more days or parts of days within a four-week period.

(b) An offense under this section may be prosecuted in:

(1) the constitutional county court of the county in which the

individual resides or in which the school is located, if the

county has a population of two million or more;

(2) a justice court of any precinct in the county in which the

individual resides or in which the school is located; or

(3) a municipal court in the municipality in which the

individual resides or in which the school is located.

(c) On a finding by the county, justice, or municipal court that

the individual has committed an offense under Subsection (a) or

on a finding by a juvenile court in a county with a population of

less than 100,000 that the individual has engaged in conduct that

violates Subsection (a), the court may enter an order that

includes one or more of the requirements listed in Article

45.054, Code of Criminal Procedure, as added by Chapter 1514,

Acts of the 77th Legislature, Regular Session, 2001.

(d) If the county, justice, or municipal court believes that a

child has violated an order issued under Subsection (c), the

court may proceed as authorized by Article 45.050, Code of

Criminal Procedure.

(d-1) Pursuant to an order of the county, justice, or municipal

court based on an affidavit showing probable cause to believe

that an individual has committed an offense under this section, a

peace officer may take the individual into custody. A peace

officer taking an individual into custody under this subsection

shall:

(1) promptly notify the individual's parent, guardian, or

custodian of the officer's action and the reason for that action;

and

(2) without unnecessary delay:

(A) release the individual to the individual's parent, guardian,

or custodian or to another responsible adult, if the person

promises to bring the individual to the county, justice, or

municipal court as requested by the court; or

(B) bring the individual to a county, justice, or municipal

court with venue over the offense.

(e) An offense under this section is a Class C misdemeanor.

(f) It is an affirmative defense to prosecution under this

section that one or more of the absences required to be proven

under Subsection (a) were excused by a school official or by the

court or that one or more of the absences were involuntary, but

only if there is an insufficient number of unexcused or voluntary

absences remaining to constitute an offense under this section.

The burden is on the defendant to show by a preponderance of the

evidence that the absence has been excused or that the absence

was involuntary. A decision by the court to excuse an absence

for purposes of this section does not affect the ability of the

school district to determine whether to excuse the absence for

another purpose.

(g) It is an affirmative defense to prosecution under this

section that one or more of the absences required to be proven

under Subsection (a) was involuntary. The burden is on the

defendant to show by a preponderance of the evidence that the

absence was involuntary.

(h) Deleted by Acts 2001, 77th Leg., ch. 1514, Sec. 4.

(i) Deleted by Acts 2001, 77th Leg., ch. 1514, Sec. 4.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 865, Sec. 3, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1297, Sec. 55, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1514, Sec. 4, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 137, Sec. 6 to 8, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 283, Sec. 39, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 36, eff. September 1, 2005.

Sec. 25.095. WARNING NOTICES. (a) A school district or

open-enrollment charter school shall notify a student's parent in

writing at the beginning of the school year that if the student

is absent from school on 10 or more days or parts of days within

a six-month period in the same school year or on three or more

days or parts of days within a four-week period:

(1) the student's parent is subject to prosecution under Section

25.093; and

(2) the student is subject to prosecution under Section 25.094

or to referral to a juvenile court in a county with a population

of less than 100,000 for conduct that violates that section.

(b) A school district shall notify a student's parent if the

student has been absent from school, without excuse under Section

25.087, on three days or parts of days within a four-week period.

The notice must:

(1) inform the parent that:

(A) it is the parent's duty to monitor the student's school

attendance and require the student to attend school; and

(B) the parent is subject to prosecution under Section 25.093;

and

(2) request a conference between school officials and the parent

to discuss the absences.

(c) The fact that a parent did not receive a notice under

Subsection (a) or (b) does not create a defense to prosecution

under Section 25.093 or 25.094.

(d) In this section, "parent" includes a person standing in

parental relation.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1504, Sec. 25, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1514, Sec. 5, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 6.002, eff. Sept.

1, 2003.

Sec. 25.0951. SCHOOL DISTRICT COMPLAINT OR REFERRAL FOR FAILURE

TO ATTEND SCHOOL. (a) If a student fails to attend school

without excuse on 10 or more days or parts of days within a

six-month period in the same school year, a school district shall

within 10 school days of the student's 10th absence:

(1) file a complaint against the student or the student's parent

or both in a county, justice, or municipal court for an offense

under Section 25.093 or 25.094, as appropriate, or refer the

student to a juvenile court in a county with a population of less

than 100,000 for conduct that violates Section 25.094; or

(2) refer the student to a juvenile court for conduct indicating

a need for supervision under Section 51.03(b)(2), Family Code.

(b) If a student fails to attend school without excuse on three

or more days or parts of days within a four-week period but does

not fail to attend school for the time described by Subsection

(a), the school district may:

(1) file a complaint against the student or the student's parent

or both in a county, justice, or municipal court for an offense

under Section 25.093 or 25.094, as appropriate, or refer the

student to a juvenile court in a county with a population of less

than 100,000 for conduct that violates Section 25.094; or

(2) refer the student to a juvenile court for conduct indicating

a need for supervision under Section 51.03(b)(2), Family Code.

(c) In this section, "parent" includes a person standing in

parental relation.

(d) A court shall dismiss a complaint or referral made by a

school district under this section that is not made in compliance

with this section.

Added by Acts 2001, 77th Leg., ch. 1514, Sec. 6, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 137, Sec. 9, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 37, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 31, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

984, Sec. 1, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 7.003, eff. September 1, 2009.

Sec. 25.0952. PROCEDURES APPLICABLE TO SCHOOL ATTENDANCE-RELATED

OFFENSES. In a proceeding based on a complaint under Section

25.093 or 25.094, the court shall, except as otherwise provided

by this chapter, use the procedures and exercise the powers

authorized by Chapter 45, Code of Criminal Procedure.

Added by Acts 2001, 77th Leg., ch. 1514, Sec. 6, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 137, Sec. 10, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 283, Sec. 40, eff. Sept.

1, 2003.

SUBCHAPTER D. STUDENT/TEACHER RATIOS; CLASS SIZE

Sec. 25.111. STUDENT/TEACHER RATIOS. Except as provided by

Section 25.112, each school district must employ a sufficient

number of teachers certified under Subchapter B, Chapter 21, to

maintain an average ratio of not less than one teacher for each

20 students in average daily attendance.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 25.112. CLASS SIZE. (a) Except as otherwise authorized by

this section, a school district may not enroll more than 22

students in a kindergarten, first, second, third, or fourth grade

class. That limitation does not apply during:

(1) any 12-week period of the school year selected by the

district, in the case of a district whose average daily

attendance is adjusted under Section 42.005(c); or

(2) the last 12 weeks of any school year in the case of any

other district.

(b) Not later than the 30th day after the first day of the

12-week period for which a district whose average daily

attendance is adjusted under Section 42.005(c) is claiming an

exemption under Subsection (a), the district shall notify the

commissioner in writing that the district is claiming an

exemption for the period stated in the notice.

(c) In determining the number of students to enroll in any

class, a school district shall consider the subject to be taught,

the teaching methodology to be used, and any need for individual

instruction.

(d) On application of a school district, the commissioner may

except the district from the limit in Subsection (a) if the

commissioner finds the limit works an undue hardship on the

district. An exception expires at the end of the school year for

which it is granted.

(e) A school district seeking an exception under Subsection (d)

shall notify the commissioner and apply for the exception not

later than the later of:

(1) October 1; or

(2) the 30th day after the first school day the district exceeds

the limit in Subsection (a).

(f) If a school district repeatedly fails to comply with this

section, the commissioner may take any appropriate action

authorized to be taken by the commissioner under Section 39.131.

(g) Not later than January 1, 2011, the agency shall report to

the legislature the number of applications for exceptions under

Subsection (d) submitted by each school district and for each

application indicate whether the application was granted or

denied. This subsection expires February 1, 2011.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 889, Sec. 1, eff. June

14, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1347, Sec. 2, eff. June 19, 2009.

Sec. 25.113. NOTICE OF CLASS SIZE. (a) A campus or district

that is granted an exception under Section 25.112(d) from class

size limits shall provide written notice of the exception to the

parent of or person standing in parental relation to each student

affected by the exception. The notice must be in conspicuous bold

or underlined print and:

(1) specify the class for which an exception from the limit

imposed by Section 25.112(a) was granted;

(2) state the number of children in the class for which the

exception was granted; and

(3) be included in a regular mailing or other communication from

the campus or district, such as information sent home with

students.

(b) The notice required by Subsection (a) must be provided not

later than the 31st day after:

(1) the first day of the school year; or

(2) the date the exception is granted, if the exception is

granted after the beginning of the school year.

Added by Acts 2001, 77th Leg., ch. 889, Sec. 2, eff. June 14,

2001.

Sec. 25.114. STUDENT/TEACHER RATIOS IN PHYSICAL EDUCATION

CLASSES; CLASS SIZE. (a) In implementing the curriculum for

physical education under Section 28.002(a)(2)(C), each school

district shall establish specific objectives and goals the

district intends to accomplish through the curriculum, including,

to the extent practicable, student/teacher ratios that are small

enough to enable the district to:

(1) carry out the purposes of and requirements for the physical

education curriculum as provided under Section 28.002(d); and

(2) ensure the safety of students participating in physical

education.

(b) If a district establishes a student to teacher ratio greater

than 45 to 1 in a physical education class, the district shall

specifically identify the manner in which the safety of the

students will be maintained.

Added by Acts 2009, 81st Leg., R.S., Ch.

773, Sec. 2, eff. June 19, 2009.

SUBCHAPTER E. STUDENT EXPRESSION OF RELIGIOUS VIEWPOINTS

Sec. 25.151. STUDENT EXPRESSION. A school district shall treat

a student's voluntary expression of a religious viewpoint, if

any, on an otherwise permissible subject in the same manner the

district treats a student's voluntary expression of a secular or

other viewpoint on an otherwise permissible subject and may not

discriminate against the student based on a religious viewpoint

expressed by the student on an otherwise permissible subject.

Added by Acts 2007, 80th Leg., R.S., Ch.

261, Sec. 2, eff. June 8, 2007.

Sec. 25.152. LIMITED PUBLIC FORUM; SCHOOL DISTRICT POLICY. (a)

To ensure that the school district does not discriminate against

a student's publicly stated voluntary expression of a religious

viewpoint, if any, and to eliminate any actual or perceived

affirmative school sponsorship or attribution to the district of

a student's expression of a religious viewpoint, if any, a school

district shall adopt a policy, which must include the

establishment of a limited public forum for student speakers at

all school events at which a student is to publicly speak. The

policy regarding the limited public forum must also require the

school district to:

(1) provide the forum in a manner that does not discriminate

against a student's voluntary expression of a religious

viewpoint, if any, on an otherwise permissible subject;

(2) provide a method, based on neutral criteria, for the

selection of student speakers at school events and graduation

ceremonies;

(3) ensure that a student speaker does not engage in obscene,

vulgar, offensively lewd, or indecent speech; and

(4) state, in writing, orally, or both, that the student's

speech does not reflect the endorsement, sponsorship, position,

or expression of the district.

(b) The school district disclaimer required by Subsection (a)(4)

must be provided at all graduation ceremonies. The school

district must also continue to provide the disclaimer at any

other event in which a student speaks publicly for as long as a

need exists to dispel confusion over the district's

nonsponsorship of the student's speech.

(c) Student expression on an otherwise permissible subject may

not be excluded from the limited public forum because the subject

is expressed from a religious viewpoint.

Added by Acts 2007, 80th Leg., R.S., Ch.

261, Sec. 2, eff. June 8, 2007.

Sec. 25.153. RELIGIOUS EXPRESSION IN CLASS ASSIGNMENTS.

Students may express their beliefs about religion in homework,

artwork, and other written and oral assignments free from

discrimination based on the religious content of their

submissions. Homework and classroom assignments must be judged

by ordinary academic standards of substance and relevance and

against other legitimate pedagogical concerns identified by the

school district. Students may not be penalized or rewarded on

account of the religious content of their work.

Added by Acts 2007, 80th Leg., R.S., Ch.

261, Sec. 2, eff. June 8, 2007.

Sec. 25.154. FREEDOM TO ORGANIZE RELIGIOUS GROUPS AND

ACTIVITIES. Students may organize prayer groups, religious

clubs, "see you at the pole" gatherings, or other religious

gatherings before, during, and after school to the same extent

that students are permitted to organize other noncurricular

student activities and groups. Religious groups must be given

the same access to school facilities for assembling as is given

to other noncurricular groups without discrimination based on the

religious content of the students' expression. If student groups

that meet for nonreligious activities are permitted to advertise

or announce meetings of the groups, the school district may not

discriminate against groups that meet for prayer or other

religious speech. A school district may disclaim school

sponsorship of noncurricular groups and events in a manner that

neither favors nor disfavors groups that meet to engage in prayer

or religious speech.

Added by Acts 2007, 80th Leg., R.S., Ch.

261, Sec. 2, eff. June 8, 2007.

Sec. 25.155. ADOPTION OF POLICY. A school district shall adopt

and implement a local policy regarding a limited public forum and

voluntary student expression of religious viewpoints. If a

school district voluntarily adopts and follows the model policy

governing voluntary religious expression in public schools as

provided by Section 25.156, the district is in compliance with

the provisions of this subchapter covered by the model policy.

Added by Acts 2007, 80th Leg., R.S., Ch.

261, Sec. 2, eff. June 8, 2007.

Sec. 25.156. MODEL POLICY GOVERNING VOLUNTARY RELIGIOUS

EXPRESSION IN PUBLIC SCHOOLS. In this section, "model policy"

means a local policy adopted by the school district that is

substantially identical to the following:

ARTICLE I

STUDENT EXPRESSION OF RELIGIOUS VIEWPOINTS

The school district shall treat a student's voluntary expression

of a religious viewpoint, if any, on an otherwise permissible

subject in the same manner the district treats a student's

voluntary expression of a secular or other viewpoint on an

otherwise permissible subject and may not discriminate against

the student based on a religious viewpoint expressed by the

student on an otherwise permissible subject.

ARTICLE II

STUDENT SPEAKERS AT NONGRADUATION EVENTS

The school district hereby creates a limited public forum for

student speakers at all school events at which a student is to

publicly speak. For each speaker, the district shall set a

maximum time limit reasonable and appropriate to the occasion.

Student speakers shall introduce:

(1) football games;

(2) any other athletic events designated by the district;

(3) opening announcements and greetings for the school day; and

(4) any additional events designated by the district, which may

include, without limitation, assemblies and pep rallies.

The forum shall be limited in the manner provided by this

article.

Only those students in the highest two grade levels of the school

and who hold one of the following positions of honor based on

neutral criteria are eligible to use the limited public forum:

student council officers, class officers of the highest grade

level in the school, captains of the football team, and other

students holding positions of honor as the school district may

designate.

An eligible student shall be notified of the student's

eligibility, and a student who wishes to participate as an

introducing speaker shall submit the student's name to the

student council or other designated body during an announced

period of not less than three days. The announced period may be

at the beginning of the school year, at the end of the preceding

school year so student speakers are in place for the new year,

or, if the selection process will be repeated each semester, at

the beginning of each semester or at the end of the preceding

semester so speakers are in place for the next semester. The

names of the volunteering student speakers shall be randomly

drawn until all names have been selected, and the names shall be

listed in the order drawn. Each selected student will be matched

chronologically to the event for which the student will be giving

the introduction. Each student may speak for one week at a time

for all introductions of events that week, or rotate after each

speaking event, or otherwise as determined by the district. The

list of student speakers shall be chronologically repeated as

needed, in the same order. The district may repeat the selection

process each semester rather than once a year.

The subject of the student introductions must be related to the

purpose of the event and to the purpose of marking the opening of

the event, honoring the occasion, the participants, and those in

attendance, bringing the audience to order, and focusing the

audience on the purpose of the event. The subject must be

designated, a student must stay on the subject, and the student

may not engage in obscene, vulgar, offensively lewd, or indecent

speech. The school district shall treat a student's voluntary

expression of a religious viewpoint, if any, on an otherwise

permissible subject in the same manner the district treats a

student's voluntary expression of a secular or other viewpoint on

an otherwise permissible subject and may not discriminate against

the student based on a religious viewpoint expressed by the

student on an otherwise permissible subject.

For as long as there is a need to dispel confusion over the

nonsponsorship of the student's speech, at each event in which a

student will deliver an introduction, a disclaimer shall be

stated in written or oral form, or both, such as, "The student

giving the introduction for this event is a volunteering student

selected on neutral criteria to introduce the event. The content

of the introduction is the private expression of the student and

does not reflect the endorsement, sponsorship, position, or

expression of the school district."

Certain students who have attained special positions of honor in

the school have traditionally addressed school audiences from

time to time as a tangential component of their achieved

positions of honor, such as the captains of various sports teams,

student council officers, class officers, homecoming kings and

queens, prom kings and queens, and the like, and have attained

their positions based on neutral criteria. Nothing in this policy

eliminates the continuation of the practice of having these

students, irrespective of grade level, address school audiences

in the normal course of their respective positions. The school

district shall create a limited public forum for the speakers and

shall treat a student's voluntary expression of a religious

viewpoint, if any, on an otherwise permissible subject in the

same manner the district treats a student's voluntary expression

of a secular or other viewpoint on an otherwise permissible

subject and may not discriminate against the student based on a

religious viewpoint expressed by the student on an otherwise

permissible subject.

ARTICLE III

STUDENT SPEAKERS AT GRADUATION CEREMONIES

The school district hereby creates a limited public forum

consisting of an opportunity for a student to speak to begin

graduation ceremonies and another student to speak to end

graduation ceremonies. For each speaker, the district shall set

a maximum time limit reasonable and appropriate to the occasion.

The forum shall be limited in the manner provided by this

article.

Only students who are graduating and who hold one of the

following neutral criteria positions of honor shall be eligible

to use the limited public forum: student council officers, class

officers of the graduating class, the top three academically

ranked graduates, or a shorter or longer list of student leaders

as the school district may designate. A student who will

otherwise have a speaking role in the graduation ceremonies is

ineligible to give the opening and closing remarks. The names of

the eligible volunteering students will be randomly drawn. The

first name drawn will give the opening and the second name drawn

will give the closing.

The topic of the opening and closing remarks must be related to

the purpose of the graduation ceremony and to the purpose of

marking the opening and closing of the event, honoring the

occasion, the participants, and those in attendance, bringing the

audience to order, and focusing the audience on the purpose of

the event.

In addition to the students giving the opening and closing

remarks, certain other students who have attained special

positions of honor based on neutral criteria, including, without

limitation, the valedictorian, will have speaking roles at

graduation ceremonies. For each speaker, the school district

shall set a maximum time limit reasonable and appropriate to the

occasion and to the position held by the speaker. For this

purpose, the district creates a limited public forum for these

students to deliver the addresses. The subject of the addresses

must be related to the purpose of the graduation ceremony,

marking and honoring the occasion, honoring the participants and

those in attendance, and the student's perspective on purpose,

achievement, life, school, graduation, and looking forward to the

future.

The subject must be designated for each student speaker, the

student must stay on the subject, and the student may not engage

in obscene, vulgar, offensively lewd, or indecent speech. The

school district shall treat a student's voluntary expression of a

religious viewpoint, if any, on an otherwise permissible subject

in the same manner the district treats a student's voluntary

expression of a secular or other viewpoint on an otherwise

permissible subject and may not discriminate against the student

based on a religious viewpoint expressed by the student on an

otherwise permissible subject.

A written disclaimer shall be printed in the graduation program

that states, "The students who will be speaking at the graduation

ceremony were selected based on neutral criteria to deliver

messages of the students' own choices. The content of each

student speaker's message is the private expression of the

individual student and does not reflect any position or

expression of the school district or the board of trustees, or

the district's administration, or employees of the district, or

the views of any other graduate. The contents of these messages

were prepared by the student volunteers, and the district

refrained from any interaction with student speakers regarding

the student speakers' viewpoints on permissible subjects."

ARTICLE IV

RELIGIOUS EXPRESSION IN CLASS ASSIGNMENTS

Students may express the students' beliefs about religion in

homework, artwork, and other written and oral assignments free

from discrimination based on the religious content of the

students' submission. Homework and classroom work shall be

judged by ordinary academic standards of substance and relevance

and against other legitimate pedagogical concerns identified by

the school. Students may not be penalized or rewarded on account

of religious content. If a teacher's assignment involves writing

a poem, the work of a student who submits a poem in the form of a

prayer (for example, a psalm) should be judged on the basis of

academic standards, including literary quality, and not penalized

or rewarded on account of its religious content.

ARTICLE V

FREEDOM TO ORGANIZE RELIGIOUS GROUPS AND ACTIVITIES

Students may organize prayer groups, religious clubs, "see you at

the pole" gatherings, and other religious gatherings before,

during, and after school to the same extent that students are

permitted to organize other noncurricular student activities and

groups. Religious groups must be given the same access to school

facilities for assembling as is given to other noncurricular

groups, without discrimination based on the religious content of

the group's expression. If student groups that meet for

nonreligious activities are permitted to advertise or announce

the groups' meetings, for example, by advertising in a student

newspaper, putting up posters, making announcements on a student

activities bulletin board or public address system, or handing

out leaflets, school authorities may not discriminate against

groups that meet for prayer or other religious speech. School

authorities may disclaim sponsorship of noncurricular groups and

events, provided they administer the disclaimer in a manner that

does not favor or disfavor groups that meet to engage in prayer

or other religious speech.

Added by Acts 2007, 80th Leg., R.S., Ch.

261, Sec. 2, eff. June 8, 2007.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS RELATING TO STUDENTS

Sec. 25.901. EXERCISE OF CONSTITUTIONAL RIGHT TO PRAY. A public

school student has an absolute right to individually,

voluntarily, and silently pray or meditate in school in a manner

that does not disrupt the instructional or other activities of

the school. A person may not require, encourage, or coerce a

student to engage in or refrain from such prayer or meditation

during any school activity.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.



CHAPTER 26. PARENTAL RIGHTS AND RESPONSIBILITIES

EDUCATION CODE

TITLE 2. PUBLIC EDUCATION

SUBTITLE E. STUDENTS AND PARENTS

CHAPTER 26. PARENTAL RIGHTS AND RESPONSIBILITIES

Sec. 26.001. PURPOSE. (a) Parents are partners with educators,

administrators, and school district boards of trustees in their

children's education. Parents shall be encouraged to actively

participate in creating and implementing educational programs for

their children.

(b) The rights listed in this chapter are not exclusive. This

chapter does not limit a parent's rights under other law.

(c) Unless otherwise provided by law, a board of trustees,

administrator, educator, or other person may not limit parental

rights.

(d) Each board of trustees shall provide for procedures to

consider complaints that a parent's right has been denied.

(e) Each board of trustees shall cooperate in the establishment

of ongoing operations of at least one parent-teacher organization

at each school in the district to promote parental involvement in

school activities.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 26.002. DEFINITION. In this chapter, "parent" includes a

person standing in parental relation. The term does not include a

person as to whom the parent-child relationship has been

terminated or a person not entitled to possession of or access to

a child under a court order. Except as provided by federal law,

all rights of a parent under Title 2 of this code and all

educational rights under Section 151.003(a)(10), Family Code,

shall be exercised by a student who is 18 years of age or older

or whose disabilities of minority have been removed for general

purposes under Chapter 31, Family Code, unless the student has

been determined to be incompetent or the student's rights have

been otherwise restricted by a court order.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 767, Sec. 10, eff.

June 13, 2001.

Sec. 26.003. RIGHTS CONCERNING ACADEMIC PROGRAMS. (a) A parent

is entitled to:

(1) petition the board of trustees designating the school in the

district that the parent's child will attend, as provided by

Section 25.033;

(2) reasonable access to the school principal, or to a

designated administrator with the authority to reassign a

student, to request a change in the class or teacher to which the

parent's child has been assigned, if the reassignment or change

would not affect the assignment or reassignment of another

student;

(3) request, with the expectation that the request will not be

unreasonably denied:

(A) the addition of a specific academic class in the course of

study of the parent's child in keeping with the required

curriculum if sufficient interest is shown in the addition of the

class to make it economically practical to offer the class;

(B) that the parent's child be permitted to attend a class for

credit above the child's grade level, whether in the child's

school or another school, unless the board or its designated

representative expects that the child cannot perform

satisfactorily in the class; or

(C) that the parent's child be permitted to graduate from high

school earlier than the child would normally graduate, if the

child completes each course required for graduation; and

(4) have a child who graduates early as provided by Subdivision

(3)(C) participate in graduation ceremonies at the time the child

graduates.

(b) The decision of the board of trustees concerning a request

described by Subsection (a)(2) or (3) is final and may not be

appealed.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 26.0031. RIGHTS CONCERNING STATE VIRTUAL SCHOOL NETWORK.

(a) At the time and in the manner that a school district or

open-enrollment charter school informs students and parents about

courses that are offered in the district's or school's

traditional classroom setting, the district or school shall

notify parents and students of the option to enroll in an

electronic course offered through the state virtual school

network under Chapter 30A.

(b) A school district or open-enrollment charter school in which

a student is enrolled as a full-time student may not unreasonably

deny the request of a parent of a student to enroll the student

in an electronic course offered through the state virtual school

network under Chapter 30A.

(c) For purposes of Subsection (b), a school district or

open-enrollment charter school is not considered to have

unreasonably denied a request to enroll a student in an

electronic course if:

(1) the district or school can demonstrate that the course does

not meet state standards or standards of the district or school

that are of equivalent rigor as the district's or school's

standards for the same course provided in a traditional classroom

setting;

(2) a student attempts to enroll in a course load that:

(A) is inconsistent with the student's high school graduation

plan; or

(B) could reasonably be expected to negatively affect the

student's performance on an assessment instrument administered

under Section 39.023; or

(3) the student requests permission to enroll in an electronic

course at a time that is not consistent with the enrollment

period established by the school district or open-enrollment

charter school providing the course.

(d) Notwithstanding Subsection (c)(3), a school district or

open-enrollment charter school that provides an electronic course

through the state virtual school network under Chapter 30A shall

make all reasonable efforts to accommodate the enrollment of a

student in the course under special circumstances.

(e) A parent may appeal to the commissioner a school district's

or open-enrollment charter school's decision to deny a request to

enroll a student in an electronic course offered through the

state virtual school network. The commissioner's decision under

this subsection is final and may not be appealed.

Added by Acts 2007, 80th Leg., R.S., Ch.

1337, Sec. 2, eff. September 1, 2007.

Sec. 26.004. ACCESS TO STUDENT RECORDS. A parent is entitled to

access to all written records of a school district concerning the

parent's child, including:

(1) attendance records;

(2) test scores;

(3) grades;

(4) disciplinary records;

(5) counseling records;

(6) psychological records;

(7) applications for admission;

(8) health and immunization information;

(9) teacher and counselor evaluations; and

(10) reports of behavioral patterns.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 26.005. ACCESS TO STATE ASSESSMENTS. Except as provided by

Section 39.023(e), a parent is entitled to access to a copy of

each state assessment instrument administered under Section

39.023 to the parent's child.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 767, Sec. 7, eff.

Sept. 1, 1997.

Sec. 26.006. ACCESS TO TEACHING MATERIALS. (a) A parent is

entitled to:

(1) review all teaching materials, textbooks, and other teaching

aids used in the classroom of the parent's child; and

(2) review each test administered to the parent's child after

the test is administered.

(b) A school district shall make teaching materials and tests

readily available for review by parents. The district may specify

reasonable hours for review.

(c) A student's parent is entitled to request that the school

district or open-enrollment charter school the student attends

allow the student to take home any textbook used by the student.

Subject to the availability of a textbook, the district or school

shall honor the request. A student who takes home a textbook must

return the textbook to school at the beginning of the next school

day if requested to do so by the student's teacher. In this

subsection, "textbook" has the meaning assigned by Section

31.002.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 805, Sec. 1, eff. June

14, 2001.

Sec. 26.007. ACCESS TO BOARD MEETINGS. (a) A parent is

entitled to complete access to any meeting of the board of

trustees of the school district, other than a closed meeting held

in compliance with Subchapters D and E, Chapter 551, Government

Code.

(b) A board of trustees of a school district must hold each

public meeting of the board within the boundaries of the district

except as required by law or except to hold a joint meeting with

another district or with another governmental entity, as defined

by Section 2051.041, Government Code, if the boundaries of the

governmental entity are in whole or in part within the boundaries

of the district. All public meetings must comply with Chapter

551, Government Code.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 1335, Sec. 7, eff.

June 19, 1999.

Sec. 26.008. RIGHT TO FULL INFORMATION CONCERNING STUDENT. (a)

A parent is entitled to full information regarding the school

activities of a parent's child except as provided by Section

38.004.

(b) An attempt by any school district employee to encourage or

coerce a child to withhold information from the child's parent is

grounds for discipline under Section 21.104, 21.156, or 21.211,

as applicable.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 26.0081. RIGHT TO INFORMATION CONCERNING SPECIAL EDUCATION

AND EDUCATION OF STUDENTS WITH LEARNING DIFFICULTIES. (a) The

agency shall produce and provide to school districts sufficient

copies of a comprehensive, easily understood document that

explains the process by which an individualized education program

is developed for a student in a special education program and the

rights and responsibilities of a parent concerning the process.

The document must include information a parent needs to

effectively participate in an admission, review, and dismissal

committee meeting for the parent's child.

(b) The agency will ensure that each school district provides

the document required under this section to the parent as

provided by 20 U.S.C. Section 1415(b):

(1) as soon as practicable after a child is referred to

determine the child's eligibility for admission into the

district's special education program, but at least five school

days before the date of the initial meeting of the admission,

review, and dismissal committee; and

(2) at any other time on reasonable request of the child's

parent.

(c) The agency shall produce and provide to school districts a

written explanation of the options and requirements for providing

assistance to students who have learning difficulties or who need

or may need special education. The explanation must state that a

parent is entitled at any time to request an evaluation of the

parent's child for special education services under Section

29.004. Each school year, each district shall provide the written

explanation to a parent of each district student by including the

explanation in the student handbook or by another means.

Added by Acts 1999, 76th Leg., ch. 616, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 539, Sec. 1, 2, eff.

Sept. 1, 2003.

Sec. 26.0085. REQUESTS FOR PUBLIC INFORMATION. (a) A school

district or open-enrollment charter school that seeks to withhold

information from a parent who has requested public information

relating to the parent's child under Chapter 552, Government

Code, and that files suit as described by Section 552.324,

Government Code, to challenge a decision by the attorney general

issued under Subchapter G, Chapter 552, Government Code, must

bring the suit not later than the 30th calendar day after the

date the school district or open-enrollment charter school

receives the decision of the attorney general being challenged.

(b) A court shall grant a suit described by Subsection (a)

precedence over other pending matters to ensure prompt resolution

of the subject matter of the suit.

(c) Notwithstanding any other law, a school district or

open-enrollment charter school may not appeal the decision of a

court in a suit filed under Subsection (a). This subsection does

not affect the right of a parent to appeal the decision.

(d) If the school district or open-enrollment charter school

does not bring suit within the period established by Subsection

(a), the school district or open-enrollment charter school shall

comply with the decision of the attorney general.

(e) A school district or open-enrollment charter school that

receives a request from a parent for public information relating

to the parent's child shall comply with Chapter 552, Government

Code. If an earlier deadline for bringing suit is established

under Chapter 552, Government Code, Subsection (a) does not

apply. This section does not affect the earlier deadline for

purposes of Section 532.353(b)(3) for a suit brought by an

officer for public information.

Added by Acts 1999, 76th Leg., ch. 1335, Sec. 8, eff. June 19,

1999.

Sec. 26.009. CONSENT REQUIRED FOR CERTAIN ACTIVITIES. (a) An

employee of a school district must obtain the written consent of

a child's parent before the employee may:

(1) conduct a psychological examination, test, or treatment,

unless the examination, test, or treatment is required under

Section 38.004 or state or federal law regarding requirements for

special education; or

(2) make or authorize the making of a videotape of a child or

record or authorize the recording of a child's voice.

(b) An employee of a school district is not required to obtain

the consent of a child's parent before the employee may make a

videotape of a child or authorize the recording of a child's

voice if the videotape or voice recording is to be used only for:

(1) purposes of safety, including the maintenance of order and

discipline in common areas of the school or on school buses;

(2) a purpose related to a cocurricular or extracurricular

activity;

(3) a purpose related to regular classroom instruction; or

(4) media coverage of the school.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1175, Sec. 1, eff.

Sept. 1, 1997.

Sec. 26.0091. REFUSAL OF PSYCHIATRIC OR PSYCHOLOGICAL TREATMENT

OF CHILD AS BASIS OF REPORT OF NEGLECT. (a) In this section,

"psychotropic drug" has the meaning assigned by Section 261.111,

Family Code.

(b) An employee of a school district may not use or threaten to

use the refusal of a parent, guardian, or managing or possessory

conservator of a child to administer or consent to the

administration of a psychotropic drug to the child, or to consent

to any other psychiatric or psychological testing or treatment of

the child, as the sole basis for making a report of neglect of

the child under Subchapter B, Chapter 261, Family Code, unless

the employee has cause to believe that the refusal:

(1) presents a substantial risk of death, disfigurement, or

bodily injury to the child; or

(2) has resulted in an observable and material impairment to the

growth, development, or functioning of the child.

Added by Acts 2003, 78th Leg., ch. 1008, Sec. 1, eff. June 20,

2003.

Sec. 26.010. EXEMPTION FROM INSTRUCTION. (a) A parent is

entitled to remove the parent's child temporarily from a class or

other school activity that conflicts with the parent's religious

or moral beliefs if the parent presents or delivers to the

teacher of the parent's child a written statement authorizing the

removal of the child from the class or other school activity. A

parent is not entitled to remove the parent's child from a class

or other school activity to avoid a test or to prevent the child

from taking a subject for an entire semester.

(b) This section does not exempt a child from satisfying grade

level or graduation requirements in a manner acceptable to the

school district and the agency.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 26.011. COMPLAINTS. The board of trustees of each school

district shall adopt a grievance procedure under which the board

shall address each complaint that the board receives concerning

violation of a right guaranteed by this chapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 26.012. FEE FOR COPIES. The agency or a school district

may charge a reasonable fee in accordance with Subchapter F,

Chapter 552, Government Code, for copies of materials provided to

a parent under this chapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 26.013. STUDENT DIRECTORY INFORMATION. (a) A school

district shall provide to the parent of each district student at

the beginning of each school year or on enrollment of the student

after the beginning of a school year:

(1) a written explanation of the provisions of the Family

Educational Rights and Privacy Act of 1974 (20 U.S.C. Section

1232g), regarding the release of directory information about the

student; and

(2) written notice of the right of the parent to object to the

release of directory information about the student under the

Family Educational Rights and Privacy Act of 1974 (20 U.S.C.

Section 1232g).

(b) The notice required by Subsection (a)(2) must contain:

(1) the following statement in boldface type that is 14-point or

larger:

"Certain information about district students is considered

directory information and will be released to anyone who follows

the procedures for requesting the information unless the parent

or guardian objects to the release of the directory information

about the student. If you do not want [insert name of school

district] to disclose directory information from your child's

education records without your prior written consent, you must

notify the district in writing by [insert date]. [Insert name of

school district] has designated the following information as

directory information: [Here a school district must include any

directory information it chooses to designate as directory

information for the district, such as a student's name, address,

telephone listing, electronic mail address, photograph, degrees,

honors and awards received, date and place of birth, major field

of study, dates of attendance, grade level, most recent

educational institution attended, and participation in officially

recognized activities and sports, and the weight and height of

members of athletic teams.]";

(2) a form, such as a check-off list or similar mechanism, that:

(A) immediately follows, on the same page or the next page, the

statement required under Subdivision (1); and

(B) allows a parent to record:

(i) the parent's objection to the release of all directory

information or one or more specific categories of directory

information if district policy permits the parent to object to

one or more specific categories of directory information;

(ii) the parent's objection to the release of a secondary

student's name, address, and telephone number to a military

recruiter or institution of higher education; and

(iii) the parent's consent to the release of one or more

specific categories of directory information for a limited

school-sponsored purpose if such purpose has been designated by

the district and is specifically identified, such as for a

student directory, student yearbook, or district publication; and

(3) a statement that federal law requires districts receiving

assistance under the Elementary and Secondary Education Act of

1965 (20 U.S.C. Section 6301 et seq.) to provide a military

recruiter or an institution of higher education, on request, with

the name, address, and telephone number of a secondary student

unless the parent has advised the district that the parent does

not want the student's information disclosed without the parent's

prior written consent.

(c) A school district may designate as directory information any

or all information defined as directory information by the Family

Educational Rights and Privacy Act of 1974 (20 U.S.C. Section

1232g). Directory information under that Act that is not

designated by a district as directory information for that

district is excepted from disclosure by the district under

Chapter 552, Government Code.

(d) Directory information consented to by a parent for use only

for a limited school-sponsored purpose, such as for a student

directory, student yearbook, or school district publication, if

any such purpose has been designated by the district, remains

otherwise confidential and may not be released under Chapter 552,

Government Code.

Added by Acts 2005, 79th Leg., Ch.

687, Sec. 1, eff. June 17, 2005.



CHAPTER 28. COURSES OF STUDY; ADVANCEMENT

EDUCATION CODETITLE 2. PUBLIC EDUCATIONSUBTITLE F. CURRICULUM, PROGRAMS, AND SERVICESCHAPTER 28. COURSES OF STUDY; ADVANCEMENTSUBCHAPTER A. ESSENTIAL KNOWLEDGE AND SKILLS; CURRICULUMSec. 28.001. PURPOSE. It is the intent of the legislature that the essential knowledge and skills developed by the State Board of Education under this subchapter shall require all students to demonstrate the knowledge and skills necessary to read, write, compute, problem solve, think critically, apply technology, and communicate across all subject areas. The essential knowledge and skills shall also prepare and enable all students to continue to learn in postsecondary educational, training, or employment settings.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 28.002. REQUIRED CURRICULUM. (a) Each school district that offers kindergarten through grade 12 shall offer, as a required curriculum:(1) a foundation curriculum that includes:(A) English language arts;(B) mathematics;(C) science; and(D) social studies, consisting of Texas, United States, and world history, government, and geography; and(2) an enrichment curriculum that includes:(A) to the extent possible, languages other than English;(B) health, with emphasis on the importance of proper nutrition and exercise;(C) physical education;(D) fine arts;(E) economics, with emphasis on the free enterprise system and its benefits;(F) career and technology education;(G) technology applications; and(H) religious literature, including the Hebrew Scriptures (Old Testament) and New Testament, and its impact on history and literature.(b) The State Board of Education by rule shall designate subjects constituting a well-balanced curriculum to be offered by a school district that does not offer kindergarten through grade 12.(c) The State Board of Education, with the direct participation of educators, parents, business and industry representatives, and employers shall by rule identify the essential knowledge and skills of each subject of the required curriculum that all students should be able to demonstrate and that will be used in evaluating textbooks under Chapter 31 and addressed on the assessment instruments required under Subchapter B, Chapter 39. As a condition of accreditation, the board shall require each district to provide instruction in the essential knowledge and skills at appropriate grade levels.(c-1) The State Board of Education shall adopt rules requiring students enrolled in grade levels six, seven, and eight to complete at least one fine arts course during those grade levels as part of a district's fine arts curriculum. Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch. 773, Sec. 1 (d) The physical education curriculum required under Subsection (a)(2)(C) must be sequential, developmentally appropriate, and designed, implemented, and evaluated to enable students to develop the motor, self-management, and other skills, knowledge, attitudes, and confidence necessary to participate in physical activity throughout life. Each school district shall establish specific objectives and goals the district intends to accomplish through the physical education curriculum. In identifying the essential knowledge and skills of physical education, the State Board of Education shall ensure that the curriculum:(1) emphasizes the knowledge and skills capable of being used during a lifetime of regular physical activity;(2) is consistent with national physical education standards for:(A) the information that students should learn about physical activity; and(B) the physical activities that students should be able to perform;(3) requires that, on a weekly basis, at least 50 percent of the physical education class be used for actual student physical activity and that the activity be, to the extent practicable, at a moderate or vigorous level;(4) offers students an opportunity to choose among many types of physical activity in which to participate;(5) offers students both cooperative and competitive games;(6) meets the needs of students of all physical ability levels, including students who have a disability, chronic health problem, or other special need that precludes the student from participating in regular physical education instruction but who might be able to participate in physical education that is suitably adapted and, if applicable, included in the student's individualized education program;(7) takes into account the effect that gender and cultural differences might have on the degree of student interest in physical activity or on the types of physical activity in which a student is interested;(8) teaches self-management and movement skills;(9) teaches cooperation, fair play, and responsible participation in physical activity;(10) promotes student participation in physical activity outside of school; and(11) allows physical education classes to be an enjoyable experience for students. Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 25 (d) Each time the Texas Higher Education Coordinating Board revises the Internet database of the coordinating board's official statewide inventory of workforce education courses, the State Board of Education shall by rule revise the essential knowledge and skills of any corresponding career and technology education curriculum as provided by Subsection (c).(e) American Sign Language is a language for purposes of Subsection (a)(2)(A). A public school may offer an elective course in the language.(f) A school district may offer courses for local credit in addition to those in the required curriculum. The State Board of Education shall be flexible in approving a course for credit for high school graduation under this subsection.(g) A local instructional plan may draw on state curriculum frameworks and program standards as appropriate. Each district is encouraged to exceed minimum requirements of law and State Board of Education rule. Each district shall ensure that all children in the district participate actively in a balanced curriculum designed to meet individual needs.(h) The State Board of Education and each school district shall foster the continuation of the tradition of teaching United States and Texas history and the free enterprise system in regular subject matter and in reading courses and in the adoption of textbooks. A primary purpose of the public school curriculum is to prepare thoughtful, active citizens who understand the importance of patriotism and can function productively in a free enterprise society with appreciation for the basic democratic values of our state and national heritage.(i) The State Board of Education shall adopt rules for the implementation of this subchapter. Except as provided by Subsection (j), the board may not adopt rules that designate the methodology used by a teacher or the time spent by a teacher or a student on a particular task or subject.(j) The State Board of Education by rule may require laboratory instruction in secondary science courses and may require a specific amount or percentage of time in a secondary science course that must be laboratory instruction.(k) The State Board of Education, in consultation with the Department of State Health Services and the Texas Diabetes Council, shall develop a diabetes education program that a school district may use in the health curriculum under Subsection (a)(2)(B).(l) A school district shall require a student enrolled in full-day prekindergarten, in kindergarten, or in a grade level below grade six to participate in moderate or vigorous daily physical activity for at least 30 minutes throughout the school year as part of the district's physical education curriculum or through structured activity during a school campus's daily recess. To the extent practicable, a school district shall require a student enrolled in prekindergarten on less than a full-day basis to participate in the same type and amount of physical activity as a student enrolled in full-day prekindergarten. A school district shall require students enrolled in grade levels six, seven, and eight to participate in moderate or vigorous daily physical activity for at least 30 minutes for at least four semesters during those grade levels as part of the district's physical education curriculum. If a school district determines, for any particular grade level below grade six, that requiring moderate or vigorous daily physical activity is impractical due to scheduling concerns or other factors, the district may as an alternative require a student in that grade level to participate in moderate or vigorous physical activity for at least 135 minutes during each school week. Additionally, a school district may as an alternative require a student enrolled in a grade level for which the district uses block scheduling to participate in moderate or vigorous physical activity for at least 225 minutes during each period of two school weeks. A school district must provide for an exemption for:(1) any student who is unable to participate in the required physical activity because of illness or disability; and(2) a middle school or junior high school student who participates in an extracurricular activity with a moderate or vigorous physical activity component that is considered a structured activity under rules adopted by the commissioner.(l-1) In adopting rules relating to an activity described by Subsection (l)(2), the commissioner may permit an exemption for a student who participates in a school-related activity or an activity sponsored by a private league or club only if the student provides proof of participation in the activity.(l-2) To encourage school districts to promote physical activity for children through classroom curricula for health and physical education, the agency, in consultation with the Department of State Health Services, shall designate nationally recognized health and physical education program guidelines that a school district may use in the health curriculum under Subsection (a)(2)(B) or the physical education curriculum under Subsection (a)(2)(C).(l-3)(1) This subsection may be cited as "Lauren's Law."(2) The State Board of Education, the Department of State Health Services, or a school district may not adopt any rule, policy, or program under Subsections (a), (k), (l), (l-1), or (l-2) that would prohibit a parent or grandparent of a student from providing any food product of the parent's or grandparent's choice to:(A) children in the classroom of the child of the parent or grandparent on the occasion of the child's birthday; or(B) children at a school-designated function.(m) Section 2001.039, Government Code, as added by Chapter 1499, Acts of the 76th Legislature, Regular Session, 1999, does not apply to a rule adopted by the State Board of Education under Subsection (c) or (d).(n) The State Board of Education may by rule develop and implement a plan designed to incorporate foundation curriculum requirements into the career and technology education curriculum under Subsection (a)(2)(F).(p) The State Board of Education, in conjunction with the office of the attorney general, shall develop a parenting and paternity awareness program that a school district shall use in the district's high school health curriculum. A school district may use the program developed under this subsection in the district's middle or junior high school curriculum. At the discretion of the district, a teacher may modify the suggested sequence and pace of the program at any grade level. The program must:(1) address parenting skills and responsibilities, including child support and other legal rights and responsibilities that come with parenthood;(2) address relationship skills, including money management, communication skills, and marriage preparation; and(3) in district middle, junior high, or high schools that do not have a family violence prevention program, address skills relating to the prevention of family violence.(p-2) A school district may develop or adopt research-based programs and curriculum materials for use in conjunction with the program developed under Subsection (p). The programs and curriculum materials may provide instruction in:(1) child development;(2) parenting skills, including child abuse and neglect prevention; and(3) assertiveness skills to prevent teenage pregnancy, abusive relationships, and family violence.(p-3) The agency shall evaluate programs and curriculum materials developed under Subsection (p-2) and distribute to other school districts information regarding those programs and materials.(p-4) A student under 14 years of age may not participate in a program developed under Subsection (p) without the permission of the student's parent or person standing in parental relation to the student.(q) Notwithstanding any other provision of this title, a school district may not vary the curriculum for a course in the required curriculum under Subsection (a) based on whether a student is enrolled in the minimum, recognized, or advanced high school program.(r) In adopting the essential knowledge and skills for the health curriculum under Subsection (a)(2)(B), the State Board of Education shall adopt essential knowledge and skills that address the dangers, causes, consequences, signs, symptoms, and treatment of binge drinking and alcohol poisoning. The agency shall compile a list of evidence-based alcohol awareness programs from which a school district shall choose a program to use in the district's middle school, junior high school, and high school health curriculum. In this subsection, "evidence-based alcohol awareness program" means a program, practice, or strategy that has been proven to effectively prevent or delay alcohol use among students, as determined by evaluations that use valid and reliable measures and that are published in peer-reviewed journals.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 1285, Sec. 4.02, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 907, Sec. 1, eff. June 14, 2001; Acts 2001, 77th Leg., ch. 925, Sec. 3, eff. June 14, 2001; Acts 2003, 78th Leg., ch. 61, Sec. 2, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1264, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1275, Sec. 2(14), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 784, Sec. 1, eff. June 17, 2005.Acts 2007, 80th Leg., R.S., Ch. 254, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 856, Sec. 3, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1377, Sec. 1, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 529, Sec. 2, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 773, Sec. 1, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 25, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1419, Sec. 1, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1421, Sec. 1, eff. June 19, 2009.

For expiration of Subsections (b) and (c), see Subsection (c).Sec. 28.0021. PERSONAL FINANCIAL LITERACY. (a) The Texas essential knowledge and skills and Section 28.025 shall require instruction in personal financial literacy in one or more courses required for high school graduation.(b) School districts and open-enrollment charter schools shall incorporate instruction in personal financial literacy into any course meeting a requirement for an economics credit under Section 28.025, using materials approved by the board.(c) School districts and open-enrollment charter schools shall comply with Subsection (b) beginning with the 2006-2007 school year. The board shall adopt essential knowledge and skills for a course including the requirements of Subsection (a) not later than the 2008-2009 school year. This subsection and Subsection (b) expire September 1, 2009.

Added by Acts 2005, 79th Leg., Ch. 494, Sec. 1, eff. September 1, 2005.

For expiration of this section, see Subsection (f).Sec. 28.0022. REVIEW PANEL FOR CAREER AND TECHNICAL EDUCATION CURRICULUM. (a) Not later than November 1, 2007, the agency shall establish a panel under this section to:(1) review and recommend revisions to the career and technical education curriculum under Section 28.002(a)(2)(F); and(2) review and recommend revisions for the program in which high schools and articulated postsecondary institutions allow high school students to take advanced technical credit courses.(b) The panel established under this section shall consist of:(1) individuals who have expertise developing or administering career and technical education programs; and(2) employers who hire students who have obtained certification or credentials under a career and technical education program.(c) A member of the panel serves on a voluntary basis without compensation.(d) Not later than November 1, 2008, the panel shall:(1) complete the review as required by this section of:(A) the career and technical education curriculum; and(B) the program under which high schools and articulated postsecondary institutions allow high school students to take advanced technical credit courses; and(2) make recommendations to the State Board of Education as necessary to:(A) increase the academic rigor of the career and technical education curriculum under Section 28.002(a)(2)(F); and(B) improve and increase participation in the program under which high schools and articulated postsecondary institutions allow high school students to take advanced technical credit courses.(e) Not later than September 1, 2009, the State Board of Education by rule shall revise the essential knowledge and skills of the career and technical education curriculum as provided by Section 28.002(c) based on the recommendations of the panel under Subsection (d). The State Board of Education shall require school districts to provide instruction in the career and technical education curriculum, as revised under this subsection, beginning with the 2010-2011 school year.(f) This section expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch. 763, Sec. 1, eff. June 15, 2007.

Sec. 28.0023. CARDIOPULMONARY RESUSCITATION AND AUTOMATED EXTERNAL DEFIBRILLATOR INSTRUCTION. (a) In this section, "automated external defibrillator" has the meaning assigned by Section 779.001, Health and Safety Code.(b) The State Board of Education by rule shall include elements relating to instruction in cardiopulmonary resuscitation and the use of an automated external defibrillator as part of the essential knowledge and skills of the health curriculum under Section 28.002(a)(2)(B).(c) This subsection applies only to a private school that receives an automated external defibrillator from the agency or receives funding from the agency to purchase or lease an automated external defibrillator. A private school shall provide instruction to students in cardiopulmonary resuscitation and the use of an automated external defibrillator in a manner consistent with the requirements of this section and State Board of Education rules adopted under this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 1371, Sec. 4, eff. June 15, 2007.

Sec. 28.003. EDUCATIONAL PROGRAM ACCESS. (a) If the parents or guardians of at least 22 students at a school request a transfer for the same school year to another school in the district for the purpose of enrolling in an educational program offered at that school, beginning with the following school year the district shall:(1) offer the program at the school from which the transfers were requested; or(2) offer the program at the school from which the transfers were requested by teleconference, if available to the district.(b) In this section, "educational program" means a course or series of courses in the required curriculum under Section 28.002, other than a fine arts course under Section 28.002(a)(2)(D) or a career and technology course under Section 28.002(a)(2)(F).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 28.004. LOCAL SCHOOL HEALTH ADVISORY COUNCIL AND HEALTH EDUCATION INSTRUCTION. (a) The board of trustees of each school district shall establish a local school health advisory council to assist the district in ensuring that local community values are reflected in the district's health education instruction.(b) A school district must consider the recommendations of the local school health advisory council before changing the district's health education curriculum or instruction.(c) The local school health advisory council's duties include recommending:(1) the number of hours of instruction to be provided in health education;(2) curriculum appropriate for specific grade levels designed to prevent obesity, cardiovascular disease, and Type 2 diabetes through coordination of:(A) health education;(B) physical education and physical activity;(C) nutrition services;(D) parental involvement; and(E) instruction to prevent the use of tobacco;(3) appropriate grade levels and methods of instruction for human sexuality instruction; and(4) strategies for integrating the curriculum components specified by Subdivision (2) with the following elements in a coordinated school health program for the district:(A) school health services;(B) counseling and guidance services;(C) a safe and healthy school environment; and(D) school employee wellness.(d) The board of trustees shall appoint at least five members to the local school health advisory council. A majority of the members must be persons who are parents of students enrolled in the district and who are not employed by the district. One of those members shall serve as chair or co-chair of the council. The board of trustees also may appoint one or more persons from each of the following groups or a representative from a group other than a group specified under this subsection:(1) public school teachers;(2) public school administrators;(3) district students;(4) health care professionals;(5) the business community;(6) law enforcement;(7) senior citizens;(8) the clergy; and(9) nonprofit health organizations.(d-1) The local school health advisory council shall meet at least four times each year.(e) Any course materials and instruction relating to human sexuality, sexually transmitted diseases, or human immunodeficiency virus or acquired immune deficiency syndrome shall be selected by the board of trustees with the advice of the local school health advisory council and must:(1) present abstinence from sexual activity as the preferred choice of behavior in relationship to all sexual activity for unmarried persons of school age;(2) devote more attention to abstinence from sexual activity than to any other behavior;(3) emphasize that abstinence from sexual activity, if used consistently and correctly, is the only method that is 100 percent effective in preventing pregnancy, sexually transmitted diseases, infection with human immunodeficiency virus or acquired immune deficiency syndrome, and the emotional trauma associated with adolescent sexual activity;(4) direct adolescents to a standard of behavior in which abstinence from sexual activity before marriage is the most effective way to prevent pregnancy, sexually transmitted diseases, and infection with human immunodeficiency virus or acquired immune deficiency syndrome; and(5) teach contraception and condom use in terms of human use reality rates instead of theoretical laboratory rates, if instruction on contraception and condoms is included in curriculum content.(f) A school district may not distribute condoms in connection with instruction relating to human sexuality.(g) A school district that provides human sexuality instruction may separate students according to sex for instructional purposes.(h) The board of trustees shall determine the specific content of the district's instruction in human sexuality, in accordance with Subsections (e), (f), and (g).(i) Before each school year, a school district shall provide written notice to a parent of each student enrolled in the district of the board of trustees' decision regarding whether the district will provide human sexuality instruction to district students. If instruction will be provided, the notice must include:(1) a summary of the basic content of the district's human sexuality instruction to be provided to the student, including a statement informing the parent of the instructional requirements under state law;(2) a statement of the parent's right to:(A) review curriculum materials as provided by Subsection (j); and(B) remove the student from any part of the district's human sexuality instruction without subjecting the student to any disciplinary action, academic penalty, or other sanction imposed by the district or the student's school; and(3) information describing the opportunities for parental involvement in the development of the curriculum to be used in human sexuality instruction, including information regarding the local school health advisory council established under Subsection (a).(i-1) A parent may use the grievance procedure adopted under Section 26.011 concerning a complaint of a violation of Subsection (i).(j) A school district shall make all curriculum materials used in the district's human sexuality instruction available for reasonable public inspection.(k) A school district shall publish in the student handbook and post on the district's Internet website, if the district has an Internet website:(1) a statement of the policies adopted to ensure that elementary school, middle school, and junior high school students engage in at least the amount and level of physical activity required by Section 28.002(l);(2) a statement of:(A) the number of times during the preceding year the district's school health advisory council has met;(B) whether the district has adopted and enforces policies to ensure that district campuses comply with agency vending machine and food service guidelines for restricting student access to vending machines; and(C) whether the district has adopted and enforces policies and procedures that prescribe penalties for the use of tobacco products by students and others on school campuses or at school-sponsored or school-related activities; and(3) a statement providing notice to parents that they can request in writing their child's physical fitness assessment results at the end of the school year.(l) The local school health advisory council shall consider and make policy recommendations to the district concerning the importance of daily recess for elementary school students. The council must consider research regarding unstructured and undirected play, academic and social development, and the health benefits of daily recess in making the recommendations. The council shall ensure that local community values are reflected in any policy recommendation made to the district under this subsection.(m) In addition to performing other duties, the local school health advisory council shall submit to the board of trustees, at least annually, a written report that includes:(1) any council recommendation concerning the school district's health education curriculum and instruction or related matters that the council has not previously submitted to the board;(2) any suggested modification to a council recommendation previously submitted to the board; and(3) a detailed explanation of the council's activities during the period between the date of the current report and the date of the last prior written report.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2001, 77th Leg., ch. 907, Sec. 2, eff. June 14, 2001; Acts 2003, 78th Leg., ch. 944, Sec. 1, 2, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 784, Sec. 2, eff. June 17, 2005.Acts 2007, 80th Leg., R.S., Ch. 1377, Sec. 2, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 729, Sec. 1, eff. September 1, 2009.

Sec. 28.005. LANGUAGE OF INSTRUCTION. (a) Except as provided by this section, English shall be the basic language of instruction in public schools.(b) It is the policy of this state to ensure the mastery of English by all students, except that bilingual instruction may be offered or permitted in situations in which bilingual instruction is necessary to ensure students' reasonable proficiency in the English language and ability to achieve academic success.(c) A school district may adopt a dual language immersion program for students enrolled in elementary school grades as provided by Section 28.0051.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2001, 77th Leg., ch. 925, Sec. 1, eff. June 14, 2001.

Sec. 28.0051. DUAL LANGUAGE IMMERSION PROGRAM. (a) A dual language immersion program should be designed to produce students with a demonstrated mastery, in both English and one other language, of the required curriculum under Section 28.002(a).(b) The commissioner by rule shall adopt:(1) minimum requirements for a dual language immersion program implemented by a school district;(2) standards for evaluating:(A) the success of a dual language immersion program; and(B) the performance of schools that implement a dual language immersion program; and(3) standards for recognizing:(A) schools that offer an exceptional dual language immersion program; and(B) students who successfully complete a dual language immersion program.(c) A school district may implement a dual language immersion program in a manner and at elementary grade levels consistent with rules adopted by the commissioner under this section.

Added by Acts 2001, 77th Leg., ch. 925, Sec. 2, eff. June 14, 2001.

For expiration of this section, see Subsection (h).Sec. 28.0052. DUAL LANGUAGE EDUCATION PILOT PROJECT. (a) The commissioner shall establish a pilot project in school districts selected by the commissioner under which the agency examines dual language education programs and the effect of those programs on a student's ability to graduate from high school.(b) In selecting school districts under Subsection (a), the commissioner shall:(1) select districts that will commit to operate a dual language education program for at least three years; and(2) give preference to a district that:(A) demonstrates the potential:(i) for expanding the program through middle school and high school; and(ii) to offer at least one language program in addition to the language other than English used in the pilot program;(B) will implement the program at the kindergarten level; and(C) demonstrates parent, teacher, and community support for the program.(c) The commissioner may select not more than 10 school districts and not more than 30 campuses to operate a dual language education program under this section.(d) The commissioner by rule shall, except as provided by Subsection (e), require a district to limit activities of the dual language education program during the first year of the program to planning activities, including:(1) hiring and training teachers and ensuring teacher certification;(2) establishing parental and community support for the program; and(3) acquiring adequate learning materials in both program languages.(e) A program that applies for the expansion or improvement of an existing dual language education program is eligible for funding under the pilot project only to the extent authorized by the commissioner in compliance with Subsection (c). An existing dual language education program is not subject to the limitations on activities imposed under Subsection (d).(f) Funding provided for a dual language education program may be used by a district for classroom materials.(g) The agency shall report to the legislature describing the agency's activities under the pilot project, the effect of the project on grade-level completion and high school graduation rates, and the recommendations arising from the project. The agency shall submit an interim report under this subsection not later than January 1, 2011, and a final report not later than January 1, 2013.(h) This section expires August 1, 2013.

Added by Acts 2007, 80th Leg., R.S., Ch. 1255, Sec. 1, eff. June 15, 2007.

For expiration of this section, see Subsection (f).Sec. 28.0053. DUAL LANGUAGE EDUCATION PILOT PROJECT: COMMUNITY EDUCATIONAL PIPELINE PROGRESS TEAM. (a) Each school district or campus participating in the dual language education pilot project under Section 28.0052 shall establish a community educational pipeline progress team to assist in developing and implementing the dual language education pilot project.(b) The board of trustees of a participating school district or of a school district in which a participating campus is located shall appoint individuals to the team. The team must include educators, district-level administrators, and parents of students who attend a participating campus. The team may include community leaders and any other persons identified by the board of trustees as having research-based knowledge regarding second-language learning.(c) The team shall develop an academic improvement plan that describes the manner in which the pilot project should be implemented in the participating school district or campus. In developing the academic improvement plan, the team shall consider:(1) the educational problems in the district or at the campus that could be mitigated through the implementation of the pilot project; and(2) the technological and nontechnological resources that are necessary to ensure successful implementation of the pilot project.(d) The team shall recommend to the board of trustees the manner in which the pilot project funds should be used to implement the academic improvement plan developed under Subsection (c). Annually, the team may recommend to the board any necessary changes in the academic improvement plan. The agency must approve the academic improvement plan or any changes to the plan before disbursing pilot project funds to the board.(e) The board of trustees of each district participating in the pilot project shall provide an annual progress report to the agency not later than August 1 of each year that the district or campus is participating in the pilot project. The report must state in detail the type of plan used in the district or at the campus and the effect of the pilot project on the district or campus, including:(1) any effect on the academic progress of students who are participating in a pilot project, as measured by performance on assessment instruments, including assessment instruments administered under Section 39.023;(2) if applicable, a comparison of student progress at a campus or in a classroom in a school district or campus that is participating in the pilot project as compared to student progress at a campus or in a classroom in that same district or campus that is not participating in the pilot project;(3) any effect on student attendance or dropout rates;(4) any effect on student enrollment in high school;(5) any effect on teacher performance or retention;(6) any improvement in communications among students, parents, teachers, and administrators;(7) any improvement in parental involvement in the education of the parent's child;(8) any effect on community involvement and support for the district or campus; and(9) any increase in student proficiency in technology that would help prepare students for becoming members of the workforce.(f) This section expires August 1, 2013.

Added by Acts 2007, 80th Leg., R.S., Ch. 1255, Sec. 1, eff. June 15, 2007.

For expiration of this section, see Subsection (f).Sec. 28.0054. CONTRACT FOR LANGUAGE LEARNING SOFTWARE. (a) To expand language learning opportunities for all public school students and school district or campus employees, including students and employees in school districts or campuses not participating in the dual language education pilot project established under Section 28.0052, the commissioner shall enter into a contract to license language learning software using language immersion methods.(b) Expenditures under this section must be sufficient to support language learning opportunities for a maximum of one million public school students and employees for a maximum of three years. The commissioner shall make the software available online to public school students and employees across the state not later than January 1, 2008. A campus participating in the pilot project established under Section 28.0052 may have access to the software.(c) The commissioner may not spend more than $4 million each year to comply with this section.(d) A school district may not use the language learning software to supplant a bilingual education, English as a second language, or dual language education program.(e) Not later than January 1, 2013, the commissioner shall report to the legislature on the utilization and effectiveness of the language learning software.(f) This section expires August 1, 2013.

Added by Acts 2007, 80th Leg., R.S., Ch. 1255, Sec. 1, eff. June 15, 2007.

Sec. 28.006. READING DIAGNOSIS. (a) The commissioner shall develop recommendations for school districts for:(1) administering reading instruments to diagnose student reading development and comprehension;(2) training educators in administering the reading instruments; and(3) applying the results of the reading instruments to the instructional program.(b) The commissioner shall adopt a list of reading instruments that a school district may use to diagnose student reading development and comprehension. A district-level committee established under Subchapter F, Chapter 11, may adopt a list of reading instruments for use in the district in addition to the reading instruments on the commissioner's list. Each reading instrument adopted by the commissioner or a district-level committee must be based on scientific research concerning reading skills development and reading comprehension. A list of reading instruments adopted under this subsection must provide for diagnosing the reading development and comprehension of students participating in a program under Subchapter B, Chapter 29.(c) Each school district shall administer, at the kindergarten and first and second grade levels, a reading instrument on the list adopted by the commissioner or by the district-level committee. The district shall administer the reading instrument in accordance with the commissioner's recommendations under Subsection (a)(1).(c-1) Each school district shall administer at the beginning of the seventh grade a reading instrument adopted by the commissioner to each student whose performance on the assessment instrument in reading administered under Section 39.023(a) to the student in grade six did not demonstrate reading proficiency, as determined by the commissioner. The district shall administer the reading instrument in accordance with the commissioner's recommendations under Subsection (a)(1).(d) The superintendent of each school district shall:(1) report to the commissioner and the board of trustees of the district the results of the reading instruments;(2) report, in writing, to a student's parent or guardian the student's results on the reading instrument; and(3) using the school readiness certification system provided to the school district in accordance with Section 29.161(e), report electronically each student's raw score on the reading instrument to the agency for use in the school readiness certification system.(d-1) The agency shall contract with the State Center for Early Childhood Development to receive and use scores under Subsection (d)(3) on behalf of the agency.(e) The results of reading instruments administered under this section may not be used for purposes of appraisals and incentives under Chapter 21 or accountability under Chapter 39.(f) This section may be implemented only if funds are appropriated for administering the reading instruments. Funds, other than local funds, may be used to pay the cost of administering a reading instrument only if the instrument is on the list adopted by the commissioner.(g) A school district shall notify the parent or guardian of each student in kindergarten or first or second grade who is determined, on the basis of reading instrument results, to be at risk for dyslexia or other reading difficulties. The district shall implement an accelerated reading instruction program that provides reading instruction that addresses reading deficiencies to those students and shall determine the form, content, and timing of that program. The admission, review, and dismissal committee of a student who participates in a district's special education program under Subchapter B, Chapter 29, and who does not perform satisfactorily on a reading instrument under this section shall determine the manner in which the student will participate in an accelerated reading instruction program under this subsection.(g-1) A school district shall provide additional reading instruction and intervention to each student in seventh grade assessed under Subsection (c-1), as appropriate to improve the student's reading skills in the relevant areas identified through the assessment instrument. Training and support for activities required by this subsection shall be provided by regional education service centers and teacher reading academies established under Section 21.4551, and may be provided by other public and private providers.(h) The school district shall make a good faith effort to ensure that the notice required under this section is provided either in person or by regular mail and that the notice is clear and easy to understand and is written in English and in the parent or guardian's native language.(i) The commissioner shall certify, not later than July 1 of each school year or as soon as practicable thereafter, whether sufficient funds have been appropriated statewide for the purposes of this section. A determination by the commissioner is final and may not be appealed. For purposes of certification, the commissioner may not consider Foundation School Program funds.(j) No more than 15 percent of the funds certified by the commissioner under Subsection (i) may be spent on indirect costs. The commissioner shall evaluate the programs that fail to meet the standard of performance under Section 39.301(c)(5) and may implement interventions or sanctions under Subchapter E, Chapter 39. The commissioner may audit the expenditures of funds appropriated for purposes of this section. The use of the funds appropriated for purposes of this section shall be verified as part of the district audit under Section 44.008.(k) The provisions of this section relating to parental notification of a student's results on the reading instrument and to implementation of an accelerated reading instruction program may be implemented only if the commissioner certifies that funds have been appropriated during a school year for administering the accelerated reading instruction program specified under this section.(l), (m) Expired.

Added by Acts 1997, 75th Leg., ch. 397, Sec. 2, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 2.11, eff. Sept. 1, 1999.Amended by: Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 3.05, eff. May 31, 2006.Acts 2007, 80th Leg., R.S., Ch. 1058, Sec. 6, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1340, Sec. 1, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 26, eff. June 19, 2009.

Sec. 28.007. MATHEMATICS DIAGNOSIS. (a) Using funds appropriated for the purpose, the commissioner shall develop and make available or contract for the development and dissemination of assessment instruments that a school district may use to diagnose student mathematics skills. In developing the assessment instruments, all assessment methods available through advanced technology, including methods using the Internet or other computer resources to provide immediate assessment of a student's skills, shall be considered.(b) The results of assessment instruments developed under Subsection (a) may not be used for purposes of appraisals and incentives under Chapter 21 or accountability under Chapter 39.

Added by Acts 2001, 77th Leg., ch. 834, Sec. 7, eff. Sept. 1, 2001.

For expiration of Subsec. (f), see that subsection.Sec. 28.008. ADVANCEMENT OF COLLEGE READINESS IN CURRICULUM. (a) To ensure that students are able to perform college-level course work at institutions of higher education, the commissioner of education and the commissioner of higher education shall establish vertical teams composed of public school educators and institution of higher education faculty.(b) The vertical teams shall:(1) recommend for approval by the commissioner of education and the Texas Higher Education Coordinating Board college readiness standards and expectations that address what students must know and be able to do to succeed in entry-level courses offered at institutions of higher education;(2) evaluate whether the high school curriculum requirements under Section 28.002 and other instructional requirements serve to prepare students to successfully perform college-level course work;(3) recommend how the public school curriculum requirements can be aligned with college readiness standards and expectations;(4) develop instructional strategies for teaching courses to prepare students to successfully perform college-level course work; and(5) develop or establish minimum standards for curricula, professional development materials, and online support materials in English language arts, mathematics, science, and social studies, designed for students who need additional assistance in preparing to successfully perform college-level course work.(c) The commissioner of education and the Texas Higher Education Coordinating Board by rule shall establish the composition and duties of the vertical teams established under this section.(d) The State Board of Education shall incorporate college readiness standards and expectations approved by the commissioner of education and the Texas Higher Education Coordinating Board under Subsection (b) into the essential knowledge and skills identified by the board under Section 28.002(c).(d-1) Beginning with the 2008-2009 school year, the State Board of Education shall incorporate college readiness standards and expectations into the essential knowledge and skills of the foundation curriculum under Section 28.002(a)(1) for courses in which students in grades nine through 12 generally enroll, as determined by board rule. This subsection expires December 1, 2012.(e) Notwithstanding any other provision of this section, the State Board of Education retains its authority under Section 28.002 concerning the required curriculum.(f) Not later than September 1, 2011, the vertical teams shall complete the development of or establish minimum standards for the curricula and related materials under Subsection (b)(5). The vertical teams shall develop or establish minimum standards for the English language arts curricula and materials first, followed by mathematics, science, and social studies, respectively. The vertical teams shall complete the development of or establish minimum standards for the English language arts curricula and materials for approval by the State Board of Education not later than June 1, 2009. The English language arts curricula and online materials must be made available to high school students beginning with the 2009 fall semester, with the mathematics, science, and social studies curricula and online materials respectively becoming available each subsequent fall semester. This subsection expires December 1, 2012.(g) The agency shall coordinate with the Texas Higher Education Coordinating Board as necessary in administering this section.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 5.01, eff. May 31, 2006.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1058, Sec. 7, eff. June 15, 2007.

Sec. 28.009. COLLEGE CREDIT PROGRAM. (a) Each school district shall implement a program under which students may earn the equivalent of at least 12 semester credit hours of college credit in high school. On request, a public institution of higher education in this state shall assist a school district in developing and implementing the program. The college credit may be earned through:(1) international baccalaureate, advanced placement, or dual credit courses;(2) articulated postsecondary courses provided for local credit or articulated postsecondary advanced technical credit courses provided for state credit; or(3) any combination of the courses described by Subdivisions (1) and (2).(a-2) A school district is not required to pay a student's tuition or other associated costs for taking a course under this section. This subsection expires September 1, 2011.(b) The agency shall coordinate with the Texas Higher Education Coordinating Board as necessary in administering this section.(c) Each school district shall annually report to the agency:(1) the number of district students, including career and technical students, who have participated in the program and earned college credit; and(2) the cumulative number of courses in which participating district students have enrolled and college credit hours the students have earned.(d) In this section:(1) "Career and technical student" means:(A) a secondary education student who has entered the first course in a sequence of two or more technical courses for three or more credits in a career and technical education program; or(B) a student who:(i) is enrolled in an academic or workforce course that is part of a sequence of courses leading to an industry-recognized credential, certificate, or degree; and(ii) has declared that sequence of courses as the student's major course of study.(2) "Sequence of courses" means career and technical education courses approved by the State Board of Education, innovative courses approved by the State Board of Education that are provided for local credit, or a tech-prep program of study under Section 61.852.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 5.01, eff. May 31, 2006.Amended by: Acts 2007, 80th Leg., R.S., Ch. 763, Sec. 2, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 15, eff. September 1, 2009.

Sec. 28.010. NOTIFICATION REGARDING COLLEGE CREDIT PROGRAMS. (a) Each school year, a school district shall notify the parent of each district student enrolled in grade nine or above of the availability of programs in the district under which a student may earn college credit, including advanced placement programs, dual credit programs, joint high school and college credit programs, and international baccalaureate programs.(b) A school district may provide the notification required by this section on the district's Internet website. The notification must include the name and contact information of any public or private entity offering a program described by this section in the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 973, Sec. 1, eff. June 15, 2007.

Section effective beginning with the 2009-2010 school year.Sec. 28.011. ELECTIVE COURSES ON THE BIBLE'S HEBREW SCRIPTURES (OLD TESTAMENT) AND NEW TESTAMENT AND THEIR IMPACT ON THE HISTORY AND LITERATURE OF WESTERN CIVILIZATION. (a) A school district may offer to students in grade nine or above:(1) an elective course on the Hebrew Scriptures (Old Testament) and its impact and an elective course on the New Testament and its impact; or(2) an elective course that combines the courses described by Subdivision (1).(b) The purpose of a course under this section is to:(1) teach students knowledge of biblical content, characters, poetry, and narratives that are prerequisites to understanding contemporary society and culture, including literature, art, music, mores, oratory, and public policy; and(2) familiarize students with, as applicable:(A) the contents of the Hebrew Scriptures or New Testament;(B) the history of the Hebrew Scriptures or New Testament;(C) the literary style and structure of the Hebrew Scriptures or New Testament; and(D) the influence of the Hebrew Scriptures or New Testament on law, history, government, literature, art, music, customs, morals, values, and culture.(c) A student may not be required to use a specific translation as the sole text of the Hebrew Scriptures or New Testament and may use as the basic textbook a different translation of the Hebrew Scriptures or New Testament from that chosen by the board of trustees of the student's school district or the student's teacher.(d) A course offered under this section shall follow applicable law and all federal and state guidelines in maintaining religious neutrality and accommodating the diverse religious views, traditions, and perspectives of students in their school district. A course under this section shall not endorse, favor, or promote, or disfavor or show hostility toward, any particular religion or nonreligious faith or religious perspective. Nothing in this statute is intended to violate any provision of the United States Constitution or federal law, the Texas Constitution or any state law, or any rules or guidelines provided by the United States Department of Education or the Texas Education Agency.(e) Before adopting rules identifying the essential knowledge and skills of a course offered under this section, the State Board of Education shall submit the proposed essential knowledge and skills to the attorney general. The attorney general shall review the proposed essential knowledge and skills to ensure that the course complies with the First Amendment to the United States Constitution, and the board may not adopt rules identifying the essential knowledge and skills of a course offered under this section without the attorney general's approval under this subsection.(f) A teacher of a course offered under this section must hold a minimum of a High School Composite Certification in language arts, social studies, or history with, where practical, a minor in religion or biblical studies. A teacher selected to teach a course under this section shall successfully complete staff development training outlined in Section 21.459. A course under this section may only be taught by a teacher who has successfully completed training under Section 21.459.(g) For the purpose of a student earning credit for high school graduation, a school district shall grant one-half academic elective credit for satisfactory completion of a course on the Hebrew Scriptures, one-half academic elective credit for satisfactory completion of a course on the New Testament, and one-half academic elective credit for satisfactory completion of a combined course on both the Hebrew Scriptures and the New Testament. This subsection applies only to a course that is taught in strict compliance with this section.(h) If, for a particular semester, fewer than 15 students at a school district campus register to enroll in a course required by this section, the district is not required to offer the course at that campus for that semester.(i) This section does not prohibit the board of trustees of a school district from offering an elective course based on the books of a religion other than Christianity. In determining whether to offer such a course, the board may consider various factors, including student and parent demand for such a course and the impact such books have had on history and culture.(j) This section does not prohibit a school district from offering a course, other than the course authorized by this section, in the academic study of the Hebrew Scriptures, the New Testament, or both for local credit or for state elective credit towards high school graduation.

Added by Acts 2007, 80th Leg., R.S., Ch. 856, Sec. 1, eff. June 15, 2007.

Sec. 28.013. NATURE SCIENCE CURRICULUM PROJECT. (a) The State Board of Education shall assist in developing a nature science curriculum, in accordance with this section, the following entities, acting jointly:(1) the Outdoor School at Texas Tech University Center at Junction;(2) the Texas Science, Technology, Engineering, and Math (T-STEM) Center of Texas Tech University; and(3) South Llano River State Park.(b) The nature science curriculum must:(1) be designed for instruction of students in grades six through 12;(2) provide for grade-level appropriate instruction in essential knowledge and skills identified by the State Board of Education under Section 28.002 for:(A) science; and(B) mathematics, social studies, and language arts, to the extent practicable and relevant to nature science studies;(3) through participation in outdoor experiential learning projects in state parks, provide for the scientific study by students of:(A) conservation, wildlife or aquatic biology, range ecology, or other areas of nature science; and(B) problems affecting nature, such as threats to the watershed, and possible solutions to those problems; and(4) be designed to:(A) be capable of implementation in any state park;(B) use state park resources in providing instruction; and(C) be presented by classroom teachers and state park employees.(c) The Texas Science, Technology, Engineering, and Math (T-STEM) Center of Texas Tech University shall make the nature science curriculum available through the university's Internet website or through a separate Internet website developed by the center for that purpose.(d) The Texas Tech University Center at Junction, with assistance from South Llano River State Park, shall present to classroom teachers and state park employees staff development courses in providing instruction in the nature science curriculum.(e) The nature science curriculum project must be implemented and maintained using money appropriated for those purposes.

Added by Acts 2007, 80th Leg., R.S., Ch. 300, Sec. 1, eff. June 15, 2007.

Sec. 28.014. COLLEGE PREPARATORY COURSES. (a) The commissioner of education and the commissioner of higher education shall develop and recommend to the State Board of Education for adoption under Section 28.002 the essential knowledge and skills of courses in college preparatory mathematics, science, social studies, and English language arts. The courses must be designed:(1) for students at the 12th grade level who do not meet college readiness standards on an end-of-course assessment instrument required under Section 39.023(c); and(2) to prepare students for success in entry-level college courses.(b) A student who successfully completes a course developed under this section may use the credit earned in the course toward satisfying the applicable mathematics or science curriculum requirement for the recommended or advanced high school program under Section 28.025.(c) The agency, in consultation with the Texas Higher Education Coordinating Board, shall adopt an end-of-course assessment instrument for each course developed under this section to ensure the rigor of the course. A school district shall, in accordance with State Board of Education rules, administer the end-of-course assessment instrument to a student enrolled in a course developed under this section. Each school district shall adopt a policy that requires a student's performance on the end-of-course assessment instrument to account for 15 percent of the student's final grade for the course. A student's performance on an end-of-course assessment instrument administered under this subsection may be used, on a scale of 0-40, in calculating whether the student satisfies the graduation requirements established under Section 39.025.(d) The agency, in coordination with the Texas Higher Education Coordinating Board, shall adopt a series of questions to be included in an end-of-course assessment instrument administered under Subsection (c) to be used for purposes of Section 51.3062. The questions must be developed in a manner consistent with any college readiness standards adopted under Sections 39.233 and 51.3062. (e) The State Board of Education shall adopt instructional materials for a course developed under this section in accordance with Chapter 31. The instructional materials must include technology resources that enhance the effectiveness of the course and draw on established best practices.(f) To the extent applicable, the commissioner shall draw from curricula and instructional materials developed under Sections 28.008 and 61.0763 in developing a course and related instructional materials under this section. Not later than September 1, 2010, the State Board of Education shall adopt essential knowledge and skills for each course developed under this section. The State Board of Education shall make each course developed under this section and the related instructional materials available to school districts not later than the 2014-2015 school year. As required by Subsection (c), a school district shall adopt a policy requiring a student's performance on an end-of-course assessment instrument administered under that subsection to account for 15 percent of the student's grade for a course developed under this section not later than the 2014-2015 school year. This subsection expires September 1, 2015.

Added by Acts 2007, 80th Leg., R.S., Ch. 1058, Sec. 8(a), eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 27, eff. June 19, 2009.

SUBCHAPTER B. ADVANCEMENT, PLACEMENT, CREDIT, AND ACADEMIC ACHIEVEMENT RECORDSec. 28.021. STUDENT ADVANCEMENT. (a) A student may be promoted only on the basis of academic achievement or demonstrated proficiency of the subject matter of the course or grade level.(b) In measuring the academic achievement or proficiency of a student who is dyslexic, the student's potential for achievement or proficiency in the area must be considered.(c) In determining promotion under Subsection (a), a school district shall consider:(1) the recommendation of the student's teacher;(2) the student's grade in each subject or course;(3) the student's score on an assessment instrument administered under Section 39.023(a), (b), or (l); and(4) any other necessary academic information, as determined by the district.(d) By the start of the school year, a district shall make public the requirements for student advancement under this section.(e) The commissioner shall provide guidelines to districts based on best practices that a district may use when considering factors for promotion.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 28, eff. June 19, 2009.

Sec. 28.0211. SATISFACTORY PERFORMANCE ON ASSESSMENT INSTRUMENTS REQUIRED; ACCELERATED INSTRUCTION. (a) Except as provided by Subsection (b) or (e), a student may not be promoted to:(1) the sixth grade program to which the student would otherwise be assigned if the student does not perform satisfactorily on the fifth grade mathematics and reading assessment instruments under Section 39.023; or(2) the ninth grade program to which the student would otherwise be assigned if the student does not perform satisfactorily on the eighth grade mathematics and reading assessment instruments under Section 39.023.(a-1) Each time a student fails to perform satisfactorily on an assessment instrument administered under Section 39.023(a) in the third, fourth, fifth, sixth, seventh, or eighth grade, the school district in which the student attends school shall provide to the student accelerated instruction in the applicable subject area. Accelerated instruction may require participation of the student before or after normal school hours and may include participation at times of the year outside normal school operations.(a-2) A student who fails to perform satisfactorily on an assessment instrument specified under Subsection (a) and who is promoted to the next grade level must complete accelerated instruction required under Subsection (a-1) before placement in the next grade level. A student who fails to complete required accelerated instruction may not be promoted.(a-3) The commissioner shall provide guidelines to districts on research-based best practices and effective strategies that a district may use in developing an accelerated instruction program.(b) A school district shall provide to a student who initially fails to perform satisfactorily on an assessment instrument specified under Subsection (a) at least two additional opportunities to take the assessment instrument. A school district may administer an alternate assessment instrument to a student who has failed an assessment instrument specified under Subsection (a) on the previous two opportunities. Notwithstanding any other provision of this section, a student may be promoted if the student performs at grade level on an alternate assessment instrument under this subsection that is appropriate for the student's grade level and approved by the commissioner.(c) Each time a student fails to perform satisfactorily on an assessment instrument specified under Subsection (a), the school district in which the student attends school shall provide to the student accelerated instruction in the applicable subject area, including reading instruction for a student who fails to perform satisfactorily on a reading assessment instrument. After a student fails to perform satisfactorily on an assessment instrument a second time, a grade placement committee shall be established to prescribe the accelerated instruction the district shall provide to the student before the student is administered the assessment instrument the third time. The grade placement committee shall be composed of the principal or the principal's designee, the student's parent or guardian, and the teacher of the subject of an assessment instrument on which the student failed to perform satisfactorily. The district shall notify the parent or guardian of the time and place for convening the grade placement committee and the purpose of the committee. An accelerated instruction group administered by a school district under this section may not have a ratio of more than 10 students for each teacher.(d) In addition to providing accelerated instruction to a student under Subsection (c), the district shall notify the student's parent or guardian of:(1) the student's failure to perform satisfactorily on the assessment instrument;(2) the accelerated instruction program to which the student is assigned; and(3) the possibility that the student might be retained at the same grade level for the next school year.(e) A student who, after at least three attempts, fails to perform satisfactorily on an assessment instrument specified under Subsection (a) shall be retained at the same grade level for the next school year in accordance with Subsection (a). The student's parent or guardian may appeal the student's retention by submitting a request to the grade placement committee established under Subsection (c). The school district shall give the parent or guardian written notice of the opportunity to appeal. The grade placement committee may decide in favor of a student's promotion only if the committee concludes, using standards adopted by the board of trustees, that if promoted and given accelerated instruction, the student is likely to perform at grade level. A student may not be promoted on the basis of the grade placement committee's decision unless that decision is unanimous. The commissioner by rule shall establish a time line for making the placement determination. This subsection does not create a property interest in promotion. The decision of the grade placement committee is final and may not be appealed.(f) A school district shall provide to a student who, after three attempts, has failed to perform satisfactorily on an assessment instrument specified under Subsection (a) accelerated instruction during the next school year as prescribed by an educational plan developed for the student by the student's grade placement committee established under Subsection (c). The district shall provide that accelerated instruction regardless of whether the student has been promoted or retained. The educational plan must be designed to enable the student to perform at the appropriate grade level by the conclusion of the school year. During the school year, the student shall be monitored to ensure that the student is progressing in accordance with the plan. The district shall administer to the student the assessment instrument for the grade level in which the student is placed at the time the district regularly administers the assessment instruments for that school year.(g) This section does not preclude the retention at a grade level, in accordance with state law or school district policy, of a student who performs satisfactorily on an assessment instrument specified under Subsection (a).(h) In each instance under this section in which a school district is specifically required to provide notice to a parent or guardian of a student, the district shall make a good faith effort to ensure that such notice is provided either in person or by regular mail and that the notice is clear and easy to understand and is written in English or the parent or guardian's native language.(i) The admission, review, and dismissal committee of a student who participates in a district's special education program under Subchapter B, Chapter 29, and who does not perform satisfactorily on an assessment instrument specified under Subsection (a) and administered under Section 39.023(a) or (b) shall determine:(1) the manner in which the student will participate in an accelerated instruction program under this section; and(2) whether the student will be promoted or retained under this section.(j) A school district or open-enrollment charter school shall provide students required to attend accelerated programs under this section with transportation to those programs if the programs occur outside of regular school hours.(k) The commissioner shall adopt rules as necessary to implement this section, including rules concerning when school districts shall administer assessment instruments required under this section and which administration of the assessment instruments will be used for purposes of Section 39.051.(l) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1058, Sec. 17, eff. June 15, 2007.(l-1) The commissioner may adopt rules requiring a school district that receives federal funding under Title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. Section 6301 et seq.) to use that funding to provide supplemental educational services under 20 U.S.C. Section 6316 in conjunction with the accelerated instruction provided under this section, provided that the rules may not conflict with federal law governing the use of that funding.(m) The commissioner shall certify, not later than July 1 of each school year or as soon as practicable thereafter, whether sufficient funds have been appropriated statewide for the purposes of this section. A determination by the commissioner is final and may not be appealed. For purposes of certification, the commissioner may not consider Foundation School Program funds. This section may be implemented only if the commissioner certifies that sufficient funds have been appropriated during a school year for administering the accelerated instruction programs specified under this section, including teacher training for that purpose.(n) A student who is promoted by a grade placement committee under this section must be assigned in each subject in which the student failed to perform satisfactorily on an assessment instrument specified under Subsection (a) to a teacher who meets all state and federal qualifications to teach that subject and grade.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 2.12, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1058, Sec. 9, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1058, Sec. 17, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 29, eff. June 19, 2009.

Sec. 28.0212. PERSONAL GRADUATION PLAN. (a) A principal shall designate a guidance counselor, teacher, or other appropriate individual to develop and administer a personal graduation plan for each student enrolled in a junior high, middle, or high school who:(1) does not perform satisfactorily on an assessment instrument administered under Subchapter B, Chapter 39; or(2) is not likely to receive a high school diploma before the fifth school year following the student's enrollment in grade level nine, as determined by the district.(b) A personal graduation plan must:(1) identify educational goals for the student;(2) include diagnostic information, appropriate monitoring and intervention, and other evaluation strategies;(3) include an intensive instruction program described by Section 28.0213;(4) address participation of the student's parent or guardian, including consideration of the parent's or guardian's educational expectations for the student; and(5) provide innovative methods to promote the student's advancement, including flexible scheduling, alternative learning environments, on-line instruction, and other interventions that are proven to accelerate the learning process and have been scientifically validated to improve learning and cognitive ability.(c) Notwithstanding Subsection (b), a student's individualized education program developed under Section 29.005 may be used as the student's personal graduation plan under this section.(d) The agency shall establish minimum standards for a personal graduation plan under this section.(e) Each school district is encouraged to establish for each student entering grade nine a personal graduation plan that identifies a course of study that:(1) promotes:(A) college and workforce readiness; and(B) career placement and advancement; and(2) facilitates the student's transition from secondary to postsecondary education.(g) Each school district is encouraged to establish for each student entering grade nine a personal graduation plan that identifies a course of study that:(1) promotes:(A) college and workforce readiness; and(B) career placement and advancement; and(2) facilitates the student's transition from secondary to postsecondary education.

Added by Acts 2003, 78th Leg., ch. 1212, Sec. 7, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 763, Sec. 3, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1058, Sec. 10, eff. June 15, 2007.

Sec. 28.0213. INTENSIVE PROGRAM OF INSTRUCTION. (a) A school district shall offer an intensive program of instruction to a student who does not perform satisfactorily on an assessment instrument administered under Subchapter B, Chapter 39.(b) A school district shall design the intensive program of instruction described by Subsection (a) to:(1) enable the student to:(A) to the extent practicable, perform at the student's grade level at the conclusion of the next regular school term; or(B) attain a standard of annual growth specified by the school district and reported by the district to the agency; and(2) if applicable, carry out the purposes of Section 28.0211.(c) A school district shall use funds appropriated by the legislature for an intensive program of instruction to plan and implement intensive instruction and other activities aimed at helping a student satisfy state and local high school graduation requirements. The commissioner shall distribute funds to districts that implement a program under this section based on the number of students identified by the district who:(1) do not perform satisfactorily on an assessment instrument administered under Subchapter B, Chapter 39; or(2) are not likely to receive a high school diploma before the fifth school year following the student's enrollment in grade nine, as determined by the district.(d) A school district's determination of the appropriateness of a program for a student under this section is final and does not create a cause of action.(e) For a student in a special education program under Subchapter A, Chapter 29, who does not perform satisfactorily on an assessment instrument administered under Section 39.023(a), (b), or (c), the student's admission, review, and dismissal committee shall design the program to:(1) enable the student to attain a standard of annual growth on the basis of the student's individualized education program; and(2) if applicable, carry out the purposes of Section 28.0211.

Added by Acts 2003, 78th Leg., ch. 1212, Sec. 7, eff. June 20, 2003.

Sec. 28.0214. FINALITY OF GRADE. (a) An examination or course grade issued by a classroom teacher is final and may not be changed unless the grade is arbitrary, erroneous, or not consistent with the school district grading policy applicable to the grade, as determined by the board of trustees of the school district in which the teacher is employed.(b) A determination by a school district board of trustees under Subsection (a) is not subject to appeal. This subsection does not prohibit an appeal related to a student's eligibility to participate in extracurricular activities under Section 33.081.

Added by Acts 2003, 78th Leg., ch. 194, Sec. 1, effective June 2, 2003.Renumbered from Education Code, Section 28.0212 by Acts 2005, 79th Leg., Ch. 728, Sec. 23.001(14), eff. September 1, 2005.

Sec. 28.0216. DISTRICT GRADING POLICY. A school district shall adopt a grading policy, including provisions for the assignment of grades on class assignments and examinations, before each school year. A district grading policy:(1) must require a classroom teacher to assign a grade that reflects the student's relative mastery of an assignment;(2) may not require a classroom teacher to assign a minimum grade for an assignment without regard to the student's quality of work; and(3) may allow a student a reasonable opportunity to make up or redo a class assignment or examination for which the student received a failing grade.

Added by Acts 2009, 81st Leg., R.S., Ch. 1236, Sec. 1, eff. June 19, 2009.

Sec. 28.022. NOTICE TO PARENT OF UNSATISFACTORY PERFORMANCE. (a) The board of trustees of each school district shall adopt a policy that:(1) provides for a conference between parents and teachers;(2) requires the district, at least once every 12 weeks, to give written notice to a parent of a student's performance in each class or subject; and(3) requires the district, at least once every three weeks, or during the fourth week of each nine-week grading period, to give written notice to a parent or legal guardian of a student's performance in a subject included in the foundation curriculum under Section 28.002(a)(1) if the student's performance in the subject is consistently unsatisfactory, as determined by the district.(b) The notice required under Subsections (a)(2) and (a)(3) must:(1) provide for the signature of a student's parent; and(2) be returned to the district.(c) A policy adopted under this section does not apply to a student who:(1) is 18 years of age or older and who is living in a different residence than the student's parents;(2) is married; or(3) has had the disabilities of minority removed for general purposes.(d) In this section, "parent" includes a guardian, conservator, or other person having lawful control of a student.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1999, 76th Leg., ch. 1237, Sec. 1, eff. Aug. 30, 1999.

Sec. 28.023. CREDIT BY EXAMINATION. (a) Using guidelines established by the State Board of Education, a school district shall develop or select for board review examinations for acceleration for each primary school grade level and for credit for secondary school academic subjects. The guidelines must provide for the examinations to thoroughly test comprehension of the information presented in the applicable grade level or subject. The board shall approve examinations that satisfy board guidelines.(b) A school district shall give a student in a primary grade level credit for a grade level and advance the student one grade level on the basis of a board-approved examination for acceleration if:(1) the student scores in the 90th percentile or above on each section of the examination;(2) a district representative recommends that the student be advanced; and(3) the student's parent or guardian gives written approval of the advancement.(c) A school district shall give a student in grade level six or above credit for a subject on the basis of a board-approved examination for credit in the subject if the student scores in the 90th percentile or above on the examination. If a student is given credit in a subject on the basis of an examination, the district shall enter the examination score on the student's transcript.(d) Each district shall administer each examination not less than once a year, at times to be determined by the State Board of Education.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 28.024. CREDIT FOR ENROLLMENT IN CERTAIN ACADEMIES. A school district shall grant to a student credit toward the academic course requirements for high school graduation, up to a maximum of two years of credit, for courses the student successfully completes at:(1) the Texas Academy of Leadership in the Humanities under Section 96.707;(2) the Texas Academy of Mathematics and Science under Subchapter G, Chapter 105;(3) the Texas Academy of Mathematics and Science under Section 78.10; or(4) the Texas Academy of International Studies under Section 87.505.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2005, 79th Leg., Ch. 887, Sec. 3, eff. June 17, 2005.Acts 2005, 79th Leg., Ch. 1339, Sec. 7, eff. June 18, 2005.Reenacted and amended by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 4.004, eff. September 1, 2007.

Sec. 28.025. HIGH SCHOOL DIPLOMA AND CERTIFICATE; ACADEMIC ACHIEVEMENT RECORD. (a) The State Board of Education by rule shall determine curriculum requirements for the minimum, recommended, and advanced high school programs that are consistent with the required curriculum under Section 28.002. Subject to Subsection (b-1), the State Board of Education shall designate the specific courses in the foundation curriculum required for a student participating in the minimum, recommended, or advanced high school program. Except as provided by Subsection (b-1), the State Board of Education may not designate a specific course or a specific number of credits in the enrichment curriculum as requirements for the recommended program.(b) A school district shall ensure that each student enrolls in the courses necessary to complete the curriculum requirements identified by the State Board of Education under Subsection (a) for the recommended or advanced high school program unless the student, the student's parent or other person standing in parental relation to the student, and a school counselor or school administrator agree in writing signed by each party that the student should be permitted to take courses under the minimum high school program and the student:(1) is at least 16 years of age;(2) has completed two credits required for graduation in each subject of the foundation curriculum under Section 28.002(a)(1); or(3) has failed to be promoted to the tenth grade one or more times as determined by the school district.(b-1) The State Board of Education by rule shall require that:(1) except as provided by Subsection (b-2), the curriculum requirements for the recommended and advanced high school programs under Subsection (a) include a requirement that students successfully complete:(A) four credits in each subject of the foundation curriculum under Section 28.002(a)(1), including at least one-half credit in government and at least one-half credit in economics to meet the social studies requirement;(B) for the recommended high school program, two credits in the same language in a language other than English under Section 28.002(a)(2)(A) and, for the advanced high school program, three credits in the same language in a language other than English under Section 28.002(a)(2)(A); and(C) for the recommended high school program, six elective credits and, for the advanced high school program, five elective credits;(2) one or more credits offered in the required curriculum for the recommended and advanced high school programs include a research writing component; and(3) the curriculum requirements for the minimum, recommended, and advanced high school programs under Subsection (a) include a requirement that students successfully complete:(A) one credit in fine arts under Section 28.002(a)(2)(D); and(B) one credit in physical education under Section 28.002(a)(2)(C).(b-2) In adopting rules under Subsection (b-1), the State Board of Education shall allow a student to comply with the curriculum requirements for a mathematics course under Subsection (b-1)(1) taken after the successful completion of an Algebra II course or science course under Subsection (b-1)(1) taken after the successful completion of a physics course by successfully completing an advanced career and technical course designated by the State Board of Education as containing substantively similar and rigorous academic content. A student may use the option provided by this subsection for not more than two courses.(b-3) In adopting rules to provide students with the option described by Subsection (b-1)(1)(A), the State Board of Education must approve a variety of mathematics and science courses that may be taken after the completion of Algebra II and physics to comply with the recommended program requirements.(b-4) A school district may offer the curriculum described in Subsection (b-1)(1)(A) in an applied manner. Courses delivered in an applied manner must cover the essential knowledge and skills, and the student shall be administered the applicable end-of-course assessment instrument as provided by Sections 39.023(c) and 39.025.(b-5) A school district may offer a mathematics or science course to be taken by a student after completion of Algebra II and physics to comply with the recommended program requirements in Subsection (b-1)(1)(A). A course approved under this subsection must be endorsed by an institution of higher education as a course for which the institution would award course credit or as a prerequisite for a course for which the institution would award course credit.(b-6) Before a student's parent or other person standing in parental relation to the student may agree that the student be permitted to take courses under the minimum high school program as provided by Subsection (b), a school district must provide written notice to the parent or person standing in parental relation explaining the benefits of the recommended high school program. The notice shall be developed by the agency and must:(1) be printed in English and Spanish; and(2) require that the student's parent or person standing in parental relation to the student sign a confirmation of receipt and return the confirmation to the student's campus.(b-7) The State Board of Education, in coordination with the Texas Higher Education Coordinating Board, shall adopt rules to ensure that a student may comply with the curriculum requirements under the minimum, recommended, or advanced high school program for each subject of the foundation curriculum under Section 28.002(a)(1) and for languages other than English under Section 28.002(a)(2)(A) by successfully completing appropriate courses in the core curriculum of an institution of higher education under Section 61.822.(b-8) A student agreeing to take courses under the minimum high school program as provided by Subsection (b) may, upon request, resume taking courses under the recommended high school program.(b-9) The agency shall establish a pilot program allowing a student attending school in a county with a population of more than one million and in which more than 80 percent of the population resides in a single municipality to satisfy the fine arts credit required under Subsection (b-1)(3)(A) by participating in a fine arts program not provided by the school district in which the student is enrolled. The fine arts program may be provided on or off a school campus and outside the regular school day. Not later than December 1, 2010, the agency shall provide to the legislature a report regarding the pilot program, including the feasibility of expanding the pilot program statewide.(b-10) A school district, with the approval of the commissioner, may allow a student to comply with the curriculum requirements for the physical education credit required under Subsection (b-1)(3)(B) by participating in a private or commercially sponsored physical activity program provided on or off a school campus and outside the regular school day.(c) A person may receive a diploma if the person is eligible for a diploma under Section 28.0251. In other cases, a student may graduate and receive a diploma only if:(1) the student successfully completes the curriculum requirements identified by the State Board of Education under Subsection (a) and complies with Section 39.025; or(2) the student successfully completes an individualized education program developed under Section 29.005.(d) A school district may issue a certificate of coursework completion to a student who successfully completes the curriculum requirements identified by the State Board of Education under Subsection (a) but who fails to comply with Section 39.025. A school district may allow a student who receives a certificate to participate in a graduation ceremony with students receiving high school diplomas.(e) Each school district shall report the academic achievement record of students who have completed a minimum, recommended, or advanced high school program on transcript forms adopted by the State Board of Education. The transcript forms adopted by the board must be designed to clearly differentiate between each of the high school programs and identify whether a student received a diploma or a certificate of coursework completion.(f) A school district shall issue a certificate of attendance to a student who receives special education services under Subchapter A, Chapter 29, and who has completed four years of high school but has not completed the student's individualized education program. A school district shall allow a student who receives a certificate to participate in a graduation ceremony with students receiving high school diplomas. A student may participate in only one graduation ceremony under this subsection. This subsection does not preclude a student from receiving a diploma under Subsection (c)(2).(g) If a student, other than a student permitted to take courses under the minimum high school program as provided by Subsection (b), is unable to complete the recommended or advanced high school program solely because necessary courses were unavailable to the student at the appropriate times in the student's high school career as a result of course scheduling, lack of enrollment capacity, or another cause not within the student's control, the school district shall indicate that fact on the student's transcript form described by Subsection (e).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 767, Sec. 8, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 397, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 187, Sec. 2, eff. May 19, 2001; Acts 2001, 77th Leg., ch. 834, Sec. 2, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 365, Sec. 2, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 6.003, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1317, Sec. 10, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 164, Sec. 4, eff. May 27, 2005.Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 5.02, eff. May 31, 2006.Acts 2007, 80th Leg., R.S., Ch. 46, Sec. 1, eff. May 28, 2007.Acts 2007, 80th Leg., R.S., Ch. 763, Sec. 4, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 30, eff. June 19, 2009.

Sec. 28.0251. HIGH SCHOOL DIPLOMA FOR CERTAIN VETERANS. (a) Notwithstanding any other provision of this code, a school district may issue a high school diploma to a person who:(1) is an honorably discharged member of the armed forces of the United States;(2) was scheduled to graduate from high school after 1940 and before 1975; and(3) left high school before graduation to serve in World War II, the Korean War, or the Vietnam War.(b) A school district may issue a diploma to a person otherwise eligible under Subsection (a) notwithstanding the fact that the person holds a high school equivalency certificate or is deceased.(c) The commissioner by rule shall adopt a form for a diploma application to be used by a veteran or a person acting on behalf of a deceased veteran under this section. The commissioner shall specify acceptable evidence of eligibility for a diploma under this section.

Added by Acts 2001, 77th Leg., ch. 187, Sec. 1, eff. May 19, 2001.Amended by: Acts 2005, 79th Leg., Ch. 540, Sec. 1, eff. June 17, 2005.

Sec. 28.0252. COMPUTATION OF HIGH SCHOOL GRADE POINT AVERAGE. (a) The commissioner may develop a standard method of computing a student's high school grade point average that provides for additional weight to be given to each honors course, advanced placement course, international baccalaureate course, or dual credit course completed by a student.(b) If the commissioner develops a standard method under this section, a school district shall use the standard method to compute a student's high school grade point average.(b-1) Subsection (b) applies only to students entering grade nine during or after the 2007-2008 school year. This subsection expires September 1, 2010.(c) The commissioner may adopt rules necessary to implement this section.

Added by Acts 2005, 79th Leg., Ch. 293, Sec. 1, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1369, Sec. 1, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 31, eff. June 19, 2009.

Sec. 28.0253. PILOT PROGRAM: HIGH SCHOOL DIPLOMAS FOR STUDENTS WHO DEMONSTRATE EARLY READINESS FOR COLLEGE. (a) In this section:(1) "Institution of higher education" has the meaning assigned by Section 61.003.(2) "Research university" means an institution of higher education that is designated as a research university under the Texas Higher Education Coordinating Board's accountability system.(b) A research university that chooses to participate in the pilot program shall:(1) not later than September 1 of each year, make available on the university's Internet website detailed standards for use in the program regarding:(A) the specific competencies that demonstrate a student's mastery of each subject area for which the Texas Higher Education Coordinating Board and the commissioner have adopted college readiness standards;(B) the specific competencies that demonstrate a student's mastery of a language other than English; and(C) acceptable assessments or other means by which a student may demonstrate the student's early readiness for college with respect to each subject area and the language described by this subdivision, subject to Subsection (c);(2) partner with at least 10 school districts that reflect the geographic diversity of this state and the student compositions of which reflect the socioeconomic diversity of this state; and(3) assist school administrators, school counselors, and other educators in each of those school districts in designing the specific requirements of and implementing the program in the district.(c) The assessments or other means filed by a research university under Subsection (b)(1)(C) must be equivalent to the assessments or other means the university uses to place students at the university in courses that may be credited toward a degree requirement.(d) A research university that partners with a school district under this section shall enter into an agreement with the district under which the university and district agree that the district will assess a student's mastery of the subject areas described by Subsection (b)(1) and a language other than English in accordance with the standards the university filed under Subsection (b)(1). The district may issue a high school diploma to a student under the program if, using the standards, the student demonstrates mastery of and early readiness for college in each of those subject areas and in a language other than English, notwithstanding any other local or state requirements.(e) A student who receives a high school diploma through the pilot program is considered to have completed the recommended high school program adopted under Section 28.025(a). The student is not guaranteed admission to any institution of higher education or to any academic program at an institution of higher education solely on the basis of having received the diploma through the program.(f) A research university that participates in the pilot program shall enter into an agreement with an education research center established under Section 1.005 to conduct an evaluation of the program with respect to that university and the school districts with which the university partners. Not later than January 1, 2013, the education research center shall provide a written report of the evaluation to the commissioner and the commissioner of higher education and make the report available on the center's Internet website. The report may include an analysis of the effects of the program on the university's admissions review process.

Added by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 32, eff. June 19, 2009.

Sec. 28.0254. POSTHUMOUS HIGH SCHOOL DIPLOMA FOR CERTAIN STUDENTS. (a) Notwithstanding any other provision of this code, but subject to Subsection (b), on request of the student's parent, a school district shall issue a high school diploma posthumously to each student who died while enrolled in the district at grade level 12, provided that the student was academically on track at the time of death to receive a diploma at the end of the school year in which the student died. For purposes of this subsection, "school year" includes any summer session following the spring semester.(b) A school district is not required to issue a high school diploma to a student described by Subsection (a) if the student at any time before the student's death was convicted of a felony offense under Title 5 or 6, Penal Code, or adjudicated as having engaged in conduct constituting a felony offense under Title 5 or 6, Penal Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 871, Sec. 1, eff. June 15, 2007.

Sec. 28.026. NOTICE OF AUTOMATIC COLLEGE ADMISSION. (a) The board of trustees of a school district shall require each high school in the district to post appropriate signs in each counselor's office, in each principal's office, and in each administrative building indicating the substance of Section 51.803 regarding automatic college admission. To assist in the dissemination of this information, the school district shall:(1) require that each high school counselor and class advisor be provided a detailed explanation of the substance of Section 51.803;(2) provide each district student, at the time the student first registers for one or more classes required for high school graduation, with a written notification of the substance of Section 51.803;(3) require that each high school counselor and senior class advisor explain to eligible students the substance of Section 51.803; and(4) not later than the 14th day after the last day of classes for the fall semester or an equivalent date in the case of a school operated on a year-round system under Section 25.084, provide each eligible senior student under Section 51.803 and each student enrolled in the junior year of high school who has a grade point average in the top 10 percent of the student's high school class, and the student's parent or guardian, with a written notification of the student's eligibility with a detailed explanation in plain language of the substance of Section 51.803.(b) The commissioner shall adopt forms to use in providing notice under Subsections (a)(2) and (4). In providing notice under Subsection (a)(2) or (4), a school district shall use the appropriate form adopted by the commissioner. The notice to a student and the student's parent or guardian under Subsection (a)(4) must be on a single form that may contain one or more signature lines to indicate receipt of notice by the student or the student's parent or guardian.(c) The commissioner shall adopt procedures to ensure that, as soon as practicable after this subsection becomes law, each school district provides written notification of the substance of Section 51.803, as amended by the 81st Legislature, Regular Session, 2009, to each district student who, for the 2009-2010 school year, registers for one or more courses required for high school graduation. The commissioner may adopt rules under this subsection in the manner provided by law for emergency rules. Each district shall comply with the procedures adopted by the commissioner under this subsection. This subsection expires September 1, 2010.

Added by Acts 1999, 76th Leg., ch. 1511, Sec. 1, eff. June 19, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1342, Sec. 3, eff. June 19, 2009.

SUBCHAPTER C. ADVANCED PLACEMENT INCENTIVESSec. 28.051. DEFINITIONS. In this subchapter:(1) "Board" means the State Board of Education.(2) "College advanced placement course" means a board-approved high-school-level preparatory course for a college advanced placement test that incorporates all topics specified by the college board on its standard syllabus for a given subject area.(3) "College advanced placement test" means the advanced placement test administered by the College Board and Educational Testing Service.(4) "College board" means the College Board and Educational Testing Service.(5) "International baccalaureate course" means a high-school-level preparatory course for an international baccalaureate examination that incorporates each topic specified by the International Baccalaureate Organization on its standard syllabus for a particular subject area.(6) "International baccalaureate examination" means the international baccalaureate examination administered by the International Baccalaureate Organization.(7) "Program" means the Texas Advanced Placement Incentive Program.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 28.052. PROGRAM; PURPOSE. (a) The purpose of the Texas Advanced Placement Incentive Program is to recognize and reward those students, teachers, and schools that demonstrate success in achieving the state's educational goals.(b) Awards and subsidies granted under the program are for the public purpose of promoting an educated citizenry.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 28.053. TYPES OF AWARDS. (a) A school participating in the program may be awarded:(1) a one-time $3,000 equipment grant for providing a college advanced placement course or international baccalaureate course to be paid to a school based on need as determined by the commissioner; and(2) $100 for each student who scores a three or better on a college advanced placement test or four or better on an international baccalaureate examination.(b) Funds awarded under Subsection (a) shall be used in the manner determined by the campus team established, by the principal, under Subsection (c).(c) The principal of each school participating in the program shall convene, at least annually, a team composed of not more than five members, with not fewer than three teachers, to include at least one teacher participating in the program and at least one teacher who teaches students in preparation for their participation in the program, for the purpose of determining the use of funds awarded under Subsection (a). Nothing in this section limits the authority of the team to direct expenditure of funds awarded under Subsection (a)(2) for awards to individual teachers participating in the program.(d) A teacher participating in the program may be awarded:(1) subsidized teacher training, not to exceed $450 for each teacher, for a college advanced placement course or an international baccalaureate course;(2) a one-time award of $250 for teaching a college advanced placement course or an international baccalaureate course for the first time; and(3) a share of the teacher bonus pool, which shall be distributed by the teacher's school in shares proportional to the number of courses taught.(e) To be eligible for an award under Subsection (d), a teacher must teach a college advanced placement course or an international baccalaureate course.(f) Fifty dollars may be deposited in the teacher bonus pool for each student enrolled in the school that scores a three or better on a college advanced placement test or four or better on an international baccalaureate examination.(g) A student receiving a score of three or better on a college advanced placement test or four or better on an international baccalaureate examination may receive reimbursement, not to exceed $65, for the testing fee. The reimbursement shall be reduced by the amount of any subsidy awarded by the college board or the International Baccalaureate Organization or under Section 28.054.(h) The commissioner may enter into agreements with the college board and the International Baccalaureate Organization to pay for all examinations taken by eligible public school students. An eligible student is one who takes a college advanced placement or international baccalaureate course at a public school or who is recommended by the student's principal or teacher to take the test.(i) The commissioner shall analyze and adjust, as needed, the sum of and number of awards to ensure that the purpose of the program is realized.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2003, 78th Leg., ch. 854, Sec. 1, eff. June 20, 2003.

Sec. 28.054. SUBSIDIES FOR COLLEGE ADVANCED PLACEMENT TEST OR INTERNATIONAL BACCALAUREATE EXAMINATION. (a) A student is entitled to a subsidy for a fee paid by the student to take a college advanced placement test or an international baccalaureate examination if the student demonstrates financial need. The board shall adopt guidelines for determining financial need consistent with the definition of financial need adopted by the college board or the International Baccalaureate Organization.(b) To obtain a subsidy under this section, a student must:(1) pay the fee for each test or examination for which the student seeks a subsidy; and(2) submit to the board through the student's guidance counselor a written application on a form prescribed by the commissioner demonstrating financial need and the amount of the fee paid by the student for each test or examination.(c) On approval by the board, the agency may pay each eligible applicant an equal amount, not to exceed $25 for each applicant.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 28.055. USE OF SCHOOL AWARDS; APPLICATION. (a) A school shall give priority to academic enhancement purposes in using an award received under the program. The award may not be used for any purpose related to athletics.(b) To obtain an award under the program, a school must submit to the board a written application in a form, manner, and time prescribed by the commissioner.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 28.056. APPLICATION FOR TEACHER AWARDS AND REIMBURSEMENTS. To obtain an award or reimbursement for training expenses under the program, a teacher must submit to the board a written application in a form, manner, and time prescribed by the commissioner.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 28.057. FUNDING. (a) An award or subsidy granted under this subchapter may be funded by donations, grants, or legislative appropriations. The commissioner may solicit and receive grants and donations for making awards under this subchapter. The agency shall account for and distribute the donations, grants, or legislative appropriations.(b) The agency shall apply to the program any available funds from its appropriations that may be used for purposes of the program.(c) The grant of any award or subsidy under the program is subject to the availability of funds.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 28.058. CONFIDENTIALITY. All information regarding an individual student received by the commissioner under this subchapter from a school district or student is confidential under Chapter 552, Government Code.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.



CHAPTER 29. EDUCATIONAL PROGRAMS

EDUCATION CODETITLE 2. PUBLIC EDUCATIONSUBTITLE F. CURRICULUM, PROGRAMS, AND SERVICESCHAPTER 29. EDUCATIONAL PROGRAMSSUBCHAPTER A. SPECIAL EDUCATION PROGRAMSec. 29.001. STATEWIDE PLAN. The agency shall develop, and modify as necessary, a statewide design, consistent with federal law, for the delivery of services to children with disabilities in this state that includes rules for the administration and funding of the special education program so that a free appropriate public education is available to all of those children between the ages of three and 21. The statewide design shall include the provision of services primarily through school districts and shared services arrangements, supplemented by regional education service centers. The agency shall also develop and implement a statewide plan with programmatic content that includes procedures designed to:(1) ensure state compliance with requirements for supplemental federal funding for all state-administered programs involving the delivery of instructional or related services to students with disabilities;(2) facilitate interagency coordination when other state agencies are involved in the delivery of instructional or related services to students with disabilities;(3) periodically assess statewide personnel needs in all areas of specialization related to special education and pursue strategies to meet those needs through a consortium of representatives from regional education service centers, local education agencies, and institutions of higher education and through other available alternatives;(4) ensure that regional education service centers throughout the state maintain a regional support function, which may include direct service delivery and a component designed to facilitate the placement of students with disabilities who cannot be appropriately served in their resident districts;(5) allow the agency to effectively monitor and periodically conduct site visits of all school districts to ensure that rules adopted under this section are applied in a consistent and uniform manner, to ensure that districts are complying with those rules, and to ensure that annual statistical reports filed by the districts and not otherwise available through the Public Education Information Management System under Section 42.006, are accurate and complete;(6) ensure that appropriately trained personnel are involved in the diagnostic and evaluative procedures operating in all districts and that those personnel routinely serve on district admissions, review, and dismissal committees;(7) ensure that an individualized education program for each student with a disability is properly developed, implemented, and maintained in the least restrictive environment that is appropriate to meet the student's educational needs;(8) ensure that, when appropriate, each student with a disability is provided an opportunity to participate in career and technology and physical education classes, in addition to participating in regular or special classes;(9) ensure that each student with a disability is provided necessary related services; and(10) ensure that an individual assigned to act as a surrogate parent for a child with a disability, as provided by 20 U.S.C. Section 1415(b) and its subsequent amendments, is required to:(A) complete a training program that complies with minimum standards established by agency rule;(B) visit the child and the child's school;(C) consult with persons involved in the child's education, including teachers, caseworkers, court-appointed volunteers, guardians ad litem, attorneys ad litem, foster parents, and caretakers;(D) review the child's educational records;(E) attend meetings of the child's admission, review, and dismissal committee;(F) exercise independent judgment in pursuing the child's interests; and(G) exercise the child's due process rights under applicable state and federal law.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1999, 76th Leg., ch. 430, Sec. 1, eff. Sept. 1, 1999.

Sec. 29.002. DEFINITION. In this subchapter, "special services" means:(1) special education instruction, which may be provided by professional and supported by paraprofessional personnel in the regular classroom or in an instructional arrangement described by Section 42.151; and(2) related services, which are developmental, corrective, supportive, or evaluative services, not instructional in nature, that may be required for the student to benefit from special education instruction and for implementation of a student's individualized education program.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2001, 77th Leg., ch. 767, Sec. 1, eff. June 13, 2001.

Sec. 29.003. ELIGIBILITY CRITERIA. (a) The agency shall develop specific eligibility criteria based on the general classifications established by this section with reference to contemporary diagnostic or evaluative terminologies and techniques. Eligible students with disabilities shall enjoy the right to a free appropriate public education, which may include instruction in the regular classroom, instruction through special teaching, or instruction through contracts approved under this subchapter. Instruction shall be supplemented by the provision of related services when appropriate.(b) A student is eligible to participate in a school district's special education program if the student:(1) is not more than 21 years of age and has a visual or auditory impairment that prevents the student from being adequately or safely educated in public school without the provision of special services; or(2) is at least three but not more than 21 years of age and has one or more of the following disabilities that prevents the student from being adequately or safely educated in public school without the provision of special services:(A) physical disability;(B) mental retardation;(C) emotional disturbance;(D) learning disability;(E) autism;(F) speech disability; or(G) traumatic brain injury.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.004. FULL INDIVIDUAL AND INITIAL EVALUATION. (a) A written report of a full individual and initial evaluation of a student for purposes of special education services shall be completed not later than the 60th calendar day following the date on which the school district, in accordance with 20 U.S.C. Section 1414(a), as amended, receives written consent for the evaluation, signed by the student's parent or legal guardian.(b) The evaluation shall be conducted using procedures that are appropriate for the student's most proficient method of communication.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2001, 77th Leg., ch. 767, Sec. 2, eff. June 13, 2001; Acts 2003, 78th Leg., ch. 539, Sec. 3, eff. Sept. 1, 2003.

Sec. 29.0041. INFORMATION AND CONSENT FOR CERTAIN PSYCHOLOGICAL EXAMINATIONS OR TESTS. (a) On request of a child's parent, before obtaining the parent's consent under 20 U.S.C. Section 1414 for the administration of any psychological examination or test to the child that is included as part of the evaluation of the child's need for special education, a school district shall provide to the child's parent:(1) the name and type of the examination or test; and(2) an explanation of how the examination or test will be used to develop an appropriate individualized education program for the child.(b) If the district determines that an additional examination or test is required for the evaluation of a child's need for special education after obtaining consent from the child's parent under Subsection (a), the district shall provide the information described by Subsections (a)(1) and (2) to the child's parent regarding the additional examination or test and shall obtain additional consent for the examination or test.(c) The time required for the district to provide information and seek consent under Subsection (b) may not be counted toward the 60 calendar days for completion of an evaluation under Section 29.004. If a parent does not give consent under Subsection (b) within 20 calendar days after the date the district provided to the parent the information required by that subsection, the parent's consent is considered denied.

Added by Acts 2003, 78th Leg., ch. 1008, Sec. 2, eff. June 20, 2003.

Sec. 29.005. INDIVIDUALIZED EDUCATION PROGRAM. (a) Before a child is enrolled in a special education program of a school district, the district shall establish a committee composed of the persons required under 20 U.S.C. Section 1401(11) to develop the child's individualized education program.(b) The committee shall develop the individualized education program by agreement of the committee members or, if those persons cannot agree, by an alternate method provided by the agency. Majority vote may not be used to determine the individualized education program.(c) If the individualized education program is not developed by agreement, the written statement of the program required under 20 U.S.C. Section 1401(11) must include the basis of the disagreement.(d) If the child's parent is unable to speak English, the district shall:(1) provide the parent with a written or audiotaped copy of the child's individualized education program translated into Spanish if Spanish is the parent's native language; or(2) if the parent's native language is a language other than Spanish, make a good faith effort to provide the parent with a written or audiotaped copy of the child's individualized education program translated into the parent's native language.(e) The commissioner by rule may require a school district to include in the individualized education program of a student with autism or another pervasive developmental disorder any information or requirement determined necessary to ensure the student receives a free appropriate public education as required under the Individuals with Disabilities Education Act (20 U.S.C. Section 1400 et seq.).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1999, 76th Leg., ch. 1372, Sec. 1, eff. June 19, 1999; Acts 2001, 77th Leg., ch. 767, Sec. 3, eff. June 13, 2001.Amended by: Acts 2005, 79th Leg., Ch. 838, Sec. 12, eff. September 1, 2005.

Sec. 29.006. CONTINUING ADVISORY COMMITTEE. The governor shall appoint a continuing advisory committee, composed of 17 members, under 20 U.S.C. Section 1412(a)(21). The appointments are not subject to confirmation by the senate. Members of the committee are appointed for staggered terms of four years with the terms of eight or nine members expiring on February 1 of each odd-numbered year.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2001, 77th Leg., ch. 767, Sec. 4, eff. June 13, 2001.

Sec. 29.007. SHARED SERVICES ARRANGEMENTS. School districts may enter into a written contract to jointly operate their special education programs. The contract must be approved by the commissioner. Funds to which the cooperating districts are entitled may be allocated to the districts jointly as shared services arrangement units or shared services arrangement funds in accordance with the shared services arrangement districts' agreement.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.008. CONTRACTS FOR SERVICES; RESIDENTIAL PLACEMENT. (a) A school district, shared services arrangement unit, or regional education service center may contract with a public or private facility, institution, or agency inside or outside of this state for the provision of services to students with disabilities. Each contract for residential placement must be approved by the commissioner. The commissioner may approve a residential placement contract only after at least a programmatic evaluation of personnel qualifications, adequacy of physical plant and equipment, and curriculum content. The commissioner may approve either the whole or a part of a facility or program.(b) Except as provided by Subsection (c), costs of an approved contract for residential placement may be paid from a combination of federal, state, and local funds. The local share of the total contract cost for each student is that portion of the local tax effort that exceeds the district's local fund assignment under Section 42.252, divided by the average daily attendance in the district. If the contract involves a private facility, the state share of the total contract cost is that amount remaining after subtracting the local share. If the contract involves a public facility, the state share is that amount remaining after subtracting the local share from the portion of the contract that involves the costs of instructional and related services. For purposes of this subsection, "local tax effort" means the total amount of money generated by taxes imposed for debt service and maintenance and operation less any amounts paid into a tax increment fund under Chapter 311, Tax Code.(c) When a student, including one for whom the state is managing conservator, is placed primarily for care or treatment reasons in a private residential facility that operates its own private education program, none of the costs may be paid from public education funds. If a residential placement primarily for care or treatment reasons involves a private residential facility in which the education program is provided by the school district, the portion of the costs that includes appropriate education services, as determined by the school district's admission, review, and dismissal committee, shall be paid from state and federal education funds.(d) A district that contracts for the provision of education services rather than providing the services itself shall oversee the implementation of the student's individualized education program and shall annually reevaluate the appropriateness of the arrangement. An approved facility, institution, or agency with whom the district contracts shall periodically report to the district on the services the student has received or will receive in accordance with the contract as well as diagnostic or other evaluative information that the district requires in order to fulfill its obligations under this subchapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 3, eff. Sept. 1, 1997.

Sec. 29.009. PUBLIC NOTICE CONCERNING PRESCHOOL PROGRAMS FOR STUDENTS WITH DISABILITIES. Each school district shall develop a system to notify the population in the district with children who are at least three years of age but younger than six years of age and who are eligible for enrollment in a special education program of the availability of the program.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.010. COMPLIANCE. (a) The agency shall adopt and implement a comprehensive system for monitoring school district compliance with federal and state laws relating to special education. The monitoring system must provide for ongoing analysis of district special education data and of complaints filed with the agency concerning special education services and for inspections of school districts at district facilities. The agency shall use the information obtained through analysis of district data and from the complaints management system to determine the appropriate schedule for and extent of the inspection.(b) To complete the inspection, the agency must obtain information from parents and teachers of students in special education programs in the district.(c) The agency shall develop and implement a system of sanctions for school districts whose most recent monitoring visit shows a failure to comply with major requirements of the Individuals with Disabilities Education Act (20 U.S.C. Section 1400 et seq.), federal regulations, state statutes, or agency requirements necessary to carry out federal law or regulations or state law relating to special education.(d) For districts that remain in noncompliance for more than one year, the first stage of sanctions shall begin with annual or more frequent monitoring visits. Subsequent sanctions may range in severity up to the withholding of funds. If funds are withheld, the agency may use the funds to provide, through alternative arrangements, services to students and staff members in the district from which the funds are withheld.(e) The agency's complaint management division shall develop a system for expedited investigation and resolution of complaints concerning a district's failure to provide special education or related services to a student eligible to participate in the district's special education program.(f) This section does not create an obligation for or impose a requirement on a school district or open-enrollment charter school that is not also created or imposed under another state law or a federal law.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1999, 76th Leg., ch. 1417, Sec. 1, eff. June 19, 1999.

Sec. 29.011. TRANSITION PLANNING. The commissioner shall by rule adopt procedures for compliance with federal requirements relating to transition services for students who are enrolled in special education programs under this subchapter. The procedures must specify the manner in which a student's admission, review, and dismissal committee must consider, and if appropriate, address the following issues in the student's individualized education program:(1) appropriate student involvement in the student's transition to life outside the public school system;(2) if the student is younger than 18 years of age, appropriate parental involvement in the student's transition;(3) if the student is at least 18 years of age, appropriate parental involvement in the student's transition, if the parent is invited to participate by the student or the school district in which the student is enrolled;(4) any postsecondary education options;(5) a functional vocational evaluation;(6) employment goals and objectives;(7) if the student is at least 18 years of age, the availability of age-appropriate instructional environments;(8) independent living goals and objectives; and(9) appropriate circumstances for referring a student or the student's parents to a governmental agency for services.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2003, 78th Leg., ch. 704, Sec. 1, 2, eff. June 20, 2003.

Sec. 29.012. RESIDENTIAL FACILITIES. (a) Except as provided by Subsection (b)(2), not later than the third day after the date a person 22 years of age or younger is placed in a residential facility, the residential facility shall:(1) if the person is three years of age or older, notify the school district in which the facility is located, unless the facility is an open-enrollment charter school; or(2) if the person is younger than three years of age, notify a local early intervention program in the area in which the facility is located.(b) An agency or political subdivision that funds, licenses, certifies, contracts with, or regulates a residential facility must:(1) require the facility to comply with Subsection (a) as a condition of the funding, licensing, certification, or contracting; or(2) if the agency or political subdivision places a person in a residential facility, provide the notice under Subsection (a) for that person.(c) For purposes of enrollment in a school, a person who resides in a residential facility is considered a resident of the school district or geographical area served by the open-enrollment charter school in which the facility is located.(d) The Texas Education Agency, the Texas Department of Mental Health and Mental Retardation, the Texas Department of Human Services, the Texas Department of Health, the Department of Protective and Regulatory Services, the Interagency Council on Early Childhood Intervention, the Texas Commission on Alcohol and Drug Abuse, the Texas Juvenile Probation Commission, and the Texas Youth Commission by a cooperative effort shall develop and by rule adopt a memorandum of understanding. The memorandum must:(1) establish the respective responsibilities of school districts and of residential facilities for the provision of a free, appropriate public education, as required by the Individuals with Disabilities Education Act (20 U.S.C. Section 1400 et seq.) and its subsequent amendments, including each requirement for children with disabilities who reside in those facilities;(2) coordinate regulatory and planning functions of the parties to the memorandum;(3) establish criteria for determining when a public school will provide educational services;(4) provide for appropriate educational space when education services will be provided at the residential facility;(5) establish measures designed to ensure the safety of students and teachers; and(6) provide for binding arbitration consistent with Chapter 2009, Government Code, and Section 154.027, Civil Practice and Remedies Code.(e) This section does not apply to a residential treatment facility for juveniles established under Section 141.059, Human Resources Code.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 2.13, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 767, Sec. 5, eff. June 13, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 4.002, eff. June 19, 2009.

Sec. 29.013. NONEDUCATIONAL COMMUNITY-BASED SUPPORT SERVICES FOR CERTAIN STUDENTS WITH DISABILITIES. (a) The agency shall establish procedures and criteria for the allocation of funds appropriated under this section to school districts for the provision of noneducational community-based support services to certain students with disabilities and their families so that those students may receive an appropriate free public education in the least restrictive environment.(b) The funds may be used only for eligible students with disabilities who would remain or would have to be placed in residential facilities primarily for educational reasons without the provision of noneducational community-based support services.(c) The support services may include in-home family support, respite care, and case management for families with a student who otherwise would have been placed by a district in a private residential facility.(d) The provision of services under this section does not supersede or limit the responsibility of other agencies to provide or pay for costs of noneducational community-based support services to enable any student with disabilities to receive a free appropriate public education in the least restrictive environment. Specifically, services provided under this section may not be used for a student with disabilities who is currently placed or who needs to be placed in a residential facility primarily for noneducational reasons.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.014. SCHOOL DISTRICTS THAT PROVIDE EDUCATION SOLELY TO STUDENTS CONFINED TO OR EDUCATED IN HOSPITALS. (a) This section applies only to a school district that provides education and related services only to students who are confined in or receive educational services in a hospital.(b) A school district to which this section applies may operate an extended year program for a period not to exceed 45 days. The district's average daily attendance shall be computed for the regular school year plus the extended year.(c) Notwithstanding any other provision of this code, a student whose appropriate education program is a regular education program may receive services and be counted for attendance purposes for the number of hours per week appropriate for the student's condition if the student:(1) is temporarily classified as eligible for participation in a special education program because of the student's confinement in a hospital; and(2) the student's education is provided by a district to which this section applies.(d) The basic allotment for a student enrolled in a district to which this section applies is adjusted by:(1) the cost of education adjustment under Section 42.102 for the school district in which the district is geographically located; and(2) the weight for a homebound student under Section 42.151(a).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.015. FOSTER PARENTS. (a) The school district shall give preferential consideration to a foster parent of a child with a disability when assigning a surrogate parent for the child.(b) A foster parent may act as a parent of a child with a disability, as authorized under 20 U.S.C. Section 1415(b) and its subsequent amendments, if:(1) the Department of Protective and Regulatory Services is appointed as the temporary or permanent managing conservator of the child;(2) the child has been placed with the foster parent for at least 60 days;(3) the foster parent agrees to:(A) participate in making educational decisions on the child's behalf; and(B) complete a training program for surrogate parents that complies with minimum standards established by agency rule; and(4) the foster parent has no interest that conflicts with the child's interests.(c) A foster parent who is denied the right to act as a surrogate parent or a parent under this section by a school district may file a complaint with the agency in accordance with federal law and regulations.

Added by Acts 1999, 76th Leg., ch. 430, Sec. 2, eff. Sept. 1, 1999.

Sec. 29.016. EVALUATION CONDUCTED PURSUANT TO A SPECIAL EDUCATION DUE PROCESS HEARING. A special education hearing officer in an impartial due process hearing brought under 20 U.S.C. Section 1415 may issue an order or decision that authorizes one or more evaluations of a student who is eligible for, or who is suspected as being eligible for, special education services. Such an order or decision authorizes the evaluation of the student without parental consent as if it were a court order for purposes of any state or federal law providing for consent by order of a court.

Added by Acts 2001, 77th Leg., ch. 767, Sec. 8, eff. June 13, 2001.

Sec. 29.0161. CONTRACT WITH STATE OFFICE OF ADMINISTRATIVE HEARINGS FOR SPECIAL EDUCATION DUE PROCESS HEARINGS. Not later than December 1, 2003, the agency and the State Office of Administrative Hearings shall jointly determine whether it would be cost-effective for the agency to enter an interagency contract with the office under which the office would conduct all or part of the agency's special education due process hearings under 20 U.S.C. Section 1415 and its subsequent amendments.

Added by Acts 2003, 78th Leg., ch. 201, Sec. 18, eff. Sept. 1, 2003.

Sec. 29.017. TRANSFER OF PARENTAL RIGHTS AT AGE OF MAJORITY. (a) A student with a disability who is 18 years of age or older or whose disabilities of minority have been removed for general purposes under Chapter 31, Family Code, shall have the same right to make educational decisions as a student without a disability, except that the school district shall provide any notice required by this subchapter or 20 U.S.C. Section 1415 to both the student and the parents. All other rights accorded to parents under this subchapter or 20 U.S.C. Section 1415 transfer to the student.(b) All rights accorded to parents under this subchapter or 20 U.S.C. Section 1415 transfer to students who are incarcerated in an adult or juvenile, state or local correctional institution.(c) In accordance with 34 C.F.R. Section 300.517, the school district shall notify the student and the parents of the transfer of rights under this section.(d) The commissioner shall adopt rules implementing the provisions of 34 C.F.R. Section 300.517(b).

Added by Acts 2001, 77th Leg., ch. 767, Sec. 8, eff. June 13, 2001.

Sec. 29.018. SPECIAL EDUCATION GRANT. (a) From funds appropriated for the purposes of this section, federal funds, or any other funds available, the commissioner shall make grants available to school districts to assist districts in covering the cost of educating students with disabilities.(b) A school district is eligible to apply for a grant under this section if:(1) the district does not receive sufficient funds, including state funds provided under Section 42.151 and federal funds, for a student with disabilities to pay for the special education services provided to the student; or(2) the district does not receive sufficient funds, including state funds provided under Section 42.151 and federal funds, for all students with disabilities in the district to pay for the special education services provided to the students.(c) A school district that applies for a grant under this section must provide the commissioner with a report comparing the state and federal funds received by the district for students with disabilities and the expenses incurred by the district in providing special education services to students with disabilities.(d) Expenses that may be included by a school district in applying for a grant under this section include the cost of training personnel to provide special education services to a student with disabilities.(e) A school district that receives a grant under this section must educate students with disabilities in the least restrictive environment that is appropriate to meet the student's educational needs.(f) The commissioner shall adopt rules as necessary to administer this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 16, eff. September 1, 2009.

SUBCHAPTER B. BILINGUAL EDUCATION AND SPECIAL LANGUAGE PROGRAMSSec. 29.051. STATE POLICY. English is the basic language of this state. Public schools are responsible for providing a full opportunity for all students to become competent in speaking, reading, writing, and comprehending the English language. Large numbers of students in the state come from environments in which the primary language is other than English. Experience has shown that public school classes in which instruction is given only in English are often inadequate for the education of those students. The mastery of basic English language skills is a prerequisite for effective participation in the state's educational program. Bilingual education and special language programs can meet the needs of those students and facilitate their integration into the regular school curriculum. Therefore, in accordance with the policy of the state to ensure equal educational opportunity to every student, and in recognition of the educational needs of students of limited English proficiency, this subchapter provides for the establishment of bilingual education and special language programs in the public schools and provides supplemental financial assistance to help school districts meet the extra costs of the programs.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.052. DEFINITIONS. In this subchapter:(1) "Student of limited English proficiency" means a student whose primary language is other than English and whose English language skills are such that the student has difficulty performing ordinary classwork in English.(2) "Parent" includes a legal guardian of a student.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.053. ESTABLISHMENT OF BILINGUAL EDUCATION AND SPECIAL LANGUAGE PROGRAMS. (a) The agency shall establish a procedure for identifying school districts that are required to offer bilingual education and special language programs in accordance with this subchapter.(b) Within the first four weeks following the first day of school, the language proficiency assessment committee established under Section 29.063 shall determine and report to the board of trustees of the district the number of students of limited English proficiency on each campus and shall classify each student according to the language in which the student possesses primary proficiency. The board shall report that information to the agency before November 1 each year.(c) Each district with an enrollment of 20 or more students of limited English proficiency in any language classification in the same grade level shall offer a bilingual education or special language program.(d) Each district that is required to offer bilingual education and special language programs under this section shall offer the following for students of limited English proficiency:(1) bilingual education in kindergarten through the elementary grades;(2) bilingual education, instruction in English as a second language, or other transitional language instruction approved by the agency in post-elementary grades through grade 8; and(3) instruction in English as a second language in grades 9 through 12.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.054. EXCEPTION. (a) If a program other than bilingual education must be used in kindergarten through the elementary grades, documentation for the exception must be filed with and approved by the agency.(b) An application for an exception may be filed with the agency when a district is unable to hire a sufficient number of teachers with teaching certificates appropriate for bilingual education instruction to staff the required program. The application must be accompanied by:(1) documentation showing that the district has taken all reasonable affirmative steps to secure teachers with teaching certificates appropriate for bilingual education instruction and has failed;(2) documentation showing that the district has affirmative hiring policies and procedures consistent with the need to serve limited English proficiency students;(3) documentation showing that, on the basis of district records, no teacher having a teaching certificate appropriate for bilingual instruction or emergency credentials has been unjustifiably denied employment by the district within the past 12 months; and(4) a plan detailing specific measures to be used by the district to eliminate the conditions that created the need for an exception.(c) An exception shall be granted under this section on an individual district basis and is valid for only one year. Application for an exception for a second or succeeding year must be accompanied by the documentation prescribed by Subsection (b).(d) During the period for which a district is granted an exception under this section, the district must use alternative methods approved by the agency to meet the needs of its students of limited English proficiency, including hiring teaching personnel under a bilingual emergency permit.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.055. PROGRAM CONTENT; METHOD OF INSTRUCTION. (a) A bilingual education program established by a school district shall be a full-time program of dual-language instruction that provides for learning basic skills in the primary language of the students enrolled in the program and for carefully structured and sequenced mastery of English language skills. A program of instruction in English as a second language established by a school district shall be a program of intensive instruction in English from teachers trained in recognizing and dealing with language differences.(b) A program of bilingual education or of instruction in English as a second language shall be designed to consider the students' learning experiences and shall incorporate the cultural aspects of the students' backgrounds.(c) In subjects such as art, music, and physical education, students of limited English proficiency shall participate fully with English-speaking students in regular classes provided in the subjects.(d) Elective courses included in the curriculum may be taught in a language other than English.(e) Each school district shall provide students enrolled in the program a meaningful opportunity to participate fully with other students in all extracurricular activities.(f) If money is appropriated for the purpose, the agency shall establish a limited number of pilot programs for the purpose of examining alternative methods of instruction in bilingual education and special language programs.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.056. ENROLLMENT OF STUDENTS IN PROGRAM. (a) The agency shall establish standardized criteria for the identification, assessment, and classification of students of limited English proficiency eligible for entry into the program or exit from the program. The student's parent must approve a student's entry into the program, exit from the program, or placement in the program. The school district or parent may appeal the decision under Section 29.064. The criteria for identification, assessment, and classification may include:(1) results of a home language survey conducted within four weeks of each student's enrollment to determine the language normally used in the home and the language normally used by the student, conducted in English and the home language, signed by the student's parents if the student is in kindergarten through grade 8 or by the student if the student is in grades 9 through 12, and kept in the student's permanent folder by the language proficiency assessment committee;(2) the results of an agency-approved English language proficiency test administered to all students identified through the home survey as normally speaking a language other than English to determine the level of English language proficiency, with students in kindergarten or grade 1 being administered an oral English proficiency test and students in grades 2 through 12 being administered an oral and written English proficiency test; and(3) the results of an agency-approved proficiency test in the primary language administered to all students identified under Subdivision (2) as being of limited English proficiency to determine the level of primary language proficiency, with students in kindergarten or grade 1 being administered an oral primary language proficiency test and students in grades 2 through 12 being administered an oral and written primary language proficiency test.(b) Tests under Subsection (a) shall be administered by professionals or paraprofessionals with the appropriate English and primary language skills and the training required by the test publisher.(c) The language proficiency assessment committee may classify a student as limited English proficiency if:(1) the student's ability in English is so limited or the student's disabilities are so severe that assessment procedures cannot be administered;(2) the student's score or relative degree of achievement on the agency-approved English proficiency test is below the levels established by the agency as indicative of reasonable proficiency;(3) the student's primary language proficiency score as measured by an agency-approved test is greater than the student's proficiency in English; or(4) the language proficiency assessment committee determines, based on other information, including a teacher evaluation, parental viewpoint, or student interview, that the student's primary language proficiency is greater than the student's proficiency in English or that the student is not reasonably proficient in English.(d) Not later than the 10th day after the date of the student's classification as a student of limited English proficiency, the language proficiency assessment committee shall give written notice of the classification to the student's parent. The notice must be in English and the parent's primary language. The parents of students eligible to participate in the required bilingual education program shall be informed of the benefits of the bilingual education or special language program and that it is an integral part of the school program.(e) The language proficiency assessment committee may retain, for documentation purposes, all records obtained under this section.(f) The district may not refuse to provide instruction in a language other than English to a student solely because the student has a disability.(g) A district may transfer a student of limited English proficiency out of a bilingual education or special language program for the first time or a subsequent time if the student is able to participate equally in a regular all-English instructional program as determined by:(1) agency-approved tests administered at the end of each school year to determine the extent to which the student has developed oral and written language proficiency and specific language skills in English;(2) satisfactory performance on the reading assessment instrument under Section 39.023(a) or an English language arts assessment instrument under Section 39.023(c), as applicable, with the assessment instrument administered in English, or, if the student is enrolled in the first or second grade, an achievement score at or above the 40th percentile in the reading and language arts sections of an English standardized test approved by the agency; and(3) agency-approved criterion-referenced tests and the results of a subjective teacher evaluation.(h) If later evidence suggests that a student who has been transferred out of a bilingual education or special language program has inadequate English proficiency and achievement, the language proficiency assessment committee may reenroll the student in the program. Classification of students for reenrollment must be based on the criteria required by this section.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 3.06, eff. May 31, 2006.

Sec. 29.0561. EVALUATION OF TRANSFERRED STUDENTS; REENROLLMENT. (a) The language proficiency assessment committee shall reevaluate a student who is transferred out of a bilingual education or special language program under Section 29.056(g) if the student earns a failing grade in a subject in the foundation curriculum under Section 28.002(a)(1) during any grading period in the first two school years after the student is transferred to determine whether the student should be reenrolled in a bilingual education or special language program.(b) During the first two school years after a student is transferred out of a bilingual education or special language program under Section 29.056(g), the language proficiency assessment committee shall review the student's performance and consider:(1) the total amount of time the student was enrolled in a bilingual education or special language program;(2) the student's grades each grading period in each subject in the foundation curriculum under Section 28.002(a)(1);(3) the student's performance on each assessment instrument administered under Section 39.023(a) or (c);(4) the number of credits the student has earned toward high school graduation, if applicable; and(5) any disciplinary actions taken against the student under Subchapter A, Chapter 37.(c) After an evaluation under this section, the language proficiency assessment committee may require intensive instruction for the student or reenroll the student in a bilingual education or special language program.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 3.07, eff. May 31, 2006.

Sec. 29.057. FACILITIES; CLASSES. (a) Bilingual education and special language programs must be located in the regular public schools of the district rather than in separate facilities.(b) Students enrolled in bilingual education or a special language program shall be placed in classes with other students of approximately the same age and level of educational attainment. The school district shall ensure that the instruction given each student is appropriate to the student's level of educational attainment, and the district shall keep adequate records of the educational level and progress of each student enrolled in the program.(c) The maximum student-teacher ratio shall be set by the agency and shall reflect the special educational needs of students enrolled in the programs.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.058. ENROLLMENT OF STUDENTS WHO DO NOT HAVE LIMITED ENGLISH PROFICIENCY. With the approval of the school district and a student's parents, a student who does not have limited English proficiency may also participate in a bilingual education program. The number of participating students who do not have limited English proficiency may not exceed 40 percent of the number of students enrolled in the program.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.059. COOPERATION AMONG DISTRICTS. (a) A school district may join with one or more other districts to provide the bilingual education and special language programs required by this subchapter. The availability of the programs shall be publicized throughout the districts involved.(b) A school district may allow a nonresident student of limited English proficiency to enroll in or attend its bilingual education or special language programs if the student's district of residence does not provide an appropriate program. The tuition for the student shall be paid by the district in which the student resides.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.060. PRESCHOOL, SUMMER SCHOOL, AND EXTENDED TIME PROGRAMS. (a) Each school district that is required to offer a bilingual education or special language program shall offer a voluntary program for children of limited English proficiency who will be eligible for admission to kindergarten or the first grade at the beginning of the next school year. A school that operates on a system permitted by this code other than a semester system shall offer 120 hours of instruction on a schedule the board of trustees of the district establishes. A school that operates on a semester system shall offer the program:(1) during the period school is recessed for the summer; and(2) for one-half day for eight weeks or on a similar schedule approved by the board of trustees.(b) Enrollment of a child in the program is optional with the parent of the child.(c) The program must be an intensive bilingual education or special language program that meets standards established by the agency. The student/teacher ratio for the program may not exceed 18/1.(d) A school district may establish on a full- or part-time basis other summer school, extended day, or extended week bilingual education or special language programs for students of limited English proficiency and may join with other districts in establishing the programs.(e) The programs required or authorized by this section may not be a substitute for programs required to be provided during the regular school year.(f) The legislature may appropriate money from the foundation school fund for support of a program under Subsection (a).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.061. BILINGUAL EDUCATION AND SPECIAL LANGUAGE PROGRAM TEACHERS. (a) The State Board for Educator Certification shall provide for the issuance of teaching certificates appropriate for bilingual education instruction to teachers who possess a speaking, reading, and writing ability in a language other than English in which bilingual education programs are offered and who meet the general requirements of Chapter 21. The board shall also provide for the issuance of teaching certificates appropriate for teaching English as a second language. The board may issue emergency endorsements in bilingual education and in teaching English as a second language.(b) A teacher assigned to a bilingual education program must be appropriately certified for bilingual education by the board.(c) A teacher assigned to an English as a second language or other special language program must be appropriately certified for English as a second language by the board.(d) A school district may compensate a bilingual education or special language teacher for participating in a continuing education program that is in addition to the teacher's regular contract. The continuing education program must be designed to provide advanced bilingual education or special language program endorsement or skills.(e) The State Board for Educator Certification and the Texas Higher Education Coordinating Board shall develop a comprehensive plan for meeting the teacher supply needs created by the programs outlined in this subchapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.062. COMPLIANCE. (a) The legislature recognizes that compliance with this subchapter is an imperative public necessity. Therefore, in accordance with the policy of the state, the agency shall evaluate the effectiveness of programs under this subchapter based on the student achievement indicators adopted under Section 39.053, including the results of assessment instruments. The agency may combine evaluations under this section with federal accountability measures concerning students of limited English proficiency.(b) The areas to be monitored shall include:(1) program content and design;(2) program coverage;(3) identification procedures;(4) classification procedures;(5) staffing;(6) learning materials;(7) testing materials;(8) reclassification of students for either entry into regular classes conducted exclusively in English or reentry into a bilingual education or special education program; and(9) activities of the language proficiency assessment committees.(c) Not later than the 30th day after the date of an on-site monitoring inspection, the agency shall report its findings to the school district or open-enrollment charter school and to the division of accreditation.(d) The agency shall notify a school district or open-enrollment charter school found in noncompliance in writing, not later than the 30th day after the date of the on-site monitoring. The district or open-enrollment charter school shall take immediate corrective action.(e) If a school district or open-enrollment charter school fails to satisfy appropriate standards adopted by the commissioner for purposes of Subsection (a), the agency shall apply sanctions, which may include the removal of accreditation, loss of foundation school funds, or both.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2003, 78th Leg., ch. 201, Sec. 19, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 33, eff. June 19, 2009.

Sec. 29.063. LANGUAGE PROFICIENCY ASSESSMENT COMMITTEES. (a) Each school district that is required to offer bilingual education and special language programs shall establish a language proficiency assessment committee.(b) Each committee shall include a professional bilingual educator, a professional transitional language educator, a parent of a limited English proficiency student, and a campus administrator.(c) The language proficiency assessment committee shall:(1) review all pertinent information on limited English proficiency students, including the home language survey, the language proficiency tests in English and the primary language, each student's achievement in content areas, and each student's emotional and social attainment;(2) make recommendations concerning the most appropriate placement for the educational advancement of the limited English proficiency student after the elementary grades;(3) review each limited English proficiency student's progress at the end of the school year in order to determine future appropriate placement;(4) monitor the progress of students formerly classified as limited English proficiency who have transferred out of the bilingual education or special language program and, based on the information, designate the most appropriate placement for such students; and(5) determine the appropriateness of a program that extends beyond the regular school year based on the needs of each limited English proficiency student.(d) The agency may prescribe additional duties for language proficiency assessment committees.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.064. APPEALS. A parent of a student enrolled in a school district offering bilingual education or special language programs may appeal to the commissioner if the district fails to comply with the requirements established by law or by the agency as authorized by this subchapter. If the parent disagrees with the placement of the student in the program, the parent may appeal that decision to the board of trustees. Appeals shall be conducted in accordance with procedures adopted by the commissioner.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.066. PEIMS REPORTING REQUIREMENTS. (a) A school district that is required to offer bilingual education or special language programs shall include the following information in the district's Public Education Information Management System (PEIMS) report:(1) demographic information, as determined by the commissioner, on students enrolled in district bilingual education or special language programs;(2) the number and percentage of students enrolled in each instructional model of a bilingual education or special language program offered by the district; and(3) the number and percentage of students identified as students of limited English proficiency who do not receive specialized instruction.(b) For purposes of this section, the commissioner shall adopt rules to classify programs under this section as follows:(1) if the program is a bilingual education program, the program must be classified under the Public Education Information Management System (PEIMS) report as:(A) transitional bilingual/early exit: a bilingual program that serves students identified as students of limited English proficiency in both English and Spanish and transfers a student to English-only instruction not earlier than two or later than five years after the student enrolls in school;(B) transitional bilingual/late exit: a bilingual program that serves students identified as students of limited English proficiency in both English and Spanish and transfers a student to English-only instruction not earlier than six or later than seven years after the student enrolls in school;(C) dual language immersion/two-way: a biliteracy program that integrates students proficient in English and students identified as students of limited English proficiency in both English and Spanish and transfers a student identified as a student of limited English proficiency to English-only instruction not earlier than six or later than seven years after the student enrolls in school; or(D) dual language immersion/one-way: a biliteracy program that serves only students identified as students of limited English proficiency in both English and Spanish and transfers a student to English-only instruction not earlier than six or later than seven years after the student enrolls in school; and(2) if the program is a special language program, the program must be classified under the Public Education Information Management System (PEIMS) report as:(A) English as a second language/content-based: an English program that serves students identified as students of limited English proficiency in English only by providing a full-time teacher certified under Section 29.061(c) to provide supplementary instruction for all content area instruction; or(B) English as a second language/pull-out: an English program that serves students identified as students of limited English proficiency in English only by providing a part-time teacher certified under Section 29.061(c) to provide English language arts instruction exclusively, while the student remains in a mainstream instructional arrangement in the remaining content areas.(c) If the school district has received a waiver and is not required to offer a bilingual education or special language program in a student's native language or if the student's parents have refused to approve the student's entry into a program as provided by Section 29.056, the program must be classified under the Public Education Information Management System (PEIMS) report as: no bilingual education or special language services provided.

Added by Acts 2007, 80th Leg., R.S., Ch. 1340, Sec. 2, eff. June 15, 2007.

SUBCHAPTER C. COMPENSATORY EDUCATION PROGRAMSSec. 29.081. COMPENSATORY, INTENSIVE, AND ACCELERATED INSTRUCTION. (a) Each school district shall use the student performance data resulting from the basic skills assessment instruments and achievement tests administered under Subchapter B, Chapter 39, to design and implement appropriate compensatory, intensive, or accelerated instructional services for students in the district's schools that enable the students to be performing at grade level at the conclusion of the next regular school term.(b) Each district shall provide accelerated instruction to a student enrolled in the district who has taken an end-of-course assessment instrument administered under Section 39.023(c) and has not performed satisfactorily on the assessment instrument or who is at risk of dropping out of school.(c) Each school district shall evaluate and document the effectiveness of the accelerated instruction in reducing any disparity in performance on assessment instruments administered under Subchapter B, Chapter 39, or disparity in the rates of high school completion between students at risk of dropping out of school and all other district students.(d) For purposes of this section, "student at risk of dropping out of school" includes each student who is under 21 years of age and who:(1) was not advanced from one grade level to the next for one or more school years;(2) if the student is in grade 7, 8, 9, 10, 11, or 12, did not maintain an average equivalent to 70 on a scale of 100 in two or more subjects in the foundation curriculum during a semester in the preceding or current school year or is not maintaining such an average in two or more subjects in the foundation curriculum in the current semester;(3) did not perform satisfactorily on an assessment instrument administered to the student under Subchapter B, Chapter 39, and who has not in the previous or current school year subsequently performed on that instrument or another appropriate instrument at a level equal to at least 110 percent of the level of satisfactory performance on that instrument;(4) if the student is in prekindergarten, kindergarten, or grade 1, 2, or 3, did not perform satisfactorily on a readiness test or assessment instrument administered during the current school year;(5) is pregnant or is a parent;(6) has been placed in an alternative education program in accordance with Section 37.006 during the preceding or current school year;(7) has been expelled in accordance with Section 37.007 during the preceding or current school year;(8) is currently on parole, probation, deferred prosecution, or other conditional release;(9) was previously reported through the Public Education Information Management System (PEIMS) to have dropped out of school;(10) is a student of limited English proficiency, as defined by Section 29.052;(11) is in the custody or care of the Department of Protective and Regulatory Services or has, during the current school year, been referred to the department by a school official, officer of the juvenile court, or law enforcement official;(12) is homeless, as defined by 42 U.S.C. Section 11302, and its subsequent amendments; or(13) resided in the preceding school year or resides in the current school year in a residential placement facility in the district, including a detention facility, substance abuse treatment facility, emergency shelter, psychiatric hospital, halfway house, or foster group home.(d-1) Notwithstanding Subsection (d)(1), a student is not considered a student at risk of dropping out of school if the student did not advance from prekindergarten or kindergarten to the next grade level only as the result of the request of the student's parent.(e) A school district may use a private or public community-based dropout recovery education program to provide alternative education programs for students at risk of dropping out of school. The programs must:(1) provide not less than four hours of instructional time per day;(2) employ as faculty and administrators persons with baccalaureate or advanced degrees;(3) provide at least one instructor for each 28 students;(4) perform satisfactorily according to performance indicators and accountability standards adopted for alternative education programs by the commissioner; and(5) comply with this title and rules adopted under this title except as otherwise provided by this subsection.(f) The commissioner shall include students in attendance in a program under Subsection (e) in the computation of the district's average daily attendance for funding purposes.(g) In addition to students described by Subsection (d), a student who satisfies local eligibility criteria adopted by the board of trustees of a school district may receive instructional services under this section. The number of students receiving services under this subsection during a school year may not exceed 10 percent of the number of students described by Subsection (d) who received services from the district during the preceding school year.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1999, 76th Leg., ch. 1588, Sec. 1, eff. Aug. 30, 1999; Acts 2001, 77th Leg., ch. 725, Sec. 1, 2, eff. June 13, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1312, Sec. 4, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 690, Sec. 1, eff. June 19, 2009.

Sec. 29.082. OPTIONAL EXTENDED YEAR PROGRAM. (a) A school district may set aside an amount from the district's allotment under Section 42.152 or may apply to the agency for funding of an extended year program for a period not to exceed 30 instructional days for students in:(1) kindergarten through grade 11 who are identified as likely not to be promoted to the next grade level for the succeeding school year; or(2) grade 12 who are identified as likely not to graduate from high school before the beginning of the succeeding school year.(b) The commissioner may adopt rules for the administration of programs provided under this section.(c) A school district may not enroll more than 16 students in a class provided under this section.(d) Each class provided under this section shall be taught by a teacher who has completed successfully a program that provides training to teach a class under this section and that satisfies standards the commissioner establishes.(e) A student who attends at least 90 percent of the program days of a program under this section and who satisfies the requirements for promotion prescribed by Section 28.021 shall be promoted to the next grade level at the beginning of the next school year unless a parent of the student presents a written request to the school principal that the student not be promoted to the next grade level. As soon as practicable after receiving the request from a parent, the principal shall hold a formal meeting with the student's parent, extended year program teacher, and counselor. During the meeting, the principal, teacher, or counselor shall explain the longitudinal statistics on the academic performance of students who are not promoted to the next grade level and provide information on the effect of retention on a student's self-esteem and on the likelihood of a student dropping out of school. After the meeting, the parent may withdraw the request that the student not be promoted to the next grade level. If the parent of a student eligible for promotion under this subsection withdraws the request, the student shall be promoted. If a student is promoted under this subsection, the school district shall continue to use innovative practices to ensure that the student is successful in school in succeeding years.(f) A school district that provides a program under this section shall adopt a policy designed to lead to immediate reduction and ultimate elimination of student retention.(g) A school district shall provide transportation to each student who is required to attend a program under this section and who is eligible for regular transportation services.(h) The commissioner shall give priority to applications for extended year programs to districts with high concentrations of educationally disadvantaged students.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 738, Sec. 1, eff. June 17, 1997; Acts 2003, 78th Leg., ch. 1212, Sec. 8, eff. June 20, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 17, eff. September 1, 2009.

Sec. 29.0821. OPTIONAL FLEXIBLE YEAR PROGRAM. (a) A school district may provide a flexible year program for students who did not or are likely not to perform successfully on an assessment instrument administered under Section 39.023 or who would not otherwise be promoted to the next grade level.(b) To enable a school district to provide additional instructional days for a program under this section, with the approval of the commissioner, a school district may:(1) provide a number of days of instruction during the regular school year that is not more than 10 days fewer than the number required under Section 25.081(a); and(2) use for instructional purposes not more than five days that would otherwise be used for staff development or teacher preparation.(c) Notwithstanding any reduction in the number of instructional days in the regular school year or in the number of staff development days, each educator employed under a 10-month contract must provide the minimum days of service required under Section 21.401.(d) A school district may require educational support personnel to provide service as necessary for an optional flexible year program.(e) The commissioner may adopt rules for the administration of programs provided under this section.

Added by Acts 2003, 78th Leg., ch. 824, Sec. 1, eff. June 20, 2003.

Sec. 29.0822. OPTIONAL FLEXIBLE SCHOOL DAY PROGRAM. (a) Notwithstanding Section 25.081 or 25.082, a school district may apply to the commissioner to provide a flexible school day program for students who:(1) have dropped out of school or are at risk of dropping out of school as defined by Section 29.081;(2) attend a campus that is implementing an innovative redesign of the campus or an early college high school under a plan approved by the commissioner; or(3) as a result of attendance requirements under Section 25.092, will be denied credit for one or more classes in which the students have been enrolled.(b) To enable a school district to provide a program under this section that meets the needs of students described by Subsection (a), a school district that meets application requirements may:(1) provide flexibility in the number of hours each day a student attends;(2) provide flexibility in the number of days each week a student attends; or(3) allow a student to enroll in less than or more than a full course load.(c) Except in the case of a course designed for a student described by Subsection (a)(3), a course offered in a program under this section must provide for at least the same number of instructional hours as required for a course offered in a program that meets the required minimum number of instructional days under Section 25.081 and the required length of school day under Section 25.082.(d) The commissioner may adopt rules for the administration of this section, including rules establishing application requirements. The commissioner shall calculate average daily attendance for students served under this section. The commissioner shall allow accumulations of hours of instruction for students whose schedule would not otherwise allow full state funding. Funding under this subsection shall be determined based on the number of instructional days in the school district calendar and a seven-hour school day, but attendance may be cumulated over a school year, including any summer or vacation session. The attendance of students who accumulate less than the number of attendance hours required under this subsection shall be proportionately reduced for funding purposes. The commissioner may:(1) set maximum funding amounts for an individual course under this section; and(2) limit funding for the attendance of a student described by Subsection (a)(3) in a course under this section to funding only for the attendance necessary for the student to earn class credit that, as a result of attendance requirements under Section 25.092, the student would not otherwise be able to receive without retaking the class.(e) A student described by Subsection (a)(3) may enroll in a course in a program under this section offered during the school year or during the period in which school is recessed for the summer to enable the student to earn class credit that, as a result of attendance requirements under Section 25.092, the student would not otherwise be able to receive without retaking the class.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 5.03, eff. May 31, 2006.Amended by: Acts 2009, 81st Leg., R.S., Ch. 364, Sec. 1, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 18, eff. September 1, 2009.

Sec. 29.083. STUDENT RETENTION INFORMATION. The agency shall collect data from school districts through the Public Education Information Management System (PEIMS) relating to grade level retention of students.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.084. TUTORIAL SERVICES. (a) Each school district may provide tutorial services at the district's schools.(b) A district that provides tutorial services shall require a student whose grade in a subject for a grade reporting period is lower than the equivalent of 70 on a scale of 100 to attend tutorials.(c) A district may provide transportation for a student who is required to attend tutorial services and who is eligible for regular transportation services.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.085. LIFE SKILLS PROGRAM FOR STUDENT PARENTS. (a) A school district may provide an integrated program of educational and support services for students who are pregnant or who are parents.(b) The program shall include:(1) individual counseling, peer counseling, and self-help programs;(2) career counseling and job readiness training;(3) day care for the students' children on the campus or at a day-care facility in close proximity to the campus;(4) transportation for children of students to and from the campus or day-care facility;(5) transportation for students, as appropriate, to and from the campus or day-care facility;(6) instruction related to knowledge and skills in child development, parenting, and home and family living; and(7) assistance to students in the program in obtaining available services from government agencies or community service organizations, including prenatal and postnatal health and nutrition programs.(c) The district shall solicit recommendations for obtaining community support for the students and their children from organizations for parents of students in the district and from other community organizations.(d) School districts may operate shared services arrangement programs under this section.(e) From funds appropriated for the purpose, the commissioner shall distribute funds for programs under this section. In distributing those funds, the commissioner shall give preference to school districts that received funds for a program under this section for the preceding school year and then to the districts that have the highest concentration of students who are pregnant or who are parents. To receive funds for a program under this section, a school district must apply to the commissioner. A program established under this section is required only in school districts in which the program is financed by funds distributed under this subsection and any other funds available for the program.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 19, eff. September 1, 2009.

Sec. 29.086. BASIC SKILLS PROGRAMS FOR HIGH SCHOOL STUDENTS. (a) A school district may apply to the commissioner for funding of special programs for students in grade nine who are at risk of not earning sufficient credit or who have not earned sufficient credit to advance to grade 10 and who fail to meet minimum skills levels established by the commissioner. A school district may, with the consent of a student's parent or guardian, assign a student to a program under this section. A program under this section may not exceed 210 instructional days.(b) A program under this section must emphasize basic skills in areas of the required curriculum under Section 28.002 and must offer students the opportunity to increase credits required for high school graduation under state or school district policy. A program under this section may be provided by a school district or an entity contracting with a school district to provide the program.(c) The commissioner shall award funds to districts in accordance with a competitive grant process developed by the commissioner. A grant may be made to a consortium of school districts. The criteria by which the commissioner awards a grant must include the quality of the proposed program and the school district's demonstrated need for the program. An approved program must include criteria that permit measurement of student progress, and the district shall:(1) annually evaluate the progress of students in the program; and(2) submit the results of the evaluation to the commissioner at the end of the school year.(d) The commissioner shall establish minimum levels of student enrollment and standards of student progress required for continued funding of a program under this section. The commissioner may eliminate funding for a program in a subsequent school year if the program fails to achieve sufficient levels of student progress.(e) The amount of a grant under this section must take into account funds distributed to the school district under Chapter 42.(f) The commissioner may adopt rules for the administration of programs under this section.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 2.02, eff. Sept. 1, 1999.

Sec. 29.087. HIGH SCHOOL EQUIVALENCY PROGRAMS. (a) The agency shall develop a process by which a school district or open-enrollment charter school may apply to the commissioner for authority to operate a program to prepare eligible students to take a high school equivalency examination.(b) Any school district or open-enrollment charter school may apply for authorization to operate a program under this section. As part of the application process, the commissioner shall require a district or school to provide information regarding the operation of any similar program during the preceding five years.(b-1) A school district or open-enrollment charter school authorized by the commissioner on or before August 31, 2003, to operate a program under this section may continue to operate that program in accordance with this section.(c) A school district or open-enrollment charter school may not increase enrollment of students in a program authorized by this section by more than five percent of the number of students enrolled in the similar program operated by the district or school during the 2000-2001 school year.(d) A student is eligible to participate in a program authorized by this section if:(1) the student has been ordered by a court under Article 45.054, Code of Criminal Procedure, as added by Chapter 1514, Acts of the 77th Legislature, Regular Session, 2001, or by the Texas Youth Commission to:(A) participate in a preparatory class for the high school equivalency examination; or(B) take the high school equivalency examination administered under Section 7.111; or(2) the following conditions are satisfied:(A) the student is at least 16 years of age at the beginning of the school year or semester;(B) the student is a student at risk of dropping out of school, as defined by Section 29.081;(C) the student and the student's parent or guardian agree in writing to the student's participation;(D) at least two school years have elapsed since the student first enrolled in ninth grade and the student has accumulated less than one third of the credits required to graduate under the minimum graduation requirements of the district or school; and(E) any other conditions specified by the commissioner.(e) A school district or open-enrollment charter school shall inform each student who has completed a program authorized by this section of the time and place at which the student may take the high school equivalency examination. Notwithstanding any provision of this section, a student may not take the high school equivalency examination except as authorized by Section 7.111.(f) A student participating in a program authorized by this section, other than a student ordered to participate under Subsection (d)(1), must have taken the appropriate end-of-course assessment instruments specified by Section 39.023(c) before entering the program and must take each appropriate end-of-course assessment instrument administered during the period in which the student is enrolled in the program. Except for a student ordered to participate under Subsection (d)(1), a student participating in the program may not take the high school equivalency examination unless the student has taken the assessment instruments required by this subsection.(g) A student enrolled in a program authorized by this section may not participate in a competition or other activity sanctioned or conducted by the University Interscholastic League.(h) A student who has received a high school equivalency certificate is entitled to enroll in a public school as authorized by Section 25.001 and is entitled to the benefits of the Foundation School Program under Section 42.003 in the same manner as any other student who has not received a high school diploma.(i) The agency shall request permission from the General Educational Development Testing Service to administer the service's high school equivalency examination to students enrolled in high school who participate in a program authorized by this section. From funds appropriated to the agency that may be used for the purpose, the agency may pay a fee imposed by the service for granting permission to the agency necessary to allow operation of programs authorized by this section.(j) For purposes of funding under Chapters 41, 42, and 46, a student attending a program authorized by this section may be counted in attendance only for the actual number of hours each school day the student attends the program, in accordance with Sections 25.081 and 25.082.(k) The board of trustees of a school district or the governing board of an open-enrollment charter school shall:(1) hold a public hearing concerning the proposed application of the district or school before applying to operate a program authorized by this section; and(2) subsequently hold a public hearing annually to review the performance of the program.(l) The commissioner may revoke a school district's or open-enrollment charter school's authorization under this section after consideration of relevant factors, including performance of students participating in the district's or school's program on assessment instruments required under Chapter 39, the percentage of students participating in the district's or school's program who complete the program and perform successfully on the high school equivalency examination, and other criteria adopted by the commissioner. A decision by the commissioner under this subsection is final and may not be appealed.(m) Not later than December 1, 2002, the commissioner shall report to the legislature regarding the implementation of this section and make appropriate recommendations regarding the continuation of the commissioner's authority to approve programs under this section. The report must include:(1) the number of students enrolled in programs authorized by this section, disaggregated by ethnicity, age, gender, and socioeconomic status;(2) the number of students enrolled in programs authorized by this section who performed satisfactorily on the high school equivalency examination, disaggregated by ethnicity, age, gender, and socioeconomic status; and(3) to the extent practicable, information regarding the attendance of students enrolled in programs authorized by this section at institutions of higher education or trade schools or at other postsecondary educational programs.(n) The commissioner may adopt rules to implement this section.(o) Repealed by Acts 2003, 78th Leg., ch. 373, Sec. 2, eff. June 18, 2003.

Added by Acts 2001, 77th Leg., ch. 1514, Sec. 7, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 283, Sec. 41, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 373, Sec. 1, 2, eff. June 18, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1312, Sec. 5, eff. September 1, 2007.

Sec. 29.088. AFTER-SCHOOL AND SUMMER INTENSIVE MATHEMATICS INSTRUCTION PROGRAMS. (a) A school district may provide an intensive after-school program or an intensive program during the period that school is recessed for the summer to provide mathematics instruction to:(1) students who are not performing at grade level in mathematics to assist those students in performing at grade level;(2) students who are not performing successfully in a mathematics course to assist those students in successfully completing the course; or(3) students other than those described by Subdivision (1) or (2), as determined by the district.(b) Before providing a program under this section, the board of trustees of a school district must adopt a policy for:(1) determining student eligibility for participating in the program that:(A) prescribes the grade level or course a student must be enrolled in to be eligible; and(B) provides for considering teacher recommendations in determining eligibility;(2) ensuring that parents of or persons standing in parental relation to eligible students are provided notice of the program;(3) ensuring that eligible students are encouraged to attend the program;(4) ensuring that the program is offered at one or more locations in the district that are easily accessible to eligible students; and(5) measuring student progress on completion of the program.(c) The commissioner by rule shall:(1) prescribe a procedure that a school district must follow to apply for and receive funding for a program under this section;(2) adopt guidelines for determining which districts receive funding if there is not sufficient funding for each district that applies;(3) require each district providing a program to report student performance results to the commissioner within the period and in the manner prescribed by the rule; and(4) based on district reports under Subdivision (3) and any required analysis and verification of those reports, disseminate to each district in this state information concerning instructional methods that have proved successful in improving student performance in mathematics.(d) A program provided under this section shall be paid for with funds appropriated for that purpose.

Added by Acts 2001, 77th Leg., ch. 834, Sec. 8, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 29.087 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(15), eff. Sept. 1, 2003.

Sec. 29.089. MENTORING SERVICES PROGRAM. (a) Each school district may provide a mentoring services program to students at risk of dropping out of school, as defined by Section 29.081.(b) The commissioner, in consultation with the governor, lieutenant governor, and speaker of the house of representatives, by rule shall determine accountability standards under this section for a school district providing a mentoring services program using funds allocated under Section 42.152.(c) The board of trustees of the district shall obtain the consent of a student's parent or guardian before allowing the student to participate in the program.(d) The board of trustees of the district may arrange for any public or nonprofit community-based organization to come to the district's schools and implement the program.

Added by Acts 2003, 78th Leg., ch. 783, Sec. 1, eff. Sept. 1, 2003.

Sec. 29.090. AFTER-SCHOOL AND SUMMER INTENSIVE SCIENCE INSTRUCTION PROGRAMS. (a) A school district may provide an intensive after-school program or an intensive program during the period that school is recessed for the summer to provide science instruction to:(1) students who are not performing at grade level in science to assist those students in performing at grade level;(2) students who are not performing successfully in a science course to assist those students in successfully completing the course; or(3) students other than those described by Subdivision (1) or (2), as determined by the district.(b) Before providing a program under this section, the board of trustees of a school district must adopt a policy for:(1) determining student eligibility for participating in the program that:(A) prescribes the grade level or course a student must be enrolled in to be eligible; and(B) provides for considering teacher recommendations in determining eligibility;(2) ensuring that parents of or persons standing in parental relation to eligible students are provided notice of the program;(3) ensuring that eligible students are encouraged to attend the program;(4) ensuring that the program is offered at one or more locations in the district that are easily accessible to eligible students; and(5) measuring student progress on completion of the program.(c) The commissioner by rule shall:(1) prescribe a procedure that a school district must follow to apply for and receive funding for a program under this section;(2) adopt guidelines for determining which districts receive funding if there is not sufficient funding for each district that applies;(3) require each district providing a program to report student performance results to the commissioner within the period and in the manner prescribed by the rule; and(4) based on district reports under Subdivision (3) and any required analysis and verification of those reports, disseminate to each district in this state information concerning instructional methods that have proved successful in improving student performance in science.(d) A program provided under this section shall be paid for with funds appropriated for that purpose.

Added by Acts 2003, 78th Leg., ch. 430, Sec. 4, eff. Sept. 1, 2003.Renumbered from Education Code, Section 29.089 by Acts 2005, 79th Leg., Ch. 728, Sec. 23.001(14-a), eff. September 1, 2005.

Sec. 29.094. INTENSIVE READING OR LANGUAGE INTERVENTION PILOT PROGRAM. (a) In this section, "pilot program" means the intensive reading or language intervention pilot program.(b) The commissioner by rule shall establish a pilot program in which a participating campus provides intensive reading or language intervention to participating students.(c) A campus may apply to the commissioner to participate in the pilot program. The commissioner may select for participation in the pilot program only campuses that have failed to improve student performance in reading according to standards established by the commissioner. The standards established by the commissioner for purposes of this subsection must be based on reading performance standards considered for student promotion under Section 28.021.(d) The commissioner shall adopt minimum criteria that a program must meet to be selected by a participating campus for use in providing intensive reading or language intervention. The criteria must include neuroscience-based, scientifically validated methods, scientifically based reading interventions, or instructional tools that have been proven to accelerate language acquisition and reading proficiency for struggling readers. A participating campus shall submit a summary of the campus's proposed intensive intervention program to the commissioner for approval. The commissioner may approve only a program that follows the minimum criteria adopted under this subsection.(e) The principal of a participating campus, in consultation with classroom teachers at the campus, shall select students to participate in the pilot program based on assessment data. Benchmark measures shall be administered at the beginning and end of the program.(f) Not later than December 31, 2008, any vendor of an intensive intervention program approved under Subsection (d), in consultation with the agency and each school district with which the vendor contracts under this section, shall provide the legislature with a report describing student progress under the assessments administered to participating students under Subsection (e).(g) Notwithstanding any other law, the commissioner shall provide funding for the pilot program using not more than $6 million of funding appropriated for purposes of Section 28.0211.(h) The commissioner shall adopt rules necessary to implement this section.(i) The commissioner shall make the pilot program available to participating campuses during the 2007-2008 and 2008-2009 school years.

Added by Acts 2005, 79th Leg., Ch. 1165, Sec. 1, eff. September 1, 2005.Reenacted and amended by Acts 2007, 80th Leg., R.S., Ch. 1015, Sec. 1, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 34, eff. June 19, 2009.

Sec. 29.095. GRANTS FOR STUDENT CLUBS. (a) In this section:(1) "Council" means the High School Completion and Success Initiative Council established under Subchapter M, Chapter 39.(2) "Student at risk of dropping out of school" has the meaning assigned by Section 29.081(d).(b) The commissioner shall administer a pilot program to provide grants to school districts to fund student club activities for students at risk of dropping out of school. From funds appropriated for purposes of this subchapter, the commissioner shall spend an amount not to exceed $4 million in any state fiscal biennium on the program.(c) The commissioner may award a grant in an amount not to exceed $5,000 in a school year to a school district on behalf of a student club at a district high school campus that is eligible under the criteria established under Section 39.408. To be eligible for a grant, the student club and the club's sponsor must be sanctioned by the campus and district. A grant awarded under this program must be matched by other federal, state, or local funds, including donations, in an amount equal to the amount of the grant. A district shall seek donations or sponsorships from local businesses or community organizations to raise the matching funds. The commissioner may award a grant on behalf of more than one student club at a campus in the same school year.(d) The commissioner shall establish application criteria for receipt of a grant under this section. The criteria must require confirmation that the appropriate campus-level planning and decision-making committee established under Subchapter F, Chapter 11, and the school district board of trustees have approved a plan that includes:(1) a description of the student club;(2) a statement of the student club's goals, intent, and activities;(3) a statement of the source of funds to be used to match the grant;(4) a budget for the student club;(5) a statement showing that the student club's finances are sustainable; and(6) any other information the council requires.(e) The commissioner shall establish the minimum requirements for a local grant agreement, including requiring:(1) the agreement to be signed by the sponsor of a student club receiving a grant and another authorized school district officer; and(2) the district and the student club to participate in an evaluation, as determined by the council, of the club's program and the program's effect on student achievement and dropout rates.(f) A student club may use funds awarded under this section to support academic or co-curricular club activities, other than athletics, in which at least 50 percent of the participating students have been identified as students at risk of dropping out of school. A student club may use funds for materials, sponsor stipends, and other needs that directly support the club's activities. A student club must use the entire amount of the grant to directly fund the club's activities described in the plan approved as provided by Subsection (d). A student club may not use more than 50 percent of a grant to pay sponsor stipends.(g) The school district board of trustees shall ensure that funds awarded under this section are expended in compliance with Subsection (f). At the end of the school year, a student club that receives a grant must submit a report to the board of trustees summarizing the club's activities and the extent to which the club met the club's goals and achieved the club's intent. The decision of the board of trustees under this subsection relating to compliance with Subsection (f) is final and may not be appealed.

Added by Acts 2007, 80th Leg., R.S., Ch. 1058, Sec. 11, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 35, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 36, eff. June 19, 2009.

Sec. 29.096. COLLABORATIVE DROPOUT REDUCTION PILOT PROGRAM. (a) In this section, "council" means the High School Completion and Success Initiative Council established under Subchapter M, Chapter 39.(b) Using funds appropriated for that purpose in an amount not to exceed $4 million each year, the commissioner shall establish a pilot program under which a school district or open-enrollment charter school may receive a grant to implement a local collaborative dropout reduction program.(c) A school district or open-enrollment charter school is eligible to participate and receive a grant under this section under the eligibility criteria established under Section 39.408.(d) The commissioner shall establish application criteria for receiving a grant under this section. The criteria must require a school district or open-enrollment charter school that applies for a grant to collaborate with local businesses, other local governments or law enforcement agencies, nonprofit organizations, faith-based organizations, and institutions of higher education to deliver proven, research-based intervention services. The goal of the program is to coordinate services and programs among local entities to:(1) comprehensively reduce the number of students who drop out of school in that community; and(2) increase the job skills, employment opportunities, and continuing education opportunities of students who might otherwise have dropped out of school.(e) The commissioner shall establish minimum standards for a local collaborative agreement, including a requirement that the agreement must be signed by an authorized school district or open-enrollment charter school officer and an authorized representative of each of the other participating entities that is a partner in the collaboration. The program must:(1) limit participation in the program to students authorized to participate by a parent or other person standing in parental relationship;(2) have as a primary goal graduation from high school under at least the recommended high school program;(3) provide for local businesses or other employers to offer paid employment or internship opportunities and advanced career and vocational training;(4) include an outreach component and a lead educational staff member to identify and involve eligible students and public and private entities in participating in the program;(5) serve a population of students of which at least 50 percent are identified as students at risk of dropping out of school, as described by Section 29.081(d);(6) allocate not more than 15 percent of grant funds and matching funds, as determined by the commissioner, to administrative expenses;(7) include matching funds from any of the participating entities; and(8) include any other requirements as determined by the council.(f) A local collaborative agreement under this section may:(1) be coordinated with other services provided to students or their families by public or private entities;(2) provide for local businesses to support the program, including:(A) encouraging employees to engage in mentoring students and other school-related volunteer activities; and(B) using matching funds to provide paid time off for volunteer activities under Paragraph (A) and other activities related to encouraging school involvement of parents of students enrolled in the program;(3) allow grant funds to reimburse reasonable costs of participating entities;(4) provide for electronic course delivery by a school district, an open-enrollment charter school, or an institution of higher education; and(5) be hosted or housed by a chamber of commerce, local workforce agency, local employer, or other public or private participating entity.(g) The commissioner may approve innovative instructional techniques for courses in the enrichment curriculum leading to high school graduation under a local collaborative dropout reduction program and shall develop accountability measures appropriate to those programs. From funds appropriated, the commissioner may fund electronic courses that are part of a collaborative program and that are otherwise eligible for state funds. Funding for an electronic course may not exceed the total amount of state and local funding for a student to which the school district or open-enrollment charter school would otherwise be entitled.(h) Nothing in this section authorizes the award of a high school diploma other than in compliance with Section 28.025.(i) The commissioner shall adopt rules necessary to administer the pilot program under this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 1058, Sec. 11, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 37, eff. June 19, 2009.

Sec. 29.097. INTENSIVE TECHNOLOGY-BASED ACADEMIC INTERVENTION PILOT PROGRAM. (a) In this section:(1) "Council" means the High School Completion and Success Initiative Council established under Subchapter M, Chapter 39.(2) "Pilot program" means the intensive technology-based academic intervention pilot program.(b) From funds appropriated for that purpose in an amount not to exceed $3 million each year, the commissioner shall establish a pilot program for the commissioner to award grants to participating campuses to provide intensive technology-based supplementary instruction in English, mathematics, science, or social studies to students in grades nine through 12 identified as being at risk of dropping out of school, as described by Section 29.081(d). Instruction techniques and technology used by a campus under this section must be based on the best available research, as determined by the council, regarding college and workforce readiness.(c) The commissioner may select for participation in the pilot program only a campus that is eligible under the criteria established under Section 39.408.(d) A program supported by a grant under this section to provide intensive technology-based supplementary instruction at a campus may:(1) include comprehensive course plans and teacher guides that are aligned with one or more subjects of the foundation curriculum described by Section 28.002(a)(1);(2) include technology-based supplementary instruction;(3) include training, professional development, and mentoring for teachers;(4) provide students individual access to technology-based supplementary instruction at least 90 minutes each week;(5) demonstrate significant effectiveness in high schools serving students identified as being at risk of dropping out of school, as described by Section 29.081(d);(6) be selected in consultation with the teachers at the affected campus; and(7) be implemented in partnership with institutions of higher education.(e) The primary purpose of a program supported by a grant under this section to provide intensive technology-based supplementary instruction at a campus is to benefit students identified as being at risk of dropping out of school, as described by Section 29.081(d), but grant funds may be used to benefit a campus-wide program if the use of the funds does not defeat the primary purpose provided by this subsection.(f) A grant awarded under this section:(1) may not exceed $50 for each participating student; and(2) must be matched by other federal, state, or local funds, including private donations.(g) For purposes of Subsection (f)(2), a school district is encouraged to use funds allocated under Section 42.160.(h) A grant awarded under this section may not be used to replace federal, state, or local funds previously spent on an instructional program, but may be used to expand an existing program.(i) The entire amount of a grant awarded under this section:(1) must fund the program described in the application for the grant; and(2) may be used for:(A) supplementary instructional support systems;(B) technology used primarily for the delivery of supplementary instruction;(C) teacher training and professional development; and(D) other necessary costs, as determined by the commissioner.

Added by Acts 2007, 80th Leg., R.S., Ch. 1058, Sec. 11, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 38, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 39, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 20, eff. September 1, 2009.

Sec. 29.098. INTENSIVE SUMMER PROGRAMS. (a) In this section, "pilot program" means the intensive summer pilot program for students identified as being at risk of dropping out of school or college.(b) The commissioner shall establish a pilot program to award grants to participating campuses to provide intensive academic instruction during the period in which school is recessed for the summer to promote college and workforce readiness to students identified as being at risk of dropping out of school, as defined by Section 29.081. A grant awarded under this section may be used to fund any of the following categories of programs:(1) a program administered by a school district in partnership with an institution of higher education to provide intensive academic instruction in English language arts, mathematics, and science to promote high school completion and college readiness; and(2) a program administered by a school district in partnership with an institution of higher education to provide intensive academic instruction in reading and mathematics to students in grades six through eight to promote high school completion and college readiness.(c) The commissioner may select for participation in the pilot program only a campus that is eligible under the criteria established under Section 39.408.(d) A grant awarded under this section:(1) may not exceed $750 for each participating student; and(2) must be matched by not less than $250 for each participating student in other federal, state, or local funds, including private donations.(e) For purposes of Subsection (d)(2), a school district is encouraged to use funds allocated under Section 42.160.(f) A grant awarded under this section may not be used to replace federal, state, or local funds previously spent on a summer intensive program, but may be used to expand an existing program.(g) The entire amount of a grant awarded under this section:(1) must fund the program described in the application for the grant; and(2) may be used for:(A) instructional materials;(B) technology used primarily for the delivery of supplementary instruction;(C) teacher training and professional development, including educator stipends; and(D) other necessary costs, as determined by the commissioner.(h) Instructional materials adopted by the State Board of Education shall be used for instruction in a program under this section. The State Board of Education may adopt any additional instructional materials as necessary for a program under this section.(i) The State Board of Education shall include information technology instructional resources that incorporate established best practices for instruction among approved instructional materials for intensive summer programs under this section to enhance the effectiveness of the programs.

Added by Acts 2007, 80th Leg., R.S., Ch. 1058, Sec. 11, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 851, Sec. 1, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 40, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 21, eff. September 1, 2009.

Sec. 29.099. INTENSIVE MATHEMATICS AND ALGEBRA INTERVENTION PILOT PROGRAM. (a) In this section, "intervention program" means the intensive mathematics and algebra intervention pilot program.(b) The commissioner by rule shall establish an intervention pilot program in which a participating district will provide:(1) intensive mathematics intervention for students who are not performing at grade level in mathematics in grades four through seven; and(2) algebra readiness intervention for students who are not performing at grade level in mathematics in grade eight.(c) Districts may implement the intensive mathematics and algebra intervention pilot program at a campus whose population of at-risk students exceeds the state average proportion of at-risk students.(d) A participating campus shall identify a student who does not perform at grade level on an assessment instrument administered under Section 39.023(a)(1), or an equivalent assessment instrument administered under Section 39.023(l), as a student eligible for participation in the intervention program. During a student's placement in the intervention program, a campus shall use progress monitoring assessments to ensure that a student is making appropriate progress in the program.(e) The commissioner shall adopt a list of mathematics and algebra intervention programs that may be implemented by a school district and funded under this program. Programs placed on the commissioner's list will be reviewed and recommended by a panel of recognized experts in mathematics education.(f) The commissioner shall adopt minimum criteria that a program must meet to be included on the list adopted by the commissioner. The criteria must:(1) include comprehensive course plans and teacher guides that are organized around the essential knowledge and skills curriculum for mathematics;(2) include technology-based supplementary instruction that can diagnose and address areas in which a student is identified to need improvement;(3) include at least three cumulative days of training, professional development, and mentoring for teachers;(4) provide students individual access to technology-based supplementary instruction at least 90 minutes each week;(5) provide teachers daily access to required technology;(6) demonstrate significant effectiveness in schools serving students identified as being at risk of dropping out of school, as described by Section 29.081(d); and(7) be selected in consultation with the teachers at the affected campus from the list adopted pursuant to Subsection (e).(g) The commissioner shall adopt rules necessary to implement this section.(h) Program Evaluation. The commissioner of education shall contract for the evaluation of the effectiveness of the intervention program established under this section. The commissioner may consider centers for education research to conduct this evaluation. The evaluation shall describe progress under the assessment instruments administered under Section 39.023(a)(1) or equivalent assessment instruments administered under Section 39.023(l) to students participating in the intervention program.(i) Report to the Legislature. Not later than December 1 of each even-numbered year, the commissioner shall prepare and deliver a report to the legislature that recommends any statutory changes the commissioner considers appropriate to promote improved mathematics and algebra readiness in Texas schools.

Added by Acts 2007, 80th Leg., R.S., Ch. 893, Sec. 1, eff. June 15, 2007.Renumbered from Education Code, Section 29.095 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(5), eff. September 1, 2009.

SUBCHAPTER D. EDUCATIONAL PROGRAMS FOR GIFTED AND TALENTED STUDENTSSec. 29.121. DEFINITION. In this subchapter, "gifted and talented student" means a child or youth who performs at or shows the potential for performing at a remarkably high level of accomplishment when compared to others of the same age, experience, or environment and who:(1) exhibits high performance capability in an intellectual, creative, or artistic area;(2) possesses an unusual capacity for leadership; or(3) excels in a specific academic field.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.122. ESTABLISHMENT. Using criteria established by the State Board of Education, each school district shall adopt a process for identifying and serving gifted and talented students in the district and shall establish a program for those students in each grade level. A district may establish a shared services arrangement program with one or more other districts.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.123. STATE PLAN; ASSISTANCE. The State Board of Education shall develop and periodically update a state plan for the education of gifted and talented students to guide school districts in establishing and improving programs for identified students. The regional education service centers may assist districts in implementing the state plan. In addition to obtaining assistance from a regional education service center, a district may obtain other assistance in implementing the plan. The plan shall be used for accountability purposes to measure the performance of districts in providing services to students identified as gifted and talented.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

SUBCHAPTER E. KINDERGARTEN AND PREKINDERGARTEN PROGRAMSSec. 29.151. FREE KINDERGARTEN. The board of trustees of each school district shall establish and maintain one or more kindergartens for the training of children residing in the district who are at least five years of age on September 1 of the school year.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.152. OPERATION OF KINDERGARTENS ON HALF-DAY OR FULL-DAY BASIS. A public school kindergarten may be operated on a half-day or a full-day basis at the option of the board of trustees of the school district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.153. FREE PREKINDERGARTEN FOR CERTAIN CHILDREN. (a) In this section:(1) "Child" includes a stepchild.(2) "Parent" includes a stepparent.(a-1) A district shall offer prekindergarten classes if the district identifies 15 or more children who are eligible under Subsection (b) and are at least four years of age. A school district may offer prekindergarten classes if the district identifies 15 or more eligible children who are at least three years of age. A district may not charge tuition for a prekindergarten class offered under this section.(b) A child is eligible for enrollment in a prekindergarten class under this section if the child is at least three years of age and:(1) is unable to speak and comprehend the English language;(2) is educationally disadvantaged;(3) is a homeless child, as defined by 42 U.S.C. Section 11434a, regardless of the residence of the child, of either parent of the child, or of the child's guardian or other person having lawful control of the child;(4) is the child of an active duty member of the armed forces of the United States, including the state military forces or a reserve component of the armed forces, who is ordered to active duty by proper authority;(5) is the child of a member of the armed forces of the United States, including the state military forces or a reserve component of the armed forces, who was injured or killed while serving on active duty; or(6) is or ever has been in the conservatorship of the Department of Family and Protective Services following an adversary hearing held as provided by Section 262.201, Family Code.(c) A prekindergarten class under this section shall be operated on a half-day basis. A district is not required to provide transportation for a prekindergarten class, but transportation, if provided, is included for funding purposes as part of the regular transportation system.(d) On application of a district, the commissioner may exempt a district from the application of this section if the district would be required to construct classroom facilities in order to provide prekindergarten classes.(e) Each school district shall develop a system to notify the population in the district with children who are eligible for enrollment in a prekindergarten class under this section of the availability of the class. The system must include public notices issued in English and Spanish. (f) A child who is eligible for enrollment in a prekindergarten class under Subsection (b)(4) or (5) remains eligible for enrollment if the child's parent leaves the armed forces, or is no longer on active duty, after the child begins a prekindergarten class.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 4.01, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 596, Sec. 1, eff. June 11, 2001.Amended by: Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 6.01, eff. May 31, 2006.Acts 2007, 80th Leg., R.S., Ch. 850, Sec. 4, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 1(a), eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 975, Sec. 1, eff. June 19, 2009.

Sec. 29.1531. TUITION-SUPPORTED AND DISTRICT-FINANCED PREKINDERGARTEN. (a) A school district may offer on a tuition basis or use district funds to provide:(1) an additional half-day of prekindergarten classes to children eligible for classes under Section 29.153; and(2) half-day and full-day prekindergarten classes to children not eligible for classes under Section 29.153.(b) A district that offers a prekindergarten program on a tuition basis:(1) may not adopt a tuition rate for the program that is higher than necessary to cover the added costs of providing the program, including any costs associated with collecting, reporting, and analyzing data under Section 29.1532(c); and(2) must submit the proposed tuition rate to the commissioner for approval.

Added by Acts 2001, 77th Leg., ch. 596, Sec. 1, eff. June 11, 2001.

Sec. 29.1532. PREKINDERGARTEN PROGRAM REQUIREMENTS. (a) A school district's prekindergarten program shall be designed to develop skills necessary for success in the regular public school curriculum, including language, mathematics, and social skills.(b) If a school district contracts with a private entity for the operation of the district's prekindergarten program, the program must at a minimum comply with the applicable child-care licensing standards adopted by the Department of Protective and Regulatory Services under Section 42.042, Human Resources Code.(c) A school district that offers prekindergarten classes shall include the following information in the district's Public Education Information Management System (PEIMS) report:(1) demographic information, as determined by the commissioner, on students enrolled in district prekindergarten classes, including the number of students who are eligible for classes under Section 29.153;(2) the numbers of half-day and full-day prekindergarten classes offered by the district; and(3) the sources of funding for the prekindergarten classes.

Added by Acts 2001, 77th Leg., ch. 596, Sec. 1, eff. June 11, 2001.

Sec. 29.1533. ESTABLISHMENT OF NEW PREKINDERGARTEN PROGRAM. Before establishing a new prekindergarten program, a school district shall consider the possibility of sharing use of an existing Head Start or other child-care program site as a prekindergarten site.

Added by Acts 2003, 78th Leg., ch. 790, Sec. 1, eff. Sept. 1, 2003.

Sec. 29.1534. NOTIFICATION OF PREKINDERGARTEN PROGRAMS. (a) In this section, "prekindergarten program" includes prekindergarten programs provided by a private entity through a partnership with the school district.(b) The agency shall develop joint strategies with other state agencies regarding methods to increase community awareness of prekindergarten programs through programs that provide information relating to public assistance programs.(c) The agency may develop outreach materials for use by school districts to increase community awareness of prekindergarten programs.(d) Each school district shall report annually to the agency the strategies implemented by the school district to increase community awareness of prekindergarten programs offered by the district. The district shall report the information on a form prescribed by the commissioner. A report required by this subsection may be combined, at the discretion of the commissioner, with another report that the district submits to the agency. Not later than the 90th day after the date the agency receives a report from a school district as required by this subsection, the agency shall post the report on the agency's Internet website. This subsection expires September 1, 2013.(e) The agency shall provide information to school districts regarding effective methods to communicate to the parent of an eligible child the availability of prekindergarten programs, including information regarding prekindergarten programs through public, private, and nonprofit institutions that provide assistance and support to families with children eligible for prekindergarten programs.(f) Not later than December 1, 2010, the agency shall prepare and deliver to the lieutenant governor, the speaker of the house of representatives, and the presiding officer of each legislative standing committee with primary jurisdiction over primary and secondary education a report detailing strategies developed under Subsection (b) to increase community awareness of prekindergarten programs. This subsection expires January 1, 2011.

Added by Acts 2009, 81st Leg., R.S., Ch. 592, Sec. 1, eff. September 1, 2009.

Sec. 29.154. EVALUATION OF PREKINDERGARTEN PROGRAMS. The commissioner of education, in consultation with the commissioner of human services, shall monitor and evaluate prekindergarten programs as to their developmental appropriateness. The commissioners shall also evaluate the potential for coordination on a statewide basis of prekindergarten programs with government-funded early childhood care and education programs such as child care administered under Chapter 44, Human Resources Code, and federal Head Start programs. That evaluation shall use recommendations contained in the report to the 71st Legislature required by Chapter 717, Acts of the 70th Legislature, Regular Session, 1987. For the purpose of providing cost-effective care for children during the full workday with developmentally appropriate curriculum, the commissioners shall investigate the use of existing child-care program sites as prekindergarten sites. Following the evaluation required by this section, the commissioners, in cooperation with school districts and other program administrators, shall integrate programs, staff, and program sites for prekindergarten, child-care, and federal Head Start programs to the greatest extent possible.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.155. KINDERGARTEN AND PREKINDERGARTEN GRANTS. (a) From amounts appropriated for the purposes of this section, the commissioner may make grants to school districts and open-enrollment charter schools to implement or expand kindergarten and prekindergarten programs by:(1) operating an existing half-day kindergarten or prekindergarten program on a full-day basis; or(2) implementing a prekindergarten program at a campus that does not have a prekindergarten program.(b) A school district or open-enrollment charter school may use funds received under this section to employ teachers and other personnel for a kindergarten or prekindergarten program and acquire curriculum materials or equipment, including computers, for use in kindergarten and prekindergarten programs.(c) To be eligible for a grant under this section, a school district or open-enrollment charter school must apply to the commissioner in the manner and within the time prescribed by the commissioner.(d) In awarding grants under this section, the commissioner shall give priority to districts and open-enrollment charter schools in which the level of performance of students on the assessment instruments administered under Section 39.023 to students in grade three is substantially below the average level of performance on those assessment instruments for all school districts in the state.(e) The commissioner may adopt rules to administer this section.(f) Notwithstanding Section 7.056(e)(3)(I), the commissioner may waive a requirement prescribed by this subchapter to the extent necessary to implement a grant awarded under this section or Section 29.156.(g) From amounts appropriated for the purposes of this subsection, the commissioner may also provide for:(1) coordinating early childhood care and education programs;(2) developing and disseminating for programs described by Subdivision (1) prekindergarten instructional materials and school-readiness information for parents; and(3) developing standards for model early childhood care and education coordination.(h) The model program standards developed under Subsection (g) must focus on pre-literacy skills, including language acquisition, vocabulary development, and phonological awareness.(i) In carrying out the purposes of Subsection (g), a school district or open-enrollment charter school may use funds granted to the district or school under this subsection in contracting with another entity, including a private entity.(j) If a school district or open-enrollment charter school returns to the commissioner funds granted under this section, the commissioner may grant those funds to another entity, including a private entity, for the purposes of Subsection (g).

Added by Acts 1999, 76th Leg., ch. 396, Sec. 2.01, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 790, Sec. 2, eff. Sept. 1, 2003.

Sec. 29.156. GRANTS FOR EDUCATIONAL COMPONENT OF HEAD START. (a) From funds appropriated for the purpose, the commissioner shall make grants for use in providing an educational component to federal Head Start programs or similar government-funded early childhood care and education programs.(b) The commissioner shall adopt rules for implementation of this section, including rules prescribing eligibility criteria for receipt of a grant and for expenditure of grant funds.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 2.01, eff. Sept. 1, 1999.

Sec. 29.1561. ADMINISTRATION OF EARLY CHILDHOOD CARE AND EDUCATION PROGRAMS. (a) The commissioner may waive a law or rule relating to early childhood care and education programs:(1) to the extent that the law or rule is more restrictive than required by federal law; or(2) to the extent necessary to comply with federal law.(b) Notwithstanding any restriction imposed by this title, the commissioner may administer grants for early childhood care and education programs under Section 29.155 or 29.156, including Head Start and Early Head Start programs, in a manner that provides the greatest flexibility allowed under federal law.(c) The commissioner by rule may establish a program to provide incentives to providers of early childhood care and education programs that, to the greatest extent practicable, provide coordinated services authorized under Section 29.158(c).

Added by Acts 2003, 78th Leg., ch. 790, Sec. 3, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 275, Sec. 1, eff. September 1, 2005.

Sec. 29.157. READY TO READ GRANTS. (a) From funds appropriated for the purpose, the commissioner shall make grants as provided by this section in support of pre-reading instruction.(b) The commissioner shall establish a competitive grant program for distribution of at least 95 percent of the available appropriated funds. Grants shall be used to provide scientific, research-based pre-reading instruction for the purpose of directly improving pre-reading skills and for identifying cost-effective models for pre-reading intervention. The commissioner shall distribute the grants in amounts not less than $50,000 or more than $150,000 to eligible applicants to be used for:(1) professional staff development in pre-reading instruction;(2) pre-reading curriculum and materials;(3) pre-reading skills assessment materials; and(4) employment of pre-reading instructors.(c) A public school operating a prekindergarten program, or an eligible entity as defined by Section 12.101(a) that provides a preschool instruction program and that meets qualifications prescribed by the commissioner, is eligible to apply for a grant if at least 75 percent of the children enrolled in the program are low-income students, as determined by rule of the commissioner.(d) As a condition to receiving a grant, an applicant must commit public or private funds matching the grant in a percentage set by the commissioner. The commissioner shall determine the required percentage of matching funds based on the demonstrated economic capacity of the community served by the program to raise funds for the purpose of matching the grant, as determined by the commissioner. Matching funds must equal at least 30 percent, but not more than 75 percent, of the amount of the grant.(e) The commissioner shall develop and implement performance measures for evaluating the effectiveness of grants under this section. Those measures must correlate to other reading diagnostic assessments used in public schools in kindergarten through the second grade.(f) The commissioner may adopt rules as necessary for the administration of this section.

Added by Acts 1999, 76th Leg., ch. 402, Sec. 1, eff. Sept. 1, 1999. Renumbered from Sec. 29.155 by Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(17), eff. Sept. 1, 2001.

Sec. 29.158. COORDINATION OF SERVICES. (a) In a manner consistent with federal law and regulations, each prekindergarten program provider, Head Start and Early Head Start program provider, and provider of an after-school child-care program provided at a school shall coordinate with the agency, the Texas Workforce Commission, and local workforce development boards regarding subsidized child-care services.(b) The coordination required by this section must include:(1) providing to an applicant for a child-care service information regarding:(A) child-care resource and referral agencies serving the applicant's community;(B) information and referral providers serving the applicant's community; or(C) the prekindergarten program, local child-care and development fund contractor, or Head Start program administrator serving the applicant's community; and(2) coordinating to ensure, to the extent practicable, that full-day, full-year child-care services are available to meet the needs of low-income parents who are working or participating in workforce training or workforce education.(c) The coordination required by this section may also include:(1) cooperating with each state agency regarding child-care or child-development studies conducted by that agency;(2) collecting data necessary to determine a child's eligibility for subsidized child-care services or a prekindergarten, Head Start or Early Head Start, or after-school child-care program, to the extent that the collection of data does not violate the Family Educational Rights and Privacy Act of 1974 (20 U.S.C. Section 1232g);(3) cooperating to provide for staff training and professional development activities;(4) identifying and developing methods for the collaborative provision of subsidized child-care services and prekindergarten, Head Start or Early Head Start, or after-school child-care program services, including:(A) operating a combined system for eligibility determination or registration processes so that an applicant may apply for all services available in an applicant's community through a single point of access;(B) sharing facilities or staff; and(C) increasing the enrollment capacity of those programs;(5) identifying child-care facilities located in close proximity to prekindergarten, Head Start or Early Head Start, or after-school child-care programs;(6) coordinating transportation between child-care facilities identified under Subdivision (5) and a prekindergarten, Head Start or Early Head Start, or after-school child-care program; and(7) coordinating with the State Center for Early Childhood Development to develop longitudinal studies to measure the effects of quality early childhood care and education programs on educational achievement, including high school performance and completion.(d) In coordinating child-care services under this section and in making any related decision to contract with another provider for child-care services, the agency, Texas Workforce Commission, local workforce development boards, and each prekindergarten program provider, Head Start and Early Head Start program provider, and provider of an after-school child-care program provided at a school shall consider the quality of the services involved in the proposed coordination or contracting decision and shall give preference to services of the highest quality. Any appropriate indicator of quality services may be considered under this subsection, including whether the provider of the services:(1) meets the Texas Rising Star Provider criteria described by 40 T.A.C. Section 809.15(b);(2) is accredited by a nationally recognized accrediting organization approved by the Texas Workforce Commission and the Department of Protective and Regulatory Services;(3) meets standards developed by the State Center for Early Childhood Development; or(4) has achieved any other measurable target relevant to improving the quality of child care in this state.(e) Any coordination required by this section that involves a prekindergarten program must be approved by the commissioner.

Added by Acts 2003, 78th Leg., ch. 790, Sec. 4, eff. Sept. 1, 2003.

Sec. 29.159. PROVISION OF CERTAIN INFORMATION. (a) Except as otherwise provided by this section, each provider of government-funded child-care services shall, at the time that a child is enrolled with the provider, furnish to the child's parent information regarding:(1) effective early education settings; and(2) any indicators that a child is ready for kindergarten that have been developed at the time the child is enrolled.(b) If a provider does not have sufficient resources to provide the information specified by Subsection (a), the provider shall:(1) furnish the parent with the appropriate telephone numbers or Internet sites through which the parent may obtain the information; or(2) refer the parent to a local child-care resource and referral agency.

Added by Acts 2003, 78th Leg., ch. 790, Sec. 4, eff. Sept. 1, 2003.

Sec. 29.160. DEMONSTRATION PROJECTS. (a) The State Center for Early Childhood Development, in conjunction with a school district, regional education service center, institution of higher education, local government, local workforce development board, or community organization, may develop a quality rating system demonstration project under which prekindergarten program providers, licensed child-care facilities, or Head Start and Early Head Start program providers are assessed under a quality rating system.(b) In developing the quality rating system demonstration project, the State Center for Early Childhood Development is entitled to:(1) reasonable access to the sites at which the programs to be rated are operated, which may include sites under the authority of school districts or the Department of Protective and Regulatory Services; and(2) technical assistance and support from the agency, the Texas Workforce Commission, and the Department of Protective and Regulatory Services to the extent that those agencies have the ability to provide assistance and support using existing agency resources.(c) A school district, regional education service center, institution of higher education, local government, local workforce development board, or community organization may develop one or more coordination-of-resources demonstration projects under which government-funded child-care and early education services, including Head Start and Early Head Start, prekindergarten, and after-school child-care program services, child-care services provided by nonprofit or for-profit entities, and faith-based child-care programs, are operated in a coordinated and integrated manner. An entity that develops a proposed demonstration project under this subsection must obtain approval of the project from the state agency or agencies with regulatory jurisdiction over the subject matter involved in the project. Approval of a project under this subsection must be made contingent on development of a memorandum of understanding regarding the child-care and early education coordination and integration that is:(1) entered into by each entity participating in the project;(2) certified by the State Center for Early Childhood Development as meeting any standards developed under Section 29.155(g); and(3) consistent with the applicable provisions of this section and applicable laws and regulations in a manner that at a minimum maintains existing child-care and early education program requirements and does not waive any existing health and safety standards.(c-1) The memorandum of understanding required under Subsection (c) shall provide for:(1) equal decision-making authority for entities participating in the project;(2) uniform eligibility criteria for the project to the extent authorized by state and federal law;(3) development of streamlined enrollment procedures and simplified forms for children eligible for services under the project;(4) strategies for the colocation and management of staff and for facilitation of effective communication among staff members;(5) alignment and coordination of program calendars;(6) delineation of responsibilities for the provision of instructional supplies and materials and food services;(7) development and implementation of a system by which eligible children are referred for services among the participating entities in a manner that complies with applicable laws and regulations;(8) periodic meetings of the participating entities to address concerns relating to the administration and operation of the project; and(9) periodic meetings of the participating entities to address common standards for the professional development of program staff and to create opportunities to ensure that local communities have effective program staff.(c-2) A demonstration project established under Subsection (c) must include a program evaluation component that, in addition to assessing child-care and early education outcomes for young children, demonstrates:(1) the extent to which program quality has been enhanced;(2) the extent to which the number of children being served by full-day, full-year programs has increased;(3) the extent to which professional development training or activities engaged in by program staff has increased; and(4) that there has been no weakening of standards or diminishment of services.(d) An entity that obtains approval of a coordination-of-resources demonstration project is entitled to a waiver or modification of any existing rule, policy, or procedure of the agency, the Texas Workforce Commission, or the Department of Protective and Regulatory Services that impairs the coordinated provision of government-funded child-care services, provided that the waiver or modification does not adversely affect the health, safety, or welfare of the children receiving services under the project. In addition, if applicable, the appropriate state agency must seek on behalf of the entity any available federal waiver from a federal rule, policy, or procedure imposed in connection with a Head Start program that impairs the coordinated provision of government-funded child-care services. Not later than the 30th day after the date on which a state agency becomes aware of an applicable federal waiver under this subsection, the state agency shall notify the appropriate entity of the date by which the state agency intends to seek the waiver.(e) The State Center for Early Childhood Development and any other entity that implements a demonstration project under this section must provide a report to the legislature and to the state agency or agencies with regulatory jurisdiction over the subject matter involved in the project. The report must include:(1) an evaluation of the effectiveness of the project; and(2) recommendations on statewide implementation of the project.(f) The report required by Subsection (e) must be provided at the time specified jointly by the state agency or agencies with regulatory jurisdiction over the subject matter involved in the demonstration project.

Added by Acts 2003, 78th Leg., ch. 790, Sec. 4, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 275, Sec. 2, eff. September 1, 2005.

Sec. 29.161. SCHOOL READINESS CERTIFICATION SYSTEM. (a) The State Center for Early Childhood Development, in conjunction with the P-16 Council established under Section 61.076, shall develop and adopt a school readiness certification system for use in certifying the effectiveness of prekindergarten programs, Head Start and Early Head Start programs, government-subsidized child-care programs provided by nonprofit or for-profit entities, government-subsidized faith-based child-care programs, and other government-subsidized child-care programs in preparing children for kindergarten. The system shall be made available on a voluntary basis to program providers seeking to obtain certification as evidence of the quality of the program provided.(b) In developing and adopting the system, the center shall seek the active participation of all interested stakeholders, including parents and program providers.(c) The system must:(1) be reflective of research in the field of early childhood care and education;(2) be well-grounded in the cognitive, social, and emotional development of young children;(3) apply a common set of criteria to each program provider seeking certification, regardless of the type of program or source of program funding; and(4) be capable of fulfilling the reporting and notice requirements of Sections 28.006(d) and (g).(d) The agency shall collect each student's raw score results on the reading instrument administered under Section 28.006 from each school district using the system created under Subsection (a) and shall contract with the State Center for Early Childhood Development for purposes of this section.(e) The State Center for Early Childhood Development shall, using funds appropriated for the school readiness certification system, provide the system created under Subsection (a) to each school district to report each student's raw score results on the reading instrument administered under Section 28.006.(f) The agency shall:(1) provide assistance to the State Center for Early Childhood Development in developing and adopting the school readiness certification system under this section, including providing access to data for the purpose of locating the teacher and campus of record for students; and(2) require confidentiality and other security measures for student data provided to the State Center for Early Childhood Development as the agency's agent, consistent with the Family Educational Rights and Privacy Act of 1974 (20 U.S.C. Section 1232g).

Added by Acts 2005, 79th Leg., Ch. 275, Sec. 3, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 4.005, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1340, Sec. 3, eff. June 15, 2007.

SUBCHAPTER F. CAREER AND TECHNOLOGY EDUCATION PROGRAMSec. 29.181. PUBLIC EDUCATION CAREER AND TECHNOLOGY EDUCATION GOALS. Each public school student shall master the basic skills and knowledge necessary for:(1) managing the dual roles of family member and wage earner; and(2) gaining entry-level employment in a high-skill, high-wage job or continuing the student's education at the postsecondary level.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.182. STATE PLAN FOR CAREER AND TECHNOLOGY EDUCATION. (a) The agency shall prepare and biennially update a state plan for career and technology education that sets forth objectives for career and technology education for the next biennium and long-term goals for the following five years.(b) The state plan must include procedures designed to ensure that:(1) all secondary and postsecondary students have the opportunity to participate in career and technology education programs;(2) the state complies with requirements for supplemental federal career and technology education funding; and(3) career and technology education is established as a part of the total education system of this state and constitutes an option for student learning that provides a rigorous course of study consistent with the required curriculum under Section 28.002 and under which a student may receive specific education in a career and technology program that:(A) incorporates competencies leading to academic and technical skill attainment;(B) leads to:(i) an industry-recognized license, credential, or certificate; or(ii) at the postsecondary level, an associate or baccalaureate degree;(C) includes opportunities for students to earn college credit for coursework; and(D) includes, as an integral part of the program, participation by students and teachers in activities of career and technical student organizations supported by the agency and the State Board of Education.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 41, eff. June 19, 2009.

Sec. 29.183. CAREER AND TECHNOLOGY AND OTHER EDUCATIONAL PROGRAMS. (a) The board of trustees of a school district may conduct and supervise career and technology classes and other educational programs for students and for other persons of all ages and spend local maintenance funds for the cost of those classes and programs.(b) In developing a career and technology program, the board of trustees shall consider the state plan for career and technology education required under Section 29.182.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.184. CONTRACTS WITH OTHER SCHOOLS FOR CAREER AND TECHNOLOGY CLASSES. (a) The board of trustees of a school district may contract with another school district or with a public or private postsecondary educational institution or trade or technical school that is regulated by this state, as designated in the state plan for career and technology education required under Section 29.182, to provide career and technology classes for students in the district.(b) A student who attends career and technology classes at another school under a contract authorized by Subsection (a) is included in the average daily attendance of the district in which the student is regularly enrolled.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.185. CAREER AND TECHNOLOGY PROGRAM RULES. The agency shall prescribe requirements for career and technology education in public schools as necessary to comply with federal law.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.187. AWARD FOR DISTINGUISHED ACHIEVEMENT IN CAREER AND TECHNOLOGY EDUCATION; PROGRAM. (a) In addition to the authority granted under Section 29.183, the board of trustees of a school district may develop and offer a program that provides a rigorous course of study consistent with the required curriculum under Section 28.002 and under which a student may:(1) receive specific education in a career and technology profession that:(A) leads to postsecondary education; or(B) meets or exceeds business or industry standards; and(2) obtain from the district an award for distinguished achievement in career and technology education and a stamp or other notation on the student's transcript that indicates receipt of the award.(b) An award granted under this section is not in lieu of a diploma or certificate of coursework completion issued under Section 28.025.(c) In developing a program under this section, the board of trustees of a school district shall consider the state plan for career and technology education required under Section 29.182.(d) The board of trustees of a school district may contract with an entity listed in Section 29.184(a) for assistance in developing the program or providing instruction to district students participating in the program.(e) The board of trustees of a school district may also contract with a local business or a local institution of higher education for assistance in developing or operating a program under this section. A program may provide education in areas of technology unique to the local area.(f) The board of trustees of a school district may provide insurance to protect a business that contracts with the district under Subsection (e) against liability for a bodily injury sustained by or the death of a district student while working for the business as part of a program established under this section. The board shall notify the parent or guardian of each student working for a business if the board provides insurance to the business under this subsection. The amount of insurance the district provides must be reasonable considering the financial condition of the district. The insurance must be:(1) obtained from a reliable insurer authorized to engage in business in the state; and(2) submitted on a form approved by the commissioner of insurance.(g) If a business that contracts with a district under Subsection (e) obtains any insurance related to the student other than liability insurance, any proceeds of the insurance must be used for the benefit of the student and the student's family.(h) The board of trustees of a school district must submit a proposed program under this section to the commissioner of education in accordance with criteria established by the commissioner.

Added by Acts 2003, 78th Leg., ch. 61, Sec. 3, eff. May 16, 2003.

Sec. 29.188. RECOGNITION OF SUCCESSFUL CAREER AND TECHNOLOGY EDUCATION PROGRAM. The governor is encouraged to present a proclamation or certificate to each member of the business and industry community that the Texas Workforce Commission, in cooperation with the agency, determines has successfully assisted in the provision of a career and technology education program under this subchapter.

Added by Acts 2003, 78th Leg., ch. 61, Sec. 4, eff. Sept. 1, 2003.

Sec. 29.190. SUBSIDY FOR CERTIFICATION EXAMINATION. (a) A student is entitled to a subsidy under this section if:(1) the student:(A) successfully completes the career and technology program of a school district in which the student receives training and instruction for employment in a current or emerging high-demand, high-wage, high-skill occupation, as determined under Subsection (e); or(B) is enrolled in a special education program under Subchapter A;(2) the student passes a certification examination to qualify for a license or certificate for the occupation; and(3) the student submits to the district a written application in the form, time, and manner required by the district for the district to subsidize the cost of an examination described by Subdivision (2).(b) The commissioner shall adopt guidelines for determining financial need consistent with the definition of financial need adopted by the College Board and Education Testing Service.(c) On approval by the commissioner, the agency shall pay each school district an amount equal to the cost paid by the district or student for the certification examination. To obtain reimbursement for a subsidy paid under this section, a district must:(1) pay the fee for the examination or pay the student the amount of the fee paid by the student for the examination; and(2) submit to the commissioner a written application on a form prescribed by the commissioner stating the amount of the fee paid under Subdivision (1) for the certification examination.(d) The commissioner may adopt rules as necessary to implement this section.(e) The commissioner, in collaboration with the commissioner of higher education and the Texas Workforce Commission, shall determine as necessary the occupations that qualify for purposes of this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 1225, Sec. 1, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 22, eff. September 1, 2009.

SUBCHAPTER G. PUBLIC EDUCATION GRANT PROGRAMSec. 29.201. PARENTAL CHOICE. Notwithstanding any other provision of this code, as provided by this subchapter an eligible student may attend a public school in the district in which the student resides or may use a public education grant to attend any other district chosen by the student's parent.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.202. ELIGIBILITY. (a) A student is eligible to receive a public education grant or to attend another public school in the district in which the student resides under this subchapter if the student is assigned to attend a public school campus:(1) at which 50 percent or more of the students did not perform satisfactorily on an assessment instrument administered under Section 39.023(a) or (c) in any two of the preceding three years; or(2) that, at any time in the preceding three years, failed to satisfy any standard under Section 39.054(d).(b) After a student has used a public education grant to attend a school in a district other than the district in which the student resides:(1) the student does not become ineligible for the grant if the school on which the student's initial eligibility is based no longer meets the criteria under Subsection (a); and(2) the student becomes ineligible for the grant if the student is assigned to attend a school that does not meet the criteria under Subsection (a).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 722, Sec. 2, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 767, Sec. 9, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 342, Sec. 3, eff. Sept. 1, 2003.Amended by: Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 3.08, eff. May 31, 2006.Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 42, eff. June 19, 2009.

Sec. 29.203. FINANCING. (a) A student who under this subchapter uses a public education grant to attend a public school in a school district other than the district in which the student resides is included in the average daily attendance of the district in which the student attends school.(b) A school district is entitled to the allotment provided by Section 42.157 for each eligible student using a public education grant. If the district has a wealth per student greater than the guaranteed wealth level but less than the equalized wealth level, a school district is entitled under rules adopted by the commissioner to additional state aid in an amount equal to the difference between the cost to the district of providing services to a student using a public education grant and the sum of the state aid received because of the allotment under Section 42.157 and money from the available school fund attributable to the student.(c) A school district is entitled to additional facilities assistance under Section 42.4101 if the district agrees to:(1) accept a number of students using public education grants that is at least one percent of the district's average daily attendance for the preceding school year; and(2) provide services to each student until the student either voluntarily decides to attend a school in a different district or graduates from high school.(d) A school district chosen by a student's parent under Section 29.201 is entitled to accept or reject the application for the student to attend school in that district but may not use criteria that discriminate on the basis of a student's race, ethnicity, academic achievement, athletic abilities, language proficiency, sex, or socioeconomic status. A school district that has more acceptable applicants for attendance under this subchapter than available positions must give priority to students at risk of dropping out of school as defined by Section 29.081 and must fill the available positions by lottery. However, to achieve continuity in education, a school district may give preference over at-risk students to enrolled students and to the siblings of enrolled students residing in the same household or other children residing in the same household as enrolled students for the convenience of parents, guardians, or custodians of those children.(e) A school district chosen by a student's parent under Section 29.201 may not charge the student tuition.(f) The school district in which a student resides shall provide each student attending a school in another district under this subchapter transportation free of charge to and from the school the student would otherwise attend.(g) In this section:(1) "Equalized wealth level" has the meaning assigned by Section 41.001.(2) "Guaranteed wealth level" means a wealth per student equal to the dollar amount guaranteed level of state and local funds per weighted student per cent of tax effort, as provided by Section 42.302, multiplied by 10,000.(3) "Wealth per student" has the meaning assigned by Section 41.001.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 722, Sec. 2, eff. Sept. 1, 1997.

Sec. 29.204. NOTIFICATION. (a) Not later than January 1 of each year the commissioner shall, based on the most recent information available, provide notice to each school district in which a campus described by Section 29.202 is located that:(1) identifies each campus in the district that meets the description in Section 29.202; and(2) informs the district that the district must comply with Subsection (b).(b) Not later than February 1 of each year, a school district shall notify the parent of each student in the district assigned to attend a campus described by Section 29.202 that the student is eligible for a public education grant. The notice must contain a clear, concise explanation of the public education grant program and of the manner in which the parent may obtain further information about the program.

Added by Acts 1997, 75th Leg., ch. 722, Sec. 3, eff. Sept. 1, 1997.

Sec. 29.205. CONTRACT AUTHORITY. The board of trustees of a school district may contract under Section 11.157 for the provision of educational services to a district student eligible to receive a public education grant under Section 29.202.

Added by Acts 1997, 75th Leg., ch. 722, Sec. 4, eff. Sept. 1, 1997.

SUBCHAPTER H. ADULT AND COMMUNITY EDUCATION PROGRAMSSec. 29.251. DEFINITIONS. In this subchapter:(1) "Adult education" means services and instruction provided below the college level for adults by public local education agencies, public nonprofit agencies, or community-based organizations.(2) "Adult" means any individual who is over the age of compulsory school attendance prescribed by Section 25.085.(3) "Community-based organization" has the meaning assigned by 20 U.S.C. Section 1201a, including any future amendments.(4) "Community education" means the process by which the citizens in a school district, using the resources and facilities of the district, organize to support each other and to solve their mutual educational problems and meet their mutual lifelong needs. Community education may include:(A) educational programs, including programs for occupational and technological skills training, retraining of displaced workers, cultural awareness, parenting skills education and parental involvement in school programs, and multilevel adult education and personal growth;(B) community involvement programs, including programs for community economic development, school volunteers, partnerships between schools and businesses, coordination with community agencies, school-age child care, family and workplace literacy, and community use of facilities; and(C) programs for youth enrolled in schools, including programs for dropout prevention and recovery programs, drug-free school programs, school-age parenting programs, and academic enhancement.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.252. STATE ROLE IN ADULT AND COMMUNITY EDUCATION. (a) The agency shall:(1) provide adequate staffing to develop, administer, and support a comprehensive statewide adult education program and coordinate related federal and state programs for education and training of adults;(2) develop, implement, and regulate a comprehensive statewide program for community level education services to meet the special needs of adults;(3) develop the mechanism and guidelines for coordination of comprehensive adult education and related skill training services for adults with other agencies, both public and private, in planning, developing, and implementing related programs, including community education programs;(4) administer all state and federal funds for adult education and related skill training in this state, except in programs for which another entity is specifically authorized to do so under other law;(5) prescribe and administer standards and accrediting policies for adult education;(6) prescribe and administer rules for teacher certification for adult education;(7) accept and administer grants, gifts, services, and funds from available sources for use in adult education;(8) adopt or develop and administer a standardized assessment mechanism for assessing all adult education program participants who need literacy instruction, adult basic education, or secondary education leading to an adult high school diploma or the equivalent;(9) collaborate with the Texas Workforce Commission to improve the coordination and implementation of adult education and literacy services in this state; and(10) monitor and evaluate educational and employment outcomes of students who participate in the agency's adult education and literacy programs.(b) The assessment mechanism prescribed under Subsection (a)(8) must include an initial basic skills screening instrument and must provide comprehensive information concerning baseline student skills before and student progress after participation in an adult education program.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 761, Sec. 1, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 817, Sec. 5.03, eff. Sept. 1, 2003.

Sec. 29.253. PROVISION OF ADULT EDUCATION PROGRAMS. Adult education programs shall be provided by public school districts, public junior colleges, public universities, public nonprofit agencies, and community-based organizations approved in accordance with state statutes and rules adopted by the State Board of Education. The programs must be designed to meet the education and training needs of adults to the extent possible within available public and private resources. Bilingual education may be the method of instruction for students who do not function satisfactorily in English whenever it is appropriate for their optimum development.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.254. ADULT EDUCATION ADVISORY COMMITTEE. The State Board of Education may establish an adult education advisory committee composed of not more than 21 members representing public and private education, business, labor, minority groups, and the public to advise the board on needs, priorities, and standards of adult education programs conducted in accordance with this subchapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.255. FUNDING. (a) Funds shall be appropriated to implement statewide adult basic education, adult bilingual education, high school equivalency, and high school credit programs to eliminate illiteracy in this state and to implement and support a statewide program to meet the total range of adult needs for adult education, related skill training, and pilot programs to demonstrate the effectiveness of the community education concept. The agency shall ensure that public local education agencies, public nonprofit agencies, and community-based organizations have direct and equitable access to those funds. An additional sum of money may be appropriated to the Texas Department of Commerce for the purpose of skill training in direct support of industrial expansion and start-up, and those locations, industries, and occupations designated by the Texas Department of Commerce, when such training is also in support of the basic purposes of this subchapter. To fulfill the basic purposes of this subchapter, an additional sum of money may be appropriated for skill training that is conducted to support the expansion of civilian employment opportunities on United States military reservations.(b) The agency, in conjunction with the Texas Department of Commerce, may adopt rules to administer skill training programs for which the agency is responsible, and the Texas Department of Commerce may adopt rules to administer skill training programs for which it is responsible.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.256. REIMBURSEMENT FOR COMMUNITY EDUCATION SERVICES. (a) A school district whose governing board elects to provide community education for all age groups may on application and according to rules adopted by the agency be reimbursed for those costs from state funds to the extent authorized by this section.(b) Only a district that has in the preceding or current year achieved a level of community education services prescribed by the agency is eligible for reimbursement under this section. The agency's rules must contain specific provisions for eligibility and program operation.(c) The cost to the state shall be paid from the foundation school fund. (d) The legislature in the General Appropriations Act shall set a limit on the amount of funds that may be expended under this section each year.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 4, eff. Sept. 1, 1997.

Sec. 29.257. COMMUNITY EDUCATION DEVELOPMENT PROJECTS. (a) The legislature may appropriate money from the foundation school fund to the agency for developing and implementing community education projects. The agency shall actively seek gifts, grants, or other donations for purposes related to community education development projects, unless the acceptance is prohibited by other law. Money received under this subsection shall be deposited in the account established under Subsection (b) and may be appropriated only for the purpose for which the money was given.(b) The community education development account is created as a dedicated account in the foundation school fund in the state treasury. The account shall consist of community education related gifts, grants, and donations and shall be administered by the agency.(c) Subject to legislative appropriation and except as provided by Subsection (g), a school district to which the agency awards money for a community education development project is entitled to receive money for a period of three years. After that period, a project must be funded wholly from local sources. State funding under this section may not exceed:(1) $50,000 for the first year of a project;(2) $35,000 for the second year of a project; or(3) $20,000 for the third year of a project.(d) The State Board of Education by rule shall establish procedures for distributing community education development money to school districts. The procedures must include a statewide competitive process by which the agency, in accordance with procedures adopted by board rule, evaluates applications for community education development money and awards money to the districts whose projects the agency determines have the greatest merit. A school district may seek review of an agency determination regarding the award of money only in accordance with an administrative review process adopted by board rule. A school district may not seek judicial review of an agency determination.(e) An application for funding under this section must include:(1) a resolution adopted by the board of trustees of the school district adopting a particular community education development project plan;(2) in accordance with rules adopted by the State Board of Education, a description of:(A) the objectives of the proposed project, including, if appropriate, quantitative targets for the objectives; and(B) the particular means by which the objectives are to be achieved;(3) the estimated funding requirements and the data or analysis used to prepare the estimate;(4) a statement outlining the manner in which the proposed project achieves goals for community education and complies with the requirements of this section;(5) a statement of the manner in which the project is to be funded after the third year;(6) a provision for a survey of community education needs in the district that:(A) incorporates the objectives of community education;(B) is completed and analyzed by the district in the first year of the project; and(C) adheres to statistical techniques recognized as valid by professional statisticians;(7) a provision for the maximum efficient use of existing school facilities in the first year of the project;(8) a provision for the establishment of an advisory committee of at least 15 members who:(A) are selected without regard to race or sex;(B) are selected to reflect persons from the local business community, governmental agencies, public and private nonprofit educational interests, parents, and the general public; and(C) serve without compensation; and(9) a designation of a district community education administrator whose primary responsibility is the implementation and supervision of the community education program.(f) The agency shall monitor each project awarded money under this section in accordance with rules adopted by the State Board of Education. The agency shall evaluate whether the project has satisfactorily carried out the district's objectives as set out in the community education project plan. The board by rule may provide a process for amending the plan.(g) A school district is not entitled to funding for any year of a project for which:(1) the district did not apply for funding; or(2) the agency suspends the funding based on the agency's determination that the district has failed to satisfactorily implement the project's objectives.(h) The State Board of Education by rule shall provide for an administrative process for the suspension of funding under Subsection (g)(2). The rules must be consistent with Chapter 2001, Government Code.(i) The State Board of Education may adopt rules necessary to implement and enforce this section, including rules relating to financial audits of school districts that receive money under this section. Rules adopted under this section by the State Board of Education may not permit the board or the agency to waive any provision of this section.(j) The agency may not use more than five percent of the funds appropriated for the projects under this section for the agency's administration of this section.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 5, eff. Sept. 1, 1997.

SUBCHAPTER I. PROGRAMS FOR STUDENTS WHO ARE DEAF OR HARD OF HEARINGSec. 29.301. DEFINITIONS. In this subchapter:(1) "Admission, review, and dismissal committee" means the committee required by State Board of Education rules to develop the individualized education program required by the Individuals with Disabilities Education Act (20 U.S.C. Section 1400 et seq.) for any student needing special education.(2) "American Sign Language" means a complete, visual, and manual language with its own grammar and syntax.(3) "English" includes writing, reading, speech, speech reading, cued speech, and any English-based manual-visual method of communication.(4) "Unique communication mode" or "appropriate language mode" includes English and American Sign Language.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.302. FINDINGS. (a) The legislature finds that it is essential for the well-being and growth of students who are deaf or hard of hearing that educational programs recognize the unique nature of deafness and the hard-of-hearing condition and ensure that all students who are deaf or hard of hearing have appropriate, ongoing, and fully accessible educational opportunities. Students who are deaf or hard of hearing may choose to use a variety of language modes and languages, including oral and manual-visual language. Students who are deaf may choose to communicate through the language of the deaf community, American Sign Language, or through any of a number of English-based manual-visual languages. Students who are hard of hearing may choose to use spoken and written English, including speech reading or lip reading, together with amplification instruments, such as hearing aids, cochlear implants, or assistive listening systems, to communicate with the hearing population. Students who are deaf or hard of hearing may choose to use a combination of oral or manual-visual language systems, including cued speech, manual signed systems, and American Sign Language, or may rely exclusively on the oral-aural language of their choice. Students who are deaf or hard of hearing also may use other technologies to enhance language learning.(b) The legislature recognizes that students who are deaf or hard of hearing should have the opportunity to develop proficiency in English, including oral or manual-visual methods of communication, and American Sign Language.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.303. UNIQUE COMMUNICATION. Students who are deaf or hard of hearing must have an education in which their unique communication mode is respected, used, and developed to an appropriate level of proficiency.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.304. QUALIFICATIONS OF PERSONNEL. (a) A student who is deaf or hard of hearing must have an education in which teachers, psychologists, speech therapists, progress assessors, administrators, and others involved in education understand the unique nature of deafness and the hard-of-hearing condition. A teacher of students who are deaf or hard of hearing either must be proficient in appropriate language modes or use an interpreter certified in appropriate language modes if certification is available.(b) Each school district shall employ or provide access to appropriate qualified staff with proficient communications skills, consistent with credentialing requirements, to fulfill the responsibilities of the school district, and shall make positive efforts to employ qualified individuals with disabilities.(c) Regular and special personnel who work with students who are deaf or hard of hearing must be adequately prepared to provide educational instruction and services to those students.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.305. LANGUAGE MODE PEERS. If practicable and not in conflict with any admission, review, and dismissal committee recommendations, a student who is deaf or hard of hearing must have an education in the company of a sufficient number of peers using the same language mode and with whom the student can communicate directly. If practicable, the peers must be of the same or approximately the same age and ability.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.306. FAMILIAL AND ADVOCATE INVOLVEMENT. A student who is deaf or hard of hearing must have an education in which the student's parents or legal guardians and advocates for the student's parents or legal guardians are involved in determining the extent, content, and purpose of programs. Other individuals, including individuals who are deaf or hard of hearing, may be involved at the discretion of parents or legal guardians or the school district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.307. ROLE MODELS. A student who is deaf or hard of hearing shall be given the opportunity to be exposed to deaf or hard-of-hearing role models.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.308. REGIONAL PROGRAMS. Regional programs for students who are deaf or hard of hearing shall meet the unique communication needs of students who can benefit from those programs. Appropriate funding for those programs shall be consistent with federal and state law, and money appropriated to school districts for educational programs and services for students who are deaf or hard of hearing may not be allocated or used for any other program or service.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.309. COMPOSITION OF LOCAL SPECIAL EDUCATION ADVISORY COMMITTEE. If practicable, in a school district in which there are students who are deaf or hard of hearing, the local special education advisory committee required under State Board of Education rule must include persons who are deaf or hard of hearing and parents and legal guardians of students who are deaf or hard of hearing.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.310. PROCEDURES AND MATERIALS FOR ASSESSMENT AND PLACEMENT. (a) Procedures and materials for assessment and placement of students who are deaf or hard of hearing shall be selected and administered so as not to be racially, culturally, or sexually discriminatory.(b) A single assessment instrument may not be the sole criterion for determining the placement of a student.(c) The procedures and materials for the assessment and placement of a student who is deaf or hard of hearing shall be in the student's preferred mode of communication. All other procedures and materials used with any student who is deaf or hard of hearing and who has limited English proficiency shall be in the student's preferred mode of communication.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.311. EDUCATIONAL PROGRAMS. (a) Educational programs for students who are deaf or hard of hearing must be coordinated with other public and private agencies, including:(1) agencies operating early childhood intervention programs;(2) preschools;(3) agencies operating child development programs;(4) nonpublic, nonsectarian schools;(5) agencies operating regional occupational centers and programs; and(6) the Texas School for the Deaf.(b) As appropriate, the programs must also be coordinated with postsecondary and adult programs for persons who are deaf or hard of hearing.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.312. PSYCHOLOGICAL COUNSELING SERVICES. Appropriate psychological counseling services for a student who is deaf or hard of hearing shall be made available at the student's school site in the student's primary mode of communication. In the case of a student who is hard of hearing, appropriate auditory systems to enhance oral communication shall be used if required by the student's admission, review, and dismissal committee.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.313. EVALUATION OF PROGRAMS. Each school district must provide continuous evaluation of the effectiveness of programs of the district for students who are deaf or hard of hearing. If practicable, evaluations shall follow program excellence indicators established by the agency.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.314. TRANSITION INTO REGULAR CLASS. In addition to satisfying requirements of the admission, review, and dismissal committee and to satisfying requirements under state and federal law for vocational training, each school district shall develop and implement a transition plan for the transition of a student who is deaf or hard of hearing into a regular class program if the student is to be transferred from a special class or center or nonpublic, nonsectarian school into a regular class in a public school for any part of the school day. The transition plan must provide for activities:(1) to integrate the student into the regular education program and specify the nature of each activity and the time spent on the activity each day; and(2) to support the transition of the student from the special education program into the regular education program.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.315. TEXAS SCHOOL FOR THE DEAF MEMORANDUM OF UNDERSTANDING. The Texas Education Agency and the Texas School for the Deaf shall develop, agree to, and by commissioner rule adopt no later than September 1, 1998, a memorandum of understanding to establish:(1) the method for developing and reevaluating a set of indicators of the quality of learning at the Texas School for the Deaf;(2) the process for the agency to conduct and report on an annual evaluation of the school's performance on the indicators;(3) the requirements for the school's board to publish, discuss, and disseminate an annual report describing the educational performance of the school;(4) the process for the agency to assign an accreditation status to the school, to reevaluate the status on an annual basis, and, if necessary, to make on-site accreditation investigations; and(5) the type of information the school shall be required to provide through the Public Education Information Management System (PEIMS).

Added by Acts 1997, 75th Leg., ch. 1340, Sec. 6, eff. Sept. 1, 1997.

SUBCHAPTER L. SCHOOL DISTRICT PROGRAM FOR RESIDENTS OF FORENSIC STATE SUPPORTED LIVING CENTERSec. 29.451. DEFINITIONS. In this subchapter, "alleged offender resident," "interdisciplinary team," and "state supported living center" have the meanings assigned by Section 555.001, Health and Safety Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 2, eff. June 11, 2009.

Sec. 29.452. APPLICABILITY. This subchapter applies only to an alleged offender resident of the forensic state supported living center established under Section 555.002, Health and Safety Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 2, eff. June 11, 2009.

Sec. 29.453. SCHOOL DISTRICT SERVICES. (a) A school district shall provide educational services, including services required under Subchapter A, to each alleged offender resident who is under 22 years of age and otherwise eligible under Section 25.001 to attend school in the district. The district shall provide educational services to each alleged offender resident who is 21 years of age on September 1 of the school year and otherwise eligible to attend school in the district until the earlier of:(1) the end of that school year; or(2) the student's graduation from high school.(b) The educational placement of an alleged offender resident and the educational services to be provided by a school district to the resident shall be determined by the resident's admission, review, and dismissal committee consistent with federal law and regulations regarding the placement of students with disabilities in the least restrictive environment. The resident's admission, review, and dismissal committee shall:(1) inform the resident's interdisciplinary team of a determination the committee makes in accordance with this subsection; and(2) consult, to the extent practicable, with the resident's interdisciplinary team concerning such a determination.

Added by Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 2, eff. June 11, 2009.

Sec. 29.454. BEHAVIOR MANAGEMENT; BEHAVIOR SUPPORT SPECIALISTS. (a) The discipline of an alleged offender resident by a school district is subject to Sections 37.0021 and 37.004 and to federal law governing the discipline of students with disabilities.(b) A school district in which alleged offender residents are enrolled shall employ one or more behavior support specialists to serve the residents while at school. A behavior support specialist must:(1) hold a baccalaureate degree;(2) have training in providing to students positive behavioral support and intervention, as determined by the commissioner of education; and(3) meet any other requirement jointly determined by the commissioner of education and the commissioner of the Department of Aging and Disability Services.(c) A behavior support specialist shall conduct for each alleged offender resident enrolled in the school district a functional behavioral assessment that includes:(1) data collection, through interviews with and observation of the resident;(2) data analysis; and(3) development of an individualized school behavioral intervention plan for the resident.(d) Each behavior support specialist shall:(1) ensure that each alleged offender resident enrolled in the school district is provided behavior management services under a school behavioral intervention plan based on the resident's functional behavioral assessment, as described by Subsection (c);(2) communicate and coordinate with the resident's interdisciplinary team to ensure that behavioral intervention actions of the district and of the forensic state supported living center do not conflict;(3) in the case of a resident who regresses:(A) ensure that necessary corrective action is taken in the resident's individualized education program or school behavioral intervention plan, as appropriate; and(B) communicate with the resident's interdisciplinary team concerning the regression and encourage the team to aggressively address the regression;(4) participate in the resident's admission, review, and dismissal committee meetings in conjunction with:(A) developing and implementing the resident's school behavioral intervention plan; and(B) determining the appropriate educational placement for each resident, considering all available academic and behavioral information;(5) coordinate each resident's school behavioral intervention plan with the resident's program of active treatment provided by the forensic state supported living center to ensure consistency of approach and response to the resident's identified behaviors;(6) provide training for school district staff and, as appropriate, state supported living center staff in implementing behavioral intervention plans for each resident; and(7) remain involved with the resident during the school day.(e) Section 22.0511 applies to a behavior support specialist employed under this section by a school district.

Added by Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 2, eff. June 11, 2009.

Sec. 29.455. MEMORANDUM OF UNDERSTANDING. (a) A school district in which alleged offender residents are enrolled in school and the forensic state supported living center shall enter into a memorandum of understanding to:(1) establish the duties and responsibilities of the behavior support specialist to ensure the safety of all students and teachers while educational services are provided to a resident at a school in the district; and(2) ensure the provision of appropriate facilities for providing educational services and of necessary technological equipment if a resident's admission, review, and dismissal committee determines that the resident must receive educational services at the forensic state supported living center.(b) A memorandum of understanding under Subsection (a) remains in effect until superseded by a subsequent memorandum of understanding between the school district and the forensic state supported living center or until otherwise rescinded.

Added by Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 2, eff. June 11, 2009.

Sec. 29.456. FAILURE OF SCHOOL DISTRICT AND CENTER TO AGREE. (a) If a school district in which alleged offender residents are enrolled in school and the forensic state supported living center fail to agree on the services required for residents or responsibility for those services, the district or center may refer the issue in disagreement to the commissioner of education and the commissioner of the Department of Aging and Disability Services.(b) If the commissioner of education and the commissioner of the Department of Aging and Disability Services are unable to bring the school district and forensic state supported living center to agreement, the commissioners shall jointly submit a written request to the attorney general to appoint a neutral third party knowledgeable in special education and mental retardation issues to resolve each issue on which the district and the center disagree. The decision of the neutral third party is final and may not be appealed. The district and the center shall implement the decision of the neutral third party. The commissioner of education or the commissioner of the Department of Aging and Disability Services shall ensure that the district and the center implement the decision of the neutral third party.

Added by Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 2, eff. June 11, 2009.

Sec. 29.457. FUNDING. (a) In addition to other funding to which a school district is entitled under this code, each district in which alleged offender residents attend school is entitled to an annual allotment of $5,100 for each resident in average daily attendance or a different amount for any year provided by appropriation.(b) Not later than December 1 of each year, a school district that receives an allotment under this section shall submit a report accounting for the expenditure of funds received under this section to the governor, the lieutenant governor, the speaker of the house of representatives, the chairs of the standing committees of the senate and house of representatives with primary jurisdiction regarding persons with mental retardation and public education, and each member of the legislature whose district contains any portion of the territory included in the school.

Added by Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 2, eff. June 11, 2009.

Sec. 29.458. RULES. The commissioner may adopt rules as necessary to administer this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 2, eff. June 11, 2009.

SUBCHAPTER Z. MISCELLANEOUS PROGRAMSSec. 29.901. MILITARY INSTRUCTION. (a) In each school district in which military instruction is conducted under a state or federal law requiring the district to give bond or otherwise indemnify this state or the United States or any authorized agency of either in an amount and on conditions determined by any agency under that law for the care, safekeeping, and return of property furnished, the board of trustees may:(1) make contracts with the proper governmental agency with respect to the teaching of courses in military training; and(2) execute, as principal or surety, a bond to secure the contracts to procure arms, ammunition, animals, uniforms, equipment, supplies, means of transportation, or other needed property.(b) In a district in which military instruction is given as provided by Subsection (a), available school funds may be spent to:(1) procure from any guaranty or surety company any bond authorized by Subsection (a), in the amount and on the conditions required by the governmental agency; or(2) reimburse this state or the United States for any loss pursuant to the terms of any contract entered into.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 29.902. DRIVER EDUCATION. (a) The agency shall develop a program of organized instruction in driver education and traffic safety for public school students. A student who will be 15 years of age or older before a driver education and traffic safety course ends may enroll in the course.(b) The agency shall establish standards for the certification of professional and paraprofessional personnel who conduct the programs in the public schools.(c) A school district shall consider offering a driver education and traffic safety course during each school year. If the district offers the course, the district may:(1) conduct the course and charge a fee for the course in the amount determined by the agency to be comparable to the fee charged by a driver education school that holds a license under Chapter 1001; or(2) contract with a driver education school that holds a license under Chapter 1001 to conduct the course.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 12.02, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 2, eff. September 1, 2009.

Sec. 29.903. CARDIOPULMONARY RESUSCITATION (CPR) INSTRUCTION; DONATIONS TO SCHOOL DISTRICTS FOR USE IN CPR INSTRUCTION. (a) A school district may accept from the agency donations the agency receives under Section 7.026 for use in providing instruction to students in the principles and techniques of CPR. A district may accept other donations, including donations of equipment, for use in providing the instruction.(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1371, Sec. 8, eff. June 15, 2007.(c) A district may use resources other than those made available under Section 7.026 or this section to provide instruction to students in the principles and techniques of CPR.(d) The commissioner may adopt rules as necessary to implement this section.

Added by Acts 2001, 77th Leg., ch. 814, Sec. 2, eff. June 14, 2001. Amended by Acts 2003, 78th Leg., ch. 1275, Sec. 3(6), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1371, Sec. 5, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1371, Sec. 8, eff. June 15, 2007.

Sec. 29.904. PLAN TO INCREASE ENROLLMENT IN INSTITUTIONS OF HIGHER EDUCATION. (a) This section applies only to a school district with one or more high schools that:(1) during the preceding five years, have had an average of at least 26 students in the high school graduating class; and(2) for any two consecutive years during the preceding five years, have been among the lowest 10 percent of high schools in this state in the percentage of students graduating from the high school and enrolling for the following academic year in an institution of higher education.(b) The agency and the Texas Higher Education Coordinating Board shall collaborate in identifying each school district to which this section applies. Not later than May 1 of each year:(1) the agency shall notify a district to which this section applies of the applicability of this section to the district unless the district is operating under a plan required by this section; and(2) the coordinating board shall notify each public institution of higher education in this state in closest geographic proximity to a district to which this section applies of the applicability of this section to the district unless the district is operating under a plan required by this section.(c) Except as otherwise provided by this subsection, not later than August 1 of the year in which a school district receives notice under Subsection (b), the district shall enter into an agreement with the public institution of higher education in this state in closest geographic proximity to the district to develop a plan to increase the percentage of the district's graduating seniors who enroll in an institution of higher education for the academic year following graduation. The public institution of higher education in this state in closest geographic proximity to the district shall enter into an agreement under this subsection unless that institution of higher education or the district recruits another public institution of higher education in this state to enter into that agreement. A district and the public institution of higher education entering into the agreement with the district may also enter into an agreement with one or more other public institutions of higher education in this state to participate in developing the plan.(d) A plan developed under this section:(1) must establish clear, achievable goals for increasing the percentage of the school district's graduating seniors, particularly the graduating seniors attending a high school described by Subsection (a), who enroll in an institution of higher education for the academic year following graduation;(2) must establish an accurate method of measuring progress toward the goals established under Subdivision (1) that may include the percentage of district high school students and the percentage of students attending a district high school described by Subsection (a) who:(A) are enrolled in a course for which a student may earn college credit, such as an advanced placement or international baccalaureate course or a course offered through concurrent enrollment in high school and at an institution of higher education;(B) are enrolled in courses that meet the curriculum requirements for the recommended or advanced high school program as determined under Section 28.025;(C) have submitted a free application for federal student aid (FAFSA);(D) are exempt under Section 51.3062(p) or (q) from administration of an assessment instrument under Section 51.3062 or have performed successfully on an assessment instrument under Section 51.3062;(E) graduate from high school;(F) graduate from an institution of higher education; and(G) have taken college entrance examinations and the average score of those students on the examinations;(3) must cover a period of at least five years; and(4) may be directed at district students at any level of primary or secondary education.(e) A school district shall file the plan with the commissioner of education and the commissioner of higher education.(f) A school district must implement the plan at the beginning of the school year following the year during which the district receives notice under Subsection (b).(g) A school district may revise the plan as necessary in response to achieving or failing to achieve goals under the plan.

Added by Acts 2001, 77th Leg., ch. 795, Sec. 1, eff. Sept 1, 2001. Renumbered from Education Code Sec. 29.903 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(16), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 43, eff. June 19, 2009.

Sec. 29.905. COMMUNITY EDUCATION RELATING TO HATE CRIME LAW. (a) The attorney general, in cooperation with the agency, shall develop a program that provides instruction about state laws on hate crimes:(1) at appropriate grade levels, to students; and(2) to the community at large.(b) The agency shall make the program available to a school on the request of the board of trustees or the school district of which the school is a part, or if the school is an open-enrollment charter school, on the request of the governing body of the school.

Added by Acts 2001, 77th Leg., ch. 85, Sec. 6.01, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 29.903 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(17), eff. Sept. 1, 2003.

Sec. 29.906. CHARACTER EDUCATION PROGRAM. (a) A school district may provide a character education program.(b) A character education program under this section must:(1) stress positive character traits, such as:(A) courage;(B) trustworthiness, including honesty, reliability, punctuality, and loyalty;(C) integrity;(D) respect and courtesy;(E) responsibility, including accountability, diligence, perseverance, and self-control;(F) fairness, including justice and freedom from prejudice;(G) caring, including kindness, empathy, compassion, consideration, patience, generosity, and charity;(H) good citizenship, including patriotism, concern for the common good and the community, and respect for authority and the law; and(I) school pride;(2) use integrated teaching strategies; and(3) be age appropriate.(c) In developing or selecting a character education program under this section, a school district shall consult with a committee selected by the district that consists of:(1) parents of district students;(2) educators; and(3) other members of the community, including community leaders.(d) This section does not require or authorize proselytizing or indoctrinating concerning any specific religious or political belief.(e) The agency shall:(1) maintain a list of character education programs that school districts have implemented that meet the criteria under Subsection (b);(2) based on data reported by districts, annually designate as a Character Plus School each school that provides a character education program that:(A) meets the criteria prescribed by Subsection (b); and(B) is approved by the committee selected under Subsection (c); and(3) include in the report required under Section 39.332:(A) based on data reported by districts, the impact of character education programs on student discipline and academic achievement; and(B) other reported data relating to character education programs the agency considers appropriate for inclusion.(f) The agency may accept money from federal government and private sources to use in assisting school districts in implementing character education programs that meet the criteria prescribed by Subsection (b).

Added by Acts 2001, 77th Leg., ch. 478, Sec. 1, eff. June 11, 2001. Renumbered from Education Code Sec. 29.903 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(18), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 44, eff. June 19, 2009.

Sec. 29.907. CELEBRATE FREEDOM WEEK. (a) To educate students about the sacrifices made for freedom in the founding of this country and the values on which this country was founded, the week in which September 17 falls is designated as Celebrate Freedom Week in public schools. For purposes of this subsection, Sunday is considered the first day of the week.(b) The agency, in cooperation with other state agencies who voluntarily participate, may promote Celebrate Freedom Week through a coordinated program. Nothing in this subsection shall give any other state agency the authority to develop a program that provides instruction unless funds are specifically appropriated to that agency for that purpose.

Added by Acts 2001, 77th Leg., ch. 451, Sec. 1, eff. June 7, 2001. Renumbered from Education Code Sec. 29.903 and amended by Acts 2003, 78th Leg., ch. 594, Sec. 1, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 6.0031, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 40, Sec. 1, eff. May 8, 2007.

Sec. 29.908. EARLY COLLEGE EDUCATION PROGRAM. (a) The commissioner shall establish and administer an early college education program for students who are at risk of dropping out of school or who wish to accelerate completion of the high school program. For purposes of this subsection, "student at risk of dropping out of school" has the meaning assigned by Section 29.081.(b) The program must:(1) provide for a course of study that enables a participating student to combine high school courses and college-level courses during grade levels 9 through 12;(2) allow a participating student to complete high school and, on or before the fifth anniversary of the date of the student's first day of high school, receive a high school diploma and either:(A) an associate degree; or(B) at least 60 semester credit hours toward a baccalaureate degree;(3) include articulation agreements with colleges, universities, and technical schools in this state to provide a participating student access to postsecondary educational and training opportunities at a college, university, or technical school; and(4) provide a participating student flexibility in class scheduling and academic mentoring.(b-1) Each articulation agreement under Subsection (b)(3) must address:(1) curriculum alignment;(2) instructional materials;(3) the instructional calendar;(4) courses of study;(5) eligibility of students for higher education financial assistance;(6) student enrollment and attendance;(7) grading periods and policies; and(8) administration of statewide assessment instruments under Subchapter B, Chapter 39.(b-2) The P-16 Council established under Section 61.076 shall provide guidance in case of any conflict that arises between parties to an articulation agreement under Subsection (b)(3).(c) A student participating in the program is entitled to the benefits of the Foundation School Program in proportion to the amount of time spent by the student on high school courses, in accordance with rules adopted by the commissioner, while completing the course of study established by the applicable articulation agreement under Subsection (b)(3). The commissioner may accept gifts, grants, and donations from any source, including private and nonprofit organizations, to pay any costs of the program not covered by the student's Foundation School Program benefits.(d) The commissioner may adopt rules as necessary to administer the program. The rules may provide for giving preference in receiving program benefits to a student who is in the first generation of the student's family to attend college and may establish other distinctions or criteria based on student need. The commissioner shall consult the Texas Higher Education Coordinating Board in administering the program. The Texas Higher Education Coordinating Board may adopt rules as necessary to exercise its powers and duties under this section. The P-16 Council may make recommendations, including recommendations for rules, concerning administration of the program.

Added by Acts 2003, 78th Leg., ch. 1201, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 879, Sec. 1, eff. June 17, 2005.Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 4.006, eff. September 1, 2007.

Sec. 29.910. PROGRAMS OF MUTUAL BENEFIT. (a) The commissioner, in coordination with appropriate representatives of institutions of higher education and school districts, shall develop:(1) a diagnostic and assistance program for each subject assessed by an assessment instrument under Section 39.023(c); and(2) other academic programs of mutual benefit to school districts and institutions of higher education.(b) The commissioner shall seek private funding to make available and maintain on the Internet each diagnostic and assistance program developed under Subsection (a)(1).

Added by Acts 2003, 78th Leg., ch. 1212, Sec. 10, eff. June 20, 2003.

Sec. 29.911. "EDUCATION: GO GET IT" WEEK. (a) To educate middle school, junior high school, and high school students about the importance of higher education, each school district and each open-enrollment charter school offering any of those grade levels shall designate one week during the school year as "Education: Go Get It" Week.(b) During the designated week, each middle school, junior high school, and high school shall provide students with comprehensive grade-appropriate information regarding the pursuit of higher education. The information provided must include information regarding:(1) higher education options available to students;(2) standard admission requirements for institutions of higher education, including:(A) overall high school grade point average;(B) required curriculum; and(C) scores necessary on generally recognized tests or assessment instruments used in admissions determinations, including the Scholastic Assessment Test and the American College Test;(3) automatic admission of certain students to general academic teaching institutions as provided by Section 51.803; and(4) financial aid availability and requirements, including the financial aid information provided by counselors under Section 33.007(b).(c) In addition to the information provided under Subsection (b), each middle school, junior high school, and high school shall provide to the students during the designated week at least one public speaker to promote the importance of higher education.

Added by Acts 2007, 80th Leg., R.S., Ch. 1058, Sec. 12, eff. June 15, 2007.

Sec. 29.915. FINANCIAL LITERACY PILOT PROGRAM. (a) In this section, "program" means the financial literacy pilot program.(b) To the extent funding is available under Subsection (e), the agency by rule shall establish and implement a financial literacy pilot program to provide students in participating school districts with the knowledge and skills necessary as self-supporting adults to make critical decisions relating to personal financial matters.(c) The agency shall collaborate with the Office of Consumer Credit Commissioner and the State Securities Board to develop the curriculum and instructional materials for the program. The curriculum and instructional materials must include information about:(1) avoiding and eliminating credit card debt;(2) understanding the rights and responsibilities of renting or buying a home;(3) managing money to make the transition from renting a home to home ownership;(4) starting a small business;(5) being a prudent investor in the stock market and using other investment options;(6) beginning a savings program;(7) bankruptcy;(8) the types of bank accounts available to consumers and the benefits of maintaining a bank account;(9) balancing a check book; and(10) the types of loans available to consumers and becoming a low-risk borrower.(d) The agency shall develop an application and selection process for selecting school districts to participate in the program. The agency may select not more than 100 school districts to participate in the program.(e) The agency may solicit and accept a gift, grant, or donation from any source, including a foundation, private entity, governmental entity, or institution of higher education, for the implementation of the program. The program may be implemented only if sufficient funds are available under this subsection for that purpose.(f) Not later than January 1, 2011, the agency shall provide each member of the legislature with a report relating to the implementation and effectiveness of the program. This subsection expires February 1, 2011.

Added by Acts 2005, 79th Leg., Ch. 832, Sec. 1, eff. June 17, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 23, eff. September 1, 2009.

Sec. 29.916. HOME-SCHOOLED STUDENT MERIT SCHOLARSHIP AND ADVANCED PLACEMENT TESTING. (a) In this section:(1) "Home-schooled student" means a student who predominantly receives instruction in a general elementary or secondary education program that is provided by the parent, or a person standing in parental authority, in or through the child's home.(2) "PSAT/NMSQT" means the Preliminary SAT/National Merit Scholarship Qualifying Test sponsored by the College Board and Educational Testing Service and the National Merit Scholarship Corporation.(b) A school district shall permit a home-schooled student entitled under Section 25.001 to attend public school in the district to participate in an administration of the PSAT/NMSQT or a college advanced placement test offered by the district. A school district shall require a home-schooled student to pay the same fee to participate in a test under this subsection that a student enrolled in the district is required to pay.(c) A school district shall post on an Internet website maintained by the district the date the PSAT/NMSQT will be administered and the date any college advanced placement tests will be administered. The notice required under this subsection must state that the PSAT/NMSQT or the advanced placement test is available for home-schooled students eligible to attend school in the district and describe the procedures for a home-schooled student to register for the test. A school district that does not maintain an Internet website must publish the information required by this subsection in a newspaper in the district. If a newspaper is not published in the school district, the district shall provide for the publication of notice in at least one newspaper in the county in which the district's central administrative office is located. The information required under this subsection must be posted or published at the same time and with the same frequency with which the information is provided to a student who attends a district school.(d) The commissioner may adopt rules as necessary to implement this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 1211, Sec. 1, eff. June 15, 2007.

Sec. 29.917. HIGHER EDUCATION AND WORKFORCE READINESS PROGRAMS. (a) From funds appropriated for the purpose, the commissioner may award grants to organizations that provide volunteers to teach classroom or after-school programs to enhance:(1) college readiness;(2) workforce readiness;(3) dropout prevention; or(4) personal financial literacy.(b) To implement or administer a program under this section, the commissioner may accept gifts, grants, and donations from public or private entities.(c) The commissioner may conduct a study of the programs under this section to determine the success of the programs in preparing students for higher education and participation in the workforce.

Added by Acts 2007, 80th Leg., R.S., Ch. 1058, Sec. 12, eff. June 15, 2007.

Sec. 29.918. DROPOUT PREVENTION STRATEGIES. (a) Notwithstanding Section 39.234 or 42.152, a school district or open-enrollment charter school with a high dropout rate, as determined by the commissioner, must submit a plan to the commissioner describing the manner in which the district or charter school intends to use the compensatory education allotment under Section 42.152 and the high school allotment under Section 42.160 for developing and implementing research-based strategies for dropout prevention. The district or charter school shall submit the plan not later than December 1 of each school year preceding the school year in which the district or charter school will receive the compensatory education allotment or high school allotment to which the plan applies.(b) A school district or open-enrollment charter school to which this section applies may not spend or obligate more than 25 percent of the district's or charter school's compensatory education allotment or high school allotment unless the commissioner approves the plan submitted under Subsection (a). The commissioner shall complete an initial review of the district's or charter school's plan not later than March 1 of the school year preceding the school year in which the district or charter school will receive the compensatory education allotment or high school allotment to which the plan applies.(c) The commissioner shall adopt rules to administer this section. The commissioner may impose interventions or sanctions under Section 39.102 or 39.104 if a school district or open-enrollment charter school fails to timely comply with this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 1058, Sec. 12, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 45, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 24, eff. September 1, 2009.

For expiration of this section, see Subsection (j).Sec. 29.919. TECHNOLOGY-BASED SUPPLEMENTAL INSTRUCTION PILOT PROGRAM. (a) The commissioner shall establish a pilot program under which state grant funds are provided to finance technology-based supplemental instruction to students at the sixth through 12th grade levels at participating campuses.(b) A campus is eligible to participate in the program and receive state grant funds if the campus is located in a school district that:(1) has an enrollment of fewer than 5,000 students; and(2) is not located in an area defined by the United States Office of Management and Budget as a standard metropolitan statistical area as of January 1, 2007.(c) The commissioner shall develop an application and selection process for selecting campuses to participate in the program. The commissioner shall give priority to a campus that offers a relatively limited course selection to students, in comparison to the course selections generally offered to students in metropolitan areas.(d) A campus selected to participate in the program is entitled to receive state grant funds in an amount not to exceed $200 each school year for each student in an eligible grade level served through the program. The state grant funds must be used to provide technology-based supplemental instruction for students at the eligible grade levels. Permissible expenditures under the program include costs incurred to provide:(1) research-based instructional support;(2) teacher training;(3) academic tutoring or counseling;(4) distance learning opportunities that use the Internet and are aligned with the essential knowledge and skills adopted under Section 28.002 for the subject areas of English language arts, social studies, mathematics, science, and languages other than English, as applicable; and(5) distance learning opportunities that enable students to earn college credit in the subject areas of English language arts, social studies, mathematics, science, or languages other than English.(e) As a condition of receiving a state grant, a campus must contribute additional funding for activities provided at the campus through the program, in an amount equal to at least $100 each school year for each student in an eligible grade level served through the program. The additional funding required by this subsection may consist of local funds, private funds, or state funds other than grant funds provided under this section. For program activities provided at the high school level, the high school allotment provided under Section 42.160 may be used to meet the additional funding requirement prescribed by this subsection.(f) A campus participating in the program must provide students with individual access to technology-based supplemental instruction for at least 10 hours each week.(g) The commissioner shall pay the costs of the program using funds available for that purpose, not to exceed $4 million each fiscal year or a greater amount specified by the General Appropriations Act.(h) Using funds available for the program in an amount not to exceed $150,000 each fiscal year, the commissioner shall contract for an evaluation of the program's effectiveness in improving student performance. Not later than December 1, 2008, the commissioner shall deliver an interim report containing the results of the evaluation. Not later than December 1, 2010, the commissioner shall deliver a final report regarding the program to the legislature.(i) The commissioner shall adopt rules necessary to implement this section.(j) This section expires September 1, 2011.

Added by Acts 2007, 80th Leg., R.S., Ch. 1058, Sec. 12, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1257, Sec. 1, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 25, eff. September 1, 2009.



CHAPTER 30. STATE AND REGIONAL PROGRAMS AND SERVICES

EDUCATION CODE

TITLE 2. PUBLIC EDUCATION

SUBTITLE F. CURRICULUM, PROGRAMS, AND SERVICES

CHAPTER 30. STATE AND REGIONAL PROGRAMS AND SERVICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 30.001. COORDINATION OF SERVICES TO CHILDREN WITH

DISABILITIES. (a) In this section, "children with disabilities"

means students eligible to participate in a school district's

special education program under Section 29.003.

(b) The commissioner, with the approval of the State Board of

Education, shall develop and implement a plan for the

coordination of services to children with disabilities in each

region served by a regional education service center. The plan

must include procedures for:

(1) identifying existing public or private educational and

related services for children with disabilities in each region;

(2) identifying and referring children with disabilities who

cannot be appropriately served by the school district in which

they reside to other appropriate programs;

(3) assisting school districts to individually or cooperatively

develop programs to identify and provide appropriate services for

children with disabilities;

(4) expanding and coordinating services provided by regional

education service centers for children with disabilities; and

(5) providing for special services, including special seats,

books, instructional media, and other supplemental supplies and

services required for proper instruction.

(c) The commissioner may allocate appropriated funds to regional

education service centers or may otherwise spend those funds, as

necessary, to implement this section.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 30.0015. TRANSFER OF ASSISTIVE TECHNOLOGY DEVICES. (a) In

this section:

(1) "Assistive technology device" means any device, including

equipment or a product system, that is used to increase,

maintain, or improve functional capabilities of a student with a

disability.

(2) "Student with a disability" means a student who is eligible

to participate in a school district's special education program

under Section 29.003.

(3) "Transfer" means the process by which a school district that

has purchased an assistive technology device may sell, lease, or

loan the device for the continuing use of a student with a

disability changing the school of attendance in the district or

leaving the district.

(b) The agency by rule shall develop and annually disseminate

standards for a school district's transfer of an assistive

technology device to an entity listed in this subsection when a

student with a disability using the device changes the school of

attendance in the district or ceases to attend school in the

district that purchased the device and the student's parents, or

the student if the student has the legal capacity to enter into a

contract, agrees to the transfer. The device may be transferred

to:

(1) the school or school district in which the student enrolls;

(2) a state agency, including the Texas Rehabilitation

Commission and the Texas Department of Mental Health and Mental

Retardation, that provides services to the student following the

student's graduation from high school; or

(3) the student's parents, or the student if the student has the

legal capacity to enter into a contract.

(c) The standards developed under this section must include:

(1) a uniform transfer agreement to convey title to an assistive

technology device and applicable warranty information;

(2) a method for computing the fair market value of an assistive

technology device, including a reasonable allowance for use; and

(3) a process to obtain written consent by the student's

parents, or the student where appropriate, to the transfer.

(d) This section does not alter any existing obligation under

federal or state law to provide assistive technology devices to

students with disabilities.

Added by Acts 1999, 76th Leg., ch. 682, Sec. 1, eff. June 18,

1999.

Sec. 30.002. EDUCATION FOR CHILDREN WITH VISUAL IMPAIRMENTS.

(a) The agency shall develop and administer a comprehensive

statewide plan for the education of children with visual

impairments who are under 21 years of age that will ensure that

the children have an opportunity for achievement equal to the

opportunities afforded their peers with normal vision.

(b) The agency shall:

(1) develop standards and guidelines for all special education

services for children with visual impairments that it is

authorized to provide or support under this code;

(2) supervise regional education service centers and other

entities in assisting school districts in serving children with

visual impairments more effectively;

(3) develop and administer special education services for

students with both serious visual and auditory impairments;

(4) evaluate special education services provided for children

with visual impairments by school districts and approve or

disapprove state funding of those services; and

(5) maintain an effective liaison between special education

programs provided for children with visual impairments by school

districts and related initiatives of the Texas Commission for the

Blind, the Texas Department of Mental Health and Mental

Retardation, the Texas School for the Blind and Visually

Impaired, and other related programs, agencies, or facilities as

appropriate.

(c) The comprehensive statewide plan for the education of

children with visual impairments must:

(1) adequately provide for comprehensive diagnosis and

evaluation of each school-age child with a serious visual

impairment;

(2) include the procedures, format, and content of the

individualized education program for each child with a visual

impairment;

(3) emphasize providing educational services to children with

visual impairments in their home communities whenever possible;

(4) include methods to ensure that children with visual

impairments receiving special education services in school

districts receive, before being placed in a classroom setting or

within a reasonable time after placement, the training in

compensatory skills, communicative skills, orientation and

mobility, and social adjustment skills, and the vocational or

career counseling, required for those students to succeed in

classroom settings and to derive lasting, practical benefits from

the education in the school district;

(5) provide for flexibility on the part of school districts to

meet the special needs of children with visual impairments

through:

(A) specialty staff and resources provided by the district;

(B) contractual arrangements with other qualified public or

private agencies;

(C) supportive assistance from regional education service

centers or adjacent school districts;

(D) short-term or long-term services through the Texas School

for the Blind and Visually Impaired or related facilities or

programs; or

(E) other instructional and service arrangements approved by the

agency;

(6) include a statewide admission, review, and dismissal

process;

(7) provide for effective interaction between the visually

impaired child's classroom setting and the child's home

environment, including providing for parental training and

counseling either by school district staff or by representatives

of other organizations directly involved in the development and

implementation of the individualized education program for the

child;

(8) require the continuing education and professional

development of school district staff providing special education

services to children with visual impairments;

(9) provide for adequate monitoring and precise evaluation of

special education services provided to children with visual

impairments through school districts; and

(10) require that school districts providing special education

services to children with visual impairments develop procedures

for assuring that staff assigned to work with the children have

prompt and effective access directly to resources available

through:

(A) cooperating agencies in the area;

(B) the Texas School for the Blind and Visually Impaired;

(C) the Central Media Depository for specialized instructional

materials and aids made specifically for use by students with

visual impairments;

(D) sheltered workshops participating in the state program of

purchases of blind-made goods and services; and

(E) related sources.

(d) In developing, administering, and coordinating the statewide

plan, the agency shall encourage the use of all pertinent

resources, whether those resources exist in special education

programs or in closely related programs operated by other public

or private agencies, through encouraging the development of

shared services arrangement working relationships and by

assisting in the development of contractual arrangements between

school districts and other organizations. The agency shall

discourage interagency competition, overlap, and duplication in

the development of specialized resources and the delivery of

services.

(e) Each eligible blind or visually impaired student is entitled

to receive educational programs according to an individualized

education program that:

(1) is developed in accordance with federal and state

requirements for providing special education services;

(2) is developed by a committee composed as required by federal

law;

(3) reflects that the student has been provided a detailed

explanation of the various service resources available to the

student in the community and throughout the state;

(4) provides a detailed description of the arrangements made to

provide the student with orientation and mobility training,

instruction in braille or use of large print, other training to

compensate for serious visual loss, access to special media and

special tools, appliances, aids, or devices commonly used by

individuals with serious visual impairments; and

(5) sets forth the plans and arrangements made for contacts with

and continuing services to the student beyond regular school

hours to ensure the student learns the skills and receives the

training required under Subsection (c)(4).

(f) In the development of the individualized education program

for a functionally blind student, proficiency in braille reading

and writing is presumed to be essential for the student's

satisfactory educational progress. Each functionally blind

student is entitled to braille reading and writing instruction

that is sufficient to enable the student to communicate with the

same level of proficiency as other students of comparable ability

who are at the same grade level. Braille instruction may be used

in combination with other special education services appropriate

to the student's educational needs. The assessment of each

functionally blind student for the purpose of developing the

student's individualized education program must include

documentation of the student's strengths and weaknesses in

braille skills. Each person assisting in the development of a

functionally blind student's individualized education program

shall receive information describing the benefits of braille

instruction. Each functionally blind student's individualized

education program must specify the appropriate learning medium

based on the assessment report and ensure that instruction in

braille will be provided by a teacher certified to teach students

with visual impairments. For purposes of this subsection, the

agency shall determine the criteria for a student to be

classified as functionally blind.

(g) To facilitate implementation of this section, the

commissioner shall develop a system to distribute from the

foundation school fund to school districts or regional education

service centers a special supplemental allowance for each student

with a visual impairment and for each student with a serious

visual disability and another medically diagnosed disability of a

significantly limiting nature who is receiving special education

services through any approved program. The supplemental allowance

may be spent only for special services uniquely required by the

nature of the student's disabilities and may not be used in lieu

of educational funds otherwise available under this code or

through state or local appropriations.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 30.003. SUPPORT OF STUDENTS ENROLLED IN TEXAS SCHOOL FOR

THE BLIND AND VISUALLY IMPAIRED OR TEXAS SCHOOL FOR THE DEAF.

(a) For each student enrolled in the Texas School for the Blind

and Visually Impaired or the Texas School for the Deaf, the

school district that is responsible for providing appropriate

special education services to the student shall share the cost of

the student's education as provided by this section.

(b) If the student is admitted to the school for a full-time

program for the equivalent of two long semesters, the district's

share of the cost is an amount equal to the dollar amount of

maintenance and debt service taxes imposed by the district for

that year divided by the district's average daily attendance for

the preceding year.

(c) If the student is admitted for a program less than two

complete semesters in duration, other than a summer program, the

district's share of the cost is an amount equal to the amount

that would be the district's share under Subsection (b) for a

full-time program multiplied by the quotient resulting from the

number of full-time equivalent days in the program divided by the

minimum number of days of instruction for students as provided by

Section 25.081.

(d) Each school district and state institution shall provide to

the commissioner the necessary information to determine the

district's share under this section. The information must be

reported to the commissioner on or before a date set by rule of

the State Board of Education. After determining the amount of a

district's share for all students for which the district is

responsible, the commissioner shall deduct that amount from the

payments of foundation school funds payable to the district. Each

deduction shall be in the same percentage of the total amount of

the district's share as the percentage of the total foundation

school fund entitlement being paid to the district at the time of

the deduction, except that the amount of any deduction may be

modified to make necessary adjustments or to correct errors. The

commissioner shall provide for remitting the amount deducted to

the appropriate school at the same time at which the remaining

funds are distributed to the district. If a district does not

receive foundation school funds or if a district's foundation

school entitlement is less than the amount of the district's

share under this section, the commissioner shall direct the

district to remit payment to the commissioner, and the

commissioner shall remit the district's share to the appropriate

school.

(e) For each student enrolled in the Texas School for the Blind

and Visually Impaired or the Texas School for the Deaf, the

appropriate school is entitled to the state available school fund

apportionment.

(f) The commissioner, with the assistance of the comptroller,

shall determine the amount that the Texas School for the Blind

and Visually Impaired and the Texas School for the Deaf would

have received from the available school fund if Chapter 28, Acts

of the 68th Legislature, 2nd Called Session, 1984, had not

transferred statutorily dedicated taxes from the available school

fund to the foundation school fund. That amount, minus any amount

the schools do receive from the available school fund, shall be

set apart as a separate account in the foundation school fund and

appropriated to those schools for educational purposes.

(f-1) The commissioner shall determine the total amount that the

Texas School for the Blind and Visually Impaired and the Texas

School for the Deaf would have received from school districts in

accordance with this section if H.B. No. 1, Acts of the 79th

Legislature, 3rd Called Session, 2006, had not reduced the

districts' share of the cost of providing education services.

That amount, minus any amount the schools do receive from school

districts, shall be set aside as a separate account in the

foundation school fund and appropriated to those schools for

educational purposes.

(g) The State Board of Education may adopt rules as necessary to

implement this section.

(h) Expired.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 6, eff.

Sept. 1, 1997.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 1.10, eff. May 31, 2006.

Sec. 30.004. INFORMATION CONCERNING PROGRAMS. (a) Each school

district shall provide each parent or other person having lawful

control of a student with written information about:

(1) the availability of programs offered by state institutions

for which the district's students may be eligible;

(2) the eligibility requirements and admission conditions

imposed by each of those state institutions; and

(3) the rights of students in regard to admission to those state

institutions and in regard to appeal of admission decisions.

(b) The State Board of Education shall adopt rules prescribing

the form and content of information required by Subsection (a).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 30.005. TEXAS SCHOOL FOR THE BLIND AND VISUALLY IMPAIRED

MEMORANDUM OF UNDERSTANDING. The Texas Education Agency and the

Texas School for the Blind and Visually Impaired shall develop,

agree to, and by commissioner rule adopt a memorandum of

understanding to establish:

(1) the method for developing and reevaluating a set of

indicators of the quality of learning at the Texas School for the

Blind and Visually Impaired;

(2) the process for the agency to conduct and report on an

annual evaluation of the school's performance on the indicators;

(3) the requirements for the school's board to publish, discuss,

and disseminate an annual report describing the educational

performance of the school;

(4) the process for the agency to:

(A) assign an accreditation status to the school;

(B) reevaluate the status on an annual basis; and

(C) if necessary, make on-site accreditation investigations; and

(5) the type of information the school shall be required to

provide through the Public Education Information Management

System (PEIMS).

Added by Acts 1997, 75th Leg., ch. 1341, Sec. 5, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

679, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. TEXAS SCHOOL FOR THE BLIND AND VISUALLY IMPAIRED

Sec. 30.021. PURPOSE OF TEXAS SCHOOL FOR THE BLIND AND VISUALLY

IMPAIRED. (a) The Texas School for the Blind and Visually

Impaired is a state agency established to serve as a special

school in the continuum of statewide alternative placements for

students who are 21 years of age or younger on September 1 of any

school year and who have a visual impairment and who may have one

or more other disabilities. The school is intended to serve

students who require specialized or intensive educational or

related services related to the visual impairment. The school is

not intended to serve:

(1) students whose needs are appropriately addressed in a home

or hospital setting or in a residential treatment facility; or

(2) students whose primary, ongoing needs are related to a

severe or profound emotional, behavioral, or cognitive deficit.

(b) The school district in which a student resides is

responsible for assuring that a free appropriate public education

is provided to each district student placed in the regular school

year program of the school and that all legally required meetings

for the purpose of developing and reviewing the student's

individualized educational program are conducted. If the school

disagrees with a district's individualized education program

committee recommendation that a student be evaluated for

placement, initially placed, or continued to be placed at the

school, the district or the school may seek resolution according

to a procedure established by the commissioner or through any due

process hearing to which the district or school is entitled under

the Individuals with Disabilities Education Act (20 U.S.C.

Section 1400 et seq.).

(c) The school shall conduct supplemental programs, such as

summer programs and student exchange programs, and shall consider

information from sources throughout the state regarding the

nature of those programs and students to be served.

(d) The school shall provide statewide services to parents of

students with visual impairments, school districts, regional

education service centers, and other agencies serving students

with visual impairments, including students who have one or more

disabilities in addition to the visual impairment, such as

students who are deaf-blind. Those services must include:

(1) developing and providing local, regional, and statewide

training for parents of students with visual impairments and

professionals who work with persons with visual impairments;

(2) providing consultation and technical assistance to parents

and professionals related to special education and related

services for students;

(3) developing and disseminating reference materials including

materials in the areas of curriculum, instructional methodology,

and educational technology;

(4) providing information related to library resources, adapted

materials, current research, technology resources, and teaching,

assessment, and transition of students with visual impairments;

(5) operating programs for lending educational and technological

materials to school districts and regional education service

centers; and

(6) facilitating the preparation of teachers for visually

impaired students by providing assistance to colleges and

universities as well as other teacher preparation programs.

(e) The school shall cooperate with public and private agencies

and organizations serving students and other persons with visual

impairments in the planning, development, and implementation of

effective educational and rehabilitative service delivery systems

associated with educating students with visual impairments. To

maximize and make efficient use of state facilities, funding, and

resources, the services provided in this area may include

conducting a cooperative program with other agencies to serve

students who have graduated from high school by completing all

academic requirements applicable to students in regular

education, excluding satisfactory performance under Section

39.025, who are younger than 22 years of age on September 1 of

the school year and who have identified needs related to

vocational training, independent living skills, orientation and

mobility, social and leisure skills, compensatory skills, or

remedial academic skills.

(f) The school may operate an on-campus canteen to offer food

service at mealtimes and during other times of the day.

(g) If a school district or another educational entity requests

an assessment of a student's educational or related needs related

to visual impairment, the school may conduct an assessment and

charge a reasonable fee for the assessment.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1341, Sec. 1, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

680, Sec. 1, eff. June 17, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1312, Sec. 6, eff. September 1, 2007.

Sec. 30.022. GOVERNANCE OF THE TEXAS SCHOOL FOR THE BLIND AND

VISUALLY IMPAIRED. (a) The Texas School for the Blind and

Visually Impaired is governed by a nine-member board appointed by

the governor in accordance with this section and confirmed by the

senate. A person may not serve simultaneously on the school's

governing board and the board of the Texas Commission for the

Blind. The board shall be composed of:

(1) three members who are blind or visually impaired, at least

one of whom has received educational services related to the

blindness or visual impairment;

(2) three members who are working or have worked as

professionals in the field of delivering services to persons who

are blind or visually impaired; and

(3) three members, each of whom is the parent of a child who is

blind or visually impaired, and at least one of whom is the

parent of a child who, at the time of the parent's appointment,

is receiving educational services related to the blindness or

visual impairment.

(b) Members of the board serve for terms of six years, with the

terms of three members expiring on January 31 of each

odd-numbered year.

(c) Members of the board serve without salary but are entitled

to reimbursement for actual and necessary expenses incurred in

carrying out official duties.

(d) The board shall organize and conduct itself in the same

manner as an independent school district board of trustees to the

extent that the organization and conduct do not conflict with the

board's responsibilities relating to the status of the school as

a state agency.

(e) The board shall prepare or provide for preparation of a

biennial budget request for the school for presentation to the

legislature.

(f) Before the beginning of each fiscal year, the board shall

adopt a calendar for the school's operation that provides for at

least:

(1) the minimum number of days of instruction required by

Section 25.081; and

(2) the minimum number of days of service required by Section

21.401.

(g) Except as otherwise provided by this subsection, an action

of the board may be appealed to a district court in Travis

County. An action of the board related to a dismissal during the

term of a teacher's contract or to a nonrenewal of a teacher's

contract may be appealed to the commissioner in the manner

prescribed by Subchapter G, Chapter 21. For the purposes of this

subsection, the term "teacher" has the meaning assigned by

Section 30.024(a).

(h) The board has exclusive jurisdiction over the physical

assets of the school and shall administer and spend

appropriations made for the benefit of the school.

(i) The board may accept and retain control of gifts, devises,

bequests, donations, or grants, either absolutely or in trust, of

money, securities, personal property, and real property from any

individual, estate, group, association, or corporation. The funds

or other property donated or the income from the property may be

spent by the board for:

(1) any purpose designated by the donor that is in keeping with

the lawful purpose of the school; or

(2) any legal purpose, if a specific purpose is not designated

by the donor.

(j) The board may license some or all of the physical facilities

of the school and shall adopt policies implementing this

subsection which may include establishing a fee schedule for

lease of the facilities to the following persons under the

following conditions:

(1) any organization, group, or individual for the prevailing

market rate; or

(2) a federal or state agency, a unit of local government, a

nonprofit organization, a school employee, or an individual

member of the general public for less than the prevailing market

rate if the board determines that sufficient public benefit will

be derived from the use.

(k) A license issued by the board under Subsection (j) is

subject to termination on sale or lease of the affected facility

under Chapter 672, Acts of the 71st Legislature, Regular Session,

1989 (Article 5421t, Vernon's Texas Civil Statutes), and

Subchapter E, Chapter 31, Natural Resources Code.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1341, Sec. 2, eff.

Sept. 1, 1997.

Sec. 30.023. SUPERINTENDENT OF THE TEXAS SCHOOL FOR THE BLIND

AND VISUALLY IMPAIRED. (a) The superintendent of the Texas

School for the Blind and Visually Impaired is appointed by the

governing board of the school.

(b) To be eligible to be appointed and serve as superintendent a

person must:

(1) hold an advanced degree;

(2) have training and experience in the education of students

with visual impairments and in the administration of a program

serving students with visual impairments; and

(3) satisfy any other requirement the board establishes.

(c) The superintendent may reside at the school.

(d) The board shall annually establish the superintendent's

salary. The annual salary may not exceed 120 percent of the

annual salary of the highest paid instructional administrator at

the school.

(e) The superintendent is the chief administrative officer of

the school. The superintendent shall take any necessary and

appropriate action to carry out the functions and purposes of the

school according to any general policy the board prescribes.

(f) At least once each quarter, the superintendent shall report

to the board concerning the superintendent's activities, progress

in implementing any general policy prescribed by the board, any

exceptional matter relating to the program, general statistical

summaries of services provided by the school during the period

covered by the report, budget matters of major consequence or

concern, and any additional matter the board requests to be

specifically included in the report.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

680, Sec. 2, eff. June 17, 2005.

Sec. 30.024. EMPLOYEES OF THE TEXAS SCHOOL FOR THE BLIND AND

VISUALLY IMPAIRED. (a) In this section, "teacher" means a

principal, supervisor, classroom teacher, counselor, or other

full-time professional employee who is required to hold a

certificate issued under Subchapter B, Chapter 21, except the

term does not include a superintendent or any employee who does

not provide direct and regular services to students at the

school.

(b) The governing board of the school may enter into an

employment contract with any employee who provides, or supervises

any employee who provides, direct and regular educational

services to students or who provides other professional

educational services. An employee employed under this subsection

is not subject to Section 2252.901, Government Code. Each

teacher shall be employed under a term contract as provided by

Subchapter E, Chapter 21, or under a probationary contract as

provided by Subchapter C, Chapter 21. An employee employed under

a contract under this subsection:

(1) shall be paid in accordance with a salary structure adopted

by the superintendent with the concurrence of the board that

provides salaries, including assignment stipends, equal, on a

daily-rate basis, to salaries, including assignment stipends,

paid to employees employed in comparable positions by the Austin

Independent School District;

(2) is not eligible for longevity pay under Subchapter D,

Chapter 659, Government Code, and is not entitled to a paid day

off from work on any national or state holiday;

(3) is eligible for sick leave accrual under the General

Appropriations Act in each month in which at least one day of the

month is included in the term of the employment contract and in

any other month in which work is performed or paid leave is

taken;

(4) may be permitted by the board to take paid time off from

work during the term of the employment contract for personal

reasons as designated by the board, but the paid time off may not

exceed three days per contract term and may not be carried

forward from one contract term to a subsequent contract term;

(5) may be permitted by the board to be paid the salary

designated in the employment contract in 12 monthly installments;

and

(6) shall work the hours established by the superintendent.

(c) In addition to any other federal and state statutes limiting

the liability of employees at the school, Sections 22.0511,

22.0512, 22.052, and 22.053, respectively, apply to professional

employees and volunteers of the school.

(d) The governing board may authorize the payment of a stipend

to a school employee who is authorized by the superintendent to

perform additional duties outside the employee's normal work

schedule.

(e) The school's operating hours are as follows:

(1) on a day designated in the school's annual calendar as a day

for instruction or teacher service, the school's office hours

shall be the same as any other state agency; and

(2) on any other day, the school is not required to maintain

office hours, except that the superintendent may require an

employee to work as needed for the efficient operation of the

school, and an employee who is not required to work must either

use paid leave, or if paid leave is not available, may not be

paid for that day.

(f) The school may hire an employee to be paid on an hourly

basis to work as a substitute for a regular full-time or

part-time employee who is unavailable to perform regular duties.

An employee working as a substitute for another employee is not

entitled to paid holidays or compensatory time off for holidays

worked, vacation leave, sick leave, or any other leave provided

to a state employee under the General Appropriations Act.

(g) The school may pay to a teacher or employee who provides

services or supervises an employee who provides services as

described by Subsection (b) and who is employed in a supplemental

program under Section 30.021(c) a salary that, on a daily-rate

basis, does not exceed the salary paid by the Austin Independent

School District to an employee employed in a comparable position

during the regular school year.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1341, Sec. 3, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 204, Sec. 15.03, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1197, Sec. 4, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

680, Sec. 3, eff. June 17, 2005.

Sec. 30.025. FUNDING OF TEXAS SCHOOL FOR THE BLIND AND VISUALLY

IMPAIRED. The funding of the Texas School for the Blind and

Visually Impaired consists of:

(1) money the legislature specifically appropriates to the

school;

(2) money the agency allocates to the school under this code;

(3) money paid under a contract or other agreement;

(4) money the school receives through a gift or bequest;

(5) a payment the school receives from a school district under

Section 30.003; and

(6) the school's share of the available school fund and payments

to compensate for payments no longer made from the available

school fund as provided by Section 30.003(f).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 30.027. LEASE OF CERTAIN PROPERTY OF TEXAS SCHOOL FOR THE

BLIND AND VISUALLY IMPAIRED. (a) The Texas School for the Blind

and Visually Impaired may lease available real property on the

school's campus located at 1100 West 45th Street, Austin, Travis

County, to a private, nonprofit corporation that provides

print-handicapped persons with auditory materials. The lease must

provide that the corporation must use the property for those

services.

(b) In determining the fair market consideration for the lease,

actual benefits to be received by the school, the school's

students, and the blind and visually impaired community in the

state may be considered.

(c) The asset management division of the General Land Office

shall negotiate the terms of the lease, determine the most

suitable location for the lease, and close the transaction on

behalf of the school as provided by Subchapter E, Chapter 31,

Natural Resources Code. The asset management division is not

required to transact the lease by sealed bid or public auction.

(d) Proceeds from the real estate transaction conducted under

this section shall be deposited to the credit of the general

revenue fund.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 30.028. LEASE OF CERTAIN PROPERTY OF TEXAS SCHOOL FOR THE

BLIND AND VISUALLY IMPAIRED FOR A DAY-CARE CENTER. (a) The

Texas School for the Blind and Visually Impaired may lease

available building space on the school's campus located at 1100

West 45th Street, Austin, Travis County, to a private provider to

provide a day-care center for children of the school's employees,

other state employees, and private customers.

(b) The school is authorized to determine a fair rental rate for

the property and may consider the actual benefits to be received

by the school's employees and students.

(c) The asset management division of the General Land Office

shall negotiate the terms of the lease and close the transaction

on behalf of the school as provided by Subchapter E, Chapter 31,

Natural Resources Code.

(d) Proceeds from the lease transaction conducted under this

section shall be deposited to the credit of the school in the

general revenue fund.

(e) A lease entered into by the board under Subsection (a) is

subject to termination on sale or lease of the affected facility

under Chapter 672, Acts of the 71st Legislature, Regular Session,

1989 (Article 5421t, Vernon's Texas Civil Statutes), and

Subchapter E, Chapter 31, Natural Resources Code.

Added by Acts 1997, 75th Leg., ch. 1341, Sec. 4, eff. Sept. 1,

1997.

Sec. 30.029. ANN P. SILVERRAIN BUILDING. The classroom building

on the campus of the Texas School for the Blind and Visually

Impaired formerly known as the Life Skills Building, located at

the rear of the east side of the campus near Sunshine Drive at

1100 West 45th Street in Austin, is named the Ann P. Silverrain

Building in honor of Ann P. Silverrain.

Added by Acts 1999, 76th Leg., ch. 353, Sec. 1, eff. May 29,

1999.

SUBCHAPTER C. TEXAS SCHOOL FOR THE DEAF

Sec. 30.051. PURPOSE OF TEXAS SCHOOL FOR THE DEAF. (a) The

Texas School for the Deaf is a state agency established to

provide educational services to persons who are 21 years of age

or younger on September 1 of any school year and who are deaf or

hard of hearing and who may have one or more other disabilities.

The school shall provide comprehensive educational services, on

a day or residential basis, and short-term services to allow a

student to better achieve educational results from services

available in the community. The school is not intended to serve:

(1) students whose needs are appropriately addressed in a home

or hospital setting or a residential treatment facility; or

(2) students whose primary, ongoing needs are related to a

severe or profound emotional, behavioral, or cognitive deficit.

(b) The school shall serve as a primary statewide resource

center promoting excellence in education for students who are

deaf or hard of hearing through research, training, and

demonstration projects.

(c) The school shall work in partnership with state, regional,

and local agencies to provide new or improved programs or methods

to serve the previously unmet or future needs of persons

throughout the state who are deaf or hard of hearing.

(d) The school shall cooperate with public and private agencies

and organizations serving students and other persons who are deaf

or hearing impaired in the planning, development, and

implementation of effective educational and rehabilitative

service delivery systems associated with educating students who

are deaf or hard of hearing. To maximize and make efficient use

of state facilities, funding, and resources, the services

provided in this area may include conducting a cooperative

program with other agencies to serve persons who have graduated

from high school and who have identified needs related to

vocational training, independent living skills, and social and

leisure skills.

(e) If a school district or another educational entity requests

an assessment of a student's educational or related needs related

to hearing impairment, the school may conduct an assessment and

charge a reasonable fee for the assessment.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1340, Sec. 1, eff.

Sept. 1, 1997.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 7.01, eff. May 31, 2006.

Sec. 30.052. GOVERNANCE OF THE TEXAS SCHOOL FOR THE DEAF. (a)

The Texas School for the Deaf is governed by a nine-member board

appointed by the governor in accordance with this section and

confirmed by the senate. A person may not serve simultaneously on

the school's governing board and the board of the Texas

Commission for the Deaf and Hard of Hearing. Each member of the

board must be a person who is experienced in working with persons

who are deaf or hard of hearing, a person who is the parent of a

person who is deaf, or a person who is deaf. The board, at least

five of whom must be deaf, consists of:

(1) at least one person who is an alumnus of the Texas School

for the Deaf;

(2) at least three persons who are parents of a deaf person; and

(3) at least three persons who are experienced in working with

deaf persons.

(b) Members of the board serve for terms of six years, with the

terms of three members expiring on January 31 of each

odd-numbered year.

(c) Members of the board serve without salary but are entitled

to reimbursement for actual and necessary expenses incurred in

carrying out official duties.

(d) The board shall organize and conduct itself in the same

manner as an independent school district board of trustees to the

extent that the organization and conduct do not conflict with the

board's responsibilities relating to the status of the school as

a state agency.

(e) The board shall prepare or provide for preparation of a

biennial budget request for the school for presentation to the

legislature.

(f) Before the beginning of each fiscal year, the board shall

adopt a calendar for the school's operation that provides for at

least:

(1) the minimum number of days of instruction required by

Section 25.081; and

(2) the minimum number of days of service required by Section

21.401.

(g) Except as otherwise provided by this subsection, an action

of the board may be appealed to a district court in Travis

County. An action of the board related to a dismissal during the

term of a teacher's contract or to a nonrenewal of a teacher's

contract may be appealed to the commissioner in the manner

prescribed by Subchapter G, Chapter 21. For the purposes of this

subsection, the term "teacher" has the meaning assigned by

Section 30.055(a).

(h) The board has exclusive jurisdiction over the physical

assets of the school and shall administer and spend

appropriations to carry out the purposes of the school as

provided by Section 30.051.

(i) The board may accept and retain control of gifts, devises,

bequests, donations, or grants, either absolutely or in trust, of

money, securities, personal property, and real property from any

individual, estate, group, association, or corporation. The funds

or other property donated or the income from the property may be

spent by the board for:

(1) any purpose designated by the donor that is in keeping with

the lawful purpose of the school; or

(2) any legal purpose, if a specific purpose is not designated

by the donor.

(j) The board may license some or all of the physical facilities

of the school and shall adopt policies implementing this

subsection which may include establishing a fee schedule for

lease of the facilities to the following persons under the

following conditions:

(1) any organization, group, or individual at the prevailing

market rate; or

(2) a federal or state agency, a unit of local government, a

nonprofit organization, a school employee, or an individual

member of the general public at less than the prevailing market

rate if the board determines that sufficient public benefit will

be derived from the use.

(k) A license issued by the board under Subsection (j) is

subject to termination on sale or lease of the affected facility

under Chapter 672, Acts of the 71st Legislature, Regular Session,

1989 (Article 5421t, Vernon's Texas Civil Statutes), and

Subchapter E, Chapter 31, Natural Resources Code.

(l) The governing board of the Texas School for the Deaf may

employ security personnel and may commission peace officers in

the same manner as a board of trustees of a school district under

Section 37.081.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.02, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1340, Sec. 2, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 1308, Sec. 1, eff. Aug. 31,

1999.

Sec. 30.053. SUPERINTENDENT OF THE TEXAS SCHOOL FOR THE DEAF.

(a) The superintendent of the Texas School for the Deaf is

appointed by the governing board of the school.

(b) The superintendent must:

(1) hold an advanced degree in the field of education;

(2) have teaching and administrative experience in programs

serving students who are deaf; and

(3) satisfy any other requirements the board establishes.

(c) The superintendent may reside at the school.

(d) The board shall annually establish the superintendent's

salary. The annual salary may not exceed 120 percent of the

annual salary of the highest paid instructional administrator at

the school.

(e) The superintendent is the chief administrative officer of

the school. The superintendent shall take any necessary and

appropriate action to carry out the functions and purposes of the

school according to any general policy the board prescribes.

(f) The superintendent may provide directly to a parent or

guardian of a student written information regarding:

(1) the availability of a program offered by a state institution

for which the student may be eligible;

(2) any eligibility and admission requirements imposed by the

state institution; and

(3) the rights of a student regarding admission to the state

institution and appeal of an admission decision.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 7.02, eff. May 31, 2006.

Sec. 30.054. PRINTING AT THE TEXAS SCHOOL FOR THE DEAF. (a) In

addition to any other area of curriculum the State Board of

Education requires the Texas School for the Deaf to offer, the

superintendent of the school may require that the art of

printing, in all its branches, be offered at the school.

(b) The superintendent may authorize any public printing for the

state to be performed at the Texas School for the Deaf without

regard to any contract with a person for public printing.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 30.055. EMPLOYEES OF THE TEXAS SCHOOL FOR THE DEAF. (a)

In this section, "teacher" means a principal, supervisor,

classroom teacher, counselor, or other full-time professional

employee who is required to hold a certificate issued under

Subchapter B, Chapter 21, except the term does not include a

superintendent.

(b) The governing board of the school may enter into an

employment contract with any employee who provides, or supervises

any employee who provides, direct and regular educational

services to students or who provides other professional,

educational services. An employee employed under this subsection

is not subject to Section 2252.901, Government Code. Each

teacher shall be employed under a term contract as provided by

Subchapter E, Chapter 21, or under a probationary contract as

provided by Subchapter C, Chapter 21. An employee employed under

a contract under this subsection:

(1) shall be paid in accordance with a salary structure adopted

by the superintendent with the concurrence of the board that

provides salaries, including assignment stipends, equal, on a

daily-rate basis, to salaries, including assignment stipends,

paid to employees employed in comparable positions by the Austin

Independent School District;

(2) is not eligible for longevity pay under Subchapter D,

Chapter 659, Government Code, and is not entitled to a paid day

off from work on any national or state holiday;

(3) is eligible for sick leave accrual under the General

Appropriations Act in each month in which at least one day of the

month is included in the term of the employment contract and in

any other month in which work is performed or paid leave is

taken;

(4) may be permitted by the board to use a maximum of four days

per contract term of accrued sick leave for personal reasons as

designated by the board but the number of sick leave days not

used for personal reasons during a contract term may not be

carried forward to a subsequent contract term for use as personal

leave;

(5) shall be paid the salary designated in the employment

contract in 12 monthly installments if the employee chooses to be

paid in that manner;

(6) shall work the hours established by the superintendent; and

(7) in addition to the contract salary received during the

employee's first year of employment with the school and for the

purpose of reducing a vacancy in a position that is difficult to

fill because of the specialized nature and the limited number of

qualified applicants, may be paid a salary supplement, not to

exceed any salary supplement paid by the Austin Independent

School District to an employee employed in a comparable position.

(c) In addition to any other federal and state statutes limiting

the liability of employees at the school, Sections 22.0511,

22.0512, 22.052, and 22.053, respectively, apply to professional

employees and volunteers of the school.

(d) The governing board may authorize the payment of a stipend

to a school employee who is authorized by the superintendent to

perform additional duties outside the employee's normal work

schedule.

(e) The school's operating hours are as follows:

(1) on a day designated in the school's annual calendar as a day

for instruction or teacher service, the school's office hours

shall be the same as any other state agency; and

(2) on any other day, the school is not required to maintain

office hours, except that the superintendent may require an

employee to work as needed for the efficient operation of the

school, and an employee who is not required to work may be

required by the superintendent to use paid leave, or if paid

leave is not required to be used or is not available, may be

required to take leave without pay.

(f) The school may hire an employee to be paid on an hourly

basis to work as a substitute for a regular full-time or

part-time employee who is unavailable to perform regular duties.

An employee working as a substitute for another employee is not

entitled to paid holidays or compensatory time off for holidays

worked, vacation leave, sick leave, or any other leave provided

to a state employee under the General Appropriations Act.

(g) The school may pay to a teacher or employee who provides

services or supervises an employee who provides services as

described by Subsection (b) and who is employed to provide

short-term services under Section 30.051(a) a salary that, on a

daily-rate basis, does not exceed the salary paid by the Austin

Independent School District to an employee employed in a

comparable position during the regular school year.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1230, Sec. 1, eff.

June 20, 1997; Acts 1997, 75th Leg., ch. 1340, Sec. 3, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 204, Sec. 15.04, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1197, Sec. 5, eff. Sept. 1, 2003.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 7.03, eff. May 31, 2006.

Sec. 30.056. FUNDING OF THE TEXAS SCHOOL FOR THE DEAF. The

funding of the Texas School for the Deaf consists of:

(1) money the legislature specifically appropriates for the

school;

(2) money the agency allocates to the school under this code;

(3) money paid under a contract or other agreement;

(4) money the school receives through a gift or bequest;

(5) a payment the school receives from a school district under

Section 30.003; and

(6) the school's share of the available school fund and payments

to compensate for payments no longer made from the available

school fund as provided by Section 30.003(f).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 30.057. ADMISSION TO TEXAS SCHOOL FOR THE DEAF. (a) The

Texas School for the Deaf shall provide services in accordance

with Section 30.051 to any eligible student with a disability for

whom the school is an appropriate placement if the student has

been referred for admission:

(1) by the school district in which the student resides under

the student's individualized education program;

(2) by the student's parent or legal guardian, or a person with

legal authority to act in place of the parent or legal guardian,

or the student, if the student is age 18 or older, at any time

during the school year, if the referring person chooses the

school as the appropriate placement for the student rather than

the placement in the student's local or regional program

recommended under the student's individualized education program;

or

(3) by the student's parent or legal guardian through the

student's admission, review, and dismissal or individualized

family service plan committee, as an initial referral to special

education for students who are three years of age or younger.

(b) The commissioner, with the advice of the school's governing

board, shall adopt rules to implement this section. The rules

adopted by the commissioner may address the respective

responsibilities of a student's parent or legal guardian or a

person with legal authority to act in place of the parent or

legal guardian, or the student, if age 18 or older, the school

district in which the student resides, and the school.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1340, Sec. 4, eff.

Sept. 1, 1997.

Sec. 30.059. LEASE OF CERTAIN PROPERTY OF TEXAS SCHOOL FOR THE

DEAF FOR A DAY-CARE CENTER. (a) The Texas School for the Deaf

may lease available building space on the school's campus located

at 1102 South Congress, Austin, Travis County, to a private

provider to provide a day-care center for children of the

school's employees, other state employees, and private customers.

(b) The school is authorized to determine a fair rental rate for

the property and may consider the actual benefits to be received

by the school's employees and students.

(c) The asset management division of the General Land Office

shall negotiate the terms of the lease and close the transaction

on behalf of the school as provided by Subchapter E, Chapter 31,

Natural Resources Code.

(d) Proceeds from the lease transaction conducted under this

section shall be deposited to the credit of the school in the

general revenue fund.

(e) A lease entered into by the board under Subsection (a) is

subject to termination on sale or lease of the affected facility

under Chapter 672, Acts of the 71st Legislature, Regular Session,

1989 (Article 5421t, Vernon's Texas Civil Statutes), and

Subchapter E, Chapter 31, Natural Resources Code.

Added by Acts 1997, 75th Leg., ch. 1340, Sec. 5, eff. Sept. 1,

1997.

SUBCHAPTER D. REGIONAL DAY SCHOOLS FOR THE DEAF

Sec. 30.081. LEGISLATIVE INTENT CONCERNING REGIONAL DAY SCHOOLS

FOR THE DEAF. The legislature, by this subchapter, intends to

continue a process of providing on a statewide basis a suitable

education to deaf or hard of hearing students who are under 21

years of age and assuring that those students have the

opportunity to become independent citizens.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 30.082. DIRECTOR OF SERVICES. To carry out legislative

intent and the objectives of Section 30.081, the agency shall

employ a director of services to students who are deaf or hard of

hearing.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 30.083. STATEWIDE PLAN. (a) The director of services

shall develop and administer a comprehensive statewide plan for

educational services for students who are deaf or hard of

hearing, including continuing diagnosis and evaluation,

counseling, and teaching. The plan shall be designed to

accomplish the following objectives:

(1) providing assistance and counseling to parents of students

who are deaf or hard of hearing in regional day school programs

for the deaf and admitting to the programs students who have a

hearing loss that interferes with the processing of linguistic

information;

(2) enabling students who are deaf or hard of hearing to reside

with their parents or guardians and be provided an appropriate

education in their home school districts or in regional day

school programs for the deaf;

(3) enabling students who are deaf or hard of hearing who are

unable to attend schools at their place of residence and whose

parents or guardians live too far from facilities of regional day

school programs for the deaf for daily commuting to be

accommodated in foster homes or other residential school

facilities provided for by the agency so that those children may

attend a regional day school program for the deaf;

(4) enrolling in the Texas School for the Deaf those students

who are deaf or hard of hearing whose needs can best be met in

that school and designating the Texas School for the Deaf as the

statewide educational resource for students who are deaf or hard

of hearing;

(5) encouraging students in regional day school programs for the

deaf to attend general education classes on a part-time,

full-time, or trial basis; and

(6) recognizing the need for development of language and

communications abilities in students who are deaf or hard of

hearing, but also calling for the use of methods of communication

that will meet the needs of each individual student, with each

student assessed thoroughly so as to ascertain the student's

potential for communications through a variety of means,

including through oral or aural means, fingerspelling, or sign

language.

(b) The director of services may establish separate programs to

accommodate diverse communication methodologies.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 30.084. ESTABLISHMENT OF PROGRAMS. The State Board of

Education shall apportion the state into five regions and

establish a regional day school program for the deaf in each

region. Activities of a regional day school program for the deaf

may be conducted on more than one site.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 30.085. USE OF LOCAL RESOURCES. Local resources shall be

used to the fullest practicable extent in the establishment and

operation of the regional day school programs for the deaf.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 30.086. POWERS AND DUTIES OF AGENCY. (a) The agency shall

contract with any qualified organization or individual for

diagnostic, evaluative, or instructional services or any other

services relating to the education of students who are deaf or

hard of hearing, including transportation or maintenance

services.

(b) The agency shall employ educational and other personnel, may

purchase or lease property, may accept gifts or grants of

property or services from any source, including an independent

school district or institution of higher education in this state,

to establish and operate regional day school programs for the

deaf.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 30.087. FUNDING. (a) The cost of educating students who

are deaf or hard of hearing shall be borne by the state and paid

from the foundation school fund, but independent school districts

and institutions of higher education in the state may and are

encouraged to make available property or services in cooperation

with the regional day school programs for the deaf for any

activities related to the education of students who are deaf or

hard of hearing, including research, personnel training, and

staff development.

(b) From the amount appropriated for regional day school

programs, the commissioner shall allocate funds to each program

based on the number of weighted full-time equivalent students

served. The commissioner may consider local resources available

in allocating funds under this subsection.

(c) A school district may receive an allotment for

transportation of students participating in a regional day school

program, determined in the same manner as an allotment for the

transportation of other special education students.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER E. TEXAS YOUTH COMMISSION FACILITIES

Sec. 30.101. PURPOSE. The purpose of this subchapter is to

provide the state available school fund apportionment to children

committed to the Texas Youth Commission. To provide the state

available school fund apportionment for educational purposes, the

educational programs provided to those children are considered to

be educational services provided by public schools.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 30.102. ALLOCATION. (a) The Texas Youth Commission is

entitled to receive the state available school fund apportionment

based on the average daily attendance in the commission's

educational programs of students who are at least three years of

age and not older than 21 years of age.

(a-1) Expired.

(b) A classroom teacher, full-time librarian, full-time

counselor certified under Subchapter B, Chapter 21, or full-time

school nurse employed by the commission is entitled to receive as

a minimum salary the monthly salary specified by Section 21.402.

A classroom teacher, full-time librarian, full-time counselor, or

full-time school nurse may be paid, from funds appropriated to

the commission, a salary in excess of the minimum specified by

that section, but the salary may not exceed the rate of pay for a

similar position in the public schools of an adjacent school

district.

(b-1) Expired.

(c) The commissioner, with the assistance of the comptroller,

shall determine the amount that the commission would have

received from the available school fund if Chapter 28, Acts of

the 68th Legislature, 2nd Called Session, 1984, had not

transferred statutorily dedicated taxes from the available school

fund to the foundation school fund. That amount, minus any amount

the schools do receive from the available school fund, shall be

set apart as a separate account in the foundation school fund and

appropriated to the commission for educational purposes.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 1.33, eff.

Sept. 1, 1999.

Sec. 30.103. MEMORANDUM OF UNDERSTANDING. The Texas Youth

Commission with the assistance of the Texas Workforce Commission

and the Texas Workforce Investment Council shall by rule adopt a

memorandum of understanding that establishes the respective

responsibility of those entities to provide through local

workforce development boards job training and employment

assistance programs to children committed or formerly sentenced

to the Texas Youth Commission. The Texas Youth Commission shall

coordinate the development of the memorandum of understanding and

include in its annual report information describing the number of

children in the preceding year receiving services under the

memorandum.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 817, Sec. 10.01, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 818, Sec. 6.02, eff.

Sept. 1, 2003.

Sec. 30.104. CREDIT FOR COMPLETION OF EDUCATIONAL PROGRAMS; HIGH

SCHOOL DIPLOMA AND CERTIFICATE. (a) A school district shall

grant to a student credit toward the academic course requirements

for high school graduation for courses the student successfully

completes in Texas Youth Commission educational programs.

(b) A student may graduate and receive a diploma from a Texas

Youth Commission educational program if:

(1) the student successfully completes the curriculum

requirements identified by the State Board of Education under

Section 28.025(a) and complies with Section 39.025; or

(2) the student successfully completes the curriculum

requirements under Section 28.025(a) as modified by an

individualized education program developed under Section 29.005.

(c) A Texas Youth Commission educational program may issue a

certificate of course-work completion to a student who

successfully completes the curriculum requirements identified by

the State Board of Education under Section 28.025(a) but who

fails to comply with Section 39.025.

Added by Acts 2003, 78th Leg., ch. 283, Sec. 42, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

164, Sec. 5, eff. May 27, 2005.

For expiration of Subsections (f), (g), and (h), see Subsection

(h).

Sec. 30.106. READING AND BEHAVIOR PLAN. (a) Because learning

and behavior are inextricably linked and learning and improved

behavior correlate with decreased recidivism rates, the Texas

Youth Commission shall not only fulfill the commission's duties

under state and federal law to provide general and special

educational services to students in commission educational

programs but also shall implement a comprehensive plan to improve

the reading skills and behavior of those students.

(b) To improve the reading skills of students in Texas Youth

Commission educational programs, the commission shall:

(1) adopt a reliable battery of reading assessments that:

(A) are based on a normative sample appropriate to students in

commission educational programs;

(B) are designed to be administered on an individual basis; and

(C) allow school employees to:

(i) evaluate performance in each essential component of

effective reading instruction, including phonemic awareness,

phonics, fluency, vocabulary, and comprehension;

(ii) monitor progress in areas of deficiency specific to an

individual student; and

(iii) provide reading performance data;

(2) administer the assessments adopted under Subdivision (1):

(A) at periodic intervals not to exceed 12 months, to each

student in a commission educational program; and

(B) at least 15 days and not more than 30 days before a student

is released from the commission;

(3) provide at least 60 minutes per school day of individualized

reading instruction to each student in a commission educational

program who exhibits deficits in reading on the assessments

adopted under Subdivision (1):

(A) by trained educators with expertise in teaching reading to

struggling adolescent readers; and

(B) through the use of scientifically based, peer-reviewed

reading curricula that:

(i) have proven effective in improving the reading performance

of struggling adolescent readers;

(ii) address individualized and differentiated reading goals;

and

(iii) include each of the essential components of effective

reading instruction, including phonemic awareness, phonics,

fluency, vocabulary, and comprehension;

(4) require each teacher in a commission regular or special

educational program who teaches English language arts, reading,

mathematics, science, social studies, or career and technology

education to be trained in incorporating content area reading

instruction using empirically validated instructional methods

that are appropriate for struggling adolescent readers; and

(5) evaluate the effectiveness of the commission's plan to

increase reading skills according to the following criteria:

(A) an adequate rate of improvement in reading performance, as

measured by monthly progress monitoring using curricular-based

assessments in each of the essential components of effective

reading instruction, including phonemic awareness, phonics,

fluency, vocabulary, and comprehension;

(B) a significant annual rate of improvement in reading

performance, disaggregated by subgroups designated under

commission rule, as measured using the battery of reading

assessments adopted under Subdivision (1); and

(C) student ratings of the quality and impact of the reading

plan under this subsection, as measured on a student

self-reporting instrument.

(c) To increase the positive social behaviors of students in

Texas Youth Commission educational programs and to create an

educational environment that facilitates learning, the commission

shall:

(1) adopt system-wide classroom and individual positive behavior

supports that incorporate a continuum of prevention and

intervention strategies that:

(A) are based on current behavioral research; and

(B) are systematically and individually applied to students

consistent with the demonstrated level of need;

(2) require each teacher and other educational staff member in a

commission educational program to be trained in implementing the

positive behavior support system adopted under Subdivision (1);

and

(3) adopt valid assessment techniques to evaluate the

effectiveness of the positive behavior support system according

to the following criteria:

(A) documentation of school-related disciplinary referrals,

disaggregated by the type, location, and time of infraction and

by subgroups designated under commission rule;

(B) documentation of school-related disciplinary actions,

including time-out, placement in security, and use of restraints

and other aversive control measures, disaggregated by subgroups

designated under commission rule;

(C) validated measurement of systemic positive behavioral

support interventions; and

(D) the number of minutes students are out of the regular

classroom because of disciplinary reasons.

(d) The Texas Youth Commission shall consult with faculty from

institutions of higher education who have expertise in reading

instruction for adolescents, in juvenile corrections, and in

positive behavior supports to develop and implement the plan

under Subsections (b) and (c).

(e) A student in a Texas Youth Commission educational program

may not be released on parole from the commission unless the

student participates, to the extent required by commission rule,

in the positive behavior support system under Subsection (c). A

student in a commission educational program who exhibits deficits

in reading on the assessments adopted under Subsection (b)(1)

must also participate in reading instruction to the extent

required by this section and by commission rule before the

student may be released on parole.

(f) Not later than December 1, 2010, the Texas Youth Commission

shall report to the legislature concerning:

(1) the effectiveness of the commission's reading plan based on

the criteria specified by Subsection (b)(5); and

(2) the implementation of the positive behavior support system

plan under Subsection (c).

(g) Not later than December 1, 2012, the Texas Youth Commission

shall report to the legislature concerning the effectiveness of

the positive behavior support system based on the criteria

specified by Subsection (c)(3).

(h) Subsections (f) and (g) and this subsection expire January

1, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

1187, Sec. 4.003, eff. June 19, 2009.



CHAPTER 30A. STATE VIRTUAL SCHOOL NETWORK

EDUCATION CODETITLE 2. PUBLIC EDUCATIONSUBTITLE F. CURRICULUM, PROGRAMS, AND SERVICESCHAPTER 30A. STATE VIRTUAL SCHOOL NETWORKSUBCHAPTER A. GENERAL PROVISIONSSec. 30A.001. DEFINITIONS. In this chapter:(1) "Administering authority" means the entity designated under Section 30A.053 to administer the state virtual school network.(2) "Board" means the State Board of Education.(3) "Course" means a course of study that meets the requirements of Section 30A.104.(4) "Electronic course" means a course in which:(A) instruction and content are delivered primarily over the Internet;(B) a student and teacher are in different locations for a majority of the student's instructional period;(C) most instructional activities take place in an online environment;(D) the online instructional activities are integral to the academic program;(E) extensive communication between a student and a teacher and among students is emphasized; and(F) a student is not required to be located on the physical premises of a school district or open-enrollment charter school.(5) "Electronic diagnostic assessment" means a formative or instructional assessment used in conjunction with an electronic course to ensure that:(A) a teacher of an electronic course has information related to a student's academic performance in that course; and(B) a student enrolled in an electronic course makes documented progress in mastering the content of the course.(6) "Electronic professional development course" means a professional development course in which instruction and content are delivered primarily over the Internet.(7) "Provider school district or school" means:(A) a school district or open-enrollment charter school that provides an electronic course through the state virtual school network to:(i) students enrolled in that district or school; or(ii) students enrolled in another school district or school; or(B) a public or private institution of higher education that provides a course through the state virtual school network.(8) "Public or private institution of higher education" means:(A) an institution of higher education, as defined by Section 61.003; or(B) a private or independent institution of higher education, as defined by Section 61.003.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.

Sec. 30A.002. STUDENT ELIGIBILITY. (a) A student is eligible to enroll in a course provided through the state virtual school network only if the student:(1) is younger than 21 years of age on September 1 of the school year;(2) has not graduated from high school; and(3) is otherwise eligible to enroll in a public school in this state. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 850, Sec. 2 (b) A student is eligible to enroll full-time in courses provided through the state virtual school network only if:(1) the student was enrolled in a public school in this state in the preceding school year;(2) the student:(A) is a dependent of a member of the United States military;(B) was previously enrolled in high school in this state; and(C) does not reside in this state due to a military deployment or transfer; or(3) the student has been placed in substitute care in this state, regardless of whether the student was enrolled in a public school in this state in the preceding school year. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 26 (b) A student is eligible to enroll full-time in courses provided through the state virtual school network only if the student was enrolled in a public school in this state in the preceding school year.(c) Notwithstanding Subsection (a)(3) or (b), a student is eligible to enroll in one or more courses provided through the state virtual school network or enroll full-time in courses provided through the network if the student:(1) is a dependent of a member of the United States military;(2) was previously enrolled in high school in this state; and(3) does not reside in this state due to a military deployment or transfer.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 850, Sec. 2, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 26, eff. September 1, 2009.

Sec. 30A.003. PROVISION OF COMPUTER EQUIPMENT OR INTERNET SERVICE. This chapter does not:(1) require a school district, an open-enrollment charter school, a provider school district or school, or the state to provide a student with home computer equipment or Internet access for a course provided through the state virtual school network; or(2) prohibit a school district or open-enrollment charter school from providing a student with home computer equipment or Internet access for a course provided through the state virtual school network.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.

Sec. 30A.004. APPLICABILITY OF CHAPTER. (a) Except as provided by Subsection (c), this chapter does not affect the provision of a course to a student while the student is located on the physical premises of a school district or open-enrollment charter school.(b) This chapter does not affect the provision of distance learning courses offered under other law.(b-1) Requirements imposed by or under this chapter do not apply to a virtual course provided by a school district only to district students if the course is not provided as part of the state virtual school network.(c) A school district or open-enrollment charter school may choose to participate in providing an electronic course or an electronic diagnostic assessment under this chapter to a student who is located on the physical premises of a school district or open-enrollment charter school.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 27, eff. September 1, 2009.

Sec. 30A.005. TELECOMMUNICATIONS OR INFORMATION SERVICES NETWORK NOT CREATED. This chapter does not create or authorize the creation of a telecommunications or information services network.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.

Sec. 30A.006. AUTHORIZATION FOR CERTAIN ELECTRONIC COURSES AND PROGRAMS. (a) An electronic course or program that was offered or could have been offered during the 2008-2009 school year under Section 29.909, as that section existed on January 1, 2009, may be offered during a subsequent school year through the state virtual school network.(b) The commissioner may by rule modify any provision of this chapter necessary to provide for the transition of an electronic course or program from the authority to operate under former Section 29.909 to the authority to operate under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 28, eff. September 1, 2009.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONSSec. 30A.051. GOVERNANCE OF NETWORK. (a) The commissioner shall:(1) administer the state virtual school network; and(2) ensure:(A) high-quality education for students in this state who are being educated through electronic courses provided through the state virtual school network; and(B) equitable access by students to those courses.(b) The commissioner may adopt rules necessary to implement this chapter.(c) To the extent practicable, the commissioner shall solicit advice from school districts concerning:(1) administration of the state virtual school network; and(2) adoption of rules under Subsection (b).

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.

Sec. 30A.052. GENERAL POWERS AND DUTIES OF COMMISSIONER. (a) The commissioner shall prepare or provide for preparation of a biennial budget request for the state virtual school network for presentation to the legislature.(b) The commissioner has exclusive jurisdiction over the assets of the network and shall administer and spend appropriations made for the benefit of the network.(c) The commissioner shall:(1) employ a limited number of administrative employees in connection with the network; and(2) contract with a regional education service center for the service center to operate the network.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.

Sec. 30A.053. DESIGNATION OF ADMINISTERING AUTHORITY. The commissioner shall designate an agency employee or a group of agency employees to act as the administering authority for the state virtual school network.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.

Sec. 30A.054. REPORTS. (a) The commissioner shall prepare a report for each fiscal year documenting activities of the state virtual school network in accordance with this chapter. Not later than January 31 of each year, the commissioner shall file the report for the preceding fiscal year with the governor, the lieutenant governor, and the speaker of the house of representatives.(b) To the extent permitted under the Family Educational Rights and Privacy Act of 1974 (20 U.S.C. Section 1232g):(1) the report under Subsection (a) must include the results of assessment instruments administered to students enrolled in electronic courses under this chapter; and(2) the commissioner shall make information relating to the performance of students enrolled in electronic courses under this chapter available to school districts, open-enrollment charter schools, and the public.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.

Sec. 30A.055. LIMITATIONS ON ADMINISTERING AUTHORITY POWERS. The administering authority may not provide educational services directly to a student.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.

Sec. 30A.056. CONTRACTS WITH VIRTUAL SCHOOL SERVICE PROVIDERS. (a) Each contract between a school district, an open-enrollment charter school, or a public or private institution of higher education and the administering authority must:(1) provide that the administering authority may cancel the contract without penalty if legislative authorization for the district, school, or institution to offer an electronic course through the state virtual school network is revoked; and(2) be submitted to the commissioner.(b) A contract submitted under this section is public information for purposes of Chapter 552, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. PROVISION OF ELECTRONIC COURSESSec. 30A.101. ELIGIBILITY TO ACT AS PROVIDER SCHOOL DISTRICT OR SCHOOL. (a) A school district is eligible to act as a provider school district under this chapter only if the district is rated academically acceptable or higher under Section 39.072. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 29 (b) An open-enrollment charter school campus is eligible to act as a provider school under this chapter only if the campus is rated recognized or higher under Section 39.072, except that a campus may act as a provider school to students receiving educational services under the supervision of a juvenile probation department, the Texas Youth Commission, or the Texas Department of Criminal Justice if the campus is rated academically acceptable or higher. A campus may serve as a provider school only:(1) to a student within the school district in which the campus is located or within its service area, whichever is smaller; or(2) to another student in the state:(A) through an agreement with the school district in which the student resides; or(B) if the student receives educational services under the supervision of a juvenile probation department, the Texas Youth Commission, or the Texas Department of Criminal Justice, through an agreement with the applicable agency.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 29, eff. September 1, 2009.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 46Sec. 30A.101. ELIGIBILITY TO ACT AS PROVIDER SCHOOL DISTRICT OR SCHOOL. (a) A school district is eligible to act as a provider school district under this chapter only if the district is rated acceptable or higher under Section 39.054.(b) An open-enrollment charter school is eligible to act as a provider school under this chapter only if the school is rated acceptable or higher under Section 39.054, and may serve as a provider school only:(1) to a student within the school district in which the school is located or within its service area, whichever is smaller; or(2) to another student in the state through an agreement with the administering authority under Section 30A.153.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 46, eff. June 19, 2009.

Sec. 30A.102. LISTING OF ELECTRONIC COURSES. (a) The administering authority shall:(1) publish the criteria required by Section 30A.103 for electronic courses that may be offered through the state virtual school network;(2) using the criteria required by Section 30A.103, evaluate electronic courses submitted by a provider school district or school to be offered through the network;(3) create a list of electronic courses approved by the administering authority; and(4) provide public access to the list of approved electronic courses offered through the network and a detailed description of the courses that complies with Section 30A.108.(b) To ensure that a full range of electronic courses, including advanced placement courses, are offered to students in this state, the administering authority:(1) shall create a list of those subjects and courses designated by the board under Subchapter A, Chapter 28, for which the board has identified essential knowledge and skills or for which the board has designated content requirements under Subchapter A, Chapter 28;(2) shall enter into agreements with school districts, open-enrollment charter schools, and public or private institutions of higher education for the purpose of offering the courses through the state virtual school network; and(3) may develop or authorize the development of additional electronic courses that:(A) are needed to complete high school graduation requirements; and(B) are not otherwise available through the state virtual school network.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.

Sec. 30A.103. CRITERIA FOR ELECTRONIC COURSES. (a) The board by rule shall establish an objective standard criteria for an electronic course to ensure alignment with the essential knowledge and skills requirements identified or content requirements established under Subchapter A, Chapter 28. The criteria may not permit the administering authority to prohibit provider school districts or schools from applying for approval for an electronic course for a course for which essential knowledge and skills have been identified.(b) The criteria must be consistent with Section 30A.104 and may not include any requirements that are developmentally inappropriate for students.(c) The commissioner by rule may:(1) establish additional quality-related criteria for electronic courses; and(2) provide for a period of public comment regarding the criteria.(d) The criteria must be in place at least six months before the administering authority uses the criteria in evaluating an electronic course under Section 30A.105.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.

Sec. 30A.104. COURSE ELIGIBILITY IN GENERAL. A course offered through the state virtual school network must:(1) be in a specific subject that is part of the required curriculum under Section 28.002(a);(2) be aligned with the essential knowledge and skills identified under Section 28.002(c) for a grade level at or above grade level three; and(3) be the equivalent in instructional rigor and scope to a course that is provided in a traditional classroom setting during:(A) a semester of 90 instructional days; and(B) a school day that meets the minimum length of a school day required under Section 25.082.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 30, eff. September 1, 2009.

Sec. 30A.1041. DRIVER EDUCATION COURSES. (a) A school district, open-enrollment charter school, or public or private institution of higher education may seek approval to offer through the state virtual school network the classroom portion of a driver education and traffic safety course that complies with the requirements for the program developed under Section 29.902.(b) A school district, open-enrollment charter school, or public or private institution of higher education may not offer through the state virtual school network the laboratory portion of a driver education and traffic safety course.(c) A driver education and traffic safety course offered in compliance with this section must be the equivalent in instructional rigor and scope to a course that is provided in a traditional classroom setting for a period of 56 hours.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.

Sec. 30A.105. APPROVAL OF ELECTRONIC COURSES. (a) The administering authority shall:(1) establish a schedule for an annual submission and approval process for electronic courses;(2) evaluate electronic courses to be offered through the state virtual school network; and(3) not later than August 1 of each year, approve electronic courses that:(A) meet the criteria established under Section 30A.103; and(B) provide the minimum instructional rigor and scope required under Section 30A.104.(b) The administering authority shall establish the cost of providing an electronic course approved under Subsection (a), which may not exceed $400 per student per course or $4,800 per full-time student.(c) The agency shall pay the reasonable costs of evaluating and approving electronic courses. If funds available to the agency for that purpose are insufficient to pay the costs of evaluating and approving all electronic courses submitted for evaluation and approval, the agency shall give priority to paying the costs of evaluating and approving the following courses:(1) courses that satisfy high school graduation requirements;(2) courses that would likely benefit a student in obtaining admission to a postsecondary institution;(3) courses, including dual credit courses, that allow a student to earn college credit or other advanced credit;(4) courses in subject areas most likely to be highly beneficial to students receiving educational services under the supervision of a juvenile probation department, the Texas Youth Commission, or the Texas Department of Criminal Justice; and(5) courses in subject areas designated by the commissioner as commonly experiencing a shortage of teachers.(d) If the agency determines that the costs of evaluating and approving a submitted electronic course will not be paid by the agency due to a shortage of funds available for that purpose, the school district, open-enrollment charter school, or public or private institution of higher education that submitted the course for evaluation and approval may pay the costs in order to ensure that evaluation of the course occurs.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 31, eff. September 1, 2009.

Sec. 30A.1051. ELECTRONIC COURSE PORTABILITY. A student who transfers from one educational setting to another after beginning enrollment in an electronic course is entitled to continue enrollment in the course.

Added by Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 32, eff. September 1, 2009.

Sec. 30A.106. APPEAL TO COMMISSIONER. (a) A provider school district or school may appeal to the commissioner the administering authority's refusal to approve an electronic course under Section 30A.105.(b) If the commissioner determines that the administering authority's evaluation did not follow the criteria or was otherwise irregular, the commissioner may overrule the administering authority and place the course on a list of approved courses. The commissioner's decision under this section is final and may not be appealed.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.

Sec. 30A.107. OPTIONS FOR PROVIDERS AND STUDENTS. (a) A provider school district or school may offer electronic courses to:(1) students who reside in this state; and(2) students who reside outside this state and who meet the eligibility requirements under Section 30A.002(c).(b) A student who is enrolled in a school district or open-enrollment charter school in this state as a full-time student may take one or more electronic courses through the state virtual school network.(c) A student who resides in this state but who is not enrolled in a school district or open-enrollment charter school in this state as a full-time student may, subject to Section 30A.155, enroll in electronic courses through the state virtual school network. A student to whom this subsection applies:(1) may not in any semester enroll in more than two electronic courses offered through the state virtual school network;(2) is not considered to be a public school student;(3) must obtain access to a course provided through the network through the school district or open-enrollment charter school attendance zone in which the student resides;(4) is not entitled to enroll in a course offered by a school district or open-enrollment charter school other than an electronic course provided through the network; and(5) is not entitled to any right, privilege, activities, or services available to a student enrolled in a public school, other than the right to receive the appropriate unit of credit for completing an electronic course.(d) A school district or open-enrollment charter school may not require a student to enroll in an electronic course.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 33, eff. September 1, 2009.

Sec. 30A.108. INFORMED CHOICE REPORTS. (a) Not later than a date determined by the commissioner, the administering authority shall create and maintain on the state virtual school network's Internet website an "informed choice" report as provided by commissioner rule.(b) Each report under this section must describe each electronic course offered through the state virtual school network and include information such as course requirements and the school year calendar for the course, including any options for continued participation outside of the standard school year calendar.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.

Sec. 30A.109. COMPULSORY ATTENDANCE. The commissioner by rule shall adopt procedures for reporting and verifying the attendance of a student enrolled in an electronic course provided through the state virtual school network. The rules may modify the application of Sections 25.085, 25.086, and 25.087 for a student enrolled in an electronic course but must require participation in an educational program equivalent to the requirements prescribed by those sections.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 34, eff. September 1, 2009.

Sec. 30A.110. APPLICABILITY OF ACCOUNTABILITY REQUIREMENTS. (a) Chapter 39 applies to an electronic course offered through the state virtual school network in the same manner that that chapter applies to any other course offered by a school district or open-enrollment charter school.(b) Each student enrolled under this chapter in an electronic course offered through the state virtual school network must take any assessment instrument under Section 39.023 that is administered to students who are provided instruction in the course material in the traditional classroom setting. The administration of the assessment instrument to the student enrolled in the electronic course must be supervised by a proctor.(c) A school district or open-enrollment charter school shall report to the commissioner through the Public Education Information Management System (PEIMS) the results of assessment instruments administered to students enrolled in an electronic course offered through the state virtual school network separately from the results of assessment instruments administered to other students.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.

Sec. 30A.111. TEACHER AND INSTRUCTOR QUALIFICATIONS. (a) Each teacher of an electronic course offered by a school district or open-enrollment charter school through the state virtual school network must:(1) be certified under Subchapter B, Chapter 21, to teach that course and grade level; and(2) successfully complete the appropriate professional development course provided under Section 30A.112(a) or 30A.1121 before teaching an electronic course offered through the network.(b) The commissioner by rule shall establish procedures for verifying successful completion by a teacher of the appropriate professional development course required by Subsection (a)(2).(c) The commissioner by rule shall establish qualifications and professional development requirements applicable to college instructors providing instruction in dual credit courses through the state virtual school network that allow a student to earn high school credit and college credit or other credit.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 35, eff. September 1, 2009.

Sec. 30A.112. EDUCATOR PROFESSIONAL DEVELOPMENT. (a) The state virtual school network shall provide or authorize providers of electronic professional development courses or programs to provide professional development for teachers who are teaching electronic courses through the network.(b) The state virtual school network may provide or authorize providers of electronic professional development courses to provide professional development for:(1) teachers who are teaching subjects or grade levels for which the teachers are not certified;(2) teachers who must become highly qualified under Section 1119, No Child Left Behind Act of 2001 (20 U.S.C. Section 6319); or(3) teachers who must become qualified under the Individuals with Disabilities Education Act (20 U.S.C. Section 1400 et seq.).

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.

Sec. 30A.1121. ALTERNATIVE EDUCATOR PROFESSIONAL DEVELOPMENT. (a) Subject to Subsection (b), a school district or open-enrollment charter school may provide professional development courses to teachers seeking to become authorized to teach electronic courses provided through the state virtual school network. A district or school may provide a professional development course that is approved under Subsection (b) to any interested teacher, regardless of whether the teacher is employed by the district or school.(b) The agency shall review each professional development course sought to be provided by a school district or open-enrollment charter school under Subsection (a) to determine if the course meets the quality standards established under Section 30A.113. If a course meets those standards, the district or school may provide the course for purposes of enabling a teacher to comply with Section 30A.111(a)(2).

Added by Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 36, eff. September 1, 2009.

Sec. 30A.113. CRITERIA FOR ELECTRONIC PROFESSIONAL DEVELOPMENT COURSES. The commissioner by rule shall establish objective standard criteria for quality of an electronic professional development course provided under Section 30A.112.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.

Sec. 30A.114. REGIONAL EDUCATION SERVICE CENTERS. The commissioner by rule shall allow regional education service centers to participate in the state virtual school network in the same manner as provider school districts and schools.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.

Sec. 30A.115. ADDITIONAL RESOURCES. The commissioner by rule may establish procedures for providing additional resources, such as an online library, to students and educators served through the state virtual school network. The administering authority may provide the additional resources only if the commissioner receives an appropriation, gift, or grant sufficient to pay the costs of providing those resources.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. FUNDINGSec. 30A.151. COSTS TO BE BORNE BY STATE. (a) Except as authorized by Section 30A.152 or this section, the state shall pay the cost of operating the state virtual school network.(b) The operating costs of the state virtual school network may not be charged to a school district or open-enrollment charter school.(c) The costs of providing electronic professional development courses may be paid by state funds appropriated by the legislature or federal funds that may be used for that purpose.(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 105(a)(3), eff. September 1, 2009.(e) State funds provided in connection with the state virtual school network may not be used in a manner that violates Section 7, Article I, Texas Constitution.(f) For a full-time electronic course program offered through the state virtual school network for a grade level at or above grade level three but not above grade level eight, a school district or open-enrollment charter school is entitled to receive federal, state, and local funding for a student enrolled in the program in an amount equal to the funding the district or school would otherwise receive for a student enrolled in the district or school. The district or school may calculate the average daily attendance of a student enrolled in the program based on:(1) hours of contact with the student;(2) the student's successful completion of a course; or(3) a method approved by the commissioner.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 37, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 105(a)(3), eff. September 1, 2009.

Sec. 30A.152. GRANTS AND FEDERAL FUNDS. (a) The commissioner may accept a grant for purposes of this chapter from a public or private person and shall use those funds in accordance with the commissioner's duties regarding the state virtual school network.(b) The commissioner may accept federal funds for purposes of this chapter and shall use those funds in compliance with applicable federal law, regulations, and guidelines.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.

Sec. 30A.155. FEES. (a) A school district or open-enrollment charter school may charge a fee for enrollment in an electronic course provided through the state virtual school network to a student who resides in this state and:(1) is enrolled in a school district or open-enrollment charter school as a full-time student; and(2) is enrolled in a course load greater than that normally taken by students in the equivalent grade level in other school districts or open-enrollment charter schools.(a-1) A school district or open-enrollment charter school may charge a fee for enrollment in an electronic course provided through the state virtual school network during the summer.(b) A school district or open-enrollment charter school shall charge a fee for enrollment in an electronic course provided through the state virtual school network to a student who resides in this state and is not enrolled in a school district or open-enrollment charter school as a full-time student.(c) The amount of a fee charged a student under Subsection (a), (a-1), or (b) for each electronic course in which the student enrolls through the state virtual school network may not exceed the lesser of:(1) the cost of providing the course; or(2) $400.(c-1) A school district or open-enrollment charter school that is not the provider school district or school may charge a student enrolled in the district or school a nominal fee, not to exceed the amount specified by the commissioner, if the student enrolls in an electronic course provided through the state virtual school network that exceeds the course load normally taken by students in the equivalent grade level. A juvenile probation department or state agency may charge a comparable fee to a student under the supervision of the department or agency.(d) Except as provided by this section, the state virtual school network may not charge a fee to students for electronic courses provided through the network.

Added by Acts 2007, 80th Leg., R.S., Ch. 1337, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 38, eff. September 1, 2009.



CHAPTER 31. TEXTBOOKS

EDUCATION CODETITLE 2. PUBLIC EDUCATIONSUBTITLE F. CURRICULUM, PROGRAMS, AND SERVICESCHAPTER 31. TEXTBOOKSSUBCHAPTER A. GENERAL PROVISIONSSec. 31.001. FREE TEXTBOOKS. Textbooks selected for use in the public schools shall be furnished without cost to the students attending those schools.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 31.002. DEFINITIONS. In this chapter:(1) "Electronic textbook" means computer software, interactive videodisc, magnetic media, CD-ROM, computer courseware, on-line services, an electronic medium, or other means of conveying information to the student or otherwise contributing to the learning process through electronic means, including an open-source textbook.(1-a) "Open-source textbook" means an electronic textbook that is available for downloading from the Internet at no charge to a student and without requiring the purchase of an unlock code, membership, or other access or use charge, except for a charge to order an optional printed copy of all or part of the textbook. The term includes a state-developed open-source textbook purchased under Subchapter B-1.(2) "Publisher" includes an on-line service or a developer or distributor of an electronic textbook.(3) "Textbook" means a book, a system of instructional materials, or a combination of a book and supplementary instructional materials that conveys information to the student or otherwise contributes to the learning process, or an electronic textbook.(4) "Technological equipment" means hardware, a device, or equipment necessary for:(A) instructional use in the classroom, including to gain access to or enhance the use of an electronic textbook; or(B) professional use by a classroom teacher.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 679, Sec. 1, eff. September 1, 2009.

Sec. 31.003. RULES. The State Board of Education may adopt rules, consistent with this chapter, for the adoption, requisition, distribution, care, use, and disposal of textbooks.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 31.004. CERTIFICATION OF PROVISION OF TEXTBOOKS, ELECTRONIC TEXTBOOKS, AND INSTRUCTIONAL MATERIALS. Each school district and open-enrollment charter school shall annually certify to the State Board of Education and the commissioner that, for each subject in the required curriculum and each grade level, the district provides each student with textbooks, electronic textbooks, or instructional materials that cover all elements of the essential knowledge and skills adopted by the State Board of Education for that subject and grade level.

Added by Acts 2009, 81st Leg., R.S., Ch. 679, Sec. 2, eff. September 1, 2009.

SUBCHAPTER B. STATE FUNDING, ADOPTION, AND PURCHASESec. 31.021. STATE TEXTBOOK FUND. (a) The state textbook fund consists of:(1) an amount set aside by the State Board of Education from the available school fund;(2) all funds accruing from the state's sale of disused textbooks; and(3) all amounts lawfully paid into the fund from any other source.(b) The State Board of Education shall annually set aside out of the available school fund of the state an amount sufficient for the board, school districts, and open-enrollment charter schools to purchase and distribute the necessary textbooks for the use of the students of this state for the following school year. The board shall determine the amount of the available school fund to set aside for the state textbook fund based on:(1) a report by the commissioner issued on July 1 or, if that date is a Saturday or Sunday, on the following Monday, stating the amount of unobligated money in the fund;(2) the commissioner's estimate, based on textbooks selected under Section 31.101 and on attendance reports submitted under Section 31.103 by school districts and open-enrollment charter schools, of the amount of funds, in addition to funds reported under Subdivision (1), that will be necessary for purchase and distribution of textbooks for the following school year; and(3) any amount the board determines should be set aside for emergency purposes caused by unexpected increases in attendance.(d) Money transferred to the state textbook fund remains in the fund until spent and does not lapse to the state at the end of the fiscal year.(e) All necessary expenses incurred under this chapter shall be paid from the state textbook fund on invoices approved by the commissioner.(f) The state textbook fund may be used to purchase technological equipment necessary to support the use of electronic textbooks or instructional material included on the list adopted under Section 31.0231 or any textbook or material approved by the State Board of Education.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 258, Sec. 1, 2, eff. May 26, 1997; Acts 2003, 78th Leg., ch. 201, Sec. 20, eff. June 10, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1339, Sec. 2, eff. June 18, 2005.Acts 2009, 81st Leg., R.S., Ch. 1407, Sec. 2, eff. June 19, 2009.

Sec. 31.022. TEXTBOOK REVIEW AND ADOPTION. (a) The State Board of Education shall adopt a review and adoption cycle for textbooks for elementary grade levels, including prekindergarten, and secondary grade levels, for each subject in the required curriculum under Section 28.002.(b) The board shall organize the cycle for subjects in the foundation curriculum so that not more than one-sixth of the textbooks for subjects in the foundation curriculum are reviewed each year. The board shall adopt rules to provide for a full and complete investigation of textbooks for each subject in the foundation curriculum at least every six years. The adoption of textbooks for a subject in the foundation curriculum may be extended beyond the six-year period only if the content of textbooks for a subject is sufficiently current.(c) The board shall adopt rules to provide for a full and complete investigation of textbooks for each subject in the enrichment curriculum on a cycle the board considers appropriate.(d) At least 24 months before the beginning of the school year for which textbooks for a particular subject and grade level will be purchased under the review and adoption cycle adopted by the board, the board shall publish notice of the review and adoption cycle for those textbooks.(e) The board shall designate a request for production of textbooks in a subject area and grade level by the school year in which the textbooks are intended to be made available in classrooms and not by the school year in which the board makes the request for production.(f) The board shall amend any request for production issued for the purchase of textbooks to conform to the textbook funding levels provided by the General Appropriations Act for the year of implementation.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 445, Sec. 2, eff. June 16, 2007.Acts 2009, 81st Leg., R.S., Ch. 1407, Sec. 3, eff. June 19, 2009.

Sec. 31.0221. MIDCYCLE REVIEW AND ADOPTION OF TEXTBOOKS. (a) The State Board of Education shall adopt rules for the midcycle review and adoption of a textbook for a subject for which textbooks are not currently under review by the board under Section 31.022. The rules must require:(1) the publisher of the textbook to pay a fee to the board to cover the cost of the midcycle review and adoption of the textbook;(2) the publisher of the textbook to enter into a contract with the board concerning the textbook for a term that ends at the same time as any contract entered into by the board for another textbook for the same subject and grade level; and(3) a commitment from the publisher to provide the textbook to school districts in the manner specified by the publisher, which may include:(A) providing the textbook to any district in a regional education service center area identified by the publisher; or(B) providing a certain maximum number of textbooks specified by the publisher.(b) Sections 31.023 and 31.024 apply to a textbook adopted under this section. Section 31.027 does not apply to a textbook adopted under this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 445, Sec. 3, eff. June 16, 2007.

Sec. 31.0222. BUDGET-BALANCED CYCLE. In determining the review and adoption cycle of textbooks under Section 31.022, the State Board of Education shall:(1) consult with the Legislative Budget Board and the governor's office of budget, planning, and policy before approving and publishing any notice or amendment of a cycle;(2) review and consider:(A) historic average funding levels for textbooks purchased in previous bienniums;(B) expected average costs of future textbook purchases;(C) anticipated student enrollment in future years;(D) scheduled revisions to curriculum; and(E) the impact on the state budget of the adoption of textbooks in all or some grade levels in a subject area; and(3) limit the cycle to subject areas for which textbooks can be purchased with the funding anticipated to be available in the state textbook fund for the school year in which the textbooks are to be adopted.

Added by Acts 2007, 80th Leg., R.S., Ch. 445, Sec. 3, eff. June 16, 2007.

Sec. 31.023. TEXTBOOK LISTS. (a) For each subject and grade level, the State Board of Education shall adopt two lists of textbooks. The conforming list includes each textbook submitted for the subject and grade level that meets applicable physical specifications adopted by the State Board of Education and contains material covering each element of the essential knowledge and skills of the subject and grade level in the student version of the textbook, as well as in the teacher version of the textbook, as determined by the State Board of Education under Section 28.002 and adopted under Section 31.024. The nonconforming list includes each textbook submitted for the subject and grade level that:(1) meets applicable physical specifications adopted by the State Board of Education;(2) contains material covering at least half, but not all, of the elements of the essential knowledge and skills of the subject and grade level in the student version of the textbook, as well as in the teacher version of the textbook; and(3) is adopted under Section 31.024.(b) Each textbook on a conforming or nonconforming list must be free from factual errors.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 445, Sec. 4, eff. June 16, 2007.

Sec. 31.0231. ELECTRONIC TEXTBOOK AND INSTRUCTIONAL MATERIAL LIST. (a) The commissioner shall adopt a list of:(1) electronic textbooks; and(2) instructional material that conveys information to the student or otherwise contributes to the learning process, including tools, models, and investigative materials designed for use as part of the foundation curriculum for science in kindergarten through grade five.(b) A school district may select an electronic textbook or instructional material on the list adopted under Subsection (a) to be funded by the state textbook fund under Section 31.021.(c) Before the commissioner places an electronic textbook or instructional material on the list adopted under Subsection (a), the State Board of Education must be given an opportunity to comment on the electronic textbook or instructional material. An electronic textbook or instructional material placed on the list adopted under Subsection (a):(1) must be reviewed and recommended to the commissioner by a panel of recognized experts in the subject area of the electronic textbook or instructional material and experts in education technology;(2) must satisfy criteria adopted for the purpose by commissioner rule; and(3) must meet the National Instructional Materials Accessibility Standard, to the extent practicable as determined by the commissioner.(d) The criteria adopted under Subsection (c)(2) must:(1) include evidence of alignment with current research in the subject for which the electronic textbook or instructional material is intended to be used;(2) include coverage of the essential knowledge and skills identified under Section 28.002 for the subject for which the electronic textbook or instructional material is intended to be used and identify:(A) each of the essential knowledge and skills for the subject and grade level or levels covered by the electronic textbook or instructional material; and(B) the percentage of the essential knowledge and skills for the subject and grade level or levels covered by the electronic textbook or instructional material; and(3) include appropriate training for teachers.(e) The commissioner shall update, as necessary, the list adopted under Subsection (a). Before the commissioner places an electronic textbook or instructional material on the updated list, the requirements of Subsection (c) must be met. Before the commissioner removes an electronic textbook or instructional material from the updated list, the removal must be recommended by a panel of recognized experts in the subject area of the electronic textbook or instructional material and experts in education technology.(f) After notice to the commissioner explaining in detail the changes, the provider of an electronic textbook or instructional material on the list adopted under Subsection (a) may update the navigational features or management system related to the electronic textbook or instructional material.(g) After notice to the commissioner and a review by the commissioner, the provider of an electronic textbook or instructional material on the list adopted under Subsection (a) may update the content of the electronic textbook or instructional material if needed to accurately reflect current knowledge or information.(h) The commissioner shall adopt rules as necessary to implement this section. The rules must:(1) be consistent with Section 31.151 regarding the duties of publishers and manufacturers, as appropriate, and the imposition of a reasonable administrative penalty; and(2) require public notice of an opportunity for the submission of an electronic textbook or instructional material.

Added by Acts 2009, 81st Leg., R.S., Ch. 1407, Sec. 4, eff. June 19, 2009.

Sec. 31.024. ADOPTION BY STATE BOARD OF EDUCATION. (a) By majority vote, the State Board of Education shall:(1) place each submitted textbook on a conforming or nonconforming list; or(2) reject a textbook submitted for placement on a conforming or nonconforming list.(b) Not later than December 1 of the year preceding the school year for which the textbooks for a particular subject and grade level will be purchased under the cycle adopted by the board under Section 31.022, the board shall provide the lists of adopted textbooks to each school district. Each nonconforming list must include the reasons an adopted textbook is not eligible for the conforming list.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 31.0241. ADOPTION OF OPEN-SOURCE TEXTBOOKS. (a) In this section, "eligible institution" means:(1) a public institution of higher education that is designated as a research university or emerging research university under the higher education coordinating board's accountability system, or a private university located in this state that is a member of the Association of American Universities; or(2) a public technical institute, as defined by Section 61.003.(b) The State Board of Education shall place an open-source textbook for a secondary-level course submitted for adoption by an eligible institution on a conforming or nonconforming list if:(1) the textbook is written, compiled, or edited primarily by faculty of the eligible institution who specialize in the subject area of the textbook;(2) the eligible institution identifies each contributing author;(3) the appropriate department of the eligible institution certifies the textbook for accuracy; and(4) the eligible institution determines that the textbook qualifies for placement on the conforming or nonconforming list based on the extent to which the textbook covers the essential knowledge and skills identified under Section 28.002 for the subject for which the textbook is written and certifies that:(A) for a textbook for a senior-level course, a student who successfully completes a course based on the textbook will be prepared, without remediation, for entry into the eligible institution's freshman-level course in that subject; or(B) for a textbook for a junior-level and senior-level course, a student who successfully completes the junior-level course based on the textbook will be prepared for entry into the senior-level course.(c) This section does not prohibit an eligible institution from submitting a textbook for placement on a conforming or nonconforming list through any other adoption process provided by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 679, Sec. 3, eff. September 1, 2009.

Sec. 31.025. LIMITATION ON COST. (a) The State Board of Education shall set a limit on the cost that may be paid from the state textbook fund for a textbook placed on the conforming or nonconforming list for a particular subject and grade level. The board may not reject a textbook for placement on the conforming or nonconforming list because the textbook's price exceeds the limit established under this subsection.(b) Subject to Section 31.151, if a school district or open-enrollment charter school selects a textbook from a conforming or nonconforming list that exceeds the limit established under Subsection (a):(1) the state shall pay the publisher an amount equal to the limit established under Subsection (a) multiplied by the number of textbooks the district or school requisitions; and(2) the district or school is responsible for the remainder of the cost.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 31.026. CONTRACT; PRICE. (a) The State Board of Education shall execute a contract:(1) for the purchase of each adopted textbook other than an electronic textbook; and(2) for the purchase or licensing of each adopted electronic textbook.(b) A contract must require the publisher to provide the number of textbooks required by school districts in this state for the term of the contract, which must coincide with the board's adoption cycle.(c) As applicable, a contract must provide for the purchase or licensing of a textbook at a specific price, which may not exceed the lowest price paid by any other state or any school or school district. The price must be fixed for the term of the contract.(e) This section does not apply to an open-source textbook.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 679, Sec. 4, eff. September 1, 2009.

Sec. 31.0261. CONTRACTS FOR PRINTING OF OPEN-SOURCE TEXTBOOKS. The State Board of Education may execute a contract for the printing of an open-source textbook listed on the conforming or nonconforming list. The contract must allow a school district to requisition printed copies of an open-source textbook as provided by Section 31.103.

Added by Acts 2009, 81st Leg., R.S., Ch. 679, Sec. 5, eff. September 1, 2009.

Sec. 31.027. INFORMATION TO SCHOOL DISTRICTS; SAMPLE COPIES. (a) A publisher shall provide each school district and open-enrollment charter school with information that fully describes each of the publisher's adopted textbooks. On request of a school district, a publisher shall provide a sample copy of an adopted textbook.(b) A publisher shall provide at least two sample copies of each adopted textbook to be maintained at each regional education service center.(d) This section does not apply to an open-source textbook.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 679, Sec. 6, eff. September 1, 2009.

Sec. 31.028. SPECIAL TEXTBOOKS. (a) The State Board of Education may purchase special textbooks for the education of blind and visually impaired students in public schools. In addition, for a teacher who is blind or visually impaired, the board shall provide a teacher's edition in Braille or large type, as requested by the teacher, for each textbook the teacher uses in the instruction of students. The teacher edition must be available at the same time the student textbooks become available.(b) The publisher of an adopted textbook shall provide the agency with computerized textbook files for the production of Braille textbooks or other versions of textbooks to be used by students with disabilities, on request of the State Board of Education. A publisher shall arrange computerized textbook files in one of several optional formats specified by the State Board of Education.(c) The board may also enter into agreements providing for the acceptance, requisition, and distribution of special textbooks and instructional aids pursuant to 20 U.S.C. Section 101 et seq. for use by students enrolled in:(1) public schools; or(2) private nonprofit schools, if state funds, other than for administrative costs, are not involved.(d) In this section:(1) "Blind or visually impaired student" includes any student whose visual acuity is impaired to the extent that the student is unable to read the print in a regularly adopted textbook used in the student's class.(2) "Special textbook" means a textbook in Braille, large type or any other medium or any apparatus that conveys information to a student or otherwise contributes to the learning process.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 31.029. BILINGUAL TEXTBOOKS. The board shall purchase or otherwise acquire textbooks for use in bilingual education classes.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 31.030. USED TEXTBOOKS. The State Board of Education shall adopt rules to ensure that used textbooks sold to school districts and open-enrollment charter schools are not sample copies that contain factual errors. The rules may provide for the imposition of an administrative penalty in accordance with Section 31.151 against a seller of used textbooks who knowingly violates this section.

Added by Acts 2001, 77th Leg., ch. 805, Sec. 2, eff. June 14, 2001.

Sec. 31.035. SUPPLEMENTAL TEXTBOOKS. (a) Notwithstanding any other provision of this subchapter, the State Board of Education may adopt supplemental textbooks that are not on the conforming or nonconforming list under Section 31.023. The State Board of Education may adopt a supplemental textbook under this section only if the textbook:(1) contains material covering one or more primary focal points or primary topics of a subject in the required curriculum under Section 28.002, as determined by the State Board of Education;(2) is not designed to serve as the sole textbook for a full course;(3) meets applicable physical specifications adopted by the State Board of Education; and(4) is free from factual errors.(b) The State Board of Education shall identify the essential knowledge and skills identified under Section 28.002 that are covered by a supplemental textbook adopted by the board under this section.(c) A supplemental textbook is subject to the review and adoption cycle provisions, including the midcycle review and adoption cycle provisions, of this subchapter.(d) A school district or open-enrollment charter school may requisition a supplemental textbook adopted under this section only if the district or school:(1) uses textbook credits received under Section 31.1011 to purchase the supplemental textbook; or(2) instead of requisitioning a textbook on the conforming list under Section 31.023 for a course in the foundation curriculum under Section 28.002, requisitions the supplemental textbook along with other supplemental textbooks or textbooks on the nonconforming list under Section 31.023 that in combination cover each element of the essential knowledge and skills for the course for which the district or school is requisitioning the supplemental textbooks.(e) If the total cost for the supplemental textbooks requisitioned by a school district or open-enrollment charter school under Subsection (d)(2) for a course is less than the limit on the cost under Section 31.025(a) for a single textbook on the conforming list for the course, the district or school is entitled to receive credit under Section 31.1011 in the same manner as if the single textbook were selected. If the total cost for the supplemental textbooks requisitioned by a school district or open-enrollment charter school under Subsection (d)(2) for a course is greater than the limit on the cost under Section 31.025(a) for a single textbook on the conforming list for the course, the district or school may apply credits received under Section 31.1011 toward the difference for the supplemental textbooks.(f) A school district or open-enrollment charter school that requisitions supplemental textbooks under Subsection (d)(2) shall certify to the agency that the supplemental textbooks, in combination with any other textbooks or supplemental textbooks used by the district or school, cover the essential knowledge and skills identified under Section 28.002 by the State Board of Education for the subject and grade level for which the district or school is requisitioning the supplemental textbooks.(g) Sections 31.101(b) and (c) do not apply to supplemental textbooks requisitioned under this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 445, Sec. 5, eff. June 16, 2007.

SUBCHAPTER B-1. STATE-DEVELOPED OPEN-SOURCE TEXTBOOKSSec. 31.071. PURCHASE AUTHORITY. (a) The commissioner may purchase state-developed open-source textbooks in accordance with this subchapter.(b) The commissioner:(1) shall purchase any state-developed open-source textbooks through a competitive process; and(2) may purchase more than one state-developed open-source textbook for a subject or grade level.(c) A state-developed open-source textbook must be irrevocably owned by or licensed to the state for use in the applicable subject or grade level. The state must have unlimited authority to modify, delete, combine, or add content to the textbook after purchase.(d) The commissioner may issue a request for proposals for a state-developed open-source textbook:(1) in accordance with the textbook review and adoption cycle under Section 31.022; or(2) at any other time the commissioner determines that a need exists for additional textbook options.(e) The costs of administering this subchapter and purchasing state-developed open-source textbooks shall be paid from the state textbook fund, as determined by the commissioner.

Added by Acts 2009, 81st Leg., R.S., Ch. 679, Sec. 7, eff. September 1, 2009.

Sec. 31.072. CONTENT REQUIREMENTS. (a) A state-developed open-source textbook must:(1) be evaluated by teachers or other experts, as determined by the commissioner, before purchase; and(2) meet the requirements for inclusion on a conforming or nonconforming textbook list under Section 31.023.(b) Following a curriculum revision by the State Board of Education, the commissioner shall require the revision of a state-developed open-source textbook relating to that curriculum. The commissioner may, at any time, require an additional revision of a state-developed open-source textbook or contract for ongoing revisions of a textbook for a period not to exceed the period under Section 31.022 for which a textbook for that subject and grade level may be adopted. The commissioner shall use a competitive process to request proposals to revise a state-developed open-source textbook under this subsection.(c) The commissioner shall provide for special and bilingual state-developed open-source textbooks in the same manner provided under Sections 31.028 and 31.029.

Added by Acts 2009, 81st Leg., R.S., Ch. 679, Sec. 7, eff. September 1, 2009.

Sec. 31.073. COST. (a) For purposes of this section, the commissioner shall determine the cost to a school district or open-enrollment charter school for a state-developed open-source textbook in an amount sufficient to cover state expenses associated with the textbook, including expenses incurred by the state in soliciting, evaluating, revising, and purchasing the textbook.(b) If a school district or open-enrollment charter school selects a state-developed open-source textbook instead of another textbook adopted under Subchapter B, the difference between the cost determined by the commissioner under Subsection (a) and the maximum price for a textbook in the same subject area, as determined by the State Board of Education under Section 31.025, shall be allocated as follows:(1) 50 percent of the amount shall be credited to the state textbook fund under Section 31.021 to be used for purposes of this subchapter; and(2) 50 percent of the amount shall be credited to the school district or open-enrollment charter school for use as provided by Section 31.1011(c).(c) Notwithstanding Section 31.022, a school district or open-enrollment charter school may adopt a state-developed open-source textbook at any time, regardless of the textbook review and adoption cycle under that section.(d) A school district or open-enrollment charter school may not be charged for selection of a state-developed open-source textbook in addition to a textbook adopted under Subchapter B.

Added by Acts 2009, 81st Leg., R.S., Ch. 679, Sec. 7, eff. September 1, 2009.

Sec. 31.074. DISTRIBUTION. (a) The commissioner shall provide for the distribution of state-developed open-source textbooks in a manner consistent with distribution of textbooks adopted under Subchapter B.(b) The commissioner may use a competitive process to contract for printing or other reproduction of a state-developed open-source textbook on behalf of a school district or open-enrollment charter school. The commissioner may not require a school district or open-enrollment charter school to contract with a state-approved provider for the printing or reproduction of a state-developed open-source textbook.

Added by Acts 2009, 81st Leg., R.S., Ch. 679, Sec. 7, eff. September 1, 2009.

Sec. 31.075. OWNERSHIP; LICENSING. (a) A state-developed open-source textbook is the property of the state.(b) The commissioner shall provide a license to each public school in the state, including a school district, an open-enrollment charter school, and a state or local agency educating students in any grade from prekindergarten through high school, to use and reproduce a state-developed open-source textbook.(c) The commissioner may provide a license to use a state-developed open-source textbook to an entity not listed in Subsection (b). In determining the cost of a license under this subsection, the commissioner shall seek, to the extent feasible, to recover the costs of developing, revising, and distributing state-developed open-source textbooks.

Added by Acts 2009, 81st Leg., R.S., Ch. 679, Sec. 7, eff. September 1, 2009.

Sec. 31.076. RULES; FINALITY OF DECISIONS. (a) The commissioner may adopt rules necessary to implement this subchapter.(b) A decision by the commissioner regarding the purchase, revision, cost, or distribution of a state-developed open-source textbook is final and may not be appealed.

Added by Acts 2009, 81st Leg., R.S., Ch. 679, Sec. 7, eff. September 1, 2009.

Sec. 31.077. ADOPTION SCHEDULE.The commissioner shall develop a schedule for the adoption of state-developed open-source textbooks under this subchapter. In developing the adoption schedule under this section, the commissioner shall consider:(1) the availability of funds;(2) the existing textbook adoption cycles under Subchapter B; and(3) the availability of textbooks for development or purchase by the state.

Added by Acts 2009, 81st Leg., R.S., Ch. 679, Sec. 7, eff. September 1, 2009.

SUBCHAPTER C. LOCAL OPERATIONSSec. 31.101. SELECTION AND PURCHASE OF TEXTBOOKS BY SCHOOL DISTRICTS. (a) Each year, during a period established by the State Board of Education, the board of trustees of each school district and the governing body of each open-enrollment charter school shall:(1) for a subject in the foundation curriculum, notify the State Board of Education of the textbooks selected by the board of trustees or governing body for the following school year from among the textbooks on the appropriate conforming or nonconforming list, including the list adopted under Section 31.0231; or(2) for a subject in the enrichment curriculum:(A) notify the State Board of Education of each textbook selected by the board of trustees or governing body for the following school year from among the textbooks on the appropriate conforming or nonconforming list, including the list adopted under Section 31.0231; or(B) notify the State Board of Education that the board of trustees or governing body has selected a textbook that is not on the conforming or nonconforming list.(b) If a school district or open-enrollment charter school selects a textbook for a particular subject in the enrichment curriculum and grade level that is not on the conforming or nonconforming list, the state shall pay to the district or school an amount equal to the lesser of:(1) 70 percent of the cost to the district of the textbook, multiplied by the number of textbooks the district or school needs for that subject and grade level; or(2) 70 percent of the limitation established under Section 31.025 for a textbook for that subject and grade level, multiplied by the number of textbooks the district or school needs for that subject and grade level.(b-1) If a school district or open-enrollment charter school selects for a particular subject or grade level an electronic textbook or instructional material on the list adopted under Section 31.0231, the state shall pay the district or school an amount equal to the cost of the electronic textbook or instructional material plus textbook credits under Section 31.1011 equal to 50 percent of the difference between that cost and the limitation established under Section 31.025 for a textbook for that subject and grade level, multiplied by the number of electronic textbooks or instructional materials the district or school needs for that subject and grade level.(c) A school district or open-enrollment charter school that selects a textbook that is not on the conforming or nonconforming list or that selects an electronic textbook or instructional material that is on the list adopted under Section 31.0231:(1) is responsible for the portion of the cost of the textbook that is not paid by the state under Subsection (b); and(2) may use funds received from the state under Subsection (b) or (b-1), as applicable, for purchasing the textbook, electronic textbook, or instructional material for which the funds were received or supplementing the allotment under Section 32.005 to purchase technological equipment according to rules adopted by the commissioner.(c-1) Notwithstanding any other provision of this chapter, a school district or open-enrollment charter school must purchase a classroom set of textbooks adopted by the State Board of Education under Section 31.023 or 31.035 for each subject and grade level in the foundation and enrichment curriculum.(d) For a textbook that is not on the conforming or nonconforming list, a school district or open-enrollment charter school must use the textbook for the period of the review and adoption cycle the State Board of Education has established for the subject and grade level for which the textbook is used.(e) A school district or open-enrollment charter school that selects a subscription-based electronic textbook or instructional material on the conforming list under Section 31.023 or the list adopted under Section 31.0231 may cancel the subscription and subscribe to a new electronic textbook or instructional material on the conforming list under Section 31.023 or the list adopted under Section 31.0231 before the end of the state contract period under Section 31.026 if:(1) the district or school has used the electronic textbook or instructional material for at least one school year; and(2) the agency approves the change based on a written request to the agency by the district or school that specifies the reasons for changing the electronic textbook or instructional material used by the district or school.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1407, Sec. 5, eff. June 19, 2009.

Sec. 31.1011. TEXTBOOK CREDITS. (a) A school district or open-enrollment charter school is entitled to receive credit for textbooks purchased at a cost below the cost limit established under Section 31.025(a).(b) The credit is an amount equal to the difference between the price paid for a textbook and the cost limit established under Section 31.025(a) for that textbook multiplied by the number of copies of that textbook the school district or open-enrollment charter school purchases.(c) Fifty percent of the total textbook credit of a school district or open-enrollment charter school shall be credited to the state textbook fund, and 50 percent of the credit shall be credited to the district or school to apply toward the requisition of:(1) additional textbooks or electronic textbooks that are on the conforming or nonconforming list under Section 31.023 or the components of such textbooks, including any electronic components;(2) supplemental textbooks as provided by Section 31.035;(3) electronic textbooks or instructional materials on the list adopted under Section 31.0231; or(4) technological equipment under Section 31.021(f).(d) The legislature may appropriate funds for the purpose of increasing the number of textbook credits available for distribution to school districts and open-enrollment charter schools under this section. The appropriation may be designated for a particular subject, for the individual elements of a particular subject, or for textbooks for students who need extra assistance. The appropriation must be provided in an equitable manner.

Added by Acts 2007, 80th Leg., R.S., Ch. 445, Sec. 6, eff. June 16, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1407, Sec. 6, eff. June 19, 2009.

Sec. 31.102. TITLE AND CUSTODY. (a) Each textbook purchased as provided by this chapter is the property of this state.(b) Subsection (a) applies to an electronic textbook only to the extent of any applicable licensing agreement.(c) The board of trustees of a school district or the governing body of an open-enrollment charter school is the legal custodian of textbooks purchased as provided by this chapter for the district or school. The board of trustees shall distribute textbooks to students in the manner that the board or governing body determines is most effective and economical.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 31.103. TEXTBOOK REQUISITIONS. (a) Not later than the seventh day after the first school day in April, each principal shall report the maximum attendance for the school to the superintendent. Not later than April 25, the superintendent of a school district or the chief operating officer of an open-enrollment charter school shall report the district's or school's maximum attendance to the commissioner.(b) A requisition for textbooks for the following school year shall be based on the maximum attendance reports under Subsection (a), plus an additional 10 percent, except as otherwise provided. A school district or open-enrollment charter school shall make a requisition for a textbook on the conforming or nonconforming list through the commissioner to the state depository designated by the publisher or as provided by State Board of Education rule, as applicable, not later than June 1 of each year. The designated state depository or, if the publisher or manufacturer does not have a designated textbook depository in this state under Section 31.151(a)(6)(B), the publisher or manufacturer shall fill a requisition approved by the agency at any other time in the case of an emergency. As made necessary by available funds, the commissioner shall reduce the additional percentage of attendance for which a district or school may requisition textbooks. The commissioner may, on application of a district or school that is experiencing high enrollment growth, increase the additional percentage of attendance for which the district or school may requisition textbooks.(c) In making a requisition under this section, a school district or open-enrollment charter school may requisition textbooks on the conforming or nonconforming list for grades above the grade level in which a student is enrolled, except that the total quantity of textbooks requisitioned under this section may not exceed the limit prescribed by Subsection (b).(d) A school district or open-enrollment charter school that selects an open-source textbook shall requisition a sufficient number of printed copies for use by students unable to access the textbook electronically unless the district or school provides to each student:(1) electronic access to the textbook at no cost to the student; or(2) printed copies of the portion of the textbook that will be used in the course.(e) The commissioner may establish a list of equipment or devices that a school district or open-enrollment charter school may purchase using textbook credits or textbook credits in combination with other available funds to provide electronic access to open-source textbooks under Subsection (d)(1).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2001, 77th Leg., ch. 129, Sec. 2, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 805, Sec. 4, eff. June 14, 2001; Acts 2003, 78th Leg., ch. 201, Sec. 21, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 679, Sec. 8, eff. September 1, 2009.

Sec. 31.1031. SHORTAGE OF REQUISITIONED TEXTBOOKS. If a school district or open-enrollment charter school does not have a sufficient number of copies of a textbook used by the district or school for use during the following school year, and a sufficient number of additional copies will not be available from the depository or the publisher within the time specified by Section 31.151(a)(8), the district or school is entitled to:(1) be reimbursed from the state textbook fund, at a rate and in the manner provided by State Board of Education rule, for the purchase of a sufficient number of used adopted textbooks; or(2) return currently used textbooks to the commissioner in exchange for sufficient copies, if available, of other textbooks on the conforming or nonconforming list to be used during the following school year.

Added by Acts 2001, 77th Leg., ch. 805, Sec. 5, eff. June 14, 2001.

Sec. 31.104. DISTRIBUTION AND HANDLING. (a) The board of trustees of a school district or the governing body of an open-enrollment charter school may delegate to an employee the authority to requisition, distribute, and manage the inventory of textbooks in a manner consistent with this chapter and rules adopted under this chapter.(b) A school district or open-enrollment charter school may order replacements for textbooks that have been lost or damaged directly from:(1) the textbook depository;(2) the textbook publisher or manufacturer if the textbook publisher or manufacturer does not have a designated textbook depository in this state under Section 31.151(a)(6)(B); or(3) any source for a printed copy of an open-source textbook.(c) Each textbook must state that the textbook is the property of or is licensed to this state, as appropriate. Each textbook, other than an electronic textbook or a printed copy of an open-source textbook, must be covered by the student under the direction of the teacher. Except as provided by Subsection (g), a student must return all textbooks to the teacher at the end of the school year or when the student withdraws from school.(d) Each student, or the student's parent or guardian, is responsible for each textbook, including an electronic textbook, and all technological equipment not returned in an acceptable condition by the student. A student who fails to return in an acceptable condition all textbooks, including electronic textbooks, and technological equipment forfeits the right to free textbooks, including electronic textbooks, and technological equipment until each textbook, including an electronic textbook, and all technological equipment previously issued but not returned in an acceptable condition is paid for by the student, parent, or guardian. As provided by policy of the board of trustees or governing body, a school district or open-enrollment charter school may waive or reduce the payment requirement if the student is from a low-income family. The district or school shall allow the student to use textbooks, including electronic textbooks, and technological equipment at school during each school day. If a textbook, including an electronic textbook, or technological equipment is not returned in an acceptable condition or paid for, the district or school may withhold the student's records. A district or school may not, under this subsection, prevent a student from graduating, participating in a graduation ceremony, or receiving a diploma. The commissioner by rule shall adopt criteria for determining whether a textbook, including an electronic textbook, and technological equipment are returned in an acceptable condition.(e) The board of trustees of a school district may not require an employee of the district who acts in good faith to pay for a textbook, electronic textbook, or technological equipment that is damaged, stolen, misplaced, or not returned. A school district employee may not waive this provision by contract or any other means, except that a district may enter into a written agreement with a school employee whereby the employee assumes financial responsibility for electronic textbook or technological equipment usage off school property or outside of a school-sponsored event in consideration for the ability of the school employee to use the electronic textbook or technological equipment for personal business. Such a written agreement shall be separate from the employee's contract of employment, if applicable, and shall clearly inform the employee of the amount of the financial responsibility and advise the employee to consider obtaining appropriate insurance. An employee may not be required to agree to such an agreement as a condition of employment.(g) At the end of the school year for which an open-source textbook that a school district or open-enrollment charter school does not intend to use for another student is distributed, the printed copy of the open-source textbook becomes the property of the student to whom it is distributed.(h) This section does not apply to an electronic copy of an open-source textbook.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2001, 77th Leg., ch. 129, Sec. 3, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 805, Sec. 6, eff. June 14, 2001; Acts 2003, 78th Leg., ch. 634, Sec. 1, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 116, Sec. 2, eff. May 17, 2007.Acts 2009, 81st Leg., R.S., Ch. 366, Sec. 1, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 679, Sec. 9, eff. September 1, 2009.

Sec. 31.105. SALE OF TEXTBOOKS. The board of trustees of a school district or governing body of an open-enrollment charter school may sell textbooks, other than electronic textbooks, to a student or another school at the state contract price. The district shall send money from the sale of textbooks to the commissioner as required by the commissioner. The commissioner shall deposit the money in the state textbook fund.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 31.106. USE OF LOCAL FUNDS. In addition to any textbook selected under this chapter, a school district or open-enrollment charter school may use local funds to purchase any textbooks.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

SUBCHAPTER D. ADMINISTRATIVE PENALTIES AND PENAL PROVISIONSSec. 31.151. DUTIES OF PUBLISHERS AND MANUFACTURERS. (a) A publisher or manufacturer of textbooks:(1) shall furnish any textbook the publisher or manufacturer offers in this state, at a price that does not exceed the lowest price at which the publisher offers that textbook for adoption or sale to any state, public school, or school district in the United States;(2) shall automatically reduce the price of a textbook sold for use in a school district or open-enrollment charter school to the extent that the price is reduced elsewhere in the United States;(3) shall provide any textbook or ancillary item free of charge in this state to the same extent that the publisher or manufacturer provides the textbook or ancillary item free of charge to any state, public school, or school district in the United States;(4) shall guarantee that each copy of a textbook sold in this state is at least equal in quality to copies of that textbook sold elsewhere in the United States and is free from factual error;(5) may not become associated or connected with, directly or indirectly, any combination in restraint of trade in textbooks or enter into any understanding or combination to control prices or restrict competition in the sale of textbooks for use in this state;(6) shall:(A) maintain a depository in this state or arrange with a depository in this state to receive and fill orders for textbooks, other than open-source textbooks, on-line textbooks, or on-line textbook components, consistent with State Board of Education rules; or(B) deliver textbooks to a school district or open-enrollment charter school without a delivery charge to the school district, open-enrollment charter school, or state, if:(i) the publisher or manufacturer does not maintain or arrange with a depository in this state under Paragraph (A) and the publisher's or manufacturer's textbooks and related products are warehoused or otherwise stored less than 300 miles from a border of this state; or(ii) the textbooks are open-source textbooks, on-line textbooks, or on-line textbook components;(7) shall, at the time an order for textbooks is acknowledged, provide to school districts or open-enrollment charter schools an accurate shipping date for textbooks that are back-ordered;(8) shall guarantee delivery of textbooks at least 10 business days before the opening day of school of the year for which the textbooks are ordered if the textbooks are ordered by a date specified in the sales contract; and(9) shall submit to the State Board of Education an affidavit certifying any textbook the publisher or manufacturer offers in this state to be free of factual errors at the time the publisher executes the contract required by Section 31.026.(b) The State Board of Education may impose a reasonable administrative penalty against a publisher or manufacturer who knowingly violates Subsection (a). The board shall provide for a hearing to be held to determine whether a penalty is to be imposed and, if so, the amount of the penalty. The board shall base the amount of the penalty on:(1) the seriousness of the violation;(2) any history of a previous violation;(3) the amount necessary to deter a future violation;(4) any effort to correct the violation; and(5) any other matter justice requires.(c) A hearing under Subsection (b) shall be held according to rules adopted by the State Board of Education.(d) A penalty collected under this section shall be deposited to the credit of the state textbook fund.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2001, 77th Leg., ch. 129, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 805, Sec. 7, eff. June 14, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 6.004, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 679, Sec. 10, eff. September 1, 2009.

Sec. 31.152. ACCEPTING REBATE ON TEXTBOOKS, ELECTRONIC TEXTBOOKS, INSTRUCTIONAL MATERIALS, OR TECHNOLOGICAL EQUIPMENT. (a) A school trustee, administrator, or teacher commits an offense if that person receives any commission or rebate on any textbooks, electronic textbooks, instructional materials, or technological equipment used in the schools with which the person is associated as a trustee, administrator, or teacher.(b) A school trustee, administrator, or teacher commits an offense if the person accepts a gift, favor, or service that:(1) is given to the person or the person's school;(2) might reasonably tend to influence a trustee, administrator, or teacher in the selection of a textbook, electronic textbook, instructional material, or technological equipment; and(3) could not be lawfully purchased with funds from the state textbook fund.(c) An offense under this section is a Class B misdemeanor.(d) In this section, "gift, favor, or service" does not include:(1) staff development, in-service, or teacher training; or(2) instructional materials, such as maps or worksheets, that convey information to the student or otherwise contribute to the learning process.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2001, 77th Leg., ch. 805, Sec. 8, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1407, Sec. 7, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1407, Sec. 8, eff. June 19, 2009.

Sec. 31.153. VIOLATION OF FREE TEXTBOOK LAW. (a) A person commits an offense if the person knowingly violates any law providing for the purchase or distribution of free textbooks for the public schools.(b) An offense under this section is a Class C misdemeanor.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

SUBCHAPTER E. DISPOSITION OF TEXTBOOKSSec. 31.201. DISPOSITION OF TEXTBOOKS. (a) The commissioner, with the approval of the State Board of Education, may provide for the disposition of:(1) textbooks, other than electronic textbooks, that are no longer in acceptable condition to be used for instructional purposes; or(2) discontinued textbooks, other than electronic textbooks.(b) The commissioner, as provided by rules adopted by the State Board of Education, shall make available on request copies of discontinued textbooks, other than electronic textbooks, for use in libraries maintained in municipal and county jails, facilities operated by the Texas Department of Criminal Justice for the imprisonment of individuals convicted of felonies other than state jail felonies, and other state agencies.(c) The State Board of Education shall adopt rules under which a school district or open-enrollment charter school may donate discontinued textbooks, other than electronic textbooks, to a student, to an adult education program, or to a nonprofit organization.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.049, eff. September 1, 2009.



CHAPTER 32. COMPUTERS AND COMPUTER-RELATED EQUIPMENT

EDUCATION CODE

TITLE 2. PUBLIC EDUCATION

SUBTITLE F. CURRICULUM, PROGRAMS, AND SERVICES

CHAPTER 32. COMPUTERS AND COMPUTER-RELATED EQUIPMENT

SUBCHAPTER A. POWERS AND DUTIES OF STATE BOARD OF EDUCATION

RELATING TO ELECTRONIC INSTRUCTIONAL TECHNOLOGY AND

COMPUTER-RELATED EQUIPMENT

Sec. 32.001. DEVELOPMENT OF LONG-RANGE PLAN. (a) The State

Board of Education shall develop a long-range plan for:

(1) acquiring and using technology in the public school system;

(2) fostering professional development related to the use of

technology for educators and others associated with child

development;

(3) fostering computer literacy among public school students so

that by the year 2000 each high school graduate in this state has

computer-related skills that meet standards adopted by the board;

and

(4) identifying and, through regional education service centers,

distributing information on emerging technology for use in the

public schools.

(b) The State Board of Education shall update as necessary the

plan developed under Subsection (a).

(c) The State Board of Education, in coordination with the Texas

Higher Education Coordinating Board and other public agencies and

institutions the State Board of Education considers appropriate,

shall propose legislation and funding necessary to implement the

plan developed under Subsection (a).

(d) In developing the plan, the State Board of Education must

consider accessibility of technology to students with

disabilities.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 32.002. AUTHORITY OF SCHOOL DISTRICT. A school district is

not required by this subchapter to acquire or use technology that

has been approved, selected, or contracted for by the State Board

of Education or the commissioner.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 32.003. AUTHORITY OF COMMISSIONER TO CONTRACT. The

commissioner may contract with developers of technology to supply

technology for use by school districts throughout this state.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 32.004. FEES. The State Board of Education, on the

commissioner's recommendation, may establish a reasonable fee for

services provided under this chapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 32.005. TECHNOLOGY ALLOTMENT. (a) Each school district is

entitled to an allotment of $30 for each student in average daily

attendance or a different amount for any year provided by

appropriation.

(b) An allotment under this section may be used only to:

(1) provide for the purchase by school districts of electronic

textbooks or technological equipment that contributes to student

learning; and

(2) pay for training educational personnel directly involved in

student learning in the appropriate use of electronic textbooks

and for providing for access to technological equipment for

instructional use.

(c) The allotment under this section may be paid from:

(1) the available school fund; or

(2) any other fund that may be used for that purpose and that is

identified in the General Appropriations Act as the source of

payment of the allotment.

Added by Acts 2003, 78th Leg., ch. 201, Sec. 22, eff. June 10,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

831, Sec. 3, eff. September 1, 2008.

SUBCHAPTER B. STATEWIDE DEVELOPMENT OF TECHNOLOGY AND

TELECOMMUNICATIONS

Sec. 32.031. PURPOSE. To prepare students for the 21st century,

it is the policy of this state that a superior education should

be available to all students under a thorough and efficient

system of public education. Educational resources shall be

devoted to the maximum extent possible to the instruction of

students. To accomplish those purposes, public education must

use, in a comprehensive manner, appropriate, accessible

technology in all aspects of instruction, administration, and

communication.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 32.032. ELECTRONIC INFORMATION SYSTEM. (a) The agency

shall establish and maintain an accessible electronic information

transfer system, as provided by State Board of Education policy,

that is capable of transmitting information among school

districts, regional education service centers, and other

education-related entities and state agencies.

(b) The commissioner may contract with suppliers of computer

hardware, software, or communications equipment or services to

provide accessible goods or services to school districts,

regional education service centers, or the agency. The State

Board of Education by rule shall adopt standards for hardware,

software, and communications equipment, training, and services

supplied through contract under this section.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 32.033. INTEGRATED TELECOMMUNICATIONS SYSTEM. (a) The

agency, in coordination with institutions of higher education and

other public or private entities, may maintain and expand, as

needed, the telecommunications capabilities of school districts

and regional education service centers. The agency shall design

and implement a telecommunications system for distance learning

throughout the state.

(b) To the extent necessary, the State Board of Education shall

conduct feasibility studies related to accessible

telecommunications capabilities of school districts and regional

education service centers.

(c) According to priorities determined by the State Board of

Education, the commissioner may contract with a public

broadcasting system or another supplier of telecommunications

equipment, programming, training, or services to provide

equipment, programming, training, or services to school

districts, regional education service centers, or the agency.

(d) In providing additional telecommunications capabilities

under Subsection (a), the agency shall give priority to school

districts with limited financial resources.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 201, Sec. 23, eff.

Sept. 1, 2003.

Sec. 32.034. CENTER FOR EDUCATIONAL TECHNOLOGY. (a) The

commissioner, as provided by State Board of Education policy, may

enter into an interagency contract with a public institution of

higher education or a consortium of public institutions of higher

education in this state to sponsor a center for educational

technology under this section.

(b) The purpose of the center is to improve the quality and

efficiency of the educational process through research,

development, or site evaluation of:

(1) existing and new applications of technology specifically

designed for educational applications; and

(2) educational applications of technology originally developed

for commercial or other purposes.

(c) The membership of the center shall consist of public school

educators, regional education service centers, institutions of

higher education, nonprofit organizations, and private sector

representatives. The State Board of Education shall establish

membership policies for the center.

(d) The board of directors of the center shall be appointed by

the State Board of Education and shall consist of:

(1) representatives of the center, including members of the

public education system;

(2) a representative of each sponsoring institution of higher

education; and

(3) the commissioner or the commissioner's representative.

(e) The board of directors shall:

(1) employ a director for the center;

(2) establish priorities for the center's activities; and

(3) report annually on the operation, projects, and fiscal

affairs of the center to the State Board of Education and the

membership of the center.

(f) The director is responsible for the center's activities.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 32.035. DEMONSTRATION PROGRAMS. (a) The agency shall

establish demonstration programs to:

(1) investigate the uses, effectiveness, and feasibility of

technologies for education; and

(2) provide models for effective education using technology.

(b) The agency may design programs under Subsection (a) to

encourage participation by and collaboration among school

campuses, school districts, regional education service centers,

the private sector, state and federal agencies, nonprofit

organizations, and institutions of higher education.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 32.036. PREVIEW CENTERS AND TRAINING PROGRAMS. The agency

may establish and provide for the operation of a technology

preview center and training program in each regional education

service center to assist district and campus personnel in

developing and maintaining the comprehensive use of appropriate

technology in all aspects of instruction, administration, and

communications.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER C. TRANSFER OF DATA PROCESSING EQUIPMENT TO STUDENTS

Sec. 32.101. DEFINITION. In this subchapter, "data processing"

has the meaning assigned by Section 2054.003, Government Code.

Added by Acts 2001, 77th Leg., ch. 1272, Sec. 6.01, eff. June 15,

2001.

Sec. 32.102. AUTHORITY. (a) As provided by this subchapter, a

school district or open-enrollment charter school may transfer to

a student enrolled in the district or school:

(1) any data processing equipment donated to the district or

school, including equipment donated by:

(A) a private donor; or

(B) a state eleemosynary institution or a state agency under

Section 2175.128, Government Code;

(2) any equipment purchased by the district or school, to the

extent consistent with Section 32.105; and

(3) any surplus or salvage equipment owned by the district or

school.

(b) A school district or open-enrollment charter school may

accept:

(1) donations of data processing equipment for transfer under

this subchapter; and

(2) any gifts, grants, or donations of money or services to

purchase, refurbish, or repair data processing equipment under

this subchapter.

Added by Acts 2001, 77th Leg., ch. 1272, Sec. 6.01, eff. June 15,

2001. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 9.020(f),

eff. Sept. 1, 2003.

Sec. 32.103. ELIGIBILITY; PREFERENCE. (a) A student is

eligible to receive data processing equipment under this

subchapter only if the student does not otherwise have home

access to data processing equipment, as determined by the

student's school district or open-enrollment charter school.

(b) In transferring data processing equipment to students, a

school district or open-enrollment charter school shall give

preference to educationally disadvantaged students.

Added by Acts 2001, 77th Leg., ch. 1272, Sec. 6.01, eff. June 15,

2001.

Sec. 32.104. REQUIREMENTS FOR TRANSFER. Before transferring

data processing equipment to a student, a school district or

open-enrollment charter school must:

(1) adopt rules governing transfers under this subchapter,

including provisions for technical assistance to the student by

the district or school;

(2) determine that the transfer serves a public purpose and

benefits the district or school; and

(3) remove from the equipment any offensive, confidential, or

proprietary information, as determined by the district or school.

Added by Acts 2001, 77th Leg., ch. 1272, Sec. 6.01, eff. June 15,

2001.

Sec. 32.105. EXPENDITURE OF PUBLIC FUNDS. A school district or

open-enrollment charter school may spend public funds to:

(1) purchase, refurbish, or repair any data processing equipment

transferred to a student under this subchapter; and

(2) store, transport, or transfer data processing equipment

under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1272, Sec. 6.01, eff. June 15,

2001.

Sec. 32.106. RETURN OF EQUIPMENT. (a) Except as provided by

Subsection (b), a student who receives data processing equipment

from a school district or open-enrollment charter school under

this subchapter shall return the equipment to the district or

school not later than the earliest of:

(1) five years after the date the student receives the

equipment;

(2) the date the student graduates;

(3) the date the student transfers to another school district or

open-enrollment charter school; or

(4) the date the student withdraws from school.

(b) Subsection (a) does not apply if, at the time the student is

required to return the data processing equipment under that

subsection, the district or school determines that the equipment

has no marketable value.

Added by Acts 2001, 77th Leg., ch. 1272, Sec. 6.01, eff. June 15,

2001.

SUBCHAPTER D. TECHNOLOGY DEMONSTRATION SITES PROJECT

Sec. 32.151. ESTABLISHMENT OF PROJECT. (a) The agency may by

rule establish the technology demonstration sites project to:

(1) demonstrate the use of technology for improving teaching and

learning;

(2) use digital tools and resources to extend learning

opportunities from school to home; and

(3) exemplify instructional practices and lessons that support

academic learning in the classroom and at home.

(b) The project shall use existing home electronic devices or

provide access through electronic device checkout options to

extend learning at home. The project shall make electronic

devices available to each student in a participating school to

allow students, at school and at home, to use software, on-line

courses, and other appropriate learning technologies that have

been shown to improve academic achievement and the progress

measures listed in Section 32.155(e).

Added by Acts 2003, 78th Leg., ch. 834, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

714, Sec. 2, eff. September 1, 2009.

Sec. 32.152. PROJECT ADMINISTRATION. If the agency establishes

the project under Section 32.151, the agency shall establish a

procedure and develop criteria for the administration of the

project. In administering the project, the agency shall:

(1) select participating school districts or schools;

(2) define the conditions for the distribution and use of

electronic devices not currently available to all students;

(3) develop guidelines for a distribution and checkout plan for

home use of electronic devices;

(4) monitor local project implementation; and

(5) review the progress made through each demonstration site

included in the project.

Added by Acts 2003, 78th Leg., ch. 834, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

714, Sec. 2, eff. September 1, 2009.

Sec. 32.153. PROJECT FUNDING. (a) To implement the project,

the agency may use any gift, grant, or donation given for the

project. The agency may solicit and accept a gift, grant, or

donation of any kind from any source, including from a

foundation, private entity, governmental entity, and institution

of higher education, for the implementation of the project. The

agency may use only undedicated and unobligated money from the

general revenue fund for purposes of the project.

(b) Funds for the project may not be used for the construction

of a building or other facility.

(c) The participating school districts and schools shall use

project funds for:

(1) the purchase of electronic devices so that each student in a

participating classroom has an electronic device for use at

school and at home;

(2) the purchase of other equipment, including computer hardware

and software;

(3) the hiring of pedagogical and technical support staff for

school districts or schools participating in the project; and

(4) the purchase of technology-based learning materials and

resources.

(e) The project may be implemented only if sufficient funds are

available under this section for that purpose.

Added by Acts 2003, 78th Leg., ch. 834, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 14.01, eff. May 31, 2006.

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 14.03, eff. May 31, 2006.

Acts 2009, 81st Leg., R.S., Ch.

714, Sec. 2, eff. September 1, 2009.

Sec. 32.154. DISTRICT OR SCHOOL SELECTION. (a) A school

district may apply to the agency for the establishment of a

technology demonstration sites project for the entire district or

for a particular school or group of schools in the district.

(b) The agency shall select the participating districts and

schools for the project based on each district's or school's need

and technological readiness for the project.

(c) The agency shall select at least five school districts to

participate in the project. At least one demonstration site

included in the project should include students in grades 6-12.

The agency may select at least one school district in which each

school in the district participates in the project.

Added by Acts 2003, 78th Leg., ch. 834, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

714, Sec. 2, eff. September 1, 2009.

Sec. 32.155. COMMUNITY EDUCATIONAL PIPELINE PROGRESS TEAM. (a)

Each participating school district or school shall establish a

community educational pipeline progress team to assist in

developing and implementing the technology demonstration sites

project.

(b) The board of trustees of a participating school district, or

of a district in which a participating school is located, shall

appoint individuals to the team. The team may be composed of:

(1) educators;

(2) district-level administrators;

(3) community leaders;

(4) parents of students who attend a participating school; and

(5) any other individual the board finds appropriate.

(c) The team shall develop an academic improvement plan that

details how the project should be implemented in the

participating district or school. In developing the academic

improvement plan, the team shall consider:

(1) the educational problems in the district or school that

could be mitigated through the implementation of the project; and

(2) the technological and nontechnological resources that are

necessary to ensure the successful implementation of the project.

(d) The team shall recommend to the board of trustees how the

project funds should be used to implement the academic

improvement plan developed under Subsection (c). The team may

recommend annually any necessary changes in the academic

improvement plan to the board. The agency must approve the

academic improvement plan, or any changes in the academic

improvement plan, before disbursing project funds to the board.

(e) The board of trustees of each district participating in the

project shall send an annual progress report to the agency not

later than August 1 of each year that the district is

participating in the project. The report must state in detail

the type of plan being used in the district or school and the

effect of the project on the district or school, including:

(1) the academic progress of students who are participating in a

project, as measured by performance on assessment instruments;

(2) if applicable, a comparison of student progress in a school

or classroom that is participating in the project as compared

with student progress in the schools or classrooms in the

district that are not participating in the project;

(3) any elements of the project that contribute to improved

student performance on assessment instruments administered under

Section 39.023 or any other assessment instrument required by the

agency;

(4) any cost savings and improved efficiency relating to school

personnel and the maintenance of facilities;

(5) any effect on student dropout and attendance rates;

(6) any effect on student enrollment in higher education;

(7) any effect on teacher performance and retention;

(8) any improvement in communications among students, teachers,

parents, and administrators;

(9) any improvement in parent involvement in the education of

the parent's child;

(10) any effect on community involvement and support for the

district or school; and

(11) any increased student proficiency in technologies that will

help prepare the student for becoming a member of the workforce.

Added by Acts 2003, 78th Leg., ch. 834, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

714, Sec. 3, eff. September 1, 2009.

Sec. 32.156. ELECTRONIC DEVICE RETENTION. Each student

participating in the project may retain the electronic device

provided under the project as long as the student is enrolled in

a school in a participating school district.

Added by Acts 2003, 78th Leg., ch. 834, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

714, Sec. 4, eff. September 1, 2009.

Sec. 32.157. PROJECT EVALUATION; EXPIRATION. (a) After the

expiration of the project, the agency may review the project

based on the annual reports the agency receives from the board of

trustees of participating school districts. The agency may

include the review of the project in the comprehensive annual

report required under Section 39.332 that covers the 2012-2013

school year.

(b) This subchapter expires August 31, 2013.

Added by Acts 2003, 78th Leg., ch. 834, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 14.02, eff. May 31, 2006.

Acts 2009, 81st Leg., R.S., Ch.

714, Sec. 4, eff. September 1, 2009.

SUBCHAPTER F. EDUCATION INTERNET PORTAL

Sec. 32.251. DEFINITION. In this subchapter, "portal" means the

education Internet portal required by this subchapter.

Added by Acts 2003, 78th Leg., ch. 1216, Sec. 16, eff. June 20,

2003.

Renumbered from Education Code, Section 32.151 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 17.001(13), eff. September 1, 2007.

Sec. 32.252. EDUCATION INTERNET PORTAL; GENERAL PURPOSES. (a)

The agency, with assistance from the Department of Information

Resources and with participation by the Texas Higher Education

Coordinating Board, interested school districts, and interested

persons in the private sector, shall establish and maintain an

education Internet portal for use by school districts, teachers,

parents, and students.

(b) The portal must serve as a single point of access to

educational resources other than student assessment data

accessible through the student assessment data portal under

Section 32.258. In addition to any other purpose specified by

this subchapter or any other educational purpose, the portal may

be used to:

(1) alleviate inequities in access to educational resources by

providing access to on-line courses;

(2) improve student academic performance by providing access to

tutorial materials, instructional materials that have been shown

to improve academic performance, and other interactive materials,

including materials that assess an individual student's knowledge

and prepare the student for the administration of a standardized

assessment instrument, including an assessment instrument

administered under Section 39.023;

(3) provide school districts with access to administrative

software and other electronic tools designed to promote

administrative efficiency and intra-district communication; or

(4) provide links to appropriate educational resources and

experts available through the Internet.

Added by Acts 2003, 78th Leg., ch. 1216, Sec. 16, eff. June 20,

2003.

Renumbered from Education Code, Section 32.152 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 17.001(13), eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 48, eff. June 19, 2009.

Sec. 32.253. ADMINISTRATION. (a) The agency has responsibility

for general administration and oversight of the portal and for

approving the content of all information made available through

the portal.

(b) The Department of Information Resources shall:

(1) host the portal through the project known as TexasOnline;

(2) organize the portal in a manner that simplifies portal use

and administration;

(3) provide any necessary technical advice to the agency,

including advice relating to equipment required in connection

with the portal;

(4) provide a method for maintaining the information made

available through the portal; and

(5) cooperate with the agency in linking the agency's Internet

site to the portal.

(c) The Department of Information Resources may assist the

agency with technical advice regarding contracting with vendors

for services in connection with the portal.

(d) The P-16 Council established under Section 61.076 shall

serve in an advisory capacity to the agency and the Department of

Information Resources in connection with functions relating to

the portal.

Added by Acts 2003, 78th Leg., ch. 1216, Sec. 16, eff. June 20,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 4.007, eff. September 1, 2007.

Renumbered from Education Code, Section 32.153 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 17.001(13), eff. September 1, 2007.

Sec. 32.254. ON-LINE COURSES. (a) The agency may coordinate

the identification and development of on-line courses made

available through the portal. A course may not be made available

through the portal unless the course is reviewed by the agency

and approved by the commissioner.

(b) In coordinating, developing, and reviewing courses to be

made available through the portal, the agency shall give priority

to any course that is not readily available to students

throughout the state and for which there is a critical need.

(c) A course made available through the portal must be aligned

with state curriculum requirements under Section 28.002 and the

essential knowledge and skills identified under that section.

(d) The agency may develop quality assurance criteria to be used

by the agency in developing and reviewing courses made available

through the portal. The criteria must include components relating

to:

(1) course content;

(2) instructor qualifications;

(3) validity of assessment procedures;

(4) security features; and

(5) degree of interactivity.

Added by Acts 2003, 78th Leg., ch. 1216, Sec. 16, eff. June 20,

2003.

Renumbered from Education Code, Section 32.154 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 17.001(13), eff. September 1, 2007.

Sec. 32.255. ON-LINE COURSE SCHOLARSHIPS. (a) Using funds

available for that purpose, the agency may award a scholarship

for the costs of an on-line course to a student who demonstrates

that:

(1) the student has inequitable access to the course; and

(2) access to the course would improve the likelihood of the

student's academic success.

(b) The commissioner may adopt criteria to be used in awarding

scholarships under this section. The criteria must limit the

availability of scholarships to students who:

(1) are enrolled in a public school on a full-time basis; or

(2) were enrolled in a public school on a full-time basis for at

least three months during the preceding school year and indicate

an intent to enroll in a public school on a full-time basis for

at least three months during the school year for which the

scholarship is offered.

Added by Acts 2003, 78th Leg., ch. 1216, Sec. 16, eff. June 20,

2003.

Renumbered from Education Code, Section 32.155 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 17.001(13), eff. September 1, 2007.

Sec. 32.256. ON-LINE TEXTBOOKS. (a) The agency may develop and

adopt strategies for making textbooks available through the

portal or through other means in an electronic format as an

alternative or supplement to traditional textbooks.

(b) In developing and adopting strategies under this section,

the agency shall seek to achieve a system under which a student

may, in addition to a traditional textbook, be provided with

secure Internet access to each textbook used by the student.

Added by Acts 2003, 78th Leg., ch. 1216, Sec. 16, eff. June 20,

2003.

Renumbered from Education Code, Section 32.156 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 17.001(13), eff. September 1, 2007.

Sec. 32.257. SCHOOL DISTRICT ADMINISTRATIVE SOFTWARE AND

ELECTRONIC TOOLS. (a) The agency may:

(1) identify effective Internet-based administrative software

and other electronic tools that may be used by school districts

to improve district administrative functions; and

(2) pursue efforts to make that software and other electronic

tools available through the portal for use by school districts on

a voluntary basis.

(b) The agency may assist school districts in identifying

sources of funding that may be used by districts to pay any costs

associated with using administrative software and other

electronic tools available through the portal. To the extent that

funds are available to the agency, the agency may provide

administrative software and other electronic tools through the

portal at no cost to specific school districts selected by the

agency based on demonstrated need.

Added by Acts 2003, 78th Leg., ch. 1216, Sec. 16, eff. June 20,

2003.

Renumbered from Education Code, Section 32.157 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 17.001(13), eff. September 1, 2007.

Sec. 32.258. STUDENT ASSESSMENT DATA; DATA PORTAL. (a) The

agency shall establish and maintain a student assessment data

portal for use by school districts, teachers, parents, students,

and public institutions of higher education. The agency shall

establish a secure, interoperable system to be implemented

through the portal under which:

(1) a student or the student's parent or other person standing

in parental relationship can easily access the student's

individual assessment data;

(2) an authorized employee of a school district, including a

district teacher, can readily access individual assessment data

of district students for use in developing strategies for

improving student performance; and

(3) an authorized employee of a public institution of higher

education can readily access individual assessment data of

students applying for admission for use in developing strategies

for improving student performance.

(b) The system established under Subsection (a) shall provide a

means for a student or the student's parent or other person

standing in parental relationship to track the student's progress

on assessment instrument requirements for graduation.

(c) The agency shall establish an interoperable system to be

implemented through the portal under which general student

assessment data is easily accessible to the public.

(d) Student assessment data provided under this section must:

(1) be available on or before the first instructional day of the

school year following the year in which the data is collected;

and

(2) include student performance data on assessment instruments

over multiple years, beginning with the 2007-2008 school year,

including any data indicating progress in student achievement.

(e) Each system established under this section must permit

comparisons of student performance information at the classroom,

campus, district, and state levels.

Added by Acts 2003, 78th Leg., ch. 1216, Sec. 16, eff. June 20,

2003.

Renumbered from Education Code, Section 32.158 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 17.001(13), eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 49, eff. June 19, 2009.

Sec. 32.259. FEES. (a) The agency may charge school districts,

teachers, parents, students, and other persons a reasonable fee

for services or information provided through the portal.

(b) The total amount of fees charged under this section may not

exceed the amount necessary to pay costs associated with the

development, administration, and maintenance of the portal.

(c) An individual fee charged to a person under this section for

a service or information may not exceed the amount that the

person would be required to pay to obtain the service or

information from a commercial source or through another means of

access other than the portal.

(d) To the extent possible, the agency shall make services and

information available through the portal at no cost to school

districts, teachers, parents, students, and other persons.

Added by Acts 2003, 78th Leg., ch. 1216, Sec. 16, eff. June 20,

2003.

Renumbered from Education Code, Section 32.159 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 17.001(13), eff. September 1, 2007.

Sec. 32.260. VENDOR PARTICIPATION. (a) The agency may seek

proposals from private vendors for providing on-line courses or

other materials or services through the portal in accordance with

this subchapter. A vendor may not provide an on-line course or

other material or service through the portal without approval by

the agency.

(b) The agency may require a vendor, as a condition of approval

of the vendor's proposal, to:

(1) pay:

(A) all or part of the costs of providing the on-line course or

other material or service;

(B) an access fee to be used by the agency in paying the general

costs of maintaining the portal; or

(C) both the amounts described by Paragraphs (A) and (B); and

(2) if applicable, provide on-line course scholarships to

students in accordance with criteria adopted by the commissioner.

Added by Acts 2003, 78th Leg., ch. 1216, Sec. 16, eff. June 20,

2003.

Renumbered from Education Code, Section 32.160 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 17.001(13), eff. September 1, 2007.

Sec. 32.261. FUNDING. (a) The agency may not use general

revenue funds to pay the costs of developing, administering, and

maintaining the portal. The agency may use amounts available to

the agency from:

(1) gifts, grants, or donations;

(2) vendor payments described by Section 32.260(b); or

(3) arrangements with nonprofit or private entities approved by

the agency.

(b) To the extent possible considering other statutory

requirements, the commissioner and agency shall encourage the use

of textbook funds and technology allotment funds under Section

31.021(b)(2) in a manner that facilitates the development and use

of the portal.

Added by Acts 2003, 78th Leg., ch. 1216, Sec. 16, eff. June 20,

2003.

Renumbered from Education Code, Section 32.161 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 17.001(13), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.002(2), eff. September 1, 2007.

Sec. 32.262. STATEWIDE LICENSING AND CONTRACTING. As

appropriate to promote the availability through the portal of

services and information specified by this subchapter at no cost

to users or at a reasonable cost, the agency may negotiate

statewide licenses or discounts with software vendors and other

persons offering applications that are suitable for use through

the portal.

Added by Acts 2003, 78th Leg., ch. 1216, Sec. 16, eff. June 20,

2003.

Renumbered from Education Code, Section 32.162 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 17.001(13), eff. September 1, 2007.

Sec. 32.263. OUTREACH AND TRAINING. (a) The agency may conduct

outreach activities to provide information regarding the portal

to school districts, teachers, parents, and students.

(b) The agency may provide training to school districts and

teachers in use of the portal. Training in use of the portal may

be made available to parents and students by the agency or school

districts, as determined by commissioner rule.

Added by Acts 2003, 78th Leg., ch. 1216, Sec. 16, eff. June 20,

2003.

Renumbered from Education Code, Section 32.163 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 17.001(13), eff. September 1, 2007.

SUBCHAPTER H. COMPUTER LENDING PILOT PROGRAM

For expiration of this subchapter, see Section 32.355.

Sec. 32.351. ESTABLISHMENT OF PILOT PROGRAM. The commissioner

by rule shall establish a computer lending pilot program to

provide computers to participating public schools that make

computers available for use by students and their parents.

Added by Acts 2009, 81st Leg., R.S., Ch.

571, Sec. 1, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

714, Sec. 5, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1407, Sec. 9, eff. June 19, 2009.

Sec. 32.352. PILOT PROGRAM ADMINISTRATION. The commissioner

shall establish procedures for the administration of the pilot

program, including procedures for distributing to participating

public schools:

(1) any surplus or salvage data processing equipment available

for distribution under the pilot program; or

(2) computers donated or purchased for that purpose with funds

from any available source, including a foundation, private

entity, governmental entity, and institution of higher education.

Added by Acts 2009, 81st Leg., R.S., Ch.

571, Sec. 1, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

714, Sec. 5, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1407, Sec. 9, eff. June 19, 2009.

Sec. 32.353. ELIGIBLE SCHOOLS. A public school is eligible to

participate in the pilot program if:

(1) 50 percent or more of the students enrolled in the school

are educationally disadvantaged; and

(2) the school operates or agrees to operate a computer lending

program that:

(A) allows students and parents to borrow a computer;

(B) includes an option for students and parents to work toward

owning a computer initially borrowed under the school's lending

program, subject to any applicable legal restrictions regarding

disposition of the computer involved;

(C) provides computer training for students and parents; and

(D) operates outside regular school hours, including operation

until at least 7 p.m. on at least three days each week.

Added by Acts 2009, 81st Leg., R.S., Ch.

571, Sec. 1, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

714, Sec. 5, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1407, Sec. 9, eff. June 19, 2009.

Sec. 32.354. ANNUAL REPORT. Not later than January 1 of each

year, the commissioner shall submit a report to the legislature

regarding the computer lending pilot program established under

this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

571, Sec. 1, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

714, Sec. 5, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1407, Sec. 9, eff. June 19, 2009.

Sec. 32.355. EXPIRATION. This subchapter expires September 1,

2014.

Added by Acts 2009, 81st Leg., R.S., Ch.

571, Sec. 1, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

714, Sec. 5, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1407, Sec. 9, eff. June 19, 2009.



CHAPTER 33. SERVICE PROGRAMS AND EXTRACURRICULAR ACTIVITIES

EDUCATION CODE

TITLE 2. PUBLIC EDUCATION

SUBTITLE F. CURRICULUM, PROGRAMS, AND SERVICES

CHAPTER 33. SERVICE PROGRAMS AND EXTRACURRICULAR ACTIVITIES

SUBCHAPTER A. SCHOOL COUNSELORS AND COUNSELING PROGRAMS

Sec. 33.002. CERTIFIED COUNSELOR. (a) From funds appropriated

for the purpose or other funds that may be used for the purpose,

the commissioner shall distribute funds for programs under this

subchapter. In distributing those funds, the commissioner shall

give preference to a school district that received funds under

this subsection for the preceding school year and then to the

districts that have the highest concentration of students at risk

of dropping out of school, as described by Section 29.081. To

receive funds for the program, a school district must apply to

the commissioner. For each school year that a school district

receives funds under this subsection, the district shall allocate

an amount of local funds for school guidance and counseling

programs that is equal to or greater than the amount of local

funds that the school district allocated for that purpose during

the preceding school year. This section applies only to a school

district that receives funds as provided by this subsection.

(b) A school district with 500 or more students enrolled in

elementary school grades shall employ a counselor certified under

the rules of the State Board for Educator Certification for each

elementary school in the district. A school district shall employ

at least one counselor for every 500 elementary school students

in the district.

(c) A school district with fewer than 500 students enrolled in

elementary school grades shall provide guidance and counseling

services to elementary school students by:

(1) employing a part-time counselor certified under the rules of

the State Board for Educator Certification;

(2) employing a part-time teacher certified as a counselor under

the rules of the State Board for Educator Certification; or

(3) entering into a shared services arrangement agreement with

one or more school districts to share a counselor certified under

the rules of the State Board for Educator Certification.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 6.005(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 39, eff. September 1, 2009.

Sec. 33.003. PARENTAL CONSENT. The board of trustees of each

school district shall adopt guidelines to ensure that written

consent is obtained from the parent, legal guardian, or person

entitled to enroll the student under Section 25.001(j) for the

student to participate in those activities for which the district

requires parental consent.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 33.004. PARENTAL INVOLVEMENT. (a) Each school shall

obtain, and keep as part of the student's permanent record,

written consent of the parent or legal guardian as required under

Section 33.003. The consent form shall include specific

information on the content of the program and the types of

activities in which the student will be involved.

(b) Each school, before implementing a comprehensive and

developmental guidance and counseling program, shall annually

conduct a preview of the program for parents and guardians. All

materials, including curriculum to be used during the year, must

be available for a parent or guardian to preview during school

hours. Materials or curriculum not included in the materials

available on the campus for preview may not be used.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 33.005. DEVELOPMENTAL GUIDANCE AND COUNSELING PROGRAMS. A

school counselor shall work with the school faculty and staff,

students, parents, and the community to plan, implement, and

evaluate a developmental guidance and counseling program. The

counselor shall design the program to include:

(1) a guidance curriculum to help students develop their full

educational potential, including the student's interests and

career objectives;

(2) a responsive services component to intervene on behalf of

any student whose immediate personal concerns or problems put the

student's continued educational, career, personal, or social

development at risk;

(3) an individual planning system to guide a student as the

student plans, monitors, and manages the student's own

educational, career, personal, and social development; and

(4) system support to support the efforts of teachers, staff,

parents, and other members of the community in promoting the

educational, career, personal, and social development of

students.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1487, Sec. 2, eff.

June 17, 2001.

Sec. 33.006. COUNSELORS. (a) The primary responsibility of a

school counselor is to counsel students to fully develop each

student's academic, career, personal, and social abilities.

(b) In addition to a school counselor's responsibility under

Subsection (a), the counselor shall:

(1) participate in planning, implementing, and evaluating a

comprehensive developmental guidance program to serve all

students and to address the special needs of students:

(A) who are at risk of dropping out of school, becoming

substance abusers, participating in gang activity, or committing

suicide;

(B) who are in need of modified instructional strategies; or

(C) who are gifted and talented, with emphasis on identifying

and serving gifted and talented students who are educationally

disadvantaged;

(2) consult with a student's parent or guardian and make

referrals as appropriate in consultation with the student's

parent or guardian;

(3) consult with school staff, parents, and other community

members to help them increase the effectiveness of student

education and promote student success;

(4) coordinate people and resources in the school, home, and

community;

(5) with the assistance of school staff, interpret standardized

test results and other assessment data that help a student make

educational and career plans; and

(6) deliver classroom guidance activities or serve as a

consultant to teachers conducting lessons based on the school's

guidance curriculum.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1487, Sec. 3, eff.

June 17, 2001.

Sec. 33.007. COUNSELING REGARDING HIGHER EDUCATION. (a) Each

counselor at an elementary, middle, or junior high school,

including an open-enrollment charter school offering those

grades, shall advise students and their parents or guardians

regarding the importance of higher education, coursework designed

to prepare students for higher education, and financial aid

availability and requirements.

(b) During the first school year a student is enrolled in a high

school or at the high school level in an open-enrollment charter

school, and again during a student's senior year, a counselor

shall provide information about higher education to the student

and the student's parent or guardian. The information must

include information regarding:

(1) the importance of higher education;

(2) the advantages of completing the recommended or advanced

high school program adopted under Section 28.025(a);

(3) the disadvantages of taking courses to prepare for a high

school equivalency examination relative to the benefits of taking

courses leading to a high school diploma;

(4) financial aid eligibility;

(5) instruction on how to apply for federal financial aid;

(6) the center for financial aid information established under

Section 61.0776;

(7) the automatic admission of certain students to general

academic teaching institutions as provided by Section 51.803;

(8) the eligibility and academic performance requirements for

the TEXAS Grant as provided by Subchapter M, Chapter 56; and

(9) the availability of programs in the district under which a

student may earn college credit, including advanced placement

programs, dual credit programs, joint high school and college

credit programs, and international baccalaureate programs.

(c) At the beginning of grades 10 and 11, a school counselor

certified under the rules of the State Board for Educator

Certification shall explain the requirements of automatic

admission to a general academic teaching institution under

Section 51.803 to each student enrolled in a high school or at

the high school level in an open-enrollment charter school who

has a grade point average in the top 25 percent of the student's

high school class.

Added by Acts 2001, 77th Leg., ch. 1223, Sec. 1, eff. June 15,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

973, Sec. 2, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1342, Sec. 4, eff. June 19, 2009.

SUBCHAPTER B. LIBRARIES

Sec. 33.021. LIBRARY STANDARDS. The Texas State Library and

Archives Commission, in consultation with the State Board of

Education, shall adopt standards for school library services. A

school district shall consider the standards in developing,

implementing, or expanding library services.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 33.022. CONTRACT WITH COUNTY OR MUNICIPALITY. (a) A

school district may enter into contracts with a county or

municipality in which the district is located to provide joint

library facilities.

(b) The board of trustees of the school district and the

commissioners court of the county or governing body of the

municipality must conduct public hearings before entering into a

contract under this section. The hearings may be held jointly.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER C. MISSING CHILD PREVENTION AND IDENTIFICATION

PROGRAMS

Sec. 33.051. DEFINITIONS. In this subchapter:

(1) "Child" and "minor" have the meanings assigned by Section

101.003, Family Code.

(2) "Missing child" means a child whose whereabouts are unknown

to the legal custodian of the child and:

(A) the circumstances of whose absence indicate that the child

did not voluntarily leave the care and control of the custodian

and that the taking of the child was not authorized by law; or

(B) the child has engaged in conduct indicating a need for

supervision under Section 51.03(b)(3), Family Code.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 33.052. MISSING CHILD PREVENTION AND IDENTIFICATION

PROGRAMS. (a) The board of trustees of a school district or of

a private school may participate in missing child prevention and

identification programs, including fingerprinting and

photographing as provided by this subchapter.

(b) The board of trustees of a school district may delegate

responsibility for implementation of the program to the

district's school administration or to the district's community

education services administration.

(c) The chief administrative officer of each private primary or

secondary school may participate in the programs and may contract

with the regional education service center in which the school is

located for operation of all or any part of the program through a

shared services arrangement.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 33.053. FINGERPRINTS OF CHILDREN. (a) A missing child

prevention and identification program may include a procedure for

taking the fingerprints of each student registered in the school

whose parent or legal custodian has consented in writing to the

fingerprinting. Fingerprints obtained under this section may be

used only for the identification and location of a missing child.

(b) The board of trustees of a school district or the chief

administrative officer of a private school may establish a

reasonable fee to cover the costs of fingerprinting not provided

by volunteer assistance. The fee may not exceed $3 for each child

fingerprinted. If the school charges a fee, the school may waive

all or a portion of the costs of fingerprinting for educationally

disadvantaged children.

(c) A representative of a law enforcement agency of the county

or the municipality in which the school district is located or of

the Department of Public Safety, or a person trained in

fingerprinting technique by a law enforcement agency or the

Department of Public Safety, shall make one complete set of

fingerprints on a fingerprint card for each child participating

in the program. If the school requests, the Department of Public

Safety may provide fingerprint training to persons designated by

the school.

(d) A fingerprint card shall include a description of the child,

including the name, address, date and place of birth, color of

eyes and hair, weight, and sex of the child.

(e) Except as provided by Section 33.054(b), the fingerprint

card and other materials developed under this subchapter shall be

made part of the school's permanent student records.

(f) A state agency, law enforcement agency, or other person may

not retain a copy of a child's fingerprints taken under this

program.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 33.054. PHOTOGRAPHS OF CHILDREN. (a) A participating

school shall retain a current photograph of each child registered

in the school whose parent or legal custodian has consented in

writing. Photographs retained under this section may be used only

for the identification and location of a missing child.

(b) The photograph shall be retained by the participating school

until the photograph is replaced by a subsequently made

photograph under this section or until the expiration of three

years, whichever is earlier.

(c) On the request of a parent or legal custodian of a missing

child, or of a peace officer who is engaged in the investigation

of a missing child, a participating school may give to the

parent, legal custodian, or peace officer a copy of that child's

photograph held by the school under this section. Except as

provided by this subsection, a photograph held under this section

may not be given to any person.

(d) A participating school may charge a fee for making and

keeping records of photographs under this section. If the school

charges a fee, the school may waive this fee for educationally

disadvantaged children.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 33.055. FINGERPRINTS AND PHOTOGRAPHS NOT USED AS EVIDENCE.

(a) A child's fingerprint card made under Section 33.053 or a

photograph of a child made or kept under Section 33.054 may not

be used as evidence in any criminal proceeding in which the child

is a defendant or in any case under Title 3, Family Code, in

which the child is alleged to have engaged in delinquent conduct

or in conduct indicating a need for supervision.

(b) This subchapter does not apply to the use by a law

enforcement agency for an official purpose of a photograph

published in a school annual.

(c) This subchapter does not prevent the use of a videotape or

photograph taken to monitor the activity of students for

disciplinary reasons or in connection with a criminal prosecution

or an action under Title 3, Family Code.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 33.056. LIABILITY FOR NONPERFORMANCE. A person is not

liable in any suit for damages for negligent performance or

nonperformance of any requirement of this subchapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 33.057. DESTRUCTION OF FINGERPRINTS AND PHOTOGRAPHS. The

agency shall adopt rules relating to the destruction of

fingerprints and photographs made or kept under this subchapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER D. EXTRACURRICULAR ACTIVITIES

Sec. 33.081. EXTRACURRICULAR ACTIVITIES. (a) The State Board

of Education by rule shall limit participation in and practice

for extracurricular activities during the school day and the

school week. The rules must, to the extent possible, preserve the

school day for academic activities without interruption for

extracurricular activities. In scheduling those activities and

practices, a school district must comply with the rules of the

board.

(b) A student enrolled in a school district in this state or who

participates in an extracurricular activity or a University

Interscholastic League competition is subject to school district

policy and University Interscholastic League rules regarding

participation only when the student is under the direct

supervision of an employee of the school or district in which the

student is enrolled or at any other time specified by resolution

of the board of trustees of the district.

(c) A student who is enrolled in a school district in this state

or who participates in a University Interscholastic League

competition shall be suspended from participation in any

extracurricular activity sponsored or sanctioned by the school

district or the University Interscholastic League after a grade

evaluation period in which the student received a grade lower

than the equivalent of 70 on a scale of 100 in any academic class

other than a course described by Subsection (d-1). A suspension

continues for at least three school weeks and is not removed

during the school year until the conditions of Subsection (d) are

met. A suspension does not last beyond the end of a school year.

For purposes of this subsection, "grade evaluation period"

means:

(1) the six-week grade reporting period; or

(2) the first six weeks of a semester and each grade reporting

period thereafter, in the case of a district with a grade

reporting period longer than six weeks.

(d) Until the suspension is removed under this subsection or the

school year ends, a school district shall review the grades of a

student suspended under Subsection (c) at the end of each

three-week period following the date on which the suspension

began. At the time of a review, the suspension is removed if the

student's grade in each class, other than a course described by

Subsection (d-1), is equal to or greater than the equivalent of

70 on a scale of 100. The principal and each of the student's

teachers shall make the determination concerning the student's

grades.

(d-1) Subsections (c) and (d) do not apply to an advanced

placement or international baccalaureate course, or to an honors

or dual credit course in the subject areas of English language

arts, mathematics, science, social studies, economics, or a

language other than English. The agency shall review on a

biennial basis courses described by this subsection to determine

if other courses should be excluded from the requirement that a

student be suspended from participation in an extracurricular

activity under Subsection (c). Not later than January 1 of each

odd-numbered year, the agency shall report the findings under

this subsection to the legislature.

(e) Suspension of a student with a disability that significantly

interferes with the student's ability to meet regular academic

standards must be based on the student's failure to meet the

requirements of the student's individualized education program.

The determination of whether a disability significantly

interferes with a student's ability to meet regular academic

standards must be made by the student's admission, review, and

dismissal committee. For purposes of this subsection, "student

with a disability" means a student who is eligible for a

district's special education program under Section 29.003(b).

(f) A student suspended under this section may practice or

rehearse with other students for an extracurricular activity but

may not participate in a competition or other public performance.

(g) An appeal to the commissioner is not a contested case under

Chapter 2001, Government Code, if the issues presented relate to

a student's eligibility to participate in extracurricular

activities, including issues related to the student's grades or

the school district's grading policy as applied to the student's

eligibility. The commissioner may delegate the matter for

decision to a person the commissioner designates. The decision of

the commissioner or the commissioner's designee in a matter

governed by this subsection may not be appealed except on the

grounds that the decision is arbitrary or capricious. Evidence

may not be introduced on appeal other than the record of the

evidence before the commissioner.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 1482, Sec. 2, eff.

June 19, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1327, Sec. 1, eff. June 15, 2007.

Sec. 33.0811. SCHOOL DISTRICT POLICY ON ABSENCES TO PARTICIPATE

IN EXTRACURRICULAR ACTIVITIES. (a) Notwithstanding Section

33.081(a), the board of trustees of a school district may adopt a

policy establishing the number of times a student who is

otherwise eligible to participate in an extracurricular activity

under Section 33.081 may be absent from class to participate in

an extracurricular activity sponsored or sanctioned by the

district or the University Interscholastic League or by an

organization sanctioned by resolution of the board of trustees of

the district.

(b) A policy adopted by the board of trustees of a district

under this section:

(1) prevails over a conflicting policy adopted under Section

33.081(a); and

(2) must permit a student to be absent from class at least 10

times during the school year.

Added by Acts 1999, 76th Leg., ch. 1482, Sec. 3, eff. June 19,

1999.

Sec. 33.0812. SCHEDULING EXTRACURRICULAR ACTIVITIES PROHIBITED

IN CERTAIN CIRCUMSTANCES. (a) The State Board of Education by

rule shall prohibit participation in a University Interscholastic

League area, regional, or state competition:

(1) on Monday through Thursday of the school week in which the

primary administration of assessment instruments under Section

39.023(a), (c), or (l) occurs; or

(2) if the primary administration of the assessment instruments

is completed before Thursday of the school week, beginning on

Monday and ending on the last school day on which the assessment

instruments are administered.

(b) The commissioner shall determine the school week during the

school year in which the primary administration of assessment

instruments occurs for purposes of Subsection (a).

(c) The commissioner shall adopt rules to provide the University

Interscholastic League with a periodic calendar of dates reserved

for testing for planning purposes under this section. The

periodic calendar must be provided at least every three years on

or before May 1 of the year preceding the three-year cycle of

reserved testing dates.

(d) In adopting rules under this section, the commissioner

shall:

(1) include a procedure for changing, in exceptional

circumstances, testing dates reserved under the periodic

calendar;

(2) define circumstances that constitute exceptional

circumstances under Subdivision (1) as unforeseen events,

including a natural disaster, severe weather, fire, explosion, or

similar circumstances beyond the control of school districts or

the agency; and

(3) establish criteria for determining whether a University

Interscholastic League area, regional, or state competition must

be canceled if that event conflicts with a changed testing date.

(e) This section does not apply to testing dates on which

assessment instruments are administered only to students retaking

assessment instruments.

Added by Acts 2005, 79th Leg., Ch.

812, Sec. 1, eff. June 17, 2005.

Sec. 33.082. EXTRACURRICULAR ACTIVITIES; USE OF DISCRIMINATORY

ATHLETIC CLUB. (a) An extracurricular activity sponsored or

sanctioned by a school district, including an athletic event or

an athletic team practice, may not take place at an athletic club

located in the United States that denies any person full and

equal enjoyment of equipment or facilities provided by the

athletic club because of the race, color, religion, creed,

national origin, or sex of the person.

(b) In this section, "athletic club" means an entity that

provides sports or exercise equipment or facilities to its

customers or members or to the guests of its customers or

members.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 33.083. INTERSCHOLASTIC LEAGUES. (a) The rules and

procedures of an organization sanctioning or conducting

interscholastic competition, including rules providing penalties

for rules violations by school district personnel, must be

consistent with State Board of Education rules.

(b) The University Interscholastic League is a part of The

University of Texas at Austin and must submit its rules and

procedures to the commissioner for approval or disapproval. The

funds belonging to the University Interscholastic League shall be

deposited with The University of Texas at Austin for the benefit

of the league and shall be subject to audits by The University of

Texas at Austin, The University of Texas System, and the state

auditor. Copies of annual audits shall be furnished, on request,

to members of the legislature.

(c) The State Board of Education may seek an injunction to

enforce this section.

(d) The University Interscholastic League shall file annually

with the governor and the presiding officer of each house of the

legislature a complete and detailed written report accounting for

all funds received and disbursed by the University

Interscholastic League during the preceding fiscal year. The form

of the annual report and the reporting time are as provided by

the General Appropriations Act.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 1482, Sec. 4, eff.

June 19, 1999.

Sec. 33.084. INTERSCHOLASTIC LEAGUE ADVISORY COUNCIL. (a) The

interscholastic league advisory council is composed of:

(1) two members of the State Board of Education appointed by the

chair of the board;

(2) a member of the house of representatives appointed by the

speaker of the house;

(3) a member of the senate appointed by the lieutenant governor;

(4) two members of the legislative council of the University

Interscholastic League appointed by the chairman of the council;

(5) two public school board members appointed by the

commissioner; and

(6) three members of the public appointed by the commissioner.

(b) A member of the advisory council serves at the will of the

member's appointing authority.

(c) In appointing public members to the advisory council, the

commissioner shall give special consideration to students,

parents of students, and teachers.

(d) The advisory council shall select a chair from among its

members and shall meet at the call of the chair.

(e) The advisory council shall review the rules of the

University Interscholastic League and shall make recommendations

relating to the rules to the governor, the legislature, the

legislative council of the University Interscholastic League, and

the State Board of Education.

(f) A member of the advisory council may not receive

compensation but is entitled to reimbursement from the University

Interscholastic League for transportation expenses and the per

diem allowance for state employees in accordance with the General

Appropriations Act.

(g) The advisory council shall study:

(1) University Interscholastic League policy with respect to the

eligibility of students to participate in programs;

(2) geographic distribution of University Interscholastic League

resources and programs; and

(3) gender equity.

(h) An action of the University Interscholastic League relating

to the provision of additional programs of school districts may

not be taken pending submission of a final report by the advisory

council.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 33.086. CERTIFICATION IN CARDIOPULMONARY RESUSCITATION AND

FIRST AID. (a) A school district employee who serves as the

head director of a school marching band or as the head coach or

chief sponsor for an extracurricular athletic activity, including

cheerleading, sponsored or sanctioned by a school district or the

University Interscholastic League must maintain and submit to the

district proof of current certification in first aid and

cardiopulmonary resuscitation issued by the American Red Cross,

the American Heart Association, or another organization that

provides equivalent training and certification.

(b) Each school district shall adopt procedures necessary for

administering this section, including procedures for the time and

manner in which proof of current certification must be submitted.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 2.14(a), eff. Sept.

1, 1999. Amended by Acts 2003, 78th Leg., ch. 881, Sec. 1, eff.

June 20, 2003.

Sec. 33.087. ELIGIBILITY OF STUDENTS PARTICIPATING IN JOINT

CREDIT OR CONCURRENT ENROLLMENT PROGRAMS. A student otherwise

eligible to participate in an extracurricular activity or a

University Interscholastic League competition is not ineligible

because the student is enrolled in a course offered for joint

high school and college credit, or in a course offered under a

concurrent enrollment program, regardless of the location at

which the course is provided.

Added by Acts 2007, 80th Leg., R.S., Ch.

199, Sec. 1, eff. May 24, 2007.

Sec. 33.091. PREVENTION OF ILLEGAL STEROID USE; RANDOM TESTING.

(a) In this section:

(1) "League" means the University Interscholastic League.

(2) "Parent" includes a guardian or other person standing in

parental relation.

(3) "Steroid" means an anabolic steroid as described by Section

481.104, Health and Safety Code.

(b) The league shall adopt rules prohibiting a student from

participating in an athletic competition sponsored or sanctioned

by the league unless:

(1) the student agrees not to use steroids and, if the student

is enrolled in high school, the student submits to random testing

for the presence of illegal steroids in the student's body, in

accordance with the program established under Subsection (d); and

(2) the league obtains from the student's parent a statement

signed by the parent and acknowledging that:

(A) the parent's child, if enrolled in high school, may be

subject to random steroid testing;

(B) state law prohibits possessing, dispensing, delivering, or

administering a steroid in a manner not allowed by state law;

(C) state law provides that bodybuilding, muscle enhancement, or

the increase of muscle bulk or strength through the use of a

steroid by a person who is in good health is not a valid medical

purpose;

(D) only a licensed practitioner with prescriptive authority may

prescribe a steroid for a person; and

(E) a violation of state law concerning steroids is a criminal

offense punishable by confinement in jail or imprisonment in the

Texas Department of Criminal Justice.

(c) The league shall:

(1) develop an educational program for students engaged in

extracurricular athletic activities sponsored or sanctioned by

the league, parents of those students, and coaches of those

activities regarding the health effects of steroid use; and

(2) make the program available to school districts.

(c-1) A school district shall require that each district

employee who serves as an athletic coach at or above the seventh

grade level for an extracurricular athletic activity sponsored or

sanctioned by the league complete:

(1) the educational program developed by the league under

Subsection (c); or

(2) a comparable program developed by the district or a private

entity with relevant expertise.

(d) The league shall adopt rules for the annual administration

of a steroid testing program under which high school students

participating in an athletic competition sponsored or sanctioned

by the league are tested at multiple times throughout the year

for the presence of steroids in the students' bodies. The

testing program must:

(1) require the random testing of a statistically significant

number of high school students in this state who participate in

athletic competitions sponsored or sanctioned by the league;

(2) provide for the selection of specific students described by

Subdivision (1) for testing through a process that randomly

selects students from a single pool consisting of all students

who participate in any activity for which the league sponsors or

sanctions athletic competitions;

(3) be administered at approximately 30 percent of the high

schools in this state that participate in athletic competitions

sponsored or sanctioned by the league;

(4) provide for a process for confirming any initial positive

test result through a subsequent test conducted as soon as

practicable after the initial test, using a sample that was

obtained at the same time as the sample used for the initial

test;

(5) require the testing to be performed only by an anabolic

steroid testing laboratory with a current certification from the

Substance Abuse and Mental Health Services Administration of the

United States Department of Health and Human Services, the World

Anti-Doping Agency, or another appropriate national or

international certifying organization; and

(6) provide for a period of ineligibility from participation in

an athletic competition sponsored or sanctioned by the league for

any student with a confirmed positive test result or any student

who refuses to submit to random testing.

(e) Results of a steroid test conducted under Subsection (d) are

confidential and, unless required by court order, may be

disclosed only to the student and the student's parent and the

activity directors, principal, and assistant principals of the

school attended by the student.

(f) From funds already appropriated, the agency shall pay the

costs of the steroid testing program established under Subsection

(d).

(g) The league may increase the membership fees required of

school districts that participate in athletic competitions

sponsored or sanctioned by the league in an amount necessary to

offset the cost of league activities under this section.

(h) Subsection (b)(1) does not apply to the use by a student of

a steroid that is dispensed, prescribed, delivered, and

administered by a medical practitioner for a valid medical

purpose and in the course of professional practice, and a student

is not subject to a period of ineligibility under Subsection

(d)(6) on the basis of that steroid use.

Added by Acts 2005, 79th Leg., Ch.

1177, Sec. 1, eff. June 18, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1292, Sec. 1, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1292, Sec. 2, eff. June 15, 2007.

Sec. 33.092. STUDENT ELECTION CLERKS. A student who is

appointed as a student election clerk under Section 32.0511,

Election Code, may apply the time served as a student election

clerk toward:

(1) a requirement for a school project at the discretion of the

teacher who assigned the project; or

(2) a service requirement for participation in an advanced

academic course program at the discretion of the program sponsor

or a school-sponsored extracurricular activity at the discretion

of the school sponsor.

Added by Acts 2009, 81st Leg., R.S., Ch.

517, Sec. 4, eff. September 1, 2009.

SUBCHAPTER E. COMMUNITIES IN SCHOOLS PROGRAM

Sec. 33.151. DEFINITIONS. In this subchapter:

(1) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1204, Sec. 4,

eff. September 1, 2007.

(2) "Communities In Schools program" means an exemplary youth

dropout prevention program.

(3) "Delinquent conduct" has the meaning assigned by Section

51.03, Family Code.

(4) "Student at risk of dropping out of school" means:

(A) a student at risk of dropping out of school as defined by

Section 29.081;

(B) a student who is eligible for a free or reduced lunch; or

(C) a student who is in family conflict or crisis.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 216.001 by Acts 1995, 74th Leg.,

ch. 655, Sec. 11.05, eff. Sept. 1, 1995. Amended by Acts 1997,

75th Leg., ch. 165, Sec. 6.69, eff. Sept. 1, 1997. Redesignated

from Labor Code, Sec. 305.001 and amended by Acts 1999, 76th

Leg., ch. 489, Sec. 3, eff. Sept. 1, 1999. Redesignated from

Family Code, Sec. 264.751 and amended by Acts 2003, 78th Leg.,

ch. 198, Sec. 2.118(a), eff. Sept. 1, 2003; Acts 2003, 78th Leg.,

ch. 1205, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1204, Sec. 4, eff. September 1, 2007.

Sec. 33.152. STATEWIDE OPERATION OF PROGRAM. It is the intent

of the legislature that the Communities In Schools program

operate throughout this state. It is also the intent of the

legislature that programs established under Chapter 305, Labor

Code, as that chapter existed on August 31, 1999, and its

predecessor statute, the Texas Unemployment Compensation Act

(Article 5221b-9d, Vernon's Texas Civil Statutes), and programs

established under this subchapter shall remain eligible to

participate in the Communities In Schools program if funds are

available and if their performance meets the criteria established

by the agency for renewal of their contracts.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 216.002 by Acts 1995, 74th Leg.,

ch. 655, Sec. 11.05, eff. Sept. 1, 1995. Redesignated from Labor

Code Sec. 305.002 and amended by Acts 1999, 76th Leg., ch. 489,

Sec. 3, eff. Sept. 1, 1999. Redesignated from Family Code Sec.

264.752 and amended by Acts 2003, 78th Leg., ch. 198, Sec.

2.118(a), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1205,

Sec. 1, eff. Sept. 1, 2003.

Sec. 33.154. DUTIES OF COMMISSIONER. (a) The commissioner

shall:

(1) coordinate the efforts of the Communities In Schools program

with other social service organizations and agencies and with

public school personnel to provide services to students who are

at risk of dropping out of school or engaging in delinquent

conduct, including students who are in family conflict or

emotional crisis;

(2) set standards for the Communities In Schools program and

establish state performance goals, objectives, and measures for

the program, including performance goals, objectives, and

measures that consider improvement in student:

(A) behavior;

(B) academic achievement; and

(C) promotion, graduation, retention, and dropout rates;

(3) obtain information to determine accomplishment of state

performance goals, objectives, and measures;

(4) promote and market the program in communities in which the

program is not established;

(5) help communities that want to participate in the program

establish a local funding base;

(6) provide training and technical assistance for participating

communities and programs; and

(7) adopt policies concerning:

(A) the responsibility of the agency in encouraging local

businesses to participate in local Communities In Schools

programs;

(B) the responsibility of the agency in obtaining information

from participating school districts;

(C) the use of federal or state funds available to the agency

for programs of this nature; and

(D) any other areas concerning the program identified by the

commissioner.

(b) The commissioner shall adopt rules to implement the policies

described by Subsection (a)(7) and shall annually update the

rules.

(c) Notwithstanding any provision of this subchapter, if the

commissioner determines that a program consistently fails to

achieve the performance goals, objectives, and measures

established by the commissioner under Subsection (a)(2), the

commissioner may withhold funding from that program and require

the program to compete through a competitive bidding process to

receive funding to participate in the program.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 216.012 by Acts 1995, 74th Leg.,

ch. 655, Sec. 11.05, eff. Sept. 1, 1995. Redesignated from Labor

Code Sec. 305.012 and amended by Acts 1999, 76th Leg., ch. 489,

Sec. 3, eff. Sept. 1, 1999. Redesignated from Family Code Sec.

264.754 by Acts 2003, 78th Leg., ch. 198, Sec. 2.118(a), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1205, Sec. 1, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1204, Sec. 1, eff. September 1, 2007.

Sec. 33.155. COOPERATION WITH COMMUNITIES IN SCHOOLS, INC. The

agency and Communities In Schools, Inc. shall work together to

maximize the effectiveness of the Communities In Schools program.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 216.013 by Acts 1995, 74th Leg.,

ch. 655, Sec. 11.05, eff. Sept. 1, 1995. Redesignated from Labor

Code Sec. 305.013 and amended by Acts 1999, 76th Leg., ch. 489,

Sec. 3, eff. Sept. 1, 1999. Redesignated from Family Code Sec.

264.755 and amended by Acts 2003, 78th Leg., ch. 198, Sec.

2.118(a), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1205,

Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1204, Sec. 1, eff. September 1, 2007.

Sec. 33.156. FUNDING; EXPANSION OF PARTICIPATION. (a) The

agency shall develop and implement an equitable formula for the

funding of local Communities In Schools programs. The formula may

provide for the reduction of funds annually contributed by the

state to a local program by an amount not more than 50 percent of

the amount contributed by the state for the first year of the

program. The formula must consider the financial resources of

individual communities and school districts. Savings accomplished

through the implementation of the formula may be used to extend

services to counties and municipalities currently not served by a

local program or to extend services to counties and

municipalities currently served by an existing local program.

(b) Each local Communities In Schools program shall develop a

funding plan which ensures that the level of services is

maintained if state funding is reduced.

(c) A local Communities In Schools program may accept federal

funds, state funds, private contributions, grants, and public and

school district funds to support a campus participating in the

program.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.40(a), eff. Sept.

1, 1995. Renumbered from Labor Code Sec. 216.021 and amended by

Acts 1995, 74th Leg., ch. 655, Sec. 11.05, eff. Sept. 1, 1995.

Redesignated from Labor Code Sec. 305.021 and amended by Acts

1999, 76th Leg., ch. 489, Sec. 3, eff. Sept. 1, 1999.

Redesignated from Family Code Sec. 264.756 and amended by Acts

2003, 78th Leg., ch. 198, Sec. 2.118(a), eff. Sept. 1, 2003; Acts

2003, 78th Leg., ch. 1205, Sec. 1, eff. Sept. 1, 2003.

Sec. 33.157. PARTICIPATION IN PROGRAM. An elementary or

secondary school receiving funding under Section 33.156 shall

participate in a local Communities In Schools program if the

number of students enrolled in the school who are at risk of

dropping out of school is equal to at least 10 percent of the

number of students in average daily attendance at the school, as

determined by the agency.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 216.022 and amended by Acts 1995,

74th Leg., ch. 655, Sec. 11.05, eff. Sept. 1, 1995. Redesignated

from Labor Code Sec. 305.022 and amended Acts 1999, 76th Leg.,

ch. 489, Sec. 3, eff. Sept. 1, 1999. Redesignated from Family

Code Sec. 264.757 and amended by Acts 2003, 78th Leg., ch. 198,

Sec. 2.118(a), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch.

1205, Sec. 1, eff. Sept. 1, 2003.

Sec. 33.158. DONATIONS TO PROGRAM. (a) The agency may accept a

donation of services or money or other property that the agency

determines furthers the lawful objectives of the agency in

connection with the Communities In Schools program.

(b) Each donation, with the name of the donor and the purpose of

the donation, must be reported in the public records of the

agency.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 216.031 by Acts 1995, 74th Leg.,

ch. 655, Sec. 11.05, eff. Sept. 1, 1995. Redesignated from Labor

Code Sec. 305.031 and amended by Acts 1999, 76th Leg., ch. 489,

Sec. 3, eff. Sept. 1, 1999. Redesignated from Family Code Sec.

264.758 and amended by Acts 2003, 78th Leg., ch. 198, Sec.

2.118(a), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1205,

Sec. 1, eff. Sept. 1, 2003.

Sec. 33.159. AGENCY PERFORMANCE OF COMMUNITIES IN SCHOOLS

FUNCTIONS REQUIRED. The agency, through the Communities In

Schools State Office:

(1) must perform each function concerning the Communities In

Schools program for which the agency is responsible; and

(2) may not contract with a private entity to perform a function

described by Subdivision (1).

Added by Acts 2007, 80th Leg., R.S., Ch.

1204, Sec. 2, eff. September 1, 2007.

SUBCHAPTER F. SAFETY REGULATIONS FOR CERTAIN

EXTRACURRICULAR ACTIVITIES

Sec. 33.201. APPLICABILITY. This subchapter applies to each

public school in this state and to any other school in this state

subject to University Interscholastic League rules.

Added by Acts 2007, 80th Leg., R.S., Ch.

1296, Sec. 1, eff. June 15, 2007.

Sec. 33.202. SAFETY TRAINING REQUIRED. (a) The commissioner by

rule shall develop and adopt an extracurricular activity safety

training program as provided by this section. In developing the

program, the commissioner may use materials available from the

American Red Cross, Emergency Medical Systems (EMS), or another

appropriate entity.

(b) The following persons must satisfactorily complete the

safety training program:

(1) a coach, trainer, or sponsor for an extracurricular athletic

activity;

(2) except as provided by Subsection (f), a physician who is

employed by a school or school district or who volunteers to

assist with an extracurricular athletic activity; and

(3) a director responsible for a school marching band.

(c) The safety training program must include:

(1) certification of participants by the American Red Cross, the

American Heart Association, or a similar organization or the

University Interscholastic League, as determined by the

commissioner;

(2) current training in:

(A) emergency action planning;

(B) cardiopulmonary resuscitation if the person is not required

to obtain certification under Section 33.086;

(C) communicating effectively with 9-1-1 emergency service

operators and other emergency personnel; and

(D) recognizing symptoms of potentially catastrophic injuries,

including head and neck injuries, concussions, injuries related

to second impact syndrome, asthma attacks, heatstroke, cardiac

arrest, and injuries requiring use of a defibrillator; and

(3) at least once each school year, a safety drill that

incorporates the training described by Subdivision (2) and

simulates various injuries described by Subdivision (2)(D).

(d) A school district shall provide training to students

participating in an extracurricular athletic activity related to:

(1) recognizing the symptoms of injuries described by Subsection

(c)(2)(D); and

(2) the risks of using dietary supplements designed to enhance

or marketed as enhancing athletic performance.

(e) The safety training program and the training under

Subsection (d) may each be conducted by a school or school

district or by an organization described by Subsection (c)(1).

(f) A physician who is employed by a school or school district

or who volunteers to assist with an extracurricular athletic

activity is not required to complete the safety training program

if the physician attends a continuing medical education course

that specifically addresses emergency medicine.

Added by Acts 2007, 80th Leg., R.S., Ch.

1296, Sec. 1, eff. June 15, 2007.

Sec. 33.203. COMPLETION OF UNIVERSITY INTERSCHOLASTIC LEAGUE

FORMS. (a) Each student participating in an extracurricular

athletic activity must complete the University Interscholastic

League forms entitled "Preparticipation Physical

Evaluation--Medical History" and "Acknowledgment of Rules." Each

form must be signed by both the student and the student's parent

or guardian.

(b) Each form specified by Subsection (a) must clearly state

that failure to accurately and truthfully answer all questions on

a form required by statute or by the University Interscholastic

League as a condition for participation in an extracurricular

athletic activity subjects a signer of the form to penalties

determined by the University Interscholastic League.

Added by Acts 2007, 80th Leg., R.S., Ch.

1296, Sec. 1, eff. June 15, 2007.

Sec. 33.204. CERTAIN UNSAFE ATHLETIC ACTIVITIES PROHIBITED. A

coach, trainer, or sponsor for an extracurricular athletic

activity may not encourage or permit a student participating in

the activity to engage in any unreasonably dangerous athletic

technique that unnecessarily endangers the health of a student,

including using a helmet or any other sports equipment as a

weapon.

Added by Acts 2007, 80th Leg., R.S., Ch.

1296, Sec. 1, eff. June 15, 2007.

Sec. 33.205. CERTAIN SAFETY PRECAUTIONS REQUIRED. (a) A coach,

trainer, or sponsor for an extracurricular athletic activity

shall at each athletic practice or competition ensure that:

(1) each student participating in the activity is adequately

hydrated;

(2) any prescribed asthma medication for a student participating

in the activity is readily available to the student;

(3) emergency lanes providing access to the practice or

competition area are open and clear; and

(4) heatstroke prevention materials are readily available.

(b) If a student participating in an extracurricular athletic

activity, including a practice or competition, becomes

unconscious during the activity, the student may not:

(1) return to the practice or competition during which the

student became unconscious; or

(2) participate in any extracurricular athletic activity until

the student receives written authorization for such participation

from a physician.

Added by Acts 2007, 80th Leg., R.S., Ch.

1296, Sec. 1, eff. June 15, 2007.

Sec. 33.206. COMPLIANCE; ENFORCEMENT. (a) In accordance with

Chapter 552, Government Code, a school shall make available to

the public proof of compliance for each person enrolled in,

employed by, or volunteering for the school who is required to

receive safety training described by Section 33.202.

(b) The superintendent of a school district or the director of a

school subject to this subchapter shall maintain complete and

accurate records of the district's or school's compliance with

Section 33.202.

(c) A school campus that is determined by the school's

superintendent or director to be out of compliance with Section

33.202, 33.204, or 33.205 with regard to University

Interscholastic League activities shall be subject to the range

of penalties determined by the University Interscholastic League.

Added by Acts 2007, 80th Leg., R.S., Ch.

1296, Sec. 1, eff. June 15, 2007.

Sec. 33.207. CONTACT INFORMATION. (a) The commissioner shall

maintain an existing telephone number and an electronic mail

address to allow a person to report a violation of this

subchapter.

(b) Each school that offers an extracurricular athletic activity

shall prominently display at the administrative offices of the

school the telephone number and electronic mail address

maintained under Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch.

1296, Sec. 1, eff. June 15, 2007.

Sec. 33.208. NOTICE REQUIRED. (a) A school that offers an

extracurricular athletic activity shall provide to each student

participating in an extracurricular athletic activity and to the

student's parent or guardian a copy of the text of Sections

33.201-33.207 and a copy of the University Interscholastic

League's parent information manual.

(b) A document required to be provided under this section may be

provided in an electronic format unless otherwise requested by a

student, parent, or guardian.

Added by Acts 2007, 80th Leg., R.S., Ch.

1296, Sec. 1, eff. June 15, 2007.

Sec. 33.209. INCORPORATION OF SAFETY REGULATIONS. The

University Interscholastic League shall incorporate the

provisions of Sections 33.203-33.207 into the league's

constitution and contest rules.

Added by Acts 2007, 80th Leg., R.S., Ch.

1296, Sec. 1, eff. June 15, 2007.

Sec. 33.210. IMMUNITY FROM LIABILITY. This subchapter does not

waive any liability or immunity of a school district or its

officers or employees. This subchapter does not create any

liability for or a cause of action against a school district or

its officers or employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

1296, Sec. 1, eff. June 15, 2007.

Sec. 33.211. LIMITATION ON LIABILITY. A person who volunteers

to assist with an extracurricular activity is not liable for

civil damages arising out of an act or omission relating to the

requirements under Section 33.205 unless the act or omission is

willfully or wantonly negligent.

Added by Acts 2007, 80th Leg., R.S., Ch.

1296, Sec. 1, eff. June 15, 2007.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 33.901. BREAKFAST PROGRAMS. If at least 10 percent of the

students enrolled in one or more schools in a school district or

enrolled in an open-enrollment charter school are eligible for

free or reduced-price breakfasts under the national school

breakfast program provided for by the Child Nutrition Act of 1966

(42 U.S.C. Section 1773), the governing body of the district or

the open-enrollment charter school shall participate in the

program and make the benefits of the program available to all

eligible students in the schools or school.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 33.902. PUBLIC SCHOOL CHILD CARE. (a) In this section,

"school-age students" means children enrolled as students in

prekindergarten through grade 7.

(b) Each school district that on September 1 of a school year

has a student membership of more than 5,000 and that does not

provide directly or by contract child care services before and

after the school day and during school holidays and vacations for

the district's school-age students shall annually consider,

during at least two public hearings, the need for and

availability of child care before, after, or both before and

after the school day and during school holidays and vacations for

the district's school-age students.

(c) The district shall effectively publicize the hearings and

hold all the hearings before the start of the school year. The

Work and Family Policies Clearinghouse in the Texas Workforce

Commission, not later than May 1 of each year, shall distribute

to each school district described by Subsection (b) information

that describes model prekindergarten and school-age child care

programs and explains how a school district may obtain funds

through the federal Dependent Care Development Grant program or

other grant programs. A school district shall distribute the

information received from the clearinghouse to the public at a

hearing.

(d) The Work and Family Policies Clearinghouse may distribute

money appropriated by the legislature to any school district for

the purpose of implementing school-age child care before and

after the school day and during school holidays and vacations for

a school district's school-age students. Eligible use of funds

shall include planning, development, establishment, expansion, or

improvement of child care services and reasonable start-up costs.

The clearinghouse may distribute money to pay fees charged for

providing services to students who are considered to be at risk

of dropping out of school under Section 29.081. The Texas

Workforce Commission shall by rule establish procedures and

eligibility requirements for distributing this money to school

districts.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 118, Sec. 1, eff.

Sept. 1, 1997.

Sec. 33.903. COMMUNITY EDUCATION CHILD CARE SERVICES. (a) The

agency shall establish a pilot program for the development of

community education child care services as provided by this

section. From the total amount of funds appropriated to the

agency, the commissioner shall withhold an amount specified in

the General Appropriations Act and distribute that amount for

programs under this section. A program established under this

section is required only in a school district in which the

program is financed by funds distributed under this section and

any other funds available for the program.

(b) The legislature may make appropriations to the agency for

the purpose of supporting before- and after-school child care

programs in a school district that is operating a community

education development project.

(c) The agency shall actively seek federal grants or funds to

operate or expand a program established under this section.

(d) The State Board of Education by rule shall establish a

procedure for distributing funds to school districts for child

care programs under this section. The procedure must include a

statewide competitive process by which the agency shall evaluate

applications for child care programs submitted by eligible school

districts and award funds to those districts whose applications

the agency considers to possess the greatest merit. The State

Board of Education by rule shall establish guidelines and

objectives that the agency shall use in making evaluations for

funding determination purposes. A school district is not entitled

to administrative or judicial review of the agency's funding

determination, except to the extent that the State Board of

Education by rule provides for administrative review.

(e) The agency may not consider a school district's application

for child care funding unless the application:

(1) contains a resolution by the district's board of trustees or

governing body adopting a particular child care plan;

(2) states the anticipated funding requirements for the

district's child care program and provides the agency with the

data and any analysis used to prepare the funding estimate;

(3) includes or is accompanied by a statement outlining how the

proposed project effectuates the goals of this section and

complies with the guidelines and objectives established under

Subsection (d);

(4) provides that the district will provide before- and

after-school care between the hours of 7 a.m. and 6 p.m. for any

student in kindergarten through grade eight whose parents or

legal guardians work, attend school, or participate in a

job-training program during those hours;

(5) specifies that the district's child care program outlined in

the application will maintain a ratio of not less than one

caregiver per 20 students in kindergarten through grade three and

a ratio of not less than one caregiver per 25 students in grades

four through eight and will provide age-appropriate educational

and recreational activities and homework assistance; and

(6) states that the district has appointed a child care

administrator.

(f) A school district's child care administrator shall

administer and coordinate the program under the authority of the

district superintendent or another administrator the

superintendent designates. The child care administrator shall

appoint a coordinator to oversee the child care activities at

each school site under the authority of the school's principal.

Each district is encouraged to collaborate with child care

management system contractors and Head Start program providers.

(g) Each school district may provide full-day care for students

on school holidays and teacher preparation days and during

periods school is in recess, including summer vacation.

(h) A school district may supplement any funds received under

this section with funds received through other government

assistance programs, program tuition, or private donations. Any

tuition charge may reflect only the actual cost of care provided

to the student, and the agency or other appropriate governmental

agency approved by the commissioner may audit a program to ensure

compliance with this subsection. A school district shall use

state funds awarded under this section to benefit educationally

disadvantaged children before using those funds for the care of

other children.

(i) A school district may not use funds awarded under this

section for student transportation unless that transportation is

incident to an activity related to the curriculum of the child

care program.

(j) A school district may use funds awarded under this section

to contract with a private entity for providing child care

services. Each of those entities shall adhere to the requirements

of this section. A contract under this subsection is not

effective until approved by the agency. The agency shall review

each contract to ensure that the services to be delivered comply

with this section. Each contract shall be awarded without regard

to the race or gender of the contracting party, notwithstanding

any other law.

(k) Each school district receiving funds under this section

shall adopt minimum training and skills requirements that each

individual providing child care or staff assistance for a

district program under this section must satisfy. The agency

shall determine whether those minimum requirements fulfill the

aims and policies of this section and shall suspend the payment

of funds to any district whose minimum requirements fail to

fulfill the aims and policies of this section. The State Board of

Education by rule shall adopt criteria by which the agency shall

evaluate district minimum training and skills requirements. Any

suspension order is subject to Chapter 2001, Government Code. A

district may seek review of a suspension order under the review

process adopted under Subsection (m).

(l) The State Board of Education by rule may authorize a school

district to receive technical and planning assistance from a

regional education service center.

(m) The agency shall monitor and review programs receiving funds

under this section and may suspend funds to a school district

whose programs fail to comply with this section. The State Board

of Education by rule shall adopt an administrative process to

review a suspension. Both a suspension order and the

administrative review process are subject to Chapter 2001,

Government Code.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.



CHAPTER 34. TRANSPORTATION

EDUCATION CODE

TITLE 2. PUBLIC EDUCATION

SUBTITLE F. CURRICULUM, PROGRAMS, AND SERVICES

CHAPTER 34. TRANSPORTATION

Sec. 34.001. PURCHASE OF MOTOR VEHICLES. (a) A school district

may purchase school motor vehicles through the comptroller or

through competitive bidding under Subchapter B, Chapter 44.

(b) The comptroller may adopt rules as necessary to implement

Subsection (a). Before adopting a rule under this subsection,

the comptroller must conduct a public hearing regarding the

proposed rule regardless of whether the requirements of Section

2001.029(b), Government Code, are met.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.83, eff. September 1, 2007.

Sec. 34.002. SAFETY STANDARDS. (a) The Department of Public

Safety, with the advice of the Texas Education Agency, shall

establish safety standards for school buses used to transport

students in accordance with Section 34.003.

(b) Each school district shall meet or exceed the safety

standards for school buses established under Subsection (a).

(c) A school district that fails or refuses to meet the safety

standards for school buses established under this section is

ineligible to share in the transportation allotment under Section

42.155 until the first anniversary of the date the district

begins complying with the safety standards.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1438, Sec. 2, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 309, Sec. 9.01, eff.

June 18, 2003.

Sec. 34.0021. SCHOOL BUS EMERGENCY EVACUATION TRAINING. (a)

Pursuant to the safety standards established by the Department of

Public Safety under Section 34.002, each school district may

conduct a training session for students and teachers concerning

procedures for evacuating a school bus during an emergency.

(b) A school district that chooses to conduct a training session

under Subsection (a) is encouraged to conduct the school bus

emergency evacuation training session in the fall of the school

year. The school district is also encouraged to structure the

training session so that the session applies to school bus

passengers, a portion of the session occurs on a school bus, and

the session lasts for at least one hour.

(c) The school bus emergency evacuation training must be based

on the recommendations of the most recent edition of the National

School Transportation Specifications and Procedures, as adopted

by the National Congress on School Transportation, or a similar

school transportation safety manual.

(c-1) Immediately before each field trip involving

transportation by school bus, a school district is encouraged to

review school bus emergency evacuation procedures with the school

bus passengers, including a demonstration of the school bus

emergency exits and the safe manner to exit.

(d) Not later than the 30th day after the date that a school

district completes a training session, the district shall provide

the Department of Public Safety with a record certifying the

district's completion of the training.

(e) The Department of Public Safety may adopt rules necessary to

implement this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

923, Sec. 7, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1347, Sec. 3, eff. June 19, 2009.

Sec. 34.003. OPERATION OF SCHOOL BUSES. (a) School buses or

mass transit authority motor buses shall be used for the

transportation of students to and from schools on routes having

10 or more students. On those routes having fewer than 10

students, passenger cars may be used for the transportation of

students to and from school.

(b) To transport students in connection with school activities

other than on routes to and from school:

(1) only school buses or motor buses may be used to transport 15

or more students in any one vehicle; and

(2) passenger cars or passenger vans may be used to transport

fewer than 15 students.

(c) In all circumstances in which passenger cars or passenger

vans are used to transport students, the operator of the vehicle

shall ensure that the number of passengers in the vehicle does

not exceed the designed capacity of the vehicle and that each

passenger is secured by a safety belt.

(d) In this section, "passenger van" means a motor vehicle other

than a motorcycle or passenger car, used to transport persons and

designed to transport 15 or fewer passengers, including the

driver.

(e) "Motor bus" means a vehicle designed to transport more than

15 passengers, including the driver.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1029, Sec. 1, eff.

June 19, 1997; Acts 1997, 75th Leg., ch. 1438, Sec. 3, eff. Sept.

1, 1997.

Sec. 34.004. STANDING CHILDREN. A school district may not

require or allow a child to stand on a school bus or passenger

van that is in motion.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1029, Sec. 2, eff.

June 19, 1997.

Sec. 34.005. FINANCING. (a) A school district financially

unable to immediately pay for a school motor vehicle, including a

bus, bus body, or bus chassis, the district purchases may, as

prescribed by this section, issue interest-bearing time warrants

in amounts sufficient to make the purchase.

(b) The warrants must mature in serial installments not later

than the fifth anniversary of the date of issue and bear interest

at a rate not to exceed the maximum rate provided by Section

1204.006, Government Code. The warrants shall be issued and sold

at not less than their face value.

(c) The proceeds of the sale of the warrants shall be used to

provide the funds required for the purchase.

(d) The warrants, on maturity and in the order of their maturity

dates, are payable out of any available funds of the school

district and, as they become due, are entitled to first and prior

payment out of those funds.

(e) Full records of all warrants issued and sold shall be kept

by the school district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.205, eff.

Sept. 1, 2001.

Sec. 34.006. SALE OF BUSES. (a) At the request of a school

district, the comptroller shall dispose of a school bus.

(b) A school district is not required to dispose of a school bus

through the comptroller.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.84, eff. September 1, 2007.

Sec. 34.007. PUBLIC SCHOOL TRANSPORTATION SYSTEM. (a) A board

of county school trustees or a school district board of trustees

may establish and operate an economical public school

transportation system:

(1) in the county or district, as applicable; or

(2) outside the county or district, as applicable, if the county

or school district enters into an interlocal contract as provided

by Chapter 791, Government Code.

(b) In establishing and operating the transportation system, the

county or school district board shall:

(1) employ school bus drivers certified in accordance with

standards and qualifications adopted by the Department of Public

Safety; and

(2) on determining eligibility for transportation services,

allow a parent to designate one of the following locations

instead of the child's residence as the regular location for

purposes of obtaining transportation under the system to and from

the child's school, if the location is an approved stop on an

approved route:

(A) a child-care facility, as defined by Section 42.002, Human

Resources Code; or

(B) the residence of a grandparent of the child.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 169, Sec. 3, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 201, Sec. 24, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

449, Sec. 1, eff. June 16, 2007.

Acts 2007, 80th Leg., R.S., Ch.

817, Sec. 1, eff. June 15, 2007.

Sec. 34.008. CONTRACT WITH TRANSIT AUTHORITY, COMMERCIAL

TRANSPORTATION COMPANY, OR JUVENILE BOARD. (a) A board of

county school trustees or school district board of trustees may

contract with a mass transit authority, commercial transportation

company, or juvenile board for all or any part of a district's

public school transportation if the authority, company, or board:

(1) requires its school bus drivers to have the qualifications

required by and to be certified in accordance with standards

established by the Department of Public Safety; and

(2) uses only those school buses or mass transit authority buses

in transporting 15 or more public school students that meet or

exceed safety standards for school buses established under

Section 34.002.

(b) This section does not prohibit the county or school district

board from supplementing the state transportation cost allotment

with local funds necessary to provide complete transportation

services.

(c) A mass transit authority contracting under this section for

daily transportation of pre-primary, primary, or secondary

students to or from school shall conduct, in a manner and on a

schedule approved by the county or district school board, the

following education programs:

(1) a program to inform the public that public school students

will be riding on the authority's or company's buses;

(2) a program to educate the drivers of the buses to be used

under the contract of the special needs and problems of public

school students riding on the buses; and

(3) a program to educate public school students on bus riding

safety and any special considerations arising from the use of the

authority's or company's buses.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1438, Sec. 5, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

449, Sec. 2, eff. June 16, 2007.

Acts 2007, 80th Leg., R.S., Ch.

449, Sec. 3, eff. June 16, 2007.

Sec. 34.009. CONTRACTS FOR USE, ACQUISITION, OR LEASE OF SCHOOL

BUS. (a) As an alternative to purchasing a school bus, a board

of county school trustees or school district board of trustees

may contract with any person for use, acquisition, or lease with

option to purchase of a school bus if the county or school

district board determines the contract to be economically

advantageous to the county or district. A contract in the form of

an installment purchase or any form other than a lease or lease

with option to purchase is subject to Section 34.001.

(b) A school bus that is leased or leased with an option to

purchase under this section must meet or exceed the safety

standards for school buses established under Section 34.002,

Education Code.

(c) Each contract that reserves to the county or school district

board the continuing right to terminate the contract at the

expiration of each budget period of the board during the term of

the contract is considered to be a commitment of current revenues

only.

(d) Termination penalties may not be included in any contract

under this section. The net effective interest rate on any

contract must comply with Chapter 1204, Government Code.

(e) The competitive bidding requirements of Subchapter B,

Chapter 44, apply to a contract under this section.

(f) The commissioner shall adopt a recommended contract form for

the use, acquisition, or lease with option to purchase of school

buses. A district is not required to use the contract.

(g) After a contract providing for payment aggregating $100,000

or more by a school district is authorized by the board of

trustees, the board may submit the contract and the record

relating to the contract to the attorney general for the attorney

general's examination as to the validity of the contract. The

approval is not required as a term of the contract. If the

contract has been made in accordance with the constitution and

laws of the state, the attorney general shall approve the

contract, and the comptroller shall register the contract. After

the contract has been approved by the attorney general and

registered by the comptroller, the validity of the contract is

incontestable for any cause. The legal obligations of the lessor,

vendor, or supplier of the property to the board are not

diminished in any respect by the approval and registration of a

contract.

(h) The decision of a board of county school trustees or school

district board of trustees to use an alternative form of use,

acquisition, or purchase of a school bus does not affect a

district's eligibility for participation in the transportation

funding provisions of the Foundation School Program or any other

state funding program.

(i) A contract entered into under this section is a legal and

authorized investment for banks, savings banks, trust companies,

building and loan associations, savings and loan associations,

insurance companies, fiduciaries, and trustees and for the

sinking funds of school districts.

(j) A contract under this section may have any lawful term of

not less than two or more than 10 years.

(k) A school district may use the provisions of any other law

not in conflict with this section to the extent convenient or

necessary to carry out any power or authority, express or

implied, granted by this section.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1438, Sec. 6, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1420, Sec. 8.206, eff.

Sept. 1, 2001.

Sec. 34.010. USE OF SCHOOL BUSES FOR EXTRACURRICULAR AND OTHER

SCHOOL-RELATED ACTIVITIES. (a) A school district board of

trustees or board of county school trustees governing a

countywide transportation system may contract with nonschool

organizations for the use of school buses. The county or school

district board may provide services relating to the maintenance

and operation of the buses in accordance with the contract.

(b) The commissioner shall ensure that the costs of using school

buses for a purpose other than the transportation of students to

or from school, including transportation for an extracurricular

activity or field trip or of members of an organization other

than a school organization, are properly identified in the Public

Education Information Management System (PEIMS).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 34.011. APPEALS. A policy decision of a board of county

school trustees or board of trustees of a school district

affecting transportation is final and may not be appealed.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 34.012. THREE-POINT SEAT BELT INSTRUCTION; INFORMATION

CLEARINGHOUSE. (a) The State Board of Education shall develop

and make available to each school district a program of

instruction in the proper use of a three-point seat belt.

(b) The State Board of Education shall serve as a clearinghouse

of best practices for school districts seeking the most efficient

and sensible information regarding school bus safety, including

possible compliance with Section 547.701, Transportation Code,

using school buses originally purchased without seat belts.

Added by Acts 2007, 80th Leg., R.S., Ch.

259, Sec. 3, eff. September 1, 2007.

Sec. 34.013. BUS SEAT BELT POLICY. A school district shall

require a student riding a bus operated by or contracted for

operation by the district to wear a seat belt if the bus is

equipped with seat belts for all passengers on the bus. A school

district may implement a disciplinary policy to enforce the use

of seat belts by students.

Added by Acts 2007, 80th Leg., R.S., Ch.

259, Sec. 3, eff. September 1, 2007.

Sec. 34.014. FUNDING FOR THREE-POINT SEAT BELTS. (a) A person

may offer to donate three-point seat belts or money for the

purchase of three-point seat belts for a school district's school

buses.

(b) The board of trustees of a school district shall consider

any offer made by a person under Subsection (a). The board of

trustees may accept or decline the offer after adequate

consideration.

(c) The board of trustees may acknowledge a person who donates

three-point seat belts or money for the purchase of three-point

seat belts for a school bus under this section by displaying a

small, discreet sign on the side or back of the bus recognizing

the person who made the donation. The sign may not serve as an

advertisement for the person who made the donation.

Added by Acts 2007, 80th Leg., R.S., Ch.

259, Sec. 3, eff. September 1, 2007.

Sec. 34.015. REPORTING OF BUS ACCIDENTS. (a) In this section,

"bus" means a bus operated by or contracted for use by a school

district to transport schoolchildren.

(b) A school district shall report annually to the Texas

Education Agency the number of accidents in which the district's

buses are involved. The agency by rule shall determine the

information to be reported, including:

(1) the type of bus involved in the accident;

(2) whether the bus was equipped with seat belts;

(3) the number of students and adults involved in the accident;

(4) the number and types of injuries sustained by bus passengers

in the accident; and

(5) whether the injured passengers were wearing seat belts at

the time of the accident.

(c) The Texas Education Agency shall publish the reports

received under this section on its Internet website.

Added by Acts 2007, 80th Leg., R.S., Ch.

259, Sec. 3, eff. September 1, 2007.



CHAPTER 37. DISCIPLINE; LAW AND ORDER

EDUCATION CODETITLE 2. PUBLIC EDUCATIONSUBTITLE G. SAFE SCHOOLSCHAPTER 37. DISCIPLINE; LAW AND ORDERSUBCHAPTER A. ALTERNATIVE SETTINGS FOR BEHAVIOR MANAGEMENTSec. 37.001. STUDENT CODE OF CONDUCT. (a) The board of trustees of an independent school district shall, with the advice of its district-level committee established under Subchapter F, Chapter 11, adopt a student code of conduct for the district. The student code of conduct must be posted and prominently displayed at each school campus or made available for review at the office of the campus principal. In addition to establishing standards for student conduct, the student code of conduct must:(1) specify the circumstances, in accordance with this subchapter, under which a student may be removed from a classroom, campus, or disciplinary alternative education program;(2) specify conditions that authorize or require a principal or other appropriate administrator to transfer a student to a disciplinary alternative education program;(3) outline conditions under which a student may be suspended as provided by Section 37.005 or expelled as provided by Section 37.007;(4) specify that consideration will be given, as a factor in each decision concerning suspension, removal to a disciplinary alternative education program, expulsion, or placement in a juvenile justice alternative education program, regardless of whether the decision concerns a mandatory or discretionary action, to:(A) self-defense;(B) intent or lack of intent at the time the student engaged in the conduct;(C) a student's disciplinary history; or(D) a disability that substantially impairs the student's capacity to appreciate the wrongfulness of the student's conduct;(5) provide guidelines for setting the length of a term of:(A) a removal under Section 37.006; and(B) an expulsion under Section 37.007;(6) address the notification of a student's parent or guardian of a violation of the student code of conduct committed by the student that results in suspension, removal to a disciplinary alternative education program, or expulsion;(7) prohibit bullying, harassment, and making hit lists and ensure that district employees enforce those prohibitions; and(8) provide, as appropriate for students at each grade level, methods, including options, for:(A) managing students in the classroom and on school grounds;(B) disciplining students; and(C) preventing and intervening in student discipline problems, including bullying, harassment, and making hit lists.(b) In this section:(1) "Harassment" means threatening to cause harm or bodily injury to another student, engaging in sexually intimidating conduct, causing physical damage to the property of another student, subjecting another student to physical confinement or restraint, or maliciously taking any action that substantially harms another student's physical or emotional health or safety.(2) "Hit list" means a list of people targeted to be harmed, using:(A) a firearm, as defined by Section 46.01(3), Penal Code;(B) a knife, as defined by Section 46.01(7), Penal Code; or(C) any other object to be used with intent to cause bodily harm.(b-1) The methods adopted under Subsection (a)(8) must provide that a student who is enrolled in a special education program under Subchapter A, Chapter 29, may not be disciplined for conduct prohibited in accordance with Subsection (a)(7) until an admission, review, and dismissal committee meeting has been held to review the conduct.(c) Once the student code of conduct is promulgated, any change or amendment must be approved by the board of trustees.(d) Each school year, a school district shall provide parents notice of and information regarding the student code of conduct.(e) Except as provided by Section 37.007(e), this subchapter does not require the student code of conduct to specify a minimum term of a removal under Section 37.006 or an expulsion under Section 37.007.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 1015, Sec. 2, eff. June 19, 1997; Acts 2003, 78th Leg., ch. 1055, Sec. 4, 30, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 504, Sec. 1, eff. June 17, 2005.Acts 2005, 79th Leg., Ch. 920, Sec. 3, eff. June 18, 2005.Acts 2009, 81st Leg., R.S., Ch. 897, Sec. 1, eff. June 19, 2009.

Sec. 37.002. REMOVAL BY TEACHER. (a) A teacher may send a student to the principal's office to maintain effective discipline in the classroom. The principal shall respond by employing appropriate discipline management techniques consistent with the student code of conduct adopted under Section 37.001.(b) A teacher may remove from class a student:(1) who has been documented by the teacher to repeatedly interfere with the teacher's ability to communicate effectively with the students in the class or with the ability of the student's classmates to learn; or(2) whose behavior the teacher determines is so unruly, disruptive, or abusive that it seriously interferes with the teacher's ability to communicate effectively with the students in the class or with the ability of the student's classmates to learn.(c) If a teacher removes a student from class under Subsection (b), the principal may place the student into another appropriate classroom, into in-school suspension, or into a disciplinary alternative education program as provided by Section 37.008. The principal may not return the student to that teacher's class without the teacher's consent unless the committee established under Section 37.003 determines that such placement is the best or only alternative available. The terms of the removal may prohibit the student from attending or participating in school-sponsored or school-related activity.(d) A teacher shall remove from class and send to the principal for placement in a disciplinary alternative education program or for expulsion, as appropriate, a student who engages in conduct described under Section 37.006 or 37.007. The student may not be returned to that teacher's class without the teacher's consent unless the committee established under Section 37.003 determines that such placement is the best or only alternative available. If the teacher removed the student from class because the student has engaged in the elements of any offense listed in Section 37.006(a)(2)(B) or Section 37.007(a)(2)(A) or (b)(2)(C) against the teacher, the student may not be returned to the teacher's class without the teacher's consent. The teacher may not be coerced to consent.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2003, 78th Leg., ch. 1055, Sec. 5, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 504, Sec. 2, eff. June 17, 2005.

Sec. 37.0021. USE OF CONFINEMENT, RESTRAINT, SECLUSION, AND TIME-OUT. (a) It is the policy of this state to treat with dignity and respect all students, including students with disabilities who receive special education services under Subchapter A, Chapter 29. A student with a disability who receives special education services under Subchapter A, Chapter 29, may not be confined in a locked box, locked closet, or other specially designed locked space as either a discipline management practice or a behavior management technique.(b) In this section:(1) "Restraint" means the use of physical force or a mechanical device to significantly restrict the free movement of all or a portion of a student's body.(2) "Seclusion" means a behavior management technique in which a student is confined in a locked box, locked closet, or locked room that:(A) is designed solely to seclude a person; and(B) contains less than 50 square feet of space.(3) "Time-out" means a behavior management technique in which, to provide a student with an opportunity to regain self-control, the student is separated from other students for a limited period in a setting:(A) that is not locked; and(B) from which the exit is not physically blocked by furniture, a closed door held shut from the outside, or another inanimate object.(c) A school district employee or volunteer or an independent contractor of a district may not place a student in seclusion. This subsection does not apply to the use of seclusion in a court-ordered placement, other than a placement in an educational program of a school district, or in a placement or facility to which the following law, rules, or regulations apply:(1) the Children's Health Act of 2000, Pub. L. No. 106-310, any subsequent amendments to that Act, any regulations adopted under that Act, or any subsequent amendments to those regulations;(2) 40 T.A.C. Sections 720.1001-720.1013; or(3) 25 T.A.C. Section 412.308(e).(d) The commissioner by rule shall adopt procedures for the use of restraint and time-out by a school district employee or volunteer or an independent contractor of a district in the case of a student with a disability receiving special education services under Subchapter A, Chapter 29. A procedure adopted under this subsection must:(1) be consistent with:(A) professionally accepted practices and standards of student discipline and techniques for behavior management; and(B) relevant health and safety standards; and(2) identify any discipline management practice or behavior management technique that requires a district employee or volunteer or an independent contractor of a district to be trained before using that practice or technique.(e) In the case of a conflict between a rule adopted under Subsection (d) and a rule adopted under Subchapter A, Chapter 29, the rule adopted under Subsection (d) controls.(f) For purposes of this subsection, "weapon" includes any weapon described under Section 37.007(a)(1). This section does not prevent a student's locked, unattended confinement in an emergency situation while awaiting the arrival of law enforcement personnel if:(1) the student possesses a weapon; and(2) the confinement is necessary to prevent the student from causing bodily harm to the student or another person.(g) This section and any rules or procedures adopted under this section do not apply to:(1) a peace officer while performing law enforcement duties;(2) juvenile probation, detention, or corrections personnel; or(3) an educational services provider with whom a student is placed by a judicial authority, unless the services are provided in an educational program of a school district.

Added by Acts 2001, 77th Leg., ch. 212, Sec. 1, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1055, Sec. 6, eff. June 20, 2003.

Sec. 37.003. PLACEMENT REVIEW COMMITTEE. (a) Each school shall establish a three-member committee to determine placement of a student when a teacher refuses the return of a student to the teacher's class and make recommendations to the district regarding readmission of expelled students. Members shall be appointed as follows:(1) the campus faculty shall choose two teachers to serve as members and one teacher to serve as an alternate member; and(2) the principal shall choose one member from the professional staff of a campus.(b) The teacher refusing to readmit the student may not serve on the committee.(c) The committee's placement determination regarding a student with a disability who receives special education services under Subchapter A, Chapter 29, is subject to the requirements of the Individuals with Disabilities Education Act (20 U.S.C. Section 1400 et seq.) and federal regulations, state statutes, and agency requirements necessary to carry out federal law or regulations or state law relating to special education.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2003, 78th Leg., ch. 1055, Sec. 7, eff. June 20, 2003.

Sec. 37.004. PLACEMENT OF STUDENTS WITH DISABILITIES. (a) The placement of a student with a disability who receives special education services may be made only by a duly constituted admission, review, and dismissal committee.(b) Any disciplinary action regarding a student with a disability who receives special education services that would constitute a change in placement under federal law may be taken only after the student's admission, review, and dismissal committee conducts a manifestation determination review under 20 U.S.C. Section 1415(k)(4) and its subsequent amendments. Any disciplinary action regarding the student shall be determined in accordance with federal law and regulations, including laws or regulations requiring the provision of:(1) functional behavioral assessments;(2) positive behavioral interventions, strategies, and supports;(3) behavioral intervention plans; and(4) the manifestation determination review.(c) A student with a disability who receives special education services may not be placed in alternative education programs solely for educational purposes.(d) A teacher in an alternative education program under Section 37.008 who has a special education assignment must hold an appropriate certificate or permit for that assignment.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2001, 77th Leg., ch. 767, Sec. 6, eff. June 13, 2001; Acts 2001, 77th Leg., ch. 1225, Sec. 1, eff. June 15, 2001; Acts 2003, 78th Leg., ch. 435, Sec. 1, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 6.006, eff. Sept. 1, 2003.

Sec. 37.005. SUSPENSION. (a) The principal or other appropriate administrator may suspend a student who engages in conduct identified in the student code of conduct adopted under Section 37.001 as conduct for which a student may be suspended.(b) A suspension under this section may not exceed three school days.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2003, 78th Leg., ch. 1055, Sec. 8, eff. June 20, 2003.

Sec. 37.0051. PLACEMENT OF STUDENTS COMMITTING SEXUAL ASSAULT AGAINST ANOTHER STUDENT. (a) As provided by Section 25.0341(b)(2), a student shall be removed from class and placed in a disciplinary alternative education program under Section 37.008 or a juvenile justice alternative education program under Section 37.011.(b) A limitation imposed by this subchapter on the length of a placement in a disciplinary alternative education program or a juvenile justice alternative education program does not apply to a placement under this section.

Added by Acts 2005, 79th Leg., Ch. 997, Sec. 2, eff. June 18, 2005.

Sec. 37.006. REMOVAL FOR CERTAIN CONDUCT. (a) A student shall be removed from class and placed in a disciplinary alternative education program as provided by Section 37.008 if the student:(1) engages in conduct involving a public school that contains the elements of the offense of false alarm or report under Section 42.06, Penal Code, or terroristic threat under Section 22.07, Penal Code; or(2) commits the following on or within 300 feet of school property, as measured from any point on the school's real property boundary line, or while attending a school-sponsored or school-related activity on or off of school property:(A) engages in conduct punishable as a felony;(B) engages in conduct that contains the elements of the offense of assault under Section 22.01(a)(1), Penal Code;(C) sells, gives, or delivers to another person or possesses or uses or is under the influence of:(i) marihuana or a controlled substance, as defined by Chapter 481, Health and Safety Code, or by 21 U.S.C. Section 801 et seq.; or(ii) a dangerous drug, as defined by Chapter 483, Health and Safety Code;(D) sells, gives, or delivers to another person an alcoholic beverage, as defined by Section 1.04, Alcoholic Beverage Code, commits a serious act or offense while under the influence of alcohol, or possesses, uses, or is under the influence of an alcoholic beverage;(E) engages in conduct that contains the elements of an offense relating to an abusable volatile chemical under Sections 485.031 through 485.034, Health and Safety Code; or(F) engages in conduct that contains the elements of the offense of public lewdness under Section 21.07, Penal Code, or indecent exposure under Section 21.08, Penal Code.(b) Except as provided by Section 37.007(d), a student shall be removed from class and placed in a disciplinary alternative education program under Section 37.008 if the student engages in conduct on or off of school property that contains the elements of the offense of retaliation under Section 36.06, Penal Code, against any school employee.(c) In addition to Subsections (a) and (b), a student shall be removed from class and placed in a disciplinary alternative education program under Section 37.008 based on conduct occurring off campus and while the student is not in attendance at a school-sponsored or school-related activity if:(1) the student receives deferred prosecution under Section 53.03, Family Code, for conduct defined as a felony offense in Title 5, Penal Code;(2) a court or jury finds that the student has engaged in delinquent conduct under Section 54.03, Family Code, for conduct defined as a felony offense in Title 5, Penal Code; or(3) the superintendent or the superintendent's designee has a reasonable belief that the student has engaged in a conduct defined as a felony offense in Title 5, Penal Code.(d) In addition to Subsections (a), (b), and (c), a student may be removed from class and placed in a disciplinary alternative education program under Section 37.008 based on conduct occurring off campus and while the student is not in attendance at a school-sponsored or school-related activity if:(1) the superintendent or the superintendent's designee has a reasonable belief that the student has engaged in conduct defined as a felony offense other than those defined in Title 5, Penal Code; and(2) the continued presence of the student in the regular classroom threatens the safety of other students or teachers or will be detrimental to the educational process.(e) In determining whether there is a reasonable belief that a student has engaged in conduct defined as a felony offense by the Penal Code, the superintendent or the superintendent's designee may consider all available information, including the information furnished under Article 15.27, Code of Criminal Procedure.(f) Subject to Section 37.007(e), a student who is younger than 10 years of age shall be removed from class and placed in a disciplinary alternative education program under Section 37.008 if the student engages in conduct described by Section 37.007. An elementary school student may not be placed in a disciplinary alternative education program with any other student who is not an elementary school student.(g) The terms of a placement under this section must prohibit the student from attending or participating in a school-sponsored or school-related activity.(h) On receipt of notice under Article 15.27(g), Code of Criminal Procedure, the superintendent or the superintendent's designee shall review the student's placement in the disciplinary alternative education program. The student may not be returned to the regular classroom pending the review. The superintendent or the superintendent's designee shall schedule a review of the student's placement with the student's parent or guardian not later than the third class day after the superintendent or superintendent's designee receives notice from the office or official designated by the court. After reviewing the notice and receiving information from the student's parent or guardian, the superintendent or the superintendent's designee may continue the student's placement in the disciplinary alternative education program if there is reason to believe that the presence of the student in the regular classroom threatens the safety of other students or teachers.(i) The student or the student's parent or guardian may appeal the superintendent's decision under Subsection (h) to the board of trustees. The student may not be returned to the regular classroom pending the appeal. The board shall, at the next scheduled meeting, review the notice provided under Article 15.27(g), Code of Criminal Procedure, and receive information from the student, the student's parent or guardian, and the superintendent or superintendent's designee and confirm or reverse the decision under Subsection (h). The board shall make a record of the proceedings. If the board confirms the decision of the superintendent or superintendent's designee, the board shall inform the student and the student's parent or guardian of the right to appeal to the commissioner under Subsection (j).(j) Notwithstanding Section 7.057(e), the decision of the board of trustees under Subsection (i) may be appealed to the commissioner as provided by Sections 7.057(b), (c), (d), and (f). The student may not be returned to the regular classroom pending the appeal.(k) Subsections (h), (i), and (j) do not apply to placements made in accordance with Subsection (a).(l) Notwithstanding any other provision of this code, other than Section 37.007(e)(2), a student who is younger than six years of age may not be removed from class and placed in a disciplinary alternative education program.(m) Removal to a disciplinary alternative education program under Subsection (a) is not required if the student is expelled under Section 37.007 for the same conduct for which removal would be required.(n) A principal or other appropriate administrator may but is not required to remove a student to a disciplinary alternative education program for off-campus conduct for which removal is required under this section if the principal or other appropriate administrator does not have knowledge of the conduct before the first anniversary of the date the conduct occurred.(o) In addition to any notice required under Article 15.27, Code of Criminal Procedure, a principal or a principal's designee shall inform each educator who has responsibility for, or is under the direction and supervision of an educator who has responsibility for, the instruction of a student who has engaged in any violation listed in this section of the student's misconduct. Each educator shall keep the information received under this subsection confidential from any person not entitled to the information under this subsection, except that the educator may share the information with the student's parent or guardian as provided for by state or federal law. The State Board for Educator Certification may revoke or suspend the certification of an educator who intentionally violates this subsection.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 1015, Sec. 3, eff. June 19, 1997; Acts 1999, 76th Leg., ch. 396, Sec. 2.15, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 486, Sec. 1, eff. June 11, 2001; Acts 2003, 78th Leg., ch. 1055, Sec. 9, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 504, Sec. 3, eff. June 17, 2005.

Sec. 37.0061. FUNDING FOR ALTERNATIVE EDUCATION SERVICES IN JUVENILE RESIDENTIAL FACILITIES. A school district that provides education services to pre-adjudicated and post-adjudicated students who are confined by court order in a juvenile residential facility operated by a juvenile board is entitled to count such students in the district's average daily attendance for purposes of receipt of state funds under the Foundation School Program. If the district has a wealth per student greater than the guaranteed wealth level but less than the equalized wealth level, the district in which the student is enrolled on the date a court orders the student to be confined to a juvenile residential facility shall transfer to the district providing education services an amount equal to the difference between the average Foundation School Program costs per student of the district providing education services and the sum of the state aid and the money from the available school fund received by the district that is attributable to the student for the portion of the school year for which the district provides education services to the student.

Added by Acts 1997, 75th Leg., ch. 1015, Sec. 4, eff. June 19, 1997.

Sec. 37.0062. INSTRUCTIONAL REQUIREMENTS FOR ALTERNATIVE EDUCATION SERVICES IN JUVENILE RESIDENTIAL FACILITIES. (a) The commissioner shall determine the instructional requirements for education services provided by a school district or open-enrollment charter school in a pre-adjudication secure detention facility or a post-adjudication secure correctional facility operated by a juvenile board or a post-adjudication secure correctional facility operated under contract with the Texas Youth Commission, including requirements relating to:(1) the length of the school day;(2) the number of days of instruction provided to students each school year; and(3) the curriculum of the educational program.(b) The commissioner shall coordinate with:(1) the Texas Juvenile Probation Commission in determining the instructional requirements for education services provided under Subsection (a) in a pre-adjudication secure detention facility or a post-adjudication secure correctional facility operated by a juvenile board; and(2) the Texas Youth Commission in determining the instructional requirements for education services provided under Subsection (a) in a post-adjudication secure correctional facility operated under contract with the Texas Youth Commission.(c) The commissioner shall adopt rules necessary to administer this section. The rules must ensure that:(1) a student who receives education services in a pre-adjudication secure detention facility described by this section is offered courses that enable the student to maintain progress toward completing high school graduation requirements; and(2) a student who receives education services in a post-adjudication secure correctional facility described by this section is offered, at a minimum, the courses necessary to enable the student to complete high school graduation requirements.(d) The Texas Juvenile Probation Commission or the Texas Youth Commission, as applicable, shall coordinate with the commissioner in establishing standards for:(1) ensuring security in the provision of education services in the facilities; and(2) providing children in the custody of the facilities access to education services.

Added by Acts 2007, 80th Leg., R.S., Ch. 615, Sec. 1, eff. September 1, 2007.

Sec. 37.007. EXPULSION FOR SERIOUS OFFENSES. (a) Except as provided by Subsection (k), a student shall be expelled from a school if the student, on school property or while attending a school-sponsored or school-related activity on or off of school property:(1) uses, exhibits, or possesses:(A) a firearm as defined by Section 46.01(3), Penal Code;(B) an illegal knife as defined by Section 46.01(6), Penal Code, or by local policy;(C) a club as defined by Section 46.01(1), Penal Code; or(D) a weapon listed as a prohibited weapon under Section 46.05, Penal Code;(2) engages in conduct that contains the elements of the offense of:(A) aggravated assault under Section 22.02, Penal Code, sexual assault under Section 22.011, Penal Code, or aggravated sexual assault under Section 22.021, Penal Code;(B) arson under Section 28.02, Penal Code;(C) murder under Section 19.02, Penal Code, capital murder under Section 19.03, Penal Code, or criminal attempt, under Section 15.01, Penal Code, to commit murder or capital murder;(D) indecency with a child under Section 21.11, Penal Code;(E) aggravated kidnapping under Section 20.04, Penal Code;(F) aggravated robbery under Section 29.03, Penal Code;(G) manslaughter under Section 19.04, Penal Code;(H) criminally negligent homicide under Section 19.05, Penal Code; or(I) continuous sexual abuse of young child or children under Section 21.02, Penal Code; or(3) engages in conduct specified by Section 37.006(a)(2)(C) or (D), if the conduct is punishable as a felony.(b) A student may be expelled if the student:(1) engages in conduct involving a public school that contains the elements of the offense of false alarm or report under Section 42.06, Penal Code, or terroristic threat under Section 22.07, Penal Code;(2) while on or within 300 feet of school property, as measured from any point on the school's real property boundary line, or while attending a school-sponsored or school-related activity on or off of school property:(A) sells, gives, or delivers to another person or possesses, uses, or is under the influence of any amount of:(i) marihuana or a controlled substance, as defined by Chapter 481, Health and Safety Code, or by 21 U.S.C. Section 801 et seq.;(ii) a dangerous drug, as defined by Chapter 483, Health and Safety Code; or(iii) an alcoholic beverage, as defined by Section 1.04, Alcoholic Beverage Code;(B) engages in conduct that contains the elements of an offense relating to an abusable volatile chemical under Sections 485.031 through 485.034, Health and Safety Code;(C) engages in conduct that contains the elements of an offense under Section 22.01(a)(1), Penal Code, against a school district employee or a volunteer as defined by Section 22.053; or(D) engages in conduct that contains the elements of the offense of deadly conduct under Section 22.05, Penal Code;(3) subject to Subsection (d), while within 300 feet of school property, as measured from any point on the school's real property boundary line:(A) engages in conduct specified by Subsection (a); or(B) possesses a firearm, as defined by 18 U.S.C. Section 921; or(4) engages in conduct that contains the elements of any offense listed in Subsection (a)(2)(A) or (C) or the offense of aggravated robbery under Section 29.03, Penal Code, against another student, without regard to whether the conduct occurs on or off of school property or while attending a school-sponsored or school-related activity on or off of school property.(c) A student may be expelled if the student, while placed in an alternative education program for disciplinary reasons, continues to engage in serious or persistent misbehavior that violates the district's student code of conduct.(d) A student shall be expelled if the student engages in conduct that contains the elements of any offense listed in Subsection (a), and may be expelled if the student engages in conduct that contains the elements of any offense listed in Subsection (b)(2)(C), against any employee or volunteer in retaliation for or as a result of the person's employment or association with a school district, without regard to whether the conduct occurs on or off of school property or while attending a school-sponsored or school-related activity on or off of school property.(e) In accordance with 20 U.S.C. Section 7151, a local educational agency, including a school district, home-rule school district, or open-enrollment charter school, shall expel a student who brings a firearm, as defined by 18 U.S.C. Section 921, to school. The student must be expelled from the student's regular campus for a period of at least one year, except that:(1) the superintendent or other chief administrative officer of the school district or of the other local educational agency, as defined by 20 U. S.C. Section 7801, may modify the length of the expulsion in the case of an individual student;(2) the district or other local educational agency shall provide educational services to an expelled student in a disciplinary alternative education program as provided by Section 37.008 if the student is younger than 10 years of age on the date of expulsion; and(3) the district or other local educational agency may provide educational services to an expelled student who is 10 years of age or older in a disciplinary alternative education program as provided in Section 37.008.(f) A student who engages in conduct that contains the elements of the offense of criminal mischief under Section 28.03, Penal Code, may be expelled at the district's discretion if the conduct is punishable as a felony under that section. The student shall be referred to the authorized officer of the juvenile court regardless of whether the student is expelled.(g) In addition to any notice required under Article 15.27, Code of Criminal Procedure, a school district shall inform each educator who has responsibility for, or is under the direction and supervision of an educator who has responsibility for, the instruction of a student who has engaged in any violation listed in this section of the student's misconduct. Each educator shall keep the information received under this subsection confidential from any person not entitled to the information under this subsection, except that the educator may share the information with the student's parent or guardian as provided for by state or federal law. The State Board for Educator Certification may revoke or suspend the certification of an educator who intentionally violates this subsection.(h) Subject to Subsection (e), notwithstanding any other provision of this section, a student who is younger than 10 years of age may not be expelled for engaging in conduct described by this section.(i) A student who engages in conduct described by Subsection (a) may be expelled from school by the district in which the student attends school if the student engages in that conduct:(1) on school property of another district in this state; or(2) while attending a school-sponsored or school-related activity of a school in another district in this state.(k) A student may not be expelled solely on the basis of the student's use, exhibition, or possession of a firearm that occurs:(1) at an approved target range facility that is not located on a school campus; and(2) while participating in or preparing for a school-sponsored shooting sports competition or a shooting sports educational activity that is sponsored or supported by the Parks and Wildlife Department or a shooting sports sanctioning organization working with the department.(l) Subsection (k) does not authorize a student to bring a firearm on school property to participate in or prepare for a school-sponsored shooting sports competition or a shooting sports educational activity described by that subsection.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 1015, Sec. 5, eff. June 19, 1997; Acts 1999, 76th Leg., ch. 542, Sec. 1, eff. Aug. 30, 1999; Acts 2001, 77th Leg., ch. 486, Sec. 2, eff. June 11, 2001; Acts 2003, 78th Leg., ch. 225, Sec. 1, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 443, Sec. 1, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 1055, Sec. 10, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 504, Sec. 4, eff. June 17, 2005.Acts 2005, 79th Leg., Ch. 728, Sec. 5.004, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 593, Sec. 3.26, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 338, Sec. 1, eff. June 19, 2009.

Sec. 37.008. DISCIPLINARY ALTERNATIVE EDUCATION PROGRAMS. (a) Each school district shall provide a disciplinary alternative education program that:(1) is provided in a setting other than a student's regular classroom;(2) is located on or off of a regular school campus;(3) provides for the students who are assigned to the disciplinary alternative education program to be separated from students who are not assigned to the program;(4) focuses on English language arts, mathematics, science, history, and self-discipline;(5) provides for students' educational and behavioral needs;(6) provides supervision and counseling;(7) employs only teachers who meet all certification requirements established under Subchapter B, Chapter 21; and(8) provides not less than the minimum amount of instructional time per day required by Section 25.082(a).(a-1) The agency shall adopt minimum standards for the operation of disciplinary alternative education programs, including standards relating to:(1) student/teacher ratios;(2) student health and safety;(3) reporting of abuse, neglect, or exploitation of students;(4) training for teachers in behavior management and safety procedures; and(5) planning for a student's transition from a disciplinary alternative education program to a regular campus.(b) A disciplinary alternative education program may provide for a student's transfer to:(1) a different campus;(2) a school-community guidance center; or(3) a community-based alternative school.(c) An off-campus disciplinary alternative education program is not subject to a requirement imposed by this title, other than a limitation on liability, a reporting requirement, or a requirement imposed by this chapter or by Chapter 39.(d) A school district may provide a disciplinary alternative education program jointly with one or more other districts.(e) Each school district shall cooperate with government agencies and community organizations that provide services in the district to students placed in a disciplinary alternative education program.(f) A student removed to a disciplinary alternative education program is counted in computing the average daily attendance of students in the district for the student's time in actual attendance in the program.(g) A school district shall allocate to a disciplinary alternative education program the same expenditure per student attending the disciplinary alternative education program, including federal, state, and local funds, that would be allocated to the student's school if the student were attending the student's regularly assigned education program, including a special education program.(h) A school district may not place a student, other than a student suspended as provided under Section 37.005 or expelled as provided under Section 37.007, in an unsupervised setting as a result of conduct for which a student may be placed in a disciplinary alternative education program.(i) On request of a school district, a regional education service center may provide to the district information on developing a disciplinary alternative education program that takes into consideration the district's size, wealth, and existing facilities in determining the program best suited to the district.(j) If a student placed in a disciplinary alternative education program enrolls in another school district before the expiration of the period of placement, the board of trustees of the district requiring the placement shall provide to the district in which the student enrolls, at the same time other records of the student are provided, a copy of the placement order. The district in which the student enrolls shall inform each educator who will have responsibility for, or will be under the direction and supervision of an educator who will have responsibility for, the instruction of the student of the contents of the placement order. Each educator shall keep the information received under this subsection confidential from any person not entitled to the information under this subsection, except that the educator may share the information with the student's parent or guardian as provided for by state or federal law. The district in which the student enrolls may continue the disciplinary alternative education program placement under the terms of the order or may allow the student to attend regular classes without completing the period of placement. A district may take any action permitted by this subsection if:(1) the student was placed in a disciplinary alternative education program by an open-enrollment charter school under Section 12.131 and the charter school provides to the district a copy of the placement order; or(2) the student was placed in a disciplinary alternative education program by a school district in another state and:(A) the out-of-state district provides to the district a copy of the placement order; and(B) the grounds for the placement by the out-of-state district are grounds for placement in the district in which the student is enrolling.(j-1) If a student was placed in a disciplinary alternative education program by a school district in another state for a period that exceeds one year and a school district in this state in which the student enrolls continues the placement under Subsection (j), the district shall reduce the period of the placement so that the aggregate period does not exceed one year unless, after a review, the district determines that:(1) the student is a threat to the safety of other students or to district employees; or(2) extended placement is in the best interest of the student.(k) A program of educational and support services may be provided to a student and the student's parents when the offense involves drugs or alcohol as specified under Section 37.006 or 37.007. A disciplinary alternative education program that provides chemical dependency treatment services must be licensed under Chapter 464, Health and Safety Code.(l) A school district is required to provide in the district's disciplinary alternative education program a course necessary to fulfill a student's high school graduation requirements only as provided by this subsection. A school district shall offer a student removed to a disciplinary alternative education program an opportunity to complete coursework before the beginning of the next school year. The school district may provide the student an opportunity to complete coursework through any method available, including a correspondence course, distance learning, or summer school. The district may not charge the student for a course provided under this subsection.(m) The commissioner shall adopt rules necessary to evaluate annually the performance of each district's disciplinary alternative education program established under this subchapter. The evaluation required by this section shall be based on indicators defined by the commissioner, but must include student performance on assessment instruments required under Sections 39.023(a) and (c). Academically, the mission of disciplinary alternative education programs shall be to enable students to perform at grade level.(m-1) The commissioner shall develop a process for evaluating a school district disciplinary alternative education program electronically. The commissioner shall also develop a system and standards for review of the evaluation or use systems already available at the agency. The system must be designed to identify districts that are at high risk of having inaccurate disciplinary alternative education program data or of failing to comply with disciplinary alternative education program requirements. The commissioner shall notify the board of trustees of a district of any objection the commissioner has to the district's disciplinary alternative education program data or of a violation of a law or rule revealed by the data, including any violation of disciplinary alternative education program requirements, or of any recommendation by the commissioner concerning the data. If the data reflect that a penal law has been violated, the commissioner shall notify the county attorney, district attorney, or criminal district attorney, as appropriate, and the attorney general. The commissioner is entitled to access to all district records the commissioner considers necessary or appropriate for the review, analysis, or approval of disciplinary alternative education program data.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 1015, Sec. 6, eff. June 19, 1997; Acts 1999, 76th Leg., ch. 396, Sec. 2.16, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1112, Sec. 1, eff. June 18, 1999; Acts 2003, 78th Leg., ch. 631, Sec. 2, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 1055, Sec. 11, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 504, Sec. 5, eff. June 17, 2005.Acts 2007, 80th Leg., R.S., Ch. 1171, Sec. 1, eff. June 15, 2007.

Sec. 37.0081. EXPULSION AND PLACEMENT OF CERTAIN STUDENTS IN ALTERNATIVE SETTINGS. (a) Subject to Subsection (h), but notwithstanding any other provision of this subchapter, the board of trustees of a school district, or the board's designee, after an opportunity for a hearing may expel a student and elect to place the student in an alternative setting as provided by Subsection (a-1) if:(1) the student:(A) has received deferred prosecution under Section 53.03, Family Code, for conduct defined as a felony offense in Title 5, Penal Code; (B) has been found by a court or jury to have engaged in delinquent conduct under Section 54.03, Family Code, for conduct defined as a felony offense in Title 5, Penal Code;(C) is charged with engaging in conduct defined as a felony offense in Title 5, Penal Code;(D) has been referred to a juvenile court for allegedly engaging in delinquent conduct under Section 54.03, Family Code, for conduct defined as a felony offense in Title 5, Penal Code;(E) has received probation or deferred adjudication for a felony offense under Title 5, Penal Code;(F) has been convicted of a felony offense under Title 5, Penal Code; or(G) has been arrested for or charged with a felony offense under Title 5, Penal Code; and(2) the board or the board's designee determines that the student's presence in the regular classroom:(A) threatens the safety of other students or teachers;(B) will be detrimental to the educational process; or(C) is not in the best interests of the district's students.(a-1) The student must be placed in:(1) a juvenile justice alternative education program, if the school district is located in a county that operates a juvenile justice alternative education program or the school district contracts with the juvenile board of another county for the provision of a juvenile justice alternative education program; or(2) a disciplinary alternative education program.(b) Any decision of the board of trustees or the board's designee under this section is final and may not be appealed.(c) The board of trustees or the board's designee may expel the student and order placement in accordance with this section regardless of:(1) the date on which the student's conduct occurred;(2) the location at which the conduct occurred;(3) whether the conduct occurred while the student was enrolled in the district; or(4) whether the student has successfully completed any court disposition requirements imposed in connection with the conduct.(d) Notwithstanding Section 37.009(c) or (d) or any other provision of this subchapter, a student expelled and ordered placed in an alternative setting by the board of trustees or the board's designee is subject to that placement until:(1) the student graduates from high school;(2) the charges described by Subsection (a)(1) are dismissed or reduced to a misdemeanor offense; or(3) the student completes the term of the placement or is assigned to another program.(e) A student placed in an alternative setting in accordance with this section is entitled to the periodic review prescribed by Section 37.009(e).(f) Subsection (d) continues to apply to the student if the student transfers to another school district in the state.(g) The board of trustees shall reimburse a juvenile justice alternative education program in which a student is placed under this section for the actual cost incurred each day for the student while the student is enrolled in the program. For purposes of this subsection:(1) the actual cost incurred each day for the student is determined by the juvenile board of the county operating the program; and(2) the juvenile board shall determine the actual cost each day of the program based on the board's annual audit.(h) To the extent of a conflict between this section and Section 37.007, Section 37.007 prevails.

Added by Acts 2003, 78th Leg., ch. 1055, Sec. 12, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1240, Sec. 1, eff. June 15, 2007.

Sec. 37.0082. ASSESSMENT OF ACADEMIC GROWTH OF STUDENTS IN DISCIPLINARY ALTERNATIVE EDUCATION PROGRAMS. (a) To assess a student's academic growth during placement in a disciplinary alternative education program, a school district shall administer to a student placed in a program for a period of 90 school days or longer an assessment instrument approved by the commissioner for that purpose. The instrument shall be administered:(1) initially on placement of the student in the program; and(2) subsequently on the date of the student's departure from the program, or as near that date as possible.(b) The assessment instrument required by this section:(1) must be designed to assess at least a student's basic skills in reading and mathematics;(2) may be:(A) comparable to any assessment instrument generally administered to students placed in juvenile justice alternative education programs for a similar purpose; or(B) based on an appropriate alternative assessment instrument developed by the agency to measure student academic growth; and(3) is in addition to the assessment instruments required to be administered under Chapter 39.(c) The commissioner shall adopt rules necessary to implement this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 1240, Sec. 2, eff. June 15, 2007.

Sec. 37.009. CONFERENCE; HEARING; REVIEW. (a) Not later than the third class day after the day on which a student is removed from class by the teacher under Section 37.002(b) or (d) or by the school principal or other appropriate administrator under Section 37.001(a)(2) or 37.006, the principal or other appropriate administrator shall schedule a conference among the principal or other appropriate administrator, a parent or guardian of the student, the teacher removing the student from class, if any, and the student. At the conference, the student is entitled to written or oral notice of the reasons for the removal, an explanation of the basis for the removal, and an opportunity to respond to the reasons for the removal. The student may not be returned to the regular classroom pending the conference. Following the conference, and whether or not each requested person is in attendance after valid attempts to require the person's attendance, the principal shall order the placement of the student for a period consistent with the student code of conduct. If school district policy allows a student to appeal to the board of trustees or the board's designee a decision of the principal or other appropriate administrator, other than an expulsion under Section 37.007, the decision of the board or the board's designee is final and may not be appealed. If the period of the placement is inconsistent with the guidelines included in the student code of conduct under Section 37.001(a)(5), the order must give notice of the inconsistency. The period of the placement may not exceed one year unless, after a review, the district determines that:(1) the student is a threat to the safety of other students or to district employees; or(2) extended placement is in the best interest of the student.(b) If a student's placement in a disciplinary alternative education program is to extend beyond 60 days or the end of the next grading period, whichever is earlier, a student's parent or guardian is entitled to notice of and an opportunity to participate in a proceeding before the board of trustees of the school district or the board's designee, as provided by policy of the board of trustees of the district. Any decision of the board or the board's designee under this subsection is final and may not be appealed.(c) Before it may place a student in a disciplinary alternative education program for a period that extends beyond the end of the school year, the board or the board's designee must determine that:(1) the student's presence in the regular classroom program or at the student's regular campus presents a danger of physical harm to the student or to another individual; or(2) the student has engaged in serious or persistent misbehavior that violates the district's student code of conduct.(d) The board or the board's designee shall set a term for a student's placement in a disciplinary alternative education program. If the period of the placement is inconsistent with the guidelines included in the student code of conduct under Section 37.001(a)(5), the order must give notice of the inconsistency. The period of the placement may not exceed one year unless, after a review, the district determines that:(1) the student is a threat to the safety of other students or to district employees; or(2) extended placement is in the best interest of the student.(e) A student placed in a disciplinary alternative education program shall be provided a review of the student's status, including a review of the student's academic status, by the board's designee at intervals not to exceed 120 days. In the case of a high school student, the board's designee, with the student's parent or guardian, shall review the student's progress towards meeting high school graduation requirements and shall establish a specific graduation plan for the student. The district is not required under this subsection to provide a course in the district's disciplinary alternative education program except as required by Section 37.008(l). At the review, the student or the student's parent or guardian must be given the opportunity to present arguments for the student's return to the regular classroom or campus. The student may not be returned to the classroom of the teacher who removed the student without that teacher's consent. The teacher may not be coerced to consent.(f) Before a student may be expelled under Section 37.007, the board or the board's designee must provide the student a hearing at which the student is afforded appropriate due process as required by the federal constitution and which the student's parent or guardian is invited, in writing, to attend. At the hearing, the student is entitled to be represented by the student's parent or guardian or another adult who can provide guidance to the student and who is not an employee of the school district. If the school district makes a good-faith effort to inform the student and the student's parent or guardian of the time and place of the hearing, the district may hold the hearing regardless of whether the student, the student's parent or guardian, or another adult representing the student attends. If the decision to expel a student is made by the board's designee, the decision may be appealed to the board. The decision of the board may be appealed by trial de novo to a district court of the county in which the school district's central administrative office is located.(g) The board or the board's designee shall deliver to the student and the student's parent or guardian a copy of the order placing the student in a disciplinary alternative education program under Section 37.001, 37.002, or 37.006 or expelling the student under Section 37.007.(h) If the period of an expulsion is inconsistent with the guidelines included in the student code of conduct under Section 37.001(a)(5), the order must give notice of the inconsistency. The period of an expulsion may not exceed one year unless, after a review, the district determines that:(1) the student is a threat to the safety of other students or to district employees; or(2) extended placement is in the best interest of the student. After a school district notifies the parents or guardians of a student that the student has been expelled, the parent or guardian shall provide adequate supervision of the student during the period of expulsion.(i) If a student withdraws from the district before an order for placement in a disciplinary alternative education program or expulsion is entered under this section, the principal or board, as appropriate, may complete the proceedings and enter an order. If the student subsequently enrolls in the district during the same or subsequent school year, the district may enforce the order at that time except for any period of the placement or expulsion that has been served by the student on enrollment in another district that honored the order. If the principal or board fails to enter an order after the student withdraws, the next district in which the student enrolls may complete the proceedings and enter an order.(j) If, during the term of a placement or expulsion ordered under this section, a student engages in additional conduct for which placement in a disciplinary alternative education program or expulsion is required or permitted, additional proceedings may be conducted under this section regarding that conduct and the principal or board, as appropriate, may enter an additional order as a result of those proceedings.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 1015, Sec. 7, eff. June 19, 1997; Acts 2003, 78th Leg., ch. 1055, Sec. 13, eff. June 20, 2003.

Sec. 37.0091. NOTICE TO NONCUSTODIAL PARENT. (a) A noncustodial parent may request in writing that a school district or school, for the remainder of the school year in which the request is received, provide that parent with a copy of any written notification relating to student misconduct under Section 37.006 or 37.007 that is generally provided by the district or school to a student's parent or guardian.(b) A school district or school may not unreasonably deny a request authorized by Subsection (a).(c) Notwithstanding any other provision of this section, a school district or school shall comply with any applicable court order of which the district or school has knowledge.

Added by Acts 2003, 78th Leg., ch. 1055, Sec. 14, eff. June 20, 2003.

Sec. 37.010. COURT INVOLVEMENT. (a) Not later than the second business day after the date a hearing is held under Section 37.009, the board of trustees of a school district or the board's designee shall deliver a copy of the order placing a student in a disciplinary alternative education program under Section 37.006 or expelling a student under Section 37.007 and any information required under Section 52.04, Family Code, to the authorized officer of the juvenile court in the county in which the student resides. In a county that operates a program under Section 37.011, an expelled student shall to the extent provided by law or by the memorandum of understanding immediately attend the educational program from the date of expulsion, except that in a county with a population greater than 125,000, every expelled student who is not detained or receiving treatment under an order of the juvenile court must be enrolled in an educational program.(b) If a student is expelled under Section 37.007(c), the board or its designee shall refer the student to the authorized officer of the juvenile court for appropriate proceedings under Title 3, Family Code.(c) Unless the juvenile board for the county in which the district's central administrative office is located has entered into a memorandum of understanding with the district's board of trustees concerning the juvenile probation department's role in supervising and providing other support services for students in disciplinary alternative education programs, a court may not order a student expelled under Section 37.007 to attend a regular classroom, a regular campus, or a school district disciplinary alternative education program as a condition of probation.(d) Unless the juvenile board for the county in which the district's central administrative office is located has entered into a memorandum of understanding as described by Subsection (c), if a court orders a student to attend a disciplinary alternative education program as a condition of probation once during a school year and the student is referred to juvenile court again during that school year, the juvenile court may not order the student to attend a disciplinary alternative education program in a district without the district's consent until the student has successfully completed any sentencing requirements the court imposes.(e) Any placement in a disciplinary alternative education program by a court under this section must prohibit the student from attending or participating in school-sponsored or school-related activities.(f) If a student is expelled under Section 37.007, on the recommendation of the committee established under Section 37.003 or on its own initiative, a district may readmit the student while the student is completing any court disposition requirements the court imposes. After the student has successfully completed any court disposition requirements the court imposes, including conditions of a deferred prosecution ordered by the court, or such conditions required by the prosecutor or probation department, if the student meets the requirements for admission into the public schools established by this title, a district may not refuse to admit the student, but the district may place the student in the disciplinary alternative education program. Notwithstanding Section 37.002(d), the student may not be returned to the classroom of the teacher under whose supervision the offense occurred without that teacher's consent. The teacher may not be coerced to consent.(g) If an expelled student enrolls in another school district, the board of trustees of the district that expelled the student shall provide to the district in which the student enrolls, at the same time other records of the student are provided, a copy of the expulsion order and the referral to the authorized officer of the juvenile court. The district in which the student enrolls may continue the expulsion under the terms of the order, may place the student in a disciplinary alternative education program for the period specified by the expulsion order, or may allow the student to attend regular classes without completing the period of expulsion. A district may take any action permitted by this subsection if the student was expelled by a school district in another state if:(1) the out-of-state district provides to the district a copy of the expulsion order; and(2) the grounds for the expulsion are also grounds for expulsion in the district in which the student is enrolling.(g-1) If a student was expelled by a school district in another state for a period that exceeds one year and a school district in this state continues the expulsion or places the student in a disciplinary alternative education program under Subsection (g), the district shall reduce the period of the expulsion or placement so that the aggregate period does not exceed one year unless, after a review, the district determines that:(1) the student is a threat to the safety of other students or to district employees; or(2) extended placement is in the best interest of the student.(h) A person is not liable in civil damages for a referral to juvenile court as required by this section.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 1015, Sec. 8, eff. June 19, 1997; Acts 2003, 78th Leg., ch. 1055, Sec. 15, eff. June 20, 2003.

Sec. 37.011. JUVENILE JUSTICE ALTERNATIVE EDUCATION PROGRAM. (a) The juvenile board of a county with a population greater than 125,000 shall develop a juvenile justice alternative education program, subject to the approval of the Texas Juvenile Probation Commission. The juvenile board of a county with a population of 125,000 or less may develop a juvenile justice alternative education program. For the purposes of this subchapter, only a disciplinary alternative education program operated under the authority of a juvenile board of a county is considered a juvenile justice alternative education program. A juvenile justice alternative education program in a county with a population of 125,000 or less:(1) is not required to be approved by the Texas Juvenile Probation Commission; and(2) is not subject to Subsection (c), (d), (f), or (g).(a-1) For purposes of this section and Section 37.010(a), a county with a population greater than 125,000 is considered to be a county with a population of 125,000 or less if:(1) the county had a population of 125,000 or less according to the 2000 federal census; and(2) the juvenile board of the county enters into, with the approval of the Texas Juvenile Probation Commission, a memorandum of understanding with each school district within the county that:(A) outlines the responsibilities of the board and school districts in minimizing the number of students expelled without receiving alternative educational services; and(B) includes the coordination procedures required by Section 37.013.(b) If a student admitted into the public schools of a school district under Section 25.001(b) is expelled from school for conduct for which expulsion is required under Section 37.007(a), (d), or (e), the juvenile court, the juvenile board, or the juvenile board's designee, as appropriate, shall:(1) if the student is placed on probation under Section 54.04, Family Code, order the student to attend the juvenile justice alternative education program in the county in which the student resides from the date of disposition as a condition of probation, unless the child is placed in a post-adjudication treatment facility;(2) if the student is placed on deferred prosecution under Section 53.03, Family Code, by the court, prosecutor, or probation department, require the student to immediately attend the juvenile justice alternative education program in the county in which the student resides for a period not to exceed six months as a condition of the deferred prosecution;(3) in determining the conditions of the deferred prosecution or court-ordered probation, consider the length of the school district's expulsion order for the student; and(4) provide timely educational services to the student in the juvenile justice alternative education program in the county in which the student resides, regardless of the student's age or whether the juvenile court has jurisdiction over the student.(b-1) Subsection (b)(4) does not require that educational services be provided to a student who is not entitled to admission into the public schools of a school district under Section 25.001(b).(c) A juvenile justice alternative education program shall adopt a student code of conduct in accordance with Section 37.001.(d) A juvenile justice alternative education program must focus on English language arts, mathematics, science, social studies, and self-discipline. Each school district shall consider course credit earned by a student while in a juvenile justice alternative education program as credit earned in a district school. Each program shall administer assessment instruments under Subchapter B, Chapter 39, and shall offer a high school equivalency program. The juvenile board or the board's designee, with the parent or guardian of each student, shall regularly review the student's academic progress. In the case of a high school student, the board or the board's designee, with the student's parent or guardian, shall review the student's progress towards meeting high school graduation requirements and shall establish a specific graduation plan for the student. The program is not required to provide a course necessary to fulfill a student's high school graduation requirements other than a course specified by this subsection.(e) A juvenile justice alternative education program may be provided in a facility owned by a school district. A school district may provide personnel and services for a juvenile justice alternative education program under a contract with the juvenile board.(f) A juvenile justice alternative education program must operate at least seven hours per day and 180 days per year, except that a program may apply to the Texas Juvenile Probation Commission for a waiver of the 180-day requirement. The commission may not grant a waiver to a program under this subsection for a number of days that exceeds the highest number of instructional days waived by the commissioner during the same school year for a school district served by the program.(g) A juvenile justice alternative education program shall be subject to a written operating policy developed by the local juvenile justice board and submitted to the Texas Juvenile Probation Commission for review and comment. A juvenile justice alternative education program is not subject to a requirement imposed by this title, other than a reporting requirement or a requirement imposed by this chapter or by Chapter 39.(h) Academically, the mission of juvenile justice alternative education programs shall be to enable students to perform at grade level. For purposes of accountability under Chapter 39, a student enrolled in a juvenile justice alternative education program is reported as if the student were enrolled at the student's assigned campus in the student's regularly assigned education program, including a special education program. Annually the Texas Juvenile Probation Commission, with the agreement of the commissioner, shall develop and implement a system of accountability consistent with Chapter 39, where appropriate, to assure that students make progress toward grade level while attending a juvenile justice alternative education program. The Texas Juvenile Probation Commission shall adopt rules for the distribution of funds appropriated under this section to juvenile boards in counties required to establish juvenile justice alternative education programs. Except as determined by the commissioner, a student served by a juvenile justice alternative education program on the basis of an expulsion required under Section 37.007(a), (d), or (e) is not eligible for Foundation School Program funding under Chapter 42 or 31 if the juvenile justice alternative education program receives funding from the Texas Juvenile Probation Commission under this subchapter.(i) A student transferred to a juvenile justice alternative education program must participate in the program for the full period ordered by the juvenile court unless the student's school district agrees to accept the student before the date ordered by the juvenile court. The juvenile court may not order a period of transfer under this section that exceeds the term of any probation ordered by the juvenile court.(j) In relation to the development and operation of a juvenile justice alternative education program, a juvenile board and a county and a commissioners court are immune from liability to the same extent as a school district, and the juvenile board's or county's professional employees and volunteers are immune from liability to the same extent as a school district's professional employees and volunteers.(k) Each school district in a county with a population greater than 125,000 and the county juvenile board shall annually enter into a joint memorandum of understanding that:(1) outlines the responsibilities of the juvenile board concerning the establishment and operation of a juvenile justice alternative education program under this section;(2) defines the amount and conditions on payments from the school district to the juvenile board for students of the school district served in the juvenile justice alternative education program whose placement was not made on the basis of an expulsion required under Section 37.007(a), (d), or (e);(3) identifies those categories of conduct that the school district has defined in its student code of conduct as constituting serious or persistent misbehavior for which a student may be placed in the juvenile justice alternative education program;(4) identifies and requires a timely placement and specifies a term of placement for expelled students for whom the school district has received a notice under Section 52.041(d), Family Code;(5) establishes services for the transitioning of expelled students to the school district prior to the completion of the student's placement in the juvenile justice alternative education program;(6) establishes a plan that provides transportation services for students placed in the juvenile justice alternative education program;(7) establishes the circumstances and conditions under which a juvenile may be allowed to remain in the juvenile justice alternative education program setting once the juvenile is no longer under juvenile court jurisdiction; and(8) establishes a plan to address special education services required by law.(l) The school district shall be responsible for providing an immediate educational program to students who engage in behavior resulting in expulsion under Section 37.007(b), (c), and (f) but who are not eligible for admission into the juvenile justice alternative education program in accordance with the memorandum of understanding required under this section. The school district may provide the program or the school district may contract with a county juvenile board, a private provider, or one or more other school districts to provide the program. The memorandum of understanding shall address the circumstances under which such students who continue to engage in serious or persistent misbehavior shall be admitted into the juvenile justice alternative education program.(m) Each school district in a county with a population greater than 125,000 and the county juvenile board shall adopt a joint memorandum of understanding as required by this section not later than September 1 of each school year.(n) If a student who is ordered to attend a juvenile justice alternative education program moves from one county to another, the juvenile court may request the juvenile justice alternative education program in the county to which the student moves to provide educational services to the student in accordance with the local memorandum of understanding between the school district and juvenile board in the receiving county.(o) In relation to the development and operation of a juvenile justice alternative education program, a juvenile board and a county and a commissioners court are immune from liability to the same extent as a school district, and the juvenile board's or county's employees and volunteers are immune from liability to the same extent as a school district's employees and volunteers.(p) If a district elects to contract with the juvenile board for placement in the juvenile justice alternative education program of students expelled under Section 37.007(b), (c), and (f) and the juvenile board and district are unable to reach an agreement in the memorandum of understanding, either party may request that the issues of dispute be referred to a binding arbitration process that uses a qualified alternative dispute resolution arbitrator in which each party will pay its pro rata share of the arbitration costs. Each party must submit its final proposal to the arbitrator. If the parties cannot agree on an arbitrator, the juvenile board shall select an arbitrator, the school districts shall select an arbitrator, and those two arbitrators shall select an arbitrator who will decide the issues in dispute. An arbitration decision issued under this subsection is enforceable in a court in the county in which the juvenile justice alternative education program is located. Any decision by an arbitrator concerning the amount of the funding for a student who is expelled and attending a juvenile justice alternative education program must provide an amount sufficient based on operation of the juvenile justice alternative education program in accordance with this chapter. In determining the amount to be paid by a school district for an expelled student enrolled in a juvenile justice alternative education program, the arbitrator shall consider the relevant factors, including evidence of:(1) the actual average total per student expenditure in the district's alternative education setting;(2) the expected per student cost in the juvenile justice alternative education program as described and agreed on in the memorandum of understanding and in compliance with this chapter; and(3) the costs necessary to achieve the accountability goals under this chapter.(q) In accordance with rules adopted by the board of trustees for the Teacher Retirement System of Texas, a certified educator employed by a juvenile board in a juvenile justice alternative education program shall be eligible for membership and participation in the system to the same extent that an employee of a public school district is eligible. The juvenile board shall make any contribution that otherwise would be the responsibility of the school district if the person were employed by the school district, and the state shall make any contribution to the same extent as if the person were employed by a school district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 1015, Sec. 9, eff. June 19, 1997; Acts 1997, 75th Leg., ch. 1282, Sec. 1, eff. June 20, 1997; Acts 1999, 76th Leg., ch. 396, Sec. 2.17, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1225, Sec. 2, eff. June 15, 2001; Acts 2003, 78th Leg., ch. 1055, Sec. 16, eff. June 20, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 376, Sec. 1, eff. June 19, 2009.

Sec. 37.012. FUNDING OF JUVENILE JUSTICE ALTERNATIVE EDUCATION PROGRAMS. (a) Subject to Section 37.011(n), the school district in which a student is enrolled on the date the student is expelled for conduct for which expulsion is permitted but not required under Section 37.007 shall, if the student is served by the juvenile justice alternative education program, provide funding to the juvenile board for the portion of the school year for which the juvenile justice alternative education program provides educational services in an amount determined by the memorandum of understanding under Section 37.011(k)(2).(b) Funds received under this section must be expended on juvenile justice alternative education programs.(c) The Office of State-Federal Relations shall assist a local juvenile probation department in identifying additional state or federal funds to assist local juvenile probation departments conducting educational or job training programs within juvenile justice alternative education programs.(d) A school district is not required to provide funding to a juvenile board for a student who is assigned by a court to a juvenile justice alternative education program but who has not been expelled.(e) Except as otherwise authorized by law, a juvenile justice alternative education program may not require a student or the parent or guardian of a student to pay any fee, including an entrance fee or supply fee, for participating in the program.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 1015, Sec. 10, eff. June 19, 1997; Acts 2003, 78th Leg., ch. 1055, Sec. 17, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 964, Sec. 1, eff. June 18, 2005.

Sec. 37.013. COORDINATION BETWEEN SCHOOL DISTRICTS AND JUVENILE BOARDS. The board of trustees of the school district or the board's designee shall at the call of the president of the board of trustees regularly meet with the juvenile board for the county in which the district's central administrative office is located or the juvenile board's designee concerning supervision and rehabilitative services appropriate for expelled students and students assigned to disciplinary alternative education programs. Matters for discussion shall include service by probation officers at the disciplinary alternative education program site, recruitment of volunteers to serve as mentors and provide tutoring services, and coordination with other social service agencies.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2003, 78th Leg., ch. 1055, Sec. 18, eff. June 20, 2003.

Sec. 37.014. COURT-RELATED CHILDREN--LIAISON OFFICERS. Each school district shall appoint at least one educator to act as liaison officer for court-related children who are enrolled in the district. The liaison officer shall provide counselling and services for each court-related child and the child's parents to establish or reestablish normal attendance and progress of the child in the school.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.015. REPORTS TO LOCAL LAW ENFORCEMENT; LIABILITY. (a) The principal of a public or private primary or secondary school, or a person designated by the principal under Subsection (d), shall notify any school district police department and the police department of the municipality in which the school is located or, if the school is not in a municipality, the sheriff of the county in which the school is located if the principal has reasonable grounds to believe that any of the following activities occur in school, on school property, or at a school-sponsored or school-related activity on or off school property, whether or not the activity is investigated by school security officers:(1) conduct that may constitute an offense listed under Section 508.149, Government Code;(2) deadly conduct under Section 22.05, Penal Code;(3) a terroristic threat under Section 22.07, Penal Code;(4) the use, sale, or possession of a controlled substance, drug paraphernalia, or marihuana under Chapter 481, Health and Safety Code;(5) the possession of any of the weapons or devices listed under Sections 46.01(1)-(14) or Section 46.01(16), Penal Code;(6) conduct that may constitute a criminal offense under Section 71.02, Penal Code; or(7) conduct that may constitute a criminal offense for which a student may be expelled under Section 37.007(a), (d), or (e).(b) A person who makes a notification under this section shall include the name and address of each student the person believes may have participated in the activity.(c) A notification is not required under Subsection (a) if the person reasonably believes that the activity does not constitute a criminal offense.(d) The principal of a public or private primary or secondary school may designate a school employee who is under the supervision of the principal to make the reports required by this section.(e) The person who makes the notification required under Subsection (a) shall also notify each instructional or support employee of the school who has regular contact with a student whose conduct is the subject of the notice.(f) A person is not liable in civil damages for reporting in good faith as required by this section.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 12.05, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1055, Sec. 19, eff. June 20, 2003.

Sec. 37.016. REPORT OF DRUG OFFENSES; LIABILITY. A teacher, school administrator, or school employee is not liable in civil damages for reporting to a school administrator or governmental authority, in the exercise of professional judgment within the scope of the teacher's, administrator's, or employee's duties, a student whom the teacher suspects of using, passing, or selling, on school property:(1) marihuana or a controlled substance, as defined by Chapter 481, Health and Safety Code;(2) a dangerous drug, as defined by Chapter 483, Health and Safety Code;(3) an abusable glue or aerosol paint, as defined by Chapter 485, Health and Safety Code, or a volatile chemical, as listed in Chapter 484, Health and Safety Code, if the substance is used or sold for the purpose of inhaling its fumes or vapors; or(4) an alcoholic beverage, as defined by Section 1.04, Alcoholic Beverage Code.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.017. DESTRUCTION OF CERTAIN RECORDS. Information received by a school district under Article 15.27, Code of Criminal Procedure, may not be attached to the permanent academic file of the student who is the subject of the report. The school district shall destroy the information at the end of the school year in which the report was filed.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.018. INFORMATION FOR EDUCATORS. Each school district shall provide each teacher and administrator with a copy of this subchapter and with a copy of the local policy relating to this subchapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.019. EMERGENCY PLACEMENT OR EXPULSION. (a) This subchapter does not prevent the principal or the principal's designee from ordering the immediate placement of a student in a disciplinary alternative education program if the principal or the principal's designee reasonably believes the student's behavior is so unruly, disruptive, or abusive that it seriously interferes with a teacher's ability to communicate effectively with the students in a class, with the ability of the student's classmates to learn, or with the operation of school or a school-sponsored activity.(b) This subchapter does not prevent the principal or the principal's designee from ordering the immediate expulsion of a student if the principal or the principal's designee reasonably believes that action is necessary to protect persons or property from imminent harm.(c) At the time of an emergency placement or expulsion, the student shall be given oral notice of the reason for the action. The reason must be a reason for which placement in a disciplinary alternative education program or expulsion may be made on a nonemergency basis. Within a reasonable time after the emergency placement or expulsion, but not later than the 10th day after the date of the placement or expulsion, the student shall be accorded the appropriate due process as required under Section 37.009. If the student subject to the emergency placement or expulsion is a student with disabilities who receives special education services, the emergency placement or expulsion is subject to federal law and regulations and must be consistent with the consequences that would apply under this subchapter to a student without a disability.(d) A principal or principal's designee is not liable in civil damages for an emergency placement under this section.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2001, 77th Leg., ch. 767, Sec. 7, eff. June 13, 2001; Acts 2003, 78th Leg., ch. 1055, Sec. 20, eff. June 20, 2003.

Sec. 37.020. REPORTS RELATING TO EXPULSIONS AND DISCIPLINARY ALTERNATIVE EDUCATION PROGRAM PLACEMENTS. (a) In the manner required by the commissioner, each school district shall annually report to the commissioner the information required by this section.(b) For each placement in a disciplinary alternative education program established under Section 37.008, the district shall report:(1) information identifying the student, including the student's race, sex, and date of birth, that will enable the agency to compare placement data with information collected through other reports;(2) information indicating whether the placement was based on:(A) conduct violating the student code of conduct adopted under Section 37.001;(B) conduct for which a student may be removed from class under Section 37.002(b);(C) conduct for which placement in a disciplinary alternative education program is required by Section 37.006; or(D) conduct occurring while a student was enrolled in another district and for which placement in a disciplinary alternative education program is permitted by Section 37.008(j);(3) the number of full or partial days the student was assigned to the program and the number of full or partial days the student attended the program; and(4) the number of placements that were inconsistent with the guidelines included in the student code of conduct under Section 37.001(a)(5).(c) For each expulsion under Section 37.007, the district shall report:(1) information identifying the student, including the student's race, sex, and date of birth, that will enable the agency to compare placement data with information collected through other reports;(2) information indicating whether the expulsion was based on:(A) conduct for which expulsion is required under Section 37.007, including information specifically indicating whether a student was expelled on the basis of Section 37.007(e); or(B) conduct for which expulsion is permitted under Section 37.007;(3) the number of full or partial days the student was expelled;(4) information indicating whether:(A) the student was placed in a juvenile justice alternative education program under Section 37.011;(B) the student was placed in a disciplinary alternative education program; or(C) the student was not placed in a juvenile justice or other disciplinary alternative education program; and(5) the number of expulsions that were inconsistent with the guidelines included in the student code of conduct under Section 37.001(a)(5).

Added by Acts 1997, 75th Leg., ch. 1015, Sec. 11, eff. June 19, 1997. Amended by Acts 2003, 78th Leg., ch. 1055, Sec. 21, eff. June 20, 2003.

Sec. 37.021. OPPORTUNITY TO COMPLETE COURSES DURING IN-SCHOOL AND CERTAIN OTHER PLACEMENTS. (a) If a school district removes a student from the regular classroom and places the student in in-school suspension or another setting other than a disciplinary alternative education program, the district shall offer the student the opportunity to complete before the beginning of the next school year each course in which the student was enrolled at the time of the removal.(b) The district may provide the opportunity to complete courses by any method available, including a correspondence course, distance learning, or summer school.

Added by Acts 2003, 78th Leg., ch. 1055, Sec. 22, eff. June 20, 2003.

Sec. 37.022. NOTICE OF DISCIPLINARY ACTION. (a) In this section:(1) "Disciplinary action" means a suspension, expulsion, placement in an alternative education program, or other limitation in enrollment eligibility of a student by a district or school.(2) "District or school" includes an independent school district, a home-rule school district, a campus or campus program charter holder, or an open-enrollment charter school.(b) If a district or school takes disciplinary action against a student and the student subsequently enrolls in another district or school before the expiration of the period of disciplinary action, the governing body of the district or school taking the disciplinary action shall provide to the district or school in which the student enrolls, at the same time other records of the student are provided, a copy of the order of disciplinary action.(c) Subject to Section 37.007(e), the district or school in which the student enrolls may continue the disciplinary action under the terms of the order or may allow the student to attend regular classes without completing the period of disciplinary action.

Added by Acts 2003, 78th Leg., ch. 631, Sec. 1, eff. June 20, 2003.Renumbered from Education Code, Section 37.021 by Acts 2005, 79th Leg., Ch. 728, Sec. 23.001(16), eff. September 1, 2005.

SUBCHAPTER B. SCHOOL-COMMUNITY GUIDANCE CENTERSSec. 37.051. ESTABLISHMENT. Each school district may establish a school-community guidance center designed to locate and assist children with problems that interfere with education, including juvenile offenders and children with severe behavioral problems or character disorders. Each center shall coordinate the efforts of school district personnel, local police departments, school attendance officers, and probation officers in working with students, dropouts, and parents in identifying and correcting factors that adversely affect the education of the children.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.052. COOPERATIVE PROGRAMS. The board of trustees of a school district may develop cooperative programs with state youth agencies for children found to have engaged in delinquent conduct.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.053. COOPERATION OF GOVERNMENTAL AGENCIES. (a) Each governmental agency that is concerned with children and that has jurisdiction in the school district shall cooperate with the school-community guidance centers on the request of the superintendent of the district and shall designate a liaison to work with the centers in identifying and correcting problems affecting school-age children in the district.(b) The governmental agency may establish or finance a school-community guidance center jointly with the school district according to terms approved by the governing body of each entity participating in the joint establishment or financing of the center.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.054. PARENTAL NOTICE, CONSENT, AND ACCESS TO INFORMATION. (a) Before a student is admitted to a school-community guidance center, the administrator of the center must notify the student's parent or guardian that the student has been assigned to attend the center.(b) The notification must include:(1) the reason that the student has been assigned to the center;(2) a statement that on request the parent or guardian is entitled to be fully informed in writing of any treatment method or testing program involving the student; and(3) a statement that the parent or guardian may request to be advised and to give written, signed consent for any psychological testing or treatment involving the student.(c) If, after notification, a parent refuses to consent to testing or treatment of the student, the center may not provide any further psychological treatment or testing.(d) A parent or guardian of a student attending a center is entitled to inspect:(1) any instructional or guidance material to be used by the student, including teachers' manuals, tapes, and films; and(2) the results of any treatment, testing, or guidance method involving the student.(e) The administrator of the center may set a schedule for inspection of materials that allows reasonable access but does not interfere with the conduct of classes or business activities of the school.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.055. PARENTAL INVOLVEMENT. (a) On admitting a student to a school-community guidance center, a representative of the school district, the student, and the student's parent shall develop an agreement that specifies the responsibilities of the parent and the student. The agreement must include:(1) a statement of the student's behavioral and learning objectives;(2) a requirement that the parent attend specified meetings and conferences for teacher review of the student's progress; and(3) the parent's acknowledgement that the parent understands and accepts the responsibilities imposed by the agreement regarding attendance at meetings and conferences and assistance in meeting other objectives, defined by the district, to aid student remediation.(b) The superintendent of the school district may obtain a court order from a district court in the school district requiring a parent to comply with an agreement made under this section. A parent who violates a court order issued under this subsection may be punished for contempt of court.(c) In this section, "parent" includes a legal guardian.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.056. COURT SUPERVISION. (a) In this section, "court" means a juvenile court or alternate juvenile court designated under Chapter 51, Family Code. The court may delegate responsibility under this section to a referee appointed under Section 51.04, Family Code.(b) If a representative of the school district, the student, and the parent or guardian for any reason fail to reach an agreement under Section 37.055, the court may, on the request of any party and after a hearing, enter an order establishing the responsibilities and duties of each of the parties as the court considers appropriate.(c) The court may compel attendance at any hearing held under this section through any legal process, including subpoena and habeas corpus.(d) If the parties reach an agreement under Section 37.055, and if the written agreement so provides, the court may enter an order that incorporates the terms of the agreement.(e) Any party who violates an order issued under this section may be punished for contempt of court.(f) A school district may enter into an agreement to share the costs incurred by a county under this section.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

SUBCHAPTER C. LAW AND ORDERSec. 37.081. SCHOOL DISTRICT PEACE OFFICERS AND SECURITY PERSONNEL. (a) The board of trustees of any school district may employ security personnel and may commission peace officers to carry out this subchapter. If a board of trustees authorizes a person employed as security personnel to carry a weapon, the person must be a commissioned peace officer. The jurisdiction of a peace officer or security personnel under this section shall be determined by the board of trustees and may include all territory in the boundaries of the school district and all property outside the boundaries of the district that is owned, leased, or rented by or otherwise under the control of the school district and the board of trustees that employ the peace officer or security personnel.(b) In a peace officer's jurisdiction, a peace officer commissioned under this section:(1) has the powers, privileges, and immunities of peace officers;(2) may enforce all laws, including municipal ordinances, county ordinances, and state laws; and(3) may, in accordance with Chapter 52, Family Code, take a juvenile into custody.(c) A school district peace officer may provide assistance to another law enforcement agency. A school district may contract with a political subdivision for the jurisdiction of a school district peace officer to include all territory in the jurisdiction of the political subdivision.(d) A school district peace officer shall perform administrative and law enforcement duties for the school district as determined by the board of trustees of the school district. Those duties must include protecting:(1) the safety and welfare of any person in the jurisdiction of the peace officer; and(2) the property of the school district.(e) The board of trustees of the district shall determine the scope of the on-duty and off-duty law enforcement activities of school district peace officers. A school district must authorize in writing any off-duty law enforcement activities performed by a school district peace officer.(f) The chief of police of the school district police department shall be accountable to the superintendent and shall report to the superintendent or the superintendent's designee. School district police officers shall be supervised by the chief of police of the school district or the chief of police's designee and shall be licensed by the Commission on Law Enforcement Officer Standards and Education.(g) A school district police department and the law enforcement agencies with which it has overlapping jurisdiction shall enter into a memorandum of understanding that outlines reasonable communication and coordination efforts between the department and the agencies.(h) A peace officer assigned to duty and commissioned under this section shall take and file the oath required of peace officers and shall execute and file a bond in the sum of $1,000, payable to the board of trustees, with two or more sureties, conditioned that the peace officer will fairly, impartially, and faithfully perform all the duties that may be required of the peace officer by law. The bond may be sued on in the name of any person injured until the whole amount of the bond is recovered. Any peace officer commissioned under this section must meet all minimum standards for peace officers established by the Commission on Law Enforcement Officer Standards and Education.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.082. POSSESSION OF PAGING DEVICES. (a) The board of trustees of a school district may adopt a policy prohibiting a student from possessing a paging device while on school property or while attending a school-sponsored or school-related activity on or off school property. The policy may establish disciplinary measures to be imposed for violation of the prohibition and may provide for confiscation of the paging device.(b) The policy may provide for the district to:(1) dispose of a confiscated paging device in any reasonable manner after having provided the student's parent and the company whose name and address or telephone number appear on the device 30 days' prior notice of its intent to dispose of that device. The notice shall include the serial number of the device and may be made by telephone, telegraph, or in writing; and(2) charge the owner of the device or the student's parent an administrative fee not to exceed $15 before it releases the device.(c) In this section, "paging device" means a telecommunications device that emits an audible signal, vibrates, displays a message, or otherwise summons or delivers a communication to the possessor. The term does not include an amateur radio under the control of an operator who holds an amateur radio station license issued by the Federal Communications Commission.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 2.02, eff. September 1, 2007.

Sec. 37.083. DISCIPLINE MANAGEMENT PROGRAMS; SEXUAL HARASSMENT POLICIES. (a) Each school district shall adopt and implement a discipline management program to be included in the district improvement plan under Section 11.252. The program must provide for prevention of and education concerning unwanted physical or verbal aggression, sexual harassment, and other forms of bullying in school, on school grounds, and in school vehicles.(b) Each school district may develop and implement a sexual harassment policy to be included in the district improvement plan under Section 11.252.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2005, 79th Leg., Ch. 920, Sec. 4, eff. June 18, 2005.

Sec. 37.0831. DATING VIOLENCE POLICIES. (a) Each school district shall adopt and implement a dating violence policy to be included in the district improvement plan under Section 11.252.(b) A dating violence policy must:(1) include a definition of dating violence that includes the intentional use of physical, sexual, verbal, or emotional abuse by a person to harm, threaten, intimidate, or control another person in a dating relationship, as defined by Section 71.0021, Family Code; and(2) address safety planning, enforcement of protective orders, school-based alternatives to protective orders, training for teachers and administrators, counseling for affected students, and awareness education for students and parents.

Added by Acts 2007, 80th Leg., R.S., Ch. 131, Sec. 1, eff. May 18, 2007.

Sec. 37.084. INTERAGENCY SHARING OF RECORDS. (a) A school district superintendent or the superintendent's designee may disclose information contained in a student's educational records to a juvenile justice agency, as that term is defined by Section 58.101, Family Code, if the disclosure is under an interagency agreement authorized by Section 58.0051, Family Code.(b) The commissioner may enter into an interagency agreement to share educational information for research and analytical purposes with the:(1) Texas Juvenile Probation Commission;(2) Texas Youth Commission;(3) Texas Department of Criminal Justice; and(4) Criminal Justice Policy Council.(c) This section does not require or authorize release of student-level information except in conformity with the Family Educational Rights and Privacy Act of 1974 (20 U.S.C. Section 1232g), as amended.

Added by Acts 1999, 76th Leg., ch. 217, Sec. 2, eff. May 24, 1999.

SUBCHAPTER D. PROTECTION OF BUILDINGS AND GROUNDSSec. 37.101. APPLICABILITY OF CRIMINAL LAWS. The criminal laws of the state apply in the areas under the control and jurisdiction of the board of trustees of any school district in this state.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.102. RULES; PENALTY. (a) The board of trustees of a school district may adopt rules for the safety and welfare of students, employees, and property and other rules it considers necessary to carry out this subchapter and the governance of the district, including rules providing for the operation and parking of vehicles on school property. The board may adopt and charge a reasonable fee for parking and for providing traffic control.(b) A law or ordinance regulating traffic on a public highway or street applies to the operation of a vehicle on school property, except as modified by this subchapter.(c) A person who violates any rule adopted under this subchapter providing for the operation and parking of vehicles on school property commits an offense. An offense under this section is a Class C misdemeanor.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1167, Sec. 1, eff. September 1, 2007.

Sec. 37.103. ENFORCEMENT OF RULES. Notwithstanding any other provision of this subchapter, the board of trustees of a school district may authorize any officer commissioned by the board to enforce rules adopted by the board. This subchapter is not intended to restrict the authority of each district to adopt and enforce appropriate rules for the orderly conduct of the district in carrying out its purposes and objectives or the right of separate jurisdiction relating to the conduct of its students and personnel.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.104. COURTS HAVING JURISDICTION. The judge of a municipal court of a municipality in which, or any justice of the peace of a county in which, property under the control and jurisdiction of a school district is located may hear and determine criminal cases involving violations of this subchapter or rules adopted under this subchapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.105. UNAUTHORIZED PERSONS: REFUSAL OF ENTRY, EJECTION, IDENTIFICATION. The board of trustees of a school district or its authorized representative may refuse to allow a person without legitimate business to enter on property under the board's control and may eject any undesirable person from the property on the person's refusal to leave peaceably on request. Identification may be required of any person on the property.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.106. VEHICLE IDENTIFICATION INSIGNIA. The board of trustees of a school district may provide for the issuance and use of suitable vehicle identification insignia. The board may bar or suspend a person from driving or parking a vehicle on any school property as a result of the person's violation of any rule adopted by the board or of this subchapter. Reinstatement of the privileges may be permitted and a reasonable fee assessed.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.107. TRESPASS ON SCHOOL GROUNDS. An unauthorized person who trespasses on the grounds of any school district of this state commits an offense. An offense under this section is a Class C misdemeanor.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.108. MULTIHAZARD EMERGENCY OPERATIONS PLAN; SAFETY AND SECURITY AUDIT. (a) Each school district or public junior college district shall adopt and implement a multihazard emergency operations plan for use in the district's facilities. The plan must address mitigation, preparedness, response, and recovery as defined by the commissioner of education or commissioner of higher education in conjunction with the governor's office of homeland security. The plan must provide for:(1) district employee training in responding to an emergency;(2) if the plan applies to a school district, mandatory school drills and exercises to prepare district students and employees for responding to an emergency;(3) measures to ensure coordination with the Department of State Health Services and local emergency management agencies, law enforcement, health departments, and fire departments in the event of an emergency; and(4) the implementation of a safety and security audit as required by Subsection (b).(b) At least once every three years, each school district or public junior college district shall conduct a safety and security audit of the district's facilities. To the extent possible, a district shall follow safety and security audit procedures developed by the Texas School Safety Center or a comparable public or private entity.(c) A school district or public junior college district shall report the results of the safety and security audit conducted under Subsection (b) to the district's board of trustees and, in the manner required by the Texas School Safety Center, to the Texas School Safety Center.(c-1) Except as provided by Subsection (c-2), any document or information collected, developed, or produced during a safety and security audit conducted under Subsection (b) is not subject to disclosure under Chapter 552, Government Code.(c-2) A document relating to a school district's or public junior college district's multihazard emergency operations plan is subject to disclosure if the document enables a person to:(1) verify that the district has established a plan and determine the agencies involved in the development of the plan and the agencies coordinating with the district to respond to an emergency, including the Department of State Health Services, local emergency services agencies, law enforcement agencies, health departments, and fire departments;(2) verify that the district's plan was reviewed within the last 12 months and determine the specific review dates;(3) verify that the plan addresses the four phases of emergency management under Subsection (a);(4) verify that district employees have been trained to respond to an emergency and determine the types of training, the number of employees trained, and the person conducting the training;(5) verify that each campus in the district has conducted mandatory emergency drills and exercises in accordance with the plan and determine the frequency of the drills;(6) if the district is a school district, verify that the district has established a plan for responding to a train derailment if required under Subsection (d);(7) verify that the district has completed a safety and security audit under Subsection (b) and determine the date the audit was conducted, the person conducting the audit, and the date the district presented the results of the audit to the district's board of trustees;(8) verify that the district has addressed any recommendations by the district's board of trustees for improvement of the plan and determine the district's progress within the last 12 months; and(9) if the district is a school district, verify that the district has established a visitor policy and identify the provisions governing access to a district building or other district property.(d) A school district shall include in its multihazard emergency operations plan a policy for responding to a train derailment near a district school. A school district is only required to adopt the policy described by this subsection if a district school is located within 1,000 yards of a railroad track, as measured from any point on the school's real property boundary line. The school district may use any available community resources in developing the policy described by this subsection.

Added by Acts 2005, 79th Leg., Ch. 780, Sec. 1, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 3.02, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1326, Sec. 2, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 6.01, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 6.02, eff. September 1, 2009.

Sec. 37.109. SCHOOL SAFETY AND SECURITY COMMITTEE. (a) In accordance with guidelines established by the Texas School Safety Center, each school district shall establish a school safety and security committee.(b) The committee shall:(1) participate on behalf of the district in developing and implementing emergency plans consistent with the district multihazard emergency operations plan required by Section 37.108(a) to ensure that the plans reflect specific campus, facility, or support services needs;(2) provide the district with any campus, facility, or support services information required in connection with a safety and security audit required by Section 37.108(b), a safety and security audit report required by Section 37.108(c), or another report required to be submitted by the district to the Texas School Safety Center; and(3) review each report required to be submitted by the district to the Texas School Safety Center to ensure that the report contains accurate and complete information regarding each campus, facility, or support service in accordance with criteria established by the center.

Added by Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 6.03, eff. September 1, 2009.

Sec. 37.110. INFORMATION REGARDING GANG-FREE ZONES. The superintendent of each public school district and the administrator of each private elementary or secondary school located in the public school district shall ensure that the student handbook for each campus in the public school district includes information on gang-free zones and the consequences of engaging in organized criminal activity within those zones.

Added by Acts 2009, 81st Leg., R.S., Ch. 1130, Sec. 4, eff. June 19, 2009.

SUBCHAPTER E. PENAL PROVISIONSSec. 37.121. FRATERNITIES, SORORITIES, SECRET SOCIETIES, AND GANGS. (a) A person commits an offense if the person:(1) is a member of, pledges to become a member of, joins, or solicits another person to join or pledge to become a member of a public school fraternity, sorority, secret society, or gang; or(2) is not enrolled in a public school and solicits another person to attend a meeting of a public school fraternity, sorority, secret society, or gang or a meeting at which membership in one of those groups is encouraged.(b) A school district board of trustees or an educator shall recommend placing in a disciplinary alternative education program any student under the person's control who violates Subsection (a).(c) An offense under this section is a Class C misdemeanor.(d) In this section, "public school fraternity, sorority, secret society, or gang" means an organization composed wholly or in part of students of public primary or secondary schools that seeks to perpetuate itself by taking in additional members from the students enrolled in school on the basis of the decision of its membership rather than on the free choice of a student in the school who is qualified by the rules of the school to fill the special aims of the organization. The term does not include an agency for public welfare, including Boy Scouts, Hi-Y, Girl Reserves, DeMolay, Rainbow Girls, Pan-American Clubs, scholarship societies, or other similar educational organizations sponsored by state or national education authorities.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2003, 78th Leg., ch. 1055, Sec. 23, eff. June 20, 2003.

Sec. 37.122. POSSESSION OF INTOXICANTS ON PUBLIC SCHOOL GROUNDS. (a) A person commits an offense if the person possesses an intoxicating beverage for consumption, sale, or distribution while:(1) on the grounds or in a building of a public school; or(2) entering or inside any enclosure, field, or stadium where an athletic event sponsored or participated in by a public school of this state is being held.(b) An officer of this state who sees a person violating this section shall immediately seize the intoxicating beverage and, within a reasonable time, deliver it to the county or district attorney to be held as evidence until the trial of the accused possessor.(c) An offense under this section is a Class C misdemeanor.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.123. DISRUPTIVE ACTIVITIES. (a) A person commits an offense if the person, alone or in concert with others, intentionally engages in disruptive activity on the campus or property of any private or public school.(b) For purposes of this section, disruptive activity is:(1) obstructing or restraining the passage of persons in an exit, entrance, or hallway of a building without the authorization of the administration of the school;(2) seizing control of a building or portion of a building to interfere with an administrative, educational, research, or other authorized activity;(3) preventing or attempting to prevent by force or violence or the threat of force or violence a lawful assembly authorized by the school administration so that a person attempting to participate in the assembly is unable to participate due to the use of force or violence or due to a reasonable fear that force or violence is likely to occur;(4) disrupting by force or violence or the threat of force or violence a lawful assembly in progress; or(5) obstructing or restraining the passage of a person at an exit or entrance to the campus or property or preventing or attempting to prevent by force or violence or by threats of force or violence the ingress or egress of a person to or from the property or campus without the authorization of the administration of the school.(c) An offense under this section is a Class B misdemeanor.(d) Any person who is convicted the third time of violating this section is ineligible to attend any institution of higher education receiving funds from this state before the second anniversary of the third conviction.(e) This section may not be construed to infringe on any right of free speech or expression guaranteed by the constitution of the United States or of this state.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.124. DISRUPTION OF CLASSES. (a) A person commits an offense if the person, on school property or on public property within 500 feet of school property, alone or in concert with others, intentionally disrupts the conduct of classes or other school activities.(b) An offense under this section is a Class C misdemeanor.(c) In this section:(1) "Disrupting the conduct of classes or other school activities" includes:(A) emitting noise of an intensity that prevents or hinders classroom instruction;(B) enticing or attempting to entice a student away from a class or other school activity that the student is required to attend;(C) preventing or attempting to prevent a student from attending a class or other school activity that the student is required to attend; and(D) entering a classroom without the consent of either the principal or the teacher and, through either acts of misconduct or the use of loud or profane language, disrupting class activities.(2) "Public property" includes a street, highway, alley, public park, or sidewalk.(3) "School property" includes a public school campus or school grounds on which a public school is located and any grounds or buildings used by a school for an assembly or other school-sponsored activity.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.125. EXHIBITION OF FIREARMS. (a) A person commits an offense if, in a manner intended to cause alarm or personal injury to another person or to damage school property, the person intentionally exhibits, uses, or threatens to exhibit or use a firearm:(1) in or on any property, including a parking lot, parking garage, or other parking area, that is owned by a private or public school; or(2) on a school bus being used to transport children to or from school-sponsored activities of a private or public school.(b) An offense under this section is a third degree felony.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 704, Sec. 1, eff. September 1, 2007.

Sec. 37.126. DISRUPTION OF TRANSPORTATION. (a) Except as provided by Section 37.125, a person commits an offense if the person intentionally disrupts, prevents, or interferes with the lawful transportation of children to or from school or an activity sponsored by a school on a vehicle owned or operated by a county or independent school district.(b) An offense under this section is a Class C misdemeanor.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

SUBCHAPTER F. HAZINGSec. 37.151. DEFINITIONS. In this subchapter:(1) "Educational institution" includes a public or private high school.(2) "Pledge" means any person who has been accepted by, is considering an offer of membership from, or is in the process of qualifying for membership in an organization.(3) "Pledging" means any action or activity related to becoming a member of an organization.(4) "Student" means any person who:(A) is registered in or in attendance at an educational institution;(B) has been accepted for admission at the educational institution where the hazing incident occurs; or(C) intends to attend an educational institution during any of its regular sessions after a period of scheduled vacation.(5) "Organization" means a fraternity, sorority, association, corporation, order, society, corps, club, or service, social, or similar group, whose members are primarily students.(6) "Hazing" means any intentional, knowing, or reckless act, occurring on or off the campus of an educational institution, by one person alone or acting with others, directed against a student, that endangers the mental or physical health or safety of a student for the purpose of pledging, being initiated into, affiliating with, holding office in, or maintaining membership in an organization. The term includes:(A) any type of physical brutality, such as whipping, beating, striking, branding, electronic shocking, placing of a harmful substance on the body, or similar activity;(B) any type of physical activity, such as sleep deprivation, exposure to the elements, confinement in a small space, calisthenics, or other activity that subjects the student to an unreasonable risk of harm or that adversely affects the mental or physical health or safety of the student;(C) any activity involving consumption of a food, liquid, alcoholic beverage, liquor, drug, or other substance that subjects the student to an unreasonable risk of harm or that adversely affects the mental or physical health or safety of the student;(D) any activity that intimidates or threatens the student with ostracism, that subjects the student to extreme mental stress, shame, or humiliation, that adversely affects the mental health or dignity of the student or discourages the student from entering or remaining registered in an educational institution, or that may reasonably be expected to cause a student to leave the organization or the institution rather than submit to acts described in this subdivision; and(E) any activity that induces, causes, or requires the student to perform a duty or task that involves a violation of the Penal Code.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.152. PERSONAL HAZING OFFENSE. (a) A person commits an offense if the person:(1) engages in hazing;(2) solicits, encourages, directs, aids, or attempts to aid another in engaging in hazing;(3) recklessly permits hazing to occur; or(4) has firsthand knowledge of the planning of a specific hazing incident involving a student in an educational institution, or has firsthand knowledge that a specific hazing incident has occurred, and knowingly fails to report that knowledge in writing to the dean of students or other appropriate official of the institution.(b) The offense of failing to report is a Class B misdemeanor.(c) Any other offense under this section that does not cause serious bodily injury to another is a Class B misdemeanor.(d) Any other offense under this section that causes serious bodily injury to another is a Class A misdemeanor.(e) Any other offense under this section that causes the death of another is a state jail felony.(f) Except if an offense causes the death of a student, in sentencing a person convicted of an offense under this section, the court may require the person to perform community service, subject to the same conditions imposed on a person placed on community supervision under Section 11, Article 42.12, Code of Criminal Procedure, for an appropriate period of time in lieu of confinement in county jail or in lieu of a part of the time the person is sentenced to confinement in county jail.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.153. ORGANIZATION HAZING OFFENSE. (a) An organization commits an offense if the organization condones or encourages hazing or if an officer or any combination of members, pledges, or alumni of the organization commits or assists in the commission of hazing.(b) An offense under this section is a misdemeanor punishable by:(1) a fine of not less than $5,000 nor more than $10,000; or(2) if the court finds that the offense caused personal injury, property damage, or other loss, a fine of not less than $5,000 nor more than double the amount lost or expenses incurred because of the injury, damage, or loss.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.154. CONSENT NOT A DEFENSE. It is not a defense to prosecution of an offense under this subchapter that the person against whom the hazing was directed consented to or acquiesced in the hazing activity.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.155. IMMUNITY FROM PROSECUTION AVAILABLE. In the prosecution of an offense under this subchapter, the court may grant immunity from prosecution for the offense to each person who is subpoenaed to testify for the prosecution and who does testify for the prosecution. Any person reporting a specific hazing incident involving a student in an educational institution to the dean of students or other appropriate official of the institution is immune from civil or criminal liability that might otherwise be incurred or imposed as a result of the report. Immunity extends to participation in any judicial proceeding resulting from the report. A person reporting in bad faith or with malice is not protected by this section.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.156. OFFENSES IN ADDITION TO OTHER PENAL PROVISIONS. This subchapter does not affect or repeal any penal law of this state. This subchapter does not limit or affect the right of an educational institution to enforce its own penalties against hazing.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 37.157. REPORTING BY MEDICAL AUTHORITIES. A doctor or other medical practitioner who treats a student who may have been subjected to hazing activities:(1) may report the suspected hazing activities to police or other law enforcement officials; and(2) is immune from civil or other liability that might otherwise be imposed or incurred as a result of the report, unless the report is made in bad faith or with malice.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

SUBCHAPTER G. TEXAS SCHOOL SAFETY CENTERSec. 37.201. DEFINITION. In this subchapter, "center" means the Texas School Safety Center.

Added by Acts 2001, 77th Leg., ch. 923, Sec. 1, eff. Sept. 1, 2001.

Sec. 37.202. PURPOSE. The purpose of the center is to serve as:(1) a central location for school safety and security information, including research, training, and technical assistance related to successful school safety and security programs;(2) a central registry of persons providing school safety and security consulting services in the state; and(3) a resource for the prevention of youth violence and the promotion of safety in the state.

Added by Acts 2001, 77th Leg., ch. 923, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 6.04, eff. September 1, 2009.

Sec. 37.203. BOARD. (a) The center is advised by a board of directors composed of:(1) the attorney general, or the attorney general's designee;(2) the commissioner, or the commissioner's designee;(3) the executive director of the Texas Juvenile Probation Commission, or the executive director's designee;(4) the executive commissioner of the Texas Youth Commission, or the executive commissioner's designee;(5) the commissioner of the Department of State Health Services, or the commissioner's designee;(6) the commissioner of higher education, or the commissioner's designee; and(7) the following members appointed by the governor with the advice and consent of the senate:(A) a juvenile court judge;(B) a member of a school district's board of trustees;(C) an administrator of a public primary school;(D) an administrator of a public secondary school;(E) a member of the state parent-teacher association;(F) a teacher from a public primary or secondary school;(G) a public school superintendent who is a member of the Texas Association of School Administrators;(H) a school district police officer or a peace officer whose primary duty consists of working in a public school; and(I) two members of the public.(b) Members of the board appointed under Subsection (a)(7) serve staggered two-year terms, with the terms of the members described by Subsections (a)(7)(A)-(E) expiring on February 1 of each odd-numbered year and the terms of the members described by Subsections (a)(7)(F)-(I) expiring on February 1 of each even-numbered year. A member may serve more than one term.(c) The board may form committees as necessary.

Added by Acts 2001, 77th Leg., ch. 923, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 780, Sec. 2, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 3.03, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 4, eff. June 8, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 7.005, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 6.05, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 6.06, eff. September 1, 2009.

Sec. 37.204. OFFICERS; MEETINGS; COMPENSATION. (a) The board shall annually elect from among its members a chairperson and a vice chairperson.(b) The board shall meet at least four times each year.(c) A member of the board may not receive compensation but is entitled to reimbursement of the travel expenses incurred by the member while conducting the business of the board as provided by the General Appropriations Act.

Added by Acts 2001, 77th Leg., ch. 923, Sec. 1, eff. Sept. 1, 2001.

Sec. 37.205. SAFETY TRAINING PROGRAMS. The center shall conduct for school districts a safety training program that includes:(1) development of a positive school environment and proactive safety measures designed to address local concerns;(2) school safety courses for law enforcement officials, with a focus on school district police officers and school resource officers;(3) discussion of school safety issues with parents and community members; and(4) assistance in developing a multihazard emergency operations plan for adoption under Section 37.108.

Added by Acts 2001, 77th Leg., ch. 923, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 780, Sec. 3, eff. September 1, 2005.

Sec. 37.2051. SECURITY CRITERIA FOR INSTRUCTIONAL FACILITIES. The center shall develop security criteria that school districts may consider in the design of instructional facilities.

Added by Acts 2005, 79th Leg., Ch. 780, Sec. 4, eff. September 1, 2005.

Sec. 37.207. MODEL SAFETY AND SECURITY AUDIT PROCEDURE. (a) The center shall develop a model safety and security audit procedure for use by school districts and public junior college districts that includes:(1) providing each district with guidelines showing proper audit procedures;(2) reviewing elements of each district audit and making recommendations for improvements in the state based on that review; and(3) incorporating the findings of district audits in a statewide report on school safety and security made available by the center to the public.(b) Each school district shall report the results of its audits to the center in the manner required by the center.

Added by Acts 2001, 77th Leg., ch. 923, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 3.04, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 6.07, eff. September 1, 2009.

Sec. 37.208. ON-SITE ASSISTANCE. On request of a school district, the center may provide on-site technical assistance to the district for:(1) school safety and security audits; and(2) school safety and security information and presentations.

Added by Acts 2001, 77th Leg., ch. 923, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 780, Sec. 5, eff. September 1, 2005.

Sec. 37.209. CENTER WEBSITE. The center shall develop and maintain an interactive Internet website that includes:(1) quarterly news updates related to school safety and security and violence prevention;(2) school crime data;(3) a schedule of training and special events; and(4) a list of persons who provide school safety or security consulting services in this state and are registered in accordance with Section 37.2091.

Added by Acts 2001, 77th Leg., ch. 923, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 6.08, eff. September 1, 2009.

Sec. 37.2091. REGISTRY OF PERSONS PROVIDING SCHOOL SAFETY OR SECURITY CONSULTING SERVICES. (a) In this section, "school safety or security consulting services" includes any service provided to a school district, institution of higher education, district facility, or campus by a person consisting of advice, information, recommendations, data collection, or safety and security audit services relevant to school safety and security, regardless of whether the person is paid for those services.(b) The center shall establish a registry of persons providing school safety or security consulting services in this state.(c) Each person providing school safety or security consulting services in this state shall register with the center in accordance with requirements established by the center. The requirements must include provisions requiring a person registering with the center to provide information regarding:(1) the person's background, education, and experience that are relevant to the person's ability to provide knowledgeable and effective school safety or security consulting services; and(2) any complaints or pending litigation relating to the person's provision of school safety or security consulting services.(d) The registry is intended to serve only as an informational resource for school districts and institutions of higher education. The inclusion of a person in the registry is not an indication of the person's qualifications or ability to provide school safety or security consulting services or that the center endorses the person's school safety or security consulting services.(e) The center shall include information regarding the registry, including the number of persons registered and the general degree of school safety or security experience possessed by those persons, in the biennial report required by Section 37.216.

Added by Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 6.09, eff. September 1, 2009.

Sec. 37.211. RECOGNITION OF SCHOOLS. The center shall provide for the public recognition of schools that implement effective school safety measures and violence prevention.

Added by Acts 2001, 77th Leg., ch. 923, Sec. 1, eff. Sept. 1, 2001.

Sec. 37.212. INTERAGENCY COOPERATION. The center shall promote cooperation between state agencies, institutions of higher education, and any local juvenile delinquency prevention councils to address discipline and safety issues in the state.

Added by Acts 2001, 77th Leg., ch. 923, Sec. 1, eff. Sept. 1, 2001.

Sec. 37.2121. MEMORANDA OF UNDERSTANDING AND MUTUAL AID AGREEMENTS. (a) The center shall identify and inform school districts of the types of entities, including local and regional authorities, other school districts, and emergency first responders, with whom school districts should customarily make efforts to enter into memoranda of understanding or mutual aid agreements addressing issues that affect school safety and security.(b) The center shall develop guidelines regarding memoranda of understanding and mutual aid agreements between school districts and the entities identified in accordance with Subsection (a). The guidelines:(1) must include descriptions of the provisions that should customarily be included in each memorandum or agreement with a particular type of entity;(2) may include sample language for those provisions; and(3) must be consistent with the Texas Statewide Mutual Aid System established under Subchapter E-1, Chapter 418, Government Code.(c) The center shall encourage school districts to enter into memoranda of understanding and mutual aid agreements with entities identified in accordance with Subsection (a) that comply with the guidelines developed under Subsection (b).(d) Each school district that enters into a memorandum of understanding or mutual aid agreement addressing issues that affect school safety and security shall, at the center's request, provide the following information to the center:(1) the name of each entity with which the school district has entered into a memorandum of understanding or mutual aid agreement;(2) the effective date of each memorandum or agreement; and(3) a summary of each memorandum or agreement.(e) The center shall include information regarding the center's efforts under this section in the report required by Section 37.216.

Added by Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 6.09, eff. September 1, 2009.

Sec. 37.213. PUBLIC JUNIOR COLLEGES. (a) In this section, "public junior college" has the meaning assigned by Section 61.003.(b) The center shall research best practices regarding emergency preparedness of public junior colleges and serve as a clearinghouse for that information.(c) The center shall provide public junior colleges with training, technical assistance, and published guidelines or templates, as appropriate, in the following areas:(1) multihazard emergency operations plan development;(2) drill and exercise development and implementation;(3) mutual aid agreements;(4) identification of equipment and funds that may be used by public junior colleges in an emergency; and(5) reporting in accordance with 20 U.S.C. Section 1092(f).

Added by Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 3.05, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 6.10, eff. September 1, 2009.

Sec. 37.214. AUTHORITY TO ACCEPT CERTAIN FUNDS. The center may solicit and accept gifts, grants, and donations from public and private entities to use for the purposes of this subchapter.

Added by Acts 2001, 77th Leg., ch. 923, Sec. 1, eff. Sept. 1, 2001.

Sec. 37.215. BUDGET. (a) The board shall annually approve a budget for the center.(b) The center shall biannually prepare a budget request for submission to the legislature.

Added by Acts 2001, 77th Leg., ch. 923, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 780, Sec. 6, eff. September 1, 2005.

Sec. 37.216. BIENNIAL REPORT. (a) Not later than January 1 of each odd-numbered year, the board shall provide a report to the governor, the legislature, the State Board of Education, and the agency.(b) The biennial report must include any findings made by the center regarding school safety and security and the center's functions, budget information, and strategic planning initiatives of the center.

Added by Acts 2001, 77th Leg., ch. 923, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 6.11, eff. September 1, 2009.

Sec. 37.2161. SCHOOL SAFETY AND SECURITY PROGRESS REPORT. (a) The center shall periodically provide a school safety and security progress report to the governor, the legislature, the State Board of Education, and the agency that contains current information regarding school safety and security in the school districts and public junior college districts of this state based on:(1) elements of each district's multihazard emergency operations plan required by Section 37.108(a);(2) elements of each district's safety and security audit required by Section 37.108(b); and(3) any other report required to be submitted to the center.(b) The center shall establish guidelines regarding the specific information to be included in the report required by this section.(c) The center may provide the report required by this section in conjunction with the report required by Section 37.216.

Added by Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 6.12, eff. September 1, 2009.

Sec. 37.217. COMMUNITY EDUCATION RELATING TO INTERNET SAFETY. (a) The center, in cooperation with the attorney general, shall develop a program that provides instruction concerning Internet safety, including instruction relating to:(1) the potential dangers of allowing personal information to appear on an Internet website;(2) the manner in which to report an inappropriate online solicitation; and(3) the prevention, detection, and reporting of bullying or threats occurring over the Internet.(b) In developing the program, the center shall:(1) solicit input from interested stakeholders; and(2) to the extent practicable, draw from existing resources and programs.(c) The center shall make the program available to public schools.

Added by Acts 2007, 80th Leg., R.S., Ch. 343, Sec. 1, eff. June 15, 2007.

SUBCHAPTER I. PLACEMENT OF REGISTERED SEX OFFENDERSSec. 37.301. DEFINITION. In this subchapter, "board of trustees" includes the board's designee.

Added by Acts 2007, 80th Leg., R.S., Ch. 1240, Sec. 3, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1291, Sec. 3, eff. September 1, 2007.

Sec. 37.302. APPLICABILITY. This subchapter:(1) applies to a student who is required to register as a sex offender under Chapter 62, Code of Criminal Procedure; and(2) does not apply to a student who is no longer required to register as a sex offender under Chapter 62, Code of Criminal Procedure, including a student who receives an exemption from registration under Subchapter H, Chapter 62, Code of Criminal Procedure, or a student who receives an early termination of the obligation to register under Subchapter I, Chapter 62, Code of Criminal Procedure.

Added by Acts 2007, 80th Leg., R.S., Ch. 1240, Sec. 3, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1291, Sec. 3, eff. September 1, 2007.

Sec. 37.303. REMOVAL OF REGISTERED SEX OFFENDER FROM REGULAR CLASSROOM. Notwithstanding any provision of Subchapter A, on receiving notice under Article 15.27, Code of Criminal Procedure, or Chapter 62, Code of Criminal Procedure, that a student is required to register as a sex offender under that chapter, a school district shall remove the student from the regular classroom and determine the appropriate placement of the student in the manner provided by this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 1240, Sec. 3, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1291, Sec. 3, eff. September 1, 2007.

Sec. 37.304. PLACEMENT OF REGISTERED SEX OFFENDER WHO IS UNDER COURT SUPERVISION. (a) A school district shall place a student to whom this subchapter applies and who is under any form of court supervision, including probation, community supervision, or parole, in the appropriate alternative education program as provided by Section 37.309 for at least one semester.(b) If a student transfers to another school district during the student's mandatory placement in an alternative education program under Subsection (a), the district to which the student transfers may:(1) require the student to complete an additional semester in the appropriate alternative education program without conducting a review of the student's placement for that semester under Section 37.306; or(2) count any time spent by the student in an alternative education program in the district from which the student transfers toward the mandatory placement requirement under Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch. 1240, Sec. 3, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1291, Sec. 3, eff. September 1, 2007.

Sec. 37.305. PLACEMENT OF REGISTERED SEX OFFENDER WHO IS NOT UNDER COURT SUPERVISION. A school district may place a student to whom this subchapter applies and who is not under any form of court supervision in the appropriate alternative education program as provided by Section 37.309 for one semester or in the regular classroom. The district may not place the student in the regular classroom if the district board of trustees determines that the student's presence in the regular classroom:(1) threatens the safety of other students or teachers;(2) will be detrimental to the educational process; or(3) is not in the best interests of the district's students.

Added by Acts 2007, 80th Leg., R.S., Ch. 1240, Sec. 3, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1291, Sec. 3, eff. September 1, 2007.

Sec. 37.306. REVIEW OF PLACEMENT IN ALTERNATIVE EDUCATION PROGRAM. (a) At the end of the first semester of a student's placement in an alternative education program under Section 37.304 or 37.305, the school district board of trustees shall convene a committee to review the student's placement in the alternative education program. The committee must be composed of:(1) a classroom teacher from the campus to which the student would be assigned were the student not placed in an alternative education program;(2) the student's parole or probation officer or, in the case of a student who does not have a parole or probation officer, a representative of the local juvenile probation department;(3) an instructor from the alternative education program to which the student is assigned;(4) a school district designee selected by the board of trustees; and(5) a counselor employed by the school district.(b) The committee by majority vote shall determine and recommend to the school district board of trustees whether the student should be returned to the regular classroom or remain in the alternative education program.(c) If the committee recommends that the student be returned to the regular classroom, the board of trustees shall return the student to the regular classroom unless the board determines that the student's presence in the regular classroom:(1) threatens the safety of other students or teachers;(2) will be detrimental to the educational process; or(3) is not in the best interests of the district's students.(d) If the committee recommends that the student remain in the alternative education program, the board of trustees shall continue the student's placement in the alternative education program unless the board determines that the student's presence in the regular classroom:(1) does not threaten the safety of other students or teachers;(2) will not be detrimental to the educational process; and(3) is not contrary to the best interests of the district's students.(e) If, after receiving a recommendation under Subsection (b), the school district board of trustees determines that the student should remain in an alternative education program, the board shall before the beginning of each school year convene the committee described by Subsection (a) to review, in the manner provided by Subsections (b), (c), and (d), the student's placement in an alternative education program.

Added by Acts 2007, 80th Leg., R.S., Ch. 1240, Sec. 3, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1291, Sec. 3, eff. September 1, 2007.

Sec. 37.307. PLACEMENT AND REVIEW OF STUDENT WITH DISABILITY. (a) The placement under this subchapter of a student with a disability who receives special education services must be made in compliance with the Individuals with Disabilities Education Act (20 U.S.C. Section 1400 et seq.).(b) The review under Section 37.306 of the placement of a student with a disability who receives special education services may be made only by a duly constituted admission, review, and dismissal committee. The admission, review, and dismissal committee may request that the board of trustees convene a committee described by Section 37.306(a) to assist the admission, review, and dismissal committee in conducting the review.

Added by Acts 2007, 80th Leg., R.S., Ch. 1240, Sec. 3, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1291, Sec. 3, eff. September 1, 2007.

Sec. 37.308. TRANSFER OF REGISTERED SEX OFFENDER. Except as provided by Section 37.304(b), a school district shall determine whether to place a student to whom this subchapter applies and who transfers to the district in the appropriate alternative education program as provided by Section 37.309 or in a regular classroom. The school district shall follow the procedures specified under Section 37.306 in making the determination.

Added by Acts 2007, 80th Leg., R.S., Ch. 1240, Sec. 3, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1291, Sec. 3, eff. September 1, 2007.

Sec. 37.309. PLACEMENT IN DISCIPLINARY ALTERNATIVE EDUCATION PROGRAM OR JUVENILE JUSTICE ALTERNATIVE EDUCATION PROGRAM. (a) Except as provided by Subsection (b), a school district shall place a student who is required by the board of trustees to attend an alternative education program under this subchapter in a disciplinary alternative education program.(b) A school district shall place a student who is required by the board of trustees to attend an alternative education program under this subchapter in a juvenile justice alternative education program if:(1) the memorandum of understanding entered into between the school district and juvenile board under Section 37.011(k) provides for the placement of students to whom this subchapter applies in the juvenile justice alternative education program; or(2) a court orders the placement of the student in a juvenile justice alternative education program.

Added by Acts 2007, 80th Leg., R.S., Ch. 1240, Sec. 3, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1291, Sec. 3, eff. September 1, 2007.

Sec. 37.310. FUNDING FOR REGISTERED SEX OFFENDER PLACED IN JUVENILE JUSTICE ALTERNATIVE EDUCATION PROGRAM. A juvenile justice alternative education program is entitled to funding for a student who is placed in the program under this subchapter in the same manner as a juvenile justice alternative education program is entitled to funding under Section 37.012 for a student who is expelled and placed in a juvenile justice alternative education program for conduct for which expulsion is permitted but not required under Section 37.007.

Added by Acts 2007, 80th Leg., R.S., Ch. 1240, Sec. 3, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1291, Sec. 3, eff. September 1, 2007.

Sec. 37.311. CONFERENCE. (a) A student or the student's parent or guardian may appeal a decision by a school district board of trustees to place the student in an alternative education program under this subchapter by requesting a conference among the board of trustees, the student's parent or guardian, and the student. The conference is limited to the factual question of whether the student is required to register as a sex offender under Chapter 62, Code of Criminal Procedure.(b) If the school district board of trustees determines at the conclusion of the conference that the student is required to register as a sex offender under Chapter 62, Code of Criminal Procedure, the student is subject to placement in an alternative education program in the manner provided by this subchapter.(c) A decision by the board of trustees under this section is final and may not be appealed.

Added by Acts 2007, 80th Leg., R.S., Ch. 1240, Sec. 3, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1291, Sec. 3, eff. September 1, 2007.

Sec. 37.312. LIABILITY. This subchapter does not:(1) waive any liability or immunity of a governmental entity or its officers or employees; or(2) create any liability for or a cause of action against a governmental entity or its officers or employees.

Added by Acts 2007, 80th Leg., R.S., Ch. 1240, Sec. 3, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1291, Sec. 3, eff. September 1, 2007.

Sec. 37.313. CONFLICTS OF LAW. To the extent of any conflict between a provision of this subchapter and a provision of Subchapter A, this subchapter prevails.

Added by Acts 2007, 80th Leg., R.S., Ch. 1240, Sec. 3, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1291, Sec. 3, eff. September 1, 2007.



CHAPTER 38. HEALTH AND SAFETY

EDUCATION CODETITLE 2. PUBLIC EDUCATIONSUBTITLE G. SAFE SCHOOLSCHAPTER 38. HEALTH AND SAFETYSUBCHAPTER A. GENERAL PROVISIONSSec. 38.001. IMMUNIZATION; REQUIREMENTS; EXCEPTIONS. (a) Each student shall be fully immunized against diphtheria, rubeola, rubella, mumps, tetanus, and poliomyelitis, except as provided by Subsection (c). Text of subsection as amended by Acts 2007, 80th Leg., R.S., Ch. 43, Sec. 1 (b) Subject to Subsections (b-1) and (c), the executive commissioner of the Health and Human Services Commission may modify or delete any of the immunizations in Subsection (a) or may require immunizations against additional diseases as a requirement for admission to any elementary or secondary school. Text of subsection as amended by Acts 2007, 80th Leg., R.S., Ch. 94, Sec. 2 (b) Subject to Subsection (c), the Department of State Health Services may modify or delete any of the immunizations in Subsection (a) or may require immunizations against additional diseases as a requirement for admission to any elementary or secondary school. Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch. 43, Sec. 1 (b-1) Immunization against human papillomavirus is not required for a person's admission to any elementary or secondary school; however, by using existing resources, the Health and Human Services Commission shall provide educational material about the human papillomavirus vaccine that is unbiased, medically and scientifically accurate, and peer reviewed, available to parents or legal guardians at the appropriate time in the immunization schedule by the appropriate school. This subsection preempts any contrary executive order issued by the governor. This subsection expires January 11, 2011. Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch. 94, Sec. 2 (b-1) Each year, the Department of State Health Services shall prepare a list of the immunizations required under this section for admission to public schools and of any additional immunizations the department recommends for school-age children. The department shall prepare the list in English and Spanish and make the list available in a manner that permits a school district to easily post the list on the district's Internet website as required by Section 38.019.(c) Immunization is not required for a person's admission to any elementary or secondary school if the person applying for admission:(1) submits to the admitting official:(A) an affidavit or a certificate signed by a physician who is duly registered and licensed to practice medicine in the United States, in which it is stated that, in the physician's opinion, the immunization required poses a significant risk to the health and well-being of the applicant or any member of the applicant's family or household; or(B) an affidavit signed by the applicant or, if a minor, by the applicant's parent or guardian stating that the applicant declines immunization for reasons of conscience, including a religious belief; or(2) is a member of the armed forces of the United States and is on active duty.(c-1) An affidavit submitted under Section (c)(1)(B) must be on a form described by Section 161.0041, Health and Safety Code, and must be submitted to the admitting official not later than the 90th day after the date the affidavit is notarized.(d) The Department of State Health Services shall provide the required immunization to children in areas where no local provision exists to provide those services.(e) A person may be provisionally admitted to an elementary or secondary school if the person has begun the required immunizations and if the person continues to receive the necessary immunizations as rapidly as is medically feasible. The Department of State Health Services shall adopt rules relating to the provisional admission of persons to an elementary or secondary school.(f) A person who has not received the immunizations required by this section for reasons of conscience, including because of the person's religious beliefs, may be excluded from school in times of emergency or epidemic declared by the commissioner of public health.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.160, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 43, Sec. 1, eff. May 8, 2007.Acts 2007, 80th Leg., R.S., Ch. 94, Sec. 2, eff. May 15, 2007.

Sec. 38.002. IMMUNIZATION RECORDS; REPORTING. (a) Each public school shall keep an individual immunization record during the period of attendance for each student admitted. The records shall be open for inspection at all reasonable times by the Texas Education Agency or by representatives of local health departments or the Texas Department of Health.(b) Each public school shall cooperate in transferring students' immunization records to other schools. Specific approval from students, parents, or guardians is not required before transferring those records.(c) The Texas Education Agency and the Texas Department of Health shall develop the form for a required annual report of the immunization status of students. The report shall be submitted by all schools at the time and in the manner indicated in the instructions printed on the form.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 38.0025. DISSEMINATION OF BACTERIAL MENINGITIS INFORMATION. (a) The agency shall prescribe procedures by which each school district shall provide information relating to bacterial meningitis to its students and their parents each school year. The procedures must ensure that the information is reasonably likely to come to the attention of the parents of each student. The agency shall prescribe the form and content of the information. The information must cover:(1) the symptoms of the disease, how it may be diagnosed, and its possible consequences if untreated;(2) how the disease is transmitted, how it may be prevented, and the relative risk of contracting the disease for primary and secondary school students;(3) the availability and effectiveness of vaccination against and treatment for the disease, and a brief description of the risks and possible side effects of vaccination; and(4) sources of additional information regarding the disease, including any appropriate office of the school district and the appropriate office of the Texas Department of Health.(b) The agency shall consult with the Texas Department of Health in prescribing the content of the information to be provided to students under this section. The agency shall establish an advisory committee to assist the agency in the initial implementation of this section. The advisory committee must include at least two members who are parents of students at public schools in this state.(c) A school district, with the written consent of the agency, may provide the information required by this section to its students and their parents by a method different from the method prescribed by the agency under Subsection (a) if the agency determines that method would be effective in bringing the information to the attention of the parents of each student.

Added by Acts 2001, 77th Leg., ch. 219, Sec. 2, eff. May 22, 2001.

Sec. 38.003. SCREENING AND TREATMENT FOR DYSLEXIA AND RELATED DISORDERS. (a) Students enrolling in public schools in this state shall be tested for dyslexia and related disorders at appropriate times in accordance with a program approved by the State Board of Education.(b) In accordance with the program approved by the State Board of Education, the board of trustees of each school district shall provide for the treatment of any student determined to have dyslexia or a related disorder.(c) The State Board of Education shall adopt any rules and standards necessary to administer this section.(d) In this section:(1) "Dyslexia" means a disorder of constitutional origin manifested by a difficulty in learning to read, write, or spell, despite conventional instruction, adequate intelligence, and sociocultural opportunity.(2) "Related disorders" includes disorders similar to or related to dyslexia, such as developmental auditory imperception, dysphasia, specific developmental dyslexia, developmental dysgraphia, and developmental spelling disability.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 38.004. CHILD ABUSE REPORTING AND PROGRAMS. (a) The agency shall develop a policy governing the child abuse reports required by Chapter 261, Family Code, of school districts and their employees. The policy must provide for cooperation with law enforcement child abuse investigations without the consent of the child's parents if necessary, including investigations by the Department of Protective and Regulatory Services. Each school district shall adopt the policy.(a-1) The agency shall:(1) maintain on the agency Internet website a list of links to websites that provide information regarding the prevention of child abuse; and(2) develop and periodically update a training program on prevention of child abuse that a school district may use for staff development.(b) Each school district shall provide child abuse antivictimization programs in elementary and secondary schools.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 561, Sec. 1, eff. June 16, 2007.

Sec. 38.0041. POLICIES ADDRESSING SEXUAL ABUSE OF CHILDREN. (a) Each school district shall adopt and implement a policy addressing sexual abuse of children to be included in the district improvement plan under Section 11.252 and any informational handbook provided to students and parents.(b) A policy required by this section must address:(1) methods for increasing teacher, student, and parent awareness of issues regarding sexual abuse of children, including knowledge of likely warning signs indicating that a child may be a victim of sexual abuse, using resources developed by the agency under Section 38.004;(2) actions that a child who is a victim of sexual abuse should take to obtain assistance and intervention; and(3) available counseling options for students affected by sexual abuse.

Added by Acts 2009, 81st Leg., R.S., Ch. 1115, Sec. 2, eff. June 19, 2009.

Sec. 38.005. PROTECTIVE EYE DEVICES IN PUBLIC SCHOOLS. Each teacher and student must wear industrial-quality eye-protective devices in appropriate situations as determined by school district policy.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 38.006. TOBACCO ON SCHOOL PROPERTY. The board of trustees of a school district shall:(1) prohibit smoking or using tobacco products at a school-related or school-sanctioned activity on or off school property;(2) prohibit students from possessing tobacco products at a school-related or school-sanctioned activity on or off school property; and(3) ensure that school personnel enforce the policies on school property.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 38.007. ALCOHOL-FREE SCHOOL ZONES. (a) The board of trustees of a school district shall prohibit the use of alcoholic beverages at a school-related or school-sanctioned activity on or off school property.(b) The board of trustees of a school district shall attempt to provide a safe alcohol-free environment to students coming to or going from school. The board of trustees may cooperate with local law enforcement officials and the Texas Alcoholic Beverage Commission in attempting to provide this environment and in enforcing Sections 101.75, 109.33, and 109.59, Alcoholic Beverage Code. Additionally, the board, if a majority of the area of a district is located in a municipality with a population of 900,000 or more, may petition the commissioners court of the county in which the district is located or the governing board of an incorporated city or town in which the district is located to adopt a 1,000-foot zone under Section 109.33, Alcoholic Beverage Code.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 38.008. POSTING OF STEROID LAW NOTICE. Each school in a school district in which there is a grade level of seven or higher shall post in a conspicuous location in the school gymnasium and each other place in a building where physical education classes are conducted the following notice:Anabolic steroids are for medical use only. State law prohibits possessing, dispensing, delivering, or administering an anabolic steroid in any manner not allowed by state law. State law provides that body building, muscle enhancement, or the increase of muscle bulk or strength through the use of an anabolic steroid or human growth hormone by a person who is in good health is not a valid medical purpose. Only a medical doctor may prescribe an anabolic steroid or human growth hormone for a person. A violation of state law concerning anabolic steroids or human growth hormones is a criminal offense punishable by confinement in jail or imprisonment in the Texas Department of Criminal Justice.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.050, eff. September 1, 2009.

Sec. 38.0081. INFORMATION ABOUT STEROIDS. (a) The agency, in conjunction with the Department of State Health Services, shall:(1) develop information about the use of anabolic steroids and the health risks involved with such use; and(2) distribute the information to school districts.(b) Each school district shall, at appropriate grade levels as determined by the State Board of Education, provide the information developed under Subsection (a) to district students, particularly to those students involved in extracurricular athletic activities.

Added by Acts 2005, 79th Leg., Ch. 1177, Sec. 2, eff. June 18, 2005.

Sec. 38.009. ACCESS TO MEDICAL RECORDS. (a) A school administrator, nurse, or teacher is entitled to access to a student's medical records maintained by the school district for reasons determined by district policy.(b) A school administrator, nurse, or teacher who views medical records under this section shall maintain the confidentiality of those medical records.(c) This section does not authorize a school administrator, nurse, or teacher to require a student to be tested to determine the student's medical condition or status.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 38.0095. PARENTAL ACCESS TO MEDICAL RECORDS. (a) A parent or guardian of a student is entitled to access to the student's medical records maintained by a school district.(b) On request of a student's parent or guardian, the school district shall provide a copy of the student's medical records to the parent or guardian. The district may not impose a charge for providing the copy that exceeds the charge authorized by Section 552.261, Government Code, for providing a copy of public information.

Added by Acts 1999, 76th Leg., ch. 1418, Sec. 3, eff. June 19, 1999.

Sec. 38.010. OUTSIDE COUNSELORS. (a) A school district or school district employee may not refer a student to an outside counselor for care or treatment of a chemical dependency or an emotional or psychological condition unless the district:(1) obtains prior written consent for the referral from the student's parent;(2) discloses to the student's parent any relationship between the district and the outside counselor;(3) informs the student and the student's parent of any alternative public or private source of care or treatment reasonably available in the area;(4) requires the approval of appropriate school district personnel before a student may be referred for care or treatment or before a referral is suggested as being warranted; and(5) specifically prohibits any disclosure of a student record that violates state or federal law.(b) In this section, "parent" includes a managing conservator or guardian.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 38.011. DIETARY SUPPLEMENTS. (a) A school district employee may not:(1) knowingly sell, market, or distribute a dietary supplement that contains performance enhancing compounds to a primary or secondary education student with whom the employee has contact as part of the employee's school district duties; or(2) knowingly endorse or suggest the ingestion, intranasal application, or inhalation of a dietary supplement that contains performance enhancing compounds by a primary or secondary education student with whom the employee has contact as part of the employee's school district duties.(b) This section does not prohibit a school district employee from:(1) providing or endorsing a dietary supplement that contains performance enhancing compounds to, or suggesting the ingestion, intranasal application, or inhalation of a dietary supplement that contains performance enhancing compounds by, the employee's child; or(2) selling, marketing, or distributing a dietary supplement that contains performance enhancing compounds to, or endorsing or suggesting the ingestion, intranasal application, or inhalation of a dietary supplement that contains performance enhancing compounds by, a primary or secondary education student as part of activities that:(A) do not occur on school property or at a school-related function;(B) are entirely separate from any aspect of the employee's employment with the school district; and(C) do not in any way involve information about or contacts with students that the employee has had access to, directly or indirectly, through any aspect of the employee's employment with the school district.(c) A person who violates this section commits an offense. An offense under this section is a Class C misdemeanor.(d) In this section:(1) "Dietary supplement" has the meaning assigned by 21 U.S.C. Section 321 and its subsequent amendments.(2) "Performance enhancing compound" means a manufactured product for oral ingestion, intranasal application, or inhalation that:(A) contains a stimulant, amino acid, hormone precursor, herb or other botanical, or any other substance other than an essential vitamin or mineral; and(B) is intended to increase athletic or intellectual performance, promote muscle growth, or increase an individual's endurance or capacity for exercise.

Added by Acts 1999, 76th Leg., ch. 1086, Sec. 1, eff. Sept. 1, 1999.

Sec. 38.012. NOTICE CONCERNING HEALTH CARE SERVICES. (a) Before a school district or school may expand or change the health care services available at a school in the district from those that were available on January 1, 1999, the board of trustees must:(1) hold a public hearing at which the board discloses all information on the proposed health care services, including:(A) all health care services to be provided;(B) whether federal law permits or requires any health care service provided to be kept confidential from parents;(C) whether a child's medical records will be accessible to the child's parent;(D) information concerning grant funds to be used;(E) the titles of persons who will have access to the medical records of a student; and(F) the security measures that will be used to protect the privacy of students' medical records; and(2) approve the expansion or change by a record vote.(b) A hearing under Subsection (a) must include an opportunity for public comment on the proposal.

Added by Acts 1999, 76th Leg., ch. 1418, Sec. 2, eff. June 19, 1999.

Sec. 38.013. COORDINATED HEALTH PROGRAM FOR ELEMENTARY, MIDDLE, AND JUNIOR HIGH SCHOOL STUDENTS. (a) The agency shall make available to each school district one or more coordinated health programs designed to prevent obesity, cardiovascular disease, and Type 2 diabetes in elementary school, middle school, and junior high school students. Each program must provide for coordinating:(1) health education;(2) physical education and physical activity;(3) nutrition services; and(4) parental involvement.(a-1) The commissioner by rule shall adopt criteria for evaluating a coordinated health program before making the program available under Subsection (a). Before adopting the criteria, the commissioner shall request review and comment concerning the criteria from the Department of State Health Services School Health Advisory Committee. The commissioner may make available under Subsection (a) only those programs that meet criteria adopted under this subsection.(b) The agency shall notify each school district of the availability of the programs.(c) The commissioner by rule shall adopt criteria for evaluating the nutritional services component of a program under this section that includes an evaluation of program compliance with the Department of Agriculture guidelines relating to foods of minimal nutritional value.

Added by Acts 2001, 77th Leg., ch. 907, Sec. 3, eff. June 14, 2001. Amended by Acts 2003, 78th Leg., ch. 944, Sec. 3, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 784, Sec. 3, eff. June 17, 2005.Acts 2005, 79th Leg., Ch. 784, Sec. 4, eff. June 17, 2005.

Sec. 38.014. IMPLEMENTATION OF COORDINATED HEALTH PROGRAM FOR ELEMENTARY, MIDDLE, AND JUNIOR HIGH SCHOOL STUDENTS. (a) Each school district shall:(1) participate in appropriate training for the implementation of the program approved by the agency under Section 38.013; and(2) implement the program in each elementary school, middle school, and junior high school in the district.(b) The agency, in cooperation with the Texas Department of Health, shall adopt a schedule for regional education service centers to provide necessary training under this section.

Added by Acts 2001, 77th Leg., ch. 907, Sec. 3, eff. June 14, 2001.Amended by: Acts 2005, 79th Leg., Ch. 784, Sec. 5, eff. June 17, 2005.Acts 2005, 79th Leg., Ch. 784, Sec. 6, eff. June 17, 2005.

Sec. 38.0141. REPORTING OF CERTAIN HEALTH AND SAFETY INFORMATION REQUIRED. Each school district shall provide to the agency information as required by the commissioner, including statistics and data, relating to student health and physical activity and information described by Section 28.004(k), presented in a form determined by the commissioner. The district shall provide the information required by this section for the district and for each campus in the district.

Added by Acts 2005, 79th Leg., Ch. 784, Sec. 7, eff. June 17, 2005.

Sec. 38.015. SELF-ADMINISTRATION OF PRESCRIPTION ASTHMA OR ANAPHYLAXIS MEDICINE BY STUDENTS. (a) In this section:(1) "Parent" includes a person standing in parental relation.(2) "Self-administration of prescription asthma or anaphylaxis medicine" means a student's discretionary use of prescription asthma or anaphylaxis medicine.(b) A student with asthma or anaphylaxis is entitled to possess and self-administer prescription asthma or anaphylaxis medicine while on school property or at a school-related event or activity if:(1) the prescription medicine has been prescribed for that student as indicated by the prescription label on the medicine;(2) the student has demonstrated to the student's physician or other licensed health care provider and the school nurse, if available, the skill level necessary to self-administer the prescription medication, including the use of any device required to administer the medication;(3) the self-administration is done in compliance with the prescription or written instructions from the student's physician or other licensed health care provider; and(4) a parent of the student provides to the school:(A) a written authorization, signed by the parent, for the student to self-administer the prescription medicine while on school property or at a school-related event or activity; and(B) a written statement from the student's physician or other licensed health care provider, signed by the physician or provider, that states:(i) that the student has asthma or anaphylaxis and is capable of self-administering the prescription medicine;(ii) the name and purpose of the medicine;(iii) the prescribed dosage for the medicine;(iv) the times at which or circumstances under which the medicine may be administered; and(v) the period for which the medicine is prescribed.(c) The physician's statement must be kept on file in the office of the school nurse of the school the student attends or, if there is not a school nurse, in the office of the principal of the school the student attends.(d) This section does not:(1) waive any liability or immunity of a governmental unit or its officers or employees; or(2) create any liability for or a cause of action against a governmental unit or its officers or employees.(e) The commissioner may adopt rules and prescribe forms to assist in the implementation of this section.

Added by Acts 2001, 77th Leg., ch. 511, Sec. 1, eff. June 11, 2001. Renumbered from Education Code Sec. 38.013 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(19), eff. Sept. 1, 2003.Amended by: Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 10.01, eff. May 31, 2006.Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 10.02, eff. May 31, 2006.

Sec. 38.016. PSYCHOTROPIC DRUGS AND PSYCHIATRIC EVALUATIONS OR EXAMINATIONS. (a) In this section:(1) "Parent" includes a guardian or other person standing in parental relation.(2) "Psychotropic drug" means a substance that is:(A) used in the diagnosis, treatment, or prevention of a disease or as a component of a medication; and(B) intended to have an altering effect on perception, emotion, or behavior.(b) A school district employee may not:(1) recommend that a student use a psychotropic drug; or(2) suggest any particular diagnosis; or(3) use the refusal by a parent to consent to administration of a psychotropic drug to a student or to a psychiatric evaluation or examination of a student as grounds, by itself, for prohibiting the child from attending a class or participating in a school-related activity.(c) Subsection (b) does not:(1) prevent an appropriate referral under the child find system required under 20 U.S.C. Section 1412, as amended; or(2) prohibit a school district employee who is a registered nurse, advanced nurse practitioner, physician, or certified or appropriately credentialed mental health professional from recommending that a child be evaluated by an appropriate medical practitioner; or(3) prohibit a school employee from discussing any aspect of a child's behavior or academic progress with the child's parent or another school district employee.(d) The board of trustees of each school district shall adopt a policy to ensure implementation and enforcement of this section.(e) An act in violation of Subsection (b) does not override the immunity from personal liability granted in Section 22.0511 or other law or the district's sovereign and governmental immunity.

Added by Acts 2003, 78th Leg., ch. 1058, Sec. 1, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 4.008, eff. September 1, 2007.

Sec. 38.017. AVAILABILITY OF AUTOMATED EXTERNAL DEFIBRILLATOR. (a) Each school district shall make available at each campus in the district at least one automated external defibrillator, as defined by Section 779.001, Health and Safety Code. A campus defibrillator must be readily available during any University Interscholastic League athletic competition held on the campus. In determining the location at which to store a campus defibrillator, the principal of the campus shall consider the primary location on campus where students engage in athletic activities.(b) To the extent practicable, each school district, in cooperation with the University Interscholastic League, shall make reasonable efforts to ensure that an automated external defibrillator is available at each University Interscholastic League athletic practice held at a district campus. If a school district is not able to make an automated external defibrillator available in the manner provided by this subsection, the district shall determine the extent to which an automated external defibrillator must be available at each University Interscholastic League athletic practice held at a district campus. The determination must be based, in addition to any other appropriate considerations, on relevant medical information.(c) Each school district, in cooperation with the University Interscholastic League, shall determine the extent to which an automated external defibrillator must be available at each University Interscholastic League athletic competition held at a location other than a district campus. The determination must be based, in addition to any other appropriate considerations, on relevant medical information and whether emergency services personnel are present at the athletic competition under a contract with the school district.(d) Each school district shall ensure the presence at each location at which an automated external defibrillator is required under Subsection (a), (b), or (c) of at least one campus or district employee trained in the proper use of the defibrillator at any time a substantial number of district students are present at the location.(e) A school district shall ensure that an automated external defibrillator is used and maintained in accordance with standards established under Chapter 779, Health and Safety Code.(f) This section does not:(1) waive any immunity from liability of a school district or its officers or employees;(2) create any liability for or a cause of action against a school district or its officers or employees; or(3) waive any immunity from liability under Section 74.151, Civil Practice and Remedies Code.(g) This subsection applies only to a private school that receives an automated external defibrillator from the agency or receives funding from the agency to purchase or lease an automated external defibrillator. A private school shall:(1) make available at the school at least one automated external defibrillator; and(2) in coordination with the Texas Association of Private and Parochial Schools, adopt a policy concerning the availability of an automated external defibrillator at athletic competitions and practices in a manner consistent with the requirements prescribed by this section, including the training and maintenance requirements prescribed by this section.(h) A school district may seek and accept gifts, grants, or other donations to pay the district's cost of purchasing automated external defibrillators required under this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 1371, Sec. 6, eff. June 15, 2007.

Sec. 38.018. PROCEDURES REGARDING RESPONSE TO CARDIAC ARREST. (a) Each school district and private school shall develop safety procedures for a district or school employee or student to follow in responding to a medical emergency involving cardiac arrest, including the appropriate response time in administering cardiopulmonary resuscitation, using an automated external defibrillator, as defined by Section 779.001, Health and Safety Code, or calling a local emergency medical services provider.(b) A private school is required to develop safety procedures under this section only if the school receives an automated external defibrillator from the agency or receives funding from the agency to purchase or lease an automated external defibrillator.

Added by Acts 2007, 80th Leg., R.S., Ch. 1371, Sec. 6, eff. June 15, 2007.

Sec. 38.0181. CARDIOVASCULAR SCREENING PILOT PROGRAM. (a) In this section, "pilot program" means the cardiovascular screening pilot program.(b) The commissioner shall establish a pilot program under which sixth grade students at participating campuses are administered a cardiovascular screening, including an electrocardiogram and an echocardiogram.(c) The commissioner shall select campuses to participate in the pilot program. In selecting campuses, the commissioner shall ensure that the cardiovascular screening is administered to an ethnically diverse range of students.(d) The commissioner may accept grants and donations for use in administering the pilot program.(e) The commissioner shall require a participating campus to provide the results of a student's cardiovascular screening to the student's parent or guardian.(g) The commissioner may adopt rules necessary to administer this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 1371, Sec. 6, eff. June 15, 2007.Renumbered from Education Code, Section 38.019 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(6), eff. September 1, 2009.

Sec. 38.019. IMMUNIZATION AWARENESS PROGRAM. (a) A school district that maintains an Internet website shall post prominently on the website:(1) a list, in English and Spanish, of:(A) the immunizations required for admission to public school by rules of the Department of State Health Services adopted under Section 38.001;(B) any immunizations or vaccines recommended for public school students by the Department of State Health Services; and(C) health clinics in the district that offer the influenza vaccine, to the extent those clinics are known to the district; and(2) a link to the Department of State Health Services Internet website where a person may obtain information relating to the procedures for claiming an exemption from the immunization requirements of Section 38.001.(a-1) The link to the Department of State Health Services Internet website provided under Subsection (a)(2) must be presented in the same manner as the information provided under Subsection (a)(1).(b) The list of recommended immunizations or vaccines under Subsection (a)(2) must include the influenza vaccine, unless the Department of State Health Services requires the influenza vaccine for admission to public school.

Added by Acts 2007, 80th Leg., R.S., Ch. 94, Sec. 3, eff. May 15, 2007.

Sec. 38.022. SCHOOL VISITORS. (a) A school district may require a person who enters a district campus to display the person's driver's license or another form of identification containing the person's photograph issued by a governmental entity.(b) A school district may establish an electronic database for the purpose of storing information concerning visitors to district campuses. Information stored in the electronic database may be used only for the purpose of school district security and may not be sold or otherwise disseminated to a third party for any purpose.(c) A school district may verify whether a visitor to a district campus is a sex offender registered with the computerized central database maintained by the Department of Public Safety as provided by Article 62.005, Code of Criminal Procedure, or any other database accessible by the district.(d) The board of trustees of a school district shall adopt a policy regarding the action to be taken by the administration of a school campus when a visitor is identified as a sex offender.

Added by Acts 2007, 80th Leg., R.S., Ch. 1372, Sec. 12, eff. June 15, 2007.

Sec. 38.023. LIST OF RESOURCES CONCERNING INTERNET SAFETY. The agency shall develop and make available to school districts a list of resources concerning Internet safety, including a list of organizations and Internet websites that may assist in educating teachers and students about:(1) the potential dangers of allowing personal information to appear on an Internet website;(2) the significance of copyright laws; and(3) the consequences of cyber-plagiarism and theft of audiovisual works, including motion pictures, software, and sound recordings, through uploading and downloading files on the Internet.

Added by Acts 2007, 80th Leg., R.S., Ch. 751, Sec. 1, eff. June 15, 2007.

Sec. 38.024. INSURANCE AGAINST STUDENT INJURIES. (a) In compliance with this section, the board of trustees of a school district may obtain insurance against bodily injuries sustained by students while training for or engaging in interschool athletic competition or while engaging in school-sponsored activities on a school campus.(b) The amount of insurance to be obtained must be in keeping with the financial condition of the school district and may not exceed the amount that, in the opinion of the board of trustees, is reasonably necessary to afford adequate medical treatment of injured students.(c) The insurance authorized by this section must be obtained from a reliable insurance company authorized to do business in this state and must be on forms approved by the commissioner of insurance.(d) The cost of the insurance is a legitimate part of the total cost of operating the school district.(e) The failure of any board of trustees to carry the insurance authorized by this section may not be construed as placing any legal liability on the school district or its officers, agents, or employees for any injury that results.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2001, 77th Leg., ch. 534, Sec. 1, eff. Sept. 1, 2001.Transferred from Education Code, Section 33.085 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 7.004(a), eff. September 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 7.004(b), eff. September 1, 2009.

Sec. 38.026. GRANT PROGRAM FOR BEST PRACTICES IN NUTRITION EDUCATION. (a) The Department of Agriculture shall develop a program under which the department awards grants to public school campuses for best practices in nutrition education.(b) The Department of Agriculture may solicit and accept gifts, grants, and donations from any public or private source for the purposes of this section.(c) The Department of Agriculture may adopt rules as necessary to administer a grant program established under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 728, Sec. 2, eff. June 19, 2009.

SUBCHAPTER B. SCHOOL-BASED HEALTH CENTERSSec. 38.051. ESTABLISHMENT OF SCHOOL-BASED HEALTH CENTERS. (a) A school district in this state may, if the district identifies the need, design a model in accordance with this subchapter for the delivery of cooperative health care programs for students and their families and may compete for grants awarded under this subchapter. The model may provide for the delivery of conventional health services and disease prevention of emerging health threats that are specific to the district.(b) On the recommendation of an advisory council established under Section 38.058, a school district may establish a school-based health center at one or more campuses in the district to meet the health care needs of students and their families.

Added by Acts 1999, 76th Leg., ch. 1418, Sec. 1, eff. June 19, 1999. Renumbered from Education Code Sec. 38.011 and amended by Acts 2001, 77th Leg., ch. 1420, Sec. 4.005, eff. Sept. 1, 2001.

Sec. 38.052. CONTRACT FOR SERVICES. A district may contract with a person to provide services at a school-based health center.

Added by Acts 1999, 76th Leg., ch. 1418, Sec. 1, eff. June 19, 1999. Renumbered from Education Code Sec. 38.011 and amended by Acts 2001, 77th Leg., ch. 1420, Sec. 4.005, eff. Sept. 1, 2001.

Sec. 38.053. PARENTAL CONSENT REQUIRED. (a) A school-based health center may provide services to a student only if the district or the provider with whom the district contracts obtains the written consent of the student's parent or guardian or another person having legal control of the student on a consent form developed by the district or provider. The student's parent or guardian or another person having legal control of the student may give consent for a student to receive ongoing services or may limit consent to one or more services provided on a single occasion.(b) The consent form must list every service the school-based health center delivers in a format that complies with all applicable state and federal laws and allows a person to consent to one or more categories of services.

Added by Acts 1999, 76th Leg., ch. 1418, Sec. 1, eff. June 19, 1999. Renumbered from Education Code Sec. 38.011 and amended by Acts 2001, 77th Leg., ch. 1420, Sec. 4.005, eff. Sept. 1, 2001.

Sec. 38.054. CATEGORIES OF SERVICES. The permissible categories of services are:(1) family and home support;(2) health care, including immunizations;(3) dental health care;(4) health education; and(5) preventive health strategies.

Added by Acts 1999, 76th Leg., ch. 1418, Sec. 1, eff. June 19, 1999. Renumbered from Education Code Sec. 38.011 and amended by Acts 2001, 77th Leg., ch. 1420, Sec. 4.005, eff. Sept. 1, 2001.

Sec. 38.055. USE OF GRANT FUNDS FOR REPRODUCTIVE SERVICES PROHIBITED. Reproductive services, counseling, or referrals may not be provided through a school-based health center using grant funds awarded under this subchapter.

Added by Acts 1999, 76th Leg., ch. 1418, Sec. 1, eff. June 19, 1999. Renumbered from Education Code Sec. 38.011 and amended by Acts 2001, 77th Leg., ch. 1420, Sec. 4.005, eff. Sept. 1, 2001.

Sec. 38.056. PROVISION OF CERTAIN SERVICES BY LICENSED HEALTH CARE PROVIDER REQUIRED. Any service provided using grant funds awarded under this subchapter must be provided by an appropriate professional who is properly licensed, certified, or otherwise authorized under state law to provide the service.

Added by Acts 1999, 76th Leg., ch. 1418, Sec. 1, eff. June 19, 1999. Renumbered from Education Code Sec. 38.011 and amended by Acts 2001, 77th Leg., ch. 1420, Sec. 4.005, eff. Sept. 1, 2001.

Sec. 38.057. IDENTIFICATION OF HEALTH-RELATED CONCERNS. (a) The staff of a school-based health center and the person whose consent is obtained under Section 38.053 shall jointly identify any health-related concerns of a student that may be interfering with the student's well-being or ability to succeed in school.(b) If it is determined that a student is in need of a referral for mental health services, the staff of the center shall notify the person whose consent is required under Section 38.053 verbally and in writing of the basis for the referral. The referral may not be provided unless the person provides written consent for the type of service to be provided and provides specific written consent for each treatment occasion.

Added by Acts 1999, 76th Leg., ch. 1418, Sec. 1, eff. June 19, 1999. Renumbered from Education Code Sec. 38.011 and amended by Acts 2001, 77th Leg., ch. 1420, Sec. 4.005, eff. Sept. 1, 2001.

Sec. 38.058. HEALTH EDUCATION AND HEALTH CARE ADVISORY COUNCIL. (a) The board of trustees of a school district may establish and appoint members to a local health education and health care advisory council to make recommendations to the district on the establishment of school-based health centers and to assist the district in ensuring that local community values are reflected in the operation of each center and in the provision of health education.(b) A majority of the members of the council must be parents of students enrolled in the district. In addition to the appointees who are parents of students, the board of trustees shall also appoint at least one person from each of the following groups:(1) teachers;(2) school administrators;(3) licensed health care professionals;(4) the clergy;(5) law enforcement;(6) the business community;(7) senior citizens; and(8) students.

Added by Acts 1999, 76th Leg., ch. 1418, Sec. 1, eff. June 19, 1999. Renumbered from Education Code Sec. 38.011 and amended by Acts 2001, 77th Leg., ch. 1420, Sec. 4.005, eff. Sept. 1, 2001.

Sec. 38.059. ASSISTANCE OF PUBLIC HEALTH AGENCY. (a) A school district may seek assistance in establishing and operating a school-based health center from any public health agency in the community. On request, a public health agency shall cooperate with a district and to the extent practicable, considering the resources of the agency, may provide assistance.(b) A district and a public health agency may, by agreement, jointly establish, operate, and fund a school-based health center.

Added by Acts 1999, 76th Leg., ch. 1418, Sec. 1, eff. June 19, 1999. Renumbered from Education Code Sec. 38.011 and amended by Acts 2001, 77th Leg., ch. 1420, Sec. 4.005, eff. Sept. 1, 2001.

Sec. 38.060. COORDINATION WITH EXISTING PROVIDERS IN CERTAIN AREAS. (a) This section applies only to a school-based health center serving an area that:(1) is located in a county with a population not greater than 50,000; or(2) has been designated under state or federal law as:(A) a health professional shortage area;(B) a medically underserved area; or(C) a medically underserved community by the Texas Department of Rural Affairs.(b) If a school-based health center is located in an area described by Subsection (a), the school district and the advisory council established under Section 38.058 shall make a good faith effort to identify and coordinate with existing providers to preserve and protect existing health care systems and medical relationships in the area.(c) The council shall keep a record of efforts made to coordinate with existing providers.

Added by Acts 1999, 76th Leg., ch. 1418, Sec. 1, eff. June 19, 1999. Renumbered from Education Code Sec. 38.011 and amended by Acts 2001, 77th Leg., ch. 1420, Sec. 4.005, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 609, Sec. 7, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 9.006(f), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 2, eff. September 1, 2009.

Sec. 38.061. COMMUNICATION WITH PRIMARY CARE PHYSICIAN. (a) If a person receiving a medical service from a school-based health center has a primary care physician, the staff of the center shall provide notice of the service the person received to the primary care physician in order to allow the physician to maintain a complete medical history of the person.(b) The staff of a school-based health center shall, before delivering a medical service to a person with a primary care physician under the state Medicaid program, a state children's health plan program, or a private health insurance or health benefit plan, notify the physician for the purpose of sharing medical information and obtaining authorization for delivering the medical service.

Added by Acts 1999, 76th Leg., ch. 1418, Sec. 1, eff. June 19, 1999. Renumbered from Education Code Sec. 38.011 and amended by Acts 2001, 77th Leg., ch. 1420, Sec. 4.005, eff. Sept. 1, 2001.

Sec. 38.062. FUNDING FOR PROVISION OF SERVICES. A school district or the provider with whom the district contracts shall seek all available sources of funding to compensate the district or provider for services provided by a school-based health center, including money available under the state Medicaid program, a state children's health plan program, or private health insurance or health benefit plans or available from those persons using a school-based health center who have the ability to pay for the services.

Added by Acts 1999, 76th Leg., ch. 1418, Sec. 1, eff. June 19, 1999. Renumbered from Education Code Sec. 38.011 and amended by Acts 2001, 77th Leg., ch. 1420, Sec. 4.005, eff. Sept. 1, 2001.

Sec. 38.063. GRANTS. (a) Subject to the availability of federal or state appropriated funds, the commissioner of state health services shall administer a program under which grants are awarded to assist school districts and local health departments, hospitals, health care systems, universities, or nonprofit organizations that contract with school districts with the costs of school-based health centers in accordance with this section.(b) The commissioner of state health services, by rules adopted in accordance with this section, shall establish procedures for awarding grants. The rules must provide that:(1) grants are awarded annually through a competitive process to:(A) school districts; and(B) local health departments, hospitals, health care systems, universities, or nonprofit organizations that have contracted with school districts to establish and operate school-based health centers;(2) subject to the availability of federal or state appropriated funds, each grant is for a term of five years; and(3) a preference is given to school-based health centers in school districts that are located in rural areas or that have low property wealth per student.(c) All health care programs should be designed to meet the following goals:(1) reducing student absenteeism;(2) increasing a student's ability to meet the student's academic potential; and(3) stabilizing the physical well-being of a student.(d) A school district, local health department, hospital, health care system, university, or nonprofit organization may not receive more than $250,000 per state fiscal biennium through grants awarded under this section.(e) To be eligible to receive a grant, a school district, local health department, hospital, health care system, university, or nonprofit organization must provide matching funds in accordance with rules adopted under Subsection (b). The matching funds may be obtained from any source available to the district, local health department, hospital, health care system, university, or nonprofit organization, including in-kind contributions, community or foundation grants, individual contributions, and local governmental agency operating funds.(e-1) A grant under this section may not be given to a nonprofit organization that offers reproductive services, contraceptive services, counseling, or referrals, or any other services that require a license under Chapter 245, Health and Safety Code, or that is affiliated with a nonprofit organization that is licensed under Chapter 245, Health and Safety Code.(e-2) A school district, local health department, hospital, health care system, university, or nonprofit organization receiving a grant under this section may use the grant funds to:(1) establish a new school-based health center;(2) expand an existing school-based health center; or(3) operate a school-based health center.(f) The commissioner of state health services shall adopt rules establishing standards for health care centers funded through grants that place primary emphasis on delivery of health services and secondary emphasis on population-based models that prevent emerging health threats.(g) The commissioner of state health services shall require client surveys to be conducted in school-based health centers funded through grants awarded under this section.

Added by Acts 1999, 76th Leg., ch. 1418, Sec. 1, eff. June 19, 1999. Renumbered from Education Code Sec. 38.011 and amended by Acts 2001, 77th Leg., ch. 1420, Sec. 4.005, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 598, Sec. 1, eff. June 19, 2009.

Sec. 38.064. REPORT TO LEGISLATURE. (a) Based on statistics obtained from every school-based health center in this state that receives funding through the Department of State Health Services, the Department of State Health Services shall issue a biennial report to the legislature about the relative efficacy of services delivered by the centers during the preceding two years and any increased academic success of students at campuses served by those centers, with special emphasis on any:(1) increased attendance, including attendance information regarding students with chronic illnesses;(2) decreased drop-out rates;(3) improved student health;(4) increased student immunization rates;(5) increased student participation in preventive health measures, including routine physical examinations and checkups conducted in accordance with the Texas Health Steps program; and (6) improved performance on student assessment instruments administered under Subchapter B, Chapter 39.(b) The Department of State Health Services may modify any requirement imposed by Subsection (a) if necessary to comply with federal law regarding confidentiality of student medical or educational information, including the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. Section 1320d et seq.) and the Family Educational Rights and Privacy Act of 1974 (20 U.S.C. Section 1232g).

Added by Acts 1999, 76th Leg., ch. 1418, Sec. 1, eff. June 19, 1999. Renumbered from Education Code Sec. 38.011 and amended by Acts 2001, 77th Leg., ch. 1420, Sec. 4.005, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 598, Sec. 2, eff. June 19, 2009.

SUBCHAPTER C. PHYSICAL FITNESS ASSESSMENTSec. 38.101. ASSESSMENT REQUIRED. (a) Except as provided by Subsection (b), a school district annually shall assess the physical fitness of students enrolled in grades 3 through 12.(b) A school district is not required to assess a student for whom, as a result of disability or other condition identified by commissioner rule, the assessment instrument adopted under Section 38.102 is inappropriate.

Added by Acts 2007, 80th Leg., R.S., Ch. 1377, Sec. 3, eff. June 15, 2007.

Sec. 38.102. ADOPTION OF ASSESSMENT INSTRUMENT. (a) The commissioner by rule shall adopt an assessment instrument to be used by a school district in assessing student physical fitness under this subchapter.(b) The assessment instrument must:(1) be based on factors related to student health, including the following factors that have been identified as essential to overall health and function:(A) aerobic capacity;(B) body composition; and(C) muscular strength, endurance, and flexibility; and(2) include criterion-referenced standards specific to a student's age and gender and based on the physical fitness level required for good health.

Added by Acts 2007, 80th Leg., R.S., Ch. 1377, Sec. 3, eff. June 15, 2007.

Sec. 38.103. REPORTING OF SUMMARY RESULTS. (a) A school district shall compile the results of the physical fitness assessment required by this subchapter and provide summary results, aggregated by grade level and any other appropriate category identified by commissioner rule, to the agency. The summary results may not contain the names of individual students or teachers.(b) The results of individual student performance on the physical fitness assessment instrument are confidential and may be released only in accordance with state and federal law.

Added by Acts 2007, 80th Leg., R.S., Ch. 1377, Sec. 3, eff. June 15, 2007.

Sec. 38.104. ANALYSIS OF RESULTS. (a) The agency shall analyze the results received by the agency under this subchapter and identify, for each school district, any correlation between the results and the following:(1) student academic achievement levels;(2) student attendance levels;(3) student obesity;(4) student disciplinary problems; and(5) school meal programs.(b) The agency may contract with a public or private entity for that entity to conduct all or part of the analysis required by Subsection (a).(c) Not later than September 1 of each year, the agency shall report the findings of the analysis under this section of the results obtained during the preceding school year to the School Health Advisory Committee established under Section 1001.0711, Health and Safety Code, for use by the committee in:(1) assessing the effectiveness of coordinated health programs provided by school districts in accordance with Section 38.014; and(2) developing recommendations for modifications to coordinated health program requirements or related curriculum.

Added by Acts 2007, 80th Leg., R.S., Ch. 1377, Sec. 3, eff. June 15, 2007.

Sec. 38.105. DONATIONS. The agency and each school district may accept donations made to facilitate implementation of this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 1377, Sec. 3, eff. June 15, 2007.

Sec. 38.106. RULES. The commissioner shall adopt rules necessary to implement this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 1377, Sec. 3, eff. June 15, 2007.



CHAPTER 39. PUBLIC SCHOOL SYSTEM ACCOUNTABILITY

EDUCATION CODETITLE 2. PUBLIC EDUCATIONSUBTITLE H. PUBLIC SCHOOL SYSTEM ACCOUNTABILITYCHAPTER 39. PUBLIC SCHOOL SYSTEM ACCOUNTABILITYSUBCHAPTER A. COMPREHENSIVE REVIEW OF PUBLIC SCHOOL ACCOUNTABILITY SYSTEMSUBCHAPTER B. ASSESSMENT OF ACADEMIC SKILLSSec. 39.021. ESSENTIAL SKILLS AND KNOWLEDGE. The State Board of Education by rule shall establish the essential skills and knowledge that all students should learn to achieve the goals provided under Section 4.002.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 39.022. ASSESSMENT PROGRAM. The State Board of Education by rule shall create and implement a statewide assessment program that is knowledge- and skills-based to ensure school accountability for student achievement that achieves the goals provided under Section 4.002. After adopting rules under this section, the State Board of Education shall consider the importance of maintaining stability in the statewide assessment program when adopting any subsequent modification of the rules.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1999, 76th Leg., ch. 397, Sec. 2, eff. Sept. 1, 1999.

Sec. 39.023. ADOPTION AND ADMINISTRATION OF INSTRUMENTS. (a) The agency shall adopt or develop appropriate criterion-referenced assessment instruments designed to assess essential knowledge and skills in reading, writing, mathematics, social studies, and science. All students, except students assessed under Subsection (b) or (l) or exempted under Section 39.027, shall be assessed in:(1) mathematics, annually in grades three through seven without the aid of technology and in grade eight with the aid of technology on any assessment instrument that includes algebra;(2) reading, annually in grades three through eight;(3) writing, including spelling and grammar, in grades four and seven;(4) social studies, in grade eight;(5) science, in grades five and eight; and(6) any other subject and grade required by federal law.(a-1) The agency shall develop assessment instruments required under Subsection (a) in a manner that allows, to the extent practicable:(1) the score a student receives to provide reliable information relating to a student's satisfactory performance for each performance standard under Section 39.0241; and(2) an appropriate range of performances to serve as a valid indication of growth in student achievement.(b) The agency shall develop or adopt appropriate criterion-referenced alternative assessment instruments to be administered to each student in a special education program under Subchapter A, Chapter 29, for whom an assessment instrument adopted under Subsection (a), even with allowable accommodations, would not provide an appropriate measure of student achievement, as determined by the student's admission, review, and dismissal committee. (c) The agency shall also adopt end-of-course assessment instruments for secondary-level courses in Algebra I, Algebra II, geometry, biology, chemistry, physics, English I, English II, English III, world geography, world history, and United States history. The Algebra I, Algebra II, and geometry end-of-course assessment instruments must be administered with the aid of technology. A school district shall comply with State Board of Education rules regarding administration of the assessment instruments listed in this subsection and shall adopt a policy that requires a student's performance on an end-of-course assessment instrument for a course listed in this subsection in which the student is enrolled to account for 15 percent of the student's final grade for the course. If a student retakes an end-of-course assessment instrument for a course listed in this subsection, as provided by Section 39.025, a school district is not required to use the student's performance on the subsequent administration or administrations of the assessment instrument to determine the student's final grade for the course. If a student is in a special education program under Subchapter A, Chapter 29, the student's admission, review, and dismissal committee shall determine whether any allowable modification is necessary in administering to the student an assessment instrument required under this subsection. The State Board of Education shall administer the assessment instruments. The State Board of Education shall adopt a schedule for the administration of end-of-course assessment instruments that complies with the requirements of Subsection (c-3).(c-1) The agency shall develop any assessment instrument required under this section in a manner that allows for the measurement of annual improvement in student achievement as required by Sections 39.034(c) and (d).(c-2) The agency may adopt end-of-course assessment instruments for courses not listed in Subsection (c). A student's performance on an end-of-course assessment instrument adopted under this subsection is not subject to the performance requirements established under Subsection (c) or Section 39.025.(c-3) In adopting a schedule for the administration of assessment instruments under this section, the State Board of Education shall require:(1) assessment instruments administered under Subsection (a) to be administered on a schedule so that the first assessment instrument is administered at least two weeks later than the date on which the first assessment instrument was administered under Subsection (a) during the 2006-2007 school year; and(2) the spring administration of end-of-course assessment instruments under Subsection (c) to occur in each school district not earlier than the first full week in May, except that the spring administration of the end-of-course assessment instruments in English I, English II, and English III must be permitted to occur at an earlier date.(c-4) To the extent practicable and subject to Section 39.024, the agency shall ensure that each end-of-course assessment instrument adopted under Subsection (c) is:(1) developed in a manner that measures a student's performance under the college readiness standards established under Section 28.008; and(2) validated by national postsecondary education experts for college readiness content and performance standards.(c-5) A student's performance on an end-of-course assessment instrument required under Subsection (c) must be included in the student's academic achievement record.(c-6) In adopting an end-of-course assessment instrument under this section, the agency shall consider the use of an existing assessment instrument that is currently available. The agency may use an existing assessment instrument that is currently available only if the assessment instrument:(1) is aligned with the essential knowledge and skills of the subject being assessed; and(2) allows for the measurement of annual improvement in student achievement as provided by Subsection (c-1).(d) The commissioner may participate in multistate efforts to develop voluntary standardized end-of-course assessment instruments. The commissioner by rule may require a school district to administer an end-of-course assessment instrument developed through the multistate efforts. The admission, review, and dismissal committee of a student in a special education program under Subchapter A, Chapter 29, shall determine whether any allowable modification is necessary in administering to the student an end-of-course assessment instrument.(e) Under rules adopted by the State Board of Education, every third year, the agency shall release the questions and answer keys to each assessment instrument administered under Subsection (a), (b), (c), (d), or (l), excluding any assessment instrument administered to a student for the purpose of retaking the assessment instrument, after the last time the instrument is administered for that school year. To ensure a valid bank of questions for use each year, the agency is not required to release a question that is being field-tested and was not used to compute the student's score on the instrument. The agency shall also release, under board rule, each question that is no longer being field-tested and that was not used to compute a student's score.(f) The assessment instruments shall be designed to include assessment of a student's problem-solving ability and complex-thinking skills using a method of assessing those abilities and skills that is demonstrated to be highly reliable.(g) The State Board of Education may adopt one appropriate, nationally recognized, norm-referenced assessment instrument in reading and mathematics to be administered to a selected sample of students in the spring. If adopted, a norm-referenced assessment instrument must be a secured test. The state may pay the costs of purchasing and scoring the adopted assessment instrument and of distributing the results of the adopted instrument to the school districts. A district that administers the norm-referenced test adopted under this subsection shall report the results to the agency in a manner prescribed by the commissioner.(h) The agency shall notify school districts and campuses of the results of assessment instruments administered under this section at the earliest possible date determined by the State Board of Education but not later than the beginning of the subsequent school year.(i) The provisions of this section, except Subsection (d), are subject to modification by rules adopted under Section 39.022. Each assessment instrument adopted under those rules and each assessment instrument required under Subsection (d) must be reliable and valid and must meet any applicable federal requirements for measurement of student progress.(j) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1312, Sec. 18, eff. September 1, 2007.(l) The State Board of Education shall adopt rules for the administration of the assessment instruments adopted under Subsection (a) in Spanish to students in grades three through five who are of limited English proficiency, as defined by Section 29.052, whose primary language is Spanish, and who are not otherwise exempt from the administration of an assessment instrument under Section 39.027(a)(1) or (2). Each student of limited English proficiency whose primary language is Spanish, other than a student to whom Subsection (b) applies, may be assessed using assessment instruments in Spanish under this subsection for up to three years or assessment instruments in English under Subsection (a). The language proficiency assessment committee established under Section 29.063 shall determine which students are administered assessment instruments in Spanish under this subsection.(m) The commissioner by rule shall develop procedures under which the language proficiency assessment committee established under Section 29.063 shall determine which students are exempt from the administration of the assessment instruments under Section 39.027(a)(1) or (2). The rules adopted under this subsection shall ensure that the language proficiency assessment committee provides that the exempted students are administered the assessment instruments under Subsections (a) and (c) at the earliest practical date.(n) This subsection applies only to a student who is determined to have dyslexia or a related disorder and who is an individual with a disability under 29 U.S.C. Section 705(20) and its subsequent amendments. The agency shall adopt or develop appropriate criterion-referenced assessment instruments designed to assess the ability of and to be administered to each student to whom this subsection applies for whom the assessment instruments adopted under Subsection (a), even with allowable modifications, would not provide an appropriate measure of student achievement, as determined by the committee established by the board of trustees of the district to determine the placement of students with dyslexia or related disorders. The committee shall determine whether any allowable modification is necessary in administering to a student an assessment instrument required under this subsection. The assessment instruments required under this subsection shall be administered on the same schedule as the assessment instruments administered under Subsection (a).(o) The commissioner of education and the commissioner of higher education shall study the feasibility of allowing students to satisfy end-of-course requirements under Subsection (c) by successfully completing a dual credit course through an institution of higher education. Not later than December 1, 2010, the commissioner of education and the commissioner of higher education shall make recommendations to the legislature based on the study conducted under this subsection.(p) On or before September 1 of each year, the commissioner shall make the following information available on the agency's Internet website for each assessment instrument administered under Subsection (a), (c), or (l):(1) the number of questions on the assessment instrument;(2) the number of questions that must be answered correctly to achieve satisfactory performance as determined by the commissioner under Section 39.0241(a);(3) the number of questions that must be answered correctly to achieve satisfactory performance under the college readiness performance standard as provided by Section 39.0241; and(4) the corresponding scale scores.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 767, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 397, Sec. 3, 8, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 8, Sec. 1, eff. April 11, 2001; Acts 2001, 77th Leg., ch. 834, Sec. 9, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 201, Sec. 25, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 430, Sec. 5, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 433, Sec. 1, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 1212, Sec. 11, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 1275, Sec. 2(20), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1312, Sec. 8, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1312, Sec. 18, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 50, eff. June 19, 2009.

Sec. 39.0231. REPORTING OF RESULTS OF CERTAIN ASSESSMENTS. The agency shall ensure that each assessment instrument administered in accordance with Section 28.0211 is scored and that the results are returned to the appropriate school district not later than 10 days after receipt of the test materials by the agency or its test contractor.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 2.18, eff. Sept. 1, 1999.

Sec. 39.0232. USE OF END-OF-COURSE ASSESSMENT INSTRUMENT AS PLACEMENT INSTRUMENT. To the extent practicable, the agency shall ensure that any high school end-of-course assessment instrument developed by the agency is developed in such a manner that the assessment instrument may be used to determine the appropriate placement of a student in a course of the same subject matter at an institution of higher education.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 5.05, eff. May 31, 2006.

Sec. 39.0233. SPECIAL-PURPOSE QUESTIONS INCLUDED IN END-OF-COURSE ASSESSMENT INSTRUMENTS. (a) The agency, in coordination with the Texas Higher Education Coordinating Board, shall adopt a series of questions to be included in an end-of-course assessment instrument administered under Section 39.023(c) to be used for purposes of Section 51.3062. The questions adopted under this subsection must be developed in a manner consistent with any college readiness standards adopted under Sections 39.113 and 51.3062.(b) In addition to the questions adopted under Subsection (a), the agency shall adopt a series of questions to be included in an end-of-course assessment instrument administered under Section 39.023(c) to be used for purposes of identifying students who are likely to succeed in an advanced high school course. A school district shall notify a student who performs at a high level on the questions adopted under this subsection and the student's parent or guardian of the student's performance and potential to succeed in an advanced high school course. A school district may not require a student to perform at a particular level on the questions adopted under this subsection in order to be eligible to enroll in an advanced high school course.(c) The State Board of Education shall establish a level of performance on the questions adopted under this section that indicates a student's college readiness. A student's performance on the questions adopted under this section must be evaluated separately from the student's performance on the remainder of the assessment instrument. A student's performance on a question adopted under this section may not be used to determine the student's performance on the assessment instrument for purposes of Section 39.023 or 39.025. The commissioner shall adopt rules concerning the reporting of a student's performance on the questions adopted under this section.(d) The questions adopted under this section may not be administered in a separate section of the end-of-course assessment instrument.

Added by Acts 2007, 80th Leg., R.S., Ch. 1312, Sec. 9, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 51, eff. June 19, 2009.

Sec. 39.0234. ADMINISTRATION OF ASSESSMENT INSTRUMENTS BY COMPUTER. (a) The agency shall ensure that assessment instruments required under Section 39.023 are capable of being administered by computer. The commissioner may not require a school district or open-enrollment charter school to administer an assessment instrument by computer.

Added by Acts 2007, 80th Leg., R.S., Ch. 1312, Sec. 9, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 52, eff. June 19, 2009.

Sec. 39.0235. TECHNOLOGY LITERACY ASSESSMENT PILOT PROGRAM. (a) In this section, "pilot program" means the technology literacy assessment pilot program.(b) The commissioner by rule shall establish a pilot program in which a participating school district assesses student technology proficiency.(c) A school district may apply to the commissioner to participate in the pilot program. The commissioner shall select for participation school districts from both rural and urban areas of the state.(d) The agency shall adopt an assessment instrument designed to assess an individual student's mastery of the essential knowledge and skills in technology to be administered by a school district participating in the pilot program. The assessment instrument adopted under this subsection must be an existing product that is currently available.(e) Each school year, the assessment instrument adopted under Subsection (d) shall be administered in a participating school district to each student in either fifth, sixth, seventh, eighth, or ninth grade, with the grade level and time to be determined by the district.(f) The assessment instrument adopted under Subsection (d) must:(1) be administered online;(2) be aligned with the essential knowledge and skills requirements for technology applications; and(3) incorporate performance-based measures, including a requirement that students perform certain technological tasks and respond to questions based on the completion of those tasks.(g) An assessment instrument administered by a participating school district must be designed in a manner to provide the district with an automatic report of the technology literacy proficiency of a district student in a format that is compatible with the school district and state data information systems.(h) A participating school district shall report student performance on the assessment instrument to the agency.

Added by Acts 2007, 80th Leg., R.S., Ch. 1237, Sec. 1, eff. June 15, 2007.

For expiration of Subsections (f-1) and (f-2), see Subsection (f-2).Sec. 39.024. MEASURE OF COLLEGE READINESS. (a) In this section, "college readiness" means the level of preparation a student must attain in English language arts and mathematics courses to enroll and succeed, without remediation, in an entry-level general education course for credit in that same content area for a baccalaureate degree or associate degree program at:(1) a general academic teaching institution, as defined by Section 61.003, other than a research institution, as categorized under the Texas Higher Education Coordinating Board's accountability system; or(2) a postsecondary educational institution that primarily offers associate degrees or certificates or credentials other than baccalaureate or advanced degrees.(b) The agency and the Texas Higher Education Coordinating Board shall ensure that the Algebra II and English III end-of-course assessment instruments required under Section 39.023(c) are developed to be capable of, beginning with the 2011-2012 school year, measuring college readiness.(c) Before the beginning of the 2011-2012 school year, the agency, in collaboration with the Texas Higher Education Coordinating Board, shall gather data and conduct research studies to substantiate the correlation between a certain level of performance by students on the Algebra II and English III end-of-course assessment instruments and college readiness.(d) Studies under Subsection (c) must include an evaluation of any need for remediation courses to facilitate college readiness.(e) Based on the results of the studies conducted under Subsection (c), the commissioner of education and the commissioner of higher education shall establish student performance standards for the Algebra II and English III end-of-course assessment instruments indicating that students have attained college readiness.(f) The agency, in collaboration with the Texas Higher Education Coordinating Board, shall conduct research studies similar to the studies conducted under Subsection (c) for the appropriate science and social studies end-of-course assessment instruments. If the commissioner of education, in collaboration with the commissioner of higher education, determines that the research studies conducted under this subsection substantiate a correlation between a certain level of performance by students on science and social studies end-of-course assessment instruments and college readiness, the commissioner of education, in collaboration with the commissioner of higher education, as soon as practicable, may establish student performance standards for the science and social studies end-of-course assessment instruments indicating that students have attained college readiness.(f-1) Not later than December 1, 2012, the agency and the Texas Higher Education Coordinating Board shall deliver to the lieutenant governor, the speaker of the house of representatives, and the clerks of the standing committees of the senate and the house of representatives with primary jurisdiction over public education and higher education a report that includes:(1) an analysis of the feasibility of establishing college readiness performance standards for science and social studies end-of-course assessment instruments; and(2) a summary of any implementation procedures adopted for each standard.(f-2) Subsection (f-1) and this subsection expire January 1, 2013.(g) The agency, in collaboration with the Texas Higher Education Coordinating Board, shall continue to gather data to perform studies as provided under Subsections (c) and (f) at least once every three years.(h) The agency and the Texas Higher Education Coordinating Board shall periodically review the college readiness performance standards established under this section and compare the performance standards to performance standards established nationally and internationally for comparable assessment instruments. Following each review, the agency and the Texas Higher Education Coordinating Board shall deliver to the lieutenant governor, the speaker of the house of representatives, and the clerks of the standing committees of the senate and the house of representatives with primary jurisdiction over public education and higher education a report on the results of the review indicating whether the college readiness performance standards established under this section are sufficiently rigorous to prepare students in this state to compete academically with students nationally and internationally. If the agency and the Texas Higher Education Coordinating Board determine that the college readiness performance standards established under this section are not sufficiently rigorous, the agency and the Texas Higher Education Coordinating Board shall recommend changes to the college readiness performance standards.(i) The agency shall gather data and conduct research to substantiate any correlation between a certain level of performance by students on end-of-course assessment instruments and success in:(1) military service; or(2) a workforce training, certification, or other credential program at a postsecondary educational institution that primarily offers associate degrees or certificates or credentials other than baccalaureate or advanced degrees.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 767, Sec. 2, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 396, Sec. 2.19, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 397, Sec. 4, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 4.006, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1212, Sec. 12, 14, eff. June 20, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 53, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 40, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 105(a)(5), eff. September 1, 2009.

Sec. 39.0241. PERFORMANCE STANDARDS. (a) The commissioner shall determine the level of performance considered to be satisfactory on the assessment instruments.(a-1) The commissioner of education, in collaboration with the commissioner of higher education, shall determine the level of performance necessary to indicate college readiness, as defined by Section 39.024(a).(a-2) For the purpose of establishing performance across grade levels, the commissioner shall establish:(1) the performance standards for the Algebra II and English III end-of-course assessment instruments, as provided under Section 39.024(b) and under Subsection (a);(2) the performance standards for the Algebra I and English II end-of-course assessment instruments, as determined based on studies under Section 39.0242 that correlate student performance on the Algebra I and English II end-of-course assessment instruments with student performance on the Algebra II and English III assessment instruments;(3) the performance standards for the English I end-of-course assessment instrument, as determined based on studies under Section 39.0242 that correlate student performance on the English I end-of-course assessment instrument with student performance on the English II assessment instrument;(4) the performance standards for the grade eight assessment instruments, as determined based on studies under Section 39.0242 that correlate student performance on the grade eight assessment instruments with student performance on the Algebra I and English I end-of-course assessment instruments in the same content area; and(5) the performance standards on the assessment instruments in each of grades three through seven, as determined based on studies under Section 39.0242 that correlate student performance in the same content area on the assessment instrument for each grade with student performance on the assessment instrument in the succeeding grade.(c) Using funds appropriated for purposes of this subsection, the agency may develop study guides for the assessment instruments administered under Sections 39.023(a) and (c). To assist parents in providing assistance during the period that school is recessed for summer, each school district shall make the study guides available to parents of students who do not perform satisfactorily as determined by the commissioner under Subsection (a) on one or more parts of an assessment instrument administered under this subchapter.(d) Using funds appropriated for purposes of this subsection, the agency shall develop and make available teacher training materials and other teacher training resources to assist teachers in enabling students of limited English proficiency to meet state performance expectations. The teacher training resources shall be designed to support intensive, individualized, and accelerated instructional programs developed by school districts for students of limited English proficiency.

Added by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 53, eff. June 19, 2009.

Sec. 39.0242. PERFORMANCE STANDARDS: RESEARCH STUDIES AND IMPLEMENTATION OF STANDARDS. (a) During the 2009-2010 and 2010-2011 school years, the agency shall collect data through:(1) the annual administration of assessment instruments required under Section 39.023(a) in grades three through eight; and(2) the administration to a sufficiently large sample of students throughout the state of end-of-course assessment instruments required under Section 39.023(c) for the purpose of setting performance standards.(b) Before the beginning of the 2011-2012 school year, the agency shall analyze the data collected under Subsection (a) to substantiate:(1) the correlation between satisfactory student performance for each performance standard under Section 39.0241 on the grade three, four, five, six, or seven assessment instruments with satisfactory performance under the same performance standard on the assessment instruments in the same content area for the next grade level;(2) the correlation between satisfactory student performance for each performance standard under Section 39.0241 on the grade eight assessment instruments with satisfactory performance under the same performance standard on the Algebra I and English I end-of-course assessment instruments in the same content area;(3) the correlation between satisfactory student performance for each performance standard under Section 39.0241 on the English I end-of-course assessment instrument with satisfactory performance under the same performance standard on the English II end-of-course assessment instrument;(4) the correlation between satisfactory student performance for each performance standard under Section 39.0241 on the English II end-of-course assessment instrument with satisfactory performance under the same performance standard on the English III end-of-course assessment instrument; and(5) the correlation between satisfactory student performance for each performance standard under Section 39.0241 on the Algebra I end-of-course assessment instrument with satisfactory performance under the same performance standard on the Algebra II end-of-course assessment instrument.(c) Studies under this section must include an evaluation of any need for remediation courses to facilitate college readiness.(d) The agency shall continue to gather data and perform studies as provided under this section at least once every three years. If the data do not support the correlation between student performance standards and college readiness, the commissioner of education, in collaboration with the commissioner of higher education, shall revise the standard of performance considered to be satisfactory.(e) Based on the data collected and studies performed periodically under Subsection (d), the commissioner shall increase the rigor of the performance standard established under Section 39.0241(a) as the commissioner determines necessary.

Added by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 53, eff. June 19, 2009.

Sec. 39.025. SECONDARY-LEVEL PERFORMANCE REQUIRED. (a) The commissioner shall adopt rules requiring a student participating in the recommended or advanced high school program to be administered each end-of-course assessment instrument listed in Section 39.023(c) and requiring a student participating in the minimum high school program to be administered an end-of-course assessment instrument listed in Section 39.023(c) only for a course in which the student is enrolled and for which an end-of-course assessment instrument is administered. A student is required to achieve, in each subject in the foundation curriculum under Section 28.002(a)(1), a cumulative score that is at least equal to the product of the number of end-of-course assessment instruments administered to the student in that subject and a scale score that indicates satisfactory performance, as determined by the commissioner under Section 39.0241(a). A student must achieve a minimum score as determined by the commissioner to be within a reasonable range of the scale score under Section 39.0241(a) on an end-of-course assessment instrument for the score to count towards the student's cumulative score. For purposes of this subsection, a student's cumulative score is determined using the student's highest score on each end-of-course assessment instrument administered to the student. A student may not receive a high school diploma until the student has performed satisfactorily on the end-of-course assessment instruments in the manner provided under this subsection. This subsection does not require a student to demonstrate readiness to enroll in an institution of higher education.(a-1) The commissioner by rule shall determine a method by which a student's satisfactory performance on an advanced placement test, international baccalaureate examination, an SAT Subject Test, or another assessment instrument determined by the commissioner to be at least as rigorous as an end-of-course assessment instrument adopted under Section 39.023(c) may be used as a factor in determining whether the student satisfies the requirements of Subsection (a), including the cumulative score requirement of that subsection. The commissioner by rule may determine a method by which a student's satisfactory performance on a Preliminary Scholastic Assessment Test (PSAT) assessment or a preliminary American College Test (ACT) assessment may be used as a factor in determining whether the student satisfies the requirements of Subsection (a).(a-2) In addition to the cumulative score requirements under Subsection (a), a student must achieve a score that meets or exceeds the score determined by the commissioner under Section 39.0241(a) for English III and Algebra II end-of-course assessment instruments to graduate under the recommended high school program.(a-3) In addition to the cumulative score requirements under Subsection (a), a student must achieve a score that meets or exceeds the score determined by the commissioner under Section 39.0241(a-1) on English III and Algebra II end-of-course assessment instruments in order to graduate under the advanced high school program.(b) Each time an end-of-course assessment instrument is administered, a student who failed to achieve a minimum score under Subsection (a) shall retake the assessment instrument.

A student who fails to perform satisfactorily on an Algebra II or English III end-of-course assessment instrument under the college readiness performance standard, as provided under Section 39.024(b), may retake the assessment instrument. Any other student may retake an end-of-course assessment instrument for any reason. A student is not required to retake a course as a condition of retaking an end-of-course assessment instrument.(b-1) A school district shall provide each student who fails to perform satisfactorily as determined by the commissioner under Section 39.0241(a) on an end-of-course assessment instrument with accelerated instruction in the subject assessed by the assessment instrument.(b-2) If a school district determines that a student, on completion of grade 11, is unlikely to achieve the cumulative score requirements for one or more subjects prescribed by Subsection (a) for receiving a high school diploma, the district shall require the student to enroll in a corresponding content-area college preparatory course for which an end-of-course assessment instrument has been adopted, if available. A student who enrolls in a college preparatory course described by this subsection shall be administered an end-of-course assessment instrument for the course, with the end-of-course assessment instrument scored on a scale as determined by the commissioner not to exceed 20 percent of the cumulative score requirements required to graduate as determined under Subsection (a). A student may use the student's score on the end-of-course assessment instrument for the college preparatory course towards satisfying the cumulative score requirements prescribed by Subsection (a).(c) A student who has been denied a high school diploma under this section and who subsequently performs at the level necessary to comply with the requirements of this section shall be issued a high school diploma.(c-1) A school district may not administer an assessment instrument required for graduation administered under this section as this section existed before September 1, 1999. A school district may administer to a student who failed to perform satisfactorily on an assessment instrument described by this subsection an alternate assessment instrument designated by the commissioner. The commissioner shall determine the level of performance considered to be satisfactory on an alternate assessment instrument. The district may not administer to the student an assessment instrument or a part of an assessment instrument that assesses a subject that was not assessed in an assessment instrument required for graduation administered under this section as this section existed before September 1, 1999. The commissioner shall make available to districts information necessary to administer the alternate assessment instrument authorized by this subsection. The commissioner's determination regarding designation of an appropriate alternate assessment instrument under this subsection and the performance required on the assessment instrument is final and may not be appealed.(d) Notwithstanding Subsection (a), the commissioner by rule shall adopt one or more alternative nationally recognized norm referenced assessment instruments under this section to administer to a student to qualify for a high school diploma if the student enrolls after January 1 of the school year in which the student is otherwise eligible to graduate:(1) for the first time in a public school in this state; or(2) after an absence of at least four years from any public school in this state.(e) The commissioner shall establish a required performance level for an assessment instrument adopted under Subsection (d) that is at least as rigorous as the performance level required to be met under Subsection (a).(f) The commissioner shall by rule adopt a transition plan to implement the amendments made by Chapter 1312 (S.B. No. 1031), Acts of the 80th Legislature, Regular Session, 2007, replacing general subject assessment instruments administered at the high school level with end-of-course assessment instruments. The rules must provide for the end-of-course assessment instruments adopted under Section 39.023(c) to be administered beginning with students entering the ninth grade during the 2011-2012 school year. During the period under which the transition to end-of-course assessment instruments is made:(1) for students entering a grade above the ninth grade during the 2011-2012 school year, the commissioner shall retain, administer, and use for purposes of accreditation and other campus and district accountability measures under this chapter the assessment instruments required by Section 39.023(a) or (c), as that section existed before amendment by Chapter 1312 (S.B. No. 1031), Acts of the 80th Legislature, Regular Session, 2007;(2) a student subject to Subdivision (1) may not receive a high school diploma unless the student has performed satisfactorily on each required assessment instrument administered under Section 39.023(c) as that section existed before amendment by Chapter 1312 (S.B. No. 1031), Acts of the 80th Legislature, Regular Session, 2007; and(3) the agency may defer releasing assessment instrument questions and answer keys as required by Section 39.023(e) to the extent necessary to develop additional assessment instruments.(g) Rules adopted under Subsection (f) must require that each student who will be subject to the requirements of Subsection (a) is entitled to notice of the specific requirements applicable to the student. Notice under this subsection must be provided not later than the date the student enters the eighth grade. Subsection (f) and this subsection expire September 1, 2015.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 767, Sec. 3, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 397, Sec. 5, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 164, Sec. 6, eff. May 27, 2005.Acts 2007, 80th Leg., R.S., Ch. 1312, Sec. 10, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 54, eff. June 19, 2009.

Sec. 39.026. LOCAL OPTION. In addition to the assessment instruments adopted by the agency and administered by the State Board of Education, a school district may adopt and administer criterion-referenced or norm-referenced assessment instruments, or both, at any grade level. A norm-referenced assessment instrument adopted under this section must be economical, nationally recognized, and state-approved.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 39.0261. COLLEGE PREPARATION ASSESSMENTS. (a) In addition to the assessment instruments otherwise authorized or required by this subchapter:(1) each school year and at state cost, a school district shall administer to students in the spring of the eighth grade an established, valid, reliable, and nationally norm-referenced preliminary college preparation assessment instrument for the purpose of diagnosing the academic strengths and deficiencies of students before entrance into high school;(2) each school year and at state cost, a school district shall administer to students in the 10th grade an established, valid, reliable, and nationally norm-referenced preliminary college preparation assessment instrument for the purpose of measuring a student's progress toward readiness for college and the workplace; and(3) high school students in the spring of the 11th grade or during the 12th grade may select and take once, at state cost, one of the valid, reliable, and nationally norm-referenced assessment instruments used by colleges and universities as part of their undergraduate admissions processes.(b) The agency shall:(1) select and approve vendors of the specific assessment instruments administered under this section; and(2) pay all fees associated with the administration of the assessment instrument from funds allotted under the Foundation School Program, and the commissioner shall reduce the total amount of state funds allocated to each district from any source in the same manner described for a reduction in allotments under Section 42.253.(c) The agency shall ensure that vendors are not paid under Subsection (b) for the administration of an assessment instrument to a student to whom the assessment instrument is not actually administered. The agency may comply with this subsection by any reasonable means, including by creating a refund system under which a vendor returns any payment made for a student who registered for the administration of an assessment instrument but did not appear for the administration.(d) A vendor that administers an assessment instrument for a district under this section shall report the results of the assessment instrument to the agency. The agency shall:(1) include a student's results on the assessment instrument in the electronic student records system established under Section 7.010; and(2) ensure that a student and the student's parent receive a report of the student's results on the assessment instrument.(e) Subsection (a)(3) does not prohibit a high school student in the spring of the 11th grade or during the 12th grade from selecting and taking, at the student's own expense, one of the valid, reliable, and nationally norm-referenced assessment instruments used by colleges and universities as part of their undergraduate admissions processes more than once.(f) The provisions of this section apply only if the legislature appropriates funds for purposes of this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 1312, Sec. 11, eff. September 1, 2007.

Sec. 39.0262. ADMINISTRATION OF DISTRICT-REQUIRED ASSESSMENT INSTRUMENTS IN CERTAIN SUBJECT AREAS. (a) In a subject area for which assessment instruments are administered under Section 39.023, a school district may not administer locally required assessment instruments designed to prepare students for state-administered assessment instruments to any student on more than 10 percent of the instructional days in any school year. A campus-level planning and decision-making committee established under Section 11.251 may limit the administration of locally required assessment instruments under this subsection to 10 percent or a lower percentage of the instructional days in any school year.(b) The prohibition prescribed by this section does not apply to the administration of a college preparation assessment instrument, an advanced placement test, an international baccalaureate examination, or an assessment instrument administered under Section 39.023.

Added by Acts 2007, 80th Leg., R.S., Ch. 1312, Sec. 11, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 55, eff. June 19, 2009.

Sec. 39.027. EXEMPTION. (a) A student may be administered an accommodated or alternative assessment instrument or may be granted an exemption from or a postponement of the administration of an assessment instrument under:(1) Section 39.023(a), (b), (c), or (l) for a period of up to one year after initial enrollment in a school in the United States if the student is of limited English proficiency, as defined by Section 29.052, and has not demonstrated proficiency in English as determined by the assessment system under Subsection (e);(2) Section 39.023(a), (b), (c), or (l) for a period of up to two years in addition to the exemption period authorized by Subdivision (1) if the student has received an exemption under Subdivision (1) and:(A) is a recent unschooled immigrant; or(B) is in a grade for which no assessment instrument in the primary language of the student is available; or(3) Section 39.023(a), (b), (c), or (l) for a period of up to four years, in addition to the exemption period authorized under Subdivision (1), if the student's initial enrollment in a school in the United States was as an unschooled asylee or refugee.(a-1) For purposes of this section, "unschooled asylee or refugee" means a student who:(1) initially enrolled in a school in the United States as:(A) an asylee as defined by 45 C.F.R. Section 400.41; or(B) a refugee as defined by 8 U.S.C. Section 1101;(2) has a visa issued by the United States Department of State with a Form I-94 Arrival/Departure record, or a successor document, issued by the United States Citizenship and Immigration Services that is stamped with "Asylee," "Refugee," or "Asylum"; and(3) as a result of inadequate schooling outside of the United States, lacks the necessary foundation in the essential knowledge and skills of the curriculum prescribed under Section 28.002, as determined by the language proficiency assessment committee established under Section 29.063.(b) The State Board of Education shall adopt rules under which a dyslexic student who is not exempt under Subsection (a) may use procedures including oral examinations if appropriate or may be allowed additional time or the materials or technology necessary for the student to demonstrate the student's mastery of the competencies the assessment instruments are designed to measure.(c) The commissioner shall develop and adopt a process for reviewing the exemption process of a school district or shared services arrangement that gives an exemption under Subsection (a)(1) as follows:(1) to more than five percent of the students in the special education program, in the case of a district or shared services arrangement with an average daily attendance of at least 1,600;(2) to more than 10 percent of the students in the special education program, in the case of a district or shared services arrangement with an average daily attendance of at least 190 and not more than 1,599; or(3) to the greater of more than 10 percent of the students in the special education program or to at least five students in the special education program, in the case of a district or shared services arrangement with an average daily attendance of not more than 189.(d) Expired.(e) The commissioner shall develop an assessment system that shall be used for evaluating the academic progress, including reading proficiency in English, of all students of limited English proficiency, as defined by Section 29.052. A student who is exempt from the administration of an assessment instrument under Subsection (a)(1) or (2) who achieves reading proficiency in English as determined by the assessment system developed under this subsection shall be administered the assessment instruments described by Sections 39.023(a) and (c). The performance under the assessment system developed under this subsection of students to whom Subsection (a)(1) or (2) applies shall be included in the indicator systems under Section 39.301, as applicable, the performance report under Section 39.306, and the comprehensive annual report under Section 39.332. This information shall be provided in a manner that is disaggregated by the bilingual education or special language program, if any, in which the student is enrolled.(f) In this section, "average daily attendance" is computed in the manner provided by Section 42.005.(g) For purposes of this section, "recent unschooled immigrant" means an immigrant who initially enrolled in a school in the United States not more than 12 months before the date of the administration of an assessment instrument under Section 39.023(a) or (l) and who, as a result of inadequate schooling outside of the United States, lacks the necessary foundation in the essential knowledge and skills of the curriculum prescribed under Section 28.002 as determined by the language proficiency assessment committee established under Section 29.063. For purposes of this subsection and to the extent authorized by federal law, a child's prior enrollment in a school in the United States shall be determined on the basis of documents and records required under Section 25.002(a).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 767, Sec. 4, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 397, Sec. 6, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 8, Sec. 2, eff. April 11, 2001; Acts 2001, 77th Leg., ch. 725, Sec. 3, eff. June 13, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 6.007, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1340, Sec. 4, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 56, eff. June 19, 2009.

Sec. 39.028. COMPARISON OF STATE RESULTS TO NATIONAL RESULTS. The state assessment program shall obtain nationally comparative results for the subject areas and grade levels for which criterion-referenced assessment instruments are adopted under Section 39.023.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 39.029. MIGRATORY CHILDREN. The State Board of Education by rule may provide alternate dates for the administration of the assessment instruments to a student who is a migratory child as defined by 20 U.S.C. Section 6399. The alternate dates may be chosen following a consideration of migrant work patterns, and the dates selected may afford maximum opportunity for the students to be present when the assessment instruments are administered.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 39.030. CONFIDENTIALITY; PERFORMANCE REPORTS. (a) In adopting academic skills assessment instruments under this subchapter, the State Board of Education or a school district shall ensure the security of the instruments and tests in their preparation, administration, and grading. Meetings or portions of meetings held by the State Board of Education or a school district at which individual assessment instruments or assessment instrument items are discussed or adopted are not open to the public under Chapter 551, Government Code, and the assessment instruments or assessment instrument items are confidential.(b) The results of individual student performance on academic skills assessment instruments administered under this subchapter are confidential and may be released only in accordance with the Family Educational Rights and Privacy Act of 1974 (20 U.S.C. Section 1232g). However, overall student performance data shall be aggregated by ethnicity, sex, grade level, subject area, campus, and district and made available to the public, with appropriate interpretations, at regularly scheduled meetings of the board of trustees of each school district. The information may not contain the names of individual students or teachers.(c) Repealed by Acts 2001, 77th Leg., ch. 767, Sec. 11, eff. June 13, 2001.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2001, 77th Leg., ch. 767, Sec. 11, eff. June 13, 2001.

Sec. 39.0301. SECURITY IN ADMINISTRATION OF ASSESSMENT INSTRUMENTS. (a) The commissioner:(1) shall establish procedures for the administration of assessment instruments adopted or developed under Section 39.023, including procedures designed to ensure the security of the assessment instruments; and(2) may establish record retention requirements for school district records related to the security of assessment instruments.(b) The commissioner may develop and implement statistical methods and standards for identifying potential violations of procedures established under Subsection (a) to ensure the security of assessment instruments adopted or developed under Section 39.023. In developing the statistical methods and standards, the commissioner may include indicators of:(1) potential violations that are monitored annually; and(2) patterns of inappropriate assessment practices that occur over time.(c) The commissioner may establish one or more advisory committees to advise the commissioner and agency regarding the monitoring of assessment practices and the use of statistical methods and standards for identifying potential violations of assessment instrument security, including standards to be established by the commissioner for selecting school districts for investigation for a potential assessment security violation under Subsection (e). The commissioner may not appoint an agency employee to an advisory committee established under this subsection.(d) Any document created for the deliberation of an advisory committee established under Subsection (c) or any recommendation of such a committee is confidential and not subject to disclosure under Chapter 552, Government Code. Except as provided by Subsection (e), the statistical methods and standards adopted under this section and the results of applying those methods and standards are confidential and not subject to disclosure under Chapter 552, Government Code.(e) The agency may conduct an investigation of a school district for a potential violation of assessment instrument security in accordance with the standards described by Subsection (c). Each school year, after completing all investigations of school districts selected for investigation, the agency shall disclose the identity of each district selected for investigation and the statistical methods and standards used to select the district.(f) At any time, the commissioner may authorize the audit of a random sample of school districts to determine the compliance of the districts with procedures established under Subsection (a). The identity of each school district selected for audit under this subsection is confidential and not subject to disclosure under Chapter 552, Government Code, except that the agency shall disclose the identity of each district after completion of the audit.(g) The state auditor may conduct a risk-based audit of a school district at any time to ensure the security of assessment instruments administered under Section 39.023 in the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 1312, Sec. 12, eff. September 1, 2007.

Sec. 39.0302. ISSUANCE OF SUBPOENAS. (a) During an agency investigation or audit of a school district under Section 39.0301(e) or (f), an accreditation investigation under Section 39.075(a)(8), or an investigation by the State Board for Educator Certification of an educator for an alleged violation of an assessment instrument security procedure established under Section 39.0301(a), the commissioner may issue a subpoena to compel the attendance of a relevant witness or the production, for inspection or copying, of relevant evidence that is located in this state.(b) A subpoena may be served personally or by certified mail.(c) If a person fails to comply with a subpoena, the commissioner, acting through the attorney general, may file suit to enforce the subpoena in a district court in this state. On finding that good cause exists for issuing the subpoena, the court shall order the person to comply with the subpoena. The court may punish a person who fails to obey the court order.(d) All information and materials subpoenaed or compiled in connection with an investigation or audit described by Subsection (a):(1) are confidential and not subject to disclosure under Chapter 552, Government Code; and(2) are not subject to disclosure, discovery, subpoena, or other means of legal compulsion for release to any person other than:(A) the commissioner or the State Board for Educator Certification, as applicable;(B) agency employees or agents involved in the investigation, as applicable; and(C) the office of the attorney general, the state auditor's office, and law enforcement agencies.

Added by Acts 2007, 80th Leg., R.S., Ch. 1312, Sec. 12, eff. September 1, 2007.

Sec. 39.0303. SECURE ASSESSMENT INSTRUMENTS; CRIMINAL PENALTY. (a) A person commits an offense if:(1) the person intentionally discloses the contents of any portion of a secure assessment instrument developed or administered under this subchapter, including the answer to any item in the assessment instrument; and(2) the disclosure affects or is likely to affect the individual performance of one or more students on the assessment instrument.(b) An offense under this section is a Class C misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch. 1312, Sec. 12, eff. September 1, 2007.

Sec. 39.0304. TRAINING IN ASSESSMENT INSTRUMENT ADMINISTRATION. (a) To ensure that each administration of assessment instruments under Section 39.023 is valid, reliable, and in compliance with the requirements of this subchapter, the commissioner may require training for school district employees involved in the administration of the assessment instruments.(b) The training under Subsection (a) may include a qualifying component to ensure that school district employees involved in the administration of assessment instruments under Section 39.023 possess the necessary skills and knowledge required to administer the assessment instruments.(c) The commissioner may adopt rules necessary to implement this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 1312, Sec. 12, eff. September 1, 2007.

Sec. 39.031. COST. The cost of preparing, administering, or grading the assessment instruments and releasing the question and answer keys under Section 39.023(e) shall be paid from amounts appropriated to the agency.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 767, Sec. 5, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 41, eff. September 1, 2009.

Sec. 39.032. ASSESSMENT INSTRUMENT STANDARDS; CIVIL PENALTY. (a) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1210, Sec. 2, eff. June 19, 2009.(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1210, Sec. 2, eff. June 19, 2009.(c) State and national norms of averages shall be computed using data that are not more than eight years old at the time the assessment instrument is administered and that are representative of the group of students to whom the assessment instrument is administered.(c-1) The standardization norms computed under Subsection (c) shall be:(1) based on a national probability sample that meets accepted standards for educational and psychological testing; and(2) updated at least every eight years using proven psychometric procedures approved by the State Board of Education.(c-2) The eight-year limitation on data to compute norms under this section does not apply if only data older than eight years is available for an assessment instrument. The commissioner by rule may limit the exception created by this subsection based on the type of assessment instrument.(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1210, Sec. 2, eff. June 19, 2009.(e) The State Board of Education shall adopt rules for the implementation of this section and for the maintenance of the security of the contents of all assessment instruments.(f) In this section, "assessment instrument" means a group-administered achievement test.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1210, Sec. 1, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1210, Sec. 2, eff. June 19, 2009.

Sec. 39.033. VOLUNTARY ASSESSMENT OF PRIVATE SCHOOL STUDENTS. (a) Under an agreement with the agency, a private school may administer an assessment instrument adopted under this subchapter to students at the school.(b) An agreement under this section must require the private school to:(1) as determined appropriate by the commissioner, provide to the commissioner the information described by Sections 39.053(c) and 39.301(c); and(2) maintain confidentiality in compliance with Section 39.030.(c) A private school must reimburse the agency for the cost of administering an assessment instrument under this section. The State Board of Education shall determine the cost under this section. The per-student cost may not exceed the cost of administering the same assessment to a student enrolled in a public school district.(d) In this section, "private school" means a school that:(1) offers a general education to elementary or secondary students; and(2) is not operated by a governmental entity.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 57, eff. June 19, 2009.

Sec. 39.034. MEASURE OF ANNUAL IMPROVEMENT IN STUDENT ACHIEVEMENT. (a) The commissioner shall determine a method by which the agency may measure annual improvement in student achievement from one school year to the next on an assessment instrument required under this subchapter.(b) For students of limited English proficiency, as defined by Section 29.052, the agency shall use a student's performance data on reading proficiency assessment instruments in English and one other language to calculate the student's progress toward dual language proficiency.(c) The agency shall use a student's previous years' performance data on an assessment instrument required under this subchapter to determine the student's expected annual improvement. The agency shall report that expected level of annual improvement and the actual level of annual improvement achieved to the district. The report must state whether the student fell below, met, or exceeded the agency's expectation for improvement.(d) The agency shall determine the necessary annual improvement required each year for a student to be prepared to perform satisfactorily on, as applicable:(1) the grade five assessment instruments;(2) the grade eight assessment instruments; and(3) the end-of-course assessment instruments required under this subchapter for graduation.(d-1) The agency shall report the necessary annual improvement required under Subsection (d) to the district. Each year, the report must state whether the student fell below, met, or exceeded the necessary target for improvement.(e) Repealed by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 66(1), eff. June 19, 2009.(f) Repealed by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 66(1), eff. June 19, 2009.(g) Repealed by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 66(1), eff. June 19, 2009.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 3.09, eff. May 31, 2006.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1312, Sec. 13, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 58, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 66(1), eff. June 19, 2009.

Sec. 39.035. LIMITATION ON FIELD TESTING OF ASSESSMENT INSTRUMENTS. (a) Subject to Subsection (b), the agency may conduct field testing of questions for any assessment instrument administered under Section 39.023(a), (b), (c), (d), or (l) that is separate from the administration of the assessment instrument not more frequently than every other school year.(b) Subsection (a) does not limit field testing necessary to develop new assessment instruments required under state or federal law.(c) Before the beginning of each school year, the agency shall notify each school district regarding the required participation of the district in field testing activities during that school year.

Added by Acts 2007, 80th Leg., R.S., Ch. 1312, Sec. 14, eff. September 1, 2007.

Sec. 39.036. VERTICAL SCALE FOR CERTAIN ASSESSMENT INSTRUMENTS. (a) The agency shall develop a vertical scale for assessing student performance on assessment instruments administered under Sections 39.023(a)(1) and (2) in a manner that allows the agency to compare the performance of a student on the assessment instruments from one grade level to the next.(b) The commissioner shall adopt rules necessary to implement this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 1312, Sec. 14, eff. September 1, 2007.

Sec. 39.037. INTERNATIONAL ASSESSMENT INSTRUMENT PROGRAM. (a) In this section, "program" means the international assessment instrument program.(b) The commissioner shall establish a program under which a participating school district administers international assessment instruments to students in the district.(c) A school district may apply to the commissioner to participate in the program. The commissioner shall select for participation school districts from both rural and urban areas of the state. If necessary, the commissioner may require a school district to participate in the program.(d) A participating school district shall administer international assessment instruments as required by the commissioner.(e) In administering the program, the commissioner shall:(1) compare the performance on the international assessment instruments of students in this state with students of the same grade level in other countries;(2) compare the international assessment instruments with state assessment instruments and state educational goals; and(3) provide professional development for educators in the interpretation and use of results of the international assessment instruments.(f) Each biennium the commissioner may use funds appropriated for the Foundation School Program to provide funding for the program in an amount not to exceed $2 million.(g) Not later than January 1 of each odd-numbered year, the commissioner shall prepare and deliver a report describing the results of student performance on the international assessment instruments to the governor, the lieutenant governor, the speaker of the house of representatives, each member of the legislature, and each school district.(h) The commissioner may adopt rules necessary to administer this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 754, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. ACCREDITATIONSec. 39.051. ACCREDITATION STATUS. Accreditation of a school district is determined in accordance with this subchapter. The commissioner by rule shall determine in accordance with this subchapter the criteria for the following accreditation statuses:(1) accredited;(2) accredited-warned; and(3) accredited-probation.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 767, Sec. 6, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 396, Sec. 2.20, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 397, Sec. 7, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1422, Sec. 3, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 8, Sec. 3, eff. April 11, 2001; Acts 2001, 77th Leg., ch. 725, Sec. 4, 5, eff. June 13, 2001; Acts 2001, 77th Leg., ch. 834, Sec. 10, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 4.007, 4.008, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 201, Sec. 26, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 433, Sec. 2, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 805, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 3.10, eff. May 31, 2006.Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 3.11, eff. May 31, 2006.Acts 2007, 80th Leg., R.S., Ch. 1312, Sec. 15, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1340, Sec. 5, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.052. DETERMINATION OF ACCREDITATION STATUS OR PERFORMANCE RATING. (a) Each year, the commissioner shall determine the accreditation status of each school district.(b) In determining the accreditation status of a school district, the commissioner:(1) shall evaluate and consider:(A) performance on student achievement indicators described by Section 39.053(c); and(B) performance under the financial accountability rating system developed under Subchapter D; and(2) may evaluate and consider:(A) the district's compliance with statutory requirements and requirements imposed by rule of the commissioner or State Board of Education under specific statutory authority that relate to:(i) reporting data through the Public Education Information Management System (PEIMS) or other reports required by state or federal law or court order;(ii) the high school graduation requirements under Section 28.025; or(iii) an item listed under Sections 7.056(e)(3)(C)-(I) that applies to the district;(B) the effectiveness of the district's programs for special populations; and(C) the effectiveness of the district's career and technology program.(c) Based on a school district's performance under Subsection (b), the commissioner shall:(1) assign each district an accreditation status; or(2) revoke the accreditation of the district and order closure of the district.(d) A school district's accreditation status may be raised or lowered based on the district's performance or may be lowered based on the performance of one or more campuses in the district that is below a standard required under this subchapter.(e) The commissioner shall notify a school district that receives an accreditation status of accredited-warned or accredited-probation or a campus that performs below a standard required under this subchapter that the performance of the district or campus is below a standard required under this subchapter. The commissioner shall require the district to notify the parents of students enrolled in the district and property owners in the district of the district's accreditation status and the implications of that accreditation status.(f) A school district that is not accredited may not receive funds from the agency or hold itself out as operating a public school of this state.(g) This chapter may not be construed to invalidate a diploma awarded, course credit earned, or grade promotion granted by a school district before the commissioner revoked the district's accreditation.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 2.21, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1514, Sec. 1, eff. June 19, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 4.009, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1269, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 3.12, eff. May 31, 2006.Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.053. PERFORMANCE INDICATORS: STUDENT ACHIEVEMENT. (a) The commissioner shall adopt a set of indicators of the quality of learning and student achievement. The commissioner biennially shall review the indicators for the consideration of appropriate revisions.(b) Performance on the student achievement indicators adopted under this section shall be compared to state-established standards. The indicators must be based on information that is disaggregated by race, ethnicity, and socioeconomic status.(c) Indicators of student achievement adopted under this section must include:(1) the results of assessment instruments required under Sections 39.023(a), (c), and (l), including the results of assessment instruments required for graduation retaken by a student, aggregated across grade levels by subject area, including:(A) for the performance standard determined by the commissioner under Section 39.0241(a):(i) the percentage of students who performed satisfactorily on the assessment instruments, aggregated across grade levels by subject area; and(ii) for students who did not perform satisfactorily, the percentage of students who met the standard for annual improvement, as determined by the agency under Section 39.034, on the assessment instruments, aggregated across grade levels by subject area; and(B) for the college readiness performance standard as determined under Section 39.0241:(i) the percentage of students who performed satisfactorily on the assessment instruments, aggregated across grade levels by subject area; and(ii) for students who did not perform satisfactorily, the percentage of students who met the standard for annual improvement, as determined by the agency under Section 39.034, on the assessment instruments, aggregated across grade levels by subject area;(2) dropout rates, including dropout rates and district completion rates for grade levels 9 through 12, computed in accordance with standards and definitions adopted by the National Center for Education Statistics of the United States Department of Education; and(3) high school graduation rates, computed in accordance with standards and definitions adopted in compliance with the No Child Left Behind Act of 2001 (20 U.S.C. Section 6301 et seq.).(d) For purposes of Subsection (c), the commissioner by rule shall determine the period within which a student must retake an assessment instrument for that assessment instrument to be considered in determining the performance rating of the district under Section 39.054.(e) Performance on the student achievement indicators under Subsections (c)(1) and (2) shall be compared to state standards and required improvement. The state standard shall be established by the commissioner. Required improvement is the progress necessary for the campus or district to meet state standards and, for the student achievement indicator under Subsection (c)(1), for its students to meet each of the performance standards as determined under Section 39.0241.(f) Annually, the commissioner shall define the state standard for the current school year for each student achievement indicator described by Subsection (c) and shall project the state standards for each indicator for the following two school years. The commissioner shall periodically raise the state standards for the student achievement indicator described by Subsection (c)(1)(B)(i) for accreditation as necessary to reach the goals of achieving, by not later than the 2019-2020 school year:(1) student performance in this state, disaggregated by race, ethnicity, and socioeconomic status, that ranks nationally in the top 10 states in terms of college readiness; and(2) student performance, including the percentage of students graduating under the recommended or advanced high school program, with no significant achievement gaps by race, ethnicity, and socioeconomic status.(g) In defining the required state standard for the indicator described by Subsection (c)(2), the commissioner may not consider as a dropout a student whose failure to attend school results from:(1) the student's expulsion under Section 37.007; and(2) as applicable:(A) adjudication as having engaged in delinquent conduct or conduct indicating a need for supervision, as defined by Section 51.03, Family Code; or(B) conviction of and sentencing for an offense under the Penal Code.(g-1) In computing dropout and completion rates under Subsection (c)(2), the commissioner shall exclude:(1) students who are ordered by a court to attend a high school equivalency certificate program but who have not yet earned a high school equivalency certificate;(2) students who were previously reported to the state as dropouts;(3) students in attendance who are not in membership for purposes of average daily attendance;(4) students whose initial enrollment in a school in the United States in grades 7 through 12 was as unschooled refugees or asylees as defined by Section 39.027(a-1);(5) students who are in the district exclusively as a function of having been detained at a county detention facility but are otherwise not students of the district in which the facility is located; and(6) students who are incarcerated in state jails and federal penitentiaries as adults and as persons certified to stand trial as adults.(h) Each school district shall cooperate with the agency in determining whether a student is a dropout for purposes of accreditation and evaluating performance by school districts and campuses under this chapter.(i) The commissioner by rule shall adopt accountability measures to be used in assessing the progress of students who have failed to perform satisfactorily as determined by the commissioner under Section 39.0241(a) or under the college readiness standard as determined under Section 39.0241 in the preceding school year on an assessment instrument required under Section 39.023(a), (c), or (l).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1999, 76th Leg., ch. 510, Sec. 2, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1417, Sec. 2, eff. June 19, 1999; Acts 2001, 77th Leg., ch. 725, Sec. 6, eff. June 13, 2001; Acts 2001, 77th Leg., ch. 834, Sec. 11, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 4.010, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1055, Sec. 24, eff. June 20, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.054. METHODS AND STANDARDS FOR EVALUATING PERFORMANCE. (a) The commissioner shall adopt rules to evaluate school district and campus performance and, not later than August 8 of each year, assign each district and campus a performance rating that reflects acceptable performance or unacceptable performance. If a district or campus received a performance rating of unacceptable performance for the preceding school year, the commissioner shall notify the district of a subsequent such designation on or before June 15.(b) In evaluating performance, the commissioner shall evaluate against state standards and consider the performance of each campus in a school district and each open-enrollment charter school on the basis of the campus's or school's performance on the student achievement indicators adopted under Section 39.053(c).(b-1) Consideration of the effectiveness of district programs under Section 39.052(b)(2)(B) or (C):(1) must:(A) be based on data collected through the Public Education Information Management System (PEIMS) for purposes of accountability under this chapter; and(B) include the results of assessments required under Section 39.023; and(2) may be based on the results of a special accreditation investigation conducted under Section 39.057.(c) In evaluating school district and campus performance on the student achievement indicators adopted under Sections 39.053(c)(1) and (2), the commissioner shall define acceptable performance as meeting the state standard determined by the commissioner under Section 39.053(e) for the current school year based on:(1) student performance in the current school year; or(2) student performance as averaged over the current school year and the preceding two school years.(d) In evaluating performance under Subsection (c), the commissioner:(1) may assign an acceptable performance rating if the campus or district:(A) performs satisfactorily on 85 percent of the measures the commissioner determines appropriate with respect to the student achievement indicators adopted under Sections 39.053(c)(1) and (2); and(B) does not fail to perform satisfactorily on the same measure described by Paragraph (A) for two consecutive school years;(2) may grant an exception under this subsection to a district or campus only if the performance of the district or campus is within a certain percentage, as determined by the commissioner, of the minimum performance standard established by the commissioner for the measure of evaluation; or(3) may establish other performance criteria for a district or campus to obtain an exception under this subsection.(d-1) The commissioner may consider alternative performance criteria to Subsection (d)(1)(A) only in special circumstances, including campus or district performance on the same measure for student groups that are substantially similar in composition to all students on the same campus or district.(e) Each annual performance review under this section shall include an analysis of the student achievement indicators adopted under Section 39.053(c) to determine school district and campus performance in relation to:(1) standards established for each indicator; and(2) required improvement as defined under Section 39.053(e).(f) In the computation of dropout rates under Section 39.053(c)(2), a student who is released from a juvenile pre-adjudication secure detention facility or juvenile post-adjudication secure correctional facility and fails to enroll in school or a student who leaves a residential treatment center after receiving treatment for fewer than 85 days and fails to enroll in school may not be considered to have dropped out from the school district or campus serving the facility or center unless that district or campus is the one to which the student is regularly assigned. The agency may not limit an appeal relating to dropout computations under this subsection.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.055. STUDENT ORDERED BY A JUVENILE COURT NOT CONSIDERED FOR ACCOUNTABILITY PURPOSES. Notwithstanding any other provision of this code, for purposes of determining the performance of a school district or campus under this chapter, a student ordered by a juvenile court into a residential program or facility operated by or under contract with the Texas Youth Commission, the Texas Juvenile Probation Commission, a juvenile board, or any other governmental entity is not considered to be a student of the school district in which the program or facility is physically located. The performance of such a student on an assessment instrument or other student achievement indicator adopted under Section 39.053 or reporting indicator adopted under Section 39.301 shall be determined, reported, and considered separately from the performance of students attending a school of the district in which the program or facility is physically located.

Added by Acts 2001, 77th Leg., ch. 834, Sec. 12, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 201, Sec. 27, 61(1), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 903, Sec. 1, 4, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.056. ON-SITE INVESTIGATIONS. (a) The commissioner may:(1) direct the agency to conduct on-site investigations of a school district at any time to answer any questions concerning a program, including special education, required by federal law or for which the district receives federal funds; and(2) as a result of the investigation, change the accreditation status of a district, change the accountability rating of a district or campus, or withdraw a distinction designation under Subchapter G.(b) The commissioner shall determine the frequency of on-site investigations by the agency according to annual comprehensive analyses of student performance and equity in relation to the student achievement indicators adopted under Section 39.053.(c) In making an on-site accreditation investigation, the investigators shall obtain information from administrators, teachers, and parents of students enrolled in the school district. The investigation may not be closed until information is obtained from each of those sources. The State Board of Education shall adopt rules for:(1) obtaining information from parents and using that information in the investigator's report; and(2) obtaining information from teachers in a manner that prevents a district or campus from screening the information.(d) The agency shall give written notice to the superintendent and the board of trustees of a school district of any impending investigation of the district's accreditation.(e) The investigators shall report orally and in writing to the board of trustees of the school district and, as appropriate, to campus administrators and shall make recommendations concerning any necessary improvements or sources of aid such as regional education service centers.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.057. SPECIAL ACCREDITATION INVESTIGATIONS. (a) The commissioner shall authorize special accreditation investigations to be conducted:(1) when excessive numbers of absences of students eligible to be tested on state assessment instruments are determined;(2) when excessive numbers of allowable exemptions from the required state assessment instruments are determined;(3) in response to complaints submitted to the agency with respect to alleged violations of civil rights or other requirements imposed on the state by federal law or court order;(4) in response to established compliance reviews of the district's financial accounting practices and state and federal program requirements;(5) when extraordinary numbers of student placements in disciplinary alternative education programs, other than placements under Sections 37.006 and 37.007, are determined;(6) in response to an allegation involving a conflict between members of the board of trustees or between the board and the district administration if it appears that the conflict involves a violation of a role or duty of the board members or the administration clearly defined by this code;(7) when excessive numbers of students in special education programs under Subchapter A, Chapter 29, are assessed through assessment instruments developed or adopted under Section 39.023(b);(8) in response to an allegation regarding or an analysis using a statistical method result indicating a possible violation of an assessment instrument security procedure established under Section 39.0301, including for the purpose of investigating or auditing a school district under that section;(9) when a significant pattern of decreased academic performance has developed as a result of the promotion in the preceding two school years of students who did not perform satisfactorily as determined by the commissioner under Section 39.0241(a) on assessment instruments administered under Section 39.023(a), (c), or (l);(10) when excessive numbers of students graduate under the minimum high school program;(11) when excessive numbers of students eligible to enroll fail to complete an Algebra II course or any other course determined by the commissioner as distinguishing between students participating in the recommended high school program from students participating in the minimum high school program;(12) when resource allocation practices as evaluated under Section 39.0821 indicate a potential for significant improvement in resource allocation; or(13) as the commissioner otherwise determines necessary.(b) If the agency's findings in an investigation under Subsection (a)(6) indicate that the board of trustees has observed a lawfully adopted policy, the agency may not substitute its judgment for that of the board.(c) The commissioner may authorize special accreditation investigations to be conducted in response to repeated complaints submitted to the agency concerning imposition of excessive paperwork requirements on classroom teachers.(d) Based on the results of a special accreditation investigation, the commissioner may:(1) take appropriate action under Subchapter E;(2) lower the school district's accreditation status or a district's or campus's accountability rating; or(3) take action under both Subdivisions (1) and (2).(e) Regardless of whether the commissioner lowers the school district's accreditation status or a district's or campus's performance rating under Subsection (d), the commissioner may take action under Sections 39.102(a)(1) through (8) or Section 39.103 if the commissioner determines that the action is necessary to improve any area of a district's or campus's performance, including the district's financial accounting practices.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.058. CONDUCT OF INVESTIGATIONS. (a) The agency shall adopt written procedures for conducting on-site investigations under this subchapter. The agency shall make the procedures available to the complainant, the alleged violator, and the public. Agency staff must be trained in the procedures and must follow the procedures in conducting the investigation.(b) After completing an investigation, the agency shall present preliminary findings to any person the agency finds has violated a law, rule, or policy. Before issuing a report with its final findings, the agency must provide a person the agency finds has violated a law, rule, or policy an opportunity for an informal review by the commissioner or a designated hearing examiner.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

SUBCHAPTER D. FINANCIAL ACCOUNTABILITYSec. 39.081. DEFINITIONS. In this subchapter:(1) "Parent" includes a guardian or other person having lawful control of a student.(2) "System" means a financial accountability rating system developed under this subchapter.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.082. DEVELOPMENT AND IMPLEMENTATION. (a) The commissioner shall, in consultation with the comptroller, develop and implement separate financial accountability rating systems for school districts and open-enrollment charter schools in this state that:(1) distinguish among school districts and distinguish among open-enrollment charter schools, as applicable, based on levels of financial performance; and(2) include procedures to:(A) provide additional transparency to public education finance; and(B) enable the commissioner and school district and open-enrollment charter school administrators to provide meaningful financial oversight and improvement.(b) The system must include uniform indicators adopted by the commissioner by which to measure the financial management performance of a district or open-enrollment charter school.(c) The system may not include an indicator under Subsection (b) or any other performance measure that:(1) requires a school district to spend at least 65 percent or any other specified percentage of district operating funds for instructional purposes; or(2) lowers the financial management performance rating of a school district for failure to spend at least 65 percent or any other specified percentage of district operating funds for instructional purposes.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.0821. COMPTROLLER REVIEW OF RESOURCE ALLOCATION PRACTICES. (a) The comptroller shall identify school districts and campuses that use resource allocation practices that contribute to high academic achievement and cost-effective operations. In identifying districts and campuses under this section, the comptroller shall:(1) evaluate existing academic accountability and financial data by integrating the data;(2) rank the results of the evaluation under Subdivision (1) to identify the relative performance of districts and campuses; and(3) identify potential areas for district and campus improvement.(b) In reviewing resources allocation practices of districts and campuses under this section, the comptroller shall ensure resources are being used for the instruction of students by evaluating:(1) the operating cost for each student;(2) the operating cost for each program; and(3) the staffing cost for each student.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.0822. FINANCIAL SOLVENCY REVIEW REQUIRED. (a) The agency shall develop a review process to anticipate the future financial solvency of each school district. The review process shall analyze:(1) district revenues and expenditures for the preceding school year; and(2) projected district revenues and expenditures for the current school year and the following two school years.(b) In analyzing the information under Subsection (a), the review process developed must consider, for the preceding school year, the current school year, and the following two school years, as appropriate:(1) student-to-staff ratios relative to expenditures, including average staff salaries;(2) the rate of change in the district unreserved general fund balance;(3) the number of students enrolled in the district;(4) the adopted tax rate of the district;(5) any independent audit report prepared for the district; and(6) actual district financial information for the first quarter.(c) The agency shall consult school district financial officers and public finance experts in developing the review process under this section.(d) The agency shall develop an electronic-based program for school districts to use in submitting information to the agency for purposes of this section. Each district shall update information for purposes of the program within the period prescribed by the commissioner. The commissioner shall adopt rules under this subsection to allow a district to enter estimates of critical data into the program before the district adopts its budget. The program must:(1) be capable of importing, to the extent practicable, data a district has previously submitted to the agency;(2) include an entry space that allows a district to enter information explaining any irregularity in data submitted; and(3) provide alerts for:(A) a student-to-staff ratio that is significantly outside the norm;(B) a rapid depletion of the district general fund balance; and(C) a significant discrepancy between actual budget figures and projected revenues and expenditures.(e) An alert in the program developed under Subsection (d) must be developed to notify the agency immediately on the occurrence of a condition described by Subsection (d)(3). After the agency is alerted, the agency shall immediately notify the affected school district regarding the condition triggering the alert.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.0823. PROJECTED DEFICIT. (a) If the review process under Section 39.0822 indicates a projected deficit for a school district general fund within the following three school years, the district shall provide the agency interim financial reports, supplemented by staff and student count data, as needed, to evaluate the district's current budget status.(b) If the interim financial data provided under Subsection (a) substantiates the projected deficit, the school district shall develop a financial plan and submit the plan to the agency for approval. The agency may approve the plan only if the agency determines the plan will permit the district to avoid the projected insolvency.(c) The commissioner shall assign a school district an accredited-warned status if:(1) the district fails to submit a plan as provided by Subsection (b);(2) the district fails to obtain approval from the agency for a plan as provided by Subsection (b);(3) the district fails to comply with a plan approved by the agency under Subsection (b); or(4) the agency determines in a subsequent school year, based on financial data submitted by the district, that the approved plan for the district is no longer sufficient or is not appropriately implemented.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.083. REPORTING. (a) The commissioner shall develop, as part of the system, a reporting procedure under which:(1) each school district is required to prepare and distribute an annual financial management report; and(2) the public is provided an opportunity to comment on the report at a hearing.(b) The annual financial management report must include:(1) a description of the district's financial management performance based on a comparison, provided by the agency, of the district's performance on the indicators adopted under Section 39.082(b) to:(A) state-established standards; and(B) the district's previous performance on the indicators;(2) a description of the data submitted using the electronic-based program developed under Section 39.0822; and(3) any descriptive information required by the commissioner.(c) The report may include:(1) information concerning the district's:(A) financial allocations;(B) tax collections;(C) financial strength;(D) operating cost management;(E) personnel management;(F) debt management;(G) facility acquisition and construction management;(H) cash management;(I) budgetary planning;(J) overall business management;(K) compliance with rules; and(L) data quality; and(2) any other information the board of trustees determines to be necessary or useful.(d) The board of trustees of each school district shall hold a public hearing on the report. The board shall give notice of the hearing to owners of real property in the district and to parents of district students. In addition to other notice required by law, notice of the hearing must be provided:(1) to a newspaper of general circulation in the district; and(2) through electronic mail to media serving the district.(e) After the hearing, the report shall be disseminated in the district in the manner prescribed by the commissioner.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.084. POSTING OF ADOPTED BUDGET. (a) On final approval of the budget by the board of trustees, the school district shall post on the district's Internet website a copy of the budget adopted by the board of trustees. The district's Internet website must prominently display the electronic link to the adopted budget.(b) The district shall maintain the adopted budget on the district's Internet website until the third anniversary of the date the budget was adopted.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.085. RULES. The commissioner shall adopt rules as necessary for the implementation and administration of this subchapter.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Section number assigned.Sec. [39.086] 39.205. SOFTWARE STANDARDS. (a) The Department of Information Resources, in cooperation with the commissioner, shall adopt performance and interoperability standards for software used by school districts for financial accounting or attendance reporting.(b) Standards adopted under this section must ensure that the software will enable a school district to share and report information in a timely manner for purposes of financial management, operational decision-making, and transparency of district operations to the public.(c) The Department of Information Resources:(1) shall include compliance with standards adopted under this section as a requirement in any solicitation for software anticipated to be used for a purpose described by Subsection (a);(2) shall require a vendor awarded a contract in response to a solicitation described by Subdivision (1) to certify that the software complies with the standards adopted under this section; and(3) may negotiate state contract pricing for software that complies with the standards adopted under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 393, Sec. 2.06, eff. September 1, 2009.

SUBCHAPTER E. ACCREDITATION INTERVENTIONS AND SANCTIONSSec. 39.102. INTERVENTIONS AND SANCTIONS FOR DISTRICTS. (a) If a school district does not satisfy the accreditation criteria under Section 39.052, the academic performance standards under Section 39.053 or 39.054, or any financial accountability standard as determined by commissioner rule, the commissioner shall take any of the following actions to the extent the commissioner determines necessary:(1) issue public notice of the deficiency to the board of trustees;(2) order a hearing conducted by the board of trustees of the district for the purpose of notifying the public of the insufficient performance, the improvements in performance expected by the agency, and the interventions and sanctions that may be imposed under this section if the performance does not improve;(3) order the preparation of a student achievement improvement plan that addresses each student achievement indicator under Section 39.053(c) for which the district's performance is insufficient, the submission of the plan to the commissioner for approval, and implementation of the plan;(4) order a hearing to be held before the commissioner or the commissioner's designee at which the president of the board of trustees of the district and the superintendent shall appear and explain the district's low performance, lack of improvement, and plans for improvement;(5) arrange an on-site investigation of the district;(6) appoint an agency monitor to participate in and report to the agency on the activities of the board of trustees or the superintendent;(7) appoint a conservator to oversee the operations of the district;(8) appoint a management team to direct the operations of the district in areas of insufficient performance or require the district to obtain certain services under a contract with another person;(9) if a district has a current accreditation status of accredited-warned or accredited-probation, fails to satisfy any standard under Section 39.054(e), or fails to satisfy financial accountability standards as determined by commissioner rule, appoint a board of managers to exercise the powers and duties of the board of trustees;(10) if for two consecutive school years, including the current school year, a district has received an accreditation status of accredited-warned or accredited-probation, has failed to satisfy any standard under Section 39.054(e), or has failed to satisfy financial accountability standards as determined by commissioner rule, revoke the district's accreditation and:(A) order closure of the district and annex the district to one or more adjoining districts under Section 13.054; or(B) in the case of a home-rule school district or open-enrollment charter school, order closure of all programs operated under the district's or school's charter; or(11) if a district has failed to satisfy any standard under Section 39.054(e) due to the district's dropout rates, impose sanctions designed to improve high school completion rates, including:(A) ordering the development of a dropout prevention plan for approval by the commissioner;(B) restructuring the district or appropriate school campuses to improve identification of and service to students who are at risk of dropping out of school, as defined by Section 29.081;(C) ordering lower student-to-counselor ratios on school campuses with high dropout rates; and(D) ordering the use of any other intervention strategy effective in reducing dropout rates, including mentor programs and flexible class scheduling.(b) This subsection applies regardless of whether a district has satisfied the accreditation criteria. If for two consecutive school years, including the current school year, a district has had a conservator or management team assigned, the commissioner may appoint a board of managers, a majority of whom must be residents of the district, to exercise the powers and duties of the board of trustees.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.103. INTERVENTIONS AND SANCTIONS FOR CAMPUSES. (a) If a campus performance is below any standard under Section 39.054(e), the commissioner shall take actions, to the extent the commissioner determines necessary, as provided by this subchapter.(b) For a campus described by Subsection (a), the commissioner, to the extent the commissioner determines necessary, may:(1) order a hearing to be held before the commissioner or the commissioner's designee at which the president of the board of trustees, the superintendent, and the campus principal shall appear and explain the campus's low performance, lack of improvement, and plans for improvement; or(2) establish a school community partnership team composed of members of the campus-level planning and decision-making committee established under Section 11.251 and additional community representatives as determined appropriate by the commissioner.(c) Notwithstanding the provisions of this subchapter, if the commissioner determines that a campus subject to interventions or sanctions under this subchapter has implemented substantially similar intervention measures under federal accountability requirements, the commissioner may accept the substantially similar intervention measures as measures in compliance with this subchapter.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.104. INTERVENTIONS AND SANCTIONS FOR CHARTER SCHOOLS. (a) Interventions and sanctions authorized under this chapter for a school district or campus apply in the same manner to an open-enrollment charter school.(b) The commissioner shall adopt rules to implement procedures to impose any intervention or sanction provision under this chapter as those provisions relate to open-enrollment charter schools.(c) In adopting rules under this section, the commissioner shall require that the charter of an open-enrollment charter school:(1) be automatically revoked if the charter school is ordered closed under this chapter; and(2) be automatically modified to remove authorization for an individual campus if the campus is ordered closed under this chapter.(d) If interventions or sanctions are imposed on an open-enrollment charter school under the procedures provided by this chapter, a charter school is not entitled to an additional hearing relating to the modification, placement on probation, revocation, or denial of renewal of a charter as provided by Subchapter D, Chapter 12.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.105. CAMPUS IMPROVEMENT PLAN. (a) This section applies if a campus performance satisfies performance standards under Section 39.054(e) for the current school year but would not satisfy performance standards under Section 39.054(e) if the standards to be used for the following school year were applied to the current school year. On request of the commissioner, the campus-level committee established under Section 11.251 shall revise and submit to the commissioner in an electronic format the portions of the campus improvement plan developed under Section 11.253 that are relevant to those areas for which the campus would not satisfy performance standards.(b) If the campus to which this section applies is an open-enrollment charter school, the school shall establish a campus-level planning and decision-making committee as provided for through procedures as much as practicable the same as those provided by Sections 11.251(b)-(e) and develop a campus improvement plan as provided by Section 11.253. On request of the commissioner, the school shall submit to the commissioner in an electronic format the portions of the campus improvement plan that are relevant to those areas for which the campus would not satisfy performance standards.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.106. CAMPUS INTERVENTION TEAM. (a) If a campus performance is below any standard under Section 39.054(e), the commissioner shall assign a campus intervention team. A campus intervention team shall:(1) conduct, with the involvement and advice of the school community partnership team, if applicable:(A) a targeted on-site needs assessment relevant to an area of insufficient performance of the campus as provided by Subsection (b); or(B) if the commissioner determines necessary, a comprehensive on-site needs assessment, using the procedures provided by Subsection (b);(2) recommend appropriate actions as provided by Subsection (c);(3) assist in the development of a targeted improvement plan;(4) assist the campus in submitting the targeted improvement plan to the board of trustees for approval and presenting the plan in a public hearing as provided by Subsection (e-1); and(5) assist the commissioner in monitoring the progress of the campus in implementing the targeted improvement plan.(b) An on-site needs assessment of the campus under Subsection (a) must determine the contributing education-related and other factors resulting in the campus's low performance and lack of progress. The team shall use all of the following guidelines and procedures relevant to each area of insufficient performance in conducting a targeted on-site needs assessment and shall use each of the following guidelines and procedures in conducting a comprehensive on-site needs assessment:(1) an assessment of the staff to determine the percentage of certified teachers who are teaching in their field, the percentage of teachers who are fully certified, the number of teachers with more than three years of experience, and teacher retention rates;(2) compliance with the appropriate class-size rules and number of class-size waivers received;(3) an assessment of the quality, quantity, and appropriateness of instructional materials, including the availability of technology-based instructional materials;(4) a report on the parental involvement strategies and the effectiveness of the strategies;(5) an assessment of the extent and quality of the mentoring program provided for new teachers on the campus and provided for experienced teachers on the campus who have less than two years of teaching experience in the subject or grade level to which the teacher is assigned;(6) an assessment of the type and quality of the professional development provided to the staff;(7) a demographic analysis of the student population, including student demographics, at-risk populations, and special education percentages;(8) a report of disciplinary incidents and school safety information;(9) financial and accounting practices;(10) an assessment of the appropriateness of the curriculum and teaching strategies;(11) a comparison of the findings from Subdivisions (1) through (10) to other campuses serving the same grade levels within the district or to other campuses within the campus's comparison group if there are no other campuses within the district serving the same grade levels as the campus; and(12) any other research-based data or information obtained from a data collection process that would assist the campus intervention team in:(A) recommending an action under Subsection (c); and(B) executing a targeted improvement plan under Subsection (d-3).(c) On completing the on-site needs assessment under this section, the campus intervention team shall, with the involvement and advice of the school community partnership team, if applicable, recommend actions relating to any area of insufficient performance, including:(1) reallocation of resources;(2) technical assistance;(3) changes in school procedures or operations;(4) staff development for instructional and administrative staff;(5) intervention for individual administrators or teachers;(6) waivers from state statutes or rules;(7) teacher recruitment or retention strategies and incentives provided by the district to attract and retain teachers with the characteristics included in Subsection (b)(1); or(8) other actions the campus intervention team considers appropriate.(d) The campus intervention team shall assist the campus in submitting the targeted improvement plan to the commissioner for approval.(d-1) The commissioner may authorize a school community partnership team established under this subchapter to supersede the authority of and satisfy the requirements of establishing and maintaining a campus-level planning and decision-making committee under Subchapter F, Chapter 11.(d-2) The commissioner may authorize a targeted improvement plan or updated plan developed under this subchapter to supersede the provisions of and satisfy the requirements of developing, reviewing, and revising a campus improvement plan under Subchapter F, Chapter 11.(d-3) In executing the targeted improvement plan, the campus intervention team shall, if appropriate:(1) assist the campus in implementing research-based practices for curriculum development and classroom instruction, including bilingual education and special education programs and financial management;(2) provide research-based technical assistance, including data analysis, academic deficiency identification, intervention implementation, and budget analysis, to strengthen and improve the instructional programs at the campus; and(3) require the district to develop a teacher recruitment and retention plan to address the qualifications and retention of the teachers at the campus.(e) For each year a campus is assigned an unacceptable performance rating, a campus intervention team shall:(1) continue to work with a campus until:(A) the campus satisfies all performance standards under Section 39.054(e) for a two-year period; or(B) the campus satisfies all performance standards under Section 39.054(e) for a one-year period and the commissioner determines that the campus is operating and will continue to operate in a manner that improves student achievement;(2) assist in updating the targeted improvement plan to identify and analyze areas of growth and areas that require improvement; and(3) submit each updated plan described by Subdivision (2) to the board of trustees of the school district.(e-1) After a targeted improvement plan or updated plan is submitted to the board of trustees of the school district, the board:(1) shall conduct a hearing for the purpose of:(A) notifying the public of the insufficient performance, the improvements in performance expected by the agency, and the intervention measures or sanctions that may be imposed under this subchapter if the performance does not improve within a designated period; and(B) soliciting public comment on the targeted improvement plan or any updated plan;(2) must post the targeted improvement plan on the district's Internet website before the hearing;(3) may conduct one hearing relating to one or more campuses subject to a targeted improvement plan or an updated plan; and(4) shall submit the targeted improvement plan or any updated plan to the commissioner for approval.(f) Notwithstanding any other provision of this subchapter, if the commissioner determines that a campus for which an intervention is ordered under Subsection (a) is not fully implementing the campus intervention team's recommendations or targeted improvement plan or updated plan, the commissioner may order the reconstitution of the campus as provided by Section 39.107.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.107. RECONSTITUTION, REPURPOSING, ALTERNATIVE MANAGEMENT, AND CLOSURE. (a) After a campus has been identified as unacceptable for two consecutive school years, the commissioner shall order the reconstitution of the campus.(a-1) In reconstituting a campus, a campus intervention team shall assist the campus in:(1) developing an updated targeted improvement plan;(2) submitting the updated targeted improvement plan to the board of trustees of the school district for approval and presenting the plan in a public hearing as provided by Section 39.106(e-1);(3) obtaining approval of the updated plan from the commissioner; and(4) executing the plan on approval by the commissioner.(b) The campus intervention team shall decide which educators may be retained at that campus. A principal who has been employed by the campus in that capacity during the full period described by Subsection (a) may not be retained at that campus unless the campus intervention team determines that retention of the principal would be more beneficial to the student achievement and campus stability than removal.(b-1) A teacher of a subject assessed by an assessment instrument under Section 39.023 may be retained only if the campus intervention team determines that a pattern exists of significant academic improvement by students taught by the teacher. If an educator is not retained, the educator may be assigned to another position in the district.(b-2) For each year that a campus is considered to have an unacceptable performance rating, a campus intervention team shall:(1) assist in updating the targeted improvement plan to identify and analyze areas of growth and areas that require improvement;(2) submit the updated plan to:(A) the board of trustees of the school district; and(B) the parents of campus students; and(3) assist in submitting the updated plan to the commissioner for approval.(c) A campus subject to Subsection (a) shall implement the updated targeted improvement plan as approved by the commissioner. The commissioner may appoint a monitor, conservator, management team, or board of managers to the district to ensure and oversee district-level support to low-performing campuses and the implementation of the updated targeted improvement plan. In making appointments under this subsection, the commissioner shall consider individuals who have demonstrated success in managing campuses with student populations similar to the campus at which the individual appointed will serve.(d) If the commissioner determines that the campus is not fully implementing the updated targeted improvement plan or if the students enrolled at the campus fail to demonstrate substantial improvement in the areas targeted by the updated plan, the commissioner may order:(1) repurposing of the campus under this section;(2) alternative management of the campus under this section; or(3) closure of the campus.(e) If a campus is considered to have an unacceptable performance rating for three consecutive school years after the campus is reconstituted under Subsection (a), the commissioner shall order:(1) repurposing of the campus under this section;(2) alternative management of the campus under this section; or(3) closure of the campus.(e-1) The commissioner may waive the requirement to enter an order under Subsection (e) for not more than one school year if the commissioner determines that, on the basis of significant improvement in student performance over the preceding two school years, the campus is likely to be assigned an acceptable performance rating for the following school year.(f) If the commissioner orders repurposing of a campus, the school district shall develop a comprehensive plan for repurposing the campus and submit the plan to the board of trustees for approval, using the procedures described by Section 39.106(e-1), and to the commissioner for approval. The plan must include a description of a rigorous and relevant academic program for the campus. The plan may include various instructional models. The commissioner may not approve the repurposing of a campus unless:(1) all students in the assigned attendance zone of the campus in the school year immediately preceding the repurposing of the campus are provided with the opportunity to enroll in and are provided transportation on request to another campus, unless the commissioner grants an exception because there is no other campus in the district in which the students may enroll;(2) the principal is not retained at the campus, unless the commissioner determines that students enrolled at the campus have demonstrated significant academic improvement; and(3) teachers employed at the campus in the school year immediately preceding the repurposing of the campus are not retained at the campus, unless the commissioner or the commissioner's designee grants an exception, at the request of a school district, for:(A) a teacher who provides instruction in a subject other than a subject for which an assessment instrument is administered under Section 39.023(a) or (c) who demonstrates to the commissioner satisfactory performance; or(B) a teacher who provides instruction in a subject for which an assessment instrument is administered under Section 39.023(a) or (c) if the district demonstrates that the students of the teacher demonstrated satisfactory performance or improved academic growth on that assessment instrument.(g) If an educator is not retained under Subsection (f), the educator may be assigned to another position in the district.(h) If the commissioner orders alternative management under this section, the commissioner shall solicit proposals from qualified nonprofit entities to assume management of a campus subject to this section or may appoint to assume management of a campus subject to this section a school district other than the district in which the campus is located that is located in the boundaries of the same regional education service center as the campus is located. The commissioner may solicit proposals from qualified for-profit entities to assume management of a campus subject to this section if a nonprofit entity has not responded to the commissioner's request for proposals. A district appointed under this section shall assume management of a campus subject to this section in the same manner provided by this section for a qualified entity or in accordance with commissioner rule.(i) If the commissioner determines that the basis for the unsatisfactory performance of a campus for more than two consecutive school years is limited to a specific condition that may be remedied with targeted technical assistance, the commissioner may require the district to contract for the appropriate technical assistance.(j) The commissioner may annually solicit proposals under this section for the management of a campus subject to this section. The commissioner shall notify a qualified entity that has been approved as a provider under this section. The district must execute a contract with an approved provider and relinquish control of the campus before January 1 of the school year.(k) To qualify for consideration as a managing entity under this section, the entity must submit a proposal that provides information relating to the entity's management and leadership team that will participate in management of the campus under consideration, including information relating to individuals that have:(1) documented success in whole school interventions that increased the educational and performance levels of students in campuses considered to have an unacceptable performance rating;(2) a proven record of effectiveness with programs assisting low-performing students;(3) a proven ability to apply research-based school intervention strategies;(4) a proven record of financial ability to perform under the management contract; and(5) any other experience or qualifications the commissioner determines necessary.(l) In selecting a managing entity under this section, the commissioner shall give preference to a qualified entity that:(1) meets any qualifications under this section; and(2) has documented success in educating students from similar demographic groups and with similar educational needs as the students who attend the campus that is to be operated by a managing entity under this section.(m) The school district may negotiate the term of a management contract for not more than five years with an option to renew the contract. The management contract must include a provision describing the district's responsibilities in supporting the operation of the campus. The commissioner shall approve the contract before the contract is executed and, as appropriate, may require the district, as a term of the contract, to support the campus in the same manner as the district was required to support the campus before the execution of the management contract.(n) A management contract under this section shall include provisions approved by the commissioner that require the managing entity to demonstrate improvement in campus performance, including negotiated performance measures. The performance measures must be consistent with the priorities of this chapter. The commissioner shall evaluate a managing entity's performance on the first and second anniversaries of the date of the management contract. If the evaluation fails to demonstrate improvement as negotiated under the contract by the first anniversary of the date of the management contract, the district may terminate the management contract, with the commissioner's consent, for nonperformance or breach of contract and select another provider from an approved list provided by the commissioner. If the evaluation fails to demonstrate significant improvement, as determined by the commissioner, by the second anniversary of the date of the management contract, the district shall terminate the management contract and select another provider from an approved list provided by the commissioner or resume operation of the campus if approved by the commissioner. If the commissioner approves the district's operation of the campus, the commissioner shall assign a technical assistance team to assist the campus.(o) Notwithstanding any other provision of this code, the funding for a campus operated by a managing entity must be not less than the funding of the other campuses in the district on a per student basis so that the managing entity receives at least the same funding the campus would otherwise have received.(p) Each campus operated by a managing entity under this section is subject to this chapter in the same manner as any other campus in the district.(q) The commissioner may adopt rules necessary to implement this section.(r) With respect to the management of a campus under this section:(1) a managing entity is considered to be a governmental body for purposes of Chapters 551 and 552, Government Code; and(2) any requirement in Chapter 551 or 552, Government Code, that applies to a school district or the board of trustees of a school district applies to a managing entity.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.108. ANNUAL REVIEW. The commissioner shall review annually the performance of a district or campus subject to this subchapter to determine the appropriate actions to be implemented under this subchapter. The commissioner must review at least annually the performance of a district for which the accreditation status or rating has been lowered due to insufficient student performance and may not raise the accreditation status or rating until the district has demonstrated improved student performance. If the review reveals a lack of improvement, the commissioner shall increase the level of state intervention and sanction unless the commissioner finds good cause for maintaining the current status.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.109. ACQUISITION OF PROFESSIONAL SERVICES. In addition to other interventions and sanctions authorized under this subchapter, the commissioner may order a school district or campus to acquire professional services at the expense of the district or campus to address the applicable financial, assessment, data quality, program, performance, or governance deficiency. The commissioner's order may require the district or campus to:(1) select or be assigned an external auditor, data quality expert, professional authorized to monitor district assessment instrument administration, or curriculum or program expert; or(2) provide for or participate in the appropriate training of district staff or board of trustees members in the case of a district, or campus staff, in the case of a campus.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.110. COSTS PAID BY DISTRICT. The costs of providing a monitor, conservator, management team, campus intervention team, technical assistance team, managing entity, or service provider under this subchapter shall be paid by the district. If the district fails or refuses to pay the costs in a timely manner, the commissioner may:(1) pay the costs using amounts withheld from any funds to which the district is otherwise entitled; or(2) recover the amount of the costs in the manner provided for recovery of an overallocation of state funds under Section 42.258.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.111. CONSERVATOR OR MANAGEMENT TEAM. (a) The commissioner shall clearly define the powers and duties of a conservator or management team appointed to oversee the operations of the district.(b) At least every 90 days, the commissioner shall review the need for the conservator or management team and shall remove the conservator or management team unless the commissioner determines that continued appointment is necessary for effective governance of the district or delivery of instructional services.(c) A conservator or management team, if directed by the commissioner, shall prepare a plan for the implementation of action under Section 39.102(a)(9) or (10). The conservator or management team:(1) may direct an action to be taken by the principal of a campus, the superintendent of the district, or the board of trustees of the district;(2) may approve or disapprove any action of the principal of a campus, the superintendent of the district, or the board of trustees of the district;(3) may not take any action concerning a district election, including ordering or canceling an election or altering the date of or the polling places for an election;(4) may not change the number of or method of selecting the board of trustees;(5) may not set a tax rate for the district; and(6) may not adopt a budget for the district that provides for spending a different amount, exclusive of required debt service, from that previously adopted by the board of trustees.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.112. BOARD OF MANAGERS. (a) A board of managers may exercise all of the powers and duties assigned to a board of trustees of a school district by law, rule, or regulation. This subchapter applies to a district governed by a board of managers in the same manner that this subchapter applies to any other district.(b) If the commissioner appoints a board of managers to govern a district, the powers of the board of trustees of the district are suspended for the period of the appointment and the commissioner shall appoint a district superintendent. Notwithstanding any other provision of this code, the board of managers may amend the budget of the district.(c) If the commissioner appoints a board of managers to govern a campus, the powers of the board of trustees of the district in relation to the campus are suspended for the period of the appointment and the commissioner shall appoint a campus principal. Notwithstanding any other provision of this code, the board of managers may submit to the commissioner for approval amendments to the budget of the district for the benefit of the campus. If the commissioner approves the amendments, the board of trustees of the district shall adopt the amendments.(d) A conservator or a member of a management team appointed to serve on a board of managers may continue to be compensated as determined by the commissioner.(e) At the direction of the commissioner but not later than the second anniversary of the date the board of managers of a district was appointed, the board of managers shall order an election of members of the district board of trustees. The election must be held on a uniform election date on which an election of district trustees may be held under Section 41.001, Election Code, that is at least 180 days after the date the election was ordered. On qualification of members for office, the board of trustees assumes all of the powers and duties assigned to a board of trustees by law, rule, or regulation.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.113. CAMPUS INTERVENTION TEAM. A campus intervention team appointed under this subchapter may consist of teachers, principals, other educational professionals, and superintendents recognized for excellence in their roles and appointed by the commissioner to serve as members of a team.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 5.06, eff. May 31, 2006.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.114. IMMUNITY FROM CIVIL LIABILITY. An employee, volunteer, or contractor acting on behalf of the commissioner under this subchapter is immune from civil liability to the same extent as a professional employee of a school district under Section 22.051.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 5.06, eff. May 31, 2006.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 42, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 43, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 105(a)(5), eff. September 1, 2009.

Sec. 39.115. CAMPUS NAME CHANGE PROHIBITED. In reconstituting, repurposing, or imposing any other intervention or sanction on a campus under this subchapter, the commissioner may not require that the name of the campus be changed.

Added by Acts 2007, 80th Leg., R.S., Ch. 1058, Sec. 13, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 443, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 443, Sec. 2, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

For expiration of this section, see Subsection (g).Sec. 39.116. TRANSITIONAL INTERVENTIONS AND SANCTIONS. (a) During the period of transition to the accreditation system established under H.B. No. 3, Acts of the 81st Legislature, Regular Session, 2009, to be implemented in August 2013, the commissioner may suspend assignment of accreditation statuses and performance ratings for the 2011-2012 school year.(b) As soon as practicable following the 2011-2012 school year, the commissioner shall report district and campus performance under the student achievement indicators under Sections 39.053(c)(1)(A) and (B).(c) For the 2012-2013 school year, the commissioner shall:(1) report district and campus performance under the student achievement indicator under Section 39.053(c)(1)(B); and(2) evaluate district and campus performance under the student achievement indicator under Section 39.053(c)(1)(A) and assign district accreditation statuses and district and campus performance ratings based on that evaluation.(d) Beginning with the 2013-2014 school year, the commissioner shall evaluate district and campus performance under the student achievement indicators under Sections 39.053(c)(1)(A) and (B) and assign district accreditation statuses and district and campus performance ratings based on that evaluation.(e) During the 2011-2012 and 2012-2013 school years, the commissioner shall continue to implement interventions and sanctions for districts and campuses identified as having unacceptable performance in the 2010-2011 school year in accordance with the performance standards applicable during the 2010-2011 school year and may increase or decrease the level of interventions and sanctions based on an evaluation of the district's or campus's performance.(f) For purposes of determining multiple years of unacceptable performance and required district and campus interventions and sanctions under this subchapter, the performance ratings and accreditation statuses issued in the 2010-2011 and 2012-2013 school years shall be considered consecutive.(g) This section expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch. 1058, Sec. 13, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

SUBCHAPTER F. PROCEDURES FOR CHALLENGE OF ACCOUNTABILITY DETERMINATION, INTERVENTION, OR SANCTIONSec. 39.151. REVIEW BY COMMISSIONER: ACCOUNTABILITY DETERMINATION. (a) The commissioner by rule shall provide a process for a school district or open-enrollment charter school to challenge an agency decision made under this chapter relating to an academic or financial accountability rating that affects the district or school.(b) The rules under Subsection (a) must provide for the commissioner to appoint a committee to make recommendations to the commissioner on a challenge made to an agency decision relating to an academic performance rating or determination or financial accountability rating. The commissioner may not appoint an agency employee as a member of the committee.(c) The commissioner may limit a challenge under this section to a written submission of any issue identified by the school district or open-enrollment charter school challenging the agency decision.(d) The commissioner shall make a final decision under this section after considering the recommendation of the committee described by Subsection (b). The commissioner's decision may not be appealed under Section 7.057 or other law.(e) A school district or open-enrollment charter school may not challenge an agency decision relating to an academic or financial accountability rating under this chapter in another proceeding if the district or school has had an opportunity to challenge the decision under this section.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.152. REVIEW BY STATE OFFICE OF ADMINISTRATIVE HEARINGS: SANCTIONS. (a) A school district or open-enrollment charter school that intends to challenge a decision by the commissioner under this chapter to close the district or a district campus or the charter school or to pursue alternative management of a district campus or the charter school must appeal the decision under the procedures provided for a contested case under Chapter 2001, Government Code.(b) A challenge to a decision under this section is under the substantial evidence rule as provided by Subchapter G, Chapter 2001, Government Code.(c) Notwithstanding other law:(1) the State Office of Administrative Hearings shall provide an expedited review of a challenge under this section;(2) the administrative law judge shall issue a final order not later than the 30th day after the date on which the hearing is finally closed; and(3) the decision of the administrative law judge is final and may not be appealed.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

SUBCHAPTER G. DISTINCTION DESIGNATIONSSec. 39.201. DISTINCTION DESIGNATIONS. Not later than August 8 of each year, the commissioner shall award distinction designations under this subchapter. A district or campus may not be awarded a distinction designation under this subchapter unless the district or campus has acceptable performance under Section 39.054.

Added by Acts 2001, 77th Leg., ch. 914, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.202. ACADEMIC EXCELLENCE DISTINCTION DESIGNATION FOR DISTRICTS AND CAMPUSES. The commissioner by rule shall establish a recognized and exemplary rating for awarding districts and campuses an academic distinction designation under this subchapter. In establishing the recognized and exemplary ratings, the commissioner shall adopt criteria for the ratings, including:(1) percentages of students who:(A) performed satisfactorily, as determined under the college readiness performance standard under Section 39.0241, on assessment instruments required under Section 39.023(a), (b), (c), or (l), aggregated across grade levels by subject area; or(B) met the standard for annual improvement, as determined by the agency under Section 39.034, on assessment instruments required under Section 39.023(a), (b), (c), or (l), aggregated across grade levels by subject area, for students who did not perform satisfactorily as described by Paragraph (A); and(2) other factors for determining sufficient student attainment of postsecondary readiness.

Added by Acts 2001, 77th Leg., ch. 914, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 2.05, eff. May 31, 2006.Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.203. CAMPUS DISTINCTION DESIGNATIONS. (a) The commissioner shall award a campus a distinction designation if the campus is ranked in the top 25 percent of campuses in the state in annual improvement in student achievement as determined under Section 39.034.(b) In addition to the distinction designation described by Subsection (a), the commissioner shall award a campus a distinction designation if the campus demonstrates an ability to significantly diminish or eliminate performance differentials between student subpopulations and is ranked in the top 25 percent of campuses in this state under the performance criteria described by this subsection. The commissioner shall adopt rules related to the distinction designation under this subsection to ensure that a campus does not artificially diminish or eliminate performance differentials through inhibiting the achievement of the highest achieving student subpopulation.(c) In addition to the distinction designations described by Subsections (a) and (b), a campus that satisfies the criteria developed under Section 39.204 shall be awarded a distinction designation by the commissioner for the following programs or the following specific categories of performance:(1) academic achievement in English language arts, mathematics, science, or social studies;(2) fine arts;(3) physical education;(4) 21st Century Workforce Development program; and(5) second language acquisition program.

Added by Acts 2001, 77th Leg., ch. 914, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.204. CAMPUS DISTINCTION DESIGNATION CRITERIA; COMMITTEES. (a) The commissioner by rule shall establish:(1) standards for considering campuses for distinction designations under Section 39.203(c); and(2) methods for awarding distinction designations to campuses.(b) In adopting rules under this section, the commissioner shall establish a separate committee to develop criteria for each distinction designation under Section 39.203(c).(c) Each committee established under this section must include:(1) individuals who practice as professionals in the content area relevant to the distinction designation, as applicable;(2) individuals with subject matter expertise in the content area relevant to the distinction designation;(3) educators with subject matter expertise in the content area relevant to the distinction designation; and(4) community leaders, including leaders from the business community.(d) For each committee, the governor, lieutenant governor, and speaker of the house of representatives may each appoint a person described by each subdivision of Subsection (c).(e) In developing criteria for distinction designations under this section, each committee shall:(1) identify a variety of indicators for measuring excellence; and(2) consider categories for distinction designations, with criteria relevant to each category, based on:(A) the level of a program, whether elementary school, middle or junior high school, or high school; and(B) the student enrollment of a campus.

Added by Acts 2001, 77th Leg., ch. 914, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

SUBCHAPTER H. ADDITIONAL REWARDSSec. 39.232. EXCELLENCE EXEMPTIONS. (a) Except as provided by Subsection (b), a school campus or district that is rated exemplary under Subchapter G is exempt from requirements and prohibitions imposed under this code including rules adopted under this code.(b) A school campus or district is not exempt under this section from:(1) a prohibition on conduct that constitutes a criminal offense;(2) requirements imposed by federal law or rule, including requirements for special education or bilingual education programs; or(3) a requirement, restriction, or prohibition relating to:(A) curriculum essential knowledge and skills under Section 28.002 or high school graduation requirements under Section 28.025;(B) public school accountability as provided by Subchapters B, C, D, E, and J;(C) extracurricular activities under Section 33.081;(D) health and safety under Chapter 38;(E) purchasing under Subchapter B, Chapter 44;(F) elementary school class size limits, except as provided by Subsection (d) or Section 25.112;(G) removal of a disruptive student from the classroom under Subchapter A, Chapter 37;(H) at risk programs under Subchapter C, Chapter 29;(I) prekindergarten programs under Subchapter E, Chapter 29;(J) rights and benefits of school employees;(K) special education programs under Subchapter A, Chapter 29; or(L) bilingual education programs under Subchapter B, Chapter 29.(c) The agency shall monitor and evaluate deregulation of a school campus or district under this section and Section 7.056.(d) The commissioner may exempt an exemplary school campus under Subchapter G from elementary class size limits under this section if the school campus submits to the commissioner a written plan showing steps that will be taken to ensure that the exemption from the class size limits will not be harmful to the academic achievement of the students on the school campus. The commissioner shall review achievement levels annually. The exemption remains in effect until the commissioner determines that achievement levels of the campus have declined.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.233. RECOGNITION OF HIGH SCHOOL COMPLETION AND SUCCESS AND COLLEGE READINESS PROGRAMS. (a) The agency shall:(1) develop standards for evaluating the success and cost-effectiveness of high school completion and success and college readiness programs implemented under Section 39.234;(2) provide guidance for school districts and campuses in establishing and improving high school completion and success and college readiness programs implemented under Section 39.234; and(3) develop standards for selecting and methods for recognizing school districts and campuses that offer exceptional high school completion and success and college readiness programs under Section 39.234.(b) The commissioner may adopt rules for the administration of this section.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.234. USE OF HIGH SCHOOL ALLOTMENT. (a) Except as provided by Subsection (b), a school district or campus must use funds allocated under Section 42.160 to:(1) implement or administer a college readiness program that provides academic support and instruction to prepare underachieving students for entrance into an institution of higher education;(2) implement or administer a program that encourages students to pursue advanced academic opportunities, including early college high school programs and dual credit, advanced placement, and international baccalaureate courses;(3) implement or administer a program that provides opportunities for students to take academically rigorous course work, including four years of mathematics and four years of science at the high school level;(4) implement or administer a program, including online course support and professional development, that aligns the curriculum for grades six through 12 with postsecondary curriculum and expectations; or(5) implement or administer other high school completion and success initiatives in grades six through 12 approved by the commissioner.(b) A school district may use funds allocated under Section 42.160 on any instructional program in grades six through 12 other than an athletic program if:(1) the district's measure of progress toward college readiness is determined exceptional by a standard set by the commissioner; and(2) the district's completion rates for grades nine through 12 exceed completion rate standards required by the commissioner to achieve a status of accredited under Section 39.051.(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1328, Sec.105(a)(5), eff. September 1, 2009.(d) The commissioner shall adopt rules to administer this section, including rules related to the permissible use of funds allocated under this section to an open-enrollment charter school.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 105(a)(5), eff. September 1, 2009.

Sec. 39.235. INNOVATION GRANT INITIATIVE FOR MIDDLE, JUNIOR HIGH, AND HIGH SCHOOL CAMPUSES. (a) From funds appropriated for that purpose, the commissioner may establish a grant program under which grants are awarded to middle, junior high, and high school campuses and school districts to support:(1) the implementation of innovative improvement programs that are based on the best available research regarding middle, junior high, or high school reform, dropout prevention, and preparing students for postsecondary coursework or employment;(2) enhancing education practices that have been demonstrated by significant evidence of effectiveness; and(3) the alignment of grants and programs to the strategic plan adopted under Section 39.407.(b) Before awarding a grant under this section, the commissioner may require a campus or school district to:(1) obtain local matching funds; or(2) meet other conditions, including developing a personal graduation plan under Section 28.0212 for each student enrolled at the campus or in a district middle, junior high, or high school.(c) The commissioner may:(1) accept gifts, grants, or donations from a private foundation to implement a grant program under this section; and(2) coordinate gifts, grants, or donations with other available funding to implement a grant program under this section.(d) The commissioner may use funds appropriated under this section to support technical assistance services for school districts and open-enrollment charter schools to implement an improvement program under this section.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.236. GIFTED AND TALENTED STANDARDS. The commissioner shall adopt standards to evaluate school district programs for gifted and talented students to determine whether a district operates a program for gifted and talented students in accordance with:(1) the Texas Performance Standards Project; or(2) another program approved by the commissioner that meets the requirements of the state plan for the education of gifted and talented students under Section 29.123.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

SUBCHAPTER I. SUCCESSFUL SCHOOL AWARDSSec. 39.261. CREATION OF SYSTEM. The Texas Successful Schools Awards System is created to recognize and reward those schools and school districts that demonstrate progress or success in achieving the education goals of the state.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.262. TYPES OF AWARDS. (a) The governor may present a financial award to the schools or districts that the commissioner determines have demonstrated the highest levels of sustained success or the greatest improvement in achieving the education goals. For each student in average daily attendance, each of those schools or districts is entitled to an amount set for the award for which the school or district is selected by the commissioner, subject to any limitation set by the commissioner on the total amount that may be awarded to a school or district.(b) The governor may present proclamations or certificates to additional schools and districts determined to have met or exceeded the education goals.(c) The commissioner may establish additional categories of awards and award amounts for a school or district determined to be successful under Subsection (a) or (b) that are contingent on the school's or district's involvement with paired, lower-performing schools.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.263. AWARDS. (a) The criteria that the commissioner shall use to select successful schools and districts must be related to the goals in Section 4.002 and must include consideration of performance on the student achievement indicators adopted under Section 39.053(c) and consideration of the distinction designation criteria prescribed by or developed under Subchapter G.(b) For purposes of selecting schools and districts under Section 39.262(a), each school's performance shall be compared to state standards and to its previous performance.(c) The commissioner shall select annually schools and districts qualified to receive successful school awards for their performance and report the selections to the governor and the State Board of Education.(d) The agency shall notify each school district of the manner in which the district or a school in the district may qualify for a successful school award.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.264. USE OF AWARDS. (a) In determining the use of a monetary award received under this subchapter, a school or district shall give priority to academic enhancement purposes. The award may not be used for any purpose related to athletics, and it may not be used to substitute for or replace funds already in the regular budget for a school or district.(b) The campus-level committee established under Section 11.253 shall determine the use of the funds awarded to a school under this subchapter. The professional staff of the district shall determine the use of the funds awarded to the school district under this subchapter.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.265. FUNDING. The award system may be funded by donations, grants, or legislative appropriations. The commissioner may solicit and receive grants and donations for the purpose of making awards under this subchapter. A small portion of the award funds may be used by the commissioner to pay for the costs associated with sponsoring a ceremony to recognize or present awards to schools or districts under this subchapter. The donations, grants, or legislative appropriations shall be accounted for and distributed by the agency. The awards are subject to audit requirements established by the State Board of Education.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.266. CONFIDENTIALITY. All information and reports received by the commissioner under this subchapter from schools or school districts deemed confidential under Chapter 552, Government Code, are confidential and may not be disclosed in any public or private proceeding.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

SUBCHAPTER J. PARENT AND EDUCATOR REPORTSSec. 39.301. ADDITIONAL PERFORMANCE INDICATORS: REPORTING. (a) In addition to the indicators adopted under Section 39.053, the commissioner shall adopt indicators of the quality of learning for the purpose of preparing reports under this chapter. The commissioner biennially shall review the indicators for the consideration of appropriate revisions.(b) Performance on the indicators adopted under this section shall be evaluated in the same manner provided for evaluation of the student achievement indicators under Section 39.053(c).(c) Indicators for reporting purposes must include:(1) the percentage of graduating students who meet the course requirements established by State Board of Education rule for the minimum high school program, the recommended high school program, and the advanced high school program;(2) the results of the SAT, ACT, articulated postsecondary degree programs described by Section 61.852, and certified workforce training programs described by Chapter 311, Labor Code;(3) for students who have failed to perform satisfactorily, under each performance standard under Section 39.0241, on an assessment instrument required under Section 39.023(a) or (c), the performance of those students on subsequent assessment instruments required under those sections, aggregated by grade level and subject area;(4) for each campus, the number of students, disaggregated by major student subpopulations, that agree under Section 28.025(b) to take courses under the minimum high school program;(5) the percentage of students, aggregated by grade level, provided accelerated instruction under Section 28.0211(c), the results of assessment instruments administered under that section, the percentage of students promoted through the grade placement committee process under Section 28.0211, the subject of the assessment instrument on which each student failed to perform satisfactorily under each performance standard under Section 39.0241, and the performance of those students in the school year following that promotion on the assessment instruments required under Section 39.023;(6) the percentage of students of limited English proficiency exempted from the administration of an assessment instrument under Sections 39.027(a)(1) and (2);(7) the percentage of students in a special education program under Subchapter A, Chapter 29, assessed through assessment instruments developed or adopted under Section 39.023(b);(8) the percentage of students who satisfy the college readiness measure;(9) the measure of progress toward dual language proficiency under Section 39.034(b), for students of limited English proficiency, as defined by Section 29.052;(10) the percentage of students who are not educationally disadvantaged;(11) the percentage of students who enroll and begin instruction at an institution of higher education in the school year following high school graduation; and(12) the percentage of students who successfully complete the first year of instruction at an institution of higher education without needing a developmental education course.(d) Performance on the indicators described by Section 39.053(c) and Subsections (c)(3), (4), and (9) must be based on longitudinal student data that is disaggregated by the bilingual education or special language program, if any, in which students of limited English proficiency, as defined by Section 29.052, are or former students of limited English proficiency were enrolled. If a student described by this subsection is not or was not enrolled in specialized language instruction, the number and percentage of those students shall be provided.(e) Section 39.055 applies in evaluating indicators described by Subsection (c).

Added by Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 3.22, eff. May 31, 2006.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.302. REPORT TO DISTRICT: COMPARISONS FOR ANNUAL PERFORMANCE ASSESSMENT. (a) The agency shall report to each school district the comparisons of student performance made under Section 39.034.(b) To the extent practicable, the agency shall combine the report of comparisons with the report of the student's performance on assessment instruments under Section 39.023.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 3.22, eff. May 31, 2006.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.303. REPORT TO PARENTS. (a) The school district a student attends shall provide a record of the comparisons made under Section 39.034 and provided to the district under Section 39.302 in a written notice to the student's parent or other person standing in parental relationship.(b) For a student who failed to perform satisfactorily as determined under either performance standard under Section 39.0241 on an assessment instrument administered under Section 39.023(a), (c), or (l), the school district shall include in the notice specific information relating to access to online educational resources at the appropriate assessment instrument content level, including educational resources described by Section 32.252(b)(2) and assessment instrument questions and answers released under Section 39.023(e).

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.304. TEACHER REPORT CARD. (a) Each school district shall prepare a report of the comparisons made under Section 39.034 and provided to the district under Section 39.302 and provide the report at the beginning of the school year to:(1) each teacher for all students, including incoming students, who were assessed on an assessment instrument under Section 39.023; and(2) all students under Subdivision (1) who were provided instruction by that teacher in the subject for which the assessment instrument was administered under Section 39.023.(b) The report shall indicate whether the student performed satisfactorily or, if the student did not perform satisfactorily, whether the student met the standard for annual improvement under Section 39.034.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.305. CAMPUS REPORT CARD. (a) Each school year, the agency shall prepare and distribute to each school district a report card for each campus. The campus report cards must be based on the most current data available disaggregated by student groups. Campus performance must be compared to previous campus and district performance, current district performance, and state established standards.(b) The report card shall include the following information:(1) where applicable, the student achievement indicators described by Section 39.053(c) and the reporting indicators described by Sections 39.301(c)(1) through (5);(2) average class size by grade level and subject;(3) the administrative and instructional costs per student, computed in a manner consistent with Section 44.0071; and(4) the district's instructional expenditures ratio and instructional employees ratio computed under Section 44.0071, and the statewide average of those ratios, as determined by the commissioner.(c) The commissioner shall adopt rules requiring dissemination of the information required under Subsection (b)(4) and appropriate class size and student performance portions of campus report cards annually to the parent, guardian, conservator, or other person having lawful control of each student at the campus. On written request, the school district shall provide a copy of a campus report card to any other party.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.306. PERFORMANCE REPORT. (a) Each board of trustees shall publish an annual report describing the educational performance of the district and of each campus in the district that includes uniform student performance and descriptive information as determined under rules adopted by the commissioner. The annual report must also include:(1) campus performance objectives established under Section 11.253 and the progress of each campus toward those objectives, which shall be available to the public;(2) information indicating the district's accreditation status and identifying each district campus awarded a distinction designation under Subchapter G or considered an unacceptable campus under Subchapter E;(3) the district's current special education compliance status with the agency;(4) a statement of the number, rate, and type of violent or criminal incidents that occurred on each district campus, to the extent permitted under the Family Educational Rights and Privacy Act of 1974 (20 U.S.C. Section 1232g);(5) information concerning school violence prevention and violence intervention policies and procedures that the district is using to protect students;(6) the findings that result from evaluations conducted under the Safe and Drug-Free Schools and Communities Act of 1994 (20 U.S.C. Section 7101 et seq.); and(7) information received under Section 51.403(e) for each high school campus in the district, presented in a form determined by the commissioner.(b) Supplemental information to be included in the reports shall be determined by the board of trustees. Performance information in the annual reports on the indicators described by Sections 39.053 and 39.301 and descriptive information required by this section shall be provided by the agency.(c) The board of trustees shall hold a hearing for public discussion of the report. The board of trustees shall give notice of the hearing to property owners in the district and parents of and other persons standing in parental relation to a district student. The notification must include notice to a newspaper of general circulation in the district and notice to electronic media serving the district. After the hearing the report shall be widely disseminated within the district in a manner to be determined under rules adopted by the commissioner.(d) The report must also include a comparison provided by the agency of:(1) the performance of each campus to its previous performance and to state-established standards; and(2) the performance of each district to its previous performance and to state-established standards.(e) The report may include the following information:(1) student information, including total enrollment, enrollment by ethnicity, socioeconomic status, and grade groupings and retention rates;(2) financial information, including revenues and expenditures;(3) staff information, including number and type of staff by sex, ethnicity, years of experience, and highest degree held, teacher and administrator salaries, and teacher turnover;(4) program information, including student enrollment by program, teachers by program, and instructional operating expenditures by program; and(5) the number of students placed in a disciplinary alternative education program under Chapter 37.(f) The commissioner by rule shall authorize the combination of this report with other reports and financial statements and shall restrict the number and length of reports that school districts, school district employees, and school campuses are required to prepare.(g) The report must include a statement of the amount, if any, of the school district's unencumbered surplus fund balance as of the last day of the preceding fiscal year and the percentage of the preceding year's budget that the surplus represents.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.307. USES OF PERFORMANCE REPORT. The information required to be reported under Section 39.306 shall be:(1) the subject of public hearings or meetings required under Sections 11.252, 11.253, and 39.306;(2) a primary consideration in school district and campus planning; and(3) a primary consideration of:(A) the State Board of Education in the evaluation of the performance of the commissioner;(B) the commissioner in the evaluation of the performance of the directors of the regional education service centers;(C) the board of trustees of a school district in the evaluation of the performance of the superintendent of the district; and(D) the superintendent in the evaluation of the performance of the district's campus principals.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.308. ANNUAL AUDIT OF DROPOUT RECORDS; REPORT. (a) The commissioner shall develop a process for auditing school district dropout records electronically. The commissioner shall also develop a system and standards for review of the audit or use systems already available at the agency. The system must be designed to identify districts that are at high risk of having inaccurate dropout records and that, as a result, require on-site monitoring of dropout records.(b) If the electronic audit of a school district's dropout records indicates that a district is not at high risk of having inaccurate dropout records, the district may not be subject to on-site monitoring under this subsection.(c) If the risk-based system indicates that a school district is at high risk of having inaccurate dropout records, the district is entitled to an opportunity to respond to the commissioner's determination before on-site monitoring may be conducted. The district must respond not later than the 30th day after the date the commissioner notifies the district of the commissioner's determination. If the district's response does not change the commissioner's determination that the district is at high risk of having inaccurate dropout records or if the district does not respond in a timely manner, the commissioner shall order agency staff to conduct on-site monitoring of the district's dropout records.(d) The commissioner shall notify the board of trustees of a school district of any objection the commissioner has to the district's dropout data, any violation of sound accounting practices or of a law or rule revealed by the data, or any recommendation by the commissioner concerning the data. If the data reflect that a penal law has been violated, the commissioner shall notify the county attorney, district attorney, or criminal district attorney, as appropriate, and the attorney general.(e) The commissioner is entitled to access to all district records the commissioner considers necessary or appropriate for the review, analysis, or approval of district dropout data.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

SUBCHAPTER K. REPORTS BY TEXAS EDUCATION AGENCYSec. 39.331. GENERAL REQUIREMENTS. (a) Each report required by this subchapter must:(1) unless otherwise specified, contain summary information and analysis only, with an indication that the agency will provide the data underlying the report on request;(2) specify a person at the agency who may be contacted for additional information regarding the report and provide the person's telephone number; and(3) identify other sources of related information, indicating the level of detail and format of information that may be obtained, including the availability of any information on the Texas Education Network.(b) Each component of a report required by this subchapter must:(1) identify the substantive goal underlying the information required to be reported;(2) analyze the progress made and longitudinal trends in achieving the underlying substantive goal;(3) offer recommendations for improved progress in achieving the underlying substantive goal; and(4) identify the relationship of the information required to be reported to state education goals.(c) Unless otherwise provided, each report required by this subchapter is due not later than December 1 of each even-numbered year.(d) Subsections (a) and (b) apply to any report required by statute that the agency or the State Board of Education must prepare and deliver to the governor, lieutenant governor, speaker of the house of representatives, or legislature.(e) Unless otherwise provided by law, any report required by statute that the agency or the State Board of Education must prepare and deliver to the governor, lieutenant governor, speaker of the house of representatives, or legislature may be combined, at the discretion of the commissioner, with a report required by this subchapter.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.332. COMPREHENSIVE ANNUAL REPORT. (a) Not later than December 1 of each year, the agency shall prepare and deliver to the governor, the lieutenant governor, the speaker of the house of representatives, each member of the legislature, the Legislative Budget Board, and the clerks of the standing committees of the senate and house of representatives with primary jurisdiction over the public school system a comprehensive report covering the preceding school year and containing the information described by Subsection (b).(b)(1) The report must contain an evaluation of the achievements of the state educational program in relation to the statutory goals for the public education system under Section 4.002.(2) The report must contain an evaluation of the status of education in the state as reflected by:(A) the student achievement indicators described by Section 39.053; and(B) the reporting indicators described by Section 39.301.(3) The report must contain a summary compilation of overall student performance on academic skills assessment instruments required by Section 39.023 with the number and percentage of students exempted from the administration of those instruments and the basis of the exemptions, aggregated by grade level, subject area, campus, and district, with appropriate interpretations and analysis, and disaggregated by race, ethnicity, gender, and socioeconomic status.(4) The report must contain a summary compilation of overall performance of students placed in a disciplinary alternative education program established under Section 37.008 on academic skills assessment instruments required by Section 39.023 with the number of those students exempted from the administration of those instruments and the basis of the exemptions, aggregated by district, grade level, and subject area, with appropriate interpretations and analysis, and disaggregated by race, ethnicity, gender, and socioeconomic status.(5) The report must contain a summary compilation of overall performance of students at risk of dropping out of school, as defined by Section 29.081(d), on academic skills assessment instruments required by Section 39.023 with the number of those students exempted from the administration of those instruments and the basis of the exemptions, aggregated by district, grade level, and subject area, with appropriate interpretations and analysis, and disaggregated by race, ethnicity, gender, and socioeconomic status.(6) The report must contain an evaluation of the correlation between student grades and student performance on academic skills assessment instruments required by Section 39.023.(7) The report must contain a statement of the dropout rate of students in grade levels 7 through 12, expressed in the aggregate and by grade level, and a statement of the completion rates of students for grade levels 9 through 12.(8) The report must contain a statement of:(A) the completion rate of students who enter grade level 9 and graduate not more than four years later;(B) the completion rate of students who enter grade level 9 and graduate, including students who require more than four years to graduate;(C) the completion rate of students who enter grade level 9 and not more than four years later receive a high school equivalency certificate;(D) the completion rate of students who enter grade level 9 and receive a high school equivalency certificate, including students who require more than four years to receive a certificate; and(E) the number and percentage of all students who have not been accounted for under Paragraph (A), (B), (C), or (D).(9) The report must contain a statement of the projected cross-sectional and longitudinal dropout rates for grade levels 9 through 12 for the next five years, assuming no state action is taken to reduce the dropout rate.(10) The report must contain a description of a systematic, measurable plan for reducing the projected cross-sectional and longitudinal dropout rates to five percent or less.(11) The report must contain a summary of the information required by Section 29.083 regarding grade level retention of students and information concerning:(A) the number and percentage of students retained; and(B) the performance of retained students on assessment instruments required under Section 39.023(a).(12) The report must contain information, aggregated by district type and disaggregated by race, ethnicity, gender, and socioeconomic status, on:(A) the number of students placed in a disciplinary alternative education program established under Section 37.008;(B) the average length of a student's placement in a disciplinary alternative education program established under Section 37.008;(C) the academic performance of students on assessment instruments required under Section 39.023(a) during the year preceding and during the year following placement in a disciplinary alternative education program; and(D) the dropout rates of students who have been placed in a disciplinary alternative education program established under Section 37.008.(13) The report must contain a list of each school district or campus that does not satisfy performance standards, with an explanation of the actions taken by the commissioner to improve student performance in the district or campus and an evaluation of the results of those actions.(14) The report must contain an evaluation of the status of the curriculum taught in public schools, with recommendations for legislative changes necessary to improve or modify the curriculum required by Section 28.002.(15) The report must contain a description of all funds received by and each activity and expenditure of the agency.(16) The report must contain a summary and analysis of the instructional expenditures ratios and instructional employees ratios of school districts computed under Section 44.0071.(17) The report must contain a summary of the effect of deregulation, including exemptions and waivers granted under Section 7.056 or 39.232.(18) The report must contain a statement of the total number and length of reports that school districts and school district employees must submit to the agency, identifying which reports are required by federal statute or rule, state statute, or agency rule, and a summary of the agency's efforts to reduce overall reporting requirements.(19) The report must contain a list of each school district that is not in compliance with state special education requirements, including:(A) the period for which the district has not been in compliance;(B) the manner in which the agency considered the district's failure to comply in determining the district's accreditation status; and(C) an explanation of the actions taken by the commissioner to ensure compliance and an evaluation of the results of those actions.(20) The report must contain a comparison of the performance of open-enrollment charter schools and school districts on the student achievement indicators described by Section 39.053(c), the reporting indicators described by Section 39.301(c), and the accountability measures adopted under Section 39.053(i), with a separately aggregated comparison of the performance of open-enrollment charter schools predominantly serving students at risk of dropping out of school, as described by Section 29.081(d), with the performance of school districts.(21) The report must contain a summary of the information required by Section 38.0141 regarding student health and physical activity from each school district.(22) The report must contain a summary compilation of overall student performance under the assessment system developed to evaluate the longitudinal academic progress as required by Section 39.027(e), disaggregated by bilingual education or special language program instructional model, if any.(23) The report must contain any additional information considered important by the commissioner or the State Board of Education.(c) In reporting the information required by Subsection (b)(3) or (4), the agency may separately aggregate the performance data of students enrolled in a special education program under Subchapter A, Chapter 29.(d) In reporting the information required by Subsections (b)(3), (5), and (7), the agency shall separately aggregate the longitudinal performance data of all students identified as students of limited English proficiency, as defined by Section 29.052, or former students of limited English proficiency, disaggregated by bilingual education or special language program instructional model, if any, in which the students are or were enrolled.(e) Each report must contain the most recent data available.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.333. REGIONAL AND DISTRICT LEVEL REPORT. The agency shall prepare and deliver to the governor, the lieutenant governor, the speaker of the house of representatives, each member of the legislature, the Legislative Budget Board, and the clerks of the standing committees of the senate and house of representatives with primary jurisdiction over the public school system a regional and district level report covering the preceding two school years and containing:(1) a summary of school district compliance with the student/teacher ratios and class-size limitations prescribed by Sections 25.111 and 25.112, including:(A) the number of campuses and classes at each campus granted an exception from Section 25.112; and(B) for each campus granted an exception from Section 25.112, a statement of whether the campus has been awarded a distinction designation under Subchapter G or has been identified as an unacceptable campus under Subchapter E;(2) a summary of the exemptions and waivers granted to campuses and school districts under Section 7.056 or 39.232 and a review of the effectiveness of each campus or district following deregulation;(3) an evaluation of the performance of the system of regional education service centers based on the indicators adopted under Section 8.101 and client satisfaction with services provided under Subchapter B, Chapter 8;(4) an evaluation of accelerated instruction programs offered under Section 28.006, including an assessment of the quality of such programs and the performance of students enrolled in such programs; and(5) the number of classes at each campus that are currently being taught by individuals who are not certified in the content areas of their respective classes.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.334. TECHNOLOGY REPORT. The agency shall prepare and deliver to the governor, the lieutenant governor, the speaker of the house of representatives, each member of the legislature, the Legislative Budget Board, and the clerks of the standing committees of the senate and house of representatives with primary jurisdiction over the public school system a technology report covering the preceding two school years and containing information on the status of the implementation of and revisions to the long-range technology plan required by Section 32.001, including the equity of the distribution and use of technology in public schools.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.335. INTERIM REPORT. Not later than December 1 of each odd-numbered year, the agency shall prepare and deliver to the governor, the lieutenant governor, the speaker of the house of representatives, each member of the legislature, the Legislative Budget Board, and the clerks of the standing committees of the senate and house of representatives with primary jurisdiction over the public school system an interim report containing, for the previous school year, the information required by Section 39.333(2).

Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

SUBCHAPTER L. NOTICE OF PERFORMANCESec. 39.361. NOTICE IN STUDENT GRADE REPORT. The first written notice of a student's performance that a school district gives during a school year as required by Section 28.022(a)(2) must include:(1) a statement of whether the campus at which the student is enrolled has been awarded a distinction designation under Subchapter G or has been identified as an unacceptable campus under Subchapter E; and(2) an explanation of the significance of the information provided under Subdivision (1).

Added by Acts 2007, 80th Leg., R.S., Ch. 1058, Sec. 14, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.362. NOTICE ON DISTRICT WEBSITE. Not later than the 10th day after the first day of instruction of each school year, a school district that maintains an Internet website shall make the following information available to the public on the website:(1) the information contained in the most recent campus report card for each campus in the district under Section 39.305;(2) the information contained in the most recent performance report for the district under Section 39.306;(3) the most recent accreditation status and performance rating of the district under Sections 39.052 and 39.054; and(4) a definition and explanation of each accreditation status under Section 39.051, based on commissioner rule adopted under that section.

Added by Acts 2007, 80th Leg., R.S., Ch. 1058, Sec. 14, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

SUBCHAPTER M. HIGH SCHOOL COMPLETION AND SUCCESS INITIATIVESec. 39.401. DEFINITION. In this subchapter, "council" means the High School Completion and Success Initiative Council.

Redesignated from Education Code, Section 39.363 by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.402. HIGH SCHOOL COMPLETION AND SUCCESS INITIATIVE COUNCIL. (a) The High School Completion and Success Initiative Council is established to identify strategic priorities for and make recommendations to improve the effectiveness, coordination, and alignment of high school completion and college and workforce readiness efforts.(b) The council is composed of:(1) the commissioner of education;(2) the commissioner of higher education; and(3) seven members appointed by the commissioner of education.(c) In making appointments required by Subsection (b)(3), the commissioner of education shall appoint:(1) three members from a list of nominations provided by the governor;(2) two members from a list of nominations provided by the lieutenant governor; and(3) two members from a list of nominations provided by the speaker of the house of representatives.(d) In making nominations under Subsection (c), the governor, lieutenant governor, and speaker of the house of representatives shall nominate persons who have distinguished experience in:(1) developing and implementing high school reform strategies; and(2) promoting college and workforce readiness.

Redesignated from Education Code, Section 39.363 by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.403. TERMS. Members of the council appointed under Section 39.402(b)(3) serve terms of two years and may be reappointed for additional terms.

Redesignated from Education Code, Section 39.363 by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.404. PRESIDING OFFICER. The commissioner of education serves as the presiding officer of the council.

Redesignated from Education Code, Section 39.363 by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.405. COMPENSATION AND REIMBURSEMENT. A member of the council is not entitled to compensation for service on the council but is entitled to reimbursement for actual and necessary expenses incurred in performing council duties.

Redesignated from Education Code, Section 39.363 by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.406. COUNCIL STAFF AND FUNDING. (a) Except as otherwise provided, staff members of the agency, with the assistance of the Texas Higher Education Coordinating Board, shall provide administrative support for the council.(b) Funding for the administrative and operational expenses of the council shall be provided by appropriation to the agency for that purpose and by gifts, grants, and donations solicited and accepted by the agency for that purpose.

Redesignated from Education Code, Section 39.363 by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.407. STRATEGIC PLAN. (a) The council shall adopt a strategic plan under this subchapter to:(1) specify strategies to identify, support, and expand programs to improve high school completion rates and college and workforce readiness;(2) establish specific goals with which to measure the success of the strategies identified under Subdivision (1) in improving high school completion rates and college and workforce readiness;(3) identify strategies for alignment and coordination of federal and other funding sources that may be pursued for high school reform, dropout prevention, and preparation of students for postsecondary coursework or employment; and(4) identify key objectives for appropriate research and program evaluation conducted as provided by this subchapter.(b) The commissioner of education and the commissioner of higher education shall adopt rules as necessary to administer the strategic plan adopted by the council under this section.(c) The commissioner of education or the commissioner of higher education may not, in a manner inconsistent with the strategic plan, spend money, award a grant, or enter into a contract in connection with a program relating to high school success and completion.

Redesignated from Education Code, Section 39.363 by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.408. ELIGIBILITY CRITERIA FOR CERTAIN GRANT PROGRAMS. A school district or campus is eligible to participate in programs under Sections 21.4541, 29.095, 29.096, 29.097, and 29.098 if the district or campus exhibited during each of the three preceding school years characteristics that strongly correlate with high dropout rates.

Redesignated from Education Code, Section 39.363 by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.409. PRIVATE FOUNDATION PARTNERSHIPS. (a) The commissioner of education or the commissioner of higher education, as appropriate, and the council may coordinate with private foundations that have made a substantial investment in the improvement of high schools in this state to maximize the impact of public and private investments.(b) A private foundation is not required to obtain the approval of the appropriate commissioner or the council under Subsection (a) before allocating resources to a school in this state.

Redesignated from Education Code, Section 39.363 by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.410. GRANT PROGRAM EVALUATION. (a) The commissioner of education shall annually set aside not more than five percent of the funds appropriated for high school completion and success to contract for the evaluation of programs supported by grants approved under this subchapter. In awarding a contract under this subsection, the commissioner shall consider centers for education research established under Section 1.005.(b) A person who receives a grant approved under this subchapter must consent to an evaluation under this section as a condition of receiving the grant.(c) The commissioner shall ensure that an evaluation conducted under this section includes an assessment of whether student achievement has improved. Results of the evaluation shall be provided through the online clearinghouse of information relating to the best practices of campuses and school districts established under Section 7.009.

Redesignated from Education Code, Section 39.363 by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.411. COUNCIL RECOMMENDATIONS. (a) Based on the strategic plan adopted under this subchapter, the council shall make recommendations to the commissioner of education or the commissioner of higher education, as applicable, for the use of federal and state funds appropriated or received for high school reform, college readiness, and dropout prevention, including grants awarded under Sections 21.4511, 21.4541, 29.095-29.098, 29.917, 29.919, and 39.235.(b) The council shall include recommendations under this section for:(1) key elements of program design;(2) criteria for awarding grants and evaluating programs;(3) program funding priorities; and(4) program evaluation as provided by this subchapter.(c) The commissioner of education or the commissioner of higher education, as applicable, shall consider the council's recommendations and based on those recommendations may award grants to school districts, open-enrollment charter schools, institutions of higher education, regional education service centers, and nonprofit organizations to meet the goals of the council's strategic plan.(d) The commissioner of education or the commissioner of higher education, as applicable:(1) is not required under this section to allocate funds to a program or initiative recommended by the council; and(2) may not initiate a program funded under this section that does not conform to the recommended use of funds as provided under Subsections (a) and (b).

Redesignated from Education Code, Section 39.363 by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.412. FUNDING PROVIDED TO SCHOOL DISTRICTS. From funds appropriated, the commissioner of education may provide funding to school districts to permit a school district to obtain technical assistance in preparing a grant proposal for a grant program administered under this subchapter.

Redesignated from Education Code, Section 39.363 by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.413. FUNDING FOR CERTAIN PROGRAMS. (a) From funds appropriated, the Texas Higher Education Coordinating Board shall allocate $8.75 million each year to establish mathematics, science, and technology teacher preparation academies under Section 61.0766, provide funding to the commissioner of education to implement and administer the program under Section 29.098, and award grants under Section 61.0762(a)(3).(b) The Texas Higher Education Coordinating Board shall establish mathematics, science, and technology teacher preparation academies under Section 61.0766, provide funding to the commissioner of education to implement and administer the program under Section 29.098, and award grants under Section 61.0762(a)(3) in a manner consistent with the goals of this subchapter and the goals in "Closing the Gaps," the state's master plan for higher education.

Added by Acts 2007, 80th Leg., R.S., Ch. 1058, Sec. 14, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 851, Sec. 3, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 852, Sec. 2, eff. June 19, 2009.Redesignated from Education Code, Section 39.363 by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.414. PRIVATE FUNDING. The commissioner of education or the commissioner of higher education, as appropriate, may accept gifts, grants, or donations to fund a grant administered under this subchapter.

Redesignated from Education Code, Section 39.363 by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.415. REPORTS. (a) Not later than December 1 of each even-numbered year, the agency shall prepare and deliver a report to the legislature that recommends any statutory changes the council considers appropriate to promote high school completion and college and workforce readiness.(b) Not later than March 1 and September 1 of each year, the commissioner of education shall prepare and deliver a progress report to the presiding officers of the standing committees of each house of the legislature with primary jurisdiction over public education, the Legislative Budget Board, and the Governor's Office of Policy and Planning on:(1) the implementation of Sections 7.031, 21.4511, 21.4541, 28.008(d-1), 28.0212(d), 29.095-29.098, 29.911, 29.917-29.919, and 39.115 and this subchapter;(2) the programs supported by grants approved under this subchapter; and(3) the alignment of grants and programs to the strategic plan adopted under Section 39.357.

Amended by: Acts 2009, 81st Leg., R.S., Ch. 852, Sec. 3, eff. June 19, 2009.Redesignated from Education Code, Section 39.363 by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.

Sec. 39.416. RULES. The commissioner of education and the commissioner of higher education shall adopt rules as necessary to administer this subchapter and any programs under the authority of the commissioner of education or the commissioner of higher education and the council under this subchapter.

Redesignated from Education Code, Section 39.363 by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 59, eff. June 19, 2009.



CHAPTER 41. EQUALIZED WEALTH LEVEL

EDUCATION CODETITLE 2. PUBLIC EDUCATIONSUBTITLE I. SCHOOL FINANCE AND FISCAL MANAGEMENTCHAPTER 41. EQUALIZED WEALTH LEVELSUBCHAPTER A. GENERAL PROVISIONSSec. 41.001. DEFINITIONS. In this chapter:(1) "Equalized wealth level" means the wealth per student provided by Section 41.002.(2) "Wealth per student" means the taxable value of property, as determined under Subchapter M, Chapter 403, Government Code, divided by the number of students in weighted average daily attendance.(3) "Weighted average daily attendance" has the meaning assigned by Section 42.302.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 1.01, eff. Sept. 1, 1999.

Sec. 41.002. EQUALIZED WEALTH LEVEL. (a) A school district may not have a wealth per student that exceeds:(1) the wealth per student that generates the amount of maintenance and operations tax revenue per weighted student available to a district with maintenance and operations tax revenue per cent of tax effort equal to the maximum amount provided per cent under Section 42.101, for the district's maintenance and operations tax effort equal to or less than the rate equal to the product of the state compression percentage, as determined under Section 42.2516, multiplied by the maintenance and operations tax rate adopted by the district for the 2005 tax year;(2) the wealth per student that generates the amount of maintenance and operations tax revenue per weighted student available to the Austin Independent School District, as determined by the commissioner in cooperation with the Legislative Budget Board, for the first six cents by which the district's maintenance and operations tax rate exceeds the rate equal to the product of the state compression percentage, as determined under Section 42.2516, multiplied by the maintenance and operations tax rate adopted by the district for the 2005 tax year, subject to Section 41.093(b-1); or(3) $319,500, for the district's maintenance and operations tax effort that exceeds the first six cents by which the district's maintenance and operations tax effort exceeds the rate equal to the product of the state compression percentage, as determined under Section 42.2516, multiplied by the maintenance and operations tax rate adopted by the district for the 2005 tax year.(b) For purposes of this chapter, the commissioner shall adjust, in accordance with Section 42.2521, the taxable values of a school district that, due to factors beyond the control of the board of trustees, experiences a rapid decline in the tax base used in calculating taxable values.(c) Repealed by Acts 1999, 76th Leg., ch. 396, Sec. 3.01(a), eff. Sept. 1, 1999.(d) Expired.(e) Notwithstanding Subsection (a), and except as provided by Subsection (g), in accordance with a determination of the commissioner, the wealth per student that a school district may have after exercising an option under Section 41.003(2) or (3) may not be less than the amount needed to maintain state and local revenue in an amount equal to state and local revenue per weighted student for maintenance and operation of the district for the 1992-1993 school year less the district's current year distribution per weighted student from the available school fund, other than amounts distributed under Chapter 31, if the district imposes an effective tax rate for maintenance and operation of the district equal to the greater of the district's current tax rate or $1.50 on the $100 valuation of taxable property.(f) For purposes of Subsection (e), a school district's effective tax rate is determined by dividing the total amount of taxes collected by the district for the applicable school year less any amounts paid into a tax increment fund under Chapter 311, Tax Code, by the quotient of the district's taxable value of property, as determined under Subchapter M, Chapter 403, Government Code, divided by 100.(g) The wealth per student that a district may have under Subsection (e) is adjusted as follows:AWPS = WPS X (((EWL/280,000 - 1) X DTR/1.5) + 1)where:"AWPS" is the district's wealth per student;"WPS" is the district's wealth per student determined under Subsection (e);"EWL" is the equalized wealth level; and"DTR" is the district's adopted maintenance and operations tax rate for the current school year.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 7, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 396, Sec. 1.02, 3.01(a), eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1187, Sec. 2.02, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1187, Sec. 2.03, eff. Sept. 1, 2002.Amended by: Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 1.01, eff. May 31, 2006.Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 44, eff. September 1, 2009.

Sec. 41.003. OPTIONS TO ACHIEVE EQUALIZED WEALTH LEVEL. A district with a wealth per student that exceeds the equalized wealth level may take any combination of the following actions to achieve the equalized wealth level:(1) consolidation with another district as provided by Subchapter B; (2) detachment of territory as provided by Subchapter C; (3) purchase of average daily attendance credit as provided by Subchapter D; (4) education of nonresident students as provided by Subchapter E; or(5) tax base consolidation with another district as provided by Subchapter F.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 1.03, eff. Sept. 1, 1999.

Sec. 41.0031. INCLUSION OF ATTENDANCE CREDITS AND NONRESIDENTS IN WEIGHTED AVERAGE DAILY ATTENDANCE. In determining whether a school district has a wealth per student less than or equal to the equalized wealth level, the commissioner shall use:(1) the district's final weighted average daily attendance; and(2) the number of attendance credits a district purchases under Subchapter D or the number of nonresident students a district educates under Subchapter E for a school year.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 1.04, eff. Sept. 1, 1999.

Sec. 41.004. ANNUAL REVIEW OF PROPERTY WEALTH. (a) Not later than July 15 of each year, using the estimate of enrollment under Section 42.254, the commissioner shall review the wealth per student of school districts in the state and shall notify:(1) each district with wealth per student exceeding the equalized wealth level;(2) each district to which the commissioner proposes to annex property detached from a district notified under Subdivision (1), if necessary, under Subchapter G; and(3) each district to which the commissioner proposes to consolidate a district notified under Subdivision (1), if necessary, under Subchapter H. (b) If, before the dates provided by this subsection, a district notified under Subsection (a)(1) has not successfully exercised one or more options under Section 41.003 that reduce the district's wealth per student to a level equal to or less than the equalized wealth level, the commissioner shall order the detachment of property from that district as provided by Subchapter G. If that detachment will not reduce the district's wealth per student to a level equal to or less than the equalized wealth level, the commissioner may not detach property under Subchapter G but shall order the consolidation of the district with one or more other districts as provided by Subchapter H. An agreement under Section 41.003(1) or (2) must be executed not later than September 1 immediately following the notice under Subsection (a). An election for an option under Section 41.003(3), (4), or (5) must be ordered before September 1 immediately following the notice under Subsection (a).(c) A district notified under Subsection (a) may not adopt a tax rate for the tax year in which the district receives the notice until the commissioner certifies that the district has achieved the equalized wealth level.(d) A detachment and annexation or consolidation under this chapter:(1) is effective for Foundation School Program funding purposes for the school year that begins in the calendar year in which the detachment and annexation or consolidation is agreed to or ordered; and(2) applies to the ad valorem taxation of property beginning with the tax year in which the agreement or order is effective.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 1.05, eff. Sept. 1, 1999.

Sec. 41.0041. EFFECT OF ADDITIONAL STATE AID FOR TAX REDUCTION. (a) Notwithstanding any other provision of this chapter, if a school district's wealth per student exceeds the equalized wealth level for the first time in the 2006-2007 or a later school year, the commissioner may consider the district to have reduced its wealth per student to the equalized wealth level for any school year as provided by this section.(b) When the commissioner initially identifies a school district under Section 41.004 as having a wealth per student for a school year that exceeds the equalized wealth level, the commissioner shall estimate:(1) the amount of state revenue to which the district is entitled under Section 42.2516 for that school year; and(2) the cost to the district to purchase attendance credits under Subchapter D in an amount sufficient to reduce the district's wealth per student to the equalized wealth level for that school year.(c) If the commissioner determines that the amount described by Subsection (b)(1) exceeds the amount described by Subsection (b)(2), the commissioner shall notify the district of the commissioner's determination. In lieu of exercising an option described by Section 41.003, the district's board of trustees may authorize the commissioner to withhold from the state revenue to which the district is entitled under Section 42.2516 an amount equal to the amount described by Subsection (b)(2).(d) In calculating the amount of state revenue to be withheld from a school district under this section, the commissioner shall calculate the cost for the district to reduce the district's wealth per student to the equalized wealth level using the final attendance and tax rate data for the school year and shall award the district any available credit or discount under Subchapter D as if the district had exercised the option under Section 41.003(3) in a timely manner. If the final amount calculated for the cost for the district to reduce the district's wealth per student to the equalized wealth level for a school year exceeds the amount of state revenue to which the district is entitled under Section 42.2516 for that year:(1) the commissioner shall:(A) withhold the entire amount of state revenue to which the district is entitled under Section 42.2516 for that year; and(B) withhold the additional amount of the cost for the district to reduce the district's wealth per student to the equalized wealth level for that year from the state revenue to which the district is entitled under Section 42.2516 for a subsequent school year; and(2) the district is not required to take any further action to reduce its wealth per student for that year.(e) An action by the board of trustees of a school district authorizing the commissioner to withhold state revenue from the district under this section is valid without voter authorization.

Added by Acts 2007, 80th Leg., R.S., Ch. 335, Sec. 1, eff. June 15, 2007.

Sec. 41.005. COMPTROLLER AND APPRAISAL DISTRICT COOPERATION. The chief appraiser of each appraisal district and the comptroller shall cooperate with the commissioner and school districts in implementing this chapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.006. RULES. (a) The commissioner may adopt rules necessary for the implementation of this chapter. The rules may provide for the commissioner to make necessary adjustments to the provisions of Chapter 42, including providing for the commissioner to make an adjustment in the funding element established by Section 42.302, at the earliest date practicable, to the amount the commissioner believes, taking into consideration options exercised by school districts under this chapter and estimates of student enrollments, will match appropriation levels.(b) As necessary for the effective and efficient administration of this chapter, the commissioner may modify effective dates and time periods for actions described by this chapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 8, eff. Sept. 1, 1997.

Sec. 41.007. COMMISSIONER TO APPROVE SUBSEQUENT BOUNDARY CHANGES. A school district that is involved in an action under this chapter that results in boundary changes to the district or in the consolidation of tax bases is subject to consolidation, detachment, or annexation under Chapter 13 only if the commissioner certifies that the change under Chapter 13 will not result in a district with a wealth per student that exceeds the equalized wealth level.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.008. HOMESTEAD EXEMPTIONS. (a) The governing board of a school district that results from consolidation under this chapter, including a consolidated taxing district under Subchapter F, for the tax year in which the consolidation occurs may determine whether to adopt a homestead exemption provided by Section 11.13, Tax Code, and may set the amount of the exemption, if adopted, at any time before the school district adopts a tax rate for that tax year. This section applies only to an exemption that the governing board of a school district is authorized to adopt or change in amount under Section 11.13, Tax Code.(b) This section prevails over any inconsistent provision of Section 11.13, Tax Code, or other law.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.009. TAX ABATEMENTS. (a) A tax abatement agreement executed by a school district that is involved in consolidation or in detachment and annexation of territory under this chapter is not affected and applies to the taxation of the property covered by the agreement as if executed by the district within which the property is included.(b) The commissioner shall determine the wealth per student of a school district under this chapter as if any tax abatement agreement executed by a school district on or after May 31, 1993, had not been executed.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.010. TAX INCREMENT OBLIGATIONS. The payment of tax increments under Chapter 311, Tax Code, is not affected by the consolidation of territory or tax bases or by annexation under this chapter. In each tax year a school district paying a tax increment from taxes on property over which the district has assumed taxing power is entitled to retain the same percentage of the tax increment from that property that the district in which the property was located before the consolidation or annexation could have retained for the respective tax year.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.011. CONTINGENCY. (a) If any of the options described by Section 41.003 as applied to a school district are held invalid by a final decision of a court of competent jurisdiction, a school district is entitled to exercise any of the remaining valid options in accordance with a schedule approved by the commissioner.(b) If a final order of a court of competent jurisdiction should hold each of the options provided by Section 41.003 invalid, the commissioner shall act under Subchapter G or H to achieve the equalized wealth level only after notice and hearing is afforded to each school district affected by the order. The commissioner shall adopt a plan that least disrupts the affected school districts. If because the exigency to adopt a plan prevents the commissioner from giving a reasonable time for notice and hearing, the commissioner shall timely give notice to and hold a hearing for the affected school districts, but in no event less than 30 days from time of notice to the date of hearing.(c) If a final order of a court of competent jurisdiction should hold an option provided by Section 41.003 invalid and order a refund to a district of any amounts paid by a district choosing that option, the amount shall be refunded but held in reserve and not expended by the district until released by order of the commissioner. The commissioner shall order the release immediately on the commissioner's determination that, through one of the means provided by law, the district has achieved the equalized wealth level. The amount released shall be deducted from any state aid payable to the district according to a schedule adopted by the commissioner.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.012. DATE OF ELECTIONS. An election under this chapter for voter approval of an agreement entered by the board of trustees shall be held on a Tuesday or Saturday not more than 45 days after the date of the agreement. Section 41.001, Election Code, does not apply to the election.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.013. PROCEDURE. (a) Except as provided by Subchapter G, a decision of the commissioner under this chapter is appealable under Section 7.057.(b) Any order of the commissioner issued under this chapter shall be given immediate effect and may not be stayed or enjoined pending any appeal.(c) Chapter 2001, Government Code, does not apply to a decision of the commissioner under this chapter.(d) On the request of the commissioner, the secretary of state shall publish any rules adopted under this chapter in the Texas Register and the Texas Administrative Code.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

SUBCHAPTER B. CONSOLIDATION BY AGREEMENTSec. 41.031. AGREEMENT. The governing boards of any two or more school districts may consolidate the districts by agreement in accordance with this subchapter to establish a consolidated district with a wealth per student equal to or less than the equalized wealth level. The agreement is not effective unless the commissioner certifies that the consolidated district, as a result of actions taken under this chapter, will have a wealth per student equal to or less than the equalized wealth level.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.032. GOVERNING LAW. Except to the extent modified by the terms of the agreement, the consolidated district is governed by the applicable provisions of Subchapter D, Chapter 13, other than a provision requiring consolidating districts to be contiguous. The agreement may not be inconsistent with the requirements of this subchapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.033. GOVERNANCE PLAN. (a) The agreement among the consolidating districts may include a governance plan designed to preserve community-based and site-based decision making within the consolidated district, including the delegation of specific powers of the governing board of the district other than the power to levy taxes, including a provision authorized by Section 13.158(b).(b) The governance plan may provide for a transitional board of trustees during the first year after consolidation, but beginning with the next year the board of trustees must be elected from within the boundaries of the consolidated district. If the consolidating districts elect trustees from single-member districts, the consolidated district must adopt a plan to elect its board of trustees from single-member districts.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2003, 78th Leg., ch. 201, Sec. 29, eff. Sept. 1, 2003.

Sec. 41.034. INCENTIVE AID. (a) For the first and second school years after creation of a consolidated district under this subchapter, the commissioner shall adjust allotments to the consolidated district to the extent necessary to preserve the effects of an adjustment under Section 42.102, 42.103, or 42.105 to which either of the consolidating districts would have been entitled but for the consolidation.(b) Except as provided by Subsection (c), a district receiving incentive aid payments under this section is not entitled to incentive aid under Subchapter G, Chapter 13.(c) Four or more districts that consolidate into one district under this subchapter within a period of one year may elect to receive incentive aid under this section or to receive incentive aid for not more than five years under Subchapter G, Chapter 13. Incentive aid under this subsection may not provide the consolidated district with more revenue in state and local funds than the district would receive at the equalized wealth level.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

SUBCHAPTER C. DETACHMENT AND ANNEXATION BY AGREEMENTSec. 41.061. AGREEMENT. (a) By agreement of the governing boards of two school districts, territory may be detached from one of the districts and annexed to the other district if, after the action:(1) the wealth per student of the district from which territory is detached is equal to or less than the equalized wealth level; and(2) the wealth per student of the district to which territory is annexed is not greater than the greatest level for which funds are provided under Subchapter F, Chapter 42.(b) The agreement is not effective unless the commissioner certifies that, after all actions taken under this chapter, the wealth per student of each district involved will be equal to or less than the applicable level permitted by Subsection (a).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.062. GOVERNING LAW. Except to the extent of any conflict with this chapter and except for any requirement that detached property must be annexed to a school district that is contiguous to the detached territory, the annexation and detachment is governed by Chapter 13.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.063. ALLOCATION OF APPRAISED VALUE OF DIVIDED UNIT. If portions of a parcel or other item of property are located in different school districts as a result of a detachment and annexation under this subchapter, the parcel or other item of property shall be appraised for taxation as a unit, and the agreement shall allocate the taxable value of the property between the districts.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.064. ALLOCATION OF INDEBTEDNESS. The annexation agreement may allocate to the receiving district any portion of the indebtedness of the district from which the territory is detached, and the receiving district assumes and is liable for the allocated indebtedness.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.065. NOTICE. As soon as practicable after the agreement is executed, the districts involved shall notify each affected property owner and the appraisal district in which the affected property is located.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

SUBCHAPTER D. PURCHASE OF ATTENDANCE CREDITSec. 41.091. AGREEMENT. A school district with a wealth per student that exceeds the equalized wealth level may execute an agreement with the commissioner to purchase attendance credits in an amount sufficient, in combination with any other actions taken under this chapter, to reduce the district's wealth per student to a level that is equal to or less than the equalized wealth level.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.092. CREDIT. (a) For each credit purchased, the weighted average daily attendance of the purchasing school district is increased by one student in weighted average daily attendance for purposes of determining whether the district exceeds the equalized wealth level.(b) A credit is not used in determining a school district's scholastic population, average daily attendance, or weighted average daily attendance for purposes of Chapter 42 or 43.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.093. COST. (a) Subject to Subsection (b-1), the cost of each credit is an amount equal to the greater of:(1) the amount of the district's maintenance and operations tax revenue per student in weighted average daily attendance for the school year for which the contract is executed; or(2) the amount of the statewide district average of maintenance and operations tax revenue per student in weighted average daily attendance for the school year preceding the school year for which the contract is executed.(b) For purposes of this section, a school district's maintenance and operations tax revenue does not include any amounts paid into a tax increment fund under Chapter 311, Tax Code.(b-1) If the guaranteed level of state and local funds per weighted student per cent of tax effort under Section 42.302(a-1)(1) for which state funds are appropriated for a school year is an amount at least equal to the amount of revenue per weighted student per cent of tax effort available to the Austin Independent School District, as determined by the commissioner in cooperation with the Legislative Budget Board, the commissioner, in computing the amounts described by Subsections (a)(1) and (2) and determining the cost of an attendance credit, shall exclude maintenance and operations tax revenue resulting from the first six cents by which a district's maintenance and operations tax rate exceeds the rate equal to the product of the state compression percentage, as determined under Section 42.2516, multiplied by the maintenance and operations tax rate adopted by the district for the 2005 tax year.(c) The cost of an attendance credit for a school district is computed using the final tax collections of the district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 592, Sec. 1.02, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1071, Sec. 9, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 396, Sec. 1.06, eff. Sept. 1, 1999.Amended by: Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 1.02, eff. May 31, 2006.Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 45, eff. September 1, 2009.

Sec. 41.0931. DISASTER REMEDIATION COSTS. (a) This section applies only to a district all or part of which is located in an area declared a disaster area by the governor under Chapter 418, Government Code, and that incurs disaster remediation costs as a result of the disaster.(b) Subject to Subsection (c), for the two-year period following the date of the governor's initial proclamation or executive order declaring a state of disaster, the total amount required to be paid by a district for attendance credits under Section 41.093 is reduced by the amount of any disaster remediation costs that the district pays during that period and does not anticipate recovering through insurance proceeds, federal disaster relief payments, or another similar source of reimbursement.(b-1) For purposes of determining the reduction under this section to which a district is entitled for the 2009-2010 school year, disaster remediation costs paid by the district after September 1, 2008, are included if the costs meet all other requirements imposed by this section. This subsection expires September 1, 2010.(c) To receive a reduction under this section, a district must provide the commissioner with acceptable documentation of disaster remediation costs paid by the district.(d) The commissioner shall adopt rules necessary to implement this section, including rules defining "disaster remediation costs" for purposes of this section and specifying the type of documentation required under Subsection (c).(e) Notwithstanding any other provision of this section, the commissioner may permit a district to use funds available to the district as a result of a reduction under this section to pay the costs of replacing a facility instead of repairing the facility. The commissioner shall ensure that a district that elects to replace a facility does not receive a reduction that exceeds the lesser of:(1) the amount that would be available to the district if the facility were repaired; or(2) the amount necessary to replace the facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1006, Sec. 3, eff. June 19, 2009.

Sec. 41.094. PAYMENT. (a) A school district shall pay for credits purchased in equal monthly payments as determined by the commissioner beginning February 15 and ending August 15 of the school year for which the agreement is in effect.(a-1) Expired.(b) Receipts shall be deposited in the state treasury and may be used only for foundation school program purposes.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.095. DURATION. An agreement under this section is valid for one school year and, subject to Section 41.096, may be renewed annually.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.096. VOTER APPROVAL. (a) After first executing an agreement under this section, the board of trustees shall order and conduct an election, in the manner provided by Sections 13.003(d)-(g), to obtain voter approval of the agreement.(b) The ballot shall be printed to permit voting for or against the proposition: "Authorizing the board of trustees of ________ School District to purchase attendance credits from the state with local tax revenues."(c) The proposition is approved if the proposition receives a favorable vote of a majority of the votes cast. If the proposition is approved, the agreement executed by the board is ratified, and the board has continuing authority to execute agreements under this subchapter on behalf of the district without further voter approval.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.097. CREDIT FOR APPRAISAL COSTS. (a) The total amount required under Section 41.093 for a district to purchase attendance credits under this subchapter for any school year is reduced by an amount equal to the product of the district's total costs under Section 6.06, Tax Code, for the appraisal district or districts in which it participates multiplied by a percentage that is computed by dividing the total amount required under Section 41.093 by the total amount of taxes imposed in the district for that year less any amounts paid into a tax increment fund under Chapter 311, Tax Code.(b) A school district is entitled to a reduction under Subsection (a) beginning with the 1996-1997 school year. For that school year, the reduction to which a district is entitled is the sum of the amounts computed under Subsection (a) for the 1993-1994, 1994-1995, 1995-1996, and 1996-1997 school years. If that amount exceeds the total amount required under Section 41.093 for the 1996-1997 school year, the difference is carried forward and the total amount required under Section 41.093 is reduced each subsequent school year until the total amount of the credit has been applied to such reductions.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 10, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 648, Sec. 3, eff. January 1, 2008.

Sec. 41.098. EARLY AGREEMENT CREDIT. A district that submits a signed agreement under this subchapter to the commissioner before September 1 of the school year for which the agreement is made may reduce the total amount required to be paid for attendance credits under Section 41.093 by the lesser of four percent or $80 per credit purchased.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.099. LIMITATION. (a) Sections 41.002(e), 41.094, 41.097, and 41.098 apply only to a district that:(1) executes an agreement to purchase all attendance credits necessary to reduce the district's wealth per student to the equalized wealth level; (2) executes an agreement to purchase attendance credits and an agreement under Subchapter E to contract for the education of nonresident students who transfer to and are educated in the district but who are not charged tuition; or(3) executes an agreement under Subchapter E to contract for the education of nonresident students:(A) to an extent that does not provide more than 10 percent of the reduction in wealth per student required for the district to achieve a wealth per student that is equal to or less than the equalized wealth level; and(B) under which all revenue paid by the district to other districts, in excess of the reduction in state aid that results from counting the weighted average daily attendance of the students served in the contracting district, is required to be used for funding a consortium of at least three districts in a county with a population of less than 40,000 that is formed to support a technology initiative.(b) A district that executes an agreement under Subsection (a)(3) must pay full market value for any good or service the district obtains through the consortium.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 11, eff. Sept. 1, 1997.

SUBCHAPTER E. EDUCATION OF NONRESIDENT STUDENTSSec. 41.121. AGREEMENT. (a) The board of trustees of a district with a wealth per student that exceeds the equalized wealth level may execute an agreement to educate the students of another district in a number that, when the weighted average daily attendance of the students served is added to the weighted average daily attendance of the contracting district, is sufficient, in combination with any other actions taken under this chapter, to reduce the district's wealth per student to a level that is equal to or less than the equalized wealth level. The agreement is not effective unless the commissioner certifies that the transfer of weighted average daily attendance will not result in any of the contracting districts' wealth per student being greater than the equalized wealth level and that the agreement requires an expenditure per student in weighted average daily attendance that is at least equal to the amount per student in weighted average daily attendance required under Section 41.093.(b) Notwithstanding the amendment of this section by H.B. No. 3646, Acts of the 81st Legislature, Regular Session, 2009, the commissioner may provide for the continuation of an agreement in existence during the 2008-2009 school year under the authority of this section, as it existed on May 1, 2009, and implementing rules as they existed on May 1, 2009, if the commissioner determines that the agreement benefits the education of students in the districts subject to the agreement. This subsection expires September 1, 2011.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 46, eff. September 1, 2009.

Sec. 41.122. VOTER APPROVAL. (a) After first executing an agreement under this subchapter other than an agreement under Section 41.125, the board of trustees of the district that will be educating nonresident students shall order and conduct an election, in the manner provided by Sections 13.003(d)-(g), to obtain voter approval of the agreement.(b) The ballot shall be printed to permit voting for or against the proposition: "Authorizing the board of trustees of ________ School District to educate students of other school districts with local tax revenues."(c) The proposition is approved if the proposition receives a favorable vote of a majority of the votes cast. If the proposition is approved, the agreement executed by the board is ratified, and the board has continuing authority to execute agreements under this subchapter on behalf of the district without further voter approval.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2003, 78th Leg., ch. 61, Sec. 5, eff. Sept. 1, 2003.

Sec. 41.123. WADA COUNT. For purposes of Chapter 42, students served under an agreement under this subchapter are counted only in the weighted average daily attendance of the district providing the services, except that students served under an agreement authorized by Section 41.125 are counted in a manner determined by the commissioner.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2003, 78th Leg., ch. 61, Sec. 6, eff. Sept. 1, 2003.

Sec. 41.124. TRANSFERS. (a) The board of trustees of a school district with a wealth per student that exceeds the equalized wealth level may reduce the district's wealth per student by serving nonresident students who transfer to the district and are educated by the district but who are not charged tuition. A district that exercises the option under this subsection is not required to execute an agreement with the school district in which a transferring student resides and must certify to the commissioner that the district has not charged or received tuition for the transferring students.(b) A school district with a wealth per student that exceeds the equalized wealth level that pays tuition to another school district for the education of students that reside in the district may apply the amount of tuition paid toward the cost of the option chosen by the district to reduce its wealth per student. The amount applied under this subsection may not exceed the amount determined under Section 41.093 as the cost of an attendance credit for the district. The commissioner may require any reports necessary to document the tuition payments.(c) A school district that receives tuition for a student from a school district with a wealth per student that exceeds the equalized wealth level may not claim attendance for that student for purposes of Chapters 42 and 46 and the technology allotment under Section 31.021(b)(2).

Added by Acts 1999, 76th Leg., ch. 396, Sec. 1.07, eff. Sept. 1, 1999.

Sec. 41.125. CAREER AND TECHNOLOGY EDUCATION PROGRAMS. (a) The board of trustees of a school district with a wealth per student that exceeds the equalized wealth level may reduce the district's wealth per student by executing an agreement to provide students of one or more other districts with career and technology education through a program designated as an area program for career and technology education.(b) The agreement is not effective unless the commissioner certifies that:(1) implementation of the agreement will not result in any of the affected districts' wealth per student being greater than the equalized wealth level; and(2) the agreement requires the district with a wealth per student that exceeds the equalized wealth level to make expenditures benefiting students from other districts in an amount at least equal to the amount that would be required for the district to purchase the number of attendance credits under Subchapter D necessary, in combination with any other actions taken under this chapter other than an action under this section, to reduce the district's wealth per student to a level that is equal to or less than the equalized wealth level.

Added by Acts 2003, 78th Leg., ch. 61, Sec. 7, eff. Sept. 1, 2003.

SUBCHAPTER F. TAX BASE CONSOLIDATIONSec. 41.151. AGREEMENT. The board of trustees of two or more school districts may execute an agreement to conduct an election on the creation of a consolidated taxing district for the maintenance and operation of the component school districts. The agreement is subject to approval by the commissioner. The agreement is not effective unless the commissioner certifies that the consolidated taxing district will have a wealth per student equal to or less than the equalized wealth level after all actions taken under this chapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.152. DATE OF ELECTION. Any agreement under this subchapter must provide for the ordering of an election to be held on the same date in each district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.153. PROPOSITION. (a) The ballot shall be printed to permit voting for or against the proposition: "Creation of a consolidated taxing district composed of the territory of _________________________ school districts, and authorizing the levy, assessment, and collection of annual ad valorem taxes for the maintenance of the public free schools within that taxing district at a rate not to exceed $_________ on the $100 valuation of taxable property."(b) The rate to be included in the proposition shall be provided by the agreement among the districts but may not exceed the maximum rate provided by law for independent school districts.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.154. APPROVAL. The proposition is approved only if the proposition receives a favorable vote of the majority of the votes cast within each participating school district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.155. CONSOLIDATED TAXING DISTRICT. A consolidated taxing district is a school district established for the limited purpose of exercising the taxing power authorized by Section 3, Article VII, Texas Constitution, and distributing the revenue to its component school districts.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.156. GOVERNANCE. (a) The consolidated taxing district is governed by the boards of the component school districts acting jointly.(b) Any action taken by the joint board must receive a favorable vote of a majority of each component district's board of trustees.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.157. MAINTENANCE TAX. (a) The joint board shall levy a maintenance tax for the benefit of the component school districts not later than September 1 of each year or as soon thereafter as practicable.(b) Each component district shall bear a share of the costs of assessing and collecting taxes in proportion to the component district's share of weighted average daily attendance in the consolidated taxing district.(c) A component district may not levy an ad valorem tax for the maintenance and operation of the schools.(d) Notwithstanding Section 45.003, the consolidated taxing district may levy, assess, and collect a maintenance tax for the benefit of the component districts at a rate that exceeds $1.50 per $100 valuation of taxable property to the extent necessary to pay contracted obligations on the lease purchase of permanent improvements to real property entered into on or before May 12, 1993. The proposition to impose taxes at the necessary rate must be submitted to the voters in the manner provided by Section 45.003.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.158. REVENUE DISTRIBUTION. The consolidated taxing district shall distribute maintenance tax revenue to the component districts on the basis of the number of students in weighted average daily attendance in the component districts.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.159. TAXES OF COMPONENT DISTRICTS. (a) The governing board of a component school district of a consolidated taxing district that has consolidated for maintenance and operation purposes only may issue bonds and levy, pledge, and collect ad valorem taxes within that component district sufficient to pay the principal of and interest on those bonds as provided by Chapter 45.(b) A component district levying an ad valorem tax under this section or Section 41.160(b)(1) is entitled to the guaranteed yield provided by Subchapter F, Chapter 42, for that portion of its tax rate that, when added to the maintenance tax levied by the consolidated taxing unit, does not exceed the limitation provided by Section 42.303.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.160. OPTIONAL TOTAL TAX BASE CONSOLIDATION. (a) An agreement executed under Section 41.151 may provide for total tax base consolidation instead of consolidation for maintenance and operation purposes only.(b) Under an agreement providing for total tax base consolidation:(1) the component districts may not levy maintenance or bond taxes, except to the extent necessary to retire bonds and other obligations issued before the effective date of the consolidation;(2) the joint board may issue bonds and levy, pledge, and collect ad valorem taxes sufficient to pay the principal of and interest on those bonds, and issue refunding bonds, as provided by Chapter 45 for independent school districts; and(3) to the end of the ballot proposition required under Section 41.153(a) shall be added ", and further to create a consolidated tax base for the repayment of all bonded indebtedness issued by the joint board of the taxing district after the effective date of the consolidation and to authorize the joint board to levy, pledge, and collect ad valorem taxes at a rate sufficient to pay the principal of and interest on those bonds."(c) Under an agreement providing for total tax base consolidation:(1) the component districts may provide for the consolidated taxing district to assume all of the indebtedness of all component districts; and(2) to the end of the ballot proposition required by Section 41.153(a) shall be added ", and further to create a consolidated tax base for the repayment of all bonded indebtedness issued by the joint board of the taxing district or previously issued by the component school districts and to authorize the joint board to levy, pledge, and collect ad valorem taxes at a rate sufficient to pay the principal of and interest on those bonds."

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

SUBCHAPTER G. DETACHMENT AND ANNEXATION BY COMMISSIONERSec. 41.201. DEFINITION. In this subchapter, "mineral property" means a real property mineral interest that has been severed from the surface estate by a mineral lease creating a determinable fee or by a conveyance that creates an interest taxable separately from the surface estate. A mineral property includes each royalty interest, working interest, or other undivided interest in the mineral property.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.202. DETERMINATION OF TAXABLE VALUE. (a) For purposes of this subchapter, the taxable value of an individual parcel or other item of property and the total taxable value of property in a school district resulting from the detachment of property from or annexation of property to that district is determined by applying the appraisal ratio for the appropriate category of property determined under Subchapter M, Chapter 403, Government Code, for the preceding tax year to the taxable value of the detached or annexed property determined under Title 1, Tax Code, for the preceding tax year.(b) For purposes of this subchapter, the taxable value of all or a portion of a parcel or item of real property includes the taxable value of personal property having taxable situs at the same location as the real property.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.203. PROPERTY SUBJECT TO DETACHMENT AND ANNEXATION. (a) Only the following property may be detached and annexed under this subchapter:(1) a mineral property;(2) real property used in the operation of a public utility, including a pipeline, pipeline gathering system, or railroad or other rail system; and(3) real property used primarily for industrial or other commercial purposes, other than property used primarily for agriculture or for residential purposes.(b) If a final judgment of a court determines that a mineral interest may not be annexed and detached as provided by this subchapter without an attendant annexation and detachment of the surface estate or any other interest in the same land, the detachment and annexation of a mineral interest under this subchapter includes the surface estate and each other interest in the land covered by the mineral interest.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.204. TAXATION OF PERSONAL PROPERTY. Personal property having a taxable situs at the same location as real property detached and annexed under this subchapter is taxable by the school district to which the real property is annexed.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.205. DETACHMENT OF PROPERTY. (a) The commissioner shall detach property under this section from each school district from which the commissioner is required under Section 41.004 to detach property under this subchapter.(b) The commissioner shall detach from each school district covered by Subsection (a) one or more whole parcels or items of property in descending order of the taxable value of each parcel or item, beginning with the parcel or item having the greatest taxable value, until the school district's wealth per student is equal to or less than the equalized wealth level, except as otherwise provided by Subsection (c).(c) If the detachment of whole parcels or items of property, as provided by Subsection (a) would result in a district's wealth per student that is less than the equalized wealth level by more than $10,000, the commissioner may not detach the last parcel or item of property and shall detach the next one or more parcels or items of property in descending order of taxable value that would result in the school district having a wealth per student that is equal to or less than the equalized wealth level by not more than $10,000.(d) Notwithstanding Subsections (a), (b), and (c), the commissioner may detach only a portion of a parcel or item of property if:(1) it is not possible to reduce the district's wealth per student to a level that is equal to or less than the equalized wealth level under this subchapter unless some or all of the parcel or item of property is detached and the detachment of the whole parcel or item would result in the district from which it is detached having a wealth per student that is less than the equalized wealth level by more than $10,000; or(2) the commissioner determines that a partial detachment of that parcel or item of property is preferable to the detachment of one or more other parcels or items having a lower taxable value in order to minimize the number of parcels or items of property to be detached consistent with the purposes of this chapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.206. ANNEXATION OF PROPERTY. (a) The commissioner shall annex property detached under Section 41.205 to school districts eligible for annexation in accordance with this section. A school district is eligible for annexation of property to it under this subchapter only if, before any detachments or annexations are made in a year, the district's wealth per student is less than the greatest level for which funds are provided under Subchapter F, Chapter 42.(b) Property may be annexed to a school district without regard to whether the property is contiguous to other property in that district.(c) The commissioner shall annex property detached from school districts beginning with the property detached from the school district with the greatest wealth per student before detachment, and continuing with the property detached from each other school district in descending order of the district's wealth per student before detachment.(d) The commissioner shall annex the parcels or items of property detached from a school district to other school districts that are eligible for annexation of property in descending order of the taxable value of each parcel or item according to the following priorities:(1) first, to the eligible school districts assigned to the same county as the school district from which the property is detached whose total adopted tax rate for the preceding tax year does not exceed by more than $0.15 the total tax rate adopted for that year by the school district from which the property is detached;(2) second, to the eligible school districts served by the same regional education service center as the district from which the property is detached whose total adopted tax rate for the preceding tax year does not exceed by more than $0.10 the total tax rate adopted for that year by the school district from which the property is detached; and(3) third, to other eligible school districts whose total adopted tax rate for the preceding tax year does not exceed by more than $0.05 the total tax rate adopted for that year by the school district from which the property is detached.(e) If the districts identified by Subsection (d) for a school district are insufficient to annex all the property detached from the school district, the commissioner shall increase, for purposes of this section, all the maximum difference in tax rates allowed under Subsection (d) in increments of $0.01 until the districts are identified that are sufficient to annex all the property detached from the district.(f) If only one school district is eligible to annex property detached from a school district within a priority group established by Subsections (d) and (e), the commissioner shall annex property to that district until it reaches a wealth per student equal as nearly as possible to the greatest level for which funds are provided under Subchapter F, Chapter 42, by annexing whole parcels or items of property. Any remaining detached property shall be annexed to eligible school districts in the next priority group as provided by this section.(g) If more than one school district is eligible to annex property detached from a school district within a priority group established by Subsections (d) and (e), the commissioner shall first annex property to the district within the priority group to which could be annexed the most taxable value of property without increasing its wealth per student above the greatest level for which funds are provided under Subchapter F, Chapter 42, until that district reaches a wealth per student equal as nearly as possible to the greatest level for which funds are provided under Subchapter F, Chapter 42, by annexing whole parcels or items of property. Then any additional detached property shall be annexed in the same manner to other eligible school districts in the same priority group in descending order of capacity to receive taxable value of annexed property without increasing the district's wealth per student above the greatest level for which funds are provided under Subchapter F, Chapter 42. If every school district in a priority group reaches a wealth per student equal to the greatest level for which funds are provided under Subchapter F, Chapter 42, as nearly as possible, the remaining detached property shall be annexed to school districts in the next priority group in the manner provided by this section.(h) For purposes of this section, a portion of a parcel or item of property detached in that subdivided form from a school district is treated as a whole parcel or item of property.(i) The commissioner may order the annexation of a portion of a parcel or item of property, including a portion of property treated as a whole parcel or item under Subsection (h), if:(1) the annexation of the whole parcel or item would result in the district eligible to receive it in the appropriate priority order provided by this section having a wealth per student greater than $10,000 more than the greatest level for which funds are provided under Subchapter F, Chapter 42; or(2) the commissioner determines that annexation of portions of the parcel or item would reduce disparities in district wealth per student more efficiently than would be possible if the parcel or item were annexed as a whole.(j) The commissioner may modify the priorities established by this section as the commissioner considers reasonable to minimize or reduce the number of school districts to which the property detached from a school district is annexed, to minimize or reduce the geographic dispersal of property in a school district, to minimize or reduce disparities in school district wealth per student that would otherwise result, or to minimize or reduce any administrative burden or expense.(k) For purposes of this section, a school district is assigned to a county if the school district is assigned to that county in the 1992-1993 Texas School Directory published by the Central Education Agency.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.207. LIMITATIONS ON DETACHMENT AND ANNEXATION. The commissioner may detach and annex property under this subchapter only if:(1) the property is not exempt from ad valorem taxation under Section 11.20 or 11.21, Tax Code; and(2) the property does not contain a building or structure owned by the United States, this state, or a political subdivision of this state that is exempt from ad valorem taxation under law.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.208. ORDERS AND NOTICE. (a) The commissioner shall order any detachments and annexations of property under this subchapter not later than November 8 of each year.(b) As soon as practicable after issuing the order under Subsection (a), the commissioner shall notify each affected school district and the appraisal district in which the affected property is located of the determination.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.209. TREATMENT OF SUBDIVIDED PROPERTY. (a) If the commissioner orders the detachment or annexation of a portion of a parcel or item of property under this subchapter, the order shall specify the portion of the taxable value of the property to be detached or annexed and may, but need not, describe the specific area of the parcel or item to be detached or annexed.(b) If an order for the detachment or annexation of a portion of a parcel or item of property does not describe the specific area of the parcel or item to be detached or annexed, the commissioner, as soon as practicable after issuing the order, shall determine the specific area to be detached or annexed and shall certify that determination to the appraisal district for the county in which the property is located.(c) If portions of a parcel or item of property are located in two or more school districts as the result of a detachment or annexation, the parcel or item shall be appraised for taxation as a unit, and the commissioner shall determine the portion of the taxable value of the property that is located in each of those school districts based on the square footage of the property, or any other reasonable method adopted by the commissioner.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.210. DUTIES OF CHIEF APPRAISER. (a) The chief appraiser of each appraisal district shall cooperate with the commissioner in administering this subchapter. The commissioner may require the chief appraiser to submit any reports or provide any information available to the chief appraiser in the form and at the times required by the commissioner.(b) As soon as practicable after the detachment and annexation of property, the chief appraiser of the appraisal district in which the property is located shall send a written notice of the detachment and annexation to the owner of any property taxable in a different school district as a result of the detachment and annexation. The notice must include the name of the school district by which the property is taxable after the detachment and annexation.(c) The commissioner may reimburse an appraisal district for any costs incurred in administering this subchapter and may condition the reimbursement or the amount of the reimbursement on the timely submission of reports or information required by the commissioner or the satisfactory performance of any other action required or requested by the commissioner.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 648, Sec. 4, eff. January 1, 2008.

Sec. 41.211. STUDENT ATTENDANCE. A student who is a resident of real property detached from a school district may choose to attend school in that district or in the district to which the property is annexed. For purposes of determining average daily attendance under Section 42.005, the student shall be counted in the district to which the property is annexed. If the student chooses to attend school in the district from which the property is detached, the state shall withhold any foundation school funds from the district to which the property is annexed and shall allocate to the district in which the student is attending school those funds and the amount of funds equal to the difference between the state funds the district is receiving for the student and the district's cost in educating the student.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.212. BOND TAXES. Property detached from a school district is released from the obligation for any tax to pay principal and interest on bonds authorized by the district before detachment. The property is subject to any tax to pay principal or interest on bonds authorized by the district to which the property is annexed whether authorized before or after annexation.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.213. DETERMINATION BY COMMISSIONER FINAL. A decision or determination of the commissioner under this subchapter is final and not appealable.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

SUBCHAPTER H. CONSOLIDATION BY COMMISSIONERSec. 41.251. COMMISSIONER ORDER. If the commissioner is required under Section 41.004 to order the consolidation of districts, the consolidation is governed by this subchapter. The commissioner's order shall be effective on a date determined by the commissioner, but not later than the earliest practicable date after November 8.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.252. SELECTION CRITERIA. (a) In selecting the districts to be consolidated with a district that has a property wealth greater than the equalized wealth level, the commissioner shall select one or more districts with a wealth per student that, when consolidated, will result in a consolidated district with a wealth per student equal to or less than the equalized wealth level. In achieving that result, the commissioner shall give priority to school districts in the following order:(1) first, to the contiguous district that has the lowest wealth per student and is located in the same county;(2) second, to the district that has the lowest wealth per student and is located in the same county;(3) third, to a contiguous district with a property wealth below the equalized wealth level that has requested the commissioner that it be considered in a consolidation plan;(4) fourth, to include as few districts as possible that fall below the equalized wealth level within the consolidation order that have not requested the commissioner to be included;(5) fifth, to the district that has the lowest wealth per student and is located in the same regional education service center area; and(6) sixth, to a district that has a tax rate similar to that of the district that has a property wealth greater than the equalized wealth level.(b) The commissioner may not select a district that has been created as a result of consolidation by agreement under Subchapter B to be consolidated under this subchapter with a district that has a property wealth greater than the equalized wealth level.(c) In applying the selection criteria specified by Subsection (a), if more than two districts are to be consolidated, the commissioner shall select the third and each subsequent district to be consolidated by treating the district that has a property wealth greater than the equalized wealth level and the district or districts previously selected for consolidation as one district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.253. GOVERNANCE. (a) Until the initial trustees elected as provided by Subsection (b) have qualified and taken office, a district consolidated under this subchapter is governed by a transitional board of trustees consisting of the board of trustees of the district having the greatest student membership on the last day of the school year preceding the consolidation plus one member of the board of trustees of each other consolidating district selected by that board.(b) The transitional board of trustees shall divide the consolidated district into nine single-member trustee districts in accordance with the procedures provided by Section 11.052. The transitional board shall order an election for the initial board of trustees to be held on the first May uniform election date after the effective date of a consolidation order.(c) Members of the board of trustees of a consolidated district serve staggered terms of office for four years.(d) Section 13.156 applies to districts consolidated under this subchapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995. Amended by Acts 2001, 77th Leg., ch. 340, Sec. 3, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 471, Sec. 4, eff. October 1, 2005.

Sec. 41.254. DISSOLUTION OF CONSOLIDATED DISTRICT. (a) If the legislature abolishes ad valorem taxes for public school maintenance and operations and adopts another method of funding public education, the board of trustees of a consolidated district created under this subchapter may dissolve the consolidated district, provided that the dissolution is approved by a majority of those voters residing within the district participating in an election called for the purpose of approving the dissolution of the consolidated school district.(b) If a consolidated district is dissolved, each of the former districts is restored as a separate district and is classified as an independent district.(c) Title to real property of the consolidated district is allocated to the restored district in which the property is located. Title to proportionate shares of the fund balances and personal property of the consolidated district, as determined by Subsection (e), are allocated to each restored district.(d) Each of the restored districts assumes and is liable for:(1) indebtedness of the consolidated district that relates to real property allocated to the district; and(2) a proportionate share, as determined by Subsection (e), of indebtedness of the consolidated district that does not relate to real property.(e) A restored district's proportionate share of fund balances, personal property, or indebtedness is equal to the proportion that the number of students in average daily attendance in the restored district bears to the number of students in average daily attendance in the consolidated district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.255. FUND BALANCES. Fund balances of a school district consolidated under this subchapter may be used only for the benefit of the schools within the district that generated the funds.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.256. EMPLOYMENT CONTRACTS. A consolidated district created under this subchapter shall honor an employment contract entered into by a consolidating district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.

Sec. 41.257. APPLICATION OF SMALL AND SPARSE ADJUSTMENTS AND TRANSPORTATION ALLOTMENT. The budget of the consolidated district must apply the benefit of the adjustment or allotment to the schools of the consolidating district to which Section 42.103, 42.105, or 42.155 would have applied in the event that the consolidated district still qualifies as a small or sparse district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30, 1995.



CHAPTER 42. FOUNDATION SCHOOL PROGRAM

EDUCATION CODE

TITLE 2. PUBLIC EDUCATION

SUBTITLE I. SCHOOL FINANCE AND FISCAL MANAGEMENT

CHAPTER 42. FOUNDATION SCHOOL PROGRAM

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 42.001. STATE POLICY. (a) It is the policy of this state

that the provision of public education is a state responsibility

and that a thorough and efficient system be provided and

substantially financed through state revenue sources so that each

student enrolled in the public school system shall have access to

programs and services that are appropriate to the student's

educational needs and that are substantially equal to those

available to any similar student, notwithstanding varying local

economic factors.

(b) The public school finance system of this state shall adhere

to a standard of neutrality that provides for substantially equal

access to similar revenue per student at similar tax effort,

considering all state and local tax revenues of districts after

acknowledging all legitimate student and district cost

differences.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 42.002. PURPOSES OF FOUNDATION SCHOOL PROGRAM. (a) The

purposes of the Foundation School Program set forth in this

chapter are to guarantee that each school district in the state

has:

(1) adequate resources to provide each eligible student a basic

instructional program and facilities suitable to the student's

educational needs; and

(2) access to a substantially equalized program of financing in

excess of basic costs for certain services, as provided by this

chapter.

(b) The Foundation School Program consists of:

(1) two tiers that in combination provide for:

(A) sufficient financing for all school districts to provide a

basic program of education that is rated acceptable or higher

under Section 39.054 and meets other applicable legal standards;

and

(B) substantially equal access to funds to provide an enriched

program; and

(2) a facilities component as provided by Chapter 46.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 1.09, eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 60, eff. June 19, 2009.

Sec. 42.003. STUDENT ELIGIBILITY. (a) A student is entitled to

the benefits of the Foundation School Program if, on September 1

of the school year, the student is 5 years of age or older and

under 21 years of age and has not graduated from high school, or

is at least 21 years of age and under 26 years of age and has

been admitted by a school district to complete the requirements

for a high school diploma.

(b) A student to whom Subsection (a) does not apply is entitled

to the benefits of the Foundation School Program if the student

is enrolled in a prekindergarten class under Section 29.153.

(c) A child may be enrolled in the first grade if the child is

at least six years of age at the beginning of the school year of

the district or has been enrolled in the first grade or has

completed kindergarten in the public schools in another state

before transferring to a public school in this state.

(d) Notwithstanding Subsection (a), a student younger than five

years of age is entitled to the benefits of the Foundation School

Program if:

(1) the student performs satisfactorily on the assessment

instrument administered under Section 39.023(a) to students in

the third grade; and

(2) the district has adopted a policy for admitting students

younger than five years of age.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

850, Sec. 5, eff. June 15, 2007.

Sec. 42.004. ADMINISTRATION OF THE PROGRAM. The commissioner,

in accordance with the rules of the State Board of Education,

shall take such action and require such reports consistent with

this chapter as may be necessary to implement and administer the

Foundation School Program.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 42.005. AVERAGE DAILY ATTENDANCE. (a) In this chapter,

average daily attendance is:

(1) the quotient of the sum of attendance for each day of the

minimum number of days of instruction as described under Section

25.081(a) divided by the minimum number of days of instruction;

(2) for a district that operates under a flexible year program

under Section 29.0821, the quotient of the sum of attendance for

each actual day of instruction as permitted by Section

29.0821(b)(1) divided by the number of actual days of instruction

as permitted by Section 29.0821(b)(1); or

(3) for a district that operates under a flexible school day

program under Section 29.0822, the average daily attendance as

calculated by the commissioner in accordance with Section

29.0822(d).

(a-1) Expired.

(b) A school district that experiences a decline of two percent

or more in average daily attendance shall be funded on the basis

of:

(1) the actual average daily attendance of the preceding school

year, if the decline is the result of the closing or reduction in

personnel of a military base; or

(2) subject to Subsection (e), an average daily attendance not

to exceed 98 percent of the actual average daily attendance of

the preceding school year, if the decline is not the result of

the closing or reduction in personnel of a military base.

(c) The commissioner shall adjust the average daily attendance

of a school district that has a significant percentage of

students who are migratory children as defined by 20 U.S.C.

Section 6399.

(d) The commissioner may adjust the average daily attendance of

a school district in which a disaster, flood, extreme weather

condition, fuel curtailment, or other calamity has a significant

effect on the district's attendance.

(e) For each school year, the commissioner shall adjust the

average daily attendance of school districts that are entitled to

funding on the basis of an adjusted average daily attendance

under Subsection (b)(2) so that:

(1) all districts are funded on the basis of the same percentage

of the preceding year's actual average daily attendance; and

(2) the total cost to the state does not exceed the amount

specifically appropriated for that year for purposes of

Subsection (b)(2).

(f) An open-enrollment charter school is not entitled to funding

based on an adjustment under Subsection (b)(2).

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 47

Text of subsection effective until September 01, 2011

(g) If a student may receive course credit toward the student's

high school academic requirements and toward the student's higher

education academic requirements for a single course, including a

course provided under Section 28.009 by a public institution of

higher education, the time during which the student attends the

course shall be counted as part of the minimum number of

instructional hours required for a student to be considered a

full-time student in average daily attendance for purposes of

this section.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 48

Text of subsection effective on September 01, 2011

(g) If a student may receive course credit toward the student's

high school academic requirements and toward the student's higher

education academic requirements for a single course, the time

during which the student attends the course shall be counted as

part of the minimum number of instructional hours required for a

student to be considered a full-time student in average daily

attendance for purposes of this section.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 12, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 924, Sec. 1, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1156, Sec. 3, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 220, Sec. 2, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 824, Sec. 3, eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1339, Sec. 4, eff. June 18, 2005.

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 5.07, eff. May 31, 2006.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 47, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 48, eff. September 1, 2011.

Sec. 42.0051. AVERAGE DAILY ATTENDANCE FOR DISTRICTS IN DISASTER

AREA. (a) From funds specifically appropriated for the purpose

or other funds available to the commissioner for that purpose,

the commissioner shall adjust the average daily attendance of a

school district all or part of which is located in an area

declared a disaster area by the governor under Chapter 418,

Government Code, if the district experiences a decline in average

daily attendance that is reasonably attributable to the impact of

the disaster.

(b) The adjustment must be sufficient to ensure that the

district receives funding comparable to the funding that the

district would have received if the decline in average daily

attendance reasonably attributable to the impact of the disaster

had not occurred.

(c) The commissioner shall make the adjustment required by this

section for the two-year period following the date of the

governor's initial proclamation or executive order declaring the

state of disaster.

(d) Section 42.005(b)(2) does not apply to a district that

receives an adjustment under this section.

(e) A district that receives an adjustment under this section

may not receive any additional adjustment under Section 42.005(d)

for the decline in average daily attendance on which the

adjustment under this section is based.

(f) For purposes of this title, a district's adjusted average

daily attendance under this section is considered to be the

district's average daily attendance as determined under Section

42.005.

Added by Acts 2009, 81st Leg., R.S., Ch.

1006, Sec. 4, eff. June 19, 2009.

Sec. 42.006. PUBLIC EDUCATION INFORMATION MANAGEMENT SYSTEM

(PEIMS). (a) Each school district shall participate in the

Public Education Information Management System (PEIMS) and shall

provide through that system information required for the

administration of this chapter and of other appropriate

provisions of this code.

(b) Each school district shall use a uniform accounting system

adopted by the commissioner for the data required to be reported

for the Public Education Information Management System.

(c) Annually, the commissioner shall review the Public Education

Information Management System and shall repeal or amend rules

that require school districts to provide information through the

Public Education Information Management System that is not

necessary. In reviewing and revising the Public Education

Information Management System, the commissioner shall develop

rules to ensure that the system:

(1) provides useful, accurate, and timely information on student

demographics and academic performance, personnel, and school

district finances;

(2) contains only the data necessary for the legislature and the

agency to perform their legally authorized functions in

overseeing the public education system; and

(3) does not contain any information related to instructional

methods, except as provided by Section 29.066 or required by

federal law.

(d) The commissioner's rules must ensure that the Public

Education Information Management System links student performance

data to other related information for purposes of efficient and

effective allocation of scarce school resources, to the extent

practicable using existing agency resources and appropriations.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 903, Sec. 2, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1340, Sec. 7, eff. June 15, 2007.

Sec. 42.007. EQUALIZED FUNDING ELEMENTS. (a) The Legislative

Budget Board shall adopt rules, subject to appropriate notice and

opportunity for public comment, for the calculation for each year

of a biennium of the qualified funding elements, in accordance

with Subsection (c), necessary to achieve the state policy under

Section 42.001.

(b) Before each regular session of the legislature, the board

shall, as determined by the board, report the equalized funding

elements to the commissioner and the legislature.

(c) The funding elements must include:

(1) a basic allotment for the purposes of Section 42.101 that,

when combined with the guaranteed yield component provided by

Subchapter F, represents the cost per student of a regular

education program that meets all mandates of law and regulation;

(2) adjustments designed to reflect the variation in known

resource costs and costs of education beyond the control of

school districts;

(3) appropriate program cost differentials and other funding

elements for the programs authorized under Subchapter C, with the

program funding level expressed as dollar amounts and as weights

applied to the adjusted basic allotment for the appropriate year;

(4) the maximum guaranteed level of qualified state and local

funds per student for the purposes of Subchapter F;

(5) the enrichment and facilities tax rate under Subchapter F;

(6) the computation of students in weighted average daily

attendance under Section 42.302; and

(7) the amount to be appropriated for the school facilities

assistance program under Chapter 46.

(d) Repealed by Acts 2005, 79th Leg., Ch. 741, Sec. 10(b), eff.

June 17, 2005.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 13, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 396, Sec. 1.10, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

741, Sec. 2, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

741, Sec. 10(b), eff. June 17, 2005.

Sec. 42.008. LIMITATION ON REVENUE INCREASES. (a)

Notwithstanding any other provision of this title, a school

district is not entitled in any school year to receive an amount

of state and local maintenance and operations revenue per student

in weighted average daily attendance that exceeds by more than

$350 the amount of state and local maintenance and operations

revenue per student in weighted average daily attendance received

by the district during the preceding school year.

(a-1) Subsection (a) applies beginning with the 2010-2011 school

year. For the 2009-2010 school year, a school district is not

entitled to receive an amount of state and local maintenance and

operations revenue per student in weighted average daily

attendance that exceeds by more than $350 the amount of state and

local maintenance and operations revenue per student in weighted

average daily attendance that the district would have received

during that year under Chapter 41 and this chapter, as those

chapters existed on January 1, 2009, at a maintenance and

operations tax rate equal to the product of the state compression

percentage for that year, as determined under Section 42.2516,

multiplied by the maintenance and operations tax rate adopted by

the district for the 2005 tax year. This subsection expires

September 1, 2010.

(b) Enrichment revenue to which a school district is entitled

under Section 42.302 is not included for purposes of determining

the limitation imposed by this section.

(c) The commissioner shall make adjustments to amounts due to a

school district under this chapter or amounts required for a

district to comply with Chapter 41 as necessary to comply with

the limitation imposed by this section.

(d) A determination by the commissioner under this section is

final and may not be appealed.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 49, eff. September 1, 2009.

SUBCHAPTER B. BASIC ENTITLEMENT

For expiration of Subsections (a-1) and (a-2), see Subsection

(a-2).

Sec. 42.101. BASIC ALLOTMENT. (a) For each student in average

daily attendance, not including the time students spend each day

in special education programs in an instructional arrangement

other than mainstream or career and technology education

programs, for which an additional allotment is made under

Subchapter C, a district is entitled to an allotment equal to the

lesser of $4,765 or the amount that results from the following

formula:

A = $4,765 X (DCR/MCR)

where:

"A" is the allotment to which a district is entitled;

"DCR" is the district's compressed tax rate, which is the product

of the state compression percentage, as determined under Section

42.2516, multiplied by the maintenance and operations tax rate

adopted by the district for the 2005 tax year; and

"MCR" is the state maximum compressed tax rate, which is the

product of the state compression percentage, as determined under

Section 42.2516, multiplied by $1.50.

(a-1) Subsection (a) applies beginning with the 2013-2014 school

year. For the 2009-2010 through 2012-2013 school years,

Subsection (a) applies, except each reference to $4,765 in that

subsection is replaced with an amount equal to the greater of:

(1) $4,765; or

(2) the amount equal to the product of.0165 and the average

statewide property value per weighted student.

(a-2) Subsection (a-1) and this subsection expire September 1,

2013.

(b) A greater amount for any school year may be provided by

appropriation.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 14, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 396, Sec. 1.11, eff.

Sept. 1, 1999.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 1.03, eff. May 31, 2006.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 50, eff. September 1, 2009.

Sec. 42.102. COST OF EDUCATION ADJUSTMENT. (a) The basic

allotment for each district is adjusted to reflect the geographic

variation in known resource costs and costs of education due to

factors beyond the control of the school district.

(b) The cost of education adjustment is the cost of education

index adjustment adopted by the foundation school fund budget

committee and contained in Chapter 203, Title 19, Texas

Administrative Code, as that chapter existed on March 26, 1997.

(c) Repealed by Acts 1997, 75th Leg., ch. 1071, Sec. 30, eff.

Sept. 1, 1997.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 15, 30,

eff. Sept. 1, 1997.

Sec. 42.103. SMALL AND MID-SIZED DISTRICT ADJUSTMENT. (a) The

basic allotment for certain small and mid-sized districts is

adjusted in accordance with this section. In this section:

(1) "AA" is the district's adjusted allotment per student;

(2) "ADA" is the number of students in average daily attendance

for which the district is entitled to an allotment under Section

42.101; and

(3) "ABA" is the adjusted basic allotment determined under

Section 42.102.

(b) The basic allotment of a school district that contains at

least 300 square miles and has not more than 1,600 students in

average daily attendance is adjusted by applying the formula:

AA = (1 + ((1,600 - ADA) X .0004)) X ABA

(c) The basic allotment of a school district that contains less

than 300 square miles and has not more than 1,600 students in

average daily attendance is adjusted by applying the formula:

AA = (1 + ((1,600 - ADA) X .00025)) X ABA

(d) The basic allotment of a school district that offers a

kindergarten through grade 12 program and has less than 5,000

students in average daily attendance is adjusted by applying the

formula, of the following formulas, that results in the greatest

adjusted allotment:

(1) the formula in Subsection (b) or (c) for which the district

is eligible; or

(2) AA = (1 + ((5,000 - ADA) X .000025)) X ABA.

(e) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1328, Sec.

105(a)(5), eff. September 1, 2009.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 553, Sec. 1, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 6.008, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 105(a)(5), eff. September 1, 2009.

Sec. 42.104. USE OF SMALL OR MID-SIZED DISTRICT ADJUSTMENT IN

CALCULATING SPECIAL ALLOTMENTS. In determining the amount of a

special allotment under Subchapter C for a district to which

Section 42.103 applies, a district's adjusted basic allotment is

considered to be the district's adjusted allotment determined

under Section 42.103.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 42.105. SPARSITY ADJUSTMENT. Notwithstanding Sections

42.101, 42.102, and 42.103, a school district that has fewer than

130 students in average daily attendance shall be provided an

adjusted basic allotment on the basis of 130 students in average

daily attendance if it offers a kindergarten through grade 12

program and has preceding or current year's average daily

attendance of at least 90 students or is 30 miles or more by bus

route from the nearest high school district. A district offering

a kindergarten through grade 8 program whose preceding or current

year's average daily attendance was at least 50 students or which

is 30 miles or more by bus route from the nearest high school

district shall be provided an adjusted basic allotment on the

basis of 75 students in average daily attendance. An average

daily attendance of 60 students shall be the basis of providing

the adjusted basic allotment if a district offers a kindergarten

through grade 6 program and has preceding or current year's

average daily attendance of at least 40 students or is 30 miles

or more by bus route from the nearest high school district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 42.106. TUITION ALLOTMENT FOR DISTRICTS NOT OFFERING ALL

GRADE LEVELS. A school district that contracts for students

residing in the district to be educated in another district under

Section 25.039(a) is entitled to receive an allotment equal to

the total amount of tuition required to be paid by the district

under Section 25.039, not to exceed the amount specified by

commissioner rule under Section 25.039(b).

Added by Acts 1999, 76th Leg., ch. 396, Sec. 1.12, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1069, Sec. 2, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 51, eff. September 1, 2009.

SUBCHAPTER C. SPECIAL ALLOTMENTS

Sec. 42.151. SPECIAL EDUCATION. (a) For each student in

average daily attendance in a special education program under

Subchapter A, Chapter 29, in a mainstream instructional

arrangement, a school district is entitled to an annual allotment

equal to the adjusted basic allotment multiplied by 1.1. For each

full-time equivalent student in average daily attendance in a

special education program under Subchapter A, Chapter 29, in an

instructional arrangement other than a mainstream instructional

arrangement, a district is entitled to an annual allotment equal

to the adjusted basic allotment multiplied by a weight determined

according to instructional arrangement as follows:

Homebound

5.0

Hospital class

3.0

Speech therapy

5.0

Resource room

3.0

Self-contained, mild and moderate,

regular campus

3.0

Self-contained, severe, regular campus

3.0

Off home campus

2.7

Nonpublic day school

1.7

Vocational adjustment class

2.3

(b) A special instructional arrangement for students with

disabilities residing in care and treatment facilities, other

than state schools, whose parents or guardians do not reside in

the district providing education services shall be established

under the rules of the State Board of Education. The funding

weight for this arrangement shall be 4.0 for those students who

receive their education service on a local school district

campus. A special instructional arrangement for students with

disabilities residing in state schools shall be established under

the rules of the State Board of Education with a funding weight

of 2.8.

(c) For funding purposes, the number of contact hours credited

per day for each student in the off home campus instructional

arrangement may not exceed the contact hours credited per day for

the multidistrict class instructional arrangement in the

1992-1993 school year.

(d) For funding purposes the contact hours credited per day for

each student in the resource room; self-contained, mild and

moderate; and self-contained, severe, instructional arrangements

may not exceed the average of the statewide total contact hours

credited per day for those three instructional arrangements in

the 1992-1993 school year.

(e) The State Board of Education by rule shall prescribe the

qualifications an instructional arrangement must meet in order to

be funded as a particular instructional arrangement under this

section. In prescribing the qualifications that a mainstream

instructional arrangement must meet, the board shall establish

requirements that students with disabilities and their teachers

receive the direct, indirect, and support services that are

necessary to enrich the regular classroom and enable student

success.

(f) In this section, "full-time equivalent student" means 30

hours of contact a week between a special education student and

special education program personnel.

(g) The State Board of Education shall adopt rules and

procedures governing contracts for residential placement of

special education students. The legislature shall provide by

appropriation for the state's share of the costs of those

placements.

(h) Funds allocated under this section, other than an indirect

cost allotment established under State Board of Education rule,

must be used in the special education program under Subchapter A,

Chapter 29.

(i) The agency shall encourage the placement of students in

special education programs, including students in residential

instructional arrangements, in the least restrictive environment

appropriate for their educational needs.

(j) Each year, the agency shall make and disseminate to each

school district a list of those districts that maintain for two

successive years a ratio of full-time equivalent students placed

in partially or totally self-contained classrooms to the number

of full-time equivalent students placed in resource room or

mainstream instructional arrangements that is 25 percent higher

than the statewide average ratio.

(k) A school district that provides an extended year program

required by federal law for special education students who may

regress is entitled to receive funds in an amount equal to 75

percent, or a lesser percentage determined by the commissioner,

of the adjusted basic allotment or adjusted allotment, as

applicable, for each full-time equivalent student in average

daily attendance, multiplied by the amount designated for the

student's instructional arrangement under this section, for each

day the program is provided divided by the number of days in the

minimum school year. The total amount of state funding for

extended year services under this section may not exceed $10

million per year. A school district may use funds received under

this section only in providing an extended year program.

(l) From the total amount of funds appropriated for special

education under this section, the commissioner shall withhold an

amount specified in the General Appropriations Act, and

distribute that amount to school districts for programs under

Section 29.014. The program established under that section is

required only in school districts in which the program is

financed by funds distributed under this subsection and any other

funds available for the program. After deducting the amount

withheld under this subsection from the total amount appropriated

for special education, the commissioner shall reduce each

district's allotment proportionately and shall allocate funds to

each district accordingly.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 545, Sec. 1, eff.

Sept. 1, 2003.

For expiration of Subsections (s), (s-1), (s-2), and (s-3), see

Subsection (s-3).

Sec. 42.152. COMPENSATORY EDUCATION ALLOTMENT. (a) For each

student who is educationally disadvantaged or who is a student

who does not have a disability and resides in a residential

placement facility in a district in which the student's parent or

legal guardian does not reside, a district is entitled to an

annual allotment equal to the adjusted basic allotment multiplied

by 0.2, and by 2.41 for each full-time equivalent student who is

in a remedial and support program under Section 29.081 because

the student is pregnant.

(b) For purposes of this section, the number of educationally

disadvantaged students is determined:

(1) by averaging the best six months' enrollment in the national

school lunch program of free or reduced-price lunches for the

preceding school year; or

(2) in the manner provided by commissioner rule, if no campus in

the district participated in the national school lunch program of

free or reduced-price lunches during the preceding school year.

(c) Funds allocated under this section shall be used to fund

supplemental programs and services designed to eliminate any

disparity in performance on assessment instruments administered

under Subchapter B, Chapter 39, or disparity in the rates of high

school completion between students at risk of dropping out of

school, as defined by Section 29.081, and all other students.

Specifically, the funds, other than an indirect cost allotment

established under State Board of Education rule, which may not

exceed 45 percent, may be used to meet the costs of providing a

compensatory, intensive, or accelerated instruction program under

Section 29.081 or an alternative education program established

under Section 37.008 or to support a program eligible under Title

I of the Elementary and Secondary Education Act of 1965, as

provided by Pub. L. No. 103-382 and its subsequent amendments,

and by federal regulations implementing that Act, at a campus at

which at least 40 percent of the students are educationally

disadvantaged. In meeting the costs of providing a compensatory,

intensive, or accelerated instruction program under Section

29.081, a district's compensatory education allotment shall be

used for costs supplementary to the regular education program,

such as costs for program and student evaluation, instructional

materials and equipment and other supplies required for quality

instruction, supplemental staff expenses, salary for teachers of

at-risk students, smaller class size, and individualized

instruction. A home-rule school district or an open-enrollment

charter school must use funds allocated under Subsection (a) for

a purpose authorized in this subsection but is not otherwise

subject to Subchapter C, Chapter 29. Notwithstanding any other

provisions of this section:

(1) to ensure that a sufficient amount of the funds allotted

under this section are available to supplement instructional

programs and services, no more than 18 percent of the funds

allotted under this section may be used to fund disciplinary

alternative education programs established under Section 37.008;

(2) the commissioner may waive the limitations of Subdivision

(1) upon an annual petition, by a district's board and a

district's site-based decision making committee, presenting the

reason for the need to spend supplemental compensatory education

funds on disciplinary alternative education programs under

Section 37.008, provided that:

(A) the district in its petition reports the number of students

in each grade level, by demographic subgroup, not making

satisfactory progress under the state's assessment system; and

(B) the commissioner makes the waiver request information

available annually to the public on the agency's website; and

(3) for purposes of this subsection, a program specifically

designed to serve students at risk of dropping out of school, as

defined by Section 29.081, is considered to be a program

supplemental to the regular education program, and a district may

use its compensatory education allotment for such a program.

(c-1) Notwithstanding Subsection (c), funds allocated under this

section may be used to fund in proportion to the percentage of

students served by the program that meet the criteria in Section

29.081(d) or (g):

(1) an accelerated reading instruction program under Section

28.006(g); or

(2) a program for treatment of students who have dyslexia or a

related disorder as required by Section 38.003.

(c-2) Notwithstanding Subsection (c), funds allocated under this

section may be used to fund a district's mentoring services

program under Section 29.089.

(d) The agency shall evaluate the effectiveness of accelerated

instruction and support programs provided under Section 29.081

for students at risk of dropping out of school.

(e) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1328, Sec.

105(a)(6), eff. September 1, 2009.

(f) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1328, Sec.

105(a)(6), eff. September 1, 2009.

(g) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1328, Sec.

105(a)(6), eff. September 1, 2009.

(h) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1328, Sec.

105(a)(6), eff. September 1, 2009.

(i) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1328, Sec.

105(a)(6), eff. September 1, 2009.

(j) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1328, Sec.

105(a)(6), eff. September 1, 2009.

(k) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1328, Sec.

105(a)(6), eff. September 1, 2009.

(l) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1328, Sec.

105(a)(6), eff. September 1, 2009.

(m) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1328, Sec.

105(a)(6), eff. September 1, 2009.

(n) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1328, Sec.

105(a)(6), eff. September 1, 2009.

(o) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1328, Sec.

105(a)(6), eff. September 1, 2009.

(p) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1328, Sec.

105(a)(6), eff. September 1, 2009.

(q) The State Board of Education, with the assistance of the

comptroller, shall develop and implement by rule reporting and

auditing systems for district and campus expenditures of

compensatory education funds to ensure that compensatory

education funds, other than the indirect cost allotment, are

spent only to supplement the regular education program as

required by Subsection (c). The reporting requirements shall be

managed electronically to minimize local administrative costs. A

district shall submit the report required by this subsection not

later than the 150th day after the last day permissible for

resubmission of information required under Section 42.006.

(q-1) The commissioner shall develop a system to identify school

districts that are at high risk of having used compensatory

education funds other than in compliance with Subsection (c) or

of having inadequately reported compensatory education

expenditures. If a review of the report submitted under

Subsection (q), using the risk-based system, indicates that a

district is not at high risk of having misused compensatory

education funds or of having inadequately reported compensatory

education expenditures, the district may not be required to

perform a local audit of compensatory education expenditures and

is not subject to on-site monitoring under this section.

(q-2) If a review of the report submitted under Subsection (q),

using the risk-based system, indicates that a district is at high

risk of having misused compensatory education funds, the

commissioner shall notify the district of that determination. The

district must respond to the commissioner not later than the 30th

day after the date the commissioner notifies the district of the

commissioner's determination. If the district's response does not

change the commissioner's determination that the district is at

high risk of having misused compensatory education funds or if

the district does not respond in a timely manner, the

commissioner shall:

(1) require the district to conduct a local audit of

compensatory education expenditures for the current or preceding

school year;

(2) order agency staff to conduct on-site monitoring of the

district's compensatory education expenditures; or

(3) both require a local audit and order on-site monitoring.

(q-3) If a review of the report submitted under Subsection (q),

using the risk-based system, indicates that a district is at high

risk of having inadequately reported compensatory education

expenditures, the commissioner may require agency staff to assist

the district in following the proper reporting methods or

amending a district or campus improvement plan under Subchapter

F, Chapter 11. If the district does not take appropriate

corrective action before the 45th day after the date the agency

staff notifies the district of the action the district is

expected to take, the commissioner may:

(1) require the district to conduct a local audit of the

district's compensatory education expenditures; or

(2) order agency staff to conduct on-site monitoring of the

district's compensatory education expenditures.

(q-4) The commissioner, in the year following a local audit of

compensatory education expenditures, shall withhold from a

district's foundation school fund payment an amount equal to the

amount of compensatory education funds the agency determines were

not used in compliance with Subsection (c). The commissioner

shall release to a district funds withheld under this subsection

when the district provides to the commissioner a detailed plan to

spend those funds in compliance with Subsection (c).

(r) The commissioner shall grant a one-year exemption from the

requirements of Subsections (q)-(q-4) to a school district in

which the group of students who have failed to perform

satisfactorily in the preceding school year on an assessment

instrument required under Section 39.023(a), (c), or (l)

subsequently performs on those assessment instruments at a level

that meets or exceeds a level prescribed by commissioner rule.

Each year the commissioner, based on the most recent information

available, shall determine if a school district is entitled to an

exemption for the following school year and notify the district

of that determination.

(s) In addition to the allotment provided under Subsection (a),

a school district is entitled to an annual allotment equal to

$650:

(1) for each student in average daily attendance who has a

parent or guardian who is serving on active duty in a combat zone

as a member of the armed forces of the United States; and

(2) for each student in average daily attendance who:

(A) has a parent or guardian serving on active duty as a member

of the armed forces of the United States; and

(B) has transferred to a campus in the district during the

school year as a result of a change in residence because of an

action taken under the Defense Base Closure and Realignment Act

of 1990 (10 U.S.C. Section 2687).

(s-1) Notwithstanding any other provision of this section, a

school district may use funds allotted to the district under

Subsection (s) only to provide supplemental programs and services

described by Subsection (c) or Subsection (f) for students

described by Subsection (s) who are enrolled in the district.

(s-2) The commissioner may provide allotments under Subsection

(s) only if funds are specifically appropriated for that purpose

or the commissioner determines that the amount appropriated for

purposes of the Foundation School Program exceeds the amount to

which school districts are entitled under this chapter and the

excess funds may be used for that purpose. The amount

appropriated for allotments under Subsection (s) may not exceed

$9.9 million in a school year. If the total amount of allotments

to which districts are entitled under Subsection (s) for a school

year exceeds the amount appropriated or otherwise available for

allotments under that subsection, the commissioner shall reduce

each district's allotment under that subsection proportionately.

(s-3) Subsections (s), (s-1), (s-2), and this subsection expire

September 1, 2013.

(t) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1328, Sec.

105(a)(6), eff. September 1, 2009.

(u) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1328, Sec.

105(a)(6), eff. September 1, 2009.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 16, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 396, Sec. 1.13, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 725, Sec. 11, eff. June

13, 2001; Acts 2001, 77th Leg., ch. 1156, Sec. 4, 12, eff; Sept.

1, 2001; Acts 2003, 78th Leg., ch. 201, Sec. 30, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 253, Sec. 1, eff. sept. 1, 2003;

Acts 2003, 78th Leg., ch. 783, Sec. 2, eff. Sept. 1, 2003; Acts

2003, 78th Leg., ch. 785, Sec. 57, eff. Sept. 1, 2003; Acts 2003,

78th Leg., ch. 903, Sec. 3, eff. Sept. 1, 2003; Acts 2003, 78th

Leg., ch. 1276, Sec. 6.009, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 23.001(17), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1204, Sec. 3, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 52, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 53, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 105(a)(6), eff. September 1, 2009.

Sec. 42.153. BILINGUAL EDUCATION ALLOTMENT. (a) For each

student in average daily attendance in a bilingual education or

special language program under Subchapter B, Chapter 29, a

district is entitled to an annual allotment equal to the adjusted

basic allotment multiplied by 0.1.

(b) Funds allocated under this section, other than an indirect

cost allotment established under State Board of Education rule,

must be used in providing bilingual education or special language

programs under Subchapter B, Chapter 29, and must be accounted

for under existing agency reporting and auditing procedures.

(c) A district's bilingual education or special language

allocation may be used only for program and student evaluation,

instructional materials and equipment, staff development,

supplemental staff expenses, salary supplements for teachers, and

other supplies required for quality instruction and smaller class

size.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 42.154. CAREER AND TECHNOLOGY EDUCATION ALLOTMENT. (a)

For each full-time equivalent student in average daily attendance

in an approved career and technology education program in grades

nine through 12 or in career and technology education programs

for students with disabilities in grades seven through 12, a

district is entitled to:

(1) an annual allotment equal to the adjusted basic allotment

multiplied by a weight of 1.35; and

(2) $50, if the student is enrolled in:

(A) two or more advanced career and technology education classes

for a total of three or more credits; or

(B) an advanced course as part of a tech-prep program under

Subchapter T, Chapter 61.

(a-1) Notwithstanding any other provision of this section, the

commissioner shall develop and implement a pilot program under

which a school district is entitled to additional funding for

each student receiving career and technology instruction in grade

eight. The commissioner shall select not more than five school

districts for participation in the pilot program. In selecting

school districts for participation, the commissioner shall

consider school districts that can provide services under the

program at the least cost. For each full-time equivalent student

in grade eight in average daily attendance in an approved career

and technology education program, a school district participating

in the program under this subsection is entitled to an annual

allotment equal to the adjusted basic allotment multiplied by a

weight of 1.35. Funds allocated under this subsection, other

than an indirect cost allotment established under State Board of

Education rule, must be used in providing career and technology

programs in grade eight under Sections 29.182, 29.183, and

29.184. A school district is entitled to an allotment under this

subsection for each school year through the completion of the

2011-2012 school year. Not later than January 1, 2013, the

agency shall prepare and deliver to each member of the

legislature a report describing the effectiveness of the pilot

program described by this subsection. This subsection expires

February 1, 2013.

(b) In this section, "full-time equivalent student" means 30

hours of contact a week between a student and career and

technology education program personnel.

(c) Funds allocated under this section, other than an indirect

cost allotment established under State Board of Education rule,

must be used in providing career and technology education

programs in grades nine through 12 or career and technology

education programs for students with disabilities in grades seven

through 12 under Sections 29.182, 29.183, and 29.184.

(d) The commissioner shall conduct a cost-benefit comparison

between career and technology education programs and mathematics

and science programs.

(e) Out of the total statewide allotment for career and

technology education under this section, the commissioner shall

set aside an amount specified in the General Appropriations Act,

which may not exceed an amount equal to one percent of the total

amount appropriated, to support regional career and technology

education planning. After deducting the amount set aside under

this subsection from the total amount appropriated for career and

technology education under this section, the commissioner shall

reduce each district's tier one allotments in the same manner

described for a reduction in allotments under Section 42.253.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 201, Sec. 31, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

763, Sec. 5, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 54, eff. September 1, 2009.

For expiration of this section, see Subsection (c).

Sec. 42.1541. INDIRECT COST ALLOTMENTS. (a) The State Board of

Education shall by rule increase the indirect cost allotments

established under Sections 42.151(h), 42.152(c), 42.153(b), and

42.154(a-1) and (c) and in effect for the 2008-2009 school year

as necessary to reflect the increased percentage of total

maintenance and operations funding represented by the basic

allotment under Section 42.101 as a result of amendment of that

section by H.B. No. 3646, Acts of the 81st Legislature, Regular

Session, 2009.

(b) The board shall take the action required by Subsection (a)

not later than the date that permits the increased indirect cost

allotments to apply beginning with the 2009-2010 school year.

(c) This section expires September 1, 2010.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 55, eff. September 1, 2009.

Sec. 42.155. TRANSPORTATION ALLOTMENT. (a) Each district or

county operating a transportation system is entitled to

allotments for transportation costs as provided by this section.

(b) As used in this section:

(1) "Regular eligible student" means a student who resides two

or more miles from the student's campus of regular attendance,

measured along the shortest route that may be traveled on public

roads, and who is not classified as a student eligible for

special education services.

(2) "Eligible special education student" means a student who is

eligible for special education services under Section 29.003 and

who would be unable to attend classes without special

transportation services.

(3) "Linear density" means the average number of regular

eligible students transported daily, divided by the approved

daily route miles traveled by the respective transportation

system.

(c) Each district or county operating a regular transportation

system is entitled to an allotment based on the daily cost per

regular eligible student of operating and maintaining the regular

transportation system and the linear density of that system. In

determining the cost, the commissioner shall give consideration

to factors affecting the actual cost of providing these

transportation services in each district or county. The average

actual cost is to be computed by the commissioner and included

for consideration by the legislature in the General

Appropriations Act. The allotment per mile of approved route may

not exceed the amount set by appropriation.

(d) A district or county may apply for and on approval of the

commissioner receive an additional amount of up to 10 percent of

its regular transportation allotment to be used for the

transportation of children living within two miles of the school

they attend who would be subject to hazardous traffic conditions

if they walked to school. Each board of trustees shall provide to

the commissioner the definition of hazardous conditions

applicable to that district and shall identify the specific

hazardous areas for which the allocation is requested. A

hazardous condition exists where no walkway is provided and

children must walk along or cross a freeway or expressway, an

underpass, an overpass or a bridge, an uncontrolled major traffic

artery, an industrial or commercial area, or another comparable

condition.

(e) The commissioner may grant an amount set by appropriation

for private or commercial transportation for eligible students

from isolated areas. The need for this type of transportation

grant shall be determined on an individual basis and the amount

granted shall not exceed the actual cost. The grants may be made

only in extreme hardship cases. A grant may not be made if the

students live within two miles of an approved school bus route.

(f) The cost of transporting career and technology education

students from one campus to another inside a district or from a

sending district to another secondary public school for a career

and technology program or an area career and technology school or

to an approved post-secondary institution under a contract for

instruction approved by the agency shall be reimbursed based on

the number of actual miles traveled times the district's official

extracurricular travel per mile rate as set by the board of

trustees and approved by the agency.

(g) A school district or county that provides special

transportation services for eligible special education students

is entitled to a state allocation paid on a previous year's

cost-per-mile basis. The maximum rate per mile allowable shall be

set by appropriation based on data gathered from the first year

of each preceding biennium. Districts may use a portion of their

support allocation to pay transportation costs, if necessary. The

commissioner may grant an amount set by appropriation for private

transportation to reimburse parents or their agents for

transporting eligible special education students. The mileage

allowed shall be computed along the shortest public road from the

student's home to school and back, morning and afternoon. The

need for this type transportation shall be determined on an

individual basis and shall be approved only in extreme hardship

cases.

(h) Funds allotted under this section must be used in providing

transportation services.

(i) In the case of a district belonging to a county

transportation system, the district's transportation allotment

for purposes of determining a district's foundation school

program allocations is determined on the basis of the number of

approved daily route miles in the district multiplied by the

allotment per mile to which the county transportation system is

entitled.

(j) The Texas School for the Deaf is entitled to an allotment

under this section. The commissioner shall determine the

appropriate allotment.

(k) Notwithstanding any other provision of this section, the

commissioner may not reduce the allotment to which a district or

county is entitled under this section because the district or

county provides transportation for an eligible student to and

from a child-care facility, as defined by Section 42. 002, Human

Resources Code, or a grandparent's residence instead of the

student's residence, as authorized by Section 34.007, if the

transportation is provided within the approved routes of the

district or county for the school the student attends.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 17, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 169, Sec. 4, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 201, Sec. 32, eff. Sept. 1,

2003.

Sec. 42.156. GIFTED AND TALENTED STUDENT ALLOTMENT. (a) For

each identified student a school district serves in a program for

gifted and talented students that the district certifies to the

commissioner as complying with Subchapter D, Chapter 29, a

district is entitled to an annual allotment equal to the

district's adjusted basic allotment as determined under Section

42.102 or Section 42.103, as applicable, multiplied by .12 for

each school year or a greater amount provided by appropriation.

(b) Funds allocated under this section, other than the amount

that represents the program's share of general administrative

costs, must be used in providing programs for gifted and talented

students under Subchapter D, Chapter 29, including programs

sanctioned by International Baccalaureate and Advanced Placement,

or in developing programs for gifted and talented students. Each

district must account for the expenditure of state funds as

provided by rule of the State Board of Education. If by the end

of the 12th month after receiving an allotment for developing a

program a district has failed to implement a program, the

district must refund the amount of the allotment to the agency

within 30 days.

(c) Not more than five percent of a district's students in

average daily attendance are eligible for funding under this

section.

(d) If the amount of state funds for which school districts are

eligible under this section exceeds the amount of state funds

appropriated in any year for the programs, the commissioner shall

reduce each district's tier one allotments in the same manner

described for a reduction in allotments under Section 42.253.

(e) If the total amount of funds allotted under this section

before a date set by rule of the State Board of Education is less

than the total amount appropriated for a school year, the

commissioner shall transfer the remainder to any program for

which an allotment under Section 42.152 may be used.

(f) After each district has received allotted funds for this

program, the State Board of Education may use up to $500,000 of

the funds allocated under this section for programs such as

MATHCOUNTS, Future Problem Solving, Odyssey of the Mind, and

Academic Decathlon, as long as these funds are used to train

personnel and provide program services. To be eligible for

funding under this subsection, a program must be determined by

the State Board of Education to provide services that are

effective and consistent with the state plan for gifted and

talented education.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 42.157. PUBLIC EDUCATION GRANT ALLOTMENT. (a) Except as

provided by Subsection (b), for each student in average daily

attendance who is using a public education grant under Subchapter

G, Chapter 29, to attend school in a district other than the

district in which the student resides, the district in which the

student attends school is entitled to an annual allotment equal

to the adjusted basic allotment multiplied by a weight of 0.1.

(b) The total number of allotments under this section to which a

district is entitled may not exceed the number by which the

number of students using public education grants to attend school

in the district exceeds the number of students who reside in the

district and use public education grants to attend school in

another district.

Added by Acts 1997, 75th Leg., ch. 722, Sec. 5, eff. Sept. 1,

1997.

Sec. 42.158. NEW INSTRUCTIONAL FACILITY ALLOTMENT. (a) A

school district is entitled to an additional allotment as

provided by this section for operational expenses associated with

opening a new instructional facility.

(b) For the first school year in which students attend a new

instructional facility, a school district is entitled to an

allotment of $250 for each student in average daily attendance at

the facility. For the second school year in which students attend

that instructional facility, a school district is entitled to an

allotment of $250 for each additional student in average daily

attendance at the facility.

(c) For purposes of this section, the number of additional

students in average daily attendance at a facility is the

difference between the number of students in average daily

attendance in the current year at that facility and the number of

students in average daily attendance at that facility in the

preceding year.

(d) Subject to Subsection (d-1), the amount appropriated for

allotments under this section may not exceed $25 million in a

school year. If the total amount of allotments to which

districts are entitled under this section for a school year

exceeds the amount appropriated under this subsection, the

commissioner shall reduce each district's allotment under this

section in the manner provided by Section 42.253(h).

(d-1) In addition to the appropriation amount described by

Subsection (d), the amount of $1 million may be appropriated each

school year to supplement the allotment to which a school

district is entitled under this section that may be provided

using the appropriation amount described by Subsection (d). The

commissioner shall first apply the funds appropriated under this

subsection to prevent any reduction under Subsection (d) in the

allotment for attendance at an eligible high school instructional

facility, subject to the maximum amount of $250 for each student

in average daily attendance. Any funds remaining after

preventing all reductions in amounts due for high school

instructional facilities may be applied proportionally to all

other eligible instructional facilities, subject to the maximum

amount of $250 for each student in average daily attendance.

(e) A school district that is required to take action under

Chapter 41 to reduce its wealth per student to the equalized

wealth level is entitled to a credit, in the amount of the

allotments to which the district is entitled under this section,

against the total amount required under Section 41.093 for the

district to purchase attendance credits. A school district that

is otherwise ineligible for state aid under this chapter is

entitled to receive allotments under this section.

(f) The commissioner may adopt rules necessary to implement this

section.

(g) In this section, "instructional facility" has the meaning

assigned by Section 46.001.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 1.14, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1058, Sec. 15, eff. June 15, 2007.

Sec. 42.159. STATE VIRTUAL SCHOOL NETWORK ALLOTMENTS. (a) In

this section:

(1) "Electronic course" means a course that is a semester in

length.

(2) "Normal course load" means the number of classes or credit

hours generally required to be taken by a student to generate the

full amount of funding provided under this chapter for a student

in average daily attendance, as determined by the commissioner.

(3) "State virtual school network" means the system established

under Chapter 30A.

(b) For each student who successfully completes an electronic

course that satisfies a curriculum requirement for graduation

adopted under Section 28.025 and is provided through the state

virtual school network as part of a normal course load:

(1) the school district or open-enrollment charter school that

provided the course is entitled to an allotment of $400; and

(2) the school district or open-enrollment charter school in

which the student is enrolled is entitled to an allotment of $80

to reimburse the district or school for associated administrative

costs.

(c) A juvenile probation department or state agency is entitled

to receive state funding comparable to the funding described by

Subsection (b)(2) for students under the supervision of the

department or agency.

(d) For each student who successfully completes an electronic

course that satisfies a curriculum requirement for graduation

adopted under Section 28.025, is provided through the state

virtual school network, and exceeds a normal course load,

including an electronic course offered during the summer, the

school district or open-enrollment charter school that provided

the course may be entitled to an allotment in an amount

determined by the commissioner based on the amount of funds

appropriated for purposes of this subsection.

(e) The commissioner may set aside an amount not to exceed 50

percent of the total funds appropriated for allotments under

Subsection (d) and use that amount to pay the costs of providing

through the state virtual school network electronic courses

through which students may recover academic credit for courses in

which the students were previously unsuccessful. The

commissioner may reserve a portion of the set-aside amount for

payment of the costs of providing electronic courses described by

this subsection to students in alternative education settings.

For purposes of this subsection, students in alternative

education settings include students in disciplinary alternative

education programs under Section 37.008, students in juvenile

justice alternative education programs under Section 37.011, and

students under the supervision of a juvenile probation

department, the Texas Youth Commission, or the Texas Department

of Criminal Justice.

(f) The commissioner may not provide partial funding under this

section to a school district or open-enrollment charter school

under Subsection (b) or (d) on the basis of a student who

successfully completes one or more modules of an electronic

course but does not successfully complete the entire course.

(g) Amounts received by a school district or open-enrollment

charter school under this section are in addition to any amounts

to which the district or school is entitled to receive or retain

under Chapter 12 or 41 or this chapter and are not subject to

reduction under any provision of those chapters.

(h) The commissioner shall adopt rules necessary to implement

this section. The rules must include provisions:

(1) requiring a school district or open-enrollment charter

school that receives funding for an electronic course under

Subsection (d) to reduce the amount of any fee charged for the

course in accordance with Section 30A.155 by an amount equal to

the amount of funding provided under Subsection (d);

(2) prohibiting a school district or open-enrollment charter

school that receives funding for an electronic course under

Subsection (d) from charging a fee for the course in accordance

with Section 30A.155 that is higher than would otherwise be

charged; and

(3) addressing division and distribution of the allotment

described by Subsection (b)(2) in circumstances in which a

student transfers from one school district, school, or other

educational setting to another after beginning enrollment in an

electronic course.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 56, eff. September 1, 2009.

Sec. 42.160. HIGH SCHOOL ALLOTMENT. (a) A school district is

entitled to an annual allotment of $275 for each student in

average daily attendance in grades 9 through 12 in the district.

(b) A school district that is required to take action under

Chapter 41 to reduce its wealth per student to the equalized

wealth level is entitled to a credit, in the amount of the

allotments to which the district is entitled under this section,

against the total amount required under Section 41.093 for the

district to purchase attendance credits. A school district that

is otherwise ineligible for state aid under this chapter is

entitled to receive allotments under this section.

(c) An open-enrollment charter school is entitled to an

allotment under this section in the same manner as a school

district.

(d) The commissioner shall adopt rules to administer this

section, including rules related to the permissible use of funds

allocated under this section to an open-enrollment charter

school.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 56, eff. September 1, 2009.

SUBCHAPTER E. FINANCING THE PROGRAM

Sec. 42.251. FINANCING; GENERAL RULE. (a) The sum of the basic

allotment under Subchapter B and the special allotments under

Subchapter C, computed in accordance with this chapter,

constitute the tier one allotments. The sum of the tier one

allotments and the guaranteed yield allotments under Subchapter

F, computed in accordance with this chapter, constitute the total

cost of the Foundation School Program.

(b) The program shall be financed by:

(1) ad valorem tax revenue generated by an equalized uniform

school district effort;

(2) ad valorem tax revenue generated by local school district

effort in excess of the equalized uniform school district effort;

(3) state available school funds distributed in accordance with

law; and

(4) state funds appropriated for the purposes of public school

education and allocated to each district in an amount sufficient

to finance the cost of each district's Foundation School Program

not covered by other funds specified in this subsection.

(c) Repealed by Acts 1999, 76th Leg., ch. 396, Sec. 3.01(a),

eff. Sept. 1, 1999.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 1.15,

3.01(a), eff. Sept. 1, 1999.

Sec. 42.2513. ADDITIONAL STATE AID FOR STAFF SALARY INCREASES.

(a) A school district, including a school district that is

otherwise ineligible for state aid under this chapter, is

entitled to state aid in an amount equal to the sum of:

(1) the product of $500 multiplied by the number of full-time

district employees, other than administrators or employees

subject to the minimum salary schedule under Section 21.402; and

(2) the product of $250 multiplied by the number of part-time

district employees, other than administrators.

(b) A determination by the commissioner under this section is

final and may not be appealed.

(c) The commissioner may adopt rules to implement this section.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 4.10, eff. May 31, 2006.

Sec. 42.2515. ADDITIONAL STATE AID FOR AD VALOREM TAX CREDITS

UNDER TEXAS ECONOMIC DEVELOPMENT ACT. (a) For each school year,

a school district, including a school district that is otherwise

ineligible for state aid under this chapter, is entitled to state

aid in an amount equal to the amount of all tax credits credited

against ad valorem taxes of the district in that year under

Subchapter D, Chapter 313, Tax Code.

(b) The commissioner may adopt rules to implement and administer

this section.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 6, eff. Jan. 1,

2002.

Sec. 42.2516. ADDITIONAL STATE AID FOR TAX REDUCTION. (a) In

this section, "state compression percentage" means the

percentage, as determined by the commissioner, of a school

district's adopted maintenance and operations tax rate for the

2005 tax year that serves as the basis for state funding for tax

rate reduction under this section. The commissioner shall

determine the state compression percentage for each school year

based on the percentage by which a district is able to reduce the

district's maintenance and operations tax rate for that year, as

compared to the district's adopted maintenance and operations tax

rate for the 2005 tax year, as a result of state funds

appropriated for distribution under this section for that year

from the property tax relief fund established under Section

403.109, Government Code, or from another funding source

available for school district property tax relief.

(b) Notwithstanding any other provision of this title, a school

district that imposes a maintenance and operations tax at a rate

at least equal to the product of the state compression percentage

multiplied by the maintenance and operations tax rate adopted by

the district for the 2005 tax year is entitled to at least the

amount of state revenue necessary to provide the district with

the sum of:

(1) as calculated under Subsection (e), the amount of state and

local revenue per student in weighted average daily attendance

for maintenance and operations that the district would have

received during the 2009-2010 school year under Chapter 41 and

this chapter, as those chapters existed on January 1, 2009, at a

maintenance and operations tax rate equal to the product of the

state compression percentage for that year multiplied by the

maintenance and operations tax rate adopted by the district for

the 2005 tax year;

(2) an amount equal to the product of $120 multiplied by the

number of students in weighted average daily attendance in the

district;

(3) an amount equal to the amount the district is required to

pay into the tax increment fund for a reinvestment zone under

Section 311.013(n), Tax Code, in the current tax year; and

(4) any amount to which the district is entitled under Section

42.106.

(b-1) The amount determined for a school district under

Subsection (b) is increased or reduced as follows:

(1) if for any school year the district is entitled to a greater

allotment under Section 42.155 or 42.158 or more additional state

aid under Section 42.2515 than the allotment or additional state

aid to which the district was entitled under Section 42.155,

42.158, or 42.2515, as applicable, for the 2009-2010 school year,

the district's entitlement under Subsection (b) is increased by

an amount equal to the difference between the amount to which the

district is entitled under Section 42.155, 42.158, or 42.2515, as

applicable, for that school year and the amount to which the

district was entitled under the applicable section for the

2009-2010 school year; and

(2) if for any school year the district is not entitled to an

allotment under Section 42.155 or 42.158 or additional state aid

under Section 42.2515 or is entitled to a lesser allotment or

less additional state aid under the applicable section than the

allotment or additional state aid to which the district was

entitled under the applicable section for the 2009-2010 school

year, the district's entitlement under Subsection (b) is reduced

by an amount equal to the difference between the amount to which

the district was entitled under Section 42.155, 42.158, or

42.2515, as applicable, for the 2009-2010 school year and the

amount to which the district is entitled under the applicable

section for the current school year.

(c) Enrichment revenue to which a school district is entitled

under Section 42.302 is not included for purposes of determining

the amount to which a district is entitled under this section.

(d) In determining the amount to which a district is entitled

under Subsection (b)(1), the commissioner shall:

(1) include any amounts received by the district during the

2008-2009 school year under Rider 86, page III-23, Chapter 1428

(H.B. 1), Acts of the 80th Legislature, Regular Session, 2007

(the General Appropriations Act); and

(2) for a school district that paid tuition under Section 25.039

during the 2008-2009 school year, reduce the amount to which the

district is entitled by the amount of tuition paid during that

school year.

(e) For purposes of determining the total amount of state and

local revenue to which a district is entitled under Subsection

(b)(1), the commissioner shall determine the amount of state and

local revenue per student in weighted average daily attendance to

which the district would have been entitled during the 2009-2010

school year under Chapter 41 and this chapter, as they existed on

January 1, 2009, and multiply that amount by the number of

students in weighted average daily attendance as determined in

accordance with the changes to Chapter 41 and this chapter,

including the repeal of former Section 42.103(e), made by H.B.

No. 3646, Acts of the 81st Legislature, Regular Session, 2009.

(f) A school district that is required to take action under

Chapter 41 to reduce its wealth per student to the equalized

wealth level and that is entitled to state revenue under this

section may receive that revenue through an adjustment against

the total amount of attendance credits required to be purchased

under Subchapter D, Chapter 41, or the total number of

nonresident students required to be educated under Subchapter E,

Chapter 41, as determined by the commissioner.

(f-1) The commissioner shall, in accordance with rules adopted

by the commissioner, adjust the amount of a school district's

local revenue derived from maintenance and operations tax

collections, as calculated for purposes of determining the amount

of state revenue to which the district is entitled under this

section, if the district, for the 2010 tax year or a subsequent

tax year:

(1) adopts an exemption under Section 11.13(n), Tax Code, that

was not in effect for the 2009 tax year, or eliminates an

exemption under Section 11.13(n), Tax Code, that was in effect

for the 2009 tax year;

(2) adopts an exemption under Section 11.13(n), Tax Code, at a

greater or lesser percentage than the percentage in effect for

the district for the 2009 tax year;

(3) grants an exemption under an agreement authorized by Chapter

312, Tax Code, that was not in effect for the 2009 tax year, or

ceases to grant an exemption authorized by that chapter that was

in effect for the 2009 tax year; or

(4) agrees to deposit taxes into a tax increment fund created

under Chapter 311, Tax Code, under a reinvestment zone financing

plan that was not in effect for the 2009 tax year, or ceases

depositing taxes into a tax increment fund created under that

chapter under a reinvestment zone financing plan that was in

effect for the 2009 tax year.

(f-2) The rules adopted by the commissioner under Subsection

(f-1) must:

(1) require the commissioner to determine, as if this section

did not exist, the effect under Chapter 41 and this chapter of a

school district's action described by Subsection (f-1)(1), (2),

(3), or (4) on the total state revenue to which the district

would be entitled or the cost to the district of purchasing

sufficient attendance credits to reduce the district's wealth per

student to the equalized wealth level; and

(2) require an increase or reduction in the amount of state

revenue to which a school district is entitled under Subsection

(b) that is substantially equivalent to any change in total state

revenue or the cost of purchasing attendance credits that would

apply to the district if this section did not exist.

(f-3) An adjustment made by the commissioner under the rules

adopted under Subsection (f-1) is final and may not be appealed.

(g) The commissioner may adopt rules necessary to implement this

section.

(h) A determination by the commissioner under this section is

final and may not be appealed.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 1.04, eff. May 31, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

235, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1191, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 57, eff. September 1, 2009.

Sec. 42.25161. ADDITIONAL STATE AID FOR SOUTH TEXAS INDEPENDENT

SCHOOL DISTRICT. (a) The commissioner shall provide South Texas

Independent School District with the amount of state aid

necessary to ensure that the district receives an amount of state

and local revenue per student in weighted average daily

attendance that is at least $120 greater than the amount the

district would have received per student in weighted average

daily attendance during the 2009-2010 school year under this

chapter, as it existed on January 1, 2009, at a maintenance and

operations tax rate equal to the product of the state compression

percentage multiplied by the maintenance and operations tax rate

adopted by the district for the 2005 tax year, provided that the

district imposes a maintenance and operations tax at that rate.

(b) The commissioner may adopt rules necessary to implement this

section.

(c) A determination by the commissioner under this section is

final and may not be appealed.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 58, eff. September 1, 2009.

Sec. 42.2517. EXCESS FUNDS FOR COST OF EDUCATION ADJUSTMENT.

(a) If the commissioner determines that the amount appropriated

for purposes of the Foundation School Program exceeds the amount

to which school districts are entitled under this chapter, the

commissioner may:

(1) adjust each district's cost of education adjustment under

Section 42.102 to reflect current uncontrollable variations in

the cost of education, particularly the cost of providing

salaries and benefits to classroom teachers; and

(2) provide funding under this chapter based on the cost of

education index adjusted under Subdivision (1).

(b) If the amount available under Subsection (a) is not

sufficient to provide funding based on the cost of education

index adjusted under Subsection (a)(1), the commissioner shall

rank districts by the increase in the cost of education

adjustment applicable to each district under this section and

shall provide funding under this section to districts in

descending order of the amount of increase in the cost of

education adjustment applicable to districts under this section,

beginning with the district that has the greatest increase in the

cost of education adjustment, until no funds are available for

purposes of this section.

Added by Acts 2003, 78th Leg., ch. 201, Sec. 33, eff. Sept. 1,

2003.

Sec. 42.252. LOCAL SHARE OF PROGRAM COST (TIER ONE). (a) Each

school district's share of the Foundation School Program is

determined by the following formula:

LFA = TR X DPV

where:

"LFA" is the school district's local share;

"TR" is a tax rate which for each hundred dollars of valuation is

an effective tax rate of the amount equal to the product of the

state compression percentage, as determined under Section

42.2516, multiplied by the lesser of:

(1) $1.50; or

(2) the maintenance and operations tax rate adopted by the

district for the 2005 tax year; and

"DPV" is the taxable value of property in the school district for

the preceding tax year determined under Subchapter M, Chapter

403, Government Code.

(b) The commissioner shall adjust the values reported in the

official report of the comptroller as required by Section

5.09(a), Tax Code, to reflect reductions in taxable value of

property resulting from natural or economic disaster after

January 1 in the year in which the valuations are determined. The

decision of the commissioner is final. An adjustment does not

affect the local fund assignment of any other school district.

(c) Appeals of district values shall be held pursuant to Section

403.303, Government Code.

(d) A school district must raise its total local share of the

Foundation School Program to be eligible to receive foundation

school fund payments.

(e) Repealed by Acts 1999, 76th Leg., ch. 396, Sec. 3.01(a),

eff. Sept. 1, 1999.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 18, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 396, Sec. 3.01(a), eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 59, eff. September 1, 2009.

Sec. 42.2521. ADJUSTMENT FOR RAPID DECLINE IN TAXABLE VALUE OF

PROPERTY. (a) For purposes of Chapters 41 and 46 and this

chapter, and to the extent money specifically authorized to be

used under this section is available, the commissioner shall

adjust the taxable value of property in a school district that,

due to factors beyond the control of the board of trustees,

experiences a rapid decline in the tax base used in calculating

taxable values in excess of four percent of the tax base used in

the preceding year.

(b) To the extent that a sufficient amount of money is not

available to fund all adjustments under this section, the

commissioner shall reduce adjustments in the manner provided by

Section 42.253(h) so that the total amount of adjustments equals

the amount of money available to fund the adjustments.

(c) A decision of the commissioner under this section is final

and may not be appealed.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 1.18, eff. Sept. 1,

1999.

Sec. 42.2522. ADJUSTMENT FOR OPTIONAL HOMESTEAD EXEMPTION. (a)

In any school year, the commissioner may not provide funding

under this chapter based on a school district's taxable value of

property computed in accordance with Section 403.302(d)(2),

Government Code, unless:

(1) funds are specifically appropriated for purposes of this

section; or

(2) the commissioner determines that the total amount of state

funds appropriated for purposes of the Foundation School Program

for the school year exceeds the amount of state funds distributed

to school districts in accordance with Section 42.253 based on

the taxable values of property in school districts computed in

accordance with Section 403.302(d), Government Code, without any

deduction for residence homestead exemptions granted under

Section 11.13(n), Tax Code.

(b) In making a determination under Subsection (a)(2), the

commissioner shall:

(1) notwithstanding Section 42.253(b), reduce the entitlement

under this chapter of a school district whose final taxable value

of property is higher than the estimate under Section 42.254 and

make payments to school districts accordingly; and

(2) give priority to school districts that, due to factors

beyond the control of the board of trustees, experience a rapid

decline in the tax base used in calculating taxable values in

excess of four percent of the tax base used in the preceding

year.

(c) In the first year of a state fiscal biennium, before

providing funding as provided by Subsection (a)(2), the

commissioner shall ensure that sufficient appropriated funds for

purposes of the Foundation School Program are available for the

second year of the biennium, including funds to be used for

purposes of Section 42.2521.

(d) If the commissioner determines that the amount of funds

available under Subsection (a)(1) or (2) does not at least equal

the total amount of state funding to which districts would be

entitled if state funding under this chapter were based on the

taxable values of property in school districts computed in

accordance with Section 403.302(d)(2), Government Code, the

commissioner may, to the extent necessary, provide state funding

based on a uniform lesser fraction of the deduction under Section

403.302(d)(2), Government Code.

(e) The commissioner shall notify school districts as soon as

practicable as to the availability of funds under this section.

For purposes of computing a rollback tax rate under Section

26.08, Tax Code, a district shall adjust the district's tax rate

limit to reflect assistance received under this section.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 1.18, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 3, eff.

Sept. 1, 2001.

Sec. 42.2523. ADJUSTMENT FOR PROPERTY VALUE AFFECTED BY STATE OF

DISASTER. (a) For purposes of Chapters 41 and 46 and this

chapter, the commissioner shall adjust the taxable value of

property of a school district all or part of which is located in

an area declared a disaster area by the governor under Chapter

418, Government Code, as necessary to ensure that the district

receives funding based as soon as possible on property values as

affected by the disaster.

(b) The commissioner may fund adjustments under this section

using funds specifically appropriated for the purpose or other

funds available to the commissioner for that purpose.

(c) Any additional funding to which a school district is

entitled as a result of the adjustment required by this section

is in addition to the amount of funding to which the district is

entitled under Section 42.2516(b).

(d) A decision of the commissioner under this section is final

and may not be appealed.

Added by Acts 2009, 81st Leg., R.S., Ch.

1006, Sec. 5, eff. June 19, 2009.

Sec. 42.2524. REIMBURSEMENT FOR DISASTER REMEDIATION COSTS. (a)

This section applies only to a school district all or part of

which is located in an area declared a disaster area by the

governor under Chapter 418, Government Code, and that incurs

disaster remediation costs as a result of the disaster.

(b) During the two-year period following the date of the

governor's initial proclamation or executive order declaring a

state of disaster, a district may apply to the commissioner for

reimbursement of disaster remediation costs that the district

pays during that period and does not anticipate recovering

through insurance proceeds, federal disaster relief payments, or

another similar source of reimbursement.

(b-1) A district may seek reimbursement of disaster remediation

costs paid by the district on or after September 1, 2008. This

subsection expires September 1, 2011.

(c) The commissioner may provide reimbursement under this

section only if funds are available for that purpose as follows:

(1) reimbursement for a school district not required to take

action under Chapter 41 may be provided from:

(A) amounts appropriated for that purpose, including amounts

appropriated for those districts for that purpose to the disaster

contingency fund established under Section 418.073, Government

Code; or

(B) Foundation School Program funds available for that purpose,

based on a determination by the commissioner that the amount

appropriated for the Foundation School Program, including the

facilities component as provided by Chapter 46, exceeds the

amount to which districts are entitled under this chapter and

Chapter 46; and

(2) reimbursement for a school district required to take action

under Chapter 41 may be provided from funds described by

Subdivision (1)(B) if funds remain available after fully

reimbursing each school district described by Subdivision (1) for

its disaster remediation costs.

(d) If the amount of money available for purposes of reimbursing

school districts not required to take action under Chapter 41 is

not sufficient to fully reimburse each district's disaster

remediation costs, the commissioner shall reduce the amount of

assistance provided to each of those districts proportionately.

If the amount of money available for purposes of reimbursing

school districts required to take action under Chapter 41 is not

sufficient to fully reimburse each district's disaster

remediation costs, the commissioner shall reduce the amount of

assistance provided to each of those districts proportionately.

(e) A district seeking reimbursement under this section must

provide the commissioner with adequate documentation of the costs

for which the district seeks reimbursement.

(f) A district required to take action under Chapter 41:

(1) may, at its discretion, receive assistance provided under

this section either as a payment of state aid under this chapter

or as a reduction in the total amount required to be paid by the

district for attendance credits under Section 41.093; and

(2) may not obtain reimbursement under this section for the

payment of any disaster remediation costs that resulted in a

reduction under Section 41.0931 of the district's cost of

attendance credits.

(g) Amounts provided to a district under this section are in

addition to the amount to which the district is entitled under

Section 42.2516.

(h) The commissioner shall adopt rules necessary to implement

this section, including rules defining "disaster remediation

costs" for purposes of this section and specifying the type of

documentation required under Subsection (e).

(i) Notwithstanding any other provision of this section, the

commissioner may permit a district to use amounts provided to a

district under this section to pay the costs of replacing a

facility instead of repairing the facility. The commissioner

shall ensure that a district that elects to replace a facility

does not receive an amount under this section that exceeds the

lesser of:

(1) the amount that would be provided to the district if the

facility were repaired; or

(2) the amount necessary to replace the facility.

(j) This section does not require the commissioner to provide

any requested reimbursement. A decision of the commissioner

regarding reimbursement is final and may not be appealed.

Added by Acts 2009, 81st Leg., R.S., Ch.

1006, Sec. 5, eff. June 19, 2009.

Sec. 42.253. DISTRIBUTION OF FOUNDATION SCHOOL FUND. (a) For

each school year the commissioner shall determine:

(1) the amount of money to which a school district is entitled

under Subchapters B and C;

(2) the amount of money to which a school district is entitled

under Subchapter F;

(3) the amount of money allocated to the district from the

available school fund;

(4) the amount of each district's tier one local share under

Section 42.252; and

(5) the amount of each district's tier two local share under

Section 42.302.

(b) Except as provided by this subsection, the commissioner

shall base the determinations under Subsection (a) on the

estimates provided to the legislature under Section 42.254, or,

if the General Appropriations Act provides estimates for that

purpose, on the estimates provided under that Act, for each

school district for each school year. The commissioner shall

reduce the entitlement of each district that has a final taxable

value of property for the second year of a state fiscal biennium

that is higher than the estimate under Section 42.254 or the

General Appropriations Act, as applicable. A reduction under this

subsection may not reduce the district's entitlement below the

amount to which it is entitled at its actual taxable value of

property.

(c) Each school district is entitled to an amount equal to the

difference for that district between the sum of Subsections

(a)(1) and (a)(2) and the sum of Subsections (a)(3), (a)(4), and

(a)(5).

(c-1) The amounts to be paid under Section 42.2516(b)(3) shall

be paid at the same time as other state revenue is paid to the

district. Payments shall be based on amounts paid under Section

42.2516(b)(3) for the preceding year. Any deficiency shall be

paid to the district at the same time the final amount to be paid

to the district is determined, and any overpayment shall be

deducted from the payments the district would otherwise receive

in the following year.

(d) The commissioner shall approve warrants to each school

district equaling the amount of its entitlement except as

provided by this section. Warrants for all money expended

according to this chapter shall be approved and transmitted to

treasurers or depositories of school districts in the same manner

that warrants for state payments are transmitted. The total

amount of the warrants issued under this section may not exceed

the total amount appropriated for Foundation School Program

purposes for that fiscal year.

(e) Repealed by Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec.

1.20, eff. May 31, 2006.

(e-1) Repealed by Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec.

1.20, eff. May 31, 2006.

(e-2) Expired September 1, 2001.

(f) Repealed by Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec.

1.20, eff. May 31, 2006.

(g) If a school district demonstrates to the satisfaction of the

commissioner that the estimate of the district's tax rate,

student enrollment, or taxable value of property used in

determining the amount of state funds to which the district is

entitled are so inaccurate as to result in undue financial

hardship to the district, the commissioner may adjust funding to

that district in that school year to the extent that funds are

available for that year.

(h) If the amount appropriated for the Foundation School Program

for the second year of a state fiscal biennium is less than the

amount to which school districts are entitled for that year, the

commissioner shall certify the amount of the difference to the

Legislative Budget Board not later than January 1 of the second

year of the state fiscal biennium. The Legislative Budget Board

shall propose to the legislature that the certified amount be

transferred to the foundation school fund from the economic

stabilization fund and appropriated for the purpose of increases

in allocations under this subsection. If the legislature fails

during the regular session to enact the proposed transfer and

appropriation and there are not funds available under Subsection

(j), the commissioner shall reduce the total amount of state

funds allocated to each district by an amount determined by a

method under which the application of the same number of cents of

increase in tax rate in all districts applied to the taxable

value of property of each district, as determined under

Subchapter M, Chapter 403, Government Code, results in a total

levy equal to the total reduction. The following fiscal year, a

district's entitlement under this section is increased by an

amount equal to the reduction made under this subsection.

(i) Not later than March 1 each year, the commissioner shall

determine the actual amount of state funds to which each school

district is entitled under the allocation formulas in this

chapter for the current school year and shall compare that amount

with the amount of the warrants issued to each district for that

year. If the amount of the warrants differs from the amount to

which a district is entitled because of variations in the

district's tax rate, student enrollment, or taxable value of

property, the commissioner shall adjust the district's

entitlement for the next fiscal year accordingly.

(j) The legislature may appropriate funds necessary for

increases under Subsection (i) from funds that the comptroller,

at any time during the fiscal year, finds are available.

(k) The commissioner shall compute for each school district the

total amount by which the district's allocation of state funds is

increased or reduced under Subsection (i) and shall certify that

amount to the district.

(l) Repealed by Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec.

1.20, eff. May 31, 2006.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 19, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 396, Sec. 1.19, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1187, Sec. 2.06, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 201, Sec. 34, eff. Sept.

1, 2003.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 1.05, eff. May 31, 2006.

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 1.20, eff. May 31, 2006.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 60, eff. September 1, 2009.

Sec. 42.2531. ADJUSTMENT BY COMMISSIONER. (a) The commissioner

may make adjustments to amounts due to a school district under

this chapter or Chapter 46, or to amounts necessary for a

district to comply with the requirements of Chapter 41, as

provided by this section.

(b) A school district that has a major taxpayer, as determined

by the commissioner, that because of a protest of the valuation

of the taxpayer's property fails to pay all or a portion of the

ad valorem taxes due to the district may apply to the

commissioner to have the district's taxable value of property or

ad valorem tax collections adjusted for purposes of this chapter

or Chapter 41 or 46. The commissioner may make the adjustment

only to the extent the commissioner determines that making the

adjustment will not:

(1) in the fiscal year in which the adjustment is made, cause

the amount to which school districts are entitled under this

chapter to exceed the amount appropriated for purposes of the

Foundation School Program for that year; and

(2) if the adjustment is made in the first year of a state

fiscal biennium, cause the amount to which school districts are

entitled under this chapter for the second year of the biennium

to exceed the amount appropriated for purposes of the Foundation

School Program for that year.

(c) The commissioner shall recover the benefit of any adjustment

made under this section by making offsetting adjustments in the

school district's taxable value of property or ad valorem tax

collections for purposes of this chapter or Chapter 41 or 46 on a

final determination of the taxable value of property that was the

basis of the original adjustment, or in the second school year

following the year in which the adjustment is made, whichever is

earlier.

(d) This section does not require the commissioner to make any

requested adjustment. A determination by the commissioner under

this section is final and may not be appealed.

Added by Acts 2001, 77th Leg., ch. 1156, Sec. 5, eff. Sept. 1,

2001.

Sec. 42.254. ESTIMATES REQUIRED. (a) Not later than October 1

of each even-numbered year:

(1) the agency shall submit to the legislature an estimate of

the tax rate and student enrollment of each school district for

the following biennium; and

(2) the comptroller shall submit to the legislature an estimate

of the total taxable value of all property in the state as

determined under Subchapter M, Chapter 403, Government Code, for

the following biennium.

(b) The agency and the comptroller shall update the information

provided to the legislature under Subsection (a) not later than

March 1 of each odd-numbered year.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 20, eff.

Sept. 1, 1997.

Sec. 42.255. FALSIFICATION OF RECORDS; REPORT. When, in the

opinion of the agency's director of school audits, audits or

reviews of accounting, enrollment, or other records of a school

district reveal deliberate falsification of the records, or

violation of the provisions of this chapter, through which the

district's share of state funds allocated under the authority of

this chapter would be, or has been, illegally increased, the

director shall promptly and fully report the fact to the State

Board of Education, the state auditor, and the appropriate county

attorney, district attorney, or criminal district attorney.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 42.257. EFFECT OF APPRAISAL APPEAL. (a) If the final

determination of an appeal under Chapter 42, Tax Code, results in

a reduction in the taxable value of property that exceeds five

percent of the total taxable value of property in the school

district for the same tax year determined under Subchapter M,

Chapter 403, Government Code, the commissioner shall request the

comptroller to adjust its taxable property value findings for

that year consistent with the final determination of the

appraisal appeal.

(b) If the district would have received a greater amount from

the foundation school fund for the applicable school year using

the adjusted value, the commissioner shall add the difference to

subsequent distributions to the district from the foundation

school fund. An adjustment does not affect the local fund

assignment of any other district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 42.258. RECOVERY OF OVERALLOCATED FUNDS. (a) If a school

district has received an overallocation of state funds, the

agency shall, by withholding from subsequent allocations of state

funds or by requesting and obtaining a refund, recover from the

district an amount equal to the overallocation.

(b) If a district fails to comply with a request for a refund

under Subsection (a), the agency shall certify to the comptroller

that the amount constitutes a debt for purposes of Section

403.055, Government Code. The agency shall provide to the

comptroller the amount of the overallocation and any other

information required by the comptroller. The comptroller may

certify the amount of the debt to the attorney general for

collection.

(c) Any amounts recovered under this section shall be deposited

in the foundation school fund.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 42.259. FOUNDATION SCHOOL FUND TRANSFERS. (a) In this

section:

(1) "Category 1 school district" means a school district having

a wealth per student of less than one-half of the statewide

average wealth per student.

(2) "Category 2 school district" means a school district having

a wealth per student of at least one-half of the statewide

average wealth per student but not more than the statewide

average wealth per student.

(3) "Category 3 school district" means a school district having

a wealth per student of more than the statewide average wealth

per student.

(4) "Wealth per student" means the taxable property values

reported by the comptroller to the commissioner under Section

42.252 divided by the number of students in average daily

attendance.

(b) Payments from the foundation school fund to each category 1

school district shall be made as follows:

(1) 15 percent of the yearly entitlement of the district shall

be paid in an installment to be made on or before the 25th day of

September of a fiscal year;

(2) 80 percent of the yearly entitlement of the district shall

be paid in eight equal installments to be made on or before the

25th day of October, November, December, January, March, May,

June, and July; and

(3) five percent of the yearly entitlement of the district shall

be paid in an installment to be made on or before the 25th day of

February.

(c) Payments from the foundation school fund to each category 2

school district shall be made as follows:

(1) 22 percent of the yearly entitlement of the district shall

be paid in an installment to be made on or before the 25th day of

September of a fiscal year;

(2) 18 percent of the yearly entitlement of the district shall

be paid in an installment to be made on or before the 25th day of

October;

(3) 9.5 percent of the yearly entitlement of the district shall

be paid in an installment to be made on or before the 25th day of

November;

(4) 7.5 percent of the yearly entitlement of the district shall

be paid in an installment to be made on or before the 25th day of

April;

(5) five percent of the yearly entitlement of the district shall

be paid in an installment to be made on or before the 25th day of

May;

(6) 10 percent of the yearly entitlement of the district shall

be paid in an installment to be made on or before the 25th day of

June;

(7) 13 percent of the yearly entitlement of the district shall

be paid in an installment to be made on or before the 25th day of

July; and

(8) 15 percent of the yearly entitlement of the district shall

be paid in an installment to be made on or before the 25th day of

August.

(d) Payments from the foundation school fund to each category 3

school district shall be made as follows:

(1) 45 percent of the yearly entitlement of the district shall

be paid in an installment to be made on or before the 25th day of

September of a fiscal year;

(2) 35 percent of the yearly entitlement of the district shall

be paid in an installment to be made on or before the 25th day of

October; and

(3) 20 percent of the yearly entitlement of the district shall

be paid in an installment to be made on or before the 25th day of

August.

(e) The amount of any installment required by this section may

be modified to provide a school district with the proper amount

to which the district may be entitled by law and to correct

errors in the allocation or distribution of funds. If an

installment under this section is required to be equal to other

installments, the amount of other installments may be adjusted to

provide for that equality. A payment under this section is not

invalid because it is not equal to other installments.

(f) Any previously unpaid additional funds from prior years owed

to a district shall be paid to the district together with the

September payment of the current year entitlement.

(g) The commissioner shall make all annual Foundation School

Program payments under this section for purposes described by

Sections 45.252(a)(1) and (2) before the deadline established

under Section 45.263(b) for payment of debt service on bonds.

Notwithstanding any other provision of this section, the

commissioner may make Foundation School Program payments under

this section after the deadline established under Section

45.263(b) only if the commissioner has not received notice under

Section 45.258 concerning a district's failure or inability to

pay matured principal or interest on bonds.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1995, 74th Leg., ch. 426, Sec. 31, eff.

June 9, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 6.03, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 201, Sec. 35, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1310, Sec. 4, eff. June 20,

2003.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 1.06, eff. August 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 61, eff. September 1, 2009.

Sec. 42.260. USE OF CERTAIN FUNDS. (a) In this section,

"participating charter school" means an open-enrollment charter

school that participates in the uniform group coverage program

established under Chapter 1579, Insurance Code.

(b) For each year, the commissioner shall certify to each school

district or participating charter school the amount of:

(1) additional funds to which the district or school is entitled

due to the increase made by H.B. No. 3343, Acts of the 77th

Legislature, Regular Session, 2001, to:

(A) the equalized wealth level under Section 41.002; or

(B) the guaranteed level of state and local funds per weighted

student per cent of tax effort under Section 42.302; or

(2) additional state aid to which the district or school is

entitled under Section 42.2513.

(c) Notwithstanding any other provision of this code, a school

district or participating charter school may use the following

amount of funds only to pay contributions under a group health

coverage plan for district or school employees:

(1) an amount equal to 75 percent of the amount certified for

the district or school under Subsection (b); or

(2) if the following amount is less than the amount specified by

Subdivision (1), the sum of:

(A) the amount determined by multiplying the amount of $900 or

the amount specified in the General Appropriations Act for that

year for purposes of the state contribution under Section 9,

Article 3.50-7, Insurance Code, by the number of district or

school employees who participate in a group health coverage plan

provided by or through the district or school; and

(B) the difference between the amount necessary for the district

or school to comply with Section 3, Article 3.50-9, Insurance

Code, for the school year and the amount the district or school

is required to use to provide health coverage under Section 2 of

that article for that year.

(d) A determination by the commissioner under this section is

final and may not be appealed.

(e) The commissioner may adopt rules to implement this section.

Added by Acts 2001, 77th Leg., ch. 1187, Sec. 2.08, eff. Sept. 1,

2002.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 62, eff. September 1, 2009.

Sec. 42.261. CERTAIN FUNDS APPROPRIATED FOR PURPOSE OF TAX

REDUCTION. (a) Funds appropriated by the legislature for a tax

year for the purpose of reducing a school district's maintenance

and operations tax rate and providing state aid under Section

42.2516:

(1) are not excess funds for purposes of Section 42.2517;

(2) are not available for purposes of Section 42.2521 or

42.2522;

(3) may not be used for purposes of Chapter 46; and

(4) may not be provided by the commissioner to a school district

for a purpose other than reduction of the district's maintenance

and operations tax rate.

(b) The commissioner may adopt rules necessary to administer

this section.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 1.07, eff. May 31, 2006.

SUBCHAPTER F. GUARANTEED YIELD PROGRAM

Sec. 42.301. PURPOSE. The purpose of the guaranteed yield

component of the Foundation School Program is to provide each

school district with the opportunity to provide the basic program

and to supplement that program at a level of its own choice. An

allotment under this subchapter may be used for any legal purpose

other than capital outlay or debt service.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 1.20, eff.

Sept. 1, 1999.

Sec. 42.302. ALLOTMENT. (a) Each school district is guaranteed

a specified amount per weighted student in state and local funds

for each cent of tax effort over that required for the district's

local fund assignment up to the maximum level specified in this

subchapter. The amount of state support, subject only to the

maximum amount under Section 42.303, is determined by the

formula:

GYA = (GL X WADA X DTR X 100) - LR

where:

"GYA" is the guaranteed yield amount of state funds to be

allocated to the district;

"GL" is the dollar amount guaranteed level of state and local

funds per weighted student per cent of tax effort, which is an

amount described by Subsection (a-1) or a greater amount for any

year provided by appropriation;

"WADA" is the number of students in weighted average daily

attendance, which is calculated by dividing the sum of the school

district's allotments under Subchapters B and C, less any

allotment to the district for transportation, any allotment under

Section 42.158, 42.159, or 42.160, and 50 percent of the

adjustment under Section 42.102, by the basic allotment for the

applicable year;

"DTR" is the district enrichment tax rate of the school district,

which is determined by subtracting the amounts specified by

Subsection (b) from the total amount of maintenance and

operations taxes collected by the school district for the

applicable school year and dividing the difference by the

quotient of the district's taxable value of property as

determined under Subchapter M, Chapter 403, Government Code, or,

if applicable, under Section 42.2521, divided by 100; and

"LR" is the local revenue, which is determined by multiplying

"DTR" by the quotient of the district's taxable value of property

as determined under Subchapter M, Chapter 403, Government Code,

or, if applicable, under Section 42.2521, divided by 100.

(a-1) In this section, "wealth per student" has the meaning

assigned by Section 41.001. For purposes of Subsection (a), the

dollar amount guaranteed level of state and local funds per

weighted student per cent of tax effort ("GL") for a school

district is:

(1) the greater of the amount of district tax revenue per

weighted student per cent of tax effort that would be available

to the Austin Independent School District, as determined by the

commissioner in cooperation with the Legislative Budget Board, if

the reduction of the limitation on tax increases as provided by

Section 11.26(a-1), (a-2), or (a-3), Tax Code, did not apply, or

the amount of district tax revenue per weighted student per cent

of tax effort used for purposes of this subdivision in the

preceding school year, for the first six cents by which the

district's maintenance and operations tax rate exceeds the rate

equal to the product of the state compression percentage, as

determined under Section 42.2516, multiplied by the maintenance

and operations tax rate adopted by the district for the 2005 tax

year; and

(2) $31.95, for the district's maintenance and operations tax

effort that exceeds the amount of tax effort described by

Subdivision (1).

(a-2) The limitation on district enrichment tax rate ("DTR")

under Section 42.303 does not apply to the district's maintenance

and operations tax effort described by Subsection (a-1)(1).

(b) In computing the district enrichment tax rate of a school

district, the total amount of maintenance and operations taxes

collected by the school district does not include the amount of:

(1) the district's local fund assignment under Section 42.252;

or

(2) taxes paid into a tax increment fund under Chapter 311, Tax

Code.

(c) For purposes of this section, school district taxes for

which credit is granted under Section 31.035, 31.036, or 31.037,

Tax Code, are considered taxes collected by the school district

as if the taxes were paid when the credit for the taxes was

granted.

(d) For purposes of this section, the total amount of

maintenance and operations taxes collected for an applicable

school year by a school district with alternate tax dates, as

authorized by Section 26.135, Tax Code, is the amount of taxes

collected on or after January 1 of the year in which the school

year begins and not later than December 31 of the same year.

(e) For purposes of this section, school district taxes for

which credit is granted under Subchapter D, Chapter 313, Tax

Code, are considered taxes collected by the school district as if

the taxes were paid when the credit for the taxes was granted.

(f) If a school district imposes a maintenance and operations

tax at a rate greater than the rate equal to the product of the

state compression percentage, as determined under Section

42.2516, multiplied by the maintenance and operations tax rate

adopted by the district for the 2005 tax year, the district is

entitled to receive an allotment under this section on the basis

of that greater tax effort.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 21, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 637, Sec. 3, eff. Aug.

30, 1999; Acts 1999, 76th Leg., ch. 396, Sec. 1.20, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 320, Sec. 1, eff. Sept. 1, 2001;

Acts 2001, 77th Leg., ch. 1187, Sec. 2.09, eff. Sept. 1, 2001;

Acts 2001, 77th Leg., ch. 1187, Sec. 2.10, eff. Sept. 1, 2002;

Acts 2001, 77th Leg., ch. 1505, Sec. 8, eff. Jan. 1, 2002; Acts

2003, 78th Leg., ch. 1275, Sec. 2(21), eff. Sept. 1, 2003.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 1.08, eff. May 31, 2006.

Acts 2007, 80th Leg., R.S., Ch.

19, Sec. 3, eff. May 12, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1191, Sec. 2, eff. September 1, 2010.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 63, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 105(c), eff. September 1, 2009.

Sec. 42.303. LIMITATION ON ENRICHMENT TAX RATE. The district

enrichment tax rate ("DTR") under Section 42.302 may not exceed

the amount per $100 of valuation by which the maximum rate

permitted under Section 45.003 exceeds the rate used to determine

the district's local share under Section 42.252, or a greater

amount for any year provided by appropriation.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 21, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 396, Sec. 1.20, eff.

Sept. 1, 1999.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 1.09, eff. May 31, 2006.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 64, eff. September 1, 2009.

Sec. 42.304. COMPUTATION OF AID FOR DISTRICT ON MILITARY

RESERVATION OR AT STATE SCHOOL. State assistance under this

subchapter for a school district located on a federal military

installation or at Moody State School is computed using the

average tax rate and property value per student of school

districts in the county, as determined by the commissioner.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER G. SCHOOL FACILITIES INVENTORY AND STANDARDS

Sec. 42.352. STANDARDS. The State Board of Education shall

establish standards for adequacy of school facilities. The

standards shall include requirements related to space,

educational adequacy, and construction quality. All facilities

constructed after September 1, 1992, must meet the standards in

order to be financed with state or local tax funds.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 42.4101. ADDITIONAL ASSISTANCE FOR DISTRICTS WITH STUDENTS

USING PUBLIC EDUCATION GRANTS. (a) A district is entitled to

additional assistance under this section as provided by Section

29.203(c).

(b) The amount of additional assistance under this section is

computed by subtracting the number of students residing in the

district and using public education grants to attend school in

another district for the year in which the assistance is granted

from the number of students using public education grants to

attend school in the district for that year and multiplying the

difference by $266.

(c) If a district to which this section applies is entitled to

the maximum amount of assistance under Section 42.406, the

maximum is increased by the amount of additional assistance to

which the district is entitled under this section.

Added by Acts 1997, 75th Leg., ch. 722, Sec. 6, eff. Sept. 1,

1997.

SUBCHAPTER I. COMPREHENSIVE REVIEW OF PUBLIC SCHOOL FINANCE

WEIGHTS, ALLOTMENTS, AND ADJUSTMENTS

For expiration of this subchapter, see Section 42.457.

Sec. 42.451. SELECT COMMITTEE ON PUBLIC SCHOOL FINANCE WEIGHTS,

ALLOTMENTS, AND ADJUSTMENTS. (a) The Select Committee on Public

School Finance Weights, Allotments, and Adjustments is

established to conduct a comprehensive review of weights,

allotments, and adjustments under the public school finance

system, including all current weights, allotments, and

adjustments provided under this chapter and any additional

weights, allotments, and adjustments recommended by the

committee.

(b) The committee is composed of 15 members appointed as

follows:

(1) four members of the senate, appointed by the lieutenant

governor;

(2) four members of the house of representatives, appointed by

the speaker of the house of representatives;

(3) the commissioner of education;

(4) one person currently employed at a primary or secondary

school in this state and one representative of the business

community, each appointed by the lieutenant governor;

(5) one person currently employed at a primary or secondary

school in this state and one representative of the business

community, each appointed by the speaker of the house of

representatives; and

(6) one person currently employed at a primary or secondary

school in this state and one representative from the business

community, appointed by the governor.

(c) The governor, lieutenant governor, and speaker of the house

of representatives shall make the appointments required by

Subsection (b) in a timely fashion to permit the committee to

comply with Section 42.452(a).

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 65, eff. September 1, 2009.

Sec. 42.452. COMMITTEE MEETINGS. (a) Not later than October 1,

2009, the committee shall hold an organizational meeting.

(b) The lieutenant governor and speaker of the house of

representatives shall each appoint a committee member to serve as

co-chair.

(c) Committee meetings shall be held at the call of the

co-chairs.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 65, eff. September 1, 2009.

Sec. 42.453. COMPENSATION AND REIMBURSEMENT. (a) A member of

the committee is entitled to reimbursement for actual and

necessary expenses incurred in performing committee duties.

(b) A legislative member of the committee is entitled to

reimbursement from the appropriate fund of the house of the

legislature in which the member serves.

(c) A member other than a legislative member is entitled to

reimbursement from funds appropriated to the committee.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 65, eff. September 1, 2009.

Sec. 42.454. COMMITTEE STAFF. (a) The co-chairs of the

committee may appoint a committee director and staff to support

the work of the committee.

(b) The director and staff members are employees of the Texas

Legislative Council and shall be paid from funds appropriated to

the council for the committee's operations.

(c) The committee may contract with one or more consultants if

necessary to enable the committee to perform its duties under

this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 65, eff. September 1, 2009.

Sec. 42.455. CONDUCT OF REVIEW. (a) The committee shall

conduct public hearings throughout the state and solicit

testimony about the weights, allotments, and adjustments under

the finance system from parents of public school children and

other interested persons. At least one public hearing must be

held at a public school during a time that public school students

are able to attend the hearing.

(b) The commissioner shall ensure that the committee has access

to any documentation and agency personnel the committee requests.

(c) The Legislative Budget Board, the Texas Education Agency,

the comptroller, the state auditor, and any other state agency,

official, or personnel shall cooperate with the committee in

carrying out its duties under this subchapter.

(d) The committee may coordinate the review under this

subchapter with any other legislative study, as appropriate. To

the extent the review duplicates the study of funding elements

otherwise required by Section 42.007, the review replaces that

study.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 65, eff. September 1, 2009.

Sec. 42.4551. ADDITIONAL DUTIES. (a) The committee shall also

review and identify specific short term goals that will assist

the state in meeting the objectives and goals of public

education. The review under this section shall include

recommendations regarding:

(1) methods to close the achievement gap and define and measure

readiness for college and the workforce;

(2) revisions to the public accountability system; and

(3) methods for promoting efficient and effective support

structures for public schools.

(b) The commissioner of higher education serves as an ex officio

member of the committee for purposes of this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 65, eff. September 1, 2009.

Sec. 42.456. REPORT. (a) Not later than December 1, 2010, the

committee shall provide a report that:

(1) states the findings of the review conducted under this

subchapter; and

(2) includes any recommendations for statutory changes.

(b) The report must be approved by a majority of the committee

members. A member who disagrees with any part of the report may

attach a dissenting statement to the report.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 65, eff. September 1, 2009.

Sec. 42.457. EXPIRATION. This subchapter expires January 11,

2011.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 65, eff. September 1, 2009.



CHAPTER 43. PERMANENT SCHOOL FUND AND AVAILABLE SCHOOL FUND

EDUCATION CODE

TITLE 2. PUBLIC EDUCATION

SUBTITLE I. SCHOOL FINANCE AND FISCAL MANAGEMENT

CHAPTER 43. PERMANENT SCHOOL FUND AND AVAILABLE SCHOOL FUND

Sec. 43.001. COMPOSITION OF PERMANENT SCHOOL FUND AND AVAILABLE

SCHOOL FUND. (a) Except as provided by Subsection (b), the

permanent school fund, which is a perpetual endowment for the

public schools of this state, consists of:

(1) all land appropriated for the public schools by the

constitution and laws of this state;

(2) all of the unappropriated public domain remaining in this

state, including all land recovered by the state by suit or

otherwise except pine forest land as defined by Section 88.111;

(3) all proceeds from the authorized sale of permanent school

fund land;

(4) all proceeds from the lawful sale of any other properties

belonging to the permanent school fund;

(5) all investments authorized by Section 43.003 of properties

belonging to the permanent school fund; and

(6) all income from the mineral development of permanent school

fund land, including income from mineral development of riverbeds

and other submerged land.

Text of subsec. (b) as amended by Acts 2003, 78th Leg., ch. 201,

Sec. 36

(b) The available school fund, which shall be apportioned

annually to each county according to its scholastic population,

consists of:

(1) the interest and dividends arising from any securities or

funds belonging to the permanent school fund, as determined in

accordance with the accrual basis of accounting;

(2) all interest derivable from the proceeds of the sale of land

set apart for the permanent school fund;

(3) all money derived from the lease of land belonging to the

permanent school fund;

(4) one-fourth of all revenue derived from all state occupation

taxes, exclusive of delinquencies and cost of collection;

(5) one-fourth of revenue derived from state gasoline and

special fuels excise taxes as provided by law; and

(6) all other appropriations to the available school fund made

by the legislature for public school purposes.

Text of subsec. (b) as amended by Acts 2003, 78th Leg., ch. 328,

Sec. 2

(b) The available school fund, which shall be apportioned

annually to each county according to its scholastic population,

consists of:

(1) the distributions to the fund from the permanent school fund

as provided by Section 5(a), Article VII, Texas Constitution;

(2) one-fourth of all revenue derived from all state occupation

taxes, exclusive of delinquencies and cost of collection;

(3) one-fourth of revenue derived from state gasoline and

special fuels excise taxes as provided by law; and

(4) all other appropriations to the available school fund made

by the legislature for public school purposes.

(c) The term "scholastic population" in Subsection (b) or any

other law governing the apportionment, distribution, and transfer

of the available school fund means all students of school age

enrolled in average daily attendance the preceding school year in

the public elementary and high school grades of school districts

within or under the jurisdiction of a county of this state.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 201, Sec. 36, eff.

June 10, 2003; Acts 2003, 78th Leg., ch. 328, Sec. 2.

Sec. 43.002. TRANSFERS FROM PERMANENT SCHOOL FUND AND GENERAL

REVENUE FUND TO AVAILABLE SCHOOL FUND. (a) On the first working

day of each month in a state fiscal year, the comptroller shall

transfer from the permanent school fund to the available school

fund an amount equal to one-twelfth of the annual distribution

from the permanent school fund to the available school fund as

provided by Section 5(a), Article VII, Texas Constitution, for

the fiscal year.

(b) Of the amounts available for transfer from the general

revenue fund to the available school fund for the months of

January and February of each fiscal year, no more than the amount

necessary to enable the comptroller to distribute from the

available school fund an amount equal to 9-1/2 percent of the

estimated annual available school fund apportionment to category

1 school districts, as defined by Section 42.259, and 3-1/2

percent of the estimated annual available school fund

apportionment to category 2 school districts, as defined by

Section 42.259, may be transferred from the general revenue fund

to the available school fund. Any remaining amount that would

otherwise be available for transfer for the months of January and

February shall be transferred from the general revenue fund to

the available school fund in equal amounts in June and in August

of the same fiscal year.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 328, Sec. 3, eff. Jan.

1, 2004.

Sec. 43.003. INVESTMENT OF PERMANENT SCHOOL FUND. In compliance

with this section, the State Board of Education may invest the

permanent school fund in the types of securities, which must be

carefully examined by the State Board of Education and be found

to be safe and proper investments for the fund as specified

below:

(1) securities, bonds, or other obligations issued, insured, or

guaranteed in any manner by the United States Government or any

of its agencies and in bonds issued by this state;

(2) obligations and pledges of The University of Texas;

(3) corporate bonds, debentures, or obligations of United States

corporations of at least "A" rating;

(4) obligations of United States corporations that mature in

less than one year and are of the highest rating available at the

time of investment;

(5) bonds issued, assumed, or guaranteed by the Inter-American

Development Bank, the International Bank of Reconstruction and

Development (the World Bank), the African Development Bank, the

Asian Development Bank, and the International Finance

Corporation;

(6) bonds of counties, school districts, municipalities, road

precincts, drainage, irrigation, navigation, and levee districts

in this state, subject to the following requirements:

(A) the securities, before purchase, must have been diligently

investigated by the attorney general both as to form and as to

legal compliance with applicable laws;

(B) the attorney general's certificate of validity procured by

the party offering the bonds, obligations, or pledges must

accompany the securities when they are submitted for registration

to the comptroller, who must preserve the certificates;

(C) the public securities, if purchased, and when certified and

registered as specified under Paragraph (B), are incontestable

unless issued fraudulently or in violation of a constitutional

limitation, and the certificates of the attorney general are

prima facie evidence of the validity of the bonds and bond

coupons; and

(D) after the issuing political subdivision has received the

proceeds from the sales of the securities, the issuing agency is

estopped to deny their validity, and the securities are valid and

binding obligations;

(7) preferred stocks and common stocks that the State Board of

Education considers proper investments for the permanent school

fund, subject to the following requirements:

(A) in making all of those investments, the State Board of

Education shall exercise the judgment and care under the

circumstances then prevailing that persons of ordinary prudence,

discretion, and intelligence exercise in the management of their

own affairs, not in regard to speculation but in regard to the

permanent disposition of their funds, considering the probable

income as well as the probable safety of their capital;

(B) the company issuing the stock must be incorporated in the

United States, and the stocks must have paid dividends for five

consecutive years or longer immediately before the date of

purchase and the stocks, except for bank stocks and insurance

stocks, must be listed on an exchange registered with the

Securities and Exchange Commission or its successors; and

(C) not more than one percent of the permanent school fund may

be invested in stock issued by one corporation and not more than

five percent of the voting stock of any one corporation will be

owned; and

(8) notwithstanding any other law or provision of this code,

first lien real estate mortgage securities insured by the Federal

Housing Administration under the National Housing Act of the

United States, or in any other first lien real estate mortgage

securities guaranteed in whole or in part by the United States.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 43.0031. PERMANENT SCHOOL FUND ETHICS POLICY. (a) In

addition to any other requirements provided by law, the State

Board of Education shall adopt and enforce an ethics policy that

provides standards of conduct relating to the management and

investment of the permanent school fund. The ethics policy must

include provisions that address the following issues as they

apply to the management and investment of the permanent school

fund and to persons responsible for managing and investing the

fund:

(1) general ethical standards;

(2) conflicts of interest;

(3) prohibited transactions and interests;

(4) the acceptance of gifts and entertainment;

(5) compliance with applicable professional standards;

(6) ethics training; and

(7) compliance with and enforcement of the ethics policy.

(b) The ethics policy must include provisions applicable to:

(1) members of the State Board of Education;

(2) the commissioner;

(3) employees of the agency; and

(4) any person who provides services to the board relating to

the management or investment of the permanent school fund.

(c) Not later than the 45th day before the date on which the

board intends to adopt a proposed ethics policy or an amendment

to or revision of an adopted ethics policy, the board shall

submit a copy of the proposed policy, amendment, or revision to

the Texas Ethics Commission and the state auditor for review and

comments. The board shall consider any comments from the

commission or state auditor before adopting the proposed policy.

(d) The provisions of the ethics policy that apply to a person

who provides services to the board relating to the management or

investment of the permanent school fund must be based on the Code

of Ethics and the Standards of Professional Conduct prescribed by

the Association for Investment Management and Research or other

ethics standards adopted by another appropriate professionally

recognized entity.

(e) The board shall ensure that applicable provisions of the

ethics policy are included in any contract under which a person

provides services to the board relating to the management and

investment of the permanent school fund.

Added by Acts 1999, 76th Leg., ch. 1488, Sec. 1, eff. Sept. 1,

1999.

Sec. 43.0032. CONFLICTS OF INTEREST. (a) A member of the State

Board of Education, the commissioner, an employee of the agency,

or a person who provides services to the board that relate to the

management or investment of the permanent school fund who has a

business, commercial, or other relationship that could reasonably

be expected to diminish the person's independence of judgment in

the performance of the person's responsibilities relating to the

management or investment of the fund shall disclose the

relationship in writing to the board.

(b) The board or the board's designee shall, in the ethics

policy adopted under Section 43.0031, define the kinds of

relationships that may create a possible conflict of interest.

(c) A person who files a statement under Subsection (a)

disclosing a possible conflict of interest may not give advice or

make decisions about a matter affected by the possible conflict

of interest unless the board, after consultation with the general

counsel of the agency, expressly waives this prohibition. The

board may delegate the authority to waive the prohibition

established by this subsection.

Added by Acts 1999, 76th Leg., ch. 1488, Sec. 1, eff. Sept. 1,

1999.

Sec. 43.0033. REPORTS OF EXPENDITURES. A consultant, advisor,

broker, or other person providing services to the State Board of

Education relating to the management and investment of the

permanent school fund shall file with the board regularly, as

determined by the board, a report that describes in detail any

expenditure of more than $50 made by the person on behalf of:

(1) a member of the board;

(2) the commissioner; or

(3) an employee of the agency or of a nonprofit corporation

created under Section 43.006.

Added by Acts 1999, 76th Leg., ch. 1488, Sec. 1, eff. Sept. 1,

1999.

Sec. 43.0034. FORMS; PUBLIC INFORMATION. (a) The board shall

prescribe forms for:

(1) statements of possible conflicts of interest and waivers of

possible conflicts of interest under Section 43.0032; and

(2) reports of expenditures under Section 43.0033.

(b) A statement, waiver, or report described by Subsection (a)

is public information.

(c) The board shall designate an employee of the agency to act

as custodian of statements, waivers, and reports described by

Subsection (a) for purposes of public disclosure.

Added by Acts 1999, 76th Leg., ch. 1488, Sec. 1, eff. Sept. 1,

1999.

Sec. 43.004. WRITTEN INVESTMENT OBJECTIVES; PERFORMANCE

EVALUATION. (a) The State Board of Education shall develop

written investment objectives concerning the investment of the

permanent school fund. The objectives may address desired rates

of return, risks involved, investment time frames, and any other

relevant considerations.

(b) The board shall employ a well-recognized performance

measurement service to evaluate and analyze the investment

results of the permanent school fund. The service shall compare

investment results with the written investment objectives

developed by the board, and shall also compare the investment of

the permanent school fund with the investment of other public and

private funds.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 43.005. EXTERNAL INVESTMENT MANAGERS. (a) The State Board

of Education may contract with private professional investment

managers to assist the board in making investments of the

permanent school fund. A contract under this subsection must be

approved by the board or otherwise entered into in accordance

with board rules relating to contracting authority.

(b) The State Board of Education by rule may delegate a power or

duty relating to the investment of the permanent school fund to a

committee, officer, employee, or other agent of the board.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 43.0051. TRANSFERS TO REAL ESTATE SPECIAL FUND ACCOUNT OF

THE PERMANENT SCHOOL FUND. The State Board of Education may

transfer funds from the portion of the permanent school fund

managed by the State Board of Education to the real estate

special fund account of the permanent school fund if the State

Board of Education determines, using the standard of care set

forth in Subsection (f), Section 5, Article VII, Texas

Constitution, that such transfer is in the best interest of the

permanent school fund.

Added by Acts 2007, 80th Leg., R.S., Ch.

1368, Sec. 9, eff. June 15, 2007.

Sec. 43.006. INVESTMENT MANAGEMENT. (a) The State Board of

Education may delegate investment authority for the investment of

the permanent school fund to the same extent as an institution

with respect to an institutional fund under Chapter 163, Property

Code.

(b) The board may enter into a contract with a nonprofit

corporation for the corporation to invest funds under the control

and management of the board, including the permanent school fund,

as designated by the board. The corporation may not engage in any

business other than investing funds designated by the board under

the contract.

(c) The board must approve the:

(1) articles of incorporation and bylaws of the corporation and

any amendment to the articles of incorporation or bylaws;

(2) investment policies of the corporation, including changes to

those policies;

(3) audit and ethics committee of the corporation; and

(4) code of ethics of the corporation.

(d) The board of directors of the corporation must be members of

the State Board of Education.

(e) If an investment contract entered into under Subsection (b)

includes the permanent school fund within the scope of funds

under the control and management of the State Board of Education

to be invested by the corporation, the board shall provide for an

annual financial audit of the permanent school fund. Subject to

the legislative audit committee's approval of including the audit

in the audit plan under Section 321.013(c), Government Code, the

audit shall be performed by the state auditor.

(f) The corporation shall file quarterly reports with the State

Board of Education concerning matters required by the board.

(g) The corporation is subject to the Texas Non-Profit

Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil

Statutes).

(h) The corporation may not enter into an agreement or

transaction with a:

(1) director, officer, or employee of the corporation acting in

other than an official capacity on behalf of the corporation;

(2) business entity in which a director, officer, or employee of

the corporation has an interest;

(3) former director, officer, or employee of the corporation on

or before the second anniversary of the date the person ceased to

be a director, officer, or employee of the corporation; or

(4) business entity in which a former director, officer, or

employee of the corporation has an interest on or before the

second anniversary of the date the person ceased to be a

director, officer, or employee of the corporation.

(i) An agreement or transaction entered into in violation of

Subsection (h) is void.

(j) For purposes of this section, a person has an interest in a

business entity if:

(1) the person owns five percent or more of the voting stock or

shares of the business entity;

(2) the person owns five percent or more of the fair market

value of the business entity; or

(3) money received by the person from the business entity

exceeds five percent of the person's gross income for the

preceding calendar year.

(k) In this section, "institution" and "institutional fund" have

the meanings assigned by Chapter 163, Property Code.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 58, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

834, Sec. 2, eff. September 1, 2007.

Sec. 43.007. PURCHASE AND SALE OR EXCHANGE OF SECURITIES. (a)

The State Board of Education may authorize the purchase of all of

the types of securities in which it is authorized by law to

invest the permanent school fund in either registered or

negotiable form. The board may authorize the reissue of those

securities held at any time for the account of the permanent

school fund in either registered or negotiable form. The State

Board of Education may authorize the sale of any of the

securities held for the account of the permanent school fund and

reinvest the proceeds of sale for the fund and may authorize the

exchange of any of the securities held for the account of the

permanent school fund.

(b) In making purchases, sales, exchanges, and reissues, the

State Board of Education shall exercise the judgment and care

under the circumstances then prevailing that persons of ordinary

prudence, discretion, and intelligence exercise in the management

of their own affairs not in regard to speculation but in regard

to the permanent disposition of their funds, considering the

probable income as well as the probable safety of their capital.

(c) When any securities are sold, reissued, or exchanged as

provided by Subsection (a), the custodian of the securities shall

deliver the securities sold, reissued, or exchanged in accordance

with the directions of the State Board of Education.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 43.009. PREPAYMENT OF CERTAIN BONDS HELD BY THE PERMANENT

SCHOOL FUND. (a) The State Board of Education may authorize the

governing body of any political subdivision in this state to pay

off and discharge, at any interest paying date whether the bonds

are matured or not, all or any part of any outstanding bond

indebtedness owned by the permanent school fund.

(b) The governing body of a political subdivision desiring to

pay off and discharge any bonded indebtedness owned by the fund

shall apply in writing to the State Board of Education, not later

than the 30th day before any interest paying date on the bonds,

describing the bonds or part of the bonds it desires to pay off

and discharge. The application must be accompanied by an

affidavit stating that only tax money collected from a tax levy

made for the specific purpose of providing a sinking fund and

paying interest on the particular bonds to be redeemed will be

spent in redeeming, taking up, or paying off the bonds.

(c) The State Board of Education, on receiving the application

and affidavit, shall take action on them in the manner it

considers best and shall notify the applicant whether the

application is refused or granted in whole or in part.

(d) A person who has a duty under this section may not give or

receive any commission, premium, or compensation for the

performance of that duty.

(e) Only tax money collected from tax levies made for the

specific purpose of providing a sinking fund and paying interest

on the particular bonds to be redeemed may be spent in redeeming,

taking up, or paying off of bonds as provided by this section,

unless the bonds are being redeemed for the purpose of being

refunded.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 43.010. DEFAULT OF SCHOOL DISTRICT SECURITIES HELD BY THE

PERMANENT SCHOOL FUND. (a) If interest or principal has not

been paid for two years or more on any bonds issued by any school

district and held by the permanent school fund, the State Board

of Education may:

(1) compel the district to levy a tax sufficient to meet the

interest and principal payments then or later due; or

(2) if the district furnishes to the State Board of Education

satisfactory proof that the district's taxing ability is

insufficient, require the district to:

(A) exhaust all legal remedies in collecting delinquent taxes;

and

(B) levy a tax at the maximum lawful rate on the bona fide

valuation of taxable property located in the district.

(b) Revenue collected by either method specified by Subsection

(a) shall be distributed proportionately to all owners of the

defaulted securities in compliance with the following:

(1) the proportionate share for each owner is based on the

interest and principal requirements of the original security

before authorized refunding; and

(2) prior acceptance of refunding securities does not reduce an

owner's proportionate share.

(c) As long as any school district is delinquent in its payments

of principal or interest on any of its bonds owned by the

permanent school fund, the State Board of Education may specify

the method of crediting payments to the state made by the

district as to principal and interest.

(d) The comptroller may not issue any warrant from the

foundation school fund to or for the benefit of any district that

has been for as long as two years in default in the payment of

principal or interest on any security owned by the permanent

school fund until the State Board of Education certifies that the

district has satisfactorily complied with the appropriate

provisions of this section, in which event the comptroller shall

resume making payments to or for the benefit of the district,

including the making of pretermitted payments.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 43.011. AUTHORIZED REFUNDING OF DEFAULTED SCHOOL BONDS.

(a) In compliance with this section, the State Board of

Education may revise, readjust, modify, refinance, or refund

defaulted bonds issued by any school district in this state and

owned by either the permanent school fund or the available school

fund.

(b) Application must be made to the State Board of Education by

the district that issued the bonds and must show that:

(1) delinquent interest totals at least 50 percent of the

principal amount of the bonds; and

(2) taxable valuation has decreased to such an extent that a

full application of the proceeds of the voted authorized tax

authorized to be levied on the $100 taxable property valuation

will not meet interest and principal annually maturing on the

bonds.

(c) The State Board of Education may effect a refunding of the

debt due and to become due only if the board finds that:

(1) the district is unable to pay the sums already matured and

the sums contracted to be paid as they mature by paying annually

to the State Board of Education the full proceeds of a 50-cent

tax levy on the $100 of all taxable valuation of property in the

district;

(2) the taxable valuation of property in the district has

decreased at least 75 percent since the bonds were issued and

that the decrease was not caused by the district or any of its

officials;

(3) the district for a period of at least five years before

applying to the State Board of Education for refunding has levied

a tax of 50 cents on the $100 of taxable valuation of property in

the district, and that despite such levies, the aggregate amount

due the State Board of Education exceeds the aggregate amount due

at the beginning of the period;

(4) the district has not authorized and sold additional bonds

during the five-year period immediately preceding the

application; and

(5) the district has in good faith endeavored to pay its debt in

accordance with the contract evidenced by the bonds held for the

account of the permanent school fund or the available school

fund.

(d) If the conditions specified by Subsection (c) are found to

exist, the district is, for purposes of this section, insolvent,

and the State Board of Education may exchange the bonds, interest

coupons, and other evidences of indebtedness for new refunding

bonds of the district issued in compliance with the following:

(1) the principal amount of the refunding bonds may not be less

than the total amount of the bonds, matured interest coupons,

accrued interest, and interest on delinquent interest then

actually due to the permanent school fund or the available school

fund; and

(2) the rate of interest to be borne by the refunding bonds may

be lower than that borne by the bonds to be refunded if in

consideration of the interest reduction the district agrees to

levy a tax each year for a period of 40 years at a rate

sufficient to produce annually a sum equal to 90 percent of the

amount that can be calculated by the levy of a tax at the rate of

50 cents on the $100 of taxable valuation of property as

determined by the latest approved tax roll of the district, and

in determining the rate of interest to be borne by the refunding

bonds, the State Board of Education shall be governed by the

following:

(A) the State Board of Education may require the rate to be a

percent per annum as in its judgment will represent the maximum

rate that can be paid by the district and still permit an orderly

and certain retirement of the refunding bonds within 40 years

from their date;

(B) the interest rate of refunding bonds to be received in

exchange for bonds owned by the permanent school fund may not be

less than the minimum rate at which bonds may then be purchased

as investments for the permanent school fund; and

(C) the rate of interest of refunding bonds to be received in

exchange for bonds owned by the available school fund may be set

by the State Board of Education at any rate the board considers

feasible, and the refunding bonds may, at the discretion of the

State Board of Education, be made non-interest bearing to a date

fixed by the board.

(e) The State Board of Education may not make a revision,

readjustment, modification, refinancing, or refunding that will

release or extinguish any debt or obligation then due and payable

to the permanent school fund or to the available school fund.

(f) Except as otherwise provided or permitted by this section,

the refunding of the bonds of school districts authorized by this

section must be in compliance with the general provisions with

regard to the refunding of school district bonds.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 43.012. REFUNDING OTHER DEFAULTED OBLIGATIONS. (a)

Defaulted obligations, other than bonds of school districts as

provided by Section 43.011, due the available school fund may be

refinanced or refunded with the approval of the State Board of

Education in compliance with this section.

(b) In this section, "defaulted obligations" includes delinquent

interest whether represented by coupons or not, interest on

delinquent interest, and any other form of obligation due the

available school fund.

(c) The obligor must apply to the State Board of Education and

show:

(1) that the obligations due the available school fund have been

in default in whole or in part for a continuous period of at

least 15 years; and

(2) that the obligor is not in default in the payment of the

principal of any bonds owned by the permanent school fund.

(d) If the State Board of Education finds that the requirements

provided by Subsection (c) have been met, it may approve a

refinancing or the issuance of refunding bonds on the conditions:

(1) that the refunding bonds must mature serially in not

exceeding 40 years from the date of issuance;

(2) that the principal amount of the refunding bonds may be not

less than the total amount of the obligations then in default and

due the available school fund; and

(3) that the refunding bonds must bear interest at a rate or

rates determined by the State Board of Education to be for the

best interest of the available school fund.

(e) The State Board of Education may accept refunding bonds in

lieu of either matured or unmatured bonds held for the benefit of

the permanent school fund if the rate of interest on the new

refunding bonds is at least the same rate as that of the bonds

being refunded.

(f) Refunding bonds issued with the approval or pursuant to a

refunding agreement with the State Board of Education in

compliance with either this section or Section 43.011 shall, on

the order of the State Board of Education, be exchanged by the

comptroller for the defaulted obligations they have been issued

to refund.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 43.013. JURISDICTION. The district courts of Travis County

have jurisdiction of any suit on bonds or obligations belonging

to the permanent school fund, or purchased therewith, concurrent

with that of any other court having jurisdiction in the case.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 43.014. DUTIES OF COMPTROLLER. (a) On or before July 1 of

each year, the comptroller shall estimate the amount of the

available school fund receivable from every source during the

following school year and report the estimate to the State Board

of Education.

(b) On or before the meeting of each regular session of the

legislature, the comptroller shall report to the legislature an

estimate of the amount of the available school fund that is to be

received for the following two years, and the sources from which

that amount accrues, and that is subject to appropriation for the

establishment and support of public schools.

(c) On or before the first working day of each month, the

comptroller shall certify to the commissioner the total amount of

money collected from every source during the preceding month and

on hand to the credit of the available school fund.

(d) On receipt of certificates issued to the comptroller by the

commissioner, the comptroller shall draw warrants in favor of the

treasurer of the available school fund of each school district

for the amounts stated in the certificates. All such warrants

shall be registered.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 5.03, eff.

Sept. 1, 1997.

Sec. 43.015. DUTIES OF COMPTROLLER. (a) Not later than the

30th day before the first day of each regular session of the

legislature and not later than the 10th day before the first day

of any special session at which there can be legislation

respecting the public schools, the comptroller shall report to

the governor the condition of the permanent school fund and the

available school fund, the amount of each fund, and the manner of

its disbursement.

(b) The comptroller shall provide the State Board of Education

with the reports specified by Subsection (a) and with additional

reports concerning those funds requested by the State Board of

Education.

(c) The comptroller shall ensure that no portion of either the

permanent school fund or the available school fund is used to pay

any warrant drawn against any other fund.

(d) The comptroller shall receive and hold in a special deposit

and account for all properties belonging to the available school

fund. All warrants drawn on that fund by the comptroller pursuant

to a certificate of the commissioner must be registered by the

comptroller and then transmitted to the commissioner, and when

properly endorsed shall be paid by the comptroller in the order

of their presentation.

(e) On order of the State Board of Education, the comptroller

shall exchange or accept refunding bonds in lieu of:

(1) either matured or unmatured bonds held for the benefit of

the permanent school fund, which are being refunded under this

chapter;

(2) defaulted obligations held for the benefit of the available

school fund if the refunding bonds are issued in compliance with

Section 43.012;

(3) defaulted obligations of any school district of this state

held for the benefit of the permanent school fund or the

available school fund if the refunding bonds are issued in

compliance with Section 43.011; or

(4) refunding bonds of any school district of this state for

school bonds not matured held by the comptroller for the

permanent school fund if the new refunding bonds are issued by

the school district in compliance with this code.

(f) The comptroller shall be the custodian of all securities

enumerated in Section 43.003(6) and of other securities as

designated by the State Board of Education in which the school

funds of the state are invested. The comptroller shall keep those

securities in the comptroller's custody until paid off,

discharged, delivered as required by the State Board of

Education, or otherwise disposed of by the proper authorities of

the state, and on the proper installment of any interest or

dividend, shall see that the proper credit is given, and the

coupons on bonds, when paid, shall be separated from the bonds

and cancelled by the comptroller.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 5.04, eff.

Sept. 1, 1997.

Sec. 43.016. USE OF AVAILABLE SCHOOL FUND. All available school

funds shall be appropriated in each county for the education of

its children.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 43.017. USE OF COMMERCIAL BANKS AS AGENTS FOR COLLECTION OF

INCOME FROM PERMANENT SCHOOL FUND INVESTMENTS. (a) The State

Board of Education may contract with one or more commercial banks

to receive payments of dividends and interest on securities in

which the state permanent school funds are invested and transmit

that money with identification of its source to the comptroller

for the account of the available school fund by the fastest

available means.

(b) In choosing each commercial bank with which to contract as

authorized by Subsection (a), the State Board of Education shall

assure itself of:

(1) the financial stability of the bank;

(2) the location of the bank with respect to its proximity to

the banks on which checks are drawn in payment of dividends and

interest on securities of the permanent school fund;

(3) the experience and reliability of the bank in acting as

agent for others in the similar collection and expeditious

remittance of money; and

(4) the reasonableness of the bank's charges for the services,

both in amount of the charges and in relation to the increased

investment earnings of the available school fund that will result

from speedier receipt by the comptroller of the money.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 5.05, eff.

Sept. 1, 1997.

Sec. 43.018. PARTICIPATION IN FULLY SECURED SECURITIES LOAN

PROGRAMS. (a) The State Board of Education may contract with a

commercial bank to serve both as a custodian of securities in

which the state permanent school funds are invested and to lend

those securities, under the conditions prescribed by Subsection

(b), to securities brokers and dealers on short-term loan.

(b) The State Board of Education may contract with a commercial

bank pursuant to this section only if:

(1) the bank is located in a city having a major stock exchange;

(2) the bank is experienced in the operation of a fully secured

securities loan program;

(3) the bank has adequate capital in the prudent judgment of the

State Board of Education to assure the safety of the securities

entrusted to it as a custodian;

(4) the bank will require of any securities broker or dealer to

which it lends securities owned by the state permanent school

fund that the broker or dealer deliver to it cash collateral for

the loan of securities, and that the cash collateral will at all

times be not less than 100 percent of the market value of the

securities lent;

(5) the bank executes an indemnification agreement, satisfactory

in form and content to the State Board of Education, fully

indemnifying the permanent and available school funds against

loss resulting from the bank's service as custodian of securities

of the permanent school fund and its operation of a securities

loan program using securities of the permanent school fund;

(6) the bank will speedily collect and remit on the day of

collection by the fastest available means to the comptroller any

dividends and interest collectible by it on securities held by it

as custodian, together with identification as to the source of

the dividends or interest; and

(7) the bank is the bank agreeing to pay to the available school

fund the largest sum or highest percentage of the income derived

by the bank from use of the securities of the permanent school

fund in the operation of a securities loan program.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 5.06, eff.

Sept. 1, 1997.

Sec. 43.019. ACCOUNTING TREATMENT OF CERTAIN EXCHANGES. The

State Board of Education may account for the exchange of

permanent school fund securities in a closely related sale and

purchase transaction in a manner in which the gain or loss on the

sale is deferred as an adjustment to the book value of the

security purchased, if:

(1) the security sold and the security purchased have a fixed

maturity value;

(2) the board is authorized by law to invest the permanent

school fund in the security purchased;

(3) the sale is made in clear contemplation of reinvesting

substantially all of the proceeds;

(4) substantially all of the proceeds are reinvested;

(5) the transaction is completed within a reasonable time after

the sale, not to exceed 30 business days; and

(6) the transaction results in an improvement in effective

income yield, taking into consideration the deferral of any gain

or loss on the sale.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 43.020. TREATMENT OF ACCRUED INCOME. All interest and

dividends accruing from the investments of the permanent school

fund shall be deposited to the credit of the available school

fund in accordance with the accrual basis of accounting. Funds

recognized under this section are considered part of the

available school fund and may be appropriated as provided by

Section 5, Article VII, Texas Constitution.

Added by Acts 2003, 78th Leg., ch. 201, Sec. 37, eff. June 10,

2003.



CHAPTER 44. FISCAL MANAGEMENT

EDUCATION CODE

TITLE 2. PUBLIC EDUCATION

SUBTITLE I. SCHOOL FINANCE AND FISCAL MANAGEMENT

CHAPTER 44. FISCAL MANAGEMENT

SUBCHAPTER A. SCHOOL DISTRICT FISCAL MANAGEMENT

Sec. 44.001. FISCAL GUIDELINES. (a) The commissioner shall

establish advisory guidelines relating to the fiscal management

of a school district.

(b) The commissioner shall report annually to the State Board of

Education the status of school district fiscal management as

reflected by the advisory guidelines and by statutory

requirements.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 44.0011. FISCAL YEAR. The fiscal year of a school district

begins on July 1 or September 1 of each year, as determined by

the board of trustees of the district. The commissioner may adopt

rules concerning the submission of information by a district

under Chapter 39 or 42 based on the fiscal year of the district.

Added by Acts 1999, 76th Leg., ch. 643, Sec. 1, eff. Sept. 1,

2001.

Sec. 44.002. PREPARATION OF BUDGET. (a) On or before a date

set by the State Board of Education, the superintendent shall

prepare, or cause to be prepared, a proposed budget covering all

estimated revenue and proposed expenditures of the district for

the following fiscal year.

(b) The budget must be prepared according to generally accepted

accounting principles, rules adopted by the State Board of

Education, and adopted policies of the board of trustees.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 44.003. RECORDS AND REPORTS. The superintendent shall

ensure that records are kept and that copies of all budgets, all

forms, and all other reports are filed on behalf of the school

district at the proper times and in the proper offices as

required by this code.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 44.004. NOTICE OF BUDGET AND TAX RATE MEETING; BUDGET

ADOPTION. (a) When the budget has been prepared under Section

44.002, the president shall call a meeting of the board of

trustees for the purpose of adopting a budget for the succeeding

fiscal year.

(b) The president shall provide for the publication of notice of

the budget and proposed tax rate meeting in a daily, weekly, or

biweekly newspaper published in the district. If no daily,

weekly, or biweekly newspaper is published in the district, the

president shall provide for the publication of notice in at least

one newspaper of general circulation in the county in which the

district's central administrative office is located. Notice under

this subsection shall be published not earlier than the 30th day

or later than the 10th day before the date of the hearing.

(c) The notice of public meeting to discuss and adopt the budget

and the proposed tax rate may not be smaller than one-quarter

page of a standard-size or a tabloid-size newspaper, and the

headline on the notice must be in 18-point or larger type.

Subject to Subsection (d), the notice must:

(1) contain a statement in the following form:

"NOTICE OF PUBLIC MEETING TO DISCUSS BUDGET AND PROPOSED TAX RATE

"The (name of school district) will hold a public meeting at

(time, date, year) in (name of room, building, physical location,

city, state). The purpose of this meeting is to discuss the

school district's budget that will determine the tax rate that

will be adopted. Public participation in the discussion is

invited." The statement of the purpose of the meeting must be in

bold type. In reduced type, the notice must state: "The tax

rate that is ultimately adopted at this meeting or at a separate

meeting at a later date may not exceed the proposed rate shown

below unless the district publishes a revised notice containing

the same information and comparisons set out below and holds

another public meeting to discuss the revised notice.";

(2) contain a section entitled "Comparison of Proposed Budget

with Last Year's Budget," which must show the difference,

expressed as a percent increase or decrease, as applicable, in

the amounts budgeted for the preceding fiscal year and the amount

budgeted for the fiscal year that begins in the current tax year

for each of the following:

(A) maintenance and operations;

(B) debt service; and

(C) total expenditures;

(3) contain a section entitled "Total Appraised Value and Total

Taxable Value," which must show the total appraised value and the

total taxable value of all property and the total appraised value

and the total taxable value of new property taxable by the

district in the preceding tax year and the current tax year as

calculated under Section 26.04, Tax Code;

(4) contain a statement of the total amount of the outstanding

and unpaid bonded indebtedness of the school district;

(5) contain a section entitled "Comparison of Proposed Rates

with Last Year's Rates," which must:

(A) show in rows the tax rates described by Subparagraphs

(i)-(iii), expressed as amounts per $100 valuation of property,

for columns entitled "Maintenance & Operations," "Interest

& Sinking Fund," and "Total," which is the sum of

"Maintenance & Operations" and "Interest & Sinking Fund":

(i) the school district's "Last Year's Rate";

(ii) the "Rate to Maintain Same Level of Maintenance &

Operations Revenue & Pay Debt Service," which:

(a) in the case of "Maintenance & Operations," is the tax

rate that, when applied to the current taxable value for the

district, as certified by the chief appraiser under Section

26.01, Tax Code, and as adjusted to reflect changes made by the

chief appraiser as of the time the notice is prepared, would

impose taxes in an amount that, when added to state funds to be

distributed to the district under Chapter 42, would provide the

same amount of maintenance and operations taxes and state funds

distributed under Chapter 42 per student in average daily

attendance for the applicable school year that was available to

the district in the preceding school year; and

(b) in the case of "Interest & Sinking Fund," is the tax

rate that, when applied to the current taxable value for the

district, as certified by the chief appraiser under Section

26.01, Tax Code, and as adjusted to reflect changes made by the

chief appraiser as of the time the notice is prepared, and when

multiplied by the district's anticipated collection rate, would

impose taxes in an amount that, when added to state funds to be

distributed to the district under Chapter 46 and any excess taxes

collected to service the district's debt during the preceding tax

year but not used for that purpose during that year, would

provide the amount required to service the district's debt; and

(iii) the "Proposed Rate";

(B) contain fourth and fifth columns aligned with the columns

required by Paragraph (A) that show, for each row required by

Paragraph (A):

(i) the "Local Revenue per Student," which is computed by

multiplying the district's total taxable value of property, as

certified by the chief appraiser for the applicable school year

under Section 26.01, Tax Code, and as adjusted to reflect changes

made by the chief appraiser as of the time the notice is

prepared, by the total tax rate, and dividing the product by the

number of students in average daily attendance in the district

for the applicable school year; and

(ii) the "State Revenue per Student," which is computed by

determining the amount of state aid received or to be received by

the district under Chapters 42, 43, and 46 and dividing that

amount by the number of students in average daily attendance in

the district for the applicable school year; and

(C) contain an asterisk after each calculation for "Interest

& Sinking Fund" and a footnote to the section that, in

reduced type, states "The Interest & Sinking Fund tax revenue

is used to pay for bonded indebtedness on construction,

equipment, or both. The bonds, and the tax rate necessary to pay

those bonds, were approved by the voters of this district.";

(6) contain a section entitled "Comparison of Proposed Levy with

Last Year's Levy on Average Residence," which must:

(A) show in rows the information described by Subparagraphs

(i)-(iv), rounded to the nearest dollar, for columns entitled

"Last Year" and "This Year":

(i) "Average Market Value of Residences," determined using the

same group of residences for each year;

(ii) "Average Taxable Value of Residences," determined after

taking into account the limitation on the appraised value of

residences under Section 23.23, Tax Code, and after subtracting

all homestead exemptions applicable in each year, other than

exemptions available only to disabled persons or persons 65 years

of age or older or their surviving spouses, and using the same

group of residences for each year;

(iii) "Last Year's Rate Versus Proposed Rate per $100 Value";

and

(iv) "Taxes Due on Average Residence," determined using the same

group of residences for each year; and

(B) contain the following information: "Increase (Decrease) in

Taxes" expressed in dollars and cents, which is computed by

subtracting the "Taxes Due on Average Residence" for the

preceding tax year from the "Taxes Due on Average Residence" for

the current tax year;

(7) contain the following statement in bold print: "Under state

law, the dollar amount of school taxes imposed on the residence

of a person 65 years of age or older or of the surviving spouse

of such a person, if the surviving spouse was 55 years of age or

older when the person died, may not be increased above the amount

paid in the first year after the person turned 65, regardless of

changes in tax rate or property value.";

(8) contain the following statement in bold print: "Notice of

Rollback Rate: The highest tax rate the district can adopt

before requiring voter approval at an election is (the school

district rollback rate determined under Section 26.08, Tax Code).

This election will be automatically held if the district adopts

a rate in excess of the rollback rate of (the school district

rollback rate)."; and

(9) contain a section entitled "Fund Balances," which must

include the estimated amount of interest and sinking fund

balances and the estimated amount of maintenance and operation or

general fund balances remaining at the end of the current fiscal

year that are not encumbered with or by corresponding debt

obligation, less estimated funds necessary for the operation of

the district before the receipt of the first payment under

Chapter 42 in the succeeding school year.

(c-1) The notice described by Subsection (c) must state in a

distinct row or on a separate or individual line for each of the

following taxes:

(1) the proposed rate of the school district's maintenance tax

described by Section 45.003, under the heading "Maintenance Tax";

and

(2) if the school district has issued ad valorem tax bonds under

Section 45.001, the proposed rate of the tax to pay for the

bonds, under the heading "School Debt Service Tax Approved by

Local Voters."

(d) The comptroller shall prescribe the language and format to

be used in the part of the notice required by Subsection (c). A

notice under Subsection (c) is not valid if it does not

substantially conform to the language and format prescribed by

the comptroller under this subsection.

(e) A person who owns taxable property in a school district is

entitled to an injunction restraining the collection of taxes by

the district if the district has not complied with the

requirements of Subsections (b), (c), and (d), and, if

applicable, Subsection (i), and the failure to comply was not in

good faith. An action to enjoin the collection of taxes must be

filed before the date the school district delivers substantially

all of its tax bills.

(f) The board of trustees, at the meeting called for that

purpose, shall adopt a budget to cover all expenditures for the

school district for the next succeeding fiscal year. Any taxpayer

of the district may be present and participate in the meeting.

(g) The budget must be adopted before the adoption of the tax

rate for the tax year in which the fiscal year covered by the

budget begins.

(h) Notwithstanding any other provision of this section, a

school district with a fiscal year beginning July 1 may use the

certified estimate of the taxable value of district property

required by Section 26.01(e), Tax Code, in preparing the notice

required by this section if the district does not receive on or

before June 7 the certified appraisal roll for the district

required by Section 26.01(a), Tax Code.

(i) A school district that uses a certified estimate, as

authorized by Subsection (h), may adopt a budget at the public

meeting designated in the notice prepared using the estimate, but

the district may not adopt a tax rate before the district

receives the certified appraisal roll for the district required

by Section 26.01(a), Tax Code. After receipt of the certified

appraisal roll, the district must publish a revised notice and

hold another public meeting before the district may adopt a tax

rate that exceeds:

(1) the rate proposed in the notice prepared using the estimate;

or

(2) the district's rollback rate determined under Section 26.08,

Tax Code, using the certified appraisal roll.

(j) Notwithstanding Subsections (g), (h), and (i), a school

district may adopt a budget after the district adopts a tax rate

for the tax year in which the fiscal year covered by the budget

begins if the district elects to adopt a tax rate before

receiving the certified appraisal roll for the district as

provided by Section 26.05(g), Tax Code. If a school district

elects to adopt a tax rate before adopting a budget, the district

must publish notice and hold a meeting for the purpose of

discussing the proposed tax rate as provided by this section.

Following adoption of the tax rate, the district must publish

notice and hold another public meeting before the district may

adopt a budget. The comptroller shall prescribe the language and

format to be used in the notices. The school district may use

the certified estimate of taxable value in preparing a notice

under this subsection.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 398, Sec. 1, eff. Aug.

30, 1999; Acts 2001, 77th Leg., ch. 898, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

807, Sec. 2, eff. June 17, 2005.

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 1.11, eff. May 31, 2006.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 66, eff. September 1, 2009.

Sec. 44.0041. PUBLICATION OF SUMMARY OF PROPOSED BUDGET. (a)

Concurrently with the publication of notice of the budget under

Section 44.004, a school district shall post a summary of the

proposed budget:

(1) on the school district's Internet website; or

(2) if the district has no Internet website, in the district's

central administrative office.

(b) The budget summary must include:

(1) information relating to per student and aggregate spending

on:

(A) instruction;

(B) instructional support;

(C) central administration;

(D) district operations;

(E) debt service; and

(F) any other category designated by the commissioner; and

(2) a comparison to the previous year's actual spending.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 2.06, eff. May 31, 2006.

Sec. 44.005. FILING OF ADOPTED BUDGET. On or before a date set

by the State Board of Education, the budget must be filed with

the agency according to the rules established by the State Board

of Education.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 44.006. EFFECT OF ADOPTED BUDGET; AMENDMENTS. (a) Public

funds of the school district may not be spent in any manner other

than as provided for in the budget adopted by the board of

trustees, but the board may amend a budget or adopt a

supplementary emergency budget to cover necessary unforeseen

expenses.

(b) Any amendment or supplementary budget must be prepared and

filed according to rules adopted by the State Board of Education.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 44.007. ACCOUNTING SYSTEM; REPORT. (a) A standard school

fiscal accounting system must be adopted and installed by the

board of trustees of each school district. The accounting system

must conform with generally accepted accounting principles.

(b) The accounting system must meet at least the minimum

requirements prescribed by the commissioner, subject to review

and comment by the state auditor.

(c) A record must be kept of all revenues realized and of all

expenditures made during the fiscal year for which a budget is

adopted. A report of the revenues and expenditures for the

preceding fiscal year shall be filed with the agency on or before

the date set by the State Board of Education.

(d) The State Board of Education shall require each district, as

part of the report required by this section, to include

management, cost accounting, and financial information in a

format prescribed by the board and in a manner sufficient to

enable the board to monitor the funding process and determine

educational system costs by district, campus, and program.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 2.08, eff. May 31, 2006.

Sec. 44.0071. COMPUTATION OF INSTRUCTIONAL EXPENDITURES RATIO

AND INSTRUCTIONAL EMPLOYEES RATIO. (a) Each fiscal year, a

school district shall compute and report to the commissioner:

(1) the percentage of the district's total expenditures for the

preceding fiscal year that were used to fund direct instructional

activities; and

(2) the percentage of the district's full-time equivalent

employees during the preceding fiscal year whose job function was

to directly provide classroom instruction to students, determined

by dividing the number of hours spent by employees in providing

direct classroom instruction by the total number of hours worked

by all district employees.

(b) At least annually a school district shall provide educators

employed by the district with a list of district employees

determined by the district for purposes of this section to be

engaged in directly providing classroom instruction to students.

The list must include the percentage of time spent by each

employee in directly providing classroom instruction to students.

(c) For purposes of this section, the computation of a

district's expenditures used to fund direct instructional

activities shall include the salary, including any associated

employment taxes, and value of any benefits provided to any

district employee who directly provided classroom instruction to

students, but only in proportion to the percentage of time spent

by the employee in directly providing classroom instruction to

students.

(d) The commissioner shall adopt rules as necessary to implement

this section. To the extent possible, the rules must provide for

development of the information required by this section using

information otherwise compiled by school districts for reporting

through the Public Education Information Management System

(PEIMS).

Added by Acts 2003, 78th Leg., ch. 1269, Sec. 1, eff. Sept. 1,

2003.

Sec. 44.008. ANNUAL AUDIT; REPORT. (a) The board of school

trustees of each school district shall have its school district

fiscal accounts audited annually at district expense by a

certified or public accountant holding a permit from the Texas

State Board of Public Accountancy. The audit must be completed

following the close of each fiscal year.

(b) The independent audit must meet at least the minimum

requirements and be in the format prescribed by the State Board

of Education, subject to review and comment by the state auditor.

The audit shall include an audit of the accuracy of the fiscal

information provided by the district through the Public Education

Information Management System (PEIMS).

(c) Each treasurer receiving or having control of any school

fund of any school district shall keep a full and separate

itemized account with each of the different classes of its school

funds coming into the treasurer's hands. The treasurer's records

of the district's itemized accounts and records shall be made

available to audit.

(d) A copy of the annual audit report, approved by the board of

trustees, shall be filed by the district with the agency not

later than the 150th day after the end of the fiscal year for

which the audit was made. If the board of trustees declines or

refuses to approve its auditor's report, it shall nevertheless

file with the agency a copy of the audit report with its

statement detailing reasons for failure to approve the report.

(e) The audit reports shall be reviewed by the agency, and the

commissioner shall notify the board of trustees of objections,

violations of sound accounting practices or law and regulation

requirements, or of recommendations concerning the audit reports

that the commissioner wants to make. If the audit report reflects

that penal laws have been violated, the commissioner shall notify

the appropriate county or district attorney and the attorney

general. The commissioner shall have access to all vouchers,

receipts, district fiscal and financial records, and other school

records as the commissioner considers necessary and appropriate

for the review, analysis, and passing on audit reports.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 914, Sec. 2, eff.

Sept. 1, 2001.

Sec. 44.009. FINANCIAL REPORTS TO COMMISSIONER OR AGENCY; FORMS.

(a) All financial reports made by or for school districts or by

their officers, agents, or employees, to the commissioner or to

the agency, shall be made on forms prescribed by the agency,

subject to review and comment by the state auditor.

(b) The agency shall combine as many forms as possible to avoid

multiplicity of reports. The forms shall provide for entry of all

information required by law or by the commissioner and

information considered necessary by the state auditor.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 44.010. REVIEW BY AGENCY. The budgets, fiscal reports, and

audit reports filed with the agency shall be reviewed and

analyzed by the staff of the agency to determine whether all

legal requirements have been met and to collect fiscal data

needed in preparing school fiscal reports for the governor and

the legislature.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER B. PURCHASES; CONTRACTS

Sec. 44.031. PURCHASING CONTRACTS. (a) Except as provided by

this subchapter, all school district contracts, except contracts

for the purchase of produce or vehicle fuel, valued at $50,000 or

more in the aggregate for each 12-month period shall be made by

the method, of the following methods, that provides the best

value for the district:

(1) competitive bidding;

(2) competitive sealed proposals;

(3) a request for proposals, for services other than

construction services;

(4) an interlocal contract;

(5) a design/build contract;

(6) a contract to construct, rehabilitate, alter, or repair

facilities that involves using a construction manager;

(7) a job order contract for the minor construction, repair,

rehabilitation, or alteration of a facility;

(8) the reverse auction procedure as defined by Section

2155.062(d), Government Code; or

(9) the formation of a political subdivision corporation under

Section 304.001, Local Government Code.

(b) Except as provided by this subchapter, in determining to

whom to award a contract, the district shall consider:

(1) the purchase price;

(2) the reputation of the vendor and of the vendor's goods or

services;

(3) the quality of the vendor's goods or services;

(4) the extent to which the goods or services meet the

district's needs;

(5) the vendor's past relationship with the district;

(6) the impact on the ability of the district to comply with

laws and rules relating to historically underutilized businesses;

(7) the total long-term cost to the district to acquire the

vendor's goods or services; and

(8) any other relevant factor specifically listed in the request

for bids or proposals.

(b-1) In awarding a contract by competitive sealed bid under

this section, a school district that has its central

administrative office located in a municipality with a population

of less than 250,000 may consider a bidder's principal place of

business in the manner provided by Section 271.9051, Local

Government Code. This subsection does not apply to the purchase

of telecommunications services or information services, as those

terms are defined by 47 U.S.C. Section 153.

(c) The state auditor may audit purchases of goods or services

by the district.

(d) The board of trustees of the district may adopt rules and

procedures for the acquisition of goods or services.

(e) To the extent of any conflict, this subchapter prevails over

any other law relating to the purchasing of goods and services

except a law relating to contracting with historically

underutilized businesses.

(f) This section does not apply to a contract for professional

services rendered, including services of an architect, attorney,

or fiscal agent. A school district may, at its option, contract

for professional services rendered by a financial consultant or a

technology consultant in the manner provided by Section 2254.003,

Government Code, in lieu of the methods provided by this section.

(g) Notice of the time by when and place where the bids or

proposals, or the responses to a request for qualifications, will

be received and opened shall be published in the county in which

the district's central administrative office is located, once a

week for at least two weeks before the deadline for receiving

bids, proposals, or responses to a request for qualifications. If

there is not a newspaper in that county, the advertising shall be

published in a newspaper in the county nearest the county seat of

the county in which the district's central administrative office

is located. In a two-step procurement process, the time and place

where the second-step bids, proposals, or responses will be

received are not required to be published separately.

Text of subsec. (h) as amended by Acts 1999, 76th Leg., ch. 922,

Sec. 1

(h) If school equipment, a school facility, or a portion of a

school facility is destroyed, severely damaged, or experiences a

major unforeseen operational or structural failure, and the board

of trustees determines that the delay posed by the contract

methods required by this section would prevent or substantially

impair the conduct of classes or other essential school

activities, then contracts for the replacement or repair of the

equipment, school facility, or portion of the school facility may

be made by a method other than the methods required by this

section.

Text of subsec. (h) as amended by Acts 1999, 76th Leg., ch. 1225,

Sec. 1

(h) If school equipment or a part of a school facility or

personal property is destroyed or severely damaged or, as a

result of an unforeseen catastrophe or emergency, undergoes major

operational or structural failure, and the board of trustees

determines that the delay posed by the methods provided for in

this section would prevent or substantially impair the conduct of

classes or other essential school activities, then contracts for

the replacement or repair of the equipment or the part of the

school facility may be made by methods other than those required

by this section.

(i) A school district may acquire computers and computer-related

equipment, including computer software, through the Department of

Information Resources under contracts entered into in accordance

with Chapter 2054 or 2157, Government Code. Before issuing an

invitation for bids, the department shall consult with the agency

concerning the computer and computer-related equipment needs of

school districts. To the extent possible the resulting contract

shall provide for such needs.

(j) Without complying with Subsection (a), a school district may

purchase an item that is available from only one source,

including:

(1) an item for which competition is precluded because of the

existence of a patent, copyright, secret process, or monopoly;

(2) a film, manuscript, or book;

(3) a utility service, including electricity, gas, or water; and

(4) a captive replacement part or component for equipment.

(k) The exceptions provided by Subsection (j) do not apply to

mainframe data-processing equipment and peripheral attachments

with a single-item purchase price in excess of $15,000.

(l) Each contract proposed to be made by a school district for

the purchase or lease of one or more school buses, including a

lease with an option to purchase, must be submitted to

competitive bidding when the contract is valued at $20,000 or

more.

(m) If a purchase is made at the campus level in a school

district with a student enrollment of 180,000 or more that has

formally adopted a site-based decision-making plan under

Subchapter F, Chapter 11, that delegates purchasing decisions to

the campus level, this section applies only to the campus and

does not require the district to aggregate and jointly award

purchasing contracts. A district that adopts site-based

purchasing under this subsection shall adopt a policy to ensure

that campus purchases achieve the best value to the district and

are not intended or used to avoid the requirement that a district

aggregate purchases under Subsection (a).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1179, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 881, Sec. 1, eff. June

18, 1999; Acts 1999, 76th Leg., ch. 922, Sec. 1, eff. June 18,

1999; Acts 1999, 76th Leg., ch. 1225, Sec. 1, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 436, Sec. 7, eff. May 28, 2001; Acts

2001, 77th Leg., ch. 1409, Sec. 9, eff. Sept. 1, 2001; Acts 2003,

78th Leg., ch. 201, Sec. 38, eff. Sept. 1, 2003; Acts 2003, 78th

Leg., ch. 680, Sec. 1, eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1205, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

325, Sec. 1, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

449, Sec. 4, eff. June 16, 2007.

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 2.02, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1081, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1266, Sec. 1, eff. June 19, 2009.

Sec. 44.0311. APPLICABILITY TO JUNIOR COLLEGE DISTRICTS. (a)

Except as provided by Subsection (c), this subchapter applies to

junior college districts.

(b) For purposes of this subchapter, "board of trustees"

includes the governing board of a junior college district.

(c) This subchapter does not apply to a purchase, acquisition,

or license of library goods and services for a library operated

as a part of a junior college district. In this subsection,

"library goods and services" has the meaning assigned by Section

130.0101(a).

Added by Acts 1999, 76th Leg., ch. 1225, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

336, Sec. 1, eff. June 19, 2009.

Sec. 44.0312. DELEGATION. (a) The board of trustees of the

district may, as appropriate, delegate its authority under this

subchapter regarding an action authorized or required by this

subchapter to be taken by a school district to a designated

person, representative, or committee. In procuring construction

services, the district shall provide notice of the delegation and

the limits of the delegation in the request for bids, proposals,

or qualifications or in an addendum to the request. If the

district fails to provide that notice, a ranking, selection, or

evaluation of bids, proposals, or qualifications for construction

services other than by the board of trustees in an open public

meeting is advisory only.

(b) The board may not delegate the authority to act regarding an

action authorized or required by this subchapter to be taken by

the board of trustees of a school district.

(c) Notwithstanding any other provision of this code, in the

event of a catastrophe, emergency, or natural disaster affecting

a school district, the board of trustees of the district may

delegate to the superintendent or designated person the authority

to contract for the replacement, construction, or repair of

school equipment or facilities under this subchapter if emergency

replacement, construction, or repair is necessary for the health

and safety of district students and staff.

Added by Acts 1999, 76th Leg., ch. 1225, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1006, Sec. 6, eff. June 19, 2009.

Sec. 44.0313. PROCEDURES FOR ELECTRONIC BIDS OR PROPOSALS. (a)

A school district may receive bids or proposals under this

chapter through electronic transmission if the board of trustees

of the school district adopts rules to ensure the identification,

security, and confidentiality of electronic bids or proposals and

to ensure that the electronic bids or proposals remain

effectively unopened until the proper time.

(b) Notwithstanding any other provision of this chapter, an

electronic bid or proposal is not required to be sealed. A

provision of this chapter that applies to a sealed bid or

proposal applies to a bid or proposal received through electronic

transmission in accordance with the rules adopted under

Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch.

1266, Sec. 2, eff. June 19, 2009.

Sec. 44.0315. DEFINITIONS. In this subchapter:

(1) "Architect" means an individual registered as an architect

under Chapter 1051, Occupations Code.

(2) "Contractor" in the context of a contract for the

construction, rehabilitation, alteration, or repair of a facility

means a sole proprietorship, partnership, corporation, or other

legal entity that assumes the risk for constructing,

rehabilitating, altering, or repairing all or part of the

facility at the contracted price.

(3) "Engineer" means an individual licensed as an engineer under

Chapter 1001, Occupations Code.

(4) "Facility" means real property, including buildings and

associated structures and improved or unimproved land. The term

does not include:

(A) highways, roads, streets, bridges, utilities, water supply

projects, water plants, wastewater plants, water and wastewater

distribution or conveyance facilities, wharves, docks, airport

runways and taxiways, drainage projects, or related types of

projects associated with civil engineering construction; or

(B) buildings or structures that are incidental to projects that

are primarily civil engineering construction projects.

(5) "Fee" in the context of a contract for the construction,

rehabilitation, alteration, or repair of a facility means the

payment a construction manager receives for its overhead and

profit in performing its services.

(6) "General conditions" in the context of a contract for the

construction, rehabilitation, alteration, or repair of a facility

means on-site management, administrative personnel, insurance,

bonds, equipment, utilities, and incidental work, including minor

field labor and materials.

Added by Acts 1997, 75th Leg., ch. 1179, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1409, Sec. 10, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.756, eff.

Sept. 1, 2003.

Sec. 44.032. ENFORCEMENT OF PURCHASE PROCEDURES: CRIMINAL

PENALTIES; REMOVAL; INELIGIBILITY. (a) In this section:

(1) "Component purchases" means purchases of the component parts

of an item that in normal purchasing practices would be purchased

in one purchase.

(2) "Separate purchases" means purchases, made separately, of

items that in normal purchasing practices would be purchased in

one purchase.

(3) "Sequential purchases" means purchases, made over a period,

of items that in normal purchasing practices would be purchased

in one purchase.

(b) An officer, employee, or agent of a school district commits

an offense if the person with criminal negligence makes or

authorizes separate, sequential, or component purchases to avoid

the requirements of Section 44.031(a) or (b). An offense under

this subsection is a Class B misdemeanor and is an offense

involving moral turpitude.

(c) An officer, employee, or agent of a school district commits

an offense if the person with criminal negligence violates

Section 44.031(a) or (b) other than by conduct described by

Subsection (b). An offense under this subsection is a Class B

misdemeanor and is an offense involving moral turpitude.

(d) An officer or employee of a school district commits an

offense if the officer or employee knowingly violates Section

44.031, other than by conduct described by Subsection (b) or (c).

An offense under this subsection is a Class C misdemeanor.

(e) The final conviction of a person other than a trustee of a

school district for an offense under Subsection (b) or (c)

results in the immediate removal from office or employment of

that person. A trustee who is convicted of an offense under this

section is considered to have committed official misconduct for

purposes of Chapter 87, Local Government Code, and is subject to

removal as provided by that chapter and Section 24, Article V,

Texas Constitution. For four years after the date of the final

conviction, the removed person is ineligible to be a candidate

for or to be appointed or elected to a public office in this

state, is ineligible to be employed by or act as an agent for the

state or a political subdivision of the state, and is ineligible

to receive any compensation through a contract with the state or

a political subdivision of the state. This subsection does not

prohibit the payment of retirement benefits to the removed person

or the payment of workers' compensation benefits to the removed

person for an injury that occurred before the commission of the

offense for which the person was removed. This subsection does

not make a person ineligible for an office for which the federal

or state constitution prescribes exclusive eligibility

requirements.

(f) A court may enjoin performance of a contract made in

violation of this subchapter. A county attorney, a district

attorney, a criminal district attorney, a citizen of the county

in which the school district is located, or any interested party

may bring an action for an injunction. A party who prevails in an

action brought under this subsection is entitled to reasonable

attorney's fees as approved by the court.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 1225, Sec. 3, eff.

Sept. 1, 1999.

Sec. 44.0331. MANAGEMENT FEES UNDER CERTAIN COOPERATIVE

PURCHASING CONTRACTS. (a) A school district that enters into a

purchasing contract valued at $25,000 or more under Section

44.031(a)(5), under Subchapter F, Chapter 271, Local Government

Code, or under any other cooperative purchasing program

authorized for school districts by law shall document any

contract-related fee, including any management fee, and the

purpose of each fee under the contract.

(b) The amount, purpose, and disposition of any fee described by

Subsection (a) must be presented in a written report and

submitted annually in an open meeting of the board of trustees of

the school district. The written report must appear as an agenda

item.

(c) The commissioner may audit the written report described by

Subsection (b).

Added by Acts 2007, 80th Leg., R.S., Ch.

449, Sec. 5, eff. June 16, 2007.

Sec. 44.034. NOTIFICATION OF CRIMINAL HISTORY OF CONTRACTOR.

(a) A person or business entity that enters into a contract with

a school district must give advance notice to the district if the

person or an owner or operator of the business entity has been

convicted of a felony. The notice must include a general

description of the conduct resulting in the conviction of a

felony.

(b) A school district may terminate a contract with a person or

business entity if the district determines that the person or

business entity failed to give notice as required by Subsection

(a) or misrepresented the conduct resulting in the conviction.

The district must compensate the person or business entity for

services performed before the termination of the contract.

(c) This section does not apply to a publicly held corporation.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 44.035. EVALUATION OF BIDS AND PROPOSALS FOR CONSTRUCTION

SERVICES. (a) The board of trustees of a school district that

is considering a construction contract using a method specified

by Section 44.031(a) must, before advertising, determine which

method provides the best value for the district.

(b) The district shall base its selection among offerors on

criteria authorized to be used under Section 44.031(b). The

district shall publish in the request for bids, proposals, or

qualifications the criteria that will be used to evaluate the

offerors and the relative weights given to the criteria.

(c) The district shall document the basis of its selection and

shall make the evaluations public not later than the seventh day

after the date the contract is awarded.

Added by Acts 1997, 75th Leg., ch. 1179, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1225, Sec. 4, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1409, Sec. 11, eff.

Sept. 1, 2001.

Sec. 44.036. DESIGN-BUILD CONTRACTS FOR FACILITIES. (a) In

this section:

(1) "Design-build contract" means a single contract with a

design-build firm for the design and construction of a facility.

(2) "Design-build firm" means a partnership, corporation, or

other legal entity or team that includes an engineer or architect

and builder qualified to engage in building construction in

Texas.

(3) "Design criteria package" means a set of documents that

provides sufficient information to permit a design-build firm to

prepare a response to a school district's request for

qualifications and any additional information requested,

including criteria for selection. The design criteria package

must specify criteria the district considers necessary to

describe the project and may include, as appropriate, the legal

description of the site, survey information concerning the site,

interior space requirements, special material requirements,

material quality standards, conceptual criteria for the project,

special equipment requirements, cost or budget estimates, time

schedules, quality assurance and quality control requirements,

site development requirements, applicable codes and ordinances,

provisions for utilities, parking requirements, or any other

requirement, as applicable.

(b) A school district may use the design-build method for the

construction, rehabilitation, alteration, or repair of a

facility. In using that method and in entering into a contract

for the services of a design-build firm, the contracting school

district and the design-build firm shall follow the procedures

provided by Subsections (c)-(j).

(c) The district shall designate an engineer or architect

independent of the design-build firm to act as its representative

for the duration of the work on the facility. If the district's

engineer or architect is not a full-time employee of the

district, any engineer or architect designated shall be selected

on the basis of demonstrated competence and qualifications in

accordance with Section 2254.004, Government Code.

(d) The district shall prepare a request for qualifications that

includes general information on the project site, project scope,

budget, special systems, selection criteria, and other

information that may assist potential design-build firms in

submitting proposals for the project. The district shall also

prepare the design criteria package that includes more detailed

information on the project. If the preparation of the design

criteria package requires engineering or architectural services

that constitute the practice of engineering within the meaning of

Chapter 1001, Occupations Code, or the practice of architecture

within the meaning of Chapter 1051, Occupations Code, those

services shall be provided in accordance with the applicable law.

(e) The district shall evaluate statements of qualifications and

select a design-build firm in two phases:

(1) In phase one, the district shall prepare a request for

qualifications and evaluate each offeror's experience, technical

competence, and capability to perform, the past performance of

the offeror's team and members of the team, and other appropriate

factors submitted by the team or firm in response to the request

for qualifications, except that cost-related or price-related

evaluation factors are not permitted. Each offeror must certify

to the district that each engineer or architect that is a member

of its team was selected based on demonstrated competence and

qualifications, in the manner provided by Section 2254.004,

Government Code. The district shall qualify a maximum of five

offerors to submit additional information and, if the district

chooses, to interview for final selection.

(2) In phase two, the district shall evaluate the information

submitted by the offerors on the basis of the selection criteria

stated in the request for qualifications and the results of any

interview. The district may request additional information

regarding demonstrated competence and qualifications,

considerations of the safety and long-term durability of the

project, the feasibility of implementing the project as proposed,

the ability of the offeror to meet schedules, costing

methodology, or other factors as appropriate. The district may

not require offerors to submit detailed engineering or

architectural designs as part of the proposal. The district shall

rank each proposal submitted on the basis of the criteria set

forth in the request for qualifications. The district shall

select the design-build firm that submits the proposal offering

the best value for the district on the basis of the published

selection criteria and on its ranking evaluations. The district

shall first attempt to negotiate with the selected offeror a

contract. If the district is unable to negotiate a satisfactory

contract with the selected offeror, the district shall, formally

and in writing, end negotiations with that offeror and proceed to

negotiate with the next offeror in the order of the selection

ranking until a contract is reached or negotiations with all

ranked offerors end.

(f) Following selection of a design-build firm under Subsection

(e), that firm's engineers or architects shall complete the

design, submitting all design elements for review and

determination of scope compliance to the district or district's

engineer or architect before or concurrently with construction.

(g) An engineer shall have responsibility for compliance with

the engineering design requirements and all other applicable

requirements of Chapter 1001, Occupations Code. An architect

shall have responsibility for compliance with the requirements of

Chapter 1051, Occupations Code.

(h) The district shall provide or contract for, independently of

the design-build firm, the inspection services, the testing of

construction materials engineering, and the verification testing

services necessary for acceptance of the facility by the

district. The district shall select those services for which it

contracts in accordance with Section 2254.004, Government Code.

(i) The design-build firm shall supply a signed and sealed set

of construction documents for the project to the district at the

conclusion of construction.

(j) A payment or performance bond is not required for, and may

not provide coverage for, the portion of a design-build contract

under this section that includes design services only. If a fixed

contract amount or guaranteed maximum price has not been

determined at the time a design-build contract is awarded, the

penal sums of the performance and payment bonds delivered to the

district must each be in an amount equal to the project budget,

as specified in the design criteria package. The design-build

firm shall deliver the bonds not later than the 10th day after

the date the design-build firm executes the contract unless the

design-build firm furnishes a bid bond or other financial

security acceptable to the district to ensure that the

design-build firm will furnish the required performance and

payment bonds when a guaranteed maximum price is established.

Added by Acts 1997, 75th Leg., ch. 1179, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1225, Sec. 5, 6, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1409, Sec. 12, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.757, eff.

Sept. 1, 2003.

Sec. 44.037. CONTRACTS FOR FACILITIES: CONSTRUCTION

MANAGER-AGENT. (a) A school district may use the construction

manager-agent method for the construction, rehabilitation,

alteration, or repair of a facility. In using that method and in

entering into a contract for the services of a construction

manager-agent, a district shall follow the procedures prescribed

by this section.

(b) A construction manager-agent is a sole proprietorship,

partnership, corporation, or other legal entity that provides

consultation to the school district regarding construction,

rehabilitation, alteration, or repair of the facility. A district

using the construction manager-agent method may, under the

contract between the district and the construction manager-agent,

require the construction manager-agent to provide administrative

personnel, equipment necessary to perform duties under this

section, and on-site management and other services specified in

the contract. A construction manager-agent represents the

district in a fiduciary capacity.

(c) Before or concurrently with selecting a construction

manager-agent, the district shall select or designate an engineer

or architect who shall prepare the construction documents for the

project and who has full responsibility for complying with

Chapter 1001 or 1051, Occupations Code, as applicable. If the

engineer or architect is not a full-time employee of the

district, the district shall select the engineer or architect on

the basis of demonstrated competence and qualifications as

provided by Section 2254.004, Government Code. The district's

engineer or architect may not serve, alone or in combination with

another person, as the construction manager-agent unless the

engineer or architect is hired to serve as the construction

manager-agent under a separate or concurrent procurement

conducted in accordance with this subchapter. This subsection

does not prohibit the district's engineer or architect from

providing customary construction phase services under the

engineer's or architect's original professional service agreement

in accordance with applicable licensing laws.

(d) A district shall select a construction manager-agent on the

basis of demonstrated competence and qualifications in the same

manner as provided for the selection of engineers or architects

under Section 2254.004, Government Code.

(e) A district using the construction manager-agent method shall

procure, in accordance with applicable law and in any manner

authorized by this chapter, a general contractor, trade

contractors, or subcontractors who will serve as the prime

contractor for their specific portion of the work.

(f) The district or the construction manager-agent shall procure

in accordance with Section 2254.004, Government Code, all of the

testing of construction materials engineering, the inspection

services, and the verification testing services necessary for

acceptance of the facility by the district.

Added by Acts 1997, 75th Leg., ch. 1179, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1225, Sec. 7, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.758, eff.

Sept. 1, 2003.

Sec. 44.038. CONTRACTS FOR FACILITIES: CONSTRUCTION

MANAGER-AT-RISK. (a) A school district may use the construction

manager-at-risk method for the construction, rehabilitation,

alteration, or repair of a facility. In using that method and in

entering into a contract for the services of a construction

manager-at-risk, a district shall follow the procedures

prescribed by this section.

(b) A construction manager-at-risk is a sole proprietorship,

partnership, corporation, or other legal entity that assumes the

risk for construction, rehabilitation, alteration, or repair of a

facility at the contracted price as a general contractor and

provides consultation to the school district regarding

construction during and after the design of the facility.

(c) Before or concurrently with selecting a construction

manager-at-risk, the district shall select or designate an

engineer or architect who shall prepare the construction

documents for the project and who has full responsibility for

complying with Chapter 1001 or 1051, Occupations Code, as

applicable. If the engineer or architect is not a full-time

employee of the district, the district shall select the engineer

or architect on the basis of demonstrated competence and

qualifications as provided by Section 2254.004, Government Code.

The district's engineer, architect, or construction manager-agent

for a project may not serve, alone or in combination with

another, as the construction manager-at-risk unless the engineer

or architect is hired to serve as the construction

manager-at-risk under a separate or concurrent procurement

conducted in accordance with this subchapter. This subsection

does not prohibit the district's engineer or architect from

providing customary construction phase services under the

engineer's or architect's original professional service agreement

in accordance with applicable licensing laws.

(d) The district shall provide or contract for, independently of

the construction manager-at-risk, the inspection services, the

testing of construction materials engineering, and the

verification testing services necessary for acceptance of the

facility by the district. The district shall select those

services for which it contracts in accordance with Section

2254.004, Government Code.

(e) The district shall select the construction manager-at-risk

in either a one-step or two-step process. The district shall

prepare a request for proposals, in the case of a one-step

process, or a request for qualifications, in the case of a

two-step process, that includes general information on the

project site, project scope, schedule, selection criteria,

estimated budget, and the time and place for receipt of proposals

or qualifications, as applicable, a statement as to whether the

selection process is a one-step or two-step process, and other

information that may assist the district in its selection of a

construction manager-at-risk. The district shall state the

selection criteria in the request for proposals or

qualifications, as applicable. The selection criteria may include

the offeror's experience, past performance, safety record,

proposed personnel and methodology, and other appropriate factors

that demonstrate the capability of the construction

manager-at-risk. If a one-step process is used, the district may

request, as part of the offeror's proposal, proposed fees and

prices for fulfilling the general conditions. If a two-step

process is used, the district may not request fees or prices in

step one. In step two, the district may request that five or

fewer offerors, selected solely on the basis of qualifications,

provide additional information, including the construction

manager-at-risk's proposed fee and its price for fulfilling the

general conditions.

(f) At each step, the district shall receive, publicly open, and

read aloud the names of the offerors. At the appropriate step,

the district shall also read aloud the fees and prices, if any,

stated in each proposal as the proposal is opened. Within 45 days

after the date of opening the proposals, the district shall

evaluate and rank each proposal submitted in relation to the

criteria set forth in the request for proposals.

(g) The district shall select the offeror that submits the

proposal that offers the best value for the district based on the

published selection criteria and on its ranking evaluation. The

district shall first attempt to negotiate with the selected

offeror a contract. If the district is unable to negotiate a

satisfactory contract with the selected offeror, the district

shall, formally and in writing, end negotiations with that

offeror and proceed to negotiate with the next offeror in the

order of the selection ranking until a contract is reached or

negotiations with all ranked offerors end.

(h) A construction manager-at-risk shall publicly advertise, in

accordance with Section 44.031(g), and receive bids or proposals

from trade contractors or subcontractors for the performance of

all major elements of the work other than the minor work that may

be included in the general conditions. A construction

manager-at-risk may seek to perform portions of the work itself

if the construction manager-at-risk submits its bid or proposal

for those portions of the work in the same manner as all other

trade contractors or subcontractors and if the district

determines that the construction manager-at-risk's bid or

proposal provides the best value for the district.

(i) The construction manager-at-risk and the district or its

representative shall review all trade contractor or subcontractor

bids or proposals in a manner that does not disclose the contents

of the bid or proposal during the selection process to a person

not employed by the construction manager-at-risk, engineer,

architect, or district. All bids or proposals shall be made

public after the award of the contract or within seven days after

the date of final selection of bids or proposals, whichever is

later.

(j) If the construction manager-at-risk reviews, evaluates, and

recommends to the district a bid or proposal from a trade

contractor or subcontractor but the district requires another bid

or proposal to be accepted, the district shall compensate the

construction manager-at-risk by a change in price, time, or

guaranteed maximum cost for any additional cost and risk that the

construction manager-at-risk may incur because of the district's

requirement that another bid or proposal be accepted.

(k) If a selected trade contractor or subcontractor defaults in

the performance of its work or fails to execute a subcontract

after being selected in accordance with this section, the

construction manager-at-risk may, without advertising, itself

fulfill the contract requirements or select a replacement trade

contractor or subcontractor to fulfill the contract requirements.

(l) If a fixed contract amount or guaranteed maximum price has

not been determined at the time the contract is awarded, the

penal sums of the performance and payment bonds delivered to the

district must each be in an amount equal to the project budget,

as specified in the request for qualifications. The construction

manager shall deliver the bonds not later than the 10th day after

the date the construction manager executes the contract unless

the construction manager furnishes a bid bond or other financial

security acceptable to the district to ensure that the

construction manager will furnish the required performance and

payment bonds when a guaranteed maximum price is established.

Added by Acts 1997, 75th Leg., ch. 1179, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1225, Sec. 8, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1229, Sec. 3, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.759, eff. Sept.

1, 2003.

Sec. 44.039. SELECTING CONTRACTOR FOR CONSTRUCTION SERVICES

THROUGH COMPETITIVE SEALED PROPOSALS. (a) In selecting a

contractor for construction, rehabilitation, alteration, or

repair services for a facility through competitive sealed

proposals, a school district shall follow the procedures

prescribed by this section.

(b) The district shall select or designate an engineer or

architect to prepare construction documents for the project. The

selected or designated engineer or architect has full

responsibility for complying with Chapter 1001 or 1051,

Occupations Code, as applicable. If the engineer or architect is

not a full-time employee of the district, the district shall

select the engineer or architect on the basis of demonstrated

competence and qualifications as provided by Section 2254.004,

Government Code.

(c) The district shall provide or contract for, independently of

the contractor, the inspection services, the testing of

construction materials engineering, and the verification testing

services necessary for acceptance of the facility by the

district. The district shall select those services for which it

contracts in accordance with Section 2254.004, Government Code,

and shall identify them in the request for proposals.

(d) The district shall prepare a request for competitive sealed

proposals that includes construction documents, selection

criteria, estimated budget, project scope, schedule, and other

information that contractors may require to respond to the

request. The district shall state in the request for proposals

the selection criteria that will be used in selecting the

successful offeror.

(e) The district shall receive, publicly open, and read aloud

the names of the offerors and, if any are required to be stated,

all prices stated in each proposal. Within 45 days after the date

of opening the proposals, the district shall evaluate and rank

each proposal submitted in relation to the published selection

criteria.

(f) The district shall select the offeror that offers the best

value for the district based on the published selection criteria

and on its ranking evaluation. The district shall first attempt

to negotiate with the selected offeror a contract. The district

and its engineer or architect may discuss with the selected

offeror options for a scope or time modification and any price

change associated with the modification. If the district is

unable to negotiate a contract with the selected offeror, the

district shall, formally and in writing, end negotiations with

that offeror and proceed to the next offeror in the order of the

selection ranking until a contract is reached or all proposals

are rejected.

(g) In determining best value for the district, the district is

not restricted to considering price alone, but may consider any

other factor stated in the selection criteria.

Added by Acts 1997, 75th Leg., ch. 1179, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1225, Sec. 8, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.760, eff.

Sept. 1, 2003.

Sec. 44.040. SELECTING CONTRACTOR FOR CONSTRUCTION SERVICES

THROUGH COMPETITIVE BIDDING. (a) Except to the extent

prohibited by other law and to the extent consistent with this

subchapter, a school district may use competitive bidding to

select a contractor to perform construction, rehabilitation,

alteration, or repair services for a facility.

(b) Except as otherwise specifically provided by this

subsection, Subchapter B, Chapter 271, Local Government Code,

does not apply to a competitive bidding process under this

subchapter. Sections 271.026, 271.027(a), and 271.0275, Local

Government Code, apply to a competitive bidding process under

this subchapter.

(c) The district shall select or designate an engineer or

architect to prepare construction documents for the project. The

selected or designated engineer or architect has full

responsibility for complying with Chapter 1001 and Chapter 1051,

Occupations Code, as applicable.

(d) A school district shall award a competitively bid contract

at the bid amount to the bidder offering the best value to the

district according to the selection criteria that were

established by the district. The selection criteria may include

the factors listed in Section 44.031(b).

Added by Acts 1997, 75th Leg., ch. 1179, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1225, Sec. 9, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1229, Sec. 4, eff. Sept.

1, 2003.

Sec. 44.041. JOB ORDER CONTRACTS FOR FACILITIES CONSTRUCTION OR

REPAIR. (a) A school district may award job order contracts for

the minor construction, repair, rehabilitation, or alteration of

a facility if the work is of a recurring nature but the delivery

times are indefinite and indefinite quantities and orders are

awarded substantially on the basis of predescribed and prepriced

tasks.

(b) The school district may establish contractual unit prices

for a job order contract by:

(1) specifying one or more published construction unit price

books and the applicable divisions or line items; or

(2) providing a list of work items and requiring the offerors to

bid or propose one or more coefficients or multipliers to be

applied to the price book or work items as the price proposal.

(c) The school district shall advertise for, receive, and

publicly open sealed proposals for job order contracts.

(d) The district may require offerors to submit additional

information besides rates, including experience, past

performance, and proposed personnel and methodology.

(e) The district may award job order contracts to one or more

job order contractors in connection with each solicitation of

bids or proposals.

(f) An order for a job or project under the job order contract

must be signed by the district's representative and the

contractor. The order may be a fixed price, lump-sum contract

based substantially on contractual unit pricing applied to

estimated quantities or may be a unit price order based on the

quantities and line items delivered.

(g) The contractor shall provide payment and performance bonds,

if required by law, based on the amount or estimated amount of

any order.

(h) The base term of a job order contract is for the period and

with any renewal option that the district sets forth in the

request for proposals. If the district fails to advertise that

term, the base term may not exceed two years and is not renewable

without further advertisement and solicitation of proposals.

(i) If a job order contract or an order issued under the

contract requires engineering or architectural services that

constitute the practice of engineering within the meaning of

Chapter 1001, Occupations Code, or the practice of architecture

within the meaning of Chapter 1051, Occupations Code, the

district shall select or designate an architect or engineer to

prepare the construction documents for the facility. If the

architect or engineer is not a full-time employee of the

district, the district shall select the architect or engineer on

the basis of demonstrated competence and qualifications as

provided by Section 2254.004, Government Code.

Added by Acts 1997, 75th Leg., ch. 1179, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1225, Sec. 10, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.761, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1213, Sec. 9, eff. September 1, 2007.

Sec. 44.042. PREFERENCE TO TEXAS AND UNITED STATES PRODUCTS.

(a) A school district that purchases agricultural products shall

give preference to those produced, processed, or grown in this

state if the cost to the school district is equal and the quality

is equal.

(b) If agricultural products produced, processed, or grown in

this state are not equal in cost and quality to other products,

the school district shall give preference to agricultural

products produced, processed, or grown in other states of the

United States over foreign products if the cost to the school

district is equal and the quality is equal.

(c) A school district that purchases vegetation for landscaping

purposes, including plants, shall give preference to Texas

vegetation if the cost to the school district is equal and the

quality is not inferior.

(d) The agency shall conduct an analysis of purchases by school

districts to determine the effectiveness of this section and

shall report the results of its analysis to the governor,

lieutenant governor, and speaker of the house of representatives

not later than December 31 of each even-numbered year.

(e) In the implementation of this section, a school district may

receive assistance from and use the resources of the Texas

Department of Agriculture, including information on availability

of agricultural products.

(f) A school district may not adopt product purchasing

specifications that unnecessarily exclude agricultural products

produced, processed, or grown in this state.

(g) In this section:

(1) "Agricultural products" includes textiles and other similar

products.

(2) "Processed" means canning, freezing, drying, juicing,

preserving, or any other act that changes the form of a good from

its natural state to another form.

Added by Acts 1999, 76th Leg., ch. 1342, Sec. 1, eff. Sept. 1,

1999.

Sec. 44.043. RIGHT TO WORK. (a) This section applies to a

school district while the school district is engaged in:

(1) procuring goods or services;

(2) awarding a contract; or

(3) overseeing procurement or construction for a public work or

public improvement.

(b) Notwithstanding any other provision of this chapter, a

school district:

(1) may not consider whether a vendor is a member of or has

another relationship with any organization; and

(2) shall ensure that its bid specifications and any subsequent

contract or other agreement do not deny or diminish the right of

a person to work because of the person's membership or other

relationship status with respect to any organization.

Added by Acts 2001, 77th Leg., ch. 1409, Sec. 13, eff. Sept. 1,

2001.

Sec. 44.044. CONTRACT WITH PERSON INDEBTED TO SCHOOL DISTRICT.

(a) The board of trustees of a school district by resolution may

establish regulations permitting the school district to refuse to

enter into a contract or other transaction with a person indebted

to the school district.

(b) It is not a violation of this subchapter for a school

district, under regulations adopted under Subsection (a), to

refuse to award a contract to or enter into a transaction with an

apparent low bidder or successful proposer that is indebted to

the school district.

(c) In this section, "person" includes an individual, sole

proprietorship, corporation, nonprofit corporation, partnership,

joint venture, limited liability company, and any other entity

that proposes or otherwise seeks to enter into a contract or

other transaction with the school district requiring approval by

the board.

Added by Acts 2003, 78th Leg., ch. 156, Sec. 3, eff. Sept. 1,

2003.

Sec. 44.047. PURCHASE OR LEASE OF AUTOMATED EXTERNAL

DEFIBRILLATOR. (a) A school district or private school that

purchases or leases an automated external defibrillator, as

defined by Section 779.001, Health and Safety Code, shall ensure

that the automated external defibrillator meets standards

established by the federal Food and Drug Administration.

(b) A private school that purchases or leases an automated

external defibrillator is required to comply with the

requirements of this section only if the school receives funding

from the agency to purchase or lease the automated external

defibrillator.

Added by Acts 2007, 80th Leg., R.S., Ch.

1371, Sec. 7, eff. June 15, 2007.

SUBCHAPTER C. PENAL PROVISIONS

Sec. 44.051. INTERFERENCE WITH OPERATION OF FOUNDATION SCHOOL

PROGRAM. An offense under Section 37.10, Penal Code, is a felony

of the third degree if it is shown on trial of the offense that

the governmental record was a record, form, report, or budget

required under Chapter 42 or rules adopted under that chapter. If

the actor's intent is to defraud the state or the public school

system, the offense is a felony of the second degree.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 44.052. FAILURE TO COMPLY WITH BUDGET REQUIREMENTS;

PENALTY. (a) Any county superintendent approving any

expenditure of school funds in excess of the item or items

appropriated in the adopted budget or a supplementary or amended

budget commits an offense. An offense under this subsection is a

Class C misdemeanor.

(b) A person who fails to comply with the person's duties with

regard to the preparation or the following of a county school

budget or a budget of a school district or who violates any

provision of Section 44.002 commits an offense. An offense under

this subsection is a Class C misdemeanor.

(c) A trustee of a school district who votes to approve any

expenditure of school funds in excess of the item or items

appropriated in the adopted budget or a supplementary or amended

budget commits an offense. An offense under this subsection is a

Class C misdemeanor.

(d) Charges of the violation of this section may be instituted

by the proper county or district attorney or by the attorney

general.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 44.053. FAILURE OF MUNICIPAL OFFICER TO MAKE TREASURER'S

REPORT; PENALTY. Any county or municipal treasurer or treasurer

of the school board of each municipality having exclusive control

of its schools who fails to make and transmit any report and

certified copy thereof, or either, required by law, commits an

offense. An offense under this section is a Class C misdemeanor.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 44.054. FAILURE TO TRANSFER STUDENTS AND FUNDS. A county

judge serving as ex officio county superintendent, a county,

district, or municipal superintendent, or a school officer who

refuses to transfer students and funds as provided by Subchapter

B, Chapter 25, commits an offense. An offense under this section

is a Class B misdemeanor.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 44.901. ENERGY SAVINGS PERFORMANCE CONTRACTS. (a) In this

section, "energy savings performance contract" means a contract

for energy or water conservation measures to reduce energy or

water consumption or operating costs of school facilities in

which the estimated savings in utility costs resulting from the

measures is guaranteed to offset the cost of the measures over a

specified period. The term includes a contract for the

installation or implementation of:

(1) insulation of a building structure and systems within the

building;

(2) storm windows or doors, caulking or weatherstripping,

multiglazed windows or doors, heat absorbing or heat reflective

glazed and coated window or door systems, or other window or door

system modifications that reduce energy consumption;

(3) automatic energy control systems, including computer

software and technical data licenses;

(4) heating, ventilating, or air-conditioning system

modifications or replacements that reduce energy or water

consumption;

(5) lighting fixtures that increase energy efficiency;

(6) energy recovery systems;

(7) electric systems improvements;

(8) water-conserving fixtures, appliances, and equipment or the

substitution of non-water-using fixtures, appliances, and

equipment;

(9) water-conserving landscape irrigation equipment;

(10) landscaping measures that reduce watering demands and

capture and hold applied water and rainfall, including:

(A) landscape contouring, including the use of berms, swales,

and terraces; and

(B) the use of soil amendments that increase the water-holding

capacity of the soil, including compost;

(11) rainwater harvesting equipment and equipment to make use of

water collected as part of a storm-water system installed for

water quality control;

(12) equipment for recycling or reuse of water originating on

the premises or from other sources, including treated municipal

effluent;

(13) equipment needed to capture water from nonconventional,

alternate sources, including air conditioning condensate or

graywater, for nonpotable uses;

(14) metering equipment needed to segregate water use in order

to identify water conservation opportunities or verify water

savings; or

(15) other energy or water conservation-related improvements or

equipment, including improvements or equipment relating to

renewable energy or nonconventional water sources or water reuse.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1347, Sec. 5,

eff. June 19, 2009.

(c) Each energy or water conservation measure must comply with

current local, state, and federal construction, plumbing, and

environmental codes and regulations. Notwithstanding Subsection

(a), an energy savings performance contract may not include

improvements or equipment that allow or cause water from any

condensing, cooling, or industrial process or any system of

nonpotable usage over which the public water supply system

officials do not have sanitary control, to be returned to the

potable water supply.

(d) The board may enter into energy savings performance

contracts only with persons who are experienced in the design,

implementation, and installation of the energy or water

conservation measures addressed by the contract.

(e) Before entering into an energy savings performance contract,

the board shall require the provider of the energy or water

conservation measures to file with the board a payment and

performance bond relating to the installation of the measures in

accordance with Chapter 2253, Government Code. The board may also

require a separate bond to cover the value of the guaranteed

savings on the contract.

(f) An energy savings performance contract may be financed:

(1) under a lease/purchase contract that has a term not to

exceed 20 years from the final date of installation and that

meets federal tax requirements for tax-free municipal leasing or

long-term financing;

(2) with the proceeds of bonds; or

(3) under a contract with the provider of the energy or water

conservation measures that has a term not to exceed the lesser of

20 years from the final date of installation or the average

useful life of the energy or water conservation or usage

measures.

(g) An energy savings performance contract shall contain

provisions requiring the provider of the energy or water

conservation measures to guarantee the amount of the savings to

be realized by the school district under the contract. If the

term of an energy savings performance contract exceeds one year,

the school district's contractual obligations in any one year

during the term of the contract beginning after the final date of

installation may not exceed the total energy, water, wastewater,

and operating cost savings, including electrical, gas, water,

wastewater, or other utility cost savings and operating cost

savings resulting from the measures, as determined by the school

district in this subsection, divided by the number of years in

the contract term.

(h) An energy savings performance contract shall be let

according to the procedures established for procuring certain

professional services by Section 2254.004, Government Code.

Notice of the request for qualifications shall be published in

the manner provided for competitive bidding.

(i) Before entering into an energy savings performance contract,

the board must require that the cost savings projected by an

offeror be reviewed by a licensed professional engineer who has a

minimum of three years of experience in energy calculation and

review, is not an officer or employee of an offeror for the

contract under review, and is not otherwise associated with the

contract. In conducting the review, the engineer shall focus

primarily on the proposed improvements from an engineering

perspective, the methodology and calculations related to cost

savings, increases in revenue, and, if applicable, efficiency or

accuracy of metering equipment. An engineer who reviews a

contract shall maintain the confidentiality of any proprietary

information the engineer acquires while reviewing the contract.

Sections 1001.053 and 1001.407, Occupations Code, apply to work

performed under the contract.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1142, Sec. 1, eff.

June 19, 1997; Acts 1999, 76th Leg., ch. 361, Sec. 1, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 573, Sec. 1, 2, 11, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1319, Sec. 1, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 1310, Sec. 5, 121(1), eff. June

20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 3.03, eff. June 8, 2007.

Acts 2007, 80th Leg., R.S., Ch.

527, Sec. 1, eff. June 16, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1347, Sec. 5, eff. June 19, 2009.

Sec. 44.902. LONG-RANGE ENERGY PLAN TO REDUCE CONSUMPTION OF

ELECTRIC ENERGY. (a) The board of trustees of a school district

shall establish a long-range energy plan to reduce the district's

annual electric consumption by five percent beginning with the

2008 state fiscal year and consume electricity in subsequent

fiscal years in accordance with the district's energy plan.

(b) The plan required under Subsection (a) must include:

(1) strategies for achieving energy efficiency that:

(A) result in net savings for the district; or

(B) can be achieved without financial cost to the district; and

(2) for each strategy identified under Subdivision (1), the

initial, short-term capital costs and lifetime costs and savings

that may result from implementation of the strategy.

(c) In determining under Subsection (b) whether a strategy may

result in financial cost to the district, the board of trustees

shall consider the total net costs and savings that may occur

over the seven-year period following implementation of the

strategy.

(d) The board of trustees may submit the plan required under

Subsection (a) to the State Energy Conservation Office for the

purposes of determining whether funds available through loan

programs administered by the office are available to the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

939, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1347, Sec. 4, eff. June 19, 2009.

Sec. 44.903. ENERGY-EFFICIENT LIGHT BULBS IN INSTRUCTIONAL

FACILITIES. (a) In this section, "instructional facility" has

the meaning assigned by Section 46.001.

(b) A school district shall purchase for use in each type of

light fixture in an instructional facility the commercially

available model of light bulb that:

(1) uses the fewest watts for the necessary luminous flux or

light output;

(2) is compatible with the light fixture; and

(3) is the most cost-effective, considering the factors

described by Subdivisions (1) and (2).

Added by Acts 2007, 80th Leg., R.S., Ch.

939, Sec. 2, eff. September 1, 2007.

Sec. 44.908. EXPENDITURE OF LOCAL FUNDS. (a) A school district

shall adopt a policy governing the expenditure of local funds

from vending machines, rentals, gate receipts, or other local

sources of revenue over which the district has direct control.

(b) A policy under this section must:

(1) require discretionary expenditures of local funds to be

related to the district's educational purpose and provide a

commensurate benefit to the district or its students; and

(2) meet the standards of Section 52, Article III, Texas

Constitution, regarding expenditure of public funds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 67, eff. September 1, 2009.



CHAPTER 45. SCHOOL DISTRICT FUNDS

EDUCATION CODE

TITLE 2. PUBLIC EDUCATION

SUBTITLE I. SCHOOL FINANCE AND FISCAL MANAGEMENT

CHAPTER 45. SCHOOL DISTRICT FUNDS

SUBCHAPTER A. TAX BONDS AND MAINTENANCE TAXES

Sec. 45.001. BONDS AND BOND TAXES. (a) The governing board of

an independent school district, including the city council or

commission that has jurisdiction over a municipally controlled

independent school district, the governing board of a rural high

school district, and the commissioners court of a county, on

behalf of each common school district under its jurisdiction,

may:

(1) issue bonds for:

(A) the construction, acquisition, and equipment of school

buildings in the district;

(B) the acquisition of property or the refinancing of property

financed under a contract entered under Subchapter A, Chapter

271, Local Government Code, regardless of whether payment

obligations under the contract are due in the current year or a

future year;

(C) the purchase of the necessary sites for school buildings;

and

(D) the purchase of new school buses; and

(2) may levy, pledge, assess, and collect annual ad valorem

taxes sufficient to pay the principal of and interest on the

bonds as or before the principal and interest become due, subject

to Section 45.003.

(b) The bonds must mature serially or otherwise not more than 40

years from their date. The bonds may be made redeemable before

maturity.

(c) Bonds may be sold at public or private sale as determined by

the governing board of the district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 1536, Sec. 1, eff.

June 19, 1999; Acts 2001, 77th Leg., ch. 1500, Sec. 1, eff. June

17, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1240, Sec. 2, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 87(b), eff. June 19, 2009.

Sec. 45.0011. CREDIT AGREEMENTS IN CERTAIN SCHOOL DISTRICTS.

(a) This section applies only to an independent school district

that, at the time of the issuance of obligations and execution of

credit agreements under this section, has:

(1) at least 2,000 students in average daily attendance; or

(2) a combined aggregate principal amount of at least $50

million of outstanding bonds and voted but unissued bonds.

(b) A district to which this section applies may, in the

issuance of bonds as provided by Sections 45.001 and

45.003(b)(1), exercise the powers granted to the governing body

of an issuer with regard to the issuance of obligations and

execution of credit agreements under Chapter 1371, Government

Code.

(c) A proposition to issue bonds to which this section applies

must, in addition to meeting the requirements of Section

45.003(b)(1), include the question of whether the governing board

or commissioners court may levy, pledge, assess, and collect

annual ad valorem taxes, on all taxable property in the district,

sufficient, without limit as to rate or amount, to pay the

principal of and interest on the bonds and the costs of any

credit agreements executed in connection with the bonds.

(d) A district may not issue bonds to which this section applies

in an amount greater than the greater of:

(1) 25 percent of the sum of:

(A) the aggregate principal amount of all district debt payable

from ad valorem taxes that is outstanding at the time the bonds

are issued; and

(B) the aggregate principal amount of all bonds payable from ad

valorem taxes that have been authorized but not issued;

(2) $25 million, in a district that has at least 3,500 but not

more than 15,000 students in average daily attendance; or

(3) $50 million, in a district that has more than 15,000

students in average daily attendance.

(e) In this section, average daily attendance is determined in

the manner provided by Section 42.005.

(f) Sections 1371.057 and 1371.059, Government Code, govern

approval by the attorney general of obligations issued under the

authority of this section.

Added by Acts 1999, 76th Leg., ch. 1536, Sec. 2, eff. June 19,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.207, eff.

Sept. 1, 2001.

Sec. 45.002. MAINTENANCE TAXES. The governing board of an

independent school district, including the city council or

commission that has jurisdiction over a municipally controlled

independent school district, the governing board of a rural high

school district, and the commissioners court of a county, on

behalf of each common school district under its jurisdiction, may

levy, assess, and collect annual ad valorem taxes for the further

maintenance of public schools in the district, subject to Section

45.003.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.003. BOND AND TAX ELECTIONS. (a) Bonds described by

Section 45.001 may not be issued and taxes described by Section

45.001 or 45.002 may not be levied unless authorized by a

majority of the qualified voters of the district, voting at an

election held for that purpose, at the expense of the district,

in accordance with the Election Code, except as provided by this

section. Each election must be called by resolution or order of

the governing board or commissioners court. The resolution or

order must state the date of the election, the proposition or

propositions to be submitted and voted on, the polling place or

places, and any other matters considered necessary or advisable

by the governing board or commissioners court.

(b) A proposition submitted to authorize the issuance of bonds

must include the question of whether the governing board or

commissioners court may levy, pledge, assess, and collect annual

ad valorem taxes, on all taxable property in the district,

either:

(1) sufficient, without limit as to rate or amount, to pay the

principal of and interest on the bonds; or

(2) sufficient to pay the principal of and interest on the

bonds, provided that the annual aggregate bond taxes in the

district may never be more than the rate stated in the

proposition.

(c) If bonds are ever voted in a district pursuant to Subsection

(b)(1), then all bonds thereafter proposed must be submitted

pursuant to that subsection, and Subsection (b)(2) does not apply

to the district.

(d) A proposition submitted to authorize the levy of maintenance

taxes must include the question of whether the governing board or

commissioners court may levy, assess, and collect annual ad

valorem taxes for the further maintenance of public schools, at a

rate not to exceed the rate stated in the proposition. For any

year, the maintenance tax rate per $100 of taxable value adopted

by the district may not exceed the rate equal to the sum of $0.17

and the product of the state compression percentage, as

determined under Section 42.2516, multiplied by $1.50.

(e) A rate that exceeds the maximum rate specified by Subsection

(d) for the year in which the tax is to be imposed is void. A

school district with a tax rate that is void under this

subsection may, subject to requirements imposed by other law,

adopt a rate for that year that does not exceed the maximum rate

specified by Subsection (d) for that year.

(f) Notwithstanding any other law, a district that levied a

maintenance tax for the 2005 tax year at a rate greater than

$1.50 per $100 of taxable value in the district as permitted by

special law may not levy a maintenance tax at a rate that exceeds

the rate per $100 of taxable value that is equal to the sum of

$0.17 and the product of the state compression percentage, as

determined under Section 42.2516, multiplied by the rate of the

maintenance tax levied by the district for the 2005 tax year.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 22, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 678, Sec. 2, eff. Sept.

1, 2001.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 1.12, eff. May 31, 2006.

Sec. 45.0031. LIMITATION ON ISSUANCE OF TAX-SUPPORTED BONDS.

(a) Before issuing bonds described by Section 45.001, a school

district must demonstrate to the attorney general under

Subsection (b) or (c) that, with respect to the proposed

issuance, the district has a projected ability to pay the

principal of and interest on the proposed bonds and all

previously issued bonds other than bonds authorized to be issued

at an election held on or before April 1, 1991, and issued before

September 1, 1992, from a tax at a rate not to exceed $0.50 per

$100 of valuation.

(b) A district may demonstrate the ability to comply with

Subsection (a) by using the most recent taxable value of property

in the district, combined with state assistance to which the

district is entitled under Chapter 42 or 46 that may be lawfully

used for the payment of bonds.

(c) A district may demonstrate the ability to comply with

Subsection (a) by using a projected future taxable value of

property in the district anticipated for the earlier of the tax

year five years after the current tax year or the tax year in

which the final payment is due for the bonds submitted to the

attorney general, combined with state assistance to which the

district is entitled under Chapter 42 or 46 that may be lawfully

used for the payment of bonds. The district must submit to the

attorney general a certification of the district's projected

taxable value of property that is prepared by a registered

professional appraiser certified under Chapter 1151, Occupations

Code, who has demonstrated professional experience in projecting

taxable values of property or who can by contract obtain any

necessary assistance from a person who has that experience. To

demonstrate the professional experience required by this

subsection, a registered professional appraiser must provide to

the district written documentation relating to two previous

projects for which the appraiser projected taxable values of

property. Until the bonds submitted to the attorney general are

approved or disapproved, the district must maintain the

documentation and on request provide the documentation to the

attorney general or comptroller. The certification of the

district's projected taxable value of property must be signed by

the district's superintendent. The attorney general must base a

determination of whether the district has complied with

Subsection (a) on a taxable value of property that is equal to 90

percent of the value certified under this subsection.

(d) A district that demonstrates to the attorney general that

the district's ability to comply with Subsection (a) is

contingent on receiving state assistance may not adopt a tax rate

for a year for purposes of paying the principal of and interest

on the bonds unless the district credits to the account of the

interest and sinking fund of the bonds the amount of state

assistance equal to the amount needed to demonstrate compliance

and received or to be received in that year.

(e) If a district demonstrates to the attorney general the

district's ability to comply with Subsection (a) using a

projected future taxable value of property under Subsection (c)

and subsequently imposes a tax to pay the principal of and

interest on bonds to which Subsection (a) applies at a rate that

exceeds the limit imposed by Subsection (a), the attorney general

may not approve a subsequent issuance of bonds unless the

attorney general finds that the district has a projected ability

to pay the principal of and interest on the proposed bonds and

all previously issued bonds to which Subsection (a) applies from

a tax at a rate not to exceed $0.45 per $100 of valuation.

Added by Acts 2001, 77th Leg., ch. 678, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.762,

eff. Sept. 1, 2003.

Sec. 45.004. REFUNDING BONDS. (a) In this section:

(1) "Bond" includes a note or other evidence of indebtedness.

(2) "Total debt service" means the amount of principal and

unpaid interest on a bond to final maturity.

(b) Each governing board or commissioners court described by

Section 45.001 may refund or refinance all or any part of any of

the district's outstanding bonds and matured or unmatured but

unpaid interest on those bonds payable from ad valorem taxes by

issuing refunding bonds payable from ad valorem taxes.

(c) A series or issue of refunding bonds may not be issued

unless:

(1) the total debt service on the refunding bonds will amount to

less than the total debt service on the bonds being refunded;

(2) if a maximum interest rate was voted for the bonds being

refunded, the refunding bonds do not bear interest at a rate

higher than that maximum rate; and

(3) the refunding bonds are payable from taxes of the same

nature as those pledged to the payment of the obligations being

refunded.

(d) Refunding bonds may be made redeemable before maturity.

(e) The refunding bonds may be:

(1) issued and delivered in lieu of, and on surrender to the

comptroller and cancellation of, the obligations being refunded,

and the comptroller shall register the refunding bonds and

deliver them in accordance with the resolution or order

authorizing the refunding bonds; or

(2) sold for cash in any principal amounts necessary to provide

all or any part of the money required to:

(A) pay the principal of any bonds being refunded and the

interest to accrue on the bonds to maturity; or

(B) redeem any bonds being refunded before maturity, including

principal, any required redemption premium, and the interest to

accrue on the bonds to the redemption date.

(f) The refunding may be accomplished in one or in several

installment deliveries. Refunding bonds also may be issued and

delivered in accordance with any other applicable law.

(g) To refund bonds or to pay or redeem bonds in whole or in

part without issuing refunding bonds, the governing board or

commissioners court may deposit directly with the paying agent

the proceeds from the sale of refunding bonds or any other

available funds or resources. The deposit must be in an amount

sufficient, after taking into account both the principal and

interest to accrue on the assets of any escrow account created

under Subsection (h), to provide for the payment or redemption of

the bonds and assumed obligations that are to be refunded or to

be paid or redeemed. The deposit constitutes the making of firm

banking and financial arrangements for the discharge and final

payment or redemption of the bonds being refunded.

(h) The governing board or commissioners court may enter into an

escrow or a similar agreement with the paying agent with respect

to the safekeeping, investment, reinvestment, administration, or

disposition of the deposits, but the deposits may be invested and

reinvested only in direct obligations of the United States,

including obligations the principal of and interest on which are

unconditionally guaranteed by the United States and that mature

or bear interest payable at times and in amounts sufficient to

provide for the scheduled payment or redemption of the bonds. The

governing board or commissioners court shall enter into an

appropriate escrow or a similar agreement if any of the bonds are

scheduled to be paid or redeemed on a date later than the next

succeeding scheduled interest payment date.

(i) If the governing body or commissioners court has entered

into an escrow or a similar agreement under Subsection (h), the

refunded bonds are considered to be defeased and may not be

included in or considered to be an indebtedness of the district

for the purpose of a limitation on outstanding indebtedness or

taxation or for any other purpose.

(j) Refunding bonds may be issued under this section to refund

any bonds that are scheduled to mature or that are subject to

redemption before maturity, not more than 20 years from the date

of the refunding bonds. The refunding bonds may be sold at public

or private sale under the procedures, at the price, and on the

terms determined by the governing board or commissioners court.

In addition, the bonds may be sold bearing interest at the rate

determined by the governing board or commissioners court, but not

to exceed the maximum rate prescribed by Chapter 1204, Government

Code. The governing board or commissioners court may pledge to

the payment of any refunding bonds any surplus income to be

available from the investment or reinvestment of any deposit made

as authorized by this section or any other available revenues,

income, or resources.

(k) The refunding bonds may be issued in an additional amount

sufficient to pay the costs and expenses of issuing the bonds and

sufficient to fund any debt service reserve, contingency, or

other similar fund considered necessary or advisable by the

governing board or commissioners court.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.208, eff.

Sept. 1, 2001.

Sec. 45.005. EXAMINATION OF BONDS BY ATTORNEY GENERAL. All

bonds issued pursuant to this subchapter, and the appropriate

proceedings authorizing their issuance, shall be submitted to the

attorney general for examination.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.006. MAINTENANCE TAX REQUIRED FOR JUDGMENT ORDERING AD

VALOREM TAX REFUND; BONDS. (a) This section applies only to a

school district that:

(1) has an average daily attendance of less than 10,000; and

(2) is located in whole or part in a municipality with a

population of less than 25,000 that is located in a county with a

population of 200,000 or more bordering another county with a

population of 2.8 million or more.

(b) Notwithstanding Section 45.003, a school district may levy,

assess, and collect maintenance taxes at a rate that exceeds

$1.50 per $100 valuation of taxable property if:

(1) additional ad valorem taxes are necessary to pay a debt of

the district that:

(A) resulted from the rendition of a judgment against the

district before May 1, 1995;

(B) is greater than $5 million;

(C) decreases a property owner's ad valorem tax liability;

(D) requires the district to refund to the property owner the

difference between the amount of taxes paid by the property owner

and the amount of taxes for which the property owner is liable;

and

(E) is payable according to the judgment in more than one of the

district's fiscal years; and

(2) the additional taxes are approved by the voters of the

district at an election held for that purpose.

(c) Except as provided by Subsection (e), any additional

maintenance taxes that the district collects under this section

may be used only to pay the district's debt under Subsection

(b)(1).

(d) Except as provided by Subsection (e), the authority of a

school district to levy the additional ad valorem taxes under

this section expires when the judgment against the district is

paid.

(e) The governing body of a school district shall pay the

district's debt under Subsection (b)(1) in a lump sum. To satisfy

the district's debt under Subsection (b)(1), the governing body

may levy and collect additional maintenance taxes as provided by

Subsection (b) and may issue bonds. If bonds are issued:

(1) the district may use any additional maintenance taxes

collected by the district under this section to pay debt service

on the bonds; and

(2) the authority of the district to levy the additional ad

valorem taxes expires when the bonds are paid in full or the

judgment is paid, whichever occurs later.

(f) The governing body of a school district that adopts a tax

rate that exceeds $1.50 per $100 valuation of taxable property

may set the amount of the exemption from taxation authorized by

Section 11.13(n), Tax Code, at any time before the date the

governing body adopts the district's tax rate for the tax year in

which the election approving the additional taxes is held.

(g) The authority to issue bonds granted by this section expires

June 1, 1996.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER B. REVENUE BONDS

Sec. 45.031. GYMNASIA, STADIA, AND OTHER RECREATIONAL

FACILITIES. The governing board of an independent school

district, including the city council or commission that has

jurisdiction over a municipally controlled independent school

district, the governing board of a rural high school district,

and the commissioners court of a county, on behalf of each common

school district under its jurisdiction, may acquire, construct,

improve, equip, operate, and maintain gymnasia, stadia, or other

recreational facilities for and on behalf of its district. The

facilities may be located inside or outside of the district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.032. REVENUE BONDS. To provide funds to acquire,

construct, improve, or equip gymnasia, stadia, or other

recreational facilities, the board, city council or commission,

or commissioners court may issue revenue bonds payable from and

secured by liens on and pledges of all or any part of any of the

revenues from any rentals, rates, charges, or other revenues from

any or all of the facilities, in the manner provided by this

subchapter. The bonds may be additionally secured by mortgages

and deeds of trust on any real property on which any of the

facilities are or will be located, or any real or personal

property incident or appurtenant to the facilities, and the

board, city council or commission, or commissioners court may

authorize the execution and delivery of trust indentures,

mortgages, deeds of trust, or other forms of encumbrances to

evidence those liens. The bonds may be issued to mature serially

or otherwise not to exceed 50 years from their date. In the

authorization of any of those bonds, the board, city council or

commission, or commissioners court may provide for the subsequent

issuance of additional parity bonds, or subordinate lien bonds,

or other types of bonds, under the terms set forth in the

resolution or order authorizing the issuance of the bonds, all

within the discretion of the board, city council or commission,

or commissioners court. The bonds may be made redeemable before

maturity. The bonds may be sold in the manner, at the price, and

under the terms provided by the board, city council or

commission, or commissioners court in the resolution or order

authorizing the issuance of the bonds. If permitted by the bond

resolution or order, any required part of the proceeds from the

sale of the bonds may be:

(1) used for paying interest on the bonds during the period of

the construction of any facilities to be provided through the

issuance of the bonds;

(2) used for paying the operation and maintenance expenses of

facilities to the extent and for the period specified in the bond

resolution;

(3) used for creating reserves for the payment of the principal

of and interest on the bonds; or

(4) invested, until needed, to the extent and in the manner

provided in the bond resolution or order.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.033. RENTALS, RATES, AND CHARGES. The board, city

council or commission, or commissioners court may set and collect

rentals, rates, and charges from students and others for the

occupancy or use of any of the facilities, in the amounts and

manner determined by the board, city council or commission, or

commissioners court.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.034. PLEDGE OF REVENUES. The board, city council or

commission, or commissioners court may pledge all or any part of

any of its revenues from the facilities to the payment of any

bonds issued under this subchapter, including the payment of

principal, interest, and any other amounts required or permitted

in connection with the bonds. If revenues from the facilities are

pledged to the payment of bonds, the rentals, rates and charges

for the occupancy or use of the facilities must be fixed and

collected in amounts at least sufficient to provide for all

payments of principal, interest, and any other amounts required

in connection with the bonds, and, to the extent required by the

resolution or order authorizing the issuance of the bonds, to

provide for the payment of operation, maintenance, and other

expenses.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.035. REFUNDING BONDS. Revenue bonds issued by a board,

city council or commission, or commissioners court under this

subchapter and revenue bonds issued by a board, city council or

commission, or commissioners court under other law and payable

from revenues from facilities described by Section 45.031 may be

refunded or otherwise refinanced by the board, city council or

commission, or commissioners court, and in that case all

appropriate provisions of this subchapter apply to the refunding

bonds. In refunding or otherwise refinancing any such bonds, the

board, city council or commission, or commissioners court may, in

the same authorizing proceedings, refund or refinance bonds

issued pursuant to this code and bonds issued pursuant to any

other law, may combine all refunding bonds and any other

additional new bonds to be issued under this chapter into one or

more issues or series of bonds, and may provide for the

subsequent issuance of additional parity bonds, or subordinate

lien bonds, or other type of bonds. All refunding bonds must be

issued and delivered under the terms set forth in the authorizing

proceedings.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.036. EXAMINATION OF BONDS BY ATTORNEY GENERAL. All

bonds issued pursuant to this subchapter, and the appropriate

proceedings authorizing their issuance, shall be submitted to the

attorney general for examination.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER C. GUARANTEED BONDS

Sec. 45.051. DEFINITIONS. In this subchapter:

(1) "Board" means the State Board of Education.

(2) "Paying agent" means the financial institution that is

designated by a school district as its agent for the payment of

the principal of and interest on guaranteed bonds.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.052. GUARANTEE. (a) On approval by the commissioner,

bonds issued under Subchapter A, including refunding bonds, are

guaranteed by the corpus and income of the permanent school fund.

(b) Notwithstanding any amendment of this subchapter or other

law, the guarantee under this subchapter of school district bonds

remains in effect until the date those bonds mature or are

defeased in accordance with state law.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 68, eff. September 1, 2009.

Sec. 45.053. LIMITATION; VALUE ESTIMATES. (a) Except as

provided by Subsection (d), the commissioner may not approve

bonds for guarantee under this subchapter if the approval would

result in the total amount of outstanding guaranteed bonds under

this subchapter exceeding an amount equal to 2-1/2 times the cost

value of the permanent school fund, as estimated by the board and

certified by the state auditor.

(b) Each year, the state auditor shall analyze the status of

guaranteed bonds under this subchapter as compared to the cost

value of the permanent school fund. Based on that analysis, the

state auditor shall certify whether the amount of bonds

guaranteed under this subchapter is within the limit prescribed

by this section.

(c) The commissioner shall prepare and the board shall adopt an

annual report on the status of the guaranteed bond program under

this subchapter.

(d) The board by rule may increase the limit prescribed by

Subsection (a) to an amount not to exceed five times the cost

value of the permanent school fund, provided that the increased

limit is consistent with federal law and regulations and does not

prevent the bonds to be guaranteed from receiving the highest

available credit rating, as determined by the board. The board

shall at least annually consider whether to change any limit in

accordance with this subsection. This subsection may not be

construed in a manner that impairs, limits, or removes the

guarantee of bonds that have been approved by the commissioner.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 89, Sec. 1, eff. May

20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

139, Sec. 1, eff. May 18, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 68A, eff. September 1, 2009.

Sec. 45.0531. ADDITIONAL LIMITATION: RESERVATION OF PERCENTAGE

OF PERMANENT SCHOOL FUND VALUE. (a) In addition to the

limitation on the approval of bonds for guarantee under Section

45.053, the board by rule may establish a percentage of the cost

value of the permanent school fund to be reserved from use in

guaranteeing bonds under this subchapter.

(b) If the board has reserved a portion of the permanent school

fund under Subsection (a), each year, the state auditor shall

analyze the status of the reserved portion compared to the cost

value of the permanent school fund. Based on that analysis, the

state auditor shall certify whether the portion of the permanent

school fund reserved from use in guaranteeing bonds under this

subchapter satisfies the reserve percentage established.

(c) If the board has reserved a portion of the permanent school

fund under Subsection (a), the board shall at least annually

consider whether to change the reserve percentage established to

ensure that the reserve percentage allows compliance with federal

law and regulations and serves to enable bonds guaranteed under

this subchapter to receive the highest available credit rating,

as determined by the board.

(d) This section may not be construed in a manner that impairs,

limits, or removes the guarantee of bonds that have been approved

by the commissioner.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 69, eff. September 1, 2009.

Sec. 45.054. ELIGIBILITY. To be eligible for approval by the

commissioner, bonds must be issued under Subchapter A of this

chapter or under Subchapter A, Chapter 1207, Government Code, to

make a deposit under Subchapter B or C of that chapter, by an

accredited school district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.209, eff.

Sept. 1, 2001.

Sec. 45.055. APPLICATION FOR GUARANTEE. (a) A school district

seeking guarantee of eligible bonds under this subchapter shall

apply to the commissioner using a form adopted by the

commissioner for the purpose. The commissioner may adopt a

single form on which a district seeking guarantee or credit

enhancement of eligible bonds may apply simultaneously first for

guarantee under this subchapter and then, if that guarantee is

rejected, for credit enhancement under Subchapter I.

(b) An application under Subsection (a) must include:

(1) the name of the school district and the principal amount of

the bonds to be issued;

(2) the name and address of the district's paying agent for

those bonds; and

(3) the maturity schedule, estimated interest rate, and date of

the bonds.

(c) An application under Subsection (a) must be accompanied by a

fee set by rule of the board in an amount designed to cover the

costs of administering the programs to provide the guarantee or

credit enhancement of eligible bonds.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 70, eff. September 1, 2009.

Sec. 45.056. INVESTIGATION. (a) Following receipt of an

application for the guarantee of bonds, the commissioner shall

conduct an investigation of the applicant school district in

regard to:

(1) the status of the district's accreditation; and

(2) the total amount of outstanding guaranteed bonds.

(b) If following the investigation the commissioner is satisfied

that the school district's bonds should be guaranteed under this

subchapter or provided credit enhancement under Subchapter I, as

applicable, the commissioner shall endorse the bonds.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 71, eff. September 1, 2009.

Sec. 45.057. GUARANTEE ENDORSEMENT. (a) The commissioner shall

endorse bonds approved for guarantee with:

(1) the commissioner's signature or a facsimile of the

commissioner's signature; and

(2) a statement relating the constitutional and statutory

authority for the guarantee.

(b) The guarantee is not effective unless the attorney general

approves the bonds under Section 45.005.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.058. NOTICE OF DEFAULT. Immediately following a

determination that a school district will be or is unable to pay

maturing or matured principal or interest on a guaranteed bond,

but not later than the fifth day before maturity date, the school

district shall notify the commissioner.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.059. PAYMENT FROM PERMANENT SCHOOL FUND. (a)

Immediately following receipt of notice under Section 45.058, the

commissioner shall instruct the comptroller to transfer from the

appropriate account in the permanent school fund to the

district's paying agent the amount necessary to pay the maturing

or matured principal or interest.

(b) Immediately following receipt of the funds for payment of

the principal or interest, the paying agent shall pay the amount

due and forward the canceled bond or coupon to the comptroller.

The comptroller shall hold the canceled bond or coupon on behalf

of the permanent school fund.

(c) Following full reimbursement to the permanent school fund

with interest, the comptroller shall further cancel the bond or

coupon and forward it to the school district for which payment

was made.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 5.07, eff.

Sept. 1, 1997.

Sec. 45.060. BONDS NOT ACCELERATED ON DEFAULT. If a school

district fails to pay principal or interest on a guaranteed bond

when it matures, other amounts not yet mature are not accelerated

and do not become due by virtue of the school district's default.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.061. REIMBURSEMENT OF PERMANENT SCHOOL FUND. (a) If

the commissioner orders payment from the permanent school fund on

behalf of a school district, the commissioner shall direct the

comptroller to withhold the amount paid, plus interest, from the

first state money payable to the school district. The amount

withheld shall be deposited to the credit of the permanent school

fund.

(b) In accordance with the rules of the board, the commissioner

may authorize reimbursement to the permanent school fund with

interest in a manner other than that provided by this section.

(c) The commissioner may order a school district to set an ad

valorem tax rate capable of producing an amount of revenue

sufficient to enable the district to:

(1) provide reimbursement under this section; and

(2) pay the principal of and interest on district bonds as the

principal and interest become due.

(d) If a school district fails to comply with the commissioner's

order under Subsection (c), the commissioner may impose any

sanction on the district authorized to be imposed on a district

under Subchapter G, Chapter 39, including appointment of a board

of managers or annexation to another district, regardless of the

district's accreditation status or the duration of a particular

accreditation status.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 72, eff. September 1, 2009.

Sec. 45.062. REPEATED DEFAULTS. (a) If a total of two or more

payments are made under this subchapter or Subchapter I on the

bonds of a school district and the commissioner determines that

the school district is acting in bad faith under the guarantee

program under this subchapter or the credit enhancement program

under Subchapter I, the commissioner may request the attorney

general to institute appropriate legal action to compel the

school district and its officers, agents, and employees to comply

with the duties required of them by law in regard to the bonds.

(b) Jurisdiction of proceedings under this section is in

district court in Travis County.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 73, eff. September 1, 2009.

Sec. 45.063. RULES. The board may adopt rules necessary for the

administration of the bond guarantee program.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER D. SALE OF SURPLUS REAL PROPERTY; REVENUE BONDS

Sec. 45.081. DEFINITIONS. In this subchapter:

(a) "District" means an independent school district.

(b) "Board" means the governing body of a district.

(c) "Real property" means any interest in land, buildings, or

fixtures permanently attached to buildings or land.

(d) "Bonds" includes notes, contracts, and any other evidences

of an obligation to pay a sum of money.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.082. SALE OF PROPERTY; REVENUE BONDS. (a) The board of

a district may sell real property owned by the district and issue

revenue bonds payable from the proceeds of the sale subject to

this section.

(b) The board must determine by order that the real property is

not required for the current needs of the district for

educational purposes, and the proceeds from the sale are required

and will be used for:

(1) constructing or equipping school buildings in the district

or purchasing necessary sites for school buildings; or

(2) paying the principal of and interest and premium on any

bonds issued pursuant to this subchapter.

(c) The board is not required to comply with this section if the

sale is:

(1) to a corporation established by the district under Chapter

303, Local Government Code; and

(2) subject to a lease-purchase agreement under which the

district will acquire the real property.

(d) The real property may be sold for the price and on the terms

determined by order of the board to be most advantageous to the

district. The sale may be made pursuant to an installment sale

agreement or contract or any other method. The sale must be for

cash and all payments for the real property must be scheduled to

be paid not more than 10 years after the date of execution of the

agreement or contract of sale. Real property may not be sold for

less than an aggregate price equal to its fair market value as

determined by an appraisal obtained by the district not more than

180 days before the publication of the notice required by

Subsection (e)(3). The appraisal is conclusive of the fair market

value of the property for purposes of this subchapter.

(e) Before selling or executing any agreement or contract for

the sale of the real property, the board shall:

(1) determine which real estate is proposed to be sold;

(2) determine the scope of the terms on which it will consider

selling the real property, and, if the sale price is to be paid

in installments, require the purchasers of the real property to

secure the payment of the sale price by escrowing collateral

acceptable to the board such as a letter of credit, United States

government bonds, or any other generally recognized form of

guarantee or security;

(3) publish a notice to prospective purchasers at least two

weeks before the date set for receiving proposals in a real

estate journal and in at least two newspapers of general

circulation in the district, requesting sealed written proposals

from prospective purchasers to purchase the real property and

including the scope of the terms of sale that will be considered,

and the time, date, and place where the proposals will be

received; and

(4) determine by order of the board which sealed written

proposal is most advantageous to the district, and accept that

proposal, or reject all proposals if considered advisable.

(f) Except as provided by this subsection, the sale must have

been previously approved by a majority of the qualified voters of

the district voting at an election held in the district at which

a proposition to ascertain approval is submitted. An election is

not required if the board determines by order that the proceeds

from the sale of the real property are required and will be used

for constructing or equipping or for paying the principal of, and

interest and premium, if any, on bonds issued pursuant to this

subchapter for the purpose of constructing or equipping a school

building that is to be constructed pursuant to an order or

judgment entered by a United States District Judge in any action

or cause in which the district is a party.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.210, eff.

Sept. 1, 2001.

Sec. 45.083. OTHER LAWS NOT APPLICABLE. Section 272.001, Local

Government Code, Chapter 26, Parks and Wildlife Code, and all

other general laws pertaining to the sale of public property do

not apply to sales of real property pursuant to this subchapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.084. CONTRACTS. The district may execute contracts for

constructing or equipping school buildings in the district or for

purchasing any necessary sites for school buildings in the manner

provided by law. If any contract recites that payments under the

contract are to be made either from the proceeds from the sale of

real property under an installment sale agreement or any similar

method pursuant to this subchapter or from proceeds from the sale

of bonds issued pursuant to this subchapter, then the contract

may be made payable in installments to correspond with the

receipt by the district either of proceeds under the sale

agreement or proceeds from the sale of any bonds to be issued and

delivered in more than one issue, series, or installment, and the

contract is not a prohibited debt or indebtedness of the district

if the payments under the contract are required to be made solely

from the proceeds from the sale of real property or the bonds.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.085. BOND REQUIREMENTS. (a) In addition to the powers

granted by this subchapter, any board, for and on behalf of its

district, may issue, sell, and deliver revenue bonds of its

district from time to time and in one or more issues, series, or

installments, with the principal of and interest and premium, if

any, on the bonds to be payable from and secured by liens on and

pledges of all or any part of any of the revenue, income,

payments, or receipts derived by the district from the sale of

real property pursuant to this subchapter, and those amounts may

be pledged by the district to the payment of the principal of and

interest and premium, if any, on such bonds, subject to this

section.

(b) Bonds must be issued by an order of the board.

(c) The bonds must be issued for the purpose of constructing or

equipping school buildings in the district or purchasing

necessary sites for school buildings.

(d) The bonds shall mature, come due, or be payable serially, in

installments, or otherwise, within not to exceed 90 days after

the last date on which the final payment is due to the district

from the sale of the real property. The bond order may provide

for the subsequent issuance of additional parity bonds, or

subordinate lien bonds, under any terms set forth in the bond

order.

(e) The bonds may be executed, made redeemable before maturity

or due date, and be issued in the form, denominations, and manner

and under the terms provided in the bond order. The bonds may be

sold in the manner, at the price, and under the terms and may

bear interest at the rates provided in the bond order.

(f) If so provided in any bond order, the proceeds from the sale

of the bonds may be used for paying interest on the bonds during

the period of constructing or equipping any school buildings to

be provided through the issuance of the bonds or for creating a

reserve fund for the payment of principal and interest on the

bonds. The proceeds may be placed on time deposit, in

certificates of deposit, or invested, until needed, to the extent

and in the manner provided in any bond order. The proceeds also

may be used for paying the costs and expenses of issuing the

bonds and selling the real property.

(g) The bonds may be payable only from the revenues described by

Subsection (a) and may not be payable or paid from any taxes

levied and collected in the district.

(h) Chapter 1201, Chapter 1204, and Subchapters A-C, Chapter

1207, Government Code, apply to bonds issued pursuant to this

subchapter.

(i) If bonds are issued pursuant to this subchapter, the bonds,

along with the appropriate proceedings authorizing their

issuance, and the sale agreement the proceeds from which they are

payable shall be submitted to the attorney general for

examination. If after the initial issuance of any bonds under

this subchapter payable from the proceeds of a particular sale

agreement, one or more subsequent issues, series, or installments

of bonds are issued as additional parity bonds, on a parity with

the initial bonds and payable from the proceeds of that sale

agreement, then, at the option of the board, the subsequent

issues, series, or installments of bonds need not be submitted to

the attorney general or approved by the attorney general or

registered by the comptroller, and the subsequent bonds are, on

delivery of and payment for the bonds, valid and incontestable in

the same manner and with the same effect as if they had been

approved by the attorney general and registered by the

comptroller as were the initial bonds.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.211, eff.

Sept. 1, 2001.

Sec. 45.086. LIBERAL CONSTRUCTION. This subchapter shall be

construed liberally to accomplish the legislative intent and the

purposes of the subchapter, and all powers granted by this

subchapter shall be broadly interpreted to accomplish that intent

and those purposes and not as a limitation of powers.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.087. OTHER POWERS UNRESTRICTED. This subchapter does

not restrict the power of a school district to sell property or

issue bonds as provided by other law.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER E. MISCELLANEOUS PROVISIONS

Sec. 45.101. USE OF BOND PROCEEDS FOR UTILITY CONNECTIONS. The

proceeds of bonds issued by school districts for the construction

and equipment of school buildings in the district and the

purchase of the necessary sites for school buildings may be used,

among other things, to pay the cost of acquiring, laying, and

installing pipes or lines to connect with the water, sewer, or

gas lines of a municipality or private utility company, whether

or not the water, sewer, or gas lines adjoin the school, so that

the school district may provide its public school buildings the

water, sewer, or gas services.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.102. INVESTMENT OF BOND PROCEEDS IN OBLIGATIONS OF

UNITED STATES OR INTEREST-BEARING SECURED TIME BANK DEPOSITS.

(a) A school district that has on hand proceeds received from

the issuance and sale of bonds or certificates of indebtedness of

the district that are not immediately needed for the purposes for

which the bonds or certificates of indebtedness were issued and

sold, may, on order of the board of trustees:

(1) place the proceeds on interest-bearing time deposit, secured

in the manner provided by Section 45.208, with a state or

national banking corporation in this state the deposits of which

are insured by the Federal Deposit Insurance Corporation; or

(2) invest the proceeds in bonds or other obligations of the

United States.

(b) Interest-bearing secured time deposits or bonds or other

obligations of the United States in which proceeds of bonds or

certificates of indebtedness are placed or invested must be of a

type that cannot be cashed, sold, or redeemed for an amount less

than the sum deposited or invested by the school district.

(c) When the sums placed or invested by a school district are

needed for the purposes for which the bonds or certificates of

indebtedness of the school district were originally authorized,

issued, and sold:

(1) the time deposits or bonds or other obligations of the

United States in which the sums have been placed or invested

shall be cashed, sold, or redeemed; and

(2) the proceeds shall be used for the purposes for which the

bonds or certificates of indebtedness of the school district were

originally authorized, issued, and sold.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.103. INTEREST-BEARING TIME WARRANTS. (a) Any school

district in need of funds to construct, repair, or renovate

school buildings, purchase school buildings and school equipment,

or equip school properties with necessary heating, water,

sanitation, lunchroom, or electric facilities or in need of funds

with which to employ a person who has special skill and

experience to compile taxation data and that is financially

unable out of available funds to construct, repair, renovate, or

purchase school buildings, purchase school equipment, or equip

school properties with necessary heating, water, sanitation,

lunchroom, or electric facilities or is unable to pay the person

for compiling taxation data, may, subject to this section, issue

interest-bearing time warrants, in amounts sufficient to

construct, purchase, equip, or improve school buildings and

facilities or to pay all or part of the compensation of the

person to compile taxation data, any law to the contrary

notwithstanding. The warrants shall mature in serial installments

of not more than five years from their date of issue. The

warrants on maturity may be payable out of any available funds of

the school district in the order of their maturity dates. Any

interest-bearing time warrants may be issued and sold by the

district for not less than their face value, and the proceeds

used to provide funds required for the purpose for which they are

issued. The warrants shall be entitled to first payment out of

any available funds of the district as they become due. Included

in the purposes for which interest-bearing time warrants may be

issued is the payment of any amounts owed by the school district

that was incurred in carrying out any of those purposes.

(b) Interest-bearing time warrants may not be issued or sold by

a common school district or rural high school district until they

are approved by the county board of school trustees. The board

shall, on application of the school district, inquire into the

financial conditions and needs of the district, and may not

approve the issuance of interest-bearing time warrants unless in

its opinion the district:

(1) is in need of constructing, purchasing, repairing, or

renovating a school building, obtaining the school equipment, or

equipping school properties with necessary heating, water,

sanitation, lunchroom, or electric facilities; and

(2) will be able with the resources in prospect to liquidate the

warrants at their maturity.

(c) A school district may not issue interest-bearing time

warrants in excess of five percent of the assessed valuation of

the district for the year in which the warrants are issued. The

payment of interest-bearing time warrants in any one year may not

exceed the anticipated surplus income of the district for the

year in which the warrants are issued, based on the budget of the

district for that year. The anticipated income computed under

this section is exclusive of all bond taxes. A school district

may not have outstanding at any one time warrants totaling in

excess of $500,000 under this section.

(d) If interest-bearing time warrants issued under this section

are outstanding, the officer in charge of the collection of

delinquent taxes shall pay those collections to the legal

depository of the district, to be deposited and held in a special

fund for the payment of the interest-bearing time warrants, and

except as otherwise provided by this section, collections of

delinquent taxes may not be applied or used for any other

purpose.

(e) Interest and penalties on delinquent taxes are considered a

part of those taxes for purposes of this section. If any

delinquent taxes, including interest and penalties, are canceled,

waived, released, or reduced either by the school district or in

any other way, with or without its consent, the amount of the

loss sustained shall be paid by the district to the special fund

provided for by Subsection (d) out of funds not otherwise pledged

to that special fund.

(f) All school districts issuing interest-bearing time warrants

may encumber and mortgage any property purchased with the

proceeds of the warrants or any property, including teachers'

residences, owned by the district to secure the payment of

legally incurred obligations, except that a lien may not be

placed on any school building in which actual classroom

instruction of students is conducted.

(g) In this section, "interest-bearing time warrant" includes a

promissory note or other evidence of indebtedness issued under

this section.

(h) Taxes levied to pay principal and interest of bonds that are

delinquent are not included in the term "delinquent taxes" as

used in this section.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 1536, Sec. 3, eff.

June 19, 1999.

Sec. 45.104. PLEDGE OF DELINQUENT TAXES AS SECURITY FOR LOAN.

(a) The board of trustees of any school district may pledge its

delinquent taxes levied for maintenance purposes for specific

past, current, and future school years as security for a loan,

and may evidence any such loan with negotiable notes, and the

delinquent taxes pledged shall be applied against the principal

and interest of the loan. Negotiable notes issued under this

subsection must mature not more than 20 years from their date.

(b) A school district may not pledge delinquent taxes levied for

school bonds as security for a loan.

(c) Funds secured through loans secured by delinquent taxes may

be employed for any legal maintenance expenditure or purpose of

the school district, including all costs incurred in connection

with:

(1) environmental cleanup and asbestos removal programs

implemented by school districts; or

(2) maintenance, repair, rehabilitation, or replacement of

heating, air conditioning, water, sanitation, roofing, flooring,

electric, or other building systems of existing school

properties.

(d) A loan secured by delinquent taxes may bear interest at a

rate not to exceed the maximum rate provided by Section 1204.006,

Government Code.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 1.34, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 8.212, eff.

Sept. 1, 2001.

Sec. 45.105. AUTHORIZED EXPENDITURES. (a) The public school

funds may not be spent except as provided by this section.

(b) The state and county available funds may be used only for

the payment of teachers' and superintendents' salaries and

interest on money borrowed on short time to pay those salaries

that become due before the school funds for the current year

become available. Loans for the purpose of payment of teachers

may not be paid out of funds other than those for the current

year.

(c) Local school funds from district taxes, tuition fees of

students not entitled to a free education, other local sources,

and state funds not designated for a specific purpose may be used

for the purposes listed for state and county available funds and

for purchasing appliances and supplies, paying insurance

premiums, paying janitors and other employees, buying school

sites, buying, building, repairing, and renting school buildings,

including acquiring school buildings and sites by leasing through

annual payments with an ultimate option to purchase, and for

other purposes necessary in the conduct of the public schools

determined by the board of trustees. The accounts and vouchers

for county districts must be approved by the county

superintendent. If the state available school fund in any

municipality or district is sufficient to maintain the schools in

any year for at least eight months and leave a surplus, the

surplus may be spent for the purposes listed in this subsection.

(d) An independent school district that has in its limits a

municipality with a population of 150,000 or more or that

contains at least 170 square miles, has $850 million or more

assessed value of taxable property on the most recent approved

tax roll and has a growth in average daily attendance of 11

percent or more for each of the preceding five years as

determined by the agency may, in buying school sites or additions

to school sites and in building school buildings, issue and

deliver negotiable or nonnegotiable notes representing all or

part of the cost to the school district of the land or building.

The district may secure the notes by a vendor's lien or deed of

trust lien against the land or building. By resolution or order

of the governing body made at or before the delivery of the

notes, the district may set aside and appropriate as a trust

fund, and the sole and only fund, for the payment of the

principal of and interest on the notes that part of the local

school funds, levied and collected by the school district in that

year or subsequent years, as the governing body determines. The

aggregate amount of local school funds set aside in or for any

subsequent year for the retirement of the notes may not exceed,

in any one subsequent year, 10 percent of the local school funds

collected during that year. The district may issue the notes only

if approved by majority vote of the qualified voters voting in an

election conducted in the manner provided by Section 45.003 for

approval of bonds.

(e) The governing body of an independent school district that

governs a junior college district under Subchapter B, Chapter

130, in a county with a population of more than 1.5 million may

dedicate a specific percentage of the local tax levy to the use

of the junior college district for facilities and equipment or

for the maintenance and operating expenses of the junior college

district. To be effective, the dedication must be made by the

governing body on or before the date on which the governing body

adopts its tax rate for a year. The amount of local tax funds

derived from the percentage of the local tax levy dedicated to a

junior college district from a tax levy may not exceed the amount

that would be levied by five percent of the effective tax rate

for the tax year calculated as provided by Section 26.04, Tax

Code, on all property taxable by the school district. All real

property purchased with these funds is the property of the school

district, but is subject to the exclusive control of the

governing body of the junior college district for as long as the

junior college district uses the property for educational

purposes.

(f) Funds from a junior college district branch campus

maintenance tax levied by a school district board of trustees

under Section 130.087 may be used as provided by that section.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 23, eff.

Sept. 1, 1997.

Sec. 45.106. USE OF COUNTY AVAILABLE FUND APPORTIONMENT FOR AREA

SCHOOLS CAREER AND TECHNOLOGY EDUCATION. (a) A school district

or accumulation of districts that operates a school designated as

an area school for career and technology education purposes or

that participates in a designated area career and technology

education program shall use its annual county available school

fund apportionment, if any, in the operation of the area school

or program or in financing facilities for the school,

notwithstanding any laws to the contrary.

(b) A school district complying with Subsection (a) may not be

held accountable for or charged with county available school

funds in determining the district's eligibility for minimum

foundation school program funds.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.107. INVESTMENT OF GIFTS, DEVISES, AND BEQUESTS. A

gift, devise, or bequest made to a school district to provide

college scholarships for graduates of the district may be

invested by the board of trustees of the district as provided by

Section 117.004, Property Code, unless otherwise specifically

provided by the terms of the gift, devise, or bequest.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 1103, Sec. 9, eff.

Jan. 1, 2004.

Sec. 45.108. BORROWING MONEY FOR CURRENT MAINTENANCE EXPENSES.

(a) Independent or consolidated school districts may borrow

money for the purpose of paying maintenance expenses and may

evidence those loans with negotiable notes, except that the loans

may not at any time exceed 75 percent of the previous year's

income. The notes may be payable from and secured by a lien on

and pledge of any available funds of the district, including

proceeds of a maintenance tax. The term "maintenance expenses" or

"maintenance expenditures" as used in this section means any

lawful expenditure of the school district other than payment of

principal of and interest on bonds. The term includes all costs

incurred in connection with environmental cleanup and asbestos

cleanup and removal programs implemented by school districts or

in connection with the maintenance, repair, rehabilitation, or

replacement of heating, air conditioning, water, sanitation,

roofing, flooring, electric, or other building systems of

existing school properties. Notes issued pursuant to this section

may be issued to mature in not more than 20 years from their

date. Notes issued for a term longer than one year must be

treated as "debt" as defined in Section 26.012(7), Tax Code.

(b) Notes may be issued under this section only after a budget

has been adopted for the current school year.

(c) Notes issued under this section must be authorized by

resolution adopted by a majority vote of the board of trustees,

signed by the president or vice president and attested by the

secretary of the board.

(d) A note issued under this section may contain a certification

that it is issued pursuant to and in compliance with this section

and pursuant to a resolution adopted by the board of trustees.

The certification is sufficient evidence that the note is a valid

obligation of the district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 1.35, eff.

Sept. 1, 1999.

Sec. 45.109. CONTRACTS FOR ATHLETIC FACILITIES. (a) Any

independent school district, acting by and through its board of

trustees, may contract with any corporation, municipality, or

institution of higher education, as defined by Section 61.003,

located wholly or partially in its boundaries, for the use of any

stadium and other athletic facilities owned by or under the

control of the other entity. The contract may be for any period

not exceeding 75 years and may contain terms agreed on by the

parties.

(a-1) An independent school district and an institution of

higher education, as defined by Section 61.003, located wholly or

partially in the boundaries of the county in which the district

is located may contract for the district to contribute district

resources to pay a portion of the costs of the design or

construction of an instructional facility or a stadium or other

athletic facilities owned by or under the control of the

institution of higher education. A district may contribute

district resources under this subsection only if the district and

the institution of higher education enter into a written

agreement authorizing the district to use that facility.

(a-2) One or more independent school districts and an

institution of higher education, as defined by Section 61.003,

may contract for the district to contribute district resources to

pay a portion of the costs of the design, improvement, or

construction of an instructional facility owned by or under the

control of the institution of higher education. A district may

contribute district resources under this subsection only if the

district and the institution of higher education enter into a

written agreement authorizing the district to use that facility,

including authorizing the enrollment of district students in

courses offered at that facility.

(b) The district may enter into a contract for the use of

athletic facilities for any purpose related to sports activities

and other physical education programs for the students at the

public schools of the district.

(c) The consideration for a contract under this section may be

paid from any source available to the independent school

district. If voted as provided by this section, the district may

pledge to the payment of the contract an annual maintenance tax

in an amount sufficient, without limitation, to provide all of

the consideration. If voted and pledged, the maintenance tax

shall be assessed, levied, and collected annually in the same

manner as provided by general law applicable to independent

school districts for other maintenance taxes.

(d) A maintenance tax may not be pledged to the payment of any

contract under this section or assessed, levied, or collected

unless an election is held in the district and the maintenance

tax is favorably voted by a majority of the qualified voters of

the district voting at the election. The election order for an

election under this subsection must include the polling place or

places and any other matters considered advisable by the board of

trustees.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 74, eff. September 1, 2009.

Sec. 45.110. AUTHORIZED BUT UNISSUED BONDS. (a) This section

applies to any independent school district that has previously

voted or authorized school bonds for a specific purpose or

purposes and the purpose or purposes have been accomplished by

other means or have been abandoned and all or a portion of the

bonds authorized remain unissued.

(b) The board of trustees of the district may, on its own

motion, order an election to submit to the qualified voters of

the district the proposition of whether or not the authorized but

unissued bonds may be issued, sold, and delivered for other and

different purposes specified in the election order and the

election notice. The election shall be ordered, held, and

conducted in the same form and manner as that at which the bonds

were originally authorized.

(c) If a majority of those voting at the election vote in favor

of the sale and delivery of the unissued bonds and the use of the

proceeds of the bonds for the purpose or purposes specified in

the election order and the election notice, the board of trustees

may issue, sell, and deliver the bonds and use the proceeds of

the bonds for the purpose or purposes authorized at the election.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.111. CERTIFICATES OF INDEBTEDNESS; ISSUANCE BY CERTAIN

SCHOOL AND JUNIOR COLLEGE DISTRICTS. (a) Any school district,

including a junior college district, situated in a county with a

population of 200,000 or more may issue interest-bearing

certificates of indebtedness to provide funds for erecting or

equipping school buildings in the boundaries of the district or

refinancing outstanding certificates as provided by this section.

The term "certificates," as used in this section, includes all

obligations authorized to be issued under this section and the

interest on those obligations.

(b) The governing body of the district shall provide for the

payment of the certificates issued under this section by

appropriating and pledging local school funds derived from

maintenance taxes levied and assessed under Sections 45.002 and

130.122; Chapter 273, Acts of the 53rd Legislature, Regular

Session, 1953 (Article 2784g, Vernon's Texas Civil Statutes); or

other similar law that limits the amount of tax that may be

levied for maintenance purposes, as distinguished from bond

requirements. The appropriation and pledge may be in the nature

of a continuing irrevocable pledge to apply the first moneys

collected annually from the tax levy to the payment of the

obligations or by the irrevocable present levy and appropriation

of the amount of the maintenance tax required to meet the annual

debt service requirements of the obligations, in which event the

governing body shall covenant to annually set aside the amount in

the annual tax levy, showing the same is a portion of the

maintenance tax. The governing body shall annually budget the

amount required to pay the principal and interest of the

obligations that may be scheduled to become due in any fiscal

year. This section may not be construed as permitting the levy of

a maintenance tax in excess of the amount approved by the

qualified voters of the district.

(c) A district may not at any one time have certificates

outstanding and unpaid in principal amount in excess of $250,000,

unless the excessive amount becomes the obligation of the

district by assumption under Subsection (k) or the new

certificates are being issued to refund or refinance outstanding

obligations under Subsection (i).

(d) The principal amount of certificates that may be authorized

at any one time and the scheduling of their principal maturity

are further restricted as follows:

(1) if the assessed valuation is more than $1 million and less

than $15 million, the limiting factor is 25 cents;

(2) if the assessed valuation is $15 million or more but less

than $35 million, the limiting factor is 15 cents; and

(3) if the assessed valuation is $35 million or more, the

limiting factor is 5 cents.

(e) Assessed valuation means the valuation for school district

purposes on the tax rolls of the district most recently approved

before the authorization of the certificates. The limiting factor

for a particular district, as prescribed by Subsection (d), is

multiplied by the assessed valuation of the district, and the

product is the maximum amount of debt service requirements on the

certificates that may be scheduled to become due in any fiscal

year on a cumulative basis. A district that has an assessed

valuation less than $1 million may not issue certificates under

this section.

(f) Certificates authorized to be issued under this section

shall be payable at the times and be in such form and

denomination or denominations either in coupon form or registered

as to principal, interest, or both. The certificates may contain

options for redemption before the scheduled maturity and may be

payable at the place and may contain other provisions as the

governing body of the district determines. A certificate may not

mature over a period in excess of 25 years from the date of the

certificate or bear interest at a rate in excess of seven percent

per annum.

(g) Except if issued in exchange for certificates outstanding as

provided by Subsection (i), the certificates shall be sold for

cash at not less than the face or par value plus accrued

interest. The proceeds shall be applied for the purpose for which

the certificates were issued, except that all accrued interest

and premium received, if any, shall be deposited in the interest

and sinking fund established for the payment of the obligations.

The cost of issuing the obligations, including attorneys',

printing, and fiscal fees, may be paid from the proceeds, except

if certificates are sold under Subsection (i).

(h) The certificates, including interest whether issued in

coupon or registered form, are securities within the meaning of

Chapter 8, Business & Commerce Code, and that chapter applies

to the certificates after their approval by the attorney general

and registration by the comptroller.

(i) Each governing body may refund or refinance outstanding

certificates by issuing new interest-bearing certificates within

the limitations and conditions provided in this section. The new

certificates shall be issued and delivered in lieu of and on

surrender to the comptroller and the cancellation of the

obligations being refunded, and the comptroller shall register

the new certificates and deliver them in accordance with the

order authorizing their issuance. The new certificates may be

issued in accordance with Subchapter A, Chapter 1207, Government

Code, and delivered in accordance with Subchapter B or C of that

chapter.

(j) A certified copy of all proceedings relating to the

authorization of the certificates shall be submitted to the

attorney general.

(k) Certificates issued under this section are an indebtedness

of the school district issuing them, but the holder of a

certificate does not have the right to demand payment out of any

fund other than those pledged to its payment. If the boundary

lines of any issuing district are changed while the certificates

remain outstanding, the indebtedness shall be adjusted or assumed

as provided under general law for the adjustment of bond

indebtedness payable from taxation.

(l) For purposes of this section, the governing body of a common

school district is the commissioners court of the county having

administrative jurisdiction. The governing body of an independent

school district, a rural high school district, or a junior

college district is its board of trustees, and the governing body

of a municipally controlled school district is the city or town

council or commission. Certificates shall be authorized by order

of the governing body of the district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.213, eff.

Sept. 1, 2001.

Sec. 45.112. CONTRACTS FOR INVESTMENT OF DEBT SERVICE FUNDS.

(a) A school district, including a junior college district or

community college district, may enter into a contract with a term

not to exceed seven years to purchase investments with the

proceeds of taxes levied or to be levied by the district for the

purpose of paying debt service on bonds issued by the district.

(b) A contract under this section may provide for the purchase

of investments at a stated yield or yields.

(c) Before entering a contract under this section, a school

district must solicit and receive bids from at least three

separate providers. The district must accept the qualifying bid

that provides for the highest yield investments over the term of

the contract.

(d) A contract under this section may provide only for the

purchase of an obligation described by Section 2256.009(a)(1),

Government Code, other than an obligation described by Section

2256.009(b) of that code.

Added by Acts 1999, 76th Leg., ch. 1535, Sec. 1, eff. June 19,

1999.

Sec. 45.113. TRUST FOR COUNTY PERMANENT SCHOOL FUND. (a)

Notwithstanding former Subchapter E, Chapter 17, as that

subchapter existed on May 1, 1995, the commissioners court of a

county may:

(1) sell or otherwise dispose of county school lands in the

manner determined by the court;

(2) establish an irrevocable trust for the proceeds of a sale or

other disposition under Subdivision (1); and

(3) invest the principal of a trust created under Subdivision

(2) in any investment permitted for other county funds under

Chapter 2256, Government Code.

(b) The members of the commissioners court and their successors

in office must be the sole trustees of a trust established under

Subsection (a)(2). The trustees may not delegate the authority to

manage or invest the trust but may contract with qualified

persons for investment advice.

(c) The principal of a trust established under Subsection (a)(2)

constitutes a portion of the county permanent school fund and

must be held in perpetuity for the benefit of the public schools

in the county. The income of a trust established under Subsection

(a)(2) constitutes a portion of the county available school fund

and may be distributed as permitted by law.

Added by Acts 2007, 80th Leg., R.S., Ch.

641, Sec. 1, eff. June 15, 2007.

SUBCHAPTER F. ATHLETIC STADIUM AUTHORITIES

Sec. 45.151. DEFINITIONS. In this subchapter:

(1) "District" means any independent school district.

(2) "Stadium" means the structural and associated facilities

designed for staging and holding athletic contests and other

events.

(3) "Authority" means an athletic stadium authority created

under this subchapter.

(4) "Board of directors" means the board of directors of the

authority.

(5) "Bond resolution" means the resolution authorizing the

issuance of revenue bonds.

(6) "Trust indenture" means the mortgage, deed of trust, or

other instrument pledging revenues of or creating a mortgage lien

on properties, or both, to secure the revenue bonds issued by the

authority.

(7) "Trustee" means the trustee under the trust indenture.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.152. CREATION OF AUTHORITY. (a) If the boards of

trustees of two districts find that it is to the best interest of

the districts to create an athletic stadium authority to include

the districts, each board of trustees shall adopt a resolution

creating an authority and designating the name by which it shall

be known.

(b) An authority is a body politic and corporate. It must have a

seal, may sue and be sued, and may make, amend, and repeal its

bylaws.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.153. BOARD OF DIRECTORS. (a) An authority is governed

by a board of directors consisting of seven members. The members

of the board serve terms ending May 1. A member's term may not

exceed two years. The board of trustees of each district shall

each appoint three directors, and the appointees shall by

majority vote appoint a seventh director.

(b) The board of directors shall elect from among the directors

a president and vice president. The board shall elect a secretary

and a treasurer who may or may not be directors and may elect

other officers as authorized by the authority's bylaws. The

offices of secretary and treasurer may be combined. The president

has the same right to vote on all matters as other members of the

board.

(c) A majority of the members of the board constitutes a quorum,

and when a quorum is present, action may be taken by a majority

vote of directors present.

(d) The board may employ a manager and other employees, experts,

and agents or may delegate to the manager the power to employ and

discharge employees. The board may employ legal counsel.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.154. CONSTRUCTION, ACQUISITION, AND OPERATION OF

STADIUM. An authority may construct, enlarge, furnish, and equip

stadia, purchase existing stadia, furnishings, and equipment for

its stadia, and operate and maintain stadia. A stadium need not

be located inside a district creating the authority.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.155. BONDS. (a) An authority may issue revenue bonds

to provide funds for any of its purposes. The bonds shall be

payable from and secured by a pledge of all or any part of the

revenue to be derived from the operation of the stadium or stadia

and any other revenues resulting from the ownership of stadium

properties. The bonds may be additionally secured by a mortgage

or deed of trust on property of the authority.

(b) The bonds must be authorized by resolution adopted by a

majority vote of a quorum of the board of directors. The bonds

shall be signed by the president or vice president and

countersigned by the secretary, or either or both of their

facsimile signatures may be printed on the bonds. The seal of the

authority shall be impressed or printed on the bonds.

(c) The bonds shall mature serially or otherwise in not to

exceed 40 years. Appropriate provisions may be inserted in the

resolution authorizing the execution and delivery of bonds for

the conversion of registered bonds into bearer bonds and vice

versa.

(d) Provisions may be made in the bond resolution or trust

indenture for the substitution of new bonds for those lost or

mutilated. When bonds are approved by the attorney general and

registered by the comptroller, it is not necessary to obtain the

approval of the attorney general or registration by the

comptroller as to converted or substituted bonds.

(e) Bonds constituting a junior lien on the revenue or

properties may be issued unless prohibited by the bond resolution

or trust indenture. Parity bonds may be issued under conditions

specified in the bond resolution or trust indenture.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.156. CONTRACTS WITH SCHOOL DISTRICTS. (a) Any

district, acting by and through its board of trustees, may

contract with any athletic stadium authority organized under this

subchapter for the use of any stadium owned by the authority. The

contract may be for any period not exceeding 75 years and may

contain terms agreed on by the parties.

(b) The district may enter into a contract for the use of the

stadium for any purpose related to sports activities and other

physical education programs for the students at the public

schools operated and maintained by the district.

(c) The consideration payable by the district under a contract

may be paid from any source available to the district. If voted,

the district may pledge to the payment of the contract an annual

maintenance tax in an amount sufficient, without limitation, to

provide all or part of the consideration. If voted and pledged,

the maintenance tax shall be assessed, levied, and collected

annually in the same manner as provided by general law applicable

to independent school districts for other maintenance taxes. A

maintenance tax may not be pledged to the payment of any contract

or assessed, levied, or collected unless an election is held in

the district, and the maintenance tax for that purpose is

favorably voted by a majority of the qualified voters of the

district. The election order for an election under this

subsection must include the polling place or places and any other

matters considered advisable by the board of trustees.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.157. EXAMINATION OF BONDS BY ATTORNEY GENERAL. Bonds

issued under this subchapter and the record relating to their

issuance shall be submitted to the attorney general.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.158. CHARGES FOR USE OF STADIUM. (a) The board of

directors shall charge sufficient rates for services rendered by

the stadium and shall use other sources of its revenues so that

revenues will be produced sufficient to:

(1) pay all expenses in connection with the ownership,

operation, and upkeep of the stadium;

(2) pay the interest on the bonds as it becomes due;

(3) create a sinking fund to pay the bonds as they become due;

and

(4) create and maintain a bond reserve fund and other funds as

provided in the bond resolution or trust indenture.

(b) The bond resolution or trust indenture may prescribe

systems, methods, routines, and procedures under which the

stadium shall be operated.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.159. DEPOSITORY. An authority may select a depository

according to the procedures provided by law for the selection of

independent school district depositories.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.160. TAX EXEMPTION. Recognizing the fact that the

property owned by an authority will be held for public purposes

only and will be devoted exclusively to the use and benefit of

the public, it is exempt from taxation of every character.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.161. EMINENT DOMAIN. For the purpose of carrying out

any power conferred by this subchapter, an authority may acquire

the fee simple title to land and other property and easements by

condemnation in the manner provided by Chapter 21, Property Code.

An authority is a municipal corporation within the meaning of

Section 21.021(c), Property Code. The amount of and character or

interest in land, other property, and easements to be acquired

shall be determined by the board of directors.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.162. INVESTMENT OF BOND PROCEEDS. In addition to other

powers, an authority may invest the proceeds of its bonds, until

that money is needed, in the direct obligations of or obligations

unconditionally guaranteed by the United States, to the extent

authorized in the bond resolution or trust indenture or in both.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.163. ACCEPTANCE OF GIFTS. The board of directors may

accept donations, gifts, and endowments to be held and

administered as may be required by the respective donors, to the

extent that those requirements do not contravene law.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER G. SCHOOL DISTRICT DEPOSITORIES

Sec. 45.201. DEFINITIONS. In this subchapter:

(1) "School district" means any independent school district.

(2) "Bank" means a bank, a savings and loan association, or a

savings bank organized under the laws of this state, another

state, or federal law that has its main office or a branch office

in this state. The term does not include any bank the deposits

of which are not insured by the Federal Deposit Insurance

Corporation.

(3) "Time deposit," "time certificate," "certificate of

deposit," and "time deposit-open account" have the definitions

adopted for those terms by the Board of Governors of the Federal

Reserve System.

(4) "Approved securities" means:

(A) bonds of this state or any agency or political subdivision

of this state;

(B) all evidences of indebtedness legally issued by the board of

trustees of the depositing school district;

(C) all debt securities that are a direct obligation of the

treasury of the United States;

(D) reducing principal balance securities, the principal and

interest of which are unconditionally guaranteed or insured by,

or backed by the full faith and credit of, this state or the

United States or their respective agencies and instrumentalities;

(E) other obligations, the principal and interest of which are

unconditionally guaranteed or insured by, or backed by the full

faith and credit of, this state or the United States or their

respective agencies and instrumentalities; and

(F) those securities provided for by Article 842, Revised

Statutes, and Section 1, Chapter 160, General Laws, Acts of the

43rd Legislature, 1933 (Article 842a, Vernon's Texas Civil

Statutes).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.49, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 344, Sec. 5.002, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 201, Sec. 39, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

417, Sec. 1, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

417, Sec. 2, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

1199, Sec. 1, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1199, Sec. 2, eff. June 18, 2005.

Sec. 45.202. SELECTION OF DEPOSITORY. The school depository or

depositories of every independent school district may be selected

only as provided by this subchapter.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.203. DEPOSITORY MUST BE A BANK. A school depository

must be a bank located in this state.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.204. CONFLICT OF INTEREST. (a) If a member of the board

of trustees of a school district is a stockholder, officer,

director, or employee of a bank, the bank is not disqualified

from bidding, submitting a proposal, or becoming the depository

of the district if the bank is selected by a majority vote of the

board of trustees of the district or a majority vote of a quorum

when only a quorum is present.

(b) If a member of the board of trustees of a school district is

a stockholder, officer, director, or employee of a bank that has

bid or submitted a proposal to become a depository for the

district, the member may not vote on awarding a depository

contract to the bank, and the contract must be awarded by a

majority vote of the trustees as provided by Subsection (a) who

are not either a stockholder, officer, director, or employee of a

bank receiving a district depository contract.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

322, Sec. 1, eff. June 15, 2007.

Sec. 45.205. TERM OF CONTRACT. (a) Except as provided by

Subsection (b), the depository bank when selected shall serve for

a term of two years and until its successor is selected and has

qualified.

(b) A school district and the district's depository bank may

agree to extend a depository contract for two additional two-year

terms. An extension under this subsection is not subject to the

requirements of Section 45.206.

(c) The contract term and any extension must coincide with the

school district's fiscal year.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1308, Sec. 1, eff.

June 20, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

322, Sec. 2, eff. June 15, 2007.

Sec. 45.206. BID OR REQUEST FOR PROPOSAL NOTICES; BID AND

PROPOSAL FORMS. (a) Not later than the 60th day before the date

a school district's current depository contract expires, the

district shall choose whether to select a depository through

competitive bidding or through requests for proposals.

(a-1) If a school district chooses under Subsection (a) to use

competitive bidding, the district shall, not later than the 30th

day before the date the current depository contract expires, mail

to each bank located in the district and, if desired, to other

banks, a notice stating the time and place in which bid

applications will be received for selecting a depository or

depositories. The notice must include a uniform bid blank in the

form prescribed by State Board of Education rule.

(a-2) If a school district chooses under Subsection (a) to use

requests for proposals, the district shall, not later than the

30th day before the date the current depository contract expires,

mail to each bank located in the district and, if desired, to

other banks, a notice stating the time and place in which

proposals will be received for selecting a depository or

depositories. The notice must include a uniform proposal blank

in the form prescribed by State Board of Education rule.

(b) The school district may add to the uniform bid or proposal

blank other terms that do not unfairly restrict competition

between banks in or near the territory of the district.

(c) Interest rates may be stated in the bid or proposal either

as a fixed rate, as a percentage of a stated base rate, in

relation to a stated prevailing rate varying from time to time,

or in any other manner, but in every case in a uniform manner,

that will permit comparison with other bids or proposals

received.

(d) If the school district chooses under Subsection (a) to use

requests for proposals, the district shall state the selection

criteria, including the factors specified under Section

45.207(c), in the request for proposals and shall select the

proposal that offers the best value to the district based on the

evaluation and ranking of each submitted proposal in relation to

the stated selection criteria. A district may negotiate with the

bank that submits the highest-ranked proposal to determine any

terms of the proposed depository contract other than the interest

rates proposed.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

322, Sec. 3, eff. June 15, 2007.

Sec. 45.207. AWARD OF CONTRACT. (a) A school district shall

award the depository contract to the bank that submits the

highest bid or the highest-ranked proposal, as determined under

Subsection (c), except that the district may award the contract

as provided by Subsection (a-1) if:

(1) the district:

(A) receives tying bids for the contract; or

(B) after evaluating the proposals for the contract, ranks two

or more proposals equally;

(2) each bank submitting a tying bid or proposal has bid or

proposed to pay the district the maximum interest rates allowed

by law by the Board of Governors of the Federal Reserve System

and the Board of Directors of the Federal Deposit Insurance

Corporation; and

(3) the tying bids or proposals are otherwise equal in the

judgment and discretion of the board of trustees of the district.

(a-1) In the case of tying bids or proposals, the board of

trustees may award the depository contract by:

(1) determining by lot which of the banks submitting the tying

bids or proposals will receive the contract; or

(2) awarding a contract to each of the banks submitting the

tying bids or proposals.

(b) The board of trustees may, during the period of the

contract, determine the amount of funds to be deposited in each

depository bank and determine the account services offered in the

bid or proposal form that are to be provided by each bank in its

capacity as school district depository. All funds received by

the district from or through the agency shall be deposited, at

the district's option, in one depository bank or invested in a

public funds investment pool created under Chapter 791,

Government Code, to be designated by the district.

(c) The board of trustees of the school district shall at a

regular or special meeting consider in accordance with this

subsection each bid or proposal received. In determining the

highest and best bid or the highest-ranked proposal, or in case

of tying bids or proposals the highest and best tying bids or

proposals, the board of trustees shall consider:

(1) the interest rate bid or proposed on time deposits;

(2) charges for keeping district accounts, records, and reports

and furnishing checks;

(3) the ability of the bank submitting the bid or proposal to

provide the necessary services and perform the duties as school

district depository; and

(4) any other matter that in the judgment of the board of

trustees would be to the best interest of the school district.

(d) The board of trustees of the school district has the right

to reject any and all bids or proposals.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

322, Sec. 3, eff. June 15, 2007.

Sec. 45.208. DEPOSITORY CONTRACT; BOND. (a) The bank or banks

selected as the depository or depositories and the school

district shall enter into a depository contract or contracts,

bond or bonds, or other necessary instruments setting forth the

duties and agreements pertaining to the depository, in a form and

with the content prescribed by the State Board of Education. The

parties shall attach to the contract and incorporate by reference

the bid or proposal of the depository.

(b) The depository bank shall attach to the contract and file

with the school district a bond in an initial amount equal to the

estimated highest daily balance, determined by the board of

trustees of the district, of all deposits that the school

district will have in the depository during the term of the

contract, less any applicable Federal Deposit Insurance

Corporation insurance. The bond must be payable to the school

district and must be signed by the depository bank and by some

surety company authorized to do business in this state. The

depository bank shall increase the amount of the bond if the

board of trustees determines it to be necessary to adequately

protect the funds of the school district deposited with the

depository bank.

(c) The bond shall be conditioned on:

(1) the faithful performance of all duties and obligations

devolving by law on the depository;

(2) the payment on presentation of all checks or drafts on order

of the board of trustees of the school district, in accordance

with its orders entered by the board of trustees according to

law;

(3) the payment on demand of any demand deposit in the

depository;

(4) the payment, after the expiration of the period of notice

required, of any time deposit in the depository;

(5) the faithful keeping of school funds by the depository and

the accounting for the funds according to law; and

(6) the faithful paying over to the successor depository all

balances remaining in the accounts.

(d) The bond and the surety on the bond must be approved by the

board of trustees of the school district. A premium on the

depository bond may not be paid out of school district funds.

(e) A copy of the depository contract and bond shall be filed

with the agency.

(f) In lieu of the bond required under Subsection (b), the

depository bank may deposit or pledge, with the school district

or with a trustee designated by the school district, approved

securities in an amount sufficient to adequately protect the

funds of the school district deposited with depository bank. A

depository bank may give a bond and deposit or pledge approved

securities in an aggregate amount sufficient to adequately

protect the funds of the school district deposited with the

depository bank. The school district shall designate from time to

time the amount of approved securities or the aggregate amount of

the bond and approved securities to adequately protect the

district. The district may not designate an amount less than the

balance of school district funds on deposit with the depository

bank from day to day, less any applicable Federal Deposit

Insurance Corporation insurance. The depository bank may

substitute approved securities on obtaining the approval of the

school district. For purposes of this subsection, the approved

securities are valued at their market value.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

322, Sec. 4, eff. June 15, 2007.

Sec. 45.209. INVESTMENT OF DISTRICT FUNDS. The school district

may provide in its bid or proposal blank for the right to place

on time deposits with savings and loan institutions located in

this state only funds that are fully insured by the Federal

Deposit Insurance Corporation. A district may not place on

deposit with any savings and loan institution any bond or

certificate of indebtedness proceeds as provided by Section

45.102. A depository bank may not be compelled without its

consent to accept on time deposit any bond proceeds under Section

45.102, but a depository bank may offer a bid or proposal of

interest equaling the highest bid or proposal of interest for the

time deposit of the bond proceeds tendered by another bank. If

the depository bank equals the bid or proposal, it is entitled to

receive the bond proceeds on time deposit.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

322, Sec. 5, eff. June 15, 2007.

SUBCHAPTER H. ASSESSMENT AND COLLECTION OF TAXES

Sec. 45.231. EMPLOYMENT OF ASSESSOR AND COLLECTOR. (a) The

board of trustees of an independent school district may employ a

person to assess or collect the school district's taxes and may

compensate the person as the board of trustees considers

appropriate.

(b) This section does not prohibit an independent school

district from providing for the assessment or collection of the

school district's taxes under a method authorized by Subchapter

B, Chapter 6, Tax Code.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

Sec. 45.232. ALTERNATE METHODS OF SELECTION UNDER FORMER LAW.

An independent school district that used a method of selecting

the assessor or collector of the school district's taxes for the

1994 tax year that was authorized by former Subchapter F, Chapter

23, as that subchapter existed on January 1, 1994, but that is

not authorized by Section 45.231 or by Subchapter B, Chapter 6,

Tax Code, may continue to use that method of selection until the

school district uses another method authorized by Section 45.231

or by Subchapter B, Chapter 6, Tax Code, to determine how the

assessment or collection is performed.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 1, eff. May 30,

1995.

SUBCHAPTER I. INTERCEPT PROGRAM TO PROVIDE CREDIT ENHANCEMENT FOR

BONDS

Sec. 45.251. DEFINITIONS. In this subchapter:

(1) "Board" means the State Board of Education.

(2) "Foundation School Program" means the program established

under Chapters 41, 42, and 46, or any successor program of state

appropriated funding for school districts in this state.

(3) "Paying agent" means the financial institution that is

designated by a school district as the district's agent for the

payment of the principal of and interest on bonds for which

credit enhancement is provided under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 75, eff. September 1, 2009.

Sec. 45.252. INTERCEPT CREDIT ENHANCEMENT PROGRAM. (a) If a

school district's application for guarantee of district bonds by

the corpus and income of the permanent school fund as provided by

Subchapter C is rejected, the district may apply under this

subchapter for credit enhancement of bonds described by Section

45.054 by money appropriated for the Foundation School Program,

other than money that is appropriated to school districts

specifically:

(1) as required under the Texas Constitution; or

(2) for assistance in paying debt service.

(b) The same school district bonds may not benefit under both

Subchapter C and this subchapter.

(c) Notwithstanding any amendment of this subchapter or other

law, the credit enhancement provided under this subchapter for

school district bonds remains in effect until the date those

bonds mature or are defeased in accordance with state law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 75, eff. September 1, 2009.

Sec. 45.253. LIMITATION ON INTERCEPT CREDIT ENHANCEMENT. (a)

In each month of each fiscal year, the commissioner shall

determine the amount of funds available to make payments under

this subchapter from the Foundation School Program through the

end of the fiscal year and the amounts due under this code to

public schools from the Foundation School Program through the end

of the fiscal year. The commissioner may revise a determination

under this subsection during the fiscal year as appropriate.

(b) The commissioner may not endorse particular bonds for credit

enhancement under this subchapter until the commissioner has:

(1) made the determinations required under Subsection (a); and

(2) determined that the endorsement will not cause the projected

debt service coming due during the remainder of the fiscal year

for bonds provided credit enhancement under this subchapter to

exceed the lesser of:

(A) one-half of the amount of funds due to public schools from

the Foundation School Program for the remainder of the fiscal

year; or

(B) one-half of the amount of funds anticipated to be on hand in

the Foundation School Program to make payments for the remainder

of the fiscal year.

(c) The commissioner may not endorse particular bonds for credit

enhancement under this subchapter unless the commissioner has

determined that the maximum annual debt service on the bonds

during any state fiscal year will not exceed the lesser of:

(1) one-half of the amount of funds due to public schools from

the Foundation School Program for the current fiscal year; or

(2) one-half of the amount of funds anticipated to be on hand in

the Foundation School Program to make payments for the current

fiscal year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 75, eff. September 1, 2009.

Sec. 45.254. ELIGIBILITY. To be eligible for approval by the

commissioner for credit enhancement under this subchapter:

(1) bonds must be issued in the manner provided by Section

45.054; and

(2) payments of all of the principal of the bonds must be

scheduled during the first six months of the state fiscal year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 75, eff. September 1, 2009.

Sec. 45.2541. INTERCEPT OF FOUNDATION SCHOOL PROGRAM

APPROPRIATIONS AS CREDIT ENHANCEMENT. (a) Money appropriated

for the Foundation School Program that may be used for the

purpose under this subchapter and under any other law, rule, or

regulation shall be used to provide credit enhancement for

eligible bonds as provided by this subchapter, the General

Appropriations Act, and board rule if using the permanent school

fund to guarantee particular bonds would result in:

(1) a total amount of outstanding bonds guaranteed by the

permanent school fund exceeding the amount authorized under:

(A) Section 45.053; or

(B) federal law or regulations; or

(2) the use of a portion of the cost value of the permanent

school fund reserved under Section 45.0531, as determined by the

board.

(b) If Foundation School Program appropriations are not

sufficient in any year to pay principal or interest that becomes

due on bonds for which credit enhancement is provided under this

subchapter, the payment shall be made from the following year's

Foundation School Program appropriations that may be used for the

purpose under this subchapter before those appropriations are

used for any other Foundation School Program purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 75, eff. September 1, 2009.

Sec. 45.255. APPLICATION FOR CREDIT ENHANCEMENT. (a) A school

district seeking credit enhancement of eligible bonds under this

subchapter shall apply to the commissioner using a form adopted

by the commissioner for the purpose. The commissioner may adopt

a single form on which a district seeking guarantee or credit

enhancement of eligible bonds may apply simultaneously first for

a guarantee under Subchapter C and then, if that guarantee is

rejected, for credit enhancement under this subchapter.

(b) An application under Subsection (a) must:

(1) include the information required by Section 45.055(b); and

(2) be accompanied by a fee set by board rule in an amount

designed to cover the costs of administering the programs to

provide the guarantee or credit enhancement of eligible bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 75, eff. September 1, 2009.

Sec. 45.256. INVESTIGATION. (a) Following receipt of an

application under Section 45.255, the commissioner shall conduct

an investigation of the applicant school district as provided for

an investigation under Section 45.056(a).

(b) If following the investigation under Subsection (a) the

commissioner is satisfied that the school district's bonds should

be guaranteed under Subchapter C or provided credit enhancement

under this subchapter, as applicable, the commissioner shall

endorse the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 75, eff. September 1, 2009.

Sec. 45.257. CREDIT ENHANCEMENT ENDORSEMENT. (a) The

commissioner shall endorse bonds approved for credit enhancement

under this subchapter in substantially the same manner provided

under Section 45.057 for endorsing bonds approved under

Subchapter C.

(b) The credit enhancement is not effective unless the attorney

general approves the bonds under Section 45.005.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 75, eff. September 1, 2009.

Sec. 45.258. NOTICE OF FAILURE OR INABILITY TO PAY. Immediately

following a determination that a school district will be or is

unable to pay maturing or matured principal or interest on a bond

for which credit enhancement is provided under this subchapter,

but not later than the 10th day before maturity date, the school

district shall notify the commissioner.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 75, eff. September 1, 2009.

Sec. 45.259. PAYMENT FROM INTERCEPTED FUNDS. (a) Immediately

following receipt of notice under Section 45.258, the

commissioner shall instruct the comptroller to transfer to the

district's paying agent from appropriations to the Foundation

School Program that may be used for the purpose under Section

45.252 and other law the amount necessary to pay the maturing or

matured principal or interest.

(b) Immediately following receipt of the funds for payment of

the principal or interest, the paying agent shall pay the amount

due.

(c) The procedures prescribed by Subsections (a) and (b) apply

to each payment of principal or interest on bonds as the payment

becomes due until the bonds mature or are defeased in accordance

with state law.

(d) If money appropriated for the Foundation School Program is

used for purposes of this subchapter and as a result there is

insufficient money to fully fund the Foundation School Program,

the commissioner shall, to the extent necessary, reduce each

school district's foundation school fund allocations, other than

any portion appropriated from the available school fund, in the

same manner provided by Section 42.253(h) for a case in which

school district entitlements exceed the amount appropriated. The

following fiscal year, a district's entitlement under Section

42.253 is increased by an amount equal to the reduction under

this subsection.

(e) A payment made under this section by the state on behalf of

a school district of funds the district owes on bonds for which

credit enhancement is provided under this subchapter creates a

repayment obligation of the district to the state regardless of

the maturity date of, or any payment of interest on, the bonds.

(f) This section does not create a debt of the state under the

Texas Constitution or, except to the extent provided by this

subchapter, create a payment obligation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 75, eff. September 1, 2009.

Sec. 45.260. BONDS NOT ACCELERATED ON FAILURE TO PAY. If a

school district fails to pay principal or interest on a bond for

which credit enhancement is provided under this subchapter when

the amount matures, other amounts not yet mature are not

accelerated and do not become due by virtue of the district's

failure to pay amounts matured.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 75, eff. September 1, 2009.

Sec. 45.261. REIMBURSEMENT OF FOUNDATION SCHOOL PROGRAM. (a)

If the commissioner orders payment from the money appropriated to

the Foundation School Program on behalf of a school district that

is not required to reduce its wealth per student under Chapter

41, the commissioner shall direct the comptroller to withhold the

amount paid from the first state money payable to the district.

If the commissioner orders payment from the money appropriated to

the Foundation School Program on behalf of a school district that

is required to reduce its wealth per student under Chapter 41,

the commissioner shall increase amounts due from the district

under that chapter in a total amount equal to the amount of

payments made on behalf of the district under this subchapter.

Amounts withheld or received under this subsection shall be used

for the Foundation School Program.

(b) In accordance with commissioner rules, the commissioner may

authorize reimbursement of the Foundation School Program in a

manner other than that provided by this section.

(c) The commissioner may order a school district to set an ad

valorem tax rate capable of producing an amount of revenue

sufficient to enable the district to:

(1) provide reimbursement under this section; and

(2) pay the remaining principal of and interest on the bonds as

the principal and interest become due.

(d) If a school district fails to comply with the commissioner's

order under Subsection (c), the commissioner may impose any

sanction on the district authorized to be imposed on a district

under Subchapter G, Chapter 39, including appointment of a board

of managers or annexation to another district, regardless of the

district's accreditation status or the duration of a particular

accreditation status.

(e) Any part of a school district's tax rate attributable to

producing revenue for purposes of Subsection (c)(1) is considered

part of the district's:

(1) current debt rate for purposes of computing a rollback tax

rate under Section 26.08, Tax Code; and

(2) interest and sinking fund tax rate.

(f) On reimbursement by a school district as required by this

section, the commissioner shall pay to the district any amount

withheld under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 75, eff. September 1, 2009.

Sec. 45.262. REPEATED FAILURE TO PAY. (a) If a total of two or

more payments are made under Subchapter C or this subchapter on

the bonds of a school district and the commissioner determines

that the district is acting in bad faith under the guarantee

program under Subchapter C or the credit enhancement program

under this subchapter, the commissioner may request the attorney

general to institute appropriate legal action to compel the

district and the district's officers, agents, and employees to

comply with the duties required of them by law in regard to the

bonds.

(b) Jurisdiction of proceedings under this section is in

district court in Travis County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 75, eff. September 1, 2009.

Sec. 45.263. RULES. (a) The commissioner shall adopt rules

necessary for the administration of the bond credit enhancement

program under this subchapter.

(b) In adopting rules under Subsection (a), the commissioner

shall establish an annual deadline by which a school district

must pay the debt service on bonds for which credit enhancement

is provided under this subchapter. The deadline established may

not be later than the 10th day before the date specified under

Section 42.259 for payment to school districts of the final

Foundation School Program installment for a state fiscal year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 75, eff. September 1, 2009.

SUBCHAPTER J. OPEN-ENROLLMENT CHARTER SCHOOL FACILITIES CREDIT

ENHANCEMENT PROGRAM

Sec. 45.301. DEFINITIONS. In this subchapter:

(1) "Charter holder" has the meaning assigned by Section

12.1012.

(2) "Program" means the open-enrollment charter school

facilities credit enhancement program established under this

subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 75, eff. September 1, 2009.

Sec. 45.302. ESTABLISHMENT OF PROGRAM. (a) The commissioner by

rule may establish an open-enrollment charter school facilities

credit enhancement program to assist charter holders in obtaining

financing for the purchase, repair, or renovation of real

property, including improvements to real property, for facilities

of open-enrollment charter schools.

(b) The commissioner may adopt a structure and procedures for

the program that are substantially similar to the structure and

procedures for the credit enhancement program for school district

bonds under Subchapter I.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 75, eff. September 1, 2009.

Sec. 45.303. LIMITATION ON PARTICIPATION; MINIMUM REQUIREMENTS

FOR DEBT SERVICE RESERVE. In adopting rules under Section

45.302, the commissioner may:

(1) limit participation in the program to charter holders who

hold charters for open-enrollment charter schools that meet

standards established by the commissioner, including standards

for financial stability, compliance with applicable state and

federal program requirements, and student academic performance;

and

(2) impose minimum requirements for a debt service reserve to

secure repayment of obligations for which credit enhancement is

provided under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 75, eff. September 1, 2009.

Sec. 45.304. ALLOCATION OF PORTION OF FOUNDATION SCHOOL PROGRAM

FUNDS FOR CREDIT ENHANCEMENT. (a) The commissioner may allocate

not more than one percent of the amount appropriated for the

Foundation School Program for purposes of the program under this

subchapter.

(b) The funds allocated under this section may not be considered

available for purposes of any other credit enhancement program.

(c) Only those Foundation School Program funds allocated under

this section may be committed to the program under this

subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 75, eff. September 1, 2009.

Sec. 45.305. PRIVATE MATCHING FUNDS REQUIRED; USE OF OTHER STATE

FUNDS. (a) The commissioner may not implement the program

unless private funds in an amount at least equal to the amount of

state funds allocated under Section 45.304 are obligated to the

program for at least the first 10 years of the term of

obligations for which credit enhancement is provided under the

program.

(b) The commissioner may use state funds allocated under Section

45.304 to pay any amount due for credit enhancement under the

program and, subject to the terms of the applicable private

credit obligation agreement, provide for payment of private funds

to the Foundation School Program in an amount equal to at least

one-half of the amount of the state funds paid. The commissioner

may also use any other state funds available for the purpose to

make payments under this subchapter or to reimburse the

Foundation School Program for payments made under this subchapter

from Foundation School Program funds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 75, eff. September 1, 2009.

Sec. 45.306. REPAYMENT; LIEN. (a) If a charter holder on

behalf of which the state makes a payment under the program does

not immediately repay the Foundation School Program the amount of

the payment, the commissioner shall withhold any funds due from

the state to the charter holder as necessary to recover the total

amount of state and private funds paid on behalf of the charter

holder under the program.

(b) If a charter holder is for any reason, including revocation

or surrender of a charter or bankruptcy, unable to repay any

amount due under this subchapter, any loss of funds shall be

shared equally between the Foundation School Program and the

person providing the private funds obligated for credit

enhancement under this subchapter.

(c) A charter holder for which credit enhancement is provided

under this subchapter to purchase, repair, or renovate real

property for open-enrollment charter school facilities must agree

to execute a lien on that real property in a form prescribed by

the commissioner and approved by the attorney general to secure

repayment of all amounts due to the state from the charter

holder, including reimbursement of any private funds paid on

behalf of an open-enrollment charter school under this

subchapter.

(d) A lien under this section must be filed in the real property

records of each county in which the real property is located. A

lien under this section has priority over any other claim against

the real property except a lien granted to the holders of

obligations issued to finance the acquisition of the real

property and any security interest or lien existing before credit

enhancement is provided under this subchapter.

(e) The commissioner shall notify a charter holder of any amount

determined to be due to the state, including federal funds. If

the full amount due to the state has not been repaid or recovered

by the commissioner from other funds due to the charter holder

within the current and subsequent school year, the commissioner

may request the attorney general to file an action to foreclose

on a lien under this section. Funds recovered from foreclosure

of a lien under this section shall be credited first to any

security interest or lien with priority over the lien under this

section, then to the charter holder's obligation under this

section, and then to any other program to which the funds are

due.

(f) Venue for a suit under this section is in Travis County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 75, eff. September 1, 2009.

Sec. 45.307. STATUS OF PROGRAM. (a) The program is separate

from and does not create any claim to the credit enhancement

program for school district bonds under Subchapter I.

(b) This subchapter does not create a debt of the state under

the Texas Constitution or, except to the extent provided by this

subchapter, create a payment obligation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 75, eff. September 1, 2009.

Sec. 45.308. RULES. If the commissioner establishes a program

under this subchapter, the commissioner shall adopt rules to

administer the program.

Added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 75, eff. September 1, 2009.



CHAPTER 46. ASSISTANCE WITH INSTRUCTIONAL FACILITIES AND PAYMENT OF EXISTING DEBT

EDUCATION CODETITLE 2. PUBLIC EDUCATIONSUBTITLE I. SCHOOL FINANCE AND FISCAL MANAGEMENTCHAPTER 46. ASSISTANCE WITH INSTRUCTIONAL FACILITIES AND PAYMENT OF EXISTING DEBTSUBCHAPTER A. INSTRUCTIONAL FACILITIES ALLOTMENTSec. 46.001. DEFINITION. In this subchapter, "instructional facility" means real property, an improvement to real property, or a necessary fixture of an improvement to real property that is used predominantly for teaching the curriculum required under Section 28.002.

Added by Acts 1997, 75th Leg., ch. 592, Sec. 1.04, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 1.23, eff. Sept. 1, 1999.

Sec. 46.002. RULES. (a) The commissioner may adopt rules for the administration of this subchapter.(b) The commissioner's rules may limit the amount of an allotment under this subchapter that is to be used to construct, acquire, renovate, or improve an instructional facility that may also be used for noninstructional or extracurricular activities.

Added by Acts 1997, 75th Leg., ch. 592, Sec. 1.04, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 1.23, eff. Sept. 1, 1999.

Sec. 46.003. SCHOOL FACILITIES ALLOTMENT. (a) For each year, except as provided by Sections 46.005 and 46.006, a school district is guaranteed a specified amount per student in state and local funds for each cent of tax effort, up to the maximum rate under Subsection (b), to pay the principal of and interest on eligible bonds issued to construct, acquire, renovate, or improve an instructional facility. The amount of state support is determined by the formula:FYA = (FYL X ADA X BTR X 100) - (BTR X (DPV/100))where:"FYA" is the guaranteed facilities yield amount of state funds allocated to the district for the year;"FYL" is the dollar amount guaranteed level of state and local funds per student per cent of tax effort, which is $35 or a greater amount for any year provided by appropriation;"ADA" is the greater of the number of students in average daily attendance, as determined under Section 42.005, in the district or 400;"BTR" is the district's bond tax rate for the current year, which is determined by dividing the amount budgeted by the district for payment of eligible bonds by the quotient of the district's taxable value of property as determined under Subchapter M, Chapter 403, Government Code, or, if applicable, Section 42.2521, divided by 100; and"DPV" is the district's taxable value of property as determined under Subchapter M, Chapter 403, Government Code, or, if applicable, Section 42.2521.(b) The bond tax rate under Subsection (a) may not exceed the rate that would be necessary for the current year, using state funds under Subsection (a), to make payments of principal and interest on the bonds for which the tax is pledged.(c) To enable the district to collect local funds sufficient to pay the district's share of the debt service, a district may levy a bond tax at a rate higher than the maximum rate for which it may receive state assistance.(d) The amount budgeted by a district for payment of eligible bonds may include:(1) bond taxes collected in the current school year;(2) bond taxes collected in a preceding school year in excess of the amount necessary to pay the district's share of actual debt service on bonds in that year, provided that the taxes were not used to generate other state financial assistance for the district; or(3) maintenance and operations taxes collected in the current school year or a preceding school year in excess of the amount eligible to be used to generate other state financial assistance for the district.(e) Bonds are eligible to be paid with state and local funds under this section if:(1) taxes to pay the principal of and interest on the bonds were first levied in the 1997-1998 school year or a later school year; and(2) the bonds do not have a weighted average maturity of less than eight years.(f) A district may use state funds received under this section only to pay the principal of and interest on the bonds for which the district received the funds.(g) The board of trustees and voters of a school district shall determine district needs concerning construction, acquisition, renovation, or improvement of instructional facilities.(h) To receive state assistance under this subchapter, a school district must apply to the commissioner in accordance with rules adopted by the commissioner before issuing bonds that will be paid with state assistance. Until the bonds are fully paid or the instructional facility is sold:(1) a school district is entitled to continue receiving state assistance without reapplying to the commissioner; and(2) the guaranteed level of state and local funds per student per cent of tax effort applicable to the bonds may not be reduced below the level provided for the year in which the bonds were issued.

Added by Acts 1997, 75th Leg., ch. 592, Sec. 1.04, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 1.24, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1156, Sec. 6, eff. Sept. 1, 2001.

Sec. 46.004. LEASE-PURCHASE AGREEMENTS. (a) A district may receive state assistance in connection with a lease-purchase agreement concerning an instructional facility. For purposes of this subchapter:(1) taxes levied for purposes of maintenance and operations that are necessary to pay a district's share of the payments under a lease-purchase agreement for which the district receives state assistance under this subchapter are considered to be bond taxes; and(2) payments under a lease-purchase agreement are considered to be payments of principal of and interest on bonds.(b) Section 46.003(b) applies to taxes levied to pay a district's share of the payments under a lease-purchase agreement for which the district receives state assistance under this subchapter.(c) A lease-purchase agreement must be for a term of at least eight years to be eligible to be paid with state and local funds under this subchapter.

Added by Acts 1997, 75th Leg., ch. 592, Sec. 1.04, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 1.25, eff. Sept. 1, 1999.

Sec. 46.005. LIMITATION ON GUARANTEED AMOUNT. The guaranteed amount of state and local funds for a new project that a district may be awarded in any state fiscal biennium under Section 46.003 for a school district may not exceed the lesser of:(1) the amount the actual debt service payments the district makes in the biennium in which the bonds are issued; or(2) the greater of:(A) $100,000; or(B) the product of the number of students in average daily attendance in the district multiplied by $250.

Added by Acts 1997, 75th Leg., ch. 592, Sec. 1.04, eff. Sept. 1, 1997.

Sec. 46.006. SHORTAGE OR EXCESS OF FUNDS APPROPRIATED FOR NEW PROJECTS. (a) If the total amount appropriated for a year for new projects is less than the amount of money to which school districts applying for state assistance are entitled for that year, the commissioner shall rank each school district applying by wealth per student. For purposes of this section, a district's wealth per student is reduced by 10 percent for each state fiscal biennium in which the district did not receive assistance under this subchapter.(b) A district's wealth per student is reduced for purposes of this section if a district has had substantial student enrollment growth in the preceding five-year period. The reduction is in addition to any reduction under Subsection (a) and is computed before the district's wealth per student is reduced under that subsection, if applicable. A district's wealth per student is reduced:(1) by five percent, if the district has an enrollment growth rate in that period that is 10 percent or more but less than 15 percent;(2) by 10 percent, if the district has an enrollment growth rate in that period that is 15 percent or more but less than 30 percent; or(3) by 15 percent, if the district has an enrollment growth rate in that period that is 30 percent or more.(c) A district's wealth per student is reduced by 10 percent for purposes of this section if the district does not have any outstanding debt at the time the district applies for assistance under this subchapter. The reduction is in addition to any reduction under Subsection (a) or (b) and is computed before the district's wealth per student is reduced under those subsections, if applicable.(c-2) A district's wealth per student is reduced by 25 percent for purposes of this section if the district demonstrates to the commissioner's satisfaction that the district must construct, acquire, renovate, or improve one or more instructional facilities to serve the children of military personnel transferred to a military installation in or near the district under the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. Section 2687). The reduction is in addition to any reduction under Subsection (a), (b), or (c) and is computed before the district's wealth per student is reduced under those subsections, if applicable. This subsection expires September 1, 2012.Text of subsection effective until September 01, 2012(d) The commissioner shall adjust the rankings after making the reductions in wealth per student required by Subsections (a), (b), (c), and (c-2).Text of subsection effective on September 01, 2012(d) The commissioner shall adjust the rankings after making the reductions in wealth per student required by Subsections (a), (b), and (c).(e) Beginning with the district with the lowest adjusted wealth per student that has applied for state assistance for the year, the commissioner shall award state assistance to districts that have applied for state assistance in ascending order of adjusted wealth per student. The commissioner shall award the full amount of state assistance to which a district is entitled under this subchapter, except that the commissioner may award less than the full amount to the last district for which any funds are available.(f) Any amount appropriated for the first year of a fiscal biennium that is not awarded to a school district may be used to provide assistance in the following fiscal year.(g) In this section, "wealth per student" means a school district's taxable value of property as determined under Subchapter M, Chapter 403, Government Code, or, if applicable, Section 42.2521, divided by the district's average daily attendance as determined under Section 42.005.

Added by Acts 1997, 75th Leg., ch. 592, Sec. 1.04, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 1.26, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1309, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1309, Sec. 2, eff. September 1, 2012.

Sec. 46.007. REFUNDING BONDS. A school district may use state funds received under this subchapter to pay the principal of and interest on refunding bonds that:(1) are issued to refund bonds eligible under Section 46.003;(2) do not have a final maturity date later than the final maturity date of the bonds being refunded;(3) may not be called for redemption earlier than the earliest call date of the bonds being refunded; and(4) result in a present value savings, which is determined by computing the net present value of the difference between each scheduled payment on the original bonds and each scheduled payment on the refunding bonds. The present value savings shall be computed at the true interest cost of the refunding bonds.

Added by Acts 1997, 75th Leg., ch. 592, Sec. 1.04, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 1.27, eff. Sept. 1, 1999.

Sec. 46.008. STANDARDS. (a) The commissioner shall establish standards for adequacy of school facilities. The standards must include requirements related to space, educational adequacy, and construction quality. All new facilities constructed after September 1, 1998, must meet the standards to be eligible to be financed with state or local tax funds.(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 698, Sec. 5, eff. December 31, 2009.

Added by Acts 1997, 75th Leg., ch. 592, Sec. 1.04, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 10, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 698, Sec. 5, eff. December 31, 2009.

Sec. 46.0081. SECURITY CRITERIA IN DESIGN OF INSTRUCTIONAL FACILITIES. A school district that constructs a new instructional facility or conducts a major renovation of an existing instructional facility using funds allotted to the district under this subchapter shall consider, in the design of the instructional facility, security criteria developed by the Texas School Safety Center under Section 37.2051.

Added by Acts 2005, 79th Leg., Ch. 780, Sec. 7, eff. September 1, 2005.

Sec. 46.009. PAYMENT OF SCHOOL FACILITIES ALLOTMENTS. (a) For each school year, the commissioner shall determine the amount of money to which each school district is entitled under this subchapter.(b) If the amount appropriated for purposes of this subchapter for a year is less than the total amount determined under Subsection (a) for that year, the commissioner shall:(1) transfer from the Foundation School Program to the instructional facilities program the amount by which the total amount determined under Subsection (a) exceeds the amount appropriated; and(2) reduce each district's foundation school fund allocations in the manner provided by Section 42.253(h).(c) Warrants for payments under this subchapter shall be approved and transmitted to school district treasurers or depositories in the same manner as warrants for payments under Chapter 42.(d) As soon as practicable after September 1 of each year, the commissioner shall distribute to each school district the amount of state assistance under this subchapter to which the commissioner has determined the district is entitled for the school year. The district shall deposit the money in the interest and sinking fund for the bonds for which the assistance is received and shall adopt a tax rate for purposes of debt service that takes into account the balance of the interest and sinking fund.(e) Section 42.258 applies to payments under this subchapter.(f) If a school district would have received a greater amount under this subchapter for the applicable school year using the adjusted value determined under Section 42.257, the commissioner shall add the difference between the adjusted value and the amount the district received under this subchapter to subsequent distributions to the district under this subchapter.

Added by Acts 1997, 75th Leg., ch. 592, Sec. 1.04, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 1.27, eff. Sept. 1, 1999.

Sec. 46.010. PROJECTS BY MORE THAN ONE DISTRICT. If two or more districts apply for state assistance in connection with a joint project at a single location, each district is entitled to a guaranteed facilities yield amount of state and local funds that is 20 percent higher than the amount to which the district would otherwise be entitled under Section 46.005.

Added by Acts 1997, 75th Leg., ch. 592, Sec. 1.04, eff. Sept. 1, 1997.

Sec. 46.011. SALE OF INSTRUCTIONAL FACILITY FINANCED WITH INSTRUCTIONAL FACILITIES ALLOTMENT. (a) If an instructional facility financed by bonds paid with state and local funds under this subchapter is sold before the bonds are fully paid, the school district shall send to the comptroller an amount equal to the district's net proceeds from the sale multiplied by a percentage determined by dividing the amount of state funds under this subchapter used to pay the principal of and interest on the bonds by the total amount of principal and interest paid on the bonds with funds other than the proceeds of the sale.(b) In this section, "net proceeds" means the difference between the total amount received from the sale less:(1) the amount necessary to fully pay the outstanding principal of and interest on the bonds; and(2) the school district's costs of the sale, as approved by the commissioner.

Added by Acts 1997, 75th Leg., ch. 592, Sec. 1.04, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 1.28, eff. Sept. 1, 1999.

Sec. 46.012. APPLICABILITY TO OPEN-ENROLLMENT CHARTER SCHOOLS. An open-enrollment charter school is not entitled to an allotment under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 30, eff. Sept. 1, 2001.

Sec. 46.013. MULTIPLE ALLOTMENTS PROHIBITED. A school district is not entitled to state assistance under this subchapter based on taxes with respect to which the district receives state assistance under Subchapter F, Chapter 42.

Added by Acts 2001, 77th Leg., ch. 1156, Sec. 7, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 46.012 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(22), eff. Sept. 1, 2003.

SUBCHAPTER B. ASSISTANCE WITH PAYMENT OF EXISTING DEBTSec. 46.031. RULES. The commissioner may adopt rules for the administration of this subchapter.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 1.29, eff. Sept. 1, 1999.

Sec. 46.032. ALLOTMENT. (a) Each school district is guaranteed a specified amount per student in state and local funds for each cent of tax effort to pay the principal of and interest on eligible bonds. The amount of state support, subject only to the maximum amount under Section 46.034, is determined by the formula:EDA = (EDGL X ADA X EDTR X 100) - (EDTR X (DPV/100))where:"EDA" is the amount of state funds to be allocated to the district for assistance with existing debt;"EDGL" is the dollar amount guaranteed level of state and local funds per student per cent of tax effort, which is $35 or a greater amount for any year provided by appropriation;"ADA" is the number of students in average daily attendance, as determined under Section 42.005, in the district;"EDTR" is the existing debt tax rate of the district, which is determined by dividing the amount budgeted by the district for payment of eligible bonds by the quotient of the district's taxable value of property as determined under Subchapter M, Chapter 403, Government Code, or, if applicable, under Section 42.2521, divided by 100; and"DPV" is the district's taxable value of property as determined under Subchapter M, Chapter 403, Government Code, or, if applicable, under Section 42.2521.(b) The existing debt tax rate of the district under Subsection (a) may not exceed the rate that would be necessary for the current year, using state funds under Subsection (a), to make payments of principal and interest on the bonds for which the tax is pledged.(c) The amount budgeted by a district for payment of eligible bonds may include:(1) bond taxes collected in the current school year;(2) bond taxes collected in a preceding school year in excess of the amount necessary to pay the district's share of actual debt service on bonds in that year, provided that the taxes were not used to generate other state financial assistance for the district; or(3) maintenance and operations taxes collected in the current school year or a preceding school year in excess of the amount eligible to be used to generate other state financial assistance for the district.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 1.29, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1156, Sec. 8, eff. Sept. 1, 2001.

Sec. 46.033. ELIGIBLE BONDS. Bonds, including bonds issued under Section 45.006, are eligible to be paid with state and local funds under this subchapter if:(1) the district made payments on the bonds during the final school year of the preceding state fiscal biennium or taxes levied to pay the principal of and interest on the bonds were included in the district's audited debt service collections for that school year; and(2) the district does not receive state assistance under Subchapter A for payment of the principal and interest on the bonds.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 1.29, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1156, Sec. 9, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 201, Sec. 40, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 899, Sec. 12.01, eff. August 29, 2005.Acts 2007, 80th Leg., R.S., Ch. 235, Sec. 2, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 76, eff. September 1, 2009.

Sec. 46.034. LIMITS ON ASSISTANCE. (a) The existing debt tax rate ("EDTR") under Section 46.032 may not exceed $0.29 per $100 of valuation, or a greater amount for any year provided by appropriation.(b) The amount of state assistance to which a district is entitled under this subchapter may not exceed the amount to which the district would be entitled at the district's tax rate for the payment of eligible bonds for the final year of the preceding state fiscal biennium.(b-1) Notwithstanding Subsection (b), a school district is entitled to state assistance under this subchapter based on the district's tax rate for the current school year if the district demonstrates to the commissioner's satisfaction that the district meets the criteria under Section 46.006(c-2).(c) If the amount required to pay the principal of and interest on eligible bonds in a school year is less than the amount of payments made by the district on the bonds during the final school year of the preceding state fiscal biennium or the district's audited debt service collections for that school year, the district may not receive aid in excess of the amount that, when added to the district's local revenue for the school year, equals the amount required to pay the principal of and interest on the bonds.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 1.29, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1156, Sec. 10, 12, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 201, Sec. 41, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 899, Sec. 12.02, eff. August 29, 2005.Acts 2007, 80th Leg., R.S., Ch. 235, Sec. 3, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1309, Sec. 3, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 77, eff. September 1, 2009.

Sec. 46.035. PAYMENT OF ASSISTANCE. Section 46.009 applies to the payment of assistance under this subchapter.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 1.29, eff. Sept. 1, 1999.

Sec. 46.036. APPLICABILITY TO OPEN-ENROLLMENT CHARTER SCHOOLS. An open-enrollment charter school is not entitled to an allotment under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 31, eff. Sept. 1, 2001.

Sec. 46.037. MULTIPLE ALLOTMENTS PROHIBITED. A school district is not entitled to state assistance under this subchapter based on taxes with respect to which the district receives state assistance under Subchapter F, Chapter 42.

Added by Acts 2001, 77th Leg., ch. 1156, Sec. 11, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 46.036 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(23), eff. Sept. 1, 2003.

SUBCHAPTER C. REFINANCINGSec. 46.061. STATE ASSISTANCE FOR REFINANCING. (a) The commissioner by rule may provide for the payment of state assistance under this chapter to refinance school district debt. A refinancing may not increase the cost to the state of providing the assistance.(b) The commissioner may allocate state assistance provided for a refinancing to Subchapter A, Subchapter B, or both, as appropriate.

Added by Acts 1999, 76th Leg., ch. 396, Sec. 1.29, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 7.007, eff. September 1, 2009.






TITLE 3. HIGHER EDUCATION

CHAPTER 51. PROVISIONS GENERALLY APPLICABLE TO HIGHER EDUCATION

EDUCATION CODETITLE 3. HIGHER EDUCATIONSUBTITLE A. HIGHER EDUCATION IN GENERALCHAPTER 51. PROVISIONS GENERALLY APPLICABLE TO HIGHER EDUCATIONSUBCHAPTER A. CONTROL OF FUNDSSec. 51.001. INSTITUTIONS TO WHICH APPLICABLE. The provisions of this subchapter apply to each institution of higher education, as that term is defined by Section 61.003 of this code, including each public junior college to the extent possible.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1973, 63rd Leg., p. 1656, ch. 601, Sec. 1, eff. June 15, 1973; Acts 1975, 64th Leg., p. 813, ch. 317, Sec. 2, eff. Sept. 1, 1975; Acts 1987, 70th Leg., ch. 823, Sec. 3.05, eff. June 20, 1987; Acts 1987, 70th Leg., ch. 1070, Sec. 2, eff. May 15, 1988.

Sec. 51.002. FUNDS SUBJECT TO CONTROL. (a) The governing board of each institution listed in Section 51.001 of this code may retain control of the following sums of money collected at the institution, subject to Section 51.008 of this code:(1) student fees of all kinds;(2) charges for use of rooms and dormitories;(3) receipts from meals, cafes, and cafeterias;(4) fees on deposit refundable to students under certain conditions;(5) receipts from school athletic activities;(6) income from student publications and other student activities;(7) receipts from the sale of publication products and miscellaneous supplies and equipment;(8) students' voluntary deposits of money for safekeeping;(9) all other fees and local or institutional funds arising out of and by virtue of the educational activities, research, or demonstrations carried on by the institution; and(10) donations and gifts to the institution.(b) The provisions of this subchapter do not apply to any income derived from the permanent university fund.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1991, 72nd Leg., ch. 481, Sec. 1, eff. June 8, 1991.

Sec. 51.003. DEPOSITORIES. (a) The governing board of each institution may select one or more depositories as places of deposit for the funds enumerated in Section 51.002 of this code. Depositories shall be selected on the basis of competitive bids. If bids are taken orally, the bids shall be tabulated by the person taking the bids and made a part of the permanent records of the institution.(b) The funds shall either be deposited in the depository bank or banks or invested as authorized by Chapter 2256, Government Code (Public Funds Investment Act). Funds that are to be deposited in the depository bank or banks must be deposited within seven days from the date of collection.(c) The governing board shall require adequate surety bonds or securities to be posted to secure the deposits and may require additional security at any time it deems the deposits inadequately secured. The depository banks selected may pledge their securities to protect the funds.(d) A depository shall pay interest on the deposits at a rate agreed on by the depository and the governing board.(e) Any surety bond furnished under the provisions of this section shall be payable to the governor and his successors in office. Venue for a suit to recover an amount claimed by the state to be due on a surety bond is in Travis County.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1987, 70th Leg., ch. 823, Sec. 4.03, eff. June 20, 1987; Acts 1987, 70th Leg., ch. 889, Sec. 8, eff. Aug. 31, 1987; Acts 1995, 74th Leg., ch. 402, Sec. 2, eff. Sept. 1, 1995.

Sec. 51.0031. DEPOSITS AND INVESTMENTS. (a) A governing board may deposit funds under its control as provided in Section 51.003 of this code, may invest funds under its control in accordance with Chapter 2256, Government Code and, with regard to donations, gifts, and trusts, may establish endowment funds that operate as trusts and are managed under prudent person standards.(b) Funds described in this section may also be invested in cash management and fixed income funds held by organizations exempt from federal taxation under Section 501(f) of the Internal Revenue Code of 1986 (26 U.S.C. Section 501(f)), as that section may be amended.(c) If a governing board has under its control at least $25 million in book value of endowment funds, such governing board may invest all funds described in this section under prudent person standards.(d) As used in this section, "prudent person standard" is the standard of care described in Article VII, Section 11b, of the Texas Constitution, and means that standard of judgment and care that prudent investors, exercising reasonable care, skill, and caution, would acquire or retain in light of the purposes, terms, distribution requirements, and other circumstances of the fund then prevailing, taking into consideration the investment of all the assets of the fund rather than a single investment.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 4.04, eff. June 20, 1987. Amended by Acts 1993, 73rd Leg., ch. 240, Sec. 4, eff. May 22, 1993; Acts 1995, 74th Leg., ch. 402, Sec. 3, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1158, Sec. 4, eff. June 15, 2001.

Sec. 51.0032. INVESTMENT REPORTS AND POLICIES. (a) A governing board shall adopt by rule or resolution a written investment policy for the investment of its institutional funds.(b) Not less than quarterly, an institution of higher education shall prepare and submit to the governing board of the institution a written report of the institution's institutional funds investment transactions for the preceding reporting period.(c) In addition to other information that may be required by the governing board, the report must contain:(1) a summary statement of each pooled fund group that states the beginning market value for the reporting period, additions and changes to the market value during the period, and the ending market value for the period; and(2) the book value and market value of each separately invested asset at the beginning and end of the reporting period by type of asset and fund type invested.(d) In this section:(1) "Governing board" means a governing board described in Section 51.0031(c).(2) "Institution of higher education" means an institution of higher education under the governance of a governing board to which this section applies.(3) "Pooled fund group" means an internally created fund of an institution of higher education in which one or more institutional accounts are invested.(4) "Separately invested asset" means an account of an institution of higher education that is not invested in a pooled fund group.

Added by Acts 1995, 74th Leg., ch. 402, Sec. 4, eff. Sept. 1, 1995.

Sec. 51.004. SEPARATE ACCOUNTS; TRUST FUNDS; INTEREST. (a) Separate accounts shall be kept on the books of the institution showing the sources of all sums collected and the purposes for which disbursements are made.(b) All trust funds, including gifts, grants, and bequests received, establishing or adding to endowment funds, loan and scholarship funds, and funds for other current restricted purposes, shall be credited to separate accounts and shall not be commingled with other local or institutional funds.(c) If the governing board so elects, deposits of all funds not specifically required to be deposited to special accounts may be deposited in a single bank account if the records of the institution clearly reflect the balances attributable to general funds and various categories of trust funds.(d) Interest received from depository banks for funds on deposit may be credited to an appropriate account in either general funds or trust funds in relation to the sources of temporary investments in time deposits, if the disposition of the earnings was not specified by the grantor. Interest received from the trust funds time deposits shall be available for loans, scholarships, fellowships, institutional research, faculty aid, and other lawful purposes.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1991, 72nd Leg., ch. 481, Sec. 2, eff. June 8, 1991.

Sec. 51.005. REPORTS. (a) True and full accounts shall be kept by the governing board and by the employees of the institution of all funds collected from all sources and of all sums paid out and the persons to whom and the purposes for which the sums are paid. The governing board shall annually print a complete report of all the sums collected, all expenditures, and all sums remaining on hand. The report shall show the true condition of all funds as of the August 31 preceding as well as the collections and expenditures for the preceding year.(b) Reports under this section must be in a form approved jointly by the coordinating board and the comptroller. The accounting and classification procedures of each institution must be consistent with uniform procedures prescribed for that purpose by the coordinating board and the comptroller. The requirements imposed by the coordinating board and the comptroller must be designed to reduce paperwork and duplicative reports.(c) The governing board shall furnish one copy of the report each to the governor, comptroller of public accounts, state auditor, Texas Higher Education Coordinating Board, Legislative Budget Board, House Appropriations Committee, Senate Finance Committee, and Legislative Reference Library. A copy of the report shall be submitted to the comptroller by the deadline established by the comptroller or the General Appropriations Act as necessary to prepare an audited comprehensive financial report. The governing board shall retain five copies of the report for distribution to legislators or other state officials on request.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 568, ch. 227, Sec. 1, eff. May 20, 1975; Acts 1977, 65th Leg., p. 1187, ch. 455, Sec. 1, eff. Aug. 29, 1977; Acts 1979, 66th Leg., p. 1053, ch. 484, Sec. 1, eff. Aug. 27, 1979; Acts 1987, 70th Leg., ch. 823, Sec. 3.06, eff. June 20, 1987; Acts 1989, 71st Leg., ch. 584, Sec. 98, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 449, Sec. 19, eff. Sept. 1, 1993.

Sec. 51.0051. ANNUAL OPERATING BUDGETS. The governing board of each institution shall approve on or before September 1 of each year an itemized budget covering the operation of the institution for the fiscal year beginning on September 1 of each year. The budget shall be prepared within the limits of legislatively appropriated general revenue and estimated educational and general funds. The budget shall also include estimated institutional funds. Copies of each such budget shall be furnished to the Texas Higher Education Coordinating Board for distribution to the Governor's Budget and Planning Office, Legislative Budget Board, and Legislative Reference Library. Additional copies shall be delivered to the Texas Higher Education Coordinating Board as required. The governing board of the institution shall retain five copies of the budget for distribution to legislators or other state officials on request.

Added by Acts 1991, 72nd Leg., ch. 481, Sec. 3, eff. June 8, 1991. Amended by Acts 1995, 74th Leg., ch. 823, Sec. 4, eff. Aug. 28, 1995.

Sec. 51.0052. REPORT TO SECRETARY OF STATE. (a) In this section, "colonia" means a geographic area that:(1) is an economically distressed area as defined by Section 17.921, Water Code;(2) is located in a county any part of which is within 62 miles of an international border; and(3) consists of 11 or more dwellings that are located in close proximity to each other in an area that may be described as a community or neighborhood.(b) To assist the secretary of state in preparing the report required under Section 405.021, Government Code, an institution of higher education on a quarterly basis shall provide a report to the secretary of state detailing any projects funded by the institution of higher education that provide assistance to colonias.(c) The report must include:(1) a description of any relevant projects;(2) the location of each project;(3) the number of colonia residents served by each project;(4) the exact amount spent or the anticipated amount to be spent on each colonia served by each project;(5) a statement of whether each project is completed and, if not, the expected completion date of the project; and(6) any other information, as determined appropriate by the secretary of state.(d) The institution of higher education shall require an applicant for funds administered by the institution to submit to the institution a colonia classification number, if one exists, for each colonia that may be served by the project proposed in the application. If a colonia does not have a classification number, the institution of higher education may contact the secretary of state or the secretary of state's representative to obtain the classification number. On request of the institution, the secretary of state or the secretary of state's representative shall assign a classification number to the colonia.

Added by Acts 2007, 80th Leg., R.S., Ch. 341, Sec. 10, eff. June 15, 2007.

Sec. 51.006. FUNDS NOT TO BE USED TO INCREASE SALARIES. No part of any of the funds listed in Section 51.002 of this code shall ever be used to increase any salary beyond the sum fixed by the legislature in the general appropriations act; provided, however, that the use of such funds by an institution for this purpose may be specifically authorized by the legislature in general law or the general appropriations act.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1991, 72nd Leg., ch. 481, Sec. 4, eff. June 8, 1991.

Sec. 51.0065. APPLICABILITY OF ACROSS-THE-BOARD SALARY INCREASE. An institution of higher education that has adopted a pay-for-performance program that is in effect when an across-the-board salary increase for state employees made by an appropriation act of the legislature takes effect is entitled to receive any appropriation made for purposes of the across-the-board salary increase, and may use the amount appropriated for an across-the-board salary increase or for increases in compensation under the institution's pay-for-performance program.

Added by Acts 2003, 78th Leg., ch. 1266, Sec. 2.07, eff. June 20, 2003.

Sec. 51.007. PENALTY. Any state officer, agent, employee, or member of a governing board of any of the above named institutions, or any other person who violates any provision of this subchapter shall be deemed guilty of a misdemeanor and shall be punished by a fine of not less than $50 nor more than $500, and in addition may be sentenced to not less than 15 days nor more than three months in the county jail. Failure to print and furnish to the officers above named, the reports above specified, shall subject all of the members of the governing board of the institutions above mentioned to the penalties provided for in this section. Every day in excess of the number of days hereinabove provided for that any sum of money belonging to any of the funds enumerated in this subchapter, whether depositable in special depositories or whether those that should be deposited in the state treasury, shall be withheld from deposit at its proper place of deposit, shall constitute a separate offense and each day of such withholding shall subject the officer, agent, employee, or person so withholding said sum to the penalties herein provided for.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.008. CERTAIN RECEIPTS TO BE DEPOSITED IN STATE TREASURY. (a) The governing board of every state institution of higher education is directed to designate special depository banks, subject to the approval of the comptroller, for the purpose of receiving and keeping certain receipts of the institution separate and apart from funds now deposited in the state treasury. The receipts here referred to are described in Subsection (b) of this section. The comptroller is directed to deposit the receipts, or funds representing such receipts, enumerated herein, in the special depository bank or banks nearest the institution credited with the receipts, so far as is practicable, and is authorized to withdraw such funds on drafts or checks prescribed by the comptroller. The comptroller is authorized to promulgate rules and regulations to require collateral security for the protection of such funds pursuant to the provisions of Chapter 404, Government Code. For the purpose of facilitating the clearance and collection of the receipts herein enumerated, the comptroller is hereby authorized to deposit such receipts in any state depository bank and transfer funds representing such receipts enumerated herein to the respective special depository banks. Banks so designated as special depository banks are hereby authorized to pledge their securities to protect such funds.(b) The governing board of every state institution of higher education shall deposit in the state treasury all cash receipts accruing to any college or university under its control that may be derived from all sources except auxiliary enterprises, noninstructional services, agency, designated, and restricted funds, endowment and other gift funds, student loan funds, funds retained under Chapter 145 of this code, and Constitutional College Building Amendment funds. The comptroller is directed to credit such receipts deposited by each such institution to a separate fund account for the institution depositing the receipts, but he shall not be required to keep separate accounts of types of funds deposited by each institution. For the purpose of facilitating the transferring of such institutional receipts to the state treasury, each institution shall open in a local depository bank a clearing account to which it shall deposit daily all such receipts, and shall, not less often than every seven days, make remittances therefrom to the comptroller of all except $500 of the total balance in said clearing account, such remittances to be in the form of checks drawn on the clearing account by the duly authorized officers of the institution, and no disbursements other than remittances to the state treasury shall be made from such clearing account. All money so deposited in the state treasury shall be paid out on warrants drawn by the comptroller as provided by law.(c) The legislature is authorized to create revolving funds for the handling of funds of institutions of higher education, as enumerated herein, by making provision in each biennial appropriation bill enacted by the legislature.(d) Nothing in this section affects the provisions of Title 47, Revised Civil Statutes of Texas, 1925, usually referred to as the State Depository Law. However, the limitation of deposits contained in Article 2532, Revised Civil Statutes of Texas, 1925, as amended, shall not apply insofar as the specific funds enumerated in this section are concerned.(e) This section prevails over Sections 51.001-51.007 of this code to the extent of any conflict.(f) Interest earned on the receipts deposited under this section to an institution's separate fund account in the state treasury shall be credited to that separate fund account.(g) Revenues collected at institutions of higher education and deposited in the state treasury pursuant to this section and Section 34.017, Natural Resources Code, and the interest earned thereon, are dedicated to the institution which collected and deposited the funds irrespective of the year the funds were collected, deposited, or earned. These funds may be only used for the support, maintenance, and operation of the institution as provided for by law. Section 403.094(h), Government Code, does not apply to funds described in this section.(h) Tuition revenues and revenue collected under Section 34.017, Natural Resources Code, that are deposited in the treasury pursuant to this section, and the interest earned on those revenues, shall be treated as designated funds in the general revenue fund. Notwithstanding a pledge of those revenues made or to be made in the proceedings approved by the governing board of an institution of higher education authorizing the issuance or incurrence of bonds, the deposit of those revenues in the treasury to the credit of an account in the general revenue fund does not:(1) affect in any manner the pledge of the revenues or the governing board's ability to pledge the revenues to secure and pay bonds issued or incurred by the governing board in accordance with law;(2) cause the bonds to constitute a debt of the state or be payable from the full faith and credit of the state;(3) change the character of the revenues as separate revenue of the institution collecting the revenue; or(4) cause the revenue to be considered general revenue for purposes of Sections 17 and 18, Article VII, Texas Constitution.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1983, 68th Leg., p. 4650, ch. 804, Sec. 1, 2, eff. Aug. 29, 1983; Acts 1987, 70th Leg., ch. 823, Sec. 3.09, eff. June 20, 1987; Acts 1993, 73rd Leg., ch. 399, Sec. 1, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1423, Sec. 5.08, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1432, Sec. 1, eff. Sept. 1, 2001.

Sec. 51.009. DEFINING AND ACCOUNTING FOR CERTAIN INCOME. (a) "Local funds" are the items to be accounted for as "educational and general funds" as described in Subsection (c) of this section, but do not include general revenue funds. These funds shall be accounted for in a manner recommended by the National Association of College and University Business Officers and approved by the comptroller of public accounts and the Texas Higher Education Coordinating Board.(b) "Institutional funds" means all funds collected at the institution that are not "educational and general funds" as described in Subsection (c) of this section. These funds shall be accounted for in a manner recommended by the National Association of College and University Business Officers and approved by the comptroller of public accounts and the Texas Higher Education Coordinating Board.(c) Each of the following shall be accounted for as educational and general funds:(1) net tuition, special course fees charged under Sections 54.051(e) and (l), lab fees, student teaching fees, organized activity fees, and proceeds from the sale of educational and general equipment; and(2) hospital and clinic fees received by a state-owned clinical care facility that is operated using general revenue fund appropriations for patient care.

Added by Acts 1987, 70th Leg., ch. 901, Sec. 36, eff. Aug. 31, 1987. Amended by Acts 1991, 72nd Leg., ch. 481, Sec. 5, eff. June 8, 1991.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 1, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1324, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. FACULTY DEVELOPMENT LEAVES OF ABSENCESec. 51.101. DEFINITIONS. In this subchapter:(1) "Institution of higher education" has the meaning assigned to it in Section 61.003 of this code, except that Texas State Technical College System is included and the Rodent and Predatory Animal Control Service is excluded for the purposes of this subchapter.(2) "Governing board" means the body charged with policy direction of an institution of higher education.(3) "Faculty member" means a person who is employed by an institution of higher education on a full-time basis as a member of the faculty or staff and whose duties include teaching, research, administration, including professional librarians, or the performance of professional services. However, the term does not include a person employed in a position which is in the institution's classified personnel system or a person employed in a similar type of position if the institution does not have a classified personnel system.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1991, 72nd Leg., ch. 287, Sec. 25, eff. Sept. 1, 1991.

Sec. 51.102. LEGISLATIVE FINDINGS AND PURPOSE. The legislature finds that higher education is vitally important to the welfare, if not the survival, of Texas and the United States at this stage in history and that the quality of higher education is dependent upon the quality of college and university faculties. The legislature finds, therefore, that money spent on recognized means for producing an excellent system of public higher education is money spent to serve a public purpose of great importance. The legislature finds further that a sound program of faculty development leaves of absence designed to enable the faculty member to engage in study, research, writing, and similar projects for the purpose of adding to the knowledge available to himself, his students, his institution, and society generally is a well-recognized means for improving a state's program of public higher education. The legislature's purpose in establishing the faculty development leave program provided for by this subchapter is to improve further the higher education available to the youth at the state-supported colleges and universities and to establish this program of faculty development leaves as part of the plan of compensation for the faculty of these colleges and universities.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.103. GRANTING LEAVES OF ABSENCE; PROCEDURES. (a) On the application of a faculty member, the governing board of an institution of higher education may grant a faculty development leave of absence for study, research, writing, field observations, or other suitable purpose, to a faculty member if it finds that he is eligible by reason of service, that the purpose for which he seeks a faculty development leave is one for which a faculty development leave may be granted, and that granting leave to him will not place on faculty development leave a greater number of faculty members than that authorized.(b) The governing board by regulation shall establish a procedure whereby the applications for faculty development leaves of absence are received by a committee elected by the general faculty for evaluation and whereby this faculty committee then makes recommendations to the chief administrative officer of the institution of higher education, who shall then make recommendations to the governing board as to which applications should be granted.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.104. SERVICE REQUIRED. A faculty member is eligible by reason of service to be considered for a faculty development leave when he has served as a member of the faculty of the same institution of higher education for at least two consecutive academic years. This service may be as an instructor or as an assistant, associate, or full professor, or an equivalent rank, and must be full-time academic duty but need not include teaching.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.105. DURATION AND COMPENSATION. (a) The governing board may grant to a faculty member a faculty development leave either for one academic year at one-half of his regular salary or for one-half academic year at his full regular salary. Payment of salary to the faculty member on faculty development leave may be made from the funds appropriated by the legislature specifically for that purpose, or from such other funds as might be available to the institution.(b) A faculty member on faculty development leave may accept a grant for study, research, or travel from any institution of higher education, from a charitable, religious, or educational corporation or foundation, from any business enterprise, or from any federal, state, or local governmental agency. An accounting of all grants shall be made to the governing board of the institution by the faculty member. A faculty member on faculty development leave may not accept employment from any other person, corporation, or government, unless the governing board determines that it would be in the public interest to do so and expressly approves the employment.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1971, 62nd Leg., p. 3351, ch. 1024, art. 2, Sec. 27, eff. Sept. 1, 1971; Acts 1973, 63rd Leg., p. 1640, ch. 597, Sec. 1, eff. Aug. 27, 1973; Acts 1981, 67th Leg., p. 890, ch. 316, Sec. 1, eff. Aug. 31, 1981.

Sec. 51.106. NUMBER ON LEAVE AT ONE TIME. Not more than six percent of the faculty members of any institution of higher education may be on faculty development leave at any one time.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.107. RIGHTS RETAINED. (a) A faculty member on faculty development leave shall continue to be a member of the Teacher Retirement System of Texas or of the Optional Retirement Program of the institution of higher education, or of both, just as any other member of the faculty on full-time duty.(b) The institution of higher education shall cause to be deducted from the compensation paid to a member of the faculty on faculty development leave the deposit and membership dues required to be paid by him to the Teacher Retirement System of Texas or to the Optional Retirement Program, or both, the contribution for Old Age and Survivors Insurance, and any other amounts required or authorized to be deducted from the compensation paid any faculty member.(c) A member of the faculty on faculty development leave is a faculty member for purposes of participating in the programs and of receiving the benefits made available by or through the institution of higher education or the state to faculty members.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.108. REGULATIONS CONCERNING ABSENCE. (a) The governing board of each college or university supported in whole or in part by state funds shall issue regulations concerning the authorized and unauthorized absence from duty of faculty members, including teaching assistants and research assistants.(b) Each governing board shall file a copy of these regulations with the Coordinating Board, Texas College and University System. Each governing board shall file any amendment to its regulations with the coordinating board not later than 30 days after the effective date of the amendment.

Added by Acts 1971, 62nd Leg., p. 3352, ch. 1024, art. 2, Sec. 28, eff. Sept. 1, 1971.

SUBCHAPTER D. INFORMATION NETWORK ASSOCIATIONSSec. 51.151. DEFINITIONS. In this subchapter:(1) "Association" means the Western Information Network Association or any other regional network association created and named by the Coordinating Board, Texas College and University System.(2) "Member" means one of the institutions of higher education which compose an association.(3) "Associate member" means an organization other than an institution of higher education admitted to associate membership in an association.(4) "Board" means the board of directors of an association.(5) "Director" means a member of a board.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.152. PURPOSE. The purpose of this subchapter is to promote the educational programs of state-supported institutions of higher education in Texas by authorizing the establishment and operation of a cooperative system for communication and information retrieval and transfer between the institutions and between the institutions and private educational institutions, industry, and the public. The system, employing two-way, closed-circuit television and other electronic communication facilities, is to provide a means of effecting the interchange of ideas, talents, faculties, libraries, and data processing equipment and a means of carrying out an approved program of instructional television.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.1521. INTERAGENCY CONTRACTS FOR NETWORKS. Any institution of higher education may enter into an interagency contract with one or more other institutions of higher education for the establishment and operation of a telecommunications network for the transmission of audio or video signals or electronic data, but only to the extent that the telecommunications services are not available through a system of telecommunications services established for state agencies generally. Each of those interagency contracts shall be reviewed by the Texas Higher Education Coordinating Board.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 4.05, eff. June 20, 1987.

Sec. 51.153. WESTERN INFORMATION NETWORK ASSOCIATION. (a) The Western Information Network Association is an agency of the state composed of the following state-supported member institutions of higher education: Amarillo College, Angelo State University, Clarendon Junior College, Frank Phillips College, Howard County Junior College, Midwestern University, Odessa College, South Plains College, Sul Ross State University, Texas Tech University, The University of Texas at El Paso, and West Texas State University.(b) The board by a majority vote may admit other state-supported institutions of higher education to membership in the association on the approval of the Coordinating Board, Texas College and University System.(c) The board by unanimous vote may admit private institutions of higher education to membership in the association on the approval of the Coordinating Board, Texas College and University System.(d) The board by unanimous vote may admit other organizations to associate membership in the association.(e) The Western Information Network Association is subject to the Texas Sunset Act (Chapter 325, Government Code). Unless continued in existence as provided by that Act, the association is abolished September 1, 1989.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1977, 65th Leg., p. 1854, ch. 735, Sec. 2.157, eff. Aug. 29, 1977; Acts 1985, 69th Leg., ch. 479, Sec. 197, eff. Sept. 1, 1985.

Sec. 51.154. BOARD OF DIRECTORS. The association is governed by a board of directors. The chief administrative officer, or a person designated by the chief administrative officer, of each institution of higher education holding membership in the association shall serve as a director of the board. Service on the board is an additional duty of employment of the chief administrative officers or the persons designated by the chief administrative officers of state-supported institutions and is not an additional position of honor, trust, or profit. The legislature finds that this service is necessary in accomplishing the purpose of this subchapter; is compatible with their employment; and will benefit the educational program of the institution and of the state.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.155. DIRECTOR'S EXPENSES. A director is entitled to receive reimbursement for actual expenses incurred in attending meetings of the board and in attending to the business of the association which is authorized by a resolution of the board.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.156. MEETINGS OF THE BOARD; QUORUM; ACTION BY BOARD. (a) The board shall hold a meeting at least once each quarter and may hold meetings at other times at the call of the chairman of the board or at the request of a majority of the other directors.(b) A majority of the membership of the board constitutes a quorum at a meeting of the board.(c) Action may be taken by the board by the affirmative vote of the majority of the directors present at a meeting at which a quorum is present.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.157. CHAIRMAN, VICE CHAIRMAN. The board shall select a director to serve as chairman and a director to serve as vice chairman of the board. The chairman shall preside at meetings of the board. If the chairman is not present, or is unable to act, the vice chairman shall preside at the meeting.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.158. GENERAL MANAGER, EMPLOYEES. The board may employ a general manager who shall serve as the chief executive officer of the association. The board may employ other employees it considers necessary in carrying on the association's duties and functions.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.159. DELEGATION OF AUTHORITY. The board may delegate any of the powers, duties, or functions of the association to the general manager or to any other employee.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.160. BOND OF OFFICER, AGENT, OR EMPLOYEE. (a) The general manager and every agent or employee of the association charged with the collection, custody, or payment of any money of the association shall execute a bond conditioned on the faithful performance of his duties.(b) The board shall approve the form, amount, and surety of the bond.(c) The surety may be a surety company authorized to do business in this state.(d) The association shall pay the premium on the bond.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.161. POWERS AND DUTIES OF ASSOCIATION. (a) The association may acquire, operate, and maintain, or obtain by contracting with any communications common carrier in accordance with its tariffs, a multichannel, two-way communications system, including closed-circuit television, linking classrooms, libraries, computer facilities, information retrieval systems, and communications facilities located at the member institutions.(b) The association may lease, acquire, operate, and maintain, or obtain by contracting with any communications common carrier in accordance with its tariffs, any facilities in addition to those described in Subsection (a) of this section, which the board considers necessary or desirable in carrying out the purposes of this subchapter.(c) The association is authorized to lease, as lessor or lessee, acquire, operate, maintain, and equip a dormitory or dormitories located on or near the campus of any member institution of the association that is a state-supported institution of higher education, and to issue its revenue bonds therefor as provided in this subchapter.(d) The association may interchange educational information with private educational institutions, school districts, the United States government, and other parties engaged in education or participating in educational projects, and use the facilities of the association only in the exchange, retrieval, and transfer of information and the interchange of approval course offering and instruction between member-institutions and other parties engaged in education or participating in educational projects. Any dormitories leased, acquired, operated, and maintained by the association shall not be subject to the use limitation of this subsection that applies to all other facilities of the association.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.162. GIFTS AND GRANTS. The association may accept gifts, grants, or donations of real or personal property from any individual, group, association, or corporation. It may accept grants from the United States government subject to the limitations or conditions provided by law.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.163. INFORMATION NETWORK ASSOCIATION FUND. The Information Network Association Fund is a special fund in the state treasury. All money deposited in the treasury by the Western Information Network Association or any other regional network association created by the Coordinating Board, Texas College and University System, shall be credited to the special fund and disbursed as provided by legislative appropriation.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.164. RULES AND REGULATIONS. The association shall adopt and publish rules to govern the conduct of its business.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.165. PRINCIPAL OFFICE. The board for Western Information Network Association shall maintain its principal office in Lubbock, at or near Texas Tech University. The boards for other regional information network associations created by the Coordinating Board, Texas College and University System, shall maintain their principal offices at locations designated by the Coordinating Board, Texas College and University System.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.166. FACILITIES. Each member institution shall furnish suitable space to the association for a classroom-studio, a lecture studio, and a control room. It may also furnish any additional physical plant facility needed by the association in carrying on its functions at the institution. The facilities may with the approval of the association board and the governing body of the state-supported member institutions be located in a dormitory owned and operated by the association.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.167. DESIGNATION OF REGIONS FOR ADDITIONAL ASSOCIATIONS. (a) In addition to the Western Information Network Association, the Coordinating Board, Texas College and University System, shall at such times as the board shall determine, divide the state into information network association regions consisting of state-supported institutions of higher education located within geographical boundaries prescribed by the coordinating board.(b) The coordinating board shall give due consideration to the geographical proximity and number of institutions of higher education to be included within a proposed region.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.168. CREATION OF ADDITIONAL ASSOCIATIONS. (a) The coordinating board shall create and name an information network association within an information network region if:(1) a majority of the institutions of higher education within a region apply to create an association; and(2) the institutions applying show good cause for creating an association.(b) The coordinating board may not create more than one information network association in an information network region.(c) Each information network association created is an agency of the state.(d) An information network association created under this section is subject to the Texas Sunset Act (Chapter 325, Government Code). Unless continued in existence as provided by that Act, the association is abolished September 1, 1989.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1977, 65th Leg., p. 1854, ch. 735, Sec. 2.158, eff. Aug. 29, 1977; Acts 1985, 69th Leg., ch. 479, Sec. 198, eff. Sept. 1, 1985.

Sec. 51.169. PROVISIONS APPLICABLE TO ADDITIONAL ASSOCIATIONS. Except for Subsection (a), Section 51.153 of this Code, the provisions of this subchapter apply to any additional information network association created by the coordinating board.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.170. REVENUE BONDS. (a) The board may issue its revenue bonds for the purpose of providing funds to lease, as lessor or lessee, acquire, purchase, construct, improve, enlarge, or equip any property, buildings, structures, or other facilities, including but not limited to dormitories, for and on behalf of the association.(b) The bonds shall be payable from and secured by liens on and pledges of all or any part of the revenues from any lease rentals, rentals, charges, fees, or other resources of the board or association.(c) The bonds may be issued to mature serially or otherwise within not more than 40 years from their date. The board may provide for the subsequent issuance of additional parity bonds, or subordinate lien bonds, under the terms and conditions set forth in the resolution authorizing the issuance of the bonds.(d) The bonds, and any interest coupons appertaining to them, are negotiable instruments. The bonds may be issued registrable as to principal alone or as to both principal and interest. They shall be executed, and may be made redeemable prior to maturity, may be issued in the form, denominations, and manner, and under the terms, conditions, and details, may be sold in the manner, at the price, and under the terms, and shall bear interest at the rate or rates, as is determined and provided by the board in the resolution authorizing the issuance of the bonds.(e) Proceeds from the sale of the bonds may be used for paying interest on the bonds during the period of the acquisition or construction of any facilities to be provided through the issuance of the bonds and for providing a reserve for the payment of the principal of and interest on the bonds. The proceeds may be placed on time deposit or invested until needed to the extent and in the manner provided in the bond resolution.(f) The board shall fix and collect lease rentals, rentals, rates, charges, and fees, or any combination of them, from students or others for the occupancy, use, or availability of all or any of its property, buildings, structures, or other facilities in amounts which will be sufficient, together with any other pledged resources, to provide for all payments of principal, interest, and any other amounts required in connection with any bonds issued under this section, and, to the extent required by the resolution authorizing the issuance of the bonds, to provide for the payment of expenses in connection with the issuance of the bonds and for the payment of operation, maintenance, and other expenses in connection with the property, buildings, structures, or facilities.(g) Fees for the use or availability of all or any property, buildings, structures, or facilities may be pledged to the payment of the bonds, and shall be fixed and collected in the manner determined and provided by the board in the resolution authorizing the issuance of the bonds. The board may pledge to the payment of the bonds all or any part of any resources of the board or association to the extent that the resources are permitted to be pledged to the payment of the revenue bonds. Each board may pledge to the payment of the bonds all or any part of any grant, donation, or income received or to be received from the United States government or any other public or private source, whether pursuant to an agreement or otherwise.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.171. REVENUE REFUNDING BONDS. Any revenue bonds issued by the board under this subchapter may be refunded, and in that case all pertinent and appropriate provisions of this subchapter are applicable to the refunding bonds. In refunding any of the bonds the board may, in the same authorizing proceedings, refund bonds issued under this subchapter and may combine all the refunding bonds with any other additional new bonds to be issued under this subchapter into one or more issues or series of bonds, and may provide for the subsequent issuance of additional parity bonds, or subordinate lien bonds, under terms and conditions set forth in the authorizing proceedings.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.172. APPROVAL OF BONDS; REGISTRATION. All bonds issued under this subchapter shall be submitted to the attorney general for examination. If he finds that the bonds have been authorized in accordance with law, he shall approve them, and thereupon they shall be registered by the comptroller of public accounts. After the approval and registration the bonds are incontestable for any reason and are valid and binding obligations in accordance with their terms for all purposes. If the bonds recite that they are secured partially or otherwise by a pledge of the proceeds of a contract or lease made between the board and another party or parties, public agencies, or otherwise, a copy of the contract or lease and of the proceedings authorizing it may or may not be submitted to the attorney general along with the bond records. If submitted, then the approval by the attorney general of the bonds shall constitute an approval of the contract or lease, and thereafter the contract or lease shall be incontestable.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.173. BONDS AS LEGAL INVESTMENTS. All bonds issued under this subchapter are legal and authorized investments for all banks, trust companies, building and loan associations, savings and loan associations, insurance companies of all kinds and types, fiduciaries, trustees, and guardians, and for all interest and sinking funds and other public funds of the State of Texas, and all agencies, subdivisions, and instrumentalities thereof, including all counties, cities, towns, villages, school districts, and all other kinds and types of districts, public agencies, and bodies politic. The bonds are eligible and lawful security for all deposits of public funds of the State of Texas and all agencies, subdivisions, and instrumentalities thereof, including all counties, cities, towns, villages, school districts, and all other kinds and types of districts, public agencies, and bodies politic, to the extent of the market value of the bonds, when accompanied by any unmatured interest coupons appurtenant to them.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

SUBCHAPTER E. PROTECTION OF BUILDINGS AND GROUNDSSec. 51.201. APPLICABILITY OF CRIMINAL LAWS. All the general and criminal laws of the state are declared to be in full force and effect within the areas under the control and jurisdiction of the state institutions of higher education of this state.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.202. RULES AND REGULATIONS; PENALTY. (a) The governing board of each state institution of higher education, including public junior colleges, may promulgate rules and regulations for the safety and welfare of students, employees, and property, and other rules and regulations it may deem necessary to carry out the provisions of this subchapter and the governance of the institution, providing for the operation and parking of vehicles on the grounds, streets, drives, alleys, and any other institutional property under its control, including but not limited to the following:(1) limiting the rate of speed;(2) assigning parking spaces and designating parking areas and their use and assessing a charge for parking;(3) prohibiting parking as it deems necessary;(4) removing vehicles parked in violation of institutional rules and regulations or law at the expense of the violator; and(5) instituting a system of registration for vehicle identification, including a reasonable charge.(b) A person who violates any provision of this subchapter or any rule or regulation promulgated under the authority of this subchapter is guilty of a misdemeanor and on conviction is punishable by a fine of not more than $200.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.203. CAMPUS PEACE OFFICERS. (a) The governing boards of each state institution of higher education and public technical institute may employ and commission peace officers for the purpose of carrying out the provisions of this subchapter. The primary jurisdiction of a peace officer commissioned under this section includes all counties in which property is owned, leased, rented, or otherwise under the control of the institution of higher education or public technical institute that employs the peace officer.(b) Within a peace officer's primary jurisdiction, a peace officer commissioned under this section:(1) is vested with all the powers, privileges, and immunities of peace officers;(2) may, in accordance with Chapter 14, Code of Criminal Procedure, arrest without a warrant any person who violates a law of the state; and(3) may enforce all traffic laws on streets and highways.(c) Outside a peace officer's primary jurisdiction a peace officer commissioned under this section is vested with all the powers, privileges, and immunities of peace officers and may arrest any person who violates any law of the state if the peace officer:(1) is summoned by another law enforcement agency to provide assistance;(2) is assisting another law enforcement agency; or(3) is otherwise performing his duties as a peace officer for the institution of higher education or public technical institute that employs the peace officer.(d) Any officer assigned to duty and commissioned shall take and file the oath required of peace officers.(e) Any person commissioned under this Act must be a certified police officer under the requirements of the Texas Commission on Law Enforcement Officers and Standards.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1987, 70th Leg., ch. 468, Sec. 1, eff. Aug. 31, 1987; Acts 2003, 78th Leg., ch. 285, Sec. 5, eff. Sept. 1, 2003.

Sec. 51.204. TRESPASS, DAMAGE, ETC. It is unlawful for any person to trespass on the grounds of any state institution of higher education of this state or to damage or deface any of the buildings, statues, monuments, memorials, trees, shrubs, grasses, or flowers on the grounds of any state institutions of higher education.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.205. PARKING; BLOCKING OR IMPEDING TRAFFIC. It is unlawful for any person to park a vehicle on any property under the control and jurisdiction of a state institution of higher education of this state except in the manner designated by the institution and in the spaces marked and designated by the governing board, or to block or impede traffic through any driveway of that property. All laws regulating traffic on highways and streets apply to the operation of vehicles within the property of the institution, except as may be modified in this subchapter.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.206. PARKING AND TRAFFIC TICKETS; SUMMONS; ARREST WARRANTS. In connection with traffic and parking violations, only the officers authorized to enforce the provisions of this subchapter have the authority to issue and use traffic tickets and summons of the type used by the Texas Highway Patrol, with any changes that are necessitated by reason of this subchapter. On the issuance of any parking or traffic ticket or summons, the same procedures shall be followed as prevail in connection with the use of parking and traffic violation tickets by the cities of this state and the Texas Highway Patrol. Nothing in this subchapter restricts the application and use of regular arrest warrants.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.207. VEHICLE IDENTIFICATION INSIGNIA; VEHICLE PERMITS. (a) Each public institution of higher education may provide for the issuance and use of suitable vehicle identification insignia. The institution may bar or suspend the permit of any vehicle from driving or parking on any institutional property for the violation of any rule or regulation promulgated by the board as well as for any violation of this subchapter. Reinstatement of the privileges may be permitted and a reasonable fee assessed.(b) This subsection applies only to a public institution of higher education campus that is located in whole or part in an area in which a motor vehicle registered in the area is required to undergo a vehicle emissions inspection under Subchapter F, Chapter 548, Transportation Code. The institution may not issue a permit to a student enrolled at the institution to park or drive a motor vehicle that is not registered in this state on institutional property unless the institution has provided written notice to the student concerning requirements for vehicle emissions inspections pursuant to Subchapter F, Chapter 548, Transportation Code.(c) The Public Safety Commission shall adopt rules providing for the inspection under Subchapter F, Chapter 548, Transportation Code, of motor vehicles not registered in this state for purposes of Subsection (b).(d) This subsection applies only to a public institution of higher education campus that is not covered by Subsection (b). The institution may not issue a permit to a student of the institution for driving or parking a motor vehicle on institutional property unless the institution provides written notice to the student that failure to register the vehicle in this state or to display a current and appropriate inspection certificate issued under Chapter 548, Transportation Code, may violate state law if the owner of the vehicle resides in this state.(e) Each institution of higher education that maintains a campus police force shall adopt procedures for enforcing State of Texas vehicle inspection laws for vehicles parking or driving on the campus of the institution.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 2001, 77th Leg., ch. 1147, Sec. 1.

Sec. 51.208. COURTS HAVING JURISDICTION. The judge of a municipal court or any justice of the peace of any city or county where property under the control and jurisdiction of a state institution of higher education is located is each separately vested with all jurisdiction necessary to hear and determine criminal cases involving violations of this subchapter or rules or regulations promulgated under this subchapter for which the punishment does not exceed a fine of $200.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.209. UNAUTHORIZED PERSONS; REFUSAL OF ENTRY, EJECTION, IDENTIFICATION. The governing board of a state institution of higher education or its authorized representatives may refuse to allow persons having no legitimate business to enter on property under the board's control, and may eject any undesirable person from the property on his refusal to leave peaceably on request. Identification may be required of any person on the property.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.210. ENFORCEMENT OF RULES AND REGULATIONS. Notwithstanding any of the provisions of this subchapter, all officers commissioned by the governing board of a state institution of higher education may be empowered by the board to enforce rules and regulations promulgated by the board. Nothing in this subchapter is intended to limit or restrict the authority of each institution to promulgate and enforce appropriate rules and regulations for the orderly conduct of the institution in carrying out its purposes and objectives or the right of separate jurisdiction relating to the conduct of its students and personnel.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.211. CUMULATIVE EFFECT. The provisions of this subchapter are cumulative of all other laws.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.212. PEACE OFFICERS AT PRIVATE INSTITUTIONS. (a) The governing boards of private institutions of higher education, including private junior colleges, are authorized to employ and commission peace officers for the purpose of enforcing:(1) state law on the campuses of private institutions of higher education; and(2) state and local law, including applicable municipal ordinances, at other locations, as permitted by Subsection (b) or Section 51.2125.(b) Any officer commissioned under the provisions of this section is vested with all the powers, privileges, and immunities of peace officers if the officer:(1) is on the property under the control and jurisdiction of the respective private institution of higher education or is otherwise performing duties assigned to the officer by the institution, regardless of whether the officer is on property under the control and jurisdiction of the institution, but provided these duties are consistent with the educational mission of the institution and are being performed within a county in which the institution has land; or(2) to the extent authorized by Section 51.2125, is:(A) requested by another law enforcement agency to provide assistance in enforcing state or local law, including a municipal ordinance, and is acting in response to that request; or(B) otherwise assisting another law enforcement agency in enforcing a law described by Paragraph (A).(c) Any officer assigned to duty and commissioned shall take and file the oath required of peace officers, and shall execute and file a good and sufficient bond in the sum of $1,000, payable to the governor, with two or more good and sufficient sureties, conditioned that the officer will fairly, impartially, and faithfully perform the duties as may be required of the officer by law. The bond may be sued on from time to time in the name of the person injured until the whole amount is recovered.(d) The governing boards of private institutions of higher education are authorized to hire and pay on a regular basis peace officers commissioned by an incorporated city. The officers shall be under the supervision of the hiring institution, but shall be subject to dismissal and disciplinary action by the city. An incorporated city is authorized to contract with a private institution of higher education for the use and employment of its commissioned officers in any manner agreed to, provided that there is no expense incurred by the city.(e) In this section, "private institution of higher education" means a private or independent institution of higher education as defined by Section 61.003.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1993, 73rd Leg., ch. 516, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 15.01, eff. September 1, 2007.

Sec. 51.2125. PRIVATE INSTITUTIONS: AUTHORITY TO ENTER INTO MUTUAL ASSISTANCE AGREEMENT. (a) This section applies only to a private institution of higher education that has under its control and jurisdiction property that is contiguous to, or located in any part within the boundaries of, a home-rule municipality that has a population of 1.18 million or more and is located predominantly in a county that has a total area of less than 1,000 square miles. For purposes of this section, a private institution of higher education is a private or independent institution of higher education as defined by Section 61.003.(b) In addition to exercising the authority provided under Section 51.212(d), the governing board of a private institution of higher education to which this section applies and the governing body of each municipality, regardless of the municipality's population, that is contiguous to, or the boundaries of which contain any part of, property under the control and jurisdiction of the private institution of higher education may enter into a written mutual assistance agreement in which peace officers commissioned by the institution or the applicable municipality serve the public interest by assisting, without any form of additional compensation or other financial benefit, the peace officers of the other party to the agreement in enforcing state or local law, including applicable municipal ordinances. The agreement must be reviewed at least annually by the institution and the municipality and may be modified at that time by a written agreement signed by each party. The agreement may be terminated at any time by a party to the agreement on the provision of reasonable notice to the other party to the agreement.(c) A mutual assistance agreement authorized by this section may designate the geographic area in which the campus peace officers are authorized to provide assistance to the peace officers of the municipality, except that if the agreement is entered into with a municipality described by Subsection (a) that elects all or part of the municipality's governing body from election districts, the designated geographic area consists of each of the election districts of the municipality's governing body that contains any part of the campus of the institution and each of the election districts of the governing body that is contiguous to another municipality that contains any part of the campus of the institution.(d) This section does not affect a municipality's duty to provide law enforcement services to any location within the boundaries of the municipality.(e) A peace officer providing assistance under a mutual assistance agreement authorized by this section may make arrests and exercise all other authority given to peace officers under other state law. The municipal law enforcement agency has exclusive authority to supervise any campus peace officer operating under the agreement to assist the peace officers of the municipality. A municipal peace officer operating under the agreement to assist the campus peace officers remains under the supervision of the municipal law enforcement agency.(f) In the same manner and to the same extent as a municipality is liable for an act or omission of a peace officer employed by the municipality, a private institution of higher education is liable for an act or omission of a campus peace officer operating under a mutual assistance agreement authorized by this section at a location other than property under the control and jurisdiction of the institution.(g) This section does not limit the authority of a campus peace officer to make a warrantless arrest outside the officer's jurisdiction as described by Article 14.03(d), Code of Criminal Procedure.

Added by Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 15.02, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1229, Sec. 1, eff. June 19, 2009.

Sec. 51.2126. APPEAL BY CAMPUS PEACE OFFICER OF DISCIPLINARY ACTION OR PROMOTIONAL BYPASS RELATED TO PROVISION OF ASSISTANCE UNDER MUTUAL ASSISTANCE AGREEMENT. (a) A campus peace officer acting under a mutual assistance agreement authorized by Section 51.2125 who is demoted, suspended, or terminated by the applicable private institution of higher education or who experiences a promotional bypass by the institution may elect to appeal the institution's action to an independent third party hearing examiner under this section.(b) To elect to appeal to an independent third party hearing examiner under this section, the campus peace officer must submit to the head of the institution's law enforcement agency not later than the 30th day after the date of the action being appealed a written request stating the officer's decision to appeal to such a hearing examiner.(c) The hearing examiner's decision is final and binding on all parties. If a campus peace officer elects to appeal the institution's action to an independent third party hearing examiner under this section, the officer or institution may appeal the examiner's decision to a district court only as provided by Subsection (j).(d) If a campus peace officer elects to appeal to a hearing examiner, the officer and the head of the institution's law enforcement agency or their designees shall attempt to agree on the selection of an impartial hearing examiner. If the parties do not agree on the selection of a hearing examiner before the 10th day after the date the appeal is filed, the parties immediately shall request a list of seven qualified neutral arbitrators from the American Arbitration Association or the Federal Mediation and Conciliation Service, or their successors in function. The officer and the agency head or their designees may agree on one of the seven neutral arbitrators on the list. If the parties do not agree before the fifth business day after the date the parties receive the list, the parties or their designees shall alternate striking a name from the list, and the single name remaining after all other names have been struck is selected as the hearing examiner. The parties or their designees shall agree on a date for the hearing.(e) The appeal hearing must begin as soon as an appearance by the hearing examiner can be scheduled. If the hearing examiner cannot begin the hearing before the 45th day after the date of selection, the campus peace officer may, within 48 hours after learning of that fact, call for the selection of a new hearing examiner using the procedure prescribed by Subsection (d).(f) In a hearing conducted under this section, the hearing examiner has the same duties and powers that a civil service commission has in conducting a hearing or hearing an appeal under Chapter 143, Local Government Code, including the right to issue subpoenas. The hearing examiner may:(1) order that the campus peace officer be reinstated to the same position or status in which the officer was employed immediately before the demotion, suspension, or termination or, in the case of a promotional bypass, to the position or status with respect to which the officer experienced the bypass; and(2) award the officer lost wages and any other compensation lost as a result of the disciplinary action or promotional bypass, as applicable.(g) In a hearing conducted under this section, the parties may agree to an expedited hearing procedure. Unless otherwise agreed by the parties, in an expedited procedure the hearing examiner shall issue a decision on the appeal not later than the 10th day after the date the hearing is completed.(h) In an appeal that does not involve an expedited hearing procedure, the hearing examiner shall make a reasonable effort to issue a decision on the appeal not later than the 30th day after the later of the date the hearing is completed or the briefs are filed. The hearing examiner's inability to meet the time requirements imposed by this section does not affect the hearing examiner's jurisdiction, the validity of the disciplinary action or promotional bypass, or the hearing examiner's final decision.(i) The hearing examiner's fees and expenses shall be paid in equal amounts by the parties. The costs of a witness shall be paid by the party who calls the witness.(j) A district court may hear an appeal of a hearing examiner's decision only on the grounds that the hearing examiner was without jurisdiction or exceeded the examiner's jurisdiction or that the decision was procured by fraud, collusion, or other unlawful means. An appeal must be brought in the district court having jurisdiction in the municipality in which the institution is located.

Added by Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 15.02, eff. September 1, 2007.

Sec. 51.213. ABANDONED PERSONAL PROPERTY. (a) The governing board of each state institution of higher education, including public junior colleges, is authorized to promulgate rules and regulations providing for the disposition of abandoned and unclaimed personal property coming into the possession of the campus security personnel where the personal property is not being held as evidence to be used in any pending criminal case.(b) The authority granted to governing boards under Subsection (a) may also be exercised by governing boards of private institutions of higher education, including private junior colleges.(c) In this section, "private institution of higher education" has the meaning assigned by Section 61.003(15).

Added by Acts 1977, 65th Leg., p. 1712, ch. 680, Sec. 1, eff. Aug. 29, 1977. Amended by Acts 1995, 74th Leg., ch. 72, Sec. 1, eff. Aug. 28, 1995.

Sec. 51.214. SECURITY OFFICERS FOR MEDICAL CORPORATIONS IN CERTAIN MUNICIPALITIES. (a) In any municipality with a population of 1.18 million or more, the governing board of a private, nonprofit medical corporation, or of the parent corporation of such medical corporation, that provides police or security services for an institution of higher education or a private postsecondary educational institution located within one of the medical corporation's or parent corporation's medical complexes, or that provides police or security services for another medical complex legally affiliated with or owned, leased, managed, or controlled by the medical corporation or parent corporation, may employ and commission police or security personnel to enforce the law of this state within the jurisdiction designated by Subsection (c).(b) An officer commissioned under this section may make arrests and has all the powers, privileges, and immunities of a peace officer while performing the officer's assigned duties within the jurisdiction designated by Subsection (c). An officer assigned to duty and commissioned shall take and file the oath required of peace officers and shall execute and file a good and sufficient bond in the sum of $1,000, payable to the governor, with two or more good and sufficient sureties, conditioned that the officer will fairly, impartially, and faithfully perform the duties required of the officer by law. The bond may be sued on from time to time in the name of the person injured until the whole amount is recovered.(c) The jurisdiction of an officer commissioned under this section is limited to:(1) property under the control and jurisdiction of the private, nonprofit medical corporation or its parent corporation or any entity legally affiliated with or owned, leased, managed, or controlled by the medical corporation or its parent corporation;(2) a street or alley that abuts the property or an easement in or a right-of-way over or through the property described by Subdivision (1); and(3) any other location in which the officer is performing duties assigned to the officer by the private, nonprofit medical corporation or its parent corporation, regardless of whether the officer is on property under the control and jurisdiction of the medical corporation or its parent corporation, provided that the assigned duties are consistent with the mission of the medical corporation or its parent corporation and are being performed within a county in which the medical corporation or its parent corporation owns real property.(d) An officer commissioned under this section is not entitled to compensation or benefits provided by this state or a political subdivision of this state.(e) The state or a political subdivision of this state is not liable for an act or omission of an officer commissioned under this section during the performance of the officer's assigned duties.(f) A person may not be commissioned under this section unless the person obtains a peace officer license issued by the Commission on Law Enforcement Officer Standards and Education. The employing medical corporation or parent corporation shall pay to the Commission on Law Enforcement Officer Standards and Education on behalf of an employee any fees that are necessary to obtain a required license.(g) A person's commission and any authority to act as an officer under this section are automatically revoked if the person's employment is terminated for any reason.

Added by Acts 1981, 67th Leg., p. 1810, ch. 399, Sec. 1, eff. June 11, 1981. Amended by Acts 1995, 74th Leg., ch. 8, Sec. 1, eff. March 31, 1995; Acts 2001, 77th Leg., ch. 669, Sec. 10, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1266, Sec. 9.01(a), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1229, Sec. 2, eff. June 19, 2009.

Sec. 51.215. ACCESS TO POLICE RECORDS OF EMPLOYMENT APPLICANTS. (a) An institution of higher education is entitled to obtain criminal history record information pertaining to an applicant for employment for a security-sensitive position. The institution of higher education may deny employment to an applicant for a security-sensitive position who fails to provide a complete set of fingerprints upon request.(b) Repealed by Acts 1993, 73rd Leg., ch. 790, Sec. 46(6), eff. Sept. 1, 1993.(c) An institution of higher education may use information obtained under this section only for the purpose of evaluating applicants for employment in security-sensitive positions. Security-sensitive positions shall be restricted to employees who handle currency, have access to a computer terminal, have access to a master key, or who work in an area of the institution which has been designated as a security-sensitive area. A security-sensitive position shall be so identified in the job description and advertisement for the position.(d) Repealed by Acts 1993, 73rd Leg., ch. 790, Sec. 46(6), eff. Sept. 1, 1993.(e) In this section, "institution of higher education" means:(1) an institution of higher education, as defined by Section 61.003(8) of this code; and(2) a private institution of higher education, as defined by Section 61.003(15) of this code.

Added by Acts 1983, 68th Leg., p. 5011, ch. 901, Sec. 1, eff. Aug. 29, 1983. Amended by Acts 1987, 70th Leg., ch. 356, Sec. 1, eff. June 11, 1987; Acts 1989, 71st Leg., ch. 941, Sec. 1, eff. June 15, 1989; Acts 1993, 73rd Leg., ch. 516, Sec. 2, eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 790, Sec. 46(6), eff. Sept. 1, 1993.

Sec. 51.216. CRIME STATISTICS REPORTS. (a) On request of the Texas Higher Education Coordinating Board, an institution shall make available to the board the information required to be reported by the federal Student Right-To-Know and Campus Security Act (Pub.L. No. 101-542) for the previous year.(b) The information must be reported in the form required by the federal Student Right-To-Know and Campus Security Act.(c) The Texas Higher Education Coordinating Board may adopt reasonable rules to administer this section.(d) In this section, "institution" means an institution of higher education, as defined by Section 61.003 of this code, or a private college or university that issues degrees in this state and is not supported by state funds.

Added by Acts 1991, 72nd Leg., ch. 195, Sec. 1, eff. Sept. 1, 1991.

Sec. 51.217. MULTIHAZARD EMERGENCY OPERATIONS PLAN; SAFETY AND SECURITY AUDIT. (a) In this section, "institution" means a general academic teaching institution, a medical and dental unit, or other agency of higher education, as those terms are defined by Section 61.003.(b) An institution shall adopt and implement a multihazard emergency operations plan for use at the institution. The plan must address mitigation, preparedness, response, and recovery. The plan must provide for:(1) employee training in responding to an emergency;(2) mandatory drills to prepare students, faculty, and employees for responding to an emergency;(3) measures to ensure coordination with the Department of State Health Services, local emergency management agencies, law enforcement, health departments, and fire departments in the event of an emergency; and(4) the implementation of a safety and security audit as required by Subsection (c).(c) At least once every three years, an institution shall conduct a safety and security audit of the institution's facilities. To the extent possible, an institution shall follow safety and security audit procedures developed in consultation with the division of emergency management of the office of the governor.(d) An institution shall report the results of the safety and security audit conducted under Subsection (c) to the institution's board of regents and the division of emergency management of the office of the governor.(e) Except as provided by Subsection (f), any document or information collected, developed, or produced during a safety and security audit conducted under Subsection (c) is not subject to disclosure under Chapter 552, Government Code.(f) A document relating to an institution's multihazard emergency operations plan is subject to disclosure if the document enables a person to:(1) verify that the institution has established a plan and determine the agencies involved in the development of the plan and the agencies coordinating with the institution to respond to an emergency, including the Department of State Health Services, local emergency services agencies, law enforcement agencies, health departments, and fire departments;(2) verify that the institution's plan was reviewed within the last 12 months and determine the specific review dates;(3) verify that the plan addresses the four phases of emergency management under Subsection (b);(4) verify that institution employees have been trained to respond to an emergency and determine the types of training, the number of employees trained, and the person conducting the training;(5) verify that each campus has conducted mandatory emergency drills and exercises in accordance with the plan and determine the frequency of the drills;(6) verify that the institution has completed a safety and security audit under Subsection (c) and determine the date the audit was conducted, the person conducting the audit, and the date the institution presented the results of the audit to the board of regents; and(7) verify that the institution has addressed any recommendations by the board of regents for improvement of the plan and determine the institution's progress within the last 12 months.

Added by Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 6.13, eff. September 1, 2009.

SUBCHAPTER E-1. MAINTAINING CAMPUS ORDER DURING PERIODS OF DISRUPTIONSec. 51.231. DEFINITION OF PERIODS OF DISRUPTION. For purposes of this subchapter a period of disruption is any period in which it reasonably appears that there is a threat of destruction to institutional property, injury to human life on the campus or facility, or a threat of willful disruption of the orderly operation of the campus or facility.

Added by Acts 1973, 63rd Leg., p. 84, ch. 51, Sec. 6, eff. Aug. 27, 1973.

Sec. 51.232. IDENTIFICATION OF PERSONS ON CAMPUS. (a) During periods of disruption, as determined by the chief administrative officer of a state-supported institution of higher education, the chief administrative officer, or an officer or employee of the institution designated by him to maintain order on the campus or facility of the institution, may require that any person on the campus or facility present evidence of his identification, or if the person is a student or employee of the institution, his student or employee official institutional identification card, or other evidence of his relationship with the institution.(b) If any person refuses or fails upon request to present evidence of his identification, or if the person is a student or employee of the institution, his student or employee official identification card, or other evidence of his relationship with the institution, and if it reasonably appears that the person has no legitimate reason to be on the campus or facility, the person may be ejected from the campus or facility.

Added by Acts 1973, 63rd Leg., p. 84, ch. 51, Sec. 6, eff. Aug. 27, 1973.

Sec. 51.233. WITHDRAWAL OF CONSENT TO REMAIN ON CAMPUS. (a) During periods of disruption, the chief administrative officer of a campus or other facility of a state-supported institution of higher education, or an officer or employee of the institution designated by him to maintain order on the campus or facility, may notify a person that consent to remain on the campus or facility under the control of the chief administrative officer has been withdrawn whenever there is reasonable cause to believe that the person has willfully disrupted the orderly operation of the campus or facility and that his presence on the campus or facility will constitute a substantial and material threat to the orderly operation of the campus or facility.(b) In no case shall consent be withdrawn for longer than 14 days from the date on which consent was initially withdrawn.(c) Notification shall be in accordance with procedures set out in Section 51.234 of this code.

Added by Acts 1973, 63rd Leg., p. 84, ch. 51, Sec. 6, eff. Aug. 27, 1973.

Sec. 51.234. NOTICE OF WITHDRAWAL OF CONSENT. When the chief administrative officer of a campus or other facility of a state-supported institution of higher education, or an officer or employee of the institution designated by him to maintain order on the campus or facility, decides to withdraw consent for any person to remain on the campus or facility, he shall notify that person in writing that consent to remain is withdrawn. The written notice must contain all of the following:(1) that consent to remain on the campus has been withdrawn and the number of days for which consent has been withdrawn, not to exceed 14;(2) the name and job title of the person withdrawing consent, along with an address where the person withdrawing consent can be contacted during regular working hours;(3) a brief statement of the activity or activities resulting in the withdrawal of consent; and(4) notification that the person from whom consent has been withdrawn is entitled to a hearing on the withdrawal not later than three days from the date of receipt by the chief administrative officer of a request for a hearing.

Added by Acts 1973, 63rd Leg., p. 85, ch. 51, Sec. 6, eff. Aug. 27, 1973.

Sec. 51.235. REPORT TO CHIEF ADMINISTRATIVE OFFICER. Whenever consent is withdrawn by any authorized officer or employee other than the chief administrative officer, the officer or employee shall submit a written report to the chief administrative officer within 24 hours, unless the authorized officer or employee has reinstated consent for the person to remain on the campus. The report must contain all of the following:(1) the description of the person from whom consent was withdrawn, including, if available, the person's name, address, and phone number; and(2) a statement of the facts giving rise to the withdrawal of consent.

Added by Acts 1973, 63rd Leg., p. 85, ch. 51, Sec. 6, eff. Aug. 27, 1973.

Sec. 51.236. CONFIRMATION OF WITHDRAWAL OF CONSENT. (a) If the chief administrative officer or, in his absence, a person designated by him for this purpose, upon reviewing the written report described in Section 51.235, finds that there was reasonable cause to believe that the person has willfully disrupted the orderly operation of the campus or facility, and that his presence on the campus or facility will constitute a substantial and material threat to the orderly operation of the campus or facility, he may enter written confirmation upon the report of the action taken by the officer or employee.(b) If the chief administrative officer, or in his absence, the person designated by him, does not confirm the action of the officer or employee within 24 hours after the time that consent was withdrawn, the action of the officer or employee shall be deemed void and of no force or effect, except that any arrest made during the period shall not for this reason be deemed not to have been made for probable cause.

Added by Acts 1973, 63rd Leg., p. 85, ch. 51, Sec. 6, eff. Aug. 27, 1973.

Sec. 51.237. REQUEST FOR HEARING. (a) A person from whom consent has been withdrawn may submit a written request for a hearing on the withdrawal to the chief administrative officer within the 14-day period. The written request must state the address to which notice of hearing is to be sent. The chief administrative officer shall grant a hearing not later than three days from the date of receipt of the request and shall immediately mail a written notice of the time, place, and date of the hearing to the person.(b) The hearing shall be held before a duly designated discipline committee or authorized hearing officer of the institution in accordance with Section 51.243. In no instance shall the person issuing the withdrawal notice or causing it to be issued serve on any committee where the validity of his order of withdrawal is in question.

Added by Acts 1973, 63rd Leg., p. 85, ch. 51, Sec. 6, eff. Aug. 27, 1973.

Sec. 51.238. REINSTATEMENT OF CONSENT TO REMAIN ON CAMPUS. The chief administrative officer shall reinstate consent whenever he has reason to believe that the presence of the person from whom consent was withdrawn will not constitute a substantial and material threat to the orderly operation of the campus or facility.

Added by Acts 1973, 63rd Leg., p. 86, ch. 51, Sec. 6, eff. Aug. 27, 1973.

Sec. 51.239. ENTERING OR REMAINING ON CAMPUS AFTER WITHDRAWAL OF CONSENT. (a) Any person who has been notified by the chief administrative officer of a campus or facility of a state-supported institution of higher education, or by an officer or employee designated by the chief administrative officer to maintain order on the campus or facility, that consent to remain on the campus or facility has been withdrawn pursuant to Section 51.233, who has not had consent reinstated, and who willfully and knowingly enters or remains upon the campus or facility during the period for which consent has been withdrawn, is guilty of a misdemeanor, and is subject to punishment as set out in Section 51.244.(b) This section does not apply to any person who enters or remains on the campus or facility for the sole purpose of applying to the chief administrative officer or authorized officer or employee for the reinstatement of consent or for the sole purpose of attending a hearing on the withdrawal.

Added by Acts 1973, 63rd Leg., p. 86, ch. 51, Sec. 6, eff. Aug. 27, 1973.

Sec. 51.240. AUTHORITY TO SUSPEND, DISMISS, OR EXPEL STUDENTS OR EMPLOYEES NOT AFFECTED. This subchapter does not affect the power of the duly constituted authorities of a state-supported institution of higher education to suspend, dismiss, or expel any student or employee at the university or college.

Added by Acts 1973, 63rd Leg., p. 86, ch. 51, Sec. 6, eff. Aug. 27, 1973.

Sec. 51.241. STUDENTS AND EMPLOYEES BARRED FROM CAMPUS AFTER SUSPENSION OR DISMISSAL. (a) Every student or employee who has been suspended or dismissed from a state-supported institution of higher education after a hearing, in accordance with procedures established by the institution, for disrupting the orderly operation of the campus or facility of the institution, as a condition of the suspension or dismissal, may be denied access to the campus or facility, or both, of the institution for the period of suspension, and in the case of dismissal, for a period not to exceed one year.(b) A person who has been notified by personal service of the suspension or dismissal and condition and who willfully and knowingly enters upon the campus or facility of the institution to which he has been denied access, without the express written permission of the chief administrative officer of the campus or facility, is guilty of a misdemeanor and is subject to punishment as set out in Section 51.244.(c) Knowledge shall be presumed if personal service has been given as prescribed in Subsection (b) of this section.

Added by Acts 1973, 63rd Leg., p. 86, ch. 51, Sec. 6, eff. Aug. 27, 1973.

Sec. 51.242. REFUSING OR FAILING TO LEAVE BUILDING CLOSED TO PUBLIC. No person may refuse or fail to leave a building under the control and management of a public agency, including a state-supported institution of higher education, during those hours of the day or night when the building is regularly closed to the public, upon being requested to do so by a guard, watchman, or other employee of a public agency, including a state-supported institution of higher education, controlling and managing the building or property, if the surrounding circumstances are such as to indicate to a reasonable person that the individual or individuals have no apparent lawful business to pursue.

Added by Acts 1973, 63rd Leg., p. 87, ch. 51, Sec. 6, eff. Aug. 27, 1973.

Sec. 51.243. REQUIRED HEARING PROCEDURES. A person from whom consent to remain on the campus of a state-supported institution of higher education has been withdrawn in accordance with Section 51.233 is entitled, in addition to the procedures set out in Section 51.234, to the following:(1) to be represented by counsel;(2) to the right to call and examine witnesses and to cross-examine adverse witnesses;(3) to have all matters upon which the decision may be based introduced into evidence at the hearing in his presence;(4) to have the decision based solely on the evidence presented at the hearing;(5) to prohibit the introduction of statements made against him unless he has been advised of their content and the names of the persons who made them, and has been given the opportunity to rebut unfavorable inferences that might otherwise be drawn; and(6) to have all findings made at the hearing be final, subject only to his right to appeal to the president and the governing board of the institution.

Added by Acts 1973, 63rd Leg., p. 87, ch. 51, Sec. 6, eff. Aug. 27, 1973.

Sec. 51.244. PENALTIES. A person who violates Section 51.239, 51.241, or 51.242 of this code is guilty of a misdemeanor and upon conviction is subject to a fine of not more than $500 or imprisonment in the county jail for not more than six months, or both.

Added by Acts 1973, 63rd Leg., p. 87, ch. 51, Sec. 6, eff. Aug. 27, 1973.

SUBCHAPTER F. REQUIRED AND ELECTIVE COURSESSec. 51.301. GOVERNMENT OR POLITICAL SCIENCE. (a) Every college and university receiving state support or state aid from public funds shall give a course of instruction in government or political science which includes consideration of the Constitution of the United States and the constitutions of the states, with special emphasis on that of Texas. This course shall have a credit value of not less than six semester hours or its equivalent. Except as provided by Subsection (c), a college or university receiving state support or state aid from public funds may not grant a baccalaureate degree or a lesser degree or academic certificate to any person unless the person has credit for such a course. The college or university may determine that a student has satisfied this requirement in whole or in part on the basis of credit granted to the student by the college or university for a substantially equivalent course completed at another accredited college or university or on the basis of the student's successful completion of an advanced standing examination administered on the conditions and under the circumstances common for the college or university's advanced standing examinations. The college or university may grant as much as three semester hours of credit or its equivalent toward satisfaction of this requirement for substantially equivalent work completed by the student in the program of an approved senior R.O.T.C. unit.(b) The requirement of Subsection (a) that the required course must include special emphasis on the Texas Constitution does not apply to a degree granted on completion of an academic program offered by a medical and dental unit, as that term is defined by Section 61.003, to a student who is a member of the armed forces of the United States, including the reserves or national guard, if:(1) the program is operated by the medical and dental unit under contract with the United States Army;(2) the program requires less than two years of residency in this state; and(3) the principal participants in the program are military personnel stationed outside this state.(c) The governing board of a general academic teaching institution that offers a joint baccalaureate degree program under a contract with a foreign college or university may exempt a student enrolled in the joint degree program from the course requirement prescribed by Subsection (a) if the student:(1) enrolled in the foreign college or university before enrolling in the joint degree program or is otherwise considered to be primarily a student of the foreign college or university; and(2) successfully completes the American Way course described by Subsection (d) at the institution the student attends or, with the approval of that institution, at another general academic teaching institution that offers the course.(d) The American Way course authorized by Subsection (c)(2) must be designed to provide a foreign student with a familiarity and understanding of United States government and civic life and their sources, development, and character. The course must concentrate on important texts, including the United States Constitution and the Declaration of Independence, on the works and contributions of influential authors, political and cultural leaders, and other important figures, and on important events and developments in United States history. The course must cover important developments in human and civil rights, including the civil rights movement and the history of women's rights. The course must cover the history and development of the State of Texas and its place in United States history and culture. The course must consist of four semester credit hours, with one semester credit hour in practicum activities intended to provide the student with experience in the three branches of government through participation at the federal, state, or local level. The course may not be taken for course credit by a student other than a student described by Subsection (c).(e) In this section, "general academic teaching institution" has the meaning assigned by Section 61.003.

Amended by Acts 1995, 74th Leg., ch. 5, Sec. 1, eff. March 23, 1995; Acts 1995, 74th Leg., ch. 17, Sec. 1, eff. Aug. 28, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 539, Sec. 1, eff. June 16, 2007.

Sec. 51.302. AMERICAN OR TEXAS HISTORY. (a) In this section, "general academic teaching institution" has the meaning assigned by Section 61.003.(b) Except as provided by Subsection (c), a college or university receiving state support or state aid from public funds may not grant a baccalaureate degree or a lesser degree or academic certificate to any person unless the person has credit for six semester hours or its equivalent in American History. A student is entitled to submit as much as three semester hours of credit or its equivalent in Texas History in partial satisfaction of this requirement. The college or university may determine that a student has satisfied this requirement in whole or part on the basis of credit granted to the student by the college or university for a substantially equivalent course completed at another accredited college or university, or on the basis of the student's successful completion of an advanced standing examination administered on the conditions and under the circumstances common for the college or university's advanced standing examinations. The college or university may grant as much as three semester hours of credit or its equivalent toward satisfaction of this requirement for substantially equivalent work completed by a student in the program of an approved senior R.O.T.C. unit.(c) The governing board of a general academic teaching institution that offers a joint baccalaureate degree program under a contract with a foreign college or university may exempt a student enrolled in the joint degree program from the course requirement prescribed by Subsection (b) if the student:(1) enrolled in the foreign college or university before enrolling in the joint degree program or is otherwise considered to be primarily a student of the foreign college or university; and(2) successfully completes the American Way course described by Section 51.301(d) at the institution the student attends or, with the approval of that institution, at another general academic teaching institution that offers the course.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1995, 74th Leg., ch. 5, Sec. 1, eff. March 23, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 539, Sec. 2, eff. June 16, 2007.

Sec. 51.303. ELECTIVE COURSES IN DACTYLOLOGY. (a) In this section, "dactylology" means the art of communicating ideas by signs made with the fingers, as in the manual alphabets of deaf-mutes.(b) Any state college or university offering a fully accredited program for teachers of the deaf may offer a three-hour elective course in dactylology.(c) American Sign Language is recognized as a language, and any state institute of higher education may offer an elective course in American Sign Language. A student is entitled to count credit received for a course in American Sign Language toward satisfaction of a foreign language requirement of the institution of higher education where it is offered.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1979, 66th Leg., p. 735, ch. 327, Sec. 2, eff. Aug. 27, 1979.

Sec. 51.304. COURSES IN MILITARY AND NAVAL TRAINING. The governing board of any state-supported institution of higher education may request the United States Department of Defense to establish and maintain courses in military and naval training qualifying men student graduates of the courses for reserve commission awards as a part of its curriculum. The board may enter into mutually agreeable contracts for that purpose. The work of the students enrolling in the courses may be credited toward degree requirements under regulations prescribed by the board.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.3041. AWARD OF COURSE CREDIT FOR MILITARY TRAINING. (a) In this section, "institution of higher education" has the meaning assigned by Section 61.003.(b) An institution of higher education shall consider, in determining whether to award to a student course credit toward a degree offered by the institution for the student's completion of certain military training:(1) any official military record presented to the institution by the student that:(A) describes the substance of the training completed by the student; and(B) verifies the student's successful completion of that training; and(2) whether the substance of that training satisfies the purpose of the course for which the student seeks credit as described in the institution's course catalog.(c) This section applies to a student who has completed certain military training and is admitted to the institution, including a student who is readmitted under Section 51.9242.

Added by Acts 2005, 79th Leg., Ch. 549, Sec. 1, eff. June 17, 2005.Added by Acts 2005, 79th Leg., Ch. 907, Sec. 1, eff. June 18, 2005.

Sec. 51.3042. AWARD OF COURSE CREDIT FOR MILITARY SERVICE. (a) In this section, "institution of higher education" has the meaning assigned by Section 61.003.(b) An institution of higher education shall award to an undergraduate student who is admitted to the institution, including a student who is readmitted under Section 51.9242, course credit for all physical education courses required by the institution for an undergraduate degree and for additional semester credit hours, not to exceed 12, that may be applied to satisfy any elective course requirements for the student's degree program for courses outside the student's major or minor if the student:(1) graduated from a public or private high school accredited by a generally recognized accrediting organization or from a high school operated by the United States Department of Defense; and(2) is an honorably discharged former member of the armed forces of the United States who:(A) completed at least two years of service in the armed forces; or(B) was discharged because of a disability.(c) This section does not prohibit an institution of higher education from awarding additional course credit for a student's military service as the institution considers appropriate.(d) An institution of higher education may adopt rules requiring reasonable proof from a student of the fact and duration of the student's military service and of the student's military discharge status.

Added by Acts 2009, 81st Leg., R.S., Ch. 597, Sec. 1, eff. June 19, 2009.

Sec. 51.3062. SUCCESS INITIATIVE. (a) The definitions provided by Section 61.003 apply to this section.(b) An institution of higher education shall assess the academic skills of each entering undergraduate student to determine the student's readiness to enroll in freshman-level academic coursework. An institution may not use the assessment or the results of the assessment as a condition of admission to the institution.(c) The board shall designate one or more instruments for use by institutions of higher education in assessing students under this section.(e) The board shall designate additional assessment instruments for use by institutions of higher education under this section, including assessment instruments currently approved by the board to measure college readiness.(f) Each assessment instrument designated by the board for use under this section must be diagnostic in nature and designed to assess a student's readiness to perform freshman-level academic coursework. The board shall prescribe standards for the assessment instrument or instruments that reflect that student readiness. An institution of higher education may adopt more stringent assessment standards with respect to student readiness.(g) Each institution of higher education shall establish a program to advise students regarding coursework and other means by which students can develop the academic skills required to successfully complete college-level work.(h) If a student fails to meet the assessment standards described by Subsection (f), the institution of higher education shall work with the student to develop a plan to assist the student in becoming ready to perform freshman-level academic coursework. The plan must be designed on an individual basis to provide the best opportunity for each student to attain that readiness.(i) The institution of higher education may refer a student to developmental coursework as considered necessary by the institution to address a student's deficiencies in the student's readiness to perform freshman-level academic coursework, except that the institution may not require enrollment in developmental coursework with respect to a student previously determined by any institution of higher education to have met college-readiness standards.(i-1) The commissioner of higher education may by rule require an institution of higher education to adopt uniform standards for the placement of a student under this section.(j) A student may retake an assessment instrument at any time to determine readiness to perform freshman-level academic coursework.(k) An institution of higher education shall determine when a student is ready to perform freshman-level academic coursework. The institution must make its determination on an individual basis according to the needs of the student. The determination shall include:(1) requiring a student to retake a board-approved assessment instrument, if the student did not initially perform within a deviation established by the board; or(2) other board-approved means of evaluating student readiness, if the student did not initially pass the assessment instrument but performed within a deviation established by the board.(l) The legislature shall appropriate money for approved non-degree-credit developmental courses, except that legislative appropriations may not be used for developmental coursework taken by a student in excess of:(1) 18 semester credit hours, for a general academic teaching institution; and(2) 27 semester credit hours, for a public junior college, public technical institute, or public state college.(m) The board may develop formulas to supplement the funding of developmental academic programs by institutions of higher education, including formulas for supplementing the funding of non-course-based programs. The board may develop a performance funding formula by which institutions may receive additional funding for each student who completes the Success Initiative established under this section and then successfully completes college coursework. The legislature may appropriate the money required to provide the additional funding under those formulas.(n) Each institution of higher education shall report annually to the board on the success of its students and the effectiveness of its Success Initiative.(o) The board shall evaluate the effectiveness of the Success Initiative on a statewide basis and with respect to each institution of higher education.(p) A student who has achieved a score set by the board on the Scholastic Assessment Test (SAT) or the American College Test (ACT) is exempt from the requirements of this section. An exemption under this subsection is effective for the five-year period following the date a student takes the test and achieves the standard set by the board.(q) A student who has achieved scores set by the board on the questions developed for end-of-course assessment instruments under Section 39.0233(a) is exempt from the requirements of this section. The exemption is effective for the three-year period following the date a student takes the last assessment instrument for purposes of this section and achieves the standard set by the board. This subsection does not apply during any period for which the board designates the questions developed for end-of-course assessment instruments under Section 39.0233(a) as the primary assessment instrument under this section, except that the three-year period described by this subsection remains in effect for students who qualify for an exemption under this subsection before that period.(q-1) A student who has completed a recommended or advanced high school program as determined under Section 28.025 and demonstrated the performance standard for college readiness as provided by Section 39.024 on the Algebra II and English III end-of-course assessment instruments is exempt from the requirements of this section with respect to those content areas. The commissioner of higher education by rule shall establish the period for which an exemption under this subsection is valid.(r) This section does not apply to:(1) a student who has graduated with an associate or baccalaureate degree from an institution of higher education;(2) a student who transfers to an institution of higher education from a private or independent institution of higher education or an accredited out-of-state institution of higher education and who has satisfactorily completed college-level coursework;(3) a student who is enrolled in a certificate program of one year or less at a public junior college, a public technical institute, or a public state college;(4) a student who is serving on active duty as a member of:(A) the armed forces of the United States; or(B) the Texas National Guard;(5) a student who is currently serving as and, for at least the three-year period preceding enrollment, has served as a member of a reserve component of the armed forces of the United States; or(6) a student who on or after August 1, 1990, was honorably discharged, retired, or released from:(A) active duty as a member of the armed forces of the United States or the Texas National Guard; or(B) service as a member of a reserve component of the armed forces of the United States.(s) An institution of higher education may exempt a non-degree-seeking or non-certificate-seeking student from the requirements of this section.

Acts 2003, 78th Leg., ch. 820, Sec. 37(b), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1312, Sec. 17, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 61, eff. June 19, 2009.

Sec. 51.307. RULES. The Texas Higher Education Coordinating Board shall adopt rules necessary for the administration of this subchapter.

Added by Acts 1993, 73rd Leg., ch. 273, Sec. 1, eff. May 24, 1993. Redesignated from Sec. 51.306(n) and amended by Acts 1995, 74th Leg., ch. 76, Sec. 4.02, eff. Sept. 1, 1995.

Sec. 51.308. DRIVER EDUCATION. A driver education course for the purpose of preparing students to obtain a driver's license may be offered by an institution of higher education, as defined by Section 61.003, with the approval of the Central Education Agency.

Added by Acts 1995, 74th Leg., ch. 1009, Sec. 2, eff. Sept. 1, 1995. Renumbered from Education Code Sec. 51.307 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(19), eff. Sept. 1, 1997.

Sec. 51.309. PAIN TREATMENT MEDICAL EDUCATION COURSE WORK. (a) Each medical school shall determine the extent to which pain treatment medical education course work is meeting the instructional elements described in Subsection (b) and is offered to all students enrolled in medical schools.(b) Pain treatment medical education course work should include instruction in:(1) pain assessment in adults, children, and special populations, including elderly and impaired individuals;(2) pain anatomy, physiology and pathophysiology, and pharmacology of opioid and nonopioid analgesic drugs, including pharmacokinetics and pharmacodynamics;(3) the advantages and disadvantages of various methods of drug administration, side effects, treatment outcome, and the outcome of behavioral and other psychological therapy for pain;(4) the psychological, social, economic, and emotional impact of malignant and nonmalignant acute and chronic pain on patients;(5) indications for and outcomes of anesthetic and neurosurgical pain-relieving techniques, including nerve blocks and neuroaugmentative and neuroablative techniques; and(6) the outcome of treatment of pain emanating from a damaged nervous system and neuropathic pain.

Added by Acts 1995, 74th Leg., ch. 174, Sec. 3, eff. Sept. 1, 1995.

Renumbered from Education Code Sec. 61.785 by Acts 2001, ch. 1420, Sec. 4.012, eff. Sept. 1, 2001.

SUBCHAPTER G. RESPONSIBILITIES OF GOVERNING BOARDS, SYSTEM ADMINISTRATIONS, AND INSTITUTIONSSec. 51.351. DEFINITIONS. In this subchapter:(1) "General academic teaching institution," "governing board," "institution of higher education," "medical and dental unit," "public junior college," and "university system" have the meanings assigned by Section 61.003.(2) "System administration" means the administrative officers and employees of a university system who are assigned responsibility in relation to administration of two or more component institutions and are under the supervision of the chancellor or other chief executive officer of the university system.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 1.09, eff. June 20, 1987. Amended by Acts 1991, 72nd Leg., ch. 526, Sec. 1, eff. Sept. 1, 1991.Amended by: Acts 2005, 79th Leg., Ch. 292, Sec. 1, eff. June 17, 2005.Acts 2005, 79th Leg., Ch. 1181, Sec. 2, eff. September 1, 2005.

Sec. 51.352. RESPONSIBILITY OF GOVERNING BOARDS. (a) It is the policy of this state that the governing boards of institutions of higher education, being composed of lay members, shall exercise the traditional and time-honored role for such boards as their role has evolved in the United States and shall constitute the keystone of the governance structure. In this regard each governing board:(1) is expected to preserve institutional independence and to defend its right to manage its own affairs through its chosen administrators and employees;(2) shall enhance the public image of each institution under its governance;(3) shall interpret the community to the campus and interpret the campus to the community;(4) shall nurture each institution under its governance to the end that each institution achieves its full potential within its role and mission; and(5) shall insist on clarity of focus and mission of each institution under its governance.(b) The governing board of an institution of higher education shall provide the policy direction for each institution of higher education under its management and control.(c) In making or confirming appointments to a governing board, the governor and senate shall ensure that the appointee has the background and experience suitable for performing the statutory responsibility of a member of the governing board.(d) In addition to powers and duties specifically granted by this code or other law, each governing board shall:(1) establish, for each institution under its control and management, goals consistent with the role and mission of the institution;(2) appoint the chancellor or other chief executive officer of the system, if the board governs a university system;(3) appoint the president or other chief executive officer of each institution under the board's control and management and evaluate the chief executive officer of each component institution and assist the officer in the achievement of performance goals;(4) set campus admission standards consistent with the role and mission of the institution and considering the admission standards of similar institutions nationwide having a similar role and mission, as determined by the coordinating board; and(5) ensure that its formal position on matters of importance to the institutions under its governance is made clear to the coordinating board when such matters are under consideration by the coordinating board.(e) Each member of a governing board has the legal responsibilities of a fiduciary in the management of funds under the control of institutions subject to the board's control and management.(f) The governing board of each general academic teaching institution and each public junior college within a 100-mile radius of that institution shall adopt a policy to enhance the transfer of students based on the recommendations of the permanent advisory committee under Section 51.3521 of this code.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 1.09, eff. June 20, 1987. Amended by Acts 1991, 72nd Leg., ch. 526, Sec. 2, eff. Sept. 1, 1991.

Sec. 51.3521. PERMANENT ADVISORY COMMITTEES. (a) Permanent advisory committees are established.(b) Each committee consists of the president, or the president's designee, of each general academic teaching institution and of each public junior college within a 100-mile radius of a general academic teaching institution.(c) Each committee shall biennially elect a presiding officer.(d) Each committee may elect other officers.(e) Each committee shall adopt rules to govern the time and place of meetings and the transaction of business.(f) Each committee shall:(1) periodically study regional higher education needs in this state; and(2) make recommendations to the governing boards of each general academic teaching institution and each public junior college represented regarding degree programs, core curricula, and joint faculty appointments to enhance the transfer of students and the coordinated working relationships between those institutions.

Added by Acts 1991, 72nd Leg., ch. 526, Sec. 3, eff. Sept. 1, 1991.

Sec. 51.353. RESPONSIBILITY OF SYSTEM ADMINISTRATION. (a) The system administration of each system shall coordinate the activities of component institutions within the system.(b) In addition to other powers and duties provided by this code or other law, each system administration shall:(1) initiate, monitor, approve, and coordinate long-range planning for the system;(2) approve short-range institutional plans for operations and expenditures;(3) provide to component institutions technical assistance such as legal and financial services;(4) evaluate each component institution and assist the institution in the achievement of performance goals; and(5) perform such other duties as may be delegated to it by the governing board of its system.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 1.09, eff. June 20, 1987.

Sec. 51.354. INSTITUTIONAL RESPONSIBILITY. In addition to specific responsibilities imposed by this code or other law, each institution of higher education has the general responsibility to serve the public and, within the institution's role and mission, to:(1) transmit culture through general education;(2) extend knowledge;(3) teach and train students for professions;(4) provide for scientific, engineering, medical, and other academic research;(5) protect intellectual exploration and academic freedom;(6) strive for intellectual excellence;(7) provide educational opportunity for all who can benefit from postsecondary education and training; and(8) provide continuing education opportunities.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 1.09, eff. June 20, 1987.

Sec. 51.355. NONVOTING STUDENT REGENT; UNIVERSITY SYSTEM BOARD OF REGENTS. (a) In this section, "student government" means the representative student organization directly elected by the student body of a general academic teaching institution or medical and dental unit.(b) The chancellor of each university system shall develop a uniform application form to be used by each general academic teaching institution and medical and dental unit in the university system to solicit applicants for the position of student regent.(c) Except as provided by Subsection (f), not later than November 1 of each year, the student government of each general academic teaching institution and medical and dental unit in a university system shall solicit applicants for appointment to the next regular term of the position of student regent. Not later than January 1, from among the applications received by the student government, the student government shall select five applicants as the student government's recommendations for the position of student regent and send the applications of those applicants to the chancellor of the university system. From among those applicants, the chancellor shall select two or more applicants as the university system's recommendations for the position of student regent and shall send the applications of those applicants to the governor not later than February 1. The governor may request to review all applications for the position of student regent received by the student governments and may request an applicant to submit additional information to the governor. On June 1, or as soon thereafter as practicable, the governor shall appoint one of the applicants to serve as the student regent for the system for a one-year term expiring on the next May 31. The governor is not required to appoint an applicant recommended by the chancellor.(d) To be eligible for appointment as student regent, a person must be enrolled as an undergraduate or graduate student in a general academic teaching institution or medical and dental unit in the university system and be in good academic standing as determined by the institution at the time of appointment. The person must remain enrolled at the institution throughout the person's term as a student regent. For purposes of this subsection, a person is considered to be enrolled in an institution or unit for a summer term if the person was enrolled in the institution or unit for the preceding semester and:(1) is registered or preregistered at the institution or unit for the following fall semester;(2) if the person has not completed the person's degree program, is eligible to continue the degree program at the institution or unit in the following fall semester; or(3) if the person completed a degree program in the preceding semester, is admitted to another degree program at the institution or unit for the following fall semester.(d-1) Throughout a student regent's term, the student regent must maintain a grade point average of at least 2.5 on a four-point scale. The president of the institution in which the student regent is enrolled shall notify the governor if the student regent fails to maintain the qualifications required by this section.(e) A student regent is not a member of the board of regents of the system for which the student regent is appointed. A student regent has the same powers and duties as the members of the board of regents of the system, including the right to attend and participate in meetings of the board of regents, except that the student regent:(1) may not vote on any matter before the board or make or second any motion before the board; and(2) is not counted in determining whether a quorum exists for a meeting of the board or in determining the outcome of any vote of the board.(f) The student government of the general academic teaching institution or medical and dental unit at which a current student regent was enrolled at the time of the student regent's appointment may not solicit applicants for the position of student regent for the next regular term of the position.(g) A vacancy in the position of student regent for a university system shall be filled for the unexpired term by appointment by the governor in consultation with the chancellor of the system.(h) On receiving notice under Subsection (d-1) from the president of the institution in which the student regent is enrolled that the student regent has failed to maintain the qualifications required by this section, the governor shall declare the position of student regent vacant and as soon as practicable fill the vacancy in the manner prescribed by Subsection (g).(i) A student regent serves without compensation but is entitled to be reimbursed for the actual expenses incurred by the student regent in attending the meetings of the board of regents, subject to the approval of the chairman of the board of regents.

Added by Acts 2005, 79th Leg., Ch. 292, Sec. 2, eff. June 17, 2005.Added by Acts 2005, 79th Leg., Ch. 1181, Sec. 3, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 181, Sec. 1, eff. May 23, 2007.

Sec. 51.356. NONVOTING STUDENT REGENT; INSTITUTION BOARD OF REGENTS. (a) This section applies only to a general academic teaching institution that is not a part of a university system.(b) In this section, "student government" means the representative student organization directly elected by the student body of a general academic teaching institution.(c) The president of a general academic teaching institution shall develop a uniform application form to be used to solicit applicants for the position of student regent.(d) Not later than November 1 of each year, the student government of the general academic teaching institution shall solicit applicants for appointment to the next regular term of the position of student regent. Not later than January 1, from among the applications received by the student government, the student government shall select five applicants as the student government's recommendations for the position of student regent and send the applications of those applicants to the president of the institution. From among those applicants, the president shall select two or more applicants as the institution's recommendations for the position of student regent and shall send the applications of those applicants to the governor not later than February 1. The governor may request to review all applications for the position of student regent received by the student government and may request an applicant to submit additional information to the governor. On June 1, or as soon thereafter as practicable, the governor shall appoint one of the applicants to serve as the student regent for the institution for a one-year term expiring on the next May 31. The governor is not required to appoint an applicant recommended by the president.(e) To be eligible for appointment as student regent, a person must be enrolled as an undergraduate or graduate student in the general academic teaching institution and be in good academic standing as determined by the institution at the time of appointment. The person must remain enrolled at the institution throughout the person's term as a student regent. For purposes of this subsection, a person is considered to be enrolled in an institution for a summer term if the person was enrolled in the institution for the preceding semester and:(1) is registered or preregistered at the institution for the following fall semester;(2) if the person has not completed the person's degree program, is eligible to continue the degree program at the institution in the following fall semester; or(3) if the person completed a degree program in the preceding semester, is admitted to another degree program at the institution for the following fall semester.(e-1) Throughout a student regent's term, the student regent must maintain a grade point average of at least 2.5 on a four-point scale. The president of the institution in which the student regent is enrolled shall notify the governor if the student regent fails to maintain the qualifications required by this section.(f) A student regent is not a member of the board of regents of the institution for which the student regent is appointed. A student regent has the same powers and duties as the members of the board of regents of the institution, including the right to attend and participate in meetings of the board of regents, except that the student regent:(1) may not vote on any matter before the board or make or second any motion before the board; and(2) is not counted in determining whether a quorum exists for a meeting of the board or in determining the outcome of any vote of the board.(g) A vacancy in the position of student regent for an institution shall be filled for the unexpired term by appointment by the governor in consultation with the president of the institution.(h) On receiving notice under Subsection (e-1) from the president of the institution that the student regent has failed to maintain the qualifications required by this section, the governor shall declare the position of student regent vacant and as soon as practicable fill the vacancy in the manner prescribed by Subsection (g).(i) A student regent serves without compensation but is entitled to be reimbursed for the actual expenses incurred by the student regent in attending the meetings of the board of regents, subject to the approval of the chairman of the board of regents.

Added by Acts 2005, 79th Leg., Ch. 292, Sec. 2, eff. June 17, 2005.Added by Acts 2005, 79th Leg., Ch. 1181, Sec. 3, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 181, Sec. 2, eff. May 23, 2007.

Sec. 51.357. PUBLIC TESTIMONY AT CERTAIN MEETINGS OF GOVERNING BOARDS OF GENERAL ACADEMIC TEACHING INSTITUTIONS. (a) In this section, "general academic teaching institution" has the meaning assigned by Section 61.003.(b) The governing board of each general academic teaching institution or of a university system that includes one or more component general academic teaching institutions shall adopt a policy that allows the public to present, for a reasonable amount of time and for any item on the agenda, both written and oral testimony at a regular meeting of the board.(c) The governing board shall consider the public testimony presented to the board on an issue before making a decision on the issue.

Added by Acts 2005, 79th Leg., Ch. 303, Sec. 1, eff. June 17, 2005.Renumbered from Education Code, Section 51.355 by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(13-a), eff. September 1, 2007.

Sec. 51.358. LONG-TERM STRATEGIC PLAN FOR RESEARCH UNIVERSITY OR EMERGING RESEARCH UNIVERSITY. (a) The governing board of each institution of higher education designated as a research university or emerging research university under the Texas Higher Education Coordinating Board's accountability system shall submit to the coordinating board, in the form and manner prescribed by the coordinating board, a detailed, long-term strategic plan documenting the strategy by which the institution intends to achieve recognition as a research university, or enhance the university's reputation as a research university, as applicable.(b) The Texas Higher Education Coordinating Board shall adopt rules for the administration of this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 287, Sec. 1, eff. September 1, 2009.

SUBCHAPTER H. GUIDELINES FOR ACADEMIC AND OTHER REPORTS BY INSTITUTIONS OF HIGHER EDUCATIONSec. 51.401. PURPOSE. It is the intent of the legislature that all public higher education institutions of this state shall manage their institutions and institutional resources to achieve maximum effectiveness and to provide the greatest attainable educational benefit from the expenditure of public funds.

Added by Acts 1977, 65th Leg., p. 1478, ch. 601, Sec. 1, eff. Aug. 29, 1977.

Sec. 51.402. REPORT OF INSTITUTIONAL AND ACADEMIC DUTIES. (a) The Coordinating Board, Texas College and University System, in cooperation with governing boards, institutional officials, and faculty representatives of general academic institutions of higher education, shall develop and recommend general policies and standard reports for academic faculty workloads and services.(b) The governing board of each institution of higher education in the state shall adopt rules and regulations concerning faculty academic workloads. In adopting rules under this subsection, each institution shall recognize that classroom teaching, basic and applied research, and professional development are important elements of faculty academic workloads by giving appropriate weight to each activity when determining the standards for faculty academic workload. An institution may give the same or different weight to each activity and to other activities recognized by the institution as important elements of faculty academic workloads. The established rules and regulations of each institution shall be reported to the coordinating board and included in the operating budgets of each institution.(c) Within 30 days of the end of each academic year, the institution shall file with its governing board a report, by department, of the academic duties and services performed by each member of the faculty during the nine-month academic year, showing evidence of compliance with requirements established by the governing board. The report of academic duties and services performed by each member of the faculty shall indicate all appointments held by the faculty member in the employing institution, the salary paid to each appointment, the percent of time of each appointment, and the source of funds from which salary payments were made. Teaching responsibilities in each workload standard shall be in proportion to the portion of salary paid from funds appropriated for instructional purposes.(d) The institutional head of each higher education institution shall designate the officer of his staff who will monitor workloads, prepare and review appropriate workload reports, and submit the reports to the institutional head for his certification or approval and comments as may be appropriate.

Added by Acts 1977, 65th Leg., p. 1478, ch. 601, Sec. 1, eff. Aug. 29, 1977. Amended by Acts 1987, 70th Leg., ch. 845, Sec. 1, eff. Aug. 31, 1987.

Sec. 51.403. REPORTS OF STUDENT ENROLLMENT AND ACADEMIC PERFORMANCE. (a) All higher education institutions of this state shall offer only such courses and teach such classes as are economically justified in the considered judgment of the appropriate governing board.(b) After the end of each spring semester the chief executive officer of each institution shall provide its governing board a report for the preceding fall and spring semesters indicating for each instructor the number of students enrolled in each class, the number of semester-credit hours accrued to each course, the course number and title, the department in which the course is offered, and the identity and academic rank of the instructor.(c) A report prepared under Subsection (b) of this section must compare student enrollments in each class on the last day of each semester with enrollments at the beginning of that semester.(d) Each institution shall file with its governing board and the coordinating board a small class report, excluding individual instruction courses, indicating department, course number, title of course, and the name of the instructor. "Small classes," for the purpose of this report, are undergraduate-level courses with less than 10 registrations, and graduate-level courses with less than 5 registrations. No small classes shall be offered in any institution except as authorized by the appropriate governing board, within the guidelines established by the Coordinating Board.(e) Under guidelines established by the Coordinating Board, Texas College and University System, and the State Board of Education, postsecondary institutions shall report student performance during the first year enrolled after graduation from high school to the high school or junior college last attended. This report shall include, but not be limited to, appropriate student test scores, a description of developmental courses required, and the student's grade point average. Appropriate safeguards for student privacy shall be included in the rules for implementation of this subsection.

Added by Acts 1977, 65th Leg., p. 1478, ch. 601, Sec. 1, eff. Aug. 29, 1977. Amended by Acts 1979, 66th Leg., p. 1100, ch. 516, Sec. 1, eff. Aug. 27, 1979; Acts 1985, 69th Leg., ch. 726, Sec. 1, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 665, Sec. 2, eff. Aug. 31, 1987.

Sec. 51.4031. REPORTS OF AFFORDABILITY AND ACCESS. (a) Not later than November 1 of each year, the chief executive officer of each institution of higher education, as defined by Section 61.003, shall provide to the governing board of the institution a report for the preceding fall, spring, and summer semesters that examines the affordability and access of the institution.(b) The report must include:(1) statistical information on the percentage of gross family income required for a student who is a resident of this state to pay tuition and required fees charged by the institution;(2) the criteria used by the institution to admit students to the institution;(3) an analysis of the criteria used to admit students and to award financial assistance to students, considering the mission of the institution and the purposes of higher education in this state;(4) an analysis of the manner in which the factors described by Subdivisions (1)-(3) relate to:(A) the regions of this state in which students reside;(B) the race or ethnicity of students;(C) the gender of students; and(D) the level of education achieved by the parents of students; and(5) comparisons of the institution with peer institutions in this state and in other states with respect to affordability and access.(c) For purposes of the report, a student who applies for admission to or enrolls in an institution and applies for financial aid from the institution may be required to provide documentation necessary for the institution to complete the report.(d) An institution's report must be in the form prescribed by the Texas Higher Education Coordinating Board in consultation with the institution.

Added by Acts 2003, 78th Leg., ch. 1321, Sec. 6, eff. Sept. 1, 2003.

Sec. 51.4032. ANNUAL REPORT OF PARTICIPATION IN HIGHER EDUCATION. Not later than December 1 of each year and in the form prescribed by the coordinating board, each general academic teaching institution and medical and dental unit as defined in Section 61.003 shall provide to the Texas Higher Education Coordinating Board and shall publish on the institution's website a report describing the composition of the institution's entering class of students. The report must include a demographic breakdown of the class, including a breakdown by race, ethnicity, economic status, and high school class standing. A report submitted by a general academic teaching institution or medical and dental unit as defined in Section 61.003 must include separate demographic breakdowns of the students admitted under Sections 51.803, 51.804, and 51.805 and a description of any plans, policies, or programs developed or implemented by the institution to recruit and retain students from underrepresented groups such as racial or ethnic minority groups.

Added by Acts 2005, 79th Leg., Ch. 694, Sec. 2, eff. June 17, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1369, Sec. 3, eff. June 15, 2007.

Sec. 51.4033. REPORT OF EFFORTS CONCERNING TIMELY GRADUATION. (a) Not later than November 1 of each year, the president of each general academic teaching institution, as defined by Section 61.003, shall provide to the governing board of the institution a report for the preceding academic year that examines the institution's efforts concerning timely graduation of its undergraduate students.(b) The report must:(1) state, for each undergraduate degree program, the average number of semester credit hours attempted and the average number of fall and spring semesters attended by a student completing the program;(2) state the specific efforts implemented by the institution to ensure that undergraduate students graduate in a timely manner and do not attempt an excessive number of semester credit hours beyond the minimum number required to complete the students' degree programs, including the institution's efforts to provide academic counseling concerning timely graduation, including the development of an online student degree progress report which compares the courses taken and credit received by a student to the courses completed and needed for degree and graduation requirements for each academic term, and to implement tuition policies that encourage timely graduation; and(3) include any other information required by the Texas Higher Education Coordinating Board.(c) An institution's report must be in the form prescribed by coordinating board rule adopted in consultation with general academic teaching institutions.

Added by Acts 2005, 79th Leg., Ch. 1230, Sec. 1, eff. June 18, 2005.Renumbered from Education Code, Section 51.4032 by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(14), eff. September 1, 2007.

Sec. 51.404. SUBMISSION OF REPORTS. Each institution shall submit all reports required by this subchapter to the coordinating board. The coordinating board shall furnish such summaries of these reports as the governor's budget office and legislative budget board may request, including an analysis of compliance by each institution of higher education with its adopted rules and regulations as filed with the coordinating board in compliance with Section 51.402(b) of this code. All such reports shall be public information.

Added by Acts 1977, 65th Leg., p. 1478, ch. 601, Sec. 1, eff. Aug. 29, 1977.

Sec. 51.405. REPORTING OF NONCOMPLIANCE. Should any institution of higher education fail to comply with its adopted rules and regulations as determined by the coordinating board in Section 51.404 of this code, the coordinating board shall inform the governor's budget office, the legislative budget board, and the chairmen of the house and senate appropriations committees.

Added by Acts 1977, 65th Leg., p. 1478, ch. 601, Sec. 1, eff. Aug. 29, 1977.

SUBCHAPTER J. ENGINEERING EXCELLENCE FUNDSec. 51.501. PURPOSE. The purpose of this subchapter is to establish an engineering excellence fund to encourage donations from the private sector to Texas colleges of engineering to be used for the acquisition of capital equipment.

Added by Acts 1983, 68th Leg., p. 2154, ch. 396, Sec. 1, eff. Aug. 29, 1983.

Sec. 51.502. DEFINITIONS. In this subchapter:(1) "Eligible institution" means the college, department, or other unit of engineering at any of the following institutions of higher education:(A) The University of Texas at Austin;(B) The University of Texas at Arlington;(C) The University of Texas at El Paso;(D) The University of Texas at San Antonio;(E) The University of Texas of the Permian Basin;(F) Texas A&M University;(G) Prairie View A&M University;(H) Texas Tech University;(I) Lamar University;(J) University of Houston; and(K) Texas A&M University--Kingsville.(2) "Eligible gift" means a gift of at least $1,000 in cash received on or after September 1, 1983, that the donor has specifically designated as a donation for the purchase of engineering and related equipment that satisfies the critical needs of an eligible institution.(3) "Fund" means the engineering excellence fund.(4) "Commissioner" means the commissioner of higher education.

Added by Acts 1983, 68th Leg., p. 2154, ch. 396, Sec. 1, eff. Aug. 29, 1983. Amended by Acts 1997, 75th Leg., ch. 227, Sec. 3, eff. May 23, 1997.

Sec. 51.503. ENGINEERING EXCELLENCE FUND. (a) A special fund to be known as the engineering excellence fund is created in the State Treasury.(b) Funds appropriated by the legislature to the engineering excellence fund shall be used to match eligible gifts to eligible institutions at a ratio of $2 of appropriated money to $1 of eligible gift money. Total cumulative appropriations to the fund may not exceed $67 million.(c) The fund shall be administered by the commissioner and shall consist of an appropriations account and a gifts account. Legislative appropriations to the fund shall be deposited to the credit of the appropriations account. Eligible gifts to eligible institutions shall be deposited to the credit of the gifts account each year until the total deposits to the credit of the gifts account, disregarding any disbursements, equal 50 percent of the amount available for expenditure from the appropriations account in that year. Thereafter, any eligible gift received by an eligible institution during that year shall be retained by the eligible institution for its separate use.(d) The Coordinating Board, Texas College and University System, shall adopt rules for the administration of the engineering excellence matching money program.

Added by Acts 1983, 68th Leg., p. 2154, ch. 396, Sec. 1, eff. Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 26, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.504. DETERMINATION OF CRITICAL NEEDS. (a) For each fiscal year, each eligible institution shall annually prepare and submit to the coordinating board a list of proposed critical needs for engineering and related equipment. The coordinating board shall adopt any guidelines necessary relating to submission of the lists.(b) From the lists submitted under Subsection (a) of this section, the coordinating board shall compile a list of the critical needs of the eligible institutions.

Added by Acts 1983, 68th Leg., p. 2154, ch. 396, Sec. 1, eff. Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 26, Sec. 2, eff. Sept. 1, 1985.

Sec. 51.505. DISTRIBUTION AND DISBURSEMENT OF FUND. (a) Except as provided by Subsection (b) of this section, an eligible institution that deposits an eligible gift to the credit of the gifts account of the fund is entitled to receive:(1) not less than one-half of the amount of the eligible gift;(2) not less than one-half of the amount of matching money associated with the gift; and(3) the institution's proportionate share of the remaining portion of the eligible gift and the matching money associated with the gift.(b) If the commissioner determines that giving the amount required by Subsection (a) of this section to the institution would cause the institution to receive from the engineering excellence fund an amount that exceeds the total cost of the equipment on the institution's list of critical needs for that year, the commissioner may provide that less than one-half of the gift and less than one-half of the matching money be given to the institution.(c) If an eligible gift is received for deposit in the fund and is not given by or through an eligible institution, the total amount of the gift and the matching money associated with the gift shall be proportionately distributed to the eligible institutions.(d) Each year, the commissioner shall periodically distribute the money in the gifts account, combined with state matching money from the appropriations account, to each eligible institution in accordance with this section and rules of the coordinating board.(e) Disbursements from the fund shall be made by the comptroller of public accounts on the basis of vouchers approved by the commissioner.

Added by Acts 1983, 68th Leg., p. 2154, ch. 396, Sec. 1, eff. Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 26, Sec. 2, eff. Sept. 1, 1985.

Sec. 51.506. EXCLUDED GIFTS. Gifts specifically designated by the donor for the exclusive use of the receiving eligible institution shall be for the separate use of that institution and are not eligible for purposes of state matching money.

Added by Acts 1983, 68th Leg., p. 2154, ch. 396, Sec. 1, eff. Aug. 29, 1983.

Sec. 51.508. EXCESS APPROPRIATION. If the amount appropriated to the fund exceeds the amount needed to match eligible gifts received by eligible institutions during any biennium, the excess shall be returned to the General Revenue Fund.

Added by Acts 1983, 68th Leg., p. 2154, ch. 396, Sec. 1, eff. Aug. 29, 1983.

Sec. 51.509. USE OF FUND. An eligible institution may use the money it receives from the fund only for the purchase of engineering and related capital equipment that is included in the list of critical needs submitted by the institution for the fiscal year in which the money is received.

Added by Acts 1983, 68th Leg., p. 2154, ch. 396, Sec. 1, eff. Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 26, Sec. 3, eff. Sept. 1, 1985.

SUBCHAPTER K. PRIVATE DONOR RESEARCH FUNDSec. 51.551. PURPOSE. The purpose of this subchapter is to establish a private donor research fund to encourage donations from the private sector to support research and development in teacher education and teaching.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 28, art. III, part J, Sec. 4, eff. Sept. 1, 1984.

Sec. 51.552. FUND. (a) A special fund to be known as the private donor research fund is created in the state treasury.(b) The fund shall be administered by the State Board of Education.(c) Biennially, the legislature may appropriate general revenue to the fund in an amount not to exceed the amount of donations to the fund during the preceding biennium.(d) In addition to donations from private sources and appropriations by the legislature, the board shall solicit money for the fund from the federal government.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 28, art. III, part J, Sec. 4, eff. Sept. 1, 1984.

Sec. 51.553. USE OF FUND. (a) The board shall develop concepts for research projects in the areas of teacher education and teaching and shall assign each research project, together with the amount of money from the fund necessary to implement the project, to an approved teacher education program of an institution of higher education or to a school district, as appropriate.(b) The board shall adopt guidelines to ensure it assigns projects and distributes money from the fund equitably among teacher education programs and equitably among school districts. In addition, the board shall adopt standards and timetables for the projects it assigns and shall periodically review the progress of the projects.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 28, art. III, part J, Sec. 4, eff. Sept. 1, 1984.

SUBCHAPTER L. CONDITIONAL GIFTS FROM FOREIGN PERSONSSec. 51.571. DEFINITIONS. In this subchapter:(1) "Foreign government" means a government other than the government of the United States or any state or political subdivision thereof.(2) "Foreign person" means any of the following:(A) a foreign government;(B) an individual who is not a citizen or national of the United States or of a trust territory or protectorate of the United States;(C) a corporation, partnership, joint venture, proprietorship, trust, association, or other entity that is created or organized under or existing pursuant to the laws of a foreign government or that has its principal place of business located outside the United States;(D) a corporation, partnership, joint venture, proprietorship, trust, association, or other entity that is created or organized under or existing pursuant to the laws of the United States or any state or political subdivision thereof, a majority of the stock or other equity interest of which is directly or indirectly owned of record or beneficially by, or a majority of the membership of which is composed of, or which derives a majority of its funding from, a foreign government, an individual described by Paragraph (B) of this subdivision, an entity described by Paragraph (C) of this subdivision, or a combination of such governments, individuals, or entities; or(E) any committee or other group a majority of the membership of which is composed of, or a majority of the funding for which is derived from, a foreign government, an individual described in Paragraph (B) of this subdivision, an entity described by Paragraph (C) or (D) of this subdivision, or a combination of such governments, individuals, or entities.(3) "Conditional gift" means any endowment, scholarship, or other gift, donation, or grant of money or property of any kind or any contract award, the use of which is subject to conditions imposed, requested, or provided by a "foreign government" or "foreign person" and which conditions relate to what kinds of teachers or students may benefit from such gift or relate to the bias or slant with which subject matter supported by the gift may be taught.(4) "Subject institution" means any public university or other public institution of higher education located within this state and includes, without limitation, institutions of higher education as defined in Subdivision (7) of Section 61.003 of this code.

Added by Acts 1985, 69th Leg., ch. 136, Sec. 1, eff. Jan. 1, 1986.

Sec. 51.572. DISCLOSURE OF GIFTS REQUIRED. The governing board of any subject institution that receives a conditional gift from a foreign person or an agent or representative of a foreign person shall file with the secretary of state a disclosure statement in accordance with federal law.

Added by Acts 1985, 69th Leg., ch. 136, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1995, 74th Leg., ch. 823, Sec. 10, eff. Aug. 28, 1995.

Sec. 51.573. FORM OF STATEMENT. The secretary of state shall prescribe the form and contents of a disclosure statement in accordance with federal law.

Added by Acts 1985, 69th Leg., ch. 136, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1995, 74th Leg., ch. 823, Sec. 11, eff. Aug. 28, 1995.

Sec. 51.574. PUBLIC RECORD. A disclosure statement filed under this subchapter is a public record. The secretary of state shall make the statement available to the public during normal business hours for review and copying.

Added by Acts 1985, 69th Leg., ch. 136, Sec. 1, eff. Jan. 1, 1986.

Sec. 51.575. FAILURE TO FILE STATEMENT. (a) If an institution fails to file a disclosure statement as required by this subchapter, the attorney general may bring suit in district court in Travis County to compel disclosure in accordance with this subchapter.(b) If the attorney general does not bring suit under Subsection (a) of this section, a citizen of this state may bring suit in district court in Travis County to compel disclosure in accordance with this subchapter.(c) In a suit brought under this section, the attorney general or citizen bringing the suit is entitled to recover reasonable attorney's fees.(d) Any subject institution failing to report any conditional gift pursuant to the provisions of this subchapter shall be fined an amount equal to five percent of the conditional gifts not reported.

Added by Acts 1985, 69th Leg., ch. 136, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER M. ENGINEERING AND SCIENCE RECRUITMENT FUNDSec. 51.601. FINDINGS AND PURPOSE. (a) The legislature finds that women and members of racial and ethnic minorities are underrepresented in programs of engineering and science at institutions of higher education located in the State of Texas; that a shortage of engineers and scientists exists in the State of Texas; and that it is in the public interest of the state to support recruitment of women and members of ethnic minorities into science and engineering programs. The purpose of this subchapter is to establish a framework to support the recruitment of women and members of ethnic minorities into engineering and science programs.(b) Exercise of the authority and powers granted in this subchapter is hereby declared to be a public and governmental function, exercised for a public purpose, and a matter of public necessity.

Added by Acts 1987, 70th Leg., ch. 752, Sec. 1, eff. Aug. 31, 1987.

Sec. 51.602. DEFINITIONS. In this subchapter:(1) "Commissioner" means the commissioner of education.(2) "Coordinating board" means the Coordinating Board, Texas College and University System, or its successor.(3) "Fund" means the engineering and science recruitment fund.(4) "Contributions" means gifts, grants, donations, and the market value of in-kind contributions from public and private entities including the federal government, but excluding state appropriations.(5) "Institution of higher education" means a public institution of higher education as defined by Subdivision (8) of Section 61.003 of the Education Code or a private college or university that issues degrees in this state and is accredited by a recognized accrediting agency as defined by Section 61.003 of this code.(6) "Underrepresented minority group" means racial or ethnic minorities who are members of an underrepresented racial or ethnic group in engineering and applied science programs at institutions of higher education.

Added by Acts 1987, 70th Leg., ch. 752, Sec. 1, eff. Aug. 31, 1987. Amended by Acts 1991, 72nd Leg., ch. 582, Sec. 20, eff. Sept. 1, 1991.

Sec. 51.603. FUND. (a) The engineering and science recruitment fund is created as a special fund in the State Treasury.(b) For any biennium the legislature may appropriate general revenue to the fund in an amount that does not exceed the amount of donations to eligible nonprofit organizations from private sources during the preceding biennium.(c) The commissioner shall administer the engineering and science recruitment fund in accordance with the rules of the State Board of Education.(d) The commissioner may accept federal and private grants for the purposes of this subchapter. Federal grants for the purposes of this subchapter shall be appropriated for that purpose. Private grants shall be administered in accordance with the terms of the grant.

Added by Acts 1987, 70th Leg., ch. 752, Sec. 1, eff. Aug. 31, 1987. Amended by Acts 1990, 71st Leg., 6th C.S., ch. 26, Sec. 1, eff. Sept. 1, 1990.

Sec. 51.604. USE OF FUND. The commissioner shall allocate the fund to eligible nonprofit organizations for the purpose of:(1) establishing or operating educational programs to assist women or minority group members in preparing for or participating in programs leading to an undergraduate degree in engineering or science from an institution of higher education;(2) disseminating information concerning:(A) educational and career opportunities in engineering and science; and(B) the fund and programs funded under this subchapter; and(3) establishing or operating programs to assist women and minority group members in preparing for careers in superconductivity research, including:(A) recruitment seminars and mentorship programs, in cooperation with institutions of higher education that conduct superconductivity research;(B) career exploration programs, in cooperation with public school districts; and(C) career exploration programs, recruitment seminars, and mentorship programs, in cooperation with engineering and scientific research organizations.

Added by Acts 1987, 70th Leg., ch. 752, Sec. 1, eff. Aug. 31, 1987. Amended by Acts 1991, 72nd Leg., ch. 582, Sec. 21, eff. Sept. 1, 1991.Amended by: Acts 2007, 80th Leg., R.S., Ch. 609, Sec. 1, eff. June 15, 2007.

Sec. 51.605. FUND ALLOCATION. (a) The commissioner shall allocate the fund in accordance with guidelines adopted by the State Board of Education. Funding shall be allocated in proportion to the percentage of women and underrepresented minority group students participating in eligible programs. The guidelines must ensure that programs approved for funding:(1) use professional volunteers at each level of instruction;(2) require parental involvement;(3) coordinate with public school preparation for scientific and mathematical careers;(4) coordinate with postsecondary educational institutions;(5) involve organizations of women and minority group members;(6) provide demonstrated professional leadership in educational activities for women and minority group members; and(7) are compatible with state and federal laws governing education.(b) The commissioner shall allocate the fund as follows:(1) the commissioner shall first allocate available funds to provide to each eligible program an amount equal to, at most, 50 percent of the amount of contributions the program received during the preceding fiscal year, as certified by the chief executive officer of the institution applying for the funds and verified by the commissioner;(2) after all grants have been made under Subdivision (1) of this subsection for which applications have been received by a date set by rule of the board, the commissioner may allocate funds for the establishment or continued operation of eligible programs that have not received contributions; and(3) the commissioner may allocate any amount remaining in the fund on January 1 of each year among the institutions receiving grants under Subdivision (1) of this subsection in proportion to each program's share of the total amount allocated under that subdivision.(c) Preference shall be given to programs that stress the development of mathematical and scientific competence.(d) In making allocations, the commissioner may solicit advice from public or private organizations working for the recruitment of women or minority group members into engineering and science careers.(e) The comptroller shall issue warrants drawn on the fund on receipt of vouchers approved by the commissioner.(f) The State Board of Education shall adopt rules establishing procedures by which an entity must apply for funding and account for any funds received.

Added by Acts 1987, 70th Leg., ch. 752, Sec. 1, eff. Aug. 31, 1987.

Sec. 51.606. ELIGIBLE PROGRAMS. (a) To be eligible to receive funds under this subchapter, a program must:(1) be operated by an organization that:(A) qualifies for exemption from federal income tax under Section 501(c)(3), Internal Revenue Code; and(B) does not distribute net earnings to any private shareholder or other individual; and(2) serve groups of women or minority group members who, considering their percentage of the Texas population, are underrepresented in engineering and applied science programs at institutions of higher education.(b) The coordinating board shall determine on an annual basis which groups meet the requirements set out in Subdivision (2) of Subsection (a) of this section and shall certify that determination to the commissioner of education.

Added by Acts 1987, 70th Leg., ch. 752, Sec. 1, eff. Aug. 31, 1987. Amended by Acts 1990, 71st Leg., 6th C.S., ch. 26, Sec. 2, eff. Sept. 1, 1990.

Sec. 51.608. PROGRAM REVIEW. Each eligible program receiving funds under this subchapter shall prepare an annual report giving an account of the use of the funds and including an educational progress report of the program participants.

Added by Acts 1987, 70th Leg., ch. 752, Sec. 1, eff. Aug. 31, 1987.

SUBCHAPTER N. PARTNERSHIPS BETWEEN COMMUNITY/JUNIOR COLLEGES AND OTHER INSTITUTIONS OF HIGHER EDUCATIONSec. 51.661. PURPOSE. The purpose of this subchapter is to encourage partnerships between public community/junior colleges and other institutions of higher education that are located in the same state uniform service region as adopted by the Texas Higher Education Coordinating Board in order to improve the continuity, quality, and efficiency of educational programs and services.

Added by Acts 1985, 69th Leg., ch. 647, Sec. 1, eff. June 14, 1985. Amended by Acts 1993, 73rd Leg., ch. 901, Sec. 1, eff. Aug. 30, 1993; Acts 2003, 78th Leg., ch. 820, Sec. 39, eff. Sept. 1, 2003.

Sec. 51.6615. DEFINITION. In this subchapter, "institution of higher education" has the meaning assigned by Section 61.003.

Added by Acts 2003, 78th Leg., ch. 820, Sec. 40, eff. Sept. 1, 2003.

Sec. 51.662. PARTNERSHIP AGREEMENTS. With the approval of the Texas Higher Education Coordinating Board, the governing boards of a public community/junior college and another institution of higher education that are located in the same state uniform service region as adopted by the coordinating board may enter into a partnership agreement designed to coordinate the management and operations of the institutions. The agreements shall in no way abrogate the powers and duties of the boards with regard to the governance of their respective institutions.

Added by Acts 1985, 69th Leg., ch. 647, Sec. 1, eff. June 14, 1985. Amended by Acts 1993, 73rd Leg., ch. 901, Sec. 2, eff. Aug. 30, 1993; Acts 2003, 78th Leg., ch. 820, Sec. 41, eff. Sept. 1, 2003.

Sec. 51.663. ADVISORY COMMITTEE. The governing boards of the participating institutions shall appoint an advisory committee composed of three members from each board. The committee shall study the needs of the community served by the institutions and shall make recommendations to the respective boards concerning the development of coordinated programs and services to meet those needs. The committee shall give particular attention to the continuity of curriculum offerings and to the joint use of faculty and staff, facilities, and library resources.

Added by Acts 1985, 69th Leg., ch. 647, Sec. 1, eff. June 14, 1985.

Sec. 51.664. JOINT USE OF PERSONNEL. By interagency contract the governing boards of the participating institutions may fill by joint appointment any administrative, faculty, or support position necessary for the operation of the institutions. In such cases, salaries and benefits shall be prorated and paid from the funds of the respective institutions according to the share of each employee's responsibility to each institution.

Added by Acts 1985, 69th Leg., ch. 647, Sec. 1, eff. June 14, 1985.

Sec. 51.665. SUPPORT SERVICES. By interagency contract the governing boards of the participating institutions may assign the management and operation of selected services to one of the institutions in order to achieve cost effectiveness. Such services include, but are not limited to, maintenance of building and grounds, operation of auxiliary enterprises, and operation of a jointly supported library.

Added by Acts 1985, 69th Leg., ch. 647, Sec. 1, eff. June 14, 1985.

Sec. 51.666. FACILITIES. A participating institution of higher education may lease facilities from or to the community/junior college for administrative and instructional purposes. Community/junior college facilities may not be transferred to the other participating institution of higher education and may not be included in the space inventory of the other participating institution of higher education for formula funding purposes.

Added by Acts 1985, 69th Leg., ch. 647, Sec. 1, eff. June 14, 1985. Amended by Acts 1993, 73rd Leg., ch. 901, Sec. 3, eff. Aug.30, 1993; Acts 2003, 78th Leg., ch. 820, Sec. 42, eff. Sept. 1, 2003.

Sec. 51.667. STATE FUNDING. The community/junior college shall receive state appropriations on the same formula basis as other community/junior colleges, and the other participating institution of higher education shall receive state appropriations on the same formula basis as other similar institutions of higher education.

Added by Acts 1985, 69th Leg., ch. 647, Sec. 1, eff. June 14, 1985. Amended by Acts 2003, 78th Leg., ch. 820, Sec. 43, eff. Sept. 1, 2003.

Sec. 51.668. CONTINUING RESPONSIBILITIES. A participating community/junior college must continue to provide programs and services enumerated in Section 130.003(e). The role and scope of the other participating institution of higher education are subject to approval by the coordinating board.

Added by Acts 1985, 69th Leg., ch. 647, Sec. 1, eff. June 14, 1985. Amended by Acts 2003, 78th Leg., ch. 820, Sec. 44, eff. Sept. 1, 2003.

SUBCHAPTER O. INTELLECTUAL PROPERTY POLICIESSec. 51.680. REVIEW BY COMMISSIONER OF HIGHER EDUCATION. (a) The commissioner of higher education, by December 31, 1987, shall review the intellectual property policies of institutions of higher education that were filed with the Coordinating Board, Texas College and University System, pursuant to Senate Concurrent Resolution 92 of the 69th Texas Legislature. In this review, the commissioner shall determine, as a ministerial duty, without regard to the substance of the content thereof, whether the intellectual property policies address as a minimum standard the following matters:(1) disclosure of scientific and technological developments, including inventions, discoveries, trade secrets, and computer software;(2) institutional review of scientific and technological disclosures, including consideration of ownership and appropriate legal protection;(3) guidelines for licensing scientific and technological developments;(4) clear identification of ownership and licensing responsibilities for each class of intellectual property;(5) royalty participation by inventors and the institution; and(6) equity and management participation on the part of the inventor or inventors in business entities that utilize technology created at the institution of higher education.(b) No later than January 31, 1988, the commissioner of higher education shall inform institutions of higher education whether their intellectual property policies meet the minimum standards set out in Subsection (a). Thereafter, an institution of higher education may file or post on the institution's website on the Internet in a manner available to the public policies amended to overcome any failure to meet the standards. The commissioner shall within a reasonable time after receiving an amended policy inform the submitting institution whether it meets the standards.(c) It is a policy of the state that each institution of higher education shall at all times after August 31, 1988, have a current copy of its intellectual property policies that meet the minimum standards set out in Subsection (a) on file with the Texas Higher Education Coordinating Board or posted on the institution's website on the Internet in a manner available to the public. The commissioner of higher education shall establish procedures for the monitoring of this policy of the state.(d) Institutions of higher education not having an intellectual property policy meeting the minimum standards set out in Subsection (a) of this section by August 31, 1988, shall not receive funds under any state-run competitive research or advanced technology funding programs.

Added by Acts 1987, 70th Leg., ch. 772, Sec. 1, eff. Aug. 31, 1987. Amended by Acts 2003, 78th Leg., ch. 1266, Sec. 5.01, eff. June 20, 2003.

SUBCHAPTER P. FUND FOR THE NATIONAL CENTER FOR MANUFACTURING SCIENCESSec. 51.701. LEGISLATIVE FINDINGS. The legislature finds that:(1) strength in the manufacturing sector is critical to the United States' and Texas' international competitive position, as well as to the national security. Manufacturing has the highest economic multiplier of any industrial sector, contributing to economic growth and personal wealth. High technology manufacturing has the highest economic multiplier among manufacturing sectors;(2) the health of the manufacturing sector is critical for economic growth in Texas. Texas, as a primary producer of raw materials, finds itself positioned to benefit tremendously from improvement and development of its manufacturing capabilities, even while the Texas economy suffers the consequences of having depended too heavily on production of raw materials alone; and(3) manufacturing industry sales growth and productivity increases have been shown to move in direct relation to the performance of research and development by the industry.

Added by Acts 1987, 70th Leg., ch. 44, Sec. 1, eff. April 29, 1987.

Sec. 51.702. PURPOSE. It is the intent of the legislature that Texas accept the challenge of becoming the nation's centerpoint for advanced manufacturing technology development by aggressively pursuing the siting in Texas of the National Center for Manufacturing Sciences, proposed by the National Academy of Sciences and the Manufacturing Science Board, and initiated by the National Machine Tool Industry. With this centerpiece for advanced research and technology transfer in the area of manufacturing sciences, Texas could become a primary producer of high value-added products, with enormous benefits for the entire economy.

Added by Acts 1987, 70th Leg., ch. 44, Sec. 1, eff. April 29, 1987.

Sec. 51.703. DEFINITION. In this subchapter, "fund" means the fund for the National Center for Manufacturing Sciences.

Added by Acts 1987, 70th Leg., ch. 44, Sec. 1, eff. April 29, 1987.

Sec. 51.704. FUND. (a) The fund for the National Center for Manufacturing Sciences is created as a special fund in the state treasury.(b) The fund consists of:(1) appropriations; and(2) grants from industry and other sources.(c) For each biennium the legislature may appropriate to the fund an amount equal to the amount of donations received from private sources for the biennium, not to exceed $2 million per biennium.(d) The comptroller shall administer the fund until the center is located in Texas.(e) The comptroller may accept grants for the purpose of the fund.

Added by Acts 1987, 70th Leg., ch. 44, Sec. 1, eff. April 29, 1987. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 5.09, eff. Sept. 1, 1997.

Sec. 51.705. USE OF FUND. (a) When the National Center for Manufacturing Sciences is announced for location in Texas, the existing funds (and all subsequent funds) will be made available for use by the center in accordance with its charter.(b) Should the center not be located in Texas, the industry grants will be returned to their source and the state's matching appropriation will be held for reappropriation by the legislature.

Added by Acts 1987, 70th Leg., ch. 44, Sec. 1, eff. April 29, 1987.

SUBCHAPTER Q. MEDICAL AND HEALTH CARE PROFESSIONS RECRUITMENT FUNDSec. 51.711. FINDINGS AND PURPOSE. The legislature finds that members of ethnic minorities are underrepresented in programs of health care professions at institutions of higher education. The purpose of this subchapter is to support the recruitment of underrepresented ethnic minorities into those programs.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.34, eff. Sept. 1, 1989.

Sec. 51.712. DEFINITIONS. In this subchapter:(1) "Coordinator" means the commissioner of higher education or his designee.(2) "Fund" means the medical and health care professions recruitment fund.(3) "Institution of higher education" has the meaning assigned by Section 61.003 of this code and includes private, nonprofit institutions of higher education accredited by the recognized regional accrediting agency under Section 61.003 of this code and located and authorized to operate in this state. The term does not include private institutions of higher education operated exclusively for sectarian purposes.(4) "MedPREP" means the medical preparation program.(5) "Minority group" means black Americans, Mexican-Americans and other Americans of Hispanic origin, American Indians, Eskimos, and Aleuts.(6) "Board" means the Texas Higher Education Coordinating Board.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.34, eff. Sept. 1, 1989.

Sec. 51.713. FUND. (a) The medical and health care professions recruitment fund is created as a special fund in the state treasury. The fund consists of gifts, grants, and donations.(b) The board may solicit and accept gifts, grants, donations, and manpower contributions from local, state, and national colleges and universities, private industry, military commands, other government agencies, local school districts, and summer youth employment and training sponsors.(c) The board shall adopt rules for the administration of the fund.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.34, eff. Sept. 1, 1989.

Sec. 51.714. USE OF FUND. The commissioner of higher education shall allocate the fund to eligible nonprofit organizations for the purpose of:(1) establishing or operating various locations for the purpose of assisting minority group members in preparing for a medical or health care profession; and(2) disseminating information concerning:(A) educational and career opportunities in medical and health care; and(B) the fund and programs funded under this subchapter.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.34, eff. Sept. 1, 1989.

Sec. 51.715. ALLOCATION OF FUND. (a) The coordinator shall allocate the fund in accordance with guidelines adopted by the Texas Higher Education Coordinating Board. The guidelines must ensure that MedPREP programs approved for funding:(1) use professional volunteers at each level of instruction;(2) require parental involvement;(3) coordinate with public school officials to identify and recruit program participants;(4) coordinate with postsecondary educational institutions;(5) involve organizations of minority group members;(6) involve participants from grades nine through 12;(7) provide demonstrated professional leadership in educational activities for minority group members; and(8) are compatible with state and federal laws governing education.(b) Preference shall be given to programs that stress the development of medical and applied health professions competence.(c) In making allocations, the coordinator may solicit advice from public or private organizations working to recruit minority group members into medical and applied health careers.(d) The comptroller of public accounts shall issue warrants drawn on the fund on receipt of vouchers approved by the coordinator.(e) The board shall adopt rules establishing procedures that an entity must use to apply for funding and account for funds received.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.34, eff. Sept. 1, 1989.

Sec. 51.716. ELIGIBILITY. (a) To be eligible to receive funds under this subchapter, a MedPREP program location:(1) must be operated by a state accredited institution of higher education;(2) must qualify for exemption from federal income tax under Section 501, Internal Revenue Code;(3) may not distribute earnings to a private shareholder or other individual;(4) must agree to accept at least 70 percent minority group students with not less than 30 percent of that group being women; and(5) must agree to cooperate with the coordinator in an annual follow-up of previous participants.(b) The coordinator shall determine annually which programs meet the requirements of Subsection (a) of this section.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.34, eff. Sept. 1, 1989.

Sec. 51.718. PROGRAM REVIEW. The coordinator shall prepare an annual report accounting for the use of funds under this subchapter and including a follow-up of participants from MedPREP programs from previous years.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.34, eff. Sept. 1, 1989.

SUBCHAPTER R. EDUCATIONAL ECONOMIC POLICY CENTERSec. 51.751. CREATION AND OPERATION. (a) The Educational Economic Policy Center is created as a consortium of universities. Each public senior college or university in the state shall participate in the Educational Economic Policy Center at the request of the governor. The center shall represent business, finance, public policy, education, and other appropriate disciplines.(b) The center shall examine the efficiency of the public school system and the effectiveness of instructional methods and curricular programs and promote the use of successful methods and programs. The center shall monitor and evaluate the implementation of the accountability system under Chapter 39 and provide annual progress reports to the governor, Legislative Budget Board, and commissioner of education.(c) The center may be funded by donations, grants, and legislative appropriations. The office of the governor may receive grants and donations for the purposes of this subchapter.(d) The center may assist the legislature with education policy studies related to the purposes of the center on approval of the governor, lieutenant governor, and speaker. The center may participate in collaborative studies with foundations or organizations within or outside the state.

Added by Acts 1989, 71st Leg., ch. 813, Sec. 6.08, eff. Aug. 28, 1989. Renumbered from Education Code Sec. 34.051 by Acts 1995, 74th Leg., ch. 260, Sec. 4, eff. May 30, 1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 4.02, eff. Sept. 1, 1999.

Sec. 51.752. EDUCATIONAL ECONOMIC POLICY COMMITTEE. (a) The Educational Economic Policy Committee is created as the primary policy-making body of the Educational Economic Policy Center. The committee shall study the elements of a quality educational system to:(1) improve the management and productivity of the public education system to meet the demands of the twenty-first century;(2) provide greater accountability to the taxpayers of the state; and(3) improve the state's ability to compete in education and to compete economically with other states and nations.(b) The committee is composed of nine members. The governor, lieutenant governor, and speaker of the house of representatives shall each appoint two members, only one of whom may be a board member or employee of a public school district, college, or university. Those appointees shall include persons in the private sector who have an interest in improving public education. In addition, the governor shall appoint three members who serve on the boards of regents representing the universities or systems participating in the center.(c) Members of the committee serve two-year staggered terms.(d) The governor shall appoint one member of the committee as the chairman.(e) Members shall not receive salaries but shall be reimbursed for expenses incurred in attending meetings of the committee.(f) State agencies shall cooperate with and assist the center at the committee's request.(g) The committee shall report to the Legislative Budget Board at least once a year. The committee shall also report to the governor, the State Board of Education, the Texas Higher Education Coordinating Board, and the legislature before the convening of each regular session.(h) If the legislature fails to appropriate funds for the operation of the Educational Economic Policy Center, the Legislative Budget Board shall perform the duties of the committee under this subchapter. The board shall make the annual reports required by Subsection (g) to the presiding officers of the standing committees of the senate and the house of representatives with primary jurisdiction over the public school system.

Added by Acts 1989, 71st Leg., ch. 813, Sec. 6.08, eff. Aug. 28, 1989. Amended by Acts 1993, 73rd Leg., ch. 520, Sec. 23, eff. Sept. 1, 1993. Renumbered from Education Code Sec. 34.052 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 4, eff. May 30, 1995.

SUBCHAPTER S. ADMISSION APPLICATION FORMSSec. 51.761. DEFINITIONS. In this subchapter, "board," "general academic teaching institution," "governing board," "institution of higher education," "public state college," "public technical institute," and "university system" have the meanings assigned by Section 61.003.

Added by Acts 1997, 75th Leg., ch. 11, Sec. 1, eff. April 25, 1997.Amended by: Acts 2005, 79th Leg., Ch. 725, Sec. 1, eff. September 1, 2005.

Sec. 51.762. COMMON ADMISSION APPLICATION FORMS. (a) The board, with the assistance of an advisory committee composed of representatives of general academic teaching institutions, junior college districts, public state colleges, and public technical institutes, and with the consultation of all institutions of higher education that admit freshman-level students:(1) shall adopt by rule:(A) a common admission application form for use by a person seeking admission as a freshman student to a general academic teaching institution; and(B) an electronic common admission application form for use by a person seeking admission as a freshman student to an institution of higher education that admits freshman-level students, other than a general academic teaching institution; and(2) may adopt by rule a printed format common admission application form for use by a person seeking admission as a freshman student to an institution of higher education that admits freshman-level students, other than a general academic teaching institution. (b) The board, with the assistance of an advisory committee composed of representatives of general academic teaching institutions, junior college districts, public state colleges, and public technical institutes, and with the consultation of all institutions of higher education that admit undergraduate transfer students, may adopt by rule:(1) a common admission application form for use by a person seeking admission as an undergraduate transfer student to a general academic teaching institution; and(2) an electronic or printed format common admission application form for use by a person seeking admission as an undergraduate transfer student to an institution of higher education that admits undergraduate transfer students, other than a general academic teaching institution.(c) In addition to information required to determine the residency status of the applicant and information relating to the use of the form at each institution, the board shall include on each application form adopted under this section information that the board considers appropriate.(d) The board shall attempt to ensure as much uniformity in the forms adopted under this section as possible, regardless of the category of institution for which the forms are adopted.(e) The board shall publicize in both electronic and printed formats the availability of a form adopted under this section.(f) The board shall ensure that copies of the freshman common admission application forms and information for the use of the forms are available in electronic format for distribution to the appropriate personnel at each public high school in this state.(g) The board shall make a form adopted under this section available to the public electronically by the Internet or other commonly used telecommunications media and may contract with an institution of higher education or other provider to satisfy this requirement.(h) An applicant may file, and each institution of higher education shall accept, an application for admission as an entering freshman or undergraduate transfer student that uses the appropriate form adopted under this section. The form used to apply to a general academic teaching institution may be filed in either electronic or printed format. An institution of higher education is not prohibited from requiring an applicant to submit additional information within a reasonable time after the institution has received an application using a form adopted under this section.(i) In addition to other information considered appropriate by the board, the board by rule shall require each institution to collect information regarding gender, ethnicity, and date of birth as part of the application process and report this information to the board.

Added by Acts 1997, 75th Leg., ch. 11, Sec. 1, eff. April 25, 1997.Amended by: Acts 2005, 79th Leg., Ch. 725, Sec. 2, eff. September 1, 2005.

Sec. 51.763. ELECTRONIC ADMISSION APPLICATION FORM FOR UNIVERSITY SYSTEMS. (a) The governing board of a university system shall adopt a common admission application form consistent with this subchapter to be used by any person seeking freshman or undergraduate transfer admission to one or more of the general academic teaching institutions within the university system.(b) The form shall allow each applicant to:(1) apply electronically to one or more of the general academic teaching institutions within the university system; and(2) indicate preferences for admission between those institutions.(c) A general academic teaching institution is not prohibited from requiring an applicant to submit additional information within a reasonable time after the institution has received an application under this section.

Added by Acts 1997, 75th Leg., ch. 11, Sec. 1, eff. April 25, 1997.

Sec. 51.764. FEES. This subchapter does not affect the authority of an institution of higher education to receive a reasonable fee for the filing of an application for admission.

Added by Acts 1997, 75th Leg., ch. 11, Sec. 1, eff. April 25, 1997.

SUBCHAPTER T. CONSTRUCTION AND REPAIR OF PERMANENT IMPROVEMENTSSec. 51.776. DEFINITIONS. In this subchapter:(1) "Architect" means an individual registered as an architect under Chapter 1051, Occupations Code.(2) "Board" means the governing body of an institution.(3) "Contractor" in the context of a contract for the construction, rehabilitation, alteration, or repair of a facility means a sole proprietorship, partnership, corporation, or other legal entity that assumes the risk for constructing, rehabilitating, altering, or repairing all or part of the facility at the contracted price.(4) "Engineer" means an individual licensed as an engineer under Chapter 1001, Occupations Code.(5) "Facility" means real property, including buildings and associated structures and improved or unimproved land.(6) "Fee" in the context of a contract for the construction, rehabilitation, alteration, or repair of a facility means the payment a construction manager receives for its overhead and profit in performing its services.(7) "General conditions" in the context of a contract for the construction, rehabilitation, alteration, or repair of a facility means on-site management, administrative personnel, insurance, bonds, equipment, utilities, and incidental work, including minor field labor and materials.(8) "Institution" means an institution of higher education as defined by Section 61.003, other than a public junior college.

Added by Acts 1997, 75th Leg., ch. 1179, Sec. 3, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1225, Sec. 11, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.763, eff. Sept. 1, 2003.

Sec. 51.777. DELEGATION OF AUTHORITY. A board may, as appropriate, delegate by rule its authority under this subchapter to its designated representative.

Added by Acts 1997, 75th Leg., ch. 1179, Sec. 3, eff. Sept. 1, 1997.

Sec. 51.778. COMPETITIVE BIDDING ON CONTRACTS. (a) Except as otherwise provided by this subchapter, all contracts for the construction or erection of permanent improvements at an institution are void unless made after advertising for bids for the contracts in a manner prescribed by the institution's board, receiving sealed competitive bids, and awarding of the contract to the lowest responsible bidder by the board.(b) If a contract awarded under sealed competitive bidding is to be recommended for award to other than the lowest bidder, any bidder making a lower bid than the recommended bid shall be notified of the recommendation for award and shall be allowed an opportunity before the award to present evidence to the board or its designated representative as to the responsibility of that bidder.

Added by Acts 1997, 75th Leg., ch. 1179, Sec. 3, eff. Sept. 1, 1997.

Sec. 51.779. EVALUATION OF BIDS AND PROPOSALS FOR CONSTRUCTION SERVICES. (a) An institution that is considering a construction contract using a method authorized by this subchapter must, before advertising, determine which method provides the best value for the institution.(b) The institution shall base its selection among the offerors on criteria established by the institution. The institution shall publish in the request for bids, proposals, or qualifications the criteria that will be used to evaluate the offerors.(c) The institution shall document the basis of its selection and shall make the evaluations public not later than the seventh day after the date the contract is awarded.

Added by Acts 1997, 75th Leg., ch. 1179, Sec. 3, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1225, Sec. 12, eff. Sept. 1, 1999.

Sec. 51.780. DESIGN-BUILD CONTRACTS FOR FACILITIES. (a) In this section:(1) "Design-build contract" means a single contract with a design-build firm for the design and construction of a facility.(2) "Design-build firm" means a partnership, corporation, or other legal entity or team that includes an engineer or architect and builder qualified to engage in building construction in Texas.(3) "Design criteria package" means a set of documents that provides sufficient information to permit a design-build firm to prepare a response to an institution's request for qualifications and any additional information requested, including criteria for selection. The design criteria package must specify criteria the institution considers necessary to describe the project and may include, as appropriate, the legal description of the site, survey information concerning the site, interior space requirements, special material requirements, material quality standards, conceptual criteria for the project, special equipment requirements, cost or budget estimates, time schedules, quality assurance and quality control requirements, site development requirements, applicable codes and ordinances, provisions for utilities, parking requirements, or any other requirement, as applicable.(b) An institution may use the design-build method for the construction, rehabilitation, alteration, or repair of a facility. In using that method and in entering into a contract for the services of a design-build firm, the contracting institution and the design-build firm shall follow the procedures provided by Subsections (c)-(k).(c) The board may designate an engineer or architect independent of the design-build firm to act as its representative for the duration of the work on the facility. If the board's engineer or architect is not a full-time employee of the institution, any engineer or architect designated shall be selected on the basis of demonstrated competence and qualifications in accordance with Section 2254.004, Government Code.(d) The institution shall prepare a request for qualifications that includes general information on the project site, project scope, budget, special systems, selection criteria, and other information that may assist potential design-build firms in submitting proposals for the project. The institution shall also prepare the design criteria package that includes more detailed information on the project. If the preparation of the design criteria package requires engineering or architectural services that constitute the practice of engineering within the meaning of Chapter 1001, Occupations Code, or the practice of architecture within the meaning of Chapter 1051, Occupations Code, those services shall be provided in accordance with the applicable law.(e) The board or its representative shall publish the request for qualifications in a manner prescribed by the board.(f) The board or its representative shall evaluate statements of qualifications and select a design-build firm in two phases:(1) In phase one, the board or its representative shall prepare a request for qualifications and evaluate each offeror's experience, technical competence, and capability to perform, the past performance of the offeror's team and members of the team, and other appropriate factors submitted by the team or firm in response to the request for qualifications, except that cost-related or price-related evaluation factors are not permitted. Each offeror must certify to the board that each engineer or architect that is a member of its team was selected based on demonstrated competence and qualifications in the manner provided by Section 2254.004, Government Code. The board or its representative shall qualify a maximum of five offerors to submit additional information and, if the board or its representative chooses, to interview for final selection.(2) In phase two, the board or its representative shall evaluate the information submitted by the offerors on the basis of the selection criteria stated in the request for qualifications and the results of any interview. The board or its representative may request additional information regarding demonstrated competence and qualifications, considerations of the safety and long-term durability of the project, the feasibility of implementing the project as proposed, the ability of the offeror to meet schedules, costing methodology, or other factors as appropriate. The board or its representative may not require offerors to submit detailed engineering or architectural designs as part of the proposal. The board or its representative shall rank each proposal submitted on the basis of the criteria specified in the request for qualifications. The board or its representative shall select the design-build firm that submits the proposal offering the best value for the institution on the basis of the published selection criteria and on its ranking evaluations. The board or its representative shall first attempt to negotiate with the selected offeror a contract. If the board or its representative is unable to negotiate a satisfactory contract with the selected offeror, the institution shall, formally and in writing, end all negotiations with that offeror and proceed to negotiate with the next offeror in the order of the selection ranking until a contract is reached or negotiations with all ranked offerors end.(g) Following selection of a design-build firm under Subsection (f), that firm's engineers or architects shall complete the design, submitting all design elements for review and determination of scope compliance by the institution's engineer or architect before or concurrently with construction.(h) An engineer shall have responsibility for compliance with the engineering design requirements and all other applicable requirements of Chapter 1001, Occupations Code. An architect shall have responsibility for compliance with the requirements of Chapter 1051, Occupations Code.(i) The institution shall provide or contract for, independently of the design-build firm, the inspection services, the testing of construction materials engineering, and the verification testing services necessary for acceptance of the facility by the institution. The institution shall select those services for which it contracts in accordance with Section 2254.004, Government Code.(j) The design-build firm shall supply a signed and sealed set of construction documents for the project to the institution at the conclusion of construction.(k) A payment or performance bond is not required for, and may not provide coverage for, the portion of a design-build contract under this section that includes design services only. If a fixed contract amount or guaranteed maximum price has not been determined at the time a design-build contract is awarded, the penal sums of the performance and payment bonds delivered to the institution shall each be in an amount equal to the project budget, as specified in the design criteria package. The design-build firm shall deliver the bonds not later than the 10th day after the date the design-build firm executes the contract unless the design-build firm furnishes a bid bond or other financial security acceptable to the institution to ensure that the design-build firm will furnish the required performance and payment bonds when a guaranteed maximum price is established.

Added by Acts 1997, 75th Leg., ch. 1179, Sec. 3, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1225, Sec. 13, 14, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1409, Sec. 14, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.764, eff. Sept. 1, 2003.

Sec. 51.781. CONTRACTS FOR FACILITIES: CONSTRUCTION MANAGER-AGENT. (a) An institution may use the construction manager-agent method for the construction, rehabilitation, alteration, or repair of a facility. In using that method and in entering into a contract for the services of a construction manager-agent, a board shall follow the procedures prescribed by this section.(b) A construction manager-agent is a sole proprietorship, partnership, corporation, or other legal entity that provides consultation to the institution regarding construction, rehabilitation, alteration, or repair of the facility. An institution using the construction manager-agent method may, under the contract between the institution and the construction manager-agent, require the construction manager-agent to provide administrative personnel, equipment necessary to perform duties under this section, and on-site management and other services specified in the contract. A construction manager-agent represents the institution in a fiduciary capacity.(c) Before or concurrently with selecting a construction manager-agent, the board shall select or designate an engineer or architect who shall prepare the construction documents for the project and who has full responsibility for complying with Chapter 1001 or 1051, Occupations Code, as applicable. If the engineer or architect is not a full-time employee of the institution, the board shall select the engineer or architect on the basis of demonstrated competence and qualifications as provided by Section 2254.004, Government Code. The institution's engineer or architect may not serve, alone or in combination with another person, as the construction manager-agent unless the engineer or architect is hired to serve as the construction manager-agent under a separate or concurrent procurement conducted in accordance with this subchapter. This subsection does not prohibit the institution's engineer or architect from providing customary construction phase services under the engineer's or architect's original professional service agreement in accordance with applicable licensing laws.(d) A board shall select a construction manager-agent on the basis of demonstrated competence and qualifications in the same manner as provided for the selection of engineers or architects under Section 2254.004, Government Code.(e) A board using the construction manager-agent method shall procure, in accordance with applicable law and in any manner authorized by this chapter, a general contractor, trade contractors, or subcontractors who will serve as the prime contractor for their specific portion of the work.(f) The board or the construction manager-agent shall procure in accordance with Section 2254.004, Government Code, all of the testing of construction materials engineering, the inspection services, and the verification testing services necessary for acceptance of the facility by the institution.

Added by Acts 1997, 75th Leg., ch. 1179, Sec. 3, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1225, Sec. 15, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.765, eff. Sept. 1, 2003.

Sec. 51.782. CONTRACTS FOR FACILITIES: CONSTRUCTION MANAGER-AT-RISK. (a) An institution may use the construction manager-at-risk method for the construction, rehabilitation, alteration, or repair of a facility. In using that method and in entering into a contract for the services of a construction manager-at-risk, a board shall follow the procedures prescribed by this section.(b) A construction manager-at-risk is a sole proprietorship, partnership, corporation, or other legal entity that assumes the risk for construction, rehabilitation, alteration, or repair of a facility at the contracted price as a general contractor and provides consultation to the institution regarding construction during and after the design of the facility.(c) Before or concurrently with selecting a construction manager-at-risk, the board shall select or designate an engineer or architect who shall prepare the construction documents for the project and who has full responsibility for complying with Chapter 1001 or 1051, Occupations Code, as applicable. If the engineer or architect is not a full-time employee of the institution, the board shall select the engineer or architect on the basis of demonstrated competence and qualifications as provided by Section 2254.004, Government Code. The institution's engineer, architect, or construction manager-agent for a project may not serve, alone or in combination with another, as the construction manager-at-risk unless the engineer or architect is hired to serve as the construction manager-at-risk under a separate or concurrent procurement conducted in accordance with this subchapter. This subsection does not prohibit the institution's engineer or architect from providing customary construction phase services under the engineer's or architect's original professional service agreement in accordance with applicable licensing laws.(d) The board shall provide or contract for, independently of the construction manager-at-risk, the inspection services, the testing of construction materials engineering, and the verification testing services necessary for acceptance of the facility by the institution. The board shall select those services for which it contracts in accordance with Section 2254.004, Government Code.(e) The board shall select the construction manager-at-risk in either a one-step or two-step process. The board shall prepare a request for proposals, in the case of a one-step process, or a request for qualifications, in the case of a two-step process, that includes general information on the project site, project scope, schedule, selection criteria, estimated budget, and the time and place for receipt of proposals or qualifications, as applicable, a statement as to whether the selection process is a one-step or two-step process, and other information that may assist the board in its selection of a construction manager-at-risk. The board shall state the selection criteria in the request for proposals or qualifications, as applicable. The selection criteria may include the offeror's experience, past performance, safety record, proposed personnel and methodology, and other appropriate factors that demonstrate the capability of the construction manager-at-risk. If a one-step process is used, the board may request, as part of the offeror's proposal, proposed fees and prices for fulfilling the general conditions. If a two-step process is used, the board may not request fees or prices in step one. In step two, the board may request that five or fewer offerors, selected solely on the basis of qualifications, provide additional information, including the construction manager-at-risk's proposed fee and its price for fulfilling the general conditions.(f) The board shall publish the request for qualifications in a manner prescribed by the board.(g) At each step, the board shall receive, publicly open, and read aloud the names of the offerors. At the appropriate step, the board shall also read aloud the fees and prices, if any, stated in each proposal as the proposal is opened. Within 45 days after the date of opening the proposals, the board or its representative shall evaluate and rank each proposal submitted in relation to the criteria set forth in the request for proposals.(h) The board or its representative shall select the offeror that submits the proposal that offers the best value for the institution based on the published selection criteria and on its ranking evaluation. The board or its representative shall first attempt to negotiate with the selected offeror a contract. If the board or its representative is unable to negotiate a satisfactory contract with the selected offeror, the board or its representative shall, formally and in writing, end negotiations with that offeror and proceed to negotiate with the next offeror in the order of the selection ranking until a contract is reached or negotiations with all ranked offerors end.(i) A construction manager-at-risk shall publicly advertise, in the manner prescribed by the institution, and receive bids or proposals from trade contractors or subcontractors for the performance of all major elements of the work other than general conditions work. A construction manager-at-risk may seek to perform major elements of the work itself if the construction manager-at-risk submits its bid or proposal for that work in the same manner as all other trade contractors or subcontractors and if the board determines that the construction manager-at-risk's bid or proposal provides the best value for the institution. If no satisfactory bid or proposal for a major element of the work is received in the time allowed, the board may negotiate directly with the construction manager-at-risk for performance of that work. The board may negotiate directly with the manager-at-risk for the performance of minor elements of the work that are not included in major work packages.(j) The construction manager-at-risk and the board or its representative shall review all trade contractor or subcontractor bids or proposals in a manner that does not disclose the contents of the bid or proposal during the selection process to a person not employed by the construction manager-at-risk, engineer, architect, or institution. All bids or proposals shall be made public after the award of the contract or within seven days after the date of final selection of bids and proposals, whichever is later.(k) If the construction manager-at-risk reviews, evaluates, and recommends to the board a bid or proposal from a trade contractor or subcontractor but the board requires another bid or proposal to be accepted, the institution shall compensate the construction manager-at-risk by a change in price, time, or guaranteed maximum cost for any additional cost and risk that the construction manager-at-risk may incur because of the board's requirement that another bid or proposal be accepted.(l) If a selected trade contractor or subcontractor defaults in the performance of its work or fails to execute a subcontract after being selected in accordance with this section, the construction manager-at-risk may, without advertising, itself fulfill the contract requirements or select a replacement trade contractor or subcontractor to fulfill the contract requirements.(m) If a fixed contract amount or guaranteed maximum price has not been determined at the time the contract is awarded, the penal sums of the performance and payment bonds delivered to the institution must each be in an amount equal to the project budget, as set forth in the request for qualifications. The construction manager shall deliver the bonds not later than the 10th day after the date the construction manager executes the contract unless the construction manager furnishes a bid bond or other financial security acceptable to the institution to ensure that the construction manager will furnish the required performance and payment bonds when a guaranteed maximum price is established.

Added by Acts 1997, 75th Leg., ch. 1179, Sec. 3, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1225, Sec. 16, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1229, Sec. 5, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1266, Sec. 4.01, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.766, eff. Sept. 1, 2003.

Sec. 51.783. SELECTING CONTRACTOR FOR CONSTRUCTION SERVICES THROUGH COMPETITIVE SEALED PROPOSALS. (a) In selecting a contractor for construction, rehabilitation, alteration, or repair services for a facility through competitive sealed proposals, a board shall follow the procedures prescribed by this section.(b) The board shall select or designate an engineer or architect to prepare construction documents for the project. The selected or designated engineer or architect has full responsibility for complying with Chapter 1001 or 1051, Occupations Code, as applicable. If the engineer or architect is not a full-time employee of the institution, the board shall select the engineer or architect on the basis of demonstrated competence and qualifications as provided by Section 2254.004, Government Code.(c) The board shall provide or contract for, independently of the contractor, the inspection services, the testing of construction materials engineering, and the verification testing services necessary for acceptance of the facility by the institution. The board shall select those services for which it contracts in accordance with Section 2254.004, Government Code, and shall identify them in the request for proposals.(d) The board shall prepare a request for competitive sealed proposals that includes construction documents, selection criteria, estimated budget, project scope, schedule, and other information that contractors may require to respond to the request. The board shall state in the request for proposals the selection criteria that will be used in selecting the successful offeror.(e) The board shall publish notice of the request for proposals in a manner prescribed by the board.(f) The board shall receive, publicly open, and read aloud the names of the offerors and, if any are required to be stated, all prices stated in each proposal. Within 45 days after the date of opening the proposals the board shall evaluate and rank each proposal submitted in relation to the published selection criteria.(g) The board shall select the offeror that offers the best value for the institution based on the published selection criteria and on its ranking evaluation. The board shall first attempt to negotiate with the selected offeror a contract. The board and its engineer or architect may discuss with the selected offeror options for a scope or time modification and any price change associated with the modification. If the board is unable to reach a contract with the selected offeror, the board shall, formally and in writing, end negotiations with that offeror and proceed to the next offeror in the order of the selection ranking until a contract is reached or all proposals are rejected.(h) In determining best value for the institution, the board is not restricted to considering price alone but may consider any other factor stated in the selection criteria.

Added by Acts 1997, 75th Leg., ch. 1179, Sec. 3, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1225, Sec. 16, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.767, eff. Sept. 1, 2003.

Sec. 51.784. JOB ORDER CONTRACTS FOR FACILITIES CONSTRUCTION OR REPAIR. (a) An institution may award job order contracts for the minor construction, repair, rehabilitation, or alteration of a facility if the work is of a recurring nature but the delivery times are indefinite and indefinite quantities and orders are awarded substantially on the basis of predescribed and prepriced tasks.(b) The institution may establish contractual unit prices for a job order contract by:(1) specifying one or more published construction unit price books and the applicable divisions or line items; or(2) providing a list of work items and requiring the offerors to bid or propose one or more coefficients or multipliers to be applied to the price book or work items as the price proposal.(c) The board shall advertise for, receive, and publicly open sealed proposals for job order contracts.(d) The board may require offerors to submit additional information besides rates, including experience, past performance, and proposed personnel and methodology.(e) The board may award job order contracts to one or more job order contractors in connection with each solicitation of bids or proposals.(f) An order for a job or project under the job order contract must be signed by the board's representative and the contractor. The order may be a fixed price, lump-sum contract based substantially on contractual unit pricing applied to estimated quantities or may be a unit price order based on the quantities and line items delivered.(g) The contractor shall provide payment and performance bonds, if required by law, based on the amount or estimated amount of any order.(h) The base term of a job order contract is for the period and with any renewal options that the institution sets forth in the request for proposals. If the institution fails to advertise that term, the base term may not exceed two years and is not renewable without further advertisement and solicitation of proposals.(i) If a job order contract or an order issued under the contract requires engineering or architectural services that constitute the practice of engineering within the meaning of Chapter 1001, Occupations Code, or the practice of architecture within the meaning of Chapter 1051, Occupations Code, the board shall select or designate an architect or engineer to prepare the construction documents for the facility. If the architect or engineer is not a full-time employee of the institution, the board shall select the architect or engineer on the basis of demonstrated competence and qualifications as provided by Section 2254.004, Government Code.

Added by Acts 1997, 75th Leg., ch. 1179, Sec. 3, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1225, Sec. 16, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.768, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 11, eff. September 1, 2007.

Sec. 51.785. CERTAIN CONTRACTS PROHIBITED. The board of an institution may not enter into a contract with a person relating to a permanent improvement project at the institution under which the institution makes contractual payments to the person that are not reflected on the institution's financial statement unless the board:(1) is specifically authorized to enter into the contract by other law; or(2) receives prior approval by the Texas Higher Education Coordinating Board.

Added by Acts 2007, 80th Leg., R.S., Ch. 759, Sec. 1, eff. June 15, 2007.

SUBCHAPTER U. UNIFORM ADMISSION POLICYSec. 51.801. DEFINITIONS. In this subchapter, "general academic teaching institution," "governing board," "medical and dental unit," and "university system" have the meanings assigned by Section 61.003.

Added by Acts 1997, 75th Leg., ch. 155, Sec. 1, eff. Sept. 1, 1997.

Sec. 51.802. UNIFORM ADMISSION SYSTEM. A general academic teaching institution shall admit first-time freshman students for each semester under the provisions of this subchapter.

Added by Acts 1997, 75th Leg., ch. 155, Sec. 1, eff. Sept. 1, 1997.

Sec. 51.803. AUTOMATIC ADMISSION: ALL INSTITUTIONS. (a) Subject to Subsection (a-1), each general academic teaching institution shall admit an applicant for admission to the institution as an undergraduate student if the applicant graduated with a grade point average in the top 10 percent of the student's high school graduating class in one of the two school years preceding the academic year for which the applicant is applying for admission and:(1) the applicant graduated from a public or private high school in this state accredited by a generally recognized accrediting organization or from a high school operated by the United States Department of Defense;(2) the applicant:(A) successfully completed:(i) at a public high school, the curriculum requirements established under Section 28.025 for the recommended or advanced high school program; or(ii) at a high school to which Section 28.025 does not apply, a curriculum that is equivalent in content and rigor to the recommended or advanced high school program; or(B) satisfied ACT's College Readiness Benchmarks on the ACT assessment applicable to the applicant or earned on the SAT assessment a score of at least 1,500 out of 2,400 or the equivalent; and(3) if the applicant graduated from a high school operated by the United States Department of Defense, the applicant is a Texas resident under Section 54.052 or is entitled to pay tuition fees at the rate provided for Texas residents under Section 54.058(d) for the term or semester to which admitted.(a-1) Beginning with admissions for the 2011-2012 academic year, The University of Texas at Austin is not required to offer admission to applicants who qualify for automatic admission under Subsection (a) in excess of the number required to fill 75 percent of the university's enrollment capacity designated for first-time resident undergraduate students in an academic year. If the number of applicants who qualify for automatic admission to The University of Texas at Austin under Subsection (a) for an academic year exceeds 75 percent of the university's enrollment capacity designated for first-time resident undergraduate students for that academic year, the university may elect to offer admission to those applicants as provided by this subsection and not as otherwise required by Subsection (a). If the university elects to offer admission under this subsection, the university shall offer admission to those applicants by percentile rank according to high school graduating class standing based on grade point average, beginning with the top percentile rank, until the applicants qualified under Subsection (a) have been offered admission in the number estimated in good faith by the university as sufficient to fill 75 percent of the university's enrollment capacity designated for first-time resident undergraduate students, except that the university must offer admission to all applicants with the same percentile rank. After the applicants qualified for automatic admission under Subsection (a) have been offered admission under this subsection in the number estimated in good faith as sufficient to fill 75 percent of the designated enrollment capacity described by this subsection, the university shall consider any remaining applicants qualified for automatic admission under Subsection (a) in the same manner as other applicants for admission as first-time undergraduate students in accordance with Section 51.805.(a-2) If the number of applicants who apply to a general academic teaching institution during the current academic year for admission in the next academic year and who qualify for automatic admission to a general academic teaching institution under Subsection (a) exceeds 75 percent of the institution's enrollment capacity designated for first-time resident undergraduate students for that next academic year and the institution plans to offer admission under Subsection (a-1) during the next school year, the institution shall, in the manner prescribed by the Texas Education Agency and not later than September 15, provide to each school district, for dissemination of the information to high school junior-level students and their parents, notice of which percentile ranks of high school senior-level students who qualify for automatic admission under Subsection (a) are anticipated by the institution to be offered admission under Subsection (a-1) during the next school year.(a-3) Notwithstanding Subsection (a-1), The University of Texas at Austin may not offer admission under that subsection for an academic year after the 2015-2016 academic year.(a-4) If The University of Texas at Austin elects to offer admission to first-time resident undergraduate students under Subsection (a-1) for an academic year, the university must continue its practice of not considering an applicant's legacy status as a factor in the university's decisions relating to admissions for that academic year.(a-5) A general academic teaching institution that offers admission to first-time resident undergraduate students under Subsection (a-1) shall require that a student admitted under that subsection complete a designated portion of not less than six semester credit hours of the student's coursework during evening hours or other low-demand hours as necessary to ensure the efficient use of the institution's available classrooms.(a-6) Not later than December 31 of each academic year in which The University of Texas at Austin offers admission under Subsection (a-1), the university shall deliver a written report to the governor, the lieutenant governor, and speaker of the house of representatives regarding the university's progress in each of the following matters:(1) increasing geographic diversity of the entering freshman class;(2) counseling and outreach efforts aimed at students qualified for automatic admission under this section;(3) recruiting Texas residents who graduate from other institutions of higher education to the university's graduate and professional degree programs;(4) recruiting students who are members of underrepresented demographic segments of the state's population; and(5) assessing and improving the university's regional recruitment centers.(b) An applicant who does not satisfy the curriculum requirements prescribed by Subsection (a)(2)(A)(i) or (ii) is considered to have satisfied those requirements if the student completed the portion of the recommended or advanced curriculum or of the curriculum equivalent in content and rigor, as applicable, that was available to the student but was unable to complete the remainder of the curriculum solely because courses necessary to complete the remainder were unavailable to the student at the appropriate times in the student's high school career as a result of course scheduling, lack of enrollment capacity, or another cause not within the student's control.(c) To qualify for admission under this section, an applicant must:(1) submit an application before the expiration of any application filing deadline established by the institution; and(2) provide a high school transcript or diploma that satisfies the requirements of Subsection (d).(d) For purposes of Subsection (c)(2), a student's official transcript or diploma must, not later than the end of the student's junior year, indicate:(1) whether the student has satisfied or is on schedule to satisfy the requirements of Subsection (a)(2)(A)(i) or (ii), as applicable; or(2) if Subsection (b) applies to the student, whether the student has completed the portion of the recommended or advanced curriculum or of the curriculum equivalent in content and rigor, as applicable, that was available to the student.(e) Each institution of higher education shall admit an applicant for admission to the institution as an undergraduate student if the applicant:(1) is the child of a public servant listed in Section 615.003, Government Code, who was killed or sustained a fatal injury in the line of duty; and(2) meets the minimum requirements, if any, established for purposes of this subsection by the governing board of the institution for high school or prior college-level grade point average and performance on standardized tests.(f) After admitting an applicant under this section, the institution shall review the applicant's record and any other factor the institution considers appropriate to determine whether the applicant may require additional preparation for college-level work or would benefit from inclusion in a retention program. The institution may require a student so identified to enroll during the summer immediately after the student is admitted under this section to participate in appropriate enrichment courses and orientation programs. This section does not prohibit a student who is not determined to need additional preparation for college-level work from enrolling, if the student chooses, during the summer immediately after the student is admitted under this section.(g) The Texas Higher Education Coordinating Board by rule shall develop and implement a program to increase and enhance the efforts of general academic teaching institutions in conducting outreach to academically high-performing high school seniors in this state who are likely to be eligible for automatic admission under Subsection (a) to provide to those students information and counseling regarding the operation of this section and other opportunities, including financial assistance, available to those students for success at public institutions of higher education in this state. Under the program, the coordinating board, after gathering information and recommendations from available sources and examining current outreach practices by institutions in this state and in other states, shall prescribe best practices guidelines and standards to be used by general academic teaching institutions in conducting the student outreach described by this subsection.(h) An institution that admits under this section an applicant qualified for automatic admission under Subsection (a) may admit the applicant for either the fall semester of the academic year for which the applicant applies or for the summer session preceding that fall semester, as determined by the institution.(i) If a general academic teaching institution denies admission to an applicant for an academic year, in any letter or other communication the institution provides to the applicant notifying the applicant of that denial, the institution may not reference the provisions of this section, including using a description of a provision of this section such as the top 10 percent automatic admissions law, as a reason the institution is unable to offer admission to the applicant unless the number of applicants for admission to the institution for that academic year who qualify for automatic admission under Subsection (a) is sufficient to fill 100 percent of the institution's enrollment capacity designated for first-time resident undergraduate students.(j) A general academic teaching institution that elects to offer admission under Subsection (a-1) for an academic year may not offer admission to first-time undergraduate students who are not residents of this state for that academic year in excess of the number required to fill 10 percent of the institution's enrollment capacity designated for first-time undergraduate students for that academic year.(k) A general academic teaching institution may not offer admission under Subsection (a-1) for an academic year if, on the date of the institution's general deadline for applications for admission of first-time undergraduate students for that academic year:(1) a final court order applicable to the institution prohibits the institution from considering an applicant's race or ethnicity as a factor in the institution's decisions relating to first-time undergraduate admissions; or(2) the institution's governing board by rule, policy, or other manner has provided that an applicant's race or ethnicity may not be considered as a factor in the institution's decisions relating to first-time undergraduate admissions, except that this subdivision does not apply to an institution that did not consider, on or before June 1, 2009, an applicant's race or ethnicity as a factor in its admissions of first-time resident undergraduate students for the 2009-2010 academic year.(l) The Texas Higher Education Coordinating Board shall publish an annual report on the impact of Subsection (a-1) on the state's goal of closing college access and achievement gaps under "Closing the Gaps," the state's master plan for higher education, with respect to students of an institution that offers admission under that subsection, disaggregated by race, ethnicity, socioeconomic status, and geographic region and by whether the high school from which the student graduated was a small school, as defined by the commissioner of education, or a public high school that is ranked among the lowest 20 percent of public high schools according to the percentage of each high school's graduates who enroll in a four-year institution, including a general academic teaching institution, in one of the two academic years following the year of the applicant's high school graduation. On request, a general academic teaching institution that offers admission under Subsection (a-1) shall provide the board with any information the board considers necessary for the completion of the report required by this subsection.

Added by Acts 1997, 75th Leg., ch. 155, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 845, Sec. 1, eff. Aug. 30, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 941, Sec. 1, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 1342, Sec. 1, eff. June 19, 2009.

Sec. 51.8035. AUTOMATIC ADMISSION OF APPLICANTS COMPLETING CORE CURRICULUM AT ANOTHER INSTITUTION. (a) In this section:(1) "Core curriculum" means the core curriculum adopted by an institution of higher education under Section 61.822.(2) "General academic teaching institution" has the meaning assigned by Section 61.003.(b) A general academic teaching institution shall admit an applicant for admission to the institution as a transfer undergraduate student who:(1) graduated from high school not earlier than the fourth school year before the academic year for which the applicant seeks admission to the institution as a transfer student and:(A) qualified for automatic admission to a general academic teaching institution under Section 51.803 at the time of graduation; or(B) was previously offered admission under this subchapter to the institution to which the applicant seeks admission as a transfer student;(2) first enrolled in a public junior college or other public or private lower-division institution of higher education not earlier than the third academic year before the academic year for which the applicant seeks admission;(3) completed the core curriculum at a public junior college or other public or private lower-division institution of higher education with a cumulative grade point average of at least 2.5 on a four-point scale or the equivalent; and(4) submits a completed application for admission as a transfer student before the expiration of any application filing deadline established by the institution.(c) For purposes of this section, transfer semester credit hours from a different institution of higher education and semester credit hours earned by examination shall be included in determining whether the person completed the core curriculum at an institution of higher education.(d) It is the responsibility of the applicant for admission under this section to:(1) expressly and clearly claim in the application entitlement to admission under this section; and(2) timely provide to the general academic teaching institution the documentation required by the institution to determine the student's entitlement to admission under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1342, Sec. 2, eff. June 19, 2009.

Sec. 51.804. ADDITIONAL AUTOMATIC ADMISSIONS: SELECTED INSTITUTIONS. For each academic year, the governing board of each general academic teaching institution shall determine whether to adopt an admissions policy under which an applicant to the institution as a first-time freshman student, other than an applicant eligible for admission under Section 51.803, shall be admitted to the institution if the applicant:(1) graduated from a public or private high school in this state accredited by a generally recognized accrediting organization with a grade point average in the top 25 percent of the applicant's high school graduating class; and(2) satisfies the requirements of:(A) Section 51.803(a)(2)(A) or 51.803(b), as applicable to the student, or Section 51.803 (a)(2)(B); and(B) Sections 51.803(c)(2) and 51.803(d).

Added by Acts 1997, 75th Leg., ch. 155, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 941, Sec. 2, eff. June 15, 2007.

Sec. 51.8045. GRADUATES OF CERTAIN SPECIAL HIGH SCHOOL PROGRAMS. (a) For purposes of Sections 51.803 and 51.804 only, the governing body of a school district may treat a high school magnet program, academy, or other special program conducted by the school district at a high school attended by high school students who are not students of the special program as an independent high school with its own graduating class separate from the graduating class of other students attending the high school if:(1) the special program was in operation in the 2000-2001 school year;(2) the students of the special program are recruited, selected, or admitted from among the students residing in the attendance zones of not fewer than 10 regular high schools in the district, including the high school at which the special program is conducted;(3) the students of the special program are selected or admitted independently of and identified as a student body separate from the other students of the high school;(4) the students of the special program constitute not less than 35 percent of the total number of students in the graduating class at the high school at which the special program is conducted;(5) the students of the special program have a curriculum different from that of the other students of the high school, even if students of the special program and other students of the high school attend some of the same classes; and(6) a student graduating from the special program receives a high school diploma that includes a reference to the special program in describing the high school from which the student graduated.(b) This section does not apply to the manner in which the members of a graduating class of the high school as a whole, including graduates of the special program, are ranked by grade point average for purposes other than admissions under Sections 51.803 and 51.804.

Added by Acts 2001, 77th Leg., ch. 1024, Sec. 1, eff. June 15, 2001.

Sec. 51.805. OTHER ADMISSIONS. (a) A graduating student who does not qualify for admission under Section 51.803 or 51.804 may apply to any general academic teaching institution if the student satisfies the requirements of:(1) Section 51.803(a)(2)(A) or 51.803(b), as applicable to the student, or Section 51.803(a)(2)(B); and(2) Sections 51.803(c)(2) and 51.803(d).(b) The general academic teaching institution, after admitting students under Sections 51.803 and 51.804, shall admit other applicants for admission as undergraduate students. It is the intent of the legislature that all institutions of higher education pursue academic excellence by considering students' academic achievements in decisions related to admissions. Because of changing demographic trends, diversity, and population increases in the state, each general academic teaching institution shall also consider all of, any of, or a combination of the following socioeconomic indicators or factors in making first-time freshman admissions decisions:(1) the applicant's academic record;(2) the socioeconomic background of the applicant, including the percentage by which the applicant's family is above or below any recognized measure of poverty, the applicant's household income, and the applicant's parents' level of education;(3) whether the applicant would be the first generation of the applicant's family to attend or graduate from an institution of higher education;(4) whether the applicant has bilingual proficiency;(5) the financial status of the applicant's school district;(6) the performance level of the applicant's school as determined by the school accountability criteria used by the Texas Education Agency;(7) the applicant's responsibilities while attending school, including whether the applicant has been employed, whether the applicant has helped to raise children, or other similar factors;(8) the applicant's region of residence;(9) whether the applicant is a resident of a rural or urban area or a resident of a central city or suburban area in the state;(10) the applicant's performance on standardized tests;(11) the applicant's performance on standardized tests in comparison with that of other students from similar socioeconomic backgrounds;(12) whether the applicant attended any school while the school was under a court-ordered desegregation plan;(13) the applicant's involvement in community activities;(14) the applicant's extracurricular activities;(15) the applicant's commitment to a particular field of study;(16) the applicant's personal interview;(17) the applicant's admission to a comparable accredited out-of-state institution; and(18) any other consideration the institution considers necessary to accomplish the institution's stated mission.(c) A general academic teaching institution may review other factors in making an admissions decision.(d) Not later than one year before the date that applications for admission are first considered under this section, each general academic teaching institution shall publish in the institution's catalog a description of the factors considered by the institution in making admission decisions and shall make the information available to the public.(e) This section does not apply to an institution that has an open enrollment policy, except that a student may apply to a general academic teaching institution that has an open enrollment policy only if the student satisfies the requirements described by Subsection (a).(f) This section does not apply to Lamar State College--Orange or Lamar State College--Port Arthur as long as those institutions operate as two-year lower-division institutions of higher education.

Added by Acts 1997, 75th Leg., ch. 155, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 941, Sec. 3, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 449, Sec. 1, eff. June 19, 2009.

Sec. 51.807. RULEMAKING. (a) The Texas Higher Education Coordinating Board may adopt rules relating to the operation of admissions programs under this subchapter, including rules relating to the identification of eligible students.(b) The Texas Higher Education Coordinating Board, after consulting with the Texas Education Agency, by rule shall establish standards for determining for purposes of this subchapter:(1) whether a private high school is accredited by a generally recognized accrediting organization; and(2) whether a person completed a high school curriculum that is equivalent in content and rigor to the curriculum requirements established under Section 28.025 for the recommended or advanced high school program.

Added by Acts 1997, 75th Leg., ch. 155, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 941, Sec. 4, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1369, Sec. 2, eff. June 15, 2007.Reenacted by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 62, eff. June 19, 2009.

Sec. 51.808. APPLICATION OF ADMISSION CRITERIA TO OTHER PROGRAMS. (a) Each general academic teaching institution or medical and dental unit that offers admissions to undergraduate transfer students or admissions to a graduate, postgraduate, or professional program shall adopt a written admission policy applicable to those programs.(b) Each general academic teaching institution shall adopt a written admission policy to promote the admission of undergraduate transfer students to the institution. The policy must provide for outreach and recruiting efforts directed at junior colleges and other lower-division institutions of higher education and may include incentives to encourage transfer applications and to retain and promote transfer students.(c) A policy adopted under this section shall be published in the institution's or unit's catalog and made available to the public.

Added by Acts 1997, 75th Leg., ch. 155, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1369, Sec. 4, eff. June 15, 2007.

Sec. 51.809. SCHOLARSHIP AND FELLOWSHIP AWARDS. (a) A general academic teaching institution or a medical and dental unit that offers competitive scholarship or fellowship awards shall adopt a written policy describing the factors to be used by the institution or unit in making an award.(b) A policy adopted under this section shall be published in the institution's or unit's catalog and shall be made available to the public in advance of any deadline for the submission of an application for a competitive scholarship or fellowship to which the policy applies.

Added by Acts 1997, 75th Leg., ch. 155, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER V. JOINT ADMISSION MEDICAL PROGRAMSec. 51.821. DEFINITIONS. In this subchapter:(1) "Council" means the Joint Admission Medical Program Council established under this subchapter.(2) "General academic teaching institution" means a four-year general academic teaching institution as defined by Section 61.003. (3) "Private or independent institution of higher education" means an institution as defined by Section 61.003(15) that grants baccalaureate degrees and offers a program in premedical education.(4) "Participating medical school" means each of the following entities:(A) the medical school at The University of Texas Health Science Center at Houston;(B) the medical school at The University of Texas Southwestern Medical Center at Dallas;(C) the medical school at The University of Texas Health Science Center at San Antonio;(D) the medical school at The University of Texas Medical Branch at Galveston;(E) the medical school at Texas Tech University Health Sciences Center at Lubbock;(F) the medical school at Texas Tech University Health Sciences Center at El Paso;(G) the Baylor College of Medicine;(H) the college of osteopathic medicine at the University of North Texas Health Science Center at Fort Worth; and(I) the medical school at The Texas A&M University System Health Science Center.(5) "Participating student" means an eligible undergraduate student who is admitted to the program and who maintains eligibility for continued participation in the program. The term does not include a program alternate who participates in mentoring activities and receives other related counseling services under the program.(6) "Program" means the Joint Admission Medical Program established under this subchapter.

Added by Acts 2001, 77th Leg., ch. 605, Sec. 1, eff. June 11, 2001. Amended by Acts 2003, 78th Leg., ch. 922, Sec. 1, eff. June 20, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 826, Sec. 2, eff. June 19, 2009.

Sec. 51.822. JOINT ADMISSION MEDICAL PROGRAM. The Joint Admission Medical Program is a program administered by the Joint Admission Medical Program Council to:(1) provide services to support and encourage highly qualified, economically disadvantaged students pursuing a medical education;(2) award undergraduate and graduate scholarships and summer stipends to those students; and(3) guarantee the admission of those students to at least one participating medical school, subject to the conditions under Section 51.827 and under other provisions of this subchapter.

Added by Acts 2001, 77th Leg., ch. 605, Sec. 1, eff. June 11, 2001.

Sec. 51.823. COMPOSITION OF COUNCIL. (a) The participating medical schools shall jointly establish the Joint Admission Medical Program Council consisting of one faculty member employed by and representing each of the participating medical schools.(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 826, Sec. 3(1), eff. June 19, 2009.(c) The council shall select one of its members to serve as council chair for a term of two years.

Added by Acts 2001, 77th Leg., ch. 605, Sec. 1, eff. June 11, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 826, Sec. 3(1), eff. June 19, 2009.

Sec. 51.824. COUNCIL DUTIES. (a) The council shall:(1) recruit eligible undergraduate students for admission to the program;(2) establish an application process for admitting eligible undergraduate students to the program;(3) evaluate applications for admission to the program according to the procedures for selecting participating students under Subsection (b) and for selecting program alternates under Section 51.8245;(4) monitor the implementation of the program;(5) assist in developing services to support and encourage the pursuit of a medical education by participating students and program alternates;(6) establish a process for participating students to:(A) be matched to an internship program as described by Subsection (c);(B) be matched to any required undergraduate mentoring program as described by Subsection (d);(C) apply for admission to participating medical schools;(D) be matched to a participating medical school as described by Subsection (e); and(E) enroll in that school;(7) award to participating students undergraduate scholarships and summer stipends, including a summer stipend for a student who is required to participate in an internship program in the summer immediately following the student's senior year;(8) award graduate scholarships to participating students;(9) enter into an agreement with each student admitted to the program, each program alternate, each participating medical school, and each general academic teaching institution or private or independent institution of higher education as required by this subchapter; and(10) take any other action necessary to implement the program.(b) From each general academic teaching institution, the council annually shall select for admission to the program two eligible undergraduate students who are enrolled as sophomores at that institution. From each private or independent institution of higher education, the council annually shall select for admission to the program one eligible undergraduate student who is enrolled as a sophomore at that institution. The council shall allocate the remaining program openings to participating institutions as the council determines to be appropriate. If there are insufficient program openings to accommodate two students from each general academic teaching institution and one student from each private or independent institution of higher education, as appropriate to achieve the purpose of this subchapter the council shall select for admission to the program eligible sophomore-level students who are enrolled in the participating institutions, with not more than 15 percent of the total program openings for any year to be allocated to eligible sophomore-level students who are enrolled at private or independent institutions of higher education.(c) The council shall match each participating student with appropriate internship programs offered by participating medical schools during the summers immediately following the student's sophomore and junior years. A participating medical school to which a participating student is matched under Subsection (e) may require the student to participate in an internship program offered by the medical school during the summer immediately following the student's senior year.(d) The council shall match each participating student and each program alternate with any appropriate undergraduate mentoring program required of the student or alternate by the council.(e) During a participating student's senior year, the council shall match the student with an appropriate participating medical school as necessary to fill the percentage of enrollment capacity set aside by each medical school under the program. To the extent possible, the council shall accommodate the preferences of participating students regarding medical school placement. A participating medical school may not make an offer of admission to a participating student before the student is matched by the council to a medical school as described by this subsection.

Added by Acts 2001, 77th Leg., ch. 605, Sec. 1, eff. June 11, 2001. Amended by Acts 2003, 78th Leg., ch. 922, Sec. 2, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 356, Sec. 1, eff. June 17, 2005.Acts 2007, 80th Leg., R.S., Ch. 995, Sec. 1, eff. June 15, 2007.

Sec. 51.8245. PROGRAM ALTERNATES. (a) The council shall establish procedures by which the council selects from the annual pool of applicants for the program an appropriate number of eligible undergraduate students to serve as program alternates until the beginning of their senior year. The council shall rank program alternates according to their qualifications for the program and, immediately on the termination of the participation of a student previously admitted to the program, shall select the highest ranking program alternate to be a participating student under the program. The council may not select a program alternate to be a participating student after the first day of the fall semester of the alternate's senior year.(b) The council shall establish procedures for program alternates to be matched to any required undergraduate mentoring program as described by Section 51.824(d). A program alternate selected under this section is limited to participating in mentoring activities and receiving other related counseling services under the program and must sign an agreement to that effect.(c) The council shall adopt criteria for program alternates to maintain their eligibility as program alternates.

Added by Acts 2003, 78th Leg., ch. 922, Sec. 3, eff. June 20, 2003.

Sec. 51.8246. CONFIDENTIAL RECORDS AND PROCEEDINGS. (a) Student education records created or considered under the program are confidential and may be released only in accordance with the Family Educational Rights and Privacy Act of 1974 (20 U.S.C. Section 1232g).(b) A meeting or portion of a meeting of the council at which the education records or other personal information of individual students or the evaluation, eligibility, admission, or selection of individual students are discussed is not open to the public under Chapter 551, Government Code.

Added by Acts 2003, 78th Leg., ch. 922, Sec. 3, eff. June 20, 2003.

Sec. 51.825. COUNCIL DELEGATION. The council may delegate the performance of the council's administrative functions, including its matching functions, to the Texas Medical and Dental Schools Application Service operated through The University of Texas System.

Added by Acts 2001, 77th Leg., ch. 605, Sec. 1, eff. June 11, 2001.

Sec. 51.826. ELIGIBILITY FOR ADMISSION TO PROGRAM. (a) To be eligible for admission to the program or for selection as a program alternate, an undergraduate student must:(1) be enrolled at a general academic teaching institution or a private or independent institution of higher education at the time of application to the program;(2) be a Texas resident for purposes of tuition under Subchapter B, Chapter 54;(3) except as provided by Subsection (c), successfully complete at least 27 semester credit hours during the student's freshman year;(4) apply for admission to the program not later than a date, as designated by the council, that occurs during the fall semester of the student's sophomore year at the general academic teaching institution or the private or independent institution of higher education; and(5) meet criteria established by the council regarding:(A) minimum high school and undergraduate grade point averages;(B) financial need and any other indication of economic disadvantage; and(C) any other matter the council considers appropriate.(b) For purposes of Subsection (a)(3), a student is not a Texas resident as described by that subdivision solely because the student is eligible to pay tuition at the resident tuition rate.(c) The council shall adopt rules to admit to the program or to select as a program alternate an otherwise eligible undergraduate student who, for good cause, has not successfully completed the number of semester credit hours required under Subsection (a)(4). The council may not admit to the program or select as a program alternate an undergraduate student who has successfully completed fewer than 18 semester credit hours.

Added by Acts 2001, 77th Leg., ch. 605, Sec. 1, eff. June 11, 2001. Amended by Acts 2003, 78th Leg., ch. 922, Sec. 4, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 356, Sec. 2, eff. June 17, 2005.Acts 2007, 80th Leg., R.S., Ch. 995, Sec. 2, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 826, Sec. 1, eff. June 19, 2009.

Sec. 51.8265. PREADMISSION MENTORING AND ASSISTANCE. (a) In order to maximize a student's potential for success in the program, the council shall identify students who may be eligible to participate in the program not later than the beginning of the first fall semester following the student's graduation from high school.(b) If the student is enrolled at a general academic teaching institution or a private or independent institution of higher education, an identified student who expresses an interest in participating in the program is entitled to the following assistance during the student's freshman year:(1) regular meetings with a program faculty director or an academic or health professions advisor to monitor the student's academic progress and advise the student in academic course work and career choices; and(2) tutoring in courses as necessary, to be paid with program funds.(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 826, Sec. 3(2), eff. June 19, 2009.

Added by Acts 2005, 79th Leg., Ch. 356, Sec. 3, eff. June 17, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 995, Sec. 3, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 826, Sec. 3(2), eff. June 19, 2009.

Sec. 51.827. ELIGIBILITY TO CONTINUE PARTICIPATION IN PROGRAM. (a) To be eligible to continue participation in the program, an undergraduate student who is admitted to the program must:(1) meet criteria established by the council regarding:(A) courses taken and minimum grade point average for those courses during enrollment at the general academic teaching institution or the private or independent institution of higher education;(B) progress in those courses;(C) achievement of an acceptable score on the Medical College Admission Test or any equivalent examination taken as a precondition for enrollment in or admission to a participating medical school; and(D) any other matter the council considers appropriate;(2) participate in:(A) internship programs described by Section 51.824(c) in:(i) the summers immediately following the student's sophomore and junior years; and(ii) if required, the summer immediately following the student's senior year; and(B) any undergraduate or graduate mentoring program required by the council; and(3) exhibit intelligence, integrity, and personal and emotional characteristics that are considered necessary for the student to become an effective physician.(b) If an undergraduate student who is admitted to the program fails to meet the requirements of Subsection (a) without good cause as determined by the council, the council may terminate that student's participation in the program at the end of the semester during which the student failed to meet the requirements of that subsection. A student's participation in the program is automatically terminated if the student fails to meet the requirements of Subsection (a) for two consecutive semesters without good cause.

Added by Acts 2001, 77th Leg., ch. 605, Sec. 1, eff. June 11, 2001.Amended by: Acts 2005, 79th Leg., Ch. 356, Sec. 4, eff. June 17, 2005.

Sec. 51.828. COUNCIL AGREEMENT WITH STUDENT ADMITTED TO PROGRAM. (a) A student admitted to the program must enter into an agreement with the council under which the student agrees to:(1) maintain eligibility for continued participation in the program; and(2) repay any scholarship or stipend received under the program if the student enrolls in a public or private medical school in another state, other than temporary enrollment occurring as a result of an exchange program. (b) At the time the student enters into an agreement under this section, the council shall provide the student with information regarding:(1) available program benefits, including undergraduate and graduate scholarships and summer stipends; and(2) repayment of scholarship and stipend benefits received under the program.

Added by Acts 2001, 77th Leg., ch. 605, Sec. 1, eff. June 11, 2001.

Sec. 51.829. COUNCIL AGREEMENT WITH PARTICIPATING MEDICAL SCHOOL. (a) Each participating medical school must enter into an agreement with the council under which the medical school agrees to:(1) select a faculty member employed by the medical school to serve on the council;(2) commit faculty and administrative resources to the program;(3) set aside for participating students at least 10 percent of the medical school's enrollment capacity for each entering class, except as provided by Subsection (b);(4) admit participating students who are matched to the medical school under the program;(5) provide internship programs for participating students who have been matched to or are required to participate in those programs as described by Section 51.824(c) and coordinate the administration of those programs with general academic teaching institutions or private or independent institutions of higher education as necessary;(6) provide for participating students and program alternates any mentoring programs required by the council at the undergraduate level and coordinate the administration of those programs with general academic teaching institutions or private or independent institutions of higher education as necessary; and(7) provide support services, including postbaccalaureate mentoring programs required by the council, to participating students who enroll in the medical school.(b) The Baylor College of Medicine must agree under Subsection (a) to set aside under Subsection (a)(3) not less than 10 percent of its enrollment capacity set aside for students who are entitled to pay tuition at the rate provided by Chapter 54 for resident students.

Added by Acts 2001, 77th Leg., ch. 605, Sec. 1, eff. June 11, 2001. Amended by Acts 2003, 78th Leg., ch. 922, Sec. 5, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 995, Sec. 4, eff. June 15, 2007.

Sec. 51.830. COUNCIL AGREEMENT WITH GENERAL ACADEMIC TEACHING INSTITUTION. Each general academic teaching institution must enter into an agreement with the council under which the institution agrees to:(1) provide academic counseling to a participating student or program alternate enrolled at that institution;(2) as soon as practicable, implement or expand appropriate degree programs as necessary to provide participating students with sufficient preparation for enrollment in participating medical schools; and(3) select a faculty director or an academic or health professions advisor to assist in implementing the program at the institution and in implementing or expanding the institution's degree programs as necessary under Subdivision (2).

Added by Acts 2001, 77th Leg., ch. 605, Sec. 1, eff. June 11, 2001. Amended by Acts 2003, 78th Leg., ch. 922, Sec. 6, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 995, Sec. 5, eff. June 15, 2007.

Sec. 51.831. COUNCIL AGREEMENT WITH PRIVATE OR INDEPENDENT INSTITUTION OF HIGHER EDUCATION. Each private or independent institution of higher education must enter into an agreement with the council under which the institution agrees to:(1) provide academic counseling to a participating student or program alternate enrolled at the institution;(2) as soon as practicable, implement or expand appropriate degree programs as necessary to provide participating students with sufficient preparation for enrollment in participating medical schools;(3) select a faculty director or an academic or health professions advisor to assist in implementing the program at the institution and in implementing or expanding the institution's degree programs as necessary under Subdivision (2); and(4) provide a scholarship to a participating student in the amount required for a participating student attending a general academic teaching institution, but not to exceed the amount of tuition and fees that the student is charged.

Added by Acts 2001, 77th Leg., ch. 605, Sec. 1, eff. June 11, 2001. Amended by Acts 2003, 78th Leg., ch. 922, Sec. 7, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 995, Sec. 6, eff. June 15, 2007.

Sec. 51.833. FUNDING. (a) The council may accept a gift, grant, devise, or bequest of money, securities, service, or property to carry out any purpose of this subchapter, including funds raised or services provided by a volunteer or volunteer group to promote the work of the council. The council's administrative staff may participate in the establishment and operation of an affiliated nonprofit organization whose purpose is to raise funds for or provide services or other benefits to the council.(b) The legislature may appropriate money for the purposes of this subchapter.

Added by Acts 2001, 77th Leg., ch. 605, Sec. 1, eff. June 11, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 995, Sec. 7, eff. June 15, 2007.

Sec. 51.834. REPORT. (a) The council shall deliver a report on the program to the governor, the lieutenant governor, and the speaker of the house of representatives not later than December 31 of each even-numbered year.(b) The report must contain detailed information regarding:(1) any problems the council identifies in implementing the program, with recommended solutions for those problems;(2) the expenditure of any money received under this subchapter, including legislative appropriations; and(3) the number of students who are admitted to the program and who are enrolled in each year of a baccalaureate, graduate, or professional degree program offered by a general academic teaching institution, a private or independent institution of higher education, or a participating medical school, as applicable.

Added by Acts 2001, 77th Leg., ch. 605, Sec. 1, eff. June 11, 2001.

SUBCHAPTER W. ADMISSION AND SCHOLARSHIP POLICIES FOR GRADUATE AND PROFESSIONAL PROGRAMSSec. 51.841. DEFINITIONS. In this subchapter:(1) "General academic teaching institution" and "medical and dental unit" have the meanings assigned by Section 61.003.(2) "Graduate program" means a degree program, as defined by Section 61.003, to which a student may be admitted that leads to a master's or doctoral degree.(3) "Professional program" means a degree program, as defined by Section 61.003, to which a student may be admitted that leads to a degree required for licensure as an attorney, doctor of medicine or osteopathy, dentist, architect, or pharmacist.

Added by Acts 2001, 77th Leg., ch. 1039, Sec. 1, eff. June 15, 2001. Renumbered from Education Code Sec. 51.821 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(25), eff. Sept. 1, 2003.

Sec. 51.842. ADMISSION AND SCHOLARSHIP FACTORS FOR GRADUATE AND PROFESSIONAL PROGRAMS. (a) A graduate or professional program of a general academic teaching institution or medical or dental unit may consider the following factors in making an admissions or scholarship decision for admissions into or competitive scholarships for the graduate or professional program:(1) an applicant's academic record as a high school student and undergraduate student;(2) the socioeconomic background of the applicant while the applicant attended elementary and secondary school and was an undergraduate student, including any change in that background;(3) whether the applicant would be the first generation of the applicant's family to attend or graduate from an undergraduate program or from a graduate or professional program;(4) whether the applicant has multilingual proficiency;(5) the applicant's responsibilities while attending elementary and secondary school and as an undergraduate student, including whether the applicant was employed, whether the applicant helped to raise children, and other similar factors;(6) to achieve geographic diversity, the applicant's region of residence at the time of application and, if the applicant graduated from a public high school in this state within the preceding 20 years, the region in which the applicant's school district is located;(7) the applicant's involvement in community activities;(8) the applicant's demonstrated commitment to a particular field of study;(9) for admission into a professional program, the current comparative availability of members of that profession in the applicant's region of residence while the applicant attended elementary and secondary school;(10) whether the applicant was automatically admitted to a general academic teaching institution as an undergraduate student under Section 51.803; and(11) the applicant's personal interview.(b) An applicant's performance on a standardized test may not be used in the admissions or competitive scholarship process for a graduate or professional program as the sole criterion for consideration of the applicant or as the primary criterion to end consideration of the applicant. If an applicant's performance on a standardized test is used in the admissions or competitive scholarship process, the applicant's performance must also be used to compare the applicant's test score with those of other applicants from similar socioeconomic backgrounds to the extent that those backgrounds can be properly determined and identified by the general academic teaching institution or medical and dental unit based on information provided in the institution's or unit's admissions or competitive scholarship process. This subsection does not apply to a standardized test used to measure the English language proficiency of a student who is a graduate of a foreign institution of higher education.(c) A general academic teaching institution or medical and dental unit may not assign a specific weight to any one factor being considered in the admissions or competitive scholarship process for a graduate or professional program.(d) Not later than one year before the date that applications for admissions and competitive scholarships are first considered for a graduate or professional program under this subchapter, each general academic teaching institution or medical and dental unit shall publish in the catalog of the institution or unit a description of the factors to be considered by the institution or unit in making those admissions and competitive scholarship decisions and shall make the information available to the public.

Added by Acts 2001, 77th Leg., ch. 1039, Sec. 1, eff. June 15, 2001. Renumbered from Education Code Sec. 51.822 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(25), eff. Sept. 1, 2003.

Sec. 51.843. RULEMAKING. The Texas Higher Education Coordinating Board may adopt rules relating to the operation of admissions and competitive scholarship processes under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1039, Sec. 1, eff. June 15, 2001. Renumbered from Education Code Sec. 51.823 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(25), eff. Sept. 1, 2003.

SUBCHAPTER X. TECHNOLOGY WORKFORCE DEVELOPMENTSec. 51.851. PURPOSE. The purpose of this subchapter is to establish programs to:(1) increase the number of engineering and computer science graduates from Texas institutions of higher education; and(2) increase collaborative efforts between universities, engineering and computer science departments, and private companies in Texas.

Added by Acts 2001, 77th Leg., ch. 146, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 51.831 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(26), eff. Sept. 1, 2003.

Sec. 51.852. DEFINITIONS. In this subchapter:(1) "Account" means the technology workforce development account.(2) "Consortium" means the Texas Engineering and Technical Consortium.(3) "Coordinating board" means the Texas Higher Education Coordinating Board.(4) "Eligible computer science institution" means a general academic teaching institution that offers a baccalaureate degree program in computer science.(5) "Eligible engineering institution" means a general academic teaching institution that offers a baccalaureate degree program in engineering that is accredited by the Accreditation Board for Engineering and Technology.(6) "Eligible private or independent engineering institution" means a private or independent institution of higher education that offers a baccalaureate degree program in electrical engineering that is accredited by the Accreditation Board for Engineering and Technology.(7) "General academic teaching institution" has the meaning assigned by Section 61.003.(8) "Private or independent institution of higher education" has the meaning assigned by Section 61.003.

Added by Acts 2001, 77th Leg., ch. 146, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 51.832

Sec. 51.853. TEXAS ENGINEERING AND TECHNICAL CONSORTIUM. (a) Eligible engineering institutions, eligible computer science institutions, and private companies as described by Subsection (b) may establish and administer the Texas Engineering and Technical Consortium as a resource-sharing program operated within an eligible institution to:(1) provide a forum for eligible engineering institutions, eligible computer science institutions, and private companies to consolidate research grant applications and research projects;(2) strengthen instruction in engineering and computer science;(3) institute recruitment, development, and retention programs for students in engineering and computer science programs;(4) share instructional and research resources; and(5) coordinate activities related to engineering and computer science instruction, research, and public service.(b) The consortium must include at least one eligible engineering institution or eligible computer science institution. Each participant in the consortium must be:(1) an eligible engineering institution;(2) an eligible computer science institution; or(3) a private company that contributes at least $100,000 each year to the consortium.(c) At the end of each two-year period or any other period determined by the consortium, the consortium may transfer its administrative functions to another eligible institution participating in the consortium.

Added by Acts 2001, 77th Leg., ch. 146, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 51.833 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(26), eff. Sept. 1, 2003.

Sec. 51.854. CONSORTIUM ADVISORY COMMITTEE. (a) The consortium shall appoint an advisory committee to advise and make recommendations to the consortium regarding the operations and activities of the consortium.(b) The advisory committee must include a representative of each consortium participant.(c) The advisory committee is subject to Chapter 2110, Government Code.

Added by Acts 2001, 77th Leg., ch. 146, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 51.834 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(26), eff. Sept. 1, 2003.

Sec. 51.855. GIFTS, GRANTS AND DONATIONS; TECHNOLOGY WORKFORCE DEVELOPMENT ACCOUNT. (a) The consortium may solicit and accept gifts, grants, and donations of any kind and from any source, including foundations, corporations, and institutions of higher education, for the purpose of implementing this subchapter.(b) The consortium shall transfer money received under Subsection (a), other than money retained to administer the consortium, to the comptroller for deposit to the credit of the technology workforce development account.(c) The technology workforce development account is an account in the general revenue fund. Money in the account may be appropriated only for the purpose of awarding grants under this subchapter.(d) The account consists of gifts, grants, and donations deposited to the credit of the account under this section.(e) The coordinating board shall administer the account and shall adopt any rules necessary to administer the account.

Added by Acts 2001, 77th Leg., ch. 146, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 51.835 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(26), eff. Sept. 1, 2003.

Sec. 51.856. APPROPRIATIONS; STATE MATCHING PROGRAM. (a) The legislature may appropriate money from the undedicated portion of the general revenue fund, in addition to money from the technology workforce development account, for the purpose of awarding grants under this subchapter.(b) For a state fiscal biennium, the amount appropriated from the undedicated portion of the general revenue fund under Subsection (a) may not be less than the sum of:(1) the amount of money deposited to the credit of the account during that biennium under Section 51.855;(2) the market value of any in-kind contributions accepted by the consortium during that biennium under Section 51.855, as determined by the comptroller based on information provided to the comptroller by the consortium and verified by the coordinating board; and(3) the amount or value, as appropriate, of any gift, grant, or donation that the coordinating board determines was:(A) received by an eligible computer science institution, eligible engineering institution, or eligible private or independent engineering institution during that biennium for the purposes for which grants are awarded under Section 51.857(a); and(B) received from a source other than a participant in the consortium.(c) Subsection (b) does not prohibit the legislature from appropriating an amount under Subsection (a) that exceeds the minimum matching amount computed under Subsection (b).

Added by Acts 2001, 77th Leg., ch. 146, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 51.836 and amended by Acts 2003, 78th Leg., ch. 1275, Sec. 2(26), 3(7), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 588, Sec. 1, eff. September 1, 2005.

Sec. 51.857. GRANT PROGRAM. (a) The coordinating board shall use money appropriated under Section 52.856 to award grants as described by Subsection (c) on a competitive, peer-review basis to eligible engineering institutions, eligible computer science institutions, and eligible private or independent engineering institutions meeting the requirements of Subsection (d) to:(1) increase the number of graduates with baccalaureate degrees in engineering and computer science;(2) increase the size of engineering and computer science programs;(3) recruit students to enter engineering and computer science programs, including:(A) students from groups or backgrounds that are traditionally underrepresented in the fields of engineering and computer science, including female students; and(B) students from public or private junior colleges or technical institutes;(4) provide scholarships for students in engineering and computer science programs;(5) provide retention and mentoring programs for students in engineering and computer science programs;(6) provide supplemental compensation for faculty and support personnel in engineering and computer science departments;(7) provide research and laboratory equipment to engineering and computer science departments;(8) provide for distance learning programs in engineering and computer science; and(9) fund other related activities.(b) In awarding grants under this section, the coordinating board shall consider with respect to the engineering or computer science program of each eligible institution:(1) faculty;(2) instructional and research resources;(3) current enrollment;(4) quality of curriculum;(5) placement record of graduates;(6) past performance in increasing graduates; and(7) any other appropriate factor.(c) The coordinating board may award a grant under this section only to fund a new project or activity or the expansion or enhancement of an existing project or activity. The coordinating board may not award a grant under this section to replace current funding for an existing project or activity.(d) To receive a grant awarded under this section, an eligible private or independent engineering institution must match the amount of the grant with an equal amount of contributions made by that institution for the project or activity for which the grant is awarded.

Added by Acts 2001, 77th Leg., ch. 146, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 51.837 and amended by Acts 2003, 78th Leg., ch. 1275, Sec. 2(26), 3(b), eff. Sept. 1, 2003.

Sec. 51.858. COORDINATING BOARD ADVISORY COMMITTEE. (a) To advise the coordinating board regarding grants awarded under this subchapter, the coordinating board shall appoint an advisory committee consisting of the following 11 members with significant expertise in engineering, computer science, or higher education:(1) six members who are representatives of private companies participating in the consortium; and(2) five members who are representatives of higher education.(b) The advisory committee is subject to Chapter 2110, Government Code.

Added by Acts 2001, 77th Leg., ch. 146, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 51.838 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(26), eff. Sept. 1, 2003.

Sec. 51.859. ANNUAL REPORTS. (a) An eligible institution that is awarded a grant under this subchapter shall report to the coordinating board regarding the use of that grant not later than September 1 of each year.(b) Not later than October 31 of each year, the coordinating board shall provide to the governor, the legislature, and the consortium participants a report consolidated from reports submitted to the coordinating board by eligible institutions under this section.

Added by Acts 2001, 77th Leg., ch. 146, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 51.839 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(26), eff. Sept. 1, 2003.

Sec. 51.860. COMMITTEE TO EVALUATE GRANT PROGRAM; BIENNIAL REPORTS. (a) To evaluate the effectiveness of the grant program under this subchapter, the coordinating board shall appoint an evaluation committee consisting of:(1) higher education representatives; and(2) experts in the fields of engineering and computer science.(b) An evaluation under this section must include an evaluation of the level of participation in the grant program by eligible private or independent engineering institutions.(c) The grant program evaluation committee is not subject to Chapter 2110, Government Code.(d) The grant program evaluation committee shall report the results of its evaluation to the coordinating board not later than September 1 of each even-numbered year.(e) The coordinating board shall report the results of the evaluation to the governor, the legislature, and the consortium participants not later than October 31 of each even-numbered year.

Added by Acts 2001, 77th Leg., ch. 146, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 51.840 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(26), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 588, Sec. 2, eff. September 1, 2005.

SUBCHAPTER Y. WOMENS ATHLETIC DEVELOPMENT FUNDSec. 51.871. DEFINITIONS. In this subchapter:(1) "Board" has the meaning assigned by Section 61.003.(2) "Fund" means the women's athletic development fund established under this subchapter.(3) "Institution of higher education" has the meaning assigned by Section 61.003.

Added by Acts 2001, 77th Leg., ch. 1513, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 51.831 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(27), eff. Sept. 1, 2003.

Sec. 51.872. ADMINISTRATION OF FUND. The women's athletic development fund is a fund in the state treasury. The board shall administer the fund.

Added by Acts 2001, 77th Leg., ch. 1513, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 51.832 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(27), eff. Sept. 1, 2003.

Sec. 51.873. USE OF FUND. The board shall allocate money in the fund to institutions of higher education to support women's athletic development programs that are operated by the institution on a collaborative basis with one or more public high schools in this state.

Added by Acts 2001, 77th Leg., ch. 1513, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 51.833 Acts 2003, 78th Leg., ch. 1275, Sec. 2(27), eff. Sept. 1, 2003.

Sec. 51.874. CRITERIA IN SELECTING PROGRAMS. In selecting programs to be supported with money from the fund, the board shall give priority to programs addressing the needs of public high school students whose economic conditions limit their access to athletic facilities, programs, and opportunities. The board shall also consider other relevant factors, including whether a program:(1) promotes gender equality; and(2) includes the participation of collegiate-level coaches and athletes, to the extent the participation is allowed by the rules of the national intercollegiate athletic association of which the institution of higher education operating the program is a member.

Added by Acts 2001, 77th Leg., ch. 1513, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 51.834 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(27), eff. Sept. 1, 2003.

Sec. 51.875. FUNDING. The board may use any available revenue, including legislative appropriations, and may solicit and accept gifts, grants, and donations from a public or private source for the purposes of this subchapter.

Added by Acts 2001, 77th Leg., ch. 1513, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 51.835 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(27), eff. Sept. 1, 2003.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONSSec. 51.901. LIABILITY INSURANCE FOR OPERATORS OF ATOMIC ENERGY REACTORS. (a) The governing boards of the state institutions of higher education, as state agencies, which are or will be constructing and operating atomic energy reactors, or otherwise performing experiments in the field of nuclear science, in cooperation with and licensed by the Atomic Energy Commission, or its successor in function, or any other governmental agency, may purchase liability insurance in any amount not to exceed $250,000, and may pay the premium from funds appropriated for that purpose.(b) The defense of sovereign immunity shall not be available to or asserted by the insurer in any claim against it or in any cause of action arising or growing out of a nuclear incident.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.902. CONTRACTS FOR TEACHER TRAINING. The governing board of any state-supported institution of higher education which trains teachers may contract with the trustees of any independent school district for the use of the public schools of the school district as laboratory schools for the training of teachers. The available local funds of the institution or the local funds of the school district may be used in the performance of the contracts.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 51.903. ARCHIVES; CERTIFIED COPIES. (a) The commissioners court of any county or any other custodian of public records may lend to the library of any state-supported institution of higher education, for any period and on any conditions it may determine, any parts of its archives or records that have become mainly of historical value. The librarian shall give a receipt for any archives or records received. The librarian may make copies for historical study.(b) The librarian and the archivist of any state-supported institution of higher education are authorized to make certified copies of public records in the custody of the institution. These certified copies are valid in law and have the same force and effect for all purposes as if certified by the county clerk or other custodian as otherwise provided by law. In making a certified copy, the librarian or archivist shall certify that the foregoing is a true and correct copy of the document, and after signing the certificate shall swear to it before any officer authorized to take oaths under the laws of this state.(c) Nothing in this section affects the authority of the Texas State Librarian concerning public records as currently or later granted by law.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Text of section as added by Acts 2001, 77th Leg., ch. 669, Sec. 11Sec. 51.904. STREET CLOSING. The governing body of an institution of higher education as defined by Section 61.003 in a county having a population in excess of 3.3 million may vacate, abandon, and close a street or alley running through the campus if the institution owns all of the real property abutting the street or alley and if the institution owns 20 or more acres of real property at the campus where the street or alley is located.

Added by Acts 1971, 62nd Leg., p. 3338, ch. 1024, art. 2, Sec. 5, eff. Sept. 1, 1971. Amended by Acts 1981, 67th Leg., p. 597, ch. 237, Sec. 136, eff. Sept. 1, 1981; Acts 1995, 74th Leg., ch. 134, Sec. 1, eff. May 17, 1995; Acts 2001, 77th Leg., ch. 669, Sec. 11, eff. Sept. 1, 2001.

Text of section as amended by Acts 2001, 77th Leg., ch. 1088, Sec. 1Sec. 51.904. STREET CLOSING. The governing board of an institution of higher education as defined by Section 61.003 in a county having a population of more than 3 million may vacate, abandon, and close a street or alley running through the campus if the institution:(1) owns all of the real property abutting the street or alley;(2) owns 20 or more acres of real property at the campus where the street or alley is located;(3) before the 45th day preceding the date the street or alley is to close, provides to the governing body of the political subdivision owning, controlling, or maintaining the street or alley written notice of the institution's intent to close the street or alley; and(4) for each utility line or facility in the affected street or alley that is owned by a governing body described by Subdivision (3) or a franchised utility company:(A) grants an easement of sufficient size and configuration and with appropriate rights to enable the continued use, operation, and maintenance of the line or facility; or(B) moves the line or facility to another location:(i) on the approval of the appropriate governing body and franchised utility company; and(ii) at the sole expense of the institution.

Added by Acts 1971, 62nd Leg., p. 3338, ch. 1024, art. 2, Sec. 5, eff. Sept. 1, 1971. Amended by Acts 1981, 67th Leg., p. 597, ch. 237, Sec. 136, eff. Sept. 1, 1981; Acts 1995, 74th Leg., ch. 134, Sec. 1, eff. May 17, 1995; Acts 2001, 77th Leg., ch. 1088, Sec. 1, eff. Sept. 1, 2001.

Sec. 51.9045. LIMITATION ON USE OF EMINENT DOMAIN. (a) In this section:(1) "Institution of higher education" has the meaning assigned by Section 61.003.(2) "Lodging facility" does not include a dormitory or other student housing facility.(b) The governing board of an institution of higher education may not use the power of eminent domain to acquire land to be used for a lodging facility or for parking or a parking structure intended to be used in connection with the use of a lodging facility.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch. 1, Sec. 5, eff. November 18, 2005.

Sec. 51.905. STATE-OWNED MUSEUM BUILDINGS. (a) The governing board of each state-supported institution of higher education commonly referred to as a senior college shall formulate and adopt reasonable rules and regulations for the use of a state-owned museum building located on its campus, including the designation of rooms or areas in honor of donors or other benefactors, if appropriate, and shall administer the expenditure of all state funds appropriated for construction, equipment, operation, maintenance, or improvement of such museum, including restoration or refurbishing of collections.(b) Repealed by Acts 1975, 64th Leg., p. 1251, ch. 474, Sec. 1, eff. Sept. 1, 1975.(c) State funds appropriated for construction, equipment, operation, maintenance, or improvement of a museum located on a college or university campus referred to in Subsection (a) of this section which are used or expended conjunctively with funds belonging to a historical society or group incorporated as a nonprofit organization are subject to audit by the state auditor in accordance with Chapter 321, Government Code, including all accounts, books, and other financial records of the state government and the nonprofit corporation pertaining to the expenditure of funds which have been used or expended jointly for constructing, equipping, operating, maintaining, or improving such museum. The state auditor shall prepare a written report or reports of such audit or audits to the Legislative Audit Committee and the governing board of the state-supported institution of higher education.(d) No employee of a museum located on a campus referred to in Subsection (a) of this section, who is paid in whole or in part by state funds may be employed or discharged except with the approval and consent of the governing board of the state-supported institution on which campus the museum is located.

Added by Acts 1971, 62nd Leg., p. 3361, ch. 1024, art. 2, Sec. 42, eff. Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 1251, ch. 474, Sec. 1, eff. Sept. 1, 1975; Acts 1989, 71st Leg., ch. 584, Sec. 95, eff. Sept. 1, 1989.

Sec. 51.906. SEQUENTIAL EDUCATION PLANNING FOR NURSING EDUCATION. The governing board of each state-supported institution of higher education which provides a nursing education program shall plan and incorporate into the program standards and sequential procedures which will recognize and grant credit for actual educational and clinical experiences in the nursing field which are equivalent to regular course content. The board may require students to pass examinations demonstrating competence based on educational and clinical experiences before granting academic credit.

Added by Acts 1975, 64th Leg., p. 1912, ch. 615, Sec. 1, eff. Sept. 1, 1975.

Sec. 51.907. LIMITATIONS ON NUMBER OF COURSES THAT MAY BE DROPPED UNDER CERTAIN CIRCUMSTANCES. (a) In this section, "governing board" and "institution of higher education" have the meanings assigned by Section 61.003.(b) This section applies only to an undergraduate student who drops a course at an institution of higher education and only if:(1) the student was able to drop the course without receiving a grade or incurring an academic penalty;(2) the student's transcript indicates or will indicate that the student was enrolled in the course; and(3) the student is not dropping the course in order to withdraw from the institution.(c) Except as provided under rules adopted under Subsection (d), an institution of higher education may not permit a student to drop more than six courses, including any course a transfer student has dropped at another institution of higher education, under circumstances described by Subsection (b).(d) The governing board of an institution of higher education may adopt a policy under which the maximum number of courses a student is permitted to drop under circumstances described by Subsection (b) is less than the maximum number of courses that a student may drop under Subsection (c).(e) The Texas Higher Education Coordinating Board shall adopt rules under which an institution of higher education shall permit a student to drop more courses under circumstances described by Subsection (b) than the number of courses permitted to be dropped under Subsection (c) or under a policy adopted under Subsection (d) if the student shows good cause for dropping more than that number, including a showing of:(1) a severe illness or other debilitating condition that affects the student's ability to satisfactorily complete a course;(2) the student's responsibility for the care of a sick, injured, or needy person if the provision of care affects the student's ability to satisfactorily complete a course;(3) the death of a person who:(A) is considered to be a member of the student's family under a rule adopted under this subsection for purposes of this subdivision; or(B) is otherwise considered to have a sufficiently close relationship to the student under a rule adopted under this subsection that the person's death is considered to be a showing of good cause; or(4) the active duty service as a member of the Texas National Guard or the armed forces of the United States of:(A) the student; or(B) a person who is considered to be a member of the student's family under a rule adopted under this subsection for purposes of this subdivision.(f) In determining the number of courses dropped by a student for purposes of this section, a course, such as a laboratory or discussion course, in which a student is enrolled concurrently with a lecture course is not considered to be a course separate from the lecture course if:(1) concurrent enrollment in both courses is required; and(2) in dropping the lecture course, the student would be required to drop the laboratory, discussion, or other course in which the student is concurrently enrolled.

Added by Acts 2007, 80th Leg., R.S., Ch. 546, Sec. 1, eff. June 16, 2007.

Sec. 51.908. FACULTY COMPENSATION POLICIES. (a) The governing board of each institution of higher education shall establish faculty compensation policies that, to the greatest extent possible, provide the faculty of the institution with an average salary and benefits at least equal to the average of that provided by similar institutions nationwide having a similar role and mission.(b) The coordinating board shall include information relating to national average salary and benefits, and correlating that information to Texas schools having a similar role and mission, in the master plan for higher education and in the appropriate reports to the legislature.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.10, eff. June 20, 1987.

Sec. 51.909. EXPULSION OF CERTAIN FOREIGN STUDENTS. (a) The governing board of a public institution of higher education may expel from that institution any student who is a citizen of a country other than the United States attending the institution under a nonimmigrant visa issued by the Immigration and Naturalization Service and who is finally convicted of an offense under Section 28.03, 28.04, 42.02, 42.03, or 42.05, Penal Code, or under Section 4.30 of this code.(b) In this section, a person is finally convicted if the conviction has not been reversed on appeal and all appeals, if any, have been exhausted.

Added by Acts 1979, 66th Leg., p. 1258, ch. 595, Sec. 1, eff. June 13, 1979. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.29, eff. Sept. 1, 1995.

Sec. 51.9095. STUDENT COMPLIANCE WITH SELECTIVE SERVICE REGISTRATION. (a) An individual may not receive a loan, grant, scholarship, or other financial assistance funded by state revenue, including federal funds or gifts and grants accepted by this state, or receive a student loan guaranteed by this state or the Texas Guaranteed Student Loan Corporation, unless the individual files a statement of the individual's selective service status with the institution or other entity granting or guaranteeing the financial assistance as required by this section.(b) If an individual required by this section to file a statement of the individual's selective service status files a statement indicating that the individual is registered with the selective service system as required by federal law, the individual is not required to file a statement of the individual's selective service status the next time the individual makes an application to the same entity for financial assistance or a student loan guarantee. If an individual required by this section to file a statement of the individual's selective service status files a statement indicating that the individual is not required to register with the selective service system, the institution or other entity shall require the individual to file a new statement of the individual's selective service status the next time the individual makes an application to the entity for financial assistance or a student loan guarantee.(c) This section does not apply to:(1) a female individual if females are not subject to general selective service registration under federal law; or(2) an individual older than the maximum age at which an individual is required to be registered with the selective service system under federal law.(d) The statement of an individual's selective service status required by this section must require the individual to certify that the individual:(1) has registered with the selective service system as required by federal law; or(2) is exempt from selective service registration under federal law.(e) The Texas Higher Education Coordinating Board shall adopt rules for the administration of this section and shall prescribe the statement to be used under this section. The coordinating board shall notify each institution of higher education of the required statement and the applicable rules. The statement must require an individual claiming to be exempt from registration to specify the basis of the exemption. The coordinating board may require an individual filing a statement of selective service status to include with the statement any additional information or documentation the coordinating board determines appropriate.

Added by Acts 1997, 75th Leg., ch. 881, Sec. 1, eff. Sept. 1, 1997.

Sec. 51.910. INTERVIEWS FOR HISTORICAL PURPOSES AND COLLECTIONS OF RARE BOOKS, ORIGINAL MANUSCRIPTS, PERSONAL PAPERS, UNPUBLISHED LETTERS, AND AUDIO AND VIDEO TAPES. (a) An oral interview that is obtained for historical purposes by an agreement of confidentiality between an interviewee and a state institution of higher education is not public information. The interview becomes public information when the conditions of the agreement of confidentiality have been met.(b) Rare books, original manuscripts, personal papers, unpublished letters, and audio and video tapes held by an institution of higher education for the purposes of historical research are confidential, and the institution may restrict access by the public to those materials to protect the actual or potential value of the materials and the privacy of the donors.

Added by Acts 1983, 68th Leg., p. 2814, ch. 482, Sec. 1, eff. June 19, 1983. Amended by Acts 1987, 70th Leg., ch. 408, Sec. 1, eff. Aug. 31, 1987.

Sec. 51.911. RELIGIOUS HOLY DAYS. (a) In this section:(1) "Institution of higher education" has the meaning assigned by Subdivision (7) of Section 61.003 of this code, but includes the Southwest Collegiate Institute for the Deaf and Texas State Technical Institute.(2) "Religious holy day" means a holy day observed by a religion whose places of worship are exempt from property taxation under Section 11.20, Tax Code.(b) An institution of higher education shall excuse a student from attending classes or other required activities, including examinations, for the observance of a religious holy day, including travel for that purpose. A student whose absence is excused under this subsection may not be penalized for that absence and shall be allowed to take an examination or complete an assignment from which the student is excused within a reasonable time after the absence.(c) Repealed by Acts 2003, 78th Leg., ch. 218, Sec. 2.(d) A student who is excused under this section may not be penalized for the absence, but the instructor may appropriately respond if the student fails to satisfactorily complete the assignment or examination.(e) The Coordinating Board, Texas College and University System, shall adopt rules for the implementation of this section and shall disseminate the rules to the appropriate institutions under its jurisdiction.

Added by Acts 1985, 69th Leg., ch. 503, Sec. 1, eff. Aug. 26, 1985. Amended by Acts 2003, 78th Leg., ch. 218, Sec. 1, 2, eff. June 18, 2003.

Sec. 51.9111. EXCUSED ABSENCE FOR ACTIVE MILITARY SERVICE. (a) In this section:(1) "Institution of higher education" has the meaning assigned by Section 61.003.(2) "Active military service" includes active military service performed by a member of the Texas National Guard or the Texas State Guard.(b) This section applies only if:(1) a student enrolled in an institution of higher education fails to attend classes or engage in other required activities because the student is called to active military service that is of a reasonably brief duration, as determined by rule adopted under Subsection (d); and(2) the student chooses not to withdraw as authorized by Section 54.006(f).(c) An institution of higher education shall excuse a student from attending classes or engaging in other required activities, including examinations, in order for the student to participate in active military service to which the student is called, including travel associated with the service. A student whose absence is excused under this subsection may not be penalized for that absence and shall be allowed to complete an assignment or take an examination from which the student is excused within a reasonable time after the absence. An instructor may appropriately respond if the student fails to satisfactorily complete the assignment or examination within a reasonable time after the absence.(d) The Texas Higher Education Coordinating Board, in consultation with institutions of higher education, shall adopt rules as necessary to administer this section. The rules must establish a maximum period for which a student may be excused under this section. In establishing that period, the board shall consider the maximum period a student may be absent without significantly interfering with the student's ability to learn the course material, complete course assignments, and succeed academically during the applicable semester or other academic period.

Added by Acts 2005, 79th Leg., Ch. 583, Sec. 1, eff. June 17, 2005.

Sec. 51.9112. RESERVE OFFICERS' TRAINING CORPS (ROTC) PROGRAM: FEES AND COURSE CREDIT. (a) The Texas Higher Education Coordinating Board, in consultation with institutions of higher education, shall determine a standard fee for a course offered through a Reserve Officers' Training Corps (ROTC) program that takes into account the average statewide cost per student to an institution of higher education in providing the program, not including any reimbursement or other amounts the institution receives from the applicable military service or other source for offering the course. Except as provided by Subsection (b), the governing board of each institution of higher education may not charge a student enrolled in an ROTC course any amount for the course in excess of the fee as determined by the coordinating board under this subsection.(b) If the governing board of an institution of higher education offers course credit toward a student's degree for a course in which the student enrolls for the purposes of an ROTC program, the governing board may charge the student tuition for that course as otherwise provided by Chapter 54 after subtracting any reimbursement or other amount the institution receives from the applicable military service or other source for offering the course.(c) To the extent it will not adversely affect the accreditation status of an institution of higher education with the appropriate accrediting agency, the governing board of the institution shall count courses in which a student enrolls for the purposes of an ROTC program, including courses for which the student does not receive course credit toward the student's degree, in determining whether the student is enrolled as a full-time student.

Added by Acts 2009, 81st Leg., R.S., Ch. 597, Sec. 2, eff. June 19, 2009.

Sec. 51.912. EQUITY OWNERSHIP; BUSINESS PARTICIPATION. (a) It is not a violation of Chapter 572, Government Code, or any other statute, rule, regulation, or the common law of the State of Texas for:(1) an employee of a university system or an institution of higher education as defined in Section 61.003 of this code, who conceives, creates, discovers, invents, or develops intellectual property, to own or to be awarded any amount of equity interest or participation in, or, if approved by the institutional governing board, to serve as a member of the board of directors or other governing board or an officer or an employee of, a business entity that has an agreement with the state or a political subdivision of the state relating to the research, development, licensing, or exploitation of that intellectual property; or(2) an individual, at the request and on behalf of a university system or an institution of higher education as defined in Section 61.003 of this code, to serve as a member of the board of directors or other governing board of a business entity that has an agreement with the state or a political subdivision of the state relating to the research, development, licensing, or exploitation of intellectual property in which the university system or institution of higher education has an ownership interest.(b) An employee or individual covered by Subsection (a) of this section must report to the appropriate person or persons at the system or institution at which the person is employed or on behalf of which the person is serving the name of such business entity in which the person has an interest or for which the person serves as a director, officer, or employee.(c) The governing board of each system and institution shall include in the appropriate annual report required by Section 51.005 the information that is provided to it under Subsection (b) of this section during the preceding fiscal year.

Added by Acts 1987, 70th Leg., ch. 845, Sec. 2, eff. Aug. 31, 1987. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(38), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 823, Sec. 5, eff. Aug. 28, 1995.

Sec. 51.913. EXECUTIVE SEARCH COMMITTEES. (a) As used in this section, the term "executive search committee" shall mean a committee formed by an act of a board of regents of an institution of higher education, which has as its primary purpose the evaluation and assessment of candidates and nominees for the position of chief executive officer of a system administration, institution of higher education, or other agency of higher education as defined in Section 61.003 of this code.(b) The board of regents shall announce the name, background, and qualifications of any individual it selects and employs by use of such a committee. Additionally, public notice of the name or names of the finalist or finalists being considered by the search committee must be made public record at least 21 days prior to the meeting at which final action or vote is to be taken on the employment of the individual.

Added by Acts 1989, 71st Leg., ch. 1252, Sec. 1, eff. Aug. 28, 1989.

Sec. 51.914. PROTECTION OF CERTAIN INFORMATION. In order to protect the actual or potential value, the following information shall be confidential and shall not be subject to disclosure under Chapter 552, Government Code, or otherwise:(1) all information relating to a product, device, or process, the application or use of such a product, device, or process, and all technological and scientific information (including computer programs) developed in whole or in part at a state institution of higher education, regardless of whether patentable or capable of being registered under copyright or trademark laws, that have a potential for being sold, traded, or licensed for a fee;(2) any information relating to a product, device, or process, the application or use of such product, device, or process, and any technological and scientific information (including computer programs) that is the proprietary information of a person, partnership, corporation, or federal agency that has been disclosed to an institution of higher education solely for the purposes of a written research contract or grant that contains a provision prohibiting the institution of higher education from disclosing such proprietary information to third persons or parties; or(3) the plans, specifications, blueprints, and designs, including related proprietary information, of a scientific research and development facility that is jointly financed by the federal government and a local government or state agency, including an institution of higher education, if the facility is designed and built for the purposes of promoting scientific research and development and increasing the economic development and diversification of this state.

Added by Acts 1985, 69th Leg., ch. 818, Sec. 2, eff. Aug. 26, 1985. Renumbered from Sec. 51.911 by Acts 1989, 71st Leg., ch. 2, Sec. 16.01(13), eff. Aug. 28, 1989. Amended by Acts 1989, 71st Leg., ch. 728, Sec. 1, eff. June 15, 1989; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(90), eff. Sept. 1, 1995.

Sec. 51.915. ACADEMIES OF MATHEMATICS AND SCIENCE. (a) On approval of the Coordinating Board, Texas College and University System, a public senior college or university, as defined by Section 61.003 of this code, may establish an academy of mathematics and science as provided by Subchapter H, Chapter 105, of this code as a division of the institution.(b) An institution may pay the expenses of an academy established under this section by:(1) using available funds or entering into contracts and accepting grants or matching grants for the purpose of establishing an academy; and(2) accepting federal funds or money from any corporation or other private contributor for use in operating or providing programs to the academy.

Added by Acts 1987, 70th Leg., ch. 1131, Sec. 3, eff. Aug. 31, 1987. Renumbered from Sec. 51.912 by Acts 1989, 71st Leg., ch. 2, Sec. 16.01(14), eff. Aug. 28, 1989.

Sec. 51.916. GRANTS FOR TEACHING AND EDUCATION RESEARCH. (a) From funds appropriated for that purpose, the Coordinating Board, Texas College and University System, may make grants to institutions of higher education for the purpose of supporting research in teaching, primary and secondary curricula, learning, and early childhood education.(b) Grants shall be awarded on a competitive basis according to standards adopted by rule of the board. In making grants, the board shall consider encouraging the development of research centers at particular institutions of higher education.(c) In developing the standards for competitive review and in making the award of grants, the board shall consider the recommendations of the State Board of Education and the commissioner.

Added by Acts 1987, 70th Leg., ch. 562, Sec. 2, eff. Sept. 1, 1987. Amended by Acts 1993, 73rd Leg., ch. 771, Sec. 15, eff. Sept. 1, 1993.

Sec. 51.917. FACULTY MEMBERS; USE OF ENGLISH. (a) In this section:(1) "Institution of higher education" has the meaning assigned by Section 61.003 of this code, but does not include a medical or dental unit.(2) "Faculty member" means a person who teaches a course offered for academic credit by an institution of higher education, including teaching assistants, instructors, lab assistants, research assistants, lecturers, assistant professors, associate professors, and full professors.(3) "Governing board" has the meaning assigned by Section 61.003 of this code.(b) The governing board of each institution of higher education shall establish a program or a short course the purpose of which is to:(1) assist faculty members whose primary language is not English to become proficient in the use of English; and(2) ensure that courses offered for credit at the institution are taught in the English language and that all faculty members are proficient in the use of the English language, as determined by a satisfactory grade on the "Test of Spoken English" of the Educational Testing Service or a similar test approved by the board.(c) A faculty member may use a foreign language to conduct foreign language courses designed to be taught in a foreign language.(d) This section does not prohibit a faculty member from providing individual assistance during course instruction to a non-English-speaking student in the native language of the student.(e) Each institution of higher education shall submit to the Texas Higher Education Coordinating Board a description of the program or short course established under this section, and the coordinating board shall approve and monitor the program or short course established at each institution of higher education.(f) The cost of such English proficiency course as determined by the coordinating board shall be paid by the faculty member lacking proficiency in English. A faculty member must take the course until deemed proficient in English by his or her supervisor. The cost will be deducted from said faculty member's salary.

Added by Acts 1989, 71st Leg., ch. 975, Sec. 1, eff. Sept. 1, 1989.

Sec. 51.918. RURAL HEALTH; FAMILY PRACTICE RESIDENCY PROGRAM. (a) The Texas Higher Education Coordinating Board, the Texas Department of Rural Affairs, medical schools, nursing schools, and schools of allied health sciences shall cooperate to improve and expand programs for rural areas.(b) The Texas Higher Education Coordinating Board shall:(1) encourage and coordinate the creation or expansion of a rural preceptor program among medical schools, teaching hospitals, nursing schools, and schools of allied health sciences; and(2) require family practice residency programs to provide an opportunity for residents to have a one-month rotation through:(A) a rural setting; and(B) a public health setting.(c) The Texas Department of Rural Affairs shall develop relief service programs for rural physicians and allied health personnel to facilitate ready access to continuing medical education as well as to provide practice coverage for purposes other than continuing medical education.(d) Each medical school shall:(1) incorporate a clerkship in family practice during the third core clinical year; and(2) report to the legislature and the Texas Higher Education Coordinating Board on its efforts to fulfill the intent of Chapter 58, Education Code, of having at least 25 percent of their first year primary care residents in family practice.

Added by Acts 1989, 71st Leg., ch. 1027, Sec. 12, eff. Sept. 1, 1989. Renumbered from Sec. 51.917 by Acts 1991, 72nd Leg., ch. 16, Sec. 19.01(20), eff. Aug. 26, 1991. Amended by Acts 1995, 74th Leg., ch. 349, Sec. 1, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 965, Sec. 11, eff. June 16, 1995; Acts 1997, 75th Leg., ch. 787, Sec. 2, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1424, Sec. 5, 6, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 3, eff. September 1, 2009.

Sec. 51.919. HIV AND AIDS POLICY; INFORMATION DISSEMINATION. (a) In this section:(1) "AIDS" means acquired immune deficiency syndrome as defined by the Centers for Disease Control of the United States Public Health Service.(2) "HIV" means human immunodeficiency virus.(3) "Institution of higher education" has the meaning assigned by Section 61.003 of this code.(b) Each institution of higher education shall make available the institution's policy on HIV infection and AIDS to students, faculty, and staff members by including the policy in the student handbook and personnel handbook if practicable or by any other method.(c) Each institution of higher education shall make available to students, on request, the educational pamphlet on HIV infection developed by the Texas Department of Health and shall include in the student handbook a statement that the pamphlet is available from the institution.(d) The student health center of each institution of higher education shall provide clear, accurate information on how to prevent the transmission of HIV infection, including:(1) the value of abstinence and long-term mutual monogamy;(2) information on the efficacy and use of condoms;(3) offering of or referring students, faculty, or staff members to anonymous HIV counseling and testing services; and(4) state laws relating to the transmission and to conduct that may result in the transmission of HIV.(e) The curricula of medical, dental, nursing, allied health, counseling, and social work degree programs of institutions of higher education shall:(1) include information about:(A) methods of transmission and methods of prevention of HIV infection; and(B) federal and state laws, rules, and regulations concerning HIV infection and AIDS; and(2) give special attention to the physical, emotional, and psychological stress associated with the care of patients with terminal illnesses.

Added by Acts 1989, 71st Leg., ch. 1195, Sec. 17, eff. Sept. 1, 1989. Renumbered from Sec. 51.917 by Acts 1991, 72nd Leg., ch. 16, Sec. 19.01(21), eff. Aug. 26, 1991.

Sec. 51.9191. BACTERIAL MENINGITIS INFORMATION FOR NEW STUDENTS. (a) In this section:(1) "Institution of higher education" and "private or independent institution of higher education" have the meanings assigned by Section 61.003.(2) "New student" means a first-time student of an institution of higher education or private or independent institution of higher education and includes a student who transfers to the institution from another institution.(b) The Texas Higher Education Coordinating Board shall prescribe procedures by which each institution of higher education shall provide information relating to bacterial meningitis to new students of the institution. The procedures must provide for the information to be provided in a brochure or other manner so that the information is reasonably likely to come to the attention of each student. The coordinating board shall prescribe the form and content of the information. The information must cover:(1) the symptoms of the disease, how it may be diagnosed, and its possible consequences if untreated;(2) how the disease is transmitted, how it may be prevented, and the relative risk of contracting the disease for students of institutions of higher education;(3) the availability and effectiveness of vaccination against and treatment for the disease, including how students of the institution may seek vaccination or treatment and whether a vaccination is available from the student health center, and a brief description of the risks and possible side effects of vaccination; and(4) sources of additional information regarding the disease and include the telephone numbers of the student health center, if there is a student health center, and the appropriate office of the Texas Department of Health.(c) The Texas Higher Education Coordinating Board shall consult with the Texas Department of Health in prescribing the content of the information to be provided to students under this section. The coordinating board shall establish an advisory committee to assist the coordinating board in the initial implementation of this section. The advisory committee must include at least two members who are students at public or private institutions of higher education.(d) An institution of higher education, with the written consent of the Texas Higher Education Coordinating Board, may provide the information required by this section to new students of the institution by a method different from the method prescribed by the coordinating board under Subsection (b) if the coordinating board determines that method would be effective in bringing the information to the attention of all new students of the institution.(e) Each institution of higher education shall make reasonable efforts to obtain from each new student of the institution a confirmation signed or acknowledged by the student that the student has received the information required to be provided to the student under this section and shall retain the confirmation for not less than two years after the student first enrolls at the institution.(f) The Texas Higher Education Coordinating Board and the Texas Department of Health shall encourage private or independent institutions of higher education to provide the information prescribed by Subsection (b) to all new students of those institutions.

Added by Acts 2001, 77th Leg., ch. 219, Sec. 1, eff. May 22, 2001.

Sec. 51.9192. BACTERIAL MENINGITIS VACCINATION REQUIRED FOR CERTAIN STUDENTS; EXCEPTIONS. (a) In this section:(1) "Health practitioner" means any person authorized by law to administer an immunization.(2) "Institution of higher education" and "private or independent institution of higher education" have the meanings assigned by Section 61.003.(b) This section applies only to a first-time student of an institution of higher education or private or independent institution of higher education, including a transfer student, who resides in, or has applied for on-campus housing and been approved to reside in, an on-campus dormitory or other on-campus student housing facility at the institution.(c) Except as provided by Subsection (d), a student to whom this section applies or a parent or guardian of the student must provide to the institution, at the time and in the manner prescribed by rules adopted by the Texas Higher Education Coordinating Board, a certificate signed by a health practitioner evidencing that the student has been vaccinated against bacterial meningitis.(d) A student to whom this section applies or a parent or guardian of the student is not required to comply with Subsection (c) if the student or a parent or guardian of the student submits to the institution:(1) an affidavit or a certificate signed by a physician who is duly registered and licensed to practice medicine in the United States in which it is stated that, in the physician's opinion, the vaccination required would be injurious to the health and well-being of the student; or(2) an affidavit signed by the student stating that the student declines the vaccination for bacterial meningitis for reasons of conscience, including a religious belief, except that the exemption provided by this subdivision does not apply during a disaster or public health emergency, terrorist attack, hostile military or paramilitary action, or extraordinary law enforcement emergency declared by an appropriate official or other authority and in effect for the location of the institution the student attends.(e) The Texas Higher Education Coordinating Board, in consultation with institutions of higher education and private or independent institutions of higher education, shall adopt rules for the administration of this section, including rules establishing the date by which a student who is required to comply with Subsection (c) must have received the vaccination required by that subsection, which may not be later than the date the student initially moves into an on-campus dormitory or other on-campus student housing facility at an institution.

Added by Acts 2009, 81st Leg., R.S., Ch. 1015, Sec. 2, eff. June 19, 2009.

Sec. 51.920. TECHNOLOGY TRANSFER. (a) Technology transfer can enhance the state's investment in research and development through the rapid commercialization of university research and the creation and expansion of Texas companies.(b) The Center for Technology Development and Transfer established by Section 65.45 of this code, and the Technology Business Development Division of the Texas Engineering Experiment Station established by Section 88.300 of this code, shall cooperate fully to exercise their respective authorities to promote the timely and effective transfer of technology.(c) Technology development programs operated by other state-supported institutions of higher education are encouraged to cooperate with the Center for Technology Development and Transfer and the Technology Business Development Division.

Added by Acts 1987, 70th Leg., ch. 792, Sec. 1, eff. Aug. 31, 1987.

Sec. 51.9201. ALTERNATIVE TECHNOLOGY FOR COLONIAS. An institution of higher education as defined by Section 61.003 that has a program in the area of community, rural, or urban development shall create partnerships with governmental agencies and counties to implement programs, policies, and strategies to develop alternative technologies to assist colonias that have inadequate services or are without services, including water, wastewater, utility, transportation, housing, and public health care services.

Added by Acts 2007, 80th Leg., R.S., Ch. 341, Sec. 11, eff. June 15, 2007.

Sec. 51.921. POSTING OF STEROID LAW NOTICE. Each public institution of higher education shall post in a conspicuous location in each gymnasium at the institution the following notice:Anabolic steroids and growth hormones are for medical use only. State law prohibits the possession, dispensing, delivery, or administering of an anabolic steroid or growth hormone in any manner not allowed by state law. State law provides that body building, muscle enhancement, or increasing muscle bulk or strength through the use of an anabolic steroid by a person who is in good health is not a valid medical purpose. Only a medical doctor may prescribe an anabolic steroid or human growth hormone for a person. A violation of state law concerning anabolic steroids or human growth hormones is a criminal offense punishable by confinement in jail or imprisonment in the Texas Department of Criminal Justice.

Added by Acts 1989, 71st Leg., ch. 403, Sec. 8, eff. Sept. 1, 1989.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.051, eff. September 1, 2009.

Sec. 51.922. MANDATORY RETIREMENT PROHIBITED. (a) In this section, "institution of higher education" has the meaning assigned by Section 61.003 of this code.(b) An institution of higher education may not impose a mandatory retirement age for tenured faculty of the institution.(c) Imposition of a mandatory retirement age in violation of this section is an unlawful employment practice for purposes of Chapter 21, Labor Code. An individual aggrieved by the practice has the rights and remedies provided by that chapter, and the Commission on Human Rights has the same powers in regard to the complaint as any other complaint under that chapter.

Added by Acts 1989, 71st Leg., ch. 1246, Sec. 1, eff. June 16, 1989. Renumbered from Sec. 51.917 by Acts 1991, 72nd Leg., ch. 16, Sec. 19.01(22), eff. Aug. 26, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.56, eff. Sept. 1, 1995.

Sec. 51.923. QUALIFICATIONS OF CERTAIN BUSINESS ENTITIES TO ENTER INTO CONTRACTS WITH AN INSTITUTION OF HIGHER EDUCATION. (a) In this section:(1) "Corporation" means a corporation for profit organized under the laws of this state or under laws other than the laws of this state.(2) "Governing board" has the meaning assigned by Section 61.003 of this code.(3) "Institution of higher education" has the meaning assigned by Section 61.003 of this code.(4) "Nonprofit corporation" means any organization exempt from federal income tax under Section 501 of the Internal Revenue Code of 1986 that does not distribute any part of its income to any member, director, or officer.(b) A nonprofit corporation is not disqualified from entering into a contract or other transaction with an institution of higher education even though one or more members of the governing board of the institution of higher education also serves as a member or director of the nonprofit corporation.(c) A corporation is not disqualified from entering into a contract or other transaction with an institution of higher education even though one or more members of the governing board of the institution of higher education also serves as a stockholder or director of the corporation provided that no member of the governing board owns or has a beneficial interest in more than five percent of the corporation's outstanding capital stock and further provided that the contract or transaction is:(1) an affiliation, licensing, or sponsored research agreement; or(2) awarded by competitive bidding or competitive sealed proposals.(d) An institution of higher education is not prohibited from entering into a contract or other transaction described in this section if any board member having an interest described in this section in the contract or transaction discloses that interest in a meeting held in compliance with Chapter 551, Government Code, and refrains from voting on the contract or transaction. Any such contract or transaction requiring board approval must be approved by an affirmative majority of the board members voting on the contract or transaction.

Added by Acts 1989, 71st Leg., ch. 647, Sec. 1, eff. June 14, 1989. Renumbered from Sec. 51.921 by Acts 1991, 72nd Leg., ch. 16, Sec. 19.01(23), eff. Aug. 26, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(91), eff. Sept. 1, 1995.

Sec. 51.924. ASSESSMENT INSTRUMENTS USED FOR ADMISSION STANDARDS. Each company or organization that sponsors a college admissions testing program shall annually report to the Central Education Agency the performance in the testing program of students in this state and the program's state and national average standard score results. The company or organization shall report the performance of students by school district on the request of the Central Education Agency. In its determination of the admission of a student, an institution of higher education may not use the student's results on an assessment instrument administered by an organization that fails to comply with this section.

Added by Acts 1989, 71st Leg., ch. 1010, Sec. 3. Renumbered from Sec. 51.921 by Acts 1991, 72nd Leg., ch. 16, Sec. 19.01(24), eff. Aug. 26, 1991.

Sec. 51.9241. ADMISSION OF STUDENT WITH NONTRADITIONAL SECONDARY EDUCATION. (a) In this section:(1) "Institution of higher education" has the meaning assigned by Section 61.003.(2) "Nontraditional secondary education" means a course of study at the secondary school level in a nonaccredited private school setting, including a home school.(b) Because the State of Texas considers successful completion of a nontraditional secondary education to be equivalent to graduation from a public high school, an institution of higher education must treat an applicant for admission to the institution as an undergraduate student who presents evidence that the person has successfully completed a nontraditional secondary education according to the same general standards as other applicants for undergraduate admission who have graduated from a public high school.(c) An institution of higher education may not require an applicant for admission to the institution as an undergraduate student who presents evidence that the person has successfully completed a nontraditional secondary education to:(1) obtain or submit evidence that the person has obtained a general education development certificate, certificate of high school equivalency, or other credentials equivalent to a public high school degree; or(2) take an examination or comply with any other application or admission requirement not generally applicable to other applicants for undergraduate admission to the institution.

Added by Acts 2003, 78th Leg., ch. 232, Sec. 1, eff. Sept. 1, 2003.

Sec. 51.9242. READMISSION OF STUDENT WHO WITHDRAWS TO PERFORM ACTIVE MILITARY SERVICE. (a) This section applies only to a student who withdraws from an institution of higher education to perform active military service as a member of the United States armed forces or the Texas National Guard, except that this section does not apply to a student who withdraws from an institution solely to perform one or more training exercises as a member of the Texas National Guard.(b) For any academic term that begins after the date a student described by Subsection (a) is released from active military service but not later than the first anniversary of that date, the institution of higher education from which the student withdrew shall readmit the student, without requiring reapplication or charging a fee for readmission, if the student is otherwise eligible to register for classes at the institution. On readmission of the student under this subsection, the institution shall:(1) provide to the student any financial assistance previously provided by the institution to the student before the student's withdrawal if the student meets current eligibility requirements for the assistance, other than any requirement directly affected by the student's service, such as continuous enrollment or another similar timing requirement; and(2) allow the student the same academic status that the student had before the student's withdrawal, including any course credit awarded to the student by the institution.(c) An institution of higher education may adopt rules requiring reasonable proof from a student of the fact and duration of the student's active military service.

Added by Acts 2005, 79th Leg., Ch. 549, Sec. 2(a), eff. June 17, 2005.

Sec. 51.9245. ADMISSION OF PERSON RECEIVING ATHLETIC SCHOLARSHIP. (a) In this section, "general academic teaching institution" has the meaning assigned by Section 61.003.(b) A general academic teaching institution may not admit an applicant who has been promised or granted an athletic scholarship, grant, or similar financial assistance conditioned on the student's participation in a sport, game, or other competition involving substantial physical ability or physical skill for or on a team organized or sponsored by the general academic teaching institution that is funded by state funds unless:(1) if the general academic teaching institution requires a minimum high school grade point average as an admissions criterion for any entering freshman, that minimum applies to all freshmen being admitted; or(2) for an applicant other than an entering freshman, the applicant's cumulative college-level grade point average is equal to or greater than the minimum cumulative college-level grade point average required for an undergraduate student to remain enrolled at the institution in the preceding academic year.

Added by Acts 1997, 75th Leg., ch. 1198, Sec. 1, eff. Sept. 1, 1997.

Sec. 51.925. RELIGIOUS HOLY DAYS. (a) An institution of higher education may not discriminate against or penalize in any way a member of the faculty of the institution who is absent from work for the observance of a religious holy day and gives proper notice of that absence if the customary and generally applicable educational practices of the institution permit general personal absence by members of the faculty. If personal absence is customarily penalized, the penalty for absence due to observance of a religious holy day under this section shall be forfeiture of one day's pay equivalent for each day of absence.(b) In this section, "institution of higher education" has the meaning assigned by Subdivision (7) of Section 61.003 of this code, except that the term includes the Southwest Collegiate Institute for the Deaf and Texas State Technical Institute.(c) In this section, "proper notice" means that the faculty member shall provide a listing of religious holy days to be observed during the semester to the chairman of the department and shall provide notice of such days in advance to all students whose class would be canceled due to the faculty member's absence. Notice herein shall be in writing and shall be personally delivered to the chairman of the department, receipt therefor being acknowledged and dated by the chairman, or by certified mail, return receipt requested, addressed to the chairman.(d) In this section, "religious holy day" means a holy day observed by a religion whose places of worship are exempt from property taxation under Section 11.20, Tax Code.

Added by Acts 1985, 69th Leg., ch. 520, Sec. 1, eff. Aug. 26, 1985. Renumbered from Sec. 51.911 by Acts 1991, 72nd Leg., ch. 16, Sec. 19.01(19), eff. Aug. 26, 1991.

Sec. 51.926. PAYROLL DEDUCTIONS FOR QUALIFIED RETIREMENT PLANS. (a) On written authorization from a football coach who is entitled to participate in a qualified football coaches plan, an institution of higher education may:(1) enter into a salary reduction agreement under which the salary of the coach is reduced by the amount of contribution to the plan; and(2) remit such contribution to the plan for credit to the coach's plan account.(b) A person who participates in a qualified football coaches plan may also participate in another retirement plan or be a member of a retirement system established by law for employees of institutions of higher education.(c) In this section:(1) "Institution of higher education" has the meaning assigned by Section 61.003 of this code.(2) "Qualified football coaches plan" means a retirement plan under Title 29 U.S.C. Section 1002(37)(F).

Added by Acts 1991, 72nd Leg., ch. 683, Sec. 1, eff. June 16, 1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 13, Sec. 24, eff. Nov. 12, 1991.

Sec. 51.927. ENERGY SAVINGS PERFORMANCE CONTRACTS. (a) In this section, "energy savings performance contract" means a contract for energy or water conservation measures to reduce energy or water consumption or operating costs of institutional facilities in which the estimated savings in utility costs resulting from the measures is guaranteed to offset the cost of the measures over a specified period. The term includes a contract for the installation or implementation of:(1) insulation of a building structure and systems within a building;(2) storm windows or doors, caulking or weather stripping, multiglazed windows or doors, heat-absorbing or heat-reflective glazed and coated window or door systems, or other window or door system modifications that reduce energy consumption;(3) automatic energy control systems, including computer software and technical data licenses;(4) heating, ventilating, or air conditioning system modifications or replacements that reduce energy or water consumption;(5) lighting fixtures that increase energy efficiency;(6) energy recovery systems;(7) electric systems improvements;(8) water-conserving fixtures, appliances, and equipment or the substitution of non-water-using fixtures, appliances, and equipment;(9) water-conserving landscape irrigation equipment;(10) landscaping measures that reduce watering demands and capture and hold applied water and rainfall, including:(A) landscape contouring, including the use of berms, swales, and terraces; and(B) the use of soil amendments that increase the water-holding capacity of the soil, including compost;(11) rainwater harvesting equipment and equipment to make use of water collected as part of a storm-water system installed for water quality control;(12) equipment for recycling or reuse of water originating on the premises or from other sources, including treated municipal effluent;(13) equipment needed to capture water from nonconventional, alternate sources, including air conditioning condensate or graywater, for nonpotable uses;(14) metering equipment needed to segregate water use in order to identify water conservation opportunities or verify water savings; or(15) other energy or water conservation-related improvements or equipment, including improvements or equipment related to renewable energy or nonconventional water sources or water reuse.(b) The governing board of an institution of higher education may enter into an energy savings performance contract in accordance with this section.(c) Each energy or water conservation measure must comply with current local, state, and federal construction, plumbing, and environmental codes and regulations. Notwithstanding Subsection (a), an energy savings performance contract may not include improvements or equipment that allow or cause water from any condensing, cooling, or industrial process or any system of nonpotable usage over which the public water supply system officials do not have sanitary control, to be returned to the potable water supply.(d) The board may enter into energy savings performance contracts only with entities that are experienced in the design, implementation, and installation of the energy or water conservation measures addressed by the contract.(e) Before entering into an energy savings performance contract, the board shall require the provider of the energy or water conservation measures to file with the board a payment and performance bond in accordance with Chapter 2253, Government Code. The board may also require a separate bond to cover the value of the guaranteed savings on the contract.(f) The board may enter into an energy savings performance contract for a period of more than one year only if the board finds that the amount the institution would spend on the energy or water conservation measures will not exceed the amount to be saved in energy, water, wastewater, and operating costs over 20 years from the date of installation. If the term of the contract exceeds one year, the institution's contractual obligation in any year during the term of the contract beginning after the final date of installation may not exceed the total energy, water, wastewater, and operating cost savings, including electrical, gas, water, wastewater, or other utility cost savings and operating cost savings resulting from the measures, as determined by the board in this subsection, divided by the number of years in the contract term beginning after the final date of installation. The board shall consider all costs of the energy or water conservation measures, including costs of design, engineering, installation, maintenance, repairs, and debt service.(g) An energy savings performance contract may be financed:(1) under a lease/purchase contract that has a term not to exceed 20 years from the final date of installation and that meets federal tax requirements for tax-free municipal leasing or long-term financing, including a lease/purchase contract under the master equipment lease purchase program administered by the Texas Public Finance Authority under Chapter 1232, Government Code;(2) with the proceeds of bonds; or(3) under a contract with the provider of the energy or water conservation measures that has a term not to exceed the lesser of 20 years from the final date of installation or the average useful life of the energy or water conservation or usage measures.(h) An energy savings performance contract shall contain provisions requiring the provider of the energy or water conservation measures to guarantee the amount of the savings to be realized by the institution of higher education under the contract.(i) An energy savings performance contract shall be let according to the procedures established for procuring certain professional services by Section 2254.004, Government Code. Notice of the request for qualifications shall be given in the manner provided by Section 2156.002, Government Code. The Texas Higher Education Coordinating Board, in consultation with the State Energy Conservation Office with regard to energy and water conservation measures, shall establish guidelines and an approval process for awarding energy savings performance contracts. The guidelines must require that the cost savings projected by an offeror be reviewed by a licensed professional engineer who has a minimum of three years of experience in energy calculation and review, is not an officer or employee of an offeror for the contract under review, and is not otherwise associated with the contract. In conducting the review, the engineer shall focus primarily on the proposed improvements from an engineering perspective, the methodology and calculations related to cost savings, increases in revenue, and, if applicable, efficiency or accuracy of metering equipment. An engineer who reviews a contract shall maintain the confidentiality of any proprietary information the engineer acquires while reviewing the contract. A contract is not required to be reviewed or approved by the State Energy Conservation Office. Sections 1001.053 and 1001.407, Occupations Code, apply to work performed under the contract.(j) The legislature shall base an institution's appropriation for energy, water, and wastewater costs during a fiscal year on the sum of:(1) the institution's estimated energy, water, and wastewater costs for that fiscal year; and(2) if an energy savings performance contract is in effect, the institution's estimated net savings resulting from the contract during the contract term, divided by the number of years in the contract term.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 8, Sec. 3.07, eff. Sept. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(92), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 773, Sec. 1, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 17.19, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1142, Sec. 2, eff. June 19, 1997; Acts 1997, 75th Leg., ch. 627, Sec. 1, eff. June 11, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 4.03, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 361, Sec. 2, eff. Sept; 1, 1999; Acts 1999, 76th Leg., ch. 1450, Sec. 1, eff. Sept. 1, 1999; ; Acts 2001, 77th Leg., ch. 573, Sec. 3, 4, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1319, Sec. 2, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1310, Sec. 6, 121(2), eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 527, Sec. 2, eff. June 16, 2007.

Sec. 51.9271. ENERGY-EFFICIENT LIGHT BULBS IN EDUCATIONAL AND HOUSING FACILITIES. (a) In this section, "housing facility" has the meaning assigned by Section 53.02.(b) An institution of higher education shall purchase for use in each type of light fixture in an educational or housing facility the commercially available model of light bulb that:(1) is compatible with the light fixture;(2) uses the fewest watts for the necessary luminous flux or light output; and(3) is the most cost-effective, considering the factors described by Subdivisions (1) and (2).

Added by Acts 2007, 80th Leg., R.S., Ch. 939, Sec. 3, eff. September 1, 2007.

Sec. 51.928. WRITTEN CONTRACTS OR AGREEMENTS BETWEEN CERTAIN INSTITUTIONS. (a) In this section, "governing board" and "institution of higher education" have the meanings assigned by Section 61.003 of this code.(b) A written contract or agreement for the furnishing of resources or services that is between institutions of higher education with a common governing board is not subject to the requirements of Chapter 771, Government Code, if the governing board has adopted rules providing for governing board review and approval of those contracts.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 8, Sec. 5.04, eff. Sept. 1, 1991.

Sec. 51.929. PROHIBITION AGAINST CERTAIN EXTENSIONS OF CREDIT BY CERTAIN RETAIL STORES. (a) Except as provided by Subsection (b) of this section, a retail store that is owned or operated by an institution of higher education may not enter into a transaction for the sale or lease of goods or services in which the institution extends the credit of the state to the obligor.(b) This section does not apply to an extension of credit to a student for the purchase of books or other educational supplies if the credit may be offset against undistributed grant or loan funds that are held by the institution for the student or that the institution is entitled to receive on behalf of the student. The institution may not withhold grant or loan funds to require the student to purchase books or educational supplies from a store that it owns or operates.(c) In this section, "institution of higher education" has the meaning assigned by Section 61.003 of this code.

Added by Acts 1993, 73rd Leg., ch. 15, Sec. 1, eff. Sept. 1, 1993.

Sec. 51.930. NATIONAL STUDENT EXCHANGE PROGRAM. (a) In this section:(1) "General academic teaching institution" has the meaning assigned by Section 61.003 of this code.(2) "National student exchange program" means the program administered by the National Student Exchange, a nonprofit corporation.(b) General academic teaching institutions may participate in the national student exchange program for the purpose of providing reciprocal educational opportunities for undergraduate students of colleges and universities in the United States.(c) The Texas Higher Education Coordinating Board may adopt rules relating to the participation of institutions of higher education and students in the national student exchange program.(d) Notwithstanding the provisions of Section 54.051 of this code, a nonresident exchange student participating in the program may be charged the resident tuition rate during the period of participation in the program.(e) A student participating in the program from another state shall be exempt from the provisions of Section 51.306 of this code unless that student becomes a degree-seeking undergraduate student at a Texas public institution of higher education.(f) A student may not participate in the program for more than one year.

Added by Acts 1993, 73rd Leg., ch. 228, Sec. 1, eff. May 20, 1993. Renumbered from Education Code Sec. 51.929 by Acts 1995, 74th Leg., ch. 76, Sec. 17.01(6), eff. Sept. 1, 1995.

Sec. 51.931. RIGHT TO AN ACADEMIC FRESH START. (a) This section applies to any public institution of higher education as defined in Section 61.003 of this code.(b) Unless otherwise prohibited by law, a resident of this state is entitled to apply for admission to and enroll as an undergraduate student in any public institution of higher education under this section.(c) If an applicant elects to seek admission under this section, a public institution of higher education, in considering the applicant for admission, shall not consider academic course credits or grades earned by the applicant 10 or more years prior to the starting date of the semester in which the applicant seeks to enroll. An applicant who makes the election to apply under this section and is admitted as a student may not receive any course credit for courses undertaken 10 or more years prior to enrollment under this section.(d) If a student who enrolls under this section completes a prescribed course of study, earns a baccalaureate degree, and applies for admission to a postgraduate or professional program offered by a public institution of higher education, the institution, in considering the applicant for admission into the postgraduate or professional program, shall consider only the grade point average of the applicant established by the course work completed after enrollment under this section, along with any other criteria the institution uses in evaluating applicants for admission into the postgraduate or professional program.(e) Nothing in this section prohibits a public institution of higher education from applying standard admissions criteria generally applicable to persons seeking admission to the institution.

Added by Acts 1993, 73rd Leg., ch. 724, Sec. 1, eff. Aug. 30, 1993. Renumbered from Education Code Sec. 51.929 by Acts 1995, 74th Leg., ch. 76, Sec. 17.01(7), eff. Sept. 1, 1995.

Sec. 51.932. MOTOR VEHICLES OWNED AND USED BY STATE-SUPPORTED INSTITUTIONS. (a) A motor vehicle, trailer, or semitrailer that is the property of and used exclusively by any institution of higher education as defined by Section 61.003 must have the name of the institution printed on the side of the vehicle. The inscription must be in a color sufficiently different from the body of the vehicle and must be of letters of sufficient height so that the lettering is plainly legible at a distance of not less than 100 feet. This subsection does not apply to a motor vehicle used by:(1) a peace officer commissioned under Subchapter E; or(2) a chancellor or president of an institution of higher education.(b) A person commits an offense if the person operates a vehicle subject to Subsection (a) without the proper inscription. An offense under this subsection is a Class C misdemeanor.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 18, eff. May 30, 1995.

Sec. 51.9325. RETIREMENT INCENTIVES. (a) A medical and dental unit may offer a retirement incentive to an employee of the unit who is eligible to retire under Subtitle C, Title 8, Government Code.(b) A medical and dental unit offering a retirement incentive plan shall file the plan with the Legislative Budget Board not later than the 61st day before the date the plan is implemented and shall provide the board with any information concerning the plan required by the board.(c) A medical and dental unit may not rehire an employee receiving a retirement incentive under this section without the specific approval of the president of the unit. The president may not delegate this responsibility to any other employee of the unit.(d) A retirement incentive offered to an employee by a medical and dental unit under this section must be paid from institutional funds or hospital or clinic fees.(e) A retirement incentive paid by a medical and dental unit to an employee is not subject to any provision of state law that entitles the employee to benefits based on salary or compensation, including contributions under Subtitle C, Title 8, Government Code.(f) In this section:(1) "Institutional funds" has the meaning assigned by Section 51.009(b).(2) "Medical and dental unit" has the meaning assigned by Section 61.003 and includes a school of veterinary medicine and a health care facility operated by a medical and dental unit, except that the term does not include The University of Texas M. D. Anderson Cancer Center.

Added by Acts 1995, 74th Leg., ch. 736, Sec. 1, eff. June 15, 1995. Renumbered from Education Code Sec. 51.932 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(20), eff. Sept. 1, 1997.

Sec. 51.933. IMMUNIZATION REQUIREMENTS; EXCEPTION. (a) An institution of higher education may require applicants for admission to be immunized against diphtheria, rubeola, rubella, mumps, tetanus, and poliomyelitis, except as provided in Subsection (d).(b) The Texas Board of Health may require immunizations against the diseases listed in Subsection (a) and additional diseases for students at any institution of higher education who are pursuing a course of study in a human or animal health profession, and the board may require those immunizations for any students in times of an emergency or epidemic in a county where the commissioner of public health has declared such an emergency or epidemic.(b-1) A rule adopted under Subsection (b) that requires a hepatitis B vaccination for students may apply only to students enrolled in a course of study that involves potential exposure to human or animal blood or bodily fluids.(c) An institution of higher education, in conjunction with the Texas Department of Health, should provide individual notice to each student applying for admission regarding:(1) the consequences of not being current on immunization for certain diseases;(2) the age groups most vulnerable to these vaccine preventable diseases; and(3) local providers of immunization services.(d) No form of immunization is required for a person's admission to an institution of higher education if the person applying for admission:(1) submits to the admitting official:(A) an affidavit or a certificate signed by a physician who is duly registered and licensed to practice medicine within the United States in which it is stated that, in the physician's opinion, the immunization required poses a significant risk to the health and well-being of the applicant or any member of the applicant's family or household; or(B) an affidavit signed by the applicant or, if a minor, by the applicant's parent or guardian stating that the applicant declines immunization for reasons of conscience, including a religious belief; or(2) is a member of the armed forces of the United States and is on active duty.(d-1) An affidavit submitted under Section (d)(1)(B) must be on a form described by Section 161.0041, Health and Safety Code, and must be submitted to the admitting official not later than the 90th day after the date the affidavit is notarized.(e) The exception provided by Subsection (d)(1)(B) does not apply in a time of emergency or epidemic declared by the commissioner of public health.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 18, eff. May 30, 1995. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.161, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 466, Sec. 1, eff. June 19, 2009.

Sec. 51.9335. ACQUISITION OF GOODS AND SERVICES. (a) An institution of higher education may acquire goods or services by the method that provides the best value to the institution, including:(1) competitive bidding;(2) competitive sealed proposals;(3) a catalogue purchase;(4) a group purchasing program; or(5) an open market contract.(b) In determining what is the best value to an institution of higher education, the institution shall consider:(1) the purchase price;(2) the reputation of the vendor and of the vendor's goods or services;(3) the quality of the vendor's goods or services;(4) the extent to which the goods or services meet the institution's needs;(5) the vendor's past relationship with the institution;(6) the impact on the ability of the institution to comply with laws and rules relating to historically underutilized businesses and to the procurement of goods and services from persons with disabilities;(7) the total long-term cost to the institution of acquiring the vendor's goods or services;(8) any other relevant factor that a private business entity would consider in selecting a vendor; and(9) the use of material in construction or repair to real property that is not proprietary to a single vendor unless the institution provides written justification in the request for bids for use of the unique material specified.(c) The state auditor may audit purchases of goods or services by an institution of higher education or by a component of an institution of higher education that purchases goods and services.(d) To the extent of any conflict, this section prevails over any other law, including Chapters 2155, 2156, 2157, 2158, 2167, and 2170, Government Code, except a law or rule relating to contracting with historically underutilized businesses or relating to the procurement of goods and services from persons with disabilities. An institution of higher education may, but is not required to, acquire goods or services as provided by Chapters 2155, 2156, 2157, 2158, 2167, and 2170, Government Code.(e) In this section, "institution of higher education" has the meaning assigned by Section 61.003 and includes a school of veterinary medicine and a health care facility operated by a medical and dental unit, except that the term does not include The University of Texas M. D. Anderson Cancer Center or a public junior college.(f) This section does not apply to professional services as defined by Section 2254.002, Government Code.

Added by Acts 1995, 74th Leg., ch. 736, Sec. 1, eff. June 15, 1995. Renumbered from Education Code Sec. 51.933 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(21), eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 334, Sec. 1, eff. May 29, 1999; Acts 1999, 76th Leg., ch. 1225, Sec. 17, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 118, Sec. 1.01, eff. Sept. 1, 2001.

Sec. 51.934. ASSIGNMENT, TRANSFER, OR PLEDGE OF COMPENSATION. (a) In this section, "employee" means any person employed by an institution of higher education in an executive, administrative, or clerical capacity or as a professor or instructor or in any similar capacity.(b) An employee's assignment, pledge, or transfer, as security for indebtedness, of any interest in or part of the employee's salary or wages then due or that may become due under an existing contract of employment is enforceable only:(1) if, before or at the time of execution, delivery, or acceptance of an assignment, pledge, or transfer, written approval is obtained in accordance with the policy of the employing institution; and(2) to the extent that the indebtedness it secures is a valid and enforceable obligation.(c) An institution of higher education shall honor an assignment, pledge, or transfer fulfilling the conditions of Subsection (b) without incurring any liability to the employee executing the assignment, pledge, or transfer. Payment to any assignee, pledgee, or transferee in accordance with the terms of the instrument is payment to or for the account of the assignor, pledgor, or transferor. An assignment, pledge, or transfer is enforceable only to the extent of salary due or that may become due during continuation of the assignor's employment as an employee of the institution.(d) Venue for any suit against the employer of an employee to enforce an assignment, pledge, or transfer of salary is in the county where the employing institution is located.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 18, eff. May 30, 1995.

Sec. 51.935. DISRUPTIVE ACTIVITIES. (a) A person commits an offense if the person, alone or in concert with others, intentionally engages in disruptive activity on the campus or property of an institution of higher education.(b) For purposes of this section, disruptive activity is activity described by Section 37.123(b).(c) An offense under this section is a Class B misdemeanor.(d) Any person who is convicted the third time of violating this section is ineligible to attend any institution of higher education receiving funds from this state before the second anniversary of the third conviction.(e) This section may not be construed to infringe on any right of free speech or expression guaranteed by the Constitution of the United States or of this state.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 18, eff. May 30, 1995.

Sec. 51.9355. ASSISTANCE RELATING TO UNDERGRADUATE ADMISSIONS, FINANCIAL AID, AND TESTING. (a) The governing board of each general academic teaching institution shall establish an office at the institution to assist applicants, potential applicants, high school guidance counselors, and other interested persons requesting assistance relating to:(1) applying for admission to a bachelor's degree program at the institution;(2) applying for financial aid offered by or through the institution or by an office or agency of this state or the United States for attendance as an undergraduate student at the institution;(3) registering for an examination to be taken in connection with admission to a bachelor's degree program at the institution; or(4) registering for an examination that may be taken to receive undergraduate course credit at the institution or to determine the skill or placement level of an applicant to or student enrolled in a bachelor's degree program at the institution.(b) The office may be operated in connection with the admissions office or another existing office of the institution.(c) This section does not require an institution to assist a person in preparing to take an examination.(d) In this section, "general academic teaching institution" has the meaning assigned by Section 61.003.

Added by Acts 1995, 74th Leg., ch. 474, Sec. 1, eff. Aug. 28, 1995. Renumbered from Education Code Sec. 51.935 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(22), eff. Sept. 1, 1997.

Sec. 51.936. HAZING. (a) Subchapter F, Chapter 37, applies to a postsecondary educational institution under this section in the same manner as that subchapter applies to a public or private high school.(b) For purposes of this section, "postsecondary educational institution" means:(1) an institution of higher education as defined by Section 61.003;(2) a private or independent institution of higher education as defined by Section 61.003; or(3) a private postsecondary educational institution as defined by Section 61.302.(c) Each postsecondary educational institution shall distribute to each student during the first three weeks of each semester:(1) a summary of the provisions of Subchapter F, Chapter 37; and(2) a list of organizations that have been disciplined for hazing or convicted for hazing on or off the campus of the institution during the preceding three years.(d) If the institution publishes a general catalogue, student handbook, or similar publication, it shall publish a summary of the provisions of Subchapter F, Chapter 37, in each edition of the publication.(e) Section 1.001(a) does not limit the application of this section to postsecondary educational institutions supported in whole or in part by state tax funds.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 18, eff. May 30, 1995.Amended by: Acts 2005, 79th Leg., Ch. 594, Sec. 1, eff. September 1, 2005.

Sec. 51.9361. RISK MANAGEMENT PROGRAMS FOR MEMBERS AND ADVISORS OF STUDENT ORGANIZATIONS. (a) In this section:(1) "Advisor" means a person who:(A) serves in an advisory capacity to a student organization to provide guidance to the organization and its members;(B) is older than 21 years of age; and(C) is not a student of the postsecondary educational institution at which the student organization is registered.(2) "Postsecondary educational institution" means:(A) an institution of higher education as defined by Section 61.003, except that the term does not include a medical and dental unit or other agency of higher education as those terms are defined by that section; and(B) a private or independent institution of higher education as defined by Section 61.003, except that the term does not include:(i) a health-related institution; or(ii) an institution that offers only upper-division, graduate-level, or professional courses.(b) This section applies only to a student organization that is registered at a postsecondary educational institution and that is composed mostly of students enrolled at the institution. Notwithstanding Section 1.001(a), this section applies to each postsecondary educational institution at which is registered one or more student organizations.(c) At least once during each academic year, a postsecondary educational institution shall provide a risk management program for members of student organizations registered at the institution. Any member of a student organization who is not otherwise required to attend may attend the program.(d) Unless a postsecondary educational institution requires each student organization registered at the institution to have representatives of the organization attend a program under this section, the institution shall adopt a policy that specifies one or more of those student organizations or types of student organizations that are required to have representatives attend. The selection of student organizations or types of student organizations under the policy must be based on the institution's determination that those organizations or types of organizations could particularly benefit from risk management guidance. Each advisor who has not previously attended a program under this section and each person serving in a designated officer position of a student organization that is required to have representatives attend a program under this section shall attend the program. An institution may allow an advisor, other than a faculty or staff member of the institution, to satisfy the attendance requirements prescribed by this subsection through completion of an appropriate computer-based risk assessment program.(e) For purposes of Subsection (d), the institution may designate not more than four officer positions of a student organization, such as the president, membership chair, risk management chair, social chair, or pledge class or new member chair. If a student organization does not have an officer position described by this subsection or if an officer position described by Subsection (d) is vacant, the institution shall, to the extent practicable, identify and designate an equivalent officer position, and the person serving in that officer position shall attend the program.(f) Each advisor or officer required by Subsection (d) to attend a program shall report on the program's contents at a meeting of the full membership of the student organization the advisor or officer represented at the program.(g) A program under this section may address any issue determined appropriate by the postsecondary educational institution and must address:(1) possession and use of alcoholic beverages and illegal drugs, including penalties that may be imposed for possession or use;(2) hazing;(3) sexual abuse and harassment;(4) fire and other safety issues, including the possession and use of a firearm or other weapon or of an explosive device;(5) travel to a destination outside the area in which the institution is located;(6) behavior at parties and other events held by a student organization; and(7) adoption by a student organization of a risk management policy.(h) A postsecondary educational institution shall provide notice of a program under this section to student organizations in the manner determined by the institution.(i) A postsecondary educational institution shall take attendance at a program provided under this section in the manner determined appropriate by the institution and may, as provided by a policy adopted by the institution, impose reasonable sanctions on a person who is required to attend the program and fails to attend. The institution shall, until at least the third anniversary of the date of the program, maintain in an appropriate location at the institution a record of that attendance and of notice provided under Subsection (h).

Added by Acts 2007, 80th Leg., R.S., Ch. 731, Sec. 1, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 807, Sec. 1, eff. September 1, 2007.

Sec. 51.937. IMMUNITY FROM LIABILITY FOR VOLUNTEERS. (a) A volunteer who is serving as a direct service volunteer for an institution of higher education is immune from civil liability for any act that:(1) is incident to or within the scope of the duties of the volunteer's position; and(2) involves the exercise of judgment or discretion on the part of the volunteer.(b) This section does not apply to the operation, use, or maintenance of a motor vehicle.(c) This section does not limit the liability of a person for intentional misconduct or gross negligence.(d) In this section, "volunteer" means a person providing services for or on behalf of an institution of higher education, on the premises of the institution or at an activity related to or sponsored by the institution on or off of the property of the institution, who does not receive compensation in excess of reimbursement for expenses.

Added by Acts 1997, 75th Leg., ch. 622, Sec. 1, eff. June 11, 1997.

Sec. 51.940. STUDENT DEBIT CARDS. (a) The governing board of an institution of higher education may establish a program to provide students enrolled at the institution with a debit card.(b) A student issued a debit card under the program may use the card to purchase merchandise or service available through the institution or through a person authorized to sell merchandise or service at the institution, as determined by the governing board.(c) The program must allow a person who is in business to sell merchandise or service of the same kind as the merchandise or service that a student may purchase under Subsection (b) to participate in the program under the same or equivalent terms applicable to a person authorized to sell merchandise under Subsection (b) and accept a debit card payment from a student to whom a debit card has been issued under the program for purchase of that merchandise or service. The institution of higher education may assess participating businesses a fee sufficient to cover the cost of implementation and administration of this program.(d) An institution of higher education may not administer or sponsor a debit card program for students of the institution that does not conform to this section.(e) In this section:(1) "Governing board" and "institution of higher education" have the meanings assigned by Section 61.003.(2) "Person" has the meaning assigned by Section 1.201, Business & Commerce Code.

Added by Acts 1995, 74th Leg., ch. 316, Sec. 1, eff. June 5, 1995. Amended by Acts 1997, 75th Leg., ch. 710, Sec. 1, eff. Sept. 1, 1997.

Sec. 51.941. PURCHASE OF AGRICULTURAL PRODUCTS. (a) An institution of higher education that purchases agricultural products shall give first preference to products grown, produced, or processed in this state if the cost to the institution and the quality of the products are equal to the cost and quality of other available products.(b) An institution of higher education shall ensure that bid specifications used by the institution in connection with the purchase of agricultural products do not preclude or discourage the purchase of agricultural products grown, produced, or processed in this state.(c) In this section, "institution of higher education" has the meaning assigned by Section 61.003.

Added by Acts 1995, 74th Leg., ch. 473, Sec. 1, eff. Sept. 1, 1995. Renumbered from Education Code Sec. 51.940 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(23), eff. Sept. 1, 1997.

Sec. 51.942. PERFORMANCE EVALUATION OF TENURED FACULTY. (a) In this section:(1) "Governing board" has the meaning assigned by Section 61.003.(2) "Institution of higher education" means a general academic teaching institution, medical and dental unit, or other agency of higher education, as those terms are defined by Section 61.003.(3) "Neglect of duty" means continuing or repeated substantial neglect of professional responsibilities.(b) Each governing board of an institution of higher education shall adopt rules and procedures providing for a periodic performance evaluation process for all faculty tenured at the institution. The governing board may design its rules and procedures to fit the institution's particular educational mission, traditions, resources, and circumstances relevant to its character, role, and scope, in addition to other relevant factors determined by the governing board in the rules adopted pursuant to this section. The governing board shall seek advice and comment from the faculty of the institution before adopting any rules pursuant to this section. The advice and comment from the faculty on the performance evaluation of tenured faculty shall be given the utmost consideration by the governing board.(c) In addition to any other provisions adopted by the governing board, the rules shall include provisions providing that:(1) each faculty member tenured at the institution be subject to a comprehensive performance evaluation process conducted no more often than once every year, but no less often than once every six years, after the date the faculty member was granted tenure or received an academic promotion at the institution;(2) the evaluation be based on the professional responsibilities of the faculty member, in teaching, research, service, patient care, and administration, and include peer review of the faculty member;(3) the process be directed toward the professional development of the faculty member;(4) the process incorporate commonly recognized academic due process rights, including notice of the manner and scope of the evaluation, the opportunity to provide documentation during the evaluation process, and, before a faculty member may be subject to disciplinary action on the basis of an evaluation conducted pursuant to this section, notice of specific charges and an opportunity for hearing on those charges; and(5) a faculty member be subject to revocation of tenure or other appropriate disciplinary action if incompetency, neglect of duty, or other good cause is determined to be present.(d) A faculty member subject to termination on the basis of an evaluation conducted pursuant to this section must be given the opportunity for referral of the matter to a nonbinding alternative dispute resolution process as described in Chapter 154, Civil Practice and Remedies Code. If both parties agree, another type of alternative dispute resolution method may be elected. The governing board must give specific reasons in writing for any decision to terminate a faculty member on the basis of an evaluation conducted pursuant to this section.(e) A governing board may not waive the evaluation process for any faculty member granted tenure at an institution.(f) A governing board may not award tenure to an administrator in any way that varies from the institution's general policy on the award of tenure.(g) Each governing board shall file a copy of the rules adopted pursuant to this section, and any amendments to such rules, with the coordinating board on or before September 1 of each year.

Added by Acts 1997, 75th Leg., ch. 1017, Sec. 1, eff. Jan. 1, 1998.

Sec. 51.943. RENEWAL OF FACULTY EMPLOYMENT CONTRACTS. (a) In this section:(1) "Contract" means an agreement between an institution of higher education or its authorized agent and a faculty member that establishes the terms of the faculty member's employment, including the faculty member's responsibilities and salary, for an academic year.(2) "Faculty member" means a person who is employed full time by an institution of higher education as a member of the faculty whose primary duties include teaching or research. The term does not include:(A) a person employed in the classified personnel system of the institution or a person employed in a similar type of position if the institution does not have a classified personnel system;(B) a person who holds faculty rank but who spends a majority of the person's time for the institution engaged in managerial or supervisory activities, including a chancellor, vice chancellor, president, vice president, provost, associate or assistant provost, dean, or associate or assistant dean.(3) "Institution of higher education" has the meaning assigned by Section 61.003.(b) Except as provided in Subsection (c), an institution of higher education that determines it is in its best interest to reappoint a faculty member for the next academic year shall offer the faculty member a written contract for that academic year not later than 30 days before the first day of the academic year.(c) For the purposes of this section, an institution of higher education is not required to provide an annual contract to tenure or tenure-track faculty, but must provide tenure and tenure-track faculty with any written notification required in the institution's tenure policy of a change in a term of employment according to the policies of the institution, but no later than the 30th day prior to the change.(d) If the institution of higher education is unable to comply with Subsection (b), the institution shall:(1) provide the faculty member with written notification that the institution is unable to comply with Subsection (b);(2) include in the written notification reasons for its inability to comply with Subsection (b); and(3) specify in the written notification a time by which it will offer a written contract to the faculty member for the applicable academic year.(e) If the institution does not offer the faculty member a written contract before the 61st day after the first day of the academic year and the institution retains the faculty member for that academic year without a written contract, the institution must retain the faculty member for that academic year under terms and conditions, including terms governing the faculty member's compensation, that are at least as favorable to the faculty member's employment for the preceding academic year, unless the institution and the faculty member subsequently enter into a different written contract.(f) This section does not prohibit an institution of higher education from entering into a contract with a faculty member for a period longer than an academic year.(g) Nothing in this section shall be deemed to provide a faculty member who does not hold tenure additional rights, privileges, or remedies or to provide an expectation of continued employment beyond the period of a faculty member's current contract.

Added by Acts 2001, 77th Leg., ch. 1298, Sec. 1, eff. Jan. 1, 2002.

Sec. 51.945. STUDENT PARTICIPATION IN SELECTION OF FOOD SERVICE CONTRACTS. (a) The governing board of an institution of higher education shall develop and implement policies that provide the students at the institution with a reasonable opportunity to appear before any committee or other entity that is determining whether a food service provider should be selected or retained by the institution. The policies shall provide the students with a reasonable opportunity to discuss the performance of a food service provider and the students' recommendations for qualifications of food service providers.(b) A contract between an institution of higher education and a food service provider must require the food service provider to periodically hold meetings or forums to provide the students at the institution with a reasonable opportunity to discuss the performance of the food service provider.(c) In this section:(1) "Food service provider" means a person who contracts with the institution to provide food or beverage service at any location on the premises of the institution.(2) "Governing board" and "institution of higher education" have the meanings assigned by Section 61.003.

Added by Acts 1997, 75th Leg., ch. 1266, Sec. 1, eff. Sept. 1, 1997.

Sec. 51.946. STUDENT DEBIT CARDS AT PRIVATE OR INDEPENDENT INSTITUTIONS OF HIGHER EDUCATION. (a) The governing board of a private or independent institution of higher education may establish a program to provide students enrolled at the institution with a debit card.(b) A student issued a debit card under the program may use the card to purchase merchandise or service available through the institution or through a person authorized to sell merchandise or service at the institution, as determined by the governing board.(c) The program may allow a person who is in business to sell merchandise or service of the same kind as the merchandise or service that a student may purchase under Subsection (b) to participate in the program under the same or equivalent terms applicable to a person authorized to sell merchandise under Subsection (b) and accept a debit card payment from a student to whom a debit card has been issued under the program for purchase of that merchandise or service.(d) The private or independent institution of higher education may assess participating businesses a fee for the implementation and administration of the program.(e) In this section:(1) "Private or independent institution of higher education" has the meaning assigned by Section 61.003.(2) "Person" has the meaning assigned by Section 1.201, Business & Commerce Code.

Added by Acts 1999, 76th Leg., ch. 370, Sec. 1, eff. May 29, 1999.

Sec. 51.9461. CHARGES AND FEES FOR CERTAIN PAYMENTS AT PRIVATE OR INDEPENDENT INSTITUTIONS OF HIGHER EDUCATION. (a) In this section, "private or independent institution of higher education" has the meaning assigned by Section 61.003.(b) This section applies only to a payment of tuition, a fee, or another charge made by or on behalf of a student, including a person admitted but not yet enrolled, of a private or independent institution of higher education if the payment is made or authorized in person, by mail, by telephone call, or through the Internet by means of:(1) an electronic funds transfer; or(2) a credit card.(c) A private or independent institution of higher education may charge a fee or other amount in connection with a payment to which this section applies, in addition to the amount of the tuition, fee, or other charge being paid, including:(1) a discount, convenience, or service charge for the transaction; or(2) a service charge in connection with a payment transaction that is dishonored or refused for lack of funds or insufficient funds.(d) A fee or other charge under this section must be in an amount reasonable and necessary to reimburse the institution for the expense incurred by the institution in processing and handling the payment or payment transaction.(e) Before accepting a payment by credit card, the institution shall notify the student or other person making the payment of any fee to be charged under this section.

Added by Acts 2005, 79th Leg., Ch. 980, Sec. 1, eff. June 18, 2005.

Sec. 51.947. PAYROLL DEDUCTIONS FOR CERTAIN ORGANIZATIONS. (a) An employee of an institution of higher education may authorize a deduction each pay period from the employee's salary or wage payment for:(1) a contribution to an institution of higher education; or(2) a charitable contribution to a nonprofit organization the purpose of which is to support the programs of an institution of higher education.(b) To be eligible to receive charitable contributions under this section, a nonprofit organization must comply with the rules adopted under Section 2255.001, Government Code, by the institution of higher education the organization supports.(c) An institution of higher education shall establish procedures to enable an employee of the institution to authorize a deduction under this section.(d) In this section, "institution of higher education" has the meaning assigned by Section 61.003.

Added by Acts 1999, 76th Leg., ch. 307, Sec. 1, eff. May 29, 1999. Renumbered from Sec. 51.946 by Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(18), eff. Sept. 1, 2001.

Sec. 51.948. RESTRICTIONS ON CONTRACTS WITH ADMINISTRATORS. (a) The governing board of an institution of higher education may enter into an employment contract with an administrator that is to be paid in whole or in part from appropriated funds only if, before the date the contract is executed, the governing board determines that the contract is in the best interest of the institution.(b) A contract entered into by a governing board under this section may not:(1) provide for employment for more than three years;(2) allow for severance or other payments on the termination of the contract to exceed an amount equal to the discounted net present cash value of the contract on termination at a market interest rate agreed upon in the contract;(3) allow for development leave that is inconsistent with Section 51.105; or(4) award tenure in any way that varies from the institution's general policy on the award of tenure.(c) An institution of higher education may not pay a salary to a person who is reassigned from an administrative position to a faculty or other position at the institution that exceeds the salary of other persons with similar qualifications performing similar duties.(d) An institution of higher education must require an administrator who receives development leave to:(1) return to work at the institution for an amount of time equal to the amount of time the administrator received development leave; or(2) repay the institution for all the costs of the development leave, including the amount of the administrator's salary, if any, paid during the leave.(e) A record that pertains to a contract between an institution and an administrator, including terms relating to an amount of money the institution has paid or agreed to pay or the extension of any monetary or other consideration to an administrator in connection with the settlement, compromise, or other resolution of any difference between the institution or governing body and a current or former administrator, is public information and may not be withheld from public disclosure.(f) Notwithstanding Subsection (b)(3), the governing board of an institution may grant development leave at the faculty member's full regular salary for one year to a faculty member who has held an administrative position at the institution for more than four years.(g) In this section:(1) "Administrator" means a person who has significant administrative duties relating to the operation of the institution, including the operation of a department, college, program, or other subdivision of the institution.(2) "Governing board" and "institution of higher education" have the meanings assigned by Section 61.003.(3) "Contract" includes a letter of agreement or letter of understanding.

Added by Acts 1999, 76th Leg., ch. 533, Sec. 1, eff. Sept. 1, 1999. Renumbered from Sec. 91.946 by Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(19), eff. Sept. 1, 2001.

Sec. 51.950. POLICY REGULATING STUDENT TRAVEL. (a) In this section, "governing board" and "institution of higher education" have the meanings assigned by Section 61.003.(b) Each governing board of an institution of higher education shall adopt a policy regulating travel that is undertaken by one or more students presently enrolled at the institution to reach an activity or event that is located more than 25 miles from the institution that is organized and sponsored by the institution and that is:(1) funded by the institution, and the travel is undertaken using a vehicle owned or leased by the institution; or(2) required by a student organization registered at the institution.(c) The governing board shall seek advice and comment from the faculty and students of the institution before adopting any policy under this section.(d) The policy must contain provisions that address:(1) different modes of travel likely to be used by students; and(2) safety issues related to student travel, including:(A) use of seat belts or other safety devices;(B) passenger capacity; and(C) for the person providing transportation services:(i) qualifications and training required to operate that particular mode of travel; and(ii) fatigue at the time of travel.(e) The governing board shall make the policy available to the public by publishing the policy in the institution's catalog and by any other method the board considers appropriate.(f) The governing board shall file a copy of the policy adopted under this section, and any amendments to that policy, with the Texas Higher Education Coordinating Board.(g) This section does not create a claim or cause of action against an institution of higher education beyond a claim or cause of action authorized on the effective date of the Act that enacted this section by Chapter 101, Civil Practice and Remedies Code.

Added by Acts 2001, 77th Leg., ch. 697, Sec. 1, eff. June 13, 2001. Renumbered from Education Code Sec. 51.949 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(28), eff. Sept. 1, 2003.

Sec. 51.951. CONFIDENTIALITY OF CERTAIN INFORMATION RELATED TO PURCHASE OR SALE OF REAL ESTATE. (a) Information related to the location, purchase price, or sale price of real property purchased or sold by or for an institution of higher education, as defined by Section 61.003, is confidential and exempt from disclosure under Chapter 552, Government Code, until a deed for the property is executed. Information that is confidential and exempted from disclosure under this subsection includes an appraisal, completed report, evaluation, investigation conducted for the purpose of locating or determining the purchase or sale price of the property, or any report prepared in anticipation of purchasing or selling real property.(b) Information that is confidential and excluded from disclosure under Subsection (a) is not subject to a subpoena directed to an institution of higher education, its governing board, or any officer, agent, or employee of an institution of higher education.

Added by Acts 2001, 77th Leg., ch. 1317, Sec. 3, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 532, Sec. 2, eff. June 20, 2003. Renumbered from Education Code Sec. 51.961 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(29), eff. Sept. 1, 2003.

Sec. 51.952. STUDENT HEALTH INSURANCE. (a) The governing board of a medical and dental unit may require a student enrolled at a medical and dental unit to have in effect during the calendar year of enrollment a health insurance policy for health care services received by the student.(b) The governing board of a medical and dental unit shall determine the minimum coverage standards for health insurance required under this section.(c) If the student agrees in writing, the medical and dental unit shall provide a reasonable estimate of the cost of the health insurance coverage within the student's cost of education for financial aid purposes.(d) If a governing board of a medical and dental unit requires health insurance coverage for students under Subsection (a), a student may be provisionally enrolled at the medical and dental unit for one academic session without the coverage in order to allow the student time to obtain the coverage.(e) The governing board of a medical and dental unit may adopt such other rules and regulations as it determines necessary to carry out the purposes of this section.(f) In this section, "governing board" and "medical and dental unit" have the meanings assigned by Section 61.003.

Added by Acts 2001, 77th Leg., ch. 711, Sec. 1, eff. June 13, 2001. Renumbered from Education Code, Sec. 51.961 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(30), eff. Sept. 1, 2003.

Sec. 51.953. CERTAIN REVENUE RECEIVED FROM STUDENT HEALTH CENTER SERVICES. (a) In this section:(1) "Health benefit plan" means any health benefit plan regulated under the Insurance Code, including:(A) an individual or group health insurance policy; or(B) an evidence of coverage issued by a health maintenance organization.(2) "Institution of higher education" has the meaning assigned by Section 61.003.(b) Amounts received by an institution of higher education from a health benefit plan issuer as a result of a claim filed with the issuer by or on behalf of the institution's student health center are institutional funds under Section 51.009 and may be used only for the construction, improvement, operation, or maintenance of the student health center or to increase or enhance the services offered by the student health center. It is the intent of the legislature that those amounts be in addition to other amounts of money allocated to the student health center and those other amounts not be reduced.

Added by Acts 2007, 80th Leg., R.S., Ch. 1270, Sec. 7, eff. October 1, 2007.

Sec. 51.960. GRIEVANCE RIGHTS ON CERTAIN PERSONNEL ISSUES. (a) In this section:(1) "Faculty member" means a person employed full-time by an institution of higher education as a member of the institution's faculty, including professional librarians, whose duties include teaching, research, administration, or the performance of professional services. The term does not include a person who holds faculty rank but who spends the majority of the person's time for the institution engaged in managerial or supervisory activities, including a chancellor, vice chancellor, president, vice president, provost, associate or assistant provost, dean, or associate or assistant dean.(2) "Institution of higher education" has the meaning assigned by Section 61.003.(b) A faculty member at an institution of higher education has a right to present a grievance, in person, to a member of the institution's administration designated by the governing board of the institution on an issue related to the nonrenewal or termination of the faculty member's employment at the institution.(c) An institution may not, by contract, policy, or procedure, restrict a faculty member's right to present a grievance under this section. An institution may adopt a method for presenting, reviewing, and acting on a grievance filed under this section.

Added by Acts 1999, 76th Leg., ch. 870, Sec. 1, eff. Sept. 1, 1999.

Sec. 51.961. LEAVE PROVISIONS FOR EMPLOYEES OF UNIVERSITY SYSTEM OR COMPONENT INSTITUTION OF SYSTEM. (a) In this section:(1) "Governing board" and "university system" have the meanings assigned by Section 61.003.(2) "Leave" includes vacation leave, sick leave, and holidays.(b) The governing board of a university system may adopt a comprehensive leave policy that applies to employees of the university system or any component institution of the system.(c) A policy adopted under this section may combine vacation, sick, and holiday leave into a paid leave system that does not distinguish or separate the types of leave to be awarded and may award leave in an amount determined by the governing board to be appropriate and cost-effective.(d) Chapters 661 and 662, Government Code, do not apply to employees covered by a policy adopted under this section. The policy must include provisions addressing the subject matter of each subchapter of Chapters 661 and 662, Government Code, and the intended effect of the policy on the rights, duties, and responsibilities of employees and the employing entity under those subchapters.(e) A policy adopted under this section must include provisions for:(1) payment for accrued leave to:(A) the estates or heirs of deceased employees;(B) employees separating from the employing entity; and(C) contributing members of state retirement systems who retire; and(2) awards of accrued leave to employees separating from the employing entity who are to be employed by other state agencies or institutions of higher education.(f) A policy authorized by this section may include other matters as determined relevant and appropriate by the governing board.(g) A policy authorized by this section must be adopted by a governing board in an open meeting of the board.(h) Before implementing a policy adopted under this section, the governing board shall make reasonable efforts to enter into a memorandum of understanding with the office of the state auditor, the Employees Retirement System of Texas, and the Texas Higher Education Coordinating Board concerning awards of accrued leave for the purposes of retirement and other issues of concern related to the implementation of the policy.(i) On or after September 15, 2005, the governing board of an institution of higher education may adopt a leave policy as provided by this section for employees of the institution.

Added by Acts 2001, 77th Leg., ch. 118, Sec. 2.01, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1266, Sec. 2.09, 2.10, eff. June 20, 2003.

Sec. 51.962. MERIT SALARY INCREASES. (a) An institution of higher education as defined by Section 61.003 may grant merit salary increases, including one-time merit payments, to employees described by this section.(b) A merit salary increase made under this section is compensation for purposes of Chapter 659, Government Code, and salary and wages and member compensation for purposes of Title 8, Government Code.(c) An institution of higher education may pay merit salary increases under this section from any funds.(d) Before awarding a merit salary increase under this section, an institution of higher education must adopt criteria for the granting of merit salary increases.(e) To be eligible for a merit salary increase under this section, an employee must have been employed by the institution of higher education for the six months immediately preceding the effective date of the increase and at least six months must have elapsed since the employee's last merit salary increase.(f) This subsection applies to an employee employed by the institution of higher education for more than six months. The requirement that six months elapse between merit salary increases prescribed by Subsection (e) does not apply to a one-time merit payment if the chief administrative officer of the institution of higher education determines in writing that the one-time merit payment is made in relation to the employee's performance during a natural disaster or other extraordinary circumstance.

Added by Acts 2001, 77th Leg., ch. 118, Sec. 2.02, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1241, Sec. 1, eff. June 19, 2009.

Sec. 51.963. EMPLOYEE WITH MULTIPLE APPOINTMENTS. A full-time employee of an institution of higher education as defined by Section 61.003 who has appointments to more than one position at the same institution may receive pay for working more than 40 hours in a week if the institution determines that pay in lieu of compensatory time is in the best interests of the institution.

Added by Acts 2001, 77th Leg., ch. 118, Sec. 2.03, eff. Sept. 1, 2001.

Sec. 51.964. HIRING OF CERTAIN RETIREES. (a) An institution of higher education as defined by Section 61.003 may employ a person who has retired under the Teacher Retirement System (Subtitle C, Title 8, Government Code) or the optional retirement program (Chapter 830, Government Code) if:(1) the governing board of the institution determines that the employment is in the best interests of the institution; and(2) the person has been retired for at least 30 days before the effective date of the employment, except that a person retired under the optional retirement program may be rehired after retirement without a break in service.(b) The governing board may pay a person employed under this section an amount considered by the governing board to be appropriate, notwithstanding any other provision of law.

Added by Acts 2001, 77th Leg., ch. 118, Sec. 2.04, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1266, Sec. 2.06, eff. June 20, 2003.

Sec. 51.9645. PROHIBITION AGAINST CERTAIN ACTIVITIES BY FINANCIAL AID EMPLOYEES. (a) In this section:(1) "Institution of higher education" has the meaning assigned by Section 61.003.(2) "Student loan" means a loan for which the loan agreement requires that all or part of the loan proceeds be used to assist a person in attending an institution of higher education or other postsecondary institution.(3) "Student loan lender" means a person whose primary business is:(A) making, brokering, arranging, or accepting applications for student loans; or(B) a combination of activities described by Paragraph (A).(b) A person employed by an institution of higher education in the financial aid office of the institution may not:(1) own stock or hold another ownership interest in a student loan lender, other than through ownership of shares in a publicly traded mutual fund or similar investment vehicle in which the person does not exercise any discretion regarding the investment of the assets of the fund or other investment vehicle; or(2) solicit or accept any gift from a student loan lender.(c) A person who violates this section is subject to dismissal or other appropriate disciplinary action.

Added by Acts 2009, 81st Leg., R.S., Ch. 1344, Sec. 1, eff. June 19, 2009.

Sec. 51.965. EMPLOYEE NOTIFICATION. (a) If a state law requires an institution of higher education as defined by Section 61.003 to provide written notification to its officers or employees of any requirement, right, duty, or responsibility provided by state law, the institution may provide the notification by use of electronic media.(b) An institution of higher education may adopt rules and guidelines to ensure that notification provided by electronic media under this section is effective and that any required notification is provided to officers and employees who do not have access to electronic media.

Added by Acts 2001, 77th Leg., ch. 118, Sec. 2.05, eff. Sept. 1, 2001.

Sec. 51.966. INSURANCE COVERAGE. (a) The governing board of an institution of higher education may purchase insurance insuring the institution and its employees against any liability, risk, or exposure and covering the losses of any institutional property.(b) The governing board may pay the cost of any insurance from any funds of the institution.(c) As used in this section, "governing board" and "institution of higher education" have the meanings assigned by Section 61.003.

Added by Acts 2001, 77th Leg., ch. 118, Sec. 1.02, eff. Sept. 1, 2001.

Sec. 51.967. LIMITATION ON EDUCATIONAL DEBT. No statute of limitations shall apply to a lawsuit, to the enforcement of a judgment, or to any other legal action to collect an educational debt owed to an institution of higher education or to the Texas Higher Education Coordinating Board.

Added by Acts 2001, 77th Leg., ch. 118, Sec. 3.04, eff. Sept. 1, 2001.

Sec. 51.968. UNDERGRADUATE COURSE CREDIT FOR HIGH SCHOOL STUDENTS COMPLETING POSTSECONDARY-LEVEL PROGRAM. (a) In this section:(1) "Advanced Placement examination" means an examination administered through the Advanced Placement Program.(2) "CLEP examination" means an examination administered through the College-Level Examination Program.(3) "Coordinating board" means the Texas Higher Education Coordinating Board.(4) "Institution of higher education" means an institution of higher education, as defined by Section 61.003, that offers freshman-level courses.(5) "International Baccalaureate Diploma Program" means the curriculum and examinations leading to an International Baccalaureate diploma awarded by the International Baccalaureate Organization.(b) Each institution of higher education that offers freshman-level courses shall adopt and implement a policy to grant undergraduate course credit to entering freshman students who have successfully completed the International Baccalaureate Diploma Program, who have achieved required scores on one or more examinations in the Advanced Placement Program or the College-Level Examination Program, or who have successfully completed one or more courses offered through concurrent enrollment in high school and at an institution of higher education.(c) In the policy, the institution shall:(1) establish the institution's conditions for granting course credit, including the minimum required scores on CLEP examinations, Advanced Placement examinations, and examinations for courses constituting the International Baccalaureate Diploma Program; and(2) based on the correlations identified under Subsection (f), identify the specific course credit or other academic requirements of the institution, including the number of semester credit hours or other course credit, that the institution will grant to a student who successfully completes the diploma program, who successfully completes a course through concurrent enrollment, or who achieves required scores on CLEP examinations or Advanced Placement examinations.(d) Each institution of higher education shall report to the coordinating board the institution's policy adopted under this section and shall include a copy of the policy with the institution's undergraduate student application materials, including application materials available on the institution's Internet website.(e) On request of an applicant for admission as an entering freshman, an institution of higher education, based on information provided by the applicant, shall determine and notify the applicant regarding:(1) the amount and type of any course credit that would be granted to the applicant under the policy; and(2) any other academic requirement that the applicant would satisfy under the policy.(f) The coordinating board, in consultation with the Texas Education Agency, shall:(1) identify correlations between the subject matter and content of courses offered by each institution of higher education and the subject matter and content of courses and examinations in the International Baccalaureate Diploma Program, the Advanced Placement Program, and the College-Level Examination Program; and(2) make that information available to the public on the coordinating board's Internet website.(g) Except as otherwise provided by this subsection, an institution of higher education shall grant at least 24 semester credit hours or equivalent course credit in appropriate subject areas to an entering freshman student for successful completion of the International Baccalaureate Diploma Program. The institution may grant fewer than 24 semester credit hours if the student received a score of less than four on an examination administered as part of the diploma program. The institution may grant fewer credit hours only with respect to courses that are substantially related to the subject of that examination.

Added by Acts 2005, 79th Leg., Ch. 293, Sec. 2, eff. September 1, 2005.

Text of section as added by Acts 2007, 80th Leg., R.S., Ch. 422, Sec. 1For text of section as added by Acts 2007, 80th Leg., R.S., Ch. 889, Sec. 72, see other Sec. 51.969.Sec. 51.969. ELIGIBILITY FOR SCHOLARSHIP; STATEMENT REQUIRED. (a) In this section, "institution of higher education" and "university system" have the meanings assigned by Section 61.003.(b) A person is not eligible to receive a scholarship originating from and administered by an institution of higher education or university system if the person is related to a current member of the governing board of the institution or system, unless:(1) the scholarship is granted by a private organization or third party not affiliated with the institution of higher education or university system;(2) the scholarship is awarded exclusively on the basis of prior academic merit;(3) the scholarship is an athletic scholarship; or(4) the relationship is not within the third degree by consanguinity or the second degree by affinity, as determined under Subchapter B, Chapter 573, Government Code.(c) Before receiving a scholarship originating from and administered by an institution of higher education or university system, a person must file a written statement with the institution or system indicating whether the person is related within the third degree by consanguinity or the second degree by affinity to a current member of the governing board of the institution or system.(d) The Texas Higher Education Coordinating Board shall adopt rules for the administration of this section and shall prescribe the statement to be used under this section. The coordinating board shall notify each institution of higher education and university system of the required statement and applicable rules.(e) A person commits an offense if the person knowingly files a false statement under Subsection (c).(f) An offense under Subsection (e) is a Class B misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch. 422, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1017, Sec. 1, eff. June 19, 2009.

Text of section as added by Acts 2007, 80th Leg., R.S., Ch. 889, Sec. 72For text of section as added by Acts 2007, 80th Leg., R.S., Ch. 422, Sec. 1, see other Sec. 51.969.Sec. 51.969. EMPLOYMENT POLICIES FOR NURSES IN MEDICAL AND DENTAL UNITS. (a) The president of a medical and dental unit, as defined by Section 61.003, shall determine whether a nurse employed by the unit for patient care or clinical activities is a full-time employee for purposes of:(1) employees group benefits under Chapter 1551 or 1601, Insurance Code;(2) leave under Chapter 661 or 662, Government Code;(3) longevity pay under Section 659.043, Government Code.(b) A determination under Subsection (a) does not entitle a nurse who works less than 40 hours a week to the full state contribution to the cost of any coverage or benefits. However, from money other than money appropriated from the general revenue fund, the employing medical and dental unit may contribute to that cost amounts in excess of the state contribution.

Added by Acts 2007, 80th Leg., R.S., Ch. 889, Sec. 72, eff. September 1, 2007.

Sec. 51.970. INSTRUCTIONAL MATERIAL FOR BLIND AND VISUALLY IMPAIRED STUDENTS AND STUDENTS WITH DYSLEXIA. (a) In this section:(1) "Blind or visually impaired student" includes any student whose visual acuity is impaired to the extent that the student is unable to read the print in the standard instructional material used in a course in which the student is enrolled.(2) "Coordinating board" means the Texas Higher Education Coordinating Board.(3) "Dyslexia" means a condition of dyslexia considered to be a disability under the Americans with Disabilities Act (42 U.S.C. Section 12101 et seq.) or Section 504 of the Rehabilitation Act of 1973 (29 U.S.C. Section 794).(4) "Institution of higher education" has the meaning assigned by Section 61.003.(5) "Instructional material" means a printed textbook or other printed instructional material or a combination of a printed book and supplementary printed instructional material that:(A) conveys information to or otherwise contributes to the learning process of a student; and(B) was published on or after January 1, 2004.(6) "Special instructional material" means instructional material in Braille, large print, audio format, digital text, or any other medium or any apparatus that conveys information to or otherwise contributes to the learning process of a blind or visually impaired student or a student with dyslexia.(b) This section applies only to instructional material that is:(1) written and published primarily for postsecondary instruction of students; and(2) required or essential for a student's success in a course at an institution of higher education, as identified by the instructor of the course for which the instructional material will be used, in consultation with the person at the institution with primary responsibility for services for students with disabilities and in accordance with rules adopted under Subsection (i)(1).(c) To assist the institution in producing special instructional material, a publisher or manufacturer of instructional material assigned by an institution of higher education for use by students in connection with a course at the institution shall provide to the institution on the institution's request in accordance with this section a copy in an electronic format of the instructional material. The publisher or manufacturer, as applicable, shall provide the electronic copy not later than the 15th business day after the date of receipt of the request.(d) A request made by an institution of higher education under Subsection (c) must:(1) certify that for each blind or visually impaired student or student with dyslexia who will use specialized instructional material based on the requested copy of the material in an electronic format for a course in which the student is enrolled at the institution, either the institution or the student has purchased a printed copy of the instructional material; and(2) be signed by the person at the institution with primary responsibility for services for students with disabilities.(e) A publisher or manufacturer may require that a request made by an institution of higher education under Subsection (c) include from each student for whom the institution is making the request a signed statement in which the student agrees:(1) to use the requested electronic copy and related special instructional material only for the student's own educational purposes; and(2) not to copy or otherwise distribute in a manner that violates 17 U.S.C. Section 101 et seq. the requested electronic copy or the instructional material on which the requested electronic copy is based.(f) Each electronic copy of instructional material must:(1) be in a format that:(A) except as provided by Subsection (g), contains all of the information that is in the instructional material, including any text, sidebar, table of contents, chapter headings, chapter subheadings, footnotes, index, glossary, and bibliography, and is approved by the publisher or manufacturer, as applicable, and the institution of higher education as a format that will contain that material; and(B) is compatible with commonly used Braille translation and speech synthesis software; and(2) include any correction or revision available at the time the electronic copy is provided.(g) If the publisher or manufacturer and the institution of higher education are not able to agree on a format as required by Subsection (f)(1)(A), the publisher or manufacturer, as applicable, shall provide the electronic copy of the instructional material in a format that can be read by a word processing application and that contains as much of the material specified by that subsection as is practicable.(h) The coordinating board may impose a reasonable administrative penalty, not to exceed $250 per violation, against a publisher or manufacturer that knowingly violates this section. The coordinating board shall provide for a hearing to be held, in accordance with coordinating board rule, to determine whether a penalty is to be imposed and the amount of any penalty. The coordinating board shall base the amount of any penalty on:(1) the seriousness of the violation;(2) any history of a previous violation;(3) the amount necessary to deter a future violation;(4) any effort to correct the violation; and(5) any other matter justice requires.(i) The coordinating board, in consultation with an advocacy organization for persons who are blind or visually impaired, an advocacy organization for persons with dyslexia, representatives from one or more instructional material publishing companies or publishing associations, and institutions of higher education, shall adopt rules for administering this section, including rules that address:(1) the method for identifying instructional material considered to be required or essential for a student's success in a course;(2) the procedures and standards relating to distribution of electronic copies of instructional material under this section; and(3) any other matter considered necessary or appropriate for the administration of this section.(j) Notwithstanding any other provision of this section, a publisher or manufacturer is not required to comply with Subsection (c) or (f), as applicable, if the coordinating board, using procedures and criteria adopted by coordinating board rule and based on information provided by the publisher or manufacturer, determines that:(1) compliance by the manufacturer or publisher would violate a law, rule, or regulation relating to copyrights; or(2) the instructional material on which the requested electronic copy is based is:(A) out of print; or(B) in a format that makes it impracticable to convert the material into an electronic format.

Added by Acts 2007, 80th Leg., R.S., Ch. 1267, Sec. 1, eff. June 15, 2007.

Sec. 51.9705. NOTICE REGARDING AVAILABILITY OF TEXTBOOKS THROUGH MULTIPLE RETAILERS. (a) In this section:(1) "Institution of higher education" has the meaning assigned by Section 61.003.(2) "University-affiliated bookstore" means a bookstore that:(A) sells textbooks for courses offered by an institution of higher education, regardless of whether the bookstore is located on the campus of the institution; and(B) is operated by or with the approval of the institution through ownership, a management agreement, a lease or rental agreement, or otherwise.(b) The Texas Higher Education Coordinating Board shall prescribe procedures by which each institution of higher education shall provide to each student enrolled at the institution written notice regarding the availability of required or recommended textbooks through university-affiliated bookstores and through retailers other than university-affiliated bookstores. The procedures must require the institution to provide the notice:(1) to each student of the institution during the week preceding each fall and spring semester;(2) to each student enrolled at the institution in a semester or summer term during the first three weeks of the semester or the first week of the summer term, as applicable; and(3) to students or prospective students of the institution attending an orientation conducted by or for the institution.(c) The notice shall be provided in a hard-copy or electronic format in a manner that ensures that the notice is reasonably likely to come to the attention of a student receiving the notice. The notice must contain the following:"A student of this institution is not under any obligation to purchase a textbook from a university-affiliated bookstore. The same textbook may also be available from an independent retailer, including an online retailer."(d) The coordinating board shall adopt rules to administer this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 348, Sec. 1, eff. June 19, 2009.

Sec. 51.971. COMPLIANCE PROGRAM. (a) In this section:(1) "Compliance program" means a process to assess and ensure compliance by the officers and employees of an institution of higher education with applicable laws, rules, regulations, and policies, including matters of:(A) ethics and standards of conduct;(B) financial reporting;(C) internal accounting controls; or(D) auditing.(2) "Institution of higher education" has the meaning assigned by Section 61.003.(b) An institution of higher education that maintains a compliance program may establish procedures, such as a telephone hotline, to permit private access to the compliance program office and to preserve the confidentiality of communications and the anonymity of a person making a compliance report or participating in a compliance investigation.(c) The following are confidential:(1) information that directly or indirectly reveals the identity of an individual who made a report to the compliance program office of an institution of higher education, sought guidance from the office, or participated in an investigation conducted under the compliance program; and(2) information that directly or indirectly reveals the identity of an individual as a person who is alleged to have or may have planned, initiated, or participated in activities that are the subject of a report made to the compliance program office of an institution of higher education if, after completing an investigation, the office determines the report to be unsubstantiated or without merit.(d) Subsection (c) does not apply to information related to an individual who consents to disclosure of the information.(e) Information produced in a compliance program investigation the release of which would interfere with an ongoing compliance investigation is excepted from disclosure under Chapter 552, Government Code.(f) Information made confidential or excepted from public disclosure by this section may be made available to a law enforcement agency or prosecutor for official purposes of the agency or prosecutor upon proper request made in compliance with applicable law and procedure.

Added by Acts 2009, 81st Leg., R.S., Ch. 1015, Sec. 3, eff. June 19, 2009.

Sec. 51.972. ON-SITE RECLAIMED SYSTEM TECHNOLOGIES CURRICULUM. The Texas Higher Education Coordinating Board shall encourage each institution of higher education to develop curriculum and provide related instruction regarding on-site reclaimed system technologies, including rainwater harvesting, condensate collection, or cooling tower blow down.

Added by Acts 2007, 80th Leg., R.S., Ch. 1352, Sec. 9, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.25, eff. September 1, 2007.Renumbered from Education Code, Section 51.969 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(8), eff. September 1, 2009.

Sec. 51.973. INFORMATION REGARDING GANG-FREE ZONES. The governing board of each institution of higher education shall ensure that any student handbook or similar publication for the institution includes information on gang-free zones and the consequences of engaging in organized criminal activity within those zones.

Added by Acts 2009, 81st Leg., R.S., Ch. 1130, Sec. 5, eff. June 19, 2009.

Sec. 51.974. INTERNET ACCESS TO COURSE INFORMATION. (a) Each institution of higher education, other than a medical and dental unit, as defined by Section 61.003, shall make available to the public on the institution's Internet website the following information for each undergraduate classroom course offered for credit by the institution:(1) a syllabus that:(A) satisfies any standards adopted by the institution;(B) provides a brief description of each major course requirement, including each major assignment and examination;(C) lists any required or recommended reading; and(D) provides a general description of the subject matter of each lecture or discussion;(2) a curriculum vitae of each regular instructor that lists the instructor's:(A) postsecondary education;(B) teaching experience; and(C) significant professional publications; and(3) if available, a departmental budget report of the department under which the course is offered, from the most recent semester or other academic term during which the institution offered the course.(a-1) A curriculum vitae made available on the institution's Internet website under Subsection (a) may not include any personal information, including the instructor's home address or home telephone number.(b) The information required by Subsection (a) must be:(1) accessible from the institution's Internet website home page by use of not more than three links;(2) searchable by keywords and phrases; and(3) accessible to the public without requiring registration or use of a user name, a password, or another user identification.(c) The institution shall make the information required by Subsection (a) available not later than the seventh day after the first day of classes for the semester or other academic term during which the course is offered. The institution shall continue to make the information available on the institution's Internet website until at least the second anniversary of the date on which the institution initially posted the information.(d) The institution shall update the information required by Subsection (a) as soon as practicable after the information changes.(e) The governing body of the institution shall designate an administrator to be responsible for ensuring implementation of this section. The administrator may assign duties under this section to one or more administrative employees.(f) Not later than January 1 of each odd-numbered year, each institution of higher education shall submit a written report regarding the institution's compliance with this section to the governor, the lieutenant governor, the speaker of the house of representatives, and the presiding officer of each legislative standing committee with primary jurisdiction over higher education.(g) The Texas Higher Education Coordinating Board may adopt rules necessary to administer this section.(h) Institutions of higher education included in this section shall conduct end-of-course student evaluations of faculty and develop a plan to make evaluations available on the institution's website.

Added by Acts 2009, 81st Leg., R.S., Ch. 681, Sec. 1, eff. June 19, 2009.

Sec. 51.975. SHARING OF UNDERUSED CLASSROOMS. (a) A public institution of higher education may make the institution's classrooms not scheduled for use by the institution or by students, student organizations, or faculty of the institution between 5 p.m. and 10 p.m. on one or more weekdays or between 8 a.m. and 5 p.m. on one or more Saturdays available for that day to another public junior college on request for teaching courses in the core curriculum, as defined by Section 61.821, or continuing education courses.(b) A public institution of higher education that under Subsection (a) makes a classroom available to another institution shall continue to make that classroom, or a comparable classroom, available to the other institution for the duration of the semester or other academic term.(c) An institution of higher education may charge another institution for the use of a classroom under this section at a rate not to exceed the rate permitted for this purpose as determined by the Texas Higher Education Coordinating Board. The coordinating board shall establish those rates in an amount to reimburse the host institution for utility costs and other costs, such as maintenance and custodial services, based on the infrastructure formula funding that the host institution would receive if teaching a course in that space itself for that time.

Added by Acts 2009, 81st Leg., R.S., Ch. 608, Sec. 1, eff. June 19, 2009.



CHAPTER 51A. ONLINE INSTITUTION RESUMES FOR INSTITUTIONS OF HIGHER EDUCATION

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE A. HIGHER EDUCATION IN GENERAL

CHAPTER 51A. ONLINE INSTITUTION RESUMES FOR INSTITUTIONS OF

HIGHER EDUCATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 51A.001. DEFINITIONS. In this chapter:

(1) "Coordinating board" means the Texas Higher Education

Coordinating Board.

(2) "General academic teaching institution," "institution of

higher education," "medical and dental unit," "public state

college," and "public technical institute" have the meanings

assigned by Section 61.003.

Added by Acts 2009, 81st Leg., R.S., Ch.

723, Sec. 3, eff. June 19, 2009.

Sec. 51A.002. POWERS AND DUTIES OF COORDINATING BOARD RELATING

TO INSTITUTION RESUMES; GENERAL REQUIREMENTS FOR INSTITUTION

RESUMES. (a) The coordinating board, in consultation with each

institution of higher education to which this chapter applies,

shall develop and maintain online resumes for each of those

institutions.

(b) The coordinating board shall:

(1) request from each institution of higher education to which

this chapter applies any information the coordinating board

considers necessary for the coordinating board to include

information or calculate data required to be included in the

institution's resume;

(2) establish for each institution of higher education to which

this chapter applies a list of representative in-state and

out-of-state peer institutions and maintain that list on the

coordinating board's Internet website;

(3) ensure that each of an institution of higher education's

online resumes:

(A) is available to the public on the coordinating board's

Internet website, in a one-page format if possible, and is

accessible through a link that appears in a prominent place on

the coordinating board's Internet website home page;

(B) uses enhanced, user-friendly search capabilities to ensure

that the information required to be included in the resume is

easily accessible to the persons for whom the resume is designed;

and

(C) includes a clearly identifiable link to information on the

coordinating board's Internet website regarding the coordinating

board's higher education accountability system; and

(4) ensure that the information provided in each resume is

accurate and up to date and includes the most recent data

available for out-of-state peer institutions.

(c) The coordinating board may modify, as the coordinating board

considers necessary, national data regarding an institution's

out-of-state peer institutions to ensure uniformity in the

comparison of that data to data regarding the institution for

which the resume is created and the institution's in-state peer

institutions in a resume under this chapter.

(d) The coordinating board is not required to include in the

resume any category of information that is unavailable to the

coordinating board.

Added by Acts 2009, 81st Leg., R.S., Ch.

723, Sec. 3, eff. June 19, 2009.

Sec. 51A.003. DUTIES OF INSTITUTIONS OF HIGHER EDUCATION

RELATING TO INSTITUTION RESUMES. Each institution of higher

education to which this chapter applies shall:

(1) submit to the coordinating board any information requested

by the coordinating board as necessary for the coordinating board

to include information or calculate data required to be included

in the institution's resumes; and

(2) ensure that the institution's Internet website home page

includes, in a prominent place, an accessible link to the

institution's online resumes maintained on the coordinating

board's Internet website.

Added by Acts 2009, 81st Leg., R.S., Ch.

723, Sec. 3, eff. June 19, 2009.

SUBCHAPTER B. ONLINE INSTITUTION RESUMES FOR FOUR-YEAR GENERAL

ACADEMIC TEACHING INSTITUTIONS

Sec. 51A.051. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to general academic teaching institutions, other

than public state colleges.

Added by Acts 2009, 81st Leg., R.S., Ch.

723, Sec. 3, eff. June 19, 2009.

Sec. 51A.052. INSTITUTION RESUME FOR LEGISLATORS AND OTHER

POLICY MAKERS. (a) The coordinating board shall maintain for

each institution to which this subchapter applies an online

resume that is designed for use by legislators and other

interested policy makers.

(b) The resume required by this section must identify:

(1) the institutional grouping to which the institution is

assigned under the coordinating board's higher education

accountability system; and

(2) the institution's in-state and out-of-state peer

institutions.

(c) For purposes of this section, information required to be

included in the resume regarding the institution's in-state or

out-of-state peer institutions must be listed in the form of the

average of that information for those institutions unless

otherwise prescribed by coordinating board rule.

(d) The resume must include the following information relating

to the institution for the most recent state fiscal year for

which the information is available and compare that information

to the same information for the state fiscal year preceding the

most recent state fiscal year for which the information is

available and the state fiscal year preceding the most recent

state fiscal year for which the information is available by five

years:

(1) under the heading "ENROLLMENT," the total number of students

enrolled in the institution during the fall semester that ended

in the fiscal year covered by the resume;

(2) under the heading "COSTS," the average annual total academic

costs for a resident undergraduate student enrolled in 30

semester credit hours:

(A) at the institution; and

(B) at the institution's in-state and out-of-state peer

institutions;

(3) under the heading "STUDENT SUCCESS":

(A) the retention rate of first-time, full-time, degree-seeking

entering undergraduate students:

(i) enrolled in the institution after one academic year and

after two academic years; and

(ii) enrolled in the institution's in-state peer institutions

after two academic years;

(B) the percentage of undergraduate students requiring

developmental education who, after six years from entering the

institution, graduated from or are still enrolled in:

(i) the institution; and

(ii) the institution's in-state peer institutions;

(C) the four-year and six-year graduation rates of full-time

degree-seeking students:

(i) at the institution; and

(ii) at the institution's in-state and out-of-state peer

institutions; and

(D) the average number of fall and spring semesters of

enrollment attempted by a student to obtain a bachelor's degree:

(i) at the institution; and

(ii) at the institution's in-state peer institutions; and

(4) under the heading "FUNDING":

(A) the total amount of money appropriated by the legislature to

the institution, including money appropriated for faculty and

staff health coverage and retirement benefits; and

(B) the total amount of money from any source available to the

institution in that state fiscal year.

Added by Acts 2009, 81st Leg., R.S., Ch.

723, Sec. 3, eff. June 19, 2009.

Sec. 51A.053. INSTITUTION RESUME FOR PROSPECTIVE STUDENTS,

PARENTS, AND MEMBERS OF THE PUBLIC. (a) The coordinating board

shall maintain for each institution to which this subchapter

applies an online resume that is designed for use by prospective

students of the institution, their parents, and other interested

members of the public. A resume required for an institution

under this section is not required to include information that

the coordinating board considers to be substantially duplicative

of information reported and available to the public through the

Voluntary System of Accountability Program.

(b) The resume must identify:

(1) the institutional grouping to which the institution is

assigned under the coordinating board's higher education

accountability system; and

(2) the institution's in-state peer institutions.

(c) Except as otherwise provided by the coordinating board under

Subsection (a), the resume must include the following information

relating to the most recent state fiscal year for which the

information is available:

(1) under the heading "ENROLLMENT":

(A) the total number of students enrolled in the institution

during the fall semester that ended in the fiscal year covered by

the resume; and

(B) a clearly identifiable link to the information described by

Paragraph (A) disaggregated by student ethnicity;

(2) under the heading "DEGREES AWARDED":

(A) the number of bachelor's degrees, number of master's

degrees, number of doctoral degrees, and number of professional

degrees awarded by the institution; and

(B) a clearly identifiable link to the information described by

Paragraph (A) disaggregated by student ethnicity;

(3) under the heading "COSTS":

(A) the average annual total academic costs for a resident

undergraduate student enrolled in 30 semester credit hours at the

institution;

(B) clearly identifiable links to information regarding:

(i) the rate or rates of tuition per semester credit hour

charged by the institution;

(ii) any mandatory fees, as defined by the coordinating board,

imposed by the institution; and

(iii) the amount and percentage by which the institution has

increased tuition for a degree program or course level during the

state fiscal year covered by the resume;

(C) the average cost of on-campus room and board per student;

and

(D) the average cost to a resident undergraduate student

enrolled in 30 semester credit hours for total academic costs and

on-campus room and board, excluding the cost of books, supplies,

transportation, or other expenses;

(4) under the heading "FINANCIAL AID":

(A) the percentage of undergraduate students enrolled in the

institution who receive need-based grants or scholarships;

(B) the percentage of undergraduate students enrolled in the

institution who receive need-based grants, scholarships, loans,

or work-study funds;

(C) the average amount of an undergraduate student's need-based

grant and scholarship package; and

(D) the average amount of an undergraduate student's need-based

grant, scholarship, loan, and work-study package;

(5) under the heading "ADMISSIONS":

(A) the middle 50 percent test score range of first-time

undergraduate students at the institution whose Scholastic

Assessment Test (SAT) scores were in the 25th to 75th percentile

of students' scores at that institution;

(B) the middle 50 percent test score range of first-time

undergraduate students at the institution whose American College

Test (ACT) scores were in the 25th to 75th percentile of

students' scores at that institution; and

(C) the percentage of the students who applied for first-time

undergraduate admission to the institution who were offered

admission to the institution;

(6) under the heading "INSTRUCTION":

(A) the student/faculty ratio at the institution;

(B) the percentage of organized undergraduate classes offered by

the institution in which fewer than 20 students are enrolled;

(C) the percentage of organized undergraduate classes offered by

the institution in which more than 50 students are enrolled; and

(D) the percentage of teaching faculty members of the

institution who are tenured or tenure-track;

(7) under the heading "BACCALAUREATE SUCCESS":

(A) four-year, five-year, and six-year graduation rates for

full-time bachelor's degree-seeking students at the institution,

and links to that information disaggregated by student ethnicity;

and

(B) the average number of fall and spring semesters of

enrollment attempted by a student to obtain a bachelor's degree;

and

(8) under the heading "FIRST-TIME LICENSURE OR CERTIFICATION

EXAMINATION PASS RATES," the first-time licensure or

certification examination pass rates in the fields of education,

law, pharmacy, nursing, and engineering of students enrolled in

the institution or who have graduated from the institution.

Added by Acts 2009, 81st Leg., R.S., Ch.

723, Sec. 3, eff. June 19, 2009.

SUBCHAPTER C. INSTITUTION RESUMES FOR LOWER-DIVISION INSTITUTIONS

Sec. 51A.101. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to the following institutions of higher education:

(1) public junior colleges;

(2) public technical institutes; and

(3) public state colleges.

Added by Acts 2009, 81st Leg., R.S., Ch.

723, Sec. 3, eff. June 19, 2009.

Sec. 51A.102. INSTITUTION RESUME FOR LEGISLATORS AND OTHER

POLICY MAKERS. (a) The coordinating board shall maintain for

each institution to which this subchapter applies an online

resume for the institution designed for use by legislators and

other interested policy makers.

(b) The resume must identify:

(1) the institutional grouping to which the institution is

assigned under the coordinating board's higher education

accountability system; and

(2) the institution's in-state peer institutions.

(c) For purposes of this section, information required to be

included in the resume regarding the institution's in-state peer

institutions must be listed in the form of the average of that

information for those institutions unless otherwise prescribed by

coordinating board rule.

(d) The resume must include the following information relating

to the institution for the most recent state fiscal year for

which the information is available and compare that information

to the same information for the state fiscal year preceding the

most recent state fiscal year for which the information is

available and the state fiscal year preceding the most recent

state fiscal year for which the information is available by five

years:

(1) under the heading "ENROLLMENT," the total number of students

enrolled in the institution for course credit during the fall

semester that ended in the fiscal year covered by the resume;

(2) under the heading "COSTS," the average annual total academic

costs, which for a junior college must include those costs for an

in-district and an out-of-district student, for a student

enrolled in 30 semester credit hours toward a two-year degree or

certificate:

(A) at the institution; and

(B) at the institution's in-state peer institutions;

(3) under the heading "STUDENT SUCCESS":

(A) the retention rate of first-time, full-time,

credential-seeking entering undergraduate students:

(i) enrolled in the institution after two academic years; and

(ii) enrolled in the institution's in-state peer institutions

after two academic years;

(B) the percentage of undergraduate students requiring

developmental education who, after three years from entering the

institution, graduated from or are still enrolled in:

(i) the institution; and

(ii) the institution's in-state peer institutions;

(C) the three-year, four-year, and six-year graduation rates of

full-time credential-seeking students:

(i) at the institution; and

(ii) at the institution's in-state peer institutions;

(D) the percentage of students who transferred to a general

academic teaching institution or equivalent institution of higher

education, as determined using the accountability system

definition of a transfer student:

(i) from the institution; and

(ii) from the institution's in-state peer institutions; and

(E) the percentage of graduates from the preceding academic year

who, as of the fall semester that ended in the fiscal year

covered by the resume, were either employed or enrolled in a

general academic teaching institution or equivalent institution

of higher education for:

(i) the institution; and

(ii) the institution's in-state peer institutions; and

(4) under the heading "FUNDING":

(A) the total amount of money appropriated by the legislature to

the institution for that state fiscal year, including money

appropriated for faculty and staff health coverage and retirement

benefits;

(B) the total amount of money from any source available to the

institution in that state fiscal year; and

(C) the tax rate per $100 valuation of taxable property imposed

by the junior college district, if the institution is a public

junior college.

Added by Acts 2009, 81st Leg., R.S., Ch.

723, Sec. 3, eff. June 19, 2009.

Sec. 51A.103. INSTITUTION RESUME FOR PROSPECTIVE STUDENTS,

PARENTS, AND OTHER MEMBERS OF THE PUBLIC. (a) The coordinating

board shall maintain for each institution to which this

subchapter applies an online resume that is designed for use by

prospective students of the institution, their parents, and other

interested members of the public.

(b) The resume must identify:

(1) the institutional grouping to which the institution is

assigned under the coordinating board's higher education

accountability system; and

(2) the institution's in-state peer institutions.

(c) For purposes of this section, information required to be

included in the resume regarding the institution's in-state peer

institutions must be listed in the form of the average of that

information for those institutions unless otherwise prescribed by

coordinating board rule.

(d) The resume must include the following information relating

to the most recent state fiscal year for which the information is

available:

(1) under the heading "ENROLLMENT":

(A) the total number of students enrolled during the fall

semester that ended in the fiscal year covered by the resume:

(i) at the institution; and

(ii) at the institution's in-state peer institutions; and

(B) a clearly identifiable link to information described by

Paragraph (A) disaggregated by student ethnicity;

(2) under the heading "DEGREES AND CERTIFICATES AWARDED":

(A) the number of degrees or certificates awarded for each

level, type, or other category of degree or certificate specified

by the coordinating board for purposes of this paragraph:

(i) by the institution; and

(ii) by the institution's in-state peer institutions; and

(B) a clearly identifiable link to the information described by

Paragraph (A) disaggregated by student ethnicity;

(3) under the heading "COSTS," the average annual total academic

costs, which for a junior college must include those costs for an

in-district and out-of-district student, for a student enrolled

in 30 semester credit hours toward a two-year degree:

(A) at the institution; and

(B) at the institution's in-state peer institutions;

(4) under the heading "FINANCIAL AID":

(A) the percentage of students who receive need-based grants or

scholarships:

(i) at the institution; and

(ii) at the institution's in-state peer institutions;

(B) the percentage of students who receive need-based grants,

scholarships, loans, or work-study funds:

(i) at the institution; and

(ii) at the institution's in-state peer institutions;

(C) the average amount of a student's need-based grant and

scholarship package:

(i) at the institution; and

(ii) at the institution's in-state peer institutions; and

(D) the average amount of a student's need-based grant,

scholarship, loan, and work-study package:

(i) at the institution; and

(ii) at the institution's in-state peer institutions; and

(5) under the heading "STUDENT SUCCESS":

(A) the retention rate of first-time, full-time,

credential-seeking entering undergraduate students:

(i) enrolled in the institution after two academic years; and

(ii) enrolled in the institution's in-state peer institutions

after two academic years;

(B) the percentage of students requiring developmental education

who, after three years from entering the institution, have

graduated from or are still enrolled in:

(i) the institution; and

(ii) the institution's in-state peer institutions;

(C) the three-year, four-year, and six-year graduation rates of

full-time degree-seeking students:

(i) at the institution; and

(ii) at the institution's in-state peer institutions;

(D) the percentage of students who transferred to a general

academic teaching institution or equivalent institution of higher

education, as determined using the accountability system

definition of a transfer student:

(i) from the institution; and

(ii) from the institution's in-state peer institutions; and

(E) the percentage of graduates from the preceding academic year

who, as of the fall semester that ended in the fiscal year

covered by the resume, were either employed or enrolled in a

general academic teaching institution or equivalent institution

of higher education for:

(i) the institution; and

(ii) the institution's in-state peer institutions.

Added by Acts 2009, 81st Leg., R.S., Ch.

723, Sec. 3, eff. June 19, 2009.

SUBCHAPTER D. ONLINE INSTITUTION RESUMES FOR MEDICAL AND DENTAL

UNITS

Sec. 51A.151. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to medical and dental units.

Added by Acts 2009, 81st Leg., R.S., Ch.

723, Sec. 3, eff. June 19, 2009.

Sec. 51A.152. INSTITUTION RESUME FOR LEGISLATORS AND OTHER

POLICY MAKERS. (a) The coordinating board shall maintain for

each institution to which this subchapter applies an online

resume designed for use by legislators and other interested

policy makers.

(b) The resume must identify:

(1) the institutional grouping to which the institution is

assigned under the coordinating board's higher education

accountability system; and

(2) the institution's in-state and out-of-state peer

institutions.

(c) For purposes of this section, information required to be

included in the resume regarding the institution's in-state or

out-of-state peer institutions must be listed in the form of the

average of that information for those institutions unless

otherwise prescribed by coordinating board rule.

(d) The resume must include the following information relating

to the institution for the most recent state fiscal year for

which the information is available and compare that information

to the same information for the state fiscal year preceding the

most recent state fiscal year for which the information is

available and the state fiscal year preceding the most recent

state fiscal year for which the information is available by five

years:

(1) under the heading "ENROLLMENT":

(A) the total number of students enrolled in the institution

during the fall semester that ended in the fiscal year covered by

the resume;

(B) if applicable, the total number of students enrolled in the

institution's medical school during that fall semester; and

(C) if applicable, the total number of physicians certified by

the institution annually on September 1 as training in residency

programs accredited by the Accreditation Council for Graduate

Medical Education or the American Osteopathic Association;

(2) under the heading "COSTS," the average annual total academic

costs, including those costs identified by type of degree program

if required by coordinating board rule, for a resident, full-time

undergraduate student and for a resident, full-time graduate

student:

(A) at the institution; and

(B) at the institution's in-state and out-of-state peer

institutions;

(3) under the heading "STUDENT SUCCESS":

(A) if applicable, the percentage of medical school students who

pass Part 1 or Part 2 of any examination administered or accepted

for a medical license under Subtitle B, Title 3, Occupations

Code:

(i) at the institution; and

(ii) at the institution's in-state and out-of-state peer

institutions;

(B) if applicable, the percentage of medical school students who

are practicing primary care in this state:

(i) after graduating from the institution; and

(ii) after graduating from the institution's in-state peer

institutions;

(C) the number of nursing degrees or allied health degrees

awarded for each level:

(i) by the institution; and

(ii) by the institution's in-state and out-of-state peer

institutions; and

(D) the estimated total amount of the institution's research

expenditures for the most recent state fiscal year available; and

(4) under the heading "FUNDING":

(A) the total amount of money appropriated by the legislature to

the institution, including money appropriated for faculty and

staff health coverage and retirement benefits, for that state

fiscal year; and

(B) the total amount of money from any source available to the

institution for that state fiscal year.

Added by Acts 2009, 81st Leg., R.S., Ch.

723, Sec. 3, eff. June 19, 2009.

Sec. 51A.153. INSTITUTION RESUME FOR PROSPECTIVE STUDENTS,

PARENTS, AND OTHER MEMBERS OF THE PUBLIC. (a) The coordinating

board shall maintain for each institution to which this

subchapter applies an online resume that is designed for use by

prospective students of the institution, their parents, and other

interested members of the public.

(b) The resume must identify:

(1) the institutional grouping to which the institution is

assigned under the coordinating board's higher education

accountability system; and

(2) the institution's in-state and out-of-state peer

institutions.

(c) For purposes of this section, information required to be

included in the resume regarding the institution's in-state peer

institutions must be listed in the form of the average of that

information for those institutions unless otherwise prescribed by

coordinating board rules.

(d) The resume must include the following information relating

to the most recent state fiscal year for which the information is

available:

(1) under the heading "ENROLLMENT," with clearly identifiable

links to the information disaggregated by student ethnicity:

(A) the total number of students enrolled in the institution

during the fall semester that ended in the fiscal year covered by

the resume;

(B) if applicable, the total number of students enrolled in the

institution's medical school during that fall semester; and

(C) if applicable, the total number of physicians certified by

the institution annually on September 1 as training in residency

programs accredited by the Accreditation Council for Graduate

Medical Education or the American Osteopathic Association at the

institution on the most recent September 1 for which the

information is available;

(2) under the heading "COSTS":

(A) the average annual total academic costs, including those

costs identified by type of degree program if required by

coordinating board rule, for a resident, full-time student at the

institution;

(B) clearly identifiable links to information regarding:

(i) the tuition per academic year charged by the institution

under Section 54.051;

(ii) any mandatory fees, as defined by the coordinating board,

imposed by the institution; and

(iii) the amount and percentage by which the institution has

increased tuition for a degree program or course level during the

five state fiscal years preceding the state fiscal year covered

by the resume; and

(C) the average cost to a resident undergraduate student

enrolled in 30 semester credit hours for tuition and fees;

(3) under the heading "FINANCIAL AID":

(A) the percentage of graduate students enrolled in the

institution who receive need-based grants or scholarships;

(B) the percentage of graduate students enrolled in the

institution who receive need-based grants, scholarships, loans,

or work-study funds;

(C) the average amount of a graduate student's need-based grant

and scholarship package; and

(D) the average amount of a graduate student's need-based grant,

scholarship, loan, and work-study package;

(4) under the heading "STUDENT SUCCESS":

(A) if applicable, the percentage of medical school students who

pass Part 1 or Part 2 of any examination administered or accepted

for a medical license under Subtitle B, Title 3, Occupations

Code:

(i) at the institution; and

(ii) at the institution's in-state peer institutions;

(B) if applicable, the percentage of medical school students who

are practicing primary care in this state:

(i) after graduating from the institution; and

(ii) after graduating from the institution's in-state peer

institutions;

(C) the number of nursing degrees or allied health degrees

awarded for each level:

(i) by the institution; and

(ii) by the institution's in-state peer institutions; and

(D) the estimated total amount of the institution's research

expenditures; and

(5) under the heading "FIRST-TIME LICENSURE OR CERTIFICATION

EXAMINATION PASS RATES," the first-time licensure or

certification examination pass rates in applicable fields of

students who are enrolled in or have graduated from:

(A) the institution; and

(B) the institution's in-state peer institutions.

Added by Acts 2009, 81st Leg., R.S., Ch.

723, Sec. 3, eff. June 19, 2009.



CHAPTER 52. STUDENT LOAN PROGRAM

EDUCATION CODETITLE 3. HIGHER EDUCATIONSUBTITLE A. HIGHER EDUCATION IN GENERALCHAPTER 52. STUDENT LOAN PROGRAMSUBCHAPTER A. ADMINISTRATIONSec. 52.01. ADMINISTRATION. The Texas Higher Education Coordinating Board, or its successors, shall administer the student loan program authorized by this chapter pursuant to Sections 50b-4, 50b-5, and 50b-6, Article III, Texas Constitution, and any former provision of the Texas Constitution authorizing bonds to finance educational loans to students. Personnel and other expenses required to properly administer this chapter shall be funded by:(1) the general appropriations acts; or(2) any other source of revenue received by the board in connection with the operation of the student loan program.

Amended by: Acts 2007, 80th Leg., R.S., Ch. 1334, Sec. 1.

Sec. 52.02. DELEGATION OF POWERS AND DUTIES. The board may delegate to the commissioner of higher education the powers, duties, and functions authorized by this chapter, except those relating to the sale of bonds and the letting of contracts for insurance.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 52.03. BOARD INTEREST AND SINKING FUNDS. (a) The board by resolution may establish one or more interest and sinking funds as accounts in the state treasury.(b) A board interest and sinking fund established under this section consists of deposits made by the board as provided by this chapter.(c) A board interest and sinking fund established under this section may be used for any purpose related to the student loan program.(d) The board by resolution may create and provide the terms of administration and use of one or more accounts in a board interest and sinking fund established under this section.

Added by Acts 1993, 73rd Leg., ch. 571, Sec. 4, eff. Aug. 30, 1993.

Sec. 52.04. BOARD STUDENT LOAN FUNDS. (a) The board by resolution may establish one or more board student loan funds as accounts in the state treasury.(b) A board student loan fund established under this section consists of deposits made by the board as provided by this chapter.(c) A board student loan fund established under this section may be used for any purpose related to the student loan program.(d) The board by resolution may create and provide the terms of administration and use of one or more accounts in a board student loan fund established under this section.

Added by Acts 1993, 73rd Leg., ch. 571, Sec. 4, eff. Aug. 30, 1993.

SUBCHAPTER B. BONDSSec. 52.11. ISSUANCE OF BONDS. (a) The board may from time to time provide by resolution for the issuance of negotiable bonds in a total aggregate amount not exceeding $285 million.(b) All bonds shall be on a parity and shall be called the Texas College Student Loan Bonds.(c) The proceeds from the sale of bonds shall be placed in the Texas Opportunity Plan Fund.(d) To assure the orderly and economical marketing of the bonds and the reasonable availability of money in the Texas Opportunity Plan Fund, the bonds may be issued in installments.(e) The bonds of each issue shall be dated and shall bear interest at rates prescribed by the board, subject to the limitations imposed by law. At the option of the board, the interest may be payable annually or semiannually.(f) The bonds shall mature serially or otherwise not later than 40 years from their date and may be redeemable before maturity, at the option of the board, at a price or prices and under terms and conditions fixed by the board in the resolution providing for the issuance of the bonds.(g) The board shall determine the form of the bonds, including the form of any interest coupon to be attached to the bonds, and shall fix the denomination or denominations of the bonds and the place or places for the payment of the principal and interest.(h) The bonds shall be executed on behalf of the coordinating board, or its successor, as general obligations of the State of Texas in the following manner: They shall be signed by the chairman or vice chairman and the secretary of the board, and the seal of the board shall be impressed on them. They shall be signed by the governor and attested by the secretary of state and the state seal impressed on them. The resolution authorizing the issuance of any installment or series of bonds may prescribe the extent to which facsimile signatures and facsimile seals may be used in executing the bonds and appurtenant coupons. Interest coupons may be signed with the facsimile signatures of the chairman or vice chairman and the secretary of the board. In the event any officer whose manual or facsimile signature appears on any bond or coupon ceases to hold that office before the delivery of the bond or coupon, the signature will nevertheless be valid and sufficient for all purposes as if he had remained in office until the delivery had been made.(i) The resolution may provide for registration of the bonds as to ownership and for successive conversion and reconversion from registered to bearer bonds and vice versa.(j) Before any of the bonds issued are delivered to the purchasers, the record pertaining to the bonds shall be examined by the attorney general and the records and the bonds shall be approved by him. After approval by the attorney general, the bonds shall be registered in the office of the comptroller of public accounts. When approved, registered, and delivered to the purchasers, the bonds are incontestable and constitute general obligations of the State of Texas.(k) The performance of official duties prescribed by Article III, Section 50b, of the Texas Constitution, in reference to the provision for the payment and the payment of the bonds may be enforced in any court of competent jurisdiction through mandamus or other appropriate proceedings.(l) All bonds issued in accordance with the provisions of this chapter are negotiable instruments under the laws of this state.(m) The board may provide for the replacement of any bond which is mutilated, lost, or destroyed.(n) This section applies only to bonds issued under Article III, Section 50b, of the Texas Constitution.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1993, 73rd Leg., ch. 300, Sec. 28, eff. Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 571, Sec. 5, eff. Aug. 30, 1993.

Sec. 52.12. REFUNDING BONDS. (a) The board may provide by resolution for the issuance of refunding bonds for the purpose of refunding any bonds issued under the provisions of this chapter and then outstanding, together with accrued interest on them.(b) The issuance of the refunding bonds, the maturities, and all other details of the bonds, the rights of the holders, and the duties of the board with respect to the bonds, shall be governed by the applicable provisions of Section 52.11 of this code.(c) The refunding bonds may be exchanged for the outstanding bonds or may be sold and the proceeds used to retire the outstanding bonds.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 52.13. BONDS AS INVESTMENTS. All bonds issued pursuant to the provisions of this chapter are legal and authorized investments for banks, savings banks, trust companies, building and loan associations, insurance companies, fiduciaries, trustees, and guardians, and for the sinking funds of cities, towns, villages, counties, school districts, and all other political subdivisions and public agencies of the State of Texas. The bonds, when accompanied by all unmatured coupons appurtenant to them, are lawful and sufficient security for all deposits of state funds and of all funds of any agency or political subdivision of the state, and of counties, school districts, cities, and all other municipal corporations or subdivisions at the par value of the bonds. The bonds and the income from them, including the profits made on their sale, shall at all times be free from taxation in this state.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 52.16. PROCEEDS FROM BOND SALE. All proceeds from the sale of bonds authorized by Article III, Section 50b, 50b-1, or 50b-2 of the Texas Constitution shall be deposited in the state treasury in the Texas Opportunity Plan Fund.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1993, 73rd Leg., ch. 571, Sec. 6, eff. Aug. 30, 1993.

Sec. 52.17. INTEREST AND SINKING FUNDS. (a) Each fiscal year a sufficient portion of the funds received by the board as repayment of student loans granted under this chapter, as interest on the loans, and as other available funds relating to the student loan program shall be deposited in the state treasury in the Texas college interest and sinking fund or a board interest and sinking fund to:(1) pay the interest and principal coming due during the next fiscal year on all outstanding bonds issued under this chapter that are secured by money in, as applicable, the Texas college interest and sinking fund or a board interest and sinking fund; and(2) establish and maintain any reserves required by the board resolution authorizing the issuance of the bonds.(a-1) With respect to any bonds that remain outstanding under this chapter, the board may, subject to the terms of the applicable board resolution authorizing the issuance of those bonds:(1) reduce, eliminate, or replace any reserve portion of the Texas college interest and sinking fund or a board interest and sinking fund; and(2) apply any excess money in accordance with Subsection (b).(b) If in any year funds are received in excess of the foregoing requirements, then the excess may be:(1) deposited in the Texas Opportunity Plan Fund, the student loan auxiliary fund, or a board interest and sinking fund;(2) used to pay any costs of the board related to the operation of the student loan program;(3) used for any lawful purpose related to the student loan program; or(4) used for the same purposes and upon the same terms and conditions prescribed for the proceeds derived from the sale of the bonds.(c) If funds received by the board in any fiscal year as repayment of student loans and as interest on the loans are insufficient to pay the interest coming due and the principal maturing on the bonds during the next fiscal year as described by Subsection (a), the comptroller shall transfer into the Texas college interest and sinking fund and each board interest and sinking fund out of the first money coming into the treasury that is not otherwise appropriated by the constitution an additional amount sufficient to pay that interest and principal.(d) The resolution authorizing the issuance of the bonds may provide for the deposit, from bond proceeds, of not more than 36 months' interest, and may provide for the use of bond proceeds as a reserve for the payment of principal of and interest on the bonds.(e) Amounts paid to the board by the federal Lender's Special Allowance program may:(1) be deposited in:(A) the Texas college interest and sinking fund; or(B) a board interest and sinking fund; or(2) be used by the board for the administration of student loan and grant programs administered by the board, including the making of grants under Subchapter M, Chapter 56.(f) With respect to loans granted under this chapter, the board shall file semiannually with the Bond Review Board a report on the performance of the loans, the Texas college interest and sinking fund, and each board interest and sinking fund. The Bond Review Board shall review the reports filed by the board under this subsection to assess the performance of the loans under this chapter, the Texas college interest and sinking fund, and each board interest and sinking fund. The filing dates and the contents of the reports must comply with any rules adopted by the Bond Review Board.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1985, 69th Leg., ch. 518, Sec. 1, eff. June 12, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 13.05, eff. Aug. 22, 1991; Acts 1993, 73rd Leg., ch. 571, Sec. 7, eff. Aug. 30, 1993; Acts 1997, 75th Leg., ch. 1423, Sec. 5.10, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1420, Sec. 8.214, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 4, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1334, Sec. 6(a), eff. September 1, 2007.

Sec. 52.18. DUTIES OF COMPTROLLER. The comptroller of public accounts shall make the transfers required under the provisions of this chapter and shall pay or cause to be paid the principal of and interest on the bonds as they mature and come due.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 5.11, eff. Sept. 1, 1997.

Sec. 52.19. INVESTMENT OF FUNDS. All money in the Texas college interest and sinking fund and in each board interest and sinking fund, including any reserve portion, and all money in the Texas Opportunity Plan Fund and in the student loan auxiliary fund in excess of the amount necessary for student loans, and all money in each board student loan fund shall be invested by the comptroller in the investments prescribed by board resolution. The board shall furnish to the comptroller a copy of the resolution prescribing authorized investments. The board may sell any instruments owned in the Texas college interest and sinking fund, a board interest and sinking fund, the Texas Opportunity Plan Fund, the student loan auxiliary fund, or a board student loan fund at the prevailing market price. Income from these investments may be deposited in any of those funds.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1991, 72nd Leg., ch. 4, Sec. 2, eff. Feb. 28, 1991; Acts 1991, 72nd Leg., 2nd C.S., ch. 5, Sec. 2, eff. Aug. 29, 1991; Acts 1993, 73rd Leg., ch. 571, Sec. 8, eff. Aug. 30, 1993; Acts 1997, 75th Leg., ch. 1423, Sec. 5.12, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1334, Sec. 6(b), eff. September 1, 2007.

Sec. 52.20. STUDENT LOAN NOTES. (a) Promissory notes evidencing student loans made by the board with proceeds from bonds may be deposited and held in any fund as directed by the board resolution that authorized the issuance of the bonds.(b) The board may pledge and grant a security interest in all or any portion of those promissory notes to any person to further secure the payment of principal and interest on bonds issued under this chapter or of obligations under any contracts entered into by the board relating to the issuance of a series of bonds.

Added by Acts 1993, 73rd Leg., ch. 571, Sec. 9, eff. Aug. 30, 1993.

SUBCHAPTER C. STUDENT LOANSSec. 52.31. PARTICIPATING INSTITUTIONS. In this subchapter, "participating higher educational institution" means a public or private nonprofit institution of higher education, including a junior college, accredited by a recognized accrediting agency as defined by Section 61.003, or a regional education service center or other entity that offers an alternative educator certification program approved by the State Board for Educator Certification, that:(1) is located in this state; and(2) complies with the provisions of this chapter and the rules of the board promulgated in accordance with this chapter.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 5, eff. September 1, 2005.

Sec. 52.32. QUALIFICATIONS FOR LOANS. (a) The board may authorize loans from the Texas Opportunity Plan Fund to a qualified applicant who:(1) is a resident of this state as defined by the board in accordance with Subchapter B, Chapter 54;(2) has been accepted for enrollment at a participating higher educational institution, provided that if the institution is a public or private postsecondary educational institution, the institution must be approved by an agency of the United States government for the purpose of guaranteeing the maker of such loans against loss due to the death, disability, or default of the borrower;(3) has established that the student has insufficient resources to finance the student's college education or alternative educator certification program;(4) has submitted to the board at least two references, including the names of the persons giving those references and appropriate contact information for those persons; and(5) has complied with other requirements established by the rules adopted by the board in conformity with this chapter.(a-1) Except as provided by Subsection (b), if the institution to which the applicant has been accepted for enrollment was not a participating institution, as defined by Section 52.31, on May 1, 1985, the applicant must provide evidence that the applicant is unable to obtain a guaranteed student loan from a commercial lender.(b) If a loan applicant is enrolled at a career school or college in a degree program that is approved by the board or at a regional education service center or other entity in an alternative educator certification program that is approved by the State Board for Educator Certification, the applicant is not required to provide evidence that the applicant is unable to obtain a guaranteed student loan from a commercial lender under Subsection (a-1).(c) In no event may a higher standard of academic performance be required of an applicant than the minimum standard required for enrollment in the participating institution. The student must be meeting the minimum academic requirements of the institution in the semester any loan is made.(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1334, Sec. 6(e)(2), eff. September 1, 2007.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1985, 69th Leg., ch. 892, Sec. 1, eff. Sept. 1, 1985; Acts 1987, 70th Leg., 2nd C.S., ch. 23, Sec. 1, eff. Aug. 3, 1987; Acts 1989, 71st Leg., ch. 1084, Sec. 2.01, eff. Sept. 1, 1989; Acts 2003, 78th Leg., ch. 364, Sec. 2.01, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.16, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 6, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1334, Sec. 6(e)(2), eff. September 1, 2007.

Sec. 52.321. STANDARDS CONCERNING ABILITY TO REPAY CERTAIN LOANS. In establishing requirements to be met by applicants for student loans authorized by the board under this chapter, the board may not establish standards relating to demonstration of ability to repay a federally insured student loan that are stricter for a certain class of applicants than for other applicants, except in cases where the applicant attends a school with a loan default rate of 15 percent or more.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 2.02, eff. Sept. 1, 1989.

Sec. 52.33. AMOUNT OF LOAN. The amount of the loan to any qualified applicant shall be limited to the difference between the financial resources available to the applicant, including but not limited to the applicant's income from parents and other sources, scholarships, gifts, grants, other financial aid, and the amount the applicant can reasonably be expected to earn, and the amount necessary to pay the applicant's reasonable expenses as a student at the participating institution of higher education where the applicant has been accepted for enrollment, under the rules and regulations adopted by the board. The total loan to any individual student may never be more than the amount the student can reasonably be expected to repay in the maximum loan period provided by board rule, except as otherwise provided for in this chapter.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 23, Sec. 2, eff. Aug. 3, 1987.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 7, eff. September 1, 2005.

Sec. 52.34. PAYMENTS TO STUDENT. (a) No payment may be made to any student until the student has executed a note payable to the Texas Opportunity Plan Fund for the full amount of the authorized loan plus interest.(b) For the purposes of this chapter, a student has the capacity to contract and is bound by any contract executed by the student, and the defense that the student was a minor at the time the student executed the note is not available to the student in any action arising on the note.(c) Payments to students executing notes may be made annually, semiannually, quarterly, monthly, or for each semester as the board may determine, depending on the demonstrated capacity of the student to manage the student's financial affairs.(d) Disbursements may be made by the board or by the participating institution pursuant to a contract between the board and the institution executed in conformity with this chapter.(e) Money may be distributed to a participating institution only to make payments to a student under a loan authorized by this chapter.(f) The board shall distribute money to a participating institution through the electronic funds transfer system maintained by the Texas Guaranteed Student Loan Corporation for disbursing loan funds from commercial lenders participating in the guaranteed student loan program under Chapter 57, except that at the request of a participating institution the board may distribute the money through other means. The board shall enter into a contract with the corporation for the use of the system, and the corporation shall make the system available to the board as necessary to carry out this subsection.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 2003, 78th Leg., ch. 820, Sec. 45, eff. Sept. 1, 2003.

Sec. 52.35. TERM OF LOANS. The term of all authorized loans must be for the shortest possible period consistent with general practice by issuers of student loans, as determined by the board.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1971, 62nd Leg., p. 3339, ch. 1024, art. 2, Sec. 7, eff. Sept. 1, 1971; Acts 1987, 70th Leg., 2nd C.S., ch. 23, Sec. 3, eff. Aug. 3, 1987.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 8, eff. September 1, 2005.

Sec. 52.36. LOAN INTEREST AND FEES. (a) The board shall from time to time fix the interest to be charged for any student loan at a rate sufficient to pay the interest on outstanding bonds, any expenses incident to their issuance, sale, and retirement, and all or a portion of the board's expenses related to the operation of the student loan program. Interest shall be postponed by the board as long as a student is enrolled at a participating institution and may be postponed at the board's discretion as long as a student is enrolled at any other higher educational institution, provided that the total interest paid is to be equal to that fixed at the time the note evidencing the loan is executed.(b) The board may charge and collect loan origination fees from borrowers for use in offsetting in whole or in part the operating expenses for the loans.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1979, 66th Leg., p. 785, ch. 347, Sec. 1, eff. June 6, 1979; Acts 1987, 70th Leg., 2nd C.S., ch. 23, Sec. 4, eff. Aug. 3, 1987; Acts 1993, 73rd Leg., ch. 571, Sec. 10, eff. Aug. 30, 1993.

Sec. 52.37. INSURANCE. The board may contract with any insurance company or companies licensed to do business in Texas for insurance on the life of any student borrower in an amount sufficient to retire the principal and interest owed under a loan made under the provisions of this chapter. The cost of the insurance shall be paid by the student borrower. No contract for insurance as provided for in this section may be approved except by the board during a regular meeting attended by a quorum of the total board membership.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 52.38. REPAYMENT OF LOANS. Repayment of any loan and interest authorized under this chapter shall be made monthly and shall begin not later than nine months after the date the student borrower is last enrolled in a participating institution or any other institution of higher education and in no event later than five years from the date the first note evidencing a loan under this chapter is executed. The board may, however, authorize a longer period before beginning repayment of loans to medical students, dental students, and other students seeking professional or graduate degrees. The board may extend the time for beginning repayment for unusual financial hardships, with the approval of the attorney general. Repayment shall be made directly to the board or to a participating institution pursuant to a contract executed by the board in accordance with its rules and regulations.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1971, 62nd Leg., p. 3339, ch. 1024, art. 2, Sec. 7, eff. Sept. 1, 1971.

Sec. 52.39. DEFAULT; SUIT. When any person who has received a loan authorized by this chapter has failed or refused to make as many as six monthly payments due in accordance with an executed note, then the full amount of the remaining principal and interest becomes due and payable immediately, and the amount due, the person's name and his last known address, and other necessary information shall be reported by the board to the attorney general. Suit for the remaining sum shall be instituted by the attorney general, or any county or district attorney acting for him, in the county of the person's residence, the county in which is located the institution at which the person was last enrolled, or in Travis County, unless the attorney general finds reasonable justification for delaying suit and so advises the board in writing.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 52.40. CANCELLATION OF CERTAIN LOAN REPAYMENTS. (a) The board may cancel the repayment of a loan received by a student who earns a doctorate of psychology degree and who, prior to the date on which repayment of the loan is to commence, is employed by the Department of Aging and Disability Services, the Department of State Health Services, or the Health and Human Services Commission and performs duties formerly performed by employees of the Texas Department of Human Services or Texas Department of Mental Health and Mental Retardation, the Texas Youth Commission, or the Texas Department of Criminal Justice.(b) A person who wishes to apply for a loan cancellation shall enter into a contract with the board which contains the following provisions:(1) No payment is due from the person as long as he is employed by one of the designated state agencies.(2) Half of the total amount of the loan plus interest due is to be cancelled after two years of the appropriate service, and the remainder is to be cancelled after two additional years of service.(3) Repayment of the loan and interest is to commence immediately if the person leaves the designated state agency before the expiration of two years; repayment of one-half of the loan and interest is to commence immediately if the person leaves the designated state agency after completing two years service; upon completion of four years service, the loan, principal and interest, shall be fully cancelled.(4) Interest continues to accrue until the loan is cancelled or repaid.(c) Loans and interest on loans may be cancelled under the Texas Opportunity Plan Fund in any year in a total amount not to exceed the amount appropriated for that purpose from general revenue funds.(d) The board shall publicize the availability of the loan cancellation procedures provided in this section at all institutions of higher education which offer graduate programs in psychology.

Added by Acts 1975, 64th Leg., p. 1344, ch. 503, Sec. 1, eff. Sept. 1, 1975. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 28, art. III, part K, Sec. 1, eff. Sept. 1, 1984; Acts 1985, 69th Leg., ch. 264, Sec. 33, eff. Aug. 26, 1985; Acts 1985, 69th Leg., ch. 517, Sec. 2, eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 1084, Sec. 2.03, eff. Sept. 1, 1989.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.052, eff. September 1, 2009.

Sec. 52.41. RESTRICTION ON ISSUANCE OF CERTAIN FEDERALLY INSURED STUDENT LOANS. (a) Except as provided by Subsection (c), the board may issue a student loan under the Federal Family Education Loan Program (20 U.S.C. Section 1071 et seq.), as amended, only to a borrower who has been or will be issued a student loan under another student loan program administered by the board.(b) The board may service any outstanding student loans issued by the board under the Federal Family Education Loan Program.(c) The board may issue student loans under the Federal Family Education Loan Program to borrowers other than borrowers described by Subsection (a) if the commissioner of higher education determines that market conditions warrant the issuance of those loans.

Added by Acts 2003, 78th Leg., ch. 820, Sec. 46, eff. Sept. 1, 2003.

SUBCHAPTER D. GENERAL PROVISIONSSec. 52.501. DEFINITIONS. In this chapter:(1) "Board" means the Texas Higher Education Coordinating Board.(2) "Board interest and sinking fund" means an interest and sinking fund established by the board under Section 52.03 of this code.(3) "Board student loan fund" means a student loan fund established by the board under Section 52.04 of this code.(4) "Bond" means a general obligation bond issued by the board under Section 50b-4, 50b-5, or 50b-6, Article III, Texas Constitution, or any former provision of the Texas Constitution authorizing bonds to finance educational loans to students.(5) "Student loan program" means the student loan program administered by the board under this chapter.

Added by Acts 1993, 73rd Leg., ch. 571, Sec. 1, eff. Aug. 30, 1993. Amended by Acts 1995, 74th Leg., ch. 300, Sec. 2, eff. Nov. 7, 1995; Acts 1999, 76th Leg., ch. 144, Sec. 2, eff. Nov. 2, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1334, Sec. 2.

Sec. 52.51. ADVISORY COMMITTEES. The board may appoint advisory committees from outside its membership as it deems necessary to assist it in achieving the purposes of this chapter.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 52.52. CONTRACTS. (a) Except as provided by this section, in achieving the goals outlined in this chapter and the performance of functions assigned to it, the board may contract with any other state governmental agency as authorized by law, with any agency of the United States, and with corporations, associations, partnerships, and individuals.(b) The board may not make an agreement with a guarantor concerning any insured student loans the board authorizes that requires the board to file suit or take other action to collect on a defaulted loan beyond the 365th day after the official default date occurs on the loan, unless such a requirement is imposed by the guarantor on other lenders making the same kind of insured student loans.(c) Not later than January 1, 1991, the board shall amend its contract with the United States Department of Education that requires the board to file suit to obtain judgment on a defaulted loan before filing a claim on the defaulted loan with the guarantor to reflect the requirement in Subsection (b) of this section.(d) The board may approve and enter into agreements that are necessary for the operation of the student loan program or that relate to the issuance of bonds.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1989, 71st Leg., ch. 1084, Sec. 2.04, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 571, Sec. 11, eff. Aug. 30, 1993.

Sec. 52.521. FILING OF CLAIMS ON LOANS IN DEFAULT. (a) The board shall file a claim with the appropriate guarantor on an insured loan in default as soon as it is practicable to do so in accordance with the guarantor's rules.(b) The board shall deposit funds obtained as a result of any claims, including claims filed on loans in default that have been litigated as provided under a contract with the United States Department of Education, filed with a guarantor in the Texas Opportunity Plan Fund or in the student loan auxiliary fund in the appropriate account to be used for making student loans.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 2.05, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 5, Sec. 3.

Sec. 52.53. GIFTS AND GRANTS. The board may accept gifts, grants, or donations of real or personal property from any individual, group, association, or corporation or the United States, subject to limitations or conditions set by law. The board shall deposit gifts, grants, or donations of money in the Texas Opportunity Plan Fund or in the student loan auxiliary fund and shall separately account for and expend the funds in accordance with the specific purpose for which given and under such conditions as are imposed by the donor and as provided by law.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 5, Sec. 4.

Sec. 52.54. RULES AND REGULATIONS. (a) The board shall adopt and publish rules and regulations to effectuate the purposes of this chapter in accordance with and under the conditions applied to other agencies by Chapter 274, Acts of the 57th Legislature, Regular Session, 1961, as amended (Article 6252-13, Vernon's Texas Civil Statutes).(b) The board may adopt rules and regulations necessary for participation in the federal guaranteed loan program provided by the Higher Education Act of 1965 (Public Law 89-329).

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1971, 62nd Leg., p. 3340, ch. 1024, art. 2, Sec. 7, eff. Sept. 1, 1971.

Sec. 52.541. ACCOUNTS FOR LOAN PROGRAMS. (a) The board shall establish separate accounting within the Texas Opportunity Plan Fund and the student loan auxiliary fund for each of its existing loan programs, including accounting for the federally insured loans that are insured by the United States Department of Education, the federally insured loans that are insured by the United States Department of Health and Human Services, and each loan program that consists of loans insured by the State of Texas.(b) If a loan program is established after September 1, 1989, the board shall establish separate accounting within the Texas Opportunity Plan Fund and the student loan auxiliary fund for that loan program.(c) The board may transfer funds between the Texas Opportunity Plan Fund and the student loan auxiliary fund and among the separate accounts established under this section within those funds if:(1) the transfer is approved by the board and is necessary to administer the Texas Opportunity Plan Fund or the student loan auxiliary fund; and(2) the reason for the transfer is documented in the accounting of the funds.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 2.06, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 5, Sec. 4.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1334, Sec. 6(c), eff. September 1, 2007.

Sec. 52.55. AUDIT. All transactions under the provisions of this chapter are subject to audit by the state auditor.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 52.56. ANNUAL REPORT. (a) The board shall make a report of the operations of the Texas Opportunity Plan and of the student loan auxiliary fund to the governor annually and to the legislature not later than December 1 prior to the regular session of the legislature.(b) The report shall include, for the state as a whole and for each participating institution, the following information:(1) the number of loans;(2) the maximum loan;(3) the minimum loan;(4) the total amount of loans made;(5) a list of persons who have failed or refused to make as many as six monthly payments on any note, showing the amount due and the person's last known address; and(6) any other information that will describe the effectiveness of the loan program.(c) The board shall include in its annual report under this section a report of the loans authorized by the board that are in default. The board shall report the data concerning any loans in default in a form that is similar to the reporting of loan default data by the Texas Guaranteed Student Loan Corporation for a commercial lender participating in the student loan program under Chapter 57 of this code.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1989, 71st Leg., ch. 1084, Sec. 2.07, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., 2nd C.S., ch. 5, Sec. 5.

SUBCHAPTER E. COLLEGE SAVINGS BONDSSec. 52.61. DEFINITIONS. In this subchapter:(1) "College savings bond" means a general obligation bond issued by the board under Article III, Section 50b-2, of the Texas Constitution.(2) "Postsecondary educational institution" includes an institution of higher education as that term is defined by Section 61.003 of this code and private institutions approved for purposes of the tuition equalization program under Subchapter F of Chapter 61 of this code.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 2.08.

Sec. 52.62. ESTABLISHMENT OF SAVINGS BONDS PROGRAM; USE OF BOND PROCEEDS. (a) The college savings bonds program is established to provide the public with a method of saving that encourages enrollment at postsecondary educational institutions.(b) The college savings bonds issued by the board under this subchapter are part of the Texas Opportunity Plan Fund, and the proceeds from the bonds shall be invested as provided by Subchapter B of this chapter and may be used for student loans as provided by Subchapter C of this chapter. (c) The proceeds from the college savings bonds issued under this subchapter may be used for the costs associated with the issuance of the bonds, including the cost of marketing the bonds.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 2.08.

Sec. 52.63. PUBLIC PURPOSE. The legislature finds and declares that this subchapter:(1) by authorizing the issuance of general obligation bonds as college savings bonds provides the public with a method of saving that encourages enrollment at postsecondary educational institutions; and(2) by encouraging enrollment at postsecondary educational institutions, this subchapter promotes the public welfare and economic development of this state and, consequently, serves an important public purpose.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 2.08.

Sec. 52.64. ADMINISTRATION OF SAVINGS BONDS PROGRAM; RULES. (a) The board shall administer the college savings bonds program.(b) The board may adopt any rules necessary to administer this subchapter.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 2.08.

Sec. 52.65. EFFECT ON OTHER FINANCIAL AID. In determining the eligibility of a student for a scholarship, grant, or other monetary assistance awarded by a state agency, an amount of $10,000 or less in proceeds from savings bonds, including principal and accumulated interest, may not be considered in determining the amount or form of financial assistance to provide to the student.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 2.08.

Sec. 52.66. AUTHORITY TO ISSUE. (a) The board shall issue and sell college savings bonds in a total aggregate amount not exceeding $75 million authorized under Article III, Section 50b-2, of the Texas Constitution.(b) The college savings bonds may be sold in the manner and in the amounts determined by the board and as provided by this subchapter.(c) College savings bonds may be sold at a negotiated sale if the board determines that a negotiated sale will result in either a more efficient and economic sale of the college savings bonds or greater access to the college savings bonds by residents of this state.(d) If any college savings bonds are sold at a negotiated sale, the underwriter to whom those bonds are sold must, in the judgment of the board, have sufficient capability to make a broad distribution of those bonds to investors resident in this state.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 2.08.

Sec. 52.67. SECURITY OF SAVINGS BONDS; GENERAL OBLIGATION. The college savings bonds authorized under Article III, Section 50b-2, of the Texas Constitution and issued in accordance with this subchapter are general obligations of this state.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 2.08.

Sec. 52.68. TERMS. (a) Savings bonds issued under this subchapter must mature serially or otherwise not more than 25 years after they are issued.(b) The college savings bonds:(1) must be zero coupon bonds, capital appreciation bonds, compound interest bonds, municipal multiplier bonds, capital accumulator bonds, or a similar type of bond that will encourage the purchaser to hold the bond until maturity; and(2) must be issued in small denominations of $1,000 or less at a price the board determines to be the most advantageous reasonably obtainable and that renders the bonds attractive for the purpose of financing the costs of higher education.(c) The college savings bonds may not be redeemed by the state before maturity.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 2.08.

Sec. 52.69. DETERMINATION OF AGGREGATE PRINCIPAL AMOUNT OF BONDS. The aggregate principal amount of the college savings bonds issued under this subchapter shall be the aggregate of the initial offering prices, not including accrued interest, at which those bonds are offered for sale to the public, including private or negotiated sales, or sold to the initial purchasers in a private placement, without a reduction for an underwriter's discount or fees of a placement agent or other intermediary.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 2.08.

Sec. 52.70. MARKETING AND DISTRIBUTION OF BONDS. (a) The board shall coordinate the marketing and distribution of the college savings bonds.(b) The board may use its staff to assist in the marketing and distribution of the college savings bonds or may contract with another entity for services to carry out some or all of those duties.(c) In marketing the college savings bonds, the board shall emphasize the use of those bonds to finance the costs of higher education.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 2.08.

Sec. 52.71. MANDAMUS. The performance of official duties prescribed by this subchapter and Article III, Section 50b-2, of the Texas Constitution, in reference to the payment of the college savings bonds, may be enforced in a court of competent jurisdiction by mandamus or other appropriate proceedings.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 2.08.

Sec. 52.72. REPLACEMENT OF BOND. The board may provide for the replacement of any college savings bond that is mutilated, lost, or destroyed.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 2.08.

Sec. 52.73. APPROVAL AND REGISTRATION. (a) College savings bonds issued by the board and the records relating to their issuance must be submitted to the attorney general for examination as to their validity.(b) If the attorney general finds that the college savings bonds have been authorized in accordance with law, the attorney general shall approve them, and the comptroller of public accounts shall register the bonds.(c) Following approval and registration, the college savings bonds are incontestable and are binding obligations according to their terms.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 2.08.

Sec. 52.74. EXEMPTION FROM TAXATION. College savings bonds issued under this subchapter may not be taxed by the state or any of its political subdivisions.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 2.08.

SUBCHAPTER F. ADDITIONAL BONDSSec. 52.81. DEFINITIONS. In this subchapter:(1) "Board" means the Texas Higher Education Coordinating Board.(2) "Bond" means a general obligation bond issued by the board under former Section 50b-3 or Section 50b-4, 50b-5, or 50b-6, Article III, Texas Constitution.(3) "Fund" means the student loan auxiliary fund.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 5, Sec. 1. Amended by Acts 1995, 74th Leg., ch. 300, Sec. 3, eff. Nov. 7, 1995; Acts 1999, 76th Leg., ch. 144, Sec. 3, eff. Nov. 2, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1334, Sec. 3.

Sec. 52.82. ISSUANCE; SALE. (a) The board may by resolution authorize the issuance of general obligation bonds in total aggregate amounts not to exceed:(1) $300 million under former Section 50b-3, Article III, Texas Constitution;(2) $300 million under Section 50b-4, Article III, Texas Constitution;(3) $400 million under Section 50b-5, Article III, Texas Constitution; and(4) $500 million under Section 50b-6, Article III, Texas Constitution.(b) Before the board may issue bonds under this subchapter, the Bond Review Board must review and approve the bonds under Chapter 1231, Government Code.(c) The board may sell the bonds at a negotiated sale if the board determines that a negotiated sale is a more efficient and economical method of selling the bonds. If the board has determined that the bonds will be sold by competitive bid, the board by resolution shall prescribe the manner of giving notice of the sale.(d) The total amount of bonds issued by the board in a state fiscal year may not exceed $125 million.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 5, Sec. 1. Amended by Acts 1995, 74th Leg., ch. 300, Sec. 4; Acts 1999, 76th Leg., ch. 144, Sec. 4; Acts 2001, 77th Leg., ch. 1420, Sec. 8.215, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 779, Sec. 2, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1334, Sec. 4.Acts 2007, 80th Leg., R.S., Ch. 1334, Sec. 6(d), eff. September 1, 2007.

Sec. 52.83. TERMS. (a) Except as provided by this subchapter, the board by resolution may provide the terms and name of the bonds.(b) The bonds must be dated and bear interest at a rate or rates prescribed by the board in accordance with the resolution for the issuance of the bonds, except that the rate may not exceed the maximum net effective rate allowed by law. The resolution may provide for:(1) any type of rate, including a fixed, variable, floating, or adjustable rate; and(2) any arrangement for the periodic determination of interest rates, including a formula, index, or contract.(c) The bonds must mature serially or otherwise not later than the 40th year after the date of their issuance.(d) The bonds may have a different face value from other bonds issued by the board.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 5, Sec. 1. Amended by Acts 1993, 73rd Leg., ch. 571, Sec. 12, eff. Aug. 30, 1993.

Sec. 52.84. EXECUTION; REGISTRATION. The resolution authorizing the issuance of the bonds may provide for the manner of execution and for the registration of ownership of the bonds.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 5, Sec. 1.

Sec. 52.85. MARKETING; DISTRIBUTION. (a) The board shall coordinate the marketing and distribution of the bonds.(b) The board may use its staff to market and distribute the bonds or may contract with another entity to market and distribute the bonds.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 5, Sec. 1.

Sec. 52.86. APPROVAL AND REGISTRATION. (a) The attorney general shall examine the bonds and the records relating to the bonds' issuance.(b) If the attorney general finds that the bonds have been issued in accordance with law, the attorney general shall approve the bonds, and the comptroller of public accounts shall register the bonds.(c) Following approval and registration, the bonds are incontestable and are binding obligations according to their terms.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 5, Sec. 1.

Sec. 52.87. MANDAMUS. The performance of official duties prescribed by this subchapter and by former Section 50b-3 and Sections 50b-4, 50b-5, and 50b-6, Article III, Texas Constitution, in reference to the payment of the bonds, may be enforced in a court of competent jurisdiction by mandamus or other appropriate proceedings.

Amended by: Acts 2007, 80th Leg., R.S., Ch. 1334, Sec. 5.

Sec. 52.88. REPLACEMENT OF BOND. The board may provide for the replacement of a bond that is mutilated, lost, or destroyed.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 5, Sec. 1.

Sec. 52.89. FUND. (a) A special fund to be known as the student loan auxiliary fund is created in the state treasury.(b) The fund consists of proceeds from the sale of the bonds deposited in accordance with this section, gifts or grants made to the board for purposes of the fund, and deposits made as authorized by this chapter.(c) The board shall deposit to the credit of the fund any proceeds from the sale of bonds, excluding:(1) any accrued interest on the bonds which shall be deposited in the board interest and sinking fund relating to the bonds; and(2) proceeds from the sale of bonds issued by the board under Section 56.464(b) to provide Texas B-On-time student loans.(c-1) Notwithstanding Subsection (c), proceeds from the sale of bonds issued by the board under Section 56.464(b) to provide Texas B-On-time student loans may be deposited to the credit of the fund by resolution of the board.(d) The board by resolution may create and provide the terms of the administration and use of an interest and sinking account or other accounts in the fund.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 5, Sec. 1. Amended by Acts 1993, 73rd Leg., ch. 571, Sec. 13, eff. Aug. 30, 1993; Acts 2003, 78th Leg., ch. 779, Sec. 3, eff. June 20, 2003.

Sec. 52.90. LOANS FROM FUND. (a) The board:(1) shall make a loan from the fund to a student who qualifies for a loan under Subchapter C; and(2) may make a loan from the fund to a student who qualifies for a Texas B-On-time student loan under Subchapter Q, Chapter 56.(b) Loans from the fund are governed by Subchapter C of this chapter or Subchapter Q, Chapter 56, as appropriate, as if made under that subchapter, except to the extent of conflict with this subchapter.(c) The board may charge and collect a loan origination fee from a person who receives a loan from the fund. The board may use the fee to pay operating expenses for making loans under this section.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 5, Sec. 1. Amended by Acts 2003, 78th Leg., ch. 779, Sec. 4, eff. June 20, 2003.

Sec. 52.91. BONDS FOR TEXAS B-ON-TIME STUDENT LOAN PROGRAM. (a) The board shall deposit to the credit of the Texas B-On-time student loan account established under Section 56.463 any proceeds from the sale of bonds issued by the board to fund Texas B-On-time student loans under Section 56.464(b), other than:(1) accrued interest on the bonds, which shall be deposited to the credit of the interest and sinking fund related to the bonds; and(2) any proceeds from the sale of the bonds that the board by resolution deposits to the student loan auxiliary fund under Section 52.89(c-1).(b) The board by resolution may establish as provided by Section 52.03 one or more interest and sinking funds to be used for any purpose relating to the Texas B-On-time student loan program established under Subchapter Q, Chapter 56.(c) The board shall repay bonds issued by the board to fund the Texas B-On-time student loan program using legislative appropriations and money collected by the board as repayment for Texas B-On-time student loans awarded by the board. The board may use tuition set aside under Section 56.465 to repay bonds issued by the board for the Texas B-On-time student loan program. The board may not use money collected by the board as repayment for student loans awarded by the board under Subchapter C to repay bonds issued by the board for the Texas B-On-time student loan program under Section 56.464(b).

Added by Acts 2003, 78th Leg., ch. 779, Sec. 4, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 9, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1230, Sec. 2, eff. June 18, 2005.



CHAPTER 53. HIGHER EDUCATION FACILITY AUTHORITIES FOR PUBLIC SCHOOLS

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE A. HIGHER EDUCATION IN GENERAL

CHAPTER 53. HIGHER EDUCATION FACILITY AUTHORITIES FOR PUBLIC

SCHOOLS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 53.01. SHORT TITLE. This chapter may be cited as the

Higher Education Facility Authority for Public Schools Act.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

Sec. 53.02. DEFINITIONS. In this chapter:

(1) "City" means an incorporated city or town in this state.

(2) "Governing body" means the council, commission, or other

governing body of a city.

(3) "Authority" means a higher education facility authority

created under this chapter.

(4) "Board" means the board of directors of an authority.

(5) "Institution of higher education" means any institution of

higher education as defined by Subdivision (8) of Section 61.003.

(6) "Educational facility" means a classroom building,

laboratory, science building, faculty or administrative office

building, or other facility used exclusively for the conduct of

the educational and administrative functions of an institution of

higher education.

(7) "Housing facility" means a single- or multi-family residence

used exclusively for housing or boarding, or housing and boarding

students, faculty, or staff members of an institution of higher

learning. The term includes infirmary and student union

building, but does not include a housing or boarding facility for

the use of a fraternity, sorority, or private club.

(8) "Bond resolution" means the resolution authorizing the

issuance of revenue bonds.

(9) "Trust indenture" means the mortgage, deed of trust, or

other instrument pledging revenue or property, or creating a

mortgage lien on property, or both, to secure the revenue bonds

issued by the authority.

(10) "Authorized charter school" means an open-enrollment

charter school that holds a charter granted under Subchapter D,

Chapter 12.

(11) "Borrower" means any of the following entities that is the

recipient of a loan made under Section 53.34:

(A) an institution of higher education;

(B) a nonprofit corporation:

(i) incorporated by and under the exclusive control of an

institution of higher education; or

(ii) incorporated and operating for the exclusive benefit of an

institution of higher education and authorized by the governing

board of the institution to enter into a transaction as a

borrower under this chapter; or

(C) an accredited or authorized charter school.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1981, 67th Leg., p. 3067, ch. 807,

Sec. 1, eff. June 17, 1981; Acts 1983, 68th Leg., p. 860, ch.

200, Sec. 1, 2, eff. Aug. 29, 1983; Acts 1987, 70th Leg., ch.

659, Sec. 1, eff. June 18, 1987; Acts 1997, 75th Leg., ch. 1232,

Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1335, Sec.

4, eff. June 19, 1999; Acts 2003, 78th Leg., ch. 364, Sec. 2.02,

eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.17,

eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1266, Sec. 1.05,

eff. June 20, 2003; Acts 2003, 78th Leg., ch. 1310, Sec. 7, eff.

June 20, 2003.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 53.11. CREATION OF AUTHORITY. When the governing body of a

city finds that it is to the best interest of the city and its

inhabitants to create a higher education facility authority, it

shall pass an ordinance creating the authority and designating

the name by which it shall be known. If the governing bodies of

two or more cities find that it is to the best interest of the

cities to create an authority to include those cities, each

governing body shall pass an ordinance creating the authority and

designating the name by which it shall be known.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

Sec. 53.12. TERRITORY. The authority comprises only the

territory included within the boundaries of the city or cities

creating it.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

Sec. 53.13. CORPORATE POWERS. An authority is a body politic

and corporate having the power of perpetual succession. It shall

have a seal; it may sue and be sued; and it may make, amend, and

repeal its bylaws.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

Sec. 53.131. AUTHORITY'S EARNINGS. A private person may not

share in any of an authority's earnings.

Added by Acts 1983, 68th Leg., p. 861, ch. 200, Sec. 3, eff. Aug.

29, 1983.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

Sec. 53.14. BOARD OF DIRECTORS. (a) The authority shall be

governed by a board of directors consisting of not less than 7

nor more than 11 members to be determined at the time of creating

the authority. The directors shall be appointed by the governing

body of the city or by the governing bodies of the cities, and

they shall serve until their successors are appointed as provided

by this section. If the authority includes more than one city,

each governing body shall appoint an equal number of directors

unless otherwise agreed by the cities.

(b) The members of the board serve for two-year terms.

(c) No officer or employee of any such city is eligible for

appointment as a director. Directors are not entitled to

compensation for services but are entitled to reimbursement for

expenses incurred in performing such service.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1983, 68th Leg., p. 861, ch. 200,

Sec. 4, eff. Aug. 29, 1983.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

Sec. 53.15. ORGANIZATION OF BOARD; QUORUM; EMPLOYEES; COUNSEL.

(a) The board shall elect from among its members a president and

vice president, and shall elect a secretary and a treasurer who

may or may not be directors, and may elect other officers as

authorized by the authority's bylaws. The offices of secretary

and treasurer may be combined.

(b) The president has the same right to vote on all matters as

other members of the board.

(c) A majority constitutes a quorum, and when a quorum is

present action may be taken by a majority vote of directors

present.

(d) The board may employ a manager or executive director of the

facilities and other employees, experts, and agents as it sees

fit. It may delegate to the manager the power to employ and

discharge employees.

(e) The board may employ legal counsel.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 53.31. NO TAXING POWER. An authority has no power to tax.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

Sec. 53.32. NO POWER OF EMINENT DOMAIN. The authority does not

have the power of eminent domain.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

Sec. 53.33. LIMITED POWER TO ACQUIRE, OWN, AND OPERATE

EDUCATIONAL AND HOUSING FACILITIES. (a) An authority or a

nonprofit instrumentality created under Section 53.35(b) may

acquire, own, hold title to, lease, or operate an educational

facility or housing facility or any facility incidental,

subordinate, or related to or appropriate in connection with an

educational facility or housing facility, but only if:

(1) the facility is or will be located within the corporate

limits of the city that created the authority or nonprofit

instrumentality;

(2) the governing body of an institution of higher education

officially requests the authority or nonprofit instrumentality to

acquire and own the facility for the benefit of the institution

of higher education;

(3) the institution of higher education officially agrees to

accept, and has authority to receive legal title to, the facility

not later than the date on which any bonds or other obligations

issued to acquire the facility are paid in full; and

(4) the ownership of the facility by the authority or the

nonprofit instrumentality is approved by official action of the

governing body of:

(A) the city that created the authority or nonprofit

instrumentality;

(B) the school district in which the facility is or will be

located; and

(C) the county in which the facility is or will be located.

(b) An authority or instrumentality that exercises the powers

granted by Subsection (a) may contract for the operation of the

facility by public or private entities or persons on the terms

and conditions set forth in a contract relating to the operation

of the facility.

(c) The changes in law made by the amendment of this section by

the 78th Legislature, Regular Session, 2003, do not affect the

acquisition, ownership, construction, or improvement of a

facility, or the acquisition and ownership of land that were

approved by official action of the authority or nonprofit

corporate instrumentality before March 15, 2003, and the law in

effect immediately before the effective date of the amendment of

this section by the 78th Legislature, Regular Session, 2003, is

continued in effect for that purpose.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1983, 68th Leg., p. 862, ch. 200,

Sec. 5, eff. Aug. 29, 1983; Acts 2003, 78th Leg., ch. 1266, Sec.

1.06, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 1310, Sec. 8,

eff. June 20, 2003.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

Sec. 53.331. REFINANCING FACILITIES. The authority may

refinance any educational or housing facility acquired,

constructed, or improved.

Added by Acts 1983, 68th Leg., p. 863, ch. 200, Sec. 6, eff. Aug.

29, 1983.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

Sec. 53.34. REVENUE BONDS. (a) An authority or a nonprofit

instrumentality created under Section 53.35(b), including an

authority or nonprofit instrumentality authorized to own

facilities under Section 53.33(a), may issue and execute revenue

bonds or other obligations to loan or otherwise provide funds to

a borrower if:

(1) the governing body of the borrower by official action

requests the issuer of the bonds or other obligations to loan the

proceeds under this subsection;

(2) the purpose of the loan is to enable the borrower to

acquire, construct, enlarge, extend, repair, renovate, or

otherwise improve an educational facility or housing facility or

any facility incidental, subordinate, or related to or

appropriate in connection with an educational facility or housing

facility, or for acquiring land to be used for those purposes, or

to create operating and debt service reserves for and to pay

issuance costs related to the bonds or other obligations; and

(3) under the terms of the loan, and unless a mortgage lien

granted to secure the loan is in default, the ownership of the

facility is required to be at all times under the exclusive

control, and held for the exclusive benefit, of the borrower.

(b) In issuing revenue bonds or other obligations under this

chapter, the issuer of the bonds or other obligations is

considered to be acting on behalf of the city by which it was

created.

(c) Bonds or other obligations issued under Subsection (a) shall

be payable from and secured by a pledge of the revenues, income,

or assets pledged for the purpose by the borrower. The bonds or

other obligations may be additionally secured by a mortgage, deed

of trust, or chattel mortgage on real or personal property, or on

both real and personal property, if granted by the borrower.

(d) A facility financed with the proceeds of a loan or loans

made to a borrower under Subsection (a) is not required to be

located within the corporate limits of the city that created the

issuer of the bonds or other obligations.

(e) An authority or a nonprofit instrumentality that is

authorized to acquire and own educational facilities and housing

facilities under Section 53.33(a) may issue and execute revenue

bonds and other obligations for the purpose of acquiring, owning,

and operating the educational and housing facilities, to create

operating reserves for the facilities, and to create debt service

reserves for and to pay issuance costs related to the bonds or

other obligations.

(f) Bonds or other obligations issued under Subsection (e) shall

be payable from and secured by a pledge of all or any part of the

gross or net revenues to be derived from the operation of the

educational facilities and housing facilities being acquired and

any other revenues, income, or assets, including the revenues and

income of the educational facilities or housing facilities

previously acquired or subsequently to be acquired. The bonds or

other obligations may be additionally secured by a mortgage, deed

of trust, or chattel mortgage on real or personal property, or on

both real and personal property, if granted by the authority or

nonprofit instrumentality issuing the bonds or other obligations.

(g) The changes in law made by the amendment of this section by

the 78th Legislature, Regular Session, 2003, affect and apply

only to transactions involving bonds or other obligations that

are issued or executed under this chapter on or after March 15,

2003. Bonds or other obligations that are issued or executed

under this chapter before March 15, 2003, are governed by the law

in effect immediately before the amendment of this section by the

78th Legislature, Regular Session, 2003, and that former law is

continued in effect for that purpose.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1983, 68th Leg., p. 863, ch. 200,

Sec. 7, eff. Aug. 29, 1983; Acts 1997, 75th Leg., ch. 1232, Sec.

2, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1266, Sec. 1.07,

eff. June 20, 2003; Acts 2003, 78th Leg., ch. 1310, Sec. 9, eff.

June 20, 2003.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

Sec. 53.35. ISSUANCE OF BONDS; PROCEDURE; ETC. (a) The bonds

shall be authorized by resolution adopted by a majority vote of a

quorum of the board. Bonds authorized under this section shall

be issued in accordance with Chapter 1201, Government Code. The

bonds shall mature serially or otherwise in not to exceed 50

years. The rate of interest to be borne by the bonds shall not

exceed the maximum rate prescribed by Chapter 1204, Government

Code.

(b) In addition to or in lieu of establishing an authority under

the provisions of this chapter, the governing body of a city or

cities may request or order created one or more nonprofit

corporations to act on its behalf and as its duly constituted

authority and instrumentality to exercise the powers granted to

an authority under the provisions of Sections 53.33 and 53.34.

If a nonprofit corporation is created for such purposes or agrees

to such request, the directors thereof shall thereafter be

appointed and be subject to removal by the governing body of the

city or cities. In addition to the powers granted under, and

subject to the limitations provided by, Sections 53.33 and 53.34,

the corporation shall have all powers granted under the Texas

Non-Profit Corporation Act for the purpose of aiding institutions

of higher education in providing educational facilities and

housing facilities and facilities incidental, subordinate, or

related thereto or appropriate in connection therewith. In

addition to Sections 53.33 and 53.34 and the Texas Non-Profit

Corporation Act, as amended (Article 1396-1.01 et seq., Vernon's

Texas Civil Statutes), Sections 53.131, 53.14, 53.15, 53.31,

53.32, 53.331, 53.34, 53.35, 53.38, 53.40, and 53.41 of this code

apply to and govern such corporation and its procedures, bonds,

and other obligations.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1983, 68th Leg., p. 863, ch. 200,

Sec. 8, eff. Aug. 29, 1983; Acts 1987, 70th Leg., ch. 659, Sec.

2, eff. June 18, 1987; Acts 2001, 77th Leg., ch. 1420, Sec.

8.216, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1266, Sec.

1.08, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 1310, Sec.

10, eff. June 20, 2003.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

849, Sec. 1, eff. June 19, 2009.

Sec. 53.351. BONDS FOR OPEN-ENROLLMENT CHARTER SCHOOL

FACILITIES. (a) The Texas Public Finance Authority shall

establish a nonprofit corporation to act on behalf of the state,

as its duly constituted authority and instrumentality, to issue

revenue bonds for authorized open-enrollment charter schools for

the acquisition, construction, repair, or renovation of

educational facilities of those schools.

(b) The Texas Public Finance Authority shall appoint the

directors of the corporation in consultation with the

commissioner of education. Directors serve without compensation

but are entitled to reimbursement for travel expenses incurred in

attending board meetings. The board shall meet at least once a

year.

(c) The corporation has all powers granted under the Texas

Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's

Texas Civil Statutes), or granted to a nonprofit corporation

under the Business Organizations Code, for the purpose of aiding

authorized open-enrollment charter schools in providing

educational facilities. In addition, Sections 53.131, 53.15,

53.31, 53.32, 53.331, 53.34, 53.35, 53.38, 53.40, and 53.41 apply

to and govern the corporation and its procedures and bonds. The

corporation may exercise the powers granted to the governing body

of an issuer with regard to the issuance of obligations and the

execution of credit agreements under Chapter 1371, Government

Code.

(d) The corporation shall adopt rules governing the issuance of

bonds under this section.

(e) The comptroller shall establish a fund dedicated to the

credit enhancement of bonds issued by any issuer under this

subchapter for any open-enrollment charter school. The fund may

receive donations. The corporation may also use the money held

under this subsection to provide loans or other credit support

for the obligations of any open-enrollment charter school issued

by any issuer in any manner not inconsistent with the Texas

Non-Profit Corporation Act (Article 1396-1.01, Vernon's Texas

Civil Statutes), or the provisions of the Business Organizations

Code governing nonprofit corporations. The obligation of the fund

is limited to an amount equal to the balance of the fund.

(f) A revenue bond issued under this section is not a debt of

the state or any state agency, political corporation, or

political subdivision of the state and is not a pledge of the

faith and credit of any of these entities. A revenue bond is

payable solely from the revenue of the authorized open-enrollment

charter school on whose behalf the bond is issued. A revenue

bond issued under this section must contain on its face a

statement to the effect that:

(1) neither the state nor a state agency, political corporation,

or political subdivision of the state is obligated to pay the

principal of or interest on the bond; and

(2) neither the faith and credit nor the taxing power of the

state or any state agency, political corporation, or political

subdivision of the state is pledged to the payment of the

principal of or interest on the bond.

(g) An educational facility financed in whole or in part under

this section is exempt from taxation if the facility:

(1) is owned by an authorized open-enrollment charter school;

(2) is held for the exclusive benefit of the school; and

(3) is held for the exclusive use of the students, faculty, and

staff members of the school.

Added by Acts 2001, 77th Leg., ch. 1504, Sec. 32, eff. Sept. 1,

2001.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1357, Sec. 1, eff. June 15, 2007.

Sec. 53.36. BOND RESOLUTION; NOTICE; ELECTION. (a) Before

authorizing the issuance of bonds, other than refunding bonds,

the board shall cause a notice to be issued stating that it

intends to adopt a resolution authorizing the issuance of the

bonds, the maximum amount thereof, and the maximum maturity

thereof. The notice shall be published once each week for two

consecutive weeks in a newspaper or newspapers having general

circulation in the authority. The first publication shall be at

least 14 days prior to the day set for adopting the bond

resolution.

(b) If, prior to the day set for the adoption of the bond

resolution, there is presented to the secretary or president of

the board a petition signed by not less than 10 percent of the

qualified voters residing in the city or cities comprising the

authority, who own taxable property in the authority and who have

duly rendered it for taxation to the city in which such property

is located or situated, requesting an election on the proposition

for the issuance of the bonds, the bonds shall not be issued

unless an election is held and a majority vote is in favor of the

bonds. The election shall be called and held in accordance with

the procedure prescribed in Chapter 1251, Government Code, with

the board and the president and secretary performing the

functions there assigned to the governing body of the city, the

mayor and city secretary, respectively. If no such petition is

filed, the bonds may be issued without an election. However, the

board may call an election on its own motion without the filing

of the petition.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

8.217, eff. Sept. 1, 2001.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

Sec. 53.37. JUNIOR LIEN BONDS; PARITY BONDS. Bonds constituting

a junior lien on the net revenue or properties may be issued

unless prohibited by the bond resolution or trust indenture.

Parity bonds may be issued under conditions specified in the bond

resolution or trust indenture.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

Sec. 53.38. RESERVES FOR OPERATING AND OTHER EXPENSES. Money

for the payment of not more than two years' interest on the bonds

and an amount estimated by the board to be required for operating

expenses during the first year of operation may be set aside for

those purposes out of the proceeds from the sale of the bonds.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

Sec. 53.39. REFUNDING BONDS. Bonds may be issued for the

purpose of refunding outstanding bonds in the manner provided in

this chapter for other bonds, and may be exchanged by the

comptroller or sold and the proceeds applied in accordance with

the procedure prescribed by Subchapter B or C, Chapter 1207,

Government Code.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

8.218, eff. Sept. 1, 2001.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

Sec. 53.40. APPROVAL OF BONDS; REGISTRATION; NEGOTIABILITY. (a)

Bonds issued under this chapter and the record relating to their

issuance shall be submitted to the attorney general, and if the

attorney general finds that they have been issued in accordance

with this chapter and constitute valid and binding obligations of

the authority and are secured as recited therein, the attorney

general shall approve them, and they shall be registered by the

comptroller of public accounts, who shall certify the

registration thereon. Thereafter they are incontestable. The

bonds shall be negotiable and shall contain the following

provision: "The holder hereof shall never have the right to

demand payment thereof out of money raised or to be raised by

taxation." If the attorney general does not find that the bonds

have been issued in accordance with this chapter and constitute

valid and binding obligations of the authority and are secured as

recited therein, the attorney general may not approve the bonds,

and the bonds may not be registered by the comptroller.

(b) When bonds to be issued to benefit an institution of higher

education and the record relating to their issuance are submitted

to the attorney general, the authority shall deliver notice of

that action to the governor, the lieutenant governor, the speaker

of the house of representatives, and the Legislative Budget

Board. The notice must include the amount of the bonds to be

issued and a description of the facilities to be financed from

the bond proceeds.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

849, Sec. 2, eff. June 19, 2009.

Sec. 53.41. AUTHORIZED INVESTMENTS. All bonds issued under this

chapter are legal and authorized investments for all banks,

savings banks, trust companies, building and loan associations,

savings and loan associations, and insurance companies of all

kinds and types, and for the interest and sinking funds and other

public funds of any issuer. The bonds are also eligible and

lawful security for all deposits of public funds of the State of

Texas and of any issuer, to the extent of the value of the bonds,

when accompanied by any unmatured interest coupons appurtenant to

them.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

Sec. 53.42. INVESTMENT OF FUNDS; SECURITY. To the extent it is

applicable, the law as to the security for and the investment of

funds, applicable to cities, controls the investment of funds

belonging to authority. The bond resolution or the indenture or

both may further restrict the making of investments. The

authority may invest the proceeds of its bonds, until the money

is needed, in the direct obligations of or obligations

unconditionally guaranteed by the United States, to the extent

authorized in the bond resolution or indenture or in both.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

Sec. 53.43. DEPOSITORIES. The authority may select a depository

or depositories according to the procedures provided by law for

the selection of city depositories, or it may award its

depository contract to the same depository or depositories

selected by the city or cities and on the same terms.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

Sec. 53.44. OPERATION OF FACILITIES; RATES CHARGED; RESERVE

FUNDS. (a) The facilities may be operated by the authority

without the intervention of private profit for the use and

benefit of the public, or may be leased to an institution of

higher education, or may be operated by the institution under a

contract with the authority, the lease or contract to be in

effect until any revenue bonds issued in connection with it have

been finally retired.

(b) The board shall charge rates for the use of the facilities,

or for their lease or operation, that are fully sufficient to pay

all expenses in connection with the ownership, operation, and

upkeep of the facilities, to pay the interest on the bonds as it

becomes due, to create a sinking fund to pay the bonds as they

become due, and to create and maintain a bond reserve fund and

other funds and reserves that may be provided in the bond

resolution or trust indenture. The bond resolution or trust

indenture may prescribe systems, methods, routines, and

procedures under which the facilities shall be operated.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

Sec. 53.45. TRANSACTIONS WITH OTHER AGENCIES AND PERSONS. The

authority may borrow money and accept grants from, and enter into

contracts, leases, or other transactions with the United States,

the State of Texas, any municipal corporation in the state, and

any public or private person or corporation resident or

authorized to do business in the state.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

Sec. 53.46. AUTHORITY EXEMPT FROM TAXATION. Because the

property owned by authority will be held for educational purposes

only and will be devoted exclusively to the use and benefit of

the students, faculty, and staff members of an accredited

institution of higher education, it is exempt from taxation of

every character.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.

Sec. 53.48. BONDS FOR AUTHORIZED CHARTER SCHOOLS. In the same

manner that a corporation may issue and execute bonds or other

obligations under this chapter for an institution of higher

education, a corporation created under Section 53.35(b) may issue

and execute bonds or other obligations to finance or refinance

educational facilities to be used by an authorized charter

school.

Added by Acts 1995, 74th Leg., ch. 18, Sec. 1, eff. Aug. 28,

1995. Amended by Acts 1997, 75th Leg., ch. 1232, Sec. 3, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1335, Sec. 5, eff. June

19, 1999; Acts 2003, 78th Leg., ch. 1266, Sec. 1.09, eff. June

20, 2003; Acts 2003, 78th Leg., ch. 1310, Sec. 11, eff. June 20,

2003.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

641, Sec. 1, eff. September 1, 2005.



CHAPTER 53A. HIGHER EDUCATION FACILITY AUTHORITIES FOR PRIVATE SCHOOLS

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE A. HIGHER EDUCATION IN GENERAL

CHAPTER 53A. HIGHER EDUCATION FACILITY AUTHORITIES FOR PRIVATE

SCHOOLS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 53A.01. SHORT TITLE. This chapter may be cited as the

Higher Education Facility Authority for Private Schools Act.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53A.02. DEFINITIONS. In this chapter:

(1) "City" means an incorporated city or town in this state.

(2) "Governing body" means the council, commission, or other

governing body of a city.

(3) "Authority" means a higher education facility authority

created under this chapter.

(4) "Board" means the board of directors of an authority.

(5) "Institution of higher education" means (i) a

degree-granting college or university corporation accredited by

the Texas Education Agency or by a recognized accrediting agency,

as defined by Section 61.003(13), or (ii) a postsecondary career

school or college accredited by the Association of Independent

Colleges and Schools, the National Association of Trade and

Technical Schools, or the National Accrediting Commission of

Cosmetology Arts and Sciences.

(6) "Educational facility" means a classroom building,

laboratory, science building, faculty or administrative office

building, or other facility used for the conduct of the

educational and administrative functions of an institution of

higher education.

(7) "Housing facility" means a single- or multi-family residence

used exclusively for housing or boarding, or housing and boarding

students, faculty, or staff members of an institution of higher

learning. The term includes infirmary and student union

building, but does not include a housing or boarding facility for

the use of a fraternity, sorority, or private club.

(8) "Bond resolution" means the resolution authorizing the

issuance of revenue bonds.

(9) "Trust indenture" means the mortgage, deed of trust, or

other instrument pledging revenue or property, or creating a

mortgage lien on property, or both, to secure the revenue bonds

issued by the authority.

(10) "Accredited primary or secondary school" means a primary or

secondary school, including a preschool, that is accredited by an

accreditation body that is a member of the Texas Private School

Accreditation Commission.

(11) "Borrower" means any of the following entities that is the

recipient of a loan made under Section 53A.34:

(A) an institution of higher education;

(B) a nonprofit corporation:

(i) incorporated by and under the exclusive control of an

institution of higher education; or

(ii) incorporated and operating for the exclusive benefit of an

institution of higher education and authorized by the governing

board of the institution to enter into a transaction as a

borrower under this chapter; or

(C) an accredited primary or secondary school.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

849, Sec. 3, eff. June 19, 2009.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 53A.11. CREATION OF AUTHORITY. When the governing body of

a city finds that it is to the best interest of the city and its

inhabitants to create a higher education facility authority, it

shall pass an ordinance creating the authority and designating

the name by which it shall be known. If the governing bodies of

two or more cities find that it is to the best interest of the

cities to create an authority to include those cities, each

governing body shall pass an ordinance creating the authority and

designating the name by which it shall be known.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53A.12. TERRITORY. The authority comprises only the

territory included within the boundaries of the city or cities

creating it.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53A.13. CORPORATE POWERS. An authority is a body politic

and corporate having the power of perpetual succession. It shall

have a seal; it may sue and be sued; and it may make, amend, and

repeal its bylaws.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53A.131. AUTHORITY'S EARNINGS. A private person may not

share in any of an authority's earnings.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53A.14. BOARD OF DIRECTORS. (a) The authority shall be

governed by a board of directors consisting of not less than 7

nor more than 11 members to be determined at the time of creating

the authority. The directors shall be appointed by the governing

body of the city or by the governing bodies of the cities, and

they shall serve until their successors are appointed as provided

by this section. If the authority includes more than one city,

each governing body shall appoint an equal number of directors

unless otherwise agreed by the cities.

(b) The members of the board serve for two-year terms.

(c) Directors are not entitled to compensation for services but

are entitled to reimbursement for expenses incurred in performing

such service.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

849, Sec. 4, eff. June 19, 2009.

Sec. 53A.15. ORGANIZATION OF BOARD; QUORUM; EMPLOYEES; COUNSEL.

(a) The board shall elect from among its members a president and

vice president, and shall elect a secretary and a treasurer who

may or may not be directors, and may elect other officers as

authorized by the authority's bylaws. The offices of secretary

and treasurer may be combined.

(b) The president has the same right to vote on all matters as

other members of the board.

(c) A majority constitutes a quorum, and when a quorum is

present action may be taken by a majority vote of directors

present.

(d) The board may employ a manager or executive director of the

facilities and other employees, experts, and agents as it sees

fit. It may delegate to the manager the power to employ and

discharge employees.

(e) The board may employ legal counsel.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 53A.31. NO TAXING POWER. An authority has no power to tax.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53A.32. NO POWER OF EMINENT DOMAIN. The authority does not

have the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53A.33. LIMITED POWER TO ACQUIRE, OWN, AND OPERATE

EDUCATIONAL AND HOUSING FACILITIES. (a) An authority or a

nonprofit instrumentality created under Section 53A.35(b) may

acquire, own, hold title to, lease, or operate an educational

facility or housing facility or any facility incidental,

subordinate, or related to or appropriate in connection with an

educational facility or housing facility, but only if:

(1) the facility is or will be located within the corporate

limits of the city that created the authority or nonprofit

instrumentality;

(2) the governing body of an institution of higher education

officially requests the authority or nonprofit instrumentality to

acquire and own the facility for the benefit of the institution

of higher education;

(3) the institution of higher education officially agrees to

accept, and has authority to receive legal title to, the facility

not later than the date on which any bonds or other obligations

issued to acquire the facility are paid in full; and

(4) the ownership of the facility by the authority or the

nonprofit instrumentality is approved by official action of the

governing body of:

(A) the city that created the authority or nonprofit

instrumentality;

(B) the school district in which the facility is or will be

located; and

(C) the county in which the facility is or will be located.

(b) An authority or instrumentality that exercises the powers

granted by Subsection (a) may contract for the operation of the

facility by public or private entities or persons on the terms

and conditions set forth in a contract relating to the operation

of the facility.

(c) The changes in law made by the amendment of this section by

the 78th Legislature, Regular Session, 2003, do not affect the

acquisition, ownership, construction, or improvement of a

facility, or the acquisition and ownership of land that were

approved by official action of the authority or nonprofit

corporate instrumentality before March 15, 2003, and the law in

effect immediately before the effective date of the amendment of

this section by the 78th Legislature, Regular Session, 2003, is

continued in effect for that purpose.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53A.331. REFINANCING FACILITIES. The authority may

refinance any educational or housing facility acquired,

constructed, or improved.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53A.34. REVENUE BONDS. (a) An authority or a nonprofit

instrumentality created under Section 53A.35(b), including an

authority or nonprofit instrumentality authorized to own

facilities under Section 53A.33(a), may issue and execute revenue

bonds or other obligations to loan or otherwise provide funds to

a borrower if:

(1) the governing body of the borrower by official action

requests the issuer of the bonds or other obligations to loan the

proceeds under this subsection;

(2) the purpose of the loan is to enable the borrower to

acquire, construct, enlarge, extend, repair, renovate, or

otherwise improve an educational facility or housing facility or

any facility incidental, subordinate, or related to or

appropriate in connection with an educational facility or housing

facility, or for acquiring land to be used for those purposes, or

to create operating and debt service reserves for and to pay

issuance costs related to the bonds or other obligations; and

(3) under the terms of the loan, and unless a mortgage lien

granted to secure the loan is in default, the ownership of the

facility is required to be at all times under the exclusive

control, and held for the exclusive benefit, of the borrower.

(b) In issuing revenue bonds or other obligations under this

chapter, the issuer of the bonds or other obligations is

considered to be acting on behalf of the city by which it was

created.

(c) Bonds or other obligations issued under Subsection (a) shall

be payable from and secured by a pledge of the revenues, income,

or assets pledged for the purpose by the borrower. The bonds or

other obligations may be additionally secured by a mortgage, deed

of trust, or chattel mortgage on real or personal property, or on

both real and personal property, if granted by the borrower.

(d) A facility financed with the proceeds of a loan or loans

made to a borrower under Subsection (a) is not required to be

located within the corporate limits of the city that created the

issuer of the bonds or other obligations.

(e) An authority or a nonprofit instrumentality that is

authorized to acquire and own educational facilities and housing

facilities under Section 53A.33(a) may issue and execute revenue

bonds and other obligations for the purpose of acquiring, owning,

and operating the educational and housing facilities, to create

operating reserves for the facilities, and to create debt service

reserves for and to pay issuance costs related to the bonds or

other obligations.

(f) Bonds or other obligations issued under Subsection (e) shall

be payable from and secured by a pledge of all or any part of the

gross or net revenues to be derived from the operation of the

educational facilities and housing facilities being acquired and

any other revenues, income, or assets, including the revenues and

income of the educational facilities or housing facilities

previously acquired or subsequently to be acquired. The bonds or

other obligations may be additionally secured by a mortgage, deed

of trust, or chattel mortgage on real or personal property, or on

both real and personal property, if granted by the authority or

nonprofit instrumentality issuing the bonds or other obligations.

(g) The changes in law made by the amendment of this section by

the 78th Legislature, Regular Session, 2003, affect and apply

only to transactions involving bonds or other obligations that

are issued or executed under this chapter on or after March 15,

2003. Bonds or other obligations that are issued or executed

under this chapter before March 15, 2003, are governed by the law

in effect immediately before the amendment of this section by the

78th Legislature, Regular Session, 2003, and that former law is

continued in effect for that purpose.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53A.35. ISSUANCE OF BONDS; PROCEDURE; ETC. (a) The bonds

shall be authorized by resolution adopted by a majority vote of a

quorum of the board. Bonds authorized under this section shall

be issued in accordance with Chapter 1201, Government Code. The

bonds shall mature serially or otherwise in not to exceed 50

years. The rate of interest to be borne by the bonds shall not

exceed the maximum rate prescribed by Chapter 1204, Government

Code.

(b) In addition to or in lieu of establishing an authority under

the provisions of this chapter, the governing body of a city or

cities may request or order created one or more nonprofit

corporations to act on its behalf and as its duly constituted

authority and instrumentality to exercise the powers granted to

an authority under the provisions of Sections 53A.33 and 53A.34.

If a nonprofit corporation is created for such purposes or agrees

to such request, the directors thereof shall thereafter be

appointed and be subject to removal by the governing body of the

city or cities. In addition to the powers granted under, and

subject to the limitations provided by Sections 53A.33 and

53A.34, the corporation shall have all powers granted under the

Texas Non-Profit Corporation Act for the purpose of aiding

institutions of higher education in providing educational

facilities and housing facilities and facilities incidental,

subordinate, or related thereto or appropriate in connection

therewith. In addition to Sections 53A.33 and 53A.34 and the

Texas Non-Profit Corporation Act, as amended (Article 1396-1.01

et seq., Vernon's Texas Civil Statutes), Sections 53A.131,

53A.14, 53A.15, 53A.31, 53A.32, 53A.331, 53A.34, 53A.35, 53A.38,

and 53A.41 apply to and govern such corporation and its

procedures, bonds, and other obligations.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53A.36. BOND RESOLUTION; NOTICE; ELECTION. (a) Before

authorizing the issuance of bonds, other than refunding bonds,

the board shall cause a notice to be issued stating that it

intends to adopt a resolution authorizing the issuance of the

bonds, the maximum amount thereof, and the maximum maturity

thereof. The notice shall be published once each week for two

consecutive weeks in a newspaper or newspapers having general

circulation in the authority. The first publication shall be at

least 14 days prior to the day set for adopting the bond

resolution.

(b) If, prior to the day set for the adoption of the bond

resolution, there is presented to the secretary or president of

the board a petition signed by not less than 10 percent of the

qualified voters residing in the city or cities comprising the

authority, who own taxable property in the authority and who have

duly rendered it for taxation to the city in which such property

is located or situated, requesting an election on the proposition

for the issuance of the bonds, the bonds shall not be issued

unless an election is held and a majority vote is in favor of the

bonds. The election shall be called and held in accordance with

the procedure prescribed in Chapter 1251, Government Code, with

the board and the president and secretary performing the

functions there assigned to the governing body of the city, the

mayor and city secretary, respectively. If no such petition is

filed, the bonds may be issued without an election. However, the

board may call an election on its own motion without the filing

of the petition.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53A.37. JUNIOR LIEN BONDS; PARITY BONDS. Bonds

constituting a junior lien on the net revenue or properties may

be issued unless prohibited by the bond resolution or trust

indenture. Parity bonds may be issued under conditions specified

in the bond resolution or trust indenture.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53A.38. RESERVES FOR OPERATING AND OTHER EXPENSES. Money

for the payment of not more than two years' interest on the bonds

and an amount estimated by the board to be required for operating

expenses during the first year of operation may be set aside for

those purposes out of the proceeds from the sale of the bonds.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53A.39. REFUNDING BONDS. Bonds may be issued for the

purpose of refunding outstanding bonds in the manner provided in

this chapter for other bonds, and may be exchanged by the

comptroller or sold and the proceeds applied in accordance with

the procedure prescribed by Subchapter B or C, Chapter 1207,

Government Code.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53A.40. APPROVAL OF BONDS; REGISTRATION; NEGOTIABILITY.

Bonds issued under this chapter and the record relating to their

issuance shall be submitted to the attorney general, and if he

finds that they have been issued in accordance with this chapter

and constitute valid and binding obligations of the authority and

are secured as recited therein he shall approve them, and they

shall be registered by comptroller of public accounts who shall

certify the registration thereon. Thereafter, they are

incontestable. The bonds shall be negotiable and shall contain

the following provision: "The holder hereof shall never have the

right to demand payment thereof out of money raised or to be

raised by taxation."

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53A.41. AUTHORIZED INVESTMENTS. All bonds issued under

this chapter are legal and authorized investments for all banks,

savings banks, trust companies, building and loan associations,

savings and loan associations, and insurance companies of all

kinds and types, and for the interest and sinking funds and other

public funds of any issuer. The bonds are also eligible and

lawful security for all deposits of public funds of the State of

Texas and of any issuer, to the extent of the value of the bonds,

when accompanied by any unmatured interest coupons appurtenant to

them.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53A.42. INVESTMENT OF FUNDS; SECURITY. To the extent it is

applicable, the law as to the security for and the investment of

funds, applicable to cities, controls the investment of funds

belonging to authority. The bond resolution or the indenture or

both may further restrict the making of investments. The

authority may invest the proceeds of its bonds, until the money

is needed, in the direct obligations of or obligations

unconditionally guaranteed by the United States, to the extent

authorized in the bond resolution or indenture or in both.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53A.43. DEPOSITORIES. The authority may select a

depository or depositories according to the procedures provided

by law for the selection of city depositories, or it may award

its depository contract to the same depository or depositories

selected by the city or cities and on the same terms.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53A.44. OPERATION OF FACILITIES; RATES CHARGED; RESERVE

FUNDS. (a) The facilities may be operated by the authority

without the intervention of private profit for the use and

benefit of the public, or may be leased to an institution of

higher education, or may be operated by the institution under a

contract with the authority, the lease or contract to be in

effect until any revenue bonds issued in connection with it have

been finally retired.

(b) The board shall charge rates for the use of the facilities,

or for their lease or operation, that are fully sufficient to pay

all expenses in connection with the ownership, operation, and

upkeep of the facilities, to pay the interest on the bonds as it

becomes due, to create a sinking fund to pay the bonds as they

become due, and to create and maintain a bond reserve fund and

other funds and reserves that may be provided in the bond

resolution or trust indenture. The bond resolution or trust

indenture may prescribe systems, methods, routines, and

procedures under which the facilities shall be operated.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53A.45. TRANSACTIONS WITH OTHER AGENCIES AND PERSONS. The

authority may borrow money and accept grants from, and enter into

contracts, leases, or other transactions with the United States,

the State of Texas, any municipal corporation in the state, and

any public or private person or corporation resident or

authorized to do business in the state.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53A.46. AUTHORITY EXEMPT FROM TAXATION. Because the

property owned by authority will be held for educational purposes

only and will be devoted exclusively to the use and benefit of

the students, faculty, and staff members of an accredited

institution of higher education, it is exempt from taxation of

every character.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53A.48. BONDS FOR ACCREDITED PRIMARY OR SECONDARY SCHOOLS.

In the same manner that a corporation may issue and execute bonds

or other obligations under this chapter for an institution of

higher education, a corporation created under Section 53A.35(b)

may issue and execute bonds or other obligations to finance or

refinance educational facilities or housing facilities to be used

by an accredited primary or secondary school.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53A.49. BONDS FOR CERTAIN SCHOOLS OWNED AND OPERATED BY

NONPROFIT CORPORATIONS. (a) In the same manner that a

corporation may issue bonds under this chapter for an institution

of higher education, a corporation created under Section

53A.35(b) may issue bonds to finance or refinance educational

facilities to be used by a school that:

(1) is located in a county with a population of more than

1,800,000;

(2) is located within three miles of an area designated as an

enterprise zone under Chapter 2303, Government Code;

(3) provides primary and secondary education to at least 1,000

students;

(4) is accredited by an organization approved by the Texas

Education Agency for private school accreditation; and

(5) is owned and operated by a corporation created under the

Texas Non-Profit Corporation Act (Article 1396-1.01 et seq.,

Vernon's Texas Civil Statutes).

(b) Notwithstanding Section 53A.34(b), bonds issued under this

section may be payable from and secured by a pledge of any

revenue or assets pledged for that purpose.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.



CHAPTER 53B. HIGHER EDUCATION LOAN AUTHORITIES

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE A. HIGHER EDUCATION IN GENERAL

CHAPTER 53B. HIGHER EDUCATION LOAN AUTHORITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 53B.01. SHORT TITLE. This chapter may be cited as the

Higher Education Loan Authority Act.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53B.02. DEFINITIONS. In this chapter:

(1) "Accredited institution" means an institution that has

either been recognized by a recognized accrediting agency, as

defined by Section 61.003, or accredited by the Accrediting

Commission for Independent Colleges and Schools, the Accrediting

Commission for Career Schools and Colleges of Technology, or the

National Accrediting Commission of Cosmetology Arts and Sciences.

(2) "Alternative education loan" means a loan other than a

guaranteed student loan that is made to or for the benefit of a

student for the purpose of financing all or part of the student's

cost of attendance at an accredited institution.

(3) "Authority" means a higher education loan authority created

under this chapter.

(4) "Board" means the board of directors of an authority.

(5) "Bond resolution" means the resolution authorizing the

issuance of revenue bonds.

(6) "City" means an incorporated city or town in this state.

(7) "Cost of attendance" means all costs of a student incurred

in connection with a program of study at an accredited

institution, as determined by the institution, including tuition

and instructional fees, the cost of room and board, books,

computers, and supplies, and other related fees, charges, and

expenses.

(8) "Governing body" means the council, commission, or other

governing body of a city.

(9) "Guaranteed student loan" means a loan made by an eligible

lender under the Higher Education Act of 1965 (Pub. L. No.

89-329), as amended.

(10) "Qualified alternative education loan lender" means a

nonprofit corporation incorporated under the laws of this state

that:

(A) is a qualified nonprofit corporation;

(B) has serviced education loans made under the Higher Education

Act of 1965, as amended, for a qualified nonprofit corporation

for a period of not less than 10 years; or

(C) is a charitable organization qualified under Section

509(a)(2), Internal Revenue Code of 1986, as amended, that

provides services to a qualified nonprofit corporation.

(11) "Qualified nonprofit corporation" means a nonprofit

corporation:

(A) that issued bonds on or after January 1, 1990, and before

January 1, 2001, that qualified as qualified student loan bonds

under Section 144(b), Internal Revenue Code of 1986, as amended;

or

(B) that the office of the governor, in consultation with the

state student loan guaranty agency or any other public or private

entity the office of the governor considers appropriate, has

determined meets a need for student loan financing that existing

qualified nonprofit corporations cannot meet, which determination

may include information provided by the nonprofit corporation's

plan for doing business that should include documented

limitations in:

(i) the geographic coverage of existing qualified nonprofit

corporations in the nonprofit corporation's proposed area of

service;

(ii) the willingness of existing qualified nonprofit

corporations to serve the eligible lenders in the proposed area

of service; and

(iii) the ability of existing qualified nonprofit corporations

to serve the eligible lenders in the proposed area of service.

(12) "Repurchase agreement" means a simultaneous agreement

between a higher education loan authority and another entity in

which one of the parties has agreed to purchase investment

securities on a specified date and the other party has agreed to

repurchase the investment securities at the same price plus

accrued interest on a later date, in which the market value of

the investment securities purchased is in excess of the amount of

the repurchase agreement, and in which the investment securities

are so purchased and held separately from all other investment

securities, in trust, in order to complete the contractual

commitment.

(13) "Trust indenture" means the mortgage, deed of trust, or

other instrument pledging revenue or property, or creating a

mortgage lien on property, or both, to secure the revenue bonds

issued by the authority.

(14) "Trustee" means the trustee under the trust indenture.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 53B.11. CREATION OF AUTHORITY. When the governing body of

a city finds that it is to the best interest of the city and its

inhabitants to create a higher education loan authority, it shall

pass an ordinance creating the authority and designating the name

by which it shall be known. If the governing bodies of two or

more cities find that it is to the best interest of the cities to

create an authority to include those cities, each governing body

shall pass an ordinance creating the authority and designating

the name by which it shall be known.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53B.12. TERRITORY. The authority comprises only the

territory included within the boundaries of the city or cities

creating it.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53B.13. CORPORATE POWERS. An authority is a body politic

and corporate having the power of perpetual succession. It shall

have a seal; it may sue and be sued; and it may make, amend, and

repeal its bylaws.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53B.131. AUTHORITY'S EARNINGS. A private person may not

share in any of an authority's earnings.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53B.14. BOARD OF DIRECTORS. (a) The authority shall be

governed by a board of directors consisting of not less than 7

nor more than 11 members to be determined at the time of creating

the authority. The directors shall be appointed by the governing

body of the city or by the governing bodies of the cities, and

they shall serve until their successors are appointed as provided

by this section. If the authority includes more than one city,

each governing body shall appoint an equal number of directors

unless otherwise agreed by the cities.

(b) The members of the board serve for two-year terms.

(c) No officer or employee of any such city is eligible for

appointment as a director. Directors are not entitled to

compensation for services but are entitled to reimbursement for

expenses incurred in performing such service.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53B.15. ORGANIZATION OF BOARD; QUORUM; EMPLOYEES; COUNSEL.

(a) The board shall elect from among its members a president and

vice president, and shall elect a secretary and a treasurer who

may or may not be directors, and may elect other officers as

authorized by the authority's bylaws. The offices of secretary

and treasurer may be combined.

(b) The president has the same right to vote on all matters as

other members of the board.

(c) A majority constitutes a quorum, and when a quorum is

present action may be taken by a majority vote of directors

present.

(d) The board may employ employees, experts, and agents as it

sees fit. It may delegate to the manager the power to employ and

discharge employees.

(e) The board may employ legal counsel.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 53B.31. NO TAXING POWER. An authority has no power to tax.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53B.32. NO POWER OF EMINENT DOMAIN. The authority does not

have the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53B.35. ISSUANCE OF BONDS; PROCEDURE; ETC. The bonds shall

be authorized by resolution adopted by a majority vote of a

quorum of the board. Bonds authorized under this section shall

be issued in accordance with Chapter 1201, Government Code. The

bonds shall mature serially or otherwise in not to exceed 50

years. The rate of interest to be borne by the bonds shall not

exceed the maximum rate prescribed by Chapter 1204, Government

Code.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53B.37. JUNIOR LIEN BONDS; PARITY BONDS. Bonds

constituting a junior lien on the net revenue or properties may

be issued unless prohibited by the bond resolution or trust

indenture. Parity bonds may be issued under conditions specified

in the bond resolution or trust indenture.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53B.38. RESERVES FOR OPERATING AND OTHER EXPENSES. Money

for the payment of not more than two years' interest on the bonds

and an amount estimated by the board to be required for operating

expenses during the first year of operation may be set aside for

those purposes out of the proceeds from the sale of the bonds.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53B.39. REFUNDING BONDS. Bonds may be issued for the

purpose of refunding outstanding bonds in the manner provided in

this chapter for other bonds, and may be exchanged by the

comptroller or sold and the proceeds applied in accordance with

the procedure prescribed by Subchapter B or C, Chapter 1207,

Government Code.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53B.40. APPROVAL OF BONDS; REGISTRATION; NEGOTIABILITY.

Bonds issued under this chapter and the record relating to their

issuance shall be submitted to the attorney general, and if he

finds that they have been issued in accordance with this chapter

and constitute valid and binding obligations of the authority and

are secured as recited therein he shall approve them, and they

shall be registered by comptroller of public accounts who shall

certify the registration thereon. Thereafter, they are

incontestable. The bonds shall be negotiable and shall contain

the following provision: "The holder hereof shall never have the

right to demand payment thereof out of money raised or to be

raised by taxation."

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53B.41. AUTHORIZED INVESTMENTS. All bonds issued under

this chapter are legal and authorized investments for all banks,

savings banks, trust companies, building and loan associations,

savings and loan associations, and insurance companies of all

kinds and types, and for the interest and sinking funds and other

public funds of any issuer. The bonds are also eligible and

lawful security for all deposits of public funds of the State of

Texas and of any issuer, to the extent of the value of the bonds,

when accompanied by any unmatured interest coupons appurtenant to

them.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53B.42. INVESTMENT OF FUNDS; SECURITY. To the extent it is

applicable, the law as to the security for and the investment of

funds, applicable to cities, controls the investment of funds

belonging to authority. The bond resolution or the indenture or

both may further restrict the making of investments. The

authority may invest the proceeds of its bonds, until the money

is needed, in the direct obligations of or obligations

unconditionally guaranteed by the United States, to the extent

authorized in the bond resolution or indenture or in both.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53B.43. DEPOSITORIES. The authority may select a

depository or depositories according to the procedures provided

by law for the selection of city depositories, or it may award

its depository contract to the same depository or depositories

selected by the city or cities and on the same terms.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53B.45. TRANSACTIONS WITH OTHER AGENCIES AND PERSONS. The

authority may borrow money and accept grants from, and enter into

contracts, leases, or other transactions with the United States,

the State of Texas, any municipal corporation in the state, and

any public or private person or corporation resident or

authorized to do business in the state.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.

Sec. 53B.47. GUARANTEED STUDENT LOANS AND ALTERNATE EDUCATION

LOANS; BONDS FOR THE PURCHASE OF EDUCATION LOAN NOTES. (a) An

authority may, upon approval of the city or cities which created

the same, issue revenue bonds or otherwise borrow money to obtain

funds to purchase or to make guaranteed student loans. Revenue

bonds issued for such purpose shall be issued in accordance with

and with the effect provided in this chapter. Such bonds shall

be payable from and secured by a pledge of revenues derived from

or by reason of the ownership of guaranteed student loans and

investment income after deduction of such expenses of operating

the loan program as may be specified by the bond resolution or

trust indenture.

(b) An authority may cause money to be expended to make or

purchase for its account guaranteed student loans that are

guaranteed by the Texas Guaranteed Student Loan Corporation or

that are executed by or on behalf of students who:

(1) are residents of this state; or

(2) have been admitted to attend an accredited institution

within this state.

(c) The authority shall contract with a nonprofit corporation,

organized under the laws of this state, whereby such corporation

will provide the reports and other information required for

continued participation in the federally guaranteed loan program

provided by the Higher Education Act of 1965, as amended.

(d) The authority, as a municipal corporation of the state, is

charged with a portion of the responsibility of the state to

provide educational opportunities in keeping with all applicable

state and federal laws. Nothing in this section shall be

construed as a prohibition against establishing policies to limit

the purchase of guaranteed student loans to guaranteed student

loans executed by students attending school in a certain

geographical area or by students who are residents of the area.

(e) In addition to establishing an authority under the

provisions of this chapter, the governing body of a city or

cities may request a qualified nonprofit corporation to exercise

the powers enumerated and provided in this section for and on its

behalf. If the qualified nonprofit corporation agrees to

exercise such powers, the directors of such corporation shall

thereafter be appointed by and be subject to removal by the

governing body of the city or cities, and except as provided in

this section, Sections 53B.14, 53B.15, 53B.31, 53B.32, 53B.38,

and 53B.41 through 53B.43 apply to and govern such corporation,

its procedures, and bonds. Notwithstanding the provisions of

Section 53B.42, a qualified nonprofit corporation which has been

requested to exercise the powers enumerated and requested in this

section may invest or cause a trustee or custodian on behalf of

such qualified nonprofit corporation to invest its funds,

including the proceeds of any bonds, notes, or other obligations

issued by such qualified nonprofit corporation and any monies

which are pledged to the payment thereof, in:

(1) certificates of deposit or other time or demand accounts of

banks and savings and loan associations which are insured by the

Federal Deposit Insurance Corporation, provided the amount of any

certificate of deposit in excess of that covered by such

insurance must be secured by a first and prior pledge of

government obligations having a market value of not less than 100

percent of the excess unless a nationally recognized rating

agency has given the senior securities of the bank issuing the

certificate of deposit the highest or next to the highest

investment rating available;

(2) repurchase agreements;

(3) guaranteed student loans and alternative education loans; or

(4) a security issued by another nonprofit corporation acting

under this section.

(f) A nonprofit corporation, whether acting at the request of a

city or cities under Subsection (e) or acting as a servicer or

administrator for another corporation that purchases guaranteed

student loans, or that on its own behalf issues securities or

otherwise obtains funds to purchase or make guaranteed student

loans or alternative education loans, may:

(1) exercise the powers granted by the Texas Non-Profit

Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil

Statutes);

(2) service loans purchased or made from its funds or contract

with another person to service the loans;

(3) grant a security interest in a trust estate securing its

securities; and

(4) make investments as authorized by Subsection (e).

(g) A security interest in a trust estate granted under

Subsection (f)(3) is attached and perfected at the time the

security interest is executed and delivered by the nonprofit

corporation. The security interest grants to the secured party a

first prior perfected security interest in the trust estate for

the benefit of the secured party without regard to the location

of the assets that constitute the trust estate.

(h) An alternative education loan may be made under this section

only by a qualified alternative education loan lender. An

alternative education loan may not be in an amount in excess of

the difference between the cost of attendance and the amount of

other student assistance to the student, other than loans under

Section 428B(a)(1), Higher Education Act of 1965 (20 U.S.C.

Section 1078-2) (relating to parent loans), for which the student

borrower may be eligible. An alternative education loan covered

by this subsection is subject to Chapter 342, Finance Code, as

applicable, except that:

(1) the maximum interest rate on the loan may not exceed the

rate permitted under Subchapter A, Chapter 303, Finance Code; and

(2) application and origination fees may be agreed to by the

parties and assessed at the inception of the loan, provided that

if any such fees constitute additional interest under applicable

law, the effective rate of interest agreed to over the stated

term of the loan may not exceed the rate allowed by Subchapter A,

Chapter 303, Finance Code, and accrued unpaid interest may be

added to unpaid principal at the beginning of the agreed

repayment period at the borrower's option and in accordance with

the terms of the agreement for purposes of determining the total

principal amount due at the inception of the repayment period.

(i) An authority or nonprofit corporation making education loans

under this section is exempt from the licensing requirements of

Chapter 342, Finance Code.

Added by Acts 2005, 79th Leg., Ch.

641, Sec. 2, eff. September 1, 2005.



CHAPTER 54. TUITION AND FEES

EDUCATION CODETITLE 3. HIGHER EDUCATIONSUBTITLE A. HIGHER EDUCATION IN GENERALCHAPTER 54. TUITION AND FEESSUBCHAPTER A. GENERAL PROVISIONSSec. 54.001. DEFINITIONS. In this chapter:(1) "Institution of higher education" has the same meaning as is assigned to it by Section 61.003 of this code.(2) "Governing board" has the same meaning as is assigned to it by Section 61.003 of this code.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 54.0015. ADOPTION OF CERTAIN DEFINITIONS BY RULE. In consultation with representatives of institutions of higher education, the Texas Higher Education Coordinating Board by rule shall adopt definitions related to the resident status of students for purposes of this title and to tuition and fee exemptions and waivers for students under this chapter as necessary to ensure consistency in the application of this chapter and other related state laws and policies.

Added by Acts 2005, 79th Leg., Ch. 888, Sec. 1, eff. September 1, 2005.

Sec. 54.002. APPLICABILITY OF CHAPTER. The provisions of this chapter apply to all institutions of higher education, except that as to junior colleges this chapter applies only to the extent provided by Section 130.003(b) of this code.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 54.003. TUITION AND CHARGES TO BE AUTHORIZED BY LAW. No institution of higher education may collect from students attending the institution any tuition, fee, or charge of any kind except as permitted by law, and no student may be refused admission to or discharged from any institution for the nonpayment of any tuition, fee, or charge except as permitted by law.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 54.004. RETENTION AND USE OF FUNDS. All tuition, local funds, and fees collected by an institution of higher education shall be retained and expended by the institution and accounted for annually as provided in the general appropriations act.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 54.005. RIGHT TO COLLECT SPECIAL FEES. The provisions of this subchapter requiring the governing board of each institution of higher education to collect tuition fees do not deprive the board of the right to collect special fees authorized by law.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 54.006. REFUND OR ADJUSTMENT OF TUITION AND MANDATORY FEES FOR DROPPED COURSES AND STUDENT WITHDRAWALS. (a) A general academic teaching institution or medical and dental unit, as soon as practicable, shall refund the amount of tuition and mandatory fees collected for courses from which students drop within the first 12 days of a fall or spring semester or a summer term of 10 weeks or longer, within the first four days of a term or session of more than five weeks but less than 10 weeks, or within the period specified by the institution for that purpose for a term or session of five weeks or less that is substantially proportional to the period specified by this subsection for a longer term or session. The institution or medical and dental unit may not delay a refund under this subsection on the grounds that the student may withdraw from the institution or unit later in the semester or term.(a-1) An institution may assess a nonrefundable $15 matriculation fee if the student withdraws from the institution before the first day of classes.(b) Except as provided by Subsections (b-1) and (b-2), a general academic teaching institution or medical and dental unit shall refund from the amount paid by a student withdrawing from the institution or unit an amount equal to the product of the amount of tuition and mandatory fees charged for each course in which the student is enrolled on the date the student withdraws multiplied by the applicable percentage derived from the following tables:(1) if the student withdraws during a fall or spring semester or a summer term of 10 weeks or longer:

(A) prior to the first class day

100 percent

(B) during the first five class days

80 percent

(C) during the second five class days

70 percent

(D) during the third five class days

50 percent

(E) during the fourth five class days

25 percent

(F) after the fourth five class days

None;

(2) if the student withdraws during a term or session of more than five weeks but less than 10 weeks:

(A) prior to the first class day

100 percent

(B) during the first, second, or third class

day

day

(C) during the fourth, fifth, or sixth class

day

day

(D) seventh day of class and thereafter

None; and

(3) if the student withdraws from a term or session of five weeks or less:

(A) prior to the first class day

100 percent

(B) during the first class day

80 percent

(C) during the second class day

50 percent

(D) during the third class day

and thereafter

and thereafter

(b-1) If a student has not paid the total amount of the tuition and mandatory fees charged to the student by the institution or unit for the courses in which the student is enrolled by the date the student withdraws from the institution or unit, instead of issuing the student a refund in the amount required under Subsection (b), the institution or unit may credit the amount to be refunded toward the payment of the outstanding tuition and mandatory fees owed by the student. The institution or unit shall issue a refund to the student if any portion of the amount to be refunded remains after the outstanding tuition and mandatory fees have been paid.(b-2) A general academic teaching institution or medical and dental unit may provide to a student withdrawing from the institution or unit a refund of a portion of the tuition and mandatory fees charged to the student by the institution or unit for the courses in which the student is enrolled on the date the student withdraws in an amount greater than the amount required by Subsection (b). The institution or unit may apply the portion of the refund authorized by this subsection toward the payment of any outstanding tuition and fees as provided by Subsection (b-1), and may refund the remainder of that portion in the form of, as the institution or unit considers appropriate:(1) a payment made directly to the student; or(2) credit toward payment of tuition and mandatory fees for a subsequent semester or other academic term at the institution or unit.(c) Separate withdrawal refund schedules may be established for optional fees.(d) A general academic teaching institution or medical and dental unit shall refund tuition and fees paid by a sponsor, donor, or scholarship to the source rather than directly to the student who has withdrawn if the funds were made available through the institution.(e) A general academic teaching institution or medical and dental unit may terminate a student's student services and privileges, including health services, library privileges, facilities and technology usage, and athletic and cultural entertainment tickets, when the student withdraws from the institution.(f) Beginning with the summer semester of 1990, if a student withdraws from an institution of higher education because the student is called to active military service, the institution, at the student's option, shall:(1) refund the tuition and fees paid by the student for the semester in which the student withdraws;(2) grant a student, who is eligible under the institution's guidelines, an incomplete grade in all courses by designating "withdrawn-military" on the student's transcript; or(3) as determined by the instructor, assign an appropriate final grade or credit to a student who has satisfactorily completed a substantial amount of coursework and who has demonstrated sufficient mastery of the course material.(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 546, Sec. 4, eff. June 16, 2007.

Added by Acts 1977, 65th Leg., p. 220, ch. 106, Sec. 1, eff. Aug. 29, 1977. Amended by Acts 1987, 70th Leg., ch. 901, Sec. 1, eff. Aug. 31, 1987; Acts 1991, 72nd Leg., ch. 15, Sec. 1, eff. April 5, 1991; Acts 1993, 73rd Leg., ch. 253, Sec. 1, eff. Aug. 30, 1993.Amended by: Acts 2007, 80th Leg., R.S., Ch. 546, Sec. 2, eff. June 16, 2007.Acts 2007, 80th Leg., R.S., Ch. 546, Sec. 3, eff. June 16, 2007.Acts 2007, 80th Leg., R.S., Ch. 546, Sec. 4, eff. June 16, 2007.

Sec. 54.0065. TUITION REBATE FOR CERTAIN UNDERGRADUATES. (a) A qualified student is eligible for a rebate of a portion of the undergraduate tuition the student has paid if the student:(1) is awarded a baccalaureate degree from a general academic teaching institution within the period prescribed by Section 56.462(1)(A) or (B), as applicable, to qualify for forgiveness of a Texas B-On-time loan; and(2) has attempted no more than three hours in excess of the minimum number of semester credit hours required to complete the degree program:(A) including:(i) transfer credits; and(ii) course credit earned exclusively by examination, except that, for purposes of this subsection, only the number of semester credit hours earned exclusively by examination in excess of nine semester credit hours is treated as hours attempted; and(B) excluding course credit that is earned to satisfy requirements for a Reserve Officers' Training Corps (ROTC) program but that is not required to complete the degree program.(b) The amount of tuition to be rebated to a student under this section is $1,000, unless the total amount of undergraduate tuition paid by the student to the institution of higher education awarding the degree was less than $1,000, in which event the amount of tuition to be rebated is an amount equal to the amount of undergraduate tuition paid by the student to the institution. However, a student who paid the institution awarding the degree an amount of undergraduate tuition less than $1,000 may qualify for an increase in the amount of the rebate, not to exceed a total rebate of $1,000, for any amount of undergraduate tuition the student paid to other institutions of higher education by providing the institution with proof of the total amount of that tuition paid to other institutions of higher education.(c) A student who has transferred from another institution of higher education shall provide the institution awarding the degree an official transcript from each institution attended by the student in order that the period during which the student has been enrolled in a general academic teaching institution and the total number of hours attempted by the student can be verified.(d) To qualify for a rebate under this section, the student must have been a resident of this state and entitled to pay tuition at the rate provided by this chapter for a resident student at all times while pursuing the degree.(e) All institutions of higher education shall notify each first-time freshman student of the tuition rebate program.(f) The institution awarding the degree shall pay the rebate under this section from local funds.(g) If a student entitled to a rebate under this section has an outstanding student loan, including an emergency loan, owed or guaranteed by this state, including the Texas Guaranteed Student Loan Corporation, the institution shall apply the amount of the rebate to the student's loan. If a student has more than one outstanding loan, the institution shall apply the amount of the rebate to the loans as directed by the student or, if the student fails to provide timely instructions on the application of the amount, the institution shall apply the amount of the rebate to the loans according to priorities established by the coordinating board. If the amount of the rebate exceeds the amount of the loan indebtedness, the institution shall pay the student the excess amount.(h) The legislature shall account in the General Appropriations Act for the rebates authorized by this section in a way that provides a corresponding increase in the general revenue funds appropriated to the institution. It is the intent of the legislature that rebates authorized by this section shall be financed by savings to the state resulting from reductions in the number of courses taken by undergraduate students.(i) The coordinating board, in consultation with the institutions of higher education, shall adopt rules for the administration of this section, including a rule to allow an otherwise eligible student to receive a rebate under this section if the student is not awarded a baccalaureate degree within the period required by Subsection (a)(1) solely as a result of a hardship or other good cause. The performance of active duty military service by a student shall be recognized as "good cause" for purposes of this section.

Added by Acts 1997, 75th Leg., ch. 1073, Sec. 1.09, eff. Aug. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 611, Sec. 1, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 292, Sec. 3, eff. June 17, 2005.Acts 2007, 80th Leg., R.S., Ch. 270, Sec. 1, eff. June 15, 2007.

Sec. 54.007. OPTION TO PAY TUITION BY INSTALLMENT. (a) The governing board of each institution of higher education shall provide for the payment of tuition and fees for the fall and spring semesters through one of the following alternatives:(1) except as provided by Subsection (b-1), full payment of tuition and fees in advance of the beginning of the semester; or(2) payment in installments under one or more payment plan options that require the first payment to be made in advance of the beginning of the semester and the final payment to be made before the last day of the semester.(b) The governing board of each institution of higher education shall provide for the payment of tuition and fees for a summer term through one of the following alternatives:(1) except as provided by Subsection (b-1), full payment of tuition and fees in advance of the beginning of the summer term;(2) payment in installments under one or more payment plan options that require the first payment to be made in advance of the beginning of the summer term and the final payment to be made before the last day of the term; or(3) for a student enrolled for a summer term in a public junior college, public technical institute, or public state college, one-half payment of tuition and fees in advance of the beginning of the summer term and the remaining amount in one or two later payments to be made in the percentages and by the dates determined by the governing board of the college or institute, provided that the final payment must be made before the beginning of the last week of the summer term.(b-1) A student who owes a balance of tuition and fees as a result of a change in the student's class schedule or who owes a balance of tuition and fees of less than $100 after making an insufficient payment of tuition and fees previously due shall pay the balance owed not later than the next payment date established by the governing board under a payment plan adopted under Subsection (a)(2) or (b)(2), as applicable.(c) The governing board may assess and collect incidental fees for students utilizing the payment alternative authorized by Subsection (a)(2) and the alternatives authorized by Subsection (b) and for students delinquent in payments. The fees must reasonably reflect the cost to the institution of handling those payments.(d) A student who fails to make a full payment of the required amount of tuition and fees, including any incidental fees, by the due date may be prohibited from registering for classes until full payment is made. A student who fails to make full payment prior to the end of the semester or summer term may be denied credit for the work done that semester or term. The governing board may not impose on a student any sanction authorized by this subsection unless the governing board includes in any written or electronic agreement authorized by the student the following statement printed in bold-faced type or in capital letters: "A STUDENT WHO FAILS TO MAKE FULL PAYMENT OF TUITION AND FEES, INCLUDING ANY INCIDENTAL FEES, BY THE DUE DATE MAY BE PROHIBITED FROM REGISTERING FOR CLASSES UNTIL FULL PAYMENT IS MADE. A STUDENT WHO FAILS TO MAKE FULL PAYMENT PRIOR TO THE END OF THE SEMESTER OR TERM MAY BE DENIED CREDIT FOR THE WORK DONE THAT SEMESTER OR TERM." The governing board shall notify a student of any delinquent tuition or fee payment as soon as practicable. The institution's records may be adjusted to reflect the student's failure to have properly enrolled for that semester.(e) In addition to other payment alternatives provided by this section, the governing board of a medical and dental unit or of a general academic teaching institution with a department or college of veterinary medicine may provide for the payment of tuition and fees at the unit or at the department or college of veterinary medicine during any academic year through a one-fourth payment of tuition and fees in advance of the beginning of the year and subsequent one-fourth payments of tuition and fees to be made at periods designated by the governing board. Subsection (b) of this section applies to tuition and fee payments under this subsection. In this subsection, "general academic teaching institution" and "medical and dental unit" have the meanings assigned by Section 61.003 of this code.(f) A student may elect to pay the tuition and fees of an institution of higher education by installment under this section regardless of whether the student intends to apply a financial aid award administered by the institution toward the tuition and fees, except that a student whose financial aid award or awards are available to cover the total amount of tuition and fees may not pay by installment under this section. On receipt of notice of a student's election to pay tuition and fees by installment, the governing board of the institution shall apply any financial aid award administered for the student toward the amount of tuition and fees due for that semester or summer session until the tuition and fees are paid in full and shall immediately release any remaining amount of the award to the student, except that the institution is not required to apply the award or awards toward the total amount of tuition and fees in exigent circumstances as determined by the institution.(g) The governing board shall require a student who elects to pay tuition and fees by installment under this section to enter into a written or electronic agreement reflecting the terms and conditions required by this section for the installment plan provided for the student by the governing board.(h) In this section, "public junior college," "public technical institute," and "public state college" have the meanings assigned by Section 61.003.

Added by Acts 1985, 69th Leg., ch. 708, Sec. 10, eff. Aug. 26, 1985. Amended by Acts 1989, 71st Leg., ch. 805, Sec. 1, eff. Aug. 28, 1989; Acts 1990, 71st Leg., 6th C.S., ch. 14, Sec. 1, eff. June 14, 1990; Acts 1997, 75th Leg., ch. 1115, Sec. 1, eff. June 19, 1997; Acts 2001, 77th Leg., ch. 32, Sec. 1, eff. May 3, 2001.Amended by: Acts 2005, 79th Leg., Ch. 536, Sec. 1, eff. June 17, 2005.Acts 2005, 79th Leg., Ch. 888, Sec. 5, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1181, Sec. 10, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(16), eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 987, Sec. 1, eff. June 15, 2007.

Sec. 54.0071. AUTHORITY OF INSTITUTION TO PROVIDE PAYMENT OPTIONS FOR STUDENT WITH DELAYED FINANCIAL AID. (a) The governing board of an institution of higher education may postpone the due date for the payment of all or part of the tuition and fees for a student for a semester or summer session in which the student will receive one or more delayed financial aid awards if:(1) the student has not received the awards by the regular due date for payment of the tuition and fees; and(2) the student agrees to assign to the institution a portion of the awards equal to the amount of tuition and fees for which the due date is postponed.(b) A postponed due date under Subsection (a) applies only to the portion of tuition and fees to be covered by the student's delayed financial aid awards. When the financial aid awards become available, a governing board that postpones a due date under this section shall apply the awards toward the amount of tuition and fees due and immediately release any remaining amount of the awards to the student.(c) If after the due date for a student's tuition and fees is postponed under this section the student becomes ineligible to receive one or more of the delayed financial aid awards, or the amount awarded is less than the amount of tuition and fees due, the governing board shall provide the student a reasonable period, not to exceed 30 days, to pay the unpaid amount of tuition and fees. The board may deny a student credit for work done in the semester or summer session if the student fails to pay the tuition and fees by the end of that period.(d) The Texas Higher Education Coordinating Board shall prescribe procedures for the administration of this section.(e) If a student with delayed financial aid awards has elected to pay tuition and fees by installment as permitted by Section 54.007 and if the governing board elects to postpone the due date for the student's tuition and fees as authorized by this section, the governing board in the manner provided by this section shall postpone the due date for each installment payment that becomes due before the student receives the awards.

Added by Acts 2005, 79th Leg., Ch. 1181, Sec. 11, eff. September 1, 2005.

Sec. 54.008. TUITION RATE SET BY GOVERNING BOARD. (a) The tuition rates provided by Subchapter B of this chapter are minimum rates. Except as provided by Subsections (e), (f), and (g), the governing board of each institution of higher education shall set tuition for graduate programs for that institution at a rate that is at least equal to that prescribed by Subchapter B, but that is not more than twice the rate prescribed by Subchapter B. Between the maximum and minimum rates, the board may set the differential tuition among programs offered by an institution of higher education.(b) The governing board of a university system is not required to set uniform tuition rates for graduate programs among the component institutions of the system.(c) The limit on tuition rates provided by Subsection (a) of this section does not apply to tuition at a public junior college.(d) The difference between the minimum rate prescribed by Subchapter B of this chapter and that set by the governing board of an institution of higher education for an institution shall not be accounted for in an appropriations act in such a way as to reduce the general revenue appropriations to that institution.(e) The governing board of an institution of higher education shall set tuition for an optometry program at the institution at a rate that is at least equal to the rate prescribed by Subchapter B of this chapter but not more than four times the rate prescribed by Subchapter B of this chapter.(f) The governing board of an institution of higher education shall set tuition for an undergraduate pharmacy program at the institution at a rate that is at least equal to the rate prescribed by Subchapter B but not more than twice the rate prescribed by Subchapter B. The governing board of an institution of higher education shall set tuition for a graduate or professional pharmacy program at the institution at a rate that is at least equal to the rate prescribed by Subchapter B but not more than three times the rate prescribed by Subchapter B.(g) The governing board of an institution of higher education shall set tuition for a law school at the institution at a rate that is at least equal to the rate prescribed by Subchapter B but not more than three times the rate prescribed by Subchapter B.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 1.10, eff. June 20, 1987. Amended by Acts 1995, 74th Leg., ch. 451, Sec. 1, eff. Aug. 28, 1995; Acts 1999, 76th Leg., ch. 89, Sec. 1, eff. May 14, 1999; Acts 2001, 77th Leg., ch. 655, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg, ch. 773, Sec. 1, eff. June 13, 2001.

Sec. 54.009. INCREASE IN TUITION RATE OR FEES. An institution of higher education that sets the tuition rates and fees for a semester or summer term and permits a student to register for that semester or summer term may not increase the tuition rate or fees charged that student for that semester or summer term after the student registers regardless of whether that student has paid the tuition and fees for that semester or summer term.

Added by Acts 1997, 75th Leg., ch. 711, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.010. REDUCTION IN TUITION. (a) The governing board of an institution of higher education may reduce the amount of tuition charged to a student under this chapter to an amount less than the amount otherwise required by this chapter if the board:(1) offers the tuition reduction to the student as part of an institutional policy adopted by the board to:(A) increase the average semester credit hour course load of students enrolled at the institution; or(B) improve the retention and graduation rate of students enrolled at the institution; and(2) determines that the student is:(A) enrolled in, and making satisfactory progress toward completion of, a degree program offered at the institution; and(B) enrolled in at least 15 semester credit hours at the institution during the semester or term for which the reduction is offered.(b) The governing board may offer a tuition reduction under this section in a fixed dollar amount, a percentage amount, or any other manner that the board considers appropriate.(c) The amount of tuition reduction offered to a student under this section for a semester or term may not exceed the amount of tuition that would have been charged to the student under this chapter for enrollment in three semester credit hours during that semester or term.(d) For a tuition reduction offered to a student under this section, the governing board may prorate the amount of the reduction based on:(1) the number of semester credit hours in which the student is enrolled; or(2) the length of the semester or term for which the student is enrolled.(e) The governing board is not required to offer a tuition reduction under this section to all institutions of higher education under its governance or to all degree programs offered at an institution of higher education under its governance.

Added by Acts 1999, 76th Leg., ch. 1053, Sec. 1, eff. June 18, 1999.

Sec. 54.011. TUITION LIMIT IN CASES OF CONCURRENT ENROLLMENT. When a student registers at more than one public institution of higher education at the same time, his tuition charges shall be determined in the following manner:(1) The student shall pay the full tuition charge to the first institution at which he is registered; and in any event he shall pay an amount at least equal to the minimum tuition specified in this code.(2) If the minimum tuition specified in this code for the first institution at which the student is registered is equal to or greater than the minimum tuition specified in this code for the second institution at which the student is registered concurrently, the student shall not be required to pay the specified minimum tuition charge to the second institution in addition to the tuition charge paid to the first institution, but shall pay only the hourly rates, as provided in this code, to the second institution.(3) If the minimum tuition specified in this code for the first institution at which the student is registered is less than the specified minimum tuition charge at the second institution (that is, if the second institution has a higher minimum tuition charge specified in this code), then the student shall first register at the institution having the lower minimum tuition and shall pay to the second institution only the amount equal to the difference between his total tuition charge at the second institution and his total tuition charge at the first institution, but in no case shall the student pay to the second institution less than the hourly rates as provided in this code.(4) If a student is considered to be a Texas resident and therefore qualified to pay Texas resident tuition rates by one institution at which he is registered, that student shall be considered a Texas resident at each of the institutions at which he is concurrently registered for the purposes of determining the proper tuition charges. Nothing in this subdivision shall be so construed as to allow a nonresident to pay resident tuition except at institutions covered by Section 54.060 of this code.

Added by Acts 1977, 65th Leg., p. 21, ch. 7, Sec. 1, eff. March 3, 1977.Transferred from Education Code, Section 54.062 by Acts 2005, 79th Leg., Ch. 888, Sec. 8, eff. September 1, 2005.

Sec. 54.012. TUITION RATES FOR CERTAIN DOCTORAL STUDENTS. The governing board of an institution of higher education may charge a resident doctoral student who has more semester credit hours of doctoral work than allowed for purposes of state funding for the current state fiscal biennium under Section 61.059(l) tuition at the rate charged nonresident doctoral students. Tuition charged at the rate provided by this section shall be accounted for as if collected under Section 54.008.

Added by Acts 1993, 73rd Leg., ch. 27, Sec. 5, eff. April 13, 1993. Amended by Acts 1997, 75th Leg., ch. 690, Sec. 1, eff. Sept. 1, 1997.Transferred from Education Code, Section 54.066 by Acts 2005, 79th Leg., Ch. 888, Sec. 8, eff. September 1, 2005.

Sec. 54.013. STUDENTS 55 YEARS OF AGE OR OLDER. (a) An institution of higher education may charge a student 55 years of age or older tuition and fees at rates that are lower than the rates otherwise provided by this chapter, under the condition that a student under 55 years of age will not be precluded from enrolling in a course for credit toward a degree or certificate. The institution may set additional qualifications that a student must meet to qualify for tuition and fees at rates set under this section and may set different rates for different programs, campuses, or courses. The institution may set rates under this section for resident students, nonresident students, or both, and may set different rates for resident students and nonresident students.(b) A tuition or fee rate set under this section must apply uniformly to each student that meets the applicable qualifications set by the institution to pay tuition or fees at that rate.(c) The legislature in an appropriations act shall account for the rates authorized by Subsection (a) in a way that does not increase the general revenue appropriations to that institution.

Added by Acts 1995, 74th Leg., ch. 362, Sec. 2, eff. June 8, 1995.Transferred from Education Code, Section 54.067 by Acts 2005, 79th Leg., Ch. 888, Sec. 8, eff. September 1, 2005.

Sec. 54.014. TUITION FOR REPEATED OR EXCESSIVE UNDERGRADUATE HOURS. (a) An institution of higher education may charge a resident undergraduate student tuition at a higher rate than the rate charged to other resident undergraduate students, not to exceed the rate charged to nonresident undergraduate students, if before the semester or other academic session begins the student has previously attempted a number of semester credit hours for courses taken at any institution of higher education while classified as a resident student for tuition purposes that exceeds by at least 30 hours the number of semester credit hours required for completion of the degree program in which the student is enrolled. For purposes of this subsection, an undergraduate student who is not enrolled in a degree program is considered to be enrolled in a degree program or programs requiring a minimum of 120 semester credit hours, including minors and double majors, and for completion of any certificate or other special program in which the student is also enrolled, including a program with a study-abroad component. An institution of higher education that charges students tuition at a higher rate under this subsection may adopt a policy under which the institution exempts from the payment of that higher rate a student that is subject to the payment of the higher rate solely as a result of hardship as determined by the institution under the policy.(b) Semester credit hours or other credit listed in Section 61.0595(d) is not counted in determining the number of semester credit hours previously attempted by a student for purposes of Subsection (a).(c) Subsection (a) applies only to the tuition charged to a student who initially enrolled as an undergraduate student in an institution of higher education during or after the 1999 fall semester, except that the institution of higher education may not require a student who initially enrolls as an undergraduate student in an institution of higher education before the 2006 fall semester to pay higher tuition as permitted by Subsection (a) until the number of semester credit hours previously attempted by the student as described by that subsection exceeds the number of semester credit hours required for the student's degree program by at least 45 hours.(d) In its appropriations to institutions of higher education, the legislature shall compute the local funds available to each institution as if the tuition collected under Subsections (a) and (f) were not collected.(e) Each institution of higher education shall inform each new undergraduate student enrolling at the institution in writing of the limitation provided by this section on the number of hours or type of courses that a Texas resident is entitled to complete while paying tuition at the rate provided for Texas residents.(f) An institution of higher education may charge a resident undergraduate student tuition at a higher rate than the rate charged to other resident undergraduate students, not to exceed the rate charged to nonresident undergraduate students, for any course in which the student enrolls that is the same as or substantively identical to a course for which the student previously completed. The Texas Higher Education Coordinating Board shall adopt a rule that exempts a resident undergraduate student from this subsection if the student enrolls in a course that is the same as or substantially similar to a course that the student previously completed, solely as a result of a hardship or other good cause.

Added by Acts 1997, 75th Leg., ch. 1073, Sec. 1.08, eff. Aug. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 6, Sec. 2, eff. April 8, 1999.Transferred from Education Code, Section 54.068 by Acts 2005, 79th Leg., Ch. 888, Sec. 8, eff. September 1, 2005.

Sec. 54.015. BILLING AND NOTIFICATION FOR TUITION. For billing and catalogue purposes, each governing board shall accumulate all the tuition that it charges under this chapter into one tuition charge.

Added by Acts 2001, 77th Leg., ch. 655, Sec. 5, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 54.069 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(32), eff. Sept. 1, 2003.Transferred from Education Code, Section 54.071 by Acts 2005, 79th Leg., Ch. 888, Sec. 8, eff. September 1, 2005.

SUBCHAPTER B. TUITION RATESSec. 54.0501. DEFINITIONS. In this subchapter:(1) "Census date" means the date in an academic term on which an institution of higher education is required to certify a student's enrollment to the coordinating board for purposes of determining formula funding for the institution.(2) "Dependent" means a person who:(A) is less than 18 years of age and has not been emancipated by marriage or court order; or(B) as provided by coordinating board rule, is eligible to be claimed as a dependent of a parent of the person for purposes of determining the parent's income tax liability under the Internal Revenue Code of 1986.(3) "Domicile" means a person's principal, permanent residence to which the person intends to return after any temporary absence.(4) "Nonresident tuition" means the amount of tuition paid by a person who is not a resident of this state and who is not entitled or permitted to pay resident tuition under this subchapter.(5) "Parent" means a natural or adoptive parent, managing or possessory conservator, or legal guardian of a person.(6) "Residence" means a person's home or other dwelling place.(7) "Resident tuition" means the amount of tuition paid by a person who is a resident of this state.

Added by Acts 2005, 79th Leg., Ch. 888, Sec. 2, eff. September 1, 2005.

Sec. 54.051. TUITION RATES. (a) In this section:(1) "Coordinating board" means the Texas Higher Education Coordinating Board.(2) "General academic teaching institution" has the meaning assigned by Section 61.003(3) of this code.(3) "Medical and dental unit" has the meaning assigned by Section 61.003 of this code.(4) "Public junior college" has the meaning assigned by Section 61.003(2) of this code.(b) The governing board of each institution of higher education and of the Texas State Technical College System shall cause to be collected from students registering at the institution tuition or registration fees at the rates prescribed in this section.(c) Unless a different rate is specified by this section, tuition for a resident student at a general academic teaching institution is $50 per semester credit hour.(d) Unless a different rate is specified by this section, tuition for a nonresident student at a general academic teaching institution or medical and dental unit is an amount per semester credit hour equal to the average of the nonresident undergraduate tuition charged to a resident of this state at a public state university in each of the five most populous states other than this state, as computed by the coordinating board under this subsection. The coordinating board shall set the tuition rate provided by this subsection for each academic year and report that rate to each appropriate institution not later than January 1 of the calendar year in which the academic year begins, or as soon after that January 1 as practicable. In computing the tuition rate, the coordinating board shall use the nonresident tuition rates for the other states in effect for the academic year in progress when the board makes the computation.(e) Tuition for a resident student registered only for thesis or dissertation credit that is the final credit hour requirement for the degree in progress is determined by the governing board of the institution in which the student is enrolled.(f) Tuition for a resident student enrolled in a program leading to an M.D. or D.O. degree is $6,550 per academic year. Tuition for a nonresident student enrolled in a program leading to an M.D. or D.O. degree is an amount per year equal to three times the rate that a resident student enrolled in a program leading to an M.D. or D.O. degree would pay during the corresponding academic year.(g) Tuition for a resident student enrolled in a program leading to a D.D.S. degree is $5,400 per academic year. Tuition for a nonresident student enrolled in program leading to a D.D.S. degree is an amount per year equal to three times the rate that a resident student enrolled in a program leading to a D.D.S. degree would pay during the corresponding academic year.(h) Tuition for a resident student enrolled in a program leading to a D.V.M. degree is $5,400 per academic year. Tuition for a nonresident student enrolled in a program leading to a D.V.M. degree is an amount per year equal to three times the rate that a resident student enrolled in a program leading to a D.V.M. degree would pay during the corresponding academic year.(i) Tuition for a resident student registered at a law school is $80 per semester credit hour. Tuition for a nonresident student registered at a law school is the amount that can be charged a nonresident graduate student under Subsection (d) and Section 54.008.(j) Tuition for a student registered in a program leading to a degree in nursing or in an allied health profession is the same as for students with the same residency registered at a general academic teaching institution.(k) Tuition for a resident student registered at the Texas State Technical College System is the greater of $50 or an amount set by the governing board of the system at not less than $16 per semester credit hour. Tuition for a nonresident student registered at the Texas State Technical College System is an amount set by the governing board of the system at not less than $80 per semester credit hour.(l) Resident students or nonresident students registered for a course or courses in art, architecture, drama, speech, or music, where individual coaching or instruction is the usual method of instruction, shall pay a fee, in addition to the regular tuition, set by the governing board of the institution.(m) Unless the student establishes residency or is entitled or permitted to pay resident tuition as provided by this subchapter, tuition for a student who is a citizen of any country other than the United States of America is the same as the tuition required of other nonresident students.(n) Tuition for a resident student registered in a public junior college is determined by the governing board of each institution, but the tuition may not be less than $8 for each semester credit hour and may not total less than $25 for a semester. Tuition for a nonresident student is determined by the governing board of each institution but the tuition may not be less than $200 for each semester.(o) Renumbered as V.T.C.A., Education Code Sec. 54.063 and amended by Acts 1985, 69th Leg., ch. 708, Sec. 8, eff. Aug. 26, 1985.(p) Renumbered as V.T.C.A., Education Code Sec. 54.064 and amended by Acts 1985, 69th Leg., ch. 708, Sec. 9, eff. Aug. 26, 1985.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1971, 62nd Leg., p. 3352, ch. 1024, art. 2, Sec. 29, eff. Sept. 1, 1971; Acts 1973, 63rd Leg., p. 88, ch. 51, Sec. 8, eff. Aug. 27, 1973; Acts 1975, 64th Leg., p. 1358, ch. 515, Sec. 1, 2, eff. June 19, 1975; Acts 1975, 64th Leg., p. 2326, ch. 720, Sec. 2, eff. Sept. 1, 1975; Acts 1979, 66th Leg., p. 1382, ch. 617, Sec. 1, eff. Aug. 27, 1979; Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 10, Sec. 1; Acts 1985, 69th Leg., ch. 708, Sec. 1, 8, 9, eff. Aug. 26, 1985; Acts 1991, 72nd Leg., ch. 287, Sec. 26, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 6.01, eff. Sept. 1, 1992; Acts 1995, 74th Leg., ch. 451, Sec. 2, eff. Aug. 28, 1995; Acts 1997, 75th Leg., ch. 1073, Sec. 1.02, eff. Aug. 1, 1997; Acts 2001, 77th Leg., ch. 655, Sec. 2, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1392, Sec. 1, eff. June 16, 2001.Amended by: Acts 2005, 79th Leg., Ch. 888, Sec. 6, eff. September 1, 2005.

Sec. 54.0513. DESIGNATED TUITION. (a) In addition to amounts that a governing board of an institution of higher education is authorized to charge as tuition under the other provisions of this chapter, the governing board, under the terms the governing board considers appropriate, may charge any student an amount designated as tuition that the governing board considers necessary for the effective operation of the institution.(b) A governing board may set a different tuition rate for each program and course level offered by each institution of higher education. A governing board may set a different tuition rate as the governing board considers appropriate to increase graduation rates, encourage efficient use of facilities, or enhance employee performance.(c) Amounts collected by an institution of higher education under this section are institutional funds as defined by Section 51.009 of this code and shall be accounted for as designated funds. These funds shall not be accounted for in a general appropriations act in such a way as to reduce the general revenue appropriation to a particular institution.(d) A governing board may waive all or part of the tuition charged to a student under this section if it finds that the payment of such tuition would cause an undue economic hardship on the student.(e) Section 56.033 of this code requiring certain percentage amounts of tuition to be set aside for grants and scholarships does not apply to tuition collected under this section.(f) A governing board of an institution of higher education may continue to charge as tuition under this section the amount that it charged as the building use fee at that institution in the 1996-1997 academic year without holding a public hearing, but may not increase tuition under this section above that amount without holding a public hearing.

Added by Acts 1997, 75th Leg., ch. 1073, Sec. 1.01, eff. Aug. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 655, Sec. 4, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1321, Sec. 1, 2, eff. Sept. 1, 2003.

Sec. 54.0515. LEGISLATIVE OVERSIGHT COMMITTEE ON HIGHER EDUCATION. (a) In this section, "committee" means the legislative oversight committee on higher education.(b) The legislative oversight committee on higher education is composed of 12 members as follows:(1) six members of the senate appointed by the lieutenant governor; and(2) six members of the house of representatives appointed by the speaker of the house of representatives.(c) The lieutenant governor shall designate one of the committee members appointed by the lieutenant governor as committee co-chair and the speaker shall designate one of the committee members appointed by the speaker as committee co-chair.(d) An appointed member of the committee serves at the pleasure of the appointing official. In making appointments to the committee, the appointing officials shall attempt to appoint persons who represent the gender composition, minority populations, and geographic regions of the state.(e) It is the legislature's intent that each institution of higher education, as a condition to tuition deregulation under Section 54.0513, reasonably implement the following:(1) each institution shall make satisfactory progress towards the goals provided in its master plan for higher education and in "Closing the Gaps," the state's master plan for higher education; and(2) each institution shall meet acceptable performance criteria, including measures such as graduation rates, retention rates, enrollment growth, educational quality, efforts to enhance minority participation, opportunities for financial aid, and affordability.(f) The committee shall:(1) meet at the call of either chair;(2) monitor and regularly report to the legislature on each institution of higher education's compliance with the requirements of Subsection (e); and(3) receive and review information concerning the affordability and accessibility of higher education, including the impact of tuition deregulation.(g) The committee may request reports and other information from institutions of higher education and the Texas Higher Education Coordinating Board as necessary to carry out this section.(h) The committee shall make recommendations for any legislative action the committee considers necessary to meet the criteria provided by Subsection (e), and such other criteria as the legislature may establish, and to improve higher education affordability and access.(i) This section does not create a cause of action.

Added by Acts 2003, 78th Leg., ch. 1321, Sec. 3, eff. Sept. 1, 2003.

Sec. 54.052. DETERMINATION OF RESIDENT STATUS. (a) Subject to the other applicable provisions of this subchapter governing the determination of resident status, the following persons are considered residents of this state for purposes of this title:(1) a person who:(A) established a domicile in this state not later than one year before the census date of the academic term in which the person is enrolled in an institution of higher education; and(B) maintained that domicile continuously for the year preceding that census date;(2) a dependent whose parent:(A) established a domicile in this state not later than one year before the census date of the academic term in which the dependent is enrolled in an institution of higher education; and(B) maintained that domicile continuously for the year preceding that census date; and(3) a person who:(A) graduated from a public or private high school in this state or received the equivalent of a high school diploma in this state; and(B) maintained a residence continuously in this state for:(i) the three years preceding the date of graduation or receipt of the diploma equivalent, as applicable; and(ii) the year preceding the census date of the academic term in which the person is enrolled in an institution of higher education.(b) For purposes of this section, the domicile of a dependent's parent is presumed to be the domicile of the dependent unless the person establishes eligibility for resident status under Subsection (a)(3).

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1979, 66th Leg., p. 1065, ch. 496, Sec. 1, eff. Aug. 27, 1979; Acts 1981, 67th Leg., p. 1813, ch. 402, Sec. 1, eff. June 11, 1981; Acts 1989, 71st Leg., ch. 620, Sec. 2, eff. Aug. 28, 1989; Acts 1993, 73rd Leg., ch. 425, Sec. 1, eff. Aug. 30, 1993; Acts 2001, 77th Leg., ch. 1392, Sec. 2, eff. June 16, 2001.Amended by: Acts 2005, 79th Leg., Ch. 888, Sec. 3, eff. September 1, 2005.

Sec. 54.053. INFORMATION REQUIRED TO ESTABLISH RESIDENT STATUS. A person shall submit the following information to an institution of higher education to establish resident status under this subchapter:(1) if the person applies for resident status under Section 54.052(a)(1):(A) a statement of the dates and length of time the person has resided in this state, as relevant to establish resident status under this subchapter; and(B) a statement by the person that the person's presence in this state for that period was for a purpose of establishing and maintaining a domicile;(2) if the person applies for resident status under Section 54.052(a)(2):(A) a statement of the dates and length of time any parent of the person has resided in this state, as relevant to establish resident status under this subchapter; and(B) a statement by the parent or, if the parent is unable or unwilling to provide the statement, a statement by the person that the parent's presence in this state for that period was for a purpose of establishing and maintaining a domicile; or(3) if the person applies for resident status under Section 54.052(a)(3):(A) a statement of the dates and length of time the person has resided in this state, as relevant to establish resident status under this subchapter; and(B) if the person is not a citizen or permanent resident of the United States, an affidavit stating that the person will apply to become a permanent resident of the United States as soon as the person becomes eligible to apply.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.Amended by: Acts 2005, 79th Leg., Ch. 888, Sec. 3, eff. September 1, 2005.

Sec. 54.054. CONTINUING RESIDENT STATUS. (a) Except as otherwise provided by Subsection (c) of this section or by Section 54.055 or 54.056, a person classified by an institution of higher education as a resident of this state under this subchapter is entitled, without submitting the information required by Section 54.053, to be classified as a resident by that institution in each subsequent academic term in which the person enrolls.(b) Except as otherwise provided by Subsection (c) of this section or by Section 54.055 or 54.056, a person classified by an institution of higher education as a resident is entitled, without submitting the information required by Section 54.053 to the subsequent institution, to be classified as a resident by another institution of higher education in which the person subsequently enrolls.(c) Subsections (a) and (b) do not apply to a person who enrolls in an institution of higher education after two or more consecutive regular semesters during which the person is not enrolled in an institution of higher education. To be classified as a resident on that enrollment, the person must submit the information required by Section 54.053 and satisfy all applicable requirements to establish resident status. If the person is classified as a resident on that enrollment, Subsections (a) and (b) apply to the person in a subsequent academic term.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1971, 62nd Leg., p. 3353, ch. 1024, art. 2, Sec. 29, eff. Sept. 1, 1971.Amended by: Acts 2005, 79th Leg., Ch. 888, Sec. 3, eff. September 1, 2005.

Sec. 54.055. RECLASSIFICATION BASED ON ADDITIONAL OR CHANGED INFORMATION. (a) On the basis of additional or changed information, an institution of higher education may reclassify as a resident or nonresident of this state under this subchapter a person who has previously been classified as a resident or nonresident under this subchapter.(b) A reclassification does not apply to an academic term if the reclassification is made on or after the census date of that term.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1971, 62nd Leg., p. 3354, ch. 1024, art. 2, Sec. 29, eff. Sept. 1, 1971; Acts 1979, 66th Leg., p. 1066, ch. 496, Sec. 2, eff. Aug. 27, 1979.Amended by: Acts 2005, 79th Leg., Ch. 888, Sec. 3, eff. September 1, 2005.

Sec. 54.056. ERRORS IN CLASSIFICATION. (a) If an institution of higher education erroneously classifies a person as a resident of this state and the person is not entitled or permitted to pay resident tuition under this subchapter, the institution of higher education shall charge nonresident tuition to the person beginning with the first academic term that begins after the date the institution discovers the error. Not earlier than the first day of that term, regardless of whether the person is still enrolled at the institution, the institution may request the person to pay the difference between resident and nonresident tuition for an earlier term as permitted by Section 54.057. For nonpayment of the amount owed, the institution may impose sanctions only as provided by that section. The institution may not require payment as a condition for any subsequent enrollment by the person in the institution.(b) Regardless of the reason for the error, if an institution of higher education erroneously classifies a person as a nonresident of this state, the institution shall charge resident tuition to the person beginning with the academic term in which the institution discovers the error. The institution immediately shall refund to the person the amount of tuition the person paid in excess of resident tuition.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1985, 69th Leg., ch. 708, Sec. 5, eff. Aug. 26, 1985.Amended by: Acts 2005, 79th Leg., Ch. 888, Sec. 3, eff. September 1, 2005.

Sec. 54.057. LIABILITY FOR UNPAID NONRESIDENT TUITION. (a) The following persons are liable for the difference between resident and nonresident tuition for each academic term in which the person pays resident tuition as the result of an erroneous classification under this subchapter:(1) a person who, in a timely manner after the information becomes available or on request by the institution of higher education, fails to provide to the institution information that the person reasonably should know would be relevant to an accurate classification by the institution under this subchapter; or(2) a person who provides false information to the institution that the person reasonably should know could lead to an erroneous classification by the institution under this subchapter.(b) The person shall pay the applicable amount to the institution not later than the 30th day after the date the person is notified of the person's liability for the amount owed. After receiving the notice and until the amount is paid in full, the person is not entitled to receive from the institution a certificate or diploma, if not yet awarded on the date of the notice, or official transcript that is based at least partially on or includes credit for courses taken while the person was erroneously classified as a resident of this state.(c) A person who is erroneously classified as a resident of this state under this subchapter but who is entitled or permitted to pay resident tuition under this subchapter is not liable for the difference between resident and nonresident tuition under this section.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1971, 62nd Leg., p. 3354, ch. 1024, art. 2, Sec. 29, eff. Sept. 1, 1971; Acts 1989, 71st Leg., ch. 620, Sec. 1, eff. Aug. 28, 1989; Acts 2001, 77th Leg., ch. 1392, Sec. 4, eff. June 16, 2001.Amended by: Acts 2005, 79th Leg., Ch. 888, Sec. 3, eff. September 1, 2005.

Sec. 54.058. MILITARY PERSONNEL AND DEPENDENTS. (a) Military personnel are classified as provided by this section.(b) A person who is an officer, enlisted person, selectee, or draftee of the Army, Army Reserve, Army National Guard, Air National Guard, Air Force, Air Force Reserve, Navy, Navy Reserve, Marine Corps, Marine Corps Reserve, Coast Guard, or Coast Guard Reserve of the United States, who is assigned to duty in Texas, and the spouse and children of such an officer, enlisted person, selectee, or draftee, are entitled to register in a state institution of higher education by paying the tuition fee and other fees or charges required of Texas residents, without regard to the length of time the officer, enlisted person, selectee, or draftee has been assigned to duty or resided in the state. However, out-of-state Army National Guard or Air National Guard members attending training with Texas Army or Air National Guard units under National Guard Bureau regulations may not be exempted from nonresident tuition by virtue of that training status nor may out-of-state Army, Air Force, Navy, Marine Corps, or Coast Guard Reserves training with units in Texas under similar regulations be exempted from nonresident tuition by virtue of that training status. It is the intent of the legislature that only those members of the Army or Air National Guard or other reserve forces mentioned above be exempted from the nonresident tuition fee and other fees and charges only when they become members of Texas units of the military organizations mentioned above.(c) The spouse or child of a member of the Armed Forces of the United States who has been assigned to duty elsewhere immediately following assignment to duty in Texas is entitled to pay the tuition fees and other fees or charges provided for Texas residents as long as the spouse or child resides continuously in Texas.(d) A spouse or dependent child of a member of the Armed Forces of the United States, who is not assigned to duty in Texas but who has previously resided in Texas for a six-month period, is entitled to pay the tuition fees and other fees or charges provided for Texas residents for a term or semester at an institution of higher education if the member:(1) at least one year preceding the first day of the term or semester executed a document with the applicable military service that is in effect on the first day of the term or semester and that:(A) indicates that the member's permanent residence address is in Texas; and(B) designates Texas as the member's place of legal residence for income tax purposes;(2) has been registered to vote in Texas for the entire year preceding the first day of the term or semester; and(3) satisfies at least one of the following requirements:(A) for the entire year preceding the first day of the term or semester has owned real property in Texas and in that time has not been delinquent in the payment of any taxes on the property;(B) has had an automobile registered in Texas for the entire year preceding the first day of the term or semester; or(C) at least one year preceding the first day of the term or semester executed a will that has not been revoked or superseded indicating that the member is a resident of this state and deposited the will with the county clerk of the county of the member's residence under Section 71, Texas Probate Code.(e) A Texas institution of higher education may charge to the United States government the nonresident tuition fee for a veteran enrolled under the provisions of a federal law or regulation authorizing educational or training benefits for veterans.(f) The spouse or child of a member of the Armed Forces of the United States who dies or is killed is entitled to pay the resident tuition fee if the spouse or child becomes a resident of Texas within 60 days of the date of death.(g) If a member of the Armed Forces of the United States is stationed outside Texas and the member's spouse or child establishes residence in Texas by residing in Texas and by filing with the Texas institution of higher education at which the spouse or child plans to register a letter of intent to establish residence in Texas, the institution of higher education shall permit the spouse or child to pay the tuition, fees, and other charges provided for Texas residents without regard to length of time that the spouse or child has resided in Texas.(h) The governing board of Midwestern State University may set the resident and nonresident tuition rates for United States military personnel enrolled in the bachelor of science or master of science degree program in radiological sciences at Midwestern State University at the rates the governing board considers appropriate, notwithstanding any other provision of this subchapter, and may exempt those military personnel from all or part of required fees and charges while enrolled in one of those programs. The total amount of tuition and required fees charged to a resident member of the armed forces under this subsection may not be less than the total amount of tuition and required fees charged to other resident students in the same program. United States military personnel enrolled in one of those programs by instructional telecommunication are entitled to pay tuition fees and other fees or charges provided by the board for United States military personnel residing in Texas if they began the program while stationed at a military base or other installation in Texas as a member of the United States Armed Forces. In this subsection, "instructional telecommunication" means instruction delivered primarily by telecommunication technology, including open-channel television, cable television, closed-circuit television, low power television, communication and/or direct broadcast satellite, satellite master antenna system, microwave, videotape, videodisc, computer software, computer networks, and telephone lines.(i) A former member of the Armed Forces of the United States or the former member's spouse or dependent child is entitled to pay the tuition fees and other fees or charges provided for Texas residents for any term or semester at a state institution of higher education that begins before the first anniversary of the member's separation from the Armed Forces if the former member:(1) has retired or been honorably discharged from the Armed Forces; and(2) has complied with the requirements of Subsection (d).(j) A member of the Armed Forces of the United States or the child or spouse of a member of the Armed Forces of the United States who is entitled to pay tuition and fees at the rate provided for Texas residents under another provision of this section while enrolled in a degree or certificate program is entitled to pay tuition and fees at the rate provided for Texas residents in any subsequent term or semester while the person is continuously enrolled in the same degree or certificate program. For purposes of this subsection, a person is not required to enroll in a summer term to remain continuously enrolled in a degree or certificate program. The person's eligibility to pay tuition and fees at the rate provided for Texas residents under this subsection does not terminate because the person is no longer a member of the Armed Forces of the United States or the child or spouse of a member of the Armed Forces of the United States.(k) A person is entitled to pay tuition and fees at an institution of higher education at the rates provided for Texas residents without regard to the length of time the person has resided in this state if the person files with the institution at which the person intends to register a letter of intent to establish residence in this state and resides in this state while enrolled in the institution and the person:(1) is eligible for benefits under the federal Post-9/11 Veterans Educational Assistance Act of 2008 (38 U.S.C. Section 3301 et seq.) or any other federal law authorizing educational benefits for veterans;(2) is the spouse of a person described by Subdivision (1); or(3) is a child of a person described by Subdivision (1) who is 25 years of age or younger on the first day of the semester or other academic term for which the person is registering, except that the Texas Higher Education Coordinating Board by rule shall prescribe procedures by which a person who suffered from a severe illness or other debilitating condition that affected the person's ability to use the benefit provided by this subsection before reaching that age may be granted additional time to use the benefit corresponding to the time the person was unable to use the benefit because of the illness or condition.(l) In this section, "child" includes a stepchild.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1973, 63rd Leg., p. 1632, ch. 591, Sec. 1, eff. June 15, 1973; Acts 1985, 69th Leg., ch. 708, Sec. 6, eff. Aug. 26, 1985; Acts 1995, 74th Leg., ch. 103, Sec. 1, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 5, Sec. 1, eff. April 17, 1997; Acts 1997, 75th Leg., ch. 1298, Sec. 1, eff. June 20, 1997; Acts 2001, 77th Leg., ch. 515, Sec. 1, eff. June 11, 2001; Acts 2003, 78th Leg., ch. 417, Sec. 1, eff. June 20, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1346, Sec. 1, eff. June 19, 2009.

Sec. 54.059. FACULTY AND DEPENDENTS. A teacher or professor of an institution of higher education, and the spouse and children of such a teacher or professor, are entitled to register in an institution of higher education by paying the tuition fee and other fees or charges required for Texas residents without regard to the length of time the teacher or professor has resided in Texas. A teacher or professor of an institution of higher education and the teacher's or professor's family are entitled to the benefit of this section if the teacher or professor is employed at least one-half time on a regular monthly salary basis by an institution of higher education.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1985, 69th Leg., ch. 708, Sec. 7, eff. Aug. 26, 1985.

Sec. 54.060. RESIDENT OF BORDERING STATE OR NATION OR PARTICIPANT IN STUDENT EXCHANGE PROGRAM: TUITION. (a) The nonresident tuition fee prescribed by this chapter does not apply to a nonresident student who is a resident of Arkansas, Louisiana, New Mexico, or Oklahoma and who registers in a public upper-level institution of higher education, Lamar State College--Orange, Lamar State College--Port Arthur, a Texas public junior college, or a public technical institute that is situated in a county immediately adjacent to the state in which the nonresident student resides. The nonresident tuition fee prescribed by this chapter does not apply to a nonresident student who is a resident of New Mexico or Oklahoma and who registers in a public technical institute that is situated in a county that is within 100 miles of the state in which the nonresident student resides and who is admitted for the purpose of utilizing available instructional facilities. The nonresident student described in this subsection shall pay an amount equivalent to the amount charged a Texas student registered at a similar school in the state in which the nonresident student resides. For purposes of this subsection, "public upper-level institution of higher education" means an institution of higher education that offers only junior-level and senior-level courses or only junior-level, senior-level, and graduate-level courses.(b) The foreign student tuition fee prescribed in this chapter does not apply to a foreign student who is a resident of a nation situated adjacent to Texas, demonstrates financial need as provided by Subsection (c), and registers in:(1) any general academic teaching institution or component of the Texas State Technical College System located in a county immediately adjacent to the nation in which the foreign student resides;(2) lower division courses at a community or junior college having a partnership agreement pursuant to Subchapter N, Chapter 51, with an upper-level university and both institutions are located in the county immediately adjacent to the nation in which the foreign student resides;(3) Texas A&M University--Kingsville, Texas A&M University--Corpus Christi, or The University of Texas at San Antonio; or(4) courses that are part of a graduate degree program in public health and are conducted in a county immediately adjacent to the nation in which the foreign student resides.(c) A foreign student to whom Subsection (b) applies shall pay tuition equal to that charged Texas residents under Sections 54.051 and 54.0512. The coordinating board shall adopt rules governing the determination of financial need of students to whom Subsection (b) applies and rules governing a pilot project to be established at general academic teaching institutions and at components of the Texas State Technical College System in counties that are not immediately adjacent to the nation in which the foreign student resides.(d) The coordinating board by rule shall establish a program with the United Mexican States and with Canada for the exchange of students and shall establish programs with other nations for the exchange of students to the extent practicable. The foreign student tuition fee prescribed in this chapter does not apply to a foreign student participating in an exchange program established under this section.(e) The coordinating board shall adopt rules to determine the number of students who may participate in the programs provided by Subsections (b) and (d) and the students who may transfer from any general academic teaching institution or component of the Texas State Technical College System in a county immediately adjacent to the nation in which the foreign student resides to attend another general academic teaching institution or component of the Texas State Technical College System to complete a degree, certificate, or diploma or attend graduate school.(f) The payment of resident tuition at Lamar State College--Orange, Lamar State College--Port Arthur, or a public technical institute as authorized by Subsection (a) or at an institution of higher education as authorized by Subsection (g) does not affect the constitutionally dedicated funding to which institutions of higher education are entitled under Article VII, Section 17, of the Texas Constitution.(g) The nonresident tuition fee prescribed by this chapter does not apply to a nonresident student who is a resident of a county or parish of Arkansas, Louisiana, New Mexico, or Oklahoma that is adjacent to this state and who registers in an institution of higher education, the governing board of which has agreed to admit the student at the resident tuition fee prescribed by this chapter. The state in which the student resides must allow a resident of a county of this state that is adjacent to that state to register in a public institution of higher education in that state at the tuition fee charged residents of that state. The student shall pay tuition equal to that charged residents of this state at the institution.(h) In this section:(1) "Coordinating board" means the Texas Higher Education Coordinating Board.(2) "General academic teaching institution" and "public technical institute" have the meanings assigned by Section 61.003.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 280, ch. 122, Sec. 1, eff. May 5, 1975; Acts 1987, 70th Leg., ch. 823, Sec. 1.11(a), eff. June 20, 1987; Acts 1991, 72nd Leg., ch. 18, Sec. 3, eff. April 11, 1991; Acts 1993, 73rd Leg., ch. 266, Sec. 1, 2, eff. May 23, 1993; Acts 1993, 73rd Leg., ch. 658, Sec. 1, 2, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 451, Sec. 4, 1, eff. Aug. 28, 1995; Acts 1995, 74th Leg., ch. 1037, Sec. 1, eff. Aug. 28, 1995; Acts 1997, 75th Leg., ch. 197, Sec. 1, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 753, Sec. 1, eff. June 17, 1997; Acts 1997, 75th Leg., ch. 1388, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 767, Sec. 3, 6, eff. June 18, 1999; Acts 2001, 77th Leg., ch. 80, Sec. 1, eff. May 14, 2001; Acts 2001, 77th Leg., ch. 1392, Sec. 5, eff. June 16, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 6.010, eff. Sept. 1, 2003.

Sec. 54.0601. NONRESIDENT TUITION RATES AT CERTAIN INSTITUTIONS. On the written request of the governing board of a general academic teaching institution located not more than 100 miles from the boundary of this state with another state, the Texas Higher Education Coordinating Board may set a nonresident tuition rate that is lower than the nonresident tuition rate otherwise provided by this chapter if the coordinating board determines that the lower rate is in the best interest of the institution and will not cause unreasonable harm to any other institution of higher education.

Added by Acts 1995, 74th Leg., ch. 451, Sec. 5, eff. Aug. 28, 1995.

Sec. 54.061. REDUCED DESIGNATED TUITION RATES FOR COURSES PROVIDED DURING OFF-PEAK HOURS AT CERTAIN INSTITUTIONS. (a) This section applies only to a course offered by an institution of higher education:(1) beginning at 6 p.m. or later during a weekday;(2) on weekends; or(3) at other times when the institution's instructional facilities would otherwise be underutilized, as determined by the governing board of the institution.(b) In accordance with coordinating board rules and for the purposes stated in Section 61.0592, the governing board of an institution of higher education to which Section 61.0592 applies may establish tuition rates under Section 54.0513 for a course described by Subsection (a) that are not more than 25 percent lower than the rates that would otherwise apply to the course under that section.(c) This section applies only if the legislature specifically appropriates money to institutions to which Section 61.0592 applies for the state fiscal biennium ending August 31, 2009, to cover the tuition revenue lost to the institutions by the application of this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 598, Sec. 2, eff. June 15, 2007.

Sec. 54.063. TEACHING OR RESEARCH ASSISTANT. A teaching assistant or research assistant of any institution of higher education and the spouse and children of such a teaching assistant or research assistant are entitled to register in a state institution of higher education by paying the tuition fees and other fees or charges required for Texas residents under Section 54.051 of this code, without regard to the length of time the assistant has resided in Texas, if the assistant is employed at least one-half time in a teaching or research assistant position which relates to the assistant's degree program under rules and regulations established by the employer institution.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Renumbered from Sec. 54.051(o) and amended by Acts 1985, 69th Leg., ch. 708, Sec. 8, eff. Aug. 26, 1985.

Sec. 54.064. SCHOLARSHIP STUDENT. (a) An institution of higher education may charge a nonresident student who holds a competitive scholarship of at least $1,000 for the academic year or summer term for which the student is enrolled resident tuition and fees without regard to the length of time the student has resided in Texas. The student must compete with other students, including Texas residents, for the scholarship and the scholarship must be awarded by a scholarship committee officially recognized by the administration and be approved by the Texas Higher Education Coordinating Board under criteria developed by the coordinating board.(b) The total number of students at an institution paying resident tuition under this section for a particular semester may not exceed five percent of the total number of students registered at the institution for the same semester of the preceding academic year.(c) A student who would be entitled to pay resident tuition in the 2009-2010 academic year under this section as this section existed on January 1, 2009, because the student is awarded a competitive scholarship for that academic year in the amount prescribed by Subsection (a) before the beginning of the 2009 fall semester is entitled to continue to pay resident tuition under this section as this section existed on January 1, 2009, in each semester or other term in which the student is awarded such a scholarship, as long as the student remains enrolled in the same certificate or degree program. This subsection expires August 1, 2014.(d) The difference between tuition charged to the student under this section and the tuition the student would be charged if this section did not apply to the student shall not be accounted for in such a way as to reduce the general revenue appropriation to an institution of higher education that charges a nonresident student resident tuition and fees under this section.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Renumbered from Sec. 54.051(p) and amended by Acts 1985, 69th Leg., ch. 708, Sec. 9, eff. Aug. 26, 1985. Amended by Acts 1989, 71st Leg., ch. 805, Sec. 2, eff. Aug. 28, 1989; Acts 1995, 74th Leg., ch. 451, Sec. 6, eff. Aug. 28, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1017, Sec. 2, eff. June 19, 2009.

Sec. 54.065. BIOMEDICAL RESEARCH PROGRAM; SCHOLARSHIP STUDENT. A student is entitled to pay the fees and charges required of Texas residents without regard to the length of time the student has resided in Texas if the student:(1) holds a competitive academic scholarship or stipend;(2) is accepted in a clinical and biomedical research training program designed to lead to both doctor of medicine and doctor of philosophy degrees; and(3) is either a nonresident or a citizen of a country other than the United States of America.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 65, Sec. 1, eff. Aug. 4, 1987.

Sec. 54.066. ECONOMIC DEVELOPMENT AND DIVERSIFICATION. (a) A person who registers at an institution of higher education without having established resident status in this state under Section 54.052 is entitled to pay tuition and required fees at the rate provided for residents of this state if:(1) the person or, as determined by coordinating board rule, an adult member of the person's family who resides in the person's household and is a primary caretaker of the person establishes by the institution's enrollment date a residence in this state as a result of the person's or caretaker's employment by a business or organization that, not earlier than five years before the enrollment date, became established in this state as part of the program of state economic development and diversification authorized by the law of this state; and(2) the person files with that institution of higher education a letter of intent to establish residency in this state.(b) The Texas Higher Education Coordinating Board, in consultation with the Texas Economic Development and Tourism Office, shall establish procedures to determine:(1) whether a business or organization meets the requirements of this section; and(2) the date on which the business or organization became established in this state as part of the program of state economic development and diversification.

Added by Acts 2005, 79th Leg., Ch. 888, Sec. 4, eff. September 1, 2005.Renumbered from Education Code, Section 54.073 by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(17), eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 573, Sec. 1, eff. January 1, 2010.

Sec. 54.069. REGISTERED NURSES IN POSTGRADUATE NURSING DEGREE PROGRAMS. An institution of higher education may permit a registered nurse authorized to practice professional nursing in Texas to register by paying the tuition fees and other fees or charges required for Texas residents under Section 54. 051, without regard to the length of time the registered nurse has resided in Texas, if the registered nurse:(1) is enrolled in a program designed to lead to a master's degree or other higher degree in nursing; and(2) intends to teach in a program in Texas designed to prepare students for licensure as registered nurses.

Added by Acts 2001, 77th Leg., ch. 1489, Sec. 4, eff. Sept. 1, 2001.

Sec. 54.070. FOREIGN SERVICE OFFICERS. A foreign service officer employed by the United States Department of State and enrolled in an institution of higher education is entitled to pay the tuition and fees at the rates provided for Texas residents if the person is assigned to an office of the department of state that is located in a foreign nation that borders on this state.

Added by Acts 2001, 77th Leg., ch. 80, Sec. 2, eff. May 14, 2001. Renumbered from Education Code Sec. 54.069 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(31), eff. Sept. 1, 2003.

Sec. 54.073. TUITION RATES FOR OLYMPIC ATHLETES. (a) A person enrolled in The University of Texas at Brownsville and Texas Southmost College is entitled to pay tuition and fees at the rates provided for Texas residents if the person:(1) is in residence and in training as a participating athlete in a Community Olympic Development Program or at a United States Olympic training center located in this state;(2) is residing permanently or temporarily in this state while in training as a participating athlete:(A) in a Community Olympic Development Program located in this state; or(B) at a United States Olympic training center located in this state in a program approved by the governing body for the athlete's Olympic sport; or(3) is residing permanently or temporarily in this state while in training as a participating athlete at a facility in this state approved by the governing body for the athlete's Olympic sport, in a program approved by that body.(b) Notwithstanding any other law, a person who is entitled to pay resident tuition and fees only as permitted by this section is not considered a Texas resident under this subchapter for purposes of a financial aid program offered by this state.

Added by Acts 2005, 79th Leg., Ch. 865, Sec. 1, eff. June 17, 2005.

Sec. 54.074. NATO AGREEMENT. A nonimmigrant alien who resides in this state in accordance with the Agreement between the Parties to the North Atlantic Treaty Regarding the Status of Their Forces (4 U.S.T. 1792) and the spouse or children of that alien are considered to be residents for tuition and fee purposes under this title.

Added by Acts 2005, 79th Leg., Ch. 888, Sec. 4, eff. September 1, 2005.

Sec. 54.075. COORDINATING BOARD RULES; SUPPLEMENTATION OF RULES BY INSTITUTIONS LIMITED. (a) The coordinating board shall adopt rules to carry out the purposes of this subchapter.(b) An institution of higher education may not require a person to provide evidence of resident status that is not required by coordinating board rule.

Added by Acts 2005, 79th Leg., Ch. 888, Sec. 4, eff. September 1, 2005.

SUBCHAPTER D. EXEMPTIONS FROM TUITIONSec. 54.201. HIGHEST RANKING HIGH SCHOOL GRADUATES. The governing board of each institution of higher education may issue scholarships each year to the highest ranking graduate of each accredited high school of this state, exempting the graduates from the payment of tuition during both semesters of the first regular session immediately following their graduation. This exemption may be granted for any one of the first four regular sessions following the individual's graduation from high school when in the opinion of the institution's president the circumstances of an individual case, including military service, merit the action.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 54.203. VETERANS, DEPENDENTS, ETC. (a) The governing board of each institution of higher education shall exempt the following persons from the payment of tuition, dues, fees, and other required charges, including fees for correspondence courses but excluding general deposit fees, student services fees, and any fees or charges for lodging, board, or clothing, provided the person seeking the exemption entered the service at a location in this state, declared this state as the person's home of record in the manner provided by the applicable military or other service, or would have been determined to be a resident of this state for purposes of Subchapter B at the time the person entered the service:(1) all nurses and honorably discharged members of the armed forces of the United States who served during the Spanish-American War or during World War I;(2) all nurses, members of the Women's Army Auxiliary Corps, members of the Women's Auxiliary Volunteer Emergency Service, and all honorably discharged members of the armed forces of the United States who served during World War II except those who were discharged from service because they were over the age of 38 or because of a personal request on the part of the person that the person be discharged from service;(3) all honorably discharged men and women of the armed forces of the United States who served during the national emergency which began on June 27, 1950, and which is referred to as the Korean War; and(4) all persons who were honorably discharged from the armed forces of the United States after serving on active military duty, excluding training, for more than 180 days and who served a portion of their active duty during:(A) the Cold War which began on the date of the termination of the national emergency cited in Subdivision (3);(B) the Vietnam era which began on December 21, 1961, and ended on May 7, 1975;(C) the Grenada and Lebanon era which began on August 24, 1982, and ended on July 31, 1984;(D) the Panama era which began on December 20, 1989, and ended on January 21, 1990;(E) the Persian Gulf War which began on August 2, 1990, and ends on the date thereafter prescribed by Presidential proclamation or September 1, 1997, whichever occurs first;(F) the national emergency by reason of certain terrorist attacks that began on September 11, 2001; or(G) any future national emergency declared in accordance with federal law.(a-1) A person who before the 2009-2010 academic year received an exemption provided by Subsection (a) continues to be eligible for the exemption provided by that subsection as that subsection existed on January 1, 2009, subject to the other provisions of this section other than the requirement of Subsection (a) that the person must have entered the service at a location in this state, declared this state as the person's home of record, or would have been determined to be a resident of this state for purposes of Subchapter B at the time the person entered the service.(a-2) The exemptions provided for in Subsection (a) also apply to the spouse of:(1) a member of the armed forces of the United States:(A) who was killed in action;(B) who died while in service;(C) who is missing in action;(D) whose death is documented to be directly caused by illness or injury connected with service in the armed forces of the United States; or(E) who became totally disabled for purposes of employability according to the disability ratings of the Department of Veterans Affairs as a result of a service-related injury; or(2) a member of the Texas National Guard or the Texas Air National Guard who:(A) was killed since January 1, 1946, while on active duty either in the service of this state or the United States; or(B) is totally disabled for purposes of employability according to the disability ratings of the Department of Veterans Affairs, regardless of whether the member is eligible to receive disability benefits from the department, as a result of a service-related injury suffered since January 1, 1946, while on active duty either in the service of this state or the United States.(b) The exemptions provided for in Subsection (a) also apply to:(1) the children of members of the armed forces of the United States:(A) who are or were killed in action;(B) who die or died while in service;(C) who are missing in action;(D) whose death is documented to be directly caused by illness or injury connected with service in the armed forces of the United States; or(E) who became totally disabled for purposes of employability according to the disability ratings of the Department of Veterans Affairs as a result of a service-related injury; and(2) the children of members of the Texas National Guard and the Texas Air National Guard who:(A) were killed since January 1, 1946, while on active duty either in the service of their state or the United States; or(B) are totally disabled for purposes of employability according to the disability ratings of the Department of Veterans Affairs, regardless of whether the members are eligible to receive disability benefits from the department, as a result of a service-related injury suffered since January 1, 1946, while on active duty either in the service of this state or the United States.(b-1) To qualify for an exemption under Subsection (a-2) or (b), the spouse or child must be classified as a resident under Subchapter B on the date of the spouse's or child's registration.(b-2) The governing board of an institution of higher education shall exempt from the payment of resident tuition at the institution a dependent child, including a stepchild, of a member of the Armed Forces of the United States who is a resident of this state or is entitled to pay resident tuition under this subchapter, for any semester or other academic term during which the member of the armed forces is deployed on active duty for the purpose of engaging in a combative military operation outside the United States. In its appropriations to institutions of higher education, the legislature shall provide sufficient funds to cover the full costs of the exemptions provided by this subsection.(c) A person may not receive exemptions provided for by this section for more than a cumulative total of 150 credit hours.(d) The governing board of each institution of higher education granting an exemption under this section shall require every applicant claiming the exemption to submit satisfactory evidence that the applicant qualifies for the exemption.(e) The exemption from tuition, fees, and other charges provided for by this section does not apply to a person who at the time of registration is entitled to receive educational benefits under federal legislation that may be used only for the payment of tuition and fees if the value of those benefits received in a semester or other term is equal to or exceeds the value of the exemption for the same semester or other term. If the value of federal benefits that may be used only for the payment of tuition and fees and are received in a semester or other term does not equal or exceed the value of the exemption for the same semester or other term, the person is entitled to receive both those federal benefits and the exemption in the same semester or other term. The combined amount of the federal benefit that may be used only for the payment of tuition and fees plus the amount of the exemption received in a semester or other term may not exceed the cost of tuition and fees for that semester or other term. (e-1) A person may not receive an exemption under this section if the person is in default on a loan made or guaranteed for educational purposes by the State of Texas.(f) The governing board of each institution of higher education may enter into contracts with the United States government, or any of its agencies, to furnish instruction to ex-servicemen and ex-service women at a tuition rate which covers the estimated cost of the instruction or, in the alternative, at a tuition rate of $100 a semester, as may be determined by the governing board. If the rates specified are prohibited by federal law for any particular class of ex-servicemen or ex-service women, the tuition rate shall be set by the governing board, but shall not be less than the established rate for civilian students. If federal law provides as to any class of veterans that the tuition payments are to be deducted from subsequent benefits to which the veteran may be entitled, the institution shall refund to any veteran who is a resident of Texas within the meaning of this section the amount by which any adjusted compensation payment is actually reduced because of tuition payments made to the institution by the federal government for the veteran. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 1340, Sec. 2 (g) The governing board of a junior college district may establish a fee for extraordinary costs associated with a specific course or program and may provide that the exemptions provided by this section do not apply to this fee. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 1369, Sec. 1 (g) The governing board of a public junior college, public technical institute, or public state college, as those terms are defined by Section 61.003, may establish a fee for extraordinary costs associated with a specific course or program and may provide that the exemptions provided by Subsections (a) and (b) do not apply to this fee.(h) The governing board of each institution of higher education shall electronically report to the Texas Higher Education Coordinating Board the information required by Section 61.0516 relating to each individual receiving an exemption from fees and charges under Subsection (a), (a-2), or (b). The institution shall report the information not later than December 31 of each year for the fall semester, May 31 of each year for the spring semester, and September 30 of each year for the summer session.(i) The Texas Higher Education Coordinating Board may adopt rules to provide for the efficient and uniform application of this section.(j) In determining whether to admit a person to any certificate program or any baccalaureate, graduate, postgraduate, or professional degree program, an institution of higher education may not consider the fact that the person is eligible for an exemption under this section.(k) The Texas Higher Education Coordinating Board by rule shall prescribe procedures to allow a person who becomes eligible for an exemption provided by Subsection (a) to waive the person's right to any unused portion of the maximum number of cumulative credit hours for which the person could receive the exemption and assign the exemption for the unused portion of those credit hours to a child of the person. The procedures shall provide:(1) the manner in which a person may waive the exemption and designate a child to receive the exemption;(2) a procedure permitting the person to designate a different child to receive the exemption if the child previously designated to receive the exemption did not use the exemption under this section for all of the assigned portion of credit hours; and(3) a method of documentation to enable institutions of higher education to determine the eligibility of the designated child to receive the exemption.(l) To be eligible to receive an exemption under Subsection (k), the child must:(1) be a student who is classified as a resident under Subchapter B when the child enrolls in an institution of higher education;(2) make satisfactory academic progress in a degree, certificate, or continuing education program as determined by the institution at which the child is enrolled in accordance with the policy of the institution's financial aid department, except that the institution may not require the child to enroll in a minimum course load; and(3) be 25 years of age or younger on the first day of the semester or other academic term for which the exemption is claimed, except that the Texas Higher Education Coordinating Board by rule shall prescribe procedures by which a child who suffered from a severe illness or other debilitating condition that affected the child's ability to use the exemption before reaching that age may be granted additional time to use the exemption corresponding to the time the child was unable to use the exemption because of the illness or condition.(m) For purposes of this section, a person is the child of another person if:(1) the person is the stepchild or the biological or adopted child of the other person; or(2) the other person claimed the person as a dependent on a federal income tax return filed for the preceding year or will claim the person as a dependent on a federal income tax return for the current year.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1993, 73rd Leg., ch. 435, Sec. 1, 2, eff. June 6, 1993; Acts 1995, 74th Leg., ch. 159, Sec. 1, eff. May 23, 1995; Acts 1995, 74th Leg., ch. 301, Sec. 1, eff. June 5, 1995; Acts 1995, 74th Leg., ch. 840, Sec. 1, eff. Aug. 28, 1995; Acts 1997, 75th Leg., ch. 1102, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 7, Sec. 1, eff. May 3, 2005.Acts 2005, 79th Leg., Ch. 98, Sec. 1, eff. May 20, 2005.Acts 2005, 79th Leg., Ch. 888, Sec. 9, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 443, Sec. 1, eff. June 16, 2007.Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(18), eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1318, Sec. 1, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1334, Sec. 7, eff. August 27, 2007.Acts 2009, 81st Leg., R.S., Ch. 1340, Sec. 2, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1340, Sec. 3, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1346, Sec. 2, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1369, Sec. 1, eff. June 19, 2009.

Sec. 54.204. CHILDREN OF DISABLED FIREFIGHTERS AND LAW ENFORCEMENT OFFICERS. (a) In this section:(1) "Eligible firefighter or law enforcement officer" means:(A) a full-paid or volunteer firefighter;(B) a full-paid or volunteer municipal, county, or state peace officer, including a game warden; or(C) a custodial officer of the Texas Department of Criminal Justice.(2) "Disability" means inability to engage in any substantial gainful activity by reason of a medically determinable physical or mental impairment that can be expected to result in death or to be of long-continued and indefinite duration. A person is not considered to be under a disability unless the person provides any proof of the existence of the disability as may be required.(b) The governing board of each institution of higher education shall exempt from the payment of all dues, fees, and charges any person whose parent is an eligible firefighter or law enforcement officer who has suffered an injury, resulting in death or disability, sustained in the line of duty according to the regulations and criteria then in effect governing the department or agency in which the eligible firefighter or law enforcement officer volunteered or was employed. The exemption does not apply to general deposits or to fees or charges for lodging, board, or clothing.(c) A person is not entitled to the exemption if the person:(1) does not apply initially for the exemption before the date the person:(A) becomes 21 years of age, if the person is not covered by Paragraph (B); or(B) becomes 22 years of age, if the person is eligible to participate in a school district's special education program under Section 29.003;(2) does not meet all entrance requirements of the institution; or(3) does not maintain a scholastic average sufficient to remain in good standing.(d) Subject to Subsection (e), a person may receive an exemption only for the first 120 undergraduate semester credit hours for which the person registers.(e) A person is not entitled to an exemption for any term or semester the person begins after the date the person becomes 26 years of age.(f) A person entitled to an exemption under the provisions of this section shall, when transferring from a public junior college to a public senior college or university, meet the standard entrance requirements required by the senior college or university of an applicant for admission not covered by the provisions of this section.(g) An eligible firefighter or law enforcement officer whose injury results in a disability shall submit to a physical examination by a physician designated by the United States Social Security Administration to conduct physical examinations and to make disability reports to the Social Security Administration. If the physician decides the injury received has resulted in a disability, the physician shall certify that fact to the head of the department in which the eligible firefighter or law enforcement officer volunteers or is employed.(h) The head of the department in which the eligible firefighter or law enforcement officer volunteered or was employed at the time the firefighter or law enforcement officer sustained the injury shall file a certificate with the Texas Higher Education Coordinating Board on a form prepared by the board for the purpose. The head of the department shall attach the certificate of the examining physician if an examination is required by Subsection (g) of this section. A copy of the certificate on file with the coordinating board is sufficient evidence for the institution to grant the exemption.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 1386, ch. 534, Sec. 1, eff. Sept. 1, 1975; Acts 1999, 76th Leg., ch. 1531, Sec. 1, eff. Aug. 30, 1999; Acts 2001, 77th Leg., ch. 465, Sec. 1, 2, eff. June 11, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 214, Sec. 1, eff. May 25, 2007.Acts 2007, 80th Leg., R.S., Ch. 214, Sec. 2, eff. May 25, 2007.Acts 2007, 80th Leg., R.S., Ch. 1318, Sec. 2, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 7.009, eff. September 1, 2009.

Sec. 54.2041. DISABLED PEACE OFFICERS. (a) The governing board of an institution of higher education may exempt a student from the payment of tuition and required fees authorized by this chapter for a course for which space is available if the student:(1) is a resident of this state and has resided in this state for the 12 months immediately preceding the beginning of the semester or session for which an exemption is sought;(2) is permanently disabled as a result of an injury suffered during the performance of a duty as a peace officer of this state or a political subdivision of this state; and(3) is unable to continue employment as a peace officer because of the disability.(b) A person may not receive an exemption under this section for more than 12 semesters or sessions while the person is enrolled in an undergraduate program or while the person is attending only undergraduate courses.(c) A person may not receive an exemption under this section if the person is enrolled in a master's degree program or is attending postgraduate courses to meet the requirements of a master's degree program and the person has previously received a master's degree and received an exemption under this section for a semester or session while attending a postgraduate course to meet the requirements of the master's degree program.(d) A person may not receive an exemption under this section if the person is enrolled in a doctoral degree program or is attending postgraduate courses to meet the requirements of a doctoral degree program and the person has previously received a doctoral degree and received an exemption under this section for a semester or session while attending a postgraduate course to meet the requirements of the doctoral degree program.(e) A person must apply for an exemption in the manner provided by the governing board of the institution. The governing board shall require an applicant for an exemption to submit satisfactory evidence that the applicant is eligible for the exemption.(f) The legislature, in an appropriations act, shall account for the rates of tuition and fees authorized by Subsection (a) in a way that does not increase the general revenue appropriations to that institution.(g) In this section, "injury suffered during the performance of a duty as a peace officer" means an injury occurring as a result of the peace officer's performance of any of the following law enforcement duties:(1) traffic enforcement or traffic control duties, including enforcement of traffic laws, investigation of vehicle accidents, or directing traffic;(2) pursuit, arrest, or search of a person reasonably believed to have violated a law;(3) investigation, including undercover investigation, of a criminal act;(4) patrol duties, including automobile, bicycle, foot, air, or horse patrol;(5) duties related to the transfer of prisoners; or(6) training duties, including participation in any training required by the officer's employer or supervisor or by the Commission on Law Enforcement Officer Standards and Education.(h) For the purpose of this section, a peace officer is considered permanently disabled only if the chief administrative officer of the law enforcement agency or other entity that employed the officer at the time of the injury determines the officer is permanently disabled and satisfies any requirement of an institution under Subsection (e).

Added by Acts 1997, 75th Leg., ch. 728, Sec. 1, eff. June 17, 1997.

Sec. 54.205. BLIND, DEAF STUDENTS. (a) In this section:(1) "Resident" has the same meaning as is assigned it in Subchapter B of this chapter.(2) "Blind person" means a person who is a "blind disabled individual" as defined in Section 91.051(5), Human Resources Code.(3) "Deaf person" means a person whose sense of hearing is nonfunctional, after all necessary medical treatment, surgery, and use of hearing aids, for understanding normal conversation.(4) "Tuition fees" includes all dues, fees, and enrollment charges whatsoever for which exemptions may be lawfully made, including fees for correspondence courses, general deposit fees, and student services fees, but does not include fees or charges for lodging, board, or clothing.(5) "Institution of higher education" has the meaning assigned by Section 61.003, except that the term includes the Southwest Collegiate Institute for the Deaf.(b) A deaf or blind person who is a resident is entitled to exemption from the payment of tuition fees at any institution of higher education utilizing public funds if he presents:(1) certification that he is a "blind person" or a "deaf person" as defined in Subsection (a) of this section by the Texas Rehabilitation Commission, Texas Commission for the Blind, or Texas Commission for the Deaf and Hard of Hearing, as appropriate, in a written statement, which certification is considered conclusive;(2) a written statement of purpose from the person that indicates the certificate or degree program to be pursued or the professional enhancement from the course of study for that certificate or degree program;(3) a high school diploma or its equivalent;(4) a letter of recommendation from the principal of the high school attended by the deaf or blind individual, a public official, or some other responsible person who knows the deaf or blind individual and is willing to serve as a reference; and(5) proof that he meets all other entrance requirements of the institution.(c) The governing board of an institution may establish special entrance requirements to fit the circumstances of deaf and blind persons. The Texas Rehabilitation Commission, the Texas Commission for the Blind, the Texas Commission for the Deaf and Hard of Hearing, and the Texas Higher Education Coordinating Board may develop any rules and procedures that these agencies determine necessary for the efficient implementation of this section.(d) For the purposes of this section, a person is required to present certification that the person is a "blind person" or a "deaf person" as required under Subsection (b)(1) of this section at the time the person initially enrolls at an institution of higher education in the course of study designated by the person under Subsection (b)(2) of this section. The certification is valid for each semester that the person enrolls at that institution in the designated course of study.(e) A person who qualifies for an exemption under this section is entitled to the exemption for each course in which the person enrolls at an institution of higher education.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1973, 63rd Leg., p. 427, ch. 192, Sec. 1, 2, eff. May 25, 1973; Acts 1985, 69th Leg., ch. 793, Sec. 32, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 392, Sec. 1, 2, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 116, Sec. 1, eff. May 17, 1995; Acts 1995, 74th Leg., ch. 835, Sec. 16, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1318, Sec. 3, eff. June 15, 2007.

Sec. 54.207. STUDENTS FROM OTHER NATIONS OF THE AMERICAN HEMISPHERE. (a) The governing boards of the institutions of higher education may annually exempt from the payment of tuition fees the following students:(1) 200 native-born students from the other nations of the American hemisphere; and(2) 35 native-born students from a Latin American country designated by the United States Department of State.(b) Ten students from each nation, as authorized in Subsection (a)(1) of this section, shall be exempt as provided in this subsection. In the event any nation fails to have 10 students available and qualified for exemption, additional students from the other nations may be exempted, subject to the approval of the Coordinating Board, Texas College and University System, and allocation by it. However, not more than 235 students from all the nations shall be exempt each year. In the event the nation designated in Subsection (a)(2) of this section fails to have 35 students available and qualified for exemption within a reasonable time, additional students from other nations may be exempt, subject to the approval of the coordinating board.(c) Every applicant desiring the exemption shall furnish satisfactory evidence, certified by the proper authority of his native country, that he is a bona fide native-born citizen and resident of the country which certifies his application and that he is scholastically qualified for admission.(d) The coordinating board, after consultation with representatives of the governing boards of the institutions of higher education, shall formulate and prescribe a plan governing the admission and distribution of all applicants desiring to qualify under the provisions of this section.(e) No student shall be exempted under this section who is not a native-born citizen of the country certifying his qualifications and who has not lived in one of the nations of this hemisphere for a period of at least five years. No member of the Communist Party and no student from Cuba shall be eligible for benefits under this section.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1985, 69th Leg., ch. 708, Sec. 11, eff. Aug. 26, 1985.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 1285, Sec. 1For text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 1299, Sec. 1, see other Sec. 54.208.Sec. 54.208. FIREFIGHTERS ENROLLED IN FIRE SCIENCE COURSES. (a) The governing board of an institution of higher education shall exempt from the payment of tuition and laboratory fees any student enrolled in one or more courses offered as part of a fire science curriculum who:(1) is employed as a firefighter by a political subdivision of this state; or(2) is currently, and has been for at least one year, an active member of an organized volunteer fire department in this state, as defined by the fire fighters' pension commissioner, who holds:(A) an Accredited Advanced level of certification, or an equivalent successor certification, under the State Firemen's and Fire Marshals' Association of Texas volunteer certification program; or(B) Phase V (Firefighter II) certification, or an equivalent successor certification, under the Texas Commission on Fire Protection's voluntary certification program under Section 419.071, Government Code.(b) An exemption provided under this section does not apply to deposits that may be required in the nature of security for the return or proper care of property loaned for the use of students.(c) Notwithstanding Subsection (a), a student who for a semester or term at an institution of higher education receives an exemption under this section may continue to receive the exemption for a subsequent semester or term at any institution only if the student makes satisfactory academic progress toward a degree or certificate at that institution as determined by the institution for purposes of financial aid.(d) Notwithstanding Subsection (a), the exemption provided under this section does not apply to any amount of additional tuition the institution elects to charge a resident undergraduate student under Section 54.014(a) or (f).(e) Notwithstanding Subsection (a), the exemption provided under this section does not apply to any amount of tuition the institution charges a graduate student in excess of the amount of tuition charged to similarly situated graduate students because the student has a number of semester credit hours of doctoral work in excess of the applicable number provided by Section 61.059(l)(1) or (2).(f) The Texas Higher Education Coordinating Board shall adopt:(1) rules governing the granting or denial of an exemption under this section, including rules relating to the determination of a student's eligibility for an exemption; and(2) a uniform listing of degree programs covered by the exemption under this section.

Added by Acts 1971, 62nd Leg., p. 3345, ch. 1024, art. 2, Sec. 16, eff. Sept. 1, 1971.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1285, Sec. 1, eff. June 19, 2009.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 1299, Sec. 1For text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 1285, Sec. 1, see other Sec. 54.208.Text of section effective on January 01, 2011Sec. 54.208. FIREFIGHTERS AND PEACE OFFICERS ENROLLED IN CERTAIN COURSES. (a) The governing board of an institution of higher education shall exempt from the payment of tuition and laboratory fees a student who is employed as a firefighter by a political subdivision of this state and who enrolls in a course or courses offered as part of a fire science curriculum.(b) The governing board of an institution of higher education shall exempt from the payment of tuition and laboratory fees charged by the institution for a criminal justice or law enforcement course or courses an undergraduate student who:(1) is employed as a peace officer by this state or by a political subdivision of this state;(2) is enrolled in a criminal justice or law enforcement-related degree program at the institution;(3) is making satisfactory academic progress toward the student's degree as determined by the institution; and(4) applies for the exemption at least one week before the last date of the institution's regular registration period for the applicable semester or other term.(c) Notwithstanding Subsection (b), a student may not receive an exemption under that subsection for any course if the student has previously attempted a number of semester credit hours for courses taken at any institution of higher education while classified as a resident student for tuition purposes in excess of the maximum number of those hours specified by Section 61.0595(a) as eligible for funding under the formulas established under Section 61.059.(d) Notwithstanding Subsection (b), the governing board of an institution of higher education may not provide exemptions under that subsection to students enrolled in a specific class in a number that exceeds 20 percent of the maximum student enrollment designated by the institution for that class.(e) An exemption provided under this section does not apply to deposits that may be required in the nature of security for the return or proper care of property loaned for the use of students.(f) The Texas Higher Education Coordinating Board shall adopt:(1) rules governing the granting or denial of an exemption under this section, including rules relating to the determination of a student's eligibility for an exemption; and(2) a uniform listing of degree programs covered by the exemption under this section.(g) If the legislature does not specifically appropriate funds to an institution of higher education in an amount sufficient to pay the institution's costs in complying with this section for a semester, the governing board of the institution of higher education shall report to the Senate Finance Committee and the House Appropriations Committee the cost to the institution of complying with this section for that semester.

Added by Acts 1971, 62nd Leg., p. 3345, ch. 1024, art. 2, Sec. 16, eff. Sept. 1, 1971.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1299, Sec. 1, eff. January 1, 2011.

Sec. 54.209. CHILDREN OF PRISONERS OF WAR OR PERSONS MISSING IN ACTION. (a) In this section:(1) "Dependent child" means a person under 21 years of age, or a person under 25 years of age who receives the majority of his support from his parent or parents.(2) "Tuition and fees" includes tuition, service fees, lab fees, building use fees, and all other fees except room, board, or clothing fees, or deposits in the nature of security for the return or proper care of property.(b) The governing body of each institution of higher education, on presentation of satisfactory evidence, shall exempt from the payment of tuition and fees the dependent child of any person who is a domiciliary of Texas on active duty as a member of the armed forces of the United States, and who at the time of the registration is classified by the Department of Defense as a prisoner of war or as missing in action.

Added by Acts 1971, 62nd Leg., p. 3356, ch. 1024, art. 2, Sec. 33, eff. Sept. 1, 1971.

Sec. 54.210. SENIOR CITIZENS. (a) In this section, "senior citizen" means a person 65 years of age or older.(b) The governing board of a state-supported institution of higher education may allow a senior citizen to audit any course offered by the institution without the payment of a fee if space is available.(c) The governing board of an institution of higher education may allow a senior citizen to enroll for credit in up to six hours of courses offered by the institution each semester or summer term without payment of tuition if space is available.

Added by Acts 1975, 64th Leg., p. 265, ch. 111, Sec. 1, eff. Sept. 1, 1975. Amended by Acts 1995, 74th Leg., ch. 369, Sec. 1, eff. Aug. 28, 1995.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 45, Sec. 1Sec. 54.211. EXEMPTIONS FOR STUDENTS UNDER CONSERVATORSHIP OF DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 45, Sec. 2 (a) A student is exempt from the payment of tuition and fees authorized in this chapter, including tuition and fees charged by an institution of higher education for a dual credit course or other course for which a high school student may earn joint high school and college credit, if the student:(1) was under the conservatorship of the Department of Family and Protective Services:(A) on the day preceding the student's 18th birthday;(B) on or after the day of the student's 14th birthday, if the student was also eligible for adoption on or after that day;(C) on the day the student graduated from high school or received the equivalent of a high school diploma; or(D) during an academic term in which the student was enrolled in a dual credit course or other course for which a high school student may earn joint high school and college credit; and(2) enrolls in an institution of higher education as an undergraduate student or in a dual credit course or other course for which a high school student may earn joint high school and college credit not later than the student's 25th birthday.(b) The Texas Education Agency and the Texas Higher Education Coordinating Board shall develop outreach programs to ensure that students in foster or other residential care in grades 9-12 are aware of the availability of the exemption from the payment of tuition and fees provided by this section.

Added by Acts 1993, 73rd Leg., ch. 435, Sec. 3, eff. June 6, 1993. Amended by Acts 1997, 75th Leg., ch. 731, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 1.01, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 45, Sec. 1, eff. May 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 45, Sec. 2, eff. May 19, 2009.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 1372, Sec. 2Sec. 54.211. EXEMPTIONS FOR STUDENTS IN FOSTER OR OTHER RESIDENTIAL CARE. (a) A student is exempt from the payment of tuition and fees authorized in this chapter if the student:(1) was in the conservatorship of the Department of Family and Protective Services:(A) on the day preceding the student's 18th birthday;(B) on or after the day of the student's 14th birthday, if the student was also eligible for adoption on or after that day;(C) on the day the student graduated from high school or received the equivalent of a high school diploma; or(D) on the day preceding:(i) the date the student is adopted, if that date is on or after September 1, 2009; or(ii) the date permanent managing conservatorship of the student is awarded to a person other than the student's parent, if that date is on or after September 1, 2009; and(2) enrolls in an institution of higher education as an undergraduate student not later than the student's 25th birthday.(b) The Texas Education Agency and the Texas Higher Education Coordinating Board shall develop outreach programs to ensure that students in the conservatorship of the Department of Family and Protective Services and in grades 9-12 are aware of the availability of the exemption from the payment of tuition and fees provided by this section.

Added by Acts 1993, 73rd Leg., ch. 435, Sec. 3, eff. June 6, 1993. Amended by Acts 1997, 75th Leg., ch. 731, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 1.01, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 1372, Sec. 2, eff. June 19, 2009.

Sec. 54.2111. EXEMPTIONS FOR ADOPTED STUDENTS FORMERLY IN FOSTER OR OTHER RESIDENTIAL CARE. (a) A student is exempt from the payment of tuition and fees authorized by this chapter if the student:(1) was adopted; and(2) was the subject of an adoption assistance agreement under Subchapter D, Chapter 162, Family Code, that:(A) provided monthly payments and medical assistance benefits; and(B) was not limited to providing only for the reimbursement of nonrecurring expenses, including reasonable and necessary adoption fees, court costs, attorney's fees, and other expenses directly related to the legal adoption of the child.(b) The Texas Education Agency and the Texas Higher Education Coordinating Board shall develop outreach programs to ensure that adopted students in grades 9-12 formerly in foster or other residential care are aware of the availability of the exemption from the payment of tuition and fees provided by this section.

Added by Acts 2003, 78th Leg., ch. 1266, Sec. 1.10, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 1.02, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 267, Sec. 1, eff. June 13, 2007.

Sec. 54.212. ONE-YEAR EXEMPTION FOR CERTAIN TANF STUDENTS. A student is exempt from the payment of tuition and fees authorized by this chapter for the first academic year in which the student enrolls at an institution of higher education if the student:(1) graduated from a public high school in this state;(2) successfully completed the attendance requirements under Section 21.032;(3) during the student's last year of public high school in this state, was a dependent child receiving financial assistance under Chapter 31, Human Resources Code, for not less than six months;(4) is younger than 22 years of age on the date of enrollment;(5) enrolls at the institution as an undergraduate student not later than the second anniversary of the date of graduation from a public high school in this state;(6) has met the entrance examination requirements of the institution before the date of enrollment; and(7) is classified as a resident under Subchapter B.

Added by Acts 1995, 74th Leg., ch. 620, Sec. 1, eff. Aug. 28, 1995. Amended by Acts 1997, 74th Leg., ch. 620, Sec. 1; Acts 2001, 77th Leg., ch. 1094, Sec. 1, eff. June 15, 2001.

Sec. 54.213. FUNDING OF EXEMPTIONS. (a) An institution of higher education may fund tuition exemptions under Section 54.212 or 54.214 from local funds or from funds appropriated to the institution. An institution of higher education is not required to provide tuition exemptions beyond those funded through appropriations specifically designated for this purpose.(b) Savings to the foundation school fund that occur as a result of the Early High School Graduation Scholarship program created in Subchapter K, Chapter 56, and that are not required for the funding of state credits for tuition and mandatory fees under Section 56.204 or school district credits under Section 56.2075 shall be used first to provide tuition exemptions under Section 54.212. Any of those savings remaining after providing tuition exemptions under Section 54.212 shall be used to provide tuition exemptions under Section 54.214. The Texas Education Agency shall also accept and make available to provide tuition exemptions under Section 54.214 gifts, grants, and donations made to the agency for that purpose. Payment of funds under this subsection shall be made in the manner provided by Section 56.207 for state credits under Subchapter K, Chapter 56.

Added by Acts 1995, 74th Leg., ch. 620, Sec. 1, eff. Aug. 28, 1995. Amended by Acts 1997, 75th Leg., ch. 524, Sec. 2, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1317, Sec. 9, eff. Sept. 1, 2003.

Sec. 54.214. EDUCATIONAL AIDES. (a) In this section, "coordinating board" means the Texas Higher Education Coordinating Board.(b) The governing board of an institution of higher education shall exempt an eligible educational aide from the payment of tuition and fees, other than class or laboratory fees.(c) To be eligible for an exemption under this section, a person must:(1) be a resident of this state;(2) be a school employee serving in any capacity;(3) for the initial term or semester for which the person receives an exemption under this section, have worked as an educational aide for at least one school year during the five years preceding that term or semester;(4) establish financial need as determined by coordinating board rule;(5) be enrolled in courses required for teacher certification at the institution of higher education granting the exemption;(6) maintain an acceptable grade point average as determined by coordinating board rule; and(7) comply with any other requirements adopted by the coordinating board under this section.(d) The institution of higher education at which a person seeking an exemption under this section is enrolled must certify the person's eligibility to receive the exemption. As soon as practicable after receiving an application for certification, the institution shall make the determination of eligibility and give notice of its determination to the applicant and to the school district employing the applicant as an educational aide.(e) The coordinating board shall adopt rules consistent with this section as necessary to implement this section. The coordinating board shall distribute a copy of the rules adopted under this section to each school district and institution of higher education in this state.(f) The board of trustees of a school district shall establish a plan to encourage the hiring of educational aides who show a willingness to become certified teachers.(g) The governing board of an institution of higher education that offers courses required for teacher certification shall establish a plan to make those courses more accessible to those who seek teacher certification. The board shall consider as part of its plan to make those courses more accessible for teacher certification, evening classes, Internet classes, or other means approved by the Texas Higher Education Coordinating Board.

Added by Acts 1997, 75th Leg., ch. 524, Sec. 3, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 74, Sec. 1, eff. May 14, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 13, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 830, Sec. 1, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1299, Sec. 2, eff. June 19, 2009.

Sec. 54.215. PARTICIPANTS IN MILITARY FUNERALS. The governing board of each institution of higher education shall provide a $25 exemption from tuition and required fees under this chapter to a student in exchange for a voucher issued to the student under Section 434.0072, Government Code, that is presented by the student to the institution.

Added by Acts 2007, 80th Leg., R.S., Ch. 660, Sec. 3, eff. June 15, 2007.

Sec. 54.2155. ASSISTANCE FOR TUITION AND FEES FOR MEMBERS OF STATE MILITARY FORCES. (a) For each semester, the adjutant general of the state military forces shall certify to institutions of higher education as described by Section 431.090, Government Code, information identifying the persons to whom the adjutant general has awarded assistance for tuition and mandatory fees under that section.(b) An institution of higher education shall exempt a person certified by the adjutant general as described by Subsection (a) from the payment of tuition for the semester credit hours for which the person enrolls, not to exceed 12 semester credit hours. If the person is not charged tuition at the rate provided for other Texas residents, the amount of the exemption may not exceed the amount of tuition the person would be charged as a Texas resident for the number of semester credit hours for which the person enrolls, not to exceed 12 semester credit hours.(c) An institution of higher education shall exempt a person who receives an exemption from tuition under Subsection (b) from the payment of all mandatory fees for any semester in which the person receives the tuition exemption.

Added by Acts 1999, 76th Leg., ch. 1206, Sec. 2, eff. Jan. 1, 2000.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 14, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 519, Sec. 2, eff. June 16, 2007.Acts 2007, 80th Leg., R.S., Ch. 519, Sec. 3, eff. June 16, 2007.

Sec. 54.216. STUDENTS ENROLLED IN COURSE FOR CONCURRENT HIGH SCHOOL AND COLLEGE-LEVEL CREDIT. The governing board of an institution of higher education may waive all or part of the tuition and fees charged by the institution for a student enrolled in a course for which the student is entitled to simultaneously receive both:(1) course credit toward the student's high school academic requirements; and(2) course credit toward a degree offered by the institution.

Added by Acts 2003, 78th Leg., ch. 812, Sec. 1, eff. June 20, 2003.

Sec. 54.217. STUDENTS ENROLLED IN FULLY FUNDED COURSES. The governing board of an institution of higher education may waive tuition and fees for students attending courses that are fully funded by federal or other sources.

Added by Acts 1995, 74th Leg., ch. 327, Sec. 1, eff. June 8, 1995. Renumbered from Sec. 54.212 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(11), eff. Sept. 1, 1999.

Sec. 54.218. DISTANCE LEARNING OR OFF-CAMPUS COURSES. The governing board of an institution of higher education may waive a fee it is authorized to charge if the board determines that:(1) a student is enrolled only in distance learning courses or other off-campus courses of the institution;(2) the student cannot reasonably be expected to use the activities, services, or facilities on which the fee is based; and(3) the waiver of the fee will not materially impair the ability of the institution either to service any debt on which the fee is based or to offer or operate the particular activity, service, or facility supported by the fee.

Added by Acts 1997, 75th Leg., ch. 1073, Sec. 1.03, eff. Aug. 1, 1997. Renumbered from Sec. 54.214 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(12), eff. Sept. 1, 1999.

Sec. 54.219. PRISONERS OF WAR. (a) In this section, "tuition and required fees" includes tuition, service fees, lab fees, building use fees, and all other required fees except room, board, or clothing fees or deposits in the nature of security for the return or proper care of property.(b) For each semester or summer session and for a total number of semester credit hours not to exceed 120, the governing body of each institution of higher education shall exempt from the payment of tuition and required fees any person who:(1) is a resident of Texas and was a resident of Texas at the time of the person's original entry into the United States armed forces;(2) was first classified as a prisoner of war by the United States Department of Defense on or after January 1, 1999; and(3) is enrolled for at least 12 semester credit hours.(c) For each semester or session in which a person receives an exemption from tuition and required fees under Subsection (b), the governing body of the institution the person attends shall exempt the person from the payment of fees and charges for lodging and board if the person resides on the campus of the institution. If the person does not reside on the campus of the institution, the institution shall provide to the person a reasonable stipend to cover the costs of the person's lodging and board.(d) For each semester or session in which a person receives an exemption from tuition and required fees under Subsection (b), the governing body of the institution the person attends shall award to the person a scholarship to cover the costs of books and similar educational materials required for course work at the institution.(e) An institution may use any available revenue, including legislative appropriations, and shall solicit and accept gifts, grants, and donations for the purposes of this section. The institution shall use gifts, grants, and donations received for the purposes of this section before using any other revenue.

Added by Acts 1999, 76th Leg., ch. 1590, Sec. 11(b), eff. June 19, 1999.

Sec. 54.221. CHILDREN OF PROFESSIONAL NURSING PROGRAM FACULTY. (a) In this section:(1) "Child" means a child 25 years of age or younger and includes an adopted child.(2) "Graduate professional nursing program" means an educational program of a public or private institution of higher education that prepares students for a master's or doctoral degree in nursing.(3) "Undergraduate professional nursing program" means a public or private educational program for preparing students for initial licensure as registered nurses.(b) The governing board of an institution of higher education shall exempt from the payment of tuition a resident of this state enrolled as an undergraduate student at the institution who is a child of a person who, at the beginning of the semester or other academic term for which an exemption is sought, holds a master's or doctoral degree in nursing, if not employed or under contract as a teaching assistant under Subdivision (1) or (2), or a baccalaureate degree in nursing, if employed or under contract as a teaching assistant under Subdivision (1) or (2), and:(1) is employed by an undergraduate or graduate professional nursing program in this state as a full-time member of its faculty or staff with duties that include teaching, serving as a teaching assistant, performing research, serving as an administrator, or performing other professional services; or(2) has contracted with an undergraduate or graduate professional nursing program in this state to serve as a full-time member of its faculty or staff to perform duties described by Subdivision (1) during all or part of the semester or other academic term for which an exemption is sought or, if the child is enrolled for a summer session, during all or part of that session or for the next academic year.(c) A child who would qualify for an exemption under this section but for the fact that the child's parent is not employed full-time is eligible for an exemption on a pro rata basis equal to the percentage of full-time employment the parent is employed, except that a parent employed for less than 25 percent of full-time employment is considered to be employed for 25 percent of full-time employment.(d) A person is not eligible for an exemption under this section if the person:(1) has previously received an exemption under this section for 10 semesters or summer sessions at any institution or institutions of higher education; or(2) has received a baccalaureate degree.(e) For purposes of Subsection (d), a summer session that is less than nine weeks in duration is considered one-half of a summer session.(f) The tuition exemption provided by this section applies only to enrollment of a child at the institution at which the child's parent is employed or is under contract.(g) The Texas Higher Education Coordinating Board shall adopt:(1) rules governing the granting or denial of an exemption under this section, including rules relating to the determination of eligibility for an exemption; and(2) a uniform application form for an exemption under this section.

Added by Acts 2005, 79th Leg., Ch. 674, Sec. 2, eff. June 17, 2005.

Sec. 54.222. PRECEPTORS FOR PROFESSIONAL NURSING EDUCATION PROGRAMS. (a) In this section, "child" and "undergraduate professional nursing program" have the meanings assigned by Section 54.221.(b) The governing board of an institution of higher education shall exempt from the payment of $500 of the total amount of tuition a resident of this state enrolled as a student at the institution who:(1) is a registered nurse; and(2) serves under a written preceptor agreement with an undergraduate professional nursing program as a clinical preceptor for students enrolled in the program.(b-1) A person is entitled to an exemption under Subsection (b) for one semester or other academic term for each semester or other academic term during which the person serves as a clinical preceptor as described by Subsection (b). The person may claim the exemption in:(1) the semester or other academic term in which the person serves as a clinical preceptor; or(2) a different semester or other academic term that begins before the first anniversary of the last day of a semester or other academic term described by Subdivision (1), if the person does not claim the exemption in the semester or other term during which the person serves as a clinical preceptor.(c) The governing board of an institution of higher education shall exempt from the payment of $500 of the total amount of tuition a resident of this state enrolled as an undergraduate student at the institution who is a child of a person who meets the requirements of Subsection (b). The child is entitled to an exemption for one semester or other academic term for each semester or other academic term during which the parent serves as a clinical preceptor. The child may claim the exemption in any semester or other academic term during which the parent could have claimed an exemption under Subsection (b). The child's eligibility for an exemption is not affected by whether the parent also received an exemption under Subsection (b) for the same qualifying service as a clinical preceptor.(d) Notwithstanding Subsections (b) and (c), if a person eligible for an exemption under this section owes less than $500 in tuition, the governing board of the institution of higher education in which the person is enrolled shall exempt the person from the payment of only the amount of tuition the person owes.(e) A person is not eligible for an exemption under Subsection (c) if the person:(1) has previously received an exemption under this section for 10 semesters or summer sessions at any institution or institutions of higher education; or(2) has received a baccalaureate degree.(f) For purposes of Subsection (e), a summer session that is less than nine weeks in duration is considered one-half of a summer session.(g) The Texas Higher Education Coordinating Board shall adopt:(1) rules governing the granting or denial of an exemption under this section, including rules relating to the determination of eligibility for an exemption; and(2) a uniform application form for an exemption under this section.

Added by Acts 2005, 79th Leg., Ch. 674, Sec. 2, eff. June 17, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 351, Sec. 1, eff. June 15, 2007.

Sec. 54.224. INTERINSTITUTIONAL ACADEMIC PROGRAMS. (a) In this section:(1) "Interinstitutional academic program" means a program under which a student may, in accordance with a written agreement between an institution of higher education and one or more other institutions of higher education or private or independent institutions of higher education, take courses at each institution that is a party to the agreement as necessary to fulfill the program's degree or certificate requirements.(2) "Private or independent institution of higher education" has the meaning assigned by Section 61.003.(b) Notwithstanding any other provision of this chapter, the governing board of an institution of higher education may exempt from the payment of tuition and required fees authorized by this chapter a student who is taking a course, including an interdisciplinary course, at the institution under an interinstitutional academic program agreement but who is enrolled primarily at another institution of higher education or at a private or independent institution of higher education that is a party to the agreement and to which the student is responsible for the payment of tuition and fees.

Added by Acts 2009, 81st Leg., R.S., Ch. 79, Sec. 1, eff. May 20, 2009.

SUBCHAPTER E. OTHER FEES AND DEPOSITSSec. 54.501. LABORATORY FEES. (a) An institution of higher education shall set and collect a laboratory fee in an amount sufficient to cover the general cost of laboratory materials and supplies used by a student. An institution other than a public junior college may charge a laboratory fee in an amount that is not less than $2 nor more than $30 for any one semester or summer term for a student in any one laboratory course, except that the amount of the laboratory fee may not exceed the cost of actual materials and supplies used by the student. A public junior college may charge a laboratory fee in an amount that does not exceed the lesser of $24 per semester credit hour of laboratory course credit for which the student is enrolled or the cost of actual materials and supplies used by the student.(b) Laboratory fees collected by an institution under this section shall be accounted for as educational and general funds.(c) The governing board of a public junior college may set and collect a fee per contact hour, not to exceed $4, for each person registered in an aerospace mechanics certification course where the fee is required to offset that portion of the cost of the course, including the cost of equipment and of professional instruction or tutoring, that is not covered by state funding or by the fee in Subsection (a).

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1985, 69th Leg., ch. 497, Sec. 1, eff. June 12, 1985; Acts 1987, 70th Leg., ch. 901, Sec. 2, eff. Aug. 31, 1987; Acts 2003, 78th Leg., ch. 1238, Sec. 1, eff. June 20, 2003.

Sec. 54.5011. CHARGES AND FEES FOR CERTAIN PAYMENTS. (a) This section applies to a payment of tuition, a fee, or another charge to an institution of higher education that is made or authorized person, by mail, by telephone call, or through the Internet by means of:(1) an electronic funds transfer; or(2) a credit card.(b) An institution of higher education may charge a fee or other amount in connection with a payment to which this section applies, in addition to the amount of the tuition, fee, or other charge being paid, including:(1) a discount, convenience, or service charge for the transaction; or(2) a service charge in connection with a payment transaction that is dishonored or refused for lack of funds or insufficient funds.(c) A fee or other charge under this section must be in an amount reasonable and necessary to reimburse the institution for the expense incurred by the institution in processing and handling the payment or payment transaction.(d) Before accepting a payment by credit card, the institution shall notify the student of any fee to be charged under this section.

Added by Acts 2001, 77th Leg., ch. 118, Sec. 6.01, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1266, Sec. 1.11, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 980, Sec. 2, eff. June 18, 2005.

Sec. 54.502. GENERAL DEPOSITS. (a) An institution of higher education may collect a reasonable deposit in an amount not to exceed $100 from each student to insure the institution against any losses, damages, and breakage for which the student is responsible and to cover any other amounts owed by the student to the institution. The institution shall return to the student the deposit, less any such amounts owed to the institution by the student. The deposit must be returned within a reasonable period after the date of the student's withdrawal or graduation from the institution, not to exceed 180 days, that provides the institution with sufficient time to identify all amounts owed and to determine that the student does not intend to enroll at the institution in the semester or summer session immediately following the student's withdrawal or graduation or, if the student withdraws or graduates in the spring semester, in the next fall semester.(b) The medical, dental, and allied health units of The University of Texas System, the University of North Texas Health Science Center at Fort Worth, the Texas Tech University Health Sciences Center, and The Texas A & M University College of Medicine may collect a breakage or loss deposit no greater than $30.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1987, 70th Leg., ch. 901, Sec. 3, eff. Aug. 31, 1987; Acts 1989, 71st Leg., ch. 910, Sec. 6; Acts 1993, 73rd Leg., ch. 408, Sec. 5, eff. Aug. 30, 1993; Acts 2001, 77th Leg., ch. 1416, Sec. 1, eff. June 16, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1318, Sec. 4, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1318, Sec. 5, eff. June 15, 2007.

Sec. 54.5021. STUDENT DEPOSIT FUND; COMPOSITION AND USES. (a) The student deposit fund consists of the income from the investment or time deposits of general deposits and of forfeited general deposits. Any general deposit which remains without call for refund for a period of four years from the date of last attendance of the student making the deposit shall be forfeited and become a part of the student deposit fund. This section does not prohibit refund of any balance remaining in a general deposit when made on proper demand and within the four-year limitation period. The governing board of the institution may require that no student withdraw the student's deposit until the student has graduated or has apparently withdrawn from school.(b) The student deposit fund of an institution of higher education shall be used, at the discretion of the institution's governing board, for making scholarship awards to needy and deserving students of the institution and making grants under Subchapter C, Chapter 56, to resident students of the institution. The governing board shall administer the scholarship awards for the institution, including the selection of recipients and the amounts and conditions of the awards. The recipients of the scholarships must be residents of the state as defined for tuition purposes.(c) Not later than August 31 of each fiscal year, each institution of higher education that has an unobligated and unexpended balance in its student deposit fund that exceeds 150 percent of the total deposits to that fund during that year shall remit to the Texas Higher Education Coordinating Board the amount of that excess. The coordinating board shall allocate on an equitable basis amounts received under this subsection to institutions of higher education that do not have an excess described by this subsection for deposit in their student deposit fund. The amount allocated under this subsection may be used only for making grants under Subchapter M, Chapter 56.

Renumbered from Education Code, Sec. 51.052, by Acts 1987, 70th Leg., ch. 901, Sec. 4, eff. Aug. 31, 1987. Amended by Acts 1993, 73rd Leg., ch. 595, Sec. 1, eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 1590, Sec. 2, eff. June 19, 1999.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 15, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1318, Sec. 6, eff. June 15, 2007.

Sec. 54.5022. INVESTMENT OF GENERAL DEPOSITS. The governing board of each institution of higher education may invest the funds received as general deposits authorized by Section 54.502 in the manner provided under either Section 51.003 or 51.0031.

Renumbered from Education Code Sec. 51.051 by Acts 1987, 70th Leg., ch. 901, Sec. 5, eff. Aug. 31, 1987. Amended by Acts 1989, 71st Leg., ch. 628, Sec. 3, eff. Aug. 28, 1989.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1318, Sec. 7, eff. June 15, 2007.

Sec. 54.5025. PRORATION OF FEES. Based on the length of the semester or term for which a student is enrolled, the governing board of an institution of higher education may prorate the amount of any fee charged to the student under this chapter.

Added by Acts 1999, 76th Leg., ch. 1053, Sec. 2, eff. June 18, 1999.

Sec. 54.503. STUDENT SERVICES FEES. (a) For the purposes of this section:(1) "Student services" means activities which are separate and apart from the regularly scheduled academic functions of the institution and directly involve or benefit students, including textbook rentals, recreational activities, health and hospital services, medical services, intramural and intercollegiate athletics, artists and lecture series, cultural entertainment series, debating and oratorical activities, student publications, student government, the student fee advisory committee, student transportation services other than services under Sections 54.504, 54.511, 54.512, and 54.513 of this code, and any other student activities and services specifically authorized and approved by the governing board of the institution of higher education. The term does not include services for which a fee is charged under another section of this code.(2) "Compulsory fee" means a fee that is charged to all students enrolled at the institution.(3) "Voluntary fee" means a fee that is charged only to those students who make use of the student service for which the fee is established.(b) The governing board of an institution of higher education may charge and collect from students registered at the institution fees to cover the cost of student services. The fee or fees may be either voluntary or compulsory as determined by the governing board. The total of all compulsory student services fees collected from a student at an institution of higher education other than The University of Texas at Austin or a component institution of the University of Houston System for any one semester or summer session shall not exceed $250. All compulsory student services fees charged and collected under this section by the governing board of an institution of higher education, other than a public junior college, shall be assessed in proportion to the number of semester credit hours for which a student registers. No portion of the compulsory fees collected may be expended for parking facilities or services, except as related to providing shuttle bus services.(c) The provisions of this section do not affect the building use fees or other special fees authorized by the legislature for any institution for the purpose of financing revenue bond issues.(d) All money collected as student services fees shall be reserved and accounted for in an account or accounts kept separate and apart from educational and general funds of the institution and shall be used only for the support of student services. All the money shall be placed in a depository bank or banks designated by the governing board and shall be secured as required by law. Each year the governing board shall approve for the institution a separate budget for student activities and services financed by fees authorized in this section. The budget shall show the fees to be assessed, the purpose or functions to be financed, the estimated income to be derived, and the proposed expenditures to be made. Copies of the budgets shall be filed annually with the coordinating board, the governor, the legislative budget board, and the state library.(e) The governing board may waive all or part of any compulsory fee or fees authorized by this section in the case of any student for whom the payment of the fee would cause an undue financial hardship, provided the number of the students does not exceed 10 percent of the total enrollment. The board may limit accordingly the participation of a student in the activities financed by the fee so waived.(f) If the total compulsory fee charged under this section is more than $150, the increase does not take effect unless the increase is approved by a majority vote of the students voting in an election held for that purpose or by a majority vote of the student government at the institution. In subsequent years, an election authorizing a fee increase must be held before the fee can be increased by more than 10 percent of the fee approved at the last student election.(g) If a student registers at more than one institution of higher education within a college or university system under concurrent enrollment provisions of joint or cooperative programs between institutions, the student shall pay all compulsory student services fees to the institution designated as the home institution under the joint or cooperative program. The governing board of the college or university system may waive the payment of all compulsory student services fees at the other institution or institutions.(h) Except for Subsection (g) of this section, this section does not apply to The University of Texas at Austin or a component institution of the University of Houston System.(i) General revenue appropriations, other educational and general income, and funds appropriated under Article VII, Section 17 or 18, of the Texas Constitution may be expended on a proportional use basis to support the services, activities, and facilities provided for in this section to the extent that the use of such funds is not otherwise restricted by the Texas Constitution or general law.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1973, 63rd Leg., p. 1759, ch. 641, Sec. 2, eff. Aug. 27, 1973; Acts 1979, 66th Leg., p. 1872, ch. 756, Sec. 1, 2, eff. Sept. 1, 1979; Acts 1983, 68th Leg., p. 2060, ch. 378, Sec. 2; Acts 1983, 68th Leg., p. 2062, ch. 379, Sec. 1, eff. Aug. 29, 1983; Acts 1987, 70th Leg., ch. 410, Sec. 1, eff. Aug. 31, 1987; Acts 1987, 70th Leg., ch. 901, Sec. 6, eff. Aug. 31, 1987; Acts 1989, 71st Leg., ch. 584, Sec. 99, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 844, Sec. 1, eff. Aug. 26, 1991; Acts 1991, 72nd Leg., ch. 848, Sec. 1, eff. Aug. 26, 1991; Acts 1999, 76th Leg., ch. 288, Sec. 1, eff. May 29, 1999; Acts 2001, 77th Leg., ch. 879, Sec. 1, eff. June 14, 2001.

Sec. 54.5031. STUDENT FEE ADVISORY COMMITTEE. (a) A student fee advisory committee is established at each institution of higher education except The University of Texas at Austin and the institutions of The Texas A&M University System to advise the governing board and administration of the institution on the type, amount, and expenditure of compulsory fees for student services under Section 54.503 of this code.(b) Each committee is composed of the following nine members:(1) five student members who are enrolled for not less than six semester credit hours at the institution and who are representative of all students enrolled at the institution, selected under Subsection (c) of this section; and(2) four members who are representative of the entire institution, appointed by the president of the institution.(c) If the institution has a student government, the student government shall appoint three students to serve two-year terms on the committee and two students to serve one-year terms on the committee. If the institution does not have a student government, the students enrolled at the institution shall elect three students to serve two-year terms on the committee and two students to serve one-year terms on the committee. A candidate for a position on the committee must designate whether the position is for a one-year or two-year term.(d) A student member of the committee who withdraws from the institution must resign from the committee.(e) A vacancy in an appointive position on the committee shall be filled for the unexpired portion of the term in the same manner as the original appointment. A vacancy in an elective position on the committee shall be filled for the unexpired portion of the term by appointment by the president of the institution.(f) The committee shall:(1) study the type, amount, and expenditure of a compulsory fee under Section 54.503 of this code; and(2) meet with appropriate administrators of the institution, submit a written report on the study under Subdivision (1) of this subsection, and recommend the type, amount, and expenditure of a compulsory fee to be charged for the next academic year.(g) Before recommending the student fee budget to the governing board of the institution, the president of the institution shall consider the report and recommendations of the committee. If the president's recommendations to the governing board are substantially different from the committee's recommendations to the president, the administration of the institution shall notify the committee not later than the last date on which the committee may request an appearance at the board meeting. On request of a member of the committee, the administration of the institution shall provide the member with a written report of the president's recommendations to the board.

Added by Acts 1991, 72nd Leg., ch. 844, Sec. 2, eff. Aug. 26, 1991.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1419, Sec. 1, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1425, Sec. 1, eff. June 15, 2007.

Sec. 54.5032. STUDENT FEE ADVISORY COMMITTEE; THE TEXAS A&M UNIVERSITY SYSTEM. (a) A student fee advisory committee is established at each component institution of The Texas A&M University System to advise the board of regents and the administration of the institution on the type, amount, and expenditure of compulsory fees for student services under Section 54.503, for student health and medical services under Section 54.507, for student center facilities under Section 54.521, and for recreational sports under Section 54.539.(b) Each committee is composed of the following nine members:(1) five student members who are enrolled for not less than six semester credit hours at the institution and who are representative of all students enrolled at the institution, selected under Subsection (c); and(2) four members who are representative of the entire institution, appointed by the president of the institution.(c) If the institution has a student government, the student government shall appoint three students to serve two-year terms on the committee and two students to serve one-year terms on the committee. If the institution does not have a student government, the students enrolled at the institution shall elect three students to serve two-year terms on the committee and two students to serve one-year terms on the committee. A candidate for a position on the committee must designate whether the position is for a one-year or two-year term.(c-1) This subsection expires September 1, 2009. Notwithstanding Subsection (c):(1) a person serving on the student fee advisory committee under Section 54.5031 at an institution to which this section applies on the date this section takes effect is considered to be a member of the student fee advisory committee established at the institution under this section for the same term that the person is serving when this section takes effect; and(2) a person appointed, elected, or otherwise selected to serve on the student fee advisory committee under Section 54.5031 at an institution to which this section applies before the date this section takes effect for a term that was to begin on or after the date this section takes effect is considered to have been appointed, elected, or otherwise selected to serve on the student fee advisory committee established at the institution under this section for the same term.(d) A student member of the committee who withdraws from the institution must resign from the committee.(e) A vacancy in an appointive position on the committee shall be filled for the unexpired portion of the term in the same manner as the original appointment. A vacancy in an elective position on the committee shall be filled for the unexpired portion of the term by appointment by the president of the institution.(f) The committee shall:(1) study the type, amount, and expenditure of the compulsory fees imposed under Sections 54.503, 54.507, 54.521, and 54.539; and(2) meet with appropriate administrators of the institution, submit a written report on the study under Subdivision (1), and recommend the type, amount, and expenditure of the compulsory fees to be charged for the next academic year.(g) Before recommending the student fee budget to the board of regents each year, the president of the institution shall consider the report and recommendations of the committee. If the president's recommendations to the board of regents are substantially different from the committee's recommendations to the president, the president of the institution shall notify the committee not later than the last date on which the committee may request an appearance at the meeting of the board of regents at which the student fee budget will be considered. On request of a member of the committee, the president of the institution shall provide the member with a written report of the president's recommendations to the board of regents.

Added by Acts 2007, 80th Leg., R.S., Ch. 1419, Sec. 2, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1425, Sec. 2, eff. June 15, 2007.

Sec. 54.5035. WAIVER OF FEES. (a) Except as provided by Subsection (c), the governing board of an institution of higher education may waive a mandatory or discretionary fee for a student if the board determines that the student is not reasonably able to participate in or use the activity, service, or facility for which the fee is charged.(b) Except as provided by Subsection (c), the governing board of an institution of higher education may waive a mandatory or discretionary fee for a specific category of students if the board determines that the waiver is in the best interest of the institution or is critical to the viability of an academic initiative.(c) The governing board must ensure that a waiver under this section does not result in the institution's inability to service a debt to which revenue from the fee is obligated or to support an activity, service, or facility for which the fee is charged.(d) This section does not permit the governing board to waive payment of tuition or laboratory fees.(e) The governing board may limit or prohibit a student's participation in or use of an activity, service, or facility supported by a fee that is waived for the student under this section.

Added by Acts 1999, 76th Leg., ch. 367, Sec. 1, eff. Sept. 1, 1999.

Sec. 54.504. INCIDENTAL FEES. (a) The governing board of an institution of higher education may fix the rate of incidental fees to be paid to an institution under its governance by students and prospective students and may make rules for the collection of the fees and for the distribution of the funds, such funds to be accounted for as other designated funds. The rate of an incidental fee must reasonably reflect the actual cost to the university of the materials or services for which the fee is collected. In fixing such rate, the governing board may consult with a student fee advisory committee which the governing board may establish if such student committee does not presently exist.(b) The board shall publish in the general catalog of the university a description of the amount of each fee to be charged.(c) In this section, "incidental fees" includes, without limitation, such fees as late registration fees, library fines, microfilming fees, thesis or doctoral manuscript reproduction or filing fees, bad check charges, application processing fees, and laboratory breakage charges, but does not include a fee for which a governing board makes a charge under the authority of any other provision of law.

Added by Acts 1985, 69th Leg., ch. 292, Sec. 1, eff. Aug. 26, 1985.

Sec. 54.5041. ENVIRONMENTAL SERVICE FEE. (a) The governing board of an institution of higher education may charge each student enrolled at the institution an environmental service fee, if the fee has been approved by a majority vote of the students enrolled at the institution who participate in a general student election called for that purpose.(b) Unless increased in accordance with Subsection (d), the amount of the fee may not exceed:(1) $5 for each regular semester or summer term of more than six weeks; or(2) $2.50 for each summer session of six weeks or less.(c) The fee may be used only to:(1) provide environmental improvements at the institution through services related to recycling, energy efficiency and renewable energy, transportation, employment, product purchasing, planning and maintenance, or irrigation; or(2) provide matching funds for grants to obtain environmental improvements described by Subdivision (1).(d) The amount of the fee may not be increased unless the increase has been approved by a majority vote of the students enrolled at the institution who participate in a general student election called for that purpose. The fee may not be increased under this subsection if the increase would result in a fee under this section in an amount that exceeds:(1) $10 for each regular semester or summer term of more than six weeks; or(2) $5 for each summer session of six weeks or less.(e) An institution that imposes the environmental service fee may not use the revenue generated by the fee to reduce or replace other money allocated by the institution for environmental projects.(f) Any fee revenue that exceeds the amount necessary to cover current operating expenses for environmental services and any interest generated from that revenue may be used only for purposes provided under Subsection (c).(g) The fee is not considered in determining the maximum amount of student services fees that an institution of higher education may charge.(h) The fee may not be charged after the fifth academic year in which the fee is first charged unless, before the end of that academic year, the institution has issued bonds payable in whole or in part from the fee, in which event the fee may not be charged after the academic year in which all such bonds, including refunding bonds for those bonds, have been fully paid.

Added by Acts 2009, 81st Leg., R.S., Ch. 1325, Sec. 1, eff. June 19, 2009.Added by Acts 2009, 81st Leg., R.S., Ch. 1395, Sec. 1, eff. September 1, 2009.

Sec. 54.505. VEHICLE REGISTRATION FEES AND OTHER FEES RELATED TO PARKING AND TRAFFIC. (a) The governing board of each institution of higher education may charge a reasonable fee to students, faculty, and staff for registration of a vehicle under Section 51.202 of this code.(b) The governing board may fix and collect a reasonable fee or fees for the provision of facilities and the enforcement and administration of parking and traffic regulations approved by the board for an institution; provided, however, that no such fee may be charged to a student unless the student desires to use the facilities.

Added by Acts 1979, 66th Leg., p. 146, ch. 78, Sec. 1, eff. April 26, 1979. Amended by Acts 1987, 70th Leg., ch. 901, Sec. 7, eff. Aug. 31, 1987.

Sec. 54.506. FEES AND CHARGES FOR SERVICES TO THE PUBLIC; THE UNIVERSITY OF HOUSTON SYSTEM. A schedule of minimum fees and charges shall be established by the board of regents of the University of Houston System for services performed by any department of a component institution for students and the public. The schedule shall conform to the fees and charges customarily made for like services in the community. By way of example, but not as a limitation, are services of the hearing clinic, optometry clinic, reading clinic, and data processing and computing center.

Renumbered from Education Code Sec. 111.40 and amended by Acts 1987, 70th Leg., ch. 901, Sec. 8, eff. Aug. 31, 1987. Amended by Acts 1995, 74th Leg., ch. 823, Sec. 6, eff. Aug. 28, 1995.

Sec. 54.5061. STUDENT SERVICES FEES; THE UNIVERSITY OF HOUSTON SYSTEM. (a) In this section:(1) "Student services" includes textbook rentals; recreational activities; health, hospital, and other medical services; group hospitalization; intramural and intercollegiate athletics; artists and lecture series and other cultural entertainment; debating and oratorical activities; student publications; student government; student fees advisory committees; student transportation services; and any other student activities and services specifically authorized and approved by the board; provided, however, that nothing herein shall affect the setting and collection of any other fee which may be charged under the specific authority of any other section of this code.(2) "Compulsory fee" means a fee that is charged to all students enrolled at the component institution.(3) "Voluntary fee" means a fee that is charged only to those students who make use of the student service for which the fee is established.(b) Subject to Section 54.5062 of this code and Subsections (h) and (i) of this section, the Board of Regents of the University of Houston System may charge and collect from students registered at each component institution of the University of Houston System fees to cover the cost of student services that the board considers necessary or desirable in carrying out the educational functions of each university. The governing board of the system is not required to set uniform fees or rates for component institutions.(c) The board may make fees for a particular student service voluntary or compulsory.(d) Any compulsory fees for student services charged under this section shall be assessed in proportion to the number of semester credit hours for which a student registers unless the rate of such fee is specifically established by law or authority and approval of the board to be a minimum amount to be charged to each student for any semester or summer term.(e) Money collected as fees for student services shall be:(1) reserved and accounted for in an account kept separate from educational and general funds of the university;(2) used only for the support of student services;(3) used only after the compulsory fees to be included in the student services fees budget have been considered as provided in this subchapter; and(4) placed in a depository bank designated by the board and secured as provided by law.(f) Each year the board shall approve for each university a separate budget for student activities and services financed by fees authorized by this section. The budget shall show the fees to be assessed, the purpose for which the fees will be used or the functions to be financed, the estimated income to be derived, and the proposed expenditures to be made. Copies of the budget shall be filed annually with the coordinating board, the governor, the Legislative Budget Board, and the state library.(g) If payment of any compulsory fees authorized by this section would cause an undue financial hardship on a student, the board may waive all or part of the compulsory fees for that student. The number of students granted a waiver under this subsection may not exceed 10 percent of the total enrollment of the university. The board may limit the participation of a student in the activities financed by the fees waived in proportion to the extent of the waiver.(h) If, in an academic year, the total compulsory fees charged under this section are more than 10 percent higher than the previous year's compulsory fees, the increase is not effective unless approved by a majority vote of the students voting in an election called for that purpose or by a majority vote of the duly elected student government.(i) The total of all compulsory fees charged under this section to students for any semester or summer session may not exceed $150, unless prior approval has been granted by a majority vote of the students voting in an election called for that purpose or by a majority vote of the duly elected student government.(j) General revenue appropriations, other educational and general income, and funds appropriated under Article VII, Section 17, of the Texas Constitution, may be expended on a proportional use basis to support the services, activities, and facilities provided for in this section to the extent that the use of such funds is not otherwise restricted by the constitution or general law.(k) This section does not affect any special fees, including general use fees, that the legislature has authorized to finance revenue bond issues or any other fees authorized by law.

Added by Acts 1991, 72nd Leg., ch. 848, Sec. 2, eff. Aug. 26, 1991.

Sec. 54.5062. STUDENT FEES ADVISORY COMMITTEE; THE UNIVERSITY OF HOUSTON SYSTEM. (a) A student fees advisory committee is established at each component institution of the University of Houston System to advise the board of regents, presidents, and administration of the University of Houston System on the type, level, and expenditure of compulsory fees for student services collected at each component institution of the system under Section 54.5061 of this code. Each committee is composed of nine members.(b) Five of the members of each student fees advisory committee shall be student members. The student members shall be generally representative of the student body and be enrolled in not less than six semester hours at the university. If a student government exists, the student members shall be selected by the student government of the university. The student members shall be selected and designated as appropriate so that three members of the committee are serving terms of two years, and two members are serving terms of one year. If a student government does not exist, the students shall be elected by the students enrolled in the university. At each election, the appropriate number of students shall be elected for terms of appropriate length so that three are serving terms of two years, and two are serving terms of one year. Candidates shall file for either a one-year or a two-year position.(c) The four remaining members of the student fees advisory committee shall be appointed by the president of the university and shall be generally representative of the total university community. Each member appointed by the president serves for a term of one year but may be reappointed.(d) A student member who ceases to be a student may not continue to hold a student membership position. If a student vacancy occurs, the student government shall appoint a new member to serve for the remainder of the unexpired term. In the absence of student government or if the vacancy is in a position appointed by the president, the president of the university shall appoint a new member to serve for the remainder of the term.(e) The committee shall conduct appropriate inquiry into the type, level, and expenditure of any compulsory fees to be charged under Section 54.5061 of this code and into the expenditure of money generated from those fees. The committee shall then meet with appropriate members of the university administration to submit a report recommending the type, level, and expenditure of compulsory fees to be charged to students in the academic year beginning with the following fall semester.(f) The president shall duly consider the recommendations of the student fees advisory committee during the annual budgetary process. If the president's recommendations to the board of regents are substantially different from those of the student fees advisory committee, the administration shall so notify the student fees advisory committee. Such notification shall be in sufficient time for the committee to request an appearance at the board of regents meeting during which the president's recommendations will be considered. The administration shall provide to a student member designated by the student members of the committee, on that student member's request, the most recent and complete recommendations of the president to the board.

Added by Acts 1991, 72nd Leg., ch. 848, Sec. 3, eff. Aug. 26, 1991.

Sec. 54.507. GROUP HOSPITAL AND MEDICAL SERVICES FEES; TEXAS A & M UNIVERSITY SYSTEM. (a) The Board of Regents of The Texas A & M University System may levy and collect from each student at any institution of higher education which is a part of The Texas A & M University System a compulsory group hospital and medical services fee not to exceed $75 for each regular semester and not to exceed $25 for each term of each summer session. The compulsory group hospital and medical services fee may not be levied unless the levy of the fee has been approved by a majority vote of those students at the affected institution participating in a general student election called for that purpose.(b) In addition to the fee authorized under Subsection (a) of this section, the Board of Regents of The Texas A & M University System may levy and collect from each student registered at Prairie View A & M University a supplemental group hospital and medical services fee not to exceed $30 for each regular semester and not to exceed $12.50 for each term of the summer session. The supplemental group hospital and medical services fee may not be levied unless the levy of the fee has been approved by a majority vote of the students registered at Prairie View A & M University participating in a general election called for that purpose.(c) A fee levied under this section at a component institution of The Texas A & M University System may be used only to provide hospital or other medical services to students registered at that component institution.(d) If, in an academic year, the total compulsory fee charged under this section is more than 10 percent higher than the compulsory fee charged under this section for the previous academic year, the increase does not take effect unless the increase is approved by a majority vote of the students voting in an election held for that purpose.(e) If, in an academic year, the total compulsory fee charged under this section is proposed to be increased by an amount less than 10 percent over that charged in the previous academic year, the Board of Regents of The Texas A & M University System may, in lieu of an election, hold a public meeting on the increase prior to its taking effect in which students have the opportunity to comment.(f) An election under this section must also permit the students to vote on whether hospital and medical services should be provided to students at the institution by the institution or by a private entity. The vote by the students on the responsibility for provision of hospital and medical services to students at the institution is not binding on the institution.

Added by Acts 1973, 63rd Leg., p. 546, ch. 232, Sec. 1, eff. Aug. 27, 1973. Renumbered from Education Code Sec. 86.24 and amended by Acts 1987, 70th Leg., ch. 901, Sec. 9, eff. Aug. 31, 1987. Amended by Acts 1989, 71st Leg., ch. 914, Sec. 1, eff. June 14, 1989; Acts 1993, 73rd Leg., ch. 990, Sec. 1, eff. June 19, 1993; Acts 1995, 74th Leg., ch. 757, Sec. 1, eff. June 16, 1995.

Sec. 54.508. MEDICAL SERVICES FEE; TEXAS TECH UNIVERSITY SYSTEM COMPONENTS. (a) The board of regents of the Texas Tech University System may charge each student registered at a component institution of the Texas Tech University System a medical services fee not to exceed $100 for each semester of the regular term or 12-week summer session and not to exceed $50 for each six-week or shorter term of the summer session.(b) Before charging a medical services fee, the board must give students and administrators an opportunity to offer recommendations to the board as to the type and scope of medical services that should be provided.(c) A medical services fee charged under this section may be used only to provide medical services to students enrolled at a component institution of the Texas Tech University System.(d) A medical services fee charged under this section is in addition to any other fee the board is authorized by law to charge.(e) The board may not increase the amount of the medical services fee charged at a component institution of the Texas Tech University System by more than 10 percent from one academic year to the next unless the increase is approved by a majority of the students of the institution voting in a general student election held for that purpose.

Added by Acts 1983, 68th Leg., p. 3860, ch. 608, Sec. 1, eff. June 19, 1983. Renumbered from Education Code Sec. 109.52 and amended by Acts 1987, 70th Leg., ch. 901, Sec. 10, eff. Aug. 31, 1987. Amended by Acts 1991, 72nd Leg., ch. 166, Sec. 1, eff. Aug. 26, 1991; Acts 2001, 77th Leg., ch. 100, Sec. 1, eff. May 11, 2001.

Sec. 54.5081. MEDICAL SERVICES FEE; UNIVERSITY OF NORTH TEXAS SYSTEM INSTITUTIONS. (a) The board of regents of the University of North Texas System may charge each student registered at a component institution of the University of North Texas System a medical services fee not to exceed $75 for each semester of the regular term or 12-week summer session and not to exceed $37.50 for each six-week or shorter term of the summer session.(b) Before charging a medical services fee at a component institution, the board must give students and administrators an opportunity to offer recommendations to the board as to the type and scope of medical services that should be provided.(c) The board may not increase the amount of the medical services fee charged at a component institution by more than 10 percent from one academic year to the next unless the amount of the increase is approved by a majority of the students at the institution voting in a general election held at the institution for that purpose.(d) A medical services fee charged at a component institution of the University of North Texas System under this section may be used only to provide medical services to students registered at that component institution.(e) The fee imposed under this section may not be considered in determining the maximum student services fee that may be charged students enrolled at a component institution of the University of North Texas System under Section 54.503(b).

Added by Acts 1991, 72nd Leg., ch. 856, Sec. 1, eff. Aug. 26, 1991. Amended by Acts 2001, 77th Leg., ch. 383, Sec. 1, eff. May 28, 2001.

Sec. 54.5082. MEDICAL SERVICES FEE; MIDWESTERN STATE UNIVERSITY. (a) The board of regents of Midwestern State University may charge each student registered at the university a medical services fee not to exceed $30 for each semester of the regular term or 12-week summer session and not to exceed $15 for each six-week or shorter term of the summer session.(b) The board may not impose a fee under this section or increase the amount of the fee by more than 10 percent in any academic year unless the imposition or increase has been approved by a majority vote of the students at the institution participating in an election called for that purpose.(c) Revenue from a fee imposed under this section may be used only to provide medical services to students at the university.(d) A fee imposed under this section is in addition to any other fee the board is authorized by law to impose.

Added by Acts 1999, 76th Leg., ch. 99, Sec. 1, eff. May 17, 1999.

Sec. 54.5085. MEDICAL SERVICES FEE; TEXAS WOMAN'S UNIVERSITY. (a) The board of regents of Texas Woman's University may charge each student registered at the university a medical services fee not to exceed $55 for each semester of the regular term or 12-week summer session and not to exceed $25 for each six-week or shorter term of the summer session.(b) Before the board imposes or increases a fee under this section, the board shall consider the recommendations of a student fee advisory committee established by the president of the university. A majority of the members of the advisory committee must be students appointed by the presiding officer of the student governing body and the remainder of the members must be appointed by the president of the university. The board may increase the amount of the fee by an amount that is more than 10 percent of the amount imposed in the preceding academic year only if that increase is approved by a majority vote of those students of the university participating in a general election called for that purpose.(c) A medical services fee charged under this section may be used only to provide medical services to students registered at the university.(d) A medical services fee charged under this section is in addition to any other fee the board is authorized by law to charge.

Added by Acts 1991, 72nd Leg., ch. 844, Sec. 3, eff. Aug. 26, 1991. Amended by Acts 2001, 77th Leg., ch. 384, Sec. 1, eff. May 28, 2001.

Sec. 54.5089. MEDICAL SERVICES FEE; TEXAS STATE UNIVERSITY SYSTEM COMPONENTS. (a) The board of regents of the Texas State University System may charge each student registered at a component institution of the Texas State University System a medical services fee not to exceed $100 for each semester of the regular term or summer session of 12 weeks or longer and not to exceed $50 for each summer session of less than 12 weeks.(b) Before charging a medical services fee, the board must give students and administrators an opportunity to offer recommendations to the board as to the type and scope of medical services that should be provided.(c) A medical services fee charged at a component institution of the Texas State University System may be used only to provide medical services to students registered at that component institution.(d) A medical services fee charged under this section is in addition to any other fee the board is authorized by law to charge and may not be considered in determining the maximum student services fee that may be charged students enrolled at a component institution of the Texas State University System under Section 54.503(b) of this code.(e) Not more than once in an academic year, the board may increase the fee authorized by this section. Any increase in the fee of more than 10 percent must be approved by a majority vote of those students participating in a general student election called for that purpose.

Added by Acts 1993, 73rd Leg., ch. 990, Sec. 2, eff. June 19, 1993. Amended by Acts 2003, 78th Leg., ch. 598, Sec. 1, eff. June 20, 2003.

Sec. 54.50891. MEDICAL SERVICES FEE; THE UNIVERSITY OF TEXAS SYSTEM COMPONENTS. (a) The board of regents of The University of Texas System may charge each student registered at a component institution of The University of Texas System a medical services fee not to exceed $55 for each semester or term. If approved by a majority vote of those students participating in a general election held at the institution for that purpose, the maximum amount of the medical services fee that may be charged at a component institution is increased to the amount stated on the ballot proposition, not to exceed $75 for each semester or term. Approval at the election of an increase in the maximum amount of the fee that may be charged at a component institution does not affect the application of Subsection (e) to an increase in the amount of the fee actually charged at that institution from one academic year to the next.(b) Before charging a medical services fee, the board must give students and administrators an opportunity to offer recommendations to the board as to the type and scope of medical services that should be provided. Before increasing the amount of the medical services fee at The University of Texas at Austin, a medical services fee committee, a majority of the members of which must be students of the university, must approve the fee increase.(c) A medical services fee charged at a component institution of The University of Texas System may be used only to provide medical services to students registered at that component institution.(d) A medical services fee charged under this section is in addition to any other fee the board is authorized by law to charge and may not be considered in determining the maximum student services fee that may be charged students enrolled at a component institution of The University of Texas System.(e) The board may not increase the amount of the fee charged at a component institution of The University of Texas System by more than 10 percent from one academic year to the next unless the increase is approved by a majority of the students of the institution voting in a general election held at the institution for that purpose.(f) The board shall prorate the amount of a fee charged to a student under this section based on the length of the semester or term for which the student is enrolled.

Added by Acts 1993, 73rd Leg., ch. 990, Sec. 3, eff. June 19, 1993. Amended by Acts 1999, 76th Leg., ch. 1558, Sec. 2, eff. June 19, 1999.

Sec. 54.509. STUDENT RECREATION FEE; TEXAS TECH UNIVERSITY SYSTEM COMPONENTS. (a) If approved by student vote, the board of regents of the Texas Tech University System may charge each student enrolled at a component institution of the Texas Tech University System a recreation fee not to exceed $100 per semester or $50 per six-week summer term to be used to purchase equipment for and to operate and maintain the student recreation facilities and programs at the institution.(b) The fee may not be increased by more than 10 percent from one academic year to the next unless the increase is approved by a majority of students voting on the issue in a general student election called for that purpose.(c) The university shall collect the student recreation fee and shall deposit the money collected in an account known as the Student Recreation Account.(d) The student recreation fee is not counted in determining the maximum student services fee which may be charged under Section 54.503.

Added by Acts 1979, 66th Leg., p. 235, ch. 122, Sec. 1, eff. Aug. 27, 1979. Renumbered from Education Code Sec. 109.51 and amended by Acts 1987, 70th Leg., ch. 901, Sec. 11, eff. Aug. 31, 1987. Amended by Acts 2001, 77th Leg., ch. 100, Sec. 1, eff. May 11, 2001.

Sec. 54.5091. STUDENT RECREATIONAL FACILITY FEE; UNIVERSITY OF NORTH TEXAS. (a) If approved by a majority vote of those students participating in a general election held at the university for that purpose, the board of regents of the University of North Texas may impose a recreational facility fee on each student enrolled in the university in an amount not to exceed $75 per student for each semester of the regular term or 12-week summer session and not to exceed $37.50 per student for each six-week or shorter term of the summer session. The fee may be used only for constructing, operating, maintaining, improving, and equipping a recreational facility or program at the university.(b) Revenue from a fee imposed under this section shall be deposited to the credit of an account known as the "University of North Texas recreational facility fee account" under the control of the student fee advisory committee established under Section 54.5031.(c) The student fee advisory committee annually shall submit to the board of regents a complete and itemized budget for the recreational facility with a complete report of all recreational facility activities conducted during the past year and all expenditures made in connection with those activities. The board may make changes in the budget that the board determines are necessary. After approving the budget, the board, in accordance with this section, may impose the recreational facility fees for that year in amounts sufficient to meet the budgetary needs of the recreational facility. If the budget approved by the board contains an expenditure for the construction of a facility, the board may contract for the construction of the facility.(d) The board may not increase the amount of the recreational facility fee by more than 10 percent in any academic year unless the amount of the increase is approved by a majority of the students participating in a general election held at the university for that purpose.(e) A fee imposed under this section is in addition to any other use or service fee authorized to be imposed.(f) A fee imposed under this section may not be considered in determining the maximum student services fees that may be imposed under Section 54.503(b).

Added by Acts 2001, 77th Leg., ch. 382, Sec. 1, eff. Sept. 1, 2001.

Sec. 54.510. STUDENT RECREATIONAL SPORTS FEE; THE UNIVERSITY OF TEXAS AT AUSTIN. (a) The board of regents of The University of Texas System may charge each student enrolled in The University of Texas at Austin a recreational sports fee not to exceed $20 a semester or 12-week summer session or $10 a six-week summer session. The fee may be used only for financing, constructing, operating, maintaining, and improving recreational sports facilities and programs at the university.(b) A fee may not be imposed under this section until the semester in which a campus recreational sports facility will be available for use.(c) The university shall collect any student recreational sports fee imposed under this section and shall deposit the money collected in an account to be known as the student recreational sports account. A recreational sports fee may not be collected after the 20th anniversary of the date it is first collected, or after all bonded indebtedness for any campus recreational sports facility for which the fee receipts are pledged is paid, whichever is later.(d) A student recreational sports fee imposed under this section is not counted in determining the maximum student services fee which may be charged under Section 54.513 of this subchapter.

Added by Acts 1985, 69th Leg., ch. 239, Sec. 85, eff. Sept. 1, 1985. Renumbered from Education Code Sec. 67.213 and amended by Acts 1987, 70th Leg., ch. 901, Sec. 12, eff. Aug. 31, 1987.

Sec. 54.511. STUDENT FEES FOR BUS SERVICE; TEXAS STATE UNIVERSITY SYSTEM. (a) The board of regents of the Texas State University System may charge each student enrolled at Texas State University--San Marcos a fee initially set at $10 per semester or $5 per six-week summer term to be used to finance bus service for students attending the institution.(b) Not more than once in an academic year, the board may increase the fee authorized in Subsection (a) of this section for the purpose of covering increased operating costs of the bus service. Any increase in the fee must be approved by a majority vote of those students participating in a general election called for that purpose. However, the total fee may not exceed $100 per semester or $50 per summer term of six weeks or less.(c) The fee for student bus service shall not be counted in determining the maximum student service fees which may be charged pursuant to the provisions of Section 54.503 of this code.(d) The university shall hold in reserve any fee revenue that exceeds the amount necessary to meet the operating expenses of the bus service and shall apply that revenue only to future operating expenses of the bus service.

Added by Acts 1975, 64th Leg., p. 1233, ch. 458, Sec. 1, eff. Sept. 1, 1975. Amended by Acts 1981, 67th Leg., p. 82, ch. 43, Sec. 1. Renumbered from Education Code Sec. 96.42 and amended by Acts 1987, 70th Leg., ch. 901, Sec. 13, eff. Aug. 31, 1987. Amended by Acts 1991, 72nd Leg., ch. 289, Sec. 1, eff. Aug. 26, 1991; Acts 1999, 76th Leg., ch. 625, Sec. 1, eff. June 18, 1999; Acts 2003, 78th Leg., ch. 386, Sec. 3, 4, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 598, Sec. 2, 3, eff. June 20, 2003.

Sec. 54.5111. ENVIRONMENTAL SERVICE FEE; SOUTHWEST TEXAS STATE UNIVERSITY. (a) The board of regents of the Texas State University System may charge each student enrolled at Southwest Texas State University an environmental service fee in an initial amount not to exceed $1 per semester of the regular term or term of the summer session. The fee may not be imposed unless approved by a majority vote of the students at the university voting in an election held for that purpose at the same time and using the same ballot as a student government election.(b) Not more than once in an academic year, the board of regents may increase the amount of the fee authorized by this section to cover increased operating costs of environmental services funded from revenue from the fee. The board may not increase the amount of the fee unless the increase is approved by a majority vote of the students at the university voting in an election held for that purpose in which at least 1,000 students at the university cast ballots and that is held at the same time and using the same ballot as a student government election. The total amount of the increased fee may not exceed:(1) $6 per student for each regular semester or for each term of the summer session not covered by Subdivision (2); or(2) $3 per student for each six-week or shorter term of the summer session.(c) A fee imposed under this section may be used only to provide environmental improvements at the university through services such as recycling, transportation, employment, product purchasing, matching funds for grants, planning and maintenance, and irrigation.(d) The university may not use revenue from the fee imposed under this section to reduce or replace other money allocated by the university for environmental projects.(e) The university shall retain any fee revenue that exceeds the amount necessary to cover current operating expenses for environmental services and any interest generated from that revenue. The university may use the excess revenue and interest generated from that revenue only for the purposes provided by Subsection (c).

Added by Acts 2003, 78th Leg., ch. 1305, Sec. 1, eff. June 21, 2003.

Sec. 54.512. SHUTTLE BUS FEE; THE UNIVERSITY OF TEXAS AT ARLINGTON. (a) The board of regents of The University of Texas System may levy a shuttle bus fee not to exceed $10 per student for each regular semester and not to exceed $5 per student for each term of the summer session, for the sole purpose of financing shuttle bus service for students attending The University of Texas at Arlington. The fees herein authorized to be levied are in addition to any use fee or service fee now or hereafter authorized to be levied. However, no fee may be levied unless the fee is approved by a majority vote of those students participating in a general election called for that purpose.(b) Such fees shall be deposited to an account known as "The University of Texas at Arlington Shuttle Bus Fee Account" and shall be expended in accordance with a budget submitted to and approved by the board of regents. The board of regents shall make such changes in the budget as it deems necessary before approving the budget, and shall then levy the fees, within the limits herein fixed, in such amounts as will be sufficient to meet the budget as approved.

Added by Acts 1977, 65th Leg., p. 833, ch. 309, Sec. 2, eff. Aug. 29, 1977. Renumbered from Education Code Sec. 68.05 and amended by Acts 1987, 70th Leg., ch. 901, Sec. 14, eff. Aug. 31, 1987.

Sec. 54.5121. INTERCOLLEGIATE ATHLETIC FEE; THE UNIVERSITY OF TEXAS AT ARLINGTON. (a) The board of regents of The University of Texas System may impose a mandatory intercollegiate athletics fee at The University of Texas at Arlington. The amount of the fee may not exceed $7.75 per semester credit hour for each regular semester, unless increased as provided by Subsection (b). The fee may not be imposed unless approved by a majority vote of the students participating in a general student election held for that purpose.(b) The amount of the fee per semester credit hour may be increased from one academic year to the next only if approved by a majority vote of the students participating in a general student election held for that purpose or, if the amount of the increase does not exceed five percent, by the legislative body of the student government of the university.(c) The board of regents may prorate the amount of the fee for a summer session.(d) The fee imposed under this section may not be considered in determining the maximum student services fees that may be imposed under Section 54.503.(e) Expired.

Added by Acts 1999, 76th Leg., ch. 525, Sec. 1, eff. June 18, 1999.

Sec. 54.5122. RECREATIONAL FACILITY FEE; THE UNIVERSITY OF TEXAS AT ARLINGTON. (a) The board of regents of The University of Texas System may charge each student enrolled at The University of Texas at Arlington a recreational facility fee to finance, construct, renovate, improve, equip, or maintain recreational facilities or to operate recreational programs at the university.(b) The fee may not be imposed unless the fee is approved by a majority vote of the students participating in a general student election called for that purpose.(c) The initial amount of a fee imposed under this section may not exceed:(1) $9 per student for a regular semester;(2) $6 per student for a summer session of 10 weeks or more;(3) $4 per student for a summer session of eight weeks or more but less than 10 weeks; and(4) $3 per student for a summer session of less than eight weeks.(d) Subject to Subsection (e), the board of regents may increase the amount of a fee imposed under this section from one academic year to the next with the approval of the legislative body of the student government of The University of Texas at Arlington, except that an increase in the amount of a fee from one academic year to the next of more than 10 percent must be approved by a majority vote of the students voting in a general student election called for that purpose.(e) The amount of a fee imposed under this section may not exceed:(1) $75 per student for a regular semester;(2) $50 per student for a summer session of 10 weeks or more;(3) $35 per student for a summer session of eight weeks or more but less than 10 weeks;(4) $25 per student for a summer session of less than eight weeks; and(5) $10 per student for a summer session of less than three weeks for a student who was not enrolled at the university for the preceding regular semester.(f) After approval of the imposition of a fee under this section at a student election under Subsection (b), the president of The University of Texas at Arlington shall appoint a recreational facility student advisory committee. The committee shall advise the president regarding the administration and allocation of the revenue from the fee to support recreational facilities on the university campus.(g) The board of regents shall deposit the revenue from a fee imposed under this section in an account known as the recreational facility fee account.(h) The board of regents may pledge revenue from a fee imposed under this section to pay an obligation issued under the revenue financing system of The University of Texas System.(i) A fee imposed under this section is not considered in determining the maximum amount of student services fees that may be charged at The University of Texas at Arlington under Section 54.503.(j) The board of regents may permit a person who is not enrolled at The University of Texas at Arlington to use a facility financed with revenue from a fee imposed under this section if:(1) the person's use of the facility will not materially interfere with the use of the facility by students of the university;(2) the person is charged a fee for using the facility that is not less than the student fee and that is not less than the direct and indirect cost to the university of providing for the person's use; and(3) the person's use will not materially increase the potential liability of the university.

Added by Acts 2001, 77th Leg., ch. 181, Sec. 1, eff. May 18, 2001.

Sec. 54.513. STUDENT SERVICE FEES; THE UNIVERSITY OF TEXAS AT AUSTIN. (a) In this section:(1) "student services" includes textbook rentals; recreational activities; health, hospital, and other medical services; group hospitalization; automobile parking privileges; intramural and intercollegiate athletics; artists and lecture series and other cultural entertainment; debating and oratorical activities; student publications; student government; student fees advisory committee; student transportation services; and any other student activities and services specifically authorized and approved by the board; the term does not include services for which a fee may be charged under the specific authority of any other section of this code;(2) "compulsory fee" means a fee that is charged to all students enrolled in the university; and(3) "voluntary fee" means a fee that is charged only to those students who make use of the student service for which the fee is established.(b) Subject to Section 54.514 of this subchapter and subsections (j) and (k) of this section, the board of regents of The University of Texas System may charge and collect from students registered at The University of Texas at Austin fees to cover the cost of student services that the board considers necessary or desirable in carrying out the educational functions of the university.(c) The board may make fees for a particular student service voluntary or compulsory.(d) Except for fees allocated for hospital and health services, any compulsory fees for student services charged under this section shall be assessed in proportion to the number of semester credit hours for which a student registers.(e) No portion of the compulsory fees collected may be expended for parking services or facilities except as related to providing shuttle bus services.(f) Money collected as fees for student services shall be:(1) reserved and accounted for in an account kept separate from educational and general funds of the university;(2) used only for the support of student services;(3) used only after the compulsory fees to be included in the student service fees budget have been considered as provided by Section 54.514 of this subchapter; and(4) placed in a depository bank designated by the board and secured as provided by law.(g) Each year the board shall approve for the university a separate budget for student activities and services financed by fees authorized by this section. The budget must show the fees to be assessed, the purpose for which the fees will be used or the functions to be financed, the estimated income to be derived, and the proposed expenditures to be made. Copies of the budget shall be filed annually with the coordinating board, the governor, the Legislative Budget Board, and the state library.(h) If payment of any compulsory fees authorized by this section would cause an undue financial hardship on a student, the board may waive all or part of the compulsory fees for that student. The number of students granted a waiver under this subsection may not exceed 10 percent of the total enrollment of the university. The board may limit the participation of a student in the activities financed by the fees waived in proportion to the extent of the waiver.(i) If the total compulsory fee charged under this section is more than $150, the increase does not take effect unless the increase is approved by a majority vote of the students voting in an election held for that purpose or by a majority vote of the duly elected student government. In subsequent years, an election authorizing a fee increase must be held before the fee can be increased by more than 10 percent of the fee approved at the last student election.(j) The total of all compulsory fees charged under this section to students for any semester or summer session may not exceed $250.(k) General revenue funds appropriated for the element of cost "physical plant operation or maintenance" may be used to support the services and activities provided for in this section:(1) if the service or activity supported from the fees is not intercollegiate athletics or is not also appropriately classified as any other auxiliary enterprise that charges a fee directly related to the cost of the service under the criteria outlined in College and University Business Administration, Fourth Edition (1982), published by the National Association of College and University Business Officers; or(2) when the service or activity takes place in or on a facility the substantial use of which has been dedicated by the board for educational and general activities.(l) This section does not affect any special fees, including building use fees, that the legislature has authorized to finance revenue bond issues or any other fees specifically authorized by law.

Added by Acts 1983, 68th Leg., p. 2055, ch. 378, Sec. 1. Renumbered from Education Code Sec. 67.211 and amended by Acts 1987, 70th Leg., ch. 901, Sec. 15, eff. Aug. 31, 1987. Amended by Acts 1989, 71st Leg., ch. 584, Sec. 107, eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 910, Sec. 7; Acts 2001, 77th Leg., ch. 879, Sec. 2, eff. June 14, 2001.

Sec. 54.5131. INTERNATIONAL EDUCATION FEE; THE UNIVERSITY OF TEXAS AT AUSTIN. (a) The board of regents of The University of Texas System may charge and collect from students registered at The University of Texas at Austin a fee of $2 if approved by the students in a student referendum for any semester or summer session. The fee may be increased to an amount not to exceed $4 if approved by the students in a student referendum. The fee may be used only for funding an international education program to be used to assist students participating in international student exchange or study programs.(b) The fund shall be used in accordance with guidelines jointly developed by The University of Texas at Austin Student Association and the administration of The University of Texas at Austin.(c) The international education financial aid fee imposed under this section shall not count in determining the maximum student services fee which may be charged the students of The University of Texas at Austin under this chapter.

Added by Acts 1989, 71st Leg., ch. 910, Sec. 9. Amended by Acts 1997, 75th Leg., ch. 1073, Sec. 1.10, eff. Aug. 1, 1997.

Sec. 54.5132. INTERNATIONAL EDUCATION FEE. (a) The governing board of an institution of higher education, other than The University of Texas at Austin, may charge and collect from students registered at the institution a fee in an amount not less than $1 and not more than $4 for each semester or summer session. The amount of the fee may be increased only if the increase is approved by a majority vote of the students at the institution participating in an election called for that purpose.(b) Fees collected under this section shall be deposited in the institution's international education financial aid fund, a fund outside the state treasury. Money in the fund may be used only to assist students participating in international student exchange or study programs.(c) The international education financial aid fund shall be used in accordance with guidelines jointly developed by the student governing body of the institution and the administration of the institution. If an institution does not have a student governing body, the president may appoint a committee of students to assist with the development of the guidelines.(d) The fee imposed under this section may not be considered in determining the maximum student services fee that may be charged students enrolled at the institution under Section 54.503(b) of this code.

Added by Acts 1991, 72nd Leg., ch. 844, Sec. 4, eff. Aug. 26, 1991. Amended by Acts 2001, 77th Leg., ch. 1086, Sec. 1, eff. June 15, 2001.

Sec. 54.5133. MARTIN LUTHER KING, JR., STATUE FEE; THE UNIVERSITY OF TEXAS AT AUSTIN. (a) The board of regents of The University of Texas System may charge and collect from students registered at The University of Texas at Austin a fee of $1 for any semester or summer session. The fee shall be used for funding the construction of a Martin Luther King, Jr., statue on the campus of The University of Texas at Austin and to establish Martin Luther King, Jr., student scholarships.(b) Any funds raised in excess of the cost of the construction of the Martin Luther King, Jr., statue shall be used to establish Martin Luther King, Jr., student scholarships.(c) The fees collected shall be deposited into the Martin Luther King, Jr., statue fee account for the purposes outlined in Subsections (a) and (b).(d) A fee may not be charged under this section after August 31, 1999.

Added by Acts 1995, 74th Leg., ch. 757, Sec. 2, eff. June 16, 1995.

Sec. 54.5134. WASHINGTON, D.C., INTERNSHIP EDUCATION FEE. (a) The governing board of an institution of higher education may charge and collect from each student registered at the institution a fee in an amount not to exceed $1 for each semester or summer session if imposition of the fee is approved by a majority vote of the students of the institution participating in a general student election held for that purpose.(b) The amount of the fee imposed at an institution may be increased from one academic year to the next by more than 10 percent only if approved by a majority vote of the students of the institution participating in a general student election held for that purpose.(c) Revenue from a fee imposed under this section shall be deposited in a fund established by the institution outside the state treasury and identified as the institution's Washington, D.C., internship financial aid fund. Money in the fund may be used only to assist a student participating in a Washington, D.C., internship program administered, sponsored, or approved by the institution.(d) The fund shall be used in accordance with guidelines jointly developed by the student governing body of the institution and the administration of the institution. If the institution does not have a student governing body, the president may appoint a committee of students to assist with the development of the guidelines.(e) A fee imposed under this section may not be considered in determining the maximum amount of student services fees that may be charged a student enrolled at the institution under Section 54.503(b).

Added by Acts 1999, 76th Leg., ch. 1504, Sec. 1, eff. Aug. 30, 1999.

Sec. 54.5135. BARBARA JORDAN AND CESAR CHAVEZ STATUES FEE; THE UNIVERSITY OF TEXAS AT AUSTIN. (a) The board of regents of The University of Texas System may charge and collect from students registered at The University of Texas at Austin a fee of $2 for any semester or summer session. The fee shall be used for funding the construction of a Barbara Jordan statue and a Cesar Chavez statue on the campus of The University of Texas at Austin and to establish Barbara Jordan and Cesar Chavez student scholarships.(b) The board shall deposit one-half of the revenue collected from the fee into the Barbara Jordan statue fee account for the purposes of constructing the Barbara Jordan statue and, if funds permit, establishing Barbara Jordan student scholarships. Any funds deposited in the account in excess of the cost of the construction of the statue shall be used to establish the student scholarships.(c) The board shall deposit the remaining revenue collected from the fee into the Cesar Chavez statue fee account for the purposes of constructing the Cesar Chavez statue and, if funds permit, establishing Cesar Chavez student scholarships. Any funds deposited in the account in excess of the cost of the construction of the statue shall be used to establish the student scholarships.(d) A fee may not be charged under this section after August 31, 2007.

Added by Acts 2003, 78th Leg., ch. 1065, Sec. 1, eff. June 20, 2003.

Sec. 54.514. STUDENT FEES ADVISORY COMMITTEE; THE UNIVERSITY OF TEXAS AT AUSTIN. (a) The student fees advisory committee is established to advise the administration of The University of Texas at Austin on the type, level, and expenditure of compulsory fees for student services collected at the university under Section 54.513 of this subchapter. The administration may also ask the student fees advisory committee to advise the administration of the university on the type, level, and expenditure of voluntary fees for student services collected at the university under Section 54.513 of this subchapter. The committee is composed of nine members.(b) Five of the members of the student fees advisory committee must be student members. The student members must be students who are enrolled in not less than six semester hours at the university and who are generally representative of the student body. If a student government exists, the student members shall be selected by the student government of the university. The student members shall be selected and designated as appropriate so that three student members on the committee are serving terms of two years, and two student members are serving terms of one year. If a student government does not exist, the students shall be elected by the students enrolled in the university voting in an election held for that purpose. At each election, the appropriate number of students shall be elected for terms of appropriate length so that three student members on the committee are serving terms of two years, and two student members are serving terms of one year. At an election at which three students are being elected for terms of two years and two students are being elected for terms of one year, each candidate must file for a one-year or two-year position.(c) The four remaining members of the student fees advisory committee shall be appointed by the president of the university and shall be generally representative of the total university community. Each nonstudent member of the committee serves for a term of one year but may be reappointed.(d) A student member who ceases to be a student may not continue to hold a student membership position. If a student vacancy occurs, the student government shall appoint a new member to serve for the remainder of the unexpired term. In the absence of student government or if the vacancy is in a nonstudent position, the president of the university shall appoint a new member to serve for the remainder of the unexpired term.(e) The committee shall conduct appropriate inquiry into the type, level, and expenditure of any compulsory fees to be charged under Section 54.513 of this subchapter and on the expenditure of money generated from those fees. Following the committee's inquiries, the committee and the appropriate members of the university administration shall meet, and at the meeting the committee shall submit to the administration a statement recommending the type, level, and expenditure of compulsory fees to be charged to students in the academic year beginning with the following fall semester.(f) The president shall duly consider the recommendations of the student fees advisory committee in his recommendations to the board of regents of The University of Texas System which recommendations shall be submitted to the board during the annual budgetary process. If the president's recommendations to be made to the board are substantially different from those of the student fees advisory committee to the administration, the administration shall so notify the student fees advisory committee in sufficient time for the committee to request time for an appearance on the regents' agenda for the meeting at which the board will consider the president's recommendations. The administration shall provide to a student member designated by the student members of the committee, upon that student member's request, the most recent and complete recommendations of the president to the board.(g) In addition to selecting the student members of the student fees advisory committee, the student government, if one exists, is entitled to select the student members of the university parking and traffic policies committee established by the president of the university. The university parking and traffic policies committee shall provide copies of any recommendations it makes concerning the setting of student parking fees to the student fees advisory committee. The student fees advisory committee may make such comments and recommendations to the administration on the recommendations of the university parking and traffic policies committee as it may wish.

Added by Acts 1983, 68th Leg., p. 2055, ch. 378, Sec. 1. Renumbered from Education Code Sec. 67.212 and amended by Acts 1987, 70th Leg., ch. 901, Sec. 16, eff. Aug. 31, 1987.

Sec. 54.515. STUDENT UNION FEE. (a) The governing board of each institution of higher education may charge each student registered at the institution a student union fee not to exceed $20 for each regular semester and not to exceed $10 for each term of the summer session for the sole purpose of financing, constructing, operating, maintaining, and improving a student union building. The fee may not be imposed, and may not be increased above $10 for each regular semester and $5 for each term of the summer session, unless the imposition or increase is approved by a majority vote of those students participating in a general election. The fees authorized by this section are in addition to any other use or service fee authorized by law to be charged and collected by the institution.(b) The fees collected under Subsection (a) of this section shall be deposited in a designated account and shall be placed under the control of and subject to the order of a student advisory committee. The student advisory committee annually shall submit to the governing board of the institution a complete and itemized budget to be accompanied by a full and complete report of all activities conducted during the previous fiscal year and all related expenditures made during that year. The governing board shall make any changes in the budget as it considers necessary before approving the budget and shall charge and collect the fees as provided by this section in amounts sufficient to meet the budgetary needs of the student union building and within the limits authorized by this section.

Added by Acts 1987, 70th Leg., ch. 901, Sec. 17, eff. Aug. 31, 1987.

Sec. 54.518. UNIVERSITY CENTER FEE; MIDWESTERN STATE UNIVERSITY. (a) To the extent approved by the students under Subsection (b) of this section, the Board of Regents of Midwestern State University is hereby authorized to levy a regular, fixed student fee not to exceed $15 per student for each semester of the long session and not to exceed $7.50 per student for all or part of each term of the summer session for the purpose of operating, maintaining, improving, equipping, and financing the university center and acquiring or constructing additions to the center. The amount of the fee may be changed at any time within the limits specified in order to provide sufficient funds to support the university center. The fees authorized in this section supplement any other use or service fee authorized by law.(b) The decision to levy such a fee, the amount of the initial fee, and any increase in the fee must be approved by a majority vote of those students participating in a general election called for that purpose.(c) The chief fiscal officer of the university shall collect the fees provided for in this section and shall credit the money received from the fees to an account known as the University Center Administration and Program Fund.

Added by Acts 1979, 66th Leg., p. 793, ch. 354, Sec. 1, eff. June 6, 1979. Renumbered from Education Code Sec. 103.11 and amended by Acts 1987, 70th Leg., ch. 901, Sec. 20, eff. Aug. 31, 1987.

Sec. 54.519. STUDENT UNION FEE; NORTH TEXAS STATE UNIVERSITY. (a) The board of regents of North Texas State University may levy a regular, fixed student fee against each student enrolled in that institution, as may in their discretion be just and necessary for the purpose of operating, maintaining, improving, and equipping the student union and acquiring or constructing additions thereto; provided, however, that the student body must approve each increase of said fee in excess of $3 per student for each fiscal year, at an election called for that purpose by the board. Notice of an election shall be given by publication of a substantial copy of the resolution or order of the board calling the election and showing the amount of the increased fee and the purpose for which it is to be used. The notice shall be published in The North Texas Daily or in any other student newspaper having general circulation among the student body for three consecutive days of the week immediately preceding the date set for the election. The board shall canvass the returns and declare the results of the election, and if a majority of the students voting in the election vote in favor of the increase, then the board may levy the fee in an amount not in excess of the amount authorized at the election.(b) The activities of the student union financed in whole or in part by the student union fee shall be limited to those activities in which the entire student body is eligible to participate and in no event may any of the activities so financed be held outside of the territorial limits of the campus of the University of North Texas.(c) The fiscal officer of the University of North Texas shall collect the fees provided for in Subsection (a) of this section and shall credit the money received from those fees to an account known as the student union fee account.(d) The money thus collected and placed in the student union fee account shall be used for the purpose of operating and maintaining and improving the student union and shall be placed under the control of and subject to the order of the board of directors of the student union, which board of directors shall annually submit a complete and itemized budget to be accompanied by a full and complete report of all activities conducted during the past year and all expenditures made incident thereto. The board of regents shall make such changes in the budget as it deems necessary before approving it, and shall then levy the student fees under the provisions of Subsection (a) of this section in such amounts as will be sufficient to meet the budgetary needs of the student union, within the statutory limits fixed in this section.

Added by Acts 1971, 62nd Leg., p. 3336, ch. 1024, art. 2, Sec. 3, eff. Sept. 1, 1971. Amended by Acts 1985, 69th Leg., ch. 790, Sec. 1, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 1070, Sec. 9, eff. May 15, 1988. Renumbered from Education Code Sec. 105.43 and amended by Acts 1987, 70th Leg., ch. 901, Sec. 21, eff. Aug. 31, 1987.

Sec. 54.5191. INTERCOLLEGIATE ATHLETICS FEE; UNIVERSITY OF NORTH TEXAS. (a) The board of regents of the University of North Texas System may charge each student enrolled at the University of North Texas an intercollegiate athletics fee in an amount not to exceed $10 per semester credit hour for each semester or summer session.(b) A student enrolled in more than 15 semester credit hours shall pay the fee in an amount equal to the amount imposed on a student enrolled in 15 semester credit hours during the same semester or session.(c) The fee may not be charged before the first semester a new football stadium is available for use at the university.(d) If compulsory student services fees are charged to students enrolled at the university under Section 54.503, the total amount of those fees charged to a student shall be reduced by $3 per semester credit hour for the first semester in which an intercollegiate athletics fee is charged under this section.(e) Revenue from the fee charged under this section may be used only for financing, constructing, operating, maintaining, or improving an athletic facility or for operating an intercollegiate athletics program at the university.(f) The fee may not be charged unless approved by a majority vote of the students enrolled at the university who participate in a general student election held for that purpose. The ballot for the election to approve the fee must state a maximum amount of the fee that may be charged per semester credit hour, not to exceed the maximum amount prescribed by Subsection (a).(g) The amount of the fee may not be increased to an amount that exceeds by 10 percent or more the amount of the fee as last approved by a student vote under Subsection (f) or this subsection unless the increase has been approved by a majority vote of the students enrolled at the university who participate in a general student election held for that purpose.(h) The chief fiscal officer of the university shall collect the fee and shall deposit the revenue from the fee in an account to be known as the intercollegiate athletics fee account.(i) A fee charged under this section is not considered in determining the maximum amount of student services fees that may be charged each student enrolled at the university under Section 54.503.(j) The fee may not be charged after the fifth academic year in which the fee is first charged unless, before the end of that academic year, the university has issued bonds payable from the fee, in which event the fee may not be charged after the academic year in which all such bonds, including refunding bonds for those bonds, have been fully paid.

Added by Acts 2009, 81st Leg., R.S., Ch. 125, Sec. 1, eff. May 23, 2009.

Sec. 54.520. UNIVERSITY CENTER STUDENT FEE; STEPHEN F. AUSTIN STATE UNIVERSITY. (a) To the extent approved by the students under Subsection (b), the board of regents of Stephen F. Austin State University may charge each student enrolled in one or more courses conducted by the university a fee in the amount of $9 for each semester credit hour, in a total amount of at least $35 but not to exceed $85 per student for each semester or summer session, for the purpose of acquiring, constructing, renovating, operating, maintaining, improving, equipping, and financing a university center or additions to the center. The fees authorized in this section supplement any other use or service fee authorized by law.(b) The decision to levy a fee under this section must be approved by a majority vote of those students participating in a general election called for that purpose.(c) The chief fiscal officer of the university shall collect the fees provided for in this section and shall credit the money received from the fees to an account known as the university center administration and program fund.

Added by Acts 1979, 66th Leg., p. 734, ch. 326, Sec. 1, eff. June 6, 1979. Renumbered from Education Code Sec. 101.42 and amended by Acts 1987, 70th Leg., ch. 901, Sec. 22, eff. Aug. 31, 1987; Amended by Acts 2003, 78th Leg., ch. 475, Sec. 1, eff. June 20, 2003.

Sec. 54.5201. RECREATIONAL SPORTS FEE; STEPHEN F. AUSTIN STATE UNIVERSITY. (a) The board of regents of Stephen F. Austin State University may charge each student enrolled at the university a recreational sports fee not to exceed $120 per semester or summer session of longer than six weeks or $60 per summer session of six weeks or less. The fee may be used to purchase equipment for and to construct, operate, and maintain recreational sports facilities and programs.(b) The recreation fee authorized by this section may not be increased more than 10 percent from one academic year to the next unless the increase has been approved by a majority vote of those students participating in a general student election called for that purpose. The fee may not exceed the amounts provided by Subsection (a).(c) The chief fiscal officer of the university shall collect any student recreational sports fee imposed under this section and shall deposit the money collected in an account to be known as the student recreational sports account.(d) A student recreational sports fee imposed under this section is not counted in determining the maximum student services fee that may be charged under Section 54.503.

Added by Acts 2005, 79th Leg., Ch. 503, Sec. 1, eff. June 17, 2005.

Sec. 54.521. STUDENT CENTER FACILITY FEES; TEXAS A&M UNIVERSITY SYSTEM. (a) The board of regents of The Texas A&M University System may levy a regular, fixed student fee on each student enrolled in an educational institution within The Texas A&M University System for the purpose of acquiring, constructing, renovating, operating, maintaining, improving, adding to, replacing, financing, and equipping one or more student center facilities for the institution. The board may set fees in amounts it considers just and necessary but not to exceed $100 per student for each semester for the long session and not to exceed $50 per student for each term of the summer session, or any fractional part of a session. The activities of a student center facility that may be financed in whole or in part by the student center facility fee are limited to those activities in which the entire student body is eligible to participate. The financed activities may not be held outside the territorial limits of any educational institution within The Texas A&M University System.(b) The comptroller of each institution shall collect the fees levied under Subsection (a) of this section and shall credit the money received from the fees to an account known as the student center facility fee account.(c) The money collected and placed in the student center facility fee account may be used only for the purposes provided by Subsection (a) of this section. A complete and itemized budget shall be submitted to the board annually and must be accompanied by a full and complete report of all activities conducted during the past year and all expenditures made incident to the activities. The board shall make changes in the budget it considers necessary before approving the budget, and shall then levy the fees in amounts sufficient to meet the approved budget, within the limits fixed by this section.(d) The decision to levy a student center facility fee and the amount of the initial fee must be approved by a majority vote of those students participating in a general election called for that purpose.(e) The fee authorized by this section may not be increased from one academic year to the next unless the increase has been approved by a majority vote of the students at the affected institution participating in a general election called for that purpose, except that at Tarleton State University the fee may be increased by not more than 10 percent from one academic year to the next without holding an election. The fee may not exceed the maximum amounts provided by Subsection (a).(f) The president of each institution in the system shall establish a formal system for soliciting and receiving student comment with respect to matters of construction and operation of a facility or program financed by a fee charged under this section.

Added by Acts 1983, 68th Leg., p. 5008, ch. 899, Sec. 1, eff. June 19, 1983. Renumbered from Education Code Sec. 85.30 and amended by Acts 1987, 70th Leg., ch. 901, Sec. 23, eff. Aug. 31, 1987. Amended by Acts 1991, 72nd Leg., ch. 281, Sec. 1, eff. Aug. 26, 1991; Acts 1997, 75th Leg., ch. 546, Sec. 1, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 826, Sec. 1, eff. June 14, 2001.Amended by: Acts 2005, 79th Leg., Ch. 327, Sec. 1, eff. June 17, 2005.Acts 2005, 79th Leg., Ch. 327, Sec. 2, eff. June 17, 2005.Acts 2005, 79th Leg., Ch. 1226, Sec. 1, eff. June 18, 2005.

Sec. 54.522. STUDENT CENTER FEES; TEXAS SOUTHERN UNIVERSITY. (a) The board of regents of Texas Southern University may impose on each student enrolled in the university a student fee not to exceed $75 per student for each semester of the regular term and not to exceed $37.50 per student for each summer term, as the board determines necessary for the purpose of operating, maintaining, improving, and equipping the student center and acquiring or constructing additions to the student center. A fee collected under this section is in addition to any other use or service fee authorized to be imposed.(b) The fees collected under this section shall be deposited to the credit of an account known as the "Texas Southern University Student Center Fee Account" and shall be under the control of the student fee advisory committee established under Section 54.5031. (c) The student fee advisory committee annually shall submit to the board of regents a complete and itemized budget for the student center with a complete report of all student center activities conducted during the past year and all expenditures made in connection with those activities. The board of regents may make changes in the budget that the board determines are necessary. After approving the budget, the board of regents, in accordance with this section, may impose the student center fees for that year in amounts sufficient to meet the budgetary needs of the student center.(d) The board may not increase the amount of the student center fee in any academic year unless the amount of the increase is approved by a majority of the students voting in an election held for that purpose or by a majority of the student government of the institution.(e) A fee imposed under this section may not be considered in determining the maximum student services fee that may be charged under Section 54.503(b).(f) The fee may not be charged after the fifth academic year in which the fee is first charged unless, before the end of that academic year, the university has issued bonds payable in whole or in part from the fee, in which event the fee may not be charged after the academic year in which all such bonds, including refunding bonds for those bonds, have been fully paid.

Added by Acts 1977, 65th Leg., p. 2206, ch. 869, Sec. 2, eff. Aug. 29, 1977. Renumbered from Education Code Sec. 106.37 and amended by Acts 1987, 70th Leg., ch. 901, Sec. 24, eff. Aug. 31, 1987. Amended by Acts 1989, 71st Leg., 1st C.S., ch. 38, Sec. 1, eff. Oct. 18, 1989; Acts 1997, 75th Leg., ch. 542, Sec. 1, eff. May 31, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1154, Sec. 1, eff. June 19, 2009.

Sec. 54.5221. RECREATIONAL FACILITY FEE; TEXAS SOUTHERN UNIVERSITY. (a) The board of regents of Texas Southern University may levy and collect a recreational facility fee not to exceed $50 per student for each semester of the regular term or the summer session from each student enrolled in Texas Southern University, for the sole purpose of constructing, operating, maintaining, improving, and equipping a recreational facility or program at the institution. A fee collected under this section is in addition to any other use or service fee authorized to be levied.(b) The fees collected under this section shall be deposited to the credit of an account known as the "Texas Southern University recreational facility fee account" and shall be under the control of the student fee advisory committee established under Section 54.5031.(c) The student fee advisory committee annually shall submit to the board of regents a complete and itemized budget for the recreational facility with a complete report of all recreational facility activities conducted during the past year and all expenditures made in connection with those activities. The board of regents may make changes in the budget that the board determines are necessary. After approving the budget, the board of regents, in accordance with this section, may levy the recreational facility fees for that year in amounts sufficient to meet the budgetary needs of the recreational facility. If the budget approved by the board contains an expenditure for the construction of a facility, the board may contract for the construction of the facility.(d) The board may not increase the amount of the recreational facility fee by more than 10 percent in any academic year unless the amount of the increase is approved by a majority of the students voting in an election held for that purpose or by a majority of the student government of the institution.(e) A fee levied under this section may not be considered in determining the maximum student services fee that may be charged under Section 54.503(b).

Added by Acts 1997, 75th Leg., ch. 586, Sec. 1, eff. June 2, 1997.

Sec. 54.5222. MEDICAL SERVICES FEE; TEXAS SOUTHERN UNIVERSITY. (a) The board of regents of Texas Southern University may levy and collect a medical services fee not to exceed $35 per student for each semester of the regular term or $17.50 for each term of the summer session from each student enrolled in Texas Southern University for the sole purpose of operating, maintaining, improving, and equipping a medical service facility at the university, acquiring and constructing additions to the medical service facility, and providing medical services to students registered at the university. A fee collected under this section is in addition to any other use or service fee authorized to be levied.(b) The fees collected under this section shall be deposited to the credit of an account known as the "Texas Southern University Medical Services Fee Account" and shall be under the control of the student fee advisory committee established under Section 54.5031.(c) The student fee advisory committee annually shall submit to the board of regents a complete and itemized budget for the medical service facility with a complete report of all medical service activities conducted during the past year and all expenditures made in connection with those activities. The board of regents may make changes in the budget that the board determines are necessary. After approving the budget, the board of regents, in accordance with this section, may levy a medical services fee for that year in amounts sufficient to meet the budgetary needs of the medical service facility. If the budget approved by the board contains an expenditure for the construction of a facility, the board may contract for the construction of the facility.(d) The board may not increase the amount of the medical services fee by more than 10 percent in any academic year unless the amount of the increase is approved by a majority of the students voting in an election held for that purpose or by a majority of the student government of the institution.(e) A fee levied under this section may not be considered in determining the maximum student services fee that may be charged under Section 54.503(b).(f) Before a fee is initially charged under this section and at other times as determined by the board of regents, the board shall provide students at the institution and employees of the institution an opportunity to make recommendations to the board about the type of or scope of services the medical facility should offer.

Added by Acts 1997, 75th Leg., ch. 544, Sec. 1, eff. May 31, 1997.

Sec. 54.5223. INTERCOLLEGIATE ATHLETICS FEE: TEXAS SOUTHERN UNIVERSITY. (a) The board of regents of Texas Southern University may impose an intercollegiate athletics fee on each student enrolled at Texas Southern University in an amount not to exceed $10 per semester credit hour.(b) The amount of the fee imposed on a student in a semester or session may not exceed the amount of the fee imposed on a student enrolled in 15 semester credit hours during the same semester or session.(c) The fee may not be imposed unless approved by a majority vote of the students of the university participating in a general student election held for that purpose.(d) The amount of the fee per semester credit hour may be increased from one academic year to the next only if approved by a majority vote of the students of the university participating in a general student election held for that purpose.(e) A fee imposed under this section may be used to develop and maintain an intercollegiate athletics program at the university.(f) A fee imposed under this section is in addition to any other fee authorized by law and may not be considered in determining the maximum amount of student services fees that may be imposed under Section 54.503.(g) The fee may not be charged after the fifth academic year in which the fee is first charged unless, before the end of that academic year, the university has issued bonds payable in whole or in part from the fee, in which event the fee may not be charged after the academic year in which all such bonds, including refunding bonds for those bonds, have been fully paid.

Added by Acts 2009, 81st Leg., R.S., Ch. 1046, Sec. 1, eff. June 19, 2009.

Sec. 54.523. STUDENT CENTER FEES; TEXAS STATE UNIVERSITY SYSTEM. (a) To the extent approved by the students under Subsection (b) of this section, the board of regents of the Texas State University System may charge each student enrolled in a university or educational center under its authority a student center fee not to exceed $100 per semester or $50 per summer term of six weeks or less to be used to construct, operate, maintain, improve, and program a student center at the university or educational center at which the student is enrolled.(b) The decision to levy a student center fee, the amount of the initial fee, and an increase in the fee must be approved by a majority vote of those students participating in a general election called for that purpose; provided that this requirement shall not apply to the decision to levy a student center fee or the amount of the initial fee approved by the board prior to the effective date of this section.(c) The chief fiscal officer of each university operating a student center, either on its central campus or at an educational center of the university, shall collect the student center fee and shall deposit the money received into an account known as the student center account.(d) The university shall hold in reserve any fee revenue that exceeds the amount necessary to construct, operate, maintain, improve, and program the student center. The university may use the fee revenue held in reserve only for future expenses of constructing, operating, maintaining, improving, or programming the student center.(e) The board may charge a student center fee under this section at Lamar University or an educational center of Lamar University in the amount charged at the appropriate institution in the 1994-1995 academic year under former Section 54.517 or 108.361 as approved by a majority of the students of the institution voting in an election called for that purpose, as if the fee had been approved by a majority vote of the students under this section. Revenue from the fee charged under this section at an educational center of Lamar University may be used to pay the principal of and interest on revenue bonds issued under former Section 108.361 for the purpose of constructing a student center at the educational center.

Added by Acts 1981, 67th Leg., p. 1812, ch. 401, Sec. 1, eff. June 11, 1981. Renumbered from Education Code Sec. 95.35 and amended by Acts 1987, 70th Leg., ch. 901, Sec. 25, eff. Aug. 31, 1987. Amended by Acts 1991, 72nd Leg., ch. 156, Sec. 1, eff. May 22, 1991; Acts 1995, 74th Leg., ch. 1061, Sec. 8, 12(3), eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 598, Sec. 4, eff. June 20, 2003.

Sec. 54.5241. STUDENT UNION FEES; TEXAS TECH UNIVERSITY SYSTEM. (a) The board of regents of the Texas Tech University System may impose a fee in a fixed amount on each student enrolled in a component institution of the Texas Tech University System for the purpose of providing revenue for financing, operating, maintaining, improving, and equipping student union facilities or for acquiring or constructing additions to those facilities.(b) The board of regents may change the amount of the fee imposed at an institution as necessary to provide sufficient funds for the student union but may not increase the amount of the fee by more than 10 percent unless the amount of the increase is approved by:(1) a majority of the students of the institution voting in a general student election held for that purpose; or(2) a majority vote of the legislative body of the student government of the institution.(c) The board of regents may prorate the amount of the fee imposed at an institution based on the length of the semester or term for which a student enrolls.(d) The fiscal officer of each institution shall collect the fees imposed under this section at the institution and shall credit the money received from the fees to an account known as the student union account. The money in the account may be used only for the purposes provided by Subsection (a) and shall be placed under the control of and subject to the order of the advisory board of the institution's student union. The advisory board shall annually submit a complete and itemized budget accompanied by a full and complete report of all activities conducted during the year and all expenditures made in connection with those activities. The board of regents shall make the changes in the budget as the board of regents considers necessary before approving the budget and shall impose the fees in an amount sufficient to meet the budgetary needs of the student union, subject to Subsection (b).(e) The board of regents may pledge the fees imposed under this section to pay obligations issued for authorized purposes pursuant to the revenue financing system of the Texas Tech University System.(f) Student union fees imposed under this section are in addition to any other fee the board of regents is authorized by law to impose and may not be considered in determining the maximum student services fee that may be imposed under Section 54.503(b).

Added by Acts 2003, 78th Leg., ch. 945, Sec. 1, eff. Sept. 1, 2003.

Sec. 54.525. FEES FOR STUDENT CENTERS; TEXAS WOMAN'S UNIVERSITY. (a) The board of regents of Texas Woman's University may levy a regular, fixed student fee of not less than $25 or more than $40 per student for each semester of the long session and of not less than $12.50 or more than $20 per student for each term of the summer session, as the board determines is just and necessary for the purpose of financing, improving, operating, maintaining, and equipping student centers and acquiring or constructing additions to student centers.(b) The board may increase a student fee levied under this section. If the increase is for more than $3 per fiscal year, a majority of the students voting in an election called for that purpose must approve the increase.(c) The board shall keep fees collected under this section in an account apart from the educational and general funds of the university. The board shall deposit the fees in a depository bank designated by the board and shall secure the deposits as required by law.

Added by Acts 1985, 69th Leg., ch. 239, Sec. 87, eff. Sept. 1, 1985. Renumbered from Education Code Sec. 107.47 and amended by Acts 1987, 70th Leg., ch. 901, Sec. 27, eff. Aug. 31, 1987. Amended by Acts 1999, 76th Leg., ch. 1361, Sec. 1, eff. June 19, 1999.

Sec. 54.5251. STUDENT FITNESS AND RECREATIONAL FEE; TEXAS WOMAN'S UNIVERSITY. (a) The board of regents of Texas Woman's University may charge each student enrolled at the university a student fitness and recreational fee in an amount not to exceed:(1) $125 for each regular semester or each summer session of more than six weeks; or(2) $62.50 for each summer session of six weeks or less.(b) The fee may be used only for financing, constructing, operating, maintaining, or improving a fitness or recreational facility or for operating a fitness or recreational program at the university.(c) The fee may not be imposed unless approved by a majority vote of the students of the university who participate in a general student election held for that purpose.(d) The amount of the fee may not be increased to an amount that exceeds by 10 percent or more the total amount of the fee as last approved by a student vote under Subsection (c) or this subsection unless the increase has been approved by a majority vote of the students enrolled at the university who participate in a general student election called for that purpose.(e) The chief fiscal officer of the university shall collect the fee and shall deposit the revenue from the fee in an account to be known as the student fitness and recreational account.(f) The fee is not considered in determining the maximum amount of student services fees that may be charged under Section 54.503.(g) The board may permit a person who is not enrolled at the university to use a facility financed with revenue from the fee imposed under this section only if:(1) the person's use will not materially interfere with use of the facility by students of the university;(2) the person is charged a fee in an amount that is not less than the amount of the student fee or the total amount of the direct and indirect costs to the university of providing for the person's use, except that a charge under this subdivision may not be imposed on a person who uses the facility under an existing lifetime contract with the university for the use of fitness and recreational facilities; and(3) the person's use will not materially increase the potential liability of the university.

Added by Acts 2007, 80th Leg., R.S., Ch. 643, Sec. 1, eff. June 15, 2007.

Sec. 54.526. STUDENT FEES FOR UNIVERSITY CENTERS; THE UNIVERSITY OF HOUSTON. (a) The board of regents of the University of Houston System may levy a student union fee, not to exceed $150 per student for each regular semester and not to exceed $75 per student for each term of the summer session. The sole purpose of the fee is financing, constructing, operating, maintaining, and improving a Student Union Building for the University of Houston. The fees herein authorized to be levied are in addition to any use or service fee now or hereafter authorized to be levied.(b) Such fees shall be deposited to an account known as "The University of Houston Center Fee Account" and shall be placed under the control of and subject to the order of the student fees advisory committee established under Section 54.5062. The committee shall annually submit to the president of the University of Houston a complete and itemized budget to be accompanied by a full and complete report of all activities conducted during the past year and all expenditures made incident thereto. The board of regents shall make such changes in the budget as it deems necessary before approving the budget. The board shall then levy the fees, within the limits herein fixed, in such amounts as will be sufficient to meet the budgetary needs of the University Center Building. An increase in the fee from one academic year to the next must be approved by a majority vote of the students voting in an election called for that purpose or by a majority vote of the student government. Expenditures from "The University of Houston Center Fee Account" shall be made solely for the purposes set forth in this section, and in compliance with the budget approved by the board of regents.(c) The fee may not be charged after the fifth academic year in which the fee is first charged unless, before the end of that academic year, the university has issued bonds payable in whole or in part from the fee, in which event the fee may not be charged after the academic year in which all such bonds, including refunding bonds for those bonds, have been fully paid.

Added by Acts 1977, 65th Leg., p. 1473, ch. 597, Sec. 1, eff. Aug. 29, 1977. Renumbered from Education Code Sec. 111.42 and amended by Acts 1987, 70th Leg., ch. 901, Sec. 28, eff. Aug. 31, 1987. Amended by Acts 1991, 72nd Leg., ch. 105, Sec. 2, eff. Aug. 26, 1991; Acts 1995, 74th Leg., ch. 73, Sec. 1, eff. May 11, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 915, Sec. 1, eff. June 19, 2009.

Sec. 54.527. STUDENT FEES FOR UNIVERSITY CENTER FACILITIES; THE UNIVERSITY OF HOUSTON-DOWNTOWN COLLEGE. (a) The board of regents of the University of Houston System may levy a university center fee in an amount not to initially exceed $15 per student enrolled for five semester credit hours or less and $25 per student enrolled for six semester credit hours or more for each regular semester, and not to initially exceed $15 per student enrolled for each summer session. This fee may be used for the purpose of financing, construction, operating, maintaining, and improving facilities for university center activities, wherever located on the campus of the University of Houston-Downtown College. This fee may be levied in addition to any other use or service fee.(b) The university center fee may be increased by the board of regents only on an affirmative vote of a majority of the student body voting at the University of Houston-Downtown College.(c) The business officer of the University of Houston-Downtown College shall collect the university center fees and deposit the fees to the credit of an account known as the University Center Fee Account.(d) The money deposited to the credit of the University Center Fee Account shall be used for the purposes authorized in Subsection (a) of this section. A complete and itemized budget shall be submitted annually and accompanied by a full and complete report of all activities conducted during the past year and all expenditures incident to those activities. The board of regents shall make changes in the budget that it considers necessary.

Added by Acts 1983, 68th Leg., p. 5102, ch. 928, Sec. 1, eff. June 19, 1983. Renumbered from Education Code Sec. 111.94 and amended by Acts 1987, 70th Leg., ch. 901, Sec. 29, eff. Aug. 31, 1987.

Sec. 54.528. RECREATIONAL FACILITY FEE; THE UNIVERSITY OF HOUSTON. (a) The board of regents of the University of Houston System may charge each student enrolled at the University of Houston a recreational and wellness facility fee to finance, construct, operate, maintain, or improve student wellness and recreational facilities at the university. The initial amount of the fee may not exceed $75 for each semester of the regular term or for each summer session. The board may prorate the amount of the fee for a summer session.(b) The fee may not be imposed unless the fee is approved by a majority vote of those students participating in a general student election called for that purpose. The fee may not be imposed in a semester or session before the first semester or session in which a wellness and recreational facility is available for use.(c) The board may increase the amount of the fee, but may not increase the amount by more than 10 percent from one academic year to the next unless the increase is approved by a majority vote of those students voting in a general student election called for that purpose.(d) The board shall deposit the revenue from the fee in an account known as the recreational and wellness facility account.(e) The board may pledge revenue from the fee to pay obligations issued pursuant to the revenue financing system of the University of Houston System.(f) A fee imposed under this section may not be considered in determining the maximum amount of student services fees that may be charged under Section 54.503.(g) The board may permit a person who is not enrolled at the University of Houston to use a facility financed with revenue from a fee imposed under this section if:(1) the person's use of the facility will not materially interfere with student demand or use;(2) the person is charged a fee that is not less than the student fee and that is not less than the direct and indirect cost to the university of providing for the person's use; and(3) the person's use will not materially increase the potential liability of the university.

Added by Acts 1999, 76th Leg., ch. 221, Sec. 1, eff. May 24, 1999.

Sec. 54.529. STUDENT UNION FEE; THE UNIVERSITY OF TEXAS AT ARLINGTON. (a) The board of regents of The University of Texas System may levy a student union fee not to exceed $39 per student for each regular semester and not to exceed $19.50 per student for each term of the summer session, for the sole purpose of financing, constructing, operating, maintaining, and improving the Student Union Building for The University of Texas at Arlington; provided, however, that the fee may not be increased above $15 per student for each regular semester and $7.50 per student for each term of the summer session unless the increase is approved by a majority vote of those students participating in a general election. The fees herein authorized to be levied are in addition to any use or service fee now or hereafter authorized to be levied.(b) Such fees shall be deposited to an account known as "The University of Texas at Arlington Student Union Fee Account" and shall be placed under the control of and subject to the order of the Student Union Advisory Committee. The committee shall annually submit to the president of The University of Texas at Arlington a complete and itemized budget to be accompanied by a full and complete report of all activities conducted during the past year and all expenditures made incident thereto. The president shall submit the budget to the board of regents as part of the institutional budget. The board of regents shall make such changes in the budget as it deems necessary before approving the budget, and shall then levy the fees, within the limits herein fixed, in such amounts as will be sufficient to meet the budgetary needs of the student union building.

Added by Acts 1977, 65th Leg., p. 832, ch. 309, Sec. 1, eff. Aug. 29, 1977. Amended by Acts 1983, 68th Leg., p. 890, ch. 209, Sec. 1, eff. Aug. 29, 1983. Renumbered from Education Code Sec. 68.04 and amended by Acts 1987, 70th Leg., ch. 901, Sec. 31, eff. Aug. 31, 1987. Amended by Acts 1989, 71st Leg., ch. 910, Sec. 1.

Sec. 54.530. STUDENT UNION FEES; THE UNIVERSITY OF TEXAS AT AUSTIN. (a) The board of regents of The University of Texas System may levy and collect from each student a compulsory fee for operating, maintaining, improving, equipping, and/or constructing additions to the existing Texas Union building near Guadalupe Street. Unless the board increases the amount as provided by this subsection, the fee may not exceed $33 for each regular semester and $16.50 for each term of each summer session. The money collected from the fees shall be deposited to an account known as the Texas Union Fee Account. With the concurrence of the student fees advisory committee, the board may increase the amount of the fee to an amount that is not more than 10 percent of the amount imposed in the preceding academic year. The board may increase the amount of the fee to an amount that is more than 10 percent of the amount imposed in the preceding academic year if that increase in the fee is approved by a majority vote of those students participating in a general election called for that purpose. However, the board may not increase the amount of the fee to an amount that is more than $50 for each regular semester and $30 for each term of each summer session. The activities of said Texas Union building financed in whole or in part by the fee shall be limited to those activities in which the entire student body is eligible to participate, and in no event shall any of the activities so financed be held outside of the territorial limits of the campus of The University of Texas at Austin.(b) The fees thus collected and placed in the Texas Union Fee Account shall be placed under the control of and subject to the order of the board of directors of the Texas Union building, which board shall annually submit a complete and itemized budget to be accompanied by a full and complete report of all activities conducted during the past year and all expenditures made incident thereto. The board of regents shall make such changes in the budget as it deems necessary before approving the same, and shall then levy the fees in such amounts as will be sufficient to meet the budgetary needs of said Texas Union building, within the limits herein fixed.(c) The power and authority conferred by this section does not and shall not constitute in any way a limitation or restriction upon the power and authority of the board of regents under Chapter 55 of this code.

Amended by Acts 1979, 66th Leg., p. 2074, ch. 811, Sec. 1, eff. June 13, 1979; Acts 1983, 68th Leg., p. 2060, ch. 378, Sec. 3. Renumbered from Education Code Sec. 67.21 and amended by Acts 1987, 70th Leg., ch. 901, Sec. 32, eff. Aug. 31, 1987. Amended by Acts 1989, 71st Leg., ch. 910, Sec. 8; Acts 1999, 76th Leg., ch. 1529, Sec. 1, eff. Aug. 30, 1999.

Sec. 54.531. STUDENT UNION BUILDING FEES; THE UNIVERSITY OF TEXAS AT DALLAS. (a) The board of regents of The University of Texas System may levy a student union fee, not to exceed $60 per student for each regular semester and not to exceed $40 per student for each term of the summer session, for the sole purpose of financing, constructing, operating, maintaining, and improving a student union building for The University of Texas at Dallas; provided, however, that the fee may not be increased above $40 per student for each regular semester and $26.67 per student for each term of the summer session unless the increase is approved by a majority vote of those students participating in a general election held for that purpose. The fees herein authorized to be levied are in addition to any use or service fee now or hereafter authorized to be levied.(b) Such fees shall be deposited to an account known as "The University of Texas at Dallas Student Union Fee Account" and shall be placed under the control of and subject to the order of the Student Union Advisory Committee. The committee shall annually submit to the president of The University of Texas at Dallas a complete and itemized budget to be accompanied by a full and complete report of all activities conducted during the past year and all expenditures made incident thereto. The president shall submit the budget to the board of regents as part of the institutional budget. The board of regents shall make such changes in the budget as it deems necessary before approving the budget, and shall then levy the fees, within the limits herein fixed, in such amounts as will be sufficient to meet the budgetary needs of the student union building.(c) The board of regents may pledge fees levied under this section to pay obligations issued pursuant to the revenue financing system of The University of Texas System.

Added by Acts 1977, 65th Leg., p. 1041, ch. 385, Sec. 1, eff. Aug. 29, 1977. Amended by Acts 1985, 69th Leg., ch. 239, Sec. 86, eff. Sept. 1, 1985. Renumbered from Education Code Sec. 70.08 and amended by Acts 1987, 70th Leg., ch. 901, Sec. 33, eff. Aug. 31, 1987. Amended by Acts 1989, 71st Leg., ch. 910, Sec. 2; Acts 1993, 73rd Leg., ch. 492, Sec. 1, eff. Aug. 30, 1993.

Sec. 54.5311. TRANSPORTATION FEE; THE UNIVERSITY OF TEXAS AT DALLAS. (a) The board of regents of The University of Texas System may impose on each student enrolled at The University of Texas at Dallas a transportation fee in an amount not to exceed $18 for each regular semester or $9 for each term of the summer session, for the sole purpose of financing transportation services, including capital expenses, for students enrolled in the university.(b) The fee may not be imposed unless approved by a majority vote of the students of the university who participate in a general student election held for that purpose.(c) The amount of the fee may not be increased to an amount that exceeds by 10 percent or more the total amount of the fee as last approved by a student vote under Subsection (b) or this subsection unless the increase has been approved by a majority vote of the students enrolled at the university who participate in a general student election held for that purpose.(d) Revenue from the fee must be deposited in an account known as The University of Texas at Dallas Transportation Fee Account and must be expended in accordance with a budget submitted to and approved by the board. The board shall make any changes in the budget the board considers necessary before approving the budget and shall impose the fee, within the limits provided by this section, in an amount sufficient to meet the budget as approved.(e) A fee imposed under this section may not be considered in determining the maximum amount of student services fees that may be charged under Section 54.503.(f) The university shall hold in reserve any fee revenue under this section that exceeds the amount necessary to meet the current expenses of the transportation services and shall apply that excess revenue only to future expenses of the transportation services.

Added by Acts 2007, 80th Leg., R.S., Ch. 1423, Sec. 1, eff. June 15, 2007.

Sec. 54.5312. STUDENT SERVICES BUILDING FEE; THE UNIVERSITY OF TEXAS AT DALLAS. (a) The board of regents of The University of Texas System may impose on each student enrolled at The University of Texas at Dallas a student services building fee for the sole purpose of financing, constructing, operating, maintaining, and improving a student services building at the university.(b) A fee imposed under this section may not exceed:(1) $71 per student for each regular semester or summer term of 12 weeks or longer;(2) $47.33 per student for each summer term of eight weeks or longer but less than 12 weeks; or(3) $35 per student for each summer term of less than eight weeks.(c) The fee may not be imposed unless approved by a majority vote of the students of the university who participate in a general student election held for that purpose.(d) The amount of the fee may not be increased to an amount that exceeds by 10 percent or more the total amount of the fee as last approved by a student vote under Subsection (c) or this subsection unless the increase has been approved by a majority vote of the students enrolled at the university who participate in a general student election held for that purpose.(e) Revenue from the fee must be deposited in an account known as The University of Texas at Dallas Student Services Building Fee Account.(f) A fee imposed under this section may not be considered in determining the maximum amount of student services fees that may be charged under Section 54.503.(g) The board may pledge revenue from the fee imposed under this section for the payment of obligations issued for authorized purposes pursuant to the revenue financing system of The University of Texas System.

Added by Acts 2007, 80th Leg., R.S., Ch. 1423, Sec. 1, eff. June 15, 2007.

Sec. 54.5313. INTRAMURAL AND INTERCOLLEGIATE ATHLETICS FEE; THE UNIVERSITY OF TEXAS AT DALLAS. (a) The board of regents of The University of Texas System may impose on each student enrolled at The University of Texas at Dallas an intramural and intercollegiate athletics fee in an amount not to exceed:(1) $45 per student for each semester or summer term of 12 weeks or longer;(2) $30 per student for each summer term of eight weeks or longer but less than 12 weeks; or(3) $22.50 per student for each summer term of less than eight weeks.(b) The fee may not be imposed unless approved by a majority vote of the students of the university who participate in a general student election held for that purpose.(c) The amount of the fee may not be increased to an amount that exceeds by 10 percent or more the total amount of the fee as last approved by a student vote under Subsection (b) or this subsection unless the increase has been approved by a majority vote of the students enrolled at the university who participate in a general student election held for that purpose.(d) A fee imposed under this section may not be considered in determining the maximum amount of student services fees that may be charged under Section 54.503.

Added by Acts 2007, 80th Leg., R.S., Ch. 1423, Sec. 1, eff. June 15, 2007.

Sec. 54.532. STUDENT UNION BUILDING FEES; THE UNIVERSITY OF TEXAS AT SAN ANTONIO. (a) The board of regents of The University of Texas System may levy a student union fee of not less than $20 or more than $150 for each semester or summer session, assessed in proportion to the number of credit hours for which a student registers, for the sole purpose of financing, operating, maintaining, and improving a student union building for The University of Texas at San Antonio. This fee may be levied in addition to any other use or service fee.(b) The fees collected under Subsection (a) of this section shall be deposited to an account known as The University of Texas at San Antonio University Center Fee Account and shall be placed under the control of and subject to the order of the university center advisory committee. The committee shall annually submit to the president of The University of Texas at San Antonio a complete and itemized budget to be accompanied by a full and complete report of all activities conducted during the past year and all expenditures made incident to those activities. The president shall submit the budget to the board of regents as part of the institutional budget. The board of regents shall make such changes in the budget as it deems necessary before approving the budget. The board shall then levy the fees, within the limits fixed in this section, in such amounts as will be sufficient to meet the budgetary needs of the student union building.(c) The board may not increase the amount of the student union fee in any academic year unless the amount of the increase is approved by a majority of the students voting in an election held for that purpose and by a majority of the student government of the institution.

Added by Acts 1979, 66th Leg., p. 62, ch. 38, Sec. 1, eff. April 1, 1979. Renumbered from Education Code Sec. 71.07 and amended by Acts 1987, 70th Leg., ch. 901, Sec. 34, eff. Aug. 31, 1987. Amended by Acts 1989, 71st Leg., ch. 910, Sec. 3; Acts 1991, 72nd Leg., ch. 314, Sec. 1, eff. Aug. 26, 1991; Acts 1997, 75th Leg., ch. 1073, Sec. 1.11, eff. Aug. 1, 1997; Acts 2003, 78th Leg., ch. 575, Sec. 1, eff. June 20, 2003.

Sec. 54.5321. TRANSPORTATION FEE; THE UNIVERSITY OF TEXAS AT SAN ANTONIO. (a) The board of regents of The University of Texas System may impose on each student enrolled at The University of Texas at San Antonio a transportation fee not to exceed $50 for each regular semester and not to exceed $25 for each term of the summer session, for the sole purpose of financing transportation services, including capital expenses, for students attending The University of Texas at San Antonio. The fee is in addition to any other use fee or service fee authorized by law. The fee may not be imposed unless the fee is approved by a majority vote of the students participating in a general student election held for that purpose.(b) The board may not increase the amount of the transportation fee in any academic year unless the amount of the increase is approved by a majority vote of the students participating in a general student election held for that purpose.(c) Revenue from the fee shall be deposited to an account known as The University of Texas at San Antonio Transportation Fee Account and shall be expended in accordance with a budget submitted to and approved by the board. The board shall make any changes in the budget the board considers necessary before approving the budget and shall impose the fee, within the limits provided by this section, in an amount sufficient to meet the budget as approved.(d) A fee imposed under this section may not be considered in determining the maximum amount of student services fees that may be charged under Section 54.503.(e) The university shall hold in reserve any fee revenue that exceeds the amount necessary to meet the current expenses of the transportation services and shall apply that revenue only to future expenses of the transportation services.

Added by Acts 2003, 78th Leg., ch. 574, Sec. 1, eff. June 20, 2003.

Sec. 54.5322. INTERCOLLEGIATE ATHLETICS FEE; THE UNIVERSITY OF TEXAS AT SAN ANTONIO. (a) The board of regents of The University of Texas System may impose a mandatory intercollegiate athletics fee on each student enrolled at The University of Texas at San Antonio. The amount of the fee may not exceed $7 per semester credit hour for each regular semester, not to exceed a total of $84 per semester, unless the amount is increased by the board, subject to the limitation provided by Subsection (b). The fee may not be imposed unless approved by a majority vote of the students participating in a general student election held for that purpose.(b) The board may not increase the amount of the fee in any academic year unless the amount of the increase is approved by a majority vote of the students participating in a general student election held for that purpose.(c) The board may prorate the amount of the fee for a summer session.(d) The fee imposed under this section may not be considered in determining the maximum amount of student services fees that may be imposed under Section 54.503.

Added by Acts 2003, 78th Leg., ch. 574, Sec. 1, eff. June 20, 2003.

Sec. 54.533. STUDENT UNION FEES; THE UNIVERSITY OF TEXAS OF THE PERMIAN BASIN. (a) The board of regents of The University of Texas System may impose a student union fee for the sole purpose of financing, constructing, operating, maintaining, and improving a student union facility for The University of Texas of the Permian Basin. The amount of the fee may not exceed $50 per student for each regular semester and may not exceed $39 per student for each regular semester unless the amount is approved by a majority vote of the students participating in a general student election held for that purpose. The fee is in addition to any other fee authorized to be imposed. The board of regents may prorate the amount of the fee for a summer session.(b) Revenue collected from the fee shall be deposited to an account known as The University of Texas of the Permian Basin student union fee account and shall be placed under the control of and subject to the order of the student union advisory committee. The committee shall annually submit to the president of the university a complete itemized budget and a complete report of all activities conducted during the preceding year and all expenditures made in connection with those activities. The president shall submit the budget to the board of regents as part of the institutional budget. The board of regents shall make changes in the budget as the board considers necessary before approving the budget and shall then impose the fee, within the limits provided by this section, in amounts sufficient to meet the budgetary needs of the student union facility.(c) The board of regents may pledge fees imposed under this section to pay obligations issued pursuant to the revenue financing system of The University of Texas System.(d) A fee may not be imposed under this section in a semester in which the student union facility is not available for student use.

Added by Acts 1999, 76th Leg., ch. 9, Sec. 1, eff. April 30, 1999.

Sec. 54.5331. INTERCOLLEGIATE ATHLETIC FEE; THE UNIVERSITY OF TEXAS OF THE PERMIAN BASIN. (a) The board of regents of The University of Texas System may impose a mandatory intercollegiate athletics fee at The University of Texas of the Permian Basin if the fee is approved by a majority vote of the students participating in a general student election held for that purpose. The amount of the fee may not exceed $5 per semester credit hour for each regular semester in the first academic year in which the fee is imposed.(b) The amount of the fee per semester credit hour may be increased from one academic year to the next only if the increase is approved by a majority vote of the students of the university participating in a general student election held for that purpose.(c) The board of regents may prorate the amount of the fee for a summer session.(d) The fee imposed under this section is in addition to any other fee authorized by law and may not be considered in determining the maximum student services fees that may be imposed under Section 54.503.

Added by Acts 2001, 77th Leg., ch. 82, Sec. 1, eff. May 11, 2001.

Sec. 54.5332. FEES FOR STUDENT SERVICES BUILDING; THE UNIVERSITY OF TEXAS OF THE PERMIAN BASIN. (a) The board of regents of The University of Texas System may charge each student enrolled at The University of Texas of the Permian Basin a fee for the purpose of financing the construction of a student services building at the university or for the purpose of operating the student services building.(b) The amount of the fee may not exceed:(1) $150 for each regular semester;(2) $75 for each summer session of more than six weeks; or(3) $50 for each summer session of six weeks or shorter.(c) The amount of the fee may not be increased from one academic year to the next unless the amount of the increase is approved by a majority vote of the students participating in a general student election held for that purpose.(d) The university shall collect the fee imposed under this section and deposit the money collected into an account to be known as the student services building account of The University of Texas of the Permian Basin. Money in the account may be used only for the purposes described by Subsection (a).(e) A fee charged under this section is in addition to any other fee the board is authorized by law to charge at the university and may not be considered in determining the maximum student services fee that may be charged under Section 54.503.

Added by Acts 2007, 80th Leg., R.S., Ch. 1193, Sec. 1, eff. June 15, 2007.

Sec. 54.534. ARTS AND PERFORMANCE CENTER FEE; THE UNIVERSITY OF TEXAS AT TYLER. (a) The board of regents of The University of Texas System may levy an Arts and Performance Center fee, not to exceed $20 per student for each regular semester and $10 per student for each term of the summer session, for the sole purpose of financing, constructing, operating, maintaining, and improving an Arts and Performance Center for The University of Texas at Tyler; provided, however, that the fee may not be increased above the amount of $30 per student for each regular semester and $15 per student for each term of the summer session unless the increase is approved by a majority vote of those students participating in the general election. The fees herein authorized to be levied are in addition to any use or service fee now or hereafter authorized to be levied.(b) Such fees shall be deposited to an account known as The University of Texas at Tyler Arts and Performance Center account and shall be placed under the control of and be subject to the order of the Arts and Performance Complex Advisory Committee. The committee shall annually submit to the president of The University of Texas at Tyler a complete and itemized budget to be accompanied by a full and complete report of all activities conducted during the past year and all expenditures made incident thereto. The president shall submit the budget to the board of regents as part of the institutional budget. The board of regents may subsequently make such changes in the budget as it deems necessary before approving the budget and shall levy the fees, within the limits herein fixed, in such amounts as will be sufficient to meet the budgetary needs of the Arts and Performance Center.(c) The Arts and Performance Complex Advisory Committee is established to advise the administration of The University of Texas at Tyler on the level and expenditure of fees collected under this section. The administration may also ask the advisory committee to advise the administration on the type, level, and expenditure of voluntary fees for student services collected under this subchapter. The committee is composed of nine members. Four members of the advisory committee must be student members enrolled in not less than six semester hours at the university. Student members shall be selected by the student government of the university and shall serve for a one-year term. The remaining members of the advisory committee shall be appointed by the president of the university and shall be generally representative of the university community. Each nonstudent member serves for a term of two years. The University of Texas at Tyler may adopt such other rules as are necessary to effectuate the purposes of this section.

Added by Acts 1989, 71st Leg., ch. 910, Sec. 4.

Sec. 54.5341. STUDENT RECREATIONAL FACILITY FEE; THE UNIVERSITY OF TEXAS AT TYLER. (a) The board of regents of The University of Texas System may impose a recreational facility fee on each student enrolled at The University of Texas at Tyler. The fee may not be imposed unless approved by a majority vote of the students participating in a general student election held at the university for that purpose.(b) The amount of the fee may not exceed:(1) $40 per student for each regular semester;(2) $30 per student for each summer session of 12 weeks or longer;(3) $15 per student for each summer session of six weeks or more but less than 12 weeks; and(4) $10 per student for each summer session that is shorter than six weeks.(c) The board may:(1) use revenue from the fee only to finance, construct, equip, operate, maintain, or improve a recreational facility or program at the university; and(2) pledge revenue from the fee to pay an obligation issued under the revenue financing system of The University of Texas System.(d) The board shall deposit revenue from the fee to the credit of an account known as "The University of Texas at Tyler recreational facility fee account" under the control of the student fee advisory committee established under Section 54.5031.(e) The student fee advisory committee annually shall submit to the board a complete and itemized budget for the recreational facility with a complete report of all recreational facility activities conducted during the past year and all expenditures made in connection with those activities. The board may make changes in the budget that the board determines are necessary. After approving the budget, the board, in accordance with this section, may impose the recreational facility fees for that year in amounts sufficient to meet the budgetary needs of the recreational facility. If the budget approved by the board contains an expenditure for the construction of a facility, the board may contract for the construction of the facility.(f) The board may not increase the amount of the recreational facility fee unless the amount of the increase is approved by a majority vote of the students participating in a general student election held at the university for that purpose.(g) A fee imposed under this section is in addition to any other fee the board is authorized by law to impose.(h) A fee imposed under this section may not be considered in determining the maximum amount of student services fees that may be imposed under Section 54.503(b).

Added by Acts 2001, 77th Leg., ch. 40, Sec. 1, eff. May 3, 2001.

Sec. 54.5342. INTERCOLLEGIATE ATHLETICS FEE; THE UNIVERSITY OF TEXAS AT TYLER. (a) The board of regents of The University of Texas System may impose an intercollegiate athletics fee on each student enrolled at The University of Texas at Tyler. The fee may not be imposed unless approved by a majority vote of the students participating in a general student election held at the university for that purpose.(b) The amount of the fee may not exceed $7 per semester credit hour for each semester or summer session unless a greater amount is approved by a majority vote of those students participating in a general student election held at the university for that purpose. In that event, the amount of the fee may not exceed the amount approved at the election.(c) A student enrolled in more than 15 semester credit hours shall pay the fee in an amount equal to the amount imposed on a student enrolled in 15 semester credit hours during that semester or session. Notwithstanding the limitation on the amount of the fee per semester credit hour under Subsection (b), a student enrolled in less than six semester credit hours shall pay the fee in an amount equal to the amount imposed on a student enrolled in six semester credit hours during that semester or session.(d) A fee imposed under this section may be used to develop and maintain an intercollegiate athletics program at the university.(e) A fee imposed under this section is in addition to any other fee authorized by law and may not be considered in determining the maximum amount of student services fees that may be imposed under Section 54.503(b).

Added by Acts 2001, 77th Leg., ch. 39, Sec. 1, eff. May 3, 2001.

Sec. 54.5343. STUDENT UNION FEE; THE UNIVERSITY OF TEXAS AT TYLER. (a) If authorized under Subsection (b), the board of regents of The University of Texas System may impose on each student enrolled at The University of Texas at Tyler a student union fee for the purpose of providing revenue for financing, constructing, operating, maintaining, renovating, improving, or equipping a student union building for the university. The fee may not exceed:(1) $100 per student for each semester or each summer session of more than six weeks; or(2) $50 per student for each summer session of six weeks or less.(b) The board of regents may not impose a student union fee under this section unless imposition of the fee is approved by a majority of the university's students voting in a general student election called for that purpose. The board of regents may not increase the amount of the student union fee under this section by more than 10 percent from one academic year to the next unless the amount of the increase is approved by a majority of the university's students voting in a general student election called for that purpose.(c) The fiscal officer of The University of Texas at Tyler shall collect the fees imposed under this section and shall credit the money received from the fees to an account known as The University of Texas at Tyler student union fee account. The money in the account may be used only for the purposes provided by Subsection (a) and shall be placed under the control of and subject to the order of the Student Union Advisory Committee. The committee shall annually submit to the president of the university a complete and itemized budget accompanied by a full and complete report of all activities conducted during the preceding year and all expenditures made in connection with those activities. The president shall submit the budget to the board of regents as part of the institutional budget. The board of regents shall make the changes in the budget as the board considers necessary before approving the budget and shall impose the fees in an amount sufficient to meet the budgetary needs of the student union, subject to Subsection (b).(d) The board of regents may pledge revenue from the fees imposed under this section to pay obligations issued for authorized purposes pursuant to the revenue financing system of The University of Texas System.(e) A student union fee imposed under this section is in addition to any other fee the board of regents is authorized by law to impose and may not be considered in determining the maximum student services fee that may be imposed under Section 54.503(b).

Added by Acts 2005, 79th Leg., Ch. 608, Sec. 1, eff. June 17, 2005.

Sec. 54.535. STUDENT UNION FEE; THE UNIVERSITY OF TEXAS AT EL PASO. (a) The board of regents of The University of Texas System may levy a student union fee not to exceed $30 per student for each regular semester or each summer session of six weeks or more, and not to exceed $15 per student for each summer session of less than six weeks, for the sole purpose of financing, constructing, operating, maintaining, and improving a student union building for The University of Texas at El Paso; provided, however, that the fee may not be increased above $15 per student for each regular semester or each summer session of six weeks or more and $7.50 per student for each summer session of less than six weeks unless the increase is approved by a majority vote of those students participating in a general election. The fees herein authorized to be levied are in addition to any use or service fee now or hereafter authorized to be levied.(b) Such fees shall be deposited to an account known as The University of Texas at El Paso student union fee account and shall be placed under the control of and subject to the order of the Student Union Advisory Committee. The committee shall annually submit to the president of The University of Texas at El Paso a complete and itemized budget to be accompanied by a full and complete report of all activities conducted during the past year and all expenditures made incident thereto. The president shall submit the budget to the board of regents as part of the institutional budget. The board of regents shall make such changes in the budget as it deems necessary before approving the budget, and shall then levy the fees, within the limits herein fixed, in such amounts as will be sufficient to meet the budgetary needs of the student union building.

Added by Acts 1987, 70th Leg., ch. 346, Sec. 1, eff. Aug. 31, 1987. Renumbered from Education Code Sec. 69.03 and amended by Acts 1989, 71st Leg., ch. 910, Sec. 5. Amended by Acts 1999, 76th Leg., ch. 288, Sec. 2, eff. May 29, 1999.

Sec. 54.536. FEES FOR STUDENT HEALTH SERVICES BUILDING; THE UNIVERSITY OF TEXAS AT AUSTIN. (a) The board of regents of The University of Texas System may charge each student enrolled in The University of Texas at Austin a fee not to exceed $8 a semester or 12-week summer session, $6 a nine-week summer session, or $4 a six-week summer session. The fee may be used only for financing the renovation, improvement, maintenance, or replacement of the student health center building at the university or for operating the student health center.(b) The university shall collect the student health services building fee imposed under this section and deposit the money collected in an account to be known as the student health services building account. The money collected and placed in the account may be used only to:(1) finance the renovation, improvement, maintenance, or replacement of the student health center building and be pledged for the payment of obligations issued for those purposes; or(2) operate the student health center.(c) The student health services building fee imposed under this section shall not be counted in determining the maximum student services fee which may be charged to the students of The University of Texas at Austin under this subchapter.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 20, Sec. 1, eff. June 18, 1990. Amended by Acts 1999, 76th Leg., ch. 1558, Sec. 3, eff. June 19, 1999.

Sec. 54.537. FEES FOR STUDENT SERVICES BUILDING; THE UNIVERSITY OF TEXAS AT AUSTIN. (a) The board of regents of The University of Texas System may charge each student enrolled at The University of Texas at Austin a fee not to exceed $1.10 per registered semester hour. The fee may be used only for financing the construction, repair, maintenance, renovation, improvement, or replacement of a student services building at the university or for operating the student services building.(b) The university shall collect the student services building fee imposed under this section and deposit the money collected into an account to be known as the student services building account. The money collected and placed in the account may be used only to:(1) finance the construction, repair, maintenance, renovation, improvement, or replacement of a student services building and be pledged for the payment of obligations issued for those purposes; or(2) operate the student services building.(c) A fee may not be imposed under this section until the semester in which a student services building will be available for use.(d) The student services building fee imposed under this section shall not be counted in determining the maximum student services fee which may be charged to the students of The University of Texas at Austin under this subchapter.(e) The powers granted to the board of regents under this section are cumulative of all other powers granted to that board.

Added by Acts 1991, 72nd Leg., ch. 839, Sec. 2, eff. Aug. 26, 1991. Amended by Acts 1999, 76th Leg., ch. 1558, Sec. 4, eff. June 19, 1999.

Sec. 54.5371. GREGORY GYMNASIUM RENOVATION FEE; THE UNIVERSITY OF TEXAS AT AUSTIN. (a) The board of regents of The University of Texas System may charge each student enrolled at The University of Texas at Austin a fee not to exceed $1.90 per credit hour per semester or 12-week summer session or 95 cents per credit hour per six-week summer session. The fee may be used for financing, renovating, operating, maintaining, and improving the Gregory Gymnasium.(b) The university shall collect the gymnasium renovation fee imposed under this section and deposit the money collected in an account to be known as the Gregory Gymnasium renovation account. The money collected shall be used only for the purposes described in Subsection (a) of this section.(c) A fee under this section may not be collected under this section until the semester in which the gymnasium has been substantially renovated and the first phase of the renovated facility is made available for use.(d) The board of regents may pledge fees collected under this section for the payment of obligations issued for authorized purposes pursuant to the revenue financing system of The University of Texas System.(e) The fees collected under this section shall not be counted in determining the maximum student services fee which may be charged to students of The University of Texas at Austin under this subchapter.

Added by Acts 1993, 73rd Leg., ch. 243, Sec. 1, eff. May 22, 1993.

Sec. 54.5372. AQUATICS CENTER FEE; THE UNIVERSITY OF TEXAS AT AUSTIN. (a) The board of regents of The University of Texas System may charge each student enrolled at The University of Texas at Austin a fee not to exceed 85 cents per credit hour per semester. The fee may be used for financing, constructing, renovating, operating, maintaining, and improving an aquatics center at the Gregory Gymnasium complex.(b) The board of regents shall prorate the fee allowed under this section based on the length of the semester or term for which the student is enrolled.(c) The university shall collect the fee imposed under this section and use it only for the purposes described in this section.(d) A fee under this section may not be collected until the semester in which the aquatics center has been substantially completed and is made available for use.(e) The board of regents may pledge fees collected under this section for the payment of obligations issued for authorized purposes pursuant to the revenue financing system of The University of Texas System.(f) The fees collected under this section shall not be counted in determining the maximum student services fee which may be charged to students of The University of Texas at Austin under this subchapter.

Added by Acts 1999, 76th Leg., ch. 1307, Sec. 1, eff. June 18, 1999.

Sec. 54.538. RECREATIONAL SPORTS FEE; TEXAS STATE UNIVERSITY SYSTEM. (a) If approved by student vote at a system institution, the Board of Regents, Texas State University System, may charge each student enrolled at such institution a recreational sports fee not to exceed $100 per semester or summer session of 10 weeks or longer or $50 per summer session of less than 10 weeks. The fee may be used to purchase equipment for and to construct, operate, and maintain recreational sports facilities and programs at the designated institution.(b) The recreation fee authorized by this section may not be increased more than 10 percent from one academic year to the next unless the increase has been approved by a majority vote of those students at the affected institution participating in a general student election called for that purpose. The fee may not exceed the amounts provided by Subsection (a).(c) Each system institution shall collect any student recreational sports fee imposed under this section and shall deposit the money collected in an account to be known as the student recreational sports account.(d) A student recreational sports fee imposed under this section is not counted in determining the maximum student services fee which may be charged under Section 54.513 of this subchapter.

Added by Acts 1989, 71st Leg., ch. 883, Sec. 1, eff. June 14, 1989. Renumbered from Education Code Sec. 54.535 by Acts 1991, 72nd Leg., ch. 16, Sec. 19.01(26), eff. Aug. 26, 1991. Amended by Acts 1995, 74th Leg., ch. 757, Sec. 4, eff. June 16, 1995; Acts 2003, 78th Leg., ch. 598, Sec. 5, eff. June 20, 2003.

Sec. 54.5381. INTERCOLLEGIATE ATHLETICS FEE: CERTAIN INSTITUTIONS IN TEXAS STATE UNIVERSITY SYSTEM. (a) The board of regents of the Texas State University System may impose an intercollegiate athletics fee on each student enrolled at a component institution of the Texas State University System, other than Texas State University--San Marcos, in an amount not to exceed:(1) $8.75 per semester credit hour for each regular semester; and(2) $4.50 per semester credit hour for each summer session.(b) The fee may not be imposed unless approved by a majority vote of the students of the applicable component institution who participate in a general student election held for that purpose.(c) A fee imposed under this section may be used to develop and maintain an intercollegiate athletics program at the component institution.(d) The amount of the fee may not be increased to an amount that exceeds by 10 percent or more the total amount of the fee as last approved by a student vote under Subsection (b) or this subsection unless the increase has been approved by a majority vote of the students enrolled at the component institution who participate in a general student election called for that purpose.(e) A fee imposed under this section is in addition to any other fee authorized by law and may not be considered in determining the maximum amount of student services fees that may be imposed under Section 54.503.

Added by Acts 2007, 80th Leg., R.S., Ch. 1422, Sec. 1, eff. June 15, 2007.

Sec. 54.5382. INTERCOLLEGIATE ATHLETICS FEE: TEXAS STATE UNIVERSITY--SAN MARCOS. (a) The board of regents of the Texas State University System may impose an intercollegiate athletics fee on each student enrolled at Texas State University--San Marcos in an amount not to exceed:(1) $8.75 per semester credit hour for each regular semester; and(2) $4.50 per semester credit hour for each summer session.(b) The fee may not be imposed unless approved by a majority vote of the students of the university who participate in a general student election held at the university for that purpose.(c) A fee imposed under this section may be used to develop and maintain an intercollegiate athletics program at the university.(d) Not more than once in an academic year, the board of regents may increase the amount of the fee authorized by this section by not more than five percent if the increase is approved by the student government of the university. An increase of more than five percent must be approved by a majority vote of the students of the university who participate in a general student election called for that purpose.(e) A fee imposed under this section is in addition to any other fee authorized by law and may not be considered in determining the maximum amount of student services fees that may be imposed under Section 54.503.(f) An intercollegiate athletics fee committee is established at the university to advise the board of regents and the administration of the university regarding the expenditure of revenue generated by the fees imposed under this section. The committee is composed of the following members:(1) three students of the university appointed by the student government of the university;(2) two students of the university who participate in intercollegiate athletics appointed by the student athlete advisory committee;(3) the university's athletic director; and(4) the university's assistant athletic director for business affairs.(g) A student member of the intercollegiate athletics fee committee serves a one-year term. A student member of the committee who withdraws from the university must resign from the committee. A vacancy in an appointive position on the committee shall be filled for the unexpired portion of the term in the same manner as the original appointment.(h) The intercollegiate athletics fee committee shall study the amounts of the fee imposed under this section and make recommendations to the appropriate administrators of the university regarding the expenditure of revenue generated by the fees imposed under this section.(i) Before recommending the intercollegiate athletics fee budget to the board of regents each year, the president of the university shall consider the recommendations of the intercollegiate athletics fee committee. If the president's recommendations to the board are substantially different from the committee's recommendations, the president of the university shall notify the committee not later than the last date on which the committee may request an appearance at the meeting of the board of regents at which the intercollegiate athletics fee budget will be considered. On request of a member of the committee, the president shall provide the member with a written report of the president's recommendations to the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 1422, Sec. 1, eff. June 15, 2007.

Sec. 54.539. RECREATIONAL SPORTS FEE; THE TEXAS A&M UNIVERSITY SYSTEM. (a) If approved by student vote at an institution, the Board of Regents of The Texas A&M University System may charge students at a component institution of The Texas A&M University System a recreational sports fee not to exceed $175 for each regular semester and not to exceed $87.50 for each term of each summer session. The fee may be used only for financing, constructing, operating, maintaining, and improving new and existing recreational sports facilities and programs at the designated institution.(b) The recreational sports fee may not be levied unless the levy of the fee has been approved by a majority vote of those students at the affected institution participating in a general student election called for that purpose.(c) The amount of the fee authorized by this section may not be increased to an amount that exceeds by 10 percent or more the total amount of the fee that is in effect on September 1, 2007, or as last approved by a student vote under this subsection unless the increase has been approved by a majority vote of the students at the affected institution participating in a general election called for that purpose. The fee may not exceed the maximum amounts provided by Subsection (a).(d) If, in an academic year, the total compulsory fee charged under this section is proposed to be increased by an amount less than an amount that would require a student election under Subsection (c), the board of regents of The Texas A&M University System may, in lieu of an election, hold a public meeting on the increase at which students have the opportunity to comment before the increase takes effect.(e) Each university shall collect any student recreational sports fee imposed under this section and shall deposit the money collected in an account to be known as the student recreational sports account. (f) A student recreational sports fee imposed under this section is not counted in determining the maximum student services fee which may be charged under Section 54.513 of this subchapter.(g) The board may permit a person who is not enrolled at a system institution to use a facility paid for by student recreational sports fees if:(1) the person's usage does not materially interfere with student demand or usage;(2) the person is charged a fee that is not less than the student fee and is not less than the direct and indirect cost to the institution of providing for the person's usage; and(3) the person's usage does not increase materially the potential liability of the institution.(h) The president of each institution in the system shall establish a formal system for student input with respect to matters of construction and operation of a facility or program financed by a student recreational sports fee.

Added by Acts 1989, 71st Leg., ch. 871, Sec. 1, eff. June 14, 1989. Amended by Acts 1991, 72nd Leg., ch. 833, Sec. 1, eff. June 16, 1991. Renumbered from Education Code Sec. 54.534 by Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec. 8.01(7), eff. Nov. 12, 1991. Amended by Acts 2001, 77th Leg., ch. 825, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1226, Sec. 2, eff. June 18, 2005.Acts 2007, 80th Leg., R.S., Ch. 1419, Sec. 3, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1425, Sec. 3, eff. June 15, 2007.

Sec. 54.5391. INTERCOLLEGIATE ATHLETICS FEE; TEXAS A&M UNIVERSITY--CORPUS CHRISTI. (a) The board of regents of The Texas A&M University System may impose an intercollegiate athletics fee on each student enrolled at Texas A&M University--Corpus Christi. The fee may not be imposed unless approved by a majority vote of the students participating in a general student election held at the university for that purpose.(b) The amount of the fee may not exceed $8 per semester credit hour for each semester or summer session, unless the amount is increased as provided by Subsection (c).(c) The amount of the fee per semester credit hour may be increased from one academic year to the next only if approved by a majority vote of the students participating in a general student election held for that purpose or, if the amount of the increase does not exceed five percent, by a majority vote of the legislative body of the student government of the university.(d) A student enrolled in more than 13 semester credit hours shall pay the fee in an amount equal to the amount imposed on a student enrolled in 13 semester credit hours during the same semester or session.(e) A fee imposed under this section may be used to develop and maintain an intercollegiate athletics program at the university.(f) A fee imposed under this section is in addition to any other fee authorized by law and may not be considered in determining the maximum amount of student services fees that may be imposed under Section 54.503(b).

Added by Acts 2003, 78th Leg., ch. 86, Sec. 1, eff. May 20, 2003.

Sec. 54.5392. INTERCOLLEGIATE ATHLETICS FEE; TEXAS A&M UNIVERSITY--KINGSVILLE. (a) The board of regents of The Texas A&M University System may impose an intercollegiate athletics fee on each student enrolled at Texas A&M University--Kingsville. The fee may not be imposed unless approved by a majority vote of the students participating in a general student election held at the university for that purpose.(b) The amount of the fee may not exceed $12 per semester credit hour for each semester or summer session, unless the amount is increased as provided by Subsection (c).(c) The amount of the fee per semester credit hour may be increased from one academic year to the next only if approved by a majority vote of the students participating in a general student election held for that purpose.(d) A student enrolled in more than 13 semester credit hours shall pay the fee in an amount equal to the amount imposed on a student enrolled in 13 semester credit hours during the same semester or session.(e) A fee imposed under this section may be used to develop and maintain an intercollegiate athletics program at the university.(f) A fee imposed under this section is in addition to any other fee authorized by law and may not be considered in determining the maximum amount of student services fees that may be imposed under Section 54.503(b).

Added by Acts 2003, 78th Leg., ch. 290, Sec. 1, eff. June 18, 2003.

For expiration of this section, see Subsection (f).Sec. 54.5393. INTERCOLLEGIATE ATHLETICS FEE: PRAIRIE VIEW A&M UNIVERSITY. (a) The board of regents of The Texas A&M University System may impose an intercollegiate athletics fee on each student enrolled at Prairie View A&M University in an amount not to exceed $10 per semester credit hour.(b) The amount of the fee imposed on a student in a semester or session may not exceed the amount of the fee imposed on a student enrolled in 15 semester credit hours during the same semester or session.(c) The fee may not be imposed unless approved by a majority vote of the students of the university participating in a general student election held for that purpose.(d) A fee imposed under this section shall be used to develop and maintain an intercollegiate athletics program at the university.(e) A fee imposed under this section is in addition to any other fee authorized by law and may not be considered in determining the maximum amount of student services fees that may be imposed under Section 54.503.(f) This section expires September 1, 2013, except that this section does not expire if before the end of the 2012-2013 academic year the board of regents issues bonds that are payable wholly or partly from the fee. If the board of regents issues bonds as described by this subsection, the fee authorized by this section may not be imposed in any semester or session beginning after the date on which all of those bonds, including refunding bonds for the bonds, have been fully paid.

Added by Acts 2003, 78th Leg., ch. 1266, Sec. 6.01, eff. June 20, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 798, Sec. 1, eff. June 19, 2009.

Sec. 54.5394. INTERCOLLEGIATE ATHLETICS FEE: TARLETON STATE UNIVERSITY. (a) The board of regents of The Texas A&M University System may impose an intercollegiate athletics fee on each student enrolled at Tarleton State University in an amount not to exceed $10 per semester credit hour.(b) The amount of the fee imposed on a student in a semester or session may not exceed the amount of the fee imposed on a student enrolled in 13 semester credit hours during the same semester or session.(c) The fee may not be imposed unless approved by a majority vote of the students of the university participating in a general student election held for that purpose.(d) The amount of the fee per semester credit hour may be increased from one academic year to the next only if approved by a majority vote of the legislative body of the student government of the university. If the amount of the increase exceeds five percent, the increase must also be approved by a majority vote of the students of the university participating in a general student election held for that purpose.(e) A fee imposed under this section may be used to develop and maintain an intercollegiate athletics program at the university.(f) A fee imposed under this section is in addition to any other fee authorized by law and may not be considered in determining the maximum amount of student services fees that may be imposed under Section 54.503.

Added by Acts 2005, 79th Leg., Ch. 1226, Sec. 3, eff. June 18, 2005.

Sec. 54.5395. INTERCOLLEGIATE ATHLETICS FEES; TEXAS A&M INTERNATIONAL UNIVERSITY. (a) The board of regents of The Texas A&M University System may impose an intercollegiate athletics fee on each student enrolled at Texas A&M International University. The fee may not be imposed unless approved by a majority vote of the students participating in a general student election held at the university for that purpose.(b) The amount of the fee may not exceed $5 per semester credit hour for each regular semester or summer session, unless the amount is increased as provided by Subsection (c).(c) The amount of the fee may not be increased to an amount that exceeds by 10 percent or more the total amount of the fee as last approved by a student vote under Subsection (a) or this subsection unless the increase has been approved by a majority vote of the students enrolled at the university who participate in a general student election held for that purpose.(d) A student enrolled in more than 15 semester credit hours shall pay the fee in an amount equal to the amount imposed on a student enrolled in 15 semester credit hours during the same semester or session.(e) A fee imposed under this section may be used to develop and maintain an intercollegiate athletics program at the university.(f) A fee imposed under this section is in addition to any other fee authorized by law and may not be considered in determining the amount of student services fees that may be imposed under Section 54.503.

Added by Acts 2007, 80th Leg., R.S., Ch. 1419, Sec. 4, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1425, Sec. 4, eff. June 15, 2007.

Sec. 54.5396. INTERCOLLEGIATE ATHLETICS FEES; WEST TEXAS A&M UNIVERSITY. (a) The board of regents of The Texas A&M University System may impose an intercollegiate athletics fee on each student enrolled at West Texas A&M University. The fee may not be imposed unless approved by a majority vote of the students participating in a general student election held at the university for that purpose.(b) The amount of the fee may not exceed $10 per semester credit hour for each regular semester or summer session, unless the amount is increased as provided by Subsection (c).(c) The amount of the fee may not be increased to an amount that exceeds by 10 percent or more the total amount of the fee as last approved by a student vote under Subsection (a) or this subsection unless the increase has been approved by a majority vote of the students enrolled at the university who participate in a general student election held for that purpose.(d) A student enrolled in more than 13 semester credit hours shall pay the fee in an amount equal to the amount imposed on a student enrolled in 13 semester credit hours during the same semester or session.(e) A fee imposed under this section may be used to develop and maintain an intercollegiate athletics program at the university.(f) A fee imposed under this section is in addition to any other fee authorized by law and may not be considered in determining the amount of student services fees that may be imposed under Section 54.503.

Added by Acts 2007, 80th Leg., R.S., Ch. 1419, Sec. 4, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1425, Sec. 4, eff. June 15, 2007.

Sec. 54.5397. INTERCOLLEGIATE ATHLETICS FEES; TEXAS A&M UNIVERSITY--COMMERCE. (a) The board of regents of The Texas A&M University System may impose an intercollegiate athletics fee on each student enrolled at Texas A&M University--Commerce. The fee may not be imposed unless approved by a majority vote of the students participating in a general student election held at the university for that purpose.(b) The amount of the fee may not exceed $10 per semester credit hour for each regular semester or summer session, unless the amount is increased as provided by Subsection (c).(c) The amount of the fee may not be increased to an amount that exceeds by 10 percent or more the total amount of the fee as last approved by a student vote under Subsection (a) or this subsection unless the increase has been approved by a majority vote of the students enrolled at the university who participate in a general student election held for that purpose.(d) A student enrolled in more than 13 semester credit hours shall pay the fee in an amount equal to the amount imposed on a student enrolled in 13 semester credit hours during the same semester or session.(e) A fee imposed under this section may be used to develop and maintain an intercollegiate athletics program at the university.(f) A fee imposed under this section is in addition to any other fee authorized by law and may not be considered in determining the amount of student services fees that may be imposed under Section 54.503.

Added by Acts 2007, 80th Leg., R.S., Ch. 1419, Sec. 4, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1425, Sec. 4, eff. June 15, 2007.

Sec. 54.5398. STUDENT ENDOWMENT FUND FEE; TEXAS A&M UNIVERSITY--CORPUS CHRISTI. (a) The board of regents of The Texas A&M University System may impose a student endowment fund fee on each student enrolled at Texas A&M University--Corpus Christi. The fee may not be imposed unless approved by a majority vote of the students participating in a general student election held at the university under Section 56.243.(b) The amount of the fee may not exceed $1 per semester credit hour for each regular semester or summer session, unless the amount is increased as provided by Subsection (c).(c) The amount of the fee may not be increased by more than 10 percent unless the increase has been approved by a majority vote of the students enrolled at the university who participate in a general student election called for that purpose.(d) A fee imposed under this section must be used to establish a student endowment fund under Section 56.247.(e) A fee imposed under this section is in addition to any other fee authorized by law and may not be considered in determining the maximum amount of student services fees that may be imposed under Section 54.503(b).

Added by Acts 2007, 80th Leg., R.S., Ch. 555, Sec. 1, eff. September 1, 2007.Renumbered from Education Code, Section 54.5395 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(9), eff. September 1, 2009.

Sec. 54.540. STUDENT CENTER FEE, UNIVERSITY OF HOUSTON-CLEAR LAKE. (a) The Board of Regents of the University of Houston System may levy and collect a student center fee, not to exceed $40 per student for each regular semester and not to exceed $20 per student for each term of the summer session for the sole purpose of financing, constructing, operating, maintaining, and improving a student center for the University of Houston-Clear Lake. The fees herein authorized to be levied are in addition to any use or service fee now or hereafter authorized to be levied. The student center fee initially levied shall be in an amount approved by a majority vote of the students voting in an election called for that purpose.(b) The student center fees shall be deposited to an account known as The University of Houston-Clear Lake Student Center Fee Account and shall be placed under the control of and subject to the order of the University Life Council. The council shall annually submit to the board of regents a complete and itemized budget, a recommended fee level, and a complete report of all activities conducted during the past year and all expenditures made incident thereto. The board of regents shall make such changes in the budget as it deems necessary before approving the budget.(c) The board of regents may increase the student center fee levied under this section. However, if the increase is more than 10 percent above the previous fiscal year's fee, it must be approved by a majority of students voting in an election called for that purpose.

Added by Acts 1991, 72nd Leg., ch. 848, Sec. 4, eff. Aug. 26, 1991. Renumbered from Education Code Sec. 54.537 by Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec. 8.01(8), eff. Nov. 12, 1991.

Sec. 54.541. RECREATIONAL FACILITY FEE; THE UNIVERSITY OF TEXAS AT EL PASO. (a) The board of regents of The University of Texas System may charge each student enrolled at The University of Texas at El Paso a recreational facility fee. The fee may be used only for financing, constructing, operating, maintaining, and improving new and existing recreational sports facilities and programs at The University of Texas at El Paso.(a-1) A fee imposed under this section may not exceed:(1) $70 per student for a term or semester of 10 weeks or longer; or(2) $50 per student for any other term or semester.(a-2) Notwithstanding Subsection (a-1), for a term or semester before the 2009 fall semester, a fee imposed under this section may not exceed $20 per student for a semester or summer session. This subsection expires September 1, 2009.(b) The board of regents is authorized to pledge the fees levied under this section for the payment of obligations issued for authorized purposes pursuant to the revenue financing system of The University of Texas System.(c) The recreational facility fee may not be increased unless the amount of the increase is approved by a majority vote of those students participating in a general student election called at The University of Texas at El Paso for that purpose.(d) The University of Texas at El Paso shall collect the recreational facility fee and deposit the money collected in an account to be known as The University of Texas at El Paso recreational facility account.(e) The recreational facility fee is not counted in determining the maximum amount of student services fees which may be charged under Section 54.503 of this code, as amended.

Added by Acts 1993, 73rd Leg., ch. 58, Sec. 1, eff. April 29, 1993.Amended by: Acts 2007, 80th Leg., R.S., Ch. 639, Sec. 1, eff. June 15, 2007.

Sec. 54.542. STUDENT UNION BUILDING FEE; THE UNIVERSITY OF TEXAS-PAN AMERICAN. (a) Except as provided by Subsection (c) of this section, the board of regents of The University of Texas System may levy a student union fee, not to exceed $30 for each student for each regular semester or $15 for each student for each term of the summer session, for the sole purpose of financing, constructing, operating, maintaining, and improving a student union building for The University of Texas-Pan American.(b) The board of regents may pledge the fees levied under this section to pay obligations issued pursuant to the revenue financing system of The University of Texas System.(c) A student union fee levied under this section may not be levied or increased unless the levy or increase is approved by a majority vote of those students participating in a general election held for that purpose.(d) Student union fees levied under this section are in addition to any other fee the board of regents is authorized by law to charge and may not be considered in determining the maximum student services fee that may be charged under Section 54.503(b) of this code.(e) The board shall deposit student union fees levied under this section to the credit of an account known as The University of Texas-Pan American Student Union Fee Account.(f) Notwithstanding Section 51.002 of this code, student union fees levied under this section are under the control of the Student Union Advisory Committee. The committee annually shall submit to the president of The University of Texas-Pan American a complete and itemized budget with a complete report of all activities conducted during the past year and all expenditures made in connection with those activities. The president shall submit the budget to the board of regents as part of the institutional budget. Before approving the budget, the board of regents may make changes in the budget that the board determines are necessary. After approving the budget, the board, in accordance with this section, may levy the student union fees for that year in amounts sufficient to meet the budgetary needs of the student union building.

Added by Acts 1993, 73rd Leg., ch. 341, Sec. 1, eff. Aug. 30, 1993. Renumbered from Education Code Sec. 54.541 by Acts 1995, 74th Leg., ch. 76, Sec. 17.01(8), eff. Sept. 1, 1995.

Sec. 54.5421. SPORTS RECREATION AND WELLNESS FACILITY FEE; THE UNIVERSITY OF TEXAS--PAN AMERICAN. (a) The board of regents of The University of Texas System may charge each student enrolled at The University of Texas--Pan American a sports recreation and wellness facility fee to finance, construct, operate, maintain, or improve sports recreation and wellness programs and facilities at the university. The amount of the fee may not exceed $75 for each semester of the regular term or for each summer session.(b) The fee may not be imposed unless the fee is approved by a majority vote of those students voting in a general student election called for that purpose.(c) The board may not increase the amount of the fee from one academic year to the next unless the amount of the increase is approved by a majority vote of those students voting in a general student election called for that purpose.(d) The board shall deposit the revenue from the fee in an account known as The University of Texas--Pan American sports recreation and wellness facility account.(e) The board may pledge revenue from the fee to pay obligations issued pursuant to the revenue financing system of The University of Texas System.(f) A fee imposed under this section may not be considered in determining the maximum amount of student services fees that may be charged under Section 54.503.(g) The board may permit a person who is not enrolled at The University of Texas--Pan American to use a facility financed with revenue from a fee imposed under this section if:(1) the person's use of the facility will not materially interfere with student demand or use;(2) the person is charged a fee that is not less than the student fee and that is not less than the direct and indirect cost to the university of providing for the person's use; and(3) the person's use will not materially increase the potential liability of the university.

Added by Acts 2005, 79th Leg., Ch. 483, Sec. 1, eff. June 17, 2005.

Sec. 54.543. RECREATIONAL FACILITY FEE; THE UNIVERSITY OF TEXAS AT SAN ANTONIO. (a) The board of regents of The University of Texas System may charge each student enrolled at The University of Texas at San Antonio a recreational facility fee not to exceed:(1) $150 for a term or semester of more than six weeks; or(2) $75 for a term or semester of six weeks or less.(a-1) The recreational facility fee may be used only to finance, construct, operate, maintain, or improve student recreational facilities at the university.(b) The board of regents may pledge the fees charged under this section to pay obligations issued pursuant to the revenue financing system of The University of Texas System.(c) The recreational facility fee may not be charged unless the charging of the fee is approved by a majority vote of those students participating in a general student election called for that purpose.(d) If approved in accordance with this section, the board of regents shall collect the recreational facility fees and deposit the fees in an account known as the recreational facility account.(e) A recreational facility fee charged under this section may not be counted in determining the maximum amount of student services fees that may be charged under Section 54.503(b) of this code.(f) The board of regents may permit a person who is not enrolled at The University of Texas at San Antonio to use a facility financed with recreational facility fees if:(1) the person's use of the facility will not materially interfere with student demand or use;(2) the person is charged a fee that is not less than the student fee and that is not less than the direct and indirect cost to the university of providing for the person's use; and(3) the person's use will not materially increase the potential liability of the university.(g) The board may not increase the amount of the recreational facility fee in any academic year unless the amount of the increase is approved by a majority vote of the students participating in a general student election held for that purpose.

Added by Acts 1993, 73rd Leg., ch. 894, Sec. 1, eff. Aug. 30, 1993. Renumbered from Education Code Sec. 54.541 by Acts 1995, 74th Leg., ch. 76, Sec. 17.01(9), eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 575, Sec. 2, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1285, Sec. 1, eff. June 18, 2005.

Sec. 54.544. RECREATIONAL FACILITY FEE; THE UNIVERSITY OF TEXAS AT DALLAS. (a) The board of regents of The University of Texas System may charge each student enrolled at The University of Texas at Dallas a recreational facility fee to finance, construct, equip, operate, maintain, or improve student recreational facilities or programs at the university.(b) A recreational facility fee may not exceed:(1) $65 for each student for a semester of the regular term or a summer session of 12 weeks or longer; and(2) $43.33 for each student for a summer session of less than 12 weeks.(b-1), (b-2) Expired.(c) A recreational facility fee may not be charged or increased unless charging or increasing the fee is approved by a majority vote of the students participating in a general student election called for that purpose.(d) The board of regents shall collect a fee charged under this section and deposit the fee in an account known as the recreational facility account.(e) The board of regents may pledge a fee charged under this section to pay an obligation issued under the revenue financing system of The University of Texas System.(f) A fee charged under this section may not be counted in determining the maximum amount of student services fees that may be charged under Section 54.503(b).(g) A recreational facility fee may not be collected after the 20th anniversary of the date it is first collected or after all bonded indebtedness for the recreational facility for which the fee receipts are pledged is paid, whichever is later.

Added by Acts 1995, 74th Leg., ch. 757, Sec. 6, eff. June 16, 1995. Amended by Acts 2003, 78th Leg., ch. 669, Sec. 1, eff. June 20, 2003.

Sec. 54.5441. STUDENT RECREATIONAL AND HEALTH FACILITIES FEE; MIDWESTERN STATE UNIVERSITY. (a) The board of regents of Midwestern State University may charge each student enrolled at the university a recreational and health facilities fee not to exceed $130 per semester or summer session of longer than six weeks or $65 per summer session of six weeks or less. The fee may be used to finance, construct, operate, renovate, or maintain recreational and wellness facilities and programs at the university.(b) The recreational and health facilities fee authorized by this section may not be increased more than 10 percent from one academic year to the next unless the increase has been approved by a majority vote of those students participating in a general student election called for that purpose. The fee may not exceed the amounts provided by Subsection (a).(c) The chief fiscal officer of the university shall collect any recreational and health facilities fee imposed under this section and shall deposit the money collected in an account to be known as the student recreational and health facilities account.(d) A recreational and health facilities fee imposed under this section is not counted in determining the maximum student services fee that may be charged under Section 54.503.

Added by Acts 2005, 79th Leg., Ch. 616, Sec. 1, eff. June 17, 2005.

Sec. 54.5442. INTERCOLLEGIATE ATHLETICS FEE; MIDWESTERN STATE UNIVERSITY. (a) The board of regents of Midwestern State University may charge each student enrolled at the university an intercollegiate athletics fee in an amount that, except as authorized under Subsection (d), may not exceed:(1) the lesser of $10 per semester credit hour or $120 for each regular semester or each summer session of more than six weeks; or(2) $60 for each summer session of six weeks or less.(b) The fee may not be charged unless approved by a majority vote of the students enrolled at the university who participate in a general student election held for that purpose.(c) The fee may be used only to develop and maintain an intercollegiate athletics program at the university.(d) The board of regents may increase the amount of the fee for a semester or summer session in excess of the applicable amount provided by Subsection (a) if the increase:(1) is approved by a majority vote of the students enrolled at the university who participate in a general student election called for that purpose; or(2) does not exceed 10 percent of the amount of the fee charged for the same semester or summer session in the preceding academic year.(e) The chief fiscal officer of the university shall collect the fee and shall deposit the revenue from the fee in an account to be known as the Midwestern State University intercollegiate athletics fee account.(f) The fee is not considered in determining the maximum amount of student services fees that may be charged under Section 54.503.(g) A fee may not be charged after the fifth academic year in which the fee is first charged unless, before the end of that academic year, the institution of higher education has issued bonds payable from the fee, in which event the fee may not be charged after the academic year in which all such bonds, including refunding bonds for those bonds, have been fully paid.

Added by Acts 2009, 81st Leg., R.S., Ch. 202, Sec. 1, eff. May 27, 2009.

Sec. 54.545. FEES FOR CONTINUING EDUCATION COURSES. (a) The governing board of an institution of higher education shall charge a reasonable fee to each person registered in a continuing education course at the institution. The board shall set the fee in an amount sufficient to permit the institution to recover the costs to the institution of providing the course.(b) This section applies only to a course for which an institution does not collect tuition or receive formula funding, including an extension course, correspondence course, or other self-supporting course.(c) Subchapters B and D do not apply to a fee charged under this section, except to a fee for a correspondence course taken by a student who would qualify for an exemption from tuition under Section 54.203 if the correspondence course applies towards the student's degree plan. The governing board of an institution of higher education may grant an exemption provided by Section 54.203 for continuing education courses.

Added by Acts 1995, 74th Leg., ch. 757, Sec. 5, eff. June 16, 1995. Amended by Acts 1997, 75th Leg., ch. 1404, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.546. STUDENT UNION FEES; THE UNIVERSITY OF TEXAS AT BROWNSVILLE. (a) The board of regents of The University of Texas System may impose on each student enrolled at The University of Texas at Brownsville a student union fee of not less than $34.35 or more than $70 for each semester or long summer session for the sole purpose of financing, constructing, operating, maintaining, renovating, and improving a student union building owned by Texas Southmost College and used by the partnership of The University of Texas at Brownsville and Texas Southmost College under Section 78.02. The fee may be imposed in addition to any other fee.(b) Revenue from the fee imposed under this section shall be deposited to an account known as The University of Texas at Brownsville student union account. Money in the account shall be used in accordance with the terms of the partnership agreements entered into between The University of Texas at Brownsville and Texas Southmost College under Section 78.02.(c) The board of trustees of the Southmost Union Junior College District may pledge revenue from a fee imposed under this section, whether received directly from a student or from The University of Texas at Brownsville, under the terms of the partnership agreement between The University of Texas at Brownsville and Texas Southmost College, for the payment of obligations issued by the Southmost Union Junior College District to finance the construction, operation, maintenance, renovation, and improvement of a student union building to be owned by Texas Southmost College and used by the two institutions under the partnership. If the fee imposed under this section is pledged to the payment of obligations issued by Southmost Union Junior College District, the board of regents of The University of Texas System may not pledge revenue from the fee for the payment of obligations issued for an authorized purpose under the revenue financing system of The University of Texas System.(d) The board may not increase the amount of the fee by more than 10 percent in any academic year unless the amount of the increase is approved by a majority of the students voting in an election held for that purpose and by a majority of the members of the legislative body of the student government of the institution.(e) Subject to the limitations of this section on the amount of the fee and any increase in the amount of the fee, the fee imposed under this section must be in the same amount as the student union fee charged a student at Texas Southmost College by the board of trustees of Southmost Union Junior College District. A student attending either or both institutions may be charged a student union fee by only one of the institutions.

Added by Acts 1999, 76th Leg., ch. 113, Sec. 1, eff. May 17, 1999.

Sec. 54.550. WELLNESS, RECREATIONAL, AND FITNESS COMPLEX FEE; THE UNIVERSITY OF TEXAS AT BROWNSVILLE. (a) The board of regents of The University of Texas System may charge each student enrolled at The University of Texas at Brownsville a wellness, recreational, and fitness complex fee. The amount of the fee may not exceed $79 per student for each regular semester and $39.50 per student for each term of the summer session.(b) The board may:(1) use revenue from the fee only to finance, construct, operate, maintain, renovate, or improve a wellness, recreational, and fitness complex owned by Texas Southmost College and used by the partnership of The University of Texas at Brownsville and Texas Southmost College under Section 78.02; and(2) pledge revenue from the fee to pay an obligation issued for a purpose authorized by Subdivision (1) under the revenue financing system of The University of Texas System.(c) The board shall deposit revenue from the fee to the credit of an account known as The University of Texas at Brownsville wellness, recreational, and fitness complex fee account. Money in the account shall be used in accordance with the terms of the partnership agreements entered into between The University of Texas at Brownsville and Texas Southmost College under Section 78.02.(d) The board may not increase the amount of the fee by more than 10 percent in any academic year unless the amount of the increase is approved by:(1) a majority vote of the students participating in a general student election held at the institution for that purpose; and(2) a majority of the members of the legislative body of the student government of the institution.(e) A fee charged under this section is in addition to any other fee the board is authorized by law to charge.(f) Subject to the limitations of this section on the amount of the fee and any increase in the amount of the fee, the fee charged under this section must be in the same amount as the wellness, recreational, and fitness complex fee charged a student at Texas Southmost College by the board of trustees of Southmost Union Junior College District. A student attending either or both institutions may be charged a wellness, recreational, and fitness complex fee by only one of the institutions.(g) The board of trustees of the Southmost Union Junior College District may pledge revenue from a fee imposed under this section, whether received directly from a student or from The University of Texas at Brownsville, under terms of the partnership agreement between The University of Texas at Brownsville and Texas Southmost College, for the payment of obligations issued by the Southmost Union Junior College District to finance the construction, operation, maintenance, renovation, and improvement of a wellness, recreational, and fitness complex owned by Texas Southmost College and used by the two institutions under the partnership. If the fee imposed under this section is pledged to the payment of obligations issued by Southmost Union Junior College District, the board of regents of The University of Texas System may not pledge revenue from the fee for the payment of obligations issued for an authorized purpose under the revenue financing system of The University of Texas System.

Added by Acts 2005, 79th Leg., Ch. 1223, Sec. 1, eff. June 18, 2005.

Sec. 54.551. INTERCOLLEGIATE ATHLETICS FEE; THE UNIVERSITY OF TEXAS AT BROWNSVILLE. (a) The board of regents of The University of Texas System may impose on each student enrolled at The University of Texas at Brownsville an intercollegiate athletics fee in an amount not to exceed $7 per semester credit hour.(b) The board shall deposit revenue from the fee to the credit of an account known as The University of Texas at Brownsville intercollegiate athletics fee account. Money in the account shall be used in accordance with the terms of the partnership agreements entered into between The University of Texas at Brownsville and Texas Southmost College under Section 78.02.(c) The fee may not be imposed unless approved by a majority vote of the students of the university who participate in a general student election held for that purpose.(d) The amount of the fee may not be increased to an amount that exceeds by 10 percent or more the total amount of the fee as last approved by a student vote under Subsection (c) or this subsection unless the increase has been approved by a majority vote of the students enrolled at the university who participate in a general student election held for that purpose.(e) A fee imposed under this section is in addition to any other fee the board is authorized by law to impose.(f) Subject to the limitations of this section on the amount of the fee and any increase in the amount of the fee, the fee imposed under this section must be in the same amount as the intercollegiate athletics fee charged a student at Texas Southmost College by the board of trustees of Southmost Union Junior College District. A student attending either or both institutions may be charged an intercollegiate athletics fee by only one of the institutions.(g) The board may not impose the fee authorized by this section on a student who is enrolled solely in online courses at the university.

Added by Acts 2007, 80th Leg., R.S., Ch. 137, Sec. 1, eff. May 18, 2007.

SUBCHAPTER F. PREPAID HIGHER EDUCATION TUITION PROGRAMSec. 54.6001. PUBLIC PURPOSE. An educated population being necessary to the social development and economic health of this state, the legislature finds and declares it to be an urgent public necessity to assist young Texans in obtaining a higher education. Because the state's population is rapidly growing and is diverse, the state is required to use all of the higher education facilities and resources within the state, both public and private, to provide a wide variety of educational environments and instructional options and to preserve the partnership between the state and private or independent institutions of higher education and between the state and career schools and colleges, as defined by Section 132.001, that offer a two-year associate degree as approved by the Texas Higher Education Coordinating Board. Therefore, the prepaid higher education tuition program is established to help Texas students attend the institution that best meets their individual needs.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1181, Sec. 1, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 364, Sec. 2.03, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.18, eff. Sept. 1, 2003.

Sec. 54.601. DEFINITIONS. In this subchapter:(1) "Beneficiary" means a person who is entitled to receive benefits under a prepaid tuition contract.(2) "Board" means the Prepaid Higher Education Tuition Board.(3) "Estimated average private tuition and required fees" means an estimated average of tuition and required fees to be charged by private or independent institutions of higher education as determined annually by the board.(4) "Fund" means the Texas tomorrow constitutional trust fund.(5) "Institution of higher education" has the meaning assigned by Section 61.003.(6) "Prepaid tuition contract" means a contract entered into under this subchapter by the board and a purchaser to provide for the payment of higher education tuition and required fees of a beneficiary.(7) "Private or independent institution of higher education" has the meaning assigned by Section 61.003.(8) "Program" means the prepaid higher education tuition program.(9) "Career school or college" means a career school or college, as defined by Section 132.001, that offers a two-year associate degree as approved by the Texas Higher Education Coordinating Board.(10) "Public junior college" has the meaning assigned by Section 61.003.(11) "Public senior college or university" has the meaning assigned by Section 61.003.(12) "Purchaser" means a person who is obligated to make payments under a prepaid tuition contract.(13) "Account" means the Texas college savings plan account.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1181, Sec. 2, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1250, Sec. 2, eff. June 15, 2001; Acts 2003, 78th Leg., ch. 364, Sec. 2.04, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.19, eff. Sept. 1, 2003.

Sec. 54.602. ESTABLISHMENT OF BOARD; FUNCTION. (a) The Prepaid Higher Education Tuition Board is in the office of the comptroller.(b) The board shall administer the prepaid higher education tuition program established under this subchapter and the higher education savings plan established under Subchapter G.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1250, Sec. 3, eff. June 15, 2001.

Sec. 54.603. SUNSET PROVISION. The Prepaid Higher Education Tuition Board is subject to Chapter 325, Government Code (Texas Sunset Act). Unless continued in existence as provided by that chapter, the board is abolished and the programs established under this subchapter and under Subchapters G and H terminate September 1, 2019.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1250, Sec. 4, eff. June 15, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1054, Sec. 1, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 560, Sec. 1, eff. June 19, 2009.

Sec. 54.604. TERMINATION OR MODIFICATION OF PROGRAM. If the comptroller determines the program is financially infeasible, the comptroller shall notify the governor and the legislature and recommend that the program be modified or terminated.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.

Sec. 54.605. EFFECT OF TERMINATION OF PROGRAM ON CONTRACT. (a) A prepaid tuition contract remains in effect after the program is terminated if, when the program is terminated, the beneficiary:(1) has been accepted by or is enrolled in an institution of higher education, a private or independent institution of higher education, or a career school or college; or(2) is projected to graduate from high school not later than the third anniversary of the date the program is terminated.(b) A prepaid tuition contract terminates when the program is terminated if the contract does not remain in effect under Subsection (a).

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1181, Sec. 3, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 364, Sec. 2.05, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.20, eff. Sept. 1, 2003.

Sec. 54.606. MEMBERS OF BOARD; APPOINTMENT; TERMS OF OFFICE. (a) The board consists of:(1) the comptroller;(2) two members appointed by the governor with the advice and consent of the senate; and(3) four members appointed by the lieutenant governor, at least two of whom must be appointed from a list of persons recommended by the speaker of the house of representatives.(b) The appointed members must possess knowledge, skill, and experience in higher education, business, or finance.(c) The appointed members serve for staggered six-year terms. The terms of one-third of the appointed members expire on February 1 of each odd-numbered year.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.

Sec. 54.607. DUTY IN RECOMMENDING, MAKING, OR CONFIRMING APPOINTMENTS. (a) In recommending, making, or confirming appointments to the board, the governor, lieutenant governor, speaker of the house of representatives, and senate shall ensure that each appointee has the background and experience suitable for performing the statutory responsibilities of a member of the board.(b) Appointments to the board shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointees.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.

Sec. 54.608. RESTRICTIONS ON BOARD APPOINTMENT, MEMBERSHIP, AND EMPLOYMENT. (a) A person is not eligible for appointment as a member of the board if the person or the person's spouse:(1) is employed by or participates in the management of a business entity receiving funds from the board;(2) owns or controls, directly or indirectly, more than a 10-percent interest in a business entity receiving funds from the board; or(3) uses or receives a substantial amount of tangible goods, services, or funds from the board, other than compensation or reimbursement authorized by law for board membership, attendance, or expenses.(b) A person may not be a member of the board and may not be a board employee employed in a "bona fide executive, administrative, or professional capacity," as that phrase is used for purposes of establishing an exemption to the overtime provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.) if:(1) the person is an officer, employee, or paid consultant of a Texas trade association in the field of higher education, banking, securities, or investments; or(2) the person's spouse is an officer, manager, or paid consultant of a Texas trade association in the field of higher education, banking, securities, or investments.(d) A person may not serve as a member of the board or act as the general counsel to the board if the person is required to register as a lobbyist under Chapter 305, Government Code, because of the person's activities for compensation on behalf of a profession related to the operation of the board.(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1054, Sec. 12, eff. June 15, 2007.(f) In this section, "Texas trade association" means a cooperative and voluntarily joined statewide association of business or professional competitors in this state designed to assist its members and its industry or profession in dealing with mutual business or professional problems and in promoting their common interest.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1054, Sec. 2, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1054, Sec. 12, eff. June 15, 2007.

Sec. 54.6085. PREPAID HIGHER EDUCATION TUITION BOARD ETHICS POLICY. (a) In addition to any other requirements provided by law, the board shall adopt and enforce an ethics policy that provides standards of conduct relating to the management and investment decisions of the board. The ethics policy must include provisions that address the following issues as they apply to the management and investment decisions of the board:(1) general ethical standards;(2) conflicts of interest, including disclosure and recusal requirements;(3) the acceptance of gifts and entertainment; and(4) compliance with and enforcement of the ethics policy.(b) The ethics policy must include provisions applicable to:(1) members of the board;(2) the comptroller; and(3) employees of the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 1054, Sec. 3, eff. June 15, 2007.

Sec. 54.609. REMOVAL OF BOARD MEMBER. (a) It is a ground for removal from the board if a member:(1) does not have at the time of taking office the applicable qualifications required by Section 54.606(b);(2) is ineligible for membership under Section 54.608;(3) cannot because of illness or disability discharge the member's duties for a substantial part of the term for which the member is appointed; or(4) is absent from more than half of the regularly scheduled board meetings that the member is eligible to attend during a calendar year unless the absence is excused by majority vote of the board.(b) The validity of an action of the board is not affected by the fact that the action was taken when a ground for removal of a board member existed.(c) If the staff of the board has knowledge that a potential ground for removal exists, the staff shall notify the presiding officer of the board of the potential ground. The presiding officer shall then notify the governor and the attorney general that a potential ground for removal exists. If the potential ground for removal involves the presiding officer, the staff of the board shall notify the next highest ranking officer of the board, who shall then notify the governor and the attorney general that a potential ground for removal exists.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1054, Sec. 4, eff. June 15, 2007.

Sec. 54.610. TRAINING OF BOARD MEMBERS. (a) A person who is appointed to and qualifies for office as a member of the board may not vote, deliberate, or be counted as a member in attendance at a meeting of the board until the person completes a training program that complies with this section.(b) A training program established under this section shall provide information to the member regarding:(1) the enabling legislation that created the board;(2) the programs operated by the board;(3) the role and functions of the board;(4) the rules of the board, with an emphasis on the rules that relate to disciplinary and investigatory authority;(5) the current budget for the board;(6) the results of the most recent formal audit of the board;(7) the requirements of the:(A) open meetings law, Chapter 551, Government Code;(B) open records law, Chapter 552, Government Code; and(C) administrative procedure law, Chapter 2001, Government Code;(8) the requirements of the conflict of interest laws and other laws relating to public officials; and(9) any applicable ethics policies adopted by the board or the Texas Ethics Commission.(c) A person appointed to the board is entitled to reimbursement, as provided by the General Appropriations Act, for the travel expenses incurred in attending the training program regardless of whether the attendance at the program occurs before or after the person qualifies for office.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1054, Sec. 5, eff. June 15, 2007.

Sec. 54.611. BOARD OFFICERS. (a) The comptroller serves as the presiding officer of the board.(b) The board shall appoint a secretary of the board whose duties may be prescribed by law and by the board.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.

Sec. 54.612. COMPENSATION AND EXPENSES OF APPOINTED BOARD MEMBERS. Appointed members of the board shall serve without pay but shall be reimbursed for their actual expenses incurred in attending meetings of the board or in performing other work of the board when that work is approved by the presiding officer of the board.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.

Sec. 54.613. MEETINGS. (a) The board shall hold regular quarterly meetings in the city of Austin and other meetings at places and times scheduled by the board in formal sessions and called by the presiding officer.(b) The board shall develop and implement policies that provide the public with a reasonable opportunity to appear before the board and to speak on any issue under the jurisdiction of the board.(c) Minutes of all meetings shall be available in the board's office for public inspection.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.

Sec. 54.614. APPLICABILITY OF OPEN MEETINGS LAW AND ADMINISTRATIVE PROCEDURE LAW. The board is subject to the open meetings law, Chapter 551, Government Code, and the administrative procedure law, Chapter 2001, Government Code.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.

Sec. 54.615. EXECUTIVE DIRECTOR; STAFF. (a) The comptroller serves as the executive director of the board.(b) The employees of the comptroller selected by the comptroller for that purpose serve as the staff of the board.(c) The comptroller shall select and supervise the staff of the board and perform other duties delegated to the comptroller by the board.(d) The comptroller shall provide to members of the board and to board staff, as often as necessary, information regarding their qualifications for office or employment under this subchapter and their responsibilities under applicable laws relating to standards of conduct for state officers or employees.(e) The board shall develop and implement policies that clearly separate the policy-making responsibilities of the board and the management responsibilities of the comptroller and the staff of the board.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.

Sec. 54.616. PROGRAM AND FACILITY ACCESSIBILITY. (a) The board shall comply with federal and state laws related to program and facility accessibility.(b) The board shall prepare and maintain a written plan that describes how a person who does not speak English can be provided reasonable access to the board's programs and services.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.

Sec. 54.617. PUBLIC INTEREST INFORMATION AND COMPLAINTS. (a) The board shall prepare information of public interest describing the functions of the board and the board's procedures by which complaints are filed with and resolved by the board. The board shall make the information available to the public and appropriate state agencies.(b) The board by rule shall establish methods by which consumers and service recipients are notified of the name, mailing address, and telephone number of the board for the purpose of directing complaints to the board.(c) The board shall maintain a system to promptly and efficiently act on complaints filed with the board. The board shall maintain information about parties to the complaint, the subject matter of the complaint, a summary of the results of the review or investigation of the complaint, and its disposition.(d) The board shall make information available describing its procedures for complaint investigation and resolution.(e) The board shall periodically notify the complaint parties of the status of the complaint until final disposition.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1054, Sec. 6, eff. June 15, 2007.

Sec. 54.6175. USE OF TECHNOLOGY. The board shall implement a policy requiring the board to use appropriate technological solutions to improve the board's ability to perform its functions. The policy must ensure that the public is able to interact with the staff of the board on the Internet.

Added by Acts 2007, 80th Leg., R.S., Ch. 1054, Sec. 7, eff. June 15, 2007.

Sec. 54.618. POWERS OF BOARD. (a) The board has the powers necessary or proper to carry out this subchapter.(b) The board may:(1) adopt an official seal;(2) adopt rules to implement this subchapter;(3) sue and be sued;(4) enter into contracts and other necessary instruments;(5) enter into agreements or other transactions with the United States, state agencies, including institutions of higher education, private or independent institutions of higher education, career schools and colleges, and local governments;(6) appear in its own behalf before governmental agencies;(7) contract for necessary goods and services and engage the services of private consultants, actuaries, trustees, records administrators, managers, legal counsel, and auditors for administrative or technical assistance;(8) solicit and accept gifts, grants, loans, and other aid from any source or participate in any other way in any government program to carry out this subchapter;(9) impose administrative fees;(10) contract with a person to market the program;(11) purchase liability insurance covering the board and employees and agents of the board; and(12) establish other policies, procedures, and eligibility criteria to implement this subchapter.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1181, Sec. 4, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 364, Sec. 2.06, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.21, eff. Sept. 1, 2003.

Sec. 54.619. PREPAID HIGHER EDUCATION TUITION PROGRAM. (a) Under the program, a purchaser may enter into a prepaid tuition contract with the board under which the purchaser agrees to prepay the tuition and required fees for a beneficiary to attend an institution of higher education or private or independent institution of higher education.(b) The board shall deposit the money paid under a prepaid tuition contract in the fund, invest the money and credit the income earned to the fund, and apply money in the fund to the tuition and required fees of the institution of higher education or private or independent institution of higher education in which the beneficiary enrolls as provided by the prepaid tuition contract.(c) If the beneficiary of a plan described by Section 54.623, 54.624, or 54.625 enrolls in a private or independent institution of higher education, the board shall pay the institution the tuition and required fees the board would have paid had the beneficiary enrolled in an institution of higher education covered by the plan selected in the prepaid tuition contract. The beneficiary is responsible for paying the private or independent institution of higher education the amount by which the tuition and required fees of the institution exceed the tuition and required fees paid by the board.(c-1) If the beneficiary of a prepaid tuition contract entered into after December 31, 2003, under Section 54.623, 54.624, or 54.625 enrolls in an institution of higher education, the board:(1) shall pay to the institution the tuition and required fees of the institution; and(2) may pay to the purchaser all or part of any amount paid or accrued under the contract that exceeds the tuition and required fees of the institution if the board determines that it may do so in a manner consistent with the actuarial soundness of the program.(d) If the beneficiary of a plan described by Section 54.6251 enrolls in an institution of higher education, the board shall pay:(1) to the institution the tuition and required fees of the institution; and(2) to the purchaser the amount by which the estimated average private tuition and required fees exceeds the tuition and required fees of the institution.(e) If the beneficiary of a plan described by Section 54.6251 enrolls in a private or independent institution of higher education, the board shall pay:(1) to the institution the lesser of:(A) the tuition and required fees of the institution; or(B) the estimated average private tuition and required fees; and(2) to the purchaser the amount by which the estimated average private tuition and required fees exceeds the tuition and required fees of the institution.(f) If the beneficiary of a plan described by Section 54.6251 enrolls in a private or independent institution of higher education, the beneficiary is responsible for paying the institution the amount by which the tuition and required fees of the institution exceeds the estimated average private tuition and required fees.(g) If in any fiscal year there is not enough money in the fund to pay the tuition and required fees of the institution of higher education in which a beneficiary enrolls or the appropriate portion of the tuition and required fees of the private or independent institution of higher education in which the beneficiary enrolls as provided by the prepaid tuition contract, the comptroller shall transfer to the fund out of the first money coming into the state treasury not otherwise appropriated by the constitution the amount necessary for the board to pay the applicable amount of tuition and required fees of the institution.(h) Notwithstanding other provisions of this subchapter, any contract benefits purchased under this subchapter may be applied to the payment of tuition and required fees at a career school or college as if the school or college were an institution of higher education or private or independent institution of higher education. On the purchaser's request, the board shall apply, in accordance with Section 54.628, any existing amount of prepaid tuition contract benefits to the payment of tuition and required fees at a career school or college. The board is not responsible for the payment of tuition and required fees at the career school or college in excess of that amount. The board may adopt rules as necessary to implement this subsection.(i) [Blank].(j) The board may temporarily suspend new enrollment in the program on the request of the comptroller as the comptroller considers necessary to ensure the actuarial soundness of the fund.(k) The board by rule shall establish criteria and procedures to guide the board in determining when and under what conditions to reopen new enrollment in the program in the event new enrollment in the program is suspended under Subsection (j). The procedure must require that, each year in which new enrollment in the program is suspended, the board consider the current structure of the program and determine whether any statutory or administrative changes are needed to enable the board to reopen new enrollment in the program in an actuarially sound manner.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 134, Sec. 1; Acts 1997, 75th Leg., ch. 522, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1181, Sec. 5, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 364, Sec. 2.07, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.22, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1310, Sec. 12, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1054, Sec. 8, eff. June 15, 2007.

Sec. 54.6195. APPLICATION FOR ENROLLMENT. (a) The board shall adopt a form for an application for enrollment in the program. The form must indicate the information that the applicant is required to provide in order for the application to be considered, including the information required by Subsection (b) and any other information the board considers appropriate.(b) An application for enrollment in the program must include the following information:(1) the annual household income of the purchaser;(2) the highest educational level of the purchaser;(3) the race or ethnicity of the beneficiary;(4) how the purchaser first learned about the program; and(5) how the purchaser intends to finance the prepaid tuition contract.

Added by Acts 2007, 80th Leg., R.S., Ch. 1054, Sec. 9, eff. June 15, 2007.

Sec. 54.620. PREPAID TUITION CONTRACT. (a) The board may contract with a purchaser for the purchaser to prepay the tuition and required fees for a beneficiary to attend an institution of higher education or private or independent institution of higher education to which the beneficiary is admitted as a student.(b) The terms of a prepaid tuition contract shall be based on an actuarial analysis of:(1) the rates of increase of:(A) tuition and required fees at institutions of higher education; or(B) estimated average private tuition and required fees;(2) expected investment returns;(3) estimated administrative costs; and(4) the period between the date the contract is entered into and the date the beneficiary is projected to graduate from high school.(c) The board shall adopt a form for a prepaid tuition contract to be used by the board and purchasers.(d) A prepaid tuition contract must:(1) specify the amount and number of payments required from the purchaser on behalf of the beneficiary;(2) specify the terms under which the purchaser shall make payments, including the date on which each payment is due;(3) specify the consequences of default;(4) specify the name and date of birth of the beneficiary of the contract and the terms under which another person may be substituted as the beneficiary;(5) specify the number of credit hours contracted by the purchaser;(6) specify the type of plan toward which the contracted credit hours shall be applied;(7) contain an assumption of a contractual obligation by the board to the beneficiary to provide for a specified number of credit hours of undergraduate instruction at an institution of higher education or private or independent institution of higher education, not to exceed the typical number of credit hours required for the degree that corresponds to the plan purchased on behalf of the beneficiary;(8) specify the date the beneficiary is projected to graduate from high school; and(9) contain any other provisions the board considers necessary or appropriate.(e) A prepaid tuition contract does not cover the cost of laboratory fees charged for specific courses.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.

Sec. 54.621. BENEFICIARY. (a) Except as provided by Subsection (d), the beneficiary of a prepaid tuition contract must be younger than 18 years of age or 18 years of age or older and enrolled in high school at the time the purchaser enters into the contract and must be:(1) a resident of this state at the time the purchaser enters into the contract; or(2) a nonresident who is the child of a parent who is a resident of this state at the time that parent enters into the contract.(b) The board may require a reasonable period of residence in this state for a beneficiary or the parent of a beneficiary.(c) Notwithstanding any provision of Subchapter B, the tuition and required fees charged by an institution of higher education for semester hours and fees that are paid for by a prepaid tuition contract shall be determined as if the beneficiary of that contract were a resident student.(d) In order to provide sufficient time for program investments to mature in an actuarially sound manner with regard to the amounts prepaid under a contract entered into after December 31, 2003, the board may require a maturity period between the time a purchaser enters into the contract and the time the board must act on its contractual obligation to pay any tuition or fees on behalf of the beneficiary.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 522, Sec. 2, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 888, Sec. 7, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1054, Sec. 10, eff. June 15, 2007.

Sec. 54.622. TYPES OF PLANS. The board shall make prepaid tuition contracts available for the:(1) junior college plan;(2) senior college plan;(3) junior-senior college plan; and(4) private college plan.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.

Sec. 54.623. JUNIOR COLLEGE PLAN. Through the junior college plan, a prepaid tuition contract shall provide prepaid tuition and required fees for the beneficiary to attend a public junior college for a specified number of undergraduate credit hours not to exceed the typical number of hours required for a certificate or an associate degree awarded by a public junior college.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.

Sec. 54.624. SENIOR COLLEGE PLAN. (a) Through the senior college plan, a prepaid tuition contract shall provide prepaid tuition and required fees for the beneficiary to attend a public senior college or university for a specified number of undergraduate credit hours not to exceed the typical number of hours required for a baccalaureate degree awarded by a public senior college or university.(b) When the beneficiary of a senior college plan prepaid tuition contract entered into on or before December 31, 2003, enrolls in a public senior college or university, the university shall accept as payment in full of the beneficiary's tuition and required fees the lesser of:(1) the amount of tuition and required fees charged by the institution; or(2) an amount paid by the board under the contract equal to the weighted average amount of tuition and required fees of all public senior colleges and universities for that semester or other academic period as determined by the board.(c) Each public senior college or university shall provide the information requested by the board on or before June 1 each year to assist the board in determining the weighted average amount of tuition and required fees of all public senior colleges and universities for each semester or other academic term of the following academic year for purposes of this section.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 13, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 1321, Sec. 4, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1054, Sec. 11, eff. June 15, 2007.

Sec. 54.6245. GRADUATE AND PROFESSIONAL DEGREE PLANS. (a) The board may establish one or more plans to allow a person to prepay all or part of the tuition and required fees for enrollment in a graduate or professional degree program at an institution of higher education or private or independent institution of higher education, if the board determines that:(1) a particular plan is feasible; and(2) there is sufficient demand for the plan to justify administration of the plan.(b) The board may limit a plan established under this section to a specified field or fields of study, to a specified level or type of degree, or to a specified number of hours or semesters, as the board considers appropriate.(c) The board is not required to continue offering a plan established under this section in subsequent years.(d) The board may modify the terms of a prepaid tuition contract otherwise required by this subchapter for a plan established under this section as the board considers necessary.

Added by Acts 1999, 76th Leg., ch. 269, Sec. 1, eff. Aug. 30, 1999.

Sec. 54.625. JUNIOR-SENIOR COLLEGE PLAN. Through the junior-senior college plan, a prepaid tuition contract shall provide prepaid tuition and required fees for the beneficiary to attend:(1) a public junior college for a specified number of undergraduate credit hours not to exceed the typical number of hours required for a person to receive a certificate or associate degree awarded by a public junior college; and(2) a public senior college or university for a specified number of credit hours not to exceed the typical number of additional hours required for the person to receive a baccalaureate degree awarded by a public senior college or university.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.

Sec. 54.6251. PRIVATE COLLEGE PLAN. Through the private college plan, a prepaid tuition contract shall provide prepaid estimated average private tuition and required fees for the beneficiary to attend a private or independent institution of higher education for a specified number of undergraduate credit hours not to exceed the typical number of hours required for a baccalaureate degree awarded by a private or independent institution of higher education.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.

Sec. 54.6252. CONTRACT FOR ADDITIONAL CREDIT HOURS. (a) The board may permit the purchaser of a prepaid tuition contract for a senior college plan or a private college plan at any time during which the contract is in effect and before the beneficiary graduates from high school to enter into a supplemental contract to prepay the tuition and required fees of the beneficiary for a number of undergraduate credit hours, in addition to the undergraduate credit hours included in the primary contract, equal to the number of credit hours purchased for one year under the primary contract. The additional credit hours must be for the same type of institution as the credit hours purchased under the primary contract.(b) The contract is subject to Section 54.620.

Added by Acts 1997, 75th Leg., ch. 522, Sec. 3, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1181, Sec. 6, eff. Sept. 1, 1999.

Sec. 54.626. CONTRACT PAYMENT. (a) The board may provide for the receipt of payments under prepaid tuition contracts in lump sums or installment payments. If the board allows payments under a contract to be made in installments over a period longer than one year, it must provide for those payments to be made in single annual installments in addition to any other permitted installment plans.(b) A purchaser may make payments under a prepaid tuition contract by electronic funds transfer.(c) An employee of the state or a political subdivision of the state may make payments under a prepaid tuition contract by payroll deductions made by the appropriate officer of the state or political subdivision.(d) The board may impose a fee for a late payment under a prepaid tuition contract.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 95, Sec. 1, eff. May 15, 1997.

Sec. 54.6261. DEFERRED USE OF PREPAID CREDIT HOURS. (a) A prepaid tuition contract must permit the beneficiary to elect to pay from another source the beneficiary's tuition and required fees for some or all of the semester credit hours to which the beneficiary is entitled to payment under the contract, and to defer to a subsequent semester or term the right to payment of the beneficiary's tuition and required fees for the number of semester credit hours remaining under the contract. The beneficiary is responsible for payment of the amount of tuition and required fees for the number of semester credit hours that the beneficiary elects not to pay under the contract.(b) This section does not affect the date on which a prepaid tuition contract terminates under this subchapter and does not give the beneficiary the right to any payment under the contract after termination of the contract.

Added by Acts 1997, 75th Leg., ch. 522, Sec. 3, eff. Sept. 1, 1997.

Sec. 54.6262. APPLICATION OF UNUSED CREDIT HOURS TO GRADUATE TUITION. (a) If the beneficiary of a prepaid tuition contract registers in a graduate or professional degree program before the termination of the contract and the beneficiary has not received payment under the contract for tuition and required fees for all of the semester credit hours to which the beneficiary is entitled, the beneficiary may apply the value of the remaining semester credit hours under the contract to the payment of the beneficiary's tuition and required fees in the graduate or professional degree program.(b) For purposes of this section, the value of a semester credit hour under a prepaid tuition contract is equal to the average amount of undergraduate tuition and required fees for a semester credit hour that would have been paid under the contract if the beneficiary registered in an undergraduate program for the same term or semester for which the beneficiary applies the payment to the beneficiary's tuition and required fees in a graduate or professional degree program under this section.(c) This section does not affect the date on which a prepaid tuition contract terminates under this subchapter and does not give the beneficiary the right to any payment under the contract after termination of the contract.

Added by Acts 1997, 75th Leg., ch. 522, Sec. 3, eff. Sept. 1, 1997.

Sec. 54.627. CHANGE OF BENEFICIARY. (a) The purchaser of a prepaid tuition contract may designate a new beneficiary instead of the original beneficiary if the new beneficiary meets the requirements of a beneficiary on the date the designation is changed. Except as provided by Subsection (b), the new beneficiary must meet the requirements of Section 529 of the Internal Revenue Code of 1986 so that the change of beneficiary is not treated as a distribution under that law.(b) If the purchaser is this state, a local government of this state, or an organization exempt from taxation under Section 501(a) of the Internal Revenue Code of 1986 because it is listed in Section 501(c)(3) of that code that purchases an interest in a prepaid tuition contract as part of a scholarship program operated by the government or organization, the purchaser may designate a new beneficiary without regard to the relationship of the new beneficiary to the original beneficiary.(c) The board may adjust the terms of the contract so that the purchaser is required to pay the amount the purchaser would have been required to pay had the purchaser originally designated the new beneficiary as the beneficiary, taking into account any payments made before the date the designation is changed.(d) The purchaser of a prepaid tuition contract may not sell the contract.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 522, Sec. 4, eff. Sept. 1, 1997.

Sec. 54.628. CONVERSION TO ANOTHER PLAN. (a) A purchaser may convert a prepaid tuition contract from one plan to another plan.(b) The board may adjust the terms of the contract so that the purchaser is required to pay the amount required under the plan to which the contract is converted, taking into account any payments made before the date the contract is converted.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.

Sec. 54.629. VERIFICATION UNDER OATH. The board may require a purchaser to verify under oath a request to:(1) change a beneficiary;(2) convert a contract to another plan; or(3) terminate a contract.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.

Sec. 54.630. PROMISE OR GUARANTEE OF ADMISSION. This subchapter is not a promise or guarantee that a beneficiary will be:(1) admitted to any institution of higher education or private or independent institution of higher education;(2) admitted to a particular institution of higher education or private or independent institution of higher education;(3) allowed to continue enrollment at an institution of higher education or private or independent institution of higher education after admission; or(4) graduated from an institution of higher education or private or independent institution of higher education.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.

Sec. 54.631. CONTRACT TERMINATION. (a) A prepaid tuition contract shall specify:(1) the name of any person who may terminate the contract; and(2) the terms under which the contract may be terminated.(b) A prepaid tuition contract terminates on the 10th anniversary of the date the beneficiary is projected to graduate from high school, not counting time spent by the beneficiary as an active duty member of the United States armed services.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.

Sec. 54.632. REFUND. (a) A prepaid tuition contract shall specify:(1) the name of the person entitled to any refund if the contract is terminated;(2) the terms under which a person is entitled to a refund; and(3) the method by which the amount of the refund is calculated.(b) The person named in the contract is entitled to a refund following termination of a prepaid tuition contract.(c) The board shall determine the method by which the amount of the refund is calculated.(d) The board shall comply with Section 529 of the Internal Revenue Code of 1986 in imposing penalties for refunds and excess amounts payable under Sections 54.619(d) and (e).

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 522, Sec. 5, eff. Sept. 1, 1997.

Sec. 54.633. PREPAID HIGHER EDUCATION TUITION SCHOLARSHIPS FOR STUDENTS. (a) To the extent money is available, the board or the board of a direct-support organization established by the board under Subsection (e) may award a prepaid higher education tuition scholarship to a student who meets:(1) economic or academic requirements adopted by the board; or(2) economic or academic requirements established by the board of a direct-support organization that are approved by the board.(b) A scholarship awarded under this section terminates if the student to whom the scholarship is awarded is:(1) convicted of, or adjudicated as having engaged in delinquent conduct constituting, an offense under Chapter 481, Health and Safety Code; or(2) convicted of, or adjudicated as having engaged in delinquent conduct constituting, a felony or Class A misdemeanor.(c) The board shall ensure that each region of the state is equitably represented in the awarding of scholarships under this section.(d) Scholarships under this section may be funded by the private sector, the state, or a local government of the state.(e) The board may establish a direct-support organization under the Texas Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil Statutes) to:(1) receive, hold, invest, and administer money, gifts, grants, loans, or other property for or on behalf of the program; (2) purchase and award scholarships under this section; and(3) establish economic and academic eligibility requirements that are approved by the board.(f) The board of directors of the direct-support organization consists of:(1) the comptroller;(2) a member appointed by the governor with the advice and consent of the senate; and(3) three members appointed jointly by the comptroller and the member appointed by the governor.(g) The comptroller serves as executive director of the board of the direct-support organization. The comptroller shall:(1) select and assign employees of the comptroller to serve as the staff to the board of the direct-support organization;(2) select and supervise the staff of the board of the direct-support organization and perform other duties delegated to the comptroller by the board of the direct-support organization; and(3) provide to the board of the direct-support organization and to that board's staff, as necessary, information regarding that board's qualifications for office or employment under this subchapter and responsibilities under applicable laws relating to standards of conduct for state officers or employees.(h) The board of the direct-support organization shall develop and implement policies that clearly separate the policy-making responsibilities of the board of the direct-support organization and the management responsibilities of the comptroller and the staff of the board of the direct-support organization.(i) The board must certify that the direct-support organization operates in a manner consistent with the goals of this state and in the best interests of this state.(j) The board may contract with an independent certified public accountant to annually audit the direct-support organization under rules adopted by the board. The board shall submit the audit to the comptroller, governor, lieutenant governor, speaker of the house of representatives, Legislative Budget Board, Legislative Audit Committee, state auditor, and Texas Higher Education Coordinating Board. The comptroller or state auditor may require the direct-support organization or independent certified public accountant to provide additional information relating to the operation of the organization.(k) The identity of a donor under this section who desires to remain anonymous and the records of the direct-support organization, other than the records disclosed under Subsection (j), are confidential.(l) A prepaid tuition contract may be purchased for scholarship purposes under this section without identifying a specific beneficiary.(m) In awarding a scholarship under this section, the awarding entity may not award a scholarship using funds derived from this state or a local government unless the awarding entity determines, using sound actuarial principles, that awarding the scholarship will not jeopardize the soundness of the fund or require an appropriation from the state to cover the tuition and required fees.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 522, Sec. 6, eff. Sept. 1, 1997.

Sec. 54.634. ESTABLISHMENT OF TRUST FUND; COLLEGE SAVINGS PLAN ACCOUNT. (a) The Texas tomorrow constitutional trust fund is created as a trust fund to be held with the comptroller. The fund consists of:(1) state appropriations for purposes of the fund;(2) money acquired from other governmental or private sources;(3) money paid under prepaid tuition contracts; and(4) the income from money deposited in the fund.(b) The board shall administer the assets of the fund. The board is the trustee of the fund's assets.(c) The board may:(1) segregate contributions and payments to the fund into various accounts; and(2) acquire, hold, manage, purchase, sell, assign, trade, transfer, and dispose of any security, evidence of indebtedness, or other investment in which the fund's assets may be invested.(d) The Texas college savings plan account is created within the Texas tomorrow constitutional trust fund and is financed through administrative fees and service charges as authorized by Section 54.702(c).

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1250, Sec. 4, eff. June 15, 2001.

Sec. 54.635. COMPTROLLER. (a) Except as provided by Subsection (d), the comptroller is the custodian of the assets of the fund.(b) The comptroller shall pay money from the fund on a warrant drawn by the comptroller supported only on a voucher signed by the comptroller or the comptroller's authorized representative.(c) The comptroller annually shall furnish to the board a sworn statement of the amount of the fund's assets in the comptroller's custody.(d) The board may select one or more commercial banks, depository trust companies, or other entities to serve as custodian of all or part of the fund's assets.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 5.13, eff. Sept. 1, 1997.

Sec. 54.636. INVESTMENT OF FUND ASSETS. (a) The board shall invest the assets of the fund.(b) The board may contract with private professional investment managers to assist the board in investing the assets of the fund.(c) The board shall develop written investment objectives concerning the investment of the assets of the fund. The objectives may address desired rates of return, risks involved, investment time frames, and any other relevant considerations.(d) The comptroller shall develop a comprehensive plan for the investment of the assets of the fund consistent with the objectives developed by the board under Subsection (c). The plan shall specify the policies under which the board shall invest the assets of the fund. The board must approve the plan.(e) In making investments of the assets of the fund, the board shall exercise the judgment and care, under the circumstances at the time of the investment, that a person of ordinary prudence, discretion, and intelligence would exercise in the management of the person's own affairs, not for speculation but for making a permanent disposition of funds, considering the probable income from the disposition and the probable safety of capital.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 522, Sec. 7, eff. Sept. 1, 1997.

Sec. 54.637. USE OF FUND ASSETS. The assets of the fund may be used only to:(1) pay the costs of program administration and operations;(2) make payments to institutions of higher education or private or independent institutions of higher education on behalf of beneficiaries; and(3) make refunds under prepaid tuition contracts.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.

Sec. 54.6385. EXEMPTION FROM SECURITIES LAWS. The registration requirements of The Securities Act (Article 581-1 et seq., Vernon's Texas Civil Statutes) do not apply to the sale of a prepaid tuition contract by the board or by a registered securities dealer or registered investment adviser.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1091, Sec. 4.01, eff. Sept. 1, 2001.

Sec. 54.639. EXEMPTION FROM CREDITORS' CLAIMS. (a) Money in the fund is exempt from claims of creditors, including claims of creditors of a purchaser, a beneficiary, or a successor in interest of a purchaser or beneficiary.(b) The rights of a purchaser, beneficiary, or successor in interest of a purchaser or beneficiary in and under a prepaid tuition contract and the payment of tuition and required fees for a beneficiary under a prepaid tuition contract to an institution of higher education or a private or independent institution of higher education under this chapter are exempt from attachment, levy, garnishment, execution, and seizure for the satisfaction of any debt, judgment, or claim against a purchaser, beneficiary, or successor in interest of a purchaser or beneficiary.(c) A claim or judgment against a purchaser, beneficiary, or a successor in interest of a purchaser or beneficiary does not impair or entitle the claim or judgment holder to assert or enforce a lien against:(1) the rights of a purchaser, beneficiary, or successor in interest of a purchaser or beneficiary in and under a prepaid tuition contract; or(2) the right of a beneficiary to the payment of tuition and required fees to an institution of higher education or a private or independent institution of higher education under a prepaid tuition contract.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 522, Sec. 8, eff. Sept. 1, 1997.

Sec. 54.640. ACTUARIAL SOUNDNESS OF FUND. (a) The board shall administer the fund in a manner that is sufficiently actuarially sound to pay the costs of program administration and operations and meet the obligations of the program.(b) The board shall annually evaluate the actuarial soundness of the fund.(c) The board may adjust the terms of subsequent prepaid tuition contracts as necessary to ensure the actuarial soundness of the fund.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.

Sec. 54.6401. COMPLIANCE WITH LIMITS ON CONTRIBUTIONS AND WITHDRAWALS. The board shall monitor contributions to and withdrawals from the fund and any account within the fund to ensure that any applicable limits on contributions or withdrawals are not exceeded.

Added by Acts 2001, 77th Leg., ch. 1250, Sec. 5, eff. June 15, 2001.

Sec. 54.641. STATEMENT REGARDING STATUS OF PREPAID TUITION CONTRACT. (a) Not later than January 1 of each year, the board shall furnish without charge to each purchaser a statement of:(1) the amount paid by the purchaser under the prepaid tuition contract;(2) the number of credit hours originally covered by the contract;(3) the number of credit hours remaining under the contract; and(4) any other information the board determines by rule is necessary or appropriate.(b) The board shall furnish a statement complying with Subsection (a) to a purchaser or beneficiary on written request. The board may charge a reasonable fee for each statement furnished under this subsection.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 522, Sec. 9, eff. Sept. 1, 1997.

Sec. 54.642. REPORTS. (a) Not later than December 1 of each year, the board shall submit to the governor, lieutenant governor, speaker of the house of representatives, Legislative Budget Board, Legislative Audit Committee, state auditor, and Texas Higher Education Coordinating Board a report including:(1) the board's fiscal transactions during the preceding fiscal year;(2) the market and book value of the fund as of the end of the preceding fiscal year;(3) the asset allocations of the fund expressed in percentages of stocks, fixed income, cash, or other financial investments;(4) the rate of return on the investment of the fund's assets during the preceding fiscal year; and(5) an actuarial valuation of the assets and liabilities of the program, including the extent to which the program's liabilities are unfunded.(b) The board shall make the report described by Subsection (a) available to purchasers of prepaid tuition contracts.(c) Not later than December 1 of each year, the board shall provide to the Texas Higher Education Coordinating Board complete prepaid tuition contract sales information, including projected enrollments of beneficiaries at institutions of higher education.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995.

Sec. 54.643. CONFIDENTIALITY. (a) Records in the custody of the board relating to the participation of specific purchasers and beneficiaries in the program are confidential.(b) Notwithstanding Subsection (a), the board may release information described by that subsection to an institution of higher education in which a beneficiary may enroll or is enrolled. The institution of higher education shall keep the information confidential.(c) Notwithstanding any other provision of this subchapter, the board may release information to the Internal Revenue Service and to any state tax agencies as required by applicable tax law.

Added by Acts 1995, 74th Leg., ch. 1032, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 522, Sec. 10, eff. Sept. 1, 1997.

Sec. 54.644. TAX EXEMPT STATUS REQUIREMENTS. (a) The provisions of this section are intended to meet the requirements of Section 529 of the Internal Revenue Code of 1986.(b) A payment of an amount due to the fund for a prepaid tuition contract must be made in cash. A person may not make a payment to the fund in excess of the amounts required to be paid under a prepaid tuition contract.(c) The board shall maintain a separate accounting for each beneficiary.(d) The purchaser of a prepaid tuition contract and the beneficiary of the contract may not control or direct the investment of payments under the contract or any earnings of the fund.(e) The purchaser of a prepaid tuition contract and the beneficiary of the contract may not use any interest in the contract as security for a loan or other obligation.(f) The board shall make reports required by the secretary of the United States Treasury.

Added by Acts 1997, 75th Leg., ch. 522, Sec. 11, eff. Sept. 1, 1997.

SUBCHAPTER G. HIGHER EDUCATION SAVINGS PLANSec. 54.701. DEFINITIONS. In this subchapter:(1) "Beneficiary" means an individual designated as the individual whose qualified higher education expenses are expected to be paid from the savings trust account.(2) "Board" means the Prepaid Higher Education Tuition Board.(3) "Eligible educational institution" has the meaning assigned by Section 529, Internal Revenue Code of 1986, as amended.(4) "Financial institution" means a bank, trust company, savings and loan association, credit union, broker-dealer, mutual fund, insurance company, or other similar financial institution authorized to transact business in this state.(5) "Nonqualified withdrawal" means a withdrawal from a savings trust account other than:(A) a qualified withdrawal;(B) a withdrawal made as the result of the death or disability of the beneficiary of the account; or(C) a withdrawal made due to a scholarship or to an allowance or payment described by Section 135(d)(1)(B) or (C), Internal Revenue Code of 1986, as amended, received by the beneficiary to the extent the amount of the withdrawal does not exceed the amount of the scholarship, allowance, or payment, in accordance with federal law.(6) "Plan" means the higher education savings plan established under this subchapter.(7) "Plan manager" means a financial institution under contract with the board to serve as plan administrator.(8) "Qualified higher education expenses" means tuition, fees, or expenses for books, supplies, and equipment required for the enrollment or attendance of an individual at an eligible educational institution, the costs of room and board, and any other higher education expenses that may be permitted under Section 529, Internal Revenue Code of 1986, as amended.(9) "Qualified withdrawal" means a withdrawal from a savings trust account to pay the qualified higher education expenses of the beneficiary of the account.(10) "Savings trust account" means an account established through the plan by an individual under this subchapter on behalf of a beneficiary in order to apply distributions from the account toward qualified higher education expenses at eligible educational institutions.(11) "Savings trust agreement" means the agreement between an individual establishing a savings trust account and the board.

Added by Acts 2001, 77th Leg., ch. 1250, Sec. 1, eff. June 15, 2001.

Sec. 54.702. POWERS AND DUTIES OF BOARD. (a) The board shall:(1) develop and implement the plan in a manner consistent with this subchapter;(2) select the financial institution or institutions to serve as plan manager; and(3) adopt rules governing withdrawal of money from a savings trust account and develop policies and penalties for nonqualified withdrawals.(b) The board may seek rulings and other guidance from the United States Department of the Treasury, the Internal Revenue Service, and the Securities and Exchange Commission relating to the plan as necessary for proper implementation and development of the plan. The board shall make changes to the plan as necessary for savings trust account owners and beneficiaries of the plan to obtain or maintain federal income tax benefits or treatment provided by Section 529, Internal Revenue Code of 1986, as amended, and exemptions under federal securities laws.(c) The board shall collect administrative fees and service charges in connection with any agreement, contract, or transaction relating to the plan in amounts not exceeding the cost of establishing and maintaining the plan.(d) A savings trust agreement must be developed and approved by the board. The board shall review for compliance with applicable law and must approve in advance any informational materials that a plan manager provides to participants or potential participants in the plan.(e) The board shall adopt a policy to prevent contributions to an account on behalf of a beneficiary in excess of those necessary to pay the qualified higher education expenses of the beneficiary.(f) The board shall monitor contributions to and withdrawals from the plan and each plan account to ensure that any applicable limits on contributions or withdrawals are not exceeded.(g) The board shall prepare and file statements and information returns relating to accounts to the extent required by federal or state tax law.

Added by Acts 2001, 77th Leg., ch. 1250, Sec. 1, eff. June 15, 2001.

Sec. 54.703. OPERATION OF PLAN; ACCOUNTS HELD IN TRUST. (a) The board shall administer a higher education savings plan to enable individuals to save money for the qualified higher education expenses of an individual by establishing a savings trust account in the plan.(b) Money contributed to a savings trust account and earnings on the account are held in trust by the board for the sole benefit of the account owner and beneficiary.

Added by Acts 2001, 77th Leg., ch. 1250, Sec. 1, eff. June 15, 2001.

Sec. 54.704. SELECTION OF FINANCIAL INSTITUTION AS PLAN MANAGER. (a) The board shall contract with one or more financial institutions to serve as plan manager and to invest the money in savings trust accounts. The board shall ensure that investments by a plan manager are made with the judgment and care that persons of prudence, discretion, and intelligence exercise in the management of the property of another, not in regard to speculation but in regard to the permanent disposition of funds, considering the probable income as well as the probable safety of capital.(b) The board shall solicit proposals from financial institutions to serve as plan managers.(c) The board shall select a plan manager or managers from among bidding financial institutions that demonstrate the most advantageous combination to account owners and beneficiaries, based on the following factors:(1) financial stability and integrity;(2) the ability of the financial institution, directly or through a subcontract, to satisfy recordkeeping and reporting requirements;(3) the financial institution's strategy for promoting the plan and the investment that the financial institution is willing to make to promote the plan;(4) the historic ability of the portfolios or investment strategies to be used by the financial institution to track the estimated costs of higher education as calculated by the United States Department of Education;(5) the fees, if any, proposed to be charged to account owners for maintaining accounts;(6) the minimum contributions that the financial institution will require and the willingness of the financial institution to accept contributions through payroll deduction plans or systematic deposit plans; and(7) any other proposed benefits to this state or to its residents.(d) The board may require that any financial institution selected provide several investment options to account owners, taking into consideration the age of the beneficiary and the number of years remaining until likely enrollment at an eligible educational institution. To the extent permitted by federal law, the investment options may include mutual funds, fixed annuities, variable annuities, and variable life insurance policies.

Added by Acts 2001, 77th Leg., ch. 1250, Sec. 1, eff. June 15, 2001.

Sec. 54.705. DUTIES OF PLAN MANAGER. (a) A plan manager shall:(1) take all actions required to keep the plan in compliance with this subchapter, to ensure that the plan qualifies as a qualified state tuition program under Section 529, Internal Revenue Code of 1986, as amended, and to ensure that the plan is exempt from registration under federal securities law;(2) keep adequate and separate records of each savings trust account and provide the board with the information necessary to prepare the reports required by Section 529, Internal Revenue Code of 1986, as amended, or to file those reports on behalf of the board;(3) compile necessary information for statements to account owners and statements required by federal or state tax law and provide those compilations to the board; and(4) provide representatives of the board with access to the books and records of the manager as necessary to determine compliance with the plan manager contract.(b) A plan manager shall hold all savings trust accounts in trust as authorized by the board in the plan manager contract. A plan manager shall make investments according to the standard provided by Section 54.704(a).(c) A plan manager shall develop a strategy to promote the plan and, on approval by the board, promote the plan according to that strategy.(d) A plan manager may provide for any financial institution to market the plan on its behalf and to provide account services to an individual who opens or owns a savings trust account administered by the plan manager. A financial institution that markets the plan or provides account services under this subsection may charge a fee or commission for those services.

Added by Acts 2001, 77th Leg., ch. 1250, Sec. 1, eff. June 15, 2001.

Sec. 54.706. CONTRACT BETWEEN BOARD AND PLAN MANAGER. (a) A contract between the board and a financial institution to act as a plan manager under this subchapter must be for a term of at least five years and may be renewable.(b) If the contract is not renewed, the following conditions apply at the end of the term of the contract, so long as applying the conditions does not disqualify the plan as a qualified state tuition program under Section 529, Internal Revenue Code of 1986, as amended:(1) the board shall continue to maintain the plan at the financial institution;(2) accounts previously established at the financial institution may not be terminated, except as provided by Subdivision (5) or Subsection (c);(3) additional contributions may be made to the accounts;(4) new accounts may not be opened with that financial institution; and(5) if the board determines that continuing the accounts at that financial institution is not in the best interest of the account owners, the accounts may be transferred to another financial institution acting as a plan manager.(c) The board may cancel a plan manager contract with a financial institution for a violation of the contract or a provision of this subchapter by the financial institution at any time. If a contract is terminated under this subsection, the board shall take custody of accounts held at that financial institution and shall promptly seek to transfer the accounts to another financial institution acting as a plan manager and into investment instruments as similar to the original investment instruments as possible.

Added by Acts 2001, 77th Leg., ch. 1250, Sec. 1, eff. June 15, 2001.

Sec. 54.707. SAVINGS TRUST ACCOUNTS. (a) An individual may open a savings trust account to save money for the payment of the qualified higher education expenses of a beneficiary. The individual who opens the account is the owner of the account. The owner of the account may also be the beneficiary.(b) An individual may open an account by entering into a savings trust agreement with the board as prescribed and approved by the board and making the minimum contribution required by the plan manager selected by the individual to open an account.(c) A savings trust agreement must include the following terms:(1) the name and address of the savings trust account owner;(2) the name, address, and date of birth of the beneficiary on whose behalf the account is opened;(3) the maximum and minimum contributions allowed to the account;(4) provisions for withdrawals, refunds, transfers, and any penalties;(5) terms and conditions for a substitution of the beneficiary originally named;(6) terms and conditions for termination of the account, including any refunds, withdrawals, or transfers, and applicable penalties, and the name of the person or persons entitled to terminate the account;(7) all other rights and obligations of the account owner, the plan manager, and the board; and(8) any other terms and conditions the board considers necessary or appropriate, including those necessary to conform the savings trust account to the requirements of Section 529, Internal Revenue Code of 1986, as amended, or other applicable federal law.(d) An account owner may change the designated beneficiary of an account as provided by Section 529, Internal Revenue Code of 1986, as amended, in accordance with procedures established by the board.

Added by Acts 2001, 77th Leg., ch. 1250, Sec. 1, eff. June 15, 2001.

Sec. 54.708. CONTRIBUTIONS AND WITHDRAWALS; PENALTY FOR NONQUALIFIED WITHDRAWAL. (a) Contributions to a savings trust account may be made only in cash or by electronic funds transfer. An employee of the state or a political subdivision of the state may make contributions to a savings trust account by payroll deductions made by the appropriate officer of the state or political subdivision.(b) An account owner may withdraw all or part of the balance of an account on prior notice as authorized by board rules. The board shall adopt rules governing the determination whether a withdrawal is a qualified withdrawal or a nonqualified withdrawal. The rules may require an account owner requesting to make a qualified withdrawal to provide a certification of qualified higher education expenses.(c) In the case of a nonqualified withdrawal from an account, an amount equal to 10 percent of the portion of the withdrawal constituting income as determined in accordance with Section 529, Internal Revenue Code of 1986, as amended, shall be withheld as a penalty.(d) The amount of the penalty prescribed by Subsection (c) may be increased if the board determines that the increased penalty is necessary to constitute a greater than de minimis penalty for purposes of qualifying the plan as a qualified state tuition program under Section 529, Internal Revenue Code of 1986, as amended.(e) The amount of the penalty prescribed by Subsection (c) may be decreased by board rule if the board determines that:(1) the amount of the penalty prescribed by Subsection (c) is greater than required to constitute a greater than de minimis penalty for purposes of qualifying the plan as a qualified state tuition program under Section 529, Internal Revenue Code of 1986, as amended; and(2) the penalty together with other revenue generated under this subchapter is producing more revenue than required to cover the costs of operating the plan and to recover any prior costs not previously recovered.(f) Penalties collected under this subchapter shall be used to cover costs of administering this subchapter, and any excess shall be treated as earnings of the savings trust accounts in the plan.

Added by Acts 2001, 77th Leg., ch. 1250, Sec. 1, eff. June 15, 2001.

Sec. 54.709. ADMINISTRATION OF ACCOUNTS. (a) A plan manager shall provide separate accounting for each savings trust account.(b) An account owner or beneficiary may not direct the investment of any contributions to or earnings on an account.(c) If the board terminates the contract of a financial institution to act as a plan manager and accounts must be transferred from that financial institution to another financial institution, the board shall select the financial institution to which the balances of the accounts are transferred.(d) A savings trust agreement must provide that, if after a specified period the savings trust agreement has not been terminated and the beneficiary's rights in the account have not been exercised, the board, after making reasonable efforts to contact the owner and beneficiary of the account or their agents, shall report the unclaimed money in the account to the comptroller.(e) Money in a savings trust account is exempt from attachment, execution, and seizure for the satisfaction of debt or liability of an account owner or beneficiary.(f) A savings trust account may not be assigned for the benefit of creditors, used as security or collateral for any loan, or otherwise subject to alienation, sale, transfer, assignment, pledge, encumbrance, or charge.(g) A distribution from an account to any individual or for the benefit of any individual during a calendar year shall be reported to the Internal Revenue Service and to the account owner or the beneficiary to the extent required by federal law.(h) A plan manager shall provide an annual statement to each account owner not later than the January 31 after the end of each calendar year and may provide statements more frequently than annually. A statement must identify the contributions made during the reporting period, the total contributions made through the end of the reporting period, the value of the account at the end of the reporting period, withdrawals made during the reporting period, and any other information the board requires.(i) Notwithstanding Subsection (b), if Section 529, Internal Revenue Code of 1986, as amended, is amended to permit an account owner to direct the investment of a contribution to or an account balance in a qualified state tuition program, the board in each subsequent plan manager contract shall provide that each plan manager must provide a savings trust account owner with the ability to direct the investment of a contribution to the account or the balance in the account among a wide variety of investment options.

Added by Acts 2001, 77th Leg., ch. 1250, Sec. 1, eff. June 15, 2001.

Sec. 54.710. PLAN LIMITATIONS. (a) Nothing in this subchapter or in any savings trust agreement entered into under this subchapter may be construed to:(1) give a beneficiary any rights or legal interest with respect to a savings trust account unless the beneficiary is the account owner;(2) guarantee that amounts saved under the plan will be sufficient to cover the qualified higher education expenses of a beneficiary; or(3) establish state residency for tuition or other purposes for a beneficiary because of the designation as a beneficiary.(b) Nothing in this subchapter or in any savings trust agreement entered into under this subchapter may be construed to create any obligation of the state, any agency or instrumentality of the state, or a plan manager to guarantee for the benefit of an account owner or beneficiary:(1) the return of any amount contributed to an account;(2) the rate of interest or other return on an account;(3) the payment of interest or other return on an account; or(4) tuition rates or the cost of related education expenditures.(c) The board by rule shall require that every savings trust agreement, deposit slip, and other similar document used in connection with a contribution to an account clearly indicate that the account is not insured by this state and that neither the principal deposited nor the investment return is guaranteed by this state.

Added by Acts 2001, 77th Leg., ch. 1250, Sec. 1, eff. June 15, 2001.

Sec. 54.711. NO PROMISE OF ADMISSION, ENROLLMENT, OR GRADUATION. The opening or maintenance of a savings trust account does not promise or guarantee that a beneficiary of the account will:(1) be admitted to any eligible educational institution;(2) be admitted to a particular eligible educational institution;(3) be allowed to continue enrollment at an eligible educational institution after admission; or(4) receive a degree or certificate from an eligible educational institution.

Added by Acts 2001, 77th Leg., ch. 1250, Sec. 1, eff. June 15, 2001.

Sec. 54.712. RESIDENCY NOT REQUIRED. A savings trust account owner or beneficiary is not required to be a resident of this state.

Added by Acts 2001, 77th Leg., ch. 1250, Sec. 1, eff. June 15, 2001.

Sec. 54.713. POLICIES FOR PROMOTION AND DISCLOSURE OF INFORMATION. The board shall adopt policies for promotion of the plan and the disclosure of plan information to savings trust account owners and beneficiaries in a manner consistent with this subchapter and the requirements of Section 529, Internal Revenue Code of 1986, as amended, to ensure that:(1) promotional material and plan information disclose that no money invested in the plan is insured by this state and that neither the principal deposited nor the investment returned is guaranteed by this state; and(2) any fees imposed under this subchapter are disclosed in promotional material and plan information provided to the public and to account owners and beneficiaries.

Added by Acts 2001, 77th Leg., ch. 1250, Sec. 1, eff. June 15, 2001.

Sec. 54.714. CONFIDENTIALITY OF RECORDS. (a) Except as otherwise provided by this section, all information relating to the plan is public and subject to disclosure under Chapter 552, Government Code.(b) Information relating to a beneficiary or owner of a savings trust account, including any personally identifiable information about an owner or beneficiary, is confidential except that the board may disclose that information to an account owner regarding the owner's account.

Added by Acts 2001, 77th Leg., ch. 1250, Sec. 1, eff. June 15, 2001.

Sec. 54.715. TERMINATION OR MODIFICATION OF PLAN. If the comptroller determines that the plan is not financially feasible, the comptroller shall notify the governor and the legislature and recommend that the board not administer a higher education savings plan or that the plan be modified or terminated.

Added by Acts 2001, 77th Leg., ch. 1250, Sec. 1, eff. June 15, 2001.

Sec. 54.716. EFFECT OF TERMINATION OF PLAN ON SAVINGS TRUST AGREEMENT. If the plan is terminated, the balance of each savings trust account shall be paid to the account owner, to the extent possible, and any unclaimed assets shall escheat to the state in accordance with general law regarding unclaimed property.

Added by Acts 2001, 77th Leg., ch. 1250, Sec. 1, eff. June 15, 2001.

SUBCHAPTER H. PREPAID TUITION UNIT UNDERGRADUATE EDUCATION PROGRAM: TEXAS TOMORROW FUND IISec. 54.751. DEFINITIONS. In this subchapter:(1) "Accredited out-of-state institution of higher education" means a public or private institution of higher education that:(A) is located outside this state; and(B) is accredited by a recognized accrediting agency.(2) "Beneficiary" means the person designated under a prepaid tuition contract as the person entitled to apply one or more tuition units purchased under the contract to the payment of the person's undergraduate tuition and required fees at a general academic teaching institution, two-year institution of higher education, private or independent institution of higher education, career school, or accredited out-of-state institution of higher education.(3) "Board" means the Prepaid Higher Education Tuition Board.(3-a) "Career school" means a career school or college as defined by Section 132.001 that offers a two-year associate degree as approved by the Texas Higher Education Coordinating Board.(4) "Fund" means the Texas tomorrow fund II.(5) "General academic teaching institution" has the meaning assigned by Section 61.003, except that the term does not include a public state college.(6) "Prepaid tuition contract" means a contract under which a person purchases from the board on behalf of a beneficiary one or more tuition units that the beneficiary is entitled to apply to the payment of the beneficiary's undergraduate tuition and required fees at a general academic teaching institution, two-year institution of higher education, private or independent institution of higher education, career school, or accredited out-of-state institution of higher education.(7) "Private or independent institution of higher education," "public junior college," "public state college," "public technical institute," and "recognized accrediting agency" have the meanings assigned by Section 61.003.(8) "Program" means the prepaid tuition unit undergraduate education program.(9) "Purchaser" means a person who enters into a prepaid tuition contract with the board on behalf of a beneficiary for the purchase of one or more tuition units.(10) "Required fee" means a fee, other than a laboratory fee for a specific course, that is charged by a public or private institution of higher education to all students at the institution who are not exempt from the fee. For purposes of this subdivision, a fee is a required fee only to the extent that the fee is considered a qualified higher education expense under Internal Revenue Code provisions applicable to the program.(11) "Two-year institution of higher education" means a public junior college, a public state college, and a public technical institute.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 560, Sec. 2, eff. June 19, 2009.

Sec. 54.752. POWERS AND DUTIES OF BOARD CONCERNING PROGRAM. (a) In addition to carrying out duties assigned under Subchapters F and G, the Prepaid Higher Education Tuition Board shall administer the prepaid tuition unit undergraduate education program established under this subchapter. The board shall comply with federal and state law related to the program.(b) In addition to the board's powers assigned under Subchapters F and G, the board has the powers necessary or proper to carry out this subchapter, including the power to:(1) adopt rules to implement this subchapter;(2) sue and be sued;(3) enter into contracts and other necessary instruments;(4) enter into agreements or other transactions with the United States, state agencies, general academic teaching institutions, two-year institutions of higher education, and local governments;(5) appear on its own behalf before governmental agencies;(6) contract for necessary goods and services, including specifying in the contract duties to be performed by the provider of a good or service that are a part of or are in addition to the person's primary duties under the contract;(7) engage the services of private consultants, actuaries, trustees, records administrators, managers, legal counsel, and auditors for administrative or technical assistance;(8) solicit and accept gifts, grants, loans, and other aid from any source or participate in any other way in any government program to carry out this subchapter;(9) impose administrative fees;(10) contract with a person to market the program;(11) purchase liability insurance covering the board and employees and agents of the board; and(12) establish other policies, procedures, and eligibility criteria to implement this subchapter.(c) In marketing the program, regardless of whether the board markets the program directly or under contract as authorized by Subsection (b)(10), the board, in coordination with the Health and Human Services Commission, the Texas Workforce Commission, and the Texas Higher Education Coordinating Board, shall ensure that:(1) the program is marketed across the state in a manner that promotes the participation goals and targets of the most recent revision of "Closing the Gaps," the state's master plan for higher education; and(2) any marketing plan for the program includes a specific strategy to promote enrollment in the program by persons likely to qualify for federal earned income tax credits.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.

Sec. 54.7521. TEXAS SAVE AND MATCH PROGRAM. (a) The board by rule shall develop and shall implement the Texas Save and Match program under which money paid by a purchaser under a prepaid tuition contract may be matched with:(1) contributions made by any person to the Texas Save and Match program and used to purchase additional tuition units on behalf of beneficiaries selected as provided by board rule; and(2) money appropriated by the legislature for the Texas Save and Match program and used to purchase additional tuition units on behalf of beneficiaries:(A) whose annual household income is below the state median family income, adjusted for household size;(B) whose enrollment in the program would, as determined by the board, promote the participation goals and targets of the most recent revision of "Closing the Gaps," the state's master plan for higher education; or(C) who meet other criteria established by board rule.(b) Notwithstanding other law, for purposes of Subchapter I, Chapter 659, Government Code:(1) the Texas Save and Match program is considered an eligible charitable organization entitled to participate in a state employee charitable campaign under Subchapter I, Chapter 659, Government Code; and(2) a state employee is entitled to authorize a payroll deduction for contributions to the Texas Save and Match program as a charitable contribution under Section 659.132, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 560, Sec. 3, eff. June 19, 2009.

Sec. 54.753. PREPAID TUITION UNITS: PURCHASE; ASSIGNED VALUE; TYPES; PRICE. (a) Under the program, a purchaser may prepay the costs of all or a portion of a beneficiary's undergraduate tuition and required fees at a general academic teaching institution, two-year institution of higher education, private or independent institution of higher education, career school, or accredited out-of-state institution of higher education by entering into a prepaid tuition contract with the board to purchase one or more tuition units of a type described by this section at the applicable price established by the board for that type of unit for the year in which the unit is purchased. The portion of the beneficiary's undergraduate tuition and required fees for which a tuition unit may be redeemed at a particular general academic teaching institution or two-year institution of higher education is assigned to the tuition unit at the time of purchase, and the tuition unit may be redeemed to pay that portion of the tuition and fees at the general academic teaching institution or two-year institution of higher education in any academic year in which the unit is redeemed in accordance with this subchapter. The purchaser may purchase one type of unit or a combination of two or three types of units.(b) The assigned value of a tuition unit, purchased as provided by this section, when used to pay the cost of tuition and required fees at a general academic teaching institution or two-year institution of higher education, is equal to one percent of the amount necessary for the academic year in which the unit is redeemed to cover the applicable cost of undergraduate resident tuition and required fees for one academic year consisting of 30 semester credit hours as follows:(1) for a Type I tuition unit, the cost of undergraduate resident tuition and required fees charged by the general academic teaching institution with the highest such tuition and fee costs, determined as provided by Subsection (d);(2) for a Type II tuition unit, the weighted average undergraduate resident tuition and required fees charged by general academic teaching institutions, determined as provided by Subsection (e); and(3) for a Type III tuition unit, the weighted average undergraduate resident tuition and required fees of two-year institutions of higher education, determined as provided by Subsection (f).(c) Each year, the board shall establish the price at which each type of tuition unit may be purchased during the next sales period and the percentage of the total cost of undergraduate resident tuition and required fees for one academic year consisting of 30 semester credit hours for which each type of tuition unit may be redeemed at each general academic teaching institution and two-year institution. The percentage shall be based on the total cost of required tuition and fees at a particular general academic teaching institution or two-year institution of higher education in relation to the amount determined for the institution with the highest cost or weighted average cost, as applicable. The purchase price established for each type of unit must be equal to the applicable cost of tuition and required fees as determined under this section for the most recent academic year that began before the beginning of the sales period. The sales period to which those prices apply expires on the first anniversary of the date the units become available for purchase at the prices established for that year.(d) The board shall base the purchase price of a Type I tuition unit on one percent of the cost of the undergraduate resident tuition and required fees for the applicable academic year at the general academic teaching institution with the highest such tuition and fee cost for that academic year.(e) The board shall base the purchase price of a Type II tuition unit on one percent of the cost of the weighted average general academic teaching institution undergraduate resident tuition and required fees for the applicable academic year. That cost is determined by:(1) for each general academic teaching institution, multiplying the average amount of the institution's undergraduate resident tuition and required fees for an academic year consisting of 30 semester credit hours by the number of full-time equivalent undergraduate resident students at that institution;(2) adding together the products computed under Subdivision (1) for each institution; and(3) dividing the sum determined under Subdivision (2) by the total number of full-time equivalent undergraduate resident students at all general academic teaching institutions.(f) The board shall base the purchase price of a Type III tuition unit on one percent of the cost of the weighted average two-year institution of higher education undergraduate resident tuition and required fees for the applicable academic year, disregarding any portion of the tuition charged by a public junior college to a resident of this state who does not reside within the taxing jurisdiction of the junior college. That cost is determined by:(1) for each two-year institution of higher education, multiplying the average amount of the institution's undergraduate resident tuition and required fees for an academic year consisting of 30 semester credit hours by the number of full-time equivalent undergraduate resident students at that institution;(2) adding together the products computed under Subdivision (1) for each institution; and(3) dividing the sum determined under Subdivision (2) by the total number of full-time equivalent undergraduate resident students at all two-year institutions of higher education.(g) The total amount paid under a prepaid tuition contract on behalf of a single beneficiary may not exceed any limit established on the amount by Section 529, Internal Revenue Code of 1986. The board shall establish, in compliance with Section 529, Internal Revenue Code of 1986, the minimum amount that the purchaser is required to pay under the contract on behalf of a single beneficiary.(h) At the time of the establishment of the account to which a purchaser's prepaid tuition contract money is assigned, the board may impose an administrative fee not to exceed $25. Money from that fee must be used directly in maintaining the actuarial soundness of the fund as required by Section 54.770. The board may not impose any other fee or charge in connection with the sale of a tuition unit.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 560, Sec. 4, eff. June 19, 2009.

Sec. 54.754. REDEMPTION OF TUITION UNITS. (a) In accordance with this subchapter, when a beneficiary under a prepaid tuition contract redeems one or more tuition units to pay costs of tuition and required fees, the board shall apply money in the fund, in the amount provided by Section 54.765 to pay all or the applicable portion of the costs of the beneficiary's tuition and required fees at the general academic teaching institution, two-year institution of higher education, private or independent institution of higher education, or accredited out-of-state institution of higher education in which the beneficiary enrolls. Subject to Subsection (b)(2) and the other provisions of this section, a beneficiary may redeem any type of tuition unit for attendance at an institution described by this section. A general academic teaching institution or two-year institution of higher education shall accept the amount transferred to the institution under Section 54.765(c) when the unit or units are redeemed as payment for all or the applicable portion of the beneficiary's tuition and required fees.(b) To pay for the entire cost of undergraduate resident tuition and required fees for an academic year consisting of 30 semester credit hours, redemption of 100 Type I tuition units is required at the general academic teaching institution with the highest tuition and fee cost as described by Section 54.753(d), redemption of 100 Type II tuition units is required at a general academic teaching institution with the applicable tuition and fee cost at the weighted average as described by Subsection (e) of that section, and redemption of 100 Type III units is required at a two-year institution of higher education with the applicable tuition and fee cost at the weighted average as described by Subsection (f) of that section. The number of tuition units that must be redeemed to pay for the entire cost of tuition and required fees for an academic year at another general academic teaching institution or two-year institution of higher education may be higher or lower:(1) in proportion to the amount that the cost of tuition and required fees at that institution is higher or lower than the amount determined for the institution with the highest cost or weighted average cost, as applicable; or(2) if a more or less valuable type of tuition unit is redeemed.(c) To assist purchasers in determining the number of tuition units a beneficiary must redeem to cover the costs of tuition and required fees at general academic teaching institutions and two-year institutions of higher education, each year the board shall prepare a tuition unit redemption chart and shall post the chart on an Internet website. The chart must show for each general academic teaching institution and for each two-year institution of higher education the number of each type of units purchased that year that would be required to cover the cost of tuition and required fees, based on an academic year consisting of 30 semester credit hours.(d) If a beneficiary redeems fewer tuition units of the type or combination of types necessary to pay the total cost of the beneficiary's tuition and required fees at the general academic teaching institution, two-year institution of higher education, private or independent institution of higher education, career school, or accredited out-of-state institution of higher education at which the beneficiary enrolls, the beneficiary is responsible for paying the amount of the difference between the amount of tuition and required fees for which the beneficiary pays through the redemption of one or more tuition units and the total cost of the beneficiary's tuition and required fees at the institution.(d-1) A beneficiary who redeems one or more Type III tuition units to attend a public junior college and who does not reside within the taxing jurisdiction of the junior college is responsible for paying any portion of the tuition charged by the junior college to persons who do not reside within that taxing jurisdiction.(e) If the beneficiary redeems fewer tuition units to pay the cost of tuition and required fees than the number of units purchased on behalf of the beneficiary under a prepaid tuition contract, other than to defer redemption as permitted in accordance with Section 54.758, the purchaser may:(1) redeem for cash the amount of the purchase price of the excess units, plus annual interest earned on that money, accrued at a rate set by the board not to exceed five percent annually; or(2) transfer the remaining units to another beneficiary in accordance with this subchapter.(f) A beneficiary or purchaser may not redeem a tuition unit earlier than the third anniversary of the date the unit was purchased.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 560, Sec. 5, eff. June 19, 2009.

Sec. 54.755. PREPAID TUITION CONTRACT. (a) The board shall adopt a form for a prepaid tuition contract to be used by the board and purchasers.(b) A prepaid tuition contract must:(1) specify the terms under which the purchaser must pay any amounts owed under the contract;(2) specify the consequences of default;(3) specify the name and date of birth of the beneficiary under the contract and the terms under which another person may be substituted as the beneficiary;(4) specify the date the beneficiary is projected to graduate from high school; and(5) contain any other provisions the board considers necessary or appropriate.(c) A prepaid tuition contract may provide for the purchase of additional tuition units in subsequent years at the then-current price of the additional units.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.

Sec. 54.756. PURCHASER; BENEFICIARY. (a) A purchaser may be any person who is permitted to be a purchaser under Section 529, Internal Revenue Code of 1986. The purchaser is not required to be a resident of this state, except as provided by Subsection (c)(2).(b) In accordance with applicable provisions of Section 529, Internal Revenue Code of 1986, a purchaser is the owner of the account to which the purchaser's prepaid tuition contract money is assigned.(c) At the time the purchaser enters into a prepaid tuition contract, the beneficiary of the contract must be:(1) a resident of this state at the time the purchaser enters into the contract; or(2) a nonresident who is the child of a parent who is a resident of this state at the time that parent enters into the contract.(d) For purposes of Subsection (c), the board may require a reasonable period of residence in this state for a beneficiary or the parent of a beneficiary.(e) Notwithstanding any provision of Subchapter B, the tuition and required fees charged by a general academic teaching institution or two-year institution of higher education that are paid for with tuition units shall be determined as if the beneficiary of that contract were a resident student.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.

Sec. 54.757. CONTRACT PAYMENT. (a) The board may provide for the receipt of payment under prepaid tuition contracts in lump sums or installment payments. If the board allows payments under a contract to be made in installments over a period longer than one year, the board must provide for a plan that permits those payments to be made in single annual installments in addition to any other permitted installment plans.(b) A purchaser may make payments under a prepaid tuition contract by an electronic funds transfer.(c) An employee of this state or a political subdivision of this state may make payments under a prepaid tuition contract by payroll deductions made by the appropriate officer of the state or political subdivision. The board shall implement procedures to facilitate payments under this subsection.(d) The board may impose a fee for a late payment under a prepaid tuition contract.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.

Sec. 54.758. DEFERRED USE OF PREPAID CREDIT HOURS. (a) A prepaid tuition contract must permit the beneficiary to elect to pay from a source other than tuition units purchased under the contract the beneficiary's tuition and required fees for some or all of the tuition and required fees to which the beneficiary is entitled to payment under the contract, and to defer to a subsequent semester or other academic term the right to payment of the beneficiary's tuition and required fees by using tuition units remaining under the contract.(b) This section does not affect the date on which a prepaid tuition contract terminates under this subchapter and does not give the beneficiary the right to a payment under the contract after termination of the contract.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.

Sec. 54.759. CHANGE OF BENEFICIARY. (a) The purchaser of a prepaid tuition contract may designate a different beneficiary in place of the original beneficiary if the new beneficiary meets the requirements of a beneficiary on the date the designation is changed. The new beneficiary must meet the requirements of Section 529, Internal Revenue Code of 1986, to prevent the change of beneficiary from being treated as a distribution under that law.(b) The board may adjust the terms of the contract so that the purchaser is required to pay the amount the purchaser would have been required to pay had the purchaser originally designated the new beneficiary as the beneficiary, taking into account any payments made before the date the designation is changed.(c) The board may not impose a fee in connection with the designation of a new beneficiary.(d) The purchaser of a prepaid tuition contract may not sell the contract.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.

Sec. 54.760. VERIFICATION UNDER OATH. The board may require a purchaser to verify under oath a request to:(1) change a beneficiary; or(2) terminate a contract.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.

Sec. 54.761. PROMISE OR GUARANTEE OF ADMISSION. This subchapter is not a promise or guarantee that a beneficiary will be:(1) admitted to any public or private institution of higher education;(2) admitted to a particular public or private institution of higher education;(3) allowed to continue enrollment at a public or private institution of higher education; or(4) graduated from a public or private institution of higher education.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.

Sec. 54.762. CONTRACT TERMINATION. (a) A prepaid tuition contract shall specify:(1) the name of any person who may terminate the contract; and(2) the terms under which the contract may be terminated.(b) A prepaid tuition contract terminates on the 10th anniversary of the date the beneficiary is projected to graduate from high school, not counting time spent by the beneficiary as an active duty member of the United States armed services.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.

Sec. 54.763. REFUND. (a) A prepaid tuition contract shall specify:(1) the name of the person entitled to any refund if the contract is terminated;(2) the terms under which a person is entitled to a refund; and(3) the method by which the amount of the refund is computed.(b) The person named in the contract is entitled to a refund following termination of a prepaid tuition contract.(c) The board shall determine the method by which the amount of the refund is computed.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.

Sec. 54.764. FUND. (a) The Texas tomorrow fund II prepaid tuition unit undergraduate education program fund is established as a trust fund outside of the state treasury.(b) The board shall:(1) deposit in the fund money paid under prepaid tuition contracts; and(2) credit to the fund income earned on that money.(c) The board shall provide for administering the assets of the fund and establishing and administering the accounts of purchasers under prepaid tuition contracts.(d) The board shall provide for assigning payments to the fund to separate accounts for purchasers and may provide for assigning payments to other general accounts as otherwise considered appropriate by the board.(e) The board may provide for acquiring, holding, managing, purchasing, selling, assigning, trading, transferring, or disposing of any security, evidence of indebtedness, or other investment in which the fund's assets may be invested.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.

Sec. 54.765. COMPTROLLER'S DUTIES; TRANSFERS TO INSTITUTIONS ON REDEMPTION OF TUITION UNITS. (a) Except as provided by Subsection (h), the comptroller is the custodian of the assets of the fund.(b) The comptroller shall pay money from the fund supported only by a voucher signed by the comptroller or the comptroller's authorized representative. The comptroller may designate the plan manager as the comptroller's authorized representative to pay expenditures or transfer funds under this section and Sections 54.766 and 54.767.(c) When a beneficiary enrolls at a general academic teaching institution or two-year institution of higher education, on written authorization from the purchaser of the tuition unit or units for that beneficiary, the comptroller or the comptroller's authorized representative shall transfer to the institution an amount equal to the lesser of:(1) the sum of:(A) the total purchase price of the tuition unit or units the beneficiary redeems for the semester or other academic term; and(B) the amount determined under Subsection (d); or(2) an amount equal to 101 percent of the amount of tuition and required fees covered by the tuition units being redeemed.(d) The amount required to be transferred under Subsection (c)(1)(B) is the greater of:(1) an amount equal to the portion of the actual total return on all investment assets of the fund attributable to the amount transferred under Subsection (c)(1)(A); or(2) an amount equal to the portion of the total return on all investment assets of the fund attributable to the amount transferred under Subsection (c)(1)(A) that would result assuming an annual return on all investment assets of the fund of five percent, subject to the availability of money in the fund for that purpose.(e) If the amount that would otherwise be transferred under Subsections (c)(1)(A) and (B) exceeds the amount that may be transferred under Subsection (c)(2), the excess amount shall be retained in the fund and used as necessary to provide sufficient money to meet the minimum transfer requirements under Subsection (c)(1)(B) as specified by Subsection (d).(f) When a beneficiary enrolls at a private or independent institution of higher education, career school, or accredited out-of-state institution of higher education, on written authorization from the purchaser of the tuition unit or units for that beneficiary, the comptroller or the comptroller's authorized representative shall transfer to the institution the lesser of:(1) an amount equal to the current cost of the tuition and required fees that would be covered by redemption of the number and type of tuition units the beneficiary is redeeming if the beneficiary were redeeming the unit or units at a general academic teaching institution or two-year institution of higher education as follows:(A) for a Type I unit, at the general academic teaching institution that had the highest tuition and required fee cost;(B) for a Type II unit, at a general academic teaching institution that had tuition and required fee cost at the weighted average; and(C) for a Type III unit, at a two-year institution of higher education that had tuition and required fee cost at the weighted average; or(2) an amount equal to the total purchase price of the tuition unit or units the beneficiary redeems for the semester or other academic term plus the portion of the total return on assets of the fund attributable to that amount.(g) The comptroller annually shall provide to the board a sworn statement of the amount of the fund's assets in the comptroller's or plan manager's custody. The plan manager shall provide to the comptroller a quarterly report of all funds distributed during the previous quarter. The comptroller may require more frequent reports or may request that the plan manager provide any additional information at any time necessary to ensure that the fund's assets are adequately protected.(h) The board may select one or more commercial banks, depository trust companies, or other entities to serve as custodian of all or part of the fund's assets.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 7.010, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 560, Sec. 6, eff. June 19, 2009.

Sec. 54.766. INVESTMENT OF FUND ASSETS. (a) The board shall provide for investing the assets of the fund. In investing the fund, the board has the same investment authority as that provided by Section 11b, Article VII, Texas Constitution, or other law, to the board of regents of The University of Texas System with respect to the investment of the Permanent University Fund. The board and the board of regents of The University of Texas System may contract for the board of regents to manage and invest the assets of the fund, and for that purpose the board may delegate its duties under this section to the board of regents.(b) If the board does not contract with the board of regents of The University of Texas System under Subsection (a) to manage and invest the assets of the fund, the board shall contract with one or more private professional investment managers to serve as plan manager and to invest the assets of the fund on behalf of the board. In selecting a manager, the board must:(1) select a person who has served as a professional investment manager for at least 10 years;(2) evaluate each person considered for the position based on the historical net returns of the person's professional investments and the consistency of the person's professional investment returns over a period of at least five years; and(3) comply with Section 54.704.(c) In monitoring the manager's investments, the board shall ensure that investments are made according to the standard of investment provided by this section. The plan manager has the same duties imposed on a plan manager by Section 54.705.(d) The board shall develop written objectives concerning the investment of the assets of the fund. The objectives may address desired rates of return, risks involved, investment time frames, and any other relevant considerations.(e) The board may specify in a contract under this section that the plan manager is required to establish and maintain an Internet website through which a purchaser may monitor the account to which the purchaser's prepaid tuition contract money is assigned.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.

Sec. 54.767. USE OF FUND ASSETS. The assets of the fund may be used only to:(1) pay the costs of program administration and operations;(2) make payments to general academic teaching institutions, two-year institutions of higher education, private or independent institutions of higher education, career schools, and accredited out-of-state institutions of higher education on behalf of beneficiaries; and(3) make refunds under prepaid tuition contracts.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 560, Sec. 7, eff. June 19, 2009.

Sec. 54.7671. TRANSFERS AMONG 529 PLANS. (a) The board by rule shall provide for a purchaser to transfer money between an account under this subchapter and an account under another plan established by this state or by another state or other authorized entity in accordance with Section 529, Internal Revenue Code of 1986, to the extent and in the manner authorized by that section.(b) For purposes of a transfer of money from an account under this subchapter, the value of the account at the time of transfer is the lesser of:(1) an amount equal to the cost, at the time of the transfer, of the tuition and required fees that would be covered by redemption of the number and type of tuition units to be transferred from the account if the beneficiary were redeeming the units at a general academic teaching institution or two-year institution of higher education as follows:(A) for a Type I unit, at the general academic teaching institution that had the highest tuition and required fee cost;(B) for a Type II unit, at a general academic teaching institution that had tuition and required fee cost at the weighted average; and(C) for a Type III unit, at a two-year institution of higher education that had tuition and required fee cost at the weighted average; or(2) an amount equal to the total purchase price of the tuition units to be transferred from the account, plus the portion of the total return on assets of the fund attributable to that amount.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 560, Sec. 8, eff. June 19, 2009.

Sec. 54.768. EXEMPTION FROM SECURITIES LAWS. The registration requirements of The Securities Act (Article 581-1 et seq., Vernon's Texas Civil Statutes) do not apply to the sale of a prepaid tuition contract by the board or by a registered securities dealer or registered investment adviser.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.

Sec. 54.769. EXEMPTION FROM CREDITORS' CLAIMS. (a) Money in the fund is exempt from claims of creditors, including claims of creditors of a purchaser, a beneficiary, or a successor in interest of a purchaser or beneficiary.(b) The rights of a purchaser, beneficiary, or successor in interest of a purchaser or beneficiary in and under a prepaid tuition contract and the payment of tuition and required fees for a beneficiary under a prepaid tuition contract to a general academic teaching institution, two-year institution of higher education, private or independent institution of higher education, career school, or accredited out-of-state institution of higher education under this chapter are exempt from attachment, levy, garnishment, execution, and seizure for the satisfaction of any debt, judgment, or claim against a purchaser, beneficiary, or successor in interest of a purchaser or beneficiary.(c) A claim or judgment against a purchaser, beneficiary, or successor in interest of a purchaser or beneficiary does not impair or entitle the claim or judgment holder to assert or enforce a lien against:(1) the rights of a purchaser, beneficiary, or successor in interest of a purchaser or beneficiary in and under a prepaid tuition contract; or(2) the right of a beneficiary to the payment of tuition and required fees to a general academic teaching institution, two-year institution of higher education, private or independent institution of higher education, career school, or accredited out-of-state institution of higher education under a prepaid tuition contract.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 560, Sec. 9, eff. June 19, 2009.

Sec. 54.770. ACTUARIAL SOUNDNESS OF FUND. (a) The board shall administer the fund in a manner that is sufficiently actuarially sound to pay the costs of program administration and operations and to meet the obligations of the program.(b) The board shall annually evaluate the actuarial soundness of the fund.(c) The board may adjust the terms of subsequent prepaid tuition contracts as necessary to ensure the actuarial soundness of the fund.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.

Sec. 54.771. COMPLIANCE WITH LIMITS ON CONTRIBUTIONS AND WITHDRAWALS. The board shall monitor contributions to and withdrawals from the fund and any account within the fund to ensure that any applicable limits on contributions or withdrawals are not exceeded.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.

Sec. 54.772. TAX EXEMPT STATUS REQUIREMENTS. (a) This section is intended to meet the requirements of Section 529, Internal Revenue Code of 1986.(b) A payment of an amount due to the fund for a prepaid tuition contract must be made in cash or cash equivalent. A person may not make a payment to the fund in excess of the amounts required to be paid under a prepaid tuition contract.(c) The board shall maintain a separate accounting for each beneficiary.(d) The purchaser under a prepaid tuition contract and the beneficiary under the contract may not:(1) control or direct the investment of payments under the contract or any earnings of the fund; or(2) use any interest in the contract as security for a loan or other obligation.(e) The board shall make reports required by the secretary of the United States Treasury.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.

Sec. 54.773. SUSPENSION OF NEW ENROLLMENT; PROGRAM MODIFICATION OR TERMINATION. (a) On the request of the comptroller as the comptroller considers necessary to ensure the actuarial soundness of the fund, the board may temporarily suspend new enrollment in the program.(b) If the comptroller determines that the program is financially infeasible, the comptroller shall notify the governor and the legislature and recommend that the program be modified or terminated.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.

Sec. 54.774. EFFECT OF PROGRAM TERMINATION ON CONTRACT. (a) A prepaid tuition contract remains in effect after the program is terminated if, when the program is terminated, the beneficiary:(1) has been accepted by or is enrolled at a general academic teaching institution, two-year institution of higher education, private or independent institution of higher education, career school, or accredited out-of-state institution of higher education; or(2) is projected to graduate from high school not later than the third anniversary of the date the program is terminated.(b) A prepaid tuition contract terminates when the program is terminated if the contract does not remain in effect under Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 560, Sec. 10, eff. June 19, 2009.

Sec. 54.775. CONFIDENTIALITY. (a) Records in the custody of the board relating to the participation of specific purchasers and beneficiaries in the program are confidential.(b) Notwithstanding Subsection (a), the board may release information described by that subsection to a general academic teaching institution, two-year institution of higher education, private or independent institution of higher education, career school, or accredited out-of-state institution of higher education at which a beneficiary may enroll or is enrolled. The institution shall keep the information confidential.(c) Notwithstanding any other provision of this subchapter, the board may release information to the Internal Revenue Service and to any state tax agencies as required by applicable tax law.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 560, Sec. 11, eff. June 19, 2009.

Sec. 54.776. STATEMENT REGARDING STATUS OF PREPAID TUITION CONTRACT. Not later than January 1 of each year, the board shall provide without charge to each purchaser a statement of:(1) the amount paid by the purchaser under the prepaid tuition contract;(2) the total number of each type of tuition unit covered by the contract at any one time;(3) the number of each type of tuition unit remaining under the contract;(4) the value of the purchasers' tuition units if redeemed at any general academic teaching institution or two-year institution of higher education designated for that year by the purchaser in the time and manner required by the board, not to exceed five institutions; and(5) any other information the board determines by rule is necessary or appropriate.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.

Sec. 54.777. REPORTS. (a) Not later than December 1 of each year, the board shall submit to the governor, lieutenant governor, speaker of the house of representatives, Legislative Budget Board, Legislative Audit Committee, state auditor, and Texas Higher Education Coordinating Board a report including:(1) the fiscal transactions of the board and the plan manager under this subchapter during the preceding fiscal year;(2) the market and book value of the fund as of the end of the preceding fiscal year;(3) the asset allocations of the fund expressed in percentages of stocks, fixed income, cash, or other financial investments;(4) the rate of return on the investment of the fund's assets during the preceding fiscal year; and(5) an actuarial valuation of the assets and liabilities of the program, including the extent to which the program's liabilities are unfunded.(b) The board shall make the report described by Subsection (a) available to purchasers of prepaid tuition contracts.(c) Not later than December 1 of each year, the board shall provide to the coordinating board complete prepaid tuition contract sales information, including projected enrollments of beneficiaries at general academic teaching institutions and two-year institutions of higher education.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.

Sec. 54.778. AUDIT. The fund and the operations of the board are subject to audit by the state auditor in accordance with Chapter 321, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 1281, Sec. 1, eff. June 15, 2007.



CHAPTER 55. FINANCING PERMANENT IMPROVEMENTS

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE A. HIGHER EDUCATION IN GENERAL

CHAPTER 55. FINANCING PERMANENT IMPROVEMENTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 55.01. DEFINITIONS. In this chapter:

(1) "Institution of higher education" or "institution" has the

meaning assigned to it by Section 61.003(7) of this code, except

that "public junior college" is excluded.

(2) "Governing board" or "board" means the board having

management and control of an institution of higher education.

(3) "Revenue funds" means the revenues, incomes, receipts,

rentals, rates, charges, fees, grants, and tuition levied or

collected from any public or private source by an institution of

higher education, including interest or other income from those

funds.

(4) "Bonds" means bonds, notes, or credit agreements a board is

authorized to enter into either by this title or by other laws.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1993, 73rd Leg., ch. 803, Sec. 1,

eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1073, Sec. 1.04,

eff. Aug. 1, 1997.

Sec. 55.02. SYSTEMWIDE REVENUE FINANCING PROGRAM. (a) The

governing board of a university system may establish a systemwide

revenue financing program to provide funds to acquire, purchase,

construct, improve, renovate, enlarge, or equip property,

buildings, structures, facilities, roads, or related

infrastructure at an institution, branch, or entity of the

university system.

(b) The governing board may issue bonds or notes in accordance

with this chapter for any purpose authorized by law as part of

the systemwide revenue financing program.

(c) The governing board may pledge to the payment of any bonds

or notes issued as part of the systemwide revenue financing

program all or any part of the revenue funds of an institution,

branch, or entity of the university system.

(d) In this section, "university system" has the meaning

assigned by Section 61.003 of this code.

Added by Acts 1993, 73rd Leg., ch. 803, Sec. 2, eff. Sept. 1,

1993.

Sec. 55.03. MINORITY-OWNED AND WOMEN-OWNED BUSINESSES. (a) The

board of regents of each institution of higher education shall

make a good-faith effort to award to minority-owned and

women-owned businesses:

(1) contracts relating to the issuance of bonds by the board

under this chapter in the amount of at least 25 percent of the

total costs of issuing those bonds; and

(2) contracts for the items to be financed by bonds issued by

the board in the amount of at least 25 percent of the proceeds of

those bonds.

(b) Not later than October 31 of each academic year, the board

of regents shall file with the governor and each house of the

legislature a written report containing the following information

for the previous academic year for all businesses, minority-owned

businesses and women-owned businesses, classified by gender and

minority group status:

(1) the total number of contracts relating to the issuance of

bonds by the board under this chapter and to the items to be

financed by those bonds;

(2) the total dollar amount the board of regents must pay under

each contract described by Subdivision (1) of this subsection;

and

(3) the total number of businesses submitting bids or proposals

relating to the issuance of bonds by the board under this chapter

and to the items to be financed by those bonds.

(c) In this section:

(1) "Minority-owned business" means a business entity at least

51 percent of which is owned by members of a minority group or,

in the case of a corporation, at least 51 percent of the shares

of which are owned by members of a minority group, and that is

managed and controlled by members of a minority group in its

daily operations.

(2) "Minority group" includes:

(A) African Americans;

(B) American Indians;

(C) Asian Americans; and

(D) Mexican Americans and other Americans of Hispanic origin.

(3) "Women-owned business" means a business entity at least 51

percent of which is owned by women or, in the case of a

corporation, at least 51 percent of the shares of which are owned

by women, and that is managed and controlled by women in its

daily operations.

Added by Acts 1993, 73rd Leg., ch. 803, Sec. 2, eff. Sept. 1,

1993.

Sec. 55.04. CUMULATIVE EFFECT. (a) The authority to issue

bonds under this chapter is cumulative of all other authority to

issue bonds. The governing board of an institution of higher

education may issue bonds under that other authority or may issue

bonds under the authority of this chapter.

(b) This chapter is sufficient authority for a governing board

of an institution of higher education to issue bonds under this

chapter and to perform all other acts and procedures authorized

by this chapter.

Added by Acts 1993, 73rd Leg., ch. 803, Sec. 2, eff. Sept. 1,

1993.

SUBCHAPTER B. REVENUE BONDS AND FACILITIES

Sec. 55.11. GENERAL AUTHORITY. Each board is authorized to

acquire, purchase, construct, improve, enlarge, equip, operate,

and/or maintain any property, buildings, structures, activities,

services, operations, or other facilities, for and on behalf of

its institution or institutions, or any branch or branches

thereof.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 55.12. CONTRACTS FOR JOINT CONSTRUCTION. Each board may

enter into contracts with municipalities or school districts for

the joint construction of museums, libraries, or other buildings.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 55.13. AUTHORITY TO ISSUE REVENUE BONDS. (a) For the

purpose of providing funds to acquire, purchase, construct,

improve, enlarge, and/or equip any property, buildings,

structures, activities, services, operations, or other

facilities, for and on behalf of its institution or institutions,

or any branch or branches thereof, each board may issue its

revenue bonds from time to time and in one or more issue or

series, to be payable from and secured by liens on and pledges of

all or any part of any of the revenue funds of the board and its

institution or institutions, or any branch or branches of any of

its institutions.

(b) With respect to all institutions the Texas Public Finance

Authority shall exercise the authority of a board to issue

revenue bonds on behalf of such institution or institutions, or

any branch or branches thereof, in the manner provided by this

subchapter, including the authority to issue refunding bonds

under Section 55.19 of this code. In connection with the issuance

of bonds under this chapter, the Texas Public Finance Authority

has all of the rights and duties granted or assigned to and is

subject to the same conditions as a board under this chapter.

This subsection does not apply to The University of Texas System,

The Texas A & M University System, or a component of those

systems to an institution authorized to issue bonds under Article

VII, Section 17, of the Texas Constitution, or to bonds

authorized to be issued by any of those systems, components, or

institutions.

(c) Notwithstanding any other provision of this section, with

respect to all bonds authorized to be issued by Midwestern State

University, Stephen F. Austin State University, or Texas Southern

University, the Texas Public Finance Authority shall exercise the

authority of a board to issue bonds on behalf of those

institutions, in the manner provided by this subchapter,

including the authority to issue refunding bonds under Section

55.19. In connection with the issuance of bonds under this

chapter, the Texas Public Finance Authority has all the rights

and duties granted or assigned to and is subject to the same

conditions as a board under this chapter.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 4,

Sec. 14.01, eff. Jan. 1, 1992; Acts 1997, 75th Leg., ch. 294,

Sec. 10, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1073, Sec.

2.01, eff. Aug. 1, 1997.

Sec. 55.14. TERMS AND CONDITIONS. (a) The bonds may be issued

to mature serially or otherwise within not to exceed 50 years

from their date, and each board may provide for the subsequent

issuance of additional parity bonds, or subordinate lien bonds,

under any terms or conditions that may be set forth in the

resolution authorizing the issuance of the bonds.

(b) The bonds, and any interest coupons appertaining thereto,

are and shall constitute negotiable instruments within the

meaning and for all purposes of the Texas Uniform Commercial Code

(provided that the bonds may be issued registrable as to

principal alone or as to both principal and interest), and shall

be executed, and may be made redeemable prior to maturity, and

may be issued in such form, denominations, and manner, and under

such terms, conditions, and details, and may be sold in such

manner, at such price, and under such terms, and said bonds shall

bear interest at such rates, all as shall be determined and

provided by the board in the resolution authorizing the issuance

of the bonds.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 55.15. DISPOSITION OF BOND PROCEEDS. Proceeds from the

sale of the bonds may be used for paying interest on the bonds

during the period of the acquisition or construction of any

facilities to be provided through the issuance of the bonds, and

for providing a reserve for the payment of the principal of and

interest on the bonds, and such proceeds may be placed on time

deposit or invested, until needed, to the extent, and in the

manner provided, in the bond resolution.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 55.16. BOARD RESPONSIBILITY. (a) Each board shall be

authorized to fix and collect rentals, rates, and charges from

students and others for the occupancy, services, use, and/or

availability of all or any of its property, buildings,

structures, activities, operations, or other facilities as

provided by this section.

Text of subsec. (b) as amended by Acts 2001, 77th Leg., ch. 769,

Sec. 13

(b) Unless it is expressly provided by law that specified funds

under the control of a board are not considered revenue funds, a

provision in this title or another law that limits the purpose

for which funds under the control of the board may be spent does

not impair a board's ability to pledge and use all revenue funds

under the board's control to secure and pay obligations of the

board under this chapter or other law.

Text of subsec. (b) as amended by Acts 2001, 77th Leg., ch. 1432,

Sec. 2

(b) Unless expressly provided by law that specified money under

the control of a board is not considered revenue funds, a

provision of this title or another law that limits the purposes

for which money under the control of the board may be spent does

not impair the board's authority to pledge and use any revenue or

money under the board's control to secure or pay obligations of

the board under this chapter or other law.

Text of subsec. (c) as amended by Acts 2001, 77th Leg., ch. 769,

Sec. 13

(c) A board shall fix each rental, rate, charge, or fee that the

board has authority under this title to fix in an amount

determined to be necessary to pay or provide, for each activity

or service, all associated capital costs, including debt service,

operation and maintenance costs, including associated overhead

costs of a system or institution, and prudent reserves. Except as

otherwise provided by Subsection (e), this section does not

authorize a board to impose a rental, rate, charge, or fee at an

amount exceeding a limit imposed by another provision of this

title.

Text of subsec. (c) as amended by Acts 2001, 77th Leg., ch. 1432,

Sec. 2

(c) A board shall fix each rental, rate, charge, or fee that the

board is authorized by this title to fix in an amount the board

determines necessary to pay or provide, for each activity or

service for which the rental, rate, charge, or fee is imposed,

all associated capital costs, including debt service, operation

and maintenance costs, including associated overhead costs of a

system or institution, and prudent reserves. Except as otherwise

provided by Subsection (e), this section does not authorize a

board to impose a rental, rate, charge, or fee in an amount that

exceeds any applicable limit imposed by another provision of this

title.

Text of subsec. (d) as amended by Acts 2001, 77th Leg., ch. 769,

Sec. 13

(d) For billing and reporting purposes, a board shall accumulate

all mandatory fees or charges provided for by this section or

Chapter 54 as a separate facilities and services charge.

Text of subsec. (d) as amended by Acts 2001, 77th Leg., ch. 1432,

Sec. 2

(d) For billing and reporting purposes, a governing board may

accumulate all mandatory fees or charges authorized by this

section or by Chapter 54 as a separate facilities and services

charge.

(e) If bonds have been or are issued pursuant to this title, or

secured or to be secured by a pledge of part or all of the

board's revenue funds, and if, at the time of authorizing the

issuance of the bonds, (1) the estimated maximum amount per

semester hour of such pledged revenue funds (based on then

current enrollment and conditions) during any future semester

necessary to provide for the payment of the principal of and

interest on the bonds when due, together with (2) the aggregate

amount of all such pledged revenue funds which were levied on a

semester hour basis for the then current semester to pay the

principal of and interest on all previously issued bonds, do not

exceed the amount permitted by this title, then any necessary

fees, tuition, rentals, rates, or other charges constituting

revenue funds shall be levied and collected when and to the

extent required by the resolution authorizing the issuance of the

bonds in any amount required to provide revenue funds sufficient

for the payment of the principal of and interest on the bonds,

regardless of any other provision or limitation provided by this

title.

(f) A board is not required to charge students enrolled in

different degree programs at the institution the same rentals,

rates, charges, and fees under this section.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1973, 63rd Leg., p. 1759, ch. 641,

Sec. 1, eff. Aug. 27, 1973; Acts 1975, 64th Leg., p. 1245, ch.

469, Sec. 1, eff. June 19, 1975; Acts 1989, 71st Leg., ch. 716,

Sec. 1, eff. June 14, 1989; Acts 1991, 72nd Leg., ch. 839, Sec.

1, eff. Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 327, Sec. 1,

eff. May 29, 1993; Acts 1995, 74th Leg., ch. 757, Sec. 7, eff.

June 16, 1995; Acts 1997, 75th Leg., ch. 1073, Sec. 1.05, eff.

Aug. 1, 1997; Acts 2001, 77th Leg., ch. 769, Sec. 13, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1432, Sec. 2, eff. Sept. 1,

2001.

Sec. 55.17. PLEDGES; PARIETAL RULES; TYPES OF FEES; ADDITIONAL

PLEDGE OF RESOURCES; ACQUISITION, ETC. OF PROPERTY; REVENUE

BONDS. (a) Each board may pledge all or any part of its revenue

funds to the payment of the bonds, including the payment of

principal, interest, and any other amounts required or permitted

in connection with the bonds. The pledged revenue funds shall be

fixed and collected in amounts that will be at least sufficient

to provide for all payments of principal, interest, and any other

amounts required in connection with the bonds and, to the extent

required by the resolution authorizing the issuance of the bonds,

to provide for the payment of expenses in connection with the

bonds and for the payment of operation, maintenance, and other

expenses in connection with the aforesaid property, buildings,

structures, activities, services, operations, or other

facilities.

(b) Each board may establish and enforce parietal rules for

students and others, and enter into agreements regarding

occupancy, use, and availability of facilities, and the amounts

and collection of pledged revenue funds that will assure making

all the required payments and deposits.

(c) Tuition, rentals, rates, and other charges of an institution

of higher education authorized by this title may be pledged to

the payment of the bonds and shall be fixed and collected from

all or any designated part of the students enrolled in the

institution or institutions, or any branch or branches thereof,

in the amounts and in the manner as determined and provided by

the board in the resolution authorizing the issuance of the

bonds; and said tuition, rentals, rates, and other charges may be

collected in the full amounts required or permitted herein,

without regard to actual use, availability, or existence of any

facility, commencing at any time designated by the board. Such

tuition, rentals, rates, and other charges may be fixed and

collected, and pledged to the payment of any issue or series of

bonds issued by the board, in the full amounts required or

permitted herein, in addition to, and regardless of the existence

of, any other specific or general fees at the institution or

institutions, or any branch or branches thereof; provided that

each board may restrict its power to pledge such additional

tuition, rentals, rates, or other charges in any manner that may

be provided in any resolution authorizing the issuance of bonds,

and provided that no such additional tuition, rentals, rates, or

other charges shall be pledged if prohibited by any resolution

which authorized the issuance of any then outstanding bonds.

(d) Repealed by Acts 1997, 75th Leg., ch. 1073, Sec. 1.06, eff.

Aug. 1, 1997.

(e)(1) The board of regents of Texas Tech University, acting

separately and independently for and on behalf of Texas Tech

University and separately and independently for and on behalf of

the Texas Tech University Health Sciences Center, is hereby

granted full and final authority and responsibility to acquire,

purchase, construct, improve, renovate, enlarge, or equip

property, buildings, structures, facilities, roads, or related

infrastructure for Texas Tech University and the Texas Tech

University Health Sciences Center.

(2) The board of regents of Texas Tech University, acting

separately and independently for and on behalf of Texas Tech

University and separately and independently for and on behalf of

the Texas Tech University Health Sciences Center, may pledge

irrevocably to the payment of its revenue bonds all or any part

of the aggregate amount of student tuition charges required or

authorized by law to be imposed on students enrolled at Texas

Tech University and/or at the Texas Tech University Health

Sciences Center; and the amount of any pledge so made shall never

be reduced or abrogated while such bonds are outstanding;

provided, however, that such tuition charges shall not be pledged

pursuant to the authority granted by this Subsection (e)(2)

except to the payment of bonds issued in an aggregate principal

amount of not to exceed $35 million for the purpose of providing

funds to acquire, purchase, construct, improve, renovate,

enlarge, or equip property, buildings, structures, facilities,

roads, or related infrastructure for the Texas Tech University

Health Sciences Center.

(3) In addition to the authority granted by Sections 55.13,

55.14, 55.17, and 55.19 of this code, the board of regents of

Texas Tech University and the Texas Tech University Health

Sciences Center may issue bonds in accordance with this

subchapter and in accordance with a systemwide revenue financing

program adopted by the board in an additional aggregate principal

amount not to exceed $25 million to finance the items listed

under Subdivision (1) of this subsection. The board may pledge

irrevocably to the payment of those bonds all or any part of the

revenue funds of Texas Tech University or Texas Tech University

Health Sciences Center, including student tuition charges

required or authorized by law to be imposed on students enrolled

at Texas Tech University or at the Texas Tech University Health

Sciences Center. The amount of a pledge made under this

subdivision may not be reduced or abrogated while the bonds for

which the pledge is made, or bonds issued to refund those bonds,

are outstanding.

(4) In addition to the other authority granted by this

subchapter, the board of regents of Texas Tech University and the

Texas Tech University Health Sciences Center may issue bonds in

accordance with this subchapter and in accordance with a

systemwide revenue financing program adopted by the board to

finance the items listed under Subdivision (1) of this subsection

in an additional aggregate principal amount for Texas Tech

University not to exceed $30 million, and in an additional

aggregate principal amount for the Texas Tech University Health

Sciences Center not to exceed $32.5 million. The board may pledge

irrevocably to the payment of those bonds all or any part of the

revenue funds of Texas Tech University or the Texas Tech

University Health Sciences Center, including student tuition

charges required or authorized by law to be imposed on students

enrolled at Texas Tech University or at the Texas Tech University

Health Sciences Center. The amount of a pledge made under this

subdivision may not be reduced or abrogated while the bonds for

which the pledge is made, or bonds issued to refund those bonds,

are outstanding. Of the proceeds of bonds authorized by this

subdivision for the Texas Tech University Health Sciences Center,

$2.5 million may be used only to build and equip a surgical and

medical facility in the Midland County Hospital District for a

cardiology residency program.

(f)(1) The board of regents of The University of Texas System is

hereby granted full and final authority and responsibility to

acquire, purchase, construct, improve, enlarge, and/or equip

property, buildings, structures, and/or facilities for The

University of Texas at Dallas, The University of Texas of the

Permian Basin, The University of Texas at San Antonio, The

University of Texas Medical School at Houston, The University of

Texas Dental School at San Antonio, The University of Texas

(Undergraduate) Nursing School at El Paso, and The University of

Texas (Clinical) Nursing School at San Antonio.

(2) The board of regents of The University of Texas System may

pledge irrevocably to the payment of its revenue bonds all or any

part of the aggregate amount of student tuition charges required

or authorized by law to be imposed on students enrolled at each

and every institution, branch, and school operated by or under

the jurisdiction of said board of regents of The University of

Texas System; and the amount of any pledge so made shall never be

reduced or abrogated while such bonds are outstanding; provided,

however, that such tuition charges shall not be pledged pursuant

to the authority granted by this Subsection (f)(2) except to the

payment of bonds issued in an aggregate principal amount of not

to exceed $150 million for the purpose of providing funds to

acquire, purchase, construct, improve, enlarge, and/or equip

property, buildings, structures, and facilities for The

University of Texas at Dallas, The University of Texas of the

Permian Basin, The University of Texas at San Antonio, The

University of Texas Medical School at Houston, The University of

Texas Dental School at San Antonio, The University of Texas

(Undergraduate) Nursing School at El Paso, and The University of

Texas (Clinical) Nursing School at San Antonio.

(g) The board of regents of The University of Texas System, The

Texas A & M University System, or Texas Tech University may

not issue bonds under this section pursuant to its systemwide

revenue financing program for the benefit of an institution under

its governance unless the board determines before issuing the

bonds that the institution is reasonably expected to have the

financial resources necessary to meet its obligations with

respect to the bonds without using the resources of any other

institution under the governance of the board. This subsection

does not decrease the authority of a board of regents to enter

into pledges or covenants with respect to bonds, notes, or other

obligations under law existing before the effective date of this

subsection.

(h) Subsections (a) through (g) of this section are cumulative

of all other laws on the subject, but they shall be wholly

sufficient authority for the issuance of the bonds and the

performance of the acts and procedures, and the exercise of the

powers granted and authorized thereby, regardless of any

restrictions or limitations contained in any other laws; and when

any bonds are being issued or any acts or procedures are being

undertaken, or any powers being exercised pursuant to those

subsections, then to the extent of any conflict or inconsistency

between any provisions of those subsections, and any provision of

any other law, the provisions of those subsections shall prevail

and control.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1971, 62nd Leg., p. 3335, ch.

1024, art. 2, Sec. 1, eff. Sept. 1, 1971; Acts 1993, 73rd Leg.,

ch. 803, Sec. 3, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch.

757, Sec. 8, eff. June 16, 1995; Acts 1997, 75th Leg., ch. 748,

Sec. 1, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1073, Sec.

1.06, 2.02, eff. Aug. 1, 1997.

Sec. 55.171. SPECIFIC INSTITUTIONS. (a) The board of regents

of the University of Houston may acquire, purchase, construct,

improve, enlarge, and equip property, buildings, structures, and

facilities for the University of Houston at Clear Lake City, and

for these purposes may request the Texas Public Finance Authority

to issue revenue bonds on behalf of the University of Houston

pursuant to this subchapter. The board may pledge irrevocably to

the payment of these revenue bonds all or any part of the

aggregate amount of student tuition charges required or

authorized by law to be imposed on students enrolled at the

University of Houston or the University of Houston at Clear Lake

City, or both; and the amount of any pledge so made shall never

be reduced or abrogated while the bonds are outstanding. However,

the tuition charges shall not be pledged pursuant to the

authority granted by this subsection except to the payment of

bonds issued in an aggregate principal amount not to exceed $40

million for the purpose of providing funds to acquire, purchase,

construct, improve, enlarge, and equip property, buildings,

structures, and facilities for the University of Houston at Clear

Lake City.

(b) The board of directors of the Texas A & M University

System may acquire, purchase, construct, improve, enlarge, and

equip property, buildings, structures, and facilities for Texas A

& M University at Galveston, and for these purposes may issue

revenue bonds pursuant to this subchapter. The board may pledge

irrevocably to the payment of these revenue bonds all or any part

of the aggregate amount of student tuition charges required or

authorized by law to be imposed on students enrolled at Texas A

& M University and Texas A & M University at Galveston;

and the amount of any pledge so made shall never be reduced or

abrogated while the bonds are outstanding. However, the tuition

charges shall not be pledged pursuant to the authority granted by

this subsection except to the payment of bonds issued in an

aggregate principal amount not to exceed $7.5 million for the

purpose of providing funds to acquire, purchase, construct,

improve, enlarge, and equip property, buildings, structures, and

facilities for Texas A & M University at Galveston.

(c) Tuition revenue of Prairie View A & M College and

Tarleton State College is specifically exempted from being

pledged under the provisions of this bill.

(d) It is provided, however, that no bonds shall be issued

hereunder and no tuition shall be pledged thereto unless and

until the specific terms and provisions of said bonds and pledge

have been first approved by the Coordinating Board, Texas College

and University System, in accordance with rules and regulations

regarding that subject adopted, published and heard in accordance

with Section 61.027 of this code.

Added by Acts 1973, 63rd Leg., p. 345, ch. 145, Sec. 1, eff. Aug.

27, 1973. Amended by Acts 1981, 67th Leg., p. 3052, ch. 799, Sec.

3, eff. June 17, 1981; Acts 1991, 72nd Leg., 1st C.S., ch. 4,

Sec. 14.02, eff. Jan. 1, 1992.

Sec. 55.1711. TEXAS A&M UNIVERSITY--CORPUS CHRISTI. (a)

The board of regents of The Texas A&M University System may

acquire, purchase, construct, improve, enlarge, and equip

property, buildings, structures, and facilities for Texas A&M

University--Corpus Christi, including a classroom, a laboratory,

and an office facility; a central heating and air conditioning

plant; roads, sidewalks, landscaping, and related infrastructure;

and a physical education instructional facility. The board may

finance said facilities through the issuance of bonds pursuant to

this subchapter and in accordance with its existing system-wide

revenue financing program and may pledge irrevocably to the

payment of such bonds all or any part of the aggregate amount of

student tuition charges required or authorized by law to be

imposed on students enrolled at Texas A&M University--Corpus

Christi; and the amount of any pledge so made shall never be

reduced or abrogated while such bonds, or bonds issued to refund

such bonds, are outstanding. Bonds issued pursuant to this

subsection may not be issued in an aggregate principal amount

exceeding $30 million.

(b) The bonds issued hereunder and the facilities financed

thereby shall be subject to all approvals then required by law.

Added by Acts 1991, 72nd Leg., ch. 438, Sec. 1, eff. June 8,

1991. Amended by Acts 1997, 75th Leg., ch. 126, Sec. 1, eff. May

19, 1997.

Sec. 55.1712. TEXAS A & M INTERNATIONAL UNIVERSITY. (a)

The board of regents of The Texas A & M University System may

acquire, purchase, construct, improve, enlarge, and equip

property, buildings, structures, facilities, roads, and related

infrastructure for Texas A & M International University.

(b) The board may finance those items listed under Subsection

(a) of this section through the issuance of bonds under this

subchapter and in accordance with its existing system-wide

revenue financing program. The board may pledge irrevocably to

the payment of those bonds all or any part of the aggregate

amount of student tuition charges required or authorized by law

to be imposed on students enrolled at Texas A & M

International University. The amount of a pledge made under this

subsection may not be reduced or abrogated while the bonds for

which the pledge is made, or bonds issued to refund those bonds,

are outstanding.

(c) Bonds issued under this section may not be issued in an

aggregate principal amount exceeding $30 million.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 14.03, eff.

Jan. 1, 1992. Amended by Acts 1993, 73rd Leg., ch. 260, Sec. 10,

eff. Sept. 1, 1993.

Sec. 55.1713. THE TEXAS A & M UNIVERSITY SYSTEM. (a) In

addition to the authority granted by Sections 55.13, 55.14,

55.17, 55.171, 55.1711, 55.1712, and 55.19 of this code, the

board of regents of The Texas A & M University System may

acquire, purchase, construct, improve, renovate, enlarge, or

equip property, buildings, structures, facilities, roads, or

related infrastructure for the following institutions to be

financed by the issuance of bonds in accordance with this

subchapter and in accordance with a systemwide revenue financing

program adopted by the board in aggregate principal amounts not

to exceed the following amounts:

(1) Texas A & M University--Corpus Christi, $22 million;

(2) Texas A & M International University, $36 million; and

(3) Texas A & M University--Kingsville, $17 million.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of an institution,

branch, or entity of The Texas A & M University System,

including student tuition charges required or authorized by law

to be imposed on students enrolled at an institution, branch, or

entity of The Texas A & M University System. The amount of a

pledge made under this subsection may not be reduced or abrogated

while the bonds for which the pledge is made, or bonds issued to

refund those bonds, are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of The Texas A & M

University System to ensure the most equitable and efficient

allocation of available resources for each institution, branch,

or entity to carry out its constitutional and statutory duties

and purposes.

Added by Acts 1993, 73rd Leg., ch. 803, Sec. 4, eff. Sept. 1,

1993.

Sec. 55.1714. THE UNIVERSITY OF TEXAS SYSTEM. (a) In addition

to the authority granted by Sections 55.13, 55.14, 55.17, 55.172,

and 55.19 of this code, the board of regents of The University of

Texas System may acquire, purchase, construct, improve, renovate,

enlarge, or equip property, buildings, structures, facilities,

roads, or related infrastructure for the following institutions

to be financed by the issuance of bonds in accordance with this

subchapter, including bonds issued in accordance with its

systemwide revenue financing program and secured as provided by

that program, in aggregate principal amounts not to exceed the

following amounts:

(1) The University of Texas at Brownsville, $23.5 million;

(2) The University of Texas at El Paso, $23 million;

(3) The University of Texas--Pan American, $26 million;

(4) The University of Texas at San Antonio, $63.5 million;

(5) The University of Texas Health Science Center at San

Antonio, $25 million; and

(6) The University of Texas at Austin, $2 million.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of an institution,

branch, or entity of The University of Texas System, including

student tuition charges required or authorized by law to be

imposed on students enrolled at an institution, branch, or entity

of The University of Texas System. The amount of a pledge made

under this subsection may not be reduced or abrogated while the

bonds for which the pledge is made, or bonds issued to refund

those bonds, are outstanding.

(c) Of the proceeds of bonds issued under this section for The

University of Texas at San Antonio, $20 million may be used only

to acquire, purchase, construct, improve, renovate, enlarge, or

equip a downtown campus for that university. Proceeds of bonds

issued under this section for The University of Texas at Austin

may be used only to acquire, purchase, construct, renovate,

enlarge, or equip the McDonald Observatory.

(d) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of The University of

Texas System to ensure the most equitable and efficient

allocation of available resources for each institution, branch,

or entity to carry out its constitutional and statutory duties

and purposes.

Added by Acts 1993, 73rd Leg., ch. 803, Sec. 4, eff. Sept. 1,

1993.

Sec. 55.1715. THE UNIVERSITY OF HOUSTON SYSTEM. (a) In

addition to the authority granted by Sections 55.13, 55.14,

55.17, 55.171, and 55.19 of this code, the board of regents of

the University of Houston System may acquire, purchase,

construct, improve, renovate, enlarge, or equip property,

buildings, structures, facilities, roads, or related

infrastructure for the University of Houston--Downtown to be

financed by the issuance of bonds in accordance with this

subchapter and in accordance with a systemwide revenue financing

program adopted by the board in an aggregate principal amount not

to exceed $22.4 million.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of an institution,

branch, or entity of the University of Houston System, including

student tuition charges required or authorized by law to be

imposed on students enrolled at an institution, branch, or entity

of the University of Houston System. The amount of a pledge made

under this subsection may not be reduced or abrogated while the

bonds for which the pledge is made, or bonds issued to refund

those bonds, are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of the University of

Houston System to ensure the most equitable and efficient

allocation of available resources for each institution, branch,

or entity to carry out its duties and purposes.

Added by Acts 1993, 73rd Leg., ch. 803, Sec. 4, eff. Sept. 1,

1993.

Sec. 55.1716. TEXAS STATE UNIVERSITY SYSTEM. (a) In addition

to the authority granted by Sections 55.13, 55.14, 55.17, and

55.19 of this code, the board of regents of the Texas State

University System may acquire, purchase, construct, improve,

renovate, enlarge, or equip property, buildings, structures,

facilities, roads, or related infrastructure for an institution,

branch, or entity of the system to be financed by the issuance of

bonds in accordance with this subchapter and in accordance with a

systemwide revenue financing program adopted by the board in the

aggregate principal amount of $27 million.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of an institution,

branch, or entity of the Texas State University System, including

student tuition charges required or authorized by law to be

imposed on students enrolled at an institution, branch, or entity

of the Texas State University System. The amount of a pledge made

under this subsection may not be reduced or abrogated while the

bonds for which the pledge is made, or bonds issued to refund

those bonds, are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of the Texas State

University System to ensure the most equitable and efficient

allocation of available resources for each institution, branch,

or entity to carry out its duties and purposes.

Added by Acts 1993, 73rd Leg., ch. 803, Sec. 4, eff. Sept. 1,

1993.

Sec. 55.1717. UNIVERSITY OF NORTH TEXAS AND TEXAS COLLEGE OF

OSTEOPATHIC MEDICINE. (a) The board of regents of the

University of North Texas may acquire, purchase, construct,

improve, renovate, enlarge, or equip property, buildings,

structures, facilities, roads, or related infrastructure for the

University of North Texas or the Texas College of Osteopathic

Medicine to be financed by the issuance of bonds in accordance

with this subchapter in the aggregate principal amounts not to

exceed $25 million for the University of North Texas and $10

million for the Texas College of Osteopathic Medicine.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of the University of

North Texas or the Texas College of Osteopathic Medicine,

including student tuition charges required or authorized by law

to be imposed on students enrolled at the University of North

Texas or the Texas College of Osteopathic Medicine. The amount of

a pledge made under this subsection may not be reduced or

abrogated while the bonds for which the pledge is made, or bonds

issued to refund those bonds, are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

between the University of North Texas and the Texas College of

Osteopathic Medicine to ensure the most equitable and efficient

allocation of available resources for the University of North

Texas and the Texas College of Osteopathic Medicine to carry out

their duties and purposes.

Added by Acts 1993, 73rd Leg., ch. 803, Sec. 4, eff. Sept. 1,

1993.

Sec. 55.1718. TEXAS WOMAN'S UNIVERSITY. (a) The board of

regents of Texas Woman's University may acquire, purchase,

construct, improve, renovate, enlarge, or equip property,

buildings, structures, facilities, roads, or related

infrastructure for Texas Woman's University to be financed by the

issuance of bonds in accordance with this subchapter in the

aggregate principal amount of $5 million.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of Texas Woman's

University, including student tuition charges required or

authorized by law to be imposed on students enrolled at Texas

Woman's University. The amount of a pledge made under this

subsection may not be reduced or abrogated while the bonds for

which the pledge is made, or bonds issued to refund those bonds,

are outstanding.

Added by Acts 1993, 73rd Leg., ch. 803, Sec. 4, eff. Sept. 1,

1993.

Sec. 55.172. THE UNIVERSITY OF TEXAS--PAN AMERICAN. (a) The

board of regents of The University of Texas System may construct

and equip academic buildings, structures, and facilities for The

University of Texas--Pan American, following approval for such

construction by the Texas Higher Education Coordinating Board and

for these purposes may issue revenue bonds pursuant to this

subchapter. The board may pledge irrevocably to the payment of

these revenue bonds all or any part of the aggregate amount of

student tuition charges required or authorized by law to be

imposed on students enrolled at The University of Texas--Pan

American; and the amount of any pledge so made shall never be

reduced or abrogated while the bonds are outstanding. However,

the tuition charges shall not be pledged pursuant to the

authority granted by this subsection except to the payment of

bonds issued in an aggregate principal amount not to exceed $10

million for the purpose of providing funds to construct and equip

academic buildings, structures, and facilities for The University

of Texas--Pan American.

(b) It is provided, however, that no bonds shall be issued

hereunder and no tuition shall be pledged thereto unless and

until the specific terms and provisions of said bonds and pledge

have been first approved by the Texas Higher Education

Coordinating Board in accordance with rules and regulations

regarding that subject adopted, published, and heard in

accordance with Section 61.027 of this code.

Added by Acts 1973, 63rd Leg., p. 488, ch. 212, Sec. 1, eff. Aug.

27, 1973. Amended by Acts 1989, 71st Leg., ch. 181, Sec. 7, eff.

Sept. 1, 1989.

Sec. 55.1721. THE TEXAS A&M UNIVERSITY SYSTEM. (a) In

addition to the other authority granted by this subchapter, the

board of regents of The Texas A&M University System may

acquire, purchase, construct, improve, renovate, enlarge, or

equip property, buildings, structures, facilities, roads, or

related infrastructure for the following institutions to be

financed by the issuance of bonds in accordance with this

subchapter and in accordance with a systemwide revenue financing

program adopted by the board in aggregate principal amounts not

to exceed the following amounts:

(1) Prairie View A&M University, $15 million;

(2) Tarleton State University, $15 million;

(3) Texas A&M University, $12.5 million;

(4) Texas A&M University Health Science Center, $6 million;

(5) Texas A&M University--Commerce, $4.2 million;

(6) Texas A&M University--Corpus Christi, $25 million;

(7) Texas A&M International University, $39.5 million;

(8) Texas A&M University--Kingsville, $15 million;

(9) Texas A&M University--Texarkana, $4 million; and

(10) West Texas A&M University, $9 million.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of an institution,

branch, or entity of The Texas A&M University System,

including student tuition charges required or authorized by law

to be imposed on students enrolled at an institution, branch, or

entity of The Texas A&M University System. The amount of a

pledge made under this subsection may not be reduced or abrogated

while the bonds for which the pledge is made, or bonds issued to

refund those bonds, are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of The Texas A&M

University System to ensure the most equitable and efficient

allocation of available resources for each institution, branch,

or entity to carry out its constitutional and statutory duties

and purposes.

(d) Of the proceeds of bonds authorized by this section for

Texas A&M International University, $4.5 million may be used

only to purchase library books, journals, and other library

materials, equipment, and furniture for the university's library.

Added by Acts 1997, 75th Leg., ch. 748, Sec. 2, eff. Sept. 1,

1997.

Sec. 55.1722. THE UNIVERSITY OF TEXAS SYSTEM. (a) In addition

to the other authority granted by this subchapter, the board of

regents of The University of Texas System may acquire, purchase,

construct, improve, renovate, enlarge, or equip property,

buildings, structures, facilities, roads, or related

infrastructure for the following institutions to be financed by

the issuance of bonds in accordance with this subchapter,

including bonds issued in accordance with its systemwide revenue

financing program and secured as provided by that program in

aggregate principal amounts not to exceed the following amounts:

(1) The University of Texas at Arlington, $16 million;

(2) The University of Texas at Austin, $12.5 million;

(3) The University of Texas at Brownsville, $22.5 million;

(4) The University of Texas at Dallas, $5 million;

(5) The University of Texas at El Paso, $14 million;

(6) The University of Texas--Pan American, $17 million;

(7) The University of Texas of the Permian Basin, $25.8 million;

(8) The University of Texas at San Antonio, $50 million;

(9) The University of Texas at Tyler, $9.5 million;

(10) The University of Texas Southwestern Medical Center at

Dallas, $20 million;

(11) The University of Texas Health Science Center at Houston,

$17.5 million; and

(12) the Lower Rio Grande Valley Academic Health Center, $30

million, if that institution is established.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of an institution,

branch, or entity of The University of Texas System, including

student tuition charges required or authorized by law to be

imposed on students enrolled at an institution, branch, or entity

of The University of Texas System. The amount of a pledge made

under this subsection may not be reduced or abrogated while the

bonds for which the pledge is made, or bonds issued to refund

those bonds, are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of The University of

Texas System to ensure the most equitable and efficient

allocation of available resources for each institution, branch,

or entity to carry out its constitutional and statutory duties

and purposes.

(d) Of the proceeds of bonds authorized by this section:

(1) for The University of Texas at San Antonio, $35 million may

be used only to build or construct the university's downtown

campus, phase III; and

(2) for The University of Texas at Tyler:

(A) $4 million may be used only for an upper-level educational

center at Longview; and

(B) $500,000 may be used only for The University of Texas at

Tyler, Nursing-Palestine Extension.

Added by Acts 1997, 75th Leg., ch. 748, Sec. 2, eff. Sept. 1,

1997.

Sec. 55.1723. THE UNIVERSITY OF HOUSTON SYSTEM. (a) In

addition to the other authority granted by this subchapter, the

board of regents of the University of Houston System may acquire,

purchase, construct, improve, renovate, enlarge, or equip

property, buildings, structures, facilities, roads, or related

infrastructure for the following institutions to be financed by

the issuance of bonds in accordance with this subchapter and in

accordance with a systemwide revenue financing program adopted by

the board in an aggregate principal amount not to exceed the

following amounts:

(1) the University of Houston, $12 million;

(2) the University of Houston--Downtown, $7.5 million; and

(3) the University of Houston--Victoria, $10 million.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of an institution,

branch, or entity of the University of Houston System, including

student tuition charges required or authorized by law to be

imposed on students enrolled at an institution, branch, or entity

of the University of Houston System. The amount of a pledge made

under this subsection may not be reduced or abrogated while the

bonds for which the pledge is made, or bonds issued to refund

those bonds, are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of the University of

Houston System to ensure the most equitable and efficient

allocation of available resources for each institution, branch,

or entity to carry out its duties and purposes.

Added by Acts 1997, 75th Leg., ch. 748, Sec. 2, eff. Sept. 1,

1997.

Sec. 55.1724. TEXAS STATE UNIVERSITY SYSTEM. (a) In addition

to the other authority granted by this subchapter, the board of

regents of the Texas State University System may acquire,

purchase, construct, improve, renovate, enlarge, or equip

property, buildings, structures, facilities, roads, or related

infrastructure for the following institutions to be financed by

the issuance of bonds in accordance with this subchapter and in

accordance with a systemwide revenue financing program adopted by

the board in aggregate principal amounts not to exceed the

following:

(1) Lamar University--Beaumont, $8 million;

(2) Lamar Institute of Technology, $2 million;

(3) Lamar State College--Orange, $3.5 million;

(4) Lamar State College--Port Arthur, $2.75 million;

(5) Sam Houston State University, $7.5 million;

(6) Texas State University--San Marcos, $19.7 million; and

(7) Sul Ross State University, $17.5 million.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of an institution,

branch, or entity of the Texas State University System, including

student tuition charges required or authorized by law to be

imposed on students enrolled at an institution, branch, or entity

of the Texas State University System. The amount of a pledge made

under this subsection may not be reduced or abrogated while the

bonds for which the pledge is made, or bonds issued to refund

those bonds, are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of the Texas State

University System to ensure the most equitable and efficient

allocation of available resources for each institution, branch,

or entity to carry out its duties and purposes.

Added by Acts 1997, 75th Leg., ch. 748, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 767, Sec. 4, eff. June

18, 1999; Acts 2003, 78th Leg., ch. 386, Sec. 5, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

179, Sec. 8, eff. September 1, 2007.

Sec. 55.1725. UNIVERSITY OF NORTH TEXAS AND UNIVERSITY OF NORTH

TEXAS HEALTH SCIENCE CENTER AT FORT WORTH. (a) The board of

regents of the University of North Texas may acquire, purchase,

construct, improve, renovate, enlarge, or equip property,

buildings, structures, facilities, roads, or related

infrastructure for the University of North Texas or the

University of North Texas Health Science Center at Fort Worth to

be financed by the issuance of bonds in accordance with this

subchapter in the aggregate principal amounts not to exceed $20

million for the University of North Texas and $19 million for the

University of North Texas Health Science Center at Fort Worth.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of the University of

North Texas or the University of North Texas Health Science

Center at Fort Worth, including student tuition charges required

or authorized by law to be imposed on students enrolled at the

University of North Texas or the University of North Texas Health

Science Center at Fort Worth. The amount of a pledge made under

this subsection may not be reduced or abrogated while the bonds

for which the pledge is made, or bonds issued to refund those

bonds, are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

between the University of North Texas and the University of North

Texas Health Science Center at Fort Worth to ensure the most

equitable and efficient allocation of available resources for the

University of North Texas and the University of North Texas

Health Science Center at Fort Worth to carry out their duties and

purposes.

Added by Acts 1997, 75th Leg., ch. 748, Sec. 2, eff. Sept. 1,

1997.

Sec. 55.1726. TEXAS WOMAN'S UNIVERSITY. (a) The board of

regents of Texas Woman's University may acquire, purchase,

construct, improve, renovate, enlarge, or equip property,

buildings, structures, facilities, roads, or related

infrastructure for Texas Woman's University to be financed by the

issuance of bonds in accordance with this subchapter in the

aggregate principal amount not to exceed $8.5 million.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of Texas Woman's

University, including student tuition charges required or

authorized by law to be imposed on students enrolled at Texas

Woman's University. The amount of a pledge made under this

subsection may not be reduced or abrogated while the bonds for

which the pledge is made, or bonds issued to refund those bonds,

are outstanding.

Added by Acts 1997, 75th Leg., ch. 748, Sec. 2, eff. Sept. 1,

1997.

Sec. 55.1727. MIDWESTERN STATE UNIVERSITY. (a) The board of

regents of Midwestern State University may acquire, purchase,

construct, improve, renovate, enlarge, or equip property,

buildings, structures, facilities, roads, or related

infrastructure for Midwestern State University to be financed by

the issuance of bonds in accordance with this subchapter in the

aggregate principal amount not to exceed $9 million.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of Midwestern State

University, including student tuition charges required or

authorized by law to be imposed on students enrolled at

Midwestern State University. The amount of a pledge made under

this subsection may not be reduced or abrogated while the bonds

for which the pledge is made, or bonds issued to refund those

bonds, are outstanding.

Added by Acts 1997, 75th Leg., ch. 748, Sec. 2, eff. Sept. 1,

1997.

Sec. 55.1728. STEPHEN F. AUSTIN STATE UNIVERSITY. (a) The

board of regents of Stephen F. Austin State University may

acquire, purchase, construct, improve, renovate, enlarge, or

equip property, buildings, structures, facilities, roads, or

related infrastructure for Stephen F. Austin State University to

be financed by the issuance of bonds in accordance with this

subchapter in the aggregate principal amount not to exceed $6

million.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of Stephen F. Austin

State University, including student tuition charges required or

authorized by law to be imposed on students enrolled at Stephen

F. Austin State University. The amount of a pledge made under

this subsection may not be reduced or abrogated while the bonds

for which the pledge is made, or bonds issued to refund those

bonds, are outstanding.

Added by Acts 1997, 75th Leg., ch. 748, Sec. 2, eff. Sept. 1,

1997.

Sec. 55.173. THE UNIVERSITY OF HOUSTON SYSTEM. (a) In addition

to the authority granted by Sections 55.13, 55.17, 55.171,

55.1715, and 55.19 of this code, the board of regents of the

University of Houston System may acquire, purchase, construct,

renovate, enlarge, and equip buildings, facilities, roads, land,

and infrastructure for the University of Houston-Victoria.

(b) Beginning September 1, 1995, the board may issue bonds under

this subchapter, in accordance with a systemwide revenue

financing program adopted by the board, in an aggregate principal

amount not to exceed $9 million to finance those items.

(c) The board may pledge irrevocably to the payment of those

bonds all or any of the aggregate amount of student tuition

charges required or authorized by law to be imposed on students

enrolled at the University of Houston-Victoria or at a component

of the University of Houston System. The amount of a pledge made

under this subsection may not be reduced or abrogated while the

bonds for which the pledge is made, or bonds issued to refund

those bonds, are outstanding.

(d) The board may repay the interest and principal on bonds

issued under this section and maintenance and operations of the

facility with appropriations that otherwise would have been for

the lease of facilities.

Added by Acts 1995, 74th Leg., ch. 462, Sec. 1, eff. Aug. 28,

1995.

Sec. 55.1731. THE TEXAS A&M UNIVERSITY SYSTEM; ADDITIONAL

BONDS. (a) In addition to the other authority granted by this

subchapter, the board of regents of The Texas A&M University

System may issue in accordance with this subchapter and in

accordance with a systemwide revenue financing program adopted by

the board bonds for the following institutions not to exceed the

following aggregate principal amounts to finance projects

specified as follows:

(1) Prairie View A&M University:

(A) $53 million to construct or renovate engineering facilities,

construct and renovate an architecture building, and carry out

other campus renovations; and

(B) $15 million to construct a juvenile justice and psychology

building;

(2) Tarleton State University, $18.7 million for a library

addition and renovation of a mathematics building;

(3) Texas A&M University--Commerce, $14,960,000 to construct

a science building;

(4) Texas A&M University--Corpus Christi, $34 million to

construct a classroom and laboratory facility and for

construction of the Harte Research Center;

(5) Texas A&M International University, $21,620,000 to

construct a science building (Phase IV);

(6) Texas A&M University at Galveston, $10,030,000 to

construct an engineering building;

(7) Texas A&M University--Kingsville, $20,060,000 to

construct facilities for a pharmacy school and to construct a

student services building;

(8) Texas A&M University--Texarkana, $17 million to

construct a health science building and for library renovation;

(9) West Texas A&M University, $22,780,000 to construct a

fine arts complex; and

(10) The Texas A&M University Health Science Center, $14.3

million for construction of classroom and faculty office

facilities for the School of Rural Public Health.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of an institution,

branch, or entity of The Texas A&M University System,

including student tuition charges. The amount of a pledge made

under this subsection may not be reduced or abrogated while the

bonds for which the pledge is made, or bonds issued to refund

those bonds, are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of The Texas A&M

University System to ensure the most equitable and efficient

allocation of available resources for each institution, branch,

or entity to carry out its duties and purposes.

(d) Any portion of the proceeds of bonds authorized by this

section for one or more specified projects at an institution that

is not required for the specified projects may be used to

renovate existing structures and facilities at the institution.

(e) The bonds authorized by Subsection (a)(1)(B) for Prairie

View A&M University may not be issued before March 1, 2003.

Added by Acts 2001, 77th Leg., ch. 1432, Sec. 3, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 14, eff.

June 20, 2003.

Sec. 55.1732. THE UNIVERSITY OF TEXAS SYSTEM; ADDITIONAL BONDS.

(a) In addition to the other authority granted by this

subchapter, the board of regents of The University of Texas

System may issue in accordance with this subchapter and in

accordance with a systemwide revenue financing program adopted by

the board bonds for the following institutions not to exceed the

following aggregate principal amounts to finance projects

specified as follows:

(1) The University of Texas at Arlington, $16,635,945 to

construct a science building;

(2) The University of Texas at Brownsville, $26,010,000 to

construct a life and health science and education facility (Phase

II) and to procure and install permanent equipment and other

fixtures in the facility;

(3) The University of Texas at Dallas, $21,993,750 to renovate

and develop space at the Founders Hall, Founders Annex, and

Berkner Hall;

(4) The University of Texas at El Paso, $12,750,000 to construct

a biomedical and health sciences research center;

(5) The University of Texas--Pan American, $29,950,000 for

education complex, library, and multipurpose center renovation

and construction;

(6) The University of Texas of the Permian Basin, $5,610,000 for

integrated Mesa Building renovations and gymnasium renovations;

(7) The University of Texas at San Antonio, $22,950,000 to

construct a science building on the main campus;

(8) The University of Texas at Tyler, $20,910,000 to construct

an engineering, sciences, and technology building and make other

physical plant improvements;

(9) The University of Texas Southwestern Medical Center at

Dallas, $40 million for North Campus phase IV construction;

(10) The University of Texas Medical Branch at Galveston, $20

million to renovate and expand research facilities;

(11) The University of Texas Health Science Center at Houston,

$19,550,000 to construct or purchase a classroom building that

includes facilities for clinical teaching and clinical research;

(12) The University of Texas Health Science Center at San

Antonio, $28.9 million to construct a facility for student

services and academic administration and to construct and develop

a facility at the Laredo Extension Campus for educational and

administrative purposes;

(13) the Regional Academic Health Center established under

Section 74.611, $25.5 million to construct a teaching and

learning laboratory in or near the city of Harlingen;

(14) The University of Texas Health Center at Tyler, $11,513,250

to construct a biomedical research center addition; and

(15) The University of Texas M. D. Anderson Cancer Center, $20

million to construct a basic sciences research building.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of an institution,

branch, or entity of The University of Texas System, including

student tuition charges. The amount of a pledge made under this

subsection may not be reduced or abrogated while the bonds for

which the pledge is made, or bonds issued to refund those bonds,

are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of The University of

Texas System to ensure the most equitable and efficient

allocation of available resources for each institution, branch,

or entity to carry out its duties and purposes.

(d) Any portion of the proceeds of bonds authorized by this

section for one or more specified projects at an institution that

is not required for the specified projects may be used to

renovate existing structures and facilities at the institution.

(e) Bonds authorized or issued under this section for the

regional academic health center established under Section 74.611

are considered to have been authorized or issued for The

University of Texas Health Science Center--South Texas and its

component institutions if the health science center is

established.

Added by Acts 2001, 77th Leg., ch. 1432, Sec. 3, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 615, Sec. 1, eff. June

20, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1341, Sec. 2, eff. June 19, 2009.

Sec. 55.1733. THE UNIVERSITY OF HOUSTON SYSTEM; ADDITIONAL

BONDS. (a) In addition to the other authority granted by this

subchapter, the board of regents of the University of Houston

System may issue in accordance with this subchapter and in

accordance with a systemwide revenue financing program adopted by

the board bonds for the following institutions not to exceed the

following aggregate principal amounts to finance projects

specified as follows:

(1) the University of Houston, $51 million to construct science

and engineering research and classroom facilities;

(2) the University of Houston--Downtown, $18,232,500 to

construct a classroom building;

(3) the University of Houston--Clear Lake, $30,918,750 to

construct a student services and classroom building; and

(4) the University of Houston--Victoria, $2,805,000 to remodel

the University West facility, acquire and renovate a facility

services building, and renovate and expand a facility for the

center for community initiatives.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of an institution,

branch, or entity of the University of Houston System, including

student tuition charges. The amount of a pledge made under this

subsection may not be reduced or abrogated while the bonds for

which the pledge is made, or bonds issued to refund those bonds,

are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of the University of

Houston System to ensure the most equitable and efficient

allocation of available resources for each institution, branch,

or entity to carry out its duties and purposes.

(d) Any portion of the proceeds of bonds authorized by this

section for one or more specified projects at an institution that

is not required for the specified projects may be used to

renovate existing structures and facilities at the institution.

Added by Acts 2001, 77th Leg., ch. 1432, Sec. 3, eff. Sept. 1,

2001.

Sec. 55.1734. TEXAS STATE UNIVERSITY SYSTEM; ADDITIONAL BONDS.

(a) In addition to the other authority granted by this

subchapter, the board of regents of the Texas State University

System may issue in accordance with this subchapter and in

accordance with a systemwide revenue financing program adopted by

the board bonds for the following institutions not to exceed the

following aggregate principal amounts to finance projects

specified as follows:

(1) Lamar University--Beaumont, $21,792,096 to renovate and

repair campus buildings;

(2) Lamar Institute of Technology, $5,301,960 to renovate Gentry

Hall and convert it to classroom and laboratory use;

(3) Lamar State College--Orange, $2,125,000 for campus

landscaping, renovation of the old library for physical plant

purposes, renovation of the Main Building and Electronics

Commerce Resource Center, and demolition of the old physical

plant building;

(4) Lamar State College--Port Arthur, $7,650,000 to construct a

performing arts and classroom building and to expand the Gates

Memorial Library and develop an adjacent plaza;

(5) Sam Houston State University, $18 million to renovate and

expand the Farrington Building;

(6) Texas State University--San Marcos, $18,436,500 to construct

a business building; and

(7) Sul Ross State University, $15,175,000 to renovate and

expand the range animal science facility and science building

annex and to carry out other building renovations.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of an institution,

branch, or entity of the Texas State University System, including

student tuition charges. The amount of a pledge made under this

subsection may not be reduced or abrogated while the bonds for

which the pledge is made, or bonds issued to refund those bonds,

are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of the Texas State

University System to ensure the most equitable and efficient

allocation of available resources for each institution, branch,

or entity to carry out its duties and purposes.

(d) Any portion of the proceeds of bonds authorized by this

section for one or more specified projects at an institution that

is not required for the specified projects may be used to

renovate existing structures and facilities at the institution.

Added by Acts 2001, 77th Leg., ch. 1432, Sec. 3, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 386, Sec. 6, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

179, Sec. 9, eff. September 1, 2007.

Sec. 55.1735. UNIVERSITY OF NORTH TEXAS SYSTEM; ADDITIONAL

BONDS. (a) In addition to the other authority granted by this

subchapter, the board of regents of the University of North Texas

System may issue in accordance with this subchapter and in

accordance with a systemwide revenue financing program adopted by

the board bonds for the following institutions not to exceed the

following aggregate principal amounts to finance projects

specified as follows:

(1) the University of North Texas, $52,933,750 to construct a

science building and to develop the campus and facilities of the

University of North Texas System Center at Dallas at the location

to become the University of North Texas at Dallas; and

(2) the University of North Texas Health Science Center at Fort

Worth, $27.5 million to construct a biotechnology center and

school of public health building.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of the University of

North Texas or the University of North Texas Health Science

Center at Fort Worth, including student tuition charges. The

amount of a pledge made under this subsection may not be reduced

or abrogated while the bonds for which the pledge is made, or

bonds issued to refund those bonds, are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

between the University of North Texas and the University of North

Texas Health Science Center at Fort Worth to ensure the most

equitable and efficient allocation of available resources for the

University of North Texas and the University of North Texas

Health Science Center at Fort Worth to carry out their duties and

purposes.

(d) Any portion of the proceeds of bonds authorized by this

section for one or more specified projects at an institution that

is not required for the specified projects may be used to

renovate existing structures and facilities at the institution.

(e) The board may not issue bonds under Subsection (a)(1) for

the University of North Texas at Dallas before September 1, 2003.

Added by Acts 2001, 77th Leg., ch. 1432, Sec. 3, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 940, Sec. 1, eff. June

20, 2003; Acts 2003, 78th Leg., ch. 1319, Sec. 1, eff. June 18,

2003.

Sec. 55.1736. TEXAS WOMAN'S UNIVERSITY. (a) In addition to the

other authority granted by this subchapter, the board of regents

of Texas Woman's University may issue bonds in accordance with

this subchapter in the aggregate principal amount not to exceed

$25,797,500 to finance the renovation of academic and

administrative buildings at Texas Woman's University.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of Texas Woman's

University, including student tuition charges. The amount of a

pledge made under this subsection may not be reduced or abrogated

while the bonds for which the pledge is made, or bonds issued to

refund those bonds, are outstanding.

(c) Any portion of the proceeds of bonds authorized by this

section for one or more specified projects that is not required

for the specified projects may be used to renovate existing

structures and facilities at the institution.

Added by Acts 2001, 77th Leg., ch. 1432, Sec. 3, eff. Sept. 1,

2001.

Sec. 55.1737. MIDWESTERN STATE UNIVERSITY; ADDITIONAL BONDS.

(a) In addition to the other authority granted by this

subchapter, the board of regents of Midwestern State University

may issue in accordance with this subchapter bonds not to exceed

$8,967,500 to finance campus improvements at Midwestern State

University.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of Midwestern State

University, including student tuition charges. The amount of a

pledge made under this subsection may not be reduced or abrogated

while the bonds for which the pledge is made, or bonds issued to

refund those bonds, are outstanding.

(c) Any portion of the proceeds of bonds authorized by this

section for one or more specified projects that is not required

for the specified projects may be used to renovate existing

structures and facilities at the institution.

Added by Acts 2001, 77th Leg., ch. 1432, Sec. 3, eff. Sept. 1,

2001.

Sec. 55.1738. STEPHEN F. AUSTIN STATE UNIVERSITY. (a) In

addition to the other authority granted by this subchapter, the

board of regents of Stephen F. Austin State University may issue

in accordance with this subchapter bonds not to exceed

$14,070,000 to finance campus infrastructure improvements, the

construction of a telecommunications building, the renovation of

power plant facilities, and the replacement or renovation of the

Birdwell Building at Stephen F. Austin State University.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of Stephen F. Austin

State University, including student tuition charges. The amount

of a pledge made under this subsection may not be reduced or

abrogated while the bonds for which the pledge is made, or bonds

issued to refund those bonds, are outstanding.

(c) Any portion of the proceeds of bonds authorized by this

section for one or more specified projects that is not required

for the specified projects may be used to renovate existing

structures and facilities at the institution.

Added by Acts 2001, 77th Leg., ch. 1432, Sec. 3, eff. Sept. 1,

2001.

Sec. 55.1739. TEXAS TECH UNIVERSITY SYSTEM; ADDITIONAL BONDS.

(a) In addition to the other authority granted by this

subchapter, the board of regents of the Texas Tech University

System may issue in accordance with this subchapter and in

accordance with a systemwide revenue financing program adopted by

the board bonds for the following institutions not to exceed the

following aggregate principal amounts for projects specified as

follows:

(1) Texas Tech University, $23,647,000 to construct an

experimental science research facility; and

(2) Texas Tech University Health Sciences Center, $66,882,525 to

construct a clinical and research facility in the city of Lubbock

and to construct facilities to support the center's educational

programs in the city of El Paso.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of Texas Tech

University or the Texas Tech University Health Sciences Center,

including student tuition charges. The amount of a pledge made

under this subsection may not be reduced or abrogated while the

bonds for which the pledge is made, or bonds issued to refund

those bonds, are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

between Texas Tech University and the Texas Tech University

Health Sciences Center to ensure the most equitable and efficient

allocation of available resources for Texas Tech University and

the Texas Tech University Health Sciences Center to carry out

their duties and purposes.

(d) Any portion of the proceeds of bonds authorized by this

section for one or more specified projects at an institution that

is not required for the specified projects may be used to

renovate existing structures and facilities at the institution.

Added by Acts 2001, 77th Leg., ch. 1432, Sec. 3, eff. Sept. 1,

2001.

Sec. 55.17391. TEXAS SOUTHERN UNIVERSITY; ADDITIONAL BONDS. (a)

In addition to other authority granted by this subchapter, the

board of regents of Texas Southern University may issue in

accordance with this subchapter bonds not to exceed $79 million

to finance the construction of a science building, the

construction of a building for the school of public affairs, the

renovation of campus facilities, including electrical and piping

systems, and campus landscaping.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of Texas Southern

University, including student tuition charges required or

authorized by law to be imposed on students enrolled at the

university. The amount of a pledge made under this subsection may

not be reduced or abrogated while the bonds for which the pledge

is made, or bonds issued to refund those bonds, are outstanding.

(c) Any portion of the proceeds of bonds authorized by this

section for one or more specified projects that is not required

for the specified projects may be used to renovate existing

structures and facilities at the institution.

(d) Of the bonds authorized by Subsection (a), $14.5 million may

not be issued before March 1, 2003, and may be used only to

finance campus renovations.

Added by Acts 2001, 77th Leg., ch. 1432, Sec. 3, eff. Sept. 1,

2001.

Sec. 55.17392. TEXAS STATE TECHNICAL COLLEGE SYSTEM. (a) The

board of regents of the Texas State Technical College System may

issue in accordance with this subchapter and in accordance with a

systemwide revenue financing program adopted by the board bonds

for the following institutions not to exceed the following

aggregate principal amounts for projects specified as follows:

(1) Texas State Technical College--Harlingen, $3.4 million to

construct a facility for a learning resource center and distance

learning center;

(2) Texas State Technical College--Marshall, $1,785,000 to

construct a facility for a library and administrative activities;

(3) Texas State Technical College--Waco, $3.4 million to

renovate the industrial technology center; and

(4) Texas State Technical College--West Texas, $2,295,000 to

construct a transportation technologies building.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of an institution,

branch, or entity of the Texas State Technical College System,

including student tuition charges. The amount of a pledge made

under this subsection may not be reduced or abrogated while the

bonds for which the pledge is made, or bonds issued to refund

those bonds, are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of the Texas State

Technical College System to ensure the most equitable and

efficient allocation of available resources for each institution,

branch, or entity to carry out its duties and purposes.

(d) Any portion of the proceeds of bonds authorized by this

section for one or more specified projects at an institution that

is not required for the specified projects may be used to

renovate existing structures and facilities at the institution.

Added by Acts 2001, 77th Leg., ch. 1432, Sec. 3, eff. Sept. 1,

2001.

Sec. 55.174. TEXAS SOUTHERN UNIVERSITY. (a) In addition to

other authority granted by this subchapter, the board of regents

of Texas Southern University may acquire, purchase, construct,

improve, renovate, enlarge, or equip property, buildings,

structures, facilities, roads, or related infrastructure for

Texas Southern University to be financed by the issuance of bonds

in accordance with this subchapter and in accordance with a

revenue financing program adopted by the board in an aggregate

principal amount not to exceed $18 million.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of Texas Southern

University, including student tuition charges required or

authorized by law to be imposed on students enrolled at the

university. The amount of a pledge made under this subsection may

not be reduced or abrogated while the bonds for which the pledge

is made, or bonds issued to refund those bonds, are outstanding.

Added by Acts 1997, 75th Leg., ch. 748, Sec. 3, eff. Sept. 1,

1997.

Sec. 55.1741. THE TEXAS A&M UNIVERSITY SYSTEM; ADDITIONAL

REVENUE BONDS. (a) In addition to the other authority granted

by this subchapter, the board of regents of The Texas A&M

University System may acquire, purchase, construct, improve,

renovate, enlarge, or equip facilities to support kinesiology and

related programs, campus utility infrastructure facilities, and

campus support services facilities (phase V), including roads and

related infrastructure, for Texas A&M International

University, to be financed by the issuance of bonds in accordance

with this subchapter, including bonds issued in accordance with a

systemwide revenue financing program and secured as provided by

that program, in an aggregate principal amount not to exceed

$12.5 million.

(b) The board may pledge irrevocably to the payment of the bonds

authorized by this section all or any part of the revenue funds

of an institution, branch, or entity of The Texas A&M

University System, including student tuition charges. The amount

of a pledge made under this subsection may not be reduced or

abrogated while the bonds for which the pledge is made, or bonds

issued to refund those bonds, are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of The Texas A&M

University System to ensure the most equitable and efficient

allocation of available resources for each institution, branch,

or entity to carry out its duties and purposes.

Added by Acts 2003, 78th Leg., ch. 615, Sec. 2, eff. June 20,

2003.

Sec. 55.17411. THE TEXAS A&M UNIVERSITY SYSTEM; ADDITIONAL

REVENUE BONDS. (a) In addition to the other authority granted

by this subchapter, the board of regents of The Texas A&M

University System may acquire, purchase, construct, improve,

renovate, enlarge, or equip property, buildings, structures, or

other facilities, including roads and related infrastructure, for

The Texas A&M University System Health Science Center to

develop a biosciences research center in the City of Temple, to

be financed by the issuance of bonds in accordance with this

subchapter, including bonds issued in accordance with a

systemwide revenue financing program and secured as provided by

that program, in an aggregate principal amount not to exceed $15

million.

(b) The board of regents may pledge irrevocably to the payment

of the bonds authorized by this section all or any part of the

revenue funds of an institution, branch, or entity of The Texas

A&M University System, including student tuition charges. The

amount of a pledge made under this subsection may not be reduced

or abrogated while the bonds for which the pledge is made, or

bonds issued to refund those bonds, are outstanding.

(c) If sufficient funds are not available to the board of

regents to meet its obligations under this section, the board may

transfer funds among institutions, branches, and entities of The

Texas A&M University System to ensure the most equitable and

efficient allocation of available resources for each institution,

branch, or entity to carry out its duties and purposes.

(d) If the Temple Health and Bioscience Economic Development

District is established, the district is responsible for the

payment of debt service on the bonds authorized by this section

for any facilities financed by the bonds that are located in the

district and used to support the purposes or programs of the

district.

(e) The legislature may not appropriate general revenue to pay,

or to reimburse the board of regents or Texas A&M University

for the payment of, debt service on bonds authorized by this

section.

Added by Acts 2003, 78th Leg., ch. 1188, Sec. 3, eff. June 20,

2003.

Renumbered from Education Code, Section 55.1741 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(19), eff. September 1, 2005.

Sec. 55.1742. THE UNIVERSITY OF TEXAS SYSTEM; ADDITIONAL REVENUE

BONDS. (a) In addition to the other authority granted by this

subchapter, the board of regents of The University of Texas

System may acquire, purchase, construct, improve, renovate,

enlarge, or equip property, buildings, structures, facilities,

roads, or related infrastructure for The University of Texas

Health Science Center at Houston for recovery from the damage

caused by Tropical Storm Allison, to be financed by the issuance

of bonds in accordance with this subchapter, including bonds

issued in accordance with a systemwide revenue financing program

and secured as provided by that program, in an aggregate

principal amount not to exceed $34.9 million.

(b) In addition to the other authority granted by this

subchapter, the board of regents of The University of Texas

System may acquire, purchase, construct, improve, renovate,

enlarge, or equip property, buildings, structures, facilities,

roads, or related infrastructure for The University of Texas M.

D. Anderson Cancer Center for biotechnology research and

development facilities, to be financed by the issuance of bonds

in accordance with this subchapter, including bonds issued in

accordance with its systemwide revenue financing program and

secured as provided by that program, in an aggregate principal

amount not to exceed $20 million.

(c) In addition to the other authority granted by this

subchapter, the board of regents of The University of Texas

System may acquire, purchase, construct, improve, renovate,

enlarge, or equip property, buildings, structures, or other

facilities, including roads and related infrastructure, for The

University of Texas Southwestern Medical Center at Dallas, to be

used primarily to conduct biomedical research and to be financed

by the issuance of bonds in accordance with this subchapter,

including bonds issued in accordance with a systemwide revenue

financing program and secured as provided by that program, in an

aggregate principal amount not to exceed $56 million.

(d) In addition to the other authority granted by this

subchapter, the board of regents of The University of Texas

System may acquire, purchase, construct, improve, renovate,

enlarge, or equip property, buildings, structures, or other

facilities, including roads and related infrastructure, for The

University of Texas Health Science Center at Houston for the

replacement of research and academic facilities lost in Tropical

Storm Allison, to be financed by the issuance of bonds in

accordance with this subchapter, including bonds issued in

accordance with a systemwide revenue financing program and

secured as provided by that program, in an aggregate principal

amount not to exceed $30 million.

(e) The board may pledge irrevocably to the payment of the bonds

authorized by this section all or any part of the revenue funds

of an institution, branch, or entity of The University of Texas

System, including student tuition charges. The amount of a pledge

made under this subsection may not be reduced or abrogated while

the bonds for which the pledge is made, or bonds issued to refund

those bonds, are outstanding.

(f) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of The University of

Texas System to ensure the most equitable and efficient

allocation of available resources for each institution, branch,

or entity to carry out its duties and purposes.

(g) The board may not issue bonds authorized by Subsection (c)

at a time that would require the payment of any debt service on

the bonds before September 1, 2004.

Added by Acts 2003, 78th Leg., ch. 615, Sec. 3, eff. June 20,

2003.

Sec. 55.1743. THE UNIVERSITY OF HOUSTON SYSTEM. (a) In

addition to the other authority granted by this subchapter, the

board of regents of the University of Houston System may acquire,

purchase, construct, improve, renovate, enlarge, or equip

property, buildings, structures, facilities, roads, or related

infrastructure for the University of Houston System, including

the individual campuses of the system, to be financed by the

issuance of bonds in accordance with this subchapter and in

accordance with a systemwide revenue financing program adopted by

the board in an aggregate principal amount not to exceed $25

million.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of an institution,

branch, or entity of the University of Houston System, including

student tuition charges. The amount of a pledge made under this

subsection may not be reduced or abrogated while the bonds for

which the pledge is made, or bonds issued to refund those bonds,

are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of the University of

Houston System to ensure the most equitable and efficient

allocation of available resources for each institution, branch,

or entity to carry out its duties and purposes.

Added by Acts 2003, 78th Leg., ch. 615, Sec. 4, eff. June 20,

2003.

Sec. 55.1744. SOUTHWEST TEXAS STATE UNIVERSITY; ADDITIONAL

BONDS. (a) In addition to the other authority granted by this

subchapter, the board of regents of the Texas State University

System may issue bonds in accordance with this subchapter in the

aggregate principal amount not to exceed $27 million to finance

the acquisition, purchase, construction, improvement, renovation,

enlargement, or equipping of property, buildings, structures,

facilities, or related infrastructure for a multi-institutional

education center in Williamson County for Southwest Texas State

University to offer educational programs and supporting

activities and provide facilities for other educational entities

to further institutional efficiency and coordinate educational

programs.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of Southwest Texas

State University, including student tuition charges. The amount

of a pledge made under this subsection may not be reduced or

abrogated while the bonds for which the pledge is made, or bonds

issued to refund those bonds, are outstanding.

Added by Acts 2003, 78th Leg., ch. 940, Sec. 2, eff. June 20,

2003; Acts 2003, 78th Leg., ch. 1319, Sec. 2, eff. June 18, 2003.

Sec. 55.1749. TEXAS TECH UNIVERSITY SYSTEM; ADDITIONAL REVENUE

BONDS. (a) In addition to the other authority granted by this

subchapter, the board of regents of the Texas Tech University

System may acquire, purchase, construct, improve, renovate,

enlarge, or equip property, buildings, structures, or other

facilities, including roads and related infrastructure, for the

Texas Tech University Health Sciences Center for an academic

building to support the center's educational programs in the city

of El Paso, to be financed by the issuance of bonds in accordance

with this subchapter, including bonds issued in accordance with a

systemwide revenue financing program and secured as provided by

that program, in an aggregate principal amount not to exceed $45

million.

(b) The board may pledge irrevocably to the payment of the bonds

authorized by Subsection (a) all or any part of the revenue funds

of Texas Tech University or the Texas Tech University Health

Sciences Center, including student tuition charges. The amount of

a pledge made under this subsection may not be reduced or

abrogated while the bonds for which the pledge is made, or bonds

issued to refund those bonds, are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

between Texas Tech University and the Texas Tech University

Health Sciences Center to ensure the most equitable and efficient

allocation of available resources for Texas Tech University and

the Texas Tech University Health Sciences Center to carry out

their duties and purposes.

(d) Any portion of the proceeds of bonds authorized by this

section that is not required for the academic building described

by Subsection (a) may be used by the Texas Tech University System

to renovate existing structures and facilities of the Texas Tech

University Health Sciences Center.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 10, Sec. 10.01, eff.

Oct. 20, 2003.

Sec. 55.17491. TEXAS SOUTHERN UNIVERSITY; TROPICAL STORM

ALLISON. (a) In addition to the other authority granted by this

subchapter, the board of regents of Texas Southern University may

restore facilities and related infrastructure at Texas Southern

University damaged by Tropical Storm Allison, to be financed by

the issuance of bonds in accordance with this subchapter in an

aggregate principal amount not to exceed $3,510,000.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of Texas Southern

University, including student tuition charges. The amount of a

pledge made under this subsection may not be reduced or abrogated

while the bonds for which the pledge is made, or bonds issued to

refund those bonds, are outstanding.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 10, Sec. 11.01, eff.

Oct. 20, 2003.

Sec. 55.1751. THE TEXAS A&M UNIVERSITY SYSTEM; ADDITIONAL

BONDS. (a) In addition to the other authority granted by this

subchapter, the board of regents of The Texas A&M University

System may acquire, purchase, construct, improve, renovate,

enlarge, or equip facilities, including roads and related

infrastructure, for projects to be financed through the issuance

of bonds in accordance with this subchapter and in accordance

with a systemwide revenue financing program adopted by the board

for the following institutions and facilities not to exceed the

following aggregate principal amounts for the projects specified

as follows:

(1) Tarleton State University:

(A) $11,124,000 for the Tarleton State University Dairy Center;

and

(B) $24,300,000 for a nursing building;

(2) Texas A&M University--Central Texas, $25 million for

educational and related facilities;

(3) Texas A&M University--Commerce, $21,770,000 for a music

building;

(4) Texas A&M University--Corpus Christi, $45 million for a

nursing, health sciences, and kinesiology facility;

(5) Texas A&M University--Kingsville, $9,540,000 for the

citrus center building;

(6) Texas A&M University--San Antonio, $40 million for

educational and related facilities;

(7) Texas A&M University--Texarkana, $75 million for a

multipurpose library building and central plant;

(8) West Texas A&M University, $16,200,000 for classroom

center renovation;

(9) The Texas A&M University System Health Science Center,

$45 million for a medical education and research building in

College Station, Texas;

(10) Texas A&M University, $75 million for the Emerging

Technologies Interdisciplinary Building;

(11) Texas A&M University at Galveston, $40,050,000 for a

science building; and

(12) Texas A&M International University:

(A) $25 million for the student success center;

(B) $4,950,000 for the completion of the fine arts theater; and

(C) $7,626,600 for the Loop Road and Chill Water Loop project.

(b) The board may pledge irrevocably to the payment of bonds

authorized by this section all or any part of the revenue funds

of an institution, branch, or entity of The Texas A&M

University System, including student tuition charges. The amount

of a pledge made under this subsection may not be reduced or

abrogated while the bonds for which the pledge is made, or bonds

issued to refund those bonds, are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of The Texas A&M

University System to ensure the most equitable and efficient

allocation of available resources for each institution, branch,

or entity to carry out its duties and purposes.

Text of subsection as repealed effective May 23, 2009, but only

if a specific appropriation is provided as described by Acts

2009, 81st Leg., R.S., Ch.

129, Sec. 4, which states: This Act does not make an

appropriation. This Act takes effect only if a specific

appropriation for the implementation of the Act is provided in a

general appropriations act of the 81st Legislature.

(d) Notwithstanding Subsection (a), The Texas A&M University

System may not issue bonds under this section for facilities at

Texas A&M University--Central Texas until the Texas Higher

Education Coordinating Board certifies that enrollment at Texas

A&M University--Central Texas has reached an enrollment

equivalent of 1,500 full-time students for one semester. If that

enrollment is not reached by January 1, 2010, the system's

authority to issue bonds for Texas A&M University--Central

Texas under this section expires on that date.

(e) Notwithstanding Subsection (a), The Texas A&M University

System may not issue bonds under this section for facilities at

Texas A&M University--San Antonio until the Texas Higher

Education Coordinating Board certifies that enrollment at Texas

A&M University--San Antonio has reached an enrollment

equivalent of 1,500 full-time students for one semester. If that

enrollment is not reached by January 1, 2010, the system's

authority to issue bonds for Texas A&M University--San

Antonio under this section expires on that date.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

9, Sec. 1, eff. May 31, 2006.

Subsection (d) contingently repealed by Acts 2009, 81st Leg.,

R.S., Ch.

129, Sec. 3(1), eff. May 23, 2009.

Subsection (e) contingently repealed by Acts 2009, 81st Leg.,

R.S., Ch.

129, Sec. 3(1), eff. May 23, 2009.

Sec. 55.1752. THE UNIVERSITY OF TEXAS SYSTEM; ADDITIONAL BONDS.

(a) In addition to the other authority granted by this

subchapter, the board of regents of The University of Texas

System may acquire, purchase, construct, improve, renovate,

enlarge, or equip facilities, including roads and related

infrastructure, for projects to be financed through the issuance

of bonds in accordance with this subchapter and in accordance

with a systemwide revenue financing program adopted by the board

for the following institutions not to exceed the following

aggregate principal amounts for the projects specified as

follows:

(1) The University of Texas at Arlington, $70,430,000 for an

Engineering Research Building;

(2) The University of Texas at Austin, $105 million for the

renovation of the Experimental Science Building;

(3) The University of Texas at Brownsville, $33,800,000 for a

Science and Technology Learning Center;

(4) The University of Texas at Dallas, $12 million for a

vivarium and experimental space;

(5) The University of Texas at El Paso, $76,500,000 for a

physical sciences/engineering core facility;

(6) The University of Texas--Pan American:

(A) $6 million for the Starr County Upper Level Center; and

(B) $39,796,000 for the fine arts academic and performance

complex;

(7) The University of Texas of the Permian Basin:

(A) $54 million for a science and technology complex; and

(B) $45 million for an arts convocation and classroom facility

at the CEED;

(8) The University of Texas at San Antonio, $74,250,000 for an

engineering building (phase II);

(9) The University of Texas Southwestern Medical Center at

Dallas, $42 million for the north campus (phase 5);

(10) The University of Texas Medical Branch at Galveston, $57

million for the Galveston National Laboratory;

(11) The University of Texas Health Science Center at Houston,

$60 million for a replacement building for The University of

Texas Dental Branch at Houston;

(12) The University of Texas Health Science Center at San

Antonio, $60 million for the South Texas Research Facility;

(13) The University of Texas Health Science Center at Tyler,

$21,120,000 for an academic health center;

(14) The University of Texas M. D. Anderson Cancer Center, $40

million for a Center for Targeted Therapy research building; and

(15) The University of Texas at Tyler:

(A) $6,300,000 for the expansion of the Palestine campus; and

(B) $43,200,000 for the completion, renovation, and expansion of

engineering and sciences facilities.

(b) The board may pledge irrevocably to the payment of bonds

authorized by this section all or any part of the revenue funds

of an institution, branch, or entity of The University of Texas

System, including student tuition charges. The amount of a

pledge made under this subsection may not be reduced or abrogated

while the bonds for which the pledge is made, or bonds issued to

refund those bonds, are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of The University of

Texas System to ensure the most equitable and efficient

allocation of available resources for each institution, branch,

or entity to carry out its duties and purposes.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

9, Sec. 1, eff. May 31, 2006.

Sec. 55.17521. THE UNIVERSITY OF TEXAS AT DALLAS: LIMITATIONS ON

CERTAIN DEBT SERVICE REIMBURSEMENT. The state may not

appropriate money to reimburse The University of Texas System for

debt service on long-term obligations related to the construction

of a natural science and engineering research building at The

University of Texas at Dallas in accordance with the economic

development agreement entered into between this state and the

board of regents of the system in excess of the following

amounts:

(1) for a state fiscal year before the state fiscal year ending

August 31, 2018, $6,540,600;

(2) for the state fiscal year ending August 31, 2018,

$6,213,570;

(3) for the state fiscal year ending August 31, 2019,

$5,559,510;

(4) for the state fiscal year ending August 31, 2020,

$4,905,450;

(5) for the state fiscal year ending August 31, 2021,

$4,251,390;

(6) for the state fiscal year ending August 31, 2022,

$3,597,330;

(7) for the state fiscal year ending August 31, 2023,

$2,616,240;

(8) for the state fiscal year ending August 31, 2024, or August

31, 2025, $1,308,120; and

(9) for the state fiscal year ending August 31, 2026, or August

31, 2027, $654,060.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

9, Sec. 2, eff. May 31, 2006.

Sec. 55.1753. UNIVERSITY OF HOUSTON SYSTEM; ADDITIONAL BONDS.

(a) In addition to the other authority granted by this

subchapter, the board of regents of the University of Houston

System may acquire, purchase, construct, improve, renovate,

enlarge, or equip facilities, including roads and related

infrastructure, for the following institutions, to be financed

through the issuance of bonds in accordance with this subchapter

and in accordance with a systemwide revenue financing program

adopted by the board, in aggregate principal amounts not to

exceed the following:

(1) the University of Houston, $57,600,000 for renovation of

science laboratories;

(2) the University of Houston--Clear Lake, $10,604,808 for Arbor

Building renovations and additions;

(3) the University of Houston--Downtown, $31,626,000 for a

classroom building at Shea Street; and

(4) the University of Houston--Victoria:

(A) $22,900,000 for an academic building at the University of

Houston System Center at Sugar Land;

(B) $6,719,400 for regional economic development; and

(C) $1,800,000 for allied health facilities.

(b) The board may pledge irrevocably to the payment of bonds

authorized by this section all or any part of the revenue funds

of an institution, branch, or entity of the University of Houston

System, including student tuition charges. The amount of a

pledge made under this subsection may not be reduced or abrogated

while the bonds for which the pledge is made, or bonds issued to

refund those bonds, are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of the University of

Houston System to ensure the most equitable and efficient

allocation of available resources for each institution, branch,

or entity to carry out its duties and purposes.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

9, Sec. 1, eff. May 31, 2006.

Sec. 55.1754. TEXAS STATE UNIVERSITY SYSTEM; ADDITIONAL BONDS.

(a) In addition to the other authority granted by this

subchapter, the board of regents of the Texas State University

System may acquire, purchase, construct, improve, renovate,

enlarge, or equip facilities, including roads and related

infrastructure, for projects to be financed through the issuance

of bonds in accordance with this subchapter and in accordance

with a systemwide revenue financing program adopted by the board

for the following institutions not to exceed the following

aggregate principal amounts for the projects specified as

follows:

(1) Lamar University, $4,500,000 for renovations and additions

to the Lucas Engineering Building;

(2) Lamar State College--Orange, $1,837,280 for Hibernia Bank

Building acquisition and renovation;

(3) Lamar State College--Port Arthur, $1,849,500 for a

computer/learning center;

(4) Texas State University--San Marcos:

(A) $42,700,000 for an undergraduate academic center; and

(B) $36 million for facilities for the Round Rock Higher

Education Center in Williamson County (phase II); and

(5) Sam Houston State University, $10 million for the

construction of a center for the performing arts (phase I).

(b) The board may pledge irrevocably to the payment of bonds

authorized by this section all or any part of the revenue funds

of an institution, branch, or entity of the Texas State

University System, including student tuition charges. The amount

of a pledge made under this subsection may not be reduced or

abrogated while the bonds for which the pledge is made, or bonds

issued to refund those bonds, are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of the Texas State

University System to ensure the most equitable and efficient

allocation of available resources for each institution, branch,

or entity to carry out its duties and purposes.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

9, Sec. 1, eff. May 31, 2006.

Sec. 55.1755. UNIVERSITY OF NORTH TEXAS SYSTEM; ADDITIONAL

BONDS. (a) In addition to the other authority granted by this

subchapter, the board of regents of the University of North Texas

System may acquire, purchase, construct, improve, renovate,

enlarge, or equip facilities, including roads and related

infrastructure, for projects to be financed through the issuance

of bonds in accordance with this subchapter and in accordance

with a systemwide revenue financing program adopted by the board

for the following institutions and facilities not to exceed the

following aggregate principal amounts for the projects specified

as follows:

(1) the University of North Texas, $50 million for the

construction of a College of Business Administration building;

(2) the University of North Texas Health Science Center at Fort

Worth, $41,972,400 for campus expansion and construction of a

public health education building; and

(3) the University of North Texas Dallas Campus, $25 million for

a general academic building.

(b) The board may pledge irrevocably to the payment of bonds

authorized by this section all or any part of the revenue funds

of an institution, branch, or entity of the University of North

Texas System, including student tuition charges. The amount of a

pledge made under this subsection may not be reduced or abrogated

while the bonds for which the pledge is made, or bonds issued to

refund those bonds, are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of the University of

North Texas System to ensure the most equitable and efficient

allocation of available resources for each institution, branch,

or entity to carry out its duties and purposes.

Text of subsection as repealed effective May 23, 2009, but only

if a specific appropriation is provided as described by Acts

2009, 81st Leg., R.S., Ch.

129, Sec. 4, which states: This Act does not make an

appropriation. This Act takes effect only if a specific

appropriation for the implementation of the Act is provided in a

general appropriations act of the 81st Legislature.

(d) Notwithstanding Subsection (a), the University of North

Texas System may not issue bonds under this section for

facilities at the University of North Texas Dallas Campus until

the Texas Higher Education Coordinating Board certifies that

enrollment at the University of North Texas Dallas Campus has

reached an enrollment equivalent of 1,500 full-time students for

one semester. If that enrollment is not reached by January 1,

2010, the system's authority to issue bonds for the University of

North Texas Dallas Campus under this section expires on that

date.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

9, Sec. 1, eff. May 31, 2006.

Subsection (d) contingently repealed by Acts 2009, 81st Leg.,

R.S., Ch.

129, Sec. 3(2), eff. May 23, 2009.

Sec. 55.1756. TEXAS WOMAN'S UNIVERSITY. (a) In addition to the

other authority granted by this subchapter, the board of regents

of Texas Woman's University may acquire, purchase, construct,

improve, renovate, enlarge, or equip facilities, including roads

and related infrastructure, for renovations and additions to the

science building on the Denton campus of Texas Woman's

University, to be financed through the issuance of bonds in

accordance with this subchapter in an aggregate principal amount

not to exceed $21,739,712.

(b) The board may pledge irrevocably to the payment of bonds

authorized by this section all or any part of the revenue funds

of Texas Woman's University, including student tuition charges.

The amount of a pledge made under this subsection may not be

reduced or abrogated while the bonds for which the pledge is

made, or bonds issued to refund those bonds, are outstanding.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

9, Sec. 1, eff. May 31, 2006.

Sec. 55.1757. MIDWESTERN STATE UNIVERSITY; ADDITIONAL BONDS.

(a) In addition to the other authority granted by this

subchapter, the board of regents of Midwestern State University

may acquire, purchase, construct, improve, renovate, enlarge, or

equip facilities, including roads and related infrastructure, for

projects at Midwestern State University, to be financed through

the issuance of bonds in accordance with this subchapter not to

exceed the following aggregate principal amounts for the projects

specified as follows:

(1) $7,700,000 for the renovation of the D. L. Ligon Building;

and

(2) $2,700,000 for the Fowler Engineering Building.

(b) The board may pledge irrevocably to the payment of bonds

authorized by this section all or any part of the revenue funds

of Midwestern State University, including student tuition

charges. The amount of a pledge made under this subsection may

not be reduced or abrogated while the bonds for which the pledge

is made, or bonds issued to refund those bonds, are outstanding.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

9, Sec. 1, eff. May 31, 2006.

Sec. 55.1758. STEPHEN F. AUSTIN STATE UNIVERSITY. (a) In

addition to the other authority granted by this subchapter, the

board of regents of Stephen F. Austin State University may

acquire, purchase, construct, improve, renovate, enlarge, or

equip facilities, including roads and related infrastructure, for

projects at Stephen F. Austin State University, to be financed

through the issuance of bonds in accordance with this subchapter

not to exceed the following aggregate principal amounts for the

projects specified as follows:

(1) $20,178,000 for an education research facility; and

(2) $10 million for a campus deferred maintenance reduction

plan.

(b) The board may pledge irrevocably to the payment of bonds

authorized by this section all or any part of the revenue funds

of Stephen F. Austin State University, including student tuition

charges. The amount of a pledge made under this subsection may

not be reduced or abrogated while the bonds for which the pledge

is made, or bonds issued to refund those bonds, are outstanding.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

9, Sec. 1, eff. May 31, 2006.

Sec. 55.1759. TEXAS TECH UNIVERSITY SYSTEM; ADDITIONAL BONDS.

(a) In addition to the other authority granted by this

subchapter, the board of regents of the Texas Tech University

System may acquire, purchase, construct, improve, renovate,

enlarge, or equip facilities, including roads and related

infrastructure, for projects to be financed through the issuance

of bonds in accordance with this subchapter and in accordance

with a systemwide revenue financing program adopted by the board

not to exceed the following aggregate principal amounts for the

projects specified as follows:

(1) Texas Tech University Health Sciences Center:

(A) $8,010,000 for the School of Pharmacy expansion in Amarillo;

(B) $18 million for the Amarillo research facility; and

(C) $6,300,000 for the El Paso Medical Science Building

renovation; and

(2) Texas Tech University:

(A) $25 million for the renovation of a classroom building;

(B) $25 million for the Rawls College of Business Administration

building; and

(C) $7,500,000 for a law school trial advocacy/education center.

(b) The board may pledge irrevocably to the payment of bonds

authorized by this section all or any part of the revenue funds

of an institution, branch, or entity of the Texas Tech University

System, including student tuition charges. The amount of a

pledge made under this subsection may not be reduced or abrogated

while the bonds for which the pledge is made, or bonds issued to

refund those bonds, are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of the Texas Tech

University System to ensure the most equitable and efficient

allocation of available resources for each institution, branch,

or entity to carry out its duties and purposes.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

9, Sec. 1, eff. May 31, 2006.

Sec. 55.17591. TEXAS SOUTHERN UNIVERSITY; ADDITIONAL BONDS. (a)

In addition to the other authority granted by this subchapter,

the board of regents of Texas Southern University may acquire,

purchase, construct, improve, renovate, enlarge, or equip

facilities, including roads and related infrastructure, for

projects at Texas Southern University, to be financed through the

issuance of bonds in accordance with this subchapter not to

exceed the following aggregate principal amounts for the projects

specified as follows:

(1) $31,500,000 for the School of Science and Technology; and

(2) $15 million for a branch campus multipurpose Academic Center

(MAC).

(b) The board may pledge irrevocably to the payment of bonds

authorized by this section all or any part of the revenue funds

of Texas Southern University, including student tuition charges.

The amount of a pledge made under this subsection may not be

reduced or abrogated while the bonds for which the pledge is

made, or bonds issued to refund those bonds, are outstanding.

(c) Notwithstanding Subsection (a), the board of regents of

Texas Southern University may not issue bonds under this section

for a branch campus multipurpose Academic Center (MAC) until the

Texas Higher Education Coordinating Board grants Texas Southern

University the approval to operate the branch campus. If

approval to operate the branch campus is not granted by January

1, 2010, the board of regents' authority to issue bonds for a

multipurpose Academic Center (MAC) under this section expires on

that date.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

9, Sec. 1, eff. May 31, 2006.

Sec. 55.17592. TEXAS STATE TECHNICAL COLLEGE SYSTEM. (a) In

addition to the other authority granted by this subchapter, the

board of regents of the Texas State Technical College System may

acquire, purchase, construct, improve, renovate, enlarge, or

equip property, buildings, structures, facilities, roads, or

related infrastructure, for HVAC replacement at Texas State

Technical College--Waco, to be financed by the issuance of bonds

in accordance with this subchapter and in accordance with a

systemwide revenue financing program adopted by the board, in an

aggregate principal amount not to exceed $3,125,520.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of an institution,

branch, or entity of the Texas State Technical College System,

including student tuition charges. The amount of a pledge made

under this subsection may not be reduced or abrogated while the

bonds for which the pledge is made, or bonds issued to refund

those bonds, are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of the Texas State

Technical College System to ensure the most equitable and

efficient allocation of available resources for each institution,

branch, or entity to carry out its duties and purposes.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

9, Sec. 1, eff. May 31, 2006.

Sec. 55.1768. STEPHEN F. AUSTIN STATE UNIVERSITY; ADDITIONAL

BONDS. (a) In addition to the other authority granted under

this subchapter, the board of regents of Stephen F. Austin State

University may acquire, purchase, construct, improve, renovate,

enlarge, or equip property, buildings, structures, facilities,

roads, or related infrastructure for the expansion of the school

of nursing facilities at Stephen F. Austin State University, to

be financed by the issuance of bonds in accordance with this

subchapter in an aggregate principal amount not to exceed $13

million.

(b) The board may pledge irrevocably to the payment of the bonds

authorized by this section all or any part of the revenue funds

of Stephen F. Austin State University, including student tuition

charges. The amount of a pledge made under this subsection may

not be reduced or abrogated while the bonds for which the pledge

is made, or bonds issued to refund those bonds, are outstanding.

(c) Any portion of the proceeds of bonds authorized by this

section that is not required for the specified project for which

the bonds are authorized may be used to renovate existing

structures and facilities at the institution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1207, Sec. 1, eff. June 15, 2007.

Sec. 55.1769. ANGELO STATE UNIVERSITY. (a) In addition to the

other authority granted by this subchapter, the board of regents

of the Texas Tech University System may issue bonds, in

accordance with this subchapter and with a systemwide revenue

financing program adopted by the board, in the aggregate

principal amounts not to exceed the amounts previously authorized

for Angelo State University by Sections 55.1724 and 55.1734, as

those sections existed immediately before this section took

effect, less any portion of those amounts for which bonds were

issued under those sections for the university before the date

this section took effect. Subject to Subsection (d), bonds

issued under this section for an amount previously authorized by

Section 55.1724 or 55.1734 may be used only at Angelo State

University for the purposes for which the bonds for Angelo State

University were authorized to be issued under Section 55.1724 or

55.1734, as applicable.

(b) The board may pledge irrevocably to the payment of those

bonds all or any part of the revenue funds of an institution,

branch, or entity of the Texas Tech University System, including

student tuition charges. The amount of a pledge made under this

subsection may not be reduced or abrogated while the bonds for

which the pledge is made, or bonds issued to refund those bonds,

are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of the Texas Tech

University System to ensure the most equitable and efficient

allocation of available resources for each institution, branch,

or entity to carry out its duties and purposes.

(d) Any portion of the proceeds of bonds authorized by this

section for one or more specified projects that is not required

for the specified projects may be used to renovate existing

structures and facilities at the university.

Added by Acts 2007, 80th Leg., R.S., Ch.

179, Sec. 10, eff. September 1, 2007.

Sec. 55.1771. TEXAS A&M UNIVERSITY AT GALVESTON. (a) In

addition to the other authority granted by this subchapter and

subject to the other provisions of this section, the board of

regents of The Texas A&M University System may acquire,

purchase, construct, improve, renovate, enlarge, or equip

property, buildings, structures, facilities, roads, or related

infrastructure for Texas A&M University at Galveston for an

erosion control breakwater, a dock, or any other related purpose

reasonably necessary to assist the institution to recover from

any damage or other impact caused by Hurricane Ike, to be

financed by the issuance of bonds in accordance with this

subchapter, including bonds issued in accordance with a

systemwide revenue financing program and secured as provided by

that program, in an aggregate principal amount not to exceed $5

million.

(b) The board of regents may pledge irrevocably to the payment

of the bonds authorized by this section all or any part of the

revenue funds of an institution, branch, or entity of The Texas

A&M University System, including student tuition charges. The

amount of a pledge made under this subsection may not be reduced

or abrogated while the bonds for which the pledge is made, or

bonds issued to refund those bonds, are outstanding.

(c) If sufficient funds are not available to the board of

regents to meet its obligations under this section, the board may

transfer funds among institutions, branches, and entities of The

Texas A&M University System to ensure the most equitable and

efficient allocation of available resources for each institution,

branch, or entity to carry out its duties and purposes.

Added by Acts 2009, 81st Leg., R.S., Ch.

287, Sec. 2, eff. September 1, 2009.

Sec. 55.17721. THE UNIVERSITY OF TEXAS MEDICAL BRANCH AT

GALVESTON. (a) In addition to the other authority granted by

this subchapter and subject to the other provisions of this

section, the board of regents of The University of Texas System

may acquire, purchase, construct, improve, renovate, enlarge, or

equip property, buildings, structures, facilities, roads, or

related infrastructure for The University of Texas Medical Branch

at Galveston for any purpose reasonably necessary to assist the

institution to recover from any damage or other impact caused by

Hurricane Ike, to be financed by the issuance of bonds in

accordance with this subchapter, including bonds issued in

accordance with a systemwide revenue financing program and

secured as provided by that program, in an aggregate principal

amount not to exceed $150 million.

(b) The board may pledge irrevocably to the payment of the bonds

authorized by this section all or any part of the revenue funds

of an institution, branch, or entity of The University of Texas

System, including student tuition charges. The amount of a

pledge made under this subsection may not be reduced or abrogated

while the bonds for which the pledge is made, or bonds issued to

refund those bonds, are outstanding.

(c) If sufficient funds are not available to the board to meet

its obligations under this section, the board may transfer funds

among institutions, branches, and entities of The University of

Texas System to ensure the most equitable and efficient

allocation of available resources for each institution, branch,

or entity to carry out its duties and purposes.

(d) Any transfer of funds to the board pursuant to an

appropriation of state funds to the board or The University of

Texas Medical Branch at Galveston for the purpose of reimbursing

the board for all or part of the debt service on bonds issued

under this section is subject to the prior approval of the

Legislative Budget Board. In determining whether to approve a

transfer of state funds for that purpose, the Legislative Budget

Board shall consider:

(1) whether the commissioners court of the county in which the

medical branch is located has entered into an agreement with the

board under which the county agrees to reimburse the board for

all or part of any otherwise unreimbursed costs incurred by the

medical branch to provide health care services to individuals who

are residents of the county and whose net family income is not

more than 100 percent of the federal poverty level; or

(2) whether the county in which the medical branch is located or

a hospital district that includes that county imposes an ad

valorem tax for health care purposes.

(e) For purposes of Subsection (d), the county of residence of

an individual is determined in the same manner as provided by

Chapter 61, Health and Safety Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

287, Sec. 2, eff. September 1, 2009.

Sec. 55.18. BONDS NOT OBLIGATIONS OF THE STATE. Bonds issued by

a board are payable solely from the revenues, income, receipts,

or other resources of the board, as provided in this subchapter,

and such bonds shall never be an obligation of the State of

Texas.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 55.19. REFUNDING BONDS. Any bonds or notes at any time

issued by a board may be refunded or otherwise refinanced by the

issuance by the board of refunding bonds for such purpose, under

such terms, conditions, and details as may be determined by

resolution of the board. All pertinent and appropriate provisions

of this subchapter shall be applicable to such refunding bonds,

and they shall be issued in the manner provided herein for other

bonds authorized under this subchapter; provided that such

refunding bonds may be sold and delivered in amounts necessary to

pay the principal, interest, and redemption premium, if any, of

bonds or notes to be funded or refunded, at maturity or on any

redemption date. Also, such refunding bonds may be issued to be

exchanged for the bonds or notes being refunded thereby. In the

latter case, the Comptroller of Public Accounts of the State of

Texas shall register the refunding bonds and deliver the same to

the holder or holders of the bonds or notes being refunded

thereby, in accordance with the provisions of the resolution

authorizing the refunding bonds; and any such exchange may be

made in one delivery, or in several installment deliveries. Bonds

issued at any time by a board also may be refunded in the manner

provided by any other applicable law.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 55.20. APPROVAL AND REGISTRATION OF BONDS. All bonds

issued by any board, and the appropriate proceedings authorizing

their issuance, shall be submitted to the Attorney General of the

State of Texas for examination. If he finds that such bonds have

been authorized in accordance with law he shall approve them, and

thereupon they shall be registered by the comptroller; and after

such approval and registration such bonds shall be incontestable

in any court, or other forum, for any reason, and shall be valid

and binding obligations in accordance with their terms for all

purposes.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 55.21. BONDS ARE AUTHORIZED INVESTMENTS AND SECURITY FOR

DEPOSITS. All bonds issued by any board are legal and authorized

investments for all banks, trust companies, building and loan

associations, savings and loan associations, insurance companies

of all kinds and types, fiduciaries, trustees, and guardians, and

for all interest and sinking funds and other public funds of the

State of Texas, and for all agencies, subdivisions, and

instrumentalities thereof, including all counties, cities, towns,

villages, school districts, and for all other kinds and types of

districts, public agencies, and bodies politic. Said bonds also

shall be eligible and lawful security for all deposits of public

funds of the State of Texas and all agencies, subdivisions, and

instrumentalities thereof, including all counties, cities, towns,

villages, school districts, and all other kinds and types of

districts, public agencies, and bodies politic, to the extent of

the market value of said bonds, when accompanied by any unmatured

interest coupons appurtenant thereto.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 55.22. VALIDATION OF BONDS AND PROCEEDINGS. All revenue

bonds heretofore approved by the attorney general and registered

by the comptroller, which were issued, sold, and delivered by any

board, and which are payable from or secured by a pledge of any

revenues, income, receipts, or other resources of such board, are

hereby validated in all respects, together with all proceedings

authorizing the issuance thereof, and said bonds and proceedings

are and shall be valid and binding obligations in accordance with

their terms and conditions for all purposes, as though they had

been duly and legally issued and authorized originally.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 55.23. CUMULATIVE EFFECT OF SUBCHAPTER. This subchapter

shall be cumulative of all other law on the subject, but this

subchapter shall be wholly sufficient authority within itself for

the issuance of the bonds and the performance of the other acts

and procedures authorized hereby, without reference to any other

law or any restrictions or limitations contained therein, except

as herein specifically provided; and when any bonds are being

issued under this subchapter, then to the extent of any conflict

or inconsistency between any provisions of this subchapter and

any provision of any other law, the provisions of this subchapter

shall prevail and control; provided, however, that any board

shall have the right to use the provisions of any other laws, not

in conflict with the provisions hereof, to the extent convenient

or necessary to carry out any power or authority, express or

implied, granted by this subchapter.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 55.24. PLEDGES UNDER PREVIOUS LAWS TO REMAIN IN EFFECT.

(a) Where any revenues, income, receipts, or other resources of

any board have been pledged to the payment of principal of and

interest on any bonds or notes issued and delivered pursuant to

any other law, the repeal of such law by virtue of the enactment

of Title 3 of this code shall not affect any such pledge or any

covenants with respect to such bonds or notes, or any bonds

issued to refund same, and all such pledges and covenants shall

remain in full force and effect in accordance with the terms and

provisions thereof.

(b) Where all or any part of the revenue funds of any board have

been pledged to the payment of the principal of and interest on

any bonds or notes or any other obligation issued or entered into

and delivered pursuant to any provision of this title or any

other law, the repeal or amendment of any provision of this title

shall not affect any such pledge or any covenants with respect to

such bonds, notes, or obligations or any bonds or notes issued to

refund same, and all such pledges and covenants shall remain in

full force and effect in accordance with the terms and provisions

thereof.

(c) In furtherance of the provisions of Subsection (b) and in

recognition that certain boards have outstanding bonds, notes,

and other obligations secured by various liens on the tuition or

a portion of the tuition charged and collected at certain

institutions and that the provisions of Chapter 54 would make it

difficult or impossible to identify and secure that portion of

the revised tuition charges pledged to the payment of such bonds,

notes, and obligations, net tuition, as defined in Section

51.009(c) and classified as educational and general funds by such

provision, shall be set aside and utilized first to satisfy the

obligations of each board secured by tuition in the order of

priority of the liens on such funds. It is further provided for

the benefit of the owners of such bonds and notes and the

counterparties to such obligations of the boards that the charges

per semester credit hour or for each semester or summer session,

as the case may be, for tuition constituting the educational and

general funds portion of tuition shall never be less than the

amount charged for the 1996-1997 academic year.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1997, 75th Leg., ch. 1073, Sec.

2.03, eff. Aug. 1, 1997.

Sec. 55.25. APPLICABILITY OF OTHER LAW; CONFLICTS. Chapters

1201, 1202, 1204, and 1371, Government Code, apply to all bonds

issued pursuant to this chapter; provided, however, that in the

event of any conflict between such laws and this chapter, the

provisions of this chapter prevail.

Added by Acts 1997, 75th Leg., ch. 1073, Sec. 2.04, eff. Aug. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.220, eff.

Sept. 1, 2001.

SUBCHAPTER C. REFUNDING CONSTITUTIONAL BONDS AND NOTES

Sec. 55.41. REFUNDING BONDS. The governing board of any

institution which has heretofore issued or which hereafter issues

bonds or notes pursuant to the authority of Article VII, Section

17, of the Texas Constitution, as amended, may issue refunding

bonds to refinance or refund any or all of the bonds or notes by

the issuance of its refunding bonds; and the governing board may

pledge all or any part of the funds allotted pursuant to that

section of the constitution to any institution governed by the

board to secure the refunding bonds issued pursuant to this

section. The refunding bonds shall be issued in the amounts, and

bear interest at the rates, determined by the governing board,

provided that such interest rates shall not exceed any

constitutional limit; and shall mature serially or otherwise in

not more than 10 years. The refunding bonds shall be examined and

approved by the attorney general, and when so approved shall be

incontestable, and all bonds shall be registered by the

comptroller of public accounts. The refunding bonds may be

exchanged for bonds or notes issued pursuant to the section of

the constitution or may be sold and the proceeds used to call and

redeem the outstanding bonds and notes.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.



CHAPTER 56. STUDENT FINANCIAL ASSISTANCE

EDUCATION CODETITLE 3. HIGHER EDUCATIONSUBTITLE A. HIGHER EDUCATION IN GENERALCHAPTER 56. STUDENT FINANCIAL ASSISTANCESUBCHAPTER A. GENERAL PROVISIONSSec. 56.001. SHORT TITLE. This Chapter may be cited as the Student Financial Assistance Act of 1975.

Added by Acts 1975, 64th Leg., p. 2323, ch. 720, Sec. 1, eff. Sept. 1, 1975.

Sec. 56.002. DECLARATION OF POLICY. The legislature, giving due consideration to the historical and continuing interest of the people of the State of Texas in encouraging deserving and qualified persons to realize their aspirations for education beyond high school finds and declares that postsecondary education for those who desire such an education and are properly qualified therefor is important to the welfare and security of this state and the nation and, consequently, is an important public purpose. The legislature finds and declares that the state can achieve its full economic and social potential only if every individual has the opportunity to contribute to the full extent of his capabilities and only when financial barriers to his economic, social, and educational goals are removed. It is, therefore, the policy of the legislature and the purpose of this Chapter to establish financial assistance programs to enable qualified students to receive a postsecondary education.

Added by Acts 1975, 64th Leg., p. 2323, ch. 720, Sec. 1, eff. Sept. 1, 1975.

Sec. 56.003. DEFINITIONS. In this Chapter:(1) "Institution of higher education" has the same meaning as is assigned to it by Section 61.003 of this code.(2) "Governing board" has the same meaning as is assigned to it by Section 61.003 of this code.(3) "Postsecondary educational institution" means any institution, public or private, which provides courses of instruction beyond that offered in secondary schools.

Added by Acts 1975, 64th Leg., p. 2323, ch. 720, Sec. 1, eff. Sept. 1, 1975.

Sec. 56.004. FILING FEES IN SUITS TO COLLECT DELINQUENT STUDENT LOANS. Notwithstanding any other law, if an institution of higher education brings suit to collect or enforce the repayment of a delinquent student loan, the institution is required to pay in advance one-half of the applicable filing fee and other costs payable in advance to the clerk of the court. If the defaulting borrower prevails in the suit, the institution shall pay the remaining one-half of the filing fee and costs on the date of the final disposition of the suit. If the institution prevails in the suit:(1) the judgment shall include a finding that the defaulting borrower is liable to the institution for the full amount of the filing fee and costs; and(2) the institution shall pay the remaining one-half of the filing fee and costs not later than the seventh day after the date on which the defaulting borrower pays to the institution the full amount, including the amount of the filing fee and costs, for which the borrower is liable to the institution.

Added by Acts 2003, 78th Leg., ch. 1266, Sec. 1.17, eff. June 20, 2003.

Sec. 56.006. EMPLOYEE TRAINED IN STUDENT FINANCIAL ASSISTANCE PROGRAMS FOR VETERANS AND FAMILIES. (a) Each institution of higher education shall ensure that one or more persons employed by the institution is trained:(1) in understanding state and federal student financial assistance programs available to military veterans or their family members, especially programs specifically applicable to military veterans or their family members; and(2) in assisting military veterans and eligible family members in understanding and obtaining the benefits available under those programs.(b) A person described by Subsection (a) must be available to assist persons as described by Subsection (a)(2) during regular business hours at the financial aid or other office to which the person is assigned.

Added by Acts 2009, 81st Leg., R.S., Ch. 998, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. FINANCIAL ASSISTANCE FUNDED FROM DESIGNATED TUITIONSec. 56.011. RESIDENT UNDERGRADUATE STUDENT ASSISTANCE. (a) The governing board of each institution of higher education shall cause to be set aside not less than 20 percent of any amount of tuition charged to a resident undergraduate student under Section 54.0513 in excess of $46 per semester credit hour. The funds set aside under this section by an institution shall be used to provide financial assistance for resident undergraduate students enrolled in the institution.(b) To be eligible for assistance under this section, a student must establish financial need in accordance with rules and procedures established by the Texas Higher Education Coordinating Board. Priority shall be given to students who meet the coordinating board definition of financial need and whose cost for tuition and required fees is not met through other non-loan financial assistance programs.(c) The financial assistance provided under this section may include grants, scholarships, work-study programs, student loans, and student loan repayment assistance.

Added by Acts 2003, 78th Leg., ch. 1321, Sec. 5, eff. Sept. 1, 2003.

Sec. 56.012. RESIDENT GRADUATE STUDENT ASSISTANCE. (a) The governing board of each institution of higher education shall cause to be set aside not less than 15 percent of any amount of tuition charged to a resident student enrolled in a graduate or professional degree program under Section 54.0513 in excess of $46 per semester credit hour. The funds set aside under this section by an institution shall be used to provide financial assistance for resident students enrolled in graduate and professional degree programs at the institution.(b) To be eligible for assistance under this section, a student must establish financial need in accordance with rules and procedures established by the Texas Higher Education Coordinating Board. Priority shall be given to students who meet the coordinating board definition of financial need and whose cost for tuition and required fees is not met through other non-loan financial assistance programs.(c) The financial assistance provided under this section may include grants, scholarships, work-study programs, student loans, and student loan repayment assistance.

Added by Acts 2003, 78th Leg., ch. 1321, Sec. 5, eff. Sept. 1, 2003.

Sec. 56.013. INFORMATION REGARDING FINANCIAL ASSISTANCE FUNDED FROM DESIGNATED TUITION. The Texas Higher Education Coordinating Board shall disseminate to each public or accredited private high school in this state information regarding the financial assistance available under this subchapter and shall include information designed to educate high school students and the parents of those students on available opportunities and required preparation with respect to institutions of higher education. The coordinating board shall recommend a method of delivery of the information to parents and students under this section.

Added by Acts 2003, 78th Leg., ch. 1321, Sec. 5, eff. Sept. 1, 2003.

Sec. 56.014. NOTICE TO STUDENTS REGARDING TUITION SET ASIDE FOR FINANCIAL ASSISTANCE. (a) An institution of higher education that is required by this subchapter to set aside a portion of a student's tuition payments to provide financial assistance for students enrolled in the institution shall provide to each student of the institution who pays tuition from which a portion is required to be set aside for that purpose a notice regarding the specific amount that is required to be set aside by the institution.(b) The institution shall provide the notice required by Subsection (a) to the student in a prominently printed statement that appears on or is included with:(1) the student's tuition bill or billing statement, if the institution provides the student with a printed bill or billing statement for the payment of the student's tuition; or(2) the student's tuition receipt, if the institution provides the student with a printed receipt evidencing the payment of the student's tuition.(c) If for any semester or other academic term the institution does not provide the student with a printed tuition bill, tuition billing statement, or tuition receipt, the institution shall include the notice required by Subsection (a) for that semester or other term in a statement prominently displayed in an e-mail sent to the student. The notice may be included in any other e-mail sent to the student in connection with the student's tuition charges for that semester or other term.(d) The Texas Higher Education Coordinating Board by rule shall prescribe minimum standards for the manner, form, and content of the notice required by this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1223, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. TEXAS PUBLIC EDUCATIONAL GRANTSSec. 56.031. SHORT TITLE. The grant program authorized by this subsection shall be cited as the Texas Public Educational Grants Program and individual grants awarded pursuant to this program shall be cited as Texas Public Educational Grants.

Added by Acts 1975, 64th Leg., p. 2323, ch. 720, Sec. 1, eff. Sept. 1, 1975.

Sec. 56.032. PURPOSE. The purpose of this subchapter is to provide a program to supply grants of money to students attending institutions of higher education in Texas whose educational costs are not met in whole or in part from other sources and to provide institutions of higher education with funds to supplement and add flexibility to existing financial aid programs.

Added by Acts 1975, 64th Leg., p. 2323, ch. 720, Sec. 1, eff. Sept. 1, 1975.

Sec. 56.033. SOURCE OF PROGRAM FUNDING. (a) The governing board of each institution of higher education, including the Texas State Technical College System, shall cause to be set aside:(1) not less than 15 percent nor more than 20 percent out of each resident student's tuition charge under Section 54.051 as provided by the General Appropriations Act for the applicable academic year;(2) three percent out of each nonresident student's tuition charge under Section 54.051;(3) not less than six percent nor more than 20 percent out of each resident student's hourly tuition charge exclusive of out-of-district charges, and $1.50 out of each nonresident student's hourly tuition charge, for academic courses at a public community or junior college; and(4) not less than six percent nor more than 20 percent of hourly tuition charges exclusive of out-of-district charges for vocational-technical courses at a public community or junior college.(b) Of the funds set aside under this section by an institution, not less than 90 percent shall be used for Texas Public Educational Grants and not more than 10 percent shall be used for emergency loans under Subchapter D of this chapter.(c) Except as otherwise provided by this subsection, funds set aside for Texas Public Educational Grants under this section from tuition paid by resident students may be used only for grants awarded to resident students, and funds set aside for those grants under this section from tuition paid by nonresident students may be used only for grants awarded to nonresident students and students who are citizens of countries other than the United States. After the end of the sixth class week of each semester, an institution may transfer any excess funds set aside from tuition paid by resident or nonresident students to the funds set aside for grants awarded to the other class of students. Priority for awarding grants from any excess funds set aside from tuition paid by resident students shall be given to resident students.(d) Interest earned from the funds set aside for Texas Public Educational Grants may be spent only for grants to students as provided by this subchapter.(e) To supplement money set aside under Subsection (a), the governing board of an institution of higher education may use money received by the institution from the fee for issuance of collegiate license plates under Section 504.615, Transportation Code, for awarding Texas Public Educational Grants. The board may use the money to award grants to both resident and nonresident students, except that the board shall give priority to grants for resident students. Notwithstanding Subsection (b), the board may not use the money for emergency loans under Subchapter D.

Added by Acts 1975, 64th Leg., p. 2323, ch. 720, Sec. 1, eff. Sept. 1, 1975. Amended by Acts 1985, 69th Leg., ch. 708, Sec. 12, eff. Aug. 26, 1985; Acts 1989, 71st Leg., ch. 805, Sec. 3, eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 1084, Sec. 2.09, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 287, Sec. 27, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 6.04, eff. Sept. 1, 1991; Acts 2001, 77th Leg., ch. 336, Sec. 1, eff. May 26, 2001; Acts 2003, 78th Leg., ch. 1070, Sec. 3, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 16, eff. September 1, 2005.

Sec. 56.034. GUIDELINES FOR DETERMINING ELIGIBILITY AND AWARDING GRANTS. (a) The governing boards of institutions of higher education shall establish guidelines to determine eligibility for awarding Texas Public Educational Grants subject to the limitations of this section.(b) Financial need shall be the only consideration in establishing guidelines to determine a student's eligibility for a grant except that returning students who are on scholastic probation or all students on disciplinary probation may be deemed ineligible at the governing board's discretion.(c) Guidelines adopted shall be submitted to the coordinating board, which is authorized to review and reject guidelines it determines to be contrary to the purposes of this section.(1) In reviewing guidelines, the coordinating board shall give consideration to differing needs of each institution and desirability of this program being used to aid students who may have demonstrable financial need but be ineligible for other aid programs.(2) If the coordinating board rejects guidelines adopted by a governing board, it shall provide a written explanation of such rejection and promulgate regulations allowing governing boards to appeal such rejection.

Added by Acts 1975, 64th Leg., p. 2323, ch. 720, Sec. 1, eff. Sept. 1, 1975.

Sec. 56.035. TYPE OF GRANTS TO BE AWARDED. Texas Public Educational Grants shall not be awarded for any specific purpose other than meeting all or part of a student's demonstrated financial need.

Added by Acts 1975, 64th Leg., p. 2323, ch. 720, Sec. 1, eff. Sept. 1, 1975. Amended by Acts 1985, 69th Leg., ch. 708, Sec. 14, eff. Aug. 26, 1986.

Sec. 56.036. TRANSFER OF GRANT FUNDS FOR USE AS MATCHING FUNDS. Each institution of higher education is authorized to transfer any or all of the funds set aside for the Texas Public Educational Grant Program to the coordinating board to be used for matching federal or other grant funds for awarding to students attending that institution. Said scholarship fund transferred to the coordinating board and all matching funds may be expended by the coordinating board for awarding scholarships as provided herein and in the general appropriation acts of the legislature.

Added by Acts 1975, 64th Leg., p. 2323, ch. 720, Sec. 1, eff. Sept. 1, 1975.

Sec. 56.037. PRIORITIES IN AWARDING MATCHING FUNDS. In awarding matching funds to be used in conjunction with Texas Public Educational Grants, the coordinating board shall give first priority to those institutions and students showing the highest amount of financial need.

Added by Acts 1975, 64th Leg., p. 2323, ch. 720, Sec. 1, eff. Sept. 1, 1975.

Sec. 56.038. RESTRICTIONS AND RETURN OF TRANSFERRED FUNDS. The coordinating board may not use funds transferred to it pursuant to this subchapter from one institution to award grants to students of a different institution. Should matching funds be unavailable for an institution, all funds transferred from that institution to the coordinating board shall be returned to that institution.

Added by Acts 1975, 64th Leg., p. 2323, ch. 720, Sec. 1, eff. Sept. 1, 1975.

Sec. 56.039. FULL USE OF FUNDS. At the end of a fiscal year, if the total amount of unencumbered funds that have been set aside under this subchapter by an institution of higher education, together with the total amount of unencumbered funds transferred by that institution to the Coordinating Board, Texas College and University System, exceeds 150 percent of the amount of funds set aside by that institution in that fiscal year, the institution shall transfer the excess amount to the coordinating board. The coordinating board shall use funds transferred under this section to award grants under Subchapter M.

Added by Acts 1985, 69th Leg., ch. 708, Sec. 13, eff. Aug. 26, 1985. Amended by Acts 1999, 76th Leg., ch. 1590, Sec. 3, eff. June 19, 1999.

SUBCHAPTER D. EMERGENCY TUITION AND FEES LOANSSec. 56.051. EMERGENCY LOANS. Each institution of higher education may establish an emergency loan program under which students are loaned money to pay tuition, fees, and the costs of textbooks.

Added by Acts 1985, 69th Leg., ch. 708, Sec. 15(a), eff. Aug. 26, 1985. Amended by Acts 1989, 71st Leg., ch. 805, Sec. 4, eff. Aug. 28, 1989.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 17, eff. September 1, 2005.

Sec. 56.052. ELIGIBILITY. (a) The governing board of each institution shall adopt rules establishing eligibility criteria. The rules must allow eligible students to obtain loans on the basis of the order of receipt of applications, except as provided by Subsection (b).(b) The governing board may adopt rules that allow the institution to select loan recipients from the eligible applicants according to financial need, regardless of when their applications are received, if money available for the program is insufficient to provide loans to each eligible applicant.

Added by Acts 1985, 69th Leg., ch. 708, Sec. 15(a), eff. Aug. 26, 1985.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 18, eff. September 1, 2005.

Sec. 56.053. TERMS. (a) The governing board of each institution shall adopt rules providing for the terms of the loan, subject to the following:(1) the loan must be repaid over a period not to exceed 90 days for a loan made for a regular semester or long summer session or over a proportionately shorter period for loans made for a six-week summer session;(2) the loan must be evidenced by a written or electronic agreement providing for one of the following:(A) interest on the loan at a rate of not more than five percent per year; or(B) an origination fee of not more than 1.25 percent of the amount of the loan; and(3) the loan amount per student may not exceed an amount equal to the tuition and mandatory fees for the courses in which the student is actually enrolling.(b) The loan program must provide for making loans to students whose tuition is paid on a basis other than semester credit hours, and must provide loan terms analogous to the terms for students paying tuition on the basis of semester credit hours.

Added by Acts 1985, 69th Leg., ch. 708, Sec. 15(a), eff. Aug. 26, 1985. Amended by Acts 2001, 77th Leg., ch. 80, Sec. 3, eff. May 14, 2001; Acts 2001, 77th Leg., ch. 655, Sec. 6, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 987, Sec. 2, eff. June 15, 2007.

Sec. 56.054. SOURCE OF PROGRAM FUNDING. The loans shall be made from the funds set aside for that purpose under Section 56.033 of this code.

Added by Acts 1985, 69th Leg., ch. 708, Sec. 15(a), eff. Aug. 26, 1985.

Sec. 56.055. DEFERRED REPAYMENT. (a) It is the goal of this state that no resident be denied the opportunity to receive an education in a public institution of higher education due to a lack of financial ability. Accordingly, on a finding that a resident would be deprived of an education due to a lack of financial ability, an institution shall defer repayment of emergency loans under this section. The deferral provided for by this section is not a property right of the borrower.(b) The deferred repayment must begin on the earlier of the following dates:(1) the first day of the ninth month after the last month in which the borrower was enrolled in a public institution of higher education; or(2) the fifth anniversary of the date on which the loan was executed.(c) Under rules adopted by the coordinating board, an institution may extend the time for repayment of undergraduate loans made to students who later enroll in a graduate or professional program at an institution of higher education. The coordinating board shall adopt guidelines for determinations of extreme financial hardship and other instances in which the public interest is served if a loan is forgiven. Each institution shall forgive loans in accordance with those guidelines.

Added by Acts 1985, 69th Leg., ch. 708, Sec. 15(a), eff. Aug. 26, 1985.

SUBCHAPTER E. TEXAS COLLEGE WORK-STUDY PROGRAMSec. 56.071. PROGRAM NAME. The student financial assistance program authorized by this subchapter shall be known as the Texas college work-study program.

Added by Acts 1989, 71st Leg., ch. 1151, Sec. 1, eff. Aug. 28, 1989.

Sec. 56.072. PURPOSE. The purpose of this subchapter is to provide eligible, financially needy students with jobs, funded in part by the State of Texas, to enable those students to attend eligible institutions of higher education, public or private, in Texas.

Added by Acts 1989, 71st Leg., ch. 1151, Sec. 1, eff. Aug. 28, 1989.

Sec. 56.073. ADMINISTRATIVE AUTHORITY. (a) The Texas Higher Education Coordinating Board shall administer the Texas college work-study program. The coordinating board shall work with eligible institutions and employers to provide eligible students with part-time jobs funded in part by the state.(b) State support for this program may not exceed the amount specified by appropriation.

Added by Acts 1989, 71st Leg., ch. 1151, Sec. 1, eff. Aug. 28, 1989.

Sec. 56.074. ELIGIBLE INSTITUTION. An eligible institution is:(1) an institution of higher education; or(2) a private or independent college, university, association, agency, institution, or facility that is located in this state which meets program standards and accreditation comparable to public institutions as determined by the board.

Added by Acts 1989, 71st Leg., ch. 1151, Sec. 1, eff. Aug. 28, 1989.

Sec. 56.075. ELIGIBLE STUDENT. (a) To be eligible for employment in the work-study program a person must:(1) be a Texas resident as defined by coordinating board rules;(2) be enrolled for at least one-half of a full course load and conform to an individual course of study in an eligible institution;(3) establish financial need in accordance with coordinating board procedures and rules; and(4) comply with other requirements adopted by the coordinating board under this subchapter.(b) A person is not eligible to participate in the work-study program if the person:(1) receives an athletic scholarship; or(2) is enrolled in a seminary or other program leading to ordination or licensure to preach for a religious sect or to be a member of a religious order.

Added by Acts 1989, 71st Leg., ch. 1151, Sec. 1, eff. Aug. 28, 1989.

Sec. 56.076. ELIGIBLE EMPLOYER. An eligible institution may enter into agreements with employers that participate in the work-study program. To be eligible to participate in the work-study program, an employer must:(1) provide part-time employment to an eligible student in nonpartisan and nonsectarian activities;(2) provide, insofar as is practicable, employment to an eligible student that is related to the student's academic interests;(3) use Texas college work-study program positions only to supplement and not to supplant positions normally filled by persons not eligible to participate in the work-study program;(4) provide from sources other than federal college work-study program funds a percentage of an employed student's wages that is equal to the percentage of a student's wages that the employer would be required to provide to the student in that academic year under the federal college work-study program; and(5) provide from sources other than federal college work-study funds 100 percent of other employee benefits for the employed student.

Added by Acts 1989, 71st Leg., ch. 1151, Sec. 1, eff. Aug. 28, 1989.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 19, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1230, Sec. 4, eff. June 18, 2005.

Sec. 56.077. ADOPTION AND DISTRIBUTION OF RULES. (a) The coordinating board may adopt reasonable rules, consistent with the purposes and policies of this subchapter, to enforce the requirements, conditions, and limitations expressed by this subchapter.(b) The coordinating board shall adopt rules necessary to ensure compliance with the Civil Rights Act of 1964, Title VI (Pub. L. No. 88-352), concerning nondiscrimination in admissions or employment.(c) The coordinating board shall distribute to each eligible institution copies of all rules adopted under this subchapter.

Added by Acts 1989, 71st Leg., ch. 1151, Sec. 1, eff. Aug. 28, 1989.

Sec. 56.078. FUNDING. Funding to cover the state's contribution toward the funding of the work-study program under this subchapter is payable from funds appropriated for that purpose.

Added by Acts 1989, 71st Leg., ch. 1151, Sec. 1, eff. Aug. 28, 1989.

Sec. 56.079. WORK-STUDY STUDENT MENTORSHIP PROGRAM. (a) In this section:(1) "Coordinating board" means the Texas Higher Education Coordinating Board.(2) "Eligible institution" means:(A) an institution of higher education; or(B) a private or independent institution of higher education, as defined by Section 61.003(15), other than a private or independent institution of higher education offering only professional or graduate degrees.(3) "Participating entity" means an eligible institution, a school district, or a nonprofit organization that has filed a memorandum of understanding with the coordinating board under this section to participate in the work-study student mentorship program established under this section.(b) In accordance with this section and coordinating board rules, the coordinating board shall administer a work-study student mentorship program under which students who are enrolled at participating eligible institutions and who meet the eligibility requirements for employment in the Texas college work-study program under Section 56.075 may be employed by participating entities under the Texas college work-study program to:(1) mentor students at participating eligible institutions or high school students in participating school districts; or(2) counsel high school students at GO Centers or similar high school-based recruiting centers designed to improve student access to higher education.(c) To participate in the work-study student mentorship program, an eligible institution and one or more school districts or nonprofit organizations interested in jointly participating in the program shall file with the coordinating board a joint memorandum of understanding detailing the roles and responsibilities of the participating entities.(d) The coordinating board, in consultation with eligible institutions, school districts, and nonprofit organizations that express interest in participating in the work-study student mentorship program, shall develop a standard contract establishing the roles and responsibilities of participating entities to be used as a model for a memorandum of understanding entered into by participating entities under Subsection (c).(e) The coordinating board:(1) shall establish criteria to ensure that the participating eligible institution's contribution toward the wages and benefits of a student employed as a mentor under the work-study student mentorship program is matched by funds provided by the participating entity benefiting from the services of the employed student in an amount that is at least equal to the amount of the participating eligible institution's contribution;(2) may accept appropriate in-kind contributions from participating nonprofit organizations to satisfy the matching funds requirement of this subsection; and(3) may waive the matching funds requirement of this subsection for a participating entity that meets criteria established by the coordinating board for a waiver.(f) The coordinating board shall partner with participating nonprofit organizations to establish additional GO Centers or similar high school-based recruiting centers designed to improve student access to higher education in this state.(g) The coordinating board shall ensure that each student employed under the work-study student mentorship program:(1) receives appropriate training and supervision; and(2) is paid at least at the minimum wage required by law.(h) The coordinating board may accept gifts, grants, and donations from any public or private source for the purposes of this section.(i) An eligible institution participating in the work-study student mentorship program under this section may require students who are on academic probation at the institution to be matched with a student mentor employed under the program.(j) Not later than November 1 of each year, each eligible institution participating in the work-study student mentorship program shall submit to the coordinating board a report regarding the progress resulting from the institution's participation in the program. The report must include:(1) the number of students of the institution employed as mentors under the program in the preceding academic year;(2) the number of students of the institution receiving mentoring under the program in the preceding academic year;(3) the number of high school students receiving mentoring or counseling from students of the institution under the program in the preceding academic year;(4) information relating to the costs of the program; and(5) if available, information in the form prescribed by the coordinating board regarding the following indicators of the academic progress of the students of the institution employed as mentors under the program, students of the institution receiving mentoring under the program, and the high school students receiving mentoring or counseling from students of the institution under the program:(A) changes in grade point averages;(B) changes in graduation rates;(C) changes in the percentage of high school students who enroll in higher education; and(D) effects on higher education readiness and preparation.(k) Each eligible institution participating in the work-study student mentorship program under this section shall set aside a portion of the institution's Texas college work-study program funds to pay for the state's contribution toward the costs of the program.(l) Notwithstanding Section 56.076, a participating entity that employs a student mentor under the work-study student mentorship program shall provide from sources other than federal college work-study funds:(1) not less than 10 percent of the employed student's wages; and(2) 100 percent of other employee benefits for the employed student.

Added by Acts 2005, 79th Leg., Ch. 1230, Sec. 5, eff. June 18, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 804, Sec. 1, eff. June 15, 2007.

Sec. 56.080. ONLINE LIST OF WORK-STUDY EMPLOYMENT OPPORTUNITIES. Each institution of higher education shall:(1) establish and maintain an online list of work-study employment opportunities, sorted by department as appropriate, available to students on the institution's campus; and(2) ensure that the list is easily accessible to the public through a clearly identifiable link that appears in a prominent place on the financial aid page of the institution's Internet website.

Added by Acts 2009, 81st Leg., R.S., Ch. 467, Sec. 1, eff. June 19, 2009.Added by Acts 2009, 81st Leg., R.S., Ch. 681, Sec. 2, eff. June 19, 2009.

SUBCHAPTER F. DOCTORAL INCENTIVE LOAN REPAYMENT PROGRAMSec. 56.091. ESTABLISHMENT; ADMINISTRATION. (a) The Texas Higher Education Coordinating Board shall establish and administer the doctoral incentive loan repayment program as provided by this subchapter and shall adopt rules as necessary to administer the program.(b) The purpose of the doctoral incentive loan repayment program is to provide education loan repayment assistance to individuals from groups that are underrepresented among the faculty and administration of public and independent institutions of higher education in this state to increase the number of individuals from those underrepresented groups among the faculty and administration of public and independent institutions of higher education in this state.(c) For purposes of this subchapter, an individual is from a group that is underrepresented among the faculty and administration of public and independent institutions of higher education in this state if:(1) the individual was from a low socioeconomic background while pursuing the individual's undergraduate education; or(2) when the individual graduated from high school the individual resided in an area from which a disproportionately low number of high school graduates enrolled in postsecondary educational institutions.

Added by Acts 2003, 78th Leg., ch. 820, Sec. 47, eff. Sept. 1, 2003.

Sec. 56.092. ELIGIBILITY. To be eligible for loan repayment assistance under the doctoral incentive loan repayment program, an individual must:(1) be employed as a full-time faculty or administration member in a public or independent institution of higher education in this state for at least one year;(2) be a Texas resident;(3) be from a group that is underrepresented among the faculty and administration of public and independent institutions of higher education in this state;(4) have qualified for student financial aid based on financial need while enrolled in a graduate-level degree program; and(5) comply with any other requirements adopted by the coordinating board for the effective administration of the program.

Added by Acts 2003, 78th Leg., ch. 820, Sec. 47, eff. Sept. 1, 2003.

Sec. 56.093. ELIGIBLE LOANS. The coordinating board may provide repayment assistance under the doctoral incentive loan repayment program for the repayment of any education loan received by an eligible individual through any lender.

Added by Acts 2003, 78th Leg., ch. 820, Sec. 47, eff. Sept. 1, 2003.

Sec. 56.094. LOAN REPAYMENT ASSISTANCE. (a) The coordinating board may provide assistance in the repayment of an eligible loan to an eligible individual in the amounts and under the terms the coordinating board considers appropriate to further the purposes of the doctoral incentive loan repayment program and the best interests of this state.(b) An individual may receive loan repayment assistance under the doctoral incentive loan repayment program in a total amount not to exceed $100,000.

Added by Acts 2003, 78th Leg., ch. 820, Sec. 47, eff. Sept. 1, 2003.

Sec. 56.095. FUNDING; LIMITATION ON FUNDING. (a) The doctoral incentive loan repayment program may be funded only from a source provided by this section. The total amount of loan repayment assistance paid under the program may not exceed the amount of money available for the program under this section.(b) Each institution of higher education shall set aside a portion of the tuition collected from each student enrolled in a doctoral degree program, other than a law or health professional degree program, equal to $2 for each semester credit hour for which the student is enrolled. The amount set aside shall be transferred to the comptroller to be maintained in the state treasury for the sole purpose of repayment of student loans of individuals employed as faculty and administrators at institutions of higher education in this state as provided by this subchapter. The money may be used only to provide loan repayment under this subchapter and to cover the costs of administering this subchapter.(c) The coordinating board may solicit and accept gifts and grants from any public or private source for the purposes of the doctoral incentive loan repayment program.

Added by Acts 2003, 78th Leg., ch. 820, Sec. 47, eff. Sept. 1, 2003.

SUBCHAPTER H. STUDENT LOAN REVENUE BOND PROGRAMSec. 56.121. PURPOSE. The purpose of this subchapter is to provide loans to qualified students to enable those students to attend institutions of higher education.

Added by Acts 1991, 72nd Leg., ch. 330, Sec. 1, eff. June 5, 1991.

Sec. 56.122. DEFINITIONS. In this subchapter:(1) "Board" means the Texas Higher Education Coordinating Board.(2) "Fund" means the student loan revenue bond fund.

Added by Acts 1991, 72nd Leg., ch. 330, Sec. 1, eff. June 5, 1991.

Sec. 56.123. CREATION. (a) A special fund to be known as the student loan revenue bond fund is created in the state treasury.(b) The fund consists of proceeds from the sale of revenue bonds and gifts or grants made to the board for purposes of the fund.

Added by Acts 1991, 72nd Leg., ch. 330, Sec. 1, eff. June 5, 1991.

Sec. 56.124. ADMINISTRATION. (a) The board shall administer this subchapter.(b) The board shall adopt and distribute to each institution of higher education rules to administer this subchapter.(c) The board may accept a gift or grant from a public or private source for the purpose of this subchapter.(d) The board shall create accounts in the fund that will facilitate the administration of the fund and the program of making loans from the fund under this subchapter.

Added by Acts 1991, 72nd Leg., ch. 330, Sec. 1, eff. June 5, 1991.

Sec. 56.125. LOANS FROM FUND. (a) The board shall make a loan from the fund to a student who qualifies for a loan under Subchapter C, Chapter 52, of this code.(b) Loans from the fund are governed by Subchapter C, Chapter 52, of this code as if made under that subchapter, except to the extent of conflict with this subchapter.(c) The board may charge and collect a loan origination fee from a student who receives a loan from the fund. The board may use the fee to pay operating expenses for making loans under this section.

Added by Acts 1991, 72nd Leg., ch. 330, Sec. 1, eff. June 5, 1991.

Sec. 56.126. REVENUE BONDS. (a) The board may by resolution authorize the issuance of revenue bonds to operate the program of making loans from the fund under this subchapter. The board may issue the bonds in the form, with the characteristics, and bearing the designations provided in the resolution.(b) The board may pledge all or part of the revenue derived from the operation of the program of making loans from the fund to secure the bonds.(c) The board must issue the bonds in the manner provided by Chapter 1201, Government Code.(d) The bonds are special obligations of the board payable only from designated income and receipts of the board, including principal and interest payments on loans from the fund, income from the accounts created in the fund, and receipts and other revenues pledged to the retirement of the bonds.(e) The bonds do not constitute indebtedness of the state.

Added by Acts 1991, 72nd Leg., ch. 330, Sec. 1, eff. June 5, 1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.221, eff. Sept. 1, 2001.

Sec. 56.127. REFUNDING BONDS. The board may by resolution authorize the issuance of refunding bonds. The board may issue refunding bonds in the manner and for the purposes provided by law.

Added by Acts 1991, 72nd Leg., ch. 330, Sec. 1, eff. June 5, 1991.

Sec. 56.128. AMOUNT OF BONDS. The total amount of revenue and refunding bonds issued by the board in a state fiscal year may not exceed $75 million.

Added by Acts 1991, 72nd Leg., ch. 330, Sec. 1, eff. June 5, 1991.

Sec. 56.129. INTEREST RATE. The revenue bonds or refunding bonds must bear interest at a rate not to exceed the rate provided by Chapter 1204, Government Code.

Added by Acts 1991, 72nd Leg., ch. 330, Sec. 1, eff. June 5, 1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.222, eff. Sept. 1, 2001.

Sec. 56.130. MATURITY. Bonds issued under this subchapter may mature serially or otherwise not later than the 40th year after the date of their issuance.

Added by Acts 1991, 72nd Leg., ch. 330, Sec. 1, eff. June 5, 1991.

Sec. 56.131. EXECUTION OF BONDS. The commissioner of higher education shall execute bonds issued under this subchapter in the name of the board.

Added by Acts 1991, 72nd Leg., ch. 330, Sec. 1, eff. June 5, 1991.

Sec. 56.132. APPROVAL AND REGISTRATION OF BONDS. (a) The attorney general shall examine bonds issued under this subchapter and the records relating to the bonds' issuance.(b) If the attorney general finds that the bonds have been issued in accordance with law, the attorney general shall approve the bonds, and the comptroller of public accounts shall register the bonds.(c) Following approval and registration, the bonds are incontestable and are binding obligations according to their terms.

Added by Acts 1991, 72nd Leg., ch. 330, Sec. 1, eff. June 5, 1991.

Sec. 56.133. REPLACEMENT OF BOND. The board may provide for the replacement of a bond issued under this subchapter that is mutilated, lost, or destroyed.

Added by Acts 1991, 72nd Leg., ch. 330, Sec. 1, eff. June 5, 1991.

Sec. 56.134. PROCEEDS. (a) The board shall deposit the proceeds from the sale of the bonds issued under this subchapter in the fund.(b) The board may use the proceeds from the sale of the bonds to pay the costs of issuing, marketing, or distributing the bonds.

Added by Acts 1991, 72nd Leg., ch. 330, Sec. 1, eff. June 5, 1991.

Sec. 56.135. LIMITATION OF AUTHORITY. The board may not further issue bonds under this subchapter after the date on which a constitutional amendment relating to the issuance of general obligation bonds by the board for the purposes of student loans is approved by the voters.

Added by Acts 1991, 72nd Leg., ch. 330, Sec. 1, eff. June 5, 1991.

SUBCHAPTER I. TEXAS DEPARTMENT OF TRANSPORTATION CONDITIONAL GRANT PROGRAMSec. 56.141. DEFINITIONS. In this subchapter:(1) "Department" means the Texas Department of Transportation.(2) "Institution" means an institution of higher education, as defined by Section 61.003 of this code, but does not include a medical or dental unit or other agency of higher education.(3) "Eligible degree" means a baccalaureate degree from an institution in a field of study that satisfies the department's minimum education requirement for an eligible profession.(4) "Eligible profession" means the profession of engineering or another profession as defined by department rule for which the department determines there is a need in the department's workforce.(5) "Profession" means a state classified position for which the minimum requirements include a baccalaureate degree.

Added by Acts 1991, 72nd Leg., ch. 551, Sec. 29, eff. Sept. 1, 1991. Renumbered from Education Code Sec. 56.121 by Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec. 8.01(9), eff. Nov. 12, 1991. Amended by Acts 1995, 74th Leg., ch. 151, Sec. 1, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 165, Sec. 22(26), eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 985, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 14.01, eff. Sept. 1, 2003.

Sec. 56.142. ESTABLISHMENT; ADMINISTRATION. (a) The department shall establish and administer a conditional grant program under this subchapter to provide financial assistance to eligible students who agree to work for the department in an eligible profession for the two academic years immediately following the date of the student's receipt of an eligible degree.(b) The department shall adopt and distribute to the governing board of each institution copies of all rules adopted under this subchapter.

Added by Acts 1991, 72nd Leg., ch. 551, Sec. 29, eff. Sept. 1, 1991. Renumbered from Education Code Sec. 56.122 by Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec. 8.01(9), eff. Nov. 12, 1991. Amended by Acts 1995, 74th Leg., ch. 151, Sec. 2, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 985, Sec. 2, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 14.02, eff. Sept. 1, 2003.

Sec. 56.143. ELIGIBLE STUDENT. (a) To be eligible for a conditional grant under this subchapter, a student must:(1) complete and file with the department, on forms prescribed by the department, a conditional grant application and a declaration of intent to become a member of an eligible profession and work for the department for the two academic years immediately following the date of the student's receipt of an eligible degree;(2) enroll in an institution;(3) be a Texas resident, as defined by Texas Higher Education Coordinating Board rule;(4) be economically disadvantaged, as defined by department rule; and(5) have complied with any other requirements adopted by the department under this subchapter.(b) In determining who should receive a grant under this program, the department:(1) shall give highest priority to students who demonstrate the greatest financial need; and(2) may consider whether the applicant would be the first generation of the applicant's family to attend or graduate from an undergraduate program or from a graduate or professional program.

Added by Acts 1991, 72nd Leg., ch. 551, Sec. 29, eff. Sept. 1, 1991. Renumbered from Education Code Sec. 56.123 by Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec. 8.01(9), eff. Nov. 12, 1991. Amended by Acts 1995, 74th Leg., ch. 151, Sec. 3, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 985, Sec. 3, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 14.03, eff. Sept. 1, 2003.

Sec. 56.144. AMOUNT AND PAYMENT OF CONDITIONAL GRANTS. (a) The department by rule shall prescribe criteria for the selection of applicants for grants under this subchapter. The criteria must include consideration of a student's secondary school scholastic record.(b) Each semester the department shall distribute a conditional grant to each student selected under the criteria adopted under Subsection (a) on receipt of an enrollment report from the institution enrolling the student and certification from the institution of the amount of tuition and fees for the student.(c) The amount of a conditional grant is the sum of:(1) the certified amount of tuition and fees for the student; and(2) a stipend for each whole calendar month in the semester in an amount determined by the department based on financial need.(d) The total amount of all conditional grants distributed by the department may not exceed the amount appropriated for the grant program under this subchapter.(e) The department shall proportionately reduce the amount of each unpaid conditional grant if the amount appropriated for the conditional grants is less than the estimated amount of all unpaid conditional grants.

Added by Acts 1991, 72nd Leg., ch. 551, Sec. 29, eff. Sept. 1, 1991. Renumbered from Education Code Sec. 56.124 by Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec. 8.01(9), eff. Nov. 12, 1991. Amended by Acts 1995, 74th Leg., ch. 151, Sec. 4, eff. Sept. 1, 1995.

Sec. 56.145. REPAYMENT OF CONDITIONAL GRANT. (a) The department by rule may establish conditions under which a student who has received a conditional grant may be required to repay all or part of the grant because the student has withdrawn from or dropped out of the student's institution or has otherwise failed to maintain eligibility for the grant.(b) A student who does not become a member of an eligible profession and work for the department for the two academic years immediately following the date of the student's receipt of an eligible degree must repay all conditional grants received by the student.(c) The department shall establish a schedule for installment repayment under this section.

Added by Acts 1991, 72nd Leg., ch. 551, Sec. 29, eff. Sept. 1, 1991. Renumbered from Education Code Sec. 56.125 by Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec. 8.01(9), eff. Nov. 12, 1991. Amended by Acts 1995, 74th Leg., ch. 151, Sec. 5, eff. Sept. 1, 1995.

Sec. 56.147. FUNDING. (a) The department may accept gifts and grants from any public or private source for the conditional grant program under this subchapter and may also use for that purpose available money credited to the state highway fund.(b) The department shall issue not less than $400,000 annually in conditional grants under this subchapter from money available to fund the conditional grant program.(c) The department may provide outreach programs to recruit students into the conditional grant program.

Added by Acts 1991, 72nd Leg., ch. 551, Sec. 29, eff. Sept. 1, 1991. Renumbered from Education Code Sec. 56.127 by Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec. 8.01(9), eff. Nov. 12, 1991. Amended by Acts 1995, 74th Leg., ch. 151, Sec. 6, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 165, Sec. 22(28), eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 985, Sec. 4, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 14.04, eff. Sept. 1, 2003.

SUBCHAPTER J. MINORITY DOCTORAL INCENTIVE PROGRAMSec. 56.161. DEFINITIONS. In this subchapter:(1) "Academic administrator" means a person employed by an institution as a supervisor in an educational department of the institution in a position that is not classified under the state position classification plan.(2) "Board" means the Texas Higher Education Coordinating Board.(3) "Faculty member" has the meaning assigned by Section 51.101 of this code.(4) "Institution" means an institution of higher education, as defined by Section 61.003 of this code, or a private college or university that is located in this state and is accredited by a recognized accrediting agency, as defined by Section 61.003 of this code.(5) "Minority" means a group that is significantly underrepresented in an academic discipline, as determined by board rule.(6) "Program" means the minority doctoral incentive program established under this subchapter.

Added by Acts 1993, 73rd Leg., ch. 75, Sec. 1, eff. May 4, 1993.

Sec. 56.162. ESTABLISHMENT; ADMINISTRATION. (a) The board shall establish and administer the minority doctoral incentive program to:(1) provide loans to minority students who pursue doctorates or pursue master's degrees and commit to pursue a doctorate; and(2) increase minority representation among the faculty and administration of institutions.(b) The board shall adopt and distribute to the governing board of each institution copies of all rules adopted under this subchapter.

Added by Acts 1993, 73rd Leg., ch. 75, Sec. 1, eff. May 4, 1993.

Sec. 56.163. ELIGIBILITY. (a) To be eligible for a loan under this subchapter, a person must:(1) be accepted for admission to an institution as a full-time graduate student in a doctoral program approved by the board or be accepted for admission to an institution as a full-time graduate student in a master's program approved by the board and demonstrate a commitment to pursue a doctoral program approved by the board;(2) be sponsored by a faculty member of the program in which the person is enrolled;(3) be nominated by the institution in which the person is enrolled based on academic achievement, career interest, and other factors the institution considers relevant;(4) not have defaulted on another student loan; and(5) have complied with any other requirements adopted by the board under this subchapter.(b) The board shall adopt eligibility requirements under Subsection (a)(5) of this section to ensure that Texas residents, as defined by board rule, are first given the opportunity to receive loans under this subchapter.

Added by Acts 1993, 73rd Leg., ch. 75, Sec. 1, eff. May 4, 1993.

Sec. 56.164. TUITION CHARGED CERTAIN NONRESIDENT LOAN RECIPIENTS. If a loan recipient is a resident of another state that has a program that is similar to the program under this subchapter and the loan recipient enrolls at an institution of higher education, as defined by Section 61.003 of this code, the institution may charge the loan recipient only the tuition required for resident students under Subchapter B, Chapter 54, of this code.

Added by Acts 1993, 73rd Leg., ch. 75, Sec. 1, eff. May 4, 1993.

Sec. 56.165. LOAN DISBURSEMENT. (a) If an eligible student applies for a loan from a lending institution, the board shall provide the institution a conditional guaranty of the loan, in accordance with Section 56.170 of this code, on the board's receipt of:(1) the student's application to the board for a conditional guaranty;(2) a verification of the student's enrollment from the institution enrolling the student;(3) a certification from the institution enrolling the student of the amount of tuition and fees for the student; and(4) a certification from the lending institution that the terms of the loan conform with the requirements of Section 56.166 of this code, including requirements adopted by the board under that section, and that the lending institution agrees to suspend interest on the student's loan as provided by Sections 56.168 and 56.169 of this code.(b) If an eligible student applies for a loan from the board, the board shall provide a loan in an amount determined by the board to the student on the board's receipt of:(1) the student's application to the board for a loan;(2) a verification of the student's enrollment from the institution enrolling the student; and(3) a certification from the institution enrolling the student of the amount of tuition and fees for the student.

Added by Acts 1993, 73rd Leg., ch. 75, Sec. 1, eff. May 4, 1993.

Sec. 56.166. TERMS OF LOAN. (a) A loan must be evidenced by a promissory note that provides for the repayment of the loan with interest and for the charging of necessary collection costs.(b) Except as provided by Sections 56.168 and 56.169 of this code, a loan must be repayable, at the option of the board, in equal monthly installments over a period beginning with the first day of the seventh month after the date on which the recipient ceases to be enrolled in a graduate program at an institution.(c) A loan must bear simple interest at a rate determined by the board.(d) A loan provided under this subchapter may not exceed $14,000 each year for a maximum of four years.(e) The board shall determine the other terms of a loan.

Added by Acts 1993, 73rd Leg., ch. 75, Sec. 1, eff. May 4, 1993.

Sec. 56.167. MENTORS. The institution at which a student who receives a loan is enrolled shall provide the student with a mentor who is a faculty member at the institution to assist the student in pursuing a master's or doctoral degree.

Added by Acts 1993, 73rd Leg., ch. 75, Sec. 1, eff. May 4, 1993.

Sec. 56.168. POSTDOCTORAL FELLOWSHIP. (a) A loan recipient is eligible for suspension of the recipient's loan if the recipient enters a postdoctoral fellowship not later than the first day of the seventh month after the date on which the recipient ceases to be enrolled in a doctoral program at an institution.(b) The board shall suspend the accrual of interest and the repayment of principal and interest on an eligible recipient's loan until a date determined by board rule.

Added by Acts 1993, 73rd Leg., ch. 75, Sec. 1, eff. May 4, 1993.

Sec. 56.169. LOAN SUSPENSION AND FORGIVENESS. (a) A loan recipient is eligible for suspension and forgiveness of the recipient's loan if, after the recipient obtains a doctorate, the recipient is employed as a full-time faculty member or academic administrator at an institution.(b) In accordance with Subsections (c), (d), and (e) of this section, the board shall suspend the accrual of interest and forgive the repayment of a loan made to an eligible recipient.(c) The board shall suspend the accrual of interest and the repayment of principal and interest on an eligible recipient's loan until the recipient is not employed as a full-time faculty member or academic administrator at an institution.(d) The board shall forgive the repayment of 20 percent of the unpaid principal balance and all accrued interest of an eligible recipient's loan for each academic year of service by the recipient as a full-time faculty member or academic administrator at an institution.(e) A loan to an eligible recipient is repayable under the terms of Section 56.166 of this code beginning with the first day of the seventh month after the date on which the recipient discontinues full-time study and is not employed as a full-time faculty member or academic administrator at an institution and must be repaid in full not later than the 10th anniversary of the date on which the loan becomes repayable.

Added by Acts 1993, 73rd Leg., ch. 75, Sec. 1, eff. May 4, 1993.

Sec. 56.170. CONDITIONAL GUARANTY. A conditional guaranty of a loan under Section 56.165(a) of this code must provide that the board shall repay the lending institution to which the guaranty is executed the amount of the loan that the board would be required to forgive under Section 56.169 of this code if the loan had been made by the board.

Added by Acts 1993, 73rd Leg., ch. 75, Sec. 1, eff. May 4, 1993.

Sec. 56.171. FUNDING. (a) The board may accept gifts and grants from a public or private source for the program.(b) Gifts, grants, and other funds appropriated by the legislature may be used for the program.

Added by Acts 1993, 73rd Leg., ch. 75, Sec. 1, eff. May 4, 1993.

SUBCHAPTER K. EARLY HIGH SCHOOL GRADUATION SCHOLARSHIP PROGRAMSec. 56.201. PROGRAM NAME. The student financial assistance program authorized by this subchapter is known as the Early High School Graduation Scholarship program.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 19, eff. May 30, 1995; Acts 1995, 74th Leg., ch. 620, Sec. 2, eff. Aug. 28, 1995.

Sec. 56.2011. DEFINITION. In this subchapter, "coordinating board" means the Texas Higher Education Coordinating Board.

Added by Acts 2005, 79th Leg., Ch. 1181, Sec. 20, eff. September 1, 2005.Added by Acts 2005, 79th Leg., Ch. 1266, Sec. 1, eff. June 18, 2005.

Sec. 56.202. PURPOSE. (a) The Early High School Graduation Scholarship program is created to increase efficiency in the Foundation School Program and to provide assistance for tuition or tuition and mandatory fees, as provided by Section 56.204, to an eligible person to enable that person to attend a public or private institution of higher education in this state.(b) A portion of the savings to the Foundation School Program that occur as a result of the program is dedicated to state credits for tuition or tuition and mandatory fees, as applicable, provided to an eligible person under the program.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 19, eff. May 30, 1995; Acts 1995, 74th Leg., ch. 620, Sec. 2, eff. Aug. 28, 1995. Amended by Acts 2003, 78th Leg., ch. 1317, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 21, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1266, Sec. 2, eff. June 18, 2005.

Sec. 56.203. ELIGIBLE PERSON. (a) To be eligible for an award through the Early High School Graduation Scholarship program, a person must:(1) have graduated from a public high school in this state:(A) in not more than 41 consecutive months and successfully completed the recommended or advanced high school program established under Section 28.025, if the person graduated on or after September 1, 2005;(B) in not more than 46 consecutive months, with at least 30 hours of college credit, and successfully completed the recommended or advanced high school program established under Section 28.025, if the person graduated on or after September 1, 2005; or(C) in not more than 36 consecutive months after successfully completing the requirements for a high school diploma, if the person graduated before September 1, 2005, regardless of whether the person successfully completed the recommended or advanced high school program established under Section 28.025;(2) have attended one or more public high schools in this state for the majority of time the person attended high school; and(3) be a citizen of the United States or otherwise lawfully authorized to be present in the United States.(b) The eligibility for the Early High School Graduation Scholarship program of a person described by Subsection (a)(1)(A) or (B) ends on the sixth anniversary of the date that the person first becomes eligible to participate in the program, unless the person is provided additional time to participate in the program under Subsection (c).(c) The coordinating board shall adopt rules to provide a person described by Subsection (a)(1)(A) or (B) who is otherwise eligible to participate in the Early High School Graduation Scholarship program additional time to use a state credit for tuition and mandatory fees under the program. The rules must require a person seeking an extension under this subsection to show hardship or other good cause that prevents the person from enrolling in or continuing enrollment in an eligible institution during the period provided by Subsection (b). For purposes of this subsection, hardship or other good cause includes a severe illness or other debilitating condition, responsibility for the care of a sick, injured, or needy person, or active duty or other service in the United States armed forces.(d) A person who does not satisfy the curriculum requirements for the recommended or advanced high school program as required to establish eligibility under Subsection (a)(1)(A) or (B) is considered to have satisfied those requirements if the high school from which the person graduated indicates on the person's transcript that the person was unable to complete the appropriate curriculum within the time prescribed by that subsection solely because of a reason beyond the person's control, such as lack of enrollment capacity or a shortage of qualified teachers.(e) The coordinating board shall adopt rules for determining whether a person attended public high school in this state as required by Subsection (a)(2).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 19, eff. May 30, 1995; Acts 1995, 74th Leg., ch. 620, Sec. 2, eff. Aug. 28, 1995; Amended by Acts 2003, 78th Leg., ch. 365, Sec. 1, eff. Sept. 1, 2003.Added by Acts 1995, 74th Leg., ch. 260, Sec. 19, eff. May 30, 1995; Acts 1995, 74th Leg., ch. 620, Sec. 2, eff. Aug. 28, 1995. Amended by Acts 2003, 78th Leg., ch. 1317, Sec. 2, eff. Sept. 1, 2003.Reenacted and amended by Acts 2005, 79th Leg., Ch. 1181, Sec. 22, eff. September 1, 2005.Reenacted and amended by Acts 2005, 79th Leg., Ch. 1266, Sec. 3, eff. June 18, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1225, Sec. 2, eff. June 15, 2007.

Sec. 56.204. ENTITLEMENT. (a) An eligible person under the Early High School Graduation Scholarship program is entitled to a state credit to apply toward tuition or tuition and mandatory fees, as applicable, at a public or private institution of higher education in this state in the following amounts:(1) $2,000 to apply toward tuition and mandatory fees if the person successfully completed the recommended or advanced high school program established under Section 28.025 and graduated from high school on or after September 1, 2005, in 36 consecutive months or less and an additional $1,000 to apply toward tuition and mandatory fees if the person graduated with at least 15 hours of college credit;(2) $500 to apply toward tuition and mandatory fees if the person successfully completed the recommended or advanced high school program established under Section 28.025 and graduated from high school on or after September 1, 2005, in more than 36 consecutive months but not more than 41 consecutive months and an additional $1,000 to apply toward tuition and mandatory fees if the person graduated with at least 30 hours of college credit;(3) $1,000 to apply toward tuition and mandatory fees if the person successfully completed the recommended or advanced high school program established under Section 28.025 and graduated from high school on or after September 1, 2005, in more than 41 consecutive months but not more than 45 consecutive months with at least 30 hours of college credit; or(4) $1,000 to apply only toward tuition if the person graduated before September 1, 2005, after successfully completing the requirements for a high school diploma in not more than 36 consecutive months.(b) The use of a credit at a private institution is contingent on a private institution's agreement to match the state credit.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 19, eff. May 30, 1995; Acts 1995, 74th Leg., ch. 620, Sec. 2, eff. Aug. 28, 1995. Amended by Acts 2003, 78th Leg., ch. 1317, Sec. 3, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 23, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1181, Sec. 24, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1266, Sec. 4, eff. June 18, 2005.Acts 2005, 79th Leg., Ch. 1266, Sec. 5, eff. June 18, 2005.

Sec. 56.205. ISSUANCE OF CERTIFICATE. As soon as practicable after the coordinating board confirms with the high school from which a person graduated that the person is eligible for an award through the Early High School Graduation Scholarship program, the coordinating board shall provide a certificate for state credits for tuition or tuition and mandatory fees, as applicable, to the eligible person.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 19, eff. May 30, 1995; Acts 1995, 74th Leg., ch. 620, Sec. 2, eff. Aug. 28, 1995. Amended by Acts 2003, 78th Leg., ch. 1317, Sec. 4, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 25, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1266, Sec. 6, eff. June 18, 2005.

Sec. 56.206. USE OF STATE CREDIT. (a) On enrollment of an eligible person in an eligible institution of higher education, the institution shall apply to the person's charges for tuition or tuition and mandatory fees, as applicable, for the enrollment period an amount equal to the lesser of:(1) the amount of the state credit available to the person; or(2) the person's actual tuition or tuition and mandatory fees, as applicable.(b) A private institution of higher education shall apply the state credit and the matching credit required by Section 56.204(b) in equal amounts.(c) For each student using a state credit for tuition or tuition and mandatory fees under this subchapter, the institution of higher education shall report to the coordinating board the following information:(1) the student's name;(2) the school district from which the student graduated from high school;(3) the amount of the state credit applied; and(4) whether the state credit was applied toward tuition or tuition and mandatory fees.(d) Subject to Section 56.203(b), an eligible person may use the state credit for enrollment in an eligible institution of higher education during any semester or summer session, except the initial use of the credit by a person who qualifies for an award under Section 56.203(a)(1)(A) or (B) may not be for enrollment during any term of a summer session immediately following the person's graduation from high school.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 19, eff. May 30, 1995; Acts 1995, 74th Leg., ch. 620, Sec. 2, eff. Aug. 28, 1995. Amended by Acts 2003, 78th Leg., ch. 1317, Sec. 5, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 26, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1266, Sec. 7, eff. June 18, 2005.

Sec. 56.207. PAYMENT OF STATE CREDIT. (a) At least once each year the coordinating board shall submit a report to the commissioner of education that includes:(1) the name of each student who used the state credit under this subchapter during the period covered by the report;(2) the school district from which each student graduated from high school; and(3) the amount of the state credit used by each student during the period covered by the report.(b) On receipt of a report from the coordinating board under Subsection (a), the commissioner of education shall transfer to the coordinating board, from funds appropriated for the Foundation School Program, an amount sufficient to pay each eligible institution of higher education the amount of state credit for tuition or tuition and mandatory fees, as applicable, that is applied by the institution during the period covered by the report.(c) The coordinating board shall distribute the appropriate amount of funds to each eligible institution when the board receives the funds under Subsection (b).

Added by Acts 1995, 74th Leg., ch. 260, Sec. 19, eff. May 30, 1995; Acts 1995, 74th Leg., ch. 620, Sec. 2, eff. Aug. 28th, 1995. Amended by Acts 1997, 75th Leg., ch. 205, Sec. 1, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1317, Sec. 6, 7, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 27, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1266, Sec. 8, eff. June 18, 2005.

Sec. 56.2075. PAYMENT OF SCHOOL DISTRICT CREDIT. (a) A school district is entitled to a one-time credit of:(1) $1,000 for each eligible person graduating from high school in the district who uses any part of a state credit of $2,000 or more under Section 56.204(a)(1); and(2) $250 for each eligible person graduating from high school in the district who uses any part of a state credit of $500 or more under Section 56.204(a)(2).(b) The commissioner of education shall distribute money from the foundation school fund in an amount sufficient to pay each school district under Subsection (a).

Added by Acts 2003, 78th Leg., ch. 1317, Sec. 8, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 28, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1266, Sec. 9, eff. June 18, 2005.

Sec. 56.208. FUNDING. (a) The Early High School Graduation Scholarship program is financed under the Foundation School Program. Funding for the state tuition credits is not subject to the provisions of Sections 42.253(h) through (k).(b) The commissioner of education shall reduce the total annual amount of foundation school fund payments made to a school district by an amount equal to F x A, where:(1) "F" is the lesser of one or the quotient of the district's local share for the preceding school year under Section 42.252 divided by the amount of money to which the district was entitled under Subchapters B and C, Chapter 42, for the preceding school year; and(2) "A" is the amount of state tuition credits under this subchapter applied by institutions of higher education on behalf of eligible persons who graduated from the district that has not been used to compute a previous reduction under this subsection.(c) A school district that does not receive foundation school fund payments during a year in which the commissioner would otherwise withhold money from the district under Subsection (b) shall remit an amount equal to the amount that would be withheld under Subsection (b) to the comptroller for deposit to the credit of the foundation school fund.(d) Repealed by Acts 1997, 75th Leg., ch. 1071, Sec. 30, eff. Sept. 1, 1997.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 19, eff. May 30, 1995; Acts 1995, 74th Leg., ch. 620, Sec. 2, eff. Aug. 28, 1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 30, eff. Sept. 1, 1997.Amended by: Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 1.13, eff. May 31, 2006.

Sec. 56.209. ADOPTION AND DISTRIBUTION OF RULES. (a) The coordinating board shall adopt rules to administer this subchapter.(b) The coordinating board shall distribute copies of all rules adopted under this subchapter to each eligible institution of higher education and to each school district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 19, eff. May 30, 1995; Acts 1995, 74th Leg., ch. 620, Sec. 2, eff. Aug. 28, 1995.

Sec. 56.210. NOTIFICATION BY HIGH SCHOOLS REGARDING PROGRAM REQUIREMENTS. (a) When the student initially enrolls in the school, each public high school in this state shall provide information regarding the requirements of the Early High School Graduation Scholarship program:(1) to each freshman student enrolled when the school year begins and to a parent, conservator, or guardian of the student; and(2) to each student who:(A) enrolls in the school before the student's senior year; and(B) did not receive the information under Subdivision (1).(b) The information provided under Subsection (a) must include:(1) the number and type of high school course credits necessary to satisfy the eligibility requirements for the Early High School Graduation Scholarship program; and(2) the appropriate order in which those high school course credits must be earned to satisfy the eligibility requirements, including course credits related to the curriculum for the recommended or advanced high school program.(c) The Texas Education Agency shall prepare a publication that includes the information required to be provided under this section and shall post that publication on the agency's website in a form that enables a public high school to reproduce the information for distribution to students, parents, and other persons as required by this section.

Added by Acts 2005, 79th Leg., Ch. 1181, Sec. 29, eff. September 1, 2005.

SUBCHAPTER L. STUDENT ENDOWMENT SCHOLARSHIP AND INTERNSHIP PROGRAMSec. 56.241. DEFINITION. In this subchapter, "general academic teaching institution" has the meaning assigned by Section 61.003.

Added by Acts 1999, 76th Leg., ch. 1473, Sec. 1, eff. Sept. 1, 1999.

Sec. 56.242. STUDENT ENDOWMENT SCHOLARSHIP AND INTERNSHIP PROGRAM. The Student Endowment Scholarship and Internship Program is an optional state grant program for all general academic teaching institutions.

Added by Acts 1999, 76th Leg., ch. 1473, Sec. 1, eff. Sept. 1, 1999.

Sec. 56.243. ELECTION TO PARTICIPATE. A general academic teaching institution may elect to participate in the Student Endowment Scholarship and Internship Program. For the institution to make the election, the student government of the institution must determine by official action that the program would benefit the institution. If the student government determines that the program would benefit the institution, in a general election called for that purpose a majority of the students of the institution voting in the election must approve an additional fee and the potential matching grant from the state. If the majority approves the additional fee and potential matching grant from the state, the governing board of the institution shall impose and decide the structure of the additional fee.

Added by Acts 1999, 76th Leg., ch. 1473, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 555, Sec. 2, eff. September 1, 2007.

Sec. 56.244. TYPES OF SCHOLARSHIPS; INTERNSHIP. A general academic teaching institution shall provide financial assistance under this subchapter through scholarships based on leadership, financial need, and academic achievement and through an internship program.

Added by Acts 1999, 76th Leg., ch. 1473, Sec. 1, eff. Sept. 1, 1999.

Sec. 56.245. ELIGIBILITY. (a) With the assistance of an advisory committee established by the governing board, the governing board of the general academic teaching institution shall:(1) determine the eligibility requirements for scholarships or internship funding; and(2) select students to receive the scholarships or internship funding.(b) A student is not eligible for a student endowment scholarship or student endowment internship funding if the student is on disciplinary or academic probation or if the student is not enrolled at the institution.(c) The institution may provide financial assistance under this subchapter to students in any field or major designated by the institution.

Added by Acts 1999, 76th Leg., ch. 1473, Sec. 1, eff. Sept. 1, 1999.

Sec. 56.246. AMOUNT OF SCHOLARSHIP OR INTERNSHIP FUNDING. (a) The amount of a student endowment scholarship may not exceed the amount of tuition and required fees that a student would be charged by the institution.(b) The amount of student endowment internship funding may not exceed the amount of tuition and required fees that a student would be charged by the institution during the student's period of internship.(c) On receipt of a scholarship or internship funding under this subchapter, a student must comply with any applicable conditions of the scholarship or internship funding.

Added by Acts 1999, 76th Leg., ch. 1473, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 555, Sec. 3, eff. September 1, 2007.

Sec. 56.247. STUDENT ENDOWMENT FUND. (a) Each institution shall establish a student endowment fund consisting of the revenue from the additional student fee and the interest and other income from investment of the fund. The fund shall be invested by the governing board in accordance with the policies governing investment of other funds held and invested by the board on behalf of the institution.(b) Scholarships and internships shall be paid from the fund, subject to the requirements of this section and Section 56.246.(c) Scholarships and internships may be paid from both the income and the principal of the fund, except that after the first five-year period after the date the fund is established, not more than five percent of the principal of the fund may be expended for scholarships and internships for any year.(d) For purposes of this section, five percent of the capital gains for any year from investment of the fund is considered income.

Added by Acts 1999, 76th Leg., ch. 1473, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 555, Sec. 4, eff. September 1, 2007.

SUBCHAPTER M. TOWARD EXCELLENCE, ACCESS, & SUCCESS (TEXAS) GRANT PROGRAMSec. 56.301. DEFINITIONS. In this subchapter:(1) "Coordinating board" means the Texas Higher Education Coordinating Board.(2) "Eligible institution" means an institution of higher education that offers one or more undergraduate degree or certification programs.(3) "Public junior college" and "public technical institute" have the meanings assigned by Section 61.003.

Added by Acts 1999, 76th Leg., ch. 1590, Sec. 1, eff. June 19, 1999.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 30, eff. September 1, 2005.

Sec. 56.302. PROGRAM NAME; PURPOSE. (a) Except as provided under Section 56.310(c), the student financial assistance program authorized by this subchapter is known as the Toward EXellence, Access, & Success (TEXAS) grant program, and an individual grant awarded under this subchapter is known as a TEXAS grant.(b) The purpose of this subchapter is to provide a grant of money to enable eligible students to attend public institutions of higher education in this state.

Added by Acts 1999, 76th Leg., ch. 1590, Sec. 1, eff. June 19, 1999.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 31, eff. September 1, 2005.

For expiration of Section 56.3021, see Subsection (f).Sec. 56.3021. STUDENTS ENROLLED IN PRIVATE OR INDEPENDENT INSTITUTIONS: LIMITED ELIGIBILITY FOR GRANT. (a) Notwithstanding any other provision of this subchapter, a student who was awarded a TEXAS grant under this subchapter to pay the costs of enrollment in a private or independent institution of higher education for the 2005 fall semester or an earlier academic period may continue to receive grants under this subchapter while enrolled in a private or independent institution of higher education if the student is otherwise eligible to receive a grant under this subchapter.(b) For purposes of determining the eligibility of a student to continue to receive a grant under this section, a reference in this subchapter to an eligible institution includes a private or independent institution of higher education.(c) The amount of a TEXAS grant under this section for a student enrolled full-time at a private or independent institution of higher education is the amount determined by the coordinating board as the average statewide amount of tuition and required fees that a resident student enrolled full-time in a baccalaureate degree program would be charged for that semester or term at general academic teaching institutions.(d) Notwithstanding Subsection (c) or other law, the total amount of financial aid that a student enrolled in a private or independent institution of higher education is eligible to receive in a state fiscal year from TEXAS grants awarded under this section may not exceed the maximum amount the student may receive in tuition equalization grants in that fiscal year as determined under Subchapter F, Chapter 61.(e) Notwithstanding Subsection (c) or other law, a student enrolled in a private or independent institution of higher education may not receive a TEXAS grant under this section and a tuition equalization grant under Subchapter F, Chapter 61, for the same semester or other term, regardless of whether the student is otherwise eligible for both grants during that semester or term. A student who but for this subsection would be awarded both a TEXAS grant and a tuition equalization grant for the same semester or other term is entitled to receive only the grant of the greater amount.(f) This section expires September 1, 2015.

Added by Acts 2005, 79th Leg., Ch. 1181, Sec. 32, eff. September 1, 2005.

Sec. 56.303. ADMINISTRATION OF PROGRAM. (a) The coordinating board shall administer the TEXAS grant program and shall adopt any rules necessary to implement the TEXAS grant program or this subchapter. The coordinating board shall consult with the student financial aid officers of eligible institutions in developing the rules.(b) The coordinating board shall adopt rules to provide a TEXAS grant to an eligible student enrolled in an eligible institution in the most efficient manner possible.(c) The total amount of TEXAS grants awarded may not exceed the amount available for the program from appropriations, gifts, grants, or other funds.(d) In determining who should receive a TEXAS grant, the coordinating board and the eligible institutions shall give highest priority to awarding TEXAS grants to students who demonstrate the greatest financial need.

Added by Acts 1999, 76th Leg., ch. 1590, Sec. 1, eff. June 19, 1999.

Sec. 56.304. INITIAL ELIGIBILITY FOR GRANT. (a) To be eligible initially for a TEXAS grant, a person must:(1) be a resident of this state as determined by coordinating board rules;(2) meet either of the following academic requirements:(A) be a graduate of a public or accredited private high school in this state who graduated not earlier than the 1998-1999 school year and who completed the recommended or advanced high school curriculum established under Section 28.002 or 28.025 or its equivalent; or(B) have received an associate degree from a public or private institution of higher education not earlier than May 1, 2001;(3) meet financial need requirements as defined by the coordinating board;(4) be enrolled in an undergraduate degree or certificate program at an eligible institution;(5) be enrolled as:(A) an entering undergraduate student for at least three-fourths of a full course load for an entering undergraduate student, as determined by the coordinating board, not later than the 16th month after the date of the person's graduation from high school; or(B) an entering student for at least three-fourths of a full course load for an undergraduate student as determined by the coordinating board, not later than the 12th month after the month the person receives an associate degree from a public or private institution of higher education;(6) have applied for any available financial aid or assistance; and(7) comply with any additional nonacademic requirement adopted by the coordinating board under this subchapter.(b) A person is not eligible to receive a TEXAS grant if the person has been convicted of a felony or an offense under Chapter 481, Health and Safety Code (Texas Controlled Substances Act), or under the law of another jurisdiction involving a controlled substance as defined by Chapter 481, Health and Safety Code, unless the person has met the other applicable eligibility requirements under this subchapter and has:(1) received a certificate of discharge by the Texas Department of Criminal Justice or a correctional facility or completed a period of probation ordered by a court, and at least two years have elapsed from the date of the receipt or completion; or(2) been pardoned, had the record of the offense expunged from the person's record, or otherwise has been released from the resulting ineligibility to receive a grant under this subchapter.(c) A person is not eligible to receive a TEXAS grant if the person has been granted a baccalaureate degree.(d) A person may not receive a TEXAS grant for more than 150 semester credit hours or the equivalent.(e) If a person is initially awarded a TEXAS grant before the 2005 fall semester, the person's eligibility for a TEXAS grant ends on the sixth anniversary of the initial award of a TEXAS grant to the person and the person's enrollment in an eligible institution, unless the person is provided additional time during which the person may receive a TEXAS grant under Subsection (e-2).(e-1) If a person is initially awarded a TEXAS grant during or after the 2005 fall semester, unless the person is provided additional time during which the person may receive a TEXAS grant under Subsection (e-2), the person's eligibility for a TEXAS grant ends on:(1) the fifth anniversary of the initial award of a TEXAS grant to the person, if the person is enrolled in a degree or certificate program of four years or less; or(2) the sixth anniversary of the initial award of a TEXAS grant to the person, if the person is enrolled in a degree program of more than four years.(e-2) The coordinating board shall adopt rules to provide a person who is otherwise eligible to receive a TEXAS grant additional time during which the person may receive a TEXAS grant in the event of a hardship or other good cause shown that prevents the person from continuing the person's enrollment during the period the person would otherwise have been eligible to receive a TEXAS grant, including a showing of a severe illness or other debilitating condition or that the person is or was responsible for the care of a sick, injured, or needy person.(f) The requirement in Subsection (a)(2) that a person must have completed the recommended or advanced high school curriculum does not apply to a person who:(1) attended a public high school in a school district if that district certifies to the commissioner of education that the high school did not offer all the necessary courses for a person to complete all parts of the recommended or advanced high school curriculum; and(2) completed all courses at the high school offered toward the completion of the recommended or advanced high school curriculum.(g) Not later than March 1 of each year, the commissioner of education shall provide to the coordinating board a list of all the public high schools that do not offer all the courses necessary to complete all parts of the recommended or advanced high school curriculum as described by Subsection (f)(1).(h) The coordinating board shall adopt rules to allow a person who is otherwise eligible to receive a TEXAS grant, in the event of a hardship or for other good cause shown, including a showing of a severe illness or other debilitating condition that may affect the person's academic performance or that the person is responsible for the care of a sick, injured, or needy person and that the person's provision of care may affect the person's academic performance, to receive a TEXAS grant while enrolled in a number of semester credit hours that is less than the number of semester credit hours required under Subsection (a)(5). The coordinating board may not allow a person to receive a TEXAS grant while enrolled in fewer than six semester credit hours.

Added by Acts 1999, 76th Leg., ch. 1590, Sec. 1, eff. June 19, 1999. Amended by Acts 2001, 77th Leg., ch. 1261, Sec. 1, eff. June 15, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 33, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1230, Sec. 6, eff. June 18, 2005.

Sec. 56.3041. INITIAL ELIGIBILITY OF PERSON ON TRACK TO COMPLETE RECOMMENDED OR ADVANCED CURRICULUM. (a) If at the time an eligible institution awards TEXAS grants to initial recipients for an academic year an applicant has not completed high school or the applicant's final high school transcript is not yet available to the institution, the student is considered to have satisfied the requirements of Section 56.304(a)(2)(A) if the student's available high school transcript indicates that at the time the transcript was prepared the student was on schedule to graduate from high school and to complete the recommended or advanced high school curriculum or its equivalent, as applicable to the student, in time to be eligible for a TEXAS grant for the academic year.(b) The coordinating board or the eligible institution may require the student to forgo or repay the amount of an initial TEXAS grant awarded to the student as described by Subsection (a) if the student fails to complete the recommended or advanced high school curriculum or its equivalent after the issuance of the available high school transcript.(c) A person who is required to forgo or repay the amount of an initial TEXAS grant under Subsection (b) may become eligible to receive an initial TEXAS grant under Section 56.304 by satisfying the associate degree requirement prescribed by Section 56.304(a)(2)(B) and the other applicable requirements of that section at the time the person reapplies for the grant.(d) A person who receives an initial TEXAS grant under Subsection (a) and is not required to forgo or repay the amount of the grant under Subsection (b) may become eligible to receive a subsequent TEXAS grant under Section 56.305 only by satisfying the associate degree requirement prescribed by Section 56.304(a)(2)(B) in addition to the requirements of Section 56.305 at the time the person applies for the subsequent grant.

Added by Acts 2003, 78th Leg., ch. 919, Sec. 1, eff. June 20, 2003.

Sec. 56.305. CONTINUING ELIGIBILITY AND ACADEMIC PERFORMANCE REQUIREMENTS. (a) After initially qualifying for a TEXAS grant, a person may continue to receive a TEXAS grant during each semester or term in which the person is enrolled at an eligible institution only if the person:(1) meets financial need requirements as defined by the coordinating board;(2) is enrolled in an undergraduate degree or certificate program at an eligible institution;(3) is enrolled for at least three-fourths of a full course load for an undergraduate student, as determined by the coordinating board;(4) makes satisfactory academic progress toward an undergraduate degree or certificate; and(5) complies with any additional nonacademic requirement adopted by the coordinating board.(b) A person is not eligible to continue to receive a TEXAS grant under this section if the person has been convicted of a felony or an offense under Chapter 481, Health and Safety Code (Texas Controlled Substances Act), or under the law of another jurisdiction involving a controlled substance as defined by Chapter 481, Health and Safety Code, unless the person has met the other applicable eligibility requirements under this subchapter and has:(1) received a certificate of discharge by the Texas Department of Criminal Justice or a correctional facility or completed a period of probation ordered by a court, and at least two years have elapsed from the date of the receipt or completion; or(2) been pardoned, had the record of the offense expunged from the person's record, or otherwise has been released from the resulting ineligibility to receive a grant under this subchapter.(c) If a person fails to meet any of the requirements of Subsection (a) after the completion of any semester or term, the person may not receive a TEXAS grant during the next semester or term in which the person enrolls. A person may become eligible to receive a TEXAS grant in a subsequent semester or term if the person:(1) completes a semester or term during which the student is not eligible for a scholarship; and(2) meets all the requirements of Subsection (a).(d) A person who qualifies for and subsequently receives a TEXAS grant, who receives an undergraduate certificate or associate degree, and who, not later than the 12th month after the month the person receives the certificate or degree, enrolls in a program leading to a higher-level undergraduate degree continues to be eligible for a TEXAS grant to the extent other eligibility requirements are met. Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch. 1230, Sec. 7 (e) For the purpose of this section, a person who is initially awarded a TEXAS grant before the 2005 fall semester makes satisfactory academic progress toward an undergraduate degree or certificate only if:(1) in the person's first academic year the person meets the satisfactory academic progress requirements of the institution at which the person is enrolled; and(2) in a subsequent academic year, the person:(A) completes at least 75 percent of the semester credit hours attempted in the student's most recent academic year; and(B) earns an overall grade point average of at least 2.5 on a four-point scale or the equivalent on coursework previously attempted at institutions of higher education. Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch. 1181, Sec. 34 (e) For the purpose of this section, a person makes satisfactory academic progress toward an undergraduate degree or certificate only if:(1) in the person's first academic year the person meets the satisfactory academic progress requirements of the institution at which the person is enrolled; and(2) in a subsequent academic year, the person:(A) completes at least 75 percent of the semester credit hours attempted in the student's most recent academic year; and(B) earns an overall grade point average of at least 2.5 on a four-point scale or the equivalent on coursework previously attempted at public or private institutions of higher education.(e-1) For purposes of this section, a person who is initially awarded a TEXAS grant during or after the 2005 fall semester makes satisfactory academic progress toward an undergraduate degree or certificate only if:(1) in the person's first academic year the person meets the satisfactory academic progress requirements of the institution at which the person is enrolled; and(2) in a subsequent academic year, the person:(A) completed at least 24 semester credit hours in the student's most recent academic year; and(B) has earned an overall grade point average of at least 2.5 on a four-point scale or the equivalent on coursework previously attempted at institutions of higher education.(f) A person who is eligible to receive a TEXAS grant continues to remain eligible to receive the TEXAS grant if the person enrolls in or transfers to another eligible institution.(g) The coordinating board shall adopt rules to allow a person who is otherwise eligible to receive a TEXAS grant, in the event of a hardship or for other good cause shown, including a showing of a severe illness or other debilitating condition that may affect the person's academic performance or that the person is responsible for the care of a sick, injured, or needy person and that the person's provision of care may affect the person's academic performance, to receive a TEXAS grant:(1) while enrolled in a number of semester credit hours that is less than the number of semester credit hours required under Subsection (a)(3); or(2) if the student's grade point average or the student's completion rate or number of semester credit hours completed, as applicable, falls below the satisfactory academic progress requirements of Subsection (e) or (e-1).

Added by Acts 1999, 76th Leg., ch. 1590, Sec. 1, eff. June 19, 1999. Amended by Acts 2003, 78th Leg., ch. 919, Sec. 2, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 34, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1230, Sec. 7, eff. June 18, 2005.

Sec. 56.306. GRANT USE. A person receiving a TEXAS grant may use the money to pay any usual and customary cost of attendance at an institution of higher education incurred by the student. The institution may disburse all or part of the proceeds of a TEXAS grant to an eligible person only if the tuition and required fees incurred by the person at the institution have been paid.

Added by Acts 1999, 76th Leg., ch. 1590, Sec. 1, eff. June 19, 1999.

Sec. 56.307. GRANT AMOUNT. (a) The amount of a TEXAS grant for a semester or term for a person enrolled full-time at an eligible institution other than an institution covered by Subsection (c) or (d) is the amount determined by the coordinating board as the average statewide amount of tuition and required fees that a resident student enrolled full-time in a baccalaureate degree program would be charged for that semester or term at general academic teaching institutions.(b) Repealed by Acts 2005, 79th Leg., Ch. 1181, Sec. 55, eff. September 1, 2005.(c) The amount of a TEXAS grant for a semester or term for a student enrolled full-time at a public technical institute is the amount determined by the coordinating board as the average statewide amount of tuition and required fees that a resident student enrolled full-time in an associate degree or certificate program would be charged for that semester or term at public technical institutes.(d) The amount of a TEXAS grant for a semester or term for a student enrolled full-time at a public junior college is the amount determined by the coordinating board as the average statewide amount of tuition and required fees that a student who is a resident of the junior college district and is enrolled full-time in an associate degree or certificate program would be charged for that semester or term at public junior colleges.(d-1) The coordinating board shall determine the average statewide tuition and fee amounts for a semester or term of the next academic year for purposes of this section by using the amounts of tuition and required fees that will be charged by the applicable eligible institutions for that semester or term in that academic year. The board may estimate the amount of the charges for a semester or term in the next academic year by an institution if the relevant information is not yet available to the board.(e) The coordinating board may adopt rules that allow the coordinating board to increase or decrease, in proportion to the number of semester credit hours in which a student is enrolled, the amount of a TEXAS grant award under this section to a student who is enrolled in a number of semester credit hours in excess of or below the number of semester credit hours described in Section 56.304(a)(5) or 56.305(a)(3).(f) The amount of a TEXAS grant may not be reduced by any gift aid for which the person receiving the grant is eligible, unless the total amount of a person's grant plus any gift aid received exceeds the student's financial need.(g) Not later than January 31 of each year, the coordinating board shall publish the amounts of each grant established by the board for each type of institution for the academic year beginning the next fall semester.(h) Repealed by Acts 2005, 79th Leg., Ch. 1230, Sec. 17, eff. June 18, 2005.(i) A public institution of higher education may not:(1) unless the institution complies with Subsection (j), charge a person attending the institution who also receives a TEXAS grant an amount of tuition and required fees in excess of the amount of the TEXAS grant received by the person; or(2) deny admission to or enrollment in the institution based on a person's eligibility to receive a TEXAS grant or a person's receipt of a TEXAS grant.(i-1) A public institution of higher education may elect to award a TEXAS grant to any student in an amount that is less than the applicable amount established under Subsection (a), (c), (d), or (e).(j) A public institution of higher education shall use other available sources of financial aid, other than a loan, to cover any difference in the amount of a TEXAS grant awarded to the student and the actual amount of tuition and required fees at the institution if the difference results from:(1) a reduction in the amount of a TEXAS grant under Subsection (i-1); or(2) a deficiency in the amount of the grant as established under Subsection (a), (c), (d), or (e), as applicable, to cover the full amount of tuition and required fees charged to the student by the institution.(k) The legislature in an appropriations act shall account for tuition and required fees received under this section in a way that does not increase the general revenue appropriations to that institution.(l) The coordinating board shall provide information regarding the Texas B-On-time loan program established under Subchapter Q to each eligible applicant who receives less than the full amount of a TEXAS grant.

Added by Acts 1999, 76th Leg., ch. 1590, Sec. 1, eff. June 19, 1999. Amended by Acts 2003, 78th Leg., ch. 919, Sec. 3, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 35, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1181, Sec. 55, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1230, Sec. 17, eff. June 18, 2005.

Sec. 56.3071. EFFECT OF ELIGIBILITY FOR TUITION EQUALIZATION GRANT. (a) Notwithstanding Section 56.307, the total amount of financial aid that a student enrolled in a private or independent institution of higher education is eligible to receive in a state fiscal year from TEXAS grants awarded under this subchapter may not exceed the maximum amount the student may receive in tuition equalization grants in that fiscal year as determined under Subchapter F, Chapter 61.(b) Notwithstanding any other law, a student enrolled in a private or independent institution of higher education may not receive a TEXAS grant under this subchapter and a tuition equalization grant under Subchapter F, Chapter 61, for the same semester or other term, regardless of whether the student is otherwise eligible for both grants during that semester or term. A student who but for this subsection would be awarded both a TEXAS grant and a tuition equalization grant for the same semester or other term is entitled to receive only the grant of the greater amount.

Added by Acts 2005, 79th Leg., Ch. 1230, Sec. 8, eff. June 18, 2005.

Sec. 56.3075. HEALTH CARE PROFESSION STUDENT GRANT. (a) If the money available for TEXAS grants in a period for which grants are awarded is sufficient to provide grants to all eligible applicants in amounts specified by Section 56.307, the coordinating board may use any excess money available for TEXAS grants to award a grant in an amount not more than three times the amount that may be awarded under Section 56.307 to a student who:(1) is enrolled in a program that fulfills the educational requirements for licensure or certification by the state in a health care profession that the coordinating board, in consultation with the Texas Workforce Commission and the statewide health coordinating council, has identified as having a critical shortage in the number of license holders needed in this state;(2) has completed at least one-half of the work toward a degree or certificate that fulfills the educational requirement for licensure or certification; and(3) meets all the requirements to receive a grant award under Section 56.307.(b) In awarding a grant under Subsection (a), the coordinating board may:(1) give priority to students from a group underrepresented in the programs preparing students for licensure or certification by the state; and(2) award different amounts based on the amount of course work a student has completed toward earning the degree required for licensure or certification.

Added by Acts 2003, 78th Leg., ch. 728, Sec. 3, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 36, eff. September 1, 2005.

Sec. 56.308. NOTIFICATION OF PROGRAM; RESPONSIBILITIES OF SCHOOL DISTRICTS. (a) The coordinating board shall distribute to each eligible institution and to each school district a copy of the rules adopted under this subchapter.(b) Each school district shall:(1) notify its middle school students, junior high school students, and high school students, those students' teachers and counselors, and those students' parents of the TEXAS grant and Teach for Texas grant programs, the eligibility requirements of each program, the need for students to make informed curriculum choices to be prepared for success beyond high school, and sources of information on higher education admissions and financial aid in a manner that assists the district in implementing a strategy adopted by the district under Section 11.252(a)(4); and(2) ensure that each student's official transcript or diploma indicates whether the student has completed or is on schedule to complete:(A) the recommended or advanced high school curriculum required for grant eligibility under Section 28.002 or 28.025; or(B) for a school district covered by Section 56.304(f)(1), the required portion of the recommended or advanced high school curriculum in the manner described by Section 56.304(f)(2).(c) The information required by Subsection (b)(2) must be included on a student's transcript not later than the end of the student's junior year.(d) In addition to the eligibility requirements of Section 56.304, a person who graduated from an accredited private high school is eligible to receive a grant under this subchapter only if the student's official transcript or diploma includes the information required as provided by Subsections (b)(2)(A) and (c).

Added by Acts 1999, 76th Leg., ch. 1590, Sec. 1, eff. June 19, 1999. Amended by Acts 2001, 77th Leg., ch. 1261, Sec. 5, eff. June 15, 2001.

Sec. 56.310. FUNDING. (a) The coordinating board may solicit and accept gifts, grants, and donations from any public or private source for the purposes of this subchapter.(b) The legislature may appropriate money for the purposes of this subchapter.(c) In performing its duties under Subsection (a), the coordinating board may develop and implement an appropriate process for the naming and sponsoring of the program created under this subchapter, an individual grant awarded under this subchapter, or any item received by the coordinating board under Subsection (a).

Added by Acts 1999, 76th Leg., ch. 1590, Sec. 1, eff. June 19, 1999.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 37, eff. September 1, 2005.

Sec. 56.311. LEGISLATIVE OVERSIGHT COMMITTEE. (a) The Legislative Oversight Committee on the TEXAS grant program and Teach for Texas grant program is composed of six members as follows:(1) three members of the senate appointed by the lieutenant governor; and(2) three members of the house of representatives appointed by the speaker of the house of representatives.(b) The committee shall:(1) meet at least twice a year with the coordinating board; and(2) receive information regarding rules relating to the TEXAS grant program and Teach for Texas grant program that have been adopted by the coordinating board or proposed for adoption by the coordinating board.(c) The committee may request reports and other information from the coordinating board relating to the operation of the TEXAS grant program and Teach for Texas grant program by the coordinating board.(d) The committee shall review the specific recommendations for legislation related to this subchapter that are proposed by the coordinating board.(e) The committee shall monitor the operation of the TEXAS grant program and Teach for Texas grant program, with emphasis on the manner of the award of grants, the number of grants awarded, and the educational progress made by persons who have received grants under those programs.(f) The committee shall file a report with the governor, lieutenant governor, and speaker of the house of representatives not later than December 31 of each even-numbered year.(g) The report shall include identification of any problems in the TEXAS grant program and Teach for Texas grant program with recommended solutions for the coordinating board and for legislative action.

Added by Acts 1999, 76th Leg., ch. 1590, Sec. 1, eff. June 19, 1999. Amended by Acts 2001, 77th Leg., ch. 1261, Sec. 6, eff. June 15, 2001.

SUBCHAPTER O. TEACH FOR TEXAS LOAN REPAYMENT ASSISTANCE PROGRAMSec. 56.351. DEFINITION. In this subchapter, "coordinating board" means the Texas Higher Education Coordinating Board.

Added by Acts 2001, 77th Leg., ch. 1261, Sec. 3, eff. June 15, 2001. Amended by Acts 2003, 78th Leg., ch. 820, Sec. 49, eff. Sept. 1, 2003.

Sec. 56.352. PURPOSE OF PROGRAM; LOAN REPAYMENT AUTHORIZED. (a) The purpose of this subchapter is to attract to the teaching profession persons who have expressed interest in teaching and to support the employment of those persons as classroom teachers by providing student loan repayment assistance for service as a classroom teacher in the public schools of this state.(b) The coordinating board shall provide, in accordance with this subchapter and board rules, assistance in the repayment of eligible student loans for persons who apply and qualify for the assistance.

Redesignated from Sec. 56.309(a) and amended by Acts 2001, 77th Leg., ch. 1261, Sec. 3, eff. June 15, 2001; Acts 2003, 78th Leg., ch. 820, Sec. 49, eff. Sept. 1, 2003.

Sec. 56.353. ELIGIBILITY. (a) Teach for Texas repayment assistance is available only to a person who applies for the assistance and who:(1) is certified in a teaching field identified by the commissioner of education as experiencing a critical shortage of teachers in this state in the year in which the person receives the assistance and has for at least one year taught full-time at, and is currently teaching full-time at, the preschool, primary, or secondary level in a public school in this state in that teaching field; or(2) is a certified educator who has for at least one year taught full-time at, and is currently teaching full-time at, the preschool, primary, or secondary level in a public school in this state in a community identified by the commissioner of education as experiencing a critical shortage of teachers in the year in which the person receives the assistance.(b) The coordinating board in awarding repayment assistance shall give priority to applicants who demonstrate financial need.(c) If the money available for loan repayment assistance in a period for which assistance is awarded is insufficient to provide assistance to all eligible applicants described by Subsection (b), the coordinating board shall establish priorities for awarding repayment assistance to address the most critical teacher shortages described by Subsection (a).(d) A person may not receive loan repayment assistance for more than five years.

Redesignated from Sec. 56.309(b) and amended by Acts 2001, 77th Leg., ch. 1261, Sec. 3, eff. June 15, 2001; Acts 2003, 78th Leg., ch. 820, Sec. 49, eff. Sept. 1, 2003.

Sec. 56.354. ELIGIBLE LOANS. (a) A person may receive Teach for Texas loan repayment assistance under this subchapter for the repayment of any student loan for education at any public or private institution of higher education through any lender. If the loan is not a state or federal guaranteed student loan, the note or other writing governing the terms of the loan must require the loan proceeds to be used for expenses incurred by a person to attend a public or private institution of higher education.(b) The coordinating board may not provide loan repayment assistance for a student loan that is in default at the time of the person's application.

Redesignated from Sec. 56.309(d) and amended by Acts 2001, 77th Leg., ch. 1261, Sec. 3, eff. June 15, 2001; Acts 2003, 78th Leg., ch. 820, Sec. 49, eff. Sept. 1, 2003.

Sec. 56.355. PAYMENT OF ASSISTANCE. (a) The coordinating board may determine the manner in which Teach for Texas loan repayment assistance is to be paid. The coordinating board may provide for the payment of a portion of the repayment assistance in one or more installments before the person completes a full year of service as a teacher and for the payment of the remainder of the repayment assistance for that year after the completion of the full year of service.(b) Loan repayment assistance received under this subchapter may be applied to the principal amount of the loan and to interest that accrues.

Amended by Acts 2003, 78th Leg., ch. 820, Sec. 49, eff. Sept. 1, 2003.

Sec. 56.357. TEACH FOR TEXAS ALTERNATIVE CERTIFICATION ASSISTANCE PROGRAM. (a) The coordinating board shall establish a program under which the coordinating board awards grants to assist persons seeking educator certification through alternative educator certification programs as provided by this section.(b) To be eligible for a grant under the program, a person must apply for a grant and:(1) have received a baccalaureate degree from an eligible institution of higher education or an accredited out-of-state institution of higher education; and(2) enroll in an alternative educator certification program described by Section 21.049 and satisfy either of the following conditions:(A) be seeking educator certification in a teaching field certified by the commissioner of education as experiencing a critical shortage of teachers in this state in the year in which the person receives the grant and agree to teach for five years in a public school in this state in that teaching field; or(B) agree to teach for five years in a public school in this state in a community, which is not required to be specifically designated at the time the person receives the grant, certified by the commissioner of education as experiencing a critical shortage of teachers in any year in which the person receives a grant under this section or in any subsequent year in which the person fulfills the teaching obligation.(c) A person is not eligible to receive a grant under the program if the person has been convicted of a felony or an offense under Chapter 481, Health and Safety Code (Texas Controlled Substances Act), or under the law of another jurisdiction involving a controlled substance, as defined by Chapter 481, Health and Safety Code, unless the person has met the other applicable eligibility requirements under this section and has:(1) received a certificate of discharge by the Texas Department of Criminal Justice or a correctional facility or completed a period of probation ordered by a court, and at least two years have elapsed from the date of the receipt or completion; or(2) been pardoned, had the record of the offense expunged from the person's record, or otherwise has been released from the resulting ineligibility to receive a grant under the program.(d) In selecting applicants to receive grants under the program, the coordinating board shall consider:(1) the financial resources of an applicant;(2) the efficient use of the money available for grants;(3) the opportunity of applicants from all regions of this state to receive grants; and(4) any other factor the coordinating board considers appropriate to further the purposes of this subchapter.(e) The amount of a grant under the program is equal to two times the current amount of a TEXAS grant under Subchapter M for a student enrolled in a general academic teaching institution. The coordinating board may pay the amount of the grant in installments during the period in which the person is enrolled in the person's alternative educator certification program.(f) The person must begin fulfilling the person's teaching obligation not later than the 18th month after the person completes the alternative educator certification program, unless the coordinating board for good cause grants the person additional time to begin fulfilling the teaching obligation. The person must complete the teaching obligation not later than the sixth year after the date the person begins to fulfill the teaching obligation. The coordinating board shall grant a person additional time to complete the teaching obligation for good cause.(g) The coordinating board shall cancel a person's teaching obligation if the coordinating board determines that the person:(1) has become permanently disabled so that the person is not able to teach; or(2) has died.(h) The coordinating board shall require a person who receives a grant to sign a promissory note acknowledging the conditional nature of the grant and promising to repay the amount of the grant plus applicable interest and reasonable collection costs if the person does not satisfy the applicable conditions of the grant. The coordinating board shall determine the terms of the promissory note.(i) The amount required to be repaid by a person who fails to complete the teaching obligation of the person's grant shall be determined in proportion to the portion of the teaching obligation that the person has not satisfied.(j) A person receiving a grant is considered to have failed to satisfy the conditions of the grant, and the grant automatically becomes a loan, if the person, without good cause as determined by the coordinating board, fails to:(1) remain enrolled in or to make steady progress in the alternative educator certification program for which the grant was made or, with the approval of the coordinating board, in another alternative educator certification program; or(2) become certified as a classroom teacher not later than the 18th month after the date the person completes the alternative educator certification program.

Added by Acts 2001, 77th Leg., ch. 1261, Sec. 3, eff. June 15, 2001.

Sec. 56.3575. ADMINISTRATION; RULES. (a) The coordinating board shall adopt rules necessary for the administration of this subchapter.(b) The coordinating board shall distribute a copy of the rules adopted under this section and pertinent information relating to this subchapter to each public or private institution of higher education in this state that offers an educator certification program, including an alternative educator certification program or another equivalent program.

Acts 2003, 78th Leg., ch. 820, Sec. 49, eff. Sept. 1, 2003.

Sec. 56.358. FUNDING; ALLOCATION OF FUNDING. (a) The coordinating board may solicit and accept gifts and grants from any public or private source for the purposes of this subchapter.(b) The legislature may appropriate money for the purposes of this subchapter.

Added by Acts 2001, 77th Leg., ch. 1261, Sec. 3, eff. June 15, 2001.

Sec. 56.359. GRANTS AND SERVICE AGREEMENTS ENTERED INTO UNDER FORMER LAW; SAVING PROVISION. (a) This section applies only to a person who was awarded a Teach for Texas grant and entered into a written agreement to perform service as a public school teacher in this state in order to receive the grant under this subchapter before September 1, 2003.(b) A person to whom this section applies may receive any unpaid installments of the grant as provided by the agreement and in accordance with this subchapter as it existed when the grant was awarded. The agreement continues in effect and this subchapter, as it existed when the person entered into the agreement, is continued in effect for purposes of that agreement until the person satisfies all the conditions of the agreement or repays all amounts due under the agreement if the person does not satisfy the conditions of the agreement.

Added by Acts 2003, 78th Leg., ch. 820, Sec. 49, eff. Sept. 1, 2003.

SUBCHAPTER P. TEXAS EDUCATIONAL OPPORTUNITY GRANT PROGRAMSec. 56.401. DEFINITIONS. In this subchapter:(1) "Coordinating board" means the Texas Higher Education Coordinating Board.(2) "Eligible institution" means:(A) a public junior college;(B) a public technical institute; or(C) a public state college.(3) "Public junior college," "public technical institute," and "public state college" have the meanings assigned by Section 61.003.

Added by Acts 2001, 77th Leg., ch. 624, Sec. 1, eff. June 11, 2001. Renumbered from Education Code Sec. 56.351 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(35), eff. Sept. 1, 2003.

Sec. 56.402. PROGRAM NAME; PURPOSE. (a) The student financial assistance program authorized by this subchapter is known as the Texas Educational Opportunity Grant Program.(b) The purpose of this subchapter is to provide a grant of money to enable eligible students to attend two-year public institutions of higher education in this state.

Added by Acts 2001, 77th Leg., ch. 624, Sec. 1, eff. June 11, 2001. Renumbered from Education Code Sec. 56.352 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(35), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 39, eff. September 1, 2005.

Sec. 56.403. ADMINISTRATION OF PROGRAM. (a) The coordinating board shall administer the grant program and shall adopt any rules necessary to implement the grant program or this subchapter. The coordinating board shall consult with the student financial aid officers of eligible institutions in developing the rules.(b) The coordinating board shall adopt rules to provide a grant under this subchapter to an eligible student enrolled in an eligible institution in a manner consistent with the administration of federal student financial aid programs.(c) The total amount of grants awarded under the grant program may not exceed the amount available for the program from appropriations, gifts, grants, or other funds.(d) In determining who should receive a grant under this subchapter, the coordinating board and the eligible institutions shall give highest priority to awarding grants to students who demonstrate the greatest financial need.

Added by Acts 2001, 77th Leg., ch. 624, Sec. 1, eff. June 11, 2001. Renumbered from Education Code Sec. 56.353 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(35), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 40, eff. September 1, 2005.

Sec. 56.404. INITIAL ELIGIBILITY FOR GRANT. (a) To be eligible initially for a grant under the grant program, a person must:(1) be a resident of this state as determined by coordinating board rules;(2) meet financial need requirements as defined by the coordinating board;(3) be enrolled in an associate degree or certificate program at an eligible institution;(4) be enrolled as an entering student for at least one-half of a full course load for an entering student in the associate degree or certificate program, as determined by the coordinating board;(5) have applied for any available financial aid or assistance; and(6) comply with any additional nonacademic requirement adopted by the coordinating board under this subchapter.(b) A person is not eligible to receive a grant under this subchapter if the person has been convicted of a felony or an offense under Chapter 481, Health and Safety Code (Texas Controlled Substances Act), or under the law of another jurisdiction involving a controlled substance as defined by Chapter 481, Health and Safety Code, unless the person has met the other applicable eligibility requirements under this subchapter and has:(1) received a certificate of discharge by the Texas Department of Criminal Justice or a correctional facility or completed a period of probation ordered by a court and at least two years have elapsed from the date of the receipt or completion; or(2) been pardoned, had the record of the offense expunged from the person's record, or otherwise been released from the resulting ineligibility to receive a grant under this subchapter.(c) A person is not eligible to receive a grant under this subchapter if the person has been granted an associate or baccalaureate degree.(d) A person may not receive a grant under this subchapter for more than 75 semester credit hours or the equivalent.(e) A person may not receive a grant under this subchapter if the person is eligible for a TEXAS grant.(f) A person's eligibility for a grant under this subchapter ends on the fourth anniversary of the initial award of a grant under this subchapter to the person and the person's enrollment in an eligible institution.

Added by Acts 2001, 77th Leg., ch. 624, Sec. 1, eff. June 11, 2001. Renumbered from Education Code Sec. 56.354 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(35), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 41, eff. September 1, 2005.

Sec. 56.405. CONTINUING ELIGIBILITY AND ACADEMIC PERFORMANCE REQUIREMENTS. (a) After initially qualifying for a grant under this subchapter, a person may continue to receive a grant under this subchapter during each semester or term in which the person is enrolled at an eligible institution only if the person:(1) meets financial need requirements as defined by the coordinating board;(2) is enrolled in an associate degree or certificate program at an eligible institution;(3) is enrolled for at least one-half of a full course load for a student in an associate degree or certificate program, as determined by the coordinating board;(4) makes satisfactory academic progress toward an associate degree or certificate; and(5) complies with any additional nonacademic requirement adopted by the coordinating board.(b) A person is not eligible to continue to receive a grant under this section if the person has been convicted of a felony or an offense under Chapter 481, Health and Safety Code (Texas Controlled Substances Act), or under the law of another jurisdiction involving a controlled substance as defined by Chapter 481, Health and Safety Code, unless the person has met the other applicable eligibility requirements under this subchapter and has:(1) received a certificate of discharge by the Texas Department of Criminal Justice or a correctional facility or completed a period of probation ordered by a court and at least two years have elapsed from the date of the receipt or completion; or(2) been pardoned, had the record of the offense expunged from the person's record, or otherwise been released from the resulting ineligibility to receive a grant under this subchapter.(c) If a person fails to meet any of the requirements of Subsection (a) after the completion of any semester or term, the person may not receive a grant under this subchapter during the next semester or term in which the person enrolls. A person may become eligible to receive a grant under this subchapter in a subsequent semester or term if the person:(1) completes a semester or term during which the student is not eligible for a scholarship; and(2) meets all the requirements of Subsection (a).(d) For the purpose of this section, a person makes satisfactory academic progress toward an associate degree or certificate only if:(1) in the person's first academic year the person meets the satisfactory academic progress requirements of the institution at which the person is enrolled; and(2) in a subsequent academic year, the person:(A) completes at least 75 percent of the semester credit hours attempted in the student's most recent academic year; and(B) has earned an overall grade point average of at least 2.5 on a four-point scale or the equivalent on course work previously attempted at institutions of higher education.(e) A person who is eligible to receive a grant under this subchapter continues to remain eligible to receive the grant if the person enrolls in or transfers to another eligible institution.(f) The coordinating board shall adopt rules to allow a person who is otherwise eligible to receive a grant under this subchapter, in the event of a hardship or for other good cause shown, including a showing of a severe illness or other debilitating condition that may affect the person's academic performance or that the person is responsible for the care of a sick, injured, or needy person and that the person's provision of care may affect the person's academic performance, to receive a grant under this subchapter:(1) while enrolled in a number of semester credit hours that is less than the number of semester credit hours required under Subsection (a)(3); or(2) if the student's grade point average or completion rate falls below the satisfactory academic progress requirements of Subsection (d).

Added by Acts 2001, 77th Leg., ch. 624, Sec. 1, eff. June 11, 2001. Renumbered from Education Code Sec. 56.355 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(35), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 42, eff. September 1, 2005.

Sec. 56.406. GRANT USE. A person receiving a grant under this subchapter may use the money to pay any usual and customary cost of attendance at an eligible institution incurred by the student. The institution may disburse all or part of the proceeds of a grant under this subchapter to an eligible person only if the tuition and required fees incurred by the person at the institution have been paid.

Added by Acts 2001, 77th Leg., ch. 624, Sec. 1, eff. June 11, 2001. Renumbered from Education Code Sec. 56.356 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(35), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 43, eff. September 1, 2005.

Sec. 56.407. GRANT AMOUNT. (a) The amount of a grant under this subchapter for a student enrolled full-time at an eligible institution is the amount determined by the coordinating board as the average statewide amount of tuition and required fees that a resident student enrolled full-time in an associate degree or certificate program would be charged for that semester or term at eligible institutions.(b) The coordinating board may adopt rules that allow the coordinating board to increase or decrease, in proportion to the number of semester credit hours in which a student is enrolled, the amount of a grant award under this section to a student who is enrolled in a number of semester credit hours in excess of or below the number of semester credit hours described in Section 56.404(a)(4) or 56.405(a)(3).(c) The amount of a grant under this subchapter may not be reduced by any gift aid for which the person receiving the grant is eligible, unless the total amount of a person's grant plus any gift aid received exceeds the total cost of attendance at an eligible institution.(d) Not later than January 31 of each year, the coordinating board shall publish the amounts of each grant established by the board for the academic year beginning the next fall semester.(e) The total amount of grants that a student may receive in an academic year under this subchapter and under Section 61.221 may not exceed the maximum amount authorized under Section 61.227.(f) An eligible institution may not:(1) charge a person attending the institution who also receives a grant under this subchapter an amount of tuition and required fees in excess of the amount of the grant under this subchapter received by the person; or(2) deny admission to or enrollment in the institution based on a person's eligibility to receive a grant under this subchapter or a person's receipt of a grant under this subchapter.(g) An institution may use other available sources of financial aid, other than a loan or a Pell grant, to cover any difference in the amount of a grant under this subchapter and the actual amount of tuition and required fees at the institution.

Added by Acts 2001, 77th Leg., ch. 624, Sec. 1, eff. June 11, 2001. Renumbered from Education Code Sec. 56.357 and amended by Acts 2003, 78th Leg., ch. 1275, Sec. 2(35), 3(9), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 44, eff. September 1, 2005.

Sec. 56.4075. HEALTH CARE PROFESSION STUDENT GRANT. (a) The coordinating board may award a grant in an amount not more than three times the amount that may be awarded under Section 56.407 to a student who:(1) is enrolled in a program that fulfills the educational requirements for licensure or certification by the state in a health care profession that the coordinating board, in consultation with the Texas Workforce Commission and the statewide health coordinating council, has identified as having a critical shortage in the number of license holders needed in this state;(2) has completed at least one-half of the work toward a degree or certificate that fulfills the educational requirement for licensure or certification; and(3) meets all the requirements to receive a grant award under Section 56.407.(b) In awarding a grant under Subsection (a), the coordinating board may:(1) give priority to students from a group underrepresented in the programs preparing students for licensure or certification by the state; and(2) award different amounts based on the amount of course work a student has completed toward earning the degree required for licensure or certification.

Added by Acts 2003, 78th Leg., ch. 728, Sec. 4, eff. June 20, 2003.Renumbered from Education Code, Section 56.3575 by Acts 2005, 79th Leg., Ch. 728, Sec. 23.001(20), eff. September 1, 2005.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 23.002(4), eff. September 1, 2005.

SUBCHAPTER Q. TEXAS B-ON-TIME LOAN PROGRAMSec. 56.451. DEFINITIONS. In this subchapter:(1) "Coordinating board" means the Texas Higher Education Coordinating Board.(2) "Eligible institution" means:(A) an institution of higher education; or(B) a private or independent institution of higher education.(3) "General academic teaching institution," "private or independent institution of higher education," "public junior college," and "public technical institute" have the meanings assigned by Section 61.003.

Added by Acts 2003, 78th Leg., ch. 779, Sec. 1, eff. June 20, 2003.

Sec. 56.452. PROGRAM NAME; PURPOSE. (a) The student loan program authorized by this subchapter is known as the Texas B-On-time loan program, and an individual loan awarded under this subchapter is known as a Texas B-On-time loan.(b) The purpose of this subchapter is to provide no-interest loans to eligible students to enable those students to attend all public and private or independent institutions of higher education in this state.

Added by Acts 2003, 78th Leg., ch. 779, Sec. 1, eff. June 20, 2003.

Sec. 56.453. ADMINISTRATION OF PROGRAM; RULES. (a) The coordinating board shall:(1) administer the Texas B-On-time loan program;(2) determine the repayment and other terms of a Texas B-On-time loan; and(3) in consultation with the student financial aid officers of eligible institutions, adopt any rules necessary to implement the program or this subchapter.(b) The coordinating board may charge and collect a loan origination fee from a person who receives a Texas B-On-time loan to be used by the board to pay for the operating expenses for making loans under this subchapter.(c) The total amount of Texas B-On-time loans awarded may not exceed the amount available in the Texas B-On-time student loan account under Section 56.463.

Added by Acts 2003, 78th Leg., ch. 779, Sec. 1, eff. June 20, 2003.

Sec. 56.454. PERSONS NOT ELIGIBLE. (a) A person is not eligible to receive a Texas B-On-time loan if the person has been granted a baccalaureate degree.(b) A person may not receive a Texas B-On-time loan for more than 150 semester credit hours or the equivalent.

Added by Acts 2003, 78th Leg., ch. 779, Sec. 1, eff. June 20, 2003.

Sec. 56.455. INITIAL ELIGIBILITY FOR LOAN. To be eligible initially for a Texas B-On-time loan, a person must:(1) be a resident of this state under Section 54.052 or be entitled, as a child of a member of the armed forces of the United States, to pay tuition at the rate provided for residents of this state under Section 54.058;(2) meet one of the following academic requirements:(A) be a graduate of a public or private high school in this state who graduated not earlier than the 2002-2003 school year under the recommended or advanced high school program established under Section 28.025(a) or its equivalent;(B) be a graduate of a high school operated by the United States Department of Defense who:(i) graduated from that school not earlier than the 2002-2003 school year; and(ii) at the time of graduation from that school was a dependent child of a member of the armed forces of the United States; or(C) have received an associate degree from an eligible institution not earlier than May 1, 2005;(3) be enrolled for a full course load for an undergraduate student, as determined by the coordinating board, in an undergraduate degree or certificate program at an eligible institution;(4) be eligible for federal financial aid, except that a person is not required to meet any financial need requirement applicable to a particular federal financial aid program; and(5) comply with any additional nonacademic requirement adopted by the coordinating board under this subchapter.

Added by Acts 2003, 78th Leg., ch. 779, Sec. 1, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 310, Sec. 1, eff. June 17, 2005.Acts 2007, 80th Leg., R.S., Ch. 854, Sec. 1, eff. September 1, 2007.

Sec. 56.456. CONTINUING ELIGIBILITY AND ACADEMIC PERFORMANCE REQUIREMENTS. (a) After initially qualifying for a Texas B-On-time loan, a person may continue to receive a Texas B-On-time loan for each semester or term in which the person is enrolled at an eligible institution only if the person:(1) is enrolled for a full course load for an undergraduate student, as determined by the coordinating board, in an undergraduate degree or certificate program at an eligible institution;(2) is eligible for federal financial aid, except that a person is not required to meet any financial need requirement applicable to a particular federal financial aid program;(3) makes satisfactory academic progress toward a degree or certificate as determined by the institution at which the person is enrolled, if the person is enrolled in the person's first academic year at the institution;(4) completed at least 75 percent of the semester credit hours attempted by the person in the most recent academic year and has a cumulative grade point average of at least 2.5 on a four-point scale or the equivalent on all coursework previously attempted at institutions of higher education, if the person is enrolled in any academic year after the person's first academic year; and(5) complies with any additional nonacademic requirement adopted by the coordinating board.(b) If a person fails to meet any of the requirements of Subsection (a) after the completion of any semester or term, the person may not receive a Texas B-On-time loan for the next semester or term in which the person enrolls. A person may become eligible to receive a Texas B-On-time loan in a subsequent semester or term if the person:(1) completes a semester or term during which the person is not eligible for a Texas B-On-time loan; and(2) meets all of the requirements of Subsection (a).(c) A person who is eligible to receive a Texas B-On-time loan continues to remain eligible to receive the Texas B-On-time loan if the person enrolls in or transfers to another eligible institution.(d) A person who qualifies for and subsequently receives a Texas B-On-time loan, who receives an undergraduate certificate or associate degree, and who, not later than the 12th month after the month the person receives the certificate or degree, enrolls in a program leading to a higher-level undergraduate degree continues to be eligible for a Texas B-On-time loan to the extent other eligibility requirements are met.

Added by Acts 2003, 78th Leg., ch. 779, Sec. 1, eff. June 20, 2003.

Sec. 56.457. WAIVER OF COURSE LOAD REQUIREMENT. (a) The coordinating board shall adopt rules to allow a person who is otherwise eligible to receive a Texas B-On-time loan, in the event of a hardship or other good cause, to receive a Texas B-On-time loan while enrolled in a number of semester credit hours that is less than the number of semester credit hours required under Section 56.455 or 56.456, as applicable.(b) The coordinating board may not allow a person to receive a Texas B-On-time loan while enrolled in fewer than six semester credit hours.

Added by Acts 2003, 78th Leg., ch. 779, Sec. 1, eff. June 20, 2003.

Sec. 56.458. LOAN USE. A person receiving a Texas B-On-time loan may use the money to pay for any usual and customary costs of attendance at an eligible institution incurred by the student, including tuition, fees, books, and room and board.

Added by Acts 2003, 78th Leg., ch. 779, Sec. 1, eff. June 20, 2003.

Sec. 56.459. LOAN AMOUNT. (a) The amount of a Texas B-On-time loan for a semester or term for a student enrolled full-time at an eligible institution other than an institution covered by Subsection (b), (c), or (d) is an amount determined by the coordinating board as the average statewide amount of tuition and required fees that a resident student enrolled full-time in an undergraduate degree program would be charged for that semester or term at general academic teaching institutions.(b) The amount of a Texas B-On-time loan for a student enrolled full-time at a private or independent institution of higher education is an amount determined by the coordinating board as the average statewide amount of tuition and required fees that a resident student enrolled full-time in an undergraduate degree program would be charged for that semester or term at general academic teaching institutions.(c) The amount of a Texas B-On-time loan for a student enrolled full-time at a public technical institute is the amount determined by the coordinating board as the average statewide amount of tuition and required fees that a resident student enrolled full-time in an associate degree or certificate program would be charged for that semester or term at public technical institutes.(d) The amount of a Texas B-On-time loan for a student enrolled full-time at a public junior college is the amount determined by the coordinating board as the average statewide amount of tuition and required fees that a student who is a resident of the junior college district and is enrolled full-time in an associate degree or certificate program would be charged for that semester or term at public junior colleges.(e) Not later than January 31 of each year, the coordinating board shall publish the amounts of each loan established by the board for each type of institution for the academic year beginning the next fall semester.(f) If in any academic year the amount of money in the Texas B-On-time student loan account is insufficient to provide the loans to all eligible persons in amounts specified by this section, the coordinating board shall determine the amount of available money and shall allocate that amount to eligible institutions in proportion to the number of full-time equivalent undergraduate students enrolled at each institution. Each institution shall use the money allocated to award Texas B-On-time loans to eligible students enrolled at the institution selected according to financial need.

Added by Acts 2003, 78th Leg., ch. 779, Sec. 1, eff. June 20, 2003.

Sec. 56.460. NOTIFICATION OF PROGRAM; RESPONSIBILITIES OF SCHOOL DISTRICTS. (a) The coordinating board shall distribute to each eligible institution and to each school district a copy of the rules adopted under this subchapter.(b) Each school district shall notify its middle school students, junior high school students, and high school students, those students' teachers and counselors, and those students' parents or guardians of the Texas B-On-time loan program and the eligibility requirements of the program.

Added by Acts 2003, 78th Leg., ch. 779, Sec. 1, eff. June 20, 2003.

Sec. 56.461. LOAN PAYMENT DEFERRED. The repayment of a Texas B-On-time loan received by a student under this subchapter is deferred as long as the student remains continuously enrolled in an undergraduate degree or certificate program at an eligible institution.

Added by Acts 2003, 78th Leg., ch. 779, Sec. 1, eff. June 20, 2003.

Sec. 56.462. LOAN FORGIVENESS. A student who receives a Texas B-On-time loan shall be forgiven the amount of the student's loan if the student is awarded an undergraduate certificate or degree at an eligible institution with a cumulative grade point average of at least 3.0 on a four-point scale or the equivalent:(1) within:(A) four calendar years after the date the student initially enrolled in the institution or another eligible institution if:(i) the institution is a four-year institution; and(ii) the student is awarded a degree other than a degree in engineering, architecture, or any other program determined by the coordinating board to require more than four years to complete;(B) five calendar years after the date the student initially enrolled in the institution or another eligible institution if:(i) the institution is a four-year institution; and(ii) the student is awarded a degree in engineering, architecture, or any other program determined by the coordinating board to require more than four years to complete; or(C) two years after the date the student initially enrolled in the institution or another eligible institution if the institution is a public junior college or public technical institute; or(2) with a total number of semester credit hours, including transfer credit hours and excluding hours earned exclusively by examination, hours earned for a course for which the student received credit toward the student's high school academic requirements, and hours earned for developmental coursework that an institution of higher education required the student to take under Section 51.3062 or under the former provisions of Section 51.306, that is not more than six hours more than the minimum number of semester credit hours required to complete the certificate or degree.

Added by Acts 2003, 78th Leg., ch. 779, Sec. 1, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1230, Sec. 9, eff. June 18, 2005.

Sec. 56.463. TEXAS B-ON-TIME STUDENT LOAN ACCOUNT. (a) The Texas B-On-time student loan account is an account in the general revenue fund. The account consists of gifts and grants and legislative appropriations received under Section 56.464, tuition set aside under Section 56.465, and other money required by law to be deposited in the account.(b) Money in the Texas B-On-time student loan account may be used only to pay any costs of the coordinating board related to the operation of the Texas B-On-time loan program and as otherwise provided by this subchapter.

Added by Acts 2003, 78th Leg., ch. 779, Sec. 1, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 45, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1230, Sec. 10, eff. June 18, 2005.

Sec. 56.464. FUNDING. (a) The coordinating board may solicit and accept gifts and grants from any public or private source for the purposes of this subchapter.(b) The coordinating board may issue and sell general obligation bonds under Subchapter F, Chapter 52, for the purposes of this subchapter.(c) The legislature may appropriate money for the purposes of this subchapter.

Added by Acts 2003, 78th Leg., ch. 779, Sec. 1, eff. June 20, 2003.

Sec. 56.465. TUITION SET ASIDE FOR PROGRAM. (a) The governing board of each institution of higher education shall cause to be set aside five percent of the amount of the tuition charged to a resident undergraduate student at the institution under Section 54.0513 in excess of $46 per semester credit hour. The amount of a student's tuition set aside under this subsection is considered a part of the amount required to be set aside from that tuition under Section 56.011.(b) The amount of tuition set aside under Subsection (a) shall be deposited to the credit of the Texas B-On-time student loan account established under Section 56.463 or to the interest and sinking fund established by the coordinating board under Section 52.91(b) in accordance with the resolution of the board establishing such fund.

Added by Acts 2003, 78th Leg., ch. 779, Sec. 1, eff. June 20, 2003. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 10, Sec. 8.01(a), eff. Oct. 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 46, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1230, Sec. 11, eff. June 18, 2005.

SUBCHAPTER R. SCHOLARSHIPS FOR STUDENTS GRADUATINGIN TOP 10 PERCENT OF HIGH SCHOOL CLASSSec. 56.481. PURPOSE. The purpose of this program is to encourage attendance at public institutions of higher education in this state by outstanding high school students in the top 10 percent of their graduating class.

Added by Acts 2009, 81st Leg., R.S., Ch. 1342, Sec. 5, eff. June 19, 2009.

Sec. 56.482. DEFINITIONS. In this subchapter:(1) "Coordinating board" means the Texas Higher Education Coordinating Board.(2) "Institution of higher education" has the meaning assigned by Section 61.003.(3) "Program" means the scholarship program authorized by this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1342, Sec. 5, eff. June 19, 2009.

Sec. 56.483. AWARD OF SCHOLARSHIP. (a) The coordinating board shall award scholarships to eligible students under this subchapter.(b) An institution of higher education shall provide to a student who receives a scholarship under the program for a semester or other academic term:(1) a credit in the amount of the scholarship, to be applied toward the payment of any amount of educational costs charged by the institution for that semester or term; and(2) a check, electronic transfer, or other disbursement of any remaining scholarship amount.(c) An amount paid under Subsection (b)(2) may be applied only to any usual and customary cost incurred by the student to attend the institution of higher education.

Added by Acts 2009, 81st Leg., R.S., Ch. 1342, Sec. 5, eff. June 19, 2009.

Sec. 56.484. INITIAL ELIGIBILITY FOR SCHOLARSHIP. To be eligible for a scholarship under this subchapter, a student must:(1) have graduated from a public or accredited private high school in this state while ranked in the top 10 percent of the student's graduating class, subject to Section 56.487(b);(2) have completed the recommended or advanced high school curriculum established under Section 28.025 or its equivalent;(3) have applied for admission as a first-time freshman student for the 2010-2011 academic year or a subsequent academic year to an institution of higher education that has elected to offer admissions for that academic year to applicants as provided by Section 51.803(a-1);(4) enroll as a first-time freshman student in an institution of higher education not later than the 16th month after the date of the student's high school graduation;(5) have been awarded a TEXAS grant under Subchapter M for the same semester or other academic term for which the scholarship will be awarded;(6) be a Texas resident under Section 54.052; and(7) comply with any other eligibility requirements established by coordinating board rule.

Added by Acts 2009, 81st Leg., R.S., Ch. 1342, Sec. 5, eff. June 19, 2009.

Sec. 56.485. INELIGIBILITY FOR SCHOLARSHIP. Notwithstanding Section 56.484, a student is not eligible for an initial or subsequent scholarship under this subchapter if the student was offered admission as a first-time freshman student to any institution of higher education for an academic year for which that institution made admissions under Section 51.803(a-1), regardless of whether the student subsequently enrolls at that institution.

Added by Acts 2009, 81st Leg., R.S., Ch. 1342, Sec. 5, eff. June 19, 2009.

Sec. 56.486. AMOUNT OF SCHOLARSHIP. (a) Except as provided by Subsection (b), the amount of a scholarship for each semester or other academic term in which an eligible student is enrolled at an institution of higher education is an amount sufficient to cover, but not exceed, the amount of tuition charged to the student for that semester or term.(b) The amount of a scholarship for each semester or other academic term may not exceed the amount of the student's unmet financial need for that semester or term after any other gift aid has been awarded.(c) The coordinating board shall issue to each eligible student a certificate indicating the amount of the scholarship awarded to the student.

Added by Acts 2009, 81st Leg., R.S., Ch. 1342, Sec. 5, eff. June 19, 2009.

Sec. 56.487. APPLICATION PROCEDURE. (a) The coordinating board shall establish application procedures for the program. The procedures may require an officer of the applicable high school or school district to verify the eligibility of a student to receive a scholarship under the program.(b) The coordinating board may permit a student to establish initial eligibility based on the student's class rank at the end of the student's seventh semester in high school. The board may revoke an initial scholarship awarded to a student who subsequently loses eligibility based on the student's class rank on graduation from high school.(c) The coordinating board may consider applications received after the application deadline only if sufficient funding for scholarships remains after the board awards scholarships to all eligible students who applied on or before the deadline.(d) The coordinating board shall establish procedures to notify each eligible student of the receipt of a scholarship under the program and to enable an institution of higher education to verify the award of a scholarship to a student who is enrolled at that institution.

Added by Acts 2009, 81st Leg., R.S., Ch. 1342, Sec. 5, eff. June 19, 2009.

Sec. 56.488. CONTINUING ELIGIBILITY FOR SCHOLARSHIP. (a) After establishing eligibility to receive an initial scholarship under the program, a student may continue to receive additional scholarships during each subsequent semester or other academic term in which the student is enrolled at an institution of higher education if the student:(1) makes satisfactory academic progress as required by Section 56.489;(2) submits to the institution transcripts for any coursework completed at other public or private institutions of higher education;(3) has been awarded a TEXAS grant under Subchapter M for the same semester or other academic term for which the scholarship will be awarded; and(4) complies with any other eligibility requirements established by coordinating board rule.(b) If a student fails to meet any of the requirements of Subsection (a) after completing a semester or other academic term, the student may not receive a scholarship during the next semester or other academic term in which the student enrolls. A student may become eligible to receive a scholarship in a subsequent semester or term if the student:(1) completes a semester or term during which the student is not eligible for a scholarship; and(2) meets all the requirements of Subsection (a).(c) Except as provided by Section 56.490(b), a student's eligibility for a scholarship under the program ends on the fourth anniversary of the first day of the semester or other academic term for which the student was awarded an initial scholarship under the program.

Added by Acts 2009, 81st Leg., R.S., Ch. 1342, Sec. 5, eff. June 19, 2009.

Sec. 56.489. SATISFACTORY ACADEMIC PROGRESS. For each academic year in which a student receives one or more scholarships under the program, the student must:(1) complete for that year:(A) at least 75 percent of all credit hours attempted, as determined by the institution of higher education in which the student is enrolled; and(B) at least 30 credit hours or the number of credit hours needed to complete the student's degree or certificate program, whichever is less; and(2) maintain an overall grade point average of at least 3.25 on a four-point scale or its equivalent for all coursework attempted at any public or private institution of higher education.

Added by Acts 2009, 81st Leg., R.S., Ch. 1342, Sec. 5, eff. June 19, 2009.

Sec. 56.490. EXCEPTION FOR HARDSHIP OR OTHER GOOD CAUSE. (a) Each institution of higher education shall adopt a policy to allow a student who fails to make satisfactory academic progress as required by Section 56.489 to receive a scholarship in a subsequent semester or other academic term on a showing of hardship or other good cause, including:(1) a showing of a severe illness or other debilitating condition that could affect the student's academic performance;(2) an indication that the student is responsible for the care of a sick, injured, or needy person and that the student's provision of care could affect the student's academic performance; or(3) any other cause considered acceptable by the coordinating board.(b) An institution of higher education may extend the eligibility period described by Section 56.488(c) in the event of hardship or other good cause as provided by the institution's policy adopted under Subsection (a).(c) An institution of higher education shall maintain documentation of each exception granted to a student under this section and shall provide timely notice of those exceptions to the coordinating board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1342, Sec. 5, eff. June 19, 2009.

Sec. 56.491. PUBLICATION OF PROGRAM INFORMATION. (a) The coordinating board shall publish and disseminate general information and rules for the program as provided by Subsection (b) and as otherwise considered appropriate by the board.(b) The coordinating board shall provide application instructions to:(1) each school district and each institution of higher education; and(2) an individual student on request.

Added by Acts 2009, 81st Leg., R.S., Ch. 1342, Sec. 5, eff. June 19, 2009.

Sec. 56.492. REIMBURSEMENT. (a) Each institution of higher education that provides scholarships under the program to eligible students enrolled at the institution is entitled to reimbursement by the coordinating board of the amounts provided. The institution must request reimbursement in the manner specified by coordinating board rule.(b) On approval of an institution's request for reimbursement, the coordinating board shall direct the comptroller to transfer the appropriate amount to the institution. The institution may use the transferred funds as reimbursement for any credits provided to students under this subchapter, to reimburse students for charges previously paid to the institution, or to make scholarship payments to students, as applicable.

Added by Acts 2009, 81st Leg., R.S., Ch. 1342, Sec. 5, eff. June 19, 2009.

Sec. 56.493. RULES. The coordinating board shall adopt rules as necessary to administer the program under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1342, Sec. 5, eff. June 19, 2009.



CHAPTER 57. GUARANTEED STUDENT LOANS

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE A. HIGHER EDUCATION IN GENERAL

CHAPTER 57. GUARANTEED STUDENT LOANS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 57.01. DECLARATION OF POLICY. The legislature, giving due

consideration to the historical and continuing interest of the

people of the State of Texas in encouraging deserving and

qualified persons to realize their aspirations for education

beyond high school, finds and declares that postsecondary

education for those who desire such an education and are properly

qualified therefor is important to the welfare and security of

this state and the nation and, consequently, is an important

public purpose. The legislature finds and declares that the state

can achieve its full economic and social potential only if every

individual has the opportunity to contribute to the full extent

of his or her capabilities and only when financial barriers to

his or her economic, social, and educational goals are removed.

It is, therefore, the purpose of this chapter to establish the

Texas Guaranteed Student Loan Corporation to:

(1) administer a guaranteed student loan program to assist

qualified Texas students in receiving a postsecondary education

in this state or elsewhere in the nation; and

(2) provide necessary and desirable services related to the loan

program, including cooperative awareness efforts with appropriate

educational and civic associations designed to disseminate

postsecondary education awareness information, including

information regarding student financial aid and the Federal

Family Education Loan Program, and other relevant topics

including the prevention of student loan default.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 1991, 72nd Leg., ch. 450, Sec. 1,

eff. Aug. 26, 1991; Acts 1999, 76th Leg., ch. 967, Sec. 1, eff.

June 18, 1999.

Sec. 57.02. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the corporation.

(2) "Corporation" means the Texas Guaranteed Student Loan

Corporation.

(3) "Postsecondary educational institution" means any

institution, public or private, that provides courses of

instruction beyond that offered in secondary schools.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979.

SUBCHAPTER B. ADMINISTRATION

Sec. 57.11. TEXAS GUARANTEED STUDENT LOAN CORPORATION. (a) The

Texas Guaranteed Student Loan Corporation is created to

administer the programs authorized by this chapter. The

corporation is a public nonprofit corporation and, except as

otherwise provided in this chapter, has all the powers and duties

incident to a nonprofit corporation under the Texas Non-Profit

Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil

Statutes).

(b) Except as otherwise provided by law, all expenses of the

corporation shall be paid from income of the corporation.

(c) The corporation is subject to Chapter 551, Government Code.

(d) Student loan borrower information collected, assembled, or

maintained by the corporation is confidential and is not subject

to disclosure under Chapter 552, Government Code.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 1989, 71st Leg., ch. 985, Sec. 1,

eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 450, Sec. 2, eff.

Aug. 26, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(82), eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 967, Sec. 2, eff. June

18, 1999.

Sec. 57.12. APPLICATION OF SUNSET ACT. (a) The Texas

Guaranteed Student Loan Corporation is subject to Chapter 325,

Government Code (Texas Sunset Act). Unless continued in existence

as provided by that chapter, the corporation is abolished and

this chapter expires September 1, 2017.

(b) If the corporation is abolished, the comptroller of public

accounts shall serve as trustee to administer the assets of the

corporation and satisfy all outstanding obligations.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 1985, 69th Leg., ch. 479, Sec.

199, eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 729, Sec. 15,

eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 985, Sec. 2, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 6.05,

eff. Nov. 12, 1991; Acts 1999, 76th Leg., ch. 967, Sec. 3, eff.

June 18, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

221, Sec. 1, eff. September 1, 2005.

Sec. 57.13. COMPOSITION OF BOARD OF DIRECTORS. (a) The

corporation is governed by a board of 11 directors in accordance

with this section.

(b) The governor, with the advice and consent of the senate,

shall appoint 10 members to the board as follows:

(1) five members who must have knowledge of or experience in

finance, including management of funds or business operations;

(2) one member who must be a student enrolled at a postsecondary

educational institution for the number of credit hours required

by the institution to be classified as a full-time student of the

institution; and

(3) four members who must be members of the faculty or

administration of an eligible postsecondary educational

institution, as defined by Section 57.46.

(c) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointees.

(d) The comptroller of public accounts or the comptroller's

designee shall serve as an ex officio voting member of the board.

(e) Each member of the board must be a Texas resident.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 1989, 71st Leg., ch. 985, Sec. 3,

eff. Sept. 1, 1989; Acts 2003, 78th Leg., ch. 1170, Sec. 15.01,

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

221, Sec. 2, eff. September 1, 2005.

Sec. 57.131. RESTRICTIONS ON BOARD APPOINTMENT, MEMBERSHIP, AND

EMPLOYMENT. (a) In this section, "Texas trade association"

means a cooperative and voluntarily joined statewide association

of business or professional competitors in this state designed to

assist its members and its industry or profession in dealing with

mutual business or professional problems and in promoting their

common interest.

(b) A person may not be a member of the board and may not be a

corporation employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association of institutions that originate or hold

student loans or a Texas trade association in the field of higher

education; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association of institutions that

originate or hold student loans or a Texas trade association in

the field of higher education.

(c) A person may not be a member of the board or act as the

general counsel to the board or the corporation if the person is

required to register as a lobbyist under Chapter 305, Government

Code, because of the person's activities for compensation on

behalf of a profession related to the operation of the

corporation.

(d) A person may not be one of the members of the board required

by Section 57.13(b) to have knowledge of or experience in finance

if the person is a member of the board of directors or an

employee of an eligible lender that participates in the

guaranteed student loan program.

(e) Repealed by Acts 2005, 79th Leg., Ch. 221, Sec. 13(1), eff.

September 1, 2005.

Added by Acts 1989, 71st Leg., ch. 985, Sec. 4, eff. Sept. 1,

1989.

Amended by:

Acts 2005, 79th Leg., Ch.

221, Sec. 3, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

221, Sec. 13(1), eff. September 1, 2005.

Sec. 57.1311. TRAINING PROGRAM. (a) A person who is appointed

to and qualifies for office as a member of the board may not

vote, deliberate, or be counted as a member in attendance at a

meeting of the board until the person completes a training

program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the provisions of this chapter and the corporation's

programs, functions, rules, and budget;

(2) the results of the most recent formal audit of the

corporation;

(3) the requirements of laws relating to open meetings, public

information, and conflicts of interest; and

(4) any applicable ethics policies adopted by the corporation or

the Texas Ethics Commission.

Added by Acts 2005, 79th Leg., Ch.

221, Sec. 4, eff. September 1, 2005.

Sec. 57.14. DIRECTORS' TERMS OF OFFICE. Members of the board

appointed by the governor serve for terms of six years, with the

terms of three or four members, as applicable, expiring on

January 31 of each odd-numbered year.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 2003, 78th Leg., ch. 1170, Sec.

15.02, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

221, Sec. 5, eff. September 1, 2005.

Sec. 57.141. REMOVAL OF BOARD MEMBER. (a) It is a ground for

removal of an appointed member from the board that the member:

(1) does not have at the time of taking office the

qualifications required by Section 57.13(b);

(2) does not maintain during service on the board the

qualifications required by Section 57.13(b);

(3) is ineligible for membership under Section 57.131;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the president has knowledge that a potential ground for

removal exists, the president shall notify the presiding officer

of the board of the potential ground. The presiding officer

shall then notify the governor and the attorney general that a

potential ground for removal exists. If the potential ground for

removal involves the presiding officer, the president shall

notify the next highest ranking officer of the board, who shall

then notify the governor and the attorney general that a

potential ground for removal exists.

Added by Acts 1989, 71st Leg., ch. 985, Sec. 5, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 450, Sec. 3, eff. Aug.

26, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

221, Sec. 6, eff. September 1, 2005.

Sec. 57.15. VACANCIES. (a) A member of the board vacates the

office if the member ceases to be a member of the field from

which he or she was appointed.

(b) A vacancy on the board shall be filled by the original

appointing authority for the remainder of the unexpired term.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979.

Sec. 57.16. EXPENSES. Members of the board serve without

compensation but are entitled to reimbursement for actual and

necessary expenses in attending meetings of the board or

performing other official duties authorized by the chairman.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979.

Sec. 57.17. OFFICERS. The board shall elect from among its

members a chairman, vice-chairman, and other officers that the

board considers necessary. The chairman and vice-chairman serve

for a term of one year and may be reelected.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979.

Sec. 57.18. MEETINGS. (a) The board may meet as often as

necessary, but shall meet at least twice a year.

(b) The board shall develop and implement policies that provide

the public with a reasonable opportunity to appear before the

board and to speak on any issue under the jurisdiction of the

corporation.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 1989, 71st Leg., ch. 985, Sec. 6,

eff. Sept. 1, 1989.

Sec. 57.19. PRESIDENT; PERSONNEL. (a) The board shall appoint

a president to serve as chief executive officer in administering

the corporation and carrying out the policies of the board. The

president serves at the will of the board.

(b) The board may appoint employees and may fix their

compensation and prescribe their duties.

(c) The board may delegate any of its powers to the president

and corporation employees.

(d) The president or the president's designee shall develop an

intra-agency career ladder program. The program shall require

intra-agency postings of all nonentry level positions

concurrently with any public posting.

(e) The president or the president's designee shall develop a

system of annual performance evaluations. All merit pay for

corporation employees must be based on the system established

under this subsection.

(f) The president or the president's designee shall prepare and

maintain a written policy statement to assure implementation of a

program of equal employment opportunity under which all personnel

transactions are made without regard to race, color, disability,

sex, religion, age, or national origin. The policy statement

must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel;

(2) a comprehensive analysis of the corporation's work force

that meets federal and state guidelines;

(3) procedures by which a determination can be made of

significant underuse in the corporation's work force of all

persons for whom federal or state guidelines encourage a more

equitable balance; and

(4) reasonable methods to appropriately address those areas of

significant underuse.

(g) A policy statement prepared under Subsection (f) of this

section must cover an annual period, be updated at least

annually, and be filed with the governor's office.

(h) The governor's office shall deliver a biennial report to the

legislature based on the information received under Subsection

(g) of this section. The report may be made separately or as part

of other biennial reports made to the legislature.

(i) The board shall develop and implement policies that clearly

separate the policymaking responsibilities of the board and the

management responsibilities of the president and the staff of the

corporation.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 1989, 71st Leg., ch. 985, Sec. 7,

eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 450, Sec. 4, eff.

Aug. 26, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

221, Sec. 7, eff. September 1, 2005.

Sec. 57.20. PUBLIC INTEREST INFORMATION AND COMPLAINTS. (a)

The corporation shall maintain a system to promptly and

efficiently act on complaints filed with the corporation. The

corporation shall maintain information about parties to the

complaint, the subject matter of the complaint, a summary of the

results of the review or investigation of the complaint, and its

disposition.

(b) The corporation shall make information available describing

its procedures for complaint investigation and resolution.

(c) The corporation shall periodically notify the complaint

parties of the status of the complaint until final disposition.

(d) Repealed by Acts 2005, 79th Leg., Ch. 221, Sec. 13(2), eff.

September 1, 2005.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 1989, 71st Leg., ch. 985, Sec. 8,

eff. Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

221, Sec. 8, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

221, Sec. 13(2), eff. September 1, 2005.

Sec. 57.21. PROGRAMS RELATED TO STUDENT FINANCIAL AID AND

COMPLETION OF POSTSECONDARY EDUCATION. (a) The corporation

shall take an active role in coordinating, facilitating,

promoting, and providing assistance and support to:

(1) programs designed to make available to the residents of this

state information concerning postsecondary education awareness

and the availability of student financial aid, including the

Federal Family Education Loan Program, and to assist families in

obtaining needed postsecondary education financing;

(2) programs designed to prevent student loan default; and

(3) programs designed to increase student retention and

graduation rates in postsecondary education.

(b) The corporation shall coordinate its efforts under this

section with other entities, including the Texas Higher Education

Coordinating Board, the Texas Education Agency, professional,

educational, and civic associations, postsecondary educational

institutions that participate in the corporation's programs, and

lender advisory committees established under Section 57.461.

(c) Each state agency that conducts higher education and

financial aid outreach activities shall enter into a memorandum

of understanding with the corporation. The memorandum of

understanding must outline how the corporation and the state

agency will coordinate outreach activities to maximize resources

and avoid duplication.

(d) The corporation shall report to the legislature not later

than December 1 of each even-numbered year regarding the level of

demand for student financial aid for postsecondary education in

this state.

Added by Acts 1999, 76th Leg., ch. 967, Sec. 4, eff. June 18,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

221, Sec. 9, eff. September 1, 2005.

Sec. 57.2105. TECHNOLOGY POLICY. The board shall implement a

policy requiring the corporation to use appropriate technological

solutions to improve the corporation's ability to perform its

functions. The policy must ensure that the public is able to

interact with the corporation on the Internet.

Added by Acts 2005, 79th Leg., Ch.

221, Sec. 10, eff. September 1, 2005.

Sec. 57.211. SUPPORT OF EDUCATIONAL PURPOSES. The corporation

may support educational purposes with the approval of the board.

Added by Acts 1999, 76th Leg., ch. 967, Sec. 4, eff. June 18,

1999.

Sec. 57.22. APPLICATION OF THE TEXAS NON-PROFIT CORPORATION ACT.

(a) The corporation is subject to the Texas Non-Profit

Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil

Statutes), except that:

(1) the corporation may not make donations for the public

welfare or for charitable or scientific purposes or in aid of war

activities;

(2) the corporation is not required to file articles of

incorporation;

(3) the corporation is not subject to voluntary or involuntary

dissolution;

(4) the corporation may not be placed in receivership; and

(5) the corporation is not required to make reports to the

secretary of state under Article 9.01 of that Act.

(b) Subsection (a)(1) does not prohibit the corporation from

supporting educational purposes under Section 57.211.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 1995, 74th Leg., ch. 238, Sec. 1,

eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 967, Sec. 5, eff.

June 18, 1999.

Sec. 57.23. LIABILITIES OF THE CORPORATION. Liabilities created

by the corporation are not debts of the state and the corporation

may not secure any liability with funds or assets of the state

except as otherwise provided by law.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979.

Sec. 57.24. AUTHORITY TO PARTICIPATE IN OTHER REVENUE-GENERATING

ACTIVITIES; LIMITATIONS. (a) The corporation may participate in

a revenue-generating activity that is consistent with the

corporation's purposes if the board determines that the revenue

from the activity:

(1) is sufficient to cover the costs of the activity; and

(2) may contribute to a reduction in the insurance premium paid

by students under Section 57.43 of this code.

(b) If, under Subsection (a) of this section, the board

authorizes the corporation to perform additional services, the

corporation may not require postsecondary educational

institutions or students to use those services unless required by

state or federal law.

Added by Acts 1989, 71st Leg., ch. 985, Sec. 9, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 450, Sec. 5, eff. Aug.

26, 1991; Acts 1995, 74th Leg., ch. 238, Sec. 2, eff. Sept. 1,

1995.

SUBCHAPTER C. STUDENT LOANS

Sec. 57.41. GUARANTEED STUDENT LOANS. (a) The corporation

shall guarantee loans made to eligible borrowers by eligible

lenders as provided by the federal guaranteed student loan

program under the Higher Education Act of 1965, 20 U.S.C. Sec.

1001 et seq., as amended.

(b) The corporation may prescribe the terms and conditions on

which the loans are to be guaranteed. In prescribing those terms

and conditions, the board shall take into consideration the need

to encourage lenders to make loans while at the same time

maintaining the fiscal integrity of the program.

(c) The corporation shall make loans to eligible students, as a

lender of last resort, under the following conditions:

(1) the borrower certifies and provides evidence to the

corporation that the borrower has made an application to at least

two qualified lenders and was unable to obtain a guaranteed

student loan from a commercial lender and is not aware of any

eligible lender in this state that is willing to make a

guaranteed student loan;

(2) the borrower also certifies to the corporation that the

borrower was unable to obtain a guaranteed student loan from the

Texas Higher Education Coordinating Board;

(3) the corporation certifies that it is not aware of any

eligible lender in this state that is willing to make a

guaranteed student loan; and

(4) the corporation must, to the extent a market is available,

sell loans made as last resort loans within a reasonable period

of time of the date of loan origination. This provision will not

apply to any loans that cannot be sold at par. The corporation

shall maintain a separate file showing the name and address of

the student receiving such a loan and the name and address of the

involved educational institution.

(d) The corporation may participate in revenue-generating

activities as provided for in Section 57.24 of this code.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 1985, 69th Leg., ch. 64, Sec. 1,

eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 985, Sec. 10, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 450, Sec. 6, eff. Aug.

26, 1991; Acts 1999, 76th Leg., ch. 967, Sec. 6, eff. June 18,

1999.

Sec. 57.42. REINSURANCE. The corporation may enter into an

agreement with the United States Department of Education for

reinsurance against loss under the loan program due to death,

disability, or default of the borrower.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 1991, 72nd Leg., ch. 450, Sec. 7,

eff. Aug. 26, 1991.

Sec. 57.43. INSURANCE PREMIUMS. The corporation may impose and

collect insurance premiums from eligible borrowers in an amount

not to exceed the maximum allowable under the Higher Education

Act of 1965, as amended.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 1989, 71st Leg., ch. 985, Sec. 11,

eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 450, Sec. 8, eff.

Aug. 26, 1991; Acts 1999, 76th Leg., ch. 967, Sec. 7, eff. June

18, 1999.

Sec. 57.44. ELIGIBLE BORROWERS. (a) In order to be eligible

for a loan to be guaranteed under this chapter, a person must be

an eligible borrower as provided under the Higher Education Act

of 1965, 20 U.S.C. Sec. 1001 et seq., as amended.

(b) For a student borrower to be an eligible borrower, the

student borrower must:

(1) be accepted for enrollment or be in good standing, as

determined by the institution, at an eligible postsecondary

educational institution;

(2) be registered for or enrolled in at least one-half the

normal full-time course load, as determined by the institution;

and

(3) have executed a promissory note for a loan that is eligible

for reinsurance by the United States Department of Education.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 1991, 72nd Leg., ch. 450, Sec. 9,

eff. Aug. 26, 1991.

Sec. 57.45. ELIGIBLE LENDERS. (a) In order to qualify as an

eligible lender under this subchapter, the lender must:

(1) be an eligible lender for purposes of the Higher Education

Act of 1965, as amended; and

(2) enter into an agreement with the corporation for

participation in the program.

(b) In contracting with the corporation, the eligible lender

shall agree to adhere to the lending requirements of the

corporation and to periodic review of guaranteed student loan

accounts as considered necessary by the corporation.

(c) Each eligible lender shall submit to the corporation at the

end of each fiscal year a report on the student loan accounts of

that lender.

(d) In accordance with federal and state law, the corporation

may provide, and charge a fee for, services to eligible lenders

necessary to encourage lender participation in the loan program.

Services for which the corporation charges a fee shall be

provided at the option of the lender.

(e) In order to be guaranteed by the corporation, a loan made by

an eligible lender must comply with all provisions of the Higher

Education Act of 1965, as amended, including provisions relating

to:

(1) limits on annual loan amounts;

(2) cumulative loan amount limits;

(3) maximum interest rates;

(4) grace periods;

(5) repayment terms; and

(6) deferment conditions.

(f) The corporation may suspend or revoke the eligibility of a

lender that the corporation determines is not in compliance with

this chapter.

(g) Loans guaranteed by the corporation may be assigned or

transferred by the holders thereof to any eligible lender as

provided by the Higher Education Act of 1965, as amended,

notwithstanding the state in which the principal place of

business of any such eligible lender is located. Any loan so

assigned or transferred shall continue to be guaranteed by the

corporation, and, in the event of default, the corporation shall

pay the lender or holder under the provisions of the Higher

Education Act of 1965, as amended.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 1981, 67th Leg., p. 18, ch. 13,

Sec. 2, eff. March 20, 1981; Acts 1989, 71st Leg., ch. 985, Sec.

12, eff. Sept. 1, 1989; Acts 1999, 76th Leg., ch. 967, Sec. 8,

eff. June 18, 1999.

Sec. 57.46. ELIGIBLE INSTITUTIONS. (a) In order to qualify as

an eligible institution under this subchapter, a postsecondary

educational institution must:

(1) be an eligible institution for purposes of the Higher

Education Act of 1965, as amended; and

(2) be eligible for reinsurance of guaranteed loans by the

United States Department of Education.

(b) An otherwise eligible postsecondary educational institution

may be located anywhere.

(c) The corporation may suspend or revoke the eligibility of an

institution that the corporation determines is not in compliance

with this chapter.

(d) An eligible institution may withhold the academic transcript

of a student borrower in default on a loan guaranteed under the

Higher Education Act of 1965, 20 U.S.C. Sec. 1001 et seq., until

notified by the loan holder that the borrower has entered into a

satisfactory repayment agreement.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 1991, 72nd Leg., ch. 450, Sec. 10,

eff. Aug. 26, 1991.

Sec. 57.461. POSTSECONDARY EDUCATIONAL INSTITUTIONS AND LENDER

ADVISORY COMMITTEES. (a) The corporation shall establish:

(1) an advisory committee that is composed of 15 members who

represent the postsecondary educational institutions that

participate in the corporation's guaranteed student loan program;

and

(2) an advisory committee that is composed of 12 members

including:

(A) one member who represents the Texas Higher Education

Coordinating Board; and

(B) 11 members who represent lenders that participate in the

corporation's guaranteed student loan program.

(b) The board shall appoint advisory committee members on the

recommendation of the president.

(c) The board may establish other advisory committees as the

board considers necessary.

(d) The board shall:

(1) specify each advisory committee's purpose and duties; and

(2) require each committee to report to the board in a manner

specified by the board relating to each committee's activities

and work results.

Added by Acts 1989, 71st Leg., ch. 985, Sec. 13, eff. Sept. 1,

1989. Amended by Acts 1999, 76th Leg., ch. 967, Sec. 9, eff. June

18, 1999.

Sec. 57.47. SUITS ON DEFAULT. (a) If a student borrower

defaults on a loan and the corporation is required to honor the

guarantee, the corporation or the Texas Higher Education

Coordinating Board shall bring suit against the defaulting party

in accordance with the requirements of the Higher Education Act

of 1965, 20 U.S.C. Sec. 1001 et seq., as amended.

(b) A suit against a defaulting party under this section may be

brought in the county in which the defaulting person resides, in

which the lender is located, or in Travis County.

(c) It is not a defense to a suit under this section that the

defaulting party was a minor at the time the promissory note was

executed or that the statute of limitations has expired.

(d) Notwithstanding any other law, if the corporation or the

Texas Higher Education Coordinating Board brings suit against a

defaulting party under this section, the corporation or the

coordinating board, as appropriate, shall pay 50 percent of the

filing fee or other costs of court taxed and collected in advance

that are in effect on the date on which the suit is filed. If the

defaulting borrower prevails in the suit filed under this

section, the corporation or the coordinating board, as

appropriate, shall pay the remaining 50 percent of the statutory

filing fee on the date of the final disposition of the suit. If

the corporation or coordinating board prevails in the suit:

(1) the judgment shall find the defaulting borrower liable to

the corporation or the coordinating board, as appropriate, for

the amount of the filing fee; and

(2) the corporation or coordinating board, as appropriate, shall

pay the remaining 50 percent of the statutory filing fee not

later than one week after the date on which the defaulting

borrower pays to the corporation or coordinating board, as

appropriate, the full amount, including the filing fee, for which

the borrower is liable to the corporation or coordinating board.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 1985, 69th Leg., ch. 871, Sec. 1,

eff. Aug. 26, 1985; Acts 1989, 71st Leg., ch. 985, Sec. 14, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 450, Sec. 11, eff. Aug.

26, 1991.

Sec. 57.471. APPOINTMENT OF MASTER. In any case under Section

57.47 of this code, the court may refer the case to a master in

chancery. All matters relating to the appointment and service of

the master are governed by Rule 171, Texas Rules of Civil

Procedure, except that the case need not be exceptional as

required by that rule.

Added by Acts 1985, 69th Leg., ch. 871, Sec. 2, eff. Aug. 26,

1985.

Sec. 57.48. PAYMENTS BY THE COMPTROLLER TO DEFAULTING PERSONS

PROHIBITED. (a) Except as provided by Subsection (g), the

corporation shall report to the comptroller the name of any

person who is in default on a loan guaranteed under this chapter.

The report must contain the information and be submitted in the

manner and with the frequency required by rules of the

comptroller.

(b) Except as provided by this section, the comptroller, as a

ministerial duty, may not issue a warrant or initiate an

electronic funds transfer to a person who has been reported

properly under Subsection (a).

(c) Except as provided by this section, the comptroller may not

issue a warrant or initiate an electronic funds transfer to the

assignee of a person who has been reported properly under

Subsection (a) if the assignment became effective after the

person defaulted.

(d) If this section prohibits the comptroller from issuing a

warrant or initiating an electronic funds transfer to a person,

the comptroller may issue a warrant or initiate an electronic

funds transfer only as provided by this section to:

(1) the person's estate;

(2) the distributees of the person's estate; or

(3) the person's surviving spouse.

(e) This section does not prohibit the comptroller from issuing

a warrant or initiating an electronic funds transfer to a person

reported properly under Subsection (a) or to the assignee of the

person if the corporation subsequently and properly reports to

the comptroller that:

(1) the person is complying with an installment payment

agreement or similar agreement to eliminate the default, unless

the corporation subsequently and properly reports to the

comptroller that the person no longer is complying with the

agreement;

(2) the default is being eliminated by deductions of money from

the person's compensation under the garnishment provisions of 20

U.S.C. Section 1095a, unless the corporation subsequently and

properly reports to the comptroller that the default is no longer

being eliminated by the deductions;

(3) the default has been eliminated; or

(4) the report of default was prohibited by Subsection (g) or

was otherwise erroneous.

(f) This section does not prohibit the comptroller from issuing

a warrant or initiating an electronic funds transfer to pay:

(1) the compensation of a state officer or employee; or

(2) the remuneration of an individual if the remuneration is

being paid by a private person through a state agency.

(g) The corporation may not report a person under Subsection (a)

unless the corporation first provides the person with an

opportunity to exercise any due process or other constitutional

or statutory protection that must be accommodated before the

corporation may begin a collection action or procedure. The

comptroller may not investigate or determine whether the

corporation has complied with this prohibition.

(h) This section does not prohibit the comptroller from issuing

a warrant or initiating an electronic funds transfer if:

(1) the warrant or transfer would result in a payment being made

in whole or in part with money paid to the state by the United

States; and

(2) the state agency that administers the money certifies to the

comptroller that federal law:

(A) requires the payment to be made; or

(B) conditions the state's receipt of the money on the payment

being made.

(i) This section does not prohibit the comptroller from issuing

a warrant or initiating an electronic funds transfer to a person

reported properly under Subsection (a) or to the person's

assignee, the person's estate, the distributees of the person's

estate, or the person's surviving spouse if the corporation

consents to issuance of the warrant or initiation of the

transfer.

(j) The comptroller may adopt rules and establish procedures to

administer this section.

(k) In this section:

(1) "Compensation" means base salary or wages, longevity pay,

hazardous duty pay, benefit replacement pay, or an emolument

provided in lieu of base salary or wages.

(2) "State agency" means a board, commission, council,

committee, department, office, agency, or other governmental

entity in the executive, legislative, or judicial branch of state

government. The term includes an institution of higher education

as defined by Section 61.003, other than a public junior or

community college.

(3) "State officer or employee" means an officer or employee of

a state agency.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 1991, 72nd Leg., ch. 641, Sec. 1,

eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 449, Sec. 20, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1035, Sec. 21, 22, eff.

June 19, 1997; Acts 1999, 76th Leg., ch. 1467, Sec. 1.01, eff.

Jan. 1, 2000; Acts 2001, 77th Leg., ch. 1158, Sec. 5, eff. June

15, 2001.

Sec. 57.481. LOAN DEFAULT PREVENTION AND REDUCTION. (a) In

this section, "loan default rate" means the rate at which student

borrowers default on loans guaranteed by the corporation as

determined by the corporation in compliance with federal

guidelines.

(b) The corporation shall take an active role in coordinating,

facilitating, and providing technical assistance on guaranteed

student loan default prevention and reduction initiatives and

programs in the state and shall work with the appropriate state

agencies and other entities, including eligible postsecondary

educational institutions, eligible lenders, servicers, secondary

markets, the Texas Higher Education Coordinating Board, the

Central Education Agency, and state professional and occupational

licensing agencies.

(c) The corporation shall maintain a system of communication

among the appropriate state agencies and entities to reduce loan

default claims.

(d) The corporation shall:

(1) calculate the loan default rates for the postsecondary

educational institutions that participate in the corporation's

guaranteed student loan program; and

(2) semiannually notify the postsecondary educational

institutions of those loan default rates.

(e) The corporation after consultation with eligible

institutions and lenders and consistent with federal regulations

and policies shall establish a loan default rate for a

postsecondary educational institution or lender that, if

exceeded, requires the corporation to intervene as provided by

Subsection (f) of this section or permits the corporation to

intervene as provided by Subsection (g) of this section.

(f) If a postsecondary educational institution's loan default

rate exceeds the rate established for the institution under

Subsection (e) of this section, the corporation shall conduct

program evaluations for the institution or provide technical

assistance to the institution, or both.

(g) If a postsecondary educational institution's or lender's

loan default rate exceeds the rate established under Subsection

(e) of this section, the corporation may require the institution

or lender, as a condition of eligibility to participate in the

corporation's guaranteed student loan program, to take one or

more actions, including to require:

(1) educational institutions to set tuition and fees refund

policies for students who do not complete their course of study

that:

(A) are more beneficial to students; and

(B) encourage repayment of student loans;

(2) lenders to disburse loans to students in more installments

than required by federal guidelines, to the extent permitted by

federal law and federal guidelines; or

(3) lenders to notify in clear language the affected

postsecondary educational institutions and student borrowers if

student loans are assigned or transferred to another eligible

lender.

(h) Before the corporation may require a postsecondary

educational institution or lender to take any action under

Subsection (g) of this section, the proposed action must be

reviewed by the postsecondary educational institution or lender

advisory committee established under Section 57.461 of this code,

as appropriate.

Added by Acts 1989, 71st Leg., ch. 985, Sec. 15, eff. Sept. 1,

1989.

Sec. 57.482. PAYMENTS BY A STATE AGENCY TO DEFAULTING PERSONS

PROHIBITED. (a) A state agency, as a ministerial duty, may not

use funds inside or outside the state treasury to pay a person or

the person's assignee if Section 57.48 prohibits the comptroller

from issuing a warrant or initiating an electronic funds transfer

to the person or assignee.

(b) A state agency that is prohibited by Subsection (a) from

making a payment to a person also is prohibited from paying any

part of that payment to:

(1) the person's estate;

(2) the distributees of the person's estate; or

(3) the person's surviving spouse.

(c) The comptroller may not reimburse a state agency for a

payment that the comptroller determines was made in violation of

this section.

(d) This section applies to a payment only if the comptroller is

not responsible under Section 404.046, 404.069, or 2103.003,

Government Code, for issuing a warrant or initiating an

electronic funds transfer to make the payment.

(e) In this section, "state agency" has the meaning assigned by

Section 57.48.

Added by Acts 1999, 76th Leg., ch. 1467, Sec. 1.02, eff. Jan. 1,

2000.

Sec. 57.49. COOPERATION OF STATE AGENCIES AND SUBDIVISIONS.

Each agency and political subdivision of the state shall

cooperate with the corporation in providing information to the

agency's or political subdivision's clients concerning student

financial aid, including information about default prevention.

Each agency and political subdivision shall provide information

to the corporation on request to assist the corporation in curing

delinquent loans and collecting defaulted loans.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 1999, 76th Leg., ch. 967, Sec. 10,

eff. June 18, 1999.

Sec. 57.491. LOAN DEFAULT GROUND FOR NONRENEWAL OF PROFESSIONAL

OR OCCUPATIONAL LICENSE. (a) In this section:

(1) "License" means a certificate or similar form of permission

issued or renewed by a licensing agency and required by law to

engage in a profession or occupation.

(2) "Licensee" means a person to whom a licensing agency issues

a license.

(3) "Licensing agency" means a board, commission, department, or

other agency in the executive branch of state government that

issues or renews a license.

(b) The corporation shall identify the licensing agencies

subject to this section and provide written notice to those

agencies of the requirements prescribed by this section. Only

those licensing agencies that the corporation identifies and that

receive such notice are required to carry out this section.

(c) Annually, each licensing agency shall prepare a list of the

agency's licensees and submit the list to the corporation in hard

copy or electronic form. Using the submitted lists, the

corporation periodically shall:

(1) identify the persons who are in default on loans guaranteed

by the corporation; and

(2) provide a list of the names of those persons to the

appropriate licensing agencies in hard copy or electronic form.

(d) A person who is in default on a loan may enter an agreement

with the corporation for repayment of a defaulted loan as

required under this section. The corporation shall provide the

person with a certificate certifying that the person has entered

a repayment agreement on the defaulted loan.

(e) A licensing agency shall not renew the license of a licensee

whose name is on the list provided by the corporation under

Subsection (c) unless the licensee presents to the agency a

certificate issued by the corporation certifying that:

(1) the licensee has entered a repayment agreement on the

defaulted loan; or

(2) the licensee is not in default on a loan guaranteed by the

corporation.

(f) Repealed by Acts 2005, 79th Leg., Ch. 221, Sec. 13(3), eff.

September 1, 2005.

(g) A licensing agency shall not renew the license of a licensee

who defaults on a repayment agreement unless the person presents

to the agency a certificate issued by the corporation certifying

that:

(1) the licensee has entered another repayment agreement on the

defaulted loan; or

(2) the licensee is not in default on a loan guaranteed by the

corporation or on a repayment agreement.

(h) A licensing agency shall provide written notice of the

nonrenewal policies established under Subsections (e) and (g) to

each applicant for a license or for renewal of a license. The

corporation shall provide written notice of those same policies

on each loan application form provided by the corporation and on

each promissory note signed by a borrower. Failure to provide

the notice required by this subsection does not affect the

default status of a borrower or the prohibitions on renewal of a

license held by a person in default.

(i) A licensing agency shall provide an opportunity for a

hearing to a licensee before the agency takes action concerning

the nonrenewal of a license under this section.

(j) Each licensing agency shall adopt any rules necessary to

carry out the licensing agency's duties under this section.

(k) The board shall establish procedures to carry out the

corporation's duties under this section.

(l) This section does not apply to the State Securities Board.

Added by Acts 1989, 71st Leg., ch. 985, Sec. 16, eff. Sept. 1,

1989.

Amended by:

Acts 2005, 79th Leg., Ch.

221, Sec. 11, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

221, Sec. 13(3), eff. September 1, 2005.

Sec. 57.50. NONDISCRIMINATION. Neither the corporation nor an

eligible lender may discriminate against an eligible student in

making a loan or loan guarantee on the basis of race, age,

religion, or sex.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 1989, 71st Leg., ch. 985, Sec. 17,

eff. Sept. 1, 1989.

SUBCHAPTER D. FISCAL PROVISIONS

Sec. 57.71. RESERVE AND OPERATING FUNDS. The corporation shall

establish reserve and operating funds in accordance with Section

422 of the Higher Education Act of 1965 (20 U.S.C. Section 1072),

as amended.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 1999, 76th Leg., ch. 967, Sec. 11,

eff. June 18, 1999.

Sec. 57.75. TAX EXEMPTION. All income, property, and other

assets of the corporation are exempt from taxation by the state

and political subdivisions of the state.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979.

Sec. 57.76. ANNUAL AUDIT. (a) At least once each year the

corporation shall have a fiscal audit performed by a certified

public accountant.

(b) A copy of the annual audit shall be submitted to the state

auditor for review. The state auditor may:

(1) examine any working papers from the annual audit; and

(2) conduct a separate audit if, after reviewing the independent

audit, the state auditor considers a separate audit necessary.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 1985, 69th Leg., ch. 871, Sec. 4,

eff. Aug. 26, 1985; Acts 1989, 71st Leg., ch. 985, Sec. 18, eff.

Sept. 1, 1989.

Sec. 57.761. INTERNAL AUDITOR. (a) The board shall appoint an

internal auditor for the corporation. The internal auditor

serves at the will of the board, and the internal auditor's

budget, audit plans, and staffing levels must be approved by the

board.

(b) The internal auditor shall report to the board or a board

committee designated by the board. The board may require the

internal auditor to submit to the board certain reports specified

by the board.

(c) The internal auditor shall consult with the board or board

committee on a regular basis at board or committee meetings. At

the meetings, the internal auditor shall provide to the board or

committee information regarding the progress and results of the

internal auditor's audits under this section.

(d) The internal auditor shall examine the corporation's system

of internal controls and its system of identifying fixed and

variable costs, including administrative costs.

Added by Acts 1989, 71st Leg., ch. 985, Sec. 19, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 238, Sec. 3, eff.

Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

221, Sec. 12, eff. September 1, 2005.

Sec. 57.77. ANNUAL REPORT. (a) The corporation annually shall

prepare a written report on the financial and program operations

of the corporation. The report shall include the audited

financial statement for the year, the number and dollar value of

loans guaranteed during the year, and the total dollar value of

outstanding guaranteed loans.

(b) The corporation shall submit the annual report to the

governor, lieutenant governor, speaker of the house of

representatives, comptroller of public accounts, and commissioner

of higher education.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 1997, 75th Leg., ch. 1423, Sec.

5.14, eff. Sept. 1, 1997.

Sec. 57.78. INVESTMENTS. All money of the corporation may be

invested in accordance with Chapter 2256, Government Code.

Added by Acts 1979, 66th Leg., p. 1711, ch. 706, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 1999, 76th Leg., ch. 967, Sec. 12,

eff. June 18, 1999.



CHAPTER 58. COMPENSATION OF RESIDENT PHYSICIANS

EDUCATION CODETITLE 3. HIGHER EDUCATIONSUBTITLE A. HIGHER EDUCATION IN GENERALCHAPTER 58. COMPENSATION OF RESIDENT PHYSICIANSSec. 58.001. LEGISLATIVE FINDING AND INTENT. (a) The legislature finds that it will improve the quality of the delivery of medical care to the citizens of this state and, therefore, that it will be in the public interest of this state for the resident physicians being educated, trained, developed, and prepared for a career in medicine by the schools of medicine in The University of Texas System, the Texas Tech University Health Sciences Center, the Texas A & M University Medical Program, and the University of North Texas Health Science Center at Fort Worth to be compensated by those schools while the resident physicians are undergoing education, training, development, and preparation. The legislature further finds that the delivery of quality medical care to the citizens of this state has been and will continue to be enhanced by the expansion of family practice residency programs as provided by Sections 61.501 through 61.505 of this code and intends that nothing in this chapter be interpreted or implemented in a manner that will deter the development or expansion of family practice residency programs or will deter the legislative goal of having at least 25 percent of the first-year residency positions devoted to family medicine.(b) Beginning September 1, 1981, and subject to the provisions of Section 58.003 of this code, each resident physician being educated, trained, developed, and prepared for a career in medicine by an accredited school of medicine in the schools listed in Subsection (a) of this section shall be compensated by that school while the person is undergoing education, training, development, and preparation at or under the direction and supervision of the school.

Added by Acts 1981, 67th Leg., p. 3245, ch. 855, Sec. 1, eff. Aug. 31, 1981. Amended by Acts 1993, 73rd Leg., ch. 408, Sec. 6, eff. Aug. 30, 1993.

Sec. 58.002. DEFINITIONS. (a) In this chapter:(1) "Resident physician" means a person who is appointed a resident physician by one of the schools of medicine listed in Section 58.001 of this code and who:(A) has received a Doctor of Medicine or a Doctor of Osteopathic Medicine degree from the Baylor College of Medicine or from one of the schools listed in Section 58.001 of this code; or(B) is a citizen of Texas and has received a Doctor of Medicine or a Doctor of Osteopathic Medicine degree from some other school of medicine that is accredited by the Liaison Committee on Medical Education or by the Bureau of Professional Education of the American Osteopathic Association.(2) "Primary teaching hospital" means a hospital at which one of the schools listed in Section 58.001 of this code educates and trains both resident physicians and undergraduate medical students.(3) "Compensation" includes stipends; payments, if any, for services rendered; and fringe benefits when applied to payments to or for the benefit of resident physicians.(b) A person may not be considered a resident physician for a period of time longer than is ordinarily and customarily required for a resident physician to complete a graduate medical specialty program approved by the Accrediting Council on Graduate Medical Education or the American Osteopathic Association for the specialty in which the resident physician seeks certification as a diplomate and to obtain the certification from the appropriate board or agency approved by the American Board of Medical Specialties or the American Osteopathic Association.(c) Notwithstanding the provisions of Subsection (b) of this section, a person may not be considered a resident physician under this Act for a period of time longer than four years.(d) The total number of the first-year resident physicians compensated under this chapter and Sections 61.097 through 61.099 of this code may not exceed the combined total number of persons in the previous year's graduating classes of the schools listed in Section 58.001 of this code and the Baylor College of Medicine. Each school shall give priority consideration to applicants who demonstrate a willingness to practice in medically underserved areas of Texas.(e) It is the intent of this chapter that at least 50 percent of resident physicians shall be in the areas of family medicine, general internal medicine, general pediatrics, geriatrics, obstetrics/gynecology, and emergency medicine, with 25 percent of those residents in family practice.

Added by Acts 1981, 67th Leg., p. 3245, ch. 855, Sec. 1, eff. Aug. 31, 1981. Amended by Acts 1989, 71st Leg., ch. 991, Sec. 1, eff. Aug. 28, 1989; Acts 1995, 74th Leg., ch. 965, Sec. 12, eff. June 16, 1995.

Sec. 58.003. AUTHORIZATION FOR LEGISLATIVE APPROPRIATIONS OF FUNDS; CONDITIONS REGARDING THOSE FUNDS. (a) Beginning September 1, 1981, each accredited school listed in Section 58.001 of this code is entitled to receive funds appropriated by the legislature in an amount not to exceed $15,000 in any fiscal year for each resident physician appointed by the school as a resident physician for that year. Money appropriated under this chapter may not be transferred from the resident physicians program.(b) If a resident physician under this chapter does not perform in that appointed capacity during an entire fiscal year, the compensation paid to the person by the school shall be reduced proportionately to cover only the part of the fiscal year during which the performance is actually rendered.(c) If any resident physician under this chapter is compensated by an agency or institution of the federal government or by any other agency or institution other than a primary teaching hospital for the person's performance as a resident physician, the compensation that would otherwise be paid to the person by the school shall be reduced by the amount of the compensation actually received by the person from the agency or institution. If a school under this chapter receives from an agency or institution of the federal government or from any other agency or institution other than a primary teaching hospital compensation for the performance of resident physicians' duties by any of the school's resident physicians to or for the benefit of the agency or institution, to the extent of the compensation actually received by the school, the school is prohibited from spending funds appropriated under this chapter that would otherwise be available to pay the same resident physicians for the performance of the same resident physician duties.(d) If a school covered by this chapter receives from the Coordinating Board, Texas College and University System, a sum granted for the education, training, development, and preparation of the school's family practice resident physicians, to the extent of the sum actually received by the school, the school is prohibited from spending funds appropriated under this chapter that would otherwise be available to pay the same family practice resident physicians for the same education, training, development, and preparation.(e) To the extent that The University of Texas Medical Branch at Galveston receives legislative appropriations under this chapter for the education and training of resident physicians, that school may not receive legislative appropriations in any other state appropriation act for the education and training of the same resident physicians in the same fiscal year.

Added by Acts 1981, 67th Leg., p. 3245, ch. 855, Sec. 1, eff. Aug. 31, 1981.

Sec. 58.004. CONTINGENT ARRANGEMENT IN THE EVENT OF INSUFFICIENT FUNDS. Notwithstanding any other provisions of this chapter, if at any time a school under this chapter determines that it does not have sufficient available funds from legislative appropriations and other sources to support adequately the full number of resident physicians that the school deems to be required in order to provide the delivery of the best possible medical care to the citizens of this state, the school may assign and place for education and training in any hospital or hospitals with which the school has a resident physician affiliation agreement any of its resident physicians that cannot be supported adequately from the funds available for that purpose. During the period for which a resident physician is assigned and placed in a hospital or hospitals under the terms of this section, the resident physician shall directly or indirectly receive all or the primary portion of his or her compensation from the hospital or hospitals just as has been ordinarily and customarily done before the adoption of this chapter. The exact method and manner of compensating the resident physician shall be set forth in the resident physician affiliation agreement entered into between the school and the hospital or hospitals.

Added by Acts 1981, 67th Leg., p. 3245, ch. 855, Sec. 1, eff. Aug. 31, 1981.

Sec. 58.005. APPOINTMENT OF RESIDENT PHYSICIANS UNDER CERTAIN CONDITIONS. Notwithstanding any other provisions of this chapter, if at any time a school under this chapter determines that it cannot provide one of its primary teaching hospitals with resident physicians who qualify under Subdivision (1) of Subsection (a) of Section 58.002 of this code in sufficient quantity or kind to meet the standard that the school deems necessary in order to provide the delivery of the best possible medical care to the citizens of this state, until the school is able to provide the hospital with a sufficient quantity and kind of resident physicians who do qualify, the school may appoint, to be educated and trained in the hospital, resident physicians who are not citizens of Texas but otherwise qualify under Subdivision (1) of Subsection (a) of Section 58.002 and may compensate those resident physicians as if they did qualify under the provisions of that section.

Added by Acts 1981, 67th Leg., p. 3245, ch. 855, Sec. 1, eff. Aug. 31, 1981.

Sec. 58.006. STATEWIDE PRECEPTORSHIP PROGRAMS. (a) The Texas Higher Education Coordinating Board may contract with one or more organizations to operate the statewide preceptorship program in general internal medicine and the statewide preceptorship program in general pediatrics for medical students enrolled in Texas medical schools.(b) An organization eligible to receive funds under this subsection must:(1) qualify for exemption from federal income tax under Section 501, Internal Revenue Code of 1986 (26 U.S.C. Section 501); or(2) be operated by a state accredited medical school as defined in Section 61.501(1).(c) Students eligible to participate in the preceptorship programs under this section must indicate an interest in a primary care career.

Added by Acts 1995, 74th Leg., ch. 518, Sec. 1, eff. June 12, 1995.

Sec. 58.007. ADVISORY COMMITTEE. (a) Nothing in this section or Section 58.006 or 58.008 shall diminish or abolish the activities of the Family Practice Residency Advisory Committee established under Section 61.505. It is not the intent of this section to combine or assimilate advisory programs but only to add to and enhance the training of primary care physicians in Texas.(b)(1) The Primary Care Residency Advisory Committee is created and shall consist of 12 members as follows:(A) seven members shall be licensed physicians, one appointed by each of the following:(i) the Texas Medical Association;(ii) the Texas Osteopathic Medical Association;(iii) the Texas Academy of Family Physicians;(iv) the Texas Society of the American College of Osteopathic Family Physicians;(v) the Texas Society of Internal Medicine;(vi) the Texas Pediatric Society; and(vii) the Texas Association of Obstetricians and Gynecologists;(B) one member shall be appointed by the Texas Department of Rural Affairs;(C) one member shall be appointed by the Bureau of Community Oriented Primary Care at the Department of State Health Services; and(D) three members shall be members of the public, one appointed by each of the following:(i) the governor;(ii) the lieutenant governor; and(iii) the speaker of the house of representatives.(2) No individual who has a direct financial interest in primary care residency training programs shall be appointed to serve as a member of the advisory committee.(c) The terms of the office of each member shall be for three years, except for the initial term, which shall be designated in a manner approved by the Texas Higher Education Coordinating Board in such a way that one-third of the members shall serve for one year, one-third for two years, and one-third for three years, and thereafter each member shall serve for a term of three years. Each member shall serve until the member's replacement has been appointed to the committee.(d) The members of the committee shall not be compensated for their service.(e) The committee shall meet at least annually and so often as requested by the Texas Higher Education Coordinating Board or called into meeting by the committee chair.(f) The committee chair shall be elected by the members of the committee for a term of one year.(g) The committee shall review for the Texas Higher Education Coordinating Board applications for approval and funding of primary care residency training program expansion as described in Section 58.008 and related support programs, make recommendations to the board relating to the standards and criteria for approval of residency training and related support programs, and perform such other duties as may be directed by the board.(h) The committee shall review for the Texas Higher Education Coordinating Board applications for approval and funding of faculty enhancement for generalist physicians at Texas medical schools as described in Section 58.009, make recommendations to the board relating to the standards and criteria for approval of faculty enhancement awards, monitor compliance with the contractual conditions associated with faculty enhancement awards, and evaluate the success of the faculty enhancement program in reaching the goal of increasing the number of generalist physician faculty at Texas medical schools.

Added by Acts 1995, 74th Leg., ch. 518, Sec. 1, eff. June 12, 1995. Amended by Acts 1997, 75th Leg., ch. 940, Sec. 1, eff. June 18, 1997; Acts 2001, 77th Leg., ch. 1424, Sec. 7, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 4, eff. September 1, 2009.

Sec. 58.008. PRIMARY CARE RESIDENCY PROGRAM EXPANSION. (a) Only residency positions in family practice, general internal medicine, general pediatrics, and obstetrics and gynecology shall be eligible for these funds.(b) The committee shall recommend to the Texas Higher Education Coordinating Board an allocation of new primary care residency positions that are to receive state support. The committee shall take into consideration in recommending an allocation among the four primary care specialties designated for expansion the following factors:(1) the current primary care specialties mix of Texas physicians in direct practice;(2) projections for the primary care specialties mix of Texas physicians in direct practice;(3) the current state-supported primary care positions;(4) geographic shortages for primary care physicians;(5) federally designated and state designated medically underserved areas;(6) the demographics of the Texas population; and(7) the infrastructure of existing residency programs.(c) Once funds are awarded to support a resident position of a particular residency program, the board shall continue to award funds to support that residency position for all three or four postgraduate years of the residency training curriculum until the resident physician appointed to that position has completed or left the program. The position would then be eligible for reallocation by the Primary Care Residency Advisory Committee.

Added by Acts 1995, 74th Leg., ch. 518, Sec. 1, eff. June 12, 1995.

Sec. 58.009. FACULTY ENHANCEMENT FUND FOR GENERALIST PHYSICIANS. (a) Only accredited medical schools identified in Section 61.501(1) shall be eligible to receive funds under this section.(b) Only full-time, clinical faculty positions in family practice, general internal medicine, and general pediatrics whose faculty rank is no greater than assistant professor shall be eligible for funds under this section.(c) The committee shall recommend to the Texas Higher Education Coordinating Board an allocation of generalist faculty positions that are to receive state support through the Faculty Enhancement Fund for Generalist Physicians. The committee shall take into consideration in recommending an allocation the following factors:(1) the faculty-student ratio in the generalist specialty at the applicant school;(2) the length of time a budgeted generalist faculty position has gone unfilled;(3) whether the position is a new generalist faculty position; and(4) other factors as determined by the committee.(d) Once funds are awarded to support a generalist faculty position at a particular medical school, the board shall continue to award funds to support that generalist faculty position for a period not to exceed one additional academic year. After that time, the medical school shall provide an amount equal to the annualized faculty enhancement award in its operating budget to maintain the level of compensation for the position after the grant period has ended.(e) The board may spend not more than 10 percent of the amounts appropriated for this program in fiscal year 1998, and not more than five percent of the amounts appropriated for this program in succeeding years, for administering the faculty enhancement program for generalist physicians.(f) The board may solicit, receive, and spend grants, gifts, and donations from public and private sources to comply with this section.

Added by Acts 1997, 75th Leg., ch. 940, Sec. 2, eff. June 18, 1997.

Sec. 58.010. STATEWIDE PRECEPTORSHIP PROGRAMS IN PUBLIC HEALTH SETTINGS. (a) The Texas Higher Education Coordinating Board may contract with one or more organizations to operate a statewide preceptorship program in a public health setting for medical students enrolled in Texas medical schools.(b) An organization eligible to receive funds under this subsection must:(1) qualify for exemption from federal income tax under Section 501, Internal Revenue Code of 1986 (26 U.S.C. Section 501); or(2) be operated by a state accredited medical school as defined in Section 61.501(1).(c) Students eligible to participate in the preceptorship programs under this section must indicate an interest in a career providing primary care.(d) The board may create and appoint an advisory committee to assist the board in the operation of the program.

Added by Acts 1997, 75th Leg., ch. 787, Sec. 1, eff. Sept. 1, 1997. Renumbered from Sec. 58.009 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(13), eff. Sept. 1, 1999.



CHAPTER 59. MEDICAL MALPRACTICE COVERAGE FOR CERTAIN INSTITUTIONS

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE A. HIGHER EDUCATION IN GENERAL

CHAPTER 59. MEDICAL MALPRACTICE COVERAGE FOR CERTAIN INSTITUTIONS

SUBCHAPTER A. MEDICAL PROFESSIONAL LIABILITY

Sec. 59.01. DEFINITIONS. In this subchapter:

(1) "Medical staff or students" means medical doctors, doctors

of osteopathy, dentists, veterinarians, and podiatrists appointed

to the faculty or professional medical staff employed for student

health services by The University of Texas System, The Texas A

& M University System, the Texas Tech University Health

Sciences Center, or the University of North Texas Health Science

Center at Fort Worth , either full time or who, although

appointed less than full time (including volunteers), either

devote their total professional service to such appointment or

provide services to patients by assignment from the department

chairman; and interns, residents, fellows, and medical or dental

students, veterinary students, and students of osteopathy

participating in a patient-care program in The University of

Texas System, The Texas A & M University System, the Texas

Tech University Health Sciences Center, or the University of

North Texas Health Science Center at Fort Worth.

(2) "Medical malpractice claim" means a cause of action for

treatment, lack of treatment, or other claimed departure from

accepted standards of care which proximately results in injury to

or death of the patient, whether the patient's claim or cause of

action or the executor's claim or cause of action under Section

71.021, Civil Practice and Remedies Code, sounds in tort or

contract.

(3) "Board" means the board of regents of The University of

Texas System, the board of regents of The Texas A & M

University System, the board of regents of Texas Tech University,

or the board of regents of the University of North Texas.

(4) "Fund" means the medical professional liability fund.

(5) "Charitable care or services" means all care or services

provided for free or at discounted amounts at or below actual

costs based on the ability of the beneficiary to pay and

specifically includes all care and services provided to

beneficiaries covered by Medicare and Medicaid.

(6) "Medical and dental unit" has the meaning assigned by

Section 61.003 of this code.

Added by Acts 1983, 68th Leg., p. 996, ch. 235, art. 2, Sec.

1(a), eff. Sept. 1, 1983. Amended by Acts 1985, 69th Leg., ch.

117, Sec. 3(a), eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch.

854, Sec. 1, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 1070,

Sec. 3, eff. May 15, 1988; Acts 1989, 71st Leg., ch. 2, Sec.

6.02(a), eff. Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 832, Sec.

1, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 408, Sec. 7,

eff. Aug. 30, 1993.

Sec. 59.02. MEDICAL PROFESSIONAL LIABILITY FUND. (a) Each

board may establish a separate self-insurance fund to pay any

damages adjudged in a court of competent jurisdiction or a

settlement of any medical malpractice claim against a member of

the medical staff or students arising from the exercise of his

appointment, duties, or training with The University of Texas

System, The Texas A & M University System, the Texas Tech

University Health Sciences Center, or the University of North

Texas Health Science Center at Fort Worth.

(b) The boards may pay from the funds all expenses incurred in

the investigation, settlement, defense, or payment of claims

described above on behalf of the medical staff or students.

(c) On the establishment of each fund, transfers to the fund

shall be made in an amount and at such intervals as determined by

the board. Each board may receive and accept any gifts or

donations specified for the purposes of this subchapter and

deposit those gifts or donations into the fund. Each board may

invest money deposited in the fund, and any income received shall

be retained in the fund. The money shall be deposited in any of

the approved depository banks of The University of Texas System,

The Texas A & M University System, the Texas Tech University

Health Sciences Center, or the University of North Texas Health

Science Center at Fort Worth. All expenditures from the funds

shall be paid pursuant to approval by the boards.

Added by Acts 1983, 68th Leg., p. 996, ch. 235, art. 2, Sec.

1(a), eff. Sept. 1, 1983. Amended by Acts 1989, 71st Leg., ch. 2,

Sec. 6.02(a), eff. Aug. 28, 1989; Acts 1993, 73rd Leg., ch. 408,

Sec. 8, eff. Aug. 30, 1993.

Sec. 59.03. RULES. Each board may adopt rules for the

establishment and administration of the fund and the negotiation,

settlement, and payment of claims as necessary to carry out the

purpose of this subchapter. Each board may establish by rule

reasonable limits on the amount of claims to be paid from the

fund or to be provided in purchased insurance.

Added by Acts 1983, 68th Leg., p. 996, ch. 235, art. 2, Sec.

1(a), eff. Sept. 1, 1983. Amended by Acts 1989, 71st Leg., ch. 2,

Sec. 6.02(a), eff. Aug. 28, 1989.

Sec. 59.04. PURCHASE OF INSURANCE. Each board may purchase

medical malpractice insurance from an insurance company

authorized to do business in this state as it considers necessary

to carry out the purpose of this subchapter.

Added by Acts 1983, 68th Leg., p. 996, ch. 235, art. 2, Sec.

1(a), eff. Sept. 1, 1983. Amended by Acts 1989, 71st Leg., ch. 2,

Sec. 6.02(a), eff. Aug. 28, 1989.

Sec. 59.05. LEGAL COUNSEL. Each board may employ private legal

counsel to represent the medical staff and students covered by

this subchapter under the rules of the board.

Added by Acts 1983, 68th Leg., p. 996, ch. 235, art. 2, Sec.

1(a), eff. Sept. 1, 1983. Amended by Acts 1989, 71st Leg., ch. 2,

Sec. 6.02(a), eff. Aug. 28, 1989.

Sec. 59.06. LIMITATION ON APPROPRIATED FUNDS. Funds

appropriated by the legislature to either system, to the Texas

Tech University Health Sciences Center, or to the University of

North Texas Health Science Center at Fort Worth from the General

Revenue Fund may not be used to establish or maintain the fund,

to purchase insurance, or to employ private legal counsel.

Added by Acts 1983, 68th Leg., p. 996, ch. 235, art. 2, Sec.

1(a), eff. Sept. 1, 1983. Amended by Acts 1989, 71st Leg., ch. 2,

Sec. 6.02(a), eff. Aug. 28, 1989; Acts 1993, 73rd Leg., ch. 408,

Sec. 9, eff. Aug. 30, 1993.

Sec. 59.07. EXEMPTION FROM INSURANCE CODE; REPORT. The

establishment and administration of each fund under this

subchapter and the rules of the boards do not constitute the

business of insurance as defined and regulated in the Insurance

Code. However, the boards of regents shall annually report to the

State Board of Insurance information appropriate for carrying out

the functions of the State Board of Insurance.

Added by Acts 1983, 68th Leg., p. 996, ch. 235, art. 2, Sec.

1(a), eff. Sept. 1, 1983. Amended by Acts 1989, 71st Leg., ch. 2,

Sec. 6.02(a), eff. Aug. 28, 1989.

Sec. 59.08. STATE INDEMNIFICATION. (a) The state shall

indemnify a member of the medical staff or a student for damages

paid as required by a judgment on or settlement of a medical

malpractice claim arising out of the provision of charitable care

or services.

(b) State liability for indemnification under this section may

not exceed:

(1) $100,000 for each defendant for each occurrence; and

(2) $250,000 for each occurrence for all defendants.

(c) The state is not liable for indemnity under this section for

damages found by the trier of fact to result from fraud, malice,

or gross negligence.

(d) The state may not charge or assess a board, a medical and

dental unit, or any fund or account of a board or medical and

dental unit for any amount of indemnification paid or to be paid

by the state under this section.

(e) The attorney general is entitled to approve any settlement

of the portion of a medical malpractice claim that may result in

the state being liable for indemnification of the defendant under

this section. If the attorney general does not approve a

settlement, the state is not liable for indemnification of the

defendant under this section. The attorney general shall base the

determination on the best interests of the defendant.

(f) This section prevails over any other law, including Chapter

104, Civil Practice and Remedies Code, to the extent of any

conflict.

Added by Acts 1991, 72nd Leg., ch. 832, Sec. 2, eff. Sept. 1,

1991.

SUBCHAPTER B. VETERINARY MALPRACTICE COVERAGE PURCHASED BY TEXAS

A & M

Sec. 59.21. DEFINITIONS. In this subchapter:

(1) "Board" means the board of regents of The Texas A & M

University System.

(2) "Fund" means the veterinary medical diagnostic professional

liability fund.

(3) "Professional staff" means veterinarians, diagnosticians,

toxicologists, pathologists, microbiologists, and other

professional employees employed by the Texas Veterinary Medical

Diagnostic Laboratory, including the director.

(4) "Veterinary malpractice claim" means a cause of action for

damages resulting proximately from negligence in performing

diagnostic services, toxicological and other diagnostic analyses,

and in making recommendations for treatment.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 6.02(a), eff. Aug. 28,

1989.

Sec. 59.22. VETERINARY MEDICAL DIAGNOSTIC PROFESSIONAL LIABILITY

FUND. (a) The board may establish a separate self-insurance

fund to pay any damages adjudged in a court of competent

jurisdiction or a settlement of any veterinary malpractice claim

against a member of the professional staff arising from the

exercise of his appointment or duties with the Texas Veterinary

Medical Diagnostic Laboratory.

(b) The board may pay from the fund all expenses incurred in

amounts and at intervals determined by the board.

(c) The board may receive and accept any gifts or donations into

the fund.

(d) The board may invest money deposited in the fund, and any

income received shall be retained in the fund. The money shall be

deposited in any of the approved depository banks of The Texas A

& M University System. All expenditures from the fund shall

be paid pursuant to approval by the board.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 6.02(a), eff. Aug. 28,

1989.

Sec. 59.23. RULES. The board may adopt rules for the

establishment and administration of the fund and the negotiation,

settlement, and payment of claims as necessary to carry out the

purpose of this subchapter. The board may establish by rule

reasonable limits on the amount of claims to be paid from the

fund or to be provided in purchased insurance.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 6.02(a), eff. Aug. 28,

1989.

Sec. 59.24. PURCHASE OF INSURANCE. The board may purchase

veterinary medical malpractice insurance from an insurance

company authorized to do business in this state as it considers

necessary to carry out the purpose of this subchapter.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 6.02(a), eff. Aug. 28,

1989.

Sec. 59.25. LEGAL COUNSEL. The board may employ private legal

counsel to represent the professional staff covered by this

subchapter under the rules of the board.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 6.02(a), eff. Aug. 28,

1989.

Sec. 59.26. LIMITATION ON APPROPRIATED FUNDS. Funds

appropriated by the legislature to the Texas Veterinary Medical

Diagnostic Laboratory from the General Revenue Fund may not be

used to establish or maintain the fund, to purchase insurance, or

to employ private legal counsel.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 6.02(a), eff. Aug. 28,

1989.

Sec. 59.27. EXEMPTION FROM INSURANCE CODE; REPORT. The

establishment and administration of the fund under this

subchapter and the rules of the board do not constitute the

business of insurance as defined and regulated in the Insurance

Code. However, the board shall annually report to the State Board

of Insurance information appropriate for carrying out the

functions of the State Board of Insurance.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 6.02(a), eff. Aug. 28,

1989.

Sec. 59.28. ADDITIONAL COMPENSATION. Malpractice liability

coverage authorized by this subchapter is provided as additional

compensation to the professional staff.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 6.02(a), eff. Aug. 28,

1989.



CHAPTER 61. TEXAS HIGHER EDUCATION COORDINATING BOARD

EDUCATION CODETITLE 3. HIGHER EDUCATIONSUBTITLE B. STATE COORDINATION OF HIGHER EDUCATIONCHAPTER 61. TEXAS HIGHER EDUCATION COORDINATING BOARDSUBCHAPTER A. GENERAL PROVISIONSSec. 61.001. SHORT TITLE. This chapter may be cited as the Higher Education Coordinating Act of 1965.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 61.002. PURPOSE. (a) The purpose of this chapter is to establish in the field of public higher education in the State of Texas an agency to provide leadership and coordination for the Texas higher education system, institutions, and governing boards, to the end that the State of Texas may achieve excellence for college education of its youth through the efficient and effective utilization and concentration of all available resources and the elimination of costly duplication in program offerings, faculties, and physical plants.(b) In the exercise of its leadership role, the Texas Higher Education Coordinating Board established by this chapter shall be an advocate for the provision of adequate resources and sufficient authority to institutions of higher education so that such institutions may realize, within their prescribed role and scope, their full potential to the benefit of the students who attend such institutions and to the benefit of the citizens of the state in terms of the realization of the benefits of an educated populace.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1987, 70th Leg., ch. 823, Sec. 1.01, eff. June 20, 1987.

Sec. 61.003. DEFINITIONS. In this chapter:(1) "Board" means the Texas Higher Education Coordinating Board.(2) "Public junior college" means any junior college certified by the board in accordance with Section 61.063 of this chapter.(3) "General academic teaching institution" means The University of Texas at Austin; The University of Texas at El Paso; The University of Texas of the Permian Basin; The University of Texas at Dallas; The University of Texas at San Antonio; Texas A&M University, Main University; The University of Texas at Arlington; Tarleton State University; Prairie View A&M University; Texas Maritime Academy; Texas Tech University; University of North Texas; Lamar University; Lamar State College--Orange; Lamar State College--Port Arthur; Texas A&M University--Kingsville; Texas A&M University--Corpus Christi; Texas Woman's University; Texas Southern University; Midwestern State University; University of Houston; University of Texas--Pan American; The University of Texas at Brownsville; Texas A&M University--Commerce; Sam Houston State University; Texas State University--San Marcos; West Texas A&M University; Stephen F. Austin State University; Sul Ross State University; Angelo State University; The University of Texas at Tyler; and any other college, university, or institution so classified as provided in this chapter or created and so classified, expressly or impliedly, by law.(4) "Public senior college or university" means a general academic teaching institution as defined above.(5) "Medical and dental unit" means The University of Texas Medical Branch at Galveston; The University of Texas Southwestern Medical Center at Dallas; The University of Texas Medical School at San Antonio; The University of Texas Dental Branch at Houston; The University of Texas M. D. Anderson Cancer Center; The University of Texas Graduate School of Biomedical Sciences at Houston; The University of Texas Dental School at San Antonio; The University of Texas Medical School at Houston; The University of Texas Health Science Center--South Texas and its component institutions, if established under Subchapter N, Chapter 74; the nursing institutions of The University of Texas System; and The University of Texas School of Public Health at Houston; and such other medical or dental schools as may be established by statute or as provided in this chapter.(6) "Other agency of higher education" means The University of Texas System, System Administration; Texas Western University Museum; Texas A & M University System, Administrative and General Offices; Texas Agricultural Experiment Station; Texas Agricultural Extension Service; Rodent and Predatory Animal Control Service (a part of the Texas Agricultural Extension Service); Texas Engineering Experiment Station (including the Texas Transportation Institute); Texas Engineering Extension Service; Texas Forest Service; Texas Tech University Museum; Texas State University System, System Administration; Sam Houston Memorial Museum; Panhandle-Plains Historical Museum; Cotton Research Committee of Texas; Water Resources Institute of Texas; Texas Veterinary Medical Diagnostic Laboratory; and any other unit, division, institution, or agency which shall be so designated by statute or which may be established to operate as a component part of any public senior college or university, or which may be so classified as provided in this chapter.(7) "Public technical institute" means the Lamar Institute of Technology or the Texas State Technical College System.(8) "Institution of higher education" means any public technical institute, public junior college, public senior college or university, medical or dental unit, public state college, or other agency of higher education as defined in this section.(9) "Governing board" means the body charged with policy direction of any public technical institute, public junior college, public senior college or university, medical or dental unit, or other agency of higher education, including but not limited to boards of directors, boards of regents, boards of trustees, and independent school district boards insofar as they are charged with policy direction of a public junior college.(10) "University system" means the association of one or more public senior colleges or universities, medical or dental units, or other agencies of higher education under the policy direction of a single governing board.(11) "Degree program" means any grouping of subject matter courses which, when satisfactorily completed by a student, will entitle him to a degree from a public senior college or university or a medical or dental unit.(12) "Certificate program" means a grouping of subject-matter courses which, when satisfactorily completed by a student, will entitle him to a certificate, associate degree from a technical institute or junior college, or documentary evidence, other than a degree, of completion of a course of study at the postsecondary level.(13) "Recognized accrediting agency" means the Southern Association of Colleges and Schools and any other association or organization so designated by the board.(14) "Educational and general buildings and facilities" means buildings and facilities essential to or commonly associated with teaching, research, or the preservation of knowledge, including the proportional share used for those activities in any building or facility used jointly with auxiliary enterprises. Excluded are auxiliary enterprise buildings and facilities, including but not limited to dormitories, cafeterias, student union buildings, stadiums, and alumni centers, used solely for those purposes.(15) "Private or independent institution of higher education" includes only a private or independent college or university that is:(A) organized under the Texas Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil Statutes);(B) exempt from taxation under Article VIII, Section 2, of the Texas Constitution and Section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. Section 501); and(C) accredited by:(i) the Commission on Colleges of the Southern Association of Colleges and Schools;(ii) the Liaison Committee on Medical Education; or(iii) the American Bar Association.(16) "Public state college" means Lamar State College--Orange, Lamar State College--Port Arthur, or the Lamar Institute of Technology.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1973, 63rd Leg., p. 1657, ch. 601, Sec. 3, eff. June 15, 1973; Acts 1983, 68th Leg., p. 3054, ch. 524, Sec. 4, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 646, Sec. 1, eff. Aug. 26, 1985; Acts 1987, 70th Leg., ch. 180, Sec. 1, eff. Aug. 31, 1987; Acts 1987, 70th Leg., ch. 823, Sec. 1.03, eff. June 20, 1987; Acts 1987, 70th Leg., ch. 1070, Sec. 4, eff. May 15, 1988; Acts 1989, 71st Leg., ch. 644, Sec. 1, eff. June 14, 1989; Acts 1989, 71st Leg., ch. 1084, Sec. 1.32, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 287, Sec. 29, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 305, Sec. 2, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 516, Sec. 4, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 126, Sec. 2, eff. May 19, 1997; Acts 1997, 75th Leg., ch. 227, Sec. 4, eff. May 23, 1997; Acts 1999, 76th Leg., ch. 767, Sec. 5, eff. June 18, 1999; Acts 1999, 76th Leg., ch. 1322, Sec. 1, eff. June 18, 1999; Acts 2003, 78th Leg., ch. 386, Sec. 7, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 373, Sec. 1, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 1341, Sec. 3, eff. June 19, 2009.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONSSec. 61.021. ESTABLISHMENT OF COORDINATING BOARD: FUNCTIONS. (a) The Texas Higher Education Coordinating Board is an agency of the state. It shall have its office in Austin. It shall perform only the functions which are enumerated in this chapter and which the legislature may assign to it. Functions vested in the governing boards of the respective institutions of higher education not specifically delegated to the coordinating board shall be performed by the governing boards. The coordinating functions and other duties delegated to the board in this chapter shall apply to all public institutions of higher education.(b) References in this code or other law to the "coordinating board" or the "Coordinating Board, Texas College and University System," are references to the Texas Higher Education Coordinating Board.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1987, 70th Leg., ch. 823, Sec. 1.02, eff. June 20, 1987.

Sec. 61.0211. SUNSET PROVISION. The Texas Higher Education Coordinating Board is subject to Chapter 325, Government Code (Texas Sunset Act). Unless continued in existence as provided by that chapter, the board is abolished and this chapter expires September 1, 2015.

Added by Acts 1977, 65th Leg., p. 1853, ch. 735, Sec. 2.151, eff. Aug. 29, 1977. Amended by Acts 1985, 69th Leg., ch. 479, Sec. 200, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 823, Sec. 1.04, eff. June 20, 1987; Acts 1989, 71st Leg., ch. 1084, Sec. 1.01, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 6.01, eff. Nov. 12, 1991; Acts 2003, 78th Leg., ch. 820, Sec. 1, eff. Sept. 1, 2003.

Sec. 61.022. MEMBERS OF BOARD; APPOINTMENT; TERMS OF OFFICE. (a) The board shall consist of nine members appointed by the governor so as to provide representation from all areas of the state with the advice and consent of the senate, and as the constitution provides. Members of the board serve staggered six-year terms. The terms of one- third of the members expire August 31 of each odd-numbered year.(b) A board member may not be employed professionally for remuneration in the field of education during the member's term of office.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 2003, 78th Leg., ch. 1170, Sec. 18.01, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 820, Sec. 2, eff. Sept. 1, 2003.

Sec. 61.0221. DUTY IN MAKING OR CONFIRMING APPOINTMENTS. (a) In making or confirming appointments to the coordinating board, the governor and senate shall ensure that the appointee has the background and experience suitable for performing the statutory responsibility of a member of the coordinating board.(b) Appointments to the board shall be made without regard to the race, color, handicap, sex, religion, age, or national origin of the appointees.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 1.05, eff. June 20, 1987. Amended by Acts 1989, 71st Leg., ch. 1084, Sec. 1.01, eff. Sept. 1, 1989.

Sec. 61.0222. RESTRICTIONS ON BOARD APPOINTMENT, MEMBERSHIP, AND EMPLOYMENT. (a) A member of the board must be a representative of the general public. A person is not eligible for appointment as a member of the board if the person or the person's spouse:(1) is employed by or participates in the management of a business entity or other organization regulated by the board or receiving funds from the board;(2) owns or controls, directly or indirectly, more than a 10 percent interest in a business entity or other organization regulated by the board or receiving funds from the board; or(3) uses or receives a substantial amount of tangible goods, services, or funds from the board, other than compensation or reimbursement authorized by law for board membership, attendance, or expenses.(b) A person may not be a member of the board and may not be a board employee employed in a "bona fide executive, administrative, or professional capacity," as that phrase is used for purposes of establishing an exemption to the overtime provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.), and its subsequent amendments, if:(1) the person is an officer, employee, or paid consultant of a Texas trade association in the field of higher education; or(2) the person's spouse is an officer, manager, or paid consultant of a Texas trade association in the field of higher education.(c) A person may not be a member of the board or act as the general counsel to the board if the person is required to register as a lobbyist under Chapter 305, Government Code, because of the person's activities for compensation on behalf of a profession related to the operation of the board.(d) In this section, "Texas trade association" means a cooperative and voluntarily joined statewide association of business or professional competitors in this state designed to assist its members and its industry or profession in dealing with mutual business or professional problems and in promoting their common interest.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.02, eff. Sept. 1, 1989. Amended by Acts 2003, 78th Leg., ch. 820, Sec. 3, eff. Sept. 1, 2003.

Sec. 61.0223. REMOVAL OF BOARD MEMBER. (a) It is a ground for removal from the board that a member:(1) does not have at the time of taking office the qualifications required by Section 61.0222(a);(2) does not maintain during service on the board the qualifications required by Section 61.0222(a);(3) is ineligible for membership under Section 61.022 or 61.0222;(4) cannot, because of illness or disability, discharge the member's duties for a substantial part of the member's term; or(5) is absent from more than half of the regularly scheduled board meetings that the member is eligible to attend during a calendar year without an excuse approved by a majority vote of the board.(b) The validity of an action of the board is not affected by the fact that it is taken when a ground for removal of a board member exists.(c) If the commissioner of higher education has knowledge that a potential ground for removal exists, the commissioner shall notify the presiding officer of the board of the potential ground. The presiding officer shall then notify the governor and the attorney general that a potential ground for removal exists. If the potential ground for removal involves the presiding officer, the commissioner shall notify the next highest ranking officer of the board, who shall then notify the governor and the attorney general that a potential ground for removal exists.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.03, eff. Sept. 1, 1989. Amended by Acts 2003, 78th Leg., ch. 820, Sec. 4, eff. Sept. 1, 2003.

Sec. 61.0224. TRAINING OF BOARD MEMBERS. (a) A person who is appointed to and qualifies for office as a member of the board may not vote, deliberate, or be counted as a member in attendance at a meeting of the board until the person completes a training program that complies with this section.(b) The training program must provide the person with information regarding:(1) the legislation that created the board;(2) the programs operated by the board;(3) the role and functions of the board;(4) the rules of the board, with an emphasis on the rules that relate to disciplinary and investigatory authority;(5) the current budget for the board;(6) the results of the most recent formal audit of the board;(7) the requirements of:(A) the open meetings law, Chapter 551, Government Code;(B) the public information law, Chapter 552, Government Code;(C) the administrative procedure law, Chapter 2001, Government Code; and(D) other laws relating to public officials, including conflict-of-interest laws; and(8) any applicable ethics policies adopted by the board or the Texas Ethics Commission.(c) A person appointed to the board is entitled to reimbursement, as provided by the General Appropriations Act, for the travel expenses incurred in attending the training program regardless of whether the attendance at the program occurs before or after the person qualifies for office.

Added by Acts 2003, 78th Leg., ch. 820, Sec. 5, eff. Sept. 1, 2003.

Sec. 61.0225. NONVOTING STUDENT REPRESENTATIVE. (a) In this section:(1) "Board" means the Texas Higher Education Coordinating Board or its successor agency.(2) "Student government" means the representative student organization directly elected by the student body of an institution of higher education.(b) A student representative shall be appointed to the board. The student representative is not a state officer. Except as otherwise provided by this section, the appointment of a student representative to the board shall be made in the same manner as a student regent is appointed under Section 51.355(c). The student representative to the board serves a term that is the same as the term of a student regent appointed under Section 51.355.(c) The board shall develop a uniform application form to be used by each institution of higher education to solicit applicants for the position of student representative to the board.(d) For an institution of higher education that is not part of a university system, the president of the institution, from among the applicants selected as the student government's recommendations for the position of student representative to the board, shall select two or more applicants as the institution's recommendations for the position and send the applications of those applicants to the governor in accordance with the deadline established under Section 51.355(c) for a chancellor to send applications to the governor for a student regent.(e) A student representative to the board must meet the minimum requirements prescribed by Section 51.355(d) for a student regent, as those requirements apply to an institution of higher education.(f) The student representative has the same powers and duties as the members of the board, including the right to attend and participate in meetings of the board, except that the student representative:(1) may not vote on any matter before the board or make or second any motion before the board; and(2) is not counted in determining whether a quorum exists for a meeting of the board or in determining the outcome of any vote of the board.(g) The student representative serves without pay but shall be reimbursed for the actual expenses incurred by the student representative in attending the meetings of the board or in attending to other work of the board when that work is approved by the chairman of the board.(h) The student government of the institution of higher education at which a current student representative was enrolled at the time of the student representative's appointment may not solicit applicants for the position of student representative for the next regular term of the position.(i) A vacancy in the position of student representative shall be filled for the unexpired term by appointment by the governor.

Added by Acts 2007, 80th Leg., R.S., Ch. 1311, Sec. 1, eff. September 1, 2007.

Sec. 61.023. BOARD OFFICERS. The governor shall designate a chairman and vice chairman of the board. The board shall appoint a secretary of the board whose duties may be prescribed by law and by the board.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 61.024. COMPENSATION AND EXPENSES OF MEMBERS. Members of the board shall serve without pay but shall be reimbursed for their actual expenses incurred in attending meetings of the board or in attending to other work of the board when that other work is approved by the chairman of the board.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 61.025. QUORUM; MEETINGS; AGENDA. (a) A majority of the membership of the board constitutes a quorum.(b) Except as provided by Section 551.126, Government Code, the board shall hold regular quarterly meetings in the city of Austin, and other meetings at places and times scheduled by it in formal sessions and called by the chairman.(c) An agenda for the meetings in sufficient detail to indicate the items on which final action is contemplated shall be mailed to the chairman of each governing board and to the chief administrative officer of each state institution of higher education at least seven days prior to the meeting.(d) The board shall develop and implement policies that provide the public with a reasonable opportunity to appear before the board and to speak on any issue under the jurisdiction of the board.(e) The board may hold a meeting to consider a higher education impact statement, if a higher education impact statement by the board is to be provided under the rules of either the house of representatives or the senate. The meeting shall be called by the chair and the board shall provide notice of the meeting in accordance with Chapter 551, Government Code.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1989, 71st Leg., ch. 1084, Sec. 1.04, eff. Sept. 1, 1989; Acts 1997, 75th Leg., ch. 944, Sec. 2, eff. June 18, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 538, Sec. 1, eff. September 1, 2007.

Sec. 61.026. COMMITTEES AND ADVISORY COMMITTEES. The chairman may appoint committees from the board's membership as he or the board may find necessary from time to time. The board may appoint advisory committees from outside its membership as it may deem necessary.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 61.027. RULES OF PROCEDURE; HEARINGS; NOTICE; MINUTES. The board shall adopt and publish rules and regulations in accordance with and under the conditions applied to other agencies by Chapter 2001, Government Code to effectuate the provisions of this chapter. The board shall grant any institution of higher education a hearing upon request and after reasonable notice. Minutes of all meetings shall be available in the board's office for public inspection.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1987, 70th Leg., ch. 823, Sec. 1.12, eff. June 20, 1987; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995.

Sec. 61.028. COMMISSIONER OF HIGHER EDUCATION; PERSONNEL; CONSULTANTS. (a) The board shall appoint a commissioner of higher education, who shall select and supervise the board's staff and perform other duties delegated to him by the board. The commissioner shall serve at the pleasure of the board.(b) The commissioner shall be a person of high professional qualifications having a thorough background by training and experience in the fields of higher education and administration and shall possess such other qualifications as the board may prescribe.(c) The commissioner shall employ professional and clerical personnel and consultants as necessary to assist the board and the commissioner in performing the duties assigned by this chapter. The number of employees, their compensation and the other expenditures of the board shall be within the limits and in compliance with the appropriation made for those purposes by the legislature and within budgets that shall be approved from time to time by the board.(d) The commissioner or the commissioner's designee shall develop an intraagency career ladder program. The program shall require intraagency postings of all nonentry level positions concurrently with any public posting.(e) The commissioner or the commissioner's designee shall develop a system of annual performance evaluations. All merit pay for board employees must be based on the system established under this subsection.(f) The commissioner or the commissioner's designee shall prepare and maintain a written policy statement that implements a program of equal employment opportunity to ensure that all personnel decisions are made without regard to race, color, disability, sex, religion, age, or national origin. The policy statement must include:(1) personnel policies, including policies relating to recruitment, evaluation, selection, training, and promotion of personnel, that show the intent of the board to avoid the unlawful employment practices described by Chapter 21, Labor Code; and(2) an analysis of the extent to which the composition of the board's personnel is in accordance with state and federal law and a description of reasonable methods to achieve compliance with state and federal law.(g) The policy statement must:(1) be updated annually;(2) be reviewed by the state Commission on Human Rights for compliance with Subsection (f)(1); and(3) be filed with the governor's office.(h) The governor's office shall deliver a biennial report to the legislature based on the information received under Subsection (g) of this section. The report may be made separately or as part of other biennial reports made to the legislature.(i) The board shall develop and implement policies that clearly define the respective responsibilities of the board and the staff of the board.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1989, 71st Leg., ch. 1084, Sec. 1.05, eff. Sept. 1, 1989; Acts 2003, 78th Leg., ch. 820, Sec. 6, eff. Sept. 1, 2003.

Sec. 61.029. INTERNAL AUDITOR. (a) The board shall appoint an internal auditor for the board.(b) The internal auditor shall report directly to the board on all matters, other than administrative matters, that require the decision of the commissioner of higher education.(c) The commissioner of higher education shall advise the board regarding:(1) the termination or discipline of the internal auditor; and(2) the transfer or reclassification of, or other changes in, the powers or duties of the internal auditor.(d) The internal auditor shall develop an annual audit plan, conduct audits as specified in the audit plan, and fulfill the other duties required by Chapter 2102, Government Code.(e) The internal auditor shall review all audit reports with the board and the commissioner of higher education.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.06, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1122, Sec. 18(1), eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 820, Sec. 8, eff. Sept. 1, 2003.

Sec. 61.030. QUALIFICATIONS AND STANDARDS OF BOARD MEMBERS AND EMPLOYEES. The board shall provide to its members and employees, as often as necessary, information regarding their qualifications for office or employment under this chapter and their responsibilities under applicable laws relating to standards of conduct for state officers or employees.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.07, eff. Sept. 1, 1989.

Sec. 61.031. PUBLIC INTEREST INFORMATION AND COMPLAINTS. (a) The board shall maintain a file on each written complaint filed with the board. The file must include:(1) the name of the person who filed the complaint;(2) the date the complaint is received by the board;(3) the subject matter of the complaint;(4) the name of each person contacted in relation to the complaint;(5) a summary of the results of the review or investigation of the complaint; and(6) an explanation of the reason the file was closed, if the board closed the file without taking action other than to investigate the complaint.(b) The board shall provide to the person filing the complaint and to each person who is a subject of the complaint a copy of the board's policies and procedures relating to complaint investigation and resolution.(c) The board, at least quarterly until final disposition of the complaint, shall notify the person filing the complaint and each person who is a subject of the complaint of the status of the investigation unless the notice would jeopardize an undercover investigation.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.08, eff. Sept. 1, 1989. Amended by Acts 2003, 78th Leg., ch. 820, Sec. 9, eff. Sept. 1, 2003.

Sec. 61.032. NOTICE OF NATIONAL COMPACT MEETINGS. The commissioner of higher education or the commissioner's designee on behalf of Texas members of the Board of Control for Southern Regional Education shall file notice of board of control meetings with the secretary of state's office for publication in the Texas Register.

Added by Acts 1989, 71st Leg., ch. 262, Sec. 1, eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 1084, Sec. 1.09, eff. Sept. 1, 1989.

Sec. 61.033. NEGOTIATED RULEMAKING; ALTERNATIVE DISPUTE RESOLUTION. (a) The board shall develop and implement a policy to encourage the use of:(1) negotiated rulemaking procedures under Chapter 2008, Government Code, for the adoption of board rules; and(2) appropriate alternative dispute resolution procedures under Chapter 2009, Government Code, to assist in the resolution of internal and external disputes under the board's jurisdiction.(b) The board's procedures relating to alternative dispute resolution must conform, to the extent possible, to any model guidelines issued by the State Office of Administrative Hearings for the use of alternative dispute resolution by state agencies.(c) The board shall designate a trained person to:(1) coordinate the implementation of the policy adopted under Subsection (a);(2) serve as a resource for any training needed to implement the procedures for negotiated rulemaking or alternative dispute resolution; and(3) collect data concerning the effectiveness of those procedures, as implemented by the board.

Added by Acts 2003, 78th Leg., ch. 820, Sec. 10, eff. Sept. 1, 2003.

Sec. 61.034. EFFECTIVE USE OF TECHNOLOGY. The board shall develop and implement a policy that requires the commissioner of higher education and the staff of the board to research and propose appropriate technological solutions to improve the ability of the agency to perform its mission. The technological solutions must include measures to ensure that the public is able to easily find information about the board through the Internet and that persons who have a reason to use the board's services are able to use the Internet to interact with the board and to access any services that can be provided effectively through the Internet. The policy shall also ensure that proposed technological solutions are cost-effective and developed through the board's planning processes.

Added by Acts 2003, 78th Leg., ch. 820, Sec. 11, eff. Sept. 1, 2003.

SUBCHAPTER C. POWERS AND DUTIES OF BOARDSec. 61.051. COORDINATION OF INSTITUTIONS OF PUBLIC HIGHER EDUCATION. (a) The board shall represent the highest authority in the state in matters of public higher education and is charged with the duty to take an active part in promoting quality education in the various regions of the state. The board shall be responsible for assuring that there is no discrimination in the distribution of programs and resources throughout the state on the basis of race, national origin, or sex.(a-1) The board shall develop a five-year master plan for higher education in this state. The five-year plan shall take into account the resources of private institutions of higher education in this state.(a-2) The board shall periodically review and revise the five-year master plan developed under Subsection (a-1). As a specific element of its review, the board shall identify and analyze the degree to which the plan reflects the continuing higher education needs of this state, as well as any policy changes necessary to improve overall implementation of the plan and the fiscal impact of those changes. The board shall establish procedures for monitoring the board's implementation of the plan, including an analysis of the degree to which its current activities support implementation of the plan and any change in board rules or practices necessary to improve implementation of the plan. The board shall identify additional strategies necessary to achieve the goals of the plan, emphasizing implementation by institutions of higher education and specific recommendations for the different regions of the state. The board shall notify each institution of higher education of all strategies for implementing the plan.(a-3) The board shall inform the legislature on matters pertaining to higher education, including the state's activities in the Board of Control for Southern Regional Education, and shall report to the legislature not later than January 1 of each odd-numbered year on the state of higher education in Texas. In the biennial report, the board shall assess the state's progress in meeting the goals stated in the plan developed under Subsection (a-1) and shall recommend legislative action to assist the state in meeting those goals. The report must include the analyses performed in connection with the board's periodic review under Subsection (a-2).(b) The board shall define a technical institute, a junior college, a senior college, a university, and a university system; provided, that nothing in this section may be construed to authorize the board to establish or create any technical institute system or university system or to alter any technical institute system or university system presently existing by virtue of statute or the constitution of this state.(c) The board shall develop and publish criteria to be used as a basis for determining the need for changing the classification of any public institution of higher education and for determining the need for new public technical institutes, public junior colleges, public senior colleges, universities, or university systems.(d) The board shall develop, after direct consultation with the governing board of the institution and after providing a forum for a public hearing, the role and mission for each public institution of higher education in Texas. The board shall hear applications from the institutions for changes in role and mission and make changes necessary to update the role and mission statements of each institution. The board shall adopt by rule the criteria to be used in reviewing the role and mission statements. The board, after direct consultation with the governing board of the institution and after providing the forum for a public hearing, may prescribe by rule maximum enrollment limits for such institution. In setting maximum enrollment limits, the board shall take into account any financial hardship such enrollment limits might cause qualified Texas residents seeking a higher education. The governing board of each institution shall determine the maximum enrollment limits for any department, school, degree program, or certificate program at the institution.(e) The board shall review periodically the role and mission statements, the table of programs, and all degree and certificate programs offered by the public institutions of higher education to assure that they meet the present and future needs of the state and the counties in which they are located. The board's review shall be performed at least every four years and shall involve the chairperson of the institution's board of regents. The board shall also order the initiation, consolidation, or elimination of degree or certificate programs where that action is in the best interest of the public institutions themselves or the general requirements of the State of Texas, the counties in which they are located, or when that action offers hope of achieving excellence by a concentration of available resources. No new department, school, degree program, or certificate program may be added at any public institution of higher education except with specific prior approval of the board. The board may authorize an institution to continue a doctoral program that is inconsistent with the role and mission of the institution if the program was in existence on September 1, 1987, and the board determines that continuation of the program is warranted.(f) The board shall encourage and develop new certificate programs in technical and vocational education in Texas public technical institutes and public community colleges as the needs of technology and industry may demand and shall recommend the elimination of such programs for which a need no longer exists. The board shall conduct a review of the certificate programs at least every four years or on the request of the Texas Workforce Investment Council and shall terminate a program that does not meet performance review standards and other criteria established by the board. The board shall assume the leadership role and administrative responsibilities for state level administration of postsecondary technical-vocational education programs in Texas public community colleges, public technical institutes, and other eligible public postsecondary institutions. The board shall ensure that standardized minimum technical and skill-specific competency and performance standards for each workforce education program, as developed by the Texas Workforce Investment Council, are used in the board's review, approval, or disapproval of a vocational and technical program financed by state and federal funds.(g) The board shall develop and promulgate a basic core of general academic courses which shall be freely transferable among all public institutions of higher education in Texas which are members of recognized accrediting agencies on the same basis as if the work had been taken at the receiving institution. The board shall develop and implement policies to provide for the free transferability of lower division course credit among institutions of higher education.(h) The board shall make continuing studies of the needs of the state for research and designate the institutions of higher education to perform research as needed. The board shall also maintain an inventory of all institutional and programmatic research activities being conducted by the various institutions, whether state-financed or not. Once a year, on dates prescribed by the board, each institution of higher education shall report to the board all research conducted at that institution during the last preceding year. All reports required by this subsection shall be made subject to the limitations imposed by security regulations governing defense contracts for research.(i) The board shall develop and periodically revise a long-range statewide plan to provide information and guidance to policy makers to ensure that institutions of higher education meet the current and future needs of each region of this state for higher education services and that adequate higher education services at all levels are reasonably and equally available to the residents of each region of this state. The board in developing the plan shall examine existing undergraduate, graduate, professional, and research programs provided by institutions of higher education and identify the geographic areas of this state that, as a result of current population or projected population growth, distance from other educational resources, economic trends, or other factors, have or are reasonably likely to have in the future significantly greater need for higher education services than the services currently provided in the area by existing institutions of higher education. The board shall also consider the higher education services provided by private and independent institutions of higher education in developing the plan. The board shall identify as specifically as practicable the programs or fields of study for which an area has or is projected to have a significant unmet need for services. In determining the need for higher educational services in an area, the board shall consider the educational attainment of the current population and the extent to which residents from the area attend institutions of higher education outside of the area or do not attend institutions of higher education. The board shall include in the plan specific recommendations, including alternative recommendations, for administrative or legislative action to address an area's unmet need for higher educational services as efficiently as possible. Not later than November 1 of each even-numbered year, the board shall deliver to the governor, lieutenant governor, and legislature a report of the current long-range plan developed under this section.(j) No off-campus courses for credit may be offered by any public technical institute, public community college, or public college or university without specific prior approval of the board. However, any of those institutions may offer a distance learning course approved by the board with no in-state geographic restrictions if the course is within the approved curriculum of the institution. To facilitate the delivery of courses by distance learning and to improve access to those courses, the board shall encourage collaborative efforts to make the benefits of computer access to educational opportunities widely available. The board shall maintain a central informational resource accessible to the general public that provides information relating to distance learning courses and programs offered for credit by institutions of higher education and information including computer links, addresses, or other directions to assist an interested person to obtain additional information directly from the appropriate institution. The board may not prohibit a public junior college district from offering a course for credit outside the boundaries of the junior college district when such course has met the requirements for approval as adopted by the board. The board shall establish regulations for the coordination of credit activities of adult and continuing education by public technical institutes, public community colleges, or public colleges and universities.(k) The board shall establish and maintain a management information system that includes the presentation of uniform statistical information that is appropriate to planning, financing, and decision-making rather than regulation.(l) The board shall advise and offer technical assistance on the request of any institution or system administration.(m) The board shall publish and distribute materials on admission policies, transferable courses among institutions, financial assistance programs, and other matters of interest to persons choosing an institution in which to enroll. It is the intent of the legislature that materials distributed under this subsection be designed to promote and encourage students to complete high school coursework and aspire to their highest potential by obtaining a degree or certificate from an institution of higher education.(n) The board shall develop guidelines for institutional reporting of student performance.(o) The board shall encourage cooperative programs and agreements among institutions of higher education, including, among others, programs and agreements relating to degree offerings, research activities, and library and computer sharing.(p) The board shall administer trusteed funds, grant programs, research competition awards, and other funds and programs as directed by the legislature.(q) The board shall develop a statewide telecommunications network among institutions of higher education for integrated teaching and data transmission and computation, but only to the extent that the telecommunications services are not available through a system of telecommunications services established for state agencies generally.(r) The board shall conduct a review of all doctoral programs offered at institutions of higher education. The review shall consider:(1) program quality;(2) demand for the degree program;(3) number of graduates;(4) geographic distribution of doctoral degree programs;(5) employment opportunities and demand for degree holders; and(6) duplication with other programs.The board shall begin the review by considering first the institutions that offer a single doctoral program. The review must be completed by December 1992. The board shall report the results of the review regarding public institutions of higher education to the legislature not later than the convening of the regular legislative session in 1993.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 2055, ch. 676, Sec. 1, 2, eff. June 20, 1975; Acts 1985, 69th Leg., ch. 646, Sec. 2, eff. Aug. 26, 1985; Acts 1987, 70th Leg., ch. 823, Sec. 1.06, eff. June 20, 1987; Acts 1989, 71st Leg., ch. 1084, Sec. 1.11, 4.01(1), eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 668, Sec. 7.01, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 138, Sec. 1, eff. May 19, 1997; Acts 2001, 77th Leg., ch. 373, Sec. 1, eff. May 25, 2001; Acts 2003, 78th Leg., ch. 818, Sec. 6.03, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 820, Sec. 12, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 354, Sec. 1, eff. June 17, 2005.

Sec. 61.0511. ROLE AND MISSION STATEMENT. Each institution of higher education shall develop a statement regarding the role and mission of the institution reflecting the three missions of higher education: teaching, research, and public service.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.12, eff. Sept. 1, 1989.

Sec. 61.0512. NEW DEGREE PROGRAMS; NOTIFICATION TO BOARD. At the time a public senior college or university begins preliminary planning for a new degree program or a new organizational unit to administer a new degree program, the college or university shall notify the board. In the implementation of this subsection, the board may not require additional reports from the institutions.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.13, eff. Sept. 1, 1989.

Sec. 61.0513. COURT REPORTER PROGRAMS. The board may not certify a court reporter program under Section 61.051(f) of this code unless the program has received approval from the Court Reporters Certification Board.

Added by Acts 1993, 73rd Leg., ch. 563, Sec. 2, eff. Sept. 1, 1993.

Sec. 61.0514. INTEGRATED COURSEWORK. The board, with the cooperation and advice of the State Board for Educator Certification, shall adopt educator preparation coursework guidelines that promote, to the greatest extent practicable, the integration of subject matter knowledge with classroom teaching strategies and techniques in order to maximize the effectiveness and efficiency of coursework required for certification under Subchapter B, Chapter 21.

Added by Acts 1999, 76th Leg., ch. 1590, Sec. 9, eff. June 19, 1999.

Sec. 61.0515. SEMESTER CREDIT HOURS REQUIRED FOR BACCALAUREATE DEGREE. (a) To earn a baccalaureate degree, a student may not be required by a general academic teaching institution to complete more than the minimum number of semester credit hours required for the degree by the Southern Association of Colleges and Schools or its successor unless the institution determines that there is a compelling academic reason for requiring completion of additional semester credit hours for the degree.(b) The board may review one or more of an institution's baccalaureate degree programs to ensure compliance with this section.(c) Subsection (a) does not apply to a baccalaureate degree awarded by an institution to a student enrolled in the institution before the 2008 fall semester. This subsection does not prohibit the institution from reducing the number of semester credit hours the student must complete to receive the degree.

Added by Acts 2005, 79th Leg., Ch. 1230, Sec. 12, eff. June 18, 2005.

Sec. 61.0516. ELECTRONIC SYSTEM TO MONITOR TUITION EXEMPTIONS FOR VETERANS AND DEPENDENTS. The board shall develop a system to electronically monitor the use of tuition exemptions under Section 54.203. The system must allow the board to electronically receive, for each semester, the following information from institutions of higher education:(1) the name of the institution;(2) the name, identification number, and date of birth of each individual attending the institution and receiving benefits for the semester under Section 54.203;(3) for each individual receiving benefits, the number of credit hours for which the individual received an exemption for the semester;(4) for each individual receiving benefits at the institution during the semester, the total cumulative number of credit hours for which the individual has received an exemption at the institution; and(5) any other information required by the board.

Added by Acts 2005, 79th Leg., Ch. 7, Sec. 2, eff. May 3, 2005.

Sec. 61.052. LIST OF COURSES; ANNUAL SUBMISSION TO BOARD. (a) Each governing board shall submit to the board once each year on dates designated by the board a comprehensive list by department, division, and school of all courses, together with a description of content, scope, and prerequisites of all these courses, that will be offered by each institution under the supervision of that governing board during the following academic year.(b) After the comprehensive list of courses is submitted by a governing board under Subsection (a) of this section, the governing board shall submit on dates designated by the board any changes in the comprehensive list of courses to be offered.(c) The board may order the deletion or consolidation of any courses so submitted after giving due notice with reasons for that action and after providing a hearing if one is requested by the governing board involved.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1989, 71st Leg., ch. 1084, Sec. 1.14, eff. Sept. 1, 1989.

Sec. 61.053. BOARD ORDERS; NOTICE. (a) Any order of the board affecting the classification, role and scope, and program of any institution of higher education may be entered only after:(1) a written factual report and recommendations from the commissioner of higher education covering the matter to be acted on have been received by the board and distributed to the governing board and the administrative head of the affected institution;(2) the question has been placed upon the agenda for a regularly-scheduled quarterly meeting; and(3) the governing board of the affected institution has had an opportunity to be heard.(b) Notice of the board's action shall be given in writing to the governing board concerned not later than four months preceding the fall term in which the change is to take effect.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 61.054. EXPENDITURES FOR PROGRAMS DISAPPROVED BY BOARD. No funds appropriated to any institution of higher education may be expended for any program which has been disapproved by the board, unless the program is subsequently specifically approved by the legislature.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 61.055. INITIATION OF NEW DEPARTMENTS, SCHOOLS, AND PROGRAMS; PARTNERSHIPS OR AFFILIATIONS. (a) Except as otherwise provided by law, a new department, school, or degree or certificate program approved by the board or its predecessor, the Texas Commission on Higher Education, may not be initiated by any institution of higher education until the board has made a written finding that the department, school, or degree or certificate program is adequately financed by legislative appropriation, by funds allocated by the board, or by funds from other sources.(b) A general academic teaching institution or medical and dental unit may establish a partnership or affiliation with another entity to offer or conduct courses for academic credit or to offer or operate a degree program if:(1) the governing board or other appropriate official of the institution or unit determines that the partnership or affiliation is:(A) consistent with the role and mission established for the institution or unit;(B) in accordance with the degree and certificate programs authorized to be offered by the institution or unit; and(C) consistent with the role and mission of the university system, if any, to which the institution or unit belongs;(2) the partnership or affiliation is approved by the coordinating board; or(3) the partnership or affiliation is established to secure or provide clinical or other similar practical educational experience in connection with a course or degree program authorized to be offered by the institution or unit.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1993, 73rd Leg., ch. 260, Sec. 11, eff. Sept. 1, 1993; Acts 2001, 77th Leg., ch. 1447, Sec. 1, eff. June 17, 2001.

Sec. 61.056. REVIEW OF LEGISLATION ESTABLISHING ADDITIONAL INSTITUTIONS. Any proposed statute which would establish an additional institution of higher education, except a public junior college, shall be submitted, either prior to introduction or by the standing committee considering the proposed statute, to the board for its opinion as to the state's need for the institution. The board shall report its findings to the governor and the legislature. A recommendation that an additional institution is needed shall require the favorable vote of at least two-thirds of the members of the board. A recommendation of the board shall not be considered a condition precedent to the introduction or passage of any proposed statute.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 61.057. PROMOTION OF TEACHING EXCELLENCE. To achieve excellence in the teaching of students at institutions and agencies of higher education, the board shall:(1) develop and recommend:(A) minimum faculty compensation plans, basic increment programs, and incentive salary increases;(B) minimum standards for faculty appointment, advancement, promotion, and retirement;(C) general policies for faculty teaching loads, and division of faculty time between teaching, research, administrative duties, and special assignments;(D) faculty improvement programs, including a plan for sabbatical leaves, appropriate for the junior and senior colleges and universities, respectively; and(E) minimum standards for academic freedom, academic responsibility, and tenure;(2) pursue vigorously and continuously a goal of having all college and university academic classes taught by persons holding the minimum of an earned master's degree or its equivalent in academic training, creative work, or professional accomplishment;(3) explore, promote, and coordinate the use of educational television among institutions of higher education and encourage participation by public and private schools and private institutions of higher education in educational television;(4) conduct, and encourage the institutions of higher education to conduct, research into new methods, materials, and techniques for improving the quality of instruction and for the maximum utilization of all available teaching techniques, devices, and resources, including but not limited to large classes, team teaching, programmed instruction, interlibrary exchanges, joint libraries, specially-designed facilities, visual aids, and other innovations that offer promise for superior teaching or for meeting the need for new faculty members to teach anticipated larger numbers of students; and(5) assume initiative and leadership in providing through the institutions of higher education in the state those programs and offerings which will achieve the objectives set forth in Section 61.002 of this code.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 61.0572. CONSTRUCTION FUNDS AND DEVELOPMENT OF PHYSICAL PLANTS. (a) To assure efficient use of construction funds and the orderly development of physical plants to accommodate projected college student enrollments, the board shall carry out the duties prescribed by this section and Section 61.058 of this code.(b) The board shall:(1) determine formulas for space utilization in all educational and general buildings and facilities at institutions of higher education;(2) devise and promulgate methods to assure maximum daily and year-round use of educational and general buildings and facilities, including but not limited to maximum scheduling of day and night classes and maximum summer school enrollment;(3) consider plans for selective standards of admission when institutions of higher education approach capacity enrollment;(4) require, and assist the public technical institutes, public senior colleges and universities, medical and dental units, and other agencies of higher education in developing long-range campus master plans for campus development;(5) endorse, or delay until the next succeeding session of the legislature has the opportunity to approve or disapprove, the proposed purchase of any real property by an institution of higher education, except a public junior college;(6) develop and publish standards, rules, and regulations to guide the institutions and agencies of higher education in making application for the approval of new construction and major repair and rehabilitation of all buildings and facilities regardless of proposed use; and(7) ascertain that the standards and specifications for new construction, repair, and rehabilitation of all buildings and facilities are in accordance with Article 9102, Revised Statutes.(c) The board in consultation with institutions of higher education shall develop space standards for new construction or other capital improvement projects at public senior colleges and universities and medical and dental units that address the differences in space requirements in teaching, research, and public service activities for those institutions. The standards developed under this subsection shall not be used to determine space needs for those projects related to clinical care facilities.(d)(1) The board, for purposes of state funding, may review and approve as an addition to an institution's educational and general buildings and facilities inventory any improved real property acquired by gifts or lease-purchase only if:(A) the institution requests to place the improved real property on its educational and general buildings and facilities inventory; and(B) the value of the improved real property is more than $300,000 at the time the institution requests the property to be added to the educational and general buildings and facilities inventory.(2) This subsection does not apply to gifts, grants, or lease-purchase arrangements intended for clinical or research facilities.(e) Approval of the board is not required to acquire real property that is financed by bonds issued under Section 55.17(e)(3) or (4), 55.1713-55.1718, 55.1721-55.1728, 55.1735(a)(1), 55.174, 55.1742, 55.1743, 55.1744, 55.1751-55.17592, 55.1768, 55.1771, or 55.17721, except that the board shall review all real property to be financed by bonds issued under those sections to determine whether the property meets the standards adopted by the board for cost, efficiency, and space use. If the property does not meet those standards, the board shall notify the governor, the lieutenant governor, the speaker of the house of representatives, and the Legislative Budget Board.

Acts 1971, 62nd Leg., p. 3137, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 2056, ch. 676, Sec. 3, eff. June 20, 1975; Acts 1977, 65th Leg., p. 1133, ch. 425, Sec. 1, eff. Aug. 29, 1977; Acts 1983, 68th Leg., p. 585, ch. 121, Sec. 1, eff. Sept. 1, 1983: Acts 1983, 68th Leg., p. 1694, ch. 319, Sec. 1, eff. June 16, 1983; Acts 1985, 69th Leg., ch. 646, Sec. 3, eff. Aug. 26, 1985. Renumbered from Education Code Sec. 61.058(1) to (7) and amended by Acts 1989, 71st Leg., ch. 1084, Sec. 1.16, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 803, Sec. 5, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 748, Sec. 4, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 165, Sec. 17.19(7), eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 615, Sec. 5, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 940, Sec. 3, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 1319, Sec. 3, eff. June 18, 2003.Amended by: Acts 2006, 79th Leg., 3rd C.S., Ch. 9, Sec. 3, eff. May 31, 2006.Acts 2007, 80th Leg., R.S., Ch. 1207, Sec. 2, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 287, Sec. 3, eff. September 1, 2009.

Sec. 61.058. NEW CONSTRUCTION AND REPAIR AND REHABILITATION PROJECTS. (a) Except as provided by Subsection (b) of this section, the board shall approve or disapprove all new construction and repair and rehabilitation of all buildings and facilities at institutions of higher education financed from any source provided that:(A) the board's consideration and determination shall be limited to the purpose for which the new or remodeled buildings are to be used to assure conformity with approved space utilization standards and the institution's approved programs and role and mission if the cost of the project is not more than $4,000,000, but the board may consider cost factors and the financial implications of the project to the state if the total cost is in excess of $4,000,000;(B) the requirement of approval for new construction applies only to projects the total cost of which is in excess of $4,000,000;(C) the requirement of approval for major repair and rehabilitation of buildings and facilities applies only to a project the total cost of which is more than $4,000,000;(D) the requirement of approval or disapproval by the board does not apply to any new construction or major repair and rehabilitation project that is specifically approved by the legislature;(E) the requirement of approval by the board does not apply to a junior college's construction, repair, or rehabilitation financed entirely with funds from a source other than the state, including funds from ad valorem tax receipts of the college, gifts, grants, and donations to the college, and student fees; and(F) the requirement of approval by the board does not apply to construction, repair, or rehabilitation of privately owned buildings and facilities located on land leased from an institution of higher education if the construction, repair, or rehabilitation is financed entirely from funds not under the control of the institution, and provided further that:(i) the buildings and facilities are to be used exclusively for auxiliary enterprises; and(ii) the buildings and facilities will not require appropriations from the legislature for operation, maintenance, or repair unless approval by the board has been obtained.(b) This section does not apply to construction, repair, or rehabilitation financed by bonds issued under Section 55.17(e)(3) or (4), 55.1713-55.1718, 55.1721-55.1728, 55.174, 55.1742, 55.1743, 55.1744, 55.1751-55.17592, 55.1768, 55.1771, or 55.17721, except that the board shall review all construction, repair, or rehabilitation to be financed by bonds issued under those sections to determine whether the construction, rehabilitation, or repair meets the standards adopted by board rule for cost, efficiency, and space use. If the construction, rehabilitation, or repair does not meet those standards, the board shall notify the governor, the lieutenant governor, the speaker of the house of representatives, and the Legislative Budget Board.(c) As necessary to ensure that the board is required to approve only substantial construction, repair, or rehabilitation projects at institutions of higher education, for all projects described by Subsection (a)(B) or (a)(C) the board by rule may increase the total cost threshold required for board approval under this section.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 2056, ch. 676, Sec. 3, eff. June 20, 1975; Acts 1977, 65th Leg., p. 1133, ch. 425, Sec. 1, eff. Aug. 29, 1977; Acts 1983, 68th Leg., p. 585, ch. 121, Sec. 1, eff. Sept. 1, 1983; Acts 1983, 68th Leg., p. 1694, ch. 319, Sec. 1, eff. June 16, 1983; Acts 1985, 69th Leg., ch. 646, Sec. 3, eff. Aug. 26, 1985; Acts 1987, 70th Leg., ch. 982, Sec. 1, eff. June 19, 1987; Acts 1989, 71st Leg., ch. 1084, Sec. 1.16, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 803, Sec. 6, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 748, Sec. 5, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 229, Sec. 1, eff. May 24, 1999; Acts 2003, 78th Leg., ch. 615, Sec. 6, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 940, Sec. 4, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 1319, Sec. 4, eff. June 18, 2003.Amended by: Acts 2006, 79th Leg., 3rd C.S., Ch. 9, Sec. 4, eff. May 31, 2006.Acts 2007, 80th Leg., R.S., Ch. 1207, Sec. 3, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 236, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 287, Sec. 4, eff. September 1, 2009.

Sec. 61.0581. POWERS UNAFFECTED BY CERTAIN CONSTITUTIONAL AMENDMENT. The powers of the board and the legislature, including the powers granted under Section 61.058 of this code, are not limited by the constitutional amendments proposed by H.J.R. No. 19, 68th Legislature, Regular Session, 1983, and adopted by the voters except to the extent those powers are specifically limited by those constitutional provisions.

Added by Acts 1985, 69th Leg., ch. 225, Sec. 2, eff. June 3, 1985. Renumbered from Education Code Sec. 61.075 by Acts 1987, 70th Leg., ch. 167, Sec. 5.01(a)(19) eff. Sept. 1, 1987.

Sec. 61.0582. CAMPUS MASTER PLAN; DEFERRED MAINTENANCE. (a) Each public technical institute, public senior college or university, medical or dental unit, or other agency of higher education required to submit a campus master plan under Section 61.0572 of this code shall include in the campus master plan:(1) an assessment of the institution's deferred maintenance needs, including regular, preventive maintenance needs;(2) a plan to address the institution's deferred maintenance needs;(3) the amount the institution plans to designate each year for repairs, rehabilitations, and deferred maintenance projects; and(4) the funding source for any new construction project that costs more than $300,000 or repair and rehabilitation project that costs more than $600,000.(b) Under Subsection (a)(4) of this section, an institution shall report to the board any change in the funding source of a project before the project begins.(c) An institution that receives dedicated funding under Article VII, Section 17 or 18, of the Texas Constitution shall include in the campus master plan a description of the projects on which the institution plans to spend those funds.(d) The board by rule shall specify the information concerning deferred maintenance that an institution must report in the campus master plan.(e) The board shall use the information reported in the plan to assess the deferred maintenance needs of those institutions and include its findings in the board's annual report.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.17, eff. Sept. 1, 1989.

Sec. 61.0583. AUDIT OF FACILITIES. (a) The board periodically shall conduct a comprehensive audit of all educational and general facilities on the campuses of public senior colleges and universities and the Texas State Technical College System to verify the accuracy of the facilities inventory for each of those institutions.(b) The board shall verify the accuracy of the square footage reported in each institution's budget request in relation to the facilities inventory.(c) The audit must include a periodic review of construction projects to confirm that:(1) a project has received prior approval by the board if required by Section 61.058 of this code; and(2) an approved project is completed as specified in the request to the board for approval of the project.(d) The board shall report its findings concerning the audits conducted under this section to the Legislative Budget Board and the audited institutions.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.18, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 287, Sec. 28, eff. Sept. 1, 1991.

Sec. 61.059. APPROPRIATIONS. (a) To finance a system of higher education and to secure an equitable distribution of state funds deemed to be available for higher education, the board shall perform the functions described in this section. Funding policies shall:(1) allocate resources efficiently and provide incentives for programs of superior quality and for institutional diversity;(2) provide incentives for supporting the five-year master plan developed and revised under Section 61.051; and(3) discourage unnecessary duplication of course offerings between institutions and unnecessary construction on any campus.(b) The board shall devise, establish, and periodically review and revise formulas for the use of the governor and the Legislative Budget Board in making appropriations recommendations to the legislature for all institutions of higher education, including the funding of postsecondary vocational-technical programs. As a specific element of the periodic review, the board shall study and recommend changes in the funding formulas based on the role and mission statements of institutions of higher education. In carrying out its duties under this section, the board shall employ an ongoing process of committee review and expert testimony and analysis.(c) Formulas for basic funding shall reflect the role and mission of each institution, shall emphasize funding elements that directly support faculty, and shall reflect both fixed and variable elements of cost.(d) Not later than June 1 of every even-numbered calendar year, the board shall notify the governing boards and the chief administrative officers of the respective institutions of higher education and university systems, the governor, and the Legislative Budget Board of the formulas designated by the board to be used by the institutions in making appropriation requests for the next succeeding biennium and shall certify to the governor and the Legislative Budget Board that each institution has prepared its appropriation request in accordance with the designated formulas and in accordance with the uniform system of reporting provided in this chapter. The board shall furnish any other assistance to the governor and the Legislative Budget Board in the development of appropriations recommendations as either or both of them may request. However, nothing in this chapter shall prevent or prohibit the governor, the Legislative Budget Board, the board, or the governing board of any institution of higher education from requesting or recommending deviations from any applicable formula or formulas prescribed by the board and advancing reasons and arguments in support of them.(e) The board shall present to the governor and to each legislature a comprehensive summary and analysis of institutional appropriation requests, and for that purpose each institution's request must be submitted to the board at the same time at which the request is submitted to the Legislative Budget Board. Nothing in this subsection shall be construed as supplanting the duty, responsibility, and authority of an institution of higher education or the governing board thereof to express its appropriative needs directly to the legislature or any committee thereof.(f) The board shall recommend to the governor and the Legislative Budget Board supplemental contingent appropriations to provide for increases in enrollment at the institutions of higher education. Contingent appropriations may be made directly to the institutions or to the board, as the legislature may direct in each biennial appropriations act. In the event the contingent appropriation is made to the board, the funds shall be allocated and distributed by the board to the institutions as it may determine, subject only to such limitations or conditions as the legislature may prescribe.(g) The board shall recommend to the institutions, the governor, and the Legislative Budget Board tuition policies for public technical institutes, public junior colleges, public senior colleges and universities, medical and dental units, and other agencies of higher education and vocational and technical programs receiving support from state funds.(h) The board shall distribute funds appropriated to the board for allocation for specified purposes under limitations prescribed by law and the rules and regulations of the board in conformity therewith, provided that no distribution or allocation may be made to any institution of higher education which has failed or refused to comply with any order of the board as long as that failure or refusal continues.(i) The board shall make continuing studies on its own initiative, on the request of the governor or the Legislative Budget Board, and as otherwise provided by Subsection (i-1) of the financial needs of public higher education and all services and activities of the institutions of higher education and issue reports to the governor and the Legislative Budget Board that result from its studies.(i-1) Not later than January 1 of each odd-numbered year, the board shall make and submit to the legislature findings and recommendations regarding the degree to which the current higher education funding system, including formula funding and any other transfers of legislative appropriations to institutions of higher education, supports the implementation of the five-year master plan developed and revised under Section 61.051. The board may include its findings and recommendations in the biennial report submitted to the legislature under Section 61.051. In its findings, the board must:(1) identify funding incentives that would encourage implementation of the five-year master plan by institutions of higher education; and(2) assess the accountability of institutions of higher education with respect to legislative appropriations to evaluate institutional allocation of financial resources in accordance with the five-year master plan.(j) Funds appropriated to the coordinating board for vocational-technical education may be transferred by interagency contract between the two boards as required to carry out an effective and efficient transition of the administration of postsecondary vocational-technical education.(k) The legislature shall promote flexibility in the use of funds appropriated to institutions of higher education by:(1) appropriating base funding as a single amount that is unrestricted to use among the various funding elements of the formula used to determine base funding; and(2) appropriating to institutions the unexpended balance of appropriations made for the preceding fiscal year.(l)(1) Except as provided by Subdivision (2), the board may not include in any formula under this section funding based on the number of doctoral students who have a total of 100 or more semester credit hours of doctoral work at an institution of higher education.(2) Notwithstanding Subdivision (1), the board may approve formula funding for semester credit hours in excess of 100, not to exceed 130 total semester credit hours, for a doctoral student if the institution:(A) provides the board with substantial evidence that the particular field of study in which the student is enrolled requires a higher number of semester credit hours to maintain nationally competitive standards;(B) provides the board with evidence that the student's program or research is likely to provide substantial benefit to medical or scientific advancement and that the program or research requires the additional semester credit hours; or(C) provides the board with other compelling academic reasons that support the finding of an exception.(3) The board shall report to the Legislative Budget Board, as part of its report on formula funding recommendations, a listing of the exceptions approved under Subdivision (2) and the associated costs in formula-based funding.(m) For an institution that charges a reduced nonresident tuition rate under Section 54.0601, the board may not include in a formula under this section funding based on the number of nonresident students enrolled at the institution in excess of 10 percent of the total number of students enrolled at the institution.(o) In addition to the other funding recommendations required by this section, biennially the board shall determine the amount that the board considers appropriate for purposes of providing funding under Section 61.0596 in the following state fiscal biennium to carry out the purposes of that section and shall make recommendations to the governor and the Legislative Budget Board for funding those programs in that biennium. To the extent the board considers appropriate, the board may include in the formulas established under this section the funding to be provided under Section 61.0596.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1985, 69th Leg., ch. 646, Sec. 4, eff. Aug. 26, 1985; Acts 1987, 70th Leg., ch. 823, Sec. 3.01, eff. June 20, 1987; Acts 1989, 71st Leg., ch. 1084, Sec. 1.19, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 27, Sec. 4, eff. April 13, 1993; Acts 1995, 74th Leg., ch. 451, Sec. 7, eff. Aug. 28, 1995; Acts 1997, 75th Leg., ch. 231, Sec. 1, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 690, Sec. 2, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 820, Sec. 13, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 287, Sec. 5, eff. September 1, 2009.

Sec. 61.0591. INCENTIVE AND SPECIAL INITIATIVE FUNDING. (a) The legislature shall appropriate to the board an amount equal to not less than 10 percent of the total appropriations for base funding of general academic teaching institutions for the purpose of providing incentive and special initiative funding under this section.(b) The board shall allocate the funds in accordance with this section and priorities, if any, established by the legislature through bill, resolution, or appropriations rider.(c) The board shall allocate incentive funding, as a percentage of base funding, among institutions of higher education for the purpose of rewarding institutions achieving goals set by the board in relation to:(1) minority recruitment, retention, and academic standards maintenance;(2) graduation rates and maintenance of academic standards;(3) commitment to liberal arts core curriculum;(4) commitment to continuing education;(5) energy conservation and water conservation, rainwater harvesting, and water reuse;(6) improvements toward maximum utilization of campus facilities;(7) commitment to renovation and maintenance of facilities;(8) development of articulation arrangements;(9) proportion of accredited academic programs;(10) assessed performance of graduates as a measure of general education outcome, including assessments based on standardized examination performance;(11) assessed performance of graduates as a measure of specialized education outcome, including assessments based on professional licensing examination performance;(12) evaluation of instructional programs through surveys of students, graduates, the general public, and employers;(13) continuing and systematic peer evaluation of academic and research programs by scholars from other institutions;(14) progress toward or attainment of long-range planning goals; and(15) compliance with the management policies required by Section 61.0651 of this code.(d) The board shall allocate special initiative funding among institutions of higher education to promote academic excellence. Initiative funding may be allocated to the eminent scholars program under Subchapter I, Chapter 51, of this code, or to programs established by the board to:(1) promote teaching excellence by recognizing and rewarding outstanding teachers;(2) provide enrichment grants to the best undergraduate programs; or(3) provide development grants to institutions seeking to develop undergraduate and graduate programs in areas identified as a high priority.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.02, eff. June 20, 1987. Amended by Acts 2001, 77th Leg., ch. 330, Sec. 2, eff. Sept. 1, 2001.

Sec. 61.0592. FUNDING FOR COURSES PROVIDED DURING OFF-PEAK HOURS AT CERTAIN INSTITUTIONS. (a) The purposes of this section are:(1) to ensure that student demand for courses is met; and(2) to encourage the efficient use of existing instructional facilities while reducing the need for new instructional facilities.(b) This section applies only to funding for a course provided by:(1) The University of Texas at Austin;(2) Texas A&M University; or(3) Texas Tech University.(c) To carry out the purposes of this section, for each institution of higher education listed under Subsection (b), the board shall include in the formulas established under Section 61.059 funding in amounts sufficient to cover the institution's revenue loss resulting from any reduction in tuition rates under Section 54.061.(d) In addition to the funding included under Subsection (c), in the formulas established under Section 61.059, as an incentive for the institutions to reduce tuition rates under Section 54.061, the board may include additional funding that represents a portion of the savings to the state resulting from the institution's efficient use of resources.

Added by Acts 2007, 80th Leg., R.S., Ch. 598, Sec. 1, eff. June 15, 2007.

Sec. 61.0594. COORDINATED FUNDING OF GRADUATE MEDICAL EDUCATION. (a) The board shall administer a program to support graduate medical education programs in this state consistent with the needs of this state for graduate medical education and the training of resident physicians in accredited residency programs in appropriate fields and specialties, including primary care specialties described by Section 58.008(a).(b) From money available to the program, the board may make grants or formula distributions to:(1) support appropriate graduate medical education programs and activities for which adequate funds are not otherwise available; or(2) foster new or expanded graduate medical education programs or activities that the board determines will address the state's needs for graduate medical education.(c) To be eligible to receive a grant or distribution under this section, an institution or other entity must incur the costs of faculty supervision and education or the stipend costs of resident physicians in accredited clinical residency programs in this state. In making grants and distributions under this section, the board shall give consideration to the costs incurred by medical schools or other entities to support faculty responsible for the education or supervision of resident physicians in accredited graduate medical education programs, including programs in osteopathic medical education.(d) The program is funded by appropriations, by gifts, grants, and donations made to support the program, and by any other funds the board obtains, including federal funds, for the program. From program funds, the comptroller of public accounts shall issue warrants to each institution or other entity determined by the board as eligible to receive a grant or distribution from the program in the amount certified by the board. An amount granted to an institution or other entity under the program may be used only to cover expenses of training residents of the particular program or activity for which the award is made in accordance with any conditions imposed by the board and may not otherwise be expended for the general support of the institution or entity.(e) The board shall appoint an advisory committee to advise the board regarding the development and administration of the program, including considering requests for program grants and establishing formulas for distribution of money under the program. The advisory committee shall consist of:(1) the executive director of the Texas State Board of Medical Examiners or the executive director's designee;(2) the chair of the Family Practice Residency Advisory Committee or the chair's designee;(3) the chair of the Primary Care Residency Advisory Committee or the chair's designee;(4) the commissioner of the Health and Human Services Commission or the commissioner's designee; and(5) the following members appointed by the board:(A) one representative of a teaching hospital affiliated with a Texas medical school;(B) one representative of a teaching hospital not affiliated with a Texas medical school;(C) three representatives of medical schools, at least one representing a medical school in The University of Texas System, and at least one representing a medical school not in The University of Texas System;(D) two physicians active in private practice, one of whom must be a generalist;(E) one doctor of osteopathic medicine active in private practice;(F) one representative of an entity providing managed health care;(G) three clinical faculty members, at least one of whom must be a generalist;(H) one resident physician, who is a nonvoting member; and(I) one medical student, who is a nonvoting member.(f) The appointed advisory committee members serve staggered three-year terms. The board shall make the initial committee appointments to terms of one, two, and three years as necessary so that one-third of the appointed members' terms expire each year, as nearly as practicable. The committee shall elect one of its members as presiding officer for a term of one year. The committee shall meet at least once each year at the times requested by the board or set by the presiding officer of the committee. A member of the advisory committee may not be compensated for service on the committee but is entitled to be reimbursed by the board for actual expenses incurred in the performance of the member's duties as a committee member.(g) The advisory committee shall:(1) review applications for funding of graduate medical education programs under this section and make recommendations for approval or disapproval of those applications;(2) make recommendations relating to the standards and criteria used for consideration and approval of grants or for the development of formulas for distribution of funding under this section;(3) recommend to the board an allocation of funds among medical schools, teaching hospitals, and other entities that may receive funds under this section; and(4) perform other duties assigned by the board.

Added by Acts 1997, 75th Leg., ch. 252, Sec. 2, eff. Sept. 1, 1997.

Sec. 61.0595. FUNDING FOR CERTAIN EXCESS UNDERGRADUATE CREDIT HOURS. (a) In the formulas established under Section 61.059, the board may not include funding for semester credit hours earned by a resident undergraduate student who before the semester or other academic session begins has previously attempted a number of semester credit hours for courses taken at any institution of higher education while classified as a resident student for tuition purposes that exceeds by at least 30 hours the number of semester credit hours required for completion of the degree program or programs in which the student is enrolled, including minors and double majors, and for completion of any certificate or other special program in which the student is also enrolled, including a program with a study-abroad component.(b) For purposes of Subsection (a), an undergraduate student who is not enrolled in a degree program is considered to be enrolled in a degree program requiring a minimum of 120 semester credit hours.(c) For a student enrolled in a baccalaureate program under Section 51.931, semester credit hours earned by the student 10 or more years before the date the student begins the new degree program under Section 51.931 are not counted for purposes of determining whether the student has previously earned the number of semester credit hours specified by Subsection (a).(d) The following are not counted for purposes of determining whether the student has previously earned the number of semester credit hours specified by Subsection (a):(1) semester credit hours earned by the student before receiving a baccalaureate degree that has previously been awarded to the student;(2) semester credit hours earned by the student by examination or under any other procedure by which credit is earned without registering for a course for which tuition is charged;(3) credit for a remedial education course, a technical course, a workforce education course funded according to contact hours, or another course that does not count toward a degree program at the institution;(4) semester credit hours earned by the student at a private institution or an out-of-state institution; and(5) semester credit hours earned by the student before graduating from high school and used to satisfy high school graduation requirements.(e) Subsection (a) applies only to funding for semester credit hours earned by a student who initially enrolled as an undergraduate student in any institution of higher education during or after the 1999 fall semester, except that with respect to semester credit hours earned by a student who initially enrolls as an undergraduate student in any institution of higher education before the 2006 fall semester, the board may not reduce funding under this section until the number of semester credit hours previously attempted by the student as described by this section exceeds the number of semester credit hours required for the student's degree program by at least 45 hours.(f) In the formulas established under Section 61.059, the board shall include without consideration of Subsection (a) funding for semester credit hours earned by a student who initially enrolled as an undergraduate student in any institution of higher education before the 1999 fall semester.(g) To the extent practicable, the savings to the state resulting from the exclusion of funding for excess undergraduate semester credit hours from the funding formulas of the board as required by this section shall be used to finance the Toward EXcellence, Access, & Success (TEXAS) grant program under Subchapter M, Chapter 56.

Added by Acts 1997, 75th Leg., ch. 1073, Sec. 1.07, eff. Aug. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 6, Sec. 1, eff. April 8, 1999.Amended by: Acts 2005, 79th Leg., Ch. 1230, Sec. 13, eff. June 18, 2005.Acts 2009, 81st Leg., R.S., Ch. 290, Sec. 1, eff. June 19, 2009.

Sec. 61.0596. UNIVERSITY FUNDING FOR EXCELLENCE IN SPECIFIC PROGRAMS AND FIELDS; INCENTIVE GRANTS. (a) The board shall administer this section to encourage and assist general academic teaching institutions, other than public state colleges, that are not research universities or emerging research universities according to the institutional groupings under the board's higher education accountability system to develop and maintain specific programs or fields of study of the highest national rank or recognition for that type of program or field.(b) To assist the institution in achieving the highest national rank or recognition for the applicable degree program and from money available for the purpose, the board shall award incentive grants to general academic teaching institutions described by Subsection (a) that the board considers to have demonstrated the greatest commitment to success in developing or improving, consistent with the mission of the institution, the quality of an existing degree program designated by the institution. An institution must use a grant under this subsection for faculty recruitment or other faculty support with respect to the designated degree program for which the grant is awarded, including establishment of endowed faculty positions or enhancement of faculty compensation as considered appropriate by the institution.(c) An institution may designate only one degree program at a time for consideration for new funding under Subsection (b). The institution may change its designation with the consent of the board. If the board determines that an institution has met all the applicable benchmarks for the institution's designated program, the institution may designate another degree program for consideration for new funding under Subsection (b).(d) The board shall establish a series of benchmarks applicable to each degree program designated by an institution under this section. The institution becomes eligible for funding under Subsection (b) for each benchmark the board determines that the institution has met. The board shall establish the amount of funding for each benchmark met in a manner that provides an effective incentive to assist the institution to continue its efforts to meet the remaining benchmarks for its designated program.(e) Unless the board determines that a different number of benchmarks is appropriate, the board shall establish three benchmarks for each designated degree program. The board shall identify one or more persons who have relevant expertise and do not reside in this state to assist the board in establishing the benchmarks and associated funding levels for each type of degree program designated by an institution under this section.(f) An institution that designates a degree program to receive funding under Subsection (b) shall reimburse the board for the costs incurred by the board in administering this section with respect to the institution's designated program.(g) In addition to supporting the programs designated by institutions for consideration to receive incentive grants under Subsection (b), from money available for the purpose, the board shall provide additional money as the board determines appropriate to assist the institutions described by Subsection (a) in maintaining the excellence of programs or fields of study that have achieved the highest national ranking or recognition for that type of program or field.(h) The legislature may not appropriate money for grants or other financial assistance to general academic teaching institutions under this section before the board certifies that one or more institutions have met at least one of the benchmarks established by the board for the institutions' designated degree programs under Subsection (d).

Added by Acts 2009, 81st Leg., R.S., Ch. 287, Sec. 6, eff. September 1, 2009.

Sec. 61.060. CONTROL OF PUBLIC JUNIOR COLLEGES. The board shall exercise, under the acts of the legislature, general control of the public junior colleges of this state, on and after September 1, 1965. All authority not vested by this chapter or other laws of the state in the board is reserved and retained locally in each respective public junior college district or the governing board of each public junior college as provided in the applicable laws.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 61.061. POLICIES, RULES, AND REGULATIONS RESPECTING JUNIOR COLLEGES. The board has the responsibility for adopting policies, enacting regulations, and establishing general rules necessary for carrying out the duties with respect to public junior colleges placed upon it by the legislature. The commissioner of higher education is responsible for carrying out these policies and enforcing these rules and regulations.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 61.062. POWERS RESPECTING JUNIOR COLLEGES. (a) The board may authorize the creation of public junior college districts as provided in the applicable laws. In the exercise of this authority the board shall give particular attention to the need for a public junior college in the proposed district, and the ability of the district to provide adequate local financial support.(b) The board may dissolve any public junior college district which has failed to establish and maintain a junior college in the district within three years from the date of its authorization.(c) The board may adopt standards for the operation of public junior colleges and prescribe rules and regulations for them.(d) The board may require of each public junior college whatever reports it deems necessary in accordance with its rules and regulations.(e) The board may establish advisory commissions composed of representatives of public junior colleges and other citizens of the state to provide advice and counsel to the board with respect to public junior colleges.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 61.063. LISTING AND CERTIFICATION OF JUNIOR COLLEGES. The commissioner of higher education shall file with the state auditor and the state comptroller on or before October 1 of each year a list of the public junior colleges in this state. The commissioner shall certify the names of those colleges that have complied with the standards, rules, and regulations prescribed by the board. Only those colleges which are so certified shall be eligible for and may receive any appropriation made by the legislature to public junior colleges.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 61.0631. TEACHER TRAINING PROGRAMS FOR TEACHERS OF DISADVANTAGED STUDENTS. (a) The board shall plan, initiate, and finance programs of teacher training for the teaching of educationally, economically, socially, and culturally disadvantaged students in the public junior colleges, to be provided at selected institutions in the state which prepare people to teach in the public junior colleges.(b) The board shall sponsor and finance:(1) summer institutes for junior college teachers on how to teach the disadvantaged student; and(2) regional in-service training workshops in different parts of the state for those teachers currently teaching remedial-compensatory courses and programs for disadvantaged students.(c) The board shall serve as a central clearinghouse of information on remedial-compensatory education courses and programs for all public junior colleges in order to provide a statewide coordinated effort in the development of these courses and programs.(d) The legislature shall appropriate funds to implement the provisions of this section.

Added by Acts 1973, 63rd Leg., p. 1738, ch. 630, Sec. 1, eff. June 16, 1973.

Sec. 61.064. COOPERATIVE UNDERTAKINGS WITH PRIVATE COLLEGES AND UNIVERSITIES. The board shall:(1) enlist the cooperation of private colleges and universities in developing a statewide plan for the orderly growth of the Texas system of higher education;(2) encourage cooperation between public and private institutions of higher education wherever possible and may enter into cooperative undertakings with those institutions on a shared-cost basis as permitted by law;(3) consider the availability of degree and certificate programs in private institutions of higher education in determining programs for public institutions of higher education; and(4) cooperate with these private institutions, within statutory and constitutional limitations, to achieve the purposes of this chapter.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 61.065. REPORTING; ACCOUNTING. (a) The comptroller of public accounts and the board jointly shall prescribe and periodically update a uniform system of financial accounting and reporting for institutions of higher education, including definitions of the elements of cost on the basis of which appropriations shall be made and financial records shall be maintained. The board may require institutions to report additional financial information as the board considers necessary. In order that the uniform system of financial accounting and reporting shall provide for maximum consistency with the national reporting system for higher education, the uniform system shall incorporate insofar as possible the provisions of the financial accounting and reporting manual published by the National Association of College and University Business Officers. The accounts of the institutions shall be maintained and audited in accordance with the approved reporting system.(b) The coordinating board shall annually evaluate the informational requirements of the state for purposes of simplifying institutional reports of every kind and shall consult with the comptroller of public accounts in relation to appropriate changes in the uniform system of financial accounting and reporting.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1987, 70th Leg., ch. 823, Sec. 4.02, eff. June 20, 1987; Acts 1991, 72nd Leg., ch. 599, Sec. 4, eff. Sept. 1, 1991; Acts 2003, 78th Leg., ch. 820, Sec. 14, eff. Sept. 1, 2003.

Sec. 61.0651. MANAGEMENT POLICIES. (a) The coordinating board shall adopt and recommend management policies applicable to institutions of higher education in relation to management of human resources and physical plants. The policies shall be designed to streamline operations and improve accountability.(b) The human resources management policies shall be designed to increase productivity. The policies may relate to any human resources management issue, including:(1) the improvement of health benefits for institutional employees through statewide group health benefit programs;(2) the creation of a management training system to assist institutions in developing personnel management systems, in complying with equal employment opportunity and affirmative action requirements, and in maintaining personnel records;(3) the requirement of five-year plans to manage personnel overhead, to establish position control systems for administrative personnel, and to implement productivity improvement programs; and(4) the development of institutional plans to identify, recruit, and develop outstanding administrators of institutions of higher education.(c) The physical plant management policies shall be designed to maintain the state's investment in land and facilities. The policies may require institutions to:(1) include estimated maintenance costs for the life of the building in any request for approval of new construction;(2) end the practice of deferring building maintenance;(3) achieve maximum utilization of classroom and laboratory facilities;(4) prepare annual five-year plans for major repair and rehabilitation projects and for new construction, regardless of funding source; and(5) implement policies and practices to reduce utility costs.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 4.01, eff. June 20, 1987.

Sec. 61.066. STUDIES AND RECOMMENDATIONS; REPORTS. (a) The board shall make studies and recommendations directed toward the achievement of excellence or toward improved effectiveness and efficiency in any phase of higher education in Texas and shall report on their studies and recommendations to the governor and the legislature. The officials of the institutions of higher education shall comply with requests for reports or information made by the board or the commissioner. To assure that the institutions of higher education timely file various reports with the appropriate agencies, the board shall receive and distribute the reports required by statute to be filed with the governor, the Legislative Budget Board, the state auditor, the state library, and any other state agency.(b) The board shall prepare biennial reports with reference to new programs in higher education as well as restructuring existing programs to meet the changing needs of the populace of the state. This will include but will not be limited to projected student enrollments at the various institutions, the areas of study which they will enter, and the projected demand for the various professional activities. In addition, the board shall make specific recommendations regarding the physical needs at each campus with the physical, mental, and educational needs of the student population in mind. In order to insure adequate time available for study of the reports, they shall be distributed to the appropriate offices as required by statute no later than the end of the fiscal year prior to the convening of the legislature.(c) The board shall conduct a biennial study to determine the total cost of attending each institution of higher education and the resources used by students to cover that cost, including the amounts of money received by students at each institution from the major sources of public and private financial aid, including grants, loans, scholarships, gifts, and work-study programs. In conducting the study, the board shall solicit information and comments from the financial aid office at each institution of higher education. Not later than November 1 of each even-numbered year, the board shall report the findings of the study to each legislative standing committee and subcommittee with primary jurisdiction over higher education.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 252, ch. 101, Sec. 1, eff. Sept. 1, 1975; Acts 2003, 78th Leg., ch. 820, Sec. 15, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 47, eff. September 1, 2005.

For expiration of this section, see Subsection (c).Sec. 61.0664. STUDY OF ACHIEVABLE COST-SAVING MEASURES; REPORT. (a) The board shall conduct a study to identify achievable cost-saving measures in the management and operation of institutions of higher education.(b) Not later than January 31, 2011, the board shall report the results of the study required by Subsection (a) to the governor, lieutenant governor, speaker of the house of representatives, and presiding officer for each legislative standing committee with primary jurisdiction over higher education. The report must include:(1) the board's recommendations concerning cost-saving measures that are achievable at institutions of higher education; and(2) an estimate of the amount of money that would be saved during a five-year period through the implementation of each recommendation.(c) This section expires January 31, 2011.

Added by Acts 2009, 81st Leg., R.S., Ch. 1012, Sec. 1, eff. June 19, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1012, Sec. 2For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1213, Sec. 4, see other Sec. 61.0665.Sec. 61.0665. STUDY ON USE AND AVAILABILITY OF ELECTRONIC TEXTBOOKS. (a) The board shall conduct a study and recommend policies regarding the use and availability of electronic textbooks in higher education in this state and in other states. The study and policy recommendations must include a specific focus on the results of the pilot program implemented by The University of Texas at Austin with respect to the use of electronic textbooks and must address methods for encouraging the use of electronic textbooks at public or private institutions of higher education in this state.(b) Each student regent serving under Section 51.355 or 51.356 shall assist the board in performing the board's duties under Subsection (a). The board shall establish procedures to assist a student regent in complying with this subsection.(c) The board may solicit and accept gifts and grants from any public or private source to conduct the study and develop policy recommendations under this section.(d) Not later than December 1, 2010, the board shall make an initial report and recommendations based on the study to the governor, lieutenant governor, speaker of the house of representatives, and presiding officer of each legislative standing committee with primary jurisdiction over higher education. This subsection expires January 31, 2011.

Added by Acts 2009, 81st Leg., R.S., Ch. 1012, Sec. 2, eff. June 19, 2009.

Text of section effective on June 19, 2009, but only if a specific appropriation is provided as described by Acts 2009, 81st Leg., R.S., Ch. 1213, Sec. 6, which states: This Act does not make an appropriation. This Act takes effect only if a specific appropriation for the implementation of the Act is provided in a general appropriations act of the 81st Legislature.Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1213, Sec. 4For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1012, Sec. 2, see other Sec. 61.0665.For expiration of this section, see Subsection (c).Sec. 61.0665. STUDY REGARDING ESTABLISHMENT OF LAW SCHOOLS. (a) The board shall conduct a study to examine the need for and feasibility of establishing a public law school in areas of the state where a law school is not located, including the Texas-Mexico border region. The study shall be conducted using the same criteria used for determining the need for and feasibility of establishing the University of North Texas at Dallas College of Law.(b) Not later than November 1, 2010, the board shall report the results of the study required by Subsection (a) to the governor, lieutenant governor, speaker of the house of representatives, and presiding officer of each legislative standing committee with primary jurisdiction over higher education.(c) This section expires January 31, 2011.

Added by Acts 2009, 81st Leg., R.S., Ch. 1213, Sec. 4, eff. June 19, 2009.

Sec. 61.067. CONTRACTS. In achieving the goals outlined in this chapter and in performing the functions assigned to it, the board may contract with any other state governmental agency as authorized by law, with any agency of the United States, and with corporations and individuals. The board shall propose, foster, and encourage the use of interagency contracts among the institutions of higher education to reduce duplication and achieve better use of personnel and facilities.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 61.068. GIFTS, GRANTS, DONATIONS. The board may accept gifts, grants, or donations of personal property from any individual, group, association, or corporation, or the United States, subject to such limitations or conditions as may be provided by law. Gifts, grants, or donations of money shall be deposited in the state treasury and expended in accordance with the specific purpose for which given, under such conditions as may be imposed by the donor and as provided by law.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 61.069. BOARD REPORT. (a) The board shall file annually with the governor and the presiding officer of each house of the legislature a complete and detailed written report accounting for all funds received and disbursed by the board during the preceding fiscal year.(b) The annual report must be in the form and reported in the time provided by the General Appropriations Act.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1989, 71st Leg., ch. 1084, Sec. 1.20, eff. Sept. 1, 1989.

Sec. 61.070. PILOT PROJECT TO AWARD INCENTIVES TO STUDENTS CONTRACTING TO GRADUATE IN A TIMELY MANNER. (a) The board shall establish a pilot project under which each institution of higher education participating in the project awards incentives to students who contract to graduate from the institution in a timely manner and fulfill all other terms of the contract. The board shall select institutions of higher education to participate in the pilot project from among institutions that apply to participate in the manner prescribed by board rule. An institution of higher education may apply to participate on behalf of a specific degree program, department, college, or school of the institution.(b) On written request of an undergraduate student, the governing board of an institution of higher education participating in the pilot project shall enter into a contract with the student to award the student an incentive authorized under board rule if the student satisfies the requirement of timely graduation and other requirements established by the institution under the contract. A student is not required to enter into a contract under this section.(c) A student may not request an institution of higher education to enter into a contract under this section after the end of the student's first academic year at the institution. Each institution participating in the pilot project that offers an undergraduate degree program shall notify each entering undergraduate student of the provisions of this section not later than the sixth week of the student's first semester or term.(d) Each contract under this section:(1) must require a student entering into the contract to:(A) earn at least 30 required or elective credit hours each academic year;(B) maintain good academic standing as prescribed in the contract;(C) in consultation with the student's academic advisor, select a degree program not later than the end of the student's first academic year at the institution, in the case of a student enrolled in a general academic teaching institution; and(D) earn, as prescribed by the institution in the contract, additional credit hours during one or more regular semesters or summer sessions if the student's degree program requires more than 120 credit hours for a bachelor's degree or more than 60 credit hours for an associate degree; and(2) may require a student entering into the contract to enroll in any specified courses or types of courses prescribed by the degree program selected as specified in Subdivision (1)(C).(e) In addition to the provisions required or authorized under Subsection (d), the institution of higher education offering a contract under this section or the board may provide for any other reasonable provision to be included in a contract under this section.(f) A student who has entered into and satisfies the requirements of a contract under this section and who submits an application that is approved as described by Subsection (i) is entitled to an incentive under this section.(g) If a contract under this section includes the provision described by Subsection (d)(2), the contract must require the institution of higher education to select one of the following actions to take if a course required for the student's degree program is unavailable to the student in the sequence required by the degree program selected as specified in Subsection (d)(1)(C):(1) permanently waive the student's required enrollment in that course;(2) allow the student at that time to satisfy the course requirement by selecting for the student and substituting:(A) a different course that the student is eligible to take and that is available to the student; or(B) an independent study assignment; or(3) provide for the payment of the student's designated tuition and required fees for the course at the institution.(h) An institution of higher education required to select an option under Subsection (g) may select an option under Subsection (g)(1) or (2) only if the institution determines that such a selection will not negatively affect the quality of the student's degree program or result in the institution's noncompliance with applicable accreditation standards.(i) A student who enters into a contract under this section must apply for an incentive under Subsection (f) in the manner provided by the governing board of the institution of higher education awarding the incentive. The governing board shall require an applicant for an incentive to submit satisfactory evidence that the applicant is entitled to the incentive.(j) An institution of higher education may not contract under this section with a student who transfers to the institution from another public or private institution of higher education. A student's transfer from one institution of higher education to another voids a contract entered into by the student under this section with the prior institution.(k) This section does not apply to a student seeking a certificate at a public junior college.(l) In consultation with institutions of higher education, the board shall adopt rules consistent with this section as necessary to implement this section, including rules establishing the manner in which an institution of higher education must apply to participate in the pilot project, rules concerning the types of incentives that an institution may award under this section, and rules allowing an otherwise qualified student to receive an incentive under this section if the student is unable to satisfy a requirement for the incentive solely as a result of a hardship or other good cause. In adopting rules concerning the types of incentives that may be awarded, the board shall authorize incentives such as free membership in an institution's alumni organization or free tickets to one or more athletic events.(m) Not later than December 31, 2007, and not later than December 31 of each year after 2007, the board shall submit a report to the legislature on the level of participation in the pilot project under this section and on the effectiveness of project contracts in encouraging students to graduate from institutions of higher education in a timely manner.(n) A student may not enter into a contract under this section after the end of the 2009-2010 academic year. This section expires August 31, 2014.

Added by Acts 2005, 79th Leg., Ch. 781, Sec. 1, eff. June 17, 2005.

Sec. 61.071. STUDENT REPRESENTATIVES ON CERTAIN BOARD ADVISORY COMMITTEES. (a) In this section:(1) "Board" means the Texas Higher Education Coordinating Board or its successor agency.(2) "Student government" means the representative student organization directly elected by the student body of an institution of higher education.(b) Not later than August 1 of each odd-numbered year, the board shall provide the following to each institution of higher education:(1) a list of available positions for student representatives on board advisory committees, the effective term of each of those positions, and the duties and requirements for each position;(2) a maximum number of nominees determined by the board allowed to be submitted by each institution for each position; and(3) an application form for appointment to an advisory committee.(b-1) The term of a student representative on a board advisory committee may not be less than two years.(c) Not later than September 1 of each odd-numbered year, the president of each institution of higher education shall establish a nomination process for the available positions for student representatives on board advisory committees and shall solicit student applications from which the president may select a number of applicants for those positions, not to exceed the maximum number designated by the board for each position.(d) Not later than the following December 1, the president shall forward the applications of the nominees selected by the president to the board for consideration. Not later than the following February 1, the board shall appoint a total of not fewer than four student representatives to designated advisory committees of the board, including the Common Application Advisory Committee, the Distance Education Advisory Committee, the Financial Aid Advisory Committee, the Undergraduate Education Advisory Committee, the Transfer Issues Advisory Committee, or any other advisory committee created to address the needs of higher education, including committees addressing financial aid, student services, and undergraduate education needs.(e) A student representative on an advisory committee must meet minimum requirements prescribed by Section 51.355(d) for a nonvoting student regent, as those requirements apply to an institution of higher education.(f) A student representative on an advisory committee has the same powers and duties as the members of the advisory committee, including the right to attend and participate in meetings of the committee, except that the student representative:(1) may not vote on any matter before the committee or make or second any motion before the committee; and(2) is not counted in determining whether a quorum exists for a meeting of the committee or in determining the outcome of any vote of the committee.(g) A student representative on an advisory committee serves without pay.(h) A vacancy in the position of student representative on an advisory committee shall be filled for the unexpired term by appointment by the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 1311, Sec. 2, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 827, Sec. 1, eff. June 19, 2009.

Sec. 61.072. REGULATION OF FOREIGN STUDENT TUITION. The board shall adopt rules and policies to be followed by the governing boards of institutions of higher education in fixing foreign student tuition fees pursuant to Subsections (h) and (i), Section 54.051, of this code.

Added by Acts 1975, 64th Leg., p. 1359, ch. 515, Sec. 3, eff. June 19, 1975.

Sec. 61.073. ALLOCATION OF FUNDS FOR TUITION AND FEE EXEMPTIONS. Funds shall be appropriated to the Texas Higher Education Coordinating Board for allocation to each junior and community college in an amount equal to the total of all tuition and laboratory fees foregone each semester as a result of the tuition and laboratory fee exemptions required by law in Sections 54.201 through 54.209, Texas Education Code.

Added by Acts 1977, 65th Leg., p. 83, ch. 40, Sec. 1, eff. Aug. 29, 1977. Amended by Acts 1995, 74th Leg., ch. 823, Sec. 7, eff. Aug. 28, 1995.

Sec. 61.074. OFFICIAL GRADE POINT AVERAGE. The board shall by rule establish a mandatory uniform method of calculating the official grade point average of a student enrolled in, or seeking admission to a graduate or professional school of, an institution of higher education.

Added by Acts 1977, 65th Leg., p. 1610, ch. 628, Sec. 1, eff. Aug. 29, 1977.

Sec. 61.075. COURSES BENEFITTING MILITARY INSTALLATIONS. (a) The coordinating board by rule shall provide for the offering of courses and degree programs on military installations, including significant new naval military facilities.(b) Any institution of higher education may cooperate with a military installation in providing degree programs and courses of particular benefit to military personnel and civilian employees stationed at or employed by the military installation, including a significant new naval military facility.(c) In this section, "significant new naval military facility" has the meaning assigned by Section 4, Article 1, National Defense Impacted Region Assistance Act of 1985.

Added by Acts 1985, 69th Leg., ch. 69, art. 5, Sec. 1, eff. July 30, 1985.

Sec. 61.076. P-16 COUNCIL. (a) It is the policy of the State of Texas that the entire system of education supported with public funds be coordinated to provide the citizens with efficient, effective, and high quality educational services and activities. The P-16 Council, in conjunction with other agencies as may be appropriate, shall ensure that long-range plans and educational programs for the state complement the functioning of the entire system of public education, extending from early childhood education through postgraduate study. (b) The P-16 Council is composed of the commissioner of education, the commissioner of higher education, the executive director of the Texas Workforce Commission, the executive director of the State Board for Educator Certification, and the commissioner of assistive and rehabilitative services. The commissioner of higher education and the commissioner of education shall serve as co-chairs of the council.(c) The co-chairs may appoint three additional members who are education professionals, agency representatives, business representatives, or other members of the community. Members appointed to the council under this subsection serve two-year terms expiring February 1 of each odd-numbered year.(d) The council shall meet at least once each calendar quarter and may hold other meetings as necessary at the call of the co-chairs. Each member of the council or the member's designee shall make a report of the council's activities at least twice annually to the governing body of the member's agency, except that the commissioner of education or that commissioner's designee shall report to the State Board of Education and the commissioner of assistive and rehabilitative services or that commissioner's designee shall report to the executive commissioner of the Health and Human Services Commission.(e) The council shall coordinate plans and programs, including curricula, instructional programs, research, and other functions as appropriate. This coordination shall include the following areas:(1) equal educational opportunity for all Texans;(2) college recruitment, with special emphasis on the recruitment of minority students;(3) preparation of high school students for further study at colleges and universities;(4) reduction of the dropout rate and dropout prevention;(5) teacher education, recruitment, and retention;(6) testing and assessment; and(7) adult education programs.(f) The council shall examine and make recommendations regarding the alignment of secondary and postsecondary education curricula and testing and assessment. This subsection does not require the council to establish curriculum or testing or assessment standards.(g) The council shall advise the board and the State Board of Education on the coordination of postsecondary career and technology activities, career and technology teacher education programs offered or proposed to be offered in the colleges and universities of this state, and other relevant matters, including:(1) coordinating postsecondary career and technology education and the articulation between postsecondary career and technology education and secondary career and technology education;(2) facilitating the transfer of responsibilities for the administration of postsecondary career and technology education from the State Board of Education to the board in accordance with Section 111(a)(I) of the Carl D. Perkins Vocational Education Act (Pub. L. No. 98-524);(3) advising the State Board of Education, when it acts as the State Board for Career and Technology Education, on the following:(A) the transfer of federal funds to the board for allotment to eligible public postsecondary institutions of higher education;(B) the career and technology education funding for projects and institutions as determined by the board when the State Board for Career and Technology Education is required by federal law to endorse those determinations;(C) the development and updating of the state plan for career and technology education and the evaluation of programs, services, and activities of postsecondary career and technology education and amendments to the state plan for career and technology education as may relate to postsecondary education;(D) other matters related to postsecondary career and technology education; and(E) the coordination of curricula, instructional programs, research, and other functions as appropriate, including school-to-work and school-to-college transition programs and professional development activities; and(4) advising the Texas Workforce Investment Council on educational policy issues related to workforce preparation.(h) The council, in conjunction with the State Center for Early Childhood Development, shall develop and adopt a school readiness certification system as required by Section 29.161.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.21, eff. Sept. 1, 1989. Amended by Acts 2003, 78th Leg., ch. 820, Sec. 16, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1140, Sec. 1, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 4.010, eff. September 1, 2007.

Sec. 61.0761. P-16 COLLEGE READINESS AND SUCCESS STRATEGIC ACTION PLAN. (a) The P-16 Council established under Section 61.076 shall recommend to the commissioner of education and the board a college readiness and success strategic action plan to increase student success and decrease the number of students enrolling in developmental course work in institutions of higher education. The plan must include:(1) definitions, as determined by the P-16 Council in coordination with the State Board of Education, of the standards and expectations for college readiness that address the knowledge and skills expected of students to perform successfully in entry-level courses offered at institutions of higher education;(2) a description of the components of a P-16 individualized graduation plan sufficient to prepare students for college success;(3) the manner in which the Texas Education Agency should provide model curricula for use as a reference tool by school district employees;(4) recommendations to the Texas Education Agency, the State Board of Education, and the board regarding strategies for decreasing the number of students enrolling in developmental course work at institutions of higher education;(5) recommendations to the State Board for Educator Certification regarding changes to educator certification and professional development requirements that contribute to the ability of public school teachers to prepare students for higher education; and(6) any other elements that the commissioner of education and the board suggest for inclusion in the plan.(b) The commissioner of education and the board shall adopt the college readiness and success strategic action plan recommended by the P-16 Council if the commissioner of education and the board determine that the plan meets the requirements of this section.(c) Notwithstanding any other provision of this section, the State Board of Education retains the board's authority over the required curriculum adopted under Section 28.002.(d) Not later than December 1 of each even-numbered year, the commissioner of education and the board shall submit a report to the governor, the lieutenant governor, the speaker of the house of representatives, each member of the Legislative Budget Board, and the members of the standing committees of the senate and house of representatives with primary jurisdiction over the public school system and higher education system describing progress in implementing the college readiness and success strategic action plan.(e) The commissioner of education and the board shall adopt rules necessary to implement this section.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 5.08, eff. May 31, 2006.

Sec. 61.0762. PROGRAMS TO ENHANCE STUDENT SUCCESS. (a) To implement the college readiness and success strategic action plan adopted under Section 61.0761 and to enhance the success of students at institutions of higher education, the board by rule shall:(1) develop higher education bridge programs in the subject areas of mathematics, science, social science, or English language arts to increase student success by reducing the need for developmental education;(2) develop incentive programs for institutions of higher education that implement research-based, innovative developmental education initiatives;(3) develop a pilot program to award grants to institutions of higher education for intensive programs designed to address the needs of students at risk of dropping out of college;(4) develop professional development programs for faculty of institutions of higher education on college readiness standards and the implications of such standards on instruction; and(5) develop other programs as determined by the board that support the participation and success goals in "Closing the Gaps," the state's master plan for higher education.(b) The board may award a grant under Subsection (a)(3) to an institution of higher education only if at least 50 percent of the students served in the program:(1) have a score on the Scholastic Assessment Test (SAT) or American College Test (ACT) that is less than the national mean score for that test;(2) have been awarded a grant under the federal Pell grant program;(3) are at least 20 years of age on the date the student enrolls as a first-time freshman in the institution of higher education;(4) have enrolled or will initially enroll as a part-time student; or(5) meet any other requirements established by the board.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 5.08, eff. May 31, 2006.Amended by: Acts 2009, 81st Leg., R.S., Ch. 851, Sec. 2, eff. June 19, 2009.

Sec. 61.07621. TEXAS GOVERNOR'S SCHOOLS. (a) A Texas governor's school is a summer residential program for high-achieving high school students. A governor's school program may include any or all of the following educational curricula:(1) mathematics and science;(2) humanities;(3) fine arts; or(4) leadership and public policy.(b) A public senior college or university may apply to the board to administer a Texas governor's school program under this section. The board shall give preference to a public senior college or university that applies in cooperation with a nonprofit association. The board shall give additional preference if the nonprofit association receives private foundation funds that may be used to finance the program.(c) The board may approve an application under this section only if the applicant:(1) applies within the period and in the manner required by rule adopted by the board;(2) submits a program proposal that includes:(A) a curriculum consistent with Subsection (a);(B) criteria for selecting students to participate in the program;(C) a statement of the length of the program, which must be at least three weeks; and(D) a statement of the location of the program;(3) agrees to use a grant under this section only for the purpose of administering a program; and(4) satisfies any other requirements established by rule adopted by the board.(d) The criteria described by Subsection (c)(2)(B) must include grade point average, academic standing, and extracurricular activities.(e) From funds appropriated to the board, the board may make a grant in an amount not to exceed $750,000 each year to public senior colleges or universities whose applications are approved under this section to pay the costs of administering a Texas governor's school program.(f) The board may adopt other rules necessary to implement this section.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 5.04, eff. May 31, 2006.Redesignated from Education Code, Section 29.124 and amended by Acts 2007, 80th Leg., R.S., Ch. 876, Sec. 1, eff. June 15, 2007.

Sec. 61.07622. HIGHER EDUCATION ASSISTANCE PLAN. (a) The board shall develop a plan under which each public high school in this state that is, as determined by the board in accordance with board rule, substantially below the state average in the number of graduates who attend public or private or independent institutions of higher education is required to:(1) provide to prospective students information related to enrollment in public or private or independent institutions of higher education, including admissions and financial aid information; and(2) assist those prospective students in completing applications related to enrollment in those institutions, including admissions and financial aid applications.

Added by Acts 2009, 81st Leg., R.S., Ch. 1342, Sec. 6, eff. June 19, 2009.

For expiration of this section, see Subsec. (c).Sec. 61.0763. COURSE REDESIGN PROJECT. (a) To improve student learning and reduce the cost of course delivery, the board, with the assistance of advisory committees and nonprofit organizations with expertise in methodologies for developing and delivering college-level courses in a cost-effective manner, shall implement a project under which institutions of higher education selected by the board will review and revise entry-level lower division academic courses. In selecting institutions of higher education to participate in the project, the board shall determine the criteria for participation and must encourage collaboration among institutions, including institutions of different types. Participating institutions of higher education shall:(1) review and revise one or more courses from among not more than 25 entry-level lower division academic courses identified by the board;(2) draw on established best practices regarding effective course redesign techniques;(3) use information technology to enhance the effectiveness of revised courses; and(4) determine whether any cost savings and increased student success result from the review and revision of courses under this section.(b) Not later than September 1, 2006, the board shall initiate the development of the project and recruit institutions of higher education to participate in the project. Not later than September 1, 2007, each participating institution of higher education shall begin offering courses reviewed and revised by the institution under this section. Not later than September 1, 2009, each participating institution of higher education shall submit a report to the board describing the results of the project at the institution. Not later than January 1, 2011, the board shall submit a summary report describing the results of the project at participating institutions of higher education to the clerks of the standing committees of the senate and house of representatives with primary jurisdiction over the higher education system.(c) This section expires May 1, 2011.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch. 5, Sec. 5.08, eff. May 31, 2006.

Sec. 61.0766. MATHEMATICS, SCIENCE, AND TECHNOLOGY TEACHER PREPARATION ACADEMIES. (a) From funds appropriated for that purpose, the board shall establish academies at institutions of higher education to improve the instructional skills of teachers certified under Subchapter B, Chapter 21, and train students enrolled in a teacher preparation program to perform at the highest levels in mathematics, science, and technology. The board may adopt rules as necessary to administer this section.(b) Before an institution of higher education establishes an academy under this section, the institution must apply through a competitive process, as determined by the board, and meet any requirements established by the board for designation as an academy under this section and continued funding. The institution of higher education must have a teacher preparation program approved by the State Board for Educator Certification or be affiliated with a program approved by the State Board for Educator Certification.(c) A participant in an academy program must be:(1) an experienced teacher who:(A) is recommended by a school district; and(B) has at least two years experience teaching mathematics, science, or technology in assignments for which the teacher met all certification requirements; or(2) a teacher preparation program candidate who has or will graduate with a degree in mathematics, science, or technology.(d) An academy program shall:(1) offer a masters-level degree as part of the program on a schedule that allows a teacher participant to complete the program and degree while employed as a teacher;(2) coordinate with the mathematics, science, and technology departments of the institution of higher education operating the program to facilitate the ability of:(A) academy participants to take advanced courses and qualify for degrees; and(B) teacher preparation program candidates pursuing mathematics, science, or technology degrees to participate in academy programs;(3) integrate advanced subject-matter coursework with instructional methodology and curriculum delivery; and(4) focus on strengthening instructional skills.(e) An academy program may:(1) provide financial assistance for the purpose of allowing participants to complete the program and obtain a master teacher certificate under Section 21.0482, 21.0483, or 21.0484;(2) include programs in leadership skills to develop training, mentoring, and coaching skills;(3) deliver coursework electronically for some or all of the program; and(4) provide for ongoing professional development and coordination with specific public school instructional programs.

Added by Acts 2007, 80th Leg., R.S., Ch. 1058, Sec. 4, eff. June 15, 2007.Transferred from Education Code, Section 21.462 and amended by Acts 2009, 81st Leg., R.S., Ch. 852, Sec. 1, eff. June 19, 2009.

Sec. 61.0771. DISTANCE LEARNING MASTER PLAN. (a) The board, in cooperation with institutions of higher education, shall develop a master plan for the development of distance learning and other applications of instructional electronic technology by institutions of higher education and as necessary may revise the plan. The plan shall include recommendations for:(1) the coordination and integration of distance learning and related telecommunications activities among institutions of higher education and other public or private entities to achieve optimum efficiency and effectiveness in providing necessary services, including identification of the costs and any cost savings to be achieved by the use of distance learning and related activities such as teleconferencing or sharing resources by telecommunications;(2) the development and acquisition of distance learning infrastructure and equipment, including its functions and capabilities, within and among institutions of higher education consistent with the missions of those institutions and the recipients of their services;(3) the establishment of uniform or compatible standards and technologies for distance learning;(4) the training of faculty and staff in the use and operation of distance learning facilities;(5) appropriate applications of distance learning, including the identification of the needs of the student populations to be served;(6) policies relating to the funding for implementation and administering of distance learning, including interinstitutional funds transfers among institutions providing and receiving distance learning services and formula funding allocations, and recommendations for the appropriate fees for services offered through distance learning;(7) revising regulatory policy relating to public utilities to facilitate distance learning; and(8) any statutory or regulatory changes desirable to promote distance learning or to implement the master plan.(b) The board may include in the plan any related recommendation the board considers appropriate, including recommendations for coordination of distance learning with other telecommunications activities and services conducted by government agencies or private entities.(c) To assist in the development of the plan, the board shall create an advisory committee consisting of experts in distance learning, including school administrators and faculty and lay persons. The board shall include on the committee a representative of each university system and each public senior college or university under a separate governing board, and representatives of public junior colleges, public health science centers, centers created under Chapter 106, Health and Safety Code, medical schools, public technical institutes, and independent institutions of higher education. The advisory committee shall include at least three faculty members who teach a distance learning course. The appointment of an employee of an institution of higher education to the committee must be approved by the president or chancellor of that institution.(d) The advisory committee may request the cooperation or participation of state agencies, public broadcasting stations, representatives of the local and long-distance telecommunications industries, representatives of federally qualified health centers, and representatives providing distance learning equipment or services, including computer hardware and software, in preparing the master plan.(e) Repealed by Acts 2003, 78th Leg., ch. 820, Sec. 53.

Added by Acts 1995, 74th Leg., ch. 133, Sec. 1, eff. Aug. 28, 1995. Amended by Acts 2003, 78th Leg., ch. 820, Sec. 18, 53, eff. Sept. 1, 2003.

Sec. 61.0775. BUSINESS RESEARCH AND DEVELOPMENT. (a) The board shall designate an institution of higher education with appropriate facilities and resources to conduct a continuing study of the programs and other efforts of institutions of higher education to address the needs of small businesses in this state for assistance in research, development, and prototyping.(b) At times the board considers appropriate, the institution conducting the continuing study shall make recommendations on actions that may be taken to address the needs of small businesses as described by Subsection (a) in the most cost-effective manner, including through the participation of institutions of higher education in partnerships, ventures, or projects that promote the commercialization of technology for or by small businesses. The board shall deliver the recommendations to appropriate institutions of higher education and to the legislature.

Added by Acts 1997, 75th Leg., ch. 616, Sec. 1, eff. Sept. 1, 1997.

Sec. 61.0776. CENTER FOR FINANCIAL AID INFORMATION. (a) The board, in cooperation with public and private or independent institutions of higher education, the Texas Education Agency, public school counselors, representatives of student financial aid offices of any institutions, regional education service centers, and the Texas Guaranteed Student Loan Corporation, shall develop a center for financial aid information. The center shall disseminate information about financial aid opportunities and procedures, including information about different types of financial aid available, eligibility requirements, and procedures for applying for financial aid. The center shall also provide information to prospective students about the Teach for Texas grant program. The information must emphasize the importance of teaching as a profession.(b) To assist the board in developing information provided by the center, the board shall create and appoint an advisory committee that consists of experts in financial aid administration, public school counselors, and other persons who can provide insight into the informational needs of students.(c) The board may designate an institution of higher education or other entity with appropriate facilities and resources to operate or house the center. If the board designates a public nonprofit entity created by the legislature to operate or house the center, the board may reimburse the entity from money appropriated for that purpose for the costs incurred by the entity in carrying out the activities of the center under this section.(d) The center shall maintain a toll-free telephone line that is staffed by persons knowledgeable about financial aid information in this state.(e) The center shall, based on the advisory committee's recommendations, publish information concerning financial aid opportunities in this state and shall:(1) furnish a written copy of the information to each middle school, junior high school, and high school counselor in this state; and(2) post the information on an Internet website accessible to the public.(f) The board, in cooperation with the entities specified by Subsection (a) and the advisory committee established by Subsection (b), shall develop a comprehensive financial aid training program for public school counselors, employees of student financial aid offices of public and private or independent institutions of higher education, members of appropriate community-based organizations, and other appropriate persons. The board may adopt rules as necessary to administer the training program. The board shall design the training program to:(1) use the information required by Subsection (e) and any other information necessary to carry out this subdivision:(A) to inform persons receiving the training concerning:(i) the opportunities available to students for obtaining financial aid, including eligibility requirements; and(ii) the procedures for obtaining financial aid; and(B) to provide sufficient and accessible detail to enable the persons receiving the training to provide timely and consistent answers to the questions of students and their parents, conservators, or guardians concerning the opportunities and procedures;(2) teach methods to enable the persons receiving the training to effectively communicate financial aid information to students and their parents, conservators, or guardians;(3) support and promote the dissemination of financial aid information to students and their parents, conservators, or guardians throughout local areas; and(4) publicize the training and make the training easily available to public school counselors and other appropriate persons throughout this state.

Added by Acts 1999, 76th Leg., ch. 1590, Sec. 5, eff. June 19, 1999. Amended by Acts 2001, 77th Leg., ch. 1261, Sec. 2, eff. June 15, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 48, eff. September 1, 2005.

Sec. 61.0777. UNIFORM STANDARDS FOR PUBLICATION OF COST OF ATTENDANCE INFORMATION. (a) The board shall prescribe uniform standards intended to ensure that information regarding the cost of attendance at institutions of higher education is available to the public in a manner that is consumer-friendly and readily understandable to prospective students and their families. In developing the standards, the board shall examine common and recommended practices regarding the publication of such information and shall solicit recommendations and comments from institutions of higher education and interested private or independent institutions of higher education.(b) The uniform standards must:(1) address all of the elements that constitute the total cost of attendance, including tuition and fees, room and board costs, book and supply costs, transportation costs, and other personal expenses; and(2) prescribe model language to be used to describe each element of the cost of attendance.(c) Each institution of higher education that offers an undergraduate degree or certificate program shall:(1) prominently display on the institution's Internet website in accordance with the uniform standards prescribed under this section information regarding the cost of attendance at the institution by a full-time entering first-year student; and(2) conform to the uniform standards in any electronic or printed materials intended to provide to prospective undergraduate students information regarding the cost of attendance at the institution.(d) Each institution of higher education shall consider the uniform standards prescribed under this section when providing information to the public or to prospective students regarding the cost of attendance at the institution by nonresident students, graduate students, or students enrolled in professional programs.(e) The board shall prescribe requirements for an institution of higher education to provide on the institution's Internet website consumer-friendly and readily understandable information regarding student financial aid opportunities. The required information must be provided in connection with the information displayed under Subsection (c)(1) and must include a link to the primary federal student financial aid Internet website intended to assist persons applying for student financial aid.(f) The board shall provide on the board's Internet website a program or similar tool that will compute for a person accessing the website the estimated net cost of attendance for a full-time entering first-year student attending an institution of higher education. The board shall require each institution to provide the board with the information the board requires to administer this subsection.(g) The board shall prescribe the initial standards and requirements under this section not later than January 1, 2010. Institutions of higher education shall comply with the standards and requirements not later than April l, 2010. This subsection expires January 1, 2011.(h) The board shall encourage private or independent institutions of higher education approved under Subchapter F to participate in the tuition equalization grant program, to the greatest extent practicable, to prominently display the information described by Subsections (a) and (b) on their Internet websites in accordance with the standards established under those subsections, and to conform to those standards in electronic and printed materials intended to provide to prospective undergraduate students information regarding the cost of attendance at the institutions. The board shall also encourage those institutions to include on their Internet websites a link to the primary federal student financial aid Internet website intended to assist persons applying for student financial aid.(i) The board shall make the program or tool described by Subsection (f) available to private or independent institutions of higher education described by Subsection (h), and those institutions shall make that program or tool, or another program or tool that complies with the requirements for the net price calculator required under Section 132(h)(3), Higher Education Act of 1965 (20 U.S.C. Section 1015a), available on their Internet websites not later than the date by which the institutions are required by Section 132(h)(3) to make the net price calculator publicly available on their Internet websites.

Added by Acts 2009, 81st Leg., R.S., Ch. 681, Sec. 3, eff. June 19, 2009.Added by Acts 2009, 81st Leg., R.S., Ch. 1233, Sec. 1, eff. June 19, 2009.

Sec. 61.078. PUBLIC SENIOR COLLEGE OR UNIVERSITY COOPERATIVE EDUCATION PROGRAM. (a) The board may establish and coordinate a cooperative program with one or more public senior colleges or universities under which undergraduate or graduate students enrolled in those colleges or universities may be employed by the board to work at the Lyndon B. Johnson Space Center of the National Aeronautics and Space Administration on a part-time or full-time basis.(b) The Lyndon B. Johnson Space Center shall:(1) place, supervise, and evaluate each student who participates in the cooperative program; and(2) ensure that the student performs work related to the study of science, mathematics, or engineering to encourage students to complete their studies in those disciplines.(c) The public senior college or university in which a student who participates in the cooperative program is enrolled shall, in cooperation with the board, determine the number, if any, and type of credits toward graduation the student may be given for participation in the program. If the college or university determines that the student is to be given academic course credit toward graduation, the number and type of credits must be based on the type of work and the number of hours of work in which the student participates.(d) In establishing and coordinating the cooperative program, the board may use state funds appropriated for that purpose and gifts, grants, and donations solicited for that purpose. The board shall use money it receives in accordance with this subsection to pay the costs associated with the cooperative program, including the wages of students who participate in the cooperative program.

Added by Acts 1999, 76th Leg., ch. 1533, Sec. 2, eff. June 19, 1999.

Sec. 61.079. WASTE MANAGEMENT DEGREE PROGRAMS AND RESEARCH. (a) The board shall initiate and encourage the development of and by rule shall adopt standards for the approval of elective courses in waste management and waste management degree programs at institutions of higher education.(b) For purposes of this section, a waste management degree program includes:(1) a single-discipline degree program with an emphasis on solid waste management and recycling; or(2) an interdisciplinary degree program that reflects business, political, economic, public affairs, legal, environmental, or engineering perspectives on waste management and recycling.(c) The board shall encourage institutions of higher education:(1) to develop graduate or research programs involving research and development of innovative products made from recycled materials; and(2) as part of a statewide recycling extension service, to provide professionals in recycling fields with technical data and information developed by those programs.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 11, eff. Sept. 1, 1991.

Sec. 61.080. CONTINUING STUDY OF MINORITY PARTICIPATION IN HIGHER EDUCATION. (a) The board shall collect data and maintain a database relating to the participation of members of racial and ethnic minority groups in this state in public higher education, including data relating to minority applications, recruitment, admissions, retention, graduation, and professional licensing at both the undergraduate and graduate levels.(b) The board shall maintain a continuous study of the data collected under Subsection (a) and of factors affecting that data.(c) In order to avoid duplication with any other study by the office of the comptroller, the board shall, through a memorandum of understanding, work in conjunction with the comptroller in conducting the study.

Added by Acts 1997, 75th Leg., ch. 885, Sec. 1, eff. June 18, 1997.

Sec. 61.0815. REPORT ON HIGHER EDUCATION EMPLOYEES SERVING AS EXPERT WITNESSES IN CERTAIN SUITS. (a) In this section, "member of the faculty or professional staff of an institution of higher education" means a person who is employed full-time by an institution of higher education as a member of the faculty or staff and whose duties include teaching, research, administration, or the performance of professional services, including professional library services. The term does not include a person employed in a position controlled by the institution's classified personnel system or a person employed in a similar position if the institution does not have a classified personnel system.(b) Not later than November 1 of each year, the board shall submit to the governor and to the presiding officer of each house of the legislature a written report regarding compensated service by members of the faculty or professional staff of institutions of higher education as consulting or testifying expert witnesses in suits in which the state is a party during the preceding state fiscal year. The information in the report shall be reported without identifying specific individuals. The report must specify:(1) the amounts of time spent by the faculty or professional staff members in connection with that service; and(2) the names, cause numbers, and outcomes of the cases in which that service was rendered, including the amounts of:(A) any judgments entered against the state;(B) any prejudgment or postjudgment interest awarded against the state; and(C) any attorney's fees of another party ordered to be paid by the state.(c) The attorney general and the president of each institution of higher education shall collect all necessary data for inclusion in the report required by this section.

Added by Acts 1999, 76th Leg., ch. 1349, Sec. 1, eff. Sept. 1, 1999.

Sec. 61.0816. INFORMATION REGARDING HIGHER EDUCATION AUTHORITIES. (a) The board shall collect and make available to the public on request information regarding higher education authorities operating under Chapters 53, 53A, and 53B and nonprofit corporations carrying out the functions of higher education authorities under those chapters. For each authority or corporation, the information must include:(1) the total amount and type of outstanding bonds issued by the authority or corporation;(2) a description of the programs and activities administered by the authority or corporation; and(3) with respect to any real property owned by the authority or corporation:(A) the location and description of the property;(B) the current or proposed use of the property, including whether the property is under construction or renovation;(C) the method by which the authority or corporation financed the acquisition, construction, or renovation of the property;(D) the school, public or private institution of higher education, or other educational institution for which the property is being used or proposed to be used;(E) whether the property is exempt from ad valorem taxes; and(F) the appraised value of the property.(b) A higher education authority or nonprofit corporation described by this section shall provide the board the relevant information the board requests at the time and in the manner the board prescribes.

Added by Acts 2003, 78th Leg., ch. 820, Sec. 19, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 641, Sec. 3, eff. September 1, 2005.

Sec. 61.0817. INDIVIDUAL DEVELOPMENT ACCOUNT INFORMATION PROGRAM. (a) The board shall establish and administer a program to provide student financial aid offices at public junior colleges with information and other assistance to enable those offices to provide appropriate students of those colleges with information and referrals regarding the availability of and services offered by individual development account programs. The board shall evaluate the program as necessary to determine the effectiveness of the program at increasing student awareness of and participation in individual development account programs.(b) The board may adopt rules for the administration of this section.

Added by Acts 2003, 78th Leg., ch. 1200, Sec. 1, eff. June 20, 2003.Renumbered from Education Code, Section 61.0816 by Acts 2005, 79th Leg., Ch. 728, Sec. 23.001(21), eff. September 1, 2005.

Sec. 61.082. RESEARCH. (a) The board shall:(1) encourage institutions of higher education and the faculty of those institutions to individually or through collaborative effort conduct human immunodeficiency virus (HIV) related research; and(2) recognize achievements in basic and applied HIV-related research.(b) The board shall encourage and fund applied and basic HIV-related research through its ongoing research programs, including the Advanced Technology and Advanced Research Programs.

Added by Acts 1989, 71st Leg., ch. 1195, Sec. 18, eff. Sept. 1, 1989. Renumbered from Education Code Sec. 61.078 by Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec. 8.01(10), eff. Nov. 12, 1991.

Sec. 61.0821. RESEARCH ON BORDER REGION ENVIRONMENTAL ISSUES. (a) In this section, "border region" means the area composed of the counties of Atascosa, Bandera, Bexar, Brewster, Brooks, Cameron, Crockett, Culberson, Dimmit, Duval, Edwards, El Paso, Frio, Hidalgo, Hudspeth, Jeff Davis, Jim Hogg, Jim Wells, Kenedy, Kerr, Kimble, Kinney, Kleberg, Live Oak, La Salle, Maverick, McMullen, Medina, Nueces, Pecos, Presidio, Real, Reeves, San Patricio, Starr, Sutton, Terrell, Uvalde, Val Verde, Webb, Willacy, Zapata, and Zavala.(b) The board shall encourage institutions of higher education and other entities using state research or technology funds to apply those funds to environmental issues in the border region to the extent consistent with the authorized use of those funds.

Added by Acts 1999, 76th Leg., ch. 198, Sec. 1, eff. Aug. 30, 1999.

Sec. 61.0822. CONTRACT WITH TEXAS BOARD OF ARCHITECTURAL EXAMINERS. The board may contract with the Texas Board of Architectural Examiners to administer the examination fee scholarship program established under Section 1051.206, Occupations Code.

Added by Acts 2001, 77th Leg., ch. 861, Sec. 10, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.769, eff. Sept. 1, 2003.

Sec. 61.083. REVIEW OF CHILD DEVELOPMENT TRAINING AGREEMENTS. (a) In this section:(1) "Articulation" means the alignment of lower division courses and requirements and the sequencing of lower and upper division courses and programs that are offered by vocational programs and two-year or four-year institutions of higher education.(2) "Transfer" means the process of reviewing and admitting applicants for advanced standing.(b) to (d) Repealed by Acts 1995, 74th Leg., ch. 823, Sec. 13(4), eff. Aug. 28, 1995.

Added by Acts 1993, 73rd Leg., ch. 363, Sec. 1, eff. Aug. 30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(82), (88), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 823, Sec. 13(4), eff. Aug. 28, 1995.

Sec. 61.084. TRAINING FOR MEMBERS OF GOVERNING BOARDS. (a) The board by rule shall establish a training program for members of the governing boards of institutions of higher education. Each member of a governing board of an institution of higher education the members of which are appointed shall attend, during the member's first two years of service as a member of a governing board of an institution of higher education, at least one training program under this section. A member of a governing board of an institution of higher education the members of which are elected may attend a training program conducted under this section. A member of a governing board who is required to attend a training program under this section may, but need not, attend additional training programs under this section.(b) The training program must include a seminar held annually in Austin to be conducted by the staff of the board. The staff of the board may obtain assistance from representatives of the office of the attorney general, the office of the comptroller of public accounts, the office of the state auditor, and the Texas Ethics Commission and from other training personnel the board deems necessary. The board by rule may prescribe an alternative training program for members of governing boards for whom attendance at a seminar held in Austin would be a hardship. The alternative training program need not be in the form of a seminar but must include substantially the same information included in the seminar held in Austin.(c) The board by rule shall establish a registration fee to be paid by training program participants in an amount adequate to cover the costs incurred by the board and other state agencies in providing the training program. A participant shall pay from private funds the fee required by this subsection and the participant's costs of travel, including transportation, lodging, and meals. Neither the fee required by this subsection nor a participant's travel costs shall be reimbursed from appropriated funds, other than grants and donations of private funds available for that purpose.(d) The content of the instruction at the training program shall focus on the official role and duties of the members of governing boards and shall provide training in the areas of budgeting, policy development, and governance. Topics covered by the training program may include:(1) auditing procedures and recent audits of institutions of higher education;(2) the enabling legislation that creates institutions of higher education;(3) the role of the governing board at institutions of higher education and the relationship between the governing board and an institution's administration, faculty and staff, and students;(4) the mission statements of institutions of higher education;(5) disciplinary and investigative authority of the governing board;(6) the requirements of the open meetings law, Chapter 551, Government Code, and the open records law, Chapter 552, Government Code;(7) the requirements of conflict of interest laws and other laws relating to public officials;(8) any applicable ethics policies adopted by institutions of higher education or the Texas Ethics Commission; and(9) any other topic relating to higher education the board considers important.

Added by Acts 1993, 73rd Leg., ch. 621, Sec. 1, eff. Sept. 1, 1993. Renumbered from Education Code Sec. 61.083 and amended by Acts 1995, 74th Leg., ch. 59, Sec. 1, eff. Sept. 1, 1995. Renumbered from Education Code Sec. 61.083 by Acts 1995, 74th Leg., ch. 76, Sec. 17.01(11), eff. Sept. 1, 1995. Amended by Acts 1995, 74th Leg., ch. 99, Sec. 1, eff. May 16, 1995.

Sec. 61.085. ON-LINE SURPLUS PROPERTY RESOURCE. (a) The board shall establish and maintain an Internet site or similar facility accessible to school districts by telecommunication to allow an institution of higher education to provide notice to school districts in this state of any available surplus or salvage property of the institution that consists of instructional materials or that may be used for instructional purposes. The board shall operate the facility to allow a school district to make a direct inquiry to an institution regarding the possible acquisition of property by the school district.(b) The board may charge a fee for an institution or school district to use the facility.

Added by Acts 1999, 76th Leg., ch. 274, Sec. 3, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1281, Sec. 3, eff. Sept. 1, 1999.

Sec. 61.086. UNIFORM RECRUITMENT AND RETENTION STRATEGY. (a) The board shall develop and annually update a uniform strategy to identify, attract, retain, and enroll students that reflect the population of this state.(b) Each institution of higher education shall implement the uniform strategy developed under Subsection (a). Each institution shall report to the board as part of the annual report submitted under Section 51.4032 the manner in which the institution has implemented the uniform strategy.

Added by Acts 1999, 76th Leg., ch. 1392, Sec. 1, eff. Aug. 30, 1999.Amended by: Acts 2005, 79th Leg., Ch. 694, Sec. 3, eff. June 17, 2005.

Sec. 61.087. MATCHING SCHOLARSHIPS TO RETAIN STUDENTS IN TEXAS. (a) The board shall adopt rules that allow a public or private or independent institution of higher education to use any funds appropriated to the institution or that the institution may use for the award of scholarships or grants to match, in whole or in part, any nonathletic scholarship or grant offer, including an offer of the payment of tuition, fees, room and board, or a stipend, received by a graduate of a Texas public or private high school from an out-of-state institution of higher education. The rules shall provide for verifying that an out-of-state institution has made a nonathletic scholarship or grant offer to a student and the amount of the offer. The board may adopt any other rule necessary to implement this section.(b) In adopting rules under this section, the board may not require an institution to match a scholarship or grant offer.(c) Each public or private or independent institution of higher education shall report to the board all scholarships or grants offered by out-of-state institutions for which the reporting institution offered a matching scholarship or grant under this section and all scholarships or grants offered or awarded by the reporting institution under this section and the methods used to encourage Texas high school graduates to attend that institution. The report shall include the race or ethnicity and gender of each person to whom that institution offered or awarded a scholarship or grant, the high school from which the person graduated, the out-of-state institution that offered the scholarship or grant, and the value and type of each scholarship or grant.

Added by Acts 1999, 76th Leg., ch. 1010, Sec. 1, eff. June 18, 1999. Renumbered from Sec. 61.086 by Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(21), eff. Sept. 1, 2001.

Sec. 61.088. HIGHER EDUCATION ENROLLMENT ASSISTANCE PROGRAM. (a) To the extent that funds are available for the purpose, the board shall administer the Higher Education Enrollment Assistance Program. Under the program, the board shall:(1) provide information related to enrollment in public or private or independent institutions of higher education, including admissions and financial aid information, to prospective students in three areas of this state identified by the board as having a significant number of students who graduate from high school and do not attend an institution of higher education; and(2) assist those prospective students in completing applications related to enrollment in those institutions, including admissions and financial aid applications.(b) To the extent that funds are available for the purpose, the board shall expand the program to include additional areas identified by the board as meeting the criteria specified by Subsection (a).(c) The board shall provide the information and assistance required by this section at least twice each year at one or more appropriate locations in each area served by the program.(d) The board may coordinate with an institution of higher education or other entity to provide the information and assistance required by this section in each area served by the program.(e) Not later than August 31 of each year, the board shall submit to the legislature a report on the scope and effectiveness of the program.(f) The board shall adopt rules as necessary to implement this section.

Added by Acts 2005, 79th Leg., Ch. 1181, Sec. 49, eff. September 1, 2005.

Sec. 61.089. STATE SCIENCE AND ENGINEERING FAIRS. (a) The board shall conduct an annual state science and engineering fair as part of an outreach program for middle school, junior high school, and high school students to:(1) promote an appreciation for and interest in science, mathematics, and engineering among middle school, junior high school, and high school students;(2) assist schools and school districts in fulfilling their missions of science, mathematics, and engineering education; and(3) promote workforce development in the fields of science, mathematics, and engineering by providing students with an opportunity to interact with higher education and corporate institutions.(b) The board may contract with public or private entities to conduct the state fair.(c) The board shall coordinate the state fair with local and regional science and engineering fairs held in this state.(d) The board shall adopt rules for the organization and operation of the state fair and shall select the participants in the fair.(e) The board may use general revenue funds appropriated for that purpose and any gifts, grants, and donations to conduct the state fair. The amount of general revenue funds appropriated for that purpose in a state fiscal year may not exceed $10,000 or the total amount of money received as gifts, grants, or donations, whichever amount is less.

Added by Acts 2001, 77th Leg., ch. 562, Sec. 1, eff. June 11, 2001. Renumbered from Education Code Sec. 61.088 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(36), eff. Sept. 1, 2003.

Sec. 61.0899. ASSISTANCE IN CERTAIN RURAL HEALTH CARE LOAN REIMBURSEMENT AND STIPEND PROGRAMS. The board shall, in cooperation with the Texas Department of Rural Affairs and the department's advisory panel established under Section 487.552, Government Code, ensure that the board seeks to obtain the maximum amount of funds from any source, including federal funds, to support programs to provide student loan reimbursement or stipends for graduates of degree programs in this state who practice or agree to practice in a medically underserved community.

Added by Acts 2001, 77th Leg., ch. 435, Sec. 3, eff. May 28, 2001. Amended by Acts 2003, 78th Leg., ch. 609, Sec. 8, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 9.006(g), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 5, eff. September 1, 2009.

Sec. 61.090. PILOT CENTERS FOR ADVANCEMENT OF QUALITY IN LONG-TERM CARE. (a) The governing board of the University of North Texas Health Science Center at Fort Worth and the governing board of the Texas Tech University Health Sciences Center each may establish at the respective health science center a pilot center for the advancement of quality in long-term care for the purpose of:(1) identifying opportunities for research, education, and outreach programs designed to improve the quality of care in long-term care facilities; and(2) implementing and evaluating those research, education, and outreach programs.(b) Each pilot center shall:(1) identify existing consumer-centered clinical and quality-of-life assessment protocols and develop new such assessment protocols;(2) evaluate the assessment protocols described by Subdivision (1);(3) identify existing consumer-centered clinical and quality-of-life care protocols and develop new such care protocols;(4) evaluate the care protocols described by Subdivision (3);(5) evaluate the role of reimbursement and financial incentives in improving the quality of care in long-term care facilities;(6) serve as training sites for physicians, registered nurses, licensed vocational nurses, nursing assistants, long-term care facility administrators, therapists, social workers, and long-term care facility surveyors and investigators;(7) evaluate the role of telecommunications technology in improving the quality of care in long-term care facilities in remote or underserved areas; and(8) develop best practices that can be taught and appropriately replicated in long-term care facilities.(c) Each pilot center shall establish a multidisciplinary leadership team to coordinate the activities across the pilot centers to:(1) establish uniformity in information and best practices; and(2) disseminate in conjunction with appropriate state agencies and long-term care professional organizations:(A) the assessment and care protocols described by Subsections (b)(1) and (3); and(B) informational materials regarding the professional, organizational, and managerial capacities necessary to advance the quality of care in long-term care facilities.

Added by Acts 2001, 77th Leg., ch. 1374, Sec. 1, eff. June 16, 2001. Renumbered from Education Code Sec. 61.088 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(37), eff. Sept. 1, 2003.

Sec. 61.0901. INCENTIVES TO PROMOTE RETENTION AND GRADUATION OF NURSING STUDENTS. (a) In this section, "professional nursing program" has the meaning assigned by Section 61.9621.(b) The board shall consider and develop methods to promote the retention and graduation of students enrolled in a professional nursing program and shall adopt rules to implement those methods the board considers feasible, including recommendations on financial aid.(c) The board by rule shall establish a program to recognize a professional nursing program that achieves a graduation rate of 85 percent or more.

Added by Acts 2007, 80th Leg., R.S., Ch. 344, Sec. 1, eff. September 1, 2007.

Sec. 61.0902. PUBLICATION OF PERFORMANCE DATA OF GENERAL ACADEMIC TEACHING INSTITUTIONS. (a) The board shall administer a program to publish performance data provided to the board by general academic teaching institutions under this section.(b) Not later than the next November 1 following the completion of an academic year, each general academic teaching institution shall provide to the board one or more reports containing data related to:(1) the qualifications of the entering freshman class for the academic year covered by the report, including:(A) the average Texas Academic Skills Program Test scores of the class;(B) the average scores of the class on each generally recognized test or assessment used in college and university undergraduate admissions, including the Scholastic Assessment Test and the American College Test;(C) the range of scores of the class from the 25th to the 75th percentile on each generally recognized test or assessment used in college and university undergraduate admissions, including the Scholastic Assessment Test and the American College Test;(D) the overall grade point average of the class for the academic year covered by the report;(E) the number of students in the class who graduated in the top 10 percent of the student's high school graduating class; and(F) enrollment percentages by ethnicity; and(2) student performance and institution efficiency, including:(A) the retention rate of full-time students after the completion of one academic year at the institution;(B) the percentage of full-time degree-seeking undergraduate students who earn a baccalaureate degree before the sixth anniversary of the date of the student's first enrollment at the institution;(C) the percentage of lower-division semester credit hours taught by tenured or tenure-track faculty;(D) the percentage of undergraduate classes with fewer than 20 students;(E) the percentage of undergraduate classes with more than 50 students;(F) the student-to-faculty ratio for undergraduate students;(G) the percentage of students receiving financial aid;(H) the average cost of tuition and fees for an undergraduate student enrolled for 12 semester credit hours;(I) the average cost of on-campus room and board for an academic year, excluding summer sessions;(J) the number of disciplines in which master's degrees are offered;(K) the number of disciplines in which doctoral degrees are offered;(L) a description of any departments, schools, or certificate or degree programs of the institution that have a statewide or national reputation for excellence; and(M) statistics regarding job placement rates for students awarded certificates or degrees by the institution.(c) Each year the board shall publish and post in a grid format on the board's Internet site the names of the general academic teaching institutions, the performance data required by Subsection (b) for the most recent academic year for which the data is available, and any other information considered appropriate by the board. The board shall use the classification system developed by the Carnegie Foundation in publishing and posting the data and other information.(d) Each general academic teaching institution shall provide a link on the institution's Internet home page to the board's Internet site described by Subsection (c).(e) A general academic teaching institution is not required to report to the board the data required by Subsection (b) if the data is available to the board from another source.

Added by Acts 2003, 78th Leg., ch. 820, Sec. 20, eff. Sept. 1, 2003.

Sec. 61.0903. CERTIFICATE OF RECOGNITION FOR MAJOR DONORS TO INSTITUTIONS OF HIGHER EDUCATION. (a) The board shall design and produce a certificate of recognition for presentation by an institution of higher education to a person who in any year contributes to the institution for the support of any purposes, programs, or activities of the institution one or more gifts or donations in a total amount of at least $10,000.(b) On receipt of a written request from an institution of higher education providing the information necessary to establish the donor's eligibility for the certificate, the board shall prepare and provide at no cost to the institution a certificate of recognition designed by the board under this section recognizing the gifts or donations of a person described by Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch. 507, Sec. 1, eff. June 16, 2007.Renumbered from Education Code, Section 61.0901 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(10), eff. September 1, 2009.

Sec. 61.0904. REVIEW OF INSTITUTIONAL GROUPINGS. At least once every 10 years, the board shall conduct a review of the institutional groupings under the board's accountability system, including a review of the criteria for and definitions assigned to those groupings.

Added by Acts 2009, 81st Leg., R.S., Ch. 287, Sec. 7, eff. September 1, 2009.

SUBCHAPTER D. CONTRACTS WITH BAYLOR COLLEGE OF MEDICINE AND BAYLOR UNIVERSITY COLLEGE OF DENTISTRYSec. 61.091. DEFINITIONS. In this subchapter:(1) "Bona fide Texas resident" means a person defined as a "resident student" in Subchapter B, Chapter 54 of this code, and rules, regulations, and interpretations promulgated under that subchapter by the board or the Commission on Higher Education.(2) "Established public medical schools" means The University of Texas Medical Branch and Southwestern Medical School.(3) "Undergraduate medical student" means a person enrolled for a regular schedule of courses in pursuit of a Doctor of Medicine degree.(4) "Scholastic year of disbursement" means the period of time commencing on September 1 of each calendar year and terminating on August 31 of the next succeeding calendar year. The first scholastic year of disbursement commences on September 1, 1970, and terminates on August 31, 1971.(5) "Average annual state tax support per undergraduate medical student enrolled at the established public medical schools" means an amount calculated by dividing the net general revenue appropriations to the established public medical schools for the fiscal year next preceding the scholastic year of disbursement by the total number of undergraduate medical students enrolled in those schools on October 15 of the fiscal year.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 61.092. CONTRACTS WITH BAYLOR COLLEGE OF MEDICINE. (a) The board may contract with Baylor College of Medicine for the administration, direction, and performance of all services and the provision, maintenance, operation, and repair of all buildings, facilities, structures, equipment, and materials necessary or proper to the education, training, preparation, or instruction of bona fide Texas resident undergraduate medical students.(b) Funds received by Baylor College of Medicine under Subchapter A or B, Chapter 63, may be used only to support programs that benefit medical research, health education, or treatment programs at the institution.(c) If Baylor College of Medicine elects to administer the fund established for the institution under Subchapter B, Chapter 63, Baylor College of Medicine and the board must enter into a contract that requires Baylor College of Medicine to administer the fund in the same manner and subject to the same regulations, including disclosure requirements, as would apply to the comptroller if the comptroller were administering a fund under Subchapter B, Chapter 63.(d) This subchapter may not be construed to empower the board to limit, alter, modify, or in any other manner change or approve, or negotiate for changes in or approval of, the administration, direction, and performance of these services or the provision, maintenance, operation, and repair of buildings, facilities, structures, equipment, or materials.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1999, 76th Leg., ch. 1402, Sec. 2, eff. Aug. 30, 1999.

Sec. 61.093. DISBURSEMENTS. (a) In the exercise of the authority described in Section 61.092 of this code, the board may disburse to Baylor College of Medicine, during each scholastic year of disbursement, an amount equal to the average annual state tax support per undergraduate medical student at the established public medical schools, multiplied by the number of bona fide Texas resident undergraduate medical students enrolled at Baylor College of Medicine. However, the board may never disburse an amount exceeding the amount appropriated by the legislature for this purpose.(b) Subject to the limitations described in Subsection (a) of this section, the board may establish, by contract with Baylor College of Medicine, the method by which the disbursement shall be accomplished, and may prescribe reasonable rules and regulations necessary to ascertain the average annual state tax support per undergraduate medical student at the established public medical schools.(c) Money appropriated for payment of contracts under the authority of Section 61.092 shall be paid to Baylor College of Medicine as follows:(1) 40 percent of the yearly entitlement shall be paid in two equal installments to be made on or before the 25th day of September and October; and(2) 60 percent of the yearly entitlement shall be paid in six equal installments to be made on or before the 25th day of November, December, January, February, March, and April.(d) The amount of any installment required by this section may be modified to provide the Baylor College of Medicine and the Baylor College of Dentistry with the proper amount to which each college may be entitled by law and to correct errors in the allocation or distribution of funds. If an installment under this section is required to be equal to other installments, the amount of other installments may be adjusted to provide for that equality. A payment under this section is not invalid because it is not equal to other installments.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 10, art. 1, Sec. 5, eff. Sept. 1, 1984; Acts 2003, 78th Leg., ch. 820, Sec. 21, eff. Sept. 1, 2003.

Sec. 61.095. RESTRICTIONS. The rights, powers, and authority granted in this subchapter shall not be subject to restriction, limitation, obligation, or requirement provided in Section 61.058 of this code or Articles 665 through 678m, inclusive, of Vernon's Texas Civil Statutes, notwithstanding any other provision in this subchapter.

Acts 1971, 62nd Leg., p. 3072, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 61.097. CONTRACTS WITH RESPECT TO RESIDENT PHYSICIANS. (a) The board shall contract with Baylor College of Medicine for the administration, direction, and performance of services necessary or proper to the education, training, development, and preparation of resident physicians for a career in medicine. (b) In the exercise of the authority under Subsection (a), the board shall disburse to Baylor College of Medicine the money appropriated by the legislature to the board for that purpose. The money disbursed to Baylor College of Medicine under this section shall be spent by the school exclusively for the education, training, development, and preparation of resident physicians for a career in medicine.

Added by Acts 1981, 67th Leg., p. 3248, ch. 855, Sec. 2, eff. Aug. 31, 1981.Amended by: Acts 2009, 81st Leg., R.S., Ch. 44, Sec. 1, eff. May 19, 2009.

SUBCHAPTER F. TUITION EQUALIZATION GRANTSSec. 61.221. TUITION EQUALIZATION GRANTS AUTHORIZED. In order to provide the maximum possible utilization of existing educational resources and facilities within this state, both public and private, the coordinating board is authorized to provide tuition equalization grants to Texas residents enrolled in any approved private Texas college or university, based on student financial need, but not to exceed a grant amount of more than that specified in the appropriation by the legislature.

Added by Acts 1973, 63rd Leg., p. 78, ch. 51, Sec. 1, eff. Aug. 27, 1973. Amended by Acts 2001, 77th Leg., ch. 144, Sec. 1, eff. Sept. 1, 2001.

Sec. 61.222. APPROVED INSTITUTIONS. The coordinating board shall approve only those private or independent colleges or universities that are private or independent institutions of higher education as defined by Section 61.003 or are located within this state and meet the same program standards and accreditation as public institutions of higher education as determined by the board.

Added by Acts 1973, 63rd Leg., p. 78, ch. 51, Sec. 1, eff. Aug. 27, 1973. Amended by Acts 2001, 77th Leg., ch. 144, Sec. 1, eff. Sept. 1, 2001.

Sec. 61.223. NONDISCRIMINATION REGULATIONS. The coordinating board shall make such regulations as may be necessary to insure compliance with the Civil Rights Act of 1964, Title VI (Public Law 88-352), in regard to nondiscrimination in admissions or employment.

Added by Acts 1973, 63rd Leg., p. 78, ch. 51, Sec. 1, eff. Aug. 27, 1973.

Sec. 61.224. APPLICATION OF GENERAL APPROPRIATIONS ACT RIDERS. Those riders in the General Appropriations Act that apply to expenditure of state funds at state-supported colleges and universities shall also apply to expenditure of state funds at any college or university which any student receiving aid under this subchapter may attend.

Added by Acts 1973, 63rd Leg., p. 78, ch. 51, Sec. 1, eff. Aug. 27, 1973.

Sec. 61.225. ELIGIBILITY FOR GRANT; PERSONS AWARDED GRANTS BEFORE 2005-2006 ACADEMIC YEAR. (a) This section applies only to a person who initially received a tuition equalization grant before the 2005-2006 academic year.(b) To be eligible for a tuition equalization grant, a person must:(1) be a Texas resident as defined by the coordinating board and meet, at a minimum, the resident requirements defined by law for Texas resident tuition in fully state-supported institutions of higher education;(2) be enrolled for at least one-half of a full course load conforming to an individual degree plan in an approved college or university;(3) be required to pay more tuition than is required at a public college or university and be charged no less than the regular tuition required of all students enrolled at the institution;(4) establish financial need in accordance with procedures and regulations of the coordinating board;(5) not be a recipient of any form of athletic scholarship; and(6) have complied with other requirements adopted by the coordinating board under this subchapter.(c) A grant to a part-time student under this section shall be made on a pro rata basis of a full-time equivalent.

Added by Acts 1973, 63rd Leg., p. 78, ch. 51, Sec. 1, eff. Aug. 27, 1973. Amended by Acts 1979, 66th Leg., p. 92, ch. 56, Sec. 1, eff. Aug. 27, 1979.Amended by: Acts 2005, 79th Leg., Ch. 1230, Sec. 14, eff. June 18, 2005.

Text of section as added by Acts 2005, 79th Leg., R.S., Ch. 1230, Sec. 15For text of section as added by Acts 2005, 79th Leg., Ch. 1181, Sec. 50, see other Sec. 61.2251.Sec. 61.2251. ELIGIBILITY FOR GRANT; PERSONS INITIALLY AWARDED GRANTS DURING OR AFTER 2005-2006 ACADEMIC YEAR. (a) This section does not apply to a person who initially received a tuition equalization grant before the 2005-2006 academic year.(b) To be eligible for a tuition equalization grant in the first academic year in which the person receives the grant, a person must:(1) be a Texas resident as defined by the coordinating board and meet, at a minimum, the resident requirements defined by law for Texas resident tuition in fully state-supported institutions of higher education;(2) be enrolled in at least three-fourths of a full course load conforming to an individual degree plan in an approved college or university;(3) be required to pay more tuition than is required at a public college or university and be charged no less than the regular tuition required of all students enrolled at the institution;(4) establish financial need in accordance with procedures and regulations of the coordinating board;(5) not be a recipient of any form of athletic scholarship;(6) make satisfactory academic progress toward a degree or certificate as determined by the institution at which the person is enrolled; and(7) have complied with other requirements adopted by the coordinating board under this subchapter.(c) After qualifying for a tuition equalization grant under Subsection (b), a person may receive a tuition equalization grant in a subsequent academic year in which the person is enrolled at an approved institution only if the person:(1) meets the requirements of Subsection (b);(2) completed at least:(A) 24 semester credit hours in the person's most recent full academic year, if the person is enrolled in an undergraduate degree or certificate program; or(B) 18 semester credit hours in the person's most recent full academic year, if the person is enrolled in a graduate or professional degree program; and(3) has earned an overall grade point average of at least 2.5 on a four-point scale or the equivalent on coursework previously attempted at public or private institutions of higher education.(d) Notwithstanding Subsections (b) and (c), a person's eligibility for a tuition equalization grant ends on:(1) the fifth anniversary of the initial award of a tuition equalization grant to the person, if the person is enrolled in an undergraduate degree or certificate program of four years or less; or(2) the sixth anniversary of the initial award of a tuition equalization grant to the person, if the person is enrolled in an undergraduate degree program of more than four years.(e) The coordinating board shall adopt rules to allow a person who is otherwise eligible to receive a tuition equalization grant, in the event of a hardship or for other good cause shown, to receive a tuition equalization grant if the person does not:(1) make satisfactory academic progress as required under Subsection (b)(6); (2) complete the semester credit hours required by Subsection (c)(2);(3) maintain the grade point average required by Subsection (c)(3); or(4) complete the person's certificate or degree program within the period prescribed by Subsection (d).

Added by Acts 2005, 79th Leg., Ch. 1230, Sec. 15, eff. June 18, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 200, Sec. 1, eff. May 27, 2009.

Text of section as added by Acts 2005, 79th Leg., R.S., Ch. 1181, Sec. 50For text of section as added by Acts 2005, 79th Leg., Ch. 1230, Sec. 15, see other Sec. 61.2251.Sec. 61.2251. REESTABLISHING ELIGIBILITY FOR GRANT. If a person who receives an initial tuition equalization grant after the 2004-2005 academic year fails to meet any of the applicable requirements of this subchapter after the completion of any semester or term, the person may not receive a tuition equalization grant during the next semester or term in which the person enrolls. The person may become eligible to receive a tuition equalization grant in a subsequent semester or term if the person:(1) completes a semester or term during which the student is not eligible for a tuition equalization grant; and(2) meets all the applicable requirements of this subchapter.

Added by Acts 2005, 79th Leg., Ch. 1181, Sec. 50, eff. September 1, 2005.

Sec. 61.226. APPLICATION OF LAWS TO RECEIVING INSTITUTIONS. Any college or university receiving any benefit under the provisions of this subchapter, either directly or indirectly, shall be subject to all present or future laws enacted by the legislature.

Added by Acts 1973, 63rd Leg., p. 78, ch. 51, Sec. 1, eff. Aug. 27, 1973.

Sec. 61.227. PAYMENT OF GRANT; AMOUNT. (a) On receipt of a certification of the amount of financial need from an approved institution, the coordinating board shall certify the amount of the tuition equalization grant based on financial need but not to exceed a grant amount of more than that specified in the appropriation by the legislature, or more than the difference between the tuition at the private institution attended and the tuition at public colleges and universities.(b) The proper amount of the tuition grant shall be paid to the student through the college or university in which he is enrolled.(c) In no event shall a tuition equalization grant paid pursuant to this subchapter in behalf of any student during any one fiscal year exceed an amount equal to 50 percent of the average state appropriation in the biennium preceding the biennium in which the grant is made for a full-time student or the equivalent at public senior colleges and universities, as determined by the board. (d) Notwithstanding any other law, a student enrolled in a private or independent institution of higher education may not receive a tuition equalization grant under this subchapter and a TEXAS grant under Subchapter M, Chapter 56, for the same semester or other term, regardless of whether the student is otherwise eligible for both grants during that semester or term. A student who but for this subsection would be awarded both a tuition equalization grant and a TEXAS grant for the same semester or other term is entitled to receive only the grant of the greater amount.(e) Notwithstanding any restrictions provided by Subsection (c) on the amount of a grant, a tuition equalization grant for an academic period for an undergraduate student who establishes exceptional financial need in accordance with the procedures and rules of the coordinating board may be certified by the coordinating board in an amount not to exceed 150 percent of the amount of the grant that the student would otherwise have been awarded for that period under the other provisions of this section.

Added by Acts 1973, 63rd Leg., p. 78, ch. 51, Sec. 1, eff. Aug. 27, 1973. Amended by Acts 1979, 66th Leg., p. 93, ch. 56, Sec. 2, eff. Aug. 27, 1979; Acts 2001, 77th Leg., ch. 144, Sec. 2, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 51, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1230, Sec. 16, eff. June 18, 2005.

Sec. 61.228. IMPLEMENTATION OF GRANT PROGRAM. This subchapter applies to freshmen (first year) students beginning in the fall semester of 1971; to freshmen and sophomores in 1972; to freshmen, sophomores, and juniors in 1973; and to all students attending approved private institutions in 1974 and thereafter.

Added by Acts 1973, 63rd Leg., p. 78, ch. 51, Sec. 1, eff. Aug. 27, 1973.

Sec. 61.229. PROMULGATION AND DISTRIBUTION OF REGULATIONS. (a) The coordinating board may make reasonable regulations, consistent with the purposes and policies of this subchapter, to enforce the requirements, conditions, and limitations expressed in this subchapter.(b) The coordinating board shall make such regulations as may be necessary to comply with the provisions of Article I, Section 7, Article III, Section 51, and other parts of the Texas Constitution.(c) The coordinating board shall distribute copies of all regulations adopted pursuant to this subchapter to each eligible institution.

Added by Acts 1973, 63rd Leg., p. 78, ch. 51, Sec. 1, eff. Aug. 27, 1973.

Sec. 61.230. ANNUAL REPORT. (a) The coordinating board shall include in its annual report a breakdown by ethnicity indicating the percentage of each ethnic group that received tuition equalization grant money for each academic year at each institution.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.22, eff. Sept. 1, 1989.

SUBCHAPTER G. REGULATION OF PRIVATE POSTSECONDARY EDUCATIONAL INSTITUTIONSSec. 61.301. PURPOSE. It is the policy and purpose of the State of Texas to prevent deception of the public resulting from the conferring and use of fraudulent or substandard college and university degrees; it is also the purpose of this subchapter to regulate the use of academic terminology in naming or otherwise designating educational institutions, the advertising, solicitation or representation by educational institutions or their agents, and the maintenance and preservation of essential academic records. Because degrees and equivalent indicators of educational attainment are used by employers in judging the training of prospective employees, by public and private professional groups in determining qualifications for admission to and continuance of practice, and by the general public in assessing the competence of persons engaged in a wide range of activities necessary to the general welfare, regulation by law of the evidences of college and university educational attainment is in the public interest. To the same end the protection of legitimate institutions and of those holding degrees from them is also in the public interest.

Added by Acts 1975, 64th Leg., p. 1867, ch. 587, Sec. 1, eff. June 19, 1975.

Sec. 61.302. DEFINITIONS. In this subchapter:(1) "Degree" means any title or designation, mark, abbreviation, appellation, or series of letters or words, including associate, bachelor's, master's, doctor's, and their equivalents, which signifies, purports to, or is generally taken to signify satisfactory completion of the requirements of all or part of a program of study leading to an associate, bachelor's, master's, or doctor's degree or its equivalent.(2) "Private postsecondary educational institution" or "institution" means an educational institution which:(A) is not an institution of higher education as defined by Section 61.003;(B) is incorporated under the laws of this state, maintains a place of business in this state, has a representative present in this state, or solicits business in this state; and(C) furnishes or offers to furnish courses of instruction in person, by electronic media, or by correspondence leading to a degree or providing credits alleged to be applicable to a degree.(3) "Agent" means a person employed by or representing a private postsecondary educational institution who solicits students for enrollment in the institution.(4) "Commissioner" means the Commissioner of Higher Education.(5) "Board" means the Texas Higher Education Coordinating Board.(6) "Person" means any individual, firm, partnership, association, corporation, or other private entity or combination thereof.(7) "Program of study" means any course or grouping of courses which are alleged to entitle a student to a degree or to credits alleged to be applicable to a degree.(8) "Recognized accrediting agency" means an association or organization so designated by rule of the board for the purposes of this subchapter.(9) "Educational or training establishment" means an enterprise offering a course of instruction, education, or training that the establishment does not represent to be applicable to a degree.(10) "Representative" includes a recruiter, agent, tutor, counselor, instructor, and other instructional and support personnel.(11) "Fraudulent or substandard degree" means:(A) a degree conferred by a private postsecondary educational institution or other person that, at the time the degree was conferred, was operating in this state in violation of this subchapter;(B) if the degree is not approved through the review process described by Section 61.3021, a degree conferred by a private educational institution or other person that, at the time the degree was conferred, was not eligible to receive a certificate of authority under this subchapter and was operating in another state:(i) in violation of a law regulating the conferral of degrees in that state or in the state in which the degree recipient was residing; or(ii) without accreditation by a recognized accrediting agency; or(C) if conferred by a private educational institution or other person not described by Paragraph (A) or (B), including a private educational institution or other person that, at the time the degree was conferred, was not eligible to receive a certificate of authority under this subchapter and was operating outside the United States, a degree that the board, through the review process described by Section 61.3021, determines is not the equivalent of an accredited or authorized degree as described by that section.

Added by Acts 1975, 64th Leg., p. 1867, ch. 587, Sec. 1, eff. June 19, 1975. Amended by Acts 1981, 67th Leg., p. 2729, ch. 745, Sec. 1, eff. June 16, 1981; Acts 1985, 69th Leg., ch. 76, Sec. 1, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 516, Sec. 5, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 232, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 1039, Sec. 1, eff. September 1, 2005.

Sec. 61.3021. REVIEW OF DEGREE NOT OTHERWISE REGULATED BY SUBCHAPTER. (a) The board by rule shall establish a process for reviewing and approving a degree conferred by a person described by Section 61.302(11)(B) or (C). The review process must include a determination by the board whether the degree is the equivalent of a degree granted by a private postsecondary educational institution or other person in accordance with the person's accreditation by a recognized accrediting agency or with the person's certificate of authority under this subchapter.(b) The board may charge an applicant for a review under this section a fee in an amount the board determines will cover the cost of conducting the review.

Added by Acts 2005, 79th Leg., Ch. 1039, Sec. 2, eff. September 1, 2005.

Sec. 61.303. EXEMPTIONS. (a) The provisions of this subchapter do not in any way apply to an institution which is fully accredited by a recognized accrediting agency, or an institution or degree program that has received approval by a state agency authorizing the institution's graduates to take a professional or vocational state licensing examination administered by that agency. The granting of permission by a state agency to a graduate of an institution to take a licensing examination does not by itself constitute approval of the institution or degree program required for an exemption under this subsection.(b) The exemptions provided by Subsection (a) apply only to the degree level for which an institution is accredited, and if an institution offers to award a degree at a level for which it is not accredited, the exemption does not apply.(c) An exempt institution or person may be issued a certificate of authorization to grant degrees.(d) An exempt institution or person would continue in that status only so long as it maintained accreditation by a recognized accrediting agency or otherwise met the provisions of Subsection (a).(e) The board shall provide for due process and procedures for revoking the exemption status of an institution or person.(f) A private postsecondary educational institution may not establish or operate a branch campus, extension center, or other off-campus unit in Texas except as provided by this subsection or the rules of the board. This subsection does not apply to a private or independent institution of higher education as defined by Section 61.003.(g) Deleted by Acts 1997, 75th Leg., ch. 232, Sec. 2, eff. Sept. 1, 1997.(h) Expired.

Added by Acts 1975, 64th Leg., p. 1867, ch. 587, Sec. 1, eff. June 19, 1975. Amended by Acts 1981, 67th Leg., p. 2729, ch. 745, Sec. 2, eff. June 16, 1981; Acts 1985, 69th Leg., ch. 76, Sec. 2, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 516, Sec. 6, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 232, Sec. 2, eff. Sept. 1, 1997.

Sec. 61.304. REQUISITE AUTHORITY TO GRANT DEGREES AND OFFER COURSES; OFFENSES. (a) A person may not grant or award a degree or offer to grant or award a degree on behalf of a private postsecondary educational institution unless the institution has been issued a certificate of authority to grant the degree by the board in accordance with the provisions of this subchapter.(b) A person may not represent that credits earned or granted by that person or institution are applicable for credit toward a degree to be granted by some other person or institution except under conditions and in a manner specified and approved by the board.(c) The board is empowered to specify and regulate the manner, condition, and language used by an institution or person or agents thereof in making known that the person or institution holds a certificate of authority and the interpretation of the significance of such certificate.(d) A person commits an offense if the person:(1) grants or awards a degree or offers to grant or award a degree in violation of this section;(2) represents in violation of this section that a credit earned or granted by the person can be applied toward a degree offered by another person;(3) grants or offers to grant a credit for which a representation is made as described by Subdivision (2); or(4) solicits another person to seek a degree or to earn a credit the actor knows is offered in violation of this section.(e) An offense under Subsection (d) is a Class A misdemeanor.(f) In addition to any other venue authorized by law, venue for the prosecution of an offense under Subsection (d) is in the county in which an element of the offense occurs or in Travis County.

Added by Acts 1975, 64th Leg., p. 1867, ch. 587, Sec. 1, eff. June 19, 1975. Amended by Acts 1985, 69th Leg., ch. 76, Sec. 3, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 516, Sec. 7, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 1039, Sec. 3, eff. September 1, 2005.

Sec. 61.305. APPLICATION FOR CERTIFICATE OF AUTHORITY. (a) A private postsecondary educational institution that has been in operation for not less than two years may apply to the board for a certificate of authority to grant a degree in a specified program of study on application forms provided by the board.(b) The application form shall contain the name and address of the institution; purpose of the institution; names of the sponsors or owners of the institution; regulations, rules, constitutions, bylaws, or other regulations established for the government and operation of the institution; the names and addresses of the chief administrative officer, the principal administrators, and each member of the board of trustees or other governing board; the names of members of the faculty who will, in fact, teach in the program of study, with the highest degree held by each; a full description of the degree or degrees to be awarded and the course or courses of study prerequisite thereto; a description of the facilities and equipment utilized by the institution; and any additional information which the board may request.(c) The application must be accompanied by an initial fee set by the board in an amount not to exceed the average cost of reviewing the application, including the cost of necessary consultants.

Added by Acts 1975, 64th Leg., p. 1867, ch. 587, Sec. 1, eff. June 19, 1975. Amended by Acts 1981, 67th Leg., p. 2729, ch. 745, Sec. 3, eff. June 16, 1981; Acts 1985, 69th Leg., ch. 76, Sec. 4, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 516, Sec. 8, eff. Sept. 1, 1993.

Sec. 61.306. ISSUANCE OF CERTIFICATE. (a) The board may issue a certificate of authority to grant a degree or degrees and to enroll students for courses which may be applicable toward a degree if it finds that the applicant meets the standards established by the board for certification.(b) A certificate of authority to grant a degree or degrees is valid for a period of two years from the date of issuance.(c) Repealed by Acts 1985, 69th Leg., ch. 76, Sec. 7, eff. Sept. 1, 1985.

Added by Acts 1975, 64th Leg., p. 1867, ch. 587, Sec. 1, eff. June 19, 1975. Amended by Acts 1985, 69th Leg., ch. 76, Sec. 7, eff. Sept. 1, 1985.

Sec. 61.307. AMENDMENTS TO APPLICATIONS. (a) The chief administrative officers of each institution which has been issued a certificate of authority shall immediately notify the board of any change in administrative personnel, faculty, or facilities at the institution or any other changes of a nature specified by the board.(b) An institution which wishes to amend an existing program of study to award a new or different degree during the period of time covered by a current certificate may file an application for amendment of the certificate with the board. The application shall be accompanied by a fee set by the board to cover the cost of program evaluation. If the board finds that the new program of study meets the required standards, the board may amend the institution's certificate accordingly.

Added by Acts 1975, 64th Leg., p. 1867, ch. 587, Sec. 1, eff. June 19, 1975. Amended by Acts 1997, 75th Leg., ch. 232, Sec. 3, eff. Sept. 1, 1997.

Sec. 61.308. RENEWAL OF CERTIFICATE. (a) A private postsecondary educational institution which desires to renew its certificate of authority shall apply to the board at least 180 days prior to the expiration of the current certificate.(b) The application for renewal shall be made on forms provided by the board and shall be accompanied by a renewal fee set by the board in an amount not to exceed the average cost of reviewing the application, including the cost of necessary consultants.(c) The board shall renew the certificate if it finds that the institution has maintained all requisite standards and has complied with all rules and regulations promulgated by the board.(d) A private postsecondary educational institution may be granted successive certificates of authority for a period not to exceed the number of years provided by rule of the board. The board rules must recognize that certification by the state is intended to safeguard the public interest until an institution has developed the strength to satisfy appropriate accreditation standards and it is intended that an institution advance from certification status to fully accredited status in due course.(e) If, after a good-faith effort, an institution cannot achieve accreditation within the period of time prescribed by the board, the institution may appeal for extension of eligibility for certification because of having been denied accreditation due to policies of the institution based on religious beliefs or other good and sufficient cause as defined by rule of the board. The board shall consider the application of any accreditation standard that prohibited accreditation of the institution on the basis of religious policies practiced by the institution as a prima facie justification for extending the eligibility for certification if all other standards of the board are satisfied.

Added by Acts 1975, 64th Leg., p. 1867, ch. 587, Sec. 1, eff. June 19, 1975. Amended by Acts 1981, 67th Leg., p. 2729, ch. 745, Sec. 4, eff. June 16, 1981; Acts 1993, 73rd Leg., ch. 516, Sec. 9, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 232, Sec. 4, eff. Sept. 1, 1997.

Sec. 61.309. REVOCATION OF CERTIFICATE OF AUTHORITY. The board may revoke a certificate of authority to grant degrees at any time if it finds that:(1) any statement contained in an application for a certificate is untrue;(2) the institution has failed to maintain the faculty, facilities, equipment, and programs of study on the basis of which the certificate was issued;(3) advertising utilized on behalf of the institution is deceptive or misleading; or(4) the institution has violated any rule or regulation promulgated by the board under the authority of this subchapter.

Added by Acts 1975, 64th Leg., p. 1867, ch. 587, Sec. 1, eff. June 19, 1975.

Sec. 61.310. APPEAL. An institution whose application for an original, amended, or renewal certificate of authority to grant degrees is denied by the board is entitled to written notice of the reasons for the denial and may request a hearing under Chapter 2001, Government Code. The hearing shall be held within 120 days after written request is received by the board.

Added by Acts 1975, 64th Leg., p. 1867, ch. 587, Sec. 1, eff. June 19, 1975. Amended by Acts 1981, 67th Leg., p. 2730, ch. 745, Sec. 5, eff. June 16, 1981; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 232, Sec. 5, eff. Sept. 1, 1997.

Sec. 61.311. RULES AND REGULATIONS. (a) The board shall promulgate standards, rules, and regulations governing the administration of this subchapter.(b) The board may delegate to the commissioner such authority and responsibility conferred on the board by this subchapter as the board deems appropriate for the effective administration of this subchapter.

Added by Acts 1975, 64th Leg., p. 1867, ch. 587, Sec. 1, eff. June 19, 1975. Amended by Acts 1997, 75th Leg., ch. 232, Sec. 6, eff. Sept. 1, 1997.

Sec. 61.312. HONORARY DEGREES; OFFENSES. (a) No person may award or offer to award an honorary degree on behalf of a private postsecondary educational institution subject to the provisions of this subchapter unless the institution has been issued a certificate of authority to award such a degree. The honorary degree shall plainly state on its face that it is honorary.(b) A person commits an offense if the person:(1) grants or offers to grant an honorary degree in violation of this section; or(2) solicits another person to seek or accept an honorary degree the actor knows is offered in violation of this section.(c) An offense under Subsection (b) is a Class A misdemeanor.(d) In addition to any other venue authorized by law, venue for the prosecution of an offense under Subsection (b) is in the county in which an element of the offense occurs or in Travis County.

Added by Acts 1975, 64th Leg., p. 1867, ch. 587, Sec. 1, eff. June 19, 1975. Amended by Acts 1993, 73rd Leg., ch. 516, Sec. 10, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 1039, Sec. 4, eff. September 1, 2005.

Sec. 61.313. USE OF PROTECTED TERM IN NAME OF INSTITUTION; OFFENSES. (a) Unless the institution has been issued a certificate of authority under this subchapter, a person may not:(1) use the term "college," "university," "seminary," "school of medicine," "medical school," "health science center," "school of law," "law school," or "law center" in the official name or title of a nonexempt private postsecondary educational institution; or(2) describe an institution using a term listed in Subdivision (1) or a term having a similar meaning.(b) An institution not exempt from this subchapter that has not been issued a certificate of authority, but is otherwise legally operating, and that has in its official name or title a term protected under Subsection (a) shall remove the protected term from the name or title not later than September 1, 1999.(c) A person may not use the term "college," "university," "seminary," "school of medicine," "medical school," "health science center," "school of law," "law school," or "law center" in the official name or title of an educational or training establishment.(d) This section does not apply to an institution of higher education or a private institution of higher education as defined by Section 61.003.(e) This section does not apply to a person who on September 1, 1997, used the term "college" or "university" in the official name or title of a private postsecondary educational institution that was established before September 1, 1975. A person covered by this subsection is not required to remove the term "college" or "university" from the name or title of the institution established before September 1, 1975.(f) A person covered by Subsection (e) may use the term "college" in the official name or title of another private postsecondary educational institution in this state if:(1) the person's business name on September 1, 1995, included the term "college"; and(2) the other institution offers the same or similar educational programs and is located in the same county as the institution established before September 1, 1975.(g) A person covered by Subsection (e) may use the term "college" in the official name or title of another private postsecondary educational institution in this state if:(1) the person operated at least four private postsecondary educational institutions in this state on September 1, 1985, for which the person was permitted to use the term "college" in the official name or title; and(2) the other institution offers the same or similar educational programs as the institutions described by Subdivision (1) and has enrolled students in educational programs continuously since before September 1, 1995.(h) A person commits an offense if the person:(1) uses a term in violation of this section; or(2) solicits another person to seek a degree or to earn a credit the actor knows is offered by an institution or establishment that is using a term in violation of this section.(i) An offense under Subsection (h) is a Class A misdemeanor.(j) In addition to any other venue authorized by law, venue for the prosecution of an offense under Subsection (h) is in the county in which an element of the offense occurs or in Travis County.

Added by Acts 1975, 64th Leg., p. 1867, ch. 587, Sec. 1, eff. June 19, 1975. Amended by Acts 1985, 69th Leg., ch. 76, Sec. 5, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 516, Sec. 11, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 232, Sec. 7, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 284, Sec. 1, eff. May 29, 1999; Acts 2003, 78th Leg., ch. 820, Sec. 22, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1039, Sec. 5, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1039, Sec. 6, eff. September 1, 2005.

Sec. 61.314. ADVISORY COUNCIL ON PRIVATE POSTSECONDARY EDUCATIONAL INSTITUTIONS. (a) The board shall appoint an advisory council on private postsecondary educational institutions consisting of six members with experience in the field of higher education, three of whom must be representatives of private institutions of higher education as defined by Section 61.003 in the State of Texas which are exempt from the provisions of this subchapter. Council members serve for terms of two years from the date of their appointment and are entitled to reimbursement for actual expenses incurred in carrying out the work of the council.(b) The council shall advise the board on standards and procedures to be used in carrying out the provisions of this subchapter.

Added by Acts 1975, 64th Leg., p. 1867, ch. 587, Sec. 1, eff. June 19, 1975. Amended by Acts 1993, 73rd Leg., ch. 516, Sec. 12, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 232, Sec. 8, eff. Sept. 1, 1997.

Sec. 61.315. AGENTS AND RECORDS. The authorized or certified institutions may be required to furnish a list of their agents to the board, and to maintain records of students enrolled, credits awarded, and degrees awarded in a manner specified by the board.

Added by Acts 1975, 64th Leg., p. 1867, ch. 587, Sec. 1, eff. June 19, 1975.

Sec. 61.316. ADMINISTRATIVE PENALTIES. (a) If a person violates a provision of this subchapter, the commissioner may assess an administrative penalty against the person as provided by this section. The commissioner may adopt rules relating to the imposition of administrative penalties under this section.(b) Any person who confers or offers to confer a degree on behalf of a private postsecondary educational institution subject to the provisions of this subchapter which has not been issued a certificate of authority to grant degrees or who represents that credits earned or granted by that person or institution are applicable for credit toward a degree to be granted by another person or institution except under conditions and in a manner specified and approved by the board shall be assessed an administrative penalty of not less than $1,000 or more than $5,000. Each degree conferred without authority constitutes a separate offense. Any person who confers or offers to confer a degree on behalf of a private postsecondary educational institution subject to the provisions of this subchapter which has not been issued a certificate of authority to grant degrees or who represents that credits earned or granted by that person or institution are applicable for credit toward a degree to be granted by another person or institution except under conditions and in a manner specified and approved by the board shall be assessed an administrative penalty of not less than $1,000 or more than $5,000. Each degree conferred without authority constitutes a separate offense.(c) Any person who establishes a private postsecondary educational institution that is not exempt from this subchapter and uses a term protected under this subchapter in the official name of the institution without first having been issued a certificate of authority for the institution under this subchapter or any person who establishes an educational or training establishment and uses a term protected under this subchapter in the official name or title of the establishment shall be assessed an administrative penalty of not less than $1,000 or more than $3,000.(d) Any agent who solicits students for enrollment in a private postsecondary educational institution subject to the provisions of this subchapter without a certificate of registration shall be assessed an administrative penalty of not less than $500 or more than $1,000. Each student solicited without authority constitutes a separate offense.(e) Any operations which are found after due process to be in violation of this subchapter shall be terminated.(f) An institution that is assessed an administrative penalty under this section is entitled to written notice of the reasons for the penalty. An institution may appeal an administrative penalty in the manner provided by Chapter 2001, Government Code.

Added by Acts 1975, 64th Leg., p. 1867, ch. 587, Sec. 1, eff. June 19, 1975. Amended by Acts 1985, 69th Leg., ch. 76, Sec. 6, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 516, Sec. 13, eff. Sept. 1, 1993. Redesignated from Education Code Sec. 61.317 and amended by Acts 1997, 75th Leg., ch. 232, Sec. 9, eff. Sept. 1, 1997.

Sec. 61.318. INJUNCTIONS. (a) The commissioner may report information concerning a possible violation of this subchapter to the attorney general. The attorney general shall make the necessary investigations and shall bring suit to enjoin any violation of this subchapter.(b) An action for an injunction under this section shall be brought in a district court in Travis County.

Added by Acts 1997, 75th Leg., ch. 232, Sec. 10, eff. Sept. 1, 1997.

Sec. 61.319. CIVIL PENALTY. (a) A person who violates this subchapter or a rule adopted under this subchapter is liable for a civil penalty in addition to any injunctive relief or any other remedy. A civil penalty may not exceed $1,000 a day for each violation.(b) The attorney general, at the request of the board, shall bring a civil action to collect a civil penalty under this section.

Added by Acts 1997, 75th Leg., ch. 232, Sec. 10, eff. Sept. 1, 1997.

Sec. 61.320. APPLICATION OF DECEPTIVE TRADE PRACTICES ACT. (a) A person who violates this subchapter commits a false, misleading, or deceptive act or practice within the meaning of Section 17.46, Business & Commerce Code.(b) A public or private right or remedy under Chapter 17, Business & Commerce Code, may be used to enforce this subchapter.

Added by Acts 2005, 79th Leg., Ch. 1039, Sec. 7, eff. September 1, 2005.

Sec. 61.321. INFORMATION PROVIDED TO PROTECT PUBLIC FROM FRAUDULENT, SUBSTANDARD, OR FICTITIOUS DEGREES. To protect the public from private postsecondary educational institutions or other persons that confer or offer to confer fraudulent or substandard degrees and from persons that use or hold fraudulent or substandard degrees or that use or claim to hold fictitious degrees, the board shall disseminate the following information through the board's Internet website:(1) to the extent known by the board, the accreditation status or the status regarding authorization or approval under this subchapter, as applicable, of each private postsecondary educational institution or other person that is regulated by this subchapter or for which a determination is made under Section 61.3021, including:(A) the name of each educational institution accredited, authorized, or approved to offer or grant degrees in this state;(B) the name of each educational institution whose degrees the board has determined may not be legally used in this state; and(C) the name of each educational institution that the board has determined to be operating in this state in violation of this subchapter; and(2) any other information considered by the commissioner to be useful to protect the public from fraudulent, substandard, or fictitious degrees.

Added by Acts 2005, 79th Leg., Ch. 1039, Sec. 7, eff. September 1, 2005.

SUBCHAPTER H. REGULATION OF PUBLIC INSTITUTIONS OF HIGHER EDUCATION ESTABLISHED OUTSIDE THE BOUNDARIES OF THE STATE OF TEXASSec. 61.401. DEFINITIONS. In this subchapter:(1) "Public institution of higher education" includes any senior college, university, community college, technical institute, or junior college or the equivalent which is controlled by a public body organized outside the boundaries of the State of Texas.(2) "Coordinating Board" means the Coordinating Board, Texas College and University System.

Added by Acts 1975, 64th Leg., p. 1843, ch. 573, Sec. 1, eff. June 19, 1975.

Sec. 61.402. REQUISITE APPROVAL. Public institutions of higher education established outside the boundaries of the State of Texas must have the approval of the coordinating board before offering a course or a grouping of courses within the State of Texas.

Added by Acts 1975, 64th Leg., p. 1843, ch. 573, Sec. 1, eff. June 19, 1975.

Sec. 61.403. RULES AND REGULATIONS. The coordinating board shall prepare rules and regulations which, when properly followed, may qualify a public institution of higher education established outside the boundaries of the State of Texas to offer a course or a grouping of courses within the State of Texas.

Added by Acts 1975, 64th Leg., p. 1843, ch. 573, Sec. 1, eff. June 19, 1975.

Sec. 61.404. PROCEDURES IN CASE OF VIOLATION. If the coordinating board obtains evidence that a public institution of higher education established outside the boundaries of the State of Texas is in apparent violation of this subchapter or of rules and regulations adopted pursuant to this subchapter, the coordinating board shall take appropriate action to terminate its operation within the boundaries of the State of Texas.

Added by Acts 1975, 64th Leg., p. 1843, ch. 573, Sec. 1, eff. June 19, 1975.

Sec. 61.405. ADVISORY COMMITTEES. The coordinating board may appoint such advisory committees as deemed useful for the effective administration of this subchapter.

Added by Acts 1975, 64th Leg., p. 1843, ch. 573, Sec. 1, eff. June 19, 1975.

SUBCHAPTER I. CONTRACTS FOR MEDICAL RESIDENCY PROGRAMSSec. 61.501. DEFINITIONS. As used in this subchapter:(1) "Medical school" means the medical school at The University of Texas Health Science Center at Houston, the medical school at The University of Texas Health Science Center at Dallas, the medical school at The University of Texas Health Science Center at San Antonio, The University of Texas Medical Branch at Galveston, the Texas Tech University Health Sciences Center, the Baylor College of Medicine, the college of osteopathic medicine at the University of North Texas Health Science Center at Fort Worth, or the Texas A&M University Medical Program.(2) "Approved family practice residency training program" means a graduate medical education program operated by a medical school, licensed hospitals, or nonprofit corporations which has been approved for training physicians in family practice and for the receipt of state funds for that purpose by the board after receiving the recommendation of the Family Practice Residency Advisory Committee.

Added by Acts 1977, 65th Leg., p. 109, ch. 53, Sec. 2, eff. Aug. 29, 1977. Amended by Acts 1993, 73rd Leg., ch. 408, Sec. 10, eff. Aug. 30, 1993.

Sec. 61.502. CONTRACTS. The board may contract with a medical school, licensed hospitals, or nonprofit corporations for the purpose of establishing and operating an approved Family Practice Residency Training Program and may compensate the medical school, licensed hospitals, or nonprofit corporations on a formula approved by the board based upon the number of resident physicians in the training program.

Added by Acts 1977, 65th Leg., p. 109, ch. 53, Sec. 2, eff. Aug. 29, 1977.

Sec. 61.503. RULES AND REGULATIONS. The board shall adopt rules and regulations to implement this subchapter, including rules providing for:(1) prior consultation on the annual budget with the board;(2) a postaudit in a manner acceptable to the state auditor of expenditures related to the residency training program of a medical school, licensed hospitals, or nonprofit corporations with which the board has contracted; and(3) distribution of family physicians and improvement of medical care in underserved urban and rural areas of the state and, insofar as possible and prudent, encouraging the permanent location in underserved areas of family physicians trained in these programs.

Added by Acts 1977, 65th Leg., p. 109, ch. 53, Sec. 2, eff. Aug. 29, 1977.

Sec. 61.504. DISBURSEMENTS. (a) Pursuant to a contract, the board may disburse through the designated project director to a medical school, licensed hospitals, or nonprofit corporations funds for the purpose of the graduate training of physicians in an approved family practice residency training program. The project director shall be the chairman of the Department of Family Practice in a medical school or the program director of an approved family practice residency training program operated by licensed hospitals or nonprofit corporations. The project director shall, in accordance with such rules as the board may adopt, make timely reports directly to the board concerning the development and progress of the family practice training program.(b) The board may establish by contract the method or manner of the disbursement to the project director.

Added by Acts 1977, 65th Leg., p. 109, ch. 53, Sec. 2, eff. Aug. 29, 1977.

Sec. 61.505. ADVISORY COMMITTEE. (a) The Family Practice Residency Advisory Committee is created and shall consist of 12 members. One member shall be a licensed physician appointed by the Texas Osteopathic Medical Association; two members shall be licensed physicians appointed by the Association of Directors of Family Practice Training Programs; two members shall be administrators of hospitals in which an approved family practice residency training program operates and shall be appointed by the Texas Hospital Association; one member shall be a licensed physician appointed by the Texas Medical Association; two members shall be licensed physicians appointed by the Texas Academy of Family Physicians; three members of the public shall be appointed to the committee by the governor; and by virtue of his office, the president of the Texas Academy of Family Physicians shall be a member of the committee.(b) The terms of office of each member, excluding the term of office of the president of the Texas Academy of Family Physicians, shall be for three years. Each member shall serve until his replacement has been appointed to the committee.(c) The members of the committee shall not be compensated for their service, but shall be reimbursed by the board for actual expenses incurred in the performance of duties as members of the committee.(d) The committee shall meet at least annually and so often as requested by the board or called into meeting by the chairman.(e) The chairman shall be elected by the members of the committee for one year.(f) The committee shall:(1) review for the board applications for approval and funding of family practice residency training programs and related support programs;(2) make recommendations to the board relating to:(A) the standards and criteria for approval of residency training and related support programs; and(B) the effectiveness of the programs the board administers that provide incentives to physicians to practice in underserved areas of this state; and(3) perform such other duties as may be directed by the board.

Added by Acts 1977, 65th Leg., p. 109, ch. 53, Sec. 2, eff. Aug. 29, 1977. Amended by Acts 1983, 68th Leg., p. 882, ch. 203, Sec. 1, eff. May 24, 1983; Acts 1989, 71st Leg., ch. 1084, Sec. 1.24, eff. Sept. 1, 1989.

Sec. 61.506. FAMILY PRACTICE RESIDENCY TRAINING PILOT PROGRAMS. (a) The Family Practice Residency Advisory Committee shall work to enhance approved family practice residency programs and to establish not less than three or more than five pilot programs to provide a major source of indigent health care and to train family practice resident physicians.(b) Each of the pilot programs must provide services to an economically depressed or rural medically underserved area of the state. One pilot program must be located in an urban area, one pilot program must be located in a rural area, and the remaining pilot program or programs must be located in the border region as defined by Section 481.001, Government Code.(c) An approved family practice residency program that wants to participate in or sponsor a pilot program must make a proposal to the advisory committee.(d) The advisory committee shall review all proposals submitted under Subsection (c) of this section and shall recommend to the board approved family practice residency programs to participate in or sponsor pilot programs.(e) The board shall select approved family practice residency programs to participate in or sponsor pilot programs on the basis of each program's commitment to indigent health care and to training family practice resident physicians.(f) The advisory committee shall use financial reports, audits, and performance evaluations currently required under this subchapter or by board rule to assess annually the financial feasibility and effective performance of the pilot programs. The advisory committee may require additional reports as necessary.(g) The advisory committee shall send copies of its annual assessment of the pilot programs to the comptroller and the state auditor for review.(h) If the advisory committee determines that a pilot program is not financially feasible or that it does not perform effectively, the advisory committee shall recommend to the board discontinuation of funding for the pilot program.

Added by Acts 1993, 73rd Leg., ch. 665, Sec. 1, eff. Aug. 30, 1993. Amended by Acts 1995, 74th Leg., ch. 349, Sec. 2, eff. Sept. 1, 1995.

SUBCHAPTER J. REPAYMENT OF CERTAIN PHYSICIAN EDUCATION LOANSSec. 61.531. REPAYMENT AUTHORIZED. (a) The coordinating board may provide, using funds appropriated for that purpose and in accordance with this subchapter and rules of the board, assistance in the repayment of student loans for physicians who apply and qualify for the assistance.(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 285, Sec. 17, eff. September 1, 2009.(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 285, Sec. 17, eff. September 1, 2009.

Added by Acts 1985, 69th Leg., ch. 517, Sec. 1, eff. Sept. 1, 1985. Amended by Acts 1995, 74th Leg., ch. 349, Sec. 3, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1420, Sec. 21.002(5), eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 285, Sec. 17, eff. September 1, 2009.

Sec. 61.532. ELIGIBILITY. (a) To be eligible to receive repayment assistance, a physician must:(1) apply to the coordinating board;(2) at the time of application, be licensed to practice medicine under Subtitle B, Title 3, Occupations Code;(3) have completed one, two, three, or four consecutive years of practice in a health professional shortage area designated by the Department of State Health Services; and(4) provide health care services to:(A) recipients under the medical assistance program authorized by Chapter 32, Human Resources Code; or(B) enrollees under the child health plan program authorized by Chapter 62, Health and Safety Code.(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 285, Sec. 17, eff. September 1, 2009.

Added by Acts 1985, 69th Leg., ch. 517, Sec. 1, eff. Sept. 1, 1985. Amended by Acts 1993, 73rd Leg., ch. 585, Sec. 1, eff. June 13, 1993; Acts 1995, 74th Leg., ch. 349, Sec. 4, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 820, Sec. 23, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 285, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 285, Sec. 17, eff. September 1, 2009.

Sec. 61.533. LIMITATION. A physician may receive repayment assistance grants for not more than four years.

Added by Acts 1985, 69th Leg., ch. 517, Sec. 1, eff. Sept. 1, 1985.Amended by: Acts 2009, 81st Leg., R.S., Ch. 285, Sec. 2, eff. September 1, 2009.

Sec. 61.534. ELIGIBLE LOANS. (a) The coordinating board may provide repayment assistance for the repayment of any student loan for education at an institution of higher education, including loans for undergraduate education, received by a physician through any lender.(b) The coordinating board may not provide repayment assistance for a student loan that is in default at the time of the physician's application.(c) Each fiscal biennium, the coordinating board shall attempt to allocate all funds appropriated to it for the purpose of providing repayment assistance under this subchapter.

Added by Acts 1985, 69th Leg., ch. 517, Sec. 1, eff. Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 1027, Sec. 13, eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 1084, Sec. 1.26, eff. Sept. 1, 1989.

Sec. 61.535. REPAYMENT. (a) The coordinating board shall deliver any repayment made under this subchapter in a lump sum payable:(1) to both the physician and the lender or other holder of the affected loan; or(2) directly to the lender or other holder of the loan on the physician's behalf.(b) A repayment made under this subchapter may be applied only to the principal amount of the loan.

Added by Acts 1985, 69th Leg., ch. 517, Sec. 1, eff. Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 1084, Sec. 1.27, eff. Sept. 1, 1989.Amended by: Acts 2009, 81st Leg., R.S., Ch. 285, Sec. 3, eff. September 1, 2009.

Sec. 61.536. ADVISORY COMMITTEES. The coordinating board may appoint advisory committees from outside the board's membership to assist the board in performing its duties under this subchapter.

Added by Acts 1985, 69th Leg., ch. 517, Sec. 1, eff. Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 1027, Sec. 14, eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 1084, Sec. 1.28, eff. Sept. 1, 1989.Amended by: Acts 2009, 81st Leg., R.S., Ch. 285, Sec. 4, eff. September 1, 2009.

Sec. 61.5361. ACCEPTANCE OF FUNDS. The coordinating board may accept gifts, grants, and donations for the purposes of this subchapter.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.28, eff. Sept. 1, 1989.

Sec. 61.537. RULES. (a) The coordinating board shall adopt rules necessary for the administration of this subchapter.(b) The coordinating board shall distribute to each medical unit and professional association copies of the rules adopted under this section and pertinent information in this subchapter.

Added by Acts 1985, 69th Leg., ch. 517, Sec. 1, eff. Sept. 1, 1985. Amended by Acts 1993, 73rd Leg., ch. 585, Sec. 2, eff. June 13, 1993; Acts 1995, 74th Leg., ch. 349, Sec. 5, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 285, Sec. 5, eff. September 1, 2009.

Sec. 61.538. AMOUNT OF REPAYMENT ASSISTANCE. (a) A physician may receive repayment assistance under this subchapter in the amount determined by board rule, not to exceed the following amounts for each year for which the physician establishes eligibility for the assistance:(1) for the first year, $25,000;(2) for the second year, $35,000;(3) for the third year, $45,000; and(4) for the fourth year, $55,000.(b) The total amount of repayment assistance distributed by the board may not exceed the total amount of money available in the physician education loan repayment program account.(c) The total amount of repayment assistance made under this subchapter to an individual physician may not exceed $160,000.

Added by Acts 1993, 73rd Leg., ch. 585, Sec. 3, eff. June 13, 1993.Amended by: Acts 2009, 81st Leg., R.S., Ch. 285, Sec. 6, eff. September 1, 2009.

Sec. 61.539. MEDICAL SCHOOL TUITION SET ASIDE FOR CERTAIN LOAN REPAYMENTS. (a) The governing boards of each medical unit of an institution of higher education shall cause to be set aside two percent of tuition charges for each student registered in a medical branch, school, or college.(b) The amount set aside shall be transferred to the comptroller of public accounts to be deposited in the physician education loan repayment program account established under Section 61.5391. Section 403.095, Government Code, does not apply to the amount set aside by this section.(c) As soon as practicable after each state fiscal year, the comptroller shall prepare a report for that fiscal year of the number of students registered in a medical branch, school, or college, the total amount of tuition charges collected by each institution, the total amount transferred to the comptroller under this section, and the total amount available in the physician education loan repayment program account for the repayment of student loans of physicians under this subchapter. The comptroller shall deliver a copy of the report to the board and to the governor, lieutenant governor, and speaker of the house of representatives not later than January 1 following the end of the fiscal year covered by the report.

Renumbered from Education Code Sec. 52.41 and amended by Acts 1989, 71st Leg., ch. 1084, Sec. 1.29, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 349, Sec. 6, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 242, Sec. 1, eff. June 18, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 285, Sec. 7, eff. September 1, 2009.

Sec. 61.5391. PHYSICIAN EDUCATION LOAN REPAYMENT PROGRAM ACCOUNT. (a) The physician education loan repayment program account is an account in the general revenue fund. The account is composed of:(1) gifts and grants contributed to the account;(2) earnings on the principal of the account; and(3) other amounts deposited to the credit of the account, including:(A) money deposited under Section 61.539(b);(B) legislative appropriations; and(C) money deposited under Section 155.2415, Tax Code.(b) Money in the account may not be appropriated for any purpose except to provide loan repayment assistance to eligible physicians under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 285, Sec. 8, eff. September 1, 2009.

Sec. 61.540. LOAN REPAYMENT ASSISTANCE UNDER FORMER LAW; SAVING PROVISION. (a) This subsection applies only to a person who entered into a written agreement to perform service as a physician in exchange for loan repayment assistance under this subchapter before September 1, 2003. The agreement continues in effect and this subchapter, as it existed when the person entered into the agreement, is continued in effect for purposes of that agreement until the person satisfies all the conditions of the agreement or repays all amounts due under the agreement if the person does not satisfy the conditions of the agreement.(b) A person receiving loan repayment assistance under this subchapter immediately before the effective date of the amendments made to this subchapter by the 81st Legislature, Regular Session, 2009, may continue to receive loan repayment assistance under this subchapter, as this subchapter applied to the person immediately before the effective date of those amendments, until the person is no longer eligible for loan repayment assistance under this subchapter, as this subchapter existed on that date, and the former law is continued in effect for that purpose.(c) A person to whom this section applies is not eligible to receive repayment assistance under another provision of this subchapter.

Added by Acts 2003, 78th Leg., ch. 820, Sec. 24, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 285, Sec. 9, eff. September 1, 2009.

SUBCHAPTER K. REPAYMENT OF CERTAIN PHYSICAL THERAPIST EDUCATION LOANSSec. 61.601. DEFINITIONS. In this subchapter:(1) "Physical therapist" means a person licensed under Chapter 453, Occupations Code.(2) "Residential care facility" means a facility operated by the Texas Department of Mental Health and Mental Retardation that provides 24-hour services, including domiciliary services, directed toward enhancing the health, welfare, and development of persons with mental retardation.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 8.12, eff. Sept. 1, 1987. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.738, eff. Sept. 1, 2001.

Sec. 61.602. REPAYMENT AUTHORIZED. The coordinating board may provide, using funds appropriated for that purpose and in accordance with this subchapter and rules of the board, assistance in repayment of student loans for physical therapists who apply and qualify for the assistance.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 8.12, eff. Sept. 1, 1987.

Sec. 61.603. ELIGIBILITY. (a) To be eligible to receive repayment assistance, a physical therapist must apply to the coordinating board and have completed at least one year of practice as a physical therapist in a residential care facility.(b) The coordinating board may by rule provide for repayment assistance on a pro rata basis for physical therapists practicing at least part-time in a residential care facility.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 8.12, eff. Sept. 1, 1987.

Sec. 61.604. LIMITATION. Upon qualifying for such assistance, a physical therapist may receive repayment assistance grants for each year of practice in a residential care facility, up to a maximum of five years.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 8.12, eff. Sept. 1, 1987.

Sec. 61.605. ELIGIBLE LOANS. (a) The coordinating board may provide repayment assistance for the repayment of any student loan for education at an institution of higher education, including loans for undergraduate education, received by a physical therapist through a lender in Texas.(b) The coordinating board may not provide repayment assistance for a student loan that is in default at the time of the physical therapist's application.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 8.12, eff. Sept. 1, 1987.

Sec. 61.606. REPAYMENT. (a) The coordinating board shall deliver any repayment made under this subchapter in a lump sum directly to the lender.(b) A repayment made under this subchapter may be applied only to the principal amount of the loan.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 8.12, eff. Sept. 1, 1987.

Sec. 61.607. ADVISORY COMMITTEE. The coordinating board may appoint an advisory committee from outside the board's membership to assist the board in performing its duties under this subchapter.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 8.12, eff. Sept. 1, 1987.

Sec. 61.608. ACCEPTANCE OF FUNDS. The coordinating board may accept gifts, grants, and donations for the purposes of this subchapter.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 8.12, eff. Sept. 1, 1987.

Sec. 61.609. RULES. (a) The coordinating board shall adopt rules necessary for the administration of this subchapter, including a rule that sets a maximum amount of repayment assistance that may be received by a physical therapist in one year.(b) The coordinating board shall distribute to each institution of higher education, the Texas Department of Mental Health and Mental Retardation, and appropriate professional associations copies of the rules adopted under this section and pertinent information in this subchapter.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 8.12, eff. Sept. 1, 1987.

SUBCHAPTER L. FINANCIAL AID FOR PROFESSIONAL NURSING STUDENTS AND VOCATIONAL NURSING STUDENTS AND LOAN REPAYMENT PROGRAM FOR CERTAIN NURSESSec. 61.651. DEFINITIONS. In this subchapter:(1) "Professional nursing student" means a student enrolled in an institution of higher education or a private or independent institution of higher education in a course of study leading to an initial or an advanced degree in professional nursing.(2) "Vocational nursing student" means a student enrolled in a nonprofit school or program that is preparing the student for licensure as a licensed vocational nurse.

Added by Acts 1989, 71st Leg., ch. 1262, Sec. 2, eff. June 18, 1989. Amended by Acts 2001, 77th Leg., ch. 1489, Sec. 5, eff. Sept. 1, 2001.

Sec. 61.652. SCHOLARSHIP PROGRAM. The Texas Higher Education Coordinating Board shall establish and administer, using funds appropriated for that purpose and in accordance with this subchapter and board rules, a scholarship program for professional nursing students and vocational nursing students.

Added by Acts 1989, 71st Leg., ch. 1262, Sec. 2, eff. June 18, 1989.

Sec. 61.653. MATCHING FUND PROGRAM. The board shall establish and administer, using funds appropriated for that purpose and in accordance with this subchapter and board rules, a matching fund program under which a person may sponsor a professional nursing student or a vocational nursing student by contributing to the costs of the student's education and having that contribution matched in whole or in part by state funds appropriated for that purpose.

Added by Acts 1989, 71st Leg., ch. 1262, Sec. 2, eff. June 18, 1989. Amended by Acts 2001, 77th Leg., ch. 1489, Sec. 6, eff. Sept. 1, 2001.

Sec. 61.654. LOAN REPAYMENT PROGRAM. The board shall establish and administer, using funds appropriated for that purpose and in accordance with this subchapter and board rules, an educational loan repayment program for registered nurses and licensed vocational nurses.

Added by Acts 1989, 71st Leg., ch. 1262, Sec. 2, eff. June 18, 1989.

Sec. 61.655. PURPOSE; ELIGIBILITY. (a) A scholarship program, matching fund program, or loan repayment program established under this subchapter shall be established and administered in a manner that the board determines best promotes the health care and educational needs of this state. (b) The board may establish multiple categories of persons to receive scholarships, matching funds, and loan repayments. The board may include faculty from professional nursing programs with master's degrees or doctorates among the categories of persons authorized to receive loan repayments.(c) Each year funds are available, the board shall establish the categories of persons eligible to receive scholarships, matching funds, and loan repayments and the criteria for selecting persons to be assisted under each category. The criteria may include:(1) scholastic ability and performance;(2) financial need;(3) the geographical area in which the person is likely to practice;(4) whether the person receives Aid to Families with Dependent Children or participates in another public welfare program;(5) employment by a state agency;(6) employment on a nursing school faculty or a person's intention to seek employment on a nursing school faculty;(7) whether the person is practicing in a geographical area, a practice setting, or an area of practice with an acute nursing shortage or is likely to practice in such an area;(8) the type of certificate or academic degree held or pursued; or(9) any additional factors the board considers relevant to promoting the health care and educational needs of the state.

Added by Acts 1989, 71st Leg., ch. 1262, Sec. 2, eff. June 18, 1989. Amended by Acts 2001, 77th Leg., ch. 1489, Sec. 7, eff. Sept. 1, 2001.

Sec. 61.656. RULES. (a) The board shall adopt rules necessary for the administration of this subchapter.(b) The board shall adopt rules relating to the establishment of the scholarship program under Section 61.652 of this code, including rules providing eligibility criteria and the maximum amount of any scholarship, and rules relating to the establishment and administration of the loan repayment program under Section 61.654 of this code, including rules providing eligibility criteria and the maximum amount of loan repayment available.(c) The board shall adopt rules relating to the establishment and administration of the matching fund program under Section 61.653, including rules providing:(1) eligibility criteria for sponsors and for students;(2) the minimum and maximum sponsor contributions that will be matched;(3) conflict resolution procedures for resolving disputes between the sponsor and the student; and(4) a standard agreement for use by the sponsor and the student(d) The board shall distribute information about the scholarship program, matching fund program, and loan repayment program established under this subchapter to:(1) employers of registered nurses or licensed vocational nurses;(2) associations of employers;(3) schools and educational programs for registered nurses or licensed vocational nurses; and(4) professional associations of registered nurses or licensed vocational nurses.

Added by Acts 1989, 71st Leg., ch. 1262, Sec. 2, eff. June 18, 1989. Amended by Acts 2001, 77th Leg., ch. 1489, Sec. 8, eff. Sept. 1, 2001.

Sec. 61.657. ADVISORY COMMITTEES. (a) The board shall appoint a 10-member advisory committee to advise the board concerning assistance provided under this subchapter to professional nursing students. The advisory committee consists of:(1) a chair named by the board;(2) one representative named by the Texas Nurses Association;(3) one representative named by the Texas Organization of Nurse Executives;(4) one representative named by the Texas Board of Nursing;(5) a head of each of the three types of professional nursing educational programs, named by the deans and directors of nursing programs in this state;(6) a representative of graduate nursing education named by the deans and directors of nursing programs in this state;(7) one representative named by the Texas Health Care Association; and(8) one representative named by the Texas Association of Homes for the Aging.(b) The board shall appoint an eight-member advisory committee to advise the board concerning assistance provided under this subchapter to vocational nursing students. The advisory committee consists of:(1) a chair named by the board;(2) one representative named by the Licensed Vocational Nurses Association of Texas;(3) one representative named by the Texas Organization of Nurse Executives;(4) one representative named by the Texas Board of Nursing;(5) two representatives of vocational nursing educational programs named by the Texas Association of Vocational Nurse Educators;(6) one representative named by the Texas Health Care Association; and(7) one representative named by the Texas Association of Homes for the Aging.(c) The costs of participation on an advisory committee of a member representing a particular organization or agency shall be borne by that member or the organization or agency the member represents.(d) In addition to any other duties assigned by the board, each advisory committee shall specifically advise the board on:(1) how the scholarship, matching fund, and loan repayment programs provided for under this subchapter should be established and administered to best promote the health care and educational needs of this state;(2) any priorities of emphasis among the scholarship, matching fund, and loan repayment programs;(3) the amount of money needed to adequately fund the scholarship, matching fund, and loan repayment programs; and(4) any priorities among the factors identified by Section 61.655(b) of this code.

Added by Acts 1989, 71st Leg., ch. 1262, Sec. 2, eff. June 18, 1989. Amended by Acts 2003, 78th Leg., ch. 553, Sec. 2.002, eff. Feb. 1, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 889, Sec. 51, eff. September 1, 2007.

Sec. 61.658. FUNDING. (a) In addition to funds appropriated by the legislature, the board may accept gifts, grants, and donations of real or personal property from any individual, group, association, or corporation or the United States, subject to limitations or conditions set by law, for the purposes of this subchapter.(b) The board may structure the scholarship program, the matching fund program, and the loan repayment program established under this subchapter to secure funds available under federal matching programs.

Added by Acts 1989, 71st Leg., ch. 1262, Sec. 2, eff. June 18, 1989. Amended by Acts 2001, 77th Leg., ch. 1489, Sec. 9, eff. Sept. 1, 2001.

Sec. 61.659. ADMINISTRATIVE COSTS. A reasonable amount, not to exceed 10 percent, of the funds appropriated by the legislature to fund the programs established under this subchapter, may be used by the board to pay administrative costs of operating the programs.

Added by Acts 2001, 77th Leg., ch. 1489, Sec. 10, eff. Sept. 1, 2001.

Sec. 61.660. TUITION ASSISTANCE FOR VOCATIONAL NURSING STUDENTS AGREEING TO PRACTICE IN LONG-TERM CARE FACILITIES. (a) In this section, "long-term care facility" means:(1) an ICF-MR, as defined by Section 531.002, Health and Safety Code;(2) a nursing facility;(3) a residential facility licensed by the Department of Protective and Regulatory Services; or(4) another residential arrangement that provides care to four or more children or adults who are unrelated to each other.(b) In addition to any other financial aid program established under this subchapter, the board shall establish and administer a tuition assistance program for vocational nursing students attending any school or program in this state who agree, following licensure as a licensed vocational nurse, to practice in a long-term care facility in this state.(c) The board shall establish and administer the tuition assistance program in a manner that the board determines best promotes the needs of clients of long-term care facilities in this state. The board shall determine the amount of tuition assistance that a student may receive as the board considers appropriate in order to maximize the effectiveness of the program, considering the amount of money available for the program.(d) The board shall adopt rules necessary for the administration of this section, including rules providing:(1) eligibility requirements;(2) the maximum amount of any tuition assistance available;(3) the amount of time a student agrees to practice in a long-term care facility;(4) circumstances under which the board may cancel a student's long-term care facility work obligation;(5) circumstances under which a student will be required to repay the amount of the tuition assistance plus applicable interest and reasonable collection costs because of the student's failure to satisfy the conditions of the assistance; and(6) a method for computing the amount of money required to be repaid by a student who fails to satisfy the conditions of the tuition assistance.(e) Once the student completes all courses required for licensure, the student must begin fulfilling the long-term care facility work obligation not later than a time specified by board rule, unless the board grants the student, on a showing of good cause, additional time to begin fulfilling the work obligation. The student must complete the long-term care facility work obligation within a period determined by board rule, unless the board grants the student, on a showing of good cause, additional time to complete the work obligation.(f) The board shall require a person who receives tuition assistance under this section to sign a promissory note acknowledging the conditional nature of the tuition assistance and promising to repay the amount of the tuition assistance plus applicable interest and reasonable collection costs if the person does not satisfy the applicable long-term care facility work obligation within the required time or other conditions of the assistance. The board shall determine the terms of the promissory note.(g) The board shall consult with the advisory committee appointed under Section 61.657(b) concerning assistance provided under this section to vocational nursing students. Section 61.657(c) also applies to this section. (h) The legislature may appropriate money for the purposes of this section. The board may accept gifts, grants, and donations from any public or private source for the purposes of this section.

Added by Acts 2001, 77th Leg., ch. 1478, Sec. 1, eff. June 17, 2001. Renumbered from Education Code Sec. 61.659 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(39), eff. Sept. 1, 2003.

SUBCHAPTER M. REPAYMENT OF CERTAIN TEACHER AND FACULTY EDUCATION LOANSSec. 61.701. REPAYMENT AUTHORIZED. The board may provide, in accordance with this subchapter and board rules, assistance in the repayment of student loans for persons who apply and qualify for the assistance.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.30, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 627, Sec. 2, eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 1590, Sec. 10, eff. June 19, 1999.

Sec. 61.702. ELIGIBILITY FOR CLASSROOM TEACHER REPAYMENT ASSISTANCE. (a) To be eligible to receive repayment assistance for classroom teachers, a person must apply to the board and must:(1) have completed at least one year of employment as a full-time classroom teacher at the preschool, primary, or secondary level in a public school in this state in an area or field of acute teacher shortage as designated by the commissioner of education; and(2) be employed as a full-time classroom teacher at the preschool, primary, or secondary level in a public school in this state in an area or field described by Subdivision (1).(b) A person is not eligible for repayment assistance for classroom teachers under this subchapter if the person has received a Teach for Texas grant or other financial assistance under Subchapter O, Chapter 56, or under former Section 56.309.(c) The board shall give priority in granting repayment assistance for classroom teachers to a person who received repayment assistance for classroom teachers for the preceding school year. The priority terminates if the person does not apply for or is not eligible for that assistance. In extraordinary circumstances, the board may allow a person to maintain the priority after one or more years in which the person is unable to teach as a classroom teacher.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.30, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1590, Sec. 10, eff. June 19, 1999; Acts 2001, 77th Leg., ch. 1261, Sec. 8, eff. June 15, 2001.

Sec. 61.7021. ELIGIBILITY FOR BORDER INSTITUTION FACULTY REPAYMENT ASSISTANCE. To be eligible to receive repayment assistance for border institution faculty, a person must apply to the board and must:(1) have received a doctoral degree not earlier than September 1, 1994, from a public or private institution of higher education accredited as required by the board; and(2) be employed as a full-time faculty member with instructional duties in an institution of higher education located in a county that borders the United Mexican States.

Added by Acts 2001, 77th Leg., ch. 1261, Sec. 8, eff. June 15, 2001.

Sec. 61.703. LIMITATION. A person may not receive repayment assistance grants for more than 10 years.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.30, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1590, Sec. 10, eff. June 19, 1999.

Sec. 61.704. ELIGIBLE LOANS. (a) The board may provide repayment assistance for the repayment of any student loan for education at a public or private institution of higher education, including loans for undergraduate and graduate education, received by a person through any lender.(b) The board may not provide repayment assistance for a student loan that is in default at the time of the person's application.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.30, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1590, Sec. 10, eff. June 19, 1999.

Sec. 61.705. REPAYMENT. (a) The board shall deliver any repayment made under this subchapter in a lump sum payable to the lender and the person, in accordance with federal law.(b) A repayment made under this subchapter may be applied to the principal amount of the loan and to interest that accrues.(c) The minimum amount of repayment assistance that may be awarded in one year to a person who qualifies for the assistance under Section 61.702 is the lesser of:(1) $1,000; or(2) the amount of principal and accrued interest that is due on eligible loans in that year.(d) A person may not receive repayment assistance for classroom teachers under this subchapter in a total amount that exceeds $5,000, and may not receive that repayment assistance for more than five years.(e) The minimum amount of repayment assistance that may be awarded in one year to a person who qualifies for the assistance under Section 61.7021 is 50 percent of the amount of principal and accrued interest that is due on eligible loans that year.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.30, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 627, Sec. 3, eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 1590, Sec. 10, eff. June 19, 1999; Acts 2001, 77th Leg., ch. 1261, Sec. 9, eff. June 15, 2001.

Sec. 61.706. ADVISORY COMMITTEES. The board may appoint advisory committees from outside the board's membership to assist the board in performing its duties under this subchapter.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.30, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1590, Sec. 10, eff. June 19, 1999.

Sec. 61.707. ACCEPTANCE OF FUNDS. The board may solicit and accept gifts, grants, and donations for the purposes of this subchapter.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.30, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1590, Sec. 10, eff. June 19, 1999.

Sec. 61.708. RULES. (a) The board shall adopt rules necessary for the administration of this subchapter, including a rule that sets a maximum amount of repayment assistance that may be received in one year by a person who qualifies for the assistance under Section 61.7021.(b) The board shall distribute a copy of the rules adopted under this section and pertinent information in this subchapter to:(1) each institution of higher education that offers a teacher education program;(2) the personnel office at each institution of higher education located in a county that borders the United Mexican States;(3) any other appropriate state agency; and(4) any appropriate professional association.

Added by Acts 1989, 71st Leg., ch. 1084, Sec. 1.30, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1590, Sec. 10, eff. June 19, 1999; Acts 2001, 77th Leg., ch. 1261, Sec. 10, eff. June 15, 2001.

SUBCHAPTER O. CONTRACTS WITH TEXAS CHIROPRACTIC COLLEGE AND PARKER COLLEGE OF CHIROPRACTICSec. 61.771. DEFINITIONS. In this subchapter:(1) "Texas resident" means a person entitled to pay resident tuition under Subchapter B, Chapter 54, of this code.(2) "Undergraduate chiropractic student" means a person enrolled at an institution of higher education for a regular schedule of courses in pursuit of a Doctor of Chiropractic degree.

Added by Acts 1993, 73rd Leg., ch. 146, Sec. 1, eff. Aug. 30, 1993.

Sec. 61.772. CONTRACTS WITH TEXAS CHIROPRACTIC COLLEGE AND PARKER COLLEGE OF CHIROPRACTIC. The board may contract with Texas Chiropractic College and Parker College of Chiropractic for the preparation or instruction of Texas resident undergraduate chiropractic students as doctors of chiropractic.

Added by Acts 1993, 73rd Leg., ch. 146, Sec. 1, eff. Aug. 30, 1993. Amended by Acts 1997, 75th Leg., ch. 86, Sec. 1, eff. May 15, 1997.

Sec. 61.773. ADOPTION AND DISTRIBUTION OF RULES. (a) The board may adopt rules to administer this subchapter.(b) The board shall distribute to each state medical school copies of all rules adopted under this subchapter.

Added by Acts 1993, 73rd Leg., ch. 146, Sec. 1, eff. Aug. 30, 1993.

SUBCHAPTER P. TEXAS ACADEMY OF FOREIGN LANGUAGES AND CULTURESec. 61.781. DEFINITIONS. In this subchapter:(1) "Academy" means the Texas Academy of Foreign Languages and Culture.(2) "Director" means the director of the academy.

Added by Acts 1993, 73rd Leg., ch. 609, Sec. 1, eff. Aug. 30, 1993.

Sec. 61.782. ACADEMY. (a) The academy is established under the board.(b) The board may employ a director and other personnel necessary to administer this subchapter. The salaries of personnel employed by the board to administer this subchapter must be paid out of gifts and grants, including federal grants, except that the board may assign duties related to the academy to employees who are compensated out of other sources of revenue if those employees are employed by the board primarily for the purpose of performing duties that are not related to the academy.(c) The board may adopt rules to administer this subchapter.(d) The board may receive gifts and grants to implement this subchapter, except for gifts and grants offered by an office, a department, or another agency of state government.(e) The purpose of the academy is to:(1) advance the study of foreign languages and/or cultures in Texas; and(2) advance educational and cultural exchange between Texas and current and prospective trade partners.

Added by Acts 1993, 73rd Leg., ch. 609, Sec. 1, eff. Aug. 30, 1993.

Sec. 61.783. CONTRACTS. (a) The academy shall accomplish its purposes through contracts with a National Endowment for the Humanities grant recipient for this state under 20 U.S.C. Section 956. The academy shall contract with a grant recipient to provide on behalf of the academy:(1) scholarships to selected college and university juniors and seniors who are majoring in a foreign language and who intend to pursue teaching careers;(2) financial support to selected institutions and organizations for cultural exchange programs between Texas and its current and prospective trade partners that include photographic exhibitions, film and video documentary programs, print resources, conferences, and literary projects;(3) financial support to selected teachers and scholars to conduct lectures and research projects in key foreign countries and to cover reasonable and necessary domestic expenses of teachers and scholars of other nations qualified to lecture and conduct research in Texas;(4) financial support to selected colleges and universities to host summer programs of three to four weeks in duration in foreign language and culture studies, including the study of key international issues, designed to improve the knowledge and skills of foreign language teachers;(5) financial support to selected colleges and universities to sponsor programs of one or two weeks in duration for interested high school students who have had at least two successful years of foreign language study; and(6) financial support to selected institutions that will provide, for a fee, intensive foreign language instruction to owners and representatives of businesses and to professionals in this state who are doing or planning to do business with current and prospective trade partners and who will pay for the instruction.(b) A contract with a grant recipient under Subsection (a) of this section must provide that:(1) the grant recipient shall award scholarships and financial support that use academy money to persons and entities based on a competitive program established by the grant recipient;(2) the grant recipient shall establish controls designed to ensure that persons and entities who receive scholarships or financial support use the money for the intended purpose;(3) the grant recipient shall make regular reports to the director on its expenditures under the contract, including the identity of persons and entities chosen by the grant recipient to receive scholarships or financial support under the contract, and on other information related to the contract that may be required by the director; and(4) the transactions of the grant recipient under the contract are subject to audit by the state auditor in accordance with Chapter 321, Government Code.(c) The grant recipient may also accomplish the purposes of the subject matter of a contract under this section with money that is not received under the contract, to the extent allowed under this subchapter and federal law.

Added by Acts 1993, 73rd Leg., ch. 609, Sec. 1, eff. Aug. 30, 1993.

Sec. 61.784. COORDINATION. The board may establish an interagency task force on international studies and cultural exchange, coordinated by the academy, to develop long-range goals designed to enhance foreign language and international studies and to expand educational and cultural exchange. If the board establishes the task force, then in addition to other persons chosen for the task force by the academy, the academy shall invite the governor, the commissioner of education, the commissioner of higher education, the executive director of the Texas Department of Commerce, and the executive director of the Texas Committee for the Humanities to serve on the task force or to designate a representative to serve on the task force. The academy also shall invite the lieutenant governor to designate a member of the senate to serve on the task force and shall invite the speaker of the house of representatives to designate a member of the house of representatives to serve on the task force.

Added by Acts 1993, 73rd Leg., ch. 609, Sec. 1, eff. Aug. 30, 1993.

SUBCHAPTER P. TEXAS PARTNERSHIP AND SCHOLARSHIP PROGRAMSec. 61.801. DEFINITIONS. In this subchapter:(1) "Advisory council" means the Texas partnership and scholarship program advisory council.(2) "Public or private institution of higher education" means an institution of higher education or a private college or university accredited by a recognized accrediting agency.

Added by Acts 1993, 73rd Leg., ch. 682, Sec. 1, eff. Aug. 30, 1993. Renumbered from Education Code Sec. 35.01 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 5, eff. May 30, 1995.

Sec. 61.802. PROGRAM NAME AND PURPOSE. (a) The program established under this subchapter is known as the Texas partnership and scholarship program.(b) The purpose of the program is to provide financial assistance to public or private institutions of higher education, school districts, and nonprofit organizations that operate partnership programs designed to encourage students who are at risk of dropping out of school to remain in school, graduate, and seek a college education.(c) The program is designed to award a four-year college scholarship for tuition and fees for students who participate in a partnership program during their high school years and who meet the criteria established by this subchapter and by board rule.

Added by Acts 1993, 73rd Leg., ch. 682, Sec. 1, eff. Aug. 30, 1993. Renumbered from Education Code Sec. 35.02 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 5, eff. May 30, 1995.

Sec. 61.803. ADMINISTRATIVE AUTHORITY. (a) The board shall administer the Texas partnership and scholarship program. The advisory council shall assist the board as provided by this subchapter.(b) The board shall provide financial assistance on a competitive basis to eligible entities that operate partnership programs that qualify under this subchapter.

Added by Acts 1993, 73rd Leg., ch. 682, Sec. 1, eff. Aug. 30, 1993. Renumbered from Education Code Sec. 35.03 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 5, eff. May 30, 1995.

Sec. 61.804. ELIGIBLE ENTITY. (a) To be eligible to receive financial assistance under this subchapter, an entity must be:(1) a public or private institution of higher education;(2) a school district; or(3) a nonprofit organization that does not incur debt and that is exempt from taxation under Section 501(a), Internal Revenue Code, by being listed under Section 501(c)(3), Internal Revenue Code.(b) An eligible entity must apply for financial assistance on a form provided by the board and meet any other reasonable requirements established by board rule.

Added by Acts 1993, 73rd Leg., ch. 682, Sec. 1, eff. Aug. 30, 1993. Renumbered from Education Code Sec. 35.04 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 5, eff. May 30, 1995.

Sec. 61.805. PROGRAM PARTICIPANTS. To be eligible to participate in the partnership program, a student must be enrolled at an elementary or secondary school that meets the selection criteria under Section 61.806.

Added by Acts 1993, 73rd Leg., ch. 682, Sec. 1, eff. Aug. 30, 1993. Renumbered from Education Code Sec. 35.05 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 5, eff. May 30, 1995.

Sec. 61.806. AWARD OF FINANCIAL ASSISTANCE; PARTNERSHIP PROGRAM. (a) The board, on a competitive basis, may award financial assistance to an eligible entity that provides support services to students selected as program participants.(b) The types of services provided to program participants by a partnership program must include a mentoring program and may include skills assessment, tutoring, academic and personal counseling, family counseling and home visits, staff development activities for personnel with direct responsibility for program participants, and mentoring programs.(c) An eligible entity must make application to the board to receive financial assistance under this subchapter. An application must demonstrate that the program contains the following elements:(1) involvement of public school officials, teachers, and counselors in identifying and selecting students in elementary school for participation in the partnership program during the elementary and secondary school grades;(2) criteria for the selection of program participants that include consideration of:(A) whether the student has a high risk of dropping out of school as measured by academic performance, attendance, discipline problems, and other factors affecting school performance, including teenage pregnancy or parenting, substance abuse, child abuse or neglect, or limited English proficiency; and(B) whether the student is a low-income student as defined by board rule;(3) academic and counseling support services for program participants;(4) involvement of parents and community volunteers to the extent possible; and(5) an evaluation component that includes follow-up relating to the academic performance of program participants during secondary school and the program participants' plans concerning college attendance.(d) If financial assistance is awarded to an eligible entity that is not a school district, the application must include a description of the frequency and manner of involvement of the public schools and school personnel, especially teachers and counselors, with the partnership program.(e) In awarding financial assistance under this subchapter, the board shall give priority to an application that:(1) provides support services to students enrolled in a public school, including a rural public school, that is in a school district identified by the Texas Education Agency as having a higher than average dropout rate;(2) is from an eligible entity with demonstrated experience in providing support services to students who are at high risk of dropping out of school;(3) emphasizes cooperation with the public schools in which potential program participants are enrolled; and(4) emphasizes parent involvement and volunteer participation from community members.(f) Each eligible entity that receives financial assistance under this subchapter must submit to the board:(1) an annual report in the form provided by board rule that includes an evaluation of the partnership program administered by the eligible entity and follow-up information relating to the academic performance and college plans of the program participants; and(2) a list of the names of program participants who are eligible to receive a certificate of completion under Section 61.807.

Added by Acts 1993, 73rd Leg., ch. 682, Sec. 1, eff. Aug. 30, 1993. Renumbered from Education Code Sec. 35.06 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 5, eff. May 30, 1995.

Sec. 61.807. CERTIFICATE OF COMPLETION. The board shall issue a certificate of completion to each student who completes participation in a partnership program established under this subchapter and who meets all other requirements established by this subchapter and by board rule.

Added by Acts 1993, 73rd Leg., ch. 682, Sec. 1, eff. Aug. 30, 1993. Renumbered from Education Code Sec. 35.07 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 5, eff. May 30, 1995.

Sec. 61.808. COOPERATION OF TEXAS EDUCATION AGENCY. (a) The Texas Education Agency and the commissioner of education shall cooperate with the board concerning the board's responsibilities in administering this subchapter.(b) The Texas Education Agency shall provide the board with any information concerning the public schools and enrolled students that the board requires to administer this subchapter and that is not considered confidential under other law.

Added by Acts 1993, 73rd Leg., ch. 682, Sec. 1, eff. Aug. 30, 1993. Renumbered from Education Code Sec. 35.08 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 5, eff. May 30, 1995.

Sec. 61.809. AWARD OF SCHOLARSHIP. (a) The board shall award a scholarship for tuition and compulsory fees, including laboratory and building use fees, as provided by this section to a student:(1) who has received a certificate of completion from the board under Section 61.807;(2) who, not later than the second anniversary of the date that the student completes high school, enrolls at a public or private institution of higher education in this state or an out-of-state public or private institution of higher education; and(3) who applies for the scholarship on a form provided by the board.(b) If a student eligible to receive a scholarship under this section enrolls at an institution of higher education in this state, the board shall award the student a scholarship under this section in the amount of tuition and compulsory fees charged at that institution.(c) If a student eligible to receive a scholarship under this section enrolls at a private institution of higher education in this state or an out-of-state public or private institution of higher education, the board shall award the student a scholarship in the amount of the lesser of:(1) the amount of tuition and compulsory fees charged at that institution; or(2) the amount of the average cost of tuition and compulsory fees charged at a public senior college or university.(d) A scholarship under this section may not be used to pay voluntary fees or charges for room and board.(e) If a student who receives a scholarship under this section meets the qualifications under Subsection (g), the board shall award a scholarship to the student for:(1) four academic years of full-time undergraduate student or the equivalent of part-time study; or(2) five academic years of full-time undergraduate student or the equivalent of part-time study, if the program of study requires five years, as determined by the board.(f) A semester, quarter, or term of enrollment during which a student receives an award for part-time study under this section is counted as one-half of a semester, quarter, or term, as appropriate.(g) To qualify to continue receiving a scholarship as provided by Subsection (e), a student must:(1) retain good academic standing, as provided by board rule;(2) apply for a scholarship each year on a form and in the manner provided by board rule; and(3) meet any other reasonable requirements established under this subchapter by board rule.

Added by Acts 1993, 73rd Leg., ch. 682, Sec. 1, eff. Aug. 30, 1993. Renumbered from Education Code Sec. 35.09 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 5, eff. May 30, 1995.

Sec. 61.810. ADVISORY COUNCIL. (a) The Texas partnership and scholarship program advisory council consists of:(1) the commissioner of higher education and the commissioner of education, who serve as ex officio members;(2) three members of the public appointed by the governor;(3) two members of the public appointed by the lieutenant governor; and(4) two members of the public appointed by the speaker of the house of representatives.(b) A member of the advisory council serves for a three-year term and may be reappointed for one three-year term, but may not serve more than a total of six years. The term of a member expires on February 1.(c) The advisory council shall elect a presiding officer by a majority vote of its members.(d) A vacancy on the advisory council shall be filled in the same manner in which the position was originally filled. The person who fills the vacancy serves for the remainder of the unexpired term.(e) Members of the advisory council serve without compensation but are entitled to reimbursement for actual and necessary expenses.(f) The advisory council shall:(1) review a summary of each application from an eligible entity for a grant to establish a partnership program and provide its recommendations to the board concerning those applications;(2) assist the board in evaluating each partnership program established under this subchapter;(3) advise the board concerning any rules adopted by the board under this subchapter; and(4) provide any other assistance to the board that the board considers necessary to administer this subchapter.(g) The board shall provide the advisory council with technical and clerical assistance at the request of the council.

Added by Acts 1993, 73rd Leg., ch. 682, Sec. 1, eff. Aug. 30, 1993. Renumbered from Education Code Sec. 35.10 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 5, eff. May 30, 1995.

Sec. 61.811. GIFTS, GRANTS, AND DONATIONS. The board may solicit and accept gifts, grants, and donations for the purposes of this subchapter. The board may accept a grant on a matching basis for the purposes of this subchapter and shall encourage private business and industry to provide matching funds.

Added by Acts 1993, 73rd Leg., ch. 682, Sec. 1, eff. Aug. 30, 1993. Renumbered from Education Code Sec. 35.11 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 5, eff. May 30, 1995.

Sec. 61.812. ADOPTION AND DISTRIBUTION OF RULES. (a) The board may adopt reasonable rules, consistent with the purposes of this subchapter, to carry out and enforce the requirements expressed by this subchapter.(b) The board shall distribute to the Texas Education Agency, each public or private institution of higher education, each school district, and any other appropriate entity copies of all rules adopted under this subchapter.

Added by Acts 1993, 73rd Leg., ch. 682, Sec. 1, eff. Aug. 30, 1993. Renumbered from Education Code Sec. 35.12 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 5, eff. May 30, 1995.

Sec. 61.813. FUNDING. Financial assistance provided under this subchapter is payable solely from funds accepted by the board under Section 61.811.

Added by Acts 1993, 73rd Leg., ch. 682, Sec. 1, eff. Aug. 30, 1993. Renumbered from Education Code Sec. 35.13 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 5, eff. May 30, 1995.

Sec. 61.814. ANNUAL REPORT. Not later than September 1 of each year, the board shall submit to the governor and the legislature a report that includes an evaluation of each partnership program and recommendations concerning the effectiveness of the Texas partnership and scholarship program in motivating students to remain in school and to make plans to attend college.

Added by Acts 1993, 73rd Leg., ch. 682, Sec. 1, eff. Aug. 30, 1993. Renumbered from Education Code Sec. 35.14 by Acts 1995, 74th Leg., ch. 260, Sec. 5, eff. May 30, 1995.

SUBCHAPTER Q. ENGINEERING RECRUITMENT PROGRAMSSec. 61.791. ENGINEERING SUMMER PROGRAM. (a) The board shall establish and administer, using funds appropriated for that purpose, a one-week summer program to take place on the campus of each general academic teaching institution or private or independent institution of higher education that offers an engineering degree program. The summer program must be designed for middle and high school students and to expose those students to math, science, and engineering concepts that a student in an engineering degree program may encounter.(b) The board by rule shall establish the requirements for admission to a summer program established under this section. In adopting rules under this subsection, the board must consider the demographics of the state and adopt rules that encourage the program to enroll students in the program that reflect the demographics of the state. The governing board of each institution to which this section applies shall cooperate with the board in administering this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 265, Sec. 1, eff. June 12, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 674, Sec. 1, eff. June 19, 2009.

Sec. 61.792. ENGINEERING SCHOLARSHIP PROGRAM. (a) The board shall establish and administer, using funds appropriated for that purpose, scholarships for students pursuing a degree in engineering at a general academic teaching institution or a private or independent institution of higher education.(b) To qualify for a scholarship under this section, a student must:(1) have graduated with a grade point average in the top 20 percent of the student's high school graduating class;(2) have graduated from high school with a grade point average of at least 3.5 on a four-point scale or the equivalent in mathematics and science courses offered under the recommended or advanced high school program under Section 28.025(a); and(3) maintain an overall grade point average of at least 3.0 on a four-point scale at the general academic teaching institution or the private or independent institution of higher education in which the student is enrolled.(c) The board shall adopt rules as necessary for the administration of this section, including rules providing for the determination of the amount of each scholarship.

Added by Acts 2007, 80th Leg., R.S., Ch. 265, Sec. 1, eff. June 12, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 674, Sec. 2, eff. June 19, 2009.

Sec. 61.793. FUNDING. The board shall administer this subchapter using available appropriations and gifts, grants, and donations made for the purposes of this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 265, Sec. 1, eff. June 12, 2007.

SUBCHAPTER S. TRANSFER OF CREDITSec. 61.821. DEFINITIONS. In this subchapter:(1) "Core curriculum" means the curriculum in liberal arts, humanities, and sciences and political, social, and cultural history that all undergraduate students of an institution of higher education are required to complete before receiving an academic undergraduate degree.(2) "Field of study curriculum" means a set of courses that will satisfy the lower division requirements for a bachelor's degree in a specific academic area at a general academic teaching institution.(3) "Faculty member" means a person who is employed full-time by an institution of higher education as a member of the faculty whose primary duties include teaching, research, academic service, or administration. However, the term does not include a person holding faculty rank who spends a majority of the person's time for the institution engaged in managerial or supervisory activities, including a chancellor, vice chancellor, president, vice president, provost, associate or assistant provost, or dean.

Added by Acts 1997, 75th Leg., ch. 1016, Sec. 1, eff. June 19, 1997. Amended by Acts 1999, 76th Leg., ch. 1584, Sec. 1, eff. June 19, 1999.

Sec. 61.822. CORE CURRICULUM. (a) The board, with the assistance of advisory committees composed of representatives of institutions of higher education, shall develop a recommended core curriculum of at least 42 semester credit hours, including a statement of the content, component areas, and objectives of the core curriculum. At least a majority of the members of any advisory committee named under this section shall be faculty members of an institution of higher education. An institution shall consult with the faculty of the institution before nominating or recommending a person to the board as the institution's representative on an advisory committee.(b) Each institution of higher education shall adopt a core curriculum of no less than 42 semester credit hours, including specific courses comprising the curriculum. The core curriculum shall be consistent with the common course numbering system approved by the board and with the statement, recommendations, and rules issued by the board. An institution may have a core curriculum of other than 42 semester credit hours only if approved by the board.(c) If a student successfully completes the 42-hour core curriculum at an institution of higher education, that block of courses may be transferred to any other institution of higher education and must be substituted for the receiving institution's core curriculum. A student shall receive academic credit for each of the courses transferred and may not be required to take additional core curriculum courses at the receiving institution unless the board has approved a larger core curriculum at the institution.(d) A student who transfers from one institution of higher education to another without completing the core curriculum of the sending institution shall receive academic credit from the receiving institution for each of the courses that the student has successfully completed in the core curriculum of the sending institution. Following receipt of credit for these courses, the student may be required to satisfy further course requirements in the core curriculum of the receiving institution.(e) The governing board of a general academic teaching institution that offers a joint baccalaureate degree program under a contract with a foreign college or university may, in consultation with the foreign college or university, identify and approve courses offered by the foreign college or university that are equivalent to, and may substitute for, courses in the core curriculum of a student enrolled in the joint degree program who is considered to be primarily a student of the general academic teaching institution.

Added by Acts 1997, 75th Leg., ch. 1016, Sec. 1, eff. June 19, 1997. Amended by Acts 1999, 76th Leg., ch. 1584, Sec. 2, eff. June 19, 1999; Acts 2003, 78th Leg., ch. 820, Sec. 25, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 539, Sec. 3, eff. June 16, 2007.

Sec. 61.823. FIELD OF STUDY CURRICULUM. (a) The board, with the assistance of advisory committees composed of representatives of institutions of higher education, shall develop field of study curricula. Each advisory committee shall be equitably composed of representatives of institutions of higher education. Each university system or institution of higher education which offers a degree program for which a field of study curriculum is proposed shall be offered participation on the advisory committee for that particular field of study. At least a majority of the members of any advisory committee named under this section shall be faculty members of an institution of higher education. An institution shall consult with the faculty of the institution before nominating or recommending a person to the board as the institution's representative on an advisory committee.(b) If a student successfully completes a field of study curriculum developed by the board, that block of courses may be transferred to a general academic teaching institution and must be substituted for that institution's lower division requirements for the degree program for the field of study into which the student transfers, and the student shall receive full academic credit toward the degree program for the block of courses transferred.(c) A student who transfers from one institution of higher education to another without completing the field of study curriculum of the sending institution shall receive academic credit from the receiving institution for each of the courses that the student has successfully completed in the field of study curriculum of the sending institution. Following receipt of credit for these courses, the student may be required to satisfy further course requirements in the field of study curriculum of the receiving institution.(d) In developing field of study curricula, the board shall pursue a management strategy that maximizes efficiency, including a management strategy that provides for the decentralization of advisory committees to enable concurrent development of curricula for different fields of study.(e) Not later than January 1, 2003, the board shall develop the field of study curriculum for not fewer than 10 degree programs designated by the board not later than January 1, 2002, that are high-demand degree programs for transfer students and that are common to more than one general academic teaching institution. Not later than January 1, 2003, the board shall report to the legislature regarding the board's progress in developing the field of study curricula required by this subsection.(f) Not later than January 1, 2004, the board shall develop, in addition to the degree programs designated by the board under Subsection (e), the field of study curriculum for not fewer than five degree programs designated by the board not later than January 1, 2003, that are high-demand degree programs for transfer students and that are common to more than one general academic teaching institution. Not later than January 1, 2004, the board shall report to the legislature regarding the board's progress in developing the field of study curricula required by this subsection.

Added by Acts 1997, 75th Leg., ch. 1016, Sec. 1, eff. June 19, 1997. Amended by Acts 1999, 76th Leg., ch. 1584, Sec. 3, eff. June 19, 1999; Acts 2001, 77th Leg., ch. 841, Sec. 1, eff. June 14, 2001.

Sec. 61.824. INSTITUTIONAL EVALUATIONS. Each institution shall review and evaluate the institution's core curriculum and applicable field of study curricula at intervals specified by the board and shall report the results of that review to the board.

Added by Acts 1997, 75th Leg., ch. 1016, Sec. 1, eff. June 19, 1997.

Sec. 61.825. BOARD EVALUATIONS. The board shall develop criteria to evaluate the transfer practices of each institution of higher education and shall evaluate the transfer practices of each institution based on those criteria.

Added by Acts 1997, 75th Leg., ch. 1016, Sec. 1, eff. June 19, 1997.

Sec. 61.826. DISPUTE RESOLUTION. (a) The board by rule shall adopt procedures to be followed by:(1) institutions of higher education in resolving disputes concerning the transfer of lower division course credit; and(2) the commissioner of higher education or the commissioner's designee in making a final determination concerning transfer of the course credit if the transfer is in dispute.(b) Each institution of higher education shall publish in its course catalogs the procedures adopted by the board under Subsection (a).(c) If an institution of higher education does not accept course credit earned by a student at another institution of higher education, that institution shall give written notice to the student and the other institution that the transfer of the course credit is denied. The two institutions and the student shall attempt to resolve the transfer of the course credit in accordance with board rules. If the transfer dispute is not resolved to the satisfaction of the student or the institution at which the credit was earned within 45 days after the date the student received written notice of the denial, the institution that denies the transfer of the course credit shall notify the commissioner of higher education of its denial and the reasons for the denial.(d) The commissioner of higher education or the commissioner's designee shall make the final determination about a dispute concerning the transfer of course credit and give written notice of the determination to the involved student and institutions.(e) The board shall collect data on the types of transfer disputes that are reported and the disposition of each case that is considered by the commissioner of higher education or the commissioner's designee.

Added by Acts 1997, 75th Leg., ch. 1016, Sec. 1, eff. June 19, 1997.

Sec. 61.827. RULES. The board is authorized to adopt rules implementing the provisions of this subchapter.

Added by Acts 1997, 75th Leg., ch. 1016, Sec. 1, eff. June 19, 1997.

Sec. 61.828. CONCURRENTLY ENROLLED STUDENTS. A student concurrently enrolled at more than one institution of higher education shall follow the core curriculum or the field of study curriculum of the institution in which the student is classified as a degree-seeking student.

Added by Acts 1997, 75th Leg., ch. 1016, Sec. 1, eff. June 19, 1997.

Sec. 61.829. EFFECT ON OTHER POLICIES. This subchapter does not affect the authority of an institution of higher education to adopt its own admission standards in compliance with this title or its own grading policies.

Added by Acts 1997, 75th Leg., ch. 1016, Sec. 1, eff. June 19, 1997.

Sec. 61.830. PUBLICATION OF GUIDELINES ADDRESSING TRANSFER PRACTICES. In its course catalogs and on its website, each institution of higher education shall publish guidelines addressing the practices of the institution regarding the transfer of course credit. In the guidelines, the institution must identify a course by using the common course numbering system approved by the board.

Added by Acts 2001, 77th Leg., ch. 841, Sec. 2, eff. June 14, 2001. Amended by Acts 2003, 78th Leg., ch. 820, Sec. 26, eff. Sept. 1, 2003.

Sec. 61.831. PURPOSE OF SUBCHAPTER. The purpose of this subchapter is to develop a seamless system of higher education with respect to student transfers between institutions of higher education, including student transfers from public junior colleges to general academic teaching institutions.

Added by Acts 2001, 77th Leg., ch. 841, Sec. 2, eff. June 14, 2001.

Sec. 61.832. COMMON COURSE NUMBERING SYSTEM. (a) The board shall approve a common course numbering system for lower-division courses to facilitate the transfer of those courses among institutions of higher education by promoting consistency in course designation and identification.(b) The board may approve only a common course numbering system already in common use in this state by institutions of higher education.(c) The board shall cooperate with institutions of higher education in any additional development or alteration of the common course numbering system, including the taxonomy to be used, and in the development of rules for the administration and applicability of the system.(d) An institution of higher education shall include in its course listings the applicable course numbers from the common course numbering system approved by the board under this section. For good cause, the board may grant to an institution of higher education an exemption from the requirements of this subsection.

Added by Acts 2003, 78th Leg., ch. 820, Sec. 27, eff. Sept. 1, 2003.

SUBCHAPTER T. TECH-PREP EDUCATIONSec. 61.851. DEFINITIONS. In this subchapter:(1) "Articulation agreement" means a written commitment between the participants in a tech-prep consortium to a program designed to provide students with a nonduplicative sequence of progressive achievement leading to degrees or certificates in a tech-prep education program.(2) "Junior college" means an institution of higher education that awards associate degrees as provided by Chapter 130.(3) "Tech-prep consortium" means a regional collaboration of school districts, institutions of higher education, businesses, labor organizations, and other participants to work together to effectively implement a regional tech-prep program.(4) "Technical college" means a campus of the Texas State Technical College System established under Chapter 135.

Added by Acts 1999, 76th Leg., ch. 1422, Sec. 2, eff. Sept. 1, 1999.

Sec. 61.852. TECH-PREP PROGRAM. (a) A tech-prep program is a program of study that:(1) combines at least two years of secondary education with at least two years of postsecondary education in a nonduplicative, sequential course of study based on the recommended high school program adopted by the State Board of Education under Section 28.025(a);(2) integrates academic instruction and vocational and technical instruction;(3) uses work-based and worksite learning where available and appropriate;(4) provides technical preparation in a career field such as engineering technology, applied science, a mechanical, industrial, or practical art or trade, agriculture, health occupations, business, or applied economics;(5) builds student competence in mathematics, science, reading, writing, communications, economics, and workplace skills through applied, contextual academics and integrated instruction in a coherent sequence of courses;(6) leads to an associate degree, two-year postsecondary certificate, or postsecondary two-year apprenticeship with provisions, to the extent applicable, for students to continue toward completion of a baccalaureate degree; and(7) leads to placement in appropriate employment or to further education.(b) Notwithstanding Subsection (a)(1), a tech-prep consortium is encouraged to include four years of secondary education in a tech-prep program.

Added by Acts 1999, 76th Leg., ch. 1422, Sec. 2, eff. Sept. 1, 1999.

Sec. 61.853. REGIONAL TECH-PREP CONSORTIA: GOVERNING BOARD; DIRECTOR; FISCAL AGENT. (a) Each regional tech-prep consortium is governed by a governing board composed of private sector and public sector leaders in the ratio agreed to by the participants in the consortium. A consortium at local option may consolidate governing board members and staff with an eligible local entity to achieve administrative efficiencies and operational coordination. The combined entity shall maintain a proper separation of funds and comply with all applicable legal requirements involving the use of separate funds.(b) The governing board shall determine the policies of the tech-prep consortium in accordance with the consortium's written bylaws. The bylaws must specify the major relationships, decision-making and operational processes, and other significant policies of the consortium, including the procedures for filling vacancies on the governing board.(c) According to the terms of a written agreement between a governing board and the fiscal agent, a consortium director shall be selected.(d) The governing board shall select a community college, junior college, technical college, university, regional education service center, independent school district, or other eligible entity to act as the tech-prep consortium's fiscal agent and to provide human resource and business office services for the consortium. The fiscal agent serves under the terms of a written agreement between the governing board and the fiscal agent.(e) An entity established after January 1, 2005, may not be a tech-prep consortium for purposes of this subchapter unless the entity is established or otherwise formed after that date as a result of an action taken under Subsection (f)(1) or (2).(f) In accordance with rules adopted by the board, if a tech-prep consortium fails to meet standards established under Section 61.858, that consortium:(1) may be consolidated with an existing consortium to serve the regions formerly served by both consortia; or(2) may be abolished and a new consortium may be established to serve the region formerly served by the abolished consortium and to meet the goals of the abolished consortium's tech-prep program.(g) In adopting rules for purposes of Subsection (f), the board shall specifically describe:(1) the type of failure to meet standards that may result in an action being taken under Subsection (f)(1) or (2), including whether an action may result only from a severe or repeated deviation from a standard or from the failure to meet one or more particular standards; and(2) which action authorized under Subsection (f) may be taken for each type of failure to meet standards.

Added by Acts 1999, 76th Leg., ch. 1422, Sec. 2, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 441, Sec. 1, eff. September 1, 2005.

Sec. 61.854. TECH-PREP CONSORTIUM ALLOTMENT. (a) In each fiscal year, the board, as the agent of the Texas Education Agency, shall allot the federal tech-prep implementation money this state receives to the regional tech-prep consortia for regional administration according to regionally developed plans designed to meet federal, state, and regional goals. The board shall allot the money to tech-prep consortia in accordance with a formula adopted by the board, after a public hearing and in consultation with interested state entities and local consortia, that addresses the differing needs of the consortia due to urban or rural populations, special populations, number of tech-prep programs and students, and other factors determined by the board.(b) An eligible tech-prep consortium that desires assistance under this section must submit an application to the board on a form prescribed by the board for that purpose. The form must address the formula adopted by the board under Subsection (a).(c) If a tech-prep consortium has a completed application on file under Subsection (b), the board shall make a payment in the amount of the consortium's allotment under Subsection (a) to the consortium's fiscal agent.

Added by Acts 1999, 76th Leg., ch. 1422, Sec. 2, eff. Sept. 1, 1999.

Sec. 61.855. GRANTS FOR TECH-PREP EDUCATION. (a) From amounts made available under Section 61.854, the board, in accordance with this subchapter and with a formula adopted by the board, shall award grants to tech-prep consortia for tech-prep programs described by Subsection (d).(b) To be eligible for a grant, a tech-prep consortium must be composed of:(1) a local educational agency, intermediate educational agency, area vocational and technical education school serving secondary school students, or a secondary school funded by the Bureau of Indian Affairs; and(2) one of the following institutions of higher education:(A) a nonprofit institution of higher education that offers:(i) a two-year associate degree program or a two-year certificate program and that is qualified as a junior college or technical college to award associate degrees under Chapter 130 or 135, including an institution receiving assistance under the Tribally Controlled Community College Assistance Act of 1978 (25 U.S.C. Section 1801 et seq.) and its subsequent amendments as a tribally controlled postsecondary vocational or technical institution; or(ii) a two-year apprenticeship program that follows secondary instruction, if the nonprofit institution of higher education is not prohibited from receiving assistance under Part B, Title IV, of the Higher Education Act of 1965 (20 U.S.C. Section 1071 et seq.) and its subsequent amendments as provided by Section 435(a) of that Act (20 U.S.C. Section 1085(a)) and its subsequent amendments; or(B) a proprietary institution of higher education that offers a two-year associate degree program and that:(i) is qualified as an institution of higher education under Section 102 of the Higher Education Act of 1965 (20 U.S.C. Section 1002) and its subsequent amendments; and(ii) is not subject to a default management agreement plan required by the United States secretary of education.(c) In addition to entities described by Subsection (b), a tech-prep consortium may include:(1) an institution of higher education that awards a baccalaureate degree; and(2) employers or labor organizations.(d) A tech-prep program must:(1) be implemented under an articulation agreement between the participants in the consortium;(2) consist of two to four years of secondary school preceding graduation and:(A) two or more years of higher education; or(B) two or more years of apprenticeship following secondary instruction;(3) have a common core of required proficiency based on the recommended high school program adopted by the State Board of Education under Section 28.025(a), with proficiencies in mathematics, science, reading, writing, communications, and technologies designed to lead to an associate's degree or postsecondary certificate in a specific career field;(4) include the development of tech-prep program curricula for both secondary and postsecondary participants in the consortium that:(A) meets academic standards developed by the state;(B) links secondary schools and two-year postsecondary institutions, and, if practicable, four-year institutions of higher education through nonduplicative sequences of courses in career fields, including the investigation of opportunities for tech-prep students to enroll concurrently in secondary and postsecondary course work;(C) uses, if appropriate and available, work-based or worksite learning in conjunction with business and all aspects of an industry; and(D) uses educational technology and distance learning, as appropriate, to involve each consortium participant more fully in the development and operation of programs;(5) include in-service training for teachers that:(A) is designed to train vocational and technical teachers to effectively implement tech-prep programs;(B) provides for joint training for teachers in the tech-prep consortium;(C) is designed to ensure that teachers and administrators stay current with the needs, expectations, and methods of business and of all aspects of an industry;(D) focuses on training postsecondary education faculty in the use of contextual and applied curricula and instruction; and(E) provides training in the use and application of technology;(6) include training programs for counselors designed to enable counselors to more effectively:(A) provide information to students regarding tech-prep programs;(B) support student progress in completing tech-prep programs;(C) provide information on related employment opportunities;(D) ensure that tech-prep students are placed in appropriate employment; and(E) stay current with the needs, expectations, and methods of business and of all aspects of an industry;(7) provide equal access to the full range of tech-prep programs for individuals who are members of special populations, including by the development of tech-prep program services appropriate to the needs of special populations; and(8) provide for preparatory services that assist participants in tech-prep programs.(e) A tech-prep consortium that receives a grant under this section must use the money awarded to develop and operate a tech-prep program described in Subsection (d).(f) A tech-prep program may:(1) provide for the acquisition of tech-prep program equipment;(2) acquire technical assistance from state or local entities that have designed, established, and operated tech-prep programs that have effectively used educational technology and distance learning to deliver curricula and services and to develop an articulation agreement; and(3) establish articulation agreements with institutions of higher education, labor organizations, or businesses located in or out of the region served by the tech-prep consortium, especially with regard to using distance learning and educational technology to provide for the delivery of services and programs.

Added by Acts 1999, 76th Leg., ch. 1422, Sec. 2, eff. Sept. 1, 1999.

Sec. 61.856. GRANT APPLICATION. (a) Each regional tech-prep consortium that desires to obtain a grant under this subchapter must submit an application to the board at the time and in the manner the board prescribes.(b) An application under this section must:(1) contain a five-year plan for the development and implementation of tech-prep programs;(2) show that the application has been approved by the tech-prep consortium's governing board; and(3) show that the entity selected as the consortium's fiscal agent has agreed to serve in that capacity.(c) The board shall approve the application if the application meets the requirements of this section and Section 61.854(b).(d) The board shall give special consideration to an application for a tech-prep program that:(1) provides for effective employment placement activities for students or for the transfer of students to baccalaureate degree programs;(2) is developed in consultation with business, industry, institutions of higher education, and labor organizations;(3) effectively addresses the issues of school dropout prevention, returning to school after dropping out, and the needs of special populations;(4) provides education and training in areas or skills in which there are significant workforce shortages, including the information technology industry; and(5) demonstrates how tech-prep programs may help students achieve high academic and employability competencies.(e) In awarding grants under this subchapter, the board shall ensure an equitable distribution of assistance between urban and regional consortium participants.

Added by Acts 1999, 76th Leg., ch. 1422, Sec. 2, eff. Sept. 1, 1999.

Sec. 61.857. REPORT; REVIEW OF FIVE-YEAR PLAN. (a) Each regional tech-prep consortium that receives a grant under this subchapter shall annually prepare and submit to the board a written report on the effectiveness of the tech-prep programs for which the consortium received assistance. The report must include a description of the manner in which the consortium awarded any subgrants in the region served by the consortium.(b) After the second year of the five-year plan required under Section 61.856(b)(1), the consortium shall review the plan and make any changes necessary.

Added by Acts 1999, 76th Leg., ch. 1422, Sec. 2, eff. Sept. 1, 1999.

Sec. 61.858. STATEWIDE EVALUATION. (a) In coordination with tech-prep consortia, including the governing board of each tech-prep consortium, the board shall develop and implement a statewide system to evaluate each consortium based on the success of the consortium's tech-prep program and other appropriate criteria. The evaluation system must include standards that a tech-prep consortium, including the consortium's governing board, is expected to meet in administering the consortium's duties under this subchapter.(b) Using the criteria developed under Subsection (a), the board shall evaluate each tech-prep consortium biennially. Not later than October 1 of each even-numbered year, the board shall report to each tech-prep consortium the results of the evaluation. The report must discuss any failure of the tech-prep consortium to meet a standard established under Subsection (a) during the reporting period, recognize the achievements of the consortium, including the consortium's meeting of standards during the reporting period, identify areas in which the consortium has made improvement or should take steps to improve its performance, and identify best practices of tech-prep consortia.

Added by Acts 2005, 79th Leg., Ch. 441, Sec. 2, eff. September 1, 2005.

SUBCHAPTER T-1. CAREER AND TECHNICAL EDUCATIONSec. 61.861. DEVELOPMENT OF MATHEMATICS AND SCIENCE COURSES FOR HIGH-DEMAND OCCUPATIONS. (a) The commissioner of higher education and the commissioner of education, in consultation with the comptroller and the Texas Workforce Commission, may award a grant in an amount not to exceed $1 million to an institution of higher education to develop advanced mathematics and science courses to prepare high school students for employment in a high-demand occupation. The commissioner of higher education, the commissioner of education, the comptroller, and the Texas Workforce Commission shall jointly determine what is considered a high-demand occupation for purposes of this subchapter.(b) An institution of higher education shall work in partnership with at least one independent school district and a business entity in developing a course for purposes of this section.(c) A course developed for purposes of this section must:(1) provide content that enables a student to develop the relevant and critical skills needed to be prepared for employment or additional training in a high-demand occupation;(2) incorporate college and career readiness skills as part of the curriculum;(3) be offered for dual credit; and(4) satisfy a mathematics or science requirement under the recommended or advanced high school program as determined under Section 28.025.(d) An institution of higher education shall periodically review and revise the curriculum for a course developed for purposes of this section to accommodate changes in industry standards for the high-demand occupation.

Added by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 63, eff. June 19, 2009.

Sec. 61.862. GRANT APPLICATION CRITERIA. The commissioner of higher education and the commissioner of education, in consultation with the comptroller and the Texas Workforce Commission, shall establish application criteria for a grant under this subchapter and in making an award shall give priority to courses that:(1) will prepare students for high-demand, high-wage, and high-skill occupations and further postsecondary study;(2) may be transferred as college credit to multiple institutions of higher education; and(3) are developed as part of a sequence of courses that includes statewide availability of the instructional materials and training for the courses at a nominal cost to public educational institutions in this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 63, eff. June 19, 2009.

Sec. 61.863. USE OF FUNDS. An institution of higher education may use funds awarded under this section to develop, in connection with a course described by Section 61.861:(1) curriculum;(2) assessments;(3) instructional materials, including technology-based supplemental materials; or(4) professional development programs for secondary grade-level teachers teaching a course described by Section 61.861.

Added by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 63, eff. June 19, 2009.

Sec. 61.864. REVIEW OF COURSES. Courses for which a grant is awarded under this subchapter shall be reviewed by the commissioner of higher education and the commissioner of education, in consultation with the comptroller and the Texas Workforce Commission, once every four years to determine whether the course:(1) is being used by public educational institutions in this state;(2) prepares high school students with the skills necessary for employment in the high-demand occupation and further postsecondary study; and(3) satisfies a mathematics or science requirement for the recommended or advanced high school program as determined under Section 28.025.

Added by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 63, eff. June 19, 2009.

Sec. 61.865. MATCHING CONTRIBUTION REQUIRED. An institution of higher education awarded a grant under this subchapter must obtain from one or more business entities in the industry for which students taking courses developed under Section 61.861 are training, in a total amount equal to the amount of the state grant:(1) gifts, grants, or donations of funds; or(2) contributions of property that may be used in providing the courses.

Added by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 63, eff. June 19, 2009.

Sec. 61.866. LIMITATION ON TOTAL AMOUNT OF GRANTS. In any state fiscal biennium, the total amount of grants awarded under this subchapter may not exceed $10 million.

Added by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 63, eff. June 19, 2009.

Sec. 61.867. FUNDING OF GRANTS. The commissioner of higher education shall administer this section using available appropriations and gifts, grants, and donations made for the purposes of this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 63, eff. June 19, 2009.

SUBCHAPTER U. EARLY CHILDHOOD CHILD-CARE WORKER STUDENT LOAN REPAYMENT PROGRAMSec. 61.871. DEFINITIONS. In this subchapter:(1) "Child-care facility" has the meaning assigned by Section 42.002, Human Resources Code.(2) "Early childhood child-care worker" means a person who works more than 30 hours a week in a child-care facility, whether as an employee, owner, or volunteer, and whose duties consist primarily of providing child care or education to children less than four years of age.

Added by Acts 1999, 76th Leg., ch. 833, Sec. 1, eff. June 18, 1999.

Sec. 61.872. LOAN REPAYMENT ASSISTANCE AUTHORIZED. The board shall provide, in accordance with this subchapter and board rules, assistance in the repayment of eligible student loans for persons who apply and qualify for the assistance.

Added by Acts 1999, 76th Leg., ch. 833, Sec. 1, eff. June 18, 1999.

Sec. 61.873. ELIGIBILITY FOR ASSISTANCE. To be eligible to receive loan repayment assistance under this subchapter, a person must:(1) hold an associate, baccalaureate, or graduate degree in early childhood development or the equivalent from a public or private institution of higher education accredited by a recognized accrediting agency; and(2) have served for at least one year as, and be currently serving as, an early childhood child-care worker.

Added by Acts 1999, 76th Leg., ch. 833, Sec. 1, eff. June 18, 1999. Amended by Acts 2003, 78th Leg., ch. 820, Sec. 28, eff. Sept. 1, 2003.

Sec. 61.874. ELIGIBLE LOANS. (a) A person may receive loan repayment assistance under this subchapter for the repayment of any student loan for education at any public or private institution of higher education through any lender. If the loan is not a state or federal guaranteed student loan, the note or other writing governing the terms of the loan must require the loan proceeds to be used for expenses incurred by a person attending any public or private institution of higher education.(b) The board may not provide repayment assistance for a student loan that is in default at the time of the person's application.

Added by Acts 1999, 76th Leg., ch. 833, Sec. 1, eff. June 18, 1999.

Sec. 61.876. AMOUNT OF REPAYMENT ASSISTANCE; LIMITATIONS. (a) For each year that a qualified person serves as an early childhood child-care worker in this state, the person may receive loan repayment assistance in an amount not to exceed 15 percent of the total amount of the person's outstanding student loans, including scheduled interest payments that would become due if the loan is not prepaid, as of the date the person begins to receive repayment assistance under this subchapter.(b) The amount of repayment assistance paid for a year may not exceed the lesser of:(1) the actual amount of the loan payments the person receiving the assistance is required to make for that year; or(2) an amount set by the board equal to the maximum amount of resident tuition and required fees paid by a person enrolled as a full-time student at a general academic teaching institution for the most recent academic year, excluding summer sessions.(c) If money will not be sufficient to provide repayment assistance to each eligible applicant, the board shall select persons to receive repayment assistance from the eligible applicants according to financial need or on another basis the board considers reasonable to further the purposes of this subchapter.(d) The board may determine the manner in which the loan repayment assistance is to be paid. The board may provide for the payment of a portion of the repayment assistance in one or more installments before the person completes a full year of service as an early childhood child-care worker and for the payment of the remainder of the repayment assistance for that year after the completion of the full year of service.

Added by Acts 1999, 76th Leg., ch. 833, Sec. 1, eff. June 18, 1999. Amended by Acts 2003, 78th Leg., ch. 820, Sec. 28, eff. Sept. 1, 2003.

Sec. 61.877. ADMINISTRATION; RULES. (a) The board shall adopt rules necessary for the administration of this subchapter.(b) The board shall distribute a copy of the rules adopted under this section and pertinent information in this subchapter to each public or private institution of higher education in this state that offers a degree program in early childhood development or an equivalent degree.

Added by Acts 1999, 76th Leg., ch. 833, Sec. 1, eff. June 18, 1999.

Sec. 61.878. FUNDING. (a) The loan repayment assistance program established by this subchapter is funded from the child-care worker student loan assistance trust fund. The trust fund is established outside the treasury and is administered by the comptroller. Money in the trust fund may be spent without appropriation and only to fund the program. Interest and income from the assets of the trust fund shall be credited to and deposited in the trust fund.(b) The board may solicit and accept gifts, grants, and donations from any public or private source for the purposes of this chapter and shall deposit money accepted under this subsection to the credit of the trust fund.(c) The legislature may appropriate money to the trust fund.

Added by Acts 1999, 76th Leg., ch. 833, Sec. 1, eff. June 18, 1999.

Sec. 61.879. SERVICE AGREEMENTS ENTERED INTO UNDER FORMER LAW; SAVING PROVISION. (a) This section applies only to a person who was awarded loan repayment assistance under this subchapter and entered into a written agreement to perform service as an early childhood child-care worker in exchange for that assistance under this subchapter before September 1, 2003.(b) The agreement continues in effect and this subchapter, as it existed when the person entered into the agreement, is continued in effect for purposes of that agreement until the person satisfies all the conditions of the agreement or repays all amounts due under the agreement if the person does not satisfy the conditions of the agreement.

Added by Acts 2003, 78th Leg., ch. 820, Sec. 29, eff. Sept. 1, 2003.

SUBCHAPTER V. REPAYMENT OF CERTAIN DENTAL EDUCATION LOANSSec. 61.901. REPAYMENT AUTHORIZED. The board may provide, using funds appropriated for that purpose and in accordance with this subchapter and rules of the board, assistance in the repayment of student loans for dentists who apply and qualify for the assistance.

Added by Acts 1999, 76th Leg., ch. 1480, Sec. 1, eff. Sept. 1, 1999.

Sec. 61.902. ELIGIBILITY. (a) To be eligible to receive repayment assistance, a dentist must apply to the board and have completed at least one year of dental practice in an area of the state that is underserved with respect to dental care.(b) The board by rule may provide for repayment assistance on a pro rata basis for dentists in part-time practice described by Subsection (a).

Added by Acts 1999, 76th Leg., ch. 1480, Sec. 1, eff. Sept. 1, 1999.

Sec. 61.904. ELIGIBLE LOANS. (a) The board may provide repayment assistance for the repayment of any student loan for education at a public or private institution of higher education, including loans for undergraduate education, received by a dentist through any lender.(b) The board may withhold repayment assistance for a student loan that is in default at the time of the dentist's application.(c) Each fiscal biennium, the board shall attempt to allocate all funds appropriated to it for the purpose of providing repayment assistance under this subchapter.

Added by Acts 1999, 76th Leg., ch. 1480, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1470, Sec. 6.01, eff. Sept. 1, 2001.

Sec. 61.905. REPAYMENT. (a) The coordinating board shall deliver any repayment made under this subchapter in a lump sum payable to the lender and the dentist, in accordance with any applicable federal law.(b) A repayment made under this subchapter may be applied to any amount due in connection with the loan.

Added by Acts 1999, 76th Leg., ch. 1480, Sec. 1, eff. Sept. 1, 1999.

Sec. 61.906. ADVISORY COMMITTEES. The board may:(1) appoint advisory committees from outside the board's membership to assist the board in performing its duties under this subchapter; and(2) request the assistance of the Oral Health Services Advisory Committee in performing those duties.

Added by Acts 1999, 76th Leg., ch. 1480, Sec. 1, eff. Sept. 1, 1999.

Sec. 61.907. ACCEPTANCE OF FUNDS. The board may accept gifts, grants, and donations for the purposes of this subchapter.

Added by Acts 1999, 76th Leg., ch. 1480, Sec. 1, eff. Sept. 1, 1999.

Sec. 61.908. RULES. (a) The board shall adopt rules necessary for the administration of this subchapter, including a rule that sets a maximum amount of repayment assistance that may be received by a dentist in one year. The board may consult with the Oral Health Services Advisory Committee to assist the board in establishing priorities among eligible dentists for repayment assistance, taking into account the degree of an area's shortage of dental services, geographic locations, whether the dentist is or will be providing service in an underserved area with respect to dental services, and other criteria the board considers appropriate.(b) The coordinating board shall distribute to each dental school in this state and to appropriate state agencies and professional associations copies of the rules adopted under this section and other pertinent information relating to this subchapter.

Added by Acts 1999, 76th Leg., ch. 1480, Sec. 1, eff. Sept. 1, 1999.

Sec. 61.909. TOTAL AMOUNT OF REPAYMENT ASSISTANCE. The total amount of repayment assistance distributed by the board under this subchapter may not exceed the total amount of gifts and grants accepted by the board for repayment assistance, dental school tuition set aside under Section 61.910, legislative appropriations for repayment assistance, and other funds available to the board for purposes of this subchapter.

Added by Acts 1999, 76th Leg., ch. 1480, Sec. 1, eff. Sept. 1, 1999.

Sec. 61.910. DENTAL SCHOOL TUITION SET ASIDE FOR CERTAIN LOAN REPAYMENTS. (a) The governing board of each dental school of an institution of higher education shall set aside two percent of tuition charges for resident students enrolled in a degree program for training dentists.(b) The amount set aside shall be transferred to the comptroller of public accounts to be maintained in the state treasury for the sole purpose of repayment of student loans of dentists under this subchapter. Section 403.095(b), Government Code, does not apply to the amount set aside by this section.

Added by Acts 1999, 76th Leg., ch. 1480, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER W. ROBERTA HIGH MEMORIAL PHARMACY RESIDENCY PROGRAMSec. 61.921. DEFINITIONS. In this subchapter:(1) "College of pharmacy" means a college, school, or university of pharmacy in this state that has an accredited pharmacy degree program approved by the Texas State Board of Pharmacy as provided by Subtitle J, Title 3, Occupations Code.(2) "Community pharmacy" means a pharmacy that holds a Class A pharmacy license or a community pharmacy license as those terms are defined by Section 551.003, Occupations Code.(3) "Compensation" includes a stipend, a payment for services rendered, and a fringe benefit.(4) "Institutional pharmacy" means a pharmacy that holds a Class C pharmacy license or an institutional pharmacy license as those terms are defined by Section 551.003, Occupations Code.(5) "Nuclear pharmacy" means a pharmacy that holds a Class B pharmacy license or a nuclear pharmacy license as those terms are defined by Section 551.003, Occupations Code.(6) "Pharmacy residency program" means a postgraduate residency program approved by the Texas State Board of Pharmacy as provided by Subtitle J, Title 3, Occupations Code.(7) "Primary teaching pharmacy" means a pharmacy that holds a permit issued by the Texas State Board of Pharmacy at which a college of pharmacy educates and trains both resident pharmacists and undergraduate pharmacy students, pursuant to a resident pharmacist affiliation agreement between the pharmacy and the college.(8) "Residency preceptor" means a licensed pharmacist who:(A) is affiliated with a college of pharmacy;(B) meets the qualifications established by the board to teach resident pharmacists; and(C) has been designated as a preceptor by the Texas State Board of Pharmacy.(9) "Resident pharmacist" means a person who:(A) has received a professional practice degree from an accredited pharmacy degree program approved by the Texas State Board of Pharmacy as provided by Subtitle J, Title 3, Occupations Code;(B) is licensed to practice pharmacy by the Texas State Board of Pharmacy; and(C) is appointed to a resident pharmacist position by a college of pharmacy.

Added by Acts 1999, 76th Leg., ch. 1243, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.739, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.851 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(41), eff. Sept. 1, 2003.

Sec. 61.922. COMPENSATION OF RESIDENT PHARMACIST. A college of pharmacy shall compensate each resident pharmacist being educated, trained, developed, and prepared for a career in pharmacy while the person is undergoing education, training, development, and preparation at or under the direction and supervision of the college.

Added by Acts 1999, 76th Leg., ch. 1243, Sec. 1, eff. Sept. 1, 1999. Renumbered from Education Code Sec. 61.852 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(41), eff. Sept. 1, 2003.

Sec. 61.923. NUMBER OF AVAILABLE RESIDENT PHARMACIST POSITIONS. (a) In each year, the total number of compensated first-year resident pharmacists may not exceed the total number of persons in the preceding year's combined graduating classes of all colleges of pharmacy.(b) At least 50 percent of the combined total number of resident pharmacist positions must be in community pharmacy practice.

Added by Acts 1999, 76th Leg., ch. 1243, Sec. 1, eff. Sept. 1, 1999. Renumbered from Education Code Sec. 61.853 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(41), eff. Sept. 1, 2003.

Sec. 61.924. PREFERENCE TO APPLICANT FOR PRACTICE IN MEDICALLY UNDERSERVED AREAS. Each college of pharmacy shall give priority consideration to an applicant for a resident pharmacist position who demonstrates a willingness to practice pharmacy in medically underserved areas of this state, as defined by the Texas Department of Health.

Added by Acts 1999, 76th Leg., ch. 1243, Sec. 1, eff. Sept. 1, 1999. Renumbered from Education Code Sec. 61.854 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(41), eff. Sept. 1, 2003.

Sec. 61.925. DURATION OF PHARMACIST RESIDENCY. A person may not hold a resident pharmacist position for more than two years, or for a period longer than the period usually required for a resident pharmacist to complete a graduate pharmacy education program approved by the Texas State Board of Pharmacy for the specialty in which the resident pharmacist seeks certification.

Added by Acts 1999, 76th Leg., ch. 1243, Sec. 1, eff. Sept. 1, 1999. Renumbered from Education Code Sec. 61.855 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(41), eff. Sept. 1, 2003.

Sec. 61.926. PROGRAM FUNDING. (a) The legislature may appropriate revenue to the board to fund the pharmacy residency program.(b) Funds appropriated and distributed under this subchapter may not be transferred or diverted from the pharmacy residency program.(c) From program funds, the comptroller shall issue a warrant to a college of pharmacy or other entity designated by the board to receive funds under this subchapter.(d) After August 31, 2001, general revenue funds may not be used to fund pharmacy residencies other than in the manner prescribed by this subchapter.

Added by Acts 1999, 76th Leg., ch. 1243, Sec. 1, eff. Sept. 1, 1999. Renumbered from Education Code Sec. 61.856 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(41), eff. Sept. 1, 2003.

Sec. 61.927. STATE SUPPORT OF RESIDENT PHARMACIST COMPENSATION. (a) To supplement the compensation of resident pharmacists, the board may provide grants to colleges of pharmacy in amounts not to exceed $10,000 in a fiscal year for each resident pharmacist position approved by the board and filled by the applicable college for that year.(b) A college of pharmacy may receive funds under this section for a resident pharmacist position in any year only if the college and the primary teaching pharmacy each contribute at least $10,000 toward the compensation of the resident pharmacist for that year.(c) If a resident pharmacist does not perform in that capacity during an entire fiscal year, the college of pharmacy shall reduce proportionately the compensation paid to the person to cover only the part of the fiscal year during which the person performed the person's duties as a resident pharmacist.(d) If a person is compensated by an agency or institution of the federal government or by any other agency or institution, other than a primary teaching pharmacy, for the person's performance of the person's duties as a resident pharmacist, the college of pharmacy shall reduce the compensation that would otherwise be paid to the person by an amount equal to the amount of the compensation received by the person from the agency or institution.(e) If the college receives from an agency or institution of the federal government or from any other agency or institution, other than a primary teaching pharmacy, compensation for a person's performance of the person's duties as a resident pharmacist to or for the benefit of the agency or institution, the compensation that may be paid to the resident pharmacist from funds awarded for that position under this section is reduced by the amount received from the other agency or institution.(f) To qualify for supplemental compensation provided under this section, a resident pharmacist must enroll for at least nine semester credit hours each fall and spring semester and for at least six semester credit hours each summer term in graduate pharmacy education experiential courses. The resident pharmacist is exempt from fees required for enrollment, other than tuition.

Added by Acts 1999, 76th Leg., ch. 1243, Sec. 1, eff. Sept. 1, 1999. Renumbered from Education Code Sec. 61.857 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(41), eff. Sept. 1, 2003.

Sec. 61.928. PLACEMENT OF RESIDENT PHARMACISTS IF FULL FUNDING NOT AVAILABLE. (a) If a college of pharmacy determines that it does not have sufficient available funds from legislative appropriations and other sources to support adequately the full number of resident pharmacists that the college considers necessary to carry out the purposes of the college, the college may assign and place for education and training a resident pharmacist who cannot be supported adequately with available funds in a primary teaching pharmacy with which the college has a resident pharmacist affiliation agreement.(b) During the period for which a resident pharmacist is assigned and placed in a primary teaching pharmacy under this section, the resident pharmacist shall receive compensation primarily from the pharmacy.(c) A resident pharmacist affiliation agreement between the college of pharmacy and the primary teaching pharmacy must describe the exact method and manner of compensating the resident pharmacist.

Added by Acts 1999, 76th Leg., ch. 1243, Sec. 1, eff. Sept. 1, 1999. Renumbered from Education Code Sec. 61.858 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(41), eff. Sept. 1, 2003.

Sec. 61.929. ADDITIONAL FUNDING TO SUPPORT GRADUATE PHARMACY EDUCATION PROGRAMS. (a) The board shall administer a program to support graduate pharmacy education programs in this state consistent with the needs of this state for graduate pharmacy education and the training of resident pharmacists in appropriate fields and specialties.(b) From funds available to the program, the board may make grants or formula distributions to a college of pharmacy or other entity to:(1) support appropriate graduate pharmacy education programs or activities for which adequate funds are not otherwise available; or(2) foster new or expanded graduate pharmacy education programs or activities that the board determines will address the state's needs for graduate pharmacy education.(c) To be eligible for a grant or distribution under this section, a college of pharmacy or other entity must incur the costs of faculty education or supervision in a graduate pharmacy education program or the costs of compensating a resident pharmacist in the program. The board shall take those incurred costs into account in making grants or formula distributions under this section.(d) The program is funded by appropriations, by gifts, grants, and donations made to support the program, and by any other funds the board obtains for the program, including federal funds.(e) An amount granted or distributed to a college of pharmacy or other entity under the program may be used only to cover expenses of training resident pharmacists participating in the particular program or activity for which the grant or distribution is made in accordance with any conditions imposed by the board. The amount may not be spent for the general support of the college or other entity.

Added by Acts 1999, 76th Leg., ch. 1243, Sec. 1, eff. Sept. 1, 1999. Renumbered from Education Code Sec. 61.859 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(41), eff. Sept. 1, 2003.

Sec. 61.930. ADVISORY COMMITTEE. (a) The board shall establish an advisory committee to advise the board regarding the development and administration of the pharmacy residency program, including evaluating requests for grants and establishing formulas for distribution of funds under the program.(b) The advisory committee consists of:(1) the executive director of the Texas State Board of Pharmacy or the executive director's designee;(2) a physician serving as a program director of a health-related residency program appointed by the Texas State Board of Medical Examiners;(3) the dean of each college of pharmacy, or the dean's designee, who serve as nonvoting members; and(4) the following members appointed by the board:(A) four pharmacists in private practice, who are recommended to the board by the Texas State Board of Pharmacy;(B) one resident pharmacist, who serves as a nonvoting member; and(C) one pharmacy student, who serves as a nonvoting member.(c) Of the pharmacist members in private practice, two must be active in community pharmacy practice, and two must be active in hospital pharmacy practice.(d) The appointed voting members of the advisory committee serve staggered three-year terms. The Texas State Board of Medical Examiners shall appoint the initial member appointed under Subsection (b)(2) to a three-year term. The board shall appoint the initial members appointed under Subsection (b)(4) to terms of one, two, or three years as necessary so that one-third of the appointed committee members' terms expire each year, as nearly as practicable.(e) The advisory committee shall elect one of its members as presiding officer for a one-year term.(f) The advisory committee shall meet at least once each year and as often as requested by the board or called into meeting by the committee's presiding officer.(g) A member of the advisory committee may not receive compensation for committee service but may receive reimbursement for travel to official meetings according to policies established by the board.

Added by Acts 1999, 76th Leg., ch. 1243, Sec. 1, eff. Sept. 1, 1999. Renumbered from Education Code Sec. 61.860 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(41), eff. Sept. 1, 2003.

Sec. 61.931. DUTIES OF ADVISORY COMMITTEE. The advisory committee shall:(1) review applications for the funding of graduate pharmacy education programs and make recommendations for approval or disapproval of those applications;(2) make recommendations relating to the standards and criteria for approval of grants and for the development of formulas for distribution of funds under the pharmacy residency program;(3) recommend to the board an allocation of funds among colleges of pharmacy;(4) review applications for the funding of residency preceptor positions, make recommendations for approval or disapproval of those applications, make recommendations relating to the standards and criteria for approval of those applications, monitor compliance with the contractual conditions associated with funding residency preceptor positions, and evaluate success in increasing the number of those positions; and(5) perform other duties assigned by the board.

Added by Acts 1999, 76th Leg., ch. 1243, Sec. 1, eff. Sept. 1, 1999. Renumbered from Education Code Sec. 61.861 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(41), eff. Sept. 1, 2003.

Sec. 61.932. APPLICATION BY COLLEGE OF PHARMACY FOR FUNDING. A college of pharmacy must include in an application for funds under this subchapter:(1) the names of the college and the dean of the college, the mailing address of the college, and the accreditation status for the undergraduate and graduate pharmacy programs of the college;(2) the number of resident pharmacist positions and primary teaching pharmacies for which the college is requesting funding;(3) for each primary teaching pharmacy, the names of the pharmacy, as recorded on its permit, and of the pharmacist-in-charge, the mailing address of the pharmacy, and the accreditation status of the pharmacy;(4) a description of the learning objectives and minimum competencies required of resident pharmacists at each primary teaching pharmacy;(5) a description of the learning activities and resident pharmacists' duties at each primary teaching pharmacy, and the time associated with each activity or duty;(6) the name of the residency preceptor responsible for the learning program at each primary teaching pharmacy, and a description of the preceptor's credentials;(7) the amount and form of compensation to be provided to each resident pharmacist;(8) a copy of the resident pharmacist affiliation agreement between the college and the primary teaching pharmacy; and(9) other information required by the board.

Added by Acts 1999, 76th Leg., ch. 1243, Sec. 1, eff. Sept. 1, 1999. Renumbered from Education Code Sec. 61.862 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(41), eff. Sept. 1, 2003.

Sec. 61.933. FUNDING OF RESIDENCY PRECEPTOR POSITIONS. (a) A college of pharmacy may apply and receive a grant under this section to support full-time faculty members who are residency preceptors supervising accredited pharmacy residencies.(b) The advisory committee shall recommend to the board an allocation of residency preceptor positions that are to receive funds under this section.(c) An allocation of funds under this section must take into account the following factors:(1) the faculty-student ratio in community pharmacy residencies at each applicant college of pharmacy;(2) the length of time a budgeted residency preceptor position has gone unfilled and whether the position is a new residency preceptor position; and(3) other factors determined by the board.(d) Once funds are granted to support a residency preceptor position affiliated with a college of pharmacy, the board shall continue to grant funds to support that position for a period not to exceed one additional calendar year. After that time, the college shall provide an amount equal to the annualized amount of the grant in its operating budget to maintain the level of compensation for the position for two years after the grant period has ended.(e) The board may use not more than 10 percent of the total amount appropriated for the pharmacy residency program under this subchapter to fund residency preceptor positions under this section.(f) The board may solicit, receive, and spend grants, gifts, and donations from public and private sources for purposes of this section.

Added by Acts 1999, 76th Leg., ch. 1243, Sec. 1, eff. Sept. 1, 1999. Renumbered from Education Code Sec. 61.863 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(41), eff. Sept. 1, 2003.

SUBCHAPTER X. REPAYMENT OF CERTAIN LAW SCHOOL EDUCATION LOANS: ATTORNEY OF NONPROFIT ORGANIZATION SERVING INDIGENT PERSONSSec. 61.951. REPAYMENT ASSISTANCE AUTHORIZED. (a) The board shall provide, in accordance with this subchapter and board rules, assistance in the repayment of law school education loans for attorneys who apply and qualify for the assistance.(b) The provision of financial assistance in the repayment of education loans under this subchapter promotes a public purpose.

Added by Acts 2001, 77th Leg., ch. 1320, Sec. 1, eff. Sept. 1, 2001.

Sec. 61.952. ELIGIBILITY. To be eligible to receive repayment assistance, an attorney must:(1) apply to the board;(2) be a full-time employee of the eligible organization; and(3) be currently practicing in this state as an attorney employed by an organization that:(A) qualifies for an exemption from federal income taxes under Section 501(c)(3), Internal Revenue Code of 1986, as amended, that is prohibited from providing representation in a class-action lawsuit; and(B) receives funds for providing legal services to indigent individuals from:(i) the Interest on Lawyers' Trust Accounts program administered by the Texas Equal Access to Justice Foundation; or(ii) the basic civil legal services account under Section 51.943, Government Code.

Added by Acts 2001, 77th Leg., ch. 1320, Sec. 1, eff. Sept. 1, 2001.

Sec. 61.953. LIMITATIONS. (a) An attorney may receive repayment assistance grants for each of not more than 10 years.(b) The amount of loan repayment assistance received by an attorney under this subchapter may not exceed 50 percent of the total amount of the attorney's outstanding law school loans, including scheduled interest payments that would become due if the loan is not prepaid, when the attorney enters into the agreement.

Added by Acts 2001, 77th Leg., ch. 1320, Sec. 1, eff. Sept. 1, 2001.

Sec. 61.954. ELIGIBLE LOANS. (a) The board may provide repayment assistance for the repayment of any education loan received by the attorney through any lender for education at a school of law authorized by the board to award a degree that satisfies the law study requirements for licensure as an attorney in this state.(b) The board may not provide repayment assistance for an education loan that is in default at the time of the attorney's application.

Added by Acts 2001, 77th Leg., ch. 1320, Sec. 1, eff. Sept. 1, 2001.

Sec. 61.955. REPAYMENT. (a) The board shall deliver any repayment assistance made under this subchapter in a lump sum payable to the lender and the attorney and in accordance with any applicable federal law.(b) Loan repayment assistance received under this subchapter may be applied to the principal amount of the loan and to interest that accrues.(c) Any repayment assistance shall be reasonably related to the amount of time an attorney is employed by the eligible organization.

Added by Acts 2001, 77th Leg., ch. 1320, Sec. 1, eff. Sept. 1, 2001.

Sec. 61.956. ADVISORY COMMITTEE. The board may appoint an advisory committee to assist the board in performing the board's duties under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1320, Sec. 1, eff. Sept. 1, 2001.

Sec. 61.957. ACCEPTANCE OF GIFTS. The board may solicit and accept gifts, grants, and donations for the purposes of this subchapter.

Added by Acts 2001, 77th Leg., ch. 1320, Sec. 1, eff. Sept. 1, 2001.

Sec. 61.958. RULES. (a) The board shall adopt rules necessary for the administration of this subchapter, including a rule that sets a maximum amount of repayment assistance that an attorney may receive in one year.(b) The board shall distribute a copy of the rules adopted under this section and pertinent information in this subchapter to:(1) each school of law authorized by the board to award a degree described by Section 61.954(a);(2) any appropriate state agency; and(3) any appropriate professional association.

Added by Acts 2001, 77th Leg., ch. 1320, Sec. 1, eff. Sept. 1, 2001.

SUBCHAPTER Y. REPAYMENT OF CERTAIN LAW SCHOOL EDUCATION LOANS: ASSISTANT DISTRICT OR COUNTY ATTORNEYSec. 61.9601. DEFINITION. In this subchapter, "rural county" means a county with a population of 50,000 or less.

Added by Acts 2001, 77th Leg., ch. 1320, Sec. 2, eff. Sept. 1, 2001.

Sec. 61.9602. REPAYMENT ASSISTANCE AUTHORIZED. (a) The board shall provide, using funds appropriated for that purpose and in accordance with this subchapter and board rules, assistance in the repayment of law school education loans for attorneys who apply and qualify for the assistance.(b) The provision of financial assistance in the repayment of education loans under this subchapter promotes a public purpose.

Added by Acts 2001, 77th Leg., ch. 1320, Sec. 2, eff. Sept. 1, 2001.

Sec. 61.9603. ELIGIBILITY. To be eligible to receive repayment assistance, an attorney must:(1) apply to the board;(2) be currently employed as an attorney by a district or county attorney's office that serves a rural county; and(3) enter into an agreement to remain employed by the district or county attorney's office as provided by Section 61.9605.

Added by Acts 2001, 77th Leg., ch. 1320, Sec. 2, eff. Sept. 1, 2001.

Sec. 61.9604. ELIGIBLE LOANS. (a) The board may provide repayment assistance for the repayment of any education loan received by the attorney through any lender for education at a school of law authorized by the board to award a degree that satisfies the law study requirements for licensure as an attorney in this state.(b) The board may not provide repayment assistance for an education loan that is in default at the time of the attorney's application.

Added by Acts 2001, 77th Leg., ch. 1320, Sec. 2, eff. Sept. 1, 2001.

Sec. 61.9605. AGREEMENT. (a) To qualify for loan repayment assistance under this subchapter, a person must enter into a written agreement with the board as provided by this section. The agreement must specify the conditions the person must satisfy to receive repayment assistance.(b) The agreement must require the person to be employed for a period of five years with a district or county attorney's office that serves a rural county. Only employment with that district or county attorney's office as an attorney after the date the person enters into the agreement may be used to satisfy the employment requirement under the agreement.(c) The agreement must provide that the repayment assistance the person receives before the person has been employed for five years as required by the agreement constitutes a loan until the person completes the five years of employment and satisfies any other applicable conditions of the agreement. The agreement must require the person to sign a promissory note acknowledging the conditional nature of the repayment assistance received and promising to repay the amount of that assistance received plus applicable interest and reasonable collection costs if the person does not satisfy the applicable conditions. The board shall determine the terms of the promissory note. To the extent practicable, the terms must be the same as those applicable to state or federally guaranteed student loans made at the same time. All amounts collected in repayment of a loan under this subsection, including interest, but excluding collection costs paid by the board to another person to collect or assist in collecting the amount, shall be deposited to the credit of the trust fund established by Section 61.9608.

Added by Acts 2001, 77th Leg., ch. 1320, Sec. 2, eff. Sept. 1, 2001.

Sec. 61.9606. REPAYMENT. (a) Except as provided by Section 61.9609(a), the board shall provide repayment assistance under this subchapter in the following amounts:(1) 60 percent of each payment due on an attorney's eligible loans during the first 12-month period after the attorney enters into the agreement under Section 61.9605;(2) 80 percent of each payment due on an attorney's eligible loans during the second 12-month period after the attorney enters into the agreement; and(3) 100 percent of each payment due on an attorney's eligible loans during the third 12-month period after the attorney enters into the agreement.(b) The board shall deliver any repayment assistance made under this subchapter in a lump sum payable to the lender and the attorney and in accordance with any applicable federal law.(c) Loan repayment assistance received under this subchapter may be applied to the principal amount of the loan and to interest that accrues.

Added by Acts 2001, 77th Leg., ch. 1320, Sec. 2, eff. Sept. 1, 2001.

Sec. 61.9607. ADVISORY COMMITTEE. The board may appoint an advisory committee from outside the board's membership to assist the board in performing the board's duties under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1320, Sec. 2, eff. Sept. 1, 2001.

Sec. 61.9608. FUNDING. (a) The loan repayment assistance program established by this subchapter is funded from the rural district and county attorney student loan assistance trust fund. The trust fund is established outside the treasury and is administered by the comptroller. Money in the trust fund may be spent without appropriation and only to fund the program. Interest and income from the assets of the trust fund shall be credited to and deposited in the trust fund.(b) The board may solicit and accept gifts, grants, and donations from any public or private source for the purposes of this subchapter and shall deposit money accepted under this subsection to the credit of the trust fund. (c) The legislature may appropriate money to the trust fund.

Added by Acts 2001, 77th Leg., ch. 1320, Sec. 2, eff. Sept. 1, 2001.

Sec. 61.9609. RULES. (a) The board shall adopt rules necessary for the administration of this subchapter, including a rule that sets the maximum amount of loan repayment assistance that an attorney may receive in one year. (b) The board shall distribute a copy of the rules adopted under this section and pertinent information in this subchapter to:(1) each school of law authorized by the board to award a degree described by Section 61.9604(a); and(2) any appropriate district or county attorneys.

Added by Acts 2001, 77th Leg., ch. 1320, Sec. 2, eff. Sept. 1, 2001.

SUBCHAPTER Z. PROFESSIONAL NURSING SHORTAGE REDUCTION PROGRAMSec. 61.9621. DEFINITION. In this subchapter, "professional nursing program" means an educational program offered by a public or private institution of higher education for preparing students for initial licensure as registered nurses.

Added by Acts 2001, 77th Leg., ch. 1489, Sec. 3, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.921 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(42), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1042, Sec. 1, eff. June 19, 2009.

Sec. 61.9622. PROGRAM. A professional nursing shortage reduction program is established. The board shall administer the professional nursing shortage reduction program to make grants to professional nursing programs and other entities involved with a professional nursing program in the preparation of students for initial licensure as registered nurses in order to increase the number and types of registered nurses to meet the needs for registered nurses in the state.

Added by Acts 2001, 77th Leg., ch. 1489, Sec. 3, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.922 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(42), eff. Sept. 1, 2003.

Sec. 61.9623. GRANTS. (a) A grant from the professional nursing shortage reduction program to a professional nursing program or other entity involved with a professional nursing program in the preparation of students for initial licensure as registered nurses must be:(1) expended exclusively on costs related to:(A) enrolling additional students;(B) nursing faculty enhancement in accordance with Section 61.96231;(C) encouraging innovation in the recruitment and retention of students, including the recruitment and retention of Spanish-speaking and bilingual students; or(D) identifying, developing, or implementing innovative methods to make the most effective use of limited professional nursing program faculty, instructional or clinical space, and other resources, including:(i) sharing curriculum and administrative or instructional personnel, facilities, and responsibilities between two or more professional nursing programs located in the same region of this state; and(ii) using preceptors or part-time faculty to provide clinical instruction in order to address the need for qualified faculty to accommodate increased student enrollment in the professional nursing program;(2) contingent on the professional nursing program's having been approved as a professional nursing program by the board or the Texas Board of Nursing, as appropriate;(3) contingent on the professional nursing program's not being on probation with the Texas Board of Nursing or other accrediting body; and(4) if granted to increase enrollments, contingent on the professional nursing program's ability to enroll additional students, including having the necessary classroom space and clinical slots.(b) Funds not expended on the costs described by Subsection (a)(1) shall be returned to the board.

Added by Acts 2001, 77th Leg., ch. 1489, Sec. 3, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.923 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(42), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 674, Sec. 3, eff. June 17, 2005.Acts 2007, 80th Leg., R.S., Ch. 360, Sec. 1, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 889, Sec. 52, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1042, Sec. 2, eff. June 19, 2009.

Sec. 61.96231. NURSING FACULTY ENHANCEMENT GRANTS. (a) Under the professional nursing shortage reduction program, the board may award nursing faculty enhancement grants to professional nursing programs to assist the programs in the education, recruitment, and retention of a sufficient number of faculty members to enable the programs to enroll a sufficient number of students to meet the state's need for registered nurses.(b) A grant awarded under this section may be used only for the purposes specified by Subsection (a), including providing salary supplements and enhancements and reducing the number of hours a faculty member must teach.(c) In awarding a grant under this section, the board may require matching funds from a professional nursing program or may give preference in awarding a grant to a program providing matching funds.(d) The board may appoint an advisory committee to advise the board on successful strategies, in addition to the grants awarded under this section, for educating, recruiting, and retaining qualified professional nursing program faculty members who hold master's or doctoral degrees.

Added by Acts 2005, 79th Leg., Ch. 674, Sec. 4, eff. June 17, 2005.

Sec. 61.96232. GRANTS TO INCREASE NUMBER OF GRADUATES: APPLICATION PROCESS. (a) The board by rule shall establish a process under which a public or private institution of higher education that offers a professional nursing program may apply for a grant under this subchapter and the commissioner of higher education, contingent on appropriations of money for the grants, selects one or more applicants to receive a grant based on criteria established by board rule. The criteria must include the institution's agreement that the institution's professional nursing program will enroll additional students or graduate additional students prepared for initial licensure as registered nurses.(b) The process established under Subsection (a) may authorize the commissioner of higher education to accept a joint application from multiple institutions that agree to cooperate on a regional or joint basis for their professional nursing programs to enroll additional students or graduate additional students prepared for initial licensure as registered nurses.(c) The application for a grant under this section must require the institution applying for a grant to:(1) state the number of additional students that the institution's professional nursing program intends to enroll or graduate;(2) identify benchmarks for determining adequate progress toward enrolling or graduating those additional students;(3) state the amount of grant money requested; and(4) describe a proposed payment schedule for distribution of the grant money to the institution seeking the grant.(d) The commissioner of higher education may negotiate changes to the application before approving the application.(e) If a professional nursing program fails to enroll or graduate the number of additional students stated in the approved application or does not meet a benchmark identified in the approved application, the commissioner of higher education may:(1) require the institution offering the professional nursing program to return any unearned grant money awarded to the program under this subchapter;(2) withhold future grant awards that would otherwise be made under this subchapter in accordance with the approved application;(3) renegotiate the terms of the approved application; or(4) rescind approval of the application.(f) The board may appoint an advisory committee to advise the commissioner of higher education and the board on implementation of this section. The board may assign to the committee the responsibility for evaluating applications and recommending to the commissioner applications for approval.

Added by Acts 2009, 81st Leg., R.S., Ch. 1042, Sec. 3, eff. June 19, 2009.

Sec. 61.96233. NEW PROFESSIONAL NURSING PROGRAMS. (a) The board shall adopt rules for permitting newly established professional nursing programs to participate in and receive grant awards under the program established under this subchapter.(b) The rules the board adopts under Subsection (a) must include:(1) a process for ensuring that newly established professional nursing programs are treated equitably with established programs in the award of grants under this subchapter; and(2) a method for calculating increases in enrollment or graduates if grants are awarded based on such increases.

Added by Acts 2009, 81st Leg., R.S., Ch. 1042, Sec. 3, eff. June 19, 2009.

Sec. 61.9624. ADMINISTRATION. The board shall adopt rules for the administration of the professional nursing shortage reduction program. The board shall grant funds under Sections 61.9623(a)(1)(A) and (D) in an equitable manner among the various types of professional nursing programs. The board shall grant funds under Section 61.6923(a)(1)(C) in a manner that best promotes innovation in the recruitment and retention of nursing students, including the recruitment and retention of Spanish-speaking and bilingual students.

Added by Acts 2001, 77th Leg., ch. 1489, Sec. 3, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.924 and amended by Acts 2003, 78th Leg., ch. 1275, Sec. 2(42), 3(10), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 674, Sec. 5, eff. June 17, 2005.

Sec. 61.9625. GRANTS, GIFTS, AND DONATIONS. In addition to funds appropriated by the legislature, the board may solicit, receive, and spend grants, gifts, and donations from public or private sources for the purposes of this subchapter.

Added by Acts 2001, 77th Leg., ch. 1489, Sec. 3, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.925 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(42), eff. Sept. 1, 2003.

Sec. 61.9626. ANNUAL REPORT. (a) Each institution of higher education that has a professional nursing program shall submit an annual report to the board detailing its strategy for increasing the number of students that graduate from the program prepared for licensure as registered nurses. The report must include:(1) the capacity of the program, either alone or in cooperation with one or more other programs, to graduate more students prepared for licensure as registered nurses; and(2) the resources allocated to increase the number of students that graduate from the program prepared for licensure as registered nurses.(b) The board may adopt rules to implement this section.

Added by Acts 2001, 77th Leg., ch. 1489, Sec. 3, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.926 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(42), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 674, Sec. 6, eff. June 17, 2005.

Sec. 61.9627. DISBURSEMENT AND ACCOUNTING OF APPROPRIATED FUNDS. (a) The board shall adopt procedures for assuring that money appropriated by the legislature specifically to fund enrollment growth in a professional nursing program is:(1) distributed in a timely manner, including the forfeiture and reallocation of money if an institution fails to provide in a timely manner the information required for the money to be disbursed and if that failure prevents the timely disbursement of money to other institutions; and(2) expended on the professional nursing program by institutions receiving the money.(b) The procedures adopted under Subsection (a) must require each professional nursing program receiving money to file a report annually with the board accounting for all money received.

Added by Acts 2003, 78th Leg., ch. 728, Sec. 1, eff. June 20, 2003.

Sec. 61.9628. ADMINISTRATIVE COSTS. A reasonable amount, not to exceed five percent, of the money appropriated by the legislature to increase enrollments in professional nursing programs may be used by the board to pay administrative costs of implementing this subchapter or administering the money.

Added by Acts 2003, 78th Leg., ch. 728, Sec. 1, eff. June 20, 2003.

Sec. 61.9629. CONTINUED ELIGIBILITY OF PROGRAMS TO RECEIVE GRANTS. Notwithstanding Section 61.9621, a professional nursing program offered by an entity other than a public or private or independent institution of higher education that was eligible to receive grants from a program under this subchapter before September 1, 2009, remains eligible to receive a grant from such a program if the entity meets all criteria for a grant other than the criterion of being a program offered by an institution of higher education.

Added by Acts 2009, 81st Leg., R.S., Ch. 1042, Sec. 3, eff. June 19, 2009.

SUBCHAPTER AA. DENTAL HYGIENISTS STUDENT LOAN REPAYMENT PROGRAMSec. 61.9651. REPAYMENT AUTHORIZED. The board may provide, using funds appropriated for that purpose and in accordance with this subchapter and rules of the board, assistance in the repayment of student loans for dental hygienists who apply and qualify for the assistance.

Added by Acts 2001, 77th Leg., ch. 1035, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.9401 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(43), eff. Sept. 1, 2003.

Sec. 61.9652. ELIGIBILITY. To be eligible to receive repayment assistance, a dental hygienist must:(1) apply to the board;(2) have graduated from a dental hygiene degree or certificate program at an institution of higher education; and(3) have practiced dental hygiene under a license issued under Chapter 256, Occupations Code, for at least one year in an area of the state that is underserved with respect to dental hygiene services.

Added by Acts 2001, 77th Leg., ch. 1035, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.9402 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(43), eff. Sept. 1, 2003.

Sec. 61.9653. LIMITATION. A dental hygienist may receive repayment assistance grants for each of not more than five years.

Added by Acts 2001, 77th Leg., ch. 1035, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.9403 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(43), eff. Sept. 1, 2003.

Sec. 61.9654. ELIGIBLE LOANS. (a) The board may provide repayment assistance for the repayment of any student loan received by a dental hygienist through any lender for the costs of attendance at an institution of higher education while enrolled in any course work before the person received a degree or certificate in dental hygiene or while enrolled in a dental hygiene program.(b) The board may not provide repayment assistance for a student loan that is in default at the time of the dental hygienist's application.(c) Each state fiscal biennium, the board shall attempt to allocate all funds appropriated to it for the purpose of providing repayment assistance under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1035, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.9404 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(43), eff. Sept. 1, 2003.

Sec. 61.9655. REPAYMENT. (a) The coordinating board shall deliver any repayment made under this subchapter in a lump sum payable to the lender and the dental hygienist, in accordance with any applicable federal law.(b) A repayment made under this subchapter may be applied to any amount due in connection with the loan.

Added by Acts 2001, 77th Leg., ch. 1035, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.9405 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(43), eff. Sept. 1, 2003.

Sec. 61.9656. ADVISORY COMMITTEES. The board may:(1) appoint advisory committees to assist the board in performing its duties under this subchapter; and(2) request the assistance of the Oral Health Services Advisory Committee in performing those duties.

Added by Acts 2001, 77th Leg., ch. 1035, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.9406 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(43), eff. Sept. 1, 2003.

Sec. 61.9657. ACCEPTANCE OF GIFTS AND GRANTS. The board may accept gifts, grants, and donations for the purposes of this subchapter.

Added by Acts 2001, 77th Leg., ch. 1035, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.9407 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(43), eff. Sept. 1, 2003.

Sec. 61.9658. RULES. (a) The board shall adopt rules to administer this subchapter, including a rule that sets a maximum amount of repayment assistance that may be received by a dental hygienist in one year. The board may consult with the Oral Health Services Advisory Committee to assist the board in establishing priorities among eligible dental hygienists for repayment assistance, taking into account the degree of an area's shortage of dental hygiene services, geographic locations, whether the dental hygienist is or will be providing service in an underserved area with respect to dental hygiene services, and other criteria the board considers appropriate.(b) The coordinating board shall distribute to each dental hygiene school in this state and to appropriate state agencies and professional associations copies of the rules adopted under this section and other pertinent information relating to this subchapter.

Added by Acts 2001, 77th Leg., ch. 1035, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.9408 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(43), eff. Sept. 1, 2003.

Sec. 61.9659. TOTAL AMOUNT OF REPAYMENT ASSISTANCE. The total amount of repayment assistance distributed by the board under this subchapter may not exceed the total amount of gifts and grants accepted by the board for repayment assistance, tuition set aside under Section 61.9660, legislative appropriations for repayment assistance, and other funds available to the board for purposes of this subchapter.

Added by Acts 2001, 77th Leg., ch. 1035, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.9409 and amended by Acts 2003, 78th Leg., ch. 1275, Sec. 2(43), 3((11), eff. Sept. 1, 2003.

Sec. 61.9660. TUITION SET ASIDE FOR CERTAIN LOAN REPAYMENTS. (a) The governing board of each institution of higher education authorized by the board to award a degree or certificate in dental hygiene shall set aside two percent of tuition charges for resident students enrolled in the degree program.(b) The amount set aside shall be transferred to the comptroller to be maintained in the state treasury for the sole purpose of repayment of student loans of dental hygienists under this subchapter. Section 403.095(b), Government Code, does not apply to the amount set aside under this section.

Added by Acts 2001, 77th Leg., ch. 1035, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.9410 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(43), eff. Sept. 1, 2003.

SUBCHAPTER BB. TEXAS FUND FOR GEOGRAPHY EDUCATIONSec. 61.9681. PURPOSE. The purpose of this subchapter is to:(1) create an endowment to support geographic education programs in Texas;(2) improve the quality of geography education in Texas; and(3) promote a better understanding of Texas by all of its residents.

Added by Acts 2001, 77th Leg., ch. 901, Sec. 1, eff. June 14, 2001. Renumbered from Education Code Sec. 61.941 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(44), eff. Sept. 1, 2003.

Sec. 61.9682. DEFINITION. In this subchapter, "fund" means the Texas Fund for Geography Education.

Added by Acts 2001, 77th Leg., ch. 901, Sec. 1, eff. June 14, 2001. Renumbered from Education Code Sec. 61.942 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(44), eff. Sept. 1, 2003.

Sec. 61.9683. FUND; GRANTS. (a) The board may enter into an agreement with the National Geographic Society of Washington, D.C., to operate an endowment fund for purposes of this subchapter to be known as the Texas Fund for Geography Education.(b) The agreement must include the following conditions:(1) appropriated money may be deposited to the fund only in an amount equal to matching funds deposited to the fund by the National Geographic Society from other sources;(2) the National Geographic Society shall provide to the board an annual report describing the fund's investments, earnings, operating procedures, and major programs; and(3) if the board determines that the public purposes described by Section 61.9681 are not being accomplished, the fund shall be dissolved and the fund balance shall be distributed as follows:(A) one-half to the general revenue fund; and(B) the remainder to be returned to the donors of any amount deposited to the fund for the preceding five years in proportion to the amount of the donation, if the donor accepts the return of the donation, and any remainder to the National Geographic Society.(c) The board may transfer to the National Geographic Society for deposit to the fund any amount appropriated to the board for that purpose.(d) The National Geographic Society shall award grants from the fund to institutions of higher education and private or independent institutions of higher education as defined by Section 61.003(15) to promote the purposes of this subchapter.

Added by Acts 2001, 77th Leg., ch. 901, Sec. 1, eff. June 14, 2001. Renumbered from Education Code Sec. 61.943 and amended by Acts 2003, 78th Leg., ch. 1275, Sec. 2(44), 3(13), eff. Sept. 1, 2003.

Sec. 61.9684. GEOGRAPHY EDUCATION ADVISORY COMMITTEE. (a) The board shall appoint an advisory committee consisting of seven persons who have expertise and an interest in geography education to assist the National Geographic Society in awarding grants from the fund under this subchapter.(b) The advisory committee on behalf of the National Geographic Society shall solicit proposals from institutions of higher education and private or independent institutions of higher education as defined by Section 61.003(15) for use of proceeds from the fund and shall recommend to the society those that best promote the purposes of this subchapter.(c) The advisory committee is subject to Chapter 2110, Government Code.

Added by Acts 2001, 77th Leg., ch. 901, Sec. 1, eff. June 14, 2001. Renumbered from Education Code Sec. 61.944 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(44), eff. Sept. 1, 2003.

Sec. 61.9685. REPORTING. Not later than December 1 of each even-numbered year the board shall report to the governor and the legislature:(1) the value of the fund and the membership of the advisory committee as of September 1 of that year;(2) a summary of each project supported by a grant from the fund during the preceding state fiscal biennium; and(3) other information the board considers appropriate.

Added by Acts 2001, 77th Leg., ch. 901, Sec. 1, eff. June 14, 2001. Renumbered from Education Code Sec. 61.945 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(44), eff. Sept. 1, 2003.

SUBCHAPTER CC. PUBLIC AWARENESS CAMPAIGN PROMOTING HIGHER EDUCATIONSec. 61.9701. PUBLIC AWARENESS CAMPAIGN. (a) The board shall establish a statewide public awareness campaign to promote the value and availability of higher education.(b) The campaign may include the provision of information on:(1) the benefits of obtaining a postsecondary education;(2) the types of institutions of higher education and degree programs available;(3) the academic preparation needed to pursue a postsecondary education and any other requirements for enrollment at an institution of higher education; and(4) how to obtain financial aid and what forms of financial aid are available.

Added by Acts 2001, 77th Leg., ch. 148, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.951 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(45), eff. Sept. 1, 2003.

Sec. 61.9702. TARGET AUDIENCE. (a) The campaign established by the board must target primary and secondary school students.(b) The board shall give priority to reaching primary and secondary school students from groups or backgrounds that are traditionally underrepresented in higher education.

Added by Acts 2001, 77th Leg., ch. 148, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.952 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(45), eff. Sept. 1, 2003.

Sec. 61.9703. COORDINATION WITH OTHER AGENCIES. The board may coordinate with other agencies as necessary to develop and implement the public awareness campaign.

Added by Acts 2001, 77th Leg., ch. 148, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.953 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(45), eff. Sept. 1, 2003.

Sec. 61.9704. FUNDING. The board may use any available revenue, including legislative appropriations, and may solicit and accept gifts, grants, and donations to undertake the campaign.

Added by Acts 2001, 77th Leg., ch. 148, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.954 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(45), eff. Sept. 1, 2003.

Sec. 61.9705. SALE OF PROMOTIONAL ITEMS AND MEDIA AND TRAINING MATERIALS. (a) The board may sell or contract for the sale of promotional items, including clothing, posters, and banners, designed to promote the public awareness campaign. The board may use its Internet website to advertise and sell the items.(b) The board may sell, contract for the sale of, or otherwise transfer the board's rights in media and training materials developed for the public awareness campaign.(c) Money received under this section shall be deposited to the credit of the general revenue fund and used only by the board to further the purposes of the campaign.

Added by Acts 2003, 78th Leg., ch. 820, Sec. 31, eff. Sept. 1, 2003.Renumbered from Education Code, Section 61.955 by Acts 2005, 79th Leg., Ch. 728, Sec. 23.001(22), eff. September 1, 2005.

SUBCHAPTER DD. REPAYMENT OF CERTAIN EDUCATION LOANS OWED BY CERTAIN STATE ATTORNEYSSec. 61.9721. REPAYMENT ASSISTANCE AUTHORIZED. (a) The board may provide, in accordance with this subchapter and board rules, assistance in the repayment of education loans for attorneys who apply and qualify for the assistance.(b) The provision of financial assistance in the repayment of education loans under this subchapter promotes a public purpose.

Added by Acts 2001, 77th Leg., ch. 1403, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.951 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(46), eff. Sept. 1, 2003.

Sec. 61.9722. ELIGIBILITY. To be eligible to receive repayment assistance, an attorney must:(1) apply to the board; and(2) have been employed for at least one year by, and be currently employed by, the office of the attorney general at the time the attorney applies for the assistance.

Added by Acts 2001, 77th Leg., ch. 1403, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.952 and amended by Acts 2003, 78th Leg., ch. 1275, Sec. 2(46), 3(12), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 820, Sec. 30, eff. Sept. 1, 2003.

Sec. 61.9724. MAXIMUM AMOUNT OF REPAYMENT ASSISTANCE. (a) For each year that an attorney serves as an attorney with the office of the attorney general, the attorney may receive repayment assistance under this subchapter in an amount not to exceed $6,000.(b) An attorney may not receive repayment assistance under this subchapter for more than three years.

Added by Acts 2001, 77th Leg., ch. 1403, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.954 and amended by Acts 2003, 78th Leg., ch. 1275, Sec. 2(46), 3(14), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 820, Sec. 30, eff. Sept. 1, 2003.

Sec. 61.9725. ELIGIBLE LOANS. (a) The board may provide repayment assistance for the repayment of any education loan received by the attorney through any lender, other than a private individual, for:(1) education at a school of law authorized by the board to award a degree that satisfies the law study requirements for licensure as an attorney in this state; or(2) undergraduate education at an institution of higher education or an accredited private or independent institution of higher education.(b) The board may not provide repayment assistance for an education loan that is in default at the time of the attorney's application.(c) Each state fiscal biennium the board shall attempt to allocate all funds appropriated for the purpose of providing repayment assistance under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1403, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.955 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(46), eff. Sept. 1, 2003.

Sec. 61.9726. REPAYMENT. (a) The board shall deliver any repayment assistance made under this subchapter in a lump sum payable to the lender and the attorney and in accordance with any applicable federal law.(b) Repayment assistance received under this subchapter may be applied to the principal amount of the loan and to interest that accrues.

Added by Acts 2001, 77th Leg., ch. 1403, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.956 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(46), eff. Sept. 1, 2003.

Sec. 61.9727. ASSISTANCE AVAILABLE TO BOARD. The board may:(1) appoint an advisory committee from outside the board's membership to assist the board in performing the board's duties under this subchapter; and(2) request the assistance of the State Bar of Texas and the office of the attorney general in performing those duties.

Added by Acts 2001, 77th Leg., ch. 1403, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.957 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(46), eff. Sept. 1, 2003.

Sec. 61.9728. ACCEPTANCE OF FUNDS. The board may solicit and accept gifts, grants, and donations for the purposes of this subchapter.

Added by Acts 2001, 77th Leg., ch. 1403, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.958 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(46), eff. Sept. 1, 2003.

Sec. 61.9729. RULES. (a) The board shall adopt rules necessary for the administration of this subchapter.(b) The board shall distribute a copy of the rules adopted under this section and pertinent information in this subchapter to:(1) each school of law authorized by the board to award a degree described by Section 61.9725(a)(1);(2) any appropriate state agency; and(3) any appropriate professional association.

Added by Acts 2001, 77th Leg., ch. 1403, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.959 and amended by Acts 2003, 78th Leg., ch. 1275, Sec. 2(46), 3(15), eff. Sept. 1, 2003.

Sec. 61.9730. TOTAL AMOUNT OF REPAYMENT ASSISTANCE. The total amount of repayment assistance distributed by the board under this subchapter may not exceed the total amount of gifts, grants, and donations accepted by the board for repayment assistance and tuition set aside under Section 61.9731.

Added by Acts 2001, 77th Leg., ch. 1403, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.960 and amended by Acts 2003, 78th Leg., ch. 1275, Sec. 2(46), 3(16), eff. Sept. 1, 2003.

Sec. 61.9731. LAW SCHOOL TUITION SET ASIDE FOR CERTAIN LOAN REPAYMENTS. (a) The governing board of each public school of law in this state authorized by the board to award a degree that satisfies the law study requirements for licensure as an attorney in this state shall set aside one percent of tuition charges for resident students enrolled in the school of law.(b) The amount set aside shall be transferred to the comptroller to be maintained in the state treasury for the sole purpose of repayment of education loans of attorneys under this subchapter. Section 403.095(b), Government Code, does not apply to the amount set aside under this section.

Added by Acts 2001, 77th Leg., ch. 1403, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.961 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(46), eff. Sept. 1, 2003.

Sec. 61.9732. LIMITATIONS ON FUNDING. The loan repayment program under this subchapter may be funded only from:(1) gifts, grants, and donations accepted by the board; and(2) tuition set aside under Section 61.9731.

Added by Acts 2001, 77th Leg., ch. 1403, Sec. 1, eff. Sept. 1, 2001. Renumbered from Education Code Sec. 61.962 and amended by Acts 2003, 78th Leg., ch. 1275, Sec. 2(46), 3(17), eff. Sept. 1, 2003.

SUBCHAPTER EE. TEXAS HOSPITAL-BASED NURSING EDUCATIONPARTNERSHIP GRANT PROGRAMSec. 61.9751. DEFINITIONS. In this subchapter:(1) "Hospital-based nursing education partnership" means a partnership that:(A) consists of one or more hospitals in this state that are not owned, maintained, or operated by the federal or state government or an agency of the federal or state government and one or more nursing education programs in this state; and(B) serves to increase the number of students enrolled in and graduation rates for each nursing education program in the partnership.(2) "Nursing education program" means an undergraduate professional nursing program or a graduate professional nursing program as those terms are defined by Section 54.221.

Added by Acts 2007, 80th Leg., R.S., Ch. 889, Sec. 73, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 936, Sec. 1, eff. June 15, 2007.

Sec. 61.9752. PROGRAM: ESTABLISHMENT; ADMINISTRATION; PURPOSE. (a) The Texas hospital-based nursing education partnership grant program is established.(b) The board shall administer the program in accordance with this subchapter and rules adopted under this subchapter.(c) Under the program, to the extent funds are available under Section 61.9755, the board shall make grants to hospital-based nursing education partnerships to assist those partnerships to meet the state's needs for registered nurses by increasing the number of nursing education program graduates through innovative instruction, through collaboration between hospitals and nursing education programs, and the use of the existing expertise and facilities of those hospitals and programs.

Added by Acts 2007, 80th Leg., R.S., Ch. 889, Sec. 73, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 936, Sec. 1, eff. June 15, 2007.

Sec. 61.9753. GRANTS: CONDITIONS; LIMITATIONS. (a) The board may make a grant under this subchapter to a hospital-based nursing education partnership only if the board determines that:(1) the partnership will meet applicable board and Texas Board of Nursing standards for instruction and student competency for the associate, bachelor of science, or master of science nursing degree granted by each nursing education program participating in the partnership;(2) each nursing education program participating in the partnership will, as a result of the partnership, enroll in the nursing education program a sufficient number of additional students as established by the board;(3) the marginal cost to the state of producing a graduate of a nursing education program participating in the partnership will be comparable, as determined under criteria established by board rule, to the marginal cost to the state of producing a graduate of a nursing education program not participating in a partnership;(4) each hospital participating in a partnership with a nursing education program will provide to students enrolled in the program clinical placements that:(A) allow the students to take part in providing or to observe, as appropriate, medical services offered by the hospital; and(B) meet the clinical education needs of the students; and(5) the partnership will satisfy any other requirement established by board rule.(b) In establishing the cost-comparison criteria under Subsection (a)(3), the board shall exclude reasonable development and initial implementation costs for the infrastructure necessary to support a hospital-based nursing education partnership.(c) A grant under this subchapter may be spent only on costs related to the development or operation of a hospital-based nursing education partnership that:(1) prepares a student to earn an associate or bachelor of science degree in nursing and to achieve initial licensure as a registered nurse, including by providing an accelerated program to prepare a student to earn a bachelor of science degree in nursing;(2) prepares a student to earn a master of science degree in nursing with a concentration in education; or(3) provides an articulation program providing for advancement from an associate degree to a bachelor of science degree in nursing or to a master of science degree in nursing with a concentration in education.(d) A hospital-based nursing education partnership shall return to the board money granted to the partnership under this subchapter that the partnership does not spend on eligible costs under Subsection (c). As the board determines appropriate to best achieve the purposes of these programs, the board may:(1) use the money to make grants to other hospital-based nursing education partnerships;(2) use the money to make grants under the professional nursing shortage reduction program established under Subchapter Z; or(3) transfer the money to the permanent fund for higher education nursing, allied health, and other health-related programs established under Subchapter C, Chapter 63, for use in making grants under that subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 889, Sec. 73, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 936, Sec. 1, eff. June 15, 2007.

Sec. 61.9754. PRIORITY FOR FUNDING. In awarding a grant under this subchapter, the board shall give priority to a hospital-based nursing education partnership that submits a proposal that:(1) provides for collaborative educational models between one or more participating hospitals and one or more participating nursing education programs that have signed a memorandum of understanding or other written agreement under which the participants agree to comply with standards established by the board, including any standards the board may establish that:(A) provide for program management that offers a centralized decision-making process allowing for inclusion of each entity participating in the partnership;(B) provide for access to clinical training positions for students in nursing education programs that are not participating in the partnership; and(C) specify the details of any requirement relating to a student in a nursing education program participating in the partnership being employed after graduation in a hospital participating in the partnership, including any details relating to the employment of students who do not complete the program, are not offered a nursing position at the hospital, or choose to pursue other employment;(2) includes a demonstrable education model to:(A) increase the number of students enrolled in, the number of students graduating from, and the number of nursing faculty employed by each nursing education program participating in the partnership; and(B) improve student retention in each nursing education program;(3) indicates the availability of money to match all or a portion of the grant money, including matching money from a hospital, private or nonprofit entity, or institution of higher education;(4) provides for completion of a class admitted under this project to be funded by all members of the partnership if the funded project ends before the class graduation date;(5) can be replicated by other hospital-based nursing education partnerships or nursing education programs; and(6) includes plans for sustainability of the partnership beyond the grant period.

Added by Acts 2007, 80th Leg., R.S., Ch. 889, Sec. 73, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 936, Sec. 1, eff. June 15, 2007.

Sec. 61.9755. GRANTS, GIFTS, AND DONATIONS. In addition to money appropriated by the legislature, the board may solicit, receive, and spend grants, gifts, and donations from any public or private source for the purposes of this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 889, Sec. 73, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 936, Sec. 1, eff. June 15, 2007.

Sec. 61.9756. RULES. The board shall adopt rules for the administration of the Texas hospital-based nursing education partnership grant program. The rules must include:(1) provisions relating to applying for a grant under this subchapter; and(2) standards of accountability to be met by any hospital-based nursing education partnership awarded a grant under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 889, Sec. 73, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 936, Sec. 1, eff. June 15, 2007.

Sec. 61.9757. APPROVAL AS NURSING EDUCATION PILOT PROGRAM. The board and the Texas Board of Nursing shall establish a single application process under which a hospital-based nursing education partnership may apply both for approval as a pilot program under Section 301.1605, Occupations Code, and for a grant under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 889, Sec. 73, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 936, Sec. 1, eff. June 15, 2007.

Sec. 61.9758. REPORTING REQUIREMENTS. (a) Each hospital-based nursing education partnership that receives a grant under this subchapter shall submit to the board narrative and financial reports that include information concerning the extent to which during the reporting period the partnership has complied with accountability standards established by the board.(b) Not later than December 31 of each even-numbered year, the board shall submit a report to the governor, lieutenant governor, and speaker of the house of representatives. The report shall include a list and description of partnerships created under this subchapter, and the number of new nursing student enrollees.

Added by Acts 2007, 80th Leg., R.S., Ch. 889, Sec. 73, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 936, Sec. 1, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 7.011, eff. September 1, 2009.

Sec. 61.9759. ADMINISTRATIVE COSTS. A reasonable amount, not to exceed three percent, of any money appropriated for purposes of this subchapter may be used to pay the costs of administering this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 889, Sec. 73, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 936, Sec. 1, eff. June 15, 2007.

SUBCHAPTER FF. TEXAS ARMED SERVICES SCHOLARSHIP PROGRAMSec. 61.9771. SCHOLARSHIP PROGRAM; SCHOLARSHIP AMOUNT. (a) The board shall establish and administer, in accordance with this subchapter and board rules, the Texas Armed Services Scholarship Program under which the board provides an annual conditional scholarship to a student who meets the eligibility criteria prescribed by Section 61.9772 and is appointed to receive a scholarship.(b) The amount of a scholarship under this subchapter in an academic year is the lesser of:(1) $15,000; or(2) the amount available for each scholarship from appropriations that may be used for scholarships under this subchapter for that academic year.

Added by Acts 2009, 81st Leg., R.S., Ch. 1326, Sec. 1, eff. September 1, 2009.

Sec. 61.9772. ELIGIBILITY; NOMINATION AND SELECTION. (a) To receive an initial scholarship under this subchapter, a student must:(1) be enrolled as a freshman in a public or private institution of higher education in this state;(2) enroll in and be a member in good standing of a Reserve Officers' Training Corps (ROTC) program while enrolled in a public or private institution of higher education in this state;(3) be appointed to receive a scholarship by the governor, the lieutenant governor, a state senator, or a state representative; and(4) enter into an agreement with the board under Section 61.9773.(b) In each year, the governor and the lieutenant governor may each appoint two students and each state senator and each state representative may appoint one student to receive an initial scholarship under this subchapter.(c) For a student to continue to receive a scholarship awarded under this subchapter, the student must maintain satisfactory academic progress as determined by the institution in which the student is enrolled.

Added by Acts 2009, 81st Leg., R.S., Ch. 1326, Sec. 1, eff. September 1, 2009.

Sec. 61.9773. AGREEMENT REQUIREMENTS. (a) To receive a scholarship under this subchapter, a student must enter into an agreement with the board as provided by this section. The agreement must require the student to:(1) complete four years of ROTC training;(2) graduate not later than five years after the date the student first enrolls in a public or private institution of higher education in this state;(3) after graduation, enter into:(A) a four-year commitment to be a member of the Texas Army or Air Force National Guard; or(B) a contract to serve as a commissioned officer in any branch of the armed services of the United States;(4) meet the physical examination requirements and all other prescreening requirements of the Texas Army or Air Force National Guard or the branch of the armed services with which the student enters into a contract; and(5) agree to repay the scholarship if the student:(A) fails to maintain satisfactory academic progress;(B) withdraws from the scholarship program; or(C) fails to fulfill a commitment or contract described by Subdivision (3).(b) The board shall adopt rules to exempt a student from the repayment of a scholarship under an agreement entered into under this section if the student is unable to meet the obligations of the agreement solely as a result of physical inability.

Added by Acts 2009, 81st Leg., R.S., Ch. 1326, Sec. 1, eff. September 1, 2009.

Sec. 61.9774. RULES. (a) The board shall adopt rules as necessary for the administration of this subchapter, including rules regarding the eligibility criteria and the selection of scholarship recipients.(b) The board by rule shall provide that any amount paid to a student by a branch of the armed services of the United States during an academic year for which the student receives a scholarship under this subchapter because the student is under a contract with that branch shall be deducted from the amount of the scholarship awarded to the student for that academic year.

Added by Acts 2009, 81st Leg., R.S., Ch. 1326, Sec. 1, eff. September 1, 2009.

Sec. 61.9775. LIMITATION ON SCHOLARSHIP. A person may not receive a scholarship under this subchapter after earning a cumulative total of 150 credit hours or after being awarded a baccalaureate degree, whichever occurs first.

Added by Acts 2009, 81st Leg., R.S., Ch. 1326, Sec. 1, eff. September 1, 2009.

Sec. 61.9776. FUNDING. The board shall administer this subchapter using available appropriations and gifts, grants, and donations made for the purposes of this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1326, Sec. 1, eff. September 1, 2009.



CHAPTER 62. CONSTITUTIONAL AND STATUTORY FUNDS TO SUPPORT INSTITUTIONS OF HIGHER EDUCATION

EDUCATION CODETITLE 3. HIGHER EDUCATIONSUBTITLE B. STATE COORDINATION OF HIGHER EDUCATIONCHAPTER 62. CONSTITUTIONAL AND STATUTORY FUNDS TO SUPPORT INSTITUTIONS OF HIGHER EDUCATIONSUBCHAPTER A. GENERAL PROVISIONSSec. 62.001. SHORT TITLE. This chapter may be cited as "The Excellence in Higher Education Act" of 1985.

Added by Acts 1985, 69th Leg., ch. 225, Sec. 1, eff. June 3, 1985.

Sec. 62.002. PURPOSE. Through equitable allocation of the annual appropriation mandated by Article VII, Section 17(a), of the Constitution of Texas, the purpose of this chapter is to provide to the governing boards of the institutions and agencies of higher education eligible to participate in the distribution of funds pursuant to Article VII, Section 17, of the Constitution of Texas, the means to create and maintain a degree of excellence at the respective institutions and agencies of higher education that is above and apart from the normal appropriative formulas established by the Coordinating Board, Texas College and University System.

Added by Acts 1985, 69th Leg., ch. 225, Sec. 1, eff. June 3, 1985.

Sec. 62.003. DEFINITIONS. In this chapter:(1) Except as otherwise provided by Subchapters C, D, F, and G, "eligible institution" means the eligible agencies and institutions of higher education listed in Article VII, Section 17(b), of the Constitution of Texas, and any institution or agency of higher education that is later made eligible to participate in the disbursement of funds pursuant to Article VII, Section 17(c), of the Constitution of Texas.(2) "Governing board" means the board of regents or other state governmental body to which an eligible agency or institution is assigned for governance by the Texas Constitution or by the laws of the State of Texas.(3) "Coordinating board" means the Texas Higher Education Coordinating Board.

Added by Acts 1985, 69th Leg., ch. 225, Sec. 1, eff. June 3, 1985. Amended by Acts 1995, 74th Leg., ch. 1045, Sec. 1, eff. June 17, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 287, Sec. 9, eff. September 1, 2009.

SUBCHAPTER B. AMOUNTS ALLOCATED BY EQUITABLE ALLOCATION FORMULAFor expiration of Subsections (a-1) and (a-2), see Subsection (a-2).Sec. 62.021. ALLOCATIONS. (a) In each state fiscal year beginning with the state fiscal year ending August 31, 2011, an eligible institution is entitled to receive an amount allocated in accordance with this section from the funds appropriated for that year by Section 17(a), Article VII, Texas Constitution. The comptroller shall distribute funds allocated under this subsection only on presentation of a claim and issuance of a warrant in accordance with Section 403.071, Government Code. An eligible institution may not present a claim to be paid from any funds allocated under this subsection before the delivery of goods or services described in Section 17, Article VII, Texas Constitution, except for the payment of principal or interest on bonds or notes or for a payment for a book or other published library material as authorized by Section 2155.386, Government Code. The allocation of funds under this subsection is made in accordance with an equitable formula consisting of the following elements: space deficit, facilities condition, institutional complexity, and a separate allocation for the Texas State Technical College System. The annual amounts allocated by the formula are as follows:(1) $3,559,433 to Midwestern State University;(2) $27,846,476 to the University of North Texas;(3) $8,771,265 to the University of North Texas Health Science Center at Fort Worth;(4) $12,311,123 to The University of Texas--Pan American;(5) $5,057,420 to The University of Texas at Brownsville;(6) $8,425,937 to Stephen F. Austin State University;(7) to the following component institutions of the Texas State University System:(A) $8,330,933 to Lamar University;(B) $2,332,463 to the Lamar Institute of Technology;(C) $1,235,752 to Lamar State College--Orange;(D) $1,244,694 to Lamar State College--Port Arthur;(E) $11,893,110 to Sam Houston State University;(F) $21,863,258 to Texas State University--San Marcos;(G) $1,625,061 to Sul Ross State University; and(H) $445,380 to Sul Ross State University-Rio Grande College;(8) $8,894,700 to Texas Southern University;(9) to the following component institutions of the Texas Tech University System:(A) $23,936,088 to Texas Tech University;(B) $16,973,569 to Texas Tech University Health Sciences Center; and(C) $3,743,027 to Angelo State University;(10) $10,169,695 to Texas Woman's University;(11) to the following component institutions of the University of Houston System:(A) $35,885,768 to the University of Houston;(B) $2,393,921 to the University of Houston--Victoria;(C) $5,214,167 to the University of Houston--Clear Lake; and(D) $7,435,238 to the University of Houston--Downtown;(12) to the following component institutions of The Texas A&M University System:(A) $7,139,067 to Texas A&M University--Corpus Christi;(B) $3,796,436 to Texas A&M International University;(C) $5,046,885 to Texas A&M University--Kingsville;(D) $4,652,995 to West Texas A&M University;(E) $5,193,232 to Texas A&M University--Commerce; and(F) $1,307,907 to Texas A&M University--Texarkana; and(13) $5,775,000 to the Texas State Technical College System Administration and the following component campuses, but not its extension centers or programs:(A) Texas State Technical College-Harlingen;(B) Texas State Technical College--Marshall;(C) Texas State Technical College--West Texas; and(D) Texas State Technical College--Waco.(a-1) This subsection applies only to the state fiscal years ending August 31, 2009, and August 31, 2010, and is intended as a correction necessary to ensure an equitable distribution of the funds appropriated by Section 17(a), Article VII, Texas Constitution, for the five-year period ending August 31, 2010, in accordance with the equitable formula prescribed by Section 17(d), Article VII, Texas Constitution. In each state fiscal year to which this subsection applies, an eligible institution is entitled to receive an amount allocated in accordance with this subsection from the funds appropriated for each of those years by Section 17(a), Article VII, Texas Constitution. The comptroller shall distribute funds allocated under this subsection only on presentation of a claim and issuance of a warrant in accordance with Section 403.071, Government Code. An eligible institution may not present a claim to be paid from any funds allocated under this subsection before the delivery of goods or services described in Section 17, Article VII, Texas Constitution, except for the payment of principal or interest on bonds or notes or for a payment for a book or other published library material as authorized by Section 2155.386, Government Code. The allocation of funds under this subsection is made in accordance with an equitable formula consisting of the following elements: space deficit, facilities condition, institutional complexity, and a separate allocation for the Texas State Technical College System. The annual amounts allocated by the formula are as follows:(1) $3,810,377 to Midwestern State University;(2) $27,122,687 to the University of North Texas;(3) $7,994,676 to the University of North Texas Health Science Center at Fort Worth;(4) $13,176,800 to The University of Texas--Pan American;(5) $4,284,677 to The University of Texas at Brownsville;(6) $6,907,643 to Stephen F. Austin State University;(7) to the following component institutions of the Texas State University System:(A) $8,028,333 to Lamar University;(B) $1,825,332 to the Lamar Institute of Technology;(C) $1,140,745 to Lamar State College--Orange;(D) $1,217,124 to Lamar State College--Port Arthur;(E) $10,184,001 to Sam Houston State University;(F) $20,258,248 to Texas State University--San Marcos;(G) $2,090,896 to Sul Ross State University; and(H) $388,203 to Sul Ross State University-Rio Grande College;(8) $11,283,387 to Texas Southern University;(9) to the following component institutions of the Texas Tech University System:(A) $27,446,656 to Texas Tech University;(B) $14,854,762 to Texas Tech University Health Sciences Center; and(C) $3,667,497 to Angelo State University;(10) $8,615,167 to Texas Woman's University;(11) to the following component institutions of the University of Houston System:(A) $36,091,538 to the University of Houston;(B) $2,335,692 to the University of Houston--Victoria;(C) $5,355,874 to the University of Houston--Clear Lake; and(D) $9,548,995 to the University of Houston--Downtown;(12) to the following component institutions of The Texas A&M University System:(A) $8,471,116 to Texas A&M University--Corpus Christi;(B) $3,202,241 to Texas A&M International University;(C) $5,167,540 to Texas A&M University--Kingsville;(D) $4,886,159 to West Texas A&M University;(E) $5,684,047 to Texas A&M University--Commerce; and(F) $1,684,587 to Texas A&M University--Texarkana; and(13) $5,775,000 to the Texas State Technical College System Administration and the following component campuses, but not its extension centers or programs:(A) Texas State Technical College-Harlingen;(B) Texas State Technical College--Marshall;(C) Texas State Technical College--West Texas; and(D) Texas State Technical College--Waco.(a-2) This subsection and Subsection (a-1) expire September 1, 2010.(b) Each governing board participating in the distribution of funds as described in this section may expend the funds without limitation, and as the governing board may decide in its sole discretion, for any and all purposes described in Article VII, Section 17, of the Constitution of Texas; provided, however, that for new construction, major repair and rehabilitation projects, and land acquisition projects, those funds may not be expended without the prior approval of the legislature or the approval, review, or endorsement, as applicable, of the coordinating board; and provided further that review and approval of major repair and rehabilitation shall apply only to projects in excess of $600,000.(c) Each governing board participating in the distribution of funds as described in this section may issue bonds and notes as authorized in Article VII, Section 17, of the Constitution of Texas. For purposes of this chapter, the governing board of Texas Tech University may issue bonds and notes as authorized in Article VII, Section 17, of the Constitution of Texas, on behalf of both Texas Tech University and Texas Tech University Health Sciences Center, and the annual appropriations of both institutions may be combined and pledged by the governing body of Texas Tech University in support of such bonds and notes.(d) All funds appropriated by Article VII, Section 17, of the Constitution of Texas, but not expended during the fiscal year of appropriation, shall be carried forward and reappropriated for each of the succeeding fiscal years until expended by the governing boards of eligible institutions for the purposes described in Article VII, Section 17, of the Constitution of Texas.(e) Whereas the University of North Texas at Dallas was created as an institution of higher education by Chapter 25 (S.B. 576), Acts of the 77th Legislature, Regular Session, 2001, which was approved by a vote of more than two-thirds of the membership of each house of the legislature, the University of North Texas at Dallas is entitled to participate in the funding provided by Section 17, Article VII, Texas Constitution, as soon as the University of North Texas at Dallas operates as a general academic teaching institution.(f) Pursuant to the annual allocation amounts shown in Subsections (a) and (a-1) for each year of the remaining 10-year allocation period established under Section 17(d), Article VII, Texas Constitution, that ends in 2015, the comptroller shall distribute to the Lamar Institute of Technology a portion of the total annual appropriation under Section 17(a), Article VII, Texas Constitution.

Added by Acts 1985, 69th Leg., ch. 225, Sec. 1, eff. June 3, 1985. Amended by Acts 1987, 70th Leg., ch. 1070, Sec. 5, eff. May 15, 1988; Acts 1989, 71st Leg., ch. 1084, Sec. 1.31; Acts 1991, 72nd Leg., ch. 105, Sec. 3, eff. Aug. 26, 1991; Acts 1991, 72nd Leg., ch. 305, Sec. 3, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 260, Sec. 12, eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 408, Sec. 11, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 1045, Sec. 2, eff. June 17, 1995; Acts 1995, 74th Leg., ch. 1061, Sec. 9, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 129, Sec. 1, eff. May 19, 1997; Acts 1999, 76th Leg., ch. 1363, Sec. 2, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1467, Sec. 1.03, eff. June 19, 1999; Acts 1999, 76th Leg., ch. 1508, Sec. 1, eff. June 19, 1999; Acts 2001, 77th Leg., ch. 238, Sec. 2, eff. May 22, 2001; Acts 2001, 77th Leg., ch. 1212, Sec. 1, eff. June 15, 2001; Acts 2003, 78th Leg., ch. 386, Sec. 8, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1306, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1306, Sec. 4, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 179, Sec. 11, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 287, Sec. 10, eff. June 17, 2009.

Sec. 62.022. ALLOCATION FORMULA. (a) Prior to the convening of the regular session of the Texas Legislature immediately preceding each 10-year period for which Section 17(d), Article VII, Texas Constitution, prescribes an allocation of the money appropriated by Section 17(a), Article VII, Texas Constitution, the coordinating board shall conduct, with the full participation of the eligible institutions, a study and present recommendations to the Legislative Budget Board and the standing committees of the house of representatives and the senate having jurisdiction over legislation related to higher education as to the allocation of the money appropriated by Section 17(a) for the following 10-year allocation period established by Section 17(d).(b) Prior to the convening of the regular session of the Texas Legislature immediately preceding the sixth year of each 10-year allocation period established by Section 17(d), Article VII, Texas Constitution, the coordinating board shall conduct, with the full participation of the eligible institutions, a study and present recommendations to the Legislative Budget Board and the standing committees of the house of representatives and the senate having cognizance over legislation related to higher education as to whether and, if so, how, the equitable allocation formula established for that 10-year period should be adjusted for the last five years of the 10-year period. The coordinating board shall include in the study a survey of educational and general building quality, if the legislature provides funds for the survey.(c) The legislature shall approve, modify and approve, or reject the recommendations of the coordinating board under Subsection (a) or (b).(d) If, prior to the first day of the sixth year of a 10-year allocation period established by Section 17(d), Article VII, Texas Constitution, the Texas Legislature fails to act on a recommendation for adjustment in the equitable allocation formula, the 10-year allocation provided for in Section 62.021(a) shall continue until the end of the 10-year period.(e) No adjustment shall be made in the allocation formula that will prevent payment of both the principal and interest on outstanding bonds and notes sold pursuant to Section 17(e), Article VII, Texas Constitution.(f) A review of the allocation formula conducted by the coordinating board under this section shall include:(1) a comparison of the deferred maintenance needs of an institution of higher education and the extent to which the constitutionally dedicated funds were used to meet those needs; and(2) an evaluation of the effectiveness of the allocation formula concerning deferred maintenance needs of those institutions.

Added by Acts 1985, 69th Leg., ch. 225, Sec. 1, eff. June 3, 1985. Amended by Acts 1989, 71st Leg., ch. 1084, Sec. 1.33, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 1045, Sec. 3, eff. June 17, 1995; Acts 1999, 76th Leg., ch. 1467, Sec. 1.05, eff. June 19, 1999.

Sec. 62.023. SEVERABILITY. If any provision of this chapter or the application thereof under any circumstance is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

Added by Acts 1985, 69th Leg., ch. 225, Sec. 1, eff. June 3, 1985.

Sec. 62.024. AMOUNT OF ALLOCATION INCREASED. In accordance with Section 17(a), Article VII, Texas Constitution, for each state fiscal year beginning with the state fiscal year ending August 31, 2008, the amount of the annual constitutional appropriation under that subsection is increased to $262.5 million.

Added by Acts 1993, 73rd Leg., ch. 537, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 1306, Sec. 2, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 287, Sec. 11, eff. June 17, 2009.

Sec. 62.027. EFFECT OF LEGISLATION. (a) The constitutional amendment proposed by S.J.R. No. 13, 73rd Legislature, Regular Session, 1993, and approved by the voters at an election held on November 2, 1993, amended Section 17(a), Article VII, Texas Constitution, to permit the legislature by two-thirds vote of the membership of each house to increase the amount of the appropriation made under that section for each five-year period.(b) Chapter 537, Acts of the 73rd Legislature, Regular Session, 1993, added Section 62.024 to this subchapter in order to increase the amount of the appropriation made under Section 17(a), Article VII, Texas Constitution.(c) The increase provided by the amendment to Section 62.024 enacted by the 79th Legislature, Regular Session, 2005, in the amount of the appropriation made under Section 17(a), Article VII, Texas Constitution, for each state fiscal year beginning with the state fiscal year ending August 31, 2008, constitutes the increase in accordance with Section 17(a) that the legislature considers appropriate for the five-year period beginning September 1, 2005.

Added by Acts 1995, 74th Leg., ch. 1045, Sec. 4, eff. June 17, 1995.Amended by: Acts 2005, 79th Leg., Ch. 1306, Sec. 3, eff. September 1, 2005.

SUBCHAPTER C. RESEARCH UNIVERSITY DEVELOPMENT FUNDSec. 62.051. DEFINITIONS. In this subchapter:(1) "Eligible institution" means an institution of higher education designated as a research university or emerging research university under the coordinating board's accountability system.(2) "Institution of higher education" has the meaning assigned by Section 61.003.

Added by Acts 2009, 81st Leg., R.S., Ch. 287, Sec. 12, eff. September 1, 2009.

Sec. 62.052. PURPOSE. The purpose of this subchapter is to provide funding to research universities and emerging research universities for the recruitment and retention of highly qualified faculty and the enhancement of research productivity at those universities.

Added by Acts 2009, 81st Leg., R.S., Ch. 287, Sec. 12, eff. September 1, 2009.

Sec. 62.053. FUNDING. (a) For each state fiscal year, the coordinating board shall distribute any funds appropriated by the legislature for the purposes of this subchapter, and any other funds made available for the purposes of this subchapter, to eligible institutions based on the average amount of total research funds expended by each institution annually during the three most recent state fiscal years, according to the following rates:(1) at least $1 million for every $10 million of the average annual amount of those research funds expended by the institution, if that average amount for the institution is $50 million or more; and(2) at least $500,000 for every $10 million of the average annual amount of those research funds expended by the institution, if that average amount for the institution is less than $50 million.(b) For purposes of Subsection (a), the amount of total research funds expended by an eligible institution in a state fiscal year is the amount of those funds as reported to the coordinating board by the institution for that fiscal year, subject to any adjustment by the coordinating board in accordance with the standards and accounting methods the coordinating board prescribes for purposes of this section. If the funds available for distribution for a state fiscal year under Subsection (a) are not sufficient to provide the amount specified by Subsection (a) for each eligible institution or exceed the amount sufficient for that purpose, the available amount shall be distributed in proportion to the total amount to which each institution is otherwise entitled under Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch. 287, Sec. 12, eff. September 1, 2009.

Sec. 62.054. RULES. The coordinating board shall adopt rules for the administration of this subchapter, including any rules the coordinating board considers necessary regarding the submission to the coordinating board by eligible institutions of any student data required for the coordinating board to carry out its duties under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 287, Sec. 12, eff. September 1, 2009.

SUBCHAPTER D. PERFORMANCE INCENTIVE FUNDINGSec. 62.071. DEFINITIONS. In this subchapter:(1) "At-risk student" means an undergraduate student of an eligible institution:(A) whose score on the Scholastic Assessment Test (SAT) or the American College Test (ACT) is less than the national mean score of students' scores on that test;(B) who has been awarded a grant under the federal Pell Grant program;(C) who was 20 years of age or older on the date the student initially enrolled in the institution;(D) who is enrolled as a part-time student; or(E) who did not receive a high school diploma but received a high school equivalency certificate within the last six years.(2) "Critical field" means:(A) the field of engineering, computer science, mathematics, physical science, allied health, nursing, or teacher certification in a field of science or mathematics; and(B) any other field of study identified as a critical field by the coordinating board in "Closing the Gaps," the state's master plan for higher education.(3) "Eligible institution" means a general academic teaching institution other than a public state college.(4) "General academic teaching institution" and "public state college" have the meanings assigned by Section 61.003.

Added by Acts 2009, 81st Leg., R.S., Ch. 287, Sec. 12, eff. September 1, 2009.

Sec. 62.072. FUNDING. (a) For each state fiscal year, the coordinating board shall distribute any performance incentive funds appropriated by the legislature for purposes of this subchapter, and any other funds made available for the purposes of this subchapter, to eligible institutions as follows:(1) 50 percent to be distributed among eligible institutions in proportion to the increase, if any, in the average number of degrees awarded annually by each institution in the two most recent fiscal years from the average number of degrees awarded annually by that institution in the two fiscal years immediately preceding those fiscal years, using the weights assigned to each degree under the table prescribed by Subsection (b); and(2) the remaining 50 percent to be distributed among eligible institutions in proportion to the average number of degrees awarded annually by each institution in the three most recent fiscal years, using the weights assigned to each degree under the table prescribed by Subsection (b).(b) A number of points is assigned for each degree awarded by an eligible institution according to the following table:

POINTS

Noncritical Field/Not At-Risk Student

1.0

Noncritical Field/At-Risk Student

2.0

Critical Field/Not At-Risk Student

2.0

Critical Field/At-Risk Student

3.0

Added by Acts 2009, 81st Leg., R.S., Ch.

287, Sec. 12, eff. September 1, 2009.

Sec. 62.073. RULES. The coordinating board shall adopt rules

for the administration of this subchapter, including any rules

the coordinating board considers necessary regarding the

submission to the coordinating board by eligible institutions of

any student data required for the coordinating board to carry out

its duties under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

287, Sec. 12, eff. September 1, 2009.

SUBCHAPTER E. RESEARCH DEVELOPMENT FUND

Sec. 62.091. PURPOSE. The research development fund is

established to provide funding to promote increased research

capacity at eligible general academic teaching institutions.

Added by Acts 2003, 78th Leg., ch. 322, Sec. 2, eff. Sept. 1,

2005.

Sec. 62.092. DEFINITIONS. In this subchapter:

(1) "Coordinating board" means the Texas Higher Education

Coordinating Board.

(2) "Eligible institution" means a general academic teaching

institution, as defined by Section 61.003, other than The

University of Texas at Austin, Texas A&M University, or

Prairie View A&M University.

Added by Acts 2003, 78th Leg., ch. 322, Sec. 2, eff. Sept. 1,

2005.

Sec. 62.093. ADMINISTRATION. (a) The research development fund

is a fund outside the state treasury in the custody of the

comptroller.

(b) The comptroller shall administer and invest the research

development fund.

Added by Acts 2003, 78th Leg., ch. 322, Sec. 2, eff. Sept. 1,

2005.

Sec. 62.094. FUNDING. (a) The research development fund

consists of the amounts appropriated or transferred to the credit

of the fund under this section or other law.

(b) The comptroller shall deposit all interest, dividends, and

other income earned from investment of the research development

fund to the credit of the fund.

(c) The comptroller may accept gifts or grants from any public

or private source for the research development fund.

Added by Acts 2003, 78th Leg., ch. 322, Sec. 2, eff. Sept. 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

287, Sec. 14, eff. September 1, 2009.

Sec. 62.095. APPORTIONMENT OF FUND TO ELIGIBLE INSTITUTIONS.

(a) In each state fiscal year, the comptroller shall distribute

the total amount of all assets in the research development fund

to eligible institutions. The amount shall be apportioned among

the eligible institutions based on the average amount of

restricted research funds expended by each institution per year

for the three preceding state fiscal years.

(b) For purposes of Subsection (a), the amount of restricted

research funds expended by an institution in a fiscal year is the

amount of those funds as reported to the coordinating board by

the institution for that fiscal year, subject to any adjustment

by the coordinating board in accordance with the standards and

accounting methods the coordinating board prescribes under

Section 62.096.

Added by Acts 2003, 78th Leg., ch. 322, Sec. 2, eff. Sept. 1,

2005.

Sec. 62.096. VERIFICATION OF ALLOCATION FACTORS. (a) For

purposes of this subchapter, the coordinating board shall

prescribe standards and accounting methods for determining the

amount of restricted research funds expended by an eligible

institution in a state fiscal year.

(b) The coordinating board shall convene a committee comprised

of persons designated by the presidents of eligible institutions

to approve the allocations standards and accounting methods

established by the coordinating board by October 1, 2003.

(c) The coordinating board, as soon as practicable in each state

fiscal year no later than November 1, shall provide the

comptroller with verified information relating to the amounts of

restricted research funds expended by eligible institutions as

necessary to determine the apportionment of the research

development fund under this subchapter for that fiscal year.

(d) The coordinating board may audit the appropriate records of

an eligible institution to verify information for purposes of

this subchapter.

(e) An eligible institution may appeal the coordinating board's

decision regarding the institution's verified information

relating to the amounts of restricted research expended to the

advisory committee for final determination of eligibility.

Added by Acts 2003, 78th Leg., ch. 322, Sec. 2, eff. Sept. 1,

2005.

Sec. 62.097. USE OF ALLOCATED AMOUNTS. (a) An eligible

institution may use money received from the research development

fund only for the support and maintenance of educational and

general activities, including research and student services, that

promote increased research capacity at the institution.

(b) Money received by an institution from the research

development fund in a fiscal year that is not used by the

institution in that fiscal year may be held and used by the

institution in subsequent fiscal years.

Added by Acts 2003, 78th Leg., ch. 322, Sec. 2, eff. Sept. 1,

2005.

Sec. 62.098. ANNUAL REPORT. (a) Each eligible institution that

receives money under this subchapter in a state fiscal year shall

prepare a report at the end of that fiscal year describing the

manner in which the institution used the money. The institution

shall include in the report information regarding the use of

money spent in that fiscal year that was received under this

subchapter in a preceding fiscal year.

(b) The institution shall deliver a copy of the report to the

coordinating board and the Legislative Budget Board not later

than December 1 after the end of the fiscal year. The Legislative

Budget Board may establish requirements for the form and content

of the report.

(c) The institution shall include in the report information on

the use or other disposition of money the institution previously

received from the Texas excellence fund or the university

research fund, if the institution spent money from either of

those funds in the fiscal year of the report.

Added by Acts 2003, 78th Leg., ch. 322, Sec. 2, eff. Sept. 1,

2005.

SUBCHAPTER F. TEXAS RESEARCH INCENTIVE PROGRAM (TRIP)

Sec. 62.121. DEFINITIONS. In this subchapter:

(1) "Eligible institution" means an institution of higher

education designated as an emerging research university under the

coordinating board's accountability system.

(2) "Gift" includes cash, cash equivalents, marketable

securities, closely held securities, money market holdings,

partnership interests, personal property, real property,

minerals, and life insurance proceeds.

(3) "Institution of higher education" has the meaning assigned

by Section 61.003.

(4) "Program" means the Texas Research Incentive Program (TRIP)

established under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

287, Sec. 12, eff. September 1, 2009.

Sec. 62.122. PROGRAM ADMINISTRATION. The coordinating board

shall develop and administer the Texas Research Incentive Program

(TRIP) in accordance with this subchapter to provide matching

funds to assist eligible institutions in leveraging private gifts

for the enhancement of research productivity and faculty

recruitment.

Added by Acts 2009, 81st Leg., R.S., Ch.

287, Sec. 12, eff. September 1, 2009.

Sec. 62.123. MATCHING GRANTS. (a) An eligible institution that

receives gifts or endowments from private sources in a state

fiscal year for the purpose of enhancing research activities at

the institution, including a gift or endowment for endowed

chairs, professorships, facilities, equipment, program costs, or

graduate stipends or fellowships, is entitled to receive, out of

funds appropriated for the purposes of the program for that

fiscal year, a matching grant in an amount determined according

to the following rates:

(1) 50 percent of the amount of the gifts and endowments, if the

total amount of gifts and endowments is $100,000 or more but not

more than $999,999;

(2) 75 percent of the amount of the gifts and endowments, if the

total amount of gifts and endowments is $1 million or more but

not more than $1,999,999; or

(3) 100 percent of the amount of the gifts and endowments, if

the total amount of gifts and endowments is $2 million or more.

(b) An eligible institution is not entitled to matching funds

under the program for:

(1) a gift that has been pledged but has not been received by

the institution;

(2) a gift for undergraduate scholarships or grants; or

(3) any portion of gifts or endowments received by the

institution from a single source in a state fiscal year in excess

of $10 million.

(c) The coordinating board shall establish procedures for the

certification by the coordinating board of an eligible

institution's receipt of a qualifying gift or endowment. A cash

gift or endowment must be certified as of the date the gift or

endowment was deposited by the institution in a depository bank

or invested by the institution as authorized by law. A non-cash

gift must be certified as of the date the gift is converted to

cash, and is considered to have been received on that date for

purposes of this subchapter.

(d) If the funds appropriated for the program for a state fiscal

year are insufficient to provide matching grants in the amounts

specified by this section for all qualifying private gifts and

endowments received by eligible institutions during that fiscal

year, the coordinating board shall provide matching grants for

those gifts and endowments in order of their certification date,

and shall provide matching grants for any remaining unmatched

gifts and endowments in the following fiscal year using funds

appropriated to the program for that following year, to the

extent funds are available.

(e) Matching grants received by an eligible institution under

this section may not be considered as a basis to reduce, directly

or indirectly, the amount of money otherwise appropriated to the

institution.

Added by Acts 2009, 81st Leg., R.S., Ch.

287, Sec. 12, eff. September 1, 2009.

Sec. 62.124. RULES. The coordinating board shall adopt rules

for the administration of this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

287, Sec. 12, eff. September 1, 2009.

SUBCHAPTER G. NATIONAL RESEARCH UNIVERSITY FUND

Sec. 62.141. PURPOSE. The purpose of this subchapter is to

allocate appropriations from the national research university

fund to provide a dedicated, independent, and equitable source of

funding to enable emerging research universities in this state to

achieve national prominence as major research universities.

Added by Acts 2009, 81st Leg., R.S., Ch.

287, Sec. 13, eff. September 1, 2009.

Sec. 62.142. DEFINITIONS. In this subchapter:

(1) "Eligible institution" means a general academic teaching

institution that is eligible to receive distributions of money

under this subchapter.

(2) "Endowment funds" means funds treated as endowment funds

under the coordinating board's accountability system.

(3) "Fund" means the national research university fund.

(4) "General academic teaching institution" has the meaning

assigned by Section 61.003.

Added by Acts 2009, 81st Leg., R.S., Ch.

287, Sec. 13, eff. September 1, 2009.

Sec. 62.143. ADMINISTRATION AND INVESTMENT OF FUND. (a) The

national research university fund is a fund outside the state

treasury in the custody of the comptroller.

(b) The comptroller shall administer and invest the fund in

accordance with Section 20, Article VII, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

287, Sec. 13, eff. September 1, 2009.

Sec. 62.144. FUNDING. (a) The fund consists of any amounts

appropriated or transferred to the credit of the fund under the

Texas Constitution or otherwise appropriated or transferred to

the credit of the fund under this section or another law.

(b) The comptroller shall deposit to the credit of the fund all

interest, dividends, and other income earned from investment of

the fund.

(c) The comptroller may accept gifts or grants from any public

or private source for the fund.

Added by Acts 2009, 81st Leg., R.S., Ch.

287, Sec. 13, eff. September 1, 2009.

Sec. 62.145. ELIGIBILITY TO RECEIVE DISTRIBUTIONS FROM FUND.

(a) A general academic teaching institution is eligible to

receive a distribution of money under this subchapter for each

year of a state fiscal biennium if:

(1) the institution is designated as an emerging research

university under the coordinating board's accountability system;

(2) in each of the two state fiscal years preceding the state

fiscal biennium, the institution expended at least $45 million in

restricted research funds; and

(3) the institution satisfies at least four of the following

criteria:

(A) the value of the institution's endowment funds is at least

$400 million;

(B) the institution awarded at least 200 doctor of philosophy

degrees during each of the two academic years preceding the state

fiscal biennium;

(C) the entering freshman class of the institution for each of

those two academic years demonstrated high academic achievement,

as determined according to standards prescribed by the

coordinating board by rule, giving consideration to the future

educational needs of the state as articulated in the coordinating

board's "Closing the Gaps" report;

(D) the institution is designated as a member of the Association

of Research Libraries or has a Phi Beta Kappa chapter or has

received an equivalent recognition of research capabilities and

scholarly attainment as determined according to standards

prescribed by the coordinating board by rule;

(E) the faculty of the institution for each of those two

academic years was of high quality, as determined according to

coordinating board standards based on the professional

achievement and recognition of the institution's faculty,

including the election of faculty members to national academies;

and

(F) the institution has demonstrated a commitment to

high-quality graduate education, as determined according to

standards prescribed by the coordinating board by rule, including

the number of graduate-level programs at the institution, the

institution's admission standards for graduate programs, and the

level of institutional support for graduate students.

(b) A general academic teaching institution that becomes

eligible to receive a distribution of money under this subchapter

remains eligible to receive a distribution in each subsequent

state fiscal year.

Added by Acts 2009, 81st Leg., R.S., Ch.

287, Sec. 13, eff. September 1, 2009.

Sec. 62.146. ACCOUNTING STANDARDS; VERIFICATION OF INFORMATION.

(a) The coordinating board by rule shall prescribe standard

methods of accounting and standard methods of reporting

information for the purpose of determining the eligibility of

institutions under Section 62.145.

(b) As soon as practicable in each even-numbered year, based on

information submitted by the institutions to the coordinating

board as required by the coordinating board, the coordinating

board shall certify to the legislature verified information

relating to the criteria established by Section 62.145 to be used

to determine which institutions are initially eligible for

distributions of money from the fund. Information submitted to

the coordinating board by institutions for purposes of this

subchapter and the coordinating board's certification of that

information under this subsection are subject to audit by the

state auditor in accordance with Chapter 321, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

287, Sec. 13, eff. September 1, 2009.

Sec. 62.147. INELIGIBILITY OF INSTITUTIONS RECEIVING PERMANENT

UNIVERSITY FUND SUPPORT AND MAINTENANCE. The University of Texas

at Austin and Texas A&M University are ineligible to receive

money under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

287, Sec. 13, eff. September 1, 2009.

Sec. 62.148. ALLOCATION OF APPROPRIATED FUNDS TO ELIGIBLE

INSTITUTIONS. In each state fiscal year, the comptroller shall

distribute to eligible institutions the total amount appropriated

from the fund for that fiscal year. The amount shall be

allocated to the eligible institutions based on an equitable

formula adopted by the legislature to carry out the purposes of

the fund as established by Section 20, Article VII, Texas

Constitution. In adopting the allocation formula, the

legislature may consider the recommendations of the coordinating

board, including recommendations on the appropriate elements and

relative weights of elements of the formula.

Added by Acts 2009, 81st Leg., R.S., Ch.

287, Sec. 13, eff. September 1, 2009.

Sec. 62.149. USE OF ALLOCATED AMOUNTS. (a) An eligible

institution may use money received under this subchapter only for

the support and maintenance of educational and general activities

that promote increased research capacity at the institution.

(b) For purposes of Subsection (a), the use of money shall be

limited to the following permitted activities:

(1) providing faculty support and paying faculty salaries;

(2) purchasing equipment or library materials;

(3) paying graduate stipends; and

(4) supporting research performed at the institution, including

undergraduate research.

(c) Money received in a fiscal year by an institution under this

subchapter that is not used in that fiscal year by the

institution may be held and used by the institution in subsequent

fiscal years for the purposes prescribed by this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

287, Sec. 13, eff. September 1, 2009.



CHAPTER 63. PERMANENT FUNDS FOR HEALTH-RELATED INSTITUTIONS OF HIGHER EDUCATION

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE B. STATE COORDINATION OF HIGHER EDUCATION

CHAPTER 63. PERMANENT FUNDS FOR HEALTH-RELATED INSTITUTIONS OF

HIGHER EDUCATION

SUBCHAPTER A. PERMANENT HEALTH FUND FOR HIGHER EDUCATION

Sec. 63.001. PERMANENT HEALTH FUND FOR HIGHER EDUCATION. (a)

The permanent health fund for higher education is a special fund

in the treasury outside the general revenue fund.

(b) The fund is composed of:

(1) money transferred to the fund at the direction of the

legislature;

(2) gifts and grants contributed to the fund; and

(3) the returns received from investment of money in the fund.

Added by Acts 1999, 76th Leg., ch. 1402, Sec. 1, eff. Aug. 30,

1999.

Sec. 63.002. ADMINISTRATION AND USE OF FUND. (a) The board of

regents of The University of Texas System shall administer the

fund. The board may manage and invest the fund in the same manner

as the board manages and invests other permanent endowments. In

administering the fund, the board shall invest any funds in a

manner that preserves the purchasing power of the fund's assets

and the fund's annual distributions. The board shall determine

the amount available for distribution from the fund in a manner

consistent with the board's procedures for making distributions

to other endowment beneficiaries. The amount available for

distribution shall be determined by the investment and

distribution policy for the fund's assets adopted by the board.

Expenses of managing the fund's assets shall be paid from the

fund.

(b) Except as provided by Subsections (c), (d), and (f), money

in the fund may not be used for any purpose.

(c) The amount available for distribution from the fund may be

appropriated only for programs that benefit medical research,

health education, or treatment programs at the following

health-related institutions of higher education:

(1) The University of Texas Health Science Center at San

Antonio;

(2) The University of Texas M. D. Anderson Cancer Center;

(3) The University of Texas Southwestern Medical Center at

Dallas;

(4) The University of Texas Medical Branch at Galveston;

(5) The University of Texas Health Science Center at Houston;

(6) The University of Texas Health Science Center at Tyler;

(7) The University of Texas Health Science Center--South Texas

and its component institutions, if established under Subchapter

N, Chapter 74;

(8) The Texas A&M University Health Science Center;

(9) the University of North Texas Health Science Center at Fort

Worth;

(10) the Texas Tech University Health Sciences Center; and

(11) Baylor College of Medicine, if a contract between Baylor

College of Medicine and the Texas Higher Education Coordinating

Board is in effect under Section 61.092.

(d) The governing board of a health-related institution of

higher education entitled to receive money under this subchapter

may solicit and accept gifts and grants to the fund. A gift or

grant to the fund shall be appropriated and distributed and may

be used in the same manner as an amount appropriated under

Section 63.003, subject to any limitation or requirement placed

on the gift or grant by the donor or granting entity.

(e) Sections 403.095 and 404.071, Government Code, do not apply

to the fund. Section 404.094(d), Government Code, applies to the

fund.

(f) An institution of higher education that has accepted a gift

under Subchapter I, Chapter 51, that was conditioned on the

receipt by the institution of state matching funds from the

eminent scholars fund may use money the institution receives

under this subchapter to provide the state matching funds,

treating that amount as if it were a distribution to the

institution from the eminent scholars fund for purposes of

Subchapter I, Chapter 51.

Added by Acts 1999, 76th Leg., ch. 1402, Sec. 1, eff. Aug. 30,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1341, Sec. 4, eff. June 19, 2009.

Sec. 63.003. ALLOCATION OF DISTRIBUTION. (a) The legislature

shall appropriate the amount available for distribution from the

fund to the health-related institutions of higher education

listed in Section 63.002(c). The amount appropriated shall be

distributed as follows:

(1) 70 percent shall be distributed in equal amounts to each

institution; and

(2) the remaining amount shall be distributed in equal amounts

for each of the following categories, with each institution

receiving a share in each category proportionate to the amount

that the institution spent in that category in the preceding

fiscal biennium as determined by the institution's annual

financial report, compared to the total spending of every

institution listed in Section 63.002(c) in that category in the

preceding biennium:

(A) instructional expenditures;

(B) research expenditures; and

(C) unsponsored charity care.

(b) The amount appropriated under Subsection (a) shall be

distributed quarterly by the comptroller to each health-related

institution of higher education.

(c) The Legislative Budget Board shall make any necessary

determination of each institution's portion of an amount

appropriated under Subsection (a)(2) and shall provide that

information to the legislature and the comptroller.

(d) For the purposes of this section, Baylor College of Medicine

may receive funds under Subsection (a)(2) only if the institution

provides the comptroller with an independently audited schedule

of information that substantially complies with the reporting

requirements issued by the comptroller for other eligible

institutions under Subsection (a)(2). Information under this

subsection must be supplied not later than the time other

eligible institutions are required to submit similar information.

Added by Acts 1999, 76th Leg., ch. 1402, Sec. 1, eff. Aug. 30,

1999.

Sec. 63.004. REPORTING REQUIREMENT. An institution receiving a

distribution from the permanent fund established under this

subchapter shall provide a report to the Legislative Budget Board

no later than November 1 of each year. The report shall include

the total amount of money the institution received from the fund,

the purpose for which the money was used, and any additional

information that may be requested by the Legislative Budget

Board.

Added by Acts 1999, 76th Leg., ch. 1402, Sec. 1, eff. Aug. 30,

1999.

SUBCHAPTER B. PERMANENT FUNDS FOR HEALTH-RELATED INSTITUTIONS

Sec. 63.101. CREATION OF FUNDS. (a) A separate permanent

endowment fund is established for the benefit of each of the

following institutions of higher education:

(1) The University of Texas Health Science Center at San

Antonio;

(2) The University of Texas M. D. Anderson Cancer Center;

(3) The University of Texas Southwestern Medical Center at

Dallas;

(4) The University of Texas Medical Branch at Galveston;

(5) The University of Texas Health Science Center at Houston;

(6) The University of Texas Health Science Center at Tyler;

(7) The University of Texas at El Paso;

(8) The Texas A&M University Health Science Center;

(9) the University of North Texas Health Science Center at Fort

Worth;

(10) the components of the Texas Tech University Health Sciences

Center located in El Paso;

(11) the components of the Texas Tech University Health Sciences

Center at locations other than El Paso;

(12) the regional academic health center established under

Section 74.611; and

(13) Baylor College of Medicine, if a contract between Baylor

College of Medicine and the Texas Higher Education Coordinating

Board is in effect under Section 61.092.

(b) Each separate permanent endowment fund is a special fund in

the treasury outside the general revenue fund.

(c) Each separate permanent endowment fund is composed of:

(1) money transferred to the fund at the direction of the

legislature;

(2) gifts and grants contributed to the fund; and

(3) the returns received from investment of money in the fund.

Added by Acts 1999, 76th Leg., ch. 1402, Sec. 1, eff. Aug. 30,

1999.

Sec. 63.102. ADMINISTRATION AND USE OF FUNDS. (a) The

governing board of an institution or component for which a fund

is established under this subchapter may administer the fund of

that institution. If a governing board elects not to administer

the fund, the comptroller shall administer the fund. The

administrator of a fund established under this subchapter shall

invest the fund in a manner intended to preserve the purchasing

power of the fund's assets and the fund's annual distributions.

Annual distributions for any fund shall be determined by the

investment and distribution policy adopted by the administrator

of the fund for the fund's assets. Expenses of managing the

assets of a fund shall be paid from the fund. If a governing

board administers a fund, the governing board may manage and

invest the fund in the same manner as the board manages and

invests other permanent endowments, and the board shall make

distributions from the fund in a manner consistent with the

board's procedures for making distributions to other endowment

beneficiaries. If the comptroller administers a fund, the

comptroller may acquire, exchange, sell, supervise, manage, or

retain, through procedures and subject to restrictions the

comptroller considers appropriate, any kind of investment of the

fund's assets that prudent investors, exercising reasonable care,

skill, and caution, would acquire or retain in light of the

purposes, terms, distribution requirements, and other

circumstances of the fund then prevailing, taking into

consideration the investment of all the assets of the fund rather

than a single investment.

(b) Except as provided by Subsections (c), (d), and (f), money

in a fund established under this subchapter may not be used for

any purpose.

(c) The amount available for distribution from each fund may be

appropriated only for research and other programs that are

conducted by the institution or components for which the fund is

established and that benefit the public health. The comptroller

or the governing board shall report to the legislature the amount

of funds that are eligible for appropriation. An amount

appropriated from the fund established for The University of

Texas Health Science Center at San Antonio may be used to

establish, maintain, and operate a children's cancer center and

the campus extension in the city of Laredo. An amount

appropriated from the funds established for the components of the

Texas Tech University Health Sciences Center located in El Paso

and for The University of Texas at El Paso may be used for the

establishment and operation of an institute of public health in

El Paso. An amount appropriated from the fund established for the

components of the Texas Tech University Health Sciences Center at

locations other than El Paso may be used for research and other

programs that benefit the public health in areas outside El Paso.

An amount appropriated from the fund established for The Texas

A&M University Health Science Center may be used for the

establishment and operation of the Coastal Bend Health Education

Center in Corpus Christi.

(d) The comptroller or the governing board of an institution or

component may solicit and accept gifts and grants to the

institution's or component's fund. A gift or grant to the fund

may be expended and used in the same manner as an amount

distributed from the fund under Subsection (c), subject to any

limitation or requirement placed on the gift or grant by the

donor or granting entity.

(e) Sections 403.095 and 404.071, Government Code, do not apply

to a fund established under this subchapter. Section 404.094(d),

Government Code, applies to the fund.

(f) An institution of higher education that has accepted a gift

under Subchapter I, Chapter 51, that was conditioned on the

receipt by the institution of state matching funds from the

eminent scholars fund may use money the institution receives

under this subchapter to provide the state matching funds,

treating that amount as if it were a distribution to the

institution from the eminent scholars fund for purposes of

Subchapter I, Chapter 51.

Added by Acts 1999, 76th Leg., ch. 1402, Sec. 1, eff. Aug. 30,

1999.

Sec. 63.103. REPORTING REQUIREMENT. Each institution listed in

Section 63.101 shall provide a report on the permanent fund

established under this subchapter for the benefit of the

institution to the Legislative Budget Board no later than

November 1 of each year. The report shall include the total

amount of money the institution received from the fund, the

purpose for which the money was used, and any additional

information that may be requested by the Legislative Budget

Board.

Added by Acts 1999, 76th Leg., ch. 1402, Sec. 1, eff. Aug. 30,

1999.

SUBCHAPTER C. PERMANENT FUND FOR HIGHER EDUCATION NURSING, ALLIED

HEALTH, AND OTHER HEALTH-RELATED PROGRAMS

Sec. 63.201. PERMANENT FUND FOR HIGHER EDUCATION NURSING, ALLIED

HEALTH, AND OTHER HEALTH-RELATED PROGRAMS. (a) The permanent

fund for higher education nursing, allied health, and other

health-related programs is a special fund in the treasury outside

the general revenue fund.

(b) The fund is composed of:

(1) money transferred to the fund at the direction of the

legislature;

(2) gifts and grants contributed to the fund; and

(3) the returns received from investment of money in the fund.

Added by Acts 1999, 76th Leg., ch. 1402, Sec. 1, eff. Aug. 30,

1999.

For expiration of Subsections (f) and (g), see Subsection (g).

Sec. 63.202. ADMINISTRATION AND USE OF FUND. (a) The

comptroller may contract with the governing board of any

institution or component that is eligible to receive a grant

under Subsection (c) to administer the fund. If a governing board

administers the fund, the governing board may manage and invest

the money in the fund in the same manner as the board manages and

invests other permanent endowments. The administrator of the fund

shall invest any fund in a manner that preserves the purchasing

power of the fund's assets and the fund's annual distributions.

(b) Except as provided by Subsections (c) and (d), money in the

fund established under this subchapter may not be used for any

purpose.

(c) The investment returns of the fund may be appropriated to

the Texas Higher Education Coordinating Board for the purpose of

providing grants to public institutions of higher education that

offer upper-level academic instruction and training in the field

of nursing, allied health, or other health-related education. The

coordinating board shall adopt rules relating to the award of

grants under this subchapter and may, in awarding grants,

consider the impact the grant will have on academic instruction

and training in the field of nursing, allied health, or other

health-related education in this state. An institution or

component that is eligible to receive funding under Subchapter A

or B is not eligible to receive a grant under this subchapter.

The comptroller or the governing board shall report to the

legislature the amount of funds that are available for

appropriation under this section.

(d) The comptroller or the governing board that administers the

fund may solicit and accept gifts and grants for the benefit of

the fund. A gift or grant to the fund may be expended and used in

the same manner as the investment returns of the fund under

Subsection (c), subject to any limitation or requirement placed

on the gift or grant by the donor or granting entity.

(e) Sections 403.095 and 404.071, Government Code, do not apply

to a fund established under this subchapter.

(f) Notwithstanding the limitation provided by Subsection (b),

grants awarded under Subsection (c) for the state fiscal biennium

ending on August 31, 2009, and the fiscal biennium ending on

August 31, 2011, by the Texas Higher Education Coordinating Board

shall be awarded to programs preparing students for initial

licensure as registered nurses or programs preparing qualified

faculty members with a master's or doctoral degree for the

program, including programs at two-year institutions of higher

education, four-year general academic teaching institutions,

health science centers, and independent or private institutions

of higher education, or to the nursing resource section

established under Section 105.002(b), Health and Safety Code. In

awarding grants under this subsection, the coordinating board

may:

(1) give priority to institutions proposing to address the

shortage of registered nurses by promoting innovation in

education, recruitment, and retention of nursing students and

qualified faculty;

(2) award grants on a competitive basis;

(3) consider the availability of matching funds; and

(4) fund a study by the nursing resource section to evaluate the

competencies of clinical judgment and behaviors that professional

nursing students should possess at the time of graduation.

(g) Subsection (f) and this subsection expire September 1, 2011.

Added by Acts 1999, 76th Leg., ch. 1402, Sec. 1, eff. Aug. 30,

1999. Amended by Acts 2001, 77th Leg., ch. 1489, Sec. 11, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 728, Sec. 2, eff. June

20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

534, Sec. 1, eff. June 16, 2007.

Acts 2009, 81st Leg., R.S., Ch.

999, Sec. 15, eff. June 19, 2009.

Sec. 63.203. REPORTING REQUIREMENT. The Texas Higher Education

Coordinating Board shall provide a report on the permanent fund

established under this subchapter to the Legislative Budget Board

no later than November 1 of each year. The report shall include

the total amount of money distributed from the fund, the names of

the institutions receiving grants, the purpose for which the

grants were used, and any additional information that may be

requested by the Legislative Budget Board.

Added by Acts 1999, 76th Leg., ch. 1402, Sec. 1, eff. Aug. 30,

1999.

SUBCHAPTER D. PERMANENT FUND FOR MINORITY HEALTH RESEARCH AND

EDUCATION

Sec. 63.301. PERMANENT FUND FOR MINORITY HEALTH RESEARCH AND

EDUCATION. (a) The permanent fund for minority health research

and education is a special fund in the treasury outside the

general revenue fund.

(b) The fund is composed of:

(1) money transferred to the fund at the direction of the

legislature;

(2) gifts and grants contributed to the fund; and

(3) the returns received from investment of money in the fund.

Added by Acts 1999, 76th Leg., ch. 1402, Sec. 1, eff. Aug. 30,

1999.

Sec. 63.302. ADMINISTRATION AND USE OF FUND. (a) The

comptroller may contract with the governing board of any

institution or component that is eligible to receive a grant

under Subsection (c) to administer the fund. If a governing board

administers the fund, the governing board may manage and invest

the money in the same manner as the board manages and invests

other permanent funds. The administrator of the fund shall invest

any fund in a manner that preserves the purchasing power of the

fund's assets and the fund's annual distributions.

(b) Except as provided by Subsections (c) and (e), money in the

fund established under this subchapter may not be used for any

purpose.

(c) The investment returns of the fund may be appropriated to

the Texas Higher Education Coordinating Board for the purpose of

providing grants to institutions of higher education, including

Centers for Teacher Education, that conduct research or

educational programs that address minority health issues or form

partnerships with minority organizations, colleges, or

universities to conduct research and educational programs that

address minority health issues.

(d) The coordinating board shall adopt rules relating to the

award of grants under this subchapter.

(e) The comptroller or governing board that administers the fund

may solicit and accept gifts and grants for the benefit of the

fund. A gift or grant to the fund may be expended and used in the

same manner as the investment returns of the fund under

Subsection (c), subject to any limitation or requirement placed

on the gift or grant by the donor or granting entity.

(f) The coordinating board shall report to the legislature

annually the total amount of funds awarded and a brief

description of each grant, including the name of the institution

receiving the grant, the amount and purpose of the grant, and the

partnership formed to conduct the research or educational

programs authorized under Subsection (c).

(g) Sections 403.095 and 404.071, Government Code, do not apply

to a fund established under this subchapter.

Added by Acts 1999, 76th Leg., ch. 1402, Sec. 1, eff. Aug. 30,

1999.



CHAPTER 65. ADMINISTRATION OF THE UNIVERSITY OF TEXAS SYSTEM

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE C. THE UNIVERSITY OF TEXAS SYSTEM

CHAPTER 65. ADMINISTRATION OF THE UNIVERSITY OF TEXAS SYSTEM

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 65.01. DEFINITIONS. In this chapter:

(1) "System" or "university system" means The University of

Texas System.

(2) "Board" means the board of regents of The University of

Texas System.

Acts 1971, 62nd Leg., p. 3144, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 65.02. ORGANIZATION. (a) The University of Texas System

is composed of the following institutions and entities:

(1) The University of Texas at Arlington, including:

(A) The University of Texas Institute of Urban Studies at

Arlington; and

(B) The University of Texas School of Nursing at Arlington;

(2) The University of Texas at Austin, including:

(A) The University of Texas Marine Science Institute;

(B) The University of Texas McDonald Observatory at Mount Locke;

and

(C) The University of Texas School of Nursing at Austin;

(3) The University of Texas at Dallas;

(4) The University of Texas at El Paso, including The University

of Texas School of Nursing at El Paso;

(5) The University of Texas of the Permian Basin;

(6) The University of Texas at San Antonio, including the

University of Texas Institute of Texan Cultures at San Antonio;

(7) The University of Texas Southwestern Medical Center at

Dallas, including:

(A) The University of Texas Southwestern Medical School at

Dallas;

(B) The University of Texas Southwestern Graduate School of

Biomedical Sciences at Dallas; and

(C) The University of Texas Southwestern Allied Health Sciences

School at Dallas;

(8) The University of Texas Medical Branch at Galveston,

including:

(A) The University of Texas Medical School at Galveston;

(B) The University of Texas Graduate School of Biomedical

Sciences at Galveston;

(C) The University of Texas School of Allied Health Sciences at

Galveston;

(D) The University of Texas Marine Biomedical Institute at

Galveston;

(E) The University of Texas Hospitals at Galveston; and

(F) The University of Texas School of Nursing at Galveston;

(9) The University of Texas Health Science Center at Houston,

including:

(A) The University of Texas Medical School at Houston;

(B) The University of Texas Dental Branch at Houston;

(C) The University of Texas Graduate School of Biomedical

Sciences at Houston;

(D) The University of Texas School of Health Information

Sciences at Houston;

(E) The University of Texas School of Public Health at Houston;

(F) The University of Texas Speech and Hearing Institute at

Houston; and

(G) The University of Texas School of Nursing at Houston;

(10) The University of Texas Health Science Center at San

Antonio, including:

(A) The University of Texas Medical School at San Antonio;

(B) The University of Texas Dental School at San Antonio;

(C) The University of Texas Graduate School of Biomedical

Sciences at San Antonio;

(D) The University of Texas School of Allied Health Sciences at

San Antonio; and

(E) The University of Texas School of Nursing at San Antonio;

(11) The University of Texas M. D. Anderson Cancer Center,

including:

(A) The University of Texas M. D. Anderson Hospital;

(B) The University of Texas M. D. Anderson Tumor Institute; and

(C) The University of Texas M. D. Anderson Science Park; and

(12) The University of Texas Health Science Center--South Texas,

including The University of Texas Medical School--South Texas, if

established under Subchapter N, Chapter 74.

(b) The University of Texas System shall also be composed of

such other institutions and entities as from time to time may be

assigned by specific legislative act to the governance, control,

jurisdiction, or management of The University of Texas System.

Added by Acts 1973, 63rd Leg., p. 1186, ch. 435, Sec. 1, eff.

Aug. 27, 1973. Amended by Acts 1989, 71st Leg., ch. 644, Sec. 2,

eff. June 14, 1989; Acts 2001, 77th Leg., ch. 325, Sec. 1, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1341, Sec. 5, eff. June 19, 2009.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 65.11. BOARD OF REGENTS. The government of the university

system is vested in a board of nine regents appointed by the

governor with the advice and consent of the senate. The board may

provide for the administration, organization, and names of the

institutions and entities in The University of Texas System in

such a way as will achieve the maximum operating efficiency of

such institutions and entities, provided, however, that no

institution or entity of The University of Texas System not

authorized by specific legislative act to offer a four-year

undergraduate program as of the effective date of this Act shall

offer any such four-year undergraduate program without prior

recommendation and approval by a two-thirds vote of the Texas

Higher Education Coordinating Board and a specific act of the

Legislature.

Acts 1971, 62nd Leg., p. 3144, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1973, 63rd Leg., p. 1188, ch. 435,

Sec. 2, eff. Aug. 27, 1973; Acts 1989, 71st Leg., ch. 644, Sec.

3, eff. June 14, 1989.

Sec. 65.12. QUALIFICATIONS; TERMS. Each member of the board

shall be a qualified voter; and the members shall be selected

from different portions of the state. The members hold office for

staggered terms of six years, with the terms of three expiring

February 1 of odd-numbered years.

Acts 1971, 62nd Leg., p. 3144, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1983, 68th Leg., p. 2837, ch. 484,

art. III, Sec. 1, eff. June 19, 1983.

Sec. 65.13. BOARD OFFICERS. The board shall elect a chairman

from its members to serve at the will of the board. The

comptroller shall be the treasurer of the university system.

Acts 1971, 62nd Leg., p. 3144, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1997, 75th Leg., ch. 1423, Sec.

5.16, eff. Sept. 1, 1997.

Sec. 65.14. EXPENSES. The reasonable expenses incurred by

members of the board in the discharge of their duties shall be

paid from the available university fund.

Acts 1971, 62nd Leg., p. 3144, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 65.15. SEAL. The board may make and use a common seal and

may alter it at will.

Acts 1971, 62nd Leg., p. 3145, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 65.16. SYSTEM CENTRAL ADMINISTRATION OFFICE; EXECUTIVE

OFFICER. (a) The board shall establish a central administration

of the university system to provide oversight and coordination of

the activities of the system and each component institution

within the system.

(b) The board shall appoint a chief executive officer and such

other executive officers of the system central administration as

the board considers appropriate. The board shall determine each

officer's term of appointment, salary, and duties.

(c) Subject to the power and authority of the board, the chief

executive officer is responsible for the general management of

the university system within the policies of the board and for

making recommendations to the board concerning the organization

of the university system and the appointment of the chief

administrative officer for each component institution within the

system.

(d) In addition to other powers and duties provided by this code

or other law, the central administration of the system shall

recommend policies and rules to the governing board of the system

to ensure conformity with all laws and rules and to provide

uniformity in data collection and financial reporting procedures.

Added by Acts 1989, 71st Leg., ch. 464, Sec. 1, eff. June 14,

1989.

SUBCHAPTER C. POWERS AND DUTIES OF BOARD

Sec. 65.31. GENERAL POWERS AND DUTIES. (a) The board is

authorized and directed to govern, operate, support, and maintain

each of the component institutions that are now or may hereafter

be included in a part of The University of Texas System.

(b) The board is authorized to prescribe for each of the

component institutions courses and programs leading to such

degrees as are customarily offered in outstanding American

universities, and to award all such degrees. It is the intent of

the legislature that such degrees shall include baccalaureate,

master's, and doctoral degrees, and their equivalents, but no new

department, school, or degree-program shall be instituted without

the prior approval of the Coordinating Board, Texas College and

University System.

(c) The board has authority to promulgate and enforce such other

rules and regulations for the operation, control, and management

of the university system and the component institutions thereof

as the board may deem either necessary or desirable. The board is

specifically authorized and empowered to determine and prescribe

the number of students that shall be admitted to any course,

department, school, college, degree-program, or institution under

its governance.

(d) The board is specifically authorized to make joint

appointments in the component institutions under its governance.

The salary of any person who receives such joint appointment

shall be apportioned to the appointing institutions on the basis

of services rendered.

(e) The board is specifically authorized, upon terms and

conditions acceptable to it, to accept, retain in depositories of

its choosing, and administer gifts, grants, or donations of any

kind, from any source, for use by the system or any of the

component institutions of the system.

(f) No component institution which is not authorized to offer a

four-year undergraduate program shall offer a four-year

undergraduate program without the specific authorization of the

legislature.

(g) The board by rule may delegate a power or duty of the board

to a committee, officer, employee, or other agent of the board.

Acts 1971, 62nd Leg., p. 3145, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1971, 62nd Leg., p. 3360, ch.

1024, art. 2, Sec. 37, eff. Sept. 1, 1971; Acts 1983, 68th Leg.,

p. 5010, ch. 900, Sec. 1, eff. Aug. 29, 1983; Acts 1995, 74th

Leg., ch. 213, Sec. 1, eff. May 23, 1995.

Sec. 65.32. REMOVAL OF OFFICERS, ETC. The board may remove any

officer, member of the faculty, or employee connected with the

system when in its judgment the interest of the system requires

the removal.

Acts 1971, 62nd Leg., p. 3145, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 65.33. EMINENT DOMAIN. (a) The board has the power of

eminent domain to acquire for the use of the university system

any land that may be necessary and proper for carrying out its

purposes in the manner prescribed by Chapter 21, Property Code.

(b) Whenever the board has been made trustees by a will,

instrument in writing, or otherwise of a trust for a scientific,

educational, philanthropic, or charitable purpose, or other trust

for a public purpose, it may act by a quorum of the board or a

majority of all members. Unless otherwise directed by the terms

of the will or instrument, as trustees the board may exercise for

the purpose of the trust the power of eminent domain and may

condemn land and other property as provided by Chapter 21,

Property Code.

(c) The taking of the property is declared to be for the use of

the state. The board is not required to deposit a bond or the

amount equal to the award of damages by the commissioners as

provided by Section 21.021, Property Code.

Acts 1971, 62nd Leg., p. 3145, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1985, 69th Leg., ch. 922, Sec. 1,

eff. Aug. 26, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

609, Sec. 2, eff. June 15, 2007.

Sec. 65.34. CONTRACTS. A contract must be approved by the board

or otherwise entered into in accordance with rules of the board

relating to contracting authority.

Acts 1971, 62nd Leg., p. 3146, p. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1977, 65th Leg., p. 562, ch. 197,

Sec. 2, eff. May 20, 1977; Acts 1995, 74th Leg., ch. 213, Sec. 2,

eff. May 23, 1995.

Sec. 65.35. EXPENDITURES. All expenditures may be made by the

order of the board and shall be paid on warrants from the

comptroller based on vouchers approved by the chairman of the

board or his delegate, or by the institutional head or his

delegate of the component institution making the expenditures.

Acts 1971, 62nd Leg., p. 3146, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 65.36. DONATIONS FOR PROFESSORSHIPS AND SCHOLARSHIPS. (a)

Donations of property may be made and accepted by the board for

the purpose of establishing or assisting in the establishment of

a professorship or scholarship in the university system or any of

its component institutions, or for creating in the university

system or any of its component institutions any trust for any

lawful, educational, or charitable purpose, either temporarily or

permanently, and the donations or trusts thereby created will be

governed by the rules prescribed by this section.

(b) The legal title to the property shall be vested in the board

acting as an entity, or the State of Texas, to be held in trust

for the purpose under any directions, limitations, and provisions

that may be declared in writing in the donation or trust

agreement, not inconsistent with the objectives and proper

management of the system or its component institutions.

(c) The donor may declare and direct the manner in which the

title to the property shall thereafter be transmitted from the

trustee in continued succession, to be held for and appropriated

to the declared purposes.

(d) The donor may declare and direct the person or class of

persons who shall receive the benefit of the donation and the

manner of their selection.

(e) The declarations, directions, and limitations shall not be

inconsistent with the objects and proper management of the system

or its institutions.

(f) In case of failure to transmit the title to the property or

to bestow its use in the manner declared and directed in the

donation, or in case the uses, or either of them, become

impracticable from the change of circumstances, the title to the

property, unless otherwise expressly directed by the donor, shall

vest in this state to be held in trust to carry into effect the

purposes of the donation as nearly as practicable by such

agencies as may be provided therefor.

(g) The title to the property donated shall be received, and the

trust conferred in the donation shall be assumed, subject to laws

that may be passed and carried into effect from time to time

which may be necessary to prevent the loss of, or damage to, the

property donated, or an abuse or neglect of the trust so as to

defeat, materially change, or prevent the objects of the

donation.

(h) Copies of the donation shall be filed with the board or the

branch to which the donation applies; and the board shall report

the condition and management of the property and the manner in

which the trust is being administered as part of the matters

reported pertaining to the institution.

Acts 1971, 62nd Leg., p. 3146, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1973, 63rd Leg., p. 1577, ch. 568,

Sec. 1, eff. Aug. 27, 1973.

Sec. 65.37. FUNDS RECEIVED FOR TRUST SERVICES. The board may

deposit in an appropriate university account all funds received

as administrative fees or charges for services rendered in the

management and administration of any trust estate under the

control of the university system or any institution of the

system. The funds so received as administrative fees or charges

may be expended by the board for any educational purpose of the

university system.

Acts 1971, 62nd Leg., p. 3147, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 65.38. NONSECTARIAN. No religious qualification shall be

required for admission to any office or privilege in the

university system. No course of instruction of a sectarian

character shall be taught in the system.

Acts 1971, 62nd Leg., p. 3147, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 65.39. MANAGEMENT OF LANDS OTHER THAN PERMANENT UNIVERSITY

FUND LANDS. The board of regents of The University of Texas

System has the sole and exclusive management and control of the

lands set aside and appropriated to, or acquired by, The

University of Texas System. The board may sell, lease, and

otherwise manage, control, and use the lands in any manner and at

prices and under terms and conditions the board deems best for

the interest of The University of Texas System, not in conflict

with the constitution. However, the land shall not be sold at a

price less per acre than that at which the same class of other

public land may be sold under the statutes. No grazing lease

shall be made for a period of more than 10 years.

Acts 1971, 62nd Leg., p. 3147, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 65.40. M.D. ANDERSON SCIENCE PARK. (a) The board is

hereby authorized to establish, maintain, and support an

environmental science park in Bastrop County, Texas, on lands

owned or controlled by it, the administration and business

management of which shall be delegated to The University of Texas

M. D. Anderson Cancer Center.

(b) The board shall have authority to cooperate with agencies,

institutions, instrumentalities, and subdivisions of this state,

other states, and the federal government; and with private

institutes, institutions, foundations, and organizations, in the

furtherance of this section, and the promotion of educational and

environmental science programs.

(c) The board is specifically authorized upon terms and

conditions acceptable to it, to accept and administer, gifts,

grants, or donations, of any kind, from any source, to aid in the

establishment, operation, maintenance, or administration of the

environmental science park.

Added by Acts 1971, 62nd Leg., p. 3336, ch. 1024, art. 2, Sec. 2,

eff. Sept. 1, 1971. Amended by Acts 1989, 71st Leg., ch. 644,

Sec. 4, eff. June 14, 1989.

Sec. 65.41. MEDICAL SCHOOL ADMISSION POLICIES. The Board of

Regents shall promulgate appropriate rules and regulations

pertaining to the admission of students to medical schools which

will provide for admission of those students to its entering

class each year who are equally or as well qualified as all other

students and who have entered a contract with or received a

commitment for a stipend, grant, loan or scholarship from the

State Rural Medical Education Board. The State Rural Medical

Education Board may contract with medical students providing for

such students to engage in a general or family practice of

medicine for not less than four years after licensing and a

period of medical residency, as determined by the rules and

regulations established by the State Rural Medical Education

Board, in cities of Texas which have a population of less than

5,000 or in rural areas, as that term may be defined by the State

Rural Medical Education Board, and said Board is hereby given the

authority to define and from time to time redefine the term rural

area, at the time the medical practice is commenced. This

contract shall provide for a monthly stipend of at least $100 to

be granted by the State Rural Medical Education Board to each

person under contract with the state while enrolled as a medical

school student.

Added by Acts 1975, 64th Leg., p. 2408, ch. 740, Sec. 3, eff.

Sept. 1, 1975.

Sec. 65.42. DELINQUENT ACCOUNTS; VENUE. A suit by The

University of Texas System on its own behalf or on behalf of a

component institution of The University of Texas System to

recover a delinquent loan, account, or debt owed to The

University of Texas System or a component institution of The

University of Texas System may be brought in Travis County.

Added by Acts 1987, 70th Leg., ch. 403, Sec. 3, eff. Sept. 1,

1987.

Sec. 65.43. SALE OF OBSOLETE MEDICAL EQUIPMENT. The board shall

have the authority to sell and transfer, after due notification

by journal or mail, on fair and reasonable terms, to any hospital

within the State of Texas operated by the state, a city, a

county, a hospital district, a nonprofit corporation, or a

tax-exempt charitable organization any medical equipment that has

been in use at an institution or facility governed by the board

and is obsolete with regard to the instructional objectives of

The University of Texas System.

Added by Acts 1981, 67th Leg., p. 2068, ch. 459, Sec. 1, eff.

June 11, 1981.

Sec. 65.45. SCIENCE AND TECHNOLOGY DEVELOPMENT, MANAGEMENT, AND

TRANSFER. (a) The legislature finds that it is essential to the

economic growth of the state that the potential for the

development and growth of high technology industry be promoted

and expanded. As a means of accomplishing this purpose, the board

may enter into agreements with individuals, corporations,

partnerships, associations, and local, state, or federal agencies

for funding the discovery, development, and commercialization of

new products, technology, and scientific information, including

an agreement to manage a national laboratory engaged in any of

those endeavors. At the discretion of the board, research

facilities, funding, and personnel at the various component

institutions of The University of Texas System may be utilized to

achieve the purposes of this section.

(b) As a means of carrying out the purposes of this section, the

board may, through one or more corporations incorporated by the

board or under any other cooperative arrangement:

(1) own and license rights to products, technology, and

scientific information;

(2) own shares in corporations engaged in the discovery,

development, manufacture, management, or marketing of products,

technology, or scientific information in this state or outside

this state;

(3) participate, either directly or through a subsidiary

corporation or other legal entity formed for that purpose, in the

discovery, development, manufacture, management, or marketing of

products, technology, or scientific information on behalf of the

United States or a state or local governmental entity; and

(4) carry on and support such other activities as the board may

deem appropriate for achieving the purposes of this section.

(c) The board may cooperate in any manner the board considers

appropriate with similar programs operated by other

state-supported institutions of higher education in this state or

in other states.

(d) To the extent provided for in an agreement authorized by

this section, a person employed by the entity with whom the

system enters such an agreement, or the person's spouse or child,

may pay the tuition and fees charged to residents of this state

when enrolled in a system institution.

Added by Acts 1985, 69th Leg., ch. 818, Sec. 1, eff. Aug. 26,

1985. Amended by Acts 2003, 78th Leg., ch. 1266, Sec. 4.04, eff.

June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

888, Sec. 10, eff. September 1, 2005.

Sec. 65.46. POWERS RELATED TO ISSUANCE OF BONDS AND NOTES. (a)

In this section:

(1) "Bond" or "note" means a bond or note that the board is

authorized to issue according to law, including Article VII,

Section 18, of the Texas Constitution, Chapter 55 or 66 of this

code, or other applicable law.

(2) "Credit agreement" means a loan agreement, revolving credit

agreement, agreement establishing a line of credit, letter of

credit, reimbursement agreement, insurance contract, commitment

to purchase bonds or notes, purchase or sale agreement, or

another commitment, contract, or agreement authorized and

approved by the board in connection with the authorization,

issuance, security, exchange, payment, purchase, or redemption of

bonds or notes or interest on bonds or notes.

(b) To enhance the security for, or provide for the purchase,

payment, redemption, or remarketing of, bonds or notes and the

interest on bonds or notes, or to reduce the cost of interest

payable on bonds or notes, the board may enter into credit

agreements in relation to bonds or notes, and may secure its

obligations under the credit agreements by pledging, encumbering,

or granting liens on or security interests in revenues, funds, or

other property or security that may be pledged or encumbered or

made subject to a lien or security interest to secure the bonds

or notes that are secured by the credit agreement. The cost to

the board of the credit agreement and the obligations of the

board under the credit agreement may be paid from proceeds of the

sale of bonds or notes to which the credit agreement relates or

from any other source that is available for the purpose of paying

the bonds or notes and the interest on the bonds or notes or that

may otherwise be legally available to make those payments. The

credit agreement shall be submitted, together with the bonds or

notes, to the attorney general for review. If the attorney

general finds that the credit agreement conforms to applicable

law, the attorney general shall approve the credit agreement with

the bonds or notes. On approval and delivery, the credit

agreement is incontestable for any cause.

(c) The board may authorize bonds or notes to bear interest at a

rate or rates (either fixed, variable, floating, adjustable, or

otherwise, all as determined in accordance with the resolution

authorizing the issuance of the bonds or notes, which may provide

a formula, index, or contractual arrangement for the periodic

determination of interest rates without the requirement of

specific approval, by the board, of each determination) not to

exceed the maximum net effective interest rate allowed by law.

The resolution under which the bonds or notes are issued may

delegate to one or more designated officers, employees, or agents

of the board the authority to act on behalf of the board, while

the bonds or notes remain outstanding, in fixing dates, prices,

interest rates, interest payment periods, and other procedures

specified in the resolution so that, among other things, the

interest on the bonds or notes may be adjusted from time to time

by the officer, employee, or agent to permit the bonds or notes

to be sold or resold at par in conjunction with secondary market

transactions.

(d) The board may enter into financing programs under which the

board may issue notes for any lawful purpose for which bonds or

notes may be issued and may make provision for the notes

initially issued under the programs to be refinanced, renewed, or

refunded throughout the period of the programs by the issuance,

sale, and delivery of additional notes. The notes may be secured

in any manner provided by law for securing notes or bonds, and

also may be secured by the proceeds of the sale of notes, the

proceeds of the sale of bonds, or credit agreements, all as the

board provides in the resolution authorizing the financing

program and the issuance of notes under the program. The board

may:

(1) provide in the resolution authorizing the financing program

for the maximum principal amount of notes to be outstanding at

any time under the financing program;

(2) provide for the authorization of one or more officers or

employees of the board to act on behalf of the board in selling

and delivering notes and fixing their dates, prices, interest

rates, terms of payment, and other procedures relating to the

notes as specified in the resolution;

(3) contract for the future sale of notes under which designated

purchasers are committed to purchase notes from time to time on

the terms and conditions stated in the contract, including a

credit agreement executed in connection with the notes;

(4) provide for the payment of consideration that the board

considers proper for the purchase commitments, and provide for

the payment of the consideration out of proceeds from the sale of

notes or from any other source that is available for the purpose

of paying the notes or that may otherwise be legally available to

make the payments; and

(5) exercise any other rights and powers that are granted to

issuers of obligations under Chapter 1371, Government Code, which

also governs the approval by the attorney general of the notes,

related credit agreements, and other contracts or instruments and

the registration of the notes by the comptroller.

(e) This section shall be construed liberally to effect the

legislative intent and purposes of this section, and all powers

granted by this section shall be broadly interpreted to effect

that intent and those purposes and not as a limitation of powers.

Added by Acts 1985, 69th Leg., ch. 919, Sec. 1, eff. June 15,

1985. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.223, eff.

Sept. 1, 2001.

Sec. 65.461. BOND ENHANCEMENT AGREEMENTS. (a) In this section:

(1) "Bond" or "note" means a bond or note that the board is

authorized to issue according to law, including Section 18,

Article VII, Texas Constitution, Chapter 55 or 66 of this code,

or other applicable law.

(2) "Bond enhancement agreement" means an interest rate swap

agreement, a currency swap agreement, a forward payment

conversion agreement, an agreement providing for payments based

on levels of or changes in interest rates or currency exchange

rates, an agreement to exchange cash flows or a series of

payments, or other agreement, including an option, put, or call,

to hedge or modify payment, currency, rate, spread, or other

exposure.

(b) The board may at any time and from time to time enter into

one or more bond enhancement agreements that the board determines

to be necessary or appropriate to place the obligation of the

board, as represented by the bonds or notes issued or to be

issued, in whole or in part, on the interest rate, currency, cash

flow, or other basis desired by the board. A bond enhancement

agreement is an agreement for professional services and shall

contain the terms and conditions and be for the period that the

board authorizes. The fees and expenses of the board in

connection with a bond enhancement agreement, including any

payments due from the board under a bond enhancement agreement,

may be paid from and secured by a lien on and pledge of all or

any part of any of the revenue funds of the board and its

institutions, proceeds of the sale of bonds or notes to which the

bond enhancement agreement relates, or from any other source that

is legally available for the purpose of paying the bonds or notes

and the interest on the bonds or notes or that may otherwise be

legally available to make those payments. Payments due from the

board under a bond enhancement agreement relating to bonds or

notes issued pursuant to Section 18, Article VII, Texas

Constitution, are deemed to be for the support and maintenance of

The University of Texas System administration and may be paid

from the available university fund.

(c) The resolution of the board authorizing a bond enhancement

agreement may authorize one or more designated officers or

employees of the board to act on behalf of the board in entering

into and delivering the bond enhancement agreement and in

determining or setting the counterparty and terms of the bond

enhancement agreement specified in the resolution.

(d) The resolution of the board authorizing a financing program

pursuant to Section 65.46 may include authorization of one or

more bond enhancement agreements.

(e) Unless the board or its designee elects otherwise in its

authorization or approval of a bond enhancement agreement, the

bond enhancement agreement is not a credit agreement for purposes

of Chapter 1371, Government Code, or Section 65.46 of this

chapter, or any successor to such laws, regardless of whether the

bonds or notes relating to the bond enhancement agreement were

issued in part under either such law.

(f) This section shall be construed liberally to effect the

legislative intent and purposes of this section, and all powers

granted by this section shall be broadly interpreted to effect

that intent and those purposes and not as a limitation of powers.

Added by Acts 2007, 80th Leg., R.S., Ch.

1310, Sec. 8, eff. June 15, 2007.



CHAPTER 66. PERMANENT UNIVERSITY FUND

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE C. THE UNIVERSITY OF TEXAS SYSTEM

CHAPTER 66. PERMANENT UNIVERSITY FUND

SUBCHAPTER A. COMPOSITION, INVESTMENT, AND USE

Sec. 66.01. PERMANENT UNIVERSITY FUND. The composition,

investment, purposes, and use of the permanent university fund

are governed by Article VII, Sections 10, 11, 11a, 15, and 18, of

the Texas Constitution.

Acts 1971, 62nd Leg., p. 3149, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 66.02. AVAILABLE UNIVERSITY FUND. Distributions from the

permanent university fund shall constitute the available

university fund. All distributions from the permanent university

fund shall be deposited in the State Treasury to the credit of

the available university fund by the board of regents of The

University of Texas System or by the custodian or custodians of

the permanent university fund's securities. The University of

Texas System shall provide the information necessary for the

comptroller to accurately account for distributions from the

permanent university fund and to protect state revenues. The

system shall provide the information using the method, format,

and frequency required by the comptroller.

Acts 1971, 62nd Leg., p. 3149, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1997, 75th Leg., ch. 1311, Sec. 1,

eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1467, Sec. 1.04,

eff. June 19, 1999.

Sec. 66.04. VALIDITY OF BONDS PURCHASED BY BOARD. Whenever the

board has purchased the bonds of any city, county, or

municipality, approved by the attorney general, the certificate

of the attorney general attesting their validity shall be

admitted and received as prima facie evidence of the validity of

the bonds; and in all cases in which the proceeds of the sale of

these bonds have been received by the proper officers of the

city, municipality, or county, or by the party acting for them in

negotiating the sale of the bonds, the city, municipality, or

county is thereafter estopped from denying the validity of the

bonds and they shall be held to be valid and binding obligations.

In the case of any bonds bought under this section, premium or

discount shall be distributed over the life of the bonds.

Acts 1971, 62nd Leg., p. 3149, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 66.05. REPORTS. (a) Before December 1 of each year the

board of regents of The University of Texas System shall prepare

a written report providing statements of assets and a schedule of

changes in book value of the investments from the permanent

university fund during the year ending August 31 preceding the

publication of the report.

(b) The report shall contain a summary of all gains, losses and

income from investments and an itemized list of all securities

held for the fund on August 31. The report shall also contain any

other information needed to clearly indicate the nature and

extent of investments made of the fund and all income realized

from the components of the fund.

(c) The report shall be distributed to the governor, state

comptroller of public accounts, state auditor, attorney general,

commissioner of higher education, and to the members of the

legislature by the 1st day of January each year. The board shall

furnish copies of the report to any interested person on request.

Added by Acts 1971, 62nd Leg., p. 3347, ch. 1024, art. 2, Sec.

20, eff. Sept. 1, 1971. Amended by Acts 1995, 74th Leg., ch. 823,

Sec. 8, eff. Aug. 28, 1995; Acts 1997, 75th Leg., ch. 1423, Sec.

5.17, eff. Sept. 1, 1997.

Sec. 66.06. WRITTEN OBJECTIVES; PERFORMANCE EVALUATION. (a)

The board of regents of The University of Texas System shall

develop written investment objectives concerning the investment

of the permanent university fund. The objectives may address

desired rates of return, risks involved, investment time frames,

and any other relevant considerations.

(b) The board of regents shall evaluate and analyze the

investment results of the permanent university fund. The service

shall compare investment results with the written investment

objectives developed by the board of regents, and shall also

compare the investment of the permanent university fund with the

investment of other funds operating with substantially the same

objectives and restrictions.

Added by Acts 1983, 68th Leg., p. 5097, ch. 925, Sec. 2, eff.

Aug. 29, 1983. Amended by Acts 1995, 74th Leg., ch. 823, Sec. 9,

eff. Aug. 28, 1995.

Sec. 66.07. CUSTODY AND INVESTMENT OF ASSETS PENDING

TRANSACTIONS. With the approval of the comptroller, the board of

regents of The University of Texas System may appoint one or more

commercial banks, depository trust companies, or other entities

to serve as a custodian or custodians of the permanent university

fund's securities with authority to hold the money realized from

those securities pending completion of an investment transaction

if the money held is reinvested within one business day of

receipt in investments determined by the board of regents. Money

not reinvested within one business day of receipt shall be

deposited in the state treasury not later than the fifth day

after the date of receipt.

Added by Acts 1997, 75th Leg., ch. 1311, Sec. 2, eff. Sept. 1,

1997.

Sec. 66.08. INVESTMENT MANAGEMENT. (a) The board may delegate

investment authority for the investment of the permanent

university fund to the same extent as an institution with respect

to an institutional fund under Chapter 163, Property Code.

(b) The board may enter into a contract with a nonprofit

corporation for the corporation to invest funds under the control

and management of the board, including the permanent university

fund, as designated by the board. The corporation may not engage

in any business other than investing funds designated by the

board under the contract.

(c) The board must approve the:

(1) articles of incorporation and bylaws of the corporation and

any amendment to the articles of incorporation or bylaws;

(2) investment policies of the corporation, including changes to

those policies;

(3) audit and ethics committee of the corporation; and

(4) code of ethics of the corporation.

(d) The board of directors of the corporation shall have nine

members. The board shall appoint and remove all members of the

board of directors of the corporation. At least three members of

the board and the chancellor of The University of Texas System

shall be appointed as directors.

(e) The board shall select one or more of the members of the

board of directors of the corporation from a list of candidates

with substantial background and expertise in investments that is

submitted to the board by the board of regents of The Texas

A&M University System.

(f) If an investment contract entered into under Subsection (b)

includes the permanent university fund within the scope of funds

under the control and management of the board to be invested by

the corporation, the board shall provide for an annual financial

audit of the permanent university fund. The audit shall be

performed by the auditors of The University of Texas System and

The Texas A&M University System and presented to the board.

(g) The corporation shall file quarterly reports with the board

concerning matters required by the board.

(h) The corporation:

(1) is subject to the Texas Non-Profit Corporation Act (Article

1396-1.01 et seq., Vernon's Texas Civil Statutes); and

(2) is subject to the provisions of Chapter 551, Government Code

(the open meetings law), that apply to the board of regents of

The University of Texas System, except that the board of

directors of the corporation:

(A) may discuss an investment or potential investment with one

or more employees of the corporation or with a third party to the

extent permitted to the board of trustees of the Texas growth

fund under Section 551.075, Government Code; and

(B) is not subject to Section 551.121 or Section 551.125,

Government Code, rather any director of the corporation may

attend any meeting of the board of directors by telephone

conference call provided that the telephone conference is audible

to the public at the meeting location specified in the notice of

the meeting during each part of the meeting that is required to

be open to the public.

(i) The corporation may not enter into an agreement or

transaction with a:

(1) director, officer, or employee of the corporation acting in

other than an official capacity on behalf of the corporation; or

(2) business entity in which a director, officer, or employee of

the corporation has an interest

(j) An agreement or transaction entered into in violation of

Subsection (i) is void.

(k) For purposes of this section, a person has an interest in a

business entity if:

(1) the person owns five percent or more of the voting stock or

shares of the business entity;

(2) the person owns five percent or more of the fair market

value of the business entity; or

(3) money received by the person from the business entity

exceeds five percent of the person's gross income for the

preceding calendar year.

(l) A former director of the corporation may not make any

communication to or appearance before a director, officer, or

employee of the corporation before the second anniversary of the

date an individual ceased to be a director of the corporation if

the communication or appearance is made:

(1) with the intent to influence; and

(2) on behalf of any person in connection with any matter on

which the person seeks action by the corporation.

(m) A former officer or employee of the corporation may not

represent any person or receive compensation for services

rendered on behalf of any person regarding a particular matter in

which the former officer or employee participated during the

period of service or employment with the corporation, either

through personal involvement or because the particular matter was

within the officer's or employee's responsibility.

(n) An individual who violates Subsection (l) or (m) commits an

offense. An offense under this subsection is a Class A

misdemeanor.

(o) In this section:

(1) "Board" means the board of regents of The University of

Texas System.

(2) "Institution" and "institutional fund" have the meanings

assigned by Chapter 163, Property Code.

(3) "Participated" means to have taken action as an officer or

employee through decision, approval, disapproval, recommendation,

giving advice, investigation, or similar action.

(4) "Particular matter" means a specific investigation,

application, request for a ruling or determination, rulemaking

proceeding, contract, claim, charge, accusation, arrest, or

judicial or other proceeding.

Added by Acts 1983, 68th Leg., p. 5100, ch. 926, Sec. 2, eff.

Aug. 29, 1983. Renumbered from Education Code Sec. 66.06 by Acts

1987, 70th Leg., ch. 167, Sec. 5.01(a)(20), eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 213, Sec. 3, eff. May 23,

1995; Acts 1997, 75th Leg., ch. 19, Sec. 1, eff. April 25, 1997;

Acts 2001, 77th Leg., ch. 118, Sec. 3.06, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

834, Sec. 3, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

834, Sec. 4, eff. September 1, 2007.

Sec. 66.09. COST VALUE OF INVESTMENTS AND OTHER ASSETS OF THE

PERMANENT UNIVERSITY FUND. If substantially all of the assets of

the permanent university fund are invested in an internal

investment fund established by the board of regents of The

University of Texas System, the cost value of the permanent

university fund's investment in the commingled fund for the

purpose of Sections 18(a) and (b), Article VII, Texas

Constitution, shall be calculated by multiplying the permanent

university fund's ownership percentage in the commingled fund by

the commingled fund's net asset value at cost as determined by

the board of regents. The permanent university fund's ownership

percentage of the commingled fund shall be determined by dividing

the permanent university fund's units of participation or shares

by the total units or shares of the commingled fund.

Added by Acts 1999, 76th Leg., ch. 1467, Sec. 1.06, eff. June 19,

1999.

SUBCHAPTER B. PERMANENT UNIVERSITY FUND BONDS AND NOTES

Sec. 66.21. REGISTRATION. All bonds and notes issued pursuant

to the provisions of Article VII, Section 18, of the Texas

Constitution, as originally adopted or as amended, shall be

registered by the comptroller of public accounts after they have

been approved by the attorney general.

Acts 1971, 62nd Leg., p. 3150, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 66.22. REFUNDING BONDS AND NOTES. Any bonds or notes

issued pursuant to the constitutional provisions described in

Section 66.21 of this code, or issued pursuant to this

subchapter, may be refunded by the governing board which issued

the bonds or notes, upon such terms and conditions, including

interest rates and maturities, as may be determined by that

board, provided that such terms and conditions shall not be

inconsistent with the applicable constitutional provisions. Any

such bonds or notes may be so refunded by the issuance of

refunding bonds or notes, either to be exchanged for the bonds or

notes being refunded and cancelled, or to be sold, with the

proceeds to be used for the redemption and cancellation of the

bonds or notes being refunded.

Acts 1971, 62nd Leg., p. 3150, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 66.23. REFUNDING BONDS AND NOTES: APPROVAL; REGISTRATION.

All refunding bonds or notes authorized to be issued under this

subchapter and the records relating to their issuance, including

any proceedings relating to the redemption of any outstanding

bonds or notes, shall be submitted to the attorney general for

examination, and if he finds that they have been issued in

accordance with law, he shall approve them, and then they shall

be registered by the comptroller of public accounts, and after

such approval and registration they shall be incontestable. When

any such refunding bonds or notes are issued to be exchanged for

any outstanding bonds or notes, the comptroller of public

accounts shall register and deliver such refunding bonds on

surrender for cancellation of the bonds or notes being refunded.

When any such refunding bonds or notes are sold, with the

proceeds to be used for redeeming any outstanding bonds or notes,

the comptroller of public accounts shall register such refunding

bonds or notes, even though the bonds or notes to be redeemed

shall not have been surrendered for redemption or cancellation.

Acts 1971, 62nd Leg., p. 3150, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 66.24. AUTHORIZED INVESTMENTS; SECURITY FOR DEPOSITS. All

bonds and notes, whether original or refunding, issued pursuant

to the constitutional provisions or issued pursuant to this

subchapter, shall be fully negotiable instruments, and all bonds

and notes are declared to be legal and authorized investments for

banks, savings banks, trust companies, building and loan

associations, savings and loan associations, insurance companies,

fiduciaries, trustees, guardians, and for the sinking funds of

cities, towns, villages, counties, school districts, and all

other political corporations or subdivisions of the State of

Texas; and the bonds and notes shall be eligible to secure the

deposit of any and all public funds of the State of Texas, and

any and all public funds of cities, towns, villages, counties,

school districts, and all other political corporations or

subdivisions of the State of Texas; and the bonds and notes shall

be lawful and sufficient security for those deposits to the

extent of their par value when accompanied by all unmatured

coupons appurtenant to them.

Acts 1971, 62nd Leg., p. 3150, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 66.25. TAX EXEMPT. The carrying out of the purposes of the

constitutional provisions and of this subchapter will be

performing an essential public function under the constitution,

and all bonds and notes, whether original or refunding,

heretofore or hereafter issued pursuant to the constitutional

provisions or this subchapter, and their transfer and the income

from them, including the profits made on their sale, shall at all

times be free from taxation of this state.

Acts 1971, 62nd Leg., p. 3151, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

SUBCHAPTER C. MANAGEMENT OF UNIVERSITY LANDS

Sec. 66.41. MANAGEMENT OF UNIVERSITY LANDS. The board of

regents of The University of Texas System has the sole and

exclusive management and control of the lands set aside and

appropriated to, or acquired by, the permanent university fund.

The board may sell, lease, and otherwise manage, control, and use

the lands in any manner and at prices and under terms and

conditions the board deems best for the interest of the permanent

university fund, not in conflict with the constitution. However,

the land shall not be sold at a price less per acre than that at

which the same class of other public land may be sold under the

statutes. No grazing lease shall be made for a period of more

than 10 years.

Acts 1971, 62nd Leg., p. 3151, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 66.42. DUTY OF LAND COMMISSIONER. The commissioner of the

general land office shall:

(1) furnish to the board of regents complete and accurate maps

and all other data necessary to show the location and condition

of every tract of the university lands;

(2) furnish to the board any additional information it may

require; and

(3) render to the board any possible assistance it may request

in the discharge of its duties under this chapter.

Acts 1971, 62nd Leg., p. 3151, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 66.43. UNIVERSITY LANDS: SURVEYS; PERSONNEL. (a) The

board of regents shall cause to be done such surveying or

resurveying of the blocks and subdivisions of the university

lands as may be necessary to enable the lines of the blocks and

sections and fractional sections to be determined and identified

and have such corners as may be necessary to that end permanently

marked. When it is impracticable to establish such lines and

corners as originally surveyed, or when such sections have not

been actually surveyed on the ground, the blocks shall be

surveyed or resurveyed and divided into surveys of sections and

fractional sections, and as many corners thereof as may be

necessary for the identification shall be permanently marked. The

surveyors to do such surveying shall be employed by the board.

The field notes of such surveys shall be returned to the general

land office, and when correct and in accordance with law shall be

approved by the commissioner of the general land office, filed in

the general land office, and become archives therein.

(b) The board of regents may employ and compensate personnel the

board deems necessary in connection with performance of any

duties under this section or under Subchapter D of this chapter.

Acts 1971, 62nd Leg., p. 3151, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 66.44. MANAGEMENT OF MINERALS OTHER THAN OIL AND GAS. The

board of regents has the sole and exclusive management and

control of all minerals, other than oil and gas, in lands set

aside and appropriated to, or acquired by the permanent

university fund. The board may sell, lease, and otherwise manage

and control the minerals, other than oil and gas, in those lands

as may seem best to it for the interests of the permanent

university fund. The board may also explore and have explored and

developed the minerals and may make any contract or contracts

with any person, association of persons, firm, or corporation for

the exploration, development, mining, production, disposition,

and sale of the minerals in those lands.

Acts 1971, 62nd Leg., p. 3152, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 66.45. SOIL AND WATER CONSERVATION PLANS. Under each lease

issued under this subchapter for agricultural or grazing

purposes, the lessee shall be required to implement a soil and

water conservation plan reviewed and approved by the board of

regents of The University of Texas System under procedures

adopted by the board. The board, in reviewing a plan, and the

lessee, in implementing a plan, may be assisted by the United

States Department of Agriculture Soil Conservation Service.

Added by Acts 1985, 69th Leg., ch. 613, Sec. 7, eff. Sept. 1,

1985.

Sec. 66.46. EASEMENTS ON UNIVERSITY LAND. (a) The board of

regents of The University of Texas System may execute grants of

easements or other interests in property for rights-of-way or

access across land that belongs to the state but is dedicated to

the support and maintenance of The University of Texas System for

telephone, telegraph, electric transmission, and powerlines, for

oil pipelines, gas pipelines, sulphur pipelines, and other

electric lines and pipelines of any nature, and for irrigation

canals, laterals, and water pipelines.

(b) The board of regents may execute grants of easements for the

erection and maintenance of electric substations, pumping

stations, loading racks, and tank farms on university land, and

for any other purpose the board determines to be in the best

interest of the permanent university fund land.

(c) In addition to the purposes for which grants of easements

may be executed under Subsections (a) and (b), the board of

regents may execute grants of easements on university land for

any other purpose and on any terms it considers to be in the best

interest of the permanent university fund land.

(d) An easement under this section may not be granted for a term

that is longer than 10 years, but the easement may be renewed by

the board of regents. The rent to be charged for an easement

under this section shall be an amount agreed to by the grantee

and the board.

(e) Income received from university land under this section

shall be credited to the available university fund.

(f) Payments under this subchapter that are past due shall bear

interest at a rate equal to the rate imposed by the comptroller

under Section 111.060, Tax Code, for delinquent payments due the

state, except that if the board of regents enters into an

agreement with the grantee of the easement specifying a lower

rate, the payments bear interest at that lower rate.

(g) Each easement granted under this section shall be recorded

in the county clerk's office of the county in which the land is

located, and the recording fee shall be paid by the person who

obtains the easement. The person who obtains the easement shall

furnish to the board of regents a certified copy of the easement.

(h) No person may construct or maintain any structure or

facility on land dedicated to the support and maintenance of The

University of Texas System, nor may any person who has not

acquired a proper easement, lease, permit, or other instrument

from the board of regents and who owns or possesses a facility or

structure that is now located on or across land dedicated to the

support and maintenance of The University of Texas System

continue in possession of the land unless the person obtains from

the board an easement, lease, permit, or other instrument for the

land on which the facility or structure is to be constructed or

is located.

(i) A person who constructs, maintains, owns, or possesses a

facility or structure on university land without a proper

easement or lease is liable for a penalty of not less than $50 or

more than $1,000 a day for each day that a violation occurs. The

penalty shall be recovered on behalf of the board of regents in a

civil action by the attorney general.

(j) A person who owns, maintains, or possesses an unauthorized

facility or structure is, for purposes of this section, the

person who last owned, maintained, or possessed the facility or

structure.

(k) A person who constructs, maintains, owns, or possesses a

facility or structure on university land without the proper

easement or lease is liable to the board of regents for the costs

of removing that facility or structure.

(l) This section does not affect the authority of the board of

regents under Section 66.41.

Acts 1977, 65th Leg., p. 2438, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 36,

eff. Sept. 1, 1985.

Transferred from Natural Resources Code, Section 51.293 and

amended by Acts 2007, 80th Leg., R.S., Ch.

387, Sec. 6, eff. June 15, 2007.

SUBCHAPTER D. BOARD FOR LEASE OF UNIVERSITY LANDS

Sec. 66.61. DEFINITIONS. In this subchapter:

(1) "Board" means the Board for Lease of University Lands.

(2) "Board of regents" means the board of regents of The

University of Texas System, except where otherwise specified.

(3) "Commissioner" means the commissioner of the General Land

Office.

(4) "Oil and gas" means crude oil, natural gas, and all

substances, including other hydrocarbons, produced in association

with crude oil and natural gas.

(5) "University lands" means land dedicated to the permanent

university fund.

(6) "Well" means an oil or gas well that has been assigned a

well number by the state agency having regulatory jurisdiction

over the production of oil and gas. A single wellbore may contain

more than one well.

Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 1, eff. Jan. 1,

1998.

Sec. 66.62. BOARD FOR LEASE OF UNIVERSITY LANDS. (a) The board

is composed of the commissioner, two members of the board of

regents selected by that board, and one member of the board of

regents of The Texas A&M University System selected by that

board. If a regent member is unable to attend a meeting of the

board, the presiding officer of the board of regents of the

applicable system may appoint another member of that board of

regents as a substitute member of the board to attend the meeting

that the regular regent member is unable to attend. The

substitute regent member shall exercise all the powers, duties,

and responsibilities of the absent regent member during the

conduct of the meeting for which he was appointed. A substitute

regent member is subject to the provisions of this subchapter.

(b) Members of the board, other than the commissioner, serve

two-year terms expiring February 1 of each odd-numbered year.

Regent members continue to serve until a successor is appointed

and qualified.

(c) The commissioner is chairman of the board.

(d) A person who is directly or indirectly employed by, or is an

officer or employee of a person or entity actively engaged in the

exploration for or production of oil and gas, other than as a

landowner or royalty owner, may not be a regent member.

(e) An officer, employee, or paid consultant of a trade

association in the oil and gas industry may not be a regent

member or employee of the board, nor may a person who cohabits

with or is the spouse of an officer, managerial employee, or paid

consultant of a trade association in the oil and gas industry be

a regent member of the board or a non-classified employee of the

board.

(f) A person who is required to register as a lobbyist under

Chapter 305, Government Code, by virtue of his activities for

compensation in or on behalf of a profession related to the

operation of the board, may not serve as a regent member of the

board or act as the general counsel to the board.

(g) The board of regents of the university system appointing a

regent member may remove the regent member from the board if that

member:

(1) does not have at the time of appointment the qualifications

required by this section for appointment to the board;

(2) does not maintain during the service on the board the

qualifications required by this section for appointment to the

board;

(3) violates a prohibition established by Subsection (d), (e),

or (f);

(4) is unable to discharge his duties for a substantial portion

of the term for which he was appointed because of illness or

disability; or

(5) is absent from more than one-half of the regularly scheduled

board meetings which the member is eligible to attend during a

calendar year, except when the absence is excused by majority

vote of the board.

(h) The board is exempt from the provisions of Chapter 2001,

Government Code.

Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 1, eff. Jan. 1,

1998.

Sec. 66.63. CERTAIN BOARD ACTIONS. (a) A majority of the

members of the board have the power to act for the board on a

matter before the board. Two members of the board have the power

to award leases issued on a form of lease previously approved by

a majority of the board.

(b) The validity of an action of the board is not affected

because it was taken when a ground for removal of a regent member

of the board existed. A regent member continues to serve until

removed under Section 66.62(g).

Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 1, eff. Jan. 1,

1998.

Sec. 66.64. POWERS AND DUTIES OF THE BOARD. (a) The board

shall in a manner consistent with this subchapter:

(1) lease university lands for oil and gas exploration and

development on terms, at times, and in the manner it may

determine;

(2) contract for the sale or other disposition of oil and gas

royalties taken in kind;

(3) adopt rules and policies for the administration and

enforcement of this subchapter and leases issued under this

subchapter;

(4) set fees and penalties for the administration and

enforcement of this subchapter;

(5) set the terms of a contract for the development of

university lands for oil and gas;

(6) approve agreements that commit the royalty interest in

university lands on terms acceptable to the board; and

(7) exercise other powers and authority and perform other duties

as may be reasonably necessary to administer and enforce the

provisions of this subchapter.

(b) The board shall hold meetings and keep records of its

proceedings in a manner consistent with the requirements of

Chapter 551, Government Code. The board shall develop and

implement policies which provide the public with a reasonable

opportunity to appear before the board, to speak on an issue

under the board's jurisdiction, or be heard with respect to a

declaration of forfeiture. The board shall give written notice to

each lessee whose leasehold interest may be forfeited. Such

notice shall be given at least 21 days before the meeting at

which the board will consider forfeiture of the lease. The notice

shall state the time, date, and place of the meeting of the board

and include a statement of the board's policy concerning the

public's opportunity to be heard with respect to a declaration of

forfeiture. Notice shall be properly given when mailed to the

last known address of the lessee based on the records of the

board of regents or, if the records do not contain an address, to

any address that may reasonably be determined to be an address

for the lessee.

(c) Except as otherwise provided in this subchapter, the records

of the board are subject to the requirements of Chapter 552,

Government Code.

(d) The financial transactions of the board are subject to audit

by the state auditor in accordance with Chapter 321, Government

Code.

(e) The board may delegate to the staff provided to it by the

board of regents any duty except as prohibited by law.

(f) The board shall appoint a secretary.

Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 1, eff. Jan. 1,

1998.

Sec. 66.65. BOARD STAFF; EXCHANGE OF INFORMATION WITH STATE

AGENCIES. (a) The board of regents shall employ and compensate

personnel to assist the board in the performance of its powers

and duties under this subchapter or may assign employees of The

University of Texas System to those duties.

(b) The members of the board, personnel and counsel employed or

assigned to assist the board, the board of regents, staff of The

University of Texas System, the commissioner and staff of the

General Land Office, the board of regents and staff of The Texas

A&M University System, the office of the comptroller, the

office of the attorney general, and any other agency or official

of the state with a reasonable business interest in state or

university lands, minerals, or resources may consult with each

other and exchange information related to the administration of

leases, collection and disposition of royalties, whether in cash

or in kind, and any other matter related to the lease, sale, or

production of, or the exploration for, oil, gas, or any other

mineral or resource, including geothermal, wind, and solar energy

on state or university lands. The information so exchanged and

consultations and related communications shall be or shall remain

confidential and shall be privileged from discovery in the same

manner and to the same extent as if the persons consulted, which

includes counsel, were members of the same agency. Sections

52.134 and 52.140, Natural Resources Code, shall not prohibit the

consultations or exchange of information provided for by this

section; however, each agency receiving such confidential

information is required to keep the information confidential

under Sections 52.134 and 52.140, Natural Resources Code, as

appropriate, and to take all reasonable actions necessary to

protect the confidential and privileged nature of the

information.

Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 1, eff. Jan. 1,

1998.

Sec. 66.66. LEASE SALES. (a) Oil and gas leases shall be

offered at public auction or by sealed bid, or through a

combination of public auction and sealed bid, as the board

elects. Contracts for development may be awarded in the same

manner.

(b) The board shall publish notice that the board will receive

bids for oil and gas leases or contracts for development of oil

and gas in two or more daily newspapers in this state and in

other publications as the board may choose.

(c) The notice shall be published at least 30 days before the

date the bids will be opened.

(d) The notice shall state that land is to be offered for lease

or a contract for development and that a person may obtain a

publication from The University of Texas System offices that

describes the land offered and the minimum terms.

(e) The board of regents may solicit and include advertising in

the publication describing a lease sale. Fees paid for

advertising shall be deposited into the special fee account

established by Subsection (g) and are available for the same

purposes as described in that subsection.

(f) The board may withdraw any lands advertised for lease before

the hour set for receiving bids.

(g) Each bid is subject to the payment of a special fee equal to

one and one-half percent of the total bonus whether stipulated or

bid, which special payment shall constitute a special fund from

which the board of regents shall defray the expenses of the sale,

including the payment of the general operating expenses for

geology, engineering, field inspection, and auditing oil and gas

production of university lands and including salaries and

traveling expenses of persons employed by the board of regents

for those purposes.

(h) The board of regents may direct the comptroller of The

University of Texas System to transmit to the state comptroller

for deposit to the credit of the permanent university fund

unexpended balances remaining in the special fee account after

reserving a sufficient amount in it for the payment of current

expenses as set out in Subsection (g).

Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 1, eff. Jan. 1,

1998.

Sec. 66.67. LEASE TERMS. (a) The oil and gas lease for each

tract shall be offered for a bonus to be determined by high bid

in addition to the stipulated royalty or for a stipulated bonus

and a royalty to be determined by high bid. Each tract shall be

offered separately and the minimum bonus or royalty, depending on

the basis for the bid, and the length of the primary term for

each tract shall be set out in the official publication

describing the tracts and terms.

(b) Except as otherwise provided by law, the minimum royalty

rate shall be one-eighth of the oil or gas produced or the value

thereof.

(c) The primary term of a lease shall not exceed 10 years.

(d) Each lease shall be subject to the provisions of this

subchapter and rules promulgated by the board.

(e) The successful bidder shall pay to the board of regents on

the day the bid is accepted the full amount of bonus, whether

stipulated or bid, and the special fee in the form of payment

specified by the board.

Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 1, eff. Jan. 1,

1998.

Sec. 66.68. MARGINAL PROPERTY ROYALTY RATES. (a) In this

section:

(1) "Barrel of oil equivalent" means 6,000 cubic feet of natural

gas per 42-gallon barrel of crude oil or a volume of gas with a

minimum heating value of 6,000,000 British thermal units (6,000

Mbtu), whichever is greater.

(2) "Lease" or "leases" means an oil and gas lease issued or

approved by the board that is valid and in force on or after the

effective date of this section.

(3) "Qualifying property" means land subject to a lease issued

under this subchapter.

(4) "Qualifying reservoir" means a reservoir having an average

daily per well production equal to or less than 15 barrels of oil

equivalent during a period established by the board by rule and

underlying either:

(A) a qualifying property; or

(B) a pooled unit including a qualifying property.

(5) "Reservoir" has the same meaning as "common reservoir" as

defined by Section 86.002, Natural Resources Code.

(b) The board may provide by rule that the royalty rate for

qualifying reservoirs may be reduced to not less than

one-sixteenth (6.25 percent). In determining whether to grant a

reduction in the royalty rate, the board may consider whether the

qualifying property is being operated efficiently, including

whether the property is pooled or has reasonable potential for

the application of secondary or tertiary recovery techniques.

(c) If a qualifying reservoir for which royalty rate reduction

is sought under this section is included in a unit subject to the

authority of the board, the board may modify the terms and

conditions of the unit as a condition of approving a reduction in

the royalty rate.

Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 1, eff. Jan. 1,

1998.

Sec. 66.69. AWARD OF LEASE. (a) Except as otherwise provided

in this subchapter, the board shall award a lease for each tract

to the person offering the highest bid that includes the terms

adopted by the board and consistent with this subchapter.

(b) The board may reject all bids for one or more tracts.

(c) The commissioner shall execute a lease awarded by the board

in conformance with this subchapter.

Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 1, eff. Jan. 1,

1998.

Sec. 66.70. ADDITIONAL LEASE PROVISIONS. An oil and gas lease

issued under this subchapter shall include the provisions

required by this subchapter and additional provisions not

inconsistent herewith that the board may adopt to preserve the

interests of the state. On submission of an application by all

lessees under the lease in the form required by the board and

payment of any applicable fee set by the board, the board may

amend a lease that does not include provisions required by

Sections 66.71, 66.72, and 66.73 to include those provisions in

the form adopted by the board at the time the lease is amended.

Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 1, eff. Jan. 1,

1998.

Sec. 66.71. LEASE PROVISIONS. (a) An oil and gas lease issued

by the board shall provide for payment of a delay rental. During

the primary term of the lease, the lease shall terminate on the

anniversary date of the lease unless:

(1) oil or gas is being produced in paying quantities from the

leased premises;

(2) drilling operations are being conducted on the leased

premises; or

(3) the lessee pays timely in the manner provided in the lease

the amount of delay rental stated in the lease.

(b) If oil or gas is discovered in paying quantities on any

tract covered by a lease, the lease as to that tract shall remain

in force as long as oil and gas is produced in paying quantities

from the tract, provided that the other provisions of this

subchapter are complied with by the lessee.

(c) An oil and gas lease issued by the board shall provide that

royalty may be taken in kind at any time and from time to time at

the discretion of the board in the manner provided in this

subchapter.

Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 1, eff. Jan. 1,

1998.

Sec. 66.72. CESSATION OF PRODUCTION; DRILLING AND REWORKING.

Each lease shall provide that in the event production of oil or

gas on the leased premises, once obtained, shall cease for any

cause within 60 days before the expiration of the primary term of

the lease or at any time or times thereafter, the lease shall not

terminate if the lessee commences additional drilling or

reworking operations within 60 days thereafter, and the lease

shall remain in full force and effect so long as such operations

continue in good faith and in workmanlike manner, without

interruptions, totalling more than 60 days during any one such

operation; and if such drilling or reworking operations result in

the production of oil and/or gas, the lease shall remain in full

force and effect so long as oil or gas is produced therefrom in

paying quantities or payment of shut-in gas well royalty or

compensatory royalties is made as provided in this subchapter.

Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 1, eff. Jan. 1,

1998.

Sec. 66.73. SHUT-IN ROYALTY. An oil and gas lease issued under

this subchapter shall provide for the extension of the lease by

the payment of shut-in royalties on terms as the board may adopt.

Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 1, eff. Jan. 1,

1998.

Sec. 66.74. LEASE EXTENSION OR SUSPENSION. (a) At the

expiration of the primary term of a lease, if production of oil

or gas has not been obtained on the leased premises, but drilling

operations are being conducted in good faith and in a good and

workmanlike manner, the lessee may apply in writing to extend the

lease for a period of 30 days. The application shall be filed

with the board of regents on or before the expiration of the

primary term.

(b) The applicant shall submit with the application a fee in an

amount set by the board of not less than $7.50 for each acre in

the lease requested to be extended.

(c) If the commissioner determines that the conditions of this

section have been met, the commissioner, or a designee appointed

by the commissioner, shall execute a written extension as

provided by this section.

(d) As long as drilling operations are being conducted in good

faith and in a good and workmanlike manner, additional extensions

of 30 days each may be granted up to an aggregate of 360 days.

The lessee must submit a written application and payment on or

before the last day of the extended primary term. The payment for

each additional 30-day extension shall be in an amount set by the

board of not less than $7.50 for each acre in the lease.

(e) The board may elect to suspend a lease and all of the

conditions and covenants contained in the lease if there is a

legitimate dispute regarding the validity of the lease. The board

may rescind the suspension at any time, in which event the lease

shall resume as of the date the suspension is rescinded and shall

continue for the remainder of the period specified in the lease

as the primary term, or, if the primary term ended prior to the

suspension, the lessee shall have 60 days to commence production

or drilling and reworking operations.

Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 1, eff. Jan. 1,

1998.

Sec. 66.75. PROTECTION FROM DRAINAGE; COMPENSATORY ROYALTIES.

(a) The lessee shall protect the leased premises from drainage.

The lease may contain express terms regarding drainage as the

board may adopt.

(b) Subject to the provisions of this section, the commissioner

may execute agreements that provide for the payment of

compensatory royalty in lieu of drilling offset wells that may be

required to protect the leased premises from drainage from a well

or wells located on non-university lands, or university lands

leased at a lesser royalty, situated within 1,000 feet of or

draining the leased premises.

(c) Agreements providing for the payment of compensatory royalty

must be approved by the board.

(d) Agreements providing for the payment of compensatory royalty

must be found by the commissioner and the board to be in the best

interest of the state.

(e) Nothing in an agreement for the payment of compensatory

royalty shall relieve the lessee of the obligation of reasonable

development or of the obligation to drill offset wells, obtain

suitable regulatory relief, propose appropriate pooling or

unitization arrangements, or conduct other activities to protect

the leased premises from drainage as to other producing horizons.

(f) An agreement for the payment of compensatory royalty shall

provide that compensatory royalty be paid at the royalty rate

provided in the lease and shall provide that compensatory royalty

be paid on the market value of production from the well located

on non-university lands or university lands leased at a lesser

royalty situated within 1,000 feet of or draining the leased

premises.

Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 1, eff. Jan. 1,

1998.

Sec. 66.76. ASSIGNMENT; RELINQUISHMENT. (a) Rights acquired in

a lease or contract for development issued under this subchapter

may be assigned; provided, however, for an assignment to be valid

and effective, the assignment must be filed in the county or

counties in which the leased premises are situated and a legible

copy of the recorded assignment must be filed with the board of

regents within the time set by the board, accompanied by a filing

fee and any applicable penalty for late filing set by the board

for each lease assigned and a summary in the form adopted by the

board of regents.

(b) Rights to a lease or to an assigned portion thereof may be

relinquished at any time by having an instrument of

relinquishment or release recorded in the county or counties in

which the area relinquished is situated and a legible copy of the

recorded instrument filed with the board of regents, accompanied

by a filing fee set by the board.

(c) An assignment or relinquishment of a lease or a portion

thereof or an interest in a lease shall not relieve the lessee of

accrued obligations, including the payment of royalty, penalty,

or interest, and the lessee shall remain liable therefor.

(d) In the enforcement of lease obligations, the board and the

board of regents shall be entitled to rely on the state of title

reflected by the records of the board of regents.

Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 1, eff. Jan. 1,

1998.

Sec. 66.77. ROYALTY PAYMENTS AND REPORTS. (a) Royalty as

stipulated in the lease and all other amounts due under this

subchapter shall be paid to the board of regents at Austin,

Travis County, Texas. The lessee of record in the records of the

board of regents shall be responsible for making or causing to be

made all payments required by this subchapter at the required

times and in the form and manner determined by the board of

regents or otherwise required by law.

(b) The board shall set by rule the date for making royalty

payments and for filing any reports, documents, or other records

required to be filed by this section. The date set by the board

must be on or after the fifth day of the second month succeeding

the month of production of oil and on or after the 15th day of

the second month succeeding the month of production of gas.

(c) A royalty payment is timely made if the payment is deposited

in a postpaid, properly addressed wrapper, with a post office or

official depository under the care and custody of, and postmarked

by, the United States Postal Service before the applicable due

date.

(d) The lessee shall provide to the board of regents with each

royalty payment:

(1) an affidavit of the owner, manager, or other authorized

agent completed in the form and manner required by the board of

regents and showing the gross amount and disposition of all oil

and gas produced and the market value of the oil and gas, the

number assigned by the Railroad Commission of Texas, and

university lease numbers;

(2) a purchase statement or other document showing the price at

which the oil and gas was sold;

(3) a check stub, schedule, summary, or other remittance advice

showing by the assigned lease number the amount of royalty being

paid on each lease; and

(4) other reports or records that the board of regents may

require to identify the well and lease and verify the gross

production, disposition, and market value.

(e) The board of regents may implement such practices and

procedures with regard to accounting for royalty payments as it

may determine to be in the best interest of the state.

Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 1, eff. Jan. 1,

1998.

Sec. 66.78. INTEREST AND PENALTIES. (a) If royalty is not paid

when due, a penalty of one percent shall be added to the unpaid

amount due. If the royalty is not paid within seven days after

the due date, a penalty of an additional four percent of the

royalty due is imposed. If the royalty is not paid within 30 days

after the due date, a penalty of an additional five percent is

imposed. The minimum penalty under this subsection is $25 or the

minimum penalty in excess thereof set by the board. The board

shall not add a penalty under this subsection in cases of title

dispute as to the state's portion of the royalty or to that

portion of the royalty in dispute as to fair market value.

(b) Interest shall accrue on delinquent royalties beginning on

the 61st day after the due date. The annual interest rate on

delinquent royalties is 12 percent. Interest accrued under this

subsection shall be in addition to any delinquency penalty due

under this section.

(c) The board of regents shall add a penalty of 25 percent to

delinquent sums due under this subchapter if the board determines

that the delinquency is due to fraud or an intent to evade the

provisions of this subchapter on the part of the lessee or the

lessee's agents, employees, or assignees.

(d) If a report, affidavit, supporting document, or other

instrument required to be filed under Section 66.77 or Section

66.80 is not filed when due, a penalty accrues in the amount set

by the board but not less than $10 per document for each 30-day

period of delinquency or fractional part thereof.

(e) Collection of penalty and interest charges under this

section are in addition to any rights, including forfeiture, that

the board or the board of regents may exercise for failure to pay

a royalty or to submit a report or other instrument when due.

(f) The board may provide by rule procedures and standards for

reduction of interest charged or penalties assessed under this

subchapter or other interest or penalties assessed relating to

unpaid or delinquent royalties or other amounts due.

Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 1, eff. Jan. 1,

1998.

Sec. 66.79. PAYMENT OF ROYALTY IN KIND. (a) An oil or gas

royalty due under a lease on university lands shall be paid in

kind at the discretion of the board.

(b) The option to take royalty in kind or to take cash royalties

may be exercised by the board at any time or from time to time on

not less than 60 days' notice to the lessee.

(c) The board shall enter into contracts or other instruments or

agreements to dispose of the portion of the royalty taken in

kind, which may include contracts for sale, transportation, or

storage of the oil or gas. The commissioner shall execute

contracts approved by the board under this section that are

consistent with applicable law.

(d) The board of regents may enter into insurance contracts or

other agreements to secure or guarantee payment of contracts or

other instruments or agreements to dispose of the portion of the

royalty taken in kind, including contracts for sale,

transportation, and storage.

(e) If the board has elected to take royalty in kind, the board

may elect that delivery of the correct amount of oil or gas shall

be at the wellhead, at the oil and gas separator, into a pipeline

connected at the well, or at such other location as may be

specified in a royalty in kind provision in the lease or other

agreement. Such delivery by the lessee shall satisfy the lessee's

obligation for payment of the royalty due under the lease. This

section shall not be construed to surrender or in any way affect

the right of the board of regents under existing or future leases

to receive royalty on the basis of market value of production not

taken in kind.

Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 1, eff. Jan. 1,

1998.

Sec. 66.80. RECORDS. (a) The lessee shall provide to the board

of regents a copy of every contract for the sale or processing of

oil or gas and any subsequent agreement and amendment thereto,

together with a summary in the form adopted by the board of

regents, within 30 days after the contract, agreement, or

amendment is made.

(b) The books and accounts, receipts, and discharges of all

wells, tanks, pools, meters, and pipelines, and all contracts and

other records pertaining to the production, transportation, sale,

and marketing of the oil and gas, shall at all times be subject

to inspection, examination, and copying by the commissioner of

the General Land Office, the attorney general, the governor, the

board of regents, or the board, or the representative of any of

them.

Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 1, eff. Jan. 1,

1998.

Sec. 66.81. AUDIT INFORMATION CONFIDENTIAL. (a) All documents

and information secured, derived, or obtained during the course

of an inspection or examination of books, accounts, reports, or

other records of the lessee or a third party, as provided by this

subchapter, and contracts, agreements, or amendments provided to

the board of regents under Section 66.80(a) are confidential and

may not be used publicly, opened for public inspection, or

disclosed, except for information set forth in a lien filed under

this chapter and except as permitted under Subsections (c) and

(d). This section shall not apply to records or information

provided by the lessee under Section 66.77.

(b) Documents and information made confidential in this section

shall not be subject to subpoena directed to the board, the board

of regents, the commissioner, the attorney general, or the

governor except in a judicial or administrative proceeding in

which the state and a person with an equitable or legal interest

in the lease or land to which the information relates are

parties.

(c) The board, the board of regents, or the attorney general may

use documents and information made confidential by the provisions

of this section and contracts made confidential by this

subchapter to enforce the provisions of this subchapter or may

authorize their use in judicial or administrative proceedings in

which this state is a party or may authorize their examination by

employees, agents, or contractors of the board of regents or the

state auditor for audit purposes.

(d) This section does not prohibit:

(1) the delivery of documents and information made confidential

by this section to the lessee or its successor, receiver,

executor, guarantor, administrator, assignee, or representative;

(2) the publication of statistics classified to prevent the

identification of a particular audit or items in a particular

audit;

(3) the release of documents or information otherwise available

to the public;

(4) the release of documents or information concerning the

amount of royalty assessed as a result of an examination

conducted under this subchapter or the release of other

information which would have been properly included in reports

required under Section 66.77;

(5) sharing of documents or information among state agencies

pursuant to Section 66.65. Shared documents or information will

remain confidential under this section; or

(6) the release of documents or information authorized by the

lessee.

Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 1, eff. Jan. 1,

1998.

Sec. 66.82. FORFEITURE; OTHER REMEDIES. (a) If a lessee fails

or refuses to perform a material requirement of this subchapter

or the lease, the board may, after notice to the lessee and an

opportunity to be heard, declare a forfeiture of the lease or an

interest in the lease. Material requirements include but are not

limited to:

(1) failure or refusal to pay a sum due, including penalty and

interest, within 30 days after the sum becomes due;

(2) failure or refusal to tender oil or gas for delivery as

in-kind royalty;

(3) making a false report concerning exploration, production, or

royalty;

(4) failure or refusal to file an assignment as required by this

subchapter;

(5) failure or refusal, after demand, to file or make available

for inspection and copying a record or document required to be

filed or made available for inspection or copying under this

subchapter or rules promulgated thereunder;

(6) failure or refusal, after demand, to protect the leased

premises from drainage; or

(7) the breach of an obligation under the lease or this

subchapter.

(b) Forfeiture is not the exclusive remedy. The attorney

general, at the request of the board of regents, may bring suit

for damages or specific performance, or both, or other remedy, at

law or in equity.

(c) The board, in its sole discretion, may authorize

reinstatement of a forfeited lease on terms the board may

determine at the time of the declaration of forfeiture.

Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 1, eff. Jan. 1,

1998.

Sec. 66.83. LIEN; ABANDONED PERSONAL PROPERTY. (a) The board

of regents shall have a statutory first lien on oil and gas

produced from the area covered by the lease to secure payment of

all unpaid royalty and other sums of money that may become due

under the lease or this subchapter.

(b) By acceptance of the lease, the lessee grants to the board

of regents an express contractual lien on and security interest

in all oil and gas in and extracted from the area covered by the

lease, all proceeds which may accrue to the lessee from the sale

of the oil and gas, whether the proceeds are held by the lessee

or another person, and all fixtures on and improvements to the

area covered by the lease used in connection with the production

or processing of the oil and gas to secure the payment of

royalties and other amounts due or to become due under the lease

or this subchapter and to secure payment of damages or loss that

the state may suffer by reason of the lessee's breach of a

covenant or condition of the lease, whether express or implied.

(c) The statutory and contractual liens and security interest

described in this section may be foreclosed with or without court

proceedings in the manner provided under Chapter 9, Business

& Commerce Code. The board of regents may require the lessee

to execute and record instruments reasonably necessary to

acknowledge, attach, or perfect the liens.

(d) Personal property, including casing, equipment, and fixtures

remaining on lands covered by the lease more than one year after

the expiration or other termination of the lease shall be

considered to be abandoned. The board of regents may take title

to abandoned personal property in any manner and keep or use the

proceeds for any purpose allowed by law. The lessee shall pay to

the board of regents on demand the positive difference between

the cost of disposing of abandoned personal property and the

proceeds, if any, from the disposition.

Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 1, eff. Jan. 1,

1998.

Sec. 66.84. PAYMENTS; DISPOSITION. Payments under this

subchapter shall be made to the board of regents, which shall:

(1) transmit to the state comptroller for deposit to the credit

of the permanent university fund all bonus, rental, and royalty

payments;

(2) transmit to the state comptroller for deposit to the credit

of the available university fund all filing, assignment, and

relinquishment fees and all other payments except those described

in Subdivision (3); and

(3) retain the one and one-half percent special fee provided for

by this subchapter for disbursement by the comptroller of The

University of Texas System for the purposes authorized by this

subchapter.

Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 1, eff. Jan. 1,

1998.



CHAPTER 67. THE UNIVERSITY OF TEXAS AT AUSTIN

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE C. THE UNIVERSITY OF TEXAS SYSTEM

CHAPTER 67. THE UNIVERSITY OF TEXAS AT AUSTIN

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 67.01. DEFINITIONS. In this chapter:

(1) "University" means the University of Texas at Austin.

(2) "Board" means the board of regents of The University of

Texas System.

Acts 1971, 62nd Leg., p. 3159, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 67.02. THE UNIVERSITY OF TEXAS AT AUSTIN. The University

of Texas at Austin is a coeducational institution of higher

education within The University of Texas System. It is under the

management and control of the board of regents of The University

of Texas System.

Acts 1971, 62nd Leg., p. 3160, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 67.03. CAMPUS PEACE OFFICERS: CONCURRENT JURISDICTION. (a)

Campus peace officers commissioned by the university have the

same jurisdiction, powers, privileges, and immunities as provided

by Section 51.203.

(b) Subsection (a) does not in any manner limit or reduce the

jurisdiction, powers, privileges, and immunities provided by law

for a law enforcement agency of the state or a political

subdivision of the state, including the City of Austin police

department, with territorial jurisdiction that includes all or

part of the university campus. The law enforcement agency

retains the autonomous authority to deploy agency personnel on

university property and in university facilities in any manner

consistent with the jurisdiction, powers, privileges, and

immunities of the agency.

Added by Acts 2005, 79th Leg., Ch.

492, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. POWERS AND DUTIES OF BOARD

Sec. 67.22. MILITARY TRAINING. No student of the university

shall ever be required to take a military training course as a

condition for entrance into the university or for graduation from

the university.

Acts 1971, 62nd Leg., p. 3160, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 67.23. TEXAS MEMORIAL MUSEUM. The board has the management

and control of the Texas Memorial Museum. It shall be maintained

as a museum and shall be an integral part of The University of

Texas at Austin.

Acts 1971, 62nd Leg., p. 3160, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 67.24. RESEARCH AND EXPERIMENTATION FOR TEXAS DEPARTMENT OF

TRANSPORTATION. (a) The department may contract with the

university for the university to conduct research relating to

transportation, including the economics, planning, design,

construction, maintenance, or operation of transportation

facilities.

(b) An agreement entered into under this section is not subject

to Chapter 771, Government Code.

(c) The comptroller may draw proper warrants in favor of the

university based on vouchers or claims submitted by the

university through the department covering reasonable fees and

charges for services rendered by members of the staff of the

university system to the department and for equipment and

materials necessary for research and experimentation under a

contract entered into under this section.

(d) The comptroller shall pay warrants issued under this section

against any funds appropriated by the legislature to the

department. The payments made to the university shall be credited

and deposited to local institutional funds under its control.

(e) In this section:

(1) "Department" means the Texas Department of Transportation.

(2) "Transportation facilities" means highways, turnpikes,

airports, railroads, including high-speed railroads, bicycle and

pedestrian facilities, waterways, pipelines, electric utility

facilities, communication lines and facilities, public

transportation facilities, port facilities, and facilities

appurtenant to other transportation facilities.

Acts 1971, 62nd Leg., p. 3161, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1995, 74th Leg., ch. 165, Sec.

22(29), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 382, Sec.

1, eff. May 28, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 5.20,

eff. Sept. 1, 1997.

Sec. 67.25. SESQUICENTENNIAL MUSEUM. The University of Texas at

Austin may contract with the Texas Sesquicentennial Museum Board

to operate the Texas Sesquicentennial Museum.

Added by Acts 1981, 67th Leg., p. 2450, ch. 630, Sec. 2, eff.

Sept. 1, 1981.

Sec. 67.26. UNIVERSITY INTERSCHOLASTIC LEAGUE; VENUE FOR SUITS.

Venue for suits brought against the University Interscholastic

League or for suits involving the interpretation or enforcement

of the rules or regulations of the University Interscholastic

League shall be in Travis County, Texas. When the litigation

involves a school district located within Travis County, it shall

be heard by a visiting judge.

Added by Acts 1986, 69th Leg., 3rd C.S., ch. 12, Sec. 1, eff.

Oct. 2, 1986. Amended by Acts 1993, 73rd Leg., ch. 107, Sec.

2.01, eff. Aug. 30, 1993.

Sec. 67.27. RESEARCH FACILITIES ON BALCONES TRACT. (a) Under

the general authority of Section 65.39 of this code, the board is

specifically authorized to lease vacant land on the Balcones

Tract to a corporation created under the Texas Non-Profit

Corporation Act (Article 1396-1.01, Vernon's Texas Civil

Statutes) for the scientific and educational purpose of assisting

in the provision of research facilities for The University of

Texas System and may include in the terms of the lease agreement

provisions for the lease back of the land along with any

facilities that may be constructed thereon by the nonprofit

corporation.

(b) Insofar as permissible under federal laws and regulations,

the board may obligate for payment to the nonprofit corporation

under the terms of the lease agreement appropriate portions of

federal or private funds to be received under the terms of

federal or private research grants and contracts.

(c) The terms of the lease agreement shall provide for a

termination date not more than 30 years from the date the lease

agreement is entered into and shall further provide that

ownership of facilities constructed on the leasehold estate shall

revert to the board upon the expiration of the lease term.

Added by Acts 1987, 70th Leg., ch. 646, Sec. 1, eff. Aug. 31,

1987.

SUBCHAPTER C. THE UNIVERSITY OF TEXAS MCDONALD OBSERVATORY AT

MOUNT LOCKE

Sec. 67.51. UNIT OF UNIVERSITY. The University of Texas

McDonald Observatory at Mount Locke is a part of and under the

direction and control of The University of Texas at Austin.

Acts 1971, 62nd Leg., p. 3161, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 67.52. PROGRAMS. The observatory shall conduct basic

research in astronomy, along with optical and radio astronomy

research, toward the establishment of a highly developed

astronomy and space-science program, including the acquisition

and support of the technical and maintenance staffs and

facilities essential to the operation of an observatory of the

first class, and may assist in the conduct of a comprehensive

instructional program in astronomy and space science.

Added by Acts 1971, 62nd Leg., p. 3361, ch. 1024, art. 2, Sec.

40, eff. Sept. 1, 1971.

Sec. 67.53. VISITOR CENTER. The board may negotiate and

contract with the Texas Department of Transportation and any

other agency, department, or political subdivision of the state

or any individual for the construction, maintenance, and

operation of a visitor center and related facilities at McDonald

Observatory at Mount Locke.

Added by Acts 1975, 64th Leg., p. 370, ch. 161, Sec. 1, eff. May

8, 1975. Amended by Acts 1995, 74th Leg., ch. 165, Sec. 22(30),

eff. Sept. 1, 1995.

SUBCHAPTER D. THE UNIVERSITY OF TEXAS MARINE SCIENCE INSTITUTE

Sec. 67.61. UNIT OF UNIVERSITY. The University of Texas Marine

Science Institute is a part of and under the direction and

control of The University of Texas at Austin.

Acts 1971, 62nd Leg., p. 3161, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1973, 63rd Leg., p. 481, ch. 208,

Sec. 1, eff. May 26, 1973.

Sec. 67.62. PROGRAMS, COURSES, FACILITIES. The institute shall

conduct a comprehensive instructional program in marine science,

resources, and engineering at the graduate level and offer

undergraduate courses for those students interested in the marine

environment, and perform basic and applied research in the marine

environment; and may provide shore-based facilities, including,

but not limited to, laboratories, boats, classrooms, dormitories,

and a cafeteria for faculty and students who are engaged in

studies of the marine environment.

Acts 1971, 62nd Leg., p. 3361, ch. 1024, art. 2, Sec. 39, eff.

Sept. 1, 1971. Amended by Acts 1973, 63rd Leg., p. 481, ch. 208,

Sec. 1, eff. May 26, 1973.



CHAPTER 68. THE UNIVERSITY OF TEXAS AT ARLINGTON

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE C. THE UNIVERSITY OF TEXAS SYSTEM

CHAPTER 68. THE UNIVERSITY OF TEXAS AT ARLINGTON

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 68.01. DEFINITIONS. In this chapter:

(1) "University" means The University of Texas at Arlington.

(2) "Board" means the board of regents of The University of

Texas System.

Acts 1971, 62nd Leg., p. 3162, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 68.02. THE UNIVERSITY OF TEXAS AT ARLINGTON. The

University of Texas at Arlington is a four-year and

graduate-level coeducational institution of higher education

within The University of Texas System. It is under the management

and control of the board of regents of The University of Texas

System.

Acts 1971, 62nd Leg., p. 3162, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 68.03. BUILDINGS. It is the intent of the legislature that

future building needs of The University of Texas at Arlington

shall be financed from some source or sources other than The

University of Texas' share of the principal and/or interest of

and from the Permanent University Fund.

Acts 1971, 62nd Leg., p. 3162, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 68.06. ROLE AND SCOPE; COURSES AND DEGREES. The board is

authorized to maintain, operate, and administer The University of

Texas at Arlington as a general academic institution of higher

education offering a standard four-year undergraduate program.

The board shall have the authority to prescribe courses leading

to such customary degrees as are offered at leading American

universities and to award such degrees. It is the intent of the

legislature that such degrees shall include baccalaureate,

master's, and doctoral degrees and their equivalents; but no

department, school, or degree program shall be instituted except

with the prior approval of the Coordinating Board, Texas College

and University System.

Added by Acts 1971, 62nd Leg., p. 3360, ch. 1024, art. 2, Sec.

38, eff. Sept. 1, 1971. Renumbered from Education Code Sec. 68.03

by Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec. 8.01(11), eff.

Nov. 12, 1991.

SUBCHAPTER B. POWERS AND DUTIES OF BOARD

Sec. 68.21. SUSTAINABLE WATER SUPPLY RESEARCH CENTER. (a) In

this section, "center" means the Sustainable Water Supply

Research Center.

(b) The board may establish and operate the Sustainable Water

Supply Research Center as part of The University of Texas at

Arlington.

(c) If established, the center shall:

(1) conduct, sponsor, or direct multidisciplinary research

directed toward:

(A) promoting water conservation through development of a

sustainable water supply for this state; and

(B) mitigating the effect of diminishing water supplies on the

economy and people of this state; and

(2) conduct a comprehensive, interdisciplinary instructional

program in water conservation with emphasis on development of a

sustainable water supply at the graduate level and offer

undergraduate courses for students interested in water

conservation and sustainable water supply development.

(d) The organization, control, and management of the center are

vested in the board.

(e) The center may enter into an agreement or may cooperate with

a public or private entity to perform the research functions of

the center.

(f) The board may solicit, accept, and administer gifts and

grants from any public or private source for the use and benefit

of the center.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.26, eff. September 1, 2007.



CHAPTER 69. THE UNIVERSITY OF TEXAS AT EL PASO

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE C. THE UNIVERSITY OF TEXAS SYSTEM

CHAPTER 69. THE UNIVERSITY OF TEXAS AT EL PASO

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 69.01. DEFINITIONS. In this chapter:

(1) "University" means The University of Texas at El Paso.

(2) "Board" means the board of regents of The University of

Texas System.

Acts 1971, 62nd Leg., p. 3163, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 69.02. THE UNIVERSITY OF TEXAS AT EL PASO. The University

of Texas at El Paso is a coeducational institution of higher

education within The University of Texas System. It is under the

management and control of the board of regents of The University

of Texas System.

Acts 1971, 62nd Leg., p. 3163, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

SUBCHAPTER B. POWERS AND DUTIES OF BOARD

Sec. 69.21. ACQUISITION OF LAND. The board may acquire by

purchase, exchange, or otherwise any tract or parcel of land in

El Paso County that is contiguous or adjacent to the campus of

the university when the board deems the land necessary for campus

expansion.

Acts 1971, 62nd Leg., p. 3163, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 69.22. CENTER FOR BORDER ECONOMIC AND ENTERPRISE

DEVELOPMENT. (a) The board shall establish a center for border

economic and enterprise development at The University of Texas at

El Paso.

(b) The center established under this section may:

(1) develop and manage an economic data base concerning the

Texas-Mexico border;

(2) perform economic development planning and research;

(3) provide technical assistance to industrial and governmental

entities; and

(4) in cooperation with other state agencies, coordinate

economic and enterprise development planning activities of state

agencies to ensure that the economic needs of the Texas-Mexico

border are integrated within a comprehensive state economic

development plan.

(c) The center may offer seminars and conduct conferences and

other educational programs concerning the Texas-Mexico border

economy and economic and enterprise development within the state.

(d) The board may solicit and accept gifts, grants, and

donations to aid in the establishment, maintenance, and operation

of the center.

(e) The center established under this section shall cooperate

fully with similar programs operated by Texas A&M

International University, The University of Texas--Pan American,

The University of Texas at Brownsville, and other institutions of

higher education.

Added by Acts 1989, 71st Leg., ch. 586, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 260, Sec. 13, eff.

Sept. 1, 1993; Acts 2001, 77th Leg., ch. 632, Sec. 2, eff. June

13, 2001.



CHAPTER 70. THE UNIVERSITY OF TEXAS AT DALLAS

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE C. THE UNIVERSITY OF TEXAS SYSTEM

CHAPTER 70. THE UNIVERSITY OF TEXAS AT DALLAS

Sec. 70.01. UNIVERSITY AUTHORIZED. The Board of Regents of The

University of Texas System shall establish and maintain a

state-supported general academic institution of higher education

to be known as The University of Texas at Dallas.

Acts 1971, 62nd Leg., p. 3164, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 70.02. LOCATION. The board shall locate The University of

Texas at Dallas on a site, to be selected in Dallas County,

consisting of not less than 250 acres of land that shall be

donated for that purpose without cost to the State of Texas. The

site may extend into any county adjacent to Dallas County.

Acts 1971, 62nd Leg., p. 3164, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 70.03. COURSES AND DEGREES. (a) The board may prescribe

courses leading to customary degrees offered at leading American

universities and may award those degrees. It is the intent of the

legislature that those degrees include bachelor's, master's, and

doctor's degrees, and their equivalents.

(b) No department, school, or degree program shall be instituted

except with the prior approval of the Coordinating Board, Texas

College and University System, or its successor.

(c) Initial programs and departments shall be limited to those

which existed in the Southwest Center for Advanced Studies on

September 1, 1969. Approval of these programs, their expansion,

and initiation of other programs shall be recommended by the

board of regents and approved by the coordinating board.

Acts 1971, 62nd Leg., p. 3164, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 70.04. RULES AND REGULATIONS; JOINT APPOINTMENTS. The

board may adopt other rules and regulations for the operation,

control, and management of the university that are necessary for

the conduct of the university as one of the first class. The

board is specifically authorized to make joint appointments in

the university and in other institutions under its governance.

The salary of any person who receives a joint appointment shall

be apportioned to the appointing institutions on the basis of

services rendered.

Acts 1971, 62nd Leg., p. 3164, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 70.07. GRANTS AND GIFTS. The board may accept and

administer, on terms and conditions satisfactory to it, grants or

gifts of property, including real estate or money, that may be

tendered to it in aid of the planning, establishment, conduct,

and operation of The University of Texas at Dallas, and in aid of

the research and teaching at the university. The board may accept

from the federal government or any foundation, trust fund,

corporation, or individual donations, gifts, and grants,

including real estate, buildings, libraries, laboratories,

apparatus, equipment, records, or money for the use and benefit

of the university.

Acts 1971, 62nd Leg., p. 3165, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.



CHAPTER 71. THE UNIVERSITY OF TEXAS AT SAN ANTONIO

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE C. THE UNIVERSITY OF TEXAS SYSTEM

CHAPTER 71. THE UNIVERSITY OF TEXAS AT SAN ANTONIO

Sec. 71.01. THE UNIVERSITY OF TEXAS AT SAN ANTONIO. The

University of Texas at San Antonio is a coeducational institution

of higher education in Bexar County. The site of the university

shall be on land selected by the board of regents and provided or

donated for that purpose.

Acts 1971, 62nd Leg., p. 3165, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 71.02. ORGANIZATION AND CONTROL. The organization and

control of The University of Texas at San Antonio is vested in

the Board of Regents of The University of Texas System.

Acts 1971, 62nd Leg., p. 3166, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 71.03. COURSES AND DEGREES. The board may prescribe

courses leading to such customary degrees as are offered at

leading American universities and may award those degrees. It is

the intent of the legislature that those degrees include

bachelor's, master's, and doctor's degrees and their equivalents,

and that there be established a standard four-year undergraduate

program; but no department, school, or degree program may be

instituted except with the prior approval of the Coordinating

Board, Texas College and University System.

Acts 1971, 62nd Leg., p. 3166, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 71.04. OTHER RULES AND REGULATIONS. The board shall make

other rules and regulations for the operation, control, and

management of the university, including the determination of the

number of students that shall be admitted to any school, college,

or degree-granting program, as may be necessary for the conduct

of the university as one of the first class.

Acts 1971, 62nd Leg., p. 3166, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 71.05. JOINT APPOINTMENTS. The board is specifically

authorized to make joint appointments in the university and in

other institutions under its governance. The salary of any such

person who receives a joint appointment shall be apportioned to

the appointing institutions on the basis of services rendered.

Acts 1971, 62nd Leg., p. 3166, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 71.06. BOARD MAY ACCEPT GRANTS AND GIFTS. The board may

accept and administer, on terms and conditions satisfactory to

it, grants or gifts of property, including real estate or money,

that may be tendered to it in aid of the planning, establishment,

conduct, and operation of The University of Texas at San Antonio,

and in aid of research and teaching at the university. The board

may accept from the federal government or any foundation, trust

fund, corporation, or individual donations, gifts, and grants,

including real estate, buildings, libraries, laboratories,

apparatus, equipment, records, or money for the use and benefit

of the university.

Acts 1971, 62nd Leg., p. 3166, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.



CHAPTER 72. THE UNIVERSITY OF TEXAS OF THE PERMIAN BASIN

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE C. THE UNIVERSITY OF TEXAS SYSTEM

CHAPTER 72. THE UNIVERSITY OF TEXAS OF THE PERMIAN BASIN

Sec. 72.01. ESTABLISHMENT. The Board of Regents of The

University of Texas System shall establish and maintain a fully

state-supported coeducational institution of higher education to

be known as The University of Texas of the Permian Basin and to

be organized to teach undergraduate- and graduate-level courses

but the Board of Regents may establish The University of Texas of

the Permian Basin as a general academic teaching institution, as

defined by Section 61.003 of this code, offering a standard

four-year undergraduate program.

Acts 1971, 62nd Leg., p. 3167, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1983, 68th Leg., p. 1684, ch. 314,

Sec. 1, eff. Aug. 29, 1983; Acts 1991, 72nd Leg., ch. 77, Sec. 1,

eff. Sept. 1, 1991.

Sec. 72.02. COURSES AND DEGREES. The board of regents may

prescribe courses leading to such customary degrees as are

offered at leading American universities and may award those

degrees. It is the intent of the legislature that those degrees

include baccalaureate and master's degrees and their equivalents;

but no department, school, or degree program shall be instituted

except with the prior approval of the Texas Higher Education

Coordinating Board.

Acts 1971, 62nd Leg., p. 3167, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1991, 72nd Leg., ch. 77, Sec. 1,

eff. Sept. 1, 1991.

Sec. 72.03. OTHER RULES AND REGULATIONS. The board of regents

shall make other rules and regulations for the operation,

control, and management of the university, including the

determination of the number of students that shall be admitted to

any school, college, or degree-granting program, as may be

necessary for the conduct of the university as one of the first

class.

Acts 1971, 62nd Leg., p. 3167, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 72.04. JOINT APPOINTMENTS. The board of regents is

specifically authorized to make joint appointments in the

university and in other institutions under its governance. The

salary of any such person who receives a joint appointment shall

be apportioned to the appointing institution on the basis of

services rendered.

Acts 1971, 62nd Leg., p. 3167, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 72.05. BOARD MAY ACCEPT GRANTS AND GIFTS. The board of

regents may accept and administer, on terms and conditions

satisfactory to it, grants or gifts of property, including real

estate or money, or any part of existing junior college

facilities that may be tendered to it in aid of the planning,

establishment, conduct, and operation of The University of Texas

of the Permian Basin, and in aid of research and teaching at the

university. The board of regents may accept from the federal

government or any foundation, trust fund, corporation, or

individual donations, gifts, and grants, including real estate,

buildings, libraries, laboratories, apparatus, equipment,

records, or money for the use and benefit of the university.

Acts 1971, 62nd Leg., p. 3168, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 72.06. LOCATION. (a) The board of regents shall establish

The University of Texas of the Permian Basin at a site consisting

of at least 200 acres, unless otherwise specifically acceptable

to the board.

(b) The site shall, within a reasonable length of time, be

accessible to roads, and shall be accessible to required

utilities at the perimeter of the site. The site shall be

accessible to, and within a reasonable distance of, the present

site of the Odessa College Campus in Odessa.

(c) The board shall select a site which is in Ector County;

however, the site may extend into an adjoining county. If, within

the discretion of the board, those sites made available within

the provisions of this chapter are not suitable and other sites

are suitable, then the board may accept and acquire a similar

site wholly or partly in an adjoining county; however, that site

may not be outside a 12-mile radius from the present campus of

Odessa College in Odessa.

(d) The board is authorized to accept and acquire and shall

accept and acquire a site for such college within the provisions

of this chapter and the land for the site shall be deeded by

proper conveyance free and clear of debt, to the state.

(e) The board shall in no event delay the acquisition of land

for the institution created by the provisions of this chapter

later than December 31, 1969.

(f) The board must follow the provisions of this chapter with

respect to site and any decision reached to the contrary shall be

null and void and all laws to the contrary are hereby expressly

repealed.

Acts 1971, 62nd Leg., p. 3168, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 72.07. UNDERGRADUATE ADMISSIONS. (a) If The University of

Texas of the Permian Basin is established as a general academic

teaching institution under Section 72.01 of this code, the board

of regents shall provide for the admission to the university of

entering freshmen and of undergraduate transfer students with

less than 54 semester hours of college credit at the university.

(b) In addition to other qualitative criteria that the board of

regents may establish, the board shall provide that the admission

criteria to the university for entering freshmen and for

undergraduate transfer students be no less stringent than the

criteria for admission to another four-year general academic

teaching institution in The University of Texas System for those

students.

Added by Acts 1991, 72nd Leg., ch. 77, Sec. 2, eff. Sept. 1,

1991.



CHAPTER 73. THE UNIVERSITY OF TEXAS AT HOUSTON

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE C. THE UNIVERSITY OF TEXAS SYSTEM

CHAPTER 73. THE UNIVERSITY OF TEXAS AT HOUSTON

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 73.001. COMPOSITION. The University of Texas at Houston is

composed of the following component institutions under the

management and control of the board of regents of The University

of Texas System:

(1) The University of Texas Medical School at Houston;

(2) The University of Texas Dental Branch at Houston;

(3) The University of Texas M. D. Anderson Cancer Center;

(4) The University of Texas Graduate School of Biomedical

Sciences at Houston;

(5) The University of Texas School of Public Health at Houston;

(6) The University of Texas School of Nursing at Houston; and

(7) other institutions and activities assigned to it from time

to time.

Acts 1971, 62nd Leg., p. 3170, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1989, 71st Leg., ch. 644, Sec. 5,

eff. June 14, 1989.

SUBCHAPTER B. THE UNIVERSITY OF TEXAS MEDICAL SCHOOL AT HOUSTON

Sec. 73.051. SHORT TITLE. This subchapter may be cited as the

Brooks-Bass Medical Training Act of 1969.

Acts 1971, 62nd Leg., p. 3170, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 73.052. ESTABLISHMENT; SCOPE. The board of regents shall

establish and maintain The University of Texas Medical School at

Houston, a component institution of the university system located

in Harris County. The board may provide for the training and

teaching of medical students, medical technicians, and other

technicians in the practice of medicine.

Acts 1971, 62nd Leg., p. 3170, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 73.053. TRANSFER OF DIVISION OF CONTINUING EDUCATION. The

board may transfer the division of continuing education from The

University of Texas Graduate School of Biomedical Sciences at

Houston to The University of Texas Medical School at Houston.

After the transfer, all appropriations, assets, funds, property,

and equipment owned or held by the division of continuing

education shall be owned, held, and controlled by The University

of Texas Medical School at Houston.

Acts 1971, 62nd Leg., p. 3171, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 73.054. COURSES AND DEGREES; RULES AND REGULATIONS. The

board may prescribe courses leading to customary degrees offered

in other leading American medical schools, may award the degrees,

and may make other rules and regulations for the operation,

control, and management of the school, including the

determination of the number of students that shall be admitted to

any degree-granting program, that are necessary for the conduct

of a professional school of the first class.

Acts 1971, 62nd Leg., p. 3171, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 73.055. AFFILIATION AGREEMENTS; JOINT APPOINTMENTS. The

board may execute and carry out with any entity or institution

affiliation or coordinating agreements that are reasonably

necessary or desirable for the conduct and operation of a

professional school of the first class; and the board may make

joint appointments in other institutions under its governance.

The salary of any person who receives a joint appointment shall

be apportioned to the appointing institutions on the basis of

services rendered.

Acts 1971, 62nd Leg., p. 3171, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 73.056. GIFTS AND GRANTS. The board may accept and

administer, on terms and conditions satisfactory to it, grants or

gifts of property, including real estate and money, that may be

tendered to it in aid of the planning, establishment, conduct,

and operation of the school and in aid of research and teaching

at the school. The board may accept from the federal government

or any foundation, trust fund, corporation, or individual

donations, gifts, and grants, including real estate, buildings,

libraries, laboratories, apparatus, equipment, records, or money,

for the use and benefit of the school.

Acts 1971, 62nd Leg., p. 3171, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 73.057. TEACHING HOSPITAL. A complete teaching hospital

for the school shall be furnished at no cost or expense to the

state, and the state shall never contribute any funds for the

construction, maintenance, or operation of a teaching hospital

for the school.

Acts 1971, 62nd Leg., p. 3171, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

SUBCHAPTER C. THE UNIVERSITY OF TEXAS M. D. ANDERSON CANCER

CENTER

Sec. 73.101. LOCATION. The University of Texas M. D. Anderson

Cancer Center is located in the Texas Medical Center in the city

of Houston.

Acts 1971, 62nd Leg., p. 3172, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1989, 71st Leg., ch. 644, Sec. 7,

eff. June 14, 1989.

Sec. 73.102. PURPOSE; DEGREE PROGRAMS. (a) The institution and

its substations shall be devoted to the diagnosis, teaching,

study, prevention, and treatment of neoplastic and allied

diseases.

(b) If the Texas Higher Education Coordinating Board determines

that the role and mission of the institution should be changed to

include degree-granting authority, the board of regents may:

(1) prescribe courses and conduct allied health professional

degree programs related to the purposes of the institution

described by Subsection (a); and

(2) jointly prescribe courses and jointly conduct graduate

programs at the master's and doctoral levels related to those

purposes with The University of Texas Health Science Center at

Houston Graduate School of Biomedical Sciences.

(c) The degree programs to be offered under Subsection (b) are

subject to approval by the coordinating board.

Acts 1971, 62nd Leg., p. 3172, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1999, 76th Leg., ch. 112, Sec. 1,

eff. May 17, 1999; Acts 2001, 77th Leg., ch. 86, Sec. 1, eff. May

11, 2001.

Sec. 73.103. PRESIDENT. (a) The board of regents shall appoint

a president of the institution.

(b) To be qualified for appointment as president, a person must

be a licensed physician possessing an M.D. degree with at least

five years of experience practicing medicine.

(c) The president has charge of the operation and conduct of the

institution and has any other powers and duties conferred on him

by the board.

Acts 1971, 62nd Leg., p. 3172, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 73.104. MEDICAL STAFF. The medical staff of the

institution shall be selected and employed by the board on the

recommendation of the president, and may be discharged in like

manner.

Acts 1971, 62nd Leg., p. 3172, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 73.105. DIAGNOSTIC AND TREATMENT SUBSTATIONS. The board

may establish and maintain diagnostic and treatment substations

as deemed expedient from time to time. The location, erection,

operation, and management of the substations are under the

control and direction of the board, subject to the other

provisions of this subchapter. The substations and the main

institution shall conform to the standards of the American

College of Surgeons and the American Medical Association.

Acts 1971, 62nd Leg., p. 3172, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 73.106. PATIENTS. This subchapter governs the admission of

patients to the institution and its substations, the support of

patients, and other matters relating to patients.

Acts 1971, 62nd Leg., p. 3172, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1995, 74th Leg., ch. 3, Sec. 1,

eff. Sept. 1, 1995.

Sec. 73.107. ADMISSION: RULES AND REGULATIONS; APPROVAL OF

PRESIDENT. (a) Admission to the institution and its substations

is subject to rules and regulations promulgated from time to time

by the president.

(b) No person shall be admitted until the president is satisfied

that all requirements of this subchapter and the rules and

regulations of the president have been met.

Acts 1971, 62nd Leg., p. 3172, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 73.108. APPLICATION. (a) Admission is subject to the

written application of the patient, the guardian of the patient,

or some friend or relative of the patient.

(b) The written application shall be on forms prescribed by the

president and shall include:

(1) the patient's name, age, sex, and national origin;

(2) the patient's residence address or addresses for at least

the two-year period preceding the date of the application;

(3) the patient's occupation, trade, profession, or employment;

(4) the names and addresses of the patient's parents, children,

brothers, sisters, and other responsible relatives, if any;

(5) the names, addresses, and ages of any relatives who are or

who may have been similarly afflicted;

(6) a complete statement of the location, description, and value

of any real or personal property owned, possessed, or held by the

patient or his guardian;

(7) the name of each person legally liable for the support of

the patient and a statement of the location, description, and

value of any real or personal property owned, possessed, or held

by that person; and

(8) any other information or statements that may be required by

the president.

(c) The application may be accompanied by a written request for

the patient's admission by his attending physician which

includes:

(1) a statement that he has adequately examined the patient and

that the patient has, or is suspected of having, a neoplasm or

allied disease;

(2) a statement indicating the duration of the disease, if

known, and indicating any accompanying bodily disorder or

disorders the patient may have at the time of the application;

and

(3) any other information that may be required by the president.

Acts 1971, 62nd Leg., p. 3173, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1995, 74th Leg., ch. 3, Sec. 2,

eff. March 20, 1995.

Sec. 73.109. FEE SCHEDULE. The president shall establish a

schedule of minimum fees and charges conforming to the fees and

charges customarily made for similar services in the community in

which the services are rendered.

Acts 1971, 62nd Leg., p. 3173, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 73.110. GIFTS AND GRANTS. The board may accept gifts and

grants of money from other than state sources for the benefit of

the institution and its substations.

Acts 1971, 62nd Leg., p. 3173, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 73.111. ACCEPTANCE OF LAND IN MEDICAL CENTER. The board

may accept for and in behalf of the State of Texas title by

proper conveyance or conveyances to any land located in the Texas

Medical Center for the operation and maintenance of the program

of the institution.

Acts 1971, 62nd Leg., p. 3173, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 73.112. TREATMENT OF INDIGENT PATIENTS. (a) The

institution may enter into a contract with a county, public

hospital, or hospital district to provide treatment to residents

of the county or service area who are eligible for health care

assistance under Chapter 61, Health and Safety Code (Indigent

Health Care and Treatment Act).

(b) The liability of a county, public hospital, or hospital

district to the institution for the treatment of residents of the

county or service area by the institution shall not exceed the

responsibility of a county as provided for in Chapter 61, Health

and Safety Code, unless agreed to by the county, public hospital,

or hospital district in a contract entered into pursuant to this

section.

(c) If a contract is entered into pursuant to this section, the

liability of a county, public hospital, or hospital district

under the contract shall take into consideration the actual costs

of the institution in providing health care services pursuant to

the contract, but in no event shall the liability exceed such

costs.

(d) If a contract is not entered into pursuant to this section,

the institution shall receive the approval of a county, public

hospital, or hospital district before providing nonemergency

health care services to an eligible resident of the county or

service area. If such approval is not received, the county,

public hospital, or hospital district is not liable to the

institution for any nonemergency care provided to such persons.

If such approval is received, the county, public hospital, or

hospital district is liable to the institution as provided in

Subsection (b) for the services provided by the institution to

such persons.

(e) As used in this section, "eligible resident," "hospital

district," "public hospital," and "service area" have the

meanings assigned by Chapter 61, Health and Safety Code.

Added by Acts 1995, 74th Leg., ch. 3, Sec. 3, eff. Sept. 1, 1995.

Sec. 73.113. SUFFICIENCY OF INSTITUTIONAL FUNDS, FEES, AND

PATIENT BASE. The institution shall ensure that institutional

funds and the institution's hospital and clinic fees and patient

base are sufficient to fund and achieve the mission and strategic

plan of the institution and protect the state's investment in the

development of the institution.

Added by Acts 1995, 74th Leg., ch. 3, Sec. 3, eff. March 20,

1995.

Sec. 73.114. INCENTIVE RETIREMENT PLANS. (a) The institution

may offer incentive retirement plans to employees of the

institution who elect to retire under other state law.

(b) An incentive offered to an employee by the institution must

be paid from institutional funds or hospital or clinic fees.

(c) An institutional plan providing for incentive retirement

plans must be filed with the Legislative Budget Board not later

than the 61st day before the date the plan is implemented.

(d) The institution may not rehire an employee receiving a

retirement incentive under this section without the specific

approval of the president.

Added by Acts 1995, 74th Leg., ch. 3, Sec. 3, eff. March 20,

1995.

Sec. 73.115. ACQUISITION OF GOODS AND SERVICES. (a) The

institution may acquire goods or services by the method that

provides the best value to the institution, including:

(1) competitive bidding;

(2) competitive sealed proposals;

(3) catalogue purchase;

(4) a group purchasing program; or

(5) an open market contract.

(b) In determining what is the best value to the institution,

the institution shall consider:

(1) the purchase price;

(2) the reputation of the vendor and of the vendor's goods or

services;

(3) the quality of the vendor's goods or services;

(4) the extent to which the goods or services meet the

institution's needs;

(5) the vendor's past relationship with the institution;

(6) the impact on the ability of the institution to comply with

laws and rules relating to historically underutilized businesses;

(7) the total long-term cost to the institution of acquiring the

vendor's goods or services; and

(8) any other relevant factor that a private business entity

would consider in selecting a vendor.

(c) The state auditor may audit purchases of goods or services

by the institution.

(d) The institution may adopt rules and procedures for the

acquisition of goods or services.

(e) To the extent of any conflict, this section prevails over

any other law relating to the purchasing of goods and services

except a law relating to contracting with historically

underutilized businesses.

(f) Except as otherwise provided by this section, Subtitle D,

Title 10, Government Code and Chapter 2254, Government Code, do

not apply to purchases of goods and services made under this

section.

Added by Acts 1995, 74th Leg., ch. 3, Sec. 3, eff. March 20,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.19(4),

eff. Sept. 1, 1997.

SUBCHAPTER D. THE UNIVERSITY OF TEXAS GRADUATE SCHOOL OF

BIOMEDICAL SCIENCES AT HOUSTON

Sec. 73.151. DEAN. (a) The University of Texas Graduate School

of Biomedical Sciences at Houston is under the direction of a

dean appointed by the board of regents.

(b) To be qualified for appointment as dean, a person must have

a doctor of medicine degree or a doctor of philosophy degree in

one of the biomedical sciences.

(c) The dean is responsible through the chancellor or other

executive officer of the system to the board.

Acts 1971, 62nd Leg., p. 3174, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 73.152. SCOPE; DEGREE PROGRAMS; RULES AND REGULATIONS. (a)

The board of regents may prescribe courses and conduct graduate

and postdoctoral programs at the master's and doctoral levels in

the sciences and other academic areas directly related to medical

education and research, but the board shall not operate this

institution as a general academic graduate school. The degree

programs to be offered by the graduate school are subject to

approval by the Coordinating Board, Texas College and University

System.

(b) The board of regents may make rules and regulations

necessary for the operation, control, and management of the

graduate school.

Acts 1971, 62nd Leg., p. 3174, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 73.153. GIFTS AND GRANTS. The board may accept and

administer grants and gifts from any source for the benefit of

the graduate school.

Acts 1971, 62nd Leg., p. 3174, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 73.154. RESEARCH AND GRADUATE INSTRUCTION; JOINT

APPOINTMENTS. (a) The board may expend funds appropriated by

the legislature to the graduate school and grant, gift, and

contract funds of the school in support of research and graduate

instruction, within approved areas and programs, to be carried

out either in its own facilities or in the facilities of other

component units of The University of Texas at Houston.

(b) The board may make joint appointments in the graduate school

and in one or more of the other component units of The University

of Texas System. The salary of a person who is receiving a joint

appointment shall be apportioned to the different units on the

basis of services rendered.

Acts 1971, 62nd Leg., p. 3174, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 73.155. AFFILIATION AND COOPERATION WITH OTHER UNITS. The

graduate school shall maintain the closest possible affiliation

with the science programs at The University of Texas at Austin

and with the other medical units of The University of Texas

System. It shall cooperate with other institutions, private and

public, in furtherance of research in the biomedical sciences and

related fields.

Acts 1971, 62nd Leg., p. 3174, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 73.156. DIVISION OF CONTINUING EDUCATION. The board may

establish as a part of the graduate school a separate division of

continuing education for physicians.

Acts 1971, 62nd Leg., p. 3175, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

SUBCHAPTER E. THE UNIVERSITY OF TEXAS SCHOOL OF PUBLIC HEALTH AT

HOUSTON

Sec. 73.201. LOCATION. The University of Texas School of Public

Health at Houston is located in the Texas Medical Center in the

city of Houston.

Acts 1971, 62nd Leg., p. 3175, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 73.202. GIFTS AND DONATIONS. The board of regents may

accept gifts and donations for the benefit of the school.

Acts 1971, 62nd Leg., p. 3175, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

SUBCHAPTER F. THE UNIVERSITY OF TEXAS DENTAL BRANCH AT HOUSTON

Sec. 73.301. COMPOSITION, LOCATION. The University of Texas

Dental Branch at Houston is composed of The University of Texas

Dental School at Houston, The University of Texas Dental Science

Institute at Houston, The University of Texas School of Dental

Hygiene at Houston, The University of Texas Postgraduate School

of Dentistry at Houston, and other institutions and activities

assigned to it from time to time. It is located in the Texas

Medical Center.

Acts 1971, 62nd Leg., p. 3175, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 73.302. PURPOSE. The principal purpose of the dental

school is to teach the subjects of dental education that will

give a thorough knowledge of dentistry and related subjects and

that meet the requirements of the Council on Dental Education,

the American Association of Dental Schools, and other educational

associations of similar standards concerned with dental

education.

Acts 1971, 62nd Leg., p. 3175, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 73.303. FACULTY. The board of regents shall appoint the

faculty of the dental school.

Acts 1971, 62nd Leg., p. 3175, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 73.304. COURSES AND DEGREES; RULES AND REGULATIONS. (a)

The board may confer degrees and issue diplomas, and may fix a

standard of grades for students.

(b) The dental school shall have regular courses leading to

degrees and special courses deemed necessary by the board.

(c) The board may make other rules and regulations it deems

necessary for the proper control and management of the dental

school.

Acts 1971, 62nd Leg., p. 3175, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 73.305. GIFTS AND GRANTS. The board may accept gifts and

grants from any source for the benefit of the dental branch.

Acts 1971, 62nd Leg., p. 3176, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

SUBCHAPTER G. HARRIS COUNTY PSYCHIATRIC CENTER

Sec. 73.401. ESTABLISHMENT. The Harris County Psychiatric

Center has been developed and built by Harris County, Texas, and

the Texas Department of Mental Health and Mental Retardation. The

facilities of the Harris County Psychiatric Center to be operated

by The University of Texas System shall be operated consistent

with the rules and regulations of the board of regents and with

the provisions of this subchapter.

Added by Acts 1985, 69th Leg., ch. 848, Sec. 1, eff. Sept. 1,

1985.

Sec. 73.402. MISSION. The Harris County Psychiatric Center has

been established with the mission of caring for mentally ill

persons; other major parts of this mission include research into

the causes and cures of mental illness and the education of

professionals in the care of the mentally ill.

Added by Acts 1985, 69th Leg., ch. 848, Sec. 1, eff. Sept. 1,

1985.

Sec. 73.403. OPERATION OF COMMITMENT CENTER. Harris County

and/or the Mental Health and Mental Retardation Authority (MHMRA)

of Harris County may operate on the premises of the Harris County

Psychiatric Center a commitment center, the functions of which

may include patient screening, intake, and admissions (both

voluntary and involuntary) to the Harris County Psychiatric

Center as may be provided for in a lease and/or sublease and

operating agreement as authorized under Section 73.405 of this

code. The functions of the Harris County Psychiatric Commitment

Center located on the premises of the Harris County Psychiatric

Center both in terms of operation and in terms of funding shall

not be the responsibility of the Texas Department of Mental

Health and Mental Retardation or The University of Texas System.

As may be provided for in a lease and/or sublease and operating

agreement, The University of Texas System may charge for any

support services provided by the Harris County Psychiatric Center

to the commitment center.

Added by Acts 1985, 69th Leg., ch. 848, Sec. 1, eff. Sept. 1,

1985.

Sec. 73.404. FUNDING. (a) Funding for the state-supported

facilities and operations of the Harris County Psychiatric Center

shall be provided through legislative appropriations to the Texas

Department of Mental Health and Mental Retardation and to The

University of Texas System, and any appropriations to the

department for the Harris County Psychiatric Center shall be

transferred to The University of Texas System in accordance with

the General Appropriations Act and the lease and/or sublease and

operating agreement provided for in Section 73.405 of this code.

Legislative appropriations may be for any further construction at

the Harris County Psychiatric Center; for equipment, both fixed

and movable; for utilities, including data processing and

communications; for maintenance, repairs, renovations, and

additions; for any damage or destruction; and for operations of

the Harris County Psychiatric Center; provided, however, that as

to funding for Harris County Psychiatric Center operations,

legislative appropriations shall not exceed 85 percent of the

total operating costs of the entire Harris County Psychiatric

Center, exclusive of any costs of the commitment center.

(b) Any funding, under a lease and/or sublease and operating

agreement wherein The University of Texas System is the lessee,

for the county-supported and/or MHMRA-supported facilities and

operations of the Harris County Psychiatric Center, which may be

provided through county appropriations, including funds made

available by the Harris County Mental Health and Mental

Retardation Authority, or from gifts and grants, shall be

transferred in accordance with the lease and/or sublease and

operating agreement provided for in Section 73.405 of this code.

Such funds may be for any further construction at the Harris

County Psychiatric Center; for equipment, both fixed and movable;

for utilities, including data processing and communications; for

maintenance, repairs, renovations, and additions; for any damage

or destruction; and for Harris County Psychiatric Center

operations which latter funding may be proportional to the total

costs of The University of Texas System operating the entire

Harris County Psychiatric Center, exclusive of any additional

cost of Harris County and/or MHMRA operating the commitment

center, which costs shall remain the sole responsibility of

Harris County and/or MHMRA.

Added by Acts 1985, 69th Leg., ch. 848, Sec. 1, eff. Sept. 1,

1985.

Sec. 73.405. OPERATIONS. (a) The state-supported facilities of

the Harris County Psychiatric Center shall be leased to and

operated and administered by The University of Texas System in

accordance with a lease and operating agreement. The

county-supported and/or MHMRA-supported facilities, exclusive of

the commitment center, may be leased and/or subleased by The

University of Texas System in the same lease and/or sublease and

operating agreement. Any lease and/or sublease and operating

agreement shall provide for a lease payment by The University of

Texas System of no more than $1 per year plus other good and

valuable consideration as provided for in Section 73.406 of this

code.

(b) In any lease and/or sublease and operating agreement, the

board of regents of The University of Texas System shall be the

governing board of the Harris County Psychiatric Center

facilities that are leased and/or subleased and operated by The

University of Texas System.

(c) Any lease and/or sublease and operating agreement may

provide all necessary or desirable terms for the operation of the

Harris County Psychiatric Center and may provide for duties and

powers with respect to medical and legal matters, Harris County

Psychiatric Center administration, staffing, patient services,

reports, annual operating budgets of the Harris County

Psychiatric Center, and transfers of appropriated funds as

provided for in Section 73.404 of this code.

(d) Any lease and/or sublease and operating agreement shall

provide that The University of Texas System shall cause the

Harris County Psychiatric Center to be operated in accordance

with the standards for accreditation of the Joint Commission on

Accreditation of Hospitals; that all financial transactions and

performance programs may be appropriately audited; that an

admission, discharge, and transfer coordination policy be

established; that appropriate patient data be made available to

the department, MHMRA, and the county, including but not limited

to diagnosis and lengths of stay; and that a priority of patient

treatment policy be established.

Added by Acts 1985, 69th Leg., ch. 848, Sec. 1, eff. Sept. 1,

1985.

Sec. 73.406. REVENUES. That portion of any revenues related to

the provision of patient services through the operation of the

Harris County Psychiatric Center facilities that are leased

and/or subleased by and to The University of Texas System shall

be accounted for and expended in accordance with the rules,

regulations, and bylaws of The University of Texas System and in

such manner that such revenues will reduce appropriated and

funded requirements by both the state and county or MHMRA on a

prorated basis, all as may be provided for in a lease and/or

sublease and operating agreement.

Added by Acts 1985, 69th Leg., ch. 848, Sec. 1, eff. Sept. 1,

1985.

SUBCHAPTER H. RESEARCH INSTITUTE

Sec. 73.501. TRANSFER AND LEASE OF FACILITIES. (a) The

governance, operation, management, and control of the Texas

Research Institute of Mental Sciences created by Chapter 427,

Acts of the 55th Legislature, Regular Session, 1957, as amended

(Article 3174b-4, Vernon's Texas Civil Statutes), and all land,

buildings, improvements thereon, and major fixed equipment

comprising said institute shall be leased from the Texas

Department of Mental Health and Mental Retardation and

transferred to the board of regents of The University of Texas

System for $1 a year and shall be subject to the provisions of

Subdivision (9) of Subsection (a) of Section 65.02 of the

Education Code.

(b) All land, buildings, and improvements thereon and major

fixed equipment comprising said institute leased by The

University of Texas System shall be utilized only for purposes of

patient care services, research, and education related to mental

health and mental retardation. The Texas Department of Mental

Health and Mental Retardation may sell or otherwise dispose of

the land, buildings, improvements thereon, or major fixed

equipment provided that the proceeds from the sale or other

disposition shall be used for the same purposes in Harris County;

and further provided, that the board of regents of The University

of Texas System, prior to such sale or other disposition, has

approved of such sale or disposition and the allocation of

proceeds.

Added by Acts 1985, 69th Leg., ch. 848, Sec. 1, eff. Sept. 1,

1985.

Sec. 73.502. TRANSFER OF GIFTS, GRANTS, UNEXPENDED BALANCES,

CONTRACTS, AND OBLIGATIONS. Any gifts, grants, unexpended

balances of appropriated or unappropriated funds, and all movable

equipment held by the Texas Department of Mental Health and

Mental Retardation for, on behalf of, or for the use and benefit

of the Texas Research Institute of Mental Sciences are hereby

transferred to The University of Texas System; provided, however,

that all previously appropriated funds for statewide training of

department personnel and program evaluation by the institute

shall be retained by the department. All contracts and written

obligations of every kind and character entered into by the Texas

Department of Mental Health and Mental Retardation for and on

behalf of the Texas Research Institute of Mental Sciences are

ratified, confirmed, and validated, and in all such contracts and

written obligations, the board of regents of The University of

Texas System is substituted in lieu and shall stand and act in

place and stead of the Texas Department of Mental Health and

Mental Retardation; provided, however, that an advisory committee

shall be established with regard to research protocols and the

commissioner of the department shall be a member; provided

further, that The University of Texas System may contract with

the department for continued extramural and other laboratory

consultative services. The Texas Department of Mental Health and

Mental Retardation, Harris County, and the Mental Health and

Mental Retardation Authority of Harris County shall provide for

the continuity of inpatient and outpatient care of the patients

and programs operated at the Texas Research Institute of Mental

Sciences and may contract for the provision of such services in

accordance with the provisions of and appropriations provided in

the General Appropriations Act.

Added by Acts 1985, 69th Leg., ch. 848, Sec. 1, eff. Sept. 1,

1985.

Sec. 73.503. EMPLOYEES. (a) Present institute personnel shall

be allowed to apply for employment with The University of Texas

System, Harris County, or the Mental Health and Mental

Retardation Authority of Harris County and be given priority

consideration for such employment.

(b) If employed by The University of Texas System, when the

Texas Research Institute of Mental Sciences is transferred to The

University of Texas System, employees of the institute who become

employees of The University of Texas System shall become members

of the Teacher Retirement System of Texas, if they are otherwise

eligible under the law and rules governing membership, and all

their service and salary credit shall be transferred from the

Employees Retirement System to the Teacher Retirement System,

subject to Subsections (c) and (d) of this section.

(c) Service of those employees that was covered by the Employees

Retirement System before the transfer shall thereafter be

regarded as service that was covered by the Teacher Retirement

System. The law and rules of the Teacher Retirement System

pertaining to membership, service and salary credit, member

contributions, and reinstatement of withdrawn accounts shall

apply to service occurring before the transfer, except that the

member contribution rate for such service shall be that in effect

for members of the Employees Retirement System. Member

contributions previously withdrawn from the Employees Retirement

System may be reinstated in the Teacher Retirement System only

subject to the laws and rules governing reinstatement of accounts

and credit in the Teacher Retirement System.

(d) Military service credit already established with the

Employees Retirement System will be credited by the Teacher

Retirement System only when the employee's service credit,

excluding military credit, in the Teacher Retirement System

consists of at least 10 years. Deposits for military credit

transferred under Subsection (e) of this section will be placed

in the member savings account of the employee and refunded if the

employee dies or retires on a disability benefit before obtaining

10 years of credit. An employee may obtain a total of no more

than five years of military service credit in the Teacher

Retirement System, including military credit transferred pursuant

to this section, and may not receive duplicate credit for the

same military duty.

(e) When credit is transferred pursuant to this section or as

soon thereafter as possible, the Employees Retirement System

shall transfer to the Teacher Retirement System the following:

(1) all amounts in the individual member accounts with the

Employees Retirement System of employees described in Subsection

(b) of this section and any member contributions subsequently

received for these employees for service before the date of

transfer; and

(2) an amount from the state accumulation fund determined by the

actuary of the Employees Retirement System to be such that the

transfer of funds and service credit under this section will

neither increase nor diminish the period required to amortize the

unfunded liability of that system.

(f) An employee described in Subsection (b) of this section

shall not be entitled to a refund of contributions or retirement

from the Employees Retirement System in lieu of the transfer of

credit provided by this Act. After the transfer of the institute

to The University of Texas System, the employee shall not be

entitled to credit in the Employees Retirement System for service

subject to transfer to the Teacher Retirement System under this

section.

(g) The legislature may appropriate to the Teacher Retirement

System an amount determined necessary to finance the additional

actuarial liabilities created by this section and not financed by

the transfer of funds provided by Subsection (e) of this section.

(h) The Employees Retirement System, the Texas Department of

Mental Health and Mental Retardation, and The University of Texas

System shall provide the Teacher Retirement System with

information necessary to establish employees' rights to credit

under this section. The Employees Retirement System and the

Teacher Retirement System shall establish procedures to prevent

duplication of retirement credit for the same service.

(i) If employed by The University of Texas System, such

employees shall be subject to the personnel policies, rules, and

regulations of the board of regents of The University of Texas

System, after the transfer provided for in this section.

Added by Acts 1985, 69th Leg., ch. 848, Sec. 1, eff. Sept. 1,

1985.

Sec. 73.504. NAME OF INSTITUTE. Hereafter, the name of the

institute shall be The University of Texas Mental Sciences

Institute.

Added by Acts 1985, 69th Leg., ch. 848, Sec. 1, eff. Sept. 1,

1985.



CHAPTER 74. OTHER MEDICAL, DENTAL, AND NURSING UNITS OF THE UNIVERSITY OF TEXAS SYSTEM

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE C. THE UNIVERSITY OF TEXAS SYSTEM

CHAPTER 74. OTHER MEDICAL, DENTAL, AND NURSING UNITS OF THE

UNIVERSITY OF TEXAS SYSTEM

SUBCHAPTER A. THE UNIVERSITY OF TEXAS MEDICAL BRANCH AT GALVESTON

Sec. 74.001. COMPOSITION. The University of Texas Medical

Branch at Galveston is composed of the following component

institutions under the control and management of the Board of

Regents of The University of Texas System:

(1) The University of Texas Medical School at Galveston,

including:

(A) the Graduate School;

(B) the School of Allied Health Sciences; and

(C) the Marine Biomedical Institute;

(2) The University of Texas Hospitals at Galveston, including:

(A) John Sealy Hospital;

(B) Children's Hospital;

(C) Marvin L. Graves Hospital;

(D) Randall Pavilion;

(E) Moody State School for Cerebral Palsied Children;

(F) R. Waverly Smith Pavilion;

(G) Jennie Sealy Hospital;

(H) John W. McCullough Outpatient Clinic;

(I) Rebecca Sealy Outpatient Facility; and

(J) Rosa and Henry Ziegler Hospital; and

(3) other institutions that may be assigned to it from time to

time.

Acts 1971, 62nd Leg., p. 3178, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 74.002. JENNIE SEALY HOSPITAL; R. WAVERLY SMITH PAVILION.

(a) The Jennie Sealy Hospital and the R. Waverly Smith Pavilion

shall be operated by the medical branch as integral parts of its

hospital operations.

(b) Title to those facilities shall remain in the name of the

Sealy-Smith Foundation; and the property may be leased to, but

shall not be sold to, the medical branch or to The University of

Texas System. The Board of Regents of The University of Texas

System has the sole authority to execute such lease or leases

with the Sealy-Smith Foundation relating to the Jennie Sealy

Hospital and the R. Waverly Smith Pavilion under such terms and

conditions as the board considers to be in the best interests of

the medical branch.

(c) Except as otherwise provided in this section, the land on

which Jennie Sealy Hospital is situated (Lots 11, 12, 13, and 14,

Block 667, city of Galveston, Galveston County, Texas, conveyed

to the Sealy-Smith Foundation by the board of regents) shall be

used as the site of the Jennie Sealy Hospital, and in the event

the land is not so utilized the title reverts to the board of

regents.

(d) By agreement between the board of regents of The University

of Texas System and the trustees of the Sealy-Smith Foundation,

the purpose or use of these facilities may be changed to any

other purpose or use consistent with the purposes of the

foundation and with the operation of a medical school.

Acts 1971, 62nd Leg., p. 3178, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1979, 66th Leg., p. 665, ch. 293,

Sec. 1 to 3, eff. Sept. 1, 1979.

Sec. 74.003. LAND ACQUISITION. The board may acquire by

donation or deed of gift, for the use and benefit of the medical

branch, any and all properties contiguous or adjacent, or both,

to the campus of the medical branch when the lands are deemed

necessary for campus expansion.

Acts 1971, 62nd Leg., p. 3179, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 74.004. CENTENNIAL SCHOLARS MATCHING FUND. (a) The

Centennial Scholars Matching Fund is created at the medical

branch to recognize the historic role the medical branch has

played in contributing to medical research and scholarship and to

encourage the further development of that role by enhancing the

recruitment and retention of eminent medical scholars and

researchers.

(b) The fund shall consist of gifts, grants, and donations from

private sources, appropriations from the legislature, and income

earned on money in the fund.

(c) The legislature may appropriate to the fund an amount not to

exceed the amount of gifts, grants, and donations paid to the

fund from private sources during the preceding biennium. The

legislature shall not appropriate any state funds to the fund

after the year 1992.

(d) The medical branch shall report to the Legislative Budget

Board in December of each even-numbered year all eligible gifts,

grants, and donations paid to the fund from private sources

during the biennium.

Added by Acts 1989, 71st Leg., ch. 928, Sec. 1, eff. June 14,

1989.

Sec. 74.005. TREATMENT OF CERTAIN PATIENTS. (a) The medical

branch may enter into one or more contracts with a county, public

hospital, or hospital district to provide treatment to residents

of the county or service area, including a contract to provide

treatment to residents who are eligible for health care

assistance under Chapter 61, Health and Safety Code.

(b) If a contract is entered into under this section, the

liability of a county, public hospital, or hospital district

under the contract shall take into consideration the actual costs

of the medical branch in providing health care services pursuant

to the contract, but in no event may the liability of a county,

public hospital, or hospital district exceed the medical branch's

costs.

(c) If a contract to provide treatment to an eligible resident

of a county or service area is not entered into under this

section, the medical branch must receive the approval of the

appropriate county, public hospital, or hospital district before

providing nonemergency health care services to the resident. If

that approval is not received, the county, public hospital, or

hospital district is not liable to the medical branch for any

nonemergency care provided to the resident. If approval is

received, the county, public hospital, or hospital district is

liable to the medical branch under Subsection (d) for the

services provided by the medical branch to the resident.

(d) The liability of a county, public hospital, or hospital

district to the medical branch for the treatment of eligible

residents of the county or service area by the medical branch may

not exceed the responsibility of a county as provided for in

Chapter 61, Health and Safety Code, unless agreed to by the

county, public hospital, or hospital district in a contract to

provide treatment to those residents that is entered into under

this section.

(e) In this section, "eligible resident," "hospital district,"

"public hospital," and "service area" have the same meanings

assigned those terms by Chapter 61, Health and Safety Code.

Added by Acts 1999, 76th Leg., ch. 1410, Sec. 1, eff. Sept. 1,

1999.

Sec. 74.006. SUFFICIENCY OF FUNDS. The medical branch shall

take any reasonable administrative or management action necessary

to achieve the mission and strategic plan of the medical branch

within the total amount of funds received by the medical branch

from all sources, including institutional and local funds and

hospital and clinic fees.

Added by Acts 1999, 76th Leg., ch. 1410, Sec. 1, eff. Sept. 1,

1999.

Sec. 74.007. INCENTIVE RETIREMENT PLANS. (a) The medical

branch may offer incentive retirement plans to employees of the

medical branch who elect to retire under other state law.

(b) An incentive offered to an employee by the medical branch

must be paid from the medical branch's funds or hospital or

clinic fees.

(c) The medical branch may not rehire an employee receiving a

retirement incentive under this section without the specific

approval of the president.

Added by Acts 1999, 76th Leg., ch. 1410, Sec. 1, eff. Sept. 1,

1999.

Sec. 74.008. ACQUISITION OF GOODS OR SERVICES. (a) The medical

branch may acquire goods or services by the method that provides

the best value to the medical branch, including:

(1) competitive bidding;

(2) competitive sealed proposals;

(3) catalogue purchase;

(4) a group purchasing program; or

(5) an open market contract.

(b) In determining what is the best value to the medical branch,

the medical branch shall consider:

(1) the purchase price;

(2) the reputation of the vendor and of the vendor's goods or

services;

(3) the quality of the vendor's goods or services;

(4) the extent to which the goods or services meet the medical

branch's needs;

(5) the vendor's past relationship with the medical branch;

(6) the impact on the ability of the medical branch to comply

with laws and rules relating to historically underutilized

businesses;

(7) the total long-term cost to the medical branch of acquiring

the vendor's goods or services; and

(8) any other relevant factor that a private business entity

would consider in selecting a vendor.

(c) The state auditor may audit purchases of goods or services

by the medical branch.

(d) The medical branch may adopt rules and procedures for the

acquisition of goods or services.

(e) To the extent of any conflict, this section prevails over

any other law relating to the purchasing of goods or services

except a law relating to contracting with historically

underutilized businesses or relating to the procurement of goods

and services from persons with disabilities.

(f) This section does not apply to purchases of professional

services subject to Chapter 2254, Government Code.

(g) Except as otherwise provided by this section, Subtitle D,

Title 10, Government Code, does not apply to purchases of goods

and services made under this section.

Added by Acts 1999, 76th Leg., ch. 1410, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER

AT DALLAS

Sec. 74.101. COMPONENT INSTITUTION. The University of Texas

Southwestern Medical Center at Dallas is a component institution

of The University of Texas System under the management and

control of the board of regents of The University of Texas

System.

Acts 1971, 62nd Leg., p. 3182, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1989, 71st Leg., ch. 644, Sec. 9,

eff. June 14, 1989.

Sec. 74.102. COURSES AND DEGREES; RULES AND REGULATIONS. The

board of regents may prescribe courses leading to customary

degrees and may make rules and regulations for the operation,

control, and management of the medical school as may be necessary

for its conduct as a medical school of the first class.

Acts 1971, 62nd Leg., p. 3182, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 74.103. GIFTS AND GRANTS. The board may accept and

administer, on terms and conditions satisfactory to it, grants

and gifts tendered to it in aid of research and teaching at the

medical school. The board may also accept from the federal

government or any foundation, trust fund, corporation, or

individual donations, gifts, and grants, including real estate,

buildings, libraries, laboratories, apparatus, equipment,

records, and leases, for the exclusive use and benefit of the

medical school.

Acts 1971, 62nd Leg., p. 3182, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 2001, 77th Leg., ch. 118, Sec.

3.01, eff. Sept. 1, 2001.

Sec. 74.104. ENTERING CLASSES. The medical school shall admit

at least 100 students in each entering class.

Acts 1971, 62nd Leg., p. 3182, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 74.105. LEASE OF LAND FOR HOSPITAL, ETC. (a) The board

may lease to nonprofit charitable, scientific, or educational

corporations organized under the laws of the State of Texas, or

to any governmental agency or agencies, a tract or tracts of land

situated in Dallas County out of land previously deeded by

Southwestern Medical Foundation to the State of Texas.

(b) A lease under this section shall be on the terms,

conditions, and provisions and for a period of years determined

by the board. No lease shall be for a term of more than 99 years.

(c) A lease under this section shall be made only to a nonprofit

corporation or governmental agency for the purpose of

constructing, maintaining, and operating a hospital, hospitals,

or public health centers and services; or for the purpose of

constructing, maintaining, and operating dormitories and housing

facilities for students attending the medical school or persons

employed by and in institutions located on the property.

(d) In no event shall the State of Texas or The University of

Texas System be liable, directly or indirectly, for any expense

or cost in connection with the construction, operation, and

maintenance of any building or other improvement placed on the

leased premises by any lessee.

Acts 1971, 62nd Leg., p. 3182, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

SUBCHAPTER D. THE UNIVERSITY OF TEXAS MEDICAL SCHOOL AT SAN

ANTONIO

Sec. 74.151. COMPONENT INSTITUTION. The University of Texas

Medical School at San Antonio is a component institution of The

University of Texas System under the management and control of

the board of regents of The University of Texas System.

Acts 1971, 62nd Leg., p. 3183, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 74.152. COURSES AND DEGREES; RULES AND REGULATIONS. The

board of regents may prescribe courses leading to customary

degrees and may make rules and regulations for the operation,

control, and management of the medical school as may be necessary

for its conduct as a medical school of the first class.

Acts 1971, 62nd Leg., p. 3183, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 74.153. GIFTS AND GRANTS. The board may accept and

administer, on terms and conditions satisfactory to it, grants

and gifts tendered to it in aid of research and teaching at the

medical school. The board may also accept from the federal

government, any foundation, trust fund, corporation, or

individual donations, gifts, and grants, including real estate,

buildings, libraries, laboratories, apparatus, equipment,

records, and money, for the exclusive use and benefit of the

medical school.

Acts 1971, 62nd Leg., p. 3183, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 2001, 77th Leg., ch. 118, Sec.

3.02, eff. Sept. 1, 2001.

Sec. 74.154. TEACHING HOSPITAL. A teaching hospital deemed

suitable by the board shall be provided by the city or county

within one mile of the campus of the medical school. It shall be

maintained without cost to the state.

Acts 1971, 62nd Leg., p. 3183, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

SUBCHAPTER E. MEDICAL SCHOOL TO BE ESTABLISHED AND LOCATED BY

BOARD OF REGENTS

Sec. 74.201. ESTABLISHMENT AND LOCATION; NAME; SCOPE. (a) The

board of regents may establish and maintain an additional medical

branch of the university system at any location in the state.

However, the location of the medical school must be determined by

the board to be in the best interests of the people of the State

of Texas and must be approved by the Coordinating Board, Texas

College and University System. The school so established shall be

known by a name designated by the board. The board is prohibited,

however, from establishing this medical school in the same county

that maintains or operates the main campus of any public or

private medical school on September 1, 1969.

(b) The board may provide for the teaching and training of

medical students, medical technicians, and other technicians in

the practice of medicine.

Acts 1971, 62nd Leg., p. 3184, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 74.202. COURSES AND DEGREES; RULES AND REGULATIONS. The

board may prescribe courses leading to customary degrees offered

in other leading American medical schools, may award the degrees,

and may make other rules and regulations for the operation,

control, and management of the school, including the

determination of the number of students that shall be admitted to

any degree-granting program, that are necessary for the conduct

of a professional school of the first class.

Acts 1971, 62nd Leg., p. 3184, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 74.203. AFFILIATION AGREEMENTS; JOINT APPOINTMENTS. The

board may execute and carry out with any entity or institution

affiliation or coordinating agreements that are reasonably

necessary or desirable for the conduct and operation of a

professional school of the first class; and the board may make

joint appointments in other institutions under its governance.

The salary of any person who receives a joint appointment shall

be apportioned to the appointing institutions on the basis of

services rendered.

Acts 1971, 62nd Leg., p. 3184, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 74.204. GIFTS AND GRANTS. The board may accept and

administer, on terms and conditions satisfactory to it, grants or

gifts of property, including real estate and money, that may be

tendered to it in aid of the planning, establishment, conduct,

and operation of the school and in aid of research and teaching

at the school. The board may accept from the federal government

or any foundation, trust fund, corporation, or individual

donations, gifts, and grants, including real estate, buildings,

libraries, laboratories, apparatus, equipment, records, or money,

for the use and benefit of the school.

Acts 1971, 62nd Leg., p. 3184, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 74.205. TEACHING HOSPITAL. A complete teaching hospital

for the school shall be furnished at no cost or expense to the

state, and the state shall never contribute any funds for the

construction, maintenance, or operation of a teaching hospital

for the school.

Acts 1971, 62nd Leg., p. 3184, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

SUBCHAPTER F. THE UNIVERSITY OF TEXAS DENTAL SCHOOL AT SAN

ANTONIO

Sec. 74.251. COMPONENT INSTITUTION. The University of Texas

Dental School at San Antonio is a component institution of The

University of Texas System under the management and control of

the board of regents of The University of Texas System.

Acts 1971, 62nd Leg., p. 3185, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 74.252. TRAINING AND TEACHING. The board may provide for

the training and teaching of dental students, dental technicians,

and other technicians related to the practice of dentistry.

Acts 1971, 62nd Leg., p. 3185, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 74.253. COURSES AND DEGREES; RULES AND REGULATIONS. The

board may prescribe courses leading to customary degrees offered

in other leading American dental schools, may award the degrees,

and may make other rules and regulations for the operation,

control, and management of the school, including the

determination of the number of students that shall be admitted to

any degree-granting program, as may be necessary for the conduct

of a professional school of the first class.

Acts 1971, 62nd Leg., p. 3185, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 74.254. AFFILIATION AGREEMENTS; JOINT APPOINTMENTS. The

board may execute and carry out with any entity or institution

affiliation or coordinating agreements that are reasonably

necessary or desirable for the conduct and operation of a

professional school of the first class; and the board may make

joint appointments in other institutions under its governance.

The salary of a person who receives a joint appointment shall be

apportioned to the appointing institutions on the basis of

services rendered.

Acts 1971, 62nd Leg., p. 3185, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 74.255. GIFTS AND GRANTS. The board may accept gifts and

grants from any source for the benefit of the dental school.

Acts 1971, 62nd Leg., p. 3185, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

SUBCHAPTER G. THE UNIVERSITY OF TEXAS (CLINICAL) NURSING SCHOOL

AT SAN ANTONIO

Sec. 74.301. ESTABLISHMENT; PURPOSE. The board of regents may

establish and maintain in Bexar County The University of Texas

(Clinical) Nursing School at San Antonio, a clinical nursing

school for the education of nursing students.

Acts 1971, 62nd Leg., p. 3185, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 74.302. HOSPITAL FACILITIES AND SERVICES. All hospital

facilities and services required for the operation and

maintenance of the nursing school shall be furnished and provided

at no cost or expense to the state at the time of completion of

the nursing school and subsequently.

Acts 1971, 62nd Leg., p. 3186, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 74.303. COURSES AND DEGREES; RULES AND REGULATIONS. The

board may prescribe courses leading to customary degrees offered

in other leading American nursing schools, may award those

degrees, and may make rules and regulations for the operation,

control, and management of the school as may be necessary for the

conduct of a professional school of the first class.

Acts 1971, 62nd Leg., p. 3186, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 74.304. AFFILIATION AGREEMENTS; JOINT APPOINTMENTS. The

board may execute and carry out with any entity or institution

affiliation or coordinating agreements that are reasonably

necessary or desirable for the conduct and operation of a

professional school of the first class, not in conflict with

Section 74.302 of this code; and the board may make joint

appointments in other institutions under its governance. The

salary of any person who receives a joint appointment shall be

apportioned to the appointing institutions on the basis of

services rendered.

Acts 1971, 62nd Leg., p. 3186, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 74.305. GIFTS AND GRANTS. The board may accept and

administer, on terms and conditions satisfactory to it, grants

and gifts of property, including real estate and money, that may

be tendered to it in aid of the planning, establishment, conduct,

and operation of the school and in aid of research and teaching

at the school. The board may accept from the federal government

or any foundation, trust fund, corporation, or individual

donations, gifts, and grants, including real estate, buildings,

libraries, laboratories, apparatus, equipment, records and money,

for the use and benefit of the school.

Acts 1971, 62nd Leg., p. 3186, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 74.306. LIBERAL ARTS COURSES PENDING ESTABLISHMENT. While

the nursing school is being established, students may take the

prerequisite liberal arts courses prescribed by the nursing

school.

Acts 1971, 62nd Leg., p. 3186, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

SUBCHAPTER H. THE UNIVERSITY OF TEXAS (UNDERGRADUATE) NURSING

SCHOOL AT EL PASO

Sec. 74.351. ESTABLISHMENT; PURPOSE. The board of regents may

establish and maintain in El Paso County The University of Texas

(Undergraduate) Nursing School at El Paso, a four-year school for

the education of nursing students.

Acts 1971, 62nd Leg., p. 3186, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 74.352. HOSPITAL FACILITIES AND SERVICES. All hospital

facilities and services required for the operation and

maintenance of the nursing school shall be furnished and provided

at no cost or expense to the state at the time of completion of

the nursing school and subsequently.

Acts 1971, 62nd Leg., p. 3187, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 74.353. COURSES AND DEGREES; RULES AND REGULATIONS. The

board may prescribe courses leading to customary degrees offered

in other leading American nursing schools, may award those

degrees, and may make rules and regulations for the operation,

control, and management of the school as may be necessary for the

conduct of a professional school of the first class.

Acts 1971, 62nd Leg., p. 3187, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 74.354. AFFILIATION AGREEMENTS; JOINT APPOINTMENTS. The

board may execute and carry out with any entity or institution

affiliation or coordinating agreements that are reasonably

necessary or desirable for the conduct and operation of a

professional school of the first class, not in conflict with

Section 74.352 of this code; and the board may make joint

appointments in other institutions under its governance. The

salary of any person who receives a joint appointment shall be

apportioned to the appointing institution on the basis of

services rendered.

Acts 1971, 62nd Leg., p. 3187, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 74.355. GIFTS AND GRANTS. The board may accept and

administer, on terms and conditions satisfactory to it, grants

and gifts of property, including real estate and money, that may

be tendered to it in aid of the planning, establishment, conduct

and operation of the school and in aid of research and teaching

at the school. The board may accept from the federal government

or any foundation, trust fund, corporation, or individual

donations, gifts, and grants, including real estate, buildings,

libraries, laboratories, apparatus, equipment, records and money,

for the use and benefit of the school.

Acts 1971, 62nd Leg., p. 3187, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

SUBCHAPTER I. THE UNIVERSITY OF TEXAS NURSING SCHOOL

(SYSTEM-WIDE)

Sec. 74.401. COMPOSITION, OPERATION, MAINTENANCE. The board of

regents of The University of Texas System is authorized to

establish, maintain, and operate The University of Texas Nursing

School (System-wide) which is composed of the following branches:

The University of Texas (Undergraduate) Nursing School at Austin;

The University of Texas (Graduate) Nursing School at Austin; The

University of Texas (Undergraduate) Nursing School at El Paso;

The University of Texas (Clinical) Nursing School at Galveston;

The University of Texas (Clinical) Nursing School at San Antonio;

and The University of Texas (Undergraduate) Nursing School at

Tarrant County. The board is authorized to provide for the

education of nursing students at each nursing school; however,

all hospital facilities and services required for the operation

and maintenance of each nursing school shall be furnished and

provided at no cost and expense to the State of Texas except at

the Galveston Division of The University of Texas (Clinical)

Nursing School at Galveston.

Added by Acts 1971, 62nd Leg., p. 3346, ch. 1024, art. 2, Sec.

19, eff. Sept. 1, 1971.

Sec. 74.402. COURSES, DEGREES, ETC. The board is authorized to

prescribe courses leading to such customary degrees as are

offered in other leading American nursing schools, to award those

degrees, and to make rules and regulations for the operation,

control, and management of each nursing school, as may be

necessary for the conduct of professional schools of the first

class.

Added by Acts 1971, 62nd Leg., p. 3346, ch. 1024, art. 2, Sec.

19, eff. Sept. 1, 1971.

Sec. 74.403. AFFILIATION AGREEMENTS; JOINT APPOINTMENTS. The

board is authorized to execute and carry out with any entity or

institution affiliation or coordinating agreements that are

reasonably necessary or desirable for the conduct and operation

of professional schools of the first class, not in conflict with

Section 74.401 of this code, and the board is specifically

authorized to make joint appointments in other institutions under

its governance, the salary of any such person who receives a

joint appointment to be apportioned to the appointing

institutions on the basis of services rendered.

Added by Acts 1971, 62nd Leg., p. 3346, ch. 1024, art. 2, Sec.

19, eff. Sept. 1, 1971.

Sec. 74.404. GIFTS AND GRANTS. The board may accept gifts and

grants from any source in aid of the conduct and operation of The

University of Texas Nursing School (System-wide) or the branch

nursing schools.

Added by Acts 1971, 62nd Leg., p. 3346, ch. 1024, art. 2, Sec.

19, eff. Sept. 1, 1971.

SUBCHAPTER J. PODIATRY SCHOOL TO BE ESTABLISHED AND LOCATED

Sec. 74.501. ESTABLISHMENT AND LOCATION; NAME; SCOPE. (a)

Subject to the approval of the Coordinating Board, Texas College

and University System, the board of regents of the University of

Texas System may establish and maintain a podiatry branch of its

system at any location in the state. The location of the podiatry

school must be determined by the board of regents to be in the

best interests of the people of the State of Texas and must be

approved by the Coordinating Board, Texas College and University

System. If possible, the podiatry school shall be located in or

affiliated with an existing or proposed academic health sciences

center which provides education and training of medical students,

dental students, or both, or shall be located in or affiliated

with a medical or dental unit, as such term is defined in

paragraph (5), Section 61.003, of this Code. If it is not

possible to so locate or affiliate the podiatry school, it may be

located in or affiliated with any other public senior college or

university within the system under the jurisdiction of the board

of regents. The school so established shall be known by a name

designated by the board of regents.

(b) The board of regents may provide for the teaching and

training of podiatry students, podiatry technicians, and other

technicians in the practice of podiatry.

Added by Acts 1973, 63rd Leg., p. 1681, ch. 608, Sec. 1, eff.

June 15, 1973.

Sec. 74.502. COURSES AND DEGREES; RULES AND REGULATIONS. The

board may prescribe courses leading to customary degrees offered

in other leading American podiatry schools, may award the

degrees, and may make other rules and regulations for the

operation, control, and management of the school, including the

determination of the numbers of students that shall be admitted

to any degree-granting programs, that are necessary for the

conduct of a professional school of the first class.

Added by Acts 1973, 63rd Leg., p. 1681, ch. 608, Sec. 1, eff.

June 15, 1973.

Sec. 74.503. AFFILIATION AGREEMENTS; JOINT APPOINTMENTS. The

board may execute and carry out with any entity or institution

affiliation or coordinating agreements that are reasonably

necessary or desirable for the conduct and operation of a

professional school of the first class; and the board may make

joint appointments in other institutions under its governance.

The salary of any person who receives a joint appointment shall

be apportioned to the appointing institutions on the basis of

services rendered.

Added by Acts 1973, 63rd Leg., p. 1681, ch. 608, Sec. 1, eff.

June 15, 1973.

Sec. 74.504. GIFTS AND GRANTS. The board may accept and

administer on terms and conditions satisfactory to it, grants or

gifts of property, including real estate and money, that may be

tendered to it in aid of research and teaching at the school. The

board may accept from the federal government or any foundation,

trust fund, corporation, individual, or other legal entity,

donations, gifts, and grants, including real estate, buildings,

libraries, laboratories, apparatus, equipment, records, or money,

for the use and benefit of the school.

Added by Acts 1973, 63rd Leg., p. 1681, ch. 608, Sec. 1, eff.

June 15, 1973.

Sec. 74.505. TEACHING HOSPITAL. A teaching hospital shall be

furnished for or available for use by the school at no cost or

expense to the state, and the state shall never contribute any

funds for the construction, maintenance, or operation of a

teaching hospital for the school.

Added by Acts 1973, 63rd Leg., p. 1681, ch. 608, Sec. 1, eff.

June 15, 1973.

Sec. 74.506. FUNDING. No state funds shall be expended for

physical improvements for the purpose of this Act before fiscal

year 1977.

Added by Acts 1973, 63rd Leg., p. 1681, ch. 608, Sec. 1, eff.

June 15, 1973.

SUBCHAPTER K. THE UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT

TYLER

Sec. 74.601. USE AND CONTROL. (a) The Board of Regents of The

University of Texas System shall govern, operate, manage, and

control The University of Texas Health Science Center at Tyler

and the land, buildings, facilities, equipment, supplies,

improvements, and other property comprising the center in the

manner authorized by law for the governance, management, and

control of other component institutions of The University of

Texas System.

(b) The board of regents may use the center as a teaching

hospital.

Added by Acts 1989, 71st Leg., ch. 678, Sec. 2, eff. Sept. 1,

1989.

Sec. 74.602. PURPOSES OF HEALTH SCIENCE CENTER; DEGREE PROGRAMS.

(a) It is the policy of this state to provide a program of

treatment of the citizens of this state who are affected with

respiratory diseases. In pursuance of that policy, The

University of Texas Health Science Center at Tyler, among other

functions, shall serve as the primary facility in this state to:

(1) conduct research relating to respiratory diseases;

(2) develop diagnostic and treatment techniques and procedures

for respiratory diseases;

(3) provide training and teaching programs; and

(4) provide diagnosis and treatment of inpatients and

outpatients with respiratory diseases.

(b) The center may provide education and training in allied

health and related health science fields, and for that purpose

may prescribe courses and conduct professional or other degree

programs in those fields. The center may prescribe a course or

conduct a degree program under this subsection jointly or in

collaboration with any other appropriate educational entity or

institution.

(c) The degree programs to be offered under Subsection (b) are

subject to approval by the Texas Higher Education Coordinating

Board.

Added by Acts 1989, 71st Leg., ch. 678, Sec. 2, eff. Sept. 1,

1989.

Amended by:

Acts 2005, 79th Leg., Ch.

266, Sec. 1, eff. June 1, 2005.

Sec. 74.603. SERVICE AS STATE CHEST HOSPITAL. (a) The

University of Texas Health Science Center at Tyler serves as a

state chest hospital under Subchapter B, Chapter 13, Health and

Safety Code, among other functions, for tuberculosis patients

sent by the Texas Department of Health.

(b) Sections 13.034 and 13.044, Health and Safety Code, do not

apply to the center.

(c) It is the intent of the legislature that:

(1) The University of Texas System shall provide and pay for the

care and treatment of tuberculosis patients in The University of

Texas Health Science Center at Tyler from funds appropriated to

the center for that purpose;

(2) The University of Texas System shall honor and perform all

contracts in existence on September 1, 1977, entered into by,

for, or on behalf of the center, including contracts related to

the training and education of osteopathic resident physicians at

the center; and

(3) if additional contracts are required to provide for the care

and treatment of outpatients, The University of Texas System

shall, as appropriate:

(A) pay for the care and treatment from funds appropriated for

that purpose; or

(B) transfer to the Texas Department of Health, out of funds

appropriated to the center for that purpose, money to pay for the

care and treatment.

Added by Acts 1989, 71st Leg., ch. 678, Sec. 2, eff. Sept. 1,

1989.

Sec. 74.604. EAST TEXAS CENTER FOR RURAL GERIATRIC STUDIES. (a)

In this section:

(1) "Board" means the board of regents of The University of

Texas System.

(2) "Center" means the East Texas Center for Rural Geriatric

Studies.

(b) The board may establish the East Texas Center for Rural

Geriatric Studies at The University of Texas Health Science

Center at Tyler for purposes of:

(1) researching issues in geriatrics, gerontology, and long-term

care for the elderly, with an emphasis on the elderly living in

rural and nonmetropolitan areas; and

(2) providing related resources in East Texas and other rural

areas in this state for training and research for:

(A) professionals in medicine, including psychiatry, and in

nursing, pharmacy, and allied health fields who provide health

care to the elderly;

(B) caregivers and advocates for the elderly; and

(C) individuals employed by agencies that provide services to

the elderly.

(c) The organization, control, and oversight of the center are

vested in the board.

(d) If the board establishes the center, the board shall:

(1) provide for the employment of staff and an operating budget

for the center; and

(2) select a site for the center at The University of Texas

Health Science Center at Tyler.

(e) The center may solicit, accept, and administer gifts and

grants from any public or private source for the use and benefit

of the center.

(f) Establishment of the center is subject to the availability

of federal funding, gifts, grants, or other funding for that

purpose.

(g) An employee of the center is an employee of The University

of Texas System.

(h) The center may enter into an agreement with a public or

private entity to operate or participate in the operation of the

center.

Added by Acts 2003, 78th Leg., ch. 1243, Sec. 1, eff. June 20,

2003.

SUBCHAPTER L. LOWER RIO GRANDE VALLEY ACADEMIC HEALTH CENTER

Sec. 74.611. AUTHORITY TO ESTABLISH OR PARTICIPATE IN CENTER.

(a) The board of regents of The University of Texas System may

establish a regional academic health center serving Cameron,

Hidalgo, Starr, and Willacy counties, and may include any medical

institutions for participation in the program in the

aforementioned counties, if general revenue funds are

specifically appropriated by the legislature for that purpose.

The center may consist of facilities located throughout the

region. The board may execute and carry out affiliation or

coordination agreements with any other entity or institution in

the region to establish or to participate in the establishment or

operation of the center, which includes all traditional and all

other providers of health services to the counties listed in this

subsection.

(b) The board of regents may assign responsibility for the

management of the regional academic health center to any

component institution or institutions of The University of Texas

System. The operating costs of the regional academic health

center shall be paid from operating funds of the component

institution and from available funds of any other public or

private entity.

(c) The regional academic health center may be used to provide

undergraduate clinical education, graduate education, including

residency training programs, or other levels of medical education

work in the counties identified in Subsection (a) in connection

with any component institution or institutions of The University

of Texas System as the board of regents determines appropriate.

Added by Acts 1997, 75th Leg., ch. 672, Sec. 1, eff. Sept. 1,

1997.

Sec. 74.612. GIFTS AND GRANTS. The board of regents may accept

and administer gifts and grants from any public or private person

or entity for the use and benefit of the regional academic health

center.

Added by Acts 1997, 75th Leg., ch. 672, Sec. 1, eff. Sept. 1,

1997.

Sec. 74.613. FACILITIES. The physical facilities of the

regional academic health center used in its teaching and research

programs, including libraries, auditoriums, research facilities,

and medical education buildings, may be provided by a public or

private entity. A physical facility may be constructed,

maintained, or operated with state money appropriated for that

purpose.

Added by Acts 1997, 75th Leg., ch. 672, Sec. 1, eff. Sept. 1,

1997.

Sec. 74.614. TEACHING HOSPITAL. A teaching hospital considered

suitable by the board of regents may be provided by a public or

private entity. The hospital may not be constructed, maintained,

or operated with state funds.

Added by Acts 1997, 75th Leg., ch. 672, Sec. 1, eff. Sept. 1,

1997.

Sec. 74.615. COORDINATING BOARD SUPERVISION. The regional

academic health center is subject to the continuing supervision

of the Texas Higher Education Coordinating Board under Chapter 61

and to the rules of the coordinating board adopted under Chapter

61.

Added by Acts 1997, 75th Leg., ch. 672, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER M. UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT SAN

ANTONIO CAMPUS EXTENSION

Sec. 74.701. AUTHORITY TO ESTABLISH CAMPUS EXTENSION. The board

of regents of The University of Texas System shall establish and

operate a campus extension of The University of Texas Health

Science Center at San Antonio in the city of Laredo if:

(1) a public or private entity offers the board of regents

sufficient land in that city to construct a campus extension; and

(2) public or private entities agree to provide funds necessary

to construct an administrative building for the campus extension.

Added by Acts 1999, 76th Leg., ch. 1270, Sec. 1, eff. Sept. 1,

1999.

Sec. 74.702. MANAGEMENT AND OPERATION OF CAMPUS EXTENSION. (a)

The board of regents may exercise any power granted to the board

under Subchapter D in establishing and operating the campus

extension.

(b) The board of regents shall assign responsibility for

management of the campus extension to The University of Texas

Health Science Center at San Antonio.

(c) The operating costs of the campus extension shall be paid

from the operating funds of The University of Texas Health

Science Center at San Antonio for that purpose and from available

funds from any public or private entity.

(d) The primary purpose of the campus extension is to support

educational activities. The campus extension may be used to

provide undergraduate and graduate medical and dental education,

including residency training programs, and other levels of health

education work in collaboration with Texas A&M International

University or any component institution of The Texas A&M

University System or The University of Texas System.

Added by Acts 1999, 76th Leg., ch. 1270, Sec. 1, eff. Sept. 1,

1999.

Sec. 74.703. GIFTS AND GRANTS. The board of regents may accept

and administer gifts and grants from any public or private person

or entity for the use and benefit of the campus extension,

including accepting and administering gifts and grants of land

and physical facilities.

Added by Acts 1999, 76th Leg., ch. 1270, Sec. 1, eff. Sept. 1,

1999.

Sec. 74.704. FACILITIES. (a) The physical facilities of the

campus extension used in teaching and research programs,

including libraries, auditoriums, research facilities, and health

education buildings, may be provided by a public or private

entity. The board of regents is authorized to lease the

facilities that are to be used as the physical facilities of the

campus extension.

(b) A teaching hospital considered suitable by the board of

regents may be provided by a public or private entity. The

hospital may not be constructed, maintained, or operated with

state funds.

Added by Acts 1999, 76th Leg., ch. 1270, Sec. 1, eff. Sept. 1,

1999.

Sec. 74.705. COORDINATING BOARD SUPERVISION. The campus

extension is subject to the continuing supervision of the Texas

Higher Education Coordinating Board under Chapter 61 and to the

rules of the coordinating board adopted under Chapter 61.

Added by Acts 1999, 76th Leg., ch. 1270, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER N. THE UNIVERSITY OF TEXAS HEALTH

SCIENCE CENTER--SOUTH TEXAS

Sec. 74.751. HEALTH SCIENCE CENTER. (a) The board of regents

of The University of Texas System may operate The University of

Texas Health Science Center--South Texas as a component

institution of The University of Texas System with its main

campus and administrative offices in Cameron County. The health

science center may consist of a medical school, as provided by

Section 74.752, other health and health-related degree programs,

and related programs and facilities as the board considers

appropriate.

(b) The board of regents may include facilities located in Bee,

Brooks, Cameron, Hidalgo, Jim Hogg, Jim Wells, Kenedy, Kleberg,

Nueces, Starr, Willacy, and Zapata Counties in the health science

center and may operate programs and activities and provide

related services of the center in those counties.

Added by Acts 2009, 81st Leg., R.S., Ch.

1341, Sec. 1, eff. June 19, 2009.

Sec. 74.752. MEDICAL SCHOOL. If The University of Texas Health

Science Center--South Texas is established under Section 74.751,

The University of Texas Medical School--South Texas may be

established as a component of the health science center and as a

component institution of The University of Texas System under the

management and control of the board of regents of The University

of Texas System.

Added by Acts 2009, 81st Leg., R.S., Ch.

1341, Sec. 1, eff. June 19, 2009.

Sec. 74.753. PARTICIPATION IN AVAILABLE UNIVERSITY FUND. In

accordance with Section 18(c), Article VII, Texas Constitution,

if the Act enacting this section receives a vote of two-thirds of

all the members elected to each house of the legislature, and if

an institution is established under this subchapter, the

institution is entitled to participate in the funding provided by

Section 18, Article VII, Texas Constitution, for The University

of Texas System.

Added by Acts 2009, 81st Leg., R.S., Ch.

1341, Sec. 1, eff. June 19, 2009.

Sec. 74.754. COURSES AND DEGREES; RULES. The board of regents

may prescribe courses leading to customary degrees and may adopt

rules for the operation, control, and management of the health

science center as may be necessary for the conduct of a medical

school and other health science center programs of the first

class.

Added by Acts 2009, 81st Leg., R.S., Ch.

1341, Sec. 1, eff. June 19, 2009.

Sec. 74.755. AFFILIATION AGREEMENTS; JOINT APPOINTMENTS. (a)

The board of regents may execute and carry out affiliation or

coordination agreements with any other entity or institution in

the region.

(b) The board of regents may make joint appointments in the

health science center, its component institutions, and other

institutions under the board's governance. The salary of a

person who receives a joint appointment shall be apportioned to

the appointing institutions on the basis of services rendered.

Added by Acts 2009, 81st Leg., R.S., Ch.

1341, Sec. 1, eff. June 19, 2009.

Sec. 74.756. GIFTS AND GRANTS; OTHER FUNDING. (a) The board of

regents may accept and administer gifts and grants from any

public or private person or entity for the use and benefit of the

health science center and its component institutions.

(b) Notwithstanding any other provision of this subchapter,

establishment of the health science center is subject to the

availability of funding, either through appropriation or from

another source.

Added by Acts 2009, 81st Leg., R.S., Ch.

1341, Sec. 1, eff. June 19, 2009.

Sec. 74.757. OTHER FACILITIES. In addition to the facilities of

the health science center and its component institutions, the

board of regents may enter into agreements under which additional

facilities used in the center's teaching and research programs,

including libraries, auditoriums, research facilities, and

medical education buildings, may be provided by a public or

private entity.

Added by Acts 2009, 81st Leg., R.S., Ch.

1341, Sec. 1, eff. June 19, 2009.

Sec. 74.758. TEACHING HOSPITAL. A teaching hospital considered

suitable by the board of regents for the health science center

may be provided by a public or private entity. The hospital may

not be constructed, maintained, or operated with state funds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1341, Sec. 1, eff. June 19, 2009.

Sec. 74.759. COORDINATING BOARD SUPERVISION. The health science

center is subject to the continuing supervision of the Texas

Higher Education Coordinating Board under Chapter 61 and to the

rules of the coordinating board adopted under Chapter 61.

Added by Acts 2009, 81st Leg., R.S., Ch.

1341, Sec. 1, eff. June 19, 2009.

Sec. 74.760. EFFECT OF HEALTH SCIENCE CENTER ON LOWER RIO GRANDE

VALLEY ACADEMIC HEALTH CENTER. (a) The board of regents may

convert the regional academic health center established under

Subchapter L into The University of Texas Health Science

Center--South Texas and may establish The University of Texas

Medical School--South Texas at the health science center as soon

as the board considers appropriate considering available

resources and the best interests of The University of Texas

System and the people of this state and the South Texas region.

In establishing the health science center and medical school, the

board of regents shall ensure that the programs, students, and

faculty and staff of the regional academic health center are not

affected other than as the board considers necessary to implement

this subchapter.

(b) It is the intent of the legislature that The University of

Texas Health Science Center--South Texas and its component

institutions be established by conversion of the regional

academic health center established under Subchapter L and that

those entities be considered to be the same institution. A

reference in law to the regional academic health center applies

to The University of Texas Health Science Center--South Texas to

the extent it can be made applicable. All contracts and

agreements, including bonds and other financial obligations,

entered into by The University of Texas System or any of its

officers or employees relating to the regional academic health

center apply to The University of Texas Health Science

Center--South Texas when the health science center is

established.

(c) The permanent endowment fund established under Section

63.101 for the benefit of the regional academic health center

established under Subchapter L is transferred to the benefit of

The University of Texas Health Science Center--South Texas and

its component institutions when the health science center is

established. It is the intent of the legislature that the

transfer of the permanent endowment fund be made so as not to

interrupt the research or other programs supported by

distributions from the fund.

Added by Acts 2009, 81st Leg., R.S., Ch.

1341, Sec. 1, eff. June 19, 2009.



CHAPTER 75. OTHER UNITS OF THE UNIVERSITY OF TEXAS SYSTEM

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE C. THE UNIVERSITY OF TEXAS SYSTEM

CHAPTER 75. OTHER UNITS OF THE UNIVERSITY OF TEXAS SYSTEM

SUBCHAPTER A. THE INSTITUTE OF TEXAN CULTURES

Sec. 75.001. INSTITUTE OF TEXAN CULTURES. The Institute of

Texan Cultures and the Texas State Exhibits Building at HemisFair

1968, and all land and improvements related to them, are under

the management and control of The University of Texas at San

Antonio.

Acts 1971, 62nd Leg., p. 3188, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1989, 71st Leg., ch. 644, Sec. 10,

eff. June 14, 1989.

Sec. 75.002. PURPOSE OF INSTITUTE. The institute shall continue

to be used principally as a center concerned with subjects

relating to the history and culture of the people of Texas, with

collecting, organizing, and interpreting information on Texas

subjects, and with producing films, filmstrips, slides, tapes,

publications, and exhibits on these subjects for statewide use on

television, in classrooms, in museums, and at public gatherings

for the benefit of the people of Texas.

Acts 1971, 62nd Leg., p. 3188, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 75.003. GIFTS OF LAND. The board may accept gifts of land

for the benefit of the institute.

Acts 1971, 62nd Leg., p. 3188, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

SUBCHAPTER B. INSTITUTE FOR URBAN STUDIES

Sec. 75.101. CREATION OF INSTITUTE; LOCATION. The board of

regents of The University of Texas System shall establish and

maintain an institute for urban studies in the Fort Worth-Dallas

metropolitan area.

Acts 1971, 62nd Leg., p. 3188, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 75.102. ADMINISTRATION. The administration of the

institute for urban studies shall be under the direction of the

chancellor and board of regents of The University of Texas

System. The administrative officer of the institute shall be

appointed by the chief academic executive of his university with

the approval of the board. The administrative officer shall

appoint the professional and administrative staff of the

institute according to usual procedures and with the approval of

the board.

Acts 1971, 62nd Leg., p. 3188, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 75.103. ROLE AND SCOPE OF INSTITUTE. The institute of

urban studies shall conduct basic and applied research into urban

problems and public policy and make available the results of this

research to private groups and public bodies and officials. It

may offer consultative and general advisory services concerning

urban problems and their solutions. According to the policies of

the Coordinating Board, Texas College and University System, and

with its approval, the institute may conduct instructional and

training programs for those who are working in or expect to make

careers in urban public service. The training programs may be

conducted by the institute either in its own name or by agreement

and cooperation with other public and private organizations.

Acts 1971, 62nd Leg., p. 3188, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 75.104. CORRELATION OF PROGRAMS. In order to correlate the

programs offered by the institute and the institute established

by the University of Houston under Subchapter D, Chapter 111, of

this code, there shall be maintained regular liaison between the

institutes concerning programs undertaken, a joint committee for

future planning, and a union catalogue of research resources.

This correlation shall be achieved by utilizing regular

administrative channels, including the staff of the Coordinating

Board, Texas College and University System.

Acts 1971, 62nd Leg., p. 3189, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 75.105. RECEIPT AND DISBURSEMENT OF FUNDS, PROPERTY, AND

SERVICES. In addition to state appropriations, the institute may

receive and expend or use funds, property, or services from any

source, public or private, under rules established by the chief

academic executive of the university and the board and under

applicable state laws.

Acts 1971, 62nd Leg., p. 3189, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

SUBCHAPTER C. SAN ANTONIO LIFE SCIENCES INSTITUTE

Sec. 75.201. DEFINITIONS. In this subchapter:

(1) "Board" means the board of regents of The University of

Texas System.

(2) "Health science center" means The University of Texas Health

Science Center at San Antonio.

(3) "Institute" means the San Antonio Life Sciences Institute.

(4) "University" means The University of Texas at San Antonio.

Added by Acts 2001, 77th Leg., ch. 863, Sec. 1, eff. Sept. 1,

2001.

Sec. 75.202. ESTABLISHMENT. The board may establish and

maintain the San Antonio Life Sciences Institute as a joint

partnership of the health science center and the university.

Added by Acts 2001, 77th Leg., ch. 863, Sec. 1, eff. Sept. 1,

2001.

Sec. 75.203. ROLE AND SCOPE. (a) The institute shall

specialize in research and teaching in the life sciences.

(b) The institute shall develop joint degree programs and joint

research programs for the health science center and the

university.

(c) The institute may accept gifts, grants, and donations from

any source for the purposes of the program. The institute may

develop or use land, buildings, equipment, facilities, and other

improvements in connection with the program. To the extent that

any funds are appropriated in the General Appropriations Act by

the 77th Legislature, the institute may accept any amount

authorized.

(d) The institute shall seek private, local, and federal funding

to support the operation and management of the institute.

Added by Acts 2001, 77th Leg., ch. 863, Sec. 1, eff. Sept. 1,

2001.

Sec. 75.204. OPERATION AND MANAGEMENT. (a) The administration

of the institute is under the direction of the chancellor of The

University of Texas System and the board through the presidents

of the health science center and the university.

(b) The costs of the operation and management of the institute

may be paid from money appropriated for that purpose and from

other money from any public or private source. The institute

shall retain all indirect costs received or recovered under a

grant or contract.

(c) The board may make joint appointments of faculty or other

personnel to the institute and to either or both the health

science center and the university. The salary of a person

receiving a joint appointment shall be apportioned on the basis

of services rendered.

(d) The institute shall be located in facilities determined

appropriate by the board.

Added by Acts 2001, 77th Leg., ch. 863, Sec. 1, eff. Sept. 1,

2001.

Sec. 75.205. COACHING EDUCATION PROGRAM. (a) The institute

shall establish a coaching education program to be administered

by The University of Texas Sport Sciences Institute.

(b) A program established under this section must address:

(1) the development of coaching philosophies consistent with

local school district and school board goals;

(2) sport psychology that emphasizes coaching techniques,

including communication, that motivate and reinforce the efforts

of athletes;

(3) sport pedagogy that studies how athletes learn athletic

skills and how to best teach athletes skills for sports;

(4) sport physiology, including principles of training, fitness

for sport, nutrition for athletes, and development of training

programs;

(5) sport management, including team management, risk

management, and working within the context of an overall school

program;

(6) training in other relevant subjects and skills, including

cardiopulmonary resuscitation (CPR) and first aid instruction and

certification;

(7) knowledge of and adherence to applicable federal, state, and

local rules, including rules concerning gender equity and

discrimination;

(8) knowledge of the essentials of character development and

character education; and

(9) the development of the student athlete as a positive peer

role model.

Added by Acts 2003, 78th Leg., ch. 355, Sec. 1, eff. Sept. 1,

2003.



CHAPTER 76. THE UNIVERSITY OF TEXAS AT TYLER

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE C. THE UNIVERSITY OF TEXAS SYSTEM

CHAPTER 76. THE UNIVERSITY OF TEXAS AT TYLER

Sec. 76.01. ESTABLISHMENT. The University of Texas at Tyler is

a coeducational institution of higher education within The

University of Texas System. It is under the control and

management of the Board of Regents of The University of Texas

System.

Added by Acts 1979, 66th Leg., p. 699, ch. 303, Sec. 4, eff.

Sept. 1, 1979.

Sec. 76.02. ROLE AND SCOPE. (a) The institution shall offer

undergraduate programs and graduate programs, both of which are

subject to the authority of the Texas Higher Education

Coordinating Board.

(b) The institution may not offer a lower division course off

the campus of the institution until the fall semester of 2001.

(c) If the Texas Higher Education Coordinating Board approves an

engineering degree program at the institution, the institution

may offer lower division courses relating to that program. The

enrollment limits provided by Section 76.026 do not apply to that

program.

Added by Acts 1979, 66th Leg., p. 699, ch. 303, Sec. 4, eff.

Sept. 1, 1979. Amended by Acts 1995, 74th Leg., ch. 470, Sec. 1,

eff. June 10, 1995; Acts 1997, 75th Leg., ch. 313, Sec. 1, eff.

Sept. 1, 1997.

Sec. 76.025. UNIVERSITY ADMISSIONS. (a) The institution may

not adopt or use an open enrollment policy.

(b) The board shall adopt admission standards for the

institution for first-time freshman students that are at least as

stringent as the 1997 fall semester admission standards for

first-time freshman students at The University of Texas at

Arlington.

(c) Expired.

Added by Acts 1997, 75th Leg., ch. 313, Sec. 2, eff. Sept. 1,

1997.

Sec. 76.03. PRESIDENT. The board may appoint and remove the

president, any faculty member, or other officer or employee of

the institution. The president is the executive officer of the

institution and is responsible for its general management. The

president shall recommend a plan of organization and orderly

course development for the institution.

Added by Acts 1979, 66th Leg., p. 699, ch. 303, Sec. 4, eff.

Sept. 1, 1979.

Sec. 76.04. SUITS; VENUE; CITATION. The board may sue and be

sued in the name of the institution. Venue is in Smith or Travis

County. The institution may be impleaded by service of citation

on its president, and legislative consent to suits against the

institution is granted.

Added by Acts 1979, 66th Leg., p. 699, ch. 303, Sec. 4, eff.

Sept. 1, 1979.

Sec. 76.05. GIFTS AND GRANTS. (a) The board may accept

donations, gifts, and endowments for the institution. They are to

be held in trust and administered by the board according to the

purposes, directions, limitations, and provisions declared in

writing in the donation, gift, or endowment. The provisions of

the donation, gift, or endowment shall be followed to the extent

that they are not inconsistent with the laws of this state or

with the objective and proper management of the institution.

(b) The board shall solicit and may accept donations, gifts, and

endowments from private sources to provide equipment and other

personal property for the engineering degree program, if one is

established. The board shall establish an account for the deposit

of money accepted under this subsection. Money in the account may

be used only to provide and maintain equipment and other personal

property used by the engineering degree program.

Added by Acts 1979, 66th Leg., p. 699, ch. 303, Sec. 4, eff.

Sept. 1, 1979. Amended by Acts 1995, 74th Leg., ch. 470, Sec. 2,

eff. June 10, 1995.

Sec. 76.06. MANAGEMENT OF PROPERTY. The board is vested with

the exclusive management of all property owned by the

institution. The board may make any agreements necessary to the

effective management of the institution's property. All money

received shall be deposited in the State Treasury to the credit

of a special fund that may be invested and the principal and

income of the fund may be expended on appropriation by the

legislature for the administration of the institution.

Added by Acts 1979, 66th Leg., p. 699, ch. 303, Sec. 4, eff.

Sept. 1, 1979.

Sec. 76.07. PARTNERSHIPS WITH JUNIOR COLLEGES AND OTHER

INSTITUTIONS. (a) The institution shall seek to build and

expand partnership agreements in the same manner as authorized by

Subchapter N, Chapter 51. With the approval of the Texas Higher

Education Coordinating Board, the institution may enter into a

partnership agreement with a private institution of higher

education located in the same county as any campus of the

institution, subject to the same provisions as provided by

Subchapter N, Chapter 51, for a partnership agreement between an

institution covered by that section and a public junior college.

(b) In developing programs and courses subject to a partnership

agreement, the institution and any other party to an agreement

shall take into account the need in the service region to recruit

minority and lower-income students into degree-granting programs

of institutions of higher education.

(c) A nonresident student who is simultaneously enrolled in the

institution and another public institution of higher education

under a program offered jointly by the two institutions under a

partnership agreement and who pays the fees and charges required

of Texas residents at one of the institutions as provided by

Section 54.064 because the student holds a competitive

scholarship is entitled to pay the fees and charges required of

Texas residents at each public institution of higher education in

which the student is simultaneously enrolled under the program.

(d) The institution and other parties to a partnership agreement

may contract with any person to provide shuttle bus service or

other transportation service for or among the campuses of the

institutions that are parties to the agreement and may charge and

collect a fee from students registered in courses at the campuses

of two or more of the institutions in the same semester or term

in an amount determined by the institutions to pay for all or

part of the costs of that service.

Added by Acts 1995, 74th Leg., ch. 470, Sec. 3, eff. June 10,

1995. Amended by Acts 1997, 75th Leg., ch. 313, Sec. 3, eff.

Sept. 1, 1997.



CHAPTER 77. THE UNIVERSITY OF TEXAS--PAN AMERICAN

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE C. THE UNIVERSITY OF TEXAS SYSTEM

CHAPTER 77. THE UNIVERSITY OF TEXAS--PAN AMERICAN

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 77.01. DEFINITIONS. In this chapter:

(1) "Board" means the Board of Regents of The University of

Texas System.

(2) "University" means The University of Texas--Pan American.

Added by Acts 1989, 71st Leg., ch. 181, Sec. 6, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 305, Sec. 4, eff.

Sept. 1, 1991.

Sec. 77.02. EFFECT OF CHAPTER. The powers granted by this

chapter to the Board of Regents of The University of Texas System

are in addition to other powers that are or may be conferred by

law.

Added by Acts 1989, 71st Leg., ch. 181, Sec. 6, eff. Sept. 1,

1989.

SUBCHAPTER B. THE UNIVERSITY OF TEXAS--PAN AMERICAN

Sec. 77.11. THE UNIVERSITY OF TEXAS--PAN AMERICAN. The

University of Texas--Pan American is a coeducational institution

of higher education located in the City of Edinburg. The

university is a component institution of The University of Texas

System under the governance, management, and control of the Board

of Regents of The University of Texas System.

Added by Acts 1989, 71st Leg., ch. 181, Sec. 6, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 305, Sec. 5, eff.

Sept. 1, 1991.

Sec. 77.12. COURSES AND DEGREES; ROLE AND SCOPE. (a) The board

may prescribe courses leading to customary degrees offered at

leading American universities and may award those degrees,

including bachelor's, master's, and doctoral degrees and their

equivalents. These degree programs should also meet the

requirements of the area for economic development.

(b) A department, school, or degree program may not be

instituted without the prior approval of the Texas Higher

Education Coordinating Board.

(c) The university shall emphasize excellence in teaching,

research, and public service. Faculty research:

(1) is encouraged that is compatible with the academic strength

of the university and economic needs of the area; and

(2) shall be funded through private sources, competitively

acquired sources, and appropriated public funds.

(d) The university may enter into a partnership agreement with

the South Texas Community College District in the manner

authorized by Subchapter N, Chapter 51, providing for the

district to offer the lower-division courses required for

students admitted to a baccalaureate degree program at the

university. The university shall provide for students admitted to

a baccalaureate degree program who enroll in the community

college for lower-division courses under the degree program to

transfer automatically to the university on successful completion

of the required lower-division course work.

(e) The university may establish an extension campus at Rio

Grande City to offer the upper-division courses required for

students enrolled in a baccalaureate degree program at the

university.

Added by Acts 1989, 71st Leg., ch. 181, Sec. 6, eff. Sept. 1,

1989. Amended by Acts 2001, 77th Leg., ch. 33, Sec. 1, eff. May

3, 2001.

Sec. 77.13. GIFTS AND GRANTS. The board may accept and

administer, on terms and conditions acceptable to it, gifts,

grants, or donations of any kind and from any source for use by

The University of Texas--Pan American.

Added by Acts 1989, 71st Leg., ch. 181, Sec. 6, eff. Sept. 1,

1989.

Sec. 77.14. MILITARY TRAINING. A student of the university may

not be required to take a military training course as a condition

for admission to or graduation from the university.

Added by Acts 1989, 71st Leg., ch. 181, Sec. 6, eff. Sept. 1,

1989.

Sec. 77.15. ACQUISITION AND DISPOSITION OF LAND. (a) In

addition to other powers conferred on the board, the board on

behalf of the university may acquire by purchase, exchange, or

otherwise any tract or parcel of land in Hidalgo County.

(b) The proceeds from any sale or lease of real property of the

university shall be deposited as other local funds of the

university.

Added by Acts 1989, 71st Leg., ch. 181, Sec. 6, eff. Sept. 1,

1989. Amended by Acts 1999, 76th Leg., ch. 1398, Sec. 1, eff.

Sept. 1, 1999.

Sec. 77.36. CENTER FOR BORDER ECONOMIC AND ENTERPRISE

DEVELOPMENT. (a) The board shall establish a center for border

economic and enterprise development at Pan American University.

(b) The center established under this section may:

(1) develop and manage an economic data base concerning the

Texas-Mexico border;

(2) perform economic development planning and research;

(3) provide technical assistance to industrial and governmental

entities; and

(4) in cooperation with other state agencies, coordinate

economic and enterprise development planning activities of state

agencies to ensure that the economic needs of the Texas-Mexico

border are integrated within a comprehensive state economic

development plan.

(c) The center may offer seminars and conduct conferences and

other educational programs concerning the Texas-Mexico border

economy and economic and enterprise development within the state.

(d) The board may solicit and accept gifts, grants, and

donations to aid in the establishment, maintenance, and operation

of the center.

(e) The center established under this section shall cooperate

fully with similar programs operated by The University of Texas

at El Paso, Texas A&M International University, The

University of Texas at Brownsville, and other institutions of

higher education.

Added by Acts 1989, 71st Leg., ch. 586, Sec. 3, eff. Sept. 1,

1989. Renumbered from Education Code, Sec. 112.39 by Acts 1991,

72nd Leg., ch. 16, Sec. 19.01(32), eff. Aug. 26, 1991. Amended by

Acts 1993, 73rd Leg., ch. 260, Sec. 14, eff. Sept. 1, 1993; Acts

2001, 77th Leg., ch. 632, Sec. 3, eff. June 13, 2001.



CHAPTER 78. THE UNIVERSITY OF TEXAS AT BROWNSVILLE

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE C. THE UNIVERSITY OF TEXAS SYSTEM

CHAPTER 78. THE UNIVERSITY OF TEXAS AT BROWNSVILLE

Sec. 78.01. DEFINITIONS. In this chapter:

(1) "Board" means the board of regents of The University of

Texas System.

(2) "University" means The University of Texas at Brownsville.

Added by Acts 1991, 72nd Leg., ch. 305, Sec. 1, eff. Sept. 1,

1991.

Sec. 78.02. ESTABLISHMENT; SCOPE. (a) The board shall

establish an institution of higher education in the City of

Brownsville, to be known as The University of Texas at

Brownsville.

(b) Except as provided by Subsections (c) and (d), the

university shall teach only junior-, senior-, and graduate-level

courses.

(c) The university may enter into a partnership agreement with

the Southmost Union Junior College District in the manner

authorized by Subchapter N, Chapter 51, to offer a

lower-division, occupational, or technical course that is not

offered at the university.

(d) The university shall, subject to the authority of the Texas

Higher Education Coordinating Board, offer basic lower-division

courses to support bachelor of arts and bachelor of science

degree programs. If the Southmost Union Junior College District

provides regular operational support for Texas Southmost College

and the partnership with the university authorized by Subsection

(c), the university may offer additional lower-division courses.

Added by Acts 1989, 71st Leg., ch. 181, Sec. 6, eff. Sept. 1,

1989. Redesignated from Education Code, Sec. 77.31 and amended by

Acts 1991, 72nd Leg., ch. 305, Sec. 1, eff. Sept. 1, 1991.

Amended by Acts 1997, 75th Leg., ch. 920, Sec. 1, eff. June 18,

1997.

Sec. 78.03. COURSES AND DEGREES. (a) The board may authorize

the university to offer any upper-level or graduate course which

is authorized by the Texas Higher Education Coordinating Board.

(b) The board shall offer a broad array of courses at the

university.

(c) The board shall award degrees in the name of The University

of Texas at Brownsville.

Added by Acts 1989, 71st Leg., ch. 181, Sec. 6, eff. Sept. 1,

1989. Redesignated from Education Code Sec. 77.32 and amended by

Acts 1991, 72nd Leg., ch. 305, Sec. 1, eff. Sept. 1, 1991.

Sec. 78.04. FACILITIES. The board shall make provisions for

adequate physical facilities for use by the university, on land

committed by the board of trustees of the Southmost Union Junior

College District on the district's Texas Southmost College

campus, subject to the normal requirements of the board and the

Texas Higher Education Coordinating Board.

Added by Acts 1989, 71st Leg., ch. 181, Sec. 6, eff. Sept. 1,

1989. Redesignated from Education Code Sec. 77.33 and amended by

Acts 1991, 72nd Leg., ch. 305, Sec. 1, eff. Sept. 1, 1991.

Amended by Acts 1997, 75th Leg., ch. 920, Sec. 2, eff. June 18,

1997.

Sec. 78.05. GIFTS AND GRANTS. The board may accept and

administer, on terms and conditions acceptable to it, gifts,

grants, or donations of any kind and from any source for use by

The University of Texas at Brownsville.

Added by Acts 1989, 71st Leg., ch. 181, Sec. 6, eff. Sept. 1,

1989. Redesignated from Education Code, Sec. 77.34 and amended by

Acts 1991, 72nd Leg., ch. 305, Sec. 1, eff. Sept. 1, 1991.

Sec. 78.06. TRANSFER OF FUNDS; JOINT APPOINTMENTS. (a) Unless

otherwise specifically restricted, funds may be transferred to

the university to implement this chapter.

(b) The board may make joint faculty appointments to a position

in the university and to a position in another institution under

its governance. The salary of a person receiving a joint

appointment shall be apportioned between the university and the

other institution on the basis of services rendered.

Added by Acts 1989, 71st Leg., ch. 181, Sec. 6, eff. Sept. 1,

1989. Redesignated from Education Code, Sec. 77.35 and amended by

Acts 1991, 72nd Leg., ch. 305, Sec. 1, eff. Sept. 1, 1991.

Sec. 78.07. LOWER-DIVISION ADMISSIONS. The board, with the

concurrence of the board of trustees of the Southmost Union

Junior College District, shall determine the number of entering

freshmen who may be enrolled at the university each academic

year.

Added by Acts 1997, 75th Leg., ch. 920, Sec. 3, eff. June 18,

1997. Amended by Acts 2001, 77th Leg., ch. 1100, Sec. 1, eff.

June 15, 2001.

Sec. 78.08. FORMULA FUNDING. Notwithstanding Section 61.059, a

formula adopted by the Texas Higher Education Coordinating Board

under that section shall provide that the formula for upper-level

general academic teaching institutions shall be applied to

upper-division semester credit hours at the university for each

state fiscal year preceding the state fiscal year ending August

31, 2006.

Added by Acts 1997, 75th Leg., ch. 920, Sec. 3, eff. June 18,

1997.

Sec. 78.09. CENTER FOR BORDER ECONOMIC AND ENTERPRISE

DEVELOPMENT. (a) The board shall establish a center for border

economic and enterprise development at The University of Texas at

Brownsville.

(b) The center established under this section may:

(1) develop and manage an economic database concerning the

Texas-Mexico border;

(2) perform economic development planning and research;

(3) provide technical assistance to industrial and governmental

entities; and

(4) in cooperation with other state agencies, coordinate

economic and enterprise development planning activities of state

agencies to ensure that the economic needs of the Texas-Mexico

border are integrated within a comprehensive state economic

development plan.

(c) The center may offer seminars and conduct conferences and

other educational programs concerning the Texas-Mexico border

economy and economic and enterprise development within the state.

(d) The board may solicit and accept gifts, grants, and

donations to aid in the establishment, maintenance, and operation

of the center.

(e) The center established under this section shall cooperate

fully with similar programs operated by Texas A&M

International University, The University of Texas--Pan American,

The University of Texas at El Paso, and other institutions of

higher education.

Added by Acts 2001, 77th Leg., ch. 632, Sec. 1, eff. June 13,

2001.

Sec. 78.10. TEXAS ACADEMY OF MATHEMATICS AND SCIENCE. (a) In

this section, "academy" means the Texas Academy of Mathematics

and Science at The University of Texas at Brownsville.

(b) The Texas Academy of Mathematics and Science is a division

of The University of Texas at Brownsville and is under the

management and control of the board. The academy serves the

following purposes:

(1) to provide academically gifted and highly motivated junior

and senior high school students with a challenging

university-level curriculum that:

(A) allows students to complete high school graduation

requirements, including requirements adopted under Section 28.025

for the advanced high school program, while attending for

academic credit a public institution of higher education;

(B) fosters students' knowledge of real-world mathematics and

science issues and applications and teaches students to apply

critical thinking and problem-solving skills to those issues and

problems;

(C) includes the study of English, foreign languages, social

studies, mathematics, science, and technology; and

(D) offers students learning opportunities related to

mathematics and science through in-depth research and field-based

studies;

(2) to provide students with an awareness of mathematics and

science careers and professional development opportunities

through seminars, workshops, collaboration with postsecondary and

university students including opportunities for summer studies,

internships in foreign countries, and similar methods; and

(3) to provide students with social development activities that

enrich the academic curriculum and student life, including, as

determined appropriate by the academy, University Interscholastic

League activities and other extracurricular activities.

(c) The academy is a coeducational institution for selected

Texas high school students with an interest in and the potential

to excel in mathematics and science studies. The academy shall

admit only high school juniors and seniors, except that the

academy may admit a student with exceptional abilities who is not

yet a high school junior. The board shall set aside adequate

space on the university campus in Brownsville to operate the

academy and implement the purposes of this section. The academy

must operate on the same fall and spring semester basis as the

university. Full-time students of the academy must enroll for

both the fall and spring semesters. Faculty members of the

university shall teach all academic classes at the academy. A

student of the academy may attend a college course offered by the

university and receive college credit for that course.

(d) Except as otherwise provided by this subsection, the

university administration has the same powers and duties with

respect to the academy that the administration has with respect

to the university. The board shall consult with the vice

president for academic affairs and the dean of the School of

Education and other members of the administration as the board

considers necessary concerning the academy's administrative

design and support, personnel and student issues, and faculty

development. The board shall consult with the dean of the

College of Science, Mathematics and Technology and other members

of the administration as the board considers necessary concerning

the academy's curriculum development, program design, and general

faculty issues. The board, in consultation with university

administration, shall:

(1) establish an internal management system for the academy and

appoint an academy principal who serves at the will of the board

and reports to the vice president for academic affairs;

(2) provide for one or more academy counselors;

(3) establish for the academy a site-based decision-making

process similar to the process required by Subchapter F, Chapter

11, that provides for the participation of academy faculty,

parents of academy students, and other members of the community;

and

(4) establish an admissions process for the academy.

(e) The student-teacher ratio in all regular academic classes at

the academy may not exceed 30 students for each classroom

teacher, except that the student-teacher ratio may exceed that

limit:

(1) in a program provided for the purposes prescribed by

Subsection (b)(2) or another special enrichment course or in a

physical education course;

(2) if the board determines that a class with a higher

student-teacher ratio would contribute to the educational

development of the students in the class; or

(3) if an academy class is combined with a university class with

more than 30 students.

(f) The academy shall provide the university-level curriculum in

a manner that is appropriate for the social, psychological,

emotional, and physical development of high school juniors and

seniors. The administrative and counseling personnel of the

academy shall provide continuous support to and supervision of

students.

(g) For each student enrolled in the academy, the academy is

entitled to allotments from the foundation school fund under

Chapter 42 as if the academy were a school district without a

tier one local share for purposes of Section 42.253. If in any

academic year the amount of the allotments under this subsection

exceeds the amount of state funds paid to the academy in the

first fiscal year of the academy's operation, the commissioner of

education shall set aside from the total amount of funds to which

school districts are entitled under Section 42.253(c) an amount

equal to the excess amount and shall distribute that amount to

the academy. After deducting the amount set aside and paid to

the academy by the commissioner of education under this

subsection, the commissioner of education shall reduce the amount

to which each district is entitled under Section 42.253(c) in the

manner described by Section 42.253(h). A determination of the

commissioner of education under this subsection is final and may

not be appealed.

(h) The board may use any available money, enter into contracts,

and accept grants, including matching grants, federal grants, and

grants from a corporation or other private contributor, in

establishing and operating the academy. Money spent by the

academy must further the purposes of the academy under Subsection

(b).

(i) The liability of the state under Chapters 101 and 104, Civil

Practice and Remedies Code, is limited for the academy and

employees assigned to the academy and acting on behalf of the

academy to the same extent that the liability of a school

district and an employee of the school district is limited under

Sections 22.0511, 22.0512, and 22.052 of this code and Section

101.051, Civil Practice and Remedies Code. An employee assigned

to the academy is entitled to representation by the attorney

general in a civil suit based on an action or omission of the

employee in the course of the employee's employment, to limits on

liability, and to indemnity under Chapters 104 and 108, Civil

Practice and Remedies Code.

(j) Except as otherwise provided by this section, the academy is

not subject to the provisions of this code, or to the rules of

the Texas Education Agency, regulating public schools.

Added by Acts 2005, 79th Leg., Ch.

887, Sec. 1, eff. June 17, 2005.



CHAPTER 85. ADMINISTRATION OF THE TEXAS A & M UNIVERSITY SYSTEM

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE D. THE TEXAS A & M UNIVERSITY SYSTEM

CHAPTER 85. ADMINISTRATION OF THE TEXAS A & M UNIVERSITY

SYSTEM

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 85.01. DEFINITIONS. In this chapter:

(1) "System" or "university system" means The Texas A & M

University System.

(2) "Board" means the board of regents of The Texas A & M

University System.

Acts 1971, 62nd Leg., p. 3191, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 598, ch. 247,

Sec. 1, eff. Sept. 1, 1975.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 85.11. BOARD OF REGENTS. The government of the university

system is vested in a board of nine regents appointed by the

governor with the advice and consent of the senate.

Acts 1971, 62nd Leg., p. 3192, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 598, ch. 247,

Sec. 2, eff. Sept. 1, 1975.

Sec. 85.12. QUALIFICATIONS; TERMS. Each member of the board

shall be a qualified voter; and the members shall be selected

from different portions of the state. The members hold office for

staggered terms of six years, with the terms of three expiring

February 1 of odd-numbered years.

Acts 1971, 62nd Leg., p. 3192, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1983, 68th Leg., p. 2837, ch. 484,

art. III, Sec. 2, eff. June 19, 1983.

Sec. 85.13. CERTIFICATE OF APPOINTMENT. The secretary of state

shall forward a certificate to each regent within 10 days after

his appointment, notifying him of the fact of his appointment. If

any person so appointed and notified fails for 10 days to give

notice to the governor of his acceptance, his appointment shall

be deemed void and his place shall be filled as in the case of a

vacancy.

Acts 1971, 62nd Leg., p. 3192, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 598, ch. 247,

Sec. 3, eff. Sept. 1, 1975.

Sec. 85.14. CHAIRMAN OF BOARD. The board shall elect from its

members a chairman of the board, who shall call the board

together for the transaction of business whenever he deems it

expedient.

Acts 1971, 62nd Leg., p. 3192, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 599, ch. 247,

Sec. 4, eff. Sept. 1, 1975.

Sec. 85.15. EXPENSES OF REGENTS. The regents shall serve

without compensation but are entitled to reimbursement for actual

expenses incurred in attending board meetings and in transacting

the official business of the board.

Acts 1971, 62nd Leg., p. 3192, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 599, ch. 247,

Sec. 5, eff. Sept. 1, 1975.

Sec. 85.16. SEAL. The board may make and use a common seal.

Acts 1971, 62nd Leg., p. 3192, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 85.17. SYSTEM CENTRAL ADMINISTRATION OFFICE; EXECUTIVE

OFFICER. (a) The central administration office of the

university system shall provide oversight and coordination of the

activities of each component institution within the system.

(b) The board shall appoint a chief executive officer of the

university system and determine the chief executive officer's

term of office, salary, and duties.

(c) The chief executive officer shall recommend a plan for the

organization of the university system and the appointment of a

chief administrative officer for each component institution,

agency, and service, within the system.

(d) The chief executive officer is responsible to the board for

the general management and success of the university system, and

the board may delegate authority, establish guidelines, and

cooperate with the executive officer to carry out that

responsibility. The chief executive officer may delegate his

authority if approved by the board.

(e) In addition to other powers and duties provided by this code

or other law, the central administration office of the system

shall recommend necessary policies and rules to the governing

board of the system to ensure conformity with all laws and rules

and to provide uniformity in data collection and financial

reporting procedures.

Added by Acts 1989, 71st Leg., ch. 464, Sec. 2, eff. June 14,

1989.

Sec. 85.18. MANDATORY VENUE. (a) Venue for a suit filed

against the board or a member of the board in the member's

official capacity is in Brazos County.

(b) Venue for a suit filed against The Texas A&M University

System, any component of The Texas A&M University System, or

any officer or employee of The Texas A&M University System is

in the county in which the primary office of the chief executive

officer of the system or component, as applicable, is located.

(c) This section does not waive any defense to or immunity from

suit or liability that may be asserted by an entity or individual

described by this section.

(d) In case of a conflict between this section and any other

law, this section controls.

(e) The changes in law made by the adoption of this section

apply only to an action brought on or after September 1, 2003.

Added by Acts 2003, 78th Leg., ch. 1266, Sec. 4.10, eff. June 20,

2003.

SUBCHAPTER C. POWERS AND DUTIES OF BOARD

Sec. 85.21. GENERAL POWERS AND DUTIES. (a) The board shall

make bylaws, rules, and regulations it deems necessary and proper

for the government of the university system and its institutions,

agencies, and services. The board shall regulate the course of

study and prescribe the course of discipline necessary to enforce

the faithful discharge of the duties of the officers, faculty,

and students.

(b) The board is specifically authorized, upon terms and

conditions acceptable to it, to accept and administer gifts,

donations, grants, and endowments, from any source, for use by

the system or any of the components of the system. The board may

retain such funds in local fund accounts.

Acts 1971, 62nd Leg., p. 3191, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1983, 68th Leg., p. 2053, ch. 377,

Sec. 1, eff. June 17, 1983.

Sec. 85.22. EXPENDITURES. All expenditures may be made by order

of the board and shall be paid on warrants from the comptroller

based on vouchers approved by the president of the board or by

some officer or officers designated by him in writing to the

comptroller.

Acts 1971, 62nd Leg., p. 3192, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 85.23. PERMANENT IMPROVEMENTS; CONTRACTS; LAND

TRANSACTIONS. The board may enter into an agreement with any

person for the purchase, sale, lease, lease-purchase,

acquisition, or construction of permanent improvements and may

purchase, sell, lease, lease-purchase, encumber, or contract with

reference to the divesting or encumbering title to lands and

other appurtenances for the construction of the permanent

improvements. However, no debt or liability shall be incurred by

the State of Texas under this section.

Acts 1971, 62nd Leg., p. 3193, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 2001, 77th Leg., ch. 774, Sec. 1,

eff. Sept. 1, 2001.

Sec. 85.24. UTILITIES. (a) The board from time to time may

improve and equip existing central power plants and may

construct, acquire, improve, and equip steam plants and additions

to them, and the board may acquire land for these purposes for

the institutions under its control, when the total cost, type of

construction, capacity, and plans and specifications have been

approved by the board. As used in this subsection, "steam plants"

does not include electrical generating facilities, but "central

power plants" does include electrical generating facilities.

(b) The board from time to time may construct, extend, and

improve the water systems, sewer systems, or both, for any or all

institutions under its control, when the total cost, type of

construction, capacity, and plans and specifications have been

approved by the board.

(c) The board may furnish water, sewer, steam, power,

electricity, or any or all of those services from the power and

steam plant or plants and other facilities located at each

institution to any or all dormitories, kitchens and dining halls,

hospitals, student activity buildings, gymnasiums, athletic

buildings and stadiums, the dormitory for help, laundry, and

other buildings or facilities that may have been or may be

constructed at each institution, and may determine the amount to

be charged as a part of the maintenance and operation expense of

those buildings or facilities for the service or services. The

board may allocate the cost of furnishing the services to

revenue-producing buildings and facilities and to other buildings

and facilities at the institutions. The board may pledge the net

revenues from the amounts thus received for the services to pay

the principal of and interest on, and to create and maintain the

reserve for, the negotiable revenue bonds issued for the purpose

of constructing, acquiring, improving, extending, or equipping

the power and steam plants, or additions thereto, or other

facilities, and may secure the bonds additionally by pledging

rentals, rates, charges, and fees for the use or availability of

all or any property, buildings, structures, activities,

operations, or facilities, of any nature, which may be fixed and

collected from all or any designated part of the students

enrolled in the institution or institutions or from others in the

amounts and in the manner determined and provided by the board in

the resolution authorizing the issuance of the bonds.

Acts 1971, 62nd Leg., p. 3193, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 85.25. LANDS AND MINERAL INTERESTS. (a) The board is

vested with the sole and exclusive management and control of

lands and mineral interests under its jurisdiction and that may

be acquired by it.

(b) The board may grant, sell, lease, or otherwise dispose of

the lands and mineral interests under its jurisdiction that do

not comprise any portion of the original main campus of Texas

A&M University to other units or agencies of government, or

to any individual, group of individuals, corporation, or other

entity under terms and conditions it deems best in the public

interest.

(c)(1) Except as authorized by existing law, any grant, sale, or

lease of the surface estate of the original main campus property

must be approved by Act of the legislature.

(2) The board is hereby authorized to grant The Former Students

Association of Texas A&M University a lease of surface area

not to exceed eight acres on the original main campus for use by

the association to construct and occupy a building for use

consistent with the association's stated purposes.

(3) The board is further authorized to grant to the Texas

A&M Foundation a lease of surface area not to exceed eight

acres on the original main campus for use by the foundation to

construct and occupy a building for use consistent with the

foundation's stated purposes.

(4) The board is authorized to enter into an agreement,

including a ground lease, for construction of an office,

laboratory, and classroom building to be funded by a donor, on a

site not to exceed five acres on the original main campus. The

agreement shall provide that title to the building shall be

transferred to the board upon completion.

(d) For the purposes of this section, the original main campus

of Texas A&M University comprises that certain 748 acres,

more or less, bounded by Texas Avenue, George Bush Drive,

Wellborn Road, and University Drive in College Station, Texas.

(e) Proceeds received from the grant, sale, lease, or other

disposition of surface interests covered by this section may be

retained in local funds subject to disposition by the board for

any lawful purpose.

(f) This section is cumulative of existing statutes relating to

the authority of the board to lease for oil, gas, sulphur,

mineral ore, and other mineral developments, and otherwise to

buy, sell, and lease certain lands under its jurisdiction and

supervision.

(g) This section does not cover any lands or minerals held by

the general land office.

Acts 1971, 62nd Leg., p. 3194, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1983, 68th Leg., p. 851, ch. 198,

Sec. 1, eff. Aug. 29, 1983; Acts 1991, 72nd Leg., ch. 338, Sec.

1, eff. Aug. 26, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

462, Sec. 1, eff. June 17, 2005.

Acts 2007, 80th Leg., R.S., Ch.

739, Sec. 1, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

478, Sec. 1, eff. June 19, 2009.

Sec. 85.26. LEASES AND EASEMENTS; RIGHTS-OF-WAY FOR ELECTRIC

LINES, PIPELINES, IRRIGATION CANALS, ETC. (a) The board may

execute leases and grant easements for rights-of-way for

telephone, telegraph, electric transmission, and power lines, for

oil pipelines, gas pipelines, sulphur pipelines, water pipelines

and other electric lines and pipelines of any nature whatsoever,

and for irrigation canals, and laterals, and may execute

easements or leases for the erection and maintenance of electric

substations, pumping stations, loading racks, tank farms, and

other structures, and may execute easements for rights-of-way to

the Texas Department of Transportation, to any county in the

state, or to any corporation, group, organization, firm, or

individual for highway or roadway purposes, on or across any

lands belonging to the state and under the control of the board,

if the board in its discretion deems it apparent that the

interest of the state can best be served by the granting of the

easements and leases.

(b) Each easement granted under this section shall be on forms

approved by the attorney general and shall include a complete

description of the land on which the easement is to be granted,

the period of time covered by the easement, the amount of money

to be paid by the grantee to the grantor, or other consideration

for the granting of such easement. It shall also specify the

terms and conditions, penalties for failure to comply with its

provisions, and other pertinent information necessary and

desirable to effect a complete understanding of the transaction.

(c) The grant of an easement for right-of-way, except an

easement for right-of-way for highway or roadway purposes which

may be for an indefinite term shall be limited to a term of not

longer than 10 years, but any such easement may be renewed by the

board.

(d) All income received by the board under the provisions of

this section shall be accounted for and used in the same manner

as other money available to the part of the system to which the

land from which the easement is granted is assigned.

(e) No person, firm, group, organization, agency, or corporation

shall hereafter construct any telephone, telegraph, transmission,

or electric line, pipeline, electric substation, tank farm,

loading rack, pumping station, irrigation canal or lateral,

highway, or roadway of the kind and character enumerated in

Subsection (a) of this section, across or on any section or part

of a section of land of the character described in Subsection (a)

of this section, who has not obtained a proper easement as

provided by this section; or continue in possession of any such

land without obtaining from the board a grant of a right-of-way

easement or other easement across or on such land where the

telephone, telegraph, transmission, or electric lines, pipelines,

or any other transmission or pipelines, electric substation, tank

farm, loading rack, or pumping station, irrigation canal or

lateral, highway, or roadway is to constructed. Any person, firm,

group, organization, agency, or corporation violating this

subsection shall be liable for a penalty of $100 for each day of

the violation, to be recovered by the attorney general.

Acts 1971, 62nd Leg., p. 3194, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1995, 74th Leg., ch. 165, Sec.

22(31), eff. Sept. 1, 1995.

Sec. 85.27. FLOOD CONTROL EASEMENTS. The board may convey flood

control easements over land under its jurisdiction and control to

water control and improvement districts of this state. No flood

control easement shall be conveyed unless the board receives from

the district reasonable consideration for the conveyance. The

conveyance shall be under the terms and conditions that the board

deems in the best interest of the university system.

Acts 1971, 62nd Leg., p. 3195, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 85.28. AIRPORTS. (a) The board may construct or otherwise

acquire an airport for any institution within the system. It may

maintain and operate the airports in connection with the teaching

of courses in aeronautical engineering and for purposes in

cooperation with the national defense program and for other

purposes which will not interfere with those uses.

(b) The board may acquire by purchase, lease, gift,

condemnation, or otherwise, and may use, operate, and maintain

any kind of property or property interest necessary or convenient

to the exercise of powers under this section. The power of

eminent domain shall be exercised in the manner provided by

general law, including Title 52, Revised Civil Statutes of Texas,

1925, as amended, except that the board shall not be required to

give bond for appeal or bond for costs.

Acts 1971, 62nd Leg., p. 3195, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 85.29. RESEARCH AND EXPERIMENTATION FOR TEXAS DEPARTMENT OF

TRANSPORTATION. (a) The department may contract with the

university system or a component or agency of the university

system to conduct research relating to transportation, including

the economics, planning, design, construction, maintenance, or

operation of transportation facilities.

(b) An agreement entered into under this section is not subject

to Chapter 771, Government Code.

(c) The comptroller may draw proper warrants in favor of any

part of the university system based on vouchers or claims

submitted by the system through the department covering

reasonable fees and charges for services rendered by members of

the staff of the system to the department and for equipment and

materials necessary for research and experimentation under a

contract entered into under this section.

(d) The comptroller shall pay warrants issued under this section

against any funds appropriated by the legislature to the

department. The payments made to the system shall be credited and

deposited to local institutional funds under its control.

(e) In this section:

(1) "Department" means the Texas Department of Transportation.

(2) "Transportation facilities" means highways, turnpikes,

airports, railroads, including high-speed railroads, bicycle and

pedestrian facilities, waterways, pipelines, electric utility

facilities, communication lines and facilities, public

transportation facilities, port facilities, and facilities

appurtenant to other transportation facilities.

Acts 1971, 62nd Leg., p. 3195, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1995, 74th Leg., ch. 165, Sec.

22(32), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 382, Sec.

1, eff. May 28, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 5.21,

eff. Sept. 1, 1997.

Sec. 85.30. DONATIONS AND TRUSTS. (a) Donations of property

may be made and accepted by the board for the purpose of

establishing or assisting in the establishment of a

professorship, chair, or scholarship in the university system or

any of its component institutions or for creating in the

university system or any of its component institutions any trust

for any lawful, educational, or charitable purpose, either

temporarily or permanently, and the donations or trusts thereby

created will be governed by the rules prescribed by this section.

(b) The legal title to the property shall be vested in the board

acting as an entity, or the State of Texas, to be held in trust

for the purpose under any directions, limitations, and provisions

that may be declared in the donation or trust agreement, not

inconsistent with the objectives and proper management of the

system or its component institutions.

(c) The donor may declare and direct the manner in which the

title to the property shall thereafter be transmitted from the

trustee in continued succession, to be held for and appropriated

to the declared purposes.

(d) The donor may declare and direct the person or class of

persons who shall receive the benefit of the donation and the

manner of their selection.

(e) The declarations, directions, and limitations shall not be

inconsistent with the objects and proper management of the system

or its institutions.

(f) The title to the property donated shall be received, and the

trust conferred in the donation shall be assumed, subject to laws

that may be passed and carried into effect from time to time

which may be necessary to prevent the loss of or damage to the

property donated or an abuse or neglect of the trust so as to

defeat, materially change, or prevent the objects of the

donation.

(g) Copies of the donation shall be filed with the board.

Added by Acts 1983, 68th Leg., p. 2053, ch. 377, Sec. 2, eff.

June 17, 1983.

Sec. 85.31. FUNDS RECEIVED FOR TRUST SERVICES. (a) The board

may at its discretion charge administrative fees for services

rendered in the management and administration of any trust estate

under the control of the system or any component of the system.

(b) Funds received pursuant to such charges may be deposited in

an appropriate system or university account and may be expended

by the board for any purpose of the system.

Added by Acts 1983, 68th Leg., p. 2053, ch. 377, Sec. 2, eff.

June 17, 1983.

Sec. 85.32. EMINENT DOMAIN. (a) The board may exercise the

power of eminent domain to acquire any real property that the

board considers necessary and proper to carry out its powers and

duties.

(b) The board shall exercise the power of eminent domain in the

manner prescribed by Chapter 21, Property Code, except that the

board is not required to deposit a bond or the amount equal to

the award of damages by the special commissioners under Sections

21.021(a)(2) and (3), Property Code.

Added by Acts 2001, 77th Leg., ch. 774, Sec. 2, eff. Sept. 1,

2001.

SUBCHAPTER D. LEASE OF LANDS FOR OIL, GAS, AND OTHER MINERAL

DEVELOPMENT

Sec. 85.51. AUTHORITY TO LEASE. (a) The board may lease for

oil, gas, sulphur, mineral ore, and other mineral developments

all lands and mineral interests under its control, owned or in

the future acquired by the state for the use of the university

system.

(b) The board shall offer oil and gas leases at public auction,

by sealed bid, by negotiated agreement, or through any other

means that the board considers to be in the best interest of the

university system.

Acts 1971, 62nd Leg., p. 3196, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 2003, 78th Leg., ch. 1266, Sec.

4.09, eff. June 20, 2003.

Sec. 85.52. SALE OF MINERAL ORE IN PLACE. Mineral ore located

in and on the land may also be sold in place by the board at not

less than the fair market value as determined by the same methods

as are provided for leasing of lands under this subchapter for

development of the minerals in the lands.

Acts 1971, 62nd Leg., p. 3196, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 85.53. TRACTS, LOTS, BLOCKS. The board may cause the lands

to be surveyed or subdivided into tracts, lots, or blocks that

will, in its judgment, be most conducive and convenient to

facilitate the advantageous sale of lease for oil, gas, sulphur,

mineral ore, and other minerals, and may make maps and plats that

may be thought necessary to carry out the purposes of this

subchapter. The board may obtain authentic abstracts of title to

all the lands as it deems necessary from time to time, and may

take any steps necessary to perfect a merchantable title to the

lands in the State of Texas.

Acts 1971, 62nd Leg., p. 3196, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 85.54. PLACING LEASES ON MARKET; ADVERTISING. (a)

Whenever, in the opinion of the board, there is a demand for the

purchase of oil, gas, sulphur, mineral ore, or other mineral

leases on any tract or part of any tract of land that will

reasonably insure an advantageous sale, the board shall place the

oil, gas, sulphur, mineral ore, or other mineral leases on the

land on the market in any tract or tracts, or any part thereof,

that the board may designate.

(b) The board shall cause to be advertised a brief description

of the land from which the oil, gas, sulphur, mineral ore, or

other minerals is proposed to be leased. The advertisement shall

be made by inserting in two or more papers of general circulation

in this state; and in addition the board may, in its discretion,

cause the advertisement to be placed in an oil and gas journal

published in and out of the state, mail copies of the proposals

to the county judge of the county where the lands are located,

and mail copies of the proposals to other persons the board

thinks would be interested.

Acts 1971, 62nd Leg., p. 3196, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 85.55. PUBLIC AUCTION; BIDS; ACCEPTANCE; REJECTION;

PAYMENTS. (a) The board may sell the lease or leases to the

highest bidder at public auction, at Texas A & M University,

in College Station, at any hour between 10 a.m. and 5 p.m.

(b) The board may reject all bids. However, the highest bidder

shall pay to the board on the day of the sale 25 percent of the

bonus bid, and the balance of the bid shall be paid to the board

within 24 hours after notification that the bid has been

accepted. Payments shall be in cash, certified check, or

cashier's check, as the board may direct. Failure to pay the

balance of the amount bid will forfeit to the board the 25

percent paid.

(c) A separate bid shall be made for each tract or subdivision

thereof. No bids shall be accepted which offer less than the fair

market price per ton for the mineral ore or a royalty of less

than one-eighth of the gross production of oil, gas, sulphur, and

other minerals in the land bid upon, and this minimum royalty may

be increased at the discretion of the board. Every bid shall

carry the obligation to pay an amount not less than $1 per acre

for delay in drilling or development. The amount shall be fixed

by the board in advance of the advertisement and shall be paid

every year for five years unless in the meantime production in

paying quantities is had upon the land or the land is re-leased

by the lessee.

Acts 1971, 62nd Leg., p. 3197, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 85.56. SUBSEQUENT PROCEDURE IF NO BIDS ACCEPTED. If no bid

is accepted by the board at the public auction, any subsequent

procedure for the sale of oil, gas, sulphur, mineral ore, and

other mineral leases shall be in the manner prescribed by this

subchapter.

Acts 1971, 62nd Leg., p. 3197, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 85.57. WITHDRAWAL OF LAND ADVERTISED. The board may

withdraw any lands advertised for lease or for the sale of

mineral ore in place.

Acts 1971, 62nd Leg., p. 3197, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 85.58. ACCEPTANCE OF BIDS; AWARD OF LEASE. (a) If in the

opinion of the board any one of the bidders has offered a

reasonable and proper price for any tract and not less than the

price fixed by the board, the lands advertised may be leased for

oil, gas, sulphur, mineral ore, and other mineral purposes under

the provisions of this subchapter and any regulations the board

may prescribe which are not inconsistent with the provisions of

this subchapter.

(b) On acceptance of a bid, the board shall prepare a lease

contract. The bid and a copy of the lease contract shall be filed

in the general land office.

Acts 1971, 62nd Leg., p. 3197, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 85.59. EXPLORATORY TERM; EXTENSION; OTHER PROVISIONS OF

LEASE. (a) The exploratory term of the lease as determined by

the board prior to the promulgation of the advertisement shall in

no case exceed five years, and each lease shall provide that the

lease will terminate at the expiration of its exploratory term

unless by unanimous vote of members of the board the lease may be

extended for a period of three years. The lease may be extended

if the board finds that there is likelihood of oil, gas, sulphur,

mineral ore, and other minerals being discovered by lessees, and

that the lessees have proceeded with diligence to protect the

interest of the state. However, if oil, gas, sulphur, mineral

ore, and other minerals are being produced in paying quantities

from the premises, the lease shall continue in force and effect

as long as the oil, gas, sulphur, mineral ore, and other minerals

are being so produced. No extension under this subsection may be

made by the board until the last 30 days of the original term of

the lease.

(b) When, in the discretion of the board, it is deemed for the

best interest of the state to extend a lease issued by the board,

the board by unanimous vote may extend the lease for a period not

to exceed three years, on the condition that the lessee shall

continue to pay yearly rental as provided in the lease and any

additional terms the board may see fit and proper to demand. The

board may extend the lease and execute an extension agreement.

(c) The lease shall include any additional provisions and

regulations the board may prescribe to preserve the interest of

the state, not inconsistent with the provisions of this

subchapter.

Acts 1971, 62nd Leg., p. 3197, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 85.60. DISCONTINUANCE OF YEARLY PAYMENTS; TERMINATION FOR

NONPRODUCTION. When the royalties amount to as much as the

yearly payments as fixed by the board, the yearly payments may be

discontinued. If before the expiration of five years oil, gas,

sulphur, mineral ore, and other minerals have not been produced

in paying quantities, the lease shall terminate unless extended

as provided by this subchapter.

Acts 1971, 62nd Leg., p. 3198, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 85.61. OPERATIONS UNDER LEASE: EFFECT ON RENTAL PAYMENTS,

TERM OF LEASE. If, during the term of any lease issued under the

provisions of this subchapter, the lessee is engaged in actual

drilling and mining operations for the discovery of oil, gas,

sulphur, mineral ore, and other minerals on land covered by any

such lease, no rentals shall be payable as to the tract on which

the operations are being conducted as long as the operations are

proceeding in good faith; and if oil, gas, sulphur, mineral ore,

and other minerals are discovered in paying quantities on any

tract of land covered by any lease, then the lease as to that

tract shall remain in force as long as oil, gas, sulphur, mineral

ore, and other minerals are produced in paying quantities from

the tract.

Acts 1971, 62nd Leg., p. 3198, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 85.62. PRORATION OR REDUCTION OF PRODUCTION. When, in the

discretion of the board, it is for the best interest of the state

to prorate or reduce production of any land, the board may

execute the necessary contract to carry out that purpose.

Acts 1971, 62nd Leg., p. 3198, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 85.63. INTERFERENCE WITH SURFACE USES. No lease for oil,

gas, sulphur, mineral ore, and other minerals shall be made by

the board which will permit the drilling or mining for oil, gas,

sulphur, mineral ore, and other minerals within 300 feet of any

building on the land without the consent of the board. A lease on

any experimental station or farm shall provide that the

operations for oil, gas, sulphur, mineral ore, and other minerals

shall not in any way interfere with use of the land as an

experimental station and shall not cause the abandonment of the

property or its use for experimental farm purposes; and the

lessee shall drill, mine, and carry on his operations in such a

way as not to cause the abandonment of the property for

experimental farm purposes, and any such leased property shall be

subject to the use by the State of Texas for all experimental

purposes and the board shall continue to operate the experimental

station.

Acts 1971, 62nd Leg., p. 3198, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 85.64. PROTECTION FROM DRAINAGE. In every case where the

area in which oil, gas, sulphur, mineral ore, and other minerals

sold shall be contiguous or adjacent to lands which are not lands

belonging to and held by the university system, the acceptance of

the bid and the sale made thereby shall constitute an obligation

on the owner to adequately protect the land leased from drainage

from the adjacent lands to the extent that a reasonably prudent

operator would do under the same and similar circumstances. In

cases where the area in which the oil, gas, sulphur, mineral ore,

and other minerals are sold is contiguous to other lands

belonging to and held by the university system which have been

leased or sold at a lesser royalty, the owner shall likewise

protect the land from drainage from the lands so leased or sold

for a lesser royalty. On failure to protect the land from

drainage as herein provided, the sale and all rights thereunder

may be forfeited by the board in the manner provided in this

subchapter for forfeitures.

Acts 1971, 62nd Leg., p. 3199, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 85.65. RIGHTS OF PURCHASER; ASSIGNMENT; RELINQUISHMENT.

(a) Title to all rights purchased may be held by the owners as

long as the area produces oil, gas, sulphur, mineral ore, and

other minerals in paying quantities.

(b) All rights purchased may be assigned. All assignments shall

be filed in the general land office as prescribed by rule,

accompanied by 10 cents per acre for each acre assigned and the

filing fee as prescribed by rule. An assignment shall not be

effective unless filed as required by rule. An assignment shall

not relieve the assignor of any liabilities or obligations

incurred prior to the assignment.

(c) All rights to all or any part of a leased tract may be

released to the state at any time by recording a release

instrument in the county or counties in which the tract is

located. Releases must also be filed with the chairman of the

board and the general land office, accompanied by the filing fee

prescribed by rule. A release shall not relieve the owner of any

obligations or liabilities incurred prior to the release.

(d) The board shall authorize the laying of pipeline, telephone

line, and the opening of roads as deemed reasonably necessary for

and incident to the purpose of this subchapter.

Acts 1971, 62nd Leg., p. 3199, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1987, 70th Leg., ch. 948, Sec. 35,

eff. Sept. 1, 1987.

Sec. 85.66. ROYALTY PAYMENTS; INSPECTION OF RECORDS; REPORT OF

LAND COMMISSIONER. (a) If oil or other minerals are developed

on any of the lands leased by the board, the royalty or money as

stipulated in the sale shall be paid to the general land office

at Austin on or before the last day of each month for the

preceding month during the life of the rights purchased, and

shall be set aside in the state treasury as specified in Section

85.70 of this code. The royalty or money paid to the general land

office shall be accompanied by the sworn statement of the owner,

manager, or other authorized agent showing the gross amount of

oil, gas, sulphur, mineral ore, and other minerals produced and

saved since the last report, the amount of oil, gas, sulphur,

mineral ore, and other minerals produced and sold off the

premises, and the market value of the oil, gas, sulphur, mineral

ore, and other minerals, together with a copy of all daily

gauges, or vats, tanks, gas meter readings, pipeline receipts,

gas line receipts and other checks and memoranda of the amounts

produced and put into pipelines, tanks, vats, or pool and gas

lines, gas storage, other places of storage, and other means of

transportation.

(b) The books and accounts, receipts and discharges of all

wells, tanks, vats, pools, meters, pipelines, and all contracts

and other records pertaining to the production, transportation,

sale, and marketing of oil, gas, sulphur, mineral ore, and other

minerals shall at all times be subject to inspection and

examination of any member of the board or any duly authorized

representative of the board.

(c) The commissioner of the general land office shall tender to

the board on or before the 10th day of each month a report of all

receipts from the lease or sale of oil, gas, sulphur, mineral

ore, and other minerals turned into the state treasury, as

provided by Section 85.70 of this code, of the preceding month.

(d) Each lease shall contain a provision enabling the Board, at

its discretion, to require that payment of royalty, as stipulated

in the lease, be in kind. The Board shall have all powers

necessary to negotiate and execute sales contracts or any other

instruments necessary for the disposition of any royalty taken in

kind. Such other reasonable provisions, not inconsistent with

this subchapter, that will facilitate the efficient and equitable

payment of royalty in kind may be included in the lease by the

Board.

Acts 1971, 62nd Leg., p. 3199, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1973, 63rd Leg., p. 846, ch. 382,

Sec. 1, eff. Aug. 27, 1973; Acts 1989, 71st Leg., ch. 105, Sec.

8, eff. Sept. 1, 1989.

Sec. 85.67. FORFEITURE; OTHER REMEDIES; LIEN. (a) If the owner

of the rights acquired under this subchapter fails or refuses to

make the payment of any sum due thereon, either as rental,

royalty on production, or other payment, within 30 days after

same becomes due, or if the owner or his authorized agent makes

any false return or false report concerning production, royalty,

drilling, or mining, or if the owner fails or refuses to drill

any offset well or wells in good faith, as required by his lease,

or if the owner or his agent refuses the proper authority access

to the records and other data pertaining to the operations under

this subchapter, or if the owner or his authorized agent fails or

refuses to give correct information to the proper authorities, or

fails or refuses to furnish the log of any well within 30 days

after production is found in paying quantities, or if any of the

material terms of the lease are violated, the lease is subject to

forfeiture by the board by an order entered upon the minutes of

the board reciting the facts constituting the default and

declaring the forfeiture.

(b) The board may have suit instituted for forfeiture through

the attorney general.

(c) On proper showing by the forfeiting owner, within 30 days

after the declaration of forfeiture, the lease may, at the

discretion of the board and on such terms as it may prescribe, be

reinstated.

(d) In case of violation by the owner of the lease contract, the

remedy of the state by forfeiture is not the exclusive remedy,

but suit for damages or specific performance, or both, may be

instituted.

(e) The state shall have a first lien upon all oil, gas,

sulphur, mineral ore, and other minerals produced upon the leased

area and upon all rigs, tanks, vats, pipeline, telephone lines,

and machinery and appliances used in the production and handling

of oil, gas, sulphur, mineral ore, and other minerals produced

thereon, to secure any amount due from the owner of the lease.

Acts 1971, 62nd Leg., p. 3200, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 85.68. FILING OF RECORDS. All surveys, files, records,

copies of sale and lease contracts, and all other records

pertaining to the sales and leases hereby authorized, shall be

filed in the general land office and constitute archives thereof.

Acts 1971, 62nd Leg., p. 3201, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 85.69. PAYMENTS; DISPOSITION. Payments under this

subchapter shall be made to the commissioner of the general land

office at Austin, who shall transmit to the comptroller all

royalties, lease fees, rentals for delay in drilling or mining,

and all other payments, including all filing assignments and

relinquishment fees, to be deposited in the state treasury as

provided by Section 85.70 of this code.

Acts 1971, 62nd Leg., p. 3201, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1989, 71st Leg., ch. 105, Sec. 9,

eff. Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1423, Sec. 5.22,

eff. Sept. 1, 1997.

Sec. 85.70. CERTAIN MINERAL LEASES; DISPOSITION OF MONEY;

SPECIAL FUNDS; INVESTMENT. (a) Except as provided by Subsection

(c) of this section, all money received under and by virtue of

this subchapter shall be deposited in the state treasury to the

credit of a special fund to be known as The Texas A&M

University System Special Mineral Investment Fund. With the

approval of the comptroller, the board of regents of The Texas

A&M University System may appoint one or more commercial

banks, depository trust companies, or other entities to serve as

custodian or custodians of the Special Mineral Investment Fund's

securities with authority to hold the money realized from those

securities pending completion of an investment transaction if the

money held is reinvested within one business day of receipt in

investments determined by the board of regents. Money not

reinvested within one business day of receipt shall be deposited

in the state treasury not later than the fifth day after the date

of receipt. In the judgment of the board, this special fund may

be invested so as to produce an income which may be expended

under the direction of the board for the general use of any

component of The Texas A&M University System, including

erecting permanent improvements and in payment of expenses

incurred in connection with the administration of this

subchapter. The unexpended income likewise may be invested as

herein provided.

(b) The income from the investment of the special mineral

investment fund under Subsection (a) of this section shall be

deposited to the credit of a fund to be known as The Texas

A&M University System Special Mineral Income Fund, and shall

be appropriated by the legislature exclusively for the university

system for the purposes herein provided.

(c) The board shall lease for oil, gas, sulphur, or other

mineral development, as prescribed by this subchapter, all or

part of the land under the exclusive control of the board owned

by the State of Texas and acquired for the use of Texas A&M

University--Kingsville and its divisions. Any money received by

the board concerning such land under this subchapter shall be

deposited in the state treasury to the credit of a special fund

to be known as the Texas A&M University--Kingsville special

mineral fund, to be used exclusively for Texas A&M

University--Kingsville and its branches and divisions. Money may

not be expended from this fund except as authorized by the

general appropriations act.

Acts 1971, 62nd Leg., p. 3201, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1989, 71st Leg., ch. 105, Sec. 9,

eff. Sept. 1, 1989; Acts 1997, 75th Leg., ch. 227, Sec. 5, eff.

May 23, 1997; Acts 1997, 75th Leg., ch. 1311, Sec. 3, eff. Sept.

1, 1997.

Sec. 85.71. FORMS; CONTRACTS; REGULATIONS. The board shall

adopt forms and contracts and shall promulgate rules and

regulations that in its best judgment will protect the income

from lands leased under this subchapter. A majority of the board

may act in all cases, except where otherwise provided by this

subchapter.

Acts 1971, 62nd Leg., p. 3201, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 85.72. EXPENSES OF EXECUTING THIS SUBCHAPTER. The expenses

of executing the provisions of this subchapter shall be paid by

warrants drawn by the comptroller on the state treasury against

the income from the special fund accumulated from leases,

rentals, royalties, and other payments.

Acts 1971, 62nd Leg., p. 3201, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.



CHAPTER 86. TEXAS A & M UNIVERSITY

EDUCATION CODETITLE 3. HIGHER EDUCATIONSUBTITLE D. THE TEXAS A & M UNIVERSITY SYSTEMCHAPTER 86. TEXAS A & M UNIVERSITYSUBCHAPTER A. GENERAL PROVISIONSSec. 86.01. DEFINITIONS. In this chapter:(1) "University" means Texas A & M University.(2) "Board" means the board of directors of The Texas A & M University System.

Acts 1971, 62nd Leg., p. 3202, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 86.02. TEXAS A & M UNIVERSITY. Texas A & M University is an institution of higher education located in the city of College Station. It is under the management and control of the board of directors of The Texas A & M University System.

Acts 1971, 62nd Leg., p. 3202, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 86.03. LEADING OBJECT. The leading object of the university shall be, without excluding other scientific and classical studies, and including military tactics, to teach such branches of learning as are related to agriculture and the mechanical arts, in such manner as the legislature may prescribe, in order to promote the liberal and practical education of the industrial classes in the several pursuits and professions in life.

Acts 1971, 62nd Leg., p. 3202, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

SUBCHAPTER B. POWERS AND DUTIES OF BOARDSec. 86.11. APPOINTMENT OF PRESIDENT, OFFICERS, PROFESSORS. The board shall appoint the president, the professors, and other officers it deems proper to keep the university in successful operation. It may abolish any office it deems unnecessary.

Acts 1971, 62nd Leg., p. 3203, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 86.12. ENTOMOLOGIST. The president and board shall employ an expert entomologist, one or more, as may be deemed necessary, whose duty it shall be to devise, if possible, means of destroying the Mexican boll weevil, boll worm, caterpillar, sharpshooter, chinch bug, peach bug, fly and worm and other insect pests and to perform the duties of professor of entomology in the university.

Acts 1971, 62nd Leg., p. 3203, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 86.13. CIVIL ENGINEER; SOIL CONSERVATION DEMONSTRATIONS. The board shall employ a graduate civil engineer of the university who has a practical and scientific knowledge of the conservation of moisture and soil fertility, who understands the practical art of terracing farmland to preserve the moisture and soil fertility and to prevent the washing away and the destruction of the properties of the soil, and who has had five years' actual experience in terracing farmlands in some southern state. He shall make his headquarters at the university, where he shall instruct the students by lecture and practical demonstration in the best method of such conservation and terracing so as to enable them to do the work successfully. He shall devote one-half of his time to such instruction, and the other half shall be spent in field work, giving practical demonstrations in terracing to farmers' institutes and other farmers' organizations; and the president of the university shall require him to go over the state on the application of farmers desiring expert instruction in terracing farmlands and in conserving the moisture and soil fertility. He shall be furnished with the necessary instruments and equipment for the demonstration and instruction.

Acts 1971, 62nd Leg., p. 3203, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 86.14. SPECIAL SUMMER SCHOOL. The board shall provide for a special summer school of at least two months each year for the training of special students who shall be admitted without an entrance examination, and may make provisions for the summer school, purchase the necessary equipment, and generally do and perform all acts necessary to establish and maintain the summer school.

Acts 1971, 62nd Leg., p. 3203, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 86.15. SUMMER SESSIONS; ELEMENTARY AGRICULTURE FOR TEACHERS. The board shall require the teaching of elementary agriculture for teachers in the summer sessions.

Acts 1971, 62nd Leg., p. 3203, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 86.16. FIREMEN'S TRAINING SCHOOL. (a) The Texas A&M University System shall conduct and maintain a firemen's training school through the Texas Engineering Extension Service as a unit of the university system in the manner deemed expedient and advisable by the system's board of regents. The Texas Engineering Extension Service shall serve as the recognized statewide fire and rescue training agency liaison to the National Fire Academy. In their capacity as the National Fire Academy liaison, the extension service shall distribute National Fire Academy student manuals on request to associations, fire departments, state agencies, and institutions of higher education which meet National Fire Academy qualifications.(b) The firemen's training school advisory board is composed of:(1) three members of the staff of the system appointed by the system's board of regents, one of whom shall be the director of the engineering extension service who serves ex officio as the chairman of the advisory board;(2) four members or representatives of the State Firemen's and Fire Marshals' Association of Texas or its successor, appointed by the president or other managing officer of that association;(3) one person who is fire protection personnel as defined by Section 419.021, Government Code, and who is the head of a training division for the fire department of a political subdivision, appointed by the Texas Commission on Fire Protection; and(4) one fire chief appointed by the president or other managing officer of the Texas Fire Chiefs Association or its successor.(c) The advisory board shall confer with and advise the engineering extension service with reference to the organization of the school, the purchasing of equipment, the curriculum and program, and the conduct and management of the school.(d) Expenditures for the per diem expenses of members of the advisory board and all other necessary expenses of the school shall be made only on the order of the system's board of regents, and no warrants shall be paid unless also approved in writing by the director of the engineering extension service.

Acts 1971, 62nd Leg., p. 3203, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1991, 72nd Leg., ch. 628, Sec. 6, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 241, Sec. 1, eff. May 22, 1993.

Sec. 86.17. ADJUNCT IN KIMBLE COUNTY. The board may establish in Kimble County an adjunct of the university to be located on land furnished without cost to the state. The board may provide at the adjunct any services which conform to the leading object of the university as prescribed by Section 86.03 of this code, including research, subject to the exception that not more than $300,000 may be expended from available plant funds for buildings and improvements without the specific authorization of the legislature.

Acts 1971, 62nd Leg., p. 3204, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 86.18. GRADUATE PROGRAMS; CONTRACTS WITH BAYLOR UNIVERSITY. The university may enter into contracts and agreements with Baylor University for joint participation in graduate programs that may be designed to benefit the state.

Acts 1971, 62nd Leg., p. 3204, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 86.20. AIRPORT. The university may own and operate an airport, may accept federal aid and money for those purposes, and may enter into sponsor's assurance agreements with the federal government. It may operate the airport separately or in cooperation with a city, a county, the state, or the federal government, with the approval of the appropriate governing body, but without any expense to or liability against the state in any manner.

Acts 1971, 62nd Leg., p. 3204, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 86.21. PERPETUAL FUND. The money arising from the sale of the 180,000 acres of land donated to this state by the United States under the provisions of an Act of Congress passed on the second day of July, 1862, and an amended Act of Congress of July 23, 1866, shall constitute a perpetual fund, under the conditions and restrictions imposed by the above recited Acts, for the benefit of Texas A & M University; and the investment of the money, heretofore made in the bonds of the state, when those bonds are redeemed, may be made by the board in United States government securities in furtherance of the interests of the university and in accordance with the terms on which it was received.

Acts 1971, 62nd Leg., p. 3204, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 86.22. ACCRUED INTEREST. The interest heretofore collected by the State Board of Education in accordance with the provisions of the act of August 21, 1876, due at the end of the fiscal year of 1876, on the bonds belonging to the Agricultural and Mechanical College and invested in six percent state bonds, shall also constitute a part of the perpetual fund of the university until the legislature shall otherwise provide. The state board shall collect the semiannual interest on the bonds as it becomes due, and place the money in the state treasury to the credit of the fund. The interest on all such bonds is set apart exclusively for the use of the university and shall be drawn from the treasury by the board of directors on vouchers audited by the board, or approved by the governor and attested by the secretary of the board. On the vouchers being filed with the comptroller, he shall draw his warrant on the state treasury as necessary to pay the directors, professors and officers of the university.

Acts 1971, 62nd Leg., p. 3205, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 5.23, eff. Sept. 1, 1997.

Sec. 86.23. NAME OF SYSTEM AND COMPONENT INSTITUTIONS AND AGENCIES. (a) The board by resolution may change the name of the system or of any institution, agency, or service under the control and management of the board.(b) This section does not apply to:(1) Tarleton State University; or(2) Prairie View A&M University.

Added by Acts 1991, 72nd Leg., ch. 132, Sec. 1, eff. Aug. 26, 1991.Amended by: Acts 2005, 79th Leg., Ch. 1234, Sec. 1, eff. June 18, 2005.

Sec. 86.24. ESTABLISHMENT OF A CEMETERY. (a) The board may dedicate land owned by The Texas A&M University System within the Bush Presidential Library site to be used as a cemetery.(b) Subchapter C, Chapter 711, Health and Safety Code, does not apply to a cemetery established under this section.(c) Appropriations from the general revenue fund may not be used to establish or operate a cemetery under this section.

Added by Acts 1995, 74th Leg., ch. 120, Sec. 1, eff. May 17, 1995.

SUBCHAPTER C. REAL ESTATE RESEARCH CENTERSec. 86.51. REAL ESTATE RESEARCH CENTER. There is established at Texas A & M University a Real Estate Research Center, hereinafter referred to as the center. The operating budget, staffing, and activities of the center shall be approved by the board of regents of The Texas A & M University System.

Added by Acts 1971, 62nd Leg., p. 3342, ch. 1024, art. 2, Sec. 12, eff. Sept. 1, 1971. Amended by Acts 1987, 70th Leg., ch. 319, Sec. 1, eff. June 11, 1987.

Sec. 86.52. REAL ESTATE RESEARCH ADVISORY COMMITTEE. (a) The Real Estate Research Advisory Committee is created.(b) The advisory committee is composed of nine persons appointed by the governor, without regard to the race, creed, sex, religion, or national origin of the appointee and with the advice and consent of the senate, with the following representation:(1) six members shall be real estate brokers, licensed as such for at least five years preceding the date of their appointment, who are representative of each of the following real estate specialties:(A) one member shall be principally engaged in real estate brokerage;(B) one member shall be principally engaged in real estate financing;(C) one member shall be principally engaged in the ownership or construction of real estate improvements;(D) one member shall be principally engaged in the ownership, development or management of residential properties;(E) one member shall be principally engaged in the ownership, development or management of commercial properties; and(F) one member shall be principally engaged in the ownership, development or management of industrial properties;(2) three members shall be representatives of the general public;(3) members representative of the general public who are appointed after the effective date of this Act shall not be licensed real estate brokers or salesmen and shall not have, other than as consumers, a financial interest in the practice of a licensed real estate broker or salesman; and(4) it is grounds for removal from the advisory committee if:(A) a broker member of the committee ceases to be a licensed real estate broker; or(B) a public member of the committee appointed after the effective date of this Act or a person related to the member within the second degree by consanguinity or within the second degree by affinity, as determined under Chapter 573, Government Code, acquires a real estate license or a financial interest in the practice of a licensed real estate broker or salesman.(c) Except for the initial appointees, members of the advisory committee hold office for staggered terms of six years, with the terms of three members expiring on January 31 of each odd-numbered year. In making the initial appointments, the governor shall designate three members, including two representatives of the real estate industry and one representative of the general public, for terms expiring in 1973, three for terms expiring in 1975, and three for terms expiring in 1977. Any vacancy shall be filled by appointment for the unexpired portion of the term. Each member shall serve until his successor is qualified.(d) The chairman of the Texas Real Estate Commission, or a member of the commission designated by him, shall serve as an ex officio, nonvoting member of the advisory committee.(e) The committee shall elect a presiding officer and an assistant presiding officer from its membership, and each officer shall serve for a term of one year.(f) The first meeting of the advisory committee shall be called by the president of Texas A & M University or his designated representative. The committee shall meet not less than semiannually, and in addition on call of its chairman, or on petition of any six of its members, or on call of the president of Texas A & M University or his designated representative.(g) The advisory committee shall review and approve proposals to be submitted to the board of directors of The Texas A & M University System relating to staffing and general policies including priority ranking of research studies and educational and other studies.(h) The president of Texas A & M University or his designated representative shall submit to the advisory committee in advance of each fiscal year a budget for expenditures of all funds provided for the center in a form that is related to the proposed schedule of activities for the review and approval of the advisory committee. The proposed budget approved by the advisory committee shall be forwarded with the comments of the committee to the board of directors of The Texas A & M University System prior to its action on the proposed budget, and the board of directors of The Texas A & M University System shall not authorize any expenditure that has not had the prior approval of the advisory committee.(i) The president of Texas A & M University or his designated representative shall submit to the advisory committee for its review and approval a research agenda at the beginning of each fiscal year and shall continuously inform the advisory committee of changes in its substance and scheduling.(j) Each member of the board is entitled to a per diem as set by legislative appropriation for each day that the member engages in the business of the board. A member may not receive any compensation for travel expenses, including expenses for meals and lodging, other than transportation expenses. A member is entitled to compensation for transportation expenses as prescribed by the General Appropriations Act.(k) The advisory committee is subject to Chapter 551, Government Code, Chapter 2001, Government Code, and the provisions of Chapter 572, Government Code.(l) The financial transactions of the center are subject to audit by the state auditor in accordance with Chapter 321, Government Code.(m) On or before January 1 of each year, the center shall file with the governor and the presiding officer of each house of the legislature a complete and detailed written report accounting for all funds received and disbursed by the center during the preceding year.

Added by Acts 1971, 62nd Leg., p. 3342, ch. 1024, art. 2, Sec. 12, eff. Sept 1, 1971. Amended by Acts 1981, 67th Leg., p. 3251, ch. 856, Sec. 1, 2, eff. June 18, 1981; Acts 1989, 71st Leg., ch. 584, Sec. 87, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 561, Sec. 13, eff. Aug. 26, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(27), (39), (63), (81), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 641, Sec. 1, eff. Sept. 1, 1997.

Sec. 86.53. PURPOSES, OBJECTIVES, AND DUTIES OF THE CENTER. The purposes, objectives, and duties of the center are as follows:(1) to conduct studies in all areas that relate directly or indirectly to real estate and/or urban or rural economics and to publish and disseminate the findings and result of the studies;(2) to assist the teaching program in real estate offered by the colleges and universities in the State of Texas when requested to do so, and to award scholarships and establish real estate chairs when funds are available;(3) to supply material to the Texas Real Estate Commission for the preparation of the examinations for real estate salesmen and brokers, if requested to do so by the commission;(4) to develop and from time to time revise and update materials for use in the extension courses in real estate offered by the universities and colleges in the State of Texas when requested to do so;(5) to assist the Texas Real Estate Commission in developing standards for the accreditation of vocational schools and other teaching agencies giving courses in the field of real estate, and standards for the approval of courses in the field of real estate, as and when requested to do so by the commission;(6) to make studies of and recommend changes in state statutes and municipal ordinances, providing however that no staff member of the center shall directly contact legislators or locally elected officials concerning the recommendations except to provide a factual response to an inquiry as to the method of research or nature of the findings;(7) provided and except, however, that those conducting such research and studies shall periodically review their progress with the advisory committee or its designated representative, and the results of any research project, or study, shall not be published or disseminated until it has been reviewed and approved in writing by the advisory committee or its designated representative; and(8) to prepare information of consumer interest describing the functions of the center and to make the information available to the general public and appropriate state agencies.

Added by Acts 1971, 62nd Leg., p. 3342, ch. 1024, art. 2, Sec. 2, eff. Sept. 1, 1971. Amended by Acts 1981, 67th Leg., p. 3252, ch. 856, Sec. 4, eff. June 18, 1981.

Sec. 86.54. PUBLICATION CHARGES; GIFTS AND GRANTS. The center may make a charge for its publications and may receive gifts and grants from foundations, individuals, and other sources for the benefit of the research center.

Added by Acts 1971, 62nd Leg., p. 3342, ch. 1024, art. 2, Sec. 12, eff. Sept. 1, 1971.

Sec. 86.55. ANNUAL REPORT. A report of the activities and accomplishments of the center shall be published annually.

Added by Acts 1971, 62nd Leg., p. 3342, ch. 1024, art. 2, Sec. 12, eff. Sept. 1, 1971.

SUBCHAPTER D. INSTITUTE OF BIOSCIENCES AND TECHNOLOGYSec. 86.61. INSTITUTE OF BIOSCIENCES AND TECHNOLOGY. There is established at Texas A&M University the Institute of Biosciences and Technology. The operating budget, staffing, and activities of the institute shall be approved by the board of regents of The Texas A&M University System.

Added by Acts 1989, 71st Leg., ch. 905, Sec. 1, eff. Aug. 28, 1989.

Sec. 86.62. PURPOSES, OBJECTIVES, AND DUTIES OF THE INSTITUTE. The purposes, objectives, and duties of the institute are as follows:(1) to conduct pioneering biotechnology research at the interface between agriculture, veterinary science, and human medicine;(2) to provide a setting for exploratory life science research that encourages the development of new technologies of importance for human health care and facilitates the transfer of these technologies to synergistic areas of production animal agriculture;(3) to provide national leadership in scientific areas such as animal genetics that will result in the coupling of agriculture, food modifications and nutrition, and health promotion; and(4) to establish interdisciplinary programs with Texas research institutions that will provide a technology and education base to strengthen state industries in biotechnology and related areas and attract new biotechnology-based industries to Texas.

Added by Acts 1989, 71st Leg., ch. 905, Sec. 1, eff. Aug. 28, 1989.

Sec. 86.63. RESEARCH AGREEMENTS. In fulfilling its purposes, objectives, and duties, the institute may enter into agreements and cooperate with private and public research entities.

Added by Acts 1989, 71st Leg., ch. 905, Sec. 1, eff. Aug. 28, 1989.

Sec. 86.64. GIFTS, GRANTS, DONATIONS. In addition to funds appropriated to the institute, the board of regents on behalf of the institute may receive and accept gifts, grants, donations, and any other type of funds or things of value from any source, including the United States government and any private sources.

Added by Acts 1989, 71st Leg., ch. 905, Sec. 1, eff. Aug. 28, 1989.

Sec. 86.65. EXPENDITURE OF STATE FUNDS. The board of regents is authorized to expend funds appropriated to it by the legislature for all lawful purposes of the institute as well as funds available under the authority of Article VII, Section 18, of the Texas Constitution for the purposes expressed therein in support of the institute and its programs.

Added by Acts 1989, 71st Leg., ch. 905, Sec. 1, eff. Aug. 28, 1989.

Sec. 86.66. PERSONNEL. Persons employed by the institute shall be employees of Texas A&M University for all purposes.

Added by Acts 1989, 71st Leg., ch. 905, Sec. 1, eff. Aug. 28, 1989.

SUBCHAPTER E. OTHER COMPONENTS OF UNIVERSITYSec. 86.81. CENTER FOR TEXAS BEACHES AND SHORES. (a) The Center for Texas Beaches and Shores is a component of Texas A&M University.(b) The center is under the management and direction of the board.(c) The center shall:(1) research problems at coastal conservation areas;(2) study the effects of nature and humans on coastal conservation areas;(3) develop ways to control the loss of shoreline in coastal conservation areas and to avoid ecological damage to coastal conservation areas using innovative technologies; and(4) cooperate and consult with the General Land Office and other state agencies to manage coastal conservation areas.(d) The board may employ personnel for the center, including experts in coastal engineering, marine geology, ecology, biology, and economics.(e) The board may accept a gift or grant from any public or private source for the benefit of the center.(f) In this section:(1) "Center" means the Center for Texas Beaches and Shores.(2) "Coastal conservation areas" has the meaning assigned by Section 33.052(d), Natural Resources Code.

Added by Acts 1993, 73rd Leg., ch. 832, Sec. 1, eff. Aug. 30, 1993.

SUBCHAPTER F. THE TEXAS A&M UNIVERSITY SYSTEM COASTAL BEND HEALTH EDUCATION CENTERSec. 86.91. DEFINITIONS. In this subchapter:(1) "Board" means the board of regents of The Texas A&M University System.(2) "Center" means The Texas A&M University System Coastal Bend Health Education Center.

Added by Acts 1999, 76th Leg., ch. 1216, Sec. 1, eff. June 18, 1999.

Sec. 86.92. ESTABLISHMENT OF CENTER. The board shall establish The Texas A&M University System Coastal Bend Health Education Center.

Added by Acts 1999, 76th Leg., ch. 1216, Sec. 1, eff. June 18, 1999.

Sec. 86.93. ROLE AND SCOPE OF CENTER. (a) The center shall develop and provide community-based instructional sites for the education of health care professionals.(b) The center may include any public or private medical, dental, nursing, or other health care or educational institutions for participation in its programs in the area served by the center.(c) The center may operate educational facilities located throughout the Coastal Bend area as determined appropriate by the board.(d) The board may execute and carry out affiliation or coordination agreements with any other educational entity or institution in the region, including a traditional or any other health service provider, to establish or to participate in the establishment or operation of the center.

Added by Acts 1999, 76th Leg., ch. 1216, Sec. 1, eff. June 18, 1999.

Sec. 86.94. MANAGEMENT OF CENTER. (a) The board shall assign responsibility for the management of the center to The Texas A&M University System Health Science Center.(b) The operating costs of the center shall be paid from operating funds of The Texas A&M University System Health Science Center or any participating institution and from available funds of any other public or private entity.

Added by Acts 1999, 76th Leg., ch. 1216, Sec. 1, eff. June 18, 1999.

Sec. 86.95. AREAS OF CENTER EDUCATION. (a) The center may be used to provide undergraduate clinical education, graduate education, or other levels of health care education work, including work in areas related to the education of medical, dental, nursing, public health, or other health-related professionals, in the area served by the center in connection with any component institution or institutions of The Texas A&M University System as the board determines appropriate.(b) The center, in providing education under this subchapter, may:(1) utilize community outreach programs to provide persons receiving education at the center with any necessary experience; and(2) conduct research programs related to:(A) areas in which education is provided by the center; or(B) public health issues arising in or prevalent in the area served by the center.

Added by Acts 1999, 76th Leg., ch. 1216, Sec. 1, eff. June 18, 1999.

Sec. 86.96. GIFTS AND GRANTS. The board may solicit, accept, and administer gifts and grants from any public or private person or entity for the use and benefit of the center.

Added by Acts 1999, 76th Leg., ch. 1216, Sec. 1, eff. June 18, 1999.

Sec. 86.97. COORDINATING BOARD SUPERVISION. The center is subject to the continuing supervision of the Texas Higher Education Coordinating Board under Chapter 61 and to the rules of the coordinating board adopted under Chapter 61.

Added by Acts 1999, 76th Leg., ch. 1216, Sec. 1, eff. June 18, 1999.

SUBCHAPTER G. THE TEXAS A&M UNIVERSITY SYSTEM HEALTH SCIENCE CENTER SOUTH TEXAS CENTER FOR RURAL PUBLIC HEALTHSec. 86.981. DEFINITIONS. In this subchapter:(1) "Board" means the board of regents of The Texas A&M University System.(2) "Center" means The Texas A&M University System Health Science Center South Texas Center for Rural Public Health.

Added by Acts 2001, 77th Leg., ch. 1002, Sec. 1, eff. Sept. 1, 2001.

Sec. 86.982. ESTABLISHMENT OF CENTER. The board shall establish The Texas A&M University System Health Science Center South Texas Center for Rural Public Health.

Added by Acts 2001, 77th Leg., ch. 1002, Sec. 1, eff. Sept. 1, 2001.

Sec. 86.983. ROLE AND SCOPE OF CENTER. (a) The center shall develop and provide community-based instructional sites for the education of public health professionals and the delivery of health education outreach programs.(b) The center may include any public or private medical, dental, nursing, or other health care or educational institutions for participation in its programs in the area served by the center.(c) The center may operate educational facilities located throughout the Rio Grande Valley area as determined appropriate by the board.(d) The board may execute and carry out affiliation or coordination agreements with any other educational entity or institution in the region, including a traditional or other health service provider, to establish or to participate in the establishment or operation of the center.

Added by Acts 2001, 77th Leg., ch. 1002, Sec. 1, eff. Sept. 1, 2001.

Sec. 86.984. MANAGEMENT OF CENTER. (a) The board shall assign responsibility for the management of the center to The Texas A&M University System Health Science Center.(b) The operating costs of the center shall be paid from operating funds of The Texas A&M University System Health Science Center or of any other participating institution and from available funds of any other public or private entity.

Added by Acts 2001, 77th Leg., ch. 1002, Sec. 1, eff. Sept. 1, 2001.

Sec. 86.985. AREAS OF CENTER EDUCATION. (a) The center may be used to provide public health graduate education or other levels of health education in the area served by the center in connection with any component institution or institutions of The Texas A&M University System as the board determines appropriate.(b) The center, in providing education under this subchapter, may:(1) use community outreach programs to provide persons receiving education at the center with any necessary experience; and(2) conduct research programs related to:(A) areas in which education or outreach programs are provided by the center; or(B) public health issues arising in or prevalent in the area served by the center.

Added by Acts 2001, 77th Leg., ch. 1002, Sec. 1, eff. Sept. 1, 2001.

Sec. 86.986. GIFTS AND GRANTS. The board may solicit, accept, and administer gifts and grants from any public or private person or entity for the use and benefit of the center.

Added by Acts 2001, 77th Leg., ch. 1002, Sec. 1, eff. Sept. 1, 2001.

Sec. 86.987. COORDINATING BOARD SUPERVISION. The center is subject to the continuing supervision of the Texas Higher Education Coordinating Board under Chapter 61 and to the rules of the coordinating board adopted under Chapter 61.

Added by Acts 2001, 77th Leg., ch. 1002, Sec. 1, eff. Sept. 1, 2001.

SUBCHAPTER H. THE TEXAS A&M UNIVERSITY SYSTEM HEALTH SCIENCE CENTER IRMA RANGEL SCHOOL OF PHARMACYSec. 86.991. IRMA RANGEL SCHOOL OF PHARMACY. (a) The board may maintain a school of pharmacy in Kleberg County as a component of The Texas A&M University System Health Science Center.(b) The school shall be known as the Irma Rangel School of Pharmacy, and the primary building in which the school is operated must include "Irma Rangel" in its official name.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch. 10, Sec. 2, eff. May 31, 2006.

Sec. 86.992. COURSES AND DEGREES. The board may prescribe courses leading to customary degrees offered at other leading American schools of pharmacy and may award those degrees.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch. 10, Sec. 2, eff. May 31, 2006.



CHAPTER 87. OTHER ACADEMIC INSTITUTIONS IN THE TEXAS A & M UNIVERSITY SYSTEM

EDUCATION CODETITLE 3. HIGHER EDUCATIONSUBTITLE D. THE TEXAS A & M UNIVERSITY SYSTEMCHAPTER 87. OTHER ACADEMIC INSTITUTIONS IN THE TEXAS A & M UNIVERSITY SYSTEMSUBCHAPTER A. TARLETON STATE UNIVERSITYSec. 87.001. TARLETON STATE UNIVERSITY. Tarleton State University is a coeducational institution of higher education located in the city of Stephenville. It is under the management and control of the board of regents of The Texas A&M University System.

Acts 1971, 62nd Leg., p. 3206, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1973, 63rd Leg., p. 800, ch. 360, Sec. 2, eff. June 12, 1973; Acts 1983, 68th Leg., p. 2152, ch. 394, Sec. 1, eff. June 17, 1983.

Sec. 87.002. STUDENT LOAN FUND. The sum of $75,000 donated by the citizenship of Stephenville and Erath County shall be administered by the board of regents for the benefit of the students of Tarleton State University in such manner as the board may deem advisable.

Acts 1971, 62nd Leg., p. 3206, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1973, 63rd Leg., p. 800, ch. 360, Sec. 2, eff. June 12, 1973; Acts 1983, 68th Leg., p. 2152, ch. 394, Sec. 2, eff. June 17, 1983.

Sec. 87.004. TEXAS INSTITUTE FOR APPLIED ENVIRONMENTAL RESEARCH. (a) The Texas Institute for Applied Environmental Research at Tarleton State University is established.(b) The organization, control, and management of the institute is vested in the board of regents of The Texas A&M University System.(c) The board of regents shall approve the employment of personnel by and the operating budget of the institute. An employee of the institute is an employee of Tarleton State University.(d) The institute shall:(1) conduct applied research on environmental issues that have public policy implications;(2) provide a setting for environmental studies that focus on the interface between government and the private sector;(3) provide national leadership on emerging environmental policy; and(4) establish interdisciplinary programs or partnerships with public or private institutions of higher education, governmental agencies, or private entities to develop and implement new policies, technology, strategies, relationships, and sources of funding.(e) The institute may cooperate or contract with a public or private entity to perform the duties of the institute.(f) The board of regents may accept gifts and grants from a public or private source for the benefit of the institute.

Added by Acts 1991, 72nd Leg., ch. 270, Sec. 1, eff. June 5, 1991.

SUBCHAPTER B. PRAIRIE VIEW A&M UNIVERSITYSec. 87.101. PRAIRIE VIEW A & M UNIVERSITY. Prairie View A & M University is a coeducational institution of higher education located at Prairie View, in Waller County.

Acts 1971, 62nd Leg., p. 3206, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1973, 63rd Leg., p. 580, ch. 249, Sec. 2, eff. Aug. 27, 1973.

Sec. 87.102. GOVERNING BOARD. The university is under the control and supervision of the board of directors of The Texas A & M University System. The board has the same powers and duties with respect to this university as are conferred on it by statute with respect to Texas A & M University.

Acts 1971, 62nd Leg., p. 3206, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1973, 63rd Leg., p. 580, ch. 249, Sec. 2, eff. Aug. 27, 1973.

Sec. 87.103. CERTAIN LAND IN WALLER COUNTY UNDER CONTROL OF BOARD. (a) The 110 acres, more or less, of land in Waller County near Prairie View A & M University, but not adjoining its campus, conveyed as a gift to the Governor of the State of Texas when the site for then Prairie View Normal and Industrial College was purchased, is placed under the control and supervision of the Board of Directors of The Texas A & M University System for the use and benefit of Prairie View A & M University.(b) The land is described in the deed of record in Record Book 3, pages 496, 497, and 498 of the records of the County Clerk of Waller County as being 110 acres of land off a 320-acre survey patented to the heirs of Solomon Smith No. 276, Vol. 11, the said 110 acres lying on the south side of said 320-acre survey and adjoining the Law Survey and is described by metes and bounds in Decree of Partition in District Court of Austin County in Matters Probate between Helen M. Kirby and the estate of Jared E. Kirby, deceased.(c) The board of directors is authorized to lease the land for oil, gas, sulphur, and other mineral development under existing law applicable to other lands under its control and supervision and to apply the proceeds from such lease to the use and benefit of Prairie View A & M University.

Added by Acts 1975, 64th Leg., p. 570, ch. 229, Sec. 1, eff. May 20, 1975.

Sec. 87.104. PURPOSE OF THE UNIVERSITY. In addition to its designation as a statewide general purpose institution of higher education and its designation as a land-grant institution, Prairie View A&M University is designated as a statewide special purpose institution of higher education for instruction, research, and public service programs dedicated to:(1) enabling students of diverse economic, ethnic, and cultural backgrounds to realize their full potential;(2) assisting small and medium-sized communities to achieve their optimal growth and development; and(3) assisting small and medium-sized agricultural, business, and industrial enterprises to manage their growth and development effectively.

Added by Acts 1981, 67th Leg., p. 3040, ch. 795, Sec. 1, eff. June 17, 1981. Amended by Acts 2001, 77th Leg., ch. 47, Sec. 1, eff. May 3, 2001.

Sec. 87.105. CENTER FOR THE STUDY AND PREVENTION OF JUVENILE CRIME AND DELINQUENCY. (a) The Center for the Study and Prevention of Juvenile Crime and Delinquency is established at Prairie View A&M University.(b) The organization, control, and management of the center is vested in the board of regents of The Texas A&M University System.(c) The board of regents shall approve the employment of personnel by and the operating budget of the center. An employee of the center is an employee of Prairie View A&M University.(d) The center may:(1) conduct, coordinate, collect, and evaluate research in all areas relating to juvenile crime and delinquency;(2) provide a setting for educational programs relating to juvenile crime and delinquency, including degree programs at Prairie View A&M University and other educational programs such as continuing education and in-service training for criminal justice and social service professionals;(3) serve as a state and national resource for information on juvenile crime and delinquency; and(4) in connection with its research and educational programs:(A) develop programs, policies, and strategies to address juvenile crime and delinquency and related social problems; and(B) create partnerships, collaborative efforts, or outreach, public service, or technical assistance programs to assist communities, governmental agencies, or private entities to implement programs, policies, and strategies that address juvenile crime and delinquency and related social problems.(e) The center may enter into a cooperative agreement or contract with a public or private entity to perform the duties of the center.(f) The board of regents may accept gifts and grants from a public or private source for the benefit of the center.(g) Establishment of the center is subject to the availability of funds for that purpose.

Added by Acts 1997, 75th Leg., ch. 1086, Sec. 45, eff. Sept. 1, 1997.

Sec. 87.106. INSTITUTE FOR PRESERVATION OF HISTORY AND CULTURE. (a) The board of regents of The Texas A&M University System shall establish at Prairie View A&M University an institute for the preservation of Texas and American history and culture.(b) The organization, control, and management of the institute is vested in the board of regents.(c) The employment of personnel by and the operating budget of the institute are subject to the approval of the board of regents. An employee of the institute is an employee of Prairie View A&M University.(d) The mission of the institute is to collect, preserve, study, and make available for research information, records, documents, artifacts, and other items relating to Texas history and culture and to the history and culture of the United States and the Americas as that history and culture relates to Texas. The institute shall give special emphasis to collecting, preserving, and studying information and items relating to the role and contributions of African Americans to Texas history and culture, including:(1) the history of African-American education in Texas;(2) the contributions of African Americans to military history; and(3) the role and contributions of African Americans in the settlement, development, and culture of Texas, including in the areas of government, agriculture, science and industry, labor and demography, business, nursing and medicine, public health, architecture and engineering, the professions, sports, and the arts.(e) Consistent with its mission, the institute may:(1) establish and operate a museum, archives, automated systems for data access and retrieval, or similar facilities; and(2) operate educational and awareness programs, particularly for students in public education.(f) The board of regents or the university may solicit and accept gifts and grants from a public or private source for the benefit of the institute.

Added by Acts 1999, 76th Leg., ch. 317, Sec. 1, eff. May 29, 1999.

Sec. 87.107. CENTER FOR RELATIONSHIP VIOLENCE PREVENTION AND INTERVENTION. (a) The Center for Relationship Violence Prevention and Intervention is established at Prairie View A&M University.(b) The organization, control, and management of the center is vested in the board of regents of The Texas A&M University System.(c) The board of regents shall approve the employment of personnel by and the operating budget of the center. An employee of the center is an employee of Prairie View A&M University.(d) The center may:(1) provide services to victims and perpetrators of relationship violence;(2) serve as a shelter for victims of relationship violence in Waller County and surrounding communities;(3) conduct, coordinate, collect, and evaluate research in all areas relating to relationship violence;(4) provide a setting for educational programs relating to relationship violence, including:(A) educational programs for students; and(B) continuing education and training programs for campus personnel;(5) serve as a state and national resource for information on relationship violence; and(6) in connection with its research and educational programs:(A) develop programs, policies, and strategies to address relationship violence and related social problems; and(B) create partnerships, collaborative efforts, or outreach, public service, or technical assistance programs to assist communities, governmental agencies, or private entities to implement programs, policies, and strategies addressing relationship violence and related social problems.(e) The center may enter into a cooperative agreement or contract with a public or private entity to perform the duties of the center.(f) The board of regents may accept gifts and grants from a public or private source for the benefit of the center.(g) Establishment of the center is subject to the availability of federal funding or other funding for that purpose. The board of regents may not use legislative appropriations, other than any gifts or grants subject to appropriation, to establish or operate the center.

Added by Acts 2001, 77th Leg., ch. 369, Sec. 1, eff. Sept. 1, 2001.

Sec. 87.108. PRAIRIE VIEW A&M UNDERGRADUATE MEDICAL ACADEMY. (a) The Prairie View A&M Undergraduate Medical Academy is established at Prairie View A&M University.(b) The organization, control, and management of the academy is vested in the board of regents of The Texas A&M University System.(c) The employment of personnel by and the operating budget of the institute are subject to the approval of the board of regents. An employee of the academy is an employee of Prairie View A&M University.(d) The primary purpose of the academy is to prepare students for medical school.(e) A student is eligible to apply for admission into the academy if the student:(1) is enrolled in Prairie View A&M University with a major that requires completion of the prescribed core of basic science and mathematics courses needed as a foundation preparation for gaining admission into medical study at an accredited medical school in the United States;(2) has completed at least one year of undergraduate college-level or university-level courses approved by the academy;(3) has demonstrated interest in a medical career; and(4) has met the academic achievement standards established for the academy by the academy's admissions committee in the student's undergraduate courses.(f) The academy shall provide:(1) academic and career counseling for academy students;(2) faculty mentorship for each academy student;(3) enriched undergraduate courses designed to strengthen academic preparation, including preparation for the Medical College Admission Test (MCAT), for future medical school applicants;(4) preparation for the MCAT and instruction in standardized testing techniques;(5) long-distance educational technology to allow interactive participation with medical schools, as appropriate;(6) visitation to medical school educational sites; and(7) visitation of medical school faculty to the academy for academic enrichment.(g) A student admitted to the academy must enter into an agreement with the university under which the student agrees to:(1) maintain the student's eligibility for continued enrollment in the academy; and(2) repay any scholarship or stipend the student receives in connection with enrollment in the academy if the student:(A) fails to apply to medical school in Texas and enrolls in a medical school outside of Texas; or(B) declines an offer to attend medical school in Texas and enrolls in a medical school outside of Texas.(h) The academy shall consult with the medical schools in Texas to ensure that its curriculum and practices are consistent with current medical school needs and requirements.(i) The academy shall enter into cooperative programs, as appropriate, with medical schools in Texas to help achieve the goals of the academy.(j) The academy shall incorporate into its curriculum current medical school educational practices, such as small group tutorials using problem-based instruction.(k) The university shall enhance the facilities of the university as necessary to achieve the purposes of the academy.

Added by Acts 2003, 78th Leg., ch. 394, Sec. 1, eff. Sept. 1, 2003.

SUBCHAPTER C. TEXAS A&M UNIVERSITY AT GALVESTONSec. 87.201. TEXAS A&M UNIVERSITY AT GALVESTON; ROLE AND MISSION. (a) Texas A&M University at Galveston is a special purpose institution of higher education for undergraduate and graduate instruction in marine and maritime studies in science, engineering, and business and for research and public service related to the general field of marine resources. The institution is under the management and control of the board of regents of The Texas A&M University System, with degrees offered under the name and authority of Texas A&M University at College Station. The board of regents of The Texas A&M University System shall have the authority to designate Texas A&M University at Galveston as a branch of Texas A&M University; however, such designation, if made, shall not change the role and mission of Texas A&M University at Galveston as specified in this section.(b) Texas A&M University at Galveston shall be a research institute supporting the marine sciences and oceanography programs at Texas A&M University and The University of Texas at Austin. Research endeavors benefitting the academic strength of Texas A&M University and The University of Texas at Austin or the economic strength of the State of Texas shall be conducted, with emphasis on establishing and maintaining an internationally recognized research institute to be named the Texas Institute of Oceanography. The Texas Institute of Oceanography may also contract with other institutions of higher education to provide research and other related services. Texas A&M University at College Station and The University of Texas at Austin are authorized to offer upper-level and graduate courses in marine sciences and oceanography at the Texas Institute of Oceanography that are supportive to their marine sciences and oceanography academic programs. Funding for research should be from private sources, competitively acquired sources, and appropriated public funding.

Acts 1971, 62nd Leg., p. 3206, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1981, 67th Leg., p. 3051, ch. 799, Sec. 1, eff. June 17, 1981; Acts 1987, 70th Leg., ch. 1098, Sec. 1, eff. June 20, 1987; Acts 1989, 71st Leg., ch. 638, Sec. 1, eff. Aug. 28, 1989; Acts 1997, 75th Leg., ch. 132, Sec. 1, eff. May 19, 1997; Acts 1999, 76th Leg., ch. 173, Sec. 1, eff. Aug. 30, 1999.

Sec. 87.202. GENERAL POWERS AND DUTIES. The board shall have the same powers and duties with respect to this university as are conferred on it by statute with respect to Texas A & M University.

Acts 1971, 62nd Leg., p. 3207, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1981, 67th Leg., p. 3051, ch. 799, Sec. 1, eff. June 17, 1981; Acts 1987, 70th Leg., ch. 1098, Sec. 2, eff. June 20, 1987.

Sec. 87.203. ADMISSION, DISCIPLINE, INSTRUCTION. The board shall prescribe the standards of admission and admit the applicants who meet the requirements. Students shall be subject to the regulations of conduct and discipline prescribed by the board. The board shall make provision for the proper instruction, for courses of study, and for the care, supervision, and management of the school; and the board is vested with all powers necessary for the proper discharge of these duties.

Acts 1971, 62nd Leg., p. 3207, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 87.204. FUNDS, PROPERTIES, AGREEMENTS. The board may receive any funds or property that may be subscribed, loaned, or bequeathed for the organization or maintenance of the university and shall execute all necessary agreements for the faithful application of the funds or property.

Acts 1971, 62nd Leg., p. 3207, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1981, 67th Leg., p. 3051, ch. 799, Sec. 1, eff. June 17, 1981.

Sec. 87.205. FEES AND CHARGES. The fact that this university offers United States Maritime Service Cadet (license-option) students practical and technical instruction in the arts and sciences relating to the foregoing subjects, and the further fact that training in these fields will lead to immediate licensing in the United States Flag Fleet and remunerative employment for those who have finished the prescribed courses, make it necessary that larger fees be charged license-option students who enter the university than are now paid by non-license-option students enrolled in state-supported institutions of higher education. Therefore, the provisions of Subchapter E, Chapter 54 of this Code, do not apply to the license-option students enrolled in the university. The board is specifically charged with the duty of assessing such fees and charges against the students who enter the university as may be necessary to provide for the maintenance and support of the university.

Acts 1971, 62nd Leg., p. 3207, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1981, 67th Leg., p. 3051, ch. 799, Sec. 1, eff. June 17, 1981; Acts 1987, 70th Leg., ch. 1098, Sec. 3, eff. June 20, 1987.

Sec. 87.206. INSTRUCTION IN FIELD OF MARINE RESOURCES. In addition to the instruction authorized in Section 87.201 of this code, the school or any other school created under this subchapter may provide instruction for all students in educational programs related to the general field of marine resources. Such courses must have the prior approval of the Coordinating Board, Texas College and University System.

Added by Acts 1971, 62nd Leg., p. 3348, ch. 1024, art. 2, Sec. 22, eff. Sept. 1, 1971.

Sec. 87.207. MOLLUSCAN SHELLFISH PROGRAMS. (a) The marine biology department of Texas A&M University at Galveston may:(1) evaluate the expansion and production of oysters from private oyster leases during the months of May through October of each year; and(2) study the possible impacts of conditions observed on public harvest outside that period.(b) The marine biology department may investigate and provide information about oyster diseases and other concerns that may affect the availability of oysters for harvest. The investigation shall consider the effects of natural environmental conditions, including salinity, temperature, turbidity, and other natural environmental conditions, and shall also consider factors that may not be part of the natural environment, including chemical contamination, freshwater inflow alterations, and ballast water discharges.(c) The marine biology department may investigate and provide information about organisms that may be associated with human illness that can be transmitted through the consumption of oysters, particularly Vibrio parahaemolyticus and Vibrio vulnificus. The investigation must consider factors such as natural occurrence, contamination, and the effects of time, temperature, and handling practices on the organisms.(d) The marine biology department shall give priority to activities related to public health.

Added by Acts 1999, 76th Leg., ch. 1298, Sec. 5, eff. June 18, 1999.

Sec. 87.208. SEABORNE CONSERVATION CORPS. If the board of regents of The Texas A&M University System administers a program that is substantially similar to the Seaborne Conservation Corps as it was administered by the board during the 1998-1999 school year, the program is entitled, for each student enrolled, to allotments from the Foundation School Program under Chapter 42 as if the program were a school district, except that the program has a local share applied that is equivalent to the local fund assignment of the school district in which the principal facilities of the program are located.

Added by Acts 1999, 76th Leg., ch. 1305, Sec. 1, eff. June 18, 1999. Renumbered from Education Code Sec. 87.207 by Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(25), eff. Sept. 1, 2001.

SUBCHAPTER D. TEXAS A&M UNIVERSITY--KINGSVILLESec. 87.301. ESTABLISHMENT. (a) Texas A&M University--Kingsville is a coeducational institution of higher education located in the city of Kingsville. The university is a component institution of The Texas A&M University System and is under the management and control of the board of regents of The Texas A&M University System.(b) The board has the same powers and duties concerning Texas A&M University--Kingsville as are conferred on it by statute concerning Texas A&M University.

Added by Acts 1989, 71st Leg., ch. 105, Sec. 7, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 227, Sec. 2, eff. May 23, 1997.

Sec. 87.302. COURSES AND DEGREES; RULES; JOINT APPOINTMENTS. (a) The board, with the approval of the Texas Higher Education Coordinating Board, may prescribe courses leading to customary degrees as are offered at leading American universities and may award those degrees, including baccalaureate, master's, and doctoral degrees and their equivalents.(b) A new department, school, or degree program may not be instituted without the prior approval of the Texas Higher Education Coordinating Board.(c) The board shall adopt other rules for the operation, control, and management of the university as may be necessary for the conduct of the university as one of the first class.(d) The board may make joint faculty appointments in the university and in other institutions under its governance. The salary of a person who receives a joint appointment shall be apportioned to the appointing institution on the basis of services rendered.

Added by Acts 1989, 71st Leg., ch. 105, Sec. 7, eff. Sept. 1, 1989.

SUBCHAPTER E. TEXAS A&M UNIVERSITY--CORPUS CHRISTISec. 87.401. ESTABLISHMENT; SCOPE. (a) Texas A&M University--Corpus Christi is a coeducational educational institution located in the city of Corpus Christi. The upper-level institution is a component institution of The Texas A&M University System and is under the management and control of the board of regents of The Texas A&M University System.(b) The board has the same powers and duties concerning Texas A&M University--Corpus Christi as are conferred on it by statute concerning Texas A&M University.

Added by Acts 1989, 71st Leg., ch. 105, Sec. 7, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 5.06(a), (b), eff. Aug. 26, 1991; Acts 1997, 75th Leg., ch. 126, Sec. 3, eff. May 19, 1997.

Sec. 87.402. COURSES AND DEGREES; RULES; JOINT APPOINTMENTS. (a) The board, with the approval of the Texas Higher Education Coordinating Board, may prescribe courses leading to customary degrees as are offered at leading American educational institutions and may award those degrees, including baccalaureate, master's, and doctoral degrees and their equivalents.(b) A new department, school, or degree program may not be instituted without the prior approval of the Texas Higher Education Coordinating Board.(c) The board shall adopt other rules for the operation, control, and management of the institution, including the determination of the number of students that may be admitted to any school, college, or degree-granting program, as may be necessary for the conduct of the institution as one of the first class.(d) The board may make joint faculty appointments in Texas A&M University--Corpus Christi and in other institutions under its governance. The salary of a person who receives a joint appointment shall be apportioned to the appointing institution on the basis of services rendered.

Added by Acts 1989, 71st Leg., ch. 105, Sec. 7, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 5.06(c), eff. Aug. 26, 1991; Acts 1997, 75th Leg., ch. 126, Sec. 3, eff. May 19, 1997.

SUBCHAPTER F. TEXAS A&M INTERNATIONAL UNIVERSITYSec. 87.501. ESTABLISHMENT; SCOPE. (a) Texas A&M International University is a coeducational educational institution located in the city of Laredo. The institution is a component institution of The Texas A&M University System and is under the management and control of the board of regents of The Texas A&M University System.(b) The board has the same powers and duties concerning Texas A&M International University as are conferred on it by statute concerning Texas A&M University.(c) The institution may teach undergraduate or graduate level courses.

Added by Acts 1989, 71st Leg., ch. 105, Sec. 7, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 134, Sec. 1, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 260, Sec. 1, eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 260, Sec. 2, eff. Sept. 1, 1995.

Sec. 87.502. COURSES AND DEGREES; RULES; JOINT APPOINTMENTS. (a) The board, with the approval of the Texas Higher Education Coordinating Board, may prescribe courses leading to customary degrees as are offered at leading American educational institutions and may award those degrees.(b) The degrees offered by the institution may include baccalaureate, master's, and doctoral degrees and their equivalents.(c) A new department, school, or degree program may not be instituted without the prior approval of the Texas Higher Education Coordinating Board.(d) The board shall adopt other rules for the operation, control, and management of Texas A&M International University as may be necessary for the institution to be a first-class institution of higher education.(e) The board may make joint faculty appointments in Texas A&M International University and in other institutions under its governance. The salary of a person who receives a joint appointment shall be apportioned to the appointing institution on the basis of services rendered.(f) The board, with the approval of the Texas Higher Education Coordinating Board, may contract with the governing board of another general academic teaching institution, as defined by Section 61.003 of this code, or with the governing board of a college or university in Mexico and Canada, to offer joint degree programs.

Added by Acts 1989, 71st Leg., ch. 105, Sec. 7, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 260, Sec. 3, 5, eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 260, Sec. 4, eff. Sept. 1, 1995.

Sec. 87.503. GRADUATE SCHOOL OF INTERNATIONAL TRADE. Subject to the approval of the governing board of Texas A&M International University and the Texas Higher Education Coordinating Board, a graduate school of international trade at Texas A&M International University shall be established.

Added by Acts 1989, 71st Leg., ch. 195, Sec. 1, eff. Sept. 1, 1989. Renumbered from Education Code Sec. 104.431 by Acts 1991, 72nd Leg., ch. 16, Sec. 19.01(29), eff. Aug. 26, 1991. Amended by Acts 1993, 73rd Leg., ch. 260, Sec. 6, eff. Sept. 1, 1993.

Sec. 87.504. CENTER FOR BORDER ECONOMIC AND ENTERPRISE DEVELOPMENT. (a) The board shall establish a center for border economic and enterprise development at Texas A&M International University.(b) The center established under this section may:(1) develop and manage an economic data base concerning the Texas-Mexico border;(2) perform economic development planning and research;(3) provide technical assistance to industrial and governmental entities; and(4) in cooperation with other state agencies, coordinate economic and enterprise development planning activities of state agencies to ensure that the economic needs of the Texas-Mexico border are integrated within a comprehensive state economic development plan.(c) The center may offer seminars and conduct conferences and other educational programs concerning the Texas-Mexico border economy and economic and enterprise development within the state.(d) The board may solicit and accept gifts, grants, and donations to aid in the establishment, maintenance, and operation of the center.(e) The center established under this section shall cooperate fully with similar programs operated by The University of Texas at El Paso, The University of Texas--Pan American, The University of Texas at Brownsville, and other institutions of higher education.

Added by Acts 1989, 71st Leg., ch. 586, Sec. 2, eff. Sept. 1, 1989. Renumbered from Education Code Sec. 104.431 by Acts 1991, 72nd Leg., ch. 16, Sec. 19.01(30), eff. Aug. 26, 1991. Amended by Acts 1993, 73rd Leg., ch. 260, Sec. 7, eff. Sept. 1, 1993; Acts 2001, 77th Leg., ch. 632, Sec. 4, eff. June 13, 2001.

Sec. 87.505. TEXAS ACADEMY OF INTERNATIONAL STUDIES. (a) In this section:(1) "Academy" means the Texas Academy of International Studies.(2) "Board" means the board of regents of The Texas A&M University System.(3) "University" means Texas A&M International University.(b) The Texas Academy of International Studies is a division of Texas A&M International University and is under the management and control of the board. The academy serves the following purposes:(1) to provide academically gifted and highly motivated junior and senior high school students with a challenging university-level curriculum that:(A) allows students to complete high school graduation requirements, including requirements adopted under Section 28.025 for the advanced high school program, while attending for academic credit a public institution of higher education;(B) fosters students' knowledge of real-world international issues and problems and teaches students to apply critical thinking and problem-solving skills to those issues and problems;(C) includes the study of English, foreign languages, social studies, anthropology, and sociology;(D) is presented through an interdisciplinary approach that introduces and develops issues, especially issues related to international concerns, throughout the curriculum; and(E) offers students learning opportunities related to international issues through in-depth research and field-based studies;(2) to provide students with an awareness of international career and professional development opportunities through seminars, workshops, collaboration with postsecondary students from other countries, summer academic international studies internships in foreign countries, and similar methods; and(3) to provide students with social development activities that enrich the academic curriculum and student life, including, as determined appropriate by the academy, University Interscholastic League activities and other extracurricular activities generally offered by public high schools.(c) The academy is a residential, coeducational institution for selected Texas high school students with an interest and the potential to excel in international studies. The academy shall admit only high school juniors and seniors, except that the academy may admit a student with exceptional abilities who is not yet a high school junior. The board shall set aside adequate space on the university campus in Laredo to operate the academy and implement the purposes of this section. The academy must operate on the same fall and spring semester basis as the university. Full-time students of the academy must enroll for both the fall and spring semesters. Faculty members of the university shall teach all academic classes at the academy. A student of the academy may attend a college course offered by the university and receive college credit for that course.(d) Except as otherwise provided by this subsection, the university administration has the same powers and duties with respect to the academy that the administration has with respect to the university. The board shall consult with the dean of the College of Education and other members of the administration as the board considers necessary concerning the academy's administrative design and support, personnel and student issues, and faculty development. The board shall consult with the dean of the College of Arts and Sciences and other members of the administration as the board considers necessary concerning the academy's curriculum development, program design, and general faculty issues. The board, in consultation with university administration, shall:(1) establish an internal management system for the academy and appoint an academy principal who serves at the will of the board and reports to the university provost;(2) provide for one or more academy counselors;(3) establish for the academy a site-based decision-making process similar to the process required by Subchapter F, Chapter 11, that provides for the participation of academy faculty, parents of academy students, and other members of the community; and(4) establish an admissions process for the academy.(e) The student-teacher ratio in all regular academic classes at the academy may not exceed 30 students for each classroom teacher, except that the student-teacher ratio may exceed that limit:(1) in a program provided for the purposes prescribed by Subsection (b)(2) or another special enrichment course or in a physical education course; or(2) if the board determines that a class with a higher student-teacher ratio would contribute to the educational development of the students in the class.(f) The academy shall provide the university-level curriculum in a manner that is appropriate for the social, psychological, emotional, and physical development of high school juniors and seniors. The administrative and counseling personnel of the academy shall provide continuous support to and supervision of students.(g) For each student enrolled in the academy, the academy is entitled to allotments from the foundation school fund under Chapter 42 as if the academy were a school district without a tier one local share for purposes of Section 42.253. If in any academic year the amount of the allotments under this subsection exceeds the amount of state funds paid to the academy in the first fiscal year of the academy's operation, the commissioner of education shall set aside from the total amount of funds to which school districts are entitled under Section 42.253(c) an amount equal to the excess amount and shall distribute that amount to the academy. After deducting the amount set aside and paid to the academy by the commissioner of education under this subsection, the commissioner of education shall reduce the amount to which each district is entitled under Section 42.253(c) in the manner described by Section 42.253(h). A determination of the commissioner of education under this subsection is final and may not be appealed.(h) The board may use any available money, enter into contracts, and accept grants, including matching grants, federal grants, and grants from a corporation or other private contributor, in establishing and operating the academy. Money spent by the academy must further the purposes of the academy prescribed by Subsection (b).(i) The liability of the state under Chapters 101 and 104, Civil Practice and Remedies Code, is limited for the academy and employees assigned to the academy and acting on behalf of the academy to the same extent that the liability of a school district and an employee of the school district is limited under Sections 22.0511, 22.0512, and 22.052 of this code and Section 101.051, Civil Practice and Remedies Code. An employee assigned to the academy is entitled to representation by the attorney general in a civil suit based on an action or omission of the employee in the course of the employee's employment, limits on liability, and indemnity under Chapters 104 and 108, Civil Practice and Remedies Code.(j) Except as otherwise provided by this section, the academy is not subject to the provisions of this code, or to the rules of the Texas Education Agency, regulating public schools.

Added by Acts 2005, 79th Leg., Ch. 1339, Sec. 5, eff. June 18, 2005.

SUBCHAPTER G. EAST TEXAS STATE UNIVERSITYSec. 87.551. ESTABLISHMENT. (a) East Texas State University is a coeducational institution of higher education with its main campus located in the City of Commerce. The university is a component of The Texas A&M University System and is under the management and control of the board of regents of The Texas A&M University System.(b) The board has the same powers and duties concerning the university as are conferred on the board by law concerning Texas A&M University.

Added by Acts 1995, 74th Leg., ch. 128, Sec. 8, eff. Sept. 1, 1996.

Sec. 87.552. COURSES AND DEGREES; RULES; JOINT APPOINTMENTS. (a) The board may award baccalaureate, master's, and doctoral degrees and their equivalents, but the board may not institute a department, school, or program without the prior approval of the Texas Higher Education Coordinating Board.(b) A program offered by the metroplex commuter program:(1) must be approved by the Texas Higher Education Coordinating Board; and(2) may not duplicate a program offered by another institution of higher education in the Dallas area.(c) The board shall adopt other rules for the operation, control, and management of East Texas State University as may be necessary for the institution to be a first-class institution of higher education. The board may establish different rules for the operation of the facilities and programs at different locations of the institution.(d) The board may make joint faculty appointments in East Texas State University and in other institutions under its governance. The salary of a person who receives a joint appointment shall be apportioned to the appointing institutions on the basis of services rendered.

Added by Acts 1995, 74th Leg., ch. 128, Sec. 8, eff. Sept. 1, 1996.

SUBCHAPTER H. EAST TEXAS STATE UNIVERSITY AT TEXARKANASec. 87.571. ESTABLISHMENT; POWERS AND DUTIES. (a) Texas A&M University--Texarkana is a coeducational institution of higher education located in the City of Texarkana. The university is a component of The Texas A&M University System and is under the management and control of the board of regents of The Texas A&M University System.(b) The board has the same powers and duties concerning the university as are conferred on the board by law concerning Texas A&M University. The university may offer lower-division courses, but is not required to do so in any academic year for which the legislature does not appropriate money specifically for that purpose.(c) The university may offer lower-division courses on the campus of Texarkana College or in a permanent building located on property acquired by the university for a permanently relocated campus. The university may not offer lower-division courses on the campus of Texarkana College without prior approval from Texarkana College.(d) A student enrolled at Texarkana College may be simultaneously enrolled at the university as long as the student meets the requirements for enrollment at the university.

Added by Acts 1995, 74th Leg., ch. 128, Sec. 8, eff. Sept. 1, 1996. Amended by Acts 2001, 77th Leg., ch. 203, Sec. 1, eff. May 21, 2001; Acts 2003, 78th Leg., ch. 1259, Sec. 1, eff. Sept. 1, 2003.

SUBCHAPTER I. THE TEXAS A&M UNIVERSITY SYSTEM--COLLEGE OF DENTISTRYSec. 87.801. THE TEXAS A&M UNIVERSITY SYSTEM--COLLEGE OF DENTISTRY. (a) The Texas A&M University System--College of Dentistry is a component institution of The Texas A&M University System under the management and control of the board of regents of The Texas A&M University System.(b) The board has the same powers and duties concerning The Texas A&M University System--College of Dentistry as are conferred on it by law concerning Texas A&M University.

Added by Acts 1995, 74th Leg., ch. 403, Sec. 8, eff. June 8, 1995. Amended by Acts 1997, 75th Leg., ch. 615, Sec. 1, eff. Sept. 1, 1997.

Sec. 87.802. POWERS OF BOARD. (a) The board may:(1) provide for the training and teaching of students seeking to become:(A) dentists;(B) dental hygienists; or(C) other technicians who provide services related to the practice of dentistry;(2) prescribe courses leading to degrees customarily offered in other leading United States dental schools;(3) award the degrees described by Subdivision (2);(4) enter into an affiliation or coordinating agreement with an entity if reasonably necessary or desirable for the operation of a first class school of dentistry;(5) make joint appointments in The Texas A&M University System--College of Dentistry and another institution within The Texas A&M University System; and(6) adopt rules for the operation, control, and management of the college, as necessary for the operation of a first class school of dentistry, including rules governing the number of students that may be admitted to any program at the college.(b) The salary of the person who receives a joint appointment under Subsection (a)(5) must be apportioned among the institutions to which the individual is appointed on the basis of the services rendered.

Added by Acts 1995, 74th Leg., ch. 403, Sec. 8, eff. June 8, 1995. Amended by Acts 1997, 75th Leg., ch. 615, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER K. TEXAS A&M UNIVERSITY--SAN ANTONIOSec. 87.841. TEXAS A&M UNIVERSITY--SAN ANTONIO. (a) Texas A&M University--San Antonio is a general academic teaching institution located in Bexar County. The university is a component institution of The Texas A&M University System and is under the management and control of the board of regents of The Texas A&M University System.(b) The board may prescribe courses leading to such customary degrees as are offered at leading American universities and may award those degrees. Those degrees may include baccalaureate, master's, and doctoral degrees in all fields of study, including professional degrees. No department, school, or degree program may be instituted except with the prior approval of the Texas Higher Education Coordinating Board.(c) The board also has the same powers and duties concerning Texas A&M University--San Antonio as are conferred on the board by statute concerning Texas A&M University. Text of subsection effective until May 23, 2009, but only if a specific appropriation is provided as described by Acts 2009, 81st Leg., R.S., Ch. 129, Sec. 4, which states: This Act does not make an appropriation. This Act takes effect only if a specific appropriation for the implementation of the Act is provided in a general appropriations act of the 81st Legislature. (d) Notwithstanding any other provision of this subchapter, Texas A&M University--San Antonio may not operate as a general academic teaching institution until the Texas Higher Education Coordinating Board certifies that enrollment at the Texas A&M University--Kingsville System Center--San Antonio has reached an enrollment equivalent of:(1) 1,000 full-time students for one semester if the legislature authorizes revenue bonds to be issued to finance educational and related facilities for the institution, and the bonds are issued for that purpose; or(2) 2,500 full-time students for one semester if the conditions specified by Subdivision (1) are not satisfied. Text of subsection effective on May 23, 2009, but only if a specific appropriation is provided as described by Acts 2009, 81st Leg., R.S., Ch. 129, Sec. 4, which states: This Act does not make an appropriation. This Act takes effect only if a specific appropriation for the implementation of the Act is provided in a general appropriations act of the 81st Legislature. (d) Notwithstanding any other provision of this subchapter, Texas A&M University--San Antonio may not operate as a general academic teaching institution until the Texas Higher Education Coordinating Board certifies that enrollment at the Texas A&M University--Kingsville System Center--San Antonio has reached an enrollment equivalent of 1,000 full-time students for one semester.

Added by Acts 2003, 78th Leg., ch. 1188, Sec. 1, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 793, Sec. 1, eff. June 17, 2005.Acts 2009, 81st Leg., R.S., Ch. 129, Sec. 1, eff. May 23, 2009.

SUBCHAPTER L. TEXAS A&M UNIVERSITY--CENTRAL TEXASSec. 87.861. TEXAS A&M UNIVERSITY--CENTRAL TEXAS. (a) Texas A&M University--Central Texas is a general academic teaching institution located in Bell County. The university is a component institution of The Texas A&M University System and is under the management and control of the board of regents of The Texas A&M University System.(b) The board may prescribe courses leading to such customary degrees as are offered at leading American universities and may award those degrees. Those degrees may include baccalaureate, master's, and doctoral degrees in all fields of study, including professional degrees. No department, school, or degree program may be instituted except with the prior approval of the Texas Higher Education Coordinating Board.(c) The board also has the same powers and duties concerning Texas A&M University--Central Texas as are conferred on the board by statute concerning Texas A&M University.(d) Notwithstanding any other provision of this subchapter, Texas A&M University--Central Texas may not operate as a general academic teaching institution until the Texas Higher Education Coordinating Board certifies that enrollment at the Tarleton State University System Center--Central Texas in Killeen has reached an enrollment equivalent of 1,000 full-time students for one semester.

Added by Acts 2003, 78th Leg., ch. 1188, Sec. 2, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1198, Sec. 1, eff. June 18, 2005.



CHAPTER 88. AGENCIES AND SERVICES OF THE TEXAS A & M UNIVERSITY SYSTEM

EDUCATION CODETITLE 3. HIGHER EDUCATIONSUBTITLE D. THE TEXAS A & M UNIVERSITY SYSTEMCHAPTER 88. AGENCIES AND SERVICES OF THE TEXAS A & M UNIVERSITY SYSTEMSUBCHAPTER A. GENERAL PROVISIONSSec. 88.001. AGENCIES AND SERVICES. The agencies and services of the Texas A & M University System are:(1) the Texas Forest Service (see Subchapter B of this chapter); (2) the Texas Agricultural Experiment Station (see Subchapter C of this chapter); (3) the Texas Agricultural Extension Service, established by action of the board of directors;(4) the Texas Engineering Experiment Station, established by action of the board of directors;(5) the Texas Engineering Extension Service, established by action of the board of directors; and(6) other agencies and services that may be established by law or by action of the board of directors.

Acts 1971, 62nd Leg., p. 3209, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 88.002. DEFINITION. In this chapter, "board" means the board of regents of The Texas A & M University System.

Added by Acts 1985, 69th Leg., ch. 488, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER B. THE TEXAS FOREST SERVICESec. 88.101. DIRECTOR OF TEXAS FOREST SERVICE. The board shall appoint a director of the Texas Forest Service, who shall be a technically trained forester with not less than two years of experience in professional forestry work.

Acts 1971, 62nd Leg., p. 3209, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1985, 69th Leg., ch. 488, Sec. 2, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 209, Sec. 1, eff. May 19, 1993.

Sec. 88.1015. DEFINITIONS. In this subchapter:(1) "Director" means the director of the Texas Forest Service.(2) "Wildfire" means any fire occurring on wildland except a fire that constitutes controlled burning within the meaning of Section 28.01, Penal Code.(3) "Wildland" means an area in which there is virtually no development except for:(A) roads, railroads, transmission lines, and similar transportation facilities; or(B) development related to use of the land for park purposes or for timberland or other agricultural purposes.

Added by Acts 1993, 73rd Leg., ch. 209, Sec. 2, eff. May 19, 1993.

Sec. 88.1016. SUNSET PROVISION. The Texas Forest Service is subject to Chapter 325, Government Code (Texas Sunset Act). Unless continued in existence as provided by that chapter, the Texas Forest Service is abolished September 1, 2011.

Added by Acts 2009, 81st Leg., 1st C.S., Ch. 2, Sec. 1.02, eff. July 10, 2009.

Sec. 88.102. GENERAL DUTIES. Under the general supervision of the board, the director shall:(1) assume direction of all forest interests and all matters pertaining to forestry within the jurisdiction of this state;(2) subject to the approval and confirmation of the board, appoint the assistants and employees necessary in executing the duties of his office and the purposes of the board, their compensation to be fixed by the board;(3) take any action deemed necessary by the board to prevent and extinguish forest fires;(4) enforce all laws pertaining to the protection of forests and woodlands and prosecute violations of those laws;(5) collect data relating to forest conditions; and(6) prepare for the board an annual report stating the progress and condition of state forestry work and recommending plans for improving the state system of forest protection, management, and replacement.

Acts 1971, 62nd Leg., p. 3209, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1985, 69th Leg., ch. 488, Sec. 2, eff. Sept. 1, 1985.

Sec. 88.103. ENFORCEMENT; APPOINTMENT OF PEACE OFFICERS. The director may appoint not to exceed 25 employees of the Texas Forest Service who are certified by the Commission on Law Enforcement Officer Standards and Education as qualified to be peace officers to serve as peace officers under his direction in executing the enforcement duties of that agency. The appointments must be approved by the board which shall commission the appointees as peace officers. Any officer commissioned under this section is vested with all the powers, privileges, and immunities of peace officers in the performance of his duties. The officer shall take the oath required of peace officers.

Acts 1971, 62nd Leg., p. 3209, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 1840, ch. 570, Sec. 1, eff. June 19, 1975; Acts 1985, 69th Leg., ch. 488, Sec. 2, eff. Sept. 1, 1985; Acts 1999, 76th Leg., ch. 689, Sec. 1, eff. June 18, 1999; Acts 2003, 78th Leg., ch. 285, Sec. 6, eff. Sept. 1, 2003.

Sec. 88.104. AUTHORITY TO ENTER PRIVATE LAND. Authority is hereby granted to every employee of the Texas Forest Service and any outside labor or assistance the employee deems necessary to enter upon any privately-owned land in the performance of fire suppression duties which are by state law under the direction of the director. These entries on privately-owned land may be made whenever it is necessary to investigate forest and grass fires and to ascertain whether they are burning uncontrolled, and whenever it is necessary to suppress forest and grass fires that are known to be burning uncontrolled.

Acts 1971, 62nd Leg., p. 3210, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1985, 69th Leg., ch. 488, Sec. 2, eff. Sept. 1, 1985.

Sec. 88.105. COOPERATION WITH PERSONS AND AGENCIES. On request, under the sanction of the board, and whenever he deems it essential to the best interests of the people of the state, the director shall cooperate with counties, towns, corporations, or individuals in preparing plans for the protection, management, and replacement of trees, woodlots, and timber tracts, under an agreement that the parties obtaining the assistance pay at least the field expenses of the men employed in preparing the plans. The board may cooperate with the National Forest Service under terms it deems desirable.

Acts 1971, 62nd Leg., p. 3210, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1985, 69th Leg., ch. 488, Sec. 2, eff. Sept. 1, 1985.

Sec. 88.106. COOPERATION WITH FEDERAL AGENCIES; RURAL FIRE PROTECTION PLANS; FIRE TRAINING; DISPOSITION OF USED OR OBSOLETE EQUIPMENT. (a) The director, under the supervision of the board, may cooperate on forestry projects with the National Forest Service and other federal agencies; and, subject to the authorization of the board, he may execute agreements relating to forest protection projects in cooperation with federal agencies and timberland owners and may also execute agreements with timberland owners involving supervision of forest protection and forest development projects when the projects are developed with the aid of loans from a federal agency and when the supervision by the state is required by federal statute or is deemed necessary by the federal agency.(b) Under the supervision of the board, the director may:(1) cooperate in the development of rural fire protection plans;(2) provide training in suppression of fires; and(3) sell, lend, or otherwise make available to volunteer fire departments used or obsolete fire control or fire rescue equipment available to the Texas Forest Service, including federal excess or surplus property.(c) A person may donate used or obsolete fire control or fire rescue equipment to the Texas Forest Service for the service's use or the service's distribution to other volunteer fire departments.(d) A person is not liable in civil damages for personal injury, property damage, or death resulting from a defect in equipment donated in good faith by the person under this section unless the person's act or omission proximately causing the claim, damage, or loss constitutes malice, gross negligence, recklessness, or intentional misconduct. The Texas Forest Service and its director and other officers and employees are not liable in civil damages for personal injury, property damage, or death resulting from a defect in equipment sold, loaned, or otherwise made available in good faith by the director under this section unless the act or omission of the service or its director, officer, or employee proximately causing the claim, damage, or loss constitutes malice, gross negligence, recklessness, or intentional misconduct.(e) In this section, "fire control or fire rescue equipment" includes a vehicle, fire fighting tool, protective gear, breathing apparatus, and other supplies and tools used in fire fighting or fire rescue. A breathing apparatus that is donated to the Texas Forest Service will be recertified to manufacturer's specifications before it is made available to an authorized group by a technician certified by the manufacturer.

Acts 1971, 62nd Leg., p. 3210, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1973, 63rd Leg., p. 240, ch. 115, Sec. 1, eff. May 18, 1973; Acts 1985, 69th Leg., ch. 488, Sec. 2, eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 28, Sec. 1, eff. Sept. 1, 1997.

Sec. 88.107. FOREST LAND: ACQUISITION BY GIFT OR PURCHASE. (a) On the recommendation of the board, the governor may accept gifts of land to the state to be held, protected, and administered by the board as state forests and to be used to demonstrate the practical utility of timber culture and water conservation and for game preserves. The gifts may be on terms and conditions agreed upon between the grantors of the property and the board.(b) The board may purchase lands in the name of the state suitable chiefly for the production of timber as state forests, using for that purpose any special appropriation.(c) All conveyances of property, by gift or otherwise, shall be submitted to the attorney general for approval as to form.

Acts 1971, 62nd Leg., p. 3210, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 88.108. ACQUISITION OF LAND FOR FORESTRY PURPOSES; DISPOSITION. (a) The board may accept gifts, donations, or contributions of land suitable for forestry purposes and may enter into agreements with the federal government or other agencies for acquiring by lease, purchase, or otherwise any land that in the judgment of the board is desirable for state forests.(b) When land is acquired or leased under this section, the board may make expenditures, from any funds not otherwise obligated, for its management, development, and utilization. The board may sell or otherwise dispose of products from the land and may make rules and regulations that may be necessary to carry out the purposes of this section.(c) All revenue derived from land now owned or later acquired under the provisions of this section shall be segregated by the board for use in the acquisition, management, development, and use of the land until all obligations incurred have been paid in full. Thereafter, net profits accruing from the administration of the land shall be applicable for the purposes that the legislature may prescribe.(d) Obligations for the acquisition of land incurred by the board under the authority of this section shall be paid solely and exclusively from revenue derived from the land and shall not impose any liability on the general credit and taxing power of the state.(e) The board may sell, exchange, or lease state forest land under its jurisdiction when in its judgment it is advantageous to the state to do so in the highest orderly development and management of state forests. However, no sale or exchange of any such land belonging to the state or the university shall be made until the sale or exchange is authorized by the legislature. The sale, lease or exchange shall not be contrary to the terms of any contract into which it has entered.

Acts 1971, 62nd Leg., p. 3211, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 88.109. USE OF CERTAIN DEPARTMENT OF CRIMINAL JUSTICE LAND FOR REFORESTATION. The several tracts of land in Cherokee County near Maydelle, consisting of approximately 2,150 acres, owned by the Texas Department of Criminal Justice, is set aside for reforestation purposes to be used by Texas A&M University to demonstrate reforestation work.

Acts 1971, 62nd Leg., p. 3211, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.054, eff. September 1, 2009.

Sec. 88.110. PURCHASE OF LAND FOR SEEDLING NURSERY. The board may acquire by purchase in the name of the State of Texas for the use and benefit of the Texas Forest Service, and may improve, a sufficient quantity of land suitable for the operation of a forest tree seedling nursery in the reforestation program of the Texas Forest Service and for the production of other forest products. However, not more than 400 acres of land may be purchased under this section; and the selling price of seedlings produced on the land, as far as practical, shall represent the cost of production plus at least 10 percent.

Acts 1971, 62nd Leg., p. 3211, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 88.111. FOREST LAND ACQUIRED BY STATE UNDER TAX SALE. When pine forest land is sold to the state for the payment of taxes, interest, penalty, and costs adjudged against the land, as provided in Article 7328, Revised Civil Statutes of Texas, 1925, as amended, and not redeemed or resold as provided in Article 7328, the land shall be withdrawn from the market and shall be held, protected, and administered by the board as state forest; and the board may manage, use, and improve the pine forest land as fully and to the same extent as in the case of other forest land held by it in accordance with the law. Forest land, as used in this section, includes all land on which is growing pine timber of any material value and all cutover pine timberland which may reasonably be expected to produce, by reason of natural or other methods of reforestation, another growth of pine timber of any material value.

Acts 1971, 62nd Leg., p. 3211, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 88.112. SOUTH CENTRAL INTERSTATE FOREST FIRE PROTECTION COMPACT. The South Central Interstate Forest Fire Protection Compact has been ratified by the states of Texas, Arkansas, Louisiana, Mississippi, and Oklahoma. The text of the compact is set out in Section 88.116 of this code, and an authenticated copy is on file in the office of the secretary of state.

Acts 1971, 62nd Leg., p. 3212, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 88.113. COMPACT ADMINISTRATOR. The director of the Texas Forest Service shall act as compact administrator for the State of Texas and represent Texas in the South Central Interstate Forest Fire Protection Compact.

Acts 1971, 62nd Leg., p. 3212, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 88.114. ADVISORY COMMITTEE. The advisory committee referred to in Article III of the compact shall be composed of four members selected as follows: One member shall be named from the membership of the Senate of the State of Texas by the Lieutenant Governor; one member shall be named from the membership of the House of Representatives of the State of Texas by the Speaker; and two members shall be appointed by the governor, one of whom shall be selected from among the persons who comprise the board of directors of The Texas A & M University System, and one of whom shall be a person associated with forestry or a forest products industry.

Acts 1971, 62nd Leg., p. 3212, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 88.115. LEGISLATIVE INTENT. It is the intent of the Legislature of the State of Texas, in ratifying the South Central Interstate Forest Fire Protection Compact, that this compact is and shall be a joint program of the member states and that representatives of the United States government shall participate in compact meetings or in other activities under the compact only in the manner and to the extent authorized by the representatives of the member states, appointed pursuant to the terms of this compact.

Acts 1971, 62nd Leg., p. 3212, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 88.116. TEXT OF COMPACT. The South Central Interstate Forest Fire Protection Compact reads as follows:SOUTH CENTRAL INTERSTATE FOREST FIRE PROTECTION COMPACTARTICLE I.The purpose of this compact is to promote effective prevention and control of forest fires in the South Central region of the United States by the development of integrated forest fire plans, by the maintenance of adequate forest fire fighting services by the member States, by providing for mutual aid in fighting forest fires among the compacting States of the region and with States which are party to other Regional Forest Fire Protection compacts or agreements, and for more adequate forest development.ARTICLE II.This compact shall become operative immediately as to those States ratifying it whenever any two or more of the States of Arkansas, Louisiana, Mississippi, Oklahoma, and Texas which are contiguous have ratified it and Congress has given consent thereto. Any State not mentioned in this article which is contiguous with any member State may become a party to this compact, subject to approval by the legislature of each of the member States.ARTICLE III.In each State, the State Forester or officer holding the equivalent position who is responsible for forest fire control shall act as compact administrator for that State and shall consult with like officials of the other member States and shall implement cooperation between such States in forest fire prevention and control.The compact administrators of the member States shall organize to coordinate the services of the member States and provide administrative integration in carrying out the purposes of this compact.There shall be established an advisory committee of legislators, representatives of the Board of Directors of the Texas Agricultural and Mechanical College System, and forestry or forest products industries representatives, which shall meet from time to time with the compact administrators. Each member State shall name one member of the Senate and one member of the House of Representatives, and the Governor of each member State shall appoint one representative who shall be associated with forestry or forest products industries, and a member of the Board of Directors of the Texas Agricultural and Mechanical College System, to comprise the membership of the advisory committee. Action shall be taken by a majority of the compacting States, and each State shall be entitled to one vote.The compact administrators shall formulate and, in accordance with need, from time to time, revise a regional forest fire plan for the member States.It shall be the duty of each member State to formulate and put in effect a forest fire plan for that State and take such measures as may be necessary to integrate such forest fire plan with the regional forest fire plan formulated by the compact administrators.ARTICLE IV.Whenever the State forest fire control agency of a member State requests aid from the State forest fire control agency of any other member State in combating, controlling or preventing forest fires, it shall be the duty of the State forest fire control agency of that State to render all possible aid to the requesting agency which is consonant with the maintenance of protection at home.ARTICLE V.Whenever the forces of any member State are rendering outside aid pursuant to the request of another member State under this compact, the employees of such State shall, under the direction of the officers of the State to which they are rendering aid, have the same powers (except the power of arrest), duties, rights, privileges and immunities as comparable employees of the State to which they are rendering aid.No member State or its officers or employees rendering outside aid pursuant to this compact shall be liable on account of any act or omission on the part of such forces while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith; provided, that nothing herein shall be construed as relieving any person from liability for his own negligent act or omission, or as imposing liability for such negligent act or omission upon any State.All liability, except as otherwise provided herein, that may arise either under the laws of the requesting State or under the laws of the aiding State or under the laws of a third State on account of or in connection with a request for aid, shall be assumed and borne by the requesting State.Any member State rendering outside aid pursuant to this compact shall be reimbursed by the member State receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries and maintenance of employees and equipment incurred in connection with such request; provided, that nothing herein contained shall prevent any assisting member State from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such service to the receiving member State without charge or cost.Each member State shall provide for the payment of compensation and death benefits to injured employees and the representatives of deceased employees in case employees sustain injuries or are killed while rendering outside aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within such State.For the purposes of this compact the term "employee" shall include any volunteer or auxiliary legally included within the forest fire fighting forces of the aiding State under the laws thereof.The compact administrators shall formulate procedures for claims and reimbursement under the provisions of this article, in accordance with the laws of the member States.ARTICLE VI.Ratification of this compact shall not be construed to affect any existing statute so as to authorize or permit curtailment or diminution of the forest fire fighting forces, equipment, services or facilities of any member State.Nothing in this compact shall be construed to limit or restrict the powers of any State ratifying the same to provide for the prevention, control and extinguishment of forest fires, or to prohibit the enactment or enforcement of State laws, rules or regulations intended to aid in such prevention, control and extinguishment in such State.Nothing in this compact shall be construed to affect any existing or future cooperative relationship or arrangement between the United States Forest Service and a member State or States.ARTICLE VII.The compact administrators may request the United States Forest Service to act as the primary research and coordinating agency of the South Central Interstate Forest Fire Protection Compact in cooperation with the appropriate agencies in each State, and the United States Forest Service may accept the initial responsibility in preparing and presenting to the compact administrators its recommendations with respect to the regional fire plan. Representatives of the United States Forest Service may attend meetings of the compact administrators.ARTICLE VIII.The provisions of Articles IV and V of this compact which relate to mutual aid in combating, controlling or preventing forest fires shall be operative as between any State party to this compact and any other State which is party to a regional forest fire protection compact in another region; provided, that the Legislature of such other State shall have given its assent to such mutual aid provisions of this compact.ARTICLE IX.This compact shall continue in force and remain binding on each State ratifying it until the legislature or the Governor of such State takes action to withdraw therefrom. Such action shall not be effective until six months after notice thereof has been sent by the chief executive of the State desiring to withdraw to the chief executives of all States then parties to the compact.

Acts 1971, 62nd Leg., p. 3213, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 88.117. STATEWIDE FIRE CONTINGENCY ACCOUNT. (a) The statewide fire contingency account is established as an account in the general revenue fund.(b) The governor, the board, and the director may accept gifts and grants, including federal grants, and other federal assistance for deposit into the account. This program will be funded through private gifts, grants, or assistance.(c) Money in the account may be used only to:(1) develop and deploy fire overhead management teams;(2) pay the direct costs of using Texas Forest Service equipment and personnel to support local fire-fighting forces in the suppression of fires during wildfire emergencies or threatened wildfire emergencies;(3) pay the direct costs of local fire-fighting forces that are mobilized to respond to wildfire emergencies or threatened wildfire emergencies in aid of another fire-fighting force;(4) pay for any expenses incurred by the Texas Forest Service, or otherwise by the state, when fires are combatted under the South Central Interstate Forest Fire Prevention Compact or with the assistance of the federal forest service; and(5) pay for any other expenses that the director is required to pay from this account under federal law.(d) Money in the account may not be used or transferred from the account except for the purposes prescribed by Subsection (c) of this section or as required by Subsection (e) of this section.(e) Any unobligated amount over $1,000,000 remaining in the account on August 31 of each year shall be transferred into the undedicated portion of the general revenue fund except as prohibited by other law.

Added by Acts 1993, 73rd Leg., ch. 209, Sec. 2, eff. May 19, 1993.

Sec. 88.118. STATEWIDE FIRE COORDINATION CENTER. (a) The director shall establish a statewide fire coordination center.(b) The center shall provide continuous dispatching services for wildland fire control in the six Texas Forest Service dispatch areas in eastern Texas.(c) The center shall provide a central location for statewide:(1) wildfire monitoring;(2) coordination of the response to each major or potentially major wildland fire in the state, including fires in places where urban areas and rural areas meet, with the coordination function including a direct liaison with the state emergency operating center; and(3) assistance to fire-fighting forces in obtaining the transfer of needed and available resources.

Added by Acts 1993, 73rd Leg., ch. 209, Sec. 2, eff. May 19, 1993.

Sec. 88.119. REGIONAL WILDFIRE COORDINATORS. (a) The director shall divide the state into six wildfire control regions to coordinate fire control in rural areas and in places where rural areas and urban areas meet. The boundaries of the regions must be the same as existing Department of Public Safety regions that include state disaster district boundaries to the extent that the director determines that the same boundaries are practical.(b) The director shall employ and assign a regional wildfire coordinator to each fire control region.(c) Each regional wildfire coordinator shall, with respect to the coordinator's region:(1) train, prepare, and coordinate fire fighters to respond to wildfire incidents locally, regionally, and statewide;(2) inform the statewide coordination center of regional wildfire loads and of additional resources that may be required to handle a fire load;(3) communicate as necessary with appropriate federal officials;(4) assist and promote the development of mutual aid agreements among fire-fighting forces;(5) develop wildfire strike teams and overhead strike teams;(6) coordinate and assess the need for wildland fire training;(7) coordinate the rural community fire protection program;(8) coordinate response activities through the appropriate state disaster district; and(9) evaluate and acquire excess federal equipment and other property for use in the region.(d) The director shall acquire and assign to each wildfire control region a regional command post that has the capability to assist in the management of wildland fires and other disasters, including disasters not related to fire. The director and the director's designees shall determine when the regional command post may be used by personnel under the control of the director and when the regional command post may be used by local fire-fighting forces or other emergency response personnel. Each regional command post shall include mobile communications equipment, including a radio repeater and a supply of other necessary radio equipment.

Added by Acts 1993, 73rd Leg., ch. 209, Sec. 2, eff. May 19, 1993.

Sec. 88.120. WILDFIRE TRAINING. The Texas Forest Service is the lead agency of the state for providing and coordinating training in fighting wildland and forest fires.

Added by Acts 1993, 73rd Leg., ch. 209, Sec. 2, eff. May 19, 1993.

For expiration of this section, see Subsection (e).Sec. 88.121. FUEL MITIGATION PILOT GRANT PROGRAM. (a) The Texas Forest Service, with the advice of the advisory committee appointed under Section 614.073, Government Code, may:(1) establish and administer a pilot program under this section to provide grants to fire departments to assist with the costs of fuel mitigation; and(2) adopt rules consistent with this section as necessary to implement this section, including rules establishing:(A) reasonable criteria and qualifications for the distribution of grant money under the pilot program; and(B) a procedure for reporting and processing requests for grant money under the pilot program.(b) The Texas Forest Service may solicit and accept gifts, grants, and donations from any public or private source for purposes of this section.(c) If the Texas Forest Service establishes a pilot program under this section, the director shall, not later than December 1, 2010, submit a written report to the legislature on the effectiveness of the pilot program in mitigating fuel hazards.(d) Notwithstanding Section 614.075(b), Government Code, money in the rural volunteer fire department insurance fund may also be used for purposes of the pilot program under this section.(e) This section expires September 1, 2011.

Added by Acts 2009, 81st Leg., R.S., Ch. 1319, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. THE TEXAS AGRICULTURAL EXPERIMENT STATIONSec. 88.201. PURPOSES. There shall be established, at places in the state the board of directors deems proper, experiment stations for the purpose of making experiments and conducting investigations in the planting and growing of agricultural and horticultural crops and soils, and the breeding, feeding and fattening of livestock for slaughter.

Acts 1971, 62nd Leg., p. 3215, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 88.202. MAIN STATE EXPERIMENT STATION. The experiment station located at College Station, which is in part supported by the federal government, shall remain there as a permanent institution. It shall be known as the Main State Experiment Station and shall be under the supervision of the board of directors. The board may accept from the federal government any aid in its support that may be provided by Congress.

Acts 1971, 62nd Leg., p. 3216, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 88.203. SUBSTATIONS. (a) The board may:(1) establish experiment substations at places in this state it deems proper;(2) abandon or discontinue any substation which may become undesirable for experiment purposes, and if deemed necessary establish others in their stead at places it deems advisable; and(3) sell any land or other state property used in the operation of an experiment station when abandoned and apply the proceeds of the sale to the purchase of other land and property for the establishment of experiment stations.(b) The board shall exercise a general supervision and direction over substations established under this subchapter.

Acts 1971, 62nd Leg., p. 3216, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 88.204. SALE OF STATIONS. If property used in the operation of a station is sold, the title to the property shall not pass from this state until a deed of conveyance is made to the purchaser, duly signed by the governor and attested by the secretary of state under the state seal. All funds received from the sale of station lands or property shall be deposited in the state treasury and shall be paid out in accordance with the provisions of this subchapter.

Acts 1971, 62nd Leg., p. 3216, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1993, 73rd Leg., ch. 300, Sec. 29, eff. Aug. 30, 1993.

Sec. 88.205. SALE OF CROPS. Proceeds from the sale, barter, or exchange of crops raised on any experiment station shall be applied to defray the expenses of operating the station.

Acts 1971, 62nd Leg., p. 3216, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 88.206. DONATIONS; LEASES. (a) The board may accept and receive donations of money and property when given to be used in connection with any experiment work authorized by this subchapter.(b) In the location of any experiment station, the board may take into consideration and receive any donation of money, land, or other property to be used in the operation, equipment, or management of the station; and for experiment work may lease any land that in its judgment may be necessary for any of the purposes named in this subchapter.

Acts 1971, 62nd Leg., p. 3216, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 88.207. EXPENSES; PER DIEM. The necessary traveling expenses of the members of the board and those of the director and his assistants shall be paid out of the funds appropriated by this state for the maintenance and support of the experiment stations. In addition to actual traveling expenses, each member of the board, when traveling on the official business of the stations, shall be paid $5 per day while actually engaged in the discharge of his duties.

Acts 1971, 62nd Leg., p. 3216, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 88.208. INSPECTIONS. The board shall visit the stations once a year and shall make criticisms to the director and his assistants that it deems expedient and necessary.

Acts 1971, 62nd Leg., p. 3217, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 88.209. DIRECTOR. (a) The main station and the substations are under the supervision, control, management, and direction of the director of the Texas Agricultural Experiment Station at College Station. The director shall reside at College Station.(b) The board may pay a part of the director's salary from money appropriated by the Legislature for the maintenance and support of the experiment stations in the proportion that in its judgment is just and proper, taking into consideration the division of his time between the main station and the substations and the sum appropriated for the purpose by the federal government.(c) The director may employ the assistants and labor and may purchase the livestock, farming implements, tools, seed, and other materials and supplies that he deems necessary for the successful management of any or all of the experiment stations, subject to the approval of the board.

Acts 1971, 62nd Leg., p. 3217, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 88.210. REPORTS. On the first day of each month, the director shall make a complete report to the board showing receipts and disbursements, the source of the receipts, and for what purpose they were disbursed; and on or before January 1, of each year, he shall make a full and detailed report to the board of the operation of the stations, including a statement of receipts and expenditures for the entire year. The annual report shall be transmitted to the governor with any additional report that the board deems proper.

Acts 1971, 62nd Leg., p. 3217, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 88.211. BULLETIN. The director shall periodically issue and circulate among the farmers and livestock raisers of Texas printed bulletins showing the results of the experiments and the results accomplished and the progress made in the improvement of the agricultural and livestock interests of this state. The bulletins shall be mailed to all persons who desire them. The director shall invite the cooperation of persons engaged in those industries and shall give them advice when requested with reference to the management and cultivation of their farms and the care, management, and feeding of their stock.

Acts 1971, 62nd Leg., p. 3217, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 88.212. DISBURSEMENTS. Before warrants are issued by the comptroller in payment of state experiment station accounts, vouchers covering them shall be audited and signed by the director or an assistant designated by him, in writing, for that purpose, and also by a member of the board.

Acts 1971, 62nd Leg., p. 3217, ch. 1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 88.213. AGRICULTURAL RESEARCH PRODUCTS. The board of regents of The Texas A & M University System shall generate revenues through agreements establishing equitable interests, royalties, and patent rights relating to releases of agricultural research products by the Texas agricultural experiment station when economically feasible.

Added by Acts 1985, 69th Leg., ch. 239, Sec. 69, eff. Sept. 1, 1985.

Sec. 88.215. FIRE ANT RESEARCH AND MANAGEMENT ACCOUNT ADVISORY COMMITTEE; OTHER AGENCIES. (a) The Fire Ant Research and Management Account Advisory Committee is established as an advisory committee within the Texas Agricultural Experiment Station.(b) The advisory committee consists of 11 members appointed as follows:(1) one representative of Texas A & M University appointed by the director of the Texas Agricultural Experiment Station;(2) one representative of Texas Tech University appointed by the dean of the College of Agriculture of Texas Tech University;(3) one representative of The University of Texas appointed by the vice president for research of The University of Texas System;(4) one representative of the Department of Agriculture appointed by the commissioner of agriculture;(5) one representative of the Parks and Wildlife Department appointed by the director of the department;(6) one representative of the Public Utility Commission of Texas appointed by the executive director of the commission;(7) one representative of municipal governments appointed by the governor;(8) one representative of the general public appointed by the governor;(9) one representative of the agribusiness industry appointed by the governor;(10) one representative of the chemical industry appointed by the Texas Chemical Council; and(11) one representative of the oil and gas industry appointed by the Texas Mid-Continent Oil and Gas Association.(c) The members of the committee serve staggered two-year terms, with the terms of the members described by Subsections (b)(1)-(5) expiring on February 1 of each odd-numbered year and the terms of the other members expiring on February 1 of each even-numbered year. A member may serve more than one term.(d) The members of the advisory committee shall elect a member of the committee to serve as presiding officer for a term of two years.(e) The advisory committee shall meet not less than two times each year.(f) The advisory committee may adopt rules for the advisory committee's internal procedures.(g) The administrative expenses of the advisory committee may not exceed 20 percent of the total amount of funds available for expenditure by the advisory committee.(h) Members of the advisory committee are not entitled to compensation for service on the advisory committee. A member of the advisory committee who represents a university or state agency may receive reimbursement for travel expenses from the university or agency the member represents. A member of the advisory committee who does not represent a university or state agency shall pay the member's own expenses.(i) The advisory committee shall:(1) advise, assist, and direct the Texas Agricultural Experiment Station in conducting fire ant research;(2) encourage communication with other states that are infested with fire ants; and(3) establish a framework for more efficient management of fire ant infestation problems.(j) The Texas Agricultural Experiment Station shall:(1) administer the fire ant basic research program under Section 77.022, Agriculture Code;(2) solicit, distribute, and create competitive grant and other funding programs for fire ant research;(3) engage in activities necessary to maximize funding received from the federal government for management of fire ants and research regarding fire ants; and(4) with the advice of the advisory committee, plan a program of research regarding fire ants.(k) The Texas Agricultural Extension Service shall:(1) provide educational programs regarding fire ant infestation and treatment; and(2) conduct public awareness programs regarding fire ant infestation and treatment through the use of the media, publications, demonstrations, and other means of public education.

Added by Acts 1995, 74th Leg., ch. 218, Sec. 1, eff. May 23, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 890, Sec. 2.01, eff. September 1, 2007.

Sec. 88.216. AGRICULTURE AND WILDLIFE RESEARCH AND MANAGEMENT ADVISORY COMMITTEE; OTHER AGENCIES. (a) The Agriculture and Wildlife Research and Management Advisory Committee is an advisory committee of the Texas Agricultural Experiment Station and is composed of:(1) one representative of the Texas Agricultural Experiment Station, appointed by the director of the Texas Agricultural Experiment Station;(2) one representative of the Texas Agricultural Extension Service, appointed by the director of the Texas Agricultural Extension Service;(3) one representative of Texas Tech University, appointed by the dean of the College of Agriculture of Texas Tech University;(4) one representative of The University of Texas at Austin, appointed by the vice president for research of The University of Texas System;(5) one representative of the Department of Agriculture, appointed by the commissioner of agriculture;(6) one representative of the Parks and Wildlife Department, appointed by the director of the department;(7) one representative of the Texas Water Development Board, appointed by the executive director of the board;(8) one representative of county government, appointed by the governor;(9) one representative of the general public, appointed by the governor;(10) one representative of the agribusiness industry, appointed by the governor;(11) one representative of environmental interests, appointed by the governor;(12) one representative of wildlife interests, appointed by the governor; and(13) one representative of the Texas rice industry, appointed by the governor.(b) The members of the committee serve staggered two-year terms, with the terms of the members appointed under Subsections (a)(1)-(6) expiring on February 1 of each odd-numbered year and the terms of the remaining members expiring on February 1 of each even-numbered year.(c) The members of the committee shall select a presiding officer who shall serve for a term of two years.(d) The advisory committee shall meet not less than two times each year.(e) The administrative expenses of the advisory committee may not exceed 20 percent of the total amount of funds available for expenditure by the advisory committee.(f) Members of the advisory committee are not entitled to compensation for service on the advisory committee or reimbursement for travel expenses, except that a member who represents a university or state agency may receive any reimbursement for travel expenses to which the member is otherwise entitled from the university or agency.(g) The advisory committee shall:(1) assist the Texas Agricultural Experiment Station in conducting agriculture and wildlife research;(2) encourage communication with states that are interested in agriculture, wildlife, and water issues; and(3) establish a plan for more efficient management of water resources related to wildlife habitats and agriculture production in the Gulf Coast Region.(h) The Texas Agricultural Experiment Station shall:(1) administer an agriculture and wildlife research program;(2) solicit grants and create funding programs for agriculture and wildlife research;(3) engage in activities designed to maximize funding from the federal government for agriculture and wildlife research and management; and(4) with the advice of the advisory committee, plan a program of research regarding agriculture production and its relationship with water use and wildlife habitats.(i) The Texas Agricultural Extension Service shall:(1) provide educational programs relating to agriculture production, water use, and wildlife habitats; and(2) conduct public awareness programs relating to the interaction of agriculture production, water use, and wildlife habitats through the use of mass communications media, publications, demonstrations, and other means of public education.

Added by Acts 1999, 76th Leg., ch. 1074, Sec. 1, eff. June 18, 1999.

SUBCHAPTER D. TEXAS TASK FORCE 1Sec. 88.301. DEFINITIONS. In this subchapter:(1) "Local government employee member" means a member employed by a local government as defined by Section 102.001, Civil Practice and Remedies Code.(2) "Member" means an individual, other than an employee of The Texas A&M University System, who has been officially designated as a member of Texas Task Force 1.(3) "Nongovernment member" means a member who is not a state employee member, a local government employee member, or an employee of The Texas A&M University System.(4) "State employee member" means a member employed by an agency of the state other than a component of The Texas A&M University System.

Added by Acts 2003, 78th Leg., ch. 644, Sec. 1, eff. June 20, 2003.

Sec. 88.302. TEXAS TASK FORCE 1. Texas Task Force 1 is a program of the Texas Engineering Extension Service providing training and responding to assist in search, rescue, and recovery efforts following natural or man-made disasters.

Added by Acts 2003, 78th Leg., ch. 644, Sec. 1, eff. June 20, 2003.

Sec. 88.303. WORKERS' COMPENSATION INSURANCE COVERAGE. (a) Notwithstanding any other law, during any period in which Texas Task Force 1 is activated by the Texas Division of Emergency Management, or during any training session sponsored or sanctioned by Texas Task Force 1, a participating nongovernment member or local government employee member is included in the coverage provided under Chapter 501, Labor Code, in the same manner as an employee, as defined by Section 501.001, Labor Code.(b) Service with Texas Task Force 1 by a state employee member who is activated is considered to be in the course and scope of the employee's regular employment with the state.(c) Service with Texas Task Force 1 by an employee of The Texas A&M University System is considered to be in the course and scope of the employee's regular employment with The Texas A&M University System.(d) Notwithstanding Section 412.0123, Labor Code, as added by Chapter 1098, Acts of the 75th Legislature, Regular Session, 1997, the Texas Division of Emergency Management shall reimburse the State Office of Risk Management for the actual medical and indemnity benefits paid on behalf of a covered member of Texas Task Force 1 at the beginning of the next state fiscal year occurring after the date the benefits are paid.

Added by Acts 2003, 78th Leg., ch. 644, Sec. 1, eff. June 20, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 2B.02, eff. September 1, 2009.

SUBCHAPTER E. TEXAS ENGINEERING EXPERIMENT STATIONSec. 88.500. ESTABLISHMENT. The Texas Engineering Experiment Station is a part of The Texas A&M University System under the management and control of the board of regents of The Texas A&M University System.

Added by Acts 1989, 71st Leg., ch. 204, Sec. 1, eff. Aug. 28, 1989.

Sec. 88.501. PURPOSE. (a) The Texas Engineering Experiment Station serves as a state-supported engineering research and development agency.(b) It is the purpose of the agency to foster innovations in research, education, and technology that support and aid the business and industrial communities and enhance the economic development of the state and nation.(c) In order to carry out its purposes, the agency may enter into contracts and agreements with other entities.

Added by Acts 1989, 71st Leg., ch. 204, Sec. 1, eff. Aug. 28, 1989.

Sec. 88.502. ACCEPTANCE OF FUNDS. In addition to any other authority which it may possess, the board of regents is authorized to accept funds from both public and private sources, in addition to any amounts which shall be appropriated by the legislature for the use of any program or division of the agency.

Added by Acts 1989, 71st Leg., ch. 204, Sec. 1, eff. Aug. 28, 1989.

Sec. 88.503. SPATIAL REFERENCE CENTER. (a) The board may create and operate a spatial reference center at Texas A&M University--Corpus Christi for the purpose of:(1) facilitating the federal height modernization project for the state;(2) conducting basic and applied research regarding elevation and geodetic and vertical datums in the state;(3) collecting geodetic data for state mapping and control; and(4) establishing and maintaining an official digital spatial reference system for the state, in coordination with:(A) the United States National Geodetic Survey;(B) the National Oceanic and Atmospheric Administration; and(C) the Texas Water Development Board.(b) The board shall adopt rules relating to the operation of the spatial reference center.(c) The spatial reference center may solicit and accept gifts, grants, and appropriations for the purposes of this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 1323, Sec. 13, eff. September 1, 2007.

SUBCHAPTER F. EQUINE RESEARCHSec. 88.521. DEFINITIONS. In this subchapter:(1) "Advisory committee" means the Equine Research Account Advisory Committee.(2) "Director" means the executive director of the Texas Agricultural Experiment Station.(3) "Institution of higher education" has the meaning assigned by Section 61.003 of this code.

Added by Acts 1991, 72nd Leg., ch. 386, Sec. 73, eff. Aug. 26, 1991.

Sec. 88.522. ACCOUNT. (a) A special account known as the equine research account is created in the general revenue fund. Money in the account may be used only for the purposes described in this subchapter. (b) The director shall administer the account through established procedures of the Texas Agricultural Experiment Station.(c) The comptroller shall periodically transfer the amounts specified by Section 6.08(f), Texas Racing Act (Article 179e, Vernon's Texas Civil Statutes), to the account.(d) The director may accept gifts and grants for deposit into the account.(e) The transactions of the director with respect to the account are subject to audit by the state auditor in accordance with Chapter 321, Government Code.(f) Not more than 10 percent of the account may be spent each year on the cost incurred in the operation or administration of the advisory committee or account.(g) All money received by the advisory committee or the account under this chapter is subject to Subchapter F, Chapter 404, Government Code.(h) Sections 403.094 and 403.095, Government Code, do not apply to the account.

Added by Acts 1991, 72nd Leg., ch. 386, Sec. 73, eff. Aug. 26, 1991. Amended by Acts 1995, 74th Leg., ch. 110, Sec. 1, eff. Sept. 1, 1995.

Sec. 88.523. ADVISORY COMMITTEE. (a) The Equine Research Account Advisory Committee is created to advise and assist the director in administering the account and making grants as provided by Section 88.525.(b) The advisory committee is composed of 11 members appointed by the director as follows:(1) two members must be members of the Institute for Equine Science and Technology of The Texas A&M University System and of the faculty of the College of Agriculture and Life Sciences, Texas A&M University, selected after consultation with the dean of the college;(2) two members must be members of the Institute for Equine Science and Technology of The Texas A&M University System and of the faculty of the College of Veterinary Medicine, Texas A&M University, selected after consultation with the dean of the college;(3) two members must be affiliated with research organizations that have equine research capabilities; and(4) five members must be residents of this state who have a demonstrated interest in the horse racing and breeding industries in this state, with one selected from a list of names submitted by each of the following:(A) the Texas Thoroughbred Breeders Association;(B) the Texas Quarter Horse Association;(C) the Texas Paint Horse Breeders Association;(D) the Texas Appaloosa Horse Club; and(E) the Texas Arabian Breeders Association.(c) Advisory committee members hold office for two-year terms. Five members' terms expire February 1 of each odd-numbered year, and six members' terms expire February 1 of each even-numbered year. In the event of a vacancy during a term, the director shall appoint a replacement who meets the qualifications of the vacated office to fill the unexpired term.(d) The advisory committee may adopt rules necessary for its own procedures. The advisory committee members shall select one member to serve as presiding officer. The presiding officer is entitled to vote on all matters before the advisory committee.(e) Appointments to the advisory committee shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointees.(f) In making appointments to the advisory committee, the director shall attempt to reflect the minority groups found in the state's general population.

Added by Acts 1991, 72nd Leg., ch. 386, Sec. 73, eff. Aug. 26, 1991. Amended by Acts 1995, 74th Leg., ch. 110, Sec. 2, eff. Sept. 1, 1995.

Sec. 88.5231. STANDARDS OF CONDUCT; PROHIBITED CONDUCT. (a) The director or the director's designee shall provide members of the advisory committee, as often as necessary, information regarding their qualifications for office under this chapter and their responsibilities under applicable laws relating to the standards of conduct for state officers or employees.(b) A member of the advisory committee may not participate in any manner in the annual evaluation, review, approval, or discussion of any grant proposal submitted under Section 88.525 if the member has submitted a request for a grant during the same annual evaluation.(c) A person may not serve as a member of the advisory committee or act as the general counsel to the advisory committee if the person is required to register as a lobbyist under Chapter 305, Government Code, because of the person's activities for compensation on behalf of a profession related to the operation of the advisory committee.

Added by Acts 1995, 74th Leg., ch. 110, Sec. 3, eff. Sept. 1, 1995.

Sec. 88.5232. REMOVAL FROM COMMITTEE. (a) It is a ground for removal from the advisory committee if the member:(1) does not have at the time of appointment the qualifications required by Section 88.523;(2) does not maintain during service on the advisory committee the qualifications required by Section 88.523;(3) violates a prohibition established by Section 88.5231(c);(4) cannot because of illness or disability discharge the member's duties for a substantial part of the term for which the member is appointed; or(5) is absent from more than half of the regularly scheduled advisory committee meetings that the member is eligible to attend during a calendar year unless the absence is excused by majority vote of the advisory committee.(b) The validity of an action of the advisory committee is not affected by the fact that it is taken when a ground for removal of an advisory committee member exists.(c) If the director has knowledge that a potential ground for removal exists, the director shall notify the presiding officer of the advisory committee of the potential ground. If the potential ground for removal involves the presiding officer, the director shall notify the next highest officer of the advisory committee.

Added by Acts 1995, 74th Leg., ch. 110, Sec. 3, eff. Sept. 1, 1995.

Sec. 88.524. OPEN MEETINGS LAW; ADMINISTRATIVE PROCEDURE LAW; SUNSET ACT. (a) The advisory committee is subject to the open meetings law, Chapter 551, Government Code, and the administrative procedure law, Chapter 2001, Government Code.(b) The Equine Research Account Advisory Committee is subject to Chapter 325, Government Code (Texas Sunset Act). Unless continued in existence as provided by that chapter, the advisory committee is abolished and this subchapter expires September 1, 2011.

Added by Acts 1991, 72nd Leg., ch. 386, Sec. 73, eff. Aug. 26, 1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 2.23, eff. Nov. 12, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), (82), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 110, Sec. 4, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1169, Sec. 3.01, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1112, Sec. 3.01, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., 1st C.S., Ch. 2, Sec. 1.03, eff. July 10, 2009.

Sec. 88.5245. PUBLIC ACCESS. The advisory committee shall develop and implement policies that provide the public with a reasonable opportunity to appear before the advisory committee and to speak on any issue under its authority.

Added by Acts 1995, 74th Leg., ch. 110, Sec. 5, eff. Sept. 1, 1995.

Sec. 88.525. GRANTS. (a) To be eligible for a grant under this subchapter, the applicant must be affiliated with an institution of higher education.(b) With the advice of the advisory committee, the director shall develop annually a request for proposals for equine research grants. Each proposal received must be evaluated by a peer review committee appointed by the director. The peer review committee shall consider the applicant's research capacity and the relevance and scientific merit of the proposal.(c) Before awarding any grants, the director shall consult with the advisory committee.(d) A person shall use a grant awarded under this subchapter to defray the direct costs of the approved research project.(e) A person may not use a grant awarded under this subchapter to:(1) replace funds that the applicant would have otherwise received from another source; or(2) defray operating costs of an institution of higher education that are the institution's prior responsibility.

Added by Acts 1991, 72nd Leg., ch. 386, Sec. 73, eff. Aug. 26, 1991.

Sec. 88.526. REPORTING. (a) The director shall prepare an annual report on equine research funded under this subchapter. The director shall distribute the report to the Texas Racing Commission and the members of the advisory committee. The director shall make copies of the report available to interested parties. (b) The director may prepare and distribute other publications regarding equine research as the director finds appropriate.(c) The director shall, at least annually, consult with the Texas Racing Commission on the use of the account and the impact of equine research funded by the account.

Added by Acts 1991, 72nd Leg., ch. 386, Sec. 73, eff. Aug. 26, 1991. Amended by Acts 1995, 74th Leg., ch. 110, Sec. 6, eff. Sept. 1, 1995.

Sec. 88.527. CONFERENCE. The Texas Agricultural Extension Service shall conduct an annual conference on equine research. Money from the equine research account shall be used to defray the costs of the conference. The conference must be designed to bring to the attention of the Texas horse racing industry the latest research results and technological developments in equine research.

Added by Acts 1991, 72nd Leg., ch. 386, Sec. 73, eff. Aug. 26, 1991.

SUBCHAPTER G. TEXAS CENTER FOR ADULT LITERACY AND LEARNINGSec. 88.541. DUTIES OF TEXAS CENTER FOR ADULT LITERACY AND LEARNING. (a) The Texas Center for Adult Literacy and Learning shall evaluate instructional videotapes or similar recorded materials generally available for use in providing adult literacy instruction and from time to time shall publish a guide describing and evaluating those videotapes and materials. The center shall encourage cable companies and other appropriate entities to use the guide in selecting materials to use in broadcasting and may take other action to promote the broadcast or dissemination of workbooks and other materials the center considers effective in teaching adult literacy.(b) The center shall develop voluntary standards for the curriculum and workbooks and other materials used in adult literacy programs, including programs for teaching English as a second language. To develop the standards, the center shall organize an advisory group and shall encourage the participation of major providers of adult literacy programs in this state, including private nonprofit organizations, institutions of education, and correctional facilities. The Texas Department of Criminal Justice shall designate an employee of the department to participate in the initial development of the standards.(c) In connection with the standards developed under Subsection (b), the center shall develop workbooks and other materials to be used by teachers and students in adult literacy programs to track the progress of the student and to allow the student to understand and maintain a record of the student's progress and proficiency.(d) The center shall develop and update as necessary informational brochures, promotional posters, workbooks, or similar materials suitable for distribution to state employees or the general public describing the need for adult literacy and education services in this state and encouraging qualified persons to support or volunteer to assist programs that provide those services. As the center determines is appropriate, the center may provide samples of those workbooks and other materials to the governing boards or chief executive officers of state agencies, including institutions of higher education, and to other employers and institutions in this state and shall encourage those entities to distribute or make available the workbooks and other materials to their employees.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 7.03, eff. Sept. 1, 1995.

SUBCHAPTER H. CENTER FOR PORTS AND WATERWAYSSec. 88.601. DEFINITIONS. In this subchapter:(1) "Center" means the Center for Ports and Waterways.(2) "Consortium" means Lamar University, Texas A&M University-Corpus Christi, Texas A&M University at Galveston, The University of Texas at Brownsville, Texas A&M University, Texas Transportation Institute, and the Center for Transportation Research at The University of Texas at Austin.(3) "Director" means the director of the Center for Ports and Waterways.

Added by Acts 1995, 74th Leg., ch. 292, Sec. 1, eff. Aug. 28, 1995.

Sec. 88.602. ESTABLISHMENT. The Center for Ports and Waterways is established as a component of the Texas Transportation Institute, a component of The Texas A&M University System. The operating budget, staffing, and activities of the center shall be approved by the board of regents of The Texas A&M University System.

Added by Acts 1995, 74th Leg., ch. 292, Sec. 1, eff. Aug. 28, 1995.

Sec. 88.603. PURPOSE. The center shall carry out a program of research, education, and technology transfer to support the state's role in the inland waterway and port system in Texas.

Added by Acts 1995, 74th Leg., ch. 292, Sec. 1, eff. Aug. 28, 1995.

Sec. 88.604. PROGRAM. The program of the center shall be authorized to include:(1) the development and testing of new marine and maritime technologies and supporting their implementation;(2) aiding transportation planners to better prepare for future inland and coastal waterway transportation needs;(3) studying complex policy issues and assisting the state in defining roles of marine and intermodal transportation for sustainable development;(4) conducting research and studies that foster productivity and competitiveness in the maritime/marine industry;(5) fostering public awareness of the importance of ports and waterways to the economy of Texas;(6) transferring knowledge and technology to industry, state and local governments, and the public;(7) establishing programs and partnerships with public or private entities to develop and implement new policies, technology, strategies, relationships, and sources of funding;(8) studying environmental conflicts, complements, and risks associated with water transportation; and(9) other services consistent with the purpose of the program.

Added by Acts 1995, 74th Leg., ch. 292, Sec. 1, eff. Aug. 28, 1995.

Sec. 88.605. DIRECTOR. The center is under the supervision and direction of the director and shall be operated and managed as a joint program between the consortium. The director of the center is under the supervision and direction of the Director of the Texas Transportation Institute.

Added by Acts 1995, 74th Leg., ch. 292, Sec. 1, eff. Aug. 28, 1995.

Sec. 88.606. STEERING COMMITTEE. (a) The steering committee is appointed by the Director of the Texas Transportation Institute and shall include a representative of each member of the consortium and others. The president or the director of each consortium member shall recommend an individual to serve as a member of the steering committee.(b) The steering committee is established to advise and make recommendations to the director on the operations and activities of the center.

Added by Acts 1995, 74th Leg., ch. 292, Sec. 1, eff. Aug. 28, 1995.

Sec. 88.607. MARITIME/MARINE INDUSTRY COUNCIL. (a) The Maritime/Marine Industry Council is composed of at least nine persons appointed by the Director of the Texas Transportation Institute with at least the following representation:(1) one member shall be the President of the Texas Waterway Operators or the president's designated representative;(2) one member shall be the President of the Texas Ports Association or the president's designated representative;(3) four members shall be representatives from Texas ports to be selected by the membership of the Texas Ports Association;(4) three members shall be representatives from the barge industry;(5) the director of the center shall be an ex officio member;(6) a representative from the Texas Department of Transportation designated by the Texas Department of Transportation shall be an ex officio member; and(7) two registered professional engineers having relevant marine experience shall be ex officio members.(b) The Maritime/Marine Industry Council shall make program priority recommendations to the director and serve as a resource group for the center.

Added by Acts 1995, 74th Leg., ch. 292, Sec. 1, eff. Aug. 28, 1995.

Sec. 88.608. FUNDING. The center is authorized to receive state appropriated funds as deemed appropriate by the legislature.

Added by Acts 1995, 74th Leg., ch. 292, Sec. 1, eff. Aug. 28, 1995.

Sec. 88.609. GIFTS AND GRANTS. The center shall seek and may receive gifts and grants from federal sources, foundations, individuals, and other sources for the benefit of the center.

Added by Acts 1995, 74th Leg., ch. 292, Sec. 1, eff. Aug. 28, 1995.

Sec. 88.610. CONTRACTS. The center is authorized to enter into interagency contracts and agreements and to contract with local, state, county, federal, and private sources for work under the center's programs.

Added by Acts 1995, 74th Leg., ch. 292, Sec. 1, eff. Aug. 28, 1995.

SUBCHAPTER I. RURAL VETERINARIAN INCENTIVE PROGRAMSec. 88.621. DEFINITIONS. In this subchapter:(1) "College" means The Texas A&M University College of Veterinary Medicine.(2) "Committee" means the rural veterinarian incentive program committee.(3) "Eligible participant" means a person eligible to participate in the program under Section 88.624.(4) "Fund" means the rural veterinarian incentive fund.(5) "Program" means the rural veterinarian incentive program established by this subchapter.(6) "Rural county" means a county with a population of less than 50,000.(7) "University" means Texas A&M University.

Added by Acts 1999, 76th Leg., ch. 435, Sec. 1, eff. Aug. 30, 1999.

Sec. 88.622. ADMINISTRATION OF PROGRAM. The university shall administer the program in accordance with the rules adopted by the committee.

Added by Acts 1999, 76th Leg., ch. 435, Sec. 1, eff. Aug. 30, 1999.

Sec. 88.623. RURAL VETERINARIAN INCENTIVE PROGRAM COMMITTEE; RULES. (a) The rural veterinarian incentive program committee consists of:(1) the executive director of the Texas Animal Health Commission, or the executive director's designee;(2) the executive director of the State Board of Veterinary Medical Examiners, or the executive director's designee;(3) the dean of the college;(4) a veterinarian with a mixed animal practice appointed by the board of regents of The Texas A&M University System; and(5) a veterinarian with a large animal practice appointed by the board of regents of The Texas A&M University System.(b) The dean of the college serves as the presiding officer of the committee.(c) An appointed member of the committee serves a term of two years.(d) The committee shall adopt rules:(1) establishing criteria to determine whether a person is an eligible participant as the committee considers reasonable, including the person's:(A) minimum grade point average; and(B) financial need;(2) providing for the distribution of money from the fund for the program;(3) establishing the criteria necessary for a community or political subdivision in a rural county to qualify as a student sponsor under Section 88.625;(4) governing agreements of financial support between a rural sponsor and an eligible student; and(5) establishing other procedures necessary to administer the program.

Added by Acts 1999, 76th Leg., ch. 435, Sec. 1, eff. Aug. 30, 1999.

Sec. 88.624. ELIGIBLE VETERINARY STUDENT OR GRADUATE. A person is eligible to participate in the program only if the person:(1) is enrolled as a student of the college or applies to participate in the program on or before the first anniversary of the date the person graduates from the college;(2) will receive or has received from a student loan at least 50 percent of the funds for tuition and fees for one or more academic years while enrolled in the college; and(3) meets any additional qualifications adopted by the committee.

Added by Acts 1999, 76th Leg., ch. 435, Sec. 1, eff. Aug. 30, 1999.

Sec. 88.625. RURAL SPONSORS; AGREEMENT TO PROVIDE FINANCIAL SUPPORT. (a) A community or political subdivision located in a rural county that qualifies under the rules of the committee may become a sponsor of an eligible participant and may provide financial support to the eligible participant under the program.(b) To participate as a sponsor in the program, the community or political subdivision must enter into an agreement with the eligible participant to provide financial support to the eligible participant in an amount not less than the tuition and fees required for a full academic year for a student enrolled in the college in exchange for the eligible participant's agreement to practice veterinary medicine in the sponsoring community or political subdivision.(c) Financial support under this section:(1) may be provided in whole or part by a grant, scholarship, or funds provided by a private foundation; and(2) shall be deposited in the fund for distribution to the eligible participant by the university.

Added by Acts 1999, 76th Leg., ch. 435, Sec. 1, eff. Aug. 30, 1999.

Sec. 88.626. FINANCIAL SUPPORT; COMMITMENT TO PRACTICE IN RURAL COUNTY. (a) To participate in the program, an eligible participant must enter into an agreement with the university to practice veterinary medicine in a rural county for one calendar year for each academic year for which the student receives financial support under the program.(b) The financial support received by an eligible participant under this subchapter must be used to retire student loan debt or to pay tuition and fees to the university while the eligible participant is enrolled in the college.(c) Financial support from the fund shall be awarded in the form of grants.

Added by Acts 1999, 76th Leg., ch. 435, Sec. 1, eff. Aug. 30, 1999.

Sec. 88.627. RURAL VETERINARIAN INCENTIVE FUND. (a) The rural veterinarian incentive fund is a special fund in the state treasury outside the general revenue fund.(b) The fund consists of legislative appropriations for purposes of the program, gifts, grants, donations, the market value of in-kind contributions, and other sources of revenue deposited to the credit of the fund by the university.(c) The fund shall be administered by the university in accordance with rules adopted by the committee. The university may use a portion of the money deposited to the credit of the fund, not to exceed 10 percent of that amount, for the administration of the program.

Added by Acts 1999, 76th Leg., ch. 435, Sec. 1, eff. Aug. 30, 1999.

SUBCHAPTER I-1. TEXAS VETERINARY MEDICAL DIAGNOSTIC LABORATORYSec. 88.701. TEXAS VETERINARY MEDICAL DIAGNOSTIC LABORATORY. The Texas Veterinary Medical Diagnostic Laboratory is a state agency under the jurisdiction and supervision of the board.

Redesignated from Education Code, Subchapter I, Chapter 88 and amended by Acts 2007, 80th Leg., R.S., Ch. 111, Sec. 1, eff. September 1, 2007.

Sec. 88.702. EXECUTIVE DIRECTOR AND EMPLOYEES. (a) The board shall staff the Texas Veterinary Medical Diagnostic Laboratory with an executive director and other employees necessary for the agency to properly function.(b) The executive director and employees are eligible to participate in the retirement systems and personnel benefits available to employees of The Texas A&M University System.

Redesignated from Education Code, Subchapter I, Chapter 88 and amended by Acts 2007, 80th Leg., R.S., Ch. 111, Sec. 1, eff. September 1, 2007.

Sec. 88.704. CONFLICT OF INTEREST. (a) In this section, "Texas trade association" means a cooperative and voluntarily joined statewide association of business competitors in this state designed to assist its members and its industry in dealing with mutual business or professional problems and in promoting their common interest.(b) A person may not serve as the executive director of the Texas Veterinary Medical Diagnostic Laboratory and may not be an employee of the laboratory employed in a "bona fide executive, administrative, or professional capacity," as that phrase is used for purposes of establishing an exemption to the overtime provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.) if:(1) the person is an officer, employee, or paid consultant of a Texas trade association in the field of veterinary medicine; or(2) the person's spouse is an officer, manager, or paid consultant of a Texas trade association in the field of veterinary medicine.(c) A person may not serve as the executive director or act as the general counsel to the laboratory if the person is required to register as a lobbyist under Chapter 305, Government Code, because of the person's activities for compensation on behalf of a profession related to the operation of the laboratory.

Redesignated from Education Code, Subchapter I, Chapter 88 and amended by Acts 2007, 80th Leg., R.S., Ch. 111, Sec. 1, eff. September 1, 2007.

Sec. 88.705. USE OF TECHNOLOGY. The executive director shall implement a policy requiring the Texas Veterinary Medical Diagnostic Laboratory to use appropriate technological solutions to improve the laboratory's ability to perform its functions. The policy must ensure that the public is able to interact with the laboratory on the Internet.

Redesignated from Education Code, Subchapter I, Chapter 88 and amended by Acts 2007, 80th Leg., R.S., Ch. 111, Sec. 1, eff. September 1, 2007.

Sec. 88.706. NEGOTIATED RULEMAKING; ALTERNATIVE DISPUTE RESOLUTION. (a) The executive director of the Texas Veterinary Medical Diagnostic Laboratory shall develop and implement a policy to encourage the use of:(1) negotiated rulemaking procedures under Chapter 2008, Government Code, for the adoption of rules by the laboratory; and(2) appropriate alternative dispute resolution procedures under Chapter 2009, Government Code, to assist in the resolution of internal and external disputes under the laboratory's jurisdiction.(b) The laboratory's procedures relating to alternative dispute resolution must conform, to the extent possible, to any model guidelines issued by the State Office of Administrative Hearings for the use of alternative dispute resolution by state agencies.(c) The executive director shall designate a trained person to:(1) coordinate the implementation of the policy adopted under Subsection (a);(2) serve as a resource for any training needed to implement the procedures for negotiated rulemaking or alternative dispute resolution; and(3) collect data concerning the effectiveness of those procedures, as implemented by the laboratory.

Redesignated from Education Code, Subchapter I, Chapter 88 and amended by Acts 2007, 80th Leg., R.S., Ch. 111, Sec. 1, eff. September 1, 2007.

Sec. 88.707. FEES. (a) The Texas Veterinary Medical Diagnostic Laboratory may charge and collect fees for goods and services the laboratory provides to any person, including a governmental entity.(b) The laboratory may adopt a fee or change the amount of a fee only after the laboratory:(1) at least 30 days before the date the laboratory adopts the fee or changes the amount of the fee, provides notice of the proposed fee:(A) in any newsletter distributed by the laboratory; and(B) on the laboratory's Internet website;(2) provides the public a reasonable opportunity to submit written comments on the proposed fee or fee amount; and(3) considers all public comments received under Subdivision (2).

Redesignated from Education Code, Subchapter I, Chapter 88 and amended by Acts 2007, 80th Leg., R.S., Ch. 111, Sec. 1, eff. September 1, 2007.

Sec. 88.708. POWERS AND DUTIES. (a) The Texas Veterinary Medical Diagnostic Laboratory shall:(1) provide diagnostic testing to aid in the identification of diseases affecting animals;(2) provide testing to facilitate the international, intrastate, or interstate shipment of animals;(3) identify and monitor disease epidemics in animals;(4) assist livestock owners and veterinarians to identify, diagnose, and treat disease and other animal health matters, including matters that could affect human health;(5) report the identification of a disease or other animal health matter, including a matter that could affect human health, to the appropriate state or federal agency or official as required by law;(6) disseminate to veterinarians, animal owners, and the public news and other information, including information relating to general trends in animal health derived from diagnostic testing, that the laboratory determines appropriate concerning animal disease outbreaks and other animal health matters, including matters that could affect human health; and(7) perform other functions as provided by law or that the laboratory determines necessary or appropriate to provide diagnostics, surveillance, and reporting of diseases affecting animals.(b) The laboratory may provide diagnostic testing services for pets and other domestic animals or out-of-state clients only when and to the extent that laboratory resources are not required for diagnostic testing services for livestock in this state.

Redesignated from Education Code, Subchapter I, Chapter 88 and amended by Acts 2007, 80th Leg., R.S., Ch. 111, Sec. 1, eff. September 1, 2007.

Sec. 88.709. COMPLAINTS. (a) The Texas Veterinary Medical Diagnostic Laboratory shall maintain a system to promptly and efficiently act on complaints filed with the laboratory. The laboratory shall maintain information about each complaint that includes:(1) the parties to the complaint;(2) the subject matter of the complaint;(3) a summary of the results of the review or investigation of the complaint; and(4) the disposition of the complaint.(b) The laboratory shall make information available describing the laboratory's procedures for complaint investigation and resolution.(c) The laboratory shall periodically notify the parties to a complaint of the status of the complaint until final disposition.

Redesignated from Education Code, Subchapter I, Chapter 88 and amended by Acts 2007, 80th Leg., R.S., Ch. 111, Sec. 1, eff. September 1, 2007.

Sec. 88.710. PLAN COORDINATOR; NATIONAL POULTRY IMPROVEMENT PLAN. (a) The poultry programs administrator for the Texas Veterinary Medical Diagnostic Laboratory serves as the state plan coordinator for the National Poultry Improvement Plan.(b) The state plan coordinator shall work with the Texas Poultry Improvement Board in the administration of the National Poultry Improvement Plan.

Redesignated from Education Code, Subchapter I, Chapter 88 and amended by Acts 2007, 80th Leg., R.S., Ch. 111, Sec. 1, eff. September 1, 2007.

SUBCHAPTER J. CENTER FOR TRANSPORTATION SAFETYSec. 88.801. DEFINITIONS. In this chapter:(1) "Center" means the Center for Transportation Safety.(2) "Institute" means the Texas Transportation Institute, a component of The Texas A&M University System.

Added by Acts 2001, 77th Leg., ch. 714, Sec. 2, eff. June 13, 2001.

Sec. 88.802. ESTABLISHMENT. The Center for Transportation Safety is established as a component of the institute and shall be administered in the same manner as other programs of the institute.

Added by Acts 2001, 77th Leg., ch. 714, Sec. 2, eff. June 13, 2001.

Sec. 88.803. PROGRAMS. (a) The center shall conduct programs of research, education, and technology transfer to support the state's role in improving the safety of the roadways in this state.(b) The programs may include, but are not limited to:(1) developing and testing roadway safety technologies and supporting their implementation;(2) aiding transportation planners to better prepare for future roadway transportation needs;(3) studying complex policy issues and providing input as to how roadway safety affects such issues and affects roadway transportation for sustainable development;(4) conducting research and studies that foster productivity and competitiveness in the roadway safety industry;(5) fostering public awareness of the importance of roadway safety to the economy of this state;(6) transferring knowledge and technology to industry, state and local governments, and the public;(7) establishing programs and partnerships with public or private entities to develop and implement new policies, technology, strategies, relationships, and sources of funding;(8) studying environmental conflicts, complements, and risks associated with roadway transportation;(9) engaging in other activities consistent with the purpose of the center; and(10) other activities as determined by the board.

Added by Acts 2001, 77th Leg., ch. 714, Sec. 2, eff. June 13, 2001.

Sec. 88.804. CONTRACTS. The center may enter into interagency contracts and agreements and may contract with local, state, county, federal, and private entities for work under the center's programs.

Added by Acts 2001, 77th Leg., ch. 714, Sec. 2, eff. June 13, 2001.

SUBCHAPTER K. TEXAS AGRILIFE EXTENSION SERVICESec. 88.821. DEFINITION. In this subchapter, "extension service" means the Texas AgriLife Extension Service.

Added by Acts 2009, 81st Leg., R.S., Ch. 954, Sec. 1, eff. June 19, 2009.

Sec. 88.822. PROGRAM REPORTS. (a) The extension service shall make a presentation to the commissioner of education, the commissioner of agriculture, and the commissioner of the Department of State Health Services and shall provide copies of reports to the Texas Education Agency, the Department of Agriculture, and the Department of State Health Services, and any council in which representatives from all three of those agencies are members, on the following programs:(1) the Expanded Food and Nutrition Education Program (EFNEP), which provides nutrition education for economically disadvantaged parents of young children;(2) the Better Living for Texans (BLT) program, a component of the national Supplemental Nutrition Assistance Program (SNAP), which provides education programs to food stamp recipients, applicants, and other approved audiences to help improve their ability to plan and prepare nutritious meals, stretch food dollars, and prepare and store food safely; and(3) other similar programs as determined by the extension service.(b) Not later than December 15 of each even-numbered year, the extension service shall provide a copy of each report described by Subsection (a) to the legislature.(c) This section does not affect any other requirement for the extension service to make a report to any state or federal agency.

Added by Acts 2009, 81st Leg., R.S., Ch. 954, Sec. 1, eff. June 19, 2009.



CHAPTER 95. ADMINISTRATION OF THE TEXAS STATE UNIVERSITY SYSTEM

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE E. THE TEXAS STATE UNIVERSITY SYSTEM

CHAPTER 95. ADMINISTRATION OF THE TEXAS STATE UNIVERSITY SYSTEM

SUBCHAPTER A. ADMINISTRATIVE PROVISIONS

Sec. 95.01. BOARD OF REGENTS. The organization, control, and

management of the state university system is vested in the Board

of Regents, Texas State University System.

Acts 1971, 62nd Leg., p. 3218, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 1160, ch. 434,

Sec. 3, eff. June 19, 1975.

Sec. 95.02. BOARD MEMBERS: APPOINTMENT, QUALIFICATIONS, TERMS.

The board is composed of nine members appointed by the governor

with the advice and consent of the senate. The members hold

office for terms of six years, with the terms of three members

expiring February 1 of odd-numbered years. Each member of the

board shall be a qualified voter; and the members shall be

selected from different portions of the state.

Acts 1971, 62nd Leg., p. 3218, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1983, 68th Leg., p. 2837, ch. 484,

art. III, Sec. 3, eff. June 19, 1983.

Sec. 95.03. BOARD MEETINGS. The board shall provide for regular

meetings for the transaction of business pertaining to the

affairs of the state university system. The chairman or a

majority of the members of the board by petition may at any time

call a special meeting of the board and fix the time and place

thereof.

Acts 1971, 62nd Leg., p. 3219, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 1160, ch. 434,

Sec. 3, eff. June 19, 1975; Acts 1983, 68th Leg., p. 3050, ch.

524, Sec. 1, eff. Sept. 1, 1983.

Sec. 95.04. PER DIEM; EXPENSES. Members of the board shall

receive a per diem payment as provided by the legislature and

shall in addition be reimbursed for the actual expenses incurred

by them in the performance of their duties. Payment shall be made

out of the appropriation for the support and maintenance of the

state university system as the board may direct.

Acts 1971, 62nd Leg., p. 3219, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 1160, ch. 434,

Sec. 3, eff. June 19, 1975; Acts 1983, 68th Leg., p. 3050, ch.

524, Sec. 1, eff. Sept. 1, 1983.

Sec. 95.05. QUORUM. Five members of the board shall be a quorum

for the transaction of business at any meeting and, unless a

greater number is required by the board's rules, the act of a

majority of the members present at any meeting shall be the act

of the board.

Added by Acts 1983, 68th Leg., p. 3053, ch. 524, Sec. 2, eff.

Sept. 1, 1983.

Sec. 95.06. SYSTEM CENTRAL ADMINISTRATION OFFICE; EXECUTIVE

OFFICER. (a) The central administration office of the

university system shall provide oversight and coordination of the

activities of each component institution within the system.

(b) The board shall appoint an executive officer of the

university system and determine the executive officer's term of

office, salary, and duties.

(c) The executive officer shall recommend a plan for the

organization of the university system and the appointment of a

president for each component institution within the system.

(d) The executive officer is responsible to the board for the

general management and success of the university system, and the

board shall cooperate with the executive officer to carry out

that responsibility.

(e) In addition to other powers and duties provided by this code

or other law, the central administration office of the system

shall recommend necessary policies and rules to the governing

board of the system to ensure conformity with all laws and rules

and to provide uniformity in data collection and financial

reporting procedures.

Added by Acts 1989, 71st Leg., ch. 464, Sec. 3, eff. June 14,

1989.

SUBCHAPTER B. POWERS AND DUTIES OF BOARD

Sec. 95.21. GENERAL RESPONSIBILITIES AND AUTHORITY OF BOARD.

(a) The board is responsible for the general control and

management of the universities in the system and may erect,

equip, and repair buildings; purchase libraries, furniture,

apparatus, fuel, and other necessary supplies; employ and

discharge presidents or principals, teachers, treasurers, and

other employees; fix the salaries of the persons employed; and

perform such other acts as in the judgment of the board

contribute to the development of the universities in the system

or the welfare of their students.

(b) The board has authority to promulgate and enforce such

rules, regulations, and orders for the operation, control, and

management of the university system and its institutions as the

board may deem either necessary or desirable. When a power is

vested in the board, the board may adopt a rule, regulation, or

order delegating such power to any officer, employee, or

committee as the board may designate.

Acts 1971, 62nd Leg., p. 3219, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 1160, ch. 434,

Sec. 3, eff. June 19, 1975; Acts 1983, 68th Leg., p. 3050, ch.

524, Sec. 1, eff. Sept. 1, 1983.

Sec. 95.22. INSPECTION OF UNIVERSITIES. The board as a whole or

by committee shall visit each university under its control and

management at least once during each scholastic year, inspect its

work, and gather information which will enable the board to

perform its duties intelligently and effectively.

Acts 1971, 62nd Leg., p. 3219, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 1160, ch. 434,

Sec. 3, eff. June 19, 1975; Acts 1983, 68th Leg., p. 3050, ch.

524, Sec. 1, eff. Sept. 1, 1983.

Sec. 95.23. LOCAL COMMITTEES OF BOARD. At least once a year

each local committee of the board shall meet on the campus of the

institution for which the local committee is responsible for

reporting to the board. At the meeting, the local committee shall

confer with the institution's officials and carefully examine all

phases of the operations of the institution.

Acts 1971, 62nd Leg., p. 3219, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 95.24. ADMISSION; DIPLOMAS AND CERTIFICATES. The board may

determine the conditions on which students may be admitted to the

universities, the grades of certificates issued, the conditions

for the award of certificates and diplomas, and the authority by

which certificates and diplomas are signed.

Acts 1971, 62nd Leg., p. 3219, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 1160, ch. 434,

Sec. 3, eff. June 19, 1975.

Sec. 95.25. TEACHING CERTIFICATES. Diplomas and teachers

certificates of each of the system universities authorize the

holders to teach in the public schools.

Acts 1971, 62nd Leg., p. 3220, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 1160, ch. 434,

Sec. 3, eff. June 19, 1975.

Sec. 95.27. ANNUAL REPORT TO GOVERNOR. The board shall make an

annual report to the governor showing the general condition of

the affairs of each university in the system and making

recommendations for its future management and welfare.

Acts 1971, 62nd Leg., p. 3220, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 1160, ch. 434,

Sec. 3, eff. June 19, 1975.

Sec. 95.28. DISBURSEMENT OF FUNDS. All appropriations made by

the legislature for the support and maintenance of the system

universities, for the purchase of land or buildings for the

universities, for the erection or repair of buildings, for the

purchase of apparatus, libraries, or equipment of any kind, or

for any other improvement of any kind shall be disbursed under

the direction and authority of the board. The board may formulate

rules for the general control and management of the universities,

for the auditing and approving of accounts, and for the issuance

of vouchers and warrants which are necessary for the efficient

administration of the universities.

Acts 1971, 62nd Leg., p. 3220, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 1160, ch. 434,

Sec. 3, eff. June 19, 1975.

Sec. 95.29. FINANCIAL STATEMENTS AND RECOMMENDATIONS. The board

shall file in each house of the legislature at each of its

regular biennial sessions a statement of the receipts and

expenditures of each of the system universities, showing the

amount of salaries paid to the various teachers, contingent

expenses, expenditures for improvements, and other items of

expense. The board shall also file its recommendations for

appropriations for the universities.

Acts 1971, 62nd Leg., p. 3220, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 1160, ch. 434,

Sec. 3, eff. June 19, 1975.

Sec. 95.30. EMINENT DOMAIN. The board has the power of eminent

domain to acquire for the use of the system universities the

lands necessary and proper for carrying out their purposes, in

the manner prescribed in Title 4, Chapter 21, of the Property

Code. The taking of the land is for the use of the state. The

board shall not be required to deposit a bond or the amount equal

to the award of damages by the commissioners as provided in

Section 21.021 of the Property Code.

Acts 1971, 62nd Leg., p. 3220, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 1160, ch. 434,

Sec. 3, eff. June 19, 1975; Acts 1987, 70th Leg., ch. 403, Sec.

1, eff. Sept. 1, 1987.

Sec. 95.31. ACQUISITION OF LAND; PROCEDURES. The board may

acquire land, including the improvements thereupon, needed for

the proper operation of a system university. The acquisition may

be by grant, purchase, lease, exchange, gift, devise, or by

condemnation.

If the board and the landowner cannot agree on the sale and

purchase of the land, the board may request the attorney general

to proceed to condemn the land as provided by law.

Acts 1971, 62nd Leg., p. 3220, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 1161, ch. 434,

Sec. 4, eff. June 19, 1975; Acts 1983, 68th Leg., p. 3050, ch.

524, Sec. 1, eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 403,

Sec. 1, eff. Sept. 1, 1987.

Sec. 95.32. DORMITORIES. (a) The board may enter into

contracts with persons, firms, or corporations for the erection

of dormitories at a university, and may purchase or lease lands

and other appurtenances for the construction of the dormitories,

provided that the state incurs no liability for the buildings or

the sites.

(b) The board may make contracts with reference to the

collection and disposition of the revenue derived from the

dormitories in the acquisition, management, and maintenance of

the buildings.

(c) The board may adopt rules and regulations it deems

reasonable requiring any class or classes of students to reside

in the dormitories or other buildings. Absolute management and

control of the dormitories constructed is vested in the board.

Acts 1971, 62nd Leg., p. 3221, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 1162, ch. 434,

Sec. 5, eff. June 19, 1975.

Sec. 95.33. MANAGEMENT OF PROPERTY. The board of regents of the

Texas State University System has the sole and exclusive

management and control of the lands set aside and appropriated

to, or acquired by, the Texas State University System. The board

may sell, lease, and otherwise manage, control, and use the lands

in any manner and at prices and under terms and conditions the

board deems best for the interest of the Texas State University

System, not in conflict with the constitution. However, the land

shall not be sold at a price less per acre than that at which the

same class of other public land may be sold under the statutes.

No grazing lease shall be made for a period of more than 10

years.

Added by Acts 1979, 66th Leg., p. 1447, ch. 636, Sec. 1, eff.

June 13, 1979. Amended by Acts 1983, 68th Leg., p. 3050, ch. 524,

Sec. 1, eff. Sept. 1, 1983.

Sec. 95.34. DONATIONS, GIFTS, GRANTS, AND ENDOWMENTS. (a) The

board may accept donations, gifts, grants, and endowments for the

universities under its control to be held in trust and

administered by the board for the purposes and under the

directions, limitations, and provisions declared in writing in

the donation, gift, grant, or endowment, not inconsistent with

the laws of the state or with the objectives and proper

management of the universities. All money accepted under the

authority of this section shall be deposited to the credit of one

or more special funds created by the board for the university

system or universities in the system. The board shall designate

one or more depositories for the money received and shall accord

money deposited in them the same protection by the pledging of

assets of a depository as is required for the protection of

public funds.

(b) The board may deposit in one or more appropriate accounts

created by the board all funds received as administrative fees or

charges for services rendered in the management and

administration of any trust estate under the control of the

board. The funds so received as administrative fees or charges

may be expended by the board for any educational purpose of the

university system or universities in the system.

Added by Acts 1979, 66th Leg., p. 1447, ch. 636, Sec. 1, eff.

June 13, 1979. Amended by Acts 1983, 68th Leg., p. 3050, ch. 524,

Sec. 1, eff. Sept. 1, 1983.

Sec. 95.36. MANAGEMENT AND LEASE OF LAND. (a) The board may

lease for oil, gas, sulphur, ore, and other mineral development

all land under its control. The board may make and enter into

pooling agreements, division orders, or other contracts necessary

in the management and development of its land. All leases,

pooling agreements, division orders, or other contracts entered

into shall be on terms which the board deems in the best interest

of the system and the system universities. No lease shall be sold

for less than the royalty and rental terms demanded at that time

by the General Land Office in the sale of oil, gas, and other

mineral leases of the public lands of the State of Texas.

(b) Except as provided in Subsection (c) of this section, any

money received by virtue of this section and the income from the

investment of such money shall be deposited in the State Treasury

to the credit of a special fund to be known as the Texas State

University System special mineral fund, to be used exclusively

for the university system and the universities in the system.

However, no money shall ever be expended from this fund except as

authorized by the General Appropriations Act.

(c) All money received by virtue of the lease of land given to

the board by a will, instrument in writing, or other means shall

be deposited to the credit of one or more special funds created

by the board for the university system or universities in the

system. The board shall designate one or more depositories for

the money received and shall accord money deposited in them the

same protection by the pledging of assets of a depository as is

required for the protection of public funds. Money deposited in a

special fund may be used by the board for payment of principal

and interest on revenue bonds or notes issued by the board and

for any other use or purpose which in the judgment of the board

may be for the good of the university system or the universities

in the system.

Added by Acts 1983, 68th Leg., p. 3053, ch. 524, Sec. 2, eff.

Sept. 1, 1983.

Sec. 95.37. DELINQUENT STUDENT LOAN ACCOUNTS; VENUE. A suit by

the Texas State University System on its own behalf or on behalf

of a component institution of the Texas State University System

to recover a delinquent student loan, account, or debt owed to

the Texas State University System or a component institution of

the Texas State University System shall be brought in Travis

County.

Added by Acts 1987, 70th Leg., ch. 403, Sec. 2, eff. Sept. 1,

1987.



CHAPTER 96. INSTITUTIONS OF THE TEXAS STATE UNIVERSITY SYSTEM

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE E. THE TEXAS STATE UNIVERSITY SYSTEM

CHAPTER 96. INSTITUTIONS OF THE TEXAS STATE UNIVERSITY SYSTEM

SUBCHAPTER A. SUL ROSS STATE UNIVERSITY

Sec. 96.01. SUL ROSS STATE UNIVERSITY. Sul Ross State

University is a coeducational institution of higher education

located in the city of Alpine, with an upper-level educational

center known as Sul Ross State University Rio Grande College

operated in the cities of Del Rio, Eagle Pass, and Uvalde. The

university is under the management and control of the Board of

Regents, Texas State University System.

Acts 1971, 62nd Leg., p. 3222, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 1160, ch. 434,

Sec. 3, eff. June 19, 1975; Acts 1995, 74th Leg., ch. 118, Sec.

2, eff. May 17, 1995.

Sec. 96.02. REFERENCE TO UVALDE STUDY CENTER. A reference in

law to the Uvalde Study Center of Sul Ross State University means

Sul Ross State University Rio Grande College.

Added by Acts 1995, 74th Leg., ch. 118, Sec. 3, eff. May 17,

1995.

SUBCHAPTER C. TEXAS STATE UNIVERSITY--SAN MARCOS

Sec. 96.41. TEXAS STATE UNIVERSITY--SAN MARCOS. Texas State

University--San Marcos is a coeducational institution of higher

education located in the city of San Marcos. It is under the

management and control of the Board of Regents, Texas State

University System.

Acts 1971, 62nd Leg., p. 3223, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 1160, ch. 434,

Sec. 3, eff. June 19, 1975; Acts 2003, 78th Leg., ch. 386, Sec.

2, eff. Sept. 1, 2003.

SUBCHAPTER D. SAM HOUSTON STATE UNIVERSITY

Sec. 96.61. SAM HOUSTON STATE UNIVERSITY. (a) Sam Houston State

University is a coeducational institution of higher education

located in the city of Huntsville. It is under the management

and control of the Board of Regents, Texas State University

System.

(b) The board may not change the name of the university.

Acts 1971, 62nd Leg., p. 3223, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 1160, ch. 434,

Sec. 3, eff. June 19, 1975.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

675, Sec. 1, eff. June 15, 2007.

Sec. 96.62. UNIVERSITY AIRPORT. (a) The board may construct or

otherwise acquire without cost to the state or the university an

airport for purposes of cooperation with the national defense

program and for instruction in aeronautics.

(b) The board may acquire by purchase, lease, gift, or by any

other means, and may maintain, use, and operate any and all

property of any kind, real, personal, or mixed, or any interest

in property, necessary or convenient to the exercise of the

powers conferred by this section. The board has the power of

eminent domain for the purpose of acquiring by condemnation any

real property, or any interest in real property, necessary or

convenient to the exercise of the powers conferred by this

section. The board shall exercise the power of eminent domain in

the manner provided by general law, including Title 52, Revised

Civil Statutes of Texas, 1925, except that it shall not be

required to give bond for appeal or bond for costs.

Acts 1971, 62nd Leg., p. 3223, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 96.63. JOSEY SCHOOL OF VOCATIONAL EDUCATION. (a) The

Josey School of Vocational Education is a division of Sam Houston

State University and is under the direction and control of the

Board of Regents, State Senior Colleges.

(b) The administration of the school is under the direction of

the president of Sam Houston State University.

(c) The school shall provide vocational training for individuals

over the age of 18 who cannot qualify scholastically for college

entrance and for other persons who desire to avail themselves of

short intensive courses in vocational education in the following

fields: agriculture, home management, distributive education,

photography, plumbing, sheet metal work, machine shop, auto

mechanics, furniture, electrical appliances, air conditioning and

refrigeration, printing, radio, garment making, interior

decorating, light construction contracting, photoengraving,

watchmaking, and other trades of like nature. The training in

these subjects shall be organized so that the courses may be

completed in from 9 to 24 months. Courses may also be offered in

English and mathematics and other subjects which will contribute

to the vocational training of the student. Vocational courses in

government, designed to prepare workers in various county, city,

and state offices, may also be offered.

(d) The rate of tuition charged students shall be the actual

cost of teaching service, not to exceed $500 per scholastic year

of nine months. Scholarships may be awarded by the board to

worthy indigent students who might greatly benefit from the

training offered. The amount of the scholarships may vary

according to the needs of the individuals, but in no case may it

reduce the tuition payment by the student to a point less than

the tuition fee regularly charged students at the state senior

colleges.

Acts 1971, 62nd Leg., p. 3224, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 96.64. BILL BLACKWOOD LAW ENFORCEMENT MANAGEMENT INSTITUTE

OF TEXAS. (a) The Bill Blackwood Law Enforcement Management

Institute of Texas is created for the training of police

management personnel. The headquarters of the institute are at

Sam Houston State University. The institute is under the

supervision and direction of the president of Sam Houston State

University and shall be operated and managed as a joint program

between Sam Houston State University, Texas A&M University,

and Texas Woman's University.

(b) The president may establish rules relating to the institute.

(c) The president shall establish reasonable charges for

participation in institute training programs by participants who

are not residents of this state. The participation costs of

participants who are residents, including tuition, books, room,

board, and travel costs, shall be paid from the Bill Blackwood

Law Enforcement Management Institute of Texas fund. Participation

in the institute training programs is open to every eligible

resident of this state, whether or not the person is sponsored by

an employing law enforcement agency.

(d) The Bill Blackwood Law Enforcement Management Institute of

Texas fund is in the state treasury. The president shall use the

fund in administering the institute.

(e) The board of regents of the Texas State University System

may acquire, purchase, construct, improve, renovate, enlarge, or

equip property, buildings, structures, facilities, roads, or

related infrastructure for the institute to be financed by the

issuance of bonds in accordance with Subchapter B, Chapter 55.

The board of regents may pledge irrevocably to the payment of

those bonds a portion of the proceeds of the Bill Blackwood Law

Enforcement Management Institute of Texas fund. The amount of a

pledge made under this subsection may not be reduced or abrogated

while the bonds for which the pledge is made, or bonds issued to

refund those bonds, are outstanding.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 2.39(a), eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 19, Sec. 1, eff. April

11, 1991; Acts 1991, 72nd Leg., ch. 561, Sec. 26, eff. Aug. 26,

1991. Renumbered from Government Code, Sec. 415.091 to 415.099

and amended by Acts 1993, 73rd Leg., ch. 1047, Sec. 1, eff. Sept.

1, 1993. Amended by Acts 1995, 74th Leg., ch. 876, Sec. 1.02,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 895, Sec. 2, eff.

Sept. 1, 1997.

Sec. 96.641. INITIAL TRAINING AND CONTINUING EDUCATION FOR

POLICE CHIEFS. (a) The Bill Blackwood Law Enforcement

Management Institute of Texas shall establish and offer a program

of initial training and a program of continuing education for

police chiefs. The curriculum for each program must relate to law

enforcement management issues. The institute shall develop the

curriculum for the programs. The curriculum must be approved by

the Commission on Law Enforcement Officer Standards and

Education.

(b) Each police chief must receive at least 40 hours of

continuing education provided by the institute under this section

each 24-month period. The Commission on Law Enforcement Officer

Standards and Education by rule shall establish a uniform

24-month continuing education training period.

(c) An individual appointed or elected to that individual's

first position as chief must receive not fewer than 80 hours of

initial training for new chiefs in accordance with Subsections

(d) and (e).

(d) A newly appointed or elected police chief shall complete the

initial training program for new chiefs not later than the second

anniversary of that individual's appointment or election as

chief. The initial training program for new chiefs is in

addition to the initial training and continuing education

required by Chapter 1701, Occupations Code. The Commission on

Law Enforcement Officer Standards and Education by rule shall

establish that the first continuing education training period for

an individual under Subsection (b) begins on the first day of the

first uniform continuing education training period that follows

the date the individual completed the initial training program.

(e) The institute by rule may provide for the waiver of:

(1) the requirement of all or part of the 80 hours of initial

training for new chiefs to the extent the new chief has

satisfactorily completed equivalent training in the 24 months

preceding the individual's appointment or election; or

(2) the continuing education requirements of Subsection (b) for

an individual who has satisfactorily completed equivalent

continuing education in the preceding 24 months.

(f) An individual who is subject to the continuing education

requirements of Subsection (b) is exempt from other continuing

education requirements under Subchapter H, Chapter 1701,

Occupations Code.

(g) In this section, "police chief" or "chief" means the head of

a police department.

(h) The chief of a municipal police department must be licensed

as a peace officer by the commission no later than one year after

the date that the chief is appointed to the position of police

chief. The commission shall establish requirements for licensing

and for revocation, suspension, cancellation, or denial of peace

officer license for a police chief.

(i) A police chief who does not comply with this section cannot

continue to be the chief.

(j) As part of the initial training and continuing education for

police chiefs required under this section, the institute shall

establish a program on asset forfeiture under Chapter 59, Code of

Criminal Procedure. The program must include an examination of

the best practices for educating peace officers about asset

forfeiture and monitoring peace officers' compliance with laws

relating to asset forfeiture.

(k) As part of the initial training and continuing education for

police chiefs required under this section, the institute shall

establish a program on racial profiling. The program must include

an examination of the best practices for:

(1) monitoring peace officers' compliance with laws and internal

agency policies relating to racial profiling;

(2) implementing laws and internal agency policies relating to

preventing racial profiling; and

(3) analyzing and reporting collected information.

(l) As part of the initial training and continuing education for

police chiefs required under this section, the institute shall

establish a program on de-escalation and crisis intervention

techniques to facilitate interaction with persons with mental

impairments. The program must include an examination of the best

practices for:

(1) monitoring peace officers' compliance with internal agency

policies relating to de-escalation and crisis intervention

techniques to facilitate interaction with persons with mental

impairments; and

(2) implementing internal agency policies relating to those

techniques.

(m) A police chief may not satisfy the requirements of

Subsection (l) by taking an online course on de-escalation and

crisis intervention techniques to facilitate interaction with

persons with mental impairments.

Added by Acts 1997, 75th Leg., ch. 770, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 929, Sec. 4, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 947, Sec. 3, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 14.740, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 1275, Sec. 2(47), eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

393, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

278, Sec. 1, eff. June 15, 2007.

Sec. 96.65. CRIME VICTIMS' INSTITUTE. (a) In this section:

(1) "Close relative of a deceased victim" has the meaning

assigned by Article 56.01, Code of Criminal Procedure.

(2) "Guardian of a victim" has the meaning assigned by Article

56.01, Code of Criminal Procedure.

(3) "Institute" means the Crime Victims' Institute.

(4) "Victim" has the meaning assigned by Article 56.01, Code of

Criminal Procedure.

(b) It is the intent of the legislature to create an institute

to:

(1) compile and study information concerning the impact of crime

on:

(A) victims;

(B) close relatives of deceased victims;

(C) guardians of victims; and

(D) society;

(2) use information compiled by the institute to evaluate the

effectiveness of criminal justice policy and juvenile justice

policy in preventing the victimization of society by crime;

(3) develop policies to assist the criminal justice system and

the juvenile justice system in preventing the victimization of

society by crime; and

(4) provide information related to the studies of the institute.

(c) The headquarters of the institute are at Sam Houston State

University in Huntsville, Texas. The institute is under the

supervision and direction of the president of Sam Houston State

University.

(d) The institute shall:

(1) conduct an in-depth analysis of the impact of crime on:

(A) victims;

(B) close relatives of deceased victims;

(C) guardians of victims; and

(D) society;

(2) evaluate the effectiveness of and deficiencies in the

criminal justice system and the juvenile justice system in

addressing the needs of victims, close relatives of deceased

victims, and guardians of victims and recommend strategies to

address the deficiencies of each system;

(3) determine the long-range needs of victims, close relatives

of deceased victims, and guardians of victims as the needs relate

to the criminal justice system and the juvenile justice system

and recommend changes for each system;

(4) assess the cost-effectiveness of existing policies and

programs in the criminal justice system and the juvenile justice

system relating to victims, close relatives of deceased victims,

and guardians of victims;

(5) make general recommendations for improving the service

delivery systems for victims in the State of Texas;

(6) advise and assist the legislature in developing plans,

programs, and legislation for improving the effectiveness of the

criminal justice system and juvenile justice system in addressing

the needs of victims, close relatives of deceased victims, and

guardians of victims;

(7) make computations of daily costs and compare interagency

costs on victims' services provided by agencies that are a part

of the criminal justice system and the juvenile justice system;

(8) determine the costs to attorneys representing the state of

performing statutory and constitutional duties relating to

victims, close relatives of deceased victims, or guardians of

victims;

(9) make statistical computations for use in planning for the

long-range needs of the criminal justice system and the juvenile

justice system as those needs relate to victims, close relatives

of deceased victims, and guardians of victims;

(10) determine the long-range information needs of the criminal

justice system and the juvenile justice system as those needs

relate to victims, close relatives of deceased victims, and

guardians of victims;

(11) enter into a memorandum of understanding with the Texas

Crime Victim Clearinghouse to provide training and education

related to the outcome of research and duties as conducted under

Subdivisions (1)-(10);

(12) issue periodic reports to the attorney general and the

legislature on the progress toward accomplishing the duties of

the institute; and

(13) engage in other research activities consistent with the

duties of the institute.

(e) The institute shall cooperate with the Criminal Justice

Policy Council in performing the duties of the institute.

(f) The institute may enter into memoranda of understanding with

state agencies in performing the duties of the institute.

(g) Local law enforcement agencies shall cooperate with the

institute by providing to the institute access to information

that is necessary for the performance of the duties of the

institute.

(h) The president of Sam Houston State University may employ

personnel as necessary to perform the duties of the institute.

(i) The institute may contract with public or private entities

in the performance of the duties of the institute.

(j) The institute may accept gifts, grants, donations, or

matching funds from a public or private source for the

performance of the duties of the institute. The legislature may

appropriate money to the institute to finance the performance of

the duties of the institute. Money and appropriations received by

the institute under this subsection shall be deposited as

provided by Section 96.652.

Added by Acts 1995, 74th Leg., ch. 485, Sec. 1, eff. Sept. 1,

1995. Redesignated and amended from Government Code Sec. 412.001,

412.002, 412.011 to 412.016 by Acts 2003, 78th Leg., ch. 927,

Sec. 1, eff. Sept. 1, 2003.

Sec. 96.651. CRIME VICTIMS' INSTITUTE ADVISORY COUNCIL. (a) In

this section:

(1) "Advisory council" means the Crime Victims' Institute

Advisory Council.

(2) "Victim" has the meaning assigned by Article 56.01, Code of

Criminal Procedure.

(b) The Crime Victims' Institute Advisory Council is created as

an advisory council to the Crime Victims' Institute.

(c) The advisory council is composed of the attorney general and

the following individuals, each of whom is appointed by the

governor:

(1) a victim;

(2) a member of the house of representatives;

(3) a member of the senate;

(4) a county judge or district judge whose primary

responsibility is to preside over criminal cases;

(5) a district attorney, criminal district attorney, county

attorney who prosecutes felony offenses, or county attorney who

prosecutes mostly criminal cases;

(6) a law enforcement officer;

(7) a crime victims' assistance coordinator;

(8) a crime victims' liaison;

(9) a mental health professional with substantial experience in

the care and treatment of victims;

(10) a person with broad knowledge of sexual assault issues;

(11) a person with broad knowledge of domestic violence issues;

(12) a person with broad knowledge of child abuse issues;

(13) a person with broad knowledge of issues relating to the

intoxication offenses described by Chapter 49, Penal Code;

(14) a person with broad knowledge of homicide issues;

(15) a person with broad knowledge of research methods; and

(16) a designee of the governor.

(d) The advisory council shall select a presiding officer from

among the council members and other officers that the council

considers necessary.

(e) The advisory council shall meet at the call of the presiding

officer.

(f) Appointed members of the advisory council serve for

staggered two-year terms, with the terms of eight of the members

expiring on January 31 of each even-numbered year and the terms

of eight members expiring on January 31 of each odd-numbered

year.

(g) Service on the advisory council by a public officer or

employee is an additional duty of the office or employment.

(h) A member of the advisory council serves without compensation

for service on the council but may be reimbursed for actual and

necessary expenses incurred while performing council duties.

(i) The advisory council may establish advisory task forces or

committees that the council considers necessary to accomplish the

purposes of this section and Sections 96.65 and 96.652.

(j) The advisory council shall advise the Crime Victims'

Institute on issues relating directly to the duties of the

institute as set forth under Section 96.65(d).

Added by Acts 1995, 74th Leg., ch. 485, Sec. 1, eff. Sept. 1,

1995. Redesignated and amended from Government Code Sec. 412.051

to 412.057 by Acts 2003, 78th Leg., ch. 927, Sec. 1, eff. Sept.

1, 2003.

Sec. 96.652. CRIME VICTIMS' INSTITUTE ACCOUNT; AUDIT; REPORT.

(a) The Crime Victims' Institute account is an account in the

general revenue fund.

(b) The Crime Victims' Institute may use funds from the Crime

Victims' Institute account to carry out the purposes of this

section and Sections 96.65 and 96.651.

(c) The comptroller shall deposit the funds received under

Section 96.65 to the credit of the Crime Victims' Institute

account.

(d) Funds spent are subject to audit by the state auditor.

(e) The Crime Victims' Institute shall file annually with the

governor and the presiding officer of each house of the

legislature a complete and detailed written report accounting for

all funds received and disbursed by the institute during the

preceding year. The form of the annual report and the reporting

time shall be as provided by the General Appropriations Act. The

Crime Victims' Institute shall determine the format and contents

of the report and may have copies of the report printed for

distribution as the institute considers appropriate.

Added by Acts 1995, 74th Leg., ch. 485, Sec. 1, eff. Sept. 1,

1995. Redesignated and amended from Government Code Sec. 412.081,

412.082 by Acts 2003, 78th Leg., ch. 927, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER E. LAMAR UNIVERSITY AND RELATED INSTITUTIONS

Sec. 96.701. LAMAR UNIVERSITY. Lamar University is a

coeducational institution of higher education located in the city

of Beaumont. The university is under the management and control

of the board of regents, Texas State University System.

Added by Acts 1995, 74th Leg., ch. 1061, Sec. 7, eff. Sept. 1,

1995.

Sec. 96.702. SPINDLETOP MEMORIAL MUSEUM. The board may create

the Spindletop Memorial Museum at Lamar University and may

administer the museum as the board considers appropriate.

Added by Acts 1995, 74th Leg., ch. 1061, Sec. 7, eff. Sept. 1,

1995.

Sec. 96.703. LAMAR INSTITUTE OF TECHNOLOGY. (a) In the city of

Beaumont, the board shall establish and maintain a lower-division

institution of higher education as a separate degree-granting

institution to be known as Lamar Institute of Technology.

(b) The primary purpose of the institute is to teach technical

and vocational courses and related supporting courses. The board

may confer degrees appropriate to the institute's curriculum.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 287, Sec. 17,

eff. September 1, 2009.

Added by Acts 1995, 74th Leg., ch. 1061, Sec. 7, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 767, Sec. 1, eff. June

18, 1999; Acts 2001, 77th Leg., ch. 1212, Sec. 2, eff. June 15,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

287, Sec. 15, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

287, Sec. 17, eff. September 1, 2009.

Sec. 96.704. LAMAR STATE COLLEGE--PORT ARTHUR AND LAMAR STATE

COLLEGE--ORANGE. (a) The board shall establish and maintain

coeducational lower-division institutions of higher education as

separate accredited degree-granting institutions in the counties

of Jefferson and Orange, to be known as Lamar State College--

Port Arthur and Lamar State College-- Orange, to teach only

freshman- and sophomore-level courses.

(b) The board may acquire, construct, or otherwise make

provision for adequate physical facilities for use by Lamar State

College-- Port Arthur and Lamar State College-- Orange and may

accept and administer, on terms and conditions satisfactory to

the board, grants or gifts of money or property tendered by any

reason for the use and benefit of the school.

(c) The board with approval of the Texas Higher Education

Coordinating Board may prescribe courses leading to customary

degrees. The board may make other rules and regulations for the

operation, control, and management of Lamar State College-- Port

Arthur and Lamar State College-- Orange as are necessary for each

institution to be a first-class institution for freshman and

sophomore students.

(d) Nothing in this section shall be construed to limit the

powers of the board as conferred by law.

(e) For Lamar State College-- Port Arthur and Lamar State

College-- Orange, the board may expend funds allocated to Lamar

University under Chapter 62 for any of the purposes listed in

Section 17, Article VII, Texas Constitution, in the same manner

and under the same circumstances as expenditures for those

purposes for other separate degree-granting institutions.

(f) A reference in state law to Lamar University at Port Arthur

means Lamar State College--Port Arthur. A reference in state law

to Lamar University at Orange means Lamar State College--Orange.

Added by Acts 1995, 74th Leg., ch. 1061, Sec. 7, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 767, Sec. 2, eff. June

18, 1999.

Sec. 96.705. APPLICATION OF OTHER LAW. All other provisions of

law, including provisions for student fees, applicable to

institutions of the Texas State University System apply to Lamar

University and its educational centers.

Added by Acts 1995, 74th Leg., ch. 1061, Sec. 7, eff. Sept. 1,

1995.

Sec. 96.706. HAZARDOUS WASTE RESEARCH CENTER. (a) The

Hazardous Waste Research Center is established at Lamar

University at Beaumont. The center is under the authority of the

board of regents of the Texas State University System. The center

may employ such personnel as are necessary.

(b) The center shall carry out a program of research,

evaluation, testing, development, and demonstration of

alternative or innovative technologies that may be used in

minimization, destruction, or handling of hazardous wastes to

achieve better protection of human health and the environment.

(c) The center shall provide coordination of the activities of a

consortium of Texas universities initially consisting of the

Texas Engineering Experiment Station of The Texas A&M

University System, the University of Houston, The University of

Texas at Austin, and Lamar University at Beaumont, and other

entities that may become affiliated.

(d) The center shall develop and maintain a database relevant to

the programs of the center.

(e) The programs of the center may include:

(1) primary and secondary research;

(2) collection, analysis, and dissemination of information;

(3) the development of public policy recommendations;

(4) training related to the handling and management of hazardous

waste;

(5) evaluation of technologies for the treatment and disposal of

hazardous wastes;

(6) demonstration projects and pilot studies of processing,

storage, and destruction technologies; and

(7) other services consistent with the purposes of the program.

(f) In carrying out its established programs, the center may

enter into agreements with:

(1) the members of the Texas Consortium;

(2) other universities in Texas, Louisiana, Mississippi,

Alabama, Florida, and other states;

(3) private research organizations; and

(4) industry.

(g) A policy board is created to determine the policies for

program research, evaluation, testing, development,

demonstration, intellectual property rights, and peer review. The

policy board consists of each member of the consortium. The

governing board of each institution of higher education belonging

to the consortium shall appoint an individual to serve as a

member of the policy board.

(h) The institutions of higher education that are members of the

policy board shall appoint an advisory council to develop

recommendations on the priorities for research and to serve as a

resource group on the projects. Each institution shall appoint

two members from private industry and two other members to serve

for terms to be set by the policy board.

(i) The center shall seek grant and contract support from

federal and other sources to the extent possible and accept gifts

and donations to support its purposes and programs.

(j) The center may receive state-appropriated funds as

considered appropriate by the legislature.

(k) Disbursement of funds received by the center on behalf of

the consortium shall be on an equitable basis and in accordance

with policy determined by the policy board subject to laws of the

state and policies of member institutions. Disbursement policy

shall recognize the need for core program support at each

consortium institution, matching requirements for federal grants

and contracts, general administration, and new initiatives.

Disbursement of funds received in response to specific proposals

shall be in accordance with those proposals.

Added by Acts 1995, 74th Leg., ch. 1061, Sec. 7, eff. Sept. 1,

1995.

Sec. 96.707. TEXAS ACADEMY OF LEADERSHIP IN THE HUMANITIES. (a)

The Texas Academy of Leadership in the Humanities is established

as a two-year program at Lamar University at Beaumont for

secondary school students selected under this section. The

academy is under the management and control of the board of

regents of the Texas State University System.

(b) The goals of the academy are to:

(1) provide gifted and talented secondary school students with

accelerated academic experiences to ensure success as

undergraduates with advanced standing;

(2) encourage those students to develop their full leadership

potential and their ethical decision-making capabilities;

(3) provide those students with academic and social role models

and mentors to motivate them to pursue academic excellence and

self-direction;

(4) provide a model setting for the training of teachers in the

educational materials and methods appropriate for gifted

learners;

(5) encourage the cooperation of business leaders and Lamar

University staff to provide practical settings and experiences

for those students through independent study, shadowing, and

mentorship;

(6) establish a setting to support necessary research to

determine the academy's effectiveness and to disseminate results

of that research; and

(7) promote the active involvement of parents in all educational

programs of the academy.

(c) To be eligible for admission to the academy, a student must:

(1) complete and file with the board, on a form prescribed by

the board, an application for admission and a written essay on a

topic selected by the board;

(2) have successfully completed 10th grade in school;

(3) be nominated by a teacher, school administrator, parent,

community leader, or another secondary school student;

(4) submit to the board two written recommendations from

teachers;

(5) have a composite score on an assessment test that is equal

to or greater than the equivalent of 1,000 on the Scholastic

Aptitude Test;

(6) have a language score on an assessment test that is equal to

or greater than the equivalent of 550 on the Scholastic Aptitude

Test; and

(7) have complied with any other requirements adopted by the

board under this subchapter.

(d) The board shall recruit minority secondary school students

to apply for admission to the academy.

(e) The board shall select for admission to the academy eligible

students based on additional testing required by the board and on

a personal interview by a selection committee appointed by the

board. If the board selects an eligible student for admission to

the academy, the board shall send written notice to the student

and the student's school district.

(f) The board shall establish a tuition and fee scholarship for

each student who enrolls in the academy. A student who enrolls in

the academy is responsible for room, board, and book costs and

must live in a residence determined by board rule.

(g) The academy courses are taught by the faculty members of

Lamar University. The board may employ additional staff for the

academy.

(h) The board shall provide each student enrolled in the academy

with a mentor who is a faculty member at Lamar University to

assist the student in completing the student's course of study in

the academy.

(i) A student of the academy may attend a college course offered

by Lamar University and receive college credit for that course.

(j) The board may accept gifts and grants from a public or

private source for the academy.

(k) For each student enrolled in the academy, the academy is

entitled to allotments from the Foundation School Program under

Chapter 42 as if the academy were a school district, except that

the academy has a local share applied that is equivalent to the

local fund assignment of the Beaumont Independent School

District.

Added by Acts 1995, 74th Leg., ch. 1061, Sec. 7, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1071, Sec. 25, eff.

Sept. 1, 1997.

Sec. 96.708. LAMAR UNIVERSITY CENTER FOR EXCELLENCE IN DEAF

STUDIES AND DEAF EDUCATION. (a) In this section:

(1) "Board" means the board of regents of the Texas State

University System.

(2) "Center" means the Lamar University Center for Excellence in

Deaf Studies and Deaf Education.

(b) The board shall establish the Lamar University Center for

Excellence in Deaf Studies and Deaf Education for the purposes of

advancing deaf education programs in Texas by:

(1) collaborating with the Department of Assistive and

Rehabilitative Services and the Texas School for the Deaf to

assess deaf education needs in this state and strategies to

address those needs;

(2) studying bilingual education programs for the deaf;

(3) studying improved teacher training; and

(4) studying the incorporation of technology into deaf

education.

(c) The center shall develop a strategic plan to guide and

evaluate the center's progress toward achieving the purposes of

the center in accordance with this section. The strategic plan

must:

(1) describe the goals, objectives, and performance standards

for each of the center's programs and how those programs help the

center to achieve its purposes;

(2) assess the needs of the center's programs and faculty; and

(3) assess the center's need for new initiatives.

(d) The organization, control, and management of the center are

vested in the board.

(e) The board shall select a location for the center at Lamar

University.

(f) The board may solicit, accept, and administer gifts and

grants from any public or private source for the use and benefit

of the center.

(g) The board may use any available funds, including legislative

appropriations made to Lamar University for instruction,

operations, or infrastructure support, federal funds, or gifts or

grants to establish or operate the center.

Added by Acts 2005, 79th Leg., Ch.

1009, Sec. 1, eff. June 18, 2005.



CHAPTER 101. STEPHEN F. AUSTIN STATE UNIVERSITY

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE F. OTHER COLLEGES AND UNIVERSITIES

CHAPTER 101. STEPHEN F. AUSTIN STATE UNIVERSITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 101.01. STEPHEN F. AUSTIN STATE UNIVERSITY. (a) Stephen

F. Austin State University is a coeducational institution of

higher education located in the city of Nacogdoches.

(b) The name of the university may not be changed.

Acts 1971, 62nd Leg., p. 3228, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

484, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 101.11. BOARD OF REGENTS. The control and management of

the university is vested in a board of nine regents appointed by

the governor with the advice and consent of the senate.

Acts 1971, 62nd Leg., p. 3228, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 101.12. TERM OF OFFICE. Members of the board hold office

for staggered terms of six years, with the terms of three members

expiring on January 31 of each odd-numbered year. Any vacancy

shall be filled by appointment for the unexpired portion of the

term.

Acts 1971, 62nd Leg., p. 3228, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 101.13. QUALIFICATIONS; OATH. Each member of the board

must be a citizen of the State of Texas and shall take the

constitutional oath of office.

Acts 1971, 62nd Leg., p. 3228, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 101.14. OFFICERS. The board shall elect a chairman and any

other officer deemed necessary.

Acts 1971, 62nd Leg., p. 3228, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 101.15. BYLAWS, RULES, REGULATIONS. The board shall enact

bylaws, rules, and regulations necessary for the successful

management and operation of the university.

Acts 1971, 62nd Leg., p. 3228, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 101.16. UNIVERSITY PRESIDENT. The board shall select the

president of the university.

Acts 1971, 62nd Leg., p. 3228, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 101.17. MINUTES. The board shall cause accurate and

complete minutes of its meetings to be maintained. The minutes

are open to the public for inspection at the university during

regular business hours, and certified copies of the minutes shall

be furnished to anyone on payment of a fee set by the board.

Acts 1971, 62nd Leg., p. 3228, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 101.19. EXPENSES. Members of the board shall serve without

pay but shall be reimbursed for their actual expenses incurred in

attending the work of the board, subject to the approval of the

chairman of the board.

Acts 1971, 62nd Leg., p. 3229, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 101.20. MEETINGS. The board shall hold an annual meeting

on the campus of the university during the month of April, and at

other times and places as scheduled by the board or designated by

its chairman.

Acts 1971, 62nd Leg., p. 3229, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 101.41. EXTENT OF POWERS. With respect to the management

and control of the university, the board has the same powers and

duties that are conferred on the Board of Regents, State Senior

Colleges, with respect to institutions in that system.

Acts 1971, 62nd Leg., p. 3229, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.



CHAPTER 102. WEST TEXAS STATE UNIVERSITY

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE F. OTHER COLLEGES AND UNIVERSITIES

CHAPTER 102. WEST TEXAS STATE UNIVERSITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 102.01. WEST TEXAS STATE UNIVERSITY. West Texas State

University is a coeducational institution of higher education

located in the city of Canyon.

Acts 1971, 62nd Leg., p. 3230, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 102.11. BOARD OF REGENTS. The organization, control, and

management of the university is vested in a board of nine regents

appointed by the governor and confirmed by the senate. The

members of the board shall be selected from different portions of

the state.

Acts 1971, 62nd Leg., p. 3230, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1973, 63rd Leg., p. 756, ch. 331,

Sec. 1, eff. June 12, 1973.

Sec. 102.111. TRANSFER OF GOVERNANCE TO TEXAS A&M SYSTEM.

(a) The organization, control, and management of the university

are transferred to the board of regents of The Texas A&M

University System if that board and the board of regents

appointed for the university under Section 102.11 of this code

agree on the transfer not later than December 31, 1989, and the

transfer is approved by the Texas Higher Education Coordinating

Board not later than March 31, 1990. The transfer takes effect on

the date agreed to by the boards and approved by the coordinating

board.

(b) If the transfer is agreed to and approved under Subsection

(a) of this section, the governance, operation, management, and

control of the university, along with all right, title, and

interest in the land, buildings, facilities, improvements,

equipment, supplies, and property comprising that institution are

transferred from the board of regents appointed under Section

102.11 of this code to the board of regents of The Texas A&M

University System. The board of regents appointed under Section

102.11 of this code is abolished on the effective date of the

transfer.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 9, Sec. 1, eff. Nov.

1, 1989.

Sec. 102.12. TERMS; VACANCIES. The members of the board hold

office for staggered terms of six years, with the terms of three

members expiring each two years. Any vacancy that occurs on the

board shall be filled for the unexpired term by appointment of

the governor.

Acts 1971, 62nd Leg., p. 3231, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 102.13. OATH. Each member of the board shall take the

constitutional oath of office before assuming the duties of his

office.

Acts 1971, 62nd Leg., p. 3231, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 102.14. REMOVAL. The members of the board are removable by

the governor for inefficiency or malfeasance of office.

Acts 1971, 62nd Leg., p. 3231, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 102.15. OFFICERS. The board shall elect a chairman and any

other officers it deems necessary.

Acts 1971, 62nd Leg., p. 3231, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 102.16. MEETINGS. The chairman of the board may convene

the board to consider any business connected with the university

whenever he deems it expedient.

Acts 1971, 62nd Leg., p. 3231, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 102.31. EXTENT OF POWERS. With respect to the management

and control of the university, the board has the same powers and

duties that are conferred on the Board of Regents, State Senior

Colleges, with respect to institutions in that system.

Acts 1971, 62nd Leg., p. 3231, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 102.32. LEASE OF LANDS TO FRATERNITIES AND SORORITIES. (a)

The board may lease portions of the state-owned land held for

the use and benefit of the university in the city of Canyon to

fraternities and sororities for the purpose of constructing

chapter houses.

(b) A lease may be for any term of years less than 100, and the

consideration and terms may be determined by the board,

consistent with the best interests of the university. The

chairman of the board, with approval of a majority of the board,

may execute all documents necessary to consummate the leasing.

Acts 1971, 62nd Leg., p. 3231, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 102.33. AIRPORT. The university may own and operate an

airport, may accept federal aid and money for those purposes, and

may enter into sponsor's assurance agreements with the federal

government. It may operate the airport separately or in

cooperation with a city, a county, the state, or the federal

government, with the approval of the appropriate governing body,

but without any expense to or liability against the state in any

manner.

Acts 1971, 62nd Leg., p. 3231, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 102.35. DONATION AND CONSTRUCTION OF BUILDING FOR MUSEUM

PURPOSES. The board may accept the donation from the

Panhandle-Plains Historical Society of a building to be

constructed for the benefit of the Panhandle-Plains Historical

Museum. The building may be constructed, and existing buildings

may be modified to connect with the new structure.

Added by Acts 1981, 67th Leg., p. 111, ch. 53, Sec. 1, eff. April

15, 1981.

SUBCHAPTER D. KILLGORE RESEARCH CENTER

Sec. 102.51. GIFTS AND DONATIONS; LOCATION OF CENTER. The board

may accept gifts and donations of money and other personal

property from the Killgore Foundation and from any other private

organization or individual to establish, construct, maintain, and

operate a regional center to be known as the Killgore Research

Center, on any land held by the board for the use of the

university.

Acts 1971, 62nd Leg., p. 3232, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 102.52. TRANSFER OF MONEY; DISBURSEMENTS. All money so

received shall be transferred as soon as available to the West

Texas State University Foundation or to any other fund or

foundation chosen by agreement between the donors and the

administration of the university. The disbursement of all this

money is under the supervision of the business manager of the

university.

Acts 1971, 62nd Leg., p. 3232, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 59,

eff. Sept. 1, 2003.

Sec. 102.53. MAINTENANCE AND ADMINISTRATION. The maintenance

and administration of the research center is the responsibility

of the State of Texas acting through the administration of the

university, with the advice and assistance of an advisory council

on research selected by the administration and the donors.

Acts 1971, 62nd Leg., p. 3232, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 102.54. PERMANENT RESEARCH PROGRAM. In order to provide

for a permanent research program, the administration of the

university may:

(1) establish formalized working relationships with established

research programs similar to the relationship already developed

between the university and The University of Texas M. D. Anderson

Cancer Center;

(2) integrate the research program being developed in the

graduate school of the university with a research program at the

research center;

(3) employ project directors who are recognized researchers and

who have had experience in applying for and using research grants

from governmental agencies and private foundations;

(4) assign a person from the administrative staff of the

university as administrator of the research center; and

(5) perform any other acts and make any agreements which will

implement and further the research programs of the research

center and the university, consistent with the purposes of this

subchapter.

Acts 1971, 62nd Leg., p. 3232, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1989, 71st Leg., ch. 644, Sec. 11,

eff. June 14, 1989.



CHAPTER 103. MIDWESTERN STATE UNIVERSITY

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE F. OTHER COLLEGES AND UNIVERSITIES

CHAPTER 103. MIDWESTERN STATE UNIVERSITY

Sec. 103.01. MIDWESTERN STATE UNIVERSITY. Midwestern State

University is a coeducational institution of higher learning

located in the city of Wichita Falls.

Acts 1971, 62nd Leg., p. 3233, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 1841, ch. 571,

Sec. 3, eff. Sept. 1, 1975.

Sec. 103.02. BOARD OF REGENTS. The organization, control, and

management of the university is vested in a board of nine

regents.

Acts 1971, 62nd Leg., p. 3233, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 103.03. BOARD MEMBERS: APPOINTMENT, TERMS, OATH. Members

of the board shall be appointed by the governor and confirmed by

the senate. Members hold office for staggered terms of six years.

Any vacancy that occurs on the board shall be filled for the

unexpired term by appointment of the governor. Each member of the

board shall take the constitutional oath of office.

Acts 1971, 62nd Leg., p. 3233, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 103.031. GROUNDS FOR REMOVAL OF BOARD MEMBER. (a) It is a

ground for removal from the board that a member:

(1) commits malfeasance of office;

(2) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(3) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year, unless the absence is excused by majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it was taken when a ground for removal of a board

member existed.

Added by Acts 2001, 77th Leg., ch. 223, Sec. 1, eff. May 22,

2001.

Sec. 103.04. COMPENSATION AND REIMBURSEMENT OF BOARD MEMBERS. A

member of the board serves without compensation. A member of the

board is entitled to receive reimbursement, subject to any

applicable limitation on reimbursement provided by the General

Appropriations Act, for actual expenses incurred in attending the

meetings of the board or in performing other board business

authorized by the board.

Acts 1971, 62nd Leg., p. 3233, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 2001, 77th Leg., ch. 222, Sec. 1,

eff. May 22, 2001.

Sec. 103.05. BOARD OFFICERS; MEETINGS. (a) The board shall

organize by electing a chairperson and other officers the board

considers appropriate.

(b) The chairperson may convene a meeting of the board when the

chairperson considers it appropriate to consider any business

related to the university.

Acts 1971, 62nd Leg., p. 3233, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 2001, 77th Leg., ch. 159, Sec. 1,

eff. May 18, 2001.

Sec. 103.06. PRESIDENT OF UNIVERSITY: SELECTION; DUTIES. The

board shall select a president for the university and shall fix

his term of office, name his salary, and define his duties. The

president shall be the executive officer for the board and shall

work under its directions. He shall recommend a plan of

organization and the appointment of employees of the university.

He shall have the cooperation of the board and shall be

responsible to the board for the general management and success

of the university.

Acts 1971, 62nd Leg., p. 3233, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 103.07. GENERAL RESPONSIBILITIES. The board shall build

and operate a public liberal arts university of the first rank to

offer the university's students, consistent with the university's

mission, preparation for excellence in a variety of careers and

exploration of a variety of interests. The university shall be

equipped as necessary to do its work as well as comparable public

institutions of higher education in this state.

Acts 1971, 62nd Leg., p. 3233, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

11, Sec. 1, eff. May 12, 2009.

Sec. 103.08. DONATIONS, GIFTS, AND ENDOWMENTS. The board may

accept donations, gifts, and endowments for the university to be

held in trust and administered by the board for the purposes and

under the directions, limitations, and provisions declared in

writing in the donation, gift, or endowment, not inconsistent

with the objects and proper management of the university.

Acts 1971, 62nd Leg., p. 3234, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 103.09. CONTROL AND MANAGEMENT OF REAL PROPERTY. (a) The

board has the sole and exclusive control and management of

university lands and other real property.

(b) The board may acquire by purchase, donation, exchange,

condemnation, or otherwise real property that is necessary or

convenient to carry out the purposes of the university. The

board's purchase of property under this section is subject to

action of the Texas Higher Education Coordinating Board under

Section 61.0572(b)(5).

(c) Except as provided by Subsection (d), the board may sell,

exchange, lease, or otherwise dispose of any interest in real

property owned by the university. Money received in consideration

for the sale or lease of an interest in real property constitutes

institutional funds of the university. Property received in an

exchange of real property of the university may be used for any

purpose of the university the board considers appropriate.

(d) The board may not lease the surface rights of land under its

control and management for a term of more than 99 years.

Acts 1971, 62nd Leg., p. 3234, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1997, 75th Leg., ch. 22, Sec. 1,

eff. May 1, 1997.

Sec. 103.10. JOINT PROGRAMS. (a) Both civilian and military

student personnel shall be eligible to enroll in joint programs.

All joint program students shall register at the university and

shall receive appropriate credit from the university.

(b) Students enrolled at the university in joint programs shall

pay the regular tuition fees as provided by law. The university

shall collect an initial administrative fee in the amount of $25

from military student personnel who receive all their instruction

at the air force base solely by air force personnel in lieu of

such regular tuition fees. No state appropriations shall be made

for instructional costs for semester credit hours taught at the

air force base by air force personnel. Civilian students shall be

subject to the general tuition provisions set forth in this code

for all credit hours taught.

(c)(1) No training may be given to students in any of the

following areas:

(A) the prescribing of ophthalmic lenses for the human eye or

the prescribing of contact lenses for the human eye, or the

fitting or adaptation of contact lenses to the human eye;

(B) the prescribing, whether written or oral, of the use of any

optical device in connection with ocular exercises, visual

training, vision training, or orthoptics; or

(C) optometric technology or ophthalmological technology other

than those courses of training being offered to military trainees

at Sheppard Air Force Base on May 17, 1973; provided, however,

training in the use of screening devices or orthoptic training

devices may be given to the students.

(2) It is the intent of the above restrictions that training may

not be given to students on subjects of visual care involving the

exercise of professional judgment required of licensed physicians

or optometrists.

(d) Military students who receive all of their instruction on

the military base shall be exempt from all student service fees

and building use fees.

Added by Acts 1973, 63rd Leg., p. 522, ch. 225, Sec. 1, eff. Aug.

27, 1973.

Sec. 103.11. ACQUISITION OF MUSEUM. (a) The board may acquire

by gift or donation a museum and any related property.

(b) The Texas Higher Education Coordinating Board shall include

in the funding formula applicable to the university funding for

the operation and maintenance of a museum acquired under

Subsection (a).

Added by Acts 2001, 77th Leg., ch. 118, Sec. 6.02, eff. Sept. 1,

2001.



CHAPTER 105. UNIVERSITY OF NORTH TEXAS SYSTEM

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE F. OTHER COLLEGES AND UNIVERSITIES

CHAPTER 105. UNIVERSITY OF NORTH TEXAS SYSTEM

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective until June 19, 2009, but only if a

specific appropriation is provided as described by Acts 2009,

81st Leg., R.S., Ch. 1213, Sec. 6, which states: This Act does

not make an appropriation. This Act takes effect only if a

specific appropriation for the implementation of the Act is

provided in a general appropriations act of the 81st Legislature.

Sec. 105.001. UNIVERSITY OF NORTH TEXAS SYSTEM. The University

of North Texas System is composed of:

(1) the University of North Texas;

(2) the University of North Texas Health Science Center at Fort

Worth; and

(3) the University of North Texas at Dallas.

Amended by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1213, Sec. 1, eff. June 19, 2009.

Text of section effective on June 19, 2009, but only if a

specific appropriation is provided as described by Acts 2009,

81st Leg., R.S., Ch. 1213, Sec. 6, which states: This Act does

not make an appropriation. This Act takes effect only if a

specific appropriation for the implementation of the Act is

provided in a general appropriations act of the 81st Legislature.

Sec. 105.001. UNIVERSITY OF NORTH TEXAS SYSTEM. The University

of North Texas System is composed of:

(1) the University of North Texas;

(2) the University of North Texas Health Science Center at Fort

Worth;

(3) the University of North Texas at Dallas; and

(4) the University of North Texas at Dallas College of Law.

Amended by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1213, Sec. 1, eff. June 19, 2009.

Sec. 105.002. DEFINITIONS. In this chapter:

(1) "Board" means the board of regents of the University of

North Texas System.

(2) "Health Science Center" means the University of North Texas

Health Science Center at Fort Worth.

(3) "System" means the University of North Texas System

including its components and entities.

Amended by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2,

2001.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 105.051. BOARD OF REGENTS. The organization, control, and

management of the University of North Texas System and each

component institution of the system is vested in a board of nine

regents appointed by the governor and confirmed by the senate.

Amended by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2,

2001.

Sec. 105.052. TERM OF OFFICE; REMOVAL; VACANCY. The term of

office of each regent is six years, with the terms of three

regents expiring every two years. Members of the board may be

removed from office for inefficiency or malfeasance of office.

Any vacancy that occurs on the board shall be filled by the

governor for the unexpired term.

Amended by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2,

2001.

Sec. 105.053. OATH. Each member of the board shall take the

constitutional oath of office before assuming the duties of his

office.

Amended by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2,

2001.

Sec. 105.054. OFFICERS; MEETINGS. The board shall elect a

chairman and any other officers it considers necessary. The

chairman may convene the board when the chairman considers it

expedient to consider any business related to the system.

Amended by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2,

2001.

SUBCHAPTER C. POWERS AND DUTIES OF BOARD

Sec. 105.101. GENERAL POWERS AND DUTIES. (a) The board may

direct, govern, operate, support, maintain, manage, and control

the system.

(b) The board may:

(1) erect, equip, maintain, and repair system buildings;

(2) purchase libraries, furniture, equipment, fuel, and supplies

necessary to operate the system;

(3) employ and discharge personnel, including faculty, to carry

out the board's powers and duties;

(4) adopt rules and policies for the administration of the

board's powers and duties;

(5) in accordance with the rules of the Texas Higher Education

Coordinating Board, prescribe for each component institution

programs and courses leading to customary degrees as are offered

at outstanding American universities and award those degrees,

including baccalaureate, master's, and doctoral degrees and their

equivalents;

(6) establish admission standards for each component

institution;

(7) perform other acts that contribute to the development of the

system or to the welfare of students of component institutions;

and

(8) delegate a power or assign a duty of the board to an

officer, employee, or committee designated by the board.

Amended by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2,

2001.

Sec. 105.102. CHIEF EXECUTIVE OFFICERS. (a) The board shall

appoint a chancellor who serves as chief executive officer of the

system.

(b) The board shall appoint a president of each component

institution who serves as chief executive officer of the

institution. The president of the University of North Texas

Health Science Center at Fort Worth must be a licensed physician

who possesses a doctor of osteopathy degree from an accredited

college of osteopathic medicine and must have been licensed to

practice medicine in a state of the United States for at least

five years

Amended by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2,

2001.

Sec. 105.103. EMINENT DOMAIN: RESTRICTION. (a) The board may

exercise the power of eminent domain to acquire land for the use

of the system.

(b) The board must exercise the power of eminent domain in the

manner provided by Chapter 21, Property Code, but the board is

not required to provide a bond for appeal or a bond for costs.

(c) The board may not use the power of eminent domain to acquire

land that is dedicated to a public use by another governmental

entity.

Amended by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2,

2001.

Sec. 105.104. DONATIONS, GIFTS, GRANTS, AND ENDOWMENT. (a)

From any source, including the federal government, a

municipality, a foundation, a trust fund, a corporation, another

education agency, or any other person, the board may accept

donations, gifts, grants, and endowments of money or property,

real or personal, for the system to be held in trust and

administered by the board for the purposes and under the

direction, limitations, and provisions declared in writing in the

donation, gift, grant, or endowment.

(b) The donation, gift, grant, or endowment must be consistent

with the laws of this state and with the objectives and proper

management of the system.

Amended by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2,

2001.

Sec. 105.105. FUNDS RECEIVED FOR TRUST SERVICES. (a) The board

may deposit in an appropriate system account outside the state

treasury all funds received as administrative fees or charges for

services rendered in the management or administration of a trust

estate under the control of the system.

(b) The funds under Subsection (a) may be spent by the board for

any educational purpose of the system.

Amended by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2,

2001.

Sec. 105.106. DISBURSEMENT OF FUNDS. (a) Except as otherwise

provided by law, the board shall disburse all appropriations to

the system.

(b) Except as otherwise provided by law, the board may adopt

rules for:

(1) the disbursal of appropriations and other funds;

(2) the auditing and approval of system accounts; and

(3) the issuance of system vouchers and warrants.

Amended by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2,

2001.

Sec. 105.107. SYSTEM PROPERTY. (a) The board has the sole and

exclusive management and control of system lands.

(b) The board may acquire by purchase, donation, exchange,

condemnation, or otherwise:

(1) land, including improvements, for the use of the system; and

(2) other real property that is necessary or convenient to carry

out the purposes of state-supported institutions of higher

education.

(c) Except as otherwise provided by law, the board may sell,

exchange, lease, or dispose of any land or other real property

owned by or acquired for the board or the system.

Amended by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2,

2001.

Sec. 105.108. CONTRACTS. (a) Except as provided by Subsection

(b), a contract with the system must be approved by the board.

(b) The board by rule may delegate to a representative of the

board or an employee of the system the authority to negotiate,

execute, and approve a contract with the system.

(c) A contract that is not approved in accordance with this

section is void.

Amended by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2,

2001.

Sec. 105.109. JOINT APPOINTMENTS. The board may make joint

appointments in the component institutions of the system, with

the salary of any person who receives a joint appointment to be

apportioned to the appointing institution on the basis of

services rendered.

Added by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2, 2001.

Sec. 105.110. RESEARCH PARK. (a) The board may authorize the

establishment of a research park by one or more component

institutions of the system.

(b) The administrator of the research park may use private or

public entities for scientific and technological research and

development in the surrounding region.

Amended by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2,

2001.

SUBCHAPTER D. MISCELLANEOUS ADMINISTRATIVE PROVISIONS

Sec. 105.151. MANDATORY VENUE; SERVICE OF PROCESS. (a) Venue

for a suit filed against the system, the board, the University of

North Texas, or officers or employees of the University of North

Texas is in Denton County.

(b) Venue for a suit filed solely against the health science

center or officers or employees of the health science center is

in Tarrant County.

(c) Venue for a suit filed solely against the University of

North Texas at Dallas or against officers or employees of the

University of North Texas at Dallas is in Dallas County.

Text of subsection effective on June 19, 2009, but only if a

specific appropriation is provided as described by Acts 2009,

81st Leg., R.S., Ch. 1213, Sec. 6, which states: This Act does

not make an appropriation. This Act takes effect only if a

specific appropriation for the implementation of the Act is

provided in a general appropriations act of the 81st Legislature.

(c-1) Venue for a suit filed solely against the University of

North Texas at Dallas College of Law or against officers or

employees of the University of North Texas at Dallas College of

Law is in Dallas County.

Text of subsection effective until June 19, 2009, but only if a

specific appropriation is provided as described by Acts 2009,

81st Leg., R.S., Ch. 1213, Sec. 6, which states: This Act does

not make an appropriation. This Act takes effect only if a

specific appropriation for the implementation of the Act is

provided in a general appropriations act of the 81st Legislature.

(d) In case of a conflict between Subsection (a), (b), or (c)

and any other law, Subsection (a), (b), or (c) controls.

Text of subsection effective on June 19, 2009, but only if a

specific appropriation is provided as described by Acts 2009,

81st Leg., R.S., Ch. 1213, Sec. 6, which states: This Act does

not make an appropriation. This Act takes effect only if a

specific appropriation for the implementation of the Act is

provided in a general appropriations act of the 81st Legislature.

(d) In case of a conflict between Subsection (a), (b), (c), or

(c-1) and any other law, Subsection (a), (b), (c), or (c-1)

controls.

(e) Service of citation or other required process must be made

on the attorney general and on an individual named by board rule

as a representative of the board.

(f) This section does not waive any defense or any immunity to

suit or liability that may be asserted by an entity or other

person described by Subsection (a), (b), or (c).

Added by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1213, Sec. 2, eff. June 19, 2009.

Sec. 105.152. POLICE JURISDICTION. Campus peace officers shall

have the same jurisdiction, powers, privileges, and immunities as

specified in Section 51.203, Education Code.

Added by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2, 2001.

Sec. 105.153. DELEGATION OF MUNICIPAL PARKING REGULATION

AUTHORITY. (a) By contract between the municipality and the

component institution, the governing body of the municipality may

delegate to the institution the authority to regulate the parking

of vehicles on any public street running through or immediately

adjacent to property owned or occupied and controlled by the

institution.

(b) The contract may authorize the component institution to

assign and regulate parking spaces for its use, to charge and

collect a fee from its personnel and students for parking, to

prohibit parking, and to charge and collect a fee for removing

vehicles parked in violation of law or ordinance or in violation

of a rule governing the parking of vehicles adopted by the board.

(c) The contract must be approved by resolution of the board and

the governing body of the municipality.

(d) The component institution shall have jurisdiction over

property owned or controlled by the institution to the extent

that it may:

(1) assign and regulate parking spaces for its use and charge

and collect appropriate fees for parking and improper parking;

(2) prohibit parking where it considers necessary; and

(3) set and collect fees for and remove vehicles parked in

violation of its rules and regulations or of state law.

Added by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2, 2001.

Sec. 105.154. CONSTRUCTION OF PROVISIONS REGARDING CAMPUS

SECURITY PERSONNEL. Sections 105.152 and 105.153 do not:

(1) limit the police powers of the municipality or its law

enforcement jurisdiction;

(2) render a campus peace officer an employee of the

municipality or entitle a campus peace officer to compensation

from the municipality; or

(3) restrict the power of the component institution under other

law to enforce laws, ordinances, or rules regulating traffic or

parking.

Added by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2, 2001.

SUBCHAPTER E. UNIVERSITY OF NORTH TEXAS

Sec. 105.201. DEFINITION. In this subchapter, "university"

means the University of North Texas.

Added by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2, 2001.

Sec. 105.202. UNIVERSITY OF NORTH TEXAS. The University of

North Texas is a coeducational institution of higher education

located in the city of Denton.

Added by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2, 2001.

Sec. 105.203. CONTRACTS WITH CITY FOR UTILITY SERVICES. The

board may contract with the City of Denton for the furnishing of

water and other utility services to the university. The rates to

be charged the university may not exceed those regularly

established, published, and declared rates for similar customers.

If there are no similar customers, the rates to be charged shall

be those established by the City of Denton for commercial users.

The city may make any adjustments, discounts, and special rates

that the governing authorities of the city may consider

appropriate to provide for the university.

Added by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2, 2001.

Sec. 105.204. MENTORING PROGRAM. (a) The board may establish a

mentoring program at the university. The program may provide

mentoring, tutoring, and other resources to students at all

levels of the educational system to assist students to:

(1) succeed in their education and achieve appropriate

educational goals; and

(2) prepare for the transition from being a student to becoming

an independent adult member of society.

(b) The program may recruit, train, coordinate, and support

mentors and tutors and may provide other resources to students in

the communities primarily served by the university who are

students at risk of dropping out of school, as defined by Section

29.081, or who are otherwise in need of services to assist them

in successfully completing their education and becoming

productive members of the community.

(c) The board shall establish in connection with the program a

continuing study and evaluation of mentoring activities and

research into the best practices and methods of mentoring.

(d) At the times determined by the board, the board shall

prepare a report relating to the operation of the program. The

report must include:

(1) a description of the program;

(2) information relating to the students served by the program;

(3) an analysis of the effects of the program on student

performance, including effects on dropout rates, school

attendance, grades, performance on assessment tests, graduation

rates, and entry into higher education programs;

(4) the costs of the program and the sources of funds used to

support the program; and

(5) the board's recommendations for continuing the program and

for any changes in the law authorizing the program.

(e) The board may use available institutional funds, as defined

by Section 51.009, to support the program. The board may solicit

and accept gift, grants, and donations from any public or private

source to support the program.

Added by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2, 2001.

SUBCHAPTER F. STATE HISTORICAL COLLECTION

Sec. 105.251. DESIGNATION. The historical collection of the

University of North Texas, consisting of books, documents,

stamps, coins, firearms, implements of warfare, relics,

heirlooms, and other items of historical importance, is

designated as a State Historical Collection, to be known as "The

State Historical Collection of the University of North Texas."

Added by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2, 2001.

Sec. 105.252. GIFTS AND DONATIONS. The board may accept and

receive gifts, donations, and collections of books, documents,

stamps, coins, firearms, implements of warfare, relics,

heirlooms, and collections of all kinds having historical

importance and value, to be used in teaching the youth of this

state.

Added by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2, 2001.

Sec. 105.253. RULES REGARDING GIFTS AND DONATIONS. The board

may adopt any rules regarding the receiving and holding of these

gifts, donations, and collections that it considers necessary and

advisable.

Added by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2, 2001.

SUBCHAPTER G. TEXAS ACADEMY OF MATHEMATICS AND SCIENCE

Sec. 105.301. ESTABLISHMENT; SCOPE. (a) The Texas Academy of

Mathematics and Science is established as a division of the

University of North Texas for the following purposes:

(1) to provide an enriched school for gifted and talented high

school juniors and seniors to complete their high school

education and to attend college courses for credit;

(2) to identify exceptionally gifted and intelligent high school

students at the junior and senior levels and offer them a

challenging education to maximize their development;

(3) to provide a rigorous academic program emphasizing

mathematics and science, but also including a strong and varied

humanities curriculum; and

(4) to reduce the shortage of mathematics and science

professionals in this state.

(b) The academy is a residential, coeducational institution for

selected Texas high school students with interest and potential

in mathematics and science under the control and management of

the board. Faculty members of the university shall teach all

academic classes at the academy.

(c) A student of the academy may attend a college course offered

by the university and receive college credit for that course.

(d) The board shall set aside adequate space on the university

campus in Denton to be used for the operation of the academy and

to carry out the purposes of this subchapter.

(e) The academy is not subject to the provisions of this code,

or to the rules of the Texas Education Agency, regulating public

schools, except that:

(1) professional employees of the academy are entitled to the

limited liability of an employee under Section 22.0511, 22.0512,

or 22.052;

(2) a student's attendance at the academy satisfies compulsory

school attendance requirements; and

(3) for each student enrolled, the academy is entitled to

allotments from the foundation school program under Chapter 42 as

if the academy were a school district without a tier one local

share for purposes of Section 42.253.

(f) If in any academic year the amount of the allotments under

Subsection (e)(3) exceeds the amount of state funds paid to the

academy under this section in the fiscal year ending August 31,

2003, the commissioner shall set aside from the total amount of

funds to which school districts are entitled under Section

42.253(c) an amount equal to the excess amount and shall

distribute that amount to the academy. After deducting the amount

set aside and paid to the academy by the commissioner under this

subsection, the commissioner shall reduce the amount to which

each district is entitled under Section 42.253(c) in the manner

described by Section 42.253(h). A determination of the

commissioner under this section is final and may not be appealed.

Amended by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2,

2001; Acts 2003, 78th Leg., ch. 204, Sec. 15.05, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 241, Sec. 1, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 1197, Sec. 6, eff. Sept. 1, 2003.

Sec. 105.302. SUPERVISION BY ADVISORY BOARD. (a) In operating

the academy the board shall consider the advice of an advisory

board composed of nine members.

(b) Each of the following shall appoint one member to serve on

the advisory board:

(1) the chairman of the State Board of Education;

(2) the commissioner of higher education;

(3) the president of the Texas Association of School

Administrators;

(4) the president of the Texas Association for the Gifted and

Talented;

(5) the governor;

(6) the lieutenant governor; and

(7) the speaker of the Texas House of Representatives.

(c) The president of the University of North Texas shall appoint

two members to the advisory board.

(d) A member of the advisory board serves for a term of six

years. If reappointed, a member may serve for more than one term.

(e) A member of the advisory board may not receive compensation

for the performance of duties on the advisory board, but a member

is entitled to reimbursement for actual and necessary expenses

incurred in carrying out official duties from funds appropriated

for the academy.

(f) The advisory board shall make recommendations to the dean of

the academy concerning the following:

(1) admission criteria;

(2) extracurricular activities;

(3) programs of study;

(4) rules for the discipline of students and for the management

of the academy and academy programs;

(5) a formula of admission that ensures the admission of

students from the various geographical areas of the state; and

(6) acceptance of nominations for and the selection of students

to be admitted to the academy.

(g) The advisory board shall conduct an annual evaluation of the

programs of the academy.

(h) A rule recommended by the advisory board under Subsection

(f) shall be consistent with the law and, if adopted, shall be

enforced by the staff and faculty of the academy.

Amended by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2,

2001; Acts 2003, 78th Leg., ch. 1276, Sec. 6.011, eff. Sept. 1,

2003.

Sec. 105.303. PROGRAM AND OPERATION. (a) The academy shall

operate on the same fall and spring semester basis as the

University of North Texas. Full-time students of the academy must

be enrolled for both the fall and spring semesters.

(b) In addition to academic classes, the academy may offer short

courses, workshops, seminars, weekend instructional programs,

summer programs, and other innovative programs.

(c) The pupil-teacher ratio in all regular academic classes at

the academy may not exceed 30 students for each classroom

teacher, except that the pupil-teacher ratio may exceed that

limit:

(1) in programs provided under Subsection (b), in physical

education courses, or in special enrichment courses; or

(2) if the board determines that a class with more than 30

students for each classroom teacher would contribute to the

educational development of the students in the class.

Amended by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2,

2001.

Sec. 105.304. EXTRACURRICULAR ACTIVITIES. The academy may offer

any extracurricular activity that a public secondary school could

offer. Students attending the academy may participate in all

extracurricular activities sanctioned by the university

interscholastic league.

Amended by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2,

2001.

Sec. 105.305. ELIGIBILITY. (a) Except as provided by

Subsection (b), the academy shall admit only high school juniors

and seniors.

(b) The academy may provide for an early admission year to allow

the admission of a student who is not yet a high school junior if

the abilities of the student warrant early entry.

Amended by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2,

2001.

Sec. 105.306. FUNDING. (a) The board is hereby authorized to

use available funds or to enter into contracts and accept grants

or matching grants for the purpose of establishing an academy of

mathematics and science.

(b) Any money received by the academy shall be expended to

further the functions and purposes of the academy listed in

Section 105.301.

(c) This section does not prevent the board from accepting

federal funds or money from any corporation or other private

contributor for use in operating or providing programs to the

academy.

Amended by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2,

2001.

Sec. 105.307. DEAN. (a) The board may appoint a dean of the

academy who shall serve at the pleasure of the board.

(b) The dean shall report to the provost of the University of

North Texas and shall have a seat on the council of deans.

(c) The dean shall prepare an annual budget for the operation of

the academy and submit the budget to the provost of the

university.

Amended by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2,

2001.

Sec. 105.308. LIABILITY. (a) The liability of the state under

Chapters 101 and 104, Civil Practice and Remedies Code, is

limited for the academy and employees assigned to the academy and

acting on behalf of the academy to the same extent that the

liability of a school district and an employee of the school

district is limited under Sections 22. 051 and 22.052 of this

code and Section 101.051, Civil Practice and Remedies Code.

(b) An employee assigned to the academy is entitled to

representation by the attorney general in a civil suit based on

an action or omission of the employee in the course of the

employee's employment, limits on liability, and indemnity under

Chapters 104 and 108, Civil Practice and Remedies Code.

Amended by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2,

2001.

SUBCHAPTER H. UNIVERSITY OF NORTH TEXAS HEALTH SCIENCE CENTER AT

FORT WORTH

Sec. 105.401. UNIVERSITY OF NORTH TEXAS HEALTH SCIENCE CENTER AT

FORT WORTH. The University of North Texas Health Science Center

at Fort Worth is a coeducational institution of higher education

that consists of a college of osteopathic medicine and other

programs as prescribed by the board in accordance with the rules

of the Texas Higher Education Coordinating Board.

Added by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2, 2001.

Sec. 105.402. PROHIBITED DEGREES. The board may not award an

M.D. degree.

Added by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2, 2001.

Sec. 105.403. TEACHING HOSPITAL; FACILITIES. (a) A complete

teaching hospital for the health science center shall be

furnished without cost or expense to the state.

(b) The board shall provide for adequate physical facilities for

use by the health science center in its teaching and research

programs.

Added by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2, 2001.

Sec. 105.404. AGREEMENTS WITH OTHER ENTITIES. The board may

execute and carry out affiliation or coordinating agreements with

any other entity, school, or institution in this state to provide

clinical, postgraduate, including internship and residency, or

other levels of medical educational work for the health science

center.

Added by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2, 2001.

SUBCHAPTER J. UNIVERSITY OF NORTH TEXAS AT DALLAS

Sec. 105.501. UNIVERSITY OF NORTH TEXAS AT DALLAS. (a) The

University of North Texas at Dallas is established as an

institution of higher education and component institution of the

University of North Texas System in the city of Dallas on

property designated by the board.

(b) The board may accept gifts, grants, and donations and may

acquire land for the University of North Texas at Dallas.

(c) The board may plan for the development of the University of

North Texas at Dallas and for the academic programs offered by

the university.

Text of subsection effective until May 23, 2009, but only if a

specific appropriation is provided as described by Acts 2009,

81st Leg., R.S., Ch. 129, Sec. 4, which states: This Act does not

make an appropriation. This Act takes effect only if a specific

appropriation for the implementation of the Act is provided in a

general appropriations act of the 81st Legislature.

(d) Notwithstanding any other provision of this subchapter, the

University of North Texas at Dallas may operate as a general

academic teaching institution with its own chief executive

officer, administration, and faculty only after the Texas Higher

Education Coordinating Board certifies that enrollment at the

University of North Texas System Center at Dallas has reached an

enrollment equivalent to 1,000 full-time students for one

semester. Until that enrollment level is reached, the board may

operate a system center of the University of North Texas in the

city of Dallas. Prior to reaching 2,500 full-time equivalent

students, the University of North Texas at Dallas may not receive

general revenue in excess of the 2003 expended amount with the

exception of funding provided through the General Academic

Instruction and Operations Formula for semester credit hour

increases and the Tuition Revenue Bond debt service for bonds

approved in the 78th Legislature. The institution will not be

eligible to receive the small school supplement in the General

Academic Instruction and Operations Formula until it reaches

2,500 full-time equivalent student enrollment.

Text of subsection effective on May 23, 2009, but only if a

specific appropriation is provided as described by Acts 2009,

81st Leg., R.S., Ch. 129, Sec. 4, which states: This Act does not

make an appropriation. This Act takes effect only if a specific

appropriation for the implementation of the Act is provided in a

general appropriations act of the 81st Legislature.

(d) Notwithstanding any other provision of this subchapter, the

University of North Texas at Dallas may operate as a general

academic teaching institution with its own chief executive

officer, administration, and faculty only after the Texas Higher

Education Coordinating Board certifies that enrollment at the

University of North Texas System Center at Dallas has reached an

enrollment equivalent to 1,000 full-time students for one

semester. Until that enrollment level is reached, the board may

operate a system center of the University of North Texas in the

city of Dallas.

Added by Acts 2001, 77th Leg., ch. 25, Sec. 1, eff. May 2, 2001.

Amended by Acts 2003, 78th Leg., ch. 1266, Sec. 7.01, eff. June

20, 2003. Renumbered from Education Code Sec. 105.451 by Acts

2003, 78th Leg., ch. 1275, Sec. 2(49), eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

129, Sec. 2, eff. May 23, 2009.

Text of section effective on June 19, 2009, but only if a

specific appropriation is provided as described by Acts 2009,

81st Leg., R.S., Ch. 1213, Sec. 6, which states: This Act does

not make an appropriation. This Act takes effect only if a

specific appropriation for the implementation of the Act is

provided in a general appropriations act of the 81st Legislature.

Sec. 105.502. UNIVERSITY OF NORTH TEXAS SYSTEM COLLEGE OF LAW.

(a) The board may establish and operate a school of law in the

city of Dallas as a professional school of the University of

North Texas System.

(b) In administering the law school, the board may prescribe

courses leading to customary degrees offered at other leading

American schools of law and may award those degrees.

(c) Until the University of North Texas at Dallas has been

administered as a general academic teaching institution for five

years, the board shall administer the law school as a

professional school of the system. After that period, the law

school shall become a professional school of the University of

North Texas at Dallas. Until the law school becomes a

professional school of the University of North Texas at Dallas,

the law school:

(1) is considered an institution of higher education under

Section 61.003 for all purposes under other law; and

(2) is entitled to formula funding as if the law school were a

professional school of a general academic teaching institution.

(d) Before the board establishes a law school under this

section, but not later than June 1, 2010, the Texas Higher

Education Coordinating Board shall prepare a feasibility study to

determine the actions the system must take to obtain

accreditation of the law school. The Texas Higher Education

Coordinating Board shall deliver a copy of the study to the chair

of each legislative standing committee or subcommittee with

jurisdiction over higher education.

(e) The board may solicit and accept gifts, grants, and

donations from any public or private source for the purposes of

this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1213, Sec. 3, eff. June 19, 2009.



CHAPTER 106. TEXAS SOUTHERN UNIVERSITY

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE F. OTHER COLLEGES AND UNIVERSITIES

CHAPTER 106. TEXAS SOUTHERN UNIVERSITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 106.01. TEXAS SOUTHERN UNIVERSITY. Texas Southern

University is a coeducational institution of higher education

located in the city of Houston.

Acts 1971, 62nd Leg., p. 3249, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 106.02. PURPOSE OF THE UNIVERSITY. In addition to its

designation as a statewide general purpose institution of higher

education, Texas Southern University is designated as a special

purpose institution of higher education for urban programming and

shall provide instruction, research, programs, and services as

are appropriate to this designation.

Added by Acts 1973, 63rd Leg., p. 1594, ch. 575, Sec. 1, eff.

June 15, 1973. Amended by Acts 2001, 77th Leg., ch. 520, Sec. 1,

eff. June 11, 2001.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 106.11. BOARD OF REGENTS. The government of the university

is vested in a board of nine regents appointed by the governor

with the advice and consent of the Senate.

Acts 1971, 62nd Leg., p. 3249, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1973, 63rd Leg., p. 1247, ch. 450,

Sec. 2, eff. June 14, 1973.

Sec. 106.12. TERMS OF OFFICE. Members of the board hold office

for staggered terms of six years, with the terms of three

directors expiring on February 1 of odd-numbered years.

Acts 1971, 62nd Leg., p. 3249, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 106.13. QUALIFICATIONS; OATH. Each member of the board

shall be a qualified voter of the state. The members shall be

selected from different portions of the state. Each member shall

take the constitutional oath of office.

Acts 1971, 62nd Leg., p. 3249, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 106.14. OFFICERS. The board shall elect a chairman and a

vice chairman from its members to serve at the will of the board.

The board shall appoint a secretary. The comptroller shall be the

treasurer of the university.

Acts 1971, 62nd Leg., p. 3249, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1997, 75th Leg., ch. 1423, Sec.

5.24, eff. Sept. 1, 1997.

Sec. 106.15. EXPENSES. The reasonable expenses incurred by

members of the board in the discharge of their duties shall be

paid from any available funds of the university.

Acts 1971, 62nd Leg., p. 3249, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 106.16. SEAL. The board may make, use, and alter a common

seal.

Acts 1971, 62nd Leg., p. 3249, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 106.31. ADMINISTRATIVE POWERS. The board shall establish

the several departments in the university, determine the offices,

professorships, and other positions at the institution, appoint a

president, appoint the professors and other officers and

employees and prescribe their duties, and fix their respective

salaries. The board shall enact bylaws, rules, and regulations

deemed necessary for the successful management and government of

the institution. The board may remove any professor, instructor,

tutor, or other officer or employee connected with the

institution when, in its judgment, the best interests and proper

operation of the institution requires it.

Acts 1971, 62nd Leg., p. 3250, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 106.32. EXPENDITURES. All expenditures shall be made by

order of the board and shall be paid on warrants issued by the

comptroller based on vouchers approved by the chairman of the

board or some other officer of the university designated by him

in writing to the comptroller, and countersigned by the secretary

of the board or some other officer of the university designated

by the secretary in writing to the comptroller.

Acts 1971, 62nd Leg., p. 3250, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 106.33. CONTRACTS WITH OTHER INSTITUTIONS. The board may

make proper arrangements by contract with other educational

institutions, hospitals, and clinics in Houston for the use of

any facilities and services it considers necessary and expedient

for the proper training and education of students in professional

courses.

Acts 1971, 62nd Leg., p. 3250, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 106.34. GIFTS, GRANTS. The board may accept from other

than state sources gifts and grants of money and property for the

benefit of the university.

Acts 1971, 62nd Leg., p. 3250, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 106.35. ACQUISITION AND DISPOSITION OF LAND. (a) The

board on behalf of the university may acquire by purchase,

exchange, or otherwise any tract or parcel of land or other real

property necessary or convenient for carrying out the purposes of

state-supported institutions of higher education, and may sell,

exchange, or lease any land owned by the university.

(b) The proceeds from any lease of land or other real property

shall be added to the general funds of the university. The

proceeds from any sale of land or other real property shall be

added to the capital funds of the board.

(c) The board has the power of eminent domain for land

acquisitions permitted by Subsection (a) of this section.

Acts 1971, 62nd Leg., p. 3250, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1977, 65th Leg., p. 2204, ch. 869,

Sec. 1, eff. Aug. 29, 1977; Acts 1979, 66th Leg., p. 1059, ch.

489, Sec. 1, eff. Aug. 27, 1979; Acts 1985, 69th Leg., ch. 237,

Sec. 1, eff. Aug. 26, 1985.

Sec. 106.36. MILITARY TRAINING. No student shall ever be

required to take any military training as a condition for

entrance into or graduation from the university.

Acts 1971, 62nd Leg., p. 3250, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 106.38. SUITS. Venue for a suit against the university is

in Harris County or Travis County. Process may be served on the

university only by service of citation on the president or one of

the university's vice-presidents.

Added by Acts 1987, 70th Leg., ch. 784, Sec. 1, eff. June 19,

1987.

SUBCHAPTER D. CONTROL OF UNIVERSITY FUNDS

Sec. 106.51. CONTROL OF MONEY COLLECTED. The board may retain

control of:

(1) money derived from student fees of all kinds;

(2) charges for use of rooms and dormitories;

(3) receipts from meals, cafes, and cafeterias;

(4) fees on deposit refundable to students under certain

conditions;

(5) receipts from school athletic activities;

(6) income from student publications and other student

activities;

(7) receipts from the sale of publication products and

miscellaneous supplies and equipment;

(8) students' voluntary deposits of money for safekeeping;

(9) funds, revenue, and accounts received from the University of

Houston and other institutions;

(10) gifts and grants to the university; and

(11) all other fees and local institutional income of a strictly

local nature arising out of, or incident to, the university's

educational activities.

Acts 1971, 62nd Leg., p. 3251, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 106.52. DEPOSITORIES. The board may select depository

banks as places of deposit of all funds of the kind and character

named in Section 106.51 of this code, which are collected by the

university, and the board shall require adequate surety bonds or

securities to be posted to secure the deposits and may require

additional security at any time the board deems any deposit

inadequately secured. All funds of the character named in Section

106.51 of this code, which are so collected, shall be deposited

in the depository bank or banks within five days from the date of

collection. Depository banks so selected are authorized to pledge

their securities to protect the funds. Any surety bond furnished

under the provisions of this section shall be payable to the

governor and his successors in office; and venue of suit to

recover any amount claimed by the state to be due on any of these

bonds is fixed in Travis County.

Acts 1971, 62nd Leg., p. 3251, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 106.53. ACCOUNTS; TRUST FUNDS. Separate accounts shall be

kept on the books of the university, showing the sources of all

sums collected and the purposes for which expended. All trust

funds handled by the board shall be deposited in separate

accounts and shall not be commingled with the general income from

student fees or other local institutional income, and all trust

funds shall be secured by separate bonds or securities.

Acts 1971, 62nd Leg., p. 3251, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 106.54. BIENNIAL REPORT. True and full accounts shall be

kept by the board and by the employees of the university of all

funds collected from all sources by the university, all the sums

paid out by it, and the persons to whom and the purposes for

which the sums are paid. The board shall print biennially a

complete report of all sums collected, all expenditures, and the

sums remaining on hand. The report shall be printed in

even-numbered years between September 1 and January 1. It shall

show the true condition of all funds as of the preceding August

1, and shall show all collections and expenditures for the

preceding two years. The board shall furnish copies of the

report to the governor, comptroller, state auditor, and attorney

general. The board shall furnish a copy to each member of the

House Appropriations Committee, the Senate Finance Committee, and

the House and Senate committees on education of each regular

session of the legislature within one week after the committees

are appointed.

Acts 1971, 62nd Leg., p. 3251, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1997, 75th Leg., ch. 1423, Sec.

5.25, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.85, eff. September 1, 2007.

Sec. 106.55. LEGISLATIVE INTENT. The authority granted the

board under this subchapter is intended to be the same as the

authority granted to the governing boards of The University of

Texas System, Texas A & M University System, and similar

institutions with regard to the control and use of local funds.

Acts 1971, 62nd Leg., p. 3252, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.



CHAPTER 107. TEXAS WOMAN'S UNIVERSITY

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE F. OTHER COLLEGES AND UNIVERSITIES

CHAPTER 107. TEXAS WOMAN'S UNIVERSITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 107.01. LOCATION AND PURPOSE OF UNIVERSITY. Texas Woman's

University is an institution of higher education for women with

its main campus at Denton.

Acts 1971, 62nd Leg., p. 3253, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 107.21. BOARD OF REGENTS. The board of regents of the

university is composed of nine persons, four of whom shall be

women, appointed by the governor with the advice and consent of

the senate. Each member of the board shall be a qualified voter;

and the members shall be selected from different portions of the

state. The members hold office for staggered terms of six years,

with the terms of three expiring February 1 of odd-numbered

years.

Acts 1971, 62nd Leg., p. 3253, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1983, 68th Leg., p. 2838, ch. 484,

art. III, Sec. 4, eff. June 19, 1983.

Sec. 107.211. GROUNDS FOR REMOVAL OF BOARD MEMBER. (a) It is a

ground for removal from the board that a member:

(1) commits malfeasance of office;

(2) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(3) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year, unless the absence is excused by majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it was taken when a ground for removal of a board

member existed.

Added by Acts 2001, 77th Leg., ch. 225, Sec. 1, eff. May 22,

2001.

Sec. 107.22. OFFICERS. The board shall biennially elect a

presiding officer, an assistant presiding officer, and other

officers it deems necessary from among its members.

Acts 1971, 62nd Leg., p. 3253, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 2001, 77th Leg., ch. 158, Sec. 1,

eff. Aug. 27, 2001.

Sec. 107.23. BOARD MEETINGS; MINUTES. The presiding officer

shall convene the board to consider any business connected with

the university whenever the presiding officer deems it expedient.

A full record shall be kept of all the board's proceedings.

Acts 1971, 62nd Leg., p. 3253, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 2001, 77th Leg., ch. 158, Sec. 1,

eff. Aug. 27, 2001.

Sec. 107.24. COMPENSATION OF BOARD. Members of the board shall

receive the same compensation conferred by law on the board of

regents of The University of Texas System.

Acts 1971, 62nd Leg., p. 3253, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 107.41. EXTENT OF POWERS. The board has the power incident

to its position and to the same extent, as far as applicable, as

is conferred on the board of regents of The University of Texas

System.

Acts 1971, 62nd Leg., p. 3253, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 107.42. STAFF. The board shall appoint a president of the

university and other officers and employees it deems proper and

shall fix their salaries. The board shall make rules and

regulations for the government of the university's staff as it

deems advisable.

Acts 1971, 62nd Leg., p. 3253, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 107.43. DEPARTMENTS. The board shall divide the course of

instruction into departments and shall select careful and

efficient professors in each department, in order to secure the

best possible instruction in all areas of study.

Acts 1971, 62nd Leg., p. 3254, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 107.44. RULES AND REGULATIONS. The board shall adopt rules

and regulations it deems necessary to carry out the purposes of

the institution and to enforce the faithful discharge of the

duties of all officers, professors, and students.

Acts 1971, 62nd Leg., p. 3254, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 107.45. EMINENT DOMAIN; RESTRICTION. (a) The board of

regents has the power of eminent domain to acquire for the use of

the university in the manner prescribed by Chapter 21, Property

Code, any real property that may be necessary and proper for

carrying out its purposes.

(b) The taking of real property by the board under this section

is declared to be for the use of this state. The board is not

required to deposit a bond or the amount equal to the award of

damages by the commissioners as provided by Section 21.021,

Property Code.

(c) The board may not use the power of eminent domain to acquire

real property that is dedicated to a public use by another

governmental entity.

Added by Acts 1977, 65th Leg., p. 42, ch. 26, Sec. 2, eff. March

24, 1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

276, Sec. 1, eff. June 15, 2007.

Sec. 107.46. GIFTS, GRANTS, AND DONATIONS. The board is

specifically authorized, upon terms and conditions acceptable to

it, to accept, retain, and administer gifts, grants, or donations

of any kind, including real estate or money, from any source, for

use by the university, and to carry out the directions,

limitations, and provisions declared in writing in the gifts,

grants or donations.

Added by Acts 1983, 68th Leg., p. 1251, ch. 271, Sec. 1, eff.

Sept. 1, 1983.

SUBCHAPTER D. DORMITORIES AND IMPROVEMENTS

Sec. 107.61. CONSTRUCTION OF DORMITORIES AND IMPROVEMENTS. The

board may erect and equip, or may contract with any person, firm,

or corporation for the erecting and equipping of dormitories and

other improvements, which shall be located either on the campus

or on land purchased or leased for the purpose by the board. The

board may purchase or lease additional real estate for the

purpose, or exchange or sell real estate for the purpose.

Acts 1971, 62nd Leg., p. 3254, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 107.62. OBLIGATIONS; PLEDGE OF REVENUE. In payment for the

erecting and equipping of dormitories and improvements, the board

may issue its obligations in the amount and on the terms deemed

advisable by the board. As security the board may pledge the

income from the dormitories and improvements erected or from

other dormitories owned by the university, as well as all other

revenue derived by the university from other sources, except

revenue derived by means of appropriations made for a specific

purpose by the legislature.

Acts 1971, 62nd Leg., p. 3254, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 107.63. SALE OF REAL ESTATE. The board may sell or

encumber any part of the campus or real estate owned by the

university for the purpose of obtaining funds with which to erect

and equip these improvements or for the purpose of securing the

payment of its obligations issued to any person, firm, or

corporation for the erecting or equipping of these improvements.

Acts 1971, 62nd Leg., p. 3254, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 107.64. REQUIRED DORMITORY RESIDENCE. The board may adopt

regulations it deems reasonable requiring any class or classes of

students to reside in university dormitories or other buildings.

Acts 1971, 62nd Leg., p. 3254, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 107.65. MANAGEMENT OF DORMITORIES. The board has absolute

and sole management and control of university dormitories and

other improvements.

Acts 1971, 62nd Leg., p. 3254, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 107.66. REQUISITION OF FURNISHINGS, EQUIPMENT, ETC. The

board may make requisition to the comptroller for furniture,

furnishings, equipment, and appointments required for the proper

use and enjoyment of improvements erected by the board, and the

comptroller may purchase and pay for the furnishings, equipment,

and appointments.

Acts 1971, 62nd Leg., p. 3255, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

4.013, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.86, eff. September 1, 2007.

Sec. 107.67. LIMITATION ON OBLIGATIONS. In the erecting, or in

contracts for the erecting, of dormitories and improvements, the

board may not in any manner incur any indebtedness against the

university except as provided in Sections 107.62 and 107.63 of

this code. The obligations incurred in the erecting of

dormitories and improvements may never be personal obligations of

the university but shall be discharged solely from the revenue or

property authorized to be pledged for that purpose.

Acts 1971, 62nd Leg., p. 3255, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 107.68. GENERAL POWERS. The board may do any and all

things necessary or convenient to carry out the purpose and

intent of this subchapter.

Acts 1971, 62nd Leg., p. 3255, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 107.69. STATE HISTORICAL COLLECTION. (a) The board may

establish an historical collection of items illustrating the

history of women in Texas. The historical collection is to be

housed in a building belonging to the university and is to be

known as "The History of Texas Women." When established, the

historical collection may be designated a state historical

collection and shall be for the use and enjoyment of all citizens

of Texas.

(b) The board may accept donations, gifts, and collections of

historical value for the use of the historical collection and

shall adopt rules for the receipt, care, custody, and control of

items in the collection.

Added by Acts 1979, 66th Leg., p. 1145, ch. 551, Sec. 1, eff.

June 11, 1979.

SUBCHAPTER E. CAMPUS SECURITY PERSONNEL

Sec. 107.81. CONCURRENT JURISDICTION WITH CITY POLICE. (a)

Campus security personnel commissioned under Section 51.203 of

this code have concurrent jurisdiction with police officers of

the City of Denton to enforce all criminal laws, including

traffic laws, of the state and all ordinances of the city

regulating traffic on any public street running through the

property of the university and on any public street immediately

adjacent to property owned or occupied and controlled by the

university.

(b) The form and content of traffic citations issued for

violations of law shall be similar to the type used by the State

Highway Patrol and shall be filed in the municipal court or any

justice of the peace court with jurisdiction of the offense.

Added by Acts 1981, 67th Leg., p. 892, ch. 317, Sec. 2, eff. Aug.

31, 1981.

Sec. 107.82. ASSISTANCE TO CITY POLICE. (a) The board of

regents and the city council of Denton may enter into written

agreements, authorized by resolution of each governing body, to

authorize the regular employed peace officers of the university

to assist the peace officers of the city in enforcing the laws of

the state and the ordinances of the city at any location in the

city.

(b) To be valid, an agreement under Subsection (a) of this

section must be approved by the attorney general.

(c) While acting pursuant to the agreement in Subsection (a)

above and when such act is outside the property of the university

or outside any public street running through, adjacent to, or

within property owned or occupied and controlled by the

university, the peace officers of the university are under the

jurisdiction and command of the chief of police of Denton.

(d) Neither the state nor the university is liable for actions

of a campus police officer acting under the jurisdiction and

command of the chief of police of Denton.

(e) The university shall have jurisdiction over its personnel

and students upon property owned by the university to the extent

that it may (1) assign and regulate parking spaces for its use

and charge and collect appropriate fees for parking and improper

parking; (2) prohibit parking where it deems necessary; (3) set

and collect fees for and remove vehicles parked in violation of

its rules and regulations or the laws of the State of Texas.

Added by Acts 1981, 67th Leg., p. 892, ch. 317, Sec. 2, eff. Aug.

31, 1981.

Sec. 107.83. CITY DELEGATION OF PARKING REGULATION AUTHORITY.

(a) By contract between the city and the university, the city

council of Denton may delegate to the university the authority to

regulate the parking of vehicles on any public street running

through or immediately adjacent to property owned or occupied and

controlled by the university.

(b) The contract may authorize the university to assign and

regulate parking spaces for its use, to charge and collect a fee

from its personnel and students for parking, to prohibit parking,

and to charge and collect a fee for removing vehicles parked in

violation of law or ordinance or in violation of a rule governing

the parking of vehicles adopted by the board. All parking

violations shall be filed in the Municipal Court of Denton or the

justice of the peace court having jurisdiction over the offense.

(c) Before the contract is considered by the city council or the

board, the attorney general and the city attorney of Denton shall

review and either approve the contract or file written legal

objections to the contract with the chief executive officer of

both the board and the council. The contract must be approved by

resolution of the board and the city council.

Added by Acts 1981, 67th Leg., p. 892, ch. 317, Sec. 2, eff. Aug.

31, 1981.

Sec. 107.84. CONSTRUCTION OF SUBCHAPTER. This subchapter does

not:

(1) limit the police powers of the city or its law enforcement

jurisdiction;

(2) render a campus peace officer an employee of the city or

entitle a campus peace officer to compensation from the city; or

(3) restrict the power of the university under other law to

enforce laws, ordinances, or rules regulating traffic or parking.

Added by Acts 1981, 67th Leg., p. 892, ch. 317, Sec. 2, eff. Aug.

31, 1981.



CHAPTER 109. TEXAS TECH UNIVERSITY SYSTEM

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE F. OTHER COLLEGES AND UNIVERSITIES

CHAPTER 109. TEXAS TECH UNIVERSITY SYSTEM

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 109.001. TEXAS TECH UNIVERSITY SYSTEM. (a) The Texas Tech

University System hereby created is composed of all those

institutions and entities presently under the governance,

control, jurisdiction, and management of the board of regents of

Texas Tech University.

(b) The Texas Tech University System shall also be composed of

such other institutions and entities as from time to time may be

assigned by specific legislative act to the governance, control,

jurisdiction, and management of the Texas Tech University System.

(c) The governance, control, jurisdiction, organization, and

management of the Texas Tech University System is hereby vested

in the present board of regents of Texas Tech University, which

will hereinafter be known and designated as the board of regents

of the Texas Tech University System. The board by rule may

delegate a power or duty of the board to an officer, employee, or

other agent of the board.

Added by Acts 1999, 76th Leg., ch. 1583, Sec. 2, eff. Sept. 1,

1999.

Sec. 109.01. TEXAS TECH UNIVERSITY. Texas Tech University is a

coeducational institution of higher education located in the city

of Lubbock.

Acts 1971, 62nd Leg., p. 3259, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 109.21. BOARD OF REGENTS. The government, control, and

direction of the policies of the university are vested in a board

of nine regents, who shall be appointed by the governor with the

advice and consent of the senate.

Acts 1971, 62nd Leg., p. 3259, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.22. BOARD MEMBERS: TERMS, VACANCIES. Except for the

initial appointees, members hold office of terms of six years

expiring on January 31 of odd-numbered years. In making the

initial appointments, the governor shall designate three for

terms expiring in 1971, three for terms expiring in 1973, and

three for terms expiring in 1975. Any vacancy shall be filled for

the unexpired portion of the term by appointment by the governor

with the advice and consent of the senate.

Acts 1971, 62nd Leg., p. 3259, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.23. CHIEF EXECUTIVE OFFICER: SELECTION, DUTIES. The

board shall provide a chief executive officer, who shall devote

his attention to the executive management of the university and

who shall be directly accountable to the board for the conduct of

the university. The board, when required by law to be the

governing body of any other state educational institution or

facility, shall also direct the chief executive officer to be

directly responsible for the executive management of that other

institution or facility.

Acts 1971, 62nd Leg., p. 3259, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 109.41. EMINENT DOMAIN. The board of regents has the power

of eminent domain to acquire land needed to carry out the

purposes of the university.

Acts 1971, 62nd Leg., p. 3259, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.42. RESIDENCE FOR PRESIDENT. The board may purchase a

house or may purchase land and construct a house suitable for the

residence of the president of the university.

Acts 1971, 62nd Leg., p. 3259, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.43. DORMITORIES: RULES AND REGULATIONS. The board may

adopt rules and regulations it deems advisable requiring any

class or classes of students to reside in university dormitories

or other buildings.

Acts 1971, 62nd Leg., p. 3260, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.44. RESEARCH PARK. (a) The board may plan, develop,

and maintain a research park on a portion of the campus of the

university. For this purpose, the board may select and set aside

on the campus a tract of land of approximately 150 acres.

(b) The board may subdivide the tract into lots and lease the

lots to persons, firms, foundations, associations, corporations,

and government agencies for the purpose of conducting research.

Each lessee may construct buildings and facilities appropriate

for research, subject to rules of the board.

(c) The board may execute any lease deemed favorable to the

university, and the board shall establish standards of admission

for tenant organizations, rental rates, and architectural and

landscaping standards.

(d) Money received from the rental of sites in the research park

shall be used to offset the expenses involved in developing the

sites and providing utilities and services. Any excess of

receipts over expenses shall be applied toward research

activities undertaken in behalf of the university. The support

and maintenance of the park shall never become a charge against

or obligation of the State of Texas.

(e) The research park shall be used for research only, and the

board shall prohibit manufacturing, social, political, religious,

fraternal, and other uses.

Acts 1971, 62nd Leg., p. 3260, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.45. CITY MUSEUM. (a) The board may rent, lease, or

convey, for a sum of money to be determined by the board, a part

of the campus, not to exceed four acres, to the city of Lubbock

for the sole purpose of building, with bonds or current city

taxes, and maintaining with city tax money, a history, science,

and art museum.

(b) The board may rent or lease a building or any part of a

building on the parcel of land to the city of Lubbock for the

sole purpose of maintaining a history and art museum for a sum of

money to be determined by the board.

(c) The board may dedicate for public use a street or streets

leading to and connecting the parcel of land and building and to

provide ingress and egress to and from a public highway and to

and from adjacent parking lots.

(d) The board, at its discretion, may contract with the city of

Lubbock for the staffing, operation, and maintenance of a history

and art museum with funds provided by the city of Lubbock.

(e) The board may enter into contracts and agreements which are

necessary and proper for carrying out the provisions of this

section, provided that no expenditure of money by the board shall

be made except as may be appropriated by the legislature.

Acts 1971, 62nd Leg., p. 3260, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.46. LEASE OF LAND FOR ARMORY. (a) The board may lease

to a suitable agency of the United States a portion of the

campus, not to exceed five and one-half acres, for a period not

to exceed 99 years, to be used as a site for the erection and

maintenance of an armory building or other suitable building or

buildings for the instruction of students in military and naval

sciences and other subjects.

(b) The board may enter into lease contracts and other contracts

and agreements which are necessary and proper in carrying out the

provisions of this section.

Acts 1971, 62nd Leg., p. 3260, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.47. LEASE OF LAND FOR NATIONAL GUARD ARMORY. (a) The

board may select and lease a portion of the campus to the Texas

National Guard for the purpose of erecting an armory and other

buildings suitable for use by the Texas National Guard. The

board may enter into a lease contract with the adjutant general

on terms which are suitable and satisfactory to the board for a

term of not more than 99 years.

(b) The board may select and set aside a tract of campus land,

not in excess of 10 acres, to be used by the Texas National Guard

as a drill ground.

(c) The board may permit the adjutant general and the Texas

National Guard and any of its subdivisions ingress upon and

egress from the campus for the purpose of going to and from the

armory and other buildings and the drill ground.

Acts 1971, 62nd Leg., p. 3261, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1997, 75th Leg., ch. 1168, Sec. 3,

eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1335, Sec. 10, eff. September 1, 2007.

Sec. 109.48. UTILITIES EASEMENTS. On terms, conditions,

stipulations, and compensation as determined by the board, the

board may convey, dedicate, or use any other appropriate method

of conveyance to grant, convey, or dedicate rights, title,

rights-of-way, or easements involving or in connection with the

furnishing or providing of electricity, water, sewage disposal,

natural gas, telephone, telegraph, or other utility service on,

over, or through the campus of Texas Tech University in Lubbock

County. The chairman of the board may execute and deliver

conveyances or dedications on behalf of Texas Tech University.

Added by Acts 1975, 64th Leg., p. 362, ch. 155, Sec. 1, eff. May

8, 1975.

Sec. 109.49. SALE OF CROPS. Proceeds from the sale, barter, or

exchange of crops resulting from any agricultural activities at

the institution shall be applied to defray the expenses of

conducting the agricultural activities.

Added by Acts 1975, 64th Leg., p. 362, ch. 154, Sec. 1, eff. May

8, 1975.

Sec. 109.52. DONATIONS, GIFTS, GRANTS, AND ENDOWMENTS. The

board may accept donations, gifts, grants, and endowments for

Texas Tech University to be held in trust and administered by the

board.

Added by Acts 1983, 68th Leg., p. 720, ch. 166, Sec. 2, eff. May

20, 1983.

Sec. 109.53. [RESERVED].

Sec. 109.54. MANAGEMENT OF LANDS. The board has the sole and

exclusive management and control of lands set aside and

appropriated to or acquired by the institutions under its

governance. The board may lease, sell, exchange, acquire, dispose

of, and otherwise manage, control, and use the lands in any

manner and at prices and under terms and conditions the board

deems best for the interest of the institutions. However, the

board may not sell any of the original main campus located in

Lubbock, Lubbock County, unless the sale is approved by act of

the legislature. No grazing lease shall be made for a period of

more than five years.

Added by Acts 1975, 64th Leg., p. 1248, ch. 471, Sec. 1, eff.

Sept. 1, 1975. Amended by Acts 1983, 68th Leg., p. 719, ch. 166,

Sec. 1, eff. May 20, 1983. Renumbered from Education Code Sec.

109.48 by Acts 1987, 70th Leg., ch. 167, Sec. 5.01(a)(22), eff.

Sept. 1, 1987.

Sec. 109.55. [RESERVED].

SUBCHAPTER D. MINERAL DEVELOPMENT IN UNIVERSITY LAND

Sec. 109.61. MINERAL LEASES; DISPOSITION OF PROCEEDS. (a) The

board may lease for oil, gas, sulphur, or other mineral

development to the highest bidder at public auction all or part

of the lands under the exclusive control of the board owned by

the State of Texas and acquired for the use of Texas Tech

University and its divisions.

(b) Any money received by virtue of this section shall be

deposited in the state treasury to the credit of a special fund

to be known as the Texas Tech University special mineral fund, to

be used exclusively for the university and its branches and

divisions. However, no money shall ever be expended from this

fund except as authorized by the general appropriations act.

Acts 1971, 62nd Leg., p. 3261, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.62. MAJORITY OF BOARD TO ACT. A majority of the board

has power to act in all cases under this subchapter except as

otherwise provided in this subchapter.

Acts 1971, 62nd Leg., p. 3261, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.63. SUBDIVISION OF LAND; TITLES. (a) The board may

have the lands surveyed or subdivided into tracts, lots, or

blocks which, in their judgment, will be most conducive and

convenient to an advantageous sale or lease of oil, gas, sulphur,

or other minerals in the lands; and the board may make maps and

plats which it deems necessary to carry out the purposes of this

subchapter.

(b) The board may obtain authentic abstracts of title to the

lands from time to time as it deems necessary and may take

necessary steps to perfect a merchantable title to the lands.

Acts 1971, 62nd Leg., p. 3261, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.64. SALE OF LEASES; ADVERTISEMENTS; PAYMENTS. (a)

Whenever in the opinion of the board there is a demand for the

purchase of oil, gas, sulphur, or other mineral leases on any

tract or part of any tract of land which will reasonably insure

an advantageous sale, the board shall place the oil, gas,

sulphur, or other mineral leases on the land on the market in a

tract or tracts, or any part of a tract, which the board may

designate.

(b) The board shall have advertised a brief description of the

land from which the oil, gas, sulphur, or other minerals is

proposed to be leased. The advertisement shall be made by

inserting in two or more papers of general circulation in this

state, and in addition, the board may, in its discretion, cause

the advertisement to be placed in an oil and gas journal

published in and out of the state. The board may also mail copies

of the proposals to the county judge of the county where the

lands are located and to other persons the board believes would

be interested.

(c) The board may sell the lease or leases to the highest bidder

at public auction at the university in Lubbock at any hour

between 10 a. m. and 5 p. m.

(d) The highest bidder shall pay to the board on the day of the

sale 25 percent of the bonus bid, and the balance of the bid

shall be paid within 24 hours after the bidder is notified that

the bid has been accepted. Payments shall be made in cash,

certified check, or cashier's check, as the board directs. The

failure of the bidder to pay the balance of the amount bid will

forfeit to the board the 25 percent paid.

Acts 1971, 62nd Leg., p. 3262, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.65. SEPARATE BIDS; MINIMUM ROYALTY; DELAY RENTAL. (a)

A separate bid shall be made for each tract or subdivision of a

tract.

(b) No bid shall be accepted which offers a royalty of less than

one-eighth of the gross production of oil, gas, sulphur, and

other minerals in the land bid upon, and this minimum royalty may

be increased at the discretion of the board.

(c) Every bid shall carry the obligation to pay an amount not

less than $1 per acre for delay in drilling or development. The

amount shall be fixed by the board in advance of the

advertisement. The amount fixed shall be paid every year for five

years unless in the meantime production in paying quantities is

had upon the land or the land is released by the lessee.

Acts 1971, 62nd Leg., p. 3262, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.66. REJECTION OF BIDS; WITHDRAWAL OF LAND. The board

may reject any and all bids and may withdraw any land advertised

for lease.

Acts 1971, 62nd Leg., p. 3262, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.67. ACCEPTANCE; CONDITIONS AND PROVISIONS OF LEASE.

(a) If, in the opinion of the board, any one of the bidders has

offered a reasonable and proper price for any tract, which is not

less than the price set by the board, the lands advertised may be

leased for oil, gas, sulphur, and other mineral purposes under

the terms of this section and subject to regulations prescribed

by the board which are not inconsistent with the provisions of

this section. In the event no bid is accepted by the board at

public auction, any subsequent procedure for the sale of the

leases shall be in the manner prescribed in the preceding

sections.

(b) No lease shall be made by the board which will permit the

drilling or mining for oil, gas, sulphur, or other minerals

within 300 feet of any building on the land without the consent

of the board. In making any lease on any experimental station or

farm, the lease shall provide that the operations for oil, gas,

and other minerals shall not in any way interfere with use of the

land for university purposes and shall not cause the abandonment

of the property or its use for experimental farm purposes. The

lease shall also provide that the lessee operating the property

shall drill and carry on his operations in such a way as not to

cause the abandonment of the property for university purposes,

and the leased property shall be subject to the use by the state

for all university purposes, and the board shall continue to

operate the university.

Acts 1971, 62nd Leg., p. 3262, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.68. ACCEPTANCE AND FILING OF BIDS; YEARLY PAYMENTS;

TERMINATION OF LEASE. (a) If the board determines that a

satisfactory bid has been received for the oil, gas, sulphur, or

other mineral lands, it shall accept the bid and reject all

others and shall file the accepted bid in the general land

office.

(b) Whenever the royalties shall amount to as much as the yearly

payments fixed by the board, the yearly payments may be

discontinued.

(c) If before the expiration of five years oil, gas, sulphur, or

other minerals have not been produced in paying quantities, the

lease shall terminate unless extended as provided in Sections

109.70 and 109.71 of this code.

Acts 1971, 62nd Leg., p. 3263, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.69. AWARD AND FILING OF LEASE. If the board determines

that a satisfactory bid has been received for the oil, gas,

sulphur, or other minerals, it shall make an award to the bidder

offering the highest price, and a lease shall be filed in the

general land office.

Acts 1971, 62nd Leg., p. 3263, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.70. EXPLORATORY TERM OF LEASE; EXTENSION; OTHER

PROVISIONS. (a) The exploratory term of a lease as determined

by the board prior to the promulgation of the advertisement shall

not exceed five years, and each lease shall provide that the

lease will terminate at the expiration of its exploratory term

unless by unanimous vote of the board the lease is extended for a

period of three years.

(b) The lease may be extended if the board finds that there is a

likelihood of oil, gas, sulphur, or other minerals being

discovered by the lessees, and that the lessees have proceeded

with diligence to protect the interest of the state. If oil, gas,

sulphur, or other minerals are being produced in paying

quantities from the premises, the lease shall continue in force

and effect as long as the oil, gas, sulphur, or other minerals

are being so produced. No extension may be made by the board

until the last 30 days of the original term of the lease.

(c) The lease shall include additional provisions and

regulations prescribed by the board to preserve the interest of

the state, not inconsistent with the provisions of this

subchapter.

Acts 1971, 62nd Leg., p. 3263, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.71. EXTENSION OF LEASES. When in the discretion of the

board it is deemed for the best interest of the state to extend a

lease issued by the board, the board may by unanimous vote extend

the lease for a period not to exceed three years, on the

condition that the lessee shall continue to pay yearly rental as

provided in the lease and shall comply with any additional terms

which the board may see fit and proper to demand. The board may

extend the lease and execute an extension agreement.

Acts 1971, 62nd Leg., p. 3264, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.72. CONTROL OF DRILLING AND PRODUCTION. The drilling

for and the production of oil, gas, and other minerals from the

lands shall be governed and controlled by the Railroad Commission

of Texas and other regulatory bodies which govern and control

other fields in this state.

Acts 1971, 62nd Leg., p. 3264, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.73. DRILLING OPERATIONS: SUSPENSION OF RENT;

CONTINUANCE OF LEASE; DUTY TO PREVENT DRAINAGE. (a) If during

the term of a lease issued under the provisions of this

subchapter the lessee is engaged in actual drilling operations

for the discovery of oil, gas, sulphur, or other minerals, no

rentals shall be payable as to the tract on which the operations

are being conducted as long as the operations are proceeding in

good faith.

(b) In the event oil, gas, sulphur, or other minerals are

discovered in paying quantities on any tract of land covered by a

lease, then the lease as to that tract shall remain in force as

long as oil, gas, sulphur, or other minerals are produced in

paying quantities from the tract.

(c) In the event of the discovery of oil, gas, sulphur, or other

minerals on any tract covered by a lease or on any land adjoining

the tract, the lessee shall conduct such operations as may be

necessary to prevent drainage from the tract covered by the lease

to properly develop the same to the extent that a reasonably

prudent man would do under the same and similar circumstances.

Acts 1971, 62nd Leg., p. 3264, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.74. TITLE TO RIGHTS PURCHASED; ASSIGNMENT;

RELINQUISHMENT. (a) Title to all rights purchased may be held

by the owners as long as the area produces oil, gas, sulphur, or

other minerals in paying quantities.

(b) All rights purchased may be assigned. All assignments shall

be filed in the general land office as prescribed by rule,

accompanied by 10 cents per acre for each acre assigned and the

filing fee as prescribed by rule. An assignment shall not be

effective unless filed as required by rule.

(c) All rights to all or any part of a leased tract may be

released to the state at any time by recording a release

instrument in the county or counties in which the tract is

located. Releases shall also be filed with the chairman of the

board and the general land office, accompanied by the filing fee

prescribed by rule. A release shall not relieve the owner of any

obligations or liabilities incurred prior to the release.

(d) The board shall authorize the laying of pipeline and

telephone line and the opening of roads deemed reasonably

necessary in carrying out the purposes of this subchapter.

Acts 1971, 62nd Leg., p. 3264, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1987, 70th Leg., ch. 948, Sec. 37,

eff. Sept. 1, 1987.

Sec. 109.75. PAYMENT OF ROYALTIES; RECORDS; REPORT OF RECEIPTS.

(a) If oil or other minerals are developed on any of the lands

leased by the board, the royalty as stipulated in the sale shall

be paid to the general land office in Austin on or before the

last day of each month for the preceding month during the life of

the rights purchased. The royalty payments shall be set aside in

the state treasury as specified in Section 109.61 of this code

and used as provided in that section.

(b) The royalty paid to the general land office shall be

accompanied by the sworn statement of the owner, manager, or

other authorized agent showing the gross amount of oil, gas,

sulphur, or other minerals produced and sold off the premises and

the market value of the minerals, together with a copy of all

daily gauges, or vats, tanks, gas meter readings, pipeline

receipts, gas line receipts, and other checks and memoranda of

the amounts produced and put into pipelines, vats, tanks, or pool

and gas lines or gas storage. The books and accounts, receipts

and discharges of all wells, tanks, vats, pools, meters, and

pipelines, and all contracts and other records pertaining to the

production, transportation, sale, and marketing of the oil, gas,

sulphur, or other minerals shall at all times be subject to

inspection and examination by any member of the board or any duly

authorized representative of the board.

(c) The commissioner of the general land office shall tender to

the board on or before the 10th day of each month a report of all

receipts from the lease or sale of oil, gas, sulphur, or other

minerals turned into the special fund in the state treasury

during the preceding month.

Acts 1971, 62nd Leg., p. 3265, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.76. PROTECTION FROM DRAINAGE; FORFEITURE OF RIGHTS.

(a) In every case where the area in which oil, gas, sulphur, or

other minerals sold is contiguous or adjacent to lands which are

not lands belonging to and held by the university, the acceptance

of the bid and the sale made thereby shall constitute an

obligation of the owner to adequately protect the land leased

from drainage from the adjacent lands to the extent that a

reasonably prudent operator would do under the same and similar

circumstances.

(b) In cases where the area in which the oil, gas, sulphur, or

other minerals sold is contiguous to other lands belonging to and

held by the university which have been leased or sold at a lesser

royalty, the owner shall protect the land from drainage from the

lands leased or sold for a lesser royalty.

(c) On failure to protect the land from drainage as provided in

this section, the sale and all rights acquired may be forfeited

by the board in the manner provided in Section 109.77 of this

code for forfeitures.

Acts 1971, 62nd Leg., p. 3265, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.77. FORFEITURE AND OTHER REMEDIES; LIENS. (a) Leases

granted under the provisions of this chapter are subject to

forfeiture by the board by an order entered in the minutes of the

board reciting the acts or omissions constituting a default and

declaring a forfeiture.

(b) Any of the following acts or omissions constitutes a

default:

(1) the failure or refusal by the owner of the rights acquired

under this chapter to make a payment of a sum due, either as

rental or royalty on production, within 30 days after the payment

becomes due;

(2) the making of a false return or false report concerning

production, royalty, drilling, or mining by the owner or his

authorized agent;

(3) the failure or refusal of the owner or his agent to drill an

offset well or wells in good faith, as required by the lease;

(4) the refusal of the owner or his agent to allow the proper

authorities access to the records and other data pertaining to

the operations authorized in this subchapter;

(5) the failure or refusal of the owner or his authorized agent

to give correct information to the proper authorities, or to

furnish the log of any well within 30 days after production is

found in paying quantities; or

(6) the violation by the owner of any material term of the

lease.

(c) The board may, if it so desires, have suit for forfeiture

instituted through the attorney general.

(d) On proper showing by the forfeiting owner within 30 days

after the declaration of forfeiture, the lease may be reinstated

at the discretion of the board and upon terms prescribed by the

board.

(e) In case of violation by the owner of the lease contract, the

remedy of forfeiture shall not be the exclusive remedy, and the

state may institute suit for damages or specific performance or

both.

(f) The state shall have a first lien on oil, gas, sulphur, or

other minerals produced in the leased area, and on all rigs,

tanks, vats, pipelines, telephone lines, and machinery and

appliances used in the production and handling of oil, gas,

sulphur, or other minerals produced, to secure the amount due

from the owner of the lease.

Acts 1971, 62nd Leg., p. 3265, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.78. FILING OF DOCUMENTS AND PAYMENT OF ROYALTIES, FEES,

AND RENTALS. (a) All surveys, files, copies of sale and lease

contracts, and other records pertaining to the sales and leases

authorized in this subchapter shall be filed in the general land

office and shall constitute archives.

(b) Payment of all royalties, lease fees, rentals for delay in

drilling or mining, filing fees for assignments and

relinquishments, and all other payments shall be made to the

commissioner of the general land office at Austin. The

commissioner shall transmit all payments received to the

comptroller for deposit to the credit of the Texas Tech

University special mineral fund.

Acts 1971, 62nd Leg., p. 3266, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1997, 75th Leg., ch. 1423, Sec.

5.26, eff. Sept. 1, 1997.

Sec. 109.79. FORMS, REGULATIONS, RULES, AND CONTRACTS. The

board shall adopt proper forms, regulations, rules, and contracts

which, in its judgment, will protect the income from lands leased

pursuant to this subchapter.

Acts 1971, 62nd Leg., p. 3266, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 109.80. MANAGEMENT OF SURFACE AND MINERAL ESTATES. (a)

The board may lease for oil, gas, sulphur, ore, water, and other

mineral development all land under its exclusive control for the

use of the university. The board may make and enter into pooling

agreements, division orders, or other contracts necessary in the

management and development of its land.

(b) All leases, pooling agreements, division orders, or other

contracts entered into by the board shall be on terms that the

board considers in the best interest of the university. The board

may not sell a lease for less than the royalty and rental terms

demanded at that time by the General Land Office in connection

with the sale of oil, gas, and other mineral leases of the public

lands of this state.

(c) All money received under the leases and contracts executed

for the management and development of the land, except revenue

pledged to the payment of revenue bonds or notes, shall be

deposited to the credit of a special fund created by the board.

The board shall designate a depository for the special fund and

protect the money deposited in it by the pledging of assets of

the depository in the same manner as is required for the

protection of public funds. Money deposited in the special fund

may be used by the board for the administration of the

university, for payment of principal of and interest on revenue

bonds or notes issued by the board, and for any other purpose

that in the judgment of the board may be for the good of the

university.

Added by Acts 1983, 68th Leg., p. 720, ch. 166, Sec. 3, eff. May

20, 1983.



CHAPTER 109A. ANGELO STATE UNIVERSITY

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE F. OTHER COLLEGES AND UNIVERSITIES

CHAPTER 109A. ANGELO STATE UNIVERSITY

Sec. 109A.001. ESTABLISHMENT; SCOPE. (a) Angelo State

University is a general academic teaching institution located in

the city of San Angelo.

(b) The university is a component institution of the Texas Tech

University System and is under the management and control of the

board of regents of the Texas Tech University System. The board

of regents has the same powers and duties concerning Angelo State

University as are conferred on the board by statute concerning

Texas Tech University and Texas Tech University Health Sciences

Center.

Added by Acts 2007, 80th Leg., R.S., Ch.

179, Sec. 1, eff. September 1, 2007.

Sec. 109A.002. COURSES AND DEGREES; RULES; AFFILIATION

AGREEMENTS; JOINT APPOINTMENTS. (a) The board of regents, with

the approval of the Texas Higher Education Coordinating Board,

may prescribe courses at the university leading to customary

degrees as are offered at leading American educational

institutions and may award those degrees, including

baccalaureate, master's, and doctoral degrees and their

equivalents.

(b) A new department, school, or degree program may not be

instituted at the university without the prior approval of the

Texas Higher Education Coordinating Board.

(c) The board of regents shall adopt rules for the operation,

control, and management of the university as may be necessary for

the conduct of the university as one of the first class.

(d) The board may enter into an affiliation or coordination

agreement with any other entity or institution in this state to

further the purposes of the university.

(e) The board may make joint faculty appointments in Angelo

State University and in other institutions under its governance.

The board may make a joint faculty appointment in Angelo State

University concurrently with the appointment of the faculty

member by another institution of higher education in accordance

with an affiliation agreement described by Subsection (d). The

salary of a person who receives a joint appointment shall be

apportioned to the appointing institutions on the basis of

services rendered.

Added by Acts 2007, 80th Leg., R.S., Ch.

179, Sec. 1, eff. September 1, 2007.

Sec. 109A.003. OBLIGATIONS AND BENEFITS OF STATE LAW. The

university is subject to the obligations and entitled to the

benefits of all laws of this state applicable to all other state

institutions of higher education, except that this subchapter

prevails to the extent of any conflict between this subchapter

and any other law of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

179, Sec. 1, eff. September 1, 2007.

Sec. 109A.004. MILITARY TRAINING. The university may not

require a student to participate in military training as a

condition for admission to or graduation from the university.

Added by Acts 2007, 80th Leg., R.S., Ch.

179, Sec. 1, eff. September 1, 2007.

Sec. 109A.005. AUTHORITY TO TRANSFER SAN ANGELO MUSEUM OF FINE

ARTS. (a) In this section, "nonprofit organization" means an

organization exempt from federal income taxation under Section

501(a), Internal Revenue Code of 1986, as an organization

described by Section 501(c)(3) of that code.

(b) The board of regents may transfer title to the real property

and improvements of the San Angelo Museum of Fine Arts to a

nonprofit organization if:

(1) before transferring title, the board of regents holds a

public meeting at which the transfer is an agenda item and, in

addition to any other notice required, gives notice of the

meeting by publishing the subject matter, location, date, and

time of the meeting in a newspaper having general circulation in

the city of San Angelo;

(2) the board of regents determines that:

(A) the transfer will serve the interests of the university and

the public; and

(B) at the time of the transfer, the university does not require

the entirety of the real property or improvements for educational

purposes; and

(3) the nonprofit organization to which the transfer is proposed

to be made has demonstrated, to the satisfaction of the board of

regents, that the organization intends to continue to:

(A) use the real property and improvements for public purposes,

including educational purposes; and

(B) keep the museum open to the public on a frequent and regular

basis.

(c) To make a transfer under this section, the chairman of the

board of regents shall execute a deed transferring title to the

real property and improvements of the San Angelo Museum of Fine

Arts to the nonprofit organization. The deed must:

(1) cite the authorization by the board of regents to make the

transfer; and

(2) provide that title to the real property and improvements

reverts to the Texas Tech University System if the nonprofit

organization:

(A) discontinues using the real property or improvements for

public purposes as required by the deed; or

(B) executes a document that purports to convey title.

Added by Acts 2009, 81st Leg., R.S., Ch.

52, Sec. 1, eff. May 19, 2009.



CHAPTER 110. TEXAS TECH UNIVERSITY HEALTH SCIENCES CENTER

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE F. OTHER COLLEGES AND UNIVERSITIES

CHAPTER 110. TEXAS TECH UNIVERSITY HEALTH SCIENCES CENTER

Sec. 110.01. SEPARATE INSTITUTION. Texas Tech University Health

Sciences Center is a separate institution and not a department,

school, or branch of Texas Tech University but is under the

direction, management, and control of the Texas Tech University

Board of Regents. The center is composed of a medical school and

other components assigned by law or by the coordinating board.

Acts 1971, 62nd Leg., p. 3267, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1979, 66th Leg., p. 724, ch. 319,

Sec. 2, eff. June 6, 1979.

Sec. 110.02. CONCURRENT AND SEPARATE POWERS. The board of

regents has the same powers of direction, management, and control

over the Health Sciences Center as they exercise over Texas Tech

University. However, the board shall act separately and

independently on all matters affecting the Health Sciences Center

as a separate institution.

Acts 1971, 62nd Leg., p. 3267, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1979, 66th Leg., p. 724, ch. 319,

Sec. 2, eff. June 6, 1979.

Sec. 110.03. GENERAL POWERS. The board may make rules and

regulations for the direction, control, and management of Texas

Tech University Health Sciences Center as necessary for it to be

an institution of the first class.

Acts 1971, 62nd Leg., p. 3267, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1979, 66th Leg., p. 724, ch. 319,

Sec. 2, eff. June 6, 1979.

Sec. 110.04. CHIEF EXECUTIVE OFFICER. The chief executive

officer of Texas Tech University is also the chief executive

officer of the Health Sciences Center under the authority of

Section 109.23 of this code.

Acts 1971, 62nd Leg., p. 3267, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1979, 66th Leg., p. 724, ch. 319,

Sec. 2, eff. June 6, 1979.

Sec. 110.05. COURSES OFFERED. The board may prescribe courses

leading to customary degrees.

Acts 1971, 62nd Leg., p. 3267, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 110.06. AGREEMENTS WITH OTHER SCHOOLS. The board may, when

in the best interests of medical education at the Health Sciences

Center, execute and carry out affiliation or coordinating

agreements with any other entity or institution in the Lubbock

area, Amarillo area, El Paso area, and the Odessa-Midland area to

provide clinical, postgraduate, including internship and

residency, or other levels of medical educational work for the

Health Sciences Center. Additionally, the board may execute and

carry out affiliation or coordinating agreements with any other

entity or institution necessary to conduct and operate the Health

Sciences Center as a first-class institution. The board may

utilize the facilities and staffs of other state biomedical

units.

Acts 1971, 62nd Leg., p. 3268, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1979, 66th Leg., p. 724, ch. 319,

Sec. 2, eff. June 6, 1979.

Sec. 110.07. PHYSICAL FACILITIES. The board shall make

provision for adequate physical facilities for the Health

Sciences Center, including library, auditorium, and animal

facilities, for use by the Health Sciences Center in its teaching

and research programs.

Acts 1971, 62nd Leg., p. 3268, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1979, 66th Leg., p. 724, ch. 319,

Sec. 2, eff. June 6, 1979.

Sec. 110.08. GRANTS; GIFTS. The board, in its discretion, may

accept and administer grants and gifts from the federal

government, any foundation, trust fund, corporation, or

individual for the use and benefit of the Health Sciences Center.

Acts 1971, 62nd Leg., p. 3268, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1979, 66th Leg., p. 724, ch. 319,

Sec. 2, eff. June 6, 1979.

Sec. 110.09. TEACHING HOSPITAL. A complete teaching hospital

for the Health Sciences Center shall be furnished at no cost or

expense to the state. The state may never contribute any funds

for the construction, maintenance, or operation of a teaching

hospital for the Health Sciences Center.

Acts 1971, 62nd Leg., p. 3268, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1979, 66th Leg., p. 724, ch. 319,

Sec. 2, eff. June 6, 1979.

Sec. 110.10. SUPERVISION BY COORDINATING BOARD. The Health

Sciences Center is subject to the continuing supervision of and

to the rules and regulations of the Coordinating Board, Texas

College and University System, as provided by Chapter 61 of this

code.

Acts 1971, 62nd Leg., p. 3268, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1979, 66th Leg., p. 724, ch. 319,

Sec. 2, eff. June 6, 1979.

Sec. 110.11. MEDICAL SCHOOL ADMISSION POLICIES. The Board of

Regents shall promulgate appropriate rules and regulations

pertaining to the admission of students to the medical school

which will provide for admission of those students to its

entering class each year who are equally or as well qualified as

all other students and who have entered a contract with or

received a commitment for a stipend, grant, loan or scholarship

from the State Rural Medical Education Board. The State Rural

Medical Education Board may contract with medical students

providing for such students to engage in a general or family

practice of medicine for not less than four years after licensing

and a period of medical residency, as determined by the rules and

regulations established by the State Rural Medical Education

Board, in cities of Texas which have a population of less than

5,000 or in rural areas, as that term may be defined by the State

Rural Medical Education Board, and said Board is hereby given the

authority to define and from time to time redefine the term rural

area, at the time the medical practice is commenced. This

contract shall provide for a monthly stipend of at least $100 to

be granted by the State Rural Medical Education Board to each

person under contract with the State while enrolled as a medical

school student.

Added by Acts 1975, 64th Leg., p. 2409, ch. 740, Sec. 4, eff.

Sept. 1, 1975.

Sec. 110.12. UTILITIES EASEMENTS. On terms, conditions, or

stipulations, and compensation as determined by the board, the

board may convey, dedicate, or use any other appropriate method

of conveyance to grant, convey, or dedicate rights, title,

rights-of-way, or easements involving or in connection with the

furnishing or providing of electricity, water, sewage disposal,

natural gas, telephone, telegraph, or other utility service on,

over, or through the campus or properties of Texas Tech

University Health Sciences Center. The chairman of the board may

execute and deliver conveyances or dedications on behalf of Texas

Tech University Health Sciences Center.

Added by Acts 1975, 64th Leg., p. 363, ch. 155, Sec. 2, eff. May

8, 1975. Renumbered from Education Code Sec. 110.11 and amended

by Acts 1979, 66th Leg., p. 725, ch. 319, Sec. 3, eff. June 6,

1979.

Sec. 110.13. MANAGEMENT OF LANDS. The board has the sole and

exclusive management and control of lands set aside and

appropriated to or acquired by the institutions under its

governance. The board may lease, sell, exchange, acquire, dispose

of, and otherwise manage, control, and use the lands in any

manner and at prices and under terms and conditions the board

deems best for the interest of the institutions. However, the

board may not sell any of the original main campus located in

Lubbock, Lubbock County, unless the sale is approved by act of

the legislature. No grazing lease shall be made for a period of

more than five years.

Added by Acts 1975, 64th Leg., p. 1249, ch. 471, Sec. 2, eff.

Sept. 1, 1975. Renumbered from Education Code Sec. 110.11 and

amended by Acts 1983, 68th Leg., p. 721, ch. 166, Sec. 4, eff.

May 20, 1983.

Sec. 110.14. SALE OF OBSOLETE MEDICAL EQUIPMENT. The board may

sell to a hospital in this state operated by the state, a city, a

county, a hospital district, a nonprofit corporation, or a

tax-exempt charitable organization, on fair and reasonable terms,

any medical equipment that has been in use at the Texas Tech

University Health Sciences Center and that is obsolete with

regard to the instructional objectives of the Health Sciences

Center.

Added by Acts 1983, 68th Leg., p. 3863, ch. 610, Sec. 1, eff.

June 19, 1983.

Sec. 110.15. TEXAS TECH DIABETES RESEARCH CENTER. (a) In this

section:

(1) "Board" means the board of regents of the Texas Tech

University System.

(2) "Center" means the Texas Tech Diabetes Research Center.

(b) The board shall establish the Texas Tech Diabetes Research

Center for purposes of researching issues related to:

(1) diabetes; and

(2) conditions associated with that disease, including

acanthosis nigricans, as defined by Section 95.001, Health and

Safety Code.

(c) The organization, control, and management of the center are

vested in the board.

(d) The board shall approve the employment of personnel by and

the operating budget of the center. An employee of the center is

an employee of the Texas Tech University System.

(e) The board shall select a site for the center at the regional

academic health center of the Texas Tech University Health

Sciences Center located in El Paso.

(f) The center may enter into an agreement or may cooperate with

a public or private entity to perform the research functions of

the center.

(g) The board may solicit, accept, and administer gifts and

grants from any public or private source for the use and benefit

of the center.

(h) In conducting its activities under this section, the center

shall consult with The University of Texas-Pan American Border

Health Office that administers the Type 2 Diabetes risk

assessment program under Chapter 95, Health and Safety Code.

Added by Acts 2001, 77th Leg., ch. 877, Sec. 1, eff. June 14,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

504, Sec. 5, eff. September 1, 2007.

Sec. 110.16. SECURITY POWERS RELATIVE TO HOSPITAL DISTRICT. (a)

Texas Tech University Health Sciences Center campus security

personnel commissioned as peace officers under Section 51.203 of

this code have concurrent jurisdiction with commissioned peace

officers of the City of Lubbock, Lubbock County, Texas, to

enforce criminal laws of this state and city ordinances of the

City of Lubbock on property of the Lubbock County Hospital

District, including Lubbock General Hospital, that is adjacent to

property owned or controlled and occupied by Texas Tech

University Health Sciences Center.

(b) The Lubbock County Hospital District shall compensate campus

security personnel for the security and law enforcement services

they provide to the hospital district in the amount agreed on by

the Lubbock County Hospital District's Board of Managers and the

Texas Tech University Health Sciences Center Board of Regents.

(c) Subsections (a) and (b) of this section do not:

(1) limit the police powers or enforcement jurisdiction of the

City of Lubbock or Lubbock County;

(2) render campus security personnel of the Texas Tech

University Health Sciences Center employees of the Lubbock County

Hospital District, or the City of Lubbock, or Lubbock County; or

(3) restrict the power or control of the Texas Tech University

Health Sciences Center Board of Regents over campus security

personnel.

Added by Acts 1983, 68th Leg., p. 3861, ch. 609, Sec. 1, eff.

June 19, 1983. Renumbered from Education Code Sec. 110.13 by Acts

1987, 70th Leg., ch. 167, Sec. 5.01(a)(24) eff. Sept. 1, 1987.



CHAPTER 111. THE UNIVERSITY OF HOUSTON

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE F. OTHER COLLEGES AND UNIVERSITIES

CHAPTER 111. THE UNIVERSITY OF HOUSTON

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 111.01. UNIVERSITY OF HOUSTON. The University of Houston

is a coeducational institution of higher education located in the

city of Houston on state properties hereby designated University

of Houston.

Acts 1971, 62nd Leg., p. 3270, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1983, 68th Leg., p. 150, ch. 41,

Sec. 1, eff. April 26, 1983; Acts 1991, 72nd Leg., ch. 105, Sec.

4, eff. Aug. 26, 1991.

Sec. 111.02. APPLICABILITY OF GENERAL LAWS. The University of

Houston is subject to the obligations and entitled to the

benefits of all general laws of Texas applicable to all other

state institutions of higher education, except where the general

laws are in conflict with this chapter, and in the event of

conflict this chapter prevails to the extent of the conflict.

Acts 1971, 62nd Leg., p. 3270, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 111.11. BOARD OF REGENTS. The organization and control of

the university is vested in a board of nine regents.

Acts 1971, 62nd Leg., p. 3270, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 111.12. APPOINTMENTS TO BOARD; TERMS. Members of the board

are appointed by the governor with the advice and consent of the

senate. The term of office of each regent shall be six years,

except that in making the first appointments the governor shall

appoint three members for six years, three members for four

years, and three members for two years. Any vacancy that occurs

on the board shall be filled for the unexpired term by

appointment of the governor.

Acts 1971, 62nd Leg., p. 3270, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 111.13. QUALIFICATIONS OF MEMBERS; OATH. Each member of

the board shall be a citizen of the State of Texas, and each

member shall take the constitutional oath of office.

Acts 1971, 62nd Leg., p. 3270, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 111.14. OFFICERS. The board shall elect one of the members

chairman. They shall elect any other officers they deem

necessary.

Acts 1971, 62nd Leg., p. 3270, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 111.15. COMPENSATION. Members of the board shall serve

without pay, but shall be reimbursed for their actual expenses

incurred in attending the work of the board, subject to the

approval of the chairman.

Acts 1971, 62nd Leg., p. 3270, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 111.16. MEETINGS. The board shall hold a regular meeting

at the campus of the university during the month of April

annually, and at other times and places scheduled by the board or

designated by the chairman.

Acts 1971, 62nd Leg., p. 3271, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 111.17. MINUTES. Full, accurate, and complete minutes of

the board shall be kept and shall be open to inspection by the

public at the university during regular business hours. Certified

copies of any minutes shall be furnished on payment of a fee

assessed by the board, which shall not exceed 25 cents per 100

words or fractional part thereof.

Acts 1971, 62nd Leg., p. 3271, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 111.18. PRESIDENT. The board shall select a president for

the university, who shall be the executive officer for the board

and shall work under its direction. The president shall recommend

the plan or organization of the university and shall be

responsible to the board for the general management and success

of the university.

Acts 1971, 62nd Leg., p. 3271, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 111.19. PERSONNEL: APPOINTMENTS, SALARIES, ETC. The board

may appoint and remove the president, any faculty member, or

other officer or employee of the university when, in its

judgment, the interest of the university requires it. The board

shall fix the respective salaries and duties of the officers and

employees.

Acts 1971, 62nd Leg., p. 3271, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 111.20. UNIVERSITY OF HOUSTON SYSTEM. (a) The University

of Houston System hereby created is composed of all those

institutions and entities presently under the governance,

control, jurisdiction, and management of the Board of Regents of

the University of Houston.

(b) The University of Houston System shall also be composed of

such other institutions and entities as from time to time may be

assigned by specific legislative act to the governance, control,

jurisdiction, and management of the University of Houston System.

(c) The governance, control, jurisdiction, organization, and

management of the University of Houston System is hereby vested

in the present Board of Regents of the University of Houston,

which will hereinafter be known and designated as the Board of

Regents of the University of Houston System.

Added by Acts 1977, 65th Leg., p. 263, ch. 124, Sec. 1, eff. Aug.

29, 1977.

Sec. 111.21. SYSTEM CENTRAL ADMINISTRATION OFFICE; CHIEF

EXECUTIVE OFFICER. (a) The board shall establish a central

administration office of the university system to provide

oversight and coordination of the activities of the system and

each component institution within the system.

(b) The board shall appoint a chief executive officer and such

other executive officers of the system central administration

office as may be deemed appropriate. The term of appointment,

salary, and duties of each such officer shall be determined by

the board.

(c) The chief executive officer shall be responsible for the

administration of the system through a central administrative

office under the provisions of Section 51.353 of this code.

(d) In addition to other powers and duties provided by this code

or other law, the central administration office of the system

shall recommend necessary policies and rules to the governing

board of the system to ensure conformity with all laws and rules

and to provide uniformity in data collection and financial

reporting procedures.

Added by Acts 1989, 71st Leg., ch. 464, Sec. 6, eff. June 14,

1989.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 111.31. COURSES AND DEGREES. The board shall prescribe

courses leading to customary degrees offered in American

universities of the first rank. However, the role and scope of

the university, including its authorized departments and

offerings of degree and certificate programs, are subject to the

determination and approval of the Coordinating Board, Texas

College and University System. All work done and all courses,

degrees, certificates, and diplomas awarded shall conform to

standard college requirements as promulgated by the accrediting

associations that supervise matters of accreditation of

universities and colleges in the State of Texas.

Acts 1971, 62nd Leg., p. 3271, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 111.33. SUITS. The board has the power to sue and be sued

in the name of the University of Houston. Venue shall be in

either Harris County or Travis County. The university shall be

impleaded by service of citation on the president or any of its

vice presidents. Nothing in this section shall be construed as

granting legislative consent for suits against the board, the

University of Houston System, or its component institutions and

entities except as authorized by law.

Acts 1971, 62nd Leg., p. 3272, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1985, 69th Leg., ch. 378, Sec. 1,

eff. Aug. 26, 1985.

Sec. 111.34. CONTRACTS. All contracts of the university shall

be approved by a majority of the board. However, the board is

authorized to adopt reasonable rules that delegate to the

president or his authorized representatives the authority to

negotiate, approve, and execute contracts.

Acts 1971, 62nd Leg., p. 3272, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1985, 69th Leg., ch. 378, Sec. 2,

eff. Aug. 26, 1985.

Sec. 111.35. BYLAWS; RULES; REGULATIONS. The board shall enact

bylaws, rules, and regulations necessary for the successful

management and government of the university.

Acts 1971, 62nd Leg., p. 3272, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 111.36. DONATIONS, GIFTS, ENDOWMENTS. The board may accept

donations, gifts, and endowments for the university to be held in

trust and administered by the board for the purposes and under

the directions, limitations, and provisions declared in writing

in the donation, gift, or endowment, provided that the purposes

and directions, limitations, and provisions are not inconsistent

with the laws of the State of Texas or with the objectives and

proper management of the university.

Acts 1971, 62nd Leg., p. 3272, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 111.37. LEASE AND MANAGEMENT OF LAND. (a) The board may

lease for oil, gas, sulphur, ore, and other mineral development

all land under its exclusive control for the use of the

university. The board may make and enter into pooling agreements,

division orders, or other contracts necessary in the management

and development of its land. All leases, pooling agreements,

division orders, or other contracts entered into shall be on

terms which the board deems in the best interest of the

university. No lease shall be sold for less than the royalty and

rental terms demanded at that time by the General Land Office in

the sale of oil, gas, and other mineral leases of the public

lands of the State of Texas.

(b) All money received under and by virtue of the leases and

contracts executed for the management and development of the

land, except revenue pledged to the payment of revenue bonds or

notes, shall be deposited to the credit of a special fund created

by the board. The board shall designate a depository for the

special fund and shall accord the money deposited in it the same

protection by the pledging of assets of the depository as is

required for the protection of public funds. Money deposited in

the special fund may be used by the board for the administration

of the university, for payment of principal of and interest on

any revenue bonds or notes issued by the board, and for any other

use or purpose which in the judgment of the board may be for the

good of the university.

Acts 1971, 62nd Leg., p. 3272, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 111.38. EMINENT DOMAIN. The board has the power of eminent

domain to acquire for the use of the university any land

necessary and proper for carrying out its purposes as a

state-supported institution of higher education. However, the

power of eminent domain is restricted to the area within Victoria

County, Harris County, and any county whose boundaries are

contiguous to Harris County. The board shall not be required to

deposit a bond or the amount equal to the award of the

commissioners as provided in Paragraph 2, Article 3268, Revised

Civil Statutes of Texas, 1925, as amended.

Acts 1971, 62nd Leg., p. 3273, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1985, 69th Leg., ch. 79, Sec. 1,

eff. Aug. 26, 1985.

Sec. 111.39. ACQUISITION AND DISPOSITION OF LAND. The board may

acquire by purchase, donation, or otherwise, for the use of the

University of Houston System or any institution or entity under

the governance, control, jurisdiction, and management of the

board, any land and other real property necessary or convenient

for carrying out the purposes of state-supported institutions of

higher education. The board may sell, exchange, lease, or

otherwise dispose of any land or other real property owned by or

acquired for the board or any of the system institutions and

entities. The proceeds from any sale of land or other real

property shall be added to the capital funds of the board or the

system institutions or entities. No new institutions, branches,

or other operations of any kind shall be developed without

specific authorization by the legislature.

Acts 1971, 62nd Leg., p. 3273, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1983, 68th Leg., p. 151, ch. 41,

Sec. 5, eff. April 26, 1983.

Sec. 111.41. MILITARY TRAINING. (a) Within its authority to

contract with the Department of Defense for military training

under Section 51.304 of this code, the board may lease armory

land and buildings from and to the United States, and may acquire

equipment and material necessary to accomplish the purposes of

the courses in military training. The board may enter into

insurance contracts for the protection of the federal

government's rights in and to any property involved.

(b) No student of the university shall ever be required to take

a military training course as a condition for entrance into the

university or for graduation from the university.

Acts 1971, 62nd Leg., p. 3273, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 111.42. BUSINESS TECHNOLOGY OUTREACH PROGRAM. (a) The

board shall develop and establish a business technology outreach

program to assist businesses in this state to make use of

technology developed by the National Aeronautics and Space

Administration. The board shall work with the National

Aeronautics and Space Administration, appropriate businesses, and

economic development organizations in this state to carry out the

program.

(b) From money appropriated to or otherwise under the control of

the board, the board may award grants to economic development

organizations for use in recruiting appropriate businesses for

participation in the program and to provide other appropriate

assistance to program participants.

(c) The board shall appoint an advisory board of technical

advisors to evaluate requests from economic development

organizations and businesses for assistance under the program and

advise the board on distribution of the assistance.

(d) The board shall adopt rules to administer the program,

including rules relating to application and eligibility for

grants. The board may enter into agreements as necessary to carry

out the program.

Added by Acts 1999, 76th Leg., ch. 1452, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER D. CENTER FOR PUBLIC POLICY

Sec. 111.61. CREATION OF CENTER; LOCATION. The board of regents

of the University of Houston shall establish and maintain the

Center for Public Policy in the Houston metropolitan area.

Acts 1971, 62nd Leg., p. 3274, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1997, 75th Leg., ch. 67, Sec. 1,

eff. Sept. 1, 1997.

Sec. 111.62. ADMINISTRATION. The administration of the Center

for Public Policy shall be under the direction of the president

and board of regents of the University of Houston. The

administrative officer of the center shall be appointed by the

president with the approval of the board. The administrative

officer shall appoint the professional and administrative staff

of the center according to usual procedures and with the approval

of the board.

Acts 1971, 62nd Leg., p. 3274, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1997, 75th Leg., ch. 67, Sec. 1,

eff. Sept. 1, 1997.

Sec. 111.63. ROLE AND SCOPE OF CENTER. The Center for Public

Policy shall conduct basic and applied research into urban

problems and public policy and make available the results of this

research to private groups and public bodies and officials. It

may offer consultative and general advisory services concerning

urban problems and their solutions. According to the policies of

the Texas Higher Education Coordinating Board, and with its

approval, the center may conduct instructional and training

programs for those who are working in or expect to make careers

in urban public service. The training programs may be conducted

by the center either in its own name or by agreement and

cooperation with other public and private organizations.

Acts 1971, 62nd Leg., p. 3274, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1997, 75th Leg., ch. 67, Sec. 1,

eff. Sept. 1, 1997.

Sec. 111.64. CORRELATION OF PROGRAMS. In order to correlate the

programs offered by the Center for Public Policy and the

institute established by The University of Texas System under

Subchapter B, Chapter 75, there shall be maintained regular

liaison between the center and the institute concerning programs

undertaken, a joint committee for future planning, and a union

catalogue of research resources. This correlation shall be

achieved by utilizing regular administrative channels, including

the staff of the Texas Higher Education Coordinating Board.

Acts 1971, 62nd Leg., p. 3274, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1997, 75th Leg., ch. 67, Sec. 1,

eff. Sept. 1, 1997.

Sec. 111.65. RECEIPT AND DISBURSEMENT OF FUNDS, PROPERTY, AND

SERVICES. In addition to state appropriations, the Center for

Public Policy may receive and expend or use funds, property, or

services from any source, public or private, under rules

established by the president and the board and under applicable

state laws.

Acts 1971, 62nd Leg., p. 3274, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1997, 75th Leg., ch. 67, Sec. 1,

eff. Sept. 1, 1997.

SUBCHAPTER D-1. INSTITUTE OF LABOR AND INDUSTRIAL RELATIONS

Sec. 111.71. ESTABLISHMENT OF INSTITUTE. The board of regents

shall establish an Institute of Labor and Industrial Relations.

Added by Acts 1977, 65th Leg., p. 879, ch. 330, Sec. 1, eff. Aug.

29, 1977.

Sec. 111.72. PURPOSE. The purpose of the institute is to

contribute to a more meaningful relationship between education

and training and the requirements of the Texas labor force and to

a positive labor and industrial relations climate.

Added by Acts 1977, 65th Leg., p. 879, ch. 330, Sec. 1, eff. Aug.

29, 1977.

Sec. 111.73. ACTIVITIES. The institute may sponsor the

following activities:

(1) adult education, technical assistance, and informational

services for labor, management, and public practitioners

concerned with the problems of labor, the labor force, and

industrial relations;

(2) research and training related to labor, the labor force, and

industrial relations;

(3) special informational services to assist labor, business and

industry, government, and educational institutions in relating

education and training to labor market requirements;

(4) research, technical assistance, and information related to

the impact of special problems on the Texas labor force, such as

the energy problem, on employment, unemployment, and labor

relations in the state;

(5) degree or certificate programs appropriate to the field,

subject to the approval of the board of regents and the

Coordinating Board, Texas College and University System; and

(6) a formal program of training, technical assistance, and

informational services to the junior and community colleges in

the state for the purpose of assisting in the development of

labor study programs.

Added by Acts 1977, 65th Leg., p. 879, ch. 330, Sec. 1, eff. Aug.

29, 1977.

SUBCHAPTER E. THE UNIVERSITY OF HOUSTON-CLEAR LAKE

Sec. 111.81. UNIVERSITY OF HOUSTON-CLEAR LAKE. There is

established in Harris County, as recommended by the Coordinating

Board, Texas College and University System, a coeducational

institution of higher education to be known as the University of

Houston-Clear Lake. The university shall be located on land

currently owned by the University of Houston, either land

acquired by donation under Chapter 37, Acts of the 60th

Legislature, Regular Session, 1967, or land generally adjacent to

that land and also owned by the University of Houston.

Added by Acts 1971, 62nd Leg., p. 3348, ch. 1024, art. 2, Sec.

23, eff. Sept. 1, 1971. Amended by Acts 1983, 68th Leg., p. 150,

ch. 41, Sec. 2, eff. April 26, 1983.

Sec. 111.82. ORGANIZATION AND CONTROL. The organization and

control of the university are vested in the board of regents of

the University of Houston. With respect to this university, the

board of regents has all the rights, powers, and duties that it

has with respect to the organization and control of the

University of Houston, except as otherwise provided by this Act.

However, the University of Houston at Clear Lake City shall be

maintained as a separate and distinct institution of higher

education.

Added by Acts 1971, 62nd Leg., p. 3348, ch. 1024, art. 2, Sec.

23, eff. Sept. 1, 1971.

Sec. 111.83. ROLE AND SCOPE. (a) The university shall be

organized to offer only junior, senior, and graduate-level

programs.

(b) The university may enroll a student who has successfully

completed at least 30 semester credit hours of course work at a

public or private institution of higher education and who is

concurrently enrolled in another public or private institution of

higher education.

Added by Acts 1971, 62nd Leg., p. 3348, ch. 1024, art. 2, Sec.

23, eff. Sept. 1, 1971. Amended by Acts 1995, 74th Leg., ch. 102,

Sec. 1, eff. May 16, 1995.

Sec. 111.84. ADVISORY COMMITTEE. (a) There is established a

permanent advisory committee consisting of the president, or a

representative designated by him, of each tax-supported junior

college and community college now existing or hereafter

established in Harris, Galveston, Fort Bend, Waller, Montgomery,

Liberty, Chambers, Wharton, or Brazoria County.

(b) The advisory committee shall biennially elect a chairman

from among its members and may elect other officers. It shall

make rules to govern the calling of meetings and the transaction

of its business.

(c) The advisory committee shall periodically study the overall

needs of the region mentioned in Subsection (a) of this section

for the development of programs and resources in higher

education, and as a result of its studies shall make

recommendations to the board of regents of the University of

Houston System regarding the development of the departments and

degree programs of the University of Houston-Clear Lake. The

board of regents shall give careful consideration to the

recommendations of the advisory committee.

Added by Acts 1971, 62nd Leg., p. 3348, ch. 1024, art. 2, Sec.

23, eff. Sept. 1, 1971. Amended by Acts 1991, 72nd Leg., ch. 133,

Sec. 1, eff. May 19, 1991.

Sec. 111.85. AUTHORITY OF COORDINATING BOARD. The university is

a general academic teaching institution, and as such it is

subject to the authority of the Coordinating Board, Texas College

and University System.

Added by Acts 1971, 62nd Leg., p. 3348, ch. 1024, art. 2, Sec.

23, eff. Sept. 1, 1971.

Sec. 111.86. HIGH SCHOOL COOPERATIVE EDUCATION PROGRAM. (a)

The university may establish and coordinate a cooperative program

with one or more school districts under which high school

students enrolled in those districts may be employed by the

university to work at the Lyndon B. Johnson Space Center of the

National Aeronautics and Space Administration on a part-time

basis during the school year or on a part-time or full-time basis

during school holidays or vacations.

(b) The Lyndon B. Johnson Space Center shall:

(1) place, supervise, and evaluate each student who participates

in the cooperative program; and

(2) ensure that the student performs work related to the study

of science, mathematics, or engineering to encourage students to

study those courses after high school graduation at an

institution of higher education.

(c) The school district in which a student who participates in

the cooperative program is enrolled shall, in cooperation with

the State Board of Education, determine the number, if any, and

type of credits toward high school graduation the student may be

given for participation in the program. If it is determined that

the student is to be given credit toward academic course

requirements for high school graduation, the number and type of

credits must be based on the type of work and the number of hours

of work in which the student participates.

(d) In establishing and coordinating the cooperative program,

the university may use state funds appropriated for that purpose

and gifts, grants, and donations solicited for that purpose. The

university shall use money it receives in accordance with this

subsection to pay the costs associated with the cooperative

program, including the wages of students who participate in the

cooperative program.

(e) A student who participates in the cooperative program during

regular school hours is considered to be attending school for

purposes of Section 25.085 during the time the student is

required under the program to be and is at work for the Lyndon B.

Johnson Space Center.

Added by Acts 1999, 76th Leg., ch. 1533, Sec. 1, eff. June 19,

1999.

Sec. 111.87. JUNIOR COLLEGE COOPERATIVE EDUCATION PROGRAM. (a)

The university may establish and coordinate a cooperative program

with one or more junior college districts under which junior

college students enrolled in those districts may be employed by

the university to work at the Lyndon B. Johnson Space Center on a

part-time or full-time basis.

(b) The Lyndon B. Johnson Space Center shall:

(1) place, supervise, and evaluate each student who participates

in the cooperative program; and

(2) ensure that the student performs work related to the study

of science, mathematics, or engineering to encourage students to

study those disciplines at an institution of higher education.

(c) The junior college in which a student who participates in

the cooperative program is enrolled shall, in cooperation with

the Texas Higher Education Coordinating Board, determine the

number, if any, and type of credits toward a certificate or an

associate degree the student may be given for participation in

the program. If it is determined that the student is to be given

credit toward academic course requirements for a certificate or

an associate degree, the number and type of credits must be based

on the type of work and the number of hours of work in which the

student participates.

(d) In establishing and coordinating the cooperative program,

the university may use state funds appropriated for that purpose

and gifts, grants, and donations solicited for that purpose. The

university shall use money it receives in accordance with this

subsection to pay the costs associated with the cooperative

program, including the wages of students who participate in the

cooperative program.

Added by Acts 1999, 76th Leg., ch. 1533, Sec. 1, eff. June 19,

1999.

SUBCHAPTER F. THE UNIVERSITY OF HOUSTON-DOWNTOWN

Sec. 111.90. UNIVERSITY OF HOUSTON-DOWNTOWN. There is

established in the City of Houston a coeducational institution of

higher education to be known as the University of

Houston-Downtown. This institution shall be located on land

currently owned by the University of Houston System.

Added by Acts 1979, 66th Leg., p. 319, ch. 148, Sec. 1, eff. Aug.

27, 1979. Amended by Acts 1983, 68th Leg., p. 151, ch. 41, Sec.

3, eff. April 26, 1983.

Sec. 111.91. ORGANIZATION AND CONTROL. The organization and

control of the institution are vested in the board of regents of

the University of Houston System. With respect to this

institution the board of regents has all the rights, powers, and

duties that it has with respect to the organization and control

of the University of Houston and the University of Houston at

Clear Lake City except as otherwise provided by this subchapter.

However, the University of Houston-Downtown College shall be

maintained as a separate and distinct institution of higher

education.

Added by Acts 1979, 66th Leg., p. 319, ch. 148, Sec. 1, eff. Aug.

27, 1979.

Sec. 111.92. ROLE AND SCOPE. The institution shall be organized

to offer undergraduate and graduate programs subject to the

authority of the board of regents of the University of Houston

System and the Texas Higher Education Coordinating Board.

Added by Acts 1979, 66th Leg., p. 319, ch. 148, Sec. 1, eff. Aug.

27, 1979. Amended by Acts 1997, 75th Leg., ch. 379, Sec. 1, eff.

Sept. 1, 1997.

Sec. 111.93. AUTHORITY OF COORDINATING BOARD. The institution

is a general academic teaching institution, and as such it is

subject to the authority of the Coordinating Board, Texas College

and University System.

Added by Acts 1979, 66th Leg., p. 319, ch. 148, Sec. 1, eff. Aug.

27, 1979.

SUBCHAPTER G. UNIVERSITY OF HOUSTON-VICTORIA

Sec. 111.96. ESTABLISHMENT: SCOPE. (a) The board of regents

shall maintain an educational institution in the City of Victoria

to be known as the University of Houston-Victoria.

(b) The institution shall offer undergraduate and graduate level

programs.

Added by Acts 1983, 68th Leg., p. 151, ch. 41, Sec. 4, eff. April

26, 1983. Amended by Acts 1993, 73rd Leg., ch. 263, Sec. 1, eff.

Aug. 30, 1993; Acts 1995, 74th Leg., ch. 102, Sec. 2, eff. May

16, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1043, Sec. 1, eff. June 18, 2005.

Acts 2009, 81st Leg., R.S., Ch.

343, Sec. 1, eff. June 19, 2009.

Sec. 111.97. FACILITIES; GRANTS. The board of regents may

accept and administer gifts and grants for the use and benefit of

the institution.

Added by Acts 1983, 68th Leg., p. 151, ch. 41, Sec. 4, eff. April

26, 1983. Amended by Acts 1993, 73rd Leg., ch. 263, Sec. 2, eff.

Aug. 30, 1993.

Sec. 111.98. COURSES; ADMINISTRATION. (a) The board of regents

may prescribe courses leading to appropriate degrees and adopt

other rules necessary for the operation and management of the

institution.

(b) The institution is subject to the authority of the Texas

Higher Education Coordinating Board.

Added by Acts 1983, 68th Leg., p. 151, ch. 41, Sec. 4, eff. April

26, 1983. Amended by Acts 1993, 73rd Leg., ch. 263, Sec. 3, eff.

Aug. 30, 1993.

SUBCHAPTER H. TEXAS CENTER FOR SUPERCONDUCTIVITY

Sec. 111.100. ESTABLISHMENT. The Texas Center for

Superconductivity is established at the University of Houston in

Houston, Texas. The center is a component of the University of

Houston and is under the governance of the board of regents of

the University of Houston System.

Added by Acts 1987, 70th Leg., ch. 951, Sec. 1, eff. June 20,

1987. Amended by Acts 1991, 72nd Leg., ch. 105, Sec. 5, eff. Aug.

26, 1991.

Sec. 111.101. PURPOSE. The center is created to conduct

research and development on all aspects of superconductivity from

the basic theoretical and experimental framework to the

technology transfer of this new technology to the marketplace.

Added by Acts 1987, 70th Leg., ch. 951, Sec. 1, eff. June 20,

1987.

Sec. 111.102. POWERS AND DUTIES. (a) The center shall operate

in the field of superconductivity to:

(1) conduct experimental and theoretical research;

(2) apply findings of basic research to useable products;

(3) act as a center of education;

(4) encourage interuniversity and interdepartmental research

collaborations; and

(5) act as a repository for knowledge and literature.

(b) In carrying out its duties, the center shall perform

research and development on superconductivity relating to the

theoretical research in superconductivity; experimental research

on superconducting materials; experimental research in the

fundamental conditions necessary for superconductivity;

application of new and existing superconducting materials to

solve problems of industry and research, including

superconducting electrical generators and magnets for medical

applications, high magnetic field research, levitation in

transportation, and for high energy acceleration; research in the

materials science and metallurgical aspects of superconducting

materials; research and development of the apparatus needed for

low temperature works; and perform other research and provide

other services consistent with the purpose and duties of the

center.

Added by Acts 1987, 70th Leg., ch. 951, Sec. 1, eff. June 20,

1987.

Sec. 111.103. RESEARCH COORDINATION. The center may provide

coordination of the activities of universities concerning

superconductivity. The center may establish an advisory council

consisting of representatives of participating universities,

federal agencies, and the private sector to develop

recommendations on the priorities for research and serve as a

resource group on the projects.

Added by Acts 1987, 70th Leg., ch. 951, Sec. 1, eff. June 20,

1987.

Sec. 111.104. PRIVATE RESEARCH. In carrying out its powers and

duties, the center may contract with and cooperate with private

research entities.

Added by Acts 1987, 70th Leg., ch. 951, Sec. 1, eff. June 20,

1987.

Sec. 111.105. GRANTS AND FEDERAL FUNDS. The board may seek and

accept gifts, grants, donations, and funds from federal agencies

and private sources for the purposes of the center.

Added by Acts 1987, 70th Leg., ch. 951, Sec. 1, eff. June 20,

1987.

Sec. 111.106. STATE FUNDS. The center is authorized to receive

state-appropriated funds as deemed appropriate by the

legislature.

Added by Acts 1987, 70th Leg., ch. 951, Sec. 1, eff. June 20,

1987.

Sec. 111.107. PERSONNEL. The board may employ personnel for the

center as necessary.

Added by Acts 1987, 70th Leg., ch. 951, Sec. 1, eff. June 20,

1987.

SUBCHAPTER I. UNIVERSITY OF HOUSTON HURRICANE CENTER FOR

INNOVATIVE TECHNOLOGY

Sec. 111.121. DEFINITIONS. In this subchapter:

(1) "Board" means the board of regents of the University of

Houston System.

(2) "Center" means the University of Houston Hurricane Center

for Innovative Technology (UHC-IT) established under this

subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 6.13a, eff. September 1, 2009.

Sec. 111.122. ESTABLISHMENT. (a) The University of Houston

Hurricane Center for Innovative Technology is established at the

University of Houston.

(b) The organization, control, and management of the center are

vested in the board.

(c) The center shall be hosted by the university's College of

Engineering. Participation in the center's activities shall be

open to any faculty member of the university who is an active

researcher in the field of materials, nanotechnology, structural

engineering, designing of structures, or sensor technology, or in

another relevant field as determined by the university.

Added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 6.13a, eff. September 1, 2009.

Sec. 111.123. PURPOSE. The center is created to:

(1) promote interdisciplinary research, education, and training

for the development of state-of-the-art products, materials,

systems, and technologies designed to mitigate the wind, and

asserted structural damages in the built environment and offshore

structures caused by hurricanes in the Gulf Coast region; and

(2) develop protocols for the fast and efficient recovery of the

public and private sectors, including utilities, hospitals,

petrochemical industries, offshore platforms, and municipalities

and other local communities following a hurricane.

Added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 6.13a, eff. September 1, 2009.

Sec. 111.124. POWERS AND DUTIES. The center shall:

(1) collaborate with appropriate federal, state, and local

agencies and private business or nonprofit entities as necessary

to coordinate efforts after a hurricane in the Gulf Coast region;

(2) develop smart materials and devices for use in hurricane

protection and mitigation systems for structural monitoring;

(3) develop anchor systems for window and door screens,

dwellings and other buildings, pipelines, and other onshore and

offshore structures to withstand hurricane wind damage;

(4) develop test facilities for evaluating the performance of

new products, materials, or techniques designed to protect

against hurricane wind damage;

(5) develop specifications and standards for products used for

protecting against hurricane wind damage;

(6) design buildings, houses, and other structures to withstand

hurricane wind damage; and

(9) provide hurricane-related educational programs, seminars,

conferences, and workshops to the community designed to ensure

safety, minimize loss of life, and mitigate the destruction of

property associated with hurricane wind damage.

Added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 6.13a, eff. September 1, 2009.

Sec. 111.125. COLLABORATION WITH OTHER ENTITIES. The University

of Houston shall encourage public and private entities to

participate in or support the operation of the center and may

enter into an agreement with any public or private entity for

that purpose. An agreement may allow the center to provide

information, services, or other assistance to an entity in

exchange for the entity's participation or support.

Added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 6.13a, eff. September 1, 2009.

Sec. 111.126. GIFTS AND GRANTS. The board may solicit, accept,

and administer gifts and grants from any public or private source

and use existing resources for the purposes of the center. State

funding is not available unless the legislature makes specific

appropriation for this purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 6.13a, eff. September 1, 2009.

Sec. 111.127. PERSONNEL. The board may employ personnel for the

center as necessary.

Added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 6.13a, eff. September 1, 2009.



CHAPTER 114. CHIROPRACTIC COLLEGE

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE F. OTHER COLLEGES AND UNIVERSITIES

CHAPTER 114. CHIROPRACTIC COLLEGE

Sec. 114.001. CHIROPRACTIC COLLEGE.

Text of section effective upon agreement to transfer of Texas

Chiropractic College

(a) The chiropractic college formerly constituting the Texas

Chiropractic College, operated as a nonprofit corporation and

transferred to the state pursuant to an Act of the 76th

Legislature, Regular Session, 1999, is a component of the higher

education institution to which the Texas Chiropractic College was

transferred under that Act and is under the management and

control of the governing board of that institution of higher

education.

(b) The governing board has the same powers and duties

concerning the institution as are conferred on it by law

concerning any component institution of the institution of higher

education.

Added by Acts 1997, 75th Leg., ch. 404, Sec. 9; Acts 1999, 76th

Leg., ch. 1569, Sec. 9.

Sec. 114.002. POWERS OF THE BOARD.

Text of section effective upon agreement to transfer of Texas

Chiropractic College

(a) The governing board may:

(1) provide for the training and teaching of students seeking to

become:

(A) chiropractors; or

(B) other technicians who provide services related to the

practice of chiropractic medicine;

(2) prescribe courses leading to degrees customarily offered in

other leading United States chiropractic schools;

(3) award the degrees described by Subdivision (2);

(4) enter into an affiliation or coordinating agreement with an

entity if reasonably necessary or desirable for the operation of

a first-class school of chiropractic medicine;

(5) make joint appointments with another institution of higher

education; and

(6) adopt rules for the operation, control, and management of

the institution as necessary for the operation of a first-class

school of chiropractic medicine, including rules governing the

number of students that may be admitted to any program at the

institution.

(b) The salary of a person who received a joint appointment

under Subsection (a)(5) must be apportioned among the

institutions to which the individual is appointed on the basis of

the services rendered.

Added by Acts 1997, 75th Leg., ch. 404, Sec. 9; Acts 1999, 76th

Leg., ch. 1569, Sec. 9.



CHAPTER 115. PUBLIC UNIVERSITY FOR CENTRAL TEXAS

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE F. OTHER COLLEGES AND UNIVERSITIES

CHAPTER 115. PUBLIC UNIVERSITY FOR CENTRAL TEXAS

Sec. 115.001. PUBLIC UNIVERSITY FOR CENTRAL TEXAS.

Text of section effective September 1, 1998, provided that the

transfer authorized by section 1 of Acts 1997, 75th Leg., ch.

1176 takes effect and the transfer is made to a university system

other than The Texas A&M University System

(a) The Public University for Central Texas is a coeducational

upper-level educational institution located in the city of

Killeen. The institution is a component institution of higher

education of the university system to which that institution was

transferred pursuant to an Act of the 75th Legislature, Regular

Session, 1997, and is under the management and control of the

board of regents of that university system.

(b) The board of regents has the same powers and duties

concerning the Public University for Central Texas as are

conferred on the board by law concerning other component

institutions of the university system.

(c) The institution may accept only junior, senior, and

graduate-level students.

Added by Acts 1997, 75th Leg., ch. 1176, Sec. 9, eff. Sept. 1,

1998.

Sec. 115.002. POWERS OF BOARD OF REGENTS.

Text of section effective September 1, 1998, provided that the

transfer authorized by section 1 of Acts 1997, 75th Leg., ch.

1176 takes effect and the transfer is made to a university system

other than The Texas A&M University System

(a) The board may:

(1) prescribe courses leading to degrees customarily offered in

leading American upper-level educational institutions;

(2) award the degrees described by Subdivision (1);

(3) enter into an affiliation or coordination agreement with an

entity if reasonably necessary or desirable for the operation of

a first-class upper-level educational institution;

(4) make joint appointments in the Public University for Central

Texas and another institution within the same university system;

and

(5) adopt rules for the operation, control, and management of

the institution as necessary for the operation of a first-class

upper-level educational institution, including rules governing

the number of students who may be admitted to any program at the

institution.

(b) The salary of a person who receives a joint appointment

under Subsection (a)(4) must be apportioned among the

institutions to which the individual is appointed on the basis of

the services rendered.

Added by Acts 1997, 75th Leg., ch. 1176, Sec. 9, eff. Sept. 1,

1998.



CHAPTER 130. JUNIOR COLLEGE DISTRICTS

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE G. NON-BACCALAUREATE SYSTEM

CHAPTER 130. JUNIOR COLLEGE DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 130.001. SUPERVISION BY COORDINATING BOARD, TEXAS COLLEGE

AND UNIVERSITY SYSTEM. (a) The Coordinating Board, Texas

College and University System, referred to as the coordinating

board, shall exercise general control of the public junior

colleges of Texas.

(b) The coordinating board shall have the responsibility for

adopting policies, enacting regulations, and establishing general

rules necessary for carrying out the duties with respect to

public junior colleges as prescribed by the legislature, and with

the advice and assistance of the commissioner of higher

education, shall have authority to:

(1) authorize the creation of public junior college districts as

provided in the statutes, giving particular attention to the need

for a public junior college in the proposed district and the

ability of the district to provide adequate local financial

support;

(2) dissolve any public junior college district which has failed

to establish and maintain a junior college within three years

from the date of its authorization;

(3) adopt standards for the operation of public junior colleges

and prescribe the rules and regulations for such colleges;

(4) require of each public junior college such reports as deemed

necessary in accordance with the coordinating board's rules and

regulations; and

(5) establish advisory commissions composed of representatives

of public junior colleges and other citizens of the state to

provide advice and counsel to the coordinating board with respect

to public junior colleges.

Acts 1969, 61st Leg., p. 2993, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.001 by Acts 1971, 62nd Leg., p. 3280, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 130.0011. PUBLIC JUNIOR COLLEGES; ROLE AND MISSION. Texas

public junior colleges shall be two-year institutions primarily

serving their local taxing districts and service areas in Texas

and offering vocational, technical, and academic courses for

certification or associate degrees. Continuing education,

remedial and compensatory education consistent with

open-admission policies, and programs of counseling and guidance

shall be provided. Each institution shall insist on excellence in

all academic areas--instruction, research, and public service.

Faculty research, using the facilities provided for and

consistent with the primary function of each institution, is

encouraged. Funding for research should be from private sources,

competitively acquired sources, local taxes, and other local

revenue.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 2.01, eff. June 20,

1987.

Sec. 130.0012. BACCALAUREATE DEGREE PROGRAMS. (a) The Texas

Higher Education Coordinating Board shall authorize public junior

colleges to offer baccalaureate degree programs in the fields of

applied science and applied technology under this section.

Offering a baccalaureate degree program under this section does

not otherwise alter the role and mission of a public junior

college.

(b) The coordinating board shall authorize baccalaureate degree

programs at each public junior college that previously

participated in a pilot project to offer baccalaureate degree

programs.

(c) A public junior college offering a baccalaureate degree

program under this section must meet all applicable accreditation

requirements of the Commission on Colleges of the Southern

Association of Colleges and Schools.

(d) A public junior college offering a baccalaureate degree

program under this section may not offer more than five

baccalaureate degree programs at any time. The degree programs

are subject to the continuing approval of the coordinating board.

(e) In determining what baccalaureate degree programs are to be

offered, the coordinating board shall consider:

(1) the need for the degree programs in the region served by the

junior college;

(2) how those degree programs would complement the other

programs and course offerings of the junior college;

(3) whether those degree programs would unnecessarily duplicate

the degree programs offered by other institutions of higher

education; and

(4) the ability of the junior college to support the program and

the adequacy of the junior college's facilities, faculty,

administration, libraries, and other resources.

(f) Each public junior college that offers a baccalaureate

degree program under this section must enter into an articulation

agreement with one or more general academic teaching institutions

to ensure that students enrolled in the degree program have an

opportunity to complete the degree if the public junior college

ceases to offer the degree program. The coordinating board may

require a general academic teaching institution that offers a

comparable degree program to enter into an articulation agreement

with the public junior college as provided by this subsection.

(g) In its recommendations to the legislature relating to state

funding for public junior colleges, the coordinating board shall

recommend that a public junior college receive substantially the

same state support for junior-level and senior-level courses

offered under this section as that provided to a general academic

teaching institution for substantially similar courses. In

determining the contact hours attributable to students enrolled

in a junior-level or senior-level course offered under this

section used to determine a public junior college's proportionate

share of state appropriations under Section 130.003, the

coordinating board shall weigh those contact hours as necessary

to provide the junior college the appropriate level of state

support to the extent state funds for those courses are included

in the appropriations. This subsection does not prohibit the

legislature from directly appropriating state funds to support

junior-level and senior-level courses offered under this section.

(h) Each public junior college offering a baccalaureate degree

program under this section shall prepare a biennial report on the

operation and effectiveness of the junior college's baccalaureate

degree programs and shall deliver a copy of the report to the

coordinating board in the form and at the time determined by the

coordinating board..

(j) The coordinating board shall prescribe procedures to ensure

that each public junior college that offers a degree program

under this section informs each student who enrolls in the degree

program of the articulation agreement entered into under

Subsection (f) for the student's degree program.

(k) The board shall conduct a study relating to the success of

baccalaureate degree programs offered under this section and to

the feasibility of expanding the offering of baccalaureate

degrees by public junior colleges. The study must consider the

economic viability of expanding the degree programs, the

workforce needs served by the degree programs for various areas

of the state, current and potential university course offerings,

and other methods for making baccalaureate degrees available,

such as distance education programs and multi-institutional

teaching centers. Not later than November 15, 2010, the board

shall report the results of the study to each standing committee

of the legislature with primary jurisdiction over higher

education. This subsection expires January 1, 2011.

Added by Acts 2003, 78th Leg., ch. 820, Sec. 50, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1201, Sec. 4, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1397, Sec. 1, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

674, Sec. 3, eff. June 19, 2009.

Sec. 130.002. EXTENT OF STATE AND LOCAL CONTROL. All authority

not vested by this chapter or by other laws of the state in the

coordinating board or in the Central Education Agency is reserved

and retained locally in each of the respective public junior

college districts or in the governing boards of such junior

colleges as provided in the laws applicable.

Acts 1969, 61st Leg., p. 2993, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.002 by Acts 1971, 62nd Leg., p. 3281, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 130.0021. CONVEYANCE OF CERTAIN REAL PROPERTY. A public

junior college or a public junior college district may donate,

exchange, convey, sell, or lease land, improvements, or any other

interest in any real property for less than the fair market value

of the real property interest if the donation, conveyance,

exchange, sale, or lease is being made to a university system and

the governing board of the public junior college or the public

junior college district also finds that the donation, conveyance,

exchange, sale, or lease of the interest promotes a public

purpose related to higher education within the service area of

the public junior college or the public junior college district.

Added by Acts 1999, 76th Leg., ch. 296, Sec. 5, eff. May 29,

1999.

Sec. 130.003. STATE APPROPRIATION FOR PUBLIC JUNIOR COLLEGES.

(a) There shall be appropriated biennially from money in the

state treasury not otherwise appropriated an amount sufficient to

supplement local funds for the proper support, maintenance,

operation, and improvement of those public junior colleges of

Texas that meet the standards prescribed by this chapter. The sum

shall be allocated on the basis of contact hours within

categories developed, reviewed, and updated by the coordinating

board.

(b) To be eligible for and to receive a proportionate share of

the appropriation, a public junior college must:

(1) be certified as a public junior college as prescribed in

Section 61.063;

(2) offer a minimum of 24 semester hours of vocational and/or

terminal courses;

(3) have complied with all existing laws, rules, and regulations

governing the establishment and maintenance of public junior

colleges;

(4) collect, from each full-time and part-time student enrolled,

matriculation and other session fees in the amounts required by

law or in the amounts set by the governing board of the junior

college district as authorized by this title;

(5) grant, when properly applied for, the scholarships and

tuition exemptions provided for in this code; and

(6) for a public junior college established on or after

September 1, 1986, levy and collect ad valorem taxes as provided

by law for the operation and maintenance of the public junior

college.

(c) All funds allocated under the provisions of this code, with

the exception of those necessary for paying the costs of audits

as provided, shall be used exclusively for the purpose of paying

salaries of the instructional and administrative forces of the

several institutions and the purchase of supplies and materials

for instructional purposes.

(d) Only those colleges which have been certified as prescribed

in Section 61.063 of this code shall be eligible for and may

receive any appropriation made by the legislature to public

junior colleges.

(e) The purpose of each public community college shall be to

provide:

(1) technical programs up to two years in length leading to

associate degrees or certificates;

(2) vocational programs leading directly to employment in

semi-skilled and skilled occupations;

(3) freshman and sophomore courses in arts and sciences;

(4) continuing adult education programs for occupational or

cultural upgrading;

(5) compensatory education programs designed to fulfill the

commitment of an admissions policy allowing the enrollment of

disadvantaged students;

(6) a continuing program of counseling and guidance designed to

assist students in achieving their individual educational goals;

(7) work force development programs designed to meet local and

statewide needs;

(8) adult literacy and other basic skills programs for adults;

and

(9) such other purposes as may be prescribed by the Texas Higher

Education Coordinating Board or local governing boards in the

best interest of post-secondary education in Texas.

(f) This section does not alter, amend, or repeal Section 54.060

of this code.

Acts 1969, 61st Leg., p. 2994, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.003 by Acts 1971, 62nd Leg., p. 3281, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1971,

62nd Leg., p. 3355, ch. 1024, art. 2, Sec. 30, eff. Sept. 1,

1971; Acts 1973, 63rd Leg., p. 87, ch. 51, Sec. 7, eff. Aug. 27,

1973; Acts 1973, 63rd Leg., p. 1519, ch. 549, Sec. 1, eff. June

15, 1973; Acts 1977, 65th Leg., p. 1379, ch. 550, Sec. 1, eff.

Aug. 29, 1977; Acts 1985, 69th Leg., ch. 705, Sec. 1, eff. Sept.

1, 1985; Acts 1985, 69th Leg., ch. 708, Sec. 16, eff. Aug. 26,

1985; Acts 1987, 70th Leg., ch. 823, Sec. 3.04, eff. June 20,

1987; Acts 1993, 73rd Leg., ch. 262, Sec. 1, eff. May 23, 1993;

Acts 1997, 75th Leg., ch. 1383, Sec. 1, eff. June 20, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

805, Sec. 1, eff. June 17, 2005.

Sec. 130.0031. TRANSFERS: WHEN MADE. (a) In this section:

(1) "Category 1 junior college" means a junior college having

not more than 2,500 students in fall head count enrollment for

the previous fiscal year and not more than $300,000 of local

taxes collected, excluding taxes for debt service, in the

previous fiscal year.

(2) "Category 2 junior college" means a junior college having

more than 2,500 students in fall head count enrollment for the

previous fiscal year or more than $300,000 of local taxes

collected, excluding taxes for debt service, in the previous

fiscal year.

(b) Money appropriated for payment to junior colleges under the

authority of Section 130.003 of this code shall be paid to each

eligible category 1 junior college out of the public junior

college reimbursement fund as follows:

(1) 24 percent of the yearly entitlement of the junior college

shall be paid in two equal installments to be made on or before

the 25th day of September and October; and

(2) 76 percent of the yearly entitlement of the junior college

shall be paid in eight equal installments to be made on or before

the 25th day of November, December, January, February, March,

April, May, and June.

(c) Money appropriated for payment to junior colleges under the

authority of Section 130.003 of this code shall be paid to each

eligible category 2 junior college out of the public junior

college reimbursement fund as follows:

(1) 24 percent of the yearly entitlement of the junior college

shall be paid in two equal installments to be made on or before

the 25th day of September and October; and

(2) 76 percent of the yearly entitlement of the junior college

shall be paid in eight equal installments to be made on or before

the 25th day of November, December, March, April, May, June,

July, and August.

(d) The amount of any installment required by this section may

be modified to provide the junior college with the proper amount

to which the junior college may be entitled by law and to correct

errors in the allocation or distribution of funds. If an

installment under this section is required to be equal to other

installments, the amount of other installments may be adjusted to

provide for that equality. A payment under this section is not

invalid because it is not equal to other installments.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 10, art. 1, Sec. 3,

eff. Sept. 1, 1984.

Sec. 130.00311. METHODS OF INCLUSION OR PARTICIPATION IN JUNIOR

COLLEGE DISTRICT. (a) The following are methods that may be

used to be included in or to participate in a junior college

district:

(1) the registered voters of territory that is not located in a

junior college district may petition to join an existing junior

college district or to establish a new junior college district

under the other provisions of this chapter; or

(2) a junior college district may enter into an agreement with

an entity or community under Section 130.0081 to provide services

to the entity or community.

(b) If a political subdivision or part of a political

subdivision is not located in a junior college district or has

not entered into an agreement under Section 130.0081, a person

who resides in that territory and who is a student of a junior

college district shall be charged tuition and fees at the rate

established under Section 130.0032(d).

Added by Acts 2005, 79th Leg., Ch.

1100, Sec. 1, eff. June 18, 2005.

Sec. 130.0032. TUITION FOR STUDENTS RESIDING OUTSIDE OF

DISTRICT. (a) The governing board of a public junior college

district may allow a person who resides outside the district and

who owns property subject to ad valorem taxation by the district,

or a dependent of the person, to pay tuition at the rate

applicable to a student who resides in the district.

(b) The governing board of a public junior college district may

allow a person who resides outside the district and in the taxing

district of a contiguous public junior college district to pay

tuition and fees at the rate applicable to a student who resides

in the district.

(c) The governing board of a public junior college district may

allow a person who resides outside the district to pay tuition

and fees at a rate less than the rate applicable to other persons

residing outside the district, but not less than the rate

applicable to a student who resides in the district, if the

person:

(1) resides within the service area of the district;

(2) does not reside in an independent school district that meets

the criteria of the coordinating board for the establishment of a

junior college district under Section 130.013; and

(3) demonstrates financial need in accordance with rules adopted

by the Texas Higher Education Coordinating Board.

(d) The governing board of a junior college district shall

establish the rate of tuition and fees charged to a student who

resides outside the district by considering factors such as:

(1) the sufficiency of the rate to promote taxpayer equity by

encouraging areas benefiting from the educational services of the

district to participate in financing the education of students

from that area;

(2) the extent to which the rate will ensure that the cost to

the district of providing educational services to a student who

resides outside the district is not financed disproportionately

by the taxpayers residing within the district; and

(3) the rate that would generate tuition and fees equal to the

total amount of tuition and fees charged to a similarly situated

student who resides in the district plus an amount per credit

hour determined by dividing the total amount of ad valorem taxes

imposed by the district in the tax year preceding the year in

which the academic year begins by the total number of credit

hours for which the students who were residents of the district

enrolled in the district in the preceding academic year.

Added by Acts 1997, 75th Leg., ch. 1383, Sec. 2, eff. June 20,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1100, Sec. 2, eff. June 18, 2005.

Sec. 130.0033. PILOT PROJECT: REDUCED TUITION FOR CERTAIN

COURSES. (a) The Texas Higher Education Coordinating Board

shall establish a pilot project to measure the impact of reducing

tuition for junior college courses offered at times of low

enrollment demand in order to promote greater access to higher

education and more efficient use of junior college facilities and

resources. The coordinating board shall select a reasonable

number of public junior colleges to participate in the pilot

project.

(b) The governing board of a public junior college selected to

participate in the pilot project may charge tuition for a course

or courses at a rate established by the governing board that is

less than the rate otherwise required by Section 54.051 or other

law if the governing board finds that the reduced tuition rate is

reasonably necessary to enable the junior college to make

efficient use of its facilities or faculty. The finding must be

stated in the order or resolution establishing the reduced

tuition rate.

(c) Charging tuition at a reduced rate under this section does

not affect the right of the public junior college to a

proportionate share of state appropriations under Section 130.003

for the contact hours attributable to students paying tuition at

the reduced rate.

(d) The governing board of each public junior college

participating in the pilot project shall prepare a report on the

effects of the reduced tuition on enrollment, facilities,

scheduling, and costs and shall deliver a copy of the report to

the coordinating board not later than October 30, 2002.

(e) The coordinating board shall prepare a report compiling the

results of the pilot project at the public junior colleges

participating in the pilot project and shall submit a copy of the

report not later than December 15, 2002, to the governor, the

lieutenant governor, the speaker of the house of representatives,

and the chair of the standing committee of each house of the

legislature with primary jurisdiction over higher education.

Added by Acts 2001, 77th Leg., ch. 318, Sec. 1, eff. Sept. 1,

2001.

Sec. 130.0034. TUITION FOR REPEATED COURSES. (a) The governing

board of a public junior college district may charge a student a

higher rate of tuition than the tuition that would otherwise be

charged for a course in which the student enrolls if:

(1) the student has previously enrolled in the same course or a

course of substantially the same content and level two or more

times; and

(2) the student's enrollment in the course is not included in

the contact hours used to determine the junior college's

proportionate share of state appropriations under Section

130.003.

(b) This section does not apply to a non-degree-credit

developmental course.

(c) The total amount of tuition charged to the student under

this section for the repeated course may not exceed the full cost

of instruction for the course with respect to the student.

Added by Acts 2005, 79th Leg., Ch.

1220, Sec. 1, eff. June 18, 2005.

Sec. 130.0035. PERFORMANCE REPORTS. (a) As soon as practicable

after the end of each academic year, a junior college district

shall prepare an annual performance report for that academic

year. The report shall be prepared in a form that would enable

any interested person, including a prospective student, to

understand the information in the report and to compare the

information to similar information for other junior college

districts. A junior college district shall make the report

available to any person on request.

(b) The report must include the following information for the

junior college district for the academic year covered by the

report:

(1) the rate at which students completed courses attempted;

(2) the number and types of degrees and certificates awarded;

(3) the percentage of graduates who passed licensing exams

related to the degree or certificate awarded, to the extent the

information can be determined;

(4) the number of students or graduates who transfer to or are

admitted to a public university;

(5) the passing rates for students required to be tested under

Section 51.306;

(6) the percentage of students enrolled who are academically

disadvantaged;

(7) the percentage of students enrolled who are economically

disadvantaged;

(8) the racial and ethnic composition of the district's student

body; and

(9) the percentage of student contact hours taught by full-time

faculty.

(c) The Legislative Budget Board shall be responsible for

recommending standards for reports under this section, in

consultation with junior college districts, the Texas Higher

Education Coordinating Board, and the governor's office of budget

and planning.

(d) Expired.

Added by Acts 1997, 75th Leg., ch. 978, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 60, eff.

Sept. 1, 2003.

Sec. 130.0036. REPORT ON STUDENT ENROLLMENT STATUS. (a) In the

form and manner and at the times required by the Texas Higher

Education Coordinating Board, a junior college district shall

report to the coordinating board on the enrollment status of

students of the junior college district. The report must include

information on:

(1) students seeking a degree;

(2) students seeking a certificate;

(3) students enrolled in workforce continuing education courses;

(4) students enrolled in college credit courses who are not

seeking a degree or certificate;

(5) students enrolled in courses for credit to transfer to

another institution;

(6) students enrolled in developmental education courses by

course level; and

(7) enrollment in other categories as specified by the

coordinating board.

(b) In administering this section, the coordinating board shall

attempt to avoid duplicating other reporting requirements

applicable to junior college districts. The coordinating board

shall consult with the governing boards of the state's junior

college districts in determining the form, manner, and times of

reports under this section.

Added by Acts 1999, 76th Leg., ch. 1320, Sec. 1, eff. Aug. 30,

1999.

Sec. 130.004. AUTHORIZED TYPES OF PUBLIC JUNIOR COLLEGES. (a)

By complying with the provisions of the appropriate following

sections of this chapter a public junior college and/or district

of any one of the following classifications may be established:

(1) an independent school district junior college;

(2) a city junior college;

(3) a union junior college;

(4) a county junior college;

(5) a joint-county junior college; and

(6) a public junior college as a part or division of a regional

college district.

(b) As used in this chapter, the two general authorized types of

junior colleges are:

(1) public junior colleges, which must consist of freshman and

sophomore college work taught separately or in conjunction with

the junior and senior years of high school and the course of

study of such work must be submitted to and approved before being

offered by the Coordinating Board, Texas College and University

System; and

(2) a junior college division of a regional college, as that

type of institution is defined in Subchapter F of this chapter,

which operates under the laws applicable to public junior

colleges in Texas.

(c) All junior college districts, whether established,

organized, and/or created, or attempted to be established,

organized, and/or created, by vote of the people residing in

those districts, or by action of the county school boards, or by

action of the county judge, or by action of the commissioners

courts, or by action of state educational officers or agencies,

or by a combination of any two or more of the same, which

districts have previously been recognized by either state or

county authorities as junior college districts, are hereby

validated in all respects as though they had been duly and

legally established in the first instance. Without in any way

limiting the generalization of the provisions above,

(1) all additions of territory to or detachments of territory

from such junior college districts are hereby in all things

validated, whether the same were accomplished or attempted to be

accomplished by action of the county school boards, or by action

of the county judge, or by action of the commissioners court, or

by action of state educational officers or agencies, or by vote

of the people residing in such territory, or by a combination of

any two or more of the same;

(2) the boundary lines of all such junior college districts are

hereby in all things validated; and

(3) all acts of the governing boards of such junior college

districts ordering an election or elections, declaring the

results of such elections, levying, attempting, or purporting to

levy taxes for and on behalf of such districts, and all bonds

issued and now outstanding, and all bonds previously voted but

not issued, and all tax elections, bond elections, and bond

assumption elections are hereby in all things validated; all

revenue bonds issued and outstanding and all revenue bonds

authorized but not yet issued for and on behalf of such districts

are hereby in all things validated.

(d) Subsection (c) of this section shall not apply to any

district which has previously been declared invalid by a court of

competent jurisdiction of Texas, nor shall it apply to any

district which is now involved in litigation in any district

court of Texas, the court of civil appeals, or the Supreme Court

of Texas, in which litigation the validity of the organization or

creation of such district or of the addition of territory to or

detachment of territory from such districts is attacked, or to

any district involved in proceedings now pending before the

coordinating board in which proceedings the validity of the

organization or creation of such district or of the addition of

territory to or detachment of territory from such district is

attacked.

(e) The establishment of any new public junior college campus

within an existing junior college district or the establishment

of any new junior college district shall be approved by the

Legislative Budget Board if the establishment occurs during a

time when the legislature is not in session. The legislature

shall approve the establishment of any new public junior college

campus within an existing junior college district or the

establishment of any new junior college district if proposed

during or within three months prior to a legislative session.

Acts 1969, 61st Leg., p. 2994, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.004 by Acts 1971, 62nd Leg., p. 3281, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1995,

74th Leg., ch. 971, Sec. 2, eff. Sept. 1, 1995.

Sec. 130.005. CHANGE OF NAME TO COMMUNITY COLLEGE DISTRICT. (a)

The legislature hereby declares that the purpose of this section

is to recognize that junior colleges are in fact comprehensive

community colleges which serve their communities not only through

university-parallel programs but also by means of occupational

programs and other programs of community interest and need.

(b) The board of trustees of any junior college district may by

resolution duly adopted change the name of such district by

substituting the word "community" for the word "junior" in such

name. A copy of such resolution duly certified by the secretary

of the board of trustees shall be filed with the Coordinating

Board, Texas College and University System. Such change in name

shall become effective upon the filing of such resolution with

the said coordinating board. Thereafter all references to such

district in all official actions, communications and records

shall be by use of such new name.

Added by Acts 1971, 62nd Leg., p. 3344, ch. 1024, art. 2, Sec.

13, eff. Sept. 1, 1971. Amended by Acts 1973, 63rd Leg., p. 144,

ch. 75, Sec. 1, eff. May 7, 1973.

Sec. 130.0051. OTHER CHANGE OF NAME BY JUNIOR COLLEGE DISTRICT.

(a) The board of trustees of a junior college district by

resolution may change the name of the district or a college

within the district by eliminating the words "community" or

"junior" from the name of the district or college, unless the

change would cause the district or college to have the same or

substantially the same name as an existing district, college, or

other public or private institution of higher education in this

state.

(b) The board of trustees shall file with the Texas Higher

Education Coordinating Board a copy of a resolution adopted under

Subsection (a) that is certified by the secretary of the board of

trustees. The name change is effective on the date the resolution

is filed with the coordinating board. After a name change is

filed, the college or district shall use the new name in all

official actions, communications, or records.

Added by Acts 1997, 75th Leg., ch. 570, Sec. 1, eff. Sept. 1,

1997.

Sec. 130.006. COURSE HELD OUTSIDE DISTRICT. (a) The trustees

of an independent school district located in a county contiguous

to, but not a part of, a community college district and the

governing board of the community college district may enter into

a contract providing for the community college to hold college

courses in the school district's facilities.

(b) The contract must be approved by resolution of the governing

boards of the community college district and the school district.

(c) For purposes of state funding, a course held in the school

district facilities is considered to be a course held in the

community college district if the course:

(1) has been approved by a regional higher education council

recognized by rule of the coordinating board and in which the

district has been designated a member by the coordinating board;

and

(2) is approved by the coordinating board as an out-of-district

course for the community college district.

(d) Any statutory or regulatory requirement of local support of

a community college program is satisfied by the school district

providing its facilities without charge to the community college

if the total community college enrollment in the school district

does not exceed 1,000 full-time students, or the equivalent.

(e) Either party may terminate a contract under this section by

giving the other party at least one year's written notice.

Added by Acts 1983, 68th Leg., p. 1692, ch. 318, Sec. 1, eff.

Aug. 29, 1983.

Sec. 130.007. ENDOWMENT FUND. (a) The board of trustees of a

public junior college may establish an endowment fund outside the

state treasury in a depository selected by the board of trustees.

(b) The board of trustees may deposit local funds collected by

the board to the credit of the endowment fund.

(c) The board of trustees may accept gifts and grants from any

public or private source for the endowment fund.

(d) The endowment fund consists of local funds deposited to the

credit of the endowment fund, gifts, grants, and income from

investing the endowment fund.

(e) The board of trustees may invest the endowment fund in

securities, bonds, and other investments that the board considers

prudent. In making investments under this section, the board

shall exercise the judgment and care under the circumstances then

prevailing that a person of ordinary prudence, discretion, and

intelligence exercises in the management of the person's own

affairs.

(f) The board may not spend any money deposited in the endowment

fund as local funds, gifts, or grants but may spend any income

from investing the endowment fund for the operation or

maintenance of the junior college.

Added by Acts 1993, 73rd Leg., ch. 391, Sec. 1, eff. June 2,

1993.

Sec. 130.008. COURSES FOR JOINT HIGH SCHOOL AND JUNIOR COLLEGE

CREDIT. (a) Under an agreement with a school district or, in

the case of a private high school, with the organization or other

person that operates the high school, a public junior college may

offer a course in which a student attending a high school

operated in this state by the school district, organization, or

other person may enroll and for which the student may

simultaneously receive both:

(1) course credit toward the student's high school academic

requirements; and

(2) course credit as a student of the junior college, if the

student has been admitted to the junior college or becomes

eligible to enroll in and is subsequently admitted to the junior

college.

(b) The junior college may waive all or part of the tuition and

fees for a high school student enrolled in a course for which the

student may receive joint credit under this section.

(c) The contact hours attributable to the enrollment of a high

school student in a course offered for joint high school and

junior college credit under this section shall be included in the

contact hours used to determine the junior college's

proportionate share of the state money appropriated and

distributed to public junior colleges under Sections 130.003 and

130.0031, even if the junior college waives all or part of the

tuition or fees for the student under Subsection (b).

(d) Except as provided by Subsection (d-1), a public junior

college may enter into an agreement with a school district,

organization, or other person that operates a high school to

offer a course as provided by this section regardless of whether

the high school is located within the service area of the junior

college district.

(d-1) A public junior college may enter into an agreement

described by Subsection (d) with respect to a high school located

within the service area of another junior college district only

if the other junior college district is unable to provide the

requested course to the satisfaction of the school district.

(e) In admitting or enrolling high school students in a course

offered for joint high school and junior college credit under

Subsection (a), a public junior college must apply the same

criteria and conditions to each student wishing to enroll in the

course without regard to whether the student attends a public

school or a private or parochial school, including a home school.

For purposes of this section, a student who attends a school that

is not formally organized as a high school and is at least 16

years of age is considered to be attending a high school.

Added by Acts 1995, 74th Leg., ch. 195, Sec. 1, eff. May 23,

1995. Amended by Acts 1999, 76th Leg., ch. 297, Sec. 1, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 908, Sec. 1, eff. Aug.

27, 2001; Acts 2003, 78th Leg., ch. 220, Sec. 1, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1070, Sec. 1, eff. June 20, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

453, Sec. 1, eff. June 19, 2009.

Sec. 130.0081. AGREEMENT WITH JUNIOR COLLEGE DISTRICT. (a) A

junior college district may enter into an agreement with any

person, including an employer, political subdivision, or other

entity, to provide educational services. The agreement must

provide for the entity to cover at least any cost to the district

of providing the services that exceeds the amount of tuition and

fees that would be charged to a student who resides in the

district and is enrolled in a substantially similar course.

(b) Students who are enrolled in a course under the agreement

are entitled to pay tuition and fees at the rate applicable to a

student who resides in the district.

Added by Acts 2005, 79th Leg., Ch.

1100, Sec. 3, eff. June 18, 2005.

Sec. 130.009. UNIFORM DATES FOR ADDING OR DROPPING COURSE. (a)

The Texas Higher Education Coordinating Board by rule shall

establish uniform final dates, counted from the first class day

of an academic semester or term, for adding or dropping a course

conducted by a public junior college. The uniform dates apply to

each public junior college in this state.

(b) A student may not enroll in a course after a uniform final

date for adding a course established under this section. A

student is not entitled to a refund of any tuition or fees for a

course that the student drops after a uniform final date for

dropping a course established under this section.

(c) The rules may provide for different dates for academic

semesters or terms of different durations.

(d) Expired.

Added by Acts 1995, 74th Leg., ch. 459, Sec. 1, eff. June 9,

1995. Renumbered from Education Code Sec. 130.008 by Acts 1997,

75th Leg., ch. 165, Sec. 31.01(26), eff. Sept. 1, 1997.

Sec. 130.010. PURCHASING CONTRACTS. (a) The provisions of

Subchapter B, Chapter 44, relating to the purchase of goods and

services under contract by a school district apply to the

purchase of goods and services under contract by a junior college

district.

(b) To the extent of any conflict, the provisions of Subchapter

B, Chapter 44, prevail over any other law relating to the

purchase of goods and services by a junior college district.

Added by Acts 1999, 76th Leg., ch. 1383, Sec. 1, eff. June 19,

1999.

Sec. 130.0101. ACQUISITION OF LIBRARY MATERIALS. (a) In this

section, "library goods and services" means:

(1) serial and journal subscriptions, including electronic

databases, digital content, and information products;

(2) other library materials and resources, including books,

e-books, and media not available under a statewide contract and

papers;

(3) library services, including periodical jobber and binding

services not available under a statewide contract;

(4) equipment and supplies specific to the storage and access of

library content; and

(5) library or resource-sharing programs operated by the Texas

State Library and Archives Commission.

(b) Notwithstanding any other law governing purchasing by a

junior college district, including Section 130.010 or Subchapter

B, Chapter 44, a junior college district may purchase, license,

or otherwise acquire library goods and services in any manner

authorized by law for the purchase, license, or acquisition of

library goods and services by a public senior college or

university, as defined by Section 61.003.

Added by Acts 1999, 76th Leg., ch. 1549, Sec. 1, eff. June 19,

1999. Renumbered from Education Code Sec. 130.010 by Acts 2001,

77th Leg., ch. 1420, Sec. 21.001(26), eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

336, Sec. 2, eff. June 19, 2009.

Sec. 130.0102. MEXICAN AMERICAN STUDIES PROGRAM OR COURSE WORK.

The governing board of a public junior college district located

in one or more counties with a substantial and growing Mexican

American population shall evaluate the demand for and feasibility

of establishing a Mexican American studies program or other

course work in Mexican American studies at one or more junior

colleges in the district. With approval of the Texas Higher

Education Coordinating Board, the governing board may establish a

Mexican American studies program or other course work in Mexican

American studies at any of those colleges if the governing board

determines that such a program or course work is desirable and

feasible.

Added by Acts 2003, 78th Leg., ch. 820, Sec. 51, eff. Sept. 1,

2003.

Sec. 130.0103. DUAL USAGE EDUCATIONAL COMPLEX. (a) The board

of trustees of a junior college district may establish and

operate a dual usage educational complex to provide a shared

facility for the educational activities of the district and other

participating entities. The board of trustees may enter into a

cooperative agreement governing the operation and use of the

complex with the governing bodies of one or more of the following

entities:

(1) a county, municipality, or school district located in whole

or in part in the service area of the junior college district; or

(2) another institution of higher education with a campus or

other educational facility located in the same state uniform

service region as adopted by the coordinating board.

(b) The junior college district shall coordinate and supervise

the operation of the complex. The use and the costs associated

with the establishment and operation of the complex shall be

shared by the district and the other participating entities under

the terms of the cooperative agreement.

Added by Acts 2005, 79th Leg., Ch.

968, Sec. 1, eff. June 18, 2005.

SUBCHAPTER B. INDEPENDENT SCHOOL DISTRICT OR CITY JUNIOR COLLEGE

Sec. 130.011. ESTABLISHMENT OF INDEPENDENT SCHOOL DISTRICT OR

CITY JUNIOR COLLEGE. (a) An independent school district junior

college may be established by any independent school district or

city which has assumed control of its schools meeting the

requirements set out in Section 130.032 of this code and subject

to the findings of the coordinating board under Section 130.013.

(b) Any such college district established and maintained as

provided in this chapter shall be known as a junior college

district.

Acts 1969, 61st Leg., p. 2996, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.011 by Acts 1971, 62nd Leg., p. 3283, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1985,

69th Leg., ch. 302, Sec. 1, eff. June 7, 1985.

Sec. 130.012. PETITION TO ESTABLISH. (a) Whenever it is

proposed to establish a junior college district in any type of

unit authorized by Section 130.011 of this code, a petition

praying for an election, signed by not less than 10 percent of

the qualified electors of the proposed district shall be

presented to the school board of trustees of the district or

city, which shall:

(1) pass upon the legality and genuineness of the petition; and

(2) forward the petition, if approved, to the coordinating

board.

(b) Any petition authorized by this section shall also

incorporate a request for the proper authorities, in the event an

election is ordered for the creation of such district, to submit

at the same election the questions of issuing bonds and levying

bond taxes, and levying maintenance taxes, in the event the

district is created, not to exceed the limits provided in Section

130.122 of this code.

Acts 1969, 61st Leg., p. 2996, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.012 by Acts 1971, 62nd Leg., p. 3283, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1985,

69th Leg., ch. 302, Sec. 1, eff. June 7, 1985.

Sec. 130.013. ORDER TO ESTABLISH. It shall be the duty of the

coordinating board with the advice of the commissioner of higher

education to determine whether or not the conditions set forth in

Sections 130.012 and 130.032 of this code have been complied

with, and also whether, considering the geographic location of

colleges already established, it is feasible and desirable to

establish the proposed junior college district. In the exercise

of this authority the board shall develop and publish criteria to

be used as a basis for determining the need for a public junior

college in the proposed district. The board shall determine

whether programs in a proposed institution would create

unnecessary duplication or seriously harm programs in existing

community college districts. It shall be the duty of the

coordinating board to consider the needs and the welfare of the

state as a whole, as well as the welfare of the community

involved. The decision of the coordinating board shall be final

and shall be transmitted through the commissioner of higher

education to the local school board, along with the order of the

coordinating board authorizing further procedure in the

establishment of the junior college district, if the coordinating

board endorses its establishment.

Acts 1969, 61st Leg., p. 2996, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.013 by Acts 1971, 62nd Leg., p. 3283, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1985,

69th Leg., ch. 302, Sec. 1, eff. June 7, 1985.

Sec. 130.014. ELECTION. (a) If the coordinating board approves

of the establishment of the junior college district, it shall

then be the duty of the local school board to enter an order for

an election to be held in the proposed territory at the next

authorized election date as provided in Article 2.01b of the

Election Code, to determine whether or not such junior college

district shall be created and formed and to submit the questions

of issuing bonds and levying bond taxes, and levying maintenance

taxes, in the event the district is created. Such order shall:

(1) contain a description of the metes and bounds of the junior

college district to be formed; and

(2) fix the date for the election.

(b) If a majority of the electors voting at the election shall

be in favor of the creation of a junior college district, the

district shall be deemed to be formed and created. The local

school board shall make a canvass of the returns and declare the

result of the election within 10 days after holding the election,

and enter an order on the minutes of the board as to the result

of the election.

Acts 1969, 61st Leg., p. 2997, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.014 by Acts 1971, 62nd Leg., p. 3284, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1985,

69th Leg., ch. 302, Sec. 1, eff. June 7, 1985.

Sec. 130.015. CONTROL OF INDEPENDENT SCHOOL DISTRICT OR CITY

JUNIOR COLLEGE. A junior college established by an independent

school district or city that has assumed control of schools

already validated or established pursuant to the provisions of

this chapter may be governed, administered, and controlled by and

under the direction of the board of trustees of that independent

or city school district.

Acts 1969, 61st Leg., p. 2997, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.015 by Acts 1971, 62nd Leg., p. 3284, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 130.016. SEPARATE BOARD OF TRUSTEES IN CERTAIN INSTANCES.

(a) A junior college established by an independent school

district or city that has assumed control of schools already

validated or established pursuant to the provisions of this

chapter may be governed, administered, and controlled by and

under the direction of a separate board of trustees, which may be

placed in authority by either of the following procedures:

(1) the board of trustees of an independent school district or

city school district which has the management, control, and

operation of a junior college may divest itself of the

management, control, and operation of that junior college so

maintained and operated by the school board by appointing for the

junior college district a separate board of trustees of nine

members; or

(2) the board of trustees of any independent school district or

city school district which has the control and management of a

junior college may be divested of its control and management of

that junior college by the procedure prescribed in Section

130.017 of this code.

(b) If the board of trustees of an independent school district

that divests itself of the management, control, and operation of

a junior college district under this section or under Section

130.017 of this code was authorized by Subsection (e) of Section

20.48 of this code to dedicate a portion of its tax levy to the

junior college district before the divestment, the junior college

district may levy an ad valorem tax from and after the

divestment. In the first two years in which the junior college

district levies an ad valorem tax, the tax rate adopted by the

governing body may not exceed the rate that, if applied to the

total taxable value submitted to the governing body under Section

26.04, Tax Code, would impose an amount equal to the amount of

taxes of the school district dedicated to the junior college

under Subsection (e) of Section 20.48 of this code in the last

dedication before the divestment. In subsequent years, the tax

rate of the junior college district is subject to Section 26.07,

Tax Code.

Acts 1969, 61st Leg., p. 2997, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.016 by Acts 1971, 62nd Leg., p. 3284, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1987,

70th Leg., ch. 556, Sec. 2, eff. Sept. 1, 1987.

Sec. 130.017. PETITION AND ELECTION TO DIVEST SCHOOL BOARD OF

AUTHORITY. (a) On a petition signed by 10 percent of the

qualified electors of the independent school district or city

school district, the board of trustees within 30 days shall call

an election after the petition has been duly presented on the

proposition of whether the school board of trustees shall be

divested of its authority as governing board of such junior

college district.

(b) At the election called under Subsection (a) of this section,

the board of trustees shall also include a separate proposition

on whether the junior college district may levy ad valorem taxes.

(c) The board of trustees shall, within 30 days after the

official canvass of the election, appoint for the junior college

district a separate board of trustees as provided by this code to

serve as the governing board of the junior college district if

the majority of the votes in the election under this section are

cast in favor of both propositions. If a majority of the votes in

the election are cast against either proposition, the board may

not divest its authority as the governing board of the junior

college district unless both propositions are approved at a

subsequent election. A subsequent election on the propositions

may not be held before the first anniversary of the election

date.

(d) The separate governing board of the junior college district

may levy and collect taxes in accordance with Subchapter G of

this chapter at the approved rate without an additional election.

Acts 1969, 61st Leg., p. 2997, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.017 by Acts 1971, 62nd Leg., p. 3284, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1987,

70th Leg., ch. 284, Sec. 1, eff. Sept. 1, 1987.

Sec. 130.018. SEPARATE BOARD OF TRUSTEES--TERMS, ETC. In the

event a separate board of trustees for the junior college

district is appointed under either procedure set out in Section

130.016 or Section 130.017 of this code, the board of trustees,

consisting of nine members, shall be organized and constituted

pursuant to the provisions of Section 130.082 of this code, and

be governed by the provisions thereof.

Acts 1969, 61st Leg., p. 2998, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.018 by Acts 1971, 62nd Leg., p. 3285, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 130.019. SEPARATE BOARD OF TRUSTEES; AD VALOREM TAXES. A

board of trustees of an independent school district or city

school district that has the management, control, and operation

of a junior college district may not divest itself of that

management, control, and operation of the junior college district

under Section 130.016 of this code or have the management,

control, and operation of the junior college district divested

under Section 130.017 of this code, unless the junior college

district has the authority to levy ad valorem taxes for the

maintenance of the junior college district or acquires that

authority at an election held under Section 130.017.

Added by Acts 1987, 70th Leg., ch. 284, Sec. 2, eff. Sept. 1,

1987.

SUBCHAPTER C. UNION, COUNTY, OR JOINT-COUNTY JUNIOR COLLEGES

Sec. 130.031. ESTABLISHMENT OF UNION, COUNTY, OR JOINT-COUNTY

JUNIOR COLLEGE. The following types of junior colleges may be

established in the following units:

(1) a union junior college district may be established by two or

more contiguous independent school districts or two or more

contiguous common school districts or a combination composed of

one or more independent school districts with one or more common

school districts of contiguous territory meeting the requirements

set out in Section 130.032 of this code;

(2) a county junior college district may be established by any

county meeting the requirements set out in Section 130.032 of

this code; and

(3) a joint-county junior college district may be established by

any combination of contiguous counties in the state meeting the

requirements set out in Section 130.032 of this code.

Acts 1969, 61st Leg., p. 2998, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.031 by Acts 1971, 62nd Leg., p. 3285, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 130.0312. VALIDATION OF CERTAIN ACTS AND PROCEEDINGS. (a)

All governmental acts and proceedings of South Texas Community

College not excepted from the application of this section by

another provision of this section that were taken before March 1,

1997, are validated as of the dates on which they occurred.

(b) This section does not validate any governmental act or

proceeding that, under the statutes of this state in effect at

the time the act or proceeding occurred, constituted an offense

punishable as a misdemeanor or a felony.

(c) The acts and proceedings relating to the confirmation

proceedings of South Texas Community College are validated as of

the date of the confirmation or a good faith attempt at

confirmation. The confirmation of South Texas Community College

under Section 130.0311 may not be held invalid by the fact of any

procedural defects in the election proceedings or confirmation

proceedings required under Section 130.0311.

(d) All governmental acts and proceedings of the board of

trustees of South Texas Community College or of an officer or

employee of the college during the transfer of the property or

obligations from the McAllen extension center of the Texas State

Technical College System to South Texas Community College and

each act or proceeding taken or conducted since the confirmation

of South Texas Community College are validated as of the dates on

which they occurred.

(e) This section does not apply to any matter that on the

effective date of this section:

(1) is involved in litigation if the litigation ultimately

results in the matter being held invalid by a final judgment of a

court of competent jurisdiction; or

(2) has been held invalid by a final judgment of a court of

competent jurisdiction.

Added by Acts 1997, 75th Leg., ch. 247, Sec. 1, eff. May 23,

1997.

Sec. 130.032. RESTRICTIONS. In order for any territorial unit

set out in Sections 130.011 and 130.031 of this code to establish

the applicable type of junior college, the proposed district must

have a taxable property valuation of not less than $2.5 billion

in the next preceding year and a total scholastic population of

not less than 15,000 in the next preceding school year.

Acts 1969, 61st Leg., p. 2998, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.032 by Acts 1971, 62nd Leg., p. 3285, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1985,

69th Leg., ch. 302, Sec. 2, eff. June 7, 1985.

Sec. 130.033. PETITION TO ESTABLISH. (a) Whenever it is

proposed to establish a junior college of any type specified in

Section 130.031 of this code a petition praying for an election

therefor shall be presented in the applicable manner as

prescribed in Subsections (b)-(d) of this section.

(b) In the case of a union junior college district, the petition

shall be signed by not fewer than 10 percent of the registered

voters of each of the school districts within the territory of

the proposed junior college district and shall be presented to

the county school board or county school boards of the respective

counties if the territory encompasses more than one county; but

if there is no county school board, the petition shall be

presented to the commissioners court of the county or counties

involved.

(c) In the case of a county junior college district, the

petition shall be signed by not fewer than 10 percent of the

registered voters of the proposed college district and shall be

presented to the county school board of the county; but if there

is no county school board, the petition shall be presented to the

commissioners court of the county.

(d) In case of a joint-county junior college district, the

petition shall be signed by not fewer than 10 percent of the

registered voters of each of the proposed counties and shall be

presented to the respective county school boards of the counties

to be included in the proposed district; in case there is no

county school board, the petition shall be presented to the

commissioners court of the county or counties involved.

Acts 1969, 61st Leg., p. 2999, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.033 by Acts 1971, 62nd Leg., p. 3286, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1993,

73rd Leg., ch. 728, Sec. 87, eff. Sept. 1, 1993.

Sec. 130.034. TAX LEVY. Any petition authorized by Sections

130.011 and 130.033 of this code shall also incorporate therein a

request for the proper authorities, in the event an election is

ordered for the creation of such district, to submit at the same

election the questions of issuing bonds and levying bond taxes,

and levying maintenance taxes, in the event the district is

created, not to exceed the limits provided in Section 130.122 of

this code.

Acts 1969, 61st Leg., p. 2999, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.034 by Acts 1971, 62nd Leg., p. 3286, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1985,

69th Leg., ch. 302, Sec. 2, eff. June 7, 1985.

Sec. 130.035. LEGALITY OF PETITION. It shall be the duty of the

county school board or boards or the commissioners court or

courts petitioned in compliance with Section 130.033 of this code

to:

(1) pass upon the legality of the petition and the genuineness

of the same; and

(2) forward the petition, so approved, to the Coordinating

Board, Texas College and University System.

Acts 1969, 61st Leg., p. 2999, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.035 by Acts 1971, 62nd Leg., p. 3286, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 130.036. ORDER TO ESTABLISH. It shall be the duty of the

coordinating board, with the advice of the commissioner of higher

education to determine whether or not the conditions set forth in

the preceding sections of this chapter have been complied with,

and also whether, considering the geographic location of colleges

already established, it is feasible and desirable to establish a

junior college district. In the exercise of this authority the

board shall develop and publish criteria to be used as a basis

for determining the need for a public junior college in the

proposed district. The board shall determine whether programs in

a proposed institution would create unnecessary duplication or

seriously harm programs in existing community college districts.

It shall be the duty of the coordinating board in making its

decision to consider the needs and the welfare of the state as a

whole, as well as the welfare of the community involved. The

decision of the coordinating board shall be transmitted through

the commissioner of higher education to the county school board

or boards or the commissioners court or courts, as the case may

be, along with the order of the coordinating board authorizing

further procedure in the establishment of the junior college

district.

Acts 1969, 61st Leg., p. 2999, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.036 by Acts 1971, 62nd Leg., p. 3287, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1985,

69th Leg., ch. 302, Sec. 2, eff. June 7, 1985.

Sec. 130.037. CALLING ELECTION; SUBMISSION OF QUESTIONS. If the

coordinating board approves the establishment of the junior

college district, it shall then be the duty of the commissioners

court or courts to enter an order for an election to be held in

the proposed territory at the next authorized election date as

provided in Article 2.01b of the Election Code, to determine

whether or not such junior college district be created and formed

and to submit the questions of issuing bonds and levying bond

taxes, and levying maintenance taxes, in the event the district

is created. The order shall contain a description of the metes

and bounds of the junior college district to be formed and fix

the date of the election.

Acts 1969, 61st Leg., p. 3000, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.037 by Acts 1971, 62nd Leg., p. 3287, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1985,

69th Leg., ch. 302, Sec. 2, eff. June 7, 1985.

Sec. 130.038. ELECTION. A majority of the electors in the

proposed district, voting in the election, shall determine the

question of creation of the junior college district submitted in

the order, the election of the original trustees, and the

questions of issuing bonds and levying taxes. A majority of the

electors voting in such election shall determine such questions

submitted in the order. In the case of a joint-county junior

college district, or a union junior college district, the

election shall, by mutual agreement of the court or courts, be

held on the same day throughout the proposed district.

Acts 1969, 61st Leg., p. 3000, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.038 by Acts 1971, 62nd Leg., p. 3287, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1985,

69th Leg., ch. 302, Sec. 2, eff. June 7, 1985.

Sec. 130.039. ELECTION RETURNS, CANVASS, AND RESULT. (a) The

commissioners court or courts within 10 days after holding of an

election shall make a canvass of the returns and declare the

results of the election.

(b) The court or courts shall enter an order on the minutes of

the court or courts as to the results.

Acts 1969, 61st Leg., p. 3000, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.039 by Acts 1971, 62nd Leg., p. 3287, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 130.040. BOARD OF TRUSTEES: UNION, COUNTY, OR JOINT-COUNTY

JUNIOR COLLEGE. A union junior college, a county junior college,

or a joint-county junior college shall be governed, administered,

and controlled by and under the direction of a board of trustees

of seven members unless the number of members is increased as

authorized by Section 130.082(d).

Acts 1969, 61st Leg., p. 3000, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.040 by Acts 1971, 62nd Leg., p. 3288, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 2001,

77th Leg., ch. 1324, Sec. 1, eff. June 16, 2001.

Sec. 130.041. ELECTION OF TRUSTEES OF UNION, COUNTY, AND

JOINT-COUNTY JUNIOR COLLEGE. The original trustees of a union or

a county junior college shall be elected at large from the junior

college district by the qualified voters of the district under

the rules and regulations provided for in Section 130.042 of this

code.

Acts 1969, 61st Leg., p. 3000, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.041 by Acts 1971, 62nd Leg., p. 3288, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 130.042. ORIGINAL BOARD. (a) The original trustees shall

be elected at the same election at which the creation of the

district is determined.

(b) Any candidate desiring to be voted upon as a first trustee

shall present a petition to the commissioners court or courts

within three days before the order authorizing the election is

issued by the commissioners court or courts, and shall accompany

his petition with a petition signed by not less than two percent

of the qualified voters in the district, requesting that his name

be placed on the ticket as a candidate for trustee.

(c) The seven candidates for junior college trustee receiving

the highest number of votes at the election shall be declared

trustees of the district.

Acts 1969, 61st Leg., p. 3001, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.042 by Acts 1971, 62nd Leg., p. 3288, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 130.043. ORGANIZATION. After the election of the original

trustees, the board of trustees shall be organized and

constituted, pursuant to the provisions of Section 130.082 of

this code and be governed by the provisions thereof.

Acts 1969, 61st Leg., p. 3001, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.043 by Acts 1971, 62nd Leg., p. 3288, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 130.044. ELECTION OF TRUSTEES BY THE POSITION METHOD. (a)

The board of trustees of a district may, by a majority vote of

the trustees, if a quorum is present and voting, adopt a numbered

position system of electing members to the board.

(b) If the board adopts a numbered position system, candidates

are voted on and elected separately for positions on the board

according to the number of the position to which they seek

election. The official ballots shall contain:

(1) the phrase "Official Ballot for the Purpose of Electing

Trustees";

(2) the name of the junior college district;

(3) the number of each position to be filled; and

(4) the list of candidates under the position to which they seek

election.

(c) Within 10 days from the date of adoption of the numbered

position system, the trustees shall determine by lot which

position each will hold on the board. The members in Class 1

shall draw for positions one and two; the members in Class 2

shall draw for positions three and four; and the members in Class

3 shall draw for positions five, six, and seven.

(d) A person desiring election to a numbered position on the

board must, not later than 5 p.m. of the 45th day before the date

of the election, file with the board of trustees a written

application, designating the number of the position on the board

of trustees for which he desires to become a candidate, and

requesting that his name be placed on the ballot. An application

may not be filed earlier than the 30th day before the date of the

filing deadline. Each candidate who files an application is

entitled to have his name printed on the official ballot beneath

the number of the position designated in his application. A

person who fails to file the application required by this section

may not have his name printed on the official ballot. A candidate

is eligible to have his name printed on the ballot under only one

position to be filled at the election.

(e) In the election each voter may vote for only one candidate

for each numbered position. The candidate receiving the most

votes for each numbered position voted on in the election is

entitled to serve as a trustee on the board, in the position to

which he is elected.

(f) Notice of an election in a district must be given in the

manner and for the time required under the law authorizing the

creation of the district, except where there is a conflict with

the provisions of this section, then this section is controlling.

(g) The board of trustees of a district with a population

greater than one million may require that an application filed

under Subsection (d) be accompanied by a filing fee not to exceed

$200 as determined by the board or, instead of the filing fee, a

petition signed by a number of registered voters of the district

not to exceed 200 as determined by the board.

Acts 1971, 62nd Leg., p. 3288, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1987, 70th Leg., ch. 508, Sec. 4,

eff. Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

1149, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. CHANGES IN DISTRICT BOUNDARIES

Sec. 130.061. EXTENSION OF BOUNDARIES OF A JUNIOR COLLEGE

DISTRICT COEXTENSIVE WITH AN INDEPENDENT SCHOOL DISTRICT. The

district boundaries of an independent school district junior

college shall automatically be extended so that the boundary

lines of the two districts, independent school district and

junior college district, shall remain identical when:

(1) the junior college district was created with the same

boundary lines as an independent school district;

(2) the boundaries of the independent school district are

extended by consolidation, attachment of territory, or otherwise;

and

(3) the board of trustees of the independent school district is

also the governing board of the junior college.

Acts 1969, 61st Leg., p. 3001, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.061 by Acts 1971, 62nd Leg., p. 3289, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 130.062. ENLARGED DISTRICT: CREATION; RESOLUTION; ORDER.

(a) If the creation of the junior college district and the

extension of the boundaries of the independent school district

both occurred prior to March 17, 1950, the added territory of the

independent school district may be brought into the junior

college district in the manner prescribed by this section.

(b) A petition requesting that such territory be added to the

junior college district signed by a majority of the registered

voters of the territory may be presented to the governing board

of the junior college district.

(c) The board shall determine whether the petition is signed by

the required majority and if such determination is affirmative

and if the board shall also determine that the facilities of the

junior college district may be extended to cover adequately the

scholastics of the added territory, the board shall pass an order

admitting such territory. The order shall describe by metes and

bounds the junior college district as extended; and a copy of the

order shall be filed with the county superintendent. Thereafter,

the territory shall be a part of the junior college district for

all intents and purposes.

Acts 1969, 61st Leg., p. 3001, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.062 by Acts 1971, 62nd Leg., p. 3289, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1993,

73rd Leg., ch. 728, Sec. 88, eff. Sept. 1, 1993.

Sec. 130.063. EXTENSION OF JUNIOR COLLEGE DISTRICT BOUNDARIES.

(a) Subject to Subsection (b), territory may be annexed to a

junior college district by contract under Section 130.064 or

election under Section 130.065, if the territory:

(1) is contiguous to the annexing junior college district; or

(2) is located in the service area of the annexing district

established under Subchapter J.

(b) Territory may be annexed to a junior college district as

provided by this section only if the territory is located wholly

within a single school district, county, or municipality. This

subsection does not prohibit a junior college district from

conducting annexation elections or other annexation procedures

for more than one territory at the same time.

(c) A junior college district may not annex territory under this

section that is included in the boundaries of another junior

college district.

(d) A junior college district may not annex territory under this

section if a campus of the Texas State Technical College System

is located:

(1) within the county in which the territory is located; and

(2) outside the junior college district.

Acts 1969, 61st Leg., p. 3002, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.063 by Acts 1971, 62nd Leg., p. 3290, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1981,

67th Leg., p. 3056, ch. 802, Sec. 1, eff. Aug. 31, 1981; Acts

1999, 76th Leg., ch. 1397, Sec. 1, eff. Aug. 30, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1100, Sec. 4, eff. June 18, 2005.

Sec. 130.064. ANNEXATION BY CONTRACT. If the annexation is by

contract, a petition shall be presented to the governing board of

any junior college district, executed by all property owners of

all property situated in the territory proposed for annexation.

The petition shall contain a legally sufficient description of

the territory proposed for annexation. The governing board of the

junior college district, if it deems the annexation to be in the

best interest of the district, may effect the annexation by:

(1) entering its order authorizing the annexation of the

territory by contract; and

(2) then entering into a written agreement duly executed and

acknowledged by all persons, corporations, and entities owning

property within the territory.

Acts 1969, 61st Leg., p. 3002, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.064 by Acts 1971, 62nd Leg., p. 3290, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 130.065. ANNEXATION BY ELECTION. (a) On presentation to

the governing board of a junior college district of a petition

proposing the annexation of territory to the district, the

governing board may call an election on the question of annexing

the territory. The petition must:

(1) contain an accurate description of the territory proposed

for annexation; and

(2) be signed by a number of registered voters in the territory

proposed to be annexed equal to at least five percent of the

registered voters in that territory as of the most recent general

election for state and county officers.

(b) Before the governing board of the junior college district

may order an annexation election, the board must hold a public

hearing within the territory proposed for annexation. The

hearing must be held not earlier than the 45th day and not later

than the 30th day before the date the board issues the order for

the election.

(c) Not later than the 30th day before the date of a public

hearing held under Subsection (b), the board shall complete and

publish a service plan for the territory proposed for annexation.

The service plan is informational only and must include:

(1) the maximum property tax rate that the board may adopt;

(2) the most recent property tax rate adopted by the board and

any tax rate increase proposed or anticipated to occur after the

annexation;

(3) the tuition rate that would apply after annexation for a

student who resides in the district;

(4) the tuition and fees that would apply under Section

130.0032(d) for a student who resides outside the district;

(5) plans for providing educational services in the territory,

including proposed or contemplated campus and facility expansion

in the territory;

(6) plans for cooperation with local workforce agencies; and

(7) any other elements consistent with this subchapter

prescribed by rule of the Texas Higher Education Coordinating

Board.

(d) The governing board shall issue an order for an election to

be held in the territory proposed for annexation on a uniform

election date that is not less than 45 days after the date of the

order and that affords enough time to hold the election in the

manner provided by law. The board shall give notice of the

election in the manner provided by law for notice by the county

judge of a general election.

(e) The governing board shall conduct the election in accordance

with the Election Code.

(f) The election shall be held only in the territory proposed

for annexation, and only those registered voters residing in that

territory are permitted to vote.

(g) The ballot shall be printed to provide for voting for or

against the proposition: "Annexation of the following territory

for junior college purposes: __________", with the blank filled

in with a description of the territory proposed for annexation.

(h) The measure is adopted if the measure receives a favorable

vote of a majority of those voters voting on the measure.

(i) If the measure is adopted, the governing board of the

district shall enter an order declaring the result of the

election and that the territory is annexed to the junior college

district on the date specified in the order.

(j) If the proposition is adopted and the governing board is

elected from single-member districts, the governing board in the

annexation order entered under Subsection (i) shall assign the

new territory to one or more of the current single-member

districts.

(k) The annexation of territory and any resulting change in the

single-member districts from which members of the governing board

are elected does not affect the term of a member of the governing

board serving on the date the annexation or redistricting takes

effect. The governing board shall provide that each member of

the governing board representing a single-member district who is

holding office on the date the annexation takes effect serve the

remainder of the member's term and represent a single-member

district in the expanded junior college district for that term

regardless of whether the member resides in that single-member

district.

(l) If the measure is not adopted at the election, another

election to annex all or part of the same territory may not be

held earlier than one year after the date of the election at

which the measure is not adopted.

Acts 1969, 61st Leg., p. 3002, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.065 by Acts 1971, 62nd Leg., p. 3290, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1993,

73rd Leg., ch. 728, Sec. 89, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

1100, Sec. 5, eff. June 18, 2005.

Sec. 130.066. AUTOMATIC ANNEXATION OF CERTAIN TERRITORY. If the

junior college district annexes territory under this subchapter

comprising all of a municipality or school district, the

governing board by order may annex for junior college purposes

any territory later annexed by or added to the municipality or

school district.

Added by Acts 1971, 62nd Leg., p. 3291, ch. 1024, art. 1, Sec. 1,

eff. Sept. 1, 1971. Amended by Acts 1999, 76th Leg., ch. 1397,

Sec. 2, eff. Aug. 30, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1100, Sec. 5, eff. June 18, 2005.

Sec. 130.067. ANNEXATION OF COUNTY-LINE SCHOOL DISTRICT FOR

JUNIOR COLLEGE PURPOSES. (a) In this section:

(1) "County-line school district" means any type of public

school district created or organized under general or special law

that includes within its boundaries territory that is located in

two or more counties of Texas.

(2) "County or joint-county junior college district" means a

junior college district that was originally created and organized

with the same boundaries as a county or as a group of contiguous

counties and that included all of the territory in the county or

group of counties and did not include a part of any county

without including the entire territory of the county.

(b) A part of a county-line school district that is contiguous

to but not included within the boundaries of a county or

joint-county junior college district may be annexed to the junior

college district for junior college purposes only either by

election as provided by Section 130.065 or by order entered

pursuant to a petition requesting annexation of the territory as

provided by this section.

(c) The county or joint-county junior college district as

originally created and organized must have included in its

boundaries a part of the county-line school district, and the

part of the county-line school district to be annexed may not be

included in any other junior college district.

(d) On presentation of a petition, signed by a number of

registered voters residing in the part of a county-line school

district requesting annexation equal to at least a majority of

the registered voters residing in that territory as of the most

recent general election for state and county officers to the

county judge of the county in which the territory requested to be

annexed is located, together with a certified copy of an order by

the governing board of the junior college district approving the

proposed annexation to the junior college district for junior

college purposes only, the county judge shall certify the filing

of the petition and order to the commissioners court. The court

at its next meeting shall pass an order declaring the territory

annexed to the junior college district.

(e) Territory may be annexed by petition under this section only

if the territory is located wholly within a single county. For

territory located in more than one county, a separate petition

requesting the annexation of the territory is required for each

county.

Acts 1969, 61st Leg., p. 3003, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.066 by Acts 1971, 62nd Leg., p. 3292, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Amended by:

Acts 2005, 79th Leg., Ch.

1100, Sec. 5, eff. June 18, 2005.

Sec. 130.068. EXTENDING BOUNDARIES OF JUNIOR COLLEGE DISTRICT IN

DISTRICT'S SERVICE AREA. (a) The governing board of a junior

college district may order an election on the question of

establishing expanded boundaries for the junior college district

to encompass all of the territory located within the district's

service area established by Subchapter J, other than territory

located in the service area of another junior college district,

if more than 35 percent of the total number of students who

enrolled in the junior college district in the most recent

academic year resided outside of the existing junior college

district.

(b) The governing board of a junior college district may order

an election on the question of establishing expanded boundaries

for the junior college district to encompass part of the

territory located within the district's service area established

by Subchapter J, other than territory located in the service area

of another junior college district, if more than 15 percent of

the high school graduates for each of the preceding five academic

years in the territory proposed to be added to the district have

enrolled in the junior college district.

(c) Except as otherwise provided by this section, Section

130.065 applies to an action taken under this section, including

the provisions of Section 130.065 requiring a petition to be

submitted before an election may be called.

(d) A junior college district may not adopt new boundaries for

the district under this section that extend within the service

area of another junior college district.

Acts 1969, 61st Leg., p. 3004, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.067 by Acts 1971, 62nd Leg., p. 3292, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Amended by:

Acts 2005, 79th Leg., Ch.

1100, Sec. 6, eff. June 18, 2005.

Sec. 130.069. DISANNEXATION OF OVERLAPPED TERRITORY. (a) All

junior college districts whose boundaries have or may hereafter

become established so that they include territory which prior to

such establishment lay, and shall continue to lie, within the

boundaries of another junior college district shall have the

power to disannex such overlapped territory.

(b) Upon certification by the governing board of such a junior

college district to the county board of school trustees of the

county in which its college is located that such an overlapping

condition exists, the county board may by resolution disannex the

overlapped territory from the district, describing such territory

by metes and bounds.

Acts 1969, 61st Leg., p. 3003, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.068 by Acts 1971, 62nd Leg., p. 3293, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 130.070. DISANNEXATION OF TERRITORY COMPRISING AN

INDEPENDENT SCHOOL DISTRICT. (a) The territory of an

independent school district which is the only school district

that has been annexed to a countywide independent school district

junior college district in an adjoining county may be disannexed

from such countywide independent school district junior college

district and constituted as a separate independent school

district junior college district in accordance with the

provisions of this section, provided that the countywide

independent school district junior college district has no

outstanding bonded indebtedness which was incurred after the

annexation of such independent school district.

(b) The proposed disannexation and creation of a separate junior

college district shall be initiated by a petition signed by not

less than five percent (5%) of the registered voters of the

independent school district seeking disannexation. The petition

shall be presented to the board of trustees of the independent

school district seeking to be disannexed, which shall pass upon

the legality and genuineness of the petition and forward the

petition, if approved, to the coordinating board.

(c) If the petition is found to be in order and all statutory

provisions have been complied with, the coordinating board shall

approve the petition and notify the board of trustees of the

independent school district seeking to be disannexed, of such

approval. The board of trustees of the independent school

district seeking disannexation shall then order an election to be

held in the school district within a time not less than twenty

(20) days nor more than thirty (30) days after the order is

issued. At the election the ballots shall be printed to provide

for voting for or against the proposition: "Disannexation of the

______________ Independent School from the ______________ Junior

College District, and creation of the ______________ Junior

College District with boundaries coterminous with the boundaries

of the ______________ Independent School District" (the blanks to

be filled in as appropriate). All expenses incurred in holding

the election shall be paid by the independent school district

ordering such election.

(d) The board of trustees shall make a canvass of the returns

and declare the result of the election within ten (10) days after

holding the election and shall enter an order on the minutes of

the board as to the result of the election. If a majority of the

votes cast are in favor of disannexation and creation of a

separate junior college district, such independent school

district shall be deemed disannexed and constituted as a separate

junior college district.

(e) If the creation of the separate junior college district is

approved, it shall be governed by the provisions of this code

relating to independent school district junior colleges. The

offices of the representatives of the disannexed independent

school district on the governing body of the countywide

independent school district junior college district shall be

terminated, and the remaining members of that governing body

shall continue to serve for the terms for which they were

elected.

(f) Any petition for disannexation and creation of a separate

junior college district may also incorporate a request for the

proper authorities, in the event an election is ordered for the

creation of a new district, to submit at the same election,

either as a part of the disannexation issue or as a separate

issue, the questions of issuing bonds and levying bond taxes and

levying maintenance taxes, in the event the district is created,

not to exceed the limits provided in Section 130.122 of this

code.

Added by Acts 1972, 62nd Leg., 4th C.S., p. 37, ch. 16, Sec. 1,

eff. Oct. 30, 1972. Amended by Acts 1993, 73rd Leg., ch. 728,

Sec. 90, eff. Sept. 1, 1993.

SUBCHAPTER E. BOARDS OF TRUSTEES OF JUNIOR COLLEGE DISTRICTS

Sec. 130.081. GOVERNING BOARD OF JUNIOR COLLEGE OF INDEPENDENT

SCHOOL DISTRICT. In each junior college district which is

controlled and managed by, and under the jurisdiction of, the

governing board of an independent school district or a city

school district, such governing board shall be constituted and

chosen in accordance with the laws of this state applicable to

the governing board of such independent school district or city

school district.

Acts 1969, 61st Leg., p. 3004, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.071 by Acts 1971, 62nd Leg., p. 3293, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 130.082. GOVERNING BOARD OF JUNIOR COLLEGE OF OTHER THAN

INDEPENDENT SCHOOL DISTRICT. (a) Except as provided by Section

130.081 or another section of this subchapter, the governing

boards of all junior college districts shall be constituted and

chosen as described in the provisions of this section.

(b) The official name of the governing board of the junior

college district shall be the board of trustees.

(c) The official name of a junior college district shall be the

"__________ Junior College District" unless the board of trustees

of the district elects to call the district a community college

district, in which event the official name of the junior college

district shall be the "________ Community College District." The

board shall designate an appropriate and locally pertinent

descriptive word or words to be filled in the appropriate blank

(and may change such designation when deemed advisable) by

resolution or order; provided that no two districts shall have

the same or substantially similar names. A district may change

its name under Section 130.005 or 130.0051. All resolutions or

orders designating or changing names shall be filed immediately

with the Texas Higher Education Coordinating Board and the first

name filed shall have priority, and the district shall be advised

of any previous filing of any identical or substantially similar

name. The name of any junior college district existing on

September 1, 1997, shall remain the same until and unless it is

changed under this chapter, and any change in the name of a

junior college district made before that date is validated and is

deemed to have been properly made. Another district may not use

the name of any district whose name change is validated under

this subsection.

(d) The number of members or trustees of the governing board

shall be either seven or nine, in accordance with the laws

applicable to the junior college district on the effective date

of this code or on the date of the creation of a new district or

a new board. Any seven-member board may be increased to nine, and

the two additional members shall be appointed by resolution or

order of the board for terms of office as prescribed in

Subsection (e) of this section. Any vacancy occurring on the

board through death, resignation, or otherwise, shall be filled

by a special election ordered by the board or by appointment by

resolution or order of the board. A person appointed to fill a

vacancy in a trustee district must be a resident of that trustee

district. A person appointed to fill a vacancy in the

representation of the district at large must be a resident of the

district at large. A special election to fill a board vacancy is

conducted in the same manner as the district's general election

except as provided by the applicable provisions of the Election

Code. The person appointed to fill the unexpired term shall serve

until the next regular election of members to the board, at which

time the position shall be filled by election for a term

appropriately shortened to conform with what regularly would have

been the length of the term for that position. Each member of the

board shall be a resident, qualified voter of the district and

shall take the proper oath of office before taking up the duties

thereof. Members of a board shall not receive any remuneration or

emolument of office, but they shall be entitled to reimbursement

for their actual expenses incurred in performing their duties, to

the extent authorized and permitted by the board. The board shall

elect one of its members as president of the board, and the

president shall preside at meetings of said board and perform

such other duties and functions as are prescribed by the board.

The president of the board shall have a vote the same as the

other members. The board shall elect a secretary of the board who

may or may not be a member of the board, and who shall be the

official custodian of the minutes, books, records, and seal of

said board, and who shall perform such other duties and functions

as are prescribed by the board. The board shall be authorized to

elect any other officers as deemed necessary or advisable.

Officers of the board shall be elected at the first regular

meeting of the board following the regular election of members of

the board in even-numbered years, or at any time thereafter in

order to fill a vacancy. Said board shall be authorized to

appoint or employ such agents, employees, and officials as deemed

necessary or advisable to carry out any power, duty, or function

of said board; and to employ a president, dean, or other

administrative officer, and upon the president's recommendation

to employ faculty and other employees of the junior college. Said

board shall act and proceed by and through resolutions or orders

adopted or passed by the board and the affirmative vote of a

majority of all members of the board shall be required to adopt

or pass a resolution or order, and the board shall adopt such

rules, regulations, and bylaws as it deems advisable, not

inconsistent with this section.

(e) The basic term of office of a member of the board shall be

six years, and one-third of the members of the board shall be

elected at large in the district at regular elections to be held

on the first Saturday in April in each even-numbered year;

provided that with a seven-member board two members shall be

elected in two consecutive even-numbered years and three members

shall be elected in the following even-numbered year. The members

of each board in office at the effective date of this act, and

all subsequent members of the board, shall remain in office until

the expiration of the terms for which they were elected or

appointed, and until their successors shall have been elected and

qualified; provided that where any existing board has held its

regular elections for members of the board in odd-numbered years

prior to the effective date of this act, the board shall

nevertheless hold its next regular election on the first Saturday

in April of the next even-numbered year following the effective

date of this act, and the term of office of each incumbent member

of the board shall, in effect, be lengthened by one year so as to

comply with the foregoing provisions of this act. Upon the

creation of a new board, or in any other situation where

necessary, the members of the board shall choose by lot the terms

for which they shall serve, so as to comply with the foregoing

provisions. If a board is increased from seven to nine members,

one of the members shall be appointed to serve until the first

election at which two members otherwise would have been elected,

and the other shall be appointed to serve until the second

election at which two members otherwise would have been elected,

and three members shall be elected for six-year terms at each

election.

(f) Members of a board shall be elected at large from each

junior college district at regular elections to be called and

held by the board for such purpose, at the expense of the

district, on the first Saturday in April in each even-numbered

year. Said elections shall be held in accordance with the Texas

Election Code except as hereinafter provided, and all resident,

qualified electors of the district shall be permitted to vote.

Each such election shall be called by resolution or order of the

board, and notice of each such election shall be given by

publishing an appropriate notice, in a newspaper of general

circulation in the district, at least 10 days prior to the date

of the election, setting forth the date of the election, the

polling place or places, the numbers of the positions to be

filled, the candidates for each position and any other matters

deemed necessary or advisable.

(g) The board shall designate a number for the position held by

each member of the board, from one upward in consecutive

numerical order in such manner that the lowest numbers shall be

assigned to the members whose terms of office expire in the

shortest length of time, provided that any such position number

designations on existing boards under existing law at the

effective date of this act shall remain in effect. At each

election candidates shall be voted upon and be elected separately

for each position on the board, and the name of each candidate

shall be placed on the official ballot according to the number of

the position for which he or she is running. A candidate

receiving a majority of the votes cast for all candidates for a

position shall be declared elected. If no candidate receives such

a majority, then the two candidates receiving the highest number

of votes shall run against each other for the position. The

run-off election for all positions shall be held on a date that

complies with law and shall be ordered, notice thereof given, and

held, as provided herein for regular elections. Any resident,

qualified elector of the district may have his or her name placed

as a candidate on the official ballot for any position to be

filled at each regular election by filing with the secretary of

the board a written application therefor signed by the applicant,

not later than 5 p.m. of the 45th day before the date of the

election. An application may not be filed earlier than the 30th

day before the date of the filing deadline. Such application must

state the number of the position for which he or she is a

candidate, or the name of the incumbent member of the board

holding the position for which he or she desires to run. The

location on the ballot of the names of candidates for each

position shall be chosen by lot by the board. A candidate shall

be eligible to run for only one position at each election.

(h) Notwithstanding anything in this code to the contrary, the

provisions of all or any part of the laws of this state in effect

immediately prior to the effective date of this act and relating

to the name of any junior college district or the name of its

governing board, or to the number of members of its governing

board, or the procedures and times of electing or choosing said

members, shall remain in effect under the following conditions.

If, at any time before the effective date of this act (but not

thereafter), the governing board of any junior college district

shall specify by resolution or order the particular provisions of

the aforesaid laws applicable to it which it desires to remain in

effect, then such particular provisions shall continue to apply

to said board and its district; provided that at any time

thereafter the governing board may make this section in its

entirety applicable to it and its district by appropriate

resolution or order, and thereby permanently cancel the effect of

the aforesaid particular provisions of other laws. All

resolutions and orders permitted by this section shall be filed

immediately with the Coordinating Board, Texas College and

University System.

(i) The election of trustees of a countywide junior or community

college district that contains a city with a population of more

than 1.18 million shall be held on the first Saturday in April of

each even-numbered year. When a runoff election is necessary, the

board may order the election for a date to coincide with the date

of the runoff election for city officials, if the city is holding

a runoff election; otherwise, the board shall set the date of the

runoff election for not later than three weeks following the

regular election.

(j) Notwithstanding the election dates prescribed by this

section, an election held under this section shall be held on a

uniform election date as provided by law.

Acts 1969, 61st Leg., p. 3004, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.072 by Acts 1971, 62nd Leg., p. 3294, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1975,

64th Leg., p. 2035, ch. 673, Sec. 1, eff. June 20, 1975; Acts

1977, 65th Leg., p. 1386, ch. 554, Sec. 1, eff. June 15, 1977;

Acts 1983, 68th Leg., p. 4806, ch. 844, Sec. 2, eff. Aug. 29,

1983; Acts 1987, 70th Leg., ch. 54, Sec. 25(j), eff. Sept. 1,

1987; Acts 1987, 70th Leg., ch. 508, Sec. 5, eff. Sept. 1, 1987;

Acts 1989, 71st Leg., 1st C.S., ch. 2, Sec. 1, eff. July 18,

1989; Acts 1991, 72nd Leg., ch. 597, Sec. 63, eff. Sept. 1, 1991;

Acts 1997, 75th Leg., ch. 570, Sec. 2, eff. Sept. 1, 1997; Acts

2001, 77th Leg., ch. 669, Sec. 13, eff. Sept. 1, 2001.

Sec. 130.0821. GOVERNING BOARD OF CERTAIN COUNTYWIDE COMMUNITY

COLLEGE DISTRICTS. (a) The members of the governing board of a

countywide community college district that contains a city with a

population of more than 384,500 residents shall be elected from

single-member trustee districts.

(b) The board of trustees shall divide the district into the

appropriate number of compact trustee districts which contain as

nearly as practicable an equal number of inhabitants according to

the last preceding federal census. Residents of each trustee

district shall be entitled to elect one member of the board, and

each candidate seeking to represent a trustee district must

reside in the trustee district he seeks to represent. Trustees

shall, during their term of office, reside within the trustee

district from which they were elected.

(c) Members of the board of trustees of the district shall serve

for staggered terms of six years with the terms of one-third of

the members, as nearly as may be, expiring in each even-numbered

year.

(d) Repealed by Acts 1991, 72nd Leg., ch. 365, Sec. 2, eff.

Sept. 1, 1991.

(e) Not later than the 90th day after the earliest date on which

the board of trustees may recognize and act on the publication of

the federal decennial census under Section 2058.001, Government

Code, the board of trustees shall redivide the district into the

appropriate number of trustee districts if the census data

indicates that the population of the most populous trustee

district exceeds the population of the least populous district by

more than 10 percent. Within 90 days following the effective date

of an order or resolution of the board of trustees to increase

the number of board members, the board of trustees shall redivide

the district into the appropriate number of trustee districts as

increased. At the next district election following the

redistricting of the district under this subsection, each trustee

district shall elect a member of the board unless the board of

trustees determines that trustees shall be elected from the new

trustee districts as provided by Section 130.0826, and the

members elected shall draw lots for the appropriate number of

two-year, four-year, and six-year terms as needed to establish

staggered terms as required by Subsection (c).

(f) Any election held pursuant to the terms of this section

shall be conducted in accordance with the provisions of

Subsection (i), Section 130.082 of this code.

(g) Trustees elected under the provisions of this section take

office on the first Tuesday in May.

(h) A district described by Subsection (a) of this section that

has previously adopted or been required to implement

single-member district representation in connection with a

judicial proceeding may continue to operate under that plan.

Added by Acts 1977, 65th Leg., p. 1868, ch. 743, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1991, 72nd Leg., ch. 365, Sec. 1,

2, eff. Sept. 1, 1991; Acts 2001, 77th Leg., ch. 89, Sec. 1, eff.

May 11, 2001; Acts 2001, 77th Leg., ch. 1324, Sec. 2, eff. June

16, 2001.

Sec. 130.0822. ELECTION FROM SINGLE-MEMBER TRUSTEE DISTRICTS.

(a) The board of trustees of a junior college district may order

that all or a majority of the trustees of the district be elected

from single-member trustee districts.

(b) An order of the board adopted under Subsection (a) of this

section must be entered not later than the 120th day before the

day of the first election of trustees from single-member trustee

districts.

(c) The appointment and election of trustees of the junior

college district are subject to Section 130.082 of this code,

except as otherwise provided by this section.

(d) If the board orders that trustees shall be elected from

single-member trustee districts, the board shall divide the

junior college district into the appropriate number of trustee

districts, based on the number of members of the board that are

to be elected from single-member districts, and shall number each

trustee district.

(e) The trustee districts must be compact and contiguous, and

must be as nearly as practicable of equal population according to

the last preceding federal census.

(f) Trustee districts must be drawn not later than the 90th day

before the day of the first election of trustees from

single-member districts.

(g) The board may provide for trustees holding office on the

date of the initial election of trustees from single-member

districts to serve the remainder of their terms and to represent

a trustee district for that term without having residency in that

trustee district.

(h) Except in the case of residents of a trustee district who

are represented by a trustee serving in accordance with

Subsection (g) of this section, residents of each trustee

district are entitled to elect one trustee to the board. A

candidate for trustee must be a resident of the trustee district

the candidate seeks to represent. A trustee other than a trustee

serving in accordance with Subsection (g) of this section vacates

the office if he or she ceases to reside in the trustee district

he or she represents.

(i) Any vacancy on the board shall be filled by appointment made

by the remaining members of the board. The appointed person

serves for the unexpired term.

(j) After each redistricting, all positions on the board shall

be filled unless the board of trustees determines that trustees

shall be elected from the new trustee districts as provided by

Section 130.0826. The trustees then elected shall draw lots for

staggered terms as provided by Section 130.082.

(k) Not later than the 90th day before the day of the first

regular junior college district trustee election at which

trustees may officially recognize and act on the last preceding

federal census, the board shall redivide the district into the

appropriate number of trustee districts if the census data

indicates that the population of the most populous district

exceeds the population of the least populous district by more

than 10 percent. Redivision of the district shall be in the

manner provided for the initial division of the district.

(l) This section does not apply to a junior college district to

which Section 130.081, 130.083, 130.0821, or 130.088 of this code

applies, or to a junior college district required by other law to

elect trustees from single-member districts. This section does

not apply to the election of trustees in any district in which

the election of trustees is governed by a court order so long as

that order remains in effect. This section does apply to an

independent school district junior college district governed by a

separate board of trustees.

Added by Acts 1989, 71st Leg., ch. 1029, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 2001, 77th Leg., ch. 89, Sec. 2, eff. May

11, 2001.

Sec. 130.0823. ELECTION BY POSITION IN CERTAIN DISTRICTS. (a)

This section applies to a junior college that elects a governing

board of seven members, with four members elected from respective

commissioner precincts and three members elected at large.

(b) The governing board of the junior college may order that the

board members elected at large be elected instead by position.

The order must be entered not later than the 120th day before the

first election of a trustee by position.

(c) The board may provide for trustees holding office on the

date of the initial election of trustees by position to serve the

remainder of their terms and to represent a position for that

term.

Added by Acts 1999, 76th Leg., ch. 1070, Sec. 1, eff. Aug. 30,

1999.

Sec. 130.0825. WRITE-IN VOTING IN ELECTION FOR MEMBERS OF

GOVERNING BODY. (a) In a general or special election for

members of the governing body of a junior college district, a

write-in vote may not be counted for a person unless the person

has filed a declaration of write-in candidacy with the secretary

of the board of trustees in the manner provided for write-in

candidates in the general election for state and county officers.

(b) Except as provided by Subsection (e), a declaration of

write-in candidacy must be filed not later than 5 p.m. of the

fifth day after the date an application for a place on the ballot

is required to be filed.

(c) Subchapter B, Chapter 146, Election Code, applies to

write-in voting in an election for members of the governing body

except to the extent of a conflict with this section.

(d) The secretary of state shall adopt rules necessary to

implement this section.

(e) For an election to be held on the date of the general

election for state and county officers, the day of the filing

deadline is the 67th day before election day.

Added by Acts 1997, 75th Leg., ch. 1343, Sec. 1, eff. June 20,

1997. Amended by Acts 1999, 76th Leg., ch. 666, Sec. 1, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 925, Sec. 10, eff. Nov.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 33, eff. September 1, 2005.

Sec. 130.0826. OPTION TO CONTINUE IN OFFICE FOLLOWING

REDISTRICTING. (a) The board of trustees of any junior college

district that elects some or all of its members from

single-member districts and in which the trustees serve staggered

terms may provide for the trustees in office at the first

election after the junior college district is redistricted to

serve for the remainder of their terms in accordance with this

section.

(b) If the board of trustees provides for the trustees in office

to serve for the remainder of their terms in accordance with this

section, the trustee districts established by the redistricting

plan shall be filled as the staggered terms of trustees in office

expire. When the board of trustees adopts a redistricting plan,

the board shall determine from which new trustee district the

position of each trustee in office will be filled as it becomes

vacant.

(c) This section does not authorize a trustee of a junior

college district to continue in office after a redistricting plan

takes effect if the member no longer resides in the district from

which the trustee was elected.

Added by Acts 2001, 77th Leg., ch. 89, Sec. 3, eff. May 11, 2001.

Sec. 130.083. GOVERNING BOARD IN ENLARGED JUNIOR COLLEGE

DISTRICT. (a) From and after May 22, 1969, those junior college

districts which were on May 22, 1969, operating under Chapter 15,

Acts of the 58th Legislature, 1963 (Article 2815o-1b, Vernon's

Texas Civil Statutes), and to which one, or more, school

districts has been annexed for junior college purposes only, may,

by a majority vote of the board of regents of the junior college

district, choose to operate and be governed by a board of

regents.

(b) Each school district which has been annexed to the junior

college district for junior colleges purposes only shall be

represented by at least one member of the board of regents. If

the assessed tax rolls exceed $67,500,000, the school district

shall be represented by one member of the board of regents for

each $67,500,000 of assessed value, or a major fraction thereof,

on the junior college tax roll, located within the school

district. The original junior college district shall be

represented on the board of regents by a number of regents

arrived at according to the same formula.

(c) The total number of members of the board of regents of the

junior college district shall never exceed 14. When the valuation

of the enlarged district increases to the point that the number

of regents exceeds 14 under the formula described in Subsection

(b) of this section then the board of regents of the junior

college district shall set a formula, based on proportional tax

values, of representation, which will produce a total of 14

members of the board of regents.

(d) The terms of office of the regents authorized by this act

shall be six years. Those regents serving as regents on May 22,

1969, shall continue in office for the remainder of their

respective terms and then until such time as their successors

shall have been elected and qualified, and thereafter in each

even-numbered year three regents shall be elected from the area

originally forming the junior college district to succeed those

regents whose terms are expiring, but if the number of regents

becomes more or less than nine, the formula set out in Subsection

(e) of this section shall be followed. All new regents added to

the board of regents under the provisions of this section shall

be appointed by the board of regents which orders the enlargement

of the membership of such board, and shall serve until election

specified in Subsection (e) of this section. All vacancies on the

board of regents shall be filled at once for the unexpired term

only by appointments made by the remaining members of such board.

(e) Where additional regent positions are provided under the

terms of this section, the board of regents at the time of such

authorization shall designate by resolution duly recorded in the

minutes of such board the term to be served by each such

additional regent, provided that the first regent authorized and

appointed shall serve only until the next regular regent

election, the second such regent shall serve until the regent

election two years after the next regular regent election, and

the third regent shall serve until the regent election four years

after the next regular regent election, with additional regents

which may be authorized to follow the same rotation of terms

until all terms of additional regents provided under the terms of

this section have been fixed to expire at the next regular regent

election, or at the regent election two years after the next

regular regent election, or at the regent election four years

after the next regular election. Additional regents appointed to

such terms and until such times as their successors shall have

been elected and qualified, and thereafter the terms of such

regents shall be for six years.

(f) Regent elections in all parts of the districts affected by

the provisions of this section shall be held at the times and in

the manner now provided for public junior colleges by general

law. The qualified voters residing in the school district

represented shall be entitled to vote in such elections. Each

regent to be elected shall be a resident of the school district

he is to represent and each regent to represent the original

college district shall be a resident of the original college

district.

(g) The provisions of this section shall be cumulative of

existing laws governing elections of regents in public junior

college districts.

Added by Acts 1971, 62nd Leg., p. 3296, ch. 1024, art. 1, Sec. 1,

eff. Sept. 1, 1971.

Sec. 130.084. POWERS AND DUTIES. (a) The governing board of a

junior college district shall be governed in the establishment,

management, and control of a public junior college in the

district by the general law governing the establishment,

management, and control of independent school districts insofar

as the general law is applicable.

(b) The governing board of a junior college district may set and

collect with respect to a public junior college in the district

any amount of tuition, rentals, rates, charges, or fees the board

considers necessary for the efficient operation of the college,

except that a tuition rate set under this subsection must satisfy

the requirements of Section 54.051(n). The governing board may

set a different tuition rate for each program, course, or course

level offered by the college, including a program, course, or

course level to which a provision of Section 54.051 applies, as

the governing board considers appropriate to reflect course costs

or to promote efficiency or another rational purpose.

Acts 1969, 61st Leg., p. 3007, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.073 by Acts 1971, 62nd Leg., p. 3298, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Amended by:

Acts 2005, 79th Leg., Ch.

805, Sec. 2, eff. June 17, 2005.

Sec. 130.0845. REMOVAL OF TRUSTEE FOR NONATTENDANCE OF BOARD

MEETINGS. (a) It is a ground for removal of a member of the

board of trustees of a junior college district that the member is

absent from more than half of the regularly scheduled board

meetings that the member is eligible to attend during a calendar

year, not counting an absence for which the member is excused by

a majority vote of the board.

(b) The validity of an action of the board of trustees is not

affected by the fact that the action is taken when a ground for

removal of a member of the board exists.

(c) A member of a board of trustees may be removed for a ground

provided by this section, using the procedures provided by

Subchapter B, Chapter 87, Local Government Code, for removing a

county official.

Added by Acts 2005, 79th Leg., Ch.

673, Sec. 1, eff. September 1, 2005.

Sec. 130.085. TUITION EXEMPTION. (a) The board of trustees of

any public junior college may exempt from payment of tuition all

students who are residents of the junior college district and who

are enrolled for 12 or more semester credit hours, provided that

this action will allow the college to participate in and benefit

from funds available as provided by Sections 1-7, Title I, 64

Stat. 1100, as amended, 20 U.S.C. Secs. 236-241-1.

(b) This action by the board of trustees does not affect their

authority under Section 130.123 of this code, nor does this

section in any way supersede that section. This action of the

board does not affect the right of the college to a proportionate

share of state appropriations under Section 130.003 of this code.

Added by Acts 1971, 62nd Leg., p. 3355, ch. 1024, art. 2, Sec.

31, eff. Sept. 1, 1971.

Sec. 130.0851. TUITION EXEMPTION FOR DISTRICT EMPLOYEES. The

governing board of a junior college district may exempt a

district employee who enrolls in courses offered by the district

from the payment of all or part of the tuition or fees charged to

a student at a junior college by the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

382, Sec. 1, eff. June 19, 2009.

Sec. 130.086. BRANCH CAMPUSES. (a) The board of trustees of a

junior college district may establish and operate branch

campuses, centers, or extension facilities within the junior

college district's service area, provided that each branch

campus, center, or extension facility and each course or program

offered in such locations is subject to the prior and continuing

approval of the Texas Higher Education Coordinating Board.

(b) Such branch campuses, centers, or extension facilities shall

be within the role and scope of the junior college as determined

by the Coordinating Board, Texas College and University System.

(c) The board of trustees of a junior college district may

accept or acquire by purchase or rent land and facilities in the

name of the junior college district within the junior college

district's service area.

(d) Before any course may be offered by a public junior college

within the service area of another operating public junior

college, it must be established that the second public junior

college is not capable of or is unable to offer the course. After

the need is established and the course is not locally available,

then the first public junior college may offer the course when

approval is granted by the Texas Higher Education Coordinating

Board.

(e) The board of trustees of a junior college district may enter

cooperative agreement with independent, common, or county school

districts, state or federal agencies as may be required to

perform the services as outlined in this section.

(f) Notwithstanding Subchapter J, the service area of a junior

college district does not include territory within the boundaries

of the taxing district of another junior college district. If a

branch campus, center, or extension facility operated by a junior

college district outside its taxing district becomes located

within the taxing district of another junior college district

when the other district is established or annexes the territory

that includes the campus, center, or facility, the junior college

district operating the campus, center, or facility must

discontinue the campus, center, or facility within a reasonable

period, not to exceed one academic year. The junior college

district in which the campus, center, or facility is located must

fairly compensate the junior college district that discontinues

the campus, center, or facility for any capital improvements that

the discontinuing district acquired or constructed for the

campus, center, or facility, to the extent the discontinuing

district is otherwise unable to recover the current value of its

investment in that capital improvement, as determined by the

Texas Higher Education Coordinating Board.

(g) Subsections (a) and (c) do not apply to a branch campus,

center, or extension facility that is established before

September 1, 1999.

(h) This section does not affect the authority of the Texas

Higher Education Coordinating Board regarding the continued

operation of a branch campus, center, or extension facility.

Added by Acts 1971, 62nd Leg., p. 3350, ch. 1024, art. 2, Sec.

25, eff. Sept. 1, 1971. Amended by Acts 1975, 64th Leg., p. 2035,

ch. 673, Sec. 2, eff. June 20, 1975; Acts 1975, 64th Leg., p.

2109, ch. 689, Sec. 1 to 4, eff. June 20, 1975; Acts 1990, 71st

Leg., 6th C.S., ch. 32, Sec. 1, eff. June 20, 1990; Acts 1999,

76th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 1999.

Sec. 130.087. BRANCH CAMPUS MAINTENANCE TAX. (a) The governing

body of a school district or a county may levy a junior college

district branch campus maintenance tax as provided by this

section at a rate not to exceed five cents on each $100 valuation

of all taxable property in its jurisdiction.

(b) On presentation of a petition for an election to authorize a

junior college district branch campus maintenance tax signed by

not fewer than five percent of the qualified voters of the

jurisdiction in which the proposed tax is to be levied, the

governing body of the school district or county, as applicable,

shall determine the legality and the genuineness of the petition

and, if it is determined to be legal and genuine, forward the

petition to the Texas Higher Education Coordinating Board. The

governing body of a county with a population of 150,000 or less,

on completion of a needs assessment analysis showing adequate

need and on approval by the coordinating board, on its own motion

and without the presentation of a petition, may propose an

election to authorize a branch campus maintenance tax.

(c) The coordinating board shall determine whether the

requirements provided by Subsections (a) and (b) of this section

have been satisfied and whether the proposed tax is feasible and

desirable under the board's rules for junior colleges. In making

its decision on the feasibility and desirability of the tax, the

coordinating board shall consider the needs of the junior

college, the needs of the community or communities served by the

branch campus, and the welfare of the state as a whole. The

commissioner of higher education shall deliver to the governing

body of the school district or county, as applicable, the order

of the coordinating board authorizing or denying further action

in the levying of a junior college district branch campus

maintenance tax.

(d) If the coordinating board approves the establishment of the

junior college district branch campus maintenance tax, the

governing body of the school district or county, as applicable,

shall enter an order for an election to be held in the territory

under its jurisdiction not less than 20 days nor more than 60

days after the date on which the order is entered to determine

whether the junior college district branch campus maintenance tax

may be levied. In the case of joint school district or joint

county elections, by mutual agreement of the governing bodies,

the elections shall be held on the same date throughout the

jurisdictions.

(e) The president of the board of trustees of the school

district or the county judge, as applicable, shall give notice of

the election in the manner provided by law for notice by the

county judge of general elections.

(f) The governing body of the school district or county, as

applicable, shall procure the election supplies necessary to

conduct the election and shall determine the quantity of the

various types of supplies to be provided for use at each precinct

polling place and early voting polling place.

(g) Any qualified voter residing within the boundaries of the

jurisdiction in which the tax may be levied is entitled to vote

at the election.

(h) The ballot shall be printed to provide for voting for or

against the proposition: "The levy of a junior college district

branch campus maintenance tax in an amount not to exceed (insert

a number not higher than five) cents on each $100 valuation of

all taxable property in __________." (insert name of school

district or name of county, as applicable).

(i) To be adopted, the measure must receive a favorable vote of

a majority of those voting on the measure.

(j) Not later than the 10th day after the date of the election,

the governing body shall canvass the returns of the election and

shall enter an order declaring the result of the election.

(k) The proceeds of the junior college district branch campus

maintenance tax may be used only to operate and maintain a junior

college district branch campus and to support its programs and

services in the area of a jurisdiction that levies a junior

college district branch campus maintenance tax to operate,

maintain, and support the same junior college district branch

campus.

(l) The governing body of the school district or county

approving the junior college district branch campus maintenance

tax shall set the tax levy.

(m) The junior college district shall maintain and furnish any

records and reports required by the Coordinating Board, Texas

College and University System. The reports shall be made

available routinely to the governing body of the jurisdiction in

which the tax is levied, and to members of the general public on

request.

(n) This section does not affect the authority of any

jurisdiction levying a junior college district branch campus

maintenance tax to create a junior college district in the

jurisdiction.

Added by Acts 1983, 68th Leg., p. 2193, ch. 409, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1991, 72nd Leg., ch. 136, Sec. 1,

eff. May 21, 1991; Acts 1991, 72nd Leg., ch. 203, Sec. 2.78; Acts

1991, 72nd Leg., ch. 554, Sec. 49, eff. Sept. 1, 1991; Acts 1997,

75th Leg., ch. 287, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th

Leg., ch. 776, Sec. 1, eff. June 18, 1999; Acts 1999, 76th Leg.,

ch. 1424, Sec. 2, eff. Sept. 1, 1999.

Sec. 130.088. BOARD OF TRUSTEES OF CERTAIN JUNIOR COLLEGE

DISTRICTS. (a) If an independent school district board that has

control and management of a junior college district that contains

all or part of a city with a population of more than 1,500,000

divests itself of control and management under Section 130.016 or

130.017 of this code, the appointment and election of trustees of

the junior college district are subject to Sections 130.018 and

130.082 of this code, except as otherwise provided by this

section.

(b) The board of trustees consists of nine members elected from

trustee districts.

(c) If the board of trustees of the independent school district

that divests itself of management and control of the junior

college district is elected from nine single-member districts,

the trustees appointed for the junior college district shall have

the same initial single-member district boundaries. For the

initial board members of the junior college district appointed by

the independent school district board of trustees, three members

shall serve terms of two years, three members shall serve terms

of four years, and three members shall serve terms of six years.

The trustees shall draw lots to determine the length of their

terms. The terms of the initial board members shall expire on the

last day of December of the odd-numbered year that does not

exceed their terms.

(d) Each trustee district must be compact and contiguous and of

a population to the extent practicable equal to other trustee

districts.

(e) The general election for trustees shall be held every two

years on the first Tuesday after the first Monday in November of

the odd-numbered year or on the uniform election date chosen by

the prior board under prior law.

(f) The board of trustees of the independent school district

shall designate a number for each trustee district. At each

election candidates are voted on and elected separately for each

trustee district, and a candidate's name is placed on the

official ballot according to the number of the district for which

the candidate is running.

(g) The voters of each trustee district elect one trustee.

(h) If a trustee changes residence to a location outside the

district from which the trustee is elected, the trustee vacates

the office. Except as provided by Subsection (i) of this section,

a district boundary change that results in the trustee who

represents the district no longer being a resident of the

district does not affect the trustee's term. That trustee serves

for the remainder of the term to which elected. If the trustee

changes residence to a location that is neither in the district

as it existed on the date the trustee was elected to the current

term nor in the new district, the trustee's seat on the board is

vacated.

(i) If a change in district boundaries occurs as a result of

redistricting and places the residence of a trustee whose office

is not next up for election outside the numbered district for

which the trustee was elected and the trustee fails to move his

residence within the new boundaries of that numbered district

before the 75th day preceding the date of the first election for

which the boundary changes are effective, the office is vacated

and shall be filled at that election.

(j) If new territory is added to the district, the board shall

temporarily assign the territory to one or more trustee districts

as appropriate. Not later than the 180th day after the

publication of a federal census, the board shall revise district

boundaries to take account of district population changes.

(k) To be entitled to a place on the ballot, a candidate for

trustee must file an application for a place on the ballot with

the board secretary not later than 5 p.m. of the 45th day before

election day. An application may not be filed earlier than the

30th day before the date of the filing deadline.

(l) To be elected, a trustee candidate must receive a majority

of the total number of votes received by all the candidates for

the position. If no candidate receives the vote required for

election to a position, the board shall order a runoff election

to be held in accordance with the applicable provisions of the

Election Code.

(m) Trustees serve for six-year staggered terms. The terms of

three members expire on the last day of December of each

odd-numbered year.

(n) The board shall fill by appointment a board vacancy. The

remaining members of the board, not later than the 30th day after

the date on which the vacancy occurs, shall select a suitable

person who resides in the applicable district to fill the board

vacancy until the next regular trustee election. If the board for

any reason fails or refuses to appoint a person to fill the board

vacancy, the board shall order an election for the purpose of

filling the vacancy for the remainder of the unexpired term. The

election shall be held on the next uniform election date provided

by the Election Code as long as that date does not occur before

the 90th day after the date on which the vacancy occurs.

Added by Acts 1987, 70th Leg., ch. 556, Sec. 1, eff. Sept. 1,

1987.

Sec. 130.089. PROHIBITED EMPLOYMENT OF OR CONTRACTING WITH

FORMER TRUSTEE. A public junior college may not employ or

contract with an individual who was a member of the board of

trustees of the junior college before the first anniversary of

the date the individual ceased to be a member of the board of

trustees.

Added by Acts 1993, 73rd Leg., ch. 56, Sec. 1, eff. Sept. 1,

1993.

Sec. 130.090. REMEDIAL PROGRAMS FOR SECONDARY SCHOOL STUDENTS.

(a) The governing board of a junior college district may

contract with the governing board of an independent school

district in the junior college district's service area for the

junior college to provide remedial programs for students enrolled

in secondary schools in the independent school district in

preparation for graduation from secondary school and entrance

into college.

(b) The governing board of a junior college district may exempt

from tuition a student enrolled in a remedial program provided

under Subsection (a).

(c) The grant of an exemption from tuition under Subsection (b)

does not affect the right of a junior college to a proportionate

share of state appropriations under Section 130.003 attributable

to the contact hours of the junior college with the student

receiving the exemption.

(d) For instances when state funding is provided to both a

school district and a public junior college for a student

enrolled in courses offered by a junior college under Subsection

(a), the commissioner of education and the commissioner of higher

education shall jointly develop a mechanism to identify and

eliminate duplication of state funding.

Added by Acts 1995, 74th Leg., ch. 196, Sec. 1, eff. May 23,

1995.

SUBCHAPTER F. SPECIAL PROGRAMS OPERATED BY CERTAIN JUNIOR COLLEGE

DISTRICTS

Sec. 130.091. DEFINITION. In this chapter "institution of

higher education" has the meaning assigned by Section 61.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

1045, Sec. 1, eff. June 15, 2007.

Sec. 130.092. EAST WILLIAMSON COUNTY MULTI-INSTITUTION TEACHING

CENTER. (a) The Temple Junior College District may establish,

in conjunction with at least one of the following institutions,

the East Williamson County Multi-Institution Teaching Center:

(1) Tarleton State University;

(2) Tarleton State University System Center--Central Texas;

(3) Texas State Technical College--Waco; or

(4) another public or private institution of higher education.

(b) The center shall provide coordinated higher education

opportunities to the residents of the region in which the center

is located by offering academic credit courses and programs from

the member institutions of the center. The center must be

administered under a formal agreement entered into by the Temple

Junior College District with the other member institutions.

(c) The member institutions of the center shall work with the

local community to identify and offer courses that will meet the

educational and workforce development goals for the region served

by the center.

(d) The member institutions of the center may, under the terms

of the formal agreement, make provisions for adequate physical

facilities for use by the center.

(e) The member institutions of the center may solicit, accept,

and administer, on terms and conditions acceptable to the

members, gifts, grants, or donations of any kind and from any

source for use by the center.

(f) A member institution of the center, a political subdivision,

an entity created by a political subdivision, or a nonprofit

corporation may individually or jointly, under the terms of an

agreement under Subsection (d), finance or refinance the

acquisition, purchase, construction, improvement, renovation,

enlargement, or equipping of physical facilities described by

Subsection (d) through the issuance of bonds, notes, or other

obligations. The financing of facilities under this subsection

may be made through a long-term agreement with another member

institution, political subdivision, or other entity described by

this subsection, or through a guarantee of any bond, note, or

other obligation. Any bond, note, or other obligation issued or

a long-term agreement or guarantee made under this subsection may

not exceed a term of 40 years.

(g) Any bond, note, or other obligation issued or long-term

agreement or guarantee made under Subsection (f) may be pledged

as security for and used towards the payment of any bond, note,

or other obligation issued for the benefit of the center. A

bond, note, or other obligation issued or long-term agreement or

guarantee made under Subsection (f) is not subject to annual

appropriation.

(h) The financing of facilities under this section promotes the

public purpose of supporting higher education and further

promotes the public purpose of developing and diversifying the

economy of this state and eliminating unemployment and

underemployment in this state under the authority granted by

Section 52-a, Article III, Texas Constitution.

(i) A member institution of the center, political subdivision,

entity created by a political subdivision, or nonprofit

corporation may pledge irrevocably to the payment of bonds,

notes, or other obligations issued or a long-term agreement or

guarantee made under Subsection (f), and to the extent permitted

by law, all or any part of the available revenues, taxes, or any

combination of revenues and taxes of the member institution,

political subdivision, entity, or nonprofit corporation. The

amount of a pledge made under this subsection may not be reduced

or abrogated while any bonds, notes, or obligations for which the

pledge is made, or bonds, notes, or other obligations issued to

refund those bonds, notes, or obligations, are outstanding.

(j) An agreement providing for bonds, notes, or other

obligations, or a long-term agreement or guarantee, under

Subsection (f) may provide for a member institution, political

subdivision, entity created by a political subdivision, or

nonprofit corporation to have an ownership or other interest in

the facilities to be financed by the bonds, notes, or

obligations, or long-term agreements or guarantees, or to

participate in the operation of the facility.

(k) A member institution of the center, political subdivision,

entity created by a political subdivision, or nonprofit

corporation may use an entity created under Chapter 53 or 53A to

accomplish the purposes of this section.

(l) This section is wholly sufficient authority for the

execution of agreements, the pledge of revenues, taxes, or any

combination of revenues and taxes, and the performance of other

acts and procedures authorized by this section without reference

to any other provision of law or any restriction or limitation

contained in those provisions, except as specifically provided by

this section. To the extent of any conflict or inconsistency

between this section and any other law, this section shall

prevail and control. A member institution of the center,

political subdivision, entity created by a political subdivision,

or nonprofit corporation may use any law not in conflict with

this section to the extent convenient or necessary to carry out

any power or authority, expressed or implied, granted by this

section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1045, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

703, Sec. 1, eff. June 19, 2009.

SUBCHAPTER G. FISCAL PROVISIONS

Sec. 130.121. TAX ASSESSMENT AND COLLECTION. (a) The governing

board of each junior college district, and each regional college

district, for and on behalf of its junior college division,

annually shall cause the taxable property in its district to be

assessed for ad valorem taxation and the ad valorem taxes in the

district to be collected, in accordance with any one of the

methods set forth in this section, and any method adopted shall

remain in effect until changed by the board.

(b) Each governing board shall be authorized to have the taxable

property in its district assessed and/or its taxes collected, in

whole or in part, by the tax assessors and/or tax collectors,

respectively, of any county, city, taxing district, or other

governmental subdivision in which all or any part of the junior

college district is located.

(c) The governing board of a joint county junior college

district shall be authorized to have the taxable property in its

district assessed or its taxes collected, in whole or in part, by

the tax assessors or tax collectors, respectively, of any county,

city, taxing district, or other governmental subdivision in which

all or any part of the joint county junior college district is

located. The tax assessors or tax collectors of a governmental

subdivision, on the request of the governing board of a joint

county junior college district, shall assess and collect the

taxes of the joint county junior college district in the manner

prescribed in the Property Tax Code. Tax assessors and tax

collectors shall receive compensation in an amount agreed on

between the appropriate parties, but not to exceed two percent of

the ad valorem taxes assessed.

Acts 1969, 61st Leg., p. 3016, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.101 by Acts 1971, 62nd Leg., p. 3307, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1977,

65th Leg., p. 563, ch. 198, Sec. 1, eff. May 20, 1977; Acts 1979,

66th Leg., p. 2317, ch. 841, Sec. 4(k), eff. Jan. 1, 1982.

Sec. 130.122. TAX BONDS AND MAINTENANCE TAX. (a) The governing

board of each junior college district, and each regional college

district for and on behalf of its junior college division, shall

be authorized to issue negotiable coupon bonds for the

construction and equipment of school buildings and the purchase

of the necessary sites therefor, and levy and pledge annual ad

valorem taxes sufficient to pay the principal of and interest on

said bonds as the same come due, and to levy annual ad valorem

taxes for the further maintenance of its public junior college or

junior colleges; provided that the annual bond tax shall never

exceed 50 cents on the $100 valuation of taxable property in the

district, and the annual bond tax, if any, together with the

annual maintenance tax shall never exceed the aggregate of $1 on

the $100 valuation of taxable property in the district. Such

bonds may be issued in various series or issues, and shall mature

serially or otherwise not more than 40 years from their date, and

shall bear interest at such rate or rates as shall be determined

within the discretion of the board. Said bonds, and the interest

coupons appertaining thereto, shall be negotiable instruments,

and they may be made redeemable prior to maturity, and may be

issued in such form, denominations, and manner, and under such

terms, conditions, and details, and shall be signed and executed,

as provided by the board in the resolution or order authorizing

the issuance of said bonds. All bonds shall be sold to the

highest bidder for not less than their par value and accrued

interest.

(b) No such bonds shall be issued and none of the aforesaid

taxes shall be levied unless authorized by a majority of the

electors voting at an election held for such purpose in

accordance with law, at the expense of the district. Each such

election shall be called by resolution or order of the board,

which shall set forth the date of the election, the proposition

or propositions to be submitted and voted on, the polling place

or places, and any other matters deemed necessary or advisable by

the board. Notice of said election shall be given by publishing a

substantial copy of the election resolution or order one time, at

least 10 days prior to the date set for the election, in a

newspaper of general circulation in the district. The board shall

canvass the returns and declare the results of such election.

(c) The governing board of each junior college district, and

each regional college district, shall be authorized to refund or

refinance all or any part of any of its outstanding bonds and

matured but unpaid interest coupons payable from ad valorem taxes

by the issuance of negotiable coupon refunding bonds payable from

ad valorem taxes. Said refunding bonds shall mature serially or

otherwise not more than 40 years from their date, and shall bear

interest at such rate or rates as shall be determined within the

discretion of the board. Said refunding bonds may be issued

without an election in connection therewith, provided that in no

event shall any series or issue of refunding bonds be issued in a

principal amount greater than the face or par value of the

obligations being refunded thereby, and provided that if a

maximum interest rate was voted for the bonds being refunded, the

refunding bonds shall not bear interest at a rate higher than

such voted maximum rate. Said refunding bonds, and the interest

coupons appurtenant thereto, shall be negotiable instruments and

they may be made redeemable prior to maturity, and may be issued

in such form, denomination, and manner, and under such terms,

conditions, and details, and shall be signed and executed, as

provided by the board in the resolution or order authorizing the

issuance of said refunding bonds. The refunding bonds shall be

issued and delivered in lieu of, and upon surrender to the

Comptroller of Public Accounts of the State of Texas and

cancellation of, the obligations being refunded thereby, and the

comptroller of public accounts shall register the refunding bonds

and deliver the same in accordance with the provisions of the

resolution or order authorizing the refunding bonds. Such

refunding may be accomplished in one or in several installment

deliveries. Said refunding bonds also may be issued and delivered

in accordance with the provisions of and procedures authorized by

any other applicable law.

(d) All bonds issued pursuant to this section, and the

appropriate proceedings authorizing their issuance, shall be

submitted to the attorney general of the State of Texas for

examination. If he finds that such bonds have been authorized in

accordance with law he shall approve them, and thereupon they

shall be registered by the Comptroller of Public Accounts of the

State of Texas; and after such approval and registration such

bonds shall be incontestable in any court, or other forum, for

any reason, and shall be valid and binding obligations in

accordance with their terms for all purposes.

(e) All bonds issued pursuant to this section shall be legal and

authorized investments for all banks, trust companies, building

and loan associations, savings and loan associations, small

business investment corporations, insurance companies of all

kinds and types, fiduciaries, trustees, and guardians, and for

all interest and sinking funds and other public funds of the

State of Texas and all agencies, subdivisions, and

instrumentalities thereof, including all counties, cities, towns,

villages, school districts, and all other kinds and types of

districts, public agencies, and bodies politic. Said bonds also

shall be eligible and lawful security for all deposits of public

funds of the State of Texas and all agencies, subdivisions, and

instrumentalities thereof, including all counties, cities, towns,

villages, school districts, and all other kinds and types of

districts, public agencies, and bodies politic, to the extent of

the market value of said bonds, when accompanied by any unmatured

interest coupons appurtenant thereto.

(f) Each junior college district, and each regional college

district (with reference to the operation and maintenance of its

junior college division) heretofore or hereafter created pursuant

to the laws of this state, is hereby declared to be, and

constituted as, a school district within the meaning of Article

VII, Section 3, of the Texas Constitution.

(g) All tax bonds voted in any district in accordance with law

but unissued at the effective date of this code may be issued in

the manner provided in this section, without an additional

election; and all maintenance taxes heretofore voted in any

district in accordance with law may be levied and collected in

the manner provided in this act, without an additional election.

Acts 1969, 61st Leg., p. 3017, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.102 by Acts 1971, 62nd Leg., p. 3308, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 130.1221. CREDIT AGREEMENTS IN CERTAIN JUNIOR COLLEGE

DISTRICTS. (a) This section applies only to a junior college

district that, at the time of the issuance of obligations and

execution of credit agreements under this section, has:

(1) at least 2,000 full-time students or the equivalent; or

(2) a combined aggregate principal amount of at least $50

million of outstanding bonds and voted but unissued bonds.

(b) A district to which this section applies may, in the

issuance of bonds as provided by Section 130.122, exercise the

powers granted to the governing body of an issuer with regard to

the issuance of obligations and execution of credit agreements

under Chapter 1371, Government Code.

(c) A proposition to issue bonds to which this section applies

must include the question of whether the governing board may

levy, pledge, assess, and collect annual ad valorem taxes

sufficient to pay the principal of and interest on the bonds and

the costs of any credit agreements executed in connection with

the bonds.

(d) A district may not issue bonds to which this section applies

in an amount greater than the greater of:

(1) 25 percent of the sum of:

(A) the aggregate principal amount of all district debt payable

from ad valorem taxes that is outstanding at the time the bonds

are issued; and

(B) the aggregate principal amount of all bonds payable from ad

valorem taxes that have been authorized but not issued;

(2) $25 million, in a district that has at least 3,500 but not

more than 15,000 full-time students or the equivalent; or

(3) $50 million, in a district that has more than 15,000

full-time students or the equivalent.

(e) Sections 1371.057 and 1371.059, Government Code, govern

approval by the attorney general of obligations issued under the

authority of this section.

Added by Acts 1999, 76th Leg., ch. 1536, Sec. 4, eff. June 19,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.224, eff.

Sept. 1, 2001.

Sec. 130.123. REVENUE BONDS. (a) The governing board

(hereinafter called the "board") of each junior college district

and each regional college district shall be authorized and have

the power to acquire, purchase, construct, improve, enlarge,

equip, operate, and/or maintain any property, buildings,

structures, activities, operations, or facilities, of any nature,

for and on behalf of its institution or institutions.

(b) For the purpose of carrying out any one or more of the

aforesaid powers each board shall be authorized to issue its

revenue bonds to be payable from and secured by liens on and

pledges of all or any part of any of the revenues from any

rentals, rates, charges, fees, or other resources of such board,

in the manner hereinafter provided. Said bonds may be issued to

mature serially or otherwise not more than 50 years from their

date. In the authorization of any such bonds, each board may

provide for the subsequent issuance of additional parity bonds,

or subordinate lien bonds, or other types of bonds, under such

terms or conditions as may be set forth in the resolution or

order authorizing the issuance of said bonds, all within the

discretion of the board. Said bonds, and any interest coupons

appertaining thereto, shall be negotiable instruments (provided

that such bonds may be issued registrable as to principal alone

or as to both principal and interest), and shall be executed, and

may be made redeemable prior to maturity, and may be issued in

such form, denominations, and manner, and under such terms,

conditions, and details, and may be sold in such manner, at such

price, and under such terms, and said bonds shall bear interest

at such rate or rates, as shall be determined and provided by the

board in the resolution or order, authorizing the issuance of

said bonds. If so permitted in the bond resolution, and required

part of the proceeds from the sale of the bonds may be used for

paying interest thereon during the period of the construction of

any facilities to be provided through the issuance of said bonds,

and for the payment of operation and maintenance expenses of said

facilities to the extent, and for the period of time, specified

in said bond resolution, and also for the creation of reserves

for the payment of the principal of and interest on the bonds;

and such moneys be invested, until needed, to the extent, and in

the manner provided, in said bond resolution or order.

(c) Each board shall be authorized to fix and collect rentals,

rates, charges, and/or fees, including student union fees, from

students and others for the occupancy, use and/or availability of

all or any of its property, buildings, structures, activities,

operations, or facilities, of any nature, in such amounts and in

such manner as may be determined by such board.

(d) Each board shall be authorized to pledge all or any part of

any of its revenues from any of the aforesaid rentals, rates,

charges, and/or fees to the payment of any bonds issued

hereunder, including the payment of principal, interest, and any

other amounts required or permitted in connection with said

bonds. When any of the revenues from any such rentals, rates,

charges, and/or fees are pledged to the payment of bonds, they

shall be fixed and collected in such amounts as will be at least

sufficient, together with any other pledged resources, to provide

for all payments of principal, interest, and any other amounts

required in connection with said bonds, and, to the extent

required by the resolution or order authorizing the issuance of

said bonds, to provide for the payment of operation, maintenance,

and other expenses. Each board shall be authorized to establish

and enforce such parietal rules for students and others, and to

enter into such agreements regarding occupancy, use, and

availability, and the amounts and collection of pledged revenues,

fees, or other resources as will assure making all said required

payments. Fees for the use or availability of all or any

property, buildings, structures, activities, operations, or

facilities, of any nature, may be pledged to the payment of said

bonds, and shall be fixed and collected from all or any

designated part of the students enrolled in the institution or

institutions, in such amounts and in such manner as shall be

determined and provided by the board in the resolution or order

authorizing the issuance of the bonds, and said fees may be

collected in the full amounts required or permitted herein,

without regard to actual use or availability, commencing at any

time designated by the board. Said fees may be fixed and

collected for the use or availability of any specifically

described property, buildings, structures, activities,

operations, or facilities, of any nature; or said fees may be

fixed and collected as general fees for the general use or

availability of the institution or institutions. Such specific

and/or general fees may be fixed and collected and pledged to the

payment of any issue or series of bonds issued hereunder, in the

full amounts required or permitted herein, in addition to, and

regardless of the existence of, any other specific or general

fees at the institution or institutions; provided that each board

may restrict its power to pledge such additional specific or

general fees in any manner that may be provided in the resolution

or order authorizing the issuance of any bonds issued hereunder,

and provided that no such additional specific fees shall be

pledged if prohibited by any resolution or order which authorized

the issuance of any then outstanding bonds issued pursuant to any

Texas statute.

(e) In addition to the revenues, fees, and other resources

authorized to be pledged to the payment of bonds issued

hereunder, each board further shall be authorized to pledge

irrevocably to such payment, out of the tuition charges required

or permitted by law to be imposed at its institution or

institutions, an amount not exceeding 25 percent of the tuition

charges collected from each enrolled student for each semester or

term, and each board also shall be authorized to pledge to such

payment all or any part of any grant, donation, or income

received or to be received from the United States government or

any other public or private source, whether pursuant to an

agreement or otherwise.

(f) Any revenue bonds issued by any such board under this act,

and any revenue bonds or notes issued by any such board under any

other Texas statute and payable from tuition fees and charges

and/or any part of the use fees from or revenues of any property,

buildings, structures, activities, operations, or facilities at

the institution or institutions, may be refunded or otherwise

refinanced by such governing board, and in such case all

pertinent and appropriate provisions of this section shall be

fully applicable to such refunding bonds. In refunding or

otherwise refinancing any such bonds or notes the governing board

may, in the same authorizing proceedings, refund or refinance

bonds issued pursuant to this section and bonds or notes issued

pursuant to any other such Texas statute and combine all said

refunding bonds and any other additional new bonds to be issued

pursuant to this section into one or more issues or series of

bonds, and may provide for the subsequent issuance of additional

parity bonds, or subordinate lien bonds, or other type of bonds.

All refunding bonds shall be issued and delivered under such

terms and conditions as may be set forth in the authorizing

proceedings.

(g) All bonds permitted to be issued under this section, and the

appropriate proceedings authorizing their issuance, shall be

submitted to the Attorney General of the State of Texas for

examination. If he finds that such bonds have been authorized in

accordance with law he shall approve them, and thereupon they

shall be registered by the Comptroller of Public Accounts of the

State of Texas; and after such approval and registration such

bonds shall be incontestable in any court, or other forum, for

any reason, and shall be valid and binding obligations in

accordance with their terms for all purposes.

(h) All bonds issued under this section shall be legal and

authorized investments for all banks, trust companies, building

and loan associations, savings and loan associations, small

business investment corporations, insurance companies of all

kinds and types, fiduciaries, trustees, and guardians, and for

all interest and sinking funds and other public funds of the

State of Texas and all agencies, subdivisions, and

instrumentalities thereof, including all counties, cities, towns,

villages, school districts, and all other kinds and types of

districts, public agencies, and bodies politic. Said bonds also

shall be eligible and lawful security for all deposits of public

funds of the State of Texas and all agencies, subdivisions, and

instrumentalities thereof, including all counties, cities, towns,

villages, school districts, and all other kinds and types of

districts, public agencies, and bodies politic, to the extent of

the market value of said bonds, when accompanied by any unmatured

interest coupons appurtenant thereto.

(i) All revenue bonds heretofore approved by the Attorney

General of the State of Texas and registered by the Comptroller

of Public Accounts of the State of Texas which were issued, sold,

and delivered by any board, and which are payable from or secured

by a pledge of any revenues, use fees, tuition, or other

resources of such board, are hereby validated in all respects,

together with all proceedings authorizing the issuance thereof,

and said bonds and proceedings shall be valid as though they had

been duly and legally issued and authorized originally.

Acts 1969, 61st Leg., p. 3019, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.103 by Acts 1971, 62nd Leg., p. 3310, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971. Amended by Acts 1999,

76th Leg., ch. 113, Sec. 2, eff. May 17, 1999; Acts 2003, 78th

Leg., ch. 1070, Sec. 2, eff. June 20, 2003.

Sec. 130.124. USE OF STUDENT FEES IN CONSTRUCTION. (a) A

junior college district facility constructed with student fees

may be used only for junior college purposes.

(b) Student fees may not be used for construction, repair, or

rehabilitation of a community center or junior college district

auxiliary enterprise unless the enterprise serves as a student

center or dormitory.

Added by Acts 1983, 68th Leg., p. 1696, ch. 319, Sec. 2, eff.

June 16, 1983.

Sec. 130.125. REVENUE OBLIGATIONS. (a) As used in this

section:

(1) "Credit agreement" means a loan agreement, revolving credit

agreement, agreement establishing a line of credit, letter of

credit, reimbursement agreement, insurance contract, commitment

to purchase obligations, purchase or sale agreement, or

commitment or other contract or agreement authorized and approved

by the governing body of the issuer in connection with the

authorization, issuance, security, exchange, payment, purchase,

or redemption of obligations or interest thereon.

(2) "Eligible project" means any project or purpose for which an

issuer is authorized to issue revenue bonds pursuant to Section

130.123 of this code or any other provision of law.

(3) "Governing body" means the governing board of an issuer.

(4) "Issuer" means a junior college district or a regional

college district.

(5) "Obligations" means notes, warrants, or other special

obligations authorized to be issued by an issuer under the

provisions of this section and all "public securities" as defined

by Section 1201.002, Government Code, which prior to the delivery

thereof, have been rated by a nationally recognized rating agency

for municipal securities in either one of the three highest

ranking categories for short-term obligations or one of the four

highest ranking categories for long-term obligations. It is

provided, however, that the term "obligations" does not mean or

include any obligations payable from ad valorem taxes.

(6) "Project costs" means all costs and expenses incurred in

relation to an eligible project, including without limitation

design, planning, engineering, and legal costs, acquisition costs

of land, interest in land, rights-of-way, and easements,

construction costs, costs of machinery, equipment, and other

capital assets incident and related to the operation,

maintenance, and administration of an eligible project, and

financing costs, including interest during construction and

thereafter, underwriter's discount and fees for legal, financial,

and other professional services. Project costs attributable to an

eligible project and incurred prior to the issuance of any

obligations issued to finance an eligible project may be

reimbursed from the proceeds of sale of obligations.

(b) The governing body of an issuer is hereby authorized and

empowered to issue, sell, and deliver obligations and execute

credit agreements in order to finance project costs of an

eligible project or to refund obligations issued in connection

with an eligible project, subject to the limitations contained

herein. Obligations shall be secured solely by: (1) the proceeds

of sale of other obligations; (2) any revenues which the issuer

is authorized by any statute or constitutional provision to

pledge to the payment of any obligations; or (3) any one or more

of such sources, including credit agreements, all as the

governing body of the issuer shall provide in the resolution or

order authorizing the issuance of the obligations. Obligations

shall be repaid from the source or sources securing the payment

thereof, funds received from a credit agreement, or from any

other revenues otherwise legally available for the payment

thereof, except funds derived from ad valorem taxation.

(c) The issuance of obligations shall be authorized by

resolution or order of the governing body of an issuer, which

resolution or order shall fix the maximum amount of obligations

to be issued or, if applicable, the maximum principal amount

which may be outstanding at any time, the maximum term

obligations issued and delivered pursuant to such authorization

shall be outstanding, the maximum interest rate to be borne by

the obligations (within the limitations of Chapter 1204,

Government Code), the manner of sale (which may be by either

public or private sale), price, form, terms, conditions, and

covenants thereof. The resolution or order authorizing the

issuance of obligations may provide for the designation of a

paying agent and registrar for the obligations and may authorize

one or more designated officers or employers of the issuer to act

on behalf of the issuer from time to time in the selling and

delivering of obligations authorized and fixing the dates, price,

interest rates, interest payment periods, and other procedures as

may be specified in the resolution or order. Obligations may be

issued in such form or such denomination, payable at such time or

times, in such amount or amounts or installments, at such place

or places, in such form, under such terms, conditions, and

details, in such manner, redeemable prior to maturity at any time

or times, bearing no interest, or bearing interest at any rate or

rates (either fixed, variable, floating, adjustable, or

otherwise, all as determined in accordance with the resolution or

order providing for the issuance of the obligations, which

resolution or order may provide a formula, index, contract, or

any other arrangement for the periodic determination of interest

rates), not to exceed the maximum net effective interest rate

allowed by law and may be signed or otherwise executed in such

manner, with manual or facsimile signatures, and with or without

a seal, all as shall be specified by the governing body of the

issuer in the resolution or order authorizing the issuance of the

obligations. The proceeds received from the sale of obligations

may be deposited or invested in any manner and in such

obligations as may be specified in the resolution or order or

other proceedings authorizing the obligations. In the event any

officer or officers whose signatures are on any obligations cease

to be such officer or officers before the delivery thereof to the

purchaser, such signature or signatures shall nevertheless be

valid and sufficient for all purposes and the successor or

successors in office of any such officers shall be fully

authorized to complete the execution, authentication, or delivery

of said obligations to the purchaser or purchasers thereof.

(d) The governing body of an issuer may enter into credit

agreements in conjunction with the issuance, payment, sale,

resale, or exchange of obligations to enhance the security for or

provide for the payment, redemption, or remarketing of the

obligations and interest on the obligations or to reduce the

interest payable on the obligations. A credit agreement is an

agreement for professional services and shall contain the terms

and conditions and be for the period that the governing body of

the issuer approves. The cost to the issuer of the credit

agreement may be paid from the proceeds of the sale of the

obligations to which the credit agreement relates or from any

other source, including revenues of the issuer that are available

for the purpose of paying the obligations and the interest on the

obligations or that may otherwise be legally available to make

those payments.

(e) Obligations, including accrued interest, may from time to

time be refinanced, renewed, or refunded by the issuance of other

obligations. Credit agreements entered into by an issuer, whether

pursuant to the provisions of this section or not, may be

refinanced, renewed, refunded, or otherwise terminated and a new

credit agreement substituted therefor by amendment to the

proceedings which authorized such credit agreements and, if

required to accomplish the substitution of credit agreements,

outstanding bonds may be refunded with obligations.

(f) Preliminary to the issuance and delivery of obligations, the

resolution or order authorizing the issuance thereof, together

with any credit agreements and any contracts providing revenues

and security to pay the obligations, shall be submitted to the

attorney general for his review. If the attorney general shall

find that such credit agreement or agreements, if any, contracts,

if any, and other authorizing proceedings conform to the

requirements of the Texas Constitution and this section, the

attorney general shall approve them. Thereafter, the authorized

obligations may be executed and delivered, exchanged, or

refinanced from time to time in accordance with the authorizing

proceedings. Upon such approval by the attorney general and

initial delivery of any obligations so authorized, any such

credit agreements, any such contracts providing revenues or

security, such initial obligations, and all other obligations

thereafter issued pursuant to the authorizing proceedings shall

be incontestable for any cause in any court or other forum and

shall be valid and binding obligations enforceable in accordance

with their respective terms and provisions.

(f-1) The governing body of an "eligible issuer" may enter into

credit agreements as described in Subsection (d). As used in this

subsection, "eligible issuer" means an issuer that prior to the

effective date of this subsection (i) issued bonds which, prior

to or simultaneously with the delivery thereof, were rated by a

nationally recognized rating agency for municipal securities in

one of the four highest ranking categories for long-term

obligations, and (ii) reserved in the resolution or order

authorizing issuance of the bonds the right, in the event of a

change in state law, to substitute a credit agreement in lieu of

cash and investments in a reserve fund established pursuant to

the resolution or order.

(g) All obligations issued by an issuer shall constitute

negotiable instruments and are investment securities governed by

Chapter 8, Business & Commerce Code, notwithstanding any

provisions of law or court decision to the contrary and are legal

and authorized investments for banks, savings banks, trust

companies, building and loan associations, savings and loan

associations, insurance companies, fiduciaries, and trustees and

for the sinking funds of cities, towns, villages, school

districts, and other political subdivisions or public agencies of

the State of Texas. Said obligations also are eligible to secure

deposits of any public funds of the state or any political

subdivision or public agency of the state and are lawful and

sufficient security for the deposits to the extent of their

market value.

(h) This section shall be construed liberally to effectuate the

legislative intent and purposes of this section and all powers

herein granted shall be broadly interpreted to effectuate such

intent and purposes and not as a limitation of powers.

(i) In case any one or more of the provisions, clauses, or words

of this section or the application of such provisions, clauses,

or words to any situation or circumstance shall for any reason be

held to be invalid or unconstitutional, such invalidity or

unconstitutionality shall not affect any other provisions,

clauses, or words of this section or the application of such

provisions, clauses, or words to any other situation or

circumstance, and it is intended that this section shall be

severable and shall be construed and applied as if any such

invalid or unconstitutional provision, clause, or word had not

been included herein.

(j) This section shall be cumulative of all other laws on the

subject, but this section shall be wholly sufficient authority

within itself for the issuance of obligations and the performance

of the other acts and procedures authorized hereby, or under any

agreement, without reference to any other laws or any

restrictions or limitations contained herein. To the extent of

any conflict or inconsistency between any provisions of this

section and any provisions of any other law, the provisions of

this section shall prevail and control; provided, however, that

any issuer shall have the right to use the provisions of any

other laws not in conflict with the provisions hereof to the

extent convenient or necessary to carry out any power or

authority, express or implied, granted by this section.

(k) When the governing body of any issuer provides in the

resolution or order or other proceedings authorizing the issuance

of any bond, any credit agreement, or any other agreement for a

pledge or lien on revenues, income, or other resources of the

issuer, or the assets of the issuer, or any fund maintained by

the issuer to secure payment of the obligations or to secure

payments required by a credit agreement or any other agreement,

such pledge or lien shall be valid and binding in accordance with

its terms without further action on the part of the issuer and

without any filing or recording with respect thereto except in

the records of the issuer. All such liens and pledges shall be

perfected from the time of payment for and delivery of the

obligations and the credit agreement or other agreement until the

obligations or other payments, including those under the credit

agreement, have been paid or payment of the obligations has been

provided for or the terms of the credit agreement or other

agreement have been satisfied in accordance with their respective

terms and such lien shall be fully perfected as to items then on

hand and thereafter received until the satisfaction of such

obligations, and said items shall be subject to such liens or

pledges without any physical delivery thereof or further act.

Nothing contained in this section shall relieve any issuer of any

obligation to file or record any lien on realty or submit any

issue of obligations for approval by the attorney general and

registration by the comptroller of public accounts.

Added by Acts 1987, 70th Leg., ch. 1075, Sec. 1, eff. June 20,

1987. Amended by Acts 1995, 74th Leg., ch. 490, Sec. 1, 2, eff.

Aug. 28, 1995; Acts 2001, 77th Leg., ch. 1420, Sec. 8.225, 8.226,

eff. Sept. 1, 2001.

Sec. 130.126. LONG-TERM NOTES. (a) The governing board of a

public junior college district or regional college district

located in one or more counties having a total population of at

least 100,000 according to the last preceding federal census may

issue notes to pay expenses of asbestos cleanup and removal in

the district.

(b) Notes issued under this section must be secured by a

designated portion of the issuer's revenues, which may include ad

valorem maintenance taxes, and must mature not later than the

first day of the 15th year after the date on which the notes are

issued.

(c) A note issued under this section is debt under Section

26.012, Tax Code.

(d) Except as provided by Subsection (b) of this section, the

governing board of a public junior college district or regional

college district must issue the notes in the manner provided by

Chapter 1201, Government Code.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 15.01, eff.

Aug. 22, 1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

8.227, eff. Sept. 1, 2001.

Sec. 130.127. REFUNDING NOTES. The governing board of a public

junior college district or regional college district may issue

refunding notes to refund notes issued under Section 130.126 of

this code in the manner and for the purposes provided by

Subchapter A, Chapter 1207, Government Code, to make a deposit

under Subchapter B or C of that chapter.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 15.01, eff.

Aug. 22, 1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

8.228, eff. Sept. 1, 2001.

Sec. 130.128. SALE OF NOTES. (a) The governing board of a

public junior college district or regional college district may

sell notes or refunding notes issued under this subchapter at a

public or private sale and at a price that the board determines

is adequate.

(b) The governing board of a public junior college district or

regional college district shall deposit proceeds from the sale of

notes issued under this subchapter in the district's general

revenue fund.

(c) Proceeds from the sale of notes issued under this subchapter

may be used to pay the costs of issuing, marketing, or

distributing the notes.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 15.01, eff.

Aug. 22, 1991.

Sec. 130.129. INTEREST RATE. Notes and refunding notes issued

under this subchapter must bear interest at a rate not to exceed

the rate provided by Chapter 1204, Government Code.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 15.01, eff.

Aug. 22, 1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

8.228, eff. Sept. 1, 2001.

Sec. 130.130. NOTES ARE NOT TAX BONDS. Notes and refunding

notes issued under this subchapter are not tax bonds under

Section 130.122 of this code, and an election is not required

before the governing board of a public junior college district or

regional college district may issue such notes or refunding

notes.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 15.01, eff.

Aug. 22, 1991.

SUBCHAPTER H. TRANSFER OF ASSETS ON DISSOLUTION OF DISTRICTS

Sec. 130.131. DISSOLUTION AND TRANSFER OF PROPERTY UPON CREATION

OF SENIOR COLLEGE. (a) Whenever the legislature shall create

within the boundary of any union junior college district a

state-supported senior college of the first rank offering at

least four years of college work, and whenever such union junior

college district has been dissolved in the manner provided for in

Sections 19.361-19.364 of this code, which said method of

dissolution of such district is hereby authorized, the trustees

of such union junior college district shall transfer the

corporeal properties and facilities of such union junior college

district to such state-supported senior college, and such

trustees, after such dissolution and transfer of properties of

such district, shall not further maintain a junior college and

shall function only for the purpose of carrying out the

provisions of this section and shall have no authority to create

any additional indebtedness against such district, and when the

bonded indebtedness of such district has been fully paid, such

union junior college district shall cease to exist; provided that

in the order calling such election and in the notice thereof, the

authorities calling such election shall designate the date when

such district shall be dissolved and such transfer shall be made,

which date shall be within two years from the date of the

election, and on or prior to said date.

(b) When any union junior college district has been dissolved

and its properties transferred as provided in Subsection (a) of

this section, or in any other lawful manner, having at the time

of such dissolution outstanding bonds or other indebtedness

enforceable either at law or in equity, then the county

commissioners court, for the purpose of paying such bonds, or

other indebtedness, shall have power and be authorized to

annually levy and collect ad valorem taxes sufficient only to pay

the interest and create a sinking fund to retire the bonded

indebtedness of such district, and the expense of collecting such

taxes and paying such bonded indebtedness, and for no other

purpose; provided such tax shall not exceed the rate voted by

such district for junior college purposes; said county

commissioners court shall have power to bring and defend

litigation in the name of said union junior college district.

Acts 1969, 61st Leg., p. 3022, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.201 by Acts 1971, 62nd Leg., p. 3313, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 130.132. ABOLITION OF JUNIOR COLLEGE DISTRICTS. (a) The

term "applicable district," as used in this section, shall mean

any junior college district which has conveyed all, or

substantially all, of its property and assets to a

state-supported senior college or university located in such

junior college district, and which junior college district has no

outstanding bonded indebtedness.

(b) All applicable districts and their governing boards are

hereby abolished and shall cease to exist and function; provided,

however, that all delinquent and uncollected taxes in said

applicable districts shall not hereby be discharged, but shall be

and remain fully due, payable and collectible. The persons

formerly acting as the governing board and officers of each

applicable district shall turn over all remaining property and

assets of said applicable district, including all tax collections

on hand, directly to the state-supported senior college or

university located therein. The governing board of the

independent school district in which any such state-supported

senior college or university is located shall, for and on behalf

of any such applicable district, cause, through its tax collector

and other officers, all delinquent and uncollected taxes of any

such applicable district to be collected in accordance with the

general laws applicable to independent school districts. All of

said taxes, as collected, shall be turned over to any such

state-supported senior college or university. All taxes turned

over to any such state-supported senior college or university in

accordance with this section may be used by it for any lawful

purpose.

Acts 1969, 61st Leg., p. 3022, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.202 by Acts 1971, 62nd Leg., p. 3313, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

Sec. 130.133. TRANSFER OF PROPERTIES OF COUNTY JUNIOR COLLEGE

DISTRICTS AFTER CREATION OF SENIOR COLLEGE. (a) Whenever the

legislature has created or shall create within the boundaries of

any county junior college district a state-supported senior

college offering at least four years college work upon the

condition that the board of trustees of said county junior

college district shall convey all of the assets, real, personal,

tangible, and intangible held in its name as of the date fixed

for the establishment of said senior college and containing the

other provision that said properties shall be conveyed to the

governing body of the senior college free and clear of any

indebtedness or indebtednesses, encumbrance or encumbrances of

any kind or character and of whatsoever nature, the board of

trustees of said county junior college district is hereby fully

authorized and empowered to convey to the governing body of the

senior college all of such assets, real, personal, tangible, and

intangible held by it on the date fixed for such conveyance in

the act creating such senior college, except moneys on hand for

the payment of outstanding obligations of the district.

(b) From and after the conveyance of the properties of said

county junior college district to the governing body of said

senior college, the county junior college district shall not

further maintain a junior college and shall function only for the

purpose of carrying out the provisions of this section.

(c) Where such county junior college district had or has

outstanding tax obligations in the nature of bonds or other

indebtedness, the board of trustees of said county junior college

district shall continue to make the necessary tax levies annually

for the purpose of paying necessary administrative expenses of

the board of trustees and paying off and discharging such bonded

or other indebtedness, both principal and interest, until all of

the same has been fully paid off and discharged.

(d) Where said county junior college district has outstanding

any bonds payable from the revenues from any building or

buildings which revenue bonds constitute an encumbrance upon the

income of such building or buildings, the board of trustees of

the county junior college district is hereby authorized to issue

bonds of said county junior college district payable from ad

valorem taxes of said district and to sell such tax-supported

bonds and pay off such revenue bonds or to exchange such

tax-supported bonds for said revenue bonds. No such tax-supported

bonds shall be issued, however, until authorized at an election

held for that purpose and at which election a majority voting

thereon shall have voted in favor of the issuance of said bonds.

(e) The board of trustees of the county junior college district

is hereby authorized to perform all acts necessary toward the

final discharge of all the indebtedness of said county junior

college district and to perform all necessary administrative acts

in connection therewith. Said board of trustees is specifically

authorized to continue to levy and collect sufficient taxes

annually within the limits prescribed by law and authorized by

the required election for the purpose of discharging the

principal and interest on all outstanding bonded and other

indebtedness, including the repayment of any temporary loans

which said board may find necessary to obtain in order to pay all

current operating expenses of the junior college up to the date

of the conveyance of the properties until all such obligations

have been fully discharged, and such temporary loans are hereby

authorized, and such temporary loans heretofore obtained are

hereby ratified and validated.

Acts 1969, 61st Leg., p. 3023, ch. 889, Sec. 1. Renumbered from

Education Code Sec. 51.203 by Acts 1971, 62nd Leg., p. 3314, ch.

1024, art. 1, Sec. 1, eff. Sept. 1, 1971.

SUBCHAPTER I. EDUCATIONAL OPPORTUNITIES FOR DISADVANTAGED

STUDENTS

Sec. 130.151. PURPOSE. It is the purpose of this subchapter to

enable each junior college which fulfills the provisions of this

subchapter to provide useful and meaningful educational programs

for any person 17 years of age or older with a high school

diploma or its equivalent, or for any person 18 years of age

regardless of prior educational experience, cultural background,

or economic resources.

Added by Acts 1973, 63rd Leg., p. 570, ch. 243, Sec. 1, eff. June

11, 1973.

Sec. 130.152. CRITERIA FOR PROGRAMS FOR THE DISADVANTAGED. A

junior college may develop programs to serve persons from

backgrounds of economic or educational deprivation by submission

of a plan based on the following criteria to the Coordinating

Board, Texas College and University System:

(1) an instructional program that accommodates the different

learning rates of students and compensates for prior economic and

educational deprivation;

(2) an unrestricted admissions policy allowing the enrollment of

any person 18 years of age or older with a high school diploma or

its equivalent who can reasonably be expected to benefit from

instruction;

(3) the assurance that all students, regardless of their

differing programs of study, will be considered, known, and

recognized as full members of the student body, provided that the

administrative officers of a junior college may deny admission to

a prospective student or attendance of an enrolled student if, in

their judgment, he would not be competent to benefit from a

program of the college, or would by his presence or conduct

create a disruptive atmosphere within the college not consistent

with the statutory purposes of the college;

(4) the submission of a plan for a financial aid program which

removes to the maximum extent possible the financial barriers to

the educational aspirations of the citizens of this state;

(5) an annual evaluation report based on scientific methods and

utilizing control groups wherever possible to be submitted to the

coordinating board at the end of each school year, covering each

remedial-compensatory course or program offered at the college;

(6) any other criteria consistent with the provisions of this

subchapter specified by the coordinating board; and

(7) a junior college must obtain approval of the Coordinating

Board, Texas College and University System, before offering any

courses under the provisions of this Act.

Added by Acts 1973, 63rd Leg., p. 570, ch. 243, Sec. 1, eff. June

11, 1973.

SUBCHAPTER J. JUNIOR COLLEGE DISTRICT SERVICE AREAS

Sec. 130.161. DEFINITIONS. In this subchapter:

(1) "Services" means the courses and programs described by

Sections 130.0011 and 130.003(e).

(2) "Service area" means:

(A) the territory within the boundaries of the taxing district

of a junior college district; and

(B) the territory outside the boundaries of the taxing district

of a junior college district in which the junior college district

provides services.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.162. ALAMO COMMUNITY COLLEGE DISTRICT SERVICE AREA.

The service area of the Alamo Community College District includes

the territory within:

(1) Bexar, Bandera, Comal, Kendall, Kerr, and Wilson counties;

(2) Atascosa County, except the territory within the Pleasanton

Independent School District; and

(3) Guadalupe County, except the territory within the San Marcos

Consolidated Independent School District.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

350, Sec. 1, eff. June 17, 2005.

Sec. 130.163. ALVIN COMMUNITY COLLEGE DISTRICT SERVICE AREA.

The service area of the Alvin Community College District includes

the territory within:

(1) the Alvin, Danbury, and Pearland independent school

districts; and

(2) the part of the Angleton Independent School District annexed

by the community college district before September 1, 1995.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.164. AMARILLO COLLEGE DISTRICT SERVICE AREA. The

service area of the Amarillo College District includes the

territory within Potter, Randall, Carson, Oldham, Deaf Smith,

Parmer, Castro, Swisher, and Moore counties.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

672, Sec. 1, eff. June 15, 2007.

Sec. 130.165. ANGELINA COUNTY JUNIOR COLLEGE DISTRICT SERVICE

AREA. The service area of the Angelina County Junior College

District includes the territory within:

(1) Angelina, Houston, Nacogdoches, Polk, Sabine, San Augustine,

Trinity, and Tyler counties;

(2) the Wells and Alto independent school districts, located in

Cherokee County;

(3) the Burkeville and Newton independent school districts,

located in Newton County;

(4) the Jasper Independent School District, located in Jasper

County;

(5) the Shepard and Coldspring-Oakhurst Consolidated independent

school districts located in San Jacinto County;

(6) the part of the Brookeland Independent School District that

is located in Jasper and Newton counties;

(7) the part of the Colmesneil Independent School District that

is located in Jasper County; and

(8) the part of the Trinity Independent School District that is

located in Walker County.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.166. AUSTIN COMMUNITY COLLEGE DISTRICT SERVICE AREA.

The service area of the Austin Community College District

includes the territory within:

(1) Hays, Gillespie, Caldwell, and Blanco counties;

(2) Travis County, except the territory within the Marble Falls

Independent School District;

(3) Williamson County, except the territory within the Florence,

Granger, Hutto, Lexington, Taylor, and Thrall independent school

districts;

(4) the part of the Nixon-Smiley Consolidated Independent School

District located in Gonzales County;

(5) the part of the San Marcos Consolidated Independent School

District located in Guadalupe County;

(6) Bastrop County, except the territory within the Lexington

Independent School District;

(7) the part of the Elgin Independent School District located in

Lee County; and

(8) the part of the Smithville Independent School District

located in Fayette County.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 523, Sec. 1, eff. May

31, 1997; Acts 2001, 77th Leg., ch. 572, Sec. 1, eff. June 11,

2001; Acts 2001, 77th Leg., ch. 1400, Sec. 1, eff. June 16, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

350, Sec. 2, eff. June 17, 2005.

Acts 2007, 80th Leg., R.S., Ch.

753, Sec. 1, eff. June 15, 2007.

Sec. 130.167. BEE COUNTY COLLEGE DISTRICT SERVICE AREA. The

service area of the Bee County College District includes the

territory within:

(1) Bee, Karnes, Live Oak, Jim Wells, McMullen, Duval, and

Brooks counties;

(2) the Pleasanton Independent School District, located in

Atascosa County; and

(3) the Kingsville, Santa Gertrudis, and Ricardo independent

school districts, located in Kleberg County.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.168. BLINN JUNIOR COLLEGE DISTRICT SERVICE AREA. The

service area of the Blinn College District includes the territory

within:

(1) Washington, Burleson, Brazos, Madison, Grimes, and Waller

counties;

(2) the Mumford, Hearne, and Franklin independent school

districts located in Robertson County;

(3) Austin County, other than the territory within the

Wallis-Orchard Independent School District;

(4) the Milano and Gause independent school districts located in

Milam County;

(5) the part of the Richards Independent School District that is

located in Walker and Montgomery counties;

(6) the part of the Bryan Independent School District that is

located in Robertson County;

(7) Fayette County, other than the territory within the

Smithville Independent School District;

(8) Lee County, other than the territory within the Elgin

Independent School District; and

(9) the part of the Lexington Independent School District that

is located in Bastrop, Milam, and Williamson counties.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 173, Sec. 1, eff. May

18, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1195, Sec. 1, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

753, Sec. 2, eff. June 15, 2007.

Sec. 130.169. BORGER JUNIOR COLLEGE DISTRICT SERVICE AREA. The

service area of the Borger Junior College District includes:

(1) the territory within the Borger Independent School District;

(2) the territory within the Spring Creek Independent School

District that is also within the junior college district's taxing

district; and

(3) the territory within Dallam, Sherman, Hansford, Ochiltree,

Lipscomb, Hartley, Hutchinson, Roberts, and Hemphill counties.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 4, Sec. 1, eff. April

17, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

672, Sec. 2, eff. June 15, 2007.

Sec. 130.170. BRAZOSPORT COLLEGE DISTRICT SERVICE AREA. The

service area of the Brazosport College District includes the

territory within:

(1) the Brazosport, Columbia-Brazoria, Sweeny, and Damon

independent school districts; and

(2) the Angleton Independent School District, except the part

annexed by the Alvin Community College District before September

1, 1995.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.171. CENTRAL TEXAS COLLEGE DISTRICT SERVICE AREA. The

service area of the Central Texas College District includes the

territory within:

(1) the Killeen Independent School District, located in Bell

County;

(2) the Copperas Cove Independent School District, located in

Coryell County;

(3) Fort Hood and North Fort Hood, located in Bell County;

(4) Coryell, Hamilton, Lampasas, Llano, Mason, Mills, and San

Saba counties;

(5) the Brady, Lohn, and Rochelle independent school districts

located in McCullough County;

(6) the Burnet Consolidated Independent School District located

in Burnet County;

(7) the Florence Independent School District;

(8) the part of the Lampasas Independent School District that is

located in Burnet County;

(9) the part of the Lampasas Independent School District that is

located in Bell County;

(10) the part of the Copperas Cove Independent School District

that is located in Bell County; and

(11) the Marble Falls Independent School District.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1400, Sec. 2, eff.

June 16, 2001.

Sec. 130.172. CISCO JUNIOR COLLEGE DISTRICT SERVICE AREA. The

service area of the Cisco Junior College District includes the

territory within:

(1) the Cisco Independent School District; and

(2) Callahan, Coleman, and Taylor counties.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.173. CLARENDON COLLEGE DISTRICT SERVICE AREA. The

service area of the Clarendon College District includes the

territory within Gray, Donley, Wheeler, Armstrong, Collingsworth,

Briscoe, Hall, and Childress counties.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 4, Sec. 1, eff. April

17, 1997.

Sec. 130.174. COLLEGE OF THE MAINLAND DISTRICT SERVICE AREA.

The service area of the College of the Mainland District includes

the territory within:

(1) the Santa Fe, Hitchcock, Texas City, La Marque, Dickinson,

and Friendswood independent school districts; and

(2) the part of the Clear Creek Independent School District that

is located in Galveston County.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.175. COLLIN COUNTY COMMUNITY COLLEGE DISTRICT SERVICE

AREA. The service area of the Collin County Community College

District includes the territory within:

(1) Collin and Rockwall counties; and

(2) the part of Denton County that is within the municipality of

The Colony, the municipality of Frisco, and the Celina and

Prosper independent school districts.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.176. DALLAS COUNTY COMMUNITY COLLEGE DISTRICT SERVICE

AREA. The service area of the Dallas County Community College

District includes the territory within:

(1) Dallas County; and

(2) the Carrollton-Farmers Branch Independent School District.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.177. DEL MAR COLLEGE-CORPUS CHRISTI JUNIOR COLLEGE

DISTRICT SERVICE AREA. The service area of the Del Mar

College-Corpus Christi Junior College District includes the

territory within:

(1) the Corpus Christi, West Oso, Calallen, Tuloso-Midway, and

Flour Bluff independent school districts, and any area located

outside of those school districts that is within the municipality

of Corpus Christi;

(2) Nueces, San Patricio, Aransas, and Kenedy counties; and

(3) the Riviera Independent School District.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.178. EL PASO COUNTY COMMUNITY COLLEGE DISTRICT SERVICE

AREA. The service area of the El Paso County Community College

District includes the territory within El Paso and Hudspeth

counties.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.179. GALVESTON COLLEGE DISTRICT SERVICE AREA. The

service area of the Galveston College District includes:

(1) the territory within the Galveston Independent School

District;

(2) the part of Galveston and Chambers counties located on the

Bolivar Peninsula, including the municipality of High Island and

the High Island Independent School District; and

(3) the territory within the Sabine Pass and Hamshire-Fannett

independent school districts in Jefferson County.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.180. GRAYSON COUNTY JUNIOR COLLEGE DISTRICT SERVICE

AREA. The service area of the Grayson County Junior College

District includes the territory within:

(1) Grayson County; and

(2) the Bonham, Dodd City, Wolfe City, Ector, Leonard, Savoy,

Trenton, Whitewright, and Sam Rayburn independent school

districts located in Fannin County.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.181. HILL COLLEGE DISTRICT SERVICE AREA. The service

area of the Hill College District includes the territory within:

(1) the Hillsboro, Itasca, Covington, Whitney, Abbott, and Bynum

independent school districts; and

(2) Hill, Johnson, Bosque, and Somervell counties.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.182. HOUSTON COMMUNITY COLLEGE SYSTEM DISTRICT SERVICE

AREA. The service area of the Houston Community College System

District includes the territory within:

(1) the Houston, Alief, Katy, Spring Branch, and North Forest

independent school districts;

(2) the Stafford Municipal School District; and

(3) the part of the Fort Bend Independent School District that

is located in the municipality of Missouri City.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

234, Sec. 1, eff. May 27, 2005.

Sec. 130.183. HOWARD COUNTY JUNIOR COLLEGE DISTRICT SERVICE

AREA. The service area of the Howard County Junior College

District includes the territory within Howard, Dawson, Martin,

Glasscock, Sterling, Coke, Tom Green, Concho, Irion, Schleicher,

Sutton, Menard, and Kimble counties.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.184. KILGORE JUNIOR COLLEGE DISTRICT SERVICE AREA. The

service area of the Kilgore Junior College District includes the

territory within:

(1) the Kilgore, West Rusk, Overton, Leverett's Chapel, White

Oak, Sabine, Gladewater, Big Sandy, Union Grove, Gilmer, New

Diana, Spring Hill, Pine Tree, Longview, Hallsville, Henderson,

Carlisle, Laneville, and Mount Enterprise independent school

districts; and

(2) the Tatum Independent School District, except the part of

the district that is located in Panola County.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.185. LAREDO COMMUNITY COLLEGE DISTRICT SERVICE AREA.

The service area of the Laredo Community College District

includes the territory within:

(1) the municipality of Laredo; and

(2) Webb, Jim Hogg, and Zapata counties.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.186. LEE COLLEGE DISTRICT SERVICE AREA. The service

area of the Lee College District includes the territory within:

(1) the Goose Creek Consolidated Independent School District;

and

(2) the Crosby, Dayton, Liberty, Barbers Hill, Anahuac, Huffman,

Devers, East Chambers, Hardin, and Hull-Daisetta independent

school districts.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.187. MCLENNAN COMMUNITY COLLEGE DISTRICT SERVICE AREA.

The service area of the McLennan Community College District

includes the territory within:

(1) McLennan and Falls counties; and

(2) the Calvert and Bremond independent school districts.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.188. MIDLAND COMMUNITY COLLEGE DISTRICT SERVICE AREA.

The service area of the Midland Community College District

includes the territory within:

(1) Midland County, except the territory within the Greenwood

Community; and

(2) Reagan, Pecos, Terrell, and Crockett counties.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

672, Sec. 3, eff. June 15, 2007.

Sec. 130.189. NAVARRO COLLEGE DISTRICT SERVICE AREA. The

service area of the Navarro College District includes the

territory within Navarro, Ellis, Freestone, Limestone, and Leon

counties.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.190. NORTH CENTRAL TEXAS COLLEGE DISTRICT SERVICE AREA.

The service area of the North Central Texas College District

includes the territory within:

(1) Cooke and Montague counties; and

(2) Denton County, except the territory within The Colony, the

municipality of Frisco, and the Celina, Prosper, and

Carrollton-Farmers Branch independent school districts.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.191. NORTH HARRIS MONTGOMERY COMMUNITY COLLEGE DISTRICT

SERVICE AREA. The service area of the North Harris Montgomery

Community College District includes the territory within:

(1) the Aldine, Conroe, Cypress-Fairbanks, Humble, New Caney,

Spring, Tomball, Magnolia, Willis, Montgomery, Splendora,

Cleveland, Tarkington, and Klein independent school districts;

and

(2) the Huntsville and New Waverly independent school districts

in Walker County.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 94, Sec. 1, eff. May

20, 2003.

Sec. 130.192. NORTHEAST TEXAS COMMUNITY COLLEGE DISTRICT SERVICE

AREA. The service area of the Northeast Texas Community College

District includes the territory within:

(1) Camp, Morris, and Titus counties;

(2) the Avinger and Hughes Springs independent school districts,

located in Cass County;

(3) the Mount Vernon Independent School District, located in

Franklin County;

(4) the Como-Pickton and Saltillo independent school districts,

located in Hopkins County;

(5) the Ore City, Union Hill, and Harmony independent school

districts;

(6) the Winnsboro Independent School District;

(7) the part of the Pewitt Independent School District that is

located in Cass County; and

(8) the part of the Pittsburg Independent School District that

is located in Upshur County.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.193. ODESSA COLLEGE DISTRICT SERVICE AREA. The service

area of the Odessa College District includes the territory

within:

(1) Ector, Brewster, Andrews, Crane, Jeff Davis, Ward, Winkler,

Presidio, Upton, Reeves, Culberson, and Loving counties; and

(2) the Seminole Independent School District in Gaines County.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

672, Sec. 4, eff. June 15, 2007.

Sec. 130.194. PANOLA COLLEGE DISTRICT SERVICE AREA. The service

area of the Panola College District includes the territory

within:

(1) Panola, Marion, and Shelby counties; and

(2) Harrison County, except the territory within the Hallsville

Independent School District.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.195. PARIS JUNIOR COLLEGE DISTRICT SERVICE AREA. The

service area of the Paris Junior College District includes the

territory within:

(1) the Paris Independent School District;

(2) the part of the Prairiland Independent School District that

was formerly the Cunningham School District;

(3) the municipality of Paris;

(4) Lamar and Delta counties;

(5) the Detroit and Clarksville independent school districts and

the Talco-Bogata Consolidated Independent School District that is

in Red River County;

(6) the North Hopkins, Sulphur Bluff, Sulphur Springs, Miller

Grove, and Cumby independent school districts in Hopkins County;

(7) the Honey Grove Consolidated Independent School District in

Fannin County;

(8) the Fannindel Independent School District, located in Fannin

and Delta counties;

(9) Hunt County, except the part of the county that is located

in the Terrell Independent School District; and

(10) the part of the Prairiland Independent School District that

is located in Red River County.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.196. RANGER JUNIOR COLLEGE DISTRICT SERVICE AREA. The

service area of the Ranger Junior College District includes the

territory within:

(1) the part of the Ranger Independent School District that is

located in Eastland County, except the area that is known as the

old Bullock School Land; and

(2) Comanche, Brown, Erath, and Young counties, except for the

part of the Graham Independent School District that is located in

Young County.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

560, Sec. 1, eff. June 17, 2005.

Sec. 130.197. SAN JACINTO COLLEGE DISTRICT SERVICE AREA. The

service area of the San Jacinto College District includes the

territory within:

(1) the Pasadena, La Porte, Deer Park, Channelview, Galena Park,

and Sheldon independent school districts; and

(2) the part of the Clear Creek Independent School District that

is located in Harris County.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.198. SOUTH PLAINS COLLEGE DISTRICT SERVICE AREA. The

service area of the South Plains College District includes the

territory within:

(1) the Whiteface Consolidated Independent School District;

(2) Bailey, Lamb, Hale, Floyd, Motley, Cochran, Hockley,

Lubbock, Crosby, Yoakum, Terry, Lynn, and Garza counties; and

(3) Gaines County, except the territory within the Seminole

Independent School District.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.199. SOUTH TEXAS COMMUNITY COLLEGE DISTRICT SERVICE

AREA. The service area of the South Texas Community College

District includes the territory within Hidalgo and Starr

counties.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.200. SOUTHWEST TEXAS JUNIOR COLLEGE DISTRICT SERVICE

AREA. The service area of the Southwest Texas Junior College

District includes the territory within Zavala, Uvalde, Real,

Dimmit, Frio, Kinney, La Salle, Maverick, Medina, Val Verde, and

Edwards counties.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.201. TARRANT COUNTY JUNIOR COLLEGE DISTRICT SERVICE

AREA. The service area of the Tarrant County Junior College

District includes the territory within Tarrant County.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.202. TEMPLE JUNIOR COLLEGE DISTRICT SERVICE AREA. The

service area of the Temple Junior College District includes the

territory within:

(1) the Temple Independent School District;

(2) the municipality of Temple;

(3) the Academy, Bartlett, Belton, Holland, Rogers, Troy, and

Salado independent school districts located in Bell County;

(4) the Buckholts, Cameron, Rockdale, and Thorndale independent

school districts located in Milam County;

(5) the Granger, Hutto, Taylor, and Thrall independent school

districts located in Williamson County;

(6) the part of the Rosebud-Lott Independent School District

that is located in Milam County; and

(7) the part of the Bartlett Independent School District that is

located in Milam County.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 523, Sec. 1, eff. May

31, 1997; Acts 2001, 77th Leg., ch. 173, Sec. 1, eff. May 18,

2001.

Sec. 130.203. TEXARKANA COLLEGE DISTRICT SERVICE AREA. The

service area of the Texarkana College District includes the

territory within:

(1) the taxing district, which includes part of the municipality

of Texarkana and part of the Pleasant Grove Independent School

District;

(2) Bowie County;

(3) Cass County, except the territory within the Hughes Springs,

Avinger, and Pewitt independent school districts; and

(4) the Avery Independent School District located in Red River

County.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.204. TEXAS SOUTHMOST COLLEGE DISTRICT SERVICE AREA.

The service area of the Texas Southmost College District includes

the territory within:

(1) the Brownsville, Los Fresnos Consolidated, and Point Isabel

independent school districts; and

(2) Cameron and Willacy counties.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.205. TRINITY VALLEY COMMUNITY COLLEGE DISTRICT SERVICE

AREA. The service area of the Trinity Valley Community College

District includes the territory within:

(1) the part of the Terrell Independent School District located

in Hunt County;

(2) Anderson, Henderson, Kaufman, and Rains counties; and

(3) Van Zandt County, except the territory within the Grand

Saline, Lindale, and Van independent school districts.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.206. TYLER JUNIOR COLLEGE DISTRICT SERVICE AREA. The

service area of the Tyler Junior College District includes the

territory within:

(1) the Chapel Hill, Grand Saline, Lindale, Tyler, Yantis,

Winona, Alba-Golden, Arp, Bullard, Hawkins, Jacksonville,

Mineola, New Summerfield, Quitman, Rusk, Troup, and Whitehouse

independent school districts; and

(2) the Van Independent School District, except the part of the

district that is located in Henderson County.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.207. VERNON REGIONAL JUNIOR COLLEGE DISTRICT SERVICE

AREA. The service area of the Vernon Regional Junior College

District includes the territory within Wilbarger, Archer, Baylor,

Clay, Cottle, Foard, Hardeman, Haskell, King, Knox, Throckmorton,

and Wichita counties.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.208. THE VICTORIA COLLEGE DISTRICT SERVICE AREA. The

service area of The Victoria College District includes the

territory within:

(1) Victoria, Lavaca, DeWitt, and Calhoun counties;

(2) Jackson County, except the territory within the Ganado

Independent School District;

(3) Refugio County, except the territory within the Woodsboro

Independent School District; and

(4) Gonzales County, except the territory within the

Nixon-Smiley Consolidated Independent School District.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 572, Sec. 2, eff. June

11, 2001.

Sec. 130.209. WEATHERFORD COLLEGE DISTRICT SERVICE AREA. The

service area of the Weatherford College District includes the

territory within Parker, Wise, Jack, and Palo Pinto counties.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.210. WESTERN TEXAS COLLEGE DISTRICT SERVICE AREA. The

service area of the Western Texas College District includes the

territory within Scurry, Fisher, Jones, Nolan, Runnels, Dickens,

Stonewall, Borden, Mitchell, and Kent counties.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Sec. 130.211. WHARTON COUNTY JUNIOR COLLEGE DISTRICT SERVICE

AREA. The service area of the Wharton County Junior College

District includes the territory within:

(1) Wharton County;

(2) the Needville Independent School District in Fort Bend

County;

(3) the Wallis-Orchard Independent School District located in

Austin County;

(4) the Columbus and Weimer independent school districts located

in Colorado County;

(5) the Rice Consolidated Independent School District located in

Colorado County;

(6) the Kendleton and Lamar independent school districts located

in Fort Bend County;

(7) the Bay City, Boling, Matagorda, Palacios, Tidehaven, and

Van Vleck independent school districts located in Matagorda

County;

(8) the Ganado Independent School District located in Jackson

County; and

(9) the incorporated area and extraterritorial jurisdiction of

the City of Sugar Land located in Fort Bend County.

Added by Acts 1995, 74th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1211, Sec. 1, eff. June 18, 2005.



CHAPTER 131. SOUTHWEST COLLEGIATE INSTITUTE FOR THE DEAF

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE G. NON-BACCALAUREATE SYSTEM

CHAPTER 131. SOUTHWEST COLLEGIATE INSTITUTE FOR THE DEAF

Sec. 131.001. SOUTHWEST COLLEGIATE INSTITUTE FOR THE DEAF. The

Southwest Collegiate Institute for the Deaf is a postsecondary

educational institution providing instruction for

hearing-impaired students preparing for a career or for

enrollment in a senior college or university.

Added by Acts 1981, 67th Leg., p. 366, ch. 149, Sec. 1, eff. May

14, 1981.

Sec. 131.002. ADMINISTRATION. (a) The institute is under the

direct control and management of the board of trustees of the

Howard Junior College District.

(b) The institute and its programs shall be administered by

personnel who are trained and qualified to work with

hearing-impaired students and are fluent in manual communication

skills.

Added by Acts 1981, 67th Leg., p. 366, ch. 149, Sec. 1, eff. May

14, 1981.

Sec. 131.003. LOCATION. The institute is located on land deeded

to the governing board by the federal Department of Education for

the purpose of operating the institute. The governing board may

not conduct regular junior college programs for students with

unimpaired hearing on the institute campus except as an integral

part of the program offered to hearing-impaired students when:

(1) it is educationally appropriate to enroll hearing students

in classes for the hearing-impaired; or

(2) special programs are needed to train hearing and

hearing-impaired persons to become professional service providers

for the deaf.

Added by Acts 1981, 67th Leg., p. 366, ch. 149, Sec. 1, eff. May

14, 1981.

Sec. 131.004. COURSES, PROGRAMS, AND SERVICES. (a) The

institute shall offer, but is not limited to offering, the

following courses, programs, and services for hearing-impaired

post-secondary students:

(1) learning development services, including academic

counseling, tutorial services, reading instruction, services to

counter learning disabilities, and library-related services;

(2) communications services, including interpreters for academic

and nonacademic functions, speech therapy, and auditory

evaluation and training;

(3) academic college preparatory courses;

(4) career analysis services designed to assist each student in

identifying a career interest, considering the student's

aptitudes, abilities, and skills;

(5) regular college courses, including vocational and technical

education and liberal arts courses;

(6) extracurricular activities, including intramural athletics;

and

(7) postgraduation services, including job placement services

and services designed to orient employers to hearing-impaired

workers.

(b) The course work offered by the institute shall emphasize

self-contained classrooms with instruction conducted by

instructors who are trained and qualified to work with

hearing-impaired students and are fluent in manual communication

skills. Hearing-impaired students may enroll in integrated

classes that are regular classes offered to students with

unimpaired hearing enrolled in the junior college.

(c) The programs, services, and facilities of the institute

shall be designed to be appropriate to the needs of

hearing-impaired students.

(d) The executive director shall determine which courses offered

by the institute are appropriate for an electronic display on a

screen or terminal, with less than 30 seconds delay, of a

speaker's spoken message. The institute shall implement the

electronic display in those courses.

Added by Acts 1981, 67th Leg., p. 366, ch. 149, Sec. 1, eff. May

14, 1981. Amended by Acts 1991, 72nd Leg., ch. 345, Sec. 2, eff.

Sept. 1, 1991.

Sec. 131.005. TUITION. (a) A Texas resident student enrolled

in the institute is exempt from tuition fees under Section 54.205

of this code.

(b) A student who is not a resident of Texas shall pay tuition

at a rate that is the lesser of:

(1) the rate provided by this code for a nonresident student

enrolled at a general academic teaching institution; or

(2) a rate determined by the board of trustees and the

Coordinating Board, Texas College and University System to be the

approximate cost to the institute, not including room and board,

of educating a student during the academic year beginning the

next fall.

Added by Acts 1981, 67th Leg., p. 366, ch. 149, Sec. 1, eff. May

14, 1981. Amended by Acts 1985, 69th Leg., ch. 140, Sec. 1, eff.

May 24, 1985; Acts 1995, 74th Leg., ch. 116, Sec. 2, eff. May 17,

1995.

Sec. 131.006. APPROPRIATIONS; GRANTS. (a) The governing board

of the institute may receive appropriations for the institute's

operations only if the board operates the institute in compliance

with this chapter.

(b) The board may accept gifts, grants, or donations of money or

property given to the institute for the institute's exclusive use

in carrying out the purposes of this subchapter.

(c) The board may expend appropriated funds for maintenance and

operation, including the maintenance and operation of student

housing and food service, unless the funds are specifically

restricted to another purpose by the appropriation.

Added by Acts 1981, 67th Leg., p. 366, ch. 149, Sec. 1, eff. May

14, 1981. Amended by Acts 1987, 70th Leg., ch. 25, Sec. 1, eff.

April 14, 1987.



CHAPTER 132. CAREER SCHOOLS AND COLLEGES

EDUCATION CODETITLE 3. HIGHER EDUCATIONSUBTITLE G. NON-BACCALAUREATE SYSTEMCHAPTER 132. CAREER SCHOOLS AND COLLEGESSUBCHAPTER A. GENERAL PROVISIONSSec. 132.001. DEFINITIONS. In this chapter:(1) "Career school or college" means any business enterprise operated for a profit or on a nonprofit basis that maintains a place of business within this state or solicits business within this state, that is not specifically exempted by this chapter, and:(A) that offers or maintains a course or courses of instruction or study; or(B) at which place of business such a course or courses of instruction or study are available through classroom instruction or by distance education, or both, to a person for the purpose of training or preparing the person for a field of endeavor in a business, trade, technical, or industrial occupation, or for avocational or personal improvement.(1-a) "Class" or "course" means an identifiable unit of instruction that is part of a program of instruction.(1-b) "Course time" means a course or class period as follows:(A) a 50-minute to 60-minute lecture, recitation, or class, including a laboratory class or shop training, in a 60-minute period;(B) a 50-minute to 60-minute internship in a 60-minute period; or(C) 60 minutes of preparation in asynchronous distance education.(2) "Owner" of a career school or college means:(A) in the case of a career school or college owned by an individual, that individual;(B) in the case of a career school or college owned by a partnership, all full, silent, and limited partners;(C) in the case of a career school or college owned by a corporation, the corporation, its directors, officers, and each shareholder owning shares of issued and outstanding stock aggregating at least 10 percent of the total of the issued and outstanding shares;(D) in the case of a career school or college in which the ownership interest is held in trust, the beneficiary of that trust; or(E) in the case of a career school or college owned by another legal entity, a person who owns at least 10 percent ownership interest in the entity.(3) "School employee" means any person, other than an owner, who directly or indirectly receives compensation from a career school or college for services rendered.(4) "Representative" means a person employed by a career school or college, whether the school or college is located within or without this state, to act as an agent, solicitor, broker, or independent contractor to directly procure students for the school or college by solicitation within or without this state at any place.(5) "Agency administrator" means the agency administrator of the Texas Workforce Commission or a person, knowledgeable in the administration of regulating career schools and colleges, designated by the agency administrator to administer this chapter.(6) "Notice to the career school or college" means written correspondence sent to the address of record for legal service contained in the application for a certificate of approval. "Date of Notice" means the date the notice is mailed by the commission.(7) "Support" or "supported" means the primary source and means by which a career school or college derives revenue to perpetuate its operation.(8) "Person" means any individual, firm, partnership, association, corporation, limited liability company, or other private entity or combination.(9) "Unearned tuition" means total tuition and fees subject to refund under Section 132.061.(10) "Small career school or college" means a career school or college that does not receive any payment from federal funds under 20 U.S.C. Section 1070 et seq. and its subsequent amendments or a prepaid federal or state source as compensation in whole or in part for any student tuition and fees or other charges and either:(A) has an annual gross income from student tuition and fees that is less than or equal to $100,000 for programs regulated by the agency;(B) exclusively offers programs to assist students to prepare for an undergraduate or graduate course of study at a college or university; or(C) exclusively offers programs to assist students, who have obtained, or who are in the process of obtaining, degrees after completing an undergraduate or graduate course of study at a college or university, to prepare for an examination.(11) "Commission" means the Texas Workforce Commission.(12) "Division" means the division of education of the commission.(13) "Distance education" means a formal education process in which:(A) the student and instructor are separated by physical distance; and(B) a variety of communication technologies may be used to deliver synchronous or asynchronous instruction to the student.(14) "Program" or "program of instruction" means a postsecondary program of organized instruction or study that may lead to an academic, professional, or vocational degree, certificate, or other recognized educational credential.

Added by Acts 1971, 62nd Leg., p. 2007, ch. 620, Sec. 1, eff. June 4, 1971. Amended by Acts 1973, 63rd leg., p. 1264, ch. 463, Sec. 1, eff. June 14, 1973; Acts 1989, 71st Leg., ch. 813, Sec. 4.01, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 1010, Sec. 1, eff. Aug. 30, 1993. Redesignated from Education Code Sec. 32.11 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.33, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1064, Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 364, Sec. 1.01, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.01, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 747, Sec. 1, eff. September 1, 2005.

Sec. 132.0015. REFERENCE TO PROPRIETARY SCHOOL. A reference in this code or another law to a proprietary school means a career school or college.

Added by Acts 2003, 78th Leg., ch. 364, Sec. 1.02, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.02, eff. Sept. 1, 2003.

Sec. 132.002. EXEMPTIONS. (a) The following schools or educational institutions may be exempted from this chapter by the commission under Subsection (d):(1) a school or educational institution supported by taxation from either a local or state source;(2) a nonprofit school owned, controlled, operated, and conducted by a bona fide religious, denominational, eleemosynary, or similar public institution exempt from property taxation under the laws of this state;(3) a school or training program that offers instruction of purely avocational or recreational subjects as determined by the commission;(4) a course or courses of instruction or study sponsored by an employer for the training and preparation of its own employees, and for which no tuition fee is charged to the student;(5) a course or courses of study or instruction sponsored by a recognized trade, business, or professional organization for the instruction of the members of the organization with a closed membership;(6) a private college or university that awards a recognized baccalaureate, or higher degree, and that maintains and operates educational programs for which a majority of the credits given are transferable to a college, junior college, or university supported entirely or partly by taxation from either a local or state source;(7) a school or course that is otherwise regulated and approved under and pursuant to any other law or rulemaking process of this state or approved for continuing education credit by an organization that accredits courses for the maintenance of a license, except as provided by Subsection (c);(8) an aviation school or instructor approved by and under the supervision of the Federal Aviation Administration;(9) a school that offers intensive review of a student's acquired education, training, or experience to prepare the student for an examination, other than a high school equivalency examination, that the student by law may not take unless the student has completed or substantially completed a particular degree program, or that the student is required to take as a precondition for enrollment in or admission to a particular degree program;(10) a private school offering primary or secondary education, which may include a kindergarten or prekindergarten program, and that satisfies the compulsory attendance requirements of Section 25.085 pursuant to Section 25.086(a)(1);(11) a course or courses of instruction by bona fide electrical trade associations for the purpose of preparing students for electrical tests required for licensing and for the purpose of providing continuing education to students for the renewal of electrical licenses;(12) a nonprofit arts organization that has as its primary purpose the provision of instruction in the dramatic arts and the communications media to persons younger than 19 years of age;(13) a course or training program conducted by a nonprofit association of air conditioning and refrigeration contractors approved by the Air Conditioning and Refrigeration Contractors Advisory Board to provide instruction for technical, business, or license examination preparation programs relating to air conditioning and refrigeration contracting, as that term is defined by Chapter 1302, Occupations Code;(14) a course of instruction by a plumbing trade association to prepare students for a plumbing test or program required for licensing, certification, or endorsement or to provide continuing education approved by the Texas State Board of Plumbing Examiners; and(15) a course of instruction in the use of technological hardware or software if the course is offered to a purchaser of the hardware or software or to the purchaser's employee by a person who manufactures and sells, or develops and sells, the hardware or software, and if the seller is not primarily in the business of providing courses of instruction in the use of the hardware or software, as determined by the commission.(b) Schools offering a course or courses of special study or instruction financed or subsidized by local, state, or federal funds or by any person, firm, association, or agency other than the student involved, on a contract basis and having a closed enrollment, may apply to the commission for exemption of such course or courses from this chapter and such course or courses may be declared exempt by the commission where the commission finds the course or courses to be outside the purview of this chapter.(c) If a state agency that issues a license or other authorization for the practice of an occupation elects not to regulate or approve course hours that exceed the minimum education requirements for the issuance of the license or other authorization, the licensing agency shall enter into a memorandum of understanding with the commission for the regulation of those excess course hours under this chapter. Any course taught under a letter of approval or other written authorization issued by the licensing agency before the effective date of the memorandum is authorized under state law until the course is reviewed by the commission. The licensing agency may terminate the memorandum of understanding on notice to the commission.(d) Except as provided by Subsection (g), a school or educational institution is exempt from regulation under this chapter only if:(1) the owner of the school or educational institution:(A) applies to the commission for an exemption under this section; and(B) provides to the commission any information considered necessary by the commission to support the owner's application for an exemption; and(2) the commission declares that the school or educational institution is exempt after finding that the school or institution is a school or institution listed in Subsection (a).(e) After a school or educational institution is declared exempt by the commission under this section, the commission may inspect the school or institution or require the owner of the school or institution to provide any information the commission considers necessary for the commission to ensure the school or institution's continued compliance with the requirements of the exemption.(f) A school or educational institution listed in Subsection (a) may seek a certificate of approval under Subchapter C.(g) An institution of higher education or a private or independent institution of higher education, as defined by Section 61.003, that was exempt from regulation under this chapter before September 1, 2003, remains exempt from regulation under this chapter and is not required to comply with this section.

Added by Acts 1971, 62nd Leg., p. 2007, ch. 620, Sec. 1, eff. June 4, 1971. Amended by Acts 1972, 62nd Leg., 4th C.S., p. 15, ch. 1, Sec. 1, eff. Oct. 17, 1972; Acts 1973, 63rd Leg., p. 1264, ch. 463, Sec. 2, eff. June 14, 1973; Acts 1977, 65th Leg., p. 1075, ch. 392, Sec. 1, eff. Aug. 29, 1977; Acts 1989, 71st Leg., ch. 813, Sec. 4.02, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 1010, Sec. 9, 10, eff. Aug. 30, 1993. Redesignated from Education Code Sec. 32.12 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.34, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1075, Sec. 1, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 364, Sec. 1.03, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.03, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.770, eff. Sept. 1, 2003.

Sec. 132.003. COURSE EXEMPTION: DEVELOPMENT OF CAREER SKILLS; RECREATIONAL OR AVOCATIONAL SUBJECTS. (a) Except as provided by Subsection (f), a course of instruction is exempt from this chapter if:(1) the length of the course is 24 classroom hours or less;(2) the fee for the course is less than $500;(3) the course is designed to teach:(A) knowledge or skills to maintain or enhance a person's competency or performance in a business, trade, or occupation; or(B) recreational or avocational subjects;(4) on completion of the course, there is not an award of any credits or units toward the completion of another course of instruction of more than 24 classroom hours;(5) the person offering the course makes available to registrants a written description of the course content and any refund policy not later than the 14th day before the date the course begins;(6) the person offering the course offers in writing as required by Subdivision (5) a refund of the course fee to any registrant who:(A) completes at least eight classroom hours or one-half of the course, whichever is less;(B) is dissatisfied with the course; and(C) requests a refund and provides in writing to the person a reasonable basis for the registrant's dissatisfaction not later than the 14th day after the date the course is concluded;(7) for a course in which the instructor or the instructor's qualifications are different from the instructor or the instructor's qualifications stated in any advertising, publicity, or solicitation for the course, the person offering the course:(A) offers in writing as required by Subdivision (5) a refund of the course fee to any registrant who, before the course begins, notifies the person that the registrant elects not to attend and requests a refund; and(B) for the three-year period following the date the course is concluded, maintains records sufficient to identify the differences between advertised instructors and their qualifications and actual instructors and their qualifications; and(8) for the three-year period following the date the course is concluded, the person offering the course maintains a record of:(A) attendance of registrants;(B) fees paid by registrants; and(C) refunds paid to registrants.(b) A general refund policy that provides for a full refund of fees at any time before the course begins satisfies the requirements of Subsection (a)(7)(A), if the general refund policy is made available in writing to registrants or potential registrants as required by Subsection (a)(5).(c) If within the three-year record retention period the commission requests the production of records required under Subsection (a), a failure to produce the records for the commission by the person claiming an exemption for the course creates a rebuttable legal presumption that the course is not exempt from this chapter.(d) A course of instruction that is otherwise exempt under Section 132.002 is not required to comply with the requirements of this section to qualify for an exemption from this chapter.(e) In case of any conflict between the refund policy requirements of this section and the refund policy requirements of Section 132.061, this section prevails.(f) A course of instruction is not exempt under this section if the course is designed to teach or is represented by the person offering the course as teaching knowledge of building, electrical, plumbing, mechanical, fire, or other similar technical codes applicable to the construction, remodeling, or repair of a home, building, or any other structure or improvement to real property in this state.

Added by Acts 2001, 77th Leg., ch. 750, Sec. 1, eff. Sept. 1, 2001.

Sec. 132.004. EXCLUSIVE OFFERING OF EXEMPTED COURSES OR PROGRAMS BY BUSINESS ENTERPRISE. A business enterprise that offers exclusively courses or programs of instruction that are exempt under Section 132.002 or 132.003 is exempt from this chapter.

Added by Acts 2001, 77th Leg., ch. 750, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 747, Sec. 2, eff. September 1, 2005.

SUBCHAPTER B. GENERAL POWERS AND DUTIESSec. 132.021. TEXAS WORKFORCE COMMISSION. (a) The commission shall exercise jurisdiction and control of the system of career schools and colleges, and the commission shall carry out supervision of the provisions of this chapter, and enforce minimum standards for approval of career schools and colleges under the operating regulations and policies hereinafter set forth and as may be adopted pursuant to this chapter.(b) Repealed by Acts 2005, 79th Leg., Ch. 747, Sec. 12, eff. September 1, 2005.(c) The commission may consult a recognized expert in a field of study for assistance in determining minimum program standards under this chapter for that field.(d) The commission shall adopt policies and rules necessary for carrying out this chapter.

Added by Acts 1971, 62nd Leg., p. 2008, ch. 620, Sec. 1, eff. June 4, 1971. Amended by Acts 1989, 71st Leg., ch. 813, Sec. 4.03, eff. Sept. 1, 1989. Redesignated from Education Code Sec. 32.21, 32.22 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.35, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1064, Sec. 2, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 364, Sec. 2.09, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.24, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 747, Sec. 12, eff. September 1, 2005.

Sec. 132.022. DUTIES OF COMMISSION. The commission shall carry out the policies of this chapter and enforce the rules adopted under this chapter. The commission shall also certify the names of those career schools and colleges meeting the requirements for a certificate of approval.

Added by Acts 1971, 62nd Leg., p. 2009, ch. 620, Sec. 1, eff. June 4, 1971. Redesignated from Education Code Sec. 32.24 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.36, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 364, Sec. 2.10, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.25, eff. Sept. 1, 2003.

Sec. 132.0225. DIVISION OF EDUCATION. To the extent possible, the agency administrator and commission shall administer their functions under this chapter through the division.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995.

Sec. 132.023. MEMORANDUM OF UNDERSTANDING FOR REGULATION OF CAREER SCHOOLS AND COLLEGES. (a) The commission shall develop, in consultation with the Texas Guaranteed Student Loan Corporation and each state agency that regulates career schools and colleges in this state, a comprehensive strategy to reduce default rates at the regulated career schools and colleges and to improve the overall quality of the programs operated by these schools and colleges.(b) The commission shall execute a memorandum of understanding outlining the strategy with the corporation and each state agency regulating career schools and colleges and shall adopt rules to carry out the commission's duties under this section. The Texas Guaranteed Student Loan Corporation shall adopt the memorandum of understanding as procedures of the corporation, and each agency by rule shall adopt the memorandum of understanding.(c) The memorandum of understanding shall:(1) require the development and monitoring of indicators that identify career schools and colleges that have excessive loan default rates, poor program performance, or both;(2) require the sharing of specific information relating to the indicators between the commission and the Texas Guaranteed Student Loan Corporation or other agency; and(3) require the application of specific sanctions by the commission or by the Texas Guaranteed Student Loan Corporation or other agency, as appropriate, to lower the default rates, improve program performance, or both.(d) If the commission enters into a memorandum of understanding with the Texas Guaranteed Student Loan Corporation related to the regulation of career schools and colleges, the commission may require each career school or college governed by this chapter to provide information to the commission that is necessary for the purposes of the memorandum of understanding.

Added by Acts 1989, 71st Leg., ch. 813, Sec. 4.05, eff. Sept. 1, 1989. Redesignated from Education Code Sec. 32.25 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.37, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 364, Sec. 2.11, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.26, eff. Sept. 1, 2003.

SUBCHAPTER C. AUTHORIZED OPERATION OF PROPRIETARY SCHOOLSSec. 132.051. CERTIFICATE OF APPROVAL. (a) A career school or college may not maintain, advertise, solicit for, or conduct any program of instruction in this state until the career school or college receives a certificate of approval from the commission.(b) Any contract entered into with any person for a program of instruction by or on behalf of any person operating any career school or college to which a certificate of approval has not been issued pursuant to this chapter is unenforceable in any action brought thereon. Any note, other instrument of indebtedness, or contract relating to payment for educational services obtained from a career school or college that does not hold a certificate of approval issued under this chapter is unenforceable in any action brought on the note, instrument, or contract.

Added by Acts 1971, 62nd Leg., p. 2009, ch. 620, Sec. 1, eff. June 4, 1971. Amended by Acts 1989, 71st Leg., ch. 813, Sec. 4.06, eff. Sept. 1, 1989. Redesignated from Education Code Sec. 32.31 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995; Acts 2003, 78th Leg., ch. 364, Sec. 1.04, 2.12, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.04, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 747, Sec. 3, eff. September 1, 2005.

Sec. 132.052. APPLICATION FOR CERTIFICATE OF APPROVAL. Every career school or college desiring to operate in this state or do business in this state shall make written application to the commission for a certificate of approval. Such application shall be verified, be in such form as may be prescribed by the commission, and shall furnish the commission such information as the commission may require.

Added by Acts 1971, 62nd Leg., p. 2009, ch. 620, Sec. 1, eff. June 4, 1971. Redesignated from Education Code Sec. 32.32 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.38, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 364, Sec. 2.13, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.27, eff. Sept. 1, 2003.

Sec. 132.053. STATUTORY WAIVER AUTHORITY. (a) The commission may establish rules that waive, alter, suspend, or replace any of the following provisions governing small career schools and colleges:(1) the fee schedule authorized under Section 132.201, provided that fees under a fee schedule established by rule may not be less than the reasonable administrative cost for regulation or more than the amount that a small career school or college would otherwise pay if it were not classified as a small career school or college;(2) participation in the career school or college tuition trust account required by Section 132.2415;(3) the refund policy provisions of Section 132.061;(4) the examination of a school or college for compliance under Section 132.056(f);(5) the reporting requirements of Section 132.055(o); and(6) the term for which a certificate of approval is issued under Section 132.056(b), provided that a rule adopted under this section may not provide for a term that exceeds three years or is less than one year.(b) A rule proposed under this section may be adopted only if it will reduce the regulatory burden for small career schools and colleges and will adequately safeguard the interests of the students of small career schools and colleges to receive either the education for which they have contracted or an appropriate refund.

Added by Acts 1993, 73rd Leg., ch. 1010, Sec. 3, eff. Aug. 30, 1993. Redesignated from Education Code Sec. 32.321 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.39, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 364, Sec. 2.14, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.28, eff. Sept. 1, 2003.

Sec. 132.054. SMALL SCHOOL OR COLLEGE EXEMPTION. The commission may exempt small career schools and colleges from any requirement of this chapter to reduce the cost to small schools and colleges of receiving a certificate of approval.

Added by Acts 1993, 73rd Leg., ch. 1010, Sec. 3, eff. Aug. 30, 1993. Redesignated from Education Code Sec. 32.322 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995; Acts 2003, 78th Leg., ch. 364, Sec. 2.15, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.29, eff. Sept. 1, 2003.

Sec. 132.055. CRITERIA. (a) The commission may approve the application of a career school or college when the school or college is found, upon investigation at the premises of the school or college, to have met the criteria specified by Subsection (b).(b)(1) The programs, curriculum, and instruction are of such quality, content, and length as may reasonably and adequately achieve the stated objective for which the programs, curriculum, or instruction is offered. Before a career school or college conducts a program of instruction in court reporting, the school or college must produce evidence that the school or college has obtained approval for the curriculum from the Court Reporters Certification Board.(2) There is in the school or college adequate space, equipment, instructional material, and instructor personnel to provide training of good quality.(3) Educational and experience qualifications of directors, administrators, and instructors are adequate.(4) The school or college maintains a written record of the previous education and training of the applicant student that clearly indicates that appropriate credit has been given by the school or college for previous education and training, with the new training period shortened where warranted through use of appropriate skills or achievement tests and the student so notified.(5) The school or college provides a copy of each of the following to each student before enrollment: the applicable program outline; the schedule of tuition, fees, and other charges and of refunds; regulations pertaining to grading, including incomplete grades; rules of operation and conduct; the name, mailing address, and telephone number of the commission for the purpose of directing complaints to the agency; and the current rates of job placement and employment of students issued a certificate of completion.(6) Except as provided by Section 132.062, on completion of training, the student is given a certificate by the school or college indicating the program and that training was satisfactorily completed.(7) Adequate records as prescribed by the commission are kept to show progress or grades, and satisfactory standards relating to progress and conduct are enforced.(8) The school or college complies with all local, city, county, municipal, state, and federal rules and regulations, such as fire, building, and sanitation codes. The commission may require such evidence of compliance as is deemed necessary.(9) The school or college is financially sound and capable of fulfilling its commitments for training.(10) The school's or college's administrators, directors, owners, and instructors are of good reputation and character.(11) The school or college has, maintains, and publishes in its catalogue and enrollment contract the proper policy for the refund of the unused portion of tuition, fees, and other charges in the event the student enrolled by the school or college in a program of instruction fails to take the program or withdraws or is discontinued from the program at any time prior to completion.(12) The school or college does not utilize erroneous or misleading advertising, either by actual statement, omission, or intimation as determined by the commission.(13) The school or college meets additional criteria as may be required by the commission.(14) The school or college does not use a name like or similar to an existing school or college unless the commission approves the school's or college's use of the name.(15) The school or college furnishes to the commission the current rates of students who receive a certificate of completion and of job placement and employment of students issued a certificate of completion.(16) The school or college furnishes to the commission for approval or disapproval student admission requirements for each program offered by the school or college.(17) The school or college furnishes to the commission for approval or disapproval the course times and curriculum content for each program offered by the school or college.(18) The school or college does not owe a penalty under Section 132.152, 132.155, or 132.157.(19) The school or college maintains a policy regarding students called to active military service that meets the requirements prescribed by Section 132.0611.

Added by Acts 1971, 62nd Leg., p. 2010, ch. 620, Sec. 1, eff. June 4, 1971. Amended by Acts 1983, 68th Leg., p. 1972, ch. 359, Sec. 1, eff. Sept. 1, 1983; Acts 1989, 71st Leg., ch. 813, Sec. 4.07, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 563, Sec. 1, eff. Sept. 1, 1993. Redesignated from Education Code Sec. 32.33 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.40, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 364, Sec. 1.05, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.05, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 747, Sec. 4, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 496, Sec. 2, eff. September 1, 2007.

Sec. 132.0551. QUALIFICATIONS, TRAINING, AND CONTINUING EDUCATION REQUIRED. (a) Each director of admissions and each full-time instructor employed by a career school or college must meet the minimum qualification and training requirements established by commission rule.(b) The chief administrative officer of or an owner with supervisory authority over a career school or college must meet the minimum qualification and training requirements established by commission rule.(c) The commission shall require a person described by Subsection (a) or (b) to complete not less than six hours each year of continuing education applicable to the position.(d) The commission by rule shall establish the minimum qualification and training requirements and continuing education requirements for each position to which this section applies.(e) In accordance with rules adopted for that purpose, the commission shall approve appropriate entities that the commission determines are qualified to provide the continuing education or training courses required by this section. In approving an entity under this subsection, the commission shall consider the entity's ability to offer a curriculum that:(1) addresses the applicable requirements for the positions for which the education or training is provided;(2) addresses the statutes, rules, and federal regulations or guidelines applicable to the positions;(3) includes any criteria required to receive or retain accreditation from a nationally recognized organization; and(4) addresses any other curriculum needs of a continuing education or training course established under this section.(f) Each career school or college shall maintain records of any continuing education or training received by school or college officials or personnel and shall make the records available for inspection during regular business hours on the premises of the school. The records must indicate for which position the continuing education or training was received.

Added by Acts 2005, 79th Leg., Ch. 1279, Sec. 1, eff. September 1, 2005.

Sec. 132.056. ISSUANCE OF CERTIFICATE OF APPROVAL; RENEWAL. (a) The commission, upon review of an application for a certificate of approval duly submitted in accordance with Section 132.052 and meeting the requirements of Section 132.055, shall issue a certificate of approval to the applicant career school or college. The certificate of approval shall be in a form prescribed by the commission and shall state in a clear and conspicuous manner at least the following information:(1) date of issuance, effective date, and term of approval; and(2) correct name and address of the school or college.(b) The term for which a certificate of approval shall be issued may not exceed one year.(c) The certificate of approval shall be issued to the owner of the applicant career school or college and is nontransferable. In the event of a change in ownership of the school or college, a new owner must, at least 30 days prior to the change in ownership, apply, in the manner prescribed by the commission, for a new certificate of approval.(d) At least 30 days prior to expiration of a certificate of approval, the career school or college shall forward to the commission an application for renewal. The commission shall reexamine the premises of the school or college as frequently as the commission considers necessary and renew, revoke, or deny renewal of the school's or college's certificate of approval. If a school or college fails to file a complete application for renewal at least 30 days before the expiration date of the certificate of approval, the school or college, as a condition of renewal, must pay, in addition to the annual renewal fee, a late renewal fee in an amount established by commission rule of at least $100.(e) Repealed by Acts 2005, 79th Leg., Ch. 747, Sec. 12, eff. September 1, 2005.(f) The commission shall visit a career school or college to reexamine the school or college for compliance with the criteria provided by Section 132.055 not later than three months after the date the school or college begins operation or after a change in ownership of the school or college.(g) Before the commission issues a certificate of approval or a renewal certificate of approval under this section, the commission may require a career school or college to comply with the requirements of Section 132.0551 and to submit evidence of that compliance to the commission.

Added by Acts 1971, 62nd Leg., p. 2010, ch. 620, Sec. 1, eff. June 4, 1971. Amended by Acts 1985, 69th Leg., ch. 239, Sec. 29, eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 813, Sec. 4.08, eff. Sept. 1, 1989. Redesignated from Education Code Sec. 32.34 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.41, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1064, Sec. 3, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 364, Sec. 2.16, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.30, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 747, Sec. 5, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 747, Sec. 12, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1279, Sec. 2, eff. September 1, 2005.

Sec. 132.057. DENIAL OF CERTIFICATE OF APPROVAL. (a) If the commission, upon review and consideration of an application for certificate of approval, shall determine the applicant to be unacceptable, the commission shall set forth the reasons for denial, in writing, to the applicant.(b) Any applicant whose certificate of approval is denied has the right of appeal under Subchapter D.

Added by Acts 1971, 62nd Leg., p. 2011, ch. 620, Sec. 1, eff. June 4, 1971. Amended by Acts 1973, 63rd Leg., p. 1265, ch. 463, Sec. 3, eff. June 14, 1973. Redesignated from Education Code Sec. 32.35 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995.

Sec. 132.058. REVOCATION OF CERTIFICATE OF APPROVAL. (a) The commission may revoke an issued certificate of approval or place reasonable conditions upon the continued approval represented by the certificate. Prior to revocation or imposition of conditions upon a certificate of approval, the commission shall notify the holder of the certificate, in writing, of the impending action and set forth the grounds for the action. The commission may reexamine a career school or college two or more times during each year in which a notice relating to the school or college has been issued or conditions have been imposed on the school or college under this subsection.(b) A certificate of approval may be revoked or made conditional if the commission has reasonable cause to believe that the career school or college is guilty of a violation of this chapter or of any rules adopted under this chapter.

Added by Acts 1971, 62nd Leg., p. 2011, ch. 620, Sec. 1, eff. June 4, 1971. Amended by Acts 1989, 71st Leg., ch. 813, Sec. 4.09, eff. Sept. 1, 1989. Redesignated from Education Code Sec. 32.36 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995; Acts 2003, 78th Leg., ch. 364, Sec. 2.17, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.31, eff. Sept. 1, 2003.

Sec. 132.059. REGISTRATION OF REPRESENTATIVES. (a) All representatives employed by a career school or college shall register with the commission. Application for registration may be made at any time and shall be based on information submitted in accordance with the provisions of Section 132.052.(b) Registration of a representative is effective upon receipt of notice from the commission and remains in effect for a period not in excess of 12 calendar months. Renewal of representative registration shall be in accordance with the renewal application form forwarded to the career school or college by the commission.(c) Denial or revocation of registration of a representative by the commission shall be in accordance with the provisions of this chapter applicable to denial or revocation of a certificate of approval. The commission may deny, suspend, or revoke the registration of a representative who has been convicted of a felony, whether within or without this state.(d) Career schools and colleges domiciled or having their principal place of business outside of this state that engage representatives to canvass, solicit, or contract with any person within this state, are subject to the requirements for registration of representatives.(e) The commission shall deny registration of a representative who owes a penalty under Section 132.152 or 132.155.

Added by Acts 1971, 62nd Leg., p. 2011, ch. 620, Sec. 1, eff. June 4, 1971. Amended by Acts 1989, 71st Leg., ch. 813, Sec. 4.10, eff. Sept. 1, 1989. Redesignated from Education Code Sec. 32.37 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995; Acts 2003, 78th Leg., ch. 364, Sec. 2.18, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.32, eff. Sept. 1, 2003.

Sec. 132.061. REFUND POLICY. (a) Except as provided by Subsection (g), as a condition for granting certification each career school or college must maintain a cancellation and settlement policy that must provide a full refund of all monies paid by a student if:(1) the student cancels the enrollment agreement or contract within 72 hours (until midnight of the third day excluding Saturdays, Sundays, and legal holidays) after the enrollment contract is signed by the prospective student; or(2) the enrollment of the student was procured as the result of any misrepresentation in advertising, promotional materials of the school or college, or representations by the owner or representatives of the school or college.(b) Except as provided by Subsection (g), as a condition for granting certification each career school or college must maintain a policy for the refund of the unused portion of tuition, fees, and other charges in the event the student, after expiration of the 72-hour cancellation privilege, fails to enter a program in which the student is enrolled or withdraws or is discontinued from the program at any time prior to completion, and such policy must provide:(1) refunds for resident programs and synchronous distance education courses will be based on the period of enrollment computed on the basis of course time;(2) the effective date of termination for refund purposes in residence career schools or colleges will be the earliest of the following:(A) the last date of attendance, if the student is terminated by the school or college;(B) the date of receipt of written notice from the student; or(C) 10 school days following the last date of attendance;(3) if tuition and fees are collected in advance of entrance, and if, after expiration of the 72-hour cancellation privilege, the student does not enter the residence career school or college, not more than $100 shall be retained by the school or college;(4) for the student who enters a residence program or a synchronous distance education course of not more than 12 months in length, terminates, or withdraws, the school or college may retain $100 of tuition and fees and the minimum refund of the remaining tuition and fees will be:(A) during the first week or one-tenth of the program or course, whichever is less, 90 percent of the remaining tuition and fees;(B) after the first week or one-tenth of the program or course, whichever is less, but within the first three weeks or one-fifth of the program or course, whichever is less, 80 percent of the remaining tuition and fees;(C) after the first three weeks or one-fifth of the program or course, whichever is less, but within the first quarter of the program or course, 75 percent of the remaining tuition and fees;(D) during the second quarter of the program or course, 50 percent of the remaining tuition and fees;(E) during the third quarter of the program or course, 10 percent of the remaining tuition and fees; or(F) during the last quarter of the program or course, the student may be considered obligated for the full tuition and fees;(5) for residence programs or synchronous distance education courses more than 12 months in length, the refund shall be applied to each 12-month period paid, or part thereof separately, and the student is entitled to a refund as provided by Subdivision (4);(6) refunds of items of extra expense to the student, such as instructional supplies, books, student activities, laboratory fees, service charges, rentals, deposits, and all other such ancillary miscellaneous charges, where these items are separately stated and shown in the data furnished the student before enrollment, will be made in a reasonable manner acceptable to the commission;(7) refunds based on enrollment in residence and synchronous distance education schools or colleges will be totally consummated within 60 days after the effective date of termination;(8) refunds for asynchronous distance education courses will be computed on the basis of the number of lessons in the course;(9) the effective date of termination for refund purposes in asynchronous distance education courses will be the earliest of the following:(A) the date of notification to the student if the student is terminated;(B) the date of receipt of written notice from the student; or(C) the end of the third calendar month following the month in which the student's last lesson assignment was received unless notification has been received from the student that the student wishes to remain enrolled;(10) if tuition and fees are collected before any lessons for a program have been completed, and if, after expiration of the 72-hour cancellation privilege, the student fails to begin the program, not more than $50 shall be retained by the school or college;(11) in cases of termination or withdrawal after the student has begun the asynchronous distance education course, the school or college may retain $50 of tuition and fees, and the minimum refund policy must provide that the student will be refunded the pro rata portion of the remaining tuition, fees, and other charges that the number of lessons completed and serviced by the school or college bears to the total number of lessons in the course; and(12) refunds based on enrollment in asynchronous distance education schools or colleges will be totally consummated within 60 days after the effective date of termination.(c) In lieu of the refund policy herein set forth, for programs of instruction not regularly offered to the public, the commission may, for good cause shown, amend, modify, or substitute the terms of a career school's or college's policy due to the specialized nature and objective of the school's or college's program of instruction.(d) If a program of instruction is discontinued by the career school or college and this prevents the student from completing the program, all tuition and fees paid are then due and refundable.(e) If a refund is not made within the period required by this section, the career school or college shall pay a penalty. If the refund is made to a lending institution, the penalty shall also be paid to that institution and applied against the student's loan. The commission annually shall establish the level of the penalty at a level sufficient to provide a deterrent to the retention of student funds. The commission may exempt a school or college from the payment of the penalty if the school or college makes a good faith effort to refund the tuition, fees, and other charges but is unable to locate the student. The school or college shall provide to the commission on request documentation of the effort to locate the student.(f) A career school or college shall record a grade of "incomplete" for a student who withdraws but is not entitled to a refund under Subsection (b)(4)(F) if the student requests the grade at the time the student withdraws and the student withdraws for an appropriate reason unrelated to the student's academic status. A student who receives a grade of incomplete may re-enroll in the program during the 12-month period following the date the student withdraws and complete those incomplete subjects without payment of additional tuition.(g) A program that is 40 hours or less of course time, or a seminar or workshop, is exempt from the 72-hour rule provided by Subsection (a). The career school or college shall maintain a policy for the refund of the unused portion of tuition, fees, and other charges in the event the student fails to enter the program or withdraws or is discontinued from the program at any time before completion of the program as provided by this section. The policy must provide that:(1) refunds are based on the period of enrollment computed on the basis of course time;(2) the effective date of termination for refund purposes is the earlier of:(A) the last date of attendance; or(B) the date the school or college receives written notice from the student that the student is withdrawing from the class; and(3) the student will be refunded the pro rata portion of tuition, fees, and other charges that the number of hours of course time remaining in the student's program after the effective date of termination bears to the total number of hours of course time in the program.(h) A closing career school or college shall, subject to Section 132.242, make a full refund to each student of the school or college who is owed a refund under this section.(i) Each owner of a closing career school or college to which a certificate of approval has not been issued under this chapter is personally liable for the amount of any refund owed to a student under Subsection (h).(j) The commission may adopt rules governing records necessary to make refunds authorized by this chapter.

Added by Acts 1971, 62nd Leg., p. 2013, ch. 620, Sec. 1, eff. June 4, 1971. Amended by Acts 1973, 63rd Leg., p. 1266, ch. 463, Sec. 5, eff. June 14, 1973; Acts 1983, 68th Leg., p. 1972, ch. 359, Sec. 3, eff. Sept. 1, 1983; Acts 1989, 71st Leg., ch. 813, Sec. 4.12, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 1010, Sec. 4, eff. Aug. 30, 1993. Redesignated from Education Code Sec. 32.39 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.43, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1064, Sec. 5, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 364, Sec. 1.06, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.06, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 747, Sec. 6, eff. September 1, 2005.

Sec. 132.0611. REFUND POLICY FOR STUDENTS CALLED TO ACTIVE MILITARY SERVICE. As a condition to receiving a certificate of approval under this chapter, including a renewal of a certificate of approval, a career school or college must maintain, and include in the school or college's catalogue and enrollment contract, a policy under which a student of the school or college who withdraws from the school or college as a result of the student being called to active duty in a military service of the United States or the Texas National Guard may elect one of the following options for each program in which the student is enrolled:(1) if tuition and fees are collected in advance of the withdrawal, a pro rata refund of any tuition, fees, or other charges paid by the student for the program and a cancellation of any unpaid tuition, fees, or other charges owed by the student for the portion of the program the student does not complete following withdrawal;(2) a grade of incomplete with the designation "withdrawn-military" for the courses in the program, other than courses for which the student has previously received a grade on the student's transcript, and the right to re-enroll in the program, or a substantially equivalent program if that program is no longer available, not later than the first anniversary of the date the student is discharged from active military duty without payment of additional tuition, fees, or other charges for the program other than any previously unpaid balance of the original tuition, fees, and charges for books for the program; or(3) the assignment of an appropriate final grade or credit for the courses in the program, but only if the instructor or instructors of the program determine that the student has:(A) satisfactorily completed at least 90 percent of the required coursework for the program; and(B) demonstrated sufficient mastery of the program material to receive credit for completing the program.

Added by Acts 2007, 80th Leg., R.S., Ch. 496, Sec. 1, eff. September 1, 2007.

Sec. 132.062. WITHHOLDING RECORDS. A career school or college may withhold a student's transcript or certificate of completion of training until the student has fulfilled the student's financial obligation to the school or college.

Added by Acts 1983, 68th Leg., p. 1972, ch. 359, Sec. 2, eff. Sept. 1, 1983. Amended by Acts 1989, 71st Leg., ch. 813, Sec. 4.13, eff. Sept. 1, 1989. Redesignated from Education Code Sec. 32.40 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995; Acts 2003, 78th Leg., ch. 364, Sec. 2.19, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.33, eff. Sept. 1, 2003.

Sec. 132.063. APPROVED DEGREES. A career school or college may offer a degree approved by the Texas Higher Education Coordinating Board.

Added by Acts 1989, 71st Leg., ch. 813, Sec. 4.14, eff. Aug. 28, 1989. Redesignated from Education Code Sec. 32.401 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.44, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 364, Sec. 2.20, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.34, eff. Sept. 1, 2003.

Sec. 132.064. NONQUALIFICATION AS SMALL CAREER SCHOOL AND COLLEGE. (a) A career school or college operating as a small career school or college but that has an annual gross income from tuition and fees that exceed $100,000 (other than a test preparation school described by Section 132.001(10)(B) or (C)) that intends to receive a payment from federal funds under 20 U.S.C. Section 1070 et seq. or intends to receive prepayment of tuition, fees or other charges from federal or state funds shall send written notice to the commission. The notice must be sent not later than the following date, as applicable:(1) the 60th day after the date on which annual gross income is determined to exceed the maximum;(2) the day before receiving a payment of federal funds under 20 U.S.C. Section 1070 et seq.; or(3) the day before enrolling a student who will prepay tuition, a fee, or another charge in whole or in part from federal or state funds.(b) A career school or college that no longer qualifies as a small career school or college shall apply for an initial certificate of approval as a career school or college within 30 days after the date the school has notified the commission that it no longer qualifies as a small career school or college. The commission may apply or prorate any fees paid by the school or college as a small career school or college.(c) A career school or college that no longer qualifies as a small career school or college shall submit to the commission an amount of money equal to the difference between the fee for the small career school or college certificate of approval submitted by the school or college and the fee that the school or college would be required to submit after its qualifications as a small career school or college cease.(d) The authority of a career school or college to operate under a small career school or college certificate of approval terminates on the final determination of issuance or denial of an initial certificate of approval. If a school or college fails to file a complete application within the period required by Subsection (b), the school or college, as a condition of issuance, must pay a late fee in an amount established by commission rule of at least $100.

Added by Acts 1993, 73rd Leg., ch. 1010, Sec. 5, eff. Aug. 30, 1993. Redesignated from Education Code Sec. 32.402 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.45, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1064, Sec. 6, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 364, Sec. 2.21, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.35, eff. Sept. 1, 2003.

Sec. 132.065. SCHOOLS NOT REQUIRED TO TAKE ATTENDANCE. (a) A career school or college that is eligible to participate in student financial aid programs under Title IV, Higher Education Act of 1965 (20 U.S.C. Section 1070 et seq.), is not required to take attendance.(b) Before a student begins a program offered by a career school or college to which Subsection (a) applies, the school or college shall provide to the student written notice of all policies related to program interruption occurring before the student's completion of the program. The career school or college shall also notify each student in writing that if the student withdraws from the program, it is the student's responsibility to inform the school or college of the student's withdrawal.(c) A student attending a program offered by a career school or college to which Subsection (a) applies may not be required to pay tuition to the school or college during the first week of the program. Except as otherwise provided by this subsection, the career school or college shall verify the student's enrollment in the program by documenting the student's participation in an academically related activity of the program at the end of the first week of each semester or other academic term of the program, at the end of the first month of each semester or other academic term of the program, at the midpoint of each semester or other academic term of the program, and at the end of each semester or other academic term of the program. If the career school or college is unable to verify the student's enrollment in the program at any of those times, the student is considered to have withdrawn from the program. The date on which the career school or college was first unable to verify the student's enrollment in the program is the date of the student's withdrawal for refund purposes, and the school or college is not required to verify the student's enrollment in the program after that date.

Added by Acts 2005, 79th Leg., Ch. 747, Sec. 7, eff. September 1, 2005.

SUBCHAPTER D. APPEALSec. 132.101. HEARING. (a) Should the applicant be dissatisfied with the denial of a certificate of approval by the commission, the applicant has the right to appeal the decision of the commission and request a hearing with the commission or a hearing officer appointed by the commission within 15 days after receipt of notice. Upon receipt of the request for a hearing, the commission shall set a time and place for the hearing and then send notice to the school of the time and place.(b) The hearing shall be held within 30 days from the receipt of the request for a hearing.(c) At the hearing, an applicant may appear in person or by counsel and present evidence to the commission or a hearing officer appointed by the commission in support of the granting of the permit specified herein. All interested persons may also appear and present oral and documentary evidence to the commission or a hearing officer appointed by the commission concerning the issuance of a certificate of approval to the applicant school.(d) Within 10 days after the hearing, the commission shall send notice to the school either affirming or revoking the denial of the certificate of approval.

Added by Acts 1971, 62nd Leg., p. 2014, ch. 620, Sec. 1, eff. June 4, 1971. Redesignated from Education Code Sec. 32.41 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995.

Sec. 132.102. JUDICIAL APPEAL. (a) The commission's decision to deny a certificate of approval may be appealed to a district court in Travis County.(b) Unless stayed by the court on a showing of good cause, the commission's decision may not be superseded during the appeal.(c) On the filing of the lawsuit, citation shall be served on the commission. The commission shall prepare a complete record of all proceedings had before the commission or hearing examiner and shall certify a copy of the proceedings to the court. Trial before the court shall be on the basis of the record made before the commission or hearing examiner, and the court shall make its decision based on the record. The commission's decision shall be affirmed by the court if the court finds substantial evidence in the record to justify the decision, unless the court finds the order to be:(1) arbitrary and capricious;(2) in violation of the constitution or laws of this state; or(3) in violation of rules promulgated by the commission pursuant to this chapter.(d) The decision of the trial court is subject to appeal in the same manner as any other civil lawsuit under the Texas Rules of Civil Procedure.

Added by Acts 1971, 62nd Leg., p. 2014, ch. 620, Sec. 1, eff. June 4, 1971. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 28, art. I, part D, Sec. 9,10, eff. Sept. 1, 1984. Redesignated from Education Code Sec. 32.42(a) to (e) and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.46, eff. Sept. 1, 1995.

Sec. 132.103. APPEAL FOLLOWING REVOCATION OF CERTIFICATE OF APPROVAL. Appeals concerning revocation of certificates of approval shall be prosecuted in the same manner and under the same provisions as provided for appeals from denial of such certificates.

Added by Acts 1971, 62nd Leg., p. 2014, ch. 620, Sec. 1, eff. June 4, 1971. Redesignated from Education Code Sec. 32.42(f) and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995.

SUBCHAPTER E. CLASS ACTION SUITSSec. 132.121. CLASS ACTION. (a) Any person who is injured by any act taken or permitted in violation of this chapter may, on behalf of the person and others similarly situated, maintain an action in a district court in Travis County, regardless of the amount in controversy, for temporary or permanent injunctive relief, declaratory relief, or other relief, including damages, such action to be pursued in accordance with Rule 42, Texas Rules of Civil Procedure.(b) A party filing such an action must give prompt notice to the attorney general, who shall be permitted to join, on application within 30 days, as a party plaintiff.

Added by Acts 1971, 62nd Leg., p. 2015, ch. 620, Sec. 1, eff. June 4, 1971. Redesignated from Education Code Sec. 32.51 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995.

Sec. 132.122. NOTICE. In any class action permitted under this chapter, the court shall direct the defendant to serve on each member of the class the best possible notice. If required in the interest of justice, the court may direct that individual notice be served on all members of the class who can be identified through reasonable efforts. Such notice shall inform the recipient that the recipient is thought to be a member of the class and, if so, the recipient may enter an appearance and join in the suit, either in person or through counsel.

Added by Acts 1971, 62nd Leg., p. 2015, ch. 620, Sec. 1, eff. June 4, 1971. Redesignated from Education Code Sec. 32.52 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995.

Sec. 132.123. JUDGMENT AND COSTS. (a) The court shall enter judgment in each class action brought under this chapter in such form as shall be justified by the facts and the law applicable thereto. Damages shall be awarded only to those members of the class who joined as parties plaintiff, but all other relief granted by the court shall inure to the benefit of all members of the class.(b) A plaintiff who prevails in a class action shall be awarded court costs and reasonable attorney's fees in the judgment. A legal aid society or legal services program that represents the plaintiff or plaintiffs in such an action shall be awarded a service fee in lieu of attorney's fees.

Added by Acts 1971, 62nd Leg., p. 2015, ch. 620, Sec. 1, eff. June 4, 1971. Redesignated from Education Code Sec. 32.53 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995.

SUBCHAPTER F. PROHIBITED ACTSSec. 132.151. PROHIBITIONS. A person may not:(1) operate a career school or college without a certificate of approval issued by the commission;(2) solicit prospective students for or on behalf of a career school or college without being registered as a representative of the career school or college as required by this chapter;(3) accept contracts or enrollment applications from a representative who is not bonded as required by this chapter;(4) utilize advertising designed to mislead or deceive prospective students;(5) fail to notify the commission of the discontinuance of the operation of any career school or college within 72 hours of cessation of classes and make available accurate records as required by this chapter;(6) negotiate any promissory instrument received as payment of tuition or other charge prior to completion of 75 percent of the applicable program, provided that prior to such time, the instrument may be transferred by assignment to a purchaser who shall be subject to all the defenses available against the career school or college named as payee; or(7) violate any provision of this chapter.

Added by Acts 1971, 62nd Leg., p. 2015, ch. 620, Sec. 1, eff. June 4, 1971. Amended by Acts 1973, 63rd Leg., p. 1267, ch. 463, Sec. 6, eff. June 14, 1973; Acts 1989, 71st Leg., ch. 813, Sec. 4.15, eff. Sept. 1, 1989. Redesignated from Education Code Sec. 32.61 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1064, Sec. 7, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 364, Sec. 2.22, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.36, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 747, Sec. 8, eff. September 1, 2005.

Sec. 132.152. ADMINISTRATIVE PENALTY. (a) If a person violates Section 132.151, the commission may assess an administrative penalty against that person as provided by this section.(b) The commission may assess the administrative penalty in an amount not to exceed $1,000. In determining the amount of the penalty, the commission shall consider the seriousness of the violation.(c) If, after examination of a possible violation and the facts relating to that possible violation, the commission concludes that a violation has occurred, the commission shall issue a preliminary report that states the facts on which the conclusion is based, the fact that an administrative penalty is to be imposed, and the amount of the penalty to be assessed. Not later than the 10th day after the date on which the commission issues the preliminary report, the commission shall send a copy of the report to the person charged with the violation, together with a statement of the right of the person to a hearing relating to the alleged violation and the amount of the penalty.(d) Not later than the 20th day after the date on which the report is sent, the person charged must either make a written request for a hearing or remit the amount of the administrative penalty to the commission. Failure either to request a hearing or to remit the amount of the administrative penalty within the time provided by this subsection results in a waiver of a right to a hearing under this section. If the person charged requests a hearing, the hearing shall be conducted in the same manner as a hearing on the denial of certificate of approval under Section 132.101. If the hearing results in a finding that a violation has occurred, the commission shall:(1) provide to the person written notice of:(A) the findings established at the hearing; and(B) the amount of the penalty; and(2) enter an order requiring the person to pay the amount of the penalty.(e) Not later than the 30th day after the date the person receives the order entered by the commission under Subsection (d), the person shall:(1) pay the amount of the penalty;(2) remit the amount of the penalty to the commission for deposit in an escrow account and file a petition for judicial review contesting the occurrence of the violation, the amount of the penalty, or both the occurrence of the violation and the amount of the penalty; or(3) without paying the amount of the penalty, file a petition for judicial review contesting the occurrence of the violation, the amount of the penalty, or both the occurrence of the violation and the amount of the penalty and file with the court a sworn affidavit stating that the person is financially unable to pay the amount of the penalty.(f) The commission's order is subject to judicial review in the same manner as an appeal of a decision to deny a certificate of approval under Section 132.102.(g) If on review the court does not sustain the occurrence of the violation or finds that the amount of the penalty should be reduced, the commission shall remit the appropriate amount to the person charged with the violation not later than the 30th day after the date the court's judgment becomes final.(h) If the court sustains the occurrence of the violation:(1) the court:(A) shall order the person to pay the amount of the penalty; and(B) may award to the commission the attorney's fees and court costs incurred by the commission in defending the action; and(2) the commission shall remit the amount of the penalty to the comptroller for deposit in the general revenue fund.(i) If the person does not pay the amount of the penalty after the commission's order becomes final for all purposes, the commission may refer the matter to the attorney general for collection of the amount of the penalty.(j) to (m) Repealed by Acts 2003, 78th Leg., ch. 364, Sec. 1.10(1) and ch. 817, Sec. 9.01(2).

Added by Acts 1989, 71st Leg., ch. 813, Sec. 4.16, eff. Sept. 1, 1989. Redesignated from Education Code Sec. 32.611 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995; Acts 2003, 78th Leg., ch. 364, Sec. 1.07, 1.10(1), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.07, 9.01(2), eff. Sept. 1, 2003.

Sec. 132.153. COMPETITIVE BIDDING; ADVERTISING. The commission may not adopt rules to restrict competitive bidding or advertising by a career school or college except to prohibit false, misleading, or deceptive competitive bidding or advertising practices. Those rules may not restrict:(1) the use of an advertising medium;(2) the size or duration of an advertisement; or(3) advertisement under a trade name.

Added by Acts 1989, 71st Leg., ch. 813, Sec. 4.17, eff. Sept. 1, 1989. Redesignated from Education Code Sec. 32.612 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. Sept. 1, 1995. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.47, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 364, Sec. 2.23, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.37, eff. Sept. 1, 2003.

Sec. 132.154. INJUNCTIONS. (a) Whenever the commission has probable cause to believe that any career school or college has committed any acts that would be in violation of this chapter, the commission shall apply for an injunction restraining the commission of such acts.(b) An action for an injunction under this section shall be brought in Travis County.

Added by Acts 1971, 62nd Leg., p. 2016, ch. 620, Sec. 1, eff. June 4, 1971. Amended by Acts 1989, 71st Leg., ch. 813, Sec. 4.18, eff. Sept. 1, 1989. Redesignated from Education Code Sec. 32.62 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 5, eff. May 30, 1995; Acts 2003, 78th Leg., ch. 364, Sec. 2.24, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.38, eff. Sept. 1, 2003.

Sec. 132.155. CIVIL PENALTY. (a) A person who violates this chapter or a rule adopted under this chapter is liable for a civil penalty in addition to any injunctive relief or other remedy provided by law. The civil penalty may not exceed $1,000 a day for each violation.(b) The attorney general, at the request of the commission, may bring a civil action to collect a civil penalty under this section.

Added by Acts 1989, 71st Leg., ch. 813, Sec. 4.19, eff. Sept. 1, 1989. Redesignated from Education Code Sec. 32.63 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.48, eff. Sept. 1, 1995.

Sec. 132.156. SANCTIONS. (a) If the commission has reasonable cause to believe that a career school or college has violated this chapter or a rule adopted under this chapter, the commission may:(1) order a peer review of the school or college; or(2) suspend the admission of students to the school or college.(b) A peer review ordered under this section shall be conducted by a peer review team composed of knowledgeable persons selected by the commission. The commission shall attempt to provide a balance on each team between members assigned to the team who are from this state and those who are from other states. The team shall provide the commission with an objective assessment of the content of the career school's or college's curriculum and its application. The costs of providing a peer review team shall be paid by the school or college.

Added by Acts 1989, 71st Leg., ch. 813, Sec. 4.20, eff. Sept. 1, 1989. Redesignated from Education Code Sec. 32.64 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. Sept. 1, 1995. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.49, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 364, Sec. 2.25, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.39, eff. Sept. 1, 2003.

Sec. 132.157. PENALTY FOR SMALL PROPRIETARY SCHOOL. (a) If a career school or college fails to timely comply with the requirements of Section 132.064, in addition to any other penalties authorized by law, the commission may assess a penalty in an amount not greater than two times the amount that the school or college would have paid in fees and other charges if the school or college had complied with the requirements of Section 132.064 or may assess a penalty in the amount of the tuition or fee charge to any students whose tuition or fees were contracted to be funded by a prepaid federal or state source.(b) If the commission finds that the career school or college acted intentionally, the commission may, in addition to any other remedy available under law, assess a penalty against the owner in an amount not greater than four times the amount of the fees and charges that the school or college should have paid or four times the amount of the student tuition that was contracted to be funded from a prepaid federal or state source.(c) The failure to notify the commission within four months after the career school's or college's earnings exceed that of a small career school or college gives rise to a rebuttable presumption of intent for purposes of assessment of a penalty.(d) The failure to notify the commission within 10 days after a career school or college has enrolled a student whose tuition or fees are paid in whole or in part from a prepaid federal or state source gives rise to a rebuttable presumption of intent for purposes of assessment of a penalty.(e) A penalty under this section shall be assessed in accordance with the procedures stated in Section 132.152.

Added by Acts 1993, 73rd Leg., ch. 1010, Sec. 6, eff. Aug. 30, 1993. Redesignated from Education Code Sec. 32.65 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995; Acts 2003, 78th Leg., ch. 364, Sec. 2.26, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.40, eff. Sept. 1, 2003.

Sec. 132.158. PROHIBITION AGAINST CERTAIN ACTIVITIES BY FINANCIAL AID EMPLOYEES. (a) In this section:(1) "Student loan" means a loan for which the loan agreement requires that all or part of the loan proceeds be used to assist a person in attending an institution of higher education or other postsecondary institution, including a career school or college.(2) "Student loan lender" means a person whose primary business is:(A) making, brokering, arranging, or accepting applications for student loans; or(B) a combination of activities described by Paragraph (A).(b) A person employed by a career school or college in the financial aid office of the school or college may not:(1) own stock or hold another ownership interest in a student loan lender, other than through ownership of shares in a publicly traded mutual fund or similar investment vehicle in which the person does not exercise any discretion regarding the investment of the assets of the fund or other investment vehicle; or(2) solicit or accept any gift from a student loan lender.(c) A career school or college may not knowingly employ a person who violates Subsection (b). If a career school or college discovers that its employee is in violation of Subsection (b), the school or college shall promptly take appropriate action to cure the violation, including appropriate disciplinary action, based on the severity of the violation and whether the violation was inadvertent.

Added by Acts 2009, 81st Leg., R.S., Ch. 1344, Sec. 2, eff. June 19, 2009.

SUBCHAPTER G. FEESSec. 132.201. CERTIFICATE AND REGISTRATION FEES. (a) Certificate and registration fees, except those charged pursuant to Subsection (d), shall be collected by the commission. Each fee shall be in an amount set by the commission in an amount not to exceed 150 percent of each fee in the following schedule:(1) the initial fee for a career school or college:(A) for a certificate of approval is $2,000; or(B) for a small career school or college certificate of approval is $1,000;(2) the first renewal fee and each subsequent renewal fee for a career school or college is the greater of:(A) an amount that is determined by applying a percentage, not to exceed 0.3 percent, to the gross tuition and fees, excluding refunds as provided by Section 132.061 or 132.0611, of the school or college; or(B) $500;(3) the initial registration fee for a representative is $60;(4) the annual renewal fee for a representative is $30;(5) the fee for a change of a name of a career school or college or owner is $100;(6) the fee for a change of an address of a career school or college is $180;(7) the fee for a change in the name or address of a representative or a change in the name or address of a career school or college that causes the reissuance of a representative permit is $10;(8) the application fee for an additional program is $150, except for seminars and workshops, for which the fee is $25;(9) the application fee for a director, administrative staff member, or instructor is $15;(10) the application fee for the authority to grant degrees is $2,000;(11) the application fee for an additional degree program is $250; and(12) the fee for an inspection required by commission rule of classroom facilities that are separate from the main campus is $250.(b) The commission shall periodically review and recommend adjustments in the level of fees to the legislature.(c) For purposes of this section, the gross amount of annual student fees and tuition for a career school or college is the amount determined by the commission based on any report submitted by the school or college to the commission or other information obtained by the commission.(d) In connection with the regulation of any career school or college or program through a memorandum of understanding pursuant to Section 132.002(c), the commission shall set an application and annual renewal fee, not to exceed $2,000. The fee shall be an amount reasonably calculated to cover the administrative costs associated with assuming the additional regulation.(e) The fee for an investigation at a career school or college to resolve a complaint filed against the school or college is $600. The fee may be charged only if:(1) the complaint could not have been resolved by telephone or written correspondence only;(2) a representative of the commission visits the school or college as a part of the complaint resolution process; and(3) the school or college is found to be at fault.(f) The commission may allow payment of any fee authorized under this section or under Section 132.2415 that exceeds $1,000 to be paid by installment. The commission shall provide for appropriate interest charges and late penalties in addition to any other remedy that is provided for by law for the late payment of a fee installment authorized under this section. The commission may assess a reasonable service charge or interest to be paid by a career school or college that pays a fee by installment in an amount not to exceed 10 percent annually of the fee that is to be paid by installment.(g) All fees, interest, or other charges collected under this section shall be used only for the administration of this chapter.(h) The commission may apply or prorate a fee paid by a small career school or college that has complied with the notification requirements of Section 132.064 toward an initial certificate as a career school or college in the event that a career school or college has ceased to qualify as a small career school or college during a certification period.(i) The commission may charge each career school or college a fee for the cost of a service that collects, analyzes, and reports student-level data in order to assess the outcome of students who attend career schools and colleges. The total amount of the fees charged under this subsection must not exceed the cost of the service to the commission.

Added by Acts 1971, 62nd Leg., p. 2016, ch. 620, Sec. 1, eff. June 4, 1971. Amended by Acts 1973, 63rd Leg., p. 1268, ch. 463, Sec. 7, eff. June 14, 1973; Acts 1983, 68th Leg., p. 1975, ch. 359, Sec. 4, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 239, Sec. 28, eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 813, Sec. 4.21, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 391, Sec. 65, eff. Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 1010, Sec. 7, eff. Aug. 30, 1993. Redesignated from Education Code Sec. 32.71 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.50, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1064, Sec. 8, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 364, Sec. 2.27, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.41, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 747, Sec. 9, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 496, Sec. 3, eff. September 1, 2007.

SUBCHAPTER H. FUNDINGSec. 132.221. FUNDING. (a) The cost of administration of this chapter shall be included in the appropriation for the commission.(b) Fees collected by the commission shall be used to help defray the cost and expense of administering this chapter.

Added by Acts 1971, 62nd Leg., p. 2016, ch. 620, Sec. 1, eff. June 4, 1971. Redesignated from Education Code Sec. 32.81 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.51, eff. Sept. 1, 1995.

SUBCHAPTER I. PROTECTION OF TUITIONSec. 132.2415. TUITION TRUST ACCOUNT. (a) The Texas Workforce Commission depository bonds guaranty trust account is renamed the career school or college tuition trust account. The career school or college tuition trust account is the account designated to receive all amounts related to the protection of career school or college tuition. The balance of the trust account may not exceed $1 million.(b) The commission may collect annually a fee from each career school or college to be deposited to the credit of the career school or college tuition trust account. The total amount of the fees collected in a year shall be set by the commission in the amount estimated as necessary to pay the liabilities of the trust account during that year, not to exceed 0.2 percent of the gross amount of tuition and fees charged by career schools and colleges in that year, excluding amounts refunded under Section 132.061 or 132.0611.(c) If, at the end of a fiscal year, the commission determines that the commission has collected fees under this chapter in excess of the amount necessary to defray the expense of administering this chapter, the commission may transfer any portion of the excess amount to the career school or college tuition trust account.(d) From money in the career school or college tuition trust account, the commission shall attempt to provide a full refund to each student of a closed career school or college of the amount owed to the student as determined under Section 132.061. The commission may provide a partial refund to a student only if the commission determines that the amount in the trust account is insufficient to provide a full refund to the student. The commission shall consider the following factors in determining the amount of a partial refund to be paid to a student:(1) the amount of money in the trust account;(2) the cost and number of claims against the trust account resulting from closure of the school or college;(3) the average cost of a claim paid from the trust account in the past; and(4) the availability of other schools or colleges, regardless of whether the school or college is a career school or college, at which the student may complete the student's training.

Added by Acts 2003, 78th Leg., ch. 364, Sec. 1.08, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.09, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 747, Sec. 10, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 496, Sec. 4, eff. September 1, 2007.

Sec. 132.242. CLOSED SCHOOL OR COLLEGE. (a) If a career school or college closes, the commission shall attempt to arrange for students of the closed school or college to attend another school or college, regardless of whether the school or college is a career school or college.(b) The expense incurred by a school or college, regardless of whether the school or college is a career school or college, in providing a teachout that is directly related to educating a student placed in the school or college under this section, including the applicable tuition for the period for which the student has paid tuition, shall be paid from the career school or college tuition trust account.(c) If the student cannot be placed in another school or college, regardless of whether the school or college is a career school or college, the student's tuition and fees shall be refunded under Section 132.061(d).(d) If a student does not accept a place that is available and reasonable in another school or college, regardless of whether the school or college is a career school or college, the student's tuition and fees shall be refunded under the refund policy maintained by the closing career school or college under Section 132.061.(e) For each closed career school or college, refunds shall be paid from the career school or college tuition trust account in an amount not to exceed $150,000.(f) If another school or college, regardless of whether the school or college is a career school or college, assumes responsibility for the closed career school's or college's students with no significant changes in the quality of training, the student is not entitled to a refund under Subsection (c) or (d).(g) Attorney's fees, court costs, or damages may not be paid from the career school or college tuition trust account.

Added by Acts 1989, 71st Leg., ch. 813, Sec. 4.22, eff. Jan. 1, 1992. Redesignated from Education Code Sec. 32.92 and amended by Acts 1995, 74th Leg., ch. 260, Sec. 2, eff. May 30, 1995. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.53, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1064, Sec. 9, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 364, Sec. 1.09, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.10, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 747, Sec. 11, eff. September 1, 2005.

SUBCHAPTER J. CEASE AND DESIST ORDERSSec. 132.301. HEARING; NOTICE. (a) The commission may set a hearing on whether to issue a cease and desist order against a person under Section 132.303 if the commission has reason to believe that the person is operating a career school or college without a certificate issued by the commission in violation of Section 132.151.(b) The commission shall serve on the person a statement of charges and a notice of hearing, including a copy of the applicable rules of the commission.

Added by Acts 2003, 78th Leg., ch. 817, Sec. 8.08, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 719, Sec. 1, eff. June 15, 2007.

Sec. 132.302. HEARING. Except as agreed by the parties with prior written approval of the commission, a hearing under this subchapter must be held not earlier than the fifth day or later than the 30th day after the date of service of the statement and notice required under Section 132.301.

Added by Acts 2003, 78th Leg., ch. 817, Sec. 8.08, eff. Sept. 1, 2003.

Sec. 132.303. CEASE AND DESIST ORDER. After a hearing held under this subchapter, the commission may issue against the person charged with operating a career school or college without a certificate issued by the commission an order that requires that the person immediately cease and desist from violating this chapter.

Added by Acts 2003, 78th Leg., ch. 817, Sec. 8.08, eff. Sept. 1, 2003.

Sec. 132.304. ENFORCEMENT; REFERRAL TO THE ATTORNEY GENERAL. The commission may refer the matter to the consumer protection division of the attorney general's office for enforcement if the commission has reason to believe that a person has violated or failed to respond to a cease and desist order issued under this subchapter.

Added by Acts 2003, 78th Leg., ch. 817, Sec. 8.08, eff. Sept. 1, 2003.

Sec. 132.305. EFFECT OF PRIOR PROCEEDINGS. The commission may proceed under this chapter or any other applicable law without regard to prior proceedings.

Added by Acts 2003, 78th Leg., ch. 817, Sec. 8.08, eff. Sept. 1, 2003.

Sec. 132.306. RULES. The commission shall adopt rules as necessary to implement this subchapter.

Added by Acts 2003, 78th Leg., ch. 817, Sec. 8.08, eff. Sept. 1, 2003.



CHAPTER 133. APPRENTICESHIP SYSTEM OF ADULT CAREER AND TECHNOLOGY EDUCATION

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE G. NON-BACCALAUREATE SYSTEM

CHAPTER 133. APPRENTICESHIP SYSTEM OF ADULT CAREER AND TECHNOLOGY

EDUCATION

Sec. 133.001. DEFINITIONS. In this chapter:

(1) "Apprenticeship training program" means a training program

that provides on-the-job training, preparatory instruction,

supplementary instruction, or related instruction in a trade that

has been certified as an apprenticible occupation by the Bureau

of Apprenticeship Training of the United States Department of

Labor.

(2) "Preparatory instruction" means a course of instruction

lasting six months or less that teaches the basic skills required

for an individual to comply with the terms of the individual's

apprenticeship agreement as required by Section 133.002(d).

(3) "Supplementary instruction" means a course of instruction

for persons employed as journeymen craftsmen in apprenticible

trades that is designed to provide new skills or upgrade current

skills.

(4) "Related instruction" means organized, off-the-job

instruction in theoretical or technical subjects required for the

completion of an apprenticeship program for a particular

apprenticible trade.

(5) "Commission" means the Texas Employment Commission.

(6) "Bureau" means the Bureau of Apprenticeship Training of the

United States Department of Labor.

Added by Acts 1977, 65th Leg., p. 621, ch. 230, Sec. 1, eff. Aug.

29, 1977. Amended by Acts 1993, 73rd Leg., ch. 771, Sec. 19, eff.

Sept. 1, 1993. Redesignated from Education Code Sec. 33.01 and

amended by Acts 1995, 74th Leg., ch. 260, Sec. 3, eff. May 30,

1995. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.54, eff.

Sept. 1, 1995.

Sec. 133.002. GENERAL PROVISIONS RELATING TO APPRENTICESHIP

TRAINING PROGRAMS. (a) Pursuant to the provisions of this

chapter, the commission may allocate state funds for the support

of apprenticeship training programs that meet the criteria set

forth in this chapter.

(b) A program must be sponsored by a public school district or a

state postsecondary institution pursuant to a contract between

the district or institution and an apprenticeship committee.

(c) A program must be under the direction of an apprenticeship

committee whose members are appointed by one or more employers of

apprentices, one or more bargaining agents representing members

of an apprenticible trade, or a combination of the above, and the

committee shall perform the duties set forth in Section 133.003.

If an apprenticeship committee is composed of representatives of

one or more employers and one or more bargaining agents, the

number of committee members designated by the employer or

employers shall be equal to the number of committee members

designated by the bargaining agent or agents.

(d) Each apprentice participating in a program must be given a

written apprenticeship agreement by the apprenticeship committee

stating the standards and conditions of the apprentice's

employment and training. The standards must conform substantially

with the standards of apprenticeship for the particular trade

which have been adopted by the bureau.

(e) An apprentice may not be charged tuition or fees by a public

school district or state postsecondary institution other than an

administrative fee to cover the costs of processing the

apprentice's records which shall not exceed $5 for each course in

which the apprentice is enrolled.

(f) Funding for a program, in addition to any other money

available, shall be provided by the apprenticeship committee

pursuant to the terms of the contract referred to in Subsection

(b).

(g) Pursuant to the terms of the contract referred to in

Subsection (b), adequate facilities, personnel, and resources to

effectively administer the apprenticeship training program in a

manner consistent with the public's need for skilled craftsmen

and the apprentices' need for marketable skills in apprenticible

occupations must be provided.

(h) A program must be registered with the bureau and approved by

the commission.

Added by Acts 1977, 65th Leg., p. 621, ch. 230, Sec. 1, eff. Aug.

29, 1977. Redesignated from Education Code Sec. 33.02 and amended

by Acts 1995, 74th Leg., ch. 260, Sec. 3, eff. May 30, 1995.

Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.55, eff. Sept.

1, 1995.

Sec. 133.003. DUTIES OF APPRENTICESHIP COMMITTEE. The

apprenticeship committee for each apprenticeship training program

shall:

(1) establish standards and goals for preparatory instruction,

supplementary instruction, and related instruction for

apprentices in the program;

(2) establish rules governing the on-the-job training and other

instruction for apprentices in the program;

(3) plan and organize instructional materials designed to

provide technical and theoretical knowledge and basic skills

required by apprentices in the program;

(4) recommend qualified instructions for the program;

(5) monitor and evaluate the performance and progress of each

apprentice in the program and the program as a whole;

(6) interview applicants and select those most qualified for

entrance into the program;

(7) provide for the keeping of records of the on-the-job

training and progress of each apprentice;

(8) encourage instructors to maintain recommended

qualifications; and

(9) perform any other duties which, in the opinion of the

apprenticeship committee, promote the goals of individual

apprentices and of the program as a whole.

Added by Acts 1977, 65th Leg., p. 621, ch. 230, Sec. 1, eff. Aug.

29, 1977. Redesignated from Education Code Sec. 33.03 by Acts

1995, 74th Leg., ch. 260, Sec. 3, eff. May 30, 1995.

Sec. 133.004. NOTICE OF AVAILABLE FUNDS. In order to insure

that all citizens of Texas have an equal opportunity to benefit

from apprenticeship training programs, the commission shall

provide for statewide publication in a manner recommended by the

advisory committee and intended to give actual notice to all

potential program sponsors of the amount of funds that will be

available to support apprenticeship training programs during the

current and following fiscal years, the qualifications required

of program sponsors and apprenticeship committees, and the

procedures to be followed in applying for state funds. The notice

may also include other information recommended by the advisory

committee and approved by the commission. Notwithstanding the

foregoing, the commission shall publish any information

concerning available funds given to a particular program sponsor

in a manner recommended by the advisory committee and intended to

give actual notice to all potential program sponsors statewide.

Added by Acts 1977, 65th Leg., p. 621, ch. 230, Sec. 1, eff. Aug.

29, 1977. Redesignated from Education Code Sec. 33.04 and amended

by Acts 1995, 74th Leg., ch. 260, Sec. 3, eff. May 30, 1995.

Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.56, eff. Sept.

1, 1995.

Sec. 133.005. AUDIT PROCEDURES. (a) The commission shall

maintain a clear audit trail of all funds appropriated for the

apprenticeship system of adult career and technology education.

For each course that is funded, the audit trail shall include the

following records:

(1) the name of the sponsoring public school district or state

postsecondary institution;

(2) the name of the instructor;

(3) the number of students enrolled;

(4) the place and schedule of class meetings; and

(5) certification by the bureau for preparatory and related

instruction courses that the students enrolled were registered

apprentices.

(b) Public school districts or state postsecondary institutions

receiving funds shall maintain a clear audit trail which shall

include records of receipts for all expenditures relating solely

to each particular course. Where an expense is shared by two or

more courses, the allocation to that expense from the funds for a

particular course shall be supported by a formula based on the

comparative benefit derived by each course from the expense. No

charges for the depreciation of facilities or the retirement of

indebtedness shall be allocated to an apprenticeship course.

(c) Funds appropriated for the apprenticeship system of adult

vocational education shall not be commingled with funds

appropriated for other purposes.

(d) All state funds appropriated to the commission pursuant to

this chapter are subject to audit by the state auditor in

accordance with Chapter 321, Government Code. Funds received

pursuant to this chapter by a school district or postsecondary

institution are subject to audit as otherwise provided by law.

(e) All records, receipts, working papers, and other components

of the audit trail shall be public records.

Added by Acts 1977, 65th Leg., p. 621, ch. 230, Sec. 1, eff. Aug.

29, 1977. Amended by Acts 1981, 67th Leg., p. 23, ch. 19, Sec. 1,

eff. April 1, 1981; Acts 1989, 71st Leg., ch. 584, Sec. 86, eff.

Sept. 1, 1989. Redesignated from Education Code Sec. 33.07 and

amended by Acts 1995, 74th Leg., ch. 260, Sec. 3, eff. May 30,

1995. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.57, eff.

Sept. 1, 1995.

Sec. 133.006. APPROPRIATION AND DISTRIBUTION OF FUNDS. (a) On

recommendation of the advisory committee the commission shall

adopt formulas and administrative procedures to be used in

requesting appropriations of state funds as a budgetary line item

for the Apprenticeship System of Adult Career and Technology

Education.

(b) The commission shall prepare an update to the Apprenticeship

Related Instruction Cost Study adopted by the State Board of

Education on February 10, 1973, prior to each biennial session of

the legislature.

(c) On recommendation of the advisory committee the commission

shall adopt forms, formulas, and administrative procedures for

the distribution of available funds to apprenticeship training

programs. Distribution formulas must be uniform in application to

all local program sponsors.

(d) On recommendation of the advisory committee the commission

shall reserve until December 1 of each year a percentage of the

funds appropriated under the line item described in this section

to be used solely for apprenticeship-related instruction

programs. This percentage shall be established by the formulas

required by this section. Reserved funds that are not obligated

on December 1 may be used for preparatory and supplementary

instruction programs as well as related instruction programs.

(e) No funds shall be distributed to a public school district or

state postsecondary institution until the district or institution

has filed all reports required by this chapter and by the

commission.

Added by Acts 1977, 65th Leg., p. 621, ch. 230, Sec. 1, eff. Aug.

29, 1977. Redesignated from Education Code Sec. 33.08 and amended

by Acts 1995, 74th Leg., ch. 260, Sec. 3, eff. May 30, 1995.

Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.58, eff. Sept.

1, 1995.

Sec. 133.007. RULES. The commission shall promulgate rules

necessary to implement the provisions of this chapter.

Added by Acts 1977, 65th Leg., p. 621, ch. 230, Sec. 1, eff. Aug.

29, 1977. Redesignated from Education Code Sec. 33.09 and amended

by Acts 1995, 74th Leg., ch. 260, Sec. 3, eff. May 30, 1995.

Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.59, eff. Sept.

1, 1995.

Sec. 133.008. STATUS OF RECOMMENDATIONS. (a) Recommendations

of the advisory committee submitted to the commission must be

acted on, and either accepted or rejected.

(b) A recommendation which is rejected must be returned

immediately to the advisory committee, accompanied by written

notice of the reasons for rejecting the recommendation.

Added by Acts 1977, 65th Leg., p. 621, ch. 230, Sec. 1, eff. Aug.

29, 1977. Redesignated from Education Code Sec. 33.10 and amended

by Acts 1995, 74th Leg., ch. 260, Sec. 3, eff. May 30, 1995.

Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.60, eff. Sept.

1, 1995.

Sec. 133.009. APPLICABILITY. The provisions of this chapter

apply only to those apprenticeship training programs which

receive state funds pursuant to the provisions of Section

133.002.

Added by Acts 1977, 65th Leg., p. 621, ch. 230, Sec. 1, eff. Aug.

29, 1977. Redesignated from Education Code Sec. 33.11 and amended

by Acts 1995, 74th Leg., ch. 260, Sec. 3, eff. May 30, 1995.



CHAPTER 134. JOBS AND EDUCATION FOR TEXANS (JET) GRANT PROGRAM

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE G. NON-BACCALAUREATE SYSTEM

CHAPTER 134. JOBS AND EDUCATION FOR TEXANS (JET) GRANT PROGRAM

Sec. 134.001. DEFINITIONS. In this chapter:

(1) "Nonprofit organization" means an organization exempt from

federal income taxation under Section 501(a), Internal Revenue

Code of 1986, as an organization described by Section 501(c)(3)

of that code.

(2) "Public junior college" and "public technical institute"

have the meanings assigned by Section 61.003.

Added by Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 64, eff. June 19, 2009.

Sec. 134.002. JOBS AND EDUCATION FOR TEXANS (JET) FUND. (a)

The comptroller shall establish and administer the Jobs and

Education for Texans (JET) fund as a dedicated account in the

general revenue fund.

(b) The following amounts shall be deposited in the fund:

(1) any amounts appropriated by the legislature for the fund for

purposes of this chapter;

(2) interest earned on the investment of money in the fund; and

(3) gifts, grants, and other donations received for the fund.

Added by Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 64, eff. June 19, 2009.

Sec. 134.003. ADVISORY BOARD. (a) An advisory board of

education and workforce stakeholders is created to assist the

comptroller in administering this chapter.

(b) The advisory board is composed of seven members who serve

two-year terms and are appointed as follows:

(1) one member appointed by the governor;

(2) one member appointed by the lieutenant governor;

(3) one member appointed by the speaker of the house of

representatives;

(4) one member appointed by the Texas Higher Education

Coordinating Board;

(5) one member appointed by the Texas Workforce Commission;

(6) one member of the public appointed by the comptroller; and

(7) the comptroller, who serves as the presiding officer.

(c) The advisory board shall meet at least once each quarter to

review received applications and recommend awarding grants under

this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 64, eff. June 19, 2009.

Sec. 134.004. JOBS AND EDUCATION FOR TEXANS (JET) GRANT PROGRAM.

The comptroller shall establish and administer the Jobs and

Education for Texans (JET) Grant Program to provide grants to

public junior colleges, public technical institutes, and eligible

nonprofit organizations that apply to the advisory board in the

manner prescribed by the advisory board. The comptroller shall

award the grants on the advice and recommendations of the

advisory board. Grants may be awarded under this chapter from

the Jobs and Education for Texans (JET) fund for the following

purposes:

(1) to develop, support, or expand programs of nonprofit

organizations that meet the requirements of Section 134.005 and

that prepare low-income students for careers in high-demand

occupations;

(2) to defray the start-up costs associated with the development

of new career and technical education programs at public junior

colleges and public technical institutes that meet the

requirements of Section 134.006; and

(3) to provide scholarships for students in career and technical

education programs who meet the requirements of Section 134.007.

Added by Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 64, eff. June 19, 2009.

Sec. 134.005. GRANTS TO NONPROFIT ORGANIZATIONS FOR INNOVATIVE

AND SUCCESSFUL PROGRAMS. (a) The comptroller may award a grant

to a nonprofit organization eligible under Subsection (b) for the

development, support, or expansion of programs to prepare

low-income students for careers in high-demand occupations.

(b) To be eligible to receive a grant under this section, a

nonprofit organization must:

(1) provide a program to offer assistance to low-income students

in preparing for, applying to, and enrolling in a public junior

college or public technical institute;

(2) be governed by a board or other governing structure that

includes recognized leaders of broad-based community

organizations and members of the local business community;

(3) demonstrate to the satisfaction of the advisory board that

the organization's program has achieved or will achieve the

following measures of success among program participants, to the

extent applicable to the type of program the organization

provides:

(A) above average completion of developmental education among

participating public junior college or public technical institute

students;

(B) above average persistence rates among participating public

junior college or public technical institute students;

(C) above average certificate or degree completion rates by

participating students within a three-year period compared to

demographically comparable public junior college and public

technical institute students; and

(D) employment of participating students at an average full-time

starting wage that is equal to or greater than the prevailing

wage for the occupation entered; and

(4) provide matching funds in accordance with rules adopted

under Section 134.008.

(c) The matching funds required under Subsection (b)(4) may be

obtained from any source available to the nonprofit organization,

including in-kind contributions, community or foundation grants,

individual contributions, and local governmental agency operating

funds.

(d) Grants awarded under this section must be awarded in a

manner that takes a balanced geographical distribution into

consideration.

Added by Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 64, eff. June 19, 2009.

Sec. 134.006. GRANTS TO EDUCATIONAL INSTITUTIONS FOR CAREER AND

TECHNICAL EDUCATION PROGRAMS. (a) The comptroller may award a

grant for the development of new career and technical education

courses or programs at public junior colleges and public

technical institutes.

(b) A grant received under this section may be used only:

(1) to support courses or programs that prepare students for

career employment in occupations that are identified by local

businesses as being in high demand, including courses offered for

dual credit;

(2) to finance initial costs of career and technical education

course or program development, including the costs of

constructing or renovating facilities, purchasing equipment, and

other expenses associated with the development of a new course;

and

(3) to finance a career and technical education course or

program that leads to a license, certificate, or postsecondary

degree.

(c) In awarding a grant under this section, the comptroller

shall primarily consider the potential economic returns to the

state from the development of the career and technical education

course or program. The comptroller may also consider whether the

course or program:

(1) is part of a new, emerging industry or high-demand

occupation;

(2) offers new or expanded dual credit career and technical

educational opportunities in public high schools; or

(3) is provided in cooperation with other public junior colleges

or public technical institutes across existing service areas.

(d) To be eligible to receive a grant under this section, a

public junior college or public technical institute must provide

matching funds in accordance with rules adopted under Section

134.008. The matching funds may be obtained from any source

available to the junior college or technical institute, including

in-kind contributions, industry consortia, community or

foundation grants, individual contributions, and local

governmental agency operating funds.

Added by Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 64, eff. June 19, 2009.

Sec. 134.007. SCHOLARSHIPS. (a) The comptroller may award a

scholarship to a public junior college or public technical

institute student.

(b) To be eligible to receive a scholarship under this section,

a student must:

(1) demonstrate financial need; and

(2) be enrolled in a training program for a high-demand

occupation, as determined by the comptroller on the

recommendation of the advisory board.

Added by Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 64, eff. June 19, 2009.

Sec. 134.008. RULES. The comptroller shall adopt rules as

necessary for the administration of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

895, Sec. 64, eff. June 19, 2009.



CHAPTER 135. TEXAS STATE TECHNICAL COLLEGE SYSTEM

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE G. NON-BACCALAUREATE SYSTEM

CHAPTER 135. TEXAS STATE TECHNICAL COLLEGE SYSTEM

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 135.01. TEXAS STATE TECHNICAL COLLEGE SYSTEM; ROLE AND

MISSION. (a) Texas State Technical College System is a

coeducational two-year institution of higher education offering

courses of study in technical-vocational education for which

there is demand within the State of Texas.

(b) Texas State Technical College System shall contribute to the

educational and economic development of the State of Texas by

offering occupationally oriented programs with supporting

academic course work, emphasizing highly specialized advanced and

emerging technical and vocational areas for certificates or

associate degrees. The Texas State Technical College System is

authorized to serve the State of Texas through excellence in

instruction, public service, faculty and manpower research, and

economic development. The system's economic development efforts

to improve the competitiveness of Texas business and industry

include exemplary centers of excellence in technical program

clusters on the system's campuses and support of educational

research commercialization initiatives. Through close

collaboration with business, industry, governmental agencies, and

communities, including public and private secondary and

postsecondary educational institutions, the system shall

facilitate and deliver an articulated and responsive technical

education system.

(c) In developing and offering highly specialized technical

programs with related supportive coursework, primary

consideration shall be placed on industrial and technological

manpower needs of the state. The emphasis of each Texas State

Technical College System campus shall be on advanced or emerging

technical programs not commonly offered by public junior

colleges.

Acts 1971, 62nd Leg., p. 3316, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1985, 69th Leg., ch. 646, Sec. 6,

eff. Aug. 26, 1985; Acts 1987, 70th Leg., ch. 823, Sec. 2.02,

eff. June 20, 1987; Acts 1991, 72nd Leg., ch. 287, Sec. 1, eff.

Sept. 1, 1991.

Sec. 135.011. DEFINITIONS. In this chapter:

(1) "Board" means the board of regents of the Texas State

Technical College System.

(2) "Coordinating board" means the Texas Higher Education

Coordinating Board.

(3) "System" means the Texas State Technical College System.

(4) "Faculty research" means research using the system's

facilities and equipment that is:

(A) consistent with the system's mission; and

(B) funded by private sources, competitively acquired sources,

or appropriated public funding.

(5) "Campus" means a residential unit of the system that grants

associate degrees and certificates.

(6) "Extension center" means a site, operating under the

administration of a campus, that has an extension program.

(7) "Extension program" includes credit and noncredit

instruction in technical-vocational education.

Added by Acts 1991, 72nd Leg., ch. 287, Sec. 2, eff. Sept. 1,

1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

629, Sec. 1, eff. June 19, 2009.

Sec. 135.02. LOCATION. (a) The Texas State Technical College

System is composed of:

(1) a system office located in the city of Waco in McLennan

County;

(2) a campus located in the city of Harlingen in Cameron County;

(3) a campus located in the city of Sweetwater in Nolan County;

(4) a campus located in the city of Marshall in Harrison County;

(5) a campus located in the city of Waco in McLennan County;

(6) extension centers in the city of Brownwood in Brown County

and the city of Abilene in Taylor County and an extension program

offered through a rural technology center in the city of

Breckenridge in Stephens County; and

(7) other campuses assigned to the system from time to time by

specific legislative Act.

(b) The system may operate an extension center created after

September 1, 1991, in a city or county if:

(1) the coordinating board has given prior approval to the

extension center, after considering the role and mission of the

system, the needs of this state and of the community involved,

the actions of the legislature, if any, and the efficient and

effective use of the state's educational resources for the

economic development of this state;

(2) a political subdivision of this state provides and maintains

appropriate equipment and facilities for the delivery of

technical-vocational education, including maintenance and

utilities; and

(3) funding for the extension center is approved by specific

legislative Act.

Text of subsec. (c) as amended by Acts 1991, 72nd Leg., ch. 268,

Sec. 1

(c) The board may accept or acquire by purchase in the name of

the State of Texas land and facilities in Cameron County, Potter

County, Harrison County, and Nolan County, subject to the

approval of the governor.

Text of subsec. (c) as amended by Acts 1991, 72nd Leg., ch. 287,

Sec. 3

(c) The board may accept or acquire by purchase in the name of

the State of Texas land and facilities in any of the counties in

which a campus or extension center is located. The coordinating

board must review and approve the acceptance or acquisition of

any land and facilities if:

(1) the board of regents requests to place the land and

facilities on its educational and general buildings and

facilities inventory; and

(2) the combined value of the land and facilities is more than

$300,000 at the time the board of regents requests the property

to be added to the educational and general buildings and

facilities inventory.

(d), (e) Repealed by Acts 1999, 76th Leg., ch. 1363, Sec. 3, eff.

September 1, 1999.

Acts 1971, 62nd Leg., p. 3316, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1971, 62nd Leg., p. 3341, ch.

1024, art. 2, Sec. 10, eff. Sept. 1, 1971; Acts 1989, 71st Leg.,

ch. 464, Sec. 7, eff. June 14, 1989; Acts 1991, 72nd Leg., ch.

268, Sec. 1 to 3, eff. Aug. 26, 1991; Acts 1991, 72nd Leg., ch.

287, Sec. 3, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 359,

Sec. 3; Acts 1999, 76th Leg., ch. 1363, Sec. 1, 3, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 238, Sec. 1, eff. May 22, 2001.

Sec. 135.04. APPROVAL OF PROGRAMS. (a) Educational programs

wholly or partially financed from state funds are subject to the

prior approval or disapproval and continuing review of the

coordinating board.

(b) Before any program may be offered by a campus or extension

center within the tax district of a public junior college that is

operating a vocational and technical program, it must be

established that the public junior college is not capable of

offering or is unable to offer the program. After it is

established that a need for the program exists and that the

program is not locally available, the campus or extension center

may offer the program, provided approval is secured from the

coordinating board. Approval of technical-vocational programs

under this section does not apply to McLennan, Cameron, and

Potter counties.

(c) Where a local government, business, or industry located in a

county or a portion of a county that is not operating a public

junior college district requests that the campus or extension

center offer a program, the campus or extension center may offer

the program provided approval is secured from the coordinating

board.

Acts 1971, 62nd Leg., p. 3316, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1985, 69th Leg., ch. 646, Sec. 8,

eff. Aug. 26, 1985; Acts 1991, 72nd Leg., ch. 287, Sec. 4, eff.

Sept. 1, 1991.

Sec. 135.05. SERVICES FOR THE DEAF. (a) The system shall

provide qualified interpreters for deaf students in attendance at

each campus. In order to be qualified, an interpreter must:

(1) be capable of giving verbatim transliteration or

interpretation of the spoken word through finger spelling, the

language of signs, or speaking without voice;

(2) be capable of sign-to-voice interpretation from the language

of signs to the spoken word; and

Text of (3) as amended by Acts 1991, 72nd Leg., ch. 287, Sec. 5

(3) hold a certificate from the National Registry of

Interpreters for the Deaf or an equivalent certificate issued by

the Texas Commission for the Deaf.

Text of (3) as amended by Acts 1991, 72nd Leg., ch. 345, Sec. 3

(3) hold a Level III, IV, or V certificate issued by the Texas

Commission for the Deaf or other certificate approved by the

executive officer of the institute.

(b) The system shall also provide equipment, materials, and

services, including tutoring, counseling, and other support

services, necessary for the deaf student to take full advantage

of existing educational programs.

(c) The executive officer shall determine which courses offered

by the institute are appropriate for an electronic display on a

screen or terminal, with less than 30 seconds delay, of a

speaker's spoken message. The institute shall implement the

electronic display in those courses.

Added by Acts 1977, 65th Leg., p. 1034, ch. 379, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1991, 72nd Leg., ch. 287, Sec. 5,

eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 345, Sec. 3, eff.

Sept. 1, 1991.

Sec. 135.06. EXTENSION PROGRAM. (a) Texas State Technical

College System is authorized to provide extension programs of

training in the fields of Technical-Vocational Education as

temporary programs to address current unemployment problems.

(b) The system may accept in the name of the State of Texas any

real or personal properties. The system shall not be authorized

by this section to establish permanent programs or campuses.

(c) The system may operate an extension program by the use of

gifts and grants from any public or private source and other

legislative appropriations.

(d) The system may enter into contracts with existing political

subdivisions, state agencies, state institutions, private

entities, or federal agencies to carry out an extension program.

(e) The extension program shall be limited to the needs for

Technical-Vocational Training in the area being served and shall

be subject to the provisions of Subsections (e) and (j) of

Section 61.051 of this code.

(f) The system may not use legislative appropriations for

physical plant operations or utility costs of an extension

program or center created after September 1, 1991.

Added by Acts 1983, 68th Leg., p. 4527, ch. 742, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 646, Sec. 9,

eff. Aug. 26, 1985; Acts 1991, 72nd Leg., ch. 287, Sec. 6, eff.

Sept. 1, 1991.

Sec. 135.07. FUNDING; GIFTS AND GRANTS. (a) The legislature

shall appropriate funds for administration, instruction, and

physical plant operations and utilities for each campus of the

system and for each extension program created before September 1,

1991, on the basis of formulas developed by the coordinating

board.

(b) The legislature shall appropriate funds for administration

of and instruction at each extension program created after

September 1, 1991, and operated by the system on the basis of

formulas developed by the coordinating board.

(c) The system may accept gifts and grants from any public or

private source.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.03, eff. June 20,

1987. Amended by Acts 1989, 71st Leg., ch. 882, Sec. 1, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 287, Sec. 7, eff. Sept.

1, 1991.

Sec. 135.08. AIRPORT. (a) The Waco campus may operate its

airport as a public airport.

(b) The system may not use legislative appropriations for the

airport but may use federal or public agency grants for aviation

or economic development.

Added by Acts 1991, 72nd Leg., ch. 287, Sec. 8, eff. Sept. 1,

1991.

SUBCHAPTER B. BOARD OF REGENTS; ADMINISTRATIVE PROVISIONS

Sec. 135.21. BOARD OF REGENTS. The organization and control of

the system is vested in a board of nine regents.

Acts 1971, 62nd Leg., p. 3317, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1991, 72nd Leg., ch. 287, Sec. 9,

eff. Sept. 1, 1991.

Sec. 135.22. APPOINTMENT OF BOARD. The governor shall appoint

members of the board with the advice and consent of the senate.

In appointing members of the board the governor shall include

persons representing agriculture, business, industry, and labor.

Each member of the board shall be a citizen of Texas and shall

take the constitutional oath of office.

Acts 1971, 62nd Leg., p. 3317, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 135.23. TERMS OF OFFICE. The term of office of each regent

is six years. Any vacancy that occurs on the board is filled for

the unexpired term by appointment of the governor.

Acts 1971, 62nd Leg., p. 3317, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1991, 72nd Leg., ch. 287, Sec. 10,

eff. Sept. 1, 1991.

Sec. 135.24. ORGANIZATION; BYLAWS. The board shall elect one of

the members chairman; elect other officers as it deems necessary;

and enact bylaws, rules, and regulations as it deems necessary

for the successful management and operation of the system.

Acts 1971, 62nd Leg., p. 3317, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1991, 72nd Leg., ch. 287, Sec. 11,

eff. Sept. 1, 1991.

Sec. 135.25. MEETINGS. The board shall meet as prescribed by

its bylaws.

Acts 1971, 62nd Leg., p. 3317, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1991, 72nd Leg., ch. 287, Sec. 12,

eff. Sept. 1, 1991.

Sec. 135.26. COMPENSATION. Members of the board may not receive

salary or compensation for their services, but they shall receive

reimbursement for their actual expenses incurred in attending to

the work of the board.

Acts 1971, 62nd Leg., p. 3317, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1991, 72nd Leg., ch. 287, Sec. 13,

eff. Sept. 1, 1991.

Sec. 135.27. SYSTEM CENTRAL ADMINISTRATION OFFICE; EXECUTIVE

OFFICER. (a) The central administration office of the system

shall provide oversight and coordination of the activities of

each component of the system.

(b) The board shall appoint an executive officer of the system

and determine the executive officer's term of office, salary, and

duties.

(c) The executive officer shall recommend a plan for the

organization of the system and the appointment of an executive

officer for each campus of the system.

(d) The executive officer of the system is responsible to the

board for the general management and success of the system, and

the board shall cooperate with the executive officer to carry out

that responsibility.

(e) In addition to other powers and duties provided by this code

or other law, the central administration office of the system

shall recommend necessary policies and rules to the governing

board of the system to ensure conformity with all laws and rules

and to provide uniformity in data collection and financial

reporting procedures.

Added by Acts 1989, 71st Leg., ch. 464, Sec. 8, eff. June 14,

1989. Amended by Acts 1991, 72nd Leg., ch. 287, Sec. 14, eff.

Sept. 1, 1991.

SUBCHAPTER C. BOARD OF REGENTS; POWERS AND DUTIES

Sec. 135.51. CERTIFICATES, DIPLOMAS, AND ASSOCIATE DEGREES. (a)

The board shall prescribe and award associate of applied science

degrees, certificates, and diplomas limited to those appropriate

to technical education.

(b) The board may offer and award an associate of science degree

in a field of study at Texas State Technical College--Harlingen

campus if the coordinating board determines that the degree in

that field of study:

(1) is appropriate to the role and mission of the system; and

(2) meets the educational or workforce needs of the region in

which the campus is located.

Acts 1971, 62nd Leg., p. 3318, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1985, 69th Leg., ch. 646, Sec. 10,

eff. Aug. 26, 1985; Acts 1991, 72nd Leg., ch. 287, Sec. 15, eff.

Sept. 1, 1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

629, Sec. 2, eff. June 19, 2009.

Sec. 135.52. FEES AND TUITION. (a) The board shall collect

tuition at the rates provided by law and registration fees.

(b) The board may charge a student a higher rate of tuition than

the tuition that would otherwise be charged for a course in which

the student enrolls if:

(1) the student has previously enrolled in the same course or a

course of substantially the same content and level two or more

times; and

(2) the student's enrollment in the course is not included in

the contact hours used in the funding formulas established under

Section 61.059 for use in making appropriation recommendations

for the system.

(c) Subsection (b) does not apply to a non-degree-credit

developmental course.

(d) The total amount of tuition charged to the student under

Subsection (b) for the repeated course may not exceed the full

cost of instruction for the course with respect to the student.

Acts 1971, 62nd Leg., p. 3318, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1985, 69th Leg., ch. 646, Sec. 11,

eff. Aug. 26, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

1220, Sec. 2, eff. June 18, 2005.

Sec. 135.53. NONRESIDENT FEE EXEMPTIONS. The board may enter

into cooperative agreements which exempt technical students from

nonresident fees when there are reciprocal privileges granted to

Texas residents.

Acts 1971, 62nd Leg., p. 3318, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971.

Sec. 135.54. CONTRACTS. The board may contract with

individuals, federal, state, and local agencies and departments,

corporations, and associations to provide:

(1) educational programs designed to meet the need for trained

personnel in Texas; or

(2) programs for economic development that benefit this state.

Acts 1971, 62nd Leg., p. 3318, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1991, 72nd Leg., ch. 287, Sec. 16,

eff. Sept. 1, 1991.

Sec. 135.55. SUITS; VENUE. The board may sue, and may be sued,

in the name of the Texas State Technical College System, with

venue being in either McLennan County or Travis County.

Acts 1971, 62nd Leg., p. 3318, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1991, 72nd Leg., ch. 287, Sec. 17,

eff. Sept. 1, 1991.

Sec. 135.56. BONDS AND NOTES; PLEDGE OF REVENUE. (a) The board

may irrevocably pledge the fees, charges, revenues, and the

proceeds of the lease, sale, transfer, or exchange of or from the

buildings, land, structures, and the additions to the existing

buildings and structures authorized to be constructed, improved,

or equipped and to pledge the revenue of the proceeds of the

lease, sale, transfer, or exchange of or from any other

revenue-producing buildings, structures, facilities, and other

property to the payment of the interest on and the principal of

bonds authorized to be issued by Chapter 55 of this code, and to

enter into agreements regarding the imposition of fees, charges,

and other revenue and the collection, pledge, and disposition as

the board deems appropriate. However, where land and improvements

on the land, the revenue of which has been pledged to pay bonds,

are to be sold, the sale is conditioned on the deposit by the

board of the proceeds of the sale to the sinking fund created by

the bond order of the issuing authority.

(b) All income received by the board under the provisions of

this section shall be accounted for and used in the same manner

as other money available to the board for the establishment or

operation of the system.

(c) The bonds authorized to be issued under Chapter 55 of this

code are special obligations of the board issuing the bonds and

are payable only from a pledge of the fees, charges, and other

revenues authorized by this section and from the proceeds of the

lease, sale, transfer, or exchange of land and improvements on

the land the revenue of which is pledged to secure the payment of

interest on and principal of the bonds.

(d) The board, in addition to the authority already provided,

may issue revenue bonds for the purposes authorized and in the

manner prescribed and under the terms and conditions set forth in

Chapter 55 of this code.

(e) The board may issue additional revenue bonds for the

purposes authorized and in the manner prescribed by 26 U.S.C.

Section 142, relating to airport development, water and sewage

treatment, residential construction, and other matters within the

role and scope of the system.

Acts 1971, 62nd Leg., p. 3318, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1991, 72nd Leg., ch. 287, Sec. 18,

eff. Sept. 1, 1991.

Sec. 135.561. USE OF PROPERTY. The board may lease, sell,

transfer, or exchange land and permanent improvements owned by

the system as the board determines is in the best interest of

fulfilling the mission of the system.

Added by Acts 1991, 72nd Leg., ch. 287, Sec. 19, eff. Sept. 1,

1991.

Sec. 135.57. INSURANCE. The board may procure the property and

liability insurance coverages required by the United States to

protect it and its agencies against the possibility of loss or

liability in connection with property owned by the United States

and loaned to the system pursuant to the provisions of the

National Industrial Reserve Act of 1948, 50 U.S.C. Secs. 451-462.

Acts 1971, 62nd Leg., p. 3319, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1991, 72nd Leg., ch. 287, Sec. 20,

eff. Sept. 1, 1991.

Sec. 135.58. WORKERS' COMPENSATION INSURANCE. The board may

provide workers' compensation insurance for its employees

according to the provisions of Chapter 229, Acts of the 50th

Legislature, 1947, as amended (Article 8309b, Vernon's Texas

Civil Statutes).

Acts 1971, 62nd Leg., p. 3319, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1991, 72nd Leg., ch. 287, Sec. 21,

eff. Sept. 1, 1991.

Sec. 135.59. CONTRACTS WITH INSTITUTIONS OF HIGHER EDUCATION.

The board may enter into any contracts and agreements with an

institution of higher education, as defined by Section 61.003 of

this code, or a private or independent college or university that

is accredited by a recognized accrediting agency under Section

61.003 of this code, for joint participation in programs that may

be designed to benefit the State of Texas.

Acts 1971, 62nd Leg., p. 3319, ch. 1024, art. 1, Sec. 1, eff.

Sept. 1, 1971. Amended by Acts 1991, 72nd Leg., ch. 287, Sec. 22,

eff. Sept. 1, 1991.

Sec. 135.60. EMINENT DOMAIN. (a) The board may exercise the

power of eminent domain to acquire land, clearance easements for

airport zoning, and facilities in any of the counties in which a

campus is located or in a county adjacent to one of those

counties.

(b) The board must exercise the power of eminent domain in the

manner provided by Chapter 21, Property Code, but the board is

not required to provide a bond for appeal or a bond for costs.

Added by Acts 1991, 72nd Leg., ch. 287, Sec. 23, eff. Sept. 1,

1991.

Sec. 135.61. FORECASTING TECHNICAL EDUCATION PROGRAM NEEDS. (a)

The board shall develop and administer a program to forecast the

types of technical education programs that are needed to maintain

and improve the state's economic and technological

competitiveness.

(b) The program shall review the state's business and industry

workforce needs for trained and educated workers and suggest

specific technical education programs in specific areas that are

needed to ensure or that would enhance the state's economic and

technological competitiveness. The board may recommend the

creation of new technical education programs or new methods of

delivering technical education programs.

(c) The board shall provide information and recommendations

developed under the program to any institution of higher

education, as defined by Section 61.003, that:

(1) provides technical education programs; or

(2) the board determines should offer technical education

programs for the purpose of Subsection (a).

Added by Acts 1999, 76th Leg., ch. 1563, Sec. 1, eff. June 19,

1999.



CHAPTER 141. RESEARCH ENHANCEMENT PROGRAM

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE H. RESEARCH IN HIGHER EDUCATION

CHAPTER 141. RESEARCH ENHANCEMENT PROGRAM

Sec. 141.001. DEFINITIONS. In this chapter:

(1) "Coordinating board" means the Texas Higher Education

Coordinating Board, or its successor.

(2) "Enhancement program" means the research enhancement program

established under this chapter.

(3) "Faculty member" means a person who is tenured or is in a

tenure track position and is employed by a public senior college

or university.

(4) "Public senior college or university" has the meaning

assigned by Section 61.003(4) of this code.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.08, eff. June 20,

1987.

Sec. 141.002. ESTABLISHMENT; PURPOSE. The research enhancement

program is established to encourage and provide support for

research conducted by faculty members. The program replaces the

research program that currently is referred to as "Organized

Research."

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.08, eff. June 20,

1987.

Sec. 141.003. FUNDING. (a) The research enhancement program is

funded by legislative appropriations. A public senior college or

university may receive gifts, grants, and donations to augment

legislative appropriations.

(b) The legislature shall appropriate money for the enhancement

program to each public senior college or university using a

formula developed by the coordinating board that is based on the

number of full-time faculty members, or the equivalent, at each

public senior college or university, as determined by the

coordinating board.

(c) Supplies, materials, services, and equipment purchased with

these funds shall not be subject to the purchasing authority of

the comptroller.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.08, eff. June 20,

1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.87, eff. September 1, 2007.

Sec. 141.004. GUIDELINES AND PROCEDURES. Each public senior

college or university that receives funds under this chapter

shall:

(1) develop guidelines and procedures to use in selecting the

research projects to be funded;

(2) appoint a faculty committee to review research proposals

submitted for consideration and to select the projects to be

funded using the guidelines and procedures developed under this

section; and

(3) provide for awards on a competitive basis.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.08, eff. June 20,

1987.

Sec. 141.005. MERIT REVIEW. The coordinating board shall

appoint a committee that consists of higher education

representatives to evaluate the enhancement program's

effectiveness and shall report its findings to the coordinating

board not later than September 1 of the second year of each

biennium.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.08, eff. June 20,

1987.



CHAPTER 142. ADVANCED RESEARCH PROGRAM

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE H. RESEARCH IN HIGHER EDUCATION

CHAPTER 142. ADVANCED RESEARCH PROGRAM

Sec. 142.001. DEFINITIONS. In this chapter:

(1) "Basic research" means research the primary object of which

is to gain a fuller fundamental knowledge of the subject under

study.

(2) "Coordinating board" has the meaning assigned by Section

141.001 of this code.

Text of subdivision as amended by Acts 2009, 81st Leg., R.S., Ch.

1250, Sec. 1

(3) "Eligible institution" means:

(A) an institution of higher education, as defined by Section

61.003; or

(B) a private or independent institution of higher education, as

defined by Section 61.003.

Text of subdivision as amended by Acts 2009, 81st Leg., R.S., Ch.

1335, Sec. 1

(3) "Eligible institution" means an institution of higher

education.

(3-a) "Institution of higher education" and "medical and dental

unit" have the meanings assigned by Section 61.003.

(4) "Program" means the advanced research program established

under this chapter.

(5) "Faculty member" means a person who is tenured or is in a

tenure track position or a research professional employed by an

eligible institution.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.08, eff. June 20,

1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1250, Sec. 1, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1335, Sec. 1, eff. June 19, 2009.

Sec. 142.002. PURPOSE. The advanced research program is

established to encourage and provide support for basic research

conducted by faculty members and students in astronomy,

atmospheric science, biological and behavioral sciences,

chemistry, computer sciences, earth sciences, engineering,

information science, mathematics, material sciences,

oceanography, physics, environmental issues affecting the

Texas-Mexico border region, the reduction of industrial,

agricultural, and domestic water use, social sciences, and

related disciplines in eligible institutions.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.08, eff. June 20,

1987. Amended by Acts 1993, 73rd Leg., ch. 876, Sec. 1, eff. Aug.

30, 1993; Acts 1999, 76th Leg., ch. 1500, Sec. 1, eff. June 19,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1335, Sec. 2, eff. June 19, 2009.

Sec. 142.003. ADMINISTRATION; GUIDELINES AND PROCEDURES. (a)

The coordinating board shall administer the program.

(b) The coordinating board shall appoint an advisory committee

that consists of experts in the specified research areas to

advise the coordinating board regarding the board's development

of research priorities, guidelines, and procedures for the

selection of specific projects at eligible institutions.

(c) The guidelines and procedures developed by the coordinating

board must:

(1) provide for awards on a competitive, peer review basis for

specific projects at eligible institutions; and

(2) require that, as a condition of receiving an award, an

eligible institution must use a portion of the award to support,

in connection with the project for which the award is made, basic

research conducted by:

(A) graduate or undergraduate students, if the eligible

institution is a medical and dental unit; or

(B) undergraduate students, if the eligible institution is any

other institution of higher education.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.08, eff. June 20,

1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1335, Sec. 3, eff. June 19, 2009.

Sec. 142.004. FUNDING. (a) The program is funded by

appropriations and by gifts, grants, and donations made for that

purpose. The total funds appropriated to the program may be at

least equal to 10 percent of the average amount of the federally

sponsored research funds allocated to all institutions of higher

education annually during the preceding three years.

(b) From funds appropriated for the program, the comptroller of

public accounts shall issue warrants to each eligible institution

in the amount certified by the coordinating board to the

comptroller.

(c) The funds appropriated for the program may be expended to

support the particular projects for which an award is made and

may not be expended for the general support of ongoing research

at an eligible institution or for the construction or remodeling

of a facility.

(d) Research projects shall be reviewed and funded each

biennium.

(e) Supplies, materials, services, and equipment purchased with

these funds shall not be subject to the purchasing authority of

the comptroller.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.08, eff. June 20,

1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.88, eff. September 1, 2007.

Sec. 142.005. PROGRESS REPORTS. An institution receiving funds

under this chapter shall report on the progress of the funded

research to the coordinating board not later than the date

specified by the coordinating board each year.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.08, eff. June 20,

1987. Amended by Acts 2003, 78th Leg., ch. 820, Sec. 32, eff.

Sept. 1, 2003.

Sec. 142.006. MERIT REVIEW. The coordinating board shall

appoint a committee that consists of experts in the specified

research areas to evaluate the program's effectiveness and report

its findings to the coordinating board not later than January 31

of each odd-numbered year.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.08, eff. June 20,

1987. Amended by Acts 2003, 78th Leg., ch. 820, Sec. 32, eff.

Sept. 1, 2003.

Sec. 142.007. CONFIDENTIALITY. Information submitted as part of

a pre-proposal or proposal or related to the evaluation and

selection of research projects to be funded by the program is

confidential unless made public by coordinating board rule.

Added by Acts 2003, 78th Leg., ch. 820, Sec. 33, eff. Sept. 1,

2003.



CHAPTER 143. ADVANCED TECHNOLOGY PROGRAM

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE H. RESEARCH IN HIGHER EDUCATION

CHAPTER 143. ADVANCED TECHNOLOGY PROGRAM

Sec. 143.001. DEFINITIONS. In this chapter:

(1) "Applied research" means research directed at gaining the

knowledge or understanding necessary to meet a specific and

recognized need, including the discovery of new scientific

knowledge that has specific objectives relating to products or

processes.

(2) "Coordinating board" has the meaning assigned by Section

141.001 of this code.

(3) "Eligible institution" has the meaning assigned to public

institutions of higher education under Section 61.003(8) of this

code and private institutions eligible to grant degrees in the

state as defined in the same manner.

(4) "Technology program" means the advanced technology program

established under this chapter.

(5) "Faculty member" means a person who is tenured or in a

tenure track position or a research professional employed by an

eligible institution.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.08, eff. June 20,

1987.

Sec. 143.002. ESTABLISHMENT; PURPOSE. (a) It is essential to

the state's economic growth that it exploit the potential of

technology to advance the development and growth of technology

and that industry be promoted and expanded. The advanced

technology program is established as a means to accomplish this

purpose.

(b) Providing appropriated funds to faculty members of public

and private institutions of higher education to conduct applied

research is important to the state's welfare and, consequently,

is an important public purpose for the expenditure of public

funds because the applied research will enhance the state's

economic growth by:

(1) educating the state's scientists and engineers;

(2) creating new products and production processes; and

(3) contributing to the application of science and technology to

state businesses.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.08, eff. June 20,

1987.

Sec. 143.003. PRIORITY RESEARCH AREAS. The technology program

may provide support for faculty members to conduct research in

areas determined by an advisory panel appointed by the

coordinating board. Initial research areas shall include:

agriculture, biotechnology, biomedicine, energy, environment,

materials science, microelectronics, aerospace, marine science,

aquaculture, telecommunications, manufacturing science,

environmental issues affecting the Texas-Mexico border region,

the reduction of industrial, agricultural, and domestic water

use, recycling, and related disciplines. The advisory panel may

add or delete priority research areas as the panel considers

warranted.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.08, eff. June 20,

1987. Amended by Acts 1989, 71st Leg., ch. 621, Sec. 1, eff. June

14, 1989; Acts 1991, 72nd Leg., ch. 303, Sec. 12, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 876, Sec. 2, eff. Aug. 30, 1993;

Acts 1999, 76th Leg., ch. 1500, Sec. 2, eff. June 19, 1999.

Sec. 143.004. ADMINISTRATION; GUIDELINES AND PROCEDURES. (a)

The coordinating board shall administer the technology program.

(b) The coordinating board shall determine whether a public or

private institution of higher education authorized to grant

degrees in this state qualifies as an eligible institution for

the purposes of this chapter. To be designated as an eligible

institution, an institution of higher education must demonstrate

exceptional capability to attract federal, state, and private

funding for scientific and technical research and have an

exceptionally strong research staff and the necessary equipment

and facilities.

(c) The coordinating board shall appoint an advisory committee

that consists of experts in the priority research areas to advise

the coordinating board regarding the board's development of

research priorities, guidelines, and procedures for the selection

of specific projects at eligible institutions.

(d) The guidelines and procedures developed by the coordinating

board under Subsection (c) of this section shall provide for

awards on a competitive, peer review basis for specific projects

at eligible institutions. The coordinating board shall encourage

projects that leverage funds from other sources and projects that

propose innovative, collaborative efforts:

(1) across academic disciplines;

(2) among two or more eligible institutions; or

(3) between an eligible institution or institutions and private

industry.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.08, eff. June 20,

1987.

Sec. 143.005. FUNDS. (a) The technology program is funded by

appropriations and by gifts, grants, and donations made for that

purpose.

(b) From funds appropriated for the program, the comptroller of

public accounts shall issue warrants to each eligible institution

in the amount certified by the coordinating board to the

comptroller.

(c) The funds for the technology program may be expended to

support particular research projects for which an award is made,

and may not be expended for the general support of ongoing

research and instruction at an eligible institution or for the

construction or remodeling of a facility.

(d) Research projects shall be reviewed and funded each

biennium.

(e) Funds appropriated for the technology program may be used to

match a grant provided by private industry for a particular

collaborative research project with an eligible institution.

(f) Supplies, materials, services, and equipment purchased with

these funds shall not be subject to the purchasing authority of

the comptroller.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.08, eff. June 20,

1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.89, eff. September 1, 2007.

Sec. 143.0051. APPLIED RESEARCH FOR CLEAN COAL PROJECT AND OTHER

PROJECTS FOR ELECTRICITY GENERATION. The coordinating board

shall use money available for the purpose from legislative

appropriations, including gifts, grants, and donations, to

support at one or more eligible institutions applied research

related to:

(1) the development, construction, and operation in this state

of a clean coal project, as defined by Section 5.001, Water Code;

or

(2) electricity generation using lignite coal deposits in this

state or integrated gasification combined cycle technology.

Added by Acts 2007, 80th Leg., R.S., Ch.

1246, Sec. 1, eff. June 15, 2007.

Sec. 143.006. PROGRESS REPORTS. An institution receiving funds

under this chapter shall report on the progress of the funded

research to the coordinating board not later than the date

specified by the coordinating board each year.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.08, eff. June 20,

1987. Amended by Acts 2003, 78th Leg., ch. 820, Sec. 34, eff.

Sept. 1, 2003.

Sec. 143.007. MERIT REVIEW. The coordinating board shall

appoint a committee consisting of representatives of higher

education and private enterprise advanced technology research

organizations to evaluate the technology program's effectiveness

and report its findings to the coordinating board not later than

January 31 of each odd-numbered year.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.08, eff. June 20,

1987. Amended by Acts 2003, 78th Leg., ch. 820, Sec. 34, eff.

Sept. 1, 2003.

Sec. 143.008. CONFIDENTIALITY. Information submitted as part of

a pre-proposal or proposal or related to the evaluation and

selection of research projects to be funded by the technology

program is confidential unless made public by coordinating board

rule.

Added by Acts 2003, 78th Leg., ch. 820, Sec. 35, eff. Sept. 1,

2003.



CHAPTER 144. RESEARCH ASSESSMENT PROGRAM

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE H. RESEARCH IN HIGHER EDUCATION

CHAPTER 144. RESEARCH ASSESSMENT PROGRAM

Sec. 144.001. DEFINITIONS. In this chapter:

(1) "Assessment program" means the research assessment program

established under this chapter.

(2) "Coordinating board" has the meaning assigned by Section

141.001 of this code.

(3) "Research program" means research conducted by separate

research divisions, including research bureaus or institutes and

separately budgeted or financed research investigations, that is

subject to evaluation and review under this chapter, but does not

include departmental research not separately budgeted or financed

or contract research and services.

(4) "Institution of higher education" has the meaning assigned

by Section 61.003(8) of this code.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.08, eff. June 20,

1987.

Sec. 144.002. ESTABLISHMENT; PURPOSE. The research assessment

program is established to provide for biennial review and

evaluation by the coordinating board of all research programs in

all public institutions of higher education.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.08, eff. June 20,

1987.

Sec. 144.003. GUIDELINES AND PROCEDURES. (a) The coordinating

board shall appoint an advisory committee consisting of

representatives of higher education and private enterprise and

other experts in relevant research areas to review and evaluate

the research programs.

(b) The coordinating board with the advice of the advisory

committee shall develop guidelines and procedures to evaluate the

research programs for intrinsic merit, research performance, and

the potential contribution of the research to the development of

knowledge and instruction in advanced and emerging technologies

and the economic growth of this state.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.08, eff. June 20,

1987.

Sec. 144.004. REPORT OF FINDINGS. (a) Not later than September

1 of the second year of each biennium, the coordinating board

shall report to the Legislative Budget Board the preliminary

findings of the advisory committee's assessment conducted under

this chapter and make recommendations concerning reauthorization,

revision, or discontinuation of each research program.

(b) The Legislative Budget Board shall determine the schedule

for the review of the research and technology programs that are

subject to biennial review and evaluation under this chapter.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.08, eff. June 20,

1987.



CHAPTER 145. OVERHEAD COST RECOVERY

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE H. RESEARCH IN HIGHER EDUCATION

CHAPTER 145. OVERHEAD COST RECOVERY

Sec. 145.001. GRANTS AND RESEARCH EXPENSES. (a) In this

section:

(1) "Defined institution" means:

(A) "general academic teaching institution" as defined by

Section 61.003(3) of this code;

(B) "medical and dental unit" as defined by Section 61.003(5) of

this code; and

(C) "other agency of higher education" as defined by Section

61.003(6) of this code.

(2) "Funding entity" means a governmental or private entity that

provides a defined institution with the funds to conduct research

and pay the overhead expenses of conducting research.

(b) Each defined institution shall retain and deposit or invest

in accordance with Section 51.003 or Section 51.0031 of this code

any funds received from a funding entity designated for paying

overhead expenses of conducting research.

(c) The funds retained by a defined institution under Subsection

(b) may not be accounted for in an appropriations act in such a

way as to reduce the general revenue funds to be appropriated to

a general academic teaching institution or a medical or dental

unit. The retained funds are subject to the following

requirements:

(1) The funds shall be expended under guidelines approved by the

institution's governing board for projects encouraging further

research at the unit, agency, or department level at which the

research was conducted, including:

(A) conducting early pregrant feasibility studies;

(B) preparing competitive proposals for sponsored programs;

(C) providing carryover funding for research teams to provide

continuity between externally funded projects;

(D) supporting new researchers pending external funding;

(E) engaging in research programs of critical interest to the

general welfare of the citizens of this state;

(F) purchasing capital equipment directly related to expanding

the research capability of the institution; and

(G) research or project administrative costs; and

(2) the funds remaining after the application of Subdivision (1)

shall be used by a general academic teaching institution or a

medical or dental unit to support research as approved by a

general academic teaching institution or a medical or dental

unit.

(d) Each general academic teaching institution and each medical

or dental unit shall report to the Legislative Budget Board as

part of the biennial budget reporting process:

(1) the actual amounts of money retained and expended under this

section; and

(2) the estimated amounts of money to be retained and expended

under this section during the next biennium.

Added by Acts 1987, 70th Leg., ch. 823, Sec. 3.08, eff. June 20,

1987. Amended by Acts 2003, 78th Leg., ch. 269, Sec. 1, eff. June

18, 2003.



CHAPTER 147. THE TEXAS-MEXICO EDUCATIONAL DEVELOPMENT PROGRAM

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE H. RESEARCH IN HIGHER EDUCATION

CHAPTER 147. THE TEXAS-MEXICO EDUCATIONAL DEVELOPMENT PROGRAM

Sec. 147.001. DEFINITIONS. In this chapter:

(1) "Coordinating board" has the meaning assigned by Section

141.001 of this code.

(2) "Institution of higher education" means an institution of

higher education as defined by Section 61.003 of this code or a

private institution of higher education located in this state

that issues degrees in this state and is accredited by a

recognized accrediting agency as defined by Section 61.003 of

this code.

Added by Acts 1991, 72nd Leg., ch. 18, Sec. 2, eff. April 11,

1991.

Sec. 147.002. ESTABLISHMENT; PURPOSE. (a) It is essential to

the state's economic growth that the state maintain a competitive

position in the global economy and that public and private

institutions of higher education coordinate programs for

international awareness. The Texas-Mexico educational development

program is established as a means to accomplish this purpose.

(b) Providing appropriated funds to the Texas-Mexico educational

development program to be awarded to eligible institutions to

develop programs that study the relationship between Texas and

Mexico and to recommend methods of improving the relationship

will enhance the state's economic growth.

Added by Acts 1991, 72nd Leg., ch. 18, Sec. 2, eff. April 11,

1991.

Sec. 147.003. ADMINISTRATION; GUIDELINES AND PROCEDURES. (a)

The coordinating board shall administer the Texas-Mexico

educational development program.

(b) The coordinating board shall appoint an advisory committee

that consists of experts in education, business, and government

to advise the coordinating board regarding the board's

development of priorities, guidelines, and procedures for the

selection of specific projects at institutions of higher

education to maximize benefits to the state. To be designated as

an eligible institution, an institution of higher education must

demonstrate exceptional capability to attract federal, state, and

private funding for programs enhancing foreign language

proficiency, geographic awareness, understanding of cultural

diversity, and research on Mexican business practices.

(c) The guidelines and procedures developed by the coordinating

board under Subsection (b) of this section shall provide for

awards on a competitive basis. The coordinating board shall

encourage projects that leverage funds or cooperative program

support from other sources and that encourage collaborative

efforts:

(1) across academic disciplines;

(2) among two or more eligible institutions; or

(3) between an eligible institution or institutions and private

industry.

Added by Acts 1991, 72nd Leg., ch. 18, Sec. 2, eff. April 11,

1991.

Sec. 147.004. TEXAS-MEXICO EDUCATIONAL DEVELOPMENT FUND. (a)

The Texas-Mexico Educational Development Fund is an account in

the general revenue fund.

(b) Funds that may be credited to the account include gifts,

grants, and legislative appropriations.

(c) The money in the Texas-Mexico Educational Development Fund

may be used only for the Texas-Mexico educational development

program.

(d) From funds appropriated, the comptroller of public accounts

shall issue warrants to each eligible institution in the amount

certified by the coordinating board to the comptroller.

(e) Projects shall be reviewed and funded each biennium.

Added by Acts 1991, 72nd Leg., ch. 18, Sec. 2, eff. April 11,

1991.

Sec. 147.005. PROGRESS REPORTS. An institution receiving funds

under this chapter shall report on the progress of the funded

project to the governor and the legislature not later than

September 1 of each year.

Added by Acts 1991, 72nd Leg., ch. 18, Sec. 2, April 11, 1991.

Sec. 147.006. MERIT REVIEW. (a) The coordinating board shall

appoint an advisory committee consisting of representatives of

higher education, private enterprise, and other experts in

relevant program areas to review and evaluate the projects.

(b) The coordinating board shall evaluate the effectiveness of

the Texas-Mexico educational development program and report its

findings to the legislature and governor not later than September

1 of the second year of each biennium.

Added by Acts 1991, 72nd Leg., ch. 18, Sec. 2, eff. April 11,

1991.



CHAPTER 148. THE TEXAS-INTERNATIONAL EDUCATIONAL DEVELOPMENT PROGRAM

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE H. RESEARCH IN HIGHER EDUCATION

CHAPTER 148. THE TEXAS-INTERNATIONAL EDUCATIONAL DEVELOPMENT

PROGRAM

Sec. 148.001. DEFINITIONS. In this chapter:

(1) "Coordinating board" has the meaning assigned by Section

141.001 of this code.

(2) "Institution of higher education" means an institution of

higher education as defined by Section 61.003 of this code or a

private institution of higher education located in this state

that issues degrees in this state and is accredited by a

recognized accrediting agency as defined by Section 61.003 of

this code.

Added by Acts 1991, 72nd Leg., ch. 18, Sec. 2, eff. April 11,

1991.

Sec. 148.002. ESTABLISHMENT; PURPOSE. (a) It is essential to

the state's economic growth that the state maintain a competitive

position in the global economy and that public and private

institutions of higher education coordinate programs for

international awareness. The Texas-International educational

development program is established as a means to accomplish this

purpose in coordination with the Texas-Mexico educational

development program provided by Chapter 147 of this code to

improve the state's economic growth through its relationship with

Mexico.

(b) Providing appropriated funds to the Texas-International

educational development program to be awarded to eligible

institutions to develop programs for the enhancement of foreign

language proficiency, geographic awareness, understanding of

cultural diversity and of international business practices and

for the coordination of efforts among institutions of higher

education will enhance the state's economic growth.

Added by Acts 1991 72nd Leg., ch. 18, Sec. 2, eff. April 11,

1991.

Sec. 148.003. ADMINISTRATION; GUIDELINES AND PROCEDURES. (a)

The coordinating board shall administer the Texas-International

educational development program.

(b) The coordinating board shall appoint an advisory committee

that consists of experts in the priority program areas to advise

the coordinating board regarding the board's development of

priorities, guidelines, and procedures for the selection of

specific projects at institutions of higher education. To be

designated as an eligible institution, an institution of higher

education must demonstrate exceptional capability to attract

federal, state, and private funding for programs enhancing

foreign language proficiency, geographic awareness, understanding

of cultural diversity, and research on international business

practices.

(c) The guidelines and procedures developed by the coordinating

board under Subsection (b) of this section shall provide for

awards on a competitive basis. The coordinating board shall

encourage projects that leverage funds or cooperative program

support from other sources and that encourage collaborative

efforts:

(1) across academic disciplines;

(2) among two or more eligible institutions; or

(3) between an eligible institution or institutions and private

industry.

Added by Acts 1991, 72nd Leg., ch. 18, Sec. 2, eff. April 11,

1991.

Sec. 148.004. TEXAS-INTERNATIONAL EDUCATIONAL DEVELOPMENT FUND.

(a) The Texas-International Educational Development Fund is an

account in the general revenue fund.

(b) Funds that may be credited to the account include gifts,

grants, and legislative appropriations.

(c) The money in the Texas-International Educational Development

Fund may be used only for the Texas-International educational

development program.

(d) From funds appropriated, the comptroller of public accounts

shall issue warrants to each eligible institution in the amount

certified by the advisory committee to the comptroller.

(e) Projects shall be reviewed and funded each biennium.

Added by Acts 1991, 72nd Leg., ch. 18, Sec. 2, eff. April 11,

1991.

Sec. 148.005. PROGRESS REPORTS. An institution receiving funds

under this chapter shall report on the progress of the funded

project to the governor and the legislature not later than

September 1 of each year.

Added by Acts 1991, 72nd Leg., ch. 18, Sec. 2, eff. April 11,

1991.

Sec. 148.006. MERIT REVIEW. (a) The coordinating board shall

appoint an advisory committee consisting of representatives of

higher education, private enterprise, and other experts in

relevant program areas to review and evaluate the programs.

(b) The coordinating board shall evaluate the effectiveness of

the Texas-International educational development program and

report its findings to the legislature and governor not later

than September 1 of the second year of each biennium.

Added by Acts 1991, 72nd Leg., ch. 18, Sec. 2, eff. April 11,

1991.



CHAPTER 149. GEO-TECHNOLOGY RESEARCH INSTITUTE

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE H. RESEARCH IN HIGHER EDUCATION

CHAPTER 149. GEO-TECHNOLOGY RESEARCH INSTITUTE

Sec. 149.001. DEFINITIONS. In this chapter:

(1) "Center" means the Houston Advanced Research Center.

(2) "Institute" means the Geo-Technology Research Institute.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 8, eff. Sept. 1,

1993.

Sec. 149.002. GEO-TECHNOLOGY RESEARCH INSTITUTE. The

Geo-Technology Research Institute is located at the center, a

research consortium that includes The University of Texas at

Austin, Texas A&M University, Rice University, and the

University of Houston.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 8, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1427, Sec. 1, eff.

June 19, 1999.

Sec. 149.003. ADMINISTRATION. The board of directors of the

center directs the administration of the institute.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 8, eff. Sept. 1,

1993.

Sec. 149.004. DUTIES. (a) The institute shall conduct basic

and applied research and analysis in geoscience, geo-technology,

and related fields, including the implementation of technological

advances and development of integrated databases.

(b) Results of the research of the institute shall be made

available to state agencies, other public bodies and officials,

industry, and private citizens.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 8, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1427, Sec. 2, eff.

June 19, 1999.

Sec. 149.005. FUNDS. (a) The institute may receive:

(1) funds from the federal government or the state government,

including funds from:

(A) direct appropriations to the institute;

(B) an agreement under Chapter 771 or 791, Government Code; or

(C) a contract under Subtitle D, Title 10, Government Code,

including funds received as a vendor in a proprietary purchase

made under Section 2155.067, Government Code; and

(2) pledges or gifts from private sources.

(b) The board of directors of the center shall manage and

approve disbursement of all funds, pledges, and gifts.

(c) The use of state funds is limited to expenditures for basic

and applied research and analysis, excluding construction costs.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 8, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1427, Sec. 3, eff.

June 19, 1999.



CHAPTER 150. TRANSPORTATION RESEARCH

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE H. RESEARCH IN HIGHER EDUCATION

CHAPTER 150. TRANSPORTATION RESEARCH

Sec. 150.001. DEFINITIONS. In this chapter:

(1) "Department" means the Texas Department of Transportation.

(2) "Public senior college or university" has the meaning

assigned by Section 61.003.

(3) "Transportation facilities" means highways, turnpikes,

airports, railroads, including high-speed railroads, bicycle and

pedestrian facilities, waterways, pipelines, electric utility

facilities, communication lines and facilities, public

transportation facilities, port facilities, and facilities

appurtenant to other transportation facilities.

Added by Acts 1997, 75th Leg., ch. 382, Sec. 2, eff. May 28,

1997.

Sec. 150.002. CONTRACTS. (a) The department may contract with

a public senior college or university for the college or

university to conduct research relating to transportation,

including the economics, planning, design, construction,

maintenance, or operation of transportation facilities.

(b) An agreement entered into under this chapter is not subject

to Chapter 771, Government Code.

Added by Acts 1997, 75th Leg., ch. 382, Sec. 2, eff. May 28,

1997.

Sec. 150.003. PAYMENT FOR SERVICES, MATERIALS, AND EQUIPMENT.

(a) The comptroller may draw a warrant in favor of a public

senior college or university based on a voucher or claim

submitted by the college or university through the department for

services rendered and materials and equipment provided by the

college or university under a contract entered into under this

chapter.

(b) The comptroller shall pay a warrant issued under this

section out of money appropriated by the legislature to the

department. Payments received by a public senior college or

university under this section are local funds of the college or

university.

Added by Acts 1997, 75th Leg., ch. 382, Sec. 2, eff. May 28,

1997.



CHAPTER 151. BORDER HEALTH INSTITUTE

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE H. RESEARCH IN HIGHER EDUCATION

CHAPTER 151. BORDER HEALTH INSTITUTE

Sec. 151.001. DEFINITION. In this chapter, "institute" means

the Border Health Institute, a collaboration or consortium of

independent public and private entities.

Added by Acts 1999, 76th Leg., ch. 883, Sec. 1, eff. June 18,

1999.

Sec. 151.002. ESTABLISHMENT; PURPOSE. (a) The Border Health

Institute is established in the city of El Paso.

(b) The institute shall operate in a manner that facilitates and

assists the activities of international, national, regional, or

local health-related institutions working in the Texas-Mexico

border region.

Added by Acts 1999, 76th Leg., ch. 883, Sec. 1, eff. June 18,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

811, Sec. 1, eff. June 19, 2009.

Sec. 151.003. INSTITUTE MEMBERSHIP. (a) Subject to Subsection

(b), the institute is composed of the following institutions:

(1) The University of Texas at El Paso;

(2) Texas Tech University Health Sciences Center at El Paso;

(3) El Paso Community College District;

(4) R. E. Thomason General Hospital;

(5) El Paso City/County Health District;

(6) Department of State Health Services; and

(7) Medical Center of the Americas Foundation.

(b) The governing board of the institute may adopt procedures

for:

(1) changing, adding, or removing entities as members of the

institute; and

(2) creating developmental or advisory boards for the institute.

Added by Acts 1999, 76th Leg., ch. 883, Sec. 1, eff. June 18,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

811, Sec. 2, eff. June 19, 2009.

Sec. 151.004. ADMINISTRATION. (a) The governing board of the

institute is composed of the chief executive officer or president

of each entity that is a member of the institute or that

officer's or president's designee.

(b) The governing board of the institute is responsible for the

operation of the institute. The board shall adopt rules relating

to:

(1) the operation and deliberations of the governing board; and

(2) the operation of the institute.

(c) The governing board may employ an executive director of the

institute and any other officer or employee necessary for the

operation of the institute.

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 811, Sec. 4,

eff. June 19, 2009.

Added by Acts 1999, 76th Leg., ch. 883, Sec. 1, eff. June 18,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

811, Sec. 4, eff. June 19, 2009.

Sec. 151.005. FUNDING. (a) In addition to any amount

appropriated by the legislature, the institute may apply for and

accept funds from the federal government or any other public or

private entity. The institute or any member of the institute may

also solicit and accept pledges, gifts, and endowments from

private sources on the institute's behalf. A pledge, gift, or

endowment solicited under this section must be consistent with

the purposes of the institute.

(b) The governing board of the institute shall manage and

approve disbursements of appropriations, funds, pledges, gifts,

and endowments that are the property of the institute.

(c) The governing board of the institute shall manage any

capital improvements constructed, owned, or leased by the

institute and any real property acquired by the institute.

Added by Acts 1999, 76th Leg., ch. 883, Sec. 1, eff. June 18,

1999.

Sec. 151.008. BIENNIAL REPORTING. (a) Not later than December

1 of each even-numbered year, each member of the institute shall

provide a long-term strategic plan for that member to:

(1) each member of the governing board of the institute;

(2) each member of the legislature whose district includes any

portion of a county where the Border Health Institute is

established or operating; and

(3) the Texas Higher Education Coordinating Board.

(b) The long-term strategic plan for each member must include a

statement of the member's goals and objectives for:

(1) providing health care services to persons living in the

border region;

(2) providing health care education to persons living in the

border region; and

(3) conducting research into issues affecting public health in

the border region, including research related to:

(A) diabetes;

(B) health issues of particular concern to persons of Hispanic

descent;

(C) infectious diseases;

(D) emerging infections;

(E) trauma care;

(F) environmental health; and

(G) children's health.

Added by Acts 1999, 76th Leg., ch. 883, Sec. 1, eff. June 18,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

811, Sec. 3, eff. June 19, 2009.

Sec. 151.009. COORDINATING BOARD OVERSIGHT. The institutions

subject to the oversight of the Texas Higher Education

Coordinating Board under Chapter 61 and the rules of the

coordinating board adopted under Chapter 61 remain subject to

that supervision and those rules as those institutions

participate in the institute and its activities.

Added by Acts 1999, 76th Leg., ch. 883, Sec. 1, eff. June 18,

1999.



CHAPTER 152. HIGH PRIORITY PROGRAM FUND

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE H. RESEARCH IN HIGHER EDUCATION

CHAPTER 152. HIGH PRIORITY PROGRAM FUND

Sec. 152.001. DEFINITIONS. In this section:

(1) "Coordinating board" means the Texas Higher Education

Coordinating Board.

(2) "High priority program" means a technical or vocational

program offered by a public junior college or public technical

institute that:

(A) is specifically intended to meet the workforce training

demands of business and industry as determined by the

coordinating board;

(B) is determined to be of particular importance in a specific

junior college district or to the state; and

(C) requires a significant investment to achieve or maintain its

purpose.

(3) "High priority program fund" means the fund established

under this chapter to assist in the design, development, upgrade,

revision, or expansion of high priority programs.

(4) "Public junior college" and "public technical institute"

have the meanings assigned by Section 61.003.

Added by Acts 1999, 76th Leg., ch. 1311, Sec. 1, eff. Sept. 1,

1999. Renumbered from Education Code Sec. 151.001 by Acts 2001,

77th Leg., ch. 1420, Sec. 21.001(27), eff. Sept. 1, 2001.

Sec. 152.002. ESTABLISHMENT; PURPOSE. (a) It is essential to

this state's economic growth that this state provide a qualified

and trained workforce for maintaining and expanding the global

competitiveness of the state's business and industry, for

retaining existing business and industry, and for attracting new

business and industry to this state. The high priority program

fund is established as a means to accomplish this purpose.

(b) Providing appropriated funds to public junior colleges and

public technical institutes for high priority programs is

important to this state's welfare and, consequently, is an

important public purpose for the expenditure of state funds. The

high priority program fund is intended to enhance the state's

economic growth by:

(1) enhancing the competitiveness of business and industry in

this state by providing workforce training that is responsive to

the specific needs of business and industry; and

(2) encouraging the location, retention, and expansion of

business and industry in this state.

Added by Acts 1999, 76th Leg., ch. 1311, Sec. 1, eff. Sept. 1,

1999. Renumbered from Education Code Sec. 151.002 by Acts 2001,

77th Leg., ch. 1420, Sec. 21.001(27), eff. Sept. 1, 2001.

Sec. 152.003. ADMINISTRATION; GUIDELINES AND PROCEDURES. (a)

The coordinating board shall administer the high priority program

fund.

(b) The coordinating board shall determine whether a public

junior college or public technical institute is eligible to

receive an award from the fund. To be eligible to receive an

award, a public junior college or public technical institute must

demonstrate to the coordinating board that:

(1) the program proposed for funding meets an immediate business

or industry need of particular importance in the junior college

district or this state;

(2) the award will enhance the state's vocational and technical

education system;

(3) an award from the fund is necessary to assist the public

junior college or public technical institute in the successful

design, development, upgrade, revision, or expansion of the

program; and

(4) the development of the program will provide an economic

benefit to the residents of the public junior college district or

of this state.

(c) The coordinating board, in consultation with public junior

colleges and public technical institutes, shall adopt guidelines

and procedures for the administration of this chapter.

Added by Acts 1999, 76th Leg., ch. 1311, Sec. 1, eff. Sept. 1,

1999. Renumbered from Education Code Sec. 151.003 by Acts 2001,

77th Leg., ch. 1420, Sec. 21.001(27), eff. Sept. 1, 2001.

Sec. 152.004. FUNDING. (a) The high priority program fund is

funded by appropriations if made, or by available funds, and by

gifts, grants, and donations made for that purpose.

(b) From money appropriated from the fund, the comptroller shall

issue warrants to each eligible public junior college or public

technical institute in the amount certified by the coordinating

board to the comptroller.

(c) The money may be expended by the public junior college or

public technical institute only to support the development,

design, upgrade, renovation, or expansion of specific high

priority programs for which the award is made and may not be

expended for the general support of ongoing instruction at the

public junior college or public technical institute. The money

may be expended for facilities if necessary for the development,

upgrade, revision, or expansion of a program and approved by the

coordinating board.

(d) Money appropriated from the high priority program fund may

be used to match a grant provided by private industry for a

particular program at an eligible public junior college or public

technical institute.

(e) Supplies, materials, services, or equipment purchased by a

public junior college or public technical institute with money

received under this chapter are not subject to the purchasing

authority of the comptroller.

Added by Acts 1999, 76th Leg., ch. 1311, Sec. 1, eff. Sept. 1,

1999. Renumbered from Education Code Sec. 151.004 by Acts 2001,

77th Leg., ch. 1420, Sec. 21.001(27), eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.90, eff. September 1, 2007.

Sec. 152.005. PROGRESS REPORTS. A public junior college or

public technical institute receiving money under this chapter

shall report on the progress of the funded high priority program

to the coordinating board not later than September 1 of each year

of the program, until the coordinating board provides that

further progress reports are not required.

Added by Acts 1999, 76th Leg., ch. 1311, Sec. 1, eff. Sept. 1,

1999. Renumbered from Education Code Sec. 151.005 by Acts 2001,

77th Leg., ch. 1420, Sec. 21.001(27), eff. Sept. 1, 2001.

Sec. 152.006. MERIT REVIEW. The coordinating board shall

evaluate the effectiveness of this chapter and programs receiving

money under this chapter and report its findings to the

Legislative Budget Board not later than September 1 of the second

year of each state fiscal biennium.

Added by Acts 1999, 76th Leg., ch. 1311, Sec. 1, eff. Sept. 1,

1999. Renumbered from Education Code Sec. 151.006 by Acts 2001,

77th Leg., ch. 1420, Sec. 21.001(27), eff. Sept. 1, 2001.



CHAPTER 153. CENTERS FOR TECHNOLOGY DEVELOPMENT AND TRANSFER

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE H. RESEARCH IN HIGHER EDUCATION

CHAPTER 153. CENTERS FOR TECHNOLOGY DEVELOPMENT AND TRANSFER

Sec. 153.001. DEFINITIONS. In this chapter:

(1) "Center" means an office, department, or other

organizational unit established under this chapter.

(2) "Governing board" has the meaning assigned by Section

61.003.

(3) "Institution of higher education" has the meaning assigned

by Section 61.003.

(4) "Organization" has the meaning assigned by Section 1.201,

Business & Commerce Code.

(5) "Person" has the meaning assigned by Section 1.201, Business

& Commerce Code.

(6) "Technology" means the application of scientific knowledge

for practical purposes and includes inventions, discoveries,

trade secrets, copyrighted materials, tools, machines, materials,

processes to do work, processes to produce goods, processes to

perform services, processes to carry out other useful activities,

trademarks, and computer software.

Added by Acts 2001, 77th Leg., ch. 749, Sec. 1, eff. Sept. 1,

2001.

Sec. 153.002. FINDINGS. The legislature finds that:

(1) it is essential to the continued economic growth and

diversification of this state that technology development and

transfer be promoted and expanded;

(2) the students, scientists, researchers, faculty, and staff of

the institutions of higher education of this state have developed

and, in all likelihood, will continue to develop technology that

will contribute to the continued growth and diversification of

the state's economy;

(3) the electorate of this state authorized the legislature to

allow for the programs created by this chapter by adopting

Section 52-a, Article III, Texas Constitution; and

(4) an institution of higher education is authorized to engage

in technology development and transfer activities under the

authority provided to its governing board and other state and

federal law.

Added by Acts 2001, 77th Leg., ch. 749, Sec. 1, eff. Sept. 1,

2001.

Sec. 153.003. CREATION OF CENTERS. (a) An institution of

higher education, subject to approval by its governing board, is

authorized to establish centers to manage, transfer, market, or

otherwise commercialize technology owned by it or in which it

owns an interest.

(b) Each center shall be administered within an institution of

higher education.

(c) Centers may provide services to multiple institutions of

higher education. An institution of higher education may contract

with a center under the control of a governing board other than

its own.

Added by Acts 2001, 77th Leg., ch. 749, Sec. 1, eff. Sept. 1,

2001.

Sec. 153.004. OPERATION OF CENTERS. (a) To the extent

authorized by its governing board, an institution of higher

education, through a center established under this chapter, may:

(1) accept and administer funds, including state appropriations,

gifts, grants, contracts, and donations, to aid in the

establishment, maintenance, and operation of the center or to aid

in the discovery, development, protection, or commercialization

of technology;

(2) solicit and enter into agreements to fund the discovery,

development, protection, and commercialization of technology;

(3) make technology owned or controlled by it available to

persons for commercial applications through license agreements,

assignments, or other forms of transfer;

(4) acquire interests in and ownership of technology;

(5) provide business, scientific, and engineering services and

technical assistance to persons engaged in the development,

manufacture, or marketing of technology in which it owns an

interest;

(6) acquire insurance and pay premiums on insurance of any kind

and in amounts considered necessary and advisable to accomplish

the purposes of this chapter;

(7) establish and operate corporations, either for profit or not

for profit, and limited liability companies for the development

and commercialization of technology and convey equity interests

in such entities; and

(8) engage in other related activities required to achieve the

purposes of this chapter.

(b) Property and services of institutions of higher education

may be used to achieve the purposes of this chapter.

Added by Acts 2001, 77th Leg., ch. 749, Sec. 1, eff. Sept. 1,

2001.

Sec. 153.005. PROGRAMS. (a) To the extent authorized by its

governing board, an institution of higher education, through a

center, may operate programs to provide assistance to persons in

commercializing technology owned by it or in which it has an

interest. Assistance may include providing monetary support or

nonmonetary support, including the use of premises, computers,

computer software, telecommunications terminal equipment, office

equipment and supplies, machinery, custodial services, utilities,

or other services that are customarily treated as overhead

expenses by institutions of higher education.

(b) The policies and procedures to be used by an institution of

higher education to assess the qualifications of persons

participating in a center's programs, including objective

criteria for admission and for the measurement of progress and

standards for continuance or termination of participation, shall

be approved by the institution's governing board.

Added by Acts 2001, 77th Leg., ch. 749, Sec. 1, eff. Sept. 1,

2001.

Sec. 153.006. SUPPORT OF CENTERS. (a) In order to carry out

the purposes of this chapter and to support the activities of

centers described in this chapter, to the extent authorized by

its governing board, an institution of higher education may:

(1) enter into agreements establishing royalties, fees, and

other consideration for technology developed in whole or part by

it;

(2) accept equity interests in organizations that license,

manage, or otherwise administer rights to technology belonging to

it or under its control in exchange for such rights, in whole or

in part;

(3) accept equity interests in organizations that license or

otherwise have rights in its technology as consideration for its

providing monetary, business, scientific, or engineering services

or technical assistance;

(4) use income from the commercialization of technology to fund

the activities of the center;

(5) solicit, accept, and administer gifts, grants, and

donations;

(6) enter into contracts for legal services with a competent

lawyer or law firm to:

(A) prepare, file, pursue, and maintain patent applications in

the United States or foreign jurisdictions;

(B) secure copyright protection for computer software;

(C) prepare, file, and pursue trademark and service mark

applications;

(D) pursue litigation to prevent or stop infringement of any

intellectual property rights of the institution; or

(E) handle any other legal matter related to the operation and

activities of the center; and

(7) enter into such other business arrangements as may be

appropriate for achieving the purposes of this chapter.

(b) The fees or other compensation paid in connection with a

legal services contract authorized by Subsection (a) may be paid

on a contingency fee basis, at an hourly rate, or on another

basis the governing board of the institution considers

appropriate.

Added by Acts 2001, 77th Leg., ch. 749, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1266, Sec. 1.12, eff.

June 20, 2003.

Sec. 153.007. NO FIDUCIARY DUTY. Except as otherwise provided

by law, a governing board, an institution of higher education, a

university system, a center, or any employee or member of those

entities does not owe a fiduciary duty to any person claiming an

interest in consideration received by a university system or an

institution of higher education in exchange for technology.

Added by Acts 2001, 77th Leg., ch. 749, Sec. 1, eff. Sept. 1,

2001.

Sec. 153.008. BIENNIAL REPORT. Not later than December 1 of

each even-numbered year, the Texas Higher Education Coordinating

Board shall report to the governor and to the legislature

regarding activities conducted at institutions of higher

education under this chapter. The form of the report shall be

developed by the Texas Higher Education Coordinating Board in

consultation with institutions of higher education and shall

include the following measures for each institution of higher

education:

(1) revenues received from licenses, royalties, fees, cashed-in

equity, and other forms of income permitted by this chapter;

(2) the number of shares of stock or other equity interest held

under agreements created pursuant to this chapter;

(3) the fair market value of stock or other equity interests

held in publicly-traded enterprises created pursuant to this

chapter;

(4) new invention disclosures received;

(5) the number of new patent applications filed and new patents

granted;

(6) the number of new license agreements executed;

(7) the number of new corporations, partnerships, or other

business entities established to commercialize intellectual

property owned by the institution of higher education; and

(8) direct expenditures for all activities conducted under this

chapter.

Added by Acts 2001, 77th Leg., ch. 749, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 154. CONSORTIUM OF ALZHEIMER'S DISEASE CENTERS

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE H. RESEARCH IN HIGHER EDUCATION

CHAPTER 154. CONSORTIUM OF ALZHEIMER'S DISEASE CENTERS

Sec. 154.001. DEFINITION. In this chapter, "council" means the

Texas Council on Alzheimer's Disease and Related Disorders.

Added by Acts 1999, 76th Leg., ch. 1381, Sec. 1, eff. Aug. 30,

1999. Renumbered from Education Code, Sec. 151.001 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(50), eff. Sept. 1, 2003.

Sec. 154.002. CONSORTIUM; CLINICAL CENTERS. (a) The council

shall establish a consortium of Alzheimer's disease centers, to

be initially composed of the Alzheimer's disease centers at the

Baylor College of Medicine, the Texas Tech University Health

Sciences Center, the University of North Texas Health Science

Center at Fort Worth, and The University of Texas Southwestern

Medical Center at Dallas. The council may add additional

consortium participants to the consortium as necessary.

(b) The council shall provide funds to the consortium

participants to assist those participants to develop clinical

centers that meet the standards of the consortium.

(c) A participant's clinical center may employ any personnel

necessary to support its activities, including clinical,

administrative, and data management personnel.

Added by Acts 1999, 76th Leg., ch. 1381, Sec. 1, eff. Aug. 30,

1999. Renumbered from Education Code, Sec. 151.002 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(50), eff. Sept. 1, 2003.

Sec. 154.003. PROGRAMS. (a) The consortium shall coordinate

and direct its programs to provide to the extent practicable

centralized, uniform services among the consortium participants.

(b) The consortium shall:

(1) offer clinical services to all patients of the consortium's

clinical centers, notwithstanding the independent status of each

participant;

(2) establish a database for:

(A) making data available to each consortium participant

according to its specific activities;

(B) providing a resource index to facilitate research projects;

and

(C) providing data on patient health outcomes to appropriate

state agencies and to researchers in this state; and

(3) with the aid of the council and the National Alzheimer's

Association or its affiliate, develop and distribute to patients,

caregivers, and health care professionals educational materials

and services and inform patients of any research projects and

therapeutic trials open for their participation.

Added by Acts 1999, 76th Leg., ch. 1381, Sec. 1, eff. Aug. 30,

1999. Renumbered from Education Code, Sec. 151.003 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(50), eff. Sept. 1, 2003.

Sec. 154.004. STEERING COMMITTEE. To advise the council on

consortium activities, the council shall establish a steering

committee composed of one representative from each consortium

participant.

Added by Acts 1999, 76th Leg., ch. 1381, Sec. 1, eff. Aug. 30,

1999. Renumbered from Education Code, Sec. 151.004 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(50), eff. Sept. 1, 2003.

Sec. 154.005. DATA COORDINATING CENTER. (a) The council shall

establish a data coordinating center to be located at the Texas

Tech University Health Sciences Center. To the extent

practicable, the center shall be operated in association with the

data management operations of that institution's Alzheimer's

disease center.

(b) The data coordinating center shall establish a database and

make data available to each consortium participant according to

the specific activities of the participant.

(c) The council shall appoint a physician or other person with a

similar clinical background to administer the center.

(d) The person administering the center may employ any personnel

necessary to support the center's activities, including a project

coordinator. The person may require the project coordinator to

hold a master's or doctoral degree related to public health.

(e) The project coordinator shall coordinate the center's

activities among the center, the consortium participants, the

council, and the public.

Added by Acts 1999, 76th Leg., ch. 1381, Sec. 1, eff. Aug. 30,

1999. Renumbered from Education Code, Sec. 151.005 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(50), eff. Sept. 1, 2003.

Sec. 154.006. FUNDING. (a) The council may receive state

appropriated funds for the purpose of supporting the research

activities of the consortium under this chapter.

(b) The council may solicit and accept gifts, grants, and

donations for purposes of this chapter.

Added by Acts 1999, 76th Leg., ch. 1381, Sec. 1, eff. Aug. 30,

1999. Renumbered from Education Code, Sec. 151.006 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(50), eff. Sept. 1, 2003.

Sec. 154.007. ACCESS TO DATA. (a) The council may restrict

access to the data maintained by the consortium or data

coordinating center to consortium participants that contribute

data as requested by the council.

(b) The steering committee periodically shall review and

evaluate the availability and sharing of data under this section.

Added by Acts 1999, 76th Leg., ch. 1381, Sec. 1, eff. Aug. 30,

1999. Renumbered from Education Code, Sec. 151.007 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(50), eff. Sept. 1, 2003.

Sec. 154.008. PERFORMANCE REVIEW. The council, with

recommendations from the steering committee, shall review and

evaluate the performance of the consortium participants and data

coordinating center at least every five years.

Added by Acts 1999, 76th Leg., ch. 1381, Sec. 1, eff. Aug. 30,

1999. Renumbered from Education Code, Sec. 105.008 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(50), eff. Sept. 1, 2003.



CHAPTER 155. SEVERE STORM RESEARCH AND PLANNING CENTER

EDUCATION CODE

TITLE 3. HIGHER EDUCATION

SUBTITLE H. RESEARCH IN HIGHER EDUCATION

CHAPTER 155. SEVERE STORM RESEARCH AND PLANNING CENTER

Sec. 155.001. DEFINITIONS. In this chapter:

(1) "Center" means the severe storm research and planning

center.

(2) "Commission" means the regional planning commission, council

of governments, or similar regional planning agency created under

Chapter 391, Local Government Code, whose membership includes the

most populous county that borders on the Gulf of Mexico or on a

bay or inlet of the Gulf of Mexico.

Added by Acts 2007, 80th Leg., R.S., Ch.

676, Sec. 1, eff. June 15, 2007.

Sec. 155.002. ESTABLISHMENT; PURPOSE. The commission shall

create a severe storm research and planning center to facilitate

research and develop plans, programs, and technology associated

with the impact of and response to hurricanes and other severe

storms in the Gulf Coast Region and adjacent areas, including:

(1) the development of real-time storm surge forecasting ability

for hurricanes and other severe storms;

(2) the development of radar-based rainfall and flood warning

systems for urban and coastal areas;

(3) the development of public education programs relating to

compliance with government-initiated evacuation orders;

(4) the assessment of infrastructure risks; and

(5) the development of evacuation plans.

Added by Acts 2007, 80th Leg., R.S., Ch.

676, Sec. 1, eff. June 15, 2007.

Sec. 155.003. ADMINISTRATION. (a) The commission shall

administer the center.

(b) The commission shall appoint an advisory committee to advise

the commission regarding the development of priorities,

guidelines, and procedures for the implementation of this

chapter. The advisory committee must include representatives of:

(1) Rice University;

(2) the University of Houston;

(3) The University of Texas at Austin;

(4) Texas A&M University;

(5) Texas A&M University at Galveston;

(6) Texas Southern University;

(7) The University of Texas at Brownsville;

(8) regional planning commissions, councils of governments, or

similar regional planning agencies created under Chapter 391,

Local Government Code, whose membership includes a municipality

or county located in the Gulf Coast Region;

(9) engineering and construction firms associated with public

works contracts; and

(10) the medical profession in a major urban area located in the

Gulf Coast Region.

(c) The commission and advisory committee may cooperate,

coordinate, and share information with a governmental entity or

postsecondary educational institution in another state that

borders the Gulf of Mexico.

(d) The commission, in consultation with the advisory committee,

shall adopt guidelines and procedures for the administration of

this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

676, Sec. 1, eff. June 15, 2007.

Sec. 155.004. CONTRACT. To the extent funding is available and

for the purpose of operating, managing, and providing services or

facilities for the center, the commission shall contract with a

private postsecondary educational institution that:

(1) is a member of the Association of American Universities;

(2) has an enrollment of at least 3,000 students; and

(3) is located in a municipality in the Gulf Coast Region with a

population of 1.8 million or more.

Added by Acts 2007, 80th Leg., R.S., Ch.

676, Sec. 1, eff. June 15, 2007.

Sec. 155.005. FUNDING. (a) The commission may receive

state-appropriated funds for the purpose of supporting the

activities of the center.

(b) The commission may solicit and accept gifts, grants, and

donations for purposes of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

676, Sec. 1, eff. June 15, 2007.






TITLE 4. COMPACTS

CHAPTER 160. REGIONAL EDUCATION COMPACT

EDUCATION CODE

TITLE 4. COMPACTS

CHAPTER 160. REGIONAL EDUCATION COMPACT

Sec. 160.01. STATE POLICY. It is declared to be the policy of

the State of Texas to promote the development and maintenance of

regional educational services and facilities in the Southern

States in the professional, technological, scientific, literary,

and other fields so as to provide greater educational advantages

for the citizens of the State of Texas and the citizens of the

States in the Southern Region. This policy can best be

accomplished under the plan embodied in the regional compact

entered into by the State of Texas and thirteen other States

February 8, 1948, through their respective Governors.

Acts 1971, 62nd Leg., p. 3014, ch. 994, Sec. 15, eff. Aug. 30,

1971.

Sec. 160.02. TEXT OF COMPACT. The regional education compact,

as amended, reads as follows:

THE REGIONAL COMPACT

(As amended)

WHEREAS, The States who are parties hereto have during the past

several years, conducted careful investigation looking toward the

establishment and maintenance of jointly owned and operated

regional educational institutions in the Southern States in the

professional, technological, scientific, literary and other

fields, so as to provide greater educational advantages and

facilities for the citizens of the several States who reside

within such region; and

WHEREAS, Meharry Medical College of Nashville, Tennessee, has

proposed that its lands, buildings, equipment, and the net income

from its endowment be turned over to the Southern States, or to

an agency acting in their behalf, to be operated as a regional

institution for medical, dental and nursing education upon terms

and conditions to be hereafter agreed upon between the Southern

States and Meharry Medical College; which proposal, because of

the present financial condition of the institution has been

approved by the said States who are parties hereto; and

WHEREAS, The said States desire to enter into a compact with each

other providing for the planning and establishment of regional

educational facilities; now,

THEREFORE, In consideration of the mutual agreements, covenants

and obligations assumed by the respective States who are parties

hereto (hereinafter referred to as "States"), the said several

States do hereby form a geographical district or region

consisting of the areas lying within the boundaries of the

contracting States, which, for the purpose of this Compact, shall

constitute an area for regional education supported by public

funds derived from taxation by the constituent States and derived

from other sources for the establishment, acquisition, operation

and maintenance of regional educational schools and institutions,

for the benefit of citizens of the respective States residing

within the region so established, as may be determined from time

to time in accordance with the terms and provisions of this

Compact.

The States do further hereby establish and create a joint agency

which shall be known as the Board of Control for Southern

Regional Education (hereinafter referred to as the "Board"), the

members of which Board shall consist of the Governor of each

State, ex officio, and four additional citizens of each State to

be appointed by the Governor thereof, at least one of whom shall

be selected from the field of education and at least one of whom

shall be a member of the Legislature of that State. The Governor

shall continue as a member of the Board during his tenure of

office as Governor of the State but the members of the Board

appointed by the Governor shall hold office for a period of four

(4) years except that in the original appointments one Board

member so appointed by the Governor shall be designated at the

time of his appointment to serve an initial term of two (2)

years, one Board member to serve an initial term of three (3)

years, and the remaining Board member to serve the full term of

four (4) years, but thereafter the successor of each appointed

Board member shall serve the full term of four (4) years.

Vacancies on the Board caused by death, resignation, refusal or

inability to serve, shall be filled by appointment by the

Governor for the unexpired portion of the term. The officers of

the Board shall be a Chairman, a Vice-Chairman, a Secretary, a

Treasurer, and such additional officers as may be created by the

Board from time to time. The Board shall meet annually and

officers shall be elected to hold office until the next annual

meeting. The Board shall have the right to formulate and

establish by-laws not inconsistent with the provisions of this

Compact to govern its own actions in the performance of the

duties delegated to it, including the right to create and appoint

an Executive Committee and a Finance Committee with such powers

and authority as the Board may delegate to them from time to

time. The Board may, within its discretion, elect as its Chairman

a person who is not a member of the Board, provided such person

resides within a signatory State; and upon such election such

person shall become a member of the Board with all the rights and

privileges of such membership.

It shall be the duty of the Board to submit plans and

recommendations to the States from time to time for their

approval and adoption by appropriate legislative action for the

development, establishment, acquisition, operation and

maintenance of educational schools and institutions within the

geographical limits of the regional area of the States, of such

character and type and for such educational purposes,

professional, technological, scientific, literary, or otherwise,

as they may deem and determine to be proper, necessary or

advisable. Title to all such educational institutions when so

established by appropriate legislative actions of the States, and

to all properties and facilities used in connection therewith,

shall be vested in said Board as the agency of and for the use

and benefit of the said States and citizens thereof; and all such

educational institutions shall be operated, maintained and

financed in the manner herein set out, subject to any provisions

or limitations which may be contained in the legislative Acts of

the State authorizing the creation, establishment and operation

of such educational institutions.

In addition to the power and authority heretofore granted, the

Board shall have the power to enter into such agreements or

arrangements with any of the States and with educational

institutions or agencies, as may be required in the judgment of

the Board, to provide adequate services and facilities for the

graduate, professional, and technical education for the benefit

of the citizens of the respective States residing within the

region, and such additional and general power and authority as

may be vested in the Board from time to time by legislative

enactment of the said States.

Any two (2) or more States who are parties of this Compact shall

have the right to enter into supplemental agreements providing

for the establishment, financing and operation of regional

educational institutions for the benefit of citizens residing

within an area which constitutes a portion of the general region

herein created, such institutions to be financed exclusively by

such States and to be controlled exclusively by the members of

the Board representing such States, provided such agreement is

submitted to and approved by the Board prior to the establishment

of such institutions.

Each State agrees that, when authorized by the Legislature, it

will from time to time make available and pay over to said Board

such funds as may be required for the establishment, acquisition,

operation and maintenance of such regional educational

institutions as may be authorized by the States under the terms

of this Compact, the contribution of each State at all times to

be in the proportion that its population bears to the total

combined population of the States who are parties hereto as shown

from time to time by the most recent official published report of

the Bureau of the Census of the United States of America; or upon

such other basis as may be agreed upon.

This Compact shall not take effect or be binding upon any State

unless and until it shall be approved by proper legislative

action of as many as six (6) or more of the States whose

Governors have subscribed hereto within a period of eighteen (18)

months from the date hereof. When and if six (6) or more States

shall have given legislative approval to this Compact within said

eighteen (18) months period, it shall be and become binding upon

such six (6) or more States sixty (60) days after the date of

legislative approval by the sixth State, and the Governors of

such six (6) or more States shall forthwith name the members of

the Board from their States as hereinabove set out, and the Board

shall then meet on call of the Governor of any State approving

this Compact, at which time the Board shall elect officers, adopt

by-laws, appoint committees and otherwise fully organize. Other

States whose names are subscribed hereto shall thereafter become

parties hereto upon approval of this Compact by legislative

action within two (2) years from the date hereof, upon such

conditions as may be agreed upon at the time. Provided, however,

that with respect to any State whose constitution may require

amendment in order to permit legislative approval of the Compact,

such State or States shall become parties hereto upon approval of

this Compact by legislative action within seven (7) years from

the date hereof, upon such conditions as may be agreed upon at

the time.

After becoming effective this Compact shall thereafter continue

without limitation of time; provided, however, that it may be

terminated at any time by unanimous action of the States; and

provided further that any State may withdraw from this Compact if

such withdrawal is approved by its Legislature, such withdrawal

to become effective two (2) years after written notice thereof to

the Board accompanied by a certified copy of the requisite

legislative action, but such withdrawal shall not relieve the

withdrawing State from its obligations hereunder accruing up to

the effective date of such withdrawal. Any State so withdrawing

shall ipso facto cease to have any claim to or ownership of any

of the property held or vested in the Board or of any of the

funds of the Board held under the terms of this Compact.

If any State shall at any time become in default in the

performance of any of its obligations assumed herein or with

respect to any obligation imposed upon said State as authorized

by and in compliance with the terms and provisions of this

Compact, all rights, privileges and benefits of such defaulting

State, its members on the Board and its citizens, shall ipso

facto be and become suspended from and after the date of such

default. Unless such default shall be remedied and made good

within a period of one year immediately following the date of

such default this Compact may be terminated with respect to such

defaulting State by an affirmative vote of three-fourths (3/4) of

the members of the Board (exclusive of the members representing

the State in default), from and after which time such State shall

cease to be a party to this Compact and shall have no further

claim to or ownership of any of the property held by or vested in

the Board or to any of the funds of the Board held under the

terms of this Compact, but such termination shall in no manner

release such defaulting State from any accrued obligation or

otherwise affect this Compact or the rights, duties, privileges

or obligations of the remaining States thereunder.

IN WITNESS WHEREOF this Compact has been approved and signed by

Governors of the several States, subject to the approval of their

respective Legislatures in the manner hereinabove set out, as of

the 8th day of February, 1948.

STATE OF FLORIDA

By Millard F. Caldwell

Governor

STATE OF MARYLAND

By Wm. Preston Lane, Jr.

Governor

STATE OF GEORGIA

By M.E. Thompson

Governor

STATE OF LOUISIANA

By J.H. Davis

Governor

STATE OF ALABAMA

By James E. Folsom

Governor

STATE OF MISSISSIPPI

By F.L. Wright

Governor

STATE OF TENNESSEE

By Jim McCord

Governor

STATE OF ARKANSAS

By Ben Laney

Governor

COMMONWEALTH OF VIRGINIA

By William M. Tuck

Governor

STATE OF NORTH CAROLINA

By R. Gregg Cherry

Governor

STATE OF SOUTH CAROLINA

By J. Strom Thurmond

Governor

STATE OF TEXAS

By Beauford H. Jester

Governor

STATE OF OKLAHOMA

By Roy J. Turner

Governor

STATE OF WEST VIRGINIA

By Clarence W. Meadows

Governor

Acts 1971, 62nd Leg., p. 3014, ch. 994, Sec. 15, eff. Aug. 30,

1971.

Sec. 160.03. COMPACT APPROVED. The above compact is approved.

The State of Texas is declared to be a party to said compact, and

the agreements, covenants, and obligations contained therein are

declared to be binding on the State of Texas, insofar as is

permissible under the Constitution of the State of Texas.

Acts 1971, 62nd Leg., p. 3018, ch. 994, Sec. 15, eff. Aug. 30,

1971.

Sec. 160.04. GOVERNOR AS REPRESENTATIVE. The State of Texas

shall be represented by the governor in all matters concerning

the regional education program, and he shall have all powers

necessary to effectuate the purposes of the compact including the

power to make contracts with the Board of Control for Southern

Regional Education for the education of Texas citizens in states

other than Texas.

Acts 1971, 62nd Leg., p. 3018, ch. 994, Sec. 15, eff. Aug. 30,

1971.

Sec. 160.05. ENROLLED COPIES. The governor shall sign an

enrolled copy of this chapter and sufficient copies shall be

provided to supply each state approving the compact with an

enrolled copy. The governor shall sign an enrolled copy of

Section 160.06 of this code for submission to the Southern

Regional Education Board.

Acts 1971, 62nd Leg., p. 3018, ch. 994, Sec. 15, eff. Aug. 30,

1971.

Sec. 160.06. CONSENT TO INCREASED MEMBERSHIP. Consent is hereby

given by the State of Texas to the membership of the States of

West Virginia and Delaware in the Southern Regional Education

Compact set out above upon the same terms and conditions as if

each had signed, ratified, and approved the same as one of the

original contracting states, subject to the approval of the other

states party to the compact, and subject to the execution of a

copy of the compact by the governor of each of the respective

states of West Virginia and Delaware, and subject to the approval

of the compact and acceptance of its terms, agreements, and

obligations by their respective Legislatures.

Acts 1971, 62nd Leg., p. 3018, ch. 994, Sec. 15, eff. Aug. 30,

1971.

Sec. 160.07. ACADEMIC COMMON MARKET. (a) The Coordinating

Board, Texas College and University System, is hereby authorized

to participate on behalf of the State of Texas in the interstate

agreement known as the "Academic Common Market," which provides

reciprocal higher educational opportunities to the citizens of

states declared as parties to the Southern Regional Education

Compact.

(b) The governing board of any public institution of higher

education may propose programs and curricula for approval by the

Coordinating Board, Texas College and University System, which

are to be offered to citizens of participating states on a

resident tuition or registration fee basis.

(c) Notwithstanding any other provisions of this code, the

governing board of any public institution of higher education

shall charge nonresident students from participating states

enrolled in programs designated pursuant to this section the same

amount charged resident students in such programs.

Added by Acts 1977, 65th Leg., p. 105, ch. 50, Sec. 1, eff. Aug.

29, 1977.

Sec. 160.08. CONSENT TO MEMBERSHIP OF OKLAHOMA. Consent is

hereby given by the State of Texas to the membership of the State

of Oklahoma in the Southern Regional Education Compact set out in

this chapter on the same terms and conditions as if that state

had signed, ratified, and approved the compact as one of the

original contracting states, subject to the approval of the other

states party to the compact, and subject to the execution of a

copy of the compact by the Governor of Oklahoma, and subject to

the approval of the compact and acceptance of its terms,

agreements, and obligations by the Oklahoma Legislature.

Added by Acts 1985, 69th Leg., ch. 9, Sec. 1, eff. March 28,

1985.



CHAPTER 161. COMPACT FOR EDUCATION

EDUCATION CODE

TITLE 4. COMPACTS

CHAPTER 161. COMPACT FOR EDUCATION

Sec. 161.01. COMPACT ENTERED INTO: TEXT. The Compact for

Education is hereby entered into and enacted into law in the form

substantially as follows:

COMPACT FOR EDUCATION

Article I. Purpose and Policy

Section A. It is the purpose of this compact to:

1. Establish and maintain close cooperation and understanding

among executive, legislative, professional educational and lay

leadership on a nationwide basis at the State and local levels.

2. Provide a forum for the discussion, development,

crystallization and recommendation of public policy alternatives

in the field of education.

3. Provide a clearing house of information on matters relating to

educational problems and how they are being met in different

places throughout the Nation, so that the executive and

legislative branches of State Government and of local communities

may have ready access to the experience and record of the entire

country, and so that both lay and professional groups in the

field of education may have additional avenues for the sharing of

experience and the interchange of ideas in the formation of

public policy in education.

4. Facilitate the improvement of State and local educational

systems so that all of them will be able to meet adequate and

desirable goals in a society which requires continuous

qualitative and quantitative advance in educational

opportunities, methods and facilities.

Section B. It is the policy of this compact to encourage and

promote local and State initiative in the development,

maintenance, improvement and administration of educational

systems and institutions in a manner which will accord with the

needs and advantages of diversity among localities and States.

Section C. The party States recognize that each of them has an

interest in the quality and quantity of education furnished in

each of the other States, as well as in the excellence of its own

educational systems and institutions, because of the highly

mobile character of individuals within the Nation, and because

the products and services contributing to the health, welfare and

economic advancement of each State are supplied in significant

part by persons educated in other States.

Article II. State Defined

As used in this Compact, "State" means a State, territory, or

possession of the United States, the District of Columbia, or the

Commonwealth of Puerto Rico.

Article III. The Commission

Section A. The Education Commission of the States, hereinafter

called "the Commission," is hereby established. The Commission

shall consist of seven members representing each party State. One

of such members shall be the Governor or his designated

representative, and six shall be appointed by and serve at the

pleasure of the Governor, unless the laws of the State otherwise

provide. In addition to any other principles or requirements

which a State may establish for the appointment and service of

its members of the Commission, the guiding principle for the

composition of the membership on the Commission from each party

State shall be that the members representing such State shall, by

virtue of their training, experience, knowledge or affiliations

be in a position collectively to reflect broadly the interests of

the State Government, higher education, the State education

system, local education, lay and professional, public and

non-public educational leadership. Of those appointees, one may

be the head of a State agency or institution, designated by the

Governor, having responsibility for one or more programs of

public education. In addition to the members of the Commission

representing the party States, there may be not to exceed ten

non-voting commissioners selected by the steering committee for

terms of one year. Such commissioners shall represent leading

national organizations of professional educators or persons

concerned with educational administration.

Section B. The members of the Commission shall be entitled to one

vote each on the Commission. No action of the Commission shall be

binding unless taken at a meeting at which a majority of the

total number of votes on the Commission are cast in favor

thereof. Action of the Commission shall be only at a meeting at

which a majority of the commissioners are present. The Commission

shall meet at least once a year. In its bylaws, and subject to

such directions and limitations as may be contained therein, the

Commission may delegate the exercise of any of its powers to the

steering committee or the executive director, except for the

power to approve budgets or requests for appropriations, the

power to make policy recommendations pursuant to Article IV and

adoption of the annual report pursuant to Article III(j).

Section C. The Commission shall have a seal.

Section D. The Commission shall elect annually, from among its

members, a chairman, who shall be a Governor, a vice chairman and

a treasurer. The Commission shall provide for the appointment of

an executive director. Such executive director shall serve at the

pleasure of the Commission, and together with the treasurer and

such other personnel as the Commission may deem appropriate shall

be bonded in such amount as the Commission shall determine. The

executive director shall be secretary.

Section E. Irrespective of the civil service, personnel or other

merit system laws of any of the party States, the executive

director subject to the approval of the steering committee shall

appoint, remove or discharge such personnel as may be necessary

for the performance of the functions of the Commission, and shall

fix the duties and compensation of such personnel. The Commission

in its bylaws shall provide for their personnel policies and

programs of the Commission.

Section F. The Commission may borrow, accept or contract for the

services of personnel from any party jurisdiction, the United

States, or any subdivision or agency of the aforementioned

governments, or from any agency of two or more of the party

jurisdictions or their subdivisions.

Section G. The Commission may accept for any of its purposes and

functions under this compact any and all donations, and grants of

money, equipment, supplies, materials and services, conditional

or otherwise, from any State, the United States, or any other

governmental agency or from any person, firm, association,

foundation, or corporation, and may receive, utilize and dispose

of the same. Any donation or grant accepted by the Commission

pursuant to this paragraph or services borrowed pursuant to

paragraph (f) of this Article shall be reported in the annual

report of the Commission. Such report shall include the nature,

amount and conditions, if any, of the donation, grant, or

services borrowed, and the identity of the donor or lender.

Section H. The Commission may establish and maintain such

facilities as may be necessary for the transacting of its

business. The Commission may acquire, hold, and convey real and

personal property and any interest therein.

Section I. The Commission shall adopt bylaws for the conduct of

its business and shall have the power to amend and rescind these

bylaws. The Commission shall publish its bylaws in convenient

form and shall file a copy thereof and a copy of any amendment

thereto, with the appropriate agency or officer in each of the

party States.

Section J. The Commission annually shall make to the Governor and

legislature of each party State a report covering the activities

of the Commission for the preceding year. The Commission may make

such additional reports as it may deem desirable.

Article IV. Powers

In addition to authority conferred on the Commission by other

provisions of the compact, the Commission shall have authority

to:

1. Collect, correlate, analyze and interpret information and data

concerning educational needs and resources.

2. Encourage and foster research in all aspects of education, but

with special reference to the desirable scope of instruction,

organization, administration, and instructional methods and

standards employed or suitable for employment in public

educational systems.

3. Develop proposals for adequate financing of education as a

whole and at each of its many levels.

4. Conduct or participate in research of the types referred to in

this Article in any instance where the Commission finds that such

research is necessary for the advancement of the purposes and

policies of this compact, utilizing fully the resources of

national associations, regional compact organizations for higher

education, and other agencies and institutions, both public and

private.

5. Formulate suggested policies and plans for the improvement of

public education as a whole, or for any segment thereof, and make

recommendations with respect thereto available to the appropriate

governmental units, agencies and public officials.

6. Do such other things as may be necessary or incidental to the

administration of any of its authority or functions pursuant to

this compact.

Article V. Cooperation With Federal Government

Section A. If the laws of the United States specifically so

provided, or if administrative provision is made therefor within

the Federal Government, the United States may be represented on

the Commission by not to exceed ten representatives. Any such

representative or representatives of the United States shall be

appointed and serve in such manner as may be provided by or

pursuant to Federal law, and may be drawn from any one or more

branches of the Federal Government, but no such representative

shall have a vote on the Commission.

Section B. The Commission may provide information and make

recommendations to any executive or legislative agency or officer

of the Federal Government concerning the common educational

policies of the States, and may advise with any such agencies or

officers concerning any matter of mutual interest.

Article VI. Committees

Section A. To assist in the expeditious conduct of its business

when the full Commission is not meeting, the Commission shall

elect a steering committee of thirty members which, subject to

the provisions of this compact and consistent with the policies

of the Commission, shall be constituted and function as provided

in the bylaws of the Commission. One-third of the voting

membership of the steering committee shall consist of Governors,

and the remainder shall consist of other members of the

Commission. A Federal representative on the Commission may serve

with the steering committee, but without vote. The voting members

of the steering committee shall serve for terms of two years,

except that members elected to the first steering committee of

the Commission shall be elected as follows: fifteen for one year

and fifteen for two years. The chairman, vice chairman, and

treasurer of the Commission shall be members of the steering

committee and, anything in this paragraph to the contrary

notwithstanding, shall serve during their continuance in these

offices. Vacancies in the steering committee shall not affect its

authority to act, but the Commission at its next regularly

ensuing meeting following the occurrence of any vacancy shall

fill it for the unexpired term. No person shall serve more than

two terms as a member of the steering committee; provided that

service for a partial term of one year or less shall not be

counted toward the two-term limitation.

Section B. The Commission may establish advisory and technical

committees composed of State, local, and Federal officials, and

private persons to advise it with respect to any one or more of

its functions. Any advisory or technical committee may, on

request of the States concerned, be established to consider any

matter of special concern to two or more of the party States.

Section C. The Commission may establish such additional

committees as its bylaws may provide.

Article VII. Finance

Section A. The Commission shall advise the Governor or designated

officer or officers of each party State of its budget and

estimated expenditures for such period as may be required by the

laws of that party State. Each of the Commission's budgets of

estimated expenditures shall contain specific recommendations of

the amount or amounts to be appropriated by each of the party

States.

Section B. The total amount of appropriation requests under any

budget shall be apportioned among the party States. In making

such apportionment, the Commission shall devise and employ a

formula which takes equitable account of the populations and per

capita income levels of the party States.

Section C. The Commission shall not pledge the credit of any

party States. The Commission may meet any of its obligations in

whole or in part with funds available to it pursuant to Article

III(g) of this compact, provided that the Commission takes

specific action setting aside such funds prior to incurring an

obligation to be met in whole or in part in such manner. Except

where the Commission makes use of funds available to it pursuant

to Article III(g) thereof, the Commission shall not incur any

obligation prior to the allotment of funds by the party States

adequate to meet the same.

Section D. The Commission shall keep accurate accounts of all

receipts and disbursements. The receipts and disbursements of the

Commission shall be subject to the audit and accounting

procedures established by its bylaws. However, all receipts and

disbursements of funds handled by the Commission shall be audited

yearly by a qualified public accountant, and the report of the

audit shall be included in and become part of the annual reports

of the Commission.

Section E. The accounts of the Commission shall be open at any

reasonable time for inspection by duly constituted officers of

the party States and by any persons authorized by the Commission.

Section F. Nothing contained herein shall be construed to prevent

Commission compliance with laws relating to audit or inspection

of accounts by or on behalf of any government contributing to the

support of the Commission.

Article VIII. Eligible Parties; Entry into and Withdrawal

Section A. This compact shall have as eligible parties all

States, Territories, and Possessions of the United States, the

District of Columbia, and the Commonwealth of Puerto Rico. In

respect of any such jurisdiction not having a Governor, the term

"Governor," as used in this compact, shall mean the closest

equivalent official of such jurisdiction.

Section B. Any State or other eligible jurisdiction may enter

into this compact and it shall become binding thereon when it has

adopted the same: provided that in order to enter into initial

effect, adoption by at least ten eligible party jurisdictions

shall be required.

Section C. Adoption of the compact may be either by enactment

thereof or by adherence thereto by the Governor; provided that in

the absence of enactment, adherence by the Governor shall be

sufficient to make his State a party only until December 31,

1967. During any period when a State is participating in this

compact through gubernatorial action, the Governor shall appoint

those persons who, in addition to himself, shall serve as the

members of the Commission from his State, and shall provide to

the Commission an equitable share of the financial support of the

Commission from any source available to him.

Section D. Except for a withdrawal effective on December 31,

1967, in accordance with paragraph C of this Article, any party

State may withdraw from this compact by enacting a statute

repealing the same, but no such withdrawal shall take effect

until one year after the Governor of the withdrawing State has

given notice in writing of the withdrawal to the Governors of all

other party States. No withdrawal shall affect any liability

already incurred by or chargeable to a party State prior to the

time of such withdrawal.

Article IX. Construction and Severability

This compact shall be liberally construed so as to effectuate the

purposes thereof. The provisions of this compact shall be

severable and if any phrase, clause, sentence or provision of

this compact is declared to be contrary to the constitution of

any State or of the United States, or the application thereof to

any Government, agency, person or circumstance is held invalid,

the validity of the remainder of this compact and the

applicability thereof to any Government, agency, person or

circumstance shall not be affected thereby. If this compact shall

be held contrary to the constitution of any State participating

therein, the compact shall remain in full force and effect as to

the State affected as to all severable matters.

Acts 1971, 62nd Leg., p. 3019, ch. 994, Sec. 15, eff. Sept. 1,

1967.

Sec. 161.02. TEXAS REPRESENTATIVES. The Texas membership to the

Educational Commission of the States shall be the governor or his

designated representative and six citizens of the state,

including the state commissioner of education and the state

commissioner of higher education, who shall be appointed and

serve at the pleasure of the governor. These seven members shall

officially represent Texas on the Education Commission of the

States.

Acts 1971, 62nd Leg., p. 3024, ch. 994, Sec. 15, eff. Sept. 1,

1967. Amended by Acts 1989, 71st Leg., ch. 1000, Sec. 1, eff.

Sept. 1, 1989; Acts 1989, 71st Leg., ch. 1087, Sec. 1, eff. Sept.

1, 1989.

Sec. 161.03. NOTICE OF MEETINGS. The governor's office shall

file with the secretary of state for publication in the Texas

Register a notice of the meetings of the Education Commission of

the States.

Acts 1971, 62nd Leg., p. 3024, ch. 994, Sec. 15, eff. Sept. 1,

1967. Amended by Acts 1989, 71st Leg., ch. 1000, Sec. 2, eff.

Sept. 1, 1989; Acts 1989, 71st Leg., ch. 1087, Sec. 1, eff. Sept.

1, 1989.

Sec. 161.04. ANNUAL REPORT. Before October 1 of each year, the

Compact for Education Commissioners for Texas shall prepare and

file with the presiding officer of each house of the legislature

a complete and detailed report relating to the compact describing

the activities of and accounting for all funds received and

disbursed by the commissioners in the preceding fiscal year. The

report must be included as a part of the annual financial report

of the governor's office.

Added by Acts 1989, 71st Leg., ch. 1000, Sec. 2, eff. Sept. 1,

1989; Acts 1989, 71st Leg., ch. 1087, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 162. INTERSTATE COMPACT ON EDUCATIONAL OPPORTUNITY FOR MILITARY CHILDREN

EDUCATION CODE

TITLE 4. COMPACTS

CHAPTER 162. INTERSTATE COMPACT ON EDUCATIONAL OPPORTUNITY FOR

MILITARY CHILDREN

Sec. 162.001. DEFINITIONS. In this chapter:

(1) "Compact" means the Interstate Compact on Educational

Opportunity for Military Children executed under Section 162.002.

(2) "Compact commissioner" means the individual appointed under

Section 162.004.

Added by Acts 2009, 81st Leg., R.S., Ch.

8, Sec. 1, eff. May 5, 2009.

Sec. 162.002. EXECUTION OF COMPACT. This state enacts the

Interstate Compact on Educational Opportunity for Military

Children and enters into the compact with all other states

legally joining in the compact in substantially the following

form:

INTERSTATE COMPACT ON EDUCATIONAL OPPORTUNITY FOR MILITARY

CHILDREN

ARTICLE I. PURPOSE

It is the purpose of this compact to remove barriers to

educational success imposed on children of military families

because of frequent moves and deployment of their parents by:

A. Facilitating the timely enrollment of children of military

families and ensuring that they are not placed at a disadvantage

due to difficulty in the transfer of education records from the

previous school district(s) or variations in entrance/age

requirements.

B. Facilitating the student placement process through which

children of military families are not disadvantaged by variations

in attendance requirements, scheduling, sequencing, grading,

course content or assessment.

C. Facilitating the qualification and eligibility for

enrollment, educational programs, and participation in

extracurricular academic, athletic, and social activities.

D. Facilitating the on-time graduation of children of military

families.

E. Providing for the promulgation and enforcement of

administrative rules implementing the provisions of this compact.

F. Providing for the uniform collection and sharing of

information between and among member states, schools, and

military families under this compact.

G. Promoting coordination between this compact and other

compacts affecting military children.

H. Promoting flexibility and cooperation between the educational

system, parents, and the student in order to achieve educational

success for the student.

ARTICLE II. DEFINITIONS

As used in this compact, unless the context clearly requires a

different construction:

A. "Active duty" means: full-time duty status in the active

uniformed service of the United States, including members of the

National Guard and Reserve on active duty orders pursuant to 10

U.S.C. Sections 1209 and 1211.

B. "Children of military families" means: a school-aged

child(ren), enrolled in kindergarten through twelfth (12th)

grade, in the household of an active duty member.

C. "Compact commissioner" means: the voting representative of

each compacting state appointed pursuant to Article VIII of this

compact.

D. "Deployment" means: the period one (1) month prior to the

service members' departure from their home station on military

orders through six (6) months after return to their home station.

E. "Education(al) records" means: those official records,

files, and data directly related to a student and maintained by

the school or local education agency, including but not limited

to records encompassing all the material kept in the student's

cumulative folder such as general identifying data, records of

attendance and of academic work completed, records of achievement

and results of evaluative tests, health data, disciplinary

status, test protocols, and individualized education programs.

F. "Extracurricular activities" means: a voluntary activity

sponsored by the school or local education agency or an

organization sanctioned by the local education agency.

Extracurricular activities include, but are not limited to,

preparation for and involvement in public performances, contests,

athletic competitions, demonstrations, displays, and club

activities.

G. "Interstate Commission on Educational Opportunity for

Military Children" means: the commission that is created under

Article IX of this compact, which is generally referred to as

Interstate Commission.

H. "Local education agency" means: a public authority legally

constituted by the state as an administrative agency to provide

control of and direction for kindergarten through twelfth (12th)

grade public educational institutions.

I. "Member state" means: a state that has enacted this compact.

J. "Military installation" means: a base, camp, post, station,

yard, center, homeport facility for any ship, or other activity

under the jurisdiction of the Department of Defense, including

any leased facility, which is located within any of the several

states, the District of Columbia, the Commonwealth of Puerto

Rico, the United States Virgin Islands, Guam, American Samoa, the

Northern Marianas Islands and any other United States territory.

Such term does not include any facility used primarily for civil

works, rivers and harbors projects, or flood control projects.

K. "Non-member state" means: a state that has not enacted this

compact.

L. "Receiving state" means: the state to which a child of a

military family is sent, brought, or caused to be sent or

brought.

M. "Rule" means: a written statement by the Interstate

Commission promulgated pursuant to Article XII of this compact

that is of general applicability, implements, interprets, or

prescribes a policy or provision of the compact, or an

organizational, procedural, or practice requirement of the

Interstate Commission, and has the force and effect of statutory

law in a member state, and includes the amendment, repeal, or

suspension of an existing rule.

N. "Sending state" means: the state from which a child of a

military family is sent, brought, or caused to be sent or

brought.

O. "State" means: a state of the United States, the District of

Columbia, the Commonwealth of Puerto Rico, the United States

Virgin Islands, Guam, American Samoa, the Northern Marianas

Islands and any other United States territory.

P. "Student" means: the child of a military family for whom the

local education agency receives public funding and who is

formally enrolled in kindergarten through twelfth (12th) grade.

Q. "Transition" means: (1) the formal and physical process of

transferring from school to school; or (2) the period of time in

which a student moves from one school in the sending state to

another school in the receiving state.

R. "Uniformed service(s)" means: the Army, Navy, Air Force,

Marine Corps, Coast Guard, as well as the Commissioned Corps of

the National Oceanic and Atmospheric Administration, and Public

Health Services.

S. "Veteran" means: a person who served in the uniformed

services and who was discharged or released therefrom under

conditions other than dishonorable.

ARTICLE III. APPLICABILITY

A. Except as otherwise provided in Section B, this compact shall

apply to the children of:

1. active duty members of the uniformed services as defined in

this compact, including members of the National Guard and Reserve

on active duty orders pursuant to 10 U.S.C. Sections 1209 and

1211;

2. members or veterans of the uniformed services who are

severely injured and medically discharged or retired for a period

of one (1) year after medical discharge or retirement; and

3. members of the uniformed services who die on active duty or

as a result of injuries sustained on active duty for a period of

one (1) year after death.

B. The provisions of this interstate compact shall only apply to

local education agencies as defined in this compact.

C. The provisions of this compact shall not apply to the

children of:

1. inactive members of the national guard and military reserves;

2. members of the uniformed services now retired, except as

provided in Section A;

3. veterans of the uniformed services, except as provided in

Section A; and

4. other U.S. Department of Defense personnel and other federal

agency civilian and contract employees not defined as active duty

members of the uniformed services.

ARTICLE IV. EDUCATIONAL RECORDS AND ENROLLMENT

A. Unofficial or "hand-carried" education records--In the event

that official education records cannot be released to the parents

for the purpose of transfer, the custodian of the records in the

sending state shall prepare and furnish to the parent a complete

set of unofficial education records containing uniform

information as determined by the Interstate Commission. Upon

receipt of the unofficial education records by a school in the

receiving state, the school shall enroll and appropriately place

the student based on the information provided in the unofficial

records pending validation by the official records, as quickly as

possible.

B. Official education records/transcripts--Simultaneous with the

enrollment and conditional placement of the student, the school

in the receiving state shall request the student's official

education record from the school in the sending state. Upon

receipt of this request, the school in the sending state will

process and furnish the official education records to the school

in the receiving state within ten (10) days or within such time

as is reasonably determined under the rules promulgated by the

Interstate Commission.

C. Immunizations--Compacting states shall give thirty (30) days

from the date of enrollment or within such time that does not

exceed thirty (30) days as is reasonably determined under the

rules promulgated by the Interstate Commission, for students to

obtain any immunization(s) required by the receiving state. For

a series of immunizations, initial vaccinations must be obtained

within thirty (30) days or within such time that does not exceed

thirty (30) days as is reasonably determined under the rules

promulgated by the Interstate Commission. The collection and

exchange of information pertaining to immunizations shall be

subject to confidentiality provisions prescribed by federal law.

D. Kindergarten and first grade entrance age--Students shall be

allowed to continue their enrollment at grade level in the

receiving state commensurate with their grade level (including

kindergarten) from a local education agency in the sending state

at the time of transition, regardless of age. A student that has

satisfactorily completed the prerequisite grade level in the

local education agency in the sending state shall be eligible for

enrollment in the next highest grade level in the receiving

state, regardless of age. A student transferring after the start

of the school year in the receiving state shall enter the school

in the receiving state on their validated level from an

accredited school in the sending state.

ARTICLE V. PLACEMENT AND ATTENDANCE

A. Course placement--When the student transfers before or during

the school year, the receiving state school shall initially honor

placement of the student in educational courses based on the

student's enrollment in the sending state school and/or

educational assessments conducted at the school in the sending

state if the courses are offered. Course placement includes but

is not limited to honors, international baccalaureate, advanced

placement, vocational, technical, and career pathways courses.

Continuing the student's academic program from the previous

school and promoting placement in academically and career

challenging courses should be paramount when considering

placement. This does not preclude the school in the receiving

state from performing subsequent evaluations to ensure

appropriate placement and continued enrollment of the student in

the course(s).

B. Educational program placement--The receiving state school

shall initially honor placement of the student in educational

programs based on current educational assessments conducted at

the school in the sending state or participation/placement in

like programs in the sending state. Such programs include, but

are not limited to: (1) gifted and talented programs; and (2)

English as a second language (ESL). This does not preclude the

school in the receiving state from performing subsequent

evaluations to ensure appropriate placement of the student.

C. Special education services--(1) In compliance with the

federal requirements of the Individuals with Disabilities

Education Act (IDEA) (20 U.S.C. Section 1400 et seq.), the

receiving state shall initially provide comparable services to a

student with disabilities based on his/her current Individualized

Education Program (IEP); and (2) In compliance with the

requirements of Section 504 of the Rehabilitation Act (29

U.S.C.A. Section 794), and with Title II of the Americans with

Disabilities Act (42 U.S.C.A. Sections 12131-12165), the

receiving state shall make reasonable accommodations and

modifications to address the needs of incoming students with

disabilities, subject to an existing 504 or Title II Plan, to

provide the student with equal access to education. This does

not preclude the school in the receiving state from performing

subsequent evaluations to ensure appropriate placement of the

student.

D. Placement flexibility--Local education agency administrative

officials shall have flexibility in waiving course/program

prerequisites, or other preconditions for placement in

courses/programs offered under the jurisdiction of the local

education agency.

E. Absence as related to deployment activities--A student whose

parent or legal guardian is an active duty member of the

uniformed services, as defined by the compact, and has been

called to duty for, is on leave from, or immediately returned

from deployment to a combat zone or combat support posting, shall

be granted additional excused absences at the discretion of the

local education agency superintendent to visit with his or her

parent or legal guardian relative to such leave or deployment of

the parent or guardian.

ARTICLE VI. ELIGIBILITY

A. Eligibility for enrollment

1. Special power of attorney, relative to the guardianship of a

child of a military family and executed under applicable law,

shall be sufficient for the purposes of enrollment and all other

actions requiring parental participation and consent.

2. A local education agency shall be prohibited from charging

local tuition to a transitioning military child placed in the

care of a non-custodial parent or other person standing in loco

parentis who lives in a jurisdiction other than that of the

custodial parent.

3. A transitioning military child, placed in the care of a

non-custodial parent or other person standing in loco parentis

who lives in a jurisdiction other than that of the custodial

parent, may continue to attend the school in which he/she was

enrolled while residing with the custodial parent.

B. Eligibility for extracurricular participation--State and

local education agencies shall facilitate the opportunity for

transitioning military children's inclusion in extracurricular

activities, regardless of application deadlines, to the extent

they are otherwise qualified.

ARTICLE VII. GRADUATION

In order to facilitate the on-time graduation of children of

military families, states and local education agencies shall

incorporate the following procedures:

A. Waiver requirements--Local education agency administrative

officials shall waive specific courses required for graduation if

similar coursework has been satisfactorily completed in another

local education agency or shall provide reasonable justification

for denial. Should a waiver not be granted to a student who

would qualify to graduate from the sending school, the local

education agency shall provide an alternative means of acquiring

required coursework so that graduation may occur on time.

B. Exit exams--States shall accept: (1) exit or end-of-course

exams required for graduation from the sending state; or (2)

national norm-referenced achievement tests; or (3) alternative

testing, in lieu of testing requirements for graduation in the

receiving state. In the event the above alternatives cannot be

accommodated by the receiving state for a student transferring in

his or her senior year, then the provisions of Article VII,

Section C, shall apply.

C. Transfers during senior year--Should a military student

transferring at the beginning or during his or her senior year be

ineligible to graduate from the receiving local education agency

after all alternatives have been considered, the sending and

receiving local education agencies shall ensure the receipt of a

diploma from the sending local education agency, if the student

meets the graduation requirements of the sending local education

agency. In the event that one of the states in question is not a

member of this compact, the member state shall use best efforts

to facilitate the on-time graduation of the student in accordance

with Sections A and B of this article.

The Texas commissioner of education shall adopt a passing

standard on one or more national norm-referenced achievement

tests for purposes of permitting a student to whom this compact

applies to meet that standard as a substitute for completing a

specific course or achieving a score on an assessment instrument

otherwise required by this state for graduation. Each passing

standard must be at least as rigorous as the applicable

requirement otherwise imposed by this state for graduation, and

be consistent with college readiness standards adopted under

Section 28.008, Texas Education Code. Before adopting or

revising a passing standard, the commissioner of education must

consider any comments submitted by the Texas Higher Education

Coordinating Board or the State Board of Education.

A passing standard adopted by the commissioner of education is

available only for a student who enrolls in a public school in

this state for the first time after completing the ninth grade or

who reenrolls in a public school in this state at or above the

10th grade level after an absence of at least two years from the

public schools of this state. Each passing standard in effect

when a student first enrolls in a public high school in this

state remains applicable to the student for the duration of the

student's high school enrollment, regardless of any subsequent

revision of the standard.

The commissioner of education may adopt rules as necessary to

implement the commissioner's duties and authority under this

article of the compact.

The Texas Higher Education Coordinating Board shall monitor the

postsecondary educational performance in this state of students

permitted to graduate in accordance with passing standards

adopted by the commissioner of education for purposes of this

compact. Based on the educational performance of those students

in private and public institutions, the coordinating board shall

make recommendations to the commissioner of education regarding

appropriate revisions of the passing standards.

ARTICLE VIII. STATE COORDINATION

A. Each member state shall, through the creation of a State

Council or use of an existing body or board, provide for the

coordination among its agencies of government, local education

agencies, and military installations concerning the state's

participation in, and compliance with, this compact and

Interstate Commission activities. While each member state may

determine the membership of its own State Council, its membership

must include at least: the state superintendent of education,

superintendent of a school district with a high concentration of

military children, representative from a military installation,

one representative each from the legislative and executive

branches of government, and other offices and stakeholder groups

the State Council deems appropriate. A member state that does

not have a school district deemed to contain a high concentration

of military children may appoint a superintendent from another

school district to represent local education agencies on the

State Council.

B. The State Council of each member state shall appoint or

designate a military family education liaison to assist military

families and the state in facilitating the implementation of this

compact.

C. The compact commissioner responsible for the administration

and management of the state's participation in the compact shall

be appointed by the governor or as otherwise determined by each

member state.

D. The compact commissioner and the military family education

liaison designated herein shall be ex-officio members of the

State Council, unless either is already a full voting member of

the State Council.

ARTICLE IX. INTERSTATE COMMISSION ON EDUCATIONAL OPPORTUNITY FOR

MILITARY CHILDREN

The member states hereby create the "Interstate Commission on

Educational Opportunity for Military Children." The activities

of the Interstate Commission are the formation of public policy

and are a discretionary state function. The Interstate

Commission shall:

A. Be a body corporate and joint agency of the member states and

shall have all the responsibilities, powers, and duties set forth

herein, and such additional powers as may be conferred upon it by

a subsequent concurrent action of the respective legislatures of

the member states in accordance with the terms of this compact.

B. Consist of one Interstate Commission voting representative

from each member state who shall be that state's compact

commissioner.

1. Each member state represented at a meeting of the Interstate

Commission is entitled to one vote.

2. A majority of the total member states shall constitute a

quorum for the transaction of business, unless a larger quorum is

required by the bylaws of the Interstate Commission.

3. A representative shall not delegate a vote to another member

state. In the event the compact commissioner is unable to attend

a meeting of the Interstate Commission, the governor or State

Council may delegate voting authority to another person from

their state for a specified meeting.

4. The bylaws may provide for meetings of the Interstate

Commission to be conducted by telecommunication or electronic

communication.

C. Consist of ex-officio, non-voting representatives who are

members of interested organizations. Such ex-officio members, as

defined in the bylaws, may include but not be limited to, members

of the representative organizations of military family advocates,

local education agency officials, parent and teacher groups, the

U.S. Department of Defense, the Education Commission of the

States, the Interstate Agreement on the Qualification of

Educational Personnel, and other interstate compacts affecting

the education of children of military members.

D. Meet at least once each calendar year. The chairperson may

call additional meetings and, upon the request of a simple

majority of the member states, shall call additional meetings.

E. Establish an executive committee, whose members shall include

the officers of the Interstate Commission and such other members

of the Interstate Commission as determined by the bylaws.

Members of the executive committee shall serve a one year term.

Members of the executive committee shall be entitled to one vote

each. The executive committee shall have the power to act on

behalf of the Interstate Commission, with the exception of

rulemaking, during periods when the Interstate Commission is not

in session. The executive committee shall oversee the day-to-day

activities of the administration of the compact including

enforcement and compliance with the provisions of the compact,

its bylaws and rules, and other such duties as deemed necessary.

The U.S. Department of Defense shall serve as an ex-officio,

non-voting member of the executive committee.

F. Establish bylaws and rules that provide for conditions and

procedures under which the Interstate Commission shall make its

information and official records available to the public for

inspection or copying. The Interstate Commission may exempt from

disclosure information or official records to the extent they

would adversely affect personal privacy rights or proprietary

interests.

G. Give public notice of all meetings and all meetings shall be

open to the public, except as set forth in the rules or as

otherwise provided in the compact. The Interstate Commission and

its committees may close a meeting, or portion thereof, where it

determines by two-thirds vote that an open meeting would be

likely to:

1. Relate solely to the Interstate Commission's internal

personnel practices and procedures;

2. Disclose matters specifically exempted from disclosure by

federal and state statute;

3. Disclose trade secrets or commercial or financial information

which is privileged or confidential;

4. Involve accusing a person of a crime, or formally censuring a

person;

5. Disclose information of a personal nature where disclosure

would constitute a clearly unwarranted invasion of personal

privacy;

6. Disclose investigative records compiled for law enforcement

purposes; or

7. Specifically relate to the Interstate Commission's

participation in a civil action or other legal proceeding.

H. Shall cause its legal counsel or designee to certify that a

meeting may be closed and shall reference each relevant

exemptible provision for any meeting, or portion of a meeting,

which is closed pursuant to this provision. The Interstate

Commission shall keep minutes which shall fully and clearly

describe all matters discussed in a meeting and shall provide a

full and accurate summary of actions taken, and the reasons

therefore, including a description of the views expressed and the

record of a roll call vote. All documents considered in

connection with an action shall be identified in such minutes.

All minutes and documents of a closed meeting shall remain under

seal, subject to release by a majority vote of the Interstate

Commission.

I. Shall collect standardized data concerning the educational

transition of the children of military families under this

compact as directed through its rules which shall specify the

data to be collected, the means of collection and data exchange,

and reporting requirements. Such methods of data collection,

exchange, and reporting shall, in so far as is reasonably

possible, conform to current technology and coordinate its

information functions with the appropriate custodian of records

as identified in the bylaws and rules.

J. Shall create a process that permits military officials,

education officials, and parents to inform the Interstate

Commission if and when there are alleged violations of the

compact or its rules or when issues subject to the jurisdiction

of the compact or its rules are not addressed by the state or

local education agency. This section shall not be construed to

create a private right of action against the Interstate

Commission or any member state.

ARTICLE X. POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

A. To provide for dispute resolution among member states.

B. To promulgate rules and take all necessary actions to effect

the goals, purposes, and obligations as enumerated in this

compact. The rules shall have the force and effect of statutory

law and shall be binding in the compact states to the extent and

in the manner provided in this compact.

C. To issue, upon request of a member state, advisory opinions

concerning the meaning or interpretation of the interstate

compact, its bylaws, rules, and actions.

D. To enforce compliance with the compact provisions, the rules

promulgated by the Interstate Commission, and the bylaws, using

all necessary and proper means, including but not limited to the

use of judicial process.

E. To establish and maintain offices which shall be located

within one or more of the member states.

F. To purchase and maintain insurance and bonds.

G. To borrow, accept, hire, or contract for services of

personnel.

H. To establish and appoint committees including, but not

limited to, an executive committee as required by Article IX,

Section E, which shall have the power to act on behalf of the

Interstate Commission in carrying out its powers and duties

hereunder.

I. To elect or appoint such officers, attorneys, employees,

agents, or consultants, and to fix their compensation, define

their duties, and determine their qualifications; and to

establish the Interstate Commission's personnel policies and

programs relating to conflicts of interest, rates of

compensation, and qualifications of personnel.

J. To accept any and all donations and grants of money,

equipment, supplies, materials, and services, and to receive,

utilize, and dispose of it.

K. To lease, purchase, accept contributions or donations of, or

otherwise to own, hold, improve or use any property, real,

personal, or mixed.

L. To sell, convey, mortgage, pledge, lease, exchange, abandon,

or otherwise dispose of any property, real, personal or mixed.

M. To establish a budget and make expenditures.

N. To adopt a seal and bylaws governing the management and

operation of the Interstate Commission.

O. To report annually to the legislatures, governors, judiciary,

and state councils of the member states concerning the activities

of the Interstate Commission during the preceding year. Such

reports shall also include any recommendations that may have been

adopted by the Interstate Commission.

P. To coordinate education, training, and public awareness

regarding the compact, its implementation and operation for

officials and parents involved in such activity.

Q. To establish uniform standards for the reporting, collecting,

and exchanging of data.

R. To maintain corporate books and records in accordance with

the bylaws.

S. To perform such functions as may be necessary or appropriate

to achieve the purposes of this compact.

T. To provide for the uniform collection and sharing of

information between and among member states, schools, and

military families under this compact.

ARTICLE XI. ORGANIZATION AND OPERATION OF THE INTERSTATE

COMMISSION

A. The Interstate Commission shall, by a majority of the members

present and voting, within 12 months after the first Interstate

Commission meeting, adopt bylaws to govern its conduct as may be

necessary or appropriate to carry out the purposes of the

compact, including, but not limited to:

1. Establishing the fiscal year of the Interstate Commission;

2. Establishing an executive committee, and such other

committees as may be necessary;

3. Providing for the establishment of committees and for

governing any general or specific delegation of authority or

function of the Interstate Commission;

4. Providing reasonable procedures for calling and conducting

meetings of the Interstate Commission, and ensuring reasonable

notice of each such meeting;

5. Establishing the titles and responsibilities of the officers

and staff of the Interstate Commission;

6. Providing a mechanism for concluding the operations of the

Interstate Commission and the return of surplus funds that may

exist upon the termination of the compact after the payment and

reserving of all of its debts and obligations;

7. Providing "start-up" rules for initial administration of the

compact.

B. The Interstate Commission shall, by a majority of the

members, elect annually from among its members a chairperson, a

vice-chairperson, and a treasurer, each of whom shall have such

authority and duties as may be specified in the bylaws. The

chairperson or, in the chairperson's absence or disability, the

vice-chairperson, shall preside at all meetings of the Interstate

Commission. The officers so elected shall serve without

compensation or remuneration from the Interstate Commission;

provided that, subject to the availability of budgeted funds, the

officers shall be reimbursed for ordinary and necessary costs and

expenses incurred by them in the performance of their

responsibilities as officers of the Interstate Commission.

C. Executive Committee, Officers, and Personnel

1. The executive committee shall have such authority and duties

as may be set forth in the bylaws, including but not limited to:

a. Managing the affairs of the Interstate Commission in a manner

consistent with the bylaws and purposes of the Interstate

Commission;

b. Overseeing an organizational structure within, and

appropriate procedures for the Interstate Commission to provide

for the creation of rules, operating procedures, and

administrative and technical support functions; and

c. Planning, implementing, and coordinating communications and

activities with other state, federal, and local government

organizations in order to advance the goals of the Interstate

Commission.

2. The executive committee may, subject to the approval of the

Interstate Commission, appoint or retain an executive director

for such period, upon such terms and conditions and for such

compensation, as the Interstate Commission may deem appropriate.

The executive director shall serve as secretary to the Interstate

Commission, but shall not be a member of the Interstate

Commission. The executive director shall hire and supervise such

other persons as may be authorized by the Interstate Commission.

D. The Interstate Commission's executive director and its

employees shall be immune from suit and liability, either

personally or in their official capacity, for a claim for damage

to or loss of property or personal injury or other civil

liability caused or arising out of or relating to an actual or

alleged act, error, or omission that occurred, or that such

person had a reasonable basis for believing occurred, within the

scope of Interstate Commission employment, duties, or

responsibilities; provided, that such person shall not be

protected from suit or liability for damage, loss, injury, or

liability caused by the intentional or wilful and wanton

misconduct of such person.

1. The liability of the Interstate Commission's executive

director and employees or Interstate Commission representatives,

acting within the scope of such person's employment or duties for

acts, errors, or omissions occurring within such person's state

may not exceed the limits of liability set forth under the

constitution and laws of that state for state officials,

employees, and agents. The Interstate Commission is considered

to be an instrumentality of the states for the purposes of any

such action. Nothing in this subsection shall be construed to

protect such person from suit or liability for damage, loss,

injury, or liability caused by the intentional or wilful and

wanton misconduct of such person.

2. The Interstate Commission shall defend the executive director

and its employees and, subject to the approval of the attorney

general or other appropriate legal counsel of the member state

represented by an Interstate Commission representative, shall

defend such Interstate Commission representative in any civil

action seeking to impose liability arising out of an actual or

alleged act, error, or omission that occurred within the scope of

Interstate Commission employment, duties, or responsibilities, or

that the defendant had a reasonable basis for believing occurred

within the scope of Interstate Commission employment, duties, or

responsibilities, provided that the actual or alleged act, error,

or omission did not result from intentional or wilful and wanton

misconduct on the part of such person.

3. To the extent not covered by the state involved, the member

state, or the Interstate Commission, the representatives or

employees of the Interstate Commission shall be held harmless in

the amount of a settlement or judgment, including attorney's fees

and costs, obtained against such persons arising out of an actual

or alleged act, error, or omission that occurred within the scope

of Interstate Commission employment, duties, or responsibilities,

or that such persons had a reasonable basis for believing

occurred within the scope of Interstate Commission employment,

duties, or responsibilities, provided that the actual or alleged

act, error, or omission did not result from intentional or wilful

and wanton misconduct on the part of such persons.

ARTICLE XII. RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. Rulemaking Authority--The Interstate Commission shall

promulgate reasonable rules in order to effectively and

efficiently achieve the purposes of this compact.

Notwithstanding the foregoing, in the event the Interstate

Commission exercises its rulemaking authority in a manner that is

beyond the scope of the purposes of this Act, or the powers

granted hereunder, then such an action by the Interstate

Commission shall be invalid and have no force or effect.

B. Rulemaking Procedure--Rules shall be made pursuant to a

rulemaking process that substantially conforms to the "Model

State Administrative Procedure Act," of 1981 Act, Uniform Laws

Annotated, Volume 15, page 1 (2000), as amended, as may be

appropriate to the operations of the Interstate Commission.

C. Not later than thirty (30) days after a rule is promulgated,

any person may file a petition for judicial review of the rule;

provided, that the filing of such a petition shall not stay or

otherwise prevent the rule from becoming effective unless the

court finds that the petitioner has a substantial likelihood of

success. The court shall give deference to the actions of the

Interstate Commission consistent with applicable law and shall

not find the rule to be unlawful if the rule represents a

reasonable exercise of the Interstate Commission's authority.

D. If a majority of the legislatures of the compacting states

rejects a rule by enactment of a statute or resolution in the

same manner used to adopt the compact, then such rule shall have

no further force and effect in any compacting state.

ARTICLE XIII. OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION

A. Oversight

1. The executive, legislative, and judicial branches of state

government in each member state shall enforce this compact and

shall take all actions necessary and appropriate to effectuate

the compact's purposes and intent. The provisions of this

compact and the rules promulgated hereunder shall have standing

as statutory law.

2. All courts shall take judicial notice of the compact and the

rules in any judicial or administrative proceeding in a member

state pertaining to the subject matter of this compact which may

affect the powers, responsibilities, or actions of the Interstate

Commission.

3. The Interstate Commission shall be entitled to receive all

service of process in any such proceeding, and shall have

standing to intervene in the proceeding for all purposes.

Failure to provide service of process to the Interstate

Commission shall render a judgment or order void as to the

Interstate Commission, this compact, or promulgated rules.

B. Default, Technical Assistance, Suspension, and

Termination--If the Interstate Commission determines that a

member state has defaulted in the performance of its obligations

or responsibilities under this compact, or the bylaws or

promulgated rules, the Interstate Commission shall:

1. Provide written notice to the defaulting state and other

member states, of the nature of the default, the means of curing

the default and any action taken by the Interstate Commission.

The Interstate Commission shall specify the conditions by which

the defaulting state must cure its default.

2. Provide remedial training and specific technical assistance

regarding the default.

3. If the defaulting state fails to cure the default, the

defaulting state shall be terminated from the compact upon an

affirmative vote of a majority of the member states and all

rights, privileges, and benefits conferred by this compact shall

be terminated from the effective date of termination. A cure of

the default does not relieve the offending state of obligations

or liabilities incurred during the period of the default.

4. Suspension or termination of membership in the compact shall

be imposed only after all other means of securing compliance have

been exhausted. Notice of intent to suspend or terminate shall

be given by the Interstate Commission to the governor, the

majority and minority leaders of the defaulting state's

legislature, and each of the member states.

5. The state which has been suspended or terminated is

responsible for all assessments, obligations, and liabilities

incurred through the effective date of suspension or termination

including obligations, the performance of which extends beyond

the effective date of suspension or termination.

6. The Interstate Commission shall not bear any costs relating

to any state that has been found to be in default or which has

been suspended or terminated from the compact, unless otherwise

mutually agreed upon in writing between the Interstate Commission

and the defaulting state.

7. The defaulting state may appeal the action of the Interstate

Commission by petitioning the U.S. District Court for the

District of Columbia or the federal district where the Interstate

Commission has its principal offices. The prevailing party shall

be awarded all costs of such litigation including reasonable

attorney's fees.

C. Dispute Resolution

1. The Interstate Commission shall attempt, upon the request of

a member state, to resolve disputes which are subject to the

compact and which may arise among member states and between

member and non-member states.

2. The Interstate Commission shall promulgate a rule providing

for both mediation and binding dispute resolution for disputes as

appropriate.

D. Enforcement

1. The Interstate Commission, in the reasonable exercise of its

discretion, shall enforce the provisions and rules of this

compact.

2. The Interstate Commission may, by majority vote of the

members, initiate legal action in the U.S. District Court for the

District of Columbia or, at the discretion of the Interstate

Commission, in the federal district where the Interstate

Commission has its principal offices, to enforce compliance with

the provisions of the compact, its promulgated rules and bylaws,

against a member state in default. The relief sought may include

both injunctive relief and damages. In the event judicial

enforcement is necessary, the prevailing party shall be awarded

all costs of such litigation including reasonable attorney's

fees.

3. The remedies herein shall not be the exclusive remedies of

the Interstate Commission. The Interstate Commission may avail

itself of any other remedies available under state law or the

regulation of a profession.

ARTICLE XIV. FINANCING OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall pay, or provide for the

payment of the reasonable expenses of its establishment,

organization, and ongoing activities.

B. The Interstate Commission may levy on and collect an annual

assessment from each member state to cover the cost of the

operations and activities of the Interstate Commission and its

staff, which must be in a total amount sufficient to cover the

Interstate Commission's annual budget as approved each year. The

aggregate annual assessment amount shall be allocated based upon

a formula to be determined by the Interstate Commission, which

shall promulgate a rule binding upon all member states.

C. The Interstate Commission shall not incur obligations of any

kind prior to securing the funds adequate to meet the same; nor

shall the Interstate Commission pledge the credit of any of the

member states, except by and with the authority of the member

state.

D. The Interstate Commission shall keep accurate accounts of all

receipts and disbursements. The receipts and disbursements of

the Interstate Commission shall be subject to the audit and

accounting procedures established under its bylaws. However, all

receipts and disbursements of funds handled by the Interstate

Commission shall be audited yearly by a certified or licensed

public accountant and the report of the audit shall be included

in and become part of the annual report of the Interstate

Commission.

ARTICLE XV. MEMBER STATES, EFFECTIVE DATE, AND AMENDMENT

A. Any state is eligible to become a member state.

B. The compact shall become effective and binding upon

legislative enactment of the compact into law by no less than ten

(10) of the states. The effective date shall be no earlier than

December 1, 2007. Thereafter it shall become effective and

binding as to any other member state upon enactment of the

compact into law by that state. The governors of non-member

states or their designees shall be invited to participate in the

activities of the Interstate Commission on a non-voting basis

prior to adoption of the compact by all states.

C. The Interstate Commission may propose amendments to the

compact for enactment by the member states. No amendment shall

become effective and binding upon the Interstate Commission and

the member states unless and until it is enacted into law by

unanimous consent of the member states.

ARTICLE XVI. WITHDRAWAL AND DISSOLUTION

A. Withdrawal

1. Once effective, the compact shall continue in force and

remain binding upon each and every member state; provided that a

member state may withdraw from the compact by specifically

repealing the statute which enacted the compact into law.

2. Withdrawal from this compact shall be by the enactment of a

statute repealing the same, but shall not take effect until one

(1) year after the effective date of such statute and until

written notice of the withdrawal has been given by the

withdrawing state to the governor of each other member

jurisdiction.

3. The withdrawing state shall immediately notify the

chairperson of the Interstate Commission in writing upon the

introduction of legislation repealing this compact in the

withdrawing state. The Interstate Commission shall notify the

other member states of the withdrawing state's intent to withdraw

within sixty (60) days of its receipt thereof.

4. The withdrawing state is responsible for all assessments,

obligations, and liabilities incurred through the effective date

of withdrawal, including obligations, the performance of which

extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of a member state shall

occur upon the withdrawing state reenacting the compact or upon

such later date as determined by the Interstate Commission.

B. Dissolution of Compact

1. This compact shall dissolve effective upon the date of the

withdrawal or default of the member state which reduces the

membership in the compact to one (1) member state.

2. Upon the dissolution of this compact, the compact becomes

null and void and shall be of no further force or effect, and the

business and affairs of the Interstate Commission shall be

concluded and surplus funds shall be distributed in accordance

with the bylaws.

ARTICLE XVII. SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any

phrase, clause, sentence, or provision is deemed unenforceable,

the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed

to effectuate its purposes.

C. Nothing in this compact shall be construed to prohibit the

applicability of other interstate compacts to which the states

are members.

ARTICLE XVIII. BINDING EFFECT OF COMPACT AND OTHER LAWS

A. Other Laws

1. Nothing herein prevents the enforcement of any other law of a

member state that is not inconsistent with this compact.

2. All member states' laws conflicting with this compact are

superseded to the extent of the conflict.

B. Binding Effect of the Compact

1. All lawful actions of the Interstate Commission, including

all rules and bylaws promulgated by the Interstate Commission,

are binding upon the member states.

2. All agreements between the Interstate Commission and the

member states are binding in accordance with their terms.

3. In the event any provision of this compact exceeds the

constitutional limits imposed on the legislature of any member

state, such provision shall be ineffective to the extent of the

conflict with the constitutional provision in question in that

member state.

Added by Acts 2009, 81st Leg., R.S., Ch.

8, Sec. 1, eff. May 5, 2009.

Sec. 162.003. EFFECT ON TEXAS LAWS. If the laws of this state

conflict with the compact or a rule adopted under that compact,

the compact or rule controls, except that if a conflict exists

between the compact or rule and the Texas Constitution, as

determined by the courts of this state, the Texas Constitution

controls.

Added by Acts 2009, 81st Leg., R.S., Ch.

8, Sec. 1, eff. May 5, 2009.

Sec. 162.004. COMPACT COMMISSIONER. (a) The governor shall

appoint a compact commissioner to be responsible for

administration and management of this state's participation in

the compact.

(b) If the compact commissioner is unable to attend a specific

meeting of the Interstate Commission created under the compact,

the governor shall delegate voting authority for that meeting to

another individual from this state.

(c) The compact commissioner serves at the will of the governor.

Added by Acts 2009, 81st Leg., R.S., Ch.

8, Sec. 1, eff. May 5, 2009.

Sec. 162.005. STATE COORDINATION. (a) The Texas Education

Agency shall provide for coordination among state agencies,

school districts, and military installations concerning this

state's participation in and compliance with the compact and

compact activities, as required by Article VIII of the compact.

(b) To the extent that the compact requires or authorizes a

State Council created in accordance with Article VIII of the

compact to perform a duty or function, the Texas Education Agency

or the commissioner of education, as appropriate, shall perform

that duty or function.

Added by Acts 2009, 81st Leg., R.S., Ch.

8, Sec. 1, eff. May 5, 2009.






TITLE 5. OTHER EDUCATION

CHAPTER 1001. DRIVER AND TRAFFIC SAFETY EDUCATION

EDUCATION CODETITLE 5. OTHER EDUCATIONCHAPTER 1001. DRIVER AND TRAFFIC SAFETY EDUCATIONSUBCHAPTER A. GENERAL PROVISIONSSec. 1001.001. DEFINITIONS. In this chapter:(1) "Agency" means the Texas Education Agency.(2) "Approved driving safety course" means a driving safety course approved by the commissioner.(3) "Commissioner" means the commissioner of education.(4) "Course provider" means an enterprise that:(A) maintains a place of business or solicits business in this state;(B) is operated by an individual, association, partnership, or corporation; and(C) has received an approval for a driving safety course from the commissioner or has been designated by a person who has received that approval to conduct business and represent the person in this state.(5) "Department" means the Texas Department of Public Safety.(6) "Driver education" means a nonvocational course of instruction that provides the knowledge and hands-on experience to prepare persons for written and practical driving tests that lead to authorization to operate a vehicle.(7) "Driver education school" means an enterprise that:(A) maintains a place of business or solicits business in this state; and(B) is operated by an individual, association, partnership, or corporation for educating and training persons at a primary or branch location in driver education or driver education instructor development.(8) "Driver training" means:(A) driver education provided by a driver education school; or(B) driving safety training provided by a driving safety school.(9) "Driver training school" means a driver education school or driving safety school.(10) "Driver training school employee" means a person, other than an owner, who directly or indirectly receives compensation from a driver training school for instructional or other services rendered.(11) "Driver training school owner" means:(A) in the case of a driver training school owned by an individual, the individual;(B) in the case of a driver training school owned by a partnership, all full, silent, or limited partners; or(C) in the case of a driver training school owned by a corporation, the corporation, its directors and officers, and each shareholder owning at least 10 percent of the total of the outstanding shares.(12) "Driving safety course" means a course of instruction intended to improve a driver's knowledge, perception, and attitude about driving.(13) "Driving safety school" means an enterprise that:(A) maintains a place of business or solicits business in this state; and(B) is operated by an individual, association, partnership, or corporation for educating and training persons in driving safety.(14) "Instructor" means an individual who holds a license for the type of instruction being given.(15) "Person" means an individual, firm, partnership, association, corporation, or other private entity or combination of persons.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.002. EXEMPTIONS. (a) An organization is exempt from this chapter if the organization:(1) has 50,000 or more members;(2) qualifies for a tax exemption under Section 501(a), Internal Revenue Code of 1986, as an organization described by Section 501(c)(4) of that code; and(3) conducts for its members and other individuals who are at least 50 years of age a driving safety course that is not used for purposes of Article 45.0511, Code of Criminal Procedure.(b) A driving safety course is exempt from this chapter if the course is taught without providing a uniform certificate of course completion to a person who successfully completes the course.(c) A driver education course is exempt from this chapter, other than Section 1001.055, if the course is:(1) conducted by a vocational driver training school operated to train or prepare a person for a field of endeavor in a business, trade, technical, or industrial occupation;(2) conducted by a school or training program that offers only instruction of purely avocational or recreational subjects as determined by the commissioner;(3) sponsored by an employer to train its own employees without charging tuition;(4) sponsored by a recognized trade, business, or professional organization with a closed membership to instruct the members of the organization; or(5) conducted by a school regulated and approved under another law of this state.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.003. LEGISLATIVE INTENT REGARDING SMALL BUSINESSES. It is the intent of the legislature that agency rules that affect driver training schools that qualify as small businesses be adopted and administered so as to have the least possible adverse economic effect on the schools.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 3For text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 1413, Sec. 4, see other Sec. 1001.004.Sec. 1001.004. COST OF ADMINISTERING CHAPTER. (a) Except as provided by Subsection (b), the cost of administering this chapter shall be included in the state budget allowance for the agency.(b) The commissioner may charge a fee to each driver education school in an amount not to exceed the actual expense incurred in the regulation of driver education courses established under Section 1001.1015.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 3, eff. September 1, 2009.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 1413, Sec. 4For text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 3, see other Sec. 1001.004.Sec. 1001.004. COST OF ADMINISTERING CHAPTER. (a) Except as provided by Subsection (b), the cost of administering this chapter shall be included in the state budget allowance for the agency.(b) The commissioner may charge a fee to each driver education school in an amount not to exceed the actual expense incurred in the regulation of driver education courses established under Section 1001.101(a)(2).

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1413, Sec. 4, eff. March 1, 2010.

SUBCHAPTER B. POWERS AND DUTIESSec. 1001.051. JURISDICTION OVER SCHOOLS. The agency has jurisdiction over and control of driver training schools regulated under this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.052. RULES. The agency shall adopt and administer comprehensive rules governing driving safety courses.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.053. POWERS AND DUTIES OF COMMISSIONER. (a) The commissioner shall:(1) administer the policies of this chapter;(2) enforce minimum standards for driver training schools under this chapter;(3) adopt and enforce rules necessary to administer this chapter; and(4) visit a driver training school or course provider and reexamine the school or course provider for compliance with this chapter.(b) The commissioner may designate a person knowledgeable in the administration of regulating driver training schools to administer this chapter.(c) The commissioner may adopt rules to ensure the integrity of approved driving safety courses and to enhance program quality.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.054. RULES RESTRICTING ADVERTISING OR COMPETITIVE BIDDING. (a) The commissioner may not adopt a rule restricting advertising or competitive bidding by a driver training school except to prohibit a false, misleading, or deceptive practice.(b) The commissioner may not include in rules to prohibit false, misleading, or deceptive practices by a driver training school a rule that restricts:(1) the use of an advertising medium;(2) the outside dimensions of a printed advertisement or outdoor display;(3) the duration of an advertisement; or(4) advertisement under a trade name.(c) The commissioner by rule may restrict advertising by a branch location of a driver training school so that the location adequately identifies the primary location of the school in a solicitation.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.055. DRIVER EDUCATION CERTIFICATES. (a) The agency shall print and supply to each licensed or exempt driver education school driver education certificates to be used for certifying completion of an approved driver education course to satisfy the requirements of Sections 521.204(a)(2) and 521.1601, Transportation Code. The certificates must be numbered serially.(b) The agency by rule shall provide for the design and distribution of the certificates in a manner that, to the greatest extent possible, prevents the unauthorized reproduction or misuse of the certificates.(c) The agency may charge a fee of not more than $4 for each certificate.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 4, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1413, Sec. 5, eff. March 1, 2010.

Sec. 1001.056. UNIFORM CERTIFICATES OF COURSE COMPLETION. (a) In this section, "operator" means a person approved by a course provider to conduct an approved driving safety course.(b) The agency shall provide each licensed course provider with course completion certificate numbers to enable the provider to print and issue agency-approved uniform certificates of course completion.(b-1) Certificate numbering under Subsection (b) must be serial.(c) The agency by rule shall provide for the design of the certificates and the distribution of certificate numbers in a manner that, to the greatest extent possible, prevents the unauthorized production or the misuse of the certificates or certificate numbers.(c-1) A course provider shall provide for the printing and issuance of original and duplicate certificates in a manner that, to the greatest extent possible, prevents the unauthorized production or the misuse of the certificates.(d) A certificate under this section must:(1) be in a form required by the agency; and(2) include an identifying number by which the agency, a court, or the department may verify its authenticity with the course provider.(e) The agency may charge a fee of not more than $4 for each course completion certificate number. A course provider that supplies a certificate to an operator shall collect from the operator a fee equal to the amount of the fee paid to the agency for the certificate number.(f) A course provider license entitles a course provider to purchase certificate numbers for only one approved driving safety course.(g) A course provider shall issue a duplicate certificate by mail or commercial delivery. The commissioner by rule shall determine the amount of the fee for issuance of a duplicate certificate under this subsection.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 928, Sec. 1, eff. September 1, 2005.

Sec. 1001.057. ELECTRONIC TRANSMISSION OF DRIVING SAFETY COURSE INFORMATION. The agency shall investigate options to develop and implement procedures to electronically transmit information relating to driving safety courses to municipal and justice courts.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

SUBCHAPTER C. CURRICULUMText of section as amended by Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 5For text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 1413, Sec. 6, see other Sec. 1001.101.Sec. 1001.101. ADULT AND MINOR DRIVER EDUCATION COURSE CURRICULUM AND TEXTBOOKS. (a) The commissioner by rule shall establish or approve the curriculum and designate the textbooks to be used in a driver education course for minors and adults, including a driver education course conducted by a school district, driver education school, or parent or other individual under Section 521.205, Transportation Code.(b) A driver education course must require the student to complete:(1) 7 hours of behind-the-wheel instruction in the presence of a person who holds a driver education instructor license or who meets the requirements imposed under Section 521.205, Transportation Code;(2) 7 hours of observation instruction in the presence of a person who holds a driver education instructor license or who meets the requirements imposed under Section 521.205, Transportation Code; and(3) 20 hours of behind-the-wheel instruction, including at least 10 hours of instruction that takes place at night, in the presence of an adult who meets the requirements of Section 521.222(d)(2), Transportation Code.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 5, eff. September 1, 2009.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 1413, Sec. 6For text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 5, see other Sec. 1001.101.Sec. 1001.101. DRIVER EDUCATION COURSE CURRICULUM AND EDUCATIONAL MATERIALS. (a) The commissioner by rule shall establish the curriculum and designate the educational materials to be used in:(1) a driver education course for minors and adults; and(2) a driver education course exclusively for adults.(b) A driver education course under Subsection (a)(2) must:(1) be a six-hour course; and(2) include instruction in:(A) alcohol and drug awareness;(B) the traffic laws of this state;(C) highway signs, signals, and markings that regulate, warn, or direct traffic; and(D) the issues commonly associated with motor vehicle accidents, including poor decision-making, risk taking, impaired driving, distraction, speed, failure to use a safety belt, driving at night, failure to yield the right-of-way, and using a wireless communication device while operating a vehicle.(c) A course approved under Subsection (a)(2) may be offered as an online course.(d) A driving safety course or a drug and alcohol driving awareness program may not be approved as a driver education course under Subsection (a)(2).

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1413, Sec. 6, eff. March 1, 2010.

Sec. 1001.1015. ADULT DRIVER EDUCATION COURSE CURRICULUM AND EDUCATIONAL MATERIALS. (a) The commissioner by rule shall establish the curriculum and designate the educational materials to be used in a driver education course exclusively for adults.(b) A driver education course under Subsection (a) must:(1) be a six-hour course; and(2) include instruction in:(A) alcohol and drug awareness;(B) the traffic laws of this state;(C) highway signs, signals, and markings that regulate, warn, or direct traffic; and(D) the issues commonly associated with motor vehicle accidents, including poor decision-making, risk taking, impaired driving, distraction, speed, failure to use a safety belt, driving at night, failure to yield the right-of-way, and using a wireless communication device while operating a vehicle.(c) A course approved under Subsection (a) may be offered as an online course.(d) A driving safety course or a drug and alcohol driving awareness program may not be approved as a driver education course under Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 6, eff. September 1, 2009.

Sec. 1001.102. ALCOHOL AWARENESS INFORMATION. (a) The agency by rule shall require that information relating to alcohol awareness and the effect of alcohol on the effective operation of a motor vehicle be included in the curriculum of any driver education course or driving safety course.(b) In developing rules under this section, the agency shall consult with the department.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.1025. MOTORCYCLE AWARENESS INFORMATION. (a) The agency by rule shall require that information relating to motorcycle awareness, the dangers of failing to yield the right-of-way to a motorcyclist, and the need to share the road with motorcyclists be included in the curriculum of any driver education course or driving safety course.(b) In developing rules under this section, the agency shall consult with the department.

Added by Acts 2009, 81st Leg., R.S., Ch. 1391, Sec. 11, eff. September 1, 2009.

Sec. 1001.103. DRUG AND ALCOHOL DRIVING AWARENESS PROGRAMS. (a) In this section, "drug and alcohol driving awareness program" means a course with emphasis on curricula designed to prevent or deter misuse and abuse of controlled substances.(b) The agency shall develop standards for a separate school certification and approve curricula for drug and alcohol driving awareness programs that include one or more courses. Except as provided by agency rule, a program must be offered in the same manner as a driving safety course.(c) The standards under Subsection (b) may require a course provider to evaluate procedures, projects, techniques, and controls conducted as part of the program.(d) In accordance with Section 461.013(b), Health and Safety Code, the agency and the Texas Commission on Alcohol and Drug Abuse shall enter into a memorandum of understanding for the interagency approval of the required curricula.(e) Notwithstanding Section 1001.056, Subchapter D, and Sections 1001.213 and 1001.303, the commissioner may establish fees in connection with the programs under this section. The fees must be in amounts reasonable and necessary to administer the agency's duties under this section.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.104. HOSPITAL AND REHABILITATION FACILITIES. (a) The agency shall enter into a memorandum of understanding with the Texas Rehabilitation Commission and the department for the interagency development of curricula and licensing criteria for hospital and rehabilitation facilities that teach driver education.(b) The agency shall administer comprehensive rules governing driver education courses adopted by mutual agreement among the agency, the Texas Rehabilitation Commission, and the department.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.105. TEXAS DEPARTMENT OF INSURANCE. The agency shall enter into a memorandum of understanding with the Texas Department of Insurance for the interagency development of a curriculum for driving safety courses.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.106. INFORMATION RELATING TO RAILROAD AND HIGHWAY GRADE CROSSING SAFETY. (a) A driving safety course must include information on railroad and highway grade crossing safety.(b) The commissioner by rule shall provide minimum standards of curriculum relating to operation of vehicles at railroad and highway grade crossings.(c) Sections 1001.454, 1001.456, and 1001.553 do not apply to a violation of this section or a rule adopted under this section.(d) Sections 1001.455(a)(6), 1001.501, 1001.551, 1001.552, and 1001.554 do not apply to a violation of this section.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.107. INFORMATION RELATING TO LITTER PREVENTION. (a) The commissioner by rule shall require that information relating to litter prevention be included in the curriculum of each driver education and driving safety course.(b) In developing rules under this section, the commissioner shall consult the department.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.108. INFORMATION RELATING TO ANATOMICAL GIFTS. (a) The commissioner by rule shall require that information relating to anatomical gifts be included in the curriculum of each driver education course and driving safety course.(b) The curriculum must include information about each matter listed in Section 49.001(a), Health and Safety Code.(c) In developing rules under this section, the commissioner shall consult with the department and the Texas Department of Health.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.110. INFORMATION RELATING TO DRIVING DISTRACTIONS. (a) The commissioner by rule shall require that information relating to the effect of using a wireless communication device or engaging in other actions that may distract a driver on the safe or effective operation of a motor vehicle be included in the curriculum of each driver education course or driving safety course.(b) In developing rules under this section, the commissioner shall consult with the department.

Added by Acts 2009, 81st Leg., R.S., Ch. 516, Sec. 1, eff. September 1, 2009.Added by Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 7, eff. September 1, 2009.

SUBCHAPTER D. FEESSec. 1001.151. APPLICATION, LICENSE, AND REGISTRATION FEES. (a) The commissioner shall collect application, license, and registration fees. The fees must be in amounts sufficient to cover administrative costs and are nonrefundable.(b) The fee for an initial driver education school license is $1,000 plus $850 for each branch location.(c) The fee for an initial driving safety school license is an appropriate amount established by the commissioner not to exceed $200.(d) The fee for an initial course provider license is an appropriate amount established by the commissioner not to exceed $2,000, except that the agency may waive the fee if revenue received from the course provider is sufficient to cover the cost of licensing the course provider.(e) The annual renewal fee for a course provider, driving safety school, driver education school, or branch location is an appropriate amount established by the commissioner not to exceed $200, except that the agency may waive the fee if revenue generated by the issuance of course completion certificate numbers and driver education certificates is sufficient to cover the cost of administering this chapter and Article 45.0511, Code of Criminal Procedure.(f) The fee for a change of address of:(1) a driver education school is $180; and(2) a driving safety school or course provider is $50.(g) The fee for a change of name of:(1) a driver education school or course provider or an owner of a driver education school or course provider is $100; and(2) a driving safety school or owner of a driving safety school is $50.(h) The application fee for each additional driver education or driving safety course at a driver training school is $25.(i) The application fee for:(1) each director is $30; and(2) each assistant director or administrative staff member is $15.(j) Each application for approval of a driving safety course that has not been evaluated by the commissioner must be accompanied by a nonrefundable fee of $9,000.(k) An application for an original driver education or driving safety instructor license must be accompanied by a processing fee of $50 and an annual license fee of $25, except that the commissioner may not collect the processing fee from an applicant for a driver education instructor license who is currently teaching a driver education course in a public school in this state.(l) The commissioner shall establish the amount of the fee for a duplicate license.(m) The commissioner may establish a fee for an application for approval to offer a driver education course by an alternative method of instruction under Section 1001.3541 in an amount the commissioner considers appropriate, not to exceed the amount sufficient to cover the costs of considering the application.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 928, Sec. 2, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 131, Sec. 2, eff. May 23, 2009.

Sec. 1001.152. DUTY TO REVIEW AND RECOMMEND ADJUSTMENTS IN FEE AMOUNTS. The commissioner shall periodically review the amounts of fees and recommend to the legislature adjustments to those amounts.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.153. COMPLAINT INVESTIGATION FEE. (a) The commissioner shall establish the amount of the fee to investigate a driver training school or course provider to resolve a complaint against the school or course provider.(b) The fee may be charged only if:(1) the complaint could not have been resolved solely by telephone or in writing;(2) a representative of the agency visited the school or course provider as a part of the complaint resolution process; and(3) the school or course provider was found to be at fault.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

SUBCHAPTER E. LICENSING OF SCHOOLS AND COURSE PROVIDERSSec. 1001.201. LICENSE REQUIRED. A person may not:(1) operate a school that provides a driver education course unless the person holds a driver education school license;(2) operate a school that provides driving safety courses unless the person holds a driving safety school license; or(3) operate as a course provider unless the person holds a course provider license.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.202. LOCATIONS. (a) A driver education school that teaches a driver education course at one or more branch locations must obtain a separate driver education school license for its main business location and for each branch location. A driver education school may not operate a branch location of a branch location.(b) A driving safety school may use multiple classroom locations to teach a driving safety course if each location:(1) is approved by the parent school and the agency;(2) has the same name as the parent school; and(3) has the same ownership as the parent school.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.203. APPLICATION. To operate or do business in this state, a driver training school must apply to the commissioner for the appropriate license. The application must:(1) be in writing;(2) be in the form prescribed by the commissioner;(3) include all required information; and(4) be verified.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.204. REQUIREMENTS FOR DRIVER EDUCATION SCHOOL LICENSE. The commissioner shall approve an application for a driver education school license if, on investigation of the premises of the school, it is determined that the school:(1) has courses, curricula, and instruction of a quality, content, and length that reasonably and adequately achieve the stated objective for which the courses, curricula, and instruction are offered;(2) has adequate space, equipment, instructional material, and instructors to provide training of good quality in the classroom and behind the wheel;(3) has directors, instructors, and administrators who have adequate educational qualifications and experience;(4) provides to each student before enrollment:(A) a copy of:(i) the refund policy;(ii) the schedule of tuition, fees, and other charges; and(iii) the regulations relating to absence, grading policy, and rules of operation and conduct; and(B) the name, mailing address, and telephone number of the agency for the purpose of directing complaints to the agency;(5) maintains adequate records as prescribed by the commissioner to show attendance and progress or grades and enforces satisfactory standards relating to attendance, progress, and conduct;(6) on completion of training, issues each student a certificate indicating the course name and satisfactory completion;(7) complies with all county, municipal, state, and federal regulations, including fire, building, and sanitation codes and assumed name registration;(8) is financially sound and capable of fulfilling its commitments for training;(9) has administrators, directors, owners, and instructors who are of good reputation and character;(10) maintains and publishes as part of its student enrollment contract the proper policy for the refund of the unused portion of tuition, fees, and other charges if a student fails to take the course or withdraws or is discontinued from the school at any time before completion;(11) does not use erroneous or misleading advertising, either by actual statement, omission, or intimation, as determined by the commissioner;(12) does not use a name similar to the name of another existing school or tax-supported educational institution in this state, unless specifically approved in writing by the commissioner;(13) submits to the agency for approval the applicable course hour lengths and curriculum content for each course offered by the school;(14) does not owe an administrative penalty under this chapter; and(15) meets any additional criteria required by the agency.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.205. REQUIREMENTS FOR DRIVING SAFETY SCHOOL LICENSE. The commissioner shall approve an application for a driving safety school license if on investigation the agency determines that the school:(1) has driving safety courses, curricula, and instruction of a quality, content, and length that reasonably and adequately achieve the stated objective for which the course, curricula, and instruction are developed by the course provider;(2) has adequate space, equipment, instructional material, and instructors to provide training of good quality;(3) has instructors and administrators who have adequate educational qualifications and experience;(4) maintains adequate records as prescribed by the commissioner to show attendance and progress or grades and enforces satisfactory standards relating to attendance, progress, and conduct;(5) complies with all county, municipal, state, and federal laws, including fire, building, and sanitation codes and assumed name registration;(6) has administrators, owners, and instructors who are of good reputation and character;(7) does not use erroneous or misleading advertising, either by actual statement, omission, or intimation, as determined by the commissioner;(8) does not use a name similar to the name of another existing school or tax-supported educational establishment in this state, unless specifically approved in writing by the commissioner;(9) maintains and uses the approved contract and policies developed by the course provider;(10) does not owe an administrative penalty under this chapter;(11) will not provide a driving safety course to a person for less than $25; and(12) meets additional criteria required by the commissioner.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.206. REQUIREMENTS FOR COURSE PROVIDER LICENSE. The commissioner shall approve an application for a course provider license if on investigation the agency determines that:(1) the course provider has an approved course that at least one licensed driving safety school is willing to offer;(2) the course provider has adequate educational qualifications and experience;(3) the course provider will:(A) develop and provide to each driving safety school that offers the approved course a copy of:(i) the refund policy; and(ii) the regulations relating to absence, grading policy, and rules of operation and conduct; and(B) provide to the driving safety school the name, mailing address, and telephone number of the agency for the purpose of directing complaints to the agency;(4) a copy of the information provided to each driving safety school under Subdivision (3) will be provided to each student by the school before enrollment;(5) not later than the 15th working day after the date the person successfully completes the course, the course provider will mail a uniform certificate of course completion to the person indicating the course name and successful completion;(6) the course provider maintains adequate records as prescribed by the commissioner to show attendance and progress or grades and enforces satisfactory standards relating to attendance, progress, and conduct;(7) the course provider complies with all county, municipal, state, and federal laws, including assumed name registration and other applicable requirements;(8) the course provider is financially sound and capable of fulfilling its commitments for training;(9) the course provider is of good reputation and character;(10) the course provider maintains and publishes as a part of its student enrollment contract the proper policy for the refund of the unused portion of tuition, fees, and other charges if a student fails to take the course or withdraws or is discontinued from the school at any time before completion;(11) the course provider does not use erroneous or misleading advertising, either by actual statement, omission, or intimation, as determined by the commissioner;(12) the course provider does not use a name similar to the name of another existing school or tax-supported educational institution in this state, unless specifically approved in writing by the commissioner;(13) the course provider does not owe an administrative penalty under this chapter; and(14) the course provider meets additional criteria required by the commissioner.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.207. BOND REQUIREMENTS: DRIVER EDUCATION SCHOOL. (a) Before a driver education school may be issued a license, the school must file a corporate surety bond with the commissioner in the amount of:(1) $10,000 for the primary location of the school; and(2) $5,000 for each branch location.(b) A bond issued under Subsection (a) must be:(1) issued in a form approved by the commissioner;(2) issued by a company authorized to do business in this state;(3) payable to the state to be used only for payment of a refund due to a student or potential student;(4) conditioned on the compliance of the school and its officers, agents, and employees with this chapter and rules adopted under this chapter; and(5) issued for a period corresponding to the term of the license.(c) Posting of a bond in the amount required under Subsection (a) satisfies the requirements for financial stability for driver education schools under this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.208. BOND NOT REQUIRED FOR DRIVING SAFETY SCHOOL. A driving safety school is not required to post a surety bond.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.209. BOND REQUIREMENTS: COURSE PROVIDER. (a) Before a course provider may be issued a license, the course provider must provide a corporate surety bond in the amount of $25,000.(b) A bond issued under Subsection (a) must be:(1) issued by a company authorized to do business in this state;(2) payable to the state to be used:(A) for payment of a refund due a student of the course provider's approved course;(B) to cover the payment of unpaid fees or penalties assessed by the agency; or(C) to recover any cost associated with providing course completion certificate numbers, including the cancellation of certificate numbers;(3) conditioned on the compliance of the course provider and its officers, agents, and employees with this chapter and rules adopted under this chapter; and(4) issued for a period corresponding to the term of the license.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 928, Sec. 3, eff. September 1, 2005.

Sec. 1001.210. ALTERNATE FORM OF SECURITY. Instead of the bond required by Section 1001.207 or 1001.209, a driver education school or course provider may provide another form of security that is:(A) approved by the commissioner; and(B) in the amount required for a comparable bond under Section 1001.207 or 1001.209.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.211. ISSUANCE AND FORM OF LICENSE. (a) The commissioner shall issue a license to an applicant for a license under this subchapter if:(1) the application is submitted in accordance with this subchapter; and(2) the applicant meets the requirements of this chapter.(b) A license must be in a form determined by the commissioner and must show in a clear and conspicuous manner:(1) the date of issuance, effective date, and term of the license;(2) the name and address of the driver training school or course provider;(3) the authority for and conditions of approval;(4) the commissioner's signature; and(5) any other fair and reasonable representation that is consistent with this chapter and that the commissioner considers necessary.(c) An applicant may obtain both a driver education school license and a driving safety school license.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.212. NOTICE OF DENIAL OF LICENSE. The commissioner shall provide a person whose application for a license under this subchapter is denied a written statement of the reasons for the denial.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.213. LICENSE NOT TRANSFERABLE; CHANGE OF OWNERSHIP. (a) A license under this subchapter may not be transferred and is the property of the state.(b) If a change in ownership of a driver training school or course provider is proposed, a new owner shall apply for a new school or course provider license at least 30 days before the date of the change.(c) Instead of the fees required by Section 1001.151, the fee for a new driver education school or course provider license under Subsection (b) is $500, plus $200 for each branch location, if:(1) the new owner is substantially similar to the previous owner; and(2) there is no significant change in the management or control of the driver education school or course provider.(d) The commissioner is not required to reinspect a school or a branch location after a change of ownership.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.214. DUPLICATE LICENSE. A duplicate license may be issued to a driver training school or course provider if:(1) the original license is lost or destroyed; and(2) an affidavit of that fact is filed with the agency.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

SUBCHAPTER F. LICENSING OF INSTRUCTORSSec. 1001.251. LICENSE REQUIRED FOR INSTRUCTOR. (a) A person may not teach or provide driver education, either as an individual or in a driver education school, or conduct any phase of driver education, unless the person holds a driver education instructor license issued by the agency.(b) A person may not teach or provide driving safety training, either as an individual or in a driving safety school, or conduct any phase of driving safety education, unless the person holds a driving safety instructor license issued by the agency. This subsection does not apply to an instructor of a driving safety course that does not provide a uniform certificate of course completion to its graduates.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.252. SIGNATURE AND SEAL ON LICENSE REQUIRED. A license under this subchapter must be signed by the commissioner.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.253. DRIVER EDUCATION INSTRUCTOR TRAINING. (a) The commissioner shall establish standards for certification of professional and paraprofessional personnel who conduct driver education programs in driver education schools.(b) A driver education instructor license authorizing a person to teach or provide behind-the-wheel training may not be issued unless the person has successfully completed six semester hours of driver and traffic safety education or a program of study in driver education approved by the commissioner from an approved driver education school.(c) A person who holds a driver education instructor license authorizing behind-the-wheel training may not be approved to assist a classroom instructor in the classroom phase of driver education unless the person has successfully completed the three additional semester hours of training required for a classroom instructor or a program of study in driver education approved by the commissioner.(d) Except as provided by Section 1001.254, a driver education instructor license authorizing a person to teach or provide classroom training may not be issued unless the person:(1) has completed nine semester hours of driver and traffic safety education or a program of study in driver education approved by the commissioner from an approved driver education school; and(2) holds a teaching certificate and any additional certification required to teach driver education.(e) A driver education instructor who has completed the educational requirements prescribed by Subsection (d)(1) may not teach instructor training classes unless the instructor has successfully completed a supervising instructor development program consisting of at least six additional semester hours or a program of study in driver education approved by the commissioner that includes administering driver education programs and supervising and administering traffic safety education.(f) A driver education school may submit for agency approval a curriculum for an instructor development program for driver education instructors. The program must:(1) be taught by a person who has completed a supervising instructor development program under Subsection (e); and(2) satisfy the requirements of this section for the particular program or type of training to be provided.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.254. TEMPORARY LICENSE. (a) A temporary driver education instructor license may be issued authorizing a person to teach or provide classroom driver education training if the person:(1) has completed the educational requirements prescribed by Section 1001.253(d)(1);(2) holds a Texas teaching certificate with an effective date before February 1, 1986;(3) meets all license requirements, other than successful completion of the examination required under rules adopted by the State Board for Educator Certification to revalidate the teaching certificate; and(4) demonstrates, in a manner prescribed by the commissioner, the intention to comply with the examination requirement at the first available opportunity.(b) A license issued under this section is valid for six months and may not be renewed.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.255. REGULATION OF CERTAIN DRIVER EDUCATION INSTRUCTORS. (a) The agency shall regulate as a driver education school a driver education instructor who:(1) teaches driver education courses in a county having a population of 50,000 or less; and(2) does not teach more than 200 students annually.(b) An instructor described by Subsection (a) must submit to the agency an application for an initial or renewal driver education school license, together with all required documentation and information.(c) The commissioner may waive initial or renewal driver education school license fees or the fee for a director or administrative staff member.(d) An instructor described by Subsection (a) is not exempt from a licensing requirement or fee.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.256. DUPLICATE LICENSE. A duplicate license may be issued to a driver education instructor or driving safety instructor if:(1) the original license is lost or destroyed; and(2) an affidavit of that fact is filed with the agency.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.257. DENIAL OF LICENSE. The commissioner may not issue or renew a driver education instructor license, including a temporary license, to a person who has six or more points assigned to the person's driver's license under Subchapter B, Chapter 708, Transportation Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 12.04, eff. September 1, 2009.Added by Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 8, eff. September 1, 2009.

SUBCHAPTER G. LICENSE EXPIRATION AND RENEWALSec. 1001.301. EXPIRATION OF SCHOOL OR COURSE PROVIDER LICENSE. The term of a driver education school, driving safety school, or course provider license may not exceed one year.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.302. EXPIRATION OF INSTRUCTOR LICENSE. The term of a driver education instructor or driving safety instructor license may not exceed one year.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.303. RENEWAL OF SCHOOL OR COURSE PROVIDER LICENSE. (a) To renew the license of a driver education school, driving safety school, or course provider, the school or course provider must submit to the commissioner a complete application for renewal at least 30 days before the expiration date of the license.(b) A school or course provider that does not comply with Subsection (a) must, as a condition of renewal of the person's license, pay a late renewal fee. The late renewal fee is in addition to the annual renewal fee. The late renewal fee must be in the amount established by board rule of at least $100, subject to Subchapter D.(c) The commissioner may reexamine a driver education school's premises.(d) The commissioner shall renew or cancel the driver education school, driving safety school, or course provider license.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.304. RENEWAL OF INSTRUCTOR LICENSE. (a) An application to renew a driver education instructor or driving safety instructor license must include evidence of completion of continuing education and be postmarked at least 30 days before the expiration date of the license.(b) The continuing education must be:(1) in courses approved by the commissioner; and(2) for the number of hours established by the commissioner.(c) An applicant who does not comply with Subsection (a) must pay a late renewal fee of $25.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

SUBCHAPTER H. PRACTICE BY LICENSE HOLDERSSec. 1001.351. COURSE PROVIDER RESPONSIBILITIES. (a) Not later than the 15th working day after the course completion date, a course provider or a person at the course provider's facilities shall issue a uniform certificate of course completion by mail or commercial delivery to a person who successfully completes an approved driving safety course.(b) A course provider shall electronically submit to the agency in the manner established by the agency data identified by the agency relating to uniform certificates of course completion issued by the course provider.(c) A course provider shall conduct driving safety instructor development courses for its approved driving safety courses.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 928, Sec. 4, eff. September 1, 2005.

Sec. 1001.352. FEES FOR DRIVING SAFETY COURSE. A course provider shall charge each student:(1) at least $25 for a driving safety course; and(2) a fee of at least $3 for course materials and for supervising and administering the course.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.353. DRIVER TRAINING COURSE AT PUBLIC OR PRIVATE SCHOOL. A driver training school may conduct a driver training course at a public or private school for students of the public or private school as provided by an agreement with the public or private school. The course is subject to any law applicable to a course conducted at the main business location of the driver training school.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.354. LOCATIONS AUTHORIZED FOR DRIVING SAFETY COURSE. (a) A driving safety course may be taught at a driving safety school if the school is approved by the agency.(b) A driving safety school may teach an approved driving safety course by an alternative method that does not require students to be present in a classroom if the commissioner approves the alternative method. The commissioner may approve the alternative method if:(1) the commissioner determines that the approved driving safety course can be taught by the alternative method; and(2) the alternative method includes testing and security measures that are at least as secure as the measures available in the usual classroom setting.(c) On approval, the alternative method is considered to satisfy the requirements of this chapter for a driving safety course.(d) A location at which a student receives supplies or equipment for a course under Subsection (b) is considered a classroom of the school providing the course.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.3541. ALTERNATIVE METHOD OF INSTRUCTION FOR DRIVER EDUCATION COURSE. (a) A driver education school may teach all or part of the classroom portion of an approved driver education course by an alternative method of instruction that does not require students to be present in a classroom if the commissioner approves the alternative method.(b) The commissioner may approve the alternative method only if:(1) the alternative method includes testing and security measures that the commissioner determines are at least as secure as the measures available in the usual classroom setting; and(2) the course, with the use of the alternative method, satisfies any other requirement applicable to a course in which the classroom portion is taught to students in the usual classroom setting.

Added by Acts 2009, 81st Leg., R.S., Ch. 131, Sec. 1, eff. May 23, 2009.

Sec. 1001.355. WITHHOLDING CERTAIN RECORDS. A driver training school may withhold a student's diploma or certificate of completion until the student fulfills the student's financial obligation to the school.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.356. REQUIREMENT TO CARRY LICENSE. A driver education instructor or driving safety instructor shall carry the person's instructor license at all times while instructing a driver education course or driving safety course.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.357. CONTRACT WITH UNLICENSED DRIVER TRAINING SCHOOL. A contract entered into with a person for a course of instruction by or on behalf of a person operating an unlicensed driver training school is unenforceable.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

SUBCHAPTER I. REFUND POLICIESSec. 1001.401. CANCELLATION AND SETTLEMENT POLICY. As a condition for obtaining a driver education school license or course provider license, the school or course provider must maintain a cancellation and settlement policy that provides a full refund of all money paid by a student if:(1) the student cancels the enrollment contract before midnight of the third day, other than a Saturday, Sunday, or legal holiday, after the date the enrollment contract is signed by the student, unless the student successfully completes the course or receives a failing grade on the course examination; or(2) the enrollment of the student was procured as a result of a misrepresentation in:(A) advertising or promotional materials of the school or course provider; or(B) a representation made by an owner or employee of the school or course provider.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.402. TERMINATION POLICY. (a) As a condition for obtaining a driver education school license, the school must maintain a policy for the refund of the unused portion of tuition, fees, and other charges if a student, after expiration of the cancellation period described by Section 1001.401, does not enter the course or withdraws or is discontinued from the course at any time before completion.(b) The policy must provide that:(1) refunds are based on the period of enrollment computed on the basis of course time expressed in clock hours;(2) the effective date of the termination for refund purposes is the earliest of:(A) the last day of attendance, if the student's enrollment is terminated by the school;(B) the date the school receives written notice from the student; or(C) the 10th school day after the last day of attendance;(3) if tuition is collected in advance of entrance and if a student does not enter the school, terminates enrollment, or withdraws, the school:(A) may retain not more than $50 as an administrative expense; and(B) shall refund that portion of the student's remaining classroom tuition and fees and behind-the-wheel tuition and fees that corresponds to services the student does not receive;(4) the school shall refund items of extra expense to the student, including instructional supplies, books, laboratory fees, service charges, rentals, deposits, and all other charges not later than the 30th day after the effective date of enrollment termination if:(A) the extra expenses are separately stated and shown in the information provided to the student before enrollment; and(B) the student returns to the school any school property in the student's possession; and(5) refunds shall be completed not later than the 30th day after the effective date of enrollment termination.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.403. REFUND FOR DISCONTINUED COURSE. On the discontinuation of a course by a driver education school or a course provider that prevents a student from completing the course, all tuition and fees paid become refundable.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.404. INTEREST ON REFUND. (a) If a refund is not timely made, the driver education school or course provider shall pay interest on the amount of the refund. Interest begins to accrue on the first day after the expiration of the refund period and ends on the day preceding the date the refund is made.(b) The commissioner shall establish annually the rate of interest for a refund at a rate sufficient to provide a deterrent to the retention of student money.(c) The agency may except a driver education school or course provider from the payment of interest if the school or course provider makes a good-faith effort to refund tuition, fees, and other charges but is unable to locate the student to whom the refund is owed. On request of the agency, the school or course provider shall document the effort to locate a student.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

SUBCHAPTER J. PROHIBITED PRACTICES AND DISCIPLINARY ACTIONSSec. 1001.451. PROHIBITED PRACTICES. A person may not:(1) use advertising designed to mislead or deceive a prospective student;(2) fail to notify the commissioner of the discontinuance of the operation of a driver training school before the fourth working day after the date of cessation of classes and make available accurate records as required by this chapter;(3) issue, sell, trade, or transfer:(A) a uniform certificate of course completion or driver education certificate to a person or driver training school not authorized to possess the certificate;(B) a uniform certificate of course completion to a person who has not successfully completed an approved, six-hour driving safety course; or(C) a driver education certificate to a person who has not successfully completed a commissioner-approved driver education course;(4) negotiate a promissory instrument received as payment of tuition or another charge before the student completes 75 percent of the course, except that before that time the instrument may be assigned to a purchaser who becomes subject to any defense available against the school named as payee; or(5) conduct any part of an approved driver education course or driving safety course without having an instructor physically present in appropriate proximity to the student for the type of instruction being given.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.452. COURSE OF INSTRUCTION. A driver training school may not maintain, advertise, solicit for, or conduct a course of instruction in this state before the later of:(1) the 30th day after the date the school applies for a driver training school license; or(2) the date the school receives a driver training school license from the commissioner.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.453. DISTRIBUTION OF WRITTEN INFORMATION ON COURSE PROVIDER. (a) A person may not distribute within 500 feet of a court with jurisdiction over an offense to which Article 45.0511, Code of Criminal Procedure, applies written information that advertises a course provider.(b) A course provider loses its course provider status if the course provider or the course provider's agent, employee, or representative violates this section.(c) This section does not apply to distribution of information:(1) by a court; or(2) to a court to advise the court of the availability of the course or to obtain approval of the course.(d) Sections 1001.454, 1001.456(a), and 1001.553 do not apply to a violation of this section or a rule adopted under this section.(e) Sections 1001.455(a)(6), 1001.501, 1001.551, 1001.552, and 1001.554 do not apply to a violation of this section.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.454. REVOCATION OF OR PLACEMENT OF CONDITIONS ON SCHOOL OR COURSE PROVIDER LICENSE. (a) The commissioner may revoke the license of a driver training school or course provider or may place reasonable conditions on the school or course provider if the commissioner has reasonable cause to believe that the school or course provider has violated this chapter or a rule adopted under this chapter.(b) On revocation of or placement of conditions on the license, the commissioner shall notify the license holder, in writing, of the action and the grounds for the action.(c) The commissioner may reexamine a school or course provider two or more times during any year in which the commissioner provides a notice relating to the school or course provider under this section.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.455. DENIAL, SUSPENSION, OR REVOCATION OF INSTRUCTOR LICENSE. (a) The agency may deny an application for an instructor license or suspend or revoke the license of an instructor if the instructor:(1) fails to meet a requirement for issuance of or holding a license under this chapter;(2) permits fraud or engages in fraudulent practices relating to the application;(3) induces or countenances fraud or fraudulent practices on the part of an applicant for a driver's license or permit;(4) permits or engages in any other fraudulent practice in an action between the applicant or license holder and the public;(5) fails to comply with agency rules relating to driver instruction; or(6) fails to comply with this chapter.(b) Not later than the 10th day after the date of a denial, suspension, or revocation under this section, the agency shall notify the applicant or license holder of that action by certified mail.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.456. OTHER DISCIPLINARY ACTIONS. (a) If the agency believes that a driver education school or instructor has violated this chapter or a rule adopted under this chapter, the agency may, without notice:(1) order a peer review;(2) suspend the enrollment of students in the school or the offering of instruction by the instructor; or(3) suspend the right to purchase driver education certificates.(b) If the agency believes that a course provider, driving safety school, or driving safety instructor has violated this chapter or a rule adopted under this chapter, the agency may, without notice:(1) order a peer review of the course provider, driving safety school, or driving safety instructor;(2) suspend the enrollment of students in the school or the offering of instruction by the instructor; or(3) suspend the right to purchase course completion certificate numbers.(c) A peer review ordered under this section must be conducted by a team of knowledgeable persons selected by the agency. The team shall provide the agency with an objective assessment of the content of the school's or course provider's curriculum and its application. The school or course provider shall pay the costs of the peer review.(d) A suspension of enrollment under Subsection (a)(2) or (b)(2) means a ruling by the commissioner that restricts a school from:(1) accepting enrollments or reenrollments;(2) advertising;(3) soliciting; or(4) directly or indirectly advising prospective students of its program or course offerings.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 928, Sec. 5, eff. September 1, 2005.

Sec. 1001.457. TERM OF LICENSE SUSPENSION. A license may not be suspended for less than 30 days or more than one year.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.458. SURRENDER OF LICENSE. (a) A license holder whose license is suspended or revoked shall surrender the license to the agency not later than the fifth day after the date of suspension or revocation.(b) The agency may reinstate a suspended license on full compliance by the license holder with this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.459. APPEAL AND REQUEST FOR HEARING. (a) A person aggrieved by a denial, suspension, or revocation of a license may appeal the action and request a hearing before the commissioner.(b) The request must be submitted not later than the 15th day after the date the person receives notice under Section 1001.455. On receipt of a request for a hearing, the commissioner shall set a time and place for the hearing and send notice of the time and place to the aggrieved person.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.460. HEARING. (a) The hearing on an appeal shall be held not later than the 30th day after the date the request for a hearing is received under Section 1001.459.(b) Except as provided by Subsection (e), the commissioner shall conduct the hearing and may administer oaths and issue subpoenas for the attendance of witnesses and the production of relevant books, papers, and documents.(c) At the hearing, the aggrieved person may appear in person or by counsel and present evidence. Any interested person may appear and present oral or documentary evidence.(d) Based on the evidence submitted at the hearing, the commissioner shall take the action the commissioner considers necessary in connection with the denial, suspension, or revocation of the license. Not later than the 10th day after the date of the hearing, the commissioner shall notify the aggrieved person by certified mail of the commissioner's decision.(e) The agency may contract with another entity to conduct a hearing under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.461. JUDICIAL REVIEW. (a) A decision under Section 1001.460 may be appealed to a district court in Travis County.(b) Unless stayed by the court on a showing of good cause, the commissioner's decision may not be superseded during appeal.(c) On filing the appeal, citation shall be served on the commissioner, who shall make a complete record of all proceedings before the commissioner and certify a copy to the court.(d) Trial is before the court and shall be based on the record before the commissioner. The court shall make its decision based on the record. The court shall affirm the commissioner's decision if the court finds substantial evidence in the record to support the decision, unless the court finds the commissioner's decision to be:(1) arbitrary and capricious;(2) in violation of the constitution or a law of the United States or this state; or(3) in violation of a rule adopted by the commissioner under this chapter.(e) A decision of the court is subject to appeal in the manner provided for civil actions generally.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

SUBCHAPTER K. CLASS ACTION SUITSSec. 1001.501. AUTHORITY TO BRING CLASS ACTION. (a) A person who is injured by an act taken or permitted in violation of this chapter may, on behalf of the person and others similarly situated, bring an action in a district court, regardless of the amount in controversy, for damages, temporary or permanent injunctive relief, declaratory relief, or other relief in accordance with Rule 42, Texas Rules of Civil Procedure. Venue for an action under this section is in Travis County.(b) A person who files an action under this section shall promptly notify the attorney general. The attorney general may join in the action as a party plaintiff on the filing of an application not later than the 30th day after the date the action is filed.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.502. NOTICE. (a) In a class action under Section 1001.501, the court:(1) shall direct the defendant to serve the best notice practicable on each member of the class; and(2) may direct that individual notice be served on each member of the class who can be identified through reasonable efforts.(b) The notice must inform each recipient that:(1) the person is thought to be a member of the class; and(2) if the person is a member of the class, the person may enter an appearance and join in the action.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.503. JUDGMENT. (a) The court shall enter judgment in the class action in a form that may be justified.(b) Damages may be awarded only to a member of the class joined as a party plaintiff. All other relief granted by the court inures to the benefit of all members of the class.(c) A prevailing plaintiff in a class action shall be awarded court costs and reasonable attorney's fees. A legal aid society or legal services program that represents a prevailing plaintiff shall be awarded a service fee instead of attorney's fees.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

SUBCHAPTER L. PENALTIES AND ENFORCEMENT PROVISIONSSec. 1001.551. INJUNCTION IN GENERAL. (a) If a person violates this chapter, the commissioner, through the attorney general, shall apply in the state's name for an order to enjoin the violation of or to enforce compliance with this chapter.(b) On a finding by a court in which a verified petition is filed that a person has violated this chapter, the court may issue, without notice or bond, a temporary restraining order enjoining the continued violation of this chapter. If after a hearing it is established that the person has violated or is violating this chapter, the court may issue a permanent injunction to enjoin the violation of or to enforce compliance with this chapter.(c) A proceeding under this section is in addition to any other remedy or penalty provided by this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.552. INJUNCTION AGAINST SCHOOL. (a) If the commissioner believes that a driver training school has violated this chapter, the commissioner shall apply for an injunction restraining the violation.(b) Venue for an action under this section is in Travis County.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.553. ADMINISTRATIVE PENALTY. (a) After an opportunity for a hearing, the commissioner may impose an administrative penalty on a person who violates this chapter or a rule adopted under this chapter.(b) The amount of the penalty may not exceed $1,000 a day for each violation.(c) The attorney general, at the request of the agency, may bring an action to collect the penalty.(d) A penalty imposed under this section is in addition to any other remedy provided by law, including injunctive relief.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.554. GENERAL CRIMINAL PENALTY. (a) A person commits an offense if the person violates this chapter.(b) An offense under this section is punishable by:(1) a fine of not less than $100 or more than $20,000;(2) confinement in the county jail for a term not to exceed six months; or(3) both the fine and confinement.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.

Sec. 1001.555. UNAUTHORIZED TRANSFER OR POSSESSION OF CERTIFICATE; OFFENSE. (a) A person commits an offense if the person knowingly sells, trades, issues, or otherwise transfers, or possesses with intent to sell, trade, issue, or otherwise transfer, a uniform certificate of course completion, a course completion certificate number, or a driver education certificate to an individual, firm, or corporation not authorized to possess the certificate or number.(b) The agency shall contract with the department to provide undercover and investigative assistance in the enforcement of Subsection (a).(c) A person commits an offense if the person knowingly possesses a uniform certificate of course completion, a course completion certificate number, or a driver education certificate and is not authorized to possess the certificate or number.(d) An offense under this section is a felony punishable by imprisonment in the Texas Department of Criminal Justice for a term not to exceed five years.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 6.012(a), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 928, Sec. 6, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.055, eff. September 1, 2009.






TITLE 6. BENEFITS CONSORTIUMS

CHAPTER 2000. BENEFITS CONSORTIUMS FOR CERTAIN PRIVATE EDUCATIONAL INSTITUTIONS

EDUCATION CODE

TITLE 6. BENEFITS CONSORTIUMS

CHAPTER 2000. BENEFITS CONSORTIUMS FOR CERTAIN

PRIVATE EDUCATIONAL INSTITUTIONS

Sec. 2000.001. DEFINITIONS. In this chapter:

(1) "Employee welfare benefit plan" has the meaning assigned by

Section 3(1), Employee Retirement Income Security Act of 1974 (29

U.S.C. Section 1002(1)).

(2) "Private educational institution" means any nonpublic,

nonprofit, and accredited school that:

(A) is owned and operated by an individual, religious

institution, partnership, association, or corporation, or a

department, division, or section of one of those entities; and

(B) designates itself as a private educational center that

includes a program of elementary, secondary, religious, college,

or university education whose primary purpose is to provide

private or religious-based education.

Added by Acts 2005, 79th Leg., Ch.

625, Sec. 1, eff. June 17, 2005.

Sec. 2000.002. FORMATION OF BENEFITS CONSORTIUM. Two or more

private educational institutions may form a benefits consortium

for the purpose of establishing a self-funded employee welfare

benefit plan by adopting articles of incorporation or a

declaration of trust. The articles of incorporation or

declaration of trust must:

(1) limit membership in the benefits consortium to private

educational institutions;

(2) list the charter members of the benefits consortium;

(3) include the method by which other institutions may be

admitted as members of the benefits consortium;

(4) require that each member agree to an initial membership term

of not less than three years;

(5) provide that the directors or trustees of the benefits

consortium be elected from or on behalf of the membership of the

benefits consortium and prescribe the method for selection of

directors or trustees of the benefits consortium;

(6) provide that the directors or trustees have complete fiscal

control over the plan and are responsible for all operations of

the plan;

(7) list the purposes of the benefits consortium, including the

types of risks shared by members of the consortium;

(8) establish bylaws of the benefits consortium; and

(9) provide for amendment of the articles of incorporation or

declaration of trust and the bylaws.

Added by Acts 2005, 79th Leg., Ch.

625, Sec. 1, eff. June 17, 2005.

Sec. 2000.003. FILINGS BY BENEFITS CONSORTIUM. A benefits

consortium formed under this chapter shall:

(1) file with the commissioner of insurance a copy of the

consortium's articles of incorporation or declaration of trust

and any amendments to the articles of incorporation or

declaration of trust; and

(2) comply with all reporting requirements under the Employee

Retirement Income Security Act of 1974 (29 U.S.C. Section 1001 et

seq.).

Added by Acts 2005, 79th Leg., Ch.

625, Sec. 1, eff. June 17, 2005.

Sec. 2000.004. REGULATION OF BENEFITS CONSORTIUM; EXEMPTION FROM

STATE REGULATION. An employee welfare benefit plan established

by a benefits consortium under this chapter that is sponsored by

a trade association in existence for 10 years or more, is in good

standing with the secretary of state, and meets the requirements

of this chapter is governed solely by and shall comply with the

Employee Retirement Income Security Act of 1974 (29 U.S.C.

Section 1001 et seq.), as implemented by the United States

Department of Labor.

Added by Acts 2005, 79th Leg., Ch.

625, Sec. 1, eff. June 17, 2005.









ELECTION CODE

TITLE 1. INTRODUCTORY PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

ELECTION CODE

TITLE 1. INTRODUCTORY PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

Sec. 1.001. SHORT TITLE. This code may be cited as the Election

Code.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 1.002. APPLICABILITY OF CODE. (a) This code applies to

all general, special, and primary elections held in this state.

(b) This code supersedes a conflicting statute outside this code

unless this code or the outside statute expressly provides

otherwise.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 1.003. CONSTRUCTION OF CODE. (a) The Code Construction

Act (Chapter 311, Government Code) applies to the construction of

each provision in this code, except as otherwise expressly

provided by this code.

(b) When a provision of this code provides that it supersedes

another specifically referenced provision of this code to the

extent of any conflict, no conflict is created by the failure of

the superseding provision, or of related provisions, to repeat

the substance of the referenced provision; rather, a conflict

exists only if the substance of the superseding and any related

provisions is irreconcilable with the substance of the referenced

provision. If the substance of the superseding provision,

together with any related provisions, and the substance of the

referenced provision can each be applied to the same subject or

set of circumstances, both provisions shall be given effect.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 17, eff. Sept. 1, 1987.

Sec. 1.004. INTERNAL REFERENCES. In this code:

(1) a reference to a title, chapter, or section without further

identification is a reference to a title, chapter, or section of

this code; and

(2) a reference to a subtitle, subchapter, subsection,

subdivision, paragraph, or other numbered or lettered unit

without further identification is a reference to a unit of the

next larger unit of this code in which the reference appears.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 1.005. DEFINITIONS. In this code:

(1) "City secretary" includes a city clerk or, in a city that

has no city secretary or clerk, the city officer who performs the

duties of a city secretary.

(2) "County election precinct" means an election precinct

established under Section 42.001.

(3) "County office" means an office of the county government

that is voted on countywide.

(4) "District office" means an office of the federal or state

government that is not voted on statewide.

(5) "Final canvass" means the canvass from which the official

result of an election is determined.

(6) "General election" means an election, other than a primary

election, that regularly recurs at fixed dates.

(7) "General election for state and county officers" means the

general election at which officers of the federal, state, and

county governments are elected.

(8) "Gubernatorial general election" means the general election

held every four years to elect a governor for a full term.

(9) "Independent candidate" means a candidate in a nonpartisan

election or a candidate in a partisan election who is not the

nominee of a political party.

(10) "Law" means a constitution, statute, city charter, or city

ordinance.

(11) "Local canvass" means the canvass of the precinct election

returns.

(12) "Measure" means a question or proposal submitted in an

election for an expression of the voters' will.

(13) "Political subdivision" means a county, city, or school

district or any other governmental entity that:

(A) embraces a geographic area with a defined boundary;

(B) exists for the purpose of discharging functions of

government; and

(C) possesses authority for subordinate self-government through

officers selected by it.

(14) "Primary election" means an election held by a political

party under Chapter 172 to select its nominees for public office,

and, unless the context indicates otherwise, the term includes a

presidential primary election.

(15) "Proposition" means the wording appearing on a ballot to

identify a measure.

(16) "Registered voter" means a person registered to vote in

this state whose registration is effective.

(17) "Residence address" means the street address and any

apartment number, or the address at which mail is received if the

residence has no address, and the city, state, and zip code that

correspond to a person's residence.

(18) "Special election" means an election that is not a general

election or a primary election.

(19) "Statewide office" means an office of the federal or state

government that is voted on statewide.

(20) "Straight-party vote" means a vote by a single mark, punch,

or other action by the voter for all the nominees of one

political party and for no other candidates.

(21) "Uniform election date" means an election date prescribed

by Section 41.001.

(22) "Voting station" means the voting booth or other place

where voters mark their ballots or otherwise indicate their votes

at a polling place.

(23) "Voting year" means the 12-month period beginning January 1

of each year.

(24) "Presidential primary election" means an election held

under Subchapter A, Chapter 191, at which a political party's

voters are given an opportunity to express their preferences for

the party's presidential candidates, or for an "uncommitted"

status if provided by party rule, for the purpose of determining

the allocation of the party's delegates from this state to the

party's national presidential nominating convention.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 2, eff. Sept. 1,

1987; Acts 1987, 70th Leg., ch. 436, Sec. 9, eff. Sept. 1, 1989;

Acts 1987, 70th Leg., ch. 472, Sec. 52, eff. Sept. 1, 1989.

Sec. 1.006. EFFECT OF WEEKEND OR HOLIDAY. (a) If the last day

for performance of an act is a Saturday, Sunday, or legal state

or national holiday, the act is timely if performed on the next

regular business day, except as otherwise provided by this code.

(b) If the last day for performance of an act is extended under

Subsection (a), the extended date is used to determine any other

dates and deadlines, and the dates or times of any related

procedures, that are expressly required to be made on a date or

at a time determined in relation to the last day for performance

of the act.

(c) A declaration of ineligibility of a candidate is considered

to be the performance of an act under this section for purposes

of causing the candidate's name to be omitted from the ballot.

(d) The filing of a document, including a withdrawal request or

resignation, is considered to be the performance of an act under

this section for purposes of creating a vacancy to be filled at a

subsequent election.

(e) The death of a person is not considered to be the

performance of an act under this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2003, 78th Leg., ch. 1316, Sec. 1, eff. Sept. 1, 2003.

Sec. 1.007. DELIVERING, SUBMITTING, AND FILING DOCUMENTS. (a)

When this code provides for the delivery, submission, or filing

of an application, notice, report, or other document or paper

with an authority having administrative responsibility under this

code, a delivery, submission, or filing with an employee of the

authority at the authority's usual place for conducting official

business constitutes filing with the authority.

(b) The authority to whom a delivery, submission, or filing is

required by this code to be made may accept the document or paper

at a place other than the authority's usual place for conducting

official business.

(c) A delivery, submission, or filing of a document or paper

under this code may be made by personal delivery, mail, or any

other method of transmission.

(d) Any other provision of this code supersedes this section to

the extent of any conflict.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 1, eff. Sept. 1, 1997.

Sec. 1.008. TIMELINESS OF ACTION BY MAIL. When this code

requires an application, notice, report, or other document or

paper to be delivered, submitted, or filed within a specified

period or before a specified deadline, a delivery, submission, or

filing by first-class United States mail is timely, except as

otherwise provided by this code, if:

(1) it is properly addressed with postage prepaid; and

(2) it bears a post office cancellation mark indicating a time

within the period or before the deadline, or if the person

required to take the action furnishes satisfactory proof that it

was deposited in the mail within the period or before the

deadline.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 1.009. TIME OF RECEIPT OF MAILED DOCUMENT. (a) When this

code provides that an application, notice, or other document or

paper that is delivered, submitted, or filed by mail is

considered to be delivered, submitted, or filed at the time of

its receipt by the appropriate authority, the time of receipt is

the time at which a post office employee:

(1) places it in the actual possession of the authority or the

authority's agent; or

(2) deposits it in the authority's mailbox or at the usual place

of delivery for the authority's official mail.

(b) If the authority cannot determine the time at which a

deposit under Subsection (a)(2) occurred or whether it occurred

before a specified deadline, the deposit is considered to have

occurred at the time the mailbox or usual place of mail delivery,

as applicable, was last inspected for removal of mail.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 2, eff. Sept. 1, 1997.

Sec. 1.010. AVAILABILITY OF OFFICIAL FORMS. (a) The office,

agency, or other authority with whom this code requires an

application, report, or other document or paper to be submitted

or filed shall make printed forms for that purpose, as officially

prescribed, readily and timely available.

(b) The authority shall furnish forms in a reasonable quantity

to a person requesting them for the purpose of submitting or

filing the document or paper.

(c) The forms shall be furnished without charge, except as

otherwise provided by this code.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 1.011. SIGNING DOCUMENT BY WITNESS. (a) When this code

requires a person to sign an application, report, or other

document or paper, except as otherwise provided by this code, the

document or paper may be signed for the person by a witness, as

provided by this section, if the person required to sign cannot

do so because of a physical disability or illiteracy.

(b) The person who cannot sign must affix the person's mark to

the document or paper, which the witness must attest. If the

person cannot make the mark, the witness must state that fact on

the document or paper.

(c) The witness must state on the document or paper the name, in

printed form, of the person who cannot sign.

(d) The witness must affix the witness's own signature to the

document or paper and state the witness's own name, in printed

form, near the signature. The witness must also state the

witness's residence address unless the witness is an election

officer, in which case the witness must state the witness's

official title.

(e) The procedure prescribed by this section must be conducted

in the presence of the person who cannot sign.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 3, eff. Sept. 1, 1997.

Sec. 1.012. PUBLIC INSPECTION OF ELECTION RECORDS. (a) Subject

to Subsection (b), an election record that is public information

shall be made available to the public during the regular business

hours of the record's custodian.

(b) For the purpose of safeguarding the election records or

economizing the custodian's time, the custodian may adopt

reasonable rules limiting public access.

(c) Except as otherwise provided by this code or Chapter 552,

Government Code, all election records are public information.

(d) In this code, "election record" includes:

(1) anything distributed or received by government under this

code;

(2) anything required by law to be kept by others for

information of government under this code; or

(3) a certificate, application, notice, report, or other

document or paper issued or received by government under this

code.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 1, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 76, Sec. 5.95(88), eff. Sept. 1, 1995;

Acts 2003, 78th Leg., ch. 393, Sec. 1, eff. Sept. 1, 2003.

Sec. 1.013. DESTRUCTION OF RECORDS. After expiration of the

prescribed period for preserving voted ballots, election returns,

other election records, or other records that are preserved under

this code, the records may be destroyed or otherwise disposed of

unless, at the expiration of the preservation period, an election

contest or a criminal investigation or proceeding in connection

with an election to which the records pertain is pending. In that

case, the records shall be preserved until the contest,

investigation, or proceeding is completed and the judgment, if

any, becomes final.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 1.014. ELECTION EXPENSES. (a) Except as otherwise

provided by law, the expenses incurred in the conduct of a

general or special election shall be paid by the political

subdivision served by the authority ordering the election.

(b) Each county in the territory covered by an election ordered

by the governor shall pay the expenses incurred in that

particular county in the conduct of the election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 1.015. RESIDENCE. (a) In this code, "residence" means

domicile, that is, one's home and fixed place of habitation to

which one intends to return after any temporary absence.

(b) Residence shall be determined in accordance with the

common-law rules, as enunciated by the courts of this state,

except as otherwise provided by this code.

(c) A person does not lose the person's residence by leaving the

person's home to go to another place for temporary purposes only.

(d) A person does not acquire a residence in a place to which

the person has come for temporary purposes only and without the

intention of making that place the person's home.

(e) A person who is an inmate in a penal institution or who is

an involuntary inmate in a hospital or eleemosynary institution

does not, while an inmate, acquire residence at the place where

the institution is located.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 4, eff. Sept. 1, 1997.

Sec. 1.017. INELIGIBILITY NO DEFENSE TO PROSECUTION. It is no

defense to prosecution under this code that a person who receives

an official ballot is ineligible to vote in the election for

which the ballot is received.

Added by Acts 2003, 78th Leg., ch. 393, Sec. 2, eff. Sept. 1,

2003.

Sec. 1.018. APPLICABILITY OF PENAL CODE. In addition to Section

1.03, Penal Code, and to other titles of the Penal Code that may

apply to this code, Title 4, Penal Code, applies to offenses

prescribed by this code.

Added by Acts 2003, 78th Leg., ch. 393, Sec. 2, eff. Sept. 1,

2003.

Sec. 1.019. REQUIRED EVIDENCE OR TESTIMONY. (a) A party to an

offense under this code may be required to furnish evidence or

testimony about the offense.

(b) Evidence or testimony required to be furnished under this

section, or information directly or indirectly derived from that

evidence or testimony, may not be used against the party

providing the evidence or testimony in a criminal case except for

a prosecution of aggravated perjury or contempt.

Added by Acts 2003, 78th Leg., ch. 393, Sec. 2, eff. Sept. 1,

2003.

Sec. 1.020. VOTING DISABILITY OR CANDIDACY DISQUALIFICATION:

DETERMINATION OF MENTAL INCAPACITY. (a) A person determined to

be totally mentally incapacitated by a court exercising probate

jurisdiction is not subject to a voting disability or candidacy

disqualification under this code if, subsequent to that

determination, the person's mental capacity has been completely

restored by a final judgment of a court exercising probate

jurisdiction.

(b) A person determined to be partially mentally incapacitated

without the right to vote by a court exercising probate

jurisdiction is not subject to a voting disability or candidacy

disqualification under this code if, subsequent to that

determination, the person's guardianship has been modified to

include the right to vote or the person's mental capacity has

been completely restored by a final judgment of a court

exercising probate jurisdiction.

Added by Acts 2007, 80th Leg., R.S., Ch.

614, Sec. 21, eff. September 1, 2007.



CHAPTER 2. VOTE REQUIRED FOR ELECTION TO OFFICE

ELECTION CODE

TITLE 1. INTRODUCTORY PROVISIONS

CHAPTER 2. VOTE REQUIRED FOR ELECTION TO OFFICE

SUBCHAPTER A. ELECTION BY PLURALITY

Sec. 2.001. PLURALITY VOTE REQUIRED. Except as otherwise

provided by law, to be elected to a public office, a candidate

must receive more votes than any other candidate for the office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 2.002. TIE VOTE. (a) Except as provided by Subsection

(f), (g), or (i), in an election requiring a plurality vote, if

two or more candidates for the same office tie for the number of

votes required to be elected, a second election to fill the

office shall be held.

(b) Not later than the fifth day after the date the automatic

recount required by Subsection (i) is completed or the final

canvass following the automatic recount is completed, if

applicable, the authority responsible for ordering the first

election shall order the second election. The second election

shall be held not earlier than the 20th day or later than the

30th day after the date the automatic recount required by

Subsection (i) is completed or the final canvass following the

automatic recount is completed, if applicable.

(c) The names of the tying candidates only shall be printed on

the ballot for the second election. Write-in votes are not

permitted. If either of the candidates is a party nominee, the

title of the office shall be listed on the ballot in a vertical

column with the name of each candidate listed below the office

title with each candidate's political party alignment next to the

name.

(d) The order of the candidates' names on the ballot shall be

determined by a drawing in accordance with Section 52.094.

(e) Notice of the second election shall be given in accordance

with Chapter 4 except that a notice under Section 4.003(a)(2) or

(b) must be posted not later than the 15th day before election

day.

(f) The tying candidates may agree to cast lots to resolve the

tie. The agreement must be filed with the authority responsible

for ordering the election. That authority or, if the authority is

a body, the body's presiding officer, shall supervise the casting

of lots.

(g) A tying candidate may resolve the tie by filing with the

authority described by Subsection (f) a written statement of

withdrawal signed and acknowledged by the candidate. On receipt

of the statement of withdrawal, the remaining candidate is the

winner, and a second election or casting of lots is not held.

(h) This section does not apply to elective offices of the

executive department specified by Article IV, Section 1, of the

Texas Constitution.

(i) If the tie vote is not resolved under Subsection (f) or (g),

an automatic recount shall be conducted in accordance with

Chapter 216 before the second election is held. If the recount

resolves the tie, the second election is not held.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1349, Sec. 1, eff. Sept. 1, 1997;

Acts 2001, 77th Leg., ch. 851, Sec. 1, eff. Sept. 1, 2001.

SUBCHAPTER B. RUNOFF ELECTION

Sec. 2.021. RUNOFF ELECTION REQUIRED. If no candidate for a

particular office receives the vote necessary to be elected in an

election requiring a majority vote, a runoff election for that

office is required.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 2.022. CONFLICTS WITH OTHER LAW. (a) Except as provided

by Subsection (b), a law outside this subchapter supersedes this

subchapter to the extent of any conflict.

(b) Sections 2.023 and 2.028 supersede a law outside this

subchapter to the extent of any conflict.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2003, 78th Leg., ch. 652, Sec. 1, eff. Sept. 1, 2003.

Sec. 2.023. RUNOFF CANDIDATES. (a) Except as provided by

Subsections (b) and (c), the candidates in a runoff election are

the candidates who receive the highest and second highest number

of votes in the main election or who tie for the highest number

of votes.

(b) If more than two candidates tie for the highest number of

votes in the main election, an automatic recount shall be

conducted in accordance with Chapter 216. If the recount does not

resolve the tie, the tied candidates shall cast lots to determine

which two are to be the runoff candidates.

(c) If two or more candidates tie for the second highest number

of votes in the main election, an automatic recount shall be

conducted in accordance with Chapter 216. If the recount does not

resolve the tie, the tied candidates shall cast lots to determine

which one is to be the second candidate in the runoff election.

(d) The presiding officer of the final canvassing authority for

the election shall supervise the casting of lots under this

section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2003, 78th Leg., ch. 652, Sec. 2, eff. Sept. 1, 2003.

Sec. 2.024. ORDERING RUNOFF. Not later than the fifth day after

the date the final canvass of the main election is completed, the

authority responsible for ordering the main election shall order

the runoff election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 2.025. RUNOFF ELECTION DAY. (a) Except as otherwise

provided by this code, a runoff election shall be held not

earlier than the 20th or later than the 45th day after the date

the final canvass of the main election is completed.

(b) A runoff election date later than the period prescribed by

Subsection (a) may be prescribed by a home-rule city charter.

(c) This section supersedes a law outside this subchapter to the

extent of a conflict notwithstanding Section 2.022.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., 2nd C.S., ch. 60, Sec. 2, eff. Oct. 20,

1987; Acts 1991, 72nd Leg., ch. 389, Sec. 1, eff. Sept. 1, 1991;

Acts 1993, 73rd Leg., ch. 728, Sec. 2, eff. Sept. 1, 1993; Acts

2003, 78th Leg., ch. 1316, Sec. 2, eff. Sept. 1, 2003.

Sec. 2.026. NOTICE OF RUNOFF. Notice of a runoff election shall

be given in accordance with Chapter 4 except that a notice under

Section 4.003(a)(2) or (b) must be posted not later than the 15th

day before election day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 2.027. CERTIFICATION OF RUNOFF CANDIDATES. The presiding

officer of the final canvassing authority shall certify in

writing for placement on a runoff election ballot the names of

the runoff candidates and shall deliver the certification to the

authority responsible for having the official ballot prepared.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 2.028. TIE VOTE IN RUNOFF. (a) Except as provided by

Subsection (c), if the candidates in a runoff election tie, an

automatic recount shall be conducted in accordance with Chapter

216. If the recount does not resolve the tie, the tied candidates

shall cast lots to determine the winner.

(b) The presiding officer of the final canvassing authority

shall supervise the casting of lots under this section.

(c) A tying candidate may resolve the tie by filing with the

presiding officer of the final canvassing authority a written

statement of withdrawal signed and acknowledged by the candidate.

On receipt of the statement of withdrawal, the remaining

candidate is the winner, and a casting of lots is not held.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1349, Sec. 2, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 652, Sec. 3, eff. Sept. 1, 2003.

SUBCHAPTER C. ELECTION OF UNOPPOSED CANDIDATE

Sec. 2.051. APPLICABILITY OF SUBCHAPTER. (a) Except as

provided by Sections 2.055 and 2.056, this subchapter applies

only to an election for officers of a political subdivision other

than a county in which write-in votes may be counted only for

names appearing on a list of write-in candidates and in which

each candidate for an office that is to appear on the ballot is

unopposed, except as provided by Subsection (b). For purposes of

this section, a special election of a political subdivision is

considered to be a separate election with a separate ballot from:

(1) a general election for officers of the political subdivision

held at the same time as the special election; or

(2) another special election of the political subdivision held

at the same time as the special election.

(b) In the case of an election in which any members of the

political subdivision's governing body are elected from

territorial units such as single-member districts, this

subchapter applies to the election in a particular territorial

unit if each candidate for an office that is to appear on the

ballot in that territorial unit is unopposed and no at-large

proposition or opposed at-large race is to appear on the ballot.

This subchapter applies to an unopposed at-large race in such an

election regardless of whether an opposed race is to appear on

the ballot in a particular territorial unit.

Added by Acts 1995, 74th Leg., ch. 667, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1349, Sec. 3, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 17, Sec. 1, eff. Jan. 1,

2002; Acts 2003, 78th Leg., ch. 1061, Sec. 1; Acts 2003, 78th

Leg., ch. 1316, Sec. 3, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 1.01, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 1, eff. September 1, 2009.

Sec. 2.052. CERTIFICATION OF UNOPPOSED STATUS. (a) The

authority responsible for having the official ballot prepared

shall certify in writing that a candidate is unopposed for

election to an office if, were the election held, only the votes

cast for that candidate in the election for that office may be

counted.

(b) The certification shall be delivered to the governing body

of the political subdivision as soon as possible after the filing

deadlines for placement on the ballot and list of write-in

candidates.

Added by Acts 1995, 74th Leg., ch. 667, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 1.02, eff. September 1, 2005.

Sec. 2.053. ACTION ON CERTIFICATION. (a) On receipt of the

certification, the governing body of the political subdivision by

order or ordinance may declare each unopposed candidate elected

to the office. If no election is to be held on election day by

the political subdivision, a copy of the order or ordinance shall

be posted on election day at each polling place used or that

would have been used in the election.

(b) If a declaration is made under Subsection (a), the election

is not held.

(c) The ballots used at a separate election held at the same

time as an election that would have been held if the candidates

were not declared elected under this section shall include the

offices and names of the candidates declared elected under this

section listed separately after the measures or contested races

in the separate election under the heading "Unopposed Candidates

Declared Elected." The candidates shall be grouped in the same

relative order prescribed for the ballot generally. No votes are

cast in connection with the candidates.

(d) The secretary of state by rule may prescribe any additional

procedures necessary to accommodate a particular voting system or

ballot style and to facilitate the efficient and cost-effective

implementation of this section.

(e) A certificate of election shall be issued to each candidate

in the same manner and at the same time as provided for a

candidate elected at the election. The candidate must qualify

for the office in the same manner as provided for a candidate

elected at the election.

Added by Acts 1995, 74th Leg., ch. 667, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 1316, Sec. 4, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 2, eff. September 1, 2009.

Sec. 2.054. COERCION AGAINST CANDIDACY PROHIBITED. (a) In an

election that may be subject to this subchapter, a person commits

an offense if by intimidation or by means of coercion the person

influences or attempts to influence a person to:

(1) not file an application for a place on the ballot or a

declaration of write-in candidacy; or

(2) withdraw as a candidate.

(b) In this section, "coercion" has the meaning assigned by

Section 1.07, Penal Code.

(c) An offense under this section is a Class A misdemeanor

unless the intimidation or coercion is a threat to commit a

felony, in which event it is a felony of the third degree.

Added by Acts 1995, 74th Leg., ch. 667, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 3, eff. September 1, 2009.

Sec. 2.055. SPECIAL ELECTION TO FILL VACANCY IN LEGISLATURE.

(a) The secretary of state may declare an unopposed candidate

elected to fill a vacancy in the legislature if:

(1) each candidate for an office that is to appear on the ballot

is unopposed; and

(2) no proposition is to appear on the ballot.

(b) If a declaration is made under Subsection (a), the election

is not held. A copy of the declaration shall be posted on

election day at each polling place that would have been used in

the election.

(c) The secretary of state shall issue a certificate of election

to each candidate in the same manner as provided for a candidate

elected at the election.

Added by Acts 2001, 77th Leg., ch. 17, Sec. 2, eff. Jan. 1, 2002.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 1.03, eff. September 1, 2005.

Sec. 2.056. UNOPPOSED CANDIDATE FOR OFFICE OF STATE OR COUNTY

GOVERNMENT. (a) In this section:

(1) "Certifying authority" means:

(A) the secretary of state, for a statewide or district office;

or

(B) the county clerk, for a county or precinct office.

(2) "Office of the state or county government" means an office

described by Section 52.092(a)(2) or (3).

(b) This section applies only to the general election for state

and county officers.

(c) A certifying authority may declare a candidate elected to an

office of the state or county government if, were the election

held, only the votes cast for that candidate in the election for

that office may be counted.

(d) If a declaration is made under Subsection (c):

(1) the election for that office is not held; and

(2) the name of the candidate is listed on the ballot as elected

to the office as provided by this section.

(e) The offices and names of any candidates declared elected

under this section shall be listed separately after the contested

races in the election under the heading "Unopposed Candidates

Declared Elected." The candidates shall be grouped according to

their respective political party affiliations or status as

independents in the same relative order prescribed for the ballot

generally. No votes are cast in connection with the candidates.

(f) The secretary of state by rule may prescribe any additional

procedures as necessary to accommodate a particular voting system

or ballot style and to facilitate the efficient and

cost-effective implementation of this section.

(g) The certifying authority shall issue a certificate of

election to a candidate declared elected under this section in

the same manner as provided for a candidate elected at the

election.

Added by Acts 2003, 78th Leg., ch. 1061, Sec. 2.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 1.04, eff. September 1, 2005.

SUBCHAPTER D. CANCELLATION OF ELECTIONS

Sec. 2.081. CANCELLATION OF MOOT MEASURE. (a) If an authority

that orders an election on a measure determines that the action

to be authorized by the voters may not be taken, regardless of

the outcome of the election, the authority may declare the

measure moot and remove the measure from the ballot.

(b) If a measure is declared moot under this section and is

removed from the ballot, the authority holding the election shall

post notice of the declaration during early voting by personal

appearance and on election day, at each polling place that would

have been used for the election on the measure.

Added by Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 4, eff. September 1, 2009.

Sec. 2.082. SPECIFIC AUTHORITY FOR CANCELLATION REQUIRED. An

authority that orders an election may cancel the election only if

the power to cancel the election is specifically provided by

statute.

Added by Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 4, eff. September 1, 2009.



CHAPTER 3. ORDERING ELECTION

ELECTION CODE

TITLE 1. INTRODUCTORY PROVISIONS

CHAPTER 3. ORDERING ELECTION

Sec. 3.001. ORDER REQUIRED. Each general and special election

shall be ordered as provided by this chapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 3.002. CONFLICTS WITH OTHER LAW. A law outside this

chapter supersedes this chapter to the extent of any conflict.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 3.003. ELECTION ORDERED BY GOVERNOR. (a) The governor

shall order:

(1) each general election for officers of the state government,

members of the United States Congress, and electors for president

and vice-president of the United States;

(2) each election on a proposed constitutional amendment; and

(3) each special election to fill a vacancy in the legislature

or in congress.

(b) The order shall be made by proclamation.

(c) Not later than the 36th day before election day, a copy of

the proclamation ordering an election shall be mailed to the

county judge of each county wholly or partly in the territory

covered by the election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 3.004. ELECTION OF POLITICAL SUBDIVISION. (a) The

following authority shall order an election:

(1) the county judge, for the general election for officers of

the county government;

(2) the mayor, for the general election for city officers in a

city with a population of 1.9 million or more; and

(3) the governing body of a political subdivision, other than a

county or a city described by Subdivision (2), that has elective

offices, for the general election for those officers.

(b) If a law providing for an election relating to the affairs

of a political subdivision does not designate the authority

responsible for ordering the election, the governing body of the

political subdivision shall order the election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2001, 77th Leg., ch. 340, Sec. 1, eff. Sept. 1, 2001.

Sec. 3.005. TIME FOR ORDERING ELECTION. (a) Except as provided

by Subsections (c) and (d), an election ordered by an authority

of a political subdivision shall be ordered not later than the

62nd day before election day.

(b) This section supersedes a law outside this code to the

extent of any conflict.

(c) For an election to be held on the date of the general

election for state and county officers, the election shall be

ordered not later than the 70th day before election day.

(d) An election under Section 26.08, Tax Code, to ratify a tax

rate adopted by the governing body of a school district under

Section 26.05(g) of that code shall be ordered not later than the

30th day before election day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2003, 78th Leg., ch. 925, Sec. 1, eff. Nov. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 2, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 78, eff. September 1, 2009.

Sec. 3.006. CONTENTS OF ELECTION ORDER. In addition to any

other elements required to be included in an election order by

other law, each election order must state the date of the

election and the offices or measures to be voted on at the

election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 3.007. FAILURE TO ORDER GENERAL ELECTION. Failure to order

a general election does not affect the validity of the election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 3.008. PRESERVATION OF ELECTION ORDER. (a) The authority

ordering an election shall preserve the order, proclamation, or

other document ordering the election for the period for

preserving the precinct election records.

(b) For an election ordered by an authority of a political

subdivision, the date and nature of each election shall be

entered in the official records of the political subdivision's

governing body. For an election on a measure, the entry must

include a description of the measure.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 4. NOTICE OF ELECTION

ELECTION CODE

TITLE 1. INTRODUCTORY PROVISIONS

CHAPTER 4. NOTICE OF ELECTION

Sec. 4.001. NOTICE REQUIRED. Notice of each general and special

election shall be given as provided by this chapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 4.002. AUTHORITY RESPONSIBLE FOR GIVING NOTICE. Except as

otherwise provided by law, the following authority shall give

notice of an election:

(1) the county judge of each county wholly or partly in the

territory covered by the election, for an election ordered by the

governor;

(2) the presiding officer of the governing body of a political

subdivision, for an election ordered by the presiding officer or

the governing body; and

(3) the authority ordering the election, for an election ordered

by any other authority.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 4.003. METHOD OF GIVING NOTICE. (a) Except as provided by

Subsection (c), notice of an election must be given by any one or

more of the following methods:

(1) by publishing the notice at least once, not earlier than the

30th day or later than the 10th day before election day:

(A) in a newspaper published in the territory that is covered by

the election and is in the jurisdiction of the authority

responsible for giving the notice; or

(B) in a newspaper of general circulation in the territory if

none is published in the jurisdiction of the authority

responsible for giving the notice;

(2) by posting, not later than the 21st day before election day,

a copy of the notice at a public place in each election precinct

that is in the jurisdiction of the authority responsible for

giving the notice; or

(3) by mailing, not later than the 10th day before election day,

a copy of the notice to each registered voter of the territory

that is covered by the election and is in the jurisdiction of the

authority responsible for giving the notice.

(b) In addition to any other notice given for an election under

Subsection (a), not later than the 21st day before election day,

the authority responsible for giving notice of the election shall

post a copy of the notice, which must include the location of

each polling place, on the bulletin board used for posting

notices of the meetings of the governing body of the political

subdivision that the authority serves. For each precinct that is

combined to form a consolidated precinct under Section 42.008,

not later than the 10th day before election day, the authority

shall also post, at the polling place used in the preceding

general election, notice of the precinct's consolidation and the

location of the polling place in the consolidated precinct. A

notice posted under this subsection must remain posted

continuously through election day.

(c) In addition to any other notice given, notice of an election

ordered by a commissioners court or by an authority of a city or

school district must be given by the method prescribed by

Subsection (a)(1).

(d) If other law prescribes the method of giving notice of an

election, that law supersedes this section, except that

Subsection (c) applies regardless of the notice requirements

prescribed by other law with respect to an election covered by

that subsection.

(e) The authority responsible for giving notice of the election

shall deliver to the secretary of state a copy of the notice of a

consolidated precinct required by Subsection (b) not later than

the date of the election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1987;

Acts 1989, 71st Leg., ch. 114, Sec. 1, eff. Sept. 1, 1989.

Sec. 4.004. CONTENTS OF NOTICE. (a) The notice of a general or

special election must state:

(1) the nature and date of the election;

(2) except as provided by Subsection (c), the location of each

polling place, including each early voting polling place;

(3) the hours that the polls will be open; and

(4) any other information required by other law.

(b) The notice of a special election must also state each office

to be filled or the proposition stating each measure to be voted

on. This subsection does not apply to an election on a proposed

constitutional amendment.

(c) If notice of an election is given by posting the notice in

the various election precincts, the notice posted in a precinct

is not required to state the location of the polling places in

other precincts.

(d) If precincts are consolidated under Section 42.008, the

notice must state which precincts have been combined to form each

consolidated precinct in addition to the locations of the polling

places in the consolidated precincts.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 479, Sec. 2, eff. Sept. 1, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 5, eff. September 1, 2009.

Sec. 4.005. RECORD OF NOTICE. (a) If notice of an election is

given by publication, the authority responsible for giving the

notice shall retain a copy of the published notice that contains

the name of the newspaper and the date of publication.

(b) For each notice posted under Section 4.003(a)(2) or (b), the

person posting the notice shall make a record at the time of

posting stating the date and place of posting. The person shall

sign the record and deliver it to the authority responsible for

giving the election notice after the last posting is made.

(c) If notice of an election is given under Section 4.003(a)(3),

the authority responsible for giving the notice shall:

(1) retain a copy of the notice and enter on the copy the date

or dates the mailing occurred; and

(2) prepare a list of the names and addresses of the persons to

whom the notice was mailed.

(d) The authority responsible for giving the election notice

shall preserve the records required by this section for the

period for preserving the precinct election records.

(e) If other law prescribes the method of preserving the notice

of an election, that law supersedes this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 2, Sec. 7.01, eff. Aug. 28, 1989.

Sec. 4.006. FAILURE TO GIVE NOTICE OF GENERAL ELECTION. Failure

to give notice of a general election does not affect the validity

of the election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 4.007. NOTICE TO ELECTION JUDGE. Not later than the 15th

day before election day or the seventh day after the date the

election is ordered, whichever is later, the authority

responsible for giving notice of the election shall deliver to

the presiding judge of each election precinct in which the

election is to be held in the authority's jurisdiction a written

notice of:

(1) the nature and date of the election;

(2) the location of the polling place for the precinct served by

the judge;

(3) the hours that the polls will be open;

(4) the judge's duty to hold the election in the precinct

specified by the notice; and

(5) the maximum number of clerks that the judge may appoint for

the election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 4.008. NOTICE TO COUNTY CLERK. (a) Except as provided by

Subsection (b), the governing body of a political subdivision,

other than a county, that orders an election shall deliver notice

of the election to the county clerk and voter registrar of each

county in which the political subdivision is located not later

than the 60th day before election day.

(b) The governing body of a school district that orders an

election under Section 26.08, Tax Code, to ratify an ad valorem

tax rate adopted by the governing body under Section 26.05(g) of

that code shall deliver notice of the election to the county

clerk of each county in which the school district is located not

later than the 30th day before election day.

Added by Acts 2005, 79th Leg., Ch.

1107, Sec. 1.05, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

195, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 79, eff. September 1, 2009.






TITLE 2. VOTER QUALIFICATIONS AND REGISTRATION

CHAPTER 11. QUALIFICATIONS AND REQUIREMENTS FOR VOTING

ELECTION CODE

TITLE 2. VOTER QUALIFICATIONS AND REGISTRATION

CHAPTER 11. QUALIFICATIONS AND REQUIREMENTS FOR VOTING

Sec. 11.001. ELIGIBILITY TO VOTE. (a) Except as otherwise

provided by law, to be eligible to vote in an election in this

state, a person must:

(1) be a qualified voter as defined by Section 11.002 on the day

the person offers to vote;

(2) be a resident of the territory covered by the election for

the office or measure on which the person desires to vote; and

(3) satisfy all other requirements for voting prescribed by law

for the particular election.

(b) For a person who resides on property located in more than

one territory described by Subsection (a)(2), the person shall

choose in which territory the residence of the person is located.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 1.06, eff. September 1, 2005.

Sec. 11.002. QUALIFIED VOTER. In this code, "qualified voter"

means a person who:

(1) is 18 years of age or older;

(2) is a United States citizen;

(3) has not been determined by a final judgment of a court

exercising probate jurisdiction to be:

(A) totally mentally incapacitated; or

(B) partially mentally incapacitated without the right to vote;

(4) has not been finally convicted of a felony or, if so

convicted, has:

(A) fully discharged the person's sentence, including any term

of incarceration, parole, or supervision, or completed a period

of probation ordered by any court; or

(B) been pardoned or otherwise released from the resulting

disability to vote;

(5) is a resident of this state; and

(6) is a registered voter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 23, eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 16, Sec. 6.01, eff. Aug. 26, 1991; Acts

1993, 73rd Leg., ch. 916, Sec. 27, eff. Sept. 1, 1993; Acts 1997,

75th Leg., ch. 850, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

614, Sec. 22, eff. September 1, 2007.

Sec. 11.003. PLACE FOR VOTING. Except as otherwise provided by

this code, a person may vote only in the election precinct in

which the person resides.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 11.004. VOTING IN PRECINCT OF FORMER RESIDENCE. A

registered voter who changes residence to another election

precinct in the same county, if otherwise eligible, may vote a

full ballot in the election precinct of former residence until

the voter's registration becomes effective in the new precinct if

the voter satisfies the residence requirements prescribed by

Section 63.0011 and submits a statement of residence in

accordance with that section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 916, Sec. 1, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 797, Sec. 1, eff. Sept. 1, 1995.

Sec. 11.005. EFFECT OF VOTE BY VOTER REGISTERED IN WRONG

PRECINCT. If a voter who is erroneously registered in an

election precinct in which the voter does not reside is permitted

to vote by an election officer who does not know of the erroneous

registration, the votes for the offices and measures on which the

voter would have been eligible to vote in the voter's precinct of

residence are valid unless the voter intentionally gave false

information to procure the erroneous registration.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 5, eff. Sept. 1, 1997.



CHAPTER 12. VOTER REGISTRAR

ELECTION CODE

TITLE 2. VOTER QUALIFICATIONS AND REGISTRATION

CHAPTER 12. VOTER REGISTRAR

SUBCHAPTER A. VOTER REGISTRAR

Sec. 12.001. DESIGNATION OF VOTER REGISTRAR. The county tax

assessor-collector is the voter registrar for the county unless

the position of county elections administrator is created or the

county clerk is designated as the voter registrar.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 12.002. ADMINISTRATION OF OATHS. The registrar may

administer and certify an oath under the seal of office if the

oath is required in connection with the registrar's

responsibilities under this code.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 12.003. FEES PROHIBITED. The registrar may not charge a

fee for performing a function in connection with voter

registration unless expressly authorized to do so by law.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 12.004. OFFICE HOURS. (a) The registrar shall conduct

voter registration activities at all times during regular office

hours.

(b) The registrar may keep the office open for voter

registration activities at times other than regular office hours.

The registrar shall post notice of the irregular days and hours

the office will be open. The notice must remain posted

continuously at each entrance to the registrar's office for the

period beginning not later than the third day before the day the

office is to be open during irregular hours and ending after the

last time specified in the notice for the office to be open.

(c) The registrar's office shall remain open for voter

registration activities during the hours the polls are required

to be open for voting on the date of any general or primary

election in which a statewide office appears on the ballot or any

other election held in the county on a uniform election date.

(d) If early voting by personal appearance is required to be

conducted for extended hours under Section 85.005(c) or for

weekend hours under Section 85.006(e), the registrar's office

shall remain open for providing voter registration information

during the extended hours or weekend hours that the main early

voting polling place is open for voting.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 1(a), eff. Sept. 1, 1987;

Acts 1993, 73rd Leg., ch. 916, Sec. 2, eff. Sept. 1, 1993.

Sec. 12.005. BRANCH OFFICES. The registrar may establish one or

more branch offices in the county to conduct voter registration

activities for the convenience of persons desiring to register. A

branch office may be temporary or permanent.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 12.006. REGULAR DEPUTY REGISTRARS. (a) The registrar may

appoint one or more deputy registrars to assist in the

registration of voters.

(b) In this code, "regular deputy registrar" means a deputy

registrar appointed under this section.

(c) Except as provided by Subsection (d), a regular deputy

registrar has the same authority as the registrar, subject to the

registrar's supervision.

(d) A regular deputy registrar may not hear or determine a

challenge under this title.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER B. COUNTY CLERK AS VOTER REGISTRAR

Sec. 12.031. DESIGNATION OF COUNTY CLERK AS VOTER REGISTRAR.

The commissioners court by written order may designate the county

clerk as the voter registrar for the county if the county clerk

and county tax assessor-collector agree to the designation.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 12.032. DESIGNATION ORDER. (a) The order designating the

county clerk as the voter registrar must state the effective date

of the transfer of voter registration duties and functions to the

county clerk.

(b) The county clerk shall deliver a certified copy of the order

to the secretary of state and comptroller of public accounts not

later than the third day after the date the order is adopted.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 12.033. APPROPRIATION BY COMMISSIONERS COURT. The amount

initially appropriated by the commissioners court for the voter

registration activities of the county clerk may not be less than

the amount last appropriated to the county's voter registrar for

the same purpose.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 12.034. RESCISSION OF DESIGNATION ORDER. (a) The

commissioners court by written order may rescind the order

designating the county clerk as the voter registrar at any time

after two years have elapsed from the date the order was adopted,

to become effective on a date stated in the order.

(b) Not later than the third day after the date the rescission

order is adopted, the county clerk shall deliver a certified copy

of the order to the secretary of state and comptroller of public

accounts.

(c) On the effective date of the rescission, the county tax

assessor-collector is the voter registrar for the county unless

the position of county elections administrator is created.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 13. APPLICATION FOR REGISTRATION; INITIAL REGISTRATION

ELECTION CODE

TITLE 2. VOTER QUALIFICATIONS AND REGISTRATION

CHAPTER 13. APPLICATION FOR REGISTRATION; INITIAL REGISTRATION

SUBCHAPTER A. ELIGIBILITY; MANNER OF APPLYING FOR REGISTRATION

Sec. 13.001. ELIGIBILITY FOR REGISTRATION. (a) To be eligible

for registration as a voter in this state, a person must:

(1) be 18 years of age or older;

(2) be a United States citizen;

(3) not have been determined by a final judgment of a court

exercising probate jurisdiction to be:

(A) totally mentally incapacitated; or

(B) partially mentally incapacitated without the right to vote;

(4) not have been finally convicted of a felony or, if so

convicted, must have:

(A) fully discharged the person's sentence, including any term

of incarceration, parole, or supervision, or completed a period

of probation ordered by any court; or

(B) been pardoned or otherwise released from the resulting

disability to vote; and

(5) be a resident of the county in which application for

registration is made.

(b) To be eligible to apply for registration, a person must, on

the date the registration application is submitted to the

registrar, be at least 17 years and 10 months of age and satisfy

the requirements of Subsection (a) except for age.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 23, eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 16, Sec. 6.02, eff. Aug. 26, 1991; Acts

1993, 73rd Leg., ch. 916, Sec. 27, eff. Sept. 1, 1993; Acts 1997,

75th Leg., ch. 850, Sec. 2, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

614, Sec. 23, eff. September 1, 2007.

Sec. 13.002. APPLICATION REQUIRED. (a) A person desiring to

register to vote must submit an application to the registrar of

the county in which the person resides. Except as provided by

Subsection (e), an application must be submitted by personal

delivery or by mail.

(b) A registration application must be in writing and signed by

the applicant.

(c) A registration application must include:

(1) the applicant's first name, middle name, if any, last name,

and former name, if any;

(2) the month, day, and year of the applicant's birth;

(3) a statement that the applicant is a United States citizen;

(4) a statement that the applicant is a resident of the county;

(5) a statement that the applicant has not been determined by a

final judgment of a court exercising probate jurisdiction to be:

(A) totally mentally incapacitated; or

(B) partially mentally incapacitated without the right to vote;

(6) a statement that the applicant has not been finally

convicted of a felony or that the applicant is a felon eligible

for registration under Section 13.001;

(7) the applicant's residence address or, if the residence has

no address, the address at which the applicant receives mail and

a concise description of the location of the applicant's

residence;

(8) the following information:

(A) the applicant's Texas driver's license number or the number

of a personal identification card issued by the Department of

Public Safety;

(B) if the applicant has not been issued a number described by

Paragraph (A), the last four digits of the applicant's social

security number; or

(C) a statement by the applicant that the applicant has not been

issued a number described by Paragraph (A) or (B);

(9) if the application is made by an agent, a statement of the

agent's relationship to the applicant; and

(10) the city and county in which the applicant formerly

resided.

(d) The omission of the applicant's middle or former name under

Subsection (c)(1) or the applicant's zip code under Subsection

(c)(7) does not affect the validity of a registration

application, and the registrar may not reject the application

because of that omission.

(e) A person who is certified for participation in the address

confidentiality program administered by the attorney general

under Subchapter C, Chapter 56, Code of Criminal Procedure, is

not eligible for early voting by mail under Section 82.007 unless

the person submits an application under this section by personal

delivery. The secretary of state may adopt rules to implement

this subsection.

(f) Instead of the statement required by Subsection (c)(5), an

applicant who has been determined to be partially mentally

incapacitated without the right to vote by a court and who is

eligible to register because of Section 1.020(b) shall include in

the application a statement that the person's guardianship has

been modified to include the right to vote or the person's mental

capacity has been completely restored, as applicable, by a final

judgment of a court.

(g) Instead of the statement required by Subsection (c)(5), an

applicant who has been determined to be totally mentally

incapacitated by a court and who is eligible to register because

of Section 1.020(a) shall include in the application a statement

that the person's mental capacity has been completely restored by

a final judgment of a court.

(h) The submission of a federal postcard application constitutes

an application for registration under this section at the voting

residence address stated on the application. This subsection

does not apply to a person who indicates on the person's federal

postcard application that the person is residing outside the

United States indefinitely. The secretary of state shall

prescribe rules to implement this subsection, including:

(1) rules providing directions to court clerks regarding the

inclusion on jury lists of persons who submit federal postcard

applications; and

(2) rules relating to whether a person who submits a federal

postcard application is to be considered a registered voter of

the applicable authority for the purposes of determining the

number of signatures required on a petition.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 436, Sec. 1, eff. Sept. 1, 1987;

Acts 1987, 70th Leg., ch. 472, Sec. 1, eff. Sept. 1, 1987; Acts

1987, 70th Leg., ch. 920, Sec. 1, eff. Sept. 1, 1987; Acts 1989,

71st Leg., ch. 2, Sec. 7.02, eff. Aug. 28, 1989; Acts 1993, 73rd

Leg., ch. 916, Sec. 30(c), eff. Sept. 1, 1993; Acts 1995, 74th

Leg., ch. 390, Sec. 1, eff. Sept. 1, 1995; Acts 1995, 74th Leg.,

ch. 797, Sec. 2, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch.

454, Sec. 1, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1315,

Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

1049, Sec. 1, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

614, Sec. 24, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1295, Sec. 4, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(11), eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

91, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

632, Sec. 1, eff. June 19, 2009.

Sec. 13.0021. ADDITIONAL REGISTRATION INFORMATION FROM CERTAIN

FEDERAL AND STATE JUDGES. (a) In this section:

(1) "Federal judge" means:

(A) a judge, former judge, or retired judge of a United States

court of appeals;

(B) a judge, former judge, or retired judge of a United States

district court;

(C) a judge, former judge, or retired judge of a United States

bankruptcy court; or

(D) a magistrate judge, former magistrate judge, or retired

magistrate judge of a United States district court.

(2) "State judge" means:

(A) a judge, former judge, or retired judge of an appellate

court, a district court, or a county court at law of this state;

(B) an associate judge appointed under Chapter 201, Family Code,

or a retired associate judge or former associate judge appointed

under that chapter; or

(C) a justice of the peace.

(b) If the registration applicant is a federal judge, a state

judge, or the spouse of a state judge or a federal judge who

seeks to have the applicant's residence address omitted from the

registration list, the applicant shall include with the

application an affidavit stating that the applicant is a federal

judge or state judge or the spouse of a federal judge or state

judge.

Added by Acts 2007, 80th Leg., R.S., Ch.

594, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

465, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1259, Sec. 1, eff. September 1, 2009.

Sec. 13.003. APPLICATION BY AGENT. (a) An applicant may

appoint, either orally or in writing, an agent to perform one or

more of the following acts for the applicant:

(1) complete and sign a registration application;

(2) submit an application;

(3) act on the applicant's behalf in the process of approving

the application, including a challenge of the applicant;

(4) receive a registration certificate in person; and

(5) submit a notice or other applicable document for correcting

registration information.

(b) To be eligible for appointment as an agent, a person must:

(1) be the applicant's spouse, parent, or child; and

(2) be a qualified voter of the county or have submitted a

registration application and be otherwise eligible to vote.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 436, Sec. 2, eff. Sept. 1, 1987.

Sec. 13.004. RECORDING AND DISCLOSURE OF CERTAIN INFORMATION BY

REGISTRAR. (a) The registrar may not transcribe, copy, or

otherwise record a telephone number furnished on a registration

application.

(b) The registrar may transcribe, copy, or otherwise record a

social security number furnished on a registration application

only in maintaining the accuracy of the registration records.

(c) The following information furnished on a registration

application is confidential and does not constitute public

information for purposes of Chapter 552, Government Code:

(1) a social security number;

(2) a Texas driver's license number;

(3) a number of a personal identification card issued by the

Department of Public Safety;

(4) an indication that an applicant is interested in working as

an election judge; or

(5) the residence address of the applicant, if the applicant is

a federal judge or state judge, as defined by Section 13.0021, or

the spouse of a federal judge or state judge, and included an

affidavit with the registration application under Section 13.0021

or the registrar has received an affidavit submitted under

Section 15.0215.

(c-1) The registrar shall ensure that the information listed in

Subsection (c) is excluded from disclosure.

(d) The voter registrar or other county official who has access

to the information furnished on a registration application may

not post the following information on a website:

(1) a telephone number;

(2) a social security number;

(3) a driver's license number or a number of a personal

identification card;

(4) a date of birth; or

(5) the residence address of a voter who is a federal judge or

state judge, as defined by Section 13.0021, or the spouse of a

federal judge or state judge, if the voter included an affidavit

with the application under Section 13.0021 or the registrar has

received an affidavit submitted under Section 15.0215.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 454, Sec. 2, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 606, Sec. 1, 2, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

487, Sec. 1, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

487, Sec. 2, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

1049, Sec. 2, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

594, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

465, Sec. 2, eff. September 1, 2009.

Sec. 13.005. UNLAWFULLY ACTING AS AGENT. (a) A person commits

an offense if the person acts as an agent for an applicant but is

not eligible for appointment as an agent under Section 13.003(b).

(b) An offense under this section is a Class B misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 13.006. PURPORTEDLY ACTING AS AGENT. (a) A person commits

an offense if the person purports to act as an agent in applying

for registration or in signing a registration application at a

time when the person:

(1) is not an agent of the applicant under Section 13.003(a);

and

(2) is not eligible for appointment under Section 13.003(b) as

the agent of the person for whom the person purports to act.

(b) An offense under this section is a felony of the third

degree.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 6, eff. Sept. 1, 1997.

Sec. 13.007. FALSE STATEMENT ON APPLICATION. (a) A person

commits an offense if the person knowingly makes a false

statement or requests, commands, or attempts to induce another

person to make a false statement on a registration application.

(b) An offense under this section is a Class B misdemeanor.

(c) For purposes of this code, an offense under this section is

considered to be perjury, but may be prosecuted only under this

section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 436, Sec. 3, eff. Sept. 1, 1987;

Acts 1995, 74th Leg., ch. 797, Sec. 3, eff. Sept. 1, 1995.

SUBCHAPTER B. VOLUNTEER DEPUTY REGISTRARS; HIGH SCHOOL DEPUTY

REGISTRARS

Sec. 13.031. APPOINTMENT; TERM. (a) To encourage voter

registration, the registrar shall appoint as deputy registrars

persons who volunteer to serve.

(b) In this code, "volunteer deputy registrar" means a deputy

registrar appointed under this section.

(c) Volunteer deputy registrars serve for terms expiring

December 31 of even-numbered years.

(d) To be eligible for appointment as a volunteer deputy

registrar, a person must:

(1) be 18 years of age or older; and

(2) not have been finally convicted of a felony or, if so

convicted, must have:

(A) fully discharged the person's sentence, including any term

of incarceration, parole, or supervision, or completed a period

of probation ordered by any court; or

(B) been pardoned or otherwise released from the resulting

disability to vote.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

307, Sec. 1, eff. September 1, 2009.

Sec. 13.032. PROHIBITION ON REFUSING TO APPOINT. A registrar

may not refuse to appoint as a volunteer deputy registrar:

(1) a person eligible for appointment under Section 13.031(d);

or

(2) any person on the basis of sex, race, creed, color, or

national origin or ancestry.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

307, Sec. 2, eff. September 1, 2009.

Sec. 13.033. CERTIFICATE OF APPOINTMENT. (a) A person desiring

to serve as a volunteer deputy registrar must request appointment

by the registrar in person or by mail.

(b) If a person is to be appointed, the registrar shall prepare

a certificate of appointment in duplicate containing:

(1) the date of appointment;

(2) the statement: "I, ____________, Voter Registrar for

____________ County, do hereby appoint ____________ as a

volunteer deputy registrar for ____________ County.";

(3) the person's residence address;

(4) the person's voter registration number, if any;

(5) a statement that the term of the appointment expires

December 31 of an even-numbered year; and

(6) a statement that the appointment terminates on the person's

final conviction for an offense for failure to deliver a

registration application and may terminate on the registrar's

determination that the person failed to adequately review a

registration application.

(c) The registrar shall sign the certificate and issue the

original to the appointee, who shall sign it on receipt.

(d) A volunteer deputy shall present the certificate as

identification to an applicant for registration, on request, when

receiving the application for delivery to the registrar.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 916, Sec. 3, eff. Sept. 1, 1993.

Sec. 13.034. ACTIVE APPOINTMENT FILE. (a) The registrar shall

maintain a file containing the duplicate certificates of

appointment of the volunteer deputy registrars whose appointments

are effective.

(b) The registrar shall maintain the file in alphabetical order

by deputy name on a countywide basis.

(c) Each certificate shall be retained on file during the time

the appointment is effective.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 13.035. INACTIVE APPOINTMENT FILE. (a) The registrar

shall maintain a file containing the duplicate certificates of

appointment of the volunteer deputy registrars whose appointments

have been terminated.

(b) The registrar shall enter the date of and reason for

termination on each duplicate certificate.

(c) The registrar shall maintain the file in alphabetical order

by deputy name on a countywide basis.

(d) Each certificate shall be retained on file for two years

after the date of termination.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 13.036. TERMINATION OF APPOINTMENT. (a) An appointment as

a volunteer deputy registrar is terminated on:

(1) the expiration of the volunteer deputy's term of

appointment; or

(2) the final conviction of the volunteer deputy for an offense

prescribed by Section 13.043.

(b) The registrar may terminate the appointment of a volunteer

deputy registrar on a determination by the registrar that the

volunteer deputy failed to adequately review a registration

application as required by Section 13.039.

(c) Immediately on the termination of an appointment, the

registrar shall deliver written notice of the termination to the

volunteer deputy, directing the deputy:

(1) to stop activity as a volunteer deputy registrar

immediately; and

(2) to deliver the certificate of appointment, receipt forms,

and registration applications and receipts in the volunteer

deputy's possession to the registrar not later than the second

day after the date the deputy receives the termination notice.

(d) The registrar shall reject all registration applications

received by a person purporting to act as a volunteer deputy

registrar after the person's appointment is terminated.

(e) The registrar may not reappoint a person whose appointment

as a volunteer deputy registrar is terminated under Subsection

(a)(2).

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 916, Sec. 4, eff. Sept. 1, 1993.

Sec. 13.037. COMPENSATION; BOND. (a) A person may not receive

compensation from the county for service as a volunteer deputy

registrar unless compensation is authorized by the commissioners

court.

(b) An unpaid volunteer deputy is not required to give a bond in

connection with the deputy's service.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 916, Sec. 5, eff. Sept. 1, 1993.

Sec. 13.038. POWERS GENERALLY. A volunteer deputy registrar may

distribute voter registration application forms throughout the

county and receive registration applications submitted to the

deputy in person.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 7, eff. Sept. 1, 1997.

Sec. 13.039. REVIEW OF APPLICATION. (a) On receipt of a

registration application, a volunteer deputy registrar shall

review it for completeness in the applicant's presence.

(b) If the application does not contain all the required

information and the required signature, the volunteer deputy

shall return the application to the applicant for completion and

resubmission.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 13.040. ISSUANCE OF RECEIPT. (a) On receipt of a

completed registration application, a volunteer deputy registrar

shall prepare a receipt in duplicate on a form furnished by the

registrar.

(b) The receipt must contain:

(1) the name of the applicant and, if applicable, the name of

the applicant's agent; and

(2) the date the completed application is submitted to the

volunteer deputy.

(c) The volunteer deputy shall sign the receipt in the

applicant's presence and shall give the original to the

applicant.

(d) The volunteer deputy shall deliver the duplicate receipt to

the registrar with the registration application. The registrar

shall retain the receipt on file with the application.

(e) The secretary of state may prescribe a procedure that is an

alternative to the procedure prescribed by this section that will

ensure the accountability of the registration applications.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 13.041. EFFECT OF SUBMISSION OF APPLICATION. The date of

submission of a completed registration application to a volunteer

deputy registrar is considered to be the date of submission to

the registrar for the purpose of determining the effective date

of registration only.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 13.042. DELIVERY OF APPLICATION TO REGISTRAR. (a) A

volunteer deputy registrar shall deliver in person, or by

personal delivery through another designated volunteer deputy, to

the registrar each completed voter registration application

submitted to the deputy, as provided by this section. The

secretary of state shall prescribe any procedures necessary to

ensure the proper and timely delivery of completed applications

that are not delivered in person by the volunteer deputy who

receives them.

(b) Except as provided by Subsection (c), an application shall

be delivered to the registrar not later than 5 p.m. of the fifth

day after the date the application is submitted to the volunteer

deputy registrar.

(c) An application submitted after the 34th day and before the

29th day before the date of an election in which any qualified

voter of the county is eligible to vote shall be delivered not

later than 5 p.m. of the 29th day before election day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 2, eff. Sept. 1, 1987.

Sec. 13.043. FAILURE TO DELIVER APPLICATION. (a) A volunteer

deputy registrar commits an offense if the deputy fails to comply

with Section 13.042.

(b) Except as provided by Subsection (c), an offense under this

section is a Class C misdemeanor.

(c) An offense under this section is a Class A misdemeanor if

the deputy's failure to comply is intentional.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 13.044. PURPORTEDLY ACTING AS VOLUNTEER DEPUTY REGISTRAR.

(a) A person commits an offense if the person purports to act as

a volunteer deputy registrar when the person does not have an

effective appointment as a volunteer deputy registrar.

(b) An offense under this section is a Class C misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 13.045. ACTIVITY ON GOVERNMENTAL PREMISES. Except as

otherwise provided by law, the chief executive of a state agency

with approval of the agency's governing body, if any, the chief

executive of a department of a city with approval of the city's

governing body, or a county officer may permit an officer or

employee under the chief executive's or officer's supervision who

is a volunteer deputy registrar to engage in official

registration activities during working hours on the premises

under the chief executive's or officer's control.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 13.046. HIGH SCHOOL DEPUTY REGISTRARS. (a) Each principal

of a public or private high school or the principal's designee

shall serve as a deputy registrar for the county in which the

school is located.

(b) In this code, "high school deputy registrar" means a deputy

registrar serving under this section.

(c) A high school deputy registrar may distribute registration

application forms to and receive registration applications

submitted to the deputy in person from students and employees of

the school only.

(d) At least twice each school year, a high school deputy

registrar shall distribute an officially prescribed registration

application form to each student who is or will be 18 years of

age or older during that year, subject to rules prescribed by the

secretary of state.

(e) Each application form distributed under this section must be

accompanied by a notice informing the student or employee that

the application may be submitted in person or by mail to the

voter registrar of the county in which the applicant resides or

in person to a high school deputy registrar or volunteer deputy

registrar for delivery to the voter registrar of the county in

which the applicant resides.

(f) Except as provided by this subsection, Sections 13.039,

13.041, and 13.042 apply to the submission and delivery of

registration applications under this section, and for that

purpose, "volunteer deputy registrar" in those sections includes

a high school deputy registrar. A high school deputy registrar

may review an application for completeness out of the applicant's

presence. A deputy may deliver a group of applications to the

registrar by mail in an envelope or package, and, for the purpose

of determining compliance with the delivery deadline, an

application delivered by mail is considered to be delivered at

the time of its receipt by the registrar.

(g) A high school deputy registrar commits an offense if the

deputy fails to comply with Section 13.042. An offense under this

subsection is a Class C misdemeanor unless the deputy's failure

to comply is intentional, in which case the offense is a Class A

misdemeanor.

(h) The secretary of state shall prescribe any additional

procedures necessary to implement this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 279, Sec. 1, eff. Sept. 1, 1991;

Acts 1995, 74th Leg., ch. 797, Sec. 4, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 864, Sec. 8, eff. Sept. 1, 1997.

SUBCHAPTER C. ACTION ON APPLICATION BY REGISTRAR

Sec. 13.071. REVIEW OF APPLICATION. (a) The registrar shall

review each submitted application for registration to determine

whether it complies with Section 13.002 and indicates that the

applicant is eligible for registration.

(b) The registrar shall make the determination not later than

the seventh day after the date the application is submitted to

the registrar.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 13.072. ACTION ON APPLICATION. (a) Unless the registrar

challenges the applicant, the registrar shall approve the

application if:

(1) the registrar determines that an application complies with

Section 13.002 and indicates that the applicant is eligible for

registration; and

(2) for an applicant who has not included a statement described

by Section 13.002(c)(8)(C), the registrar verifies with the

secretary of state:

(A) the applicant's Texas driver's license number or number of a

personal identification card issued by the Department of Public

Safety; or

(B) the last four digits of the applicant's social security

number.

(b) After approval of an application by an applicant who was

registered in another county at the time of application, the

registrar shall deliver written notice of the applicant's change

of residence to the other county's registrar and include in the

notice the applicant's name, former residence address, and former

registration number, if known.

(c) Except as provided by Subsection (d), if the registrar

determines that an application does not comply with Section

13.002 or does not indicate that the applicant is eligible for

registration, the registrar shall reject the application.

(d) If an application clearly indicates that the applicant

resides in another county, the registrar shall forward the

application to the other county's registrar not later than the

second day after the date the application is received and, if the

other county is not contiguous, shall deliver written notice of

that action to the applicant not later than the seventh day after

the date the application is received. The date of submission of a

completed application to the wrong registrar is considered to be

the date of submission to the proper registrar for purposes of

determining the effective date of the registration.

(e) Repealed by Acts 2003, 78th Leg., ch. 1316, Sec. 44, eff.

Sept. 1, 2003.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 415, Sec. 1, eff. Sept. 1, 1989;

Acts 1991, 72nd Leg., ch. 559, Sec. 1, eff. Sept. 1, 1991; Acts

1997, 75th Leg., ch. 1349, Sec. 4, eff. Sept. 1, 1997; Acts 2003,

78th Leg., ch. 1316, Sec. 5, 44, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1105, Sec. 1, eff. January 1, 2006.

Sec. 13.073. NOTICE OF REJECTION. (a) Except as provided by

Subsection (b), the registrar shall deliver written notice of the

reason for the rejection of an application to the applicant not

later than the second day after the date of rejection.

(b) If the registrar rejects an application in the applicant's

presence, at that time the registrar shall orally inform the

applicant of the reason for the rejection. If the rejection is

for incompleteness, the registrar shall return the application to

the applicant for completion and resubmission.

(c) If the registrar rejects an application for incompleteness

but receives a completed application not later than the 10th day

after the date the notice is delivered under Subsection (a) or

the date the incomplete application is returned under Subsection

(b), as applicable, the original date of submission of the

incomplete application is considered to be the date of submission

to the registrar for the purpose of determining the effective

date of registration.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2003, 78th Leg., ch. 1316, Sec. 6, eff. Sept. 1, 2003.

Sec. 13.074. CHALLENGE OF APPLICANT. (a) If after determining

that an application complies with Section 13.002 and indicates

that the applicant is eligible for registration, the registrar

has reason to believe the applicant is not eligible for

registration or the application was submitted in an unauthorized

manner, the registrar shall challenge the applicant.

(b) The registrar shall indicate on the application of a

challenged applicant that the applicant's eligibility or the

manner of submission of the application has been challenged and

the date of the challenge.

(c) The registrar may not challenge an applicant later than the

second day after the date the application is determined to comply

with Section 13.002 and indicate that the applicant is eligible

for registration.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 13.075. NOTICE OF CHALLENGE TO APPLICANT. (a) Except as

provided by Subsection (c), the registrar shall deliver written

notice of the challenge to the applicant not later than the

second day after the date of the challenge.

(b) The notice must include:

(1) the date of the challenge;

(2) a statement of the grounds for the challenge; and

(3) a brief explanation of the applicant's right to a hearing on

the challenge and the right to appeal the registrar's decision.

(c) If a challenge is made in the applicant's presence, at that

time the registrar shall orally explain to the applicant the

grounds for the challenge and the applicant's right to a hearing

and appeal.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 13.076. REQUEST FOR HEARING ON CHALLENGE. (a) Except as

provided by Subsection (b), to be entitled to a hearing on a

challenge, the applicant must file a written, signed request for

a hearing with the registrar not later than the 10th day after

the date of the challenge.

(b) If a challenge is made in the applicant's presence, at that

time the applicant may orally request a hearing.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 13.077. HEARING ON CHALLENGE. (a) On the timely filing or

making of a hearing request, the registrar shall schedule a

hearing on the challenge.

(b) The registrar shall conduct the hearing not later than the

10th day after the date the request is filed or made or at a

later date on the applicant's request.

(c) The applicant may appear personally at the hearing to offer

evidence or argument. The applicant may offer evidence or

argument by affidavit without personally appearing if the

applicant submits the affidavit to the registrar before the

hearing begins.

(d) If a challenge is made in the applicant's presence and the

applicant orally requests a hearing, the hearing may be conducted

at that time with the applicant's consent.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 13.078. NOTICE OF HEARING. (a) The registrar shall

deliver to a challenged applicant written notice of the date,

hour, and place set for the hearing on the challenge not later

than the second day after the date the hearing request is filed

or made.

(b) This section does not apply to a hearing conducted under

Section 13.077(d).

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 13.079. DETERMINATION OF CHALLENGE. (a) After hearing and

considering the evidence or argument, the registrar shall

promptly determine the challenge and issue a decision in writing.

(b) If the registrar determines that the applicant is eligible

for registration or that the manner of submission of the

application was authorized, the registrar shall approve the

application.

(c) If the registrar determines that the applicant is not

eligible for registration or that the manner of submission of the

application was unauthorized, the registrar shall reject the

application.

(d) The registrar shall retain a copy of the decision on file

with the applicant's registration application and shall deliver a

copy to the applicant.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 13.080. RECORDING REJECTION. On rejection of an

applicant's registration application, the registrar shall enter

the date of and reason for the rejection on the application.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER D. APPLICATION FILES

Sec. 13.101. ACTIVE APPLICATION FILE. (a) The registrar shall

maintain a file containing the approved registration applications

of the registered voters of the county.

(b) The registrar shall maintain the file in alphabetical order

by voter name on a countywide basis. However, the registrar may

maintain the file in numerical order by registration number if

the registrar regularly maintains a list of registered voters in

alphabetical order by voter name on a countywide basis.

(c) Each application shall be retained on file during the time

the registration is effective.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 13.102. INACTIVE APPLICATION FILE. (a) The registrar

shall maintain a file containing the rejected applications of

applicants for registration.

(b) The registrar shall maintain a file, separate from the file

maintained under Subsection (a), containing the applications of

the voters whose registrations have been canceled.

(c) The registrar shall maintain each file in alphabetical order

by applicant or voter name on a countywide basis.

(d) Each application shall be retained on file for two years

after the date of rejection or cancellation.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 13.103. PLACE FOR KEEPING FILES; SECURITY. (a) The

registration application files maintained under this subchapter

shall be kept in the registrar's office at all times in a place

and manner ensuring their security.

(b) Applications may be removed from the registrar's office

temporarily, in a manner ensuring their security, for use in

preparing registration certificates, lists of registered voters,

and other registration documents by electronic data-processing

methods.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 13.104. OPTIONAL STORAGE METHOD. (a) Instead of keeping

the original registration applications and supporting

documentation as required by this title, the registrar may record

the applications and documentation on an optical disk or other

computer storage medium approved by the secretary of state.

(b) The storage medium must allow for the creation of a copy of

an application or supporting documentation.

(c) The secretary of state shall prescribe any procedures

necessary to implement this section.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 5, eff. Sept. 1,

1995.

SUBCHAPTER E. OFFICIAL APPLICATION FORMS

Sec. 13.121. OFFICIAL FORM FOR REGISTRATION BY MAIL. (a) The

officially prescribed application form for registration by mail

must be in the form of a business reply postcard, unless another

form or system is used under Subsection (b), with postage paid by

the state. The secretary of state shall design the form to

enhance the legibility of its contents.

(b) The secretary of state shall obtain a permit from the United

States Postal Service for use of the postage-paid application

form and shall arrange for payment of the postal charges with

warrants issued by the comptroller of public accounts. The

secretary may use any other form or system made available by the

United States Postal Service if the form or system is less costly

than the business reply system.

(c) The secretary of state shall have the official application

forms for registration by mail printed and shall furnish the

forms without charge to each registrar in a quantity the

secretary determines sufficient for the proper conduct of voter

registration.

(d) The secretary of state shall prescribe the procedures

necessary to implement this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 3, eff. Sept. 1, 1987;

Acts 2003, 78th Leg., ch. 1315, Sec. 2, eff. Jan. 1, 2004.

Sec. 13.122. ADDITIONAL ELEMENTS ON OFFICIAL FORM. (a) In

addition to the other statements and spaces for entering

information that appear on an officially prescribed registration

application form, each official form must include:

(1) the statement: "I understand that giving false information

to procure a voter registration is perjury and a crime under

state and federal law.";

(2) a space for the applicant's registration number;

(3) a space for the applicant's Texas driver's license number or

number of a personal identification card issued by the Department

of Public Safety;

(4) a space for the applicant's telephone number;

(5) a space for the applicant's social security number;

(6) a space for the applicant's sex;

(7) a statement indicating that the furnishing of the

applicant's telephone number and sex is optional;

(8) a space or box for indicating whether the applicant or voter

is submitting new registration information or a change in current

registration information;

(9) a statement instructing a voter who is using the form to

make a change in current registration information to enter the

voter's name and the changed information in the appropriate

spaces on the form;

(10) a statement that if the applicant declines to register to

vote, that fact will remain confidential and will be used only

for voter registration purposes;

(11) a statement that if the applicant does register to vote,

information regarding the agency or office to which the

application is submitted will remain confidential and will be

used only for voter registration purposes;

(12) a space or box for indicating whether the applicant is

interested in working as an election judge;

(13) a statement warning that a conviction for making a false

statement may result in imprisonment for up to the maximum amount

of time provided by law, a fine of up to the maximum amount

provided by law, or both the imprisonment and the fine; and

(14) any other voter registration information required by

federal law or considered appropriate and required by the

secretary of state.

(b) The term "residence address" may not be modified on an

official registration application form by terms other than those

comprising the specific elements of a residence address.

(c) If it becomes permissible under federal law to require an

applicant for registration who has a social security number to

furnish the number, the secretary of state may implement that

requirement.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 16, Sec. 6.03, eff. Aug. 26, 1991;

Acts 1991, 72nd Leg., ch. 442, Sec. 7, eff. Jan. 1, 1992; Acts

1991, 72nd Leg., ch. 559, Sec. 2, eff. Sept. 1, 1991; Acts 1991,

72nd Leg., ch. 631, Sec. 1, eff. Sept. 1, 1991; Acts 1993, 73rd

Leg., ch. 916, Sec. 30(b), eff. Sept. 1, 1993; Acts 1995, 74th

Leg., ch. 797, Sec. 6, eff. Sept. 1, 1995; Acts 1997, 75th Leg.,

ch. 454, Sec. 3, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch.

1315, Sec. 3, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

1049, Sec. 3, eff. January 1, 2006.

SUBCHAPTER F. INITIAL REGISTRATION

Sec. 13.141. REGISTRATION NUMBER. The secretary of state shall

prescribe a uniform system for assigning voter registration

numbers.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

1105, Sec. 2, eff. January 1, 2006.

Sec. 13.142. INITIAL REGISTRATION CERTIFICATE. (a) After

approval of a registration application, the registrar shall:

(1) prepare a voter registration certificate in duplicate and

issue the original certificate to the applicant; and

(2) enter the applicant's county election precinct number and

registration number on the applicant's registration application.

(b) In this code, "initial certificate" means a registration

certificate issued under this section.

(c) An initial certificate takes effect on the effective date of

the registration and expires the following January 1 of an

even-numbered year.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 436, Sec. 10, eff. Sept. 1, 1989;

Acts 1987, 70th Leg., ch. 472, Sec. 53, eff. Sept. 1, 1989.

Sec. 13.143. EFFECTIVE DATE OF REGISTRATION; PERIOD OF

EFFECTIVENESS. (a) Except as provided by Subsections (b) and

(e), if an applicant's registration application is approved, the

registration becomes effective on the 30th day after the date the

application is submitted to the registrar or on the date the

applicant becomes 18 years of age, whichever is later.

(b) A registration is effective for purposes of early voting if

it will be effective on election day.

(c) A registration is effective until canceled under this code.

(d) For purposes of determining the effective date of a

registration, an application submitted by mail is considered to

be submitted to the registrar on the date it is placed with

postage prepaid and properly addressed in the United States mail.

The date indicated by the post office cancellation mark is

considered to be the date the application was placed in the mail

unless proven otherwise.

(e) If the 30th day before the date of an election is a

Saturday, Sunday, or legal state or national holiday, an

application is considered to be timely if it is submitted to the

registrar on or before the next regular business day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 416, Sec. 1, eff. Sept. 1, 1989;

Acts 1991, 72nd Leg., ch. 203, Sec. 2.31; Acts 1991, 72nd Leg.,

ch. 554, Sec. 2, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch.

916, Sec. 6, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 454,

Sec. 4, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1349, Sec.

5, eff. Sept. 1, 1997.

Sec. 13.144. DELIVERY OF INITIAL CERTIFICATE TO VOTER. (a) Not

later than the 30th day after the date the registrar receives the

application, the registrar shall deliver the original of an

initial certificate:

(1) in person to the applicant or the applicant's agent

appointed under Section 13.003; or

(2) by mail to the applicant.

(b) If delivery is by mail, the registrar shall send the

certificate to the mailing address on the applicant's

registration application.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 844, Sec. 4,

eff. September 1, 2007.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

844, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

844, Sec. 4, eff. September 1, 2007.

Sec. 13.145. UNLAWFUL DELIVERY OF CERTIFICATE. (a) A voter

registrar commits an offense if the registrar knowingly delivers

a registration certificate to a person other than the applicant

or the applicant's agent appointed under Section 13.003.

(b) An offense under this section is a felony of the third

degree.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 13.146. CONFIRMATION NOTICE ON RETURN OF INITIAL

CERTIFICATE. (a) If an initial certificate delivered to the

applicant by mail is returned to the registrar undelivered, the

registrar shall promptly deliver to the applicant a confirmation

notice in accordance with Section 15.051.

(b) If the applicant fails to submit a response to the registrar

in accordance with Section 15.053, the registrar shall enter the

applicant's name on the suspense list.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 7, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 5.01, eff.

Sept. 1, 1999.



CHAPTER 14. RENEWAL OF REGISTRATION

ELECTION CODE

TITLE 2. VOTER QUALIFICATIONS AND REGISTRATION

CHAPTER 14. RENEWAL OF REGISTRATION

SUBCHAPTER A. ISSUANCE OF RENEWAL CERTIFICATE

Sec. 14.001. RENEWAL REGISTRATION CERTIFICATE. (a) On or after

November 15 but before December 6 of each odd-numbered year, the

registrar shall issue a voter registration certificate to each

voter in the county whose registration is effective on the

preceding November 14 and whose name does not appear on the

suspense list.

(b) In this code, "renewal certificate" means a registration

certificate issued under this section.

(c) A renewal certificate is valid for two years beginning on

January 1 following its issuance.

(d) At the time the registrar issues an initial certificate for

a voter whose registration will be effective after November 14 of

an odd-numbered year and before January 1 of the following year,

the registrar shall also issue the voter a renewal certificate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 3, eff. Sept. 1,

1987; Acts 1987, 70th Leg., ch. 436, Sec. 11, eff. Sept. 1, 1989;

Acts 1987, 70th Leg., ch. 472, Sec. 54, eff. Sept. 1, 1989; Acts

1995, 74th Leg., ch. 797, Sec. 8, eff. Sept. 1, 1995.

Sec. 14.002. DELIVERY OF RENEWAL CERTIFICATE TO VOTER. (a)

Except as provided by Subsection (d), the registrar shall deliver

a voter's renewal certificate by mail to the mailing address on

the voter's registration application.

(b) The certificate, if mailed without an envelope, or the

envelope containing the certificate must contain an instruction

to the postal authorities not to forward it to any other address

and to return it to the registrar if the addressee is no longer

at the address to which the certificate was mailed.

(c) The registrar may not mail the certificate in the same

envelope with a tax statement.

(d) The registrar shall deliver a renewal certificate issued

under Section 14.001(d) with the voter's initial certificate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER B. RETURN OF RENEWAL CERTIFICATE

Sec. 14.021. DISPOSITION OF RETURNED RENEWAL CERTIFICATE. On

the return to the registrar of an undelivered renewal certificate

that was mailed to a voter, the registrar shall file the

certificate with the voter's registration application and, not

later than January 2 following the mailing of certificates, enter

the voter's name on the suspense list.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Renumbered from Election Code Sec. 14.022 and amended by Acts

1995, 74th Leg., ch. 797, Sec. 9, eff. Sept. 1, 1995.

Sec. 14.022. ERRONEOUS RETURN OF RENEWAL CERTIFICATE. If the

registrar determines that a voter's renewal certificate was

returned undelivered solely because of postal service error,

address reclassification, or the registrar's clerical error, the

registrar shall delete the voter's name from the suspense list,

make any other appropriate corrections in the registration

records, and deliver the certificate to the voter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Renumbered from Election Code Sec. 14.023 and amended by Acts

1995, 74th Leg., ch. 797, Sec. 9, eff. Sept. 1, 1995.

Sec. 14.023. CONFIRMATION NOTICE AFTER RETURN OF RENEWAL

CERTIFICATE. (a) After January 1 but not later than March 1 of

each even-numbered year, the registrar shall deliver a

confirmation notice in accordance with Section 15.051 to each

voter whose name appears on the suspense list under this

subchapter.

(b) If the voter fails to submit a response to the registrar in

accordance with Section 15.053, the voter's name remains on the

suspense list.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 9, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 5.02, eff.

Sept. 1, 1999.



CHAPTER 15. GENERAL ADMINISTRATION OF REGISTRATION

ELECTION CODE

TITLE 2. VOTER QUALIFICATIONS AND REGISTRATION

CHAPTER 15. GENERAL ADMINISTRATION OF REGISTRATION

SUBCHAPTER A. FORM AND CONTENTS OF REGISTRATION CERTIFICATE;

REPLACEMENT OF CERTIFICATE

Sec. 15.001. REQUIRED CONTENTS. (a) Each voter registration

certificate issued must contain:

(1) the voter's name in the form indicated by the voter, subject

to applicable requirements prescribed by Section 13.002 and by

rule of the secretary of state;

(2) the voter's residence address or, if the residence has no

address, the address at which the voter receives mail and a

concise description of the location of the voter's residence;

(3) the month, day, and year of the voter's birth;

(4) the number of the county election precinct in which the

voter resides;

(5) the voter's effective date of registration if an initial

certificate;

(6) the voter's registration number;

(7) an indication of the period for which the certificate is

issued;

(8) a statement explaining the circumstances under which the

voter will receive a new certificate;

(9) a space for stamping the voter's political party

affiliation;

(10) a statement that voting with the certificate by a person

other than the person in whose name the certificate is issued is

a felony;

(11) a space for the voter's signature;

(12) a statement that the voter must sign the certificate

personally, if able to sign, immediately on receipt;

(13) a space for the voter to correct the information on the

certificate followed by a signature line;

(14) the statement: "If any information on this certificate

changes or is incorrect, correct the information in the space

provided, sign below, and return this certificate to the voter

registrar.";

(15) the registrar's mailing address and telephone number; and

(16) the jurisdictional or distinguishing number for the

following territorial units in which the voter resides, as

determined by the voter registrar:

(A) congressional district;

(B) state senatorial district;

(C) state representative district;

(D) commissioners precinct;

(E) justice precinct;

(F) city election precinct; and

(G) school district election precinct.

(b) A certificate may not contain:

(1) the voter's telephone number;

(2) the voter's social security number; or

(3) except as provided by Section 15.002, any other information

not specified by Subsection (a).

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 436, Sec. 5, eff. Sept. 1, 1987;

Acts 1995, 74th Leg., ch. 390, Sec. 2, eff. Sept. 1, 1995; Acts

1995, 74th Leg., ch. 797, Sec. 10, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

532, Sec. 1, eff. June 16, 2007.

Sec. 15.002. OPTIONAL CONTENTS. (a) A voter registration

certificate may contain an explanation of the voter's rights or

duties under this code, including:

(1) the procedure by which the voter will receive a renewal

certificate;

(2) the necessity of notifying the registrar if the voter

changes residence;

(3) the necessity of applying for a new registration if the

voter changes residence to another county;

(4) the period during which the voter may vote a limited ballot

after changing residence to another county;

(5) the procedure for voting without a certificate; and

(6) the procedure for obtaining a replacement for a lost or

destroyed certificate.

(b) An explanation authorized by Subsection (a) may appear on a

separate sheet accompanying the certificate when it is delivered.

(c) In addition to the territorial units required to be listed

on a voter registration certificate under Section 15.001(a)(16),

a certificate may contain up to seven jurisdictional or

distinguishing numbers for any other territorial units in which

the voter resides.

(d) A voter registration certificate may contain the voter's

sex.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 916, Sec. 8, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 797, Sec. 11, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

532, Sec. 2, eff. June 16, 2007.

Sec. 15.003. SIGNING CERTIFICATE BY VOTER. (a) On receipt of a

voter registration certificate issued under this title, the

person to whom the certificate is issued must personally sign it

in the appropriate space.

(b) This section does not apply to a person who cannot sign the

certificate because of a physical disability or illiteracy.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 15.004. REPLACEMENT CERTIFICATE. (a) A voter whose

registration certificate is lost or destroyed may obtain a

replacement certificate by delivering a written, signed notice of

the loss or destruction to the registrar.

(b) Not later than the 30th day after the date the registrar

receives the notice, the registrar shall deliver to the voter a

replacement certificate containing:

(1) the registration number and other information on the lost or

destroyed certificate; and

(2) a notation that the certificate is a replacement.

(c) The registrar shall retain the notice on file with the

voter's registration application.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

844, Sec. 2, eff. September 1, 2007.

SUBCHAPTER B. CORRECTION OF REGISTRATION INFORMATION

Sec. 15.021. NOTICE OF CHANGE IN REGISTRATION INFORMATION BY

VOTER. (a) If a voter discovers incorrect information on the

voter's registration certificate or if any of the information

becomes incorrect because of a change in circumstances, the voter

shall promptly submit to the registrar a written, signed notice

of the incorrect information and the corresponding correction.

(b) The voter shall use the registration certificate or a

registration application form as the notice, indicating the

correct information in the appropriate space on the certificate

or application form unless the voter does not have possession of

the certificate or an application form at the time of giving the

notice.

(c) The registrar shall retain the notice on file with the

voter's registration application. If the correction is a change

of the voter's name, the registrar shall file the application

under the new name.

(d) A voter who continues to reside in the county in which the

voter is registered may correct information under this section by

digital transmission of the information under a program

administered by the secretary of state and the Department of

Information Resources.

(e) The secretary of state shall adopt rules to:

(1) approve technologies for submitting changes of registration

information by digital transmission under this section; and

(2) prescribe additional procedures as necessary to implement a

system for the digital transmission of changes in registration

information.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 454, Sec. 5, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 62, Sec. 5.03, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 1178, Sec. 1, eff. Jan. 1, 2002.

Amended by:

Acts 2005, 79th Leg., Ch.

1105, Sec. 3, eff. January 1, 2006.

Sec. 15.0215. NOTICE OF FEDERAL JUDGE OR STATE JUDGE STATUS.

(a) In this section, "federal judge" and "state judge" have the

meanings assigned by Section 13.0021.

(b) A federal judge, a state judge, or the spouse of a federal

judge or state judge who is registered to vote may at any time

submit to the registrar of the county in which the judge resides

an affidavit stating that the voter is a federal judge or state

judge or the spouse of a federal judge or state judge.

Added by Acts 2007, 80th Leg., R.S., Ch.

594, Sec. 3, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

465, Sec. 3, eff. September 1, 2009.

Sec. 15.022. CORRECTION OF REGISTRATION RECORDS. (a) The

registrar shall make the appropriate corrections in the

registration records, including, if necessary, deleting a voter's

name from the suspense list:

(1) after receipt of a notice of a change in registration

information under Section 15.021;

(2) after receipt of a voter's reply to a notice of

investigation given under Section 16.033;

(3) after receipt of a registration omissions list and any

affidavits executed under Section 63.007, following an election;

(4) after receipt of a voter's statement of residence executed

under Section 63.0011;

(5) before the effective date of the abolishment of a county

election precinct or a change in its boundary;

(6) after receipt of United States Postal Service information

indicating an address reclassification;

(7) after receipt of a voter's response under Section 15.053; or

(8) after receipt of a registration application or change of

address under Chapter 20.

(b) At least monthly, the registrar shall request from the

United States Postal Service any available information indicating

address reclassifications affecting the registered voters of the

county.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 12(b), eff. Sept. 1, 1987;

Acts 1993, 73rd Leg., ch. 916, Sec. 9, eff. Sept. 1, 1993; Acts

1995, 74th Leg., ch. 797, Sec. 12, eff. Sept. 1, 1995.

Sec. 15.023. TIME FOR CERTAIN DELETIONS FROM SUSPENSE LIST. If

the name of a voter whose residence is changed on the

registration records to another county election precinct in the

same county appears on the suspense list, the voter's name shall

be deleted from the list on the date the voter's registration in

the precinct of new residence becomes effective.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1995, 74th Leg., ch. 797, Sec. 13, eff. Sept. 1, 1995.

Sec. 15.024. CORRECTED REGISTRATION CERTIFICATE. (a) Except as

provided by Subsection (b), after correcting the registration

records with respect to a voter, if necessary, the registrar

shall issue the voter a registration certificate containing the

appropriate corrections and deliver it to the voter not later

than the 30th day after the date the registrar receives notice of

a correction.

(b) A corrected certificate is not required for a correction to

the registration records under Section 15.022(a)(5).

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

844, Sec. 3, eff. September 1, 2007.

Sec. 15.025. EFFECTIVE DATE OF CERTAIN CHANGES IN REGISTRATION

INFORMATION. (a) Except as provided by Subsections (b) and (d),

the registration of a voter described by this subsection whose

information is changed on the registration records becomes

effective as to the change on the 30th day after:

(1) the date the voter submits to the registrar a notice of a

change in registration information under Section 15.021 or a

response under Section 15.053, indicating the change; or

(2) the date the voter submits a statement of residence to an

election officer under Section 63.0011 or a registration

application or change of address to an agency employee under

Chapter 20, indicating the change.

(b) A change in registration information covered by this section

is effective for purposes of early voting if it will be effective

on election day.

(c) For purposes of determining the effective date of a change

in registration information covered by this section, a document

submitted by mail is considered to be submitted to the registrar

on the date it is placed with postage prepaid and properly

addressed in the United States mail. The date indicated by the

post office cancellation mark is considered to be the date the

document was placed in the mail unless proven otherwise.

(d) If the 30th day before the date of an election is a

Saturday, Sunday, or legal state or national holiday, the

document is considered to be timely if it is submitted to the

registrar on or before the next regular business day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 916, Sec. 10, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 797, Sec. 14, eff. Sept. 1, 1995; Acts

2003, 78th Leg., ch. 1316, Sec. 7, eff. Sept. 1, 2003.

Sec. 15.027. NOTICE TO VOTER OF PRECINCT BOUNDARY CHANGE. (a)

Before the effective date of the abolishment of a county election

precinct or a change in its boundary, the registrar shall deliver

written notice of that action to each affected registered voter.

(b) If the voter is not issued a corrected registration

certificate, the notice shall inform the voter of the new

precinct number and direct the voter to correct the precinct

number on the voter's registration certificate and to retain the

certificate for continued use.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 9, eff. Sept. 1, 1997.

Sec. 15.028. NOTICE OF UNLAWFUL VOTING TO PROSECUTOR. (a) If

the registrar determines that a person who is not a registered

voter voted in an election, the registrar shall execute and

deliver to the county or district attorney having jurisdiction in

the territory covered by the election an affidavit stating the

relevant facts.

(b) If the election covers territory in more than one county,

the registrar shall also deliver an affidavit to the attorney

general.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 916, Sec. 11, eff. Sept. 1, 1993.

SUBCHAPTER C. CONFIRMATION OF RESIDENCE

Sec. 15.051. CONFIRMATION NOTICE. (a) If the registrar has

reason to believe that a voter's current residence is different

from that indicated on the registration records, the registrar

shall deliver to the voter a written confirmation notice

requesting confirmation of the voter's current residence.

(b) The registrar shall include an official confirmation notice

response form with each confirmation notice delivered to a voter.

(c) The confirmation notice shall be delivered by forwardable

mail to the voter's last known address.

(d) The registrar shall maintain a list of the confirmation

notices mailed to voters, which for each notice must include the

voter's name and the date the notice is mailed. The registrar

shall maintain and retain the list in accordance with rules

prescribed by the secretary of state.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 15, eff. Sept. 1,

1995.

Sec. 15.052. OFFICIAL CONFIRMATION NOTICE AND CONFIRMATION

NOTICE RESPONSE FORMS. (a) The officially prescribed form for a

confirmation notice must include:

(1) a statement that, if the voter fails to submit to the

registrar a written, signed response confirming the voter's

current residence on or before the 30th day after the date the

confirmation notice is mailed:

(A) the voter is subject to submission of a statement of

residence before the voter may be accepted for voting in an

election held after that deadline; or

(B) for a notice delivered under Section 14.023, the voter will

remain subject to submission of a statement of residence before

the voter may be accepted for voting in an election;

(2) a warning that the voter's registration is subject to

cancellation if the voter fails to confirm the voter's current

residence either by notifying the registrar in writing or voting

on a statement of residence before November 30 following the

second general election for state and county officers that occurs

after the date the confirmation notice is mailed; and

(3) a statement that the voter must include all of the required

information on the official confirmation notice response form.

(b) The official confirmation notice response form must:

(1) provide spaces for the voter to include all of the

information that a person must include in an application to

register to vote under Section 13.002; and

(2) be postage prepaid and preaddressed for delivery to the

registrar.

(c) The registrar may prescribe a different design from that

prescribed by the secretary of state for an official form, if

approved by the secretary.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 15, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 5.04, eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

927, Sec. 1, eff. September 1, 2009.

Sec. 15.053. RESPONSE TO CONFIRMATION NOTICE. (a) Not later

than the 30th day after the date a confirmation notice is mailed,

the voter shall submit to the registrar a written, signed

response to the notice that confirms the voter's current

residence. The response must contain all of the information that

a person must include in an application to register to vote under

Section 13.002.

(b) The voter shall use an official confirmation notice response

form for the response unless the voter does not have possession

of the official form at the time of making the response.

(c) The registrar shall act on the response in accordance with

Section 13.072 and retain the response on file with the voter's

registration application.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 15, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 5.05, eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

927, Sec. 2, eff. September 1, 2009.

SUBCHAPTER D. SUSPENSE LIST

Sec. 15.081. SUSPENSE LIST. (a) The registrar shall maintain a

suspense list containing the name of each voter:

(1) who fails to submit a response to the registrar in

accordance with Section 15.053;

(2) whose renewal certificate is returned to the registrar in

accordance with Subchapter B, Chapter 14; or

(3) who appears on the list of nonresidents of the county

provided to the registrar under Section 62.114, Government Code.

(b) The list shall be arranged alphabetically by voter name and

for each voter must contain the voter's name, residence address,

date of birth, registration number, and date the name is entered

on the list. The names shall be grouped according to county

election precincts.

(c) The secretary of state may prescribe an alternative form or

procedure for maintaining the list.

(d) Notwithstanding Subsection (b), the suspense list may not

contain the residence address of a voter who is a federal judge,

a state judge, or the spouse of a federal judge or state judge,

if the voter included an affidavit with the voter's registration

application under Section 13.0021 or the registrar received an

affidavit submitted under Section 15.0215 before the list was

prepared. In this subsection, "federal judge" and "state judge"

have the meanings assigned by Section 13.0021.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 15, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 5.06, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

559, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

594, Sec. 4, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

465, Sec. 4, eff. September 1, 2009.

Sec. 15.082. AVAILABILITY OF REGISTRAR'S LIST. (a) The

registrar shall furnish a copy of the suspense list to any person

requesting it or shall furnish that portion of the list

requested.

(b) The fee for each list or portion of a list furnished under

this section may not exceed the actual expense incurred in

reproducing the list or portion for the person requesting it and

shall be uniform for each type of copy furnished. The registrar

shall make reasonable efforts to minimize the reproduction

expenses.

(c) If the list is recorded on magnetic tape, the copy shall be

furnished in the form of a tape or a printout, as requested.

(d) The registrar shall use fees collected under this section to

defray expenses incurred in the preparation of the copy.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 15, eff. Sept. 1,

1995.

Sec. 15.083. DELIVERY OF LIST TO SECRETARY OF STATE. (a) The

secretary of state may require the registrar to deliver a copy of

the suspense list to the secretary in the form prescribed by the

secretary.

(b) The registrar shall deliver the list within the period

prescribed by the secretary of state.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 15, eff. Sept. 1,

1995.

Sec. 15.084. AVAILABILITY OF SECRETARY OF STATE'S LIST. (a)

The secretary of state shall furnish a copy of a suspense list

delivered under Section 15.083 to any person requesting it or

shall furnish that portion of the list requested.

(b) The fee for each list or portion of a list furnished under

this section may not exceed the actual expense incurred in

reproducing the list or portion for the person requesting it and

shall be uniform for each type of copy furnished.

(c) The copy shall be furnished in the form in which the list is

stored or, if practicable, in any other form requested.

(d) The secretary of state shall use fees collected under this

section to defray expenses incurred in the preparation of the

copy.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 15, eff. Sept. 1,

1995.

Sec. 15.085. UNLAWFUL USE OF INFORMATION ON SUSPENSE LISTS. (a)

A person commits an offense if the person uses information in

connection with advertising or promoting commercial products or

services that the person knows was obtained under Section 15.082

or 15.084.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 15, eff. Sept. 1,

1995.

SUBCHAPTER E. VOTING ON STATEMENT OF RESIDENCE

Sec. 15.111. NOTATION ON LIST OF REGISTERED VOTERS. (a) The

registrar shall enter the notation "S", or a similar notation

approved by the secretary of state, on the list of registered

voters beside each voter's name that also appears on the suspense

list.

(b) The registrar shall delete the notation from the list if the

voter's name is deleted from the suspense list.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 15, eff. Sept. 1,

1995.

Sec. 15.112. AUTHORIZATION TO VOTE ON STATEMENT. In an election

held on or after the date the voter's name is entered on the

suspense list and before November 30 following the second general

election for state and county officers that occurs after the

beginning of the period, a voter whose name appears on a precinct

list of registered voters with the notation "S", or a similar

notation, may vote in the election precinct in which the list is

used if the voter satisfies the residence requirements prescribed

by Section 63.0011 and submits a statement of residence in

accordance with that section.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 15, eff. Sept. 1,

1995.

SUBCHAPTER F. CERTIFICATE FILES

Sec. 15.141. ACTIVE CERTIFICATE FILE. (a) The registrar shall

maintain a file containing the duplicate initial registration

certificates of voters whose registrations are effective.

(b) The registrar shall maintain the file in numerical order by

registration number on a countywide basis.

(c) Each certificate shall be retained on file during the time

the registration is effective.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Renumbered from Election Code Sec. 15.051 by Acts 1995, 74th

Leg., ch. 797, Sec. 15, eff. Sept. 1, 1995.

Sec. 15.142. INACTIVE CERTIFICATE FILE. (a) The registrar

shall maintain a file containing the duplicate initial

registration certificates of voters whose registrations have been

canceled.

(b) The registrar shall maintain the file in numerical order by

registration number on a countywide basis for each voting year.

(c) Each certificate shall be retained on file for two years

after the date of cancellation.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Renumbered from Election Code Sec. 15.052 by Acts 1995, 74th

Leg., ch. 797, Sec. 15, eff. Sept. 1, 1995.

Sec. 15.143. MAINTENANCE OF FILES AS ELECTRONIC DATA-PROCESSING

INFORMATION. The registrar may maintain the active or inactive

certificate file as information stored in a form suitable for use

with electronic data-processing equipment. After the appropriate

information is stored, the registrar may destroy or otherwise

dispose of a duplicate certificate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Renumbered from Election Code Sec. 15.053 by Acts 1995, 74th

Leg., ch. 797, Sec. 15, eff. Sept. 1, 1995.

Sec. 15.144. PLACE FOR KEEPING FILES; SECURITY. (a) The

registration certificate files maintained under this subchapter

shall be kept in the registrar's office at all times in a place

and manner ensuring their security.

(b) Certificates may be removed from the registrar's office

temporarily, in a manner ensuring their security, for use in

preparing registration certificates, lists of registered voters,

and other registration documents by electronic data-processing

methods.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Renumbered from Election Code Sec. 15.054 by Acts 1995, 74th

Leg., ch. 797, Sec. 15, eff. Sept. 1, 1995.



CHAPTER 16. CANCELLATION OF REGISTRATION

ELECTION CODE

TITLE 2. VOTER QUALIFICATIONS AND REGISTRATION

CHAPTER 16. CANCELLATION OF REGISTRATION

SUBCHAPTER A. OFFICIAL NOTICE TO REGISTRAR

Sec. 16.001. DEATH. (a) Each month the local registrar of

deaths shall prepare an abstract of each death certificate issued

in the month for a decedent 18 years of age or older who was a

resident of the state at the time of death. The local registrar

of deaths shall file each abstract with the voter registrar of

the decedent's county of residence not later than the 10th day of

the month following the month in which the abstract is prepared.

(b) Each month the clerk of each court having probate

jurisdiction shall prepare an abstract of each application for

probate of a will, administration of a decedent's estate, or

determination of heirship, and each affidavit under Section 137,

Texas Probate Code, that is filed in the month with a court

served by the clerk. The clerk shall file each abstract with the

voter registrar not later than the 10th day of the month

following the month in which the abstract is prepared.

(c) Once each week, on a day specified by the secretary of

state, the Bureau of Vital Statistics shall furnish to the

secretary of state available information specified by the

secretary relating to deceased residents of the state.

Periodically, the secretary shall furnish to the appropriate

voter registrars information obtained from the bureau that will

assist in identifying the deceased registered voters of each

county.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

1105, Sec. 4, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

607, Sec. 1, eff. September 1, 2007.

Sec. 16.002. MENTAL INCAPACITY. (a) Each month the clerk of

each court having proper jurisdiction to adjudge a person

mentally incapacitated shall prepare an abstract of each final

judgment of a court served by the clerk, occurring in the month:

(1) adjudging a person 18 years of age or older who is a

resident of the state to be:

(A) totally mentally incapacitated; or

(B) partially mentally incapacitated without the right to vote;

(2) adjudging the mental capacity of a person 18 years of age or

older who is a resident of this state to be completely restored;

or

(3) modifying the guardianship of a person 18 years of age or

older to include the right to vote.

(b) The clerk shall file each abstract with the voter registrar

of the person's county of residence not later than the 10th day

of the month following the month in which the abstract is

prepared.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

614, Sec. 25, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

614, Sec. 26, eff. September 1, 2007.

Sec. 16.003. FELONY CONVICTION. Each weekday the Department of

Public Safety is regularly open for business, the department

shall:

(1) prepare an abstract of each final judgment received by the

department convicting a person 18 years of age or older who is a

resident of the state of a felony; and

(2) file each abstract with the secretary of state.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 916, Sec. 12, eff. Sept. 1, 1993;

Acts 1999, 76th Leg., ch. 1366, Sec. 1, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 1178, Sec. 2, eff. Jan. 1, 2002.

Amended by:

Acts 2005, 79th Leg., Ch.

1105, Sec. 5, eff. January 1, 2006.

Sec. 16.004. DISQUALIFICATION IN ELECTION CONTEST. Not later

than the 10th day after the date a judgment in an election

contest in which a person is adjudged not to be a qualified voter

becomes final, the district clerk shall prepare an abstract of

the judgment, which shall include each disqualified person's

name, and file it with the voter registrar of each county in

which a person adjudged disqualified was registered on the date

of the contested election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 16.005. PRESERVATION OF ABSTRACT. If an abstract received

under this subchapter affects a registered voter of the county,

the registrar shall retain a copy of the abstract on file with

the affected voter's registration application.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER B. CANCELLATION

Sec. 16.031. CANCELLATION ON OFFICIAL NOTICE OF INELIGIBILITY.

(a) The registrar shall cancel a voter's registration

immediately on receipt of:

(1) notice under Section 13.072(b) or 15.021 or a response under

Section 15.053 that the voter's residence is outside the county;

(2) an abstract of the voter's death certificate under Section

16.001(a) or an abstract of an application indicating that the

voter is deceased under Section 16.001(b);

(3) an abstract of a final judgment of the voter's total mental

incapacity, partial mental incapacity without the right to vote,

conviction of a felony, or disqualification under Section 16.002,

16.003, or 16.004;

(4) notice under Section 112.012 that the voter has applied for

a limited ballot in another county;

(5) notice from a voter registration official in another state

that the voter has registered to vote outside this state;

(6) notice from the early voting clerk under Section 101.0041

that a federal postcard application submitted by an applicant

states a voting residence address located outside the registrar's

county; or

(7) notice from the secretary of state that the voter has

registered to vote in another county, as determined by the

voter's driver's license number or personal identification card

number issued by the Department of Public Safety or social

security number.

(b) The registrar shall cancel a voter's registration

immediately if the registrar:

(1) determines from information received under Section 16.001(c)

that the voter is deceased;

(2) has personal knowledge that the voter is deceased; or

(3) receives from a person related within the second degree by

consanguinity or affinity, as determined under Chapter 573,

Government Code, to the voter a sworn statement by that person

indicating that the voter is deceased.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 436, Sec. 6, eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 561, Sec. 14, eff. Aug. 26, 1991; Acts

1995, 74th Leg., ch. 76, Sec. 5.95(27), eff. Sept. 1, 1995; Acts

1995, 74th Leg., ch. 797, Sec. 16, eff. Sept. 1, 1995; Acts 1997,

75th Leg., ch. 454, Sec. 6, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

614, Sec. 27, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 6, eff. September 1, 2009.

Sec. 16.032. CANCELLATION FOLLOWING END OF SUSPENSE LIST PERIOD.

If on November 30 following the second general election for

state and county officers that occurs after the date the voter's

name is entered on the suspense list a registered voter's name

appears on the suspense list, the registrar shall cancel the

voter's registration unless the name is to be deleted from the

list under Section 15.023.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1995, 74th Leg., ch. 797, Sec. 17, eff. Sept. 1, 1995.

Sec. 16.033. CANCELLATION FOLLOWING INVESTIGATION BY REGISTRAR.

(a) The registrar may use any lawful means to investigate

whether a registered voter is currently eligible for registration

in the county. This section does not authorize an investigation

of eligibility that is based solely on residence.

(b) If the registrar has reason to believe that a voter is no

longer eligible for registration, the registrar shall deliver

written notice to the voter indicating that the voter's

registration status is being investigated by the registrar. The

notice shall be delivered by forwardable mail to the mailing

address on the voter's registration application and to any new

address of the voter known to the registrar.

(c) The notice must include:

(1) a request for information relevant to determining the

voter's eligibility for registration; and

(2) a warning that the voter's registration is subject to

cancellation if the registrar does not receive an appropriate

reply on or before the 30th day after the date the notice is

mailed.

(d) Except as provided by Subsection (e), the registrar shall

cancel a voter's registration if:

(1) after considering the voter's reply, the registrar

determines that the voter is not eligible for registration;

(2) no reply is received from the voter on or before the 30th

day after the date the notice is mailed to the voter under

Subsection (b); or

(3) each notice mailed under Subsection (b) is returned

undelivered to the registrar with no forwarding information

available.

(e) A voter's registration may not be canceled under Subsection

(d) if the voter's name appears on the suspense list unless the

notice mailed to the voter indicated that the registrar had

reason to believe that the voter is not eligible for registration

because of a ground other than a ground based on residence.

(f) The registrar shall retain a copy of the notice mailed to a

voter under this section on file with the voter's registration

application. If the voter's reply to the notice is in writing,

the registrar shall also retain the reply on file with the

application. If the reply is oral, the registrar shall prepare a

memorandum of the reply, indicating the substance and date of the

reply, and shall retain the memorandum on file with the

application.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1995, 74th Leg., ch. 797, Sec. 18, eff. Sept. 1, 1995;

Acts 2003, 78th Leg., ch. 1316, Sec. 8, eff. Sept. 1, 2003.

Sec. 16.0331. CANCELLATION ON REQUEST BY VOTER. (a) A voter

desiring to cancel the voter's registration must submit to the

registrar a written, signed request for the cancellation. A

request may not be submitted by an agent.

(b) The registrar shall cancel a voter's registration

immediately on receipt of a request under Subsection (a).

(c) The registrar shall retain the request on file with the

voter's registration application.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 19, eff. Sept. 1,

1995.

Sec. 16.0332. CANCELLATION BECAUSE OF CITIZENSHIP STATUS. (a)

After the registrar receives a list under Section 62.113,

Government Code, of persons excused or disqualified from jury

service because of citizenship status, the registrar shall

deliver to each registered voter whose name appears on the list a

written notice requiring the voter to submit to the registrar

proof of United States citizenship in the form of a certified

copy of the voter's birth certificate, United States passport, or

certificate of naturalization or any other form prescribed by the

secretary of state. The notice shall be delivered by forwardable

mail to the mailing address on the voter's registration

application and to any new address of the voter known to the

registrar.

(b) If a voter fails to submit to the registrar proof of

citizenship on or before the 30th day after the date the notice

is mailed, the registrar shall cancel the voter's registration.

(c) The registrar shall retain a copy of the notice mailed to a

voter under this section on file with the voter's registration

application. The registrar shall also retain any proof of

citizenship received under this section on file with the

application.

Added by Acts 1997, 75th Leg., ch. 640, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1316, Sec. 9, eff.

Sept. 1, 2003.

Sec. 16.034. RECORDING CANCELLATION. On cancellation of a

voter's registration, the registrar shall enter the date of and

reason for the cancellation on the voter's registration

application and duplicate registration certificate and make any

other appropriate corrections in the registration records.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 16.035. EFFECTIVE DATE OF CANCELLATION. A cancellation of

a voter's registration takes effect immediately.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 16.036. NOTICE OF CANCELLATION TO VOTER. (a) Immediately

after, but not later than the 30th day after the date a voter's

registration is canceled under Section 16.031(a)(3), 16.033,

16.0331, or 16.0332, the registrar shall deliver written notice

of the cancellation to the voter.

(b) The notice shall be delivered by mail to the mailing address

on the voter's registration application and to any new address

known to the registrar.

(c) The notice must include:

(1) the date of cancellation;

(2) the reason for cancellation; and

(3) a brief explanation of the voter's right to challenge the

cancellation and to appeal the registrar's decision.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1995, 74th Leg., ch. 797, Sec. 20, eff. Sept. 1, 1995;

Acts 2003, 78th Leg., ch. 1316, Sec. 10, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

568, Sec. 1, eff. September 1, 2005.

Sec. 16.037. REINSTATEMENT OF REGISTRATION. (a) If the

registrar determines after cancellation of a registration that

the registration should not have been canceled, the registrar

shall reinstate it.

(b) If, after canceling a voter's registration under Section

16.032, the registrar receives a statement of residence executed

by the voter under Section 63.0011 at an election held before the

date the voter's registration was required to be canceled, the

registrar shall reinstate the registration.

(c) On reinstatement of a registration, the registrar shall

enter the date of and reason for the reinstatement on the voter's

registration application and duplicate registration certificate,

make any appropriate corrections in the registration records, and

take any other action necessary to give effect to the

reinstatement.

(d) A reinstatement of a registration takes effect immediately.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 916, Sec. 13, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 797, Sec. 21, eff. Sept. 1, 1995.

Sec. 16.038. NOTICE OF REINSTATEMENT TO VOTER. (a) Immediately

on reinstatement of a registration, the registrar shall deliver

written notice of the reinstatement to the voter.

(b) The notice shall be delivered by mail to the mailing address

on the voter's registration application and to any new address

known to the registrar.

(c) The notice must include the date of and reason for the

reinstatement.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER C. CHALLENGE OF CANCELLATION

Sec. 16.061. RIGHT TO CHALLENGE CANCELLATION. A person whose

voter registration is canceled may challenge the cancellation at

a hearing before the registrar.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 16.062. REQUEST FOR HEARING ON CHALLENGE. A person

desiring to challenge the cancellation of the person's

registration must file with the registrar a written, signed

request for a hearing on the challenge.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 10, eff. Sept. 1, 1997.

Sec. 16.063. REINSTATEMENT PENDING CHALLENGE. (a) On the

filing of a hearing request under Section 16.062, the registrar

shall reinstate the challenging voter's registration pending

determination of the challenge.

(b) Sections 16.037(c) and (d) apply to a reinstatement under

this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 16.064. HEARING ON CHALLENGE. (a) On the filing of a

hearing request, the registrar shall schedule a hearing on the

challenge.

(b) The registrar shall conduct the hearing not later than the

10th day after the date the request is filed or on a later date

at the request of the challenging voter.

(c) The voter may appear personally at the hearing to offer

evidence or argument. The voter may offer evidence or argument by

affidavit without personally appearing if the voter submits the

affidavit to the registrar before the hearing begins.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 16.065. NOTICE OF HEARING. The registrar shall deliver

written notice of the date, hour, and place set for the hearing

on the challenge to the challenging voter not later than the

second day after the date the hearing request is filed.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 16.066. DETERMINATION OF CHALLENGE. (a) After hearing and

considering the evidence or argument, the registrar shall

promptly determine the challenge and issue a decision in writing.

(b) If the registrar determines that the registration should not

have been canceled, the registration continues in effect.

(c) If the registrar determines that the cancellation of the

registration was proper, the registrar shall cancel the

registration on the 31st day after the date the registrar's

decision is issued.

(d) The registrar shall retain a copy of the decision on file

with the duplicate registration certificate of the challenging

voter and shall deliver a copy to the voter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER D. CHALLENGE OF REGISTRATION

Sec. 16.091. RIGHT TO CHALLENGE REGISTRATION. Except as

otherwise provided by this subchapter, a registered voter may

challenge the registration of another voter of the same county at

a hearing before the registrar.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1995, 74th Leg., ch. 797, Sec. 22, eff. Sept. 1, 1995.

Sec. 16.092. SWORN STATEMENT REQUIRED. A voter desiring to

challenge a registration must file with the registrar a sworn

statement of the grounds for the challenge that:

(1) identifies the voter whose registration is being challenged;

and

(2) states a specific qualification for registration that the

challenged voter has not met based on the personal knowledge of

the voter desiring to challenge the registration.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2003, 78th Leg., ch. 1165, Sec. 1, eff. Sept. 1, 2003.

Sec. 16.0921. CONFIRMATION NOTICE ON CHALLENGE BASED ON

RESIDENCE. (a) Except as provided by Subsection (c), on the

filing of a sworn statement under Section 16.092 alleging a

ground based on residence, the registrar shall promptly deliver

to the voter whose registration is challenged a confirmation

notice in accordance with Section 15.051.

(b) If the voter fails to submit a response to the registrar in

accordance with Section 15.053, the registrar shall enter the

voter's name on the suspense list.

(c) The registrar may not deliver a confirmation notice

resulting from a sworn statement filed after the 75th day before

the date of the general election for state and county officers

until after the date of that election. This subsection does not

apply to a person who submits a registration application after

the 75th day and prior to the 30th day before the general

election for state and county officers.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 23, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 5.07, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1166, Sec. 1, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 1.07, eff. September 1, 2005.

Sec. 16.093. HEARING ON CHALLENGE. (a) On the filing of a

sworn statement under Section 16.092 alleging a ground other than

residence, the registrar shall schedule a hearing on the

challenge. The hearing procedure does not apply to an allegation

of a ground based on residence.

(b) The registrar shall conduct the hearing not later than the

20th day after the date the statement is filed or on a later date

requested by either party and agreed to by both parties.

(c) A party may appear personally at the hearing to offer

evidence or argument. A party may offer evidence or argument by

affidavit without personally appearing if the party submits the

affidavit to the registrar before the hearing begins.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1995, 74th Leg., ch. 797, Sec. 24, eff. Sept. 1, 1995.

Sec. 16.094. NOTICE OF HEARING. (a) The registrar shall

deliver written notice of the hearing on the challenge to each

party to the controversy not later than the 15th day before the

date of the hearing.

(b) The notice must include:

(1) the date, hour, and place set for the hearing; and

(2) a brief explanation of the right to appeal the registrar's

decision.

(c) The notice delivered to the voter whose registration is

challenged must be accompanied by a copy of the sworn statement

of the grounds for the challenge.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 16.095. DETERMINATION OF CHALLENGE. (a) After hearing and

considering the evidence or argument, the registrar shall

promptly determine the challenge and issue a decision in writing.

(b) If the registrar determines that the voter's registration

should not be canceled, the registration continues in effect.

(c) If the registrar determines that the voter's registration

should be canceled, the registrar shall cancel the registration

on the 31st day after the date the registrar's decision is

issued.

(d) The registrar shall retain a copy of the decision on file

with the duplicate registration certificate of the voter whose

registration was challenged and shall deliver a copy to each

party to the challenge.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 17. JUDICIAL REVIEW

ELECTION CODE

TITLE 2. VOTER QUALIFICATIONS AND REGISTRATION

CHAPTER 17. JUDICIAL REVIEW

Sec. 17.001. RIGHT OF APPEAL BY APPLICANT FOR REGISTRATION. An

applicant for voter registration is entitled to appeal an adverse

decision issued by the registrar under Section 13.079.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 17.002. RIGHT OF APPEAL BY REGISTERED VOTER. A party to a

challenge under Subchapter C or D of Chapter 16 is entitled to

appeal an adverse decision issued by the registrar.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 17.003. PETITION FOR REVIEW. (a) A party desiring to

appeal under this chapter must file a petition for review in the

district court not later than the 30th day after the date the

adverse decision is issued.

(b) Citation is issued and served in the manner provided by law

for civil suits generally.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 17.004. COPY FILED WITH REGISTRAR. (a) Not later than the

deadline for filing a petition for review, the petitioner must

deliver a copy of the petition to the registrar who issued the

adverse decision.

(b) A petition delivered by mail is considered to be delivered

at the time of its receipt by the registrar.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 17.005. CANCELLATION DELAYED PENDING APPEAL. If a voter's

registration is to be canceled following a decision from which an

appeal is taken, the registrar shall delay canceling the

registration, pending the outcome of the appeal, on the timely

delivery of the copy of the petition for review.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 17.006. VENUE. Venue of an appeal under this chapter is in

the county served by the registrar who issued the decision from

which the appeal is taken.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 17.007. SCOPE OF REVIEW. (a) Review by the district court

under this chapter is by trial de novo.

(b) The district court shall try all issues of fact and law

raised by the pleadings in the manner applicable to civil suits

generally.

(c) The court may not admit in evidence the fact of prior action

by the registrar, except to the extent necessary to establish its

jurisdiction.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 17.008. DECISION NOT APPEALABLE. A decision of the

district court under this chapter is not appealable.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 18. PROCEDURES FOR IDENTIFYING REGISTERED VOTERS

ELECTION CODE

TITLE 2. VOTER QUALIFICATIONS AND REGISTRATION

CHAPTER 18. PROCEDURES FOR IDENTIFYING REGISTERED VOTERS

SUBCHAPTER A. REGISTRATION LISTS

Sec. 18.001. ORIGINAL LIST OF REGISTERED VOTERS. (a) Before

the beginning of early voting for the first election held in a

county in each voting year, the registrar shall prepare for each

county election precinct a certified list of the registered

voters in the precinct. The list must contain the name of each

voter whose registration will be effective on the date of the

first election held in the county in the voting year.

(b) On request of the authority responsible for procuring

election supplies for an election authorized by law to be held in

the county during the voting year for which the lists are

prepared, the registrar shall furnish to the authority a list for

each county election precinct wholly in the territory covered by

the election. On request of the authority for an election in

which a county election precinct is partly in the political

subdivision or partly in a territorial unit of the political

subdivision from which a member of the subdivision's governing

body is elected by only the voters residing in that unit, the

registrar shall furnish for each partly included county election

precinct a list that contains only the names of voters who reside

in the political subdivision or territorial unit, as applicable.

The request for restricted lists must be accompanied by a

description or map of the applicable boundary of the political

subdivision or territorial unit that is in sufficient detail to

enable the registrar to prepare the requested lists. The request

must be delivered early enough to afford the registrar reasonable

time to prepare timely lists.

(c) Except as otherwise provided by this code, the list shall be

used throughout the voting year.

(d) An additional copy of each list shall be furnished for use

in early voting.

(e) In this code, "original list of registered voters" means a

list prepared under this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.32; Acts 1991, 72nd

Leg., ch. 554, Sec. 3, eff. Sept. 1, 1991; Acts 1993, 73rd Leg.,

ch. 728, Sec. 3, eff. Sept. 1, 1993.

Sec. 18.002. SUPPLEMENTAL LIST OF REGISTERED VOTERS. (a) For

each election held in the county in a voting year, on request of

the authority responsible for procuring election supplies, the

registrar shall prepare and furnish to the authority a certified

list supplementing each original list furnished to the authority.

The list must contain the name of each voter whose registration

will be effective on election day but whose name does not appear

on the original list.

(b) For a runoff election, as an alternative to the list

required by Subsection (a), the registrar may furnish for each

county election precinct wholly or partly in the territory

covered by the runoff a certified list containing the name of

each voter whose registration will be effective on runoff

election day but whose name does not appear on the original list

or on a list furnished under Subsection (a) for the main

election.

(c) An additional copy of each list shall be furnished for use

in early voting.

(d) In this code, "supplemental list of registered voters" means

a list prepared under this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.33; Acts 1991, 72nd

Leg., ch. 554, Sec. 4, eff. Sept. 1, 1991.

Sec. 18.003. REGISTRATION CORRECTION LIST. (a) For each

election held in the county in a voting year, the registrar shall

prepare and furnish to the authority responsible for procuring

election supplies a certified list of corrections.

(b) The list must contain:

(1) the name of each person for whom the information on a list

of registered voters furnished under Section 18.001 or 18.002 has

changed because of cancellation or correction; and

(2) an indication that the person's registration has been

canceled or the corrected registration information.

(c) An additional copy of each list shall be furnished for use

in early voting.

(d) In this code, "registration correction list" means a list

prepared under this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.34; Acts 1991, 72nd

Leg., ch. 554, Sec. 5, eff. Sept. 1, 1991.

Sec. 18.004. REVISED ORIGINAL LIST. (a) As an alternative to

furnishing a supplemental list of registered voters and a

correction list for an election, the registrar may furnish a

certified revised original list.

(b) A revised list must contain the name of each voter whose

registration will be effective on election day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 18.005. FORM AND CONTENTS OF LIST. (a) Each original and

supplemental list of registered voters must:

(1) contain the voter's name, date of birth, and registration

number as provided by the statewide computerized voter

registration list;

(2) contain the voter's residence address, except as provided by

Subsections (b) and (c) or Section 18.0051;

(3) be arranged alphabetically by voter name; and

(4) contain the notation required by Section 15.111.

(b) If the voter's residence has no address, the list must

contain a concise description of the location of the voter's

residence.

(c) The original or supplemental list of registered voters may

not contain the residence address of a voter who is a federal

judge, a state judge, or the spouse of a federal judge or state

judge, if the voter included an affidavit with the voter's

registration application under Section 13.0021 or the registrar

received an affidavit submitted under Section 15.0215 before the

list was prepared. In this subsection, "federal judge" and

"state judge" have the meanings assigned by Section 13.0021.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 436, Sec. 7, eff. Sept. 1, 1987;

Acts 1995, 74th Leg., ch. 797, Sec. 25, eff. Sept. 1, 1995; Acts

2003, 78th Leg., ch. 1315, Sec. 4, eff. Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

594, Sec. 5, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1295, Sec. 5, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 8.001, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

465, Sec. 5, eff. September 1, 2009.

Sec. 18.0051. CONTENTS OF LIST: SUBSTITUTE ADDRESS. An

original or supplemental list of registered voters must contain a

voter's substitute post office box address designated by the

attorney general under Article 56.82(b), Code of Criminal

Procedure, for use by the voter in place of the voter's true

residential, business, or school address if the voter is eligible

for early voting by mail under Section 82.007 and has submitted

an early voting ballot application as required by Section

84.0021.

Added by Acts 2007, 80th Leg., R.S., Ch.

1295, Sec. 6, eff. June 15, 2007.

Sec. 18.006. DELIVERY OF LISTS TO ELECTION AUTHORITIES. The

registrar shall deliver the lists furnished under this

subchapter, including the lists furnished under Section 18.007,

to the appropriate authority as soon as practicable after the

request but in every case in time for receipt before the

beginning of early voting by mail for the election in which the

lists are to be used. If those lists do not contain the names of

all voters who will be eligible to vote as of the beginning of

early voting by personal appearance, another set of the

appropriate lists shall be delivered before the beginning of

early voting by personal appearance. If those lists do not

contain the names of all voters whose registrations will be

effective on election day, another set of the appropriate lists

shall be delivered as soon as practicable after the registrar has

processed the remaining applications.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 436, Sec. 7, eff. Sept. 1, 1987;

Acts 1987, 70th Leg., ch. 501, Sec. 1, eff. Sept. 1, 1987; Acts

1991, 72nd Leg., ch. 203, Sec. 2.35; Acts 1991, 72nd Leg., ch.

554, Sec. 6, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 916,

Sec. 14, eff. Sept. 1, 1993.

Sec. 18.007. LISTS FURNISHED FOR PRECINCT CONVENTIONS. In a

voting year in which a political party holds precinct conventions

in the county under Title 10, the registrar, on request of the

party's county chair, shall furnish to the chair for use in

qualifying individuals for participation in the conventions one

of each of the original, supplemental, and correction lists

prescribed by this subchapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 11, eff. Sept. 1, 1997.

Sec. 18.008. COPIES FURNISHED ON REQUEST. (a) The registrar

shall furnish a copy of any list prepared under this subchapter

to any person requesting it. The copy shall be furnished without

the names of voters whose names appear on a list with the

notation "S", or a similar notation, if requested in that form.

(b) The list shall be furnished as soon as practicable after the

request but not later than the 15th day after the date the

registrar receives the request or completes preparation of the

list from which the copy is to be made, whichever is later.

(c) If the list is recorded on magnetic tape, the copy shall be

furnished in the form of a tape or printout, as requested.

(d) The copy must be accompanied by a written notice of the

criminal penalty prescribed by Section 18.009.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 916, Sec. 15, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 797, Sec. 26, eff. Sept. 1, 1995.

Sec. 18.009. UNLAWFUL USE OF INFORMATION ON REGISTRATION LIST.

(a) A person commits an offense if the person uses information

in connection with advertising or promoting commercial products

or services that the person knows was obtained under Section

18.008.

(b) An offense under this section is a Class A misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 12, eff. Sept. 1, 1997.

Sec. 18.010. FEES. (a) The registrar may not charge a fee for

furnishing lists required to be furnished under this subchapter

except as authorized by this section.

(b) The fee for each list furnished under Section 18.008 may not

exceed the actual expense incurred in reproducing the list for

the person requesting it and shall be uniform for each type of

copy furnished.

(c) The registrar shall use fees collected under this section to

defray expenses incurred in the preparation of the copy.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 18.011. FILE OF LISTS FOR COUNTYWIDE ELECTION. (a) The

registrar shall maintain a file containing one of each of the

lists prepared under this subchapter for each countywide

election.

(b) The registrar shall retain each list on file for two years

after election day except a list used in a presidential election,

which shall be retained for four years after election day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 18.012. SECRETARY OF STATE TO APPROVE COMPUTER SERVICES

CONTRACTS. (a) A county may not contract with a computer

service company or other private business entity for services

related to the lists required under this subchapter unless the

programs, equipment, or other materials to be covered by the

contract are approved by the secretary of state. The secretary

may rescind approval of the programs, equipment, or other

materials at any time, and on that action the contract is

nullified to the extent that it depends on the disapproved items.

(b) A computer service company or other private business entity

may not use modified programs, equipment, or other materials

under the contract unless the modifications are approved by the

secretary of state.

(c) A person commits an offense if the person violates

Subsection (b). An offense under this subsection is a Class A

misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 916, Sec. 16, eff. Sept. 1, 1993.

Sec. 18.0121. CONTRACT TO INVESTIGATE VOTER ELIGIBILITY. A list

of potentially ineligible voters produced for a county by a

private business entity may not be made available to the public

or otherwise used by the registrar unless the registrar has

verified the accuracy of the information on the list through

available public records.

Added by Acts 2001, 77th Leg., ch. 555, Sec. 1, eff. Sept. 1,

2001.

Sec. 18.013. POLITICAL SUBDIVISION LIST IN CERTAIN COUNTIES.

(a) On the written request of any resident of a political

subdivision of which more than one-half of the political

subdivision's territory is situated in a county with a population

of 25,000 or less, the registrar of a county in which the

political subdivision is wholly or partly situated shall prepare

and furnish to the person a list containing the registered voters

of that county who reside in the political subdivision or, if

requested, who reside in a territorial unit of the political

subdivision from which a member of the subdivision's governing

body is elected by only the voters residing in the territorial

unit.

(b) A request under Subsection (a) must be accompanied by a

description or map, if a map is available, of the boundary of the

political subdivision or territorial unit. The boundary

information must be of sufficient detail to enable the registrar

to prepare the requested list.

(c) The list must contain the name of each voter whose

registration is effective on the date the list is furnished and

must comply with the requirements as to form and content

prescribed by Section 18.005.

(d) The list shall be furnished as soon as practicable after the

request but not later than the 30th day after the date the

registrar receives the request and boundary description or map.

(e) The registrar may charge a fee for the list not to exceed

the actual expense incurred in preparing the list. The fees shall

be used to defray expenses incurred in preparing the lists.

(f) Section 18.009 applies to the use of information obtained

under Subsection (a).

(g) Except as provided by this section, this subchapter does not

apply to a list furnished under this section.

Added by Acts 1991, 72nd Leg., ch. 517, Sec. 1, eff. Sept. 1,

1991.

SUBCHAPTER B. REGISTRATION STATEMENTS

Sec. 18.041. ANNUAL REGISTRATION REPORT. (a) Each voting year,

the registrar shall prepare a report of the number of persons

whose voter registrations in the county and in each county

election precinct will be effective on January 1.

(b) The secretary of state shall prescribe the categories of

voters and computations required in the report.

(c) The registrar shall retain a copy of the report on file as a

registration record for two years.

(d) The registrar shall file the report with the secretary of

state not later than January 2.

(e) The secretary of state shall retain the report on file for

two years.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 2(b), eff. Sept. 1, 1987;

Acts 1987, 70th Leg., ch. 436, Sec. 14, eff. Sept. 1, 1989; Acts

1987, 70th Leg., ch. 472, Sec. 57, eff. Sept. 1, 1989; Acts 1993,

73rd Leg., ch. 916, Sec. 17, eff. Sept. 1, 1993; Acts 1995, 74th

Leg., ch. 797, Sec. 27, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1105, Sec. 6, eff. January 1, 2006.

Sec. 18.042. PREELECTION REGISTRATION STATEMENT. (a) Not later

than the 20th day before the date of the general primary election

and the date of the general election for state and county

officers, the registrar shall file with the secretary of state a

statement of the number of persons whose voter registrations in

the county and in each county election precinct will be effective

on election day.

(b) The secretary of state shall prescribe the categories of

voters and computations required in the statement.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 6, eff. Sept. 1,

1987; Acts 1987, 70th Leg., ch. 54, Sec. 2(b), (f), eff. Sept. 1,

1987; Acts 1989, 71st Leg., ch. 114, Sec. 2, eff. Sept. 1, 1989;

Acts 1995, 74th Leg., ch. 797, Sec. 28, eff. Sept. 1, 1995.

Sec. 18.043. STATEMENT REQUIRED UNDER FEDERAL LAW. (a) At the

times prescribed by the secretary of state, the registrar shall

deliver to the secretary a statement containing the voter

registration information determined by the secretary to be

necessary to comply with reporting requirements prescribed under

federal law.

(b) The secretary of state shall prescribe the form, content,

and procedure for each statement required under this section.

(c) The registrar shall maintain the information required for

the statements in accordance with procedures prescribed by the

secretary of state.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 29, eff. Sept. 1,

1995.

SUBCHAPTER C. STATEWIDE VOTER REGISTRATION LIST

Sec. 18.061. STATEWIDE COMPUTERIZED VOTER REGISTRATION LIST.

(a) The secretary of state shall implement and maintain a

statewide computerized voter registration list that serves as the

single system for storing and managing the official list of

registered voters in the state.

(b) The statewide computerized voter registration list must:

(1) contain the name and registration information of each voter

registered in the state;

(2) assign a unique identifier to each registered voter; and

(3) be available to any election official in the state through

immediate electronic access.

(c) Under procedures prescribed by the secretary of state, each

voter registrar shall provide to the secretary of state on an

expedited basis the information necessary to maintain the

registration list established under Subsection (a). The

procedures shall provide for the electronic submission of the

information.

(d) The secretary of state may contract with counties to provide

them with electronic data services to facilitate the

implementation of the statewide computerized voter registration

list. The secretary shall use funds collected under the contracts

to defray expenses incurred in implementing the statewide

computerized voter registration list.

(e) The secretary of state shall prescribe procedures to ensure

that when a voter registers in another county, as determined

under Section 16.031(a)(6), the statewide computerized voter

registration list is updated to reflect the voter's registration

in the new county.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2003, 78th Leg., ch. 1315, Sec. 6, eff. Jan. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

1105, Sec. 7, eff. January 1, 2006.

Sec. 18.064. SANCTION FOR NONCOMPLIANCE. If a registrar fails

to substantially comply with Section 15.083, 16.032, 18.042, or

18.061 or with rules adopted by the secretary of state

implementing the statewide computerized voter registration list,

the registrar is not entitled to receive state funds for

financing voter registration in the county.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 114, Sec. 3, eff. Sept. 1, 1989;

Acts 1993, 73rd Leg., ch. 916, Sec. 19, eff. Sept. 1, 1993; Acts

2003, 78th Leg., ch. 1315, Sec. 7, eff. Jan. 1, 2006.

Sec. 18.065. SECRETARY OF STATE TO MONITOR REGISTRAR'S

COMPLIANCE. (a) The secretary of state shall monitor each

registrar for substantial compliance with Sections 15.083,

16.032, 18.042, and 18.061 and with rules implementing the

statewide computerized voter registration list.

(b) On determining that a registrar is not in substantial

compliance, the secretary shall deliver written notice of the

noncompliance to:

(1) the registrar, including in the notice a description of the

violation and an explanation of the action necessary for

substantial compliance and of the consequences of noncompliance;

and

(2) the comptroller of public accounts, including in the notice

the identity of the noncomplying registrar.

(c) On determining that a noncomplying registrar has corrected

the violation and is in substantial compliance, the secretary

shall deliver written notice to the registrar and to the

comptroller that the registrar is in substantial compliance.

(d) The comptroller shall retain a notice received under this

section on file until July 1 following the voting year in which

it is received. The secretary shall retain a copy of each notice

the secretary delivers under this section for two years after the

date the notice is delivered.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 114, Sec. 4, eff. Sept. 1, 1989;

Acts 1993, 73rd Leg., ch. 916, Sec. 20, eff. Sept. 1, 1993; Acts

2003, 78th Leg., ch. 1315, Sec. 8, eff. Jan. 1, 2006.

Sec. 18.066. AVAILABILITY OF STATEWIDE COMPUTERIZED VOTER

REGISTRATION LIST INFORMATION. (a) The secretary of state shall

furnish information in the statewide computerized voter

registration list to any person on request not later than the

15th day after the date the request is received.

(b) Information furnished under this section may not include:

(1) a voter's social security number; or

(2) the residence address of a voter who is a federal judge or

state judge, as defined by Section 13.0021, or the spouse of a

federal judge or state judge, if the voter included an affidavit

with the voter's registration application under Section 13.0021

or the applicable registrar has received an affidavit submitted

under Section 15.0215.

(c) The secretary shall furnish the information in the form and

order in which it is stored or if practicable in any other form

or order requested.

(d) To receive information under this section, a person must

submit an affidavit to the secretary stating that the person will

not use the information obtained in connection with advertising

or promoting commercial products or services.

(e) The secretary may prescribe a schedule of fees for

furnishing information under this section. A fee may not exceed

the actual expense incurred in reproducing the information

requested.

(f) The secretary shall use fees collected under this section to

defray expenses incurred in the furnishing of the information.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2003, 78th Leg., ch. 1315, Sec. 9, 10, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

594, Sec. 6, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

465, Sec. 6, eff. September 1, 2009.

Sec. 18.067. UNLAWFUL USE OF STATEWIDE COMPUTERIZED VOTER

REGISTRATION LIST. (a) A person commits an offense if the

person uses information in connection with advertising or

promoting commercial products or services that the person knows

was obtained under Section 18.066.

(b) An offense under this section is a Class A misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 13, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 1315, Sec. 11, eff. Jan. 1, 2006.



CHAPTER 19. FINANCING VOTER REGISTRATION

ELECTION CODE

TITLE 2. VOTER QUALIFICATIONS AND REGISTRATION

CHAPTER 19. FINANCING VOTER REGISTRATION

Sec. 19.001. STATEMENT OF REGISTRATIONS SUBMITTED TO

COMPTROLLER. (a) Before May 15 of each year, the registrar

shall prepare and submit to the comptroller of public accounts a

statement containing:

(1) the total number of initial registrations for the previous

voting year;

(2) the total number of registrations canceled under Sections

16.031(a)(1), 16.033, and 16.0332 for the previous voting year;

and

(3) the total number of registrations for which information was

updated for the previous voting year.

(b) In each even-numbered year, the registrar shall include in

the statement the total number of voters on the lists of

registered voters on the date of the first election held in the

county in the voting year.

(c) The registrar shall certify that the information in the

statement is accurate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 454, Sec. 7, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 1316, Sec. 11, eff. Sept. 1, 2003.

Sec. 19.002. ISSUANCE OF WARRANTS BY COMPTROLLER. (a) Each

registrar is entitled to receive the sum of the following

amounts:

(1) 25 cents multiplied by the number of initial registrations

certified under Section 19.001(a)(1);

(2) 40 cents multiplied by the number of canceled registrations

certified under Section 19.001(a)(2);

(3) 40 cents multiplied by the number of updated registrations

under Section 19.001(a)(3); and

(4) in each even-numbered year, 40 cents multiplied by the

difference between the number of registered voters and the number

of initial registrations certified for the two previous voting

years.

(b) After June 1 of each year, the comptroller of public

accounts shall issue warrants pursuant to vouchers submitted by

the registrar and approved by the secretary of state in amounts

that in the aggregate do not exceed the registrar's entitlement.

The secretary of state shall prescribe the procedures necessary

to implement this subsection.

(c) The comptroller may require additional proof to substantiate

the information in the certified statement before issuing a

warrant.

(d) The comptroller may not issue a warrant if on June 1 of the

year in which the warrant is to be issued the most recent notice

received by the comptroller from the secretary of state under

Section 18.065 indicates that the registrar is not in substantial

compliance with Section 15.083, 16.032, 18.042, or 18.065 or with

rules implementing the registration service program.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 4, eff. Sept. 1, 1987;

Acts 1989, 71st Leg., ch. 114, Sec. 5, eff. Sept. 1, 1989; Acts

1993, 73rd Leg., ch. 916, Sec. 21, eff. Sept. 1, 1993; Acts 1997,

75th Leg., ch. 454, Sec. 8, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 1.08, eff. January 1, 2006.

Sec. 19.0025. ELECTRONIC ADMINISTRATION OF VOUCHERS AND

WARRANTS. (a) The secretary of state shall establish and

maintain an online electronic system for administering vouchers

submitted and warrants issued under Section 19.002.

(b) A registrar must electronically submit a voucher to the

secretary of state using the online electronic system maintained

by the secretary.

(c) The online electronic system shall provide for the direct

deposit of a disbursement made under this chapter in a

registrar's account.

(d) The secretary of state shall prescribe procedures necessary

to implement this section.

Added by Acts 2005, 79th Leg., Ch.

619, Sec. 1, eff. September 1, 2005.

Sec. 19.003. DISBURSEMENT OF STATE FUNDS. Only funds from the

General Revenue Fund may be appropriated for the disbursements

required by this chapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 19.004. USE OF STATE FUNDS RESTRICTED. (a) Except as

provided by Subsection (d), state funds disbursed under this

chapter may be used only to defray expenses of the registrar's

office in connection with voter registration, including

additional expenses related to:

(1) implementation of the National Voter Registration Act of

1993 (42 U.S.C. Section 1973gg et seq.);

(2) complying with the weekly updating requirements prescribed

by Section 18.063; and

(3) the employment of temporary voter registration personnel for

not more than 39 weeks in a state fiscal year.

(b) The secretary of state shall specify the procedures that

result in additional expenses and that are required under this

section.

(c) Any funds authorized under this chapter that lapse to the

state after the expiration of the two-year period in which they

may be used shall be placed in a special fund administered by the

secretary of state. The secretary of state shall issue money from

this fund to counties with limited technological resources to

upgrade voter registration technology. The secretary of state

shall prescribe procedures necessary to implement this section.

(d) If the secretary of state determines that federal matching

funds are available under the federal Help America Vote Act of

2002, the secretary of state shall certify to the comptroller the

amount of state funds required to qualify for the maximum amount

of federal matching funds. On receipt of the certification, the

comptroller shall deposit from funds otherwise available under

this chapter an amount equal to the certified amount in the

election improvement fund established under Section 31.011.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 5, eff. Sept. 1, 1987;

Acts 1995, 74th Leg., ch. 797, Sec. 32, eff. Sept. 1, 1995; Acts

2001, 77th Leg., ch. 1178, Sec. 4, eff. Jan. 1, 2002; Acts 2003,

78th Leg., ch. 1315, Sec. 12, eff. Jan. 1, 2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

194, Sec. 1, eff. September 1, 2009.

Sec. 19.005. STATE FUNDS NOT FEES OF OFFICE. State funds

disbursed under this chapter are not and may not be treated as

fees of office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 5, eff. Sept. 1, 1987.

Sec. 19.006. STATE FUNDS NOT PART OF COUNTY BUDGET. The

commissioners court may not consider the availability of state

funds under this chapter in adopting the county budget for the

office of the voter registrar.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 20. VOTER REGISTRATION AGENCIES

ELECTION CODE

TITLE 2. VOTER QUALIFICATIONS AND REGISTRATION

CHAPTER 20. VOTER REGISTRATION AGENCIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 20.001. DESIGNATION OF VOTER REGISTRATION AGENCIES. (a)

The following state agencies are designated as voter registration

agencies:

(1) Health and Human Services Commission;

(2) Department of Aging and Disability Services;

(3) Department of Assistive and Rehabilitative Services;

(4) Department of State Health Services; and

(5) any other agency or program as determined by the secretary

of state that primarily provides:

(A) public assistance; or

(B) services to persons with disabilities.

(b) The Department of Public Safety is designated as a voter

registration agency.

(c) Each public library, including any branch or other service

outlet, is designated as a voter registration agency. In this

chapter, "public library" means a library that:

(1) is regularly open for business for more than 30 hours a

week;

(2) is operated by a single public agency or board;

(3) is open without charge to all persons under identical

conditions; and

(4) receives its financial support wholly or partly from public

funds.

(d) Each marriage license office of the county clerk is

designated as a voter registration agency.

(e) The secretary of state shall designate other agencies or

offices as voter registration agencies as necessary for

compliance with federal law.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1090, Sec. 1, eff. September 1, 2005.

Sec. 20.002. AGENCY-PRESCRIBED REGISTRATION APPLICATION FORM.

Instead of using the official voter registration application form

prescribed by the secretary of state, a voter registration agency

may use an official form prescribed by the agency, if approved by

the secretary of state.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.

Sec. 20.003. OFFICIAL DECLINATION OF REGISTRATION FORM. The

officially prescribed form for a declination of a voter

registration must include:

(1) spaces for the person's signature and printed name and the

date of signing;

(2) the following question, followed by appropriate boxes

preceding "YES" and "NO": "If you are not registered to vote

where you live now, would you like to apply to register to vote

here today?";

(3) if the agency provides public assistance, the statement:

"Applying to register or declining to register to vote will not

affect the amount of assistance that you will be provided by this

agency.";

(4) the statement: "IF YOU HAVE NOT CHECKED EITHER BOX, YOU WILL

BE CONSIDERED TO HAVE DECIDED NOT TO REGISTER TO VOTE AT THIS

TIME.";

(5) the statement: "If you would like help filling out the voter

registration application form, we will help you. The decision

whether to seek or accept help is yours. You may fill out the

application form in private.";

(6) the statement: "If you believe that someone has interfered

with your right to register or to decline to register to vote or

with your right to privacy in deciding whether to register or in

applying to register to vote, you may file a complaint with the

Elections Division of the Office of the Secretary of State, P.O.

Box 12060, Austin, Texas 78711.";

(7) a statement that if the applicant declines to register to

vote, that fact will remain confidential and will be used only

for voter registration purposes;

(8) a statement that if the applicant does register to vote,

information regarding the agency or office to which the

application is submitted will remain confidential and will be

used only for voter registration purposes; and

(9) a space for indicating that the applicant refused to sign

the declination or kept the application to personally submit it

to the voter registrar.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.

Sec. 20.004. AGENCY COORDINATOR. (a) A voter registration

agency shall designate one or more persons to coordinate the

agency's voter registration program. The agency shall notify the

secretary of state of the name of each coordinator.

(b) The registration coordinator shall conduct training for

agency employees in voter registration procedures with the

assistance of the secretary of state.

(c) The agency shall submit to the secretary of state a plan to

implement voter registration procedures under this chapter.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.

Sec. 20.005. DEGREE OF ASSISTANCE. A voter registration agency

shall provide the same degree of assistance, including any

necessary bilingual assistance, to a person in completing a voter

registration form as is provided to a person in completing the

agency's forms, unless the assistance is refused.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.

Sec. 20.006. DETERMINATION OF ELIGIBILITY. (a) An employee of

a voter registration agency may not make a determination about a

person's eligibility for registration other than a determination

of whether the person is of voting age or is a United States

citizen.

(b) A person's age or citizenship may be determined by the

employee only if the age or citizenship can be readily determined

from information filed with the agency by the person for purposes

other than voter registration.

(c) A person shall be offered voter registration assistance as

provided by this chapter even if the person's age or citizenship

cannot be determined.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.

Sec. 20.007. PROHIBITED ACTS. An employee of a voter

registration agency may not:

(1) seek to influence an applicant's political party preference;

(2) display any political party preference or allegiance; or

(3) make any statement or take any action the purpose or effect

of which is to:

(A) discourage the applicant from registering to vote; or

(B) lead the applicant to believe that a decision of whether to

register has any bearing on the availability of services or

benefits.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.

Sec. 20.008. ASSISTANCE BY SECRETARY OF STATE OR REGISTRAR. If

a question arises concerning voter registration that an agency

employee cannot answer, the employee shall provide the person:

(1) the toll-free telephone number of the Elections Division of

the Office of the Secretary of State; and

(2) the telephone number of the voter registrar to whom

registration applications are submitted.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.

Sec. 20.009. ADDITIONAL PROCEDURES. The secretary of state

shall prescribe any additional procedures necessary for the

orderly and proper administration of voter registration

procedures under this chapter.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.

SUBCHAPTER B. REGISTRATION ASSISTANCE GENERALLY

Sec. 20.031. FORM PROVIDED. A voter registration agency shall

provide a voter registration application form to each person who

is of voting age and a United States citizen in connection with

the person's application for initial services, and also in

connection with any recertification, renewal, or change of

address, unless the person declines in writing to register to

vote.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.

Sec. 20.032. REGISTRATION PROCEDURES. (a) An appropriate

agency employee shall routinely inform each person who applies in

person for agency services of the opportunity to complete a voter

registration application form and on request shall provide

nonpartisan voter registration assistance to the applicant.

(b) An agency that provides services at a person's residence

shall provide the opportunity to complete the form and the

assistance under Subsection (a) at the residence.

(c) On receipt of a registration application, the appropriate

agency employee shall review it for completeness in the

applicant's presence. If the application does not contain all the

required information and the required signature, the agency

employee shall return the application to the applicant for

completion and resubmission.

(d) Information regarding the agency or office to which an

application is submitted is confidential and may be used only for

voter registration purposes.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.

Sec. 20.033. EFFECT OF SUBMISSION OF APPLICATION TO EMPLOYEE.

The date of submission of a completed registration application to

the agency employee is considered to be the date of submission to

the voter registrar for the purpose of determining the effective

date of registration only.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.

Sec. 20.034. SUBMISSION TO REGISTRAR BY APPLICANT. (a) The

applicant may keep the registration application form or the

completed application to submit the application personally to the

voter registrar.

(b) The agency employee shall enter on the declination of

registration form a notation that after being given the

opportunity to register, the applicant kept the application or

application form for personal submission of the application to

the registrar.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.

Sec. 20.035. DELIVERY OF APPLICATIONS TO REGISTRAR. (a) The

agency shall deliver to the voter registrar of the county in

which the agency office is located each completed registration

application submitted to an agency employee.

(b) An application shall be delivered to the registrar not later

than the fifth day after the date the application is submitted to

the employee.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.

Sec. 20.036. DECLINATION OF REGISTRATION. (a) If the applicant

does not wish to complete a voter registration application form,

the agency employee shall request that the applicant complete and

sign an official declination of registration form unless the

employee determines that the applicant has previously completed

and signed the form.

(b) If the applicant refuses to sign the declination form, the

agency employee shall enter on the form a notation of that fact.

(c) The agency shall preserve each declination for at least 22

months after the date of signing. The declination may be retained

in the applicant's file at the agency or in a separate

declination file.

(d) A declination is confidential and may be used only for voter

registration purposes.

(e) The secretary of state shall prescribe the procedures

necessary to eliminate the filing of multiple declinations by an

applicant.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.

Sec. 20.037. TELEPHONE OR MAIL SERVICES. (a) A voter

registration agency that allows a person to apply for services by

mail shall deliver to an applicant by mail a voter registration

application form on the approval of services for the applicant.

(b) An agency shall deliver to an applicant by mail a voter

registration application form if:

(1) the agency automatically notifies an applicant to renew or

recertify a service by mailing a form to the applicant; or

(2) the applicant requests services by telephone and the agency

provides services in that manner.

(c) An application form delivered by mail must be accompanied by

a notice informing the applicant that the application may be

submitted in person or by mail to the voter registrar of the

county in which the applicant resides or in person to a volunteer

deputy registrar for delivery to the voter registrar of the

county in which the applicant resides.

(d) The agency may maintain a written record indicating that a

registration application was delivered to an applicant.

(e) The agency is not required to deliver a declination of

registration form under this section.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.

SUBCHAPTER C. DEPARTMENT OF PUBLIC SAFETY

Sec. 20.061. APPLICABILITY OF OTHER PROVISIONS. The other

provisions of this chapter apply to the Department of Public

Safety except provisions that conflict with this subchapter.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.

Sec. 20.062. DEPARTMENT FORMS AND PROCEDURE. (a) The

Department of Public Safety shall prescribe and use a form and

procedure that combines the department's application form for a

license or card with an officially prescribed voter registration

application form.

(b) The department shall prescribe and use a change of address

form and procedure that combines department and voter

registration functions. The form must allow a licensee or

cardholder to indicate whether the change of address is also to

be used for voter registration purposes.

(c) The design, content, and physical characteristics of the

department forms must be approved by the secretary of state.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.

Sec. 20.063. REGISTRATION PROCEDURES. (a) The Department of

Public Safety shall provide to each person who applies in person

at the department's offices for an original or renewal of a

driver's license, a personal identification card, or a duplicate

or corrected license or card an opportunity to complete a voter

registration application form.

(b) When the department processes a license or card for renewal

by mail, the department shall deliver to the applicant by mail a

voter registration application form.

(c) A change of address that relates to a license or card and

that is submitted to the department in person or by mail serves

as a change of address for voter registration unless the licensee

or cardholder indicates that the change is not for voter

registration purposes. The date of submission of a change of

address to a department employee is considered to be the date of

submission to the voter registrar for the purpose of determining

the effective date of registration only.

(d) If a completed voter registration application submitted to a

department employee does not include the applicant's correct

driver's license number or personal identification card number, a

department employee shall enter the appropriate information on

the application. If a completed application does not include the

applicant's correct residence address or mailing address, a

department employee shall obtain the appropriate information from

the applicant and enter the information on the application.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 454, Sec. 9, eff.

Sept. 1, 1997.

Sec. 20.064. DECLINATION FORM NOT REQUIRED. The Department of

Public Safety is not required to comply with the procedures

prescribed by this chapter relating to the form for a declination

of voter registration.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.

Sec. 20.065. DELIVERY OF APPLICATIONS AND CHANGES OF ADDRESS.

(a) At the end of each day a Department of Public Safety office

is regularly open for business, the manager of the office shall

deliver by mail or in person to the voter registrar of the county

in which the office is located each completed voter registration

application and applicable change of address submitted to a

department employee.

(b) Each weekday the department is regularly open for business,

the department shall electronically transfer to the secretary of

state the name of each person who completes a voter registration

application submitted to the department. The secretary shall

prescribe procedures necessary to implement this subsection.

(c) On the weekday the secretary of state is regularly open for

business following the date the secretary receives information

under Subsection (b), the secretary shall inform the appropriate

voter registrar of the name of each person who completes a voter

registration application submitted to the department. The

registrar may verify that the registrar has received each

application as indicated by the information provided by the

secretary under this subsection.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1178, Sec. 5, eff.

Jan. 1, 2002.

Amended by:

Acts 2005, 79th Leg., Ch.

1105, Sec. 8, eff. January 1, 2006.

Sec. 20.066. REGISTRATION PROCEDURES. (a) If a person

completes a voter registration application as provided by Section

20.063, the Department of Public Safety shall:

(1) input the information provided on the application into the

department's electronic data system; and

(2) inform the applicant that the applicant's electronic

signature provided to the department will be used for submitting

the applicant's voter registration application.

(b) Not later than the fifth day after the date a person

completes a voter registration application and provides an

electronic signature to the department, the department shall

electronically transfer the applicant's voter registration data,

including the applicant's signature, to the secretary of state.

(c) The secretary of state shall prescribe additional procedures

as necessary to implement this section.

Added by Acts 2001, 77th Leg., ch. 1136, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1105, Sec. 9, eff. January 1, 2006.

SUBCHAPTER D. PUBLIC LIBRARY

Sec. 20.091. APPLICABILITY OF OTHER PROVISIONS. The other

provisions of this chapter apply to a public library except

provisions that conflict with this subchapter.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.

Sec. 20.092. REGISTRATION PROCEDURE. (a) A public library

shall provide to each person of voting age who applies in person

for an original or renewal of a library card an opportunity to

complete a voter registration application form.

(b) A public library shall use the official form prescribed by

the secretary of state.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.

Sec. 20.093. DECLINATION FORM NOT REQUIRED. A public library is

not required to comply with the procedures prescribed by this

chapter relating to the form for a declination of voter

registration.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.

SUBCHAPTER E. MARRIAGE LICENSE OFFICE

Sec. 20.121. APPLICABILITY OF OTHER PROVISIONS. The other

provisions of this chapter do not apply to a marriage license

office of the county clerk unless expressly provided otherwise by

the other provision or by rule of the secretary of state.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.

Sec. 20.122. REGISTRATION PROCEDURES. (a) When an original

marriage license is returned to the licensees after being

recorded, the county clerk shall also deliver to the licensees by

mail two voter registration application forms.

(b) The county clerk shall use the official form prescribed by

the secretary of state.

(c) The application forms must be accompanied by a notice

informing the licensees that the applications may be submitted in

person or by mail to the voter registrar of the county in which

they reside or in person to a volunteer deputy registrar for

delivery to the voter registrar of the county in which they

reside.

(d) The county clerk may maintain a written record indicating

that a registration application was delivered to a licensee.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.

Sec. 20.123. DECLINATION FORM NOT REQUIRED. The county clerk is

not required to comply with the procedures prescribed by this

chapter relating to the form for a declination of voter

registration.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 33, eff. Sept. 1,

1995.






TITLE 3. ELECTION OFFICERS AND OBSERVERS

CHAPTER 31. OFFICERS TO ADMINISTER ELECTIONS

ELECTION CODE

TITLE 3. ELECTION OFFICERS AND OBSERVERS

CHAPTER 31. OFFICERS TO ADMINISTER ELECTIONS

SUBCHAPTER A. SECRETARY OF STATE

Sec. 31.001. CHIEF ELECTION OFFICER. (a) The secretary of

state is the chief election officer of the state.

(b) The secretary shall establish in the secretary's office an

elections division with an adequate staff to enable the secretary

to perform the secretary's duties as chief election officer. The

secretary may assign to the elections division staff any function

relating to the administration of elections that is under the

secretary's jurisdiction.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 14, eff. Sept. 1, 1997.

Sec. 31.002. OFFICIAL FORMS. (a) The secretary of state shall

prescribe the design and content, consistent with this code, of

the forms necessary for the administration of this code other

than Title 15. The design and content must enhance the ability of

a person to understand the applicable requirements and to

physically furnish the required information in the space

provided.

(b) The secretary shall furnish samples of the forms to:

(1) the appropriate authorities who have administrative duties

under this code; and

(2) other persons who request a form for duplication.

(c) The samples of forms shall be furnished without charge.

(d) An authority having administrative duties under this code

shall use an official form in performing the administrative

functions, except in an emergency in which an official form is

unavailable or as otherwise provided by this code. Other persons

are not required to use an official form unless expressly

required to do so by this code.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1995, 74th Leg., ch. 797, Sec. 34, eff. Sept. 1, 1995;

Acts 1997, 75th Leg., ch. 1349, Sec. 6, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 62, Sec. 5.08, eff. Sept. 1, 1999.

Sec. 31.0021. CERTAIN OFFICIAL FORMS: INCLUSION OF NEPOTISM

INFORMATION. (a) On forms designed and furnished by the

secretary of state for an application for a place on the ballot,

the secretary shall include a brief summary of:

(1) the nepotism prohibition imposed by Chapter 573, Government

Code; and

(2) a list of the specific kinds of relatives that are included

within the prohibited degrees of relationship prescribed by

Chapter 573, Government Code.

(b) Any other authority that designs and furnishes an

application for a place on the ballot shall include on that form

the same summary included on forms prescribed by the secretary of

state under Subsection (a).

Added by Acts 1987, 70th Leg., ch. 427, Sec. 3, eff. Sept. 1,

1987. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(25),

eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 1.09, eff. September 1, 2005.

Sec. 31.003. UNIFORMITY. The secretary of state shall obtain

and maintain uniformity in the application, operation, and

interpretation of this code and of the election laws outside this

code. In performing this duty, the secretary shall prepare

detailed and comprehensive written directives and instructions

relating to and based on this code and the election laws outside

this code. The secretary shall distribute these materials to the

appropriate state and local authorities having duties in the

administration of these laws.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.004. ASSISTANCE AND ADVICE. (a) The secretary of state

shall assist and advise all election authorities with regard to

the application, operation, and interpretation of this code and

of the election laws outside this code.

(b) The secretary shall maintain an informational service for

answering inquiries of election authorities relating to the

administration of the election laws or the performance of their

duties.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.005. PROTECTION OF VOTING RIGHTS. (a) The secretary of

state may take appropriate action to protect the voting rights of

the citizens of this state from abuse by the authorities

administering the state's electoral processes.

(b) If the secretary determines that a person performing

official functions in the administration of any part of the

electoral processes is exercising the powers vested in that

person in a manner that impedes the free exercise of a citizen's

voting rights, the secretary may order the person to correct the

offending conduct. If the person fails to comply, the secretary

may seek enforcement of the order by a temporary restraining

order or a writ of injunction or mandamus obtained through the

attorney general.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.0055. VOTING RIGHTS HOTLINE. (a) The secretary of

state shall establish a toll-free telephone number to allow a

person to report an existing or potential abuse of voting rights.

(b) A notice informing voters of the telephone number and the

purpose for the number shall be included in the notice of voters'

rights publicized under Section 62.0115.

Added by Acts 2001, 77th Leg., ch. 556, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

510, Sec. 1, eff. September 1, 2005.

Sec. 31.006. REFERRAL OF COMPLAINT TO ATTORNEY GENERAL. If,

after receiving a complaint alleging criminal conduct in

connection with an election, the secretary of state determines

that there is reasonable cause to suspect that the alleged

criminal conduct occurred, the secretary shall promptly refer the

complaint to the attorney general. The secretary shall deliver to

the attorney general all pertinent documents in the secretary's

possession.

Added by Acts 1993, 73rd Leg., ch. 728, Sec. 4, eff. Sept. 1,

1993.

Sec. 31.007. SUSPENSION OF PROVISIONS IMPLEMENTING NATIONAL

VOTER REGISTRATION ACT. (a) If under federal law, order,

regulation, or other official action the National Voter

Registration Act of 1993 is not required to be implemented or

enforced in whole or in part, an affected state law or rule is

suspended to the extent that the law or rule was enacted or

adopted to implement that Act, and it is the intent of the

legislature that the applicable law in effect immediately before

the enactment or adoption be reinstated and continued in effect

pending enactment of corrective state legislation.

(b) On a finding by the secretary of state that a suspension of

a law or rule has occurred under Subsection (a), the secretary

may modify applicable procedures as necessary to give effect to

the suspension and to reinstatement of the procedures of the

former law.

(c) The secretary of state may adopt rules to implement this

section as necessary.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 35, eff. Sept. 1,

1995.

Sec. 31.008. COLLECTION OF INFORMATION: FORUM ON ELECTION COST

SAVINGS. (a) The secretary of state shall collect and maintain

information on the number of elections held in this state and the

administrative costs associated with the elections.

(b) The secretary of state shall conduct an annual forum to

allow election officials from political subdivisions to exchange

ideas on the administration of elections, including issues

related to cost savings and efficiency in the conduct of

elections. The election officials shall be given the opportunity

at the forum to make recommendations on proposed changes in the

election laws.

Added by Acts 1997, 75th Leg., ch. 1219, Sec. 1, eff. June 20,

1997.

Sec. 31.009. DISTRIBUTION OF CERTAIN FUNDS. (a) If federal

funds are made available to assist the state in the

administration of elections, including assistance for the phasing

out or prohibition of the use of punch-card ballot voting systems

in this state, or state funds are made available to reimburse

political subdivisions for expenses incurred in conducting a

special election that is held statewide, the secretary of state

shall administer and distribute the funds as appropriate to most

effectively facilitate the purposes for which the funds are made

available.

(b) The secretary of state shall prescribe any necessary rules

and take any appropriate action to implement this section.

Added by Acts 2001, 77th Leg., ch. 537, Sec. 1, eff. June 11,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1182, Sec. 1(a), eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1182, Sec. 1(b), eff. June 15, 2007.

Sec. 31.010. IMPLEMENTATION OF FEDERAL HELP AMERICA VOTE ACT.

(a) The secretary of state may adopt rules as necessary to

implement the federal Help America Vote Act of 2002.

(b) The secretary of state shall adopt rules establishing

state-based administrative complaint procedures to remedy

grievances that meet the requirements of Section 402(a) of the

federal Help America Vote Act of 2002.

Added by Acts 2003, 78th Leg., ch. 1315, Sec. 13, eff. Sept. 1,

2003.

Sec. 31.011. ELECTION IMPROVEMENT FUND. (a) The election

improvement fund is created as a dedicated account in the general

revenue fund and consists of federal funds designated for

election improvement, matching funds from the state or a

political subdivision, and depository interest earned on the

assets of the fund.

(b) Money in the fund may be appropriated only to provide

funding for the following purposes:

(1) to improve election administration at the state and local

level;

(2) to make grants to local governments for the improvement or

replacement of voting systems;

(3) to create a single uniform official centralized interactive

voter registration database; and

(4) to comply with other election requirements of the federal

government.

(c) The fund is exempt from the application of Section 403.095,

Government Code.

Added by Acts 2003, 78th Leg., ch. 1315, Sec. 13, eff. Sept. 1,

2003.

SUBCHAPTER B. COUNTY ELECTIONS ADMINISTRATOR

Sec. 31.031. CREATION OF POSITION. (a) The commissioners court

by written order may create the position of county elections

administrator for the county.

(b) The order must state the date the creation of the position

of administrator is effective. The effective date may not be

later than 12 months after the date the order is adopted.

(c) To facilitate the orderly transfer of duties on the

effective date, the order may authorize the commissioners court

to employ the administrator-designate not earlier than the 90th

day before the effective date of the creation of the position, at

a salary not to exceed that to be paid to the administrator.

(d) Not later than the third day after the date the order is

adopted, the county clerk shall deliver a certified copy of the

order to:

(1) the secretary of state;

(2) the comptroller of public accounts; and

(3) each member of the county election commission.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.032. APPOINTMENT OF ADMINISTRATOR; COUNTY ELECTION

COMMISSION. (a) The position of county elections administrator

is filled by appointment of the county election commission, which

consists of:

(1) the county judge, as chair;

(2) the county clerk, as vice chair;

(3) the county tax assessor-collector, as secretary; and

(4) the county chair of each political party that made

nominations by primary election for the last general election for

state and county officers preceding the date of the meeting at

which the appointment is made.

(b) The affirmative vote of a majority of the commission's

membership is necessary for the appointment of an administrator.

(c) Each appointment must be evidenced by a written resolution

or order signed by the number of commission members necessary to

make the appointment. Not later than the third day after the date

an administrator is appointed, the officer who presided at the

meeting shall file a signed copy of the resolution or order with

the county clerk. Not later than the third day after the date the

copy is filed, the county clerk shall deliver a certified copy of

the resolution or order to the secretary of state.

(d) The initial appointment may be made at any time after the

adoption of the order creating the position.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 15, eff. Sept. 1, 1997.

Sec. 31.033. COMMISSION MEETINGS. (a) The county election

commission shall meet at the call of the chair. However, the vice

chair or any three members of the commission may call a meeting

if the calling authority considers a meeting to be necessary or

desirable and the chair fails to call the meeting after being

requested to do so.

(b) The authority calling a meeting shall set the date, hour,

and place for the meeting and shall deliver written notice of the

time and place to each other commission member not later than the

fourth day before the meeting date.

(c) Each member who is present at a meeting is entitled to vote

on any matter that is put to a vote.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 16, eff. Sept. 1, 1997.

Sec. 31.034. ELIGIBILITY. To be eligible for appointment as

county elections administrator, a person must be a qualified

voter of the state.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.035. RESTRICTIONS ON POLITICAL ACTIVITIES. (a) A

county elections administrator may not be a candidate for a

public office or an office of a political party, hold a public

office, or hold an office of or position in a political party. At

the time an administrator becomes a candidate or accepts an

office or position in violation of this subsection, the

administrator vacates the position of administrator.

(b) A county elections administrator commits an offense if the

administrator makes a political contribution or political

expenditure, as defined by the law regulating political funds and

campaigns, or publicly supports or opposes a candidate for public

office or a measure to be voted on at an election. An offense

under this subsection is a Class A misdemeanor. On a final

conviction, the administrator's employment is terminated, and the

person convicted is ineligible for future appointment as county

elections administrator.

(c) In this section, "candidate" means a person who has taken

affirmative action, as described by the law regulating political

funds and campaigns, for the purpose of gaining nomination or

election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 17, eff. Sept. 1, 1997.

Sec. 31.036. RESIGNATION. The county election commission is the

proper authority to receive and act on a resignation from the

position of county elections administrator.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.037. TERMINATION OF EMPLOYMENT. The employment of the

county elections administrator may be terminated at any time for

good and sufficient cause on the four-fifths vote of the county

election commission and approval of that action by a majority

vote of the commissioners court.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.038. FILLING VACANCY. (a) A vacancy in the position of

county elections administrator is filled by appointment of the

county election commission.

(b) An appointment to fill an anticipated vacancy arising from a

resignation to take effect at a future date may be made at any

time after the resignation is accepted.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.039. SALARY; STAFF; OPERATING EXPENSES. (a) The

commissioners court shall set the number of deputies and other

persons that the county elections administrator may employ.

(b) Repealed by Acts 2005, 79th Leg., Ch. 1272, Sec. 1, eff.

June 18, 2005.

(c) The commissioners court may allow the automobile expense

that it considers necessary to the administrator and to any of

the administrator's employees in the performance of their

official duties.

(d) The commissioners court shall provide the administrator with

suitable office space and with the equipment and operating

expenses needed for the proper conduct of the office.

(e) The amount initially appropriated by the commissioners court

for the operating expenses of the administrator's office may not

be less than the total amount last appropriated to the county

clerk and the county tax assessor-collector for the functions

assigned to the administrator.

(f) Except as provided by Subsection (g), a person employed on a

full-time basis by the administrator's office is subject to

Section 31.035 in the same manner as the administrator.

(g) Section 31.035(b) does not apply to a person employed on a

full-time basis by the administrator's office in a county with a

population of one million or less that has an election

administrator.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1999, 76th Leg., ch. 536, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1272, Sec. 1, eff. June 18, 2005.

Acts 2009, 81st Leg., R.S., Ch.

448, Sec. 1, eff. September 1, 2009.

Sec. 31.040. BOND. (a) Before assuming the duties of a county

elections administrator, the person appointed to the position

must give a bond that is in an amount set by the commissioners

court, not to exceed $20,000, payable to the county judge,

approved by the commissioners court, and conditioned on the

faithful performance of the duties of the position.

(b) The commissioners court or the administrator may require any

or all of the administrator's deputies, other than unpaid

volunteer deputy registrars, to give a bond similar to that

required of the administrator in an amount not exceeding the

amount of the administrator's bond.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.041. SEAL. The county elections administrator shall

have an official seal, on which shall be inscribed a star with

five points surrounded by the words "County Elections

Administrator, ____________ County, Texas", for use in certifying

documents required to be impressed with the seal of the

certifying officer.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.042. TRANSFER OF RECORDS. As soon as practicable after

the effective date of the creation of the position of county

elections administrator, the officer formerly serving as the

voter registrar shall transfer to the administrator all records

pertaining to voter registration, and the county officer formerly

required to conduct elections shall transfer to the administrator

all voting equipment and supplies of which the officer has

custody and all records in the officer's possession that pertain

to an uncompleted election. The commissioners court shall

determine which records of prior elections are to be transferred

to the administrator and which are to remain with the officer.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.043. DUTIES OF ADMINISTRATOR GENERALLY. The county

elections administrator shall perform:

(1) the duties and functions of the voter registrar;

(2) the duties and functions placed on the county clerk by this

code;

(3) the duties and functions relating to elections that are

placed on the county clerk by statutes outside this code, subject

to Section 31.044; and

(4) the duties and functions placed on the administrator under

Sections 31.044 and 31.045.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.044. DIVISION OF CERTAIN DUTIES BETWEEN COUNTY CLERK AND

ADMINISTRATOR. (a) With respect to meetings of the

commissioners court, including meetings at which the only

business conducted pertains to elections, the county clerk shall

perform the clerk's regularly prescribed duties in giving notice

of and preparing the agenda for the meetings, attending the

meetings and making a record of the proceedings, preparing and

maintaining the minutes of the court, and filing and preserving

copies of the court's orders, except as provided by Subsection

(b). The county elections administrator shall cooperate with the

county clerk in supplying information on election matters that

are to be brought before the court and shall attend or be

represented at the meetings of the court at which election

matters are considered. The county clerk shall furnish the

administrator with a copy of each order of the court that

pertains to or affects an election, and the administrator shall

maintain the copies on file.

(b) The administrator is responsible for providing the clerical

assistance needed by the commissioners court in canvassing

precinct election returns. The administrator shall maintain the

official file of the court's tabulation of election results, and

the county clerk need not maintain a file of copies of the

tabulations.

(c) In an election on a measure in which the commissioners court

is the final canvassing authority, if a statute requires the

county clerk to record an order of the court in its minutes

declaring whether the measure carried or failed, the county clerk

shall perform that duty. A copy of the order shall also be filed

in the office of the administrator. If a statute requires the

county clerk to certify the result of the election to some other

authority, the clerk shall perform that duty.

(d) If a statute provides for the ordering of an election on a

measure by the commissioners court, the county judge, or another

county authority on submission of a petition requesting the

election, the administrator shall perform the duties that the

statute places on the county clerk in connection with filing the

petition, determining its validity, and any other matters

preceding the ordering of the election.

(e) If a statute prescribing the procedure for creating a

political subdivision provides for the ordering of an election by

a county authority as a step in the creation process, the

administrator shall perform the duties that the statute places on

the county clerk in connection with matters preceding the entry

of the order on whether the election will be ordered, including

the filing of a petition for the creation, the holding of any

hearing on the proposal, the filing of any report or other

document that is a step in the procedure, and the taking of any

appeal from the order on whether the election is to be ordered.

If the holding of an election ordered by a county authority is

not one of the steps in the creation process, the county clerk

shall perform the duties placed on that officer in connection

with the creation of a political subdivision.

(f) If a statute provides that the return of an election notice

for an election ordered by a county authority is to be recorded

in the minutes of the commissioners court, the return shall be

filed in the office of the administrator.

(g) The county clerk is the proper officer to receive and post

copies of proposed constitutional amendments under Article XVII,

Section 1, of the Texas Constitution. However, the secretary of

state shall also send a copy of each proposed amendment to the

administrator for the administrator's information.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 18, eff. Sept. 1, 1997.

Sec. 31.045. CLASSIFICATION OF DUTIES BY SECRETARY OF STATE.

(a) The secretary of state shall adopt rules consistent with

Sections 31.043 and 31.044 that classify the duties and functions

placed on the county clerk by statutes outside this code

according to whether they are to be performed by the county

elections administrator or by the county clerk.

(b) If the administrator or county clerk of a county having the

position of administrator is uncertain as to which person should

perform a duty or function that the secretary has not classified,

the person shall request the secretary to classify that duty or

function, and the secretary shall comply with the request as soon

as practicable.

(c) The secretary shall deliver a copy of each rule proposed

under this section to the administrator and to the county clerk

of each county having the position of administrator not later

than the fifth day after the date notice of the proposal is

published in the Texas Register and shall deliver a copy of each

adopted rule to those persons not later than the fifth day after

the date the certified copy of the rule is filed in the

secretary's office. Failure to comply with this subsection does

not affect the validity of a rule.

(d) On receiving notice of the creation of the position of

administrator in a county, the secretary shall deliver to the

county clerk a current set of the rules adopted under this

section. On receiving notice of the initial appointment of the

administrator, the secretary shall deliver a set of the rules to

the administrator.

(e) The secretary may, on 30 days' notice, adopt a rule

classifying a duty or function if the rule is needed in a shorter

time than provided by the regular rulemaking process. The rule is

considered an emergency rule for purposes of Chapter 2001,

Government Code. The secretary is not required to give notice of

the proposed rule under Subsection (c), but the secretary must

give notice of the rule's adoption under that subsection.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1,

1995.

Sec. 31.046. MISDIRECTION OF DOCUMENT. (a) If a document that

should be filed with or submitted to the county elections

administrator is mailed to the county clerk or vice versa, the

person receiving the document shall note on the document or the

envelope in which it is received the time of its receipt and

shall promptly deliver it to the proper person. If the statute

under which the document is filed or submitted does not specify

that the filing or submission is to be made with the

administrator in a county having that position, the timeliness of

the filing or submission is determined, as appropriate:

(1) by the time of mailing; or

(2) by the time of receipt by the person to whom the document is

addressed.

(b) If a document that should be filed with or submitted to the

county elections administrator is delivered in person to the

county clerk or vice versa, the person to whom the delivery is

made shall direct the person making the delivery to the proper

office.

(c) If a statute specifies that a document is to be filed with

or submitted to the county clerk without specifying that the

filing or submission is to be made with the county elections

administrator in a county having that position and the office to

accept the filing or submission is changed to the administrator

under this subchapter, a filing or submission made with the

county clerk has the same legal effect as if made with the

administrator if the clerk accepts and files the document.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.047. ACTION BY WRONG OFFICER. If a statute specifies

that an action is to be taken by the county clerk without

specifying that it is to be taken by the county elections

administrator in a county having that position, an action taken

by the county clerk without objection from the administrator has

the same legal effect as if taken by the administrator.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.048. ABOLISHING POSITION. (a) The commissioners court

by written order may abolish the position of county elections

administrator at any time.

(b) After the effective date of an order abolishing the position

of administrator, the county tax assessor-collector is the voter

registrar, and the duties and functions of the county clerk that

were performed by the administrator revert to the county clerk,

unless a transfer of duties and functions occurs under Section

12.031 or 31.071.

(c) Not later than the third day after the date an order

abolishing the position of administrator is adopted, the county

clerk shall deliver a certified copy of the order to the

secretary of state and comptroller of public accounts.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.049. CRIMINAL PENALTIES. A statute prescribing a

criminal penalty against the county clerk or the clerk's deputies

or other employees for conduct relating to duties or functions

transferred to the county elections administrator applies to the

administrator or to the administrator's deputies or employees as

appropriate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 19, eff. Sept. 1, 1997.

SUBCHAPTER C. TRANSFER OF ELECTION DUTIES TO COUNTY TAX

ASSESSOR-COLLECTOR

Sec. 31.071. TRANSFER OF DUTIES. (a) The commissioners court

by written order may transfer to the county tax

assessor-collector the duties and functions of the county clerk

in connection with the conduct of elections if the county tax

assessor-collector and county clerk agree to the transfer.

(b) The order must state the effective date of the transfer of

duties and functions.

(c) Not later than the third day after the date the order is

adopted, the county clerk shall deliver a certified copy of the

order to the secretary of state and comptroller of public

accounts.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.072. APPLICABILITY OF OTHER SECTIONS. To the extent

practicable, Sections 31.043-31.047 and Section 31.049 apply to

the transfer of election duties and functions under this

subchapter. For this purpose, the references in those sections to

the creation of the position of county elections administrator

mean the transfer of duties and functions under this subchapter,

and the references in those sections to the county elections

administrator mean the county tax assessor-collector.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.073. TRANSFER OF RECORDS. As soon as practicable after

the effective date of a transfer of duties and functions under

Section 31.071, the county clerk shall transfer to the county tax

assessor-collector all voting equipment and supplies of which the

clerk has custody and all records in the clerk's possession that

pertain to an uncompleted election. The commissioners court shall

determine which records of prior elections are to be transferred

to the county tax assessor-collector and which are to remain with

the county clerk.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.074. APPROPRIATION BY COMMISSIONERS COURT. The amount

initially appropriated by the commissioners court for the duties

and functions to be performed by the county tax

assessor-collector under this subchapter may not be less than the

amount last appropriated to the county clerk for the same

purpose.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.075. GUIDELINES. The secretary of state shall prepare

advisory budgetary guidelines for the performance of the duties

and functions of the county tax assessor-collector that are

consolidated after implementation of this subchapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.076. RESCISSION OF TRANSFER ORDER. (a) The

commissioners court by written order may rescind an order adopted

under Section 31.071 at any time after two years have elapsed

from the date the order was adopted, to become effective on a

date stated in the order.

(b) Not later than the third day after the date the rescission

order is adopted, the county clerk shall deliver a certified copy

of the order to the secretary of state and comptroller of public

accounts.

(c) On the effective date of the rescission, the county clerk

shall perform the duties and functions previously transferred to

the county tax assessor-collector unless the position of county

elections administrator is created.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER D. CONTRACT FOR ELECTION SERVICES

Sec. 31.091. DEFINITIONS. In this subchapter:

(1) "County election officer" means the county elections

administrator in counties having that position, the county tax

assessor-collector in counties in which the county clerk's

election duties and functions have been transferred to the tax

assessor-collector, and the county clerk in other counties.

(2) "Election services contract" means a contract executed under

this subchapter.

(3) "Contracting authority" means the governing body of a

political subdivision or the county executive committee of a

political party that enters into a contract under this

subchapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.092. CONTRACT FOR ELECTION SERVICES AUTHORIZED. (a)

The county election officer may contract with the governing body

of a political subdivision situated wholly or partly in the

county served by the officer to perform election services, as

provided by this subchapter, in any one or more elections ordered

by an authority of the political subdivision.

(b) The county election officer may contract with the county

executive committee of a political party holding a primary

election in the county to perform election services, as provided

by this subchapter, in the party's general primary election or

runoff primary election, or both. To be binding, a contract under

this subsection must be approved in writing by the secretary of

state, and the execution of a contract is not completed until

written approval is obtained.

(c) An election services contract need not be submitted to the

commissioners court for approval.

(d) In a contract authorized by Subsection (b), the county

election officer may not prevent the county chair or the chair's

designee from supervising the conduct of the primary election,

including the tabulation of results, as required by Chapter 172.

(e) If a county election officer enters into a contract with a

county executive committee under Subsection (b) to perform

election services, the officer must offer to contract on the same

terms with the county executive committee of each political party

holding a primary election in the county.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

1076, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1091, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1107, Sec. 1.10, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(20), eff. September 1, 2007.

Sec. 31.0925. REQUEST FOR SERVICES REQUIRED. (a) This section

applies only to a political subdivision:

(1) that is located entirely in a county:

(A) with a population of more than 500,000 that is served by a

county elections administrator; and

(B) that does not contain a municipality with a population of

more than 150,000; and

(2) that is not an irrigation district created under the

authority of Section 52(b)(1) or (2), Article III, or Section 59,

Article XVI, Texas Constitution.

(b) The governing body of a political subdivision shall request

an election services contract with the county elections

administrator to perform all duties and functions of the

political subdivision in relation to an election that may be

transferred under this subchapter if the political subdivision

receives a petition requesting the contract signed by a number of

registered voters residing in the political subdivision that is

equal to or exceeds one percent of all votes cast in the most

recent general election held by the political subdivision.

(c) A petition under this section must be submitted to the clerk

of the political subdivision before January 1 of the year in

which the election to be administered under the requested

election services contract will be held.

Added by Acts 2009, 81st Leg., R.S., Ch.

802, Sec. 1, eff. June 19, 2009.

Sec. 31.093. DUTY TO CONTRACT. (a) If requested to do so by a

political subdivision or political party, the county elections

administrator shall enter into a contract to furnish the election

services requested, in accordance with a cost schedule agreed on

by the contracting parties. If the contracting parties are unable

to reach an agreement, on referral by either party, the secretary

of state shall either prescribe terms that the administrator must

accept or instruct the administrator to decline to enter into a

contract with the requesting party.

(b) A county elections administrator may but is not required to

enter into a contract to conduct a training program for election

judges and clerks.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.094. SERVICES PERFORMABLE UNDER CONTRACT. Subject to

Sections 31.096 and 31.097, an election services contract may

provide for the county election officer to perform or to

supervise the performance of any or all of the corresponding

duties and functions that the officer performs in connection with

a countywide election ordered by a county authority.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.095. DELEGATION TO DEPUTIES. (a) The county election

officer may assign deputies to perform any of the contracted

services.

(b) In a county not having the office of county elections

administrator, the county clerk or county tax assessor-collector,

as appropriate, may delegate to the deputy in charge of the

officer's elections division the authority to enter into election

services contracts and to supervise their performance.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.096. NONTRANSFERABLE FUNCTIONS. An election services

contract may not change:

(1) the authority with whom applications of candidates for a

place on a ballot are filed;

(2) the authority with whom documents are filed under Title 15;

or

(3) the authority to serve as custodian of voted ballots or

other election records, except that a contract with a political

subdivision other than a city may provide that the county

election officer will be the custodian of voted ballots.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.097. EARLY VOTING. (a) An election services contract

may provide that the county election officer's deputies may serve

as deputy early voting clerks even if the officer is not to serve

as the early voting clerk or supervise early voting.

(b) If the county election officer is to serve as the early

voting clerk or is to provide deputies to serve as deputy early

voting clerks, the officer's written order appointing a permanent

or temporary deputy of the officer as a deputy early voting clerk

is sufficient, without the necessity for an appointment by any

other authority.

(c) A permanent deputy of the county election officer is not

subject to the eligibility requirements of this subsection. For a

temporary deputy of the officer to be eligible for appointment as

a deputy early voting clerk, the deputy must have the

qualifications for appointment as a presiding election judge

except that:

(1) an appointee is not required to be a qualified voter of any

particular territory other than the county served by the county

election officer or the political subdivision in which the

election is held; and

(2) if an employee of the contracting political subdivision is

appointed, the appointee's status as an employee does not

disqualify the appointee from serving in an election in which an

officer of the political subdivision is a candidate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.36; Acts 1991, 72nd

Leg., ch. 554, Sec. 7, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 864, Sec. 20, eff. Sept. 1, 1997.

Sec. 31.098. PAYMENT OF ELECTION EXPENSES. (a) An election

services contract may authorize the county election officer to

contract with third persons for election services and supplies

and may provide that the officer will pay the claims for those

election expenses or that the contracting authority will make the

payments directly to the claimants.

(b) If a contract provides that the contracting authority is to

pay the claims of third persons, the county election officer

becomes the agent of the authority and may contract with third

persons in the name of the authority with respect to election

expenses within the scope of the officer's duties, and the

officer is not liable for the authority's failure to pay a claim.

(c) If a contract provides that the county election officer is

to pay the expenses, the contracting authority is not liable for

the officer's failure to pay a claim.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.099. FILING COPIES OF CONTRACT. (a) Not later than the

10th day after the date an election services contract is

executed, the county election officer shall file a copy of the

contract with:

(1) the county treasurer or, in a county not having a treasurer,

the county judge; and

(2) the county auditor or, in a county not having an auditor,

the county judge.

(b) The county election officer shall file a copy of the

secretary of state's approval with each copy of a contract with

the county executive committee of a political party if the

approval is in a separate document.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.100. DISPOSITION OF CONTRACT MONEY; PAYMENT OF

CONTRACTING OFFICER'S EXPENSES. (a) Money paid to a county

election officer under an election services contract shall be

deposited in a separate fund in the county treasury. The county

election officer may make expenditures from the fund without

budgeting or appropriation by the commissioners court. However,

claims against the fund shall be audited and approved in the same

manner as other claims against the county before they are paid.

(b) Only actual expenses directly attributable to an election

services contract may be paid from the election services contract

fund, and the county election officer may not charge for

performing any duties that the officer is required by law to

perform.

(c) An election services contract must include an itemized list

of estimated election expenses. If the estimated expenses, not

including the fee charged under Subsection (d), exceed the actual

expenses, the amount of the difference shall be refunded to the

contracting authority.

(d) The county election officer may not be personally

compensated for election services performed under an election

services contract. A fee charged by the officer for general

supervision of the election may not exceed 10 percent of the

total amount of the contract, but may not be less than $75.

(e) Salaries of personnel regularly employed by the county

election officer shall be paid from funds regularly budgeted and

appropriated for that purpose, except that those employees may be

paid from the election services contract fund for contractual

duties performed outside of normal business hours. Salaries and

wages paid to persons temporarily employed to perform duties

under an election services contract shall be paid out of the

election services contract fund. The amount paid from the fund

may not exceed the normal rate of pay in that locality for the

same or similar services.

(f) A surplus in the election services contract fund may be used

only to defray expenses of the county election officer's office

in connection with election-related duties or functions. The

secretary of state shall prescribe regulations for the use of any

surplus in a fund.

(g) The commissioners court may not consider the availability of

the election services contract fund in adopting the county budget

for the office of the county election officer.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 622, Sec. 1, eff. Sept. 1, 1991;

Acts 1997, 75th Leg., ch. 1349, Sec. 7, eff. Sept. 1, 1997.

SUBCHAPTER E. MISCELLANEOUS PROVISIONS

Sec. 31.121. PRESIDING OFFICER FAILING TO ACT. Two or more

members of the governing body of a political subdivision may

perform a duty placed by this code on the presiding officer of

the governing body if the office is vacant or the presiding

officer fails to perform the duty unless:

(1) a single member of the governing body designated by law to

act in place of the presiding officer performs the duty; or

(2) this code specifies that the duty is to be performed by

another authority acting in place of the presiding officer.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 31.122. OFFICE HOURS OF ELECTION AUTHORITY DURING ELECTION

PERIOD. (a) Except as provided by Section 31.123, each county

clerk, city secretary, or secretary of the governing body of a

political subdivision other than a county or city or the

authority performing the duties of a secretary under this code

shall keep that officer's office open for election duties for at

least three hours each day, during regular office hours, on

regular business days during the period:

(1) beginning not later than the 50th day before the date of

each general election of the political subdivision or the third

day after the date a special election is ordered by an authority

of the political subdivision; and

(2) ending not earlier than the 40th day after election day.

(b) If the political subdivision is an independent school

district, a regular business day means a day on which the school

district's main business office is regularly open for business.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 5, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 1219, Sec. 2, eff. June 20, 1997.

Sec. 31.123. APPOINTMENT OF AGENT DURING ELECTION PERIOD. (a)

If the secretary of the governing body of a political subdivision

other than a county or city or the authority performing the

duties of a secretary under this code does not maintain an office

during the hours and days required by Section 31.122, the

secretary or other authority shall appoint another officer or

employee of the political subdivision as the secretary's or

authority's agent to perform the duties provided by this section.

The appointment is subject to the approval of the political

subdivision's governing body.

(b) The agent shall maintain office hours, as directed by the

appointing authority, for at least the hours and days required by

Section 31.122, in the agent's regular office, the office of the

appointing authority, or an office designated by the governing

body of the political subdivision served by the authority.

(c) The agent shall maintain in the agent's office the

documents, records, and other papers relating to the election

that:

(1) by law are placed in the custody of the authority appointing

the agent; and

(2) are public information.

(d) The agent shall:

(1) receive any personally delivered document relating to the

election that the appointing authority is authorized or required

to receive; and

(2) make available for inspection and copying, in accordance

with applicable regulations, the documents, records, and other

papers that are required to be maintained in the agent's office

under Subsection (c).

(e) The appointing authority may authorize the agent to perform

any other ministerial duties in connection with the election that

may lawfully be performed by an employee of the appointing

authority.

(f) The appointing authority shall post, on the bulletin board

used for posting notice of meetings of the political

subdivision's governing body, a notice containing the agent's

name, the location of the agent's office, the agent's office

hours, and duration of the agent's appointment. The notice shall

remain continuously posted during the minimum period for

maintaining the agent's office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 21, eff. Sept. 1, 1997.

SUBCHAPTER F. JOINT ELECTIONS ADMINISTRATOR

Sec. 31.151. DEFINITION. In this subchapter, "participating

entity" means a political subdivision for whom the joint

elections administrator conducts elections under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

148, Sec. 1, eff. September 1, 2007.

Sec. 31.152. CREATION OF POSITION. (a) A political subdivision

seeking to create the position of joint elections administrator

shall send notice requesting creation of that position to:

(1) if the political subdivision seeking creation is a county:

(A) at least one political subdivision located wholly or partly

in the county; or

(B) at least one adjacent county; or

(2) if the political subdivision seeking creation is not a

county, the commissioners court of a county in which the

political subdivision is wholly or partly located.

(b) Notice under Subsection (a)(2) may also be sent to any other

political subdivision wholly or partly located in the same

county.

(c) A county receiving notice under Subsection (a)(1)(B) may

provide a copy of the notice to any political subdivision wholly

or partly located in that county.

(d) The position of joint elections administrator is created for

a single county if the commissioners court of a county and the

governing body of one or more political subdivisions located in

that county separately adopt a written order creating the

position in the manner in which that body approves orders.

(e) The position of joint elections administrator is created for

multiple counties if the commissioners courts of two or more

adjacent counties and, if applicable, the governing body of one

or more political subdivisions located in either county

separately adopt a written order creating the position in the

manner in which that body approves orders. A political

subdivision may not adopt a written order creating the position

of joint elections administrator unless a county in which the

political subdivision is wholly or partly located adopts a

written order creating the position.

(f) An order adopted under Subsection (d) or (e) must state the

date the creation of the position of joint elections

administrator is effective. The effective date may not be later

than 12 months after the date the required orders are adopted.

(g) To facilitate the orderly transfer of duties on the

effective date, the order may authorize the employment of the

joint elections administrator-designate not earlier than the 90th

day before the effective date of the creation of the position, at

a salary not to exceed that to be paid to the county clerk of the

most populous county sharing the joint elections administrator.

(h) Not later than the third day after the date the order is

adopted, the chair of the joint elections commission shall

deliver a certified copy of the order to:

(1) the secretary of state;

(2) the comptroller;

(3) each member of the county election commission, if any; and

(4) a representative from each participating entity.

(i) A political subdivision located in more than one county may

not create a joint elections administrator with more than one

county if the counties do not share a joint elections

administrator.

Added by Acts 2007, 80th Leg., R.S., Ch.

148, Sec. 1, eff. September 1, 2007.

Sec. 31.153. JOINT ELECTIONS COMMISSION. (a) The joint

elections commission consists of:

(1) from each county that has adopted an order to have its

elections conducted by the joint elections administrator, the

county judge, county clerk, and county tax assessor-collector;

(2) from each county described in Subdivision (1), the county

chair of each political party that made nominations by primary

election for the last general election for state and county

officers preceding the date of the meeting at which the

appointment is made; and

(3) a representative from each participating entity other than a

county.

(b) The members of the joint elections commission shall annually

designate:

(1) a chair, who must be a county judge;

(2) a vice chair, who must be a county clerk; and

(3) a secretary, who must be a county tax assessor-collector.

Added by Acts 2007, 80th Leg., R.S., Ch.

148, Sec. 1, eff. September 1, 2007.

Sec. 31.154. APPOINTMENT OF JOINT ELECTIONS ADMINISTRATOR. (a)

The position of joint elections administrator is filled by

appointment of the joint elections commission.

(b) To be appointed, a joint elections administrator must

receive the affirmative vote of a majority of the joint elections

commission's membership. Each member voting in favor of the

appointment must sign the resolution or order appointing the

administrator.

(c) Not later than the third day after the date a joint

elections administrator is appointed, the officer who presided at

the meeting shall file a signed copy of the resolution or order

with the secretary of the joint elections commission. Not later

than the third day after the date the copy is filed, the

secretary of the commission shall deliver a certified copy of the

resolution or order to the secretary of state.

(d) The initial appointment may be made at any time after the

adoption of the order creating the position.

Added by Acts 2007, 80th Leg., R.S., Ch.

148, Sec. 1, eff. September 1, 2007.

Sec. 31.155. COMMISSION MEETINGS. (a) The joint elections

commission shall meet at the call of the chair. However, the

vice chair or any three members of the commission may call a

meeting if the calling authority considers a meeting to be

necessary or desirable and the chair fails to call the meeting

after being requested to do so.

(b) The authority calling a meeting shall set the date, hour,

and place for the meeting and shall deliver written notice of the

time and place to each other joint elections commission member

not later than the fourth day before the meeting date.

(c) Each member who is present at a meeting is entitled to vote

on any matter that is put to a vote.

Added by Acts 2007, 80th Leg., R.S., Ch.

148, Sec. 1, eff. September 1, 2007.

Sec. 31.156. ELIGIBILITY. To be eligible for appointment as

joint elections administrator, a person must be a qualified voter

of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

148, Sec. 1, eff. September 1, 2007.

Sec. 31.157. RESIGNATION. The joint elections commission is the

proper authority to receive and act on a resignation from the

position of joint elections administrator.

Added by Acts 2007, 80th Leg., R.S., Ch.

148, Sec. 1, eff. September 1, 2007.

Sec. 31.158. TERMINATION OF EMPLOYMENT. The employment of the

joint elections administrator may be terminated at any time for

good and sufficient cause on:

(1) the vote of not less than four-fifths of the members of the

joint elections commission; and

(2) the approval of that action by a majority vote of the

governing bodies of a majority of the participating entities.

Added by Acts 2007, 80th Leg., R.S., Ch.

148, Sec. 1, eff. September 1, 2007.

Sec. 31.159. FILLING VACANCY. (a) A vacancy in the position of

joint elections administrator is filled by appointment of the

joint elections commission.

(b) An appointment to fill an anticipated vacancy arising from a

resignation to take effect at a future date may be made at any

time after the resignation is accepted.

Added by Acts 2007, 80th Leg., R.S., Ch.

148, Sec. 1, eff. September 1, 2007.

Sec. 31.160. SALARY; STAFF; OPERATING EXPENSES. (a) The joint

elections commission shall set the number of deputies and other

persons that the joint elections administrator may employ.

(b) The joint elections commission may allow the automobile

expense that it considers necessary to the joint elections

administrator and to any of the administrator's employees in the

performance of their official duties.

(c) The joint elections commission shall provide the joint

elections administrator with suitable office space and with the

equipment and operating expenses needed for the proper conduct of

the office.

(d) The participating entities shall share the cost of the

operating expenses of the joint elections administrator's office,

as determined by the participating entities. The total amount

initially appropriated by the governing bodies of the

participating entities for the operating expenses of the

administrator's office may not be less than the total amount last

appropriated to the least populous participating county's county

clerk and county tax assessor-collector for the functions

assigned to the administrator.

(e) The joint elections administrator for a county with a

population of one million or more that has an elections

administrator is subject to Section 31.035 in the same manner as

a county elections administrator. A person employed on a

full-time basis by the joint elections administrator's office for

that county is subject to Section 31.035 in the same manner as

the joint elections administrator.

Added by Acts 2007, 80th Leg., R.S., Ch.

148, Sec. 1, eff. September 1, 2007.

Sec. 31.161. BOND. (a) Before assuming the duties of a joint

elections administrator, the person appointed to the position

must give a bond that is in an amount set by the joint elections

commission, not to exceed $20,000, payable to the commission

chair, approved by the commission, and conditioned on the

faithful performance of the duties of the position.

(b) The joint elections commission or the joint elections

administrator may require any or all of the administrator's

deputies, other than unpaid volunteer deputy registrars, to give

a bond similar to that required of the administrator in an amount

not exceeding the amount of the administrator's bond.

Added by Acts 2007, 80th Leg., R.S., Ch.

148, Sec. 1, eff. September 1, 2007.

Sec. 31.162. SEAL. The joint elections administrator shall have

an official seal, on which shall be inscribed a star with five

points surrounded by the words "Joint Elections Administrator,

____________ County, Texas", for use in certifying documents

required to be impressed with the seal of the certifying officer.

The seal must include the name of each participating county.

Added by Acts 2007, 80th Leg., R.S., Ch.

148, Sec. 1, eff. September 1, 2007.

Sec. 31.163. TRANSFER OF RECORDS. As soon as practicable after

the effective date of the creation of the position of joint

elections administrator, the officer formerly serving as the

voter registrar shall transfer to the administrator all records

pertaining to voter registration, and the officers of the

participating entities formerly required to conduct elections

shall transfer to the administrator all voting equipment and

supplies of which the officer has custody and all records in the

officer's possession that pertain to an uncompleted election.

The joint elections commission shall determine which records of

prior elections are to be transferred to the administrator and

which are to remain with the officer.

Added by Acts 2007, 80th Leg., R.S., Ch.

148, Sec. 1, eff. September 1, 2007.

Sec. 31.164. DUTIES OF ADMINISTRATOR GENERALLY. (a) The joint

elections administrator shall perform:

(1) the duties and functions of the voter registrar, except as

provided by Subsection (b);

(2) the duties and functions relating to elections placed by

this code on an officer of a participating entity formerly

required to conduct elections;

(3) the duties and functions relating to elections placed by

statutes outside this code on an officer of a participating

entity formerly required to conduct elections, subject to Section

31.165; and

(4) the duties and functions placed on the administrator under

Sections 31.165 and 31.166.

(b) The joint elections administrator may serve as the voter

registrar only in the county or counties that created the

administrator's position. For territory of a participating

entity located in another county, the officer designated under

Section 12.001 as the voter registrar for that county retains the

duties of the voter registrar.

Added by Acts 2007, 80th Leg., R.S., Ch.

148, Sec. 1, eff. September 1, 2007.

Sec. 31.165. DIVISION OF CERTAIN DUTIES BETWEEN OFFICER AND

ADMINISTRATOR. (a) With respect to meetings of the governing

body of a participating entity, including meetings at which the

only business conducted pertains to elections, the officer of the

participating entity formerly required to conduct elections shall

perform the officer's regularly prescribed duties in giving

notice of and preparing the agenda for the meetings, attending

the meetings and making a record of the proceedings, preparing

and maintaining the minutes of the governing body, and filing and

preserving copies of the governing body's orders, except as

provided by Subsection (b). The joint elections administrator

shall cooperate with the officer in supplying information on

election matters that are to be brought before the governing body

and shall attend or be represented at the meetings of the

governing body at which election matters are considered. The

officer shall furnish the administrator with a copy of each order

of the governing body that pertains to or affects an election,

and the administrator shall maintain the copies on file.

(b) The joint elections administrator is responsible for

providing the clerical assistance needed by the governing body in

canvassing precinct election returns. The administrator shall

maintain the official file of the governing body's tabulation of

election results, and the officer need not maintain a file of

copies of the tabulations.

(c) In an election on a measure in which the governing body is

the final canvassing authority, if a statute requires the officer

to record an order of the governing body in its minutes declaring

whether the measure carried or failed, the officer shall perform

that duty. A copy of the order shall also be filed in the office

of the joint elections administrator. If a statute requires the

officer to certify the result of the election to some other

authority, the officer shall perform that duty.

(d) If a statute provides for the ordering of an election on a

measure by the governing body, the presiding officer of that

body, or another authority of the entity on submission of a

petition requesting the election, the joint elections

administrator shall perform the duties that the statute places on

the participating entity's officer in connection with filing the

petition, determining its validity, and any other matters

preceding the ordering of the election.

(e) If a statute prescribing the procedure for creating a

political subdivision provides for the ordering of an election by

a participating entity as a step in the creation process, the

joint elections administrator shall perform the duties that the

statute places on an officer of that entity in connection with

matters preceding the entry of the order on whether the election

will be ordered, including the filing of a petition for the

creation, the holding of any hearing on the proposal, the filing

of any report or other document that is a step in the procedure,

and the taking of any appeal from the order on whether the

election is to be ordered. If the holding of an election ordered

by a participating entity is not one of the steps in the creation

process, the entity's officer shall perform the duties placed on

that officer in connection with the creation of a political

subdivision.

(f) If a statute provides that the return of an election notice

for an election ordered by a participating entity is to be

recorded in the minutes of the governing body of the entity, the

return shall be filed in the office of the joint elections

administrator.

(g) The county clerk is the proper officer to receive and post

copies of proposed constitutional amendments under Section 1,

Article XVII, Texas Constitution. However, the secretary of

state shall also send a copy of each proposed amendment to the

joint elections administrator for the administrator's

information.

Added by Acts 2007, 80th Leg., R.S., Ch.

148, Sec. 1, eff. September 1, 2007.

Sec. 31.166. CLASSIFICATION OF DUTIES BY SECRETARY OF STATE.

(a) The secretary of state shall adopt rules consistent with

Sections 31.164 and 31.165 that classify the duties and functions

placed on the officers of the participating entities by statutes

outside this code according to whether they are to be performed

by the joint elections administrator or by the officer.

(b) If the joint elections administrator or officer of a

participating entity is uncertain as to which person should

perform a duty or function that the secretary of state has not

classified, the person shall request the secretary to classify

that duty or function, and the secretary shall comply with the

request as soon as practicable.

(c) The secretary of state shall deliver a copy of each rule

proposed under this section to the joint elections administrator

and to the officer of each participating entity in this state not

later than the fifth day after the date notice of the proposal is

published in the Texas Register and shall deliver a copy of each

adopted rule to those persons not later than the fifth day after

the date the certified copy of the rule is filed in the

secretary's office. Failure to comply with this subsection does

not affect the validity of a rule.

(d) On receiving notice of the creation of the position of joint

elections administrator for a county, the secretary of state

shall deliver to the county clerk a current set of the rules

adopted under this section. On receiving notice of the initial

appointment of the administrator, the secretary shall deliver a

set of the rules to the administrator.

(e) The secretary of state may, on 30 days' notice, adopt a rule

classifying a duty or function if the rule is needed in a shorter

time than provided by the regular rulemaking process. The rule

is considered an emergency rule for purposes of Chapter 2001,

Government Code. The secretary is not required to give notice of

the proposed rule under Subsection (c), but the secretary must

give notice of the rule's adoption under that subsection.

Added by Acts 2007, 80th Leg., R.S., Ch.

148, Sec. 1, eff. September 1, 2007.

Sec. 31.167. MISDIRECTION OF DOCUMENT. (a) If a document that

should be filed with or submitted to the joint elections

administrator is mailed to an officer of a participating entity

or vice versa, the person receiving the document shall note on

the document or the envelope in which it is received the time of

its receipt and shall promptly deliver it to the proper person.

If the statute under which the document is filed or submitted

does not specify that the filing or submission is to be made with

the elections administrator of a political subdivision having

that position, the timeliness of the filing or submission is

determined, as appropriate:

(1) by the time of mailing; or

(2) by the time of receipt by the person to whom the document is

addressed.

(b) If a document that should be filed with or submitted to the

joint elections administrator is delivered in person to an

officer of a participating entity or vice versa, the person to

whom the delivery is made shall direct the person making the

delivery to the proper office.

(c) If a statute specifies that a document is to be filed with

or submitted to an officer without specifying that the filing or

submission is to be made with the elections administrator of a

political subdivision having that position and the office to

accept the filing or submission is changed to the joint elections

administrator under this subchapter, a filing or submission made

with the officer has the same legal effect as if made with the

administrator if the officer accepts and files the document.

Added by Acts 2007, 80th Leg., R.S., Ch.

148, Sec. 1, eff. September 1, 2007.

Sec. 31.168. ACTION BY WRONG OFFICER. If a statute specifies

that an action is to be taken by an officer without specifying

that it is to be taken by the elections administrator of a

political subdivision having that position, an action taken by

the officer without objection from the administrator has the same

legal effect as if taken by the administrator.

Added by Acts 2007, 80th Leg., R.S., Ch.

148, Sec. 1, eff. September 1, 2007.

Sec. 31.169. ADDITION OR WITHDRAWAL OF POLITICAL SUBDIVISIONS.

(a) A political subdivision that has not created the position of

joint elections administrator and that has territory in or is a

county adjacent to a county using a joint elections administrator

may use the joint elections administrator to conduct the

elections of the political subdivision as provided by this

subchapter, if approved by the governing body of the political

subdivision and the joint elections commission. Following

approval by both entities under this subsection, the political

subdivision is entitled to representation on the joint elections

commission, as provided by Section 31.153(a)(3).

(b) A political subdivision, other than the county that sent

notice seeking creation under Section 31.152(a)(1) or to which

the notice was sent under Section 31.152(a)(2), may cease using

the joint elections administrator to conduct the elections of the

political subdivision under this subchapter, if approved by the

governing body of the political subdivision. Following approval

by the governing body under this subsection, the political

subdivision is not entitled to representation on the joint

elections commission.

Added by Acts 2007, 80th Leg., R.S., Ch.

148, Sec. 1, eff. September 1, 2007.

Sec. 31.170. ABOLISHING POSITION. (a) The joint elections

commission or the commissioners court of each participating

county by written order may abolish the position of joint

elections administrator at any time.

(b) After the effective date of an order abolishing the position

of joint elections administrator, the county tax

assessor-collector is the voter registrar of the county, and the

duties and functions of the officer of a participating entity

that were performed by the administrator revert to the officer,

unless a transfer of duties and functions occurs under Section

12.031 or 31.071.

(c) Not later than the third day after the date an order

abolishing the position of joint elections administrator is

adopted, the county clerk of the most populous participating

county shall deliver a certified copy of the order to the

secretary of state and comptroller.

Added by Acts 2007, 80th Leg., R.S., Ch.

148, Sec. 1, eff. September 1, 2007.

Sec. 31.171. CRIMINAL PENALTIES. A statute prescribing a

criminal penalty against an officer of a participating entity or

the officer's deputies or other employees for conduct relating to

duties or functions transferred to the joint elections

administrator applies to the administrator or to the

administrator's deputies or employees as appropriate.

Added by Acts 2007, 80th Leg., R.S., Ch.

148, Sec. 1, eff. September 1, 2007.



CHAPTER 32. ELECTION JUDGES AND CLERKS

ELECTION CODE

TITLE 3. ELECTION OFFICERS AND OBSERVERS

CHAPTER 32. ELECTION JUDGES AND CLERKS

SUBCHAPTER A. APPOINTMENT OF ELECTION JUDGES

Sec. 32.001. PRESIDING JUDGE AND ALTERNATE FOR EACH ELECTION

PRECINCT. (a) A presiding election judge and an alternate

presiding judge shall be appointed for each election precinct in

which an election is held.

(b) The alternate presiding judge shall serve as presiding judge

for an election if the regularly appointed presiding judge cannot

serve.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 32.002. JUDGES FOR COUNTY ELECTION. (a) The commissioners

court shall appoint the election judges for each regular county

election precinct:

(1) at its July term in a county with a population of over

500,000; or

(2) at its August term in a county with a population of 500,000

or less.

(b) Judges appointed under Subsection (a) serve for a term of

one year, except that the commissioners court by order recorded

in its minutes may provide for a term of two years. A judge's

term begins:

(1) August 1 following appointment in a county to which

Subsection (a)(1) applies; or

(2) September 1 following appointment in a county to which

Subsection (a)(2) applies.

(c) The presiding judge and alternate presiding judge must be

affiliated or aligned with different political parties, subject

to this subsection. Before July of each year in a county to

which Subsection (a)(1) applies or before August of each year in

a county to which Subsection (a)(2) applies, the county chair of

a political party whose candidate for governor received the

highest or second highest number of votes in the county in the

most recent gubernatorial general election shall submit in

writing to the commissioners court a list of names of persons in

order of preference for each precinct who are eligible for

appointment as an election judge. The county chair may

supplement the list of names of persons until the 20th day before

a general election or the 15th day before a special election in

case an appointed election judge becomes unable to serve. The

commissioners court shall appoint the first person meeting the

applicable eligibility requirements from the list submitted in

compliance with this subsection by the party with the highest

number of votes in the precinct as the presiding judge and the

first person meeting the applicable eligibility requirements from

the list submitted in compliance with this subsection by the

party with the second highest number of votes in the precinct as

the alternate presiding judge. The commissioners court may

reject the list if the persons whose names are submitted on the

list are determined not to meet the applicable eligibility

requirements.

(d) The county clerk, after making a reasonable effort to

consult with the party chair of the appropriate political party

or parties, shall submit to the commissioners court a list of

names of persons eligible for appointment as presiding judge and

alternate presiding judge for each precinct in which an

appointment is not made under Subsection (c). The commissioners

court shall appoint an eligible person from the list who is

affiliated or aligned with the appropriate party, if available.

(e) The commissioners court shall fill a vacancy in the position

of presiding judge or alternate presiding judge for the remainder

of the unexpired term. An appointment to fill a vacancy may be

made at any regular or special term of court. Not later than 48

hours after the county clerk becomes aware of a vacancy, the

county clerk shall notify the county chair of the same political

party with which the original judge was affiliated or aligned of

the vacancy. Not later than the fifth day after the date of

notification of the vacancy, the county chair of the same

political party with which the original judge was affiliated or

aligned shall submit to the commissioners court in writing the

name of a person who is eligible for the appointment. If a name

is submitted in compliance with this subsection, the

commissioners court shall appoint that person to the unexpired

term. If a name is not submitted in compliance with this

subsection, the county clerk shall submit to the commissioners

court a list of names of persons eligible as an appointee for the

unexpired term. The commissioners court shall appoint an

eligible person from the list who is affiliated or aligned with

the same party, if available.

(f) Subject to Section 32.003, the judges appointed under this

section shall serve in each election ordered by the governor or a

county authority in which the regular county election precincts

are required to be used.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1349, Sec. 8, 9, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 1009, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

89, Sec. 1, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

351, Sec. 1, eff. January 1, 2010.

Sec. 32.003. JUDGES FOR CONSOLIDATED COUNTY ELECTION PRECINCTS.

If election precincts are consolidated in a special election in

which the regular county election precincts are required to be

used, the commissioners court shall appoint the election judges

to serve in each consolidated precinct from among the judges

appointed for the precincts comprising the consolidated precinct.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 32.004. JUDGES FOR OTHER ELECTIONS ORDERED BY COUNTY

AUTHORITY. Except as otherwise provided by law, for an election

ordered by a county authority in which use of the regular county

election precincts is not required, the authority ordering the

election shall appoint the election judges.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 32.005. JUDGES FOR ELECTIONS OF OTHER POLITICAL

SUBDIVISIONS. (a) The governing body of a political subdivision

other than a county shall appoint the election judges for

elections ordered by an authority of the political subdivision.

(b) The governing body shall determine whether appointments

under Subsection (a) are for a single election or for a definite

term not to exceed two years. If appointments are made for a

term, the governing body shall set the duration and beginning

date of the term and shall fill vacancies in unexpired terms.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 32.006. JUDGES FOR PRIMARY ELECTIONS. (a) The county

chair of a political party holding a primary election shall

appoint for each primary, with the approval of the county

executive committee, the judges for each precinct in which the

election will be held in the county.

(b) If a vacancy in the positions of both the presiding judge

and the alternate judge arises after the appointments are

approved and the county executive committee is not scheduled to

meet before the election for which the appointments are made, the

county chair may fill the vacancies without the approval of the

committee.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 22, eff. Sept. 1, 1997.

Sec. 32.007. EMERGENCY APPOINTMENT. (a) If neither the

presiding judge nor the alternate presiding judge can serve in an

election and their inability to serve is discovered after the

20th day before a general election or the 15th day before a

special election, the presiding officer of the appointing

authority or the authority if a single officer shall appoint a

replacement judge to preside at the election, subject to

Subsection (f). If the appointing authority is unavailable, the

authority responsible for distributing the supplies for the

election shall appoint the replacement judge.

(b) If a person authorized to act as presiding judge is not

present at the polling place at the time for opening the polls,

on receiving information of the absence, the authority authorized

to appoint a replacement under Subsection (a) shall investigate

the absence and appoint a replacement judge, subject to

Subsection (f), unless the authority learns that a previously

appointed judge will immediately report for duty.

(c) The appointing authority shall promptly give notice of the

emergency appointment to the authority responsible for

distributing the supplies for the election. As soon as

practicable but not later than the time for closing the polls for

the election, the appointing authority shall prepare a written

memorandum of the appointment and deliver a signed copy to the

presiding officer of the local canvassing authority and to the

general custodian of election records. The copies shall be

preserved for the period for preserving the precinct election

records.

(d) A judge appointed under this section serves only for the

election for which the appointment is made.

(e) In this chapter, "emergency appointment" means an

appointment made under this section.

(f) A person who is appointed as a replacement for a judge

originally appointed under Section 32.002 must be affiliated or

aligned with the same political party as was the original judge,

if possible, and the appointing authority shall make a reasonable

effort to consult with the party chair of the appropriate

political party before making an appointment under this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1349, Sec. 10, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

89, Sec. 2, eff. September 1, 2005.

Sec. 32.008. ORDER OF APPOINTMENT. (a) The appointment of

election judges must be made by written order.

(b) The order of appointment need not be recorded in the minutes

of the appointing authority.

(c) An order making an appointment for a single election shall

be preserved for the period for preserving the precinct election

records. An order making an appointment for a term shall be

preserved for the longer of:

(1) the term for which the appointment is made; or

(2) the period for preserving precinct election records in the

last election in which an appointee serves under the order.

(d) This section does not apply to an emergency appointment.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 32.009. NOTICE OF APPOINTMENT. (a) Each presiding

election judge and alternate presiding judge shall be given

written notice of the appointment as provided by this section.

(b) The authority responsible for distributing the supplies for

the election for which the judge is appointed shall prepare and

deliver the notice not later than the 20th day after the date the

appointment is made.

(c) The notice must state whether the appointment is for a

single election or for a term. If the appointment is for a term,

the notice must state the duration and beginning date of the

term.

(d) A notice to a presiding judge must state the name and

address of the alternate, and a notice to an alternate must state

the name and address of the presiding judge.

(e) If an appointment is for a single election, the notice

required by this section and the notice required by Section 4.007

may be combined and given by the authority responsible for giving

either of the two notices, as agreed between the two authorities.

(f) This section does not apply to an emergency appointment or

to an appointment for a primary election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 32.010. FURNISHING PRECINCT BOUNDARY INFORMATION TO JUDGES.

(a) If a presiding election judge has not been given a current

description of the boundary of the election precinct for which

the judge is appointed, a description of the boundary and a map

of the precinct, if a map is available, shall accompany the

notice given under Section 32.009.

(b) If a change in a precinct's boundary occurs after the date a

notice under Section 32.009 is delivered to the precinct's

presiding judge, the authority responsible for delivering the

notice shall deliver to the judge a current description of the

precinct boundary and a map, if a map is available. The authority

shall deliver the boundary information as soon as practicable

after the date the order making the change is adopted and not

later than the 30th day before the date of the first election for

which the judge is appointed after the change takes effect.

(c) The authority responsible for distributing the supplies for

an election shall give current precinct boundary information to

an alternate judge who is to serve as the presiding judge for an

election or a presiding judge who is appointed as an emergency

appointee.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 23, eff. Sept. 1, 1997.

Sec. 32.011. CONFLICTS WITH OTHER LAW. (a) A home-rule city

charter supersedes this subchapter to the extent of any conflict.

(b) A law outside this subchapter that prescribes a different

appointing authority for election judges supersedes this

subchapter with respect to the appointing authority.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER B. APPOINTMENT OF ELECTION CLERKS

Sec. 32.031. PRESIDING JUDGE TO APPOINT CLERKS. (a) The

presiding judge for each election precinct shall appoint the

election clerks to assist the judge in the conduct of an election

at the polling place served by the judge.

(b) The appointment of an election clerk is for a single

election only.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 32.032. ALTERNATE PRESIDING JUDGE AS CLERK. In an election

conducted by the regularly appointed presiding judge, the

presiding judge shall appoint the alternate presiding judge as

one of the clerks.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 32.033. NUMBER OF CLERKS. (a) The authority that appoints

the election judges shall prescribe the maximum number of clerks

that each presiding judge may appoint for each election. The

authority may prescribe different maximums for different types of

elections.

(b) Except as provided by Subsection (c), the presiding judge

shall appoint at least two clerks for each precinct in each

election and may appoint as many additional clerks, within the

prescribed limit, as are necessary for the proper conduct of the

election.

(c) In each election ordered by the governor or a county

authority in which the regular county election precincts are

required to be used, the presiding judge shall appoint clerks for

each precinct in the number, within the prescribed limit, the

judge considers necessary for the proper conduct of the election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 3(a), eff. Sept. 1, 1987.

Sec. 32.034. CLERKS FOR ELECTIONS FOR FEDERAL, STATE, AND COUNTY

OFFICES. (a) The clerks for the general election for state and

county officers or for a special election to fill a vacancy in an

office regularly filled at the general election shall be selected

from different political parties if possible.

(b) The county chair of a political party whose candidate for

governor received the highest or second highest number of votes

in the county in the most recent gubernatorial general election

may, not later than the 25th day before a general election or the

10th day before a special election to which Subsection (a)

applies, submit to a presiding judge a list containing the names

of at least two persons who are eligible for appointment as a

clerk. If a timely list is submitted, the presiding judge shall

appoint at least one clerk from the list, except as provided by

Subsection (c).

(c) If only one additional clerk is to be appointed for an

election in which the alternate presiding judge will serve as a

clerk, the clerk shall be appointed from the list of a political

party with which neither the presiding judge nor the alternate

judge is affiliated or aligned, if such a list is submitted. If

two such lists are submitted, the presiding judge shall decide

from which list the appointment will be made. If such a list is

not submitted, the presiding judge is not required to make an

appointment from any list.

(d) The presiding judge shall make an appointment under this

section not later than the fifth day after the date the judge

receives the list and shall deliver written notification of the

appointment to the appropriate county chair.

(e) If a presiding judge has not been appointed at the time the

county chair of a political party is required to submit a list of

names for the appointment of a clerk under this section, the list

of names shall be submitted to the county chair of the political

party whose candidate for governor received the most votes in the

precinct in the most recent gubernatorial election and to the

commissioners court. The county chair, or the commissioners

court in a county without a county chair, shall appoint clerks

from the list in the same manner provided for a presiding judge

to appoint clerks by this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 24, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

89, Sec. 3, eff. September 1, 2005.

Sec. 32.035. CONFLICTS WITH CITY CHARTER. (a) Except as

provided by Subsection (b), a home-rule city charter supersedes

this subchapter to the extent of any conflict.

(b) A home-rule city charter may not provide for fewer than

three election officers for each election precinct.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER C. ELIGIBILITY

Sec. 32.051. GENERAL ELIGIBILITY REQUIREMENTS. (a) Except as

provided by Subsection (b) or (e), to be eligible to serve as a

judge of an election precinct, a person must:

(1) be a qualified voter of the precinct; and

(2) for a regular county election precinct for which an

appointment is made by the commissioners court, satisfy any

additional eligibility requirements prescribed by written order

of the commissioners court.

(b) If the authority making an emergency appointment of a

presiding judge cannot find an eligible qualified voter of the

precinct who is willing to accept the appointment, the

eligibility requirement for a clerk prescribed by Subsection (c)

applies.

(c) Except as provided by Section 32.0511, to be eligible to

serve as a clerk of an election precinct, a person must be a

qualified voter:

(1) of the county, in a countywide election ordered by the

governor or a county authority or in a primary election;

(2) of the part of the county in which the election is held, for

an election ordered by the governor or a county authority that

does not cover the entire county of the person's residence; or

(3) of the political subdivision, in an election ordered by an

authority of a political subdivision other than a county.

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1235, Sec.

26(2), eff. September 1, 2009.

(e) In a regular county election precinct for which an

appointment is made by the commissioners court and in which a

political party's candidate for governor received more than 85

percent of the vote in the most recent gubernatorial general

election, the alternate presiding judge may be a qualified voter

of another precinct in the county.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1349, Sec. 11, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

517, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 26(2), eff. September 1, 2009.

Sec. 32.0511. SPECIAL ELIGIBILITY REQUIREMENTS: STUDENT ELECTION

CLERKS. (a) In this section:

(1) "Educational institution" means:

(A) a public secondary school; or

(B) an accredited private or parochial secondary school.

(2) "Student" means a person enrolled in an educational

institution or a home-schooled student.

(b) A student who is ineligible to serve as a clerk of an

election precinct under Section 32.051(c) is eligible to serve as

a clerk of an election precinct under this section if the

student:

(1) at the time of appointment as an election clerk:

(A) is a student at an educational institution or attends a home

school that meets the requirements of Section 25.086(a)(1),

Education Code; and

(B) has the consent of:

(i) the principal of the educational institution attended by the

student; or

(ii) in the case of a home-schooled student, a parent or legal

guardian who is responsible for the student's education; and

(2) at the time of service as an election clerk:

(A) is 16 years of age or older;

(B) is a United States citizen; and

(C) has completed any training course required by the entity

holding the election.

(c) A student election clerk serving under this section:

(1) is entitled to compensation under Section 32.091 in the same

manner as other election clerks; and

(2) when communicating with a voter who cannot communicate in

English, may communicate with the voter in a language the voter

and the clerk understand as authorized by Subchapter B, Chapter

61.

(d) Not more than two student election clerks may serve at a

polling place, except that not more than four student election

clerks may serve at any countywide polling place.

(e) The secretary of state may initiate or assist in the

development of a statewide program promoting the use of student

election clerks appointed under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

517, Sec. 2, eff. September 1, 2009.

Sec. 32.052. INELIGIBILITY OF PUBLIC OFFICER. (a) A person who

holds an elective public office is ineligible to serve as an

election judge or clerk in an election.

(b) For purposes of this section, a deputy or assistant serving

under a public officer does not hold a public office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 32.053. INELIGIBILITY OF CANDIDATE FOR OFFICE. (a) A

person who is a candidate in an election for a contested public

or party office is ineligible to serve, in an election to be held

on the same day as that election, as an election judge or clerk

in any precinct in which the office sought is to be voted on.

(b) This section does not apply to:

(1) a county clerk; or

(2) a precinct chair declared elected under Section 171.0221.

(c) In this section, "candidate" means a person who has taken

affirmative action, as described by the law regulating political

funds and campaigns, for the purpose of gaining nomination or

election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

167, Sec. 1, eff. September 1, 2009.

Sec. 32.054. INELIGIBILITY OF EMPLOYEE OR RELATIVE OF CANDIDATE.

(a) A person is ineligible to serve as an election judge or

clerk in an election if the person is employed by or related

within the second degree by consanguinity or affinity, as

determined under Chapter 573, Government Code, to an opposed

candidate for a public office or the party office of county chair

in the election. For purposes of this subsection, a candidate

whose name appears on the ballot is not considered to be opposed

by a write-in candidate other than a declared write-in candidate

under Chapter 146.

(b) For purposes of this section, a person is employed by a

candidate if:

(1) the candidate is an owner or officer of a business entity by

which the person is employed;

(2) the candidate is an officer of a governmental department or

agency by which the person is employed; or

(3) the person is under the candidate's supervision in public or

private employment.

(c) In this section, "candidate" means a person who has taken

affirmative action, as described by the law regulating political

funds and campaigns, for the purpose of gaining nomination or

election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 561, Sec. 15, eff. Aug. 26, 1991;

Acts 1995, 74th Leg., ch. 76, Sec. 5.95(27), eff. Sept. 1, 1995;

Acts 1997, 75th Leg., ch. 864, Sec. 25, eff. Sept. 1, 1997.

Sec. 32.055. INELIGIBILITY OF CAMPAIGN TREASURER. (a) A person

is ineligible to serve as an election judge or clerk in an

election if the person is the campaign treasurer of a candidate

in that election.

(b) In this section, "candidate" means a person who has taken

affirmative action, as described by the law regulating political

funds and campaigns, for the purpose of gaining nomination or

election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 2, Sec. 7.03, eff. Aug. 28, 1989.

Sec. 32.0551. INELIGIBILITY OF CAMPAIGN MANAGER. (a) A person

is ineligible to serve as an election judge or clerk in an

election if the person is a campaign manager of a candidate in

that election.

(b) In this section:

(1) "Campaign manager" means:

(A) the person who directs, with or without compensation, the

day-to-day operations of a candidate's election campaign; or

(B) each person who directs, with or without compensation, a

substantial portion of the day-to-day operations of a candidate's

election campaign if no single person performs that function.

(2) "Candidate" means a person who has taken affirmative action,

as described by the law regulating political funds and campaigns,

for the purpose of gaining nomination or election.

Added by Acts 1993, 73rd Leg., ch. 728, Sec. 6, eff. Sept. 1,

1993.

Sec. 32.0552. INELIGIBILITY OF PERSON CONVICTED OF ELECTION

OFFENSE. A person is ineligible to serve as an election judge or

clerk in an election if the person has been finally convicted of

an offense in connection with conduct directly attributable to an

election.

Added by Acts 1997, 75th Leg., ch. 1349, Sec. 12, eff. Sept. 1,

1997.

Sec. 32.056. CITY CHARTER REQUIREMENTS. Eligibility

requirements or grounds of ineligibility in addition to those

prescribed by this subchapter may be prescribed by a home-rule

city charter for election officers serving in elections ordered

by an authority of the city.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 32.071. GENERAL RESPONSIBILITY OF PRESIDING JUDGE. The

presiding judge is in charge of and responsible for the

management and conduct of the election at the polling place of

the election precinct that the judge serves.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 26, eff. Sept. 1, 1997.

Sec. 32.072. DUTIES AND WORKING HOURS OF CLERKS. (a) The

presiding judge shall designate the working hours of and assign

the duties to be performed by the election clerks serving under

the judge.

(b) Subject to Section 32.073, clerks may be assigned to work

for different lengths of time and to begin work at different

hours.

(c) With respect to designating the working hours of and

assigning the duties to be performed by the election clerks, the

presiding judge, to facilitate and protect the integrity of the

voting process, shall treat all election clerks serving at the

polling place uniformly.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 27, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

89, Sec. 4, eff. September 1, 2005.

Sec. 32.073. ABSENCE OF ELECTION OFFICERS FROM POLLING PLACE.

(a) The presiding judge and the clerks who are on duty at the

time of any manual count or examination of ballots before the

time for closing the polls shall remain on duty without leaving

the polling place while the polls are open. Clerks may be

assigned to work for periods ending before any manual count or

examination of ballots begins. The presiding judge may permit

temporary absences for meals or other necessary activities.

(b) If the presiding judge does not permit the clerks to be

absent for meals, the judge must permit meals to be brought or

delivered to the polling place.

(c) With respect to regulating temporary absences from the

polling place while the polls are open, the presiding judge shall

treat all election officers serving at the polling place

uniformly.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 6, eff. Sept. 1, 1987;

Acts 1997, 75th Leg., ch. 864, Sec. 28, eff. Sept. 1, 1997.

Sec. 32.074. ADMINISTRATION OF OATHS. An election judge or

clerk may administer any oath required or authorized to be made

at a polling place.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 32.075. LAW ENFORCEMENT DUTIES AND POWERS. (a) The

presiding judge shall preserve order and prevent breaches of the

peace and violations of this code in the polling place and in the

area within which electioneering and loitering are prohibited

from the time the judge arrives at the polling place on election

day until the judge leaves the polling place after the polls

close.

(b) In performing duties under Subsection (a), the presiding

judge may appoint one or more persons to act as special peace

officers for the polling place. A special peace officer may not

enforce the prohibition against electioneering or loitering near

the polling place unless the officer's appointment is approved by

the presiding officer of the local canvassing authority.

(c) In performing duties under Subsection (a), a presiding judge

has the power of a district judge to enforce order and preserve

the peace, including the power to issue an arrest warrant. An

appeal of an order or other action of the presiding judge under

this section is made in the same manner as the appeal of an order

or other action of a district court in the county in which the

polling place is located.

(d) A person who is arrested at a polling place while voting or

waiting to vote shall be permitted to vote, if entitled to do so,

before being removed from the polling place.

(e) The presiding judge or a special peace officer appointed

under this section may not enforce the prohibition against

electioneering or loitering outside of the area within which

electioneering and loitering are prohibited under Section 61.003

or 85.036.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 29, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 1094, Sec. 1, eff. June 20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

918, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. COMPENSATION

Sec. 32.091. COMPENSATION FOR SERVICES AT POLLING PLACE. (a)

Except as provided by Subsection (c), an election judge or clerk

is entitled to compensation for services rendered at a precinct

polling place at an hourly rate not to exceed the amount fixed by

the appropriate authority, which amount must be at least the

federal minimum hourly wage. A judge or clerk may be compensated

at that rate for services rendered under Section 62.014(c).

(b) A judge or clerk may not be paid for more than one hour of

work before the polls open, except for payment made for work

under Section 62.014(c). In a precinct in which voting machines

are used, a judge or clerk may not be paid for more than two

hours of work after the time for closing the polls or after the

last voter has voted, whichever is later.

(c) For a primary or runoff primary election, the minimum hourly

rate is the greater of the maximum rate provided by Subsection

(a) or, if the election officer attended a training program as

provided by Subchapter F, $7.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 7, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 1349, Sec. 13, eff. Sept. 1, 1997; Acts

2001, 77th Leg., ch. 260, Sec. 1, eff. Sept. 1, 2001; Acts 2003,

78th Leg., ch. 1316, Sec. 12, eff. Sept. 1, 2003.

Sec. 32.092. COMPENSATION FOR DELIVERING ELECTION RECORDS AND

SUPPLIES. (a) The election judge or clerk who delivers the

precinct election records, keys to ballot boxes or other election

equipment, and unused election supplies after an election is

entitled to compensation for that service in an amount not to

exceed $25.

(b) If more than one election officer delivers the records,

keys, and unused supplies, the presiding judge shall determine

how the amount fixed for the service is to be allocated among the

officers.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 32.093. AUTHORITY FIXING COMPENSATION. The compensation of

election judges and clerks shall be fixed by the following

authority:

(1) for an election ordered by the governor or a county

authority, the commissioners court;

(2) for an election ordered by an authority of a political

subdivision other than a county, the political subdivision's

governing body; and

(3) for a primary election, the county executive committee of

the political party holding the primary.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 32.094. STATEMENT OF COMPENSATION. (a) After each

election, each presiding judge serving in the election shall

prepare and sign, in duplicate, a statement containing the

following information:

(1) the name and address of the presiding judge and each clerk

who served under the judge;

(2) the number of hours that each election officer worked at the

polling place or at another location under Section 62.014(c),

excluding time for which payment may not be made; and

(3) the name of the election officer who delivered the election

records, keys, and unused supplies, and, if more than one

officer, the name of and the amount of compensation allocated to

each officer.

(b) In addition to the information required by Subsection (a),

the compensation statement must include the total hourly

compensation earned by each officer if the authority responsible

for distributing the election supplies directs the presiding

judge to include that information.

(c) The presiding judge shall follow the instructions of the

authority responsible for distributing the election supplies with

respect to:

(1) the time by which and the authority to whom the presiding

judge is to deliver the compensation statement; and

(2) any other instructions that the authority considers

appropriate to ensure that the election officers are paid.

(d) The time designated under Subsection (c)(1) for delivery of

the compensation statement may not be later than 5 p.m. of the

third day after election day.

(e) The original compensation statement shall be used for making

payment for the services. The general custodian of election

records shall preserve the duplicate for the period for

preserving the precinct election records. If the presiding judge

delivers the statement to an authority other than the general

custodian of election records, the authority receiving the

statement shall deliver the duplicate to the general custodian

not later than the third day after the date of its receipt.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 30, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1349, Sec. 14, eff. Sept. 1, 1997.

SUBCHAPTER F. TRAINING

Sec. 32.111. TRAINING STANDARDS FOR ELECTION JUDGES. (a) The

secretary of state shall:

(1) adopt standards of training in election law and procedure

for presiding or alternate election judges;

(2) develop materials for a standardized curriculum for that

training; and

(3) distribute the materials as necessary to the governing

bodies of political subdivisions that hold elections and to each

county executive committee of a political party that holds a

primary election.

(b) The training standards may include required attendance at

appropriate training programs or the passage of an examination at

the end of a training program.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2003, 78th Leg., ch. 1316, Sec. 13, eff. Sept. 1, 2003.

Sec. 32.112. EXPENSE OF TRAINING JUDGES. The governing body of

a political subdivision may appropriate funds to:

(1) compensate its election judges, early voting clerk, and

deputy early voting clerks in charge of early voting polling

places for attending a training program required under Section

32.111, at an hourly rate not to exceed the maximum rate of

compensation of an election judge for services rendered at a

precinct polling place or, if applicable, for attending a

training program under Section 32.114; and

(2) pay the expenses of conducting the programs.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.37; Acts 1991, 72nd

Leg., ch. 554, Sec. 8, eff. Sept. 1, 1991; Acts 2003, 78th Leg.,

ch. 1316, Sec. 14, eff. Sept. 1, 2003.

Sec. 32.113. TRAINING PROGRAMS. (a) The governing body of a

political subdivision other than a county may, and the county

executive committee of a political party shall, provide training

for its election officers using the standardized training program

and materials developed and provided by the secretary of state

under Section 32.111.

(b) A political subdivision or county executive committee may

conduct its training independently or jointly with other

entities.

(c) A law outside this code providing for a training program in

connection with a specified type of election supersedes this

subchapter to the extent of any conflict.

(d) The governing body of the political subdivision shall notify

the voter registrar of each county in which the political

subdivision is situated of the date, hour, and place of each

session of the training program.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 916, Sec. 22, eff. Sept. 1, 1993;

Acts 2003, 78th Leg., ch. 1316, Sec. 15, eff. Sept. 1, 2003.

Sec. 32.114. PUBLIC COUNTY TRAINING PROGRAM. (a) The county

clerk shall provide one or more sessions of training using the

standardized training program and materials developed and

provided by the secretary of state under Section 32.111 for the

election judges and clerks appointed to serve in elections

ordered by the governor or a county authority. Each election

judge shall complete the training program.

(b) A training program provided under this section is open to

the public free of charge.

(c) The county clerk shall:

(1) post a notice of the time and place of each session on the

bulletin board used for posting notice of meetings of the

commissioners court and shall include on the notice a statement

that the program is open to the public;

(2) notify each presiding judge appointed by the commissioners

court of the time and place of each session and of the duty of

each election judge to complete the training program;

(3) notify the county chair of each political party in the

county of the time and place of each session; and

(4) notify the voter registrar of the date, hour, and place of

each session.

(d) Each presiding judge receiving notice under Subsection

(c)(2) shall notify the alternate presiding judge and other

persons who serve as clerks for the judge's precinct of the time

and place of each session.

(e) An election judge, early voting clerk, or deputy early

voting clerk in charge of an early voting polling place is

entitled to compensation for attending the training program at an

hourly rate not to exceed $7.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 916, Sec. 23, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 864, Sec. 31, eff. Sept. 1, 1997; Acts

2003, 78th Leg., ch. 1316, Sec. 16, eff. Sept. 1, 2003.

Sec. 32.115. SECRETARY OF STATE TO ASSIST IN TRAINING. On

request of a county executive committee or a county clerk, as

appropriate, the secretary of state shall schedule and provide

assistance for the training of election judges and clerks under

Section 32.113 or 32.114. The secretary may provide similar

training assistance to other political subdivisions.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 33. WATCHERS

ELECTION CODE

TITLE 3. ELECTION OFFICERS AND OBSERVERS

CHAPTER 33. WATCHERS

SUBCHAPTER A. APPOINTMENT

Sec. 33.001. WATCHER DEFINED. In this code, "watcher" means a

person appointed under this subchapter to observe the conduct of

an election on behalf of a candidate, a political party, or the

proponents or opponents of a measure.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 33.002. APPOINTMENT BY CANDIDATE. (a) Watchers may be

appointed by each candidate whose name appears on the ballot or

the list of declared write-in candidates in an election for:

(1) a public office other than the office of vice-president of

the United States; or

(2) an office of a political party.

(b) In an election for an office of the state government that is

filled by voters of more than one county, watchers may also be

appointed by the candidate's campaign treasurer.

(c) In an election for an office of the federal government that

is filled by voters of more than one county, watchers may also be

appointed by the chair or treasurer of the candidate's principal

campaign committee or by a designated agent of the chair or

treasurer.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 32, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1349, Sec. 15, eff. Sept. 1, 1997.

Sec. 33.003. APPOINTMENT BY POLITICAL PARTY. (a) The county

chair of each political party that has one or more nominees on

the ballot may appoint watchers.

(b) If the county chair does not make an authorized appointment,

any three members of the county executive committee may make the

appointment.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 33, eff. Sept. 1, 1997.

Sec. 33.004. APPOINTMENT FOR WRITE-IN CANDIDATE. (a) A group

of registered voters may appoint watchers on behalf of a write-in

candidate in an election in which a declaration of write-in

candidacy is not required to be filed.

(b) To be eligible to participate in the appointment under this

section of a watcher for a precinct polling place, a person must

be a registered voter of the precinct. To be eligible to

participate in the appointment under this section of a watcher

for an early voting polling place, the meeting place of an early

voting ballot board, or a central counting station, a person must

be a registered voter of the territory served by that facility.

(c) The minimum number of voters required to make an appointment

under this section is the lesser of:

(1) 15; or

(2) five percent of the registered voters of the appropriate

territory as determined from the list of registered voters to be

used for the election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.38; Acts 1991, 72nd

Leg., ch. 554, Sec. 9, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 1349, Sec. 16, eff. Sept. 1, 1997.

Sec. 33.005. APPOINTMENT FOR ELECTION ON MEASURE. (a) In an

election on a measure, watchers may be appointed by the campaign

treasurer or an assistant campaign treasurer of a

specific-purpose political committee that supports or opposes the

measure.

(b) This section does not apply to a referendum measure

submitted at a primary election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 33.006. CERTIFICATE OF APPOINTMENT. (a) For an

appointment of a watcher to be effective, the appointing

authority must issue a certificate of appointment to the

appointee.

(b) A certificate of appointment must:

(1) be in writing and signed by the appointing authority or, for

an appointment for a write-in candidate under Section 33.004, by

each of the voters making the appointment;

(2) indicate the capacity in which the appointing authority is

acting;

(3) state the name, residence address, and voter registration

number of the appointee and be signed by the appointee;

(4) identify the election and the precinct polling place or

other location at which the appointee is to serve;

(5) in an election on a measure, identify the measure if more

than one is to be voted on and state which side of the measure

the appointee represents; and

(6) contain an affidavit executed by the appointee stating that

the appointee will not have possession of any mechanical or

electronic means of recording images or sound while serving as a

watcher.

(c) In addition to complying with Subsection (b), a certificate

issued to a watcher appointed for a write-in candidate under

Section 33.004 must:

(1) include the residence address and voter registration number

of eligible signers in the required number;

(2) include the signed statement of the candidate, or a person

who would be authorized to make appointments on the candidate's

behalf if the candidate's name appeared on the ballot, that the

appointment is made with the signer's consent; and

(3) state the residence or office address of the signer under

Subdivision (2) and the capacity in which the signer signs, if

the statement is not signed by the candidate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 498, Sec. 1, eff. Sept. 1, 1987;

Acts 1993, 73rd Leg., ch. 728, Sec. 8, eff. Sept. 1, 1993; Acts

1997, 75th Leg., ch. 864, Sec. 34, eff. Sept. 1, 1997; Acts 1997,

75th Leg., ch. 1349, Sec. 17, eff. Sept. 1, 1997.

Sec. 33.007. NUMBER AND PLACE OF SERVICE OF WATCHERS. (a) Each

appointing authority may appoint not more than two watchers for

each precinct polling place, meeting place for an early voting

ballot board, or central counting station involved in the

election.

(b) Each appointing authority may appoint not more than seven

watchers for each main or branch early voting polling place

involved in the election. Not more than two watchers appointed by

the same authority may be on duty at the same early voting

polling place at the same time.

(c) In an election in which the election officers serving at a

precinct polling place also serve as an early voting ballot

board, a watcher who is appointed for the precinct polling place

may observe the processing of early voting ballots by the early

voting ballot board, or separate watchers may be appointed to

observe only that activity.

(d) The number of watchers accepted for service on each side of

a measure may not exceed the number authorized by this section.

If the number of appointments exceeds the authorized number, the

authority accepting the watchers for service shall accept the

watchers in the order in which they present their certificates of

appointment.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.39; Acts 1991, 72nd

Leg., ch. 554, Sec. 10, eff. Sept. 1, 1991.

SUBCHAPTER B. ELIGIBILITY

Sec. 33.031. GENERAL ELIGIBILITY REQUIREMENTS. (a) To be

eligible to serve as a watcher, a person must be a qualified

voter:

(1) of the county in which the person is to serve, in an

election ordered by the governor or a county authority or in a

primary election;

(2) of the part of the county in which the election is held, in

an election ordered by the governor or a county authority that

does not cover the entire county of the person's residence; and

(3) of the political subdivision, in an election ordered by an

authority of a political subdivision other than a county.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1235, Sec.

26(3), eff. September 1, 2009.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 26(3), eff. September 1, 2009.

Sec. 33.032. INELIGIBILITY OF CANDIDATE FOR PUBLIC OFFICE. (a)

A person is ineligible to serve as a watcher in an election if

the person is a candidate for a public office in an election to

be held on the same day.

(b) In this section, "candidate" means a person who has taken

affirmative action, as described by the law regulating political

funds and campaigns, for the purpose of gaining nomination or

election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 33.033. INELIGIBILITY OF EMPLOYEE OR RELATIVE OF ELECTION

OFFICER. (a) A person is ineligible to serve as a watcher at a

particular location if the person is the employer of or is

employed by or related within the second degree by consanguinity

or affinity, as determined under Chapter 573, Government Code, to

an election judge, an election clerk, an early voting clerk, or a

deputy clerk serving at that location.

(b) For purposes of this section, a person is employed by an

election officer in the same circumstances that a person is

employed by a candidate under Section 32.054(b).

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.40; Acts 1991, 72nd

Leg., ch. 554, Sec. 11, eff. Sept. 1, 1991; Acts 1991, 72nd Leg.,

ch. 561, Sec. 16, eff. Aug. 26, 1991; Acts 1995, 74th Leg., ch.

76, Sec. 5.95(27), eff. Sept. 1, 1995.

Sec. 33.034. INELIGIBILITY OF PUBLIC OFFICER. (a) A person who

holds an elective public office is ineligible to serve as a

watcher in an election.

(b) For purposes of this section, a deputy or assistant serving

under a public officer does not hold a public office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 33.035. INELIGIBILITY OF PERSON CONVICTED OF ELECTION

OFFENSE. A person is ineligible to serve as a watcher in an

election if the person has been finally convicted of an offense

in connection with conduct directly attributable to an election.

Added by Acts 1997, 75th Leg., ch. 1349, Sec. 18, eff. Sept. 1,

1997.

SUBCHAPTER C. SERVICE

Sec. 33.051. ACCEPTANCE OF WATCHER. (a) A watcher appointed to

serve at a precinct polling place, a meeting place for an early

voting ballot board, or a central counting station must deliver a

certificate of appointment to the presiding judge at the time the

watcher reports for service. A watcher appointed to serve at an

early voting polling place must deliver a certificate of

appointment to the early voting clerk or deputy clerk in charge

of the polling place when the watcher first reports for service.

(b) The officer presented with a watcher's certificate of

appointment shall require the watcher to countersign the

certificate to ensure that the watcher is the same person who

signed the certificate. Except as provided by Subsection (c), a

watcher who presents himself or herself at the proper time with a

certificate of appointment shall be accepted for service unless

the person is ineligible to serve or the number of appointees to

which the appointing authority is entitled have already been

accepted.

(c) A watcher may not be accepted for service if the watcher has

possession of any mechanical or electronic means of recording

images or sound. The presiding judge may inquire whether a

watcher has possession of any prohibited recording device before

accepting the watcher for service.

(d) The certificate of a watcher serving at an early voting

polling place shall be retained at the polling place until voting

at the polling place is concluded. At each subsequent time that

the watcher reports for service, the watcher shall inform the

clerk or deputy in charge. The officer may require the watcher to

sign the watcher's name in the officer's presence, for comparison

with the signature on the certificate, if the officer is

uncertain of the watcher's identity.

(e) If a watcher is not accepted for service, the certificate of

appointment shall be returned to the watcher with a signed

statement of the reason for the rejection.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 498, Sec. 2, eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 203, Sec. 2.41; Acts 1991, 72nd Leg.,

ch. 554, Sec. 12, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch.

728, Sec. 9, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 864,

Sec. 35, eff. Sept. 1, 1997.

Sec. 33.052. HOURS OF SERVICE AT PRECINCT POLLING PLACE. (a) A

watcher at a precinct polling place may begin service at any time

after the presiding judge arrives at the polling place on

election day and may remain at the polling place until the

presiding judge and the clerks complete their duties there. A

watcher that serves for more than five continuous hours may serve

at the polling place during the hours the watcher chooses, except

that if the watcher is present at the polling place when ballots

are counted, the watcher may not leave until the counting is

complete.

(b) For purposes of this section, a watcher is considered to

have served continuously if the watcher leaves the polling place

for the purpose of using a wireless communication device

prohibited from use in the polling place under Section 61.014 and

the watcher promptly returns.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 7, eff. Sept. 1, 1987;

Acts 1997, 75th Leg., ch. 864, Sec. 36, eff. Sept. 1, 1997; Acts

2003, 78th Leg., ch. 254, Sec. 1, 2, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

697, Sec. 3, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(2), eff. September 1, 2009.

Sec. 33.053. HOURS OF SERVICE AT EARLY VOTING POLLING PLACE. A

watcher serving at an early voting polling place may be present

at the polling place at any time it is open and until completion

of the securing of any voting equipment used at the polling place

that is required to be secured on the close of voting each day.

The watcher may serve during the hours the watcher chooses.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.42; Acts 1991, 72nd

Leg., ch. 554, Sec. 13, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 864, Sec. 37, eff. Sept. 1, 1997.

Sec. 33.054. HOURS OF SERVICE AT EARLY VOTING BALLOT BOARD

MEETING. (a) A watcher serving at the meeting place of an early

voting ballot board may be present at any time the board is

processing or counting ballots and until the board completes its

duties. The watcher may serve during the hours the watcher

chooses, except as provided by Subsection (b).

(b) A watcher may not leave during voting hours on election day

without the presiding judge's permission if the board has

recorded any votes cast on voting machines or counted any

ballots, unless the board has completed its duties and has been

dismissed by the presiding judge.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.43; Acts 1991, 72nd

Leg., ch. 554, Sec. 14, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 864, Sec. 38, eff. Sept. 1, 1997.

Sec. 33.055. HOURS OF SERVICE AT CENTRAL COUNTING STATION. (a)

A watcher serving at a central counting station may be present at

any time the station is open for the purpose of processing or

preparing to process election results and until the election

officers complete their duties at the station. The watcher may

serve during the hours the watcher chooses, except as provided by

Subsection (b).

(b) A watcher may not leave during voting hours on election day

without the presiding judge's permission if the counting of

ballots at the central counting station has begun.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 39, eff. Sept. 1, 1997.

Sec. 33.056. OBSERVING ACTIVITY GENERALLY. (a) Except as

provided by Section 33.057, a watcher is entitled to observe any

activity conducted at the location at which the watcher is

serving. A watcher is entitled to sit or stand conveniently near

the election officers conducting the observed activity.

(b) A watcher is entitled to sit or stand near enough to the

member of a counting team who is announcing the votes to verify

that the ballots are read correctly or to a member who is

tallying the votes to verify that they are tallied correctly.

(c) A watcher is entitled to inspect the returns and other

records prepared by the election officers at the location at

which the watcher is serving.

(d) A watcher may not be prohibited from making written notes

while on duty. Before permitting a watcher who made written notes

at a precinct polling place to leave while the polls are open,

the presiding officer may require the watcher to leave the notes

with another person on duty at the polling place, selected by the

watcher, for retention until the watcher returns to duty.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 33.057. OBSERVING PREPARATION OF VOTER'S BALLOT. (a) A

watcher is entitled to be present at the voting station when a

voter is being assisted by an election officer, and the watcher

is entitled to examine the ballot before it is deposited in the

ballot box to determine whether it is prepared in accordance with

the voter's wishes.

(b) A watcher may not be present at the voting station when a

voter is preparing the voter's ballot or is being assisted by a

person of the voter's choice.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 40, eff. Sept. 1, 1997.

Sec. 33.058. RESTRICTIONS ON WATCHER'S ACTIVITIES. (a) While

on duty, a watcher may not:

(1) converse with an election officer regarding the election,

except to call attention to an irregularity or violation of law;

(2) converse with a voter; or

(3) communicate in any manner with a voter regarding the

election.

(b) A watcher may call the attention of an election officer to

any occurrence that the watcher believes to be an irregularity or

violation of law and may discuss the matter with the officer. An

officer may refer the watcher to the presiding officer at any

point in the discussion. In that case, the watcher may not

discuss the occurrence further with the subordinate officer

unless the presiding officer invites the discussion.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 33.059. OBSERVING SECURING OF VOTING SYSTEM EQUIPMENT

BEFORE ELECTION. (a) A watcher appointed to serve at a polling

place in an election using voting system equipment that is

required to be delivered to the polling place in a secured

condition is entitled to observe the inspection and securing of

the equipment in the jurisdiction of the authority responsible

for distributing election supplies to the polling place at which

the watcher is appointed to serve.

(b) On request of a watcher, the authority responsible for

distributing the election supplies shall inform the watcher of

the place, date, and hour of the inspection. A watcher shall be

admitted on presentation of a certificate of appointment. The

person admitting the watcher shall return the certificate to the

watcher.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 33.060. OBSERVING DELIVERY OF ELECTION RECORDS. (a) On

request of a watcher, an election officer who delivers election

records from a precinct polling place, an early voting polling

place, a meeting place for an early voting ballot board, or a

central counting station shall permit the watcher appointed to

serve at that location to accompany the officer in making the

delivery.

(b) If delivery is made in a vehicle, an election officer

complies with this section if the officer permits the watcher to

follow in a different vehicle and drives in a manner that enables

the watcher to keep the vehicle in sight.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.44; Acts 1991, 72nd

Leg., ch. 554, Sec. 15, eff. Sept. 1, 1991.

Sec. 33.061. UNLAWFULLY OBSTRUCTING WATCHER. (a) A person

commits an offense if the person serves in an official capacity

at a location at which the presence of watchers is authorized and

knowingly prevents a watcher from observing an activity the

watcher is entitled to observe.

(b) An offense under this section is a Class A misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 34. STATE INSPECTORS

ELECTION CODE

TITLE 3. ELECTION OFFICERS AND OBSERVERS

CHAPTER 34. STATE INSPECTORS

Sec. 34.001. APPOINTMENT OF STATE INSPECTORS. (a) The

secretary of state may appoint one or more state inspectors for

an election.

(b) The secretary of state shall appoint one or more inspectors

for an election if the secretary receives a written request for

the appointment from 15 or more registered voters:

(1) of the county for which the inspector is requested, for an

election ordered by the governor or a county authority or for a

primary election; or

(2) of the political subdivision in which the election specified

by the request is held, for an election ordered by an authority

of a political subdivision other than a county.

(c) A request under Subsection (b) must be received by the

secretary of state not later than the fourth regular business day

before the date of the election for which the inspectors are

requested. The request is not available for public inspection

until the day after election day.

(d) State inspectors are responsible to the secretary of state

and subject to the secretary's direction. The secretary may

terminate an appointment at any time.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 10, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 864, Sec. 41, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1349, Sec. 19, eff. Sept. 1, 1997.

Sec. 34.002. DUTIES AND PRIVILEGES. (a) Except as provided by

Subsection (b), a state inspector is entitled to be present at

and observe any function or activity at a polling place, central

counting station, place of canvass, or other place at which

official election or voter registration functions or activities

take place. An inspector may take reasonable steps to obtain

evidence of the manner in which a function or activity is being

performed.

(b) A state inspector may not observe the preparation of the

ballot of a voter not being assisted by an election officer.

(c) A state inspector shall report to the secretary of state any

violation of law that the inspector observes.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 34.003. TRAVEL EXPENSES. Subject to specific legislative

appropriation, the secretary of state may reimburse state

inspectors for travel expenses in an amount determined by the

secretary but not to exceed travel expenses allowable to state

employees generally.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 34.004. INSPECTIONS BY SECRETARY OF STATE. The secretary

of state or a member of the secretary's staff may make

inspections in the same manner as state inspectors whether or not

a violation of election laws is suspected.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 34.005. ACTION BY SECRETARY OF STATE. The secretary of

state may refer a reported violation of law for appropriate

action to the attorney general, if the attorney general has

jurisdiction, or to a prosecuting attorney having jurisdiction.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.






TITLE 4. TIME AND PLACE OF ELECTIONS

CHAPTER 41. ELECTION DATES AND HOURS FOR VOTING

ELECTION CODE

TITLE 4. TIME AND PLACE OF ELECTIONS

CHAPTER 41. ELECTION DATES AND HOURS FOR VOTING

SUBCHAPTER A. ELECTION DATES

Sec. 41.001. UNIFORM ELECTION DATES. (a) Except as otherwise

provided by this subchapter, each general or special election in

this state shall be held on one of the following dates:

(1) the second Saturday in May; or

(2) the first Tuesday after the first Monday in November.

(b) Subsection (a) does not apply to:

(1) a runoff election;

(2) an election to resolve a tie vote;

(3) an election held under an order of a court or other

tribunal;

(4) an emergency election ordered under Section 41.0011;

(5) an expedited election to fill a vacancy in the legislature

held under Section 203.013; or

(6) an election held under a statute that expressly provides

that the requirement of Subsection (a) does not apply to the

election.

(c) Except for an election under Subsection (a) or Section

41.0011, an election may not be held within 30 days before or

after the date of the general election for state and county

officers, general primary election, or runoff primary election.

(d) Repealed by Acts 2005, 79th Leg., Ch. 471, Sec. 9, eff.

October 1, 2005.

(e) Repealed by Acts 2005, 79th Leg., Ch. 471, Sec. 9, eff.

October 1, 2005.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 7, eff. Sept. 1,

1987; Acts 1987, 70th Leg., 2nd C.S, ch. 60, Sec. 1, eff. Oct.

20, 1987; Acts 1991, 72nd Leg., ch. 389, Sec. 2, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 467, Sec. 1, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 1219, Sec. 3, eff. June 20, 1997; Acts

1997, 75th Leg., ch. 1349, Sec. 20, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 62, Sec. 19.01(15), eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 340, Sec. 2, eff. Sept. 1, 2001; Acts 2003,

78th Leg., ch. 1315, Sec. 14, eff. Jan. 1, 2004; Acts 2003, 78th

Leg., 3rd C.S., ch. 1, Sec. 1, eff. Jan. 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

471, Sec. 1, eff. October 1, 2005.

Acts 2005, 79th Leg., Ch.

471, Sec. 2, eff. October 1, 2005.

Acts 2005, 79th Leg., Ch.

471, Sec. 9, eff. October 1, 2005.

Sec. 41.0011. EMERGENCY REQUIRING EARLY ELECTION. (a) If the

governor determines that an emergency warrants holding a special

election before the appropriate uniform election date, the

election may be held on an earlier nonuniform date.

(b) An authority of a political subdivision desiring to order a

special election as an emergency election under this section must

ask the governor for permission to do so. If the governor

determines that an emergency exists, the governor shall grant

permission.

(c) The proclamation or order for an emergency election under

this section must include a statement identifying the nature of

the emergency.

Added by Acts 1991, 72nd Leg., ch. 389, Sec. 2, eff. Sept. 1,

1991.

Sec. 41.002. GENERAL ELECTION FOR STATE AND COUNTY OFFICERS.

The general election for state and county officers shall be held

on the first Tuesday after the first Monday in November in

even-numbered years.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 41.004. SPECIAL ELECTION WITHIN PARTICULAR PERIOD. (a) If

a law outside this code other than the constitution requires a

special election subject to Section 41.001(a) to be held within a

particular period after the occurrence of a certain event, the

election shall be held on an authorized uniform election date

occurring within the period unless no uniform election date

within the period affords enough time to hold the election in the

manner required by law. In that case, the election shall be held

on the first authorized uniform election date occurring after the

expiration of the period.

(b) If the constitution requires a special election to be held

within a particular period after the occurrence of a certain

event, Section 41.001(a) does not apply.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 41.0041. ELECTION ON MEASURE AFTER PARTICULAR PERIOD. (a)

If a law outside this code other than the constitution prohibits

another election from being held on the same or a similar measure

for a specified number of years after an election on a measure, a

subsequent election on the measure may be held on the

corresponding uniform election date in the appropriate year,

regardless of the fact that the date falls a number of days short

of the requisite period.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1235, Sec.

26(4), eff. September 1, 2009.

Added by Acts 1991, 72nd Leg., ch. 389, Sec. 2, eff. Sept. 1,

1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 26(4), eff. September 1, 2009.

Sec. 41.005. GENERAL ELECTION OF POLITICAL SUBDIVISION OTHER

THAN COUNTY. (a) This section does not apply to a general

election for county officers.

(b) If a law outside this code requires the general election for

officers of a political subdivision to be held on a date other

than a uniform election date, the governing body of the political

subdivision shall set the election date to comply with this

subchapter.

(c) A governing body changing an election date under this

section shall adjust the terms of office to conform to the new

election date.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 389, Sec. 3, eff. Sept. 1, 1991.

Sec. 41.0052. CHANGING GENERAL ELECTION DATE. (a) The

governing body of a political subdivision other than a county

may, not later than December 31, 2005, change the date on which

it holds its general election for officers to another authorized

uniform election date.

(a-1) The governing body of a political subdivision, other than

a county, that holds its general election for officers on a date

other than the November uniform election date may, not later than

December 31, 2010, change the date on which it holds its general

election for officers to the November uniform election date.

(b) A governing body changing an election date under this

section shall adjust the terms of office to conform to the new

election date.

Added by Acts 1993, 73rd Leg., ch. 728, Sec. 11, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1219, Sec. 4, eff.

June 20, 1997; Acts 1999, 76th Leg., ch. 1068, Sec. 1, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 1074, Sec. 1, eff. June 20,

2003; Acts 2003, 78th Leg., ch. 1315, Sec. 15, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

471, Sec. 3, eff. October 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

27, Sec. 1, eff. May 13, 2009.

Sec. 41.0053. ELECTIONS ON SPRING UNIFORM DATE IN CERTAIN

POLITICAL SUBDIVISIONS. (a) This section applies only to:

(1) a city with a population of more than 450,000 in which all

members of the city's governing body are elected at large;

(2) an independent school district or public junior college

district with a service area that is primarily the same as that

of a city described by Subdivision (1); and

(3) a metropolitan transit authority with a principal city

described by Subdivision (1).

(b) A general or special election of officers of a political

subdivision covered by this section shall be held on the spring

uniform election date.

Added by Acts 1997, 75th Leg., ch. 1219, Sec. 6, eff. June 20,

1997.

Sec. 41.006. ADJUSTING ELECTION SCHEDULE. If under this

subchapter an election is held on a date other than a date

prescribed by other law, the date for a runoff election, the

deadline for filing for candidacy, and the schedule for

canvassing election returns, declaring results, or performing any

other official act relating to the election shall be adjusted to

allow the same interval of time in relation to the date of the

election as would be provided by application of the other law.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 41.007. PRIMARY ELECTIONS. (a) The general primary

election date is the first Tuesday in March in each even-numbered

year.

(b) The runoff primary election date is the second Tuesday in

April following the general primary election.

(c) The presidential primary election date is the first Tuesday

in March in each presidential election year.

(d) No other election may be held on the date of a primary

election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 1, eff. Sept. 1,

1987; Acts 2003, 78th Leg., ch. 292, Sec. 1, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 1315, Sec. 16, eff. Jan. 1, 2004; Acts

2003, 78th Leg., 3rd C.S., ch. 1, Sec. 2, eff. Jan. 11, 2004.

Sec. 41.008. EFFECT OF HOLDING ELECTION ON IMPROPER DATE. An

election held on a date not permitted by this subchapter is void.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER B. HOURS FOR VOTING

Sec. 41.031. VOTING HOURS. (a) Except as provided by Section

41.033, the polls shall be opened at 7 a.m. for voting and shall

be closed at 7 p.m.

(b) Voting may not be conducted after the time for closing the

polls except as provided by Section 41.032.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1070, Sec. 48, eff. Sept. 1, 1997.

Sec. 41.032. VOTING AFTER POLLS CLOSE. (a) A voter who has not

voted before the time for closing the polls is entitled to vote

after that time if the voter is inside or waiting to enter the

polling place at 7 p.m.

(b) If voters are waiting to enter the polling place at closing

time, the presiding judge shall direct them to enter the polling

place and shall close it to others. However, if that procedure is

impracticable, at closing time the presiding judge shall

distribute numbered identification cards to the waiting voters

and permit entry into the polling place for voting after closing

time only by those possessing a card.

(c) The presiding judge shall take the precautions necessary to

prevent voting after closing time by persons who are not entitled

to do so.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 41.033. EARLY CLOSING OF CERTAIN POLLS. Notwithstanding

Section 41.031(a), an entity created under Section 52, Article

III, or Section 59, Article XVI, Texas Constitution, may close

the polls before 7 p.m. in an election held by the entity if:

(1) the entity has fewer than 50 qualified voters; and

(2) the number of ballots cast in the election equals the number

of qualified voters.

Added by Acts 1997, 75th Leg., ch. 1070, Sec. 49, eff. Sept. 1,

1997.



CHAPTER 42. ELECTION PRECINCTS

ELECTION CODE

TITLE 4. TIME AND PLACE OF ELECTIONS

CHAPTER 42. ELECTION PRECINCTS

SUBCHAPTER A. COUNTY ELECTION PRECINCTS

Sec. 42.001. PRECINCTS ESTABLISHED BY COMMISSIONERS COURT. (a)

Each commissioners court by order shall divide all the territory

of the county into county election precincts in accordance with

this subchapter. The precincts must be compact and contiguous.

(b) In a county with a population of more than 175,000, in

establishing a county election precinct, the commissioners court

shall consider the availability of buildings to use as polling

places so that a voter of the precinct will not have to travel

more than 25 miles from the voter's residence to reach the

polling place for the precinct.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 114, Sec. 6, eff. Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

742, Sec. 1, eff. September 1, 2005.

Sec. 42.002. REQUIRED USE OF COUNTY PRECINCTS. (a) The county

election precincts are the election precincts for the following

elections:

(1) the general election for state and county officers;

(2) a special election ordered by the governor;

(3) a primary election;

(4) a countywide election ordered by the commissioners court,

county judge, or other county authority, except an election

subject to Section 42.062(2); and

(5) as provided by Section 42.0621, any other election held on

the November uniform election date of a political subdivision,

other than a district that is created under Section 52, Article

III, or Section 59, Article XVI, Texas Constitution, and is

located in a county with a population of more than 3.3 million or

a county adjacent to a county with a population of more than 3.3

million.

(b) Except as provided by Sections 42.008 and 42.009, county

election precincts may not be consolidated for an election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 114, Sec. 6, eff. Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

1042, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1261, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

711, Sec. 1, eff. September 1, 2009.

Sec. 42.003. BOUNDARY DESCRIPTION. Each county election

precinct must be described by natural or artificial boundaries or

by survey lines.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 42.004. PRECINCT IDENTIFICATION. The commissioners court

shall identify each county election precinct by a number.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 42.005. RELATIONSHIP TO WARDS, DISTRICTS, AND JUSTICE AND

COMMISSIONERS PRECINCTS. (a) A county election precinct,

including a consolidated precinct, may not contain territory from

more than one of each of the following types of territorial

units:

(1) a commissioners precinct;

(2) a justice precinct;

(3) a congressional district;

(4) a state representative district;

(5) a state senatorial district;

(6) a ward in a city with a population of 10,000 or more; or

(7) a State Board of Education district.

(b) If application of this section conflicts with application of

Section 42.006, this section prevails.

(c) In this section, "ward" means a territorial unit of a city,

regardless of its designation under other law, from which a

member of the city's governing body is elected by only the voters

residing in the territorial unit.

(d) County election precincts are not required to comply with

Subsection (a)(6) if:

(1) the commissioners court by order recorded in its minutes

determines that compliance is impracticable because of the

requirements of a federal court order affecting elections in the

county; and

(2) not later than January 1 of each year, the voter registrar

furnishes to each political subdivision affected by the federal

court order that is authorized or required to hold elections in

the county during that year a list of registered voters for each

election precinct used in the political subdivision's elections.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 4(a), eff. Sept. 1, 1987;

Acts 1989, 71st Leg., ch. 114, Sec. 7, eff. Sept. 1, 1989.

Sec. 42.0051. COMBINING CERTAIN PRECINCTS. (a) If changes in

county election precinct boundaries to give effect to a

redistricting plan result in county election precincts with a

number of registered voters less than 500, a commissioners court

for a general or special election, or for a primary election the

county executive committee of a political party conducting a

primary election, may combine county election precincts

notwithstanding Section 42.005 to avoid unreasonable expenditures

for election equipment, supplies, and personnel.

(b) County election precincts in a county with a population of

250,000 or more may also be combined under Subsection (a) if the

changes result in county election precincts with 500 or more but

fewer than 750 registered voters.

(c) A combined precinct under this section is subject to the

maximum population prescribed for a precinct under Section

42.006.

(d) A combined precinct may not be established if it:

(1) results in a dilution of voting strength of a group covered

by the federal Voting Rights Act (42 U.S.C. Section 1973c et

seq.);

(2) results in a dilution of representation of a group covered

by the Voting Rights Act in any political or electoral process or

procedure; or

(3) results in discouraging participation by a group covered by

the Voting Rights Act in any political or electoral process or

procedure because of the location of a polling place or other

factors.

Added by Acts 1993, 73rd Leg., ch. 205, Sec. 1, eff. May 19,

1993. Amended by Acts 1997, 75th Leg., ch. 1350, Sec. 1, eff.

Sept. 1, 1997.

Sec. 42.006. POPULATION REQUIREMENTS. (a) Except as otherwise

provided by this section, a county election precinct must contain

at least 100 but not more than 5,000 registered voters.

(b) For an election precinct in a county with a population under

100,000, the minimum number of registered voters the precinct may

contain is 50, except as provided by Subsection (c).

(c) In a county with a population under 50,000, a county

election precinct may contain fewer than 50 registered voters if

the commissioners court receives a written petition, signed by at

least 25 registered voters of the county, requesting

establishment or continuation of the precinct.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 5.001,

eff. September 1, 2007.

(e) In computing a number of registered voters under this

section, voters whose names appear on the list of registered

voters with the notation "S", or a similar notation, shall be

excluded.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 8, eff. Sept. 1, 1987;

Acts 1995, 74th Leg., ch. 797, Sec. 36, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

742, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1107, Sec. 1.11(a), eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1107, Sec. 1.11(b), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 5.001, eff. September 1, 2007.

Sec. 42.007. COMBINING INCORPORATED AND UNINCORPORATED

TERRITORY. A commissioners court may not establish a county

election precinct containing territory inside a city with a

population of 10,000 or more and unincorporated territory outside

that city unless the commissioners court determines that either

of the two areas:

(1) cannot constitute a separate election precinct of suitable

size or shape that contains the permissible number of voters; or

(2) cannot be combined with other territory on the same side of

the city boundary to form an election precinct of a suitable size

or shape that contains the permissible number of voters without

causing another election precinct to fail to meet those

requirements.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 42.008. CONSOLIDATING PRECINCTS IN SPECIAL ELECTION. (a)

In a special election for which use of county election precincts

is required, the commissioners court may consolidate, on the

recommendation of the county election board, two or more county

election precincts into a single precinct if the polling place is

located so it will adequately serve the voters of the

consolidated precinct.

(b) If county election precincts are consolidated for a

countywide election, at least one consolidated precinct must be

situated wholly within each commissioners precinct.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 277, Sec. 1, eff. Sept. 1, 1993.

Sec. 42.009. CONSOLIDATING PRECINCTS IN PRIMARY ELECTION. The

county executive committee of a political party holding a primary

election may order two or more county election precincts

consolidated into a single precinct if:

(1) the polling place is located so it will adequately serve the

voters of the consolidated precinct; and

(2) at least one consolidated precinct is situated wholly within

each commissioners precinct.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 479, Sec. 3, eff. Sept. 1, 1987.

Sec. 42.010. RECOMMENDATION ON ELIMINATION OF LESS POPULOUS

PRECINCTS. (a) After each redistricting of a ward of a city

described by Section 42.005(a)(6), the commissioners court may

submit recommendations to the governing body of the city on

changes to the wards of the city to allow the county to eliminate

county election precincts with no population or a substantially

small population.

(b) After each redistricting of a territorial unit described by

Section 42.005(a)(1) or (2), the commissioners court shall

consider changes to the territorial units to allow the county to

eliminate county election precincts with no population or a

substantially small population.

(c) After each redistricting of a territorial unit described by

Section 42.005(a)(3), (4), (5), or (7), the commissioners court

may submit recommendations to the secretary of state on changes

to the territorial units to allow the county to eliminate county

election precincts with no population or a substantially small

population.

(d) For purposes of this section, a "substantially small

population" describes a precinct with a population of not more

than 10 persons or not more than 6 registered voters, according

to the most recent federal census or list of registered voters,

as applicable, as of the date of the redistricting.

(e) To be considered by the secretary of state, the

recommendations must be submitted in the manner prescribed by the

secretary.

(f) The secretary of state shall evaluate all timely

recommendations submitted in accordance with Subsection (e). The

secretary shall compile all recommendations for the elimination

of the county election precincts in a manner consistent with

state and federal law.

(g) The secretary of state shall file a report containing the

information described by Subsection (f) with the governor, the

lieutenant governor, and the speaker of the house of

representatives not later than the date of convening the first

regular legislative session that occurs after a redistricting of

a territorial unit described by Subsection (c). If the

information submitted is insufficient for the compilation

required by Subsection (f), the secretary shall include a

statement to that effect in the report.

Added by Acts 2001, 77th Leg., ch. 1048, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER B. CHANGING COUNTY PRECINCT BOUNDARIES

Sec. 42.031. REVIEWING PRECINCTS FOR COMPLIANCE: BOUNDARY

CHANGES. (a) During March or April of each odd-numbered year,

each commissioners court shall determine whether the county

election precincts comply with Sections 42.005, 42.006, and

42.007. The commissioners court may make that determination

during March or April of an even-numbered year. Before May 1 of

the year in which the determination is made, the commissioners

court shall order the boundary changes necessary for compliance.

(b) The commissioners court may order a boundary change only

during March or April unless the change is necessary to:

(1) comply with Section 42.005 or 42.032;

(2) reduce the number of registered voters in a precinct so it

does not exceed the maximum number permitted by Section 42.006;

or

(3) include within a precinct a suitable building available for

use as a polling place if no suitable building is available for

that purpose within the existing precinct boundary.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 436, Sec. 16, eff. Sept. 1, 1987;

Acts 1987, 70th Leg., ch. 472, Sec. 9, eff. Sept. 1, 1987.

Sec. 42.032. REDISTRICTING: BOUNDARY CHANGES. If changes in

county election precinct boundaries are necessary to give effect

to a redistricting plan under Article III, Section 28, of the

Texas Constitution, each commissioners court shall order the

changes before October 1 of the year in which the redistricting

is done.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 436, Sec. 16, eff. Sept. 1, 1987;

Acts 1987, 70th Leg., ch. 472, Sec. 9, eff. Sept. 1, 1987.

Sec. 42.033. EFFECTIVE DATE OF BOUNDARY CHANGE. (a) A change

in a county election precinct boundary takes effect on the first

day of the first even-numbered voting year following the voting

year in which the change is ordered.

(b) Except as provided by Subsection (c), for a boundary change

under Section 42.031(b), the commissioners court may order an

earlier effective date than that prescribed by Subsection (a) if:

(1) an election for an officer of a territorial unit under

Section 42.005(a) is scheduled or may be scheduled to be held

before the effective date of the change under Subsection (a) and

the territorial unit contains the election precinct as changed;

and

(2) the voter registrar has sufficient time to correct the

registration records before the effective date of the change.

(c) A change in a county election precinct boundary may not take

effect on a date occurring between the date of the general

primary election and the date of the general election for state

and county officers unless the change is necessary to:

(1) comply with Section 42.005 after a boundary change made

under Article V, Section 18, of the Texas Constitution;

(2) include within a precinct a suitable building available for

use as a polling place if no suitable building is available for

that purpose within the existing precinct boundary; or

(3) comply with a court order.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 114, Sec. 8, eff. Sept. 1, 1989.

Sec. 42.034. NOTICE TO REGISTRAR. The commissioners court shall

deliver a certified copy of an order changing a county election

precinct boundary to the voter registrar not later than the

seventh day after the date the order is adopted.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 42.035. PUBLIC NOTICE. (a) Beginning with the first week

following the week in which an order changing a county election

precinct boundary is adopted, the commissioners court shall

publish notice of the change in a newspaper in the county once a

week for three consecutive weeks.

(b) The notice must include a brief, general description of the

boundary change.

(c) If no newspaper is published in the county, the

commissioners court shall post the notice at the county

courthouse on the bulletin board used for posting notice of

meetings of the commissioners court. The notice must remain

posted continuously for three consecutive weeks.

(d) The county clerk shall deliver a copy of the notice to the

secretary of state not later than the 20th day after the date the

order changing the boundary is adopted.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 114, Sec. 9, eff. Sept. 1, 1989.

Sec. 42.036. ADDITIONAL NOTICE IN POPULOUS COUNTIES. (a) This

section applies only to a county with a population of one million

or more.

(b) The commissioners court shall deliver written notice of each

proposed change and of each order making a change in a county

election precinct boundary to:

(1) the county chair of each political party that held a primary

election in the county on the most recent general primary day;

(2) the political party's precinct chair of each affected

election precinct; and

(3) the presiding judge appointed by the commissioners court for

each affected election precinct.

(c) The notice of a proposed boundary change must be delivered

not later than the seventh day before the date of the

commissioners court meeting at which the proposed change will be

considered. The notice of an order making a boundary change must

be delivered not later than the seventh day after the date the

order is adopted.

(d) The notice of a proposed change must describe the proposed

change in brief, general terms, identify the precincts to be

affected by the proposed change, and state the date, hour, and

place of the meeting.

(e) The notice of an order making a boundary change must

describe the change in brief, general terms and identify the

changed precincts. As an alternative, the notice to the county

chair may be a copy of the order, and the notice to a precinct

chair or presiding judge may be a copy of the portion of the

order affecting the precinct served by that person.

(f) A person entitled to notice under this section may challenge

a boundary change made in violation of this section by petition

to the district court. The petition must be filed not later than

one year after the date the change is scheduled to take effect.

If the court determines that the commissioners court failed to

comply with this section, the court shall declare the boundary

change void. The validity of an election held before the date of

a final judgment declaring a change void is not affected by the

judgment. Noncompliance with this section may not be challenged

in any other manner.

(g) For one year following the effective date of a change in a

county election precinct boundary, the commissioners court shall

maintain a record containing a copy of each notice required by

this section in connection with the boundary change and showing

the date the notice was delivered.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 597, Sec. 65, eff. Sept. 1, 1991;

Acts 1997, 75th Leg., ch. 864, Sec. 42, eff. Sept. 1, 1997.

Sec. 42.037. FILING MAP OF PRECINCT BOUNDARY CHANGES WITH

SECRETARY OF STATE. (a) Not later than the 120th day after the

date an order changing a county election precinct boundary is

adopted, the county clerk shall deliver to the secretary of state

a map depicting the affected precinct's boundary as changed and

showing the number of the precinct.

(b) The secretary of state shall retain each map for 10 years

after receipt. After that period, the secretary shall transfer

the map to the state library.

(c) The state librarian shall retain the map for 20 years after

receipt.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER C. OTHER ELECTION PRECINCTS

Sec. 42.061. PRECINCTS OF POLITICAL SUBDIVISION OTHER THAN

COUNTY. (a) The governing body of a political subdivision other

than a county shall establish the election precincts for

elections ordered by an authority of the political subdivision.

(b) The precincts may be established before each election or,

once established, remain established until changed, at the

governing body's discretion.

(c) An election precinct established for an election ordered by

a city authority may not divide a county election precinct except

as necessary to follow the city's boundary.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 42.0615. NOTICE TO REGISTRAR OF BOUNDARY CHANGE OF

POLITICAL SUBDIVISION. A political subdivision that changes its

boundaries or the boundaries of districts used to elect members

to the governing body of the political subdivision shall not

later than the 30th day after the date the change is adopted:

(1) notify the voter registrar of the county in which the area

subject to the boundary change is located of the adopted boundary

change; and

(2) provide the voter registrar with a map of an adopted

boundary change in a format that is compatible with the mapping

format used by the registrar's office.

Added by Acts 2005, 79th Leg., Ch.

709, Sec. 1, eff. September 1, 2005.

Sec. 42.062. PRECINCTS FOR CERTAIN SPECIAL ELECTIONS. A county

authority ordering an election shall establish the election

precincts for the election if:

(1) the election is a special election affecting only part of

the county; or

(2) the election relates to the creation, organization,

functioning, or existence of one or more political subdivisions

other than the county.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 42.0621. PRECINCTS FOR NOVEMBER ELECTION. (a) In an

election held on the November uniform election date, the

political subdivisions to which Section 42.002(a)(5) applies

shall use the regular county election precincts.

(b) If an election precinct is not located wholly within the

territory of a political subdivision holding an election in the

precinct or a district used to elect an office at the election,

election officials shall take reasonable measures to ensure that

a voter voting at that precinct may not vote in an election in

which the voter is not entitled to vote.

(c) This section does not require a political subdivision to

contract with a county under Section 31.092 or hold a joint

election with a county under Chapter 271.

(d) The secretary of state shall prescribe procedures to

implement this section.

Added by Acts 2005, 79th Leg., Ch.

1042, Sec. 2, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1261, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

711, Sec. 2, eff. September 1, 2009.

Sec. 42.063. BOUNDARY DESCRIPTION. Each election precinct

established under this subchapter must be described by natural or

artificial boundaries, by survey lines, or if the precinct is

coterminous with one or more county election precincts, by use of

the county election precinct number or numbers.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 42.064. PRECINCT IDENTIFICATION. If more than one election

precinct is established under this subchapter, the authority

establishing the precincts shall identify each precinct by a name

or number.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 42.065. CONFLICTS WITH OTHER LAW. A law outside this

subchapter supersedes this subchapter to the extent of any

conflict.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 43. POLLING PLACES

ELECTION CODE

TITLE 4. TIME AND PLACE OF ELECTIONS

CHAPTER 43. POLLING PLACES

SUBCHAPTER A. NUMBER AND LOCATION OF POLLING PLACES

Sec. 43.001. ONE POLLING PLACE IN EACH PRECINCT. Each election

precinct established for an election shall be served by a single

polling place located within the boundary of the precinct.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 43.002. DESIGNATION OF LOCATION: GENERAL OR SPECIAL

ELECTION USING COUNTY PRECINCTS. (a) For a general or special

election in which the use of county election precincts is

required, the county clerk shall recommend the location of the

polling place for each county election precinct, except as

provided by Subsection (b). The commissioners court shall

designate the recommended location as the polling place unless

the court finds good cause to reject the recommendation. In that

case, the commissioners court shall designate another location.

(b) If county election precincts are consolidated, the

commissioners court shall designate the location of the polling

place for the consolidated precinct.

(c) In making a designation under this section, the

commissioners court of a county with a population of more than

175,000 may not designate a location as a polling place that

would require a voter in the precinct to travel more than 25

miles from the voter's residence to the polling place.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

742, Sec. 3, eff. September 1, 2005.

Sec. 43.003. DESIGNATION OF LOCATION: PRIMARY ELECTION. The

county chair of a political party holding a primary election

shall designate the location of the polling place for each

election precinct in the primary unless the precinct is one that

is consolidated. In that case, the county executive committee

shall designate the location.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 43, eff. Sept. 1, 1997.

Sec. 43.004. DESIGNATION OF LOCATION: ELECTIONS OF OTHER

POLITICAL SUBDIVISIONS. (a) The governing body of each

political subdivision authorized to hold elections, other than a

county, shall designate the location of the polling place for

each of its election precincts.

(b) If a political subdivision holds an election on the November

uniform election date and is required to use the regular county

election precincts, the political subdivision shall designate as

the polling places for the election the regular county polling

places in the county election precincts that contain territory

from the political subdivision.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

1042, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1261, Sec. 3, eff. September 1, 2007.

Sec. 43.005. DESIGNATION OF LOCATION: CERTAIN SPECIAL ELECTIONS.

The authority establishing election precincts under Section

42.062 shall designate the location of the polling place for each

precinct.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 43.006. CONFLICTS WITH OTHER LAW. A law outside this

subchapter supersedes this subchapter to the extent of any

conflict.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 43.007. COUNTYWIDE POLLING PLACE PROGRAM. (a) The

secretary of state shall implement a program to allow each

commissioners court participating in the program to eliminate

county election precinct polling places and establish countywide

polling places for:

(1) each general election for state and county officers;

(2) each countywide election held on the uniform election date

in May;

(3) each election on a proposed constitutional amendment; and

(4) each election of a political subdivision located in the

county that is held jointly with an election described by

Subdivision (1), (2), or (3).

(b) The commissioners court of a county that desires to

participate in the program authorized by this section shall hold

a public hearing on the county's participation in the program.

The commissioners court shall submit a transcript or electronic

recording of the public comments made at the hearing to the

secretary of state. A county that has previously participated in

a similar program and held a public hearing on the county's

participation in that program is not required to hold a hearing

under this subsection.

(c) In conducting the program, the secretary of state shall

provide for an audit of the direct recording electronic voting

units before and after the election, and during the election to

the extent such an audit is practicable.

(d) The secretary of state shall select to participate in the

program each county that:

(1) has held a public hearing under Subsection (b);

(2) has submitted documentation listing the steps taken to

solicit input on participating in the program by organizations or

persons who represent the interests of voters;

(3) has implemented a computerized voter registration list that

allows an election officer at the polling place to verify that a

voter has not previously voted in the election;

(4) uses direct recording electronic voting machines; and

(5) is determined by the secretary of state to have the

appropriate technological capabilities.

(e) Each countywide polling place must allow a voter to vote in

the same elections in which the voter would be entitled to vote

in the county election precinct in which the voter resides.

(f) In selecting countywide polling places, a county must adopt

a methodology for determining where each polling place will be

located. The total number of countywide polling places may not

be less than:

(1) except as provided by Subdivision (2), 50 percent of the

number of precinct polling places that would otherwise be located

in the county for that election; or

(2) for an election held in the first year in which the county

participates in the program, 65 percent of the number of precinct

polling places that would otherwise be located in the county for

that election.

(g) A county participating in the program must establish a plan

to provide notice informing voters of the changes made to the

locations of polling places under the program. The plan must

require that notice of the location of the nearest countywide

polling place be posted on election day at each polling place

used in the previous general election for state and county

officers that is not used as a countywide polling place.

(h) In adopting a methodology under Subsection (f) or creating

the plan under Subsection (g), the county shall solicit input

from organizations or persons located within the county who

represent minority voters.

(i) The secretary of state may only select to participate in the

program three counties with a population of 100,000 or more and

two counties with a population of less than 100,000.

(j) Not later than January 1 of each odd-numbered year, the

secretary of state shall file a report with the legislature. The

report must include any complaints or concerns regarding a

specific election that have been filed with the office of the

secretary of state before the preparation of the report and any

available information about voter turnout and waiting times at

the polling places. The report may include the secretary of

state's recommendations on the future use of countywide polling

places and suggestions for statutory amendment regarding the use

of countywide polling places.

Added by Acts 2009, 81st Leg., R.S., Ch.

606, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. BUILDING FOR USE AS POLLING PLACE

Sec. 43.031. POLLING PLACE IN PUBLIC BUILDING. (a) In this

subchapter, "public building" means a building owned or

controlled by the state or a political subdivision.

(b) Each polling place shall be located inside a building.

(c) The building selected for a polling place shall be a public

building if practicable. The entity that owns or controls a

public building shall make the building available for use as a

polling place in any election that covers territory in which the

building is located. If more than one authority requests the use

of the building for the same day and simultaneous use is

impracticable, the entity that owns or controls the building

shall determine which authority may use the building.

(d) If a suitable public building is unavailable, the polling

place may be located in some other building, including a building

on a federal military base or facility with the permission of the

post or base commander, and any charge for its use is an election

expense. A polling place may not be located in a building under

this subsection unless electioneering is permitted on the

building's premises outside the prescribed limits within which

electioneering is prohibited, except that a polling place may be

located in a building at which electioneering is not permitted if

it is the only building available for use as a polling place in

the election precinct.

(e) A polling place may not be located at the residence of a

person who is:

(1) a candidate for an elective office, including an office of a

political party; or

(2) related within the third degree by consanguinity or the

second degree by affinity, as determined under Chapter 573,

Government Code, to a candidate described by Subdivision (1).

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 976, Sec. 1, eff. Sept. 1, 1989;

Acts 1997, 75th Leg., ch. 1350, Sec. 2, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 1316, Sec. 1, eff. Sept. 1, 1999; Acts 2003,

78th Leg., ch. 516, Sec. 1, June 20, 2003.

Sec. 43.032. BUILDING ACQUIRED BY COUNTY FOR POLLING PLACE. (a)

If a public building is unavailable for use as the polling place

for a county election precinct, the commissioners court may

purchase or construct a building in the precinct for that

purpose.

(b) The commissioners court may permit a building purchased or

constructed under Subsection (a) to be used with or without

charge for purposes other than as a polling place.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 976, Sec. 1, eff. Sept. 1, 1989.

Sec. 43.033. CONSIDERATION FOR USE OF PUBLIC BUILDING AS POLLING

PLACE. (a) No charge, including a charge for personnel,

utilities, or other expenses incurred before or after regular

business hours, may be made for the use of a public building for

a polling place if the day of the election is a day on which the

building is normally open for business. If the day of the

election is a day on which the building is not normally open for

business, a charge may be made only for reimbursement for the

actual expenses resulting from use of the building in the

election.

(b) The reimbursing authority is entitled to an itemized

statement of expenses before making remittance.

(c) A person commits an offense if the person assesses a charge

for the use of a public building for a polling place in violation

of Subsection (a). An offense under this subsection is a Class C

misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 481, Sec. 1, eff. Sept. 1, 1987;

Acts 1989, 71st Leg., ch. 976, Sec. 2, eff. Sept. 1, 1989; Acts

1993, 73rd Leg., ch. 728, Sec. 12, eff. Sept. 1, 1993.

Sec. 43.034. ACCESSIBILITY OF POLLING PLACE TO THE ELDERLY AND

PERSONS WITH PHYSICAL DISABILITIES. (a) Each polling place

shall be accessible to and usable by the elderly and persons with

physical disabilities. To be considered accessible, a polling

place must meet the standards established under Article 9102,

Revised Statutes, including the following standards:

(1) the polling place must be on the ground-level floor or be

accessible from the ground-level floor by an elevator with doors

that provide an opening of at least 36 inches in width;

(2) doors, entrances, and exits used to enter or leave the

polling place must have a minimum width of 32 inches;

(3) any curb adjacent to the main entrance to a polling place

must have curb cuts or temporary nonslip ramps;

(4) any stairs necessary to enter or leave the polling place

must have a handrail on each side of the stairs and a nonslip

ramp; and

(5) the polling place may not have a barrier that impedes the

path of a person with physical disabilities to the voting

station.

(b) The commissioners court shall provide a polling place that

complies with Subsection (a) in each county election precinct.

The site shall be made available for use as a polling place on

every day that an election may be held within the precinct by any

authority that holds elections. The commissioners court may make

expenditures from either the general fund or the permanent

improvement fund to bring an existing county-owned site into

compliance with Subsection (a).

(c) The governing body of each political subdivision that holds

elections shall cooperate with the commissioners court in its

respective county in implementing this section and is subject to

the same requirements for compliance as prescribed by Subsection

(b). If the authority holding an election rejects a

county-designated polling place that is available and chooses to

use a different site of its own designation, it shall provide a

polling place that complies with Subsection (a) at its own

expense. A political party that is holding a primary election may

not reject an available county-designated polling place without

the prior consent of the secretary of state.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 622, Sec. 1, eff. Sept. 1, 1993;

Acts 1999, 76th Leg., ch. 809, Sec. 1, 2, eff. Sept. 1, 1999.

SUBCHAPTER C. INFORMATION REGARDING LOCATION OF POLLING PLACE

Sec. 43.061. NOTICE OF CHANGE OF LOCATION OF POLLING PLACE. (a)

This section applies only to a general or special election that

is ordered by the governor or the county judge.

(b) If the location of a polling place changes after notice of

an election is given under Section 4.003, the county clerk shall

give notice of the change not later than the earlier of:

(1) 24 hours after the location is changed; or

(2) 72 hours before the polls open on election day.

(c) Notice required by Subsection (b) must be given by:

(1) notifying each candidate whose name appears on the ballot in

the election or, in the case of an office filled by voters of

more than one county, notifying the county chair or, for an

independent candidate, the county judge of the county in which

the change occurs; or

(2) posting the notice in a listing used specifically to inform

the public of changes to the location of a polling place on any

Internet website that the county clerk maintains to provide

information on elections held in the county.

Added by Acts 2001, 77th Leg., ch. 802, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

709, Sec. 2(a), eff. September 1, 2005.

Sec. 43.062. NOTICE AT PREVIOUS POLLING PLACE. If the location

of the polling place for an election precinct is different from

the location used for the precinct in the preceding election

ordered by the same authority, the authority responsible for

giving notice of the election shall, if possible, post notice at

the entrance to the previous polling place stating that the

location has changed and providing the location of the new

polling place.

Added by Acts 2001, 77th Leg., ch. 802, Sec. 1, eff. Sept. 1,

2001.

Sec. 43.063. USE OF COMPUTERIZED INFORMATION. In an election in

which detailed poll location information is available at a

polling place through a computer, an election officer shall

provide that information to assist voters in determining the

correct polling place location for the voter's election precinct.

Added by Acts 2001, 77th Leg., ch. 802, Sec. 1, eff. Sept. 1,

2001.






TITLE 5. ELECTION SUPPLIES

CHAPTER 51. ELECTION SUPPLIES

ELECTION CODE

TITLE 5. ELECTION SUPPLIES

CHAPTER 51. ELECTION SUPPLIES

SUBCHAPTER A. PROCURING, ALLOCATING, AND DISTRIBUTING ELECTION

SUPPLIES

Sec. 51.001. ELECTION SUPPLIES. In this chapter, "election

supplies" means the equipment, ballots, forms, lists of

registered voters, and other materials necessary to conduct an

election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 51.002. COUNTY ELECTION BOARD. (a) A county election

board is established in each county for the general election for

state and county officers, a special election for an officer

regularly elected at the general election, and any other election

ordered by a county authority or held at county expense.

(b) For the general election for state and county officers and

for a special election for an officer regularly elected at the

general election, the county election board consists of the

county judge, county clerk, voter registrar, sheriff, and county

chair of each political party required to nominate candidates by

primary election. For other elections, the board consists of the

county judge, county clerk, voter registrar, and sheriff.

(c) The county clerk is the chair of the county election board.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 44, eff. Sept. 1, 1997.

Sec. 51.003. PROCURING AND ALLOCATING SUPPLIES. Except as

otherwise provided by law, the following authority shall procure

the election supplies necessary to conduct an election and shall

determine the quantity of the various types of supplies to be

provided to each precinct polling place and early voting polling

place:

(1) for an election ordered by the governor or a county

authority, the county clerk, subject to the approval of the

county election board;

(2) for a primary election, the county chair of the political

party holding the primary, subject to the approval of the party's

county executive committee;

(3) for an election ordered by a city authority, the city

secretary; and

(4) for an election ordered by an authority of a political

subdivision other than a county or city, the secretary of the

subdivision's governing body or, if the governing body has no

secretary, the governing body's presiding officer.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.45; Acts 1991, 72nd

Leg., ch. 554, Sec. 16, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 864, Sec. 45, eff. Sept. 1, 1997.

Sec. 51.004. DISTRIBUTING SUPPLIES. (a) Except as otherwise

provided by law, the authority responsible for procuring the

election supplies for an election shall distribute the supplies

for the election.

(b) The appropriate supplies shall be distributed to each

presiding election judge not later than one hour before the polls

are required to be open for voting and to the early voting clerk

before the beginning of early voting.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.46; Acts 1991, 72nd

Leg., ch. 554, Sec. 17, eff. Sept. 1, 1991.

Sec. 51.005. NUMBER OF BALLOTS. (a) The authority responsible

for procuring the election supplies for an election shall provide

for each election precinct a number of ballots equal to at least

the percentage of voters who voted in that precinct in the most

recent corresponding election plus 25 percent of that number,

except that the number of ballots provided may not exceed the

total number of registered voters in the precinct.

(b) In computing a number of registered voters under this

section, voters whose names appear on the list of registered

voters with the notation "S", or a similar notation, shall be

excluded.

(c) The secretary of state shall prescribe procedures for

determining the number of provisional ballots to be provided.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1995, 74th Leg., ch. 797, Sec. 37, eff. Sept. 1, 1995;

Acts 1997, 75th Leg., ch. 1078, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 1.12, eff. September 1, 2005.

Sec. 51.006. PREPARING BALLOTS FOR DISTRIBUTION. The authority

responsible for distributing election supplies shall package and

seal each set of ballots before their distribution and shall mark

the package with the number of ballots enclosed and the range of

the ballot serial numbers. If the authority is the early voting

clerk, the ballots allocated for early voting need not be

packaged and sealed.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.47; Acts 1991, 72nd

Leg., ch. 554, Sec. 18, eff. Sept. 1, 1991.

Sec. 51.007. RECORD OF BALLOT DISTRIBUTION. (a) As soon as

practicable after the ballots are packaged for distribution, the

authority responsible for distributing election supplies shall

prepare a record of the number of ballots and the range of serial

numbers on the ballots to be distributed to each presiding judge

and the early voting clerk.

(b) The authority shall preserve the record for the period for

preserving the precinct election records.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.48; Acts 1991, 72nd

Leg., ch. 554, Sec. 19, eff. Sept. 1, 1991.

Sec. 51.008. SUPPLEMENTING DISTRIBUTED BALLOTS. (a) The

authority responsible for distributing election supplies shall

retain a reserve of ballots to supplement the distributed ballots

and on election day may reallocate previously distributed ballots

among the polling places.

(b) The authority shall enter on the record of ballot

distribution the number of ballots reserved and the number of

ballots distributed from the reserve to each polling place. The

range of serial numbers on the ballots shall be included in the

record.

(c) If distributed ballots are reallocated, the authority shall

indicate the reallocation on the record of ballot distribution

and shall issue a receipt to each presiding election judge

showing the number of ballots and the range of serial numbers on

the ballots taken from the judge's polling place for

redistribution. Each presiding judge shall indicate on the ballot

register any reallocation of ballots affecting that polling

place.

(d) The authority shall retain the undistributed reserve for the

period for preserving the precinct election records.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 51.009. SHERIFF TO DELIVER SUPPLIES. (a) The sheriff

shall deliver the election supplies that a county clerk is

responsible for distributing, on request of the clerk, to each

presiding judge who has not obtained them from the clerk.

(b) This section does not require the sheriff to deliver an item

that cannot be transported in a regular passenger vehicle.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 51.010. FAILURE TO DISTRIBUTE OR DELIVER SUPPLIES. (a) A

person commits an offense if the person is responsible for

distributing election supplies for an election and intentionally

fails to distribute any of the supplies by the deadline

prescribed by Section 51.004(b).

(b) A person commits an offense if the person is entrusted with

the delivery of election supplies for use at polling places and

intentionally fails to deliver any of the supplies within the

time specified by the person who entrusted the delivery to the

person.

(c) An offense under this section is a Class C misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 46, eff. Sept. 1, 1997.

Sec. 51.011. OBSTRUCTING DISTRIBUTION OF SUPPLIES. (a) A

person commits an offense if the person intentionally obstructs

the distribution of election supplies for an election.

(b) An offense under this section is a Class C misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 51.013. IDENTIFICATION OF PRINTERS FOR PRIMARY ELECTION OR

GENERAL ELECTION FOR STATE AND COUNTY OFFICERS. (a) Each person

who prints ballots or other election supplies for a primary

election or the general election for state and county officers

shall file a statement with the secretary of state as provided by

this section.

(b) The statement must be filed not later than the 60th day

before the date of the applicable election.

(c) The statement must include:

(1) the name, business address, and business telephone number of

the printer;

(2) the name and telephone number of any agent or employee of

the printer who is designated to receive inquiries or issue

information about the printing of ballots or other election

supplies; and

(3) the name and address of each client for whom the ballots or

other supplies are printed, the voting methods for which the

materials are printed for the client, and a description of the

materials printed for the client.

(d) The secretary of state shall prescribe the form for the

statement required by this section.

Added by Acts 1987, 70th Leg., ch. 472, Sec. 10, eff. Sept. 1,

1987.

SUBCHAPTER B. ELECTION EQUIPMENT

Sec. 51.031. APPROVAL OF BALLOT AND VOTING BOOTHS. (a) Except

as otherwise provided by this subchapter, the secretary of state

must approve the composition and design of ballot boxes and

voting booths before the equipment may be used in elections.

(b) A person desiring approval of a ballot box or a voting booth

for use in this state must submit a written request for approval

to the secretary of state.

(c) After examining the specifications or a model of a ballot

box or voting booth submitted for approval, the secretary of

state by written order shall approve the equipment for use in

elections if the secretary determines that the equipment's

composition and design are suitable for the intended use.

(d) The secretary of state shall attach the approval order to

the approval request and retain it permanently on file.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 51.032. VOTING BOOTHS. (a) Voting booths that provide

privacy for voters while marking their ballots shall be provided

at each polling place.

(b) The entrance of the voting booth may be open or it may have

a door or curtain that a voter may close while occupying the

booth.

(c) A voting booth may be used without approval of the secretary

of state if the booth complies with the standards prescribed by

the secretary of state or if the booth:

(1) is rectangular, with at least three sides of opaque material

beginning not more than three feet from the floor and extending

to a height of at least six feet from the floor;

(2) has inside dimensions at least 22 inches wide and 30 inches

deep; and

(3) has a shelf for writing.

(d) The voting booth standards prescribed by the secretary of

state must assure that privacy for voters while marking their

ballots is provided and that the voting booth's composition and

design are suitable for the intended use.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 11, eff. Sept. 1, 1987.

Sec. 51.033. NUMBER AND USE OF BALLOT BOXES. (a) Four ballot

boxes shall be used at each polling place in an election and

shall be marked as follows:

(1) "Ballot Box No. 1 for Election Precinct No. ________";

(2) "Ballot Box No. 2 for Election Precinct No. ________";

(3) "Ballot Box No. 3 for Election Precinct No. ________"; and

(4) "Ballot Box No. 4 for Election Precinct No. ________".

(b) If an election precinct is designated by name instead of

number, the name of the precinct shall be marked on the box.

(c) Ballot boxes no. 1 and no. 2 are used for the deposit of

voters' marked ballots.

(d) Ballot box no. 3 is used for delivering the voted ballots to

their custodian after they are counted and for storing the voted

ballots during the preservation period.

(e) Ballot box no. 4 is used for delivering defectively printed,

spoiled, and unused ballots to their custodian after the

election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 51.034. SPECIFICATIONS FOR BALLOT BOXES. (a) Each ballot

box must be made of a sturdy material and suitably designed for

its intended use. Each box must have a lock and key.

(b) Ballot boxes no. 1 and no. 2 must each have a slot in the

top just large enough to receive a ballot. Ballot boxes no. 3 and

no. 4 are not required to have a slot, but if a slot is provided,

it may not be larger than that prescribed for boxes no. 1 and no.

2.

(c) A ballot box may be used without approval of the secretary

of state if the box:

(1) is an enclosed, opaque container made of metal, wood, or

other material;

(2) is equipped with a hinged top, hasp, and padlock; and

(3) complies with Subsection (b).

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 51.035. USE OF COUNTY-OWNED EQUIPMENT FOR PRIMARY ELECTION.

(a) On request of the county chair of a political party holding

a primary election, the county clerk shall furnish available

county-owned ballot boxes and voting booths to the party for use

in its primary election.

(b) If there is not enough county-owned equipment to satisfy the

requests made under Subsection (a), the commissioners court shall

allocate the equipment among the political parties requesting it.

(c) A fee may not be charged for use of equipment furnished

under this section, but the political party shall reimburse the

county for the actual expenses incurred by the county in

transporting the equipment to and from the polling places if the

county provides that service.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 47, eff. Sept. 1, 1997.

Sec. 51.036. CUSTODIAN OF EQUIPMENT. Except as otherwise

provided by this code, the authority responsible for distributing

election supplies for an election ordered by an authority of a

political subdivision is the custodian of the election equipment

owned by the political subdivision.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 52. BALLOT FORM, CONTENT, AND PREPARATION

ELECTION CODE

TITLE 5. ELECTION SUPPLIES

CHAPTER 52. BALLOT FORM, CONTENT, AND PREPARATION

SUBCHAPTER A. PREPARING THE BALLOT

Sec. 52.001. OFFICIAL BALLOT. (a) Except as provided by

Subsection (b), the vote in an election is by official ballot.

(b) If an official ballot is unavailable at a polling place, the

presiding election judge shall provide a ballot designed in

accordance with this chapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 52.002. AUTHORITY PREPARING BALLOT. Except as otherwise

provided by law, the following authority shall have the official

ballot prepared:

(1) for an election ordered by the governor or a county

authority, the county clerk;

(2) for a primary election, the county chair of the political

party holding the primary;

(3) for an election ordered by a city authority, the city

secretary; and

(4) for an election ordered by an authority of a political

subdivision other than a county or city, the secretary of the

subdivision's governing body or, if the governing body has no

secretary, the governing body's presiding officer.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 48, eff. Sept. 1, 1997.

Sec. 52.003. PLACING CANDIDATE'S NAME ON BALLOT. (a) Except as

otherwise provided by law, the authority responsible for having

the official ballot prepared shall have placed on the ballot the

name of each candidate:

(1) who has filed with the authority an application for a place

on the ballot that complies with the requirements as to form,

content, and procedure that the application must satisfy for the

candidate's name to be placed on the ballot; or

(2) whose entitlement to placement on the ballot has been

lawfully certified to the authority.

(b) A candidate's name shall be placed on the ballot in the form

indicated on the candidate's application or, if the application

was not filed with the authority, in the form certified to the

authority.

(c) Except as otherwise provided by law, in a runoff election,

the authority shall have placed on the ballot the name of each

candidate who is entitled to a place on the runoff ballot as

indicated by the canvass for the main election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 49, eff. Sept. 1, 1997.

Sec. 52.004. FAILURE TO PLACE CANDIDATE'S NAME ON BALLOT. (a)

A person commits an offense if the person is responsible for

having the official ballot prepared for an election and knowingly

fails to place on the ballot the name of a candidate who is

entitled to have the candidate's name placed on the ballot.

(b) An offense under this section is a Class A misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 50, eff. Sept. 1, 1997.

Sec. 52.005. BALLOT CONTENT DETERMINED ACCORDING TO PRECINCT.

The ballot for an election precinct may contain only those

offices and propositions stating measures on which the qualified

voters of the precinct are entitled to vote.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 52.006. CORRECTING BALLOT. (a) To make a necessary

correction on the ballot, the authority responsible for having

the official ballot prepared may:

(1) prepare new ballots;

(2) line out or otherwise obscure the language being corrected

and enter in printed form the correct language next to the

language being corrected, if necessary; or

(3) prepare printed or blank correction stickers to be affixed

to the ballots.

(b) A correction sticker used under this section must be printed

in the same type style and on the same color of paper as the

ballot.

(c) A correction sticker may be affixed to a ballot only by the

authority responsible for having the official ballot prepared or

by an election officer serving a polling place.

(d) A vote may not be counted for a name appearing on a

correction sticker unless the sticker is prepared and affixed to

the ballot as provided by this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 52.0061. NOTICE OF CORRECTION BY AUTHORITY RESPONSIBLE FOR

PREPARING BALLOT. (a) The authority responsible for having the

official ballot prepared shall deliver written notice to the

secretary of state not later than 24 hours after the authority's

determination to prepare new ballots to make a correction on the

ballot.

(b) The notice must include a statement of the nature of the

correction to be made.

Added by Acts 1989, 71st Leg., ch. 289, Sec. 1, eff. Sept. 1,

1989.

Sec. 52.0062. NOTICE OF CORRECTION BY CERTAIN PRINTERS. (a)

Each person required to file a statement under Section 51.013

shall deliver written notice to the secretary of state not later

than 48 hours after the person receives a request to prepare new

ballots to make a correction on the ballot for a primary election

or the general election for state and county officers.

(b) The notice must include the name, address, and telephone

number of the person requesting the corrected ballots and a

statement of the nature of the correction to be made.

Added by Acts 1989, 71st Leg., ch. 289, Sec. 1, eff. Sept. 1,

1989.

Sec. 52.0063. UNLAWFUL PREPARATION OF BALLOTS. (a) A person

commits an offense if the person knowingly prepares or causes to

be prepared new ballots to make a correction on the ballot

without complying with Section 52.0061 or 52.0062, as applicable.

(b) Except as authorized by Section 52.006, a person commits an

offense if the person knowingly prepares or causes to be prepared

for an election any ballot that contains the same number as a

ballot that has been prepared for the election.

(c) An offense under this section is a Class A misdemeanor.

Added by Acts 1989, 71st Leg., ch. 289, Sec. 1, eff. Sept. 1,

1989.

Sec. 52.0064. DESTRUCTION OF INCORRECT BALLOTS. (a) If new

ballots are prepared to make a correction on the ballot, the

authority responsible for having the official ballot prepared

shall destroy the incorrect ballots in the presence of:

(1) the sheriff, in an election ordered by the governor or a

primary election; or

(2) the authority responsible for ordering the election, in any

other election.

(b) The authority responsible for having the official ballot

prepared shall post in the authority's office a notice of the

date, hour, and place of the destruction of the incorrect

ballots. The notice must remain posted continuously for the 72

hours preceding the scheduled time of the destruction.

(c) Any interested person is entitled to be present at the

destruction of incorrect ballots.

(d) The authority responsible for having the official ballot

prepared shall prepare a record of the incorrect ballots that are

destroyed. The authority shall preserve the record for the period

for preserving the precinct election records.

Added by Acts 1989, 71st Leg., ch. 289, Sec. 1, eff. Sept. 1,

1989. Acts 1993, 73rd Leg., ch. 728, Sec. 13, eff. Sept. 1, 1993.

Sec. 52.007. SPECIMEN BALLOT. (a) An official ballot for each

ballot format used in each election shall be designated a

specimen ballot.

(b) The specimen ballot shall be made available for public

inspection:

(1) for an election other than a primary election, in the office

of the authority responsible for having the official ballot

prepared; or

(2) for a primary election, in the office of the county clerk.

(c) The specimen ballot shall be made available for public

inspection as soon as practicable after the official ballots have

been prepared for the election and shall be preserved for the

period for preserving the precinct election records.

(d) The county chair of each political party holding a primary

election shall deliver the ballots to be used as specimen ballots

to the county clerk when the official ballots are received from

the printer.

(e) The authority in whose office the specimen ballot is kept

shall mark each specimen ballot with "SPECIMEN" in a manner that

will not prevent the reading of its contents. If more than one

ballot format is used in the election, the authority shall

indicate on the specimen ballot the election precincts in which

each ballot format is used.

(f) A specimen ballot may not be reproduced for distribution.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 51, eff. Sept. 1, 1997.

Sec. 52.008. SAMPLE BALLOT. (a) The authority responsible for

procuring the election supplies shall have a supply of sample

ballots printed.

(b) A sample ballot may be printed only on yellow paper. "SAMPLE

BALLOT" shall be printed in large letters at the top of each

sample ballot.

(c) Sample ballots shall be distributed for use in the election

as directed by the authority responsible for procuring the

election supplies.

(d) A sample ballot may not be cast or counted in an election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2003, 78th Leg., ch. 1315, Sec. 17, eff. Jan. 1, 2004.

SUBCHAPTER B. NAME ON BALLOT

Sec. 52.031. FORM OF NAME ON BALLOT. (a) A candidate's name

shall be printed on the ballot with the given name or initials

first, followed by a nickname, if any, followed by the surname,

in accordance with this section.

(b) In combination with the surname, a candidate may use one or

more of the following:

(1) a given name;

(2) a contraction or familiar form of a given name by which the

candidate is known; or

(3) an initial of a given name.

(c) A nickname of one unhyphenated word of not more than 10

letters by which the candidate has been commonly known for at

least three years preceding the election may be used in

combination with a candidate's name. A nickname that constitutes

a slogan or otherwise indicates a political, economic, social, or

religious view or affiliation may not be used. A nickname may not

be used unless the candidate executes and files with the

application for a place on the ballot an affidavit indicating

that the nickname complies with this subsection.

(d) A suffix such as "Sr.," "Jr.," or "2nd" may be used in

combination with a candidate's name.

(e) A married woman or widow may use in combination with her

surname, if the same as her husband's surname, the given name or

initials of her husband with the prefix "Mrs."

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1349, Sec. 22, eff. Sept. 1, 1997.

Sec. 52.032. CANDIDATES WITH SAME OR SIMILAR SURNAMES. (a) If

two or more candidates for the same office have the same or

similar surnames, each of those candidates may have printed on

the ballot a brief distinguishing description or title, not to

exceed four words, following the candidate's name.

(b) The description or title may only refer to the candidate's

place of residence or present or former profession, occupation,

or position. However, the description or title may not refer to a

public office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 12, eff. Sept. 1, 1987.

Sec. 52.033. TITLES PROHIBITED. Except as otherwise provided by

this subchapter, a title or designation of office, status, or

position may not be used in conjunction with a candidate's name

on the ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 52.034. NAME ON BALLOT MORE THAN ONCE. A candidate's name

may not appear more than once on the ballot except as a candidate

for:

(1) two or more offices that are permitted by law to be held by

the same person; or

(2) the office of president or vice-president of the United

States and another office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER C. FORM OF BALLOT

Sec. 52.061. PRINTING ON BALLOT. (a) The ballot shall be

printed in black ink on white or light-colored paper, but the

ballot may not be the same color as sample ballots.

(b) The type on the ballot may vary in size and style for the

office titles, column headings, names of candidates, proposition

headings, and propositions, but the type for each particular

category must be uniform.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1349, Sec. 23, eff. Sept. 1, 1997.

Sec. 52.062. NUMBERING OF BALLOTS. The ballots prepared by each

authority responsible for having the official ballot prepared

shall be numbered consecutively beginning with the number "1."

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 52.063. DESIGNATION OF ELECTION AND DATE. A designation of

the nature of the election and the date of the election shall be

printed at the top of the ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 52.064. DESIGNATION AS OFFICIAL BALLOT. "OFFICIAL BALLOT"

shall be printed in large letters on the ballot immediately below

the designation and date of the election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 52.065. ARRANGEMENT OF BALLOT WITH PARTY NOMINEE. (a) For

an election in which a candidate's name is to appear on the

ballot as the nominee of a political party, the ballot shall be

arranged in vertical columns separated by parallel lines, as

provided by this section.

(b) Each title of an office to be voted on shall be listed in

the first column on the left of the ballot with "Candidates For:"

printed at the top. The office titles shall be separated by

parallel horizontal lines extending through each column on the

ballot.

(c) The name of each political party with a nominee on the

ballot shall be printed at the top of the second and as many

succeeding columns as necessary. The name of the nominee of each

party for each office shall appear opposite the office in the

appropriate party column. The party columns shall be of uniform

width.

(d) If the name of an independent candidate is to appear on the

ballot, a column immediately following the party columns shall be

provided, with "Independent" printed at the top. The name of each

independent candidate shall appear in the column opposite the

appropriate office title.

(e) If write-in votes are permitted by law in the election, a

column immediately following the other columns shall be provided

for write-in votes, with "Write-in" printed at the top. Adequate

space shall be provided in the column for write-in votes.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 52.066. ARRANGEMENT OF BALLOT WITH NO PARTY NOMINEE. (a)

For an election in which no party nominee is to appear on the

ballot, the ballot shall be arranged as provided by this section.

(b) Each title of an office to be voted on shall be listed in a

vertical column with the name of each candidate listed below the

appropriate office title.

(c) If write-in votes are permitted by law in the election, a

space underscored by a broken or solid line shall be provided for

a write-in vote below the names of the candidates for each

office. If more than one candidate is to be elected to an office,

write-in spaces shall be provided in a number equal to the number

of candidates to be elected.

(d) If the length of the ballot arranged as one column would

exceed 18 inches, the office titles may be arranged in parallel

vertical columns.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 52.067. NONALIGNED CANDIDATE DESIGNATED AS INDEPENDENT. In

an election in which the candidates' political party alignments

are to be printed on the ballot next to the candidates' names,

"Independent" shall be printed on the ballot next to the name of

each candidate who is not aligned with a political party.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 52.068. OFFICE TITLE TO APPEAR ON BALLOT IF NO CANDIDATE

FOR OFFICE. (a) If no candidate's name is to appear on the

ballot for a particular office to be voted on at an election in

which write-in votes for the office are permitted by law, the

authority responsible for having the official ballot prepared

shall have the office title printed on the ballot and shall

provide a space for a write-in vote as required by this code.

However, in an election in which write-in votes may be counted

only for names appearing on a list of write-in candidates, if no

candidate's name is to appear on the ballot or the list of

write-in candidates for a particular office, the office title is

not printed on the ballot.

(b) If the authority fails to have the office title printed on

the ballot, a person may not be declared elected to the office

because of write-in votes that are cast by writing in the office

title and the person's name unless the total number of votes cast

for all write-in candidates for that office is more than 50

percent of the total number of voters participating in the

election who are eligible to vote for the office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 13, eff. Sept. 1, 1987;

Acts 1987, 70th Leg., ch. 497, Sec. 1, eff. Sept. 1, 1987; Acts

1999, 76th Leg., ch. 62, Sec. 5.09, eff. Sept. 1, 1999.

Sec. 52.069. UNEXPIRED TERM. If an office to be filled for an

unexpired term is to be voted on at a general or primary

election, "unexpired term" shall be printed on the ballot

following the office title.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 52.070. VOTING SQUARE AND INSTRUCTION FOR CANDIDATES. (a)

A square for voting shall be printed to the left of each

candidate's name on a ballot.

(b) Immediately below "OFFICIAL BALLOT," the following

instruction shall be printed: "Vote for the candidate of your

choice in each race by placing an 'X' in the square beside the

candidate's name."

(c) Appropriate changes in the instruction shall be made if only

one race appears on the ballot or if more than one candidate is

to be elected in a race.

(d) If more than one candidate is to be elected in any race on

the ballot, "Vote for none, one, two, ... or ___" (in the

numerical sequence appropriate for the number of candidates to be

elected) shall be printed immediately below each office title

appearing on the ballot.

(e) A square shall be printed to the left of each line provided

for write-in voting under Section 52.066(c), but failure to place

a mark in the square does not affect the counting of a write-in

vote.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 14, eff. Sept. 1, 1987;

Acts 1987, 70th Leg., ch. 497, Sec. 2, eff. Sept.1, 1987.

Sec. 52.071. VOTING SQUARE AND INSTRUCTION FOR STRAIGHT-PARTY

VOTE. (a) On a ballot on which a party column appears, a square

larger than the square prescribed by Section 52.070(a) shall be

printed to the left of each political party's name.

(b) The following instruction shall be added to the instruction

required by Section 52.070(b): "You may cast a straight-party

vote (that is, cast a vote for all the nominees of one party) by

placing an 'X' in the square beside the name of the party of your

choice. If you cast a straight-party vote for all the nominees of

one party and also cast a vote for an opponent of one of that

party's nominees, your vote for the opponent will be counted as

well as your vote for all the other nominees of the party for

which the straight-party vote was cast."

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 15, eff. Sept. 1, 1987.

Sec. 52.072. PROPOSITIONS. (a) Except as otherwise provided by

law, the authority ordering the election shall prescribe the

wording of a proposition that is to appear on the ballot.

(b) A proposition shall be printed on the ballot in the form of

a single statement and may appear on the ballot only once.

(c) Except as provided by Subsection (d), in an election in

which an office and a measure are to be voted on, each

proposition stating a measure shall appear on the ballot after

the listing of offices.

(d) If an election of officers is contingent on the adoption of

a proposition appearing on the same ballot, the proposition shall

appear on the ballot before the listing of offices.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 52.073. VOTING SQUARE AND INSTRUCTION FOR PROPOSITIONS.

(a) On a ballot on which a proposition is to appear, "FOR" and,

below it, "AGAINST" shall be printed to the left of the

proposition.

(b) A brace or other suitable device shall be printed to

indicate to which proposition each "FOR" and "AGAINST" applies.

(c) A square for voting shall be printed to the left of each

"FOR" and each "AGAINST."

(d) Immediately above the propositions, the following

instruction shall be printed: "Place an 'X' in the square beside

the statement indicating the way you wish to vote."

(e) The authority responsible for prescribing the wording of a

proposition may substitute "YES" and "NO" on the ballot for "FOR"

and "AGAINST" if the authority considers those words more

appropriate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 52.074. PROVISIONAL BALLOT FOR CERTAIN VOTERS. The

authority responsible for having the official ballot prepared

shall have a provisional ballot prepared in a form approved by

the secretary of state for use by a voter who executes an

affidavit in accordance with Section 63.011.

Added by Acts 1997, 75th Leg., ch. 1078, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1315, Sec. 18, eff.

Jan. 1, 2004.

SUBCHAPTER D. ORDER OF PARTIES, OFFICES, NAMES, AND PROPOSITIONS

ON BALLOT

Sec. 52.091. PARTY COLUMNS. (a) Party columns shall be

arranged on the ballot in the following order, beginning on the

left:

(1) columns of parties with nominees for statewide or district

offices;

(2) columns of parties without nominees for statewide or

district offices.

(b) Columns of parties specified by Subsection (a)(1) shall be

arranged in descending order of the number of votes received

statewide by each party's candidate for governor in the most

recent gubernatorial general election, beginning on the left with

the party whose candidate received the highest number of votes.

Columns of parties that did not have a candidate for governor in

the most recent gubernatorial general election shall appear after

the columns of parties that had a candidate, and the order of

their columns shall be determined by a drawing conducted by the

secretary of state.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 52.092. OFFICES REGULARLY FILLED AT GENERAL ELECTION FOR

STATE AND COUNTY OFFICERS. (a) For an election at which offices

regularly filled at the general election for state and county

officers are to appear on the ballot, the offices shall be listed

in the following order:

(1) offices of the federal government;

(2) offices of the state government:

(A) statewide offices;

(B) district offices;

(3) offices of the county government:

(A) county offices;

(B) precinct offices.

(b) Offices of the federal government shall be listed in the

following order:

(1) president and vice-president of the United States;

(2) United States senator;

(3) United States representative.

(c) Statewide offices of the state government shall be listed in

the following order:

(1) governor;

(2) lieutenant governor;

(3) attorney general;

(4) comptroller of public accounts;

(5) commissioner of the General Land Office;

(6) commissioner of agriculture;

(7) railroad commissioner;

(8) chief justice, supreme court;

(9) justice, supreme court;

(10) presiding judge, court of criminal appeals;

(11) judge, court of criminal appeals.

(d) District offices of the state government shall be listed in

the following order:

(1) member, State Board of Education;

(2) state senator;

(3) state representative;

(4) chief justice, court of appeals;

(5) justice, court of appeals;

(6) district judge;

(7) criminal district judge;

(8) family district judge;

(9) district attorney;

(10) criminal district attorney.

(e) County offices shall be listed in the following order:

(1) county judge;

(2) judge, county court at law;

(3) judge, county criminal court;

(4) judge, county probate court;

(5) county attorney;

(6) district clerk;

(7) district and county clerk;

(8) county clerk;

(9) sheriff;

(10) sheriff and tax assessor-collector;

(11) county tax assessor-collector;

(12) county treasurer;

(13) county school trustee (county with population of 3.3

million or more);

(14) county surveyor.

(f) Precinct offices shall be listed in the following order:

(1) county commissioner;

(2) justice of the peace;

(3) constable.

(g) If two or more offices having the same title except for a

place number or other distinguishing number are to appear on the

ballot, the number shall appear as part of the office title and

the offices shall be listed in numerical order.

(h) Repealed by Acts 2003, 78th Leg., ch. 693, Sec. 4.

(i) The secretary of state shall designate the position of new

offices on the ballot.

(j) The office of judge of a multicounty statutory county court

created under Subchapter D, Chapter 25, Government Code, is

considered to be a county office for purposes of listing the

office on the ballot and to be a district office for all other

purposes under this code.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 15(b), eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 746, Sec. 69, eff. Oct. 1, 1991; Acts

1997, 75th Leg., ch. 1423, Sec. 6.01, eff. Sept. 1, 1997; Acts

2001, 77th Leg., ch. 669, Sec. 14, eff. Sept. 1, 2001; Acts 2003,

78th Leg., ch. 693, Sec. 4, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

37, Sec. 2, eff. May 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.32, eff. September 1, 2009.

Sec. 52.093. OFFICES OF POLITICAL SUBDIVISION OTHER THAN COUNTY.

Except as otherwise provided by law, for an election at which

offices of a political subdivision other than a county are to be

voted on, the authority ordering the election shall determine the

order of the offices on the ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 52.094. NAMES OF CANDIDATES. (a) Except as otherwise

provided by law, for an election at which the names of more than

one candidate for the same office are to appear on the ballot in

an independent column or are to appear on a general or special

election ballot that does not contain a party nominee, the order

of the candidates' names shall be determined by a drawing.

(b) The authority responsible for having the official ballot

prepared for the election shall conduct the drawing.

(c) The authority conducting the drawing shall post in the

authority's office a notice of the date, hour, and place of the

drawing. The notice must remain posted continuously for 72 hours

immediately preceding the scheduled time of the drawing, except

that for a runoff election or an election held to resolve a tie

vote, the notice must remain posted for 24 hours immediately

preceding the scheduled time of the drawing.

(d) For an election held at county expense or a city election,

on receipt of a candidate's written request accompanied by a

stamped, self-addressed envelope, the authority conducting the

drawing shall mail written notice of the date, hour, and place of

the drawing to the candidate. For an election held by any other

political subdivision, the authority conducting the drawing shall

mail written notice of the date, hour, and place of the drawing

to each candidate, at the address stated on the candidate's

application for a place on the ballot, not later than the fourth

day before the date of the drawing.

(e) Each candidate affected by a drawing is entitled to be

present or have a representative present at the drawing.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 52, eff. Sept. 1, 1997.

Sec. 52.095. PROPOSITIONS. Except as otherwise provided by law,

the authority ordering an election in which more than one measure

is to be voted on shall determine the order in which the

propositions are to appear on the ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.






TITLE 6. CONDUCT OF ELECTIONS

CHAPTER 61. CONDUCT OF VOTING GENERALLY

ELECTION CODE

TITLE 6. CONDUCT OF ELECTIONS

CHAPTER 61. CONDUCT OF VOTING GENERALLY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 61.001. BYSTANDERS EXCLUDED; UNLAWFUL PRESENCE OF

CANDIDATE. (a) Except as permitted by this code, a person may

not be in the polling place from the time the presiding judge

arrives there on election day to make the preliminary

arrangements until the precinct returns have been certified and

the election records have been assembled for distribution

following the election.

(b) A candidate in the election commits an offense if the

candidate is in a polling place during the period described by

Subsection (a) for a purpose other than:

(1) voting; or

(2) official business in the building in which the polling place

is located.

(c) It is an exception to the application of Subsection (b) that

the candidate:

(1) is not within plain view or hearing of the persons in the

voting area or the area in which voters are being accepted for

voting; and

(2) is not engaged in campaign activity.

(d) An offense under this section is a Class C misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1350, Sec. 3, eff. Sept. 1, 1997.

Sec. 61.002. OPENING POLLING PLACE FOR VOTING. At the official

time for opening the polls for voting, an election officer shall

open the polling place entrance and admit the voters.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 61.003. ELECTIONEERING AND LOITERING NEAR POLLING PLACE

PROHIBITED. (a) A person commits an offense if, during the

voting period and within 100 feet of an outside door through

which a voter may enter the building in which a polling place is

located, the person:

(1) loiters; or

(2) electioneers for or against any candidate, measure, or

political party.

(b) In this section, "voting period" means the period beginning

when the polls open for voting and ending when the polls close or

the last voter has voted, whichever is later.

(c) An offense under this section is a Class C misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 61.004. UNLAWFUL OPERATION OF SOUND AMPLIFICATION DEVICE OR

SOUND TRUCK. (a) A person commits an offense if, during the

voting period and within 1,000 feet of a building in which a

polling place is located, the person operates a sound

amplification device or a vehicle with a loudspeaker while the

device or loudspeaker is being used for the purpose of:

(1) making a political speech; or

(2) electioneering for or against any candidate, measure, or

political party.

(b) For the purpose of Subsection (a), a person operates a

vehicle with a loudspeaker if the person drives the vehicle, uses

the loudspeaker, or operates sound equipment in connection with

the loudspeaker.

(c) In this section, "voting period" means the period prescribed

by Section 61.003(b).

(d) An offense under this section is a Class C misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

497, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

497, Sec. 2, eff. September 1, 2005.

Sec. 61.005. SECURITY OF BALLOTS, BALLOT BOXES, AND ENVELOPES.

(a) From the time a presiding judge receives the official

ballots for an election until the precinct returns for that

election have been certified, the presiding judge shall take the

precautions necessary to prevent access to the ballots, ballot

boxes, and envelopes used for provisional ballots in a manner not

authorized by law.

(b) The ballots, ballot boxes, and envelopes used for

provisional ballots at a polling place shall be in plain view of

at least one election officer from the time the polls open for

voting until the precinct returns have been certified.

(c) A presiding election judge commits an offense if the judge

fails to prevent another person from handling a ballot box

containing voters' marked ballots or an envelope containing a

voter's provisional ballot in an unauthorized manner or from

making an unauthorized entry into the ballot box or envelope. An

offense under this subsection is a Class A misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1078, Sec. 3, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 1315, Sec. 19, eff. Jan. 1, 2004.

Sec. 61.006. UNLAWFULLY DIVULGING VOTE. (a) A person commits

an offense if the person was in a polling place for any purpose

other than voting and knowingly communicates to another person

information that the person obtained at the polling place about

how a voter has voted.

(b) An offense under this section is a felony of the third

degree.

(c) This section does not apply to information presented in an

official investigation or other official proceeding in which the

information is relevant.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 53, eff. Sept. 1, 1997.

Sec. 61.007. UNLAWFULLY REVEALING INFORMATION BEFORE POLLS

CLOSE. (a) An election officer, watcher, or other person

serving at a polling place in an official capacity commits an

offense if, before the polls close or the last voter has voted,

whichever is later, the officer, watcher, or other person

reveals:

(1) the number of votes that have been received for a candidate

or for or against a measure;

(2) a candidate's position relative to other candidates in the

tabulation of the votes;

(3) whether a measure is passing or failing; or

(4) the names of persons who have or have not voted in the

election.

(b) An offense under this section is a Class A misdemeanor.

(c) Beginning at 9:30 a.m. and at each subsequent two-hour

interval through 5:30 p.m., the presiding judge shall post

written notice of the total number of voters who have voted in

the precinct. The notice shall be posted at an outside door

through which a voter may enter the building in which the polling

place is located.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 440, Sec. 1, eff. Sept. 1, 1987;

Acts 1987, 70th Leg., ch. 472, Sec. 16, eff. Sept. 1, 1987; Acts

1989, 71st Leg., ch. 2, Sec. 7.04, eff. Aug. 28, 1989; Acts 2003,

78th Leg., ch. 427, Sec. 1, eff. Sept. 1, 2003.

Sec. 61.008. UNLAWFULLY INFLUENCING VOTER. (a) A person

commits an offense if the person indicates to a voter in a

polling place by word, sign, or gesture how the person desires

the voter to vote or not vote.

(b) An offense under this section is a Class B misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 61.009. INSTRUCTING VOTER ON CASTING BALLOT. On the

request of a voter, an election officer shall instruct the voter

on the proper procedure for casting a ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 61.010. WEARING NAME TAG OR BADGE IN POLLING PLACE. (a)

Except as provided by Subsection (b), a person may not wear a

badge, insignia, emblem, or other similar communicative device

relating to a candidate, measure, or political party appearing on

the ballot, or to the conduct of the election, in the polling

place or within 100 feet of any outside door through which a

voter may enter the building in which the polling place is

located.

(b) An election judge, an election clerk, a state or federal

election inspector, a certified peace officer, or a special peace

officer appointed for the polling place by the presiding judge

shall wear while on duty in the area described by Subsection (a)

a tag or official badge that indicates the person's name and

title or position.

(c) A person commits an offense if the person violates

Subsection (a). An offense under this subsection is a Class C

misdemeanor.

Added by Acts 1987, 70th Leg., ch. 472, Sec. 17, eff. Sept. 1,

1987. Amended by Acts 1997, 75th Leg., ch. 1349, Sec. 24, 25,

eff. Sept. 1, 1997.

Sec. 61.011. REMOVING WRITTEN COMMUNICATIONS FOUND IN POLLING

PLACE. (a) An election officer shall periodically check each

voting station and other areas of the polling place for sample

ballots or other written communications used by voters that were

left or discarded in the polling place.

(b) An election officer shall remove from the sight of the

voters any written communication found under Subsection (a).

Added by Acts 1997, 75th Leg., ch. 112, Sec. 1, eff. Sept. 1,

1997.

Sec. 61.012. ACCESS BY PERSONS WITH DISABILITIES. (a) Except

as provided by Section 61.013, each polling place must provide at

least one voting station that:

(1) complies with:

(A) Section 504 of the federal Rehabilitation Act of 1973 (29

U.S.C. Section 794) and its subsequent amendments;

(B) Title II of the federal Americans with Disabilities Act (42

U.S.C. Section 12131 et seq.) and its subsequent amendments; and

(C) the requirements for accessibility under 42 U.S.C. Section

15481(a)(3) and its subsequent amendments; and

(2) provides a practical and effective means for voters with

physical disabilities to cast a secret ballot.

(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1182, Sec. 4,

eff. June 15, 2007.

Acts 2003, 78th Leg., ch. 1315, Sec. 20, eff. Jan. 1, 2004.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 11.02, eff. May 31, 2006.

Acts 2007, 80th Leg., R.S., Ch.

1182, Sec. 2, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1182, Sec. 4, eff. June 15, 2007.

Sec. 61.013. ACCESS BY PERSONS WITH DISABILITIES: ELECTIONS OF

CERTAIN POLITICAL SUBDIVISIONS. (a) For an election other than

an election of a political subdivision that is held jointly with

another election in which a federal office appears on the ballot,

the political subdivision is not required to meet the

requirements of Section 61.012(a)(1)(C) if the political

subdivision:

(1) is a county with a population of less than 2,000;

(2) is a county with a population of 2,000 or more but less than

5,000, and the county provides at least one voting station that

meets the requirements for accessibility under 42 U.S.C. Section

15481(a)(3) on election day;

(3) is a county with a population of 5,000 or more but less than

10,000, and the county provides at least one voting station that

meets the requirements for accessibility under 42 U.S.C. Section

15481(a)(3) on election day and during the period for early

voting by personal appearance;

(4) is a county with a population of 10,000 or more but less

than 20,000, and the county:

(A) makes a showing in the manner provided by Subsection (c)

that compliance with Section 61.012(a)(1)(C) constitutes an undue

burden on the county;

(B) provides at least one voting station that meets the

requirements for accessibility under 42 U.S.C. Section

15481(a)(3) on election day and during the period for early

voting by personal appearance; and

(C) provides a mobile voting station that meets the requirements

for accessibility under 42 U.S.C. Section 15481(a)(3) that during

the period for early voting by personal appearance is deployed at

least once at each polling place used for early voting by

personal appearance; or

(5) is located in a county described by Subdivisions (1)-(4) and

meets the same requirements as the county in which the political

subdivision is located.

(b) A voter with a disability that desires a reasonable

accommodation to vote in an election of a county described by

Subsection (a)(1) or a political subdivision located in that

county shall make a request for the accommodation with the early

voting clerk of the county or political subdivision not later

than the 21st day before the date of the election. On receipt of

the request, the early voting clerk shall make a reasonable

accommodation to allow the voter to cast a vote.

(c) A county or political subdivision may make a showing of

undue burden under Subsection (a)(4)(A) by filing an application

with the secretary of state not later than the 90th day before

the date of the election that states the reasons that compliance

would constitute an undue burden. A showing of an undue burden

may be satisfied by proof that the election costs associated with

compliance with Section 61.012(a)(1)(C) constitute a significant

expense for the county or political subdivision and reflect an

increase of at least 25 percent in the costs of holding an

election as compared to the costs of the last general election

held by the county or political subdivision before January 1,

2006. Not later than the 20th day after the date of receiving an

application under this section, the secretary of state shall

determine whether compliance with Section 61.012(a)(1)(C) is an

undue burden for the county or political subdivision.

(d) A county or political subdivision that intends to use this

section to provide fewer voting stations that meet the

requirements for accessibility under 42 U.S.C. Section

15481(a)(3) than required by Section 61.012(a)(1)(C) must:

(1) provide notice to the secretary of state of that intent not

later than the 90th day before the date of the election; and

(2) for a county described by Subsection (a)(2), (3), or (4), or

a political subdivision located in such a county, publish notice

of the location of each voting station that meets the

requirements for accessibility under 42 U.S.C. Section

15481(a)(3) in a newspaper of general circulation in the county

or political subdivision not later than the 15th day before the

date of the start of the period of early voting by personal

appearance.

(e) For purposes of this section, a political subdivision

located in more than one county may choose:

(1) to be considered located in the county that contains the

greatest number of registered voters of the political

subdivision; or

(2) for each portion of the political subdivision located in a

different county, to be considered a separate political

subdivision.

(f) The secretary of state shall prescribe procedures and adopt

rules as necessary to implement this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1182, Sec. 3, eff. June 15, 2007.

Sec. 61.014. USE OF CERTAIN DEVICES. (a) A person may not use a

wireless communication device within 100 feet of a voting

station.

(b) A person may not use any mechanical or electronic means of

recording images or sound within 100 feet of a voting station.

(c) The presiding judge may require a person who violates this

section to turn off the device or to leave the polling place.

(d) This section does not apply to:

(1) an election officer in conducting the officer's official

duties;

(2) the use of election equipment necessary for the conduct of

the election; or

(3) a person who is employed at the location in which a polling

place is located while the person is acting in the course of the

person's employment.

Added by Acts 2007, 80th Leg., R.S., Ch.

697, Sec. 1, eff. September 1, 2007.

Renumbered from Election Code, Section 61.013 by Acts 2009, 81st

Leg., R.S., Ch.

87, Sec. 27.001(12), eff. September 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

175, Sec. 1, eff. May 27, 2009.

SUBCHAPTER B. INTERPRETER

Sec. 61.031. USE OF ENGLISH LANGUAGE. (a) Except as provided

by Subsection (b), an election officer may not use a language

other than English in performing an official duty in connection

with the election.

(b) If a voter cannot communicate in English, an election

officer may communicate with the voter in a language that the

voter and the officer understand.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 61.032. INTERPRETER PERMITTED. If an election officer who

attempts to communicate with a voter does not understand the

language used by the voter, the voter may communicate through an

interpreter selected by the voter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 61.033. ELIGIBILITY TO SERVE AS INTERPRETER. To be

eligible to serve as an interpreter, a person must be a

registered voter of the county in which the voter needing the

interpreter resides.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 61.034. TRANSLATING BALLOT. If a voter cannot comprehend

the language in which the ballot is printed, an interpreter may

accompany the voter to the voting station for the purpose of

translating the ballot to the voter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 61.035. OATH. Before serving as an interpreter, the person

selected as interpreter must take the following oath administered

by an election officer:

"I swear (or affirm) that, to the best of my ability, I will

correctly interpret and translate each question, answer, or

statement addressed either to the voter by any election officer

or to an election officer by the voter."

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 61.036. TRANSLATION REQUIRED. (a) If an election officer

and a voter communicate in a language other than English, any

other election officer or watcher may request an English

translation of anything communicated in the other language.

(b) If a translation request is made, the election officer

communicating with the voter shall make the translation.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 62. PRELIMINARY ARRANGEMENTS

ELECTION CODE

TITLE 6. CONDUCT OF ELECTIONS

CHAPTER 62. PRELIMINARY ARRANGEMENTS

Sec. 62.001. OFFICERS TO ASSEMBLE. (a) On election day, the

presiding judge and the election clerks the judge assigns to

assist with preparing the polling place shall meet at the polling

place in time to prepare it to receive the voters.

(b) If the polling place is left unattended at any time after

the preparations for voting begin, the presiding judge shall take

appropriate steps to provide for the security of the polling

place. This subsection does not affect the security requirements

for a polling place after the polls open.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2001, 77th Leg., ch. 802, Sec. 2, eff. Sept. 1, 2001.

Sec. 62.002. TIME FOR COMPLETING ARRANGEMENTS. Except as

otherwise provided by this chapter, the arrangements prescribed

by this chapter shall be completed at a polling place before it

is opened for voting.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 62.003. OATH OF ELECTION OFFICERS. (a) The presiding

judge and the election clerks present at the polling place before

the polls open shall repeat the following oath aloud:

"I swear (or affirm) that I will not in any manner request or

seek to persuade or induce any voter to vote for or against any

candidate or measure to be voted on, and that I will faithfully

perform my duty as an officer of the election and guard the

purity of the election."

(b) A clerk who arrives after the oath is made shall repeat the

oath aloud before performing any duties as an election officer.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 62.004. ARRANGING VOTING STATIONS. The voting stations

shall be arranged so that:

(1) the voting area is in view of the election officers,

watchers, and persons waiting to vote but is separated from the

persons waiting to vote;

(2) access to the voting area through any entrance other than

one designated by the presiding judge is prevented; and

(3) the voting area is adequately lighted.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 62.005. EXAMINING BALLOT BOXES. An election officer shall

open and examine the ballot boxes and remove any contents from

the boxes.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 62.006. PLACING BOX FOR DEPOSIT OF MARKED BALLOTS. The

ballot box to be used by the voters to deposit marked ballots

shall be locked. The ballot box and the box used for the deposit

of provisional ballots shall be placed where they will be in

plain view of the election officers, watchers, and persons

waiting to vote.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1078, Sec. 4, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 1315, Sec. 21, eff. Jan. 1, 2004.

Sec. 62.007. EXAMINING BALLOTS. (a) An election officer shall

unseal the ballot package, remove the ballots, and examine them

to determine whether they are properly numbered and printed.

(b) An unnumbered or otherwise defectively printed ballot shall

be placed in ballot box no. 4.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 62.008. PRESIDING JUDGE TO SIGN BALLOTS. (a) The

presiding judge's signature shall be placed on the back of each

ballot to be used at the polling place.

(b) The judge shall sign each ballot or an election officer

shall stamp a facsimile of the judge's signature on each ballot.

(c) The signing of ballots need not be completed before the

polls open, but an unsigned ballot may not be made available for

selection by the voters.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 62.009. DISARRANGING BALLOTS FOR VOTERS' SELECTION. (a)

As needed for voting, an election officer shall disarrange a

supply of the ballots so that they are in random numerical order.

(b) The disarranged ballots shall be placed face down on a table

in a manner preventing an election officer or other person from

ascertaining the number of a ballot selected by a voter.

(c) The provisional ballots shall be placed separately from the

regular ballots.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1078, Sec. 6, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 1315, Sec. 22, eff. Jan. 1, 2004.

Sec. 62.010. DISTANCE MARKER. (a) An election officer shall

place one or more distance markers at the outer limits of the

area within which electioneering is prohibited.

(b) A distance marker must contain the following language

printed in large letters: "Distance Marker. No electioneering or

loitering between this point and the entrance to the polling

place."

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 62.011. INSTRUCTION POSTER. (a) An election officer shall

post an instruction poster:

(1) in each voting station; and

(2) in one or more other locations in the polling place where it

can be read by persons waiting to vote.

(b) The secretary of state shall prescribe the form and content

of the instruction poster. If it is not practical to fit all of

the information required by this section on a single poster, the

secretary of state may provide for the use of two or more posters

to convey the information.

(c) The poster must include instructions applicable to the

election on:

(1) marking and depositing the ballot;

(2) voting for a write-in candidate;

(3) casting a straight-party vote;

(4) casting a provisional ballot;

(5) until the expiration of Section 13.122(d), voting for the

first time by a person who registered by mail; and

(6) securing an additional ballot if the voter's original

ballot is spoiled.

(d) The poster must also include the following information:

(1) the date of the election and the hours during which the

polling place is open;

(2) general information on voting rights under state and federal

laws, including information on the right of an individual to cast

a provisional ballot and the individuals to contact if a person

believes these rights have been violated; and

(3) general information on state and federal laws that prohibit

acts of fraud or misrepresentation.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2003, 78th Leg., ch. 1315, Sec. 23, eff. Jan. 1, 2004.

Sec. 62.0111. NOTICE OF PROHIBITION OF CERTAIN DEVICES. (a) At

the discretion of the presiding judge, notice of the prohibition

of the use of certain devices under Section 61.014 may be posted

at one or more locations in the polling place where it can be

read by persons waiting to vote.

(b) The secretary of state shall prescribe the wording of a

notice posted under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

697, Sec. 2, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(3), eff. September 1, 2009.

Sec. 62.0112. NOTICE OF VOTER COMPLAINT INFORMATION. (a) At

one or more locations in the polling place easily visible to

voters, the presiding judge shall post notice in a form

prescribed by the secretary of state that informs voters of who

to call or write to if a voter has a complaint about the conduct

of the election.

(b) The title of the notice must read "Voter Complaint

Information" and must be printed in at least 100-point Times New

Roman font. The notice must:

(1) include the telephone number for the voting rights hotline

established by the secretary of state under Section 31.0055;

(2) include any available telephone number dedicated to

reporting complaints about the local election official that is

administering the election; and

(3) include mailing addresses or Internet websites, as

available, to which voters may direct complaints to the federal,

state, or local governments about the conduct of elections.

Added by Acts 2009, 81st Leg., R.S., Ch.

358, Sec. 1, eff. September 1, 2009.

Sec. 62.0115. PUBLIC NOTICE OF VOTERS' RIGHTS. (a) The

secretary of state shall adopt rules providing for publicizing

voters' rights as prescribed by this section. The rules must

require that a notice of those rights be publicized:

(1) by being posted by an election officer in a prominent

location at each polling place;

(2) on the Internet website of the secretary of state;

(3) through material published by the secretary of state; or

(4) in another manner designed to give voters notice of their

rights.

(b) Except as revised by the secretary of state under Subsection

(d), the notice must state that a voter has the right to:

(1) vote a ballot and view written instructions on how to cast a

ballot;

(2) vote in secret and free from intimidation;

(3) receive up to two additional ballots if the voter mismarks,

damages, or otherwise spoils a ballot;

(4) request instructions on how to cast a ballot, but not to

receive suggestions on how to vote;

(5) bring an interpreter to translate the ballot and any

instructions from election officials;

(6) receive assistance in casting the ballot if the voter:

(A) has a physical disability that renders the voter unable to

write or see; or

(B) cannot read the language in which the ballot is written;

(7) cast a ballot on executing an affidavit as provided by law,

if the voter's eligibility to vote is questioned;

(8) report an existing or potential abuse of voting rights to

the secretary of state or the local election official;

(9) except as provided by Section 85.066(b), Election Code, vote

at any early voting location in the county in which the voter

resides in an election held at county expense, a primary

election, or a special election ordered by the governor; and

(10) file an administrative complaint with the secretary of

state concerning a violation of federal or state voting

procedures.

(c) The notice must also state:

(1) the information relating to the voting rights hotline

required under Section 31.0055; and

(2) any other information that the secretary of state considers

important for a voter to know.

(d) The secretary of state shall prescribe the form and content

of the notice in accordance with this section. The secretary of

state shall revise the content of the notice as necessary to

ensure that the notice accurately reflects the law in effect at

the time the notice is publicized.

Added by Acts 2005, 79th Leg., Ch.

510, Sec. 2, eff. September 1, 2005.

Sec. 62.012. POSTING SAMPLE BALLOT. An election officer shall

post a sample ballot in one or more locations in the polling

place where it can be read by persons waiting to vote.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2003, 78th Leg., ch. 1315, Sec. 24, eff. Jan. 1, 2004.

Sec. 62.013. UNAUTHORIZED POSTING OF SIGNS PROHIBITED. (a) An

election officer commits an offense if the officer knowingly

posts at a polling place, including the area within 100 feet of

an outside door through which a voter may enter the building in

which the polling place is located, a sign, card, poster, or

other similar material that:

(1) is not authorized or required by law; or

(2) is in a form or contains information that is not authorized

or required by law.

(b) A person other than an election officer commits an offense

if the person posts a sign, card, poster, or other similar

material at a polling place, including the 100-foot area

described by Subsection (a).

(c) An offense under this section is a Class C misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 62.014. MODIFICATION OF LIST OF REGISTERED VOTERS. (a) If

a registration correction list is provided for a polling place,

an election officer shall make the changes to the list of

registered voters that are necessary to make it conform to the

registration correction list.

(b) An election officer shall enter "early voting voter" beside

the name of each person on the list of registered voters whose

name appears on the precinct early voting list furnished by the

early voting clerk.

(c) An election officer may make the changes to the list of

registered voters required by this section at a location other

than the polling place before it is opened for voting.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.49; Acts 1991, 72nd

Leg., ch. 554, Sec. 20, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 1349, Sec. 26, eff. Sept. 1, 1997.

Sec. 62.015. PLACING INDELIBLE MARKING INSTRUMENT IN STATION.

(a) An indelible marking instrument shall be placed in each

voting station.

(b) In this section, "indelible marking instrument" means an

instrument that makes marks that cannot easily be removed or

erased.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 5(a), eff. Sept. 1, 1987.



CHAPTER 63. ACCEPTING VOTER

ELECTION CODETITLE 6. CONDUCT OF ELECTIONSCHAPTER 63. ACCEPTING VOTERSec. 63.001. REGULAR PROCEDURE FOR ACCEPTING VOTER. (a) Except as otherwise provided by this code, acceptance of voters shall be conducted as provided by this section and Section 63.0011.(b) On offering to vote, a voter must present the voter's voter registration certificate to an election officer at the polling place.(c) On presentation of a registration certificate, an election officer shall determine whether the voter's name on the registration certificate is on the list of registered voters for the precinct.(d) If the voter's name is on the precinct list of registered voters, the voter shall be accepted for voting.(e) On accepting a voter, an election officer shall indicate beside the voter's name on the list of registered voters that the voter is accepted for voting.(f) After determining whether to accept a voter, an election officer shall return the voter's registration certificate to the voter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1995, 74th Leg., ch. 797, Sec. 38, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 864, Sec. 54, eff. Sept. 1, 1997.

Sec. 63.0011. STATEMENT OF RESIDENCE REQUIRED. (a) Before a voter may be accepted for voting, an election officer shall ask the voter if the voter's residence address on the precinct list of registered voters is current and whether the voter has changed residence within the county. If the voter's address is omitted from the precinct list under Section 18.005(c), the officer shall ask the voter if the voter's residence as listed on the voter's voter registration certificate is current and whether the voter has changed residence within the county.(b) If the voter's residence address is not current because the voter has changed residence within the county, the voter may vote, if otherwise eligible, in the election precinct in which the voter is registered if the voter resides in the county in which the voter is registered and, if applicable:(1) resides in the political subdivision served by the authority ordering the election if the political subdivision is other than the county; or(2) resides in the territory covered by the election in a less-than-countywide election ordered by the governor or a county authority.(c) Before being accepted for voting, the voter must execute and submit to an election officer a statement including:(1) a statement that the voter satisfies the applicable residence requirements prescribed by Subsection (b);(2) all of the information that a person must include in an application to register to vote under Section 13.002; and(3) the date the statement is submitted to the election officer.(d) The voter registrar shall provide to the general custodian of election records a sufficient number of statements of residence for use in each election.(e) The voter registrar shall retain each statement of residence on file with the voter's voter registration application.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 39, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 594, Sec. 7, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 927, Sec. 3, eff. September 1, 2009.

Sec. 63.002. SIGNATURE ROSTER. (a) A signature roster shall be maintained by an election officer at the polling place.(b) A voter who is accepted for voting must sign the roster before the voter is permitted to vote.(c) If the voter cannot sign the voter's name, an election officer shall enter the voter's name with a notation of the reason for the voter's inability to sign the roster.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 55, eff. Sept. 1, 1997.

Sec. 63.003. POLL LIST. (a) A poll list shall be maintained by an election officer at the polling place.(b) The poll list shall be maintained as an original and two copies.(c) An election officer shall enter each accepted voter's name on the list after the voter signs the signature roster. The voters' names shall be entered on the poll list in the same order in which they appear on the signature roster.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 63.004. COMBINATION FORM. (a) The secretary of state may prescribe forms that combine the poll list, the signature roster, or any other form used in connection with the acceptance of voters at polling places with each other or with the list of registered voters. The secretary shall prescribe any special instructions necessary for using the combination forms.(b) The authority responsible for procuring the supplies for an election may furnish combination forms for use at the polling places.(c) If a combination form is used, it shall be maintained in the number of copies specified by this code for the separate form incorporated into it for which the largest number of copies is required.(d) An authority procuring lists of registered voters for use in an election may not require the voter registrar to furnish the lists in combination form without the registrar's consent. A registrar may not require an authority requesting the lists to accept them in combination form without the authority's consent.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 63.005. REGISTRATION OMISSIONS LIST. (a) A registration omissions list shall be maintained by an election officer at the polling place.(b) With respect to each voter who is accepted for voting but whose name is not on the list of registered voters for the precinct in which the voter is accepted, the election officer shall record:(1) the voter's name, residence address, and voter registration number, if known; and(2) a notation of the section of this code under which the voter is accepted that provides for accepting voters who are not on the list.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 56, eff. Sept. 1, 1997.

Sec. 63.006. VOTER WITH CORRECT CERTIFICATE WHO IS NOT ON LIST. (a) A voter who, when offering to vote, presents a voter registration certificate indicating that the voter is currently registered in the precinct in which the voter is offering to vote, but whose name is not on the precinct list of registered voters, shall be accepted for voting.(b) After the voter is accepted, an election officer shall indicate beside the voter's name on the poll list that the voter was accepted under this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 57, eff. Sept. 1, 1997.

Sec. 63.007. VOTER WITH INCORRECT CERTIFICATE WHO IS NOT ON LIST. (a) A voter who, when offering to vote, presents a voter registration certificate indicating that the voter is currently registered in a different precinct from the one in which the voter is offering to vote, and whose name is not on the precinct list of registered voters, shall be accepted for voting if the voter executes an affidavit stating that the voter:(1) is a resident of the precinct in which the voter is offering to vote or is otherwise entitled by law to vote in that precinct;(2) was a resident of the precinct in which the voter is offering to vote at the time that information on the voter's residence address was last provided to the voter registrar;(3) did not deliberately provide false information to secure registration in a precinct in which the voter does not reside; and(4) is voting only once in the election.(b) After the voter is accepted, an election officer shall:(1) indicate beside the voter's name on the poll list that the voter was accepted under this section; and(2) enter on the registration omissions list the precinct of the voter's registration as indicated by the voter's registration certificate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 58, eff. Sept. 1, 1997.

Sec. 63.008. VOTER WITHOUT CERTIFICATE WHO IS ON LIST. (a) A voter who does not present a voter registration certificate when offering to vote, but whose name is on the list of registered voters for the precinct in which the voter is offering to vote, shall be accepted for voting if the voter executes an affidavit stating that the voter does not have the voter's voter registration certificate in the voter's possession at the polling place at the time of offering to vote and the voter presents proof of identification in a form described by Section 63.0101.(b) If the requirements prescribed by Subsection (a) are not met, the voter may be accepted for provisional voting only under Section 63.011.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 59, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1078, Sec. 7, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1349, Sec. 27, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1315, Sec. 25, eff. Jan. 1, 2004.

Sec. 63.009. VOTER WITHOUT CERTIFICATE WHO IS NOT ON LIST. (a) Except as provided by Subsection (b), a voter who does not present a voter registration certificate when offering to vote, and whose name is not on the list of registered voters for the precinct in which the voter is offering to vote, shall be accepted for provisional voting if the voter executes an affidavit in accordance with Section 63.011.(b) If an election officer can determine from the voter registrar that the person is a registered voter of the county and the person presents proof of identification, the affidavits required by Sections 63.007 and 63.008 are substituted for the affidavit required by Section 63.011 in complying with that section. After the voter is accepted under this subsection, an election officer shall also indicate beside the voter's name on the poll list that the voter was accepted under this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan, 1986. Amended by Acts 1993, 73rd Leg., ch. 728, Sec. 14, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1078, Sec. 8, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1349, Sec. 28, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1315, Sec. 26, eff. Jan. 1, 2004.

Sec. 63.0101. DOCUMENTATION OF PROOF OF IDENTIFICATION. The following documentation is acceptable as proof of identification under this chapter:(1) a driver's license or personal identification card issued to the person by the Department of Public Safety or a similar document issued to the person by an agency of another state, regardless of whether the license or card has expired;(2) a form of identification containing the person's photograph that establishes the person's identity;(3) a birth certificate or other document confirming birth that is admissible in a court of law and establishes the person's identity;(4) United States citizenship papers issued to the person;(5) a United States passport issued to the person;(6) official mail addressed to the person by name from a governmental entity;(7) a copy of a current utility bill, bank statement, government check, paycheck, or other government document that shows the name and address of the voter; or(8) any other form of identification prescribed by the secretary of state.

Added by Acts 1997, 75th Leg., ch. 1078, Sec. 10, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1349, Sec. 30, eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 1315, Sec. 27, eff. Jan. 1, 2004.

Sec. 63.0102. USE OF CERTAIN ELECTRONICALLY READABLE INFORMATION. (a) An election officer may access electronically readable information on a driver's license or personal identification card for proof of identification when determining whether a voter shall be accepted for voting.(b) The secretary of state shall prescribe any necessary procedures to implement this section.

Added by Acts 2005, 79th Leg., Ch. 1189, Sec. 1, eff. September 1, 2005.

Sec. 63.011. PROVISIONAL VOTING. (a) A person to whom Section 63.008(b) or 63.009(a) applies may cast a provisional ballot if the person executes an affidavit stating that the person:(1) is a registered voter in the precinct in which the person seeks to vote; and(2) is eligible to vote in the election.(a-1) A person to whom the early voting clerk was required to provide an early voting ballot by mail under Section 86.001 and who did not vote early by mail may cast a provisional ballot on election day if the person executes an affidavit stating that the person:(1) is a registered voter in the precinct in which the person seeks to vote; and(2) did not vote early by mail.(b) A form for an affidavit required by this section shall be printed on an envelope in which the provisional ballot voted by the person may be placed and must include a space for entering the identification number of the provisional ballot voted by the person. The affidavit form may include space for disclosure of any necessary information to enable the person to register to vote under Chapter 13. The secretary of state shall prescribe the form of the affidavit under this section.(c) After executing the affidavit, the person shall be given a provisional ballot for the election. An election officer shall record the number of the ballot on the space provided on the affidavit.(d) An election officer shall enter "provisional vote" on the poll list beside the name of each voter who is accepted for voting under this section.(e) A person who is permitted under a state or federal court order to cast a ballot in an election for a federal office after the time allowed by Subchapter B, Chapter 41, must cast the ballot as a provisional vote in the manner required by this section.

Added by Acts 2003, 78th Leg., ch. 1315, Sec. 28, eff. Jan. 1, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1078, Sec. 1, eff. September 1, 2007.

Sec. 63.012. UNLAWFULLY ACCEPTING OR REFUSING TO ACCEPT VOTER. (a) An election officer commits an offense if the officer knowingly:(1) permits an ineligible voter to vote other than as provided by Section 63.011; or(2) refuses to accept a person for voting whose acceptance is required by this code.(b) An offense under this section is a Class B misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 2003, 78th Leg., ch. 1315, Sec. 29, eff. Jan. 1, 2004.



CHAPTER 64. VOTING PROCEDURES

ELECTION CODE

TITLE 6. CONDUCT OF ELECTIONS

CHAPTER 64. VOTING PROCEDURES

SUBCHAPTER A. VOTING GENERALLY

Sec. 64.001. VOTER TO SELECT AND PREPARE BALLOT. (a) After a

voter is accepted for voting, the voter shall select a ballot, go

to a voting station, and prepare the ballot.

(b) A voter who executes an affidavit in accordance with Section

63.011 shall select a provisional ballot

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1078, Sec. 11, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 1315, Sec. 30, eff. Jan. 1, 2004.

Sec. 64.002. OCCUPANCY OF VOTING STATION. (a) Except as

otherwise provided by this code, only one person at a time may

occupy a voting station.

(b) A child under 18 years of age may accompany the child's

parent to a voting station.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 16, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 864, Sec. 61, eff. Sept. 1, 1997.

Sec. 64.003. MARKING THE BALLOT FOR CANDIDATE ON BALLOT. A vote

for a particular candidate whose name is on the ballot must be

indicated by placing an "X" or other mark that clearly shows the

voter's intent in the square beside the name of the candidate for

whom the voter desires to vote.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 64.004. MARKING THE BALLOT FOR STRAIGHT-PARTY VOTE. In an

election in which a single square is provided on the ballot for

casting a straight-party vote, a straight-party vote must be

indicated by placing an "X" or other mark that clearly shows the

voter's intent in the square beside the name of the appropriate

political party.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 64.005. MARKING THE BALLOT FOR WRITE-IN CANDIDATE. In an

election in which write-in voting is permitted, a vote for a

candidate who is not on the ballot must be indicated by writing

the candidate's name in the appropriate place provided on the

ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 64.006. MARKING THE BALLOT FOR MEASURE. A vote on a

particular measure must be indicated by placing an "X" or other

mark that clearly shows the voter's intent in the appropriate

square that is beside the proposition and that indicates the way

the voter desires to vote on the measure.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 64.007. SPOILED BALLOT. (a) If a voter mismarks, damages,

or otherwise spoils the ballot in the process of voting, the

voter is entitled to receive a new ballot by returning the

spoiled ballot to an election officer.

(b) A voter is not entitled to receive more than three ballots.

(c) An election officer shall maintain a register of spoiled

ballots at the polling place. An election officer shall enter on

the register the name of each voter who returns a spoiled ballot

and the spoiled ballot's number.

(d) After making the appropriate entry on the register, the

election officer shall deposit the spoiled ballot in ballot box

no. 4.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 64.008. DEPOSITING BALLOT. (a) Except as provided by

Subsection (b), after a voter has marked the ballot, the voter

shall fold the ballot to conceal the way it is marked but to

expose the presiding judge's signature, and shall deposit it in

the ballot box used for the deposit of marked ballots.

(b) After a voter has marked a provisional ballot, the voter

shall enclose the ballot in the envelope on which the voter's

executed affidavit is printed. The person shall seal the envelope

and deposit it in a box available for the deposit of provisional

ballots.

(c) At the time a person casts a provisional ballot under

Subsection (b), an election officer shall give the person written

information describing how the person may use the free access

system established under Section 65.059 to obtain information on

the disposition of the person's vote.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2003, 78th Leg., ch. 1315, Sec. 31, eff. Jan. 1, 2004.

Sec. 64.009. VOTER UNABLE TO ENTER POLLING PLACE. (a) If a

voter is physically unable to enter the polling place without

personal assistance or likelihood of injuring the voter's health,

on the voter's request, an election officer shall deliver a

ballot to the voter at the polling place entrance or curb.

(b) The regular voting procedures may be modified by the

election officer to the extent necessary to conduct voting under

this section.

(c) After the voter is accepted for voting, the voter shall mark

the ballot and give it to the election officer who shall deposit

it in the ballot box.

(d) On the voter's request, a person accompanying the voter

shall be permitted to select the voter's ballot and deposit the

ballot in the ballot box.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 62, eff. Sept. 1, 1997.

Sec. 64.010. UNLAWFULLY PERMITTING OR PREVENTING DEPOSIT OF

BALLOT. (a) An election officer commits an offense if the

officer:

(1) permits a person to deposit in the ballot box a ballot that

the officer knows was not provided at the polling place to the

voter who is depositing the ballot or for whom the deposit is

made; or

(2) prevents the deposit in the ballot box of a marked and

properly folded ballot that was provided at the polling place to

the voter who is depositing it or for whom the deposit is

attempted.

(b) An offense under this section is a Class B misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 64.011. UNLAWFULLY DEPOSITING BALLOT. (a) A person

commits an offense if the person deposits or attempts to deposit

in a ballot box a ballot that was not provided to the person who

is depositing the ballot or for whom the deposit is made or

attempted.

(b) An offense under this section is a Class A misdemeanor

unless the person is convicted of an attempt. In that case, the

offense is a Class B misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 64.012. ILLEGAL VOTING. (a) A person commits an offense

if the person:

(1) votes or attempts to vote in an election in which the person

knows the person is not eligible to vote;

(2) knowingly votes or attempts to vote more than once in an

election;

(3) knowingly impersonates another person and votes or attempts

to vote as the impersonated person; or

(4) knowingly marks or attempts to mark another person's ballot

without the consent of that person.

(b) An offense under this section is a felony of the third

degree unless the person is convicted of an attempt. In that

case, the offense is a Class A misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 63, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 393, Sec. 3, eff. Sept. 1, 2003.

SUBCHAPTER B. ASSISTING VOTER

Sec. 64.031. ELIGIBILITY FOR ASSISTANCE. A voter is eligible to

receive assistance in marking the ballot, as provided by this

subchapter, if the voter cannot prepare the ballot because of:

(1) a physical disability that renders the voter unable to write

or see; or

(2) an inability to read the language in which the ballot is

written.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 64.032. PERSONS PROVIDING ASSISTANCE. (a) Except as

provided by Subsection (c), on a voter's request for assistance

in marking the ballot, two election officers shall provide the

assistance.

(b) If a voter is assisted by election officers in the general

election for state and county officers, each officer must be

aligned with a different political party unless there are not two

or more election officers serving the polling place who are

aligned with different parties.

(c) On the voter's request, the voter may be assisted by any

person selected by the voter other than the voter's employer, an

agent of the voter's employer, or an officer or agent of a labor

union to which the voter belongs.

(d) If assistance is provided by a person of the voter's choice,

an election officer shall enter the person's name and address on

the poll list beside the voter's name.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 64.0321. DEFINITION. For purposes of this subchapter and

Sections 85.035 and 86.010, assisting a voter includes the

following conduct by a person other than the voter that occurs

while the person is in the presence of the voter's ballot or

carrier envelope:

(1) reading the ballot to the voter;

(2) directing the voter to read the ballot;

(3) marking the voter's ballot; or

(4) directing the voter to mark the ballot.

Added by Acts 2003, 78th Leg., ch. 393, Sec. 4, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 640, Sec. 1, eff. June 20, 2003.

Sec. 64.033. READING BALLOT TO VOTER. (a) If a voter is

assisted by election officers, one of them shall read the entire

ballot to the voter unless the voter tells the officer that the

voter desires to vote only on certain offices or measures. In

that case, the officer shall read those items on the ballot

specified by the voter.

(b) If a voter is assisted by a person of the voter's choice, an

election officer shall ask the voter being assisted whether the

voter wants the entire ballot read to the voter. If so, the

officer shall instruct the person assisting the voter to read the

entire ballot to the voter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 64, eff. Sept. 1, 1997.

Sec. 64.034. OATH. A person selected to provide assistance to a

voter must take the following oath, administered by an election

officer at the polling place, before providing assistance:

"I swear (or affirm) that I will not suggest, by word, sign, or

gesture, how the voter should vote; I will confine my assistance

to answering the voter's questions, to stating propositions on

the ballot, and to naming candidates and, if listed, their

political parties; and I will prepare the voter's ballot as the

voter directs."

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 64.035. DEPOSITING BALLOT. After assistance has been

provided in marking a ballot, the ballot shall be folded and

deposited in the ballot box by the voter or, on the voter's

request, by the person assisting the voter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 64.036. UNLAWFUL ASSISTANCE. (a) A person commits an

offense if the person knowingly:

(1) provides assistance to a voter who is not eligible for

assistance;

(2) while assisting a voter prepares the voter's ballot in a way

other than the way the voter directs or without direction from

the voter;

(3) while assisting a voter suggests by word, sign, or gesture

how the voter should vote; or

(4) provides assistance to a voter who has not requested

assistance or selected the person to assist the voter.

(b) A person commits an offense if the person knowingly assists

a voter in violation of Section 64.032(c).

(c) An election officer commits an offense if the officer

knowingly permits a person to provide assistance:

(1) to a voter who is not eligible for assistance; or

(2) in violation of Section 64.032(c).

(d) An offense under this section is a Class A misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2003, 78th Leg., ch. 393, Sec. 5, eff. Sept. 1, 2003.

Sec. 64.037. UNAUTHORIZED ASSISTANCE VOIDS BALLOT. If

assistance is provided to a voter who is not eligible for

assistance, the voter's ballot may not be counted.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 65. COUNTING VOTES AND PREPARING RETURNS

ELECTION CODE

TITLE 6. CONDUCT OF ELECTIONS

CHAPTER 65. COUNTING VOTES AND PREPARING RETURNS

SUBCHAPTER A. COUNTING VOTES GENERALLY

Sec. 65.001. COUNTING OFFICERS. At each polling place, the

ballots shall be counted by one or more teams of election

officers assigned by the presiding judge. Each team must consist

of two or more election officers.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 65.002. TIME FOR COUNTING. (a) Subject to Subsection (b),

the presiding judge may direct the counting of ballots to occur

at any time after the polls have been open for one hour.

(b) While the polls are open and until voting is concluded after

the polls close, the ballot box for the deposit of voters' marked

ballots may not be opened for the purpose of counting the ballots

unless there are at least 10 ballots in the box.

(c) After the polls close or the last voter has voted, whichever

is later, the counting of ballots shall be conducted continuously

until all the ballots are counted.

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1235, Sec.

26(5), eff. September 1, 2009.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 26(5), eff. September 1, 2009.

Sec. 65.003. ROTATING BALLOT BOXES NO. 1 AND NO. 2. (a) If the

counting of the ballots is to begin before voting is concluded,

ballot box no. 1 and ballot box no. 2 shall be used on a rotating

basis at the polling place.

(b) When either ballot box no. 1 or no. 2 containing marked

ballots is delivered to the election officers counting the

ballots, the other box shall be immediately made available for

the deposit of marked ballots.

(c) Before the ballot box is positioned for the receipt of

marked ballots, an election officer shall examine it, remove its

contents, and lock the box.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 65.004. TALLY LISTS. Three original tally lists shall be

maintained at the polling place to record the number of votes

received for the candidates and for and against the measures

voted on.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 65.005. TALLYING THE VOTES. (a) One member of the

counting team shall examine each ballot and clearly announce the

name of each candidate for whom a vote has been received or

whether a vote has been received for or against a measure. The

other members of the counting team shall record the votes on the

tally lists as they are announced.

(b) The counting team shall compare the tally lists periodically

to determine whether discrepancies exist among them. If a

discrepancy is discovered, the ballots shall be recounted and the

necessary corrections shall be made on the lists.

(c) On completing the count, each member of the counting team

assigned to tally votes shall compute the total number of votes

tallied on the list the member has kept and enter the totals on

the tally list. After verifying that the three lists are in

agreement, each counting officer shall sign the list that the

officer has kept.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1078, Sec. 12, eff. Sept. 1, 1997.

Sec. 65.006. REPLACING MEMBER OF COUNTING TEAM. (a) A member

of a counting team may not be replaced after vote tallying is

begun unless each existing discrepancy among the three tally

lists is corrected before the replacement is made.

(b) If a counting officer is replaced on a counting team after

the tallying is begun, the officer to be replaced shall certify

the accuracy of the list the officer has kept, as of the time of

the replacement, by signing the list at that time.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 65.007. TALLYING STRAIGHT-PARTY VOTES. (a) In an election

in which a single square is provided on the ballot for casting a

straight-party vote, the tally lists shall contain spaces for

tallying those votes.

(b) Except as provided by Subsection (c) or (d), each

straight-party vote shall be tallied for the party receiving the

vote instead of being tallied for the individual candidates of

the party. The total number of straight-party votes tallied for

each party shall be added to the total votes received for each of

the party nominees individually.

(c) If a ballot indicates a straight-party vote and a vote for

an opponent of one or more of that party's nominees, a vote shall

be counted for the opponent and for each of the party's other

nominees whether or not any of those nominees have received

individual votes.

(d) If a ballot indicates straight-party votes for more than one

party, those votes may not be tallied and a vote shall be counted

for each candidate receiving an individual vote if no other

individual votes are received in that race. If no candidate

receives an individual vote, the portion of the ballot for

offices may not be counted.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 17, eff. Sept. 1, 1993.

Sec. 65.008. TALLYING WRITE-IN VOTES. (a) In an election in

which write-in voting is permitted, the name of a write-in

candidate shall be entered on the tally list and votes for that

candidate shall be tallied in the same manner as votes for a

candidate whose name appears on the ballot.

(b) A write-in vote may not be counted if a sticker containing a

candidate's name is affixed to the ballot by the voter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 65.009. COUNTING IRREGULARLY MARKED BALLOT. (a) Failure

to mark a ballot in strict conformity with this code does not

invalidate the ballot.

(b) Marking the ballot by marking through the names of

candidates for whom or the statements beside the propositions for

which the voter does not desire to vote does not invalidate the

ballot.

(c) A vote on an office or measure shall be counted if the

voter's intent is clearly ascertainable unless other law

prohibits counting the vote.

(d) The intent of the voter in marking a ballot may be

determined by:

(1) a distinguishing mark adjacent to the name of a candidate or

political party or a voting choice associated with a proposition;

(2) an oval, box, or similar marking clearly drawn around the

name of a candidate or political party or a voting choice

associated with a proposition;

(3) a line drawn through:

(A) the names of all candidates in a manner that indicates a

preference for the candidates not marked if the names of the

candidates not marked do not exceed the number of persons that

may be elected to that office;

(B) the name of each political party except one in a manner that

clearly indicates a preference for the political party not

marked; or

(C) a voting choice associated with a proposition in a manner

that clearly indicates a preference for the other voting choice

associated with the proposition; or

(4) any other evidence that clearly indicates the intent of the

voter in choosing a candidate or political party or deciding on a

proposition.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2003, 78th Leg., ch. 1315, Sec. 33, eff. Jan. 1, 2004.

Sec. 65.010. BALLOTS NOT COUNTED. (a) The following ballots

may not be counted:

(1) a ballot that is not provided to the voter at the polling

place;

(2) two or more ballots that are folded together in a manner

indicating that they were folded together when deposited in the

ballot box;

(3) a write-in envelope containing a write-in vote without an

attached ballot;

(4) a ballot that has not been deposited in the ballot box used

for the deposit of marked ballots; or

(5) a provisional ballot that is not accepted under Subchapter

B.

(b) If a ballot is unnumbered or the signature of the presiding

judge does not appear on the back of a ballot, the presiding

judge shall examine it to determine whether the ballot is not to

be counted under Subsection (a)(1).

(c) If a ballot is not counted, an election officer shall

indicate on the back of the ballot the reason for not counting

it.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 18, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 1078, Sec. 13, eff. Sept. 1, 1997; Acts

2003, 78th Leg., ch. 1315, Sec. 34, eff. Jan. 1, 2004.

Sec. 65.011. OVERVOTING. Except as provided by Section

65.007(c) or (d), if a voter marks the ballot for more candidates

for an office than the number of persons to be elected for that

office, none of the votes may be counted for that office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 19, eff. Sept. 1, 1993.

Sec. 65.012. DEPOSITING BALLOT IN BALLOT BOX NO. 3. (a) After

a ballot is counted, it shall be deposited in ballot box no. 3.

(b) A voted ballot that is not counted shall also be deposited

in ballot box no. 3.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 65.013. BALLOT REGISTER. (a) Each presiding judge shall

prepare a ballot register as provided by this section.

(b) The register must state:

(1) the total number of ballots received for conducting voting

at the polling place;

(2) the number of defectively printed ballots received;

(3) the number of ballots provided to voters as indicated by the

number of voters on the poll list;

(4) the number of spoiled ballots returned by voters; and

(5) the number of unused ballots that are not accounted for as

defectively printed ballots.

(c) The ballot register shall be prepared as an original and one

copy, and on completing the register, the presiding judge shall

sign each one to certify its accuracy.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 65.014. PREPARING THE PRECINCT RETURNS. (a) On completion

of the vote count, the presiding judge shall prepare the returns

of the election for the precinct.

(b) The returns must state:

(1) the total number of voters who voted at the polling place as

indicated by the poll list; and

(2) the total number of votes counted for each candidate and for

and against each measure.

(c) The returns shall be prepared as an original and three

copies, and on completing the returns, the presiding judge shall

sign each one to certify its accuracy.

(d) A presiding judge commits an offense if the judge knowingly

fails:

(1) to include in the precinct returns the applicable

information required by this code; or

(2) to complete the returns in time for them to be delivered by

the deadline prescribed by Section 66.053(c) for delivery of the

precinct election records.

(e) An offense under Subsection (d) is a Class B misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 65.015. ANNOUNCING PARTIAL RESULTS. (a) Subject to

Subsection (b), after the polls close and the last voter has

voted, the presiding judge may announce the status of the vote

count from time to time.

(b) The local canvassing authority may require the announcements

or prohibit them.

(c) The announcements shall be made at the entrance to the

polling place.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER B. VERIFICATION AND COUNTING OF PROVISIONAL BALLOTS

Sec. 65.051. DUTY OF EARLY VOTING BALLOT BOARD. (a) The early

voting ballot board shall verify and count provisional ballots as

provided by this subchapter not later than the seventh day after

the date of an election.

(b) Except as provided by this subchapter, the conduct of the

board is governed by the same procedures as are provided by

Chapter 87.

Added by Acts 2003, 78th Leg., ch. 1315, Sec. 35, eff. Jan. 1,

2004.

Sec. 65.052. DUTY OF VOTER REGISTRAR. The secretary of state

shall prescribe procedures by which the voter registrar of the

county in which a provisional ballot is cast shall provide

assistance to the early voting ballot board in executing its

authority under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1315, Sec. 35, eff. Jan. 1,

2004.

Sec. 65.053. DELIVERY OF PROVISIONAL BALLOTS. The presiding

judge of an election precinct shall deliver in person to the

general custodian of election records the box containing each

envelope containing a provisional ballot that was cast in the

precinct. The secretary of state shall prescribe procedures by

which the early voting ballot board may have access to the

provisional ballots as necessary to implement this subchapter.

Added by Acts 2003, 78th Leg., ch. 1315, Sec. 35, eff. Jan. 1,

2004.

Sec. 65.054. ACCEPTING PROVISIONAL BALLOT. (a) The early

voting ballot board shall examine each affidavit executed under

Section 63.011 and determine whether to accept the provisional

ballot of the voter who executed the affidavit.

(b) A provisional ballot may be accepted only if the board

determines that, from the information in the affidavit or

contained in public records, the person is eligible to vote in

the election and has not previously voted in that election.

(c) If a provisional ballot is accepted, the board shall enter

the voter's name on a list of voters whose provisional ballots

are accepted.

(d) If a provisional ballot is rejected, the board shall

indicate the rejection by marking "rejected" on the envelope

containing the provisional ballot.

Added by Acts 2003, 78th Leg., ch. 1315, Sec. 35, eff. Jan. 1,

2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1078, Sec. 2, eff. September 1, 2007.

Sec. 65.055. DISPOSITION OF ACCEPTED PROVISIONAL BALLOT AND

AFFIDAVIT. (a) The early voting ballot board shall open each

envelope containing an accepted provisional ballot without

defacing the affidavit located on the outside of the envelope and

shall remove the ballot.

(b) The board shall place the ballot in a ballot box containing

all the provisional ballots accepted for voting in the election.

(c) For each accepted provisional ballot, the board shall place

the corresponding envelope on which is printed the voter's

affidavit executed under Section 63.011 in a sealed envelope and

shall deliver the envelope to the general custodian of election

records, to be retained for the period for preserving precinct

election returns.

Added by Acts 2003, 78th Leg., ch. 1315, Sec. 35, eff. Jan. 1,

2004.

Sec. 65.056. DISPOSITION OF REJECTED PROVISIONAL BALLOT. (a)

If the affidavit on the envelope of a rejected provisional ballot

contains the information necessary to enable the person to

register to vote under Chapter 13, the voter registrar shall make

a copy of the affidavit under procedures prescribed by the

secretary of state. The voter registrar shall treat the copy as

an application for registration under Chapter 13.

(b) The early voting ballot board shall place the envelopes

containing rejected provisional ballots in an envelope and shall

seal the envelope. More than one envelope may be used if

necessary.

(c) The envelope for the rejected provisional ballots must

indicate the date and identity of the election, be labeled

"rejected provisional ballots," and be signed by the board's

presiding judge.

(d) A board member shall deliver the envelope containing the

rejected provisional ballots to the general custodian of election

records to be preserved for the period for preserving the

precinct election records. The envelope may not be placed in the

box containing the accepted provisional ballots.

Added by Acts 2003, 78th Leg., ch. 1315, Sec. 35, eff. Jan. 1,

2004.

Sec. 65.057. PROCESSING ACCEPTED PROVISIONAL BALLOTS. (a) The

early voting ballot board shall count accepted provisional

ballots as follows:

(1) for ballots to be counted manually, in the manner provided

by Subchapter D, Chapter 87;

(2) for ballots to be counted by automatic tabulating equipment

at a central counting station, in the manner provided by

Subchapter F, Chapter 87; and

(3) for ballots to be counted by any other means, in the manner

provided by rules adopted by the secretary of state.

(b) On counting the ballots under this section, the board shall

report the results to the local canvassing authority for the

election.

Added by Acts 2003, 78th Leg., ch. 1315, Sec. 35, eff. Jan. 1,

2004.

Sec. 65.058. PRESERVATION OF PROVISIONAL VOTING RECORDS

GENERALLY. The returns of provisional ballots that are accepted,

the accepted ballots, and other provisional voting records shall

be preserved after the election in the same manner as the

corresponding precinct election returns.

Added by Acts 2003, 78th Leg., ch. 1315, Sec. 35, eff. Jan. 1,

2004.

Sec. 65.059. NOTICE TO PROVISIONAL VOTER. The secretary of

state shall prescribe procedures to implement a system to allow a

person who casts a provisional ballot under Section 63.011 to

obtain access free of charge to information on the disposition of

the person's ballot. The system:

(1) must allow the person to determine whether the person's

ballot was counted, and, if the person's ballot was not accepted,

must indicate the reason why;

(2) must provide the information only to the person who cast the

provisional ballot; and

(3) may involve the use of a toll-free telephone number or the

Internet.

Added by Acts 2003, 78th Leg., ch. 1315, Sec. 35, eff. Jan. 1,

2004.

Sec. 65.060. DISCLOSURE OF SOCIAL SECURITY, DRIVER'S LICENSE, OR

PERSONAL IDENTIFICATION NUMBER ON PROVISIONAL BALLOT AFFIDAVIT.

A social security number, Texas driver's license number, or

number of a personal identification card issued by the Department

of Public Safety furnished on a provisional ballot affidavit is

confidential and does not constitute public information for

purposes of Chapter 552, Government Code. The general custodian

of election records shall ensure that a social security number,

Texas driver's license number, or number of a personal

identification card issued by the Department of Public Safety is

excluded from disclosure.

Added by Acts 2005, 79th Leg., Ch.

1107, Sec. 1.13, eff. September 1, 2005.



CHAPTER 66. DISPOSITION OF RECORDS AND SUPPLIES AFTER ELECTION

ELECTION CODE

TITLE 6. CONDUCT OF ELECTIONS

CHAPTER 66. DISPOSITION OF RECORDS AND SUPPLIES AFTER ELECTION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 66.001. GENERAL CUSTODIAN OF ELECTION RECORDS. The general

custodian of election records is:

(1) the county clerk of each county wholly or partly situated in

the territory covered by the election, for an election ordered by

the governor or by a county authority or for a primary election;

(2) the city secretary, for an election ordered by a city

authority; and

(3) the secretary of the political subdivision's governing body

or, if the governing body has no secretary, the governing body's

presiding officer, for an election ordered by an authority of a

political subdivision other than a county or city.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 66.002. PRECINCT ELECTION RECORDS. In this chapter,

"precinct election records" means the precinct election returns,

voted ballots, and other records of an election that are

assembled and distributed under this chapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 66.003. ENVELOPES FOR DISTRIBUTION OF RECORDS. (a) Four

envelopes shall be furnished to each polling place for use in

assembling and distributing the precinct election records.

(b) The envelopes shall be labeled and addressed as follows:

(1) "Envelope No. 1," addressed to the presiding officer of the

local canvassing authority;

(2) "Envelope No. 2," addressed to the general custodian of

election records;

(3) "Envelope No. 3," addressed to the presiding judge; and

(4) "Envelope No. 4," addressed to the voter registrar.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 12(b), eff. Sept. 1, 1987;

Acts 1997, 75th Leg., ch. 1078, Sec. 14, eff. Sept. 1, 1997; Acts

2003, 78th Leg., ch. 1315, Sec. 36, eff. Jan. 1, 2004.

SUBCHAPTER B. ASSEMBLING RECORDS FOR DISTRIBUTION

Sec. 66.021. ASSEMBLING ELECTION RECORDS. (a) On completing

the election returns for the precinct, the presiding judge shall

assemble the precinct election records and place them in the

appropriate envelopes and ballot boxes for distribution.

(b) The judge shall seal envelopes no. 1, no. 2, and no. 4 and

lock ballot boxes no. 3 and no. 4 as soon as they are ready for

distribution.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 12(b), eff. Sept. 1, 1987;

Acts 1997, 75th Leg., ch. 1078, Sec. 15, eff. Sept. 1, 1997; Acts

2003, 78th Leg., ch. 1315, Sec. 37, eff. Jan. 1, 2004.

Sec. 66.022. CONTENTS OF ENVELOPE NO. 1. Envelope no. 1 must

contain:

(1) the original of the election returns for the precinct; and

(2) a tally list.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 66.023. CONTENTS OF ENVELOPE NO. 2. Envelope no. 2 must

contain:

(1) a copy of the precinct returns;

(2) a tally list;

(3) the original of the poll list;

(4) the signature roster;

(5) the precinct early voting list;

(6) any affidavits completed at the polling place except

affidavits required to be placed in envelope no. 4; and

(7) any certificates of appointment of watchers.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 12(b), eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 203, Sec. 2.50; Acts 1991, 72nd Leg.,

ch. 554, Sec. 21, eff. Sept. 1, 1991.

Sec. 66.024. CONTENTS OF ENVELOPE NO. 3. Envelope no. 3 must

contain:

(1) a copy of the precinct returns;

(2) a copy of the poll list; and

(3) a copy of the ballot register.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 66.0241. CONTENTS OF ENVELOPE NO. 4. Envelope no. 4 must

contain:

(1) the precinct list of registered voters;

(2) the registration correction list;

(3) the registration omissions list;

(4) any statements of residence executed under Section 63.0011;

and

(5) any affidavits executed under Section 63.007 or 63.011.

Added by Acts 1987, 70th Leg., ch. 54, Sec. 12(b), eff. Sept. 1,

1987. Amended by Acts 1993, 73rd Leg., ch. 916, Sec. 24, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 797, Sec. 40, eff. Sept.

1, 1995; Acts 2003, 78th Leg., ch. 1315, Sec. 38, eff. Jan. 1,

2004.

Sec. 66.025. CONTENTS OF BALLOT BOX NO. 3. (a) Ballot box no.

3 must contain:

(1) the voted ballots;

(2) a copy of the precinct returns;

(3) a tally list; and

(4) a copy of the poll list.

(b) The copy of the poll list may be placed in a container other

than ballot box no. 3 on approval by the secretary of state if

the secretary determines that placement in the other container is

more suitable for a particular election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 18, eff. Sept. 1, 1987;

Acts 1987, 70th Leg., ch. 500, Sec. 1, eff. Sept. 1, 1987.

Sec. 66.026. CONTENTS OF BALLOT BOX NO. 4. Ballot box no. 4

must contain:

(1) the original of the ballot register;

(2) the register of spoiled ballots;

(3) any spoiled ballots;

(4) any defectively printed ballots;

(5) any envelope containing cancellation requests and canceled

ballots; and

(6) any other unused ballots.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 20, eff. Sept. 1, 1993.

SUBCHAPTER C. DISPOSITION OF RECORDS AND SUPPLIES

Sec. 66.051. DISTRIBUTION OF ELECTION RECORDS. (a) The

presiding judge shall deliver envelope no. 1 in person to the

presiding officer of the local canvassing authority. If the

presiding officer of the local canvassing authority is

unavailable, the envelope shall be delivered to the general

custodian of election records who shall then deliver it to the

local canvassing authority before the time set for convening the

local canvass.

(b) The presiding judge shall deliver envelope no. 2, ballot box

no. 3, and ballot box no. 4 and its key in person to the general

custodian of election records.

(c) The presiding judge shall retain envelope no. 3.

(d) The presiding judge shall deliver envelope no. 4 in person

to the voter registrar. If the voter registrar is unavailable,

the envelope shall be delivered to the general custodian of

election records, who shall deliver it to the voter registrar on

the next regular business day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 12(b), eff. Sept. 1, 1987;

Acts 1993, 73rd Leg., ch. 728, Sec. 21, eff. Sept. 1, 1993; Acts

1997, 75th Leg., ch. 1078, Sec. 17, eff. Sept. 1, 1997; Acts

2003, 78th Leg., ch. 1315, Sec. 39, eff. Jan. 1, 2004.

Sec. 66.052. DELIVERY BY ELECTION CLERK. A delivery of election

records or supplies that is to be performed by the presiding

judge may be performed by an election clerk designated by the

presiding judge.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 66.053. TIME FOR DELIVERING ELECTION RECORDS. (a) The

precinct election records shall be delivered to the appropriate

authorities immediately after the precinct returns are completed.

(b) If the presiding judge determines that the ballots will not

be counted in time to allow delivery of the precinct election

records by 2 a.m. of the day after election day, the presiding

judge, between midnight of election day and 1 a.m. of the

following day, shall notify the general custodian of election

records by telephone of:

(1) the total number of voters who voted at the polling place as

indicated by the poll list;

(2) the vote totals tallied for each candidate and for and

against each measure at the time of notification; and

(3) the expected time of finishing the count.

(c) The precinct election records shall be delivered not later

than 24 hours after the polls close in each election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 66.054. FAILURE TO DELIVER ELECTION RETURNS AND VOTED

BALLOTS. (a) An election officer responsible for delivering

precinct election returns or voted ballots commits an offense if

the officer:

(1) fails to make the delivery to the appropriate authority;

(2) fails to make the delivery by the deadline prescribed by

Section 66.053(c); or

(3) fails to prevent another person from handling in an

unauthorized manner the returns or voted ballots that the officer

is responsible for delivering while they are in the officer's

custody.

(b) If the officer is an election clerk, it is an exception to

the application of Subsection (a)(2) that the election clerk did

not receive the returns from the presiding judge in time to

permit a timely delivery.

(c) An offense under this section is a Class B misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 66.055. JUDICIAL IMPOUNDMENT OF ELECTION RECORDS. (a) If

the precinct election records are not delivered by the deadline

prescribed by Section 66.053(c), on application by a member of

the canvassing authority, a district judge shall order the

precinct election records to be impounded.

(b) The district judge shall supervise the activities necessary

to complete the count, prepare the precinct returns, and

distribute the records.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 66.056. UNOFFICIAL TABULATION OF PRECINCT RESULTS. (a) As

the general custodian of election records receives the precinct

election records from each polling place, the custodian shall:

(1) open the envelopes and remove the precinct election returns;

and

(2) prepare a tabulation stating for each candidate and for and

against each measure:

(A) the total number of votes received in each precinct; and

(B) the sum of the precinct totals tabulated under Paragraph

(A).

(b) The custodian shall periodically make a public announcement

of the current state of the tabulation made under Subsection (a).

(c) The tabulation made under Subsection (a) is unofficial and

does not affect the outcome of the election.

(d) The custodian shall preserve the unofficial tabulation for

the period for preserving the precinct election records.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 66.057. REGULATING PUBLIC INSPECTION OF CERTAIN ELECTION

RECORDS. (a) The election returns for a particular precinct

that are delivered to the general custodian of election records

do not become public information until the custodian completes

the unofficial tabulation of the results for that precinct.

(b) The general custodian of election records or the custodian's

designee shall be present at all times when the records delivered

in ballot box no. 4 are inspected.

(c) The election records in envelope no. 3 become public

information when delivery of the precinct election records is

completed.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 65, eff. Sept. 1, 1997.

Sec. 66.058. PRESERVATION OF PRECINCT ELECTION RECORDS. (a)

Except as otherwise provided by this code, the precinct election

records shall be preserved by the authority to whom they are

distributed for at least 22 months after election day.

(b) For a period of at least 60 days after the date of the

election, the voted ballots shall be preserved securely in a

locked room in the locked ballot box in which they are delivered

to the general custodian of election records. On the 61st day

after election day, the general custodian of election records

may:

(1) require a person who has possession of a key that operates

the lock on a ballot box containing voted ballots to return the

key to the custodian; and

(2) unlock the ballot box and transfer the voted ballots to

another secure container for the remainder of the preservation

period.

(b-1) Except as permitted by this code, a ballot box or other

secure container containing voted ballots may not be opened

during the preservation period.

(c) If during the preservation period an authorized entry is

made into a ballot box or other secure container containing voted

ballots, when the purpose for the entry is fulfilled, the box or

container shall be relocked or resecured, and the box and key or

secure container returned to the custodian.

(d) A custodian of a ballot box or secure container containing

voted ballots commits an offense if, during the preservation

period prescribed by Subsection (a), the custodian:

(1) makes an unauthorized entry into the box or container; or

(2) fails to prevent another person from handling the box or

container in an unauthorized manner or from making an

unauthorized entry into the box or container.

(e) An offense under Subsection (d) is a Class A misdemeanor.

(f) The records in ballot box no. 4 may be preserved in that box

or by any other method chosen by the custodian. If the records

are removed from the box, they may not be commingled with any

other election records kept by the custodian.

(g) Electronic records created under Chapter 129 shall be

preserved in a secure container.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1078, Sec. 18, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 1315, Sec. 40, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

950, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1197, Sec. 1, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1197, Sec. 2, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

682, Sec. 1, eff. September 1, 2009.

Sec. 66.059. RETRIEVING ERRONEOUSLY PLACED ELECTION RECORDS.

(a) On written application by the presiding officer of the local

canvassing authority or the presiding judge of the election

precinct, a district judge of the county in which a ballot box

containing voted ballots is in custody may order the box opened

to retrieve an election record that was erroneously placed in the

box.

(b) The district judge shall post a notice of the date, hour,

and place for opening the box on the bulletin board used for

posting notices of the meetings of the governing body of the

political subdivision served by the general custodian of election

records. The notice must remain posted continuously for the 24

hours immediately preceding the hour set for opening the box.

(c) Any interested person may observe the opening of the box.

(d) The district judge shall issue the orders necessary to

safeguard the contents of a ballot box opened under this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1078, Sec. 19, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 1315, Sec. 41, eff. Jan. 1, 2004.

Sec. 66.060. DELIVERY AND PRESERVATION OF KEY TO BALLOT BOX NO.

3. (a) The presiding judge shall deliver the key to ballot box

no. 3 in person to the following authority:

(1) the sheriff, for an election ordered by the governor or a

county authority or for a primary election, except that in a year

in which the office of sheriff is regularly on the ballot the

presiding judge shall deliver the key to the county judge, and if

both those offices are on the same ballot because of the filling

of an unexpired term the key shall be delivered to the county

auditor or to a designated member of the commissioners court who

is not on the ballot and who is appointed by the court if the

county does not have a county auditor;

(2) the chief of police or city marshal, for an election ordered

by a city authority; or

(3) the constable of the justice precinct in which the office of

the political subdivision's governing body is located, or if the

office of constable is vacant, the sheriff of the county in which

the governing body's office is located, for an election ordered

by an authority of a political subdivision other than a county or

city.

(b) The ballot box key shall be delivered at the same time as

the precinct election records.

(c) The custodian of the key to ballot box no. 3 shall keep the

key for the period for preserving the precinct election records

except for the time the key is temporarily out of the custodian's

custody in accordance with this code.

(d) A person commits an offense if the person is the custodian

of the key to a ballot box containing voted ballots and, during

the period for keeping the key, the person knowingly relinquishes

custody of the key except as permitted by law. An offense under

this subsection is a Class B misdemeanor.

(e) After the period for keeping a key to ballot box no. 3

expires, the key's custodian shall return the key to the

custodian of the ballot box.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 430, Sec. 1, eff. Sept. 1, 1989;

Acts 1997, 75th Leg., ch. 864, Sec. 66, eff. Sept. 1, 1997.

Sec. 66.061. CUSTODY OF LIST OF REGISTERED VOTERS TO BE REUSED

IN SUBSEQUENT ELECTION. The custodian of a precinct list of

registered voters that is to be reused in a subsequent election

occurring during the preservation period shall return the list to

the authority responsible for delivering the election supplies

not earlier than the fourth day before the date it is needed for

the subsequent election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 66.062. RETURNING EQUIPMENT AND SUPPLIES. (a) At the same

time the precinct election records are delivered, the unused

election supplies shall be delivered to the authority responsible

for distributing the election supplies.

(b) The presiding judge shall follow the directions of the

authority responsible for distributing the election supplies

regarding the storage or return after the election of ballot

boxes no. 1 and no. 2, the keys to those boxes, voting booths,

and other election equipment.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Renumbered from Election Code Sec. 66.063 and amended by Acts

1987, 70th Leg., ch. 54, Sec. 12(b), eff. Sept. 1, 1987.



CHAPTER 67. CANVASSING ELECTIONS

ELECTION CODE

TITLE 6. CONDUCT OF ELECTIONS

CHAPTER 67. CANVASSING ELECTIONS

Sec. 67.001. APPLICABILITY OF CHAPTER. This chapter applies to

each general or special election conducted in this state.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 67.002. CANVASS OF PRECINCT RETURNS. (a) Except as

otherwise provided by law, the precinct election returns for each

election shall be canvassed by the following authority:

(1) for an election ordered by the governor or by a county

authority, the commissioners court of each county in which the

election is held; and

(2) for an election ordered by an authority of a political

subdivision other than a county, the political subdivision's

governing body.

(b) The canvass of precinct returns shall be conducted in

accordance with this chapter except as otherwise provided by this

code.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 67.003. TIME FOR LOCAL CANVASS. (a) Except as provided by

Subsection (b), each local canvassing authority shall convene to

conduct the local canvass at the time set by the canvassing

authority's presiding officer not earlier than the eighth day or

later than the 11th day after election day.

(b) For an election held on the uniform election date in May,

the local canvass must occur not later than the 11th day after

election day and not earlier than the later of:

(1) the third day after election day;

(2) the date on which the early voting ballot board has verified

and counted all provisional ballots, if a provisional ballot has

been cast in the election; or

(3) the date on which all timely received ballots cast from

addresses outside of the United States are counted, if a ballot

to be voted by mail in the election was provided to a person

outside of the United States.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 22, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 1349, Sec. 31, eff. Sept. 1, 1997; Acts

2003, 78th Leg., ch. 1315, Sec. 42, eff. Jan. 1, 2004; Acts 2003,

78th Leg., ch. 1316, Sec. 17, eff. Sept. 1, 2003; Acts 2003, 78th

Leg., 3rd C.S., ch. 1, Sec. 3, eff. Jan. 11, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

471, Sec. 7, eff. October 1, 2005.

Sec. 67.004. PROCEDURE FOR LOCAL CANVASS. (a) At the time set

for convening the canvassing authority for the local canvass, the

presiding officer of the canvassing authority shall deliver the

sealed precinct returns to the authority. The authority shall

open the returns for each precinct and canvass them as provided

by this section. Two members of the authority constitute a quorum

for purposes of canvassing an election.

(b) The canvassing authority shall prepare a tabulation stating

for each candidate and for and against each measure:

(1) the total number of votes received in each precinct; and

(2) the sum of the precinct totals tabulated under Subdivision

(1).

(b-1) The tabulation in Subsection (b) must also include for

each precinct the total number of voters who cast a ballot for a

candidate or for or against a measure in the election. The

secretary of state shall prescribe any procedures necessary to

implement this subsection.

(c) The canvassing authority may prepare the tabulation as a

separate document or may enter the tabulation directly in the

local election register maintained for the authority. The

authority shall attach or include as part of the tabulation the

report of early voting votes by precinct received under Section

87.1231.

(d) The canvassing authority may compare the precinct returns

with the corresponding tally list. If a discrepancy is discovered

between the vote totals shown on the returns and those shown on

the tally list for a precinct, the presiding judge of the

precinct shall examine the returns and tally list and make the

necessary corrections on the returns.

(e) On completion of the canvass, the presiding officer of the

canvassing authority shall deliver the tabulation to the

custodian of the local election register unless it is entered

directly in the election register. The custodian shall preserve

the tabulation for the period for preserving the precinct

election records.

(f) On completion of the canvass, the presiding officer of the

canvassing authority shall deliver the precinct returns, tally

lists, and early voting precinct report used in the canvass to

the general custodian of election records. The custodian shall

preserve them for the period for preserving the precinct election

records.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 114, Sec. 10, eff. Sept. 1, 1989;

Acts 1991, 72nd Leg., ch. 203, Sec. 1.01, 2.51; Acts 1991, 72nd

Leg., ch. 554, Sec. 22, eff. Sept. 1, 1991; Acts 1993, 73rd Leg.,

ch. 728, Sec. 23, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch.

1349, Sec. 32, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 1.14, eff. September 1, 2005.

Sec. 67.005. DETERMINING OFFICIAL RESULT OF ELECTION NOT

CANVASSED AT STATE LEVEL. (a) Except as provided by Subsection

(b), the official result of an election that is not canvassed at

the state level is determined from the canvass of the precinct

returns conducted by the local canvassing authority.

(b) In an election in which there is more than one local

canvassing authority but no canvass at the state level, the

official result is determined in the manner prescribed by the law

providing for the election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 67.006. LOCAL ELECTION REGISTER. (a) An election register

shall be maintained for each local canvassing authority.

(b) For each election, the election register must contain in

tabulated form the information required to appear in the

tabulation of precinct results prepared by the local canvassing

authority.

(c) The general custodian of election records for the elections

canvassed by a local canvassing authority is the custodian of the

authority's election register.

(d) On receipt of the local canvassing authority's tabulation of

votes, the custodian shall make the appropriate entries in the

election register.

(e) The election register shall be preserved as a permanent

record.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 67.007. COUNTY ELECTION RETURNS. (a) For each election

for a statewide or district office, a statewide measure, or

president and vice-president of the United States, the county

clerk of each county in the territory covered by the election

shall prepare county election returns.

(b) The county election returns shall state, for each candidate

and for and against each measure, the total number of votes

received in the county as stated by the local canvassing

authority's tabulation of votes.

(c) The county clerk shall sign the county returns to certify

their accuracy.

(d) Not later than 24 hours after completion of the local

canvass, the county clerk shall deliver to the secretary of

state, in the manner directed by the secretary, the county

returns in a sealed envelope. The envelope shall be labeled:

"Election Returns for __________ (name) County, for

__________(election)."

(e) The county clerk shall retain a copy of the county returns

for the period for preserving the precinct election records.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 67.008. SEPARATE COUNTY RETURNS FOR GOVERNOR AND LIEUTENANT

GOVERNOR. (a) In addition to the returns required by Section

67.007, each county clerk shall prepare separate county election

returns of an election for the office of governor or lieutenant

governor that contain the same information as the returns for

those offices prepared under Section 67.007.

(b) The returns shall be delivered to the secretary of state as

provided by Section 67.007, except that the envelope shall be

labeled: "Returns of Election for Governor/Lieutenant Governor,

__________ (name) County, for __________(election)."

(c) The secretary of state shall retain the returns in their

sealed condition until the first day of the next regular

legislative session, when the secretary shall deliver the returns

to the speaker of the house of representatives.

(d) The county clerk shall retain a copy of the county returns

for the offices of governor and lieutenant governor for the

period for preserving the precinct election records.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 67.009. FORMS AND INSTRUCTIONS FOR COUNTY RETURNS. (a)

Before each election for which county election returns are

required, the secretary of state shall deliver to each county

clerk in the territory covered by the election two copies of the

officially prescribed form for reporting county election returns.

The secretary shall also deliver two copies of the official form

for the separate returns for the offices of governor and

lieutenant governor, if applicable.

(b) With the delivery of the official county returns forms, the

secretary of state shall deliver:

(1) written instructions on the preparation and delivery of the

county election returns; and

(2) the officially prescribed envelopes for delivering the

returns to the secretary.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 67.010. COUNTY RETURNS CANVASSED BY GOVERNOR. (a) The

county election returns for an election for a statewide office

other than governor or lieutenant governor, a statewide measure,

a district office, or president and vice-president of the United

States shall be canvassed by the governor.

(b) When this code refers to the presiding officer of the final

canvassing authority, the secretary of state is considered to be

the presiding officer when the final canvassing authority is the

governor.

(c) The canvass of county returns shall be conducted in

accordance with this chapter except as otherwise provided by this

code.

(d) The presiding officer may make a clerical correction to the

officially canvassed returns based on any authorized amended

county canvass filed with the presiding officer.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 18(a), eff. Sept. 1, 1987;

Acts 1989, 71st Leg., ch. 163, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 7, eff. September 1, 2009.

Sec. 67.011. COUNTY RETURNS CANVASSED BY LEGISLATURE. (a) The

county election returns for an election for the office of

governor or lieutenant governor shall be canvassed by the

legislature and the official result declared by the speaker of

the house of representatives in accordance with Article IV,

Section 3, of the Texas Constitution.

(b) If a county's election returns are incomplete or missing,

the legislature may substitute the secretary of state's

tabulation for that county or may obtain the necessary

information from the county. On request of the legislature, the

secretary of state or the county shall promptly transmit the

information to the legislature by the most expeditious means

available.

(c) On completion of the canvass, the speaker of the house of

representatives shall deliver the county returns to the secretary

of state, who shall retain them for the period for preserving the

precinct election records.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 24, eff. Sept. 1, 1993.

Sec. 67.012. TIME FOR CANVASS BY GOVERNOR. (a) The governor

shall conduct the state canvass not earlier than the 15th or

later than the 30th day after election day at the time set by the

secretary of state.

(b) The secretary of state shall post, on the bulletin board

used for posting notice of meetings of state governmental bodies,

a notice of the date, hour, and place of the canvass at least 72

hours before the canvass is conducted.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 6(a), eff. Sept. 1, 1987;

Acts 1989, 71st Leg., ch. 163, Sec. 1, eff. Sept. 1, 1989; Acts

1993, 73rd Leg., ch. 728, Sec. 25, eff. Sept. 1, 1993.

Sec. 67.013. PROCEDURE FOR CANVASS BY GOVERNOR. (a) At the

time set for the state canvass, the secretary of state shall

deliver the county returns to the governor.

(b) The secretary of state shall prepare a tabulation stating

for each candidate and for and against each measure required to

be canvassed by the governor:

(1) the total number of votes received in each county; and

(2) the sum of the county totals tabulated under Subdivision

(1).

(c) At the canvass of an election in which the office of

governor or lieutenant governor is voted on, the secretary of

state shall prepare a separate tabulation on the candidates for

governor and lieutenant governor, indicating for each candidate

the information required by Subsection (b).

(d) The governor shall certify the tabulations.

(e) The secretary of state shall retain the county election

returns used in the canvass and the tabulations for the period

for preserving the precinct election records.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 163, Sec. 1, eff. Sept. 1, 1989.

Sec. 67.014. DETERMINING OFFICIAL RESULT OF ELECTION CANVASSED

AT STATE LEVEL. The official result of an election canvassed by

the governor or by the legislature is determined from the canvass

of the county returns conducted by that authority.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 163, Sec. 1, eff. Sept. 1, 1989.

Sec. 67.015. STATE ELECTION REGISTER. (a) An election register

shall be maintained for the governor.

(b) Except as provided by Subsection (e), for each election the

election register shall contain in tabulated form the information

required to appear in the tabulations of the county results

prepared by the secretary of state.

(c) The secretary of state is the custodian of the election

register for the governor.

(d) After each canvass conducted by the governor, the secretary

of state shall make the appropriate entries in the election

register.

(e) If a discrepancy exists between the legislature's canvass of

the election for governor or lieutenant governor and the register

entries pertaining to either of those offices that are made from

the secretary of state's tabulation, the secretary shall make the

entries in the register necessary to make it correspond to the

legislature's canvass.

(f) The election register shall be preserved as a permanent

record of the state.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 163, Sec. 1, eff. Sept. 1, 1989.

Sec. 67.016. CERTIFICATE OF ELECTION. (a) After the completion

of a canvass, the presiding officer of the local canvassing

authority shall prepare a certificate of election for each

candidate who is elected to an office for which the official

result is determined by that authority's canvass.

(b) The governor shall prepare a certificate of election for

each candidate who is elected to an office for which the official

result is determined by the canvass conducted by the governor.

(c) A certificate of election must contain:

(1) the candidate's name;

(2) the office to which the candidate is elected;

(3) a statement of election to an unexpired term, if applicable;

(4) the date of the election;

(5) the signature of the officer preparing the certificate; and

(6) any seal used by the officer preparing the certificate to

authenticate documents that the officer executes or certifies.

(d) After the canvass of a presidential election, the secretary

of state shall prepare a certificate of election for each

presidential elector candidate who is elected.

(e) The authority preparing a certificate of election shall

promptly deliver it to the person for whom it is prepared,

subject to Section 212.0331.

(f) A certificate of election may not be issued to a person who

has been declared ineligible to be elected to the office.

(g) This section does not apply to the offices of governor and

lieutenant governor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 163, Sec. 2, eff. Sept. 1, 1989;

Acts 2001, 77th Leg., ch. 1144, Sec. 1, eff. Sept. 1, 2001.

Sec. 67.017. REPORTING PRECINCT RESULTS TO SECRETARY OF STATE.

(a) After each election for a statewide office or the office of

United States representative, state senator, or state

representative, the county clerk shall prepare a report of the

number of votes, including early voting votes, received in each

county election precinct for each candidate for each of those

offices. In a presidential election year, the report must

include the number of votes received in each precinct for each

set of candidates for president and vice-president of the United

States. For any other election, the presiding officer of the

canvassing authority shall prepare a report of the precinct

results as contained in the election register.

(b) The county clerk or presiding officer shall deliver the

report to the secretary of state not later than the 30th day

after election day in an electronic format prescribed by the

secretary of state.

(c) The report may be:

(1) an electronic copy of the precinct returns;

(2) an electronic copy of the tabulation prepared by the local

canvassing authority; or

(3) in any other electronic form approved by the secretary of

state.

(d) The secretary of state shall preserve a report received

under this section for 10 years unless the secretary prepares a

written tabulation of the information contained in the report

received. In that case, the secretary shall preserve the original

report for two years and the tabulation for 10 years after

receipt of the original report.

(e) After the applicable preservation period prescribed by

Subsection (d) expires, the secretary of state shall transfer the

report or tabulation to the state library.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 2(c), eff. Sept. 1, 1987;

Acts 1989, 71st Leg., ch. 114, Sec. 11, eff. Sept. 1, 1989; Acts

1991, 72nd Leg., ch. 203, Sec. 2.52; Acts 1991, 72nd Leg., ch.

554, Sec. 23, eff. Sept. 1, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 1.15(a), eff. September 1, 2005.



CHAPTER 68. TABULATION OF UNOFFICIAL RESULTS OF CERTAIN RACES BY SECRETARY OF STATE

ELECTION CODE

TITLE 6. CONDUCT OF ELECTIONS

CHAPTER 68. TABULATION OF UNOFFICIAL RESULTS OF CERTAIN RACES BY

SECRETARY OF STATE

SUBCHAPTER A. CONDUCT OF TABULATION

Sec. 68.001. DUTY TO TABULATE GENERALLY. (a) The secretary of

state shall tabulate the unofficial results as provided by this

subchapter in each primary election and general election for

state and county officers on each proposed amendment to the state

constitution and for each contested race for nomination or

election to:

(1) a federal office or statewide office of the state

government;

(2) the office of state senator;

(3) the office of state representative; and

(4) the office of member, State Board of Education.

(b) The secretary may tabulate the unofficial results for other

contested races, political party referenda, and any special

elections ordered by the governor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 68.002. ACCESS TO TABULATION SYSTEM. (a) During the

tabulation, the secretary of state shall provide a sufficient

number of display terminals for representatives of the news media

to monitor the tabulation. The secretary shall provide direct

lines between computers for use by the media, if practicable.

(b) The secretary shall charge reasonable fees, which shall

approximate actual costs, to defray the costs of providing the

news media access to the tabulation system.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 68.003. DISPLAY TERMINALS FOR CERTAIN STATE OFFICERS. (a)

For monitoring the tabulations, the secretary of state shall

provide display terminals without charge to the governor,

lieutenant governor, and speaker of the house of representatives

in their Capitol offices. The secretary shall also provide

printers at those locations if printers are made available at any

location.

(b) The officers who are provided terminals or printers under

this section may not provide access to data from those terminals

or printers to members of the working news media.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 68.004. PERIODIC REPORTS DURING TABULATION. (a)

Periodically during the tabulation, the secretary of state shall

publish reports covering the races being tabulated.

(b) The periodic reports may include:

(1) vote totals for all contested races being tabulated;

(2) vote totals by county for federal offices and statewide

offices of the state government;

(3) vote totals for federal offices and statewide offices of the

state government in each of the six most populous counties, the

total for the next 19 most populous counties, and the total for

the remaining 229 counties; and

(4) any other information the secretary of state determines to

be relevant.

(c) The secretary shall distribute the periodic reports on

publication to the participating news media.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 68.005. FINAL REPORTS OF TABULATION. (a) After completion

of the tabulation, the secretary of state shall publish a final

report covering the races being tabulated.

(b) The final report may include:

(1) the information described by Section 68.004(b);

(2) vote totals by county for all races being tabulated; and

(3) vote totals for federal offices and statewide offices of the

state government in a minimum of eight regions designated by the

secretary on the basis of the geographic scope of the electronic

media markets.

(c) The secretary shall distribute a copy of the final report on

publication to the participating news media, governor, lieutenant

governor, speaker of the house of representatives, and members of

the elections advisory committee. A copy of the report shall also

be furnished to other persons on payment of a reasonable fee

prescribed by the secretary to defray the costs of preparing and

furnishing the copy.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 68.006. REPORT OF RECEIPT OF COUNTY RESULTS. The secretary

of state shall publish a report indicating the times the first

and last reports of results from each county were received by the

secretary.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 68.007. POSTING REPORTS FOR PUBLIC INSPECTION. (a) The

secretary of state shall post for public inspection, on

publication, one copy of each report published under Section

68.004.

(b) The secretary of state may post for public inspection any of

the reports prepared under this subchapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 68.008. BACKUP SYSTEM. The secretary of state shall

provide a backup system for the tabulation of the results.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 68.009. OPERATIONS MANUAL. Not later than the 90th day

before the date of each election covered by this subchapter, the

secretary of state shall prepare an operations manual that

explains the procedures to be used by the secretary in tabulating

the results.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 68.010. DISPOSITION OF FUNDS. Funds collected under this

chapter may be appropriated only to the secretary of state for

the administration of this chapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 68.011. ADDITIONAL PROCEDURES PRESCRIBED BY SECRETARY OF

STATE. The secretary of state shall prescribe any additional

procedures necessary to implement the tabulation of unofficial

results.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER B. DUTIES OF LOCAL ELECTION OFFICIALS FOR CERTAIN

RACES

Sec. 68.031. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to each election covered by Subchapter A in addition to

and notwithstanding other provisions of this code.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 68.032. DELIVERY OF RETURNS AND VOTED BALLOTS. (a) In

precincts using paper ballots, voting machines, or electronic

voting system ballot counters, the copy of the returns required

to be delivered to the county clerk shall be delivered not later

than two hours, or as soon thereafter as practicable, after the

closing of the polls or after the last person voted, whichever is

later.

(b) In a precinct using electronic voting system ballots to be

counted at a central counting station, the ballots shall be

delivered to the station not later than two hours, or as soon

thereafter as practicable, after the closing of the polls or

after the last person voted, whichever is later. The copy of the

returns required to be delivered to the county clerk shall be

delivered by the presiding judge of the counting station

immediately on completion of the returns.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 68.033. COUNTING OF EARLY VOTING BALLOTS. The early voting

ballot board shall count the early voting ballots periodically

throughout the day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.53; Acts 1991, 72nd

Leg., ch. 554, Sec. 24, eff. Sept. 1, 1991.

Sec. 68.034. TRANSMISSION OF RESULTS TO SECRETARY OF STATE. (a)

The county clerk shall transmit periodically, by telephone or

other electronic means, to the secretary of state the results for

the races being tabulated by the secretary. The results shall be

transmitted continuously until complete.

(b) The county clerk shall transmit the complete or partial

results of the early voting for the appropriate races at 7 p.m.

on election day. If only partial results are available, the

results shall be transmitted periodically until complete.

(c) Costs of transmission of the results may be paid by the

state.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.54; Acts 1991, 72nd

Leg., ch. 554, Sec. 25, eff. Sept. 1, 1991.

SUBCHAPTER C. ELECTIONS ADVISORY COMMITTEE

Sec. 68.051. MEMBERSHIP. (a) Not later than January 1 of each

even-numbered year, the lieutenant governor, speaker of the house

of representatives, and secretary of state shall each appoint six

persons to serve on an elections advisory committee in connection

with the tabulation and reporting of election results under this

chapter.

(b) Each member of the committee serves a two-year term

beginning on January 1 of even-numbered years.

(c) Appointments to the committee shall be made without regard

to race, creed, sex, religion, and national origin.

(d) Instead of making one of the required appointments, each

appointing officer or the officer's designee may serve on the

committee.

(e) Each appointing officer shall allocate at least four of the

officer's appointments among members of the various media

organizations covering elections in this state.

(f) The following persons or their designees shall also serve on

the committee:

(1) the president of the Texas Association of Broadcasters;

(2) the president of the Texas Press Association;

(3) the president of the Texas Daily Newspaper Association; and

(4) the chief state executive officers of the Associated Press

and United Press International.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 67, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 1.16(a), eff. September 1, 2005.

Sec. 68.052. CHAIR AND MEETINGS. (a) The secretary of state

shall designate a chair and vice chair of the committee from

among the media organization membership.

(b) Meetings of the committee shall be held at the call of the

chair.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 68, eff. Sept. 1, 1997.

Sec. 68.053. REVIEW OF OPERATIONS MANUAL. The committee shall

review the operations manual prepared under Section 68.009 and

make any recommendations it considers appropriate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 68.054. MEMBERS PRESENT DURING TABULATION. One or more

members chosen by the committee shall be present during the

tabulation of the results at each election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 68.055. EVALUATION AND RECOMMENDATIONS REGARDING

TABULATION. The committee shall submit a written report after

each election to the secretary of state, governor, lieutenant

governor, and speaker of the house of representatives evaluating

the tabulation process and making any recommendations it

considers appropriate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.






TITLE 7. EARLY VOTING

CHAPTER 81. GENERAL PROVISIONS

ELECTION CODE

TITLE 7. EARLY VOTING

SUBTITLE A. EARLY VOTING

CHAPTER 81. GENERAL PROVISIONS

Sec. 81.001. EARLY VOTING REQUIRED. (a) In each election in

this state, early voting shall be conducted by personal

appearance at an early voting polling place and by mail.

(b) A reference in a law outside this code to "absentee voting"

means "early voting."

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.03; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 81.002. APPLICABILITY OF OTHER CODE PROVISIONS. The other

titles of this code apply to early voting except provisions that

are inconsistent with this title or that cannot feasibly be

applied to early voting.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.03; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 81.003. SUBSTITUTION OF ELECTRONIC SYSTEM BALLOTS FOR PAPER

BALLOTS. In an election in which an electronic voting system is

used in regular voting but not for all or part of the early

voting, the electronic system ballots prepared for use in regular

voting may be used for early voting, if practicable, at the

discretion of the authority responsible for having the official

ballot prepared for the election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.03; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 81.004. LOCATION OF PUBLIC ELECTION RECORDS. Election

records for which the early voting clerk is custodian and that

are public information shall be kept:

(1) for an election in which a county clerk or city secretary is

the early voting clerk, at the early voting clerk's main business

office; or

(2) for any other election, at a location designated by the

authority appointing the clerk.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.03; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 81.005. COMMON OR CONTRACT CARRIER. (a) A common or

contract carrier may not be used to perform an act in accordance

with this title unless the carrier:

(1) is a bona fide, for profit carrier, the primary business of

which is transporting or delivering property for compensation and

the business practices of which are reasonable and prudent

according to the usual standards for the business in which it is

engaged;

(2) routinely uses receipts that:

(A) permit the carrier to retrieve a receipt or information

contained in a receipt;

(B) provide space for the name and residence address of a person

who delivers a parcel to the carrier; and

(C) provide space for the date, time, and address at which

parcels are received by the carrier; and

(3) complies with laws requiring the carrier to file an assumed

name with each county in which the carrier receives or delivers

parcels or with the secretary of state, as appropriate.

(b) A common or contract carrier may not be used to perform an

act in accordance with this title if the carrier transports

property as an incidental activity of a nontransportation

business activity regardless of whether the carrier imposes a

separate charge for the transportation.

Added by Acts 1997, 75th Leg., ch. 1381, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 393, Sec. 6, eff.

Sept. 1, 2003.



CHAPTER 82. ELIGIBILITY FOR EARLY VOTING

ELECTION CODE

TITLE 7. EARLY VOTING

SUBTITLE A. EARLY VOTING

CHAPTER 82. ELIGIBILITY FOR EARLY VOTING

Sec. 82.001. ABSENCE FROM COUNTY OF RESIDENCE. (a) Subject to

Subsection (b), a qualified voter is eligible for early voting by

mail if the voter expects to be absent from the county of the

voter's residence on election day and during the regular hours

for conducting early voting at the main early voting polling

place for that part of the period for early voting by personal

appearance remaining after the voter's early voting ballot

application is submitted to the early voting clerk.

(b) If a voter's early voting ballot application is submitted on

or after the first day of the period for early voting by personal

appearance, the voter is ineligible for early voting by mail

unless the voter is absent from the county when the application

is submitted and satisfies the requirements prescribed by

Subsection (a).

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 19, eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 203, Sec. 2.05; Acts 1991, 72nd Leg.,

ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 82.002. DISABILITY. (a) A qualified voter is eligible for

early voting by mail if the voter has a sickness or physical

condition that prevents the voter from appearing at the polling

place on election day without a likelihood of needing personal

assistance or of injuring the voter's health.

(b) Expected or likely confinement for childbirth on election

day is sufficient cause to entitle a voter to vote under

Subsection (a).

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 19, eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 203, Sec. 2.05; Acts 1991, 72nd Leg.,

ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch.

864, Sec. 69, eff. Sept. 1, 1997.

Sec. 82.003. AGE. A qualified voter is eligible for early

voting by mail if the voter is 65 years of age or older on

election day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 19, eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 203, Sec. 2.05; Acts 1991, 72nd Leg.,

ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 82.004. CONFINEMENT IN JAIL. (a) A qualified voter is

eligible for early voting by mail if, at the time the voter's

early voting ballot application is submitted, the voter is

confined in jail:

(1) serving a misdemeanor sentence for a term that ends on or

after election day;

(2) pending trial after denial of bail;

(3) without bail pending an appeal of a felony conviction; or

(4) pending trial or appeal on a bailable offense for which

release on bail before election day is unlikely.

(b) A voter confined in jail who is eligible for early voting is

not entitled to vote by personal appearance unless the authority

in charge of the jail, in the authority's discretion, permits the

voter to do so.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 19, eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Renumbered from Election Code Sec. 82.005 and amended by Acts

1991, 72nd Leg., ch. 203, Sec. 1.02; Acts 1997, 75th Leg., ch.

864, Sec. 70, eff. Sept. 1, 1997.

Sec. 82.005. ELIGIBILITY FOR EARLY VOTING BY PERSONAL

APPEARANCE. Any qualified voter is eligible for early voting by

personal appearance.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 19, eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Renumbered from Election Code Sec. 82.006 and amended by Acts

1991, 72nd Leg., ch. 203, Sec. 1.02.

Sec. 82.007. PARTICIPATION IN ADDRESS CONFIDENTIALITY PROGRAM.

A qualified voter is eligible for early voting by mail if:

(1) the voter submitted a registration application by personal

delivery as required by Section 13.002(e); and

(2) at the time the voter's early voting ballot application is

submitted, the voter is certified for participation in the

address confidentiality program administered by the attorney

general under Subchapter C, Chapter 56, Code of Criminal

Procedure.

Added by Acts 2007, 80th Leg., R.S., Ch.

1295, Sec. 7, eff. June 15, 2007.



CHAPTER 83. OFFICER CONDUCTING EARLY VOTING

ELECTION CODE

TITLE 7. EARLY VOTING

SUBTITLE A. EARLY VOTING

CHAPTER 83. OFFICER CONDUCTING EARLY VOTING

SUBCHAPTER A. EARLY VOTING CLERK

Sec. 83.001. EARLY VOTING CLERK GENERALLY. (a) The early

voting clerk shall conduct the early voting in each election.

(b) The clerk is an officer of the election in which the clerk

serves.

(c) The clerk has the same duties and authority with respect to

early voting as a presiding election judge has with respect to

regular voting, except as otherwise provided by this title.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.06; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 83.002. COUNTY CLERK AS EARLY VOTING CLERK. The county

clerk is the early voting clerk for the county in:

(1) the general election for state and county officers and any

other countywide election held at county expense;

(2) a primary election; and

(3) a special election ordered by the governor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.06; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 83.003. CLERK FOR LESS-THAN-COUNTYWIDE ELECTIONS HELD AT

COUNTY EXPENSE. (a) In a less-than-countywide election ordered

by the commissioners court, county judge, county board of school

trustees, or any other county authority and held at county

expense, the county clerk is the early voting clerk unless the

authority appoints a person other than the county clerk.

(b) To be eligible for appointment as early voting clerk under

this section, a person must meet the requirements for eligibility

for service as a presiding election judge, except that the

appointee must be a qualified voter of the county and is not

required to be a qualified voter of any other particular

territory.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.06; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 83.004. CLERK FOR ELECTIONS ORDERED BY COUNTY AUTHORITY NOT

HELD AT COUNTY EXPENSE. (a) In an election ordered by the

commissioners court, county judge, county board of school

trustees, or any other county authority and not held at county

expense, the authority ordering the election shall appoint the

early voting clerk.

(b) If the county clerk is appointed as early voting clerk under

this section, the county clerk shall serve in that capacity, and

the authority responsible for paying the expenses of the election

shall reimburse the county for the time spent by the county clerk

as the early voting clerk and by the county clerk's deputies as

deputy early voting clerks.

(c) To be eligible for appointment as early voting clerk under

this section, a person other than the county clerk must meet the

requirements for eligibility for service as a presiding election

judge, except that the appointee must be a qualified voter of the

county and is not required to be a qualified voter of any other

particular territory.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.06; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 83.005. CLERK FOR CITY ELECTIONS. The city secretary is

the early voting clerk for an election ordered by an authority of

a city.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.06; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 83.006. CLERK FOR ELECTIONS OF OTHER POLITICAL

SUBDIVISIONS. (a) In an election ordered by an authority of a

political subdivision other than a county or city, the authority

ordering the election shall appoint the early voting clerk.

(b) To be eligible for appointment as early voting clerk under

this section, a person must meet the requirements for eligibility

for service as a presiding election judge, except that:

(1) an appointee must be a qualified voter of the political

subdivision and is not required to be a qualified voter of any

other particular territory;

(2) in an election in which an officer of the political

subdivision is a candidate, an appointee's status as an employee

of the political subdivision does not make the appointee

ineligible for appointment as the clerk; and

(3) an appointee who is a permanent employee of the political

subdivision and a qualified voter of any territory is not

required to be a qualified voter of the political subdivision.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.06; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 2003, 78th Leg.,

ch. 1316, Sec. 18, eff. Sept. 1, 2003.

Sec. 83.007. CLERK FOR OTHER ELECTIONS. (a) In an election for

which this code does not provide for an early voting clerk, the

authority ordering the election shall appoint the early voting

clerk.

(b) To be eligible for appointment as early voting clerk under

this section, a person must meet the requirements for eligibility

for service as a presiding election judge, except that:

(1) an appointee must be a qualified voter of the territory

covered by the election and is not required to be a qualified

voter of any other particular territory; and

(2) an appointee who is a permanent employee of the authority

ordering the election and a qualified voter of any territory is

not required to be a qualified voter of the territory covered by

the election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.06; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 2003, 78th Leg.,

ch. 1316, Sec. 19, eff. Sept. 1, 2003.

Sec. 83.008. ADDITIONAL CLERKS FOR CERTAIN ELECTIONS. (a) In

an election on the creation, organization, functioning, or

existence of one or more political subdivisions that affects more

than one political subdivision, more than one early voting clerk

may be appointed.

(b) An area within the territory covered by the election may not

be served by more than one clerk.

(c) Each clerk shall serve the one or more political

subdivisions designated by the authority appointing the clerk.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.06; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 83.009. EMPLOYEE OF POLITICAL SUBDIVISION SERVING AS CLERK.

An employee of a political subdivision may serve as early voting

clerk in an election affecting the political subdivision if the

political subdivision's governing body approves the appointment.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.06; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 83.010. PUBLIC NOTICE OF CLERK'S MAILING ADDRESS. An

election order and the election notice must state the early

voting clerk's official mailing address, except for an election

in which a county clerk or city secretary is the early voting

clerk under Section 83.002 or 83.005.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.06; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 83.011. OFFICE HOURS ON ELECTION DAY. The early voting

clerk's office shall remain open for early voting activities

during the hours the polls are required to be open for voting on

election day.

Added by Acts 1991, 72nd Leg., ch. 203, Sec. 1.03, eff. Sept. 1,

1991.

SUBCHAPTER B. DEPUTY CLERK

Sec. 83.031. DEPUTY EARLY VOTING CLERK GENERALLY. (a) Deputy

early voting clerks may be appointed as provided by this

subchapter to assist the early voting clerk.

(b) A deputy is an officer of the election in which the deputy

serves.

(c) A deputy early voting clerk has the same authority as the

early voting clerk in conducting early voting, subject to the

early voting clerk's supervision.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.06; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 83.032. DEPUTY FOR COUNTY CLERK OR CITY SECRETARY. (a) In

an election in which a county clerk or a city secretary is the

early voting clerk, the county clerk or city secretary by written

order may appoint one or more of that officer's permanent

deputies as deputy early voting clerks. The clerk or secretary

may appoint temporary deputies to serve as deputy early voting

clerks in accordance with the law applicable to the appointment

of deputies generally.

(b) For a temporary deputy to be eligible for appointment as a

deputy early voting clerk under this section, the temporary

deputy must meet the requirements for eligibility for service as

a presiding election judge, except that:

(1) an appointee is not required to be a qualified voter of any

particular territory other than the county, in the case of an

appointment by a county clerk, or the city, in the case of an

appointment by a city secretary;

(2) in an election in which the early voting clerk is a

candidate, an appointee's status as an employee of the clerk does

not make the appointee ineligible for appointment as a deputy

early voting clerk; and

(3) an appointee who is a permanent employee of the county or

city, as applicable, and a qualified voter of any territory is

not required to be a qualified voter of the county or city, as

applicable.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.06; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 2003, 78th Leg.,

ch. 1316, Sec. 20, eff. Sept. 1, 2003.

Sec. 83.033. DEPUTY FOR OTHER CLERKS. (a) In an election in

which a person other than a county clerk or a city secretary is

the early voting clerk, the authority appointing the clerk, by

written order, may appoint one or more deputy early voting

clerks.

(b) To be eligible for appointment as a deputy early voting

clerk under this section, a person must meet the requirements for

eligibility for appointment as the early voting clerk.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.06; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 83.034. EMPLOYEE OF POLITICAL SUBDIVISION SERVING AS

DEPUTY. An employee of a political subdivision may serve as

deputy early voting clerk in an election affecting the political

subdivision if the political subdivision's governing body

approves the appointment.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.06; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

SUBCHAPTER C. COMPENSATION

Sec. 83.051. COMPENSATION OF COUNTY CLERK OR CITY SECRETARY. A

county clerk or a city secretary is not entitled to receive

additional compensation for serving as early voting clerk.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.06; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 83.052. COMPENSATION OF OTHER CLERKS AND THEIR DEPUTIES.

An early voting clerk who is not a county clerk or city secretary

and the deputy early voting clerks appointed to assist the clerk

are entitled to compensation in an amount fixed by the authority

ordering the election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.06; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 83.053. SERVICE WITHOUT COMPENSATION BY PUBLIC EMPLOYEE.

(a) An employee of the authority ordering an election who is

appointed as early voting clerk or deputy early voting clerk may

be appointed to serve without additional compensation.

(b) An employee of a political subdivision who is appointed as

early voting clerk or deputy early voting clerk for an election

affecting the political subdivision may be appointed to serve

without additional compensation if the political subdivision's

governing body approves appointment on that basis.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.06; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.



CHAPTER 84. APPLICATION FOR BALLOT

ELECTION CODE

TITLE 7. EARLY VOTING

SUBTITLE A. EARLY VOTING

CHAPTER 84. APPLICATION FOR BALLOT

SUBCHAPTER A. APPLICATION FOR BALLOT

Sec. 84.001. APPLICATION REQUIRED. (a) To be entitled to vote

an early voting ballot by mail, a person who is eligible for

early voting must make an application for an early voting ballot

to be voted by mail as provided by this title.

(b) An application must be in writing and signed by the

applicant.

(c) An applicant is not required to use an official application

form.

(d) An application must be submitted by mail to the early voting

clerk for the election who serves the election precinct of the

applicant's residence.

(d-1) A timely application that is addressed to the wrong early

voting clerk shall be forwarded to the proper early voting clerk

not later than the day after the date it is received by the wrong

clerk.

(e) An applicant for a ballot to be voted by mail may apply for

ballots for the main election and any resulting runoff election

on the same application. The timeliness of the application for

both elections is determined in relation to the main election.

However, if the application is not timely for the main election,

the timeliness of the application for the runoff election is

determined in relation to that election.

(f) A person who has not made an application as provided by this

title is not entitled to receive an early voting ballot to be

voted by mail.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 20, eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 203, Sec. 2.07; Acts 1991, 72nd Leg.,

ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch.

1349, Sec. 33, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch.

1381, Sec. 2, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 890,

Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 854, Sec.

1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 633, Sec. 1,

eff. Sept. 1, 2003.

Sec. 84.002. CONTENTS OF APPLICATION. (a) An early voting

ballot application must include:

(1) the applicant's name and the address at which the applicant

is registered to vote;

(2) for an application for a ballot to be voted by mail on the

ground of absence from the county of residence, the address

outside the applicant's county of residence to which the ballot

is to be mailed;

(3) for an application for a ballot to be voted by mail on the

ground of age or disability, the address of the hospital, nursing

home or other long-term care facility, or retirement center, or

of a person related to the applicant within the second degree by

affinity or the third degree by consanguinity, as determined

under Chapter 573, Government Code, if the applicant is living at

that address and that address is different from the address at

which the applicant is registered to vote;

(4) for an application for a ballot to be voted by mail on the

ground of confinement in jail, the address of the jail or of a

person related to the applicant within the degree described by

Subdivision (3);

(5) for an application for a ballot to be voted by mail on any

ground, an indication of each election for which the applicant is

applying for a ballot; and

(6) an indication of the ground of eligibility for early voting.

(b) An application for a ballot to be voted by mail on the

ground of absence from the county of residence must indicate that

the applicant satisfies the requirements prescribed by Section

82.001.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 21, eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts

1991, 72nd Leg., ch. 203, Sec. 1.04; Acts 1997, 75th Leg., ch.

565, Sec. 1, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1381,

Sec. 3, eff. Sept. 1, 1997.

Sec. 84.0021. CONTENTS OF APPLICATION FOR PARTICIPANT IN ADDRESS

CONFIDENTIALITY PROGRAM; CONFIDENTIAL INFORMATION. (a) An early

voting ballot application submitted by a qualified voter who is

eligible for early voting by mail under Section 82.007 must

include:

(1) the applicant's name and address at which the applicant is

registered to vote;

(2) the substitute post office box address designated by the

attorney general under Article 56.82(b), Code of Criminal

Procedure, for use by the voter in place of the voter's true

residential, business, or school address; and

(3) an indication of each election for which the applicant is

applying for a ballot.

(b) The information contained in an application under this

section relating to the address at which the applicant is

registered to vote is confidential, except that the information

must be disclosed if:

(1) requested by a law enforcement agency; or

(2) required by court order.

Added by Acts 2007, 80th Leg., R.S., Ch.

1295, Sec. 8, eff. June 15, 2007.

Sec. 84.003. SIGNING APPLICATION BY WITNESS; ASSISTING

APPLICANT. (a) An early voting ballot application signed for

the applicant by a witness other than the early voting clerk or a

deputy must indicate the witness's relationship to the applicant

or, if unrelated, indicate that fact.

(b) A person who acts as a witness for an applicant for an early

voting ballot application commits an offense if the person

knowingly fails to comply with Section 1.011. A person who in the

presence of the applicant otherwise assists an applicant in

completing an early voting ballot application commits an offense

if the person knowingly fails to comply with Section 1.011(d) in

the same manner as a witness.

(c) An offense under this section is a Class A misdemeanor.

(d) Subsection (b) does not apply if the person is related to

the applicant within the second degree by affinity or the third

degree by consanguinity, as determined under Subchapter B,

Chapter 573, Government Code, or is registered to vote at the

same address as the applicant.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.07; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 2003, 78th Leg.,

ch. 393, Sec. 7, eff. Sept. 1, 2003.

Sec. 84.004. UNLAWFULLY WITNESSING APPLICATION FOR MORE THAN ONE

APPLICANT. (a) A person commits an offense if, in the same

election, the person signs an early voting ballot application as

a witness for more than one applicant.

(b) It is an exception to the application of Subsection (a) that

the person signed early voting ballot applications for more than

one applicant:

(1) as an early voting clerk or deputy early voting clerk; or

(2) and the person is related to the additional applicants as a

parent, grandparent, spouse, child, or sibling.

(c) A violation of this section does not affect the validity of

an application involved in the offense.

(d) Each application signed by the witness in violation of this

section constitutes a separate offense.

(e) An offense under this section is a Class B misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.07; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 2003, 78th Leg.,

ch. 393, Sec. 8, eff. Sept. 1, 2003.

Sec. 84.0041. PROVIDING FALSE INFORMATION ON APPLICATION. (a)

A person commits an offense if the person knowingly provides

false information on an application for an early voting ballot.

(b) An offense under this section is a state jail felony unless

the person is the applicant, is related to the applicant within

the second degree by affinity or the third degree by

consanguinity, as determined under Subchapter B, Chapter 573,

Government Code, or is registered to vote at the same address as

the applicant, in which event the offense is a Class A

misdemeanor.

Added by Acts 1987, 70th Leg., ch. 472, Sec. 22, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 203, Sec. 2.07; Acts

1991, 72nd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997,

75th Leg., ch. 565, Sec. 2, eff. Sept. 1, 1997; Acts 1997, 75th

Leg., ch. 1381, Sec. 4, eff. Sept. 1, 1997; Acts 2003, 78th Leg.,

ch. 393, Sec. 9, eff. Sept. 1, 2003.

Sec. 84.005. APPLICATION COMPONENTS. Each document that

contains information required for an early voting ballot

application and that is submitted to the early voting clerk and

any envelope in which an application is submitted are part of the

early voting ballot application.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.07; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 84.007. SUBMITTING APPLICATION FOR BALLOT VOTED BY MAIL:

GENERAL RULE. (a) Except as provided by Sections 84.008 and

84.009, an application for a ballot to be voted by mail must be

submitted as provided by this section.

(b) An application must be submitted to the early voting clerk

by:

(1) mail;

(2) common or contract carrier; or

(3) telephonic facsimile machine, if the applicant is absent

from the county and if a machine is available in the clerk's

office.

(c) An application must be submitted on or after the 60th day

before election day and before the close of regular business in

the early voting clerk's office or 12 noon, whichever is later,

on the seventh day before election day unless that day is a

Saturday, Sunday, or legal state or national holiday, in which

case the last day is the first preceding regular business day.

(d) An application is considered to be submitted at the time of

its receipt by the clerk.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 23, eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts

1991, 72nd Leg., ch. 203, Sec. 1.05; Acts 1993, 73rd Leg., ch.

728, Sec. 26, eff. Sept. 1, 1993.

Sec. 84.008. SUBMITTING APPLICATION FOR BALLOT VOTED BY MAIL:

PERSONAL DELIVERY. (a) An applicant for a ballot to be voted by

mail may submit the application by delivering it in person to the

early voting clerk if the application is submitted not later than

the close of regular business in the clerk's office on the day

before the first day of the period for early voting by personal

appearance.

(b) This section does not apply to an application submitted

under Chapter 101, 102, or 103.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.07; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 864, Sec. 71, eff. Sept. 1, 1997.

Sec. 84.009. SUBMITTING APPLICATION FOR BALLOT VOTED BY MAIL:

CONFINEMENT IN JAIL. (a) On request of the applicant, an

application for a ballot to be voted by mail on the ground of

confinement in jail may be submitted to the early voting clerk,

at the discretion of the authority in charge of the jail, by

personal delivery by the jail authority or by a designated

subordinate of the authority.

(b) An application submitted under this section may not be

submitted before the 20th day before election day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.07; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 84.010. PRESERVATION OF APPLICATION. Each early voting

ballot application shall be preserved after the election for the

period for preserving the precinct election records.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.07; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 84.011. OFFICIAL APPLICATION FORM. (a) The officially

prescribed application form for an early voting ballot must

include:

(1) immediately preceding the signature space the statement: "I

certify that the information given in this application is true,

and I understand that giving false information in this

application is a crime.";

(2) a statement informing the applicant of the offenses

prescribed by Sections 84.003 and 84.004;

(3) spaces for entering an applicant's voter registration number

and county election precinct of registration, with a statement

informing the applicant that failure to furnish that information

does not invalidate the application; and

(4) on an application for a ballot to be voted by mail:

(A) a space for an applicant applying on the ground of absence

from the county of residence to indicate the date on or after

which the applicant can receive mail at the address outside the

county;

(B) a space for indicating the fact that an applicant whose

application is signed by a witness cannot make the applicant's

mark and a space for indicating the relationship or lack of

relationship of the witness to the applicant;

(C) a space for entering an applicant's telephone number, with a

statement informing the applicant that failure to furnish that

information does not invalidate the application;

(D) a space or box for an applicant applying on the ground of

age or disability to indicate that the address to which the

ballot is to be mailed is the address of a facility or relative

described by Section 84.002(a)(3), if applicable;

(E) a space or box for an applicant applying on the ground of

confinement in jail to indicate that the address to which the

ballot is to be mailed is the address of a relative described by

Section 84.002(a)(4), if applicable;

(F) spaces for entering the signature, printed name, and

residence address of any person assisting the applicant;

(G) a statement informing the applicant of the condition

prescribed by Section 81.005; and

(H) a statement informing the applicant of the requirement

prescribed by Section 86.003(c).

(b) The officially prescribed application form for an early

voting ballot to be voted by mail must be at least eight inches

by nine inches in size and be printed in at least six-point type.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 24, eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts

1991, 72nd Leg., ch. 203, Sec. 1.06; Acts 1997, 75th Leg., ch.

565, Sec. 3, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 864,

Sec. 72, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1381, Sec.

5, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 393, Sec. 10,

eff. Sept. 1, 2003.

Sec. 84.012. CLERK TO MAIL APPLICATION FORM ON REQUEST. The

early voting clerk shall mail without charge an appropriate

official application form for an early voting ballot to each

applicant requesting the clerk to send the applicant an

application form.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.07; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 864, Sec. 73, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch.

1381, Sec. 6, eff. Sept. 1, 1997.

Sec. 84.013. APPLICATION FORMS FURNISHED BY SECRETARY OF STATE.

The secretary of state shall maintain a supply of the official

application forms for ballots to be voted by mail and shall

furnish the forms in reasonable quantities without charge to

individuals or organizations requesting them for distribution to

voters.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.07; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

SUBCHAPTER B. CANCELING APPLICATION FOR BALLOT TO BE VOTED BY

MAIL

Sec. 84.031. CANCELLATION OF APPLICATION. (a) An application

for an early voting ballot to be voted by mail that has been

submitted to the early voting clerk may be canceled only as

provided by this subchapter.

(b) A person whose application is canceled, if otherwise

eligible, may vote in the same manner as if the application had

not been submitted.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.08; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 84.032. REQUEST FOR CANCELLATION. (a) A person desiring

to cancel the person's application for a ballot to be voted by

mail must submit a request for the cancellation to an election

officer as provided by this section.

(b) A request must:

(1) be in writing and signed by the applicant;

(2) specify the election for which the application was made; and

(3) except as provided by Subsection (c), (d), or (e), be

received by the early voting clerk:

(A) not later than the third day before election day; and

(B) if an early voting ballot sent to the applicant is returned

to the clerk as a marked ballot, before the marked ballot's

arrival at the address on the carrier envelope.

(c) An applicant may submit a request after the close of early

voting by personal appearance by appearing in person and:

(1) returning the ballot to be voted by mail to the early voting

clerk; or

(2) executing an affidavit that the applicant has not received

the ballot to be voted by mail.

(d) An applicant may also submit a request by appearing in

person and returning the ballot to be voted by mail or presenting

a notice received under Section 86.006(h) to:

(1) the early voting clerk or deputy early voting clerk at any

polling place that is open for early voting by personal

appearance; or

(2) the presiding election judge on election day at the

applicant's precinct polling place.

(e) An applicant may also submit a request at any time after the

early voting ballot is returned to the early voting clerk as a

marked ballot and before the ballot is delivered to the early

voting ballot board by appearing in person and executing an

affidavit that the applicant did not mark the ballot.

(f) A request for cancellation in a manner other than as

authorized by this section, including a request by letter, has no

effect.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.08; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1993, 73rd Leg.,

ch. 728, Sec. 27, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch.

1381, Sec. 7, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 393,

Sec. 11, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1316, Sec.

21, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 5A.001, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

728, Sec. 23.001(23), eff. September 1, 2005.

Sec. 84.033. ACTION ON REQUEST. (a) The election officer shall

review each cancellation request to determine whether it complies

with Section 84.032.

(b) If the request complies, the early voting clerk shall cancel

the application and enter on the application "canceled" and the

date of cancellation.

(c) If the request complies, the presiding election judge shall

enter on the returned ballot or the notice, as applicable,

"canceled," place it and the request in an envelope, and deposit

the envelope in ballot box no. 4. The applicant's application is

considered to be canceled.

(d) If the request does not comply, the election officer shall

deny the request and enter on the request "denied" and the date

of and reason for the denial. The presiding election judge shall

place the request in an envelope and deposit the envelope in

ballot box no. 4.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.08; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1993, 73rd Leg.,

ch. 728, Sec. 27, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch.

1381, Sec. 8, eff. Sept. 1, 1997.

Sec. 84.034. NOTICE OF DENIAL. Immediately after denying a

cancellation request, the election officer shall notify the

applicant of the denial. The notice must state the reason for the

denial.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.08; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1993, 73rd Leg.,

ch. 728, Sec. 27, eff. Sept. 1, 1993.

Sec. 84.035. BALLOT SENT TO APPLICANT. If the early voting

clerk cancels an application by an applicant to whom an early

voting ballot has been sent, the clerk shall:

(1) remove the applicant's name from the early voting roster;

and

(2) make any other entries in the records and take any other

action necessary to prevent the ballot from being counted if

returned.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.08; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 84.036. DISPOSITION OF RETURNED BALLOT. If an early voting

ballot sent to an applicant whose application is canceled is

returned to the early voting clerk as a marked ballot, the ballot

shall be treated as a marked ballot not timely returned.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.08; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 84.037. PRESERVATION OF DOCUMENTS. The early voting clerk

shall preserve each cancellation request for the period for

preserving the precinct election records. If the application is

canceled, the clerk shall attach it to the cancellation request

and preserve it with the request.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.08; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.



CHAPTER 85. CONDUCT OF VOTING BY PERSONAL APPEARANCE

ELECTION CODE

TITLE 7. EARLY VOTING

SUBTITLE A. EARLY VOTING

CHAPTER 85. CONDUCT OF VOTING BY PERSONAL APPEARANCE

SUBCHAPTER A. TIME AND PLACE FOR VOTING; ELECTION OFFICERS

Sec. 85.001. EARLY VOTING PERIOD. (a) The period for early

voting by personal appearance begins on the 17th day before

election day and continues through the fourth day before election

day, except as otherwise provided by this section.

(b) For a special runoff election for the office of state

senator or state representative or for a runoff primary election,

the period begins on the 10th day before election day.

(c) If the date prescribed by Subsection (a) or (b) for

beginning the period is a Saturday, Sunday, or legal state

holiday, the early voting period begins on the next regular

business day.

(d) If because of the date for which an election is ordered it

is not possible to begin early voting by personal appearance on

the prescribed date, the early voting period shall begin on the

earliest date practicable after the prescribed date as set by the

authority ordering the election.

(e) For an election held on the uniform election date in May and

any resulting runoff election, the period for early voting by

personal appearance begins on the 12th day before election day

and continues through the fourth day before election day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.09; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 115, Sec. 1, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch.

1316, Sec. 22, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

471, Sec. 8, eff. October 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 8, eff. September 1, 2009.

Sec. 85.002. MAIN EARLY VOTING POLLING PLACE. (a) Early voting

by personal appearance for each election shall be conducted at

the main early voting polling place.

(b) In an election in which a county clerk or city secretary is

the early voting clerk under Section 83.002 or 83.005, the main

early voting polling place shall be located in any room selected

by the early voting clerk in the building that houses the main

business office of the county clerk or city secretary, as

applicable. However, if the commissioners court or city governing

body determines that locating the polling place in that building

is impracticable, the commissioners court or city governing body

may designate a different location in the city in which the

business office is located that is as near as practicable to the

business office.

(c) In an election in which a county clerk is the early voting

clerk under Section 83.003 or 83.004, the authority authorized to

appoint the clerk shall designate the location of the main early

voting polling place. The location must be in the territory

covered by the election or in any room selected by the clerk in

the building that houses the county clerk's main business office,

whether or not the office is located in the territory covered by

the election. However, if the commissioners court determines that

locating the polling place in that building is impracticable, the

commissioners court may designate a different location in the

city in which the business office is located that is as near as

practicable to the business office.

(d) In an election in which a person other than a county clerk

or city secretary is early voting clerk, the authority appointing

the clerk shall designate the location of the main early voting

polling place. The location must be in the territory covered by

the election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.09; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 85.003. VOTERS SERVED BY MAIN POLLING PLACE. Any person

entitled to vote an early voting ballot by personal appearance

may do so at the main early voting polling place.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.09; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 85.004. PUBLIC NOTICE OF POLLING PLACE LOCATION. The

election order and the election notice must state the location of

each early voting polling place.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.09; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 9, eff. September 1, 2009.

Sec. 85.005. REGULAR DAYS AND HOURS FOR VOTING. (a) Except as

provided by Subsection (c), in an election in which a county

clerk or city secretary is the early voting clerk under Section

83.002 or 83.005, early voting by personal appearance at the main

early voting polling place shall be conducted on the weekdays of

the early voting period and during the hours that the county

clerk's or city secretary's main business office is regularly

open for business.

(b) In an election to which Subsection (a) does not apply, early

voting by personal appearance at the main early voting polling

place shall be conducted at least eight hours each weekday of the

early voting period that is not a legal state holiday unless the

territory covered by the election has fewer than 1,000 registered

voters. In that case, the voting shall be conducted at least

three hours each day. The authority ordering the election, or the

county clerk if that person is the early voting clerk, shall

determine which hours the voting is to be conducted.

(c) In a county with a population of 100,000 or more, the voting

in a primary election or the general election for state and

county officers shall be conducted at the main early voting

polling place for at least 12 hours on each weekday of the last

week of the early voting period, and the voting in a special

election ordered by the governor shall be conducted at the main

early voting polling place for at least 12 hours on each of the

last two days of the early voting period. Voting shall be

conducted in accordance with this subsection in those elections

in a county with a population under 100,000 on receipt by the

early voting clerk of a written request for the extended hours

submitted by at least 15 registered voters of the county. The

request must be submitted in time to enable compliance with

Section 85.067.

(d) In an election ordered by a city, early voting by personal

appearance at the main early voting polling place shall be

conducted for at least 12 hours:

(1) on one weekday, if the early voting period consists of less

than six weekdays; or

(2) on two weekdays, if the early voting period consists of six

or more weekdays.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 1142, Sec. 1, eff. Sept. 1, 1989;

Acts 1991, 72nd Leg., ch. 203, Sec. 1.07; Acts 1991, 72nd Leg.,

ch. 554, Sec. 1, eff. Sept. 1, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 1.17, eff. September 1, 2005.

Sec. 85.006. VOTING ON SATURDAY OR SUNDAY. (a) Except as

provided by Subsection (b), the authority ordering an election

may order early voting by personal appearance at the main early

voting polling place to be conducted on one or more Saturdays or

Sundays during the early voting period.

(b) In an election in which a county clerk or city secretary is

the early voting clerk under Section 83.002 or 83.005, only the

early voting clerk may order voting on a Saturday or Sunday. The

clerk must do so by written order.

(c) The authority ordering voting on a Saturday or Sunday shall

determine the hours during which voting is to be conducted.

(d) The authority authorized to order early voting on a Saturday

or Sunday under Subsection (a) or (b) shall order the voting

under the applicable subsection on receipt of a written request

submitted by at least 15 registered voters of the territory

covered by the election. The request must be submitted in time to

enable compliance with Section 85.007. The authority is not

required to order the voting on a particular date specified by

the request but shall order the voting on at least one Saturday

if a Saturday is requested and on at least one Sunday if a Sunday

is requested.

(e) In a primary election or the general election for state and

county officers in a county with a population of 100,000 or more,

the early voting clerk shall order personal appearance voting at

the main early voting polling place to be conducted for at least

12 hours on the last Saturday and for at least five hours on the

last Sunday of the early voting period. The early voting clerk

shall order voting to be conducted at those times in those

elections in a county with a population under 100,000 on receipt

of a written request for those hours submitted by at least 15

registered voters of the county. The request must be submitted in

time to enable compliance with Section 85.007. This subsection

supersedes any provision of this subchapter to the extent of any

conflict.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 25, eff. Sept. 1, 1987;

Acts 1989, 71st Leg., ch. 1142, Sec. 2, eff. Sept. 1, 1989; Acts

1991, 72nd Leg., ch. 203, Sec. 1.08; Acts 1991, 72nd Leg., ch.

554, Sec. 1, eff. Sept. 1, 1991.

Sec. 85.007. PUBLIC NOTICE OF TIME FOR VOTING. (a) The

election order and the election notice must state:

(1) the date that early voting will begin if under Section

85.001(d) the early voting period is to begin later than the

prescribed date;

(2) the regular dates and hours that voting will be conducted

under Section 85.005(b); and

(3) the dates and hours that voting on Saturday or Sunday is

ordered to be conducted under Section 85.006(a).

(b) The early voting clerk shall post notice for each election

stating the dates and hours that voting on a Saturday or Sunday

is ordered to be conducted under Section 85.006(b).

(c) Notice under Subsection (b) shall be posted continuously for

at least 72 hours immediately preceding the first hour that the

voting to which the notice pertains will be conducted. The notice

shall be posted on the bulletin board used for posting notice of

meetings of the commissioners court if the early voting clerk is

the county clerk, or of the city governing body if the early

voting clerk is the city secretary.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.09; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 85.008. DAYS AND HOURS FOR VOTING: ELECTION IN CERTAIN

CITIES. (a) This section applies only to a city with a

population of more than 450,000 in which all members of the

governing body are elected on an at-large basis.

(b) Notwithstanding and in addition to other applicable

provisions of this code, in an election in which the city

secretary is the early voting clerk under Section 83.005, early

voting by personal appearance shall be conducted on the

corresponding days and for the same number of hours that the

voting is required to be conducted in the general election for

state and county officers in the county in which a majority of

the population of the city is located.

Added by Acts 1997, 75th Leg., ch. 172, Sec. 1, eff. Sept. 1,

1997.

Sec. 85.009. ELECTION OFFICERS FOR GENERAL ELECTION FOR STATE

AND COUNTY OFFICERS. (a) The county clerk shall select election

officers for the main early voting polling place and any branch

polling place from a list provided under Subsection (b), in a

manner that provides equal representation to the extent possible

for each political party holding a primary election in the

county.

(b) Before July of each year, the county chair of each political

party holding a primary election in the county shall submit in

writing to the county clerk a list of names of persons in order

of preference for each early voting polling place who are

eligible for selection as an election officer. The county chair

may supplement the list of names of persons until the 30th day

before early voting begins in case an appointed election officer

becomes unable to serve. The county clerk shall appoint the

first person meeting the applicable eligibility requirements from

the list submitted in compliance with this subsection by the

party with the highest number of votes in the county as the

presiding election officer of that polling place and the first

person meeting the applicable eligibility requirements from the

list submitted in compliance with this subsection by the party

with the second highest number of votes in the county as the

alternate presiding election officer of that polling place. The

county clerk shall appoint additional election officers for each

polling place in the manner described by Subsection (a). The

county clerk may reject the list if the persons whose names are

submitted on the list are determined not to meet the applicable

eligibility requirements.

(c) The county clerk, after making a reasonable effort to

consult with the party chair of the appropriate political party

or parties, may select election officers for each early voting

polling place in which a list is not submitted in a manner that

attempts to ensure equal representation to the extent possible

for the parties holding a primary election in the county.

Added by Acts 2007, 80th Leg., R.S., Ch.

558, Sec. 2, eff. September 1, 2007.

SUBCHAPTER B. POLLING PLACE PROCEDURE

Sec. 85.031. ACCEPTING VOTER. (a) For each person entitled to

vote an early voting ballot by personal appearance, the early

voting clerk shall follow the procedure for accepting a regular

voter on election day, with the modifications necessary for the

conduct of early voting.

(b) On accepting a voter, the clerk shall indicate beside the

voter's name on the list of registered voters or registration

omissions list, as applicable, that the voter is accepted to vote

by personal appearance unless the form of either list makes it

impracticable to do so, and the clerk shall enter the voter's

name on the poll list.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.09; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 1349, Sec. 34, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch.

1381, Sec. 9, eff. Sept. 1, 1997.

Sec. 85.0311. EARLY VOTING CLERK TO SIGN BALLOTS. (a) The

early voting clerk's initials shall be placed on the back of each

ballot to be used at the polling place.

(b) The early voting clerk shall enter the initials on each

ballot or a deputy early voting clerk shall stamp a facsimile of

the initials on each ballot.

Added by Acts 1997, 75th Leg., ch. 1381, Sec. 10, eff. Sept. 1,

1997.

Sec. 85.032. SECURITY OF EARLY VOTING BALLOT BOX. (a) The

procedure for rotating two ballot boxes applicable to a precinct

polling place does not apply to an early voting polling place.

Once locked for use in an election, the early voting ballot box

may not be unlocked except as provided by this subtitle.

(b) The ballot box in which voters deposit their marked early

voting ballots must have two locks, each with a different key,

and must be designed and constructed so that the box can be

sealed to detect any unauthorized opening of the box and that the

ballot slot can be sealed to prevent any unauthorized deposit in

the box. The seals for the boxes must be serially numbered for

each election. The procedures prescribed by Sections 127.064,

127.065, 127.066, and 127.068 governing the use of sealed ballot

boxes in electronic voting system elections apply to the use of

sealed ballot boxes under this title to the extent those

procedures can be made applicable, with references to the central

counting station being applied to the early voting ballot board.

The secretary of state shall prescribe any procedures necessary

to implement the use of sealed ballot boxes in early voting.

(c) During the period for early voting by personal appearance,

the early voting clerk shall keep the key to one of the locks to

the early voting ballot box, and the custodian of keys to ballot

boxes for preserving voted ballots after the election shall keep

the key to the second lock.

(d) Each custodian shall retain possession of the key entrusted

to the custodian until it is delivered to the early voting ballot

board under Subchapter B, Chapter 87.

(e) A sealed case may be used for transferring voted early

voting ballots in accordance with procedures approved by the

secretary of state.

(f) The secretary of state shall prescribe procedures providing

for the security of the voted early voting ballots from the last

day of voting by personal appearance at a polling place until the

day the ballots are counted. The procedures must include security

measures covering the transfer of the ballots between the early

voting clerk and the early voting ballot board.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 562, Sec. 1, eff. Sept. 1, 1989;

Acts 1991, 72nd Leg., ch. 203, Sec. 2.09; Acts 1991, 72nd Leg.,

ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch.

864, Sec. 74, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1381,

Sec. 11, eff. Sept. 1, 1997.

Sec. 85.033. SECURITY OF VOTING MACHINE. At the close of early

voting each day, the early voting clerk shall secure each voting

machine used for early voting in the manner prescribed by the

secretary of state so that its unauthorized operation is

prevented. The clerk shall unsecure the machine before the

beginning of early voting the following day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.09; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 85.034. VOTER UNABLE TO ENTER POLLING PLACE. (a) Early

voting by personal appearance by a voter who is voting outside

the early voting polling place under Section 64.009 shall be

conducted in accordance with this section if voting at the early

voting polling place is by voting machine.

(b) The early voting clerk shall furnish each accepted voter

with the early voting ballot used for voting by mail and the

official ballot envelope.

(c) The voter must mark the ballot and seal it in the envelope.

(d) Immediately after sealing the ballot envelope, the voter

must give it to the clerk. Before depositing the envelope in the

ballot box, the clerk shall indicate on the envelope that the

ballot was voted outside the polling place under this section.

(e) The secretary of state may provide for the use of envelopes

or other containers instead of ballot boxes in which to deposit

ballots voted under this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.09; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 2.01, eff. January 1, 2006.

Sec. 85.035. ASSISTING VOTER. A person voting an early voting

ballot by personal appearance who is assisted in preparing the

ballot by election officers under Subchapter B, Chapter 64, may

be assisted by a single officer.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.09; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 85.036. ELECTIONEERING PROHIBITED. (a) During the time an

early voting polling place is open for the conduct of early

voting, a person may not electioneer for or against any

candidate, measure, or political party in or within 100 feet of

an outside door through which a voter may enter the building or

structure in which the early voting polling place is located.

(b) Repealed by Acts 2003, 78th Leg., ch. 639, Sec. 2

(c) During the early voting period, the early voting clerk shall

keep continuously posted:

(1) at the entrance to the room or area, as applicable, in which

the early voting polling place is located, a sign on which is

printed in large letters "Early Voting Polling Place"; and

(2) at the outer limits of the area within which electioneering

is prohibited, a sign on which is printed in large letters

"Distance Marker. No electioneering between this point and the

entrance to the early voting polling place."

(d) A person commits an offense if the person electioneers in

violation of Subsection (a).

(e) An offense under this section is a Class C misdemeanor.

(f) Repealed by Acts 2003, 78th Leg., ch. 639, Sec. 2

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 1.09; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1993, 73rd Leg.,

ch. 498, Sec. 1, eff. Sept. 1, 1993; Acts 2003, 78th Leg., ch.

639, Sec. 1, 2, eff. Sept. 1, 2003.

Sec. 85.037. BYSTANDERS EXCLUDED; UNLAWFUL PRESENCE OF

CANDIDATE. Section 61.001 applies to an early voting polling

place except that the period for which the conduct is proscribed

is during the time the polling place is open for the conduct of

early voting.

Added by Acts 1997, 75th Leg., ch. 1350, Sec. 4, eff. Sept. 1,

1997.

SUBCHAPTER C. BRANCH EARLY VOTING POLLING PLACE

Sec. 85.061. PERMANENT BRANCH POLLING PLACE. (a) In a

countywide election in which the county clerk is the early voting

clerk under Section 83.002, an early voting polling place shall

be located at each branch office that is regularly maintained for

conducting general clerical functions of the county clerk, except

as provided by Subsection (b).

(b) In an election in which a temporary branch polling place is

established under Section 85.062(a)(1) or (d), the commissioners

court may provide by resolution, order, or other official action

that any one or more of the county clerk's regularly maintained

branch clerical offices are not to be branch early voting polling

places in the election.

(c) In this subchapter, "permanent branch polling place" means

an early voting polling place established under this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 1.10; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 85.062. TEMPORARY BRANCH POLLING PLACE. (a) Except as

provided by Subsection (d) or (e), one or more early voting

polling places other than the main early voting polling place may

be established by:

(1) the commissioners court, for an election in which the county

clerk is the early voting clerk; or

(2) the governing body of the political subdivision served by

the authority ordering the election, for an election in which a

person other than the county clerk is the early voting clerk.

(b) A polling place established under this section may be

located, subject to Subsection (d), at any place in the territory

served by the early voting clerk and may be located in any

stationary structure as directed by the authority establishing

the branch office. The polling place may be located in a movable

structure in the general election for state and county officers,

general primary election, or runoff primary election. Ropes or

other suitable objects may be used at the polling place to ensure

compliance with Section 62.004. Persons who are not expressly

permitted by law to be in a polling place shall be excluded from

the polling place to the extent practicable.

(c) In any election, the location of a polling place established

under this section shall be fixed at one place for the duration

of the period that voting is required to be conducted at the

polling place.

(d) In a primary election, the general election for state and

county officers, or a special election to fill a vacancy in the

legislature or in congress:

(1) the commissioners court of a county with a population of

400,000 or more shall establish one or more early voting polling

places other than the main early voting polling place in each

state representative district containing territory covered by the

election, except that the polling place or places shall be

established in the state senatorial or congressional district, as

applicable, in a special election to fill a vacancy in the office

of state senator or United States representative;

(2) the commissioners court of a county with a population of

120,000 or more but less than 400,000 shall establish one or more

early voting polling places other than the main early voting

polling place in each commissioners precinct containing territory

covered by the election; and

(3) the commissioners court of a county with a population of

100,000 or more but less than 120,000 shall establish one or more

early voting polling places as described by Subdivision (2) in

each precinct for which the commissioners court receives in time

to enable compliance with Section 85.067 a written request for

that action submitted by at least 15 registered voters of that

precinct.

(e) In an election covered by Subsection (d), a temporary branch

polling place that is movable may be established only with the

approval of the county clerk. If a movable temporary branch

polling place is established on the request of a political party,

each other political party whose nominee for governor in the most

recent gubernatorial general election received more than 10

percent of the total number of votes received by all candidates

for governor in the election is entitled to establishment of such

a polling place. The election officers serving a polling place

covered by this subsection must be affiliated or aligned with

different political parties to the extent possible. The secretary

of state, after consulting the state chair of each affected

political party, shall prescribe the procedures necessary to

implement this subsection.

(f) In a countywide election, the total number of permanent

branch polling places and temporary branch polling places open

for voting at the same time in a commissioners precinct may not

exceed twice the number of permanent branch and temporary branch

polling places open at that time in another commissioners

precinct.

(g) In this subchapter, "temporary branch polling place" means

an early voting polling place established under this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 1.11, 1.12; Acts 1991,

72nd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th

Leg., ch. 1349, Sec. 35, eff. Sept. 1, 1997; Acts 1997, 75th

Leg., ch. 1350, Sec. 5, eff. Sept. 1, 1997; Acts 1997, 75th Leg.,

ch. 1381, Sec. 12, eff. Sept. 1, 1997.

Sec. 85.063. DAYS AND HOURS FOR VOTING: PERMANENT BRANCH. Early

voting by personal appearance at each permanent branch polling

place shall be conducted on the same days and during the same

hours as voting is conducted at the main early voting polling

place.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.11; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 85.064. DAYS AND HOURS FOR VOTING: TEMPORARY BRANCH IN

POPULOUS COUNTY. (a) This section applies only to an election

in which the territory served by the early voting clerk is

situated in a county with a population of 100,000 or more. In an

election in which the territory served by the clerk is situated

in more than one county, this section applies if the sum of the

populations of the counties is 100,000 or more.

(b) Early voting by personal appearance at each temporary branch

polling place established under Section 85.062(d) shall be

conducted on the days that voting is required to be conducted at

the main early voting polling place under Section 85.005. The

authority establishing the temporary branch polling place shall

determine the hours during which the voting is to be conducted on

those days. The authority shall order voting to be conducted for

the same number of hours that voting is required to be conducted

on those days at the main early voting polling place under

Section 85.005 on receipt of a written request for those hours

submitted by at least 15 registered voters of the county. The

request must be submitted in time to enable compliance with

Section 85.067.

(c) Early voting by personal appearance at a temporary branch

polling place other than a temporary branch polling place

established under Section 85.062(d) may be conducted on any one

or more days and during any hours of the period for early voting

by personal appearance, as determined by the authority

establishing the branch.

(d) The authority authorized under Section 85.006 to order early

voting on a Saturday or Sunday may also order, in the manner

prescribed by that section, early voting to be conducted on a

Saturday or Sunday at any one or more of the temporary branch

polling places. In addition, the early voting clerk of a county

covered by Section 85.006(e) shall order such voting in

accordance with that subsection at each temporary branch polling

place established under Section 85.062(d).

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 1142, Sec. 3, eff. Sept. 1, 1989;

Acts 1991, 72nd Leg., ch. 203, Sec. 1.13; Acts 1991, 72nd Leg.,

ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch.

1349, Sec. 36, eff. Sept. 1, 1997.

Sec. 85.065. DAYS AND HOURS FOR VOTING: TEMPORARY BRANCH IN LESS

POPULOUS COUNTY. (a) This section applies only to an election

in which the territory served by the early voting clerk is

situated in a county with a population under 100,000. In an

election in which the territory served by the clerk is situated

in more than one county, this section applies if the sum of the

populations of the counties is under 100,000.

(b) Voting at a temporary branch polling place may be conducted

on any one or more days and during any hours of the period for

early voting by personal appearance, as determined by the

authority establishing the branch. The authority authorized under

Section 85.006 to order early voting on a Saturday or Sunday may

also order, in the manner prescribed by that section, early

voting to be conducted on a Saturday or Sunday at any one or more

of the temporary branch polling places.

(c) The schedules for conducting voting are not required to be

uniform among the temporary branch polling places.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 1142, Sec. 4, eff. Sept. 1, 1989;

Acts 1991, 72nd Leg., ch. 203, Sec. 1.14; Acts 1991, 72nd Leg.,

ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 85.066. VOTERS SERVED BY BRANCH POLLING PLACE. (a) Except

as provided by Subsection (b), any voter who is entitled to vote

an early voting ballot by personal appearance may do so at any

branch polling place in the territory served by the early voting

clerk.

(b) For a countywide election in a county with a population of

more than 2.5 million and a primary election in a county with a

population of more than 1 million in which temporary branch

polling places are established under Section 85.062(d)(1), the

commissioners court may limit voting at a temporary branch

polling place to the voters of particular state representative

districts. To the extent practicable, the state representative

districts shall be grouped so that the temporary branch polling

places in each group serve substantially equal numbers of voters.

A maximum of four groups of state representative districts may be

established under this subsection.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 1.15; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 85.067. PUBLIC NOTICE OF BRANCH VOTING SCHEDULE. (a) The

early voting clerk shall post for each election a schedule

stating:

(1) the location of each permanent and temporary branch polling

place at which voting will be conducted and the election

precincts served by each branch polling place; and

(2) except as provided by Subsection (b), the dates and hours

that temporary branch voting will be conducted.

(b) The schedule is not required to include dates and hours for

which public notice is posted under Section 85.068.

(c) The schedule shall be posted continuously for a period

beginning not later than the fifth day before the first day of

the period for early voting by personal appearance and ending on

the last day of that period. The schedule may be amended after

the beginning of early voting by personal appearance to include

notice of additional temporary branch polling place locations,

dates, and hours, but any amendment must be made not later than

the fifth day before the date the voting is scheduled to begin at

the additional temporary branch.

(d) The schedule shall be posted on the bulletin board used for

posting notice of meetings of the governing body of the political

subdivision served by the authority ordering the election or, if

the early voting clerk is the county clerk or city secretary,

meetings of the commissioners court or city governing body, as

applicable.

(e) The early voting clerk shall make copies of the schedule

available to the public in reasonable quantities without charge

during the posting period.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 7(a), eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 203, Sec. 1.16; Acts 1991, 72nd Leg.,

ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 85.068. PUBLIC NOTICE OF ADDITIONAL VOTING TIME ORDERED BY

CLERK. (a) The early voting clerk shall post notice for each

election stating any dates and the hours that voting on Saturday

or Sunday will be conducted under Section 85.064(d) or 85.065(b),

if the early voting clerk is a county clerk or city secretary

under Section 83.002 or 83.005.

(b) The notice is not required to include the dates and hours

that appear in the branch office voting schedule posted under

Section 85.067.

(c) The notice shall be posted as provided by Section 85.007(c).

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 1142, Sec. 5, eff. Sept. 1, 1989;

Acts 1991, 72nd Leg., ch. 203, Sec. 1.17; Acts 1991, 72nd Leg.,

ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 85.070. DELIVERY OF APPLICATIONS TO MAIN POLLING PLACE.

Each early voting ballot application submitted at a branch

polling place shall be delivered by an election officer to the

main polling place not later than 1 p.m. on the day after the

date the application is submitted.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.11; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 85.071. DELIVERY OF BALLOTS TO MAIN POLLING PLACE. (a)

During the period for early voting by personal appearance, the

ballots voted at a branch polling place, other than those cast on

a voting machine, shall be:

(1) retained securely at the branch polling place in a locked

room accessible only to election officers; or

(2) delivered by an election officer or designated law

enforcement officer to the main early voting polling place at the

close of voting each day.

(b) The unvoted ballots at the branch polling place, other than

voting machine ballots, shall be retained or delivered with the

voted ballots but in a separate locked container.

(c) All voted and unvoted ballots shall be delivered by an

election officer or designated law enforcement officer to the

main polling place at the close of voting on the last day of

voting at the branch polling place.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.11; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 85.072. BRANCH DAILY REGISTER. (a) Each day early voting

is conducted at a branch polling place, an election officer in

charge of the branch shall prepare a register listing the voters

who cast ballots at the branch that day.

(b) The register must include for each voter the information

necessary for entering the voter's name on the early voting

roster for the election.

(c) The election officer preparing the register shall deliver it

to the early voting clerk at the close of each day's voting at

the branch polling place.

(d) The early voting clerk shall preserve each daily register

for the period for preserving the precinct election records.

(e) A current copy of the register shall be kept at the branch

polling place during the period voting is conducted there.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.11; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.



CHAPTER 86. CONDUCT OF VOTING BY MAIL

ELECTION CODE

TITLE 7. EARLY VOTING

SUBTITLE A. EARLY VOTING

CHAPTER 86. CONDUCT OF VOTING BY MAIL

Sec. 86.001. REVIEWING APPLICATION AND PROVIDING BALLOT. (a)

The early voting clerk shall review each application for a ballot

to be voted by mail.

(b) If the applicant is entitled to vote an early voting ballot

by mail, the clerk shall provide an official ballot to the

applicant as provided by this chapter.

(c) Except as provided by Section 86.008, if the applicant is

not entitled to vote by mail, the clerk shall reject the

application, enter on the application "rejected" and the reason

for and date of rejection, and deliver written notice of the

reason for the rejection to the applicant at both the residence

address and mailing address on the application. A ballot may not

be provided to an applicant whose application is rejected.

(d) If the application does not include the applicant's correct

voter registration number or county election precinct of

residence, the clerk shall enter the appropriate information on

the application before providing a ballot to the applicant.

(e) If the applicant does not have an effective voter

registration for the election, the clerk shall reject the

application unless the clerk can determine from the voter

registrar that the applicant has submitted a voter registration

application and the registration will be effective on election

day.

(f) If the clerk receives an application for an election for

which the clerk is not serving as early voting clerk, the clerk

shall reject the application for that election and notify the

applicant of the rejection in accordance with Section 86.008.

(g) If a ballot is provided to the applicant, the clerk shall

indicate beside the applicant's name on the list of registered

voters that a ballot to be voted by mail was provided to the

applicant and the date of providing the ballot unless the form of

the list makes it impracticable to do so.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 26, eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 203, Sec. 2.12; Acts 1991, 72nd Leg.,

ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch.

1381, Sec. 13, eff. Sept. 1, 1997.

Sec. 86.002. ADDITIONAL BALLOTING MATERIALS. (a) The early

voting clerk shall provide an official ballot envelope and

carrier envelope with each ballot provided to a voter. If the

voter's name appears on the list of registered voters with the

notation "S", or a similar notation, or the residence address on

the voter's early voting ballot application is not the same as

the voter's residence address on the list of registered voters,

the clerk shall provide a form for a statement of residence to

the voter.

(b) Before providing the balloting materials to the voter, the

clerk shall enter on the carrier envelope the identity and date

of the election.

(c) The clerk shall enter on a carrier envelope the voter's name

in printed form, a notation that a statement of residence is

enclosed, if applicable, and any other information the clerk

determines necessary for proper processing of the ballot.

(d) The secretary of state shall prescribe instructions to be

printed on the balloting materials for the execution and return

of a statement of residence. The instructions must include an

explanation of the circumstances under which the ballot must be

rejected with respect to the statement.

(e) If the clerk determines that the carrier envelope and other

balloting materials will weigh more than one ounce when returned

by mail to the clerk, the clerk shall include with the balloting

materials a notice of the amount of first class postage that will

be required for the return by mail of the carrier envelope and

enclosed materials.

(f) The clerk shall include with the balloting materials a

notice of the clerk's physical address for purposes of return by

common or contract carrier.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 8(b), eff. Sept. 1, 1987;

Acts 1987, 70th Leg., ch. 472, Sec. 27, eff. Sept. 1, 1987; Acts

1991, 72nd Leg., ch. 203, Sec. 2.12; Acts 1991, 72nd Leg., ch.

554, Sec. 1, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 916,

Sec. 25, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 797, Sec.

41, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 620, Sec. 1,

eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1315, Sec. 43, eff.

Jan. 1, 2004.

Sec. 86.003. METHOD OF PROVIDING BALLOT TO VOTER: REQUIRED

ADDRESS. (a) The balloting materials for voting by mail shall

be provided to the voter by mail. A ballot provided by any other

method may not be counted.

(b) Subject to Subsection (c), the balloting materials shall be

addressed to the applicable address specified in the voter's

application. The election officer providing the ballot may not

knowingly mail the materials to an address other than that

prescribed by this section.

(c) The address to which the balloting materials must be

addressed is the address at which the voter is registered to

vote, or the registered mailing address if different, unless the

ground for voting by mail is:

(1) absence from the county of residence, in which case the

address must be an address outside the voter's county of

residence;

(2) confinement in jail, in which case the address must be the

address of the jail or of a relative described by Section

84.002(a)(4); or

(3) age or disability and the voter is living at a hospital,

nursing home or other long-term care facility, or retirement

center, or with a relative described by Section 84.002(a)(3), in

which case the address must be the address of that facility or

relative.

(d) If the applicable address specified in a voter's application

is an address other than that prescribed by Subsection (c), the

voter's application shall be rejected in accordance with Section

86.001(c).

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.12; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 565, Sec. 4, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch.

1381, Sec. 14, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch.

1316, Sec. 23, eff. Sept. 1, 2003.

Sec. 86.004. TIME FOR PROVIDING BALLOT TO VOTER. (a) Except as

provided by Subsection (b), the balloting materials for voting by

mail shall be mailed to a voter entitled to vote by mail not

later than the seventh calendar day after the later of the date

the clerk accepts the voter's application for a ballot to be

voted by mail or the date the ballots become available for

mailing, except that if that mailing date is earlier than the

45th day before election day, the balloting materials shall be

mailed not later than the 38th day before election day.

(b) For the general election for state and county officers, the

balloting materials for a voter who indicates on the application

for a ballot to be voted by mail or the federal postcard

application that the voter is eligible to vote early by mail as a

consequence of the voter's being outside the United States shall

be mailed on or before the later of the 45th day before election

day or the seventh calendar day after the date the clerk receives

the application. However, if it is not possible to mail the

ballots by the deadline of the 45th day before election day, the

clerk shall notify the secretary of state within 24 hours of

knowing that the deadline will not be met. The secretary of

state shall monitor the situation and advise the clerk, who shall

mail the ballots as soon as possible in accordance with the

secretary of state's guidelines.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.12; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 2003, 78th Leg.,

ch. 393, Sec. 12, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 1, eff. September 1, 2005.

Sec. 86.005. MARKING AND SEALING BALLOT. (a) A voter must mark

a ballot voted by mail in accordance with the instructions on the

ballot envelope.

(b) A voter may mark the ballot at any time after receiving it.

(c) After marking the ballot, the voter must place it in the

official ballot envelope and then seal the ballot envelope, place

the ballot envelope in the official carrier envelope and then

seal the carrier envelope, and sign the certificate on the

carrier envelope.

(d) Failure to use the official ballot envelope does not affect

the validity of the ballot.

(e) After the carrier envelope is sealed by the voter, it may

not be opened except as provided by Chapter 87.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.12; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 2003, 78th Leg.,

ch. 1315, Sec. 44, eff. Jan. 1, 2004.

Sec. 86.0051. CARRIER ENVELOPE ACTION BY PERSON OTHER THAT

VOTER; OFFENSES. (a) A person commits an offense if the person

acts as a witness for a voter in signing the certificate on the

carrier envelope and knowingly fails to comply with Section

1.011.

(b) A person other than the voter who deposits the carrier

envelope in the mail or with a common or contract carrier must

provide the person's signature, printed name, and residence

address on the reverse side of the envelope.

(c) A person commits an offense if the person knowingly violates

Subsection (b). It is not a defense to an offense under this

subsection that the voter voluntarily gave another person

possession of the voter's carrier envelope.

(d) An offense under this section is a Class B misdemeanor,

unless the person is convicted of an offense under Section 64.036

for providing unlawful assistance to the same voter in connection

with the same ballot, in which event the offense is a state jail

felony.

(e) Subsections (a) and (c) do not apply if the person is

related to the applicant within the second degree by affinity or

the third degree by consanguinity, as determined under Subchapter

B, Chapter 573, Government Code, or is registered to vote at the

same address as the applicant.

Added by Acts 2003, 78th Leg., ch. 393, Sec. 13, eff. Sept. 1,

2003.

Sec. 86.006. METHOD OF RETURNING MARKED BALLOT. (a) A marked

ballot voted under this chapter must be returned to the early

voting clerk in the official carrier envelope. The carrier

envelope may be delivered in another envelope and must be

transported and delivered only by mail or by common or contract

carrier.

(b) Except as provided by Subsection (c), a carrier envelope may

not be returned in an envelope or package containing another

carrier envelope.

(c) The carrier envelopes of persons who are registered to vote

at the same address may be returned in the same envelope or

package.

(d) Each carrier envelope that is delivered by a common or

contract carrier must be accompanied by an individual delivery

receipt for that particular carrier envelope that indicates the

name and residence address of the individual who actually

delivered the envelope to the carrier and the date, hour, and

address at which the carrier envelope was received by the

carrier. A delivery of carrier envelopes is prohibited by a

common or contract carrier if the delivery originates from the

address of:

(1) an office of a political party or a candidate in the

election;

(2) a candidate in the election unless the address is the

residence of the early voter;

(3) a specific-purpose or general-purpose political committee

involved in the election; or

(4) an entity that requested that the election be held, unless

the delivery is a forwarding to the early voting clerk.

(e) Carrier envelopes may not be collected and stored at another

location for subsequent delivery to the early voting clerk. The

secretary of state shall prescribe appropriate procedures to

implement this subsection and to provide accountability for the

delivery of the carrier envelopes from the voting place to the

early voting clerk.

(f) A person commits an offense if the person knowingly

possesses an official ballot or official carrier envelope

provided under this code to another. Unless the person possessed

the ballot or carrier envelope with intent to defraud the voter

or the election authority, this subsection does not apply to a

person who, on the date of the offense, was:

(1) related to the voter within the second degree by affinity or

the third degree by consanguinity, as determined under Subchapter

B, Chapter 573, Government Code;

(2) registered to vote at the same address as the voter;

(3) an early voting clerk or a deputy early voting clerk;

(4) a person who possesses the carrier envelope in order to

deposit the envelope in the mail or with a common or contract

carrier and who provides the information required by Section

86.0051(b) in accordance with that section;

(5) an employee of the United States Postal Service working in

the normal course of the employee's authorized duties; or

(6) a common or contract carrier working in the normal course of

the carrier's authorized duties if the official ballot is sealed

in an official carrier envelope that is accompanied by an

individual delivery receipt for that particular carrier envelope.

(g) An offense under Subsection (f) is:

(1) a Class B misdemeanor if the person possesses at least one

but fewer than 10 ballots or carrier envelopes unless the person

possesses the ballots or carrier envelopes without the consent of

the voters, in which event the offense is a state jail felony;

(2) a Class A misdemeanor if the person possesses at least 10

but fewer than 20 ballots or carrier envelopes unless the person

possesses the ballots or carrier envelopes without the consent of

the voters, in which event the offense is a felony of the third

degree; or

(3) a state jail felony if the person possesses 20 or more

ballots or carrier envelopes unless the person possesses the

ballots or carrier envelopes without the consent of the voters,

in which event the offense is a felony of the second degree.

(h) A ballot returned in violation of this section may not be

counted. If the early voting clerk determines that the ballot was

returned in violation of this section, the clerk shall make a

notation on the carrier envelope and treat it as a ballot not

timely returned in accordance with Section 86.011(c). If the

ballot is returned before the end of the period for early voting

by personal appearance, the early voting clerk shall promptly

mail or otherwise deliver to the voter a written notice informing

the voter that:

(1) the voter's ballot will not be counted because of a

violation of this code; and

(2) the voter may vote if otherwise eligible at an early voting

polling place or the election day precinct polling place on

presentation of the notice.

(i) In the prosecution of an offense under Subsection (f):

(1) the prosecuting attorney is not required to negate the

applicability of the provisions of Subsections (f)(1)-(6) in the

accusation charging commission of an offense;

(2) the issue of the applicability of a provision of Subsection

(f)(1), (2), (3), (4), (5), or (6) is not submitted to the jury

unless evidence of that provision is admitted; and

(3) if the issue of the applicability of a provision of

Subsection (f)(1), (2), (3), (4), (5), or (6) is submitted to the

jury, the court shall charge that a reasonable doubt on the issue

requires that the defendant be acquitted.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 431, Sec. 1, eff. Sept. 1, 1987;

Acts 1987, 70th Leg., ch. 472, Sec. 28, eff. Sept. 1, 1987; Acts

1991, 72nd Leg., ch. 203, Sec. 1.18; Acts 1991, 72nd Leg., ch.

554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1381,

Sec. 15, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 393, Sec.

14, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

238, Sec. 1, eff. September 1, 2007.

Sec. 86.007. DEADLINE FOR RETURNING MARKED BALLOT. (a) Except

as provided by Subsection (d), a marked ballot voted by mail must

arrive at the address on the carrier envelope before the time the

polls are required to close on election day.

(b) If the early voting clerk cannot determine whether a ballot

arrived before the deadline, the ballot is considered to have

arrived at the time the place at which the carrier envelopes are

deposited was last inspected for removal of returned ballots. The

clerk shall check for returned ballots, at least once before the

deadline, after the normal delivery time on the last day at the

place at which the carrier envelopes are deposited.

(c) A marked ballot that is not timely returned may not be

counted.

(d) A marked ballot voted by mail that arrives after the time

prescribed by Subsection (a) shall be counted if:

(1) the ballot was cast from an address outside the United

States;

(2) the carrier envelope was placed for delivery before the time

the ballot is required to arrive under Subsection (a); and

(3) the ballot arrives at the address on the carrier envelope

not later than the fifth day after the date of the election,

except that if that date falls on a Saturday, Sunday, or legal

state or national holiday, then the deadline is extended to the

next regular business day.

(e) A delivery under Subsection (d)(2) is timely, except as

otherwise provided by this title, if the carrier envelope or, if

applicable, the envelope containing the carrier envelope:

(1) is properly addressed with postage or handling charges

prepaid;

(2) is sent from an address outside the United States; and

(3) bears a cancellation mark of a recognized postal service or

a receipt mark of a common or contract carrier or a courier

indicating a time before the deadline.

(f) If the envelope does not bear the cancellation mark or

receipt mark as required by Subsection (e)(3), a delivery under

Subsection (d)(1) is presumed to be timely if the other

requirements under this section are met. Section 1.006 does not

apply to Subsection (d)(3).

(g) The secretary of state shall prescribe procedures as

necessary to implement Subsection (d).

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 29, eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 203, Sec. 2.12; Acts 1991, 72nd Leg.,

ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch.

1349, Sec. 38, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch.

1316, Sec. 24, eff. Sept. 1, 2003; Acts 2003, 78th Leg., 3rd

C.S., ch. 1, Sec. 4, eff. Jan. 11, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

1062, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1107, Sec. 1.18, eff. September 1, 2005.

Sec. 86.008. DEFECTIVE APPLICATION. (a) If on reviewing an

application for a ballot to be voted by mail that was received on

or before the 12th day before election day the early voting clerk

determines that the application does not fully comply with the

applicable requirements prescribed by this title, the clerk shall

mail or otherwise deliver an official application form to the

applicant.

(b) The clerk shall include with the application form mailed or

delivered to the applicant a written notice containing:

(1) a brief explanation of each defect in the noncomplying

application;

(2) a statement informing the voter that the voter is not

entitled to vote an early voting ballot unless the application

complies with all legal requirements; and

(3) instructions for submitting the second application.

(c) If an application that does not fully comply with the

applicable requirements prescribed by this title is received

after the 12th day before election day and before the end of the

period for early voting by personal appearance, the clerk shall

mail or otherwise deliver a notice to the voter containing the

information prescribed by Subdivisions (1) and (2) of Subsection

(b), including a statement that the application was late, if

applicable.

(d) Notwithstanding any other provisions of this code, the clerk

may deliver in person to the voter a second application if the

defective original application is timely and may receive, before

the deadline, the corrected application in person from the voter.

If a procedure authorized by this subsection is used, it must be

applied uniformly to all applications covered by this subsection.

The clerk shall enter a notation on the application indicating

any information added by the clerk under this subsection. A poll

watcher is entitled to accompany the clerk and observe the

procedures under this subsection. The secretary of state may

prescribe any other procedures necessary to implement this

subsection including requirements for posting notice of any

deliveries.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 30, eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 203, Sec. 2.12; Acts 1991, 72nd Leg.,

ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch.

864, Sec. 75, eff. Sept. 1, 1997.

Sec. 86.009. PROVIDING CORRECTED BALLOT TO VOTER. (a) If,

after a ballot to be voted by mail is provided to a voter, the

official ballot is changed in a way that affects the choices

available to the voter in the election or the validity of the

ballot provided to the voter if cast, the early voting clerk

shall mail a corrected ballot and corresponding balloting

materials to the voter unless in the clerk's opinion there is not

sufficient time for the voter to timely return the corrected

ballot to the clerk.

(b) The clerk shall include with the balloting materials

provided to the voter a written notice containing:

(1) a brief explanation of the reason for providing another

ballot; and

(2) an instruction to destroy the defective ballot if it has not

already been returned to the clerk.

(c) Before mailing the corrected ballot to the voter, the clerk

shall place a notation on the carrier envelope indicating that

the ballot is a corrected ballot being provided under this

section. The clerk shall also indicate on the voter's application

that the voter was provided a corrected ballot.

(d) The clerk shall prepare a list containing the name of each

voter who is provided a corrected ballot under this section. The

clerk shall preserve the list for the period for preserving the

precinct election records.

(e) A voter's defective ballot that is timely returned to the

clerk as a marked ballot shall be treated as:

(1) a marked ballot not timely returned if the corrected ballot

is timely returned as a marked ballot; or

(2) as the voter's ballot for the election if the corrected

ballot is not timely returned.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.12; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 864, Sec. 76, eff. Sept. 1, 1997.

Sec. 86.010. ASSISTING VOTER. (a) A voter casting a ballot by

mail who would be eligible under Section 64.031 to receive

assistance at a polling place may select a person as provided by

Section 64.032(c) to assist the voter in preparing the ballot.

(b) Assistance rendered under this section is limited to that

authorized by this code at a polling place.

(c) The person assisting the voter must sign a written oath

prescribed by Section 64.034 that is part of the certificate on

the official carrier envelope.

(d) If a voter is assisted in violation of Subsection (a) or

(b), the voter's ballot may not be counted.

(e) A person who assists a voter to prepare a ballot to be voted

by mail shall enter the person's signature, printed name, and

residence address on the official carrier envelope of the voter.

(f) A person commits an offense if the person knowingly fails to

provide the information on the official carrier envelope as

required by Subsection (e).

(g) An offense under this section is a Class A misdemeanor

unless the person is convicted of an offense under Section 64.036

for providing unlawful assistance to the same voter, in which

event the offense is a state jail felony.

(h) Subsection (f) does not apply if the person is related to

the applicant within the second degree by affinity or the third

degree by consanguinity, as determined under Subchapter B,

Chapter 573, Government Code, or is registered to vote at the

same address as the applicant.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.12; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 1381, Sec. 16, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch.

393, Sec. 15, eff. Sept. 1, 2003.

Sec. 86.011. ACTION BY CLERK ON RETURN OF BALLOT. (a) The

early voting clerk shall determine whether the return of a

voter's official carrier envelope for a ballot voted by mail is

timely.

(b) If the return is timely, the clerk shall enclose the carrier

envelope and the voter's early voting ballot application in a

jacket envelope.

(c) If the return is not timely, the clerk shall enter the time

of receipt on the carrier envelope and retain it for the period

for preserving the precinct election records. The clerk shall

destroy the unopened envelope and its contents after the

preservation period.

(d) Notwithstanding any other provisions of this code, if the

clerk receives a timely carrier envelope that does not fully

comply with the applicable requirements prescribed by this title,

the clerk may deliver the carrier envelope in person or by mail

to the voter and may receive, before the deadline, the corrected

carrier envelope from the voter, or the clerk may notify the

voter of the defect by telephone and advise the voter that the

voter may come to the clerk's office in person to correct the

defect or cancel the voter's application to vote by mail and vote

on election day. If the procedures authorized by this subsection

are used, they must be applied uniformly to all carrier envelopes

covered by this subsection. A poll watcher is entitled to observe

the procedures under this subsection. The secretary of state may

prescribe any other procedures necessary to implement this

subsection including requirements for posting notice of any

deliveries.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 31, eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 203, Sec. 1.19; Acts 1991, 72nd Leg.,

ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch.

864, Sec. 77, eff. Sept. 1, 1997.

Sec. 86.012. OFFICIAL BALLOT ENVELOPE. (a) "Ballot Envelope"

must be printed on the face of each officially prescribed ballot

envelope for a ballot to be voted by mail.

(b) The following textual material, as prescribed by the

secretary of state, must be printed on the face of each official

ballot envelope and may be continued on the reverse side if

necessary:

(1) instructions for marking the ballot and returning the marked

ballot to the early voting clerk;

(2) the deadline for returning the marked ballot to the clerk;

(3) limitations on assistance to the voter; and

(4) criminal penalties for unlawful assistance in preparing the

ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.12; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 86.013. OFFICIAL CARRIER ENVELOPE. (a) "Carrier Envelope

for Early Voting Ballot," the name and official title of the

early voting clerk as addressee, and the clerk's official mailing

address must be printed on the face of each official carrier

envelope for a ballot to be voted by mail.

(b) Spaces must appear on the reverse side of the official

carrier envelope for:

(1) indicating the identity and date of the election; and

(2) entering the signature, printed name, and residence address

of a person other than the voter who deposits the carrier

envelope in the mail or with a common or contract carrier.

(c) A certificate in substantially the following form must be

printed on the reverse side of the official carrier envelope in a

manner that requires the voter to sign across the flap of the

envelope:

"I certify that the enclosed ballot expresses my wishes

independent of any dictation or undue persuasion by any person.

________________________________

Signature of voter

By: ____________________________

Signature of person assisting

voter, if applicable (see Ballot

Envelope for restrictions and

penalties)

_______________________________

Printed name of person assisting

voter, if applicable

_______________________________

Residence address of person

assisting voter, if applicable"

(d) The following textual material, as prescribed by the

secretary of state, must be printed on the reverse side of the

official carrier envelope or on a separate sheet accompanying the

carrier envelope when it is provided:

(1) the prohibition prescribed by Section 86.006(b);

(2) the conditions for delivery by common or contract carrier

prescribed by Sections 81.005 and 86.006;

(3) the requirements for the legal execution and delivery of the

carrier envelope;

(4) the prohibition prescribed by Section 86.006(e); and

(5) the offenses prescribed by Sections 86.006(f) and 86.010(f).

(e) The following notice must be printed on the reverse side of

the official carrier envelope, near the space provided for the

voter's signature: "This envelope must be sealed by the voter

before it leaves the voter's hands. Do not sign this envelope

unless the ballot has been marked by you or at your direction."

(f) The oath of a person assisting a voter must be included on

the official carrier envelope as part of the certificate

prescribed by Subsection (c).

(g) The secretary of state by rule shall require that a notice

informing voters of the telephone number established under

Section 31.0055 and the purpose of the telephone number be

printed on:

(1) the official carrier envelope; or

(2) an insert enclosed with the balloting materials for voting

by mail sent to the voter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 1.20; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 1381, Sec. 17, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch.

393, Sec. 16, eff. Sept. 1, 2003.

Sec. 86.014. PUBLIC INSPECTION OF EARLY VOTING RECORDS. (a) A

copy of an application for a ballot to be voted by mail may be

obtained from the early voting clerk:

(1) 72 hours after the time a ballot is mailed to the voter; or

(2) 48 hours after the time a ballot is mailed to the voter if

the mailing occurs on the fourth day before election day.

(b) Originals of the applications and carrier envelopes are not

available for public inspection until those materials are

delivered to the general custodian of election records after the

election.

Added by Acts 1987, 70th Leg., ch. 472, Sec. 32, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 203, Sec. 2.12; Acts

1991, 72nd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997,

75th Leg., ch. 565, Sec. 5, eff. Sept. 1, 1997; Acts 1997, 75th

Leg., ch. 1381, Sec. 18, eff. Sept. 1, 1997.



CHAPTER 87. PROCESSING EARLY VOTING RESULTS

ELECTION CODE

TITLE 7. EARLY VOTING

SUBTITLE A. EARLY VOTING

CHAPTER 87. PROCESSING EARLY VOTING RESULTS

SUBCHAPTER A. EARLY VOTING BALLOT BOARD

Sec. 87.001. BOARD CREATED; JURISDICTION. An early voting

ballot board shall be created in each election to process early

voting results from the territory served by the early voting

clerk.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.14; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 87.002. COMPOSITION OF BOARD. (a) The early voting ballot

board consists of a presiding judge and at least two other

members.

(b) Except as provided by Subsection (d), the presiding judge is

appointed in the same manner as a presiding election judge.

Except as provided by Subsection (c), the other members are

appointed by the presiding judge in the same manner as the

precinct election clerks.

(c) In the general election for state and county officers, each

county chair of a political party with nominees on the general

election ballot shall submit to the county election board a list

of names of persons eligible to serve on the early voting ballot

board. The county election board shall appoint at least one

person from each list to serve as a member of the early voting

ballot board. The same number of members must be appointed from

each list.

(d) In addition to the members appointed under Subsection (c),

the county election board shall appoint the presiding judge from

the list provided under that subsection by the political party

whose nominee for governor received the most votes in the county

in the most recent gubernatorial general election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.14; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 1381, Sec. 19, eff. Sept. 1, 1997.

Sec. 87.003. ELIGIBILITY FOR BOARD MEMBERSHIP. To be eligible

for appointment to the early voting ballot board, a person must

meet the requirements for eligibility for service as a presiding

election judge, except that the appointee must be a qualified

voter of the territory served by the early voting clerk and is

not required to be a qualified voter of any other particular

territory.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.14; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 87.004. BOARD COMPOSED OF PRECINCT ELECTION OFFICERS. In

an election other than the general election for state and county

officers or a primary election, the authority ordering the

election may direct by resolution, order, or other official

action that the precinct election officers serving one of the

election precincts also serve as the early voting ballot board

for the election. In that case, the presiding election judge of

the precinct serves as the board's presiding officer.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.14; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 87.005. COMPENSATION OF MEMBERS. (a) Members of the early

voting ballot board are entitled to the same compensation as

presiding election judges, except as provided by Subsection (b).

(b) If the board concludes its work in less than 10 hours, the

members may be paid greater compensation than that regularly

payable for the amount of time worked, but not to exceed the

amount payable for 10 hours' work.

(c) Precinct officers serving as board members under Section

87.004 may not be compensated for both positions.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.14; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

SUBCHAPTER B. DELIVERING MATERIALS TO BOARD

Sec. 87.021. BALLOTS AND OTHER MATERIALS DELIVERED TO BOARD.

The early voting clerk shall deliver to the early voting ballot

board:

(1) each ballot box, in accordance with Section 85.032(b),

containing the early voting ballots voted by personal appearance

and the clerk's key to each box;

(2) the jacket envelopes containing the early voting ballots

voted by mail;

(3) the poll lists prepared in connection with early voting by

personal appearance;

(4) the list of registered voters used in conducting early

voting; and

(5) a ballot transmittal form that includes a statement of the

number of early voting ballots voted by mail that are delivered

to the early voting ballot board and the number of names

appearing on the poll lists prepared in connection with early

voting by personal appearance.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 562, Sec. 2, eff. Sept. 1, 1989;

Acts 1991, 72nd Leg., ch. 203, Sec. 1.21; Acts 1991, 72nd Leg.,

ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 87.022. TIME OF DELIVERY: GENERAL RULE. Except as

provided by Section 87.0221, 87.0222, 87.023, or 87.024, the

materials shall be delivered to the early voting ballot board

under this subchapter during the time the polls are open on

election day, or as soon after the polls close as practicable, at

the time or times specified by the presiding judge of the board.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 1.22; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

88, Sec. 1, eff. September 1, 2005.

Sec. 87.0221. TIME OF DELIVERY: PAPER BALLOTS. (a) In an

election in which regular paper ballots are used for early

voting, the materials may be delivered to the board between the

end of the period for early voting by personal appearance and the

closing of the polls on election day, or as soon after closing as

practicable, at the time or times specified by the presiding

judge of the board.

(b) The early voting clerk shall post notice of each delivery of

materials under this section that is to be made before the time

for opening the polls on election day. The notice shall be posted

at the main early voting polling place continuously for at least

24 hours immediately preceding the delivery.

(c) At least 24 hours before each delivery, the early voting

clerk shall notify the county chair of each political party

having a nominee on the ballot of the time the delivery is to be

made.

Added by Acts 1991, 72nd Leg., ch. 203, Sec. 1.23. Amended by

Acts 1997, 75th Leg., ch. 864, Sec. 78, eff. Sept. 1, 1997.

Sec. 87.0222. TIME OF DELIVERY: BALLOTS VOTED BY MAIL. (a)

Notwithstanding Section 87.024, in an election conducted by an

authority of a county with a population of 100,000 or more or

conducted jointly with such a county, the jacket envelopes

containing the early voting ballots voted by mail may be

delivered to the board between the end of the ninth day before

election day and the closing of the polls on election day, or as

soon after closing as practicable, at the time or times specified

by the presiding judge of the board.

(b) The early voting clerk shall post notice of each delivery of

materials under this section that is to be made before the time

for opening the polls on election day. The notice shall be

posted at the main early voting polling place continuously for at

least 24 hours immediately preceding the delivery.

(c) At least 24 hours before each delivery, the early voting

clerk shall notify the county chair of each political party

having a nominee on the ballot of the time the delivery is to be

made.

Added by Acts 2005, 79th Leg., Ch.

88, Sec. 2, eff. September 1, 2005.

Sec. 87.023. TIME OF DELIVERY: AUTOMATICALLY COUNTED BALLOTS.

(a) In an election in which early voting ballots are to be

counted by automatic tabulating equipment at a central counting

station, the ballots to be automatically counted may be delivered

to the board between the end of the period for early voting by

personal appearance and the closing of the polls on election day,

or as soon after closing as practicable, at intervals specified

by the presiding judge of the board.

(b) The early voting clerk shall post notice of each delivery of

ballots under this section that is to be made before the time for

opening the polls on election day. The notice shall be posted at

the main early voting polling place continuously for at least 24

hours immediately preceding the delivery.

(c) At least 24 hours before the first delivery of ballots

covered by Subsection (b), the early voting clerk shall notify

the county chair of each political party having a nominee on the

ballot of the time the first delivery is to be made.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.15; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 864, Sec. 79, eff. Sept. 1, 1997.

Sec. 87.024. TIME OF DELIVERY: VOTING MACHINE ELECTION. (a) In

an election in which early voting votes by personal appearance

are cast on voting machines, the jacket envelopes containing the

early voting ballots voted by mail may be delivered to the board

between the end of the period for early voting by personal

appearance and the closing of the polls on election day, or as

soon after closing as practicable, at a time specified by the

presiding judge of the board.

(b) The early voting clerk shall post notice of the delivery of

materials under this section that is to be made before the time

for opening the polls on election day. The notice shall be posted

at the main early voting polling place continuously for at least

24 hours immediately preceding the delivery.

(c) At least 24 hours before the delivery, the early voting

clerk shall notify the county chair of each political party

having a nominee on the ballot of the time the delivery is to be

made.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.15; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 864, Sec. 80, eff. Sept. 1, 1997.

Sec. 87.0241. PROCESSING BALLOTS BEFORE POLLS OPEN. (a) The

early voting ballot board may determine whether to accept early

voting ballots voted by mail in accordance with Section 87.041 at

any time after the ballots are delivered to the board.

(b) The board may not count early voting ballots until:

(1) the polls open on election day; or

(2) in an election conducted by an authority of a county with a

population of 100,000 or more or conducted jointly with such a

county, the end of the period for early voting by personal

appearance.

(c) The secretary of state shall prescribe any procedures

necessary for implementing this section in regard to elections

described by Subsection (b)(2).

Added by Acts 1991, 72nd Leg., ch. 203, Sec. 1.23. Amended by

Acts 1997, 75th Leg., ch. 1349, Sec. 39, eff. Sept. 1, 1997; Acts

2003, 78th Leg., ch. 1316, Sec. 25, eff. Sept. 1, 2003.

Sec. 87.025. DELIVERING SECOND BALLOT BOX KEY TO BOARD. On

request of the presiding officer of the early voting ballot

board, the custodian of the key to the second lock on the early

voting ballot boxes shall deliver the custodian's key for each

box to the presiding officer.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.15; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 864, Sec. 81, eff. Sept. 1, 1997.

Sec. 87.026. BYSTANDERS EXCLUDED. Except as permitted by this

code, a person may not be in the meeting place of an early voting

ballot board during the time of the board's operations.

Added by Acts 1987, 70th Leg., ch. 472, Sec. 33, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 203, Sec. 2.15; Acts

1991, 72nd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 87.027. SIGNATURE VERIFICATION COMMITTEE. (a) Except as

provided by Subsection (a-1), a signature verification committee

may be appointed in any election. The early voting clerk is the

authority responsible for determining whether a signature

verification committee is to be appointed. If the clerk

determines that a committee is to be appointed, the clerk shall

issue a written order calling for the appointment.

(a-1) A signature verification committee shall be appointed in

the general election for state and county officers on submission

to the early voting clerk of a written request for the committee

by at least 15 registered voters of the county. The request must

be submitted not later than the preceding October 1, and a

request submitted by mail is considered to be submitted at the

time of its receipt by the clerk.

(b) The following authority is responsible for appointing the

members of a signature verification committee:

(1) the county election board, in an election for which the

board is established;

(2) the county chair, in a primary election; and

(3) the governing body of the political subdivision, in an

election ordered by an authority of a political subdivision other

than a county.

(c) Not later than the fifth day after the date the early voting

clerk issues the order calling for the appointment of a signature

verification committee, or not later than October 15 for a

committee required under Subsection (a-1), the appropriate

authority shall appoint the members of the committee and

designate one of the appointees as chair, subject to Subsection

(d). The authority shall fill a vacancy on the committee by

appointment as soon as possible after the vacancy occurs, subject

to Subsection (d). The early voting clerk shall post notice of

the name and residence address of each appointee. The notice must

remain posted continuously for the period beginning the day after

the date of the appointment and ending on the last day of the

committee's operation in the election.

(d) The early voting clerk shall determine the number of members

who are to compose the signature verification committee and shall

state that number in the order calling for the committee's

appointment. A committee must consist of not fewer than five

members. In an election in which party alignment is indicated on

the ballot, each county chair of a political party with a nominee

or aligned candidate on the ballot shall submit to the appointing

authority a list of names of persons eligible to serve on the

signature verification committee. The authority shall appoint at

least two persons from each list to serve as members of the

committee. The same number of members must be appointed from each

list. The authority shall appoint the chair of the committee from

the list provided by the political party whose nominee for

governor received the most votes in the county in the most recent

gubernatorial general election. A vacancy on the committee shall

be filled by appointment from the original list or from a new

list submitted by the appropriate county chair.

(e) To be eligible to serve on a signature verification

committee, a person must be a qualified voter:

(1) of the county, in a countywide election ordered by the

governor or a county authority or in a primary election;

(2) of the part of the county in which the election is held, for

an election ordered by the governor or a county authority that

does not cover the entire county of the person's residence; or

(3) of the political subdivision, in an election ordered by an

authority of a political subdivision other than a county.

(f) The early voting clerk shall determine the place, day or

days, and hours of operation of the signature verification

committee and shall state that information in the order calling

for the committee's appointment. A committee may not begin

operating before the 20th day before election day.

(g) The early voting clerk shall post a copy of the order

calling for the appointment of the signature verification

committee. The copy must remain posted continuously for at least

10 days before the first day the committee meets.

(h) If a signature verification committee is appointed for the

election, the early voting clerk shall deliver the jacket

envelopes containing the early voting ballots voted by mail to

the committee instead of to the early voting ballot board.

Deliveries may be made only during the period of the committee's

operation at times scheduled in advance of delivery by the early

voting clerk. The clerk shall post notice of the time of each

delivery. The notice must remain posted continuously for at least

two days before the date of the delivery.

(i) The signature verification committee shall compare the

signature on each carrier envelope certificate, except those

signed for a voter by a witness, with the signature on the

voter's ballot application to determine whether the signatures

are those of the same person. The committee may also compare the

signatures with the signature on the voter's registration

application to confirm that the signatures are those of the same

person but may not use the registration application signature to

determine that the signatures are not those of the same person.

Except as provided by Subsection (l), a determination under this

subsection that the signatures are not those of the same person

must be made by a majority vote of the committee's membership.

The committee shall place the jacket envelopes, carrier

envelopes, and applications of voters whose signatures are not

those of the same person in separate containers from those of

voters whose signatures are those of the same person. The

committee chair shall deliver the sorted materials to the early

voting ballot board at the time specified by the board's

presiding judge.

(j) If a signature verification committee is appointed, the

early voting ballot board shall follow the same procedure for

accepting the early voting ballots voted by mail as in an

election without a signature verification committee, except that

the board may not determine whether a voter's signatures on the

carrier envelope certificate and ballot application are those of

the same person if the committee has determined that the

signatures are those of the same person. If the committee has

determined that the signatures are not those of the same person,

the board may make a determination that the signatures are those

of the same person by a majority vote of the board's membership.

(k) Postings required by this section shall be made on the

bulletin board used for posting notice of meetings of the

commissioners court, in an election for which the county election

board is established or a primary election, or of the governing

body of the political subdivision in other elections.

(l) If more than 12 members are appointed to serve on the

signature verification committee, the early voting clerk may

designate two or more subcommittees of not less than six members.

If subcommittees have been designated, a determination under

Subsection (i) is made by a majority of the subcommittee.

Added by Acts 1987, 70th Leg., ch. 472, Sec. 33, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 203, Sec. 1.24; Acts

1991, 72nd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997,

75th Leg., ch. 864, Sec. 82, eff. Sept. 1, 1997; Acts 1997, 75th

Leg., ch. 1381, Sec. 20, eff. Sept. 1, 1997; Acts 2003, 78th

Leg., ch. 1316, Sec. 26, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

88, Sec. 3, eff. September 1, 2005.

SUBCHAPTER C. ACCEPTING EARLY VOTING BALLOT VOTED BY MAIL

Sec. 87.041. ACCEPTING VOTER. (a) The early voting ballot

board shall open each jacket envelope for an early voting ballot

voted by mail and determine whether to accept the voter's ballot.

(b) A ballot may be accepted only if:

(1) the carrier envelope certificate is properly executed;

(2) neither the voter's signature on the ballot application nor

the signature on the carrier envelope certificate is determined

to have been executed by a person other than the voter, unless

signed by a witness;

(3) the voter's ballot application states a legal ground for

early voting by mail;

(4) the voter is registered to vote, if registration is required

by law;

(5) the address to which the ballot was mailed to the voter, as

indicated by the application, was outside the voter's county of

residence, if the ground for early voting is absence from the

county of residence;

(6) for a voter to whom a statement of residence form was

required to be sent under Section 86.002(a), the statement of

residence is returned in the carrier envelope and indicates that

the voter satisfies the residence requirements prescribed by

Section 63.0011; and

(7) the address to which the ballot was mailed to the voter is

an address that is otherwise required by Sections 84.002 and

86.003.

(c) If a ballot is accepted, the board shall enter the voter's

name on the poll list unless the form of the list makes it

impracticable to do so. The names of the voters casting ballots

by mail shall be listed separately on the poll list from those

casting ballots by personal appearance.

(d) A ballot shall be rejected if any requirement prescribed by

Subsection (b) is not satisfied. In that case, the board shall

indicate the rejection by entering "rejected" on the carrier

envelope and on the corresponding jacket envelope.

(e) In making the determination under Subsection (b)(2), the

board may also compare the signatures with the signature on the

voter's registration application to confirm that the signatures

are those of the same person but may not use the registration

application signature to determine that the signatures are not

those of the same person.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 34, eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 203, Sec. 1.25; Acts 1991, 72nd Leg.,

ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch.

797, Sec. 42, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1381,

Sec. 22, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1316, Sec.

27, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 1.19, eff. September 1, 2005.

Sec. 87.042. DISPOSITION OF ACCEPTED BALLOT. (a) The early

voting ballot board shall open each carrier envelope containing

an accepted ballot without defacing the certificate on the

carrier envelope and remove the ballot envelope from the carrier

envelope.

(b) Except as provided by Subsection (c), the board shall place

the ballot envelope containing an accepted ballot in the ballot

box containing the early voting ballots voted by personal

appearance.

(c) The ballot envelope must be placed in a separate container

if:

(1) the ballots are to be counted at a central counting station;

or

(2) the procedure for counting the early voting votes cast by

personal appearance is different from that for counting the votes

cast by mail.

(d) An accepted ballot that was not returned in the official

ballot envelope shall be treated as an accepted ballot that was

returned in the ballot envelope.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.17; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 1.20, eff. September 1, 2005.

Sec. 87.043. DISPOSITION OF REJECTED BALLOT. (a) The early

voting ballot board shall place the carrier envelopes containing

rejected ballots in an envelope and shall seal the envelope. More

than one envelope may be used if necessary.

(b) The envelope for the rejected ballots must indicate the date

and identity of the election and must be labeled "rejected early

voting ballots" and signed by the board's presiding judge.

(c) A board member shall deliver the envelope containing the

rejected ballots to the general custodian of election records to

be preserved for the period for preserving the precinct election

records. The envelope may not be placed in the box containing the

voted ballots.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 8(c), eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 203, Sec. 2.17; Acts 1991, 72nd Leg.,

ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 87.0431. NOTICE OF REJECTED BALLOT. Not later than the

10th day after election day, the presiding judge of the early

voting ballot board shall deliver written notice of the reason

for the rejection of a ballot to the voter at the residence

address on the ballot application.

Added by Acts 1991, 72nd Leg., ch. 203, Sec. 1.26, eff. Sept. 1,

1991.

Sec. 87.044. DISPOSITION OF APPLICATION. (a) The early voting

ballot board shall place each application for a ballot voted by

mail in its corresponding jacket envelope. If the voter's ballot

was accepted, the board shall also place the carrier envelope in

the jacket envelope. However, if the jacket envelope is to be

used in a subsequent election, the carrier envelope shall be

retained elsewhere.

(b) A board member shall deliver the jacket envelope, carrier

envelope, and application in a container other than that used for

the voted ballots to the general custodian of election records,

to be retained for the period for preserving the precinct

election records.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 8(d), eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 203, Sec. 2.17; Acts 1991, 72nd Leg.,

ch. 554, Sec. 1, eff. Sept. 1, 1991.

SUBCHAPTER D. PROCESSING MANUALLY COUNTED BALLOTS

Sec. 87.061. AUTHORITY RESPONSIBLE FOR COUNTING BALLOTS. The

early voting ballot board shall count the early voting ballots

that are to be counted manually.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.18; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 87.062. COUNTING BALLOTS AND PREPARING RETURNS. (a) On

the direction of the presiding judge, the early voting ballot

board, in accordance with Section 85.032(b), shall open the

container for the early voting ballots that are to be counted by

the board, remove the contents from the container, and remove any

ballots enclosed in ballot envelopes from their envelopes.

(b) The board shall count the ballots and prepare the returns in

accordance with the procedure applicable to paper ballots cast at

a precinct polling place.

(c) The results of all early voting ballots counted by the board

under this subchapter shall be included in the same return.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 562, Sec. 3, eff. Sept. 1, 1989;

Acts 1991, 72nd Leg., ch. 203, Sec. 2.18; Acts 1991, 72nd Leg.,

ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 87.063. DISPOSITION OF BALLOTS AND OTHER ITEMS. (a)

Except as provided by Subsection (b), the presiding judge of the

early voting ballot board shall deliver the early voting ballots

counted by the board, early voting election returns, other early

voting election records, and ballot box keys, to the appropriate

authorities in accordance with the procedures applicable to

distribution of corresponding items from a precinct polling place

using paper ballots.

(b) If part of the early voting ballots are counted by automatic

tabulating equipment at a central counting station, instead of

delivering a copy of the early voting election returns and other

early voting election records to the canvassing authority and to

the general custodian of election records, those records shall be

delivered to the presiding judge of the central counting station.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.18; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

SUBCHAPTER F. PROCESSING BALLOTS COUNTED AT CENTRAL COUNTING

STATION

Sec. 87.101. DELIVERY OF BALLOTS TO COUNTING STATION. On the

direction of the presiding judge, the early voting ballot board

shall deliver to the central counting station the container for

the early voting electronic system ballots that are to be counted

by automatic tabulating equipment at a central counting station.

The board shall make the delivery without opening the container

and in accordance with the procedure applicable to electronic

system ballots cast at a precinct polling place.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 562, Sec. 4, eff. Sept. 1, 1989;

Acts 1991, 72nd Leg., ch. 203, Sec. 2.20; Acts 1991, 72nd Leg.,

ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 2003, 78th Leg., ch.

1316, Sec. 28, eff. Sept. 1, 2003.

Sec. 87.102. DUPLICATING PAPER BALLOTS FOR AUTOMATIC COUNTING.

(a) The authority adopting an electronic voting system in which

ballots are counted at a central counting station may direct by

resolution, order, or other official action that the early voting

regular paper ballots cast in an election be duplicated as

electronic system ballots for automatic counting at the central

counting station.

(b) Early voting ballots that are to be duplicated under this

section shall be delivered to the central counting station as

prescribed by Section 87.101 and shall be treated in the same

manner as damaged electronic system ballots that are duplicated

for automatic counting.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.20; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 87.103. COUNTING BALLOTS AND PREPARING RETURNS. (a) The

early voting electronic system ballots counted at a central

counting station shall be tabulated separately from the ballots

cast at precinct polling places and shall be separately reported

on the returns.

(b) The early voting returns prepared at the central counting

station must include any early voting results obtained by the

early voting ballot board under Subchapters D and E.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.20; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 87.104. DISPOSITION OF EARLY VOTING BALLOT BOARD RETURNS

AND OTHER RECORDS. Early voting returns or other early voting

election records to be delivered to the central counting station

under Section 87.063(b) or 87.084(b) shall be delivered to the

appropriate authorities with the counting station records.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.20; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

SUBCHAPTER G. MISCELLANEOUS PROVISIONS

Sec. 87.121. EARLY VOTING ROSTERS. (a) The early voting clerk

shall maintain for each election a roster listing each person who

votes an early voting ballot by personal appearance and a roster

listing each person to whom an early voting ballot to be voted by

mail is sent.

(b) For each person listed, the applicable roster must include:

(1) the person's name, address, and voter registration number;

(2) an identification of the person's county election precinct

of registration; and

(3) the date of voting or the date the ballot was mailed to the

person, as applicable.

(c) Each roster shall be updated daily.

(d) Each roster may be maintained in any form approved by the

secretary of state.

(e) The clerk shall preserve each roster after the election for

the period for preserving the precinct election records.

(f) Information on the roster for a person to whom an early

voting mail ballot has been sent is not available for public

inspection, except to the voter seeking to verify that the

information pertaining to the voter is accurate, until the first

business day after election day.

(g) Information on the roster for a person who votes an early

voting ballot by personal appearance shall be made available for

public inspection not later than the beginning of regular

business hours on the day after the date the information is

entered on the roster under Subsection (c).

(h) Information on the roster for a person who votes an early

voting ballot by mail shall be made available for public

inspection not later than the day following the day the early

voting clerk receives a ballot voted by mail.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 1.28; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 565, Sec. 6, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch.

864, Sec. 83, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1381,

Sec. 23, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 958, Sec.

1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 393, Sec. 17,

18, eff. Sept. 1, 2003.

Sec. 87.122. PRECINCT EARLY VOTING LIST. (a) For each election

precinct in the territory served by the early voting clerk, the

clerk shall prepare a list containing the name, address, and

voter registration number of each person registered in the

precinct who votes an early voting ballot by personal appearance

and to whom an early voting ballot to be voted by mail is sent.

(b) If an election precinct is situated in more than one county

election precinct, the list must indicate each voter's county

election precinct of residence.

(c) The clerk shall deliver the list to the presiding judge of

the election precinct not later than the day before election day.

(d) The clerk shall preserve a copy of each precinct early

voting list prepared for the general election for state and

county officers for two years after election day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.21; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 87.1221. DISPOSITION OF BALLOT TRANSMITTAL FORM. (a) The

presiding judge of the early voting ballot board shall enter on

the ballot transmittal form the following information:

(1) the number of personal appearance ballots received;

(2) the number of mail ballots received;

(3) the number of mail ballots accepted;

(4) the number of mail ballots rejected; and

(5) the number of ballots counted or delivered to the central

counting station, as applicable.

(b) A board member shall deliver the transmittal form to the

general custodian of election records to be preserved for the

period for preserving the precinct election records.

Added by Acts 1991, 72nd Leg., ch. 203, Sec. 1.29.

Sec. 87.123. DELIVERING OTHER RECORDS AND SUPPLIES. Not later

than the second day after election day, the early voting clerk

shall deliver:

(1) the early voting records and supplies, other than those

required to be delivered to the early voting ballot board, to the

authority to whom the corresponding precinct election records are

delivered after the election; and

(2) the applications for early voting ballots voted by personal

appearance to the general custodian of election records, to be

retained for the period for preserving the precinct election

records.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.21; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 87.1231. EARLY VOTING VOTES REPORTED BY PRECINCT. Not

later than the time of the local canvass, the early voting clerk

shall deliver to the local canvassing authority a report of the

total number of early voting votes for each candidate or measure

by election precinct. The report may reflect the total for votes

by mail and the total for votes by personal appearance.

Added by Acts 1989, 71st Leg., ch. 114, Sec. 12, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 203, Sec. 1.30; Acts

1991, 72nd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997,

75th Leg., ch. 1349, Sec. 40, eff. Sept. 1, 1997; Acts 2003, 78th

Leg., ch. 1316, Sec. 29, 44, eff. Sept. 1, 2003.

Sec. 87.124. PRESERVATION OF EARLY VOTING ELECTION RECORDS

GENERALLY. The early voting election returns, voted early voting

ballots, and other early voting election records shall be

preserved after the election in the same manner as the

corresponding precinct election records.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.21; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 87.125. COUNTING OF CERTAIN LATE BALLOTS VOTED BY MAIL.

(a) The early voting ballot board shall convene to count ballots

voted by mail described by Section 86.007(d) at the time set by

the presiding judge of the board on the sixth day after the date

of an election or on an earlier day if the early voting clerk

certifies that all ballots mailed from outside the United States

have been received.

(b) On counting the ballots under Subsection (a), the early

voting ballot board shall report the results to the local

canvassing authority for the election.

(c) If the date prescribed by Subsection (a) for convening the

early voting ballot board is a Saturday, Sunday, or legal state

or national holiday, the early voting ballot board shall convene

on the next regular business day.

Added by Acts 1997, 75th Leg., ch. 1349, Sec. 41, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1316, Sec. 30, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 1, Sec. 5,

eff. Jan. 11, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

1062, Sec. 2, eff. September 1, 2005.



CHAPTER 101. VOTING BY RESIDENT FEDERAL POSTCARD APPLICANT

ELECTION CODETITLE 7. EARLY VOTINGSUBTITLE B. SPECIAL FORMS OF EARLY VOTINGCHAPTER 101. VOTING BY RESIDENT FEDERAL POSTCARD APPLICANTSec. 101.001. ELIGIBILITY. A person is eligible for early voting by mail as provided by this chapter if:(1) the person is qualified to vote in this state or, if not registered to vote in this state, would be qualified if registered; and(2) the person is:(A) a member of the armed forces of the United States, or the spouse or a dependent of a member;(B) a member of the merchant marine of the United States, or the spouse or a dependent of a member; or(C) domiciled in this state but temporarily living outside the territorial limits of the United States and the District of Columbia.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1991, 72nd Leg., ch. 203, Sec. 2.24; Acts 1991, 72nd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 101.002. GENERAL CONDUCT OF VOTING. Voting under this chapter shall be conducted and the results shall be processed as provided by Subtitle A for early voting by mail, except as otherwise provided by this chapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1991, 72nd Leg., ch. 203, Sec. 2.24; Acts 1991, 72nd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 101.003. FORM AND CONTENTS OF APPLICATION. (a) An application for a ballot to be voted under this chapter must:(1) be submitted on an official federal postcard application form; and(2) include the information necessary to indicate that the applicant is eligible to vote in the election for which the ballot is requested.(b) In this chapter, "federal postcard application" means an application for a ballot to be voted under this chapter submitted on the official federal form prescribed under the federal Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. Section 1973ff et seq.).

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1991, 72nd Leg., ch. 203, Sec. 2.24; Acts 1991, 72nd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1349, Sec. 42, eff. Sept. 1, 1997.

Sec. 101.004. SUBMITTING APPLICATION. (a) A federal postcard application must be submitted to the early voting clerk for the election who serves the election precinct of the applicant's residence.(a-1) A federal postcard application must be submitted by:(1) mail; or(2) electronic transmission of an image of the application under procedures prescribed by the secretary of state.(b) A federal postcard application may be submitted at any time during the calendar year in which the election for which a ballot is requested occurs, but not later than the deadline for submitting a regular application for a ballot to be voted by mail.(c) A federal postcard application requesting a ballot for an election to be held in January or February may be submitted in the preceding calendar year but not earlier than the earliest date for submitting a regular application for a ballot to be voted by mail.(d) A timely application that is addressed to the wrong early voting clerk shall be forwarded to the proper early voting clerk not later than the day after the date it is received by the wrong clerk.(e) An applicant who otherwise complies with applicable requirements is entitled to receive a full ballot to be voted by mail under this chapter if:(1) the applicant submits a federal postcard application to the early voting clerk on or before the 20th day before election day; and(2) the application contains the information that is required for registration under Title 2.(f) The applicant is entitled to receive only a federal ballot to be voted by mail under Chapter 114 if:(1) the applicant submits the federal postcard application to the early voting clerk after the date provided by Subsection (e)(1) and before the sixth day before election day; and(2) the application contains the information that is required for registration under Title 2.(g) An applicant who submits a federal postcard application to the early voting clerk on or after the sixth day before election day is not entitled to receive a ballot by mail for that election.(h) If the applicant submits the federal postcard application within the time prescribed by Subsection (f)(1) and is a registered voter at the address contained on the application, the applicant is entitled to receive a full ballot to be voted by mail under this chapter.(i) Except as provided by Subsections (l) and (m), for purposes of determining the date a federal postcard application is submitted to the early voting clerk, an application is considered to be submitted on the date it is placed and properly addressed in the United States mail. An application mailed from an Army/Air Force Post Office (APO) or Fleet Post Office (FPO) is considered placed in the United States mail. The date indicated by the post office cancellation mark, including a United States military post office cancellation mark, is considered to be the date the application was placed in the mail unless proven otherwise. For purposes of an application made under Subsection (e):(1) an application that does not contain a cancellation mark is considered to be timely if it is received by the early voting clerk on or before the 15th day before election day; and(2) if the 20th day before the date of an election is a Saturday, Sunday, or legal state or national holiday, an application is considered to be timely if it is submitted to the early voting clerk on or before the next regular business day.(j) If the early voting clerk determines that an application that is submitted before the time prescribed by Subsection (e)(1) does not contain the information that is required for registration under Title 2, the clerk shall notify the applicant of that fact. If the applicant has provided a telephone number or an address for receiving mail over the Internet, the clerk shall notify the applicant by that medium.(k) If the applicant submits the missing information before the time prescribed by Subsection (e)(1), the applicant is entitled to receive a full ballot to be voted by mail under this chapter. If the applicant submits the missing information after the time prescribed by Subsection (e)(1), the applicant is entitled to receive a full ballot to be voted by mail for the next election that occurs:(1) in the same calendar year; and(2) after the 30th day after the date the information is submitted.(l) For purposes of determining the end of the period that an application may be submitted under Subsection (f)(1), an application is considered to be submitted at the time it is received by the early voting clerk.(m) The secretary of state by rule shall establish the date on which a federal postcard application is considered to be electronically submitted to the early voting clerk.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1991, 72nd Leg., ch. 203, Sec. 1.32; Acts 1991, 72nd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1349, Sec. 43, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 5.10, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 687, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1107, Sec. 1.21, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 501, Sec. 1, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 310, Sec. 1, eff. September 1, 2009.

Sec. 101.0041. ACTION BY EARLY VOTING CLERK ON CERTAIN APPLICATIONS. The early voting clerk shall notify the voter registrar of a federal postcard application submitted by an applicant that states a voting residence address located outside the registrar's county.

Added by Acts 2009, 81st Leg., R.S., Ch. 1235, Sec. 10, eff. September 1, 2009.

Sec. 101.005. APPLYING FOR MORE THAN ONE ELECTION IN SAME APPLICATION. (a) A person may apply with a single federal postcard application for a ballot for any one or more elections in which the early voting clerk to whom the application is submitted conducts early voting.(b) An application that does not identify the election for which a ballot is requested shall be treated as if it requests a ballot for:(1) each general election in which the clerk conducts early voting; and(2) the general primary election if the application indicates party preference and is submitted to the early voting clerk for the primary.(c) An application shall be treated as if it requests a ballot for:(1) a runoff election that results from an election for which a ballot is requested; and(2) each election for a federal office, including a primary or runoff election, that occurs on or before the date of the second general election for state and county officers that occurs after the date the application is submitted.(d) An application requesting a ballot for more than one election shall be preserved for the period for preserving the precinct election records for the last election for which the application is effective.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 7.06, eff. Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 203, Sec. 2.24; Acts 1991, 72nd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 2003, 78th Leg., ch. 1315, Sec. 46, eff. Jan. 1, 2004.

Sec. 101.006. FPCA VOTER REGISTRATION. (a) The submission of a federal postcard application that complies with the applicable requirements by an unregistered applicant constitutes registration by the applicant:(1) for the purpose of voting in the election for which a ballot is requested; and(2) under Title 2 unless the person indicates on the application that the person is residing outside the United States indefinitely.(b) In this chapter, "FPCA registrant" means a person registered to vote under this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1991, 72nd Leg., ch. 203, Sec. 2.24; Acts 1991, 72nd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 2003, 78th Leg., ch. 1315, Sec. 47, eff. Jan. 1, 2004.Amended by: Acts 2005, 79th Leg., Ch. 993, Sec. 1, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 91, Sec. 2, eff. September 1, 2009.

Sec. 101.007. METHOD OF PROVIDING BALLOT; REQUIRED ADDRESS. (a) The balloting materials provided under this chapter shall be airmailed to the voter free of United States postage, as provided by the federal Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. Section 1973ff et seq.), in an envelope labeled "Official Election Balloting Material - via Airmail." The secretary of state shall provide early voting clerks with instructions on compliance with this subsection.(b) The address to which the balloting materials are sent to a voter must be:(1) an address outside the county of the voter's residence; or(2) an address in the United States for forwarding or delivery to the voter at a location outside the United States.(c) If the address to which the balloting materials are to be sent is within the county served by the early voting clerk, the federal postcard application must indicate that the balloting materials will be forwarded or delivered to the voter at a location outside the United States.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1991, 72nd Leg., ch. 203, Sec. 1.33; Acts 1991, 72nd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1349, Sec. 44, eff. Sept. 1, 1997.

Sec. 101.008. RETURN OF VOTED BALLOT. A ballot voted under this chapter may be returned to the early voting clerk by mail, common or contract carrier, or courier.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1991, 72nd Leg., ch. 203, Sec. 2.24; Acts 1991, 72nd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 101.009. NOTING FPCA REGISTRATION ON POLL LIST. For each FPCA registrant accepted to vote, a notation shall be made beside the voter's name on the early voting poll list indicating that the voter is an FPCA registrant.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1991, 72nd Leg., ch. 203, Sec. 2.24; Acts 1991, 72nd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 101.010. NOTING FPCA REGISTRATION ON EARLY VOTING ROSTER. The entry on the early voting roster pertaining to a voter under this chapter who is an FPCA registrant must include a notation indicating that the voter is an FPCA registrant.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1991, 72nd Leg., ch. 203, Sec. 2.24; Acts 1991, 72nd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 101.011. EXCLUDING FPCA REGISTRANT FROM PRECINCT EARLY VOTING LIST. A person to whom a ballot is provided under this chapter is not required to be included on the precinct early voting list if the person is an FPCA registrant.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1991, 72nd Leg., ch. 203, Sec. 2.24; Acts 1991, 72nd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 101.012. OFFICIAL CARRIER ENVELOPE. The officially prescribed carrier envelope for voting under this chapter shall be prepared so that it can be mailed free of United States postage, as provided by the Federal Voting Assistance Act of 1955, and must contain the label prescribed by Section 101.007(a) for the envelope in which the balloting materials are sent to a voter. The secretary of state shall provide early voting clerks with instructions on compliance with this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1991, 72nd Leg., ch. 203, Sec. 2.24; Acts 1991, 72nd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 101.013. DESIGNATION OF SECRETARY OF STATE. The secretary of state is designated as the state office to provide information regarding voter registration procedures and absentee ballot procedures, including procedures related to the federal write-in absentee ballot, to be used by persons eligible to vote under the federal Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. Section 1973ff et seq.), as amended.

Added by Acts 2003, 78th Leg., ch. 1315, Sec. 48, eff. Jan. 1, 2004.



CHAPTER 102. LATE VOTING BY DISABLED VOTER

ELECTION CODE

TITLE 7. EARLY VOTING

SUBTITLE B. SPECIAL FORMS OF EARLY VOTING

CHAPTER 102. LATE VOTING BY DISABLED VOTER

Sec. 102.001. ELIGIBILITY. (a) A qualified voter is eligible

to vote a late ballot as provided by this chapter if the voter

has a sickness or physical condition described by Section 82.002

that originates on or after the day before the last day for

submitting an application for a ballot to be voted by mail.

(b) In this chapter, "late ballot" means a ballot voted under

this chapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.26; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 102.002. CONTENTS OF APPLICATION. An application for a

late ballot must comply with the applicable provisions of Section

84.002 and must include or be accompanied by a certificate of a

licensed physician or chiropractor or accredited Christian

Science practitioner in substantially the following form:

"This is to certify that I know that __________ has a sickness or

physical condition that will prevent him or her from appearing at

the polling place for an election to be held on the __________

day of __________, 19___, without a likelihood of needing

personal assistance or of injuring his or her health and that the

sickness or physical condition originated on or after __________.

"Witness my hand at __________, Texas, this __________ day of

__________, 19___.

________________________________

(signature of physician,

chiropractor, or practitioner)"

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.26; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 102.003. SUBMITTING APPLICATION. (a) An application for a

late ballot must be submitted in person to the early voting clerk

at the main early voting polling place by a representative of the

applicant. However, if the early voting ballots voted by mail are

processed at a location other than the main early voting polling

place, the early voting clerk may require the application to be

submitted at that location.

(b) An application may be submitted after the last day of the

period for early voting by personal appearance and before 5 p.m.

on election day.

(c) To be eligible to serve as an applicant's representative, a

person:

(1) must be at least 18 years of age;

(2) must not be employed by or related within the third degree

by consanguinity or affinity, as determined under Chapter 573,

Government Code, to a candidate whose name appears on the ballot;

and

(3) must not have served in the election as the representative

for another applicant.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 1.34; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1991, 72nd Leg.,

ch. 561, Sec. 17, eff. Aug. 26, 1991; Acts 1995, 74th Leg., ch.

76, Sec. 5.95(27), eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch.

1316, Sec. 31, eff. Sept. 1, 2003.

Sec. 102.004. REVIEWING APPLICATION AND PROVIDING BALLOTING

MATERIALS. (a) An application submitted under this chapter

shall be reviewed and the applicant's registration status

verified by the early voting clerk in the same manner as for

early voting by mail.

(b) The clerk shall provide the balloting materials for voting

an early voting ballot by mail to the representative who submits

the voter's application. Before providing the materials, the

clerk shall enter the representative's name and residence address

on the application and secure the representative's signature

beside the name.

(c) The voter's representative shall deliver the balloting

materials in person to the voter.

(d) A late ballot provided to a voter by any method other than

that prescribed by this section may not be counted.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.26; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 102.005. MARKING AND SEALING BALLOT. A late ballot must be

marked and sealed by the voter in the same manner as an early

voting ballot voted by mail.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.26; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 102.006. METHOD OF RETURNING MARKED BALLOT; DEADLINE. (a)

A marked late ballot must be delivered to the early voting clerk

in person by the representative who submitted the voter's

application. The ballot must be delivered in the official carrier

envelope. A ballot returned by any other method may not be

counted.

(b) The clerk shall enter the representative's name and

residence address on a returned carrier envelope and secure the

representative's signature beside the name.

(c) The deadline for returning a marked late ballot is the same

as that for an early voting ballot voted by mail.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.26; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 102.007. PROCESSING RESULTS. The results of voting under

this chapter shall be processed in accordance with the procedures

applicable to processing early voting ballots voted by mail.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.26; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 102.008. ENTRY ON EARLY VOTING ROSTER. The early voting

roster must include the name of each person to whom a late ballot

is provided with a notation indicating that the ballot was a late

ballot under this chapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.26; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 102.009. ENTRY ON PRECINCT EARLY VOTING LIST. The precinct

early voting list must contain the name of each person to whom a

late ballot has been provided as of the time of delivery of the

list.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.26; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.



CHAPTER 103. LATE VOTING BECAUSE OF DEATH IN IMMEDIATE FAMILY

ELECTION CODE

TITLE 7. EARLY VOTING

SUBTITLE B. SPECIAL FORMS OF EARLY VOTING

CHAPTER 103. LATE VOTING BECAUSE OF DEATH IN IMMEDIATE FAMILY

Sec. 103.001. ELIGIBILITY. (a) A qualified voter is eligible

to vote a late ballot as provided by this chapter if:

(1) the voter will be absent from the county of residence on

election day because of the death of a person related to the

voter within the second degree by consanguinity or affinity, as

determined under Chapter 573, Government Code; and

(2) the death occurs on or after the day before the last day of

the period for early voting by personal appearance.

(b) In this chapter, "late ballot" means a ballot voted under

this chapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 1.35; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1991, 72nd Leg.,

ch. 561, Sec. 18, eff. Aug. 26, 1991; Acts 1993, 73rd Leg., ch.

728, Sec. 29, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76,

Sec. 5.95(27), eff. Sept. 1, 1995.

Sec. 103.002. FORM AND CONTENTS OF APPLICATION. An application

for a late ballot must:

(1) be in the form of an affidavit; and

(2) include, in addition to the information required by the

applicable provisions of Section 84.002, the date of death of the

decedent and a statement of the relationship of the voter to the

decedent.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.28; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 103.003. SUBMITTING APPLICATION. (a) An application for a

late ballot must be submitted in person by the applicant to the

early voting clerk at the main early voting polling place.

However, if the early voting ballots voted by mail are processed

at a location other than the main early voting polling place, the

early voting clerk may require the application to be submitted at

that location.

(b) An application may be submitted after the last day of the

period for early voting by personal appearance and before the

close of business on the day before election day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.28; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 103.004. VOTING PROCEDURE; PROCESSING RESULTS. (a) On

submission of an application to the early voting clerk, the clerk

shall review the application and verify the applicant's

registration status in accordance with the procedure applicable

to early voting by mail.

(b) The voting shall be conducted with the balloting materials

for early voting by mail.

(c) The voter must mark and seal the ballot in the same manner

as if early voting by mail except that the certificate on the

carrier envelope need not be completed.

(d) On sealing the carrier envelope, the voter must give it to

the clerk, who shall note on the envelope that the ballot is

voted under this chapter.

(e) The results shall be processed in accordance with the

procedures applicable to processing early voting ballots voted by

mail.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.28; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 103.005. ENTRY ON EARLY VOTING ROSTER. The early voting

roster must include the name of each person voting a late ballot

with a notation indicating that the late ballot was voted under

this chapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.28; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 103.006. ENTRY ON PRECINCT EARLY VOTING LIST. The precinct

early voting list must contain the name of each person who has

voted a late ballot as of the time of delivery of the list.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.28; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.



CHAPTER 104. VOTING ON ELECTION DAY BY DISABLED VOTER FROM VOTING SYSTEM PRECINCT

ELECTION CODE

TITLE 7. EARLY VOTING

SUBTITLE B. SPECIAL FORMS OF EARLY VOTING

CHAPTER 104. VOTING ON ELECTION DAY BY DISABLED VOTER FROM VOTING

SYSTEM PRECINCT

Sec. 104.001. ELIGIBILITY. A qualified voter in whose precinct

polling place voting is conducted by voting machine is eligible

to vote by the early voting procedure provided by this chapter if

the voter has a sickness or physical condition that prevents the

voter from voting in the regular manner without personal

assistance or a likelihood of injuring the voter's health.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 2.02, eff. January 1, 2006.

Sec. 104.002. FORM AND CONTENTS OF APPLICATION. An application

for a ballot voted under this chapter must:

(1) be in the form of an affidavit; and

(2) include, in addition to the information required by the

applicable provisions of Section 84.002, a statement that the

applicant has not previously voted in the election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 104.003. TIME AND PLACE FOR VOTING. Voting under this

chapter shall be conducted on election day, beginning at 7 a.m.

and concluding at 7 p.m., at the main early voting polling place.

However, if the early voting ballots voted by mail are processed

at a location other than the main early voting polling place, the

early voting clerk may require the voting to be conducted at that

location.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 1157, Sec. 1, eff. Sept. 1, 1989;

Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd Leg.,

ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 2003, 78th Leg., ch.

1316, Sec. 32, eff. Sept. 1, 2003.

Sec. 104.004. VOTING PROCEDURE. (a) On submission of an

application to the early voting clerk, the clerk shall review the

application and verify the applicant's registration status in

accordance with the procedure applicable to early voting by mail.

(b) The voting shall be conducted with the balloting materials

for early voting by mail.

(c) The voter must mark and seal the ballot in the same manner

as if voting by mail except that the certificate on the carrier

envelope need not be completed.

(d) On sealing the carrier envelope, the voter must give it to

the clerk, who shall note on the envelope that the ballot is

voted under this chapter.

(e) If the voter is physically unable to enter the early voting

polling place without personal assistance or a likelihood of

injuring the voter's health, the clerk shall deliver the

balloting materials to the voter at the polling place entrance or

curb.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 864, Sec. 84, eff. Sept. 1, 1997.

Sec. 104.005. PROCESSING RESULTS. The results of voting under

this chapter shall be processed in accordance with the procedures

applicable to processing early voting ballots voted by mail.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 104.006. ENTRY ON EARLY VOTING ROSTER. The early voting

roster must include the name of each person voting under this

chapter with a notation indicating that the person voted under

this chapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.



CHAPTER 105. VOTING BY MILITARY PERSONNEL OR OTHER PERSONS OVERSEAS

ELECTION CODE

TITLE 7. EARLY VOTING

SUBTITLE B. SPECIAL FORMS OF EARLY VOTING

CHAPTER 105. VOTING BY MILITARY PERSONNEL OR OTHER PERSONS

OVERSEAS

Sec. 105.001. ELECTRONIC TRANSMISSION OF COMPLETED BALLOT. (a)

The secretary of state shall prescribe procedures to allow a

person who is casting an early voting ballot by mail to return

the ballot by telephonic facsimile machine or similar electronic

means if the person:

(1) is a member of the armed forces of the United States who is

on active duty overseas, or the spouse or a dependent of the

member; and

(2) is casting the ballot from an area:

(A) in which members of the armed forces are eligible to receive

hostile fire pay or imminent danger pay; or

(B) that has been designated by the president of the United

States as a combat zone.

(b) The procedures must:

(1) provide for verification of the voter;

(2) provide for the security of the transmission; and

(3) require the early voting clerk to maintain a record of each

ballot received under this section.

(c) A ballot transmitted under this section or by mail may not

be counted if the ballot has previously been transmitted to the

early voting clerk by electronic means under this section.

Added by Acts 1997, 75th Leg., ch. 1349, Sec. 45, eff. Sept. 1,

1997.

Sec. 105.002. STATE WRITE-IN BALLOT. (a) The secretary of

state shall prescribe procedures to allow a voter to apply for

and cast a state write-in ballot before the time a voter may

receive a regular ballot to be voted by mail if the voter:

(1) is a member of the armed forces of the United States or the

spouse or a dependent of a member;

(2) is unable to cast a ballot on election day or during the

regular period for early voting because of a military

contingency; and

(3) makes an application on an official federal postcard

application form that:

(A) indicates that the person desires a state write-in ballot;

and

(B) contains the information that is required for registration

under Title 2.

(b) An application for a ballot under this section may not be

submitted earlier than the 180th day before election day. If an

application under this section is received after the time that

regularly printed ballots become available, the early voting

clerk shall send the applicant a regularly printed ballot.

(c) The secretary of state shall prescribe the form of the

ballot to allow a voter to cast a vote in each federal, state, or

local race in the election. The ballot must allow a voter to

write in the name of a candidate or, if applicable, cast a

straight-party vote.

(d) If a person casts a ballot under this section and under

Chapter 114, the early voting clerk shall examine both ballots to

determine the voter's intent.

Added by Acts 1997, 75th Leg., ch. 1349, Sec. 45, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 5.11, eff.

Sept. 1, 1999.

Sec. 105.003. USE OF FEDERAL WRITE-IN ABSENTEE BALLOT FOR

ELECTIONS FOR FEDERAL OFFICE. The secretary of state shall

prescribe procedures to allow a voter who qualifies to vote by a

federal write-in absentee ballot to vote through use of a federal

write-in absentee ballot in any general, special, primary, or

runoff election for federal office.

Added by Acts 2003, 78th Leg., ch. 566, Sec. 1, eff. Sept. 1,

2003.



CHAPTER 106. VOTING ON ELECTION DAY BY PERSON ON SPACE FLIGHT

ELECTION CODE

TITLE 7. EARLY VOTING

SUBTITLE B. SPECIAL FORMS OF EARLY VOTING

CHAPTER 106. VOTING ON ELECTION DAY BY PERSON ON SPACE FLIGHT

Sec. 106.001. APPLICABILITY. This chapter applies only to a

person who:

(1) is eligible to vote in this state; and

(2) is unable to vote in an election because the person is on a

space flight, as defined by the secretary of state, on election

day and during the early voting period for the election.

Added by Acts 1997, 75th Leg., ch. 842, Sec. 1, eff. Sept. 1,

1997. Renumbered from Election Code Sec. 105.001 by Acts 1999,

76th Leg., ch. 62, Sec. 19.01(16), eff. Sept. 1, 1999.

Sec. 106.002. VOTING PERMITTED. The secretary of state shall

prescribe procedures for voting from space on election day by

secure electronic means by persons to whom this chapter applies.

The procedures may provide for:

(1) a deadline by which a person must apply to vote under this

chapter; and

(2) the use of the National Aeronautics and Space

Administration's electronic transmission program to send ballots

to persons on a space flight.

Added by Acts 1997, 75th Leg., ch. 842, Sec. 1, eff. Sept. 1,

1997. Renumbered from Election Code Sec. 105.002 by Acts 1999,

76th Leg., ch. 62, Sec. 19.01(16), eff. Sept. 1, 1999.



CHAPTER 111. GENERAL PROVISIONS

ELECTION CODE

TITLE 7. EARLY VOTING

SUBTITLE C. RESTRICTED BALLOT

CHAPTER 111. GENERAL PROVISIONS

Sec. 111.001. RESTRICTED BALLOT. In this subtitle, "restricted

ballot" means a ballot that is restricted to the offices and

propositions stating measures on which a person is entitled to

vote under Chapter 112, 113, or 114.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 111.002. GENERAL CONDUCT OF VOTING. The voting of

restricted ballots under this subtitle shall be conducted and the

results of voting shall be processed as provided by Subtitle A

for early voting, except as otherwise provided by this subtitle.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 111.003. APPLICATION REQUIRED. (a) To be entitled to vote

a restricted ballot, a person must make an application for the

ballot.

(b) A restricted ballot application is subject to the applicable

provisions of Chapter 84.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 111.004. CONTENTS OF APPLICATION. An application for a

restricted ballot must include, in addition to the information

required by the applicable provisions of Section 84.002, the

information necessary to indicate that the applicant is eligible

to vote the restricted ballot requested.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 111.005. PREPARING RESTRICTED BALLOT. (a) The early

voting clerk shall prepare a voter's restricted ballot.

(b) If a regular paper ballot is used, the restricted ballot

shall be prepared by striking from an official early voting

ballot the offices and propositions stating measures on which the

voter is not entitled to vote.

(c) If an electronic system ballot is used, the restricted

ballot shall be prepared by marking or otherwise identifying an

official early voting ballot so that votes on offices and

propositions stating measures on which the voter is not entitled

to vote may not be counted.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 2.03, eff. January 1, 2006.

Sec. 111.006. MANUALLY COUNTING ELECTRONIC SYSTEM BALLOT. If a

restricted electronic system ballot cannot be automatically

counted with other electronic system ballots voted in the

election that are to be counted automatically, the restricted

ballot shall be counted manually.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 111.007. RESTRICTED BALLOT ROSTER. (a) The early voting

clerk shall maintain a roster for each election listing each

person who votes a restricted ballot by personal appearance and

each person to whom a restricted ballot to be voted by mail is

provided.

(b) For each person listed, the roster must include:

(1) the person's name and residence address;

(2) an indication of the type of restricted ballot voted or

provided, as applicable; and

(3) the date of voting or the date the ballot was mailed to the

person, as applicable.

(c) Except as provided by this section, the restricted ballot

roster is subject to the provisions applicable to the early

voting roster. A person included on the restricted ballot roster

may not be included on the early voting roster.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 111.008. NOTING RESTRICTED BALLOT VOTER ON POLL LIST AND

REGISTERED VOTER LIST. For each voter accepted to vote a

restricted ballot, a notation shall be made beside the voter's

name on the early voting poll list indicating that a restricted

ballot was voted and the type of restricted ballot. If the

voter's name appears on the list of registered voters used for

conducting early voting, a similar notation shall be made on that

list unless the form of the list makes it impracticable to do so.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 111.009. EXCLUDING VOTER FROM PRECINCT EARLY VOTING LIST.

The name of a person voting a limited ballot by personal

appearance under Chapter 112 or to whom a limited or federal

ballot to be voted by mail is provided under Chapter 112 or 114

is not required to be included on the precinct early voting list.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.



CHAPTER 112. VOTING LIMITED BALLOT AFTER CHANGING COUNTY OF RESIDENCE

ELECTION CODE

TITLE 7. EARLY VOTING

SUBTITLE C. RESTRICTED BALLOT

CHAPTER 112. VOTING LIMITED BALLOT AFTER CHANGING COUNTY OF

RESIDENCE

Sec. 112.001. LIMITED BALLOT. In this code, "limited ballot"

means a ballot voted under this chapter that is restricted to the

offices and propositions stating measures on which a person is

entitled to vote under Section 112.004.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 112.002. ELIGIBILITY. (a) After changing residence to

another county, a person is eligible to vote a limited ballot by

personal appearance during the early voting period or by mail if:

(1) the person would have been eligible to vote in the county of

former residence on election day if still residing in that

county;

(2) the person is registered to vote in the county of former

residence at the time the person offers to vote in the county of

new residence; and

(3) a voter registration for the person in the county of new

residence is not effective on or before election day.

(b) A person is not eligible to vote a limited ballot by mail

unless, in addition to satisfying the eligibility requirements

prescribed by Subsection (a), the person is eligible for early

voting by mail under Chapter 82.

(c) Before being accepted for voting under this chapter, the

voter must execute a statement including:

(1) a statement that the voter satisfies the applicable

requirements prescribed by Subsection (a);

(2) the voter's residence address or, if the residence has no

address, the address at which the voter receives mail and a

concise description of the voter's residence;

(3) the month, day, and year of the voter's birth; and

(4) the date the statement is executed.

(d) A statement executed under Subsection (c) shall be

submitted:

(1) to an election officer at the main early voting polling

place, if the person is voting by personal appearance; or

(2) with the person's application for a ballot to be voted by

mail, if the person is voting by mail.

(e) A statement executed under Subsection (c) may include space

for disclosure of any necessary information to enable the person

to register to vote under Chapter 13.

(f) The secretary of state shall prescribe the form of a

statement executed under Subsection (c).

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 2003, 78th Leg.,

ch. 1316, Sec. 33, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1120, Sec. 1, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 11, eff. September 1, 2009.

Sec. 112.003. RESIDENCE IN PRECINCT SITUATED IN MORE THAN ONE

COUNTY. A person who changes county of residence may vote in the

regular manner in an election ordered by an authority of a

political subdivision situated in more than one county if the

person resides in the same election precinct both before and

after changing county of residence and the person's voter

registration in the county of former residence is effective at

the time the person offers to vote.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 112.004. OFFICES AND MEASURES ON WHICH VOTER ENTITLED TO

VOTE. A person voting a limited ballot is entitled to vote only

on:

(1) each office and proposition stating a measure to be voted on

statewide; and

(2) each office and proposition stating a measure to be voted on

in a territorial unit of which the person was a resident both

before changing county of residence and after the change.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 112.005. SUBMITTING APPLICATION FOR MAIL BALLOT. An

application for a limited ballot to be voted by mail must be

submitted to the early voting clerk serving the election precinct

in which the applicant resides.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 112.006. PLACE FOR VOTING BY PERSONAL APPEARANCE. A person

may vote a limited ballot by personal appearance only at the main

early voting polling place.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 1350, Sec. 6, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch.

1381, Sec. 24, eff. Sept. 1, 1997.

Sec. 112.007. VERIFYING REGISTRATION STATUS OF APPLICANT FOR

BALLOT. Before accepting an applicant to vote a limited ballot

or, in the case of an application for a limited ballot to be

voted by mail, before providing a ballot to the applicant, the

early voting clerk shall verify, if possible, that the applicant

does not have an effective voter registration in the county of

new residence. If the person has applied in the county of new

residence for a voter registration that will be effective on or

before election day, the limited ballot application shall be

rejected.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 112.008. DETERMINING OFFICES AND MEASURES TO BE VOTED ON.

For each person who is to vote a limited ballot, the early voting

clerk shall determine the offices and propositions stating

measures on which the person is entitled to vote and shall

indicate them on the person's application.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 112.009. PREPARING VOTING MACHINE. Before permitting a

person to vote a limited ballot on a voting machine, the early

voting clerk shall adjust the machine so that votes may be cast

only on the offices and propositions stating measures on which

the voter is entitled to vote.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 112.010. SUBSTITUTING MAIL BALLOTS FOR VOTING MACHINE. (a)

If early voting by personal appearance is conducted by voting

machine, the early voting clerk may conduct the personal

appearance voting of limited ballots by using official ballots

for early voting by mail.

(b) The secretary of state may provide for the use of envelopes

or other containers instead of ballot boxes for voters to deposit

ballots voted under this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 112.011. INFORMATION ON DISTRICT COMPOSITION. (a) In each

even-numbered year, the secretary of state shall prepare

information on the territorial composition of each district for

which an officer of the state government is regularly elected at

the general election for state and county officers.

(b) The information must include the data necessary to enable an

early voting clerk to determine the district offices on which a

voter under this chapter is eligible to vote.

(c) The secretary shall deliver the information to each county

clerk before the 20th day before general primary election day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 112.012. NOTIFICATION TO VOTER REGISTRAR. Not later than

the 30th day after receipt of an application for a limited

ballot, the early voting clerk shall notify the voter registrar

for the voter's former county of residence that the voter has

applied for a limited ballot.

Added by Acts 1987, 70th Leg., ch. 436, Sec. 8, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts

1991, 72nd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.



CHAPTER 113. VOTING PRESIDENTIAL BALLOT BY FORMER RESIDENT

ELECTION CODE

TITLE 7. EARLY VOTING

SUBTITLE C. RESTRICTED BALLOT

CHAPTER 113. VOTING PRESIDENTIAL BALLOT BY FORMER RESIDENT

Sec. 113.001. PRESIDENTIAL BALLOT. In this chapter,

"presidential ballot" means a ballot voted under this chapter

that is restricted to the offices of president and vice-president

of the United States.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 113.002. ELIGIBILITY. A former resident of this state is

eligible to vote a presidential ballot in the presidential

general election by personal appearance or by mail if the former

resident:

(1) is domiciled in another state;

(2) was registered to vote in this state at the time the former

resident ceased to be a resident;

(3) would be eligible for registration to vote in this state if

a resident; and

(4) on presidential election day will not have resided in the

state of present domicile for more than 30 days and is not

eligible to vote in the presidential election in that state.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 113.003. SUBMITTING APPLICATION FOR MAIL BALLOT. An

application for a presidential ballot to be voted by mail must be

submitted to the early voting clerk serving the county of the

applicant's most recent registration to vote.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 113.004. TIME AND PLACE FOR VOTING BY PERSONAL APPEARANCE.

(a) A person may vote a presidential ballot by personal

appearance only at the main early voting polling place for the

county of the person's most recent registration to vote.

(b) The period for voting presidential ballots by personal

appearance ends on presidential election day.

(c) Beginning on the day after the last day of the period for

early voting by personal appearance and through presidential

election day, the dates and hours for voting presidential ballots

by personal appearance are the dates and hours that the county

clerk's main business office is regularly open for business.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 113.005. PERSONAL APPEARANCE VOTING; PROCESSING RESULTS.

(a) On submission of an application for a presidential ballot to

be voted by personal appearance, the early voting clerk shall

review the application and verify the applicant's registration

status in accordance with the procedure applicable to early

voting by mail.

(b) The personal appearance voting shall be conducted with the

balloting materials for early voting by mail.

(c) The voter must mark and seal the ballot in the same manner

as if voting by mail except that the certificate on the carrier

envelope need not be completed.

(d) On sealing the carrier envelope, the voter must give it to

the clerk, who shall note on the envelope that the ballot is a

presidential ballot.

(e) The results of voting a presidential ballot by personal

appearance shall be processed in accordance with the procedures

applicable to processing early voting ballots voted by mail.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 113.006. CANCELING REGISTRATION. As soon as practicable

after the close of voting, the early voting clerk shall notify

the voter registrar of the name of each person who applied for a

presidential ballot whose name appears on the list of registered

voters. On receipt of the notice, the voter registrar shall

cancel the voter's registration.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.29; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.



CHAPTER 114. VOTING FEDERAL BALLOT BY OVERSEAS CITIZEN

ELECTION CODE

TITLE 7. EARLY VOTING

SUBTITLE C. RESTRICTED BALLOT

CHAPTER 114. VOTING FEDERAL BALLOT BY OVERSEAS CITIZEN

Sec. 114.001. DEFINITIONS. In this chapter:

(1) "Federal ballot" means a ballot voted under this chapter

that is restricted to federal offices only.

(2) "Federal office" means the offices of president and

vice-president of the United States, United States senator, or

United States representative.

(3) "United States" includes the several states and the District

of Columbia, the Commonwealth of Puerto Rico, Guam, and the

Virgin Islands, but does not include any other territory or

possession of the United States.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.30; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 114.002. ELIGIBILITY. A United States citizen dwelling

outside the United States is eligible to vote a federal ballot by

mail if:

(1) the citizen's most recent domicile in the United States was

in this state and the citizen's intent to return to this state is

uncertain;

(2) the citizen would be eligible for registration as a voter in

this state if a resident; and

(3) the citizen is not eligible to vote on federal offices in

any other state.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.30; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 114.003. OFFICES ON WHICH VOTER ENTITLED TO VOTE. A person

voting a federal ballot is entitled to vote only on each federal

office to be voted on in the election precinct of the person's

most recent domicile in this state.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.30; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 114.004. APPLICATION. (a) An application for a federal

ballot must be submitted on an official federal postcard

application form.

(b) The application must be submitted to the early voting clerk

serving the election precinct of the applicant's most recent

domicile in this state.

(c) The period during which a federal ballot application may be

submitted is the same as that for submitting a federal postcard

application under Chapter 101.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.30; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 114.005. APPLYING FOR MORE THAN ONE ELECTION IN SAME

APPLICATION. The provisions governing the application for

ballots for more than one election by a single federal postcard

application under Chapter 101 apply to a federal ballot

application.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.30; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 114.006. DETERMINING OFFICES TO BE VOTED ON. For each

voter who is to vote a federal ballot, the early voting clerk

shall determine the federal offices on which the voter is

entitled to vote and indicate them on the application or the

jacket envelope.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.30; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.

Sec. 114.007. METHOD OF PROVIDING BALLOT; REQUIRED ADDRESS;

RETURN OF BALLOT. (a) The balloting materials provided under

this chapter shall be airmailed to the voter free of United

States postage, as provided by the federal Uniformed and Overseas

Citizens Absentee Voting Act (42 U.S.C. Section 1973ff et seq.),

in an envelope labeled "Official Election Balloting Material--via

Airmail." The secretary of state shall provide early voting

clerks with instructions on compliance with this subsection.

(b) The address to which the balloting materials are sent to a

voter must be an address outside the United States or an address

in the United States for forwarding or delivery to the voter at a

location outside the United States. If the address to which the

balloting materials are to be sent is within the county served by

the early voting clerk, the federal ballot application must

indicate that the balloting materials will be forwarded or

delivered to the voter at a location outside the United States.

(c) A ballot voted under this chapter may be returned to the

early voting clerk by mail, common or contract carrier, or

courier.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 1.36; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 1349, Sec. 46, eff. Sept. 1, 1997.

Sec. 114.008. OFFICIAL CARRIER ENVELOPE. The officially

prescribed carrier envelope for voting under this chapter shall

be labeled "Official Election Balloting Material--via Airmail."

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.30; Acts 1991, 72nd

Leg., ch. 554, Sec. 1, eff. Sept. 1, 1991.






TITLE 8. VOTING SYSTEMS

CHAPTER 121. GENERAL PROVISIONS

ELECTION CODE

TITLE 8. VOTING SYSTEMS

CHAPTER 121. GENERAL PROVISIONS

Sec. 121.001. APPLICABILITY OF OTHER PARTS OF CODE. The other

titles of this code apply to an election in which a voting system

is used except to the extent that a provision is inconsistent

with this title or cannot feasibly be applied in an election

using a voting system.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 121.002. PECUNIARY INTEREST OF SECRETARY OF STATE. The

secretary of state may not have a pecuniary interest in the

manufacturing or marketing of voting system equipment or software

necessary for the operation of a voting system.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 121.003. DEFINITIONS. In this title:

(1) "Voting system" means a method of casting and processing

votes that is designed to function wholly or partly by use of

mechanical, electromechanical, or electronic apparatus and

includes the procedures for casting and processing votes and the

programs, operating manuals, tabulating cards, printouts, and

other software necessary for the system's operation.

(2) "Electronic voting system" means a voting system in which

the ballots are automatically counted and the results

automatically tabulated by use of electronically operated

apparatus.

(3) "Voting machine" means an apparatus on which voters cast

their votes, that records each vote, and that furnishes a total

of the number of votes cast for the candidates and for and

against the measures.

(4) "Voting system equipment" means any kind of mechanical,

electromechanical, or electronic apparatus for use in a voting

system.

(5) "Automatic tabulating equipment" means equipment, other than

a voting machine, that compiles vote totals by ballot sorting,

ballot reading, ballot scanning, or electronic data processing.

(6) "Public counter" means a registering device that

cumulatively records the number of voters casting votes on a

voting machine and that is constructed and installed on the

machine in a way that provides an unobstructed view of the

recorded number.

(7) "Protective counter" means a registering device that

permanently records the cumulative number of times that a voting

machine has been operated and that is installed in the machine in

a way that prevents resetting the device.

(8) "Registering counter" means a registering device on a voting

machine that records the votes cast for a particular candidate or

for or against a particular measure.

(9) "Electronic system ballot" means a ballot designed for use

with an electronic voting system.

(10) "Punch-card ballot" means an electronic system ballot in

the form of a tabulating card.

(11) "Voting system ballot" means a ballot designed for use with

a voting system.

(12) "Direct recording electronic voting machine" or "DRE" means

a voting machine that is designed to allow a direct vote on the

machine by the manual touch of a screen, monitor, or other device

and that records the individual votes and vote totals

electronically.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 1, eff. Sept. 1, 1987;

Acts 2001, 77th Leg., ch. 1054, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 2.04, eff. January 1, 2006.



CHAPTER 122. STATE SUPERVISION OVER VOTING SYSTEMS

ELECTION CODE

TITLE 8. VOTING SYSTEMS

CHAPTER 122. STATE SUPERVISION OVER VOTING SYSTEMS

SUBCHAPTER A. VOTING SYSTEM STANDARDS

Sec. 122.001. VOTING SYSTEM STANDARDS. (a) A voting system may

not be used in an election unless the system:

(1) preserves the secrecy of the ballot;

(2) is suitable for the purpose for which it is intended;

(3) operates safely, efficiently, and accurately and complies

with the error rate standards of the voting system standards

adopted by the Federal Election Commission;

(4) is safe from fraudulent or unauthorized manipulation;

(5) permits voting on all offices and measures to be voted on at

the election;

(6) prevents counting votes on offices and measures on which the

voter is not entitled to vote;

(7) prevents counting votes by the same voter for more than one

candidate for the same office or, in elections in which a voter

is entitled to vote for more than one candidate for the same

office, prevents counting votes for more than the number of

candidates for which the voter is entitled to vote;

(8) prevents counting a vote on the same office or measure more

than once;

(9) permits write-in voting;

(10) is capable of permitting straight-party voting; and

(11) is capable of providing records from which the operation of

the voting system may be audited.

(b) A voting system may not be used in an election in which

straight-party voting is permitted unless the system permits or

prevents, as applicable, counting votes in accordance with

Sections 65.007(c) and (d).

(c) The secretary of state may prescribe additional standards

for voting systems consistent with this title. The standards may

apply to particular kinds of voting systems, to particular

elements comprising a voting system, including operation

procedures, or to voting systems generally.

(d) Effective January 1, 2006, a voting system may not be used

in an election if the system uses:

(1) mechanical voting machines; or

(2) a punch-card ballot or similar form of tabulating card.

(e) For an election for federal office in which a state or

federal court order has extended the time for voting beyond the

time allowed by Subchapter B, Chapter 41, a voting system must

provide a separate count of the votes cast after the time allowed

by that subchapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 2, eff. Sept. 1, 1987;

Acts 1993, 73rd Leg., ch. 728, Sec. 30, eff. Sept. 1, 1993; Acts

2003, 78th Leg., ch. 1315, Sec. 49, eff. Jan. 1, 2004.

Sec. 122.002. INSPECTION OF VOTING SYSTEMS AND EQUIPMENT BY

SECRETARY OF STATE. The secretary of state may inspect at any

time, including the day of an election, a voting system or the

voting system equipment used in an election to determine whether

the system or equipment complies with applicable standards or

deviates from the system or equipment approved by the secretary.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 3, eff. Sept. 1, 1987.

Sec. 122.003. ACTION BY SECRETARY OF STATE. (a) If the

secretary of state determines after inspecting a voting system or

voting system equipment that the system or equipment does not

comply with applicable standards or deviates from an approved

system or equipment, the secretary by written order may:

(1) prohibit the use of the system or equipment or any part of

the system or equipment by an authority that adopted the system

or equipment for use in an election; or

(2) limit the use of the system or equipment or any part of the

system or equipment to circumstances or conditions stated in the

order.

(b) The secretary shall amend or rescind an order issued under

this section if the secretary determines that the system or

equipment has been modified to comply with applicable standards

or to not deviate from an approved system or equipment.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 3, eff. Sept. 1, 1987.

Sec. 122.004. PREPARATION OF SOFTWARE BY SECRETARY OF STATE.

(a) The secretary of state may prepare any type of software for

use with an electronic voting system.

(b) The software is subject to the standards and examination

procedures applicable to voting systems.

Added by Acts 1987, 70th Leg., ch. 484, Sec. 3, eff. Sept. 1,

1987.

Sec. 122.005. VENUE FOR OFFENSES. Venue for prosecution of an

offense under this chapter is in the county in which the offense

was committed.

Added by Acts 1993, 73rd Leg., ch. 728, Sec. 31, eff. Sept. 1,

1993.

SUBCHAPTER B. APPROVAL OF VOTING SYSTEM AND EQUIPMENT

Sec. 122.031. APPROVAL OF SYSTEM AND EQUIPMENT REQUIRED. (a)

Before a voting system or voting system equipment may be used in

an election, the system and a unit of the equipment must be

approved by the secretary of state as provided by this

subchapter.

(b) The secretary of state may seek a temporary restraining

order or a writ of injunction obtained through the attorney

general to prevent the use of any part of a voting system or

voting system equipment that has not been approved.

(c) A person commits an offense if the person executes a

contract to sell, lease, or otherwise provide a voting system or

voting system equipment that the person knows has not been

approved. An offense under this subsection is a Class A

misdemeanor.

(d) This section does not prohibit a person from exhibiting a

voting system or unit of voting system equipment that has not

been approved.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987;

Acts 1993, 73rd Leg., ch. 728, Sec. 32, eff. Sept. 1, 1993.

Sec. 122.032. REQUIREMENTS FOR APPROVAL GENERALLY. (a) For a

voting system or voting system equipment to be approved for use

in elections, the voting system in which the equipment is

designed to be used must comply with the standards prescribed by

Subchapter A.

(b) The secretary of state may prescribe more specific

requirements and standards, consistent with this code, for

approval of particular kinds of voting system equipment or voting

system equipment generally.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987.

Sec. 122.033. ADDITIONAL REQUIREMENTS FOR APPROVAL OF VOTING

MACHINE. In addition to other requirements for approval, a

voting machine must be equipped with:

(1) a security system capable of preventing operation of the

machine;

(2) registering counters that can be secured against access;

(3) a public counter; and

(4) a protective counter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 2.05, eff. January 1, 2006.

Sec. 122.0331. ADDITIONAL REQUIREMENTS FOR ELECTRONIC VOTING

SYSTEM. (a) Copies of the program codes and the user and

operator manuals and copies or units of all other software and

any other information, specifications, or documentation required

by the secretary of state relating to an approved electronic

voting system and its equipment must be filed with the secretary.

(b) Materials described by Subsection (a) that are not on file

with and approved by the secretary of state, including any

updated or modified materials, may not be used in an election.

(c) The secretary of state shall periodically compare the

materials on file with the materials actually used in elections

to ensure compliance with this section.

(d) The program codes and all other software on file with the

secretary of state under this section are not public information.

The materials shall be made available to the attorney general or

the general's designee in any investigation of election

irregularities. The materials may be made available in a judicial

proceeding on the request of the court or other tribunal but may

be viewed in camera only.

Added by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1,

1987.

Sec. 122.034. APPLICATION FOR APPROVAL AND FEE. (a) A person

desiring approval of a voting system or voting system equipment

must submit a written application for approval to the secretary

of state.

(b) An applicant must include with the application an

application fee.

(c) The secretary of state shall prescribe fees for the

submission of applications under this section in amounts

reasonably necessary to administer this subchapter and compensate

examiners appointed by the secretary.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987;

Acts 1993, 73rd Leg., ch. 728, Sec. 33, eff. Sept. 1, 1993.

Sec. 122.035. APPOINTMENT OF EXAMINERS. (a) On submission of

an application for approval of a voting system or voting system

equipment, the secretary of state shall appoint four persons as

examiners, one of whom must be a full-time employee of the

secretary. The attorney general shall appoint two persons as

examiners, one of whom must be a full-time employee of the

general.

(b) Two of the secretary of state's appointees must have

demonstrated ability and experience in mechanics or electronics

appropriate to the system or equipment to be examined, and two of

the secretary's appointees must have demonstrated knowledge of

and experience in election law and procedure.

(c) Only one person employed by the secretary of state may be

appointed.

(d) A person who has a pecuniary interest in the manufacturing

or marketing of any part of a voting system or voting system

equipment is ineligible for appointment.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987;

Acts 1993, 73rd Leg., ch. 728, Sec. 34, eff. Sept. 1, 1993.

Sec. 122.036. EXAMINATION AND REPORT BY EXAMINERS. (a) The

examiners shall examine the voting system or voting system

equipment for which an application has been submitted at the time

and in the manner directed by the secretary of state.

(b) After conducting the examination, each examiner shall

prepare a written report on the examination as directed by the

secretary and deliver the report to the secretary.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987.

Sec. 122.037. COMPENSATION OF EXAMINERS. (a) Each examiner

appointed under this subchapter, other than an employee of the

secretary of state or attorney general, is entitled to

compensation for services rendered in connection with an

application.

(b) The secretary of state shall set the amount of compensation

for examiners appointed by the secretary and shall use the

application fees collected under Section 122.034 to pay the

compensation.

(c) The attorney general shall set the amount of compensation

for an examiner appointed by the general and shall pay the

compensation from funds available to the general.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987;

Acts 1993, 73rd Leg., ch. 728, Sec. 35, eff. Sept. 1, 1993.

Sec. 122.0371. PUBLIC HEARING REQUIRED. (a) After the delivery

of the examiners' reports and before the determination of whether

the voting system or voting system equipment for which an

application has been submitted satisfies the applicable

requirements for approval, the secretary of state shall conduct a

public hearing to provide interested persons an opportunity to

express their views for or against the approval of the voting

system or voting system equipment being considered.

(b) Notice of the hearing is given in the manner provided by

Chapter 551, Government Code.

(c) Persons attending the hearing may express their views for or

against the approval of the voting system or voting system

equipment either orally, in writing, or both.

(d) The hearing shall be conducted in accordance with rules

adopted by the secretary of state.

Added by Acts 2005, 79th Leg., Ch.

273, Sec. 1, eff. September 1, 2005.

Sec. 122.038. ACTION BY SECRETARY OF STATE. (a) After

reviewing the examiners' reports and considering the views

expressed at the public hearing, the secretary of state shall

determine whether the voting system or voting system equipment

for which an application has been submitted satisfies the

applicable requirements for approval.

(b) The secretary may examine the system or equipment to aid in

determining whether it satisfies the requirements for approval.

(c) If the system or equipment satisfies the applicable

requirements for approval, the secretary by written order shall

approve the system or equipment of that design for use in

elections. Otherwise, the secretary shall deny the application.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

273, Sec. 2, eff. September 1, 2005.

Sec. 122.039. REPORT BY SECRETARY OF STATE. (a) The secretary

of state shall prepare a written report on each application

submitted under this subchapter. The report must state whether

the system or equipment was approved and the reasons for approval

or denial.

(b) The secretary shall attach the examiners' reports to the

report prepared under this section and permanently retain the

reports on file.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987.

SUBCHAPTER C. MODIFICATION IN DESIGN OF APPROVED SYSTEM OR

EQUIPMENT

Sec. 122.061. APPROVAL OF MODIFIED DESIGN REQUIRED. Before a

voting system or voting system equipment that is modified in

design after its approval may be used in an election, the

modified design must be approved by the secretary of state as

provided by this subchapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987.

Sec. 122.062. REQUIREMENTS FOR APPROVAL. The requirements for

approval of a modified design are the same as those prescribed by

Subchapter B for the initial approval of the voting system or

voting system equipment.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987.

Sec. 122.063. APPLICATION FOR APPROVAL. A person desiring

approval of a modified design must submit a written application

for approval to the secretary of state.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987.

Sec. 122.064. REVIEW OF APPLICATION. (a) The secretary of

state shall review an application for approval of a modified

design.

(b) The secretary may approve the modified design by written

order if the design satisfies the applicable requirements for

approval.

(c) If the secretary does not approve the modified design, the

secretary by written order shall:

(1) invite the applicant to submit additional information in

support of the application, submit the modified system or

equipment itself, or both; or

(2) require an examination of the modified system or equipment

by independent examiners.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987.

Sec. 122.065. REVIEW AND EXAMINATION OF ADDITIONAL MATERIAL.

(a) The secretary of state shall review additional information

in support of an application and examine the modified system or

equipment submitted.

(b) The secretary may approve the modified design by written

order if the design satisfies the applicable requirements for

approval.

(c) If the secretary does not approve the modified design, the

secretary by written order shall require an examination of the

modified system or equipment by independent examiners.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987.

Sec. 122.066. EXAMINATION FEE. (a) The secretary of state

shall prescribe an examination fee or fee schedule to compensate

examiners appointed by the secretary under this subchapter.

(b) The fee for an examination may not exceed the fee for an

application for initial approval of a voting system or voting

system equipment.

(c) If the secretary orders an independent examination of the

modified system or equipment, the secretary may not appoint

examiners until the secretary receives the examination fee.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987;

Acts 1993, 73rd Leg., ch. 728, Sec. 36, eff. Sept. 1, 1993.

Sec. 122.067. APPOINTMENT OF EXAMINERS. (a) If the secretary

of state requires an independent examination of the modified

system or equipment, the secretary shall appoint four persons as

examiners, one of whom must be a full-time employee of the

secretary. The attorney general shall appoint two persons as

examiners, one of whom must be a full-time employee of the

general.

(b) To be eligible for appointment as an examiner under this

section, a person must be eligible for appointment as an examiner

for an application for initial approval of a system or equipment.

Only one employee of the secretary of state may be appointed.

(c) Two of the secretary of state's appointees must have

demonstrated ability and experience in mechanics or electronics

appropriate to the system or equipment to be examined.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987;

Acts 1993, 73rd Leg., ch. 728, Sec. 37, eff. Sept. 1, 1993.

Sec. 122.068. EXAMINATION AND REPORT BY EXAMINERS. The

examiners shall examine the modified system or equipment and

prepare and deliver examination reports in the same manner as for

an application for initial approval of a system or equipment.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987.

Sec. 122.069. COMPENSATION OF EXAMINERS. (a) Subject to

Subsections (b) and (c), an examiner appointed by the secretary

of state under this subchapter, other than the secretary's

employee, is entitled to compensation in an amount set by the

secretary.

(b) The compensation rate for each examiner appointed by the

secretary of state for the same examination must be uniform.

(c) The total compensation paid to the examiners appointed by

the secretary of state for the same examination may not exceed

the examination fee.

(d) The secretary of state shall use the examination fees

collected under Section 122.066 to pay the compensation to

examiners appointed by the secretary.

(e) An examiner appointed by the attorney general under this

subchapter, other than an employee of the general, is entitled to

compensation in an amount set by the general. The attorney

general shall pay the compensation from funds available to the

general.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987;

Acts 1993, 73rd Leg., ch. 728, Sec. 38, eff. Sept. 1, 1993.

Sec. 122.0691. PUBLIC HEARING REQUIRED. (a) This section

applies only if an examination of the modified design by

independent examiners was conducted.

(b) After the delivery of the examiners' reports and before the

determination of whether the modified design satisfies the

applicable requirements for approval, the secretary of state

shall conduct a public hearing in the same manner as for the

initial approval of a system or equipment.

Added by Acts 2005, 79th Leg., Ch.

273, Sec. 3, eff. September 1, 2005.

Sec. 122.070. ACTION BY SECRETARY OF STATE. (a) After

reviewing the examiners' reports and considering the views

expressed at the public hearing, the secretary of state shall

determine whether the modified design satisfies the applicable

requirements for approval.

(b) The secretary may examine the modified system or equipment

to aid in determining whether it satisfies the requirements for

approval.

(c) If the modified design satisfies the applicable requirements

for approval, the secretary by written order shall approve the

system or equipment of that design for use in elections.

Otherwise, the secretary shall deny the application.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

273, Sec. 4, eff. September 1, 2005.

Sec. 122.071. REPORT BY SECRETARY OF STATE. (a) The secretary

of state shall prepare a written report on each application

submitted under this subchapter. The report must state whether

the modified design was approved and must include a description

of and the reason for the action ordered.

(b) If an examination by independent examiners was conducted,

the secretary shall attach the examiners' reports to the report

prepared under this section.

(c) The secretary shall permanently retain reports prepared

under this subchapter on file with the secretary's report on the

application for initial approval of the system or equipment.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987.

SUBCHAPTER D. REEXAMINATION OF VOTING SYSTEM OR EQUIPMENT

Sec. 122.091. REEXAMINATION OF APPROVED SYSTEM OR EQUIPMENT

AUTHORIZED. (a) The secretary of state may reexamine a voting

system or voting system equipment as provided by this subchapter

at any time after the system or equipment is approved under

Subchapter B or C.

(b) The secretary of state may suspend approval for use of a

voting system or voting system equipment if the system or

equipment is not submitted for reexamination under this

subchapter on the request of the secretary.

(c) The secretary of state may prescribe fees in amounts

reasonably necessary to administer this subchapter and compensate

examiners appointed by the secretary.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987;

Acts 1993, 73rd Leg., ch. 728, Sec. 39, eff. Sept. 1, 1993.

Sec. 122.0911. ASSISTANCE REQUIRED BY SECRETARY OF STATE. (a)

If the secretary of state determines that the assistance of a

particular person is necessary for the proper and efficient

reexamination of a voting system or voting system equipment under

this subchapter, the secretary may require that person to provide

the necessary assistance as provided by this section.

(b) The secretary of state shall deliver written notice to a

person whose assistance is required not later than 72 hours

before the date the reexamination is scheduled to occur. The

notice must state:

(1) that the person is required to provide assistance under

Section 122.0911, Election Code;

(2) the nature of the assistance that is required; and

(3) the date, hour, and place of the reexamination.

(c) A person who, after proper notice, fails to provide the

assistance required by the secretary of state is civilly liable

to the state for $100 for each day that the person fails to

comply. The secretary of state shall notify the attorney general

to initiate suit to recover the penalty.

Added by Acts 1993, 73rd Leg., ch. 728, Sec. 40, eff. Sept. 1,

1993.

Sec. 122.092. APPOINTMENT OF EXAMINERS. (a) The secretary of

state shall appoint four persons as examiners, one of whom must

be a full-time employee of the secretary, to assist in a

reexamination of an approved voting system or voting system

equipment. The attorney general shall appoint two persons as

examiners, one of whom must be a full-time employee of the

general.

(b) Two of the secretary of state's appointees must have

demonstrated knowledge of and experience in the operation of the

system or equipment.

(c) Only one person employed by the secretary of state may be

appointed.

(d) A person who has a pecuniary interest in the manufacturing

or marketing of any part of a voting system or voting system

equipment is ineligible for appointment.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987;

Acts 1993, 73rd Leg., ch. 728, Sec. 41, eff. Sept. 1, 1993.

Sec. 122.093. EXAMINATION AND REPORT BY EXAMINERS. (a) The

examiners shall examine the system or equipment to be reexamined

at the time and in the manner directed by the secretary of state.

(b) After conducting the examination, each examiner shall

prepare a written report on the examination as directed by the

secretary and deliver the report to the secretary.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987.

Sec. 122.094. COMPENSATION OF EXAMINERS. (a) An examiner

appointed under this subchapter, other than an employee of the

secretary of state or attorney general, is entitled to

compensation for services rendered in connection with a

reexamination.

(b) The secretary of state shall set the amount of compensation

for examiners appointed by the secretary and shall use the fees

collected under Section 122.091 to pay the compensation.

(c) The attorney general shall set the amount of compensation

for an examiner appointed by the general and shall pay the

compensation from funds available to the general.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987;

Acts 1993, 73rd Leg., ch. 728, Sec. 42, eff. Sept. 1, 1993.

Sec. 122.0941. PUBLIC HEARING REQUIRED. After the delivery of

the examiners' reports and before the determination of whether

the reexamined voting system or voting system equipment satisfies

the applicable requirements for approval, the secretary of state

shall conduct a public hearing in the same manner as for the

initial approval of a system or equipment.

Added by Acts 2005, 79th Leg., Ch.

273, Sec. 5, eff. September 1, 2005.

Sec. 122.095. ACTION BY SECRETARY OF STATE. (a) After

reviewing the examiners' reports and considering the views

expressed at the public hearing, the secretary of state shall

determine whether the voting system or voting system equipment

subject to reexamination satisfies the applicable requirements

for approval of the system or equipment for use in elections.

(b) The secretary may examine the system or equipment to aid in

determining whether it satisfies the requirements for approval.

(c) If the reexamined system or equipment does not satisfy the

applicable requirements for approval, the secretary by written

order shall:

(1) suspend approval of the system or equipment;

(2) suspend approval for future use of the system or equipment;

or

(3) give conditional approval of the system or equipment.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

273, Sec. 6, eff. September 1, 2005.

Sec. 122.096. EFFECT OF SECRETARY OF STATE'S ACTION. (a) A

voting system or voting system equipment for which approval is

suspended may not be used in an election held after the date the

suspension order is issued.

(b) A voting system or voting system equipment for which

approval for future use is suspended may not be used in an

election held after the date the suspension order is issued

unless the system or equipment was adopted for use in the

election before the date the suspension order is issued. In that

case, the system or equipment may be used in that election only.

(c) A voting system or voting system equipment for which

conditional approval is given may not be used in an election held

after the date the conditional approval order is issued except in

accordance with conditions prescribed by the conditional approval

order.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987.

Sec. 122.097. NOTICE OF SECRETARY OF STATE'S ACTION. Not later

than the fifth day after the date an order taking action under

Section 122.095(c) is issued, the secretary of state shall

deliver a copy of the order to the presiding officer of each

political subdivision that owns or leases a system or equipment

subject to the order.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987.

Sec. 122.098. SUBSEQUENT APPROVAL. If a voting system or voting

system equipment subject to an order under Section 122.095(c) is

subsequently approved under Subchapter B, the approval nullifies

the order.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987.

Sec. 122.099. REPORT BY SECRETARY OF STATE. (a) The secretary

of state shall prepare a written report on each reexamination.

The report must state whether the system or equipment satisfied

the approval requirements and must include a description of and

the reason for the action ordered.

(b) The secretary shall attach the examiners' reports to the

report prepared under this section and permanently retain the

reports on file with the secretary's report on the application

for initial approval of the system or equipment.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 4, eff. Sept. 1, 1987.



CHAPTER 123. ADOPTION AND ACQUISITION OF VOTING SYSTEM

ELECTION CODE

TITLE 8. VOTING SYSTEMS

CHAPTER 123. ADOPTION AND ACQUISITION OF VOTING SYSTEM

SUBCHAPTER A. ADOPTION OF VOTING SYSTEM

Sec. 123.001. ADOPTION OF VOTING SYSTEM REQUIRED. (a) Before a

voting system may be used in elections, the authority designated

by this section, by resolution, order, or other official action

of the authority, must adopt the system for use in the elections.

(b) The decision on whether to adopt a voting system is made by

the following authority:

(1) for general elections for state and county officers, the

commissioners court;

(2) for primary elections, the county executive committee of the

political party holding the primary; and

(3) for any other elections:

(A) the commissioners court, if ordered by the governor or by a

county authority; or

(B) the governing body of the political subdivision served by

the authority ordering the elections, if ordered by an authority

serving a political subdivision other than a county.

(c) If a voting system is adopted for use in elections, the

voting system shall be used in the elections in accordance with

the terms and conditions stated in the official action adopting

the system, subject to this title.

(d) Repealed by Acts 2005, 79th Leg., Ch. 1107, Sec. 2.21(1),

eff. January 1, 2006.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2001, 77th Leg., ch. 1054, Sec. 2, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 2.21(1), eff. January 1, 2006.

Sec. 123.002. MODIFICATION OF ADOPTION ACTION. The official

action adopting a voting system for use in elections may be

modified or rescinded at any time by the adopting authority.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 123.003. RESTRICTING VOTING SYSTEM TO PARTICULAR ELECTIONS.

The authority adopting a voting system may restrict its use to

any one or more elections.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 123.004. RESTRICTING VOTING SYSTEM TO PARTICULAR POLLING

PLACES. The authority adopting a voting system may restrict its

use to one or more polling places, subject to Section 123.009.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2001, 77th Leg., ch. 557, Sec. 1, eff. Sept. 1, 2001.

Sec. 123.005. MULTIPLE METHODS OF VOTING AT SAME POLLING PLACE.

(a) Except as otherwise provided by this code, only one kind of

voting system may be used at a polling place in an election.

(b) Except as otherwise provided by this title, regular paper

ballots may not be used at a polling place using a voting system.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 123.006. ADOPTION OF VOTING SYSTEM FOR EARLY VOTING. (a)

A voting system may be adopted for use in early voting only,

regular voting on election day only, or both.

(b) A voting system may be adopted for use in early voting by

personal appearance only, early voting by mail only, or both.

(c) Only one kind of voting system may be used for early voting

by mail. A voting system and regular paper ballots may not both

be used in the same election for early voting by mail.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.55; Acts 1991, 72nd

Leg., ch. 554, Sec. 26, eff. Sept. 1, 1991.

Sec. 123.007. ADOPTION OF MORE THAN ONE VOTING SYSTEM FOR SAME

ELECTION. If more than one kind of voting system is adopted for

use at the polling places in the same election, the adopting

authority shall determine the polling place or places at which

each system is to be used, subject to Section 123.009.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2001, 77th Leg., ch. 557, Sec. 2, eff. Sept. 1, 2001.

Sec. 123.008. REQUIREMENTS REGARDING MANUALS, INSTRUCTIONS, AND

OTHER DOCUMENTS FOR USE WITH ELECTRONIC VOTING SYSTEM OR

EQUIPMENT. (a) Each person who sells, leases, or otherwise

provides an electronic voting system or equipment to a political

subdivision shall also provide any user or operator manuals or

other instructions or documents relating to the use of the system

or equipment. The general custodian of election records for the

political subdivision shall make those materials available for

public inspection in the custodian's office on the request of any

person.

(b) The custodian shall also make available for public

inspection in the custodian's office any materials described by

Subsection (a) that are produced by the political subdivision for

its elections.

Added by Acts 1987, 70th Leg., ch. 484, Sec. 5, eff. Sept. 1,

1987.

Sec. 123.009. IMPLEMENTATION OF NEW TECHNOLOGY IN CERTAIN

ELECTIONS. (a) This section applies to a voting system adopted

for use in an election ordered by the governor or a county

authority or in a primary election.

(b) If the design of the voting system or voting system

equipment is modified, upgraded, or otherwise enhanced by the

incorporation of new technology, the voting system equipment

implementing the new technology shall be distributed and used

proportionately and equitably among the election precincts in

which the particular voting system is used.

(c) The secretary of state by rule shall prescribe any

procedures necessary for the implementation of this section in a

manner that protects the voting rights of the affected voters.

Added by Acts 2001, 77th Leg., ch. 557, Sec. 3, eff. Sept. 1,

2001.

SUBCHAPTER B. ACQUISITION OF EQUIPMENT USED IN VOTING SYSTEM

Sec. 123.031. ACQUISITION OF EQUIPMENT BY COUNTY. (a) A county

may contract to acquire the equipment necessary for operating a

voting system by purchase, lease, or other means.

(b) To finance the acquisition of equipment, the commissioners

court may issue bonds or other evidences of indebtedness as

authorized by general law, payable solely from the county general

fund.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 43, eff. Sept. 1, 1993.

Sec. 123.032. ACQUISITION OF EQUIPMENT BY POLITICAL SUBDIVISION

OTHER THAN COUNTY. (a) A political subdivision other than a

county may contract to acquire the equipment necessary for

operating a voting system as provided by this section.

(b) A political subdivision may lease the equipment from a

county in which the political subdivision is wholly or partly

situated. If the desired equipment is not available from the

county, the political subdivision may acquire it by purchase,

lease, or other means from any other source.

(c) If a political subdivision desires to lease equipment owned

by a county in which the political subdivision is wholly or

partly situated, the county shall lease the equipment to the

political subdivision under the terms agreed to by the parties,

except that the county's duty to lease the equipment is subject

to reasonable restrictions and conditions imposed by the

commissioners court to:

(1) ensure availability of the equipment in elections for which

the commissioners court adopted the voting system; and

(2) protect the equipment from misuse or damage.

(d) The maximum amount that a county in which a political

subdivision is wholly or partly situated may charge the political

subdivision for leasing county-owned equipment is 10 percent of

the purchase price of the equipment for each day the equipment is

leased.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 44, eff. Sept. 1, 1993.

Sec. 123.033. ACQUISITION OF EQUIPMENT BY POLITICAL PARTY FOR

PRIMARY. (a) A political party's county executive committee

that desires to use a voting system for a primary election must

acquire the equipment necessary for operating the voting system

as provided by this section.

(b) The county executive committee may contract to lease the

equipment from the county. If the equipment desired is not

available from the county, the county executive committee may

contract to lease it from any other source.

(c) If the county executive committee desires to lease equipment

owned by the county served by the committee, the county shall

lease the equipment to the committee under the terms agreed to by

the parties, except that the county's duty to lease the equipment

is subject to reasonable restrictions and conditions imposed by

the commissioners court to:

(1) ensure availability of the equipment in elections for which

the commissioners court adopted the voting system; and

(2) protect the equipment from misuse or damage.

(d) A county is not required to provide a political party's

county executive committee with equipment for use in an election

precinct in which fewer than 100 votes were cast in the political

party's most recent general or runoff primary.

(e) The maximum amount that may be charged for leasing equipment

to a county executive committee for a general or runoff primary

is:

(1) $5 for each unit of electronic voting system equipment

installed at a polling place; and

(2) $5 for each unit of other equipment not specified by this

subsection.

(f) In addition to the amount a county may charge for leasing

its equipment under Subsection (e), a county may charge a county

executive committee for the actual expenses incurred by the

county in:

(1) transporting the equipment to and from the polling places;

(2) preparing the equipment for use in the primary election; and

(3) operating a central counting station for the primary

election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 2.06, eff. January 1, 2006.

Sec. 123.034. MAINTENANCE AND STORAGE OF EQUIPMENT. The

governing body of a political subdivision shall provide for the

proper maintenance and storage of the equipment that the

subdivision acquires for use in the operation of a voting system.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 123.035. VOTING SYSTEM EQUIPMENT CONTRACT. (a) A contract

for the acquisition of voting system equipment under this

subchapter must be in writing and be approved by the secretary of

state as to compliance of the voting system and voting system

equipment with the applicable requirements. The authority

acquiring the equipment shall submit to the secretary of state a

request for the letter and order described by this subsection

accompanied by a copy of the relevant portions of the contract

containing only the identifying information that the secretary

needs to determine whether the version of the system and

equipment being acquired under the contract complies with the

applicable requirements. If the contract is approved, the

secretary of state shall provide to the parties to the contract:

(1) a letter stating that the voting system and voting system

equipment being acquired under the contract satisfy the

applicable requirements for approval; and

(2) a certified copy of the written order issued by the

secretary under Section 122.038 or 122.070 approving the voting

system and voting system equipment for use in elections and, if

applicable, of the written order issued under Section 122.095

granting conditional approval of the system or equipment.

(b) A contract for the acquisition of voting system equipment

under this subchapter that is not approved by the secretary of

state in accordance with Subsection (a) is void. The contract may

not be ratified by either party and a payment may not be made

relating to the contract.

(c) A person commits an offense if the person executes a voting

system equipment contract that is not approved by the secretary

of state in accordance with Subsection (a). An offense under this

subsection is a Class B misdemeanor.

(d) If the secretary of state does not approve a contract under

this section, the secretary shall provide notice to the parties

to the contract that states the reasons the contract was not

approved.

Added by Acts 1993, 73rd Leg., ch. 728, Sec. 45, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 653, Sec. 1, eff.

Sept. 1, 2003.

Sec. 123.036. VENUE FOR OFFENSES. Venue for prosecution of an

offense under this chapter is in the county in which the offense

was committed.

Added by Acts 1993, 73rd Leg., ch. 728, Sec. 45, eff. Sept. 1,

1993.

SUBCHAPTER C. ANNUAL VOTING SYSTEM REPORT

Sec. 123.061. ANNUAL REPORT REQUIRED. (a) Each authority

adopting a voting system for use in its elections shall file an

annual report as provided by this subchapter.

(b) The report must be filed with the secretary of state in the

form prescribed by the secretary.

Added by Acts 1993, 73rd Leg., ch. 728, Sec. 46, eff. Sept. 1,

1993.

Sec. 123.062. FILING PERIOD. The report must be filed on or

after July 1 and before July 15.

Added by Acts 1993, 73rd Leg., ch. 728, Sec. 46, eff. Sept. 1,

1993.

Sec. 123.063. CONTENTS OF REPORT. The report must contain:

(1) a description of the voting system currently used by the

authority;

(2) a copy of the written order issued by the secretary of state

under Section 122.038 or 122.070 approving the voting system and

voting system equipment for use in elections and, if applicable,

of the written order issued under Section 122.095 granting

conditional approval of the system or equipment; and

(3) a statement that the voting system currently used by the

authority has not been modified since the date of filing of the

authority's previous report, or if modified, that approval of the

modified design has been sought under Subchapter C, Chapter 122.

Added by Acts 1993, 73rd Leg., ch. 728, Sec. 46, eff. Sept. 1,

1993.

Sec. 123.064. REVIEW OF REPORT. (a) The secretary of state

shall review each report filed under this subchapter not later

than the 30th day after the date of the filing deadline for the

report.

(b) The secretary of state shall deliver a written delinquency

notice to each authority that filed a report covering the

previous reporting period but that fails to file a report

covering the current reporting period.

(c) The secretary of state may deliver to the attorney general

the name of each authority that fails to file a report covering

the current reporting period within 30 days after the date of

receipt of a delinquency notice.

Added by Acts 1993, 73rd Leg., ch. 728, Sec. 46, eff. Sept. 1,

1993.

Sec. 123.065. MANDAMUS BY ATTORNEY GENERAL. The attorney

general may seek a writ of mandamus to compel the filing of a

report by each authority that fails to comply with this

subchapter.

Added by Acts 1993, 73rd Leg., ch. 728, Sec. 46, eff. Sept. 1,

1993.

Sec. 123.066. ADDITIONAL PROCEDURES PRESCRIBED BY SECRETARY OF

STATE. The secretary of state may prescribe any procedures

necessary to implement this subchapter.

Added by Acts 1993, 73rd Leg., ch. 728, Sec. 46, eff. Sept. 1,

1993.



CHAPTER 124. VOTING SYSTEM BALLOT

ELECTION CODE

TITLE 8. VOTING SYSTEMS

CHAPTER 124. VOTING SYSTEM BALLOT

SUBCHAPTER A. VOTING SYSTEM BALLOT GENERALLY

Sec. 124.001. STRAIGHT-PARTY ARRANGEMENT. In an election in

which voters are entitled to cast straight-party votes, the

voting system ballot shall be arranged to permit the voters to do

so.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 2.07, eff. January 1, 2006.

Sec. 124.002. MANNER OF INDICATING PARTY ALIGNMENT. (a) In an

election in which a candidate's name is to appear on the ballot

as the nominee of a political party, the voting system ballot

shall be arranged:

(1) in party columns in the same manner as for a regular paper

ballot on which a party nominee appears; or

(2) by listing the office titles in a vertical column in the

same manner as for a regular paper ballot on which a party

nominee does not appear, except that the nominees' party

alignments shall be indicated next to their names.

(b) The order in which party nominees listed by office title

appear on a voting system ballot is determined in accordance with

the same priorities and in the same manner as for party nominees

listed in party columns, with the changes appropriate to the

circumstances.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 2.08, eff. January 1, 2006.

Sec. 124.003. SEPARATE LISTING OF UNOPPOSED CANDIDATES; BLOC

VOTING. (a) Any unopposed candidates may be listed separately

under the heading "Uncontested Races" on a voting system ballot.

(b) In an election in which the ballots indicate political party

alignment, the party alignment of the candidates listed under the

uncontested races heading shall be indicated next to the

candidate's name.

(c) Candidates listed under the uncontested races heading may be

arranged in a manner requiring voting on them as one or more

blocs, but only if an additional ballot would otherwise be

necessary to accommodate all the candidates and propositions to

be listed.

(d) The requirement that the ballot be arranged to permit

straight-party voting does not apply to candidates listed under

the uncontested races heading.

(e) Section 2.056 supersedes this section to the extent of any

conflict.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2003, 78th Leg., ch. 1061, Sec. 3.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 2.09, eff. January 1, 2006.

Sec. 124.004. SAMPLE BALLOT. The secretary of state may

prescribe standards regarding the form, content, preparation, and

use of sample ballots for voting systems.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 124.005. SPECIMEN BALLOT. (a) The secretary of state may

prescribe standards regarding the form, content, preparation,

availability, and use of specimen ballots in elections using

voting systems. The standards are not required to be consistent

with those prescribed by this code for elections using regular

paper ballots.

(b) The secretary of state may provide, with respect to

elections in which voting systems are used:

(1) alternatives to the use of specimen ballots; or

(2) that specimen ballots are not required.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 124.006. IMPLEMENTATION OF PROVISIONAL BALLOT SYSTEM. The

secretary of state shall prescribe the form of a provisional

ballot and the necessary procedures to implement the casting of a

provisional ballot as described by Section 63.011 and the

verification and processing of provisional ballots under

Subchapter B, Chapter 65, for each voting system used in this

state.

Added by Acts 1997, 75th Leg., ch. 1078, Sec. 20, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1315, Sec. 50, eff.

Jan. 1, 2004.

SUBCHAPTER C. ELECTRONIC VOTING SYSTEM BALLOT

Sec. 124.062. FORM OF ELECTRONIC SYSTEM BALLOT. (a) The

electronic system ballot may be any size, composition, color, and

texture that is suitable for the electronic voting system in

which it is used, but the ballot may not be the same color as

sample ballots.

(b) The secretary of state may authorize the use of electronic

system ballots that comprise two or more separate parts and may

prescribe conditions and limitations under which the multipart

ballots may be used. A voting system using a multipart ballot

must comply with the same standards as a voting system using a

ballot consisting of only a single part.

(c) The electronic system ballot may contain one or more printed

code markings or punched holes if necessary for the proper voting

and processing of the ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 124.0621. NO WRITE-IN SPACE PROVIDED ON CERTAIN BALLOTS.

If no candidate's name is to appear for a particular office on

the list of write-in candidates in an election in which write-in

votes may be counted only for names appearing on the list, a

write-in space is not required for that office on an electronic

system ballot on which a voter indicates a vote by making a mark

on the ballot.

Added by Acts 1987, 70th Leg., ch. 472, Sec. 35, eff. Sept. 1,

1987; Acts 1987, 70th Leg., ch. 497, Sec. 3, eff. Sept. 1, 1987.

Sec. 124.063. INSTRUCTIONS REQUIRED ON BALLOT. (a) An

electronic system ballot on which a voter indicates a vote by

making a mark on the ballot must contain the following

instruction if candidates are to be voted on: "Vote for the

candidate of your choice in each race by making a mark in the

space provided adjacent to the name of that candidate." If a

proposition appears on the ballot, the ballot must contain the

following instruction: "Make a mark in the space provided beside

the statement indicating the way you desire to vote."

(b) The instructions prescribed by Subsection (a) shall be

changed appropriately if the election has only one race, more

than one candidate is to be elected in a race, or other

circumstances require an alteration of the instructions.

(c) The electronic system ballot must contain instructions for

casting a write-in vote. The secretary of state shall prescribe

the wording of the instructions.

(d) The electronic system ballot for an election in which

straight-party voting is allowed must contain the instruction

prescribed by Section 52.071(b) with the language relating to

placing an "X" in the party square changed as appropriate to

accommodate the method by which the voter indicates a vote.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 36, eff. Sept. 1, 1987;

Acts 1993, 73rd Leg., ch. 728, Sec. 47, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 2.10, eff. January 1, 2006.

Sec. 124.064. SEPARATE BALLOT PART FOR WRITE-IN VOTING. (a)

The electronic system ballot may include a separate part for

write-in voting.

(b) The separate write-in part may be an envelope or any other

form authorized by this code for electronic system ballots and

must otherwise conform to standards prescribed by the secretary

of state regarding its style, form, and content.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 124.065. PAPER BALLOT FOR OFFICE OF PRECINCT CHAIR. (a)

The authority adopting an electronic voting system for use in a

primary election may provide by resolution, order, or other

official action for voting by paper ballot for the party office

of precinct chair.

(b) The paper ballot for precinct chair must conform to the

applicable standards governing regular paper ballots, except that

the ballot shall be limited to the office of precinct chair.

(c) The secretary of state shall prescribe the form of the

ballot for precinct chair consistent with this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 85, eff. Sept. 1, 1997.

Sec. 124.066. CONSULTATION WITH PROGRAMMER ON BALLOT

PREPARATION. In an election in which a programmer is appointed

to program automatic tabulating equipment for processing

electronic system ballots, the authority responsible for having

the official ballot prepared shall confer with the programmer on

the proper preparation of the ballots before having them

prepared.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 125. CONDUCT OF VOTING WITH VOTING SYSTEM

ELECTION CODE

TITLE 8. VOTING SYSTEMS

CHAPTER 125. CONDUCT OF VOTING WITH VOTING SYSTEM

SUBCHAPTER A. VOTING SYSTEMS GENERALLY

Sec. 125.001. ALLOCATION OF EQUIPMENT AMONG POLLING PLACES. The

authority responsible for allocating election supplies among the

polling places for an election shall determine the number of

voting machines or units of other voting system equipment to be

installed at each polling place based on:

(1) the number of votes cast at the polling place in previous,

similar elections;

(2) the number of registered voters eligible to vote at a

polling place;

(3) the number of units of equipment available; and

(4) any other factors the authority determines are relevant.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 2.11, eff. January 1, 2006.

Sec. 125.002. PREPARATION OF EQUIPMENT FOR DELIVERY TO POLLING

PLACE. Before voting system equipment is delivered to a polling

place for use in an election, the authority responsible for

distributing the election supplies to the polling places shall

have the equipment put in proper order for use as prescribed by

the secretary of state.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 125.003. DELIVERY OF EQUIPMENT TO POLLING PLACES. The

secretary of state shall prescribe procedures governing delivery

of voting system equipment to polling places to protect the

equipment from tampering and damage.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 125.004. INSTALLATION OF EQUIPMENT AT POLLING PLACE. (a)

Voting system equipment shall be installed at the polling place

so that a voter can operate the equipment without violating the

secrecy of the ballot.

(b) The secretary of state may prescribe procedures consistent

with this chapter for installing voting system equipment at

polling places to protect the equipment from tampering and damage

and to facilitate its proper operation.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 125.005. MAINTAINING SECURITY OF EQUIPMENT DURING VOTING.

(a) The presiding judge shall periodically have an election

officer inspect the voting system equipment for tampering and

damage while voting is in progress.

(b) If any tampering or damage is discovered, the inspecting

officer shall immediately stop use of the equipment and report to

the presiding judge, who shall promptly take appropriate action.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 125.006. MALFUNCTION OF EQUIPMENT AT POLLING PLACE. (a)

The presiding judge shall stop use of malfunctioning voting

system equipment installed at a polling place immediately after

discovering that the equipment is not functioning properly.

(b) The presiding judge shall have the malfunctioning equipment

promptly repaired or replaced if practicable.

(c) If the presiding judge determines that the equipment cannot

be promptly repaired or replaced and that voting cannot be

continued by using only the remaining operational equipment

without substantially interfering with the orderly conduct of the

election, voting at that polling place may be conducted by one of

the following methods in addition to, or instead of, using

remaining operational equipment:

(1) using another voting system that has been adopted for use in

the election;

(2) using regular paper ballots, whether early voting ballots or

ballots for regular voting on election day; or

(3) having voters manually mark the electronic system ballots

that were furnished for use with the malfunctioning equipment and

having the ballots processed as regular paper ballots.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.56; Acts 1991, 72nd

Leg., ch. 554, Sec. 27, eff. Sept. 1, 1991.

Sec. 125.007. ASSISTING VOTER. If a voter who is voting with a

voting machine is physically unable to operate the machine, the

voter is entitled to assistance under the applicable provisions

for assisting voters using regular paper ballots.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 2.12, eff. January 1, 2006.

Sec. 125.008. DEPOSITING THE BALLOT. A voter shall deposit the

marked voting system ballot in the ballot box in accordance with

the instructions provided at the polling place.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 125.009. TRAINING POLLING PLACE PERSONNEL. The authority

adopting a voting system shall provide the election officers

serving the polling places at which the voting system is used

with the instruction and training necessary for the proper

operation of the voting system.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 125.010. PRESENCE OF VOTING SYSTEM TECHNICIAN AUTHORIZED.

(a) In this section, "voting system technician" means a person

who as a vocation repairs, assembles, maintains, or operates

voting system equipment.

(b) On the request of the authority holding the election, a

voting system technician may be present at a polling place, a

meeting of the early voting ballot board, or a central counting

station for the purpose of repairing, assembling, maintaining, or

operating voting system equipment.

Added by Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 12, eff. September 1, 2009.

SUBCHAPTER C. ELECTRONIC VOTING SYSTEMS

Sec. 125.061. INSPECTING EQUIPMENT AT POLLING PLACE. (a)

Before opening a polling place for voting on election day, the

presiding judge shall inspect any electronic voting system

equipment installed at the polling place to determine whether it

is installed and functioning properly.

(b) The presiding judge shall take appropriate corrective action

if the equipment is not installed or functioning properly.

(c) Repealed by Acts 2005, 79th Leg., Ch. 1107, Sec. 2.21(1),

eff. January 1, 2006.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2001, 77th Leg., ch. 1054, Sec. 5, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 2.13, eff. January 1, 2006.

Acts 2005, 79th Leg., Ch.

1107, Sec. 2.21(1), eff. January 1, 2006.

Sec. 125.0611. PROVIDING SEPARATE BALLOT PART FOR WRITE-IN

VOTING. (a) If an electronic system ballot includes a separate

write-in part under Section 124.064, that part shall be provided

with the electronic system ballot.

(b) A voter may not be required to request the separate write-in

part as a condition to being provided that part.

Added by Acts 1999, 76th Leg., ch. 1316, Sec. 2, eff. Sept. 1,

1999.

Sec. 125.062. ALTERNATIVE PROCEDURE TO ROTATING BALLOT BOXES.

The secretary of state may prescribe an alternative procedure to

that of using two ballot boxes on a rotating basis at a polling

place using an electronic voting system if the secretary

determines that an alternative procedure is necessary for the

efficient conduct of voting with the particular voting system.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 125.063. SECURING EQUIPMENT ON CLOSE OF VOTING. On the

close of voting at each polling place at which electronic voting

system equipment is used, an election officer shall secure or

inactivate the equipment as prescribed by the secretary of state

so that its unauthorized operation is prevented.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 125.064. RECORDS AVAILABLE FOR PUBLIC INSPECTION. Any

documents or records used in the preparation of or prepared for

use in an electronic voting system for the operation of the

system for a particular election and any documents or records

generated by the system in that election shall be made available

for public inspection in the office of the general custodian of

election records for the period for preserving the precinct

election records.

Added by Acts 1987, 70th Leg., ch. 484, Sec. 6, eff. Sept. 1,

1987.



CHAPTER 127. PROCESSING ELECTRONIC VOTING SYSTEM RESULTS

ELECTION CODE

TITLE 8. VOTING SYSTEMS

CHAPTER 127. PROCESSING ELECTRONIC VOTING SYSTEM RESULTS

SUBCHAPTER A. ESTABLISHMENT AND ORGANIZATION OF CENTRAL COUNTING

STATION

Sec. 127.001. ESTABLISHMENT OF CENTRAL COUNTING STATION. (a)

The authority adopting an electronic voting system for use in an

election may establish, in accordance with this subchapter, one

or more central counting stations for counting the ballots if the

voting system is designed to have ballots counted at a central

location.

(b) If the adopting authority does not establish a central

counting station for the election, the authority shall designate

one or more counting stations established by another authority.

(c) The central counting station must be located in the county

in which the political subdivision served by the authority

adopting the voting system is wholly or partly situated or in a

county contiguous to that county.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 127.002. COUNTING STATION MANAGER. (a) The authority

establishing a central counting station shall appoint a manager

of the station. Except as otherwise provided by this section, the

eligibility requirements prescribed by this code for precinct

election judges apply to a person appointed under this section.

(b) To be eligible for appointment, a person must:

(1) have knowledge and experience in the conduct of elections

with the electronic voting system for which the counting station

is established; and

(2) be a registered voter of the political subdivision served by

the authority establishing the counting station, except during

the first year following the adoption of the voting system.

(c) Employees of a political subdivision are not disqualified

from appointment and, if appointed, may be paid additional

compensation for their services.

(d) The general custodian of election records is eligible for

appointment notwithstanding the custodian's status as a candidate

or officeholder.

(e) The manager is in charge of the overall administration of

the central counting station and the general supervision of the

personnel working at the station.

(f) The manager is entitled to compensation in an amount fixed

by the authority establishing the counting station.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 492, Sec. 1, eff. Sept. 1, 1987;

Acts 1993, 73rd Leg., ch. 728, Sec. 48, eff. Sept. 1, 1993.

Sec. 127.003. TABULATION SUPERVISOR. (a) The authority

establishing a central counting station shall appoint a

tabulation supervisor of the station. Except as otherwise

provided by this section, the eligibility requirements prescribed

by this code for precinct election judges apply to a person

appointed under this section.

(b) To be eligible for appointment, a person must be trained in

the operation of the automatic tabulating equipment installed at

the counting station.

(c) Employees of a political subdivision are not disqualified

from appointment and, if appointed, may be paid additional

compensation for their services.

(d) The tabulation supervisor is in charge of the operation of

the automatic tabulating equipment at the counting station.

(e) The tabulation supervisor is entitled to compensation in an

amount fixed by the authority establishing the counting station.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 492, Sec. 2, eff. Sept. 1, 1987.

Sec. 127.004. ASSISTANTS TO TABULATION SUPERVISOR. (a) The

tabulation supervisor may appoint one or more assistants, each of

whom must be approved by the authority establishing the central

counting station.

(b) To be eligible for appointment, a person must have the

competence, training, and experience required for the proper

performance of the work assigned.

(c) Employees of the political subdivision are not disqualified

from appointment and, if appointed, may be paid additional

compensation for their services.

(d) An assistant shall assist the tabulation supervisor in the

operation of the automatic tabulating equipment as directed by

the tabulation supervisor.

(e) An assistant is entitled to compensation in an amount fixed

by the authority establishing the counting station.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 492, Sec. 3, eff. Sept. 1, 1987.

Sec. 127.005. PRESIDING JUDGE OF COUNTING STATION. (a) The

authority appointing the presiding judges to serve in an election

shall appoint a presiding judge of each central counting station

operating in the election.

(b) Except as otherwise provided by this section, the

eligibility requirements prescribed by this code for precinct

presiding judges apply to a presiding judge of a central counting

station. To be eligible to serve as a judge under this section, a

person must be a qualified voter of the political subdivision

served by the authority adopting the voting system. The general

custodian of election records and employees of the custodian are

eligible to serve as a judge under this section notwithstanding

the custodian's status as a candidate or officeholder.

(c) The presiding judge shall maintain order at the counting

station and has the same authority as a precinct presiding judge

in that respect and in the administration of oaths. The presiding

judge may confer with and advise the manager or tabulation

supervisor on any activity at the counting station.

(d) The presiding judge is entitled to compensation at the same

rate as a precinct presiding judge, except that the counting

station judge is entitled to a minimum compensation of five

hours' pay regardless of the amount of time worked.

(e) For an election in which election judges appointed under

Section 32.002 serve, the presiding judge and an alternate

presiding judge shall be appointed for each central counting

station operating in the election in the same manner as a

presiding judge and alternate presiding judge under Section

32.002.

(f) An alternate presiding judge appointed under Subsection (e)

serves:

(1) as presiding judge for the counting station if the regularly

appointed presiding judge cannot serve; or

(2) in another position established under this subchapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 492, Sec. 4, eff. Sept. 1, 1987;

Acts 1993, 73rd Leg., ch. 728, Sec. 49, eff. Sept. 1, 1993; Acts

2003, 78th Leg., ch. 967, Sec. 1, eff. Sept. 1, 2003.

Sec. 127.006. COUNTING STATION CLERKS. (a) Both the manager

and the presiding judge may appoint clerks to serve at the

central counting station.

(b) Except as otherwise provided by this section, the

eligibility requirements prescribed by this code for precinct

election clerks apply to clerks serving at a central counting

station. To be eligible to serve as a clerk under this section, a

person must be a qualified voter of the county in which the

central counting station is located. The general custodian of

election records, an employee of the custodian, or any other

employee of a political subdivision is not ineligible to serve as

a clerk under this section because the person is a qualified

voter of a county other than the county in which the central

counting station is located or because of the custodian's status

as a candidate or officeholder.

(c) A clerk appointed by the manager serves under the manager

and shall perform the functions directed by the manager. A clerk

appointed by the presiding judge serves under the presiding judge

and shall perform the functions directed by the presiding judge.

(d) A clerk is entitled to compensation at the same rate as a

precinct election clerk, except that a clerk who serves for the

entire time a counting station is in operation is entitled to a

minimum compensation of three hours' pay regardless of the amount

of time worked.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 492, Sec. 5, eff. Sept. 1, 1987;

Acts 1997, 75th Leg., ch. 1349, Sec. 47, eff. Sept. 1, 1997.

Sec. 127.007. PLAN FOR COUNTING STATION OPERATION. The manager

shall establish and implement a written plan for the orderly

operation of the central counting station.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER C. SEALED BALLOT BOXES

Sec. 127.061. SEALED BALLOT BOXES REQUIRED. Sealed ballot boxes

shall be used to deliver electronic system ballots from the

polling place to the central counting station in accordance with

this subchapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2001, 77th Leg., ch. 1054, Sec. 6, eff. Sept. 1, 2001.

Sec. 127.063. DESIGN OF BALLOT BOX. A sealed ballot box used

under this subchapter must be equipped with a lock to prevent

opening the box without a key and designed and constructed so

that:

(1) the ballots can be deposited and delivered without damage

that will render them unfit for processing in automatic

tabulating equipment;

(2) the box can be sealed to detect any unauthorized opening of

the box; and

(3) the slot used by voters to deposit ballots can be sealed to

prevent any unauthorized deposit in the box.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 127.064. SEALS FOR BALLOT BOXES. (a) A seal shall be

provided for each ballot box used under this subchapter.

(b) The seals for the boxes must be serially numbered for each

election.

(c) The authority responsible for distributing election supplies

to the polling places shall prepare a record of the serial

numbers of the seals and preserve the record for the period for

preserving the precinct election records. The authority shall

provide each central counting station with a copy of the record

before ballots are delivered to the station for processing.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 127.065. SEALING BALLOT BOX; DELIVERY TO POLLING PLACE.

(a) An adequate number of sealed ballot boxes shall be provided

for each polling place at which sealed boxes are to be used.

(b) Before the ballot boxes are delivered to the polling places,

the authority responsible for distributing election supplies to

the polling places shall inspect and empty each box. The

authority shall then lock the empty box and seal it so that the

box cannot be opened without breaking the seal.

(c) Once sealed, the ballot boxes may not be opened except as

provided by Section 127.068.

(d) After the ballot boxes are locked and sealed, the authority

responsible for distributing election supplies shall have the

ballot boxes delivered to the polling places and have the keys

delivered to the presiding judge of the central counting station.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 127.066. SEALING DEPOSIT SLOT; DELIVERY OF SEALED BALLOT

BOX TO COUNTING STATION. (a) Immediately on completion of

voting at a polling place using sealed ballot boxes or, if the

presiding judge inactivates a sealed ballot box before completion

of voting, immediately on inactivation, an election officer shall

seal the deposit slot in each box so that nothing can be

deposited through the slot without breaking the seal.

(b) The presiding judge, an election clerk, and not more than

two watchers, if one or more watchers are present, shall sign the

seal. The watchers must be of opposing interests if such watchers

are present.

(c) After the box is sealed, it shall be delivered to the

central counting station by two election officers. The officers

shall deliver the box to the presiding judge of the central

counting station or to the judge's designee.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2003, 78th Leg., ch. 1316, Sec. 34, eff. Sept. 1, 2003.

Sec. 127.067. DISPOSITION OF ELECTION RECORDS. (a) An election

officer shall place the precinct election records in the

appropriate envelopes or other containers provided for that

purpose.

(b) Except as provided by Subsection (c), the precinct election

records shall be delivered to the presiding judge of the central

counting station with the delivery of the last sealed ballot box.

(c) The appropriate election records shall be retained by the

presiding judge or placed in ballot box no. 4, as applicable, in

the same manner as for a polling place using regular paper

ballots.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 127.068. RECEIVING SEALED BALLOT BOX AT COUNTING STATION.

(a) On receipt of a sealed ballot box, the presiding judge of

the central counting station or the judge's designee shall give a

signed receipt for the box to one of the delivering officers. The

presiding judge at the polling place shall preserve the receipt

for the period for preserving the precinct election records.

(b) Before opening the ballot box, the presiding judge of the

counting station or the judge's designee shall inspect the box,

the seal of the box, and the seal of the deposit slot to

determine if they are intact and shall determine if the serial

number on the seal of the box corresponds with the number

indicated on the record of serial numbers at the counting

station. If the box and both seals are intact and the serial

numbers correspond, the judge or designee shall break the seals,

unlock the lock, and open the box.

(c) If any irregularities are discovered, the presiding judge

shall take appropriate action in accordance with procedures

prescribed by the secretary of state.

(d) The presiding judge of the counting station shall preserve

both seals for the period for preserving the precinct election

records.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 91, eff. Sept. 1, 1997.

Sec. 127.069. SORTING BALLOTS. (a) After opening a sealed

ballot box, the presiding judge of the central counting station

shall sort the damaged ballots, the ballots containing write-in

votes, and any other ballots requiring special handling and place

them in the appropriate envelopes or other containers provided

for that purpose.

(b) After the ballots are sorted, the presiding judge shall

deliver them to the manager of the central counting station.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER D. TESTING TABULATING EQUIPMENT

Sec. 127.091. TEST OF TABULATING EQUIPMENT REQUIRED. The

automatic tabulating equipment used for counting ballots at a

central counting station shall be tested as provided by this

subchapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 127.092. TESTING AUTHORITIES. The programmer, tabulation

supervisor, counting station manager, and presiding judge of the

central counting station shall prepare and conduct the test

jointly.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 127.093. TIMES FOR CONDUCTING TEST. (a) The test shall be

conducted three times for each election.

(b) The first test shall be conducted at least 48 hours before

the automatic tabulating equipment is used to count ballots voted

in the election.

(c) The second test shall be conducted immediately before the

counting of ballots with the equipment begins.

(d) The third test shall be conducted immediately after the

counting of ballots with the equipment is completed.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 127.094. DESIGN OF TEST. (a) The test must be designed to

determine whether the automatic tabulating equipment accurately

counts ballots and otherwise functions properly.

(b) A group of test ballots shall be counted with the equipment

using the program prepared for processing the ballots voted in

the election. The test ballots must be printed on the same stock

as the official ballots for the election.

(c) The group of test ballots must contain a predetermined

number of valid votes for each candidate and for and against each

proposition on the ballot for the election. The test group must

also contain ballots with votes in excess of the allowable number

and with other improper votes.

(d) The same test shall be administered each time the equipment

is tested for the same election.

(e) The secretary of state may prescribe additional requirements

for the test.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 127.095. DETERMINING SUCCESS OF TEST. (a) A test is

successful if a perfect count of the test ballots is obtained and

the automatic tabulating equipment otherwise functions properly

during the counting of the test ballots.

(b) The testing authorities shall determine whether a test is

successful.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 127.096. CONDUCT OF FIRST TEST. (a) The custodian of the

automatic tabulating equipment shall publish notice of the date,

hour, and place of the test conducted under Section 127.093(b) in

a newspaper, as provided by general law for official publications

by political subdivisions, at least 48 hours before the date of

the test.

(b) The test is open to the public.

(c) The automatic tabulating equipment may not be used to count

ballots voted in the election until a test is successful.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 50, eff. Sept. 1, 1993.

Sec. 127.097. CONDUCT OF SECOND TEST. (a) The automatic

tabulating equipment may not be used to count ballots voted in

the election until a test conducted under Section 127.093(c) is

successful.

(b) If the initial test is unsuccessful, the presiding judge

shall prepare a written record of the changes to the program,

adjustments to the equipment, and other actions taken to achieve

a successful test. The record shall be retained with the test

materials.

(c) When a test is successful, the presiding judge shall certify

in writing that a test was successful and the date and hour the

test was completed. The certification shall be retained with the

test materials.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 127.098. CONDUCT OF THIRD TEST; VOID BALLOT COUNT. (a) If

the initial test conducted under Section 127.093(d) is

unsuccessful, the count of ballots voted in the election obtained

with the automatic tabulating equipment is void.

(b) If the initial test is successful, the automatic count of

ballots voted in the election is valid for the purpose of

certifying the election returns prepared at the central counting

station. The presiding judge shall certify in writing that the

initial test was successful and the date and hour the test was

completed. The certification shall be retained with the test

materials.

(c) If the ballot count is void under Subsection (a), the

testing authorities shall follow the procedure prescribed by

Section 127.097. When a test is successful, the ballots to be

counted automatically shall immediately be counted. Immediately

on completing the automatic count, the equipment shall again be

tested, and if the initial test is successful the automatic count

is valid for the purpose of certifying the election returns.

Otherwise, the automatic ballot count is void.

(d) The procedure prescribed by Subsection (c) shall be repeated

until a valid automatic count is obtained or the testing

authorities determine that obtaining a valid automatic count is

impracticable. In that case, the ballots shall be counted

manually.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 127.099. SECURITY OF TEST MATERIALS. (a) On completing

each test, the presiding judge shall place the test ballots and

other test materials in a container provided for that purpose and

seal the container so it cannot be opened without breaking the

seal. The manager, tabulation supervisor, presiding judge, and

not more than two watchers, if one or more watchers are present,

shall sign the seal. The watchers must be of opposing interests

if such watchers are present.

(b) The test materials shall remain sealed for the period for

preserving the precinct election records.

(c) The container may not be unsealed unless the contents are

necessary to conduct a test under this subchapter, a criminal

investigation, election contest, or other official proceeding

under this code. If the container is unsealed, the authority in

charge of the proceeding shall reseal the contents when not in

use.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 127.100. CUSTODY OF TEST MATERIALS. (a) The presiding

judge is the custodian of the test materials until they are

delivered under Subsection (b).

(b) The sealed container holding the test materials shall be

delivered to the general custodian of election records with the

delivery of the election returns prepared at the counting

station.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER E. PROCESSING RESULTS AT CENTRAL COUNTING STATION

Sec. 127.121. PROGRAMMER FOR TABULATING EQUIPMENT. (a) If the

automatic tabulating equipment to be used for counting ballots at

a central counting station requires the preparation of a program,

the authority responsible for having the ballot prepared for the

election shall appoint a programmer.

(b) Any person who has the competence required to prepare the

program is eligible for appointment.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 127.122. APPROVAL OF PROGRAM. If a person other than the

tabulation supervisor is appointed as the programmer, the program

shall be submitted to the tabulation supervisor for approval not

later than the 10th day before the date the automatic tabulating

equipment for which the program is prepared is first used to

count ballots voted in the election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 127.123. SECURITY OF PROGRAM. (a) The tabulation

supervisor shall protect the program prepared for the automatic

tabulating equipment installed at the central counting station

from tampering and unauthorized use, as prescribed by the

secretary of state.

(b) After the automatic counting of ballots is completed, the

program shall be sealed in the container for the secured test

materials. The program shall remain in the sealed container for

the same period as the test materials and may be unsealed only

under the same conditions as the test materials.

(c) The secretary of state shall prescribe procedures for the

security of programs for central counting station equipment for

which compliance with this section is impracticable.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 127.1231. SECURITY OF AUTOMATIC TABULATING EQUIPMENT. (a)

Except as provided by Subsection (b), the general custodian of

election records shall ensure that any computer terminals located

outside the central counting station that are capable of

accessing the automatic tabulating equipment during the

tabulation are capable of inquiry functions only and shall ensure

that no modem access to the tabulating equipment is available

during the tabulation.

(b) The secretary of state may prescribe procedures for the use

of a system to allow results to be transmitted by a modem to the

central counting station from units of automatic tabulating

equipment located at a precinct polling place or at a regional

tabulating center serving several precincts. The system must

provide for a secure transmission of data. Results may not be

transmitted under this subsection until the polls close on

election day.

Added by Acts 1987, 70th Leg., ch. 484, Sec. 7, eff. Sept. 1,

1987. Amended by Acts 1997, 75th Leg., ch. 1349, Sec. 48, eff.

Sept. 1, 1997.

Sec. 127.1232. SECURITY OF VOTED BALLOTS. The general custodian

of election records shall post a guard to ensure the security of

ballot boxes containing voted ballots throughout the period of

tabulation at the central counting station.

Added by Acts 1987, 70th Leg., ch. 484, Sec. 7, eff. Sept. 1,

1987.

Sec. 127.124. EARLY PROCESSING OF BALLOTS. (a) The authority

adopting an electronic voting system for use in an election in

which ballots are processed at a central counting station may

provide by resolution, order, or other official action that

processing the electronic system ballots will begin while the

polls are open for voting on election day.

(b) The authority shall state in the official action the

intervals during the day at which the ballots are to be delivered

from the polling places to the central counting station for

processing.

(c) The boxes in which the ballots are delivered to the counting

station may be returned to the polling places for use in

subsequent deliveries. If a box to be reused is a sealed ballot

box authorized by Subchapter C, the authority responsible for

distributing election supplies to the polling places, or the

authority's designee, shall lock and seal the box at the counting

station in the same manner as for the initial locking and sealing

of the box and then deliver it to the appropriate polling place.

(d) The precinct election records shall be delivered to the

central counting station in the last ballot box delivered from

the polling place to the counting station.

(e) The authority may restrict early ballot processing to

ballots voted at particular polling places by designating the

polling places in the official action providing for the early

processing. The authority may restrict the early processing to

activities preparatory to the counting of ballots by stating in

the official action the activities that are to be performed

before the closing of the polls.

(f) Early processing of ballots under this section does not

affect the time at which the results of the election may be

disclosed.

(g) If the counting of ballots begins before the polls close,

the provisions applicable to absences from the polling place by

election officers while the polls are open apply to the personnel

serving at the central counting station. The presiding judge

shall supervise the absences.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 92, eff. Sept. 1, 1997.

Sec. 127.125. PREPARING BALLOTS FOR AUTOMATIC COUNTING. (a)

The manager of a central counting station shall have the ballots

prepared for automatic counting.

(b) The manager shall have the ballots examined to detect any

irregularly marked ballots and to determine whether the ballots

to be counted automatically are ready for counting and can be

properly counted. The manager shall have each irregularly marked

ballot duplicated to indicate the intent of the voter if the

voter's intent is clearly ascertainable, unless other law

prohibits counting the vote. After making the appropriate

determinations and taking the appropriate actions, the manager

shall approve the ballots for counting.

(c) After the ballots are approved for counting, the manager

shall deliver them to the tabulation supervisor or to the

supervisor's designee.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2001, 77th Leg., ch. 851, Sec. 4, eff. Sept. 1, 2001;

Acts 2001, 77th Leg., ch. 1054, Sec. 7, eff. Sept. 1, 2001.

Sec. 127.126. DUPLICATING BALLOTS. (a) The manager of a

central counting station may have ballots duplicated for

automatic counting as provided by this section.

(b) The valid portion of a partially invalid ballot may be

duplicated on another ballot so that the valid portion can be

automatically counted.

(c) If an electronic system ballot is damaged to the extent it

cannot be automatically counted, the ballot may be duplicated so

it can be automatically counted.

(d) A procedure other than duplication may not be used to

process a ballot subject to this section unless the procedure is

expressly authorized by the secretary of state.

(e) Each duplicate ballot must be clearly labeled "Duplicate"

and must bear the serial number of the original ballot.

(f) The duplicate shall be substituted for the original ballot

in the ballots prepared for automatic counting. The original

shall be preserved with the other voted ballots for the same

period.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 38, eff. Sept. 1, 1987;

Acts 1987, 70th Leg., ch. 491, Sec. 2, eff. Sept. 1, 1987; Acts

1993, 73rd Leg., ch. 728, Sec. 51, eff. Sept. 1, 1993.

Sec. 127.127. OPERATING EQUIPMENT AND HANDLING BALLOTS

RESTRICTED. A person other than the tabulation supervisor and

the assistants to the tabulation supervisor may not operate the

automatic tabulating equipment or handle the ballots that are

automatically counted from the time the ballots are delivered to

the tabulation supervisor for counting until the automatic

counting is completed.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 127.128. BALLOTS TABULATED BY PRECINCT. The automatically

counted ballots shall be separately tabulated according to

election precinct.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 127.129. CORRECTION OF RESULTS AFTER EQUIPMENT MALFUNCTION.

The secretary of state shall prescribe procedures for correcting

results after the discovery of an equipment malfunction that

caused the results to be incorrect.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 127.130. MANUAL COUNTING. (a) Electronic system ballots

that are not to be counted automatically and the write-in votes

not counted at the polling places shall be counted manually at

the central counting station.

(b) If the automatic counting of electronic system ballots

becomes impracticable for any reason, the manager may direct that

the ballots be counted manually at the central counting station.

(c) The procedure for manual counting is the same as that for

regular paper ballots to the extent practicable. The manager is

responsible for the manual counting of ballots at the central

counting station.

(c-1) In any manual count conducted under this code, an

irregularly marked vote on a ballot on which a voter indicates a

vote by making a mark on the ballot is considered in the same

manner as provided by Section 65.009.

(d) Repealed by Acts 2005, 79th Leg., Ch. 1107, Sec. 2.21(1),

eff. January 1, 2006.

(e) Repealed by Acts 2005, 79th Leg., Ch. 1107, Sec. 2.21(1),

eff. January 1, 2006.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 52, eff. Sept. 1, 1993;

Acts 2003, 78th Leg., ch. 1315, Sec. 51, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 2.21(1), eff. January 1, 2006.

Sec. 127.1301. TALLYING, TABULATING, AND REPORTING CENTRALLY

COUNTED OPTICAL SCAN BALLOT UNDERVOTES AND OVERVOTES. In an

election using centrally counted optical scan ballots, the

undervotes and overvotes on those ballots shall be tallied,

tabulated, and reported by race and by election precinct in the

form and manner prescribed by the secretary of state.

Added by Acts 2001, 77th Leg., ch. 1054, Sec. 8, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 2.14, eff. January 1, 2006.

Sec. 127.131. PREPARING RETURNS. (a) After the automatic

counting of ballots for each precinct is completed, the presiding

judge of the central counting station shall prepare the election

returns for that precinct and sign the returns to certify their

accuracy.

(b) In addition to the results of the automatically counted

votes, the returns must include the results of the manually

counted votes.

(c) The same number of copies of the returns shall be prepared

as for a precinct polling place using regular paper ballots.

(d) The returns may not be certified until a valid automatic

count is obtained or a manual count is completed, as appropriate.

(e) If the automatic tabulating equipment produces a printout

that contains all information required to appear on the election

returns, the printout with the addition of the manually counted

votes constitutes the return.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 127.132. DISPOSITION OF BALLOTS, RETURNS, AND OTHER

RECORDS. (a) The presiding judge of a central counting station

shall distribute the voted ballots, election returns, and other

election records from the counting station to the appropriate

authorities.

(b) The voted ballots, election returns, poll list, tally lists

for manually counted votes, and other election records shall be

delivered to the authorities who receive the corresponding

records from precinct polling places using regular paper ballots.

(c) The election records delivered to the general custodian of

election records may be delivered in any container approved by

the secretary of state for that purpose.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 22, eff. Sept. 1, 1987.

SUBCHAPTER F. PROCESSING RESULTS IN SYSTEM WITHOUT CENTRALIZED

COUNTING

Sec. 127.151. APPLICABILITY OF SUBCHAPTER; PROCEDURES PRESCRIBED

BY SECRETARY OF STATE. (a) This subchapter applies to the

processing of election results in electronic voting systems that

do not entail the counting of ballots at central locations

established under Subchapter A.

(b) An electronic voting system used under this subchapter must

require voters to deposit the ballots directly into a unit of

automatic tabulating equipment. The tabulating equipment shall be

programmed to return an irregularly marked ballot to the voter.

(c) The secretary of state shall prescribe any necessary

procedures, in addition to those prescribed by this subchapter,

for processing the election results.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 8, eff. Sept. 1, 1987;

Acts 2001, 77th Leg., ch. 1054, Sec. 9, eff. Sept. 1, 2001.

Sec. 127.152. TEST OF TABULATING EQUIPMENT REQUIRED. (a) Each

unit of automatic tabulating equipment shall be tested, using all

applicable ballot formats, in accordance with the testing

procedures prescribed by Subchapter D to the extent those

procedures can be made applicable.

(b) The general custodian of election records shall conduct the

first test. The presiding election judge shall conduct the second

and third tests at the polling place. If the second and third

tests are not conducted in accordance with this subsection, the

automatic tabulating equipment shall be used to count the ballots

at a central location in accordance with Subchapter A unless the

secretary of state determines that a particular test at the

polling place is not feasible for the automatic tabulating

equipment.

(c) The general custodian of election records shall preserve the

test materials for at least one year after election day or for at

least 22 months after election day for an election involving a

federal office.

Added by Acts 1987, 70th Leg., ch. 484, Sec. 8, eff. Sept. 1,

1987.

Sec. 127.153. TEST REPEATED IF EQUIPMENT MALFUNCTIONS. If the

tabulating of ballots must be restarted because of an equipment

or system malfunction or any other reason, the tests required by

Section 127.152 shall be repeated.

Added by Acts 1987, 70th Leg., ch. 484, Sec. 8, eff. Sept. 1,

1987.

Sec. 127.154. IDENTIFICATION NUMBERS REQUIRED FOR EQUIPMENT.

(a) Each unit of automatic tabulating equipment must have a

permanent identification number. Each part of that equipment that

contains the ballot tabulation must also have a permanent

identification number.

(b) Each of the identification numbers shall be recorded on the

appropriate ballot and seal certificate.

(c) A ballot tabulation produced by automatic tabulating

equipment that does not comply with Subsection (a) may not be

used.

Added by Acts 1987, 70th Leg., ch. 484, Sec. 8, eff. Sept. 1,

1987.

Sec. 127.155. PRESIDING JUDGE TO SIGN TAPE. (a) The presiding

judge shall sign any tape containing the ballot tabulation that

is produced by the automatic tabulating equipment.

(b) The presiding judge shall retain a copy of the tape.

Added by Acts 1987, 70th Leg., ch. 484, Sec. 8, eff. Sept. 1,

1987.

Sec. 127.156. TABULATION AT CENTRAL COUNTING STATION IF

DISCREPANCY EXISTS IN BALLOT TOTALS. If a discrepancy of more

than three exists between the number of ballots recorded on the

ballot and seal certificate and the number of ballots cast on the

tape containing the ballot tabulation that is produced by the

automatic tabulating equipment, the official tabulation of those

ballots shall be conducted at a central counting station.

Added by Acts 1987, 70th Leg., ch. 484, Sec. 8, eff. Sept. 1,

1987.

Sec. 127.157. PROCESSING IRREGULARLY MARKED BALLOTS. (a) This

section applies only to a voting system that allows voters to

deposit the ballots directly into a unit of automatic tabulating

equipment.

(b) While the polls are open or as soon as practicable after the

polls close, the counted ballots shall be removed from the ballot

box and examined for irregularly marked ballots. The ballot box

may not be opened for the purpose of examining the ballots unless

there are at least 10 ballots in the box.

(c) If an election officer determines that two or more ballots

were improperly tabulated because of irregular marks, the

irregularly marked ballots shall be separated from the ballots

that were marked properly, and all of the ballots shall be

delivered to a central counting station.

(d) At the central counting station, the irregularly marked

ballots shall be duplicated, and the ballots shall be processed

in accordance with Section 127.126. The duplicate ballots shall

be automatically counted with the remainder of the ballots at the

central counting station. The tabulation conducted at the central

counting station is considered to be the official tabulation for

those ballots.

(e) If only one ballot has been improperly tabulated because of

an irregular mark, the ballot shall be placed in an envelope as

prescribed by the secretary of state. The envelope must include

the irregularly marked ballot and a form that identifies the

nature and date of the election, ballot serial number, and

applicable offices. The envelope shall be delivered to a central

counting station. At the central counting station, the ballot

shall be examined and adjustments shall be made to the totals

certified by the election judge to indicate the intent of the

voter. The election results for the affected precinct shall be

manually entered into the election processing system, but the

original election returns may not be altered. The envelope

containing the ballot and form shall be placed in the ballot box

with the regular voted ballots and shall be preserved with those

ballots for the same period.

Added by Acts 1991, 72nd Leg., ch. 632, Sec. 1, eff. Sept. 1,

1991.

SUBCHAPTER H. ADDITIONAL COUNT OF ELECTRONIC VOTING SYSTEM

BALLOTS

Sec. 127.201. PARTIAL COUNT OF ELECTRONIC VOTING SYSTEM BALLOTS

BY GENERAL CUSTODIAN. (a) To ensure the accuracy of the

tabulation of electronic voting system results, the general

custodian of election records shall conduct a manual count of all

the races in at least one percent of the election precincts or in

three precincts, whichever is greater, in which the electronic

voting system was used. The custodian shall select the precincts

at random and shall begin the count not later than 72 hours after

the polls close. The count shall be completed not later than the

21st day after election day. Subsection (b) supersedes this

subsection to the extent of a conflict.

(b) In a general election for state and county officers, primary

election, or election on a proposed amendment to the state

constitution or other statewide measure submitted by the

legislature, the secretary of state shall select, in accordance

with rules adopted by the secretary, the precincts to be counted

under Subsection (a). The secretary shall designate not more than

three offices and not more than three propositions to be counted

in the selected precincts. The secretary shall notify the general

custodian of election records of the precincts, offices, and

propositions selected under this subsection not earlier than the

day after election day.

(c) On selection or notification, as applicable, of the

precincts to be counted, the general custodian of election

records shall post in the custodian's office a notice of the

date, hour, and place of the count.

(d) Each candidate in the election is entitled to be present at

the count and is entitled to have a representative present. A

representative must deliver a certificate of appointment to the

general custodian at the time the representative reports for

service. The certificate must be in writing and must include:

(1) the printed name and signature of the representative;

(2) the election subject to the count; and

(3) the printed name and signature of the candidate making the

appointment.

(e) Not later than the third day after the date the count is

completed, the general custodian of election records shall

deliver a written report of the results of the count to the

secretary of state.

(f) The secretary of state at any time may waive or reinstate

the requirements of this section for a particular political

subdivision.

Added by Acts 1987, 70th Leg., ch. 484, Sec. 9, eff. Sept. 1,

1987. Amended by Acts 1993, 73rd Leg., ch. 728, Sec. 53, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1349, Sec. 49, eff.

Sept. 1, 1997.

Sec. 127.202. COUNT OF ELECTRONIC VOTING SYSTEM BALLOTS BY

SECRETARY OF STATE. (a) To ensure the accuracy of the

tabulation of electronic voting system results, the secretary of

state or the secretary's designee may conduct a manual or

automatic count of any portion of any number of ballots from any

precinct in which the electronic voting system was used.

(b) The count may be conducted at any time during the period for

preserving the applicable precinct election records.

(c) The general custodian of election records is entitled to be

present at the count.

Added by Acts 1987, 70th Leg., ch. 484, Sec. 9, eff. Sept. 1,

1987.



CHAPTER 128. COMPUTERIZED VOTING SYSTEMS

ELECTION CODE

TITLE 8. VOTING SYSTEMS

CHAPTER 128. COMPUTERIZED VOTING SYSTEMS

Sec. 128.001. COMPUTERIZED VOTING SYSTEM STANDARDS. (a) The

secretary of state shall prescribe procedures to allow for the

use of a computerized voting system. The procedures must provide

for the use of a computerized voting system with:

(1) multiple voting terminals for the input of vote selections

on the ballot presented by a main computer; and

(2) a main computer to coordinate ballot presentation, vote

selection, ballot image storage, and result tabulation.

(b) Notwithstanding Chapter 66, a system under this section may

allow for the storage of processed ballot materials in an

electronic form on the main computer.

(c) The secretary of state may modify existing procedures as

necessary to allow the use of a system authorized by this

chapter.

Added by Acts 1997, 75th Leg., ch. 1349, Sec. 50, eff. Sept. 1,

1997.



CHAPTER 129. DIRECT RECORDING ELECTRONIC VOTING MACHINES

ELECTION CODE

TITLE 8. VOTING SYSTEMS

CHAPTER 129. DIRECT RECORDING ELECTRONIC VOTING MACHINES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 129.001. APPLICABILITY. (a) This chapter applies only to

a voting system that uses direct recording electronic voting

machines.

(b) To the extent possible, the procedures applicable to an

electronic voting system under Chapter 127 are applicable to a

voting system under this chapter.

Added by Acts 2001, 77th Leg., ch. 1054, Sec. 10, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

682, Sec. 2, eff. September 1, 2009.

Sec. 129.002. GENERAL PROCEDURES. (a) Each direct recording

electronic voting machine must provide the voter with a screen in

summary format of the voter's choices for the voter to review

before the vote is actually cast.

(b) During the early voting period, the early voting clerk shall

conduct a daily audit of the direct recording electronic voting

machines used in the election to ensure proper correspondence

among the numbers of ballots provided on the machines, names on

the poll list, and ballots cast on the machines.

(c) The secretary of state shall prescribe any procedures

necessary to implement this chapter and to ensure the orderly and

proper administration of elections using direct recording

electronic voting machines.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

682, Sec. 2, eff. September 1, 2009.

SUBCHAPTER B. PRE-ELECTION ACCEPTANCE AND

TESTING OF VOTING SYSTEM

Sec. 129.021. ACCEPTANCE TESTING. Immediately after receiving a

voting system from a vendor, the general custodian of election

records shall:

(1) verify that the system delivered is certified by the

secretary of state;

(2) perform a hardware diagnostic test on the system as provided

by Section 129.022(b);

(3) perform a public test of logic and accuracy on the system as

provided by Section 129.023; and

(4) perform any additional test that the secretary of state may

prescribe.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

682, Sec. 2, eff. September 1, 2009.

Sec. 129.022. HARDWARE DIAGNOSTIC TEST. (a) The general

custodian of election records shall conduct a successful hardware

diagnostic test before a voting system is used in an election.

(b) The hardware diagnostic test must ensure that each part of

the system functions properly as prescribed by the secretary of

state.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

682, Sec. 2, eff. September 1, 2009.

Sec. 129.023. PUBLIC TEST OF LOGIC AND ACCURACY. (a) The

general custodian of election records shall create a testing

board consisting of at least two persons. The general custodian

of election records shall make every reasonable effort to ensure

that the testing board consists of at least one person from each

political party that holds a primary election.

(b) Not later than 48 hours before voting begins on a voting

system, the general custodian of election records shall conduct a

logic and accuracy test. Public notice of the test must be

published at least 48 hours before the test begins, and the test

must be open to the public.

(c) The general custodian of election records shall adopt

procedures for testing that:

(1) direct the testing board to cast votes;

(2) verify that each contest position on the ballot can be voted

and is accurately counted for each precinct and ballot style;

(3) include overvotes and undervotes for each race, if

applicable to the system being tested;

(4) include straight-party votes and crossover votes;

(5) include write-in votes, when applicable to the election;

(6) include provisional votes, if applicable to the system being

tested;

(7) calculate the expected results from the test ballots;

(8) ensure that each voting machine has any public counter reset

to zero and presented to the testing board for verification

before testing;

(9) require that, for each feature of the system that allows

disabled voters to cast a ballot, at least one vote be cast and

verified by a two-person testing board team using that feature;

and

(10) require that, when all votes are cast, the general

custodian of election records and the testing board observe the

tabulation of all ballots and compare the actual results to the

expected results.

(d) A test is successful if the actual results are identical to

the expected results.

(e) To provide a full and accurate account of the condition of a

given voting machine, the testing board and the general custodian

of election records shall:

(1) sign a written statement attesting to:

(A) the qualification of each direct recording electronic voting

machine that was successfully tested;

(B) any problems discovered; and

(C) the cause of any problem if it can be identified; and

(2) provide any other documentation as necessary.

(f) On completing the testing:

(1) the testing board shall witness and document all steps taken

to reset, seal, and secure any equipment or test materials, as

appropriate; and

(2) the general custodian for election records shall preserve a

copy of the system's software at a secure location that is

outside the administrator's and programming entity's control

until at least 22 months after election day.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

682, Sec. 2, eff. September 1, 2009.

Sec. 129.024. SECURITY OF TEST MATERIALS. (a) On completing

each test, the general custodian of election records shall place

the test materials in a container provided for that purpose and

seal the container in a manner that prevents opening without

breaking the seal. The general custodian of election records and

at least two members of the testing board shall sign the seal.

(b) The test materials shall remain sealed for the period for

preserving the precinct election records.

(c) The container may not be unsealed unless the contents are

necessary to conduct a test under this subchapter or a criminal

investigation, election contest, or other official proceeding

under this code. If the container is unsealed, the authority in

charge of the proceeding shall reseal the contents when not in

use.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

682, Sec. 2, eff. September 1, 2009.

SUBCHAPTER C. VOTING SYSTEM SECURITY

Sec. 129.051. PRE-ELECTION SECURITY PROCEDURE. (a) The general

custodian of election records shall create and maintain an

inventory of all electronic information storage media.

(b) The general custodian of election records shall develop a

procedure for tracking the custody of each electronic information

storage medium from its storage location, through election coding

and the election process, to its final post-election disposition

and return to storage. The chain of custody must require two or

more individuals to perform a check and verification check

whenever a transfer of custody occurs.

(c) The general custodian of election records shall establish a

secured location for storing electronic information storage media

when not in use, coding a medium for an election, transferring

and installing the medium into voting system equipment, and

storing voting system equipment after election parameters are

loaded.

(d) An election information storage medium shall be kept in the

presence of an election official or in a secured location once

the medium has been coded for an election.

(e) The general custodian of election records shall create a

procedure for tracking the custody of voting system equipment

once election parameters are loaded.

(f) The general custodian of election records shall create a

recovery plan to be followed if a breach in security procedures

is indicated. This plan must include immediately notifying the

secretary of state.

(g) The general custodian of election records shall conduct a

criminal background check for relevant election officials, staff,

and temporary workers upon hiring.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

682, Sec. 2, eff. September 1, 2009.

Sec. 129.052. TRANSPORT OF VOTING SYSTEM EQUIPMENT. (a) The

general custodian of election records shall adopt procedures for

securely storing and transporting voting system equipment. The

procedures shall include provisions for locations outside the

direct control of the general custodian of election records,

including overnight storage at a polling location. Procedures

relating to the chain of custody must require two or more

individuals to perform a check and verification check whenever a

transfer of custody occurs.

(b) The general custodian of election records shall create a

recovery plan to be followed if a breach in security procedures

is indicated. This plan must include immediately notifying the

secretary of state.

(c) The general custodian of election records shall provide a

training plan for relevant election officials, staff, and

temporary workers that addresses the procedures authorized under

this section.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

682, Sec. 2, eff. September 1, 2009.

Sec. 129.053. ACCESS TO VOTING SYSTEM EQUIPMENT. The general

custodian of election records shall secure access control keys or

passwords to voting system equipment. Use of access control keys

or passwords must be witnessed by one or more individuals

authorized to use that information. The use of an access control

key or password must be documented and witnessed in a log

dedicated for that purpose that is retained until the political

subdivision disposes of the equipment.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

682, Sec. 2, eff. September 1, 2009.

Sec. 129.054. NETWORK CONNECTIONS AND WIRELESS TECHNOLOGY. (a)

A voting system may not be connected to any external

communications network, including the Internet.

(b) A voting system may not have the capability of permitting

wireless communication unless the system uses line-of-sight

infrared technology that shields the transmitter and receiver

from external infrared transmissions and the system can only

accept transmissions generated by the system.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

682, Sec. 2, eff. September 1, 2009.

Sec. 129.055. EQUIPMENT AND SOFTWARE. The sole purpose of

voting system equipment is the conduct of an election, and only

software certified by the secretary of state and necessary for an

election may be loaded on the equipment.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

682, Sec. 2, eff. September 1, 2009.

Sec. 129.056. PLAN FOR MACHINE FAILURE. The general custodian

of election records shall create a contingency plan for

addressing direct recording electronic voting machine failure.

This plan must include the timely notification of the secretary

of state.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

682, Sec. 2, eff. September 1, 2009.

Sec. 129.057. USE OF MACHINE IN EARLY VOTING. A direct

recording electronic voting machine deployed for early voting may

not be deployed on election day.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

682, Sec. 2, eff. September 1, 2009.






TITLE 9. CANDIDATES

CHAPTER 141. CANDIDACY FOR PUBLIC OFFICE GENERALLY

ELECTION CODE

TITLE 9. CANDIDATES

CHAPTER 141. CANDIDACY FOR PUBLIC OFFICE GENERALLY

SUBCHAPTER A. ELIGIBILITY FOR PUBLIC OFFICE

Sec. 141.001. ELIGIBILITY REQUIREMENTS FOR PUBLIC OFFICE. (a)

To be eligible to be a candidate for, or elected or appointed to,

a public elective office in this state, a person must:

(1) be a United States citizen;

(2) be 18 years of age or older on the first day of the term to

be filled at the election or on the date of appointment, as

applicable;

(3) have not been determined by a final judgment of a court

exercising probate jurisdiction to be:

(A) totally mentally incapacitated; or

(B) partially mentally incapacitated without the right to vote;

(4) have not been finally convicted of a felony from which the

person has not been pardoned or otherwise released from the

resulting disabilities;

(5) have resided continuously in the state for 12 months and in

the territory from which the office is elected for six months

immediately preceding the following date:

(A) for a candidate whose name is to appear on a general primary

election ballot, the date of the regular filing deadline for a

candidate's application for a place on the ballot;

(B) for an independent candidate, the date of the regular filing

deadline for a candidate's application for a place on the ballot;

(C) for a write-in candidate, the date of the election at which

the candidate's name is written in;

(D) for a party nominee who is nominated by any method other

than by primary election, the date the nomination is made; and

(E) for an appointee to an office, the date the appointment is

made; and

(6) satisfy any other eligibility requirements prescribed by law

for the office.

(b) A statute outside this code supersedes Subsection (a) to the

extent of any conflict.

(c) Subsection (a) does not apply to an office for which the

federal or state constitution or a statute outside this code

prescribes exclusive eligibility requirements.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

614, Sec. 28, eff. September 1, 2007.

Sec. 141.002. EFFECT OF BOUNDARY CHANGE ON RESIDENCE REQUIREMENT

FOR PRECINCT OFFICE. (a) Instead of the six-month residence

requirement prescribed by Section 141.001(a)(5), a candidate for

or appointee to a precinct office must be a resident of the

precinct on the date prescribed by Section 141.001(a)(5) and must

have resided continuously in the county in which the precinct is

located for six months immediately preceding that date if an

order creating the precinct or changing the boundary of the

precinct:

(1) was adopted less than seven months before that date; or

(2) was in litigation at any time during the seventh month

immediately preceding that date.

(b) For the purpose of this section, an order is in litigation

if the judgment concluding a judicial proceeding in which the

order is mandated or the validity of the order is challenged has

not become final.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 141.003. AGE AND RESIDENCE REQUIREMENTS FOR HOME-RULE CITY

OFFICE. (a) Different age and residence requirements from those

prescribed by Section 141.001 may be prescribed by a home-rule

city charter, but a minimum age may not be more than 21 years and

a minimum length of residence in the state or city may not be

more than 12 months immediately preceding election day.

(b) A charter provision is void if it prescribes a minimum age

requirement of more than 21 years or a minimum length of

residence requirement of more than 12 months.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 141.004. EFFECT OF BOUNDARY CHANGE ON RESIDENCE REQUIREMENT

FOR CITY OFFICE. In determining whether a person has complied

with a residence requirement under Section 141.001 or 141.003 for

a city office, residence in an area while the area was not part

of the city is considered as residence within the city if the

area is part of the city on the date that is the basis for

determining the applicable period of residence.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER B. APPLICATION FOR PLACE ON BALLOT

Sec. 141.031. GENERAL REQUIREMENTS FOR APPLICATION. (a) A

candidate's application for a place on the ballot that is

required by this code must:

(1) be in writing;

(2) be signed and sworn to by the candidate and indicate the

date that the candidate swears to the application;

(3) be timely filed with the appropriate authority; and

(4) include:

(A) the candidate's name;

(B) the candidate's occupation;

(C) the office sought, including any place number or other

distinguishing number;

(D) an indication of whether the office sought is to be filled

for a full or unexpired term if the office sought and another

office to be voted on have the same title but do not have place

numbers or other distinguishing numbers;

(E) a statement that the candidate is a United States citizen;

(F) a statement that the candidate has not been determined by a

final judgment of a court exercising probate jurisdiction to be:

(i) totally mentally incapacitated; or

(ii) partially mentally incapacitated without the right to vote;

(G) a statement that the candidate has not been finally

convicted of a felony from which the candidate has not been

pardoned or otherwise released from the resulting disabilities;

(H) the candidate's date of birth;

(I) the candidate's residence address or, if the residence has

no address, the address at which the candidate receives mail and

a concise description of the location of the candidate's

residence;

(J) the candidate's length of continuous residence in the state

and in the territory from which the office sought is elected as

of the date the candidate swears to the application;

(K) the statement: "I, __________, of __________ County, Texas,

being a candidate for the office of __________, swear that I will

support and defend the constitution and laws of the United States

and of the State of Texas"; and

(L) a statement that the candidate is aware of the nepotism law,

Chapter 573, Government Code.

(b) Instead of the statement required by Subsection (a)(4)(F), a

candidate eligible for office because of Section 1.020(a) shall

include in the application a statement that the person's mental

capacity has been completely restored by a final judgment of a

court.

(c) Instead of the statement required by Subsection (a)(4)(F), a

candidate eligible for office because of Section 1.020(b) shall

include in the application a statement that the person's

guardianship has been modified to include the right to vote or

the person's mental capacity has been completely restored, as

applicable, by a final judgment of a court.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 427, Sec. 4, eff. Sept. 1, 1987;

Acts 1993, 73rd Leg., ch. 107, Sec. 3A.03, eff. Aug. 30, 1993;

Acts 1995, 74th Leg., ch. 76, Sec. 5.95(26), eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

614, Sec. 29, eff. September 1, 2007.

Sec. 141.032. REVIEW OF APPLICATION; NOTICE TO CANDIDATE. (a)

On the filing of an application for a place on the ballot, the

authority with whom the application is filed shall review the

application to determine whether it complies with the

requirements as to form, content, and procedure that it must

satisfy for the candidate's name to be placed on the ballot.

(b) Except as provided by Subsection (c), the review shall be

completed not later than the fifth day after the date the

application is received by the authority.

(c) If an application is accompanied by a petition, the petition

is considered part of the application, and the review shall be

completed as soon as practicable after the date the application

is received by the authority. However, the petition is not

considered part of the application for purposes of determining

compliance with the requirements applicable to each document, and

a deficiency in the requirements for one document may not be

remedied by the contents of the other document.

(d) A determination under this section that an application

complies with the applicable requirements does not preclude a

subsequent determination that the application does not comply,

subject to Section 141.034.

(e) If an application does not comply with the applicable

requirements, the authority shall reject the application and

immediately deliver to the candidate written notice of the reason

for the rejection.

(f) This section does not apply to a determination of a

candidate's eligibility.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 54, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 1349, Sec. 51, eff. Sept. 1, 1997.

Sec. 141.033. FILING APPLICATIONS FOR MORE THAN ONE OFFICE

PROHIBITED. (a) A candidate may not file applications for a

place on the ballot for two or more offices that:

(1) are not permitted by law to be held by the same person; and

(2) are to be voted on at one or more elections held on the same

day.

(b) If a person files more than one application for a place on a

ballot in violation of this section, each application filed

subsequent to the first one filed is invalid.

(c) This section does not apply to candidacy for the office of

president or vice-president of the United States and another

office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 141.034. LIMITATION ON CHALLENGE OF APPLICATION. (a) An

application for a place on the ballot may not be challenged for

compliance with the applicable requirements as to form, content,

and procedure after the day before the beginning of early voting

by personal appearance for the election for which the application

is made.

(b) This section does not apply to a determination of a

candidate's eligibility.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 2, Sec. 7.07, eff. Aug. 28, 1989;

Acts 1991, 72nd Leg., ch. 203, Sec. 2.57; Acts 1991, 72nd Leg.,

ch. 554, Sec. 28, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch.

728, Sec. 55, eff. Sept. 1, 1993.

Sec. 141.035. APPLICATION AS PUBLIC INFORMATION. An application

for a place on the ballot, including an accompanying petition, is

public information immediately on its filing.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 141.036. PRESERVATION OF APPLICATION. The authority with

whom an application for a place on the ballot is required to be

filed shall preserve each application filed with the authority

for two years after the date of the election for which the

application is made.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 141.037. FORM OF NAME CERTIFIED FOR PLACEMENT ON BALLOT.

An authority responsible for certifying the names of candidates

for placement on the ballot shall certify each name in the form

indicated on the candidate's application for a place on the

ballot, subject to Subchapter B, Chapter 52.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 141.038. REFUND OF FILING FEE. (a) A filing fee paid in

connection with a candidate's application for a place on the

ballot shall be refunded to the candidate or to the candidate's

estate, as appropriate, if before the date of the election for

which the application is made:

(1) the candidate dies;

(2) the candidate is declared ineligible; or

(3) the candidate's application for a place on the ballot is

determined not to comply with the requirements as to form,

content, and procedure that it must satisfy for the candidate's

name to be placed on the ballot.

(b) A claim for a refund of a filing fee must be presented to

the authority with whom the candidate's application for a place

on the ballot is filed.

(c) A filing fee may not be refunded except as provided by this

section.

(d) The refunding of filing fees for home-rule city offices may

be regulated by the city charter, and those regulations supersede

this section to the extent of any conflict.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 2, Sec. 7.08, eff. Aug. 28, 1989;

Acts 1997, 75th Leg., ch. 864, Sec. 93, eff. Sept. 1, 1997.

Sec. 141.039. OFFICIAL APPLICATION FORM. In addition to the

other statements and spaces for entering information that appear

on an officially prescribed form for an application for a place

on the ballot, each official form for an application that a

candidate is required to file under this code must include:

(1) a space for indicating the form in which the candidate's

name is to appear on the ballot;

(2) a space for the candidate's mailing address;

(3) spaces for the candidate's home and office telephone

numbers; and

(4) a statement informing candidates that the furnishing of the

telephone numbers is optional.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 141.040. NOTICE OF DEADLINES. Not later than the 30th day

before the first day on which a candidate may file an application

for a place on the ballot under this subchapter, the authority

with whom the application must be filed shall post notice of the

dates of the filing period in a public place in a building in

which the authority has an office.

Added by Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 13, eff. September 1, 2009.

SUBCHAPTER C. PETITION

Sec. 141.061. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to each petition filed in connection with a candidate's

application for a place on the ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 493, Sec. 1, eff. Sept. 1, 1987.

Sec. 141.062. VALIDITY OF PETITION. (a) To be valid, a

petition must:

(1) be timely filed with the appropriate authority;

(2) contain valid signatures in the number required by this

code; and

(3) comply with any other applicable requirements for validity

prescribed by this code.

(b) A petition may consist of multiple parts.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 141.063. VALIDITY OF SIGNATURE. (a) A signature on a

petition is valid if:

(1) except as otherwise provided by this code, the signer, at

the time of signing, is a registered voter of the territory from

which the office sought is elected or has been issued a

registration certificate for a registration that will become

effective in that territory on or before the date of the

applicable election;

(2) the petition includes the following information with respect

to each signer:

(A) the signer's residence address;

(B) the signer's date of birth or the signer's voter

registration number and, if the territory from which signatures

must be obtained is situated in more than one county, the county

of registration;

(C) the date of signing; and

(D) the signer's printed name;

(3) the part of the petition in which the signature appears

contains the affidavit required by Section 141.065;

(4) each statement that is required by this code to appear on

each page of the petition appears, at the time of signing, on the

page on which the signature is entered; and

(5) any other applicable requirements prescribed by this code

for a signature's validity are complied with.

(b) The signature is the only information that is required to

appear on the petition in the signer's own handwriting.

(c) The use of ditto marks or abbreviations does not invalidate

a signature if the required information is reasonably

ascertainable.

(d) The omission of the state from the signer's residence

address does not invalidate a signature unless the political

subdivision from which the signature is obtained is situated in

more than one state. The omission of the zip code from the

address does not invalidate a signature.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1349, Sec. 52, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

726, Sec. 1, eff. September 1, 2005.

Sec. 141.064. METHOD OF ACQUIRING SIGNATURE. A person

circulating a petition must:

(1) before permitting a person to sign, point out and read to

the person each statement pertaining to the signer that appears

on the petition;

(2) witness each signature;

(3) ascertain that each date of signing is correct; and

(4) before the petition is filed, verify each signer's

registration status and ascertain that each registration number

entered on the petition is correct.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 141.065. AFFIDAVIT OF CIRCULATOR. (a) Each part of a

petition must include an affidavit of the person who circulated

it stating that the person:

(1) pointed out and read to each signer, before the petition was

signed, each statement pertaining to the signer that appears on

the petition;

(2) witnessed each signature;

(3) verified each signer's registration status; and

(4) believes each signature to be genuine and the corresponding

information to be correct.

(b) If a petition contains an affidavit that complies with

Subsection (a), for the purpose of determining whether the

petition contains a sufficient number of valid signatures, the

authority with whom the candidate's application is filed may

treat as valid each signature to which the affidavit applies,

without further verification, unless proven otherwise.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 141.066. SIGNING MORE THAN ONE PETITION PROHIBITED. (a) A

person may not sign the petition of more than one candidate for

the same office in the same election.

(b) The following statement must appear at the top of each page

of a petition: "Signing the petition of more than one candidate

for the same office in the same election is prohibited."

(c) A signature on a candidate's petition is invalid if the

signer signed the petition subsequent to signing a petition of

another candidate for the same office in the same election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 94, eff. Sept. 1, 1997.

Sec. 141.067. WITHDRAWAL OF SIGNATURE. (a) A signature may be

withdrawn from a petition as provided by this section.

(b) To withdraw a signature, the signer must request that the

signer's signature be withdrawn.

(c) To be effective, a withdrawal request must:

(1) be in writing and be signed and acknowledged by the signer

of the petition; and

(2) be filed with the authority with whom the petition is

required to be filed not later than the date the petition is

received by the authority or the seventh day before the petition

filing deadline, whichever is earlier.

(d) A withdrawal request filed by mail is considered to be filed

at the time of its receipt by the appropriate authority.

(e) The signer must deliver a copy of the withdrawal request to

the candidate when the request is filed.

(f) The filing of an effective withdrawal request nullifies the

signature on the petition and places the signer in the same

position as if the signer had not signed the petition.

(g) If the withdrawal of a signature reduces the number of

signatures on the petition below the prescribed minimum for the

petition to be valid, the authority with whom the request is

filed shall notify the candidate immediately by telephone,

telegram, or an equally or more expeditious method of the number

of withdrawn signatures. Before the third day after the date the

candidate receives the notice, the candidate's petition may be

supplemented with signatures equal in number to the number of

signatures withdrawn.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 95, eff. Sept. 1, 1997.

Sec. 141.068. DUTY OF LOCAL AUTHORITY TO VERIFY SIGNATURES. (a)

On request of the secretary of state, a voter registrar shall

verify the voter registration status of a signer of a petition

filed with the secretary who the petition indicates is registered

or has been accepted for registration in the county served by the

registrar.

(b) On request of the secretary of state, a county clerk shall

ascertain from the records in the clerk's custody whether a

signer of a petition filed with the secretary is shown to have

voted in a particular election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 141.069. VERIFYING SIGNATURES BY STATISTICAL SAMPLE. If

signatures on a petition that is required to contain more than

1,000 signatures are to be verified by the authority with whom

the candidate's application is required to be filed, the

authority may use as the basis for the verification any

reasonable statistical sampling method that ensures an accuracy

rate of at least 95 percent.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 16(b), eff. Sept. 1, 1987;

Acts 1997, 75th Leg., ch. 1349, Sec. 53, eff. Sept. 1, 1997.

Sec. 141.070. ESTIMATING GUBERNATORIAL VOTE FOR TERRITORY WITH

CHANGED BOUNDARY. (a) If, since the most recent gubernatorial

general election, a district or precinct from which an officer of

the federal, state, or county government is elected is created or

has had its boundary changed, the number of votes received in the

district or precinct by a political party's gubernatorial

candidate or by all the gubernatorial candidates shall be

estimated, as provided by this section, for the purpose of

computing the number of signatures required on a candidate's

petition.

(b) The secretary of state, for a district, or the county clerk

of the county in which the precinct is situated, for a precinct,

shall estimate the applicable vote total on the request of:

(1) a candidate affected by the creation or change; or

(2) an authority with whom an affected candidate's application

for a place on the ballot is required to be filed.

(c) Not later than the 30th day after the date the secretary of

state or county clerk receives an estimate request, the secretary

or clerk shall certify the secretary's or clerk's estimate in

writing and deliver a copy of the certification to the candidate

and to the authority with whom the candidate's application for a

place on the ballot is required to be filed.

(d) If an estimate is not requested under Subsection (b), the

authority with whom an affected candidate's application for a

place on the ballot is required to be filed shall make the

estimate before acting on a petition.

(e) If, before completing an estimate, the estimating authority

determines that the total estimated vote will be large enough to

make a computation of the number of signatures required to appear

on the petition unnecessary, the authority may certify that fact

in writing instead of completing the estimate.

(f) A candidate for an office that is affected by an estimate or

by a determination made under Subsection (e) may challenge the

accuracy of the estimate or determination by filing a petition,

stating the ground of the challenge, in a district court having

general jurisdiction in the territory involved. Review in the

district court is by trial de novo, and the court's decision is

not appealable.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 96, eff. Sept. 1, 1997.



CHAPTER 142. INDEPENDENT CANDIDATE IN GENERAL ELECTION FOR STATE AND COUNTY OFFICERS

ELECTION CODETITLE 9. CANDIDATESCHAPTER 142. INDEPENDENT CANDIDATE IN GENERAL ELECTION FOR STATE AND COUNTY OFFICERSSec. 142.001. APPLICABILITY OF CHAPTER. This chapter applies to an independent candidate for an office that is to be voted on at the general election for state and county officers except the offices of president and vice-president of the United States.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 142.002. DECLARATION OF INTENT REQUIRED. (a) To be entitled to a place on the general election ballot, a candidate must make a declaration of intent to run as an independent candidate.(b) A declaration of intent to run as an independent candidate must:(1) be in writing and be signed and acknowledged by the candidate;(2) be filed with the authority with whom the candidate's application for a place on the ballot is required to be filed within the regular filing period for an application for a place on a general primary election ballot; and(3) contain:(A) the candidate's name and residence address;(B) the office sought, including any place number or other distinguishing number; and(C) an indication of whether the office sought is to be filled for a full or unexpired term, if the office sought and another office to be voted on have the same title but do not have place numbers or other distinguishing numbers.(c) This section does not apply to:(1) a candidate for an unexpired term if the vacancy occurs after the 10th day before the regular filing deadline for an application for a place on a general primary election ballot; or(2) a candidate for an office for which the regular application filing deadline for candidates in a primary election is extended.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 142.0021. FILING DECLARATIONS OF INTENT FOR MORE THAN ONE OFFICE PROHIBITED. (a) A candidate may not file declarations of intent for two or more offices that:(1) are not permitted by law to be held by the same person; and(2) are to be voted on at one or more elections held on the same day.(b) If a person files more than one declaration of intent in violation of this section, each declaration filed subsequent to the first one filed is invalid.

Added by Acts 1997, 75th Leg., ch. 1349, Sec. 54, eff. Sept. 1, 1997.

Sec. 142.003. PRESERVATION OF DECLARATION. The authority with whom a declaration of intent is required to be filed shall preserve each declaration filed with the authority until the day after general election day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 97, eff. Sept. 1, 1997.

Sec. 142.004. APPLICATION REQUIRED. (a) To be entitled to a place on the general election ballot, a candidate must make an application for a place on the ballot.(b) An application must, in addition to complying with Section 141.031, be accompanied by a petition that satisfies the requirements prescribed by Section 141.062.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 142.005. AUTHORITY WITH WHOM APPLICATION FILED. An application for a place on the ballot must be filed with:(1) the secretary of state, for a statewide or district office; or(2) the county judge, for a county or precinct office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 142.006. REGULAR FILING DEADLINE FOR APPLICATION. (a) An application for a place on the ballot must be filed not later than 5 p.m. of the 30th day after runoff primary election day, except as provided by Section 202.007.(b) An application filed by mail is considered to be filed at the time of its receipt by the appropriate authority.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1987, 70th Leg., ch. 472, Sec. 39, eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 490, Sec. 1, eff. Sept. 1, 1987.

Sec. 142.007. NUMBER OF PETITION SIGNATURES REQUIRED. The minimum number of signatures that must appear on a candidate's petition is:(1) for a statewide office, one percent of the total vote received by all candidates for governor in the most recent gubernatorial general election; or(2) for a district, county, or precinct office, the lesser of:(A) 500; or(B) five percent of the total vote received in the district, county, or precinct, as applicable, by all candidates for governor in the most recent gubernatorial general election, unless that number is under 25, in which case the required number of signatures is the lesser of:(i) 25; or(ii) 10 percent of that total vote.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 142.008. STATEMENT ON PETITION. The following statement must appear at the top of each page of a candidate's petition: "I know the purpose of this petition. I have not voted in the general primary election or runoff primary election of any political party that has nominated, at either election, a candidate for the office of (insert office title) for which (insert candidate's name) is a candidate."

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 142.009. PETITION TO BE CIRCULATED AFTER PRIMARY. A signature on a candidate's petition is invalid if the signer:(1) signed the petition on or before general primary election day or, if a runoff primary is held for the office sought by the candidate, on or before runoff primary election day; or(2) voted in the general or runoff primary election of a political party that made a nomination, at either primary, for the office sought by the candidate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 142.010. CERTIFICATION OF CANDIDATES' NAMES FOR PLACEMENT ON GENERAL ELECTION BALLOT. (a) Except as provided by Subsection (c), the authority with whom applications for a place on the ballot are required to be filed shall certify in writing for placement on the general election ballot the name of each candidate who files with the authority a declaration of intent that complies with Section 142.002(b), if required, and an application that complies with Section 142.004(b).(b) Not later than the 55th day before general election day, the certifying authority shall deliver the certification to the authority responsible for having the official ballot prepared in each county in which the candidate's name is to appear on the ballot.(c) A candidate's name may not be certified:(1) if, before delivering the certification, the certifying authority learns that the name is to be omitted from the ballot under Section 145.064; or(2) for an office for which the candidate's declaration or application is invalid under Section 142.0021 or 141.033, as applicable.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 1349, Sec. 55, eff. Sept. 1, 1997.



CHAPTER 143. CANDIDATE FOR CITY OFFICE

ELECTION CODE

TITLE 9. CANDIDATES

CHAPTER 143. CANDIDATE FOR CITY OFFICE

Sec. 143.001. APPLICABILITY OF CHAPTER. This chapter applies to

a candidate for a city office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 143.002. INDEPENDENT CANDIDACY REQUIRED. Except as

provided by Section 143.003, a candidate's name may appear on the

ballot only as an independent.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 143.003. PARTISAN CANDIDACY FOR HOME-RULE CITY OFFICE

AUTHORIZED. (a) A city charter may authorize nominations of

partisan candidates by political organizations for an office of a

home-rule city. Implementing regulations may be prescribed by the

charter or by ordinance under charter authorization.

(b) If under Section 232, Texas Election Code (Article 13.55,

Vernon's Texas Election Code), as it existed before the adoption

of this code, a candidate for a home-rule city office is

nominated for an election held after January 1, 1975, and before

the effective date of this code, Section 232, Texas Election

Code, continues in effect for the purpose of nominating partisan

candidates for that city's offices until the adoption of a

charter provision authorizing or prohibiting partisan

nominations.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 143.004. APPLICATION REQUIRED. Subject to Section 143.005,

to be entitled to a place on the ballot, a candidate must make an

application for a place on the ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 143.005. APPLICATION FOR HOME-RULE CITY OFFICE. (a) A

city charter may prescribe requirements in connection with a

candidate's application for a place on the ballot for an office

of a home-rule city. This section does not authorize a city

charter requirement in connection with the timely filing of an

application, and any charter requirement related to an

application's timely filing is superseded by Section 143.007 and

other applicable filing provisions prescribed by this code.

(b) If a city charter prescribes the requirements that a

candidate's application must satisfy for the candidate's name to

be placed on the ballot, Section 141.031(a)(4)(L) also applies

to the application. The other provisions of Section 141.031 do

not apply.

(c) If a city charter requires candidates to pay a filing fee,

the amount of the fee and an alternative procedure to payment of

the fee shall be prescribed by the charter or by ordinance under

charter authorization. However, if an ordinance prescribing an

alternative procedure to payment of a filing fee is adopted

before the effective date of this code without charter

authorization, the ordinance, as it exists on the effective date

of this code, continues in effect until the adoption of a charter

provision prescribing an alternative procedure or authorizing

prescription of an alternative procedure by ordinance.

(d) For any petition required or authorized to be filed in

connection with a candidate's application for a place on the

ballot for an office of a home-rule city, the minimum number of

signatures that must appear on the petition is the greater of:

(1) 25; or

(2) one-half of one percent of the total vote received in the

territory from which the office is elected by all candidates for

mayor in the most recent mayoral general election.

(e) If the city charter of a home-rule city with a population of

more than 1.18 million that holds nonpartisan elections for its

offices requires both a petition and a $50 fee to be filed for a

candidate's name to be placed on the ballot, those requirements

supersede this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 11(a), eff. Sept. 1, 1987;

Acts 1987, 70th Leg., ch. 427, Sec. 5, eff. Sept. 1, 1987; Acts

1991, 72nd Leg., ch. 597, Sec. 66, eff. Sept. 1, 1991; Acts 2001,

77th Leg., ch. 669, Sec. 15, eff. Sept. 1, 2001; Acts 2003, 78th

Leg., ch. 695, Sec. 1, eff. June 20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

614, Sec. 30, eff. September 1, 2007.

Sec. 143.006. AUTHORITY WITH WHOM APPLICATION FILED. (a)

Except as provided by Subsections (b) and (c), an application for

a place on the ballot must be filed with the city secretary.

(b) An authority other than the city secretary may be designated

to receive applications by a home-rule city charter or ordinance

adopted under charter authorization.

(c) An application for a place on the ballot for the first

election of officers following the incorporation of a city must

be filed with the authority designated by law.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 143.007. FILING PERIOD. (a) Except as otherwise provided

by this code, an application for a place on the ballot must be

filed not later than 5 p.m. of the 62nd day before election day.

An application may not be filed earlier than the 30th day before

the date of the filing deadline.

(b) An application filed by mail is considered to be filed at

the time of its receipt by the appropriate authority.

(c) For an election to be held on the date of the general

election for state and county officers, the day of the filing

deadline is the 70th day before election day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2003, 78th Leg., ch. 925, Sec. 2, eff. Nov. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 3, eff. September 1, 2005.

Sec. 143.008. EXTENDED FILING DEADLINE FOR CERTAIN OFFICES. (a)

This section applies only to an office with a four-year term.

(b) If at the deadline prescribed by Section 143.007 no

candidate has filed an application for a place on the ballot for

an office, the filing deadline for that office is extended to 5

p.m. of the 57th day before election day.

(c) This section does not apply to an election to be held on the

date of the general election for state and county officers.

Added by Acts 1987, 70th Leg., ch. 133, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 2003, 78th Leg., ch. 925, Sec. 3, eff. Nov.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 4, eff. September 1, 2005.



CHAPTER 144. CANDIDATE FOR OFFICE OF POLITICAL SUBDIVISION OTHER THAN COUNTY OR CITY

ELECTION CODE

TITLE 9. CANDIDATES

CHAPTER 144. CANDIDATE FOR OFFICE OF POLITICAL SUBDIVISION OTHER

THAN COUNTY OR CITY

Sec. 144.001. APPLICABILITY OF CHAPTER. This chapter applies to

a candidate for an office of a political subdivision other than a

city or county.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 144.002. INDEPENDENT CANDIDACY REQUIRED. A candidate's

name may appear on the ballot only as an independent.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 144.003. APPLICATION REQUIRED. (a) Except as otherwise

provided by law, to be entitled to a place on the ballot, a

candidate must make an application for a place on the ballot.

(b) If a law outside this code purports to prescribe the

exclusive requirements that a candidate's application must

satisfy for the candidate's name to be placed on the ballot,

Section 141.031(a)(4)(L) also applies to the application. The

other provisions of Section 141.031 do not apply.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 427, Sec. 6, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

614, Sec. 31, eff. September 1, 2007.

Sec. 144.004. AUTHORITY WITH WHOM APPLICATION FILED. Except as

otherwise provided by law, an application for a place on the

ballot must be filed with the secretary of the political

subdivision's governing body or, if the governing body has no

secretary, with the governing body's presiding officer.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 144.005. FILING DEADLINE. (a) Except as provided by

Subsection (d), an application for a place on the ballot must be

filed not later than 5 p.m. of the 62nd day before election day.

(b) Except as otherwise provided by law, an application filed by

mail is considered to be filed at the time of its receipt by the

appropriate authority.

(c) The governing body of a political subdivision for which a

deadline for filing for candidacy is prescribed by a law outside

this code shall take appropriate action to comply with

Subsections (a) and (d) and to adjust any affected date,

deadline, or procedure to allow the same interval of time in

relation to the filing deadline as would be provided by

application of the other law. The secretary of state shall

prescribe any rules necessary to facilitate the implementation of

this subsection.

(d) For an election to be held on the date of the general

election for state and county officers, the day of the filing

deadline is the 70th day before election day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2003, 78th Leg., ch. 925, Sec. 4, eff. Nov. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 5, eff. September 1, 2005.

Sec. 144.006. FILING DEADLINE FOR DECLARED WRITE-IN CANDIDATE.

(a) Except as otherwise provided by law, a declaration of

write-in candidacy must be filed not later than 5 p.m. of the

fifth day after the date an application for a place on the ballot

is required to be filed in an election in which:

(1) the filing deadline for an application for a place on the

ballot is the 62nd day before election day; and

(2) write-in votes may be counted only for names appearing on a

list of declared write-in candidates.

(b) For an election to be held on the date of the general

election for state and county officers, the day of the filing

deadline is the 67th day before election day.

Added by Acts 2003, 78th Leg., ch. 1316, Sec. 35, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 6, eff. September 1, 2005.



CHAPTER 145. WITHDRAWAL, DEATH AND INELIGIBILITY OF CANDIDATE

ELECTION CODE

TITLE 9. CANDIDATES

CHAPTER 145. WITHDRAWAL, DEATH AND INELIGIBILITY OF CANDIDATE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 145.001. METHOD FOR WITHDRAWAL AS CANDIDATE. (a) To

withdraw from an election, a candidate whose name is to appear on

the ballot must request that the candidate's name be omitted from

the ballot.

(b) To be effective, a withdrawal request must:

(1) be in writing and be signed and acknowledged by the

candidate; and

(2) be timely filed with the appropriate authority as provided

by this code.

(c) A withdrawal request filed by mail is considered to be filed

at the time of its receipt by the appropriate authority.

(d) The time of a withdrawal is the time that an effective

withdrawal request is filed.

(e) This section does not apply to a candidate for president or

vice-president of the United States.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 98, eff. Sept. 1, 1997.

Sec. 145.002. PROCEDURE FOR OMITTING DECEASED CANDIDATE'S NAME

FROM BALLOT. (a) Except as provided by Subsection (b), if a

candidate's name is to be omitted from the ballot under this code

because the candidate has died, the authority responsible for

having the official ballot prepared shall omit the candidate's

name from the ballot on receipt of reliable information of the

death.

(b) If a deceased candidate's name has been certified by the

secretary of state for placement on the ballot, the candidate's

name may not be omitted from the ballot without authorization

from the secretary of state.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 145.003. ADMINISTRATIVE DECLARATION OF INELIGIBILITY. (a)

Except for a judicial action in which a candidate's eligibility

is in issue, a candidate may be declared ineligible only as

provided by this section.

(b) A candidate in the general election for state and county

officers may be declared ineligible before the 30th day preceding

election day by:

(1) the party officer responsible for certifying the candidate's

name for placement on the general election ballot, in the case of

a candidate who is a political party's nominee; or

(2) the authority with whom the candidate's application for a

place on the ballot is required to be filed, in the case of an

independent candidate.

(c) A candidate in an election other than the general election

for state and county officers may be declared ineligible before

the beginning of early voting by personal appearance by the

authority with whom an application for a place on the ballot for

the office sought by the candidate is required to be filed.

(d) The presiding officer of the final canvassing authority for

the office sought by a candidate may declare the candidate

ineligible after the polls close on election day and, except as

provided by Subsection (e), before a certificate of election is

issued.

(e) In the case of a candidate for governor or lieutenant

governor, a declaration of ineligibility by the final canvassing

authority's presiding officer may not be made after the final

canvass for that office is completed.

(f) A candidate may be declared ineligible only if:

(1) the information on the candidate's application for a place

on the ballot indicates that the candidate is ineligible for the

office; or

(2) facts indicating that the candidate is ineligible are

conclusively established by another public record.

(g) When presented with an application for a place on the ballot

or another public record containing information pertinent to a

candidate's eligibility, the appropriate authority shall promptly

review the record. If the authority determines that the record

establishes ineligibility as provided by Subsection (f), the

authority shall declare the candidate ineligible.

(h) If a candidate is declared ineligible after the deadline for

omitting an ineligible candidate's name from the ballot, the

authority making the declaration shall promptly certify in

writing the declaration of ineligibility to the canvassing

authority for the election.

(i) If a candidate is declared ineligible, the authority making

the declaration shall promptly give written notice of the

declaration of ineligibility to the candidate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.58; Acts 1991, 72nd

Leg., ch. 554, Sec. 29, eff. Sept. 1, 1991; Acts 1993, 73rd Leg.,

ch. 728, Sec. 56, eff. Sept. 1, 1993.

Sec. 145.004. FINAL JUDGMENT REQUIRED FOR ADJUDICATION OF

INELIGIBILITY. A candidate's entitlement to a place on the

ballot or to a certificate of election is not affected by a

judicial determination that the candidate is ineligible until a

judgment declaring the candidate to be ineligible becomes final.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 145.005. EFFECT OF VOTES CAST FOR DECEASED OR INELIGIBLE

CANDIDATE. (a) If the name of a deceased or ineligible

candidate appears on the ballot under this chapter, the votes

cast for the candidate shall be counted and entered on the

official election returns in the same manner as for the other

candidates.

(b) If the deceased or ineligible candidate receives the vote

required for election, the resulting vacancy shall be filled in

the regular manner.

(c) If the deceased or ineligible candidate and another

candidate tie for the most votes in an election in which a

plurality vote is sufficient for election, the other candidate is

considered to be elected. If more than one other candidate is

tied with the deceased or ineligible candidate, the winner of the

election shall be determined by resolving the tie between the

other candidates in the regular manner for resolving a tie vote

in the election.

(d) In a race in which a runoff is required, if the deceased or

ineligible candidate received the vote that would entitle the

candidate to a place on the runoff election ballot or tied for

that number of votes, the candidates in the runoff shall be

determined in the regular manner but without regard to the votes

received by the deceased or ineligible candidate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 99, eff. Sept. 1, 1997.

SUBCHAPTER B. PARTY NOMINEE IN GENERAL ELECTION FOR STATE AND

COUNTY OFFICERS

Sec. 145.031. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to a candidate who is a political party's nominee in the

general election for state and county officers except a candidate

for president or vice-president of the United States.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 145.032. DEADLINE FOR WITHDRAWAL. A candidate may not

withdraw from the general election after the 74th day before

election day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 7, eff. September 1, 2005.

Sec. 145.033. AUTHORITY WITH WHOM WITHDRAWAL REQUEST FILED. A

candidate must file a withdrawal request with:

(1) the secretary of state, for a statewide or district office;

or

(2) the authority responsible for having the official ballot

prepared, for a county or precinct office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 145.034. COPY OF WITHDRAWAL REQUEST DELIVERED TO EXECUTIVE

COMMITTEE. At the same time a withdrawal request is filed, a

candidate must deliver a copy of the request to the chair of the

executive committee authorized to fill a vacancy in the

nomination. If a vacancy exists in the office of chair of a

precinct or district executive committee, the copy must be

delivered to:

(1) the chair of the state executive committee, for a district

office; or

(2) the chair of the county executive committee, for a precinct

office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 100, eff. Sept. 1, 1997.

Sec. 145.035. WITHDRAWN, DECEASED, OR INELIGIBLE CANDIDATE'S

NAME OMITTED FROM BALLOT. A candidate's name shall be omitted

from the ballot if the candidate withdraws, dies, or is declared

ineligible on or before the 74th day before election day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 7, eff. September 1, 2005.

Sec. 145.036. FILLING VACANCY IN NOMINATION. (a) Except as

provided by Subsection (b), if a candidate's name is to be

omitted from the ballot under Section 145.035, the political

party's state, district, county, or precinct executive committee,

as appropriate for the particular office, may nominate a

replacement candidate to fill the vacancy in the nomination.

(b) An executive committee may make a replacement nomination

following a withdrawal only if:

(1) the candidate:

(A) withdraws because of a catastrophic illness that was

diagnosed after the 62nd day before general primary election day

and the illness would permanently and continuously incapacitate

the candidate and prevent the candidate from performing the

duties of the office sought; and

(B) files with the withdrawal request a certificate describing

the illness and signed by at least two licensed physicians;

(2) no political party that held primary elections has a nominee

for the office sought by the withdrawing candidate as of the time

of the withdrawal; or

(3) the candidate has been elected or appointed to fill a

vacancy in another elective office or has become the nominee for

another office.

(c) Under the circumstances described by Subsection (b)(2), the

appropriate executive committee of each political party making

nominations for the general election for state and county

officers may make a replacement nomination for the office sought

by the withdrawing candidate.

(d) For the purpose of filling a vacancy, a majority of the

committee's membership constitutes a quorum. To be nominated, a

person must receive a favorable vote of a majority of the members

present.

(e) A vacancy in a nomination for a district, county, or

precinct office that was made by primary election may not be

filled before the beginning of the term of office of the county

executive committee members elected in the year in which the

vacancy occurs.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 20, eff. Sept. 1, 1987;

Acts 1989, 71st Leg., ch. 337, Sec. 1, eff. Sept. 1, 1989; Acts

1997, 75th Leg., ch. 864, Sec. 101, eff. Sept. 1, 1997.

Sec. 145.037. CERTIFICATION OF REPLACEMENT NOMINEE FOR PLACEMENT

ON BALLOT. (a) For the name of a replacement nominee to be

placed on the general election ballot, the chair of the executive

committee making the replacement nomination must certify in

writing the nominee's name for placement on the ballot as

provided by this section.

(b) The certification must be signed and acknowledged by the

chair.

(c) In addition to the name of the replacement nominee, the

certification must include:

(1) the replacement nominee's residence address and mailing

address, if different from the residence address;

(2) the name of the original nominee;

(3) the office sought, including any place number or other

distinguishing number;

(4) the cause of the vacancy;

(5) an identification of the executive committee making the

replacement nomination; and

(6) the date of the replacement nomination.

(d) The chair must deliver the certification to:

(1) the secretary of state, for a statewide or district office;

or

(2) the authority responsible for having the official ballot

prepared, for a county or precinct office.

(e) The certification must be delivered not later than 5 p.m. of

the 70th day before election day.

(f) A certification of a replacement nominee that is delivered

by mail is considered to be delivered at the time of its receipt

by the appropriate authority.

(g) A replacement nominee's name may not be certified if, before

delivering the certification, the certifying authority learns

that the replacement nominee's name is to be omitted from the

ballot under Section 145.035.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 102, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 8, eff. September 1, 2005.

Sec. 145.038. FAILURE OF DISTRICT EXECUTIVE COMMITTEE TO MAKE

REPLACEMENT NOMINATION. (a) If a political party's district

executive committee fails to nominate a replacement candidate to

fill a vacancy in a nomination for a district office, the state

executive committee may nominate a candidate to fill the vacancy.

(b) The state chair must deliver the certification of the

replacement nominee not later than 5 p.m. of the 67th day before

election day.

(c) A certification of a replacement nominee that is delivered

by mail is considered to be delivered at the time of its receipt

by the secretary of state.

Amended by Acts 1997, 75th Leg., ch. 864, Sec. 103, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 9, eff. September 1, 2005.

Sec. 145.039. DECEASED OR INELIGIBLE CANDIDATE'S NAME TO APPEAR

ON GENERAL ELECTION BALLOT. If a candidate dies or is declared

ineligible after the 74th day before election day, the

candidate's name shall be placed on the ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 10, eff. September 1, 2005.

SUBCHAPTER C. INDEPENDENT CANDIDATE IN GENERAL ELECTION FOR STATE

AND COUNTY OFFICERS

Sec. 145.061. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to an independent candidate in the general election for

state and county officers except a candidate for president or

vice-president of the United States.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 145.062. DEADLINE FOR WITHDRAWAL. A candidate may not

withdraw from the general election after the 74th day before

election day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 11, eff. September 1, 2005.

Sec. 145.063. AUTHORITY WITH WHOM WITHDRAWAL REQUEST FILED. A

candidate must file a withdrawal request with the authority with

whom the candidate's application for a place on the ballot is

required to be filed.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 145.064. WITHDRAWN, DECEASED, OR INELIGIBLE CANDIDATE'S

NAME OMITTED FROM BALLOT. (a) Except as provided by Subsection

(b), a candidate's name shall be omitted from the ballot if the

candidate withdraws, dies, or is declared ineligible on or before

the 74th day before election day.

(b) The name of a deceased candidate may not be omitted if:

(1) the decedent was the incumbent in the office for which the

decedent was a candidate; or

(2) no other candidate's name is to appear on the ballot in the

race in which the decedent was a candidate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 104, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 11, eff. September 1, 2005.

Sec. 145.065. DECEASED OR INELIGIBLE CANDIDATE'S NAME TO APPEAR

ON GENERAL ELECTION BALLOT. If a candidate dies or is declared

ineligible after the 74th day before election day, the

candidate's name shall be placed on the ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 11, eff. September 1, 2005.

SUBCHAPTER D. CANDIDATE IN ELECTION OTHER THAN GENERAL ELECTION

FOR STATE AND COUNTY OFFICERS

Sec. 145.091. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to a candidate in a general or special election, except

the general election for state and county officers.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 145.092. DEADLINE FOR WITHDRAWAL. (a) Except as otherwise

provided by this section, a candidate may not withdraw from an

election after 5 p.m. of the second day before the beginning of

early voting by personal appearance.

(b) A candidate in an election for which the filing deadline for

an application for a place on the ballot is not later than 5 p.m.

of the 62nd day before election day may not withdraw from the

election after 5 p.m. of the 53rd day before election day.

(c) A candidate in a runoff election following a main election

subject to Subsection (a) may not withdraw from the election

after 5 p.m. of the 10th day after the date of the main election

or 5 p.m. of the second day before the beginning of early voting

by personal appearance for the runoff, whichever is earlier.

(d) A candidate in a runoff election following a main election

subject to Subsection (b) may not withdraw from the election

after 5 p.m. of the third day after the date of the main

election.

(e) Section 1.006 does not apply to this section.

(f) A candidate in an election for which the filing deadline for

an application for a place on the ballot is not later than 5 p.m.

of the 70th day before election day may not withdraw from the

election after 5 p.m. of the 67th day before election day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 40, eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 203, Sec. 2.59; Acts 1991, 72nd Leg.,

ch. 554, Sec. 30, eff. Sept. 1, 1991; Acts 2003, 78th Leg., ch.

925, Sec. 5, eff. Nov. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 12, eff. September 1, 2005.

Sec. 145.093. AUTHORITY WITH WHOM WITHDRAWAL REQUEST FILED. (a)

A candidate must file a withdrawal request with the authority

with whom applications for a place on the ballot are required to

be filed.

(b) If the authority with whom applications for a place on the

ballot are required to be filed is not responsible for having the

official ballot prepared for the election, on the filing of a

withdrawal request, the authority shall certify the candidate's

name in writing as a withdrawn candidate and promptly deliver the

certification to the authority responsible for having the

official ballot prepared.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 145.094. WITHDRAWN, DECEASED, OR INELIGIBLE CANDIDATE'S

NAME OMITTED FROM BALLOT. (a) The name of a candidate shall be

omitted from the ballot if the candidate:

(1) dies before the second day before the date of the deadline

for filing the candidate's application for a place on the ballot;

(2) withdraws or is declared ineligible before 5 p.m. of the

second day before the beginning of early voting by personal

appearance, in an election subject to Section 145.092(a);

(3) withdraws or is declared ineligible before 5 p.m. of the

53rd day before election day, in an election subject to Section

145.092(b); or

(4) withdraws or is declared ineligible before 5 p.m. of the

67th day before election day, in an election subject to Section

145.092(f).

(b) This section does not apply to a runoff election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 41, eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 203, Sec. 2.60; Acts 1991, 72nd Leg.,

ch. 554, Sec. 31, eff. Sept. 1, 1991; Acts 2003, 78th Leg., ch.

925, Sec. 6, eff. Nov. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 13, eff. September 1, 2005.

Sec. 145.095. EFFECT OF WITHDRAWAL FROM RUNOFF. If a runoff

candidate withdraws, the remaining candidate is considered to be

elected and the runoff election for that office is not held.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 145.096. DECEASED OR INELIGIBLE CANDIDATE'S NAME TO APPEAR

ON BALLOT. (a) Except as provided by Subsection (b), a

candidate's name shall be placed on the ballot if the candidate:

(1) dies on or after the second day before the deadline for

filing the candidate's application for a place on the ballot;

(2) is declared ineligible after 5 p.m. of the second day before

the beginning of early voting by personal appearance, in an

election subject to Section 145.092(a);

(3) is declared ineligible after 5 p.m. of the 53rd day before

election day, in an election subject to Section 145.092(b); or

(4) is declared ineligible after 5 p.m. of the 67th day before

election day, in an election subject to Section 145.092(f).

(b) If a candidate in a runoff election dies or is declared

ineligible before runoff election day, the candidate's name shall

be placed on the runoff election ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 42, eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 203, Sec. 2.61; Acts 1991, 72nd Leg.,

ch. 554, Sec. 32, eff. Sept. 1, 1991; Acts 2003, 78th Leg., ch.

925, Sec. 7, eff. Nov. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 14, eff. September 1, 2005.

Sec. 145.097. HOME-RULE CITY CANDIDATE. Provisions governing

the withdrawal, death, or ineligibility of candidates for city

offices prescribed by a home-rule city charter supersede this

chapter to the extent of any conflict, except that this

subchapter prevails in regard to an election subject to Section

145.092(f).

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 15, eff. September 1, 2005.



CHAPTER 146. WRITE-IN CANDIDATE

ELECTION CODE

TITLE 9. CANDIDATES

CHAPTER 146. WRITE-IN CANDIDATE

SUBCHAPTER A. WRITE-INS GENERALLY

Sec. 146.001. WRITE-IN VOTES PERMITTED. Except as otherwise

provided by law, if the name of the person for whom a voter

desires to vote does not appear on the ballot, the voter may

write in the name of that person.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 146.002. WRITE-IN VOTING IN RUNOFF PROHIBITED. Write-in

voting is not permitted in a runoff election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER B. WRITE-IN CANDIDATE IN GENERAL ELECTION FOR STATE

AND COUNTY OFFICERS

Sec. 146.021. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to a write-in candidate for an office that is to be voted

on at the general election for state and county officers.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 146.022. CANDIDATE'S NAME REQUIRED TO APPEAR ON LIST. A

write-in vote may not be counted unless the name written in

appears on the list of write-in candidates required by Section

146.031.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 146.023. DECLARATION OF WRITE-IN CANDIDACY REQUIRED. (a)

To be entitled to a place on the list of write-in candidates, a

candidate must make a declaration of write-in candidacy.

(b) A declaration of write-in candidacy must, in addition to

satisfying the requirements prescribed by Section 141.031 for an

application for a place on the ballot, be accompanied by the

appropriate filing fee or, instead of the filing fee, a petition

that satisfies the requirements prescribed by Subchapter C,

Chapter 141.

(c) A candidate may not file a declaration of write-in candidacy

for more than one office. If a person files more than one

declaration of write-in candidacy in violation of this

subsection, each declaration filed subsequent to the first one

filed is invalid.

(d) A declaration of write-in candidacy is public information

immediately on its filing.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 170, Sec. 1, eff. Sept. 1, 1991;

Acts 1993, 73rd Leg., ch. 728, Sec. 58, eff. Sept. 1, 1993.

Sec. 146.0231. FILING FEE. (a) The filing fee for a write-in

candidate is the amount prescribed by Section 172.024 for a

candidate for nomination for the same office in a general primary

election.

(b) A filing fee received by the secretary of state shall be

deposited in the state treasury to the credit of the general

revenue fund.

(c) A filing fee received by the county judge shall be deposited

in the county treasury to the credit of the county general fund.

Added by Acts 1991, 72nd Leg., ch. 170, Sec. 1, eff. Sept. 1,

1991.

Sec. 146.0232. NUMBER OF PETITION SIGNATURES REQUIRED. The

minimum number of signatures that must appear on the petition

authorized by Section 146.023(b) is the number prescribed by

Section 172.025 to appear on a petition of a candidate for

nomination for the same office in a general primary election.

Added by Acts 1991, 72nd Leg., ch. 170, Sec. 1, eff. Sept. 1,

1991.

Sec. 146.024. AUTHORITY WITH WHOM DECLARATION FILED. A

declaration of write-in candidacy must be filed with:

(1) the secretary of state, for a statewide or district office;

or

(2) the county judge, for a county or precinct office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 146.025. FILING PERIOD. (a) A declaration of write-in

candidacy must be filed not later than 5 p.m. of the 70th day

before general election day, except as otherwise provided by this

code. A declaration may not be filed earlier than the 30th day

before the date of the regular filing deadline.

(b) If a candidate whose name is to appear on the general

election ballot dies or is declared ineligible after the third

day before the date of the filing deadline prescribed by

Subsection (a), a declaration of write-in candidacy for the

office sought by the deceased or ineligible candidate may be

filed not later than 5 p.m. of the 67th day before election day.

(c) A declaration of write-in candidacy filed by mail is

considered to be filed at the time of its receipt by the

appropriate authority.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 43, eff. Sept. 1, 1987;

Acts 1993, 73rd Leg., ch. 728, Sec. 59, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 16, eff. September 1, 2005.

Sec. 146.026. REVIEW OF DECLARATION. The authority with whom a

declaration of write-in candidacy is filed shall review the

declaration and take the appropriate action in the manner

prescribed by Section 141.032 for the review of an application

for a place on the ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 146.027. LIMITATION ON CHALLENGE OF DECLARATION. A

declaration of write-in candidacy may not be challenged for

compliance with the applicable requirements after the 15th day

before election day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 146.028. PRESERVATION OF DECLARATION. A declaration of

write-in candidacy shall be preserved in the same manner as a

candidate's application for a place on the ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 146.029. CERTIFICATION OF CANDIDATE FOR PLACEMENT ON LIST

OF WRITE-IN CANDIDATES. (a) Except as provided by Section

146.030, the authority with whom a declaration of write-in

candidacy is required to be filed shall certify in writing for

placement on the list of write-in candidates the name of each

candidate who files with the authority a declaration that

complies with Section 146.023(b). If no name is to be certified,

the authority shall certify that fact in writing.

(b) Each name shall be certified in the form indicated on the

candidate's declaration of write-in candidacy, subject to

Subchapter B, Chapter 52.

(c) Not later than the 62nd day before election day, the

certifying authority shall deliver the certification to the

authority responsible for having the official ballot prepared in

each county in which the office sought by the candidate is to be

voted on.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 43, eff. Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 17, eff. September 1, 2005.

Sec. 146.030. CANDIDATE NOT CERTIFIED. A write-in candidate may

not be certified for placement on the list of write-in candidates

if:

(1) the information on the candidate's declaration of write-in

candidacy indicates that the candidate is ineligible for the

office;

(2) facts indicating that the candidate is ineligible are

conclusively established by another public record;

(3) the candidate is determined ineligible by a final judgment

of a court;

(4) the candidate's declaration of write-in candidacy is invalid

for the office under Section 146.023(c); or

(5) the certifying authority learns that the candidate's name is

to be omitted from the list under Section 146.0301.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 60, eff. Sept. 1, 1993.

Sec. 146.0301. WITHDRAWAL AS WRITE-IN CANDIDATE. (a) A

write-in candidate may not withdraw from the election after the

67th day before election day.

(b) To withdraw from the election, a write-in candidate must

file a written withdrawal request, signed and acknowledged by the

candidate, with the authority with whom the candidate's

declaration of write-in candidacy is required to be filed.

(c) A withdrawal request filed by mail is considered to be filed

at the time of its receipt by the appropriate authority.

(d) A candidate's name shall be omitted from the list of

write-in candidates if the candidate withdraws on or before the

67th day before election day.

(e) Not later than the day after the date the withdrawal request

is received, the appropriate authority shall deliver a written

notice of the withdrawal of any candidate previously certified

under Section 146.029 to the same authority to whom the

certification was delivered.

Added by Acts 1993, 73rd Leg., ch. 728, Sec. 61, eff. Sept. 1,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 1.22, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1109, Sec. 18, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 14, eff. September 1, 2009.

Sec. 146.031. LIST OF WRITE-IN CANDIDATES. (a) The authority

responsible for having the official ballot prepared shall prepare

a list containing the name of each write-in candidate certified

to the authority. Each name must appear in the form in which it

is certified.

(b) A write-in candidate's name may not appear more than once on

the list.

(c) Copies of the list shall be distributed to the counting

officers in the election for use in counting write-in votes.

(d) Copies of the list shall be distributed to each presiding

election judge with the other election supplies. A copy of the

list shall be posted in each polling place at each place where an

instruction poster is required to be posted.

(e) The authority responsible for having the official ballot

prepared shall retain a copy of the list and preserve it for the

period for preserving the precinct election records.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 62, eff. Sept. 1, 1993.

Sec. 146.032. OFFICIAL DECLARATION FORM. An officially

prescribed form for a declaration of write-in candidacy must

include the elements required by Section 141.039 to be included

in an official form for an application for a place on the ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER C. WRITE-IN CANDIDATE IN CITY ELECTION

Sec. 146.051. CANDIDATE'S NAME REQUIRED TO APPEAR ON LIST. In

an election for city officers, a write-in vote may not be counted

unless the name written in appears on the list of write-in

candidates.

Added by Acts 1991, 72nd Leg., ch. 363, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 215, Sec. 1, eff.

Sept. 1, 2001.

Sec. 146.052. DECLARATION OF WRITE-IN CANDIDACY REQUIRED. To be

entitled to a place on the list of write-in candidates, a

candidate must make a declaration of write-in candidacy.

Added by Acts 1991, 72nd Leg., ch. 363, Sec. 1, eff. Sept. 1,

1991.

Sec. 146.053. AUTHORITY WITH WHOM DECLARATION FILED. A

declaration of write-in candidacy must be filed with the

authority with whom an application for a place on the ballot is

required to be filed in the election.

Added by Acts 1991, 72nd Leg., ch. 363, Sec. 1, eff. Sept. 1,

1991.

Sec. 146.054. FILING DEADLINE. (a) Except as provided by

Subsection (b), a declaration of write-in candidacy must be filed

not later than 5 p.m. of the fifth day after the date an

application for a place on the ballot is required to be filed.

(b) For an election to be held on the date of the general

election for state and county officers, the day of the filing

deadline is the 67th day before election day.

Added by Acts 1991, 72nd Leg., ch. 363, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 667, Sec. 2, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1349, Sec. 56, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 19, eff. September 1, 2005.

Sec. 146.055. APPLICABILITY OF OTHER CODE PROVISIONS.

Subchapter B applies to write-in voting in an election for city

officers except to the extent of a conflict with this subchapter.

Added by Acts 1991, 72nd Leg., ch. 363, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 215, Sec. 1, eff.

Sept. 1, 2001.

SUBCHAPTER D. WRITE-IN CANDIDATE IN SPECIAL ELECTION TO FILL

VACANCY IN LEGISLATURE

Sec. 146.081. CANDIDATE'S NAME REQUIRED TO APPEAR ON LIST. In a

special election to fill a vacancy in the legislature, a write-in

vote may not be counted unless the name written in appears on the

list of write-in candidates.

Added by Acts 2001, 77th Leg., ch. 17, Sec. 3, eff. Jan. 1, 2002.

Sec. 146.082. DECLARATION OF WRITE-IN CANDIDACY REQUIRED. To be

entitled to a place on the list of write-in candidates, a

candidate must file a declaration of write-in candidacy with the

secretary of state.

Added by Acts 2001, 77th Leg., ch. 17, Sec. 3, eff. Jan. 1, 2002.

Sec. 146.083. FILING DEADLINE. A declaration of write-in

candidacy must be filed not later than 5 p.m. on the date an

application for a place on the ballot is required to be filed.

Added by Acts 2001, 77th Leg., ch. 17, Sec. 3, eff. Jan. 1, 2002.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 1.23, eff. September 1, 2005.

Sec. 146.084. APPLICABILITY OF OTHER CODE PROVISIONS.

Subchapter B applies to write-in voting in a special election to

fill a vacancy in the legislature except to the extent of a

conflict with this subchapter.

Added by Acts 2001, 77th Leg., ch. 17, Sec. 3, eff. Jan. 1, 2002.






TITLE 10. POLITICAL PARTIES

CHAPTER 161. GENERAL PROVISIONS

ELECTION CODE

TITLE 10. POLITICAL PARTIES

SUBTITLE A. INTRODUCTORY PROVISIONS

CHAPTER 161. GENERAL PROVISIONS

Sec. 161.001. INHERENT POWERS. A political party retains all of

its inherent powers except as limited by this code.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 161.002. PARTY NAME. (a) The name of a political party as

printed on the ballot for an election may not consist of more

than three words.

(b) A party may not select for its name a name previously

assumed by another existing party.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 161.003. METHODS OF MAKING NOMINATIONS. A political party

may make nominations for public office only by the methods

provided by this code.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 161.004. PARTY DOCUMENT AS PUBLIC INFORMATION. If a

document, record, or other paper is expressly required by this

title to be filed, prepared, or preserved, it is public

information unless this title provides otherwise.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 161.005. ELIGIBILITY FOR PARTY OFFICES GENERALLY. (a) To

be eligible to be a candidate for or to serve as a county or

precinct chair of a political party, a person must:

(1) be a qualified voter of the county; and

(2) not be a candidate for nomination or election to, or be the

holder of, an elective office of the federal, state, or county

government.

(b) For purposes of this section, a person becomes a candidate

at the earliest time at which one of the following occurs:

(1) the person files:

(A) a declaration of intent to run as an independent candidate;

(B) an application for a place on a primary or general election

ballot or for nomination by a convention; or

(C) a declaration of write-in candidacy; or

(2) the person is nominated by a convention or executive

committee.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 105, eff. Sept. 1, 1997.

Sec. 161.006. HOLDING PRECINCT CONVENTION OF MORE THAN ONE PARTY

IN SAME BUILDING. A political party may not hold a precinct

convention in the same building in which another party is holding

a precinct convention on the same day unless:

(1) the rooms in which the conventions are held are separated so

that communication from one room to the other is precluded; and

(2) a sign in bold print identifying the party holding the

convention is posted at the entrance to each room.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1349, Sec. 57, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1350, Sec. 7, eff. Sept. 1, 1997.

Sec. 161.007. UNLAWFULLY PROHIBITING EMPLOYEE FROM ATTENDING

POLITICAL CONVENTION. (a) A person commits an offense if, with

respect to another over whom the person has authority in the

scope of employment, the person knowingly:

(1) refuses to permit the other person to be absent from work

for the purpose of attending a precinct convention in which the

other person is eligible to participate or attending a county,

district, or state convention to which the other person is a

delegate; or

(2) subjects or threatens to subject the other person to a

penalty for the purpose of preventing or retaliating for the

other person's attendance at a precinct convention in which the

other person is eligible to participate or for the other person's

attendance at a county, district, or state convention to which

the other person is a delegate.

(b) In this section, "penalty" means a loss or reduction of

wages or other benefit of employment other than a deduction for

the actual time of absence from work.

(c) An offense under this section is a Class C misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 106, eff. Sept. 1, 1997.

Sec. 161.008. CERTIFICATION OF NOMINEES FOR STATEWIDE AND

DISTRICT OFFICES FOR PLACEMENT ON GENERAL ELECTION BALLOT. (a)

Except as provided by Subsection (c), the secretary of state

shall certify in writing for placement on the general election

ballot the name of each candidate nominated at a primary election

or convention of a political party for a statewide or district

office.

(b) Not later than the 62nd day before general election day, the

secretary of state shall deliver the certification to the

authority responsible for having the official general election

ballot prepared in each county in which the candidate's name is

to appear on the ballot.

(c) A candidate's name may not be certified if, before

delivering the certification, the secretary of state learns that

the name is to be omitted from the ballot under Section 145.035.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 20, eff. September 1, 2005.

Sec. 161.009. PARTY OFFICER SUBJECT TO MANDAMUS. The

performance of a duty placed by this code on an officer of a

political party is enforceable by writ of mandamus in the same

manner as if the party officer were a public officer.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 161.010. CHALLENGING CONVENTION DELEGATES. A political

party holding a convention under this title may provide by rule

for challenging the qualifications of the convention delegates

and for replacing unqualified delegates.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 162. REGULATING PARTICIPATION IN PARTY AFFAIRS

ELECTION CODE

TITLE 10. POLITICAL PARTIES

SUBTITLE A. INTRODUCTORY PROVISIONS

CHAPTER 162. REGULATING PARTICIPATION IN PARTY AFFAIRS

Sec. 162.001. AFFILIATION WITH PARTY REQUIRED. (a) A person

must be affiliated with a political party to be eligible to:

(1) serve as a delegate to or otherwise participate in a

convention held by the party under this code;

(2) be elected as a member of or be appointed to fill a vacancy

on a state executive committee; or

(3) be appointed to fill a vacancy on a county executive

committee.

(b) The affiliation requirement prescribed by Subsections (a)(2)

and (3) applies only during a voting year in which the general

election for state and county officers is held and does not apply

until:

(1) general primary election day, for a party holding a primary

election; or

(2) the date of the precinct conventions held under this title,

for a party nominating by convention.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 162.002. ELIGIBILITY TO AFFILIATE. To be eligible to

affiliate with a political party, a person must be:

(1) a registered voter; or

(2) eligible to vote a limited ballot at the time of

affiliating.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 162.003. AFFILIATION BY VOTING IN PRIMARY. A person

becomes affiliated with a political party when the person:

(1) is accepted to vote in the party's primary election; or

(2) applies for and is provided an early voting or limited

primary ballot to be voted by mail.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.62; Acts 1991, 72nd

Leg., ch. 554, Sec. 33, eff. Sept. 1, 1991.

Sec. 162.004. AFFILIATION PROCEDURE: VOTING AT POLLING PLACE.

(a) The signature roster for a primary election must state at

the top of each page: "A person commits a criminal offense if the

person knowingly votes in a primary election or participates in a

convention of a party after having voted in a primary election or

participated in a convention of another party during the same

voting year."

(b) An election officer at a primary election polling place

shall stamp the party's name in the party affiliation space of

the registration certificate of each voter who presents the

voter's registration certificate and is accepted to vote unless

the party name has already been stamped in the space.

(c) If a voter is accepted to vote without presenting a

registration certificate, the presiding judge shall issue the

voter an affiliation certificate. The certificate is not required

to be issued to a voter in a runoff primary unless the voter

requests it.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 107, eff. Sept. 1, 1997.

Sec. 162.005. AFFILIATION PROCEDURE: EARLY VOTING BY MAIL. The

early voting clerk in a general primary election shall provide an

affiliation certificate with each early voting or limited ballot

to be voted by mail. The certificate is not required to be

provided to an applicant for a runoff primary ballot unless the

applicant requests it.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.63; Acts 1991, 72nd

Leg., ch. 554, Sec. 34, eff. Sept. 1, 1991.

Sec. 162.006. AFFILIATION BY TAKING OATH. A person becomes

affiliated with a political party when the person takes an oath

of affiliation as provided by Section 162.007 or 162.008.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 162.007. AFFILIATION PROCEDURE: TAKING OATH AT PRECINCT

CONVENTION. (a) This section applies only to a precinct

convention held under this title by a political party making

nominations by convention.

(b) On admitting a person for participation in the convention,

the temporary chair shall administer to the person the following

oath: "I swear that I have not voted in a primary election or

participated in a convention of another party during this voting

year. I hereby affiliate myself with the __________ Party."

(c) After administering the oath, the temporary chair shall

request the person's registration certificate and stamp the

party's name in the party affiliation space unless the party name

has already been stamped in the space. If the person does not

present a registration certificate, the temporary chair on the

person's request shall issue the person an affiliation

certificate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 108, eff. Sept. 1, 1997.

Sec. 162.008. AFFILIATION PROCEDURE: TAKING OATH GENERALLY. (a)

This section applies only to a person desiring to affiliate with

a political party during that part of a voting year in which the

general election for state and county officers is held that

follows:

(1) the date of the precinct conventions held under this title,

for a party nominating by convention; or

(2) 7 p.m. on general primary election day, for a party holding

a primary election.

(b) On request of a person desiring to affiliate with a

political party, a member of the county executive committee for

the county in which the person resides shall administer the oath

prescribed by Section 162.007(b).

(c) After administering the oath, the committee member shall

stamp the party's name on the person's registration certificate

or issue the person an affiliation certificate as provided by

Section 162.007(c).

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 109, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1349, Sec. 58, eff. Sept. 1, 1997.

Sec. 162.009. CONTENTS OF AFFILIATION CERTIFICATE. The

authority issuing an affiliation certificate under this chapter

shall enter on the certificate:

(1) the name of the person to whom the certificate is issued;

(2) the name of the political party of the affiliation;

(3) the name and official position of the issuing authority;

(4) the party function at which the affiliation occurred, if

applicable; and

(5) the date of affiliation.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 162.010. DURATION OF AFFILIATION. A party affiliation

expires at the end of the voting year in which the person became

affiliated.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 162.011. PRESENTATION OF FALSE EVIDENCE OF AFFILIATION

PROHIBITED. (a) A person commits an offense if for the purpose

of participating in a political party's convention the person

presents to a party official:

(1) an affiliation certificate that the person knows was not

issued in compliance with this chapter; or

(2) a voter registration certificate with a party affiliation

stamp that the person knows was not obtained in compliance with

this chapter.

(b) An offense under this section is a Class C misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 162.012. INELIGIBILITY TO AFFILIATE WITH ANOTHER PARTY. A

person who is affiliated with a political party is ineligible to

become affiliated with another political party during the same

voting year.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 162.013. VOID VOTE. A vote in a primary election is void

if the voter previously voted in a primary election of another

party or participated in a convention of another party during the

same voting year.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 162.014. UNLAWFUL PARTICIPATION IN PARTY AFFAIRS. (a) A

person commits an offense if the person knowingly votes or

attempts to vote in a primary election or participates or

attempts to participate in a convention of a party after having

voted in a primary election or participated in a convention of

another party during the same voting year.

(b) An offense under this section is a Class C misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 162.015. RESTRICTIONS ON CANDIDACY IN GENERAL ELECTION BY

CANDIDATE OR VOTER IN PRIMARY. (a) A person who voted at a

primary election or who was a candidate for nomination in a

primary is ineligible for a place on the ballot for the

succeeding general election for state and county officers as:

(1) an independent candidate for an office for which a candidate

was nominated in the primary; or

(2) the nominee of a political party other than the party

holding the primary in which the person voted or was a candidate.

(b) A person who was a candidate for nomination in a primary

election is ineligible for a place on the list of write-in

candidates for the succeeding general election for state and

county officers as a write-in candidate for the office sought by

that candidate in the primary.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 363, Sec. 2, eff. Sept. 1, 1991.

Sec. 162.016. WITHDRAWN CONVENTION NOMINEE INELIGIBLE FOR

ANOTHER NOMINATION. If a person nominated by a convention

withdraws from the general election for state and county

officers, the person is ineligible for a place on the general

election ballot as the party's nominee for another office unless

the second nomination is for an unexpired term for which the

vacancy occurred too late for a convention to make a nomination

under Section 202.005.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 163. PARTY RULES

ELECTION CODE

TITLE 10. POLITICAL PARTIES

SUBTITLE A. INTRODUCTORY PROVISIONS

CHAPTER 163. PARTY RULES

Sec. 163.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a political party that has a state executive committee.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 163.002. REQUIRED RULES. A political party that makes

nominations in this state shall adopt rules that:

(1) prescribe the parliamentary procedure governing the conduct

of party meetings and conventions from the precinct level to the

state level, including:

(A) quorums;

(B) casting and counting votes;

(C) operation of executive committees;

(D) appointment and duties of convention committees; and

(E) presentation of matters before a convention;

(2) prescribe the method of selecting the party's presidential

elector candidates;

(3) prescribe the manner of selecting party officers, convention

delegates, convention alternates, and convention officials;

(4) provide for representative apportionment of party officers,

convention delegates, convention alternates, and convention

officials throughout the state on the basis of population, party

strength, or both, within the appropriate territorial unit;

(5) provide for periodic publication and publicizing of party

rules; and

(6) prescribe the manner of adopting party rules and amendments

to the rules.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 163.003. CONSISTENCY WITH STATE LAW. The rules adopted by

a political party must be consistent with state law.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 163.004. ADOPTING RULES. (a) A political party's rules,

including amendments to rules, governing or affecting its general

or runoff primary elections, conventions held under this code, or

nominees may be adopted only by:

(1) a state convention; or

(2) the state executive committee as a temporary rule, if

adoption before the next state convention is necessary.

(b) A temporary rule must be considered by the first state

convention following its adoption. The state convention may

rescind, modify, or ratify the temporary rule. If the state

convention fails to act, the temporary rule expires on the day

after the date the convention adjourns.

(c) In this chapter, "rule on electoral affairs" means a rule or

amendment of the class described by Subsection (a).

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 8, eff. Sept. 1,

1987.

Sec. 163.005. FILING RULES WITH SECRETARY OF STATE; EFFECTIVE

DATE. (a) The state chair shall file a copy of each rule on

electoral affairs with the secretary of state.

(b) Except as provided by Section 163.006, the rule shall be

filed not later than the 30th day after the date of its adoption.

(c) If the state chair fails to make a timely filing, any member

of the state executive committee may make the filing.

(d) A filing must be accompanied by a written statement signed

by the state chair or any two members of the state executive

committee indicating whether the rule is temporary or permanent.

(e) A rule on electoral affairs is not effective until filed.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 110, eff. Sept. 1, 1997.

Sec. 163.006. DEADLINE FOR FILING CERTAIN RULES. (a) A rule on

electoral affairs that is to become effective in a year in which

the party will hold precinct conventions under this title must be

filed with the secretary of state not later than the 30th day

before the date of convening the precinct conventions. The

secretary of state may extend this deadline for good cause.

(b) If a political party fails to file a rule as provided by

Subsection (a), the party is not entitled to have its nominees

placed on the ballot for the general election for state and

county officers.

(c) Before general primary election day, the secretary of state

shall notify the authority responsible for having the official

general election ballot prepared in each county of each political

party that failed to file a rule as provided by Subsection (a)

and shall order those authorities to omit the party's nominees

from the general election ballot.

(d) Before January 15 of each year in which political parties

hold precinct conventions under this title, the secretary of

state shall deliver written notice of the requirements of this

section to the state chair of each party that had a nominee for a

statewide or district office on the most recent general election

ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 111, eff. Sept. 1, 1997.

Sec. 163.007. RULES ENFORCEABLE BY MANDAMUS. A rule on

electoral affairs is enforceable by writ of mandamus in the same

manner as if the rule were a statute.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 171. ORGANIZATION

ELECTION CODE

TITLE 10. POLITICAL PARTIES

SUBTITLE B. PARTIES NOMINATING BY PRIMARY ELECTION

CHAPTER 171. ORGANIZATION

SUBCHAPTER A. STATE EXECUTIVE COMMITTEE

Sec. 171.001. STATE EXECUTIVE COMMITTEE ESTABLISHED. A state

executive committee is established as provided by this subchapter

for each political party holding a primary election in this

state.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 171.002. COMMITTEE COMPOSITION. (a) The state executive

committee consists of two members from each state senatorial

district. One of each district's members must be a man and the

other a woman.

(b) In addition to the members representing the senatorial

districts, the committee has a chair and a vice chair, one of

whom must be a man and the other a woman. Except as otherwise

provided by party rule, the chair and vice chair are considered

members of the committee.

(c) The chair, vice chair, and members representing the

senatorial districts are elected at the party's biennial state

convention. However, the chair, vice chair, and members may be

elected for four-year terms at the state convention held in

gubernatorial election years. Each holds office until a successor

is elected and assumes office.

(d) The members elected to represent a particular senatorial

district must be those recommended by the convention delegates

representing that senatorial district.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 112, eff. Sept. 1, 1997.

Sec. 171.003. FILLING VACANCY. (a) The state executive

committee shall fill by appointment any vacancy on the committee,

including a vacancy in the office of chair or vice chair.

(b) A majority of the committee's membership constitutes a

quorum for the purpose of filling a vacancy. To be elected, a

person must receive a favorable vote of a majority of the members

voting.

(c) To be eligible to serve as a replacement to fill a vacancy

in a membership representing a senatorial district, a person must

reside in the district.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 113, eff. Sept. 1, 1997.

Sec. 171.004. PROXY. (a) To participate in a state executive

committee meeting as a proxy for a member representing a

senatorial district, a person must reside in that district.

(b) A person may not hold more than one proxy at any meeting.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER B. COUNTY EXECUTIVE COMMITTEE

Sec. 171.021. COUNTY EXECUTIVE COMMITTEE ESTABLISHED. For each

county in which a primary election is held, a county executive

committee is established as provided by this subchapter for the

political party holding the primary.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 171.022. COMMITTEE COMPOSITION. (a) A county executive

committee consists of:

(1) a county chair, who is the presiding officer, elected at the

general primary election by majority vote of the qualified voters

of the county who vote in the primary on that office or appointed

by the county executive committee as provided by this subchapter;

and

(2) a precinct chair from each county election precinct, elected

at the general primary by majority vote of the qualified voters

of the precinct who vote in the primary on that office, subject

to Section 171.0221, or appointed by the county executive

committee as provided by this subchapter.

(b) Except as provided by Subsection (d), if no candidate

receives a majority of the votes, a runoff to determine the

office is conducted in the same manner as a runoff primary

election to determine a nomination for public office. The

candidates to be in a runoff are determined in the same manner as

candidates in a runoff for a nomination.

(c) Each committee member serves for a term of two years

beginning the 20th day after runoff primary election day.

(d) The state executive committee by rule may provide for the

election of the county chair or precinct chairs of a particular

county by plurality vote.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 63, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 499, Sec. 1, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 864, Sec. 114, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1349, Sec. 59, eff. Sept. 1, 1997.

Sec. 171.0221. ELECTION NOT HELD FOR OFFICE OF PRECINCT CHAIR.

(a) If only one candidate's name is to be placed on the ballot

for the office of precinct chair and no candidate's name is to be

placed on the list of write-in candidates for that office, the

election for that office is not held, and the unopposed

candidate, if otherwise eligible, shall be declared elected to

the office at the time of the local canvass.

(b) The county chair shall prepare a sign that states: "Pursuant

to Section 171.0221, Election Code, (insert name of unopposed

candidate for precinct chair), if otherwise eligible, shall be

declared elected to the office of precinct chair at the time of

the local canvass." The county chair shall distribute copies of

the sign to the presiding judge of the election precinct with the

other election supplies. An election officer shall post the sign

in one or more locations in the polling place where it can be

read by persons waiting to vote.

(c) The county chair shall post the name of a candidate declared

elected under Subsection (a) at a public place in the election

precinct.

Added by Acts 1997, 75th Leg., ch. 499, Sec. 2, eff. Sept. 1,

1997.

Sec. 171.023. RESIDENCE OF PRECINCT CHAIR. (a) To be eligible

to be a candidate for or to serve as a precinct chair, a person

must reside in the election precinct in addition to satisfying

the other applicable eligibility requirements.

(b) A change in a county election precinct boundary creates a

vacancy in the office of precinct chair if more than one precinct

chair resides in the changed precinct or if none resides there.

(c) For the purpose of determining whether a precinct chair is a

resident of a particular county election precinct, a change in a

precinct boundary is not effective until February 1 following the

adoption of the order making the change, except as provided by

Subsection (d).

(d) If a change in a precinct boundary made by an order adopted

on or after February 1 of a primary election year is scheduled to

become effective before general primary election day, the change

is effective on the date the order is adopted for the purpose

specified by Subsection (c).

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 115, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 62, Sec. 5.12, eff. Sept. 1, 1999.

Sec. 171.0231. WRITE-IN CANDIDATE FOR COUNTY CHAIR OR PRECINCT

CHAIR. (a) A write-in vote for the office of county chair or

precinct chair may not be counted unless the name written in

appears on the list of write-in candidates.

(b) To be entitled to a place on the list of write-in

candidates, a candidate must make a declaration of write-in

candidacy.

(c) A declaration of write-in candidacy must be filed with the

authority with whom an application for a place on the ballot is

required to be filed for the office.

(d) A declaration of write-in candidacy must be filed not later

than 5 p.m. of the 62nd day before general primary election day.

However, if a candidate whose name is to appear on the ballot for

the office of county chair or precinct chair dies or is declared

ineligible after the third day before the date of the regular

filing deadline prescribed by this subsection, a declaration of

write-in candidacy for the office sought by the deceased or

ineligible candidate may be filed not later than 5 p.m. of the

59th day before election day.

(e) With the appropriate modifications and to the extent

practicable, Subchapter B, Chapter 146, applies to write-in

voting for the office of county chair or precinct chair.

(f) Repealed by Acts 2003, 78th Leg., ch. 729, Sec. 3.

(g) The secretary of state shall prescribe any procedures

necessary to implement this section.

Added by Acts 1997, 75th Leg., ch. 499, Sec. 3, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 729, Sec. 1 to 3, eff.

Sept. 1, 2003.

Sec. 171.024. FILLING VACANCY. (a) The county executive

committee shall fill by appointment any vacancy on the committee.

(b) Except as provided by Subsection (c), a majority of the

committee's membership must participate in filling a vacancy. To

be elected, a person must receive a favorable vote of a majority

of the members voting.

(c) A vacancy in the office of precinct chair may be filled

without participation of the majority of the committee membership

if only one person is a candidate to fill the vacancy and the

person:

(1) was elected as a precinct chair in the most recent primary

election in the county; and

(2) is eligible to serve in the vacant office.

(d) A vacancy may not be filled before the beginning of the term

of office in which the vacancy occurs.

(e) After a vacancy is filled, the county chair shall promptly

deliver written notice of the replacement member's name and

address to the state chair and to the county clerk.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 116, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1349, Sec. 60, eff. Sept. 1, 1997.

Sec. 171.025. PROCEDURE FOR FILLING VACANCY IN OFFICE OF COUNTY

CHAIR. (a) If a vacancy occurs in the office of county chair,

the secretary of the county executive committee shall call a

meeting for the purpose of filling the vacancy. If a committee

member files with the secretary a written request for a meeting

to fill a vacancy, the secretary shall call the meeting to

convene not later than the 20th day after the date the secretary

receives the request.

(b) If the committee does not have a secretary or if after

receiving a written request under Subsection (a) the secretary

fails to call the meeting, the state chair, on written request of

a member of the county executive committee filed with the state

chair, shall call the meeting to convene not later than the 20th

day after the date the chair receives the request.

(c) The authority calling the meeting shall notify each

committee member in advance of the meeting of its time, place,

and purpose.

(d) The authority calling the meeting shall designate a

committee member as temporary chair, who shall call the meeting

to order and preside until the vacancy is filled.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 117, eff. Sept. 1, 1997.

Sec. 171.0251. TEMPORARY REPLACEMENT OF COMMITTEE MEMBER IN

MILITARY. (a) In this section, "armed forces of the United

States" means the United States Army, the United States Navy, the

United States Air Force, the United States Marine Corps, the

United States Coast Guard, any reserve or auxiliary component of

any of those services, or the National Guard.

(b) A member of the county executive committee who enters active

duty in the armed forces of the United States as a result of

being called to duty, drafted, or activated does not vacate the

office held, but the committee member may appoint a replacement

to serve as a temporary acting officer if the committee member

will be unable to fulfill the member's duties, due to the

member's obligations to the armed forces of the United States.

(c) The temporary acting officer appointed as provided by

Subsection (b) must be:

(1) a member of the same political party as the committee member

being temporarily replaced; and

(2) qualified for office under Section 161.005.

(d) The temporary acting officer appointed as provided by

Subsection (b) has all the powers, privileges, and duties of the

office and is entitled to the same compensation, payable in the

same manner and from the same source, as the member of the county

executive committee who is temporarily replaced.

(e) The temporary acting officer appointed as provided by

Subsection (b) shall perform the duties of the committee member

until the earlier of:

(1) the date the active military service of the committee member

who is temporarily replaced ends; or

(2) the date the term of office of the committee member who is

temporarily replaced expires.

Added by Acts 2005, 79th Leg., Ch.

654, Sec. 1, eff. June 17, 2005.

Sec. 171.026. PROXY NOT ALLOWED. A person may not participate

in a county executive committee meeting as a proxy.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 171.027. TEMPORARY COMMITTEE. (a) If a county executive

committee for a political party does not exist in a county in

which the party is holding a primary election, the party shall

establish a temporary county executive committee as provided by

this section.

(b) The state executive committee or the state chair shall

appoint a temporary county chair. If the state chair appoints a

temporary county chair, the state executive committee at the next

regular meeting of the committee shall ratify the appointment of

the temporary county chair or appoint another person as temporary

county chair. A favorable vote of a majority of the members of

the committee voting is required for ratification or an

appointment.

(c) The temporary county chair shall call, for the purpose of

electing the other members of a temporary county executive

committee, a meeting of the voters of the county who consider

themselves to be aligned with the party. The voters present at

the meeting shall elect the other members of the committee.

(d) The eligibility requirements for serving as a member of a

temporary county executive committee are the same as those for

serving as a member of a regularly constituted county executive

committee except that affiliation with the political party is not

required.

(e) A temporary county executive committee may exercise the

authority and shall perform the duties of a regularly constituted

county executive committee.

(f) A county executive committee for a county served by a

temporary committee shall be elected at the general primary

election. The temporary committee members serve until the elected

members assume office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 118, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

215, Sec. 1, eff. September 1, 2007.

Sec. 171.028. COUNTY CHAIR TRANSITION. (a) Not later than the

30th day after the date the term of office of a new county chair

begins, the person formerly serving as the county chair shall

transfer to the new county chair:

(1) local party bank accounts over which the former county chair

has authority; and

(2) the following original records that are in the possession of

the former county chair:

(A) precinct chair and county chair canvass results;

(B) candidate applications;

(C) paperwork related to the primary election; and

(D) other documents concerning party affairs.

(b) Before transferring records to a new county chair under

Subsection (a), the person formerly serving as the county chair

may make copies of those records.

Added by Acts 2007, 80th Leg., R.S., Ch.

173, Sec. 1, eff. May 23, 2007.

SUBCHAPTER C. DISTRICT EXECUTIVE COMMITTEE

Sec. 171.051. DISTRICT EXECUTIVE COMMITTEE ESTABLISHED. For

each district from which an officer of the federal or state

government is elected, a district executive committee is

established as provided by this subchapter for each political

party holding a primary election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 171.052. COMMITTEE COMPOSITION: DISTRICT COTERMINOUS WITH

COUNTY. The district executive committee for a district that is

coterminous with a single county consists of the county executive

committee, with the county chair serving as chair of the district

committee.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 119, eff. Sept. 1, 1997.

Sec. 171.053. COMMITTEE COMPOSITION: DISTRICT COMPRISING PART OF

A COUNTY; FIRST MEETING. (a) The district executive committee

for a district comprising only a part of a single county consists

of the precinct chairs of the county election precincts in the

district.

(b) The members of a district executive committee shall elect a

chair at the committee's first meeting from among the committee

membership.

(c) Except as provided by Subsection (d), the county chair shall

call the first meeting of the district executive committee to

convene at any time after the precinct chairs take office. The

county chair shall notify each committee member in advance of the

meeting of its time, place, and purpose.

(d) If a vacancy exists in the office of chair of a senatorial

district executive committee immediately before the date for

conducting the regular drawing for a place on the general primary

ballot, the committee shall convene on that date at the hour and

place specified by the county chair to elect the district

executive committee chair.

(e) Not later than the third day after the date the chair for a

senatorial district executive committee is elected, the county

chair shall deliver to the state chair written notice of the name

and address of the person elected.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 120, eff. Sept. 1, 1997.

Sec. 171.054. COMMITTEE COMPOSITION: DISTRICT SITUATED IN MORE

THAN ONE COUNTY; FIRST MEETING. (a) The district executive

committee for a district situated in more than one county

consists of:

(1) the county chair of each county that is wholly situated in

the district; and

(2) one precinct chair from each county that is only partly

situated in the district, elected by and from among the precinct

chairs of the precincts in that part of the county.

(b) Except as provided by Subsection (c), the county chair shall

call a meeting to convene at any time after the precinct chairs

take office to elect the precinct chair who is to serve on a

district executive committee. The county chair shall notify the

appropriate precinct chairs in advance of the meeting of its

time, place, and purpose. Not later than the third day after the

date the district executive committee member is elected, the

county chair shall deliver to the state chair written notice of

the name and address of the person elected.

(c) If a vacancy exists in the office of precinct chair on a

senatorial district executive committee immediately before the

date for conducting the regular drawing for a place on the

general primary ballot, the appropriate precinct chairs shall

convene on that date at the hour and place specified by the

county chair to elect that officer.

(d) The members of a district executive committee shall elect a

chair at the committee's first meeting from among the committee

membership.

(e) The state chair shall call the first meeting of the district

executive committee and shall notify each committee member in

advance of the meeting of its time, place, and purpose.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 121, eff. Sept. 1, 1997.

SUBCHAPTER D. PRECINCT EXECUTIVE COMMITTEE

Sec. 171.071. PRECINCT EXECUTIVE COMMITTEE ESTABLISHED. For

each commissioners precinct and for each justice precinct, a

precinct executive committee is established as provided by this

subchapter for each political party holding a primary election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 171.072. COMMITTEE COMPOSITION: PRECINCT WITH THREE OR MORE

ELECTION PRECINCTS; FIRST MEETING. (a) The precinct executive

committee for a commissioners precinct or for a justice precinct

containing three or more county election precincts consists of

the precinct chair of each county election precinct in the

commissioners or justice precinct, as applicable.

(b) The members of a precinct executive committee shall elect a

chair at the committee's first meeting from among the committee

membership.

(c) The county chair shall call the first meeting of the

precinct executive committee and shall notify each committee

member in advance of the meeting of its time, place, and purpose.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 122, eff. Sept. 1, 1997.

Sec. 171.073. COMMITTEE COMPOSITION: PRECINCT WITH FEWER THAN

THREE ELECTION PRECINCTS. The precinct executive committee for a

commissioners precinct or for a justice precinct containing fewer

than three county election precincts consists of the county

executive committee, with the county chair serving as chair of

the precinct committee.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 123, eff. Sept. 1, 1997.



CHAPTER 172. PRIMARY ELECTIONS

ELECTION CODETITLE 10. POLITICAL PARTIESSUBTITLE B. PARTIES NOMINATING BY PRIMARY ELECTIONCHAPTER 172. PRIMARY ELECTIONSSUBCHAPTER A. NOMINATING BY PRIMARY ELECTION GENERALLYSec. 172.001. NOMINATING BY PRIMARY ELECTION REQUIRED. Except as otherwise provided by this code, a political party's nominees in the general election for offices of state and county government and the United States Congress must be nominated by primary election, held as provided by this code, if the party's nominee for governor in the most recent gubernatorial general election received 20 percent or more of the total number of votes received by all candidates for governor in the election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 172.002. NOMINATING BY PRIMARY ELECTION AUTHORIZED. (a) Except as otherwise provided by this code, a political party's nominees in the general election for offices of state and county government and the United States Congress may be nominated by primary election, held as provided by this code, if the party's nominee for governor in the most recent gubernatorial general election received at least two percent but less than 20 percent of the total number of votes received by all candidates for governor in the election.(b) If any nominee of a party is nominated by primary election, none of that party's nominees may be nominated that year by convention.(c) For a political party to be entitled to hold a primary election under this section, the state chair, not later than one year before general election day, must deliver written notice to the secretary of state that the party will hold a primary election in the general election year.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 124, eff. Sept. 1, 1997.

Sec. 172.003. MAJORITY VOTE REQUIRED. Except as otherwise provided by this code, to receive a political party's nomination, a candidate in a primary election must receive a majority of the total number of votes received by all the candidates for the nomination.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 172.004. RUNOFF PRIMARY. (a) If no candidate for nomination to a particular office receives the vote required for nomination in the general primary election, a runoff primary election shall be held to determine the nomination.(b) The candidates in a runoff for a nomination shall be determined and a tie vote in a runoff resolved as provided by Subchapter B, Chapter 2, for a runoff for an election to office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER B. APPLICATION FOR PLACE ON BALLOTSec. 172.021. APPLICATION REQUIRED. (a) To be entitled to a place on the general primary election ballot, a candidate must make an application for a place on the ballot.(b) An application must, in addition to complying with Section 141.031, be accompanied by the appropriate filing fee or a petition in lieu of the filing fee that satisfies the requirements prescribed by Section 141.062. A political party may not require payment of a fee as a condition to applying for a place on the ballot as a candidate for county chair or precinct chair.(c) An application filed by mail is considered to be filed at the time of its receipt by the appropriate authority.(d) The circulation of a petition to be filed under this subchapter in connection with a candidate's application for a place on the ballot does not constitute candidacy or an announcement of candidacy for purposes of the automatic resignation provisions of Article XVI, Section 65, or Article XI, Section 11, of the Texas Constitution.(e) A candidate for an office specified by Section 172.024(a)(8), (10), or (12), or for justice of the peace in a county with a population of more than 850,000, who chooses to pay the filing fee must also accompany the application with a petition for a place on the primary ballot as a candidate for judicial office that complies with the requirements prescribed for the petition authorized by Subsection (b), except that the minimum number of signatures that must appear on the petition required by this subsection is 250. If the candidate chooses to file the petition authorized by Subsection (b) in lieu of the filing fee, the minimum number of signatures required for that petition is increased by 250. Signatures on a petition filed under this subsection or Subsection (b) by a candidate covered by this subsection may not be obtained on the grounds of a county courthouse or courthouse annex.(f) A political party's state executive committee by rule may require that an application for the office of county chair be accompanied by a nominating petition containing the signatures of at least 10 percent of the incumbent precinct chairs serving on the county executive committee.(g) A candidate for the office of chief justice or justice, supreme court, or presiding judge or judge, court of criminal appeals, who chooses to pay the filing fee must also accompany the application with a petition that complies with the requirements prescribed for a petition authorized by Subsection (b), except that the minimum number of signatures that must appear on the petition required by this subsection is 50 from each court of appeals district.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 9, eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 54, Sec. 13(b), eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 90, Sec. 1, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 2, Sec. 7.09, eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 265, Sec. 1, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 728, Sec. 64, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 864, Sec. 125, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 5.13, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 219, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 883, Sec. 1, eff. June 20, 2003.

Sec. 172.022. AUTHORITY WITH WHOM APPLICATION FILED. (a) An application for a place on the general primary election ballot must be filed with:(1) the state chair, for an office filled by voters of more than one county; or(2) the county chair or the secretary, if any, of the county executive committee, for an office filled by voters of a single county.(b) Not later than the day before the last day of the filing period, the county chair shall post on the bulletin board used for posting notice of meetings of the commissioners court a notice of the address at which the county chair or secretary will be available to receive applications on the last day of the filing period. If both the county chair and the secretary will be available, the notice must contain the address at which each will be available. Section 1.006 does not apply to this subsection.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1993, 73rd Leg., ch. 728, Sec. 65, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 864, Sec. 126, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 204, Sec. 1, eff. Sept. 1, 1999.

Sec. 172.023. REGULAR FILING PERIOD. (a) An application for a place on the general primary election ballot must be filed not later than 6 p.m. on January 2 in the primary election year unless the filing deadline is extended under Subchapter C.(b) An application, other than an application for the office of precinct chair, may not be filed earlier than the 30th day before the date of the regular filing deadline. An application for the office of precinct chair may not be filed earlier than the 90th day before the date of the regular filing deadline.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 10, eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 864, Sec. 127, eff. Sept. 1, 1997.

Sec. 172.024. FILING FEE. (a) The filing fee for a candidate for nomination in the general primary election is as follows:

(1) United States senator

$5,000

(2) office elected statewide, except United States senator

3,750

(3) United States representative

3,125

(4) state senator

1,250

(5) state representative

750

(6) member, State Board of Education

300

(7) chief justice or justice, court of appeals, other than a

justice specified by Subdivision (8)

1,875

(8) chief justice or justice of a court of appeals that

serves a court of appeals district in which a county with a

population of more than 750,000 is wholly or partly situated

2,500

(9) district judge or judge specified by Section 52.092(d) for

which this schedule does not otherwise prescribe a fee

1,500

(10) district or criminal district judge of a court in a

judicial district wholly contained in a county with a

population of more than 850,000

2,500

(11) judge, statutory county court, other than a judge

specified by Subdivision (12)

1,500

(12) judge of a statutory county court in a county with a

population of more than 850,000

2,500

(13) district attorney, criminal district attorney, or county

attorney performing the duties of a district attorney

1,250

(14) county commissioner, district clerk, county clerk, sheriff, county tax assessor-collector, county treasurer, or judge, constitutional county court:

(A) county with a population of 200,000 or more

1,250

(B) county with a population of under 200,000

750

(15) justice of the peace or constable:

(A) county with a population of 200,000 or more

1,000

(B) county with a population of under 200,000

375

(16) county surveyor

75

(17) office of the county government for which this schedule

does not otherwise prescribe a fee

750

(b) If a fee prescribed by Subsection (a) is declared invalid by a final judgment of a court, the secretary of state shall prescribe a filing fee consistent with the judgment to replace the invalidated fee.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1987, 70th Leg., ch. 54, Sec. 14(a), eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 90, Sec. 2, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 265, Sec. 2, eff. Sept. 1, 1989; Acts 2003, 78th Leg., ch. 1316, Sec. 36, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 142, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1229, Sec. 1, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 37, Sec. 3, eff. May 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 506, Sec. 5.33, eff. September 1, 2009.

Sec. 172.025. NUMBER OF PETITION SIGNATURES REQUIRED. The minimum number of signatures that must appear on the petition authorized by Section 172.021(b) is:(1) 5,000, for a statewide office; or(2) for a district, county, or precinct office, the lesser of:(A) 500; or(B) two percent of the total vote received in the district, county, or precinct, as applicable, by all the candidates for governor in the most recent gubernatorial general election, unless that number is under 50, in which case the required number of signatures is the lesser of:(i) 50; or(ii) 20 percent of that total vote

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1987, 70th Leg., ch. 54, Sec. 13(c), eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 90, Sec. 3, eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 496, Sec. 1, eff. Sept. 1, 1987.

Sec. 172.026. RESTRICTION ON PETITION SIGNER. On signing a petition to be filed under Section 172.021, the signer becomes ineligible to vote in a primary election or participate in a convention of another political party during the voting year in which the primary election is held.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1987, 70th Leg., ch. 54, Sec. 13(c), eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 90, Sec. 3, eff. Sept. 1, 1987.

Sec. 172.027. STATEMENT ON PETITION. The following statement must appear at the top of each page of a petition to be filed under Section 172.021: "I know that the purpose of this petition is to entitle (insert candidate's name) to have his or her name placed on the ballot for the office of (insert office title, including any place number or other distinguishing number) for the (insert political party's name) primary election. I understand that by signing this petition I become ineligible to vote in a primary election or participate in a convention of another party, including a party not holding a primary election, during the voting year in which this primary election is held."

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1987, 70th Leg., ch. 54, Sec. 13(c), eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 90, Sec. 3, eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 864, Sec. 128, eff. Sept. 1, 1997.

Sec. 172.028. STATE CHAIR'S CERTIFICATION OF NAMES FOR PLACEMENT ON GENERAL PRIMARY BALLOT. (a) Except as provided by Subsection (c), the state chair shall certify in writing for placement on the general primary election ballot the name of each candidate who files with the chair an application that complies with Section 172.021(b).(b) Not later than the 57th day before general primary election day, the state chair shall deliver the certification to the county chair in each county in which the candidate's name is to appear on the ballot.(c) A candidate's name may not be certified:(1) if, before delivering the certification, the state chair learns that the name is to be omitted from the ballot under Section 172.057; or(2) for an office for which the candidate's application is invalid under Section 141.033.(d) A copy of each certification shall be made available on request, without charge, to each newspaper published in this state and to each licensed radio and television station in this state.

Acts 1985, 69th Leg., ch. 211, Sec. 1. eff. Jan. 1, 1986. Amended by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 11, eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 864, Sec. 129, eff. Sept. 1, 1997.

Sec. 172.029. LIST OF CANDIDATES. (a) For each general primary election, the state chair and each county chair shall prepare a list containing:(1) the name of each candidate who files an application for a place on the ballot with the chair, as the name is to appear on the ballot;(2) the candidate's address as shown on the application; and(3) the date on which the candidate filed the application.(b) The candidates' names must be grouped on the list according to office.(c) Not later than the 10th day after the date of the regular filing deadline for candidates' applications, the state chair shall deliver the chair's list to the secretary of state, and each county chair shall deliver a copy of the chair's list to the county clerk, the state chair, and the secretary of state.(d) A candidate's name must be omitted from the list if, before delivery of the list, the candidate withdraws, dies, or is declared ineligible, or if the candidate's application is determined not to comply with the applicable requirements.(e) The secretary of state and each county clerk shall retain each list received until the day after general primary election day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 130, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 360, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. WITHDRAWAL, DEATH, AND INELIGIBILITY OF CANDIDATESec. 172.051. WITHDRAWAL, DEATH, OR INELIGIBILITY GENERALLY. With respect to withdrawal, death, or ineligibility of a candidate in a primary election, this subchapter supersedes Subchapter A, Chapter 145, to the extent of any conflict.

Acts 1985, 69th Leg., Ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 172.052. WITHDRAWAL FROM GENERAL PRIMARY. (a) A candidate for nomination may not withdraw from the general primary election after the 62nd day before general primary election day.(b) A withdrawal request for the general primary must be filed with the authority with whom the withdrawing candidate's application for a place on the ballot is required to be filed.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 12, eff. Sept. 1, 1987.

Sec. 172.053. ADMINISTRATIVE DECLARATION OF INELIGIBILITY AFTER POLLS CLOSE. Except for a judicial action in which a candidate's eligibility is in issue, after the polls close on primary election day and before the final canvass for the office sought by the candidate is completed, a candidate for nomination may be declared ineligible only by the presiding officer of the primary's final canvassing authority for that office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 172.054. EXTENDED FILING DEADLINE. (a) The deadline for filing an application for a place on the general primary election ballot is extended as provided by this section if a candidate who has made an application that complies with the applicable requirements:(1) dies on or after the fifth day before the date of the regular filing deadline and on or before the 62nd day before general primary election day;(2) holds the office for which the application was made and withdraws or is declared ineligible on or after the date of the regular filing deadline and on or before the 62nd day before general primary election day; or(3) withdraws or is declared ineligible during the period prescribed by Subdivision (2), and at the time of the withdrawal or declaration of ineligibility no other candidate has made an application that complies with the applicable requirements for the office sought by the withdrawn or ineligible candidate.(b) An application for an office sought by a withdrawn, deceased, or ineligible candidate must be filed not later than 6 p.m. of the 60th day before general primary election day. An application filed by mail with the state chair is not timely if received later than 5 p.m. of the 60th day before general primary election day.(c) An extension of the filing deadline under this section applies only to the primary election of the political party for which the withdrawn, deceased, or ineligible candidate applied for a place on the ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 13, eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 864, Sec. 131, eff. Sept. 1, 1997.

Sec. 172.055. PUBLIC NOTICE OF EXTENDED FILING. (a) If the deadline for filing applications is extended, notice of the extended filing shall be given as provided by this section.(b) The authority with whom the withdrawn, deceased, or ineligible candidate's application was filed shall prepare a notice identifying the candidate and the office for which the filing deadline is extended and stating the extended deadline.(c) Not later than 24 hours after the candidate withdraws or is declared ineligible or after the authority preparing the notice learns of the candidate's death, as applicable, the authority shall deliver a copy of the notice to:(1) at least one daily newspaper published in the county or, if none, at least one weekly newspaper published there, if any, for a notice prepared by the county chair;(2) at least three daily newspapers that regularly maintain a news representative at the State Capitol, for a notice applicable to a statewide office; or(3) at least one daily newspaper published in each county wholly or partly situated in the district or, if none, at least one weekly newspaper published there, if any, for a notice prepared by the state chair for a district office.(d) A county or state chair's failure to perform a duty prescribed by this section is cause for the officer's removal by the executive committee over which the chair presides.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 14, eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 864, Sec. 132, eff. Sept. 1, 1997.

Sec. 172.056. SUPPLEMENTAL LIST OF CANDIDATES. (a) If the deadline for filing applications is extended, a list shall be prepared, as provided by Section 172.029 for a list of candidates who file during the regular filing period, containing the name of each candidate:(1) who files an application that complies with the applicable requirements during the extended filing period; and(2) whose name is not on the list prepared under Section 172.029.(b) The list prepared under this section is subject to the requirements prescribed by Section 172.029 except that the list must be delivered to the secretary of state, county clerk, and state chair, as applicable, not later than the seventh day after the date of the extended deadline.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 133, eff. Sept. 1, 1997.

Sec. 172.057. WITHDRAWN, DECEASED, OR INELIGIBLE CANDIDATE'S NAME OMITTED FROM GENERAL PRIMARY BALLOT. A candidate's name shall be omitted from the general primary election ballot if the candidate withdraws, dies, or is declared ineligible on or before the 62nd day before general primary election day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 15, eff. Sept. 1, 1987.

Sec. 172.058. DECEASED OR INELIGIBLE CANDIDATE'S NAME TO APPEAR ON GENERAL PRIMARY BALLOT. (a) If a candidate who has made an application for a place on the general primary election ballot that complies with the applicable requirements dies or is declared ineligible after the 62nd day before general primary election day, the candidate's name shall be placed on the ballot and the votes cast for the candidate shall be counted and entered on the official election returns in the same manner as for the other candidates.(b) If the deceased or ineligible candidate receives the vote required for nomination, the appropriate executive committee may select the nominee and certify the nominee's name for placement on the general election ballot as provided by Subchapter B, Chapter 145, for filling a vacancy in a nomination.(c) In a race in which a runoff is required, if the deceased or ineligible candidate received the vote that would entitle the candidate to a place on the runoff primary ballot or tied for that number of votes, the candidates in the runoff shall be determined in the regular manner but without regard to the votes received by the deceased or ineligible candidate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 16, eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 54, Sec. 24(a), (b), eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 864, Sec. 134, eff. Sept. 1, 1997.

Sec. 172.059. WITHDRAWAL FROM RUNOFF PRIMARY. (a) A candidate for nomination may not withdraw from the runoff primary election after 5 p.m. of the 10th day after general primary election day.(b) A withdrawal request for the runoff primary must be filed with the state chair, for a statewide or district office, or with the county chair, for a county or precinct office.(c) If a runoff candidate withdraws, the remaining candidate is the nominee and the runoff election for that office is not held.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 135, eff. Sept. 1, 1997.

Sec. 172.060. DECEASED OR INELIGIBLE CANDIDATE'S NAME TO APPEAR ON RUNOFF PRIMARY BALLOT. (a) If a runoff primary candidate dies or is declared ineligible before runoff primary election day, the candidate's name shall be placed on the ballot.(b) If a deceased or ineligible candidate receives the vote required for nomination, the appropriate executive committee may select the nominee and certify the nominee's name for placement on the general election ballot as provided by Subchapter B, Chapter 145, for filling a vacancy in a nomination.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 172.061. CANDIDATE FOR PARTY OFFICE. (a) Except for Sections 172.058(b), 172.059(c), and 172.060(b), this subchapter applies to a candidate for county chair or precinct chair.(b) If a runoff candidate for county chair or precinct chair withdraws, the remaining candidate is considered to be elected and the runoff election for that office is not held.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 136, eff. Sept. 1, 1997.

SUBCHAPTER D. BALLOTSec. 172.081. PRIMARY COMMITTEE. (a) Except as provided by Subsection (b), a primary committee is established in each county having a county executive committee. The primary committee consists of:(1) the county chair; and(2) four other members of the county executive committee, appointed by the county chair subject to the executive committee's approval.(b) The county executive committee by resolution may provide that the primary committee consist of more or fewer than five members or that a primary committee not be established. If a primary committee is not established, the county chair shall perform the duties of the primary committee prescribed by this chapter unless the county executive committee designates another member of the committee for that purpose.(c) The county chair serves as chair of the primary committee.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 137, eff. Sept. 1, 1997.

Sec. 172.082. ORDER OF NAMES ON GENERAL PRIMARY BALLOT: REGULAR DRAWING. (a) The order of the candidates' names on the general primary election ballot for each county shall be determined by a drawing.(b) The county executive committee shall conduct the drawing unless it provides by resolution that the drawing be conducted by the primary committee.(c) The drawing shall be conducted at the county seat not later than the 53rd day before general primary election day.(d) Each candidate affected by a drawing is entitled to be present or have a representative present at the drawing.(e) The county chair shall post notice of the date, hour, and place of the drawing for at least 24 consecutive hours immediately before the drawing begins. The notice shall be posted on the bulletin board used for posting notice of meetings of the commissioners court.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 17, eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 864, Sec. 138, eff. Sept. 1, 1997.

Sec. 172.083. REVIEW AND APPROVAL OF BALLOT BY PRIMARY COMMITTEE. Before having the official ballots for a general primary election printed, the county chair shall submit the format for the official ballot to the primary committee for its review and approval.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 139, eff. Sept. 1, 1997.

Sec. 172.084. ORDER OF NAMES ON RUNOFF PRIMARY BALLOT. (a) Except as provided by this section, the order of the candidates' names on the runoff primary election ballot for each county shall be determined by a drawing conducted in the same manner as the regular drawing for position on the general primary election ballot.(b) The drawing for candidates for county and precinct offices shall be conducted at the place at which the local canvass of the general primary election is conducted, immediately following the canvass.(c) The primary committee shall conduct the drawing for candidates for statewide and district offices at the county seat at a time designated by the county chair.(d) The county chair shall post notice of the date and hour of the drawing for candidates for statewide and district offices:(1) for at least 24 consecutive hours immediately before the drawing begins; and(2) not earlier than the day after the date the state executive committee convenes to canvass the results of the general primary.(e) The notice required by Subsection (d) shall be posted on the bulletin board used for posting notice of meetings of the commissioners court.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 140, eff. Sept. 1, 1997.

Sec. 172.085. NAME OF PARTY ON BALLOT. The name of the political party holding a primary election shall be placed at the top of the primary ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 172.086. PLEDGE ON BALLOT. The following pledge shall be placed on the primary election ballot above the listing of candidates' names: "I am a (insert appropriate political party) and understand that I am ineligible to vote or participate in another political party's primary election or convention during this voting year."

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 172.087. REFERENDUM ORDERED BY STATE EXECUTIVE COMMITTEE. The state executive committee may provide by resolution that a proposal to include a demand for specific legislation or any other matter in the party's platform or resolutions be submitted to a vote by placement on the general primary election ballot. The state executive committee shall prescribe the wording of the proposition submitting a proposal.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 172.088. VOTER PETITION FOR REFERENDUM. (a) Voters by petition may require that a proposal to include a demand for specific legislation or any other matter in a political party's platform or resolutions be submitted to a vote in the party's general primary election by placement on the general primary election ballot.(b) Subject to Subsection (c), a petition under this section must satisfy the requirements prescribed by Section 141.062 for a candidate's petition and must state the proposal that is to be submitted. The petition is otherwise subject to the applicable provisions of Subchapter C, Chapter 141, except as provided by this section.(c) A political party by rule may provide for restricting petition signers on the basis of party alignment or preference.(d) The petition must be filed with the state chair of the political party holding the primary to which the petition applies before the date of the regular filing deadline for candidates' applications for a place on the primary ballot.(e) The minimum number of signatures that must appear on the petition is five percent of the total vote received by all candidates for governor in the party's most recent gubernatorial general primary election.(f) A signer's voter registration is not required to be in any particular territory.(g) The state executive committee shall prescribe the wording of the proposition submitting a proposal.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 141, eff. Sept. 1, 1997.

Sec. 172.089. ORDER OF PARTY OFFICES ON BALLOT. The party offices of county chair and precinct chair shall be listed on the primary election ballot after the public offices with the office of county chair listed first.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 142, eff. Sept. 1, 1997.

Sec. 172.090. SEPARATE BALLOT FOR OFFICE OF PRECINCT CHAIR. (a) In a primary election in which election precincts are consolidated, the county executive committee may provide by resolution, order, or other official action for voting in a consolidated precinct by separate paper ballot for the office of precinct chair.(b) The separate paper ballot for precinct chair must conform to the applicable standards governing regular paper ballots, except that the ballot shall be limited to the office of precinct chair.(c) The secretary of state shall prescribe the form of the ballot for precinct chair consistent with this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 143, eff. Sept. 1, 1997.

SUBCHAPTER E. CONDUCT OF ELECTIONSec. 172.111. CONDUCT OF PRIMARY ELECTION GENERALLY. (a) With respect to the conduct of a primary election, this subchapter supersedes Title 6 to the extent of any conflict.(b) The county executive committee shall supervise the overall conduct of a primary election in each county.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 172.1111. POSTING NOTICE OF PRECINCT CONVENTION REQUIRED. (a) Before the opening of the polls, the presiding judge shall post at each outside door through which a voter may enter the building in which the polling place is located a written notice in bold print of the date, hour, and place for convening the precinct convention.(b) The judge is not required to use an officially prescribed form for the notice.(c) The notice must remain posted continuously through election day.

Added by Acts 1987, 70th Leg., ch. 472, Sec. 44, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 1349, Sec. 61, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1350, Sec. 8, eff. Sept. 1, 1997.

Sec. 172.1112. NOTICE OF ELECTION. (a) The county chair shall post a notice of the election and a notice of consolidated precincts, if applicable, in the manner prescribed by Section 4.003(b) for general and special elections. The notice of the election shall be posted on the bulletin board used for posting notice of meetings of the commissioners court.(b) The requirements prescribed by Section 4.004 for the contents of the notice of a general or special election apply to the notice of election required by Subsection (a).

Added by Acts 1987, 70th Leg., ch. 479, Sec. 4, eff. Sept. 1, 1987. Renumbered from Election Code Sec. 172.1111 by Acts 1989, 71st Leg., ch. 2, Sec. 7.11, eff. Aug. 28, 1989. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 144, eff. Sept. 1, 1997.

Sec. 172.112. WRITE-IN VOTING. Write-in voting in a primary election is not permitted except in the general primary election for the offices of county chair and precinct chair.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 145, eff. Sept. 1, 1997.

Sec. 172.113. UNOFFICIAL TABULATION OF PRECINCT RESULTS. (a) The county chair shall prepare the unofficial tabulation of precinct results.(b) When the general custodian of election records for the primary opens the precinct election records from the various polling places, the custodian shall deliver the precinct returns to the county chair for the purpose of preparing the unofficial tabulation.(c) When the county chair receives precinct returns from the general custodian, the county chair shall enter the appropriate information on the unofficial tabulation and immediately return the precinct returns to the custodian.(d) The county chair shall make the periodic announcements of the current state of the tabulation.(e) On completing the tabulation, the county chair shall deliver it to the general custodian.(f) A person employed to assist in the preparation of the unofficial tabulation is entitled to compensation at the same rate as an election clerk serving in the election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 146, eff. Sept. 1, 1997.

Sec. 172.114. DISPOSITION OF POLL LIST. The general custodian of election records shall preserve the poll lists maintained for a primary election until the end of the voting year in which the primary election is held.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 172.1141. LIST OF REGISTERED VOTERS FOR CONVENTION. At the same time the acceptance of each voter for voting in the general primary election is indicated on the precinct list of registered voters furnished for use in the election, the acceptance of the voter shall also be indicated on the list furnished for use in the party's conventions.

Added by Acts 1987, 70th Leg., ch. 501, Sec. 2, eff. Sept. 1, 1987.

Sec. 172.115. DISPOSITION OF LIST OF REGISTERED VOTERS. (a) Subject to Subsection (b), the voter registrar shall preserve each precinct list of registered voters that is used for a primary election until the end of the voting year in which the primary election is held.(b) The registrar shall return each list that is to be used in a subsequent primary election to the authority responsible for distributing the election supplies not earlier than the fourth day before the date it is needed for the subsequent primary.(c) The presiding judge shall retain and provide at the appropriate time the list of registered voters to be used in the party's conventions.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1987, 70th Leg., ch. 54, Sec. 12(b), eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 501, Sec. 3, eff. Sept. 1, 1987.

Sec. 172.116. LOCAL CANVASS. (a) The county executive committee shall canvass the precinct election returns for the county.(b) The committee shall convene to conduct the local canvass at the county seat on the second Thursday after election day at the hour specified by the county chair.(c) Except as provided by this section, the procedure for conducting the canvass is the same as that prescribed by this code for a local canvass of a general election.(d) The tabulation of results must be a separate document.(e) Not later than the 20th day after the date the local canvass is completed, the county chair shall deliver the committee's tabulation to the general custodian of election records, who shall preserve it for the period for preserving the precinct election records.(f) The local canvass is open to the general public.(g) The official result of the primary election, except for offices canvassed at the state level, is determined from the local canvass of precinct returns.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 18, eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 275, Sec. 1, eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 728, Sec. 66, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 864, Sec. 147, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1315, Sec. 52, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1235, Sec. 15, eff. September 1, 2009.

Sec. 172.117. CERTIFICATION OF NOMINEES FOR COUNTY AND PRECINCT OFFICES FOR PLACEMENT ON GENERAL ELECTION BALLOT. (a) The county chair shall certify in writing for placement on the general election ballot the name and address of each primary candidate who is nominated for a county or precinct office.(b) Not later than the 20th day after the date the local canvass is completed, the county chair shall deliver the certification to the authority responsible for having the official general election ballot prepared.(c) A candidate's name may not be certified if, before delivering the certification, the county chair learns that the name is to be omitted from the ballot under Section 145.035.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 148, eff. Sept. 1, 1997.

Sec. 172.118. NOTICE OF PERSONS ELECTED AS PARTY OFFICERS. (a) Not later than the 20th day after the date the local canvass is completed, the county chair shall deliver written notice to the state chair and to the county clerk of the names of the persons elected as county chair and precinct chairs for the county.(b) The notice must include each party officer's address and each precinct chair's precinct number.(c) The county clerk shall preserve the notice until the county clerk receives notice of the party officers elected at the succeeding primary election.(d) On request of the secretary of state, the state chair shall deliver to the secretary written notice of the names and addresses of the party's county chairs.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 149, eff. Sept. 1, 1997.

Sec. 172.119. COUNTY ELECTION RETURNS. (a) The county chair shall prepare county election returns for the statewide and district offices voted on in a primary election in the same manner as the county returns for a general election are prepared by the county clerk except that separate returns for the offices of governor and lieutenant governor are not prepared.(b) The county chair shall deliver the county returns and retain a copy in the same manner as the county returns for a general election are delivered and retained by the county clerk except that the delivery shall be made to the state chair.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 150, eff. Sept. 1, 1997.

Sec. 172.120. STATE CANVASS. (a) The state executive committee shall canvass the county election returns.(b) The state executive committee shall convene to conduct the state canvass for the general primary election not later than:(1) the second Sunday after general primary election day, for an election in which three or more candidates are seeking election to the same office; or(2) the 22nd day after general primary election day, for an election not described by Subdivision (1).(b-1) Not later than the third Saturday after runoff primary election day, the committee shall convene at the call of the state chair to conduct the state canvass of the runoff primary election.(c) In a primary election year and before general primary election day, the state executive committee by written resolution shall determine the place for conducting the state canvass.(d) Except as provided by this section, the procedure for conducting the canvass is the same as that prescribed by this code for a canvass by the governor.(e) A separate tabulation of results for the offices of governor and lieutenant governor is not made.(f) Not later than the 20th day after the date the state canvass is completed, the state chair shall deliver the committee's tabulation to the secretary of state, who shall preserve it for the period for preserving the precinct election records.(g) The state canvass is open to the general public.(h) The official result of the primary election for offices canvassed by the state executive committee is determined from its canvass of the county returns.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1986, 69th Leg., 3rd C.S. ch. 14, Sec. 19, eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 54, Sec. 21(a), (b), eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 163, Sec. 3, eff. Sept. 1, 1989; Acts 1997, 75th Leg., ch. 864, Sec. 151, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1235, Sec. 16, eff. September 1, 2009.

Sec. 172.121. CERTIFICATION OF CANDIDATES FOR STATEWIDE AND DISTRICT OFFICES FOR PLACEMENT ON RUNOFF BALLOT. (a) The state chair shall certify in writing for placement on the runoff primary election ballot the name of each general primary candidate for a statewide or district office who is to be a candidate in the runoff.(b) The state chair shall deliver the certification to the county chair in each affected county as soon as practicable after the state canvass of the general primary election is completed.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 152, eff. Sept. 1, 1997.

Sec. 172.122. CERTIFICATION OF NOMINEES FOR STATEWIDE AND DISTRICT OFFICES TO SECRETARY OF STATE. (a) The state chair shall certify in writing as the party's nominee the name and address of each primary candidate who is nominated for a statewide or district office.(b) Not later than the 20th day after the date the state canvass is completed, the state chair shall deliver the certification to the secretary of state.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 153, eff. Sept. 1, 1997.

Sec. 172.123. ENTERING PRIMARY RESULTS IN ELECTION REGISTER. (a) The county clerk shall enter the precinct results for the primary election in the election register maintained for the commissioners court.(b) The secretary of state shall enter the primary election results for statewide and district offices in the election register maintained for the governor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1989, 71st Leg., ch. 163, Sec. 4, eff. Sept. 1, 1989.

Sec. 172.124. REPORTING PRECINCT RESULTS TO SECRETARY OF STATE. (a) For each primary election, the county chair shall prepare a report of the number of votes, including early voting votes, received in each county election precinct by each candidate for a statewide office or the office of United States representative, state senator, or state representative, as provided by Section 67.017 for the report of precinct results for a general election.(b) The county chair shall deliver the report to the secretary of state not later than the 30th day after primary election day.(c) Except as otherwise provided by this section, the report is subject to the requirements prescribed by Section 67.017 for the report prepared for a general election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended by Acts 1987, 70th Leg., ch. 54, Sec. 2(d), eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 114, Sec. 13, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 203, Sec. 2.64; Acts 1991, 72nd Leg., ch. 554, Sec. 35, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 864, Sec. 154, eff. Sept. 1, 1997.

Sec. 172.125. ADDITIONAL PROCEDURE FOR ACCEPTING VOTERS IN RUNOFF. (a) For a runoff primary election, the voter registrar shall enter on the list of registered voters a notation beside each voter's name indicating the preceding party primary for which the voter was accepted for voting, if any.(b) An election officer at a runoff primary election polling place shall determine whether the name of a voter offering to vote is noted on the list as having been accepted for voting in another party's primary. If the voter's name is so noted, the voter may not be accepted for voting at the runoff unless the voter executes an affidavit stating that the voter did not vote in the primary or participate in a convention of another party during the same voting year.

Added by Acts 1993, 73rd Leg., ch. 728, Sec. 67, eff. Sept. 1, 1993.

Sec. 172.126. JOINT PRIMARIES AUTHORIZED. (a) The primary elections in a county may be conducted jointly at the regular polling places designated for the general election for state and county officers. The county clerk shall supervise the overall conduct of the joint primary elections. This section applies to the conduct of joint primary elections notwithstanding and in addition to other applicable provisions of this code. The decision to conduct a joint general primary election or runoff primary election, as applicable, must be made by majority vote of the full membership of the commissioners court and with the unanimous approval of the county clerk and the county chair of each political party required to nominate candidates by primary election.(b) The county clerk shall determine whether to consolidate election precincts under Section 42.009 and shall designate the location of the polling place in a consolidated precinct. To the extent possible, a polling place shall be designated that will accommodate the precinct conventions of each political party. If a polling place, whether for a regular or consolidated precinct, is not suitable for more than one precinct convention, the polling place may be used by the party whose candidate for governor received the most votes in the county in the most recent gubernatorial general election.(c) One set of election officers shall conduct the primary elections at each polling place. Not later than the second Monday in December preceding the primary elections, each county chair shall deliver to the county clerk a list of the names of the election judges and clerks for that party. The presiding judge of each party, or alternate judge if applicable, serves as a co-judge for the precinct. If an eligible presiding co-judge and alternate co-judge cannot be found to serve for a particular party in a precinct, a joint primary may not be conducted in that precinct, and that precinct must be consolidated with another precinct that has an eligible presiding co-judge and alternate co-judge to serve for each party. The county clerk shall appoint the election clerks in accordance with rules prescribed by the secretary of state. The secretary of state shall prescribe the maximum number of clerks that may be appointed for each precinct. The early voting ballot board and any central counting station shall also be composed of and administered by one set of election officers that provides representation for each party, and the secretary of state by rule shall prescribe procedures consistent with this subsection for the appointment of those officers.(d) Each co-judge has the law enforcement duties and powers provided under Section 32.075. Each co-judge has the exclusive authority to conduct challenges on the eligibility of voters, tabulate the votes, and deliver the election returns in the primary of the party with which that judge is affiliated or aligned.(e) A written certification of the candidates' names that are to appear on the primary ballot shall be delivered to the county clerk in accordance with rules prescribed by the secretary of state.(f) The county clerk shall determine the ballot format and voting system for each election precinct and shall procure the election equipment and supplies.(g) A separate set of ballot boxes or other suitable containers approved by the secretary of state shall be used for each party's primary, except that one set of ballot boxes or other containers may be used in a joint primary using an electronic voting system in which the ballots are deposited by the voters directly into a unit of automatic tabulating equipment. The lists of registered voters and the voters' registration certificates shall be marked and stamped to show the appropriate party affiliation for each voter. A separate list of registered voters shall be used for each party's primary. The secretary of state by rule shall prescribe requirements to ensure that one party's ballot is readily distinguished from another's, which may include the use of different colors of ink.(h) Separate election returns shall be prepared for each party's primary and shall be canvassed as provided by this code.(i) The secretary of state by rule shall prescribe the procedures necessary to implement this section to ensure the orderly and proper administration of joint primary elections.

Added by Acts 1997, 75th Leg., ch. 1349, Sec. 62, eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 1316, Sec. 37, eff. Sept. 1, 2003.

Sec. 172.127. CONTENT OF SIGN USED TO IDENTIFY POLLING PLACE LOCATION. (a) This section applies only to a polling place used to hold an election for more than one political party.(b) A sign used to indicate the location of a polling place for a primary election or a primary runoff election must either:(1) not contain the name of, or symbol representing, any political party that is holding an election at the polling place; or(2) contain each name of, or each symbol representing, a political party that is holding an election at the polling place.

Added by Acts 2009, 81st Leg., R.S., Ch. 606, Sec. 2, eff. September 1, 2009.



CHAPTER 173. PRIMARY ELECTION FINANCING

ELECTION CODE

TITLE 10. POLITICAL PARTIES

SUBTITLE B. PARTIES NOMINATING BY PRIMARY ELECTION

CHAPTER 173. PRIMARY ELECTION FINANCING

SUBCHAPTER A. PRIMARY ELECTION EXPENSES GENERALLY

Sec. 173.001. STATE FUNDS FOR PRIMARY AUTHORIZED. (a) Subject

to legislative appropriation, state funds may be spent as

provided by this chapter to pay expenses incurred by a political

party in connection with a primary election.

(b) Expenses incurred in connection with a convention of a

political party or other party activity that is not necessary for

the holding of a primary election may not be paid with state

funds.

(c) The secretary of state may spend state funds appropriated

for primary finance to pay salaries and other necessary expenses

in connection with the administration of primary elections.

(d) If the amount of the funds appropriated for the financing of

primary elections is insufficient to satisfy the requests for

those funds made under this code, the secretary of state may

distribute the amount of the appropriation on a pro rata basis.

Each party executive committee is entitled to a proportionate

share of that amount according to that committee's percentage of

the total amount requested.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 12(c), eff. Sept. 1, 1987.

Sec. 173.002. STATE NOT LIABLE FOR PRIMARY EXPENSES. The state

is not liable for the failure of a political party to pay

expenses the party incurs in holding a primary election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 173.003. EXPENSES INCURRED BY COUNTY. Except as otherwise

provided by law, the county shall pay all the expenses incurred

in connection with early voting in a primary election, except

expenses relating to the printing of early voting ballots, and

any other expenses incurred by a county authority in connection

with a primary election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 45, eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 203, Sec. 2.65; Acts 1991, 72nd Leg.,

ch. 554, Sec. 36, eff. Sept. 1, 1991.

Sec. 173.004. STATE COMPENSATION OF COUNTY CHAIR AND SECRETARY

OF COUNTY EXECUTIVE COMMITTEE. (a) The total amount paid with

state funds in a particular primary election year for the

combined compensation of a county chair and the secretary, if

any, of the county executive committee presided over by the chair

may not be:

(1) less than $300; or

(2) more than the lesser of

(A) $8,000; or

(B) five percent of the total expenses incurred by the political

party in holding primary elections in the county that year,

exclusive of the combined annual compensation of the county chair

and secretary.

(b) The status of a county executive committee's secretary as a

committee member does not affect the applicability of this

section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 155, eff. Sept. 1, 1997.

Sec. 173.005. STATE COMPENSATION FOR TRAINING ELECTION JUDGES.

The maximum hourly rate payable with state funds in a particular

primary election year to election judges serving in a primary

election for attending training programs is the same as the

maximum rate prescribed by this code for compensation for

attending a training program for election judges appointed to

serve in elections ordered by the governor or a county authority.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2003, 78th Leg., ch. 1316, Sec. 38, 44, eff. Sept. 1,

2003.

Sec. 173.006. AUTHORITY TO REDUCE PRIMARY COSTS. The secretary

of state may adopt rules consistent with this code that reduce

the cost of primary elections or facilitate the holding of

primary elections within the amount appropriated by the

legislature for that purpose.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 173.007. LIMITING STATE COMPENSATION FOR POLLING PLACES.

(a) The secretary of state may limit the number of primary

election polling places for which operating expenses are payable

with state funds.

(b) Rules adopted under this section must provide for state

compensation for a sufficient number of polling places in each

county to adequately serve its voters, taking into account the

area, geographic features, estimated voter turnout, and other

relevant factors, but in no case may state compensation be

limited to fewer than one polling place for each commissioners

precinct.

(c) Rules adopted under this section do not limit a political

party's authority under this code to consolidate election

precincts for a primary election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 173.008. LIMITING STATE COMPENSATION FOR ELECTION

PERSONNEL. (a) The secretary of state may limit the number of

election clerks in a primary election whose service is payable

with state funds.

(b) The secretary of state may limit the total state

compensation payable to persons employed to assist a county chair

in connection with a primary election.

(c) Rules adopted under this section must provide for state

compensation for sufficient personnel to properly hold the

primary, taking into account the number of registered voters,

number of votes cast in previous primary elections, method of

voting, and other relevant factors, but in no case may state

compensation be limited to fewer than two clerks for each

election precinct.

(d) State funds may be paid in excess of the limits prescribed

under this section if the secretary of state determines good

cause exists for the additional state compensation.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 156, eff. Sept. 1, 1997.

Sec. 173.009. DEADLINE FOR ADOPTING RULES. A rule adopted by

the secretary of state under this subchapter does not apply to a

primary election held less than 45 days after the date the rule

is adopted.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 173.010. FURNISHING RULES. During November preceding each

primary election year, the secretary of state shall deliver to

the state chair and each county chair of each political party

holding a primary election a current set of the rules adopted

under this subchapter. If a rule or amendment of a rule is

adopted after delivery of the set, the secretary shall deliver a

copy of the rule or amendment not later than the 10th day after

the date of its adoption.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 20, eff. Sept. 1,

1987; Acts 1997, 75th Leg., ch. 864, Sec. 157, eff. Sept. 1,

1997.

Sec. 173.011. FINANCING OF JOINT PRIMARY ELECTIONS GENERALLY.

(a) This section applies to the financing of joint primary

elections notwithstanding and in addition to other applicable

provisions of this code.

(b) Any surplus remaining in a county primary fund shall be

remitted to the secretary of state immediately after the final

payment from the fund of the necessary expenses for holding the

primary elections for that year, but not later than July 1

following the applicable primary election. The surplus in the

primary fund shall be remitted regardless of whether state funds

were requested by the chair.

(c) The secretary of state shall adopt rules, consistent with

this chapter to the extent practicable, that are necessary for

the fair and efficient financing of joint primary elections.

Added by Acts 1997, 75th Leg., ch. 1349, Sec. 63, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1316, Sec. 39, eff.

Sept. 1, 2003.

SUBCHAPTER B. PRIMARY FUND

Sec. 173.031. COUNTY PRIMARY FUND. (a) A county primary fund

is created for each county executive committee of a political

party holding a primary election.

(b) The county primary fund consists of:

(1) the filing fees required to be deposited in the fund under

Subchapter C;

(2) the state funds paid to the county chair under Subchapter D;

(3) the contributions to the county executive committee for the

purpose of defraying primary election expenses; and

(4) the income earned by the fund.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 158, eff. Sept. 1, 1997.

Sec. 173.032. STATE PRIMARY FUND. (a) A state primary fund is

created for the state executive committee of each political party

holding a primary election.

(b) The state primary fund consists of:

(1) the filing fees required to be deposited in the fund under

Subchapter C;

(2) the state funds paid to the state chair under Subchapter D;

(3) the contributions to the state executive committee for the

purpose of defraying primary election expenses; and

(4) the income earned by the fund.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 159, eff. Sept. 1, 1997.

Sec. 173.033. USE OF PRIMARY FUND. (a) The county primary fund

shall be used to pay expenses incurred by the county chair or

county executive committee in connection with a primary election.

(b) The state primary fund shall be used to pay expenses

incurred by the state chair or state executive committee in

connection with a primary election.

(c) A primary fund may not be used for any other purpose.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 160, eff. Sept. 1, 1997.

Sec. 173.034. MANAGING PRIMARY FUND. (a) The county executive

committee shall manage the county primary fund.

(b) The state executive committee shall manage the state primary

fund.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 173.035. AUDIT BY SECRETARY OF STATE. (a) The secretary

of state may have a primary fund audited at any time.

(b) The expenses of an audit under this section shall be paid

from funds appropriated for the administration of primary

elections.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Renumbered from Election Code Sec. 173.036 and amended by Acts

1987, 70th Leg., ch. 54, Sec. 12(d), eff. Sept. 1, 1987.

Sec. 173.036. STATE FUNDS FOR AUDIT REQUESTED BY PARTY. (a)

The secretary of state may approve an expenditure of state funds

for an audit of the state primary fund on request of the state

chair or a county primary fund on request of a county chair.

(b) On receipt of written certification of the amount approved

by the secretary of state for an audit, the comptroller of public

accounts shall issue a warrant for that amount payable to the

state or county chair making the request.

(c) An audit conducted with state funds approved under this

section is subject to the conditions imposed by the secretary of

state.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Renumbered from Election Code Sec. 173.037 and amended by Acts

1987, 70th Leg., ch. 54, Sec. 12(d), eff. Sept. 1, 1987. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 161, eff. Sept. 1, 1997.

SUBCHAPTER C. DISPOSITION OF FILING FEES

Sec. 173.061. FEE PAID TO COUNTY CHAIR. The county chair shall

deposit in the county primary fund each filing fee accompanying

an application for a place on the ballot filed with the county

chair.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 162, eff. Sept. 1, 1997.

Sec. 173.062. FEE PAID TO STATE CHAIR ALLOCATED AMONG COUNTY

COMMITTEES. (a) The state chair shall allocate the filing fee

for a district office accompanying an application for a place on

the ballot filed with the state chair during the regular filing

period among the county executive committees serving the counties

comprising the district.

(b) Each committee's allocation is equal to the quotient

obtained by dividing the amount of the filing fee by the number

of counties wholly or partly in the district.

(c) The state chair shall deliver each committee's allocation to

the county chair not later than the 10th day after the date of

the regular filing deadline.

(d) On receipt of the allocation, the county chair shall deposit

it in the county primary fund.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 163, eff. Sept. 1, 1997.

Sec. 173.063. FEE RETAINED BY STATE CHAIR. The state chair

shall deposit in the state primary fund each filing fee

accompanying an application for a place on the ballot filed with

the state chair:

(1) for a statewide office; or

(2) for a district office if the application is filed after the

regular filing deadline.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 164, eff. Sept. 1, 1997.

Sec. 173.064. REPORT OF FEES BY STATE CHAIR. (a) The state

chair shall prepare a report of the filing fees accompanying

applications for a place on the ballot filed with the state chair

during the regular filing period.

(b) The report must include, for each office for which an

application is filed, the total number of applications and the

total amount of filing fees paid.

(c) The state chair shall deliver the report to the secretary of

state not later than the 10th day after the date of the regular

filing deadline.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 165, eff. Sept. 1, 1997.

SUBCHAPTER D. STATE FINANCING

Sec. 173.081. STATEMENT OF ESTIMATED PRIMARY EXPENSES. (a)

Regardless of whether state funds are requested for paying

primary expenses, a written statement of estimated expenses to be

incurred in connection with a primary election shall be submitted

to the secretary of state by:

(1) the county chair, for expenses of the county chair or county

executive committee; or

(2) the state chair, for expenses of the state chair or state

executive committee.

(b) The statement must:

(1) contain an itemized estimate, prepared by the authority

submitting the statement, of the primary expenses to be incurred

and a statement by the authority of whether state funds are

requested; and

(2) be sworn to by the authority submitting the statement.

(c) A statement for a general primary election must also:

(1) state the amount of:

(A) the primary candidates' filing fees required to be deposited

in the county primary fund if the statement is submitted by a

county chair, or in the state primary fund if the statement is

submitted by the state chair, that have been received by the

authority submitting the statement; and

(B) the contributions to the county executive committee if the

statement is submitted by a county chair, or to the state

executive committee if the statement is submitted by the state

chair, that:

(i) are for the purpose of defraying primary election expenses;

and

(ii) have not been included in a report filed under Section

173.084 for a previous primary election year; and

(2) be submitted not later than the 45th day before general

primary election day.

(d) The information required by Subsection (c)(1) must be

current as of the 10th day after the date of the regular filing

deadline for a candidate's application for a place on the primary

ballot.

(e) A statement for a runoff primary election must be submitted

not later than the 10th day after general primary election day.

(f) A statement submitted by a county chair must also include a

notice of the county election precincts to be consolidated for

the election, if any.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 12(e), eff. Sept. 1, 1987;

Acts 1989, 71st Leg., ch. 114, Sec. 14, eff. Sept. 1, 1989; Acts

1997, 75th Leg., ch. 864, Sec. 166, eff. Sept. 1, 1997.

Sec. 173.082. REVIEW OF STATEMENT; APPROVAL; NOTICE. (a) On

receipt of a statement of estimated primary election expenses,

the secretary of state shall review the statement to determine

which items of estimated expense and the amounts of those items

to approve.

(b) The secretary of state shall approve an item of estimated

expense if the secretary determines that it is reasonably

necessary for the proper holding of the primary election. If the

secretary determines that the entire estimated amount of the item

is not reasonably necessary, the secretary shall approve the item

in the reduced amount that the secretary determines is

appropriate.

(c) The secretary of state shall promptly notify the authority

submitting the statement of each item of estimated expense not

approved or approved in a reduced amount.

(d) An item or part of an item of estimated primary election

expense that is not approved by the secretary of state may not be

paid with primary funds.

(e) Expenses incurred in connection with an application for a

place on the ballot for the office of precinct chair filed before

the 30th day before the date of the regular filing deadline may

not be paid with state funds.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 12(e), eff. Sept. 1, 1987;

Acts 1997, 75th Leg., ch. 864, Sec. 167, eff. Sept. 1, 1997.

Sec. 173.083. STATE PAYMENT OF ESTIMATED PRIMARY EXPENSES. (a)

The amount of estimated primary election expenses payable with

state funds under this section is equal to:

(1) for a general primary election, the difference obtained by

subtracting the sum of the filing fees and contributions reported

in the statement of estimated primary election expenses from the

total amount of estimated general primary expenses approved by

the secretary of state under Section 173.082; and

(2) for a runoff primary election, the total amount of estimated

runoff primary expenses approved by the secretary.

(b) State payment of the estimated primary election expenses

shall be made in installments as follows:

(1) the initial installment for the expenses of a general

primary is equal to three-fourths, or three-fifths if the

secretary of state determines that figure to be more efficient,

of the amount of estimated general primary expenses payable with

state funds;

(2) the initial installment for the expenses of a runoff primary

is equal to three-fourths, or three-fifths if the secretary of

state determines that figure to be more efficient, of the amount

of estimated runoff primary expenses payable with state funds;

and

(3) the final installment is equal to the difference obtained by

subtracting the total of the installments paid under Subdivisions

(1) and (2) from the total of the actual general and runoff

primary election expenses payable with state funds.

(c) After determining the amount of estimated primary expenses

to approve under Section 173.082 for a general or runoff primary,

the secretary of state shall calculate the amount of the

installment payable under Subsection (b)(1) or (2), as

applicable. The secretary shall then prepare and deliver to the

comptroller of public accounts a certified statement indicating

the amount of the installment, the total amount of estimated

general or runoff primary expenses payable with state funds, and

the name of the county or state chair who submitted the statement

of estimated primary election expenses.

(d) The final installment may not be paid until a report is

filed in compliance with Section 173.084 and, in the case of a

county chair, a report is also filed in compliance with Section

172.124. On the filing of the report, the secretary of state

shall calculate the amount of the final installment and prepare

and deliver to the comptroller of public accounts a certified

statement indicating that amount and the appropriate county or

state chair's name.

(e) On receipt of a certified statement under Subsection (c) or

(d), the comptroller of public accounts shall issue a warrant in

the certified amount of the installment payable to the county or

state chair identified by the statement.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 12(f), eff. Sept. 1, 1987;

Acts 1989, 71st Leg., ch. 114, Sec. 15, eff. Sept. 1, 1989; Acts

1997, 75th Leg., ch. 864, Sec. 168, eff. Sept. 1, 1997.

Sec. 173.0831. STATE PAYMENT OF START-UP PRIMARY FUNDS. (a)

Not later than the 30th day before the beginning date of the

regular filing period for public offices in the general primary

election, a county chair may submit to the secretary of state a

written statement of estimated primary election expenses.

(b) Not later than the 10th day after the date the statement is

received, the secretary of state shall have disbursed to the

county chair start-up funds in an amount equal to 10 percent of

the amount approved for and expended by the county chair and

executive committee in the preceding general primary election.

Added by Acts 1993, 73rd Leg., ch. 728, Sec. 68, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 169, eff.

Sept. 1, 1997.

Sec. 173.084. EXPENSE REPORT BY PARTY. (a) Regardless of

whether state funds are requested for paying primary expenses,

each county chair and state chair shall prepare a report that

includes:

(1) an itemized list of the actual expenses incurred in

connection with the general and runoff primaries by the authority

preparing the report and by the executive committee over which

the authority presides;

(2) the amount of the primary candidates' filing fees required

to be deposited in the county primary fund if the report is by a

county chair, or in the state primary fund if the report is by

the state chair;

(3) the amount of filing fees that have been refunded;

(4) the amount of the contributions to the executive committee

over which the authority preparing the report presides that:

(A) are for the purpose of defraying primary election expenses;

and

(B) have not been included in a report filed under this section

for a previous primary election year; and

(5) the balance in the county primary fund if the report is by a

county chair, or in the state primary fund if the report is by

the state chair, that remains after deducting the primary

election expenses actually incurred and the refunded filing fees.

(b) The authority preparing the report shall file it with the

secretary of state not later than the 30th day after runoff

primary election day or not later than the 30th day after general

primary election day if no runoff primary is held in the county,

in the case of the county chair's report, or if no runoff primary

is held for a statewide or district office, in the case of the

state chair's report. The secretary for good cause may extend the

filing deadline.

(c) The report must be sworn to by the authority preparing it.

(d) Any compensation claimed under Section 173.004 may be

forfeited on the failure of a county chair to file a timely

report.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 12(g), eff. Sept. 1, 1987;

Acts 1993, 73rd Leg., ch. 728, Sec. 69, eff. Sept. 1, 1993; Acts

1997, 75th Leg., ch. 864, Sec. 170, eff. Sept. 1, 1997.

Sec. 173.085. STATE PAYMENT OF EXCESS PRIMARY EXPENSES. (a) If

the actual expenditure for an item of primary election expense

exceeds the amount estimated for the item in the statement of

estimated primary election expenses, the excess expense is

payable with state funds as provided by this section.

(b) To obtain state compensation for an excess expense, the

county chair or state chair, as applicable, must include in the

report required by Section 173.084:

(1) an identification of the item for which the excess expense

was incurred;

(2) the amount of the excess; and

(3) an explanation of the reason for exceeding the estimate.

(c) The secretary of state shall approve the payment of the

excess expense with state funds if the secretary determines that

payment is justified by good cause. If the secretary determines

that payment of the entire excess expense is not justified by

good cause, the secretary shall approve the excess expense in the

reduced amount that the secretary determines is appropriate.

(d) The secretary of state shall promptly notify the authority

filing the report of each item of excess expense not approved or

approved in a reduced amount.

(e) An item of excess primary election expense that is not

approved by the secretary of state, or that part of an item that

is not approved, may not be paid with state funds.

(f) If the secretary of state approves an excess expense, the

secretary shall include the approved amount in the certified

statement prepared under Section 173.083(d).

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 12(h), eff. Sept. 1, 1987;

Acts 1997, 75th Leg., ch. 864, Sec. 171, eff. Sept. 1, 1997.

Sec. 173.0851. DISPOSITION OF SURPLUS IN PRIMARY FUND. (a) Any

surplus remaining in a primary fund shall be remitted to the

secretary of state immediately after the final payment from the

fund of the necessary expenses for holding the primary elections

for that year, but not later than July 1 following the applicable

primary election. The surplus in a primary fund shall be remitted

regardless of whether state funds were requested by the chair.

(b) Any surplus primary funds received by the secretary of state

under this section shall be deposited in the state treasury and

may be used only for the financing of primary elections.

Added by Acts 1987, 70th Leg., ch. 54, Sec. 12(i), eff. Sept. 1,

1987. Amended by Acts 1987, 70th Leg., ch. 472, Sec. 46, eff.

Sept. 1, 1987; Acts 1997, 75th Leg., ch. 864, Sec. 172, eff.

Sept. 1, 1997.

Sec. 173.086. CHALLENGE OF DISBURSEMENT OF STATE FUNDS. (a)

The authority who submitted a statement of estimated primary

election expenses under this subchapter may challenge in a

district court in Travis County the amount of state funds

approved by the secretary of state for disbursement.

(b) A petition stating the ground of the challenge must be filed

with the court not later than the 20th day after the earlier of:

(1) the date of receipt of the secretary of state's notice of

disapproval or approval in a reduced amount of a primary election

expense involved in the challenge; or

(2) the date of receipt of the comptroller's warrant for payment

of a primary election expense involved in the challenge.

(c) If the court determines the challenged amount is less than

the amount to which the petitioner is entitled by law, the court

shall order payment in the proper amount.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 12(j), eff. Sept. 1, 1987.

Sec. 173.087. LIABILITY OF COUNTY CHAIR AND COUNTY EXECUTIVE

COMMITTEE. The county executive committee is not liable for the

debts incurred by the committee or the county chair in connection

with a primary election that are unpaid because the legislative

appropriation is insufficient. The county chair or any other

member of the county executive committee is not personally liable

for those debts.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 173, eff. Sept. 1, 1997.

Sec. 173.088. AVAILABILITY OF GUIDELINES. The secretary of

state shall make available to each county and state chair, for

use in preparing statements and reports under this chapter, any

guidelines the secretary prescribes for determining the necessity

of primary election expenses.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 12(k), eff. Sept. 1, 1987;

Acts 1997, 75th Leg., ch. 864, Sec. 174, eff. Sept. 1, 1997.



CHAPTER 174. CONVENTIONS

ELECTION CODE

TITLE 10. POLITICAL PARTIES

SUBTITLE B. PARTIES NOMINATING BY PRIMARY ELECTION

CHAPTER 174. CONVENTIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 174.001. APPLICABILITY OF CHAPTER. This chapter applies to

a political party holding a primary election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 174.002. MEDIA ACCESS. Representatives of the broadcast

and print news media are entitled to attend a convention held

under this chapter for the purpose of reporting its proceedings.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 174.003. DELEGATE TO BE QUALIFIED VOTER. In addition to

the requirement of party affiliation, to be eligible to serve as

a delegate to a county, senatorial district, or state convention

held under this chapter, a person must be a qualified voter of

the territory that the person is selected to represent or a

resident of that territory who is eligible to vote a limited

ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 175, eff. Sept. 1, 1997.

Sec. 174.004. ELIGIBILITY REQUIREMENTS EXCLUSIVE. A political

party may not impose eligibility requirements in addition to

those prescribed by this title for serving as a delegate to a

county, senatorial district, or state convention held under this

code.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER B. PRECINCT CONVENTIONS

Sec. 174.021. SELECTION OF DELEGATES TO COUNTY AND SENATORIAL

DISTRICT CONVENTIONS. The delegates to a political party's

county and senatorial district conventions held under this

chapter shall be selected in accordance with party rules at

precinct conventions held as provided by this subchapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 174.022. TIME AND PLACE OF CONVENTION. (a) The precinct

conventions shall be held on general primary election day in the

regular county election precincts.

(b) Not later than the date of the regular drawing for position

on the general primary election ballot, the county executive

committee shall set the hour and place for convening each

precinct convention for the precincts served by the committee. If

the county executive committee fails to do so, the county chair

shall set the hour and place.

(c) The hour set for convening the conventions may not be

earlier than 7 p.m. or later than 9 p.m. Notwithstanding the hour

set for convening, the convention may not convene until the last

voter has voted at the precinct polling place.

(d) The place selected for a precinct convention must meet the

same requirements for access by the elderly and persons with

physical disabilities as a polling place under Section 43.034(a).

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 21, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 622, Sec. 2, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 864, Sec. 176, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 62, Sec. 5.14, eff. Sept. 1, 1999; Acts

1999, 76th Leg., ch. 809, Sec. 3, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

567, Sec. 1, eff. September 1, 2009.

Sec. 174.023. NOTICE OF HOUR AND PLACE. (a) The county chair

shall post a notice of the hour and place for convening each

precinct convention on the bulletin board used for posting notice

of meetings of the commissioners court. The notice must remain

posted continuously for the 10 days immediately preceding the

date of the convention.

(b) Not later than the 10th day before the date of the precinct

conventions, the county chair shall deliver to the county clerk

written notice of the hour and place for convening each precinct

convention.

(c) If the county chair fails to post or deliver notice in

accordance with this section, another member of the county

executive committee may post or deliver the notice.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 177, eff. Sept. 1, 1997.

Sec. 174.024. PARTICIPANT TO BE REGISTERED VOTER. In addition

to the requirement of party affiliation, to be eligible to

participate in a precinct convention held under this subchapter,

a person must be a registered voter of the precinct or a precinct

resident who is eligible to vote a limited ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 174.025. ORGANIZING THE CONVENTION. (a) The precinct

chair is the temporary chair of the precinct convention held

under this subchapter.

(b) If the precinct chair is absent, a person who is eligible to

participate in the convention may act as temporary chair.

(c) Before conducting business, the temporary chair shall

prepare a list containing the name and residence address of each

person who is admitted to participate in the convention.

(d) The temporary chair shall call the convention to order.

(e) The convention shall select a convention chair and a

convention secretary. The convention may select any other

officers considered necessary to conduct the convention's

business.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 178, eff. Sept. 1, 1997.

Sec. 174.026. CONVENTION BUSINESS. After the convention is

organized, the convention shall select its delegates to the

county or senatorial district convention and conduct any other

convention business.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 174.027. RECORDS OF CONVENTION. (a) The convention chair

shall prepare, sign, and make a copy of a list of the names and

residence addresses of the delegates and any alternates selected

by the convention.

(b) The convention chair shall sign and make a copy of the list

of precinct convention participants required by Section

174.025(c).

(c) The convention chair shall deliver the originals and copies

of the lists to the county chair not later than the third day

after the date of the precinct convention, except that if

delivered by mail, they shall be deposited in the mail not later

than the second day after the date of the precinct convention.

(d) The county chair shall retain the copies of the lists until

the end of the voting year in which they are received.

(e) If senatorial district conventions will be held in the

county, the county chair shall deliver the originals of the lists

to the temporary chairs of the senatorial district conventions

before the conventions convene.

(f) The original lists are not public information.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 47, eff. Sept. 1, 1987;

Acts 1987, 70th Leg., ch. 499, Sec. 1, eff. Sept. 1, 1987; Acts

1997, 75th Leg., ch. 864, Sec. 179, eff. Sept. 1, 1997.

SUBCHAPTER C. COUNTY AND SENATORIAL DISTRICT CONVENTIONS

Sec. 174.061. SELECTION OF DELEGATES TO STATE CONVENTIONS. The

delegates to a political party's state conventions held under

this code shall be selected in accordance with party rules at

county and senatorial district conventions held as provided by

this subchapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 174.062. TYPE OF CONVENTION HELD. (a) Except as provided

by Subsection (c), a county convention shall be held in a county

if the county is not situated in more than one state senatorial

district.

(b) If a county is situated in more than one state senatorial

district, instead of a county convention a senatorial district

convention shall be held in each part of the county that is

situated in a different senatorial district, unless otherwise

provided by party rule.

(c) If the county executive committee for a political party

determines that no suitable location for the county convention is

available in the county, the county executive committee may apply

to the state executive committee of that political party to issue

an order permitting the county convention to be held at a

location outside the county. An order under this subsection must

be entered in the minutes of the state executive committee not

later than the 30th day before the date the county convention is

to be held.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 366, Sec. 1, eff. Aug. 31, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

76, Sec. 1, eff. September 1, 2009.

Sec. 174.063. TIME AND PLACE OF CONVENTION. (a) The county and

senatorial district conventions shall be held on the third

Saturday after general primary election day. However, if that

date occurs during Passover or on the day following Good Friday,

the conventions shall be held on the next Saturday that does not

occur during Passover or on the day following Good Friday.

(b) The hour and place for the convening of a county convention

shall be set in the same manner as for the precinct conventions

held under this chapter.

(c) The hour and place for the convening of a senatorial

district convention shall be set in the same manner as for the

precinct conventions held under this chapter, except that only

those members of the county executive committee who are the

precinct chairs for the precincts in the territory represented at

the senatorial district convention may participate in setting the

convention's hour and place, and if they fail to do so, the

temporary chair of the senatorial district convention shall set

the hour and place.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 333, Sec. 1, eff. Sept. 1, 1989;

Acts 1995, 74th Leg., ch. 29, Sec. 1, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 864, Sec. 180, eff. Sept. 1, 1997.

Sec. 174.0631. CONSIDERATION FOR USE OF PUBLIC BUILDING FOR

CONVENTION. (a) No charge may be made for the use of a public

building for a precinct, county, or senatorial district

convention except for reimbursement for the actual expenses

resulting from use of the building for the convention.

(b) The reimbursing authority is entitled to an itemized

statement of expenses before making remittance.

(c) A person commits an offense if the person assesses a charge

for the use of a public building for a precinct, county, or

senatorial district convention in violation of Subsection (a). An

offense under this subsection is a Class C misdemeanor.

Added by Acts 1989, 71st Leg., ch. 333, Sec. 2, eff. Sept. 1,

1989.

Sec. 174.064. NOTICE OF HOUR AND PLACE. (a) A notice of the

hour and place for convening each county and senatorial district

convention shall be posted on the bulletin board used for posting

notice of meetings of the commissioners court. The notice must

remain posted continuously for the 10 days immediately preceding

the date of the convention.

(b) Not later than the 10th day before the date of the county

and senatorial district conventions, written notice of the hour

and place for convening each convention shall be delivered to the

county clerk.

(c) The county chair shall post and deliver the notice of a

county convention. The temporary chair of a senatorial district

convention shall post and deliver the notice of the senatorial

district convention.

(d) If the county chair fails to post or deliver notice in

accordance with this section, another member of the county

executive committee may post or deliver the notice. If the

temporary chair of a senatorial district convention fails to post

or deliver notice in accordance with this section, another member

of the county executive committee who may participate in setting

the convention's hour and place may post or deliver the notice.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 181, eff. Sept. 1, 1997.

Sec. 174.065. ORGANIZING THE CONVENTION. (a) The county chair

is the temporary chair of a county convention held under this

subchapter. If a senatorial district is situated in more than one

county, the senatorial district executive committee member from

each county is the temporary chair of the senatorial district

convention held in the territory that the committee member

represents. If a senatorial district is not situated in more than

one county, the chair of the district executive committee is the

temporary chair of the senatorial district convention.

(b) If the person designated as temporary chair by Subsection

(a) is absent, a delegate to the convention may act as temporary

chair.

(c) The temporary chair shall call the convention to order and

deliver the lists of delegates prepared under Section 174.027 to

the convention.

(d) The convention shall select a convention chair and a

convention secretary from among the delegates present. The

convention may select any other officers considered necessary to

conduct the convention's business.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 182, eff. Sept. 1, 1997.

Sec. 174.066. CONVENTION BUSINESS. After the convention is

organized, the convention shall select its delegates to the state

convention and conduct any other convention business.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 174.067. STATE CONVENTION DELEGATES SERVE FOR REMAINDER OF

YEAR. State convention delegates selected under this subchapter

serve as the delegates for all state conventions held during the

remainder of the year in which they are selected.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 174.068. VOTING AT CONVENTION. (a) The delegates selected

by a particular precinct convention who attend the county or

senatorial district convention are entitled to cast a number of

votes equal to as many delegates as that precinct convention was

entitled to select.

(b) A person may not vote a proxy at a county or senatorial

district convention.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 174.069. RECORD OF DELEGATES. (a) The chair of a county

or senatorial district convention shall prepare and sign a list

of the names and residence addresses of the delegates and any

alternate delegates to the state convention selected by the

convention.

(b) The convention chair shall deliver the list to the state

chair not later than the fifth day after the date the convention

adjourns.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 183, eff. Sept. 1, 1997.

SUBCHAPTER D. BIENNIAL STATE CONVENTION

Sec. 174.091. BIENNIAL STATE CONVENTION. Each political party

shall hold a state convention in each even-numbered year as

provided by this subchapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 174.092. TIME AND PLACE OF CONVENTION. (a) The biennial

state convention shall be convened on any day in June.

(b) Not later than the date the state chair delivers to the

county chairs the certification of names for placement on the

general primary election ballot, the state executive committee

shall set the date, hour, and place for convening the state

convention.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 22, eff. Sept. 1,

1987; Acts 1997, 75th Leg., ch. 864, Sec. 184, eff. Sept. 1,

1997.

Sec. 174.093. NOTICE OF TIME AND PLACE. Before the date of the

party's precinct conventions held under this chapter, the state

chair shall deliver written notice of the date, hour, and place

for convening the biennial state convention to the secretary of

state, each county chair, and each temporary chair of a

senatorial district convention.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 185, eff. Sept. 1, 1997.

Sec. 174.094. ORGANIZING THE CONVENTION. (a) The state chair

is the temporary chair of the biennial state convention.

(b) The temporary chair shall call the convention to order.

(c) The temporary chair shall prepare a list of the names and

residence addresses of the delegates and any alternate delegates

to the convention and shall deliver the list to the convention.

(d) The convention shall select a convention chair and a

convention secretary. The convention may select any other

officers considered necessary to conduct the convention's

business.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 186, eff. Sept. 1, 1997.

Sec. 174.095. CONVENTION BUSINESS. After the convention is

organized, the convention shall conduct its business.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 174.096. VOTING AT CONVENTION. (a) The delegates selected

by a particular county or senatorial district convention who

attend the biennial state convention are entitled to cast a

number of votes equal to as many delegates as that county or

senatorial district convention was entitled to select.

(b) A person may not vote a proxy for delegates from more than

one county or senatorial district. A person who votes a proxy for

a delegate from a county may not do so for a delegate from a

senatorial district and vice versa.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 174.097. ATTENDANCE BY PUBLIC OFFICERS. A nominee for or

holder of an office of the state or federal government is

entitled to attend a state convention of the nominee's or

officeholder's party but may not vote in the convention unless

serving as a delegate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 187, eff. Sept. 1, 1997.



CHAPTER 181. PARTY WITH STATE ORGANIZATION

ELECTION CODE

TITLE 10. POLITICAL PARTIES

SUBTITLE C. PARTIES NOMINATING BY CONVENTION

CHAPTER 181. PARTY WITH STATE ORGANIZATION

SUBCHAPTER A. NOMINATING BY CONVENTION GENERALLY

Sec. 181.001. APPLICABILITY OF CHAPTER. This chapter applies to

a political party making nominations by convention except a party

making nominations only for county and precinct offices under

Chapter 182.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 181.002. NOMINATING BY CONVENTION AUTHORIZED. A political

party may make nominations for the general election for state and

county officers by convention, as provided by this chapter, if

the party is authorized by Section 172.002 to make nominations by

primary election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 181.003. NOMINATING BY CONVENTION REQUIRED. A political

party must make nominations for the general election for state

and county officers by convention, as provided by this chapter,

if the party is not required or authorized to nominate by primary

election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 181.004. PARTY ORGANIZATION. (a) A political party making

nominations under this chapter shall:

(1) establish a state executive committee;

(2) establish a county executive committee for each county in

which the party will hold a county convention; and

(3) select a precinct chair for each election precinct in which

the party will hold a precinct convention.

(b) The party shall provide by rule for the selection of a chair

of the state executive committee and each county executive

committee.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 188, eff. Sept. 1, 1997.

Sec. 181.0041. REGISTRATION OF PARTY REQUIRED. A political

party that intends to make nominations under this chapter for the

general election for state and county officers must register with

the secretary of state, in the manner prescribed by the

secretary, not later than January 2 of the election year.

Added by Acts 1993, 73rd Leg., ch. 728, Sec. 70, eff. Sept. 1,

1993.

Sec. 181.005. QUALIFYING FOR PLACEMENT ON BALLOT BY PARTY

REQUIRED TO NOMINATE BY CONVENTION. (a) To be entitled to have

the names of its nominees placed on the general election ballot,

a political party required to make nominations by convention must

file with the secretary of state, not later than the 75th day

after the date of the precinct conventions held under this

chapter, lists of precinct convention participants indicating

that the number of participants equals at least one percent of

the total number of votes received by all candidates for governor

in the most recent gubernatorial general election. The lists must

include each participant's residence address and voter

registration number.

(b) A political party is entitled to have the names of its

nominees placed on the ballot, without qualifying under

Subsection (a), in each subsequent general election following a

general election in which the party had a nominee for a statewide

office who received a number of votes equal to at least five

percent of the total number of votes received by all candidates

for that office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 48, eff. Sept. 1, 1987.

Sec. 181.006. PETITION SUPPLEMENTING PRECINCT CONVENTION LISTS.

(a) If the number of precinct convention participants indicated

on the lists filed under Section 181.005 is fewer than the number

required for the political party to qualify to have the names of

its nominees placed on the ballot, the party may qualify by

filing a petition as provided by this section.

(b) A petition must:

(1) satisfy the requirements prescribed by Section 141.062 for a

candidate's petition;

(2) contain signatures in a number that, when added to the

number of convention participants indicated on the lists, equals

at least one percent of the total number of votes received by all

candidates for governor in the most recent gubernatorial general

election; and

(3) be filed with the secretary of state by the state chair

before the deadline for filing the lists of precinct convention

participants.

(c) Except as provided by this section, the petition is subject

to the applicable provisions of Subchapter C, Chapter 141.

(d) A signer's voter registration is not required to be in any

particular territory.

(e) A copy of a request for the withdrawal of a signature must

be delivered to the state chair at the time the withdrawal

request is filed.

(f) The following statement must appear at the top of each page

of the petition: "I know that the purpose of this petition is to

entitle the _______ Party to have its nominees placed on the

ballot in the general election for state and county officers. I

have not voted in a primary election or participated in a

convention of another party during this voting year, and I

understand that I become ineligible to do so by signing this

petition. I understand that signing more than one petition to

entitle a party to have its nominees placed on the general

election ballot in the same election is prohibited."

(g) A person who has voted in a primary election or participated

in a convention of another party during the voting year in which

the petition is circulated is ineligible to sign the petition,

and the signature of such a person is invalid.

(h) A signature is invalid if the person signed the petition

subsequent to signing a petition to qualify another political

party to have the names of its nominees placed on the ballot for

the same election, whether the other party is circulating the

petition under this chapter or under Chapter 182.

(i) On signing the petition, the person becomes ineligible to

affiliate with another party during the voting year in which the

petition is signed.

(j) The petition may not be circulated until after the date of

the party's precinct conventions held under this chapter. A

signature obtained on or before that date is invalid.

(k) The secretary of state shall post a notice of the receipt of

a petition on the bulletin board used for posting notice of

meetings of state governmental bodies. Any person may challenge

the validity of the petition by filing a written statement of the

challenge with the secretary of state not later than the fifth

day after the date notice is posted. The secretary of state may

verify the petition signatures regardless of whether the petition

is timely challenged.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 189, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1349, Sec. 64, eff. Sept. 1, 1997.

Sec. 181.007. NOTICE OF QUALIFYING PARTIES. (a) The secretary

of state shall deliver to the authority responsible for having

the official general election ballot prepared in each county

written notice of the name of each party required to nominate by

convention that qualifies to have the names of its nominees

placed on the general election ballot.

(b) The notice shall be delivered at the same time as the

secretary of state's certification of nominees for statewide and

district offices for placement on the general election ballot.

(c) The names of the nominees of a party required to nominate by

convention may not be placed on the ballot without the notice.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER B. APPLICATION FOR NOMINATION

Sec. 181.031. APPLICATION REQUIRED. (a) To be entitled to be

considered for nomination by a convention held under this

chapter, a person must make an application for nomination.

(b) An application must comply with the requirements prescribed

by Section 141.031 for an application for a place on the ballot,

with changes appropriate to indicate that the application is for

nomination by a convention instead of for a place on the ballot.

(c) This section does not apply to a nomination for an unexpired

term if the vacancy occurs after the 10th day before the date of

the regular deadline for filing an application for convention

nomination.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 181.032. AUTHORITY WITH WHOM APPLICATION FILED. (a) An

application for nomination by a convention must be filed with:

(1) the state chair, for a statewide or district office; or

(2) the county chair, for a county or precinct office.

(b) Not later than the 10th day after the date of the filing

deadline prescribed by Section 181.033, the authority with whom

an application is filed shall deliver to the secretary of state a

list containing:

(1) each candidate's name;

(2) each candidate's residence address;

(3) the office sought by the candidate; and

(4) the date on which the candidate filed the application.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 190, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

360, Sec. 2, eff. June 19, 2009.

Sec. 181.033. FILING DEADLINE. (a) Except as provided by

Subsection (b), an application for nomination by a convention

must be filed not later than 5 p.m. on January 2 preceding the

convention.

(b) A political party by rule may extend the filing deadline for

applications for nomination for an office for which a candidate

who has made an application withdraws, dies, or is declared

ineligible.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 23, eff. Sept. 1,

1987.

Sec. 181.034. DISPOSITION OF APPLICATIONS. (a) A political

party shall provide by rule for transmitting information

regarding applications for nomination to the chair of the

appropriate convention.

(b) If an application is delivered to a convention, it shall be

returned to the authority with whom it was filed not later than

the 10th day after the date of the convention.

(c) The authority with whom an application is filed shall

preserve each application for two years after the date of the

appropriate convention.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 191, eff. Sept. 1, 1997.

SUBCHAPTER C. CONVENTIONS

Sec. 181.061. CONVENTIONS AT WHICH NOMINATIONS MADE. (a) A

political party nominating by convention must make its

nominations for statewide offices at a state convention held on

the second Saturday in June of the election year. The state

convention consists of delegates selected at the county

conventions held under Subsection (c).

(b) A party nominating by convention must make its nominations

for offices of districts situated in more than one county at

district conventions held on the second Saturday after the second

Tuesday in March. A district convention consists of delegates

selected at the county conventions held under Subsection (c).

(c) A party nominating by convention must make its nominations

for county and precinct offices and for offices of districts not

situated in more than one county at county conventions held on

the first Saturday after the second Tuesday in March. A county

convention consists of delegates selected at precinct conventions

held on the second Tuesday in March in the regular county

election precincts.

(d) A party by rule may limit the delegates making nominations

to those from the territory from which the office sought is

elected.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 24, eff. Sept. 1,

1987.

Sec. 181.062. NUMBER OF DELEGATES SELECTED. A political party

shall provide by rule for the number of delegates to be selected

at the precinct conventions for the county conventions and the

number of delegates to be selected at the county conventions for

the district conventions and the state convention held under this

chapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 181.063. HOUR AND PLACE OF PRECINCT AND COUNTY CONVENTIONS.

The hours and places for convening the county convention and

precinct conventions held under this chapter shall be set as

provided by Section 174.022(b) for setting the hours and places

of precinct conventions of a party holding a primary election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 181.064. NOTICE OF HOUR AND PLACE. Notice of the hour and

place for convening the county convention and precinct

conventions held under this chapter shall be posted and delivered

as provided by Section 174.023 for posting and delivering notice

of the hour and place for convening precinct conventions for a

party holding a primary election, except that notice of a county

convention shall:

(1) be posted for the 10 days immediately preceding the date of

the county convention; and

(2) be delivered to the county clerk not later than the 10th day

before the date of the county convention.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 181.065. PARTICIPANT TO BE REGISTERED VOTER. To be

eligible to participate in a precinct convention held under this

chapter, a person must be a registered voter of the precinct or a

precinct resident who is eligible to vote a limited ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 181.066. ORGANIZING PRECINCT CONVENTION. (a) The precinct

chair is the temporary chair of a precinct convention held under

this chapter.

(b) Before conducting business, the temporary chair shall

prepare a list containing the name and residence address of each

person who is admitted to participate in the convention.

(c) The temporary chair shall call the convention to order.

(d) The convention shall select a convention chair. The

convention may select any other officers considered necessary to

conduct the convention's business.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 192, eff. Sept. 1, 1997.

Sec. 181.067. DELIVERY OF LIST OF PRECINCT CONVENTION

PARTICIPANTS. (a) The chair of a precinct convention shall sign

and make a copy of the list of precinct convention participants

required by Section 181.066(b).

(b) The convention chair shall deliver the original and copy to

the county chair not later than the third day after the date of

the precinct convention, except that if delivered by mail they

shall be deposited in the mail not later than the second day

after the date of the precinct convention.

(c) If the party is required to nominate by convention, the

convention chair shall make an additional copy of the list and

deliver it to the state chair not later than the third day after

the date of the precinct convention.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 193, eff. Sept. 1, 1997.

Sec. 181.068. PARTY'S CERTIFICATION OF NOMINEES. (a) The

presiding officer of each convention held under this chapter

shall certify in writing for placement on the general election

ballot the name and address of each candidate nominated by the

convention.

(b) Not later than the 20th day after the date of the convention

making the nomination, the presiding officer shall deliver the

certification to:

(1) the authority responsible for having the official general

election ballot prepared in the county, for certification of a

county or precinct office; or

(2) the secretary of state, for certification of a statewide or

district office.

(c) A presiding officer may not certify a candidate's name if,

before delivering the certification, the presiding officer learns

that the name is to be omitted from the ballot under Section

145.035.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 182. PARTY WITHOUT STATE ORGANIZATION

ELECTION CODE

TITLE 10. POLITICAL PARTIES

SUBTITLE C. PARTIES NOMINATING BY CONVENTION

CHAPTER 182. PARTY WITHOUT STATE ORGANIZATION

Sec. 182.001. NOMINATING BY CONVENTION AUTHORIZED. A political

party that does not have a state executive committee may make

nominations for county or precinct offices by convention as

provided by this chapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 182.002. PARTY ORGANIZATION. A political party making

nominations under this chapter shall:

(1) establish a county executive committee for each county in

which the party will hold a county convention;

(2) select a chair for each county executive committee; and

(3) select a precinct chair for each election precinct in which

the party will hold a precinct convention.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 194, eff. Sept. 1, 1997.

Sec. 182.003. QUALIFYING FOR PLACEMENT ON BALLOT. To be

entitled to have the names of its nominees placed on the general

election ballot, a political party making nominations under this

chapter must file with the county clerk, not later than the 75th

day after the date of the precinct conventions held under this

chapter, lists of precinct convention participants indicating

that the number of participants equals at least three percent of

the total number of votes received in the county by all

candidates for governor in the most recent gubernatorial general

election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 182.004. PETITION SUPPLEMENTING PRECINCT CONVENTION LISTS.

(a) If the number of precinct convention participants indicated

on the lists filed under Section 182.003 is fewer than the number

required for the political party to qualify to have the names of

its nominees placed on the ballot, the party may qualify by

filing a petition as provided by this section.

(b) A petition must:

(1) satisfy the requirements prescribed by Section 141.062 for a

candidate's petition;

(2) contain signatures in a number that, when added to the

number of convention participants indicated on the lists, equals

at least three percent of the total number of votes received in

the county by all candidates for governor in the most recent

gubernatorial general election; and

(3) be filed with the county clerk by the county chair before

the deadline for filing the lists of precinct convention

participants.

(c) Except as provided by this section, the petition is subject

to the applicable provisions of Subchapter C, Chapter 141.

(d) A signer's voter registration must be in the county in which

the party seeks to be qualified but is not required to be in any

other particular territory.

(e) A copy of a request for the withdrawal of a signature must

be delivered to the county chair when the withdrawal request is

filed.

(f) Sections 181.006(f)-(j) apply to a petition circulated under

this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 195, eff. Sept. 1, 1997.

Sec. 182.0041. APPLICATION FOR NOMINATION. (a) To be entitled

to be considered for nomination by a convention held under this

chapter, a person must make an application for nomination.

(b) Subchapter B, Chapter 181, applies to an application for

nomination under this chapter.

Added by Acts 1987, 70th Leg., ch. 472, Sec. 49, eff. Sept. 1,

1987.

Sec. 182.005. NOMINATIONS MADE BY COUNTY CONVENTION. A

political party must make its nominations under this chapter at a

county convention held on the first Saturday after the second

Tuesday in March of the election year. The convention consists of

delegates selected at precinct conventions held on the second

Tuesday in March in the regular county election precincts.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1986, 69th Leg., 3rd C.S. ch. 14, Sec. 25, eff. Sept. 1,

1987.

Sec. 182.006. ORGANIZING PRECINCT CONVENTION. A precinct

convention held under this chapter shall be organized as provided

by Section 181.066.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 182.007. PARTY'S CERTIFICATION OF NOMINEES. (a) The

county chair shall certify in writing for placement on the

general election ballot the name and address of each of the

political party's nominees.

(b) Not later than the 20th day after the date of the county

convention, the county chair shall deliver the certification to

the authority responsible for having the official general

election ballot prepared in the county.

(c) The county chair may not certify a candidate's name if,

before delivering the certification, the county chair learns that

the name is to be omitted from the ballot under Section 145.035.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 196, eff. Sept. 1, 1997.






TITLE 11. PRESIDENTIAL ELECTIONS

CHAPTER 191. SELECTION OF DELEGATES TO NATIONAL NOMINATING CONVENTION

ELECTION CODE

TITLE 11. PRESIDENTIAL ELECTIONS

CHAPTER 191. SELECTION OF DELEGATES TO NATIONAL NOMINATING

CONVENTION

SUBCHAPTER A. PRESIDENTIAL PRIMARY ELECTION

Sec. 191.001. PARTIES REQUIRED TO HOLD PRESIDENTIAL PRIMARY

ELECTION. To be entitled to have its nominees for president and

vice-president of the United States placed on the general

election ballot in a particular presidential election year, a

political party must hold a presidential primary election in this

state if:

(1) in the presidential election year, the party is required by

this code to nominate its candidates for state and county offices

by primary election;

(2) a presidential primary election is authorized under national

party rules; and

(3) before January 1 of the presidential election year, the

national party has determined that it will hold a national

presidential nominating convention that year.

Added by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 26, eff.

Sept. 1, 1987.

Sec. 191.002. QUALIFYING FOR PLACE ON BALLOT. (a) Candidates

qualify to have their names placed on the presidential primary

election ballot in the manner provided by party rule, subject to

this section.

(b) If party rules provide for the filing of applications or

signature petitions to qualify candidates for a place on the

ballot, the filing deadline may not be later than the regular

filing deadline for candidates in the general primary election. A

signature on a candidate's petition is not valid unless it is

that of a registered voter and is accompanied by the signer's

residence address, including county, and voter registration

number.

(c) A person may not sign petitions supporting more than one

presidential candidate in the same primary, and, if a person does

so, the person's signature is void as to all petitions the person

signs.

Added by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 26, eff.

Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 864, Sec.

197, eff. Sept. 1, 1997.

Sec. 191.003. NOTICE OF CANDIDATES TO SECRETARY OF STATE. The

state chair of each political party holding a presidential

primary election shall certify the name of each presidential

candidate who qualifies for a place on the presidential primary

election ballot and deliver the certification to the secretary of

state not later than the 57th day before presidential primary

election day.

Added by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 26, eff.

Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 864, Sec.

198, eff. Sept. 1, 1997.

Sec. 191.004. PRESIDENTIAL PRIMARY BALLOT. (a) A single ballot

shall be used for the presidential primary election and general

primary election. The secretary of state shall prescribe the form

of the ballot, which must accommodate the regular form for the

general primary election to the extent practicable.

(b) The names of the presidential candidates shall be printed as

the first race on the ballot under the heading "Preference For

Presidential Nominee" followed by the instruction, "You may vote

for one presidential candidate whose name appears on the ballot

by placing an 'X' in the square beside the candidate's name." If

party rules provide for voting for an uncommitted status, the

instruction shall read, "You may vote for one presidential

candidate whose name appears on the ballot by placing an 'X' in

the square beside the candidate's name or you may vote as

uncommitted by placing an 'X' in the square beside 'Uncommitted.'

Make only one choice." The instruction shall be changed as

appropriate to accommodate the form of a voting system ballot.

(c) A drawing to determine the order in which the presidential

candidates' names are printed on the ballot in the county shall

be conducted in conjunction with the regular drawing for position

on the general primary election ballot. "Uncommitted" shall be

printed on the ballot following the candidates' names, if

applicable.

Added by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 26, eff.

Sept. 1, 1987.

Sec. 191.005. PROCEDURES FOR CONDUCT OF PRESIDENTIAL PRIMARY

GENERALLY. (a) The presidential primary election shall be held

in conjunction with the party's general primary election.

(b) Except as otherwise provided by this subchapter, the

presidential primary election shall be conducted and the results

canvassed, tabulated, and reported in accordance with the

procedures prescribed by this code in relation to the general

primary election to the extent those procedures can be made

applicable.

(c) The secretary of state shall prescribe any additional

procedures necessary for the orderly and proper administration of

the presidential primary election.

Added by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 26, eff.

Sept. 1, 1987.

Sec. 191.006. FINANCING PRESIDENTIAL PRIMARY. (a) Subject to

legislative appropriation, state funds may be spent to pay

expenses incurred by the secretary of state or by a political

party in connection with a presidential primary election.

(b) The provisions of this code relating to state financing of a

general primary election govern a presidential primary election

to the extent those provisions can be made applicable.

(c) The secretary of state shall adopt rules, consistent with

this subchapter, that are necessary for the fair and efficient

financing of presidential primary elections with state funds.

Added by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 26, eff.

Sept. 1, 1987.

Sec. 191.007. ALLOCATION OF DELEGATES. Each political party

holding a presidential primary election shall adopt a rule for

allocating delegates based on the results of the presidential

primary election. At least 75 percent of the total number of

delegates who are to represent this state at the party's national

presidential nominating convention, excluding delegates allocated

among party and elected officials, shall be allocated in

accordance with the rule among one or more of the candidates

whose names appear on the presidential primary election ballot

and, if applicable, the uncommitted status.

Added by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 26, eff.

Sept. 1, 1987.

Sec. 191.008. IMPLEMENTATION BY PARTY. (a) The state executive

committee of each political party holding a presidential primary

election shall adopt the rules necessary to implement this

subchapter unless the rules already exist.

(b) The rules may not be inconsistent with this subchapter or

with rules adopted by the secretary of state under this

subchapter.

(c) A rule is enforceable by writ of mandamus in the same manner

as if the rule were a statute.

(d) For a political party to be entitled to have its nominees

for president and vice-president of the United States placed on

the general election ballot in an election year in which the

party is holding a presidential primary election, the rules

adopted under this section or the rules already in existence must

be filed with the secretary of state not later than January 5 of

the presidential election year. The secretary of state may extend

this deadline for good cause.

(e) Before presidential primary election day, the secretary of

state shall notify the authority responsible for having the

official general election ballot prepared in each county of each

political party that failed to file a rule as provided by

Subsection (d) and shall order those authorities to omit the

party's nominees for president and vice-president of the United

States from the general election ballot.

(f) The rules may be amended at any time by the state executive

committee, but an amendment adopted in a presidential election

year after the rules are filed with the secretary of state under

Subsection (d) may not take effect until after the presidential

election year if the rule affects the selection of delegates to

the national presidential nominating convention.

Added by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 26, eff.

Sept. 1, 1987.

SUBCHAPTER B. STATE CONVENTION

Sec. 191.031. PARTY HOLDING PRIMARY ELECTION. (a) If a

political party holding a primary election in a presidential

election year desires to send delegates to a national

presidential nominating convention of the party, the party shall

select the delegates at a state convention convened on any day in

June of the presidential election year. Before the date of the

party's precinct conventions held under Chapter 174, the party's

state executive committee shall choose the date, hour, and place

for the state convention.

(b) The state convention shall consist of delegates selected at

the party's county and senatorial district conventions held under

Chapter 174.

(c) Before the date of the party's precinct conventions, the

party's state chair shall deliver written notice of the date,

hour, and place for the state convention to:

(1) the secretary of state;

(2) each county chair of the party; and

(3) the temporary chair of each senatorial district convention

of the party.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Renumbered from Election Code Sec. 191.001 by Acts 1986, 69th

Leg., 3rd C.S., ch. 14, Sec. 26, eff. Sept. 1, 1987. Amended by

Acts 1997, 75th Leg., ch. 864, Sec. 199, eff. Sept. 1, 1997.

Sec. 191.032. PARTY NOT HOLDING PRIMARY ELECTION. If a

political party not holding a primary election in a presidential

election year desires to send delegates to a national

presidential nominating convention of the party, the party shall

select the delegates at the state convention at which the party

is authorized by this code to make nominations for state offices.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Renumbered from Election Code Sec. 191.002 by Acts 1986, 69th

Leg., 3rd C.S., ch. 14, Sec. 26, eff. Sept. 1, 1987.



CHAPTER 192. PRESIDENTIAL ELECTORS AND CANDIDATES

ELECTION CODE

TITLE 11. PRESIDENTIAL ELECTIONS

CHAPTER 192. PRESIDENTIAL ELECTORS AND CANDIDATES

SUBCHAPTER A. PRESIDENTIAL ELECTORS

Sec. 192.001. TIME OF ELECTION. Electors for president and

vice-president of the United States shall be elected at the

general election for state and county officers held in a

presidential election year.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 192.002. ELIGIBILITY. (a) To be eligible to serve as a

presidential elector, a person must:

(1) be a qualified voter of this state; and

(2) not hold the office of United States senator, United States

representative, or any other federal office of profit or trust.

(b) To be eligible to serve as a presidential elector for a

political party, a person must be affiliated with the party.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 192.003. METHOD OF BECOMING ELECTOR CANDIDATE. To become a

presidential elector candidate, a person must be nominated as a

political party's elector candidate in accordance with party

rules or named as an elector candidate by an independent or

write-in candidate for president.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 192.004. ELECTOR CANDIDATE VACANCY. (a) An elector

candidate may withdraw from the presidential election before

presidential election day, by delivering written notice of the

withdrawal to:

(1) the secretary of state; and

(2) the state chair of the party that nominated the elector

candidate or to the independent or write-in candidate for

president who named the elector candidate.

(b) If an elector candidate withdraws, dies, or is declared

ineligible before presidential election day, a replacement

elector candidate may be named by the party that nominated the

elector candidate or by the independent or write-in candidate for

president who named the elector candidate.

(c) An independent or write-in candidate for president naming a

replacement elector candidate must file with the secretary of

state, before presidential election day, the name and residence

address of the replacement candidate and a written statement,

signed by the replacement candidate, that the person consents to

be a candidate.

(d) If a political party's rules do not provide the manner of

choosing a replacement elector candidate, the party's state

executive committee may choose the replacement candidate. The

state chair of a political party naming a replacement elector

candidate must file with the secretary of state, before

presidential election day, the name and residence address of the

replacement candidate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 200, eff. Sept. 1, 1997.

Sec. 192.005. VOTE REQUIRED FOR ELECTION. The set of elector

candidates that is elected is the one that corresponds to the

candidates for president and vice-president receiving the most

votes.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 192.006. MEETING OF ELECTORS. (a) The electors shall

convene at the State Capitol at 2 p.m. on the first Monday after

the second Wednesday in December following their election and

shall perform their duties as prescribed by federal law.

(b) The secretary of state shall arrange for the meeting place,

notify the electors, and call the meeting to order. The secretary

shall act as temporary chair of the meeting until the electors

elect a chair from among themselves.

(c) If an elector is absent at the time for convening the

meeting, the electors may declare the elector position vacant by

a majority vote of those present at the meeting.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 201, eff. Sept. 1, 1997.

Sec. 192.007. REPLACEMENT AFTER ELECTION. (a) The electors

meeting to vote for president and vice-president may appoint a

replacement elector by a majority vote of the qualified electors

present if:

(1) the vacancy occurred before presidential election day and a

replacement was not chosen under Section 192.004;

(2) on or after presidential election day, an elector is

declared ineligible or dies; or

(3) the vacancy is declared under Section 192.006(c).

(b) The chair of the electors shall notify the secretary of

state of the name and residence address of a replacement elector

immediately on the replacement's appointment.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 202, eff. Sept. 1, 1997.

Sec. 192.008. ELECTOR EXPENSES. (a) In performing their

official duties, presidential electors are entitled to the same

allowances for travel expenses as those granted to state

employees.

(b) The secretary of state shall provide assistance to the

electors in submitting vouchers for travel expenses.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER B. PRESIDENTIAL AND VICE-PRESIDENTIAL CANDIDATES

Sec. 192.031. PARTY CANDIDATE'S ENTITLEMENT TO PLACE ON BALLOT.

(a) A political party is entitled to have the names of its

nominees for president and vice-president of the United States

placed on the ballot in a presidential general election if:

(1) the nominees possess the qualifications for those offices

prescribed by federal law;

(2) the party's state chair signs a written certification of:

(A) the names of the party's nominees for president and

vice-president; and

(B) the names and residence addresses of presidential elector

candidates nominated by the party, in a number equal to the

number of presidential electors that federal law allocates to

this state;

(3) the party's state chair delivers the written certification

to the secretary of state before the later of:

(A) 5 p.m. of the 70th day before presidential election day; or

(B) 5 p.m. of the first business day after the date of final

adjournment of the party's national presidential nominating

convention; and

(4) the party is:

(A) required or authorized by Subchapter A of Chapter 172 to

make its nominations by primary election; or

(B) entitled to have the names of its nominees placed on the

general election ballot under Chapter 181.

(b) If the state chair's certification of the party's nominees

is delivered by mail, it is considered to be delivered at the

time of its receipt by the secretary of state.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 203, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 21, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

355, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 17, eff. September 1, 2009.

Sec. 192.032. INDEPENDENT CANDIDATE'S ENTITLEMENT TO PLACE ON

BALLOT. (a) To be entitled to a place on the general election

ballot, an independent candidate for president of the United

States must make an application for a place on the ballot.

(b) An application must:

(1) comply with Section 141.031, except that:

(A) the application is not required to include a candidate's

occupation, length of residence, or statement that the candidate

is aware of the nepotism law; and

(B) the application must contain the applicable information

required by Section 141.031(a)(4) with respect to both the

presidential candidate and the running mate;

(2) state the names and residence addresses of presidential

elector candidates in a number equal to the number of

presidential electors that federal law allocates to the state;

and

(3) be accompanied by:

(A) a petition that satisfies the requirements prescribed by

Section 141.062; and

(B) written statements signed by the vice-presidential candidate

and each of the presidential elector candidates indicating that

each of them consents to be a candidate.

(c) The application must be filed with the secretary of state

not later than the second Monday in May of the presidential

election year.

(d) The minimum number of signatures that must appear on the

petition is one percent of the total vote received in the state

by all candidates for president in the most recent presidential

general election.

(e) A petition signer's voter registration is not required to be

in any particular territory.

(f) The following statement must appear at the top of each page

of the petition: "I did not vote this year in a presidential

primary election."

(g) A signature on the petition is invalid if the signer:

(1) signs the petition on or before the date of the presidential

primary election in the presidential election year; or

(2) voted in a presidential primary election during the

presidential election year.

(h) A candidate in a presidential primary election is ineligible

to be an independent candidate for president or vice-president of

the United States in the succeeding general election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 27, eff. Sept. 1,

1987; Acts 1987, 70th Leg., ch. 427, Sec. 7, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

614, Sec. 32, eff. September 1, 2007.

Sec. 192.033. CERTIFICATION OF CANDIDATES FOR PLACEMENT ON

BALLOT. (a) Except as provided by Subsection (c), the secretary

of state shall certify in writing for placement on the general

election ballot the names of the candidates for president and

vice-president who are entitled to have their names placed on the

ballot.

(b) The secretary of state shall deliver the certification to

the authority responsible for having the official ballot prepared

in each county before the later of the 62nd day before

presidential election day or the second business day after the

date of final adjournment of the party's national presidential

nominating convention.

(c) A candidate's name may not be certified if, before

delivering the certification, the secretary of state learns that

the name is to be omitted from the ballot under Subchapter C.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 22, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

355, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 18, eff. September 1, 2009.

Sec. 192.034. LISTING CANDIDATES ON BALLOT. (a) The names of a

presidential candidate and the candidate's running mate shall be

placed on the ballot as one race.

(b) The names of presidential elector candidates may not be

placed on the ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 192.035. VOTE FOR CANDIDATE COUNTS FOR CORRESPONDING

ELECTORS. A vote for a presidential candidate and the

candidate's running mate shall be counted as a vote for the

corresponding presidential elector candidates.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 192.036. WRITE-IN CANDIDATE. (a) With respect to a

write-in candidacy for the office of president of the United

States, this section supersedes Subchapter B, Chapter 146, to the

extent of any conflict.

(b) A declaration of write-in candidacy for president must

satisfy the requirements prescribed by Section 192.032(b) for an

independent presidential candidate's application for a place on

the ballot, except that a petition is not required.

(c) The certification for placement on the list of write-in

candidates must include the names of both the presidential

candidate and the vice-presidential candidate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 192.037. RULES FOR COUNTING VOTES NOT CAST FOR BOTH

CANDIDATES. (a) If a voter writes in the name of a write-in

candidate for president or vice-president but does not write in a

name for a running mate, the vote shall be counted as a vote for

the candidate and the candidate's running mate.

(b) A vote shall be counted for both candidates of a set of

candidates for president and vice-president if:

(1) the ballot is marked to indicate that the voter is voting

for one of the two candidates;

(2) the ballot is marked to indicate that the voter is not

voting for the other candidate in the set; and

(3) the voter has not:

(A) indicated a vote for a presidential or vice-presidential

candidate of another set; or

(B) written in the name of a person for whom the voter desires

to vote instead of the candidate for whom the voter is not voting

under Subdivision (2).

(c) The secretary of state shall prescribe guidelines consistent

with this code to assist counting officers in counting ballots in

which the presidential race is irregularly marked.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 204, eff. Sept. 1, 1997.

SUBCHAPTER C. WITHDRAWAL, DEATH, AND INELIGIBILITY OF

PRESIDENTIAL AND VICE-PRESIDENTIAL CANDIDATES

Sec. 192.061. WITHDRAWAL, DEATH, OR INELIGIBILITY GENERALLY.

With respect to withdrawal, death, or ineligibility of a

presidential or vice-presidential candidate in a general

election, this subchapter supersedes Subchapter A, Chapter 145,

to the extent of any conflict.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 192.062. PRESIDENTIAL OR VICE-PRESIDENTIAL PARTY NOMINEE.

(a) The secretary of state shall certify in writing for

placement on the ballot the name of a political party's

replacement nominee for president or vice-president of the United

States if:

(1) the original nominee withdraws, dies, or is declared

ineligible on or before the 74th day before presidential election

day; and

(2) the party's state chair delivers certification of the

replacement nominee's name, signed by the state chair, to the

secretary of state not later than 5 p.m. of the 70th day before

presidential election day.

(b) If the state chair's certification of a replacement nominee

is delivered by mail, it is considered to be delivered at the

time of its receipt by the secretary of state.

(c) The name of a nominee who has withdrawn, died, or been

declared ineligible shall be omitted from the ballot and the name

of the replacement nominee placed on the ballot if a replacement

nominee is certified for placement on the ballot as provided by

this section. Otherwise, the withdrawn, deceased, or ineligible

nominee's name shall be placed on the ballot.

(d) A vote for a withdrawn, deceased, or ineligible nominee

whose name appears on the ballot shall be counted as a vote for

the nominating political party's presidential elector candidates.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 205, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 23, eff. September 1, 2005.

Sec. 192.063. INDEPENDENT PRESIDENTIAL CANDIDATE. (a) The name

of an independent presidential candidate and the name of the

candidate's running mate shall be omitted from the ballot if the

presidential candidate withdraws, dies, or is declared ineligible

on or before the 74th day before presidential election day.

(b) A vote for an independent presidential candidate who has

withdrawn, died, or been declared ineligible may not be counted.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 24, eff. September 1, 2005.

Sec. 192.064. INDEPENDENT VICE-PRESIDENTIAL CANDIDATE. (a) The

secretary of state shall certify in writing for placement on the

ballot the name of a replacement vice-presidential running mate

for an independent candidate for president of the United States

if:

(1) the original running mate withdraws, dies, or is declared

ineligible on or before the 74th day before presidential election

day; and

(2) the independent presidential candidate delivers

certification of the replacement running mate's name, signed by

the presidential candidate, to the secretary of state not later

than 5 p.m. of the 70th day before presidential election day.

(b) If the presidential candidate's certification of a

replacement running mate is delivered by mail, it is considered

to be delivered at the time of its receipt by the secretary of

state.

(c) The name of a vice-presidential candidate who has withdrawn,

died, or been declared ineligible shall be omitted from the

ballot and the name of the replacement candidate placed on the

ballot if a replacement candidate is certified for placement on

the ballot as provided by this section. Otherwise, the withdrawn,

deceased, or ineligible candidate's name shall be placed on the

ballot.

(d) The fact that the name of an independent vice-presidential

candidate who has withdrawn, died, or been declared ineligible is

placed on the ballot does not affect the counting of votes for

the candidate's running mate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 25, eff. September 1, 2005.






TITLE 12. ELECTIONS TO FILL VACANCY IN OFFICE

CHAPTER 201. DETERMINATION OF AND ELECTION TO FILL VACANCY

ELECTION CODE

TITLE 12. ELECTIONS TO FILL VACANCY IN OFFICE

CHAPTER 201. DETERMINATION OF AND ELECTION TO FILL VACANCY

SUBCHAPTER A. RESIGNING OR DECLINING OFFICE

Sec. 201.001. RESIGNING OR DECLINING OFFICE. (a) To be

effective, a public officer's resignation or an officer-elect's

declination must be in writing and signed by the officer or

officer-elect and delivered to the appropriate authority for

acting on the resignation or declination. The authority may not

refuse to accept a resignation.

(b) If the authority to act on a resignation or declination is a

body, the resignation or declination may be delivered to the

presiding officer of the body or to its clerk or secretary.

(c) An officer-elect who intends to qualify for the office but

desires to resign at a subsequent date may submit a resignation

in the same manner as an officer who has assumed office, and the

vacancy may be filled in the same manner as if the resignation

had been submitted after the officer-elect assumed office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 1187, Sec. 1, eff. Sept. 1, 1989.

Sec. 201.002. AUTHORITY TO ACT ON RESIGNATION OR DECLINATION.

Unless otherwise provided by law, the authority to act on a

public officer's resignation or an officer-elect's declination is

the officer or body authorized to make an appointment or order a

special election to fill a vacancy in the office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER B. TIME VACANCY OCCURS

Sec. 201.021. TIME VACANCY OCCURS GENERALLY. For purposes of

this title, a vacancy in office occurs at the time prescribed by

this subchapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 201.022. DEATH. If an officer or officer-elect dies, a

vacancy occurs on the date of death.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 201.023. RESIGNATION. If an officer submits a resignation,

whether to be effective immediately or at a future date, a

vacancy occurs on the date the resignation is accepted by the

appropriate authority or on the eighth day after the date of its

receipt by the authority, whichever is earlier.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 1187, Sec. 2, eff. Sept. 1, 1989.

Sec. 201.024. REMOVAL. If an officer is removed from office by

a court or other tribunal, a vacancy occurs on the date the

judgment becomes final.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 201.025. ACCEPTANCE OF ANOTHER OFFICE. If an officer

accepts another office and the two offices may not lawfully be

held simultaneously, a vacancy in the first office occurs on the

date the person qualifies for the other office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 201.026. DECLARATION OF INELIGIBILITY. (a) If an officer

or officer-elect is declared ineligible to hold the office by a

judgment of a court or other tribunal, a vacancy occurs on the

date the judgment becomes final.

(b) If an officer or officer-elect is declared ineligible to

hold the office by an administrative authority, a vacancy occurs

on the date the declaration is made.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 201.027. NEW OFFICE. If a new office is created, a vacancy

occurs on the effective date of the Act of the legislature

creating the office or on the date the order creating the office

is adopted.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 71, eff. Sept. 1, 1993.

Sec. 201.028. DECEASED OR INELIGIBLE CANDIDATE RECEIVING VOTE

REQUIRED FOR ELECTION. If a deceased or ineligible candidate

receives the vote required for election to an office, a vacancy

occurs on the date the final canvass of the election is

completed.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 201.029. DECLINATION OF OFFICER-ELECT. If an officer-elect

declines to qualify for the office before assuming office for the

term for which elected, a vacancy in the term occurs on the date

the declination is delivered to the appropriate authority.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER C. SPECIAL ELECTION TO FILL VACANCY GENERALLY

Sec. 201.051. TIME FOR ORDERING ELECTION. (a) If a vacancy in

office is to be filled by special election, the election shall be

ordered as soon as practicable after the vacancy occurs, subject

to Subsection (b).

(b) For a vacancy to be filled by a special election to be held

on the date of the general election for state and county

officers, the election shall be ordered not later than the 70th

day before election day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 26, eff. September 1, 2005.

Sec. 201.052. DATE OF ELECTION. (a) Except as otherwise

provided by this code, a special election to fill a vacancy shall

be held on the first authorized uniform election date occurring

on or after the 30th day after the date the election is ordered.

(b) If a law outside this code authorizes the holding of the

election on a date earlier than the 30th day after the date of

the order, the election shall be held on the first authorized

uniform election date occurring on or after the earliest date

that the election could be held under that law.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 201.053. UNEXPIRED TERM AND FULL TERM FILLED

SIMULTANEOUSLY. (a) If, after the general election for an

office for which a vacancy is filled by special election but

before the succeeding full term begins, a vacancy occurs in both

the unexpired portion of the current term and in the succeeding

full term that was filled at the general election, the special

election shall be ordered to fill only the full term.

(b) If any portion of the unexpired current term remains after

the date the final canvass of the special election for the full

term is completed, the person elected to the full term, if

eligible to hold the unexpired current term, is considered to be

elected to the remainder of the unexpired current term also and

is entitled to qualify and assume office for the unexpired

current term and the succeeding full term immediately on

receiving a certificate of election. The certificate must recite

that it is for both the unexpired current term and the full term.

(c) After qualifying for the unexpired current term, the person

is not required to qualify again for the full term. If a bond is

required, the amount of the bond for the unexpired current term

and the full term is the same as for the full term.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Renumbered from Election Code Sec. 201.054 by Acts 1991, 72nd

Leg., ch. 389, Sec. 4, eff. Sept. 1, 1991.

Sec. 201.054. FILING PERIOD FOR APPLICATION FOR PLACE ON BALLOT.

(a) Except as provided by Subsection (f), a candidate's

application for a place on a special election ballot must be

filed not later than:

(1) 5 p.m. of the 62nd day before election day, if election day

is on or after the 70th day after the date the election is

ordered;

(2) 5 p.m. of the 31st day before election day, if election day

is on or after the 36th day and before the 70th day after the

date the election is ordered; or

(3) 5 p.m. of a day fixed by the authority ordering the

election, which day must be not earlier than the fifth day after

the date the election is ordered and not later than the 20th day

before election day, if election day is before the 36th day after

the date the election is ordered.

(b) If a special election is to be held as an emergency election

and a law outside this code prescribes a filing deadline, that

deadline applies.

(c) The election order must state the filing deadline.

(d) An application may not be filed before the election is

ordered.

(e) An application filed by mail is considered to be filed at

the time of its receipt by the appropriate authority.

(f) For a special election to be held on the date of the general

election for state and county officers, the day of the filing

deadline is the 67th day before election day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Renumbered from Election Code Sec. 201.055 by Acts 1991, 72nd

Leg., ch. 389, Sec. 4, eff. Sept. 1, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 27, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 19, eff. September 1, 2009.



CHAPTER 202. VACANCY IN OFFICE OF STATE OR COUNTY GOVERNMENT

ELECTION CODE

TITLE 12. ELECTIONS TO FILL VACANCY IN OFFICE

CHAPTER 202. VACANCY IN OFFICE OF STATE OR COUNTY GOVERNMENT

Sec. 202.001. APPLICABILITY OF CHAPTER. This chapter applies to

elective offices of the state and county governments except the

offices of state senator and state representative.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 202.002. VACANCY FILLED AT GENERAL ELECTION. (a) If a

vacancy occurs on or before the 74th day before the general

election for state and county officers held in the next-to-last

even-numbered year of a term of office, the remainder of the

unexpired term shall be filled at the next general election for

state and county officers, as provided by this chapter.

(b) If a vacancy occurs after the 74th day before a general

election day, an election for the unexpired term may not be held

at that general election. The appointment to fill the vacancy

continues until the next succeeding general election and until a

successor has been elected and has qualified for the office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 28, eff. September 1, 2005.

Sec. 202.003. NEW OFFICE. (a) Subject to Subsection (b), an

election for the first full term of an office for which no

previous election has been held is governed by the same

provisions as an election for the remainder of an unexpired term,

and for that purpose, references in this chapter to an unexpired

term include a full term in the case of those offices.

(b) If an Act of the legislature creating an office prescribes a

date of creation that is later than the effective date of the

Act, and if an authority authorized to create the office at an

earlier date has not done so, the office shall appear on the

ballot as follows:

(1) if the date of creation occurs in an even-numbered year, the

office appears on the ballot in that even-numbered year;

(2) if the date of creation occurs on or before March 1 of an

odd-numbered year, the office appears on the ballot in the

preceding even-numbered year; and

(3) if the date of creation occurs after March 1 of an

odd-numbered year, the office appears on the ballot in the

subsequent even-numbered year.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 72, eff. Sept. 1, 1993.

Sec. 202.004. NOMINATION BY PRIMARY ELECTION. (a) A political

party's nominee for an unexpired term must be nominated by

primary election if:

(1) the political party is making nominations by primary

election for the general election in which the vacancy is to be

filled; and

(2) the vacancy occurs on or before the 62nd day before general

primary election day.

(b) If the vacancy occurs on or before the 10th day before the

date of the regular deadline for candidates to file applications

for a place on the general primary ballot, an application for the

unexpired term must be filed by the regular filing deadline.

(c) If the vacancy occurs after the 10th day before the date of

the regular filing deadline, an application for the unexpired

term must be filed not later than 5 p.m. of the 15th day after

the date the vacancy occurs or 5 p.m. of the 60th day before

general primary election day, whichever is earlier.

(d) The filing fee or petition requirements for a candidate for

an unexpired term are the same as for a candidate for a full

term.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 28, eff. Sept. 1,

1987.

Sec. 202.005. NOMINATION BY CONVENTION. A political party's

nominee for an unexpired term must be nominated by the

appropriate party convention if:

(1) the political party is making nominations by convention for

the general election in which the vacancy is to be filled; and

(2) the vacancy occurs on or before the fourth day before the

date the convention convenes.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 202.006. NOMINATION BY EXECUTIVE COMMITTEE. (a) A

political party's state, district, county, or precinct executive

committee, as appropriate for the particular office, may nominate

a candidate for the unexpired term if:

(1) in the case of a party holding a primary election, the

vacancy occurs after the 62nd day before general primary election

day; or

(2) in the case of a party nominating by convention, the vacancy

occurs after the fourth day before the date the convention having

the power to make a nomination for the office convenes.

(b) The nominating procedure for an unexpired term under this

section is the same as that provided by Subchapter B, Chapter

145, for filling a vacancy in a party's nomination, to the extent

that it can be made applicable.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 29, eff. Sept. 1,

1987.

Sec. 202.007. FILING DEADLINE FOR APPLICATION OF INDEPENDENT

CANDIDATE. (a) If a vacancy occurs after runoff primary

election day, an independent candidate for the unexpired term

must file the application for a place on the ballot not later

than 5 p.m. of the 30th day after the date the vacancy occurs or

5 p.m. of the 70th day before general election day, whichever is

earlier.

(b) An application filed by mail is considered to be filed at

the time of its receipt by the appropriate authority.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 29, eff. September 1, 2005.



CHAPTER 203. VACANCY IN LEGISLATURE

ELECTION CODE

TITLE 12. ELECTIONS TO FILL VACANCY IN OFFICE

CHAPTER 203. VACANCY IN LEGISLATURE

Sec. 203.001. APPLICABILITY OF CHAPTER. This chapter applies to

the offices of state senator and state representative.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 203.002. VACANCY FILLED AT SPECIAL ELECTION. An unexpired

term in office may be filled only by a special election in

accordance with this chapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 203.003. MAJORITY VOTE REQUIRED. To be elected in a

special election for an unexpired term, a candidate must receive

a majority of the total number of votes received by all

candidates for the unexpired term.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 203.004. DATE OF ELECTION. (a) Except as provided by

Subsection (b), a special election shall be held on the first

uniform election date occurring on or after the 36th day after

the date the election is ordered.

(b) If the election is to be held as an emergency election, it

shall be held on a Tuesday or Saturday occurring on or after the

36th day and before the 50th day after the date the election is

ordered.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 389, Sec. 5, eff. Sept. 1, 1991.

Sec. 203.005. APPLICATION REQUIRED. (a) To be entitled to a

place on a special election ballot, a candidate must make an

application for a place on the ballot.

(b) An application must, in addition to complying with Section

141.031:

(1) state the political party with which the candidate is

aligned or, if the candidate is not aligned with a party, state

that fact; and

(2) be accompanied by:

(A) a filing fee in the amount prescribed by Section 172.024 for

a candidate for nomination for the same office in a general

primary election; or

(B) a petition that satisfies the requirements prescribed by

Section 141.062.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 203.006. APPLICATION FILED WITH SECRETARY OF STATE. An

application for a place on a special election ballot must be

filed with the secretary of state.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 203.007. NUMBER OF PETITION SIGNATURES REQUIRED. The

minimum number of signatures that must appear on the petition

authorized by Section 203.005(b)(2)(B) is 500.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 203.008. CIRCULATION OF PETITION. A petition authorized by

Section 203.005(b)(2)(B) may not be circulated before the day

after the date the vacancy occurs.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 203.009. CERTIFICATION OF CANDIDATES FOR PLACEMENT ON

BALLOT. (a) Except as provided by Subsection (c), the secretary

of state shall certify in writing for placement on the special

election ballot the name of each candidate who files with the

secretary an application that complies with Section 203.005(b).

(b) As soon as practicable after the deadline for filing

applications, the secretary of state shall deliver the

certification to the authority responsible for having the

official special election ballot prepared in each county in which

the special election is to be held.

(c) A candidate's name may not be certified if, before

delivering the certification, the secretary of state learns that

the name is to be omitted from the ballot under Section 145.094.

(d) This section does not apply to the certification of

candidates for a runoff election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 203.010. TIME FOR CERTIFICATION OF RUNOFF CANDIDATES. The

certification of the names of the runoff candidates for placement

on a runoff ballot shall be delivered not later than the fifth

day after the date the final canvass is completed.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 203.011. PARTY ALIGNMENT ON BALLOT. The party alignment of

each candidate shall be printed on the official ballot next to

the candidate's name.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 203.012. TIME OF CANVASS. (a) The commissioners court

shall convene to conduct the local canvass not later than the

10th day after election day.

(b) The governor shall conduct the state canvass not later than

the 14th day after election day.

(c) The secretary of state shall post, on the bulletin board

used for posting notice of meetings of state governmental bodies,

a notice of the date, hour, and place of the canvass at least 24

hours before the canvass is conducted.

(d) Section 1.006 does not apply to this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 472, Sec. 50, eff. Sept. 1, 1987;

Acts 1989, 71st Leg., ch. 163, Sec. 5, eff. Sept. 1, 1989; Acts

1993, 73rd Leg., ch. 728, Sec. 73, eff. Sept. 1, 1993; Acts 2003,

78th Leg., ch. 1315, Sec. 53, eff. Jan. 1, 2004.

Sec. 203.013. EXPEDITED ELECTION. (a) This section applies to

a special election to fill an unexpired term if a vacancy occurs:

(1) during a regular session of the legislature and more than 25

days before the last possible day of the session; or

(2) during the 60 days immediately prior to the date of

convening any session of the legislature.

(b) This section supersedes other provisions of this title to

the extent of any conflict.

(c) The election must be held on a Tuesday or Saturday occurring

not earlier than the 21st day or later than the 45th day after

the date the election is ordered.

(d) If the election is to be held before the 36th day after the

date the election is ordered, the governor shall set the deadline

for filing candidates' applications for a place on the ballot,

which must be 5 p.m. of a day not earlier than the fifth day

after the date of the order and not later than the 16th day

before election day.

(e) If a runoff election is necessary, it must be held on a

Tuesday or Saturday occurring not earlier than the 12th day or

later than the 25th day after the date the election is ordered.

(f) If a runoff election is to be held before the 21st day after

the date the election is ordered, an election notice given by

posting shall be posted not later than the seventh day after the

date of the order.

(g) If a runoff election is to be held before the 16th day after

the date the election is ordered, an election notice given by

publication shall be published not later than the third day

before election day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 203.014. DISPOSITION OF FILING FEES. The secretary of

state shall deposit the filing fees received under Section

203.005 in a suspense account with the comptroller until after

election day. The funds remaining in the account after any

refunds are made shall be deposited to the credit of the General

Revenue Fund.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1423, Sec. 6.02, eff. Sept. 1, 1997.



CHAPTER 204. VACANCY IN CONGRESS

ELECTION CODE

TITLE 12. ELECTIONS TO FILL VACANCY IN OFFICE

CHAPTER 204. VACANCY IN CONGRESS

SUBCHAPTER A. VACANCY IN SENATE

Sec. 204.001. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to the office of United States senator.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 204.002. TEMPORARY APPOINTMENT TO FILL VACANCY. The

governor shall appoint a person to fill a vacancy in office if

the vacancy exists or will exist when congress is in session. The

appointee serves until a successor has been elected and has

qualified.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 204.003. VACANCY FILLED AT GENERAL ELECTION. If a vacancy

occurs on or after January 1 of an even-numbered year and on or

before the 62nd day before general primary election day, the

remainder of the unexpired term shall be filled at the next

general election for state and county officers.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 30, eff. Sept. 1,

1987.

Sec. 204.004. NOMINATION FOR VACANCY FILLED AT GENERAL ELECTION.

A nomination by a political party for an unexpired term to be

filled at the general election for state and county officers is

made in the manner prescribed by Section 202.004 or 202.005, as

applicable.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 204.005. VACANCY FILLED AT SPECIAL ELECTION. If a vacancy

occurs during an odd-numbered year or after the 62nd day before

general primary election day in an even-numbered year, the

remainder of the unexpired term shall be filled by a special

election in the same manner as provided by Chapter 203 for the

legislature, except that:

(1) the minimum number of signatures that must appear on a

petition accompanying a candidate's application for a place on

the ballot is 5,000; and

(2) Section 203.013 does not apply.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 30, eff. Sept. 1,

1987.

SUBCHAPTER B. VACANCY IN HOUSE OF REPRESENTATIVES

Sec. 204.021. VACANCY FILLED AT SPECIAL ELECTION. An unexpired

term in the office of United States representative may be filled

only by a special election in the same manner as provided by

Chapter 203 for the legislature, except that Section 203.013 does

not apply.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.






TITLE 13. RECOUNTS

CHAPTER 211. GENERAL PROVISIONS

ELECTION CODE

TITLE 13. RECOUNTS

CHAPTER 211. GENERAL PROVISIONS

Sec. 211.001. ELECTIONS IN WHICH RECOUNT MAY BE OBTAINED. A

recount may be obtained as provided by this title in any

election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 211.002. DEFINITIONS. In this title:

(1) "Recount" means the process conducted under this title for

verifying the vote count in an election.

(2) "Initial recount" means a recount obtained under Subchapter

B, Chapter 212.

(3) "Partial recount" means a recount in fewer than the total

number of election precincts involved in an election.

(4) "Supplementary recount" means a recount obtained under

Subchapter C, Chapter 212, following a partial initial recount.

(5) "Expedited recount" means a recount obtained under

Subchapter D, Chapter 212.

(6) "Recount coordinator" means the authority to whom a petition

for an initial recount or an expedited recount is submitted under

Section 212.026 or 212.082.

(7) "Recount supervisor" means the authority designated by

Section 213.001 to manage and supervise a recount in election

precincts in the jurisdiction of a local canvassing authority.

(8) "Recount document" means a petition for an initial recount,

a petition for an expedited recount, an application for a

supplementary recount, or an application for including remaining

paper ballot precincts.

(9) "Recount deposit" means the deposit required by Section

212.111.

(10) "Voting system vote" means a vote cast in a voting system

that is not a write-in vote.

(11) "Automatic recount" means a recount conducted under Chapter

216.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2001, 77th Leg., ch. 851, Sec. 2, eff. Sept. 1, 2001.

Sec. 211.003. CHANGE IN OUTCOME OF ELECTION. In this title, a

change in the outcome of an election occurs if, as a result of a

recount in the precincts included in a recount document:

(1) a candidate who was shown by the previous vote count to be

nominated, elected, or entitled to a place on a runoff ballot or

to be tied for nomination, election, or entitlement to a place on

a runoff ballot loses that status;

(2) in a presidential general election, the presidential

candidate who was shown by the previous vote count to have

received the most votes in this state loses that status;

(3) in an election on a measure, the winning side becomes the

losing side; or

(4) in a presidential primary election, entitlement to delegate

representation at the political party's national presidential

nominating convention on behalf of a candidate or an uncommitted

delegation is changed.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 32, eff. Sept. 1,

1987.

Sec. 211.004. PRESIDING OFFICER OF CANVASSING AUTHORITY

INELIGIBLE OR UNABLE TO SERVE. (a) The presiding officer of a

local canvassing authority who is a candidate in a race for which

a recount is to be made is ineligible to serve as the recount

coordinator or recount supervisor.

(b) The presiding officer of a local canvassing authority may

designate the following authority as the recount coordinator or

recount supervisor, and if the presiding officer is ineligible or

unable to serve as recount coordinator or recount supervisor, the

following authority shall serve in that capacity:

(1) the county clerk, if a commissioners court is the canvassing

authority;

(2) the city secretary, if a city's governing body is the

canvassing authority;

(3) the secretary of the governing body, or the authority

performing the duties of a secretary under this code, if the

governing body of a political subdivision other than a county or

city is the canvassing authority; or

(4) the secretary of the county executive committee, if a

political party's county executive committee is the canvassing

authority and the committee has a secretary who is a member of

the committee, or the county clerk if the committee does not have

a member-secretary.

(c) A substitute recount coordinator does not replace the

presiding officer of the local canvassing authority in a canvass

following a recount.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 211.005. METHOD OF GIVING NOTICE; RECORD OF NOTICE. (a)

The authority responsible for giving a notice required by this

title shall use the most expeditious means available for giving

the notice. If the authority cannot give personal notice when

required, the authority shall give notice by another method.

(b) The authority giving notice shall make a written record of

the time at which each notice is given to a person and the method

by which the notice is given. The record shall be preserved with

the recount document to which the notice pertains.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 211.006. PROMPT PERFORMANCE OF RECOUNT FUNCTIONS. (a)

Each authority responsible for performing a function in a recount

shall perform the function diligently and shall take prompt

action at every stage of the proceeding.

(b) This section is enforceable by writ of mandamus.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 211.007. PRESERVATION OF RECOUNT PAPERS. (a) In this

section, "recount papers" means the documents requesting a

recount, amendments to those documents, records of notices given,

records of costs of the recount, and file copies of statements of

costs.

(b) A recount coordinator shall retain the recount papers in the

coordinator's possession for the longest of the following

periods:

(1) the period for preserving the precinct election records;

(2) 60 days after the date the canvass of the recount is

completed;

(3) 30 days after the date assessed costs are finally settled;

or

(4) 30 days after the date an amount owed by a person against

whom costs are assessed is referred for collection.

(c) If a recount supervisor is also the recount coordinator for

a recount, the papers accumulated in the officer's capacity as

supervisor shall be retained for the same period as those

accumulated in the officer's capacity as coordinator.

(d) A recount supervisor who is not the recount coordinator

shall retain the recount papers in the supervisor's possession

for the longest of the following periods:

(1) the period for preserving the precinct election records;

(2) 60 days after the date recount costs for payment of

claimants are certified; or

(3) if costs in the supervisor's jurisdiction are assessed

against a person, six months after the date a statement of costs

incurred in the supervisor's jurisdiction is delivered to the

recount coordinator.

(e) Subsections (b), (c), and (d) do not apply to recount papers

delivered to the authority to whom an amount owed by a person

against whom costs are assessed is referred for collection.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 206, eff. Sept. 1, 1997.



CHAPTER 212. REQUESTING RECOUNT

ELECTION CODE

TITLE 13. RECOUNTS

CHAPTER 212. REQUESTING RECOUNT

SUBCHAPTER A. REQUESTING RECOUNT GENERALLY

Sec. 212.001. GENERAL REQUIREMENTS FOR RECOUNT DOCUMENT. A

recount document submitted under this title must:

(1) be in writing;

(2) identify the office or measure for which a recount is

desired;

(3) state the grounds for the recount;

(4) state the side of the measure that the person requesting the

recount represents, if applicable;

(5) identify the election precincts, grouped by county or other

appropriate territorial unit if the election involves more than

one local canvassing authority, for which a recount is desired

and must indicate the method of voting used in each precinct;

(6) be signed by:

(A) the person requesting the recount or, if there is more than

one, any one or more of them; or

(B) an agent of the person requesting the recount;

(7) state each requesting person's name, residence address, and,

if authorization to obtain the recount is based on eligibility to

vote in the election, voter registration number, and county of

registration if the election covers territory in more than one

county;

(8) designate an agent who is a resident of this state to

receive notice under this title on behalf of the person

requesting the recount if:

(A) the person requesting the recount is not a resident of this

state; or

(B) there is more than one person requesting the recount;

(9) state the mailing address and at least one telephone number,

if any, at which the person requesting the recount or an agent,

identified by name, may receive notice given under this title;

(10) state the mailing address and at least one telephone

number, if any, at which the opposing candidates for the office

or their agents, identified by name, may receive notice given

under this title; and

(11) be accompanied by a deposit as provided by Subchapter E.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., 2nd C.S., ch. 59, Sec. 1, eff. Oct. 20,

1987; Acts 2003, 78th Leg., ch. 1316, Sec. 40, eff. Sept. 1,

2003.

Sec. 212.002. DESIGNATION OF AGENT TO RECEIVE NOTICE. (a) If a

recount involves votes canvassed by more than one local

canvassing authority, the document requesting the recount may

designate, for any one or more of the counties served by the

local canvassing authorities, a person residing in the county to

receive notice of the time and place of the recount on behalf of

the person requesting the recount.

(b) The designation is not effective unless the document states

the designee's name, address, and telephone number, if any.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 212.003. SUBMISSION OF RECOUNT DOCUMENT. (a) A recount

document or a document amending a recount document is considered

to be submitted at the time of its receipt by the recount

coordinator.

(b) On submission of a document, the recount coordinator shall

enter on the document the date and hour of submission and the

form and amount of the deposit accompanying the document.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 212.004. FURNISHING COPIES OF DOCUMENTS TO CERTAIN

INTERESTED PERSONS. The recount coordinator shall furnish

without charge a copy of a recount document or a document

amending a recount document to each person, other than the person

submitting the document, who is entitled to notice of its

approval.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 212.005. MULTIPLE RECOUNTS ON SAME OFFICE OR MEASURE. (a)

The approval of a petition for a recount does not preclude the

submission and approval of another petition on the same office or

measure. A petition with respect to a particular office or

measure may not be submitted after an initial recount or an

expedited recount on the office or measure is completed.

(b) If more than one recount petition, application for a

supplementary recount, or application for including remaining

paper ballot precincts is submitted, the recount coordinator

shall promptly inform each petitioner or applicant of the

submission by the other person.

(c) Except as provided by Subsection (d), if more than one

petition or application is approved, the recount requested by

each person shall be conducted at the same time.

(d) If different counting methods are chosen under Section

214.042(a) among multiple requests for a recount of electronic

voting system results, only one method may be used in the

recount. A manual recount shall be conducted in preference to an

electronic recount and an electronic recount using a corrected

program shall be conducted in preference to an electronic recount

using the same program as the original count.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1349, Sec. 65, eff. Sept. 1, 1997.

Sec. 212.006. WITHDRAWAL OF RECOUNT PETITION. (a) A recount

petitioner may withdraw the petition for the recount by

submitting a request to withdraw the petition to the recount

coordinator. On receipt of the request, the recount coordinator

shall immediately inform, by the most expeditious means possible,

all parties who are entitled to receive notice of the recount

under Section 212.032 that the request has been submitted and the

recount canceled.

(b) After a recount petition has been withdrawn, the petitioner

may not petition again for a recount of that election.

(c) The request for the withdrawal of a recount petition must be

sworn to by the person requesting the withdrawal. The request

must contain:

(1) the identity of the office or measure for which the recount

was requested;

(2) the reason for the withdrawal;

(3) a statement acknowledging that once the petition is

withdrawn, the petitioner may not petition again for a recount of

that election;

(4) a statement acknowledging that the results of the canvass

are official;

(5) a statement acknowledging that money properly expended

toward the holding of the recount before the request was

submitted will be subtracted from the amount of the deposit that

is refunded;

(6) the signature of:

(A) the person requesting the withdrawal; or

(B) an agent of the person requesting the withdrawal; and

(7) the printed name, address, and telephone number of the

person requesting the withdrawal.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 59, Sec. 2, eff.

Oct. 20, 1987.

SUBCHAPTER B. INITIAL RECOUNT

Sec. 212.021. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to all elections except an election to which an expedited

recount under Subchapter D applies.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 212.022. OBTAINING INITIAL RECOUNT IN ELECTION ON OFFICE.

Except as provided by Section 212.0241, a candidate for

nomination or election to an office may obtain an initial recount

in an election in which the person was a candidate if:

(1) the difference in the number of votes received by the

candidate and any candidate for the office who is shown by the

election returns to be nominated, elected, or entitled to a place

on a runoff ballot or tied for nomination, election, or

entitlement to a place on a runoff ballot is less than 10 percent

of that candidate's number of votes;

(2) the candidate is shown by the election returns to be

entitled to a place on a runoff ballot or tied for nomination,

election, or entitlement to a place on a runoff ballot;

(3) the secretary of state certifies that counting errors

affecting the election occurred in one or more election precincts

in which paper ballots were used, as provided by Section 212.034;

or

(4) the total number of votes received by all candidates for the

office is less than 1,000 as shown by the election returns.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 10(a), eff. Sept. 1, 1987;

Acts 1997, 75th Leg., ch. 864, Sec. 207, eff. Sept. 1, 1997.

Sec. 212.023. OBTAINING INITIAL RECOUNT IN ELECTION FOR

PRESIDENTIAL ELECTORS. (a) Except as provided by Section

212.0241, an initial recount in a presidential general election

may be obtained if one of the grounds prescribed by Section

212.022 is satisfied.

(b) The following persons may obtain an initial recount in a

presidential general election:

(1) a presidential candidate whose name appeared on the ballot

in this state or who had qualified as a write-in candidate in

this state;

(2) one or more presidential elector candidates corresponding to

a presidential candidate described by Subdivision (1), acting

jointly; or

(3) a presidential candidate described by Subdivision (1) and

one or more corresponding elector candidates, acting jointly.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 10(a), eff. Sept. 1, 1987.

Sec. 212.0231. OBTAINING INITIAL RECOUNT IN PRESIDENTIAL PRIMARY

ELECTION. Except as provided by Section 212.0241, in a

presidential primary election, a candidate in the election, or

any 25 or more persons who were eligible to vote in the election

acting jointly on behalf of an uncommitted delegation, may obtain

an initial recount in the election if:

(1) the difference in the number of votes received by the

candidate or uncommitted status and any candidate or uncommitted

status shown by the election returns to be entitled to delegate

representation at the political party's national presidential

nominating convention is less than 10 percent of the number of

votes received by the latter candidate or the uncommitted status;

or

(2) the secretary of state certifies that counting errors

affecting the election occurred in one or more election precincts

in which paper ballots were used, as provided by Section 212.034.

Added by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 31, eff.

Sept. 1, 1987. Amended by Acts 1987, 70th Leg., ch. 484, Sec.

10(a), (b) eff. Sept. 1, 1987.

Sec. 212.024. OBTAINING INITIAL RECOUNT IN ELECTION ON MEASURE.

(a) Except as provided by Section 212.0241, an initial recount

in an election on a measure may be obtained if:

(1) the difference in the number of votes received for the

measure and against the measure is less than 10 percent of the

total number of votes received on the measure as shown by the

election returns;

(2) the secretary of state certifies that counting errors

affecting the election occurred in one or more election precincts

in which paper ballots were used, as provided by Section 212.034;

or

(3) the total number of votes received for and against the

measure is less than 1,000 as shown by the election returns.

(b) The following persons may obtain an initial recount in an

election on a measure:

(1) the campaign treasurer of a specific-purpose political

committee that was involved in the election; or

(2) any 25 or more persons, acting jointly, who were eligible to

vote in the election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 484, Sec. 10(a), eff. Sept. 1, 1987.

Sec. 212.0241. NO GROUND REQUIRED FOR ELECTRONIC VOTING SYSTEM

RECOUNT. (a) A ground for obtaining an initial recount as

prescribed by this subchapter is not required to obtain an

initial recount of electronic voting system results, subject to

Subsection (b).

(b) A candidate for nomination or election to an office may

obtain an initial recount of electronic voting system results in

an election in which the person was a candidate only if the

candidate is shown by the election returns not to be nominated or

elected. However, a candidate shown to be nominated or elected

may obtain an initial recount if an opposing candidate's initial

recount petition is approved for a recount that is covered by

Section 212.131(c) and that does not include all of the voting

system precincts in the election.

(c) The secretary of state shall prescribe any procedures

necessary to accommodate the authorization to obtain a recount of

electronic voting system results without a specific ground.

(d) This section does not affect the scope of a recount as

governed by Subchapter F.

Added by Acts 1987, 70th Leg., ch. 484, Sec. 10(a), eff. Sept. 1,

1987. Amended by Acts 1997, 75th Leg., ch. 1349, Sec. 66, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 851, Sec. 5, eff. Sept.

1, 2001.

Sec. 212.025. PETITION FOR INITIAL RECOUNT REQUIRED. An initial

recount may not be conducted unless a person authorized to obtain

the recount submits, as provided by this subchapter, a petition

for the recount that complies with the applicable requirements

prescribed by this title.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 212.026. AUTHORITY TO WHOM PETITION SUBMITTED. (a) In an

election for which there is only one canvassing authority, a

petition for an initial recount must be submitted to the

presiding officer of the canvassing authority.

(b) In an election for which there is only one canvassing

authority and which is canvassed jointly with another election, a

recount petition must be submitted to the presiding officer of

the authority designated by law as the canvassing authority for

the election rather than the presiding officer of the canvassing

authority designated by the joint election agreement.

(c) In an election for which a final canvass is made by a

canvassing authority at the state level, a recount petition must

be submitted to the presiding officer of the final canvassing

authority.

(d) In an election for which there is more than one local

canvassing authority and no final canvass at the state level, a

recount petition must be submitted to the presiding officer of

each local canvassing authority within whose jurisdiction a

recount is desired.

(e) In a general election for governor or lieutenant governor, a

recount petition must be submitted to the secretary of state.

(f) If the presiding officer of a local canvassing authority is

ineligible or unable to serve as recount coordinator, the timely

submission of a recount petition to that officer instead of the

person substituting as the recount coordinator does not make the

petition invalid. In that case, the presiding officer shall

promptly deliver the petition to the substitute coordinator.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 212.027. NOTICE OF PETITION SUBMISSION TO OTHER CANVASSING

AUTHORITIES. (a) On submission of a recount petition under

Section 212.026(b), the recount coordinator, if the coordinator

is not the same person as the presiding officer of the canvassing

authority designated by the joint election agreement, shall

notify that presiding officer of the submission.

(b) On submission of a recount petition under Section

212.026(d), the recount coordinator shall notify the presiding

officer of each of the other canvassing authorities of the

submission of the petition.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 208, eff. Sept. 1, 1997.

Sec. 212.028. TIME FOR SUBMITTING PETITION. (a) Except as

provided by Subsection (b), a petition for an initial recount

must be submitted by the later of:

(1) 5 p.m. of the fifth day after election day; or

(2) 5 p.m. of the second day after the date the canvassing

authority to whose presiding officer the petition must be

submitted completes its canvass of the original election returns.

(b) A petition for a winning candidate in response to an

opposing candidate's petition as described by Section 212.0241(b)

must be submitted not later than 48 hours after receipt of the

notice of approval under Section 212.032.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 2, Sec. 7.12, eff. Aug. 28, 1989;

Acts 2001, 77th Leg., ch. 851, Sec. 6, eff. Sept. 1, 2001.

Sec. 212.029. INITIAL REVIEW OF PETITION. (a) The recount

coordinator shall review the petition for compliance with the

applicable requirements not later than 48 hours after receipt of

the petition.

(b) If the recount petition does not comply with the applicable

requirements, the recount coordinator shall promptly notify the

petitioner of each defect in the petition and shall enter on the

petition a description of each defect and the date of the notice.

A deposit in an improper form or amount is a defect for purposes

of this subsection.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., 2nd C.S., ch. 59, Sec. 3, eff. Oct. 20,

1987.

Sec. 212.030. AMENDMENT OF PETITION. (a) A petitioner may

amend a recount petition to correct a defect.

(b) An amendment must be submitted to the recount coordinator

not later than the deadline for submitting the petition or 5 p.m.

of the second day after the date notice of the defect under

Section 212.029 is received by the petitioner, whichever is

later.

(c) On submission of an amendment, the recount coordinator shall

enter on the amendment the date and hour it is submitted.

(d) If an amendment is timely, the recount coordinator shall

promptly review the petition as amended.

(e) For purposes of this section, a correction of an improper

deposit is considered an amendment of the petition.

(f) If the amendment does not correct each defect in the

petition of which the petitioner was notified, the recount

coordinator shall reject the amended petition. The recount

coordinator shall promptly notify the petitioner of each

remaining defect and shall enter on the amended petition a

description of each defect and the date of notice. A petition may

not be amended more than once under this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 288, Sec. 1, eff. Sept. 1, 1989.

Sec. 212.031. FINAL ACTION ON PETITION. (a) If a recount

petition complies with the applicable requirements, the recount

coordinator shall approve the petition and note on the petition

its approved status and the date of the approval. The recount

coordinator shall immediately notify the recount supervisor of

the approval. The recount supervisor shall, with the written

approval of the recount coordinator, order the recount to be held

on a date occurring not later than the seventh day after the date

the petition is determined to comply with the applicable

requirements.

(b) If the petition does not comply with the applicable

requirements, the recount coordinator shall determine whether it

is correctable by amendment. If the petition is not correctable,

the coordinator shall reject the petition. If the petition is

correctable, the coordinator shall delay acting on the petition

until the deadline for amending it. If at that time the petition

is not corrected, the coordinator shall reject the petition.

(c) On rejecting a petition, the recount coordinator shall note

on the petition its rejected status and the reason for and date

of the rejection.

(d) After approving or rejecting a petition, the recount

coordinator shall promptly notify the petitioner of the action

taken.

(e) After approving or rejecting a petition submitted under

Section 212.026(b), the recount coordinator, if the coordinator

is not the same person as the presiding officer of the canvassing

authority designated by the joint election agreement, shall

promptly notify that presiding officer of the action taken.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., 2nd C.S., ch. 59, Sec. 4, eff. Oct. 20,

1987; Acts 1989, 71st Leg., ch. 288, Sec. 2, eff. Sept. 1, 1989;

Acts 1997, 75th Leg., ch. 864, Sec. 209, eff. Sept. 1, 1997.

Sec. 212.032. NOTICE OF APPROVAL TO OTHERS INVOLVED IN ELECTION.

After approving a recount petition, the recount coordinator

shall promptly notify the following persons of the petition's

approval:

(1) if the recount involves an election for nomination or

election to an office, each opposing candidate;

(2) if the recount involves an election for presidential

electors, the presidential candidate who is shown by the election

returns to have received the most votes;

(3) if the recount involves a measure:

(A) the campaign treasurer of each specific-purpose political

committee involved in the election on the side opposite the side

that the petitioner represents; or

(B) a person eligible to vote in the election, selected by the

recount coordinator as an appropriate representative of the

interests of the opposite side, if no specific-purpose committee

was involved in the election; or

(4) if the recount involves a presidential primary election:

(A) each opposing candidate; and

(B) a registered voter selected by the recount coordinator as an

appropriate representative of the interests of the uncommitted

delegation, if an uncommitted delegation is entitled to delegate

representation.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 32, eff. Sept. 1,

1987.

Sec. 212.033. EFFECT OF PETITION SUBMISSION ON CANVASS. (a)

The submission of a recount petition before the canvassing

authority completes its canvass does not delay the canvass for

the office or measure involved in the recount.

(b) The canvassing authority shall make a notation on the

tabulation of any office or measure involved in a recount.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., 2nd C.S., ch. 59, Sec. 5, eff. Oct. 20,

1987.

Sec. 212.0331. EFFECT OF PETITION SUBMISSION ON QUALIFYING FOR

OFFICE. (a) The submission of a recount petition delays the

issuance of a certificate of election and qualification for the

office involved in the recount pending completion of the recount.

(b) A candidate may not qualify for an office involved in a

recount before completion of the recount.

(c) This section does not affect a candidate who has received a

certificate of election and qualified for an office before the

submission of a recount petition involving the office.

(d) The secretary of state shall prescribe any procedures

necessary to implement this section.

Added by Acts 2001, 77th Leg., ch. 1144, Sec. 2, eff. Sept. 1,

2001.

Sec. 212.034. COUNTING ERRORS AS GROUND FOR RECOUNT IN PAPER

BALLOT PRECINCTS. (a) To obtain a recount on the ground of

counting errors in election precincts in which paper ballots were

used, a person must attach to the recount petition an affidavit

or affidavits from one or more presiding judges of the election

stating that certain votes cast for the office or measure, as

applicable, were either counted or not counted, as appropriate,

with a brief description of the circumstances involved. At the

same time the recount petition is submitted to the recount

coordinator, the petitioner must deliver a copy of the recount

petition and each affidavit to each opposing candidate or to the

campaign treasurer of each specific-purpose political committee

that was involved in the election on the measure, as appropriate,

and to the secretary of state. The copies must be delivered

personally or by registered or certified mail, return receipt

requested.

(b) The recount coordinator shall delay final action on a

recount petition submitted with an attached affidavit under

Subsection (a) pending receipt of the secretary of state's

certification.

(c) Any opposing candidate or any person listed in Section

212.023(b), 212.0231, or 212.024(b), as appropriate, is entitled

to submit to the secretary of state an affidavit contradicting

statements made in an affidavit submitted by the petitioner. A

contradicting affidavit must be received by the secretary of

state not later than the third day after the date the copy of the

recount petition and each affidavit is received by the secretary.

(d) A recount on the ground of counting errors may be obtained

if the secretary of state determines from uncontradicted

statements, based on undisputed facts, in an affidavit submitted

by the petitioner and from the election returns that certain

votes cast for the office or measure, as applicable, clearly were

erroneously counted or not counted, as appropriate, and that

without the errors the petitioner possibly would have received

the vote necessary to gain or tie for nomination, election, or

entitlement to a place on a runoff ballot or the petitioner's

side on a measure possibly would have received the most votes, as

applicable. The secretary may not make the determination if the

facts are disputed or raise unresolved legal questions as to

whether counting errors occurred.

(e) Not earlier than the fourth or later than the fifth day

after the date the copy of the recount petition and each

affidavit is received by the secretary of state, the secretary

shall deliver written certification of whether grounds exist for

obtaining a recount on the basis of counting errors to the

recount coordinator and shall deliver a copy of the certification

to the petitioner and to each opposing candidate or to the

campaign treasurer of each specific-purpose political committee

that was involved in the election on the measure, as appropriate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 33, eff. Sept. 1,

1987.

Sec. 212.035. APPLICATION FOR INCLUDING REMAINING PAPER BALLOT

PRECINCTS. (a) If a petition is approved for a partial recount

in election precincts in which paper ballots were used, any

opposing candidate or any person listed in Section 212.023(b),

212.0231, or 212.024(b), as appropriate, may have the remaining

election precincts in which paper ballots were used included in

the initial recount by submitting an application for including

the precincts to the recount coordinator.

(b) The application must be submitted not later than 2 p.m. of

the second day after the date the applicant receives notice of

the petition's approval.

(c) The application is subject to review, amendment, and action

by the recount coordinator in the same manner as a petition

submitted under this subchapter.

(d) After approving an application for including remaining

precincts, the recount coordinator shall promptly give notice of

the approval to the applicant, the petitioner, and any other

person entitled to notice under Section 212.032.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 34, eff. Sept. 1,

1987.

SUBCHAPTER C. SUPPLEMENTARY RECOUNT FOLLOWING PARTIAL RECOUNT IN

PAPER BALLOT PRECINCTS

Sec. 212.051. APPLICABILITY OF SUBCHAPTER. This subchapter does

not apply to an election to which an expedited recount under

Subchapter D applies.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 212.052. SUPPLEMENTARY RECOUNT AUTHORIZED. If a partial

recount is conducted in election precincts in which paper ballots

were used, a recount of votes cast in the remaining precincts in

which paper ballots were used may be obtained as provided by this

subchapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 212.053. OBTAINING SUPPLEMENTARY RECOUNT. (a) A person

who was not entitled to obtain an initial recount on the grounds

prescribed by Section 212.022(1) or (2), 212.0231(1), or

212.024(a)(1) may obtain a supplementary recount if the partial

recount included less than 50 percent of the total vote received

by all candidates in the race or for the measure, as applicable,

as shown by the original election returns, and as a result of the

partial recount those grounds are satisfied.

(b) A person who was not entitled to obtain an initial recount

on the grounds prescribed by Section 212.022(1) or (2),

212.0231(1), or 212.024(a)(1) may obtain a supplementary recount

if the partial recount included 50 percent or more but less than

75 percent of the total vote received by all candidates in the

race or for the measure, as applicable, as shown by the original

election returns, and as a result of the partial recount those

grounds are satisfied, except that the percentage factor is two

percent rather than 10 percent.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 35, eff. Sept. 1,

1987.

Sec. 212.054. APPLICATION FOR SUPPLEMENTARY RECOUNT REQUIRED. A

supplementary recount may not be conducted unless a person

authorized to obtain the recount submits, as provided by this

subchapter, an application for the recount that complies with the

applicable requirements prescribed by this title.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 212.055. AUTHORITY TO WHOM APPLICATION SUBMITTED. A

supplementary recount application must be submitted to the

recount coordinator.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 212.056. TIME FOR SUBMITTING APPLICATION. (a) Except as

provided by Subsection (b), a supplementary recount application

must be submitted not later than 5 p.m. of the second day after

the date the applicant receives notice of the initial recount

result under Section 213.032 or 213.056.

(b) An application for a supplementary recount on a measure must

be submitted not later than 5 p.m. of the second day after the

date notice of the initial recount result under Section 213.032

or 213.056 was given to the person selected to receive notice of

the petition's approval under Section 212.032 if the applicant

is:

(1) the campaign treasurer of a specific-purpose political

committee who did not receive the notice of the initial recount

result; or

(2) a group of persons, none of whom received the notice of the

initial recount result.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 212.057. PROCESSING APPLICATION. (a) An application for a

supplementary recount is subject to review, amendment, and action

by the recount coordinator in the same manner as prescribed by

Sections 212.029, 212.030, and 212.031 for a petition for an

initial recount.

(b) After approving an application, the recount coordinator

shall promptly give notice of the approval of the application to

the petitioner for the initial recount and to each person

entitled to notice of an approved petition under Section 212.032.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER D. EXPEDITED RECOUNT

Sec. 212.081. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to a recount in an election on an office in which:

(1) a majority vote is required for nomination or election; and

(2) votes were cast for more than two candidates.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1349, Sec. 67, eff. Sept. 1, 1997.

Sec. 212.082. RECOUNT PETITION. Except as otherwise provided by

this subchapter, a recount under this subchapter is initiated by

a petition submitted and processed in accordance with Subchapter

B.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 212.083. DEADLINE FOR SUBMITTING PETITION. The deadline

for submitting a recount petition under this subchapter is the

later of:

(1) 2 p.m. of the third day after election day; or

(2) 2 p.m. of the first day after the date of the local canvass.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1349, Sec. 67, eff. Sept. 1, 1997.

Sec. 212.084. NOTICE OF PETITION SUBMISSION. If the recount

coordinator determines that a recount petition does not comply

with the applicable requirements but is correctable by amendment,

the coordinator shall promptly give notice of the submission to

each opposing candidate. The notice required by this section is

in addition to the notice of approval of a petition required by

Section 212.032.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 212.085. DEADLINE FOR AMENDING PETITION. The deadline for

amending a petition under this subchapter is:

(1) 10 a.m. of the day after the date notice of defect is

received, if received at or after 12 midnight and before 12 noon;

or

(2) 4 p.m. of the day after the date notice of defect is

received, if received at or after 12 noon and before 12 midnight.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1349, Sec. 67, eff. Sept. 1, 1997.

Sec. 212.086. APPLICATION FOR INCLUDING REMAINING PAPER BALLOT

PRECINCTS. Except as otherwise provided by this subchapter, the

provisions of Subchapter B governing an application for including

remaining paper ballot precincts govern the application in an

expedited recount.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 212.087. PROCESSING APPLICATION. An application for

including remaining paper ballot precincts is subject to review,

amendment, and action by the recount coordinator in the same

manner as a petition submitted under this subchapter, except that

Section 212.084 does not apply.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 212.088. DEADLINE ON SATURDAY, SUNDAY, OR HOLIDAY. (a) If

the deadline for submitting an expedited recount petition falls

on a Saturday, Sunday, or legal state holiday, the deadline is

extended to 10 a.m. of the next regular business day.

(b) Except as provided by Subsection (a), a deadline prescribed

by this subchapter is not affected by its falling on a Saturday,

Sunday, or holiday.

(c) If the deadline for submitting an application for including

remaining paper ballot precincts or an amendment to a petition or

application falls on a Saturday, Sunday, or legal state holiday,

the recount coordinator shall be accessible or have an agent

accessible at the coordinator's office for at least one hour

immediately preceding the deadline unless the document subject to

the deadline has already been submitted. Failure of the

coordinator to comply with this subsection excuses performance

until 9 a.m. of the next day that is not a Saturday, Sunday, or

legal state holiday.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2003, 78th Leg., ch. 1316, Sec. 41, eff. Sept. 1, 2003.

Sec. 212.089. DAYS AND HOURS FOR PERFORMING DUTIES. The recount

coordinator, each recount supervisor, and each recount committee

involved in an expedited recount shall continue performing their

duties on days that are not regular working days and during hours

that are not regular working hours if necessary to complete the

recount in time to avoid interfering with the orderly conduct of

the scheduled runoff election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER E. DEPOSIT FOR COSTS OF RECOUNT

Sec. 212.111. DEPOSIT REQUIRED. (a) A deposit to cover the

costs of a recount must accompany the submission of a recount

document.

(b) The deposit must be in the form of cash or a cashier's check

or money order made payable to the recount coordinator.

(c) Repealed by Acts 2003, 78th Leg., ch. 1316, Sec. 44.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2003, 78th Leg., ch. 1316, Sec. 42, 44, eff. Sept. 1,

2003.

Sec. 212.112. AMOUNT OF DEPOSIT. The amount of the recount

deposit is:

(1) $60 for each precinct in which regular paper ballots were

used; and

(2) $100 for each precinct in which an electronic voting system

was used.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., 2nd C.S., ch. 59, Sec. 6, eff. Oct. 20,

1987; Acts 1991, 72nd Leg., ch. 203, Sec. 2.66; Acts 1991, 72nd

Leg., ch. 554, Sec. 37, eff. Sept. 1, 1991; Acts 2003, 78th Leg.,

ch. 583, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 2.15, eff. January 1, 2006.

Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 20, eff. September 1, 2009.

Sec. 212.113. RETURN OF DEPOSIT. (a) On rejection of a recount

document, the recount coordinator shall return the recount

deposit to the person who submitted the document.

(b) On the timely withdrawal of a recount document, the recount

coordinator shall return to the person who submitted the document

the recount deposit less any necessary expenditures made toward

the conduct of the recount before the request for withdrawal was

received.

(c) The recount coordinator shall return to each person

requesting a recount whose chosen counting method is not used

under Section 212.005(d) the recount deposit less any necessary

expenditures made toward the conduct of the recount before the

other counting method was determined to be the preferential

method.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., 2nd C.S., ch. 59, Sec. 7, eff. Oct. 20,

1987; Acts 1997, 75th Leg., ch. 1349, Sec. 68, eff. Sept. 1,

1997.

SUBCHAPTER F. SCOPE OF RECOUNT

Sec. 212.131. SCOPE OF INITIAL RECOUNT. (a) Except as provided

by Subsection (d), an initial recount in an election for which

there is no canvass at the state level must include each election

precinct in the election.

(b) In an election for which there is a final canvass at the

state level, an initial recount of votes cast on paper ballots

must include each election precinct in which paper ballots were

used in the election, except as provided by Subsection (d).

(c) In an election for which there is a final canvass at the

state level, an initial recount of votes cast in a particular

voting system may include any one or more counties covered by the

election, but must include all the election precincts in which a

particular voting system is used in each county recounted.

(d) An initial recount may include any one or more election

precincts in which counting errors occurred as certified by the

secretary of state under Section 212.034.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2001, 77th Leg., ch. 851, Sec. 7, eff. Sept. 1, 2001.

Sec. 212.132. SCOPE OF SUPPLEMENTARY RECOUNT. A supplementary

recount must include each remaining election precinct in which

paper ballots were used in the election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 212.133. SCOPE OF EXPEDITED RECOUNT. An expedited recount

is governed by Section 212.131.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 212.134. EARLY VOTING VOTES TREATED AS PRECINCT. (a)

Except as provided by Subsection (b), for the purpose of

specifying which election precincts are to be included in a

recount, all the early voting votes canvassed by a local

canvassing authority shall be treated as constituting one

election precinct.

(b) Each early voting polling place in which voting machines

were used shall be treated as constituting one election precinct.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.67; Acts 1991, 72nd

Leg., ch. 554, Sec. 38, eff. Sept. 1, 1991.

Sec. 212.135. VOTES TO BE RECOUNTED. Except as provided by

Section 212.136, all votes cast in the election precincts

included in a recount on the office or measure specified by the

recount document are subject to the recount.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 212.136. EXCLUSION OF CERTAIN VOTES FROM RECOUNT IN

PRECINCTS USING VOTING SYSTEM. (a) Except as provided by

Subsection (c), write-in votes cast in connection with a voting

system shall be excluded from a recount of an election in which a

plurality vote is sufficient.

(b) Except as provided by Subsection (c), in a recount of an

election in which a majority vote is required, if the candidate

who first requests a recount in one or more precincts in which a

voting system was used specifies in the recount document that

only a recount of the write-in votes or only a recount of the

voting system votes is requested, the votes for which the recount

is not requested shall be excluded from the recount unless an

objection to the exclusion is made under Section 212.137. A

request for a recount of only write-in votes or only voting

system votes must apply to all precincts included in the recount

in which a voting system was used.

(c) Write-in votes may not be excluded from a recount in which a

write-in candidate is the petitioner or a person entitled to

notice of an approved petition under Section 212.032.

(d) The treatment given to the votes in the recount obtained

under the recount document in which a recount in a voting system

precinct is first requested must be given to the votes in all

voting system precincts for which a recount is obtained under a

subsequently submitted recount document pertaining to the same

election.

(e) In a precinct in which voting system votes are excluded from

a recount, the vote count entered on the original precinct

election returns for the excluded votes shall be treated as the

count for those votes for the purposes of the recount.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 212.137. OBJECTION TO EXCLUSION OF VOTES. (a) The notice

of approval of a recount document in which an exclusion of votes

is requested under Section 212.136 must include notice that the

exclusion has been requested.

(b) The votes subject to the requested exclusion may not be

excluded if a candidate entitled to notice under Subsection (a)

notifies the recount coordinator not later than 18 hours after

receiving the notice that the candidate objects to the exclusion.

(c) The sufficiency of the deposit accompanying a recount

document requesting an exclusion is not affected by a timely

objection to the exclusion, but the candidate is liable for the

full costs of the recount, including the costs attributable to

the recount of the votes requested to be excluded, if the costs

are assessed against the candidate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 210, eff. Sept. 1, 1997.



CHAPTER 213. CONDUCT OF RECOUNT

ELECTION CODE

TITLE 13. RECOUNTS

CHAPTER 213. CONDUCT OF RECOUNT

SUBCHAPTER A. CONDUCT OF RECOUNT GENERALLY

Sec. 213.001. GENERAL SUPERVISION OF RECOUNT. (a) The

presiding officer of each local canvassing authority having

jurisdiction of election precincts included in a recount shall

manage and supervise the recount for the precincts in that

authority's jurisdiction.

(b) In a recount of an election canvassed jointly with another

election, the presiding officer of the authority designated by

law as the canvassing authority for the election, rather than the

presiding officer of the joint canvassing authority, shall manage

and supervise the recount.

(c) The custodian of voted ballots in the election, or the

custodian's designee, is entitled to be present at each phase of

the recounting process.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 213.002. RECOUNT COMMITTEE. (a) Before beginning a

recount, each recount supervisor shall appoint a recount

committee composed of as many members as the supervisor

determines are necessary for a speedy recount. The committee must

be composed of at least four members. The recount coordinator may

appoint one member.

(b) The recount supervisor shall appoint a chair from the

membership.

(c) The recount committee shall count the votes in a recount

under the direct management and supervision of the chair. The

recount supervisor or the supervisor's designee may exercise the

chair's authority when present during the counting process.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., 2nd C.S., ch. 59, Sec. 8, eff. Oct. 20,

1987; Acts 1989, 71st Leg., ch. 288, Sec. 3, eff. Sept. 1, 1989;

Acts 1997, 75th Leg., ch. 864, Sec. 211, eff. Sept. 1, 1997.

Sec. 213.003. ELIGIBILITY FOR COMMITTEE MEMBERSHIP. (a) Except

as provided by Subsections (b) and (c), to be eligible for

appointment as a member of a recount committee, a person must be

a qualified voter of the political subdivision served by the

recount supervisor and must otherwise meet the eligibility

requirements prescribed by this code for precinct election judges

and clerks. A person who served as an election judge or as judge

of the early voting ballot board in the election is ineligible to

serve as a member of the recount committee. An officer of a

political party is eligible to serve as a member of the

committee.

(b) A tabulation supervisor, assistant tabulation supervisor, or

manager of a central counting station appointed in a recount

using automatic tabulating equipment to recount ballots

originally counted at a central counting station is not subject

to Subsection (a).

(c) A person who is appointed as a member of a recount committee

by the secretary of state or a state party chair and who

otherwise meets the eligibility requirements prescribed by this

code for precinct election judges and clerks is eligible for

appointment regardless of whether the person is a qualified voter

of the political subdivision served by the recount supervisor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., 2nd C.S., ch. 59, Sec. 9, eff. Oct. 20,

1987; Acts 1989, 71st Leg., ch. 288, Sec. 4, eff. Sept. 1, 1989;

Acts 1991, 72nd Leg., ch. 203, Sec. 2.68; Acts 1991, 72nd Leg.,

ch. 554, Sec. 39, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch.

864, Sec. 212, eff. Sept. 1, 1997.

Sec. 213.004. COMPENSATION OF COMMITTEE MEMBERS. (a) Except as

provided by Subsection (b), a member of a recount committee is

entitled to compensation for time spent in making a recount at an

hourly rate set by the recount supervisor, not to exceed the

maximum hourly rate for election judges.

(b) A tabulator assisting in a recount using automatic

tabulating equipment to recount ballots originally counted at a

central counting station is entitled to compensation in an amount

set by the recount supervisor, not to exceed the rate of

compensation for the tabulation supervisor of the central

counting station.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 213.005. COUNTING TEAMS. (a) A recount committee in a

recount other than a recount on automatic tabulating equipment

shall function as one or more counting teams composed of three

members each. The recount coordinator may appoint one member of

each team.

(b) Subject to the authority of the recount supervisor or the

supervisor's designee, the recount committee chair shall

designate the members to serve on each team and the duties to be

performed by each member.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg. 2nd C.S., ch. 59, Sec. 10, eff. Oct. 20,

1987; Acts 1993, 73rd Leg., ch. 728, Sec. 74, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 864, Sec. 213, eff. Sept. 1, 1997.

Sec. 213.006. DETERMINATION OF COUNTING QUESTIONS. (a) The

recount committee chair has the same authority as a presiding

election judge to determine whether a particular ballot may be

lawfully counted and how a voter's marking of a ballot should be

interpreted.

(b) After consulting the recount coordinator's appointee, the

recount committee chair shall prepare a written statement of the

specific reasons for not counting a particular ballot. Any

uncounted ballots shall be kept separately in the appropriate

container.

(c) Early voting ballots rejected by the early voting ballot

board may not be counted in the recount.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., 2nd C.S., ch. 59, Sec. 11, eff. Oct. 20,

1987; Acts 1991, 72nd Leg., ch. 203, Sec. 2.69; Acts 1991, 72nd

Leg., ch. 554, Sec. 40, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 864, Sec. 214, eff. Sept. 1, 1997.

Sec. 213.007. ACCESS TO BALLOTS, EQUIPMENT, AND OTHER MATERIALS.

(a) On presentation by a recount committee chair of a written

order signed by the recount supervisor, the custodian of voted

ballots, voting machines or test materials or programs used in

counting electronic voting system ballots shall make the ballots,

machines, or materials or programs, including the records from

which the operation of the voting system may be audited,

available to the committee.

(b) The custodian of keys to secured materials or equipment

shall make the keys available to the committee in the same manner

as provided by Subsection (a).

(c) The recount committee chair shall have the materials and

equipment restored to their secured condition and returned to the

appropriate custodian.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 215, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 1315, Sec. 54, eff. Jan. 1, 2004.

Sec. 213.008. ARRANGEMENTS FOR RECOUNT; SETTING TIME AND PLACE.

The recount supervisor shall make the arrangements necessary for

conducting the recount and shall set the time and place for

beginning the recount.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 213.009. NOTICE OF RECOUNT. (a) The recount supervisor

shall give personal notice of an initial recount to the

petitioner, personal notice of a supplementary recount to both

the petitioner and applicant, and personal notice of an expedited

recount to the petitioner and to any applicant.

(b) Notice required by Subsection (a) shall also be given to

each person entitled to notice under Section 212.032.

(c) The notice must include the time and place at which the

recount is scheduled to begin and the number of counting teams

designated for the recount, if applicable.

(d) Except as provided by Section 213.010, the notice shall be

given at least 18 hours before the recount begins.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 213.010. EARLY RECOUNT. A recount may begin earlier than

18 hours after notice is given under Section 213.009 if each

person entitled to the notice agrees to begin at a specified

earlier time.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 213.011. VOTES COUNTED BY PRECINCT. The recount committee

shall count the votes separately by precinct.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 213.0111. RECOUNT OF DISPUTED BALLOTS. (a) On receipt of

an affidavit executed by any recount committee member alleging

that legal votes were not counted or illegal votes were counted

during the initial recount, the recount coordinator may order a

new recount of the disputed ballots. For a county or precinct

office in a primary election, the county chair may order the new

recount only on the approval of the state chair.

(b) The affidavit must be received by the recount coordinator

within 48 hours after the determination of the results of the

initial recount.

(c) Notice of the new recount shall be given in the manner

prescribed by Section 213.009 for an initial recount.

(d) The new recount must begin not later than the seventh day

after the date the notice is given.

(e) The recount coordinator shall appoint a recount committee to

conduct the new recount.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 59, Sec. 12, eff.

Oct. 20, 1987. Amended by Acts 1993, 73rd Leg., ch. 759, Sec. 1,

eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 864, Sec. 216, eff.

Sept. 1, 1997.

Sec. 213.012. COMMITTEE REPORT OF RECOUNT. (a) After the

recount is completed, the recount committee chair shall prepare a

report of the committee's vote count and sign the report. Votes

shall be reported separately by precinct.

(b) The chair shall deliver one copy of the report to the

recount supervisor and one copy to the general custodian of

election records.

(c) The copies of the report shall be preserved for the period

for preserving the precinct election records.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 217, eff. Sept. 1, 1997.

Sec. 213.013. REPRESENTATION OF PARTIES AND POLITICAL PARTIES AT

RECOUNT. (a) Each person entitled to notice of the recount

under Section 213.009 is entitled to be present at a recount.

(b) In a recount of an election on an office, each candidate for

the office is entitled to be present at the recount and have

watchers present in the number corresponding to the number of

counting teams designated for the recount. If only one counting

team is designated or the recount is conducted on automatic

tabulating equipment, each candidate is entitled to two watchers.

(c) In a recount of an election on an office for which a

political party has a nominee or for which a candidate is aligned

with a political party, the party is entitled to have watchers

present in the same number prescribed for candidates under

Subsection (b).

(d) In a recount of an election on a measure, watchers may be

appointed by the campaign treasurer or assistant campaign

treasurer of a specific-purpose political committee that supports

or opposes the measure in the number corresponding to the number

of counting teams designated for the recount. If only one

counting team is designated or the recount is conducted on

automatic tabulating equipment, each eligible specific-purpose

political committee is entitled to two watchers.

(e) A watcher appointed to serve at a recount must deliver a

certificate of appointment to the recount committee chair at the

time the watcher reports for service. A watcher who presents

himself or herself for service at any time immediately before or

during the recount and submits a proper certificate of

appointment must be accepted for service unless the number of

appointees to which the appointing authority is entitled have

already been accepted.

(f) The certificate must be in writing and must include:

(1) the printed name and the signature of the watcher;

(2) the election subject to the recount;

(3) the time and place of the recount;

(4) the measure, candidate, or political party being

represented;

(5) the signature and the printed name of the person making the

appointment; and

(6) an indication of the capacity in which the appointing

authority is acting.

(g) If the watcher is accepted for service, the recount

committee chair shall keep the certificate and deliver it to the

recount coordinator after the recount for preservation under

Section 211.007. If the watcher is not accepted for service, the

recount committee chair shall return the certificate to the

watcher with a signed statement of the reason for the rejection.

(h) Each person entitled to be present at a recount is entitled

to observe any activity conducted in connection with the recount.

The person is entitled to sit or stand conveniently near the

officers conducting the observed activity and near enough to an

officer who is announcing the votes or examining or processing

the ballots to verify that the ballots are counted or processed

correctly or to an officer who is tallying the votes to verify

that they are tallied correctly. Rules concerning a watcher's

rights, duties, and privileges are otherwise the same as those

prescribed by this code for poll watchers to the extent they can

be made applicable.

(i) No mechanical or electronic means of recording images or

sound are allowed inside the room in which the recount is

conducted, or in any hallway or corridor in the building in which

the recount is conducted within 30 feet of the entrance to the

room, while the recount is in progress. However, on request of a

person entitled to appoint watchers to serve at the recount, the

recount committee chair shall permit the person to photocopy

under the chair's supervision any ballot, including any

supporting materials, challenged by the person or person's

watcher. The person must pay a reasonable charge for making the

copies and, if no photocopying equipment is available, may supply

that equipment at the person's expense. The person shall provide

a copy on request to another person entitled to appoint watchers

to serve at the recount.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., 2nd C.S., ch. 59, Sec. 13, eff. Oct. 20,

1987; Acts 1993, 73rd Leg., ch. 728, Sec. 75, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 864, Sec. 218, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 21, eff. September 1, 2009.

Sec. 213.014. CANVASS BY COMMITTEE FOLLOWING RECOUNT. If a

canvassing authority that normally makes the canvass following a

recount consists of more than five members, the presiding officer

of the authority may require the canvass to be made by a

committee composed of the presiding officer and four other

members of the canvassing authority designated by the presiding

officer.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 213.015. BYSTANDERS EXCLUDED. (a) Only persons that are

specifically permitted by law to attend a recount may be inside

the room in which the recount is conducted, or in any hallway or

corridor in the building in which the recount is conducted within

30 feet of the entrance to the room, while the recount is in

progress.

(b) A recount committee chair has the same authority as that of

a presiding judge at a polling place to preserve order during the

recount.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 59, Sec. 14, eff.

Oct. 20, 1987. Amended by Acts 1997, 75th Leg., ch. 864, Sec.

219, eff. Sept. 1, 1997.

Sec. 213.016. PRINTING IMAGES OF BALLOTS CAST USING DIRECT

RECORDING ELECTRONIC VOTING MACHINES. During any printing of

images of ballots cast using direct recording electronic voting

machines for the purpose of a recount, the full recount committee

is not required to be present. The recount committee chair shall

determine how many committee members must be present during the

printing of the images. Each candidate is entitled to be present

and to have representatives present during the printing of the

images in the same number as Section 213.013(b) prescribes for

watchers for a recount.

Added by Acts 2003, 78th Leg., ch. 583, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 22, eff. September 1, 2009.

SUBCHAPTER B. ELECTIONS WITHOUT STATE LEVEL CANVASS

Sec. 213.031. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to recounts in elections for which there is no canvass at

the state level.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 213.032. NOTICE OF PARTIAL INITIAL RECOUNT. After

receiving the recount committee's report of a partial initial

recount, the recount supervisor shall promptly give notice of the

result of the recount to each person entitled to notice of the

recount under Section 213.009.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 213.033. CANVASS FOLLOWING RECOUNT. (a) As soon as

practicable after completion of a recount that changes the number

of votes received for a particular candidate or for or against a

measure, the canvassing authority shall conduct a canvass for the

office or measure involved using the recount committee's report

in the recount supervisor's possession, instead of the original

precinct election returns, for each precinct in which a recount

was conducted. An original canvass for the office or measure is

void, and the new canvass is the official canvass for the

election on that office or measure. If no change occurs in the

recount in the number of votes received for a candidate or for or

against a measure, the official result of the election is

determined from the original canvass.

(b) In a recount of an election in which there is more than one

local canvassing authority, the result of the canvass conducted

under this section shall be reported to the other canvassing

authorities in the same manner as the result of an original

canvass.

(c) The appropriate authority shall take any further action that

may be necessary in the same manner as for an original canvass.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., 2nd C.S., ch. 59, Sec. 15, eff. Oct. 20,

1987; Acts 1993, 73rd Leg., ch. 759, Sec. 2, eff. Sept. 1, 1993.

SUBCHAPTER C. ELECTIONS WITH STATE LEVEL CANVASS

Sec. 213.051. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to recounts in elections for which there is a final

canvass at the state level.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 213.052. AGENT FOR RECEIVING NOTICE OF RECOUNT. (a) If a

recount includes election precincts in the jurisdiction of more

than one local canvassing authority, a person entitled to notice

under Section 212.032 may designate an agent for any one or more

of the jurisdictions to receive the notice required by Section

213.009(b).

(b) The recount coordinator shall ascertain whether a person

notified under Section 212.032 desires to appoint agents under

Subsection (a) and, if so, each agent's name, address, and

telephone number.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 213.053. NOTICE OF RECOUNT TO SUPERVISOR. The recount

coordinator shall give each recount supervisor involved in a

recount notice of:

(1) the precincts in the supervisor's jurisdiction included in

the recount and any other pertinent information concerning the

recount; and

(2) the name, address, and telephone number of each person to be

notified of the recount under Section 213.009.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 213.054. NOTICE OF RECOUNT RESULT TO COORDINATOR. After

receiving the recount committee's report, the recount supervisor

shall promptly notify the recount coordinator of the result of

the recount.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 213.055. SUPERVISOR'S REPORT. (a) As soon as practicable

after receiving the recount committee's report, the recount

supervisor shall prepare and sign a report of the vote count by

precinct in the supervisor's jurisdiction, using the recount

committee's report for the precincts recounted and the original

precinct election returns for the precincts not recounted.

(b) The report prepared under this section is the official

statement of the vote count in the local canvassing authority's

jurisdiction.

(c) On completion of the report required by this section, the

recount supervisor shall deliver one copy to the recount

coordinator and one copy to the general custodian of election

records. The copies shall be preserved for the period for

preserving the precinct election records.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 213.056. DETERMINATION OF RESULT OF RECOUNT; NOTICE. (a)

After receiving the notices of the results of a recount from all

the recount supervisors, the recount coordinator shall promptly

determine the result of the recount.

(b) The recount coordinator shall give notice of the result of

the recount to:

(1) the petitioner and each person entitled to notice under

Section 212.032, for an initial recount or an expedited recount;

and

(2) the petitioner, the applicant, and any other person entitled

to notice under Section 212.032, for a supplementary recount.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 213.057. CANVASS FOLLOWING RECOUNT. As soon as practicable

after completion of a recount that changes the number of votes

received for a particular candidate or for or against a measure,

the final canvassing authority shall conduct a canvass for the

office or measure involved using the recount supervisor's report,

instead of the original county election returns, for each county

in which a recount was conducted. An original final canvass for

the office or measure is void, and the new final canvass is the

official final canvass for the election on that office or

measure. If no change occurs in the recount in the number of

votes received for a candidate or for or against a measure, the

official result of the election is determined from the original

final canvass.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., 2nd C.S., ch. 59, Sec. 16, eff. Oct. 20,

1987; Acts 1993, 73rd Leg., ch. 759, Sec. 3, eff. Sept. 1, 1993.

Sec. 213.058. CANVASS FOLLOWING EXPEDITED RECOUNT. (a) Unless

a person entitled to notice under Section 213.056 makes an

objection to the recount coordinator before the canvass resulting

from a recount, the final canvassing authority may use results

reported to the recount coordinator by telephone or telegraph

under Section 213.054 as the basis for its canvass following an

expedited recount if the orderly conduct of a runoff election

would be disrupted by delaying the canvass until the recount

supervisors' written reports are received.

(b) If an objection is made under Subsection (a), the recount

coordinator shall ascertain the grounds for the objection and

shall verify with the appropriate recount supervisor each result

to which objection is made. If the verification changes the

overall result as originally determined by the coordinator, the

coordinator shall give notice of the change to the persons

entitled to receive the original notice of the result and shall

continue the verification process until no objection exists. The

canvass may then be conducted on the basis of telephone or

telegraph reports as verified.

(c) If a canvass is conducted on the basis of results reported

by telephone or telegraph, on receiving a recount supervisor's

written report, the recount coordinator shall compare the report

with the result used in the canvass. If a discrepancy exists, the

coordinator shall ascertain the correct vote count from the

supervisor. The supervisor shall deliver a corrected written

report to the coordinator if the original written report is

incorrect.

(d) If a discrepancy that affects the outcome of the election is

discovered in the comparison made under Subsection (c), the

recount coordinator shall immediately call a meeting of the

canvassing authority or notify the governor, as applicable, to

conduct another canvass and shall take the necessary action for

correction of the ballots for the runoff election. If discovered

discrepancies do not affect the outcome, the coordinator shall

correct the canvassing authority's vote tabulation to conform to

the written reports.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., 2nd C.S., ch. 59, Sec. 17, eff. Oct. 20,

1987; Acts 1989, 71st Leg., ch. 163, Sec. 6, eff. Sept. 1, 1989;

Acts 1993, 73rd Leg., ch. 759, Sec. 4, eff. Sept. 1, 1993.

Sec. 213.059. GENERAL ELECTION FOR GOVERNOR OR LIEUTENANT

GOVERNOR. (a) A recount in a general election for the office of

governor or lieutenant governor shall be conducted in the same

manner as a recount of a general election for a state office in

which the final canvass is made by the governor, except as

provided by this section.

(b) The governor is considered to be the final canvassing

authority for the election and the secretary of state's

tabulation of the county election returns is considered to be the

declaration of the official result.

(c) The recount supervisor shall deliver two copies of the

report prepared under Section 213.055 to the secretary of state.

The secretary shall use one copy for the tabulation of the votes

after the recount is completed. The secretary shall deliver the

other copy to the speaker of the house of representatives.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 163, Sec. 7, eff. Sept. 1, 1989.



CHAPTER 214. COUNTING PROCEDURES

ELECTION CODE

TITLE 13. RECOUNTS

CHAPTER 214. COUNTING PROCEDURES

SUBCHAPTER A. MANUALLY COUNTED BALLOTS

Sec. 214.001. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to a recount of regular paper ballots and any other

ballots not recounted under Subchapter B, C, or D.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 214.002. COUNTING PROCEDURE. (a) One member of a counting

team shall read the ballots, and the other two members shall

tally the votes as the ballots are read.

(b) The count shall be made, and the correctness of the tally

lists shall be certified, in the same manner as an original count

of regular paper ballots, except that only two tally lists are

prepared.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 76, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 2.16, eff. January 1, 2006.

Sec. 214.003. DISPOSITION OF TALLY LISTS. (a) On completion of

the count for a precinct, a member of the counting team shall

place one tally list in the ballot box containing the voted

ballots and shall deliver the other tally list to the recount

committee chair.

(b) The recount committee chair shall use the tally list

received from the counting team in preparing the committee report

of the recount. The chair shall attach the tally list to the copy

of the committee report that is to be delivered to the recount

supervisor. The attached tally list is part of the report.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 220, eff. Sept. 1, 1997.

SUBCHAPTER C. BALLOTS COUNTED BY AUTOMATIC TABULATING EQUIPMENT

Sec. 214.041. APPLICABILITY OF SUBCHAPTER. (a) This subchapter

applies to a recount of electronic voting system ballots on

automatic tabulating equipment.

(b) In this subchapter, "electronic recount" means a recount on

automatic tabulating equipment.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 214.042. COUNTING METHOD FOR RECOUNT. (a) A person

requesting a recount of electronic voting system ballots has a

choice of:

(1) an electronic recount using the same program as the original

count;

(2) an electronic recount using a corrected program under

Section 214.046(c), if obtainable; or

(3) a manual recount as provided by Subchapter A.

(b) The same counting method must be used in all precincts

included in the recount document for which the same program was

used in the original count.

(c) Unless a different counting method is requested, the ballots

shall be counted electronically using the same program as the

original count.

(d) Except as otherwise provided by this subchapter, a request

for a specific counting method must be made in the recount

document, specifying the precincts to which the request applies

if it does not apply to all precincts in which electronic voting

system ballots are to be recounted.

(e) After a recount document is approved, the person requesting

the recount may change the counting method specified in the

document by filing with the appropriate recount supervisor a

written request for a different method before the supervisor

gives notice of the time and place for beginning the recount. If

the requested change is to a manual recount, the request must be

accompanied by a cashier's check payable to the recount

coordinator in the amount of the difference between the amount of

the deposit for a manual recount and the amount for an electronic

recount.

(f) If a recount supervisor who receives a request for a change

to a manual recount under Subsection (e) is not also the recount

coordinator, the supervisor shall notify the coordinator of the

change and shall deliver the accompanying check to the

coordinator.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., 2nd C.S., ch. 59, Sec. 18, eff. Oct. 20,

1987.

Sec. 214.043. EQUIPMENT USED FOR RECOUNT. (a) The recount

supervisor shall designate the automatic tabulating equipment to

be used for an electronic recount in precincts in the

supervisor's jurisdiction.

(b) A recount of ballots originally counted on automatic

tabulating equipment at a polling place must be made on the same

or a similar unit of equipment unless the person requesting the

recount requests that other equipment be used.

(c) A recount of ballots originally counted at a central

counting station must be made on the same equipment unless:

(1) the equipment is unavailable or is not in usable condition;

or

(2) the person requesting the recount requests that other

equipment be used.

(d) If the equipment used for the original count is available

and in usable condition, the recount supervisor is not required

to grant a request that the recount be made on different

equipment unless the request is contained in the recount document

or in a written request filed with the supervisor before the

supervisor gives notice of the time and place for beginning the

recount.

(e) Equipment other than that used for the original count must:

(1) be located at a site that complies with Section 127.001(c)

unless all persons entitled to notice of the recount consent to a

site that does not comply; and

(2) be approved by:

(A) the programmer for the election if the ballots were counted

at a polling place and the unit to be used for the recount was

not used in the election; or

(B) the programmer for the election or the tabulation supervisor

of the central counting station at which the ballots were

counted, if counted at a central counting station.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 214.044. CHARGE FOR USE OF EQUIPMENT. The person having

control of the automatic tabulating equipment used in the

original count shall make it available for a recount for a

reasonable charge at a rate not to exceed the rate charged for

its use in the election being recounted. If the equipment is

owned or leased by the authority responsible for the expenses of

the election, a charge may not be made for its use in the

recount.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 214.045. COMPOSITION OF COMMITTEE. (a) The recount

committee chair shall designate one member of the recount

committee for an electronic recount to operate the automatic

tabulating equipment. In this subchapter, "recount tabulator"

means the member designated to operate the equipment.

(b) In a recount of ballots originally counted at a central

counting station, the recount tabulator must be the tabulation

supervisor of the station, an assistant to the supervisor, or a

person approved by the supervisor.

(c) In a recount of ballots originally counted at a polling

place, the recount tabulator must be a person who has served as

an election officer at a polling place using the type of

equipment on which the recount is made and must have had

experience in operating the equipment.

(d) At least one member of the recount committee other than the

recount tabulator must have had experience in operating the type

of equipment on which the recount is made.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 223, eff. Sept. 1, 1997.

Sec. 214.046. TEST OF PROGRAM AND EQUIPMENT. (a) After the

time set for beginning an electronic recount but before the

recount is made, the recount tabulator shall conduct a test of

the program and equipment in the same manner as the test that is

conducted immediately before an original count of ballots for an

election. Each person entitled to notice of the recount or the

person's representative at the recount is entitled to examine the

program and the test materials on request.

(b) If the test is unsuccessful, the recount tabulator shall

notify the recount committee chair, who shall notify the recount

supervisor, and the supervisor shall investigate the cause of the

test's failure. The electronic recount may not proceed until a

test is successful on the equipment used for the first test or on

other equipment selected by the supervisor.

(c) If the recount supervisor determines that the program is

defective, the supervisor shall inform the person requesting the

recount or the person's agent. The person requesting the recount

may notify the supervisor:

(1) to have the ballots recounted manually; or

(2) to attempt to correct the program so that an electronic

recount may be conducted with the corrected program.

(d) A recount using a corrected program may not be made unless

the tabulation supervisor of the central counting station or the

presiding election judge of the polling place at which the

ballots were counted, as applicable, and the person who prepared

the program sign a written statement indicating that the original

program is defective. If the statement cannot be obtained, the

recount supervisor shall have the ballots recounted manually.

(e) If a recount using a corrected program is to be made, the

original program shall be preserved without change and a complete

new program shall be prepared. The original set of test materials

shall also be preserved without change and a complete new set

shall be prepared if the original set is unsuitable for testing

the corrected program.

(f) The recount supervisor shall obtain from the person who

prepares a new program a signed statement that the program was

prepared by the person, with the date of preparation and the

person's address shown on the statement. The new program, the

preparer's statement, and the test materials used for

verification shall be preserved in a sealed container in the same

manner and for the same period as the original program.

(g) The costs of a recount under Subsection (c) may not be

assessed against a person regardless of its outcome. If other

precincts are included in the same recount document, the

assessment of the costs in the other precincts shall be

determined by the overall outcome in all precincts included in

the document.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 224, eff. Sept. 1, 1997.

Sec. 214.047. TEST USING UNOFFICIAL TEST MATERIALS. (a) In

addition to a test conducted under Section 214.046 using official

test materials, a person requesting a recount of electronic

voting system ballots but not requesting a manual recount is

entitled to have each test repeated, using test materials

furnished by the person, if the person offers the materials to

the recount tabulator before or immediately after the official

test is made.

(b) The outcome of a test using unofficial test materials has no

legal effect on the conduct of the recount.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 214.048. REQUEST FOR MANUAL RECOUNT AFTER SUCCESSFUL TEST.

(a) If a person requesting an electronic recount is dissatisfied

with the program or the equipment to be used for the recount

after a successful test conducted under Section 214.046, the

person may change the method of counting to a manual recount as

provided by this section.

(b) A person desiring a manual recount under this section must

notify the recount supervisor immediately after the test is

concluded that a manual recount is desired.

(c) After being notified under Subsection (b) that a manual

recount is desired, the recount supervisor shall promptly deliver

to the person requesting the recount a written statement of the

costs incurred for use of the equipment in making the tests and

for compensation of the recount committee for time spent in

making the tests.

(d) To obtain a manual recount, the person requesting the

recount must deliver to the recount supervisor within 24 hours

after receiving the cost statement under Subsection (c):

(1) a cashier's check payable to the recount supervisor in the

amount specified in the statement; and

(2) a cashier's check payable to the recount coordinator in the

amount of the difference between the amount of the deposit for a

manual recount and the amount for an electronic recount.

(e) On receiving checks complying with Subsection (d), the

recount supervisor shall promptly arrange for a manual recount of

the ballots.

(f) The recount supervisor shall place a check remitted under

Subsection (d)(1) in the fund from which the costs covered by the

check are payable. No part of the amount is refundable. If the

recount costs are assessed against the person requesting the

recount, the costs covered by the check may not be included in

the assessment.

(g) If the recount supervisor is not the recount coordinator,

the supervisor shall notify the coordinator of the change in the

counting method and shall deliver to the coordinator the check

remitted under Subsection (d)(2). The check is subject to

disposition in the same manner as the check accompanying the

recount document.

(h) If the person requesting the recount does not comply with

Subsection (d), a recount of the precincts for which the manual

recount is requested may not be made, and the person shall be

assessed for the amount of the costs specified in the cost

statement prepared under Subsection (c) regardless of the outcome

of a recount in any other precincts.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 214.049. COUNTING PROCEDURE. (a) All members of the

recount committee in an electronic recount shall be present

during the testing of the program and equipment and during the

counting of the ballots. The other members of the committee may

assist the recount tabulator in the handling of the test

materials and the ballots, but only the tabulator may operate the

equipment.

(b) After the ballots are counted, a member of the recount

committee shall prepare returns for each precinct in the same

manner as original election returns are prepared, except that the

returns shall be prepared as an original and one copy.

(c) If it is necessary to count any of the ballots manually,

other than write-in votes, the recount committee shall count the

ballots, and a member shall enter the result of the count on the

returns.

(d) Except as otherwise provided by this subchapter, the ballots

shall be processed in the manner prescribed by Sections 127.125

and 127.126. Before the tabulation of duplicate ballots, the

recount committee chair shall compare the duplicate ballot with

the original to verify that the original ballot was duplicated

properly. If the original ballot was duplicated improperly, the

recount committee chair shall have the original ballot duplicated

properly and that duplicate ballot shall be counted. The improper

duplicate ballot shall be retained and the recount committee

chair shall make a notation on the improper duplicate ballot of

the reason for which it was not counted.

(e) If electronic voting system ballots are to be recounted

manually, the original ballot, rather than the duplicate of the

original ballot, shall be counted.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., 2nd C.S., ch. 59, Sec. 19, eff. Oct. 20,

1987; Acts 1997, 75th Leg., ch. 864, Sec. 225, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 851, Sec. 8, eff. Sept. 1, 2001.

Sec. 214.050. COUNTING AND RECORDING WRITE-IN VOTES. (a)

Write-in votes shall be counted in the manner prescribed by

Section 214.002. One write-in tally list shall be placed in the

ballot box with the voted ballots, and one tally list shall be

retained by the recount committee. A member of the committee

shall enter the write-in results on the recount returns.

(b) For a precinct in which a recount of write-in votes is

excluded under Section 212.136, a member of the recount committee

shall enter on the recount returns the write-in votes as recorded

on the original returns.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 214.051. DISPOSITION OF RECOUNT RETURNS. (a) After the

recount committee certifies the recount returns for a precinct, a

member of the committee shall place the copy of the returns in

the ballot box containing the voted ballots and shall deliver the

original to the recount committee chair.

(b) The recount committee chair shall use the returns received

from the recount committee in preparing the committee report of

the recount. The chair shall attach the recount returns to the

copy of the committee report that is to be delivered to the

recount supervisor. The attached returns are part of the report.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 226, eff. Sept. 1, 1997.

SUBCHAPTER D. OTHER VOTING SYSTEMS

Sec. 214.071. PROCEDURES PRESCRIBED BY SECRETARY OF STATE. The

secretary of state shall prescribe the counting procedures for a

recount of votes cast by means of a voting system to which

Subchapter B or C does not apply.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 215. COSTS OF RECOUNT

ELECTION CODE

TITLE 13. RECOUNTS

CHAPTER 215. COSTS OF RECOUNT

Sec. 215.001. PAYMENT OF COSTS. (a) The authority responsible

for paying the expenses of an election in which a recount is

conducted shall pay the costs of the recount.

(b) The fund from which a payment is made for a cost that is

assessed against a person shall be reimbursed from the money

received from that person.

(c) Claims for compensation of members of a recount committee

and other costs incurred by a recount supervisor are payable on

certification of the costs by the supervisor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 215.002. ASSESSABLE COSTS. Only the following costs of a

recount are assessable against a person:

(1) compensation of members of a recount committee as provided

by Section 213.004;

(2) charges for use of automatic tabulating equipment as

provided by Section 214.044;

(3) a service charge of $15 for each recount supervisor involved

in the recount as a reimbursement to the fund from which the

telephone, postage, and other office expenses of the recount

supervisor are paid; and

(4) in a recount of an election for which the final canvass is

at the state level, a service charge of $15 for each recount

supervisor involved in the recount plus an additional $50 as a

reimbursement to the fund from which the telephone, postage, and

other office expenses of the recount coordinator are paid.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., 2nd C.S., ch. 59, Sec. 20, eff. Oct. 20,

1987.

Sec. 215.003. ASSESSMENT OF COSTS. (a) The costs of a recount

for the precincts included in an initial recount petition shall

be assessed against the petitioner if the recount in those

precincts does not cause a change in the outcome of the election.

(b) The costs of a recount for the precincts included in an

application for a supplementary recount shall be assessed against

the applicant if the recount in those precincts does not cause a

change in the outcome of the election as indicated by the initial

recount.

(c) The costs of a recount for the precincts included in a

petition for an expedited recount shall be assessed against the

petitioner if the recount in those precincts does not cause a

change in the outcome of the election.

(d) The costs of a recount for the precincts included in an

application for including remaining paper ballot precincts shall

be assessed against the applicant if the recount in those

precincts does not cause a change in the outcome of the election

as indicated by the recount in the precincts included in the

recount petition.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 215.004. DISPOSITION OF DEPOSIT FOR COSTS. (a) If none of

the costs of a recount are assessed against a person, the entire

deposit shall be returned to the person.

(b) If any of the costs of a recount are assessed against a

person, any of the deposit in excess of the amount of the

assessment shall be refunded to the person.

(c) If the amount of costs assessed against a person exceeds the

amount of the person's deposit, the person is liable to the

authority responsible for paying the expenses of the election for

the amount of the excess.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 215.005. ADMINISTRATION OF COSTS. (a) The recount

coordinator shall determine the allocation of the costs of a

recount and dispose of the recount deposits. The coordinator

shall make the disposition as soon as practicable after a recount

is completed.

(b) In a recount of an election for which there is no canvass at

the state level, other than a primary election, the recount

coordinator shall place the deposit of a person against whom

costs are assessed in the fund from which the expenses of the

recount are payable. If the person is entitled to a refund, the

authority receiving the deposit shall issue a warrant in the

appropriate amount to the person.

(c) In a recount of an election for which the final canvass is

at the state level, other than a primary election, the recount

coordinator shall deliver the deposit of a person against whom

costs are assessed to the comptroller of public accounts, who

shall place the deposit in trust. The comptroller shall issue a

warrant in the amount certified by the coordinator to each county

in which assessed costs were incurred and to the person for any

refund to which the person is entitled.

(d) The secretary of state shall prescribe procedures for the

administration of costs of a recount in a primary election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1423, Sec. 6.03, eff. Sept. 1, 1997.

Sec. 215.006. MAINTAINING RECORD OF COSTS. (a) A recount

supervisor shall maintain records of the assessable recount costs

incurred in the supervisor's jurisdiction.

(b) If more than one person requests a recount of precincts in a

recount supervisor's jurisdiction, the records must be maintained

to enable a determination of the costs attributable to each

person.

(c) If more than one person requests a recount of precincts that

are recounted at the same stage, the recount supervisor may

record the costs attributable to each person on the basis of an

estimate, taking into account the number of precincts requested

by each person, the number of votes cast in each precinct, or any

other relevant factor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 215.007. STATEMENT OF COSTS FOR COORDINATOR. (a) On

receiving notice of an assessment of costs against a person from

the recount coordinator in a recount of an election for which the

final canvass is at the state level, each recount supervisor

shall prepare a statement of assessable costs incurred in the

supervisor's jurisdiction and deliver the statement to the

recount coordinator.

(b) The costs must be listed separately for the precincts

included in each document requesting a recount if precincts in

the recount supervisor's jurisdiction were included in more than

one document.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 215.008. STATEMENT OF COSTS FOR PERSON ASSESSED. (a) The

recount coordinator shall prepare a statement of the amount of

costs assessed against a person and deliver the statement to the

person. The coordinator shall retain a copy of the statement.

(b) If the amount of the assessed costs exceeds the amount of

the person's deposit, the recount coordinator shall demand

payment of the amount of the excess.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 215.009. ITEMIZED STATEMENT AND INSPECTION OF RECORDS. (a)

On request of a person against whom recount costs are assessed,

the recount coordinator shall furnish to the person an itemized

statement of the costs. The coordinator shall retain a copy of

each statement furnished under this subsection for the period for

preserving the precinct election records.

(b) A person against whom recount costs are assessed is entitled

to inspect the cost records of each recount supervisor in whose

jurisdiction any of the costs accrued.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 215.010. COLLECTION OF COSTS. (a) If a person is assessed

costs in an amount that exceeds the amount of the person's

deposit, the recount coordinator shall take appropriate action to

obtain payment of the amount owed.

(b) If an amount owed is unpaid on the 90th day after the date

payment is demanded, the recount coordinator shall refer the

matter to the appropriate authority for legal action to collect

the amount owed.

(c) On referral of an amount for collection under Subsection

(b), the recount coordinator and each recount supervisor involved

in the recount shall deliver to the authority to whom the

referral is made the originals or copies of documents, records,

or other papers in the coordinator's or supervisor's possession

that may be relevant to enforcement of the claim. The coordinator

may not deliver the original of a document during the period for

preserving the precinct election records.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 227, eff. Sept. 1, 1997.



CHAPTER 216. AUTOMATIC RECOUNT

ELECTION CODE

TITLE 13. RECOUNTS

CHAPTER 216. AUTOMATIC RECOUNT

Sec. 216.001. APPLICABILITY OF CHAPTER. This chapter applies

only to an election that results in a tie vote as provided by

Sections 2.002(i), 2.023(b) and (c), and 2.028.

Added by Acts 2001, 77th Leg., ch. 851, Sec. 3, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 652, Sec. 4, eff.

Sept. 1, 2003.

Sec. 216.002. CONDUCT OF AUTOMATIC RECOUNT GENERALLY. Except as

otherwise provided by this chapter, this title applies to a

recount conducted under this chapter with appropriate

modifications as prescribed by the secretary of state.

Added by Acts 2001, 77th Leg., ch. 851, Sec. 3, eff. Sept. 1,

2001.

Sec. 216.003. INITIATING AUTOMATIC RECOUNT. For purposes of

initiating an automatic recount, the authority designated under

Section 212.026 shall request the recount in the same manner as a

recount petitioner under this title.

Added by Acts 2001, 77th Leg., ch. 851, Sec. 3, eff. Sept. 1,

2001.

Sec. 216.004. COUNTING PROCEDURES. The method of counting votes

in an automatic recount is the same method of counting used in

the election that resulted in the tie vote.

Added by Acts 2001, 77th Leg., ch. 851, Sec. 3, eff. Sept. 1,

2001.

Sec. 216.005. COST OF AUTOMATIC RECOUNT. (a) Subchapter E,

Chapter 212, does not apply to an automatic recount.

(b) The costs of an automatic recount shall be paid by each

political subdivision or county executive committee, as

applicable, served by a presiding officer designated under

Section 213.001.

Added by Acts 2001, 77th Leg., ch. 851, Sec. 3, eff. Sept. 1,

2001.






TITLE 14. ELECTION CONTESTS

CHAPTER 221. GENERAL PROVISIONS

ELECTION CODE

TITLE 14. ELECTION CONTESTS

SUBTITLE A. INTRODUCTORY PROVISIONS

CHAPTER 221. GENERAL PROVISIONS

Sec. 221.001. APPLICABILITY OF TITLE. This title does not apply

to:

(1) a general or special election for the office of United

States senator or United States representative;

(2) an election on a measure that is for advisory purposes only;

or

(3) a presidential primary election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1986, 69th Leg., 3rd C.S., ch. 14, Sec. 35, eff. Sept. 1,

1987.

Sec. 221.002. JURISDICTION. (a) Except as otherwise provided

by this section, the district court has exclusive original

jurisdiction of an election contest.

(b) The senate and the house of representatives, in joint

session, have exclusive jurisdiction of a contest of a general

election for governor, lieutenant governor, comptroller of public

accounts, commissioner of the general land office, or attorney

general.

(c) The senate has exclusive jurisdiction of a contest of a

general or special election for state senator.

(d) The house of representatives has exclusive jurisdiction of a

contest of a general or special election for state

representative.

(e) The governor has exclusive jurisdiction of a contest of the

election of presidential electors.

(f) The court of appeals has appellate jurisdiction of contests

originating in the district court.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 163, Sec. 8, eff. Sept. 1, 1989;

Acts 1997, 75th Leg., ch.1423, Sec. 6.04, eff. Sept. 1, 1997.

Sec. 221.003. SCOPE OF INQUIRY. (a) The tribunal hearing an

election contest shall attempt to ascertain whether the outcome

of the contested election, as shown by the final canvass, is not

the true outcome because:

(1) illegal votes were counted; or

(2) an election officer or other person officially involved in

the administration of the election:

(A) prevented eligible voters from voting;

(B) failed to count legal votes; or

(C) engaged in other fraud or illegal conduct or made a mistake.

(b) In this title, "illegal vote" means a vote that is not

legally countable.

(c) This section does not limit a provision of this code or

another statute expanding the scope of inquiry in an election

contest.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 221.004. DEFAULT JUDGMENT NOT ALLOWED. A default judgment

may not be rendered in an election contest.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 221.005. DATE OF DETERMINATION OF OFFICIAL RESULT OF

ELECTION. Except as provided by Section 242.003, in this title

the date the official result of an election is determined is the

date the final canvassing authority for the election completes

its canvass for the office or measure involved in the contest. If

a new canvass is conducted following a recount, the date of the

official result is the date the authority completes its canvass

on the basis of the recount.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 2, Sec. 7.13, eff. Aug. 28, 1989.

Sec. 221.006. EFFECT OF CONTEST ON CANVASS. Except as otherwise

provided by this title, the filing of an election contest before

the canvass of the contested election is completed does not

affect the canvassing process, and the result of the election

shall be determined and certified as if the contest had not been

filed.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 221.007. CONTESTEE IN CONTEST FILED BEFORE FINAL CANVASS.

(a) If a contest is filed before the official result of the

contested election is determined, the contestant may name as

contestee the person shown by the election returns at the time of

filing to be the appropriate contestee as determined under

Subtitle B or C.

(b) If the final canvass reveals that a necessary contestee as

determined under Subtitle B or C has not been named, the

contestant must name that contestee within the time limit

prescribed for filing the petition. Action taken before the

necessary contestee is named shall be set aside if it denies to

the contestee any right to which a contestee is entitled.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 221.008. EXAMINATION OF SECURED BALLOTS AND EQUIPMENT. A

tribunal hearing an election contest may cause secured ballot

boxes, voting machines, or other equipment used in the election

to be unsecured to determine the correct vote count or any other

fact that the tribunal considers pertinent to a fair and just

disposition of the contest.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1078, Sec. 21, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 1315, Sec. 55, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 2.17, eff. January 1, 2006.

Sec. 221.009. COMPELLING VOTER TO REVEAL VOTE. (a) A voter who

cast an illegal vote may be compelled, after the illegality has

been established to the satisfaction of the tribunal hearing the

contest, to disclose the name of the candidate for whom the voter

voted or how the voter voted on a measure if the issue is

relevant to the election contest.

(b) If the number of illegal votes is equal to or greater than

the number of votes necessary to change the outcome of an

election, the tribunal may declare the election void without

attempting to determine how individual voters voted.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 228, eff. Sept. 1, 1997.

Sec. 221.010. SECONDARY EVIDENCE FOR UNAVAILABLE BALLOTS. If an

examination of ballots is needed in an election contest and the

ballots are lost, destroyed, or otherwise beyond the reach of the

tribunal, the voters who cast the ballots may testify as to how

they voted.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 221.011. ILLEGAL VOTES SUBTRACTED. (a) If the tribunal

hearing an election contest can ascertain the candidate or side

of a measure for which an illegal vote was cast, the tribunal

shall subtract the vote from the official total for the candidate

or side of the measure, as applicable.

(b) If the tribunal finds that illegal votes were cast but

cannot ascertain how the voters voted, the tribunal shall

consider those votes in making its judgment.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 221.012. TRIBUNAL'S ACTION ON CONTEST. (a) If the

tribunal hearing an election contest can ascertain the true

outcome of the election, the tribunal shall declare the outcome.

(b) The tribunal shall declare the election void if it cannot

ascertain the true outcome of the election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 221.013. COSTS OF CONTEST WHEN ELECTION DECLARED VOID. (a)

If a contested election is declared void, the tribunal shall

assess the costs of the contest equally against the contestant

and the contestee unless the tribunal, for good cause stated in

the order assessing the costs, determines that they should be

assessed otherwise.

(b) Subsection (a) does not authorize assessment of costs

against a contestee who is exempt from payment of costs by this

title.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 221.014. EXPENSES OF NEW ELECTION ORDERED IN ELECTION

CONTEST. (a) Except as provided by Subsections (b) and (c), the

expenses of a new election ordered by a tribunal in an election

contest are paid from the same fund and by the same authority

that paid the expenses of the contested election.

(b) The county shall pay the expenses of a new election ordered

in the contest of a local option election that was financed from

money deposited by the applicants for the petition requesting the

election.

(c) In any other case in which petitioners for a contested

election were required to make a deposit to be used,

conditionally or unconditionally, for paying the election

expenses, the district court shall determine the allocation of

the expenses of the contested election and new election.

(d) The secretary of state shall prescribe procedures for

payment of the expenses of a court-ordered primary election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 23, eff. September 1, 2009.

Sec. 221.015. RIGHT TO OCCUPY OFFICE INVOLVED IN CONTEST. (a)

If the official result of a contested election shows that the

contestee won, on qualifying as provided by law the contestee is

entitled to occupy the office after the beginning of the term for

which the election was held, pending the determination of the

contest. If the final judgment does not change the official

result, the contestee is entitled to continue in office without

again qualifying for the office.

(b) If a final judgment declaring the contestant elected is

rendered after the beginning of the term for which the contested

election was held, on qualifying as provided by law the

contestant shall assume office as soon as practicable after the

judgment becomes final.

(c) A contestee occupying the office is entitled to the

emoluments of the office that accrue during the period of

occupancy. A contestant who gains the office is not entitled to

emoluments for any period before the contestant assumes office.

(d) If the final judgment declares the election void, the

vacancy is created as of the later of the date of the judgment or

the first day of the term for which the contested election was

held. A person who occupies the office pending the outcome of the

new election, either as a constitutional holdover from the prior

term or through other law, is entitled to receive the emoluments

of office until the successor qualifies for the office after the

new election.

(e) The person elected at the new election must qualify for the

office as if no contest had occurred.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 759, Sec. 5, eff. Sept. 1, 1993.

Sec. 221.016. PRESERVATION OF CONTEST PAPERS. (a) The papers

of a contest in the district court shall be preserved under the

rules applicable to the papers in a civil suit.

(b) The papers of a contest in a tribunal other than a court

shall be preserved for 10 years after the date the contest is

disposed of and shall then be transferred to the state library.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 221.017. EFFECT OF STATUTES OUTSIDE CODE. A statute

outside this code that relates to contests of a particular type

of election supersedes this code to the extent of any conflict.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 221.018. EXAMINATION OF CERTAIN CONFIDENTIAL INFORMATION.

(a) Notwithstanding Section 84.0021(b), the tribunal hearing an

election contest may examine the information contained in an

application under Section 84.0021 relating to the address at

which the applicant is registered to vote.

(b) Information may be examined under this section only for the

purpose of hearing an election contest.

Added by Acts 2007, 80th Leg., R.S., Ch.

1295, Sec. 9, eff. June 15, 2007.



CHAPTER 231. CONTEST IN DISTRICT COURT GENERALLY

ELECTION CODE

TITLE 14. ELECTION CONTESTS

SUBTITLE B. CONTESTS IN DISTRICT COURT

CHAPTER 231. CONTEST IN DISTRICT COURT GENERALLY

Sec. 231.001. APPLICABILITY OF SUBTITLE. This subtitle applies

to an election contest of which the district court has

jurisdiction.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 231.002. APPLICABILITY OF RULES GOVERNING CIVIL SUITS.

Except as otherwise provided by this subtitle, the rules

governing civil suits in the district court apply to an election

contest in the district court.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 231.003. ATTENDANCE ON LEGISLATURE NOT GROUND FOR

CONTINUANCE. Intended or actual attendance on a session of the

legislature by a party or an attorney for a party to an election

contest is not a ground for granting a continuance in the trial

of the contest.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 231.004. DISQUALIFICATION OF DISTRICT JUDGE. (a) The

judge of a judicial district that includes any territory covered

by a contested election that is less than statewide is

disqualified to preside in the contest.

(b) If a contest is filed in which a judge is disqualified under

Subsection (a), the district clerk shall promptly call the filing

to the attention of the judge. The judge shall promptly request

the presiding judge of the administrative judicial region to

assign a special judge to preside in the contest.

(c) A judge who resides in the territory covered by a contested

election is not eligible for assignment as a special judge for

the contest.

(d) Subsections (a), (b), and (c) do not apply to a contest of

an election for an office of a political party.

(e) In an election contest in which the district judge is

disqualified, until a special judge is assigned to preside over

the contest, the presiding judge of the administrative judicial

region may take any action regarding the contest that a district

judge may take if the contested election is:

(1) a primary election; or

(2) an election in which a runoff in the contested race is

necessary, according to the official returns, or will be

necessary if the contestant prevails.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 2, Sec. 7.14, eff. Aug. 28, 1989.

Sec. 231.005. JURY TRIAL NOT ALLOWED. The district judge shall

decide the issues of fact in an election contest without a jury.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 231.006. COMPELLING PRODUCTION OF ELECTION RECORDS AND

ATTENDANCE OF ELECTION OFFICERS. The limitation on the distance

within which a witness may be compelled to attend the trial of a

civil suit does not apply to officers of a contested election or

custodians of records, equipment, or supplies of a contested

election who are subpoenaed to appear in the contest to give

testimony or to produce election records, ballot boxes, or other

tangible things.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 231.007. PROCEDURES FOR NEW ELECTION GENERALLY. (a) If a

judgment in an election contest orders that a new election be

held, as soon as practicable after the judgment becomes final,

the district court shall set the date for the new election. In

the case of a general or special election, the court shall direct

the appropriate authority to order the election for the date set

by the court. In the case of a primary election, the court shall

direct the appropriate officers of the political party to hold

the election on the date set.

(b) Except as otherwise provided by this subtitle, the new

election shall be held in the same manner as the contested

election.

(c) The district court may set the election for a date that

shortens the regular period for early voting, but the date must

make it possible for early voting by personal appearance to begin

not later than the 10th day before election day. In the order

setting the date for the election, the court shall also set the

date for beginning early voting by personal appearance if it is

not possible to begin on the regular day.

(d) In addition to public notice required by law, the district

court may require the new election to be publicized in the manner

prescribed by the court.

(e) If a function in the conduct of a new election for an office

would normally be performed by an officer who is a party to the

contest, the district court may designate another person to

perform the function and may fix a reasonable compensation for

the service, to be paid as other expenses of the election.

(f) The district court may shorten the normal period between

election day and the date of the official canvass.

(g) The district court retains jurisdiction of the contest until

the new election is completed and may make any orders the court

considers necessary to ensure its proper conduct.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.70; Acts 1991, 72nd

Leg., ch. 554, Sec. 41, eff. Sept. 1, 1991.

Sec. 231.008. DELIVERY OF CERTIFIED COPIES OF JUDGMENT. (a) As

soon as practicable after a judgment in an election contest

becomes final or, if the judgment orders that a new election be

held, after the district court sets the date for the new

election, the district clerk shall deliver certified copies of

the judgment as provided by this section. If the judgment orders

a new election, the clerk shall attach to each copy of the

judgment a certified copy of the order setting the election date

and any other order relating to the conduct of the election.

(b) If the judgment in a contest for an office affects the

preparation of the ballot for a succeeding election, the clerk

shall deliver a copy to the authority responsible for having the

official ballot prepared or, in the case of a statewide or

district office, to the authority responsible for certifying the

names of the candidates for placement on the ballot.

(c) If the judgment orders that a new general or special

election be held, the clerk shall deliver a copy to the authority

responsible for ordering the election. If the judgment orders a

new primary election, the clerk shall deliver a copy to the state

chair of the appropriate political party, in the case of a

statewide or district office, or to the county chair, in the case

of a county or precinct office.

(d) The clerk shall deliver a copy of the judgment to the

custodian of the election register for the final canvassing

authority in the contested election. The custodian shall record

in the register the judgment or an abstract of the judgment in

sufficient detail to show the outcome of the contest.

(e) The district judge may direct the clerk to furnish certified

copies of the judgment to other persons as necessary to

effectuate the judgment.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 229, eff. Sept. 1, 1997.

Sec. 231.009. PRECEDENCE OF CONTEST ON APPEAL. An election

contest has precedence in the appellate courts and shall be

disposed of as expeditiously as practicable.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 232. CONTESTS FOR OFFICE

ELECTION CODE

TITLE 14. ELECTION CONTESTS

SUBTITLE B. CONTESTS IN DISTRICT COURT

CHAPTER 232. CONTESTS FOR OFFICE

SUBCHAPTER A. TRIAL AND DISPOSITION OF CONTEST

Sec. 232.001. APPLICABILITY OF CHAPTER. This chapter applies to

a contest of an election for nomination or election to a public

office or an office of a political party.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 232.002. CONTESTANT. Any candidate in an election may

contest the election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 232.003. CONTESTEE: GENERAL RULE. (a) If a contested

election is for nomination or election to an office for which

only one person is to be nominated or elected, the contestee is:

(1) the opposing candidate who is officially determined to be

nominated or elected, or in the case of a tie for the most votes,

each of the opposing tied candidates; or

(2) if the final official canvass shows that a runoff election

is necessary to decide the nomination or election:

(A) each of the opposing candidates shown by the canvass to be

entitled to or tied for a place on the runoff ballot if the

contestant is not so entitled or tied; or

(B) the opposing candidate or candidates shown by the canvass to

be entitled to or tied for a place on the runoff ballot if the

contestant is so entitled or tied.

(b) If a contested election is for election to an office for

which more than one person is to be elected from the same set of

candidates, any one or more of the candidates who are officially

determined to be elected or to be tied with another candidate for

election may be a contestee. The court may require the joinder of

any of the candidates who are not named as contestees.

(c) Except as provided by Section 232.004 or 232.005, this

section is exclusive as to the persons who may be named contestee

in an election contest.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 232.004. SUBSTITUTE CONTESTEE. (a) A contestant may name

as a substitute contestee the presiding officer of the final

canvassing authority for the election if:

(1) a deceased or ineligible candidate receives a sufficient

number of votes for nomination or election according to the

official result of the contested election;

(2) a candidate who could have been named as contestee under

Section 232.003 dies or is declared ineligible before the contest

is filed; or

(3) a contestee dies while a contest is pending.

(b) The costs of an election contest may not be assessed against

a contestee named under Subsection (a) or against the

governmental or political entity the contestee represents.

(c) If in any of the circumstances described by Subsection (a) a

person is appointed to a resulting vacancy in the office or in

the nomination for the office, the contestant may name the

appointee as a substitute contestee or the appointee may

intervene on the side of the contestee.

(d) In any of the circumstances described by Subsection (a), the

district court may permit one or more qualified voters who voted

in the election to intervene for the purpose of representing the

interests of the voters who voted for the deceased or ineligible

candidate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 232.005. ADDITIONAL CONTESTEE. The district court may

require or permit any one or more candidates in a contested

election to be named as contestee or may permit the candidates to

intervene on the side of the contestee, as the court determines

the circumstances warrant.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 232.006. VENUE. (a) The venue of an election contest for

a statewide office is in Travis County.

(b) The venue of a contest for an office less than statewide

that is filled by voters of more than one county is:

(1) in the county in which the contestee or any one of the

contestees named under Section 232.003 resides if the residence

is in the territory covered by the election; or

(2) in any county wholly or partly in the territory covered by

the election if:

(A) no contestee named under Section 232.003 resides in that

territory; or

(B) none of the contestees is named under Section 232.003.

(c) The venue of a contest for an office filled by voters of

only one county is in that county.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 232.007. RUNOFF NOT HELD UNTIL FINAL JUDGMENT. (a) A

runoff election for a contested office may not be held until the

judgment in the contest becomes final.

(b) This section does not affect the conduct of a regularly

scheduled runoff for another office that was voted on at the same

election as the contested office or at an election held jointly

with the election in which the contested office was voted on.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 232.008. FILING PERIOD FOR PETITION. (a) A contestant may

not file the petition in an election contest earlier than the day

after election day.

(b) Except as provided by Subsection (c), a contestant must file

the petition not later than the 30th day after the date the

official result of the contested election is determined.

(c) A contestant must file the petition not later than the 10th

day after the date the official result is determined in a contest

of:

(1) a primary election; or

(2) a general or special election for which a runoff is

necessary according to the official result or will be necessary

if the contestant prevails.

(d) A contestant must deliver a copy of the petition to the

secretary of state by the same deadline prescribed for the filing

of the petition.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1349, Sec. 69, eff. Sept. 1, 1997.

Sec. 232.009. NOTICE OF CONTEST TO CANVASSING AUTHORITY. (a)

After an election contest is filed, the district clerk shall

promptly deliver written notice of the filing to the presiding

officer of the final canvassing authority for the contested

election if the election is:

(1) a primary election; or

(2) a general or special election for which a runoff is

necessary in the contested race according to the official result

or will be necessary if the contestant prevails.

(b) The officer receiving notice under Subsection (a) shall

deliver written notice to each authority to whom the names of the

candidates in the succeeding election are certified for placement

on the ballot that the contest has been filed and that the

certification is subject to the outcome of the contest. The

officer shall deliver the notice at the same time as the

certification or, if the certification is delivered before

receipt of notice under Subsection (a), as soon as practicable

after certification.

(c) If the contested election is a general or special election

and the officer receiving notice under Subsection (a) is not the

authority or presiding officer of the authority that orders the

runoff election, the clerk shall deliver written notice of the

filing to that authority.

(d) The contestant in an election contest in which notice under

Subsection (a) is required must attach to the petition a

statement informing the clerk that the notice is required and

containing the name and address of each person to whom the notice

is required to be delivered.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 232.010. FILING PERIOD FOR ANSWER. A contestee in a

contest of a general or special election must file an answer to

the contestant's petition not later than 10 a.m. of the 10th day

after the date of service of citation on the contestee or 10 a.m.

of the fifth day after the date the official result in the

contested race is determined, whichever is later. The citation

must command the contestee to answer by the specified deadline.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 232.011. RETURN OF UNSERVED CITATION. The citation issued

in an election contest must direct the officer receiving the

citation to return it unserved if it is not served within 20 days

after the date of issuance.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 232.012. ACCELERATED PROCEDURES FOR TRIAL OF CERTAIN

CONTESTS. (a) This section applies only to the contest of an

election described by Section 232.008(c).

(b) When the contestant's petition is filed, the district clerk

shall immediately notify the district judge of the filing.

(c) A contestee must file an answer to the contestant's petition

not later than 10 a.m. of the fifth day after the date of service

of citation on the contestee. The citation issued for the

contestee must command the contestee to answer by the specified

deadline and must direct the officer receiving the citation to

return it unserved if it is not served within 10 days after the

date of issuance.

(d) After the clerk receives the officer's return showing

service of citation, the clerk shall promptly notify the district

judge of that fact. The judge shall set the contest for trial for

a date not later than the fifth day after the date by which the

contestee must answer.

(e) The district judge may not grant a continuance in the trial

except:

(1) one time for a period not exceeding 10 days for good cause

supported by the affidavit of a party; or

(2) with the consent of the parties.

(f) The district judge may limit amendments to the pleadings of

a party after the party announces ready for trial.

(g) Subsections (e) and (f) do not apply to continuances or

amendments to pleadings for the purpose of bringing in a

substitute contestee following the death of a contestee.

(h) This section supersedes other provisions of this subchapter

to the extent of any conflict.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 232.013. RESCHEDULING RUNOFF FOR CONTESTED RACE. (a) If

the final judgment in an election contest necessitates a runoff

election in the contested race, the district judge shall set the

date for the runoff if the judge determines that lack of time

prevents the proper conduct of the runoff on the regularly

scheduled date. The runoff must be held on the same day of the

week as the regularly scheduled runoff.

(b) The date set for the runoff may not provide a longer

interval between the court order and the runoff than is required

or authorized by law between the main election and a regularly

scheduled runoff. The date may provide a shorter interval, but

the interval must make it possible for early voting by personal

appearance to begin not later than the 10th day before election

day.

(c) If the runoff is set for a date that shortens the regular

period for early voting, the order setting the date of the

election must specify the date for beginning early voting by

personal appearance.

(d) If the contested election is a primary, the district clerk

shall deliver a certified copy of the order setting the date of

the runoff to the state chair of the political party in the case

of a statewide or district office or to the county chair in the

case of a county or precinct office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.71; Acts 1991, 72nd

Leg., ch. 554, Sec. 42, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 864, Sec. 230, eff. Sept. 1, 1997.

Sec. 232.014. ACCELERATED APPEAL IN PRIMARY CONTEST. (a) This

section applies only to the contest of a primary election.

(b) To be timely, an appellant's bond, affidavit, or cash

deposit for costs of appeal must be made not later than the fifth

day after the date the district court's judgment in the contest

is signed. If the appellant is not required to give security for

the costs of appeal, the notice of appeal must be filed by the

same deadline.

(c) If an appellant files an affidavit of inability to pay costs

of appeal, a challenge to the affidavit must be filed not later

than the fifth day after the date the affidavit is filed.

(d) As soon as practicable after an appeal in a contest is

perfected, the district judge shall set the deadline for filing

the trial court record in the appellate court. The judge may make

any other orders to expedite an appeal that are reasonable and

appropriate, including reducing the time normally allowed for

filing appellate briefs, subject to review by the appellate court

on motion of a party.

(e) The court of appeals may refuse to permit a motion for

rehearing to be filed or may reduce the time for filing the

motion.

(f) The decision of the court of appeals is not reviewable by

the supreme court by certified question or any other method.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 232.015. ACCELERATION OF APPEAL BY COURT IN CONTEST OF

GENERAL OR SPECIAL ELECTION. (a) The trial or appellate court

may accelerate the appeal in a contest of a general or special

election in a manner consistent with the procedures prescribed by

Section 232.014.

(b) Section 232.014(f) does not apply to a contest of a general

or special election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 232.016. APPEAL SUSPENDS EXECUTION OF JUDGMENT. The

perfecting of an appeal in an election contest suspends the

execution of the district court's judgment pending the

disposition of the appeal without the necessity for a supersedeas

bond.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER B. COURT-ORDERED ELECTION FOLLOWING JUDGMENT OF VOID

ELECTION

Sec. 232.041. NEW ELECTION ORDERED IF CONTESTED ELECTION VOID.

In an election contest in which the contested election is

declared void, the court shall include in its judgment an order

directing the appropriate authority to order a new election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 232.042. CANDIDATES IN NEW ELECTION. Except as otherwise

provided by this subchapter, the candidates in a new election

ordered by a court in an election contest are the same candidates

who were in the contested election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 232.043. WRITE-IN VOTES IN NEW ELECTION. A write-in vote

in a new election ordered by a court in an election contest may

not be counted unless write-in votes were received by the

candidate in the contested election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 232.044. WITHDRAWAL IN NEW ELECTION. The provisions of

this code governing withdrawal of candidates in the contested

election apply to the new election ordered by a court in an

election contest, except that:

(1) the district court shall set the deadline for withdrawal

from the new election; and

(2) a political party's executive committee may not make a

replacement nomination if the party's nominee withdraws from the

new election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 232.045. DEATH OR INELIGIBILITY OF CANDIDATE IN NEW

ELECTION. (a) If a candidate in a new election ordered by a

court in an election contest dies or is declared ineligible

before the date on which the district court sets the date for the

new election, the candidate's name may not be placed on the

ballot for the new election.

(b) If a candidate in the new election dies or is declared

ineligible on or after the date on which the district court sets

the date for the new election, the candidate's name shall be

placed on the ballot, and votes for the candidate shall be given

the same effect as votes for a deceased or ineligible candidate

whose name appears on the ballot for a regularly held election

for the contested office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 232.046. REPLACEMENT PARTY CANDIDATES IN NEW ELECTION:

GENERAL ELECTION FOR STATE AND COUNTY OFFICERS. (a) If a

candidate who was the nominee of a political party in a new

election ordered by a court in an election contest in which the

contested office was to have been filled at the general election

for state and county officers dies or is declared ineligible

before the date on which the district court sets the date for the

new election, the appropriate party executive committee may name

a replacement nominee in the same manner as the committee fills a

vacancy in a nomination in a regularly held election, except that

the district court shall set the deadline for certifying the name

of the replacement nominee for placement on the ballot.

(b) The district court may not set the certification deadline

for a date earlier than the fifth day after the date on which the

court sets the date for the new election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 232.047. REPLACEMENT OF PARTISAN NOMINEE IN CITY ELECTION.

(a) If a candidate who is a nominee of a political organization

in a new election ordered by a court in an election contest

involving a city office for which partisan nominations are

permitted dies or is declared ineligible before the date on which

the district court sets the date for the new election, the

candidate may be replaced only by a replacement nominee named in

the manner prescribed by:

(1) a charter provision or ordinance of the city for filling a

vacancy in a partisan nomination; or

(2) the district court if there is no charter provision or

ordinance.

(b) The district court shall set the deadline for certifying the

name of the replacement nominee for placement on the ballot. The

deadline may not be earlier than the fifth day after the date the

court sets the date for the new election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 232.048. RUNOFF FOLLOWING NEW ELECTION. (a) If no

candidate receives a majority vote in a new election ordered by a

court in the contest of an election in which a majority vote is

required, a runoff election shall be held:

(1) for a primary election contest, on the date set by the

district court in which the contest was heard, except as provided

by Subsection (c); or

(2) for a contest of a general or special election, on the date

set by the authority responsible for ordering the runoff

election.

(b) Sections 232.013(b), (c), and (d) apply to an election

ordered under Subsection (a) of this section.

(c) The candidate receiving the most votes in a new election

ordered by a court in a primary election contest is the political

party's nominee, regardless of whether the candidate receives a

majority vote, if the date of the final canvass of the

court-ordered primary is on or after:

(1) the 85th day before the date of the succeeding general

election in the case of a statewide or district office; or

(2) the 75th day before the date of the succeeding general

election in the case of a county or precinct office.

(d) The district court for an election contest has the same

supervisory power over a runoff of the court-ordered election as

the court has over the court-ordered election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 232.049. SECOND RUNOFF FOLLOWING CONTEST OF RUNOFF. If in

a new election ordered by a court in a contest of a runoff

election there are more than two candidates and no candidate

receives a majority vote, another runoff to determine the

nomination or election to the contested office shall be ordered

in accordance with Section 232.048, except as otherwise provided

by that section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 232.050. BALLOT FORM AND ORDER OF NAMES ON BALLOT. (a)

Except as otherwise provided by this section, the provisions of

this code regulating ballot form and preparation apply to the

ballot for a new election ordered by a court in an election

contest.

(b) The district court hearing an election contest shall

prescribe the heading of the official ballot to be used in the

new election.

(c) In a new election in which party nominees appear on the

ballot, the candidates may be listed on the ballot in the

regularly prescribed manner or by office title with each

candidate's party alignment shown by printing the candidate's

political party next to the candidate's name.

(d) The requirement that a ballot on which a party nominee

appears must be arranged to permit casting a straight-party vote

does not apply to the ballot for the new election if fewer than

three offices are to appear on the ballot.

(e) The provisions of this code applicable to determining the

order in which candidates' names appear on the ballot apply to

the new election, except that the district court may authorize a

shorter period of notice of the drawing for candidates' ballot

positions.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 233. CONTEST ON MEASURE

ELECTION CODE

TITLE 14. ELECTION CONTESTS

SUBTITLE B. CONTESTS IN DISTRICT COURT

CHAPTER 233. CONTEST ON MEASURE

Sec. 233.001. APPLICABILITY OF CHAPTER. This chapter applies to

a contest of an election on a measure.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 233.002. CONTESTANT. One or more qualified voters of the

territory covered by an election on a measure may contest the

election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 233.003. CONTESTEE. (a) The contestee must be at least

one of the following:

(1) the presiding officer of the final canvassing authority for

the contested election;

(2) the presiding officer of the authority that ordered the

contested election or the ordering authority, if ordered by an

individual; or

(3) if the person specified by Subdivision (1) or (2) is

incapacitated or cannot act for any other reason, another member

of the specified authority.

(b) The secretary of state must be a contestee in a contest of

an election on a proposed constitutional amendment or any other

statewide measure submitted by the legislature.

(c) The costs of an election contest may not be assessed against

a contestee specified by this section or against the governmental

or political entity the contestee represents.

(d) A contestee specified by this section may not be required to

give bond on appeal.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 233.004. INTERVENTION. (a) The court may permit one or

more qualified voters of the territory covered by the contested

election to intervene as contestants or contestees.

(b) The court shall determine the extent to which each

intervenor may participate in the contest as the ends of justice

and orderly procedure require. However, the court must permit at

least one intervention on the side of the contestee, if requested

to do so, and must permit the intervening contestee to

participate fully in the conduct of the contest.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 233.005. VENUE. The venue of an election contest is:

(1) in Travis County if the contested election is statewide; or

(2) in any county wholly or partly in the territory covered by

the contested election if the election is less than statewide.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 233.006. FILING PERIOD FOR PETITION. (a) The contestant

may not file the petition in the contest earlier than the day

after election day.

(b) Except as provided by Section 233.014, the contestant must

file the petition not later than the 30th day after the date the

official result of the contested election is determined.

(c) The contestant must deliver a copy of the petition to the

secretary of state by the same deadline prescribed for the filing

of the petition.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1349, Sec. 70, eff. Sept. 1, 1997.

Sec. 233.007. FILING PERIOD FOR ANSWER. (a) A contestee must

file an answer to the contestant's petition not later than:

(1) 10 a.m. of the 10th day after the date of service of

citation on the contestee or 10 a.m. of the fifth day after the

date the official result of the contested election is determined,

whichever is later, if the contested election is less than

statewide; or

(2) 10 a.m. of the 20th day after the date of service of

citation, if the contested election is statewide.

(b) The citation must command the contestee to answer by the

specified deadline.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 233.008. RETURN OF UNSERVED CITATION. The citation issued

in an election contest must direct the officer receiving the

citation to return it unserved if it is not served within 20 days

after the date of issuance.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 233.009. NOTICE OF FILING AND OUTCOME OF CONTEST TO

AUTHORITY RECEIVING ELECTION CERTIFICATION. If the result of a

contested election is required to be certified to an authority

other than the authority that ordered the election, the authority

responsible for delivering the certification shall:

(1) include with the certification written notice of the filing

of the contest or, if the contest is filed after the

certification is delivered, deliver the notice promptly after the

contest is filed; and

(2) deliver to the authority receiving the certification written

notice of the outcome of the contest promptly after the judgment

becomes final.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 233.010. EFFECT OF CONTEST ON IMPLEMENTATION OF ADOPTED

MEASURE. (a) The filing of an election contest does not suspend

implementation of a contested measure that is shown by the

officially determined result to have been adopted, except that in

the application of equitable principles, the court in which an

election contest is filed may suspend implementation of the

contested measure pending outcome of the contest.

(b) Another law that provides that implementation may or may not

be suspended supersedes this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 233.011. NEW ELECTION ORDERED IF CONTESTED ELECTION VOID.

The court may not order a new election to be held if the

contested election is declared void, except that the court shall

include in its judgment an order directing the appropriate

authority to order a new election if the authority that ordered

the contested election was required by law to order it pursuant

to a petition requesting the election or requesting other action

making the holding of the election necessary.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 233.012. EFFECT OF VOID ELECTION. (a) The effect of a

void election with respect to a restriction on the authority to

order another election or on the time interval between elections

of the same or similar nature is the same as if the election had

not been held.

(b) If the authorization for ordering the election that was

declared void was conditioned on its being ordered or held before

a specified date and that condition was satisfied with respect to

the void election, the condition is also satisfied if another

election is ordered for a date not later than the 120th day after

the date the judgment declaring the contested election void

becomes final or the first day on which the election may lawfully

be held, whichever is later.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 233.013. CONSOLIDATION OF CONTEST. If more than one

election contest involving the same measure is filed, the actions

shall be consolidated.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 233.014. SPECIAL PROCEDURES FOR CONTEST OF CONSTITUTIONAL

AMENDMENT ELECTION. (a) This section applies only to a contest

of an election on a proposed constitutional amendment.

(b) The contestant's petition must be filed and service of

citation on the secretary of state must be obtained before the

final official canvass is completed.

(c) The declaration of the official result of a contested

election may not be made until the contest is finally determined.

The secretary of state shall tabulate the county returns and the

governor shall announce the final vote count, as ascertained from

the returns, in a written document. The document announcing the

final vote count must state that a contest of the election has

been filed and that the declaration of the official result will

not be made until the contest is finally determined.

(d) The trial date may not be earlier than the 45th day after

the date of the contested election unless the contestant requests

an earlier date.

(e) If an amended petition alleging additional grounds of

contest is filed, the contest may not be called for trial earlier

than the 20th day after the date the amended petition is filed

unless the secretary of state agrees to calling the contest for

trial at an earlier date.

(f) The court shall include in its judgment in a contest an

order directing the governor to declare the official result of

the election or to declare the election void, as appropriate, not

later than the 10th day after the date the judgment becomes

final.

(g) Any question relating to the validity or outcome of a

constitutional amendment election may be raised in an election

contest. A contest is the exclusive method for adjudicating such

questions.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 163, Sec. 9, eff. Sept. 1, 1989.



CHAPTER 241. CONTEST FOR STATE SENATOR OR REPRESENTATIVE

ELECTION CODE

TITLE 14. ELECTION CONTESTS

SUBTITLE C. CONTESTS IN OTHER TRIBUNALS

CHAPTER 241. CONTEST FOR STATE SENATOR OR REPRESENTATIVE

Sec. 241.001. APPLICABILITY OF CHAPTER. This chapter applies to

a contest of a general or special election for the office of

state senator or state representative.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 241.002. PARTIES. The provisions of this title relating to

who may be or is required to be a party in an election contest in

the district court apply to a contest under this chapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 241.003. PETITION. (a) The contestant must state the

grounds for the contest in a petition in the same manner as a

petition in an election contest in the district court.

(b) The contestant must file the petition with the secretary of

state not later than the seventh day after the date the official

result of the contested election is determined. The contestant

must deliver a copy of the petition to the contestee by the same

deadline.

(c) The contestant may not file the petition with the secretary

of state or deliver the copy to the contestee before the day

after the date of the contested election.

(d) Section 1.006 does not apply to this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 759, Sec. 6, eff. Sept. 1, 1993.

Sec. 241.004. ANSWER. (a) The contestee must reply to the

contestant's petition in an answer in the same manner as an

answer to a petition in an election contest in the district

court.

(b) The contestee must file the answer with the secretary of

state not later than the seventh day after the date the contestee

receives the copy of the petition. The contestee must deliver a

copy of the answer to the contestant by the same deadline.

(c) Section 1.006 does not apply to this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 759, Sec. 7, eff. Sept. 1, 1993.

Sec. 241.005. METHOD OF DELIVERING CONTEST PAPERS TO PARTIES.

(a) The copies of the petition and answer must be delivered to

the parties by:

(1) personal delivery; or

(2) registered or certified mail, return receipt requested.

(b) Any adult resident of the state may perform the personal

delivery. If the party to whom delivery is intended cannot be

found in the party's county of residence, the delivery may be

completed by leaving the document at the party's usual place of

abode or business with a person who is 16 years of age or older.

(c) Personal delivery of a copy of an answer is sufficient if it

is delivered to the contestant's attorney of record or left at

the attorney's regular office with a person who is 16 years of

age or older.

(d) A copy of a petition delivered by mail must be marked for

restricted delivery to the addressee only. The delivery is

sufficient if the copy is mailed to the contestee's regular

residence or business address.

(e) If the contestant's petition states an address to which the

copy of the answer is to be delivered, a copy delivered by mail

must be mailed to that address. Otherwise, delivery of a copy of

an answer by mail is sufficient if the copy is mailed to the

contestant at the contestant's regular residence or business

address or to the contestant's attorney of record at the

attorney's regular business address.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 241.006. DELIVERY OF CONTEST PAPERS TO PRESIDING OFFICER.

(a) On receipt of a petition or answer, the secretary of state

shall enter the date of filing on the document. If the document

is filed by mail, the secretary shall attach to the document the

envelope in which it was mailed.

(b) The secretary of state shall deliver a petition to the

president of the senate or the speaker of the house of

representatives, as appropriate, as soon as possible but not

later than the day after the date the petition is received. The

secretary shall deliver an answer to the appropriate presiding

officer as soon as possible but not later than the day after the

date of its receipt.

(c) The secretary of state shall deliver with the petition the

secretary's certified statement of the total votes cast for each

candidate for the office as shown by the final canvass. If the

final canvass has not been completed, the statement shall be

delivered as soon as practicable thereafter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 759, Sec. 8, eff. Sept. 1, 1993.

Sec. 241.0061. SECURITY FOR COSTS. (a) Not later than the

third day after the date the contestee's answer is received by

the presiding officer of the house having jurisdiction, the

contestant must file with the secretary of the senate or chief

clerk of the house of representatives, as appropriate:

(1) a cost bond payable to the appropriate house and to the

contestee in the amount of $5,000, having sufficient sureties

approved by the presiding officer, and conditioned that the

contestant will pay all costs of the contest assessed against the

contestant;

(2) a cash deposit in lieu of bond; or

(3) an affidavit of inability to pay costs.

(b) Security for costs must be filed under Subsection (a), and

an affidavit of inability to pay costs may be contested, in the

manner generally applicable to a civil suit in the district

court, subject to any changes imposed by the master or by rules

of the house having jurisdiction.

Added by Acts 1993, 73rd Leg., ch. 759, Sec. 9, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 231, eff.

Sept. 1, 1997.

Sec. 241.007. RUNOFF DELAYED. (a) If a special election for

which a runoff is necessary according to the official result is

contested, the secretary of state shall promptly notify the

governor in writing of the contest when the canvass is completed

or the petition is received, whichever is later.

(b) The governor shall delay ordering the runoff pending the

outcome of the contest.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 241.008. PRESIDING OFFICER AS PARTY. If the presiding

officer of the house having jurisdiction is a party to a contest,

the house shall elect one of its members to perform the duties of

the presiding officer with respect to the contest. The chair of

the house's committee on administration shall perform those

duties until the substitute is elected.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 232, eff. Sept. 1, 1997.

Sec. 241.009. MASTER OF DISCOVERY. (a) As soon as practicable

after receiving the contestee's answer, the presiding officer of

the house having jurisdiction shall appoint a master of discovery

to supervise discovery proceedings and the taking of depositions,

to issue any necessary process, to receive and report evidence,

and to perform any other duties assigned by the presiding officer

or by the committee to which the contest is referred.

(b) The master must be a member of the house in which the

contest is pending.

(c) The presiding officer or the committee may limit the

master's authority in the same manner as a civil court in

appointing a master in chancery.

(d) The master acts under the direction of the presiding officer

before the case is referred to a committee and acts under the

direction of the committee after the referral.

(e) The master's rulings are subject to review by the committee

to which the contest is referred unless otherwise provided by

rules of the house.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 759, Sec. 9, eff. Sept. 1, 1993.

Sec. 241.0091. FRIVOLOUS PETITION. (a) The master may on the

master's own motion, or shall on the motion of the committee,

determine whether the contestant's petition is frivolous or

otherwise does not state the grounds necessary to maintain the

contest.

(b) After making a determination under Subsection (a), the

master shall promptly deliver to the committee a report stating

the findings. The report to the committee may include any

recommendation the master considers appropriate.

Added by Acts 1993, 73rd Leg., ch. 759, Sec. 9, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 233, eff.

Sept. 1, 1997.

Sec. 241.010. DISCOVERY AND DEPOSITIONS. (a) Any party to a

contest may conduct discovery and take depositions under the

procedures applicable to a civil suit in the district court,

subject to changes in those procedures or limitations imposed by

the master or by rules of the house in which the contest is

pending.

(b) Each party is responsible for the initial payment of the

party's costs of discovery and taking depositions, but the costs

may be assessed as provided by Section 241.025.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 241.011. REFERRAL OF CONTEST TO COMMITTEE; HEARING BY

COMMITTEE. (a) As soon as practicable after receiving the

contestee's answer, the presiding officer of the house in which

the contest is pending shall refer the contest to a special

committee, a standing committee, or a committee of the whole, as

provided by rules of the house.

(b) The committee shall promptly set a time and place for

hearing the contest. After notice to the parties, the committee

shall investigate the issues raised by the contest, hearing all

legal evidence presented by the parties, except as provided by

Subsection (c).

(c) The committee may refuse to hear testimony or other evidence

presented in person by the parties if the master determines under

Section 241.0091 that the contestant's petition is frivolous or

otherwise groundless.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 759, Sec. 9, eff. Sept. 1, 1993.

Sec. 241.012. HEARING PROCEDURE. The procedure for the

committee hearing of an election contest shall be prescribed by

rules of the house in which the contest is pending.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 241.013. EVIDENCE. Except as otherwise provided by house

rules, the rules of evidence generally applicable to a civil suit

in the district court apply to the hearing of an election

contest.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 241.014. ATTENDANCE OF WITNESSES. (a) The committee to

which an election contest is referred has the same authority as

other legislative committees to compel attendance of witnesses

and production of evidence without the necessity for an express

authorization by resolution, rule, or other action of the house

creating the committee.

(b) The law generally applicable to the issuance and service of

process in legislative committee hearings applies to the hearing

of a contest.

(c) A summoned witness is entitled to payment for travel and

subsistence expenses in accordance with the laws applicable to

in-state travel for state employees.

(d) Each party is responsible for the initial payment of the

costs for service of process and attendance of witnesses at the

party's request, but the costs may be assessed as provided by

Section 241.025.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 241.015. COMMITTEE REPORT. (a) Except as provided by

Section 241.019, as soon as practicable after completing its

hearing on a contest, the committee shall make a written report

of its findings of fact and conclusions of law with respect to

the contest to the house in which the contest is pending. The

report may include any recommendation the committee considers

appropriate.

(b) The committee shall accompany its report with all the papers

in the contest and the evidence presented to the committee.

(c) The committee chair shall file the report with the secretary

of the senate or the chief clerk of the house of representatives,

as appropriate.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 234, eff. Sept. 1, 1997.

Sec. 241.016. MINORITY REPORT. Any member of the committee

dissenting from the views of the majority may file a minority

report.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 241.017. WITHDRAWAL OF CONTEST. (a) A contestant may

withdraw the election contest at any time before the filing of

the committee report by filing with the committee chair and the

presiding officer of the house a written statement of withdrawal

signed by the contestant or the contestant's attorney.

(b) On withdrawal of the contest, the contest is dismissed and

the presiding officer shall have the statement of withdrawal read

into the journal of the appropriate house.

(c) Costs of the contest following a withdrawal may be assessed

as provided by Section 241.025.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 235, eff. Sept. 1, 1997.

Sec. 241.018. DISPOSITION OF CONTEST BY HOUSE. (a) Except as

provided by Section 241.019, the house in which a contest is

pending shall dispose of the contest as provided by this section.

(b) As soon as practicable after the committee report on the

contest is filed, the house shall set a date for consideration of

the report.

(c) The house shall take action on the contest as prescribed by

Section 221.012.

(d) A contestee may not vote on any matter involving the

contest.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 241.019. DISPOSITION OF CONTEST BY COMMITTEE. The

committee to which a contest of a special election is referred

shall take action on the contest as prescribed by Section 221.012

if:

(1) no candidate received a majority of the votes according to

the official result of the election;

(2) the legislature is not in session on the date the

contestant's petition is filed with the secretary of state, or,

if it is in session, the session will end before the 25th day

after the date the petition is filed;

(3) no session of the legislature is scheduled to begin within

30 days after the date the petition is filed; and

(4) the legislature is not in session on the date the committee

completes its hearing, and no session is scheduled to begin

within 30 days after that date.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 241.020. NEW ELECTION ORDERED IF CONTESTED ELECTION VOID.

In an election contest in which the election is declared void,

the house or committee, as appropriate, shall include in its

judgment an order directing the governor to order a new election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 241.021. DELIVERY OF CERTIFIED COPIES OF JUDGMENT. (a)

After the judgment in a contest is rendered, the secretary of the

senate or the chief clerk of the house of representatives, as

appropriate, shall promptly deliver a certified copy of the

judgment to the secretary of state.

(b) If another election is necessary under the judgment, the

secretary of the senate or chief clerk of the house of

representatives shall promptly deliver a certified copy of the

judgment to the governor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 241.022. PROCEDURES FOR NEW ELECTION GENERALLY. (a) If

the contested election is declared void, the new election shall

be held in the same manner as the contested election, except as

otherwise provided by this chapter.

(b) Section 232.050 applies to the ballot form for the new

election.

(c) Section 232.043 applies to write-in voting in the new

election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 241.023. ACCELERATED ELECTION SCHEDULE. If another

election is necessary under the judgment in an election contest,

the applicable time intervals for conducting a special election

for state senator or state representative apply if the judgment

is rendered:

(1) during a regular legislative session; or

(2) within 60 days before the date a legislative session is

convened.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 241.024. CANDIDATES IN NEW ELECTION. (a) The candidates

in a new election ordered in an election contest in which the

election is declared void under this chapter are determined in

accordance with the applicable provisions of Chapter 232,

Subchapter B, prescribing the candidates in a new election

ordered by a court.

(b) In a new election in which replacement candidates are

permitted on the ballot, the governor shall set the filing

deadlines that are set by the district court in a new election

ordered by a court.

(c) The governor shall set the deadline for withdrawal from a

new election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 241.025. COSTS OF CONTEST. (a) Subject to Section

221.013(a), the house considering an election contest may assess

the costs of the contest against any one or more of the parties,

except that costs may not be assessed against a contestee who

prevails in the contest.

(b) In a contest covered by Section 241.019, the committee

determines how the costs are to be assessed.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 242. CONTEST FOR CONSTITUTIONAL EXECUTIVE OFFICE

ELECTION CODE

TITLE 14. ELECTION CONTESTS

SUBTITLE C. CONTESTS IN OTHER TRIBUNALS

CHAPTER 242. CONTEST FOR CONSTITUTIONAL EXECUTIVE OFFICE

Sec. 242.001. APPLICABILITY OF CHAPTER. This chapter applies to

a contest of a general election for the office of governor,

lieutenant governor, comptroller of public accounts, land

commissioner, or attorney general.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1423, Sec. 6.05, eff. Sept. 1, 1997.

Sec. 242.002. CONDUCT OF CONTEST GENERALLY. (a) Except as

otherwise provided by this chapter, the applicable provisions of

Chapter 241 govern an election contest under this chapter.

(b) Two copies of the petition and answer must be filed with the

secretary of state. The secretary shall deliver one copy of each

document to the presiding officer of each house of the

legislature. Security for costs must be filed with the chief

clerk of the house of representatives. Any cost bond must be

payable to both houses.

(c) The presiding officers of the two houses of the legislature

shall act jointly in appointing a master of discovery and in

setting the amount of and approving the sureties on a cost bond.

The master may be a member of either house.

(d) The presiding officers shall refer the contest to a

committee constituted in accordance with joint rules of the two

legislative houses. Unless otherwise provided by joint rule, the

referral is not effective until both presiding officers make the

referral.

(e) The committee shall make its report to both houses of the

legislature, and the two houses shall consider the report and

dispose of the contest in joint session.

(f) Any legislative rules applicable to a contest under this

chapter must be joint rules.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 759, Sec. 10, eff. Sept. 1, 1993.

Sec. 242.003. CONTEST FOR OFFICE OF GOVERNOR OR LIEUTENANT

GOVERNOR. (a) This section applies only to a contest for the

office of governor or lieutenant governor.

(b) For purposes of a contest under this section, the date the

official result of the contested election is determined is the

date the governor completes the state canvass. The official

result is determined from the tabulation of the election returns

prepared by the secretary of state, except as provided by

Subsection (d).

(c) The secretary of state shall deliver a certified copy of the

tabulation to each of the presiding officers.

(d) The committee to which the contest is referred may treat the

tabulation as correct until the speaker of the house of

representatives opens and publishes the official election

returns. If a discrepancy exists between the tabulation and the

speaker's official count that might be material to a

determination of the contest, the committee shall investigate the

discrepancy to ascertain, if possible, the correct vote count.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 163, Sec. 10, eff. Sept. 1, 1989;

Acts 1993, 73rd Leg., ch. 759, Sec. 11, eff. Sept. 1, 1993.

Sec. 242.004. ACCELERATED ELECTION SCHEDULE. The time intervals

for conducting a special election to fill a vacancy in the office

of state senator or state representative occurring during a

regular legislative session apply to any election necessary under

the judgment in an election contest under this chapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 243. CONTEST FOR PRESIDENTIAL ELECTORS

ELECTION CODE

TITLE 14. ELECTION CONTESTS

SUBTITLE C. CONTESTS IN OTHER TRIBUNALS

CHAPTER 243. CONTEST FOR PRESIDENTIAL ELECTORS

Sec. 243.001. APPLICABILITY OF CHAPTER. This chapter applies to

a contest of an election of presidential electors for president

and vice-president of the United States.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 243.002. PARTIES. (a) An election of presidential

electors may be contested only by:

(1) a presidential candidate whose name appeared on the ballot

for the election in this state or who had qualified as a write-in

candidate in this state;

(2) any one or more of the presidential elector candidates who

correspond to a presidential candidate specified by Subdivision

(1), if the presidential candidate gives express approval; or

(3) a presidential candidate specified by Subdivision (1) and

one or more corresponding presidential elector candidates acting

jointly.

(b) The contestees are the presidential elector candidates

officially determined to be elected and the presidential

candidate to whom they correspond.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 243.003. PETITION. (a) The contestant must state the

grounds for the contest in a petition in the same manner as a

petition in an election contest in the district court.

(b) The contestant must file the petition with the secretary of

state not later than the 10th day after the date the official

result of the contested election is determined.

(c) The contestant may not file the petition before the day

after the date of the contested election.

(d) The petition must state the name and address of the

contestant or an agent for the contestant to whom a copy of the

contestee's answer is to be delivered. If there is more than one

contestant, the petition must designate one to receive the copy

on behalf of all the contestants.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 243.004. NOTICE TO CONTESTEES. (a) When a petition is

filed, the secretary of state shall promptly notify each

contestee of the filing and shall deliver a copy of the petition

to each contestee who requests one or to an agent designated by

the requesting contestee.

(b) The secretary of state shall use the most expeditious means

available for notifying each contestee.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 243.005. ANSWER. (a) The contestee must reply to the

contestant's petition in an answer in the same manner as an

answer to a petition in an election contest in the district

court.

(b) The contestee must file the answer with the secretary of

state not later than the eighth day after the date the petition

is filed. The contestee must deliver a copy of the answer by the

same deadline to the person designated by the petition to receive

it.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 243.006. HEARING OF CONTEST. When the contestee's answer

is filed, the governor shall set a time and place for hearing the

contest. After notice to the parties, the governor shall

investigate the issues raised by the contest, hearing all legal

evidence presented by the parties.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 163, Sec. 11, eff. Sept. 1, 1989.

Sec. 243.007. MASTER OF DISCOVERY. (a) The governor may

appoint a master of discovery for the contest. The master has the

authority of a master appointed under Section 241.009.

(b) The master must be a resident of the state who:

(1) is not employed by or related within the third degree by

consanguinity or affinity, as determined under Chapter 573,

Government Code, to a party to the contest; and

(2) is not an officer of a political party that had a

presidential nominee on the ballot of the contested election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 163, Sec. 12, eff. Sept. 1, 1989;

Acts 1991, 72nd Leg., ch. 561, Sec. 19, eff. Aug. 26, 1991; Acts

1995, 74th Leg., ch. 76, Sec. 5.95(27), eff. Sept. 1, 1995.

Sec. 243.008. DISCOVERY AND DEPOSITIONS. (a) Any party to a

contest may conduct discovery and take depositions under the

procedures applicable to a civil suit in the district court,

subject to changes in those procedures or limitations imposed by

the governor or the master of discovery.

(b) Each party is responsible for the initial payment of the

party's costs of discovery and taking depositions, but the costs

may be assessed as provided by Section 243.013.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 163, Sec. 13, eff. Sept. 1, 1989.

Sec. 243.009. HEARING PROCEDURE. The governor shall determine

the procedure for hearing an election contest.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 163, Sec. 14, eff. Sept. 1, 1989.

Sec. 243.010. EVIDENCE. Except as otherwise provided by the

governor, the rules of evidence generally applicable to a civil

suit in the district court apply to the hearing of an election

contest.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 163, Sec. 14, eff. Sept. 1, 1989.

Sec. 243.011. ATTENDANCE OF WITNESSES. (a) The governor has

the same authority as a district court in an election contest to

require the attendance of witnesses and the production of

evidence. The secretary of state shall issue in the name of the

governor subpoenas or other process as directed by the governor.

(b) Any sheriff or constable of the state or a person appointed

by the governor may serve the process issued by the secretary of

state.

(c) Compliance with process issued under this chapter may be

enforced in the manner provided for enforcement of process issued

under Chapter 2001, Government Code.

(d) The summoned witnesses and the officers serving the process

are entitled to mileage and fees as prescribed by law in a civil

suit in the district court.

(e) Each party is responsible for the initial payment of the

costs for service of process and attendance of witnesses at the

party's request, but the costs may be assessed as provided by

Section 243.013.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 163, Sec. 15, eff. Sept. 1, 1989;

Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995.

Sec. 243.012. DISPOSITION OF CONTEST. (a) The governor shall

determine the outcome of the contested election and render the

decision not later than the seventh day before the date set by

law for the meeting of the electors.

(b) The decision shall declare which set of presidential elector

candidates was elected.

(c) The decision shall be in writing and signed by the governor.

(d) Section 221.012(b) does not apply to a contest of an

election of presidential electors.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 163, Sec. 16, eff. Sept. 1, 1989.

Sec. 243.013. COSTS OF CONTEST. The governor may assess the

costs of the contest against any one or more of the parties.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1989, 71st Leg., ch. 163, Sec. 17, eff. Sept. 1, 1989.






TITLE 15. REGULATING POLITICAL FUNDS AND CAMPAIGNS

CHAPTER 251. GENERAL PROVISIONS

ELECTION CODE

TITLE 15. REGULATING POLITICAL FUNDS AND CAMPAIGNS

CHAPTER 251. GENERAL PROVISIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 251.001. DEFINITIONS. In this title:

(1) "Candidate" means a person who knowingly and willingly takes

affirmative action for the purpose of gaining nomination or

election to public office or for the purpose of satisfying

financial obligations incurred by the person in connection with

the campaign for nomination or election. Examples of affirmative

action include:

(A) the filing of a campaign treasurer appointment, except that

the filing does not constitute candidacy or an announcement of

candidacy for purposes of the automatic resignation provisions of

Article XVI, Section 65, or Article XI, Section 11, of the Texas

Constitution;

(B) the filing of an application for a place on a ballot;

(C) the filing of an application for nomination by convention;

(D) the filing of a declaration of intent to become an

independent candidate or a declaration of write-in candidacy;

(E) the making of a public announcement of a definite intent to

run for public office in a particular election, regardless of

whether the specific office is mentioned in the announcement;

(F) before a public announcement of intent, the making of a

statement of definite intent to run for public office and the

soliciting of support by letter or other mode of communication;

(G) the soliciting or accepting of a campaign contribution or

the making of a campaign expenditure; and

(H) the seeking of the nomination of an executive committee of a

political party to fill a vacancy.

(2) "Contribution" means a direct or indirect transfer of money,

goods, services, or any other thing of value and includes an

agreement made or other obligation incurred, whether legally

enforceable or not, to make a transfer. The term includes a loan

or extension of credit, other than those expressly excluded by

this subdivision, and a guarantee of a loan or extension of

credit, including a loan described by this subdivision. The term

does not include:

(A) a loan made in the due course of business by a corporation

that is legally engaged in the business of lending money and that

has conducted the business continuously for more than one year

before the loan is made; or

(B) an expenditure required to be reported under Section

305.006(b), Government Code.

(3) "Campaign contribution" means a contribution to a candidate

or political committee that is offered or given with the intent

that it be used in connection with a campaign for elective office

or on a measure. Whether a contribution is made before, during,

or after an election does not affect its status as a campaign

contribution.

(4) "Officeholder contribution" means a contribution to an

officeholder or political committee that is offered or given with

the intent that it be used to defray expenses that:

(A) are incurred by the officeholder in performing a duty or

engaging in an activity in connection with the office; and

(B) are not reimbursable with public money.

(5) "Political contribution" means a campaign contribution or an

officeholder contribution.

(6) "Expenditure" means a payment of money or any other thing of

value and includes an agreement made or other obligation

incurred, whether legally enforceable or not, to make a payment.

(7) "Campaign expenditure" means an expenditure made by any

person in connection with a campaign for an elective office or on

a measure. Whether an expenditure is made before, during, or

after an election does not affect its status as a campaign

expenditure.

(8) "Direct campaign expenditure" means a campaign expenditure

that does not constitute a campaign contribution by the person

making the expenditure.

(9) "Officeholder expenditure" means an expenditure made by any

person to defray expenses that:

(A) are incurred by an officeholder in performing a duty or

engaging in an activity in connection with the office; and

(B) are not reimbursable with public money.

(10) "Political expenditure" means a campaign expenditure or an

officeholder expenditure.

(11) "Reportable activity" means a political contribution,

political expenditure, or other activity required to be reported

under this title.

(12) "Political committee" means a group of persons that has as

a principal purpose accepting political contributions or making

political expenditures.

(13) "Specific-purpose committee" means a political committee

that does not have among its principal purposes those of a

general-purpose committee but does have among its principal

purposes:

(A) supporting or opposing one or more:

(i) candidates, all of whom are identified and are seeking

offices that are known; or

(ii) measures, all of which are identified;

(B) assisting one or more officeholders, all of whom are

identified; or

(C) supporting or opposing only one candidate who is

unidentified or who is seeking an office that is unknown.

(14) "General-purpose committee" means a political committee

that has among its principal purposes:

(A) supporting or opposing:

(i) two or more candidates who are unidentified or are seeking

offices that are unknown; or

(ii) one or more measures that are unidentified; or

(B) assisting two or more officeholders who are unidentified.

(15) "Out-of-state political committee" means a political

committee that:

(A) makes political expenditures outside this state; and

(B) in the 12 months immediately preceding the making of a

political expenditure by the committee inside this state (other

than an expenditure made in connection with a campaign for a

federal office or made for a federal officeholder), makes 80

percent or more of the committee's total political expenditures

in any combination of elections outside this state and federal

offices not voted on in this state.

(16) "Political advertising" means a communication supporting or

opposing a candidate for nomination or election to a public

office or office of a political party, a political party, a

public officer, or a measure that:

(A) in return for consideration, is published in a newspaper,

magazine, or other periodical or is broadcast by radio or

television; or

(B) appears:

(i) in a pamphlet, circular, flier, billboard or other sign,

bumper sticker, or similar form of written communication; or

(ii) on an Internet website.

(17) "Campaign communication" means a written or oral

communication relating to a campaign for nomination or election

to public office or office of a political party or to a campaign

on a measure.

(18) "Labor organization" means an agency, committee, or any

other organization in which employees participate that exists for

the purpose, in whole or in part, of dealing with employers

concerning grievances, labor disputes, wages, rates of pay, hours

of employment, or conditions of work.

(19) "Measure" means a question or proposal submitted in an

election for an expression of the voters' will and includes the

circulation and submission of a petition to determine whether a

question or proposal is required to be submitted in an election

for an expression of the voters' will.

(20) "Commission" means the Texas Ethics Commission.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1991, 72nd Leg., ch. 304, Sec. 5.01, eff. Jan. 1,

1992; Acts 2003, 78th Leg., ch. 249, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 251.002. OFFICEHOLDERS COVERED. (a) The provisions of

this title applicable to an officeholder apply only to a person

who holds an elective public office and to the secretary of

state.

(b) For purposes of this title, a state officer-elect or a

member-elect of the legislature is considered an officeholder

beginning on the day after the date of the general or special

election at which the officer-elect or member-elect was elected.

This subsection does not relieve a state officer-elect or

member-elect of the legislature of any reporting requirements the

person may have as a candidate under this title.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 251.003. PROHIBITION OF DOCUMENT FILING FEE. A charge may

not be made for filing a document required to be filed under this

title.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 251.004. VENUE. (a) Venue for a criminal offense

prescribed by this title is in the county of residence of the

defendant, unless the defendant is not a Texas resident, in which

case venue is in Travis County.

(b) Venue for the recovery of delinquent civil penalties imposed

by the commission under this title is in Travis County.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1997, 75th Leg., ch. 1134, Sec. 1, eff. Sept. 1, 1997.

Sec. 251.005. OUT-OF-STATE COMMITTEES EXCLUDED. (a) An

out-of-state political committee is not subject to Chapter 252 or

254, except as provided by Subsection (b), (c), or (d).

(b) If an out-of-state committee decides to file a campaign

treasurer appointment under Chapter 252, at the time the

appointment is filed the committee becomes subject to this title

to the same extent as a political committee that is not an

out-of-state committee.

(c) If an out-of-state committee performs an activity that

removes the committee from out-of-state status as defined by

Section 251.001(15), the committee becomes subject to this title

to the same extent as a political committee that is not an

out-of-state committee.

(d) An out-of-state political committee that does not file a

campaign treasurer appointment shall comply with Section

254.1581.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 2003, 78th Leg., ch. 249, Sec. 2.02, eff. Sept. 1,

2003.

Sec. 251.006. FEDERAL OFFICE EXCLUDED. (a) Except as provided

by Subsection (b), this title does not apply to a candidate for

an office of the federal government.

(b) A candidate for an elective office of the federal government

shall file with the commission a copy of each document relating

to the candidacy that is required to be filed under federal law.

The document shall be filed within the same period in which it is

required to be filed under the federal law.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 107, Sec. 3.01, eff. Aug. 30,

1993; Acts 1997, 75th Leg., ch. 864, Sec. 236, eff. Sept. 1,

1997.

Sec. 251.007. TIMELINESS OF ACTION BY MAIL. When this title

requires a notice, report, or other document or paper to be

delivered, submitted, or filed within a specified period or

before a specified deadline, a delivery, submission, or filing by

first-class United States mail or common or contract carrier is

timely, except as otherwise provided by this title, if:

(1) it is properly addressed with postage or handling charges

prepaid; and

(2) it bears a post office cancellation mark or a receipt mark

of a common or contract carrier indicating a time within the

period or before the deadline, or if the person required to take

the action furnishes satisfactory proof that it was deposited in

the mail or with a common or contract carrier within the period

or before the deadline.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 251.008. CERTAIN POLITICAL CLUB MEETINGS EXCLUDED. (a) An

expense incurred in connection with the conduct of a meeting of

an organization or club affiliated with a political party at

which a candidate for an office regularly filled at the general

election for state and county officers, or a person holding that

office, appears before the members of the organization or club is

not considered to be a political contribution or political

expenditure if no political contributions are made to or

solicited for the candidate or officeholder at the meeting.

(b) In this section, an organization or club is affiliated with

a political party if it:

(1) supports the nominees of that political party but does not

support any candidate seeking the party's nomination for an

office over any other candidate seeking that nomination; and

(2) is recognized by the political party as an auxiliary of the

party.

Added by Acts 1989, 71st Leg., ch. 422, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 752, Sec. 1, eff.

Sept. 1, 1995.

Sec. 251.009. LEGISLATIVE CAUCUS CONTRIBUTION OR EXPENDITURE NOT

CONSIDERED TO BE OFFICEHOLDER CONTRIBUTION OR EXPENDITURE. A

contribution to or expenditure by a legislative caucus, as

defined by Section 253.0341, is not considered to be an

officeholder contribution or officeholder expenditure for

purposes of this title.

Added by Acts 1995, 74th Leg., ch. 43, Sec. 4, eff. Aug. 28,

1995.

SUBCHAPTER B. DUTIES OF COMMISSION

Sec. 251.032. FORMS. In addition to furnishing samples of the

appropriate forms to the authorities having administrative duties

under this title, the commission shall furnish the forms to each

political party's state executive committee and county chair of

each county executive committee.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 107, Sec. 3.03, eff. Aug. 30,

1993; Acts 1997, 75th Leg., ch. 864, Sec. 237, eff. Sept. 1,

1997.

Sec. 251.033. NOTIFICATION OF DEADLINE FOR FILING REPORTS. (a)

The commission shall notify each person responsible for filing a

report with the commission under Subchapters C through F, Chapter

254, of the deadline for filing a report, except that notice of

the deadline is not required for a political committee involved

in an election other than a primary election or the general

election for state and county officers. Notification under this

subsection may be sent by electronic mail.

(b) If the commission is unable to notify a person of a deadline

after two attempts, the commission is not required to make any

further attempts to notify the person of that deadline or any

future deadlines until the person has notified the commission of

the person's current address or electronic mail address.

(c) Chapter 552, Government Code, does not apply to a

notification under this section sent by electronic mail.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 107, Sec. 3.04, eff. Aug. 30,

1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

996, Sec. 1, eff. June 19, 2009.



CHAPTER 252. CAMPAIGN TREASURER

ELECTION CODE

TITLE 15. REGULATING POLITICAL FUNDS AND CAMPAIGNS

CHAPTER 252. CAMPAIGN TREASURER

Sec. 252.001. APPOINTMENT OF CAMPAIGN TREASURER REQUIRED. Each

candidate and each political committee shall appoint a campaign

treasurer as provided by this chapter.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 252.0011. INELIGIBILITY FOR APPOINTMENT AS CAMPAIGN

TREASURER. (a) Except as provided by Subsection (b) or (c), a

person is ineligible for appointment as a campaign treasurer if

the person is the campaign treasurer of a political committee

that does not file a report required by Chapter 254.

(b) The period for which a person is ineligible under Subsection

(a) for appointment as a campaign treasurer ends on the date on

which the political committee in connection with which the

person's ineligibility arose has filed each report required by

Chapter 254 that was not timely filed or has paid all fines and

penalties in connection with the failure to file the report.

(c) Subsection (a) does not apply to a person if, in any

semiannual reporting period prescribed by Chapter 254:

(1) the political committee in connection with which the

person's ineligibility arose did not accept political

contributions that in the aggregate exceed $5,000 or make

political expenditures that in the aggregate exceed $5,000; and

(2) the candidate who or political committee that subsequently

appoints the person does not accept political contributions that

in the aggregate exceed $5,000 or make political expenditures

that in the aggregate exceed $5,000.

(d) Subsection (c) applies to a person who is the campaign

treasurer of a general-purpose committee regardless of whether

the committee files monthly reports under Section 254.155. For

purposes of this subsection, political contributions accepted and

political expenditures made during a monthly reporting period are

aggregated with political contributions accepted and political

expenditures made in each other monthly reporting period that

corresponds to the semiannual reporting period that contains

those months.

(e) A candidate or political committee is considered to have not

appointed a campaign treasurer if the candidate or committee

appoints a person as campaign treasurer whose appointment is

prohibited by Subsection (a).

(f) A person who violates this section is liable for a civil

penalty not to exceed three times the amount of political

contributions accepted or political expenditures made in

violation of this section.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 2.03, eff. Sept. 1,

2003.

Sec. 252.002. CONTENTS OF APPOINTMENT. (a) A campaign

treasurer appointment must be in writing and include:

(1) the campaign treasurer's name;

(2) the campaign treasurer's residence or business street

address;

(3) the campaign treasurer's telephone number; and

(4) the name of the person making the appointment.

(b) A political committee that files its campaign treasurer

appointment with the commission must notify the commission in

writing of any change in the campaign treasurer's address not

later than the 10th day after the date on which the change

occurs.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 107, Sec. 3.05, eff. Aug. 30,

1993.

Sec. 252.003. CONTENTS OF APPOINTMENT BY GENERAL-PURPOSE

COMMITTEE. (a) In addition to the information required by

Section 252.002, a campaign treasurer appointment by a

general-purpose committee must include:

(1) the full name, and any acronym of the name that will be used

in the name of the committee as provided by Subsection (d), of

each corporation, labor organization, or other association or

legal entity that directly establishes, administers, or controls

the committee, if applicable, or the name of each person who

determines to whom the committee makes contributions or the name

of each person who determines for what purposes the committee

makes expenditures;

(2) the full name and address of each general-purpose committee

to whom the committee intends to make political contributions;

and

(3) the name of the committee and, if the name is an acronym,

the words the acronym represents.

(b) If any of the information required to be included in a

general-purpose committee's appointment changes, excluding

changes reported under Section 252.002(b), the committee shall

file an amended appointment with the commission not later than

the 30th day after the date the change occurs.

(c) The name of a general-purpose committee may not be the same

as or deceptively similar to the name of any other

general-purpose committee whose campaign treasurer appointment is

filed with the commission. The commission shall determine whether

the name of a general-purpose political committee is in violation

of this prohibition and shall immediately notify the campaign

treasurer of the offending political committee of that

determination. The campaign treasurer of the political committee

must file a name change with the commission not later than the

14th day after the date of notification. A campaign treasurer who

fails to file a name change as provided by this subsection or a

political committee that continues to use a prohibited name after

its campaign treasurer has been notified by the commission

commits an offense. An offense under this subsection is a Class B

misdemeanor.

(d) The name of a general-purpose committee must include the

name of each corporation, labor organization, or other

association or legal entity other than an individual that

directly establishes, administers, or controls the committee. The

name of an entity that is required to be included in the name of

the committee may be a commonly recognized acronym by which the

entity is known.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1991, 72nd Leg., ch. 304, Sec. 5.02, eff. Jan. 1,

1992; Acts 1993, 73rd Leg., ch. 107, Sec. 3.06, eff. Aug. 30,

1993.

Sec. 252.0031. CONTENTS OF APPOINTMENT BY SPECIFIC-PURPOSE

COMMITTEE. (a) In addition to the information required by

Section 252.002, a campaign treasurer appointment by a

specific-purpose committee for supporting or opposing a candidate

for an office specified by Section 252.005(1) must include the

name of and the office sought by the candidate. If that

information changes, the committee shall immediately file an

amended appointment reflecting the change.

(b) The name of a specific-purpose committee for supporting a

candidate for an office specified by Section 252.005(1) must

include the name of the candidate that the committee supports.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 7.15(a), eff. Aug. 28,

1989. Amended by Acts 1991, 72nd Leg., ch. 304, Sec. 5.03, eff.

Jan. 1, 1992.

Sec. 252.0032. CONTENTS OF APPOINTMENT BY CANDIDATE. (a) In

addition to the information required by Section 252.002, a

campaign treasurer appointment by a candidate must include:

(1) the candidate's telephone number; and

(2) a statement, signed by the candidate, that the candidate is

aware of the nepotism law, Chapter 573, Government Code.

(b) A campaign treasurer appointment that is filed in a manner

other than by use of an officially prescribed form is not invalid

because it fails to comply with Subsection (a)(2).

Added by Acts 1989, 71st Leg., ch. 2, Sec. 7.15(a), eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 3A.03, eff.

Aug. 30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(26), eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1134, Sec. 2, eff. Sept.

1, 1997.

Sec. 252.004. DESIGNATION OF ONESELF. An individual may appoint

himself or herself as campaign treasurer.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1997, 75th Leg., ch. 864, Sec. 238, eff. Sept. 1,

1997.

Sec. 252.005. AUTHORITY WITH WHOM APPOINTMENT FILED: CANDIDATE.

An individual must file a campaign treasurer appointment for the

individual's own candidacy with:

(1) the commission, if the appointment is made for candidacy

for:

(A) a statewide office;

(B) a district office filled by voters of more than one county;

(C) a judicial district office filled by voters of only one

county;

(D) state senator;

(E) state representative; or

(F) the State Board of Education;

(2) the county clerk, if the appointment is made for candidacy

for a county office, a precinct office, or a district office

other than one included in Subdivision (1);

(3) the clerk or secretary of the governing body of the

political subdivision or, if the political subdivision has no

clerk or secretary, with the governing body's presiding officer,

if the appointment is made for candidacy for an office of a

political subdivision other than a county;

(4) the county clerk if:

(A) the appointment is made for candidacy for an office of a

political subdivision other than a county;

(B) the governing body for the political subdivision has not

been formed; and

(C) no boundary of the political subdivision crosses a boundary

of the county; or

(5) the commission if:

(A) the appointment is made for candidacy for an office of a

political subdivision other than a county;

(B) the governing body for the political subdivision has not

been formed; and

(C) the political subdivision is situated in more than one

county.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 107, Sec. 3.07, eff. Aug. 30,

1993; Acts 1999, 76th Leg., ch. 511, Sec. 1, eff. Sept. 1, 1999.

Sec. 252.006. AUTHORITY WITH WHOM APPOINTMENT FILED:

SPECIFIC-PURPOSE COMMITTEE FOR SUPPORTING OR OPPOSING CANDIDATE

OR ASSISTING OFFICEHOLDER. A specific-purpose committee for

supporting or opposing a candidate or assisting an officeholder

must file its campaign treasurer appointment with the same

authority as the appointment for candidacy for the office.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 252.007. AUTHORITY WITH WHOM APPOINTMENT FILED:

SPECIFIC-PURPOSE COMMITTEE FOR SUPPORTING OR OPPOSING MEASURE. A

specific-purpose committee for supporting or opposing a measure

must file its campaign treasurer appointment with:

(1) the commission, if the measure is to be submitted to voters

of the entire state;

(2) the county clerk, if the measure is to be submitted to

voters of a single county in an election ordered by a county

authority;

(3) the secretary of the governing body of the political

subdivision or, if the political subdivision has no secretary,

with the governing body's presiding officer, if the measure is to

be submitted at an election ordered by an authority of a

political subdivision other than a county;

(4) the county clerk if:

(A) the measure concerns a political subdivision other than a

county;

(B) the governing body for the political subdivision has not

been formed; and

(C) no boundary of the political subdivision crosses a boundary

of a county; or

(5) the commission if:

(A) the measure concerns a political subdivision other than a

county;

(B) the governing body for the political subdivision has not

been formed; and

(C) the political subdivision is situated in more than one

county.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 107, Sec. 3.08, eff. Aug. 30,

1993.

Sec. 252.008. MULTIPLE FILINGS BY SPECIFIC-PURPOSE COMMITTEE NOT

REQUIRED. If under this chapter a specific-purpose committee is

required to file its campaign treasurer appointment with more

than one authority, the appointment need only be filed with the

commission and, if so filed, need not be filed with the other

authorities.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 107, Sec. 3.09, eff. Aug. 30,

1993.

Sec. 252.009. AUTHORITY WITH WHOM APPOINTMENT FILED:

GENERAL-PURPOSE COMMITTEE. A general-purpose committee must file

its campaign treasurer appointment with the commission.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 107, Sec. 3.10, eff. Aug. 30,

1993.

Sec. 252.010. TRANSFER OF APPOINTMENT. (a) If a candidate who

has filed a campaign treasurer appointment decides to seek a

different office that would require the appointment to be filed

with another authority, a copy of the appointment certified by

the authority with whom it was originally filed must be filed

with the other authority in addition to the new campaign

treasurer appointment.

(b) The original appointment terminates on the filing of the

copy with the appropriate authority or on the 10th day after the

date the decision to seek a different office is made, whichever

is earlier.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 252.011. TIME APPOINTMENT TAKES EFFECT; PERIOD OF

EFFECTIVENESS. (a) A campaign treasurer appointment takes

effect at the time it is filed with the authority specified by

this chapter.

(b) A campaign treasurer appointment continues in effect until

terminated.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 252.012. REMOVAL OF CAMPAIGN TREASURER. (a) A campaign

treasurer appointed under this chapter may be removed at any time

by the appointing authority by filing the written appointment of

a successor in the same manner as the original appointment.

(b) The appointment of a successor terminates the appointment of

the campaign treasurer who is removed.

(c) If the campaign treasurer of a specific-purpose political

committee required to file its campaign treasurer appointment

with the commission or of a general-purpose political committee

is removed by the committee, the departing campaign treasurer

shall immediately file written notification of the termination of

appointment with the commission.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 107, Sec. 3.11, eff. Aug. 30,

1993.

Sec. 252.013. TERMINATION OF APPOINTMENT ON VACATING POSITION.

(a) If a campaign treasurer resigns or otherwise vacates the

position, the appointment is terminated at the time the vacancy

occurs.

(b) A campaign treasurer who vacates the treasurer's position

shall immediately notify the appointing authority in writing of

the vacancy.

(c) If the campaign treasurer of a specific-purpose political

committee required to file its campaign treasurer appointment

with the commission or of a general-purpose political committee

resigns or otherwise vacates the position, the campaign treasurer

shall immediately file written notification of the vacancy with

the commission.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 107, Sec. 3.12, eff. Aug. 30,

1993; Acts 1997, 75th Leg., ch. 864, Sec. 239, eff. Sept. 1,

1997.

Sec. 252.0131. TERMINATION OF CAMPAIGN TREASURER APPOINTMENT.

(a) The commission by rule shall adopt a process by which the

commission may terminate the campaign treasurer appointment of an

inactive candidate or political committee that is required to

file a campaign treasurer appointment with the commission. The

governing body of a political subdivision by ordinance or order

may adopt a process by which the clerk or secretary, as

applicable, of the political subdivision may terminate the

campaign treasurer appointment of an inactive candidate or

political committee that is required to file a campaign treasurer

appointment with the clerk or secretary. For purposes of this

section, a candidate or political committee is inactive if the

candidate or committee:

(1) has never filed or has ceased to file reports under Chapter

254;

(2) in the case of a candidate, has not been elected to an

office for which a candidate is required to file a campaign

treasurer appointment with the authority who is seeking to

terminate the candidate's campaign treasurer appointment; and

(3) has not filed:

(A) a final report under Section 254.065 or 254.125; or

(B) a dissolution report under Section 254.126 or 254.159.

(b) Before the commission may terminate a campaign treasurer

appointment, the commission must consider the proposed

termination in a regularly scheduled open meeting. Before the

clerk or secretary of a political subdivision may terminate a

campaign treasurer appointment, the governing body of the

political subdivision must consider the proposed termination in a

regularly scheduled open meeting.

(c) Rules or an ordinance or order adopted under this section

must:

(1) define "inactive candidate or political committee" for

purposes of terminating the candidate's or committee's campaign

treasurer appointment; and

(2) require written notice to the affected candidate or

committee of:

(A) the proposed termination of the candidate's or committee's

campaign treasurer appointment;

(B) the date, time, and place of the meeting at which the

commission or governing body of the political subdivision, as

applicable, will consider the proposed termination; and

(C) the effect of termination of the candidate's or committee's

campaign treasurer appointment.

(d) The termination of a campaign treasurer appointment under

this section takes effect on the 30th day after the date of the

meeting at which the commission or governing body, as applicable,

votes to terminate the appointment. Following that meeting, the

commission or the clerk or secretary of the political

subdivision, as applicable, shall promptly notify the affected

candidate or political committee that the appointment has been

terminated. The notice must state the effective date of the

termination.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 2.04, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

597, Sec. 1, eff. June 17, 2005.

Sec. 252.014. PRESERVATION OF FILED APPOINTMENTS. The authority

with whom a campaign treasurer appointment is filed under this

chapter shall preserve the appointment for two years after the

date the appointment is terminated.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 252.015. ASSISTANT CAMPAIGN TREASURER. (a) Each

specific-purpose committee for supporting or opposing a candidate

for an office specified by Section 252.005(1) or a statewide or

district measure and each general-purpose committee may appoint

an assistant campaign treasurer by written appointment filed with

the commission.

(b) In the campaign treasurer's absence, the assistant campaign

treasurer has the same authority as a campaign treasurer.

(c) Sections 252.011, 252.012, 252.013, and 252.014 apply to the

appointment and removal of an assistant campaign treasurer.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 107, Sec. 3.13, eff. Aug. 30,

1993.



CHAPTER 253. RESTRICTIONS ON CONTRIBUTIONS AND EXPENDITURES

ELECTION CODE

TITLE 15. REGULATING POLITICAL FUNDS AND CAMPAIGNS

CHAPTER 253. RESTRICTIONS ON CONTRIBUTIONS AND EXPENDITURES

SUBCHAPTER A. GENERAL RESTRICTIONS

Sec. 253.001. CONTRIBUTION OR EXPENDITURE IN ANOTHER'S NAME

PROHIBITED. (a) A person may not knowingly make or authorize a

political contribution in the name of or on behalf of another

unless the person discloses in writing to the recipient the name

and address of the person actually making the contribution in

order for the recipient to make the proper disclosure.

(b) A person may not knowingly make or authorize a political

expenditure in the name of or on behalf of another unless the

person discloses in writing to the person on whose behalf the

expenditure is made the name and address of the person actually

making the expenditure in order for the person on whose behalf

the expenditure is made to make the proper disclosure.

(c) A person who violates this section commits an offense. An

offense under this section is a Class A misdemeanor.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1997, 75th Leg., ch. 1134, Sec. 3, eff. Sept. 1, 1997.

Sec. 253.002. UNLAWFUL DIRECT CAMPAIGN EXPENDITURE. (a) A

person may not knowingly make or authorize a direct campaign

expenditure.

(b) This section does not apply to:

(1) an individual making an expenditure authorized by Subchapter

C;

(2) a corporation or labor organization making an expenditure

authorized by Subchapter D;

(3) a candidate making or authorizing an expenditure for the

candidate's own election;

(4) a political committee; or

(5) a campaign treasurer or assistant campaign treasurer acting

in an official capacity.

(c) A person who violates this section commits an offense. An

offense under this section is a Class A misdemeanor.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 253.003. UNLAWFULLY MAKING OR ACCEPTING CONTRIBUTION. (a)

A person may not knowingly make a political contribution in

violation of this chapter.

(b) A person may not knowingly accept a political contribution

the person knows to have been made in violation of this chapter.

(c) This section does not apply to a political contribution made

or accepted in violation of Subchapter F.

(d) Except as provided by Subsection (e), a person who violates

this section commits an offense. An offense under this section is

a Class A misdemeanor.

(e) A violation of Subsection (a) or (b) is a felony of the

third degree if the contribution is made in violation of

Subchapter D.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1995, 74th Leg., ch. 763, Sec. 2, eff. June 16, 1995.

Sec. 253.004. UNLAWFULLY MAKING EXPENDITURE. (a) A person may

not knowingly make or authorize a political expenditure in

violation of this chapter.

(b) This section does not apply to a political expenditure made

or authorized in violation of Subchapter F.

(c) A person who violates this section commits an offense. An

offense under this section is a Class A misdemeanor.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1995, 74th Leg., ch. 763, Sec. 2, eff. June 16, 1995.

Sec. 253.005. EXPENDITURE FROM UNLAWFUL CONTRIBUTION. (a) A

person may not knowingly make or authorize a political

expenditure wholly or partly from a political contribution the

person knows to have been made in violation of this chapter.

(b) This section does not apply to a political expenditure that

is:

(1) prohibited by Section 253.101; or

(2) made from a political contribution made in violation of

Subchapter F.

(c) A person who violates this section commits an offense. An

offense under this section is a Class A misdemeanor.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1995, 74th Leg., ch. 763, Sec. 2, eff. June 16, 1995.

SUBCHAPTER B. CANDIDATES, OFFICEHOLDERS, AND POLITICAL COMMITTEES

Sec. 253.031. CONTRIBUTION AND EXPENDITURE WITHOUT CAMPAIGN

TREASURER PROHIBITED. (a) A candidate may not knowingly accept

a campaign contribution or make or authorize a campaign

expenditure at a time when a campaign treasurer appointment for

the candidate is not in effect.

(b) A political committee may not knowingly accept political

contributions totaling more than $500 or make or authorize

political expenditures totaling more than $500 at a time when a

campaign treasurer appointment for the committee is not in

effect.

(c) A political committee may not knowingly make or authorize a

campaign contribution or campaign expenditure supporting or

opposing a candidate for an office specified by Section

252.005(1) in a primary or general election unless the

committee's campaign treasurer appointment has been filed not

later than the 30th day before the appropriate election day.

(d) This section does not apply to a political party's county

executive committee that accepts political contributions or makes

political expenditures, except that:

(1) a county executive committee that accepts political

contributions or makes political expenditures shall maintain the

records required by Section 254.001; and

(2) a county executive committee that accepts political

contributions or makes political expenditures that, in the

aggregate, exceed $25,000 in a calendar year shall file:

(A) a campaign treasurer appointment as required by Section

252.001 not later than the 15th day after the date that amount is

exceeded; and

(B) the reports required by Subchapter F, Chapter 254, including

in the political committee's first report all political

contributions accepted and all political expenditures made before

the effective date of the campaign treasurer appointment.

(e) This section does not apply to an out-of-state political

committee unless the committee is subject to Chapter 252 under

Section 251.005.

(f) A person who violates this section commits an offense. An

offense under this section is a Class A misdemeanor.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1991, 72nd Leg., ch. 304, Sec. 5.04, eff. Jan. 1,

1992; Acts 1993, 73rd Leg., ch. 531, Sec. 2, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

1079, Sec. 1, eff. June 18, 2005.

Sec. 253.032. LIMITATION ON CONTRIBUTION BY OUT-OF-STATE

COMMITTEE. (a) In a reporting period, a candidate,

officeholder, or political committee may not knowingly accept

political contributions totaling more than $500 from an

out-of-state political committee unless, before accepting a

contribution that would cause the total to exceed $500, the

candidate, officeholder, or political committee, as applicable,

receives from the out-of-state committee:

(1) a written statement, certified by an officer of the

out-of-state committee, listing the full name and address of each

person who contributed more than $100 to the out-of-state

committee during the 12 months immediately preceding the date of

the contribution; or

(2) a copy of the out-of-state committee's statement of

organization filed as required by law with the Federal Election

Commission and certified by an officer of the out-of-state

committee.

(b) This section does not apply to a contribution from an

out-of-state political committee if the committee appointed a

campaign treasurer under Chapter 252 before the contribution was

made and is subject to the reporting requirements of Chapter 254.

(c) A person who violates Subsection (a) commits an offense. An

offense under this section is a Class A misdemeanor.

(d) A candidate, officeholder, or political committee shall

include the statement or copy required by Subsection (a) as a

part of the report filed under Chapter 254 that covers the

reporting period to which Subsection (a) applies.

(e) A candidate, officeholder, or political committee that

accepts political contributions totaling $500 or less from an

out-of-state political committee shall include as part of the

report filed under Chapter 254 that covers the reporting period

in which the contribution is accepted:

(1) the same information for the out-of-state political

committee required for general-purpose committees by Sections

252.002 and 252.003; or

(2) a copy of the out-of-state committee's statement of

organization filed as required by law with the Federal Election

Commission and certified by an officer of the out-of-state

committee.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1995, 74th Leg., ch. 996, Sec. 7, eff. Sept. 1, 1995.

Sec. 253.033. CASH CONTRIBUTIONS EXCEEDING $100 PROHIBITED. (a)

A candidate, officeholder, or specific-purpose committee may not

knowingly accept from a contributor in a reporting period

political contributions in cash that in the aggregate exceed

$100.

(b) A person who violates this section commits an offense. An

offense under this section is a Class A misdemeanor.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 253.034. RESTRICTIONS ON CONTRIBUTIONS DURING AND FOLLOWING

REGULAR LEGISLATIVE SESSION. (a) During the period beginning on

the 30th day before the date a regular legislative session

convenes and continuing through the 20th day after the date of

final adjournment, a person may not knowingly make a political

contribution to:

(1) a statewide officeholder;

(2) a member of the legislature; or

(3) a specific-purpose committee for supporting, opposing, or

assisting a statewide officeholder or member of the legislature.

(b) A statewide officeholder, a member of the legislature, or a

specific-purpose committee for supporting, opposing, or assisting

a statewide officeholder or member of the legislature may not

knowingly accept a political contribution, and shall refuse a

political contribution that is received, during the period

prescribed by Subsection (a). A political contribution that is

received and refused during that period shall be returned to the

contributor not later than the 30th day after the date of

receipt. A contribution made by United States mail or by common

or contract carrier is not considered received during that period

if it was properly addressed and placed with postage or carrier

charges prepaid or prearranged in the mail or delivered to the

contract carrier before the beginning of the period. The date

indicated by the post office cancellation mark or the common or

contract carrier documents is considered to be the date the

contribution was placed in the mail or delivered to the common or

contract carrier unless proven otherwise.

(c) This section does not apply to a political contribution that

was made and accepted with the intent that it be used:

(1) in an election held or ordered during the period prescribed

by Subsection (a) in which the person accepting the contribution

is a candidate if the contribution was made after the person

appointed a campaign treasurer with the appropriate authority and

before the person was sworn in for that office;

(2) to defray expenses incurred in connection with an election

contest; or

(3) by a person who holds a state office or a member of the

legislature if the person or member was defeated at the general

election held immediately before the session is convened or by a

specific-purpose political committee that supports or assists

only that person or member.

(d) This section does not apply to a political contribution made

to or accepted by a holder of an office to which Subchapter F

applies.

(e) A person who violates this section commits an offense. An

offense under this section is a Class A misdemeanor.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1991, 72nd Leg., ch. 304, Sec. 5.05, eff. Jan. 1,

1992; Acts 1997, 75th Leg., ch. 1134, Sec. 4, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 249, Sec. 2.05, 2.06, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

426, Sec. 1, eff. September 1, 2009.

Sec. 253.0341. RESTRICTIONS ON CONTRIBUTIONS TO LEGISLATIVE

CAUCUSES DURING AND FOLLOWING REGULAR LEGISLATIVE SESSION. (a)

During the period beginning on the 30th day before the date a

regular legislative session convenes and continuing through the

20th day after the date of final adjournment, a person not a

member of the caucus may not knowingly make a contribution to a

legislative caucus.

(b) A legislative caucus may not knowingly accept from a

nonmember a contribution, and shall refuse a contribution from a

nonmember that is received, during the period prescribed by

Subsection (a). A contribution that is received and refused

during that period shall be returned to the contributor not later

than the 30th day after the date of receipt. A contribution made

by United States mail or by common or contract carrier is not

considered received during that period if it was properly

addressed and placed with postage or carrier charges prepaid or

prearranged in the mail or delivered to the contract carrier

before the beginning of the period. The date indicated by the

post office cancellation mark or the common or contract carrier

documents is considered to be the date the contribution was

placed in the mail or delivered to the common or contract carrier

unless proven otherwise.

(c) A person who violates this section commits an offense. An

offense under this section is a Class A misdemeanor.

(d) A person who knowingly makes or accepts a contribution in

violation of this section is liable for damages to the state in

the amount of triple the value of the unlawful contribution.

(e) In this section, "legislative caucus" means an organization

that is composed exclusively of members of the legislature, that

elects or appoints officers and recognizes identified legislators

as members of the organization, and that exists for research and

other support of policy development and interests that the

membership hold in common. The term includes an entity

established by or for a legislative caucus to conduct research,

education, or any other caucus activity. An organization whose

only nonlegislator members are the lieutenant governor or the

governor remains a "legislative caucus" for purposes of this

section.

Added by Acts 1995, 74th Leg., ch. 43, Sec. 1, eff. Aug. 28,

1995. Amended by Acts 1997, 75th Leg., ch. 1134, Sec. 5, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 249, Sec. 2.07, 2.08,

eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

426, Sec. 2, eff. September 1, 2009.

Sec. 253.035. RESTRICTIONS ON PERSONAL USE OF CONTRIBUTIONS.

(a) A person who accepts a political contribution as a candidate

or officeholder may not convert the contribution to personal use.

(b) A specific-purpose committee that accepts a political

contribution may not convert the contribution to the personal use

of a candidate, officeholder, or former candidate or

officeholder.

(c) The prohibitions prescribed by Subsections (a) and (b)

include the personal use of an asset purchased with the

contribution and the personal use of any interest and other

income earned on the contribution.

(d) In this section, "personal use" means a use that primarily

furthers individual or family purposes not connected with the

performance of duties or activities as a candidate for or holder

of a public office. The term does not include:

(1) payments made to defray ordinary and necessary expenses

incurred in connection with activities as a candidate or in

connection with the performance of duties or activities as a

public officeholder, including payment of rent, utility, and

other reasonable housing or household expenses incurred in

maintaining a residence in Travis County by members of the

legislature who do not ordinarily reside in Travis County, but

excluding payments prohibited under Section 253.038; or

(2) payments of federal income taxes due on interest and other

income earned on political contributions.

(e) Subsection (a) applies only to political contributions

accepted on or after September 1, 1983. Subsection (b) applies

only to political contributions accepted on or after September 1,

1987.

(f) A person who converts a political contribution to the

person's personal use in violation of this section is civilly

liable to the state for an amount equal to the amount of the

converted contribution plus reasonable court costs.

(g) A specific-purpose committee that converts a political

contribution to the personal use of a candidate, officeholder, or

former candidate or officeholder in violation of this section is

civilly liable to the state for an amount equal to the amount of

the converted contribution plus reasonable court costs.

(h) Except as provided by Section 253.0351 or 253.042, a

candidate or officeholder who makes political expenditures from

the candidate's or officeholder's personal funds may reimburse

those personal funds from political contributions in the amount

of those expenditures only if:

(1) the expenditures from personal funds were fully reported as

political expenditures, including the payees, dates, purposes,

and amounts of the expenditures, in the report required to be

filed under this title that covers the period in which the

expenditures from personal funds were made; and

(2) the report on which the expenditures from personal funds are

disclosed clearly designates those expenditures as having been

made from the person's personal funds and that the expenditures

are subject to reimbursement.

(i) "Personal use" does not include the use of contributions

for:

(1) defending a criminal action or prosecuting or defending a

civil action brought by or against the person in the person's

status as a candidate or officeholder; or

(2) participating in an election contest or participating in a

civil action to determine a person's eligibility to be a

candidate for, or elected or appointed to, a public office in

this state.

(j), (k) Repealed by Acts 1991, 72nd Leg., ch. 304, Sec. 5.20,

eff. Jan. 1, 1992.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1991, 72nd Leg., ch. 304, Sec. 5.06, eff. Jan. 1,

1992; Acts 1995, 74th Leg., ch. 996, Sec. 9, eff. Sept. 1, 1995;

Acts 1997, 75th Leg., ch. 864, Sec. 240, eff. Sept. 1, 1997.

Sec. 253.0351. LOANS FROM PERSONAL FUNDS. (a) A candidate or

officeholder who makes political expenditures from the

candidate's or officeholder's personal funds may report the

amount expended as a loan and may reimburse those personal funds

from political contributions in the amount of the reported loan.

(b) Section 253.035(h) applies if the person does not report an

amount as a loan as authorized by Subsection (a).

Added by Acts 1995, 74th Leg., ch. 996, Sec. 8, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 241, eff.

Sept. 1, 1997.

Sec. 253.036. OFFICEHOLDER CONTRIBUTIONS USED IN CONNECTION WITH

CAMPAIGN. An officeholder who lawfully accepts officeholder

contributions may use those contributions in connection with the

officeholder's campaign for elective office after appointing a

campaign treasurer.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 253.037. RESTRICTIONS ON CONTRIBUTION OR EXPENDITURE BY

GENERAL-PURPOSE COMMITTEE. (a) A general-purpose committee may

not knowingly make or authorize a political contribution or

political expenditure unless the committee has:

(1) filed its campaign treasurer appointment not later than the

60th day before the date the contribution or expenditure is made;

and

(2) accepted political contributions from at least 10 persons.

(b) A general-purpose committee may not knowingly make a

political contribution to another general-purpose committee

unless the other committee is listed in the campaign treasurer

appointment of the contributor committee.

(c) Subsection (a) does not apply to a political party's county

executive committee that is complying with Section 253.031 or to

a general-purpose committee that accepts contributions from a

multicandidate political committee (as defined by the Federal

Election Campaign Act) that is registered with the Federal

Election Commission, provided that the general-purpose committee

is in compliance with Section 253.032.

(d) A person who violates this section commits an offense. An

offense under this section is a Class A misdemeanor.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 531, Sec. 1, eff. Sept. 1, 1993.

Sec. 253.038. PAYMENTS MADE TO PURCHASE REAL PROPERTY OR TO RENT

CERTAIN REAL PROPERTY PROHIBITED. (a) A candidate or

officeholder or a specific-purpose committee for supporting,

opposing, or assisting the candidate or officeholder may not

knowingly make or authorize a payment from a political

contribution to purchase real property or to pay the interest on

or principal of a note for the purchase of real property.

(a-1) A candidate or officeholder or a specific-purpose

committee for supporting, opposing, or assisting the candidate or

officeholder may not knowingly make or authorize a payment from a

political contribution for the rental or purchase of real

property from:

(1) a person related within the second degree by consanguinity

or affinity, as determined under Chapter 573, Government Code, to

the candidate or officeholder; or

(2) a business in which the candidate or officeholder or a

person described by Subdivision (1) has a participating interest

of more than 10 percent, holds a position on the governing body,

or serves as an officer.

(b) A person who violates this section commits an offense. An

offense under this subsection is a Class A misdemeanor.

(c) This section does not apply to a payment made in connection

with real property that was purchased before January 1, 1992.

Added by Acts 1991, 72nd Leg., ch. 304, Sec. 5.07, eff. Jan. 1,

1992.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1087, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1087, Sec. 2, eff. September 1, 2007.

Sec. 253.039. CONTRIBUTIONS IN CERTAIN PUBLIC BUILDINGS

PROHIBITED. (a) A person may not knowingly make or authorize a

political contribution while in the Capitol or a courthouse to:

(1) a candidate or officeholder;

(2) a political committee; or

(3) a person acting on behalf of a candidate, officeholder, or

political committee.

(b) A candidate, officeholder, or political committee or a

person acting on behalf of a candidate, officeholder, or

political committee may not knowingly accept a political

contribution, and shall refuse a political contribution that is

received, in the Capitol or a courthouse.

(c) This section does not prohibit contributions made in the

Capitol or a courthouse through the United States postal service

or a common or contract carrier.

(d) A person who violates this section commits an offense. An

offense under this section is a Class A misdemeanor.

(h) In this section, "courthouse" means any building owned by

the state, a county, or a municipality, or an office or part of a

building leased to the state, a county, or a municipality, in

which a justice or judge sits to conduct court proceedings.

Added by Acts 1991, 72nd Leg., ch. 304, Sec. 5.07, eff. Jan. 1,

1992.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1219, Sec. 1, eff. September 1, 2009.

Sec. 253.040. SEPARATE ACCOUNTS. (a) Each candidate or

officeholder shall keep the person's campaign and officeholder

contributions in one or more accounts that are separate from any

other account maintained by the person.

(b) A person who violates this section commits an offense. An

offense under this section is a Class B misdemeanor.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 2.09, eff. Sept. 1,

2003.

Sec. 253.041. RESTRICTIONS ON CERTAIN PAYMENTS. (a) A

candidate or officeholder or a specific-purpose committee for

supporting, opposing, or assisting the candidate or officeholder

may not knowingly make or authorize a payment from a political

contribution if the payment is made for personal services

rendered by the candidate or officeholder or by the spouse or

dependent child of the candidate or officeholder to:

(1) a business in which the candidate or officeholder has a

participating interest of more than 10 percent, holds a position

on the governing body of the business, or serves as an officer of

the business; or

(2) the candidate or officeholder or the spouse or dependent

child of the candidate or officeholder.

(b) A payment that is made from a political contribution to a

business described by Subsection (a) and that is not prohibited

by that subsection may not exceed the amount necessary to

reimburse the business for actual expenditures made by the

business.

(c) A person who violates this section commits an offense. An

offense under this subsection is a Class A misdemeanor.

Added by Acts 1991, 72nd Leg., ch. 304, Sec. 5.07, eff. Jan. 1,

1992.

Sec. 253.042. RESTRICTIONS ON REIMBURSEMENT OF PERSONAL FUNDS

AND PAYMENTS ON CERTAIN LOANS. (a) A candidate or officeholder

who makes political expenditures from the candidate's or

officeholder's personal funds may not reimburse those personal

funds from political contributions in amounts that in the

aggregate exceed the following amounts for each election in which

the person's name appears on the ballot:

(1) for a statewide office other than governor, $250,000; and

(2) for governor, $500,000.

(b) A candidate or officeholder who accepts one or more

political contributions in the form of loans, including an

extension of credit or a guarantee of a loan or extension of

credit, from one or more persons related to the candidate or

officeholder within the second degree by affinity or

consanguinity may not use political contributions to repay the

loans in amounts that in the aggregate exceed the amount

prescribed by Subsection (a).

(c) The total amount of both reimbursements and repayments made

by a candidate or officeholder under this section may not exceed

the amount prescribed by Subsection (a).

(d) A person who is both a candidate and an officeholder covered

by Subsection (a) may reimburse the person's personal funds or

repay loans from political contributions only in one capacity.

(e) This section does not prohibit the payment of interest on

loans covered by this section at a commercially reasonable rate,

except that interest on loans from a candidate's or

officeholder's personal funds or on loans from the personal funds

of any person related to the candidate or officeholder within the

second degree by affinity or consanguinity is included in the

amount prescribed by Subsection (a), (b), or (c).

(f) A person who violates this section commits an offense. An

offense under this section is a Class A misdemeanor.

(g) The commission shall study possible restrictions on amounts

of reimbursements under Subsection (a) in connection with the

offices of state senator and state representative and shall make

appropriate recommendations to the legislature on those matters.

Added by Acts 1991, 72nd Leg., ch. 304, Sec. 5.07, eff. Jan. 1,

1992. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 242, eff.

Sept. 1, 1997.

Sec. 253.043. POLITICAL CONTRIBUTIONS USED IN CONNECTION WITH

APPOINTIVE OFFICE. A former candidate or former officeholder who

lawfully accepts political contributions may use those

contributions to make an expenditure to defray expenses incurred

by the person in performing a duty or engaging in an activity in

connection with an appointive office of a state board or

commission.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 2.09, eff. Sept. 1,

2003.

SUBCHAPTER C. INDIVIDUALS

Sec. 253.061. DIRECT EXPENDITURE OF $100 OR LESS. Except as

otherwise provided by law, an individual not acting in concert

with another person may make one or more direct campaign

expenditures in an election from the individual's own property

if:

(1) the total expenditures on any one or more candidates or

measures do not exceed $100; and

(2) the individual receives no reimbursement for the

expenditures.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1997, 75th Leg., ch. 864, Sec. 243, eff. Sept. 1,

1997.

Sec. 253.062. DIRECT EXPENDITURE EXCEEDING $100. (a) Except as

otherwise provided by law, an individual not acting in concert

with another person may make one or more direct campaign

expenditures in an election from the individual's own property

that exceed $100 on any one or more candidates or measures if:

(1) the individual complies with Chapter 254 as if the

individual were a campaign treasurer of a political committee;

and

(2) the individual receives no reimbursement for the

expenditures.

(b) An individual making expenditures under this section is not

required to file a campaign treasurer appointment.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1997, 75th Leg., ch. 864, Sec. 244, eff. Sept. 1,

1997.

Sec. 253.063. TRAVEL EXPENSE. A direct campaign expenditure

consisting of personal travel expenses incurred by an individual

may be made without complying with Section 253.062(a)(1).

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

SUBCHAPTER D. CORPORATIONS AND LABOR ORGANIZATIONS

Sec. 253.091. CORPORATIONS COVERED. This subchapter applies

only to corporations that are organized under the Texas Business

Corporation Act, the Texas For-Profit Corporation Law, the Texas

Non-Profit Corporation Act, the Texas Nonprofit Corporation Law,

federal law, or law of another state or nation.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

481, Sec. 1, eff. September 1, 2007.

Sec. 253.092. TREATMENT OF INCORPORATED POLITICAL COMMITTEE. If

a political committee the only principal purpose of which is

accepting political contributions and making political

expenditures incorporates for liability purposes only, the

committee is not considered to be a corporation for purposes of

this subchapter.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 253.093. CERTAIN ASSOCIATIONS COVERED. (a) For purposes

of this subchapter, the following associations, whether

incorporated or not, are considered to be corporations covered by

this subchapter: banks, trust companies, savings and loan

associations or companies, insurance companies, reciprocal or

interinsurance exchanges, railroad companies, cemetery companies,

government-regulated cooperatives, stock companies, and abstract

and title insurance companies.

(b) For purposes of this subchapter, the members of the

associations specified by Subsection (a) are considered to be

stockholders.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 253.094. CONTRIBUTIONS AND EXPENDITURES PROHIBITED. (a) A

corporation or labor organization may not make a political

contribution or political expenditure that is not authorized by

this subchapter.

(b) A corporation or labor organization may not make a political

contribution or political expenditure in connection with a recall

election, including the circulation and submission of a petition

to call an election.

(c) A person who violates this section commits an offense. An

offense under this section is a felony of the third degree.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 253.095. PUNISHMENT OF AGENT. An officer, director, or

other agent of a corporation or labor organization who commits an

offense under this subchapter is punishable for the grade of

offense applicable to the corporation or labor organization.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 253.096. CONTRIBUTION ON MEASURE. A corporation or labor

organization may make campaign contributions from its own

property in connection with an election on a measure only to a

political committee for supporting or opposing measures

exclusively.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 253.097. DIRECT EXPENDITURE ON MEASURE. A corporation or

labor organization not acting in concert with another person may

make one or more direct campaign expenditures from its own

property in connection with an election on a measure if the

corporation or labor organization makes the expenditures in

accordance with Section 253.061 or 253.062 as if the corporation

or labor organization were an individual.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 253.098. COMMUNICATION WITH STOCKHOLDERS OR MEMBERS. (a)

A corporation or labor organization may make one or more direct

campaign expenditures from its own property for the purpose of

communicating directly with its stockholders or members, as

applicable, or with the families of its stockholders or members.

(b) An expenditure under this section is not reportable under

Chapter 254.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 253.099. NONPARTISAN VOTER REGISTRATION AND

GET-OUT-THE-VOTE CAMPAIGNS. (a) A corporation or labor

organization may make one or more expenditures to finance

nonpartisan voter registration and get-out-the-vote campaigns

aimed at its stockholders or members, as applicable, or at the

families of its stockholders or members.

(b) An expenditure under this section is not reportable under

Chapter 254.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 253.100. EXPENDITURES FOR GENERAL-PURPOSE COMMITTEE. (a)

A corporation, acting alone or with one or more other

corporations, may make one or more political expenditures to

finance the establishment or administration of a general-purpose

committee. In addition to any other expenditure that is

considered permissible under this section, a corporation may make

an expenditure for the maintenance and operation of a

general-purpose committee, including an expenditure for:

(1) office space maintenance and repairs;

(2) telephone and Internet services;

(3) office equipment;

(4) utilities;

(5) general office and meeting supplies;

(6) salaries for routine clerical, data entry, and

administrative assistance necessary for the proper administrative

operation of the committee;

(7) legal and accounting fees for the committee's compliance

with this title;

(8) routine administrative expenses incurred in establishing and

administering a general-purpose political committee;

(9) management and supervision of the committee, including

expenses incurred in holding meetings of the committee's

governing body to interview candidates and make endorsements

relating to the committee's support;

(10) the recording of committee decisions;

(11) expenses incurred in hosting candidate forums in which all

candidates for a particular office in an election are invited to

participate on the same terms; or

(12) expenses incurred in preparing and delivering committee

contributions.

(b) A corporation may make political expenditures to finance the

solicitation of political contributions to a general-purpose

committee assisted under Subsection (a) from the stockholders,

employees, or families of stockholders or employees of one or

more corporations.

(c) A labor organization may engage in activity authorized for a

corporation by this section. For purposes of this section, the

members of a labor organization are considered to be corporate

stockholders.

(d) A corporation or labor organization may not make

expenditures under this section for:

(1) political consulting to support or oppose a candidate;

(2) telephoning or telephone banks to communicate with the

public;

(3) brochures and direct mail supporting or opposing a

candidate;

(4) partisan voter registration and get-out-the-vote drives;

(5) political fund-raising other than from its stockholders or

members, as applicable, or the families of its stockholders or

members;

(6) voter identification efforts, voter lists, or voter

databases that include persons other than its stockholders or

members, as applicable, or the families of its stockholders or

members;

(7) polling designed to support or oppose a candidate other than

of its stockholders or members, as applicable, or the families of

its stockholders or members; or

(8) recruiting candidates.

(e) Subsection (d) does not apply to a corporation or labor

organization making an expenditure to communicate with its

stockholders or members, as applicable, or with the families of

its stockholders or members as provided by Section 253.098.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 2003, 78th Leg., ch. 249, Sec. 2.26, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1306, Sec. 1, eff. June 19, 2009.

Sec. 253.101. UNLAWFUL CONTRIBUTION OR EXPENDITURE BY COMMITTEE.

(a) A political committee assisted by a corporation or labor

organization under Section 253.100 may not make a political

contribution or political expenditure in whole or part from money

that is known by a member or officer of the political committee

to be dues, fees, or other money required as a condition of

employment or condition of membership in a labor organization.

(b) A person who violates this section commits an offense. An

offense under this section is a felony of the third degree.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 253.102. COERCION PROHIBITED. (a) A corporation or labor

organization or a political committee assisted by a corporation

or labor organization under Section 253.100 commits an offense if

it uses or threatens to use physical force, job discrimination,

or financial reprisal to obtain money or any other thing of value

to be used to influence the result of an election or to assist an

officeholder.

(b) A political committee assisted by a corporation or labor

organization under Section 253.100 commits an offense if it

accepts or uses money or any other thing of value that is known

by a member or officer of the political committee to have been

obtained in violation of Subsection (a).

(c) An offense under this section is a felony of the third

degree.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 253.103. CORPORATE LOANS. (a) A corporation may not make

a loan to a candidate, officeholder, or political committee for

campaign or officeholder purposes unless:

(1) the corporation has been legally and continuously engaged in

the business of lending money for at least one year before the

loan is made; and

(2) the loan is made in the due course of business.

(b) This section does not apply to a loan covered by Section

253.096.

(c) A person who violates this section commits an offense. An

offense under this section is a felony of the third degree.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 253.104. CONTRIBUTION TO POLITICAL PARTY. (a) A

corporation or labor organization may make a contribution from

its own property to a political party to be used as provided by

Chapter 257.

(b) A corporation or labor organization may not knowingly make a

contribution authorized by Subsection (a) during a period

beginning on the 60th day before the date of a general election

for state and county officers and continuing through the day of

the election.

(c) A corporation or labor organization that knowingly makes a

contribution in violation of this section commits an offense. An

offense under this section is a felony of the third degree.

Added by Acts 1991, 72nd Leg., ch. 304, Sec. 5.08, eff. Jan. 1,

1992.

SUBCHAPTER E. CIVIL LIABILITY

Sec. 253.131. LIABILITY TO CANDIDATES. (a) A person who

knowingly makes or accepts a campaign contribution or makes a

campaign expenditure in violation of this chapter is liable for

damages as provided by this section.

(b) If the contribution or expenditure is in support of a

candidate, each opposing candidate whose name appears on the

ballot is entitled to recover damages under this section.

(c) If the contribution or expenditure is in opposition to a

candidate, the candidate is entitled to recover damages under

this section.

(d) In this section, "damages" means:

(1) twice the value of the unlawful contribution or expenditure;

and

(2) reasonable attorney's fees incurred in the suit.

(e) Reasonable attorney's fees incurred in the suit may be

awarded to the defendant if judgment is rendered in the

defendant's favor.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 253.132. LIABILITY TO POLITICAL COMMITTEES. (a) A

corporation or labor organization that knowingly makes a campaign

contribution to a political committee or a direct campaign

expenditure in violation of Subchapter D is liable for damages as

provided by this section to each political committee of opposing

interest in the election in connection with which the

contribution or expenditure is made.

(b) In this section, "damages" means:

(1) twice the value of the unlawful contribution or expenditure;

and

(2) reasonable attorney's fees incurred in the suit.

(c) Reasonable attorney's fees incurred in the suit may be

awarded to the defendant if judgment is rendered in the

defendant's favor.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 253.133. LIABILITY TO STATE. A person who knowingly makes

or accepts a political contribution or makes a political

expenditure in violation of this chapter is liable for damages to

the state in the amount of triple the value of the unlawful

contribution or expenditure.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 253.134. CIVIL PENALTIES IMPOSED BY COMMISSION. This title

does not prohibit the imposition of civil penalties by the

commission in addition to criminal penalties or other sanctions

imposed by law.

Added by Acts 1991, 72nd Leg., ch. 304, Sec. 5.09, eff. Jan. 1,

1992.

SUBCHAPTER F. JUDICIAL CAMPAIGN FAIRNESS ACT

Sec. 253.151. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a political contribution or political expenditure

in connection with the office of:

(1) chief justice or justice, supreme court;

(2) presiding judge or judge, court of criminal appeals;

(3) chief justice or justice, court of appeals;

(4) district judge;

(5) judge, statutory county court; or

(6) judge, statutory probate court.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995.

Sec. 253.152. DEFINITIONS. In this subchapter:

(1) "Complying candidate" or "complying officeholder" means a

judicial candidate who files a declaration of compliance under

Section 253.164(a)(1).

(2) "In connection with an election" means:

(A) with regard to a contribution that is designated in writing

for a particular election, the election designated; or

(B) with regard to a contribution that is not designated in

writing for a particular election or that is designated as an

officeholder contribution, the next election for that office

occurring after the contribution is made.

(3) "Judicial district" means the territory from which a

judicial candidate is elected.

(4) "Noncomplying candidate" means a judicial candidate who:

(A) files a declaration of intent to exceed the limits on

expenditures under Section 253.164(a)(2);

(B) files a declaration of compliance under Section

253.164(a)(1) but later exceeds the limits on expenditures;

(C) fails to file a declaration of compliance under Section

253.164(a)(1) or a declaration of intent under Section

253.164(a)(2); or

(D) violates Section 253.173 or 253.174.

(5) "Statewide judicial office" means the office of chief

justice or justice, supreme court, or presiding judge or judge,

court of criminal appeals.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995. Amended by Acts 1997, 75th Leg., ch. 479, Sec. 1, eff.

Sept. 1, 1997.

Sec. 253.153. CONTRIBUTION PROHIBITED EXCEPT DURING ELECTION

PERIOD. (a) A judicial candidate or officeholder, a

specific-purpose committee for supporting or opposing a judicial

candidate, or a specific-purpose committee for assisting a

judicial officeholder may not knowingly accept a political

contribution except during the period:

(1) beginning on:

(A) the 210th day before the date an application for a place on

the ballot or for nomination by convention for the office is

required to be filed, if the election is for a full term; or

(B) the later of the 210th day before the date an application

for a place on the ballot or for nomination by convention for the

office is required to be filed or the date a vacancy in the

office occurs, if the election is for an unexpired term; and

(2) ending on the 120th day after the date of the election in

which the candidate or officeholder last appeared on the ballot,

regardless of whether the candidate or officeholder has an

opponent in that election.

(b) Subsection (a)(2) does not apply to a political contribution

that was made and accepted with the intent that it be used to

defray expenses incurred in connection with an election,

including the repayment of any debt that is:

(1) incurred directly by the making of a campaign expenditure

during the period beginning on the date the application for a

place on the ballot or for nomination by convention was required

to be filed for the election in which the candidate last appeared

on the ballot and ending on the date of that election; and

(2) subject to the restrictions prescribed by Sections 253.162

and 253.1621.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1329, Sec. 2,

eff. September 1, 2009.

(d) A person who violates this section is liable for a civil

penalty not to exceed three times the amount of the political

contributions accepted in violation of this section.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995. Amended by Acts 1997, 75th Leg., ch. 479, Sec. 2, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1329, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1329, Sec. 2, eff. September 1, 2009.

Sec. 253.154. WRITE-IN CANDIDACY. (a) A write-in candidate for

judicial office or a specific-purpose committee for supporting a

write-in candidate for judicial office may not knowingly accept a

political contribution before the candidate files a declaration

of write-in candidacy.

(b) A person who violates this section is liable for a civil

penalty not to exceed three times the amount of the political

contributions accepted in violation of this section.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995.

Sec. 253.1541. ACCEPTANCE OF OFFICEHOLDER CONTRIBUTIONS BY

PERSON APPOINTED TO FILL VACANCY. (a) This section applies only

to a person appointed to fill a vacancy in an office covered by

this subchapter who, at the time of appointment, does not hold

another office covered by this subchapter.

(b) Notwithstanding Section 253.153, a person to whom this

section applies may accept officeholder contributions beginning

on the date the person assumes the duties of office and ending on

the 60th day after that date.

Added by Acts 1997, 75th Leg., ch. 552, Sec. 1, eff. Sept. 1,

1997.

Sec. 253.155. CONTRIBUTION LIMITS. (a) Subject to Section

253.1621, a judicial candidate or officeholder may not, except as

provided by Subsection (c), knowingly accept political

contributions from a person that in the aggregate exceed the

limits prescribed by Subsection (b) in connection with each

election in which the person is involved.

(b) The contribution limits are:

(1) for a statewide judicial office, $5,000; or

(2) for any other judicial office:

(A) $1,000, if the population of the judicial district is less

than 250,000;

(B) $2,500, if the population of the judicial district is

250,000 to one million; or

(C) $5,000, if the population of the judicial district is more

than one million.

(c) This section does not apply to a political contribution made

by a general-purpose committee.

(d) For purposes of this section, a contribution by a law firm

whose members are each members of a second law firm is considered

to be a contribution by the law firm that has members other than

the members the firms have in common.

(e) A person who receives a political contribution that violates

Subsection (a) shall return the contribution to the contributor

not later than the later of:

(1) the last day of the reporting period in which the

contribution is received; or

(2) the fifth day after the date the contribution is received.

(f) A person who violates this section is liable for a civil

penalty not to exceed three times the amount of the political

contributions accepted in violation of this section.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995. Amended by Acts 1997, 75th Leg., ch. 479, Sec. 3, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1096, Sec. 2, eff. Sept.

1, 2003.

Sec. 253.157. LIMIT ON CONTRIBUTION BY LAW FIRM OR MEMBER OR

GENERAL-PURPOSE COMMITTEE OF LAW FIRM. (a) Subject to Section

253.1621, a judicial candidate or officeholder may not accept a

political contribution in excess of $50 from a person if:

(1) the person is a law firm, a member of a law firm, or a

general-purpose committee established or controlled by a law

firm; and

(2) the contribution when aggregated with all political

contributions accepted by the candidate or officeholder from the

law firm, other members of the law firm, or a general-purpose

committee established or controlled by the law firm in connection

with the election would exceed six times the applicable

contribution limit under Section 253.155.

(b) A person who receives a political contribution that violates

Subsection (a) shall return the contribution to the contributor

not later than the later of:

(1) the last day of the reporting period in which the

contribution is received; or

(2) the fifth day after the date the contribution is received.

(c) A person who fails to return a political contribution as

required by Subsection (b) is liable for a civil penalty not to

exceed three times the total amount of political contributions

accepted from the law firm, members of the law firm, or

general-purpose committees established or controlled by the law

firm in connection with the election.

(d) For purposes of this section, a general-purpose committee is

established or controlled by a law firm if the committee is

established or controlled by members of the law firm.

(e) In this section:

(1) "Law firm" means a partnership, limited liability

partnership, or professional corporation organized for the

practice of law.

(2) "Member" means a partner, associate, shareholder, employee,

or person designated "of counsel" or "of the firm".

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995. Amended by Acts 1997, 75th Leg., ch. 479, Sec. 5, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 552, Sec. 2, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 5.16, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 1096, Sec. 3, eff. Sept. 1, 2003.

Sec. 253.158. CONTRIBUTION BY SPOUSE OR CHILD CONSIDERED TO BE

CONTRIBUTION BY INDIVIDUAL. (a) For purposes of Sections

253.155 and 253.157, a contribution by the spouse or child of an

individual is considered to be a contribution by the individual.

(b) In this section, "child" means a person under 18 years of

age who is not and has not been married or who has not had the

disabilities of minority removed for general purposes.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995.

Sec. 253.159. EXCEPTION TO CONTRIBUTION LIMITS. Sections

253.155 and 253.157 do not apply to an individual who is related

to the candidate or officeholder within the second degree by

consanguinity, as determined under Subchapter B, Chapter 573,

Government Code.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995.

Sec. 253.160. AGGREGATE LIMIT ON CONTRIBUTIONS FROM AND DIRECT

CAMPAIGN EXPENDITURES BY GENERAL-PURPOSE COMMITTEE. (a) Subject

to Section 253.1621, a judicial candidate or officeholder may not

knowingly accept a political contribution from a general-purpose

committee that, when aggregated with each other political

contribution from a general-purpose committee in connection with

an election, exceeds 15 percent of the applicable limit on

expenditures prescribed by Section 253.168, regardless of whether

the limit on expenditures is suspended.

(b) A person who receives a political contribution that violates

Subsection (a) shall return the contribution to the contributor

not later than the later of:

(1) the last day of the reporting period in which the

contribution is received; or

(2) the fifth day after the date the contribution is received.

(c) For purposes of this section, an expenditure by a

general-purpose committee for the purpose of supporting a

candidate, for opposing the candidate's opponent, or for

assisting the candidate as an officeholder is considered to be a

contribution to the candidate unless the campaign treasurer of

the general-purpose committee, in an affidavit filed with the

authority with whom the candidate's campaign treasurer

appointment is required to be filed, states that the committee

has not directly or indirectly communicated with the candidate's

campaign, including the candidate, an aide to the candidate, a

campaign officer, or a campaign consultant, or a specific-purpose

committee in regard to a strategic matter, including polling

data, advertising, or voter demographics, in connection with the

candidate's campaign.

(d) This section does not apply to a political expenditure by

the principal political committee of the state executive

committee or a county executive committee of a political party

that complies with Section 253.171(b).

(e) A person who violates this section is liable for a civil

penalty not to exceed three times the amount by which the

political contributions accepted in violation of this section

exceed the applicable limit prescribed by Subsection (a).

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995. Amended by Acts 1997, 75th Leg., ch. 479, Sec. 6, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1096, Sec. 4, eff. Sept.

1, 2003.

Sec. 253.1601. CONTRIBUTION TO CERTAIN COMMITTEES CONSIDERED

CONTRIBUTION TO CANDIDATE. For purposes of Sections 253.155,

253.157, and 253.160, a contribution to a specific-purpose

committee for the purpose of supporting a judicial candidate,

opposing the candidate's opponent, or assisting the candidate as

an officeholder is considered to be a contribution to the

candidate.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995. Renumbered from Election Code Sec. 253.156 and amended by

Acts 1997, 75th Leg., ch. 479, Sec. 4, eff. Sept. 1, 1997.

Sec. 253.161. USE OF CONTRIBUTION FROM NONJUDICIAL OR JUDICIAL

OFFICE PROHIBITED. (a) A judicial candidate or officeholder, a

specific-purpose committee for supporting or opposing a judicial

candidate, or a specific-purpose committee for assisting a

judicial officeholder may not use a political contribution to

make a campaign expenditure for judicial office or to make an

officeholder expenditure in connection with a judicial office if

the contribution was accepted while the candidate or

officeholder:

(1) was a candidate for an office other than a judicial office;

or

(2) held an office other than a judicial office, unless the

person had become a candidate for judicial office.

(b) A candidate, officeholder, or specific-purpose committee for

supporting, opposing, or assisting the candidate or officeholder

may not use a political contribution to make a campaign

expenditure for an office other than a judicial office or to make

an officeholder expenditure in connection with an office other

than a judicial office if the contribution was accepted while the

candidate or officeholder:

(1) was a candidate for a judicial office; or

(2) held a judicial office, unless the person had become a

candidate for another office.

(c) This section does not prohibit a candidate or officeholder

from making a political contribution to another candidate or

officeholder.

(d) A person who violates this section is liable for a civil

penalty not to exceed three times the amount of political

contributions used in violation of this section.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995.

Sec. 253.1611. CERTAIN CONTRIBUTIONS BY JUDICIAL CANDIDATES,

OFFICEHOLDERS, AND COMMITTEES RESTRICTED. (a) A judicial

candidate or officeholder or a specific-purpose committee for

supporting or opposing a judicial candidate or assisting a

judicial officeholder may not use a political contribution to

knowingly make political contributions that in the aggregate

exceed $100 in a calendar year to a candidate or officeholder.

(b) A judicial candidate or a specific-purpose committee for

supporting or opposing a judicial candidate may not use a

political contribution to knowingly make political contributions

to a political committee in connection with a primary election.

(c) A judicial candidate or a specific-purpose committee for

supporting or opposing a judicial candidate may not use a

political contribution to knowingly make a political contribution

to a political committee that, when aggregated with each other

political contribution to a political committee in connection

with a general election, exceeds $500.

(d) A judicial officeholder or a specific-purpose committee for

assisting a judicial officeholder may not, in any calendar year

in which the office held is not on the ballot, use a political

contribution to knowingly make a political contribution to a

political committee that, when aggregated with each other

political contribution to a political committee in that calendar

year, exceeds $250.

(e) This section does not apply to a political contribution made

to the principal political committee of the state executive

committee or a county executive committee of a political party

that:

(1) is made in return for goods or services, including political

advertising or a campaign communication, the value of which

substantially equals or exceeds the amount of the contribution;

or

(2) is in an amount that is not more than the candidate's or

officeholder's pro rata share of the committee's normal overhead

and administrative or operating costs.

(f) For purposes of Subsection (e)(2), a candidate's or

officeholder's pro rata share of a political committee's normal

overhead and administrative or operating costs is computed by

dividing the committee's estimated total expenses for a period by

the number of candidates and officeholders to whom the committee

reasonably expects to provide goods or services during that

period.

(g) A person who violates this section is liable for a civil

penalty not to exceed three times the amount of political

contributions used in violation of this section.

Added by Acts 1997, 75th Leg., ch. 479, Sec. 7, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 937, Sec. 1, eff.

Sept. 1, 2001.

Sec. 253.162. RESTRICTIONS ON REIMBURSEMENT OF PERSONAL FUNDS

AND PAYMENTS ON CERTAIN LOANS. (a) Subject to Section 253.1621,

a judicial candidate or officeholder who makes political

expenditures from the person's personal funds may not reimburse

the personal funds from political contributions in amounts that

in the aggregate exceed, for each election in which the person's

name appears on the ballot:

(1) for a statewide judicial office, $100,000; or

(2) for an office other than a statewide judicial office, five

times the applicable contribution limit under Section 253.155.

(b) A judicial candidate or officeholder who accepts one or more

political contributions in the form of loans, including an

extension of credit or a guarantee of a loan or extension of

credit, from one or more persons related to the candidate or

officeholder within the second degree by consanguinity, as

determined under Subchapter B, Chapter 573, Government Code, may

not use political contributions to repay the loans.

(c) A person who is both a candidate and an officeholder may

reimburse the person's personal funds only in one capacity.

(d) A person who violates this section is liable for a civil

penalty not to exceed three times the amount by which the

reimbursement made in violation of this section exceeds the

applicable limit prescribed by Subsection (a).

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995. Amended by Acts 2003, 78th Leg., ch. 1096, Sec. 5, eff.

Sept. 1, 2003.

Sec. 253.1621. APPLICATION OF CONTRIBUTION AND REIMBURSEMENT

LIMITS TO CERTAIN CANDIDATES. (a) For purposes of a

contribution limit prescribed by Section 253.155, 253.157, or

253.160 and the limit on reimbursement of personal funds

prescribed by Section 253.162, the general primary election and

general election for state and county officers are considered to

be a single election in which a judicial candidate is involved if

the candidate:

(1) is unopposed in the primary election; or

(2) does not have an opponent in the general election whose name

is to appear on the ballot.

(b) For a candidate to whom Subsection (a) applies, each

applicable contribution limit prescribed by Section 253.155,

253.157, or 253.160 is increased by 25 percent. A candidate who

accepts political contributions from a person that in the

aggregate exceed the applicable contribution limit prescribed by

Section 253.155, 253.157, or 253.160 but that do not exceed the

adjusted limit as determined under this subsecton may use the

amount of those contributions that exceeds the limit prescribed

by Section 253.155, 253.157, or 253.160 only for making an

officeholder expenditure.

Added by Acts 2003, 78th Leg., ch. 1096, Sec. 1, eff. Sept. 1,

2003.

Sec. 253.163. NOTICE REQUIRED FOR CERTAIN POLITICAL

EXPENDITURES. (a) A person other than a candidate,

officeholder, or the principal political committee of the state

executive committee or a county executive committee of a

political party may not make political expenditures that in the

aggregate exceed $5,000 for the purpose of supporting or opposing

a candidate for an office other than a statewide judicial office

or assisting such a candidate as an officeholder unless the

person files with the authority with whom a campaign treasurer

appointment by a candidate for the office is required to be filed

a written declaration of the person's intent to make expenditures

that exceed the limit prescribed by this subsection.

(b) A person other than a candidate, officeholder, or the

principal political committee of the state executive committee or

a county executive committee of a political party may not make

political expenditures that in the aggregate exceed $25,000 for

the purpose of supporting or opposing a candidate for a statewide

judicial office or assisting such a candidate as an officeholder

unless the person files with the commission a written declaration

of the person's intent to make expenditures that exceed the limit

prescribed by this subsection.

(c) A declaration under Subsection (a) or (b) must be filed not

later than the earlier of:

(1) the date the person makes the political expenditure that

causes the person to exceed the limit prescribed by Subsection

(a) or (b); or

(2) the 60th day before the date of the election in connection

with which the political expenditures are intended to be made.

(d) A declaration received under Subsection (a) or (b) shall be

filed with the records of each judicial candidate or officeholder

on whose behalf the person filing the declaration intends to make

political expenditures. If the person intends to make only

political expenditures opposing a judicial candidate, the

declaration shall be filed with the records of each candidate for

the office.

(e) An expenditure made by a political committee or other

association that consists only of costs incurred in contacting

the committee's or association's membership may be made without

the declaration required by Subsection (a) or (b).

(f) For purposes of this section, a person who makes a political

expenditure benefitting more than one judicial candidate or

judicial officeholder shall, in accordance with rules adopted by

the commission, allocate a portion of the expenditure to each

candidate or officeholder whom the expenditure benefits in

proportion to the benefit received by that candidate or

officeholder. For purposes of this subsection:

(1) a political expenditure for supporting judicial candidates

or assisting judicial officeholders benefits each candidate or

officeholder supported or assisted; and

(2) a political expenditure for opposing a judicial candidate

benefits each opponent of the candidate.

(g) A person who violates this section is liable for a civil

penalty not to exceed three times the amount of the political

expenditures made in violation of this section.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995.

Sec. 253.164. VOLUNTARY COMPLIANCE. (a) When a person becomes

a candidate for a judicial office, the person shall file with the

authority with whom the candidate's campaign treasurer

appointment is required to be filed:

(1) a sworn declaration of compliance stating that the person

voluntarily agrees to comply with the limits on expenditures

prescribed by this subchapter; or

(2) a written declaration of the person's intent to make

expenditures that exceed the limits prescribed by this

subchapter.

(b) The limits on contributions and on reimbursement of personal

funds prescribed by this subchapter apply to complying candidates

unless suspended as provided by Section 253.165 or 253.170. The

limits on contributions and on reimbursement of personal funds

prescribed by this subchapter apply to noncomplying candidates

regardless of whether the limits on contributions, expenditures,

and reimbursement of personal funds are suspended for complying

candidates.

(c) A judicial candidate may not knowingly accept a campaign

contribution or make or authorize a campaign expenditure before

the candidate files a declaration under Subsection (a).

(d) A person who violates Subsection (c) is liable for a civil

penalty not to exceed three times the amount of the political

contributions or political expenditures made in violation of this

section.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995.

Sec. 253.165. EFFECT OF NONCOMPLYING CANDIDATE. (a) A

complying candidate or a specific-purpose committee for

supporting a complying candidate is not required to comply with

the limits on contributions, expenditures, and the reimbursement

of personal funds prescribed by this subchapter if another person

becomes a candidate for the same office and:

(1) files a declaration of intent to exceed the limits on

expenditures under Section 253.164(a)(2);

(2) fails to file a declaration of compliance under Section

253.164(a)(1) or a declaration of intent under Section

253.164(a)(2);

(3) files a declaration of compliance under Section

253.164(a)(1) but later exceeds the limits on expenditures; or

(4) violates Section 253.173 or 253.174.

(b) The executive director of the commission shall issue an

order suspending the limits on contributions and expenditures for

a specific office not later than the fifth day after the date the

executive director determines that:

(1) a person has become a candidate for that office and:

(A) has filed a declaration of intent to exceed the limits on

expenditures under Section 253.164(a)(2); or

(B) has failed to file a declaration of compliance under Section

253.164(a)(1) or a declaration of intent under Section

253.164(a)(2);

(2) a complying candidate for that office has exceeded the limit

on expenditures prescribed by this subchapter; or

(3) a candidate for that office has violated Section 253.173 or

253.174.

(c) A county clerk who receives a declaration of intent to

exceed the limits on expenditures under Section 253.164(a)(2)

shall deliver a copy of the declaration to the executive director

of the commission not later than the fifth day after the date the

county clerk receives the declaration.

(d) A county clerk who receives a campaign treasurer appointment

in connection with a judicial office and does not receive a

declaration of compliance under Section 253.164(a)(1) or a

declaration of intent to exceed the limits on expenditures under

Section 253.164(a)(2) shall deliver a copy of the campaign

treasurer appointment and a written notice of the candidate's

failure to file a declaration of compliance or a declaration of

intent to the executive director of the commission not later than

the fifth day after the date the county clerk receives the

campaign treasurer appointment.

(e) A county clerk who receives a written allegation that a

complying candidate has exceeded the limit on expenditures or

that a candidate has engaged in conduct prohibited by Section

253.173 or 253.174 shall deliver a copy of the allegation to the

executive director of the commission not later than the fifth day

after the date the county clerk receives the allegation. The

county clerk shall, at no cost to the commission, deliver to the

executive director by mail or telephonic facsimile machine copies

of documents relevant to the allegation not later than 48 hours

after the executive director requests the documents.

(f) A county clerk is required to act under Subsection (c), (d),

or (e) only in connection with an office for which a campaign

treasurer appointment is required to be filed with that county

clerk.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995. Amended by Acts 1997, 75th Leg., ch. 479, Sec. 8, eff.

Sept. 1, 1997.

Sec. 253.166. BENEFIT TO COMPLYING CANDIDATE. (a) A complying

candidate is entitled to state on political advertising as

provided by Section 255.008 that the candidate complies with the

Judicial Campaign Fairness Act, regardless of whether the limits

on contributions, expenditures, and the reimbursement of personal

funds are later suspended.

(b) A noncomplying candidate is not entitled to the benefit

provided by this section.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995.

Sec. 253.167. CERTIFICATION OF POPULATION; NOTICE OF

CONTRIBUTION AND EXPENDITURE LIMITS. (a) For purposes of this

subchapter only, not later than June 1 of each odd-numbered year,

the secretary of state shall:

(1) deliver to the commission a written certification of the

population of each judicial district for which a candidate for

judge or justice must file a campaign treasurer appointment with

the commission; and

(2) deliver to the county clerk of each county a written

certification of the county's population, if the county:

(A) comprises an entire judicial district under Chapter 26,

Government Code; or

(B) has a statutory county court or statutory probate court,

other than a multicounty statutory county court created under

Subchapter D, Chapter 25, Government Code.

(b) On receipt of the certification of population under

Subsection (a), the commission or county clerk, as appropriate,

shall make available to each candidate for an office covered by

this subchapter written notice of the contribution and

expenditure limits applicable to the office the candidate seeks.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995.

Sec. 253.168. EXPENDITURE LIMITS. (a) For each election in

which the candidate is involved, a complying candidate may not

knowingly make or authorize political expenditures that in the

aggregate exceed:

(1) for a statewide judicial office, $2 million;

(2) for the office of chief justice or justice, court of

appeals:

(A) $500,000, if the population of the judicial district is more

than one million; or

(B) $350,000, if the population of the judicial district is one

million or less; or

(3) for an office other than an office covered by Subdivision

(1) or (2):

(A) $350,000, if the population of the judicial district is more

than one million;

(B) $200,000, if the population of the judicial district is

250,000 to one million; or

(C) $100,000, if the population of the judicial district is less

than 250,000.

(b) A person who violates this section is liable for a civil

penalty not to exceed three times the amount by which the

political expenditures made in violation of this section exceed

the applicable limit prescribed by Subsection (a).

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995. Amended by Acts 1997, 75th Leg., ch. 479, Sec. 9, eff.

Sept. 1, 1997.

Sec. 253.169. EXPENDITURE BY CERTAIN COMMITTEES CONSIDERED

EXPENDITURE BY CANDIDATE. (a) For purposes of Section 253.168,

an expenditure by a specific-purpose committee for the purpose of

supporting a candidate, opposing the candidate's opponent, or

assisting the candidate as an officeholder is considered to be an

expenditure by the candidate unless the candidate, in an

affidavit filed with the authority with whom the candidate's

campaign treasurer appointment is required to be filed, states

that the candidate's campaign, including the candidate, an aide

to the candidate, a campaign officer, or a campaign consultant of

the candidate, has not directly or indirectly communicated with

the committee in regard to a strategic matter, including polling

data, advertising, or voter demographics, in connection with the

candidate's campaign.

(b) This section applies only to an expenditure of which the

candidate or officeholder has notice.

(c) An affidavit under this section shall be filed with the next

report the candidate or officeholder is required to file under

Chapter 254 following the receipt of notice of the expenditure .

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995. Amended by Acts 1997, 75th Leg., ch. 479, Sec. 10, eff.

Sept. 1, 1997.

Sec. 253.170. EFFECT OF CERTAIN POLITICAL EXPENDITURES. (a) A

complying candidate for an office other than a statewide judicial

office or a specific-purpose committee for supporting such a

candidate is not required to comply with the limits on

contributions, expenditures, and the reimbursement of personal

funds prescribed by this subchapter if a person other than the

candidate's opponent or the principal political committee of the

state executive committee or a county executive committee of a

political party makes political expenditures that in the

aggregate exceed $5,000 for the purpose of supporting the

candidate's opponent, opposing the candidate, or assisting the

candidate's opponent as an officeholder.

(b) A complying candidate for a statewide judicial office or a

specific-purpose committee for supporting such a candidate is not

required to comply with the limits on contributions,

expenditures, and the reimbursement of personal funds prescribed

by this subchapter if a person other than the candidate's

opponent or the principal political committee of the state

executive committee or a county executive committee of a

political party makes political expenditures that in the

aggregate exceed $25,000 for the purpose of supporting the

candidate's opponent, opposing the candidate, or assisting the

candidate's opponent as an officeholder.

(c) The executive director of the commission shall issue an

order suspending the limits on contributions, expenditures, and

the reimbursement of personal funds for a specific office not

later than the fifth day after the date the executive director

determines that:

(1) a declaration of intent to make expenditures that exceed the

limit prescribed by Subsection (a) or (b) is filed in connection

with the office as provided by Section 253.163; or

(2) a political expenditure that exceeds the limit prescribed by

Subsection (a) or (b) has been made.

(d) A county clerk who receives a declaration of intent to make

expenditures that exceed the limit prescribed by Subsection (a)

or (b) shall deliver a copy of the declaration to the executive

director of the commission not later than the fifth day after the

date the county clerk receives the declaration. A county clerk

who receives a written allegation that a person has made a

political expenditure that exceeds the limit prescribed by

Subsection (a) or (b) shall deliver a copy of the allegation to

the executive director not later than the fifth day after the

date the county clerk receives the allegation. The county clerk

shall, at no cost to the commission, deliver to the executive

director by mail or telephonic facsimile machine copies of

documents relevant to the allegation not later than 48 hours

after the executive director requests the documents. A county

clerk is required to act under this subsection only in connection

with an office for which a campaign treasurer appointment is

required to be filed with that county clerk.

(e) An expenditure made by a political committee or other

association that consists only of costs incurred in contacting

the committee's or association's membership does not count

towards the limit prescribed by Subsection (a) or (b).

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995.

Sec. 253.171. CONTRIBUTION FROM OR DIRECT CAMPAIGN EXPENDITURE

BY POLITICAL PARTY. (a) Except as provided by Subsection (b), a

political contribution to or a direct campaign expenditure on

behalf of a complying candidate that is made by the principal

political committee of the state executive committee or a county

executive committee of a political party is considered to be a

political expenditure by the candidate for purposes of the

expenditure limits prescribed by Section 253.168.

(b) Subsection (a) does not apply to a political expenditure for

a generic get-out-the-vote campaign or for a written list of two

or more candidates that:

(1) identifies the party's candidates by name and office sought,

office held, or photograph;

(2) does not include any reference to the judicial philosophy or

positions on issues of the party's judicial candidates; and

(3) is not broadcast, cablecast, published in a newspaper or

magazine, or placed on a billboard.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995.

Sec. 253.172. RESTRICTION ON EXCEEDING EXPENDITURE LIMITS. (a)

A candidate who files a declaration of compliance under Section

253.164(a)(1) and who later files a declaration of intent to

exceed the limits on expenditures under Section 253.164(a)(2) or

a specific-purpose committee for supporting such a candidate may

not make a political expenditure that causes the person to exceed

the applicable limit on expenditures prescribed by Section

253.168 before the 60th day after the date the candidate files

the declaration of intent to exceed the limits on expenditures.

(b) A person who violates this section is liable for a civil

penalty not to exceed three times the amount of political

expenditures made in violation of this section.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995.

Sec. 253.173. AGREEMENT TO EVADE LIMITS PROHIBITED. (a) A

complying candidate may not:

(1) solicit a person to enter a campaign as a noncomplying

candidate opposing the complying candidate; or

(2) enter into an agreement under which a person enters a

campaign as a noncomplying candidate opposing the complying

candidate.

(b) A candidate who violates this section is considered to be a

noncomplying candidate.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995.

Sec. 253.174. MISREPRESENTATION OF OPPONENT'S COMPLIANCE WITH OR

VIOLATION OF SUBCHAPTER PROHIBITED. (a) A candidate for

judicial office may not knowingly misrepresent that an opponent

of the candidate:

(1) is a noncomplying candidate; or

(2) has violated this subchapter.

(b) A candidate who violates this section is considered to be a

noncomplying candidate.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995.

Sec. 253.175. JUDICIAL CAMPAIGN FAIRNESS FUND. (a) The

judicial campaign fairness fund is a special account in the

general revenue fund.

(b) The judicial campaign fairness fund consists of:

(1) penalties recovered under Section 253.176; and

(2) any gifts or grants received by the commission under

Subsection (e).

(c) The judicial campaign fairness fund may be used only for:

(1) voter education projects that relate to judicial campaigns;

and

(2) payment of costs incurred in imposing civil penalties under

this subchapter.

(d) To the extent practicable, the fund shall be permitted to

accumulate until the balance is sufficient to permit the

publication of a voter's guide that lists candidates for judicial

office, their backgrounds, and similar information. The

commission shall implement this subsection and shall adopt rules

under which a candidate must provide information to the

commission for inclusion in the voter's guide. In providing the

information, the candidate shall comply with applicable

provisions of the Code of Judicial Conduct. The voter's guide

must, to the extent practicable, indicate whether each candidate

is a complying candidate or noncomplying candidate, based on

declarations filed under Section 253.164 or determinations by the

executive director or the county clerk, as appropriate, under

Section 253.165. The listing of a noncomplying candidate may not

include any information other than the candidate's name and must

include a statement that the candidate is not entitled to have

complete information about the candidate included in the guide.

(e) The commission may accept gifts and grants for the purposes

described by Subsections (c)(1) and (d). Funds received under

this subsection shall be deposited to the credit of the judicial

campaign fairness fund.

(f) The judicial campaign fairness fund is exempt from Sections

403.094 and 403.095, Government Code.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995.

Sec. 253.176. CIVIL PENALTY. (a) The commission may impose a

civil penalty against a person only after a formal hearing as

provided by Subchapter E, Chapter 571, Government Code.

(b) The commission shall base the amount of the penalty on:

(1) the seriousness of the violation;

(2) the history of previous violations;

(3) the amount necessary to deter future violations; and

(4) any other matter that justice may require.

(c) A penalty collected under this section shall be deposited to

the credit of the judicial campaign fairness fund.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 1, eff. June 16,

1995.



CHAPTER 254. POLITICAL REPORTING

ELECTION CODE

TITLE 15. REGULATING POLITICAL FUNDS AND CAMPAIGNS

CHAPTER 254. POLITICAL REPORTING

SUBCHAPTER A. RECORDKEEPING

Sec. 254.001. RECORDKEEPING REQUIRED. (a) Each candidate and

each officeholder shall maintain a record of all reportable

activity.

(b) Each campaign treasurer of a political committee shall

maintain a record of all reportable activity.

(c) The record must contain the information that is necessary

for filing the reports required by this chapter.

(d) A person required to maintain a record under this section

shall preserve the record for at least two years beginning on the

filing deadline for the report containing the information in the

record.

(e) A person who violates this section commits an offense. An

offense under this section is a Class B misdemeanor.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

SUBCHAPTER B. POLITICAL REPORTING GENERALLY

Sec. 254.031. GENERAL CONTENTS OF REPORTS. (a) Except as

otherwise provided by this chapter, each report filed under this

chapter must include:

(1) the amount of political contributions from each person that

in the aggregate exceed $50 and that are accepted during the

reporting period by the person or committee required to file a

report under this chapter, the full name and address of the

person making the contributions, and the dates of the

contributions;

(2) the amount of loans that are made during the reporting

period for campaign or officeholder purposes to the person or

committee required to file the report and that in the aggregate

exceed $50, the dates the loans are made, the interest rate, the

maturity date, the type of collateral for the loans, if any, the

full name and address of the person or financial institution

making the loans, the full name and address, principal

occupation, and name of the employer of each guarantor of the

loans, the amount of the loans guaranteed by each guarantor, and

the aggregate principal amount of all outstanding loans as of the

last day of the reporting period;

(3) the amount of political expenditures that in the aggregate

exceed $50 and that are made during the reporting period, the

full name and address of the persons to whom the expenditures are

made, and the dates and purposes of the expenditures;

(4) the amount of each payment made during the reporting period

from a political contribution if the payment is not a political

expenditure, the full name and address of the person to whom the

payment is made, and the date and purpose of the payment;

(5) the total amount or a specific listing of the political

contributions of $50 or less accepted and the total amount or a

specific listing of the political expenditures of $50 or less

made during the reporting period;

(6) the total amount of all political contributions accepted and

the total amount of all political expenditures made during the

reporting period;

(7) the name of each candidate or officeholder who benefits from

a direct campaign expenditure made during the reporting period by

the person or committee required to file the report, and the

office sought or held, excluding a direct campaign expenditure

that is made by the principal political committee of a political

party on behalf of a slate of two or more nominees of that party;

and

(8) as of the last day of a reporting period for which the

person is required to file a report, the total amount of

political contributions accepted, including interest or other

income on those contributions, maintained in one or more accounts

in which political contributions are deposited as of the last day

of the reporting period.

(a-1) A de minimis error in calculating or reporting a cash

balance under Subsection (a)(8) is not a violation of this

section.

(b) If no reportable activity occurs during a reporting period,

the person required to file a report shall indicate that fact in

the report.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1991, 72nd Leg., ch. 304, Sec. 5.10, eff. Jan. 1,

1992; Acts 2003, 78th Leg., ch. 249, Sec. 2.091, eff. Sept. 1,

2003.

Sec. 254.0311. REPORT BY LEGISLATIVE CAUCUS. (a) A legislative

caucus shall file a report of contributions and expenditures as

required by this section.

(b) A report filed under this section must include:

(1) the amount of contributions from each person, other than a

caucus member, that in the aggregate exceed $50 and that are

accepted during the reporting period by the legislative caucus,

the full name and address of the person making the contributions,

and the dates of the contributions;

(2) the amount of loans that are made during the reporting

period to the legislative caucus and that in the aggregate exceed

$50, the dates the loans are made, the interest rate, the

maturity date, the type of collateral for the loans, if any, the

full name and address of the person or financial institution

making the loans, the full name and address, principal

occupation, and name of the employer of each guarantor of the

loans, the amount of the loans guaranteed by each guarantor, and

the aggregate principal amount of all outstanding loans as of the

last day of the reporting period;

(3) the amount of expenditures that in the aggregate exceed $50

and that are made during the reporting period, the full name and

address of the persons to whom the expenditures are made, and the

dates and purposes of the expenditures;

(4) the total amount or a specific listing of contributions of

$50 or less accepted from persons other than caucus members and

the total amount or a specific listing of expenditures of $50 or

less made during the reporting period; and

(5) the total amount of all contributions accepted, including

total contributions from caucus members, and the total amount of

all expenditures made during the reporting period.

(c) If no reportable activity occurs during a reporting period,

the legislative caucus shall indicate that fact in the report.

(d) A legislative caucus shall file with the commission two

reports for each year.

(e) The first report shall be filed not later than July 15. The

report covers the period beginning January 1 or the day the

legislative caucus is organized, as applicable, and continuing

through June 30.

(f) The second report shall be filed not later than January 15.

The report covers the period beginning July 1 or the day the

legislative caucus is organized, as applicable, and continuing

through December 31.

(g) A legislative caucus shall maintain a record of all

reportable activity under this section and shall preserve the

record for at least two years beginning on the filing deadline

for the report containing the information in the record.

(h) In this section, "legislative caucus" has the meaning

assigned by Section 253.0341.

Added by Acts 1995, 74th Leg., ch. 43, Sec. 2, eff. Aug. 28,

1995.

Sec. 254.0312. BEST EFFORTS. (a) A person required to file a

report under this chapter is considered to be in compliance with

Section 254.0612, 254.0912, or 254.1212 only if the person or the

person's campaign treasurer shows that the person has used best

efforts to obtain, maintain, and report the information required

by those sections. A person is considered to have used best

efforts to obtain, maintain, and report that information if the

person or the person's campaign treasurer complies with this

section.

(b) Each written solicitation for political contributions from

an individual must include:

(1) a clear request for the individual's full name and address,

the individual's principal occupation or job title, and the full

name of the individual's employer; and

(2) an accurate statement of state law regarding the collection

and reporting of individual contributor information, such as:

(A) "State law requires (certain candidates, officeholders, or

political committees, as applicable) to use best efforts to

collect and report the full name and address, principal

occupation or job title, and full name of employer of individuals

whose contributions equal or exceed $500 in a reporting period.";

or

(B) "To comply with state law, (certain candidates,

officeholders, or political committees, as applicable) must use

best efforts to obtain, maintain, and report the full name and

address, principal occupation or job title, and full name of

employer of individuals whose contributions equal or exceed $500

in a reporting period.".

(c) For each political contribution received from an individual

that, when aggregated with all other political contributions

received from the individual during the reporting period, equals

or exceeds $500 and for which the information required by Section

254.0612, 254.0912, or 254.1212 is not provided, the person must

make at least one oral or written request for the missing

information. A request under this subsection:

(1) must be made not later than the 30th day after the date the

contribution is received;

(2) must include a clear and conspicuous statement that complies

with Subsection (b);

(3) if made orally, must be documented in writing; and

(4) may not be made in conjunction with a solicitation for an

additional political contribution.

(d) A person must report any information required by Section

254.0612, 254.0912, or 254.1212 that is not provided by the

individual making the political contribution and that the person

has in the person's records of political contributions or

previous reports under this chapter.

(e) A person who receives information required by Section

254.0612, 254.0912, or 254.1212 after the filing deadline for the

report on which the contribution is reported must include the

missing information on the next report the person is required to

file under this chapter.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 2.10, eff. Sept. 1,

2003.

Sec. 254.032. NONREPORTABLE PERSONAL TRAVEL EXPENSE. A

political contribution consisting of personal travel expense

incurred by an individual is not required to be reported under

this chapter if the individual receives no reimbursement for the

expense.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 254.033. NONREPORTABLE PERSONAL SERVICE. A political

contribution consisting of an individual's personal service is

not required to be reported under this chapter if the individual

receives no compensation for the service.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 254.034. TIME OF ACCEPTING CONTRIBUTION. (a) A

determination to accept or refuse a political contribution that

is received by a candidate, officeholder, or political committee

shall be made not later than the end of the reporting period

during which the contribution is received.

(b) If the determination to accept or refuse a political

contribution is not made before the time required by Subsection

(a), for purposes of this chapter, the contribution is considered

to have been accepted on the last day of that reporting period.

(c) A political contribution that is received but not accepted

shall be returned to the contributor not later than the 30th day

after the deadline for filing a report for the reporting period

during which the contribution is received. A contribution not

returned within that time is considered to be accepted.

(d) A candidate, officeholder, or political committee commits an

offense if the person knowingly fails to return a political

contribution as required by Subsection (c).

(e) An offense under this section is a Class A misdemeanor.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1989, 71st Leg., ch. 2, Sec. 7.16, eff. Aug. 28, 1989.

Sec. 254.035. TIME OF MAKING EXPENDITURE. (a) For purposes of

reporting under this chapter, a political expenditure is not

considered to have been made until the amount is readily

determinable by the person making the expenditure, except as

provided by Subsection (b).

(b) If the character of an expenditure is such that under normal

business practice the amount is not disclosed until receipt of a

periodic bill, the expenditure is not considered made until the

date the bill is received.

(c) The amount of a political expenditure made by credit card is

readily determinable by the person making the expenditure on the

date the person receives the credit card statement that includes

the expenditure.

(d) Subsection (c) does not apply to a political expenditure

made by credit card during the period covered by a report

required to be filed under Section 254.064(b) or (c), 254.124(b)

or (c), or 254.154(b) or (c).

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 2003, 78th Leg., ch. 249, Sec. 2.11, eff. Sept. 1,

2003.

Sec. 254.036. FORM OF REPORT; AFFIDAVIT; MAILING OF FORMS. (a)

Each report filed under this chapter with an authority other than

the commission must be in a format prescribed by the commission.

A report filed with the commission that is not required to be

filed by computer diskette, modem, or other means of electronic

transfer must be on a form prescribed by the commission and

written in black ink or typed with black typewriter ribbon or, if

the report is a computer printout, the printout must conform to

the same format and paper size as the form prescribed by the

commission.

(b) Except as provided by Subsection (c), (e), or (f), each

report filed under this chapter with the commission must be filed

by computer diskette, modem, or other means of electronic

transfer, using computer software provided by the commission or

computer software that meets commission specifications for a

standard file format.

(c) A candidate, officeholder, or political committee that is

required to file reports with the commission may file reports

that comply with Subsection (a) if:

(1) the candidate, officeholder, or campaign treasurer of the

committee files with the commission an affidavit stating that the

candidate, officeholder, or committee, an agent of the candidate,

officeholder, or committee, or a person with whom the candidate,

officeholder, or committee contracts does not use computer

equipment to keep the current records of political contributions,

political expenditures, or persons making political contributions

to the candidate, officeholder, or committee; and

(2) the candidate, officeholder, or committee does not, in a

calendar year, accept political contributions that in the

aggregate exceed $20,000 or make political expenditures that in

the aggregate exceed $20,000.

(c-1) An affidavit under Subsection (c) must be filed with each

report filed under Subsection (a). The affidavit must include a

statement that the candidate, officeholder, or political

committee understands that the candidate, officeholder, or

committee shall file reports as required by Subsection (b) if:

(1) the candidate, officeholder, or committee, a consultant of

the candidate, officeholder, or committee, or a person with whom

the candidate, officeholder, or committee contracts uses computer

equipment for a purpose described by Subsection (c); or

(2) the candidate, officeholder, or committee exceeds $20,000 in

political contributions or political expenditures in a calendar

year.

(d) Repealed by Acts 2003, 78th Leg., ch. 249, Sec. 2.26.

(e) A candidate for an office described by Section 252.005(5) or

a specific-purpose committee for supporting or opposing only

candidates for an office described by Section 252.005(5) or a

measure described by Section 252.007(5) may file reports that

comply with Subsection (a).

(f) An individual required to file a report with the commission

in connection with a direct campaign expenditure to which Section

253.062 applies may file a report that complies with Subsection

(a).

(g) Repealed by Acts 2003, 78th Leg., ch. 249, Sec. 2.26.

(h) Each report filed under this chapter that is not filed by

electronic transfer must be accompanied by an affidavit executed

by the person required to file the report. The affidavit must

contain the statement: "I swear, or affirm, under penalty of

perjury, that the accompanying report is true and correct and

includes all information required to be reported by me under

Title 15, Election Code." Each report filed under this chapter by

electronic transfer must be under oath by the person required to

file the report and must contain, in compliance with commission

specifications, the digitized signature of the person required to

file the report. A report filed under this chapter is considered

to be under oath by the person required to file the report, and

the person is subject to prosecution under Chapter 37, Penal

Code, regardless of the absence of or a defect in the affidavit.

(i) Each person required to file reports with the commission

that comply with Subsection (b) shall file with the commission a

written statement providing the manner of electronic transfer

that the person will use to file the report. A statement under

this subsection must be filed not later than the 30th day before

the filing deadline for the first report a person is required to

file under Subsection (b). A person who intends to change the

manner of filing described by the person's most recent statement

shall notify the commission of the change not later than the 30th

day before the filing deadline for the report to which the change

applies. If a person does not file a statement under this

subsection, the commission may accept as authentic a report filed

in any manner that complies with Subsection (b). If the

commission receives a report that is not filed in the manner

described by the person's most recent statement under this

subsection, the commission shall promptly notify the person in

writing that the commission has received a report filed in a

different manner than expected.

(j) As part of the notification required by Section 251.033, the

commission shall mail the appropriate forms to each person

required to file a report with the commission during that

reporting period.

(k) The commission shall prescribe forms for purposes of

legislative caucus reports under Section 254.0311 that are

separate and distinct from forms for other reports under this

chapter.

(l) This section applies to a report that is filed

electronically or otherwise.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1991, 72nd Leg., ch. 304, Sec. 5.11, eff. Jan. 1,

1992; Acts 1995, 74th Leg., ch. 43, Sec. 3, eff. Aug. 28, 1995;

Acts 1997, 75th Leg., ch. 1134, Sec. 6, 7, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 1434, Sec. 1, eff. Sept. 1, 1999; Acts

2003, 78th Leg., ch. 249, Sec. 2.12, 2.26, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1225, Sec. 1, eff. September 1, 2005.

Sec. 254.0362. USE OF PUBLICLY ACCESSIBLE COMPUTER TERMINAL FOR

PREPARATION OF REPORTS. (a) Except as provided by Subsection

(d), a person who is required to file reports under this chapter

may use a publicly accessible computer terminal that has Internet

access and web browser software to prepare the reports.

(b) A public entity may prescribe reasonable restrictions on the

use of a publicly accessible computer terminal for preparation of

reports under this chapter, except that a public entity may not

prohibit a person from using a computer terminal for preparation

of reports during the public entity's regular business hours if

the person requests to use the computer terminal less than 48

hours before a reporting deadline to which the person is subject.

(c) This section does not require a public entity to provide a

person with consumable materials, including paper and computer

diskettes, in conjunction with the use of a publicly accessible

computer terminal.

(d) An officeholder may not use a computer issued to the

officeholder for official use to prepare a report under this

title.

(e) In this section:

(1) "Public entity" means a state agency, city, county, or

independent school district.

(2) "Publicly accessible computer terminal" means a computer

terminal that is normally available for use by members of the

public and that is owned by a state agency, an independent school

district, or a public library operated by a city or county.

Added by Acts 1999, 76th Leg., ch. 1434, Sec. 2, eff. Sept. 1,

1999.

Sec. 254.037. FILING DEADLINE. (a) Except as provided by

Subsection (b), the deadline for filing a report required by this

chapter is 5 p.m. on the last day permitted under this chapter

for filing the report.

(b) The deadline for filing a report electronically with the

commission as required by this chapter is midnight on the last

day for filing the report.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

472, Sec. 1, eff. September 1, 2007.

Sec. 254.038. SPECIAL REPORT NEAR ELECTION BY CERTAIN CANDIDATES

AND POLITICAL COMMITTEES. (a) In addition to other reports

required by this chapter, the following persons shall file

additional reports during the period beginning the ninth day

before election day and ending at 12 noon on the day before

election day:

(1) a candidate for an office specified by Section 252.005(1)

who accepts political contributions from a person that in the

aggregate exceed $1,000 during that reporting period; and

(2) a specific-purpose committee for supporting or opposing a

candidate described by Subdivision (1) and that accepts political

contributions from a person that in the aggregate exceed $1,000

during that reporting period.

(b) Each report required by this section must include the amount

of the contributions specified by Subsection (a), the full name

and address of the person making the contributions, and the dates

of the contributions.

(c) A report under this section shall be filed electronically,

by telegram or telephonic facsimile machine, or by hand, in the

form required by Section 254.036. The commission must receive a

report under this section filed by telegram, telephonic facsimile

machine, or hand not later than 5 p.m. of the first business day

after the date the contribution is accepted. The commission must

receive a report under this section filed electronically not

later than midnight of the first business day after the date the

contribution is accepted. A report under this section is not

required to be accompanied by the affidavit required under

Section 254.036(h) or to be submitted on a form prescribed by the

commission. A report under this section that complies with

Section 254.036(a) must be accompanied by an affidavit under

Section 254.036(c)(1) unless the candidate or committee has

submitted an affidavit under Section 254.036(c)(1) with another

report filed in connection with the election for which a report

is required under this section.

(d) To the extent of a conflict between this section and Section

254.036, this section controls.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1989, 71st Leg., ch. 994, Sec. 1, eff. Sept. 1, 1989;

Acts 1993, 73rd Leg., ch. 107, Sec. 3.14, eff. Aug. 30, 1993;

Acts 2001, 77th Leg., ch. 1428, Sec. 1, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 249, Sec. 2.13, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

174, Sec. 1, eff. October 1, 2005.

Acts 2005, 79th Leg., Ch.

174, Sec. 2, eff. October 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

472, Sec. 2, eff. September 1, 2007.

Sec. 254.039. SPECIAL REPORT NEAR ELECTION BY CERTAIN

GENERAL-PURPOSE COMMITTEES. (a) In addition to other reports

required by this chapter, a general-purpose committee shall file

additional reports during the period beginning the ninth day

before election day and ending at 12 noon on the day before

election day if the committee:

(1) accepts political contributions from a person that in the

aggregate exceed $5,000 during that reporting period; or

(2) makes direct campaign expenditures supporting or opposing

either a single candidate that in the aggregate exceed $1,000 or

a group of candidates that in the aggregate exceed $15,000 during

that reporting period.

(a-1) A report under this section shall be filed electronically,

by telegram or telephonic facsimile machine, or by hand, in the

form required by Section 254.036. The commission must receive a

report under this section not later than 5 p.m. of the first

business day after the date the contribution is accepted or the

expenditure is made. A report under this section is not required

to be accompanied by the affidavit required under Section

254.036(h) or to be submitted on a form prescribed by the

commission. A report under this section that complies with

Section 254.036(a) must be accompanied by an affidavit under

Section 254.036(c)(1) unless the committee has submitted an

affidavit under Section 254.036(c)(1) with another report filed

in connection with the election for which a report is required

under this section.

(a-2) Each report required by Subsection (a)(1) must include the

amount of the contributions specified by that subsection, the

full name and address of the person making the contributions, and

the dates of the contributions.

(b) Each report required by Subsection (a)(2) must include the

amount of the expenditures, the full name and address of the

persons to whom the expenditures are made, and the dates and

purposes of the expenditures.

(c) To the extent of a conflict between this section and Section

254.036, this section controls.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1989, 71st Leg., ch. 994, Sec. 2, eff. Sept. 1, 1989;

Acts 1993, 73rd Leg., ch. 107, Sec. 3.15, eff. Aug. 30, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

174, Sec. 3, eff. October 1, 2005.

Acts 2005, 79th Leg., Ch.

174, Sec. 4, eff. October 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1294, Sec. 1, eff. September 1, 2007.

Sec. 254.0391. REPORT DURING SPECIAL LEGISLATIVE SESSION. (a)

A statewide officeholder, a member of the legislature, or a

specific-purpose committee for supporting, opposing, or assisting

a statewide officeholder or member of the legislature, or a

candidate for statewide office or the legislature or a

specific-purpose committee for supporting or opposing the

candidate, that accepts a political contribution during the

period beginning on the date the governor signs the proclamation

calling a special legislative session and continuing through the

date of final adjournment shall report the contribution to the

commission not later than the 30th day after the date of final

adjournment.

(b) A determination to accept or refuse the political

contribution shall be made not later than the third day after the

date the contribution is received.

(c) Each report required by this section must include the amount

of the political contribution, the full name and address of the

person making the contribution, and the date of the contribution.

(d) A report is not required under this section if a person

covered by Subsection (a) is required to file another report

under this chapter not later than the 10th day after the date a

report required under this section would be due.

Added by Acts 1991, 72nd Leg., ch. 304, Sec. 5.12, eff. Jan. 1,

1992.

Sec. 254.040. PRESERVATION OF REPORTS; RECORD OF INSPECTION.

(a) Each report filed under this chapter shall be preserved by

the authority with whom it is filed for at least two years after

the date it is filed.

(b) Each time a person requests to inspect a report, the

commission shall place in the file a statement of the person's

name and address, whom the person represents, and the date of the

request. The commission shall retain that statement in the file

for one year after the date the requested report is filed. This

subsection does not apply to a request to inspect a report by:

(1) a member or employee of the commission acting on official

business; or

(2) an individual acting on the individual's own behalf.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1997, 75th Leg., ch. 1134, Sec. 8, eff. Sept. 1, 1997.

Sec. 254.0401. AVAILABILITY OF ELECTRONIC REPORTS ON INTERNET.

(a) The commission shall make each report filed with the

commission under Section 254.036(b) available to the public on

the Internet not later than the second business day after the

date the report is filed.

(b), (c) Repealed by Acts 2003, 78th Leg., ch. 249, Sec. 2.26.

Text of subsec. (b) as amended by Acts 2003, 78th Leg., ch. 567,

Sec. 1.

(b) Except as otherwise provided by this subsection, the

commission shall make a report filed with the commission under

Section 254.036(b) for a reporting deadline by any candidate for

a particular office or by a specific-purpose committee for

supporting or opposing only one candidate for a particular office

available to the public on the Internet if each candidate for

that office that is nominated by or seeking the nomination of a

political party required to nominate candidates by primary

election, and each specific-purpose committee for supporting or

opposing only one candidate for that office that is nominated by

or seeking the nomination of a political party required to

nominate candidates by primary election, other than a candidate

or committee to which Section 254.036(c) or (d) applies, has

filed a report for that reporting deadline. Regardless of whether

each candidate for a particular office that is nominated by or

seeking the nomination of a political party required to nominate

candidates by primary election, and each specific-purpose

committee for supporting or opposing only one candidate for that

office that is nominated by or seeking the nomination of a

political party required to nominate candidates by primary

election, has filed a report for a filing deadline, the

commission shall make each report in connection with that office

available on the Internet and by any other electronic means on:

(1) the 21st day after the date of the filing deadline, for a

report other than a report required to be filed under Section

254.064(c); or

(2) the fourth day after the date of the filing deadline, for a

report required to be filed under Section 254.064(c).

(d) The access allowed by this section to reports is in addition

to the public's access to the information through other

electronic or print distribution of the information.

(e) Before making a report filed under Section 254.036(b)

available on the Internet, the commission shall remove each

portion, other than city, state, and zip code, of the address of

a person listed as having made a political contribution to the

person filing the report. The address information removed must

remain available on the report maintained in the commission's

office but may not be available electronically at that office.

(f) The commission shall clearly state on the Internet website

on which reports are provided under Subsection (b) that reports

filed by an independent candidate, a third-party candidate, or a

specific-purpose committee for supporting or opposing an

independent or third-party candidate will not be available if the

candidate or committee has not yet filed a report.

Added by Acts 1999, 76th Leg., ch. 1434, Sec. 3, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 2.14, 2.26,

eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 567, Sec. 1, eff.

Sept. 1, 2003.

Sec. 254.0402. PUBLIC INSPECTION OF REPORTS. (a)

Notwithstanding Section 552.222(a), Government Code, the

authority with whom a report is filed under this chapter may not

require a person examining the report to provide any information

or identification.

(b) The commission shall make information from reports filed

with the commission under Section 254.036(b) available by

electronic means, including:

(1) providing access to computer terminals at the commission's

office;

(2) providing information on computer diskette for purchase at a

reasonable cost; and

(3) providing modem or other electronic access to the

information.

Added by Acts 1999, 76th Leg., ch. 1434, Sec. 3, eff. Sept. 1,

1999.

Sec. 254.041. CRIMINAL PENALTY FOR UNTIMELY OR INCOMPLETE

REPORT. (a) A person who is required by this chapter to file a

report commits an offense if the person knowingly fails:

(1) to file the report on time;

(2) to file a report by computer diskette, modem, or other means

of electronic transfer, if the person is required to file reports

that comply with Section 254.036(b); or

(3) to include in the report information that is required by

this title to be included.

(b) Except as provided by Subsection (c), an offense under this

section is a Class C misdemeanor.

(c) A violation of Subsection (a)(3) by a candidate or

officeholder is a Class A misdemeanor if the report fails to

include information required by Section 254.061(3) or Section

254.091(2), as applicable.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1999, 76th Leg., ch. 1434, Sec. 4, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 1420, Sec. 4A.001, eff. Sept. 1, 2001.

Sec. 254.042. CIVIL PENALTY FOR LATE REPORT. (a) The

commission shall determine from any available evidence whether a

report required to be filed with the commission under this

chapter is late. On making that determination, the commission

shall immediately mail a notice of the determination to the

person required to file the report.

(b) If a report other than a report under Section 254.064(c),

254.124(c), or 254.154(c) or the first report under Section

254.063 or 254.123 that is required to be filed following the

primary or general election is determined to be late, the person

required to file the report is liable to the state for a civil

penalty of $500. If a report under Section 254.064(c),

254.124(c), or 254.154(c) or the first report under Section

254.063 or 254.153 that is required to be filed following the

primary or general election is determined to be late, the person

required to file the report is liable to the state for a civil

penalty of $500 for the first day the report is late and $100 for

each day thereafter that the report is late. If a report is more

than 30 days late, the commission shall issue a warning of

liability by registered mail to the person required to file the

report. If the penalty is not paid before the 10th day after the

date on which the warning is received, the person is liable for a

civil penalty in an amount determined by commission rule, but not

to exceed $10,000.

(c) A penalty paid voluntarily under this section shall be

deposited in the State Treasury to the credit of the General

Revenue Fund.

(d) Repealed by Acts 1991, 72nd Leg., ch. 304, Sec. 5.20, eff.

Jan. 1, 1992.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1991, 72nd Leg., ch. 304, Sec. 5.13, eff. Jan. 1,

1992; Acts 1993, 73rd Leg., ch. 107, Sec. 3.16, eff. Aug. 30,

1993; Acts 2003, 78th Leg., ch. 249, Sec. 2.15, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1294, Sec. 2, eff. September 1, 2007.

Sec. 254.043. ACTION TO REQUIRE COMPLIANCE. (a) This section

applies only to:

(1) a person required to file reports under this chapter with

the commission; or

(2) a person required to file reports under this chapter with an

authority other than the commission in connection with an office

of a political subdivision in a county with a population of at

least 500,000.

(b) A resident of the territory served by an office may bring an

action for injunctive relief against a candidate for or holder of

that office or a specific-purpose committee for supporting or

opposing such a candidate or assisting such an officeholder to

require the person to file a report under this chapter that the

person has failed to timely file.

(c) An action under this section may be brought against a person

required to file reports under this chapter only if:

(1) the report is not filed before the 60th day after the date

on which the report was required to be filed;

(2) not earlier than the 60th day after the date on which the

report was required to be filed, the person bringing the action

delivers written notice by certified mail to the person required

to file the report, stating:

(A) the person's intention to bring an action under this section

if the report is not filed; and

(B) that an action to require the filing of the report may be

filed if the report is not filed before the 30th day after the

date on which the person required to file the report receives the

notice; and

(3) the report is not filed before the 30th day after the date

on which the person required to file the report receives the

notice required by Subdivision (2).

(d) The court shall award a plaintiff who prevails in an action

under this section reasonable attorney's fees and court costs.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 2.16, eff. Sept. 1,

2003.

SUBCHAPTER C. REPORTING BY CANDIDATE

Sec. 254.061. ADDITIONAL CONTENTS OF REPORTS. In addition to

the contents required by Section 254.031, each report by a

candidate must include:

(1) the candidate's full name and address, the office sought,

and the identity and date of the election for which the report is

filed;

(2) the campaign treasurer's name, residence or business street

address, and telephone number;

(3) for each political committee from which the candidate

received notice under Section 254.128 or 254.161:

(A) the committee's full name and address;

(B) an indication of whether the committee is a general-purpose

committee or a specific-purpose committee; and

(C) the full name and address of the committee's campaign

treasurer;

(4) the full name and address of each individual acting as a

campaign treasurer of a political committee under Section 253.062

from whom the candidate received notice under Section 254.128 or

254.161; and

(5) on a separate page or pages of the report, the

identification of any payment from political contributions made

to a business in which the candidate has a participating interest

of more than 10 percent, holds a position on the governing body

of the business, or serves as an officer of the business.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1991, 72nd Leg., ch. 304, Sec. 5.14, eff. Jan. 1,

1992.

Sec. 254.0611. ADDITIONAL CONTENTS OF REPORTS BY CERTAIN

JUDICIAL CANDIDATES. (a) In addition to the contents required

by Sections 254.031 and 254.061, each report by a candidate for a

judicial office covered by Subchapter F, Chapter 253, must

include:

(1) the total amount of political contributions, including

interest or other income, maintained in one or more accounts in

which political contributions are deposited as of the last day of

the reporting period;

(2) for each individual from whom the person filing the report

has accepted political contributions that in the aggregate exceed

$50 and that are accepted during the reporting period:

(A) the principal occupation and job title of the individual and

the full name of the employer of the individual or of the law

firm of which the individual or the individual's spouse is a

member, if any; or

(B) if the individual is a child, the full name of the law firm

of which either of the individual's parents is a member, if any;

(3) a specific listing of each asset valued at $500 or more that

was purchased with political contributions and on hand as of the

last day of the reporting period;

(4) for each political contribution accepted by the person

filing the report but not received as of the last day of the

reporting period:

(A) the full name and address of the person making the

contribution;

(B) the amount of the contribution; and

(C) the date of the contribution; and

(5) for each outstanding loan to the person filing the report as

of the last day of the reporting period:

(A) the full name and address of the person or financial

institution making the loan; and

(B) the full name and address of each guarantor of the loan

other than the candidate.

(b) In this section:

(1) "Child" has the meaning assigned by Section 253.158.

(2) "Law firm" and "member" have the meanings assigned by

Section 253.157.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 3, eff. July 1,

1995.

Sec. 254.0612. ADDITIONAL CONTENTS OF REPORTS BY CANDIDATE FOR

STATEWIDE EXECUTIVE OFFICE OR LEGISLATIVE OFFICE. In addition to

the contents required by Sections 254.031 and 254.061, each

report by a candidate for a statewide office in the executive

branch or a legislative office must include, for each individual

from whom the person filing the report has accepted political

contributions that in the aggregate equal or exceed $500 and that

are accepted during the reporting period:

(1) the individual's principal occupation or job title; and

(2) the full name of the individual's employer.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 2.17, eff. Sept. 1,

2003.

Sec. 254.062. CERTAIN OFFICEHOLDER ACTIVITY INCLUDED. If an

officeholder who becomes a candidate has reportable activity that

is not reported under Subchapter D before the end of the period

covered by the first report the candidate is required to file

under this subchapter, the reportable activity shall be included

in the first report filed under this subchapter instead of in a

report filed under Subchapter D.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 254.063. SEMIANNUAL REPORTING SCHEDULE FOR CANDIDATE. (a)

A candidate shall file two reports for each year as provided by

this section.

(b) The first report shall be filed not later than July 15. The

report covers the period beginning January 1, the day the

candidate's campaign treasurer appointment is filed, or the first

day after the period covered by the last report required to be

filed under this subchapter, as applicable, and continuing

through June 30.

(c) The second report shall be filed not later than January 15.

The report covers the period beginning July 1, the day the

candidate's campaign treasurer appointment is filed, or the first

day after the period covered by the last report required to be

filed under this subchapter, as applicable, and continuing

through December 31.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 254.064. ADDITIONAL REPORTS OF OPPOSED CANDIDATE. (a) In

addition to other required reports, for each election in which a

person is a candidate and has an opponent whose name is to appear

on the ballot, the person shall file two reports.

(b) The first report must be received by the authority with whom

the report is required to be filed not later than the 30th day

before election day. The report covers the period beginning the

day the candidate's campaign treasurer appointment is filed or

the first day after the period covered by the last report

required to be filed under this chapter, as applicable, and

continuing through the 40th day before election day.

(c) The second report must be received by the authority with

whom the report is required to be filed not later than the eighth

day before election day. The report covers the period beginning

the 39th day before election day and continuing through the 10th

day before election day.

(d) If a person becomes an opposed candidate after a reporting

period prescribed by Subsection (b) or (c), the person's first

report must be received by the authority with whom the report is

required to be filed not later than the regular deadline for the

report covering the period during which the person becomes an

opposed candidate. The period covered by the first report begins

the day the candidate's campaign treasurer appointment is filed.

(e) In addition to other required reports, an opposed candidate

in a runoff election shall file one report for that election.

The runoff election report must be received by the authority with

whom the report is required to be filed not later than the eighth

day before runoff election day. The report covers the period

beginning the ninth day before the date of the main election and

continuing through the 10th day before runoff election day.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1997, 75th Leg., ch. 864, Sec. 245, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

673, Sec. 1, eff. September 1, 2007.

Sec. 254.065. FINAL REPORT. (a) If a candidate expects no

reportable activity in connection with the candidacy to occur

after the period covered by a report filed under this subchapter,

the candidate may designate the report as a "final" report.

(b) The designation of a report as a final report:

(1) relieves the candidate of the duty to file additional

reports under this subchapter, except as provided by Subsection

(c); and

(2) terminates the candidate's campaign treasurer appointment.

(c) If, after a candidate's final report is filed, reportable

activity with respect to the candidacy occurs, the candidate

shall file the appropriate reports under this subchapter and is

otherwise subject to the provisions of this title applicable to

candidates. A report filed under this subsection may be

designated as a final report.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 254.066. AUTHORITY WITH WHOM REPORTS FILED. Reports under

this subchapter shall be filed with the authority with whom the

candidate's campaign treasurer appointment is required to be

filed.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1999, 76th Leg., ch. 511, Sec. 2, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

518, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. REPORTING BY OFFICEHOLDER

Sec. 254.091. ADDITIONAL CONTENTS OF REPORTS. In addition to

the contents required by Section 254.031, each report by an

officeholder must include:

(1) the officeholder's full name and address and the office

held;

(2) for each political committee from which the officeholder

received notice under Section 254.128 or 254.161:

(A) the committee's full name and address;

(B) an indication of whether the committee is a general-purpose

committee or a specific-purpose committee; and

(C) the full name and address of the committee's campaign

treasurer; and

(3) on a separate page or pages of the report, the

identification of any payment from political contributions made

to a business in which the officeholder has a participating

interest of more than 10 percent, holds a position on the

governing body of the business, or serves as an officer of the

business.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1991, 72nd Leg., ch. 304, Sec. 5.15, eff. Jan. 1,

1992.

Sec. 254.0911. ADDITIONAL CONTENTS OF REPORTS BY CERTAIN

JUDICIAL OFFICEHOLDERS. In addition to the contents required by

Sections 254.031 and 254.091, each report by a holder of a

judicial office covered by Subchapter F, Chapter 253, must

include the contents prescribed by Section 254.0611.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 4, eff. July 1,

1995.

Sec. 254.0912. ADDITIONAL CONTENTS OF REPORTS BY STATEWIDE

EXECUTIVE OFFICEHOLDERS AND LEGISLATIVE OFFICEHOLDERS. In

addition to the contents required by Sections 254.031 and

254.091, each report by a holder of a statewide office in the

executive branch or a legislative office must include the

contents prescribed by Section 254.0612.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 2.18, eff. Sept. 1,

2003.

Sec. 254.092. CERTAIN OFFICEHOLDER EXPENDITURES EXCLUDED. An

officeholder is not required to report officeholder expenditures

made from the officeholder's personal funds, except as provided

by Section 253.035(h).

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1991, 72nd Leg., ch. 304, Sec. 5.16, eff. Jan. 1,

1992.

Sec. 254.093. SEMIANNUAL REPORTING SCHEDULE FOR OFFICEHOLDER.

(a) An officeholder shall file two reports for each year as

provided by this section.

(b) The first report shall be filed not later than July 15. The

report covers the period beginning January 1, the day the

officeholder takes office, or the first day after the period

covered by the last report required to be filed under this

chapter, as applicable, and continuing through June 30.

(c) The second report shall be filed not later than January 15.

The report covers the period beginning July 1, the day the

officeholder takes office, or the first day after the period

covered by the last report required to be filed under this

chapter, as applicable, and continuing through December 31.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 254.094. REPORT FOLLOWING APPOINTMENT OF CAMPAIGN

TREASURER. (a) An officeholder who appoints a campaign

treasurer shall file a report as provided by this section.

(b) The report covers the period beginning the first day after

the period covered by the last report required to be filed under

this chapter or the day the officeholder takes office, as

applicable, and continuing through the day before the date the

officeholder's campaign treasurer is appointed.

(c) The report shall be filed not later than the 15th day after

the date the officeholder's campaign treasurer is appointed.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 254.095. REPORT NOT REQUIRED. If at the end of any

reporting period prescribed by this subchapter an officeholder

who is required to file a report with an authority other than the

commission has not accepted political contributions that in the

aggregate exceed $500 or made political expenditures that in the

aggregate exceed $500, the officeholder is not required to file a

report covering that period.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 107, Sec. 3.17, eff. Aug. 30,

1993.

Sec. 254.096. OFFICEHOLDER WHO BECOMES CANDIDATE. An

officeholder who becomes a candidate is subject to Subchapter C

during each period covered by a report required to be filed under

Subchapter C.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 254.097. AUTHORITY WITH WHOM REPORTS FILED. Reports under

this subchapter shall be filed with the authority with whom a

campaign treasurer appointment by a candidate for the office held

by the officeholder is required to be filed.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1999, 76th Leg., ch. 511, Sec. 3, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

518, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. REPORTING BY SPECIFIC-PURPOSE COMMITTEE

Sec. 254.121. ADDITIONAL CONTENTS OF REPORTS. In addition to

the contents required by Section 254.031, each report by a

campaign treasurer of a specific-purpose committee must include:

(1) the committee's full name and address;

(2) the full name, residence or business street address, and

telephone number of the committee's campaign treasurer;

(3) the identity and date of the election for which the report

is filed, if applicable;

(4) the name of each candidate and each measure supported or

opposed by the committee, indicating for each whether the

committee supports or opposes;

(5) the name of each officeholder assisted by the committee;

(6) the amount of each political expenditure in the form of a

political contribution that is made to a candidate, officeholder,

or another political committee and that is returned to the

committee during the reporting period, the name of the person to

whom the expenditure was originally made, and the date it is

returned;

(7) on a separate page or pages of the report, the

identification of any payment from political contributions made

to a business in which the candidate or officeholder has a

participating interest of more than 10 percent, holds a position

on the governing body of the business, or serves as an officer of

the business; and

(8) on a separate page or pages of the report, the

identification of any contribution from a corporation or labor

organization made and accepted under Subchapter D, Chapter 253.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1991, 72nd Leg., ch. 304, Sec. 5.17, eff. Jan. 1,

1992.

Sec. 254.1211. ADDITIONAL CONTENTS OF REPORTS OF CERTAIN

COMMITTEES. In addition to the contents required by Sections

254.031 and 254.121, each report by a specific-purpose committee

for supporting or opposing a candidate for or assisting a holder

of a judicial office covered by Subchapter F, Chapter 253, must

include the contents prescribed by Section 254.0611.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 5, eff. July 1,

1995.

Sec. 254.1212. ADDITIONAL CONTENTS OF REPORTS OF COMMITTEE

SUPPORTING OR OPPOSING CANDIDATE FOR STATEWIDE EXECUTIVE

OFFICEHOLDERS OR LEGISLATIVE OFFICEHOLDERS OR ASSISTING STATEWIDE

EXECUTIVE OFFICEHOLDERS OR LEGISLATIVE OFFICEHOLDERS. In

addition to the contents required by Sections 254.031 and

254.121, each report by a specific-purpose committee for

supporting or opposing a candidate for or assisting a holder of a

statewide office in the executive branch or a legislative office

must include the contents prescribed by Section 254.0612.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 2.19, eff. Sept. 1,

2003.

Sec. 254.122. INVOLVEMENT IN MORE THAN ONE ELECTION BY CERTAIN

COMMITTEES. If a specific-purpose committee for supporting or

opposing more than one candidate becomes involved in more than

one election for which the reporting periods prescribed by

Section 254.124 overlap, the reportable activity that occurs

during the overlapping period is not required to be included in a

report filed after the first report in which the activity is

required to be reported.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 254.123. SEMIANNUAL REPORTING SCHEDULE FOR COMMITTEE. (a)

The campaign treasurer of a specific-purpose committee shall file

two reports for each year as provided by this section.

(b) The first report shall be filed not later than July 15. The

report covers the period beginning January 1, the day the

committee's campaign treasurer appointment is filed, or the first

day after the period covered by the last report required to be

filed under this subchapter, as applicable, and continuing

through June 30.

(c) The second report shall be filed not later than January 15.

The report covers the period beginning July 1, the day the

committee's campaign treasurer appointment is filed, or the first

day after the period covered by the last report required to be

filed under this subchapter, as applicable, and continuing

through December 31.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 254.124. ADDITIONAL REPORTS OF COMMITTEE FOR SUPPORTING OR

OPPOSING CANDIDATE OR MEASURE. (a) In addition to other

required reports, for each election in which a specific-purpose

committee supports or opposes a candidate or measure, the

committee's campaign treasurer shall file two reports.

(b) The first report must be received by the authority with whom

the report is required to be filed not later than the 30th day

before election day. The report covers the period beginning the

day the committee's campaign treasurer appointment is filed or

the first day after the period covered by the committee's last

required report, as applicable, and continuing through the 40th

day before election day.

(c) The second report must be received by the authority with

whom the report is required to be filed not later than the eighth

day before election day. The report covers the period beginning

the 39th day before election day and continuing through the 10th

day before election day.

(d) If a specific-purpose committee supports or opposes a

candidate or measure in an election after a reporting period

prescribed by Subsection (b) or (c), the first report must be

received by the authority with whom the report is required to be

filed not later than the regular deadline for the report covering

the period during which the committee becomes involved in the

election. The period covered by the first report begins the day

the committee's campaign treasurer appointment is filed or the

first day after the period covered by the committee's last

required report, as applicable.

(e) In addition to other required reports, the campaign

treasurer of a specific-purpose committee that supports or

opposes a candidate in a runoff election shall file one report

for the runoff election. The runoff election report must be

received by the authority with whom the report is required to be

filed not later than the eighth day before runoff election day.

The report covers the period beginning the ninth day before the

date of the main election and continuing through the 10th day

before runoff election day.

(f) This section does not apply to a specific-purpose committee

supporting only candidates who do not have opponents whose names

are to appear on the ballot.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1989, 71st Leg., ch. 2, Sec. 7.17(a), eff. Aug. 28,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

673, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

553, Sec. 1, eff. September 1, 2009.

Sec. 254.125. FINAL REPORT OF COMMITTEE FOR SUPPORTING OR

OPPOSING CANDIDATE OR MEASURE. (a) If a specific-purpose

committee for supporting or opposing a candidate or measure

expects no reportable activity in connection with the election to

occur after the period covered by a report filed under this

subchapter, the committee's campaign treasurer may designate the

report as a "final" report.

(b) The designation of a report as a final report:

(1) relieves the campaign treasurer of the duty to file

additional reports under this subchapter, except as provided by

Subsection (c); and

(2) terminates the committee's campaign treasurer appointment.

(c) If, after a committee's final report is filed, reportable

activity with respect to the election occurs, the committee must

file the appropriate reports under this subchapter and is

otherwise subject to the provisions of this title applicable to

political committees. A report filed under this subsection may be

designated as a final report.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 254.126. DISSOLUTION REPORT OF COMMITTEE FOR ASSISTING

OFFICEHOLDER. (a) If a specific-purpose committee for assisting

an officeholder expects no reportable activity to occur after the

period covered by a report filed under this subchapter, the

committee's campaign treasurer may designate the report as a

"dissolution" report.

(b) The filing of a report designated as a dissolution report:

(1) relieves the campaign treasurer of the duty to file

additional reports under this subchapter; and

(2) terminates the committee's campaign treasurer appointment.

(c) A dissolution report must contain an affidavit, executed by

the committee's campaign treasurer, that states that all the

committee's reportable activity has been reported.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 254.127. TERMINATION REPORT. (a) If the campaign

treasurer appointment of a specific-purpose committee is

terminated, the terminated campaign treasurer shall file a

termination report.

(b) A termination report is not required if the termination

occurs on the last day of a reporting period under this

subchapter and a report for that period is filed as provided by

this subchapter.

(c) The report covers the period beginning the day after the

period covered by the last report required to be filed under this

subchapter and continuing through the day the campaign treasurer

appointment is terminated.

(d) The report shall be filed not later than the 10th day after

the date the campaign treasurer appointment is terminated.

(e) Reportable activity contained in a termination report is not

required to be included in any subsequent report of the committee

that is filed under this subchapter. The period covered by the

committee's first report filed under this subchapter after a

termination report begins the day after the date the campaign

treasurer appointment is terminated.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 254.128. NOTICE TO CANDIDATE AND OFFICEHOLDER OF

CONTRIBUTIONS AND EXPENDITURES. (a) If a specific-purpose

committee accepts political contributions or makes political

expenditures for a candidate or officeholder, the committee's

campaign treasurer shall deliver written notice of that fact to

the affected candidate or officeholder not later than the end of

the period covered by the report in which the reportable activity

occurs.

(b) The notice must include the full name and address of the

political committee and its campaign treasurer and an indication

that the committee is a specific-purpose committee.

(c) A campaign treasurer commits an offense if the campaign

treasurer fails to comply with this section. An offense under

this section is a Class A misdemeanor.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1997, 75th Leg., ch. 864, Sec. 246, eff. Sept. 1,

1997.

Sec. 254.129. NOTICE OF CHANGE IN COMMITTEE STATUS. (a) If a

specific-purpose committee changes its operation and becomes a

general-purpose committee, the committee's campaign treasurer

shall deliver written notice of the change in status to the

authority with whom the specific-purpose committee's reports

under this chapter are required to be filed.

(b) The notice shall be delivered not later than the next

deadline for filing a report under this subchapter that:

(1) occurs after the change in status; and

(2) would be applicable to the political committee if the

committee had not changed its status.

(c) The notice must indicate the filing authority with whom

future filings are expected to be made.

(d) A campaign treasurer commits an offense if the campaign

treasurer fails to comply with this section. An offense under

this section is a Class B misdemeanor.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1997, 75th Leg., ch. 864, Sec. 247, eff. Sept. 1,

1997.

Sec. 254.130. AUTHORITY WITH WHOM REPORTS FILED. Reports filed

under this subchapter shall be filed with the authority with whom

the political committee's campaign treasurer appointment is

required to be filed.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1999, 76th Leg., ch. 511, Sec. 4, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

518, Sec. 1, eff. June 19, 2009.

SUBCHAPTER F. REPORTING BY GENERAL-PURPOSE COMMITTEE

Sec. 254.151. ADDITIONAL CONTENTS OF REPORTS. In addition to

the contents required by Section 254.031, each report by a

campaign treasurer of a general-purpose committee must include:

(1) the committee's full name and address;

(2) the full name, residence or business street address, and

telephone number of the committee's campaign treasurer;

(3) the identity and date of the election for which the report

is filed, if applicable;

(4) the name of each identified candidate or measure or

classification by party of candidates supported or opposed by the

committee, indicating whether the committee supports or opposes

each listed candidate, measure, or classification by party of

candidates;

(5) the name of each identified officeholder or classification

by party of officeholders assisted by the committee;

(6) the principal occupation of each person from whom political

contributions that in the aggregate exceed $50 are accepted

during the reporting period;

(7) the amount of each political expenditure in the form of a

political contribution made to a candidate, officeholder, or

another political committee that is returned to the committee

during the reporting period, the name of the person to whom the

expenditure was originally made, and the date it is returned;

(8) on a separate page or pages of the report, the

identification of any contribution from a corporation or labor

organization made and accepted under Subchapter D, Chapter 253;

and

(9) on a separate page or pages of the report, the

identification of the name of the donor, the amount, and the date

of any expenditure made by a corporation or labor organization

to:

(A) establish or administer the political committee; or

(B) finance the solicitation of political contributions to the

committee under Section 253.100.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1991, 72nd Leg., ch. 304, Sec. 5.18, eff. Jan. 1,

1992; Acts 2003, 78th Leg., ch. 249, Sec. 2.20, eff. Sept. 1,

2003.

Sec. 254.152. TIME FOR REPORTING CERTAIN EXPENDITURES. If a

general-purpose committee makes a political expenditure in the

form of a political contribution to another general-purpose

committee or to an out-of-state political committee and the

contributing committee does not intend that the contribution be

used in connection with a particular election, the contributing

committee shall include the expenditure in the first report

required to be filed under this subchapter after the expenditure

is made.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 254.153. SEMIANNUAL REPORTING SCHEDULE FOR COMMITTEE. (a)

The campaign treasurer of a general-purpose committee shall file

two reports for each year as provided by this section.

(b) The first report shall be filed not later than July 15. The

report covers the period beginning January 1, the day the

committee's campaign treasurer appointment is filed, or the first

day after the period covered by the last report required to be

filed under this subchapter, as applicable, and continuing

through June 30.

(c) The second report shall be filed not later than January 15.

The report covers the period beginning July 1, the day the

committee's campaign treasurer appointment is filed, or the first

day after the period covered by the last report required to be

filed under this subchapter, as applicable, and continuing

through December 31.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 254.154. ADDITIONAL REPORTS OF COMMITTEE INVOLVED IN

ELECTION. (a) In addition to other required reports, for each

election in which a general-purpose committee is involved, the

committee's campaign treasurer shall file two reports.

(b) The first report must be received by the authority with whom

the report is required to be filed not later than the 30th day

before election day. The report covers the period beginning the

day the committee's campaign treasurer appointment is filed or

the first day after the period covered by the committee's last

required report, as applicable, and continuing through the 40th

day before election day.

(c) The second report must be received by the authority with

whom the report is required to be filed not later than the eighth

day before election day. The report covers the period beginning

the 39th day before election day and continuing through the 10th

day before election day.

(d) If a general-purpose committee becomes involved in an

election after a reporting period prescribed by Subsection (b) or

(c), the first report must be received by the authority with whom

the report is required to be filed not later than the regular

deadline for the report covering the period during which the

committee becomes involved in the election. The period covered

by the first report begins the day the committee's campaign

treasurer appointment is filed or the first day after the period

covered by the committee's last required report, as applicable.

(e) In addition to other required reports, the campaign

treasurer of a general-purpose committee involved in a runoff

election shall file one report for the runoff election. The

runoff election report must be received by the authority with

whom the report is required to be filed not earlier than the 10th

day or later than the eighth day before runoff election day. The

report covers the period beginning the ninth day before the date

of the main election and continuing through the 10th day before

runoff election day.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

673, Sec. 3, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

553, Sec. 2, eff. September 1, 2009.

Sec. 254.1541. ALTERNATE REPORTING REQUIREMENTS FOR CERTAIN

COMMITTEES. (a) This section applies only to a general-purpose

committee with less than $20,000 in one or more accounts

maintained by the committee in which political contributions are

deposited, as of the last day of the preceding reporting period

for which the committee was required to file a report.

(b) A report by a campaign treasurer of a general-purpose

committee to which this section applies may include, instead of

the information required under Sections 254.031(a)(1) and (5) and

Section 254.151(6):

(1) the amount of political contributions from each person that

in the aggregate exceed $100 and that are accepted during the

reporting period by the committee, the full name and address of

the person making the contributions, the person's principal

occupation, and the dates of the contributions; and

(2) the total amount or a specific listing of the political

contributions of $100 or less accepted and the total amount or a

specific listing of the political expenditures of $100 or less

made during the reporting period.

Added by Acts 2005, 79th Leg., Ch.

1081, Sec. 1, eff. September 1, 2005.

Sec. 254.155. OPTION TO FILE MONTHLY; NOTICE. (a) As an

alternative to filing reports under Sections 254.153 and 254.154,

a general-purpose committee may file monthly reports.

(b) To be entitled to file monthly reports, the committee must

deliver written notice of the committee's intent to file monthly

to the commission not earlier than January 1 or later than

January 15 of the year in which the committee intends to file

monthly. The notice for a committee formed after January 15 must

be delivered at the time the committee's campaign treasurer

appointment is filed.

(c) A committee that files monthly reports may revert to the

regular filing schedule prescribed by Sections 254.153 and

254.154 by delivering written notice of the committee's intent

not earlier than January 1 or later than January 15 of the year

in which the committee intends to revert to the regular reporting

schedule. The notice must include a report of all political

contributions accepted and all political expenditures made that

were not previously reported.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 107, Sec. 3.18, eff. Aug. 30,

1993.

Sec. 254.156. CONTENTS OF MONTHLY REPORTS. Each monthly report

filed under this subchapter must comply with Sections 254.031 and

254.151 except that the maximum amount of a political

contribution, expenditure, or loan that is not required to be

individually reported is:

(1) $10 in the aggregate; or

(2) $20 in the aggregate for a contribution accepted by a

general-purpose committee to which Section 254.1541 applies.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Amended by:

Acts 2005, 79th Leg., Ch.

1081, Sec. 2, eff. September 1, 2005.

Sec. 254.157. MONTHLY REPORTING SCHEDULE. (a) The campaign

treasurer of a general-purpose committee filing monthly reports

shall file a report not later than the fifth day of the month

following the period covered by the report. A report covering the

month preceding an election in which the committee is involved

must be received by the authority with whom the report is

required to be filed not later than the fifth day of the month

following the period covered by the report.

(b) A monthly report covers the period beginning the 26th day of

each month and continuing through the 25th day of the following

month, except that the period covered by the first report begins

January 1 and continues through January 25.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1991, 72nd Leg., ch. 400, Sec. 1, eff. Sept. 1, 1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

673, Sec. 4, eff. September 1, 2007.

Sec. 254.158. EXCEPTION TO MONTHLY REPORTING SCHEDULE. If the

campaign treasurer appointment of a general-purpose committee

filing monthly reports is filed after January 1 of the year in

which monthly reports are filed, the period covered by the first

monthly report begins the day the appointment is filed and

continues through the 25th day of the month in which the

appointment is filed unless the appointment is filed the 25th or

a succeeding day of the month. In that case, the period continues

through the 25th day of the month following the month in which

the appointment is filed.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 254.1581. REPORTING BY OUT-OF-STATE POLITICAL COMMITTEE.

For each reporting period under this subchapter in which an

out-of-state political committee accepts political contributions

or makes political expenditures, the committee shall file with

the commission a copy of one or more reports filed with the

Federal Election Commission or with the proper filing authority

of at least one other state that shows the political

contributions accepted, political expenditures made, and other

expenditures made by the committee. A report must be filed within

the same period in which it is required to be filed under federal

law or the law of the other state.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 2.21, eff. Sept. 1,

2003.

Sec. 254.159. DISSOLUTION REPORT. If a general-purpose

committee expects no reportable activity to occur after the

period covered by a report filed under this subchapter, the

report may be designated as a "dissolution" report as provided by

Section 254.126 for a specific-purpose committee and has the same

effect.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 254.160. TERMINATION REPORT. If the campaign treasurer

appointment of a general-purpose committee is terminated, the

campaign treasurer shall file a termination report as prescribed

by Section 254.127 for a specific-purpose committee.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 254.161. NOTICE TO CANDIDATE AND OFFICEHOLDER OF

CONTRIBUTIONS AND EXPENDITURES. If a general-purpose committee

other than the principal political committee of a political party

or a political committee established by a political party's

county executive committee accepts political contributions or

makes political expenditures for a candidate or officeholder,

notice of that fact shall be given to the affected candidate or

officeholder as provided by Section 254.128 for a

specific-purpose committee.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 531, Sec. 3, eff. Sept. 1, 1993.

Sec. 254.162. NOTICE OF CHANGE IN COMMITTEE STATUS. If a

general-purpose committee changes its operation and becomes a

specific-purpose committee, notice of the change in status shall

be given to the commission as provided by Section 254.129 for a

specific-purpose committee.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 107, Sec. 3.19, eff. Aug. 30,

1993.

Sec. 254.163. AUTHORITY WITH WHOM REPORTS FILED. Reports filed

under this subchapter shall be filed with the commission.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 107, Sec. 3.20, eff. Aug. 30,

1993.

Sec. 254.164. CERTAIN COMMITTEES EXEMPT FROM CIVIL PENALTIES.

The commission may not impose a civil penalty on a

general-purpose committee for a violation of this chapter if the

report filed by the committee that is the subject of the

violation discloses that the committee did not accept political

contributions totaling $3,000 or more, accept political

contributions from a single person totaling $1,000 or more, or

make or authorize political expenditures totaling $3,000 or more

during:

(1) the reporting period covered by the report that is the

subject of the violation; or

(2) either of the two reporting periods preceding the reporting

period described by Subdivision (1).

Added by Acts 2007, 80th Leg., R.S., Ch.

597, Sec. 1, eff. September 1, 2007.

SUBCHAPTER G. MODIFIED REPORTING PROCEDURES; $500 MAXIMUM IN

CONTRIBUTIONS OR EXPENDITURES

Sec. 254.181. MODIFIED REPORTING AUTHORIZED. (a) An opposed

candidate or specific-purpose committee required to file reports

under Subchapter C or E may file a report under this subchapter

instead if the candidate or committee does not intend to accept

political contributions that in the aggregate exceed $500 or to

make political expenditures that in the aggregate exceed $500 in

connection with the election.

(b) The amount of a filing fee paid by a candidate is excluded

from the $500 maximum expenditure permitted under this section.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 254.182. DECLARATION OF INTENT REQUIRED. (a) To be

entitled to file reports under this subchapter, an opposed

candidate or specific-purpose committee must file with the

campaign treasurer appointment a written declaration of intent

not to exceed $500 in political contributions or political

expenditures in the election.

(b) The declaration of intent must contain a statement that the

candidate or committee understands that if the $500 maximum for

contributions and expenditures is exceeded, the candidate or

committee is required to file reports under Subchapter C or E, as

applicable.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 254.183. MAXIMUM EXCEEDED. (a) An opposed candidate or

specific-purpose committee that exceeds $500 in political

contributions or political expenditures in the election shall

file reports as required by Subchapter C or E, as applicable.

(b) If a candidate or committee exceeds the $500 maximum after

the filing deadline prescribed by Subchapter C or E for the first

report required to be filed under the appropriate subchapter, the

candidate or committee shall file a report not later than 48

hours after the maximum is exceeded.

(c) A report filed under Subsection (b) covers the period

beginning the day the campaign treasurer appointment is filed and

continuing through the day the maximum is exceeded.

(d) The reporting period for the next report filed by the

candidate or committee begins on the day after the last day of

the period covered by the report filed under Subsection (b).

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 254.184. APPLICABILITY OF REGULAR REPORTING REQUIREMENTS.

(a) Subchapter C or E, as applicable, applies to an opposed

candidate or specific-purpose committee filing under this

subchapter to the extent that the appropriate subchapter does not

conflict with this subchapter.

(b) A candidate or committee filing under this subchapter is not

required to file any reports of political contributions and

political expenditures other than the semiannual reports required

to be filed not later than July 15 and January 15.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

SUBCHAPTER H. UNEXPENDED CONTRIBUTIONS

Sec. 254.201. ANNUAL REPORT OF UNEXPENDED CONTRIBUTIONS. (a)

This section applies to:

(1) a former officeholder who has unexpended political

contributions after filing the last report required to be filed

by Subchapter D; or

(2) a person who was an unsuccessful candidate who has

unexpended political contributions after filing the last report

required to be filed by Subchapter C.

(b) A person covered by this section shall file an annual report

for each year in which the person retains unexpended

contributions.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 254.202. FILING OF REPORT; CONTENTS. (a) A person shall

file the report required by Section 254.201 not earlier than

January 1 or later than January 15 of each year following the

year in which the person files a final report under this chapter.

(b) The report shall be filed with the authority with whom the

person's campaign treasurer appointment was required to be filed.

(c) The report must include:

(1) the person's full name and address;

(2) the full name and address of each person to whom a payment

from unexpended political contributions was made during the

previous year;

(3) the date, amount, and purpose of each payment made under

Subdivision (2);

(4) the total amount of unexpended political contributions as of

December 31 of the previous year; and

(5) the total amount of interest and other income earned on

unexpended political contributions during the previous year.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 254.203. RETENTION OF CONTRIBUTIONS. (a) A person may not

retain political contributions covered by this title, assets

purchased with the contributions, or interest and other income

earned on the contributions for more than six years after the

date the person either ceases to be an officeholder or candidate

or files a final report under this chapter, whichever is later.

(b) If the person becomes an officeholder or candidate within

the six-year period, the prohibition in Subsection (a) does not

apply until the person again ceases to be an officeholder or

candidate.

(c) A person who violates Subsection (a) commits an offense. An

offense under this section is a Class A misdemeanor.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1989, 71st Leg., ch. 2, Sec. 7.18, eff. Aug. 28, 1989.

Sec. 254.204. DISPOSITION OF UNEXPENDED CONTRIBUTIONS. (a) At

the end of the six-year period prescribed by Section 254.203, the

former officeholder or candidate shall remit any unexpended

political contributions to one or more of the following:

(1) the political party with which the person was affiliated

when the person's name last appeared on a ballot;

(2) a candidate or political committee;

(3) the comptroller for deposit in the state treasury;

(4) one or more persons from whom political contributions were

received, in accordance with Subsection (d);

(5) a recognized charitable organization formed for educational,

religious, or scientific purposes that is exempt from taxation

under Section 501(c)(3), Internal Revenue Code of 1986, and its

subsequent amendments; or

(6) a public or private postsecondary educational institution or

an institution of higher education as defined by Section

61.003(8), Education Code, solely for the purpose of assisting or

creating a scholarship program.

(b) A person who disposes of unexpended political contributions

under Subsection (a)(2) shall report each contribution as if the

person were a campaign treasurer of a specific-purpose committee.

(c) Political contributions disposed of under Subsection (a)(3)

may be appropriated only for financing primary elections.

(d) The amount of political contributions disposed of under

Subsection (a)(4) to one person may not exceed the aggregate

amount accepted from that person during the last two years that

the candidate or officeholder accepted contributions under this

title.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1997, 75th Leg., ch. 864, Sec. 248, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 249, Sec. 2.22, eff. Sept. 1,

2003.

Sec. 254.205. REPORT OF DISPOSITION OF UNEXPENDED CONTRIBUTIONS.

(a) Not later than the 30th day after the date the six-year

period prescribed by Section 254.203 ends, the person required to

dispose of unexpended political contributions shall file a report

of the disposition.

(b) The report shall be filed with the authority with whom the

person's campaign treasurer appointment was required to be filed.

(c) The report must include:

(1) the person's full name and address;

(2) the full name and address of each person to whom a payment

from unexpended political contributions is made; and

(3) the date and amount of each payment reported under

Subdivision (2).

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

SUBCHAPTER I. CIVIL LIABILITY

Sec. 254.231. LIABILITY TO CANDIDATES. (a) A candidate or

campaign treasurer or assistant campaign treasurer of a political

committee who fails to report in whole or in part a campaign

contribution or campaign expenditure as required by this chapter

is liable for damages as provided by this section.

(b) Each opposing candidate whose name appears on the ballot is

entitled to recover damages under this section.

(c) In this section, "damages" means:

(1) twice the amount not reported that is required to be

reported; and

(2) reasonable attorney's fees incurred in the suit.

(d) Reasonable attorney's fees incurred in the suit may be

awarded to the defendant if judgment is rendered in the

defendant's favor.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 254.232. LIABILITY TO STATE. A candidate, officeholder, or

campaign treasurer or assistant campaign treasurer of a political

committee who fails to report in whole or in part a political

contribution or political expenditure as required by this chapter

is liable in damages to the state in the amount of triple the

amount not reported that is required to be reported.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.



CHAPTER 255. REGULATING POLITICAL ADVERTISING AND CAMPAIGN COMMUNICATIONS

ELECTION CODE

TITLE 15. REGULATING POLITICAL FUNDS AND CAMPAIGNS

CHAPTER 255. REGULATING POLITICAL ADVERTISING AND CAMPAIGN

COMMUNICATIONS

Sec. 255.001. REQUIRED DISCLOSURE ON POLITICAL ADVERTISING. (a)

A person may not knowingly cause to be published, distributed,

or broadcast political advertising containing express advocacy

that does not indicate in the advertising:

(1) that it is political advertising; and

(2) the full name of:

(A) the person who paid for the political advertising;

(B) the political committee authorizing the political

advertising; or

(C) the candidate or specific-purpose committee supporting the

candidate, if the political advertising is authorized by the

candidate.

(b) Political advertising that is authorized by a candidate, an

agent of a candidate, or a political committee filing reports

under this title shall be deemed to contain express advocacy.

(c) A person may not knowingly use, cause or permit to be used,

or continue to use any published, distributed, or broadcast

political advertising containing express advocacy that the person

knows does not include the disclosure required by Subsection (a).

A person is presumed to know that the use of political

advertising is prohibited by this subsection if the commission

notifies the person in writing that the use is prohibited. A

person who learns that political advertising signs, as defined by

Section 255.007, that have been distributed do not include the

disclosure required by Subsection (a) or include a disclosure

that does not comply with Subsection (a) does not commit a

continuing violation of this subsection if the person makes a

good faith attempt to remove or correct those signs. A person who

learns that printed political advertising other than a political

advertising sign that has been distributed does not include the

disclosure required by Subsection (a) or includes a disclosure

that does not comply with Subsection (a) is not required to

attempt to recover the political advertising and does not commit

a continuing violation of this subsection as to any previously

distributed political advertising.

(d) This section does not apply to:

(1) tickets or invitations to political fund-raising events;

(2) campaign buttons, pins, hats, or similar campaign materials;

or

(3) circulars or flyers that cost in the aggregate less than

$500 to publish and distribute.

(e) A person who violates this section is liable to the state

for a civil penalty in an amount determined by the commission not

to exceed $4,000.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 2003, 78th Leg., ch. 249, Sec. 2.23, eff. Sept. 1,

2003.

Sec. 255.002. RATES FOR POLITICAL ADVERTISING. (a) The rate

charged for political advertising by a radio or television

station may not exceed:

(1) during the 45 days preceding a general or runoff primary

election and during the 60 days preceding a general or special

election, the broadcaster's lowest unit charge for advertising of

the same class, for the same time, and for the same period; or

(2) at any time other than that specified by Subdivision (1),

the amount charged other users for comparable use of the station.

(b) The rate charged for political advertising that is printed

or published may not exceed the lowest charge made for comparable

use of the space for any other purposes.

(c) In determining amounts charged for comparable use, the

amount and kind of space or time used, number of times used,

frequency of use, type of advertising copy submitted, and any

other relevant factors shall be considered.

(d) Discounts offered by a newspaper or magazine to its

commercial advertisers shall be offered on equal terms to

purchasers of political advertising from the newspaper or

magazine.

(e) A person commits an offense if the person knowingly demands

or receives or knowingly pays or offers to pay for political

advertising more consideration than permitted by this section.

(f) An offense under this section is a Class C misdemeanor.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 255.003. UNLAWFUL USE OF PUBLIC FUNDS FOR POLITICAL

ADVERTISING. (a) An officer or employee of a political

subdivision may not knowingly spend or authorize the spending of

public funds for political advertising.

(b) Subsection (a) does not apply to a communication that

factually describes the purposes of a measure if the

communication does not advocate passage or defeat of the measure.

(b-1) An officer or employee of a political subdivision may not

spend or authorize the spending of public funds for a

communication describing a measure if the communication contains

information that:

(1) the officer or employee knows is false; and

(2) is sufficiently substantial and important as to be

reasonably likely to influence a voter to vote for or against the

measure.

(c) A person who violates Subsection (a) or (b-1) commits an

offense. An offense under this section is a Class A misdemeanor.

(d) It is an affirmative defense to prosecution for an offense

under this section or the imposition of a civil penalty for

conduct under this section that an officer or employee of a

political subdivision reasonably relied on a court order or an

interpretation of this section in a written opinion issued by:

(1) a court of record;

(2) the attorney general; or

(3) the commission.

(e) On written request of the governing body of a political

subdivision that has ordered an election on a measure, the

commission shall prepare an advance written advisory opinion as

to whether a particular communication relating to the measure

does or does not comply with this section.

(f) Subsections (d) and (e) do not apply to a port authority or

navigation district.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

644, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

843, Sec. 1, eff. September 1, 2009.

Sec. 255.0031. UNLAWFUL USE OF INTERNAL MAIL SYSTEM FOR

POLITICAL ADVERTISING. (a) An officer or employee of a state

agency or political subdivision may not knowingly use or

authorize the use of an internal mail system for the distribution

of political advertising.

(b) Subsection (a) does not apply to:

(1) the use of an internal mail system to distribute political

advertising that is delivered to the premises of a state agency

or political subdivision through the United States Postal

Service; or

(2) the use of an internal mail system by a state agency or

municipality to distribute political advertising that is the

subject of or related to an investigation, hearing, or other

official proceeding of the agency or municipality.

(c) A person who violates this section commits an offense. An

offense under this section is a Class A misdemeanor.

(d) In this section:

(1) "Internal mail system" means a system operated by a state

agency or political subdivision to deliver written documents to

officers or employees of the agency or subdivision.

(2) "State agency" means:

(A) a department, commission, board, office, or other agency

that is in the legislative, executive, or judicial branch of

state government;

(B) a university system or an institution of higher education as

defined by Section 61.003, Education Code; or

(C) a river authority created under the constitution or a

statute of this state.

Added by Acts 2003, 78th Leg., ch. 229, Sec. 1, eff. Sept. 1,

2003.

Sec. 255.004. TRUE SOURCE OF COMMUNICATION. (a) A person

commits an offense if, with intent to injure a candidate or

influence the result of an election, the person enters into a

contract or other agreement to print, publish, or broadcast

political advertising that purports to emanate from a source

other than its true source.

(b) A person commits an offense if, with intent to injure a

candidate or influence the result of an election, the person

knowingly represents in a campaign communication that the

communication emanates from a source other than its true source.

(c) An offense under this section is a Class A misdemeanor.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987.

Sec. 255.005. MISREPRESENTATION OF IDENTITY. (a) A person

commits an offense if, with intent to injure a candidate or

influence the result of an election, the person misrepresents the

person's identity or, if acting or purporting to act as an agent,

misrepresents the identity of the agent's principal, in political

advertising or a campaign communication.

(b) An offense under this section is a Class A misdemeanor.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1997, 75th Leg., ch. 864, Sec. 249, eff. Sept. 1,

1997.

Sec. 255.006. MISLEADING USE OF OFFICE TITLE. (a) A person

commits an offense if the person knowingly enters into a contract

or other agreement to print, publish, or broadcast political

advertising with the intent to represent to an ordinary and

prudent person that a candidate holds a public office that the

candidate does not hold at the time the agreement is made.

(b) A person commits an offense if the person knowingly

represents in a campaign communication that a candidate holds a

public office that the candidate does not hold at the time the

representation is made.

(c) For purposes of this section, a person represents that a

candidate holds a public office that the candidate does not hold

if:

(1) the candidate does not hold the office that the candidate

seeks; and

(2) the political advertising or campaign communication states

the public office sought but does not include the word "for" in a

type size that is at least one-half the type size used for the

name of the office to clarify that the candidate does not hold

that office.

(d) A person other than an officeholder commits an offense if

the person knowingly uses a representation of the state seal in

political advertising.

(e) An offense under this section is a Class A misdemeanor.

Amended by Acts 1987, 70th Leg., ch. 899, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 300, Sec. 30, eff. Aug. 30, 1993;

Acts 1997, 75th Leg., ch. 864, Sec. 250, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1134, Sec. 9, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 62, Sec. 5.17, eff. Sept. 1, 1999; Acts 1999, 76th

Leg., ch. 737, Sec. 1, eff. Sept. 1, 1999.

Sec. 255.007. NOTICE REQUIREMENT ON POLITICAL ADVERTISING SIGNS.

(a) The following notice must be written on each political

advertising sign:

"NOTICE: IT IS A VIOLATION OF STATE LAW (CHAPTERS 392 AND 393,

TRANSPORTATION CODE), TO PLACE THIS SIGN IN THE RIGHT-OF-WAY OF A

HIGHWAY."

(b) A person commits an offense if the person:

(1) knowingly enters into a contract to print or make a

political advertising sign that does not contain the notice

required by Subsection (a); or

(2) instructs another person to place a political advertising

sign that does not contain the notice required by Subsection (a).

(c) An offense under this section is a Class C misdemeanor.

(d) It is an exception to the application of Subsection (b) that

the political advertising sign was printed or made before

September 1, 1997, and complied with Subsection (a) as it existed

immediately before that date.

(e) In this section, "political advertising sign" means a

written form of political advertising designed to be seen from a

road but does not include a bumper sticker.

Added by Acts 1991, 72nd Leg., ch. 288, Sec. 5, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 1134, Sec. 10, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1349, Sec. 71, eff.

Sept. 1, 1997.

Sec. 255.008. DISCLOSURE ON POLITICAL ADVERTISING FOR JUDICIAL

OFFICE. (a) This section applies only to a candidate or

political committee covered by Subchapter F, Chapter 253.

(b) Political advertising by a candidate who files a declaration

of intent to comply with the limits on expenditures under

Subchapter F, Chapter 253, or a specific-purpose committee for

supporting such a candidate may include the following statement:

"Political advertising paid for by (name of candidate or

committee) in compliance with the voluntary limits of the

Judicial Campaign Fairness Act."

(c) Political advertising by a candidate who files a declaration

of intent to comply with the limits on expenditures under

Subchapter F, Chapter 253, or a specific-purpose committee for

supporting such a candidate that does not contain the statement

prescribed by Subsection (b) must comply with Section 255.001.

(d) Political advertising by a candidate who files a declaration

of intent to exceed the limits on expenditures under Subchapter

F, Chapter 253, or a specific-purpose committee for supporting

such a candidate must include the following statement: "Political

advertising paid for by (name of candidate or committee), (who or

which) has rejected the voluntary limits of the Judicial Campaign

Fairness Act."

(e) The commission shall adopt rules providing for:

(1) the minimum size of the disclosure required by this section

in political advertising that appears on television or in

writing; and

(2) the minimum duration of the disclosure required by this

section in political advertising that appears on television or

radio.

(f) A person who violates this section or a rule adopted under

this section is liable for a civil penalty not to exceed:

(1) $15,000, for a candidate for a statewide judicial office or

a specific-purpose committee for supporting such a candidate;

(2) $10,000, for a candidate for chief justice or justice, court

of appeals, or a specific-purpose committee for supporting such a

candidate; or

(3) $5,000, for a candidate for any other judicial office

covered by Subchapter F, Chapter 253, or a specific-purpose

committee for supporting such a candidate.

(g) Section 253.176 applies to the imposition and disposition of

a civil penalty under this section.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 6, eff. Sept. 1,

1995.



CHAPTER 257. POLITICAL PARTIES

ELECTION CODE

TITLE 15. REGULATING POLITICAL FUNDS AND CAMPAIGNS

CHAPTER 257. POLITICAL PARTIES

Sec. 257.001. PRINCIPAL POLITICAL COMMITTEE OF POLITICAL PARTY.

The state or county executive committee of a political party may

designate a general-purpose committee as the principal political

committee for that party in the state or county, as applicable.

Added by Acts 1991, 72nd Leg., ch. 304, Sec. 5.19, eff. Jan. 1,

1992.

Sec. 257.002. REQUIREMENTS RELATING TO CORPORATE OR LABOR UNION

CONTRIBUTIONS. (a) A political party that accepts a

contribution authorized by Section 253.104 may use the

contribution only to:

(1) defray normal overhead and administrative or operating costs

incurred by the party; or

(2) administer a primary election or convention held by the

party.

(b) A political party that accepts contributions authorized by

Section 253.104 shall maintain the contributions in a separate

account.

Added by Acts 1991, 72nd Leg., ch. 304, Sec. 5.19, eff. Jan. 1,

1992.

Sec. 257.003. REPORT REQUIRED. (a) A political party that

accepts contributions authorized by Section 253.104 shall report

all contributions and expenditures made to and from the account

required by Section 257.002.

(b) The report must be filed with the commission and must

include the information required under Section 254.031 as if the

contributions or expenditures were political contributions or

political expenditures.

(c) Sections 254.001 and 254.032-254.037 apply to a report

required by this section as if the party chair were a campaign

treasurer of a political committee and as if the contributions or

expenditures were political contributions or political

expenditures.

(d) The commission shall prescribe by rule reporting schedules

for each primary election held by the political party and for the

general election for state and county officers.

Added by Acts 1991, 72nd Leg., ch. 304, Sec. 5.19, eff. Jan. 1,

1992. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 251, eff.

Sept. 1, 1997.

Sec. 257.004. RESTRICTIONS ON CONTRIBUTIONS BEFORE GENERAL

ELECTION. (a) Beginning on the 60th day before the date of the

general election for state and county officers and continuing

through the day of the election, a political party may not

knowingly accept a contribution authorized by Section 253.104 or

make an expenditure from the account required by Section 257.002.

(b) A person who violates this section commits an offense. An

offense under this section is a felony of the third degree.

Added by Acts 1991, 72nd Leg., ch. 304, Sec. 5.19, eff. Jan. 1,

1992.

Sec. 257.005. CANDIDATE FOR STATE OR COUNTY CHAIR OF POLITICAL

PARTY. (a) Except as provided by this section, the following

are subject to the requirements of this title that apply to a

candidate for public office:

(1) a candidate for state chair of a political party with a

nominee on the ballot in the most recent gubernatorial general

election; and

(2) a candidate for election to the office of county chair of a

political party with a nominee on the ballot in the most recent

gubernatorial general election if the county has a population of

350,000 or more.

(b) A political committee that supports or opposes a candidate

covered by Subsection (a) is subject to the provisions of this

title that apply to any other committee that supports or opposes

candidates for public office, except as provided by this section.

(c) The reporting schedules for a candidate covered by

Subsection (a) or a political committee supporting or opposing

the candidate shall be prescribed by commission rule.

(d) Except as provided by this section, each contribution to and

expenditure by a candidate covered by Subsection (a) is subject

to the same requirements of this title as a political

contribution to or a political expenditure by a candidate for

public office. Each contribution to and expenditure by a

political committee supporting or opposing a candidate covered by

Subsection (a) is subject to the same requirements of this title

as a political contribution to or political expenditure by any

other specific-purpose committee.

(e) Section 251.001(1) does not apply to this section.

Added by Acts 1991, 72nd Leg., ch. 304, Sec. 5.19, eff. Jan. 1,

1992. Amended by Acts 1997, 75th Leg., ch. 864, Sec. 252, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 249, Sec. 2.24, 2.25,

eff. Sept. 1, 2003.

Sec. 257.006. CRIMINAL PENALTY FOR FAILURE TO COMPLY. (a)

Except as provided by Section 257.004, a person who knowingly

uses a contribution in violation of Section 257.002 or who

knowingly fails to otherwise comply with this chapter commits an

offense.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 1991, 72nd Leg., ch. 304, Sec. 5.19, eff. Jan. 1,

1992.

Sec. 257.007. RULES. The commission shall adopt rules to

implement this chapter.

Added by Acts 1991, 72nd Leg., ch. 304, Sec. 5.19, eff. Jan. 1,

1992.



CHAPTER 258. FAIR CAMPAIGN PRACTICES

ELECTION CODE

TITLE 15. REGULATING POLITICAL FUNDS AND CAMPAIGNS

CHAPTER 258. FAIR CAMPAIGN PRACTICES

Sec. 258.001. SHORT TITLE. This chapter may be cited as the

Fair Campaign Practices Act.

Added by Acts 1997, 75th Leg., ch. 168, Sec. 1, eff. Sept. 1,

1997.

Sec. 258.002. PURPOSE. (a) The purpose of this chapter is to

encourage every candidate and political committee to subscribe to

the Code of Fair Campaign Practices.

(b) It is the intent of the legislature that every candidate and

political committee that subscribes to the Code of Fair Campaign

Practices will follow the basic principles of decency, honesty,

and fair play to encourage healthy competition and open

discussion of issues and candidate qualifications and to

discourage practices that cloud the issues or unfairly attack

opponents.

Added by Acts 1997, 75th Leg., ch. 168, Sec. 1, eff. Sept. 1,

1997.

Sec. 258.003. DELIVERY OF COPY OF CODE. (a) When a candidate

or political committee files its campaign treasurer appointment,

the authority with whom the appointment is filed shall give the

candidate or political committee a blank form of the Code of Fair

Campaign Practices and a copy of this chapter.

(b) The authority shall inform each candidate or political

committee that the candidate or committee may subscribe to and

file the code with the authority and that subscription to the

code is voluntary.

Added by Acts 1997, 75th Leg., ch. 168, Sec. 1, eff. Sept. 1,

1997.

Sec. 258.004. TEXT OF CODE. The Code of Fair Campaign Practices

reads as follows:

CODE OF FAIR CAMPAIGN PRACTICES

There are basic principles of decency, honesty, and fair play

that every candidate and political committee in this state has a

moral obligation to observe and uphold, in order that, after

vigorously contested but fairly conducted campaigns, our citizens

may exercise their constitutional rights to a free and

untrammeled choice and the will of the people may be fully and

clearly expressed on the issues.

THEREFORE:

(1) I will conduct the campaign openly and publicly and limit

attacks on my opponent to legitimate challenges to my opponent's

record and stated positions on issues.

(2) I will not use or permit the use of character defamation,

whispering campaigns, libel, slander, or scurrilous attacks on

any candidate or the candidate's personal or family life.

(3) I will not use or permit any appeal to negative prejudice

based on race, sex, religion, or national origin.

(4) I will not use campaign material of any sort that

misrepresents, distorts, or otherwise falsifies the facts, nor

will I use malicious or unfounded accusations that aim at

creating or exploiting doubts, without justification, as to the

personal integrity or patriotism of my opponent.

(5) I will not undertake or condone any dishonest or unethical

practice that tends to corrupt or undermine our system of free

elections or that hampers or prevents the full and free

expression of the will of the voters, including any activity

aimed at intimidating voters or discouraging them from voting.

(6) I will defend and uphold the right of every qualified voter

to full and equal participation in the electoral process, and

will not engage in any activity aimed at intimidating voters or

discouraging them from voting.

(7) I will immediately and publicly repudiate methods and

tactics that may come from others that I have pledged not to use

or condone. I shall take firm action against any subordinate who

violates any provision of this code or the laws governing

elections.

I, the undersigned, candidate for election to public office in

the State of Texas or campaign treasurer of a political

committee, hereby voluntarily endorse, subscribe to, and solemnly

pledge myself to conduct the campaign in accordance with the

above principles and practices.

______________

____________________

Date

Signature

Added by Acts 1997, 75th Leg., ch. 168, Sec. 1, eff. Sept. 1,

1997.

Sec. 258.005. FORMS. The commission shall print copies of the

Code of Fair Campaign Practices and shall supply the forms to the

authorities with whom copies of the code may be filed in

quantities and at times requested by the authorities.

Added by Acts 1997, 75th Leg., ch. 168, Sec. 1, eff. Sept. 1,

1997.

Sec. 258.006. ACCEPTANCE AND PRESERVATION OF COPIES. (a) An

authority with whom a campaign treasurer appointment is filed

shall accept each completed copy of the code submitted to the

authority that is properly subscribed to by a candidate or the

campaign treasurer of a political committee.

(b) Each copy of the code accepted under this section shall be

preserved by the authority with whom it is filed for the period

prescribed for the filer's campaign treasurer appointment.

Added by Acts 1997, 75th Leg., ch. 168, Sec. 1, eff. Sept. 1,

1997.

Sec. 258.007. SUBSCRIPTION TO CODE VOLUNTARY. The subscription

to the Code of Fair Campaign Practices by a candidate or a

political committee is voluntary.

Added by Acts 1997, 75th Leg., ch. 168, Sec. 1, eff. Sept. 1,

1997.

Sec. 258.008. INDICATION ON POLITICAL ADVERTISING. A candidate

or a political committee that has filed a copy of the Code of

Fair Campaign Practices may so indicate on political advertising

in a form to be determined by the commission.

Added by Acts 1997, 75th Leg., ch. 168, Sec. 1, eff. Sept. 1,

1997.

Sec. 258.009. CIVIL CAUSE OF ACTION. This chapter does not

create a civil cause of action for recovery of damages or for

enforcement of this chapter.

Added by Acts 1997, 75th Leg., ch. 168, Sec. 1, eff. Sept. 1,

1997.






TITLE 16. MISCELLANEOUS PROVISIONS

CHAPTER 271. JOINT ELECTIONS

ELECTION CODE

TITLE 16. MISCELLANEOUS PROVISIONS

CHAPTER 271. JOINT ELECTIONS

Sec. 271.001. APPLICABILITY OF OTHER PARTS OF CODE. The other

titles of this code apply to a joint election except provisions

that are inconsistent with this chapter or that cannot feasibly

be applied to a joint election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 271.002. JOINT ELECTIONS AUTHORIZED. (a) If the elections

ordered by the authorities of two or more political subdivisions

are to be held on the same day in all or part of the same county,

the governing bodies of the political subdivisions may enter into

an agreement to hold the elections jointly in the election

precincts that can be served by common polling places, subject to

Section 271.003.

(b) If an election ordered by the governor and the elections

ordered by the authorities of one or more political subdivisions

are to be held on the same day in all or part of the same county,

the commissioners court of a county in which the election ordered

by the governor is to be held and the governing bodies of the

other political subdivisions may enter into an agreement to hold

the elections jointly in the election precincts that can be

served by common polling places, subject to Section 271.003.

(c) If another law requires two or more political subdivisions

to hold a joint election, the governing body of any other

political subdivision holding an election on the same day in all

or part of the same county in which the joint election is to be

held may enter into an agreement to participate in the joint

election with the governing bodies of the political subdivisions

holding the joint election.

(d) The terms of a joint election agreement must be stated in an

order, resolution, or other official action adopted by the

governing body of each participating political subdivision.

(e) The document containing the joint election agreement shall

be preserved for the period for preserving the precinct election

records.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 24, eff. September 1, 2009.

Sec. 271.003. LOCATION OF COMMON POLLING PLACE. (a) A regular

county polling place may be used for a common polling place in a

joint election.

(b) The voters of a particular election precinct or political

subdivision may be served in a joint election by a common polling

place located outside the boundary of the election precinct or

political subdivision if the location can adequately and

conveniently serve the affected voters and will facilitate the

orderly conduct of the election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1350, Sec. 9, eff. Sept. 1, 1997.

Sec. 271.004. ALLOCATION OF ELECTION EXPENSES. The expenses of

a joint election are allocated as provided by the joint election

agreement.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 271.005. ELECTION OFFICERS. (a) An election officer for a

joint election may be appointed to serve more than one of the

participating political subdivisions.

(b) A person who is eligible to serve as an election officer in

an election of any participating political subdivision is

eligible to serve in the same office in a joint election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 271.006. EARLY VOTING. (a) The governing bodies of the

political subdivisions participating in a joint election shall

decide whether to conduct their early voting jointly. The

governing bodies that decide to conduct joint early voting shall

appoint one of their early voting clerks as the early voting

clerk for the joint early voting.

(b) The joint early voting shall be conducted at the early

voting polling place or places at which and during the hours,

including any extended or weekend hours, that the early voting

clerk regularly conducts early voting for the clerk's political

subdivision.

(c) The regular early voting clerk for each political

subdivision participating in the joint early voting shall receive

applications for early voting ballots to be voted by mail in

accordance with Title 7. The remaining procedures for conducting

the political subdivision's early voting by mail shall be

completed by the regular early voting clerk or by the early

voting clerk for the joint early voting, at the discretion of the

governing body of each political subdivision participating in the

joint early voting.

(d) If a governing body decides not to participate in the joint

early voting, the early voting for that political subdivision

shall be conducted in accordance with Title 7, except that the

early voting may be conducted at common polling places.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.72; Acts 1991, 72nd

Leg., ch. 554, Sec. 43, eff. Sept. 1, 1991; Acts 1993, 73rd Leg.,

ch. 728, Sec. 77, eff. Sept. 1, 1993.

Sec. 271.007. BALLOT. A single ballot containing all the

offices or propositions stating measures to be voted on at a

particular polling place may be used in a joint election. A voter

may not be permitted to select a ballot containing an office or

proposition stating a measure on which the voter is ineligible to

vote.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 271.0071. MULTIPLE METHODS OF VOTING ALLOWED. The

restrictions on multiple methods of voting at the same polling

place or in early voting prescribed by Sections 123.005-123.007

do not apply to a joint election as if the joint election were a

single election but rather apply independently to the election of

each participating political subdivision in the joint election.

Added by Acts 1997, 75th Leg., ch. 1349, Sec. 72, eff. Sept. 1,

1997.

Sec. 271.008. BALLOT BOXES. (a) One set of ballot boxes may be

used at a common polling place in a joint election for the

deposit of all the ballots for each of the participating

political subdivisions.

(b) If the voted ballots for more than one political subdivision

participating in a joint election are deposited in a single

ballot box after they are counted, the custodian of the key to

the ballot box for voted ballots for elections ordered by an

authority of any one of the participating political subdivisions

may be appointed as the custodian of the key to that box.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 271.009. COMBINING ELECTION FORMS AND RECORDS. The forms

used and records maintained at a common polling place in a joint

election may be combined in any manner convenient and adequate to

record and report the results of the election for each of the

participating political subdivisions.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 271.010. CUSTODIAN OF ELECTION RECORDS. The general

custodian of election records for elections ordered by an

authority of any one of the political subdivisions participating

in a joint election may be appointed as the general custodian of

election records for the joint election if:

(1) the election records for a common polling place are

combined; or

(2) the ballots for more than one of the participating political

subdivisions are deposited by the voters in a single ballot box.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 271.011. CANVASS. (a) The authority responsible for

canvassing the precinct returns for the elections of one of the

political subdivisions participating in a joint election may be

designated to canvass the returns for one or more of the other

participating political subdivisions.

(b) If elections are jointly canvassed, the presiding officer of

the joint canvassing authority shall deliver the appropriate part

of the tabulation of the precinct results to each of the

presiding officers of the canvassing authorities designated by

law for the elections of the participating political

subdivisions. Each tabulation shall then be processed in the same

manner as for an election not canvassed jointly.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 271.012. CERTIFICATE OF ELECTION. The presiding officer of

the canvassing authority that regularly serves a particular

political subdivision shall issue certificates of election to

candidates elected at the joint election to offices of the

political subdivision.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 271.013. COMPENSATION OF JUDGES AND CLERKS. (a) Except as

provided by this section, compensation for election officers

serving at a common polling place in a joint election is the same

as that paid to election officers serving at a regular polling

place.

(b) If the election records, keys, and supplies for a common

polling place are to be delivered to different places for two or

more participating political subdivisions:

(1) compensation may be paid in the amount prescribed by this

code for delivery, multiplied by the number of participating

political subdivisions for which delivery is made to different

locations; and

(2) compensation may be paid to one election officer appointed

to make the delivery or allocated evenly among the election

officers who make the delivery.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 271.014. CONFLICTS WITH OTHER LAW. A law outside this code

pertaining to a joint election supersedes this chapter to the

extent of any conflict.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 272. BILINGUAL REQUIREMENTS

ELECTION CODE

TITLE 16. MISCELLANEOUS PROVISIONS

CHAPTER 272. BILINGUAL REQUIREMENTS

Sec. 272.001. BILINGUAL ELECTION MATERIALS REQUIRED. Bilingual

election materials printed in English and Spanish shall be used

in elections in this state as provided by this chapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 272.002. ELECTION PRECINCTS IN WHICH BILINGUAL MATERIALS

USED. Except as provided by Section 272.003, bilingual election

materials shall be used in each election precinct situated wholly

or partly in a county in which five percent or more of the

inhabitants are persons of Spanish origin or descent according to

the most recent federal decennial census that may be officially

recognized or acted upon by the state or political subdivisions.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 272.003. EXEMPT ELECTION PRECINCTS. (a) An election

precinct to which Section 272.002 applies may be exempted from

the bilingual requirement as provided by this section if official

census information or other information indicates that persons of

Spanish origin or descent comprise less than five percent of the

precinct's inhabitants.

(b) To exempt an election precinct from the bilingual

requirement, the presiding officer of the governing body of the

political subdivision responsible for the expenses of an

election, with the approval of the governing body, must file with

the authority responsible for procuring the election supplies for

the political subdivision's elections:

(1) a written certification by the presiding officer that the

precinct qualifies for the exemption;

(2) a written summary of the official census information or

other information relied on to support the exemption;

(3) a map or maps indicating the precinct's boundary and the

boundaries of the census enumeration areas referred to in the

summary; and

(4) an authenticated copy of the resolution or other official

action showing the governing body's approval of the exemption.

(c) An exemption is effective on the 30th day after the date the

certification and other materials required by Subsection (b) are

filed.

(d) In a primary election, each county election precinct that

has been exempted under this section is exempt. If an election

precinct that qualifies for exemption is not certified as exempt

before the 60th day before primary election day, the secretary of

state may exempt the precinct for the primary election by filing

the certification and other materials as provided by Subsection

(b).

(e) A precinct exempted under this section remains exempt until:

(1) the precinct becomes subject to Section 272.002 as a result

of a subsequent federal decennial census; or

(2) the effective date of a change in the precinct's boundary.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 272.004. USE OF BILINGUAL MATERIALS FOR EARLY VOTING.

Bilingual election materials shall be used for early voting in

each election in which bilingual election materials are used.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.73; Acts 1991, 72nd

Leg., ch. 554, Sec. 44, eff. Sept. 1, 1991.

Sec. 272.005. REQUIRED BILINGUAL MATERIALS. (a) The

instruction posters must be printed in English and Spanish on

separate posters or on the same poster with the Spanish text next

to the English text. If separate posters are used, they must be

posted side by side.

(b) Except as provided by Section 272.006, ballots must be

printed with all ballot instructions, office titles, column

headings, proposition headings, and propositions appearing in

English and Spanish.

(c) Except as provided by Section 272.006, the following

materials must contain a Spanish translation beneath the English

text:

(1) the official affidavit forms and other official forms that

voters are required to sign in connection with voting;

(2) the official application forms for early voting ballots;

(3) written instructions furnished to early voting voters; and

(4) the balloting materials furnished to voters in connection

with early voting by mail.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.74; Acts 1991, 72nd

Leg., ch. 554, Sec. 45, eff. Sept. 1, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 2.18, eff. January 1, 2006.

Sec. 272.006. SEPARATE TRANSLATION AUTHORIZED. (a) In an

election precinct in which use of bilingual election materials is

required, bilingual printing of the ballot is not required if a

Spanish translation of the ballot is posted in each voting

station and a statement in Spanish is placed on the ballot

informing the voter that the translation is posted in the

station.

(b) If a separate translation of the ballot is made under

Subsection (a), the translation must be furnished to each voter

to whom an early voting ballot to be voted by mail is provided.

(c) An item specified by Section 272.005(c) is not required to

contain a Spanish translation if:

(1) for an item used in connection with voting at a polling

place:

(A) a separate translation of the item is made available to the

voter on request; and

(B) the item contains a statement in Spanish informing the voter

of the availability of the translation; or

(2) for an item used in connection with early voting by mail, a

separate translation of the item is furnished with the item to

the voter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1991, 72nd Leg., ch. 203, Sec. 2.75; Acts 1991, 72nd

Leg., ch. 554, Sec. 46, eff. Sept. 1, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 2.19, eff. January 1, 2006.

Sec. 272.007. AUTHORITY PREPARING TRANSLATION. (a) Except as

otherwise provided by this section, the secretary of state shall

prepare the Spanish translation for the bilingual election

materials required by Sections 272.005 and 272.006.

(b) The secretary of state shall prepare the Spanish translation

of the ballot propositions for proposed constitutional amendments

and other measures submitted by the legislature if the

legislature does not provide a translation.

(c) The authority responsible for having the official ballot

prepared for an election other than a primary election or an

election ordered by the governor shall prepare the Spanish

translation of the contents of the ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 2.20, eff. January 1, 2006.

Sec. 272.008. OPTIONAL USE OF BILINGUAL MATERIALS. (a) The

governing body of the political subdivision responsible for the

expenses of an election may require the use of bilingual election

materials in one or more election precincts.

(b) If bilingual materials are required to be used under this

section, an authenticated copy of the resolution or other

official action showing the governing body's decision shall be

filed with the authority responsible for procuring the election

supplies for the political subdivision's elections.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 272.009. BILINGUAL ELECTION CLERKS. (a) The presiding

judge of an election precinct subject to Section 272.002 shall

make reasonable efforts to appoint a sufficient number of

election clerks who are fluent in both English and Spanish to

serve the needs of the Spanish-speaking voters of the precinct.

(b) If the number of election clerks appointed under Subsection

(a) is insufficient to serve the needs of the Spanish-speaking

voters in the election, the authority appointing election judges

for the election shall appoint at least one clerk who is fluent

in both English and Spanish to serve at a central location to

provide assistance for Spanish-speaking voters. On a primary

election day, the county chairs of each party holding a primary

shall each appoint one clerk under this subsection.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 2003, 78th Leg., ch. 638, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 1.24, eff. September 1, 2005.

Sec. 272.010. VOTER REGISTRATION APPLICATION FORM. (a) The

secretary of state shall prescribe a voter registration

application form that is printed in Spanish or shall include a

Spanish translation beneath the text of the English-language

registration application form prescribed by the secretary.

(b) The voter registrar for each county containing an election

precinct subject to Section 272.002 shall maintain a supply of

the form required by Subsection (a) and shall keep a notice in

Spanish posted at the place in the registrar's office where voter

registration is conducted stating that application forms in

Spanish are available.

(c) The form required by Subsection (a) may be used in any

county in this state.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 253, eff. Sept. 1, 1997.



CHAPTER 273. CRIMINAL INVESTIGATION AND OTHER ENFORCEMENT PROCEEDINGS

ELECTION CODE

TITLE 16. MISCELLANEOUS PROVISIONS

CHAPTER 273. CRIMINAL INVESTIGATION AND OTHER ENFORCEMENT

PROCEEDINGS

SUBCHAPTER A. CRIMINAL INVESTIGATION

Sec. 273.001. INVESTIGATION OF CRIMINAL CONDUCT. (a) If two or

more registered voters of the territory covered by an election

present affidavits alleging criminal conduct in connection with

the election to the county or district attorney having

jurisdiction in that territory, the county or district attorney

shall investigate the allegations. If the election covers

territory in more than one county, the voters may present the

affidavits to the attorney general, and the attorney general

shall investigate the allegations.

(b) A district or county attorney having jurisdiction or the

attorney general may conduct an investigation on the officer's

own initiative to determine if criminal conduct occurred in

connection with an election.

(c) On receipt of an affidavit under Section 15.028, the county

or district attorney having jurisdiction and, if applicable, the

attorney general shall investigate the matter.

(d) On referral of a complaint from the secretary of state under

Section 31.006, the attorney general may investigate the

allegations.

(e) Not later than the 30th day after the date on which a county

or district attorney begins an investigation under this section,

the county or district attorney shall deliver notice of the

investigation to the secretary of state. The notice must include

a statement that a criminal investigation is being conducted and

the date on which the election that is the subject of the

investigation was held. The secretary of state may disclose

information relating to a criminal investigation received under

this subsection only if the county or district attorney has

disclosed the information or would be required by law to disclose

the information.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 78, eff. Sept. 1, 1993;

Acts 1993, 73rd Leg., ch. 916, Sec. 26, eff. Sept. 1, 1993; Acts

2003, 78th Leg., ch. 1290, Sec. 1, eff. Sept. 1, 2003.

Sec. 273.002. LOCAL ASSISTANCE TO ATTORNEY GENERAL. For an

election in which the attorney general is conducting an

investigation, the attorney general may:

(1) direct the county or district attorney serving a county in

the territory covered by the election to conduct or assist the

attorney general in conducting the investigation; or

(2) direct the Department of Public Safety to assist in

conducting the investigation.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 273.003. IMPOUNDING ELECTION RECORDS. (a) In the

investigation of an election, a county or district attorney or

the attorney general may have impounded for the investigation the

election returns, voted ballots, signature roster, and other

election records.

(b) To have election records impounded, the investigating

officer must apply to a district court for an order placing the

election records in the court's custody for examination by the

officer.

(c) The application for impoundment must be filed with the

district court of the county in which the election was held or an

adjoining county. An application for records of a statewide

election may be filed in the county in which the election was

held, an adjoining county, or Travis County.

(d) On the filing of an application, the district judge shall

issue an order impounding the records in a secure place under the

terms and conditions the judge considers necessary to keep them

under the judge's custody and control during the examination and

for any additional time the judge directs.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 254, eff. Sept. 1, 1997.

Sec. 273.004. EXAMINATION OF IMPOUNDED RECORDS. (a) The

examination of impounded election records shall be conducted in

the same manner as a court of inquiry.

(b) Impounded election records must be examined in the presence

of the district judge ordering the impoundment or a grand jury,

as provided by the judge's order.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER B. PROSECUTION BY ATTORNEY GENERAL

Sec. 273.021. PROSECUTION BY ATTORNEY GENERAL AUTHORIZED. (a)

The attorney general may prosecute a criminal offense prescribed

by the election laws of this state.

(b) The attorney general may appear before a grand jury in

connection with an offense the attorney general is authorized to

prosecute under Subsection (a).

(c) The authority to prosecute prescribed by this subchapter

does not affect the authority derived from other law to prosecute

the same offenses.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 79, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 864, Sec. 255, eff. Sept. 1, 1997.

Sec. 273.022. COOPERATION WITH LOCAL PROSECUTOR. The attorney

general may direct the county or district attorney serving the

county in which the offense is to be prosecuted to prosecute an

offense that the attorney general is authorized to prosecute

under Section 273.021 or to assist the attorney general in the

prosecution.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 273.023. SUBPOENA. (a) A subpoena or subpoena duces tecum

issued in connection with a prosecution under this subchapter is

effective if served anywhere in this state.

(b) A witness may not be punished for failure to comply with a

subpoena issued under this subchapter unless the proper fees are

tendered to the witness as required by statute or court rule.

(c) The attorney general may direct the Department of Public

Safety to serve a subpoena under this subchapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 273.024. VENUE. An offense under this subchapter may be

prosecuted in the county in which the offense was committed or an

adjoining county. If the offense is committed in connection with

a statewide election, the offense may be prosecuted in the county

in which the offense was committed, an adjoining county, or

Travis County.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER C. EXAMINATION OF BALLOTS BY GRAND JURY

Sec. 273.041. REQUEST TO EXAMINE BALLOTS. In the investigation

of criminal conduct in connection with an election, a grand jury,

on finding probable cause to believe an offense was committed,

may request a district judge of the county served by the grand

jury to order an examination of the voted ballots in the

election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1078, Sec. 22, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 1315, Sec. 56, eff. Jan. 1, 2004.

Sec. 273.042. ORDER BY DISTRICT JUDGE. On request of a grand

jury for an examination of voted ballots, a district judge may

order the custodian of the ballots and the custodian of the keys

to the ballot boxes to deliver the ballot boxes and the keys to

the grand jury.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1078, Sec. 22, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 1315, Sec. 56, eff. Jan. 1, 2004.

Sec. 273.043. CONDUCT OF EXAMINATION. The examination of

ballots under this subchapter shall be conducted in secret before

the grand jury.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 1078, Sec. 22, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 1315, Sec. 56, eff. Jan. 1, 2004.

SUBCHAPTER D. MANDAMUS BY APPELLATE COURT

Sec. 273.061. JURISDICTION. The supreme court or a court of

appeals may issue a writ of mandamus to compel the performance of

any duty imposed by law in connection with the holding of an

election or a political party convention, regardless of whether

the person responsible for performing the duty is a public

officer.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 273.062. PROCEEDING TO OBTAIN WRIT. A proceeding to obtain

a writ of mandamus under this subchapter shall be conducted in

accordance with the rules pertaining to original proceedings of

the court in which the petition is filed.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 273.063. VENUE IN COURT OF APPEALS. (a) A petition to a

court of appeals for a writ of mandamus under this subchapter

must be filed with the court specified by this section.

(b) A petition pertaining to an election must be filed with the

court of the court of appeals district in which:

(1) the respondent resides, or in which one of them resides if

there is more than one respondent, if the election is statewide;

or

(2) the territory covered by the election is wholly or partly

situated, if the election is not statewide.

(c) A petition pertaining to a political party convention must

be filed with the court of the court of appeals district in

which:

(1) the respondent resides, or in which one of them resides if

there is more than one respondent, for a state convention;

(2) the territory represented by the convention delegates is

wholly or partly situated, for a district convention; or

(3) the precinct or county is situated, for a precinct or county

convention.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 54, Sec. 15(c), eff. Sept. 1, 1987.

SUBCHAPTER E. INJUNCTION

Sec. 273.081. INJUNCTION. A person who is being harmed or is in

danger of being harmed by a violation or threatened violation of

this code is entitled to appropriate injunctive relief to prevent

the violation from continuing or occurring.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 274. CONSTITUTIONAL AMENDMENTS

ELECTION CODE

TITLE 16. MISCELLANEOUS PROVISIONS

CHAPTER 274. CONSTITUTIONAL AMENDMENTS

SUBCHAPTER A. AMENDMENT ON BALLOT

Sec. 274.001. FORM OF AMENDMENT ON BALLOT. (a) If the

legislature fails to prescribe the wording of the proposition

submitting a proposed constitutional amendment, the secretary of

state shall prescribe it.

(b) The proposition prescribed by the secretary of state must

describe the proposed amendment in terms that clearly express its

scope and character.

(c) The governor shall include the proposition in the

proclamation ordering the election at which the constitutional

amendment will be submitted.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 274.002. DRAWING FOR BALLOT ORDER. (a) If more than one

proposed constitutional amendment is to be submitted in an

election, the order of the propositions submitting the amendments

shall be determined by a drawing as provided by this section.

(b) The secretary of state shall conduct the drawing at a time

and place designated by the secretary. The drawing is open to the

public.

(c) The secretary of state shall post on the bulletin board for

posting notice of a meeting of a state governmental body a notice

of the date, hour, and place of the drawing. The notice must

remain posted continuously for 72 hours immediately preceding the

scheduled time of the drawing.

(d) The propositions submitting the proposed amendments are

numbered consecutively, beginning with No. 1, in the order drawn.

(e) Each proposition must appear on the official ballot with its

assigned number in the serial order of its number.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 274.003. CERTIFYING AMENDMENT FOR PLACEMENT ON BALLOT. (a)

For each proposed constitutional amendment, the secretary of

state shall certify in writing for placement on the ballot:

(1) the wording of the proposition submitting the amendment; and

(2) the proposition's number.

(b) Not later than the 50th day before election day, the

secretary of state shall deliver the certification to the

authority responsible for having the official ballot prepared in

each county.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

SUBCHAPTER B. PUBLISHING NOTICE OF PROPOSED AMENDMENT

Sec. 274.021. NOTICE OF PROPOSED AMENDMENT REQUIRED. Notice of

each proposed constitutional amendment shall be published as

required by the constitution in accordance with this subchapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 274.022. CONTRACT FOR PUBLICATION. (a) The secretary of

state shall contract in writing for the publication of notice of

a proposed constitutional amendment with:

(1) each eligible newspaper; or

(2) a statewide association of daily and weekly newspapers in

this state.

(b) A contract with a statewide association must provide for

publication in each eligible newspaper in this state.

(c) In this subchapter, "eligible newspaper" means a newspaper

that meets the requirements prescribed by law for the publication

of official notices of officers and departments of the state

government.

(d) In this subchapter, "contractor" means a newspaper or

statewide association with which the secretary of state contracts

under this section.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 274.023. TEXT OF NOTICE. (a) The secretary of state shall

prepare the text of the notice of each proposed constitutional

amendment in the form specified by the contract.

(b) The secretary of state shall deliver the text to each

contractor by the deadline specified in the contract.

(c) If the contractor is a statewide association, the

association shall deliver to each eligible newspaper the

materials and instructions necessary for a correct and uniform

publication of the notice.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 274.024. REPORT ON NOTICE PUBLICATION TO SECRETARY OF

STATE. (a) A contractor shall file with the secretary of state

a report on the publication of the notice of a proposed

constitutional amendment.

(b) The report must include:

(1) duplicate originals of an affidavit of publication executed

by:

(A) the owner, editor, or publisher, if the contractor is a

newspaper; or

(B) the general manager of the association, if the contractor is

a statewide association; and

(2) a tear sheet of the published notice for each publication

date or, if the contractor is a statewide association, a tear

sheet of the published notice from each newspaper for each

publication date.

(c) The affidavit of publication must contain a statement that

the publication of the notice was made in accordance with law and

any other statement required by the secretary of state relating

to the publication. The affidavit must be made on an officially

prescribed form.

(d) In addition to the requirements of Subsection (b), a report

filed by a newspaper must include:

(1) the name of the newspaper in which the notice was published;

(2) the number of column inches used for the notice;

(3) the newspaper's published national rate for advertising per

column inch;

(4) the cost of publishing the notice; and

(5) any other information requested by the secretary of state

relating to the publication of the notice.

(e) If the contractor is a statewide association, the report

must include the information required by Subsection (d) with

respect to each newspaper in which the notice was published.

(f) The report must be filed not later than the 30th day after

the date of the last publication of the notice.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 274.025. ACTION ON REPORT BY SECRETARY OF STATE. (a) On

receipt of a report filed under Section 274.024, the secretary of

state shall review the report to determine if:

(1) the affidavit is properly executed; and

(2) the publication of the notice was made in accordance with

law.

(b) If the affidavit is properly executed and the publication

was made in accordance with law, the secretary of state shall

approve the report. Otherwise, the secretary may not approve the

report.

(c) If a contractor's report is not approved, the contractor is

not entitled to payment by the state for the publication. The

secretary of state for good cause may permit a contractor to

amend a report as necessary for approval.

(d) If a report is approved, the secretary of state shall

deliver one of the affidavits of publication to the comptroller

of public accounts and retain the other for two years after the

date the report is approved. The secretary shall enter the amount

to be paid to the contractor on the affidavit delivered to the

comptroller.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 274.026. STATE PAYMENT FOR PUBLICATION. On receipt of an

approved affidavit of publication from the secretary of state,

the comptroller of public accounts shall issue a warrant payable

to the contractor in the amount specified by the secretary.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 274.027. AMOUNT OF STATE PAYMENT. The amount paid by the

state for publication of notice of a proposed constitutional

amendment under this subchapter is as follows:

(1) for a contractor that is a newspaper, the amount is

computed:

(A) at 85 percent of the newspaper's published national rate for

advertising per column inch if the text of the notice furnished

to the newspaper by the secretary of state is in the form of a

camera-ready paste-up proof, a matrix, or a printing plate; or

(B) at the newspaper's published national rate for advertising

per column inch if the text of the notice is not in the form

prescribed by Paragraph (A); or

(2) for a contractor that is a statewide association, the amount

is equal to the sum of the costs of publication in each

newspaper, computed at the newspaper's published national rate

for advertising per column inch.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 274.028. COMMISSION RETAINED BY ASSOCIATION. If the

secretary of state contracts with a statewide association for

publication of the notice of a proposed constitutional amendment,

the contract must provide that the association retain a

commission out of the amount paid by the state under the

contract. The commission must be a stipulated percentage of the

state payment that is uniformly applied against each newspaper.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 275. ELECTION FOR OFFICERS OF CITY WITH 200,000 POPULATION

ELECTION CODE

TITLE 16. MISCELLANEOUS PROVISIONS

CHAPTER 275. ELECTION FOR OFFICERS OF CITY WITH 200,000

POPULATION

Sec. 275.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a city with a population of 200,000 or more.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 275.002. MAJORITY VOTE REQUIRED. To be elected to a city

office, a candidate must receive a majority of the total number

of votes received by all candidates for the office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 275.003. ELECTION BY PLACE REQUIRED. (a) When a city

attains a population of 200,000 or more, the city shall establish

a system of electing its governing body in accordance with this

section if in the city's general elections more than one member

of its governing body is elected from the same set of candidates.

(b) Not later than the 60th day before the date of the first

general election held in accordance with this section, the city's

governing body shall assign a place number to each position on

the governing body that is to be elected from the same territory

as another position, identifying it by the name of the incumbent

at the time the assignment is made.

(c) One person shall be elected to fill each position for which

a place number appears on the ballot.

(d) The city shall use the place system required by this section

until the city establishes another system of election that is

consistent with an election by majority vote.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.



CHAPTER 276. MISCELLANEOUS OFFENSES AND OTHER PROVISIONS

ELECTION CODE

TITLE 16. MISCELLANEOUS PROVISIONS

CHAPTER 276. MISCELLANEOUS OFFENSES AND OTHER PROVISIONS

Sec. 276.001. RETALIATION AGAINST VOTER. (a) A person commits

an offense if, in retaliation against a voter who has voted for

or against a candidate or measure or a voter who has refused to

reveal how the voter voted, the person knowingly:

(1) harms or threatens to harm the voter by an unlawful act; or

(2) with respect to a voter over whom the person has authority

in the scope of employment, subjects or threatens to subject the

voter to a loss or reduction of wages or another benefit of

employment.

(b) An offense under this section is a felony of the third

degree.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1997, 75th Leg., ch. 864, Sec. 256, eff. Sept. 1, 1997.

Sec. 276.003. UNLAWFUL REMOVAL FROM BALLOT BOX. (a) A person

commits an offense if the person knowingly or intentionally

removes or attempts to remove voted ballots from a ballot box in

a manner not authorized by law.

(b) An offense under this section is a felony of the third

degree unless the person is convicted of an attempt. In that

case, the offense is a Class A misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1987, 70th Leg., ch. 489, Sec. 1, eff. Sept. 1, 1987.

Sec. 276.004. UNLAWFULLY PROHIBITING EMPLOYEE FROM VOTING. (a)

A person commits an offense if, with respect to another person

over whom the person has authority in the scope of employment,

the person knowingly:

(1) refuses to permit the other person to be absent from work on

election day for the purpose of attending the polls to vote; or

(2) subjects or threatens to subject the other person to a

penalty for attending the polls on election day to vote.

(b) It is an exception to the application of this section that

the person's conduct occurs in connection with an election in

which the polls are open on election day for voting for two

consecutive hours outside of the voter's working hours.

(c) In this section, "penalty" means a loss or reduction of

wages or another benefit of employment.

(d) An offense under this section is a Class C misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986. Amended

by Acts 1993, 73rd Leg., ch. 728, Sec. 80, eff. Sept. 1, 1993.

Sec. 276.005. VOTER'S PRIVILEGE FROM ARREST. A voter may not be

arrested during the voter's attendance at an election and while

going to and returning from a polling place except for treason, a

felony, or a breach of peace.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.

Sec. 276.006. CHANGING ELECTORAL BOUNDARIES OF CERTAIN POLITICAL

SUBDIVISIONS. A change in a boundary of a territorial unit of a

political subdivision other than a county from which an office of

the political subdivision is elected is not effective for an

election unless the date of the order or other action adopting

the boundary change is more than three months before election

day.

Added by Acts 1987, 70th Leg., ch. 472, Sec. 59, eff. Sept. 1,

1987. Amended by Acts 1999, 76th Leg., ch. 995, Sec. 1, eff. Jan.

1, 2000.

Sec. 276.007. STUDENT ELECTION AUTHORIZED. (a) An election for

the participation of students in kindergarten through 12th grade

may be held in conjunction with a general, special, or primary

election as provided by this section.

(b) A student election may be ordered by:

(1) the commissioners court, for a student election held in

conjunction with an election ordered by the governor or a county

authority;

(2) the governing body of a political subdivision, for a student

election held in conjunction with an election of the political

subdivision; or

(3) the county executive committee, for a student election held

in conjunction with a primary election.

(c) A student election may be held only on election day or the

day before election day.

(d) The authority ordering a student election shall specify in

the order each grade that may participate in the election. A

student in a specified grade may enter a precinct polling place

for the purpose of casting an unofficial ballot in the student

election on the same offices and measures that appear on the

official ballot.

(e) The authority ordering a student election shall make the

results of that election available to the public but only after

the polling places are closed on election day.

(f) The election officers serving in the official election may

not serve in the student election. The authority ordering a

student election shall appoint a separate set of election

officers to conduct the student election, supervise the

participating students, and tabulate and report the results of

that election.

(g) Expenses incurred in the conduct of a student election,

including any personnel expenses, may be paid only from private

grant funds or donations.

(h) The secretary of state shall prescribe any procedures

necessary to implement this section and ensure that the conduct

of a student election does not affect the proper and efficient

conduct of a general, special, or primary election.

Added by Acts 1991, 72nd Leg., ch. 887, Sec. 1, eff. Sept. 1,

1991.

Sec. 276.008. INFORMATION PROVIDED TO TEXAS LEGISLATIVE COUNCIL.

(a) On the written request of the Texas Legislative Council,

the secretary of state, a county clerk or county elections

administrator, a city secretary, or a voter registrar shall

provide without charge to the council information or data

maintained by the appropriate officer relating to voter

registration, voter turnout, election returns for statewide,

district, county, precinct, or city offices, or county election

precincts, including precinct maps.

(b) The appropriate officer shall provide the requested

information or data to the council as soon as practicable but not

later than the 30th day after the date the request is received by

that officer.

(c) The information or data shall be provided in a form approved

by the council.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 2.11(a), eff. Sept.

1, 1987. Amended by Acts 1989, 71st, ch. 114, Sec. 16, eff. Sept.

1, 1989. Renumbered from Government Code, Sec. 323.013 and

amended by Acts 1993, 73rd Leg., ch. 107, Sec. 3A.02, eff. Aug.

30, 1993; Amended by Acts 1999, 76th Leg., ch. 1585, Sec. 3, eff.

June 20, 1999.

Sec. 276.009. VOTING BY SEQUESTERED JUROR. (a) The judge of a

court that has issued an order that a jury not be allowed to

separate shall permit a juror reasonable time to vote on election

day.

(b) The court may provide the juror with a means of

transportation to and from the appropriate polling place.

Added by Acts 1995, 74th Leg., ch. 236, Sec. 1, eff. Sept. 1,

1995.

Sec. 276.010. UNLAWFUL BUYING AND SELLING OF BALLOTING

MATERIALS. (a) A person commits an offense if the person buys,

offers to buy, sells, or offers to sell an official ballot,

official ballot envelope, official carrier envelope, signed

application for an early voting mail ballot, or any other

original election record.

(b) This section does not apply to a person who executes a

written contract for the procurement of election supplies

necessary to conduct an election under Section 51.003.

(c) An offense under this section is a state jail felony unless

a voter sells a ballot, ballot envelope, or carrier envelope that

has been provided to the voter by government, in which event the

offense is a Class B misdemeanor.

Added by Acts 2003, 78th Leg., ch. 393, Sec. 19, eff. Sept. 1,

2003.



CHAPTER 277. PETITION PRESCRIBED BY LAW OUTSIDE CODE

ELECTION CODE

TITLE 16. MISCELLANEOUS PROVISIONS

CHAPTER 277. PETITION PRESCRIBED BY LAW OUTSIDE CODE

Sec. 277.001. APPLICABILITY OF CHAPTER. This chapter applies to

a petition authorized or required to be filed under a law outside

this code in connection with an election.

Added by Acts 1987, 70th Leg., ch. 54, Sec. 16(c), eff. Sept. 1,

1987. Amended by Acts 1993, 73rd Leg., ch. 728, Sec. 81, eff.

Sept. 1, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1235, Sec. 25, eff. September 1, 2009.

Sec. 277.002. VALIDITY OF PETITION SIGNATURES. (a) For a

petition signature to be valid, a petition must:

(1) contain in addition to the signature:

(A) the signer's printed name;

(B) the signer's:

(i) date of birth; or

(ii) voter registration number and, if the territory from which

signatures must be obtained is situated in more than one county,

the county of registration;

(C) the signer's residence address; and

(D) the date of signing; and

(2) comply with any other applicable requirements prescribed by

law.

(b) The signature is the only information that is required to

appear on the petition in the signer's own handwriting.

(c) The use of ditto marks or abbreviations does not invalidate

a signature if the required information is reasonably

ascertainable.

(d) The omission of the state from the signer's residence

address does not invalidate a signature unless the political

subdivision from which the signature is obtained is situated in

more than one state. The omission of the zip code from the

address does not invalidate a signature.

(e) A petition signature is invalid if the signer signed the

petition earlier than the 180th day before the date the petition

is filed.

Added by Acts 1987, 70th Leg., ch. 54, Sec. 16(c), eff. Sept. 1,

1987. Amended by Acts 1993, 73rd Leg., ch. 728, Sec. 82, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1349, Sec. 73, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1316, Sec. 43, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1107, Sec. 1.25(a), eff. September 1, 2005.

Sec. 277.0021. MEANING OF QUALIFIED VOTER. A reference in a law

outside this code to "qualified voter" in the context of

eligibility to sign a petition means "registered voter."

Added by Acts 1989, 71st leg., ch. 483, Sec. 1 , eff. Sept. 1,

1989.

Sec. 277.0022. WITHDRAWAL OF SIGNATURE. (a) A signer may not

withdraw the signature from a petition on or after the date the

petition is received by the authority with whom it is required to

be filed. Before that date, a signer may withdraw the signature

by deleting the signature from the petition or by filing with the

authority with whom the petition is required to be filed an

affidavit requesting that the signature be withdrawn from the

petition.

(b) A withdrawal affidavit filed by mail is considered to be

filed at the time of its receipt by the appropriate authority.

(c) The withdrawal of a signature nullifies the signature on the

petition and places the signer in the same position as if the

signer had not signed the petition.

Added by Acts 1993, 73rd Leg., ch. 728, Sec. 83, eff. Sept. 1,

1993.

Sec. 277.0023. SUPPLEMENTING PETITION. (a) Except as provided

by Subsection (b), a petition may not be supplemented, modified,

or amended on or after the date it is received by the authority

with whom it is required to be filed unless expressly authorized

by law.

(b) If a petition is required to be filed by a specified

deadline, the petitioner may file one supplementary petition by

that deadline if the original petition contains a number of

signatures that exceeds the required minimum number by 10 percent

or more and is received by the authority with whom it is required

to be filed not later than the 10th day before the date of the

deadline. The authority shall notify the petitioner as to the

sufficiency of the petition not later than the fifth regular

business day after the date of its receipt.

Added by Acts 1993, 73rd Leg., ch. 728, Sec. 83, eff. Sept. 1,

1993.

Sec. 277.0024. COMPUTING NUMBER OF SIGNATURES. If the minimum

number of signatures required for a petition is determined by a

computation applied to the number of registered voters of a

particular territory, voters whose names appear on the list of

registered voters with the notation "S", or a similar notation,

shall be excluded from the computation.

Added by Acts 1995, 74th Leg., ch. 797, Sec. 43, eff. Sept. 1,

1995.

Sec. 277.003. VERIFYING SIGNATURES BY STATISTICAL SAMPLE. If a

petition contains more than 1,000 signatures, the city secretary

or other authority responsible for verifying the signatures may

use any reasonable statistical sampling method in determining

whether the petition contains the required number of valid

signatures, except that the sample may not be less than 25

percent of the total number of signatures appearing on the

petition or 1,000, whichever is greater. If the signatures on a

petition circulated on a statewide basis are to be verified by

the secretary of state, the sample prescribed by Section 141.069

applies to the petition rather than the sample prescribed by this

section.

Added by Acts 1987, 70th Leg., ch. 54, Sec. 16(c), eff. Sept. 1,

1987.

Sec. 277.004. EFFECT OF CITY CHARTER OR ORDINANCE. Any

requirements for the validity or verification of petition

signatures in addition to those prescribed by this chapter that

are prescribed by a home-rule city charter provision or a city

ordinance are effective only if the charter provision or

ordinance was in effect September 1, 1985.

Added by Acts 1987, 70th Leg., ch. 54, Sec. 16(c), eff. Sept. 1,

1987.



CHAPTER 278. VOTER INFORMATION GUIDE FOR JUDICIAL ELECTIONS

ELECTION CODE

TITLE 16. MISCELLANEOUS PROVISIONS

CHAPTER 278. VOTER INFORMATION GUIDE FOR JUDICIAL ELECTIONS

Sec. 278.001. APPLICABILITY OF CHAPTER. This chapter applies to

each candidate whose name is to appear on the ballot or a list of

declared write-in candidates in a judicial election.

Added by Acts 2001, 77th Leg., ch. 1285, Sec. 1, eff. Sept. 1,

2001.

Sec. 278.002. INTERNET VOTER INFORMATION GUIDE. The secretary

of state may implement a voter information service program to:

(1) compile information on candidates for election in the form

of a voter information guide; and

(2) make the guide available to the public on the Internet.

Added by Acts 2001, 77th Leg., ch. 1285, Sec. 1, eff. Sept. 1,

2001.

Sec. 278.003. STATEMENT FILED BY CANDIDATE. If the secretary of

state implements a voter information service program, a candidate

may file with the secretary not later than the 70th day before

the date of the judicial election an informational statement, on

a form prescribed by the secretary, to be included in the voter

information guide for that election.

Added by Acts 2001, 77th Leg., ch. 1285, Sec. 1, eff. Sept. 1,

2001.

Sec. 278.004. STATEMENT REQUIREMENTS. (a) A candidate's

statement must include a summary of the following information:

(1) current occupation;

(2) educational and occupational background;

(3) biographical information; and

(4) any previous experience serving in government.

(b) The secretary of state may prescribe the format and length

of the candidate's statement.

Added by Acts 2001, 77th Leg., ch. 1285, Sec. 1, eff. Sept. 1,

2001.

Sec. 278.005. REVIEW BY SECRETARY OF STATE. (a) Not later than

the fifth day after the date the candidate's statement is

received, the secretary of state may review the statement to

determine whether it complies with this chapter.

(b) If the secretary of state determines that the statement does

not comply with the applicable requirements, the secretary may

reject the statement and deliver written notice of the reason for

the rejection to the candidate not later than the second day

after the date of rejection.

(c) A candidate whose statement is rejected may resubmit the

statement subject to the prescribed deadline.

Added by Acts 2001, 77th Leg., ch. 1285, Sec. 1, eff. Sept. 1,

2001.

Sec. 278.006. PREPARATION OF GUIDE. (a) The secretary of state

may contract for the preparation of the voter information guide

after soliciting bids for that work. The secretary may prepare

the guide if the secretary determines that the costs of that

preparation are less than or equal to the most reasonable bid

submitted.

(b) The voter information guide must include the candidates'

statements that comply with this chapter, with candidates for

election and write-in candidates for election as separate groups.

The order of the candidates' names within the groups is

determined by a drawing conducted by the secretary of state.

(c) The secretary of state may prescribe appropriate explanatory

material to be included in the voter information guide to assist

the voters, including a statement that the guide may be used at

the polls to assist the voters in marking their ballots.

Added by Acts 2001, 77th Leg., ch. 1285, Sec. 1, eff. Sept. 1,

2001.

Sec. 278.007. AVAILABILITY OF GUIDE. If the secretary of state

implements a voter information service program, the secretary may

make the voter information guide available to the public on the

Internet not later than the 45th day before the date of each

judicial election.

Added by Acts 2001, 77th Leg., ch. 1285, Sec. 1, eff. Sept. 1,

2001.

Sec. 278.008. ADDITIONAL PROCEDURES. The secretary of state may

prescribe any additional procedures necessary to implement this

chapter.

Added by Acts 2001, 77th Leg., ch. 1285, Sec. 1, eff. Sept. 1,

2001.






TITLE 17. LOCAL OPTION ELECTIONS

CHAPTER 501. LOCAL OPTION ELECTIONS ON SALE OF ALCOHOLIC BEVERAGES

ELECTION CODE

TITLE 17. LOCAL OPTION ELECTIONS

CHAPTER 501. LOCAL OPTION ELECTIONS ON SALE OF

ALCOHOLIC BEVERAGES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 501.001. DEFINITIONS. In this chapter:

(1) "Alcoholic beverage," "beer," "commission," "liquor," "mixed

beverage," and "wine and vinous liquor" have the meanings

assigned by Section 1.04, Alcoholic Beverage Code.

(2) "Municipality" has the meaning assigned by Section 1.005,

Local Government Code.

(3) "Premises" has the meaning assigned by Section 11.49,

Alcoholic Beverage Code.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.002. REFERENCES IN OTHER LAW. A reference in law to an

election or a local option election held under Chapter 251,

Alcoholic Beverage Code, means an election held under this

chapter.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.003. ENFORCEMENT. The enforcement provisions of the

Alcoholic Beverage Code that relate generally to a violation of a

provision of that code, including Chapter 101, Alcoholic Beverage

Code, apply to a violation of a provision of this chapter.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. MANNER OF CALLING ELECTION

Sec. 501.021. ELECTION TO BE HELD BY PETITION. On proper

petition by the required number of voters of a county, justice

precinct, or municipality in the county, the commissioners court

shall order a local option election in the political subdivision

to determine whether the sale of alcoholic beverages of one or

more of the various types and alcoholic contents shall be

prohibited or legalized in the political subdivision.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

778, Sec. 1, eff. September 1, 2009.

For expiration of this section, see Subsection (f).

Text of section effective until September 01, 2015

Sec. 501.0211. ELECTION CALLED BY GOVERNING BODY OF

MUNICIPALITY. (a) This section applies only to a municipality:

(1) with a population of at least 112,000 located in a county

with a population of not more than 135,000;

(2) in which the sale of one or more types or classifications of

alcoholic beverage is legal in the municipality as a result of a

local option election held in the municipality; and

(3) that, after the election is held, annexes territory in which

the sale of one or more of those types or classifications of

alcoholic beverage is not legal.

(b) After holding a public hearing, the governing body of a

municipality described by Subsection (a) may, by resolution,

order a local option election to be held in the municipality on

the ballot issue the passage of which would legalize the sale of

the same types and classifications of alcoholic beverages the

sale of which was legalized by the results of the local option

election described by Subsection (a).

(c) The resolution ordering the election must state in its

heading and text that the local option election to be held is for

the purpose of legalizing the sale of the alcoholic beverages and

set out the ballot issue to be voted on in the election.

(d) An election ordered by the governing body of a municipality

under this section shall be conducted by the municipality instead

of the county. For the purposes of an election conducted under

this section, a reference in this code:

(1) to the county is considered to refer to the municipality;

(2) to the commissioners court is considered to refer to the

governing body of the municipality;

(3) to the county clerk or registrar of voters is considered to

refer to the secretary of the municipality or, if the

municipality does not have a secretary, to the person performing

the functions of a secretary of the municipality; and

(4) to the county judge is considered to refer to the mayor of

the municipality or, if the municipality does not have a mayor,

to the presiding officer of the governing body of the

municipality.

(e) The municipality shall pay the expense of the election.

(f) This section expires September 1, 2015.

Added by Acts 2009, 81st Leg., R.S., Ch.

778, Sec. 2, eff. September 1, 2009.

Sec. 501.022. QUALIFICATIONS FOR NEW POLITICAL SUBDIVISION TO

HOLD ELECTION. (a) A political subdivision must have been in

existence for at least 18 months before a local option election

to legalize or prohibit the sale of liquor in the political

subdivision may be held.

(b) The political subdivision must include substantially all the

area encompassed by the political subdivision at the time of its

creation and may include any other area subsequently annexed by

or added to the political subdivision.

(c) This section does not apply to a municipality incorporated

before December 1, 1971.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.023. APPLICATION FOR PETITION. (a) If 10 or more

qualified voters of any county, justice precinct, or municipality

file a written application and provide proof of publication in a

newspaper of general circulation in that political subdivision,

the county clerk of the county shall issue to the applicants a

petition to be circulated among the qualified voters of the

political subdivision for the signatures of those qualified

voters who desire that a local option election be called for the

purpose of determining whether the sale of alcoholic beverages of

one or more of the various types and alcoholic contents shall be

prohibited or legalized in the political subdivision.

(b) Not later than the fifth day after the date the petition is

issued, the county clerk shall notify the commission and the

secretary of state that the petition has been issued.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.024. HEADING, STATEMENT, AND ISSUE ON APPLICATION FOR

PETITION TO PROHIBIT. (a) An application for a petition seeking

an election to prohibit the sale of alcoholic beverages of one or

more of the various types and alcoholic contents must be headed:

"Application for Local Option Election Petition to Prohibit."

(b) The application must contain a statement just ahead of the

signatures of the applicants, as follows: "It is the hope,

purpose and intent of the applicants whose signatures appear

hereon to see prohibited the sale of alcoholic beverages referred

to in the issue set out above."

(c) The issue to be voted on must be:

(1) clearly stated in the application; and

(2) one of the issues listed in Section 501.035.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.025. HEADING, STATEMENT, AND ISSUE ON APPLICATION FOR

PETITION TO LEGALIZE. (a) An application for a petition seeking

an election to legalize the sale of alcoholic beverages of one or

more of the various types and alcoholic contents must be headed:

"Application for Local Option Election Petition to Legalize."

(b) The application must contain a statement just ahead of the

signatures of the applicants, as follows: "It is the hope,

purpose and intent of the applicants whose signatures appear

hereon to see legalized the sale of alcoholic beverages referred

to in the issue set out above."

(c) The issue to be voted on must be:

(1) clearly stated in the application; and

(2) one of the issues listed in Section 501.035.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.026. PETITION REQUIREMENTS. A petition must show the

date the petition is issued by the county clerk and be serially

numbered. Each page of a petition must bear the same date and

serial number and the actual seal of the county clerk rather than

a facsimile of that seal.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.027. HEADING AND STATEMENT ON PETITION TO PROHIBIT.

(a) Each page of the petition for a local option election

seeking to prohibit the sale of alcoholic beverages of one or

more of the various types and alcoholic contents must be headed

"Petition for Local Option Election to Prohibit."

(b) The petition must contain a statement just ahead of the

signatures of the petitioners, as follows: "It is the hope,

purpose and intent of the petitioners whose signatures appear

hereon to see prohibited the sale of alcoholic beverages referred

to in the issue set out above."

(c) The issue to be voted on must be:

(1) clearly stated in the petition; and

(2) one of the issues listed in Section 501.035.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.028. HEADING AND STATEMENT ON PETITION TO LEGALIZE.

(a) Each page of the petition for a local option election

seeking to legalize the sale of alcoholic beverages of one or

more of the various types and alcoholic contents must be headed

"Petition for Local Option Election to Legalize."

(b) The petition must contain a statement just ahead of the

signatures of the petitioners, as follows: "It is the hope,

purpose and intent of the petitioners whose signatures appear

hereon to see legalized the sale of alcoholic beverages referred

to in the issue set out above."

(c) The issue to be voted on must be:

(1) clearly stated in the petition; and

(2) one of the issues listed in Section 501.035.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.029. OFFENSE: MISREPRESENTATION OF PETITION. (a) A

person commits an offense if the person misrepresents the purpose

or effect of a petition issued under this chapter.

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.030. COPIES OF PETITION. (a) The county clerk shall

supply as many copies of the petition as may be required by the

applicants but not to exceed more than one page of the petition

for every 10 registered voters in the county, justice precinct,

or municipality. Each copy must bear the date, number, and seal

on each page as required on the original petition.

(b) The county clerk shall keep a copy of each petition and a

record of the applicants for the petition.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.031. VERIFICATION OF PETITION. (a) The voter

registrar of the county shall check the names of the signers of

petitions and the voting precincts in which the signers reside

to determine whether the signers were qualified voters of the

county, justice precinct, or municipality at the time the

petition was issued. The political subdivision may use a

statistical sampling method to verify the signatures, except that

on written request from a citizen of the political subdivision

for which an election is sought, the political subdivision shall

verify each signature on the petition. The citizen making the

request shall pay the reasonable cost of the verification. The

registrar shall certify to the commissioners court the number of

qualified voters signing the petition.

(b) A petition signature may not be counted unless the signature

is the actual signature of the purported signer and the petition:

(1) contains in addition to the signature:

(A) the signer's printed name;

(B) the signer's date of birth;

(C) if the territory from which signatures must be obtained is

situated in more than one county, the county of registration;

(D) the signer's residence address; and

(E) the date of signing; and

(2) complies with any other applicable requirements prescribed

by law.

(c) The use of ditto marks or abbreviations does not invalidate

a signature if the required information is reasonably

ascertainable.

(d) The omission of the state from the signer's residence

address does not invalidate a signature unless the political

subdivision from which the signature is obtained is situated in

more than one state. The omission of the zip code from the

address does not invalidate a signature.

(e) The signature is the only entry on the petition that is

required to be in the signer's handwriting.

(f) A signer may withdraw the signer's signature by deleting the

signature from the petition or by filing with the voter registrar

an affidavit requesting that the signature be withdrawn from the

petition. A signer may not withdraw the signature from a

petition on or after the date the petition is received by the

registrar. A withdrawal affidavit filed by mail is considered to

be filed at the time of its receipt by the registrar. The

withdrawal of a signature nullifies the signature on the petition

and places the signer in the same position as if the signer had

not signed the petition.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.032. REQUIREMENTS TO ORDER ELECTION. (a) The

commissioners court, at its next regular session on or after the

30th day after the date the petition is filed, shall order a

local option election to be held on the issue set out in the

petition if the petition is filed with the voter registrar not

later than the 60th day after the date the petition is issued and

bears the actual signatures of a number of qualified voters of

the political subdivision equal to at least:

(1) 35 percent of the registered voters in the subdivision who

voted in the most recent gubernatorial election for a ballot

issue that permits voting for or against:

(A) "The legal sale of all alcoholic beverages for off-premise

consumption only.";

(B) "The legal sale of all alcoholic beverages except mixed

beverages.";

(C) "The legal sale of all alcoholic beverages including mixed

beverages."; or

(D) "The legal sale of mixed beverages.";

(2) 25 percent of the registered voters in the political

subdivision who voted in the most recent general election for a

ballot issue that permits voting for or against "The legal sale

of wine on the premises of a holder of a winery permit."; or

(3) 35 percent of the registered voters in the political

subdivision who voted in the most recent gubernatorial election

for an election on any other ballot issue.

(b) Voters whose names appear on the list of registered voters

with the notation "S," or a similar notation, shall be excluded

from the computation of the number of registered voters of a

particular territory.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 5.002(a), eff. September 1, 2007.

Sec. 501.033. RECORD IN MINUTES. The date a petition is

presented, the names of the signers, and the action taken with

respect to the petition shall be entered in the minutes of the

commissioners court.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.034. ISSUES TO APPEAR IN ORDER FOR ELECTION. (a) The

election order must state in its heading and text whether the

local option election to be held is for the purpose of

prohibiting or legalizing the sale of the alcoholic beverages set

out in the issue recited in the application and petition.

(b) The order must state the issue to be voted on in the

election.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.035. ISSUES. (a) In the ballot issues prescribed by

this section, "wine" is limited to vinous beverages that do not

contain more than 17 percent alcohol by volume and includes malt

beverages that do not exceed that alcohol content. For local

option purposes, those beverages, sold and dispensed to the

public in unbroken, sealed, individual containers, are a separate

and distinct type of alcoholic beverage.

(b) In an area where any type or classification of alcoholic

beverages is prohibited and the issue submitted pertains to

legalization of the sale of one or more of the prohibited types

or classifications, the ballot shall be prepared to permit voting

for or against the one of the following issues that applies:

(1) "The legal sale of beer for off-premise consumption only."

(2) "The legal sale of beer."

(3) "The legal sale of beer and wine for off-premise consumption

only."

(4) "The legal sale of beer and wine."

(5) "The legal sale of all alcoholic beverages for off-premise

consumption only."

(6) "The legal sale of all alcoholic beverages except mixed

beverages."

(7) "The legal sale of all alcoholic beverages including mixed

beverages."

(8) "The legal sale of mixed beverages."

(9) "The legal sale of mixed beverages in restaurants by food

and beverage certificate holders only."

(10) "The legal sale of wine on the premises of a holder of a

winery permit."

(c) In an area where the sale of any type or classification of

alcoholic beverages has been legalized, the ballot for a

prohibitory election shall be prepared to permit voting for or

against the one of the following issues that applies:

(1) "The legal sale of beer for off-premise consumption only."

(2) "The legal sale of beer."

(3) "The legal sale of beer and wine for off-premise consumption

only."

(4) "The legal sale of beer and wine."

(5) "The legal sale of all alcoholic beverages for off-premise

consumption only."

(6) "The legal sale of all alcoholic beverages except mixed

beverages."

(7) "The legal sale of all alcoholic beverages including mixed

beverages."

(8) "The legal sale of mixed beverages."

(9) "The legal sale of mixed beverages in restaurants by food

and beverage certificate holders only."

(10) "The legal sale of wine on the premises of a holder of a

winery permit."

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1045, Sec. 4,

eff. September 1, 2009.

(e) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1045, Sec. 4,

eff. September 1, 2009.

(f) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1045, Sec. 4,

eff. September 1, 2009.

(g) In an area where the sale of a particular type of alcoholic

beverage has been legalized only for off-premise consumption, no

alcoholic beverage may be consumed on any licensed premises and

no type of alcoholic beverage other than the type legalized may

be sold.

(h) Subject to Section 251.81, Alcoholic Beverage Code, a wine

only package store permit may be issued for premises in an area

in which the sale of wine has been legalized by a local option

election under Subsection (b)(3) or (4).

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 5.003(a), eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1045, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1045, Sec. 4, eff. September 1, 2009.

Sec. 501.036. ISSUE ON MIXED BEVERAGES. (a) A local option

election does not affect the sale of mixed beverages unless the

proposition specifically mentions mixed beverages.

(b) In any local option election in which any shade or aspect of

the issue submitted involves the sale of mixed beverages, any

other type or classification of alcoholic beverage that was

legalized before the election remains legal without regard to the

outcome of that election on the question of mixed beverages. If

the sale of mixed beverages by food and beverage certificate

holders was legalized before a local option election on the

general sale of mixed beverages, the sale of mixed beverages in

an establishment that holds a food and beverage certificate

remains legal without regard to the outcome of the election on

the general sale of mixed beverages.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.037. EVIDENCE OF VALIDITY. The commissioners court

election order is prima facie evidence of compliance with all

provisions necessary to give the order validity or to give the

commissioners court jurisdiction to make the order valid.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.038. FREQUENCY OF ELECTIONS. A local option election

on a particular issue may not be held in a political subdivision

until after the first anniversary of the most recent local option

election in that political subdivision on that issue.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. HOLDING OF ELECTION

Sec. 501.101. APPLICABILITY OF ELECTION CODE. Except as

provided by this chapter, the officers holding a local option

election shall hold the election in the manner provided by the

other provisions of this code.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.102. ELECTION PRECINCTS. (a) County election

precincts shall be used for a local option election to be held in

an entire county or in a justice precinct.

(b) Election precincts established by the governing body of the

municipality for its municipal elections shall be used for a

local option election to be held in a municipality. If the

governing body has not established precincts for its municipal

elections, the commissioners court shall prescribe the election

precincts for the local option election under the law governing

establishment of precincts for municipal elections.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.103. POLLING PLACES; NOTICE. (a) The election shall

be held at the customary polling place in each election precinct.

If the customary polling place is not available, the

commissioners court shall designate another polling place.

(b) The notice for the election shall state the polling place

for each election precinct and the precinct numbers of county

precincts included in each municipal election precinct if the

election is for a municipality.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.104. NUMBER OF BALLOTS FURNISHED. If the election is

conducted using printed ballots, the county clerk shall furnish

the presiding judge of each election precinct with at least the

number of ballots equal to the number of registered voters in the

precinct plus 10 percent of that number of voters.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.105. ISSUE ON BALLOT. (a) The issue ordered to appear

on the ballot for an election ordered by the commissioners court

must be the same as the issue applied for and set out in the

petition.

(b) The issue appropriate to the election shall be printed on

the ballot in the exact language stated in Section 501.035.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.106. TIME FOR VOTE TALLY. The votes for a local option

election shall be counted and the report of the election

submitted to the commissioners court within 24 hours after the

time the polls close.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.107. COUNTY PAYMENT OF ELECTION EXPENSES. The county

shall pay the expense of holding a local option election

authorized by this chapter in the county, justice precinct, or

municipality in that county except that:

(1) if an election is to be held only within the corporate

limits of a municipality located wholly within the county, the

county may require the municipality to reimburse the county for

all or part of the expenses of holding the local option election;

(2) county payment of the expense of an election to legalize the

sale of alcoholic beverages is limited to the holding of one

election in a political subdivision during a one-year period; and

(3) county payment of the expense of an election to prohibit the

sale of alcoholic beverages is limited to the holding of one

election in a political subdivision during a one-year period.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.108. DEPOSIT REQUIRED FOR CERTAIN ELECTIONS. (a) If a

county is not required to pay the expense of a local option

election under Section 501.107, the county clerk shall require

the applicants for a petition for a local option election to make

a deposit before the issuance of the petition.

(b) The deposit must be in the form of a cashier's check in an

amount equal to 25 cents per voter listed on the current list of

registered voters residing in the county, justice precinct, or

municipality where the election is to be held.

(c) The money received shall be deposited in the county's

general fund. A refund may not be made to the applicants

regardless of whether the petition is returned to the county

clerk or the election is ordered.

(d) The county clerk may not issue a petition to the applicants

unless a deposit required by this chapter is made.

(e) A person who violates Subsection (d) commits an offense. An

offense under this subsection is a misdemeanor punishable by:

(1) a fine of not less than $200 nor more than $500;

(2) confinement in the county jail for not more than 30 days; or

(3) both the fine and confinement.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.109. ELECTION IN CERTAIN MUNICIPALITIES. (a) This

section applies only to an election to permit or prohibit the

legal sale of alcoholic beverages of one or more of the various

types and alcoholic contents in a municipality that is located in

more than one county.

(b) An election to which this section applies shall be conducted

by the municipality instead of the counties. For the purposes of

an election conducted under this section, a reference in this

chapter to:

(1) the county is considered to refer to the municipality;

(2) the commissioners court is considered to refer to the

governing body of the municipality;

(3) the county clerk or voter registrar is considered to refer

to the secretary of the municipality or, if the municipality does

not have a secretary, to the person performing the functions of a

secretary of the municipality; and

(4) the county judge is considered to refer to the mayor of the

municipality or, if the municipality does not have a mayor, to

the presiding officer of the governing body of the municipality.

(c) The municipality shall pay the expense of the election.

(d) An action to contest the election under Section 501.155 may

be brought in the district court of any county in which the

municipality is located.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. PROCEDURE FOLLOWING ELECTION

Sec. 501.151. DECLARATION OF RESULT. (a) On completing the

canvass of the election returns, the commissioners court shall

make an order declaring the result and cause the clerk of the

commissioners court to record the order as provided by law.

(b) In a prohibitory election, if a majority of the votes cast

do not favor the issue "The legal sale...," the court's order

must state that the sale of the type or types of beverages stated

in the issue at the election is prohibited effective on the 30th

day after the date the order is entered. The prohibition remains

in effect until changed by a subsequent local option election

held under this chapter.

(c) In a legalization election, if a majority of the votes cast

favor the issue "The legal sale . . .," the legal sale of the

type or types of beverages stated in the issue at the election is

legal on the entering of the court's order. The legalization

remains in effect until changed by a subsequent local option

election held under this code.

(d) The local option status of a political subdivision does not

change as a result of the election if:

(1) in an election described by Subsection (b), less than a

majority of the votes cast do not favor the issue; and

(2) in an election described by Subsection (c), less than a

majority of the votes cast favor the issue.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.152. ORDER PRIMA FACIE EVIDENCE. The order of the

commissioners court declaring the result of the election is prima

facie evidence that all provisions of law have been complied with

in giving notice of and holding the election, counting and

returning the votes, and declaring the result of the election.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.153. CERTIFICATION OF RESULT. Not later than the third

day after the date the result of a local option election has been

declared, the county clerk shall certify the result to the

secretary of state and the commission. The clerk may not charge

a fee for this service.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.154. POSTING ORDER PROHIBITING SALE. (a) A

commissioners court order declaring the result of a local option

election and prohibiting the sale of any or all types of

alcoholic beverages must be published by posting the order at

three public places in the county or other political subdivision

in which the election was held.

(b) The posting of the order shall be recorded in the minutes of

the commissioners court by the county judge. The entry in the

minutes or a copy certified under the hand and seal of the county

clerk is prima facie evidence of the posting.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.

Sec. 501.155. ELECTION CONTEST. (a) The enforcement of local

option laws in the political subdivision in which an election is

being contested is not suspended during an election contest.

(b) The result of an election contest finally settles all

questions relating to the validity of that election. A person

may not call the legality of that election into question again in

any other suit or proceeding.

(c) If an election contest is not timely instituted, it is

conclusively presumed that the election is valid and binding in

all respects on all courts.

Added by Acts 2005, 79th Leg., Ch.

975, Sec. 1, eff. September 1, 2005.









FAMILY CODE

TITLE 1. THE MARRIAGE RELATIONSHIP

CHAPTER 1. GENERAL PROVISIONS

FAMILY CODE

TITLE 1. THE MARRIAGE RELATIONSHIP

SUBTITLE A. MARRIAGE

CHAPTER 1. GENERAL PROVISIONS

SUBCHAPTER A. DEFINITIONS

Sec. 1.001. APPLICABILITY OF DEFINITIONS. (a) The definitions

in this subchapter apply to this title.

(b) Except as provided by this subchapter, the definitions in

Chapter 101 apply to terms used in this title.

(c) If, in another part of this title, a term defined by this

subchapter has a meaning different from the meaning provided by

this subchapter, the meaning of that other provision prevails.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 1.002. COURT. "Court" means the district court, juvenile

court having the jurisdiction of a district court, or other court

expressly given jurisdiction of a suit under this title.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 1.003. SUIT FOR DISSOLUTION OF MARRIAGE. "Suit for

dissolution of a marriage" includes a suit for divorce or

annulment or to declare a marriage void.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

SUBCHAPTER B. PUBLIC POLICY

Sec. 1.101. EVERY MARRIAGE PRESUMED VALID. In order to promote

the public health and welfare and to provide the necessary

records, this code specifies detailed rules to be followed in

establishing the marriage relationship. However, in order to

provide stability for those entering into the marriage

relationship in good faith and to provide for an orderly

determination of parentage and security for the children of the

relationship, it is the policy of this state to preserve and

uphold each marriage against claims of invalidity unless a strong

reason exists for holding the marriage void or voidable.

Therefore, every marriage entered into in this state is presumed

to be valid unless expressly made void by Chapter 6 or unless

expressly made voidable by Chapter 6 and annulled as provided by

that chapter.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 1.102. MOST RECENT MARRIAGE PRESUMED VALID. When two or

more marriages of a person to different spouses are alleged, the

most recent marriage is presumed to be valid as against each

marriage that precedes the most recent marriage until one who

asserts the validity of a prior marriage proves the validity of

the prior marriage.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 1.103. PERSONS MARRIED ELSEWHERE. The law of this state

applies to persons married elsewhere who are domiciled in this

state.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 1.104. CAPACITY OF SPOUSE. Except as expressly provided by

statute or by the constitution, a person, regardless of age, who

has been married in accordance with the law of this state has the

capacity and power of an adult, including the capacity to

contract.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 1.105. JOINDER IN CIVIL SUITS. (a) A spouse may sue and

be sued without the joinder of the other spouse.

(b) When claims or liabilities are joint and several, the

spouses may be joined under the rules relating to joinder of

parties generally.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 1.106. CRIMINAL CONVERSATION NOT AUTHORIZED. A right of

action by one spouse against a third party for criminal

conversation is not authorized in this state.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 1.107. ALIENATION OF AFFECTION NOT AUTHORIZED. A right of

action by one spouse against a third party for alienation of

affection is not authorized in this state.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 1.108. PROMISE OR AGREEMENT MUST BE IN WRITING. A promise

or agreement made on consideration of marriage or nonmarital

conjugal cohabitation is not enforceable unless the promise or

agreement or a memorandum of the promise or agreement is in

writing and signed by the person obligated by the promise or

agreement.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.



CHAPTER 2. THE MARRIAGE RELATIONSHIP

FAMILY CODE

TITLE 1. THE MARRIAGE RELATIONSHIP

SUBTITLE A. MARRIAGE

CHAPTER 2. THE MARRIAGE RELATIONSHIP

SUBCHAPTER A. APPLICATION FOR MARRIAGE LICENSE

Sec. 2.001. MARRIAGE LICENSE. (a) A man and a woman desiring

to enter into a ceremonial marriage must obtain a marriage

license from the county clerk of any county of this state.

(b) A license may not be issued for the marriage of persons of

the same sex.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 2.002. APPLICATION FOR LICENSE. Except as provided by

Section 2.006, each person applying for a license must:

(1) appear before the county clerk;

(2) submit the person's proof of identity and age as provided by

Section 2.005(b);

(3) provide the information applicable to that person for which

spaces are provided in the application for a marriage license;

(4) mark the appropriate boxes provided in the application; and

(5) take the oath printed on the application and sign the

application before the county clerk.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

978, Sec. 1, eff. September 1, 2009.

Sec. 2.003. APPLICATION FOR LICENSE BY MINOR. In addition to

the other requirements provided by this chapter, a person under

18 years of age applying for a license must provide to the county

clerk:

(1) documents establishing, as provided by Section 2.102,

parental consent for the person to the marriage;

(2) documents establishing that a prior marriage of the person

has been dissolved; or

(3) a court order granted under Section 2.103 authorizing the

marriage of the person.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 2.004. APPLICATION FORM. (a) The county clerk shall

furnish the application form as prescribed by the bureau of vital

statistics.

(b) The application form must contain:

(1) a heading entitled "Application for Marriage License,

____________ County, Texas";

(2) spaces for each applicant's full name, including the woman's

maiden surname, address, social security number, if any, date of

birth, and place of birth, including city, county, and state;

(3) a space for indicating the document tendered by each

applicant as proof of identity and age;

(4) spaces for indicating whether each applicant has been

divorced within the last 30 days;

(5) printed boxes for each applicant to check "true" or "false"

in response to the following statement: "I am not presently

married and the other applicant is not presently married.";

(6) printed boxes for each applicant to check "true" or "false"

in response to the following statement: "The other applicant is

not related to me as:

(A) an ancestor or descendant, by blood or adoption;

(B) a brother or sister, of the whole or half blood or by

adoption;

(C) a parent's brother or sister, of the whole or half blood or

by adoption;

(D) a son or daughter of a brother or sister, of the whole or

half blood or by adoption;

(E) a current or former stepchild or stepparent; or

(F) a son or daughter of a parent's brother or sister, of the

whole or half blood or by adoption.";

(7) printed boxes for each applicant to check "true" or "false"

in response to the following statement: "I am not presently

delinquent in the payment of court-ordered child support.";

(8) a printed oath reading: "I SOLEMNLY SWEAR (OR AFFIRM) THAT

THE INFORMATION I HAVE GIVEN IN THIS APPLICATION IS CORRECT.";

(9) spaces immediately below the printed oath for the

applicants' signatures;

(10) a certificate of the county clerk that:

(A) each applicant made the oath and the date and place that it

was made; or

(B) an applicant did not appear personally but the prerequisites

for the license have been fulfilled as provided by this chapter;

(11) spaces for indicating the date of the marriage and the

county in which the marriage is performed; and

(12) a space for the address to which the applicants desire the

completed license to be mailed.

(c) An applicant commits an offense if the applicant knowingly

provides false information under Subsection (b)(1), (2), (3), or

(4). An offense under this subsection is a Class C misdemeanor.

(d) An applicant commits an offense if the applicant knowingly

provides false information under Subsection (b)(5) or (6). An

offense under this subsection is a Class A misdemeanor.

Added by Acts 1997, 75th Leg., ch.7, Sec. 1, eff. April 17, 1997.

Amended by Acts 1997, 75th Leg., ch. 776, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 4.05, eff. September 1, 2005.

Sec. 2.005. PROOF OF IDENTITY AND AGE. (a) The county clerk

shall require proof of the identity and age of each applicant.

(b) The proof must be established by:

(1) a driver's license or identification card issued by this

state, another state, or a Canadian province that is current or

has expired not more than two years preceding the date the

identification is submitted to the county clerk in connection

with an application for a license;

(2) a United States passport;

(3) a current passport issued by a foreign country or a consular

document issued by a state or national government;

(4) an unexpired Certificate of United States Citizenship,

Certificate of Naturalization, United States Citizen

Identification Card, Permanent Resident Card, Temporary Resident

Card, Employment Authorization Card, or other document issued by

the federal Department of Homeland Security or the United States

Department of State including an identification photograph;

(5) an unexpired military identification card for active duty,

reserve, or retired personnel with an identification photograph;

(6) an original or certified copy of a birth certificate issued

by a bureau of vital statistics for a state or a foreign

government;

(7) an original or certified copy of a Consular Report of Birth

Abroad or Certificate of Birth Abroad issued by the United States

Department of State;

(8) an original or certified copy of a court order relating to

the applicant's name change or sex change;

(9) school records from a secondary school or institution of

higher education;

(10) an insurance policy continuously valid for the two years

preceding the date of the application for a license;

(11) a motor vehicle certificate of title;

(12) military records, including documentation of release or

discharge from active duty or a draft record;

(13) an unexpired military dependent identification card;

(14) an original or certified copy of the applicant's marriage

license or divorce decree;

(15) a voter registration certificate;

(16) a pilot's license issued by the Federal Aviation

Administration or another authorized agency of the United States;

(17) a license to carry a concealed handgun under Subchapter H,

Chapter 411, Government Code;

(18) a temporary driving permit or a temporary identification

card issued by the Department of Public Safety; or

(19) an offender identification card issued by the Texas

Department of Criminal Justice.

(c) A person commits an offense if the person knowingly provides

false, fraudulent, or otherwise inaccurate proof of an

applicant's identity or age under this section. An offense under

this subsection is a Class A misdemeanor.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 4.06, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

978, Sec. 2, eff. September 1, 2009.

Sec. 2.006. ABSENT APPLICANT. (a) If an applicant is unable to

appear personally before the county clerk to apply for a marriage

license, any adult person or the other applicant may apply on

behalf of the absent applicant.

(b) The person applying on behalf of an absent applicant shall

provide to the clerk:

(1) notwithstanding Section 132.001, Civil Practice and Remedies

Code, the notarized affidavit of the absent applicant as provided

by this subchapter;

(2) proof of the identity and age of the absent applicant under

Section 2.005(b); and

(3) if required because the absent applicant is a person under

18 years of age, documents establishing that a prior marriage has

been dissolved, a court order authorizing the marriage of the

absent, underage applicant, or documents establishing consent by

a parent or a person who has legal authority to consent to the

marriage, including:

(A) proof of identity of the parent or person with legal

authority to consent to the marriage under Section 2.005(b); and

(B) proof that the parent or person has the legal authority to

consent to the marriage for the applicant under rules adopted

under Section 2.102(j).

(c) Notwithstanding Subsection (a), the clerk may not issue a

marriage license for which both applicants are absent unless the

person applying on behalf of each absent applicant provides to

the clerk an affidavit of the applicant declaring that the

applicant is:

(1) on active duty as a member of the armed forces of the United

States or the state military forces; or

(2) confined in a correctional facility, as defined by Section

1.07, Penal Code.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

947, Sec. 1, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

978, Sec. 3, eff. September 1, 2009.

Sec. 2.007. AFFIDAVIT OF ABSENT APPLICANT. The affidavit of an

absent applicant must include:

(1) the absent applicant's full name, including the maiden

surname of a female applicant, address, date of birth, place of

birth, including city, county, and state, citizenship, and social

security number, if any;

(2) a declaration that the absent applicant has not been

divorced within the last 30 days;

(3) a declaration that the absent applicant is:

(A) not presently married; or

(B) married to the other applicant and they wish to marry again;

(4) a declaration that the other applicant is not presently

married and is not related to the absent applicant as:

(A) an ancestor or descendant, by blood or adoption;

(B) a brother or sister, of the whole or half blood or by

adoption;

(C) a parent's brother or sister, of the whole or half blood or

by adoption;

(D) a son or daughter of a brother or sister, of the whole or

half blood or by adoption;

(E) a current or former stepchild or stepparent; or

(F) a son or daughter of a parent's brother or sister, of the

whole or half blood or by adoption;

(5) a declaration that the absent applicant desires to marry and

the name, age, and address of the person to whom the absent

applicant desires to be married;

(6) the approximate date on which the marriage is to occur;

(7) the reason the absent applicant is unable to appear

personally before the county clerk for the issuance of the

license; and

(8) if the absent applicant will be unable to attend the

ceremony, the appointment of any adult, other than the other

applicant, to act as proxy for the purpose of participating in

the ceremony.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 4.07, eff. September 1, 2005.

Sec. 2.008. EXECUTION OF APPLICATION BY CLERK. (a) The county

clerk shall:

(1) determine that all necessary information, other than the

date of the marriage ceremony, the county in which the ceremony

is conducted, and the name of the person who performs the

ceremony, is recorded on the application and that all necessary

documents are submitted;

(2) administer the oath to each applicant appearing before the

clerk;

(3) have each applicant appearing before the clerk sign the

application in the clerk's presence; and

(4) execute the clerk's certificate on the application.

(b) A person appearing before the clerk on behalf of an absent

applicant is not required to take the oath on behalf of the

absent applicant.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 2.009. ISSUANCE OF LICENSE. (a) Except as provided by

Subsections (b) and (d), the county clerk may not issue a license

if either applicant:

(1) fails to provide the information required by this

subchapter;

(2) fails to submit proof of age and identity;

(3) is under 16 years of age and has not been granted a court

order as provided by Section 2.103;

(4) is 16 years of age or older but under 18 years of age and

has not presented at least one of the following:

(A) parental consent as provided by Section 2.102;

(B) documents establishing that a prior marriage of the

applicant has been dissolved; or

(C) a court order as provided by Section 2.103;

(5) checks "false" in response to a statement in the

application, except as provided by Subsection (b) or (d), or

fails to make a required declaration in an affidavit required of

an absent applicant; or

(6) indicates that the applicant has been divorced within the

last 30 days, unless:

(A) the applicants were divorced from each other; or

(B) the prohibition against remarriage is waived as provided by

Section 6.802.

(b) If an applicant checks "false" in response to the statement

"I am not presently married and the other applicant is not

presently married," the county clerk shall inquire as to whether

the applicant is presently married to the other applicant. If

the applicant states that the applicant is currently married to

the other applicant, the county clerk shall record that statement

on the license before the administration of the oath. The county

clerk may not refuse to issue a license on the ground that the

applicants are already married to each other.

(c) On the proper execution of the application, the clerk shall:

(1) prepare the license;

(2) enter on the license the names of the licensees, the date

that the license is issued, and, if applicable, the name of the

person appointed to act as proxy for an absent applicant, if any;

(3) record the time at which the license was issued;

(4) distribute to each applicant printed materials about

acquired immune deficiency syndrome (AIDS) and human

immunodeficiency virus (HIV) and note on the license that the

distribution was made; and

(5) distribute to each applicant a premarital education handbook

provided by the attorney general under Section 2.014.

(d) The county clerk may not refuse to issue a license to an

applicant on the ground that the applicant checked "false" in

response to the statement "I am not presently delinquent in the

payment of court-ordered child support."

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Amended by Acts 1997, 75th Leg., ch. 776, Sec. 2, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 6.01(a), eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 185, Sec. 1, eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 4.08, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

978, Sec. 4, eff. September 1, 2009.

Sec. 2.010. AIDS INFORMATION. Materials providing information

about acquired immune deficiency syndrome (AIDS) and human

immunodeficiency virus (HIV) shall be prepared and provided to

the clerk by the Texas Department of Health and shall be designed

to inform the applicants about:

(1) the incidence and mode of transmission of AIDS and HIV;

(2) the local availability of medical procedures, including

voluntary testing, designed to show or help show whether a person

has AIDS or HIV infection, antibodies to HIV, or infection with

any other probable causative agent of AIDS; and

(3) available and appropriate counseling services regarding AIDS

and HIV infection.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 2.012. VIOLATION BY COUNTY CLERK; PENALTY. A county clerk

or deputy county clerk who violates or fails to comply with this

subchapter commits an offense. An offense under this section is a

misdemeanor punishable by a fine of not less than $200 and not

more than $500.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 2.013. PREMARITAL EDUCATION COURSES. (a) Each person

applying for a marriage license is encouraged to attend a

premarital education course of at least eight hours during the

year preceding the date of the application for the license.

(b) A premarital education course must include instruction in:

(1) conflict management;

(2) communication skills; and

(3) the key components of a successful marriage.

(c) A course under this section should be offered by instructors

trained in a skills-based and research-based marriage preparation

curricula. The following individuals and organizations may

provide courses:

(1) marriage educators;

(2) clergy or their designees;

(3) licensed mental health professionals;

(4) faith-based organizations; and

(5) community-based organizations.

(d) The curricula of a premarital education course must meet the

requirements of this section and provide the skills-based and

research-based curricula of:

(1) the United States Department of Health and Human Services

healthy marriage initiative;

(2) the National Healthy Marriage Resource Center;

(3) criteria developed by the Health and Human Services

Commission; or

(4) other similar resources.

(e) The Health and Human Services Commission shall maintain an

Internet website on which individuals and organizations described

by Subsection (c) may electronically register with the commission

to indicate the skills-based and research-based curriculum in

which the registrant is trained.

(f) A person who provides a premarital education course shall

provide a signed and dated completion certificate to each

individual who completes the course. The certificate must

include the name of the course, the name of the course provider,

and the completion date.

Added by Acts 1999, 76th Leg., ch. 185, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

327, Sec. 1, eff. September 1, 2008.

Sec. 2.014. FAMILY TRUST FUND. (a) The family trust fund is

created as a trust fund with the state comptroller and shall be

administered by the attorney general for the beneficiaries of the

fund.

(b) Money in the trust fund is derived from depositing $3 of

each marriage license fee as authorized under Section 118.018(c),

Local Government Code, and may be used only for:

(1) the development and distribution of a premarital education

handbook;

(2) grants to institutions of higher education having academic

departments that are capable of research on marriage and divorce

that will assist in determining programs, courses, and policies

to help strengthen families and assist children whose parents are

divorcing;

(3) support for counties to create or administer free or

low-cost premarital education courses;

(4) programs intended to reduce the amount of delinquent child

support; and

(5) other programs the attorney general determines will assist

families in this state.

(c) The premarital education handbook under Subsection (b)(1)

shall be distributed to each applicant for a marriage license as

provided by Section 2.009(c)(5) and shall contain information on:

(1) conflict management;

(2) communication skills;

(3) children and parenting responsibilities; and

(4) financial responsibilities.

(d) The attorney general shall appoint an advisory committee to

assist in the development of the premarital education handbook.

The advisory committee shall consist of nine members, including

at least three members who are eligible under Section 2.013(d) to

provide a premarital education course. A member of the advisory

committee is not entitled to reimbursement of the member's

expenses.

Added by Acts 1999, 76th Leg., ch. 185, Sec. 2, eff. Sept. 1,

1999.

SUBCHAPTER B. UNDERAGE APPLICANTS

Sec. 2.101. GENERAL AGE REQUIREMENT. Except as otherwise

provided by this subchapter or on a showing that a prior marriage

has been dissolved, a county clerk may not issue a marriage

license if either applicant is under 18 years of age.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 2.102. PARENTAL CONSENT FOR UNDERAGE APPLICANT. (a) If an

applicant is 16 years of age or older but under 18 years of age,

the county clerk shall issue the license if parental consent is

given as provided by this section.

(b) Parental consent must be evidenced by a written declaration

on a form supplied by the county clerk in which the person

consents to the marriage and swears that the person is a parent

(if there is no person who has the court-ordered right to consent

to marriage for the applicant) or a person who has the

court-ordered right to consent to marriage for the applicant

(whether an individual, authorized agency, or court).

(c) Except as otherwise provided by this section, consent must

be acknowledged before a county clerk.

(d) If the person giving parental consent resides in another

state, the consent may be acknowledged before an officer

authorized to issue marriage licenses in that state.

(e) If the person giving parental consent is unable because of

illness or incapacity to comply with the provisions of Subsection

(c) or (d), the consent may be acknowledged before any officer

authorized to take acknowledgments. A consent under this

subsection must be accompanied by a physician's affidavit stating

that the person giving parental consent is unable to comply

because of illness or incapacity.

(f) Parental consent must be given at the time the application

for the marriage license is made or not earlier than the 30th day

preceding the date the application is made.

(g) A person commits an offense if the person knowingly provides

parental consent for an underage applicant under this section and

the person is not a parent or a person who has the court-ordered

right to consent to marriage for the applicant. An offense under

this subsection is a Class A misdemeanor.

(h) A parent or a person who has the court-ordered right to

consent to marriage for the applicant commits an offense if the

parent or other person knowingly provides parental consent under

this section for an applicant who is younger than 16 years of age

or who is presently married to a person other than the person the

applicant desires to marry. An offense under this subsection is

a felony of the third degree.

(i) A parent or person who has the legal authority to consent to

marriage for an underage applicant who gives consent under this

section shall provide:

(1) proof of the parent's or person's identity under Section

2.005(b); and

(2) proof that the parent or person has the legal authority to

consent to marriage for the applicant under rules adopted under

Subsection (j).

(j) The executive commissioner of the Health and Human Services

Commission shall adopt rules detailing acceptable proof of the

legal authority to consent to the marriage of an underage

applicant. In adopting rules, the executive commissioner shall

ensure that the rules:

(1) adequately protect against fraud; and

(2) do not create an undue burden on any class of person legally

entitled to consent to the marriage of an underage applicant.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 4.09, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

52, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

978, Sec. 5, eff. September 1, 2009.

Sec. 2.103. COURT ORDER FOR UNDERAGE APPLICANT. (a) A minor

may petition the court in the minor's own name for an order

granting permission to marry. In a suit under this section, the

trial judge may advance the suit if the best interest of the

applicant would be served by an early hearing.

(b) The petition must be filed in the county where a parent

resides if a court has not awarded another person the right to

consent to marriage for the minor. If a court has awarded

another person the right to consent to marriage for the minor,

the petition must be filed in the county where that person

resides. If no parent or person who has the court-ordered right

to consent to marriage for the minor resides in this state, the

petition must be filed in the county where the minor lives.

(c) The petition must include:

(1) a statement of the reasons the minor desires to marry;

(2) a statement of whether each parent is living or is dead;

(3) the name and residence address of each living parent; and

(4) a statement of whether a court has awarded to a person other

than a parent of the minor the right to consent to marriage for

the minor.

(d) Process shall be served as in other civil cases on each

living parent of the minor or on a person who has the

court-ordered right to consent to marriage for the minor, as

applicable. Citation may be given by publication as in other

civil cases, except that notice shall be published one time only.

(e) The court shall appoint an amicus attorney or an attorney ad

litem to represent the minor in the proceeding. The court shall

specify a fee to be paid by the minor for the services of the

amicus attorney or attorney ad litem. The fee shall be collected

in the same manner as other costs of the proceeding.

(f) If after a hearing the court, sitting without a jury,

believes marriage to be in the best interest of the minor, the

court, by order, shall grant the minor permission to marry.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

172, Sec. 12, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

52, Sec. 2, eff. September 1, 2007.

SUBCHAPTER C. CEREMONY AND RETURN OF LICENSE

Sec. 2.201. EXPIRATION OF LICENSE. If a marriage ceremony has

not been conducted before the 31st day after the date the license

is issued, the marriage license expires.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 2.202. PERSONS AUTHORIZED TO CONDUCT CEREMONY. (a) The

following persons are authorized to conduct a marriage ceremony:

(1) a licensed or ordained Christian minister or priest;

(2) a Jewish rabbi;

(3) a person who is an officer of a religious organization and

who is authorized by the organization to conduct a marriage

ceremony; and

(4) a justice of the supreme court, judge of the court of

criminal appeals, justice of the courts of appeals, judge of the

district, county, and probate courts, judge of the county courts

at law, judge of the courts of domestic relations, judge of the

juvenile courts, retired justice or judge of those courts,

justice of the peace, retired justice of the peace, judge of a

municipal court, or judge or magistrate of a federal court of

this state.

(b) For the purposes of this section, a retired judge or justice

is a former judge or justice who is vested in the Judicial

Retirement System of Texas Plan One or the Judicial Retirement

System of Texas Plan Two or who has an aggregate of at least 12

years of service as judge or justice of any type listed in

Subsection (a)(4).

(c) Except as provided by Subsection (d), a person commits an

offense if the person knowingly conducts a marriage ceremony

without authorization under this section. An offense under this

subsection is a Class A misdemeanor.

(d) A person commits an offense if the person knowingly conducts

a marriage ceremony of a minor whose marriage is prohibited by

law or of a person who by marrying commits an offense under

Section 25.01, Penal Code. An offense under this subsection is a

felony of the third degree.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 4.10, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

134, Sec. 1, eff. September 1, 2009.

Sec. 2.203. CEREMONY. (a) On receiving an unexpired marriage

license, an authorized person may conduct the marriage ceremony

as provided by this subchapter.

(b) A person unable to appear for the ceremony may assent to

marriage by the appearance of a proxy appointed in the affidavit

authorized by Subchapter A.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 2.204. 72-HOUR WAITING PERIOD; EXCEPTIONS. (a) Except as

provided by this section, a marriage ceremony may not take place

during the 72-hour period immediately following the issuance of

the marriage license.

(b) The 72-hour waiting period after issuance of a marriage

license does not apply to an applicant who:

(1) is a member of the armed forces of the United States and on

active duty;

(2) is not a member of the armed forces of the United States but

performs work for the United States Department of Defense as a

department employee or under a contract with the department;

(3) obtains a written waiver under Subsection (c); or

(4) completes a premarital education course described by Section

2.013, and who provides to the county clerk a premarital

education course completion certificate indicating completion of

the premarital education course not more than one year before the

date the marriage license application is filed with the clerk.

(c) An applicant may request a judge of a court with

jurisdiction in family law cases, a justice of the supreme court,

a judge of the court of criminal appeals, a county judge, or a

judge of a court of appeals for a written waiver permitting the

marriage ceremony to take place during the 72-hour period

immediately following the issuance of the marriage license. If

the judge finds that there is good cause for the marriage to take

place during the period, the judge shall sign the waiver.

Notwithstanding any other provision of law, a judge under this

section has the authority to sign a waiver under this section.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Amended by Acts 1999, 76th Leg., ch. 1052, Sec. 1, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1196, Sec. 1, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

327, Sec. 2, eff. September 1, 2008.

Sec. 2.205. DISCRIMINATION IN CONDUCTING MARRIAGE PROHIBITED.

(a) A person authorized to conduct a marriage ceremony by this

subchapter is prohibited from discriminating on the basis of

race, religion, or national origin against an applicant who is

otherwise competent to be married.

(b) On a finding by the State Commission on Judicial Conduct

that a person has intentionally violated Subsection (a), the

commission may recommend to the supreme court that the person be

removed from office.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 2.206. RETURN OF LICENSE; PENALTY. (a) The person who

conducts a marriage ceremony shall record on the license the date

on which and the county in which the ceremony is performed and

the person's name, subscribe the license, and return the license

to the county clerk who issued it not later than the 30th day

after the date the ceremony is conducted.

(b) A person who fails to comply with this section commits an

offense. An offense under this section is a misdemeanor

punishable by a fine of not less than $200 and not more than

$500.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 2.207. MARRIAGE CONDUCTED AFTER LICENSE EXPIRED; PENALTY.

(a) A person who is to conduct a marriage ceremony shall

determine whether the license has expired from the county clerk's

endorsement on the license.

(b) A person who conducts a marriage ceremony after the marriage

license has expired commits an offense. An offense under this

section is a misdemeanor punishable by a fine of not less than

$200 and not more than $500.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 2.208. RECORDING AND DELIVERY OF LICENSE. (a) The county

clerk shall record a returned marriage license and mail the

license to the address indicated on the application.

(b) On the application form the county clerk shall record:

(1) the date of the marriage ceremony;

(2) the county in which the ceremony was conducted; and

(3) the name of the person who conducted the ceremony.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 2.209. DUPLICATE LICENSE. (a) On request, the county

clerk shall issue a certified copy of a recorded marriage

license.

(b) If a marriage license issued by a county clerk is lost,

destroyed, or rendered useless, the clerk shall issue a duplicate

license.

(c) If one or both parties to a marriage license discover an

error on the recorded marriage license, both parties to the

marriage shall execute a notarized affidavit stating the error.

The county clerk shall file and record the affidavit as an

amendment to the marriage license, and the affidavit is

considered part of the marriage license. The clerk shall include

a copy of the affidavit with any future certified copy of the

marriage license issued by the clerk.

(d) The executive commissioner of the Health and Human Services

Commission by rule shall prescribe the form of the affidavit

under Subsection (c).

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

978, Sec. 6, eff. September 1, 2009.

SUBCHAPTER D. VALIDITY OF MARRIAGE

Sec. 2.301. FRAUD, MISTAKE, OR ILLEGALITY IN OBTAINING LICENSE.

Except as otherwise provided by this chapter, the validity of a

marriage is not affected by any fraud, mistake, or illegality

that occurred in obtaining the marriage license.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 2.302. CEREMONY CONDUCTED BY UNAUTHORIZED PERSON. The

validity of a marriage is not affected by the lack of authority

of the person conducting the marriage ceremony if:

(1) there was a reasonable appearance of authority by that

person;

(2) at least one party to the marriage participated in the

ceremony in good faith and that party treats the marriage as

valid; and

(3) neither party to the marriage:

(A) is a minor whose marriage is prohibited by law; or

(B) by marrying commits an offense under Section 25.01, Penal

Code.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 4.11, eff. September 1, 2005.

SUBCHAPTER E. MARRIAGE WITHOUT FORMALITIES

Sec. 2.401. PROOF OF INFORMAL MARRIAGE. (a) In a judicial,

administrative, or other proceeding, the marriage of a man and

woman may be proved by evidence that:

(1) a declaration of their marriage has been signed as provided

by this subchapter; or

(2) the man and woman agreed to be married and after the

agreement they lived together in this state as husband and wife

and there represented to others that they were married.

(b) If a proceeding in which a marriage is to be proved as

provided by Subsection (a)(2) is not commenced before the second

anniversary of the date on which the parties separated and ceased

living together, it is rebuttably presumed that the parties did

not enter into an agreement to be married.

(c) A person under 18 years of age may not:

(1) be a party to an informal marriage; or

(2) execute a declaration of informal marriage under Section

2.402.

(d) A person may not be a party to an informal marriage or

execute a declaration of an informal marriage if the person is

presently married to a person who is not the other party to the

informal marriage or declaration of an informal marriage, as

applicable.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Amended by Acts 1997, 75th Leg., ch. 1362, Sec. 1, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 4.12, eff. September 1, 2005.

Sec. 2.402. DECLARATION AND REGISTRATION OF INFORMAL MARRIAGE.

(a) A declaration of informal marriage must be signed on a form

prescribed by the bureau of vital statistics and provided by the

county clerk. Each party to the declaration shall provide the

information required in the form.

(b) The declaration form must contain:

(1) a heading entitled "Declaration and Registration of Informal

Marriage, ___________ County, Texas";

(2) spaces for each party's full name, including the woman's

maiden surname, address, date of birth, place of birth, including

city, county, and state, and social security number, if any;

(3) a space for indicating the type of document tendered by each

party as proof of age and identity;

(4) printed boxes for each party to check "true" or "false" in

response to the following statement: "The other party is not

related to me as:

(A) an ancestor or descendant, by blood or adoption;

(B) a brother or sister, of the whole or half blood or by

adoption;

(C) a parent's brother or sister, of the whole or half blood or

by adoption;

(D) a son or daughter of a brother or sister, of the whole or

half blood or by adoption;

(E) a current or former stepchild or stepparent; or

(F) a son or daughter of a parent's brother or sister, of the

whole or half blood or by adoption.";

(5) a printed declaration and oath reading: "I SOLEMNLY SWEAR

(OR AFFIRM) THAT WE, THE UNDERSIGNED, ARE MARRIED TO EACH OTHER

BY VIRTUE OF THE FOLLOWING FACTS: ON OR ABOUT (DATE) WE AGREED

TO BE MARRIED, AND AFTER THAT DATE WE LIVED TOGETHER AS HUSBAND

AND WIFE AND IN THIS STATE WE REPRESENTED TO OTHERS THAT WE WERE

MARRIED. SINCE THE DATE OF MARRIAGE TO THE OTHER PARTY I HAVE

NOT BEEN MARRIED TO ANY OTHER PERSON. THIS DECLARATION IS TRUE

AND THE INFORMATION IN IT WHICH I HAVE GIVEN IS CORRECT.";

(6) spaces immediately below the printed declaration and oath

for the parties' signatures; and

(7) a certificate of the county clerk that the parties made the

declaration and oath and the place and date it was made.

(c) Repealed by Acts 1997, 75th Leg., ch. 1362, Sec. 4, eff.

Sept. 1, 1997.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Amended by Acts 1997, 75th Leg., ch. 1362, Sec. 4, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 4.13, eff. September 1, 2005.

Sec. 2.403. PROOF OF IDENTITY AND AGE; OFFENSE. (a) The county

clerk shall require proof of the identity and age of each party

to the declaration of informal marriage to be established by a

document listed in Section 2.005(b).

(b) A person commits an offense if the person knowingly provides

false, fraudulent, or otherwise inaccurate proof of the person's

identity or age under this section. An offense under this

subsection is a Class A misdemeanor.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 4.14, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

978, Sec. 7, eff. September 1, 2009.

Sec. 2.404. RECORDING OF CERTIFICATE OR DECLARATION OF INFORMAL

MARRIAGE. (a) The county clerk shall:

(1) determine that all necessary information is recorded on the

declaration of informal marriage form and that all necessary

documents are submitted to the clerk;

(2) administer the oath to each party to the declaration;

(3) have each party sign the declaration in the clerk's

presence; and

(4) execute the clerk's certificate to the declaration.

(a-1) On the proper execution of the declaration, the clerk may:

(1) prepare a certificate of informal marriage;

(2) enter on the certificate the names of the persons declaring

their informal marriage and the date the certificate or

declaration is issued; and

(3) record the time at which the certificate or declaration is

issued.

(b) The county clerk may not certify the declaration or issue or

record the certificate of informal marriage or declaration if:

(1) either party fails to supply any information or provide any

document required by this subchapter;

(2) either party is under 18 years of age; or

(3) either party checks "false" in response to the statement of

relationship to the other party.

(c) On execution of the declaration, the county clerk shall

record the declaration or certificate of informal marriage,

deliver the original of the declaration to the parties, deliver

the original of the certificate of informal marriage to the

parties, if a certificate was prepared, and send a copy of the

declaration of informal marriage to the bureau of vital

statistics.

(d) An executed declaration or a certificate of informal

marriage recorded as provided in this section is prima facie

evidence of the marriage of the parties.

(e) At the time the parties sign the declaration, the clerk

shall distribute to each party printed materials about acquired

immune deficiency syndrome (AIDS) and human immunodeficiency

virus (HIV). The clerk shall note on the declaration that the

distribution was made. The materials shall be prepared and

provided to the clerk by the Texas Department of Health and shall

be designed to inform the parties about:

(1) the incidence and mode of transmission of AIDS and HIV;

(2) the local availability of medical procedures, including

voluntary testing, designed to show or help show whether a person

has AIDS or HIV infection, antibodies to HIV, or infection with

any other probable causative agent of AIDS; and

(3) available and appropriate counseling services regarding AIDS

and HIV infection.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Amended by Acts 1997, 75th Leg., ch. 1362, Sec. 2, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

978, Sec. 8, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

978, Sec. 9, eff. September 1, 2009.

Sec. 2.405. VIOLATION BY COUNTY CLERK; PENALTY. A county clerk

or deputy county clerk who violates this subchapter commits an

offense. An offense under this section is a misdemeanor

punishable by a fine of not less than $200 and not more than

$500.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

SUBCHAPTER F. RIGHTS AND DUTIES OF SPOUSES

Sec. 2.501. DUTY TO SUPPORT. (a) Each spouse has the duty to

support the other spouse.

(b) A spouse who fails to discharge the duty of support is

liable to any person who provides necessaries to the spouse to

whom support is owed.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.



CHAPTER 3. MARITAL PROPERTY RIGHTS AND LIABILITIES

FAMILY CODE

TITLE 1. THE MARRIAGE RELATIONSHIP

SUBTITLE B. PROPERTY RIGHTS AND LIABILITIES

CHAPTER 3. MARITAL PROPERTY RIGHTS AND LIABILITIES

SUBCHAPTER A. GENERAL RULES FOR SEPARATE AND COMMUNITY PROPERTY

Sec. 3.001. SEPARATE PROPERTY. A spouse's separate property

consists of:

(1) the property owned or claimed by the spouse before marriage;

(2) the property acquired by the spouse during marriage by gift,

devise, or descent; and

(3) the recovery for personal injuries sustained by the spouse

during marriage, except any recovery for loss of earning capacity

during marriage.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 3.002. COMMUNITY PROPERTY. Community property consists of

the property, other than separate property, acquired by either

spouse during marriage.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 3.003. PRESUMPTION OF COMMUNITY PROPERTY. (a) Property

possessed by either spouse during or on dissolution of marriage

is presumed to be community property.

(b) The degree of proof necessary to establish that property is

separate property is clear and convincing evidence.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 3.004. RECORDATION OF SEPARATE PROPERTY. (a) A subscribed

and acknowledged schedule of a spouse's separate property may be

recorded in the deed records of the county in which the parties,

or one of them, reside and in the county or counties in which the

real property is located.

(b) A schedule of a spouse's separate real property is not

constructive notice to a good faith purchaser for value or a

creditor without actual notice unless the instrument is

acknowledged and recorded in the deed records of the county in

which the real property is located.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 3.005. GIFTS BETWEEN SPOUSES. If one spouse makes a gift

of property to the other spouse, the gift is presumed to include

all the income and property that may arise from that property.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 3.006. PROPORTIONAL OWNERSHIP OF PROPERTY BY MARITAL

ESTATES. If the community estate of the spouses and the separate

estate of a spouse have an ownership interest in property, the

respective ownership interests of the marital estates are

determined by the rule of inception of title.

Added by Acts 1999, 76th Leg., ch. 692, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 838, Sec. 3, eff.

Sept. 1, 2001.

Sec. 3.007. PROPERTY INTEREST IN CERTAIN EMPLOYEE BENEFITS. (a)

Repealed by Acts 2009, 81st Leg., R.S., Ch. 768, Sec. 11(1),

eff. September 1, 2009.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 768, Sec. 11(1),

eff. September 1, 2009.

(c) The separate property interest of a spouse in a defined

contribution retirement plan may be traced using the tracing and

characterization principles that apply to a nonretirement asset.

(d) A spouse who is a participant in an employer-provided stock

option plan or an employer-provided restricted stock plan has a

separate property interest in the options or restricted stock

granted to the spouse under the plan as follows:

(1) if the option or stock was granted to the spouse before

marriage but required continued employment during marriage before

the grant could be exercised or the restriction removed, the

spouse's separate property interest is equal to the fraction of

the option or restricted stock in which:

(A) the numerator is the sum of:

(i) the period from the date the option or stock was granted

until the date of marriage; and

(ii) if the option or stock also required continued employment

following the date of dissolution of the marriage before the

grant could be exercised or the restriction removed, the period

from the date of dissolution of the marriage until the date the

grant could be exercised or the restriction removed; and

(B) the denominator is the period from the date the option or

stock was granted until the date the grant could be exercised or

the restriction removed; and

(2) if the option or stock was granted to the spouse during the

marriage but required continued employment following the date of

dissolution of the marriage before the grant could be exercised

or the restriction removed, the spouse's separate property

interest is equal to the fraction of the option or restricted

stock in which:

(A) the numerator is the period from the date of dissolution of

the marriage until the date the grant could be exercised or the

restriction removed; and

(B) the denominator is the period from the date the option or

stock was granted until the date the grant could be exercised or

the restriction removed.

(e) The computation described by Subsection (d) applies to each

component of the benefit requiring varying periods of employment

before the grant could be exercised or the restriction removed.

(f) Repealed by Acts 2009, 81st Leg., R.S., Ch. 768, Sec. 11(1),

eff. September 1, 2009.

Added by Acts 2005, 79th Leg., Ch.

490, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

768, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

768, Sec. 11(1), eff. September 1, 2009.

Sec. 3.008. PROPERTY INTEREST IN CERTAIN INSURANCE PROCEEDS.

(a) Insurance proceeds paid or payable that arise from a

casualty loss to property during marriage are characterized in

the same manner as the property to which the claim is

attributable.

(b) If a person becomes disabled or is injured, any disability

insurance payment or workers' compensation payment is community

property to the extent it is intended to replace earnings lost

while the disabled or injured person is married. To the extent

that any insurance payment or workers' compensation payment is

intended to replace earnings while the disabled or injured person

is not married, the recovery is the separate property of the

disabled or injured spouse.

Added by Acts 2005, 79th Leg., Ch.

490, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. MANAGEMENT, CONTROL, AND DISPOSITION OF MARITAL

PROPERTY

Sec. 3.101. MANAGING SEPARATE PROPERTY. Each spouse has the

sole management, control, and disposition of that spouse's

separate property.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 3.102. MANAGING COMMUNITY PROPERTY. (a) During marriage,

each spouse has the sole management, control, and disposition of

the community property that the spouse would have owned if

single, including:

(1) personal earnings;

(2) revenue from separate property;

(3) recoveries for personal injuries; and

(4) the increase and mutations of, and the revenue from, all

property subject to the spouse's sole management, control, and

disposition.

(b) If community property subject to the sole management,

control, and disposition of one spouse is mixed or combined with

community property subject to the sole management, control, and

disposition of the other spouse, then the mixed or combined

community property is subject to the joint management, control,

and disposition of the spouses, unless the spouses provide

otherwise by power of attorney in writing or other agreement.

(c) Except as provided by Subsection (a), community property is

subject to the joint management, control, and disposition of the

spouses unless the spouses provide otherwise by power of attorney

in writing or other agreement.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 3.103. MANAGING EARNINGS OF MINOR. Except as provided by

Section 264.0111, during the marriage of the parents of an

unemancipated minor for whom a managing conservator has not been

appointed, the earnings of the minor are subject to the joint

management, control, and disposition of the parents of the minor,

unless otherwise provided by agreement of the parents or by

judicial order.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Amended by Acts 2001, 77th Leg., ch. 964, Sec. 1, eff.

Sept. 1, 2001.

Sec. 3.104. PROTECTION OF THIRD PERSONS. (a) During marriage,

property is presumed to be subject to the sole management,

control, and disposition of a spouse if it is held in that

spouse's name, as shown by muniment, contract, deposit of funds,

or other evidence of ownership, or if it is in that spouse's

possession and is not subject to such evidence of ownership.

(b) A third person dealing with a spouse is entitled to rely, as

against the other spouse or anyone claiming from that spouse, on

that spouse's authority to deal with the property if:

(1) the property is presumed to be subject to the sole

management, control, and disposition of the spouse; and

(2) the person dealing with the spouse:

(A) is not a party to a fraud on the other spouse or another

person; and

(B) does not have actual or constructive notice of the spouse's

lack of authority.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

SUBCHAPTER C. MARITAL PROPERTY LIABILITIES

Sec. 3.201. SPOUSAL LIABILITY. (a) A person is personally

liable for the acts of the person's spouse only if:

(1) the spouse acts as an agent for the person; or

(2) the spouse incurs a debt for necessaries as provided by

Subchapter F, Chapter 2.

(b) Except as provided by this subchapter, community property is

not subject to a liability that arises from an act of a spouse.

(c) A spouse does not act as an agent for the other spouse

solely because of the marriage relationship.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 3.202. RULES OF MARITAL PROPERTY LIABILITY. (a) A

spouse's separate property is not subject to liabilities of the

other spouse unless both spouses are liable by other rules of

law.

(b) Unless both spouses are personally liable as provided by

this subchapter, the community property subject to a spouse's

sole management, control, and disposition is not subject to:

(1) any liabilities that the other spouse incurred before

marriage; or

(2) any nontortious liabilities that the other spouse incurs

during marriage.

(c) The community property subject to a spouse's sole or joint

management, control, and disposition is subject to the

liabilities incurred by the spouse before or during marriage.

(d) All community property is subject to tortious liability of

either spouse incurred during marriage.

(e) For purposes of this section, all retirement allowances,

annuities, accumulated contributions, optional benefits, and

money in the various public retirement system accounts of this

state that are community property subject to the participating

spouse's sole management, control, and disposition are not

subject to any claim for payment of a criminal restitution

judgment entered against the nonparticipant spouse except to the

extent of the nonparticipant spouse's interest as determined in a

qualified domestic relations order under Chapter 804, Government

Code.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1244, Sec. 1, eff. September 1, 2009.

Sec. 3.203. ORDER IN WHICH PROPERTY IS SUBJECT TO EXECUTION.

(a) A judge may determine, as deemed just and equitable, the

order in which particular separate or community property is

subject to execution and sale to satisfy a judgment, if the

property subject to liability for a judgment includes any

combination of:

(1) a spouse's separate property;

(2) community property subject to a spouse's sole management,

control, and disposition;

(3) community property subject to the other spouse's sole

management, control, and disposition; and

(4) community property subject to the spouses' joint management,

control, and disposition.

(b) In determining the order in which particular property is

subject to execution and sale, the judge shall consider the facts

surrounding the transaction or occurrence on which the suit is

based.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

SUBCHAPTER D. MANAGEMENT, CONTROL, AND DISPOSITION OF MARITAL

PROPERTY UNDER UNUSUAL CIRCUMSTANCES

Sec. 3.301. MISSING, ABANDONED, OR SEPARATED SPOUSE. (a) A

spouse may file a sworn petition stating the facts that make it

desirable for the petitioning spouse to manage, control, and

dispose of community property described or defined in the

petition that would otherwise be subject to the sole or joint

management, control, and disposition of the other spouse if:

(1) the other spouse has disappeared and that spouse's location

remains unknown to the petitioning spouse, unless the spouse is

reported to be a prisoner of war or missing on public service;

(2) the other spouse has permanently abandoned the petitioning

spouse; or

(3) the spouses are permanently separated.

(b) The petition may be filed in a court in the county in which

the petitioner resided at the time the separation began, or the

abandonment or disappearance occurred, not earlier than the 60th

day after the date of the occurrence of the event. If both

spouses are nonresidents of this state at the time the petition

is filed, the petition may be filed in a court in a county in

which any part of the described or defined community property is

located.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Amended by Acts 2001, 77th Leg., ch. 217, Sec. 23, eff.

Sept. 1, 2001.

Sec. 3.302. SPOUSE MISSING ON PUBLIC SERVICE. (a) If a spouse

is reported by an executive department of the United States to be

a prisoner of war or missing on the public service of the United

States, the spouse of the prisoner of war or missing person may

file a sworn petition stating the facts that make it desirable

for the petitioner to manage, control, and dispose of the

community property described or defined in the petition that

would otherwise be subject to the sole or joint management,

control, and disposition of the imprisoned or missing spouse.

(b) The petition may be filed in a court in the county in which

the petitioner resided at the time the report was made not

earlier than six months after the date of the notice that a

spouse is reported to be a prisoner of war or missing on public

service. If both spouses were nonresidents of this state at the

time the report was made, the petition shall be filed in a court

in a county in which any part of the described or defined

property is located.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 3.303. APPOINTMENT OF ATTORNEY. (a) Except as provided by

Subsection (b), the court may appoint an attorney in a suit filed

under this subchapter for the respondent.

(b) The court shall appoint an attorney in a suit filed under

this subchapter for a respondent reported to be a prisoner of war

or missing on public service.

(c) The court shall allow a reasonable fee for an appointed

attorney's services as a part of the costs of the suit.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 3.304. NOTICE OF HEARING; CITATION. (a) Notice of the

hearing, accompanied by a copy of the petition, shall be issued

and served on the attorney representing the respondent, if an

attorney has been appointed.

(b) If an attorney has not been appointed for the respondent,

citation shall be issued and served on the respondent as in other

civil cases.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 3.305. CITATION BY PUBLICATION. (a) If the residence of

the respondent, other than a respondent reported to be a prisoner

of war or missing on public service, is unknown, citation shall

be published in a newspaper of general circulation published in

the county in which the petition was filed. If that county has no

newspaper of general circulation, citation shall be published in

a newspaper of general circulation in an adjacent county or in

the nearest county in which a newspaper of general circulation is

published.

(b) The notice shall be published once a week for two

consecutive weeks before the hearing, but the first notice may

not be published after the 20th day before the date set for the

hearing.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 3.306. COURT ORDER FOR MANAGEMENT, CONTROL, AND DISPOSITION

OF COMMUNITY PROPERTY. (a) After hearing the evidence in a suit

under this subchapter, the court, on terms the court considers

just and equitable, shall render an order describing or defining

the community property at issue that will be subject to the

management, control, and disposition of each spouse during

marriage.

(b) The court may:

(1) impose any condition and restriction the court deems

necessary to protect the rights of the respondent;

(2) require a bond conditioned on the faithful administration of

the property; and

(3) require payment to the registry of the court of all or a

portion of the proceeds of the sale of the property, to be

disbursed in accordance with the court's further directions.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 3.307. CONTINUING JURISDICTION OF COURT; VACATING ORIGINAL

ORDER. (a) The court has continuing jurisdiction over the

court's order rendered under this subchapter.

(b) On the motion of either spouse, the court shall amend or

vacate the original order after notice and hearing if:

(1) the spouse who disappeared reappears;

(2) the abandonment or permanent separation ends; or

(3) the spouse who was reported to be a prisoner of war or

missing on public service returns.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Amended by Acts 2001, 77th Leg., ch. 217, Sec. 24, eff.

Sept. 1, 2001.

Sec. 3.308. RECORDING ORDER TO AFFECT REAL PROPERTY. An order

authorized by this subchapter affecting real property is not

constructive notice to a good faith purchaser for value or to a

creditor without actual notice unless the order is recorded in

the deed records of the county in which the real property is

located.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 3.309. REMEDIES CUMULATIVE. The remedies provided in this

subchapter are cumulative of other rights, powers, and remedies

afforded spouses by law.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

SUBCHAPTER E. CLAIMS FOR REIMBURSEMENT

Sec. 3.401. DEFINITIONS. In this subchapter:

(1) Repealed by Acts 2009, 81st Leg., R.S., Ch. 768, Sec. 11(2),

eff. September 1, 2009.

(2) Repealed by Acts 2009, 81st Leg., R.S., Ch. 768, Sec. 11(2),

eff. September 1, 2009.

(3) Repealed by Acts 2009, 81st Leg., R.S., Ch. 768, Sec. 11(2),

eff. September 1, 2009.

(4) "Marital estate" means one of three estates:

(A) the community property owned by the spouses together and

referred to as the community marital estate;

(B) the separate property owned individually by the husband and

referred to as a separate marital estate; or

(C) the separate property owned individually by the wife, also

referred to as a separate marital estate.

(5) "Spouse" means a husband, who is a man, or a wife, who is a

woman. A member of a civil union or similar relationship entered

into in another state between persons of the same sex is not a

spouse.

Added by Acts 1999, 76th Leg., ch. 692, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 838, Sec. 2, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

768, Sec. 11(2), eff. September 1, 2009.

Sec. 3.402. CLAIM FOR REIMBURSEMENT; OFFSETS. (a) For purposes

of this subchapter, a claim for reimbursement includes:

(1) payment by one marital estate of the unsecured liabilities

of another marital estate;

(2) inadequate compensation for the time, toil, talent, and

effort of a spouse by a business entity under the control and

direction of that spouse;

(3) the reduction of the principal amount of a debt secured by

a lien on property owned before marriage, to the extent the debt

existed at the time of marriage;

(4) the reduction of the principal amount of a debt secured by a

lien on property received by a spouse by gift, devise, or descent

during a marriage, to the extent the debt existed at the time the

property was received;

(5) the reduction of the principal amount of that part of a

debt, including a home equity loan:

(A) incurred during a marriage;

(B) secured by a lien on property; and

(C) incurred for the acquisition of, or for capital improvements

to, property;

(6) the reduction of the principal amount of that part of a

debt:

(A) incurred during a marriage;

(B) secured by a lien on property owned by a spouse;

(C) for which the creditor agreed to look for repayment solely

to the separate marital estate of the spouse on whose property

the lien attached; and

(D) incurred for the acquisition of, or for capital improvements

to, property;

(7) the refinancing of the principal amount described by

Subdivisions (3)-(6), to the extent the refinancing reduces that

principal amount in a manner described by the applicable

subdivision;

(8) capital improvements to property other than by incurring

debt; and

(9) the reduction by the community property estate of an

unsecured debt incurred by the separate estate of one of the

spouses.

(b) The court shall resolve a claim for reimbursement by using

equitable principles, including the principle that claims for

reimbursement may be offset against each other if the court

determines it to be appropriate.

(c) Benefits for the use and enjoyment of property may be offset

against a claim for reimbursement for expenditures to benefit a

marital estate, except that the separate estate of a spouse may

not claim an offset for use and enjoyment of a primary or

secondary residence owned wholly or partly by the separate estate

against contributions made by the community estate to the

separate estate.

(d) Reimbursement for funds expended by a marital estate for

improvements to another marital estate shall be measured by the

enhancement in value to the benefited marital estate.

(e) The party seeking an offset to a claim for reimbursement has

the burden of proof with respect to the offset.

Added by Acts 1999, 76th Leg., ch. 692, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 838, Sec. 2, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

768, Sec. 3, eff. September 1, 2009.

Sec. 3.404. APPLICATION OF INCEPTION OF TITLE RULE; OWNERSHIP

INTEREST NOT CREATED. (a) This subchapter does not affect the

rule of inception of title under which the character of property

is determined at the time the right to own or claim the property

arises.

(b) A claim for reimbursement under this subchapter does not

create an ownership interest in property, but does create a claim

against the property of the benefited estate by the contributing

estate. The claim matures on dissolution of the marriage or the

death of either spouse.

Added by Acts 1999, 76th Leg., ch. 692, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 838, Sec. 2, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

768, Sec. 4, eff. September 1, 2009.

Sec. 3.405. MANAGEMENT RIGHTS. This subchapter does not affect

the right to manage, control, or dispose of marital property as

provided by this chapter.

Added by Acts 1999, 76th Leg., ch. 692, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 838, Sec. 2, eff.

Sept. 1, 2001.

Sec. 3.406. EQUITABLE LIEN. (a) On dissolution of a marriage,

the court may impose an equitable lien on the property of a

benefited marital estate to secure a claim for reimbursement

against that property by a contributing marital estate.

(b) On the death of a spouse, a court may, on application for a

claim for reimbursement brought by the surviving spouse, the

personal representative of the estate of the deceased spouse, or

any other person interested in the estate, as defined by Section

3, Texas Probate Code, impose an equitable lien on the property

of a benefited marital estate to secure a claim for reimbursement

against that property by a contributing marital estate.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 768, Sec. 11(4),

eff. September 1, 2009.

Added by Acts 1999, 76th Leg., ch. 692, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 838, Sec. 2, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

768, Sec. 5, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

768, Sec. 11(4), eff. September 1, 2009.

Sec. 3.409. NONREIMBURSABLE CLAIMS. The court may not recognize

a marital estate's claim for reimbursement for:

(1) the payment of child support, alimony, or spousal

maintenance;

(2) the living expenses of a spouse or child of a spouse;

(3) contributions of property of a nominal value;

(4) the payment of a liability of a nominal amount; or

(5) a student loan owed by a spouse.

Added by Acts 2001, 77th Leg., ch. 838, Sec. 2, eff. Sept. 1,

2001.

Sec. 3.410. EFFECT OF MARITAL PROPERTY AGREEMENTS. A premarital

or marital property agreement, whether executed before, on, or

after September 1, 2009, that satisfies the requirements of

Chapter 4 is effective to waive, release, assign, or partition a

claim for economic contribution, reimbursement, or both, under

this subchapter to the same extent the agreement would have been

effective to waive, release, assign, or partition a claim for

economic contribution, reimbursement, or both under the law as it

existed immediately before September 1, 2009, unless the

agreement provides otherwise.

Added by Acts 2001, 77th Leg., ch. 838, Sec. 2, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

768, Sec. 6, eff. September 1, 2009.



CHAPTER 4. PREMARITAL AND MARITAL PROPERTY AGREEMENTS

FAMILY CODE

TITLE 1. THE MARRIAGE RELATIONSHIP

SUBTITLE B. PROPERTY RIGHTS AND LIABILITIES

CHAPTER 4. PREMARITAL AND MARITAL PROPERTY AGREEMENTS

SUBCHAPTER A. UNIFORM PREMARITAL AGREEMENT ACT

Sec. 4.001. DEFINITIONS. In this subchapter:

(1) "Premarital agreement" means an agreement between

prospective spouses made in contemplation of marriage and to be

effective on marriage.

(2) "Property" means an interest, present or future, legal or

equitable, vested or contingent, in real or personal property,

including income and earnings.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 4.002. FORMALITIES. A premarital agreement must be in

writing and signed by both parties. The agreement is enforceable

without consideration.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 4.003. CONTENT. (a) The parties to a premarital agreement

may contract with respect to:

(1) the rights and obligations of each of the parties in any of

the property of either or both of them whenever and wherever

acquired or located;

(2) the right to buy, sell, use, transfer, exchange, abandon,

lease, consume, expend, assign, create a security interest in,

mortgage, encumber, dispose of, or otherwise manage and control

property;

(3) the disposition of property on separation, marital

dissolution, death, or the occurrence or nonoccurrence of any

other event;

(4) the modification or elimination of spousal support;

(5) the making of a will, trust, or other arrangement to carry

out the provisions of the agreement;

(6) the ownership rights in and disposition of the death benefit

from a life insurance policy;

(7) the choice of law governing the construction of the

agreement; and

(8) any other matter, including their personal rights and

obligations, not in violation of public policy or a statute

imposing a criminal penalty.

(b) The right of a child to support may not be adversely

affected by a premarital agreement.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 4.004. EFFECT OF MARRIAGE. A premarital agreement becomes

effective on marriage.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 4.005. AMENDMENT OR REVOCATION. After marriage, a

premarital agreement may be amended or revoked only by a written

agreement signed by the parties. The amended agreement or the

revocation is enforceable without consideration.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 4.006. ENFORCEMENT. (a) A premarital agreement is not

enforceable if the party against whom enforcement is requested

proves that:

(1) the party did not sign the agreement voluntarily; or

(2) the agreement was unconscionable when it was signed and,

before signing the agreement, that party:

(A) was not provided a fair and reasonable disclosure of the

property or financial obligations of the other party;

(B) did not voluntarily and expressly waive, in writing, any

right to disclosure of the property or financial obligations of

the other party beyond the disclosure provided; and

(C) did not have, or reasonably could not have had, adequate

knowledge of the property or financial obligations of the other

party.

(b) An issue of unconscionability of a premarital agreement

shall be decided by the court as a matter of law.

(c) The remedies and defenses in this section are the exclusive

remedies or defenses, including common law remedies or defenses.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 4.007. ENFORCEMENT: VOID MARRIAGE. If a marriage is

determined to be void, an agreement that would otherwise have

been a premarital agreement is enforceable only to the extent

necessary to avoid an inequitable result.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 4.008. LIMITATION OF ACTIONS. A statute of limitations

applicable to an action asserting a claim for relief under a

premarital agreement is tolled during the marriage of the parties

to the agreement. However, equitable defenses limiting the time

for enforcement, including laches and estoppel, are available to

either party.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 4.009. APPLICATION AND CONSTRUCTION. This subchapter shall

be applied and construed to effect its general purpose to make

uniform the law with respect to the subject of this subchapter

among states enacting these provisions.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 4.010. SHORT TITLE. This subchapter may be cited as the

Uniform Premarital Agreement Act.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

SUBCHAPTER B. MARITAL PROPERTY AGREEMENT

Sec. 4.101. DEFINITION. In this subchapter, "property" has the

meaning assigned by Section 4.001.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 4.102. PARTITION OR EXCHANGE OF COMMUNITY PROPERTY. At any

time, the spouses may partition or exchange between themselves

all or part of their community property, then existing or to be

acquired, as the spouses may desire. Property or a property

interest transferred to a spouse by a partition or exchange

agreement becomes that spouse's separate property. The partition

or exchange of property may also provide that future earnings and

income arising from the transferred property shall be the

separate property of the owning spouse.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Amended by Acts 2003, 78th Leg., ch. 230, Sec. 2, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

477, Sec. 1, eff. September 1, 2005.

Sec. 4.103. AGREEMENT BETWEEN SPOUSES CONCERNING INCOME OR

PROPERTY FROM SEPARATE PROPERTY. At any time, the spouses may

agree that the income or property arising from the separate

property that is then owned by one of them, or that may

thereafter be acquired, shall be the separate property of the

owner.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 4.104. FORMALITIES. A partition or exchange agreement

under Section 4.102 or an agreement under Section 4.103 must be

in writing and signed by both parties. Either agreement is

enforceable without consideration.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

477, Sec. 2, eff. September 1, 2005.

Sec. 4.105. ENFORCEMENT. (a) A partition or exchange agreement

is not enforceable if the party against whom enforcement is

requested proves that:

(1) the party did not sign the agreement voluntarily; or

(2) the agreement was unconscionable when it was signed and,

before execution of the agreement, that party:

(A) was not provided a fair and reasonable disclosure of the

property or financial obligations of the other party;

(B) did not voluntarily and expressly waive, in writing, any

right to disclosure of the property or financial obligations of

the other party beyond the disclosure provided; and

(C) did not have, or reasonably could not have had, adequate

knowledge of the property or financial obligations of the other

party.

(b) An issue of unconscionability of a partition or exchange

agreement shall be decided by the court as a matter of law.

(c) The remedies and defenses in this section are the exclusive

remedies or defenses, including common law remedies or defenses.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 4.106. RIGHTS OF CREDITORS AND RECORDATION UNDER PARTITION

OR EXCHANGE AGREEMENT. (a) A provision of a partition or

exchange agreement made under this subchapter is void with

respect to the rights of a preexisting creditor whose rights are

intended to be defrauded by it.

(b) A partition or exchange agreement made under this subchapter

may be recorded in the deed records of the county in which a

party resides and in the county in which the real property

affected is located. An agreement made under this subchapter is

constructive notice to a good faith purchaser for value or a

creditor without actual notice only if the instrument is

acknowledged and recorded in the county in which the real

property is located.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

SUBCHAPTER C. AGREEMENT TO CONVERT SEPARATE PROPERTY TO COMMUNITY

PROPERTY

Sec. 4.201. DEFINITION. In this subchapter, "property" has the

meaning assigned by Section 4.001.

Added by Acts 1999, 76th Leg., ch. 692, Sec. 3, eff. Jan. 1,

2000.

Sec. 4.202. AGREEMENT TO CONVERT TO COMMUNITY PROPERTY. At any

time, spouses may agree that all or part of the separate property

owned by either or both spouses is converted to community

property.

Added by Acts 1999, 76th Leg., ch. 692, Sec. 3, eff. Jan. 1,

2000.

Sec. 4.203. FORMALITIES OF AGREEMENT. (a) An agreement to

convert separate property to community property:

(1) must be in writing and:

(A) be signed by the spouses;

(B) identify the property being converted; and

(C) specify that the property is being converted to the spouses'

community property; and

(2) is enforceable without consideration.

(b) The mere transfer of a spouse's separate property to the

name of the other spouse or to the name of both spouses is not

sufficient to convert the property to community property under

this subchapter.

Added by Acts 1999, 76th Leg., ch. 692, Sec. 3, eff. Jan. 1,

2000.

Sec. 4.204. MANAGEMENT OF CONVERTED PROPERTY. Except as

specified in the agreement to convert the property and as

provided by Subchapter B, Chapter 3, and other law, property

converted to community property under this subchapter is subject

to:

(1) the sole management, control, and disposition of the spouse

in whose name the property is held;

(2) the sole management, control, and disposition of the spouse

who transferred the property if the property is not subject to

evidence of ownership;

(3) the joint management, control, and disposition of the

spouses if the property is held in the name of both spouses; or

(4) the joint management, control, and disposition of the

spouses if the property is not subject to evidence of ownership

and was owned by both spouses before the property was converted

to community property.

Added by Acts 1999, 76th Leg., ch. 692, Sec. 3, eff. Jan. 1,

2000.

Sec. 4.205. ENFORCEMENT. (a) An agreement to convert property

to community property under this subchapter is not enforceable if

the spouse against whom enforcement is sought proves that the

spouse did not:

(1) execute the agreement voluntarily; or

(2) receive a fair and reasonable disclosure of the legal effect

of converting the property to community property.

(b) An agreement that contains the following statement, or

substantially similar words, prominently displayed in bold-faced

type, capital letters, or underlined, is rebuttably presumed to

provide a fair and reasonable disclosure of the legal effect of

converting property to community property:

"THIS INSTRUMENT CHANGES SEPARATE PROPERTY TO COMMUNITY PROPERTY.

THIS MAY HAVE ADVERSE CONSEQUENCES DURING MARRIAGE AND ON

TERMINATION OF THE MARRIAGE BY DEATH OR DIVORCE. FOR EXAMPLE:

"EXPOSURE TO CREDITORS. IF YOU SIGN THIS AGREEMENT, ALL OR PART

OF THE SEPARATE PROPERTY BEING CONVERTED TO COMMUNITY PROPERTY

MAY BECOME SUBJECT TO THE LIABILITIES OF YOUR SPOUSE. IF YOU DO

NOT SIGN THIS AGREEMENT, YOUR SEPARATE PROPERTY IS GENERALLY NOT

SUBJECT TO THE LIABILITIES OF YOUR SPOUSE UNLESS YOU ARE

PERSONALLY LIABLE UNDER ANOTHER RULE OF LAW.

"LOSS OF MANAGEMENT RIGHTS. IF YOU SIGN THIS AGREEMENT, ALL OR

PART OF THE SEPARATE PROPERTY BEING CONVERTED TO COMMUNITY

PROPERTY MAY BECOME SUBJECT TO EITHER THE JOINT MANAGEMENT,

CONTROL, AND DISPOSITION OF YOU AND YOUR SPOUSE OR THE SOLE

MANAGEMENT, CONTROL, AND DISPOSITION OF YOUR SPOUSE ALONE. IN

THAT EVENT, YOU WILL LOSE YOUR MANAGEMENT RIGHTS OVER THE

PROPERTY. IF YOU DO NOT SIGN THIS AGREEMENT, YOU WILL GENERALLY

RETAIN THOSE RIGHTS."

"LOSS OF PROPERTY OWNERSHIP. IF YOU SIGN THIS AGREEMENT AND YOUR

MARRIAGE IS SUBSEQUENTLY TERMINATED BY THE DEATH OF EITHER SPOUSE

OR BY DIVORCE, ALL OR PART OF THE SEPARATE PROPERTY BEING

CONVERTED TO COMMUNITY PROPERTY MAY BECOME THE SOLE PROPERTY OF

YOUR SPOUSE OR YOUR SPOUSE'S HEIRS. IF YOU DO NOT SIGN THIS

AGREEMENT, YOU GENERALLY CANNOT BE DEPRIVED OF OWNERSHIP OF YOUR

SEPARATE PROPERTY ON TERMINATION OF YOUR MARRIAGE, WHETHER BY

DEATH OR DIVORCE."

(c) If a proceeding regarding enforcement of an agreement under

this subchapter occurs after the death of the spouse against whom

enforcement is sought, the proof required by Subsection (a) may

be made by an heir of the spouse or the personal representative

of the estate of that spouse.

Added by Acts 1999, 76th Leg., ch. 692, Sec. 3, eff. Jan. 1,

2000. Amended by Acts 2003, 78th Leg., ch. 230, Sec. 3, eff.

Sept. 1, 2003.

Sec. 4.206. RIGHTS OF CREDITORS; RECORDING. (a) A conversion

of separate property to community property does not affect the

rights of a preexisting creditor of the spouse whose separate

property is being converted.

(b) A conversion of separate property to community property may

be recorded in the deed records of the county in which a spouse

resides and of the county in which any real property is located.

(c) A conversion of real property from separate property to

community property is constructive notice to a good faith

purchaser for value or a creditor without actual notice only if

the agreement to convert the property is acknowledged and

recorded in the deed records of the county in which the real

property is located.

Added by Acts 1999, 76th Leg., ch. 692, Sec. 3, eff. Jan. 1,

2000.



CHAPTER 5. HOMESTEAD RIGHTS

FAMILY CODE

TITLE 1. THE MARRIAGE RELATIONSHIP

SUBTITLE B. PROPERTY RIGHTS AND LIABILITIES

CHAPTER 5. HOMESTEAD RIGHTS

SUBCHAPTER A. SALE OF HOMESTEAD; GENERAL RULE

Sec. 5.001. SALE, CONVEYANCE, OR ENCUMBRANCE OF HOMESTEAD.

Whether the homestead is the separate property of either spouse

or community property, neither spouse may sell, convey, or

encumber the homestead without the joinder of the other spouse

except as provided in this chapter or by other rules of law.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 5.002. SALE OF SEPARATE HOMESTEAD AFTER SPOUSE JUDICIALLY

DECLARED INCAPACITATED. If the homestead is the separate

property of a spouse and the other spouse has been judicially

declared incapacitated by a court exercising original

jurisdiction over guardianship and other matters under Chapter

XIII, Texas Probate Code, the owner may sell, convey, or encumber

the homestead without the joinder of the other spouse.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Amended by Acts 2001, 77th Leg., ch. 217, Sec. 25, eff.

Sept. 1, 2001.

Sec. 5.003. SALE OF COMMUNITY HOMESTEAD AFTER SPOUSE JUDICIALLY

DECLARED INCAPACITATED. If the homestead is the community

property of the spouses and one spouse has been judicially

declared incapacitated by a court exercising original

jurisdiction over guardianship and other matters under Chapter

XIII, Texas Probate Code, the competent spouse may sell, convey,

or encumber the homestead without the joinder of the other

spouse.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Renumbered from Family Code Sec. 5.107 and amended by Acts

2001, 77th Leg., ch. 217, Sec. 29, eff. Sept. 1, 2001.

SUBCHAPTER B. SALE OF HOMESTEAD UNDER UNUSUAL CIRCUMSTANCES

Sec. 5.101. SALE OF SEPARATE HOMESTEAD UNDER UNUSUAL

CIRCUMSTANCES. If the homestead is the separate property of a

spouse, that spouse may file a sworn petition that gives a

description of the property, states the facts that make it

desirable for the spouse to sell, convey, or encumber the

homestead without the joinder of the other spouse, and alleges

that the other spouse:

(1) has disappeared and that the location of the spouse remains

unknown to the petitioning spouse;

(2) has permanently abandoned the homestead and the petitioning

spouse;

(3) has permanently abandoned the homestead and the spouses are

permanently separated; or

(4) has been reported by an executive department of the United

States to be a prisoner of war or missing on public service of

the United States.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Amended by Acts 2001, 77th Leg., ch. 217, Sec. 26, eff.

Sept. 1, 2001.

Sec. 5.102. SALE OF COMMUNITY HOMESTEAD UNDER UNUSUAL

CIRCUMSTANCES. If the homestead is the community property of the

spouses, one spouse may file a sworn petition that gives a

description of the property, states the facts that make it

desirable for the petitioning spouse to sell, convey, or encumber

the homestead without the joinder of the other spouse, and

alleges that the other spouse:

(1) has disappeared and that the location of the spouse remains

unknown to the petitioning spouse;

(2) has permanently abandoned the homestead and the petitioning

spouse;

(3) has permanently abandoned the homestead and the spouses are

permanently separated; or

(4) has been reported by an executive department of the United

States to be a prisoner of war or missing on public service of

the United States.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Amended by Acts 2001, 77th Leg., ch. 217, Sec. 27, eff.

Sept. 1, 2001.

Sec. 5.103. TIME FOR FILING PETITION. The petitioning spouse

may file the petition in a court of the county in which any

portion of the property is located not earlier than the 60th day

after the date of the occurrence of an event described by

Sections 5.101(1)-(3) and 5.102(1)-(3) or not less than six

months after the date the other spouse has been reported to be a

prisoner of war or missing on public service.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Amended by Acts 2001, 77th Leg., ch. 217, Sec. 28, eff.

Sept. 1, 2001.

Sec. 5.104. APPOINTMENT OF ATTORNEY. (a) Except as provided by

Subsection (b), the court may appoint an attorney in a suit filed

under this subchapter for the respondent.

(b) The court shall appoint an attorney in a suit filed under

this subchapter for a respondent reported to be a prisoner of war

or missing on public service.

(c) The court shall allow a reasonable fee for the appointed

attorney's services as a part of the costs of the suit.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 5.105. CITATION; NOTICE OF HEARING. Citation and notice of

hearing for a suit filed as provided by this subchapter shall be

issued and served in the manner provided in Subchapter D, Chapter

3.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 5.106. COURT ORDER. (a) After notice and hearing, the

court shall render an order the court deems just and equitable

with respect to the sale, conveyance, or encumbrance of a

separate property homestead.

(b) After hearing the evidence, the court, on terms the court

deems just and equitable, shall render an order describing or

defining the community property at issue that will be subject to

the management, control, and disposition of each spouse during

marriage.

(c) The court may:

(1) impose any conditions and restrictions the court deems

necessary to protect the rights of the respondent;

(2) require a bond conditioned on the faithful administration of

the property; and

(3) require payment to the registry of the court of all or a

portion of the proceeds of the sale of the property to be

disbursed in accordance with the court's further directions.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 5.108. REMEDIES AND POWERS CUMULATIVE. The remedies and

the powers of a spouse provided by this subchapter are cumulative

of the other rights, powers, and remedies afforded the spouses by

law.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.



CHAPTER 6. SUIT FOR DISSOLUTION OF MARRIAGE

FAMILY CODE

TITLE 1. THE MARRIAGE RELATIONSHIP

SUBTITLE C. DISSOLUTION OF MARRIAGE

CHAPTER 6. SUIT FOR DISSOLUTION OF MARRIAGE

SUBCHAPTER A. GROUNDS FOR DIVORCE AND DEFENSES

Sec. 6.001. INSUPPORTABILITY. On the petition of either party

to a marriage, the court may grant a divorce without regard to

fault if the marriage has become insupportable because of discord

or conflict of personalities that destroys the legitimate ends of

the marital relationship and prevents any reasonable expectation

of reconciliation.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.002. CRUELTY. The court may grant a divorce in favor of

one spouse if the other spouse is guilty of cruel treatment

toward the complaining spouse of a nature that renders further

living together insupportable.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.003. ADULTERY. The court may grant a divorce in favor of

one spouse if the other spouse has committed adultery.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.004. CONVICTION OF FELONY. (a) The court may grant a

divorce in favor of one spouse if during the marriage the other

spouse:

(1) has been convicted of a felony;

(2) has been imprisoned for at least one year in the Texas

Department of Criminal Justice, a federal penitentiary, or the

penitentiary of another state; and

(3) has not been pardoned.

(b) The court may not grant a divorce under this section against

a spouse who was convicted on the testimony of the other spouse.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.056, eff. September 1, 2009.

Sec. 6.005. ABANDONMENT. The court may grant a divorce in favor

of one spouse if the other spouse:

(1) left the complaining spouse with the intention of

abandonment; and

(2) remained away for at least one year.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.006. LIVING APART. The court may grant a divorce in

favor of either spouse if the spouses have lived apart without

cohabitation for at least three years.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.007. CONFINEMENT IN MENTAL HOSPITAL. The court may grant

a divorce in favor of one spouse if at the time the suit is

filed:

(1) the other spouse has been confined in a state mental

hospital or private mental hospital, as defined in Section

571.003, Health and Safety Code, in this state or another state

for at least three years; and

(2) it appears that the hospitalized spouse's mental disorder is

of such a degree and nature that adjustment is unlikely or that,

if adjustment occurs, a relapse is probable.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.008. DEFENSES. (a) The defenses to a suit for divorce

of recrimination and adultery are abolished.

(b) Condonation is a defense to a suit for divorce only if the

court finds that there is a reasonable expectation of

reconciliation.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

SUBCHAPTER B. GROUNDS FOR ANNULMENT

Sec. 6.102. ANNULMENT OF MARRIAGE OF PERSON UNDER AGE 18. (a)

The court may grant an annulment of a marriage of a person 16

years of age or older but under 18 years of age that occurred

without parental consent or without a court order as provided by

Subchapters B and E, Chapter 2.

(b) A petition for annulment under this section may be filed by:

(1) a next friend for the benefit of the underage party;

(2) a parent; or

(3) the judicially designated managing conservator or guardian

of the person of the underage party, whether an individual,

authorized agency, or court.

(c) A suit filed under this subsection by a next friend is

barred unless it is filed within 90 days after the date of the

marriage.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 4.16, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

52, Sec. 3, eff. September 1, 2007.

Sec. 6.103. UNDERAGE ANNULMENT BARRED BY ADULTHOOD. A suit to

annul a marriage may not be filed under Section 6.102 by a

parent, managing conservator, or guardian of a person after the

18th birthday of the person.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

52, Sec. 4, eff. September 1, 2007.

Sec. 6.104. DISCRETIONARY ANNULMENT OF UNDERAGE MARRIAGE. (a)

An annulment under Section 6.102 of a marriage may be granted at

the discretion of the court sitting without a jury.

(b) In exercising its discretion, the court shall consider the

pertinent facts concerning the welfare of the parties to the

marriage, including whether the female is pregnant.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

52, Sec. 5, eff. September 1, 2007.

Sec. 6.105. UNDER INFLUENCE OF ALCOHOL OR NARCOTICS. The court

may grant an annulment of a marriage to a party to the marriage

if:

(1) at the time of the marriage the petitioner was under the

influence of alcoholic beverages or narcotics and as a result did

not have the capacity to consent to the marriage; and

(2) the petitioner has not voluntarily cohabited with the other

party to the marriage since the effects of the alcoholic

beverages or narcotics ended.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.106. IMPOTENCY. The court may grant an annulment of a

marriage to a party to the marriage if:

(1) either party, for physical or mental reasons, was

permanently impotent at the time of the marriage;

(2) the petitioner did not know of the impotency at the time of

the marriage; and

(3) the petitioner has not voluntarily cohabited with the other

party since learning of the impotency.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.107. FRAUD, DURESS, OR FORCE. The court may grant an

annulment of a marriage to a party to the marriage if:

(1) the other party used fraud, duress, or force to induce the

petitioner to enter into the marriage; and

(2) the petitioner has not voluntarily cohabited with the other

party since learning of the fraud or since being released from

the duress or force.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.108. MENTAL INCAPACITY. (a) The court may grant an

annulment of a marriage to a party to the marriage on the suit of

the party or the party's guardian or next friend, if the court

finds it to be in the party's best interest to be represented by

a guardian or next friend, if:

(1) at the time of the marriage the petitioner did not have the

mental capacity to consent to marriage or to understand the

nature of the marriage ceremony because of a mental disease or

defect; and

(2) since the marriage ceremony, the petitioner has not

voluntarily cohabited with the other party during a period when

the petitioner possessed the mental capacity to recognize the

marriage relationship.

(b) The court may grant an annulment of a marriage to a party to

the marriage if:

(1) at the time of the marriage the other party did not have the

mental capacity to consent to marriage or to understand the

nature of the marriage ceremony because of a mental disease or

defect;

(2) at the time of the marriage the petitioner neither knew nor

reasonably should have known of the mental disease or defect; and

(3) since the date the petitioner discovered or reasonably

should have discovered the mental disease or defect, the

petitioner has not voluntarily cohabited with the other party.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.109. CONCEALED DIVORCE. (a) The court may grant an

annulment of a marriage to a party to the marriage if:

(1) the other party was divorced from a third party within the

30-day period preceding the date of the marriage ceremony;

(2) at the time of the marriage ceremony the petitioner did not

know, and a reasonably prudent person would not have known, of

the divorce; and

(3) since the petitioner discovered or a reasonably prudent

person would have discovered the fact of the divorce, the

petitioner has not voluntarily cohabited with the other party.

(b) A suit may not be brought under this section after the first

anniversary of the date of the marriage.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.110. MARRIAGE LESS THAN 72 HOURS AFTER ISSUANCE OF

LICENSE. (a) The court may grant an annulment of a marriage to

a party to the marriage if the marriage ceremony took place in

violation of Section 2.204 during the 72-hour period immediately

following the issuance of the marriage license.

(b) A suit may not be brought under this section after the 30th

day after the date of the marriage.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.111. DEATH OF PARTY TO VOIDABLE MARRIAGE. Except as

provided by Section 47A, Texas Probate Code, a marriage subject

to annulment may not be challenged in a proceeding instituted

after the death of either party to the marriage.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1170, Sec. 4.03, eff. September 1, 2007.

SUBCHAPTER C. DECLARING A MARRIAGE VOID

Sec. 6.201. CONSANGUINITY. A marriage is void if one party to

the marriage is related to the other as:

(1) an ancestor or descendant, by blood or adoption;

(2) a brother or sister, of the whole or half blood or by

adoption;

(3) a parent's brother or sister, of the whole or half blood or

by adoption; or

(4) a son or daughter of a brother or sister, of the whole or

half blood or by adoption.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.202. MARRIAGE DURING EXISTENCE OF PRIOR MARRIAGE. (a) A

marriage is void if entered into when either party has an

existing marriage to another person that has not been dissolved

by legal action or terminated by the death of the other spouse.

(b) The later marriage that is void under this section becomes

valid when the prior marriage is dissolved if, after the date of

the dissolution, the parties have lived together as husband and

wife and represented themselves to others as being married.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.203. CERTAIN VOID MARRIAGES VALIDATED. Except for a

marriage that would have been void under Section 6.201, a

marriage that was entered into before January 1, 1970, in

violation of the prohibitions of Article 496, Penal Code of

Texas, 1925, is validated from the date the marriage commenced if

the parties continued until January 1, 1970, to live together as

husband and wife and to represent themselves to others as being

married.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.204. RECOGNITION OF SAME-SEX MARRIAGE OR CIVIL UNION.

(a) In this section, "civil union" means any relationship status

other than marriage that:

(1) is intended as an alternative to marriage or applies

primarily to cohabitating persons; and

(2) grants to the parties of the relationship legal protections,

benefits, or responsibilities granted to the spouses of a

marriage.

(b) A marriage between persons of the same sex or a civil union

is contrary to the public policy of this state and is void in

this state.

(c) The state or an agency or political subdivision of the state

may not give effect to a:

(1) public act, record, or judicial proceeding that creates,

recognizes, or validates a marriage between persons of the same

sex or a civil union in this state or in any other jurisdiction;

or

(2) right or claim to any legal protection, benefit, or

responsibility asserted as a result of a marriage between persons

of the same sex or a civil union in this state or in any other

jurisdiction.

Added by Acts 2003, 78th Leg., ch. 124, Sec. 1, eff. Sept. 1,

2003.

Sec. 6.205. MARRIAGE TO MINOR. A marriage is void if either

party to the marriage is younger than 16 years of age, unless a

court order has been obtained under Section 2.103.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 4.17, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

52, Sec. 6, eff. September 1, 2007.

Sec. 6.206. MARRIAGE TO STEPCHILD OR STEPPARENT. A marriage is

void if a party is a current or former stepchild or stepparent of

the other party.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 4.17, eff. September 1, 2005.

SUBCHAPTER D. JURISDICTION, VENUE, AND RESIDENCE QUALIFICATIONS

Sec. 6.301. GENERAL RESIDENCY RULE FOR DIVORCE SUIT. A suit for

divorce may not be maintained in this state unless at the time

the suit is filed either the petitioner or the respondent has

been:

(1) a domiciliary of this state for the preceding six-month

period; and

(2) a resident of the county in which the suit is filed for the

preceding 90-day period.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.302. SUIT FOR DIVORCE BY NONRESIDENT SPOUSE. If one

spouse has been a domiciliary of this state for at least the last

six months, a spouse domiciled in another state or nation may

file a suit for divorce in the county in which the domiciliary

spouse resides at the time the petition is filed.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.303. ABSENCE ON PUBLIC SERVICE. Time spent by a Texas

domiciliary outside this state or outside the county of residence

of the domiciliary while in the service of the armed forces or

other service of the United States or of this state is considered

residence in this state and in that county.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.304. ARMED FORCES PERSONNEL NOT PREVIOUSLY RESIDENTS. A

person not previously a resident of this state who is serving in

the armed forces of the United States and has been stationed at

one or more military installations in this state for at least the

last six months and at a military installation in a county of

this state for at least the last 90 days is considered to be a

Texas domiciliary and a resident of that county for those periods

for the purpose of filing suit for dissolution of a marriage.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.305. ACQUIRING JURISDICTION OVER NONRESIDENT RESPONDENT.

(a) If the petitioner in a suit for dissolution of a marriage is

a resident or a domiciliary of this state at the time the suit

for dissolution is filed, the court may exercise personal

jurisdiction over the respondent or over the respondent's

personal representative although the respondent is not a resident

of this state if:

(1) this state is the last marital residence of the petitioner

and the respondent and the suit is filed before the second

anniversary of the date on which marital residence ended; or

(2) there is any basis consistent with the constitutions of this

state and the United States for the exercise of the personal

jurisdiction.

(b) A court acquiring jurisdiction under this section also

acquires jurisdiction over the respondent in a suit affecting the

parent-child relationship.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.306. JURISDICTION TO ANNUL MARRIAGE. (a) A suit for

annulment of a marriage may be maintained in this state only if

the parties were married in this state or if either party is

domiciled in this state.

(b) A suit for annulment is a suit in rem, affecting the status

of the parties to the marriage.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.307. JURISDICTION TO DECLARE MARRIAGE VOID. (a) Either

party to a marriage made void by this chapter may sue to have the

marriage declared void, or the court may declare the marriage

void in a collateral proceeding.

(b) The court may declare a marriage void only if:

(1) the purported marriage was contracted in this state; or

(2) either party is domiciled in this state.

(c) A suit to have a marriage declared void is a suit in rem,

affecting the status of the parties to the purported marriage.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.308. EXERCISING PARTIAL JURISDICTION. (a) A court in

which a suit for dissolution of a marriage is filed may exercise

its jurisdiction over those portions of the suit for which it has

authority.

(b) The court's authority to resolve the issues in controversy

between the parties may be restricted because the court lacks:

(1) the required personal jurisdiction over a nonresident party

in a suit for dissolution of the marriage;

(2) the required jurisdiction under Chapter 152; or

(3) the required jurisdiction under Chapter 159.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

SUBCHAPTER E. FILING SUIT

Sec. 6.401. CAPTION. (a) Pleadings in a suit for divorce or

annulment shall be styled "In the Matter of the Marriage of

__________ and __________."

(b) Pleadings in a suit to declare a marriage void shall be

styled "A Suit To Declare Void the Marriage of __________ and

__________."

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.402. PLEADINGS. (a) A petition in a suit for

dissolution of a marriage is sufficient without the necessity of

specifying the underlying evidentiary facts if the petition

alleges the grounds relied on substantially in the language of

the statute.

(b) Allegations of grounds for relief, matters of defense, or

facts relied on for a temporary order that are stated in short

and plain terms are not subject to special exceptions because of

form or sufficiency.

(c) The court shall strike an allegation of evidentiary fact

from the pleadings on the motion of a party or on the court's own

motion.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.403. ANSWER. The respondent in a suit for dissolution of

a marriage is not required to answer on oath or affirmation.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.4035. WAIVER OF SERVICE. (a) A party to a suit for the

dissolution of a marriage may waive the issuance or service of

process after the suit is filed by filing with the clerk of the

court in which the suit is filed the waiver of the party

acknowledging receipt of a copy of the filed petition.

(b) The waiver must contain the mailing address of the party who

executed the waiver.

(c) The waiver must be sworn but may not be sworn before an

attorney in the suit.

(d) The Texas Rules of Civil Procedure do not apply to a waiver

executed under this section.

Added by Acts 1997, 75th Leg., ch. 614, Sec. 1, eff. Sept. 1,

1997.

Sec. 6.404. INFORMATION REGARDING PROTECTIVE ORDERS. At any

time while a suit for dissolution of a marriage is pending, if

the court believes, on the basis of any information received by

the court, that a party to the suit or a member of the party's

family or household may be a victim of family violence, the court

shall inform that party of the party's right to apply for a

protective order under Title 4.

Added by Acts 2005, 79th Leg., Ch.

361, Sec. 2, eff. June 17, 2005.

Sec. 6.405. PROTECTIVE ORDER. (a) The petition in a suit for

dissolution of a marriage must state whether a protective order

under Title 4 is in effect or if an application for a protective

order is pending with regard to the parties to the suit.

(b) The petitioner shall attach to the petition a copy of each

protective order issued under Title 4 in which one of the parties

to the suit was the applicant and the other party was the

respondent without regard to the date of the order. If a copy of

the protective order is not available at the time of filing, the

petition must state that a copy of the order will be filed with

the court before any hearing.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 6.04, eff.

Sept. 1, 1999.

Sec. 6.406. MANDATORY JOINDER OF SUIT AFFECTING PARENT-CHILD

RELATIONSHIP. (a) The petition in a suit for dissolution of a

marriage shall state whether there are children born or adopted

of the marriage who are under 18 years of age or who are

otherwise entitled to support as provided by Chapter 154.

(b) If the parties are parents of a child, as defined by Section

101.003, and the child is not under the continuing jurisdiction

of another court as provided by Chapter 155, the suit for

dissolution of a marriage must include a suit affecting the

parent-child relationship under Title 5.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.407. TRANSFER OF SUIT AFFECTING PARENT-CHILD RELATIONSHIP

TO DIVORCE COURT. (a) If a suit affecting the parent-child

relationship is pending at the time the suit for dissolution of a

marriage is filed, the suit affecting the parent-child

relationship shall be transferred as provided by Section 103.002

to the court in which the suit for dissolution is filed.

(b) If the parties are parents of a child, as defined by Section

101.003, and the child is under the continuing jurisdiction of

another court under Chapter 155, either party to the suit for

dissolution of a marriage may move that court for transfer of the

suit affecting the parent-child relationship to the court having

jurisdiction of the suit for dissolution. The court with

continuing jurisdiction shall transfer the proceeding as provided

by Chapter 155. On the transfer of the proceedings, the court

with jurisdiction of the suit for dissolution of a marriage shall

consolidate the two causes of action.

(c) After transfer of a suit affecting the parent-child

relationship as provided in Chapter 155, the court with

jurisdiction of the suit for dissolution of a marriage has

jurisdiction to render an order in the suit affecting the

parent-child relationship as provided by Title 5.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.408. SERVICE OF CITATION. Citation on the filing of an

original petition in a suit for dissolution of a marriage shall

be issued and served as in other civil cases. Citation may also

be served on any other person who has or who may assert an

interest in the suit for dissolution of the marriage.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.409. CITATION BY PUBLICATION. (a) Citation in a suit

for dissolution of a marriage may be by publication as in other

civil cases, except that notice shall be published one time only.

(b) The notice shall be sufficient if given in substantially the

following form:

"STATE OF TEXAS

To (name of person to be served with citation), and to all whom

it may concern (if the name of any person to be served with

citation is unknown), Respondent(s),

"You have been sued. You may employ an attorney. If you or your

attorney do not file a written answer with the clerk who issued

this citation by 10 a.m. on the Monday next following the

expiration of 20 days after you were served this citation and

petition, a default judgment may be taken against you. The

petition of __________, Petitioner, was filed in the Court of

__________ County, Texas, on the ______ day of __________,

against __________, Respondent(s), numbered ______, and entitled

'In the Matter of Marriage of __________ and __________. The suit

requests __________ (statement of relief sought).'

"The Court has authority in this suit to enter any judgment or

decree dissolving the marriage and providing for the division of

property that will be binding on you.

"Issued and given under my hand and seal of said Court at

__________, Texas, this the ______ day of __________, ______.

"..............................

Clerk of the __________ Court of

____________ County, Texas

By _______, Deputy."

(c) The form authorized in this section and the form authorized

by Section 102.010 may be combined in appropriate situations.

(d) If the citation is for a suit in which a parent-child

relationship does not exist, service by publication may be

completed by posting the citation at the courthouse door for

seven days in the county in which the suit is filed.

(e) If the petitioner or the petitioner's attorney of record

makes an oath that no child presently under 18 years of age was

born or adopted by the spouses and that no appreciable amount of

property was accumulated by the spouses during the marriage, the

court may dispense with the appointment of an attorney ad litem.

In a case in which citation was by publication, a statement of

the evidence, approved and signed by the judge, shall be filed

with the papers of the suit as a part of the record.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.410. REPORT TO ACCOMPANY PETITION. At the time a

petition for divorce or annulment of a marriage is filed, the

petitioner shall also file a completed report that may be used by

the district clerk, at the time the petition is granted, to

comply with Section 194.002, Health and Safety Code.

Added by Acts 2003, 78th Leg., ch. 1128, Sec. 4, eff. Sept. 1,

2003.

Sec. 6.411. CONFIDENTIALITY OF PLEADINGS. (a) This section

applies only in a county with a population of 3.4 million or

more.

(b) Except as otherwise provided by law, all pleadings and other

documents filed with the court in a suit for dissolution of a

marriage are confidential, are excepted from required public

disclosure under Chapter 552, Government Code, and may not be

released to a person who is not a party to the suit until after

the date of service of citation or the 31st day after the date of

filing the suit, whichever date is sooner.

Added by Acts 2003, 78th Leg., ch. 1314, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Family Code, Section 6.410 by Acts 2005, 79th

Leg., Ch.

728, Sec. 23.001(24), eff. September 1, 2005.

SUBCHAPTER F. TEMPORARY ORDERS

Sec. 6.501. TEMPORARY RESTRAINING ORDER. (a) After the filing

of a suit for dissolution of a marriage, on the motion of a party

or on the court's own motion, the court may grant a temporary

restraining order without notice to the adverse party for the

preservation of the property and for the protection of the

parties as necessary, including an order prohibiting one or both

parties from:

(1) intentionally communicating by telephone or in writing with

the other party by use of vulgar, profane, obscene, or indecent

language or in a coarse or offensive manner, with intent to annoy

or alarm the other;

(2) threatening the other, by telephone or in writing, to take

unlawful action against any person, intending by this action to

annoy or alarm the other;

(3) placing a telephone call, anonymously, at an unreasonable

hour, in an offensive and repetitious manner, or without a

legitimate purpose of communication with the intent to annoy or

alarm the other;

(4) intentionally, knowingly, or recklessly causing bodily

injury to the other or to a child of either party;

(5) threatening the other or a child of either party with

imminent bodily injury;

(6) intentionally, knowingly, or recklessly destroying,

removing, concealing, encumbering, transferring, or otherwise

harming or reducing the value of the property of the parties or

either party with intent to obstruct the authority of the court

to order a division of the estate of the parties in a manner that

the court deems just and right, having due regard for the rights

of each party and any children of the marriage;

(7) intentionally falsifying a writing or record relating to the

property of either party;

(8) intentionally misrepresenting or refusing to disclose to the

other party or to the court, on proper request, the existence,

amount, or location of any property of the parties or either

party;

(9) intentionally or knowingly damaging or destroying the

tangible property of the parties or either party; or

(10) intentionally or knowingly tampering with the tangible

property of the parties or either party and causing pecuniary

loss or substantial inconvenience to the other.

(b) A temporary restraining order under this subchapter may not

include a provision:

(1) the subject of which is a requirement, appointment, award,

or other order listed in Section 64.104, Civil Practice and

Remedies Code; or

(2) that:

(A) excludes a spouse from occupancy of the residence where that

spouse is living except as provided in a protective order made in

accordance with Title 4;

(B) prohibits a party from spending funds for reasonable and

necessary living expenses; or

(C) prohibits a party from engaging in acts reasonable and

necessary to conduct that party's usual business and occupation.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Amended by Acts 1999, 76th Leg., ch. 1081, Sec. 6, eff.

Sept. 1, 1999.

Sec. 6.502. TEMPORARY INJUNCTION AND OTHER TEMPORARY ORDERS.

(a) While a suit for dissolution of a marriage is pending and on

the motion of a party or on the court's own motion after notice

and hearing, the court may render an appropriate order, including

the granting of a temporary injunction for the preservation of

the property and protection of the parties as deemed necessary

and equitable and including an order directed to one or both

parties:

(1) requiring a sworn inventory and appraisement of the real and

personal property owned or claimed by the parties and specifying

the form, manner, and substance of the inventory and appraisal

and list of debts and liabilities;

(2) requiring payments to be made for the support of either

spouse;

(3) requiring the production of books, papers, documents, and

tangible things by a party;

(4) ordering payment of reasonable attorney's fees and expenses;

(5) appointing a receiver for the preservation and protection of

the property of the parties;

(6) awarding one spouse exclusive occupancy of the residence

during the pendency of the case;

(7) prohibiting the parties, or either party, from spending

funds beyond an amount the court determines to be for reasonable

and necessary living expenses;

(8) awarding one spouse exclusive control of a party's usual

business or occupation; or

(9) prohibiting an act described by Section 6.501(a).

(b) Not later than the 30th day after the date a receiver is

appointed under Subsection (a)(5), the receiver shall give notice

of the appointment to each lienholder of any property under the

receiver's control.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Amended by Acts 2001, 77th Leg., ch. 695, Sec. 1, eff.

Sept. 1, 2001.

Sec. 6.503. AFFIDAVIT, VERIFIED PLEADING, AND BOND NOT REQUIRED.

(a) A temporary restraining order or temporary injunction under

this subchapter:

(1) may be granted without an affidavit or a verified pleading

stating specific facts showing that immediate and irreparable

injury, loss, or damage will result before notice can be served

and a hearing can be held; and

(2) need not:

(A) define the injury or state why it is irreparable;

(B) state why the order was granted without notice; or

(C) include an order setting the suit for trial on the merits

with respect to the ultimate relief sought.

(b) In a suit for dissolution of a marriage, the court may

dispense with the issuance of a bond between the spouses in

connection with temporary orders for the protection of the

parties and their property.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.504. PROTECTIVE ORDERS. On the motion of a party to a

suit for dissolution of a marriage, the court may render a

protective order as provided by Subtitle B, Title 4.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Amended by Acts 1997, 75th Leg., ch. 1193, Sec. 1, eff.

Sept. 1, 1997.

Sec. 6.505. COUNSELING. (a) While a divorce suit is pending,

the court may direct the parties to counsel with a person named

by the court.

(b) The person named by the court to counsel the parties shall

submit a written report to the court and to the parties before

the final hearing. In the report, the counselor shall give only

an opinion as to whether there exists a reasonable expectation of

reconciliation of the parties and, if so, whether further

counseling would be beneficial. The sole purpose of the report is

to aid the court in determining whether the suit for divorce

should be continued pending further counseling.

(c) A copy of the report shall be furnished to each party.

(d) If the court believes that there is a reasonable expectation

of the parties' reconciliation, the court may by written order

continue the proceedings and direct the parties to a person named

by the court for further counseling for a period fixed by the

court not to exceed 60 days, subject to any terms, conditions,

and limitations the court considers desirable. In ordering

counseling, the court shall consider the circumstances of the

parties, including the needs of the parties' family and the

availability of counseling services. At the expiration of the

period specified by the court, the counselor to whom the parties

were directed shall report to the court whether the parties have

complied with the court's order. Thereafter, the court shall

proceed as in a divorce suit generally.

(e) If the court orders counseling under this section and the

parties to the marriage are the parents of a child under 18 years

of age born or adopted during the marriage, the counseling shall

include counseling on issues that confront children who are the

subject of a suit affecting the parent-child relationship.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Amended by Acts 1997, 75th Leg., ch. 1325, Sec. 1, eff.

Sept. 1, 1997.

Sec. 6.506. CONTEMPT. The violation of a temporary restraining

order, temporary injunction, or other temporary order issued

under this subchapter is punishable as contempt.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.507. INTERLOCUTORY APPEAL. An order under this

subchapter, except an order appointing a receiver, is not subject

to interlocutory appeal.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

SUBCHAPTER G. ALTERNATIVE DISPUTE RESOLUTION

Sec. 6.601. ARBITRATION PROCEDURES. (a) On written agreement

of the parties, the court may refer a suit for dissolution of a

marriage to arbitration. The agreement must state whether the

arbitration is binding or nonbinding.

(b) If the parties agree to binding arbitration, the court shall

render an order reflecting the arbitrator's award.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.602. MEDIATION PROCEDURES. (a) On the written agreement

of the parties or on the court's own motion, the court may refer

a suit for dissolution of a marriage to mediation.

(b) A mediated settlement agreement is binding on the parties if

the agreement:

(1) provides, in a prominently displayed statement that is in

boldfaced type or capital letters or underlined, that the

agreement is not subject to revocation;

(2) is signed by each party to the agreement; and

(3) is signed by the party's attorney, if any, who is present at

the time the agreement is signed.

(c) If a mediated settlement agreement meets the requirements of

this section, a party is entitled to judgment on the mediated

settlement agreement notwithstanding Rule 11, Texas Rules of

Civil Procedure, or another rule of law.

(d) A party may at any time prior to the final mediation order

file a written objection to the referral of a suit for

dissolution of a marriage to mediation on the basis of family

violence having been committed against the objecting party by the

other party. After an objection is filed, the suit may not be

referred to mediation unless, on the request of the other party,

a hearing is held and the court finds that a preponderance of the

evidence does not support the objection. If the suit is referred

to mediation, the court shall order appropriate measures be taken

to ensure the physical and emotional safety of the party who

filed the objection. The order shall provide that the parties not

be required to have face-to-face contact and that the parties be

placed in separate rooms during mediation.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Amended by Acts 1999, 76th Leg., ch. 178, Sec. 2, eff. Aug.

30, 1999; Acts 1999, 76th Leg., ch. 1351, Sec. 1, eff. Sept. 1,

1999.

Sec. 6.603. COLLABORATIVE LAW. (a) On a written agreement of

the parties and their attorneys, a dissolution of marriage

proceeding may be conducted under collaborative law procedures.

(b) Collaborative law is a procedure in which the parties and

their counsel agree in writing to use their best efforts and make

a good faith attempt to resolve their dissolution of marriage

dispute on an agreed basis without resorting to judicial

intervention except to have the court approve the settlement

agreement, make the legal pronouncements, and sign the orders

required by law to effectuate the agreement of the parties as the

court determines appropriate. The parties' counsel may not serve

as litigation counsel except to ask the court to approve the

settlement agreement.

(c) A collaborative law agreement must include provisions for:

(1) full and candid exchange of information between the parties

and their attorneys as necessary to make a proper evaluation of

the case;

(2) suspending court intervention in the dispute while the

parties are using collaborative law procedures;

(3) hiring experts, as jointly agreed, to be used in the

procedure;

(4) withdrawal of all counsel involved in the collaborative law

procedure if the collaborative law procedure does not result in

settlement of the dispute; and

(5) other provisions as agreed to by the parties consistent with

a good faith effort to collaboratively settle the matter.

(d) Notwithstanding Rule 11, Texas Rules of Civil Procedure, or

another rule or law, a party is entitled to judgment on a

collaborative law settlement agreement if the agreement:

(1) provides, in a prominently displayed statement that is

boldfaced, capitalized, or underlined, that the agreement is not

subject to revocation; and

(2) is signed by each party to the agreement and the attorney of

each party.

(e) Subject to Subsection (g), a court that is notified 30 days

before trial that the parties are using collaborative law

procedures to attempt to settle a dispute may not, until a party

notifies the court that the collaborative law procedures did not

result in a settlement:

(1) set a hearing or trial in the case;

(2) impose discovery deadlines;

(3) require compliance with scheduling orders; or

(4) dismiss the case.

(f) The parties shall notify the court if the collaborative law

procedures result in a settlement. If they do not, the parties

shall file:

(1) a status report with the court not later than the 180th day

after the date of the written agreement to use the procedures;

and

(2) a status report on or before the first anniversary of the

date of the written agreement to use the procedures, accompanied

by a motion for continuance that the court shall grant if the

status report indicates the desire of the parties to continue to

use collaborative law procedures.

(g) If the collaborative law procedures do not result in a

settlement on or before the second anniversary of the date that

the suit was filed, the court may:

(1) set the suit for trial on the regular docket; or

(2) dismiss the suit without prejudice.

(h) The provisions for confidentiality of alternative dispute

resolution procedures as provided in Chapter 154, Civil Practice

and Remedies Code, apply equally to collaborative law procedures

under this section.

Added by Acts 2001, 77th Leg., ch. 1022, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

916, Sec. 1, eff. June 18, 2005.

Sec. 6.604. INFORMAL SETTLEMENT CONFERENCE. (a) The parties to

a suit for dissolution of a marriage may agree to one or more

informal settlement conferences and may agree that the settlement

conferences may be conducted with or without the presence of the

parties' attorneys, if any.

(b) A written settlement agreement reached at an informal

settlement conference is binding on the parties if the agreement:

(1) provides, in a prominently displayed statement that is in

boldfaced type or in capital letters or underlined, that the

agreement is not subject to revocation;

(2) is signed by each party to the agreement; and

(3) is signed by the party's attorney, if any, who is present at

the time the agreement is signed.

(c) If a written settlement agreement meets the requirements of

Subsection (b), a party is entitled to judgment on the settlement

agreement notwithstanding Rule 11, Texas Rules of Civil

Procedure, or another rule of law.

(d) If the court finds that the terms of the written informal

settlement agreement are just and right, those terms are binding

on the court. If the court approves the agreement, the court may

set forth the agreement in full or incorporate the agreement by

reference in the final decree.

(e) If the court finds that the terms of the written informal

settlement agreement are not just and right, the court may

request the parties to submit a revised agreement or set the case

for a contested hearing.

Added by Acts 2005, 79th Leg., Ch.

477, Sec. 3, eff. September 1, 2005.

SUBCHAPTER H. TRIAL AND APPEAL

Sec. 6.701. FAILURE TO ANSWER. In a suit for divorce, the

petition may not be taken as confessed if the respondent does not

file an answer.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.702. WAITING PERIOD. (a) Except as provided by

Subsection (c), the court may not grant a divorce before the 60th

day after the date the suit was filed. A decree rendered in

violation of this subsection is not subject to collateral attack.

(b) A waiting period is not required before a court may grant an

annulment or declare a marriage void other than as required in

civil cases generally.

(c) A waiting period is not required under Subsection (a) before

a court may grant a divorce in a suit in which the court finds

that:

(1) the respondent has been finally convicted of or received

deferred adjudication for an offense involving family violence as

defined by Section 71.004 against the petitioner or a member of

the petitioner's household; or

(2) the petitioner has an active protective order under Title 4

or an active magistrate's order for emergency protection under

Article 17.292, Code of Criminal Procedure, based on a finding of

family violence, against the respondent because of family

violence committed during the marriage.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

896, Sec. 1, eff. June 19, 2009.

Sec. 6.703. JURY. In a suit for dissolution of a marriage,

either party may demand a jury trial unless the action is a suit

to annul an underage marriage under Section 6.102.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

52, Sec. 7, eff. September 1, 2007.

Sec. 6.704. TESTIMONY OF HUSBAND OR WIFE. (a) In a suit for

dissolution of a marriage, the husband and wife are competent

witnesses for and against each other. A spouse may not be

compelled to testify as to a matter that will incriminate the

spouse.

(b) If the husband or wife testifies, the court or jury trying

the case shall determine the credibility of the witness and the

weight to be given the witness's testimony.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.705. TESTIMONY BY MARRIAGE COUNSELOR. (a) The report by

the person named by the court to counsel the parties to a suit

for divorce may not be admitted as evidence in the suit.

(b) The person named by the court to counsel the parties is not

competent to testify in any suit involving the parties or their

children.

(c) The files, records, and other work products of the counselor

are privileged and confidential for all purposes and may not be

admitted as evidence in any suit involving the parties or their

children.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.706. CHANGE OF NAME. (a) In a decree of divorce or

annulment, the court shall change the name of a party

specifically requesting the change to a name previously used by

the party unless the court states in the decree a reason for

denying the change of name.

(b) The court may not deny a change of name solely to keep the

last name of family members the same.

(c) A change of name does not release a person from liability

incurred by the person under a previous name or defeat a right

the person held under a previous name.

(d) A person whose name is changed under this section may apply

for a change of name certificate from the clerk of the court as

provided by Section 45.106.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.707. TRANSFERS AND DEBTS PENDING DECREE. (a) A transfer

of real or personal community property or a debt incurred by a

spouse while a suit for divorce or annulment is pending that

subjects the other spouse or the community property to liability

is void with respect to the other spouse if the transfer was made

or the debt incurred with the intent to injure the rights of the

other spouse.

(b) A transfer or debt is not void if the person dealing with

the transferor or debtor spouse did not have notice of the intent

to injure the rights of the other spouse.

(c) The spouse seeking to void a transfer or debt incurred while

a suit for divorce or annulment is pending has the burden of

proving that the person dealing with the transferor or debtor

spouse had notice of the intent to injure the rights of the

spouse seeking to void the transaction.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.708. COSTS. (a) In a suit for dissolution of a

marriage, the court as it considers reasonable may award costs to

a party. Costs may not be adjudged against a party against whom a

divorce is granted for confinement in a mental hospital under

Section 6.007.

(b) The expenses of counseling may be taxed as costs against

either or both parties.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.709. TEMPORARY ORDERS DURING APPEAL. (a) Not later than

the 30th day after the date an appeal is perfected, on the motion

of a party or on the court's own motion, after notice and

hearing, the trial court may render a temporary order necessary

for the preservation of the property and for the protection of

the parties during the appeal, including an order to:

(1) require the support of either spouse;

(2) require the payment of reasonable attorney's fees and

expenses;

(3) appoint a receiver for the preservation and protection of

the property of the parties; or

(4) award one spouse exclusive occupancy of the parties'

residence pending the appeal.

(b) The trial court retains jurisdiction to enforce a temporary

order under this section unless the appellate court, on a proper

showing, supersedes the trial court's order.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.710. COPY OF DECREE. The clerk of the court shall mail a

copy of the final decree of dissolution of a marriage to the

party who waived service of process under Section 6.4035 by

mailing the copy of the decree to the party at the mailing

address contained in the waiver or to the office of the party's

attorney of record.

Added by Acts 1997, 75th Leg., ch. 614, Sec. 2, eff. Sept. 1,

1997.

Sec. 6.711. FINDINGS OF FACT AND CONCLUSIONS OF LAW. (a) In a

suit for dissolution of a marriage in which the court has

rendered a judgment dividing the estate of the parties, on

request by a party, the court shall state in writing its findings

of fact and conclusions of law concerning:

(1) the characterization of each party's assets, liabilities,

claims, and offsets on which disputed evidence has been

presented; and

(2) the value or amount of the community estate's assets,

liabilities, claims, and offsets on which disputed evidence has

been presented.

(b) A request for findings of fact and conclusions of law under

this section must conform to the Texas Rules of Civil Procedure.

Added by Acts 2001, 77th Leg., ch. 297, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER I. REMARRIAGE

Sec. 6.801. REMARRIAGE. (a) Except as otherwise provided by

this subchapter, neither party to a divorce may marry a third

party before the 31st day after the date the divorce is decreed.

(b) The former spouses may marry each other at any time.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 6.802. WAIVER OF PROHIBITION AGAINST REMARRIAGE. For good

cause shown the court may waive the prohibition against

remarriage provided by this subchapter as to either or both

spouses if a record of the proceedings is made and preserved or

if findings of fact and conclusions of law are filed by the

court.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.



CHAPTER 7. AWARD OF MARITAL PROPERTY

FAMILY CODE

TITLE 1. THE MARRIAGE RELATIONSHIP

SUBTITLE C. DISSOLUTION OF MARRIAGE

CHAPTER 7. AWARD OF MARITAL PROPERTY

Sec. 7.001. GENERAL RULE OF PROPERTY DIVISION. In a decree of

divorce or annulment, the court shall order a division of the

estate of the parties in a manner that the court deems just and

right, having due regard for the rights of each party and any

children of the marriage.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 7.002. DIVISION AND DISPOSITION OF CERTAIN PROPERTY UNDER

SPECIAL CIRCUMSTANCES. (a) In addition to the division of the

estate of the parties required by Section 7.001, in a decree of

divorce or annulment the court shall order a division of the

following real and personal property, wherever situated, in a

manner that the court deems just and right, having due regard for

the rights of each party and any children of the marriage:

(1) property that was acquired by either spouse while domiciled

in another state and that would have been community property if

the spouse who acquired the property had been domiciled in this

state at the time of the acquisition; or

(2) property that was acquired by either spouse in exchange for

real or personal property and that would have been community

property if the spouse who acquired the property so exchanged had

been domiciled in this state at the time of its acquisition.

(b) In a decree of divorce or annulment, the court shall award

to a spouse the following real and personal property, wherever

situated, as the separate property of the spouse:

(1) property that was acquired by the spouse while domiciled in

another state and that would have been the spouse's separate

property if the spouse had been domiciled in this state at the

time of acquisition; or

(2) property that was acquired by the spouse in exchange for

real or personal property and that would have been the spouse's

separate property if the spouse had been domiciled in this state

at the time of acquisition.

(c) In a decree of divorce or annulment, the court shall confirm

the following as the separate property of a spouse if partitioned

or exchanged by written agreement of the spouses:

(1) income and earnings from the spouses' property, wages,

salaries, and other forms of compensation received on or after

January 1 of the year in which the suit for dissolution of

marriage was filed; or

(2) income and earnings from the spouses' property, wages,

salaries, and other forms of compensation received in another

year during which the spouses were married for any part of the

year.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Amended by Acts 1999, 76th Leg., ch. 692, Sec. 4, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 838, Sec. 4, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 230, Sec. 4, eff. Sept. 1,

2003.

Sec. 7.003. DISPOSITION OF RETIREMENT AND EMPLOYMENT BENEFITS

AND OTHER PLANS. In a decree of divorce or annulment, the court

shall determine the rights of both spouses in a pension,

retirement plan, annuity, individual retirement account, employee

stock option plan, stock option, or other form of savings, bonus,

profit-sharing, or other employer plan or financial plan of an

employee or a participant, regardless of whether the person is

self-employed, in the nature of compensation or savings.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 7.004. DISPOSITION OF RIGHTS IN INSURANCE. In a decree of

divorce or annulment, the court shall specifically divide or

award the rights of each spouse in an insurance policy.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 7.005. INSURANCE COVERAGE NOT SPECIFICALLY AWARDED. (a)

If in a decree of divorce or annulment the court does not

specifically award all of the rights of the spouses in an

insurance policy other than life insurance in effect at the time

the decree is rendered, the policy remains in effect until the

policy expires according to the policy's own terms.

(b) The proceeds of a valid claim under the policy are payable

as follows:

(1) if the interest in the property insured was awarded solely

to one former spouse by the decree, to that former spouse;

(2) if an interest in the property insured was awarded to each

former spouse, to those former spouses in proportion to the

interests awarded; or

(3) if the insurance coverage is directly related to the person

of one of the former spouses, to that former spouse.

(c) The failure of either former spouse to change the

endorsement on the policy to reflect the distribution of proceeds

established by this section does not relieve the insurer of

liability to pay the proceeds or any other obligation on the

policy.

(d) This section does not affect the right of a former spouse to

assert an ownership interest in an undivided life insurance

policy, as provided by Subchapter D, Chapter 9.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 7.006. AGREEMENT INCIDENT TO DIVORCE OR ANNULMENT. (a) To

promote amicable settlement of disputes in a suit for divorce or

annulment, the spouses may enter into a written agreement

concerning the division of the property and the liabilities of

the spouses and maintenance of either spouse. The agreement may

be revised or repudiated before rendition of the divorce or

annulment unless the agreement is binding under another rule of

law.

(b) If the court finds that the terms of the written agreement

in a divorce or annulment are just and right, those terms are

binding on the court. If the court approves the agreement, the

court may set forth the agreement in full or incorporate the

agreement by reference in the final decree.

(c) If the court finds that the terms of the written agreement

in a divorce or annulment are not just and right, the court may

request the spouses to submit a revised agreement or may set the

case for a contested hearing.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 7.007. DISPOSITION OF CLAIM FOR REIMBURSEMENT. In a

decree of divorce or annulment, the court shall determine the

rights of both spouses in a claim for reimbursement as provided

by Subchapter E, Chapter 3, and shall apply equitable principles

to:

(1) determine whether to recognize the claim after taking into

account all the relative circumstances of the spouses; and

(2) order a division of the claim for reimbursement, if

appropriate, in a manner that the court considers just and right,

having due regard for the rights of each party and any children

of the marriage.

Added by Acts 2001, 77th Leg., ch. 838, Sec. 5, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

768, Sec. 7, eff. September 1, 2009.

Sec. 7.008. CONSIDERATION OF TAXES. In ordering the division of

the estate of the parties to a suit for dissolution of a

marriage, the court may consider:

(1) whether a specific asset will be subject to taxation; and

(2) if the asset will be subject to taxation, when the tax will

be required to be paid.

Added by Acts 2005, 79th Leg., Ch.

168, Sec. 1, eff. September 1, 2005.



CHAPTER 8. MAINTENANCE

FAMILY CODE

TITLE 1. THE MARRIAGE RELATIONSHIP

SUBTITLE C. DISSOLUTION OF MARRIAGE

CHAPTER 8. MAINTENANCE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8.001. DEFINITIONS. In this chapter:

(1) "Maintenance" means an award in a suit for dissolution of a

marriage of periodic payments from the future income of one

spouse for the support of the other spouse.

(2) "Notice of application for a writ of withholding" means the

document delivered to an obligor and filed with the court as

required by this chapter for the nonjudicial determination of

arrears and initiation of withholding for spousal maintenance.

(3) "Obligee" means a person entitled to receive payments under

the terms of an order for spousal maintenance.

(4) "Obligor" means a person required to make periodic payments

under the terms of an order for spousal maintenance.

(5) "Writ of withholding" means the document issued by the clerk

of a court and delivered to an employer, directing that earnings

be withheld for payment of spousal maintenance as provided by

this chapter.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Amended by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff.

Sept. 1, 2001.

SUBCHAPTER B. COURT-ORDERED MAINTENANCE

Sec. 8.051. ELIGIBILITY FOR MAINTENANCE; COURT ORDER. In a suit

for dissolution of a marriage or in a proceeding for maintenance

in a court with personal jurisdiction over both former spouses

following the dissolution of their marriage by a court that

lacked personal jurisdiction over an absent spouse, the court may

order maintenance for either spouse only if:

(1) the spouse from whom maintenance is requested was convicted

of or received deferred adjudication for a criminal offense that

also constitutes an act of family violence under Title 4 and the

offense occurred:

(A) within two years before the date on which a suit for

dissolution of the marriage is filed; or

(B) while the suit is pending; or

(2) the duration of the marriage was 10 years or longer, the

spouse seeking maintenance lacks sufficient property, including

property distributed to the spouse under this code, to provide

for the spouse's minimum reasonable needs, as limited by Section

8.054, and the spouse seeking maintenance:

(A) is unable to support himself or herself through appropriate

employment because of an incapacitating physical or mental

disability;

(B) is the custodian of a child of the marriage of any age who

requires substantial care and personal supervision because a

physical or mental disability makes it necessary, taking into

consideration the needs of the child, that the spouse not be

employed outside the home; or

(C) clearly lacks earning ability in the labor market adequate

to provide support for the spouse's minimum reasonable needs, as

limited by Section 8.054.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 6.05, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 304, Sec. 1, eff. Sept.

1, 1999. Renumbered from Sec. 8.002 and amended by Acts 2001,

77th Leg., ch. 807, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

914, Sec. 1, eff. September 1, 2005.

Sec. 8.052. FACTORS IN DETERMINING MAINTENANCE. A court that

determines that a spouse is eligible to receive maintenance under

this chapter shall determine the nature, amount, duration, and

manner of periodic payments by considering all relevant factors,

including:

(1) the financial resources of the spouse seeking maintenance,

including the community and separate property and liabilities

apportioned to that spouse in the dissolution proceeding, and

that spouse's ability to meet the spouse's needs independently;

(2) the education and employment skills of the spouses, the time

necessary to acquire sufficient education or training to enable

the spouse seeking maintenance to find appropriate employment,

the availability of that education or training, and the

feasibility of that education or training;

(3) the duration of the marriage;

(4) the age, employment history, earning ability, and physical

and emotional condition of the spouse seeking maintenance;

(5) the ability of the spouse from whom maintenance is requested

to meet that spouse's personal needs and to provide periodic

child support payments, if applicable, while meeting the personal

needs of the spouse seeking maintenance;

(6) acts by either spouse resulting in excessive or abnormal

expenditures or destruction, concealment, or fraudulent

disposition of community property, joint tenancy, or other

property held in common;

(7) the comparative financial resources of the spouses,

including medical, retirement, insurance, or other benefits, and

the separate property of each spouse;

(8) the contribution by one spouse to the education, training,

or increased earning power of the other spouse;

(9) the property brought to the marriage by either spouse;

(10) the contribution of a spouse as homemaker;

(11) marital misconduct of the spouse seeking maintenance; and

(12) the efforts of the spouse seeking maintenance to pursue

available employment counseling as provided by Chapter 304, Labor

Code.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Renumbered from Sec. 8.003 by Acts 2001, 77th Leg., ch.

807, Sec. 1, eff. Sept. 1, 2001.

Sec. 8.053. PRESUMPTION. (a) Except as provided by Subsection

(b), it is presumed that maintenance under Section 8.051(2) is

not warranted unless the spouse seeking maintenance has exercised

diligence in:

(1) seeking suitable employment; or

(2) developing the necessary skills to become self-supporting

during a period of separation and during the time the suit for

dissolution of the marriage is pending.

(b) This section does not apply to a spouse who is not able to

satisfy the presumption in Subsection (a) because the spouse:

(1) has an incapacitating physical or mental disability; or

(2) is the custodian of a child of the marriage of any age who

requires substantial care and personal supervision because a

physical or mental disability makes it necessary, taking into

consideration the needs of the child, that the spouse not be

employed outside the home.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Renumbered from Sec. 8.004 by Acts 2001, 77th Leg., ch.

807, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

914, Sec. 2, eff. September 1, 2005.

Sec. 8.054. DURATION OF MAINTENANCE ORDER. (a) Except as

provided by Subsection (b), a court:

(1) may not order maintenance that remains in effect for more

than three years after the date of the order; and

(2) shall limit the duration of a maintenance order to the

shortest reasonable period that allows the spouse seeking

maintenance to meet the spouse's minimum reasonable needs by

obtaining appropriate employment or developing an appropriate

skill, unless the ability of the spouse to provide for the

spouse's minimum reasonable needs through employment is

substantially or totally diminished because of:

(A) physical or mental disability;

(B) duties as the custodian of an infant or young child; or

(C) another compelling impediment to gainful employment.

(b) If a spouse seeking maintenance is unable to support himself

or herself through appropriate employment because the spouse has

an incapacitating physical or mental disability or because the

spouse is the custodian of a child of the marriage of any age who

has a physical or mental disability, the court may order

maintenance for as long as the disability continues. The court

may order periodic review of its order, on the request of either

party or on its own motion, to determine whether the disability

continues to render the spouse unable to support himself or

herself through appropriate employment. The continuation of

spousal maintenance under these circumstances is subject to a

motion to modify as provided by Section 8.057.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Renumbered from Sec. 8.005 and amended by Acts 2001, 77th

Leg., ch. 807, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

914, Sec. 3, eff. September 1, 2005.

Sec. 8.055. AMOUNT OF MAINTENANCE. (a) A court may not order

maintenance that requires an obligor to pay monthly more than the

lesser of:

(1) $2,500; or

(2) 20 percent of the spouse's average monthly gross income.

(b) The court shall set the amount that an obligor is required

to pay in a maintenance order to provide for the minimum

reasonable needs of the obligee, considering employment or

property received in the dissolution of the marriage or otherwise

owned by the obligee that contributes to the minimum reasonable

needs of the obligee.

(c) Department of Veterans Affairs service-connected disability

compensation, social security benefits and disability benefits,

and workers' compensation benefits are excluded from maintenance.

(d) For purposes of this chapter, "gross income" means resources

as defined in Sections 154.062(b) and (c), disregarding any

deductions listed in Section 154.062(d) and disregarding those

benefits excluded under Subsection (c) of this section.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Renumbered from Sec. 8.006 and amended by Acts 2001, 77th

Leg., ch. 807, Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg.,

ch. 1138, Sec. 1, eff. Sept. 1, 2003.

Sec. 8.056. TERMINATION. (a) The obligation to pay future

maintenance terminates on the death of either party or on the

remarriage of the obligee.

(b) After a hearing, the court shall terminate the maintenance

order if the obligee cohabits with another person in a permanent

place of abode on a continuing, conjugal basis.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Renumbered from Sec. 8.007 and amended by Acts 2001, 77th

Leg., ch. 807, Sec. 1, eff. Sept. 1, 2001.

Sec. 8.057. MODIFICATION OF MAINTENANCE ORDER. (a) The amount

of maintenance specified in a court order or the portion of a

decree that provides for the support of a former spouse may be

reduced by the filing of a motion in the court that originally

rendered the order. A party affected by the order or the portion

of the decree to be modified may file the motion.

(b) Notice of a motion to modify maintenance and the response,

if any, are governed by the Texas Rules of Civil Procedure

applicable to the filing of an original lawsuit. Notice must be

given by service of citation, and a response must be in the form

of an answer due on or before 10 a.m. of the first Monday after

20 days after the date of service. A court shall set a hearing on

the motion in the manner provided by Rule 245, Texas Rules of

Civil Procedure.

(c) After a hearing, the court may modify an original or

modified order or portion of a decree providing for maintenance

on a proper showing of a material and substantial change in

circumstances of either party. The court shall apply the

modification only to payment accruing after the filing of the

motion to modify.

(d) A loss of employment or circumstances that render a former

spouse unable to support himself or herself through appropriate

employment by reason of incapacitating physical or mental

disability that occur after the divorce or annulment are not

grounds for the institution of spousal maintenance for the

benefit of the former spouse.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Renumbered from Sec. 8.008 by Acts 2001, 77th Leg., ch.

807, Sec. 1, eff. Sept. 1, 2001.

Sec. 8.058. MAINTENANCE ARREARAGES. A spousal maintenance

payment not timely made constitutes an arrearage.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.059. ENFORCEMENT OF MAINTENANCE ORDER. (a) The court

may enforce by contempt the court's maintenance order or an

agreement for the payment of maintenance voluntarily entered into

between the parties and approved by the court.

(b) On the suit to enforce by an obligee, the court may render

judgment against a defaulting party for the amount of arrearages

after notice by service of citation, answer, if any, and a

hearing finding that the defaulting party has failed or refused

to carry out the terms of the order. The judgment may be enforced

by any means available for the enforcement of judgment for debts.

(c) It is an affirmative defense to an allegation of contempt of

court or the violation of a condition of probation requiring

payment of court-ordered maintenance that the obligor:

(1) lacked the ability to provide maintenance in the amount

ordered;

(2) lacked property that could be sold, mortgaged, or otherwise

pledged to raise the funds needed;

(3) attempted unsuccessfully to borrow the needed funds; and

(4) did not know of a source from which the money could have

been borrowed or otherwise legally obtained.

(d) The issue of the existence of an affirmative defense does

not arise unless evidence is admitted supporting the defense. If

the issue of the existence of an affirmative defense arises, an

obligor must prove the affirmative defense by a preponderance of

the evidence.

(e) A court may enforce an order for spousal maintenance under

this chapter by ordering garnishment of the obligor's wages or by

any other means available under this section.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Renumbered from Sec. 8.009 and amended by Acts 2001, 77th

Leg., ch. 807, Sec. 1, eff. Sept. 1, 2001.

Sec. 8.060. PUTATIVE SPOUSE. In a suit to declare a marriage

void, a putative spouse who did not have knowledge of an existing

impediment to a valid marriage may be awarded maintenance if

otherwise qualified to receive maintenance under this chapter.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Renumbered from Sec. 8.010 by Acts 2001, 77th Leg., ch.

807, Sec. 1, eff. Sept. 1, 2001.

Sec. 8.061. UNMARRIED COHABITANTS. An order for maintenance is

not authorized between unmarried cohabitants under any

circumstances.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997. Renumbered from Sec. 8.011 by Acts 2001, 77th Leg., ch.

807, Sec. 1, eff. Sept. 1, 2001.

SUBCHAPTER C. INCOME WITHHOLDING

Sec. 8.101. INCOME WITHHOLDING; GENERAL RULE. (a) In a

proceeding in which periodic payments of spousal maintenance are

ordered, modified, or enforced, the court may order that income

be withheld from the disposable earnings of the obligor as

provided by this chapter.

(b) This subchapter does not apply to contractual alimony or

spousal maintenance, regardless of whether the alimony or

maintenance is taxable, unless:

(1) the contract specifically permits income withholding; or

(2) the alimony or maintenance payments are not timely made

under the terms of the contract.

(c) An order or writ of withholding for spousal maintenance may

be combined with an order or writ of withholding for child

support only if the obligee has been appointed managing

conservator of the child for whom the child support is owed and

is the conservator with whom the child primarily resides.

(d) An order or writ of withholding that combines withholding

for spousal maintenance and child support must:

(1) require that the withheld amounts be paid to the appropriate

place of payment under Section 154.004;

(2) be in the form prescribed by the Title IV-D agency under

Section 158.106;

(3) clearly indicate the amounts withheld that are to be applied

to current spousal maintenance and to any maintenance arrearages;

and

(4) subject to the maximum withholding allowed under Section

8.106, order that withheld income be applied in the following

order of priority:

(A) current child support;

(B) current spousal maintenance;

(C) child support arrearages; and

(D) spousal maintenance arrearages.

(e) Garnishment for the purposes of spousal maintenance does not

apply to unemployment insurance benefit payments.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.102. WITHHOLDING FOR ARREARAGES IN ADDITION TO CURRENT

SPOUSAL MAINTENANCE. (a) The court may order that, in addition

to income withheld for current spousal maintenance, income be

withheld from the disposable earnings of the obligor to be

applied toward the liquidation of any arrearages.

(b) The additional amount withheld to be applied toward

arrearages must be whichever of the following amounts will

discharge the arrearages in the least amount of time:

(1) an amount sufficient to discharge the arrearages in not more

than two years; or

(2) 20 percent of the amount withheld for current maintenance.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.103. WITHHOLDING FOR ARREARAGES WHEN CURRENT MAINTENANCE

IS NOT DUE. A court may order income withholding to be applied

toward arrearages in an amount sufficient to discharge those

arrearages in not more than two years if current spousal

maintenance is no longer owed.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.104. WITHHOLDING TO SATISFY JUDGMENT FOR ARREARAGES. The

court, in rendering a cumulative judgment for arrearages, may

order that a reasonable amount of income be withheld from the

disposable earnings of the obligor to be applied toward the

satisfaction of the judgment.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.105. PRIORITY OF WITHHOLDING. An order or writ of

withholding under this chapter has priority over any garnishment,

attachment, execution, or other order affecting disposable

earnings, except for an order or writ of withholding for child

support under Chapter 158.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.106. MAXIMUM AMOUNT WITHHELD FROM EARNINGS. An order or

writ of withholding must direct that an obligor's employer

withhold from the obligor's disposable earnings the lesser of:

(1) the amount specified in the order or writ; or

(2) an amount that, when added to the amount of income being

withheld by the employer for child support, is equal to 50

percent of the obligor's disposable earnings.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.107. ORDER OR WRIT BINDING ON EMPLOYER DOING BUSINESS IN

THIS STATE. An order or writ of withholding issued under this

chapter and delivered to an employer doing business in this state

is binding on the employer without regard to whether the obligor

resides or works outside this state.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.108. VOLUNTARY WRIT OF WITHHOLDING BY OBLIGOR. (a) An

obligor may file with the clerk of the court a notarized or

acknowledged request signed by the obligor and the obligee for

the issuance and delivery to the obligor's employer of a writ of

withholding. The obligor may file the request under this section

regardless of whether a writ or order has been served on any

party or whether the obligor owes arrearages.

(b) On receipt of a request under this section, the clerk shall

issue and deliver a writ of withholding in the manner provided by

this subchapter.

(c) An employer who receives a writ of withholding issued under

this section may request a hearing in the same manner and

according to the same terms provided by Section 8.205.

(d) An obligor whose employer receives a writ of withholding

issued under this section may request a hearing in the manner

provided by Section 8. 258.

(e) An obligee may contest a writ of income withholding issued

under this section by requesting, not later than the 180th day

after the date on which the obligee discovers that the writ was

issued, a hearing to be conducted in the manner provided by

Section 8.258 for a hearing on a motion to stay.

(f) A writ of withholding under this section may not reduce the

total amount of spousal maintenance, including arrearages, owed

by the obligor.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER D. PROCEDURE

Sec. 8.151. TIME LIMIT. The court may issue an order or writ

for withholding under this chapter at any time before all spousal

maintenance and arrearages are paid.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.152. CONTENTS OF ORDER OF WITHHOLDING. (a) An order of

withholding must state:

(1) the style, cause number, and court having jurisdiction to

enforce the order;

(2) the name, address, and, if available, the social security

number of the obligor;

(3) the amount and duration of the spousal maintenance payments,

including the amount and duration of withholding for arrearages,

if any; and

(4) the name, address, and, if available, the social security

number of the obligee.

(b) The order for withholding must require the obligor to notify

the court promptly of any material change affecting the order,

including a change of employer.

(c) On request by an obligee, the court may exclude from an

order of withholding the obligee's address and social security

number if the obligee or a member of the obligee's family or

household is a victim of family violence and is the subject of a

protective order to which the obligor is also subject. On

granting a request under this subsection, the court shall order

the clerk to:

(1) strike the address and social security number required by

Subsection (a) from the order or writ of withholding; and

(2) maintain a confidential record of the obligee's address and

social security number to be used only by the court.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.153. REQUEST FOR ISSUANCE OF ORDER OR WRIT OF

WITHHOLDING. An obligor or obligee may file with the clerk of

the court a request for issuance of an order or writ of

withholding.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.154. ISSUANCE AND DELIVERY OF ORDER OR WRIT OF

WITHHOLDING. (a) On receipt of a request for issuance of an

order or writ of withholding, the clerk of the court shall

deliver a certified copy of the order or writ to the obligor's

current employer or to any subsequent employer of the obligor.

The clerk shall attach a copy of Subchapter E to the order or

writ.

(b) Not later than the fourth working day after the date the

order is signed or the request is filed, whichever is later, the

clerk shall issue and deliver the certified copy of the order or

writ by:

(1) certified or registered mail, return receipt requested, to

the employer; or

(2) service of citation to:

(A) the person authorized to receive service of process for the

employer in civil cases generally; or

(B) a person designated by the employer by written notice to the

clerk to receive orders or notices of income withholding.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER E. RIGHTS AND DUTIES OF EMPLOYER

Sec. 8.201. ORDER OR WRIT BINDING ON EMPLOYER. (a) An employer

required to withhold income from earnings under this chapter is

not entitled to notice of the proceedings before the order of

withholding is rendered or writ of withholding is issued.

(b) An order or writ of withholding is binding on an employer

regardless of whether the employer is specifically named in the

order or writ.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.202. EFFECTIVE DATE AND DURATION OF INCOME WITHHOLDING.

An employer shall begin to withhold income in accordance with an

order or writ of withholding not later than the first pay period

after the date the order or writ was delivered to the employer.

The employer shall continue to withhold income as required by the

order or writ as long as the obligor is employed by the employer.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.203. REMITTING WITHHELD PAYMENTS. (a) The employer

shall remit to the person or office named in the order or writ of

withholding the amount of income withheld from an obligor on each

pay date. The remittance must include the date on which the

income withholding occurred.

(b) The employer shall include with each remittance:

(1) the cause number of the suit under which income withholding

is required;

(2) the payor's name; and

(3) the payee's name, unless the remittance is made by

electronic funds transfer.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.204. EMPLOYER MAY DEDUCT FEE FROM EARNINGS. An employer

may deduct an administrative fee of not more than $5 each month

from the obligor's disposable earnings in addition to the amount

withheld as spousal maintenance.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.205. HEARING REQUESTED BY EMPLOYER. (a) Not later than

the 20th day after the date an order or writ of withholding is

delivered to an employer, the employer may file with the court a

motion for a hearing on the applicability of the order or writ to

the employer.

(b) The hearing under this section must be held on or before the

15th day after the date the motion is made.

(c) An order or writ of withholding is binding and the employer

shall continue to withhold income and remit the amount withheld

pending further order of the court.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.206. LIABILITY AND OBLIGATION OF EMPLOYER FOR PAYMENTS.

(a) An employer who complies with an order or writ of

withholding under this chapter is not liable to the obligor for

the amount of income withheld and remitted as required by the

order or writ.

(b) An employer who receives, but does not comply with, an order

or writ of withholding is liable to:

(1) the obligee for any amount of spousal maintenance not paid

in compliance with the order or writ;

(2) the obligor for any amount withheld from the obligor's

disposable earnings, but not remitted to the obligee; and

(3) the obligee or obligor for reasonable attorney's fees and

court costs incurred in recovering an amount described by

Subdivision (1) or (2).

(c) An employer shall comply with an order of withholding for

spousal maintenance or alimony issued in another state that

appears regular on its face in the same manner as an order issued

by a tribunal of this state. The employer shall notify the

employee of the order and comply with the order in the manner

provided by Subchapter F, Chapter 159, with respect to an order

of withholding for child support issued by another state. The

employer may contest the order of withholding in the manner

provided by that subchapter with respect to an order of

withholding for child support issued by another state.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.207. EMPLOYER RECEIVING MULTIPLE ORDERS OR WRITS. (a)

An employer who receives more than one order or writ of

withholding to withhold income from the same obligor shall

withhold the combined amounts due under each order or writ unless

the combined amounts due exceed the maximum total amount of

allowed income withholding under Section 8.106.

(b) If the combined amounts to be withheld under multiple orders

or writs for the same obligor exceed the maximum total amount of

allowed income withholding under Section 8.106, the employer

shall pay, until that maximum is reached, in the following order

of priority:

(1) an equal amount toward current child support owed by the

obligor in each order or writ until the employer has complied

fully with each current child support obligation;

(2) an equal amount toward current maintenance owed by the

obligor in each order or writ until the employer has complied

fully with each current maintenance obligation;

(3) an equal amount toward child support arrearages owed by the

obligor in each order or writ until the employer has complied

fully with each order or writ for child support arrearages; and

(4) an equal amount toward maintenance arrearages owed by the

obligor in each order or writ until the employer has complied

fully with each order or writ for spousal maintenance arrearages.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.208. EMPLOYER'S LIABILITY FOR DISCRIMINATORY HIRING OR

DISCHARGE. (a) An employer may not use an order or writ of

withholding as grounds in whole or part for the termination of

employment of, or for any other disciplinary action against, an

employee.

(b) An employer may not refuse to hire an employee because of an

order or writ of withholding.

(c) An employer who intentionally discharges an employee in

violation of this section is liable to that employee for current

wages, other employment benefits, and reasonable attorney's fees

and court costs incurred in enforcing the employee's rights.

(d) In addition to liability imposed under Subsection (c), the

court shall order with respect to an employee whose employment

was suspended or terminated in violation of this section

appropriate injunctive relief, including reinstatement of:

(1) the employee's position with the employer; and

(2) fringe benefits or seniority lost as a result of the

suspension or termination.

(e) An employee may bring an action to enforce the employee's

rights under this section.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.209. PENALTY FOR NONCOMPLIANCE. (a) In addition to the

civil remedies provided by this subchapter or any other remedy

provided by law, an employer who knowingly violates this chapter

by failing to withhold income for spousal maintenance or to remit

withheld income in accordance with an order or writ of

withholding issued under this chapter commits an offense.

(b) An offense under this section is punishable by a fine not to

exceed $200 for each violation.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.210. NOTICE OF TERMINATION OF EMPLOYMENT AND OF NEW

EMPLOYMENT. (a) An obligor who terminates employment with an

employer who has been withholding income and the obligor's

employer shall each notify the court and the obligee of:

(1) the termination of employment not later than the seventh day

after the date of termination;

(2) the obligor's last known address; and

(3) the name and address of the obligor's new employer, if

known.

(b) The obligor shall inform a subsequent employer of the order

or writ of withholding after obtaining employment.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER F. WRIT OF WITHHOLDING ISSUED BY CLERK

Sec. 8.251. NOTICE OF APPLICATION FOR WRIT OF WITHHOLDING;

FILING. (a) An obligor or obligee may file a notice of

application for a writ of withholding if income withholding was

not ordered at the time spousal maintenance was ordered.

(b) The obligor or obligee may file the notice of application

for a writ of withholding in the court that ordered the spousal

maintenance under Subchapter B.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.252. CONTENTS OF NOTICE OF APPLICATION FOR WRIT OF

WITHHOLDING. The notice of application for a writ of withholding

must be verified and:

(1) state the amount of monthly maintenance due, including the

amount of arrearages or anticipated arrearages, and the amount of

disposable earnings to be withheld under a writ of withholding;

(2) state that the withholding applies to each current or

subsequent employer or period of employment;

(3) state that the obligor's employer will be notified to begin

the withholding if the obligor does not contest the withholding

on or before the 10th day after the date the obligor receives the

notice;

(4) describe the procedures for contesting the issuance and

delivery of a writ of withholding;

(5) state that the obligor will be provided an opportunity for a

hearing not later than the 30th day after the date of receipt of

the notice of contest if the obligor contests the withholding;

(6) state that the sole ground for successfully contesting the

issuance of a writ of withholding is a dispute concerning the

identity of the obligor or the existence or amount of the

arrearages;

(7) describe the actions that may be taken if the obligor

contests the notice of application for a writ of withholding,

including the procedures for suspending issuance of a writ of

withholding; and

(8) include with the notice a suggested form for the motion to

stay issuance and delivery of the writ of withholding that the

obligor may file with the clerk of the appropriate court.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.253. INTERSTATE REQUEST FOR WITHHOLDING. (a) The

registration of a foreign order that provides for spousal

maintenance or alimony as provided in Chapter 159 is sufficient

for filing a notice of application for a writ of withholding.

(b) The notice must be filed with the clerk of the court having

venue as provided in Chapter 159.

(c) The notice of application for a writ of withholding may be

delivered to the obligor at the same time that an order is filed

for registration under Chapter 159.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.254. ADDITIONAL ARREARAGES. If the notice of application

for a writ of withholding states that the obligor has failed to

pay more than one spousal maintenance payment according to the

terms of the spousal maintenance order, the writ of withholding

may include withholding for arrearages that accrue between the

filing of the notice and the date of the hearing or the issuance

of the writ.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.255. DELIVERY OF NOTICE OF APPLICATION FOR WRIT OF

WITHHOLDING; TIME OF DELIVERY. (a) The party who files a notice

of application for a writ of withholding shall deliver the notice

to the obligor by:

(1) first-class or certified mail, return receipt requested,

addressed to the obligor's last known address or place of

employment; or

(2) service of citation as in civil cases generally.

(b) If the notice is delivered by mail, the party who filed the

notice shall file with the court a certificate stating the name,

address, and date the party mailed the notice.

(c) The notice is considered to have been received by the

obligor:

(1) on the date of receipt, if the notice was mailed by

certified mail;

(2) on the 10th day after the date the notice was mailed, if the

notice was mailed by first-class mail; or

(3) on the date of service, if the notice was delivered by

service of citation.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.256. MOTION TO STAY ISSUANCE OF WRIT OF WITHHOLDING. (a)

The obligor may stay issuance of a writ of withholding by filing

a motion to stay with the clerk of the court not later than the

10th day after the date the notice of application for a writ of

withholding was received.

(b) The grounds for filing a motion to stay issuance are limited

to a dispute concerning the identity of the obligor or the

existence or the amount of the arrearages.

(c) The obligor shall verify that the statements of fact in the

motion to stay issuance of the writ are correct.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.257. EFFECT OF FILING MOTION TO STAY. If the obligor

files a motion to stay as provided by Section 8.256, the clerk of

the court may not deliver the writ of withholding to the

obligor's employer before a hearing is held.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.258. HEARING ON MOTION TO STAY. (a) If the obligor

files a motion to stay as provided by Section 8.256, the court

shall set a hearing on the motion and the clerk of the court

shall notify the obligor and obligee of the date, time, and place

of the hearing.

(b) The court shall hold a hearing on the motion to stay not

later than the 30th day after the date the motion was filed

unless the obligor and obligee agree and waive the right to have

the motion heard within 30 days.

(c) After the hearing, the court shall:

(1) render an order for income withholding that includes a

determination of any amount of arrearages; or

(2) grant the motion to stay.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.259. SPECIAL EXCEPTIONS. (a) A defect in a notice of

application for a writ of withholding is waived unless the

respondent specially excepts in writing and cites with

particularity the alleged defect, obscurity, or other ambiguity

in the notice.

(b) A special exception under this section must be heard by the

court before hearing the motion to stay issuance.

(c) If the court sustains an exception, the court shall provide

the party filing the notice an opportunity to refile and shall

continue the hearing to a specified date without requiring

additional service.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.260. WRIT OF WITHHOLDING AFTER ARREARAGES ARE PAID. (a)

The court may not refuse to order withholding solely on the basis

that the obligor paid the arrearages after the obligor received

the notice of application for a writ of withholding.

(b) The court shall order that a reasonable amount of income be

withheld and applied toward the liquidation of arrearages, even

though a judgment confirming arrearages was rendered against the

obligor.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.261. REQUEST FOR ISSUANCE AND DELIVERY OF WRIT OF

WITHHOLDING. (a) If a notice of application for a writ of

withholding is delivered and the obligor does not file a motion

to stay within the time provided by Section 8.256, the party who

filed the notice shall file with the clerk of the court a request

for issuance of the writ of withholding stating the amount of

current spousal maintenance, the amount of arrearages, and the

amount to be withheld from the obligor's income.

(b) The party who filed the notice may not file a request for

issuance before the 11th day after the date the obligor received

the notice of application for a writ of withholding.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.262. ISSUANCE AND DELIVERY OF WRIT OF WITHHOLDING. The

clerk of the court shall, on the filing of a request for issuance

of a writ of withholding, issue and deliver the writ as provided

by Subchapter D not later than the second working day after the

date the request is filed. The clerk shall charge a fee in the

amount of $15 for issuing the writ of withholding.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.263. CONTENTS OF WRIT OF WITHHOLDING. A writ of

withholding must direct that an obligor's employer or a

subsequent employer withhold from the obligor's disposable

earnings an amount for current spousal maintenance and arrearages

consistent with this chapter.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.264. EXTENSION OF REPAYMENT SCHEDULE BY PARTY;

UNREASONABLE HARDSHIP. A party who files a notice of application

for a writ of withholding and who determines that the schedule

for repaying arrearages would cause unreasonable hardship to the

obligor or the obligor's family may extend the payment period in

the writ.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.265. REMITTANCE OF AMOUNT TO BE WITHHELD. The obligor's

employer shall remit the amount withheld to the person or office

named in the writ on each pay date and shall include with the

remittance the date on which the withholding occurred.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.266. FAILURE TO RECEIVE NOTICE OF APPLICATION FOR WRIT OF

WITHHOLDING. (a) Not later than the 30th day after the date of

the first pay period after the date the obligor's employer

receives a writ of withholding, the obligor may file an affidavit

with the court stating that:

(1) the obligor did not timely file a motion to stay because the

obligor did not receive the notice of application for a writ of

withholding; and

(2) grounds exist for a motion to stay.

(b) The obligor may:

(1) file with the affidavit a motion to withdraw the writ of

withholding; and

(2) request a hearing on the applicability of the writ.

(c) Income withholding may not be interrupted until after the

hearing at which the court renders an order denying or modifying

withholding.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.267. ISSUANCE AND DELIVERY OF WRIT OF WITHHOLDING TO

SUBSEQUENT EMPLOYER. (a) After the clerk of the court issues a

writ of withholding, a party authorized to file a notice of

application for a writ of withholding under this subchapter may

deliver a copy of the writ to a subsequent employer of the

obligor by certified mail.

(b) Except as provided by an order under Section 8.152, the writ

of withholding must include the name, address, and signature of

the party and clearly indicate that the writ is being issued to a

subsequent employer.

(c) The party shall file:

(1) a copy of the writ of withholding with the clerk not later

than the third working day after the date of delivery of the writ

to the subsequent employer; and

(2) the postal return receipt from the delivery to the

subsequent employer not later than the third working day after

the date the party receives the receipt.

(d) The party shall pay the clerk a fee in the amount of $15 for

filing the copy of the writ.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER G. MODIFICATION, REDUCTION, OR TERMINATION OF

WITHHOLDING

Sec. 8.301. AGREEMENT BY PARTIES REGARDING AMOUNT OR DURATION OF

WITHHOLDING. (a) An obligor and obligee may agree to reduce or

terminate income withholding for spousal maintenance on the

occurrence of any contingency stated in the order.

(b) The obligor and obligee may file a notarized or acknowledged

request with the clerk of the court under Section 8.108 for a

revised writ of withholding or notice of termination of

withholding.

(c) The clerk shall issue and deliver to the obligor's employer

a writ of withholding that reflects the agreed revision or a

notice of termination of withholding.

(d) An agreement by the parties under this section does not

modify the terms of an order for spousal maintenance.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.302. MODIFICATIONS TO OR TERMINATION OF WITHHOLDING IN

VOLUNTARY WITHHOLDING CASES. (a) If an obligor initiates

voluntary withholding under Section 8.108, the obligee may file

with the clerk of the court a notarized request signed by the

obligor and the obligee for the issuance and delivery to the

obligor of:

(1) a modified writ of withholding that reduces the amount of

withholding; or

(2) a notice of termination of withholding.

(b) On receipt of a request under this section, the clerk shall

issue and deliver a modified writ of withholding or notice of

termination in the manner provided by Section 8.301.

(c) The clerk may charge a fee in the amount of $15 for issuing

and delivering the modified writ of withholding or notice of

termination.

(d) An obligee may contest a modified writ of withholding or

notice of termination issued under this section by requesting a

hearing in the manner provided by Section 8.258 not later than

the 180th day after the date the obligee discovers that the writ

or notice was issued.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.303. TERMINATION OF WITHHOLDING IN MANDATORY WITHHOLDING

CASES. (a) An obligor for whom withholding for maintenance owed

or withholding for maintenance and child support owed is

mandatory may file a motion to terminate withholding. On a

showing by the obligor that the obligor has complied fully with

the terms of the maintenance or child support order, as

applicable, the court shall render an order for the issuance and

delivery to the obligor of a notice of termination of

withholding.

(b) The clerk shall issue and deliver the notice of termination

ordered under this section to the obligor.

(c) The clerk may charge a fee in the amount of $15 for issuing

and delivering the notice.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.304. DELIVERY OF ORDER OF REDUCTION OR TERMINATION OF

WITHHOLDING. Any person may deliver to the obligor's employer a

certified copy of an order that reduces the amount of spousal

maintenance to be withheld or terminates the withholding.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.

Sec. 8.305. LIABILITY OF EMPLOYERS. The provisions of this

chapter regarding the liability of employers for withholding

apply to an order that reduces or terminates withholding.

Added by Acts 2001, 77th Leg., ch. 807, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 9. POST-DECREE PROCEEDINGS

FAMILY CODE

TITLE 1. THE MARRIAGE RELATIONSHIP

SUBTITLE C. DISSOLUTION OF MARRIAGE

CHAPTER 9. POST-DECREE PROCEEDINGS

SUBCHAPTER A. SUIT TO ENFORCE DECREE

Sec. 9.001. ENFORCEMENT OF DECREE. (a) A party affected by a

decree of divorce or annulment providing for a division of

property as provided by Chapter 7 may request enforcement of that

decree by filing a suit to enforce as provided by this chapter in

the court that rendered the decree.

(b) Except as otherwise provided in this chapter, a suit to

enforce shall be governed by the Texas Rules of Civil Procedure

applicable to the filing of an original lawsuit.

(c) A party whose rights, duties, powers, or liabilities may be

affected by the suit to enforce is entitled to receive notice by

citation and shall be commanded to appear by filing a written

answer. Thereafter, the proceedings shall be as in civil cases

generally.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 9.002. CONTINUING AUTHORITY TO ENFORCE DECREE. The court

that rendered the decree of divorce or annulment retains the

power to enforce the property division as provided by Chapter 7.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 9.003. FILING DEADLINES. (a) A suit to enforce the

division of tangible personal property in existence at the time

of the decree of divorce or annulment must be filed before the

second anniversary of the date the decree was signed or becomes

final after appeal, whichever date is later, or the suit is

barred.

(b) A suit to enforce the division of future property not in

existence at the time of the original decree must be filed before

the second anniversary of the date the right to the property

matures or accrues or the decree becomes final, whichever date is

later, or the suit is barred.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 9.004. APPLICABILITY TO UNDIVIDED PROPERTY. The procedures

and limitations of this subchapter do not apply to existing

property not divided on divorce, which are governed by Subchapter

C and by the rules applicable to civil cases generally.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 9.005. NO JURY. A party may not demand a jury trial if the

procedures to enforce a decree of divorce or annulment provided

by this subchapter are invoked.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 9.006. ENFORCEMENT OF DIVISION OF PROPERTY. (a) Except as

provided by this subchapter and by the Texas Rules of Civil

Procedure, the court may render further orders to enforce the

division of property made in the decree of divorce or annulment

to assist in the implementation of or to clarify the prior order.

(b) The court may specify more precisely the manner of effecting

the property division previously made if the substantive division

of property is not altered or changed.

(c) An order of enforcement does not alter or affect the

finality of the decree of divorce or annulment being enforced.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 9.007. LIMITATION ON POWER OF COURT TO ENFORCE. (a) A

court may not amend, modify, alter, or change the division of

property made or approved in the decree of divorce or annulment.

An order to enforce the division is limited to an order to assist

in the implementation of or to clarify the prior order and may

not alter or change the substantive division of property.

(b) An order under this section that amends, modifies, alters,

or changes the actual, substantive division of property made or

approved in a final decree of divorce or annulment is beyond the

power of the divorce court and is unenforceable.

(c) The power of the court to render further orders to assist in

the implementation of or to clarify the property division is

abated while an appellate proceeding is pending.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 9.008. CLARIFICATION ORDER. (a) On the request of a party

or on the court's own motion, the court may render a clarifying

order before a motion for contempt is made or heard, in

conjunction with a motion for contempt or on denial of a motion

for contempt.

(b) On a finding by the court that the original form of the

division of property is not specific enough to be enforceable by

contempt, the court may render a clarifying order setting forth

specific terms to enforce compliance with the original division

of property.

(c) The court may not give retroactive effect to a clarifying

order.

(d) The court shall provide a reasonable time for compliance

before enforcing a clarifying order by contempt or in another

manner.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 9.009. DELIVERY OF PROPERTY. To enforce the division of

property made in a decree of divorce or annulment, the court may

make an order to deliver the specific existing property awarded,

without regard to whether the property is of especial value,

including an award of an existing sum of money or its equivalent.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 9.010. REDUCTION TO MONEY JUDGMENT. (a) If a party fails

to comply with a decree of divorce or annulment and delivery of

property awarded in the decree is no longer an adequate remedy,

the court may render a money judgment for the damages caused by

that failure to comply.

(b) If a party did not receive payments of money as awarded in

the decree of divorce or annulment, the court may render judgment

against a defaulting party for the amount of unpaid payments to

which the party is entitled.

(c) The remedy of a reduction to money judgment is in addition

to the other remedies provided by law.

(d) A money judgment rendered under this section may be enforced

by any means available for the enforcement of judgment for debt.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 9.011. RIGHT TO FUTURE PROPERTY. (a) The court may, by

any remedy provided by this chapter, enforce an award of the

right to receive installment payments or a lump-sum payment due

on the maturation of an existing vested or nonvested right to be

paid in the future.

(b) The subsequent actual receipt by the non-owning party of

property awarded to the owner in a decree of divorce or annulment

creates a fiduciary obligation in favor of the owner and imposes

a constructive trust on the property for the benefit of the

owner.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 9.012. CONTEMPT. (a) The court may enforce by contempt an

order requiring delivery of specific property or an award of a

right to future property.

(b) The court may not enforce by contempt an award in a decree

of divorce or annulment of a sum of money payable in a lump sum

or in future installment payments in the nature of debt, except

for:

(1) a sum of money in existence at the time the decree was

rendered; or

(2) a matured right to future payments as provided by Section

9.011.

(c) This subchapter does not detract from or limit the general

power of a court to enforce an order of the court by appropriate

means.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 9.013. COSTS. The court may award costs in a proceeding to

enforce a property division under this subchapter as in other

civil cases.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 9.014. ATTORNEY'S FEES. The court may award reasonable

attorney's fees in a proceeding under this subchapter. The court

may order the attorney's fees to be paid directly to the

attorney, who may enforce the order for fees in the attorney's

own name by any means available for the enforcement of a judgment

for debt.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

768, Sec. 8, eff. September 1, 2009.

SUBCHAPTER B. POST-DECREE QUALIFIED DOMESTIC RELATIONS ORDER

Sec. 9.101. JURISDICTION FOR QUALIFIED DOMESTIC RELATIONS ORDER.

(a) Notwithstanding any other provision of this chapter, the

court that rendered a final decree of divorce or annulment or

another final order dividing property under this title retains

continuing, exclusive jurisdiction to render an enforceable

qualified domestic relations order or similar order permitting

payment of pension, retirement plan, or other employee benefits

divisible under the law of this state or of the United States to

an alternate payee or other lawful payee.

(b) Unless prohibited by federal law, a suit seeking a qualified

domestic relations order or similar order under this section

applies to a previously divided pension, retirement plan, or

other employee benefit divisible under the law of this state or

of the United States, whether the plan or benefit is private,

state, or federal.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 9.102. PROCEDURE. (a) A party to a decree of divorce or

annulment may petition the court for a qualified domestic

relations order or similar order.

(b) Except as otherwise provided by this code, a petition under

this subchapter is governed by the Texas Rules of Civil Procedure

that apply to the filing of an original lawsuit.

(c) Each party whose rights may be affected by the petition is

entitled to receive notice by citation and shall be commanded to

appear by filing a written answer.

(d) The proceedings shall be conducted in the same manner as

civil cases generally.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 9.103. PRIOR FAILURE TO RENDER QUALIFIED DOMESTIC RELATIONS

ORDER. A party may petition a court to render a qualified

domestic relations order or similar order if the court that

rendered a final decree of divorce or annulment or another final

order dividing property under this chapter did not provide a

qualified domestic relations order or similar order permitting

payment of benefits to an alternate payee or other lawful payee.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 9.104. DEFECTIVE PRIOR DOMESTIC RELATIONS ORDER. If a plan

administrator or other person acting in an equivalent capacity

determines that a domestic relations order does not satisfy the

requirements of a qualified domestic relations order or similar

order, the court retains continuing, exclusive jurisdiction over

the parties and their property to the extent necessary to render

a qualified domestic relations order.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 9.1045. AMENDMENT OF QUALIFIED DOMESTIC RELATIONS ORDER.

(a) A court that renders a qualified domestic relations order

retains continuing, exclusive jurisdiction to amend the order to

correct the order or clarify the terms of the order to effectuate

the division of property ordered by the court.

(b) An amended domestic relations order under this section must

be submitted to the plan administrator or other person acting in

an equivalent capacity to determine whether the amended order

satisfies the requirements of a qualified domestic relations

order. Section 9.104 applies to a domestic relations order

amended under this section.

Added by Acts 2005, 79th Leg., Ch.

481, Sec. 1, eff. June 17, 2005.

Sec. 9.105. LIBERAL CONSTRUCTION. The court shall liberally

construe this subchapter to effect payment of retirement benefits

that were divided by a previous decree that failed to contain a

qualified domestic relations order or similar order or that

contained an order that failed to meet the requirements of a

qualified domestic relations order or similar order.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 9.106. ATTORNEY'S FEES. In a proceeding under this

subchapter, the court may award reasonable attorney's fees

incurred by a party to a divorce or annulment against the other

party to the divorce or annulment. The court may order the

attorney's fees to be paid directly to the attorney, who may

enforce the order for fees in the attorney's own name by any

means available for the enforcement of a judgment for debt.

Added by Acts 2009, 81st Leg., R.S., Ch.

768, Sec. 9, eff. September 1, 2009.

SUBCHAPTER C. POST-DECREE DIVISION OF PROPERTY

Sec. 9.201. PROCEDURE FOR DIVISION OF CERTAIN PROPERTY NOT

DIVIDED ON DIVORCE OR ANNULMENT. (a) Either former spouse may

file a suit as provided by this subchapter to divide property not

divided or awarded to a spouse in a final decree of divorce or

annulment.

(b) Except as otherwise provided by this subchapter, the suit is

governed by the Texas Rules of Civil Procedure applicable to the

filing of an original lawsuit.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 9.202. LIMITATIONS. (a) A suit under this subchapter must

be filed before the second anniversary of the date a former

spouse unequivocally repudiates the existence of the ownership

interest of the other former spouse and communicates that

repudiation to the other former spouse.

(b) The two-year limitations period is tolled for the period

that a court of this state does not have jurisdiction over the

former spouses or over the property.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 9.203. DIVISION OF UNDIVIDED ASSETS WHEN PRIOR COURT HAD

JURISDICTION. (a) If a court of this state failed to dispose of

property subject to division in a final decree of divorce or

annulment even though the court had jurisdiction over the spouses

or over the property, the court shall divide the property in a

manner that the court deems just and right, having due regard for

the rights of each party and any children of the marriage.

(b) If a final decree of divorce or annulment rendered by a

court in another state failed to dispose of property subject to

division under the law of that state even though the court had

jurisdiction to do so, a court of this state shall apply the law

of the other state regarding undivided property as required by

Section 1, Article IV, United States Constitution (the full faith

and credit clause), and enabling federal statutes.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 9.204. DIVISION OF UNDIVIDED ASSETS WHEN PRIOR COURT LACKED

JURISDICTION. (a) If a court of this state failed to dispose of

property subject to division in a final decree of divorce or

annulment because the court lacked jurisdiction over a spouse or

the property, and if that court subsequently acquires the

requisite jurisdiction, that court may divide the property in a

manner that the court deems just and right, having due regard for

the rights of each party and any children of the marriage.

(b) If a final decree of divorce or annulment rendered by a

court in another state failed to dispose of property subject to

division under the law of that state because the court lacked

jurisdiction over a spouse or the property, and if a court of

this state subsequently acquires the requisite jurisdiction over

the former spouses or over the property, the court in this state

may divide the property in a manner that the court deems just and

right, having due regard for the rights of each party and any

children of the marriage.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 9.205. ATTORNEY'S FEES. In a proceeding to divide property

previously undivided in a decree of divorce or annulment as

provided by this subchapter, the court may award reasonable

attorney's fees. The court may order the attorney's fees to be

paid directly to the attorney, who may enforce the order in the

attorney's own name by any means available for the enforcement of

a judgment for debt.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

768, Sec. 10, eff. September 1, 2009.

SUBCHAPTER D. DISPOSITION OF UNDIVIDED BENEFICIAL INTEREST

Sec. 9.301. PRE-DECREE DESIGNATION OF EX-SPOUSE AS BENEFICIARY

OF LIFE INSURANCE. (a) If a decree of divorce or annulment is

rendered after an insured has designated the insured's spouse as

a beneficiary under a life insurance policy in force at the time

of rendition, a provision in the policy in favor of the insured's

former spouse is not effective unless:

(1) the decree designates the insured's former spouse as the

beneficiary;

(2) the insured redesignates the former spouse as the

beneficiary after rendition of the decree; or

(3) the former spouse is designated to receive the proceeds in

trust for, on behalf of, or for the benefit of a child or a

dependent of either former spouse.

(b) If a designation is not effective under Subsection (a), the

proceeds of the policy are payable to the named alternative

beneficiary or, if there is not a named alternative beneficiary,

to the estate of the insured.

(c) An insurer who pays the proceeds of a life insurance policy

issued by the insurer to the beneficiary under a designation that

is not effective under Subsection (a) is liable for payment of

the proceeds to the person or estate provided by Subsection (b)

only if:

(1) before payment of the proceeds to the designated

beneficiary, the insurer receives written notice at the home

office of the insurer from an interested person that the

designation is not effective under Subsection (a); and

(2) the insurer has not interpleaded the proceeds into the

registry of a court of competent jurisdiction in accordance with

the Texas Rules of Civil Procedure.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.

Sec. 9.302. PRE-DECREE DESIGNATION OF EX-SPOUSE AS BENEFICIARY

IN RETIREMENT BENEFITS AND OTHER FINANCIAL PLANS. (a) If a

decree of divorce or annulment is rendered after a spouse, acting

in the capacity of a participant, annuitant, or account holder,

has designated the other spouse as a beneficiary under an

individual retirement account, employee stock option plan, stock

option, or other form of savings, bonus, profit-sharing, or other

employer plan or financial plan of an employee or a participant

in force at the time of rendition, the designating provision in

the plan in favor of the other former spouse is not effective

unless:

(1) the decree designates the other former spouse as the

beneficiary;

(2) the designating former spouse redesignates the other former

spouse as the beneficiary after rendition of the decree; or

(3) the other former spouse is designated to receive the

proceeds or benefits in trust for, on behalf of, or for the

benefit of a child or dependent of either former spouse.

(b) If a designation is not effective under Subsection (a), the

benefits or proceeds are payable to the named alternative

beneficiary or, if there is not a named alternative beneficiary,

to the designating former spouse.

(c) A business entity, employer, pension trust, insurer,

financial institution, or other person obligated to pay

retirement benefits or proceeds of a financial plan covered by

this section who pays the benefits or proceeds to the beneficiary

under a designation of the other former spouse that is not

effective under Subsection (a) is liable for payment of the

benefits or proceeds to the person provided by Subsection (b)

only if:

(1) before payment of the benefits or proceeds to the designated

beneficiary, the payor receives written notice at the home office

or principal office of the payor from an interested person that

the designation of the beneficiary or fiduciary is not effective

under Subsection (a); and

(2) the payor has not interpleaded the benefits or proceeds into

the registry of a court of competent jurisdiction in accordance

with the Texas Rules of Civil Procedure.

(d) This section does not affect the right of a former spouse to

assert an ownership interest in an undivided pension, retirement,

annuity, or other financial plan described by this section as

provided by this subchapter.

(e) This section does not apply to the disposition of a

beneficial interest in a retirement benefit or other financial

plan of a public retirement system as defined by Section 802.001,

Government Code.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17,

1997.






TITLE 2. CHILD IN RELATION TO THE FAMILY

CHAPTER 31. REMOVAL OF DISABILITIES OF MINORITY

FAMILY CODE

TITLE 2. CHILD IN RELATION TO THE FAMILY

SUBTITLE A. LIMITATIONS OF MINORITY

CHAPTER 31. REMOVAL OF DISABILITIES OF MINORITY

Sec. 31.001. REQUIREMENTS. (a) A minor may petition to have

the disabilities of minority removed for limited or general

purposes if the minor is:

(1) a resident of this state;

(2) 17 years of age, or at least 16 years of age and living

separate and apart from the minor's parents, managing

conservator, or guardian; and

(3) self-supporting and managing the minor's own financial

affairs.

(b) A minor may file suit under this chapter in the minor's own

name. The minor need not be represented by next friend.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 31.002. REQUISITES OF PETITION; VERIFICATION. (a) The

petition for removal of disabilities of minority must state:

(1) the name, age, and place of residence of the petitioner;

(2) the name and place of residence of each living parent;

(3) the name and place of residence of the guardian of the

person and the guardian of the estate, if any;

(4) the name and place of residence of the managing conservator,

if any;

(5) the reasons why removal would be in the best interest of the

minor; and

(6) the purposes for which removal is requested.

(b) A parent of the petitioner must verify the petition, except

that if a managing conservator or guardian of the person has been

appointed, the petition must be verified by that person. If the

person who is to verify the petition is unavailable or that

person's whereabouts are unknown, the amicus attorney or attorney

ad litem shall verify the petition.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

172, Sec. 13, eff. September 1, 2005.

Sec. 31.003. VENUE. The petitioner shall file the petition in

the county in which the petitioner resides.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 31.004. REPRESENTATION OF PETITIONER. The court shall

appoint an amicus attorney or attorney ad litem to represent the

interest of the petitioner at the hearing.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

172, Sec. 14, eff. September 1, 2005.

Sec. 31.005. ORDER. The court by order, or the Texas Supreme

Court by rule or order, may remove the disabilities of minority

of a minor, including any restriction imposed by Chapter 32, if

the court or the Texas Supreme Court finds the removal to be in

the best interest of the petitioner. The order or rule must state

the limited or general purposes for which disabilities are

removed.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995; Acts 1999, 76th Leg., ch. 1303, Sec. 1, eff. Sept. 1, 1999.

Sec. 31.006. EFFECT OF GENERAL REMOVAL. Except for specific

constitutional and statutory age requirements, a minor whose

disabilities are removed for general purposes has the capacity of

an adult, including the capacity to contract. Except as provided

by federal law, all educational rights accorded to the parent of

a student, including the right to make education decisions under

Section 151.003(a)(10), transfer to the minor whose disabilities

are removed for general purposes.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995; Acts 2001, 77th Leg., ch. 767, Sec. 9, eff. June 13, 2001.

Sec. 31.007. REGISTRATION OF ORDER OF ANOTHER STATE OR NATION.

(a) A nonresident minor who has had the disabilities of minority

removed in the state of the minor's residence may file a

certified copy of the order removing disabilities in the deed

records of any county in this state.

(b) When a certified copy of the order of a court of another

state or nation is filed, the minor has the capacity of an adult,

except as provided by Section 31.006 and by the terms of the

order.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.



CHAPTER 32. CONSENT TO TREATMENT OF CHILD BY NON-PARENT OR CHILD

FAMILY CODE

TITLE 2. CHILD IN RELATION TO THE FAMILY

SUBTITLE A. LIMITATIONS OF MINORITY

CHAPTER 32. CONSENT TO TREATMENT OF CHILD BY NON-PARENT OR CHILD

SUBCHAPTER A. CONSENT TO MEDICAL, DENTAL, PSYCHOLOGICAL, AND

SURGICAL TREATMENT

Sec. 32.001. CONSENT BY NON-PARENT. (a) The following persons

may consent to medical, dental, psychological, and surgical

treatment of a child when the person having the right to consent

as otherwise provided by law cannot be contacted and that person

has not given actual notice to the contrary:

(1) a grandparent of the child;

(2) an adult brother or sister of the child;

(3) an adult aunt or uncle of the child;

(4) an educational institution in which the child is enrolled

that has received written authorization to consent from a person

having the right to consent;

(5) an adult who has actual care, control, and possession of the

child and has written authorization to consent from a person

having the right to consent;

(6) a court having jurisdiction over a suit affecting the

parent-child relationship of which the child is the subject;

(7) an adult responsible for the actual care, control, and

possession of a child under the jurisdiction of a juvenile court

or committed by a juvenile court to the care of an agency of the

state or county; or

(8) a peace officer who has lawfully taken custody of a minor,

if the peace officer has reasonable grounds to believe the minor

is in need of immediate medical treatment.

(b) Except as otherwise provided by this subsection, the Texas

Youth Commission may consent to the medical, dental,

psychological, and surgical treatment of a child committed to the

Texas Youth Commission under Title 3 when the person having the

right to consent has been contacted and that person has not given

actual notice to the contrary. Consent for medical, dental,

psychological, and surgical treatment of a child for whom the

Department of Family and Protective Services has been appointed

managing conservator and who is committed to the Texas Youth

Commission is governed by Sections 266.004, 266.009, and 266.010.

(c) This section does not apply to consent for the immunization

of a child.

(d) A person who consents to the medical treatment of a minor

under Subsection (a)(7) or (8) is immune from liability for

damages resulting from the examination or treatment of the minor,

except to the extent of the person's own acts of negligence. A

physician or dentist licensed to practice in this state, or a

hospital or medical facility at which a minor is treated is

immune from liability for damages resulting from the examination

or treatment of a minor under this section, except to the extent

of the person's own acts of negligence.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995; Acts 1995, 74th Leg., ch. 751, Sec. 5, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

108, Sec. 1, eff. May 23, 2009.

Sec. 32.002. CONSENT FORM. (a) Consent to medical treatment

under this subchapter must be in writing, signed by the person

giving consent, and given to the doctor, hospital, or other

medical facility that administers the treatment.

(b) The consent must include:

(1) the name of the child;

(2) the name of one or both parents, if known, and the name of

any managing conservator or guardian of the child;

(3) the name of the person giving consent and the person's

relationship to the child;

(4) a statement of the nature of the medical treatment to be

given; and

(5) the date the treatment is to begin.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 32.003. CONSENT TO TREATMENT BY CHILD. (a) A child may

consent to medical, dental, psychological, and surgical treatment

for the child by a licensed physician or dentist if the child:

(1) is on active duty with the armed services of the United

States of America;

(2) is:

(A) 16 years of age or older and resides separate and apart from

the child's parents, managing conservator, or guardian, with or

without the consent of the parents, managing conservator, or

guardian and regardless of the duration of the residence; and

(B) managing the child's own financial affairs, regardless of

the source of the income;

(3) consents to the diagnosis and treatment of an infectious,

contagious, or communicable disease that is required by law or a

rule to be reported by the licensed physician or dentist to a

local health officer or the Texas Department of Health, including

all diseases within the scope of Section 81.041, Health and

Safety Code;

(4) is unmarried and pregnant and consents to hospital, medical,

or surgical treatment, other than abortion, related to the

pregnancy;

(5) consents to examination and treatment for drug or chemical

addiction, drug or chemical dependency, or any other condition

directly related to drug or chemical use;

(6) is unmarried, is the parent of a child, and has actual

custody of his or her child and consents to medical, dental,

psychological, or surgical treatment for the child; or

(7) is serving a term of confinement in a facility operated by

or under contract with the Texas Department of Criminal Justice,

unless the treatment would constitute a prohibited practice under

Section 164.052(a)(19), Occupations Code.

(b) Consent by a child to medical, dental, psychological, and

surgical treatment under this section is not subject to

disaffirmance because of minority.

(c) Consent of the parents, managing conservator, or guardian of

a child is not necessary in order to authorize hospital, medical,

surgical, or dental care under this section.

(d) A licensed physician, dentist, or psychologist may, with or

without the consent of a child who is a patient, advise the

parents, managing conservator, or guardian of the child of the

treatment given to or needed by the child.

(e) A physician, dentist, psychologist, hospital, or medical

facility is not liable for the examination and treatment of a

child under this section except for the provider's or the

facility's own acts of negligence.

(f) A physician, dentist, psychologist, hospital, or medical

facility may rely on the written statement of the child

containing the grounds on which the child has capacity to consent

to the child's medical treatment.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995; Acts 1995, 74th Leg., ch. 751, Sec. 6, eff. Sept. 1, 1995;

Acts 2001, 77th Leg., ch. 821, Sec. 2.01, eff. June 14, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1227, Sec. 2, eff. June 15, 2007.

Sec. 32.004. CONSENT TO COUNSELING. (a) A child may consent to

counseling for:

(1) suicide prevention;

(2) chemical addiction or dependency; or

(3) sexual, physical, or emotional abuse.

(b) A licensed or certified physician, psychologist, counselor,

or social worker having reasonable grounds to believe that a

child has been sexually, physically, or emotionally abused, is

contemplating suicide, or is suffering from a chemical or drug

addiction or dependency may:

(1) counsel the child without the consent of the child's parents

or, if applicable, managing conservator or guardian;

(2) with or without the consent of the child who is a client,

advise the child's parents or, if applicable, managing

conservator or guardian of the treatment given to or needed by

the child; and

(3) rely on the written statement of the child containing the

grounds on which the child has capacity to consent to the child's

own treatment under this section.

(c) Unless consent is obtained as otherwise allowed by law, a

physician, psychologist, counselor, or social worker may not

counsel a child if consent is prohibited by a court order.

(d) A physician, psychologist, counselor, or social worker

counseling a child under this section is not liable for damages

except for damages resulting from the person's negligence or

wilful misconduct.

(e) A parent, or, if applicable, managing conservator or

guardian, who has not consented to counseling treatment of the

child is not obligated to compensate a physician, psychologist,

counselor, or social worker for counseling services rendered

under this section.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 32.005. EXAMINATION WITHOUT CONSENT OF ABUSE OR NEGLECT OF

CHILD. (a) Except as provided by Subsection (c), a physician,

dentist, or psychologist having reasonable grounds to believe

that a child's physical or mental condition has been adversely

affected by abuse or neglect may examine the child without the

consent of the child, the child's parents, or other person

authorized to consent to treatment under this subchapter.

(b) An examination under this section may include X-rays, blood

tests, photographs, and penetration of tissue necessary to

accomplish those tests.

(c) Unless consent is obtained as otherwise allowed by law, a

physician, dentist, or psychologist may not examine a child:

(1) 16 years of age or older who refuses to consent; or

(2) for whom consent is prohibited by a court order.

(d) A physician, dentist, or psychologist examining a child

under this section is not liable for damages except for damages

resulting from the physician's or dentist's negligence.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995; Acts 1997, 75th Leg., ch. 575, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. IMMUNIZATION

Sec. 32.101. WHO MAY CONSENT TO IMMUNIZATION OF CHILD. (a) In

addition to persons authorized to consent to immunization under

Chapter 151 and Chapter 153, the following persons may consent to

the immunization of a child:

(1) a guardian of the child; and

(2) a person authorized under the law of another state or a

court order to consent for the child.

(b) If the persons listed in Subsection (a) are not available

and the authority to consent is not denied under Subsection (c),

consent to the immunization of a child may be given by:

(1) a grandparent of the child;

(2) an adult brother or sister of the child;

(3) an adult aunt or uncle of the child;

(4) a stepparent of the child;

(5) an educational institution in which the child is enrolled

that has written authorization to consent for the child from a

parent, managing conservator, guardian, or other person who under

the law of another state or a court order may consent for the

child;

(6) another adult who has actual care, control, and possession

of the child and has written authorization to consent for the

child from a parent, managing conservator, guardian, or other

person who, under the law of another state or a court order, may

consent for the child;

(7) a court having jurisdiction of a suit affecting the

parent-child relationship of which the minor is the subject;

(8) an adult having actual care, control, and possession of the

child under an order of a juvenile court or by commitment by a

juvenile court to the care of an agency of the state or county;

or

(9) an adult having actual care, control, and possession of the

child as the child's primary caregiver.

(c) A person otherwise authorized to consent under Subsection

(a) may not consent for the child if the person has actual

knowledge that a parent, managing conservator, guardian of the

child, or other person who under the law of another state or a

court order may consent for the child:

(1) has expressly refused to give consent to the immunization;

(2) has been told not to consent for the child; or

(3) has withdrawn a prior written authorization for the person

to consent.

(d) The Texas Youth Commission may consent to the immunization

of a child committed to it if a parent, managing conservator, or

guardian of the minor or other person who, under the law of

another state or court order, may consent for the minor has been

contacted and:

(1) refuses to consent; and

(2) does not expressly deny to the Texas Youth Commission the

authority to consent for the child.

(e) A person who consents under this section shall provide the

health care provider with sufficient and accurate health history

and other information about the minor for whom the consent is

given and, if necessary, sufficient and accurate health history

and information about the minor's family to enable the person who

may consent to the minor's immunization and the health care

provider to determine adequately the risks and benefits inherent

in the proposed immunization and to determine whether

immunization is advisable.

(f) Consent to immunization must meet the requirements of

Section 32.002(a).

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995; Acts 1997, 75th Leg., ch. 165, Sec. 7.09(a), eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 62, Sec. 6.02, eff. Sept. 1,

1999.

Sec. 32.102. INFORMED CONSENT TO IMMUNIZATION. (a) A person

authorized to consent to the immunization of a child has the

responsibility to ensure that the consent, if given, is an

informed consent. The person authorized to consent is not

required to be present when the immunization of the child is

requested if a consent form that meets the requirements of

Section 32.002 has been given to the health care provider.

(b) The responsibility of a health care provider to provide

information to a person consenting to immunization is the same as

the provider's responsibility to a parent.

(c) As part of the information given in the counseling for

informed consent, the health care provider shall provide

information to inform the person authorized to consent to

immunization of the procedures available under the National

Childhood Vaccine Injury Act of 1986 (42 U.S.C. Section 300aa-1

et seq.) to seek possible recovery for unreimbursed expenses for

certain injuries arising out of the administration of certain

vaccines.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Renumbered from Sec. 32.103 and amended by Acts 1997, 75th

Leg., ch. 165, Sec. 7.09(b), (d), eff. Sept. 1, 1997.

Sec. 32.103. LIMITED LIABILITY FOR IMMUNIZATION. (a) In the

absence of wilful misconduct or gross negligence, a health care

provider who accepts the health history and other information

given by a person who is delegated the authority to consent to

the immunization of a child during the informed consent

counseling is not liable for an adverse reaction to an

immunization or for other injuries to the child resulting from

factual errors in the health history or information given by the

person to the health care provider.

(b) A person consenting to immunization of a child, a physician,

nurse, or other health care provider, or a public health clinic,

hospital, or other medical facility is not liable for damages

arising from an immunization administered to a child authorized

under this subchapter except for injuries resulting from the

person's or facility's own acts of negligence.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Renumbered from Sec. 32.104 by Acts 1997, 75th Leg., ch.

165, Sec. 7.09(e), eff. Sept. 1, 1997.

SUBCHAPTER C. MISCELLANEOUS PROVISIONS

Sec. 32.201. EMERGENCY SHELTER OR CARE FOR MINORS. (a) An

emergency shelter facility may provide shelter and care to a

minor and the minor's child or children, if any.

(b) An emergency shelter facility may provide shelter or care

only during an emergency constituting an immediate danger to the

physical health or safety of the minor or the minor's child or

children.

(c) Shelter or care provided under this section may not be

provided after the 15th day after the date the shelter or care is

commenced unless:

(1) the facility receives consent to continue services from the

minor in accordance with Section 32.202; or

(2) the minor has qualified for financial assistance under

Chapter 31, Human Resources Code, and is on the waiting list for

housing assistance.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995; Acts 2003, 78th Leg., ch. 192, Sec. 1, eff. June 2, 2003.

Sec. 32.202. CONSENT TO EMERGENCY SHELTER OR CARE BY MINOR. (a)

A minor may consent to emergency shelter or care to be provided

to the minor or the minor's child or children, if any, under

Section 32.201(c) if the minor is:

(1) 16 years of age or older and:

(A) resides separate and apart from the minor's parent, managing

conservator, or guardian, regardless of whether the parent,

managing conservator, or guardian consents to the residence and

regardless of the duration of the residence; and

(B) manages the minor's own financial affairs, regardless of the

source of income; or

(2) unmarried and is pregnant or is the parent of a child.

(b) Consent by a minor to emergency shelter or care under this

section is not subject to disaffirmance because of minority.

(c) An emergency shelter facility may, with or without the

consent of the minor's parent, managing conservator, or guardian,

provide emergency shelter or care to the minor or the minor's

child or children under Section 32.201(c).

(d) An emergency shelter facility is not liable for providing

emergency shelter or care to the minor or the minor's child or

children if the minor consents as provided by this section,

except that the facility is liable for the facility's own acts of

negligence.

(e) An emergency shelter facility may rely on the minor's

written statement containing the grounds on which the minor has

capacity to consent to emergency shelter or care.

(f) To the extent of any conflict between this section and

Section 32.003, Section 32.003 prevails.

Added by Acts 2003, 78th Leg., ch. 192, Sec. 2, eff. June 2,

2003.



CHAPTER 33. NOTICE OF ABORTION

FAMILY CODE

TITLE 2. CHILD IN RELATION TO THE FAMILY

SUBTITLE A. LIMITATIONS OF MINORITY

CHAPTER 33. NOTICE OF ABORTION

Sec. 33.001. DEFINITIONS. In this chapter:

(1) "Abortion" means the use of any means to terminate the

pregnancy of a female known by the attending physician to be

pregnant, with the intention that the termination of the

pregnancy by those means will with reasonable likelihood cause

the death of the fetus. This definition, as applied in this

chapter, applies only to an unemancipated minor known by the

attending physician to be pregnant and may not be construed to

limit a minor's access to contraceptives.

(2) "Fetus" means an individual human organism from

fertilization until birth.

(3) "Guardian" means a court-appointed guardian of the person of

the minor.

(4) "Physician" means an individual licensed to practice

medicine in this state.

(5) "Unemancipated minor" includes a minor who:

(A) is unmarried; and

(B) has not had the disabilities of minority removed under

Chapter 31.

Added by Acts 1999, 76th Leg., ch. 395, Sec. 1, eff. Sept. 1,

1999.

Sec. 33.002. PARENTAL NOTICE. (a) A physician may not perform

an abortion on a pregnant unemancipated minor unless:

(1) the physician performing the abortion gives at least 48

hours actual notice, in person or by telephone, of the

physician's intent to perform the abortion to:

(A) a parent of the minor, if the minor has no managing

conservator or guardian; or

(B) a court-appointed managing conservator or guardian;

(2) the judge of a court having probate jurisdiction, the judge

of a county court at law, the judge of a district court,

including a family district court, or a court of appellate

jurisdiction issues an order authorizing the minor to consent to

the abortion as provided by Section 33.003 or 33.004;

(3) a probate court, county court at law, district court,

including a family district court, or court of appeals, by its

inaction, constructively authorizes the minor to consent to the

abortion as provided by Section 33.003 or 33.004; or

(4) the physician performing the abortion:

(A) concludes that on the basis of the physician's good faith

clinical judgment, a condition exists that complicates the

medical condition of the pregnant minor and necessitates the

immediate abortion of her pregnancy to avert her death or to

avoid a serious risk of substantial and irreversible impairment

of a major bodily function; and

(B) certifies in writing to the Texas Department of Health and

in the patient's medical record the medical indications

supporting the physician's judgment that the circumstances

described by Paragraph (A) exist.

(b) If a person to whom notice may be given under Subsection

(a)(1) cannot be notified after a reasonable effort, a physician

may perform an abortion if the physician gives 48 hours

constructive notice, by certified mail, restricted delivery, sent

to the last known address, to the person to whom notice may be

given under Subsection (a)(1). The period under this subsection

begins when the notice is mailed. If the person required to be

notified is not notified within the 48-hour period, the abortion

may proceed even if the notice by mail is not received.

(c) The requirement that 48 hours actual notice be provided

under this section may be waived by an affidavit of:

(1) a parent of the minor, if the minor has no managing

conservator or guardian; or

(2) a court-appointed managing conservator or guardian.

(d) A physician may execute for inclusion in the minor's medical

record an affidavit stating that, according to the best

information and belief of the physician, notice or constructive

notice has been provided as required by this section. Execution

of an affidavit under this subsection creates a presumption that

the requirements of this section have been satisfied.

(e) The Texas Department of Health shall prepare a form to be

used for making the certification required by Subsection (a)(4).

(f) A certification required by Subsection (a)(4) is

confidential and privileged and is not subject to disclosure

under Chapter 552, Government Code, or to discovery, subpoena, or

other legal process. Personal or identifying information about

the minor, including her name, address, or social security

number, may not be included in a certification under Subsection

(a)(4). The physician must keep the medical records on the minor

in compliance with the rules adopted by the Texas State Board of

Medical Examiners under Section 153.003, Occupations Code.

(g) A physician who intentionally performs an abortion on a

pregnant unemancipated minor in violation of this section commits

an offense. An offense under this subsection is punishable by a

fine not to exceed $10,000. In this subsection, "intentionally"

has the meaning assigned by Section 6.03(a), Penal Code.

(h) It is a defense to prosecution under this section that the

minor falsely represented her age or identity to the physician to

be at least 18 years of age by displaying an apparently valid

governmental record of identification such that a reasonable

person under similar circumstances would have relied on the

representation. The defense does not apply if the physician is

shown to have had independent knowledge of the minor's actual age

or identity or failed to use due diligence in determining the

minor's age or identity. In this subsection, "defense" has the

meaning and application assigned by Section 2.03, Penal Code.

(i) In relation to the trial of an offense under this section in

which the conduct charged involves a conclusion made by the

physician under Subsection (a)(4), the defendant may seek a

hearing before the Texas State Board of Medical Examiners on

whether the physician's conduct was necessary to avert the death

of the minor or to avoid a serious risk of substantial and

irreversible impairment of a major bodily function. The findings

of the Texas State Board of Medical Examiners under this

subsection are admissible on that issue in the trial of the

defendant. Notwithstanding any other reason for a continuance

provided under the Code of Criminal Procedure or other law, on

motion of the defendant, the court shall delay the beginning of

the trial for not more than 30 days to permit a hearing under

this subsection to take place.

Added by Acts 1999, 76th Leg., ch. 395, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.741,

eff. Sept. 1, 2001.

Sec. 33.003. JUDICIAL APPROVAL. (a) A pregnant minor who

wishes to have an abortion without notification to one of her

parents, her managing conservator, or her guardian may file an

application for a court order authorizing the minor to consent to

the performance of an abortion without notification to either of

her parents or a managing conservator or guardian.

(b) The application may be filed in any county court at law,

court having probate jurisdiction, or district court, including a

family district court, in this state.

(c) The application must be made under oath and include:

(1) a statement that the minor is pregnant;

(2) a statement that the minor is unmarried, is under 18 years

of age, and has not had her disabilities removed under Chapter

31;

(3) a statement that the minor wishes to have an abortion

without the notification of either of her parents or a managing

conservator or guardian; and

(4) a statement as to whether the minor has retained an attorney

and, if she has retained an attorney, the name, address, and

telephone number of her attorney.

(d) The clerk of the court shall deliver a courtesy copy of the

application made under this section to the judge who is to hear

the application.

(e) The court shall appoint a guardian ad litem for the minor.

If the minor has not retained an attorney, the court shall

appoint an attorney to represent the minor. If the guardian ad

litem is an attorney admitted to the practice of law in this

state, the court may appoint the guardian ad litem to serve as

the minor's attorney.

(f) The court may appoint to serve as guardian ad litem:

(1) a person who may consent to treatment for the minor under

Sections 32.001(a)(1)-(3);

(2) a psychiatrist or an individual licensed or certified as a

psychologist under Chapter 501, Occupations Code;

(3) an appropriate employee of the Department of Protective and

Regulatory Services;

(4) a member of the clergy; or

(5) another appropriate person selected by the court.

(g) The court shall fix a time for a hearing on an application

filed under Subsection (a) and shall keep a record of all

testimony and other oral proceedings in the action. The court

shall enter judgment on the application immediately after the

hearing is concluded.

(h) The court shall rule on an application submitted under this

section and shall issue written findings of fact and conclusions

of law not later than 5 p.m. on the second business day after the

date the application is filed with the court. On request by the

minor, the court shall grant an extension of the period specified

by this subsection. If a request for an extension is made, the

court shall rule on an application and shall issue written

findings of fact and conclusions of law not later than 5 p.m. on

the second business day after the date the minor states she is

ready to proceed to hearing. If the court fails to rule on the

application and issue written findings of fact and conclusions of

law within the period specified by this subsection, the

application is deemed to be granted and the physician may perform

the abortion as if the court had issued an order authorizing the

minor to consent to the performance of the abortion without

notification under Section 33.002. Proceedings under this section

shall be given precedence over other pending matters to the

extent necessary to assure that the court reaches a decision

promptly.

(i) The court shall determine by a preponderance of the evidence

whether the minor is mature and sufficiently well informed to

make the decision to have an abortion performed without

notification to either of her parents or a managing conservator

or guardian, whether notification would not be in the best

interest of the minor, or whether notification may lead to

physical, sexual, or emotional abuse of the minor. If the court

finds that the minor is mature and sufficiently well informed,

that notification would not be in the minor's best interest, or

that notification may lead to physical, sexual, or emotional

abuse of the minor, the court shall enter an order authorizing

the minor to consent to the performance of the abortion without

notification to either of her parents or a managing conservator

or guardian and shall execute the required forms.

(j) If the court finds that the minor does not meet the

requirements of Subsection (i), the court may not authorize the

minor to consent to an abortion without the notification

authorized under Section 33.002(a)(1).

(k) The court may not notify a parent, managing conservator, or

guardian that the minor is pregnant or that the minor wants to

have an abortion. The court proceedings shall be conducted in a

manner that protects the anonymity of the minor. The application

and all other court documents pertaining to the proceedings are

confidential and privileged and are not subject to disclosure

under Chapter 552, Government Code, or to discovery, subpoena, or

other legal process. The minor may file the application using a

pseudonym or using only her initials.

(l) An order of the court issued under this section is

confidential and privileged and is not subject to disclosure

under Chapter 552, Government Code, or discovery, subpoena, or

other legal process. The order may not be released to any person

but the pregnant minor, the pregnant minor's guardian ad litem,

the pregnant minor's attorney, another person designated to

receive the order by the minor, or a governmental agency or

attorney in a criminal or administrative action seeking to assert

or protect the interest of the minor. The supreme court may adopt

rules to permit confidential docketing of an application under

this section.

(m) The clerk of the supreme court shall prescribe the

application form to be used by the minor filing an application

under this section.

(n) A filing fee is not required of and court costs may not be

assessed against a minor filing an application under this

section.

Added by Acts 1999, 76th Leg., ch. 395, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.742,

eff. Sept. 1, 2001.

Sec. 33.004. APPEAL. (a) A minor whose application under

Section 33.003 is denied may appeal to the court of appeals

having jurisdiction over civil matters in the county in which the

application was filed. On receipt of a notice of appeal, the

clerk of the court that denied the application shall deliver a

copy of the notice of appeal and record on appeal to the clerk of

the court of appeals. On receipt of the notice and record, the

clerk of the court of appeals shall place the appeal on the

docket of the court.

(b) The court of appeals shall rule on an appeal under this

section not later than 5 p.m. on the second business day after

the date the notice of appeal is filed with the court that denied

the application. On request by the minor, the court shall grant

an extension of the period specified by this subsection. If a

request for an extension is made, the court shall rule on the

appeal not later than 5 p.m. on the second business day after the

date the minor states she is ready to proceed. If the court of

appeals fails to rule on the appeal within the period specified

by this subsection, the appeal is deemed to be granted and the

physician may perform the abortion as if the court had issued an

order authorizing the minor to consent to the performance of the

abortion without notification under Section 33.002. Proceedings

under this section shall be given precedence over other pending

matters to the extent necessary to assure that the court reaches

a decision promptly.

(c) A ruling of the court of appeals issued under this section

is confidential and privileged and is not subject to disclosure

under Chapter 552, Government Code, or discovery, subpoena, or

other legal process. The ruling may not be released to any person

but the pregnant minor, the pregnant minor's guardian ad litem,

the pregnant minor's attorney, another person designated to

receive the ruling by the minor, or a governmental agency or

attorney in a criminal or administrative action seeking to assert

or protect the interest of the minor. The supreme court may adopt

rules to permit confidential docketing of an appeal under this

section.

(d) The clerk of the supreme court shall prescribe the notice of

appeal form to be used by the minor appealing a judgment under

this section.

(e) A filing fee is not required of and court costs may not be

assessed against a minor filing an appeal under this section.

(f) An expedited confidential appeal shall be available to any

pregnant minor to whom a court of appeals denies an order

authorizing the minor to consent to the performance of an

abortion without notification to either of her parents or a

managing conservator or guardian.

Added by Acts 1999, 76th Leg., ch. 395, Sec. 1, eff. Sept. 1,

1999.

Sec. 33.005. AFFIDAVIT OF PHYSICIAN. (a) A physician may

execute for inclusion in the minor's medical record an affidavit

stating that, after reasonable inquiry, it is the belief of the

physician that:

(1) the minor has made an application or filed a notice of an

appeal with a court under this chapter;

(2) the deadline for court action imposed by this chapter has

passed; and

(3) the physician has been notified that the court has not

denied the application or appeal.

(b) A physician who in good faith has executed an affidavit

under Subsection (a) may rely on the affidavit and may perform

the abortion as if the court had issued an order granting the

application or appeal.

Added by Acts 1999, 76th Leg., ch. 395, Sec. 1, eff. Sept. 1,

1999.

Sec. 33.006. GUARDIAN AD LITEM IMMUNITY. A guardian ad litem

appointed under this chapter and acting in the course and scope

of the appointment is not liable for damages arising from an act

or omission of the guardian ad litem committed in good faith. The

immunity granted by this section does not apply if the conduct of

the guardian ad litem is committed in a manner described by

Sections 107.003(b)(1)-(4).

Added by Acts 1999, 76th Leg., ch. 395, Sec. 1, eff. Sept. 1,

1999.

Sec. 33.007. COSTS PAID BY STATE. (a) A court acting under

Section 33.003 or 33.004 may issue an order requiring the state

to pay:

(1) the cost of any attorney ad litem and any guardian ad litem

appointed for the minor;

(2) notwithstanding Sections 33.003(n) and 33.004(e), the costs

of court associated with the application or appeal; and

(3) any court reporter's fees incurred.

(b) An order issued under Subsection (a) must be directed to the

comptroller, who shall pay the amount ordered from funds

appropriated to the Texas Department of Health.

Added by Acts 1999, 76th Leg., ch. 395, Sec. 1, eff. Sept. 1,

1999.

Sec. 33.008. PHYSICIAN'S DUTY TO REPORT ABUSE OF A MINOR;

INVESTIGATION AND ASSISTANCE. (a) A physician who has reason to

believe that a minor has been or may be physically or sexually

abused by a person responsible for the minor's care, custody, or

welfare, as that term is defined by Section 261.001, shall

immediately report the suspected abuse to the Department of

Protective and Regulatory Services and shall refer the minor to

the department for services or intervention that may be in the

best interest of the minor.

(b) The Department of Protective and Regulatory Services shall

investigate suspected abuse reported under this section and, if

appropriate, shall assist the minor in making an application with

a court under Section 33.003.

Added by Acts 1999, 76th Leg., ch. 395, Sec. 1, eff. Sept. 1,

1999.

Sec. 33.009. OTHER REPORTS OF SEXUAL ABUSE OF A MINOR. A court

or the guardian ad litem or attorney ad litem for the minor shall

report conduct reasonably believed to violate Section 21.02,

22.011, 22.021, or 25.02, Penal Code, based on information

obtained during a confidential court proceeding held under this

chapter to:

(1) any local or state law enforcement agency;

(2) the Department of Family and Protective Services, if the

alleged conduct involves a person responsible for the care,

custody, or welfare of the child;

(3) the state agency that operates, licenses, certifies, or

registers the facility in which the alleged conduct occurred, if

the alleged conduct occurred in a facility operated, licensed,

certified, or registered by a state agency; or

(4) an appropriate agency designated by the court.

Added by Acts 1999, 76th Leg., ch. 395, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.27, eff. September 1, 2007.

Sec. 33.010. CONFIDENTIALITY. Notwithstanding any other law,

information obtained by the Department of Family and Protective

Services or another entity under Section 33.008 or 33.009 is

confidential except to the extent necessary to prove a violation

of Section 21.02, 22.011, 22.021, or 25.02, Penal Code.

Added by Acts 1999, 76th Leg., ch. 395, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.28, eff. September 1, 2007.

Sec. 33.011. INFORMATION RELATING TO JUDICIAL BYPASS. The Texas

Department of Health shall produce and distribute informational

materials that explain the rights of a minor under this chapter.

The materials must explain the procedures established by Sections

33.003 and 33.004 and must be made available in English and in

Spanish. The material provided by the department shall also

provide information relating to alternatives to abortion and

health risks associated with abortion.

Added by Acts 1999, 76th Leg., ch. 395, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 34. AUTHORIZATION AGREEMENT FOR NONPARENT RELATIVE

FAMILY CODE

TITLE 2. CHILD IN RELATION TO THE FAMILY

SUBTITLE A. LIMITATIONS OF MINORITY

CHAPTER 34. AUTHORIZATION AGREEMENT FOR NONPARENT RELATIVE

Sec. 34.001. APPLICABILITY. This chapter applies only to an

authorization agreement between a parent of a child and a person

who is the child's:

(1) grandparent;

(2) adult sibling; or

(3) adult aunt or uncle.

Added by Acts 2009, 81st Leg., R.S., Ch.

815, Sec. 1, eff. June 19, 2009.

Sec. 34.002. AUTHORIZATION AGREEMENT. (a) A parent or both

parents of a child may enter into an authorization agreement with

a relative of the child listed in Section 34.001 to authorize the

relative to perform the following acts in regard to the child:

(1) to authorize medical, dental, psychological, or surgical

treatment and immunization of the child, including executing any

consents or authorizations for the release of information as

required by law relating to the treatment or immunization;

(2) to obtain and maintain health insurance coverage for the

child and automobile insurance coverage for the child, if

appropriate;

(3) to enroll the child in a day-care program or preschool or in

a public or private primary or secondary school;

(4) to authorize the child to participate in age-appropriate

extracurricular, civic, social, or recreational activities,

including athletic activities;

(5) to authorize the child to obtain a learner's permit,

driver's license, or state-issued identification card;

(6) to authorize employment of the child; and

(7) to apply for and receive public benefits on behalf of the

child.

(b) To the extent of any conflict or inconsistency between this

chapter and any other law relating to the eligibility

requirements other than parental consent to obtain a service

under Subsection (a), the other law controls.

(c) An authorization agreement under this chapter does not

confer on a relative of the child listed in Section 34.001 the

right to authorize the performance of an abortion on the child or

the administration of emergency contraception to the child.

Added by Acts 2009, 81st Leg., R.S., Ch.

815, Sec. 1, eff. June 19, 2009.

Sec. 34.003. CONTENTS OF AUTHORIZATION AGREEMENT. (a) The

authorization agreement must contain:

(1) the following information from the relative of the child to

whom the parent is giving authorization:

(A) the name and signature of the relative;

(B) the relative's relationship to the child; and

(C) the relative's current physical address and telephone number

or the best way to contact the relative;

(2) the following information from the parent:

(A) the name and signature of the parent; and

(B) the parent's current address and telephone number or the

best way to contact the parent;

(3) the information in Subdivision (2) with respect to the other

parent, if applicable;

(4) a statement that the relative has been given authorization

to perform the functions listed in Section 34.002(a) as a result

of a voluntary action of the parent and that the relative has

voluntarily assumed the responsibility of performing those

functions;

(5) statements that neither the parent nor the relative has

knowledge that a parent, guardian, custodian, licensed

child-placing agency, or other authorized agency asserts any

claim or authority inconsistent with the authorization agreement

under this chapter with regard to actual physical possession or

care, custody, or control of the child;

(6) statements that:

(A) to the best of the parent's and relative's knowledge:

(i) there is no court order or pending suit affecting the

parent-child relationship concerning the child;

(ii) there is no pending litigation in any court concerning:

(a) custody, possession, or placement of the child; or

(b) access to or visitation with the child; and

(iii) the court does not have continuing jurisdiction concerning

the child; or

(B) the court with continuing jurisdiction concerning the child

has given written approval for the execution of the authorization

agreement accompanied by the following information:

(i) the county in which the court is located;

(ii) the number of the court; and

(iii) the cause number in which the order was issued or the

litigation is pending;

(7) a statement that the authorization is made in conformance

with this chapter;

(8) a statement that the parent and the relative understand that

each party to the authorization agreement is required by law to

immediately provide to each other party information regarding any

change in the party's address or contact information;

(9) a statement by the parent that establishes the circumstances

under which the authorization agreement expires, including that

the authorization agreement:

(A) is valid until revoked;

(B) continues in effect after the death or during any incapacity

of the parent; or

(C) expires on a date stated in the authorization agreement; and

(10) space for the signature and seal of a notary public.

(b) The authorization agreement must contain the following

warnings and disclosures:

(1) that the authorization agreement is an important legal

document;

(2) that the parent and the relative must read all of the

warnings and disclosures before signing the authorization

agreement;

(3) that the persons signing the authorization agreement are not

required to consult an attorney but are advised to do so;

(4) that the parent's rights as a parent may be adversely

affected by placing or leaving the parent's child with another

person;

(5) that the authorization agreement does not confer on the

relative the rights of a managing or possessory conservator or

legal guardian;

(6) that a parent who is a party to the authorization agreement

may terminate the authorization agreement and resume custody,

possession, care, and control of the child on demand and that at

any time the parent may request the return of the child;

(7) that failure by the relative to return the child to the

parent immediately on request may have criminal and civil

consequences;

(8) that, under other applicable law, the relative may be liable

for certain expenses relating to the child in the relative's care

but that the parent still retains the parental obligation to

support the child;

(9) that, in certain circumstances, the authorization agreement

may not be entered into without written permission of the court;

(10) that the authorization agreement may be terminated by

certain court orders affecting the child;

(11) that the authorization agreement is void unless the parties

mail a copy of the authorization agreement to a parent who was

not a party to the authorization agreement, if the parent is

living and the parent's parental rights have not been terminated,

not later than the 10th day after the date the authorization

agreement is signed; and

(12) that the authorization agreement does not confer on a

relative of the child the right to authorize the performance of

an abortion on the child or the administration of emergency

contraception to the child.

Added by Acts 2009, 81st Leg., R.S., Ch.

815, Sec. 1, eff. June 19, 2009.

Sec. 34.004. EXECUTION OF AUTHORIZATION AGREEMENT. (a) The

authorization agreement must be signed and sworn to before a

notary public by the parent and the relative.

(b) A parent may not execute an authorization agreement without

a written order by the appropriate court if:

(1) there is a court order or pending suit affecting the

parent-child relationship concerning the child;

(2) there is pending litigation in any court concerning:

(A) custody, possession, or placement of the child; or

(B) access to or visitation with the child; or

(3) the court has continuing, exclusive jurisdiction over the

child.

(c) An authorization agreement obtained in violation of

Subsection (b) is void.

Added by Acts 2009, 81st Leg., R.S., Ch.

815, Sec. 1, eff. June 19, 2009.

Sec. 34.005. DUTIES OF PARTIES TO AUTHORIZATION AGREEMENT. (a)

If both parents did not sign the authorization agreement, the

parties shall mail a copy of the executed authorization agreement

to the parent who was not a party to the authorization agreement

at the parent's last known address not later than the 10th day

after the date the authorization agreement is executed if that

parent is living and that parent's parental rights have not been

terminated. An authorization agreement is void if the parties

fail to comply with this subsection.

(b) A party to the authorization agreement shall immediately

inform each other party of any change in the party's address or

contact information. If a party fails to comply with this

subsection, the authorization agreement is voidable by the other

party.

Added by Acts 2009, 81st Leg., R.S., Ch.

815, Sec. 1, eff. June 19, 2009.

Sec. 34.006. AUTHORIZATION VOIDABLE. An authorization agreement

is voidable by a party if the other party knowingly:

(1) obtained the authorization agreement by fraud, duress, or

misrepresentation; or

(2) made a false statement on the authorization agreement.

Added by Acts 2009, 81st Leg., R.S., Ch.

815, Sec. 1, eff. June 19, 2009.

Sec. 34.007. EFFECT OF AUTHORIZATION AGREEMENT. (a) A person

who is not a party to the authorization agreement who relies in

good faith on an authorization agreement under this chapter,

without actual knowledge that the authorization agreement is

void, revoked, or invalid, is not subject to civil or criminal

liability to any person, and is not subject to professional

disciplinary action, for that reliance if the agreement is

completed as required by this chapter.

(b) The authorization agreement does not affect the rights of

the child's parent or legal guardian regarding the care, custody,

and control of the child, and does not mean that the relative has

legal custody of the child.

(c) An authorization agreement executed under this chapter does

not confer or affect standing or a right of intervention in any

proceeding under Title 5.

Added by Acts 2009, 81st Leg., R.S., Ch.

815, Sec. 1, eff. June 19, 2009.

Sec. 34.008. TERMINATION OF AUTHORIZATION AGREEMENT. (a)

Except as provided by Subsection (b), an authorization agreement

under this chapter terminates if, after the execution of the

authorization agreement, a court enters an order:

(1) affecting the parent-child relationship;

(2) concerning custody, possession, or placement of the child;

(3) concerning access to or visitation with the child; or

(4) regarding the appointment of a guardian for the child under

Section 676, Texas Probate Code.

(b) An authorization agreement may continue after a court order

described by Subsection (a) is entered if the court entering the

order gives written permission.

(c) An authorization agreement under this chapter terminates on

written revocation by a party to the authorization agreement if

the party:

(1) gives each party written notice of the revocation;

(2) files the written revocation with the clerk of the county in

which:

(A) the child resides;

(B) the child resided at the time the authorization agreement

was executed; or

(C) the relative resides; and

(3) files the written revocation with the clerk of each court:

(A) that has continuing, exclusive jurisdiction over the child;

(B) in which there is a court order or pending suit affecting

the parent-child relationship concerning the child;

(C) in which there is pending litigation concerning:

(i) custody, possession, or placement of the child; or

(ii) access to or visitation with the child; or

(D) that has entered an order regarding the appointment of a

guardian for the child under Section 676, Texas Probate Code.

(d) If an authorization agreement executed under this chapter

does not state when the authorization agreement expires, the

authorization agreement is valid until revoked.

(e) If both parents have signed the authorization agreement,

either parent may revoke the authorization agreement without the

other parent's consent.

Added by Acts 2009, 81st Leg., R.S., Ch.

815, Sec. 1, eff. June 19, 2009.

Sec. 34.009. PENALTY. (a) A person commits an offense if the

person knowingly:

(1) presents a document that is not a valid authorization

agreement as a valid authorization agreement under this chapter;

(2) makes a false statement on an authorization agreement; or

(3) obtains an authorization agreement by fraud, duress, or

misrepresentation.

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 2009, 81st Leg., R.S., Ch.

815, Sec. 1, eff. June 19, 2009.



CHAPTER 41. LIABILITY OF PARENTS FOR CONDUCT OF CHILD

FAMILY CODE

TITLE 2. CHILD IN RELATION TO THE FAMILY

SUBTITLE B. PARENTAL LIABILITY

CHAPTER 41. LIABILITY OF PARENTS FOR CONDUCT OF CHILD

Sec. 41.001. LIABILITY. A parent or other person who has the

duty of control and reasonable discipline of a child is liable

for any property damage proximately caused by:

(1) the negligent conduct of the child if the conduct is

reasonably attributable to the negligent failure of the parent or

other person to exercise that duty; or

(2) the wilful and malicious conduct of a child who is at least

10 years of age but under 18 years of age.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995; Acts 2001, 77th Leg., ch. 587, Sec. 1, eff. Sept. 1, 2001.

Sec. 41.002. LIMIT OF DAMAGES. Recovery for damage caused by

wilful and malicious conduct is limited to actual damages, not to

exceed $25,000 per occurrence, plus court costs and reasonable

attorney's fees.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995; Acts 1997, 75th Leg., ch. 783, Sec. 1, eff. Sept. 1, 1997.

Sec. 41.0025. LIABILITY FOR PROPERTY DAMAGE TO AN INN OR HOTEL.

(a) Notwithstanding Section 41.002, recovery of damages by an

inn or hotel for wilful and malicious conduct is limited to

actual damages, not to exceed $25,000 per occurrence, plus court

costs and reasonable attorney's fees.

(b) In this section "occurrence" means one incident on a single

day in one hotel room. The term does not include incidents in

separate rooms or incidents that occur on different days.

Added by Acts 1997, 75th Leg., ch. 40, Sec. 1, eff. Sept. 1,

1997.

Sec. 41.003. VENUE. A suit as provided by this chapter may be

filed in the county in which the conduct of the child occurred or

in the county in which the defendant resides.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.



CHAPTER 42. CIVIL LIABILITY FOR INTERFERENCE WITH POSSESSORY INTEREST IN CHILD

FAMILY CODE

TITLE 2. CHILD IN RELATION TO THE FAMILY

SUBTITLE B. PARENTAL LIABILITY

CHAPTER 42. CIVIL LIABILITY FOR INTERFERENCE WITH POSSESSORY

INTEREST IN CHILD

Sec. 42.001. DEFINITIONS. In this chapter:

(1) "Order" means a temporary or final order of a court of this

state or another state or nation.

(2) "Possessory right" means a court-ordered right of possession

of or access to a child, including conservatorship, custody, and

visitation.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 42.002. LIABILITY FOR INTERFERENCE WITH POSSESSORY RIGHT.

(a) A person who takes or retains possession of a child or who

conceals the whereabouts of a child in violation of a possessory

right of another person may be liable for damages to that person.

(b) A possessory right is violated by the taking, retention, or

concealment of a child at a time when another person is entitled

to possession of or access to the child.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 42.003. AIDING OR ASSISTING INTERFERENCE WITH POSSESSORY

RIGHT. (a) A person who aids or assists in conduct for which a

cause of action is authorized by this chapter is jointly and

severally liable for damages.

(b) A person who was not a party to the suit in which an order

was rendered providing for a possessory right is not liable

unless the person at the time of the violation:

(1) had actual notice of the existence and contents of the

order; or

(2) had reasonable cause to believe that the child was the

subject of an order and that the person's actions were likely to

violate the order.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 42.005. VENUE. A suit may be filed in a county in which:

(1) the plaintiff resides;

(2) the defendant resides;

(3) a suit affecting the parent-child relationship as provided

by Chapter 102 may be brought, concerning the child who is the

subject of the court order; or

(4) a court has continuing, exclusive jurisdiction as provided

by Chapter 155.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 42.006. DAMAGES. (a) Damages may include:

(1) the actual costs and expenses incurred, including attorney's

fees, in:

(A) locating a child who is the subject of the order;

(B) recovering possession of the child if the petitioner is

entitled to possession; and

(C) enforcing the order and prosecuting the suit; and

(2) mental suffering and anguish incurred by the plaintiff

because of a violation of the order.

(b) A person liable for damages who acted with malice or with an

intent to cause harm to the plaintiff may be liable for exemplary

damages.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995; Acts 1995, 74th Leg., ch. 751, Sec. 7, eff. Sept. 1, 1995.

Sec. 42.007. AFFIRMATIVE DEFENSE. The defendant may plead as an

affirmative defense that the defendant acted in violation of the

order with the express consent of the plaintiff.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995; Acts 1999, 76th Leg., ch. 437, Sec. 1, eff. Sept. 1, 1999.

Sec. 42.008. REMEDIES NOT AFFECTED. This chapter does not

affect any other civil or criminal remedy available to any

person, including the child, for interference with a possessory

right, nor does it affect the power of a parent to represent the

interest of a child in a suit filed on behalf of the child.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 42.009. FRIVOLOUS SUIT. A person sued for damages as

provided by this chapter is entitled to recover attorney's fees

and court costs if:

(1) the claim for damages is dismissed or judgment is awarded to

the defendant; and

(2) the court or jury finds that the claim for damages is

frivolous, unreasonable, or without foundation.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.



CHAPTER 45. CHANGE OF NAME

FAMILY CODE

TITLE 2. CHILD IN RELATION TO THE FAMILY

SUBTITLE C. CHANGE OF NAME

CHAPTER 45. CHANGE OF NAME

SUBCHAPTER A. CHANGE OF NAME OF CHILD

Sec. 45.001. WHO MAY FILE; VENUE. A parent, managing

conservator, or guardian of a child may file a petition

requesting a change of name of the child in the county where the

child resides.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 45.002. REQUIREMENTS OF PETITION. (a) A petition to

change the name of a child must be verified and include:

(1) the present name and place of residence of the child;

(2) the reason a change of name is requested;

(3) the full name requested for the child;

(4) whether the child is subject to the continuing exclusive

jurisdiction of a court under Chapter 155; and

(5) whether the child is subject to the registration

requirements of Chapter 62, Code of Criminal Procedure.

(b) If the child is 10 years of age or older, the child's

written consent to the change of name must be attached to the

petition.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995; Acts 1999, 76th Leg., ch. 1390, Sec. 1, eff. Sept. 1, 1999;

Acts 2003, 78th Leg., ch. 1300, Sec. 5, eff. Sept. 1, 2003.

Sec. 45.003. CITATION. (a) The following persons are entitled

to citation in a suit under this subchapter:

(1) a parent of the child whose parental rights have not been

terminated;

(2) any managing conservator of the child; and

(3) any guardian of the child.

(b) Citation must be issued and served in the same manner as

under Chapter 102.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 45.004. ORDER. (a) The court may order the name of a

child changed if:

(1) the change is in the best interest of the child; and

(2) for a child subject to the registration requirements of

Chapter 62, Code of Criminal Procedure:

(A) the change is in the interest of the public; and

(B) the person petitioning on behalf of the child provides the

court with proof that the child has notified the appropriate

local law enforcement authority of the proposed name change.

(b) If the child is subject to the continuing jurisdiction of a

court under Chapter 155, the court shall send a copy of the order

to the central record file as provided in Chapter 108.

(c) In this section, "local law enforcement authority" has the

meaning assigned by Article 62.001, Code of Criminal Procedure.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995; Acts 2003, 78th Leg., ch. 1300, Sec. 6, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1008, Sec. 2.05, eff. September 1, 2005.

Sec. 45.005. LIABILITIES AND RIGHTS UNAFFECTED. A change of

name does not:

(1) release a child from any liability incurred in the child's

previous name; or

(2) defeat any right the child had in the child's previous name.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

SUBCHAPTER B. CHANGE OF NAME OF ADULT

Sec. 45.101. WHO MAY FILE; VENUE. An adult may file a petition

requesting a change of name in the county of the adult's place of

residence.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 45.102. REQUIREMENTS OF PETITION. (a) A petition to

change the name of an adult must be verified and include:

(1) the present name and place of residence of the petitioner;

(2) the full name requested for the petitioner;

(3) the reason the change in name is requested;

(4) whether the petitioner has been the subject of a final

felony conviction;

(5) whether the petitioner is subject to the registration

requirements of Chapter 62, Code of Criminal Procedure; and

(6) a legible and complete set of the petitioner's fingerprints

on a fingerprint card format acceptable to the Department of

Public Safety and the Federal Bureau of Investigation.

(b) The petition must include each of the following or a

reasonable explanation why the required information is not

included:

(1) the petitioner's:

(A) full name;

(B) sex;

(C) race;

(D) date of birth;

(E) driver's license number for any driver's license issued in

the 10 years preceding the date of the petition;

(F) social security number; and

(G) assigned FBI number, state identification number, if known,

or any other reference number in a criminal history record system

that identifies the petitioner;

(2) any offense above the grade of Class C misdemeanor for which

the petitioner has been charged; and

(3) the case number and the court if a warrant was issued or a

charging instrument was filed or presented for an offense listed

in Subsection (b)(2).

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995; Acts 2003, 78th Leg., ch. 1003, Sec. 1, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 1300, Sec. 7, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 6.001, eff. September 1, 2005.

Sec. 45.103. ORDER. (a) The court shall order a change of name

under this subchapter for a person other than a person with a

final felony conviction or a person subject to the registration

requirements of Chapter 62, Code of Criminal Procedure, if the

change is in the interest or to the benefit of the petitioner and

in the interest of the public.

(b) A court may order a change of name under this subchapter for

a person with a final felony conviction if, in addition to the

requirements of Subsection (a), the person has:

(1) received a certificate of discharge by the Texas Department

of Criminal Justice or completed a period of community

supervision or juvenile probation ordered by a court and not less

than two years have passed from the date of the receipt of

discharge or completion of community supervision or juvenile

probation; or

(2) been pardoned.

(c) A court may order a change of name under this subchapter for

a person subject to the registration requirements of Chapter 62,

Code of Criminal Procedure, if, in addition to the requirements

of Subsection (a), the person provides the court with proof that

the person has notified the appropriate local law enforcement

authority of the proposed name change. In this subsection,

"local law enforcement authority" has the meaning assigned by

Article 62.001, Code of Criminal Procedure.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995; Acts 2003, 78th Leg., ch. 1300, Sec. 8, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1008, Sec. 2.06, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.057, eff. September 1, 2009.

Sec. 45.104. LIABILITIES AND RIGHTS UNAFFECTED. A change of

name under this subchapter does not release a person from

liability incurred in that person's previous name or defeat any

right the person had in the person's previous name.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 45.105. CHANGE OF NAME IN DIVORCE SUIT. (a) On the final

disposition of a suit for divorce, for annulment, or to declare a

marriage void, the court shall enter a decree changing the name

of a party specially praying for the change to a prior used name

unless the court states in the decree a reason for denying the

change of name. The court may not deny a change of name solely to

keep last names of family members the same.

(b) A person whose name is changed under this section may apply

for a change of name certificate from the clerk of the court as

provided by Section 45.106.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 7.10(a), eff. Sept.

1, 1997.

Sec. 45.106. CHANGE OF NAME CERTIFICATE. (a) A person whose

name is changed under Section 6.706 or 45.105 may apply to the

clerk of the court ordering the name change for a change of name

certificate.

(b) A certificate under this section is a one-page document that

includes:

(1) the name of the person before the change of name was

ordered;

(2) the name to which the person's name was changed by the

court;

(3) the date on which the name change was made;

(4) the person's social security number and driver's license

number, if any;

(5) the name of the court in which the name change was ordered;

and

(6) the signature of the clerk of the court that issued the

certificate.

(c) An applicant for a certificate under this section shall pay

a $10 fee to the clerk of the court for issuance of the

certificate.

(d) A certificate under this section constitutes proof of the

change of name of the person named in the certificate.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 7.10(a), eff. Sept.

1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 6.06, eff.

Sept. 1, 1999.






TITLE 3. JUVENILE JUSTICE CODE

CHAPTER 51. GENERAL PROVISIONS

FAMILY CODE

TITLE 3. JUVENILE JUSTICE CODE

CHAPTER 51. GENERAL PROVISIONS

Sec. 51.01. PURPOSE AND INTERPRETATION. This title shall be

construed to effectuate the following public purposes:

(1) to provide for the protection of the public and public

safety;

(2) consistent with the protection of the public and public

safety:

(A) to promote the concept of punishment for criminal acts;

(B) to remove, where appropriate, the taint of criminality from

children committing certain unlawful acts; and

(C) to provide treatment, training, and rehabilitation that

emphasizes the accountability and responsibility of both the

parent and the child for the child's conduct;

(3) to provide for the care, the protection, and the wholesome

moral, mental, and physical development of children coming within

its provisions;

(4) to protect the welfare of the community and to control the

commission of unlawful acts by children;

(5) to achieve the foregoing purposes in a family environment

whenever possible, separating the child from the child's parents

only when necessary for the child's welfare or in the interest of

public safety and when a child is removed from the child's

family, to give the child the care that should be provided by

parents; and

(6) to provide a simple judicial procedure through which the

provisions of this title are executed and enforced and in which

the parties are assured a fair hearing and their constitutional

and other legal rights recognized and enforced.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1995, 74th Leg., ch. 262, Sec. 2, eff. Jan.

1, 1996.

Sec. 51.02. DEFINITIONS. In this title:

(1) "Aggravated controlled substance felony" means an offense

under Subchapter D, Chapter 481, Health and Safety Code, that is

punishable by:

(A) a minimum term of confinement that is longer than the

minimum term of confinement for a felony of the first degree; or

(B) a maximum fine that is greater than the maximum fine for a

felony of the first degree.

(2) "Child" means a person who is:

(A) ten years of age or older and under 17 years of age; or

(B) seventeen years of age or older and under 18 years of age

who is alleged or found to have engaged in delinquent conduct or

conduct indicating a need for supervision as a result of acts

committed before becoming 17 years of age.

(3) "Custodian" means the adult with whom the child resides.

(4) "Guardian" means the person who, under court order, is the

guardian of the person of the child or the public or private

agency with whom the child has been placed by a court.

(5) "Judge" or "juvenile court judge" means the judge of a

juvenile court.

(6) "Juvenile court" means a court designated under Section

51.04 of this code to exercise jurisdiction over proceedings

under this title.

(7) "Law-enforcement officer" means a peace officer as defined

by Article 2.12, Code of Criminal Procedure.

(8) "Nonoffender" means a child who:

(A) is subject to jurisdiction of a court under abuse,

dependency, or neglect statutes under Title 5 for reasons other

than legally prohibited conduct of the child; or

(B) has been taken into custody and is being held solely for

deportation out of the United States.

(8-a) "Nonsecure correctional facility" means a facility, other

than a secure correctional facility, that accepts only juveniles

who are on probation and that is operated by or under contract

with a governmental unit, as defined by Section 101.001, Civil

Practice and Remedies Code.

(9) "Parent" means the mother or the father of a child, but does

not include a parent whose parental rights have been terminated.

(10) "Party" means the state, a child who is the subject of

proceedings under this subtitle, or the child's parent, spouse,

guardian, or guardian ad litem.

(11) "Prosecuting attorney" means the county attorney, district

attorney, or other attorney who regularly serves in a prosecutory

capacity in a juvenile court.

(12) "Referral to juvenile court" means the referral of a child

or a child's case to the office or official, including an intake

officer or probation officer, designated by the juvenile board to

process children within the juvenile justice system.

(13) "Secure correctional facility" means any public or private

residential facility, including an alcohol or other drug

treatment facility, that:

(A) includes construction fixtures designed to physically

restrict the movements and activities of juveniles or other

individuals held in lawful custody in the facility; and

(B) is used for the placement of any juvenile who has been

adjudicated as having committed an offense, any nonoffender, or

any other individual convicted of a criminal offense.

(14) "Secure detention facility" means any public or private

residential facility that:

(A) includes construction fixtures designed to physically

restrict the movements and activities of juveniles or other

individuals held in lawful custody in the facility; and

(B) is used for the temporary placement of any juvenile who is

accused of having committed an offense, any nonoffender, or any

other individual accused of having committed a criminal offense.

(15) "Status offender" means a child who is accused,

adjudicated, or convicted for conduct that would not, under state

law, be a crime if committed by an adult, including:

(A) truancy under Section 51.03(b)(2);

(B) running away from home under Section 51.03(b)(3);

(C) a fineable only offense under Section 51.03(b)(1)

transferred to the juvenile court under Section 51.08(b), but

only if the conduct constituting the offense would not have been

criminal if engaged in by an adult;

(D) failure to attend school under Section 25.094, Education

Code;

(E) a violation of standards of student conduct as described by

Section 51.03(b)(5);

(F) a violation of a juvenile curfew ordinance or order;

(G) a violation of a provision of the Alcoholic Beverage Code

applicable to minors only; or

(H) a violation of any other fineable only offense under Section

8.07(a)(4) or (5), Penal Code, but only if the conduct

constituting the offense would not have been criminal if engaged

in by an adult.

(16) "Traffic offense" means:

(A) a violation of a penal statute cognizable under Chapter 729,

Transportation Code, except for conduct for which the person

convicted may be sentenced to imprisonment or confinement in

jail; or

(B) a violation of a motor vehicle traffic ordinance of an

incorporated city or town in this state.

(17) "Valid court order" means a court order entered under

Section 54.04 concerning a child adjudicated to have engaged in

conduct indicating a need for supervision as a status offender.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1975, 64th Leg., p. 2152, ch. 693, Sec. 1,

eff. Sept. 1, 1975; Acts 1995, 74th Leg., ch. 262, Sec. 3, eff.

Jan. 1, 1996; Acts 1997, 75th Leg., ch. 165, Sec. 6.06, 30.182,

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 822, Sec. 2, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1013, Sec. 13, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1086, Sec. 41, 47, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 821, Sec. 2.02, eff.

June 14, 2001; Acts 2001, 77th Leg., ch. 1297, Sec. 1, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 283, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 1, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1187, Sec. 4.004, eff. June 19, 2009.

Sec. 51.03. DELINQUENT CONDUCT; CONDUCT INDICATING A NEED FOR

SUPERVISION. (a) Delinquent conduct is:

(1) conduct, other than a traffic offense, that violates a penal

law of this state or of the United States punishable by

imprisonment or by confinement in jail;

(2) conduct that violates a lawful order of a court under

circumstances that would constitute contempt of that court in:

(A) a justice or municipal court; or

(B) a county court for conduct punishable only by a fine;

(3) conduct that violates Section 49.04, 49.05, 49.06, 49.07, or

49.08, Penal Code; or

(4) conduct that violates Section 106.041, Alcoholic Beverage

Code, relating to driving under the influence of alcohol by a

minor (third or subsequent offense).

(b) Conduct indicating a need for supervision is:

(1) subject to Subsection (f), conduct, other than a traffic

offense, that violates:

(A) the penal laws of this state of the grade of misdemeanor

that are punishable by fine only; or

(B) the penal ordinances of any political subdivision of this

state;

(2) the absence of a child on 10 or more days or parts of days

within a six-month period in the same school year or on three or

more days or parts of days within a four-week period from school;

(3) the voluntary absence of a child from the child's home

without the consent of the child's parent or guardian for a

substantial length of time or without intent to return;

(4) conduct prohibited by city ordinance or by state law

involving the inhalation of the fumes or vapors of paint and

other protective coatings or glue and other adhesives and the

volatile chemicals itemized in Section 485.001, Health and Safety

Code;

(5) an act that violates a school district's previously

communicated written standards of student conduct for which the

child has been expelled under Section 37.007(c), Education Code;

or

(6) conduct that violates a reasonable and lawful order of a

court entered under Section 264.305.

(c) Nothing in this title prevents criminal proceedings against

a child for perjury.

(d) It is an affirmative defense to an allegation of conduct

under Subsection (b)(2) that one or more of the absences required

to be proven under that subsection have been excused by a school

official or by the court or that one or more of the absences were

involuntary, but only if there is an insufficient number of

unexcused or voluntary absences remaining to constitute conduct

under Subsection (b)(2). The burden is on the respondent to show

by a preponderance of the evidence that the absence has been or

should be excused or that the absence was involuntary. A

decision by the court to excuse an absence for purposes of this

subsection does not affect the ability of the school district to

determine whether to excuse the absence for another purpose.

(e) For the purposes of Subsection (b)(3), "child" does not

include a person who is married, divorced, or widowed.

(f) Except as provided by Subsection (g), conduct described

under Subsection (b)(1) does not constitute conduct indicating a

need for supervision unless the child has been referred to the

juvenile court under Section 51.08(b).

(g) In a county with a population of less than 100,000, conduct

described by Subsection (b)(1)(A) that violates Section 25.094,

Education Code, is conduct indicating a need for supervision.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1975, 64th Leg., p. 2153, ch. 693, Sec. 2

to 4, eff. Sept. 1, 1975; Acts 1977, 65th Leg., p. 906, ch. 340,

Sec. 1, eff. June 6, 1977; Acts 1987, 70th Leg., ch. 511, Sec. 1,

eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 924, Sec. 1, eff.

Sept. 1, 1987; Acts 1987, 70th Leg., ch. 955, Sec. 1, eff. June

19, 1987; Acts 1987, 70th Leg., ch. 1040, Sec. 20, eff. Sept. 1,

1987; Acts 1987, 70th Leg., ch. 1099, Sec. 48, eff. Sept. 1,

1987; Acts 1989, 71st Leg., ch. 1100, Sec. 3.02, eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 1245, Sec. 1, 4, eff. Sept. 1,

1989; Acts 1991, 72nd Leg., ch. 14, Sec. 284(35), eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 16, Sec. 7.02, eff. Aug. 26,

1991; Acts 1991, 72nd Leg., ch. 169, Sec. 1, eff. Sept. 1, 1991;

Acts 1993, 73rd Leg., ch. 46, Sec. 1, eff. Sept. 1, 1993; Acts

1995, 74th Leg., ch. 76, Sec. 14.30, eff. Sept. 1, 1995; Acts

1995, 74th Leg., ch. 262, Sec. 4, eff. Jan. 1, 1996; Acts 1997,

75th Leg., ch. 165, Sec. 6.07, eff. Sept. 1, 1997; Acts 1997,

75th Leg., ch. 1013, Sec. 14, eff. Sept. 1, 1997; Acts 1997, 75th

Leg., ch. 1015, Sec. 15, eff. June 19, 1997; Acts 1997, 75th

Leg., ch. 1086, Sec. 1, eff. Sept. 1, 1997; Acts 2001, 77th Leg.,

ch. 1297, Sec. 2, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch.

1514, Sec. 11, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 137,

Sec. 11, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 3, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

311, Sec. 3, eff. September 1, 2009.

Sec. 51.031. HABITUAL FELONY CONDUCT. (a) Habitual felony

conduct is conduct violating a penal law of the grade of felony,

other than a state jail felony, if:

(1) the child who engaged in the conduct has at least two

previous final adjudications as having engaged in delinquent

conduct violating a penal law of the grade of felony;

(2) the second previous final adjudication is for conduct that

occurred after the date the first previous adjudication became

final; and

(3) all appeals relating to the previous adjudications

considered under Subdivisions (1) and (2) have been exhausted.

(b) For purposes of this section, an adjudication is final if

the child is placed on probation or committed to the Texas Youth

Commission.

(c) An adjudication based on conduct that occurred before

January 1, 1996, may not be considered in a disposition made

under this section.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 5, eff. Jan. 1,

1996. Amended by Acts 1997, 75th Leg., ch. 1086, Sec. 2, eff.

Sept. 1, 1997.

Sec. 51.04. JURISDICTION. (a) This title covers the

proceedings in all cases involving the delinquent conduct or

conduct indicating a need for supervision engaged in by a person

who was a child within the meaning of this title at the time the

person engaged in the conduct, and, except as provided by

Subsection (h), the juvenile court has exclusive original

jurisdiction over proceedings under this title.

(b) In each county, the county's juvenile board shall designate

one or more district, criminal district, domestic relations,

juvenile, or county courts or county courts at law as the

juvenile court, subject to Subsections (c) and (d) of this

section.

(c) If the county court is designated as a juvenile court, at

least one other court shall be designated as the juvenile court.

A county court does not have jurisdiction of a proceeding

involving a petition approved by a grand jury under Section

53.045 of this code.

(d) If the judge of a court designated in Subsection (b) or (c)

of this section is not an attorney licensed in this state, there

shall also be designated an alternate court, the judge of which

is an attorney licensed in this state.

(e) A designation made under Subsection (b) or (c) of this

section may be changed from time to time by the authorized boards

or judges for the convenience of the people and the welfare of

children. However, there must be at all times a juvenile court

designated for each county. It is the intent of the legislature

that in selecting a court to be the juvenile court of each

county, the selection shall be made as far as practicable so that

the court designated as the juvenile court will be one which is

presided over by a judge who has a sympathetic understanding of

the problems of child welfare and that changes in the designation

of juvenile courts be made only when the best interest of the

public requires it.

(f) If the judge of the juvenile court or any alternate judge

named under Subsection (b) or (c) is not in the county or is

otherwise unavailable, any magistrate may make a determination

under Section 53.02(f) or may conduct the detention hearing

provided for in Section 54.01.

(g) The juvenile board may appoint a referee to make

determinations under Section 53.02(f) or to conduct hearings

under this title. The referee shall be an attorney licensed to

practice law in this state and shall comply with Section 54.10.

Payment of any referee services shall be provided from county

funds.

(h) In a county with a population of less than 100,000, the

juvenile court has concurrent jurisdiction with the justice and

municipal courts over conduct engaged in by a child that violates

Section 25.094, Education Code.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1975, 64th Leg., p. 1357, ch. 514, Sec. 1,

eff. June 19, 1975; Acts 1975, 64th Leg., p. 2153, ch. 693, Sec.

5 to 7, eff. Sept. 1, 1975; Acts 1977, 65th Leg., p. 1112, ch.

411, Sec. 1, eff. June 15, 1977; Acts 1987, 70th Leg., ch. 385,

Sec. 1, eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 168, Sec.

4, eff. Aug. 30, 1993; Acts 1999, 76th Leg., ch. 232, Sec. 2,

eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1297, Sec. 3, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1514, Sec. 12, eff.

Sept. 1, 2001.

Sec. 51.041. JURISDICTION AFTER APPEAL. (a) The court retains

jurisdiction over a person, without regard to the age of the

person, for conduct engaged in by the person before becoming 17

years of age if, as a result of an appeal by the person or the

state under Chapter 56 or by the person under Article 44.47, Code

of Criminal Procedure, of an order of the court, the order is

reversed or modified and the case remanded to the court by the

appellate court.

(b) If the respondent is at least 18 years of age when the order

of remand from the appellate court is received by the juvenile

court, the juvenile court shall proceed as provided by Sections

54.02(o)-(r) for the detention of a person at least 18 years of

age in discretionary transfer proceedings. Pending retrial of the

adjudication or transfer proceeding, the juvenile court may:

(1) order the respondent released from custody;

(2) order the respondent detained in a juvenile detention

facility; or

(3) set bond and order the respondent detained in a county adult

facility if bond is not made.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 6, eff. Jan. 1,

1996. Amended by Acts 2001, 77th Leg., ch. 1297, Sec. 4, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 283, Sec. 2, eff. Sept.

1, 2003.

Sec. 51.0411. JURISDICTION FOR TRANSFER OR RELEASE HEARING. The

court retains jurisdiction over a person, without regard to the

age of the person, who is referred to the court under Section

54.11 for transfer to the Texas Department of Criminal Justice or

release under supervision.

Added by Acts 1997, 75th Leg., ch. 1086, Sec. 3, eff. June 19,

1997.

Sec. 51.0412. JURISDICTION OVER INCOMPLETE PROCEEDINGS. The

court retains jurisdiction over a person, without regard to the

age of the person, who is a respondent in an adjudication

proceeding, a disposition proceeding, a proceeding to modify

disposition, or a motion for transfer of determinate sentence

probation to an appropriate district court if:

(1) the petition, motion to modify, or motion for transfer was

filed while the respondent was younger than 18 years of age;

(2) the proceeding is not complete before the respondent becomes

18 years of age; and

(3) the court enters a finding in the proceeding that the

prosecuting attorney exercised due diligence in an attempt to

complete the proceeding before the respondent became 18 years of

age.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 5, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 4, eff. September 1, 2007.

Sec. 51.042. OBJECTION TO JURISDICTION BECAUSE OF AGE OF THE

CHILD. (a) A child who objects to the jurisdiction of the court

over the child because of the age of the child must raise the

objection at the adjudication hearing or discretionary transfer

hearing, if any.

(b) A child who does not object as provided by Subsection (a)

waives any right to object to the jurisdiction of the court

because of the age of the child at a later hearing or on appeal.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 6, eff. Jan. 1,

1996.

Sec. 51.045. JURIES IN COUNTY COURTS AT LAW. If a provision of

this title requires a jury of 12 persons, that provision prevails

over any other law that limits the number of members of a jury in

a particular county court at law. The state and the defense are

entitled to the same number of peremptory challenges allowed in a

district court.

Added by Acts 1987, 70th Leg., ch. 385, Sec. 2, eff. Sept. 1,

1987.

Sec. 51.05. COURT SESSIONS AND FACILITIES. (a) The juvenile

court shall be deemed in session at all times. Suitable quarters

shall be provided by the commissioners court of each county for

the hearing of cases and for the use of the judge, the probation

officer, and other employees of the court.

(b) The juvenile court and the juvenile board shall report

annually to the commissioners court on the suitability of the

quarters and facilities of the juvenile court and may make

recommendations for their improvement.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1975, 64th Leg., p. 2154, ch. 693, Sec. 8,

eff. Sept. 1, 1975.

Sec. 51.06. VENUE. (a) A proceeding under this title shall be

commenced in

(1) the county in which the alleged delinquent conduct or

conduct indicating a need for supervision occurred; or

(2) the county in which the child resides at the time the

petition is filed, but only if:

(A) the child was under probation supervision in that county at

the time of the commission of the delinquent conduct or conduct

indicating a need for supervision;

(B) it cannot be determined in which county the delinquent

conduct or conduct indicating a need for supervision occurred; or

(C) the county in which the child resides agrees to accept the

case for prosecution, in writing, prior to the case being sent to

the county of residence for prosecution.

(b) An application for a writ of habeas corpus brought by or on

behalf of a person who has been committed to an institution under

the jurisdiction of the Texas Youth Commission and which attacks

the validity of the judgment of commitment shall be brought in

the county in which the court that entered the judgment of

commitment is located.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1983, 68th Leg., p. 161, ch. 44, art. 1,

Sec. 1, eff. April 26, 1983; Acts 1995, 74th Leg., ch. 262, Sec.

7, eff. Jan. 1, 1996; Acts 1999, 76th Leg., ch. 488, Sec. 1, eff.

Sept. 1, 1999.

Sec. 51.07. TRANSFER TO ANOTHER COUNTY FOR DISPOSITION. When a

child has been found to have engaged in delinquent conduct or

conduct indicating a need for supervision under Section 54.03,

the juvenile court may transfer the case and transcripts of

records and documents to the juvenile court of the county where

the child resides for disposition of the case under Section

54.04. Consent by the court of the county where the child

resides is not required.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 3, eff. September 1, 2005.

Sec. 51.071. TRANSFER OF PROBATION SUPERVISION BETWEEN COUNTIES:

COURTESY SUPERVISION PROHIBITED. Except as provided by Section

51.075, a juvenile court or juvenile probation department may not

engage in the practice of courtesy supervision of a child on

probation.

Added by Acts 2005, 79th Leg., Ch.

949, Sec. 4, eff. September 1, 2005.

Sec. 51.072. TRANSFER OF PROBATION SUPERVISION BETWEEN COUNTIES:

INTERIM SUPERVISION. (a) In this section:

(1) "Receiving county" means the county to which a child on

probation has moved or intends to move.

(2) "Sending county" means the county that:

(A) originally placed the child on probation; or

(B) assumed permanent supervision of the child under an

inter-county transfer of probation supervision.

(b) When a child on probation moves or intends to move from one

county to another and intends to remain in the receiving county

for at least 60 days, the juvenile probation department of the

sending county shall request that the juvenile probation

department of the receiving county provide interim supervision of

the child. If the receiving county and the sending county are

member counties within a judicial district served by one juvenile

probation department, then a transfer of probation supervision is

not required.

(c) The juvenile probation department of the receiving county

may refuse the request to provide interim supervision only if:

(1) the residence of the child in the receiving county is in a

residential placement facility arranged by the sending county; or

(2) the residence of the child in the receiving county is in a

foster care placement arranged by the Department of Family and

Protective Services.

(d) The juvenile probation department of the sending county

shall initiate the request for interim supervision by electronic

communication to the probation officer designated as the

inter-county transfer officer for the juvenile probation

department of the receiving county or, in the absence of this

designation, to the chief juvenile probation officer.

(e) The juvenile probation department of the sending county

shall provide the juvenile probation department of the receiving

county with the following information in the request for interim

supervision initiated under Subsection (d):

(1) the child's name, sex, age, race, and date of birth;

(2) the name, address, date of birth, and social security or

driver's license number, and telephone number, if available, of

the person with whom the child proposes to reside or is residing

in the receiving county;

(3) the offense for which the child is on probation;

(4) the length of the child's probation term;

(5) a brief summary of the child's history of referrals;

(6) a brief statement of any special needs of the child;

(7) the name and telephone number of the child's school in the

receiving county, if available; and

(8) the reason for the child moving or intending to move to the

receiving county.

(f) Not later than 10 business days after a receiving county has

agreed to provide interim supervision of a child, the juvenile

probation department of the sending county shall provide the

juvenile probation department of the receiving county with a copy

of the following documents:

(1) the petition and the adjudication and disposition orders for

the child, including the child's thumbprint;

(2) the child's conditions of probation;

(3) the social history report for the child;

(4) any psychological or psychiatric reports concerning the

child;

(5) the Department of Public Safety CR 43J form or tracking

incident number concerning the child;

(6) any law enforcement incident reports concerning the offense

for which the child is on probation;

(7) any sex offender registration information concerning the

child;

(8) any juvenile probation department progress reports

concerning the child and any other pertinent documentation for

the child's probation officer;

(9) case plans concerning the child;

(10) the Texas Juvenile Probation Commission standard assessment

tool results for the child;

(11) the computerized referral and case history for the child,

including case disposition;

(12) the child's birth certificate;

(13) the child's social security number or social security card,

if available;

(14) the name, address, and telephone number of the contact

person in the sending county's juvenile probation department;

(15) Title IV-E eligibility screening information for the child,

if available;

(16) the address in the sending county for forwarding funds

collected to which the sending county is entitled;

(17) any of the child's school or immunization records that the

juvenile probation department of the sending county possesses;

and

(18) any victim information concerning the case for which the

child is on probation.

(f-1) The inter-county transfer officers in the sending and

receiving counties shall agree on the official start date for the

period of interim supervision, which must begin no later than

three business days after the date the documents required under

Subsection (f) have been received and accepted by the receiving

county.

(g) The juvenile probation department of the receiving county

shall supervise the child under the probation conditions imposed

by the sending county and provide services similar to those

provided to a child placed on probation under the same conditions

in the receiving county. On request of the juvenile probation

department of the receiving county, the juvenile court of the

receiving county may modify the original probation conditions and

impose new conditions using the procedures in Section 54.05. The

juvenile court of the receiving county may not modify a financial

probation condition imposed by the juvenile court of the sending

county or the length of the child's probation term. The juvenile

court of the receiving county shall designate a cause number for

identifying the modification proceedings.

(h) The juvenile court of the sending county may revoke

probation for a violation of a condition imposed by the juvenile

court of the sending county only if the condition has not been

specifically modified or replaced by the juvenile court of the

receiving county. The juvenile court of the receiving county may

revoke probation for a violation of a condition of probation that

the juvenile court of the receiving county has modified or

imposed.

(i) If a child is reasonably believed to have violated a

condition of probation imposed by the juvenile court of the

sending county, the juvenile court of the sending or receiving

county may issue a directive to apprehend or detain the child in

a certified detention facility, as in other cases of probation

violation. In order to respond to a probation violation under

this subsection, the juvenile court of the receiving county may:

(1) modify the conditions of probation or extend the probation

term; or

(2) require that the juvenile probation department of the

sending county resume direct supervision for the child.

(j) On receiving a directive from the juvenile court of the

receiving county under Subsection (i)(2), the juvenile probation

department of the sending county shall arrange for the prompt

transportation of the child back to the sending county at the

expense of the sending county. The juvenile probation department

in the receiving county shall provide the sending county with

supporting written documentation of the incidents of violation of

probation on which the request to resume direct supervision is

based.

(k) The juvenile probation department of the receiving county is

entitled to any probation supervision fees collected from the

child or the child's parent while providing interim supervision

for the child. During the period of interim supervision, the

receiving county shall collect and distribute to the victim

monetary restitution payments in the manner specified by the

sending county. At the expiration of the period of interim

supervision, the receiving county shall collect and distribute

directly to the victim any remaining payments.

(l) The sending county is financially responsible for any

special treatment program or placement that the juvenile court of

the sending county requires as a condition of probation if the

child's family is financially unable to pay for the program or

placement.

(m) Except as provided by Subsection (n), a period of interim

supervision may not exceed 180 days. Permanent supervision

automatically transfers to the juvenile probation department of

the receiving county after the expiration of the period of

interim supervision. The juvenile probation department of the

receiving county may request permanent supervision from the

juvenile probation department of the sending county at any time

before the 180-day interim supervision period expires. After

signing and entry of an order of transfer of permanent

supervision by the sending county juvenile court, the juvenile

probation department shall, in accordance with Section 51.073(b),

promptly send the permanent supervision order and related

documents to the receiving county.

(m-1) If a child on interim supervision moves to another county

of residence or is otherwise no longer in the receiving county

before the expiration of 180 days, the receiving county shall

direct the sending county to resume supervision of the child.

(n) Notwithstanding Subsection (m), the period of interim

supervision of a child who is placed on probation under Section

54.04(q) does not expire until the child has satisfactorily

completed the greater of either 180 days or one-third of the term

of probation, including one-third of the term of any extension of

the probation term ordered under Section 54.05. Permanent

supervision automatically transfers to the probation department

of the receiving county after the expiration of the period of

interim supervision under this subsection. If the state elects

to initiate transfer proceedings under Section 54.051, the

juvenile court of the sending county may order transfer of the

permanent supervision before the expiration of the period of

interim supervision under this subsection.

(o) At least once every 90 days during the period of interim

supervision, the juvenile probation department of the receiving

county shall provide the juvenile probation department of the

sending county with a progress report of supervision concerning

the child.

Added by Acts 2005, 79th Leg., Ch.

949, Sec. 4, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 5, eff. September 1, 2007.

Sec. 51.073. TRANSFER OF PROBATION SUPERVISION BETWEEN COUNTIES:

PERMANENT SUPERVISION. (a) In this section:

(1) "Receiving county" means the county to which a child on

probation has moved or intends to move.

(2) "Sending county" means the county that:

(A) originally placed the child on probation; or

(B) assumed permanent supervision of the child under an

inter-county transfer of probation supervision.

(b) On transfer of permanent supervision of a child under

Section 51.072(m) or (n), the juvenile court of the sending

county shall order the juvenile probation department of the

sending county to provide the juvenile probation department of

the receiving county with the order of transfer. On receipt of

the order of transfer, the juvenile probation department of the

receiving county shall ensure that the order of transfer, the

petition, the order of adjudication, the order of disposition,

and the conditions of probation are filed with the clerk of the

juvenile court of the receiving county.

(c) The juvenile court of the receiving county shall require

that the child be brought before the court in order to impose new

or different conditions of probation than those originally

ordered by the sending county or ordered by the receiving county

during the period of interim supervision. The child shall be

represented by counsel as provided by Section 51.10.

(d) Once permanent supervision is transferred to the juvenile

probation department of the receiving county, the receiving

county is fully responsible for selecting and imposing conditions

of probation, providing supervision, modifying conditions of

probation, and revoking probation. The sending county has no

further jurisdiction over the child's case.

(d-1) On the final transfer of a case involving a child who has

been adjudicated as having committed an offense for which

registration is required under Chapter 62, Code of Criminal

Procedure, the receiving county shall have jurisdiction to

conduct a hearing under that chapter. This subsection does not

prohibit the receiving county juvenile court from considering the

written recommendations of the sending county juvenile court.

(e) This section does not affect the sending county's

jurisdiction over any new offense committed by the child in the

sending county.

Added by Acts 2005, 79th Leg., Ch.

949, Sec. 4, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 6, eff. September 1, 2007.

Sec. 51.074. TRANSFER OF PROBATION SUPERVISION BETWEEN COUNTIES:

DEFERRED PROSECUTION. (a) A juvenile court may transfer

interim supervision, but not permanent supervision, to the county

where a child on deferred prosecution resides.

(b) On an extension of a previous order of deferred prosecution

authorized under Section 53.03(j), the child shall remain on

interim supervision for an additional period not to exceed 180

days.

(c) On a violation of the conditions of the original deferred

prosecution agreement, the receiving county shall forward the

case to the sending county for prosecution or other action in the

manner provided by Sections 51.072(i) and (j), except that the

original conditions of deferred prosecution may not be modified

by the receiving county.

Added by Acts 2005, 79th Leg., Ch.

949, Sec. 4, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 7, eff. September 1, 2007.

Sec. 51.075. COLLABORATIVE SUPERVISION BETWEEN ADJOINING

COUNTIES. (a) If a child who is on probation in one county

spends substantial time in an adjoining county, including

residing, attending school, or working in the adjoining county,

the juvenile probation departments of the two counties may enter

into a collaborative supervision arrangement regarding the child.

(b) Under a collaborative supervision arrangement, the juvenile

probation department of the adjoining county may authorize a

probation officer for the county to provide supervision and other

services for the child as an agent of the juvenile probation

department of the county in which the child was placed on

probation. The probation officer providing supervision and other

services for the child in the adjoining county shall provide the

probation officer supervising the child in the county in which

the child was placed on probation with periodic oral, electronic,

or written reports concerning the child.

(c) The juvenile court of the county in which the child was

placed on probation retains sole authority to modify, amend,

extend, or revoke the child's probation.

Added by Acts 2005, 79th Leg., Ch.

949, Sec. 4, eff. September 1, 2005.

Sec. 51.08. TRANSFER FROM CRIMINAL COURT. (a) If the defendant

in a criminal proceeding is a child who is charged with an

offense other than perjury, a traffic offense, a misdemeanor

punishable by fine only, or a violation of a penal ordinance of a

political subdivision, unless the child has been transferred to

criminal court under Section 54.02, the court exercising criminal

jurisdiction shall transfer the case to the juvenile court,

together with a copy of the accusatory pleading and other papers,

documents, and transcripts of testimony relating to the case, and

shall order that the child be taken to the place of detention

designated by the juvenile court, or shall release the child to

the custody of the child's parent, guardian, or custodian, to be

brought before the juvenile court at a time designated by that

court.

(b) A court in which there is pending a complaint against a

child alleging a violation of a misdemeanor offense punishable by

fine only other than a traffic offense or a violation of a penal

ordinance of a political subdivision other than a traffic

offense:

(1) except as provided by Subsection (d), shall waive its

original jurisdiction and refer the child to juvenile court if

the child has previously been convicted of:

(A) two or more misdemeanors punishable by fine only other than

a traffic offense;

(B) two or more violations of a penal ordinance of a political

subdivision other than a traffic offense; or

(C) one or more of each of the types of misdemeanors described

in Paragraph (A) or (B); and

(2) may waive its original jurisdiction and refer the child to

juvenile court if the child:

(A) has not previously been convicted of a misdemeanor

punishable by fine only other than a traffic offense or a

violation of a penal ordinance of a political subdivision other

than a traffic offense; or

(B) has previously been convicted of fewer than two misdemeanors

punishable by fine only other than a traffic offense or two

violations of a penal ordinance of a political subdivision other

than a traffic offense.

(c) A court in which there is pending a complaint against a

child alleging a violation of a misdemeanor offense punishable by

fine only other than a traffic offense or a violation of a penal

ordinance of a political subdivision other than a traffic offense

shall notify the juvenile court of the county in which the court

is located of the pending complaint and shall furnish to the

juvenile court a copy of the final disposition of any matter for

which the court does not waive its original jurisdiction under

Subsection (b).

(d) A court that has implemented a juvenile case manager program

under Article 45.056, Code of Criminal Procedure, may, but is not

required to, waive its original jurisdiction under Subsection

(b)(1).

(e) A juvenile court may not refuse to accept the transfer of a

case brought under Section 25.094, Education Code, for a child

described by Subsection (b)(1) if a prosecuting attorney for the

court determines under Section 53.012 that the case is legally

sufficient under Section 53.01 for adjudication in juvenile

court.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1987, 70th Leg., ch. 1040, Sec. 21, eff.

Sept. 1, 1987; Acts 1989, 71st Leg., ch. 1245, Sec. 2, eff. Sept.

1, 1989; Acts 1991, 72nd Leg., ch. 169, Sec. 2, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 1297, Sec. 6, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 283, Sec. 3, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

650, Sec. 1, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

311, Sec. 4, eff. September 1, 2009.

Sec. 51.09. WAIVER OF RIGHTS. Unless a contrary intent clearly

appears elsewhere in this title, any right granted to a child by

this title or by the constitution or laws of this state or the

United States may be waived in proceedings under this title if:

(1) the waiver is made by the child and the attorney for the

child;

(2) the child and the attorney waiving the right are informed of

and understand the right and the possible consequences of waiving

it;

(3) the waiver is voluntary; and

(4) the waiver is made in writing or in court proceedings that

are recorded.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1975, 64th Leg., p. 2154, ch. 693, Sec. 9,

eff. Sept. 1, 1975; Acts 1989, 71st Leg., ch. 84, Sec. 1, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 64, Sec. 1, eff. Sept.

1, 1991; Acts 1991, 72nd Leg., ch. 429, Sec. 1, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 557, Sec. 1, eff. Sept. 1, 1991;

Acts 1991, 72nd Leg., ch. 593, Sec. 1, eff. Aug. 26, 1991; Acts

1995, 74th Leg., ch. 262, Sec. 8, 9, eff. Jan. 1, 1996; Acts

1997, 75th Leg., ch. 1086, Sec. 4, eff. Sept. 1, 1997.

Sec. 51.095. ADMISSIBILITY OF A STATEMENT OF A CHILD. (a)

Notwithstanding Section 51.09, the statement of a child is

admissible in evidence in any future proceeding concerning the

matter about which the statement was given if:

(1) the statement is made in writing under a circumstance

described by Subsection (d) and:

(A) the statement shows that the child has at some time before

the making of the statement received from a magistrate a warning

that:

(i) the child may remain silent and not make any statement at

all and that any statement that the child makes may be used in

evidence against the child;

(ii) the child has the right to have an attorney present to

advise the child either prior to any questioning or during the

questioning;

(iii) if the child is unable to employ an attorney, the child

has the right to have an attorney appointed to counsel with the

child before or during any interviews with peace officers or

attorneys representing the state; and

(iv) the child has the right to terminate the interview at any

time;

(B) and:

(i) the statement must be signed in the presence of a magistrate

by the child with no law enforcement officer or prosecuting

attorney present, except that a magistrate may require a bailiff

or a law enforcement officer if a bailiff is not available to be

present if the magistrate determines that the presence of the

bailiff or law enforcement officer is necessary for the personal

safety of the magistrate or other court personnel, provided that

the bailiff or law enforcement officer may not carry a weapon in

the presence of the child; and

(ii) the magistrate must be fully convinced that the child

understands the nature and contents of the statement and that the

child is signing the same voluntarily, and if a statement is

taken, the magistrate must sign a written statement verifying the

foregoing requisites have been met;

(C) the child knowingly, intelligently, and voluntarily waives

these rights before and during the making of the statement and

signs the statement in the presence of a magistrate; and

(D) the magistrate certifies that the magistrate has examined

the child independent of any law enforcement officer or

prosecuting attorney, except as required to ensure the personal

safety of the magistrate or other court personnel, and has

determined that the child understands the nature and contents of

the statement and has knowingly, intelligently, and voluntarily

waived these rights;

(2) the statement is made orally and the child makes a statement

of facts or circumstances that are found to be true and tend to

establish the child's guilt, such as the finding of secreted or

stolen property, or the instrument with which the child states

the offense was committed;

(3) the statement was res gestae of the delinquent conduct or

the conduct indicating a need for supervision or of the arrest;

(4) the statement is made:

(A) in open court at the child's adjudication hearing;

(B) before a grand jury considering a petition, under Section

53.045, that the child engaged in delinquent conduct; or

(C) at a preliminary hearing concerning the child held in

compliance with this code, other than at a detention hearing

under Section 54.01; or

(5) subject to Subsection (f), the statement is made orally

under a circumstance described by Subsection (d) and the

statement is recorded by an electronic recording device,

including a device that records images, and:

(A) before making the statement, the child is given the warning

described by Subdivision (1)(A) by a magistrate, the warning is a

part of the recording, and the child knowingly, intelligently,

and voluntarily waives each right stated in the warning;

(B) the recording device is capable of making an accurate

recording, the operator of the device is competent to use the

device, the recording is accurate, and the recording has not been

altered;

(C) each voice on the recording is identified; and

(D) not later than the 20th day before the date of the

proceeding, the attorney representing the child is given a

complete and accurate copy of each recording of the child made

under this subdivision.

(b) This section and Section 51.09 do not preclude the admission

of a statement made by the child if:

(1) the statement does not stem from interrogation of the child

under a circumstance described by Subsection (d); or

(2) without regard to whether the statement stems from

interrogation of the child under a circumstance described by

Subsection (d), the statement is voluntary and has a bearing on

the credibility of the child as a witness.

(c) An electronic recording of a child's statement made under

Subsection (a)(5) shall be preserved until all juvenile or

criminal matters relating to any conduct referred to in the

statement are final, including the exhaustion of all appeals, or

barred from prosecution.

(d) Subsections (a)(1) and (a)(5) apply to the statement of a

child made:

(1) while the child is in a detention facility or other place of

confinement;

(2) while the child is in the custody of an officer; or

(3) during or after the interrogation of the child by an officer

if the child is in the possession of the Department of Protective

and Regulatory Services and is suspected to have engaged in

conduct that violates a penal law of this state.

(e) A juvenile law referee or master may perform the duties

imposed on a magistrate under this section without the approval

of the juvenile court if the juvenile board of the county in

which the statement of the child is made has authorized a referee

or master to perform the duties of a magistrate under this

section.

(f) A magistrate who provides the warnings required by

Subsection (a)(5) for a recorded statement may at the time the

warnings are provided request by speaking on the recording that

the officer return the child and the recording to the magistrate

at the conclusion of the process of questioning. The magistrate

may then view the recording with the child or have the child view

the recording to enable the magistrate to determine whether the

child's statements were given voluntarily. The magistrate's

determination of voluntariness shall be reduced to writing and

signed and dated by the magistrate. If a magistrate uses the

procedure described by this subsection, a child's statement is

not admissible unless the magistrate determines that the

statement was given voluntarily.

Added by Acts 1997, 75th Leg., ch. 1086, Sec. 4, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 982, Sec. 1, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1477, Sec. 1, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1297, Sec. 7, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(29), eff. Sept.

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 5, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 8, eff. September 1, 2007.

Sec. 51.10. RIGHT TO ASSISTANCE OF ATTORNEY; COMPENSATION. (a)

A child may be represented by an attorney at every stage of

proceedings under this title, including:

(1) the detention hearing required by Section 54.01 of this

code;

(2) the hearing to consider transfer to criminal court required

by Section 54.02 of this code;

(3) the adjudication hearing required by Section 54.03 of this

code;

(4) the disposition hearing required by Section 54.04 of this

code;

(5) the hearing to modify disposition required by Section 54.05

of this code;

(6) hearings required by Chapter 55 of this code;

(7) habeas corpus proceedings challenging the legality of

detention resulting from action under this title; and

(8) proceedings in a court of civil appeals or the Texas Supreme

Court reviewing proceedings under this title.

(b) The child's right to representation by an attorney shall not

be waived in:

(1) a hearing to consider transfer to criminal court as required

by Section 54.02 of this code;

(2) an adjudication hearing as required by Section 54.03 of this

code;

(3) a disposition hearing as required by Section 54.04 of this

code;

(4) a hearing prior to commitment to the Texas Youth Commission

as a modified disposition in accordance with Section 54.05(f) of

this code; or

(5) hearings required by Chapter 55 of this code.

(c) If the child was not represented by an attorney at the

detention hearing required by Section 54.01 of this code and a

determination was made to detain the child, the child shall

immediately be entitled to representation by an attorney. The

court shall order the retention of an attorney according to

Subsection (d) or appoint an attorney according to Subsection

(f).

(d) The court shall order a child's parent or other person

responsible for support of the child to employ an attorney to

represent the child, if:

(1) the child is not represented by an attorney;

(2) after giving the appropriate parties an opportunity to be

heard, the court determines that the parent or other person

responsible for support of the child is financially able to

employ an attorney to represent the child; and

(3) the child's right to representation by an attorney:

(A) has not been waived under Section 51.09 of this code; or

(B) may not be waived under Subsection (b) of this section.

(e) The court may enforce orders under Subsection (d) by

proceedings under Section 54.07 or by appointing counsel and

ordering the parent or other person responsible for support of

the child to pay a reasonable attorney's fee set by the court.

The order may be enforced under Section 54.07.

(f) The court shall appoint an attorney to represent the

interest of a child entitled to representation by an attorney,

if:

(1) the child is not represented by an attorney;

(2) the court determines that the child's parent or other person

responsible for support of the child is financially unable to

employ an attorney to represent the child; and

(3) the child's right to representation by an attorney:

(A) has not been waived under Section 51.09 of this code; or

(B) may not be waived under Subsection (b) of this section.

(g) The juvenile court may appoint an attorney in any case in

which it deems representation necessary to protect the interests

of the child.

(h) Any attorney representing a child in proceedings under this

title is entitled to 10 days to prepare for any adjudication or

transfer hearing under this title.

(i) Except as provided in Subsection (d) of this section, an

attorney appointed under this section to represent the interests

of a child shall be paid from the general fund of the county in

which the proceedings were instituted according to the schedule

in Article 26.05 of the Texas Code of Criminal Procedure, 1965.

For this purpose, a bona fide appeal to a court of civil appeals

or proceedings on the merits in the Texas Supreme Court are

considered the equivalent of a bona fide appeal to the Texas

Court of Criminal Appeals.

(j) The juvenile board of a county may make available to the

public the list of attorneys eligible for appointment to

represent children in proceedings under this title as provided in

the plan adopted under Section 51.102. The list of attorneys must

indicate the level of case for which each attorney is eligible

for appointment under Section 51.102(b)(2).

(k) Subject to Chapter 61, the juvenile court may order the

parent or other person responsible for support of the child to

reimburse the county for payments the county made to counsel

appointed to represent the child under Subsection (f) or (g). The

court may:

(1) order payment for each attorney who has represented the

child at any hearing, including a detention hearing,

discretionary transfer hearing, adjudication hearing, disposition

hearing, or modification of disposition hearing;

(2) include amounts paid to or on behalf of the attorney by the

county for preparation time and investigative and expert witness

costs; and

(3) require full or partial reimbursement to the county.

(l) The court may not order payments under Subsection (k) that

exceed the financial ability of the parent or other person

responsible for support of the child to meet the payment schedule

ordered by the court.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1983, 68th Leg., p. 161, ch. 44, art. 1,

Sec. 2, eff. April 26, 1983; Acts 1995, 74th Leg., ch. 262, Sec.

11, eff. Jan. 1, 1996; Acts 2001, 77th Leg., ch. 1297, Sec. 8,

eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 283, Sec. 4, eff.

Sept. 1, 2003.

Sec. 51.101. APPOINTMENT OF ATTORNEY AND CONTINUATION OF

REPRESENTATION. (a) If an attorney is appointed at the initial

detention hearing and the child is detained, the attorney shall

continue to represent the child until the case is terminated, the

family retains an attorney, or a new attorney is appointed by the

juvenile court. Release of the child from detention does not

terminate the attorney's representation.

(b) If there is an initial detention hearing without an attorney

and the child is detained, the attorney appointed under Section

51.10(c) shall continue to represent the child until the case is

terminated, the family retains an attorney, or a new attorney is

appointed by the juvenile court. Release of the child from

detention does not terminate the attorney's representation.

(c) The juvenile court shall determine, on the filing of a

petition, whether the child's family is indigent if:

(1) the child is released by intake;

(2) the child is released at the initial detention hearing; or

(3) the case was referred to the court without the child in

custody.

(d) A juvenile court that makes a finding of indigence under

Subsection (c) shall appoint an attorney to represent the child

on or before the fifth working day after the date the petition

for adjudication or discretionary transfer hearing was served on

the child. An attorney appointed under this subsection shall

continue to represent the child until the case is terminated, the

family retains an attorney, or a new attorney is appointed by the

juvenile court.

(e) The juvenile court shall determine whether the child's

family is indigent if a motion or petition is filed under Section

54.05 seeking to modify disposition by committing the child to

the Texas Youth Commission or placing the child in a secure

correctional facility. A court that makes a finding of indigence

shall appoint an attorney to represent the child on or before the

fifth working day after the date the petition or motion has been

filed. An attorney appointed under this subsection shall continue

to represent the child until the court rules on the motion or

petition, the family retains an attorney, or a new attorney is

appointed.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 9, eff. Sept. 1,

2001.

Sec. 51.102. APPOINTMENT OF COUNSEL PLAN. (a) The juvenile

board in each county shall adopt a plan that:

(1) specifies the qualifications necessary for an attorney to be

included on an appointment list from which attorneys are

appointed to represent children in proceedings under this title;

and

(2) establishes the procedures for:

(A) including attorneys on the appointment list and removing

attorneys from the list; and

(B) appointing attorneys from the appointment list to individual

cases.

(b) A plan adopted under Subsection (a) must:

(1) to the extent practicable, comply with the requirements of

Article 26.04, Code of Criminal Procedure, except that:

(A) the income and assets of the child's parent or other person

responsible for the child's support must be used in determining

whether the child is indigent; and

(B) any alternative plan for appointing counsel is established

by the juvenile board in the county; and

(2) recognize the differences in qualifications and experience

necessary for appointments to cases in which:

(A) the allegation is:

(i) conduct indicating a need for supervision or delinquent

conduct, and commitment to the Texas Youth Commission is not an

authorized disposition; or

(ii) delinquent conduct, and commitment to the Texas Youth

Commission without a determinate sentence is an authorized

disposition; or

(B) determinate sentence proceedings have been initiated or

proceedings for discretionary transfer to criminal court have

been initiated.

Added by Acts 2001, 77th Leg., ch. 906, Sec. 11, eff. Jan. 1,

2002. Renumbered from Sec. 51.101 by Acts 2003, 78th Leg., ch.

1275, Sec. 2(51), eff. Sept. 1, 2003. Renumbered from Sec. 51.101

and amended by Acts 2003, 78th Leg., ch. 283, Sec. 5, eff. Sept.

1, 2003.

Sec. 51.11. GUARDIAN AD LITEM. (a) If a child appears before

the juvenile court without a parent or guardian, the court shall

appoint a guardian ad litem to protect the interests of the

child. The juvenile court need not appoint a guardian ad litem if

a parent or guardian appears with the child.

(b) In any case in which it appears to the juvenile court that

the child's parent or guardian is incapable or unwilling to make

decisions in the best interest of the child with respect to

proceedings under this title, the court may appoint a guardian ad

litem to protect the interests of the child in the proceedings.

(c) An attorney for a child may also be his guardian ad litem. A

law-enforcement officer, probation officer, or other employee of

the juvenile court may not be appointed guardian ad litem.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973.

Sec. 51.115. ATTENDANCE AT HEARING: PARENT OR OTHER GUARDIAN.

(a) Each parent of a child, each managing and possessory

conservator of a child, each court-appointed custodian of a

child, and a guardian of the person of the child shall attend

each hearing affecting the child held under:

(1) Section 54.02 (waiver of jurisdiction and discretionary

transfer to criminal court);

(2) Section 54.03 (adjudication hearing);

(3) Section 54.04 (disposition hearing);

(4) Section 54.05 (hearing to modify disposition); and

(5) Section 54.11 (release or transfer hearing).

(b) Subsection (a) does not apply to:

(1) a person for whom, for good cause shown, the court waives

attendance;

(2) a person who is not a resident of this state; or

(3) a parent of a child for whom a managing conservator has been

appointed and the parent is not a conservator of the child.

(c) A person required under this section to attend a hearing is

entitled to reasonable written or oral notice that includes a

statement of the place, date, and time of the hearing and that

the attendance of the person is required. The notice may be

included with or attached to any other notice required by this

chapter to be given the person. Separate notice is not required

for a disposition hearing that convenes on the adjournment of an

adjudication hearing. If a person required under this section

fails to attend a hearing, the juvenile court may proceed with

the hearing.

(d) A person who is required by Subsection (a) to attend a

hearing, who receives the notice of the hearing, and who fails to

attend the hearing may be punished by the court for contempt by a

fine of not less than $100 and not more than $1,000. In addition

to or in lieu of contempt, the court may order the person to

receive counseling or to attend an educational course on the

duties and responsibilities of parents and skills and techniques

in raising children.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 10, eff. Jan. 1,

1996.

Sec. 51.116. RIGHT TO REEMPLOYMENT. (a) An employer may not

terminate the employment of a permanent employee because the

employee is required under Section 51.115 to attend a hearing.

(b) An employee whose employment is terminated in violation of

this section is entitled to return to the same employment that

the employee held when notified of the hearing if the employee,

as soon as practical after the hearing, gives the employer actual

notice that the employee intends to return.

(c) A person who is injured because of a violation of this

section is entitled to reinstatement to the person's former

position and to damages, but the damages may not exceed an amount

equal to six months' compensation at the rate at which the person

was compensated when required to attend the hearing.

(d) The injured person is also entitled to reasonable attorney's

fees in an amount approved by the court.

(e) It is a defense to an action brought under this section that

the employer's circumstances changed while the employee attended

the hearing so that reemployment was impossible or unreasonable.

To establish a defense under this subsection, an employer must

prove that the termination of employment was because of

circumstances other than the employee's attendance at the

hearing.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 10, eff. Jan. 1,

1996.

Sec. 51.12. PLACE AND CONDITIONS OF DETENTION. (a) Except as

provided by Subsection (h), a child may be detained only in a:

(1) juvenile processing office in compliance with Section

52.025;

(2) place of nonsecure custody in compliance with Article

45.058, Code of Criminal Procedure;

(3) certified juvenile detention facility that complies with the

requirements of Subsection (f);

(4) secure detention facility as provided by Subsection (j); or

(5) county jail or other facility as provided by Subsection (l).

(b) The proper authorities in each county shall provide a

suitable place of detention for children who are parties to

proceedings under this title, but the juvenile board shall

control the conditions and terms of detention and detention

supervision and shall permit visitation with the child at all

reasonable times.

(b-1) A pre-adjudication secure detention facility may be

operated only by:

(1) a governmental unit in this state as defined by Section

101.001, Civil Practice and Remedies Code; or

(2) a private entity under a contract with a governmental unit

in this state.

(c) In each county, each judge of the juvenile court and a

majority of the members of the juvenile board shall personally

inspect all public or private juvenile pre-adjudication secure

detention facilities that are located in the county at least

annually and shall certify in writing to the authorities

responsible for operating and giving financial support to the

facilities and to the Texas Juvenile Probation Commission that

the facilities are suitable or unsuitable for the detention of

children. In determining whether a facility is suitable or

unsuitable for the detention of children, the juvenile court

judges and juvenile board members shall consider:

(1) current monitoring and inspection reports and any

noncompliance citation reports issued by the Texas Juvenile

Probation Commission, including the report provided under

Subsection (c-1), and the status of any required corrective

actions;

(2) current governmental inspector certification regarding the

facility's compliance with local fire codes;

(3) current building inspector certification regarding the

facility's compliance with local building codes;

(4) for the 12-month period preceding the inspection, the total

number of allegations of abuse, neglect, or exploitation reported

by the facility and a summary of the findings of any

investigations of abuse, neglect, or exploitation conducted by

the facility, a local law enforcement agency, and the Texas

Juvenile Probation Commission;

(5) the availability of health and mental health services

provided to facility residents;

(6) the availability of educational services provided to

facility residents; and

(7) the overall physical appearance of the facility, including

the facility's security, maintenance, cleanliness, and

environment.

(c-1) The Texas Juvenile Probation Commission shall annually

inspect each public or private juvenile pre-adjudication secure

detention facility. The Texas Juvenile Probation Commission

shall provide a report to each juvenile court judge presiding in

the same county as an inspected facility indicating whether the

facility is suitable or unsuitable for the detention of children

in accordance with:

(1) the requirements of Subsections (a), (f), and (g); and

(2) minimum professional standards for the detention of children

in pre-adjudication secure confinement promulgated by the Texas

Juvenile Probation Commission or, at the election of the juvenile

board of the county in which the facility is located, the current

standards promulgated by the American Correctional Association.

(d) Except as provided by Subsections (j) and (l), a child may

not be placed in a facility that has not been certified under

Subsection (c) as suitable for the detention of children and

registered under Subsection (i). Except as provided by

Subsections (j) and (l), a child detained in a facility that has

not been certified under Subsection (c) as suitable for the

detention of children or that has not been registered under

Subsection (i) shall be entitled to immediate release from

custody in that facility.

(e) If there is no certified place of detention in the county in

which the petition is filed, the designated place of detention

may be in another county.

(f) A child detained in a building that contains a jail, lockup,

or other place of secure confinement, including an alcohol or

other drug treatment facility, shall be separated by sight and

sound from adults detained in the same building. Children and

adults are separated by sight and sound only if they are unable

to see each other and conversation between them is not possible.

The separation must extend to all areas of the facility,

including sally ports and passageways, and those areas used for

admission, counseling, sleeping, toileting, showering, dining,

recreational, educational, or vocational activities, and health

care. The separation may be accomplished through architectural

design.

(g) Except for a child detained in a juvenile processing office,

a place of nonsecure custody, a secure detention facility as

provided by Subsection (j), or a facility as provided by

Subsection (l), a child detained in a building that contains a

jail or lockup may not have any contact with:

(1) part-time or full-time security staff, including management,

who have contact with adults detained in the same building; or

(2) direct-care staff who have contact with adults detained in

the same building.

(h) This section does not apply to a person:

(1) after transfer to criminal court for prosecution under

Section 54.02; or

(2) who is at least 17 years of age and who has been taken into

custody after having:

(A) escaped from a juvenile facility operated by or under

contract with the Texas Youth Commission; or

(B) violated a condition of release under supervision of the

Texas Youth Commission.

(i) Except for a facility as provided by Subsection (l), a

governmental unit or private entity that operates or contracts

for the operation of a juvenile pre-adjudication secure detention

facility under Subsection (b-1) in this state shall:

(1) register the facility annually with the Texas Juvenile

Probation Commission; and

(2) adhere to all applicable minimum standards for the facility.

(j) After being taken into custody, a child may be detained in a

secure detention facility until the child is released under

Section 53.01, 53.012, or 53.02 or until a detention hearing is

held under Section 54.01(a), regardless of whether the facility

has been certified under Subsection (c), if:

(1) a certified juvenile detention facility is not available in

the county in which the child is taken into custody;

(2) the detention facility complies with:

(A) the short-term detention standards adopted by the Texas

Juvenile Probation Commission; and

(B) the requirements of Subsection (f); and

(3) the detention facility has been designated by the county

juvenile board for the county in which the facility is located.

(k) If a child who is detained under Subsection (j) or (l) is

not released from detention at the conclusion of the detention

hearing for a reason stated in Section 54.01(e), the child may be

detained after the hearing only in a certified juvenile detention

facility.

(l) A child who is taken into custody and required to be

detained under Section 53.02(f) may be detained in a county jail

or other facility until the child is released under Section

53.02(f) or until a detention hearing is held as required by

Section 54.01(p), regardless of whether the facility complies

with the requirements of this section, if:

(1) a certified juvenile detention facility or a secure

detention facility described by Subsection (j) is not available

in the county in which the child is taken into custody or in an

adjacent county;

(2) the facility has been designated by the county juvenile

board for the county in which the facility is located;

(3) the child is separated by sight and sound from adults

detained in the same facility through architectural design or

time-phasing;

(4) the child does not have any contact with management or

direct-care staff that has contact with adults detained in the

same facility on the same work shift;

(5) the county in which the child is taken into custody is not

located in a metropolitan statistical area as designated by the

United States Bureau of the Census; and

(6) each judge of the juvenile court and a majority of the

members of the juvenile board of the county in which the child is

taken into custody have personally inspected the facility at

least annually and have certified in writing to the Texas

Juvenile Probation Commission that the facility complies with the

requirements of Subdivisions (3) and (4).

(m) The Texas Juvenile Probation Commission may deny, suspend,

or revoke the registration of any facility required to register

under Subsection (i) if the facility fails to:

(1) adhere to all applicable minimum standards for the facility;

or

(2) timely correct any notice of noncompliance with minimum

standards.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1975, 64th Leg., p. 2155, ch. 693, Sec. 10,

11, eff. Sept. 1, 1975; Acts 1985, 69th Leg., ch. 293, Sec. 1,

eff. Aug. 26, 1985; Acts 1987, 70th Leg., ch. 149, Sec. 31, eff.

Sept. 1, 1987; Acts 1995, 74th Leg., ch. 262, Sec. 12, eff. Jan.

1, 1996; Acts 1997, 75th Leg., ch. 772, Sec. 1, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1374, Sec. 1, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 62, Sec. 6.07, eff. Sept. 1, 1999; Acts

1999, 76th Leg., ch. 232, Sec. 3, eff. Sept. 1, 1999; Acts 1999,

76th Leg., ch. 1477, Sec. 2, eff; Sept. 1, 1999; Acts 2001, 77th

Leg., ch. 1297, Sec. 10, eff. Sept. 1, 2001; Acts 2001, 77th

Leg., ch. 1514, Sec. 13, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 5, eff. June 8, 2007.

Sec. 51.125. POST-ADJUDICATION CORRECTIONAL FACILITIES. (a) A

post-adjudication secure correctional facility for juvenile

offenders may be operated only by:

(1) a governmental unit in this state as defined by Section

101.001, Civil Practice and Remedies Code; or

(2) a private entity under a contract with a governmental unit

in this state.

(b) In each county, each judge of the juvenile court and a

majority of the members of the juvenile board shall personally

inspect all public or private juvenile post-adjudication secure

correctional facilities that are not operated by the Texas Youth

Commission and that are located in the county at least annually

and shall certify in writing to the authorities responsible for

operating and giving financial support to the facilities and to

the Texas Juvenile Probation Commission that the facility or

facilities are suitable or unsuitable for the confinement of

children. In determining whether a facility is suitable or

unsuitable for the confinement of children, the juvenile court

judges and juvenile board members shall consider:

(1) current monitoring and inspection reports and any

noncompliance citation reports issued by the Texas Juvenile

Probation Commission, including the report provided under

Subsection (c), and the status of any required corrective

actions; and

(2) the other factors described under Sections 51.12(c)(2)-(7).

(c) The Texas Juvenile Probation Commission shall annually

inspect each public or private juvenile post-adjudication secure

correctional facility that is not operated by the Texas Youth

Commission. The Texas Juvenile Probation Commission shall

provide a report to each juvenile court judge presiding in the

same county as an inspected facility indicating whether the

facility is suitable or unsuitable for the confinement of

children in accordance with minimum professional standards for

the confinement of children in post-adjudication secure

confinement promulgated by the Texas Juvenile Probation

Commission or, at the election of the juvenile board of the

county in which the facility is located, the current standards

promulgated by the American Correctional Association.

(d) A governmental unit or private entity that operates or

contracts for the operation of a juvenile post-adjudication

secure correctional facility in this state under Subsection (a),

except for a facility operated by or under contract with the

Texas Youth Commission, shall:

(1) register the facility annually with the Texas Juvenile

Probation Commission; and

(2) adhere to all applicable minimum standards for the facility.

(e) The Texas Juvenile Probation Commission may deny, suspend,

or revoke the registration of any facility required to register

under Subsection (d) if the facility fails to:

(1) adhere to all applicable minimum standards for the facility;

or

(2) timely correct any notice of noncompliance with minimum

standards.

Added by Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 6, eff. June 8, 2007.

Sec. 51.126. NONSECURE CORRECTIONAL FACILITIES. (a) A

nonsecure correctional facility for juvenile offenders may be

operated only by:

(1) a governmental unit, as defined by Section 101.001, Civil

Practice and Remedies Code; or

(2) a private entity under a contract with a governmental unit

in this state.

(b) In each county, each judge of the juvenile court and a

majority of the members of the juvenile board shall personally

inspect, at least annually, all nonsecure correctional facilities

that are located in the county and shall certify in writing to

the authorities responsible for operating and giving financial

support to the facilities and to the Texas Juvenile Probation

Commission that the facility or facilities are suitable or

unsuitable for the confinement of children. In determining

whether a facility is suitable or unsuitable for the confinement

of children, the juvenile court judges and juvenile board members

shall consider:

(1) current monitoring and inspection reports and any

noncompliance citation reports issued by the Texas Juvenile

Probation Commission, including the report provided under

Subsection (c), and the status of any required corrective

actions; and

(2) the other factors described under Sections 51.12(c)(2)-(7).

(c) The Texas Juvenile Probation Commission shall annually

inspect each nonsecure correctional facility. The Texas Juvenile

Probation Commission shall provide a report to each juvenile

court judge presiding in the same county as an inspected facility

indicating whether the facility is suitable or unsuitable for the

confinement of children in accordance with minimum professional

standards for the confinement of children in nonsecure

confinement promulgated by the Texas Juvenile Probation

Commission or, at the election of the juvenile board of the

county in which the facility is located, the current standards

promulgated by the American Correctional Association.

(d) A governmental unit or private entity that operates or

contracts for the operation of a juvenile nonsecure correctional

facility in this state under Subsection (a), except for a

facility operated by or under contract with the Texas Youth

Commission, shall:

(1) register the facility annually with the Texas Juvenile

Probation Commission; and

(2) adhere to all applicable minimum standards for the facility.

(e) The Texas Juvenile Probation Commission may deny, suspend,

or revoke the registration of any facility required to register

under Subsection (d) if the facility fails to:

(1) adhere to all applicable minimum standards for the facility;

or

(2) timely correct any notice of noncompliance with minimum

standards.

Added by Acts 2009, 81st Leg., R.S., Ch.

1187, Sec. 4.005, eff. June 19, 2009.

Sec. 51.13. EFFECT OF ADJUDICATION OR DISPOSITION. (a) Except

as provided by Subsection (d), an order of adjudication or

disposition in a proceeding under this title is not a conviction

of crime. Except as provided by Chapter 841, Health and Safety

Code, an order of adjudication or disposition does not impose any

civil disability ordinarily resulting from a conviction or

operate to disqualify the child in any civil service application

or appointment.

(b) The adjudication or disposition of a child or evidence

adduced in a hearing under this title may be used only in

subsequent:

(1) proceedings under this title in which the child is a party;

(2) sentencing proceedings in criminal court against the child

to the extent permitted by the Texas Code of Criminal Procedure,

1965; or

(3) civil commitment proceedings under Chapter 841, Health and

Safety Code.

(c) A child may not be committed or transferred to a penal

institution or other facility used primarily for the execution of

sentences of persons convicted of crime, except:

(1) for temporary detention in a jail or lockup pending juvenile

court hearing or disposition under conditions meeting the

requirements of Section 51.12 of this code;

(2) after transfer for prosecution in criminal court under

Section 54.02 of this code; or

(3) after transfer from the Texas Youth Commission under Section

61.084, Human Resources Code.

(d) An adjudication under Section 54.03 that a child engaged in

conduct that occurred on or after January 1, 1996, and that

constitutes a felony offense resulting in commitment to the Texas

Youth Commission under Section 54.04(d)(2), (d)(3), or (m) or

54.05(f) is a final felony conviction only for the purposes of

Sections 12.42(a), (b), (c)(1), and (e), Penal Code.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1987, 70th Leg., ch. 385, Sec. 3, eff.

Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 799, Sec. 1, eff. June

18, 1993; Acts 1995, 74th Leg., ch. 262, Sec. 13, eff. Jan. 1,

1996; Acts 1997, 75th Leg., ch. 1086, Sec. 5, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 1188, Sec. 4.02, eff. Sept. 1, 1999;

Acts 2003, 78th Leg., ch. 283, Sec. 6, eff. Sept. 1, 2003.

Sec. 51.151. POLYGRAPH EXAMINATION. If a child is taken into

custody under Section 52.01 of this code, a person may not

administer a polygraph examination to the child without the

consent of the child's attorney or the juvenile court unless the

child is transferred to criminal court for prosecution under

Section 54.02 of this code.

Added by Acts 1987, 70th Leg., ch. 708, Sec. 1, eff. Sept. 1,

1987.

Sec. 51.17. PROCEDURE AND EVIDENCE. (a) Except as provided by

Section 56.01(b-1) and except for the burden of proof to be borne

by the state in adjudicating a child to be delinquent or in need

of supervision under Section 54.03(f) or otherwise when in

conflict with a provision of this title, the Texas Rules of Civil

Procedure govern proceedings under this title.

(b) Discovery in a proceeding under this title is governed by

the Code of Criminal Procedure and by case decisions in criminal

cases.

(c) Except as otherwise provided by this title, the Texas Rules

of Evidence apply to criminal cases and Articles 33.03 and 37.07

and Chapter 38, Code of Criminal Procedure, apply in a judicial

proceeding under this title.

(d) When on the motion for appointment of an interpreter by a

party or on the motion of the juvenile court, in any proceeding

under this title, the court determines that the child, the

child's parent or guardian, or a witness does not understand and

speak English, an interpreter must be sworn to interpret for the

person as provided by Article 38.30, Code of Criminal Procedure.

(e) In any proceeding under this title, if a party notifies the

court that the child, the child's parent or guardian, or a

witness is deaf, the court shall appoint a qualified interpreter

to interpret the proceedings in any language, including sign

language, that the deaf person can understand, as provided by

Article 38.31, Code of Criminal Procedure.

(f) Any requirement under this title that a document contain a

person's signature, including the signature of a judge or a clerk

of the court, is satisfied if the document contains the signature

of the person as captured on an electronic device or as a digital

signature. Article 2.26, Code of Criminal Procedure, applies in a

proceeding held under this title.

(g) Articles 21.07, 26.07, 26.08, 26.09, and 26.10, Code of

Criminal Procedure, relating to the name of an adult defendant in

a criminal case, apply to a child in a proceeding held under this

title.

(h) Articles 57.01 and 57.02, Code of Criminal Procedure,

relating to the use of a pseudonym by a victim in a criminal

case, apply in a proceeding held under this title.

(i) Except as provided by Section 56.03(f), the state is not

required to pay any cost or fee otherwise imposed for court

proceedings in either the trial or appellate courts.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1995, 74th Leg., ch. 262, Sec. 14, eff.

Jan. 1, 1996; Acts 1999, 76th Leg., ch. 1477, Sec. 3, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 283, Sec. 7, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 6, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 9, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

642, Sec. 1, eff. September 1, 2009.

Sec. 51.18. ELECTION BETWEEN JUVENILE COURT AND ALTERNATE

JUVENILE COURT. (a) This section applies only to a child who

has a right to a trial before a juvenile court the judge of which

is not an attorney licensed in this state.

(b) On any matter that may lead to an order appealable under

Section 56.01 of this code, a child may be tried before either

the juvenile court or the alternate juvenile court.

(c) The child may elect to be tried before the alternate

juvenile court only if the child files a written notice with that

court not later than 10 days before the date of the trial. After

the notice is filed, the child may be tried only in the alternate

juvenile court. If the child does not file a notice as provided

by this subsection, the child may be tried only in the juvenile

court.

(d) If the child is tried before the juvenile court, the child

is not entitled to a trial de novo before the alternate juvenile

court.

(e) The child may appeal any order of the juvenile court or

alternate juvenile court only as provided by Section 56.01 of

this code.

Added by Acts 1977, 65th Leg., p. 1112, ch. 411, Sec. 2, eff.

June 15, 1977. Amended by Acts 1993, 73rd Leg., ch. 168, Sec. 3,

eff. Aug. 30, 1993.

Sec. 51.19. LIMITATION PERIODS. (a) The limitation periods and

the procedures for applying the limitation periods under Chapter

12, Code of Criminal Procedure, and other statutory law apply to

proceedings under this title.

(b) For purposes of computing a limitation period, a petition

filed in juvenile court for a transfer or an adjudication hearing

is equivalent to an indictment or information and is treated as

presented when the petition is filed in the proper court.

(c) The limitation period is two years for an offense or conduct

that is not given a specific limitation period under Chapter 12,

Code of Criminal Procedure, or other statutory law.

Added by Acts 1997, 75th Leg., ch. 1086, Sec. 6, eff. Sept. 1,

1997.

Sec. 51.20. PHYSICAL OR MENTAL EXAMINATION. (a) At any stage

of the proceedings under this title, the juvenile court may order

a child who is referred to the juvenile court or who is alleged

by a petition or found to have engaged in delinquent conduct or

conduct indicating a need for supervision to be examined by a

disinterested expert, including a physician, psychiatrist, or

psychologist, qualified by education and clinical training in

mental health or mental retardation and experienced in forensic

evaluation, to determine whether the child has a mental illness

as defined by Section 571.003, Health and Safety Code, or is a

person with mental retardation as defined by Section 591.003,

Health and Safety Code. If the examination is to include a

determination of the child's fitness to proceed, an expert may be

appointed to conduct the examination only if the expert is

qualified under Subchapter B, Chapter 46B, Code of Criminal

Procedure, to examine a defendant in a criminal case, and the

examination and the report resulting from an examination under

this subsection must comply with the requirements under

Subchapter B, Chapter 46B, Code of Criminal Procedure, for the

examination and resulting report of a defendant in a criminal

case.

(b) If, after conducting an examination of a child ordered under

Subsection (a) and reviewing any other relevant information,

there is reason to believe that the child has a mental illness or

mental retardation, the probation department shall refer the

child to the local mental health or mental retardation authority

for evaluation and services, unless the prosecuting attorney has

filed a petition under Section 53.04.

(c) If, while a child is under deferred prosecution supervision

or court-ordered probation, a qualified professional determines

that the child has a mental illness or mental retardation and the

child is not currently receiving treatment services for the

mental illness or mental retardation, the probation department

shall refer the child to the local mental health or mental

retardation authority for evaluation and services.

(d) A probation department shall report each referral of a child

to a local mental health or mental retardation authority made

under Subsection (b) or (c) to the Texas Juvenile Probation

Commission in a format specified by the commission.

(e) At any stage of the proceedings under this title, the

juvenile court may order a child who has been referred to the

juvenile court or who is alleged by the petition or found to have

engaged in delinquent conduct or conduct indicating a need for

supervision to be subjected to a physical examination by a

licensed physician.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 4, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 828, Sec. 5(a), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 35, Sec. 6, eff. Jan. 1,

2004.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 7, eff. September 1, 2005.

Sec. 51.21. MENTAL HEALTH SCREENING AND REFERRAL. (a) A

probation department that administers the mental health screening

instrument or clinical assessment required by Section 141.042(e),

Human Resources Code, shall refer the child to the local mental

health authority for assessment and evaluation if:

(1) the child's scores on the screening instrument or clinical

assessment indicate a need for further mental health assessment

and evaluation; and

(2) the department and child do not have access to an internal,

contract, or private mental health professional.

(b) A probation department shall report each referral of a child

to a local mental health authority made under Subsection (a) to

the Texas Juvenile Probation Commission in a format specified by

the commission.

Added by Acts 2005, 79th Leg., Ch.

949, Sec. 8, eff. September 1, 2005.



CHAPTER 52. PROCEEDINGS BEFORE AND INCLUDING REFERRAL TO JUVENILE COURT

FAMILY CODE

TITLE 3. JUVENILE JUSTICE CODE

CHAPTER 52. PROCEEDINGS BEFORE AND INCLUDING REFERRAL TO JUVENILE

COURT

Sec. 52.01. TAKING INTO CUSTODY; ISSUANCE OF WARNING NOTICE.

(a) A child may be taken into custody:

(1) pursuant to an order of the juvenile court under the

provisions of this subtitle;

(2) pursuant to the laws of arrest;

(3) by a law-enforcement officer, including a school district

peace officer commissioned under Section 37.081, Education Code,

if there is probable cause to believe that the child has engaged

in:

(A) conduct that violates a penal law of this state or a penal

ordinance of any political subdivision of this state;

(B) delinquent conduct or conduct indicating a need for

supervision; or

(C) conduct that violates a condition of probation imposed by

the juvenile court;

(4) by a probation officer if there is probable cause to believe

that the child has violated a condition of probation imposed by

the juvenile court;

(5) pursuant to a directive to apprehend issued as provided by

Section 52.015; or

(6) by a probation officer if there is probable cause to believe

that the child has violated a condition of release imposed by the

juvenile court or referee under Section 54.01.

(b) The taking of a child into custody is not an arrest except

for the purpose of determining the validity of taking him into

custody or the validity of a search under the laws and

constitution of this state or of the United States.

(c) A law-enforcement officer authorized to take a child into

custody under Subdivisions (2) and (3) of Subsection (a) of this

section may issue a warning notice to the child in lieu of taking

the child into custody if:

(1) guidelines for warning disposition have been issued by the

law-enforcement agency in which the officer works;

(2) the guidelines have been approved by the juvenile board of

the county in which the disposition is made;

(3) the disposition is authorized by the guidelines;

(4) the warning notice identifies the child and describes the

child's alleged conduct;

(5) a copy of the warning notice is sent to the child's parent,

guardian, or custodian as soon as practicable after disposition;

and

(6) a copy of the warning notice is filed with the

law-enforcement agency and the office or official designated by

the juvenile board.

(d) A warning notice filed with the office or official

designated by the juvenile board may be used as the basis of

further action if necessary.

(e) A law-enforcement officer who has probable cause to believe

that a child is in violation of the compulsory school attendance

law under Section 25.085, Education Code, may take the child into

custody for the purpose of returning the child to the school

campus of the child to ensure the child's compliance with

compulsory school attendance requirements.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1993, 73rd Leg., ch. 115, Sec. 2, eff. May

11, 1993; Acts 1995, 74th Leg., ch. 262, Sec. 15, eff. Jan. 1,

1996; Acts 1997, 75th Leg., ch. 165, Sec. 6.08, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1297, Sec. 11, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 283, Sec. 8, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 9, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1058, Sec. 16, eff. September 1, 2007.

Sec. 52.015. DIRECTIVE TO APPREHEND. (a) On the request of a

law-enforcement or probation officer, a juvenile court may issue

a directive to apprehend a child if the court finds there is

probable cause to take the child into custody under the

provisions of this title.

(b) On the issuance of a directive to apprehend, any

law-enforcement or probation officer shall take the child into

custody.

(c) An order under this section is not subject to appeal.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 16, eff. Jan. 1,

1996.

Sec. 52.0151. BENCH WARRANT; ATTACHMENT OF WITNESS IN CUSTODY.

(a) If a witness is in a placement in the custody of the Texas

Youth Commission, a juvenile secure detention facility, or a

juvenile secure correctional facility, the court may issue a

bench warrant or direct that an attachment issue to require a

peace officer or probation officer to secure custody of the

person at the placement and produce the person in court. Once

the person is no longer needed as a witness, the court shall

order the peace officer or probation officer to return the person

to the placement from which the person was released.

(b) The court may order that the person who is the witness be

detained in a certified juvenile detention facility if the person

is younger than 17 years of age. If the person is at least 17

years of age, the court may order that the person be detained

without bond in an appropriate county facility for the detention

of adults accused of criminal offenses.

Added by Acts 2005, 79th Leg., Ch.

949, Sec. 10, eff. September 1, 2005.

Sec. 52.02. RELEASE OR DELIVERY TO COURT. (a) Except as

provided by Subsection (c), a person taking a child into custody,

without unnecessary delay and without first taking the child to

any place other than a juvenile processing office designated

under Section 52.025, shall do one of the following:

(1) release the child to a parent, guardian, custodian of the

child, or other responsible adult upon that person's promise to

bring the child before the juvenile court as requested by the

court;

(2) bring the child before the office or official designated by

the juvenile board if there is probable cause to believe that the

child engaged in delinquent conduct, conduct indicating a need

for supervision, or conduct that violates a condition of

probation imposed by the juvenile court;

(3) bring the child to a detention facility designated by the

juvenile board;

(4) bring the child to a secure detention facility as provided

by Section 51.12(j);

(5) bring the child to a medical facility if the child is

believed to suffer from a serious physical condition or illness

that requires prompt treatment;

(6) dispose of the case under Section 52.03; or

(7) if school is in session and the child is a student, bring

the child to the school campus to which the child is assigned if

the principal, the principal's designee, or a peace officer

assigned to the campus agrees to assume responsibility for the

child for the remainder of the school day.

(b) A person taking a child into custody shall promptly give

notice of the person's action and a statement of the reason for

taking the child into custody, to:

(1) the child's parent, guardian, or custodian; and

(2) the office or official designated by the juvenile board.

(c) A person who takes a child into custody and who has

reasonable grounds to believe that the child has been operating a

motor vehicle in a public place while having any detectable

amount of alcohol in the child's system may, before complying

with Subsection (a):

(1) take the child to a place to obtain a specimen of the

child's breath or blood as provided by Chapter 724,

Transportation Code; and

(2) perform intoxilyzer processing and videotaping of the child

in an adult processing office of a law enforcement agency.

(d) Notwithstanding Section 51.09(a), a child taken into custody

as provided by Subsection (c) may submit to the taking of a

breath specimen or refuse to submit to the taking of a breath

specimen without the concurrence of an attorney, but only if the

request made of the child to give the specimen and the child's

response to that request is videotaped. A videotape made under

this subsection must be maintained until the disposition of any

proceeding against the child relating to the arrest is final and

be made available to an attorney representing the child during

that period.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1991, 72nd Leg., ch. 495, Sec. 1, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1013, Sec. 15, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1374, Sec. 2, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 6.08, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1477, Sec. 5, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 1297, Sec. 12, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 283, Sec. 9, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

286, Sec. 1, eff. September 1, 2007.

Sec. 52.025. DESIGNATION OF JUVENILE PROCESSING OFFICE. (a)

The juvenile board may designate an office or a room, which may

be located in a police facility or sheriff's offices, as the

juvenile processing office for the temporary detention of a child

taken into custody under Section 52.01. The office may not be a

cell or holding facility used for detentions other than

detentions under this section. The juvenile board by written

order may prescribe the conditions of the designation and limit

the activities that may occur in the office during the temporary

detention.

(b) A child may be detained in a juvenile processing office only

for:

(1) the return of the child to the custody of a person under

Section 52.02(a)(1);

(2) the completion of essential forms and records required by

the juvenile court or this title;

(3) the photographing and fingerprinting of the child if

otherwise authorized at the time of temporary detention by this

title;

(4) the issuance of warnings to the child as required or

permitted by this title; or

(5) the receipt of a statement by the child under Section

51.095(a)(1), (2), (3), or (5).

(c) A child may not be left unattended in a juvenile processing

office and is entitled to be accompanied by the child's parent,

guardian, or other custodian or by the child's attorney.

(d) A child may not be detained in a juvenile processing office

for longer than six hours.

Added by Acts 1991, 72nd Leg., ch. 495, Sec. 2, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 1086, Sec. 48, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1297, Sec. 13, eff.

Sept. 1, 2001.

Sec. 52.026. RESPONSIBILITY FOR TRANSPORTING JUVENILE OFFENDERS.

(a) It shall be the duty of the law enforcement officer who has

taken a child into custody to transport the child to the

appropriate detention facility or to the school campus to which

the child is assigned as provided by Section 52.02(a)(7) if the

child is not released to the parent, guardian, or custodian of

the child.

(b) If the juvenile detention facility is located outside the

county in which the child is taken into custody, it shall be the

duty of the law enforcement officer who has taken the child into

custody or, if authorized by the commissioners court of the

county, the sheriff of that county to transport the child to the

appropriate juvenile detention facility unless the child is:

(1) detained in a secure detention facility under Section

51.12(j); or

(2) released to the parent, guardian, or custodian of the child.

(c) On adoption of an order by the juvenile board and approval

of the juvenile board's order by record vote of the commissioners

court, it shall be the duty of the sheriff of the county in which

the child is taken into custody to transport the child to and

from all scheduled juvenile court proceedings and appearances and

other activities ordered by the juvenile court.

Added by Acts 1993, 73rd Leg., ch. 411, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 1374, Sec. 3, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 6.09, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1082, Sec. 1, eff. June

18, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

286, Sec. 2, eff. September 1, 2007.

Sec. 52.03. DISPOSITION WITHOUT REFERRAL TO COURT. (a) A

law-enforcement officer authorized by this title to take a child

into custody may dispose of the case of a child taken into

custody without referral to juvenile court, if:

(1) guidelines for such disposition have been adopted by the

juvenile board of the county in which the disposition is made as

required by Section 52.032;

(2) the disposition is authorized by the guidelines; and

(3) the officer makes a written report of the officer's

disposition to the law-enforcement agency, identifying the child

and specifying the grounds for believing that the taking into

custody was authorized.

(b) No disposition authorized by this section may involve:

(1) keeping the child in law-enforcement custody; or

(2) requiring periodic reporting of the child to a

law-enforcement officer, law-enforcement agency, or other agency.

(c) A disposition authorized by this section may involve:

(1) referral of the child to an agency other than the juvenile

court;

(2) a brief conference with the child and his parent, guardian,

or custodian; or

(3) referral of the child and the child's parent, guardian, or

custodian for services under Section 264.302.

(d) Statistics indicating the number and kind of dispositions

made by a law-enforcement agency under the authority of this

section shall be reported at least annually to the office or

official designated by the juvenile board, as ordered by the

board.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1995, 74th Leg., ch. 262, Sec. 18, eff.

Jan. 1, 1996; Acts 1999, 76th Leg., ch. 48, Sec. 1, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 1297, Sec. 15, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 283, Sec. 10, eff. Sept. 1, 2003.

Sec. 52.031. FIRST OFFENDER PROGRAM. (a) A juvenile board may

establish a first offender program under this section for the

referral and disposition of children taken into custody for:

(1) conduct indicating a need for supervision; or

(2) delinquent conduct other than conduct that constitutes:

(A) a felony of the first, second, or third degree, an

aggravated controlled substance felony, or a capital felony; or

(B) a state jail felony or misdemeanor involving violence to a

person or the use or possession of a firearm, illegal knife, or

club, as those terms are defined by Section 46.01, Penal Code, or

a prohibited weapon, as described by Section 46.05, Penal Code.

(b) Each juvenile board in the county in which a first offender

program is established shall designate one or more law

enforcement officers and agencies, which may be law enforcement

agencies, to process a child under the first offender program.

(c) The disposition of a child under the first offender program

may not take place until guidelines for the disposition have been

adopted by the juvenile board of the county in which the

disposition is made as required by Section 52.032.

(d) A law enforcement officer taking a child into custody may

refer the child to the law enforcement officer or agency

designated under Subsection (b) for disposition under the first

offender program and not refer the child to juvenile court only

if:

(1) the child has not previously been adjudicated as having

engaged in delinquent conduct;

(2) the referral complies with guidelines for disposition under

Subsection (c); and

(3) the officer reports in writing the referral to the agency,

identifying the child and specifying the grounds for taking the

child into custody.

(e) A child referred for disposition under the first offender

program may not be detained in law enforcement custody.

(f) The parent, guardian, or other custodian of the child must

receive notice that the child has been referred for disposition

under the first offender program. The notice must:

(1) state the grounds for taking the child into custody;

(2) identify the law enforcement officer or agency to which the

child was referred;

(3) briefly describe the nature of the program; and

(4) state that the child's failure to complete the program will

result in the child being referred to the juvenile court.

(g) The child and the parent, guardian, or other custodian of

the child must consent to participation by the child in the first

offender program.

(h) Disposition under a first offender program may include:

(1) voluntary restitution by the child or the parent, guardian,

or other custodian of the child to the victim of the conduct of

the child;

(2) voluntary community service restitution by the child;

(3) educational, vocational training, counseling, or other

rehabilitative services; and

(4) periodic reporting by the child to the law enforcement

officer or agency to which the child has been referred.

(i) The case of a child who successfully completes the first

offender program is closed and may not be referred to juvenile

court, unless the child is taken into custody under circumstances

described by Subsection (j)(3).

(j) The case of a child referred for disposition under the first

offender program shall be referred to juvenile court if:

(1) the child fails to complete the program;

(2) the child or the parent, guardian, or other custodian of the

child terminates the child's participation in the program before

the child completes it; or

(3) the child completes the program but is taken into custody

under Section 52.01 before the 90th day after the date the child

completes the program for conduct other than the conduct for

which the child was referred to the first offender program.

(k) A statement made by a child to a person giving advice or

supervision or participating in the first offender program may

not be used against the child in any proceeding under this title

or any criminal proceeding.

(l) The law enforcement agency must report to the juvenile board

in December of each year the following:

(1) the last known address of the child, including the census

tract;

(2) the gender and ethnicity of the child referred to the

program; and

(3) the offense committed by the child.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 19, eff. Jan. 1,

1996. Amended by Acts 1999, 76th Leg., ch. 48, Sec. 2, eff. Sept.

1, 1999.

Sec. 52.032. INFORMAL DISPOSITION GUIDELINES. The juvenile

board of each county, in cooperation with each law enforcement

agency in the county, shall adopt guidelines for the disposition

of a child under Section 52.03 or 52.031. The guidelines adopted

under this section shall not be considered mandatory.

Added by Acts 1999, 76th Leg., ch. 48, Sec. 3, eff. Sept. 1,

1999.

Sec. 52.04. REFERRAL TO JUVENILE COURT; NOTICE TO PARENTS. (a)

The following shall accompany referral of a child or a child's

case to the office or official designated by the juvenile board

or be provided as quickly as possible after referral:

(1) all information in the possession of the person or agency

making the referral pertaining to the identity of the child and

the child's address, the name and address of the child's parent,

guardian, or custodian, the names and addresses of any witnesses,

and the child's present whereabouts;

(2) a complete statement of the circumstances of the alleged

delinquent conduct or conduct indicating a need for supervision;

(3) when applicable, a complete statement of the circumstances

of taking the child into custody; and

(4) when referral is by an officer of a law-enforcement agency,

a complete statement of all prior contacts with the child by

officers of that law-enforcement agency.

(b) The office or official designated by the juvenile board may

refer the case to a law-enforcement agency for the purpose of

conducting an investigation to obtain necessary information.

(c) If the office of the prosecuting attorney is designated by

the juvenile court to conduct the preliminary investigation under

Section 53.01, the referring entity shall first transfer the

child's case to the juvenile probation department for statistical

reporting purposes only. On the creation of a statistical record

or file for the case, the probation department shall within three

business days forward the case to the prosecuting attorney for

review under Section 53.01.

(d) On referral of the case of a child who has not been taken

into custody to the office or official designated by the juvenile

board, the office or official designated by the juvenile board

shall promptly give notice of the referral and a statement of the

reason for the referral to the child's parent, guardian, or

custodian.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1997, 75th Leg., ch. 1091, Sec. 1, eff.

June 19, 1997; Acts 2001, 77th Leg., ch. 136, Sec. 1, 2, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1297, Sec. 16, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 283, Sec. 11, eff. Sept.

1, 2003.

Sec. 52.041. REFERRAL OF CHILD TO JUVENILE COURT AFTER

EXPULSION. (a) A school district that expels a child shall

refer the child to juvenile court in the county in which the

child resides.

(b) The board of the school district or a person designated by

the board shall deliver a copy of the order expelling the student

and any other information required by Section 52.04 on or before

the second working day after the date of the expulsion hearing to

the authorized officer of the juvenile court.

(c) Within five working days of receipt of an expulsion notice

under this section by the office or official designated by the

juvenile board, a preliminary investigation and determination

shall be conducted as required by Section 53.01.

(d) The office or official designated by the juvenile board

shall within two working days notify the school district that

expelled the child if:

(1) a determination was made under Section 53.01 that the person

referred to juvenile court was not a child within the meaning of

this title;

(2) a determination was made that no probable cause existed to

believe the child engaged in delinquent conduct or conduct

indicating a need for supervision;

(3) no deferred prosecution or formal court proceedings have

been or will be initiated involving the child;

(4) the court or jury finds that the child did not engage in

delinquent conduct or conduct indicating a need for supervision

and the case has been dismissed with prejudice; or

(5) the child was adjudicated but no disposition was or will be

ordered by the court.

(e) In any county where a juvenile justice alternative education

program is operated, no student shall be expelled without written

notification by the board of the school district or its

designated agent to the juvenile board's designated

representative. The notification shall be made not later than two

business days following the board's determination that the

student is to be expelled. Failure to timely notify the

designated representative of the juvenile board shall result in

the child's duty to continue attending the school district's

educational program, which shall be provided to that child until

such time as the notification to the juvenile board's designated

representative is properly made.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 20, eff. Jan. 1,

1996. Amended by Acts 1997, 75th Leg., ch. 1015, Sec. 16, eff.

June 19, 1997; Acts 2001, 77th Leg., ch. 1297, Sec. 17, eff.

Sept. 1, 2001.



CHAPTER 53. PROCEEDINGS PRIOR TO JUDICIAL PROCEEDINGS

FAMILY CODE

TITLE 3. JUVENILE JUSTICE CODE

CHAPTER 53. PROCEEDINGS PRIOR TO JUDICIAL PROCEEDINGS

Sec. 53.01. PRELIMINARY INVESTIGATION AND DETERMINATIONS; NOTICE

TO PARENTS. (a) On referral of a person believed to be a child

or on referral of the person's case to the office or official

designated by the juvenile board, the intake officer, probation

officer, or other person authorized by the board shall conduct a

preliminary investigation to determine whether:

(1) the person referred to juvenile court is a child within the

meaning of this title; and

(2) there is probable cause to believe the person:

(A) engaged in delinquent conduct or conduct indicating a need

for supervision; or

(B) is a nonoffender who has been taken into custody and is

being held solely for deportation out of the United States.

(b) If it is determined that the person is not a child or there

is no probable cause, the person shall immediately be released.

(c) When custody of a child is given to the office or official

designated by the juvenile board, the intake officer, probation

officer, or other person authorized by the board shall promptly

give notice of the whereabouts of the child and a statement of

the reason the child was taken into custody to the child's

parent, guardian, or custodian unless the notice given under

Section 52.02(b) provided fair notice of the child's present

whereabouts.

(d) Unless the juvenile board approves a written procedure

proposed by the office of prosecuting attorney and chief juvenile

probation officer which provides otherwise, if it is determined

that the person is a child and, regardless of a finding of

probable cause, or a lack thereof, there is an allegation that

the child engaged in delinquent conduct of the grade of felony,

or conduct constituting a misdemeanor offense involving violence

to a person or the use or possession of a firearm, illegal knife,

or club, as those terms are defined by Section 46.01, Penal Code,

or prohibited weapon, as described by Section 46.05, Penal Code,

the case shall be promptly forwarded to the office of the

prosecuting attorney, accompanied by:

(1) all documents that accompanied the current referral; and

(2) a summary of all prior referrals of the child to the

juvenile court, juvenile probation department, or a detention

facility.

(e) If a juvenile board adopts an alternative referral plan

under Subsection (d), the board shall register the plan with the

Texas Juvenile Probation Commission.

(f) A juvenile board may not adopt an alternate referral plan

that does not require the forwarding of a child's case to the

prosecuting attorney as provided by Subsection (d) if probable

cause exists to believe that the child engaged in delinquent

conduct that violates Section 19.03, Penal Code (capital murder),

or Section 19.02, Penal Code (murder).

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1995, 74th Leg., ch. 262, Sec. 21, eff.

Jan. 1, 1996; Acts 1997, 75th Leg., ch. 1374, Sec. 5, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 1297, Sec. 18, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 283, Sec. 12, eff. Sept. 1, 2003.

Sec. 53.012. REVIEW BY PROSECUTOR. (a) The prosecuting

attorney shall promptly review the circumstances and allegations

of a referral made under Section 53.01 for legal sufficiency and

the desirability of prosecution and may file a petition without

regard to whether probable cause was found under Section 53.01.

(b) If the prosecuting attorney does not file a petition

requesting the adjudication of the child referred to the

prosecuting attorney, the prosecuting attorney shall:

(1) terminate all proceedings, if the reason is for lack of

probable cause; or

(2) return the referral to the juvenile probation department for

further proceedings.

(c) The juvenile probation department shall promptly refer a

child who has been returned to the department under Subsection

(b)(2) and who fails or refuses to participate in a program of

the department to the prosecuting attorney for review of the

child's case and determination of whether to file a petition.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 22, eff. Jan. 1,

1996.

Sec. 53.013. PROGRESSIVE SANCTIONS PROGRAM. Each juvenile board

may adopt a progressive sanctions program using the model for

progressive sanctions in Chapter 59.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 22, eff. Jan. 1,

1996. Amended by Acts 1997, 75th Leg., ch. 1086, Sec. 7, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 479, Sec. 1, eff. Sept.

1, 2003.

Sec. 53.02. RELEASE FROM DETENTION. (a) If a child is brought

before the court or delivered to a detention facility as

authorized by Sections 51.12(a)(3) and (4), the intake or other

authorized officer of the court shall immediately make an

investigation and shall release the child unless it appears that

his detention is warranted under Subsection (b). The release may

be conditioned upon requirements reasonably necessary to insure

the child's appearance at later proceedings, but the conditions

of the release must be in writing and filed with the office or

official designated by the court and a copy furnished to the

child.

(b) A child taken into custody may be detained prior to hearing

on the petition only if:

(1) the child is likely to abscond or be removed from the

jurisdiction of the court;

(2) suitable supervision, care, or protection for the child is

not being provided by a parent, guardian, custodian, or other

person;

(3) the child has no parent, guardian, custodian, or other

person able to return the child to the court when required;

(4) the child may be dangerous to himself or herself or the

child may threaten the safety of the public if released;

(5) the child has previously been found to be a delinquent child

or has previously been convicted of a penal offense punishable by

a term in jail or prison and is likely to commit an offense if

released; or

(6) the child's detention is required under Subsection (f).

(c) If the child is not released, a request for detention

hearing shall be made and promptly presented to the court, and an

informal detention hearing as provided in Section 54.01 of this

code shall be held promptly, but not later than the time required

by Section 54.01 of this code.

(d) A release of a child to an adult under Subsection (a) must

be conditioned on the agreement of the adult to be subject to the

jurisdiction of the juvenile court and to an order of contempt by

the court if the adult, after notification, is unable to produce

the child at later proceedings.

(e) Unless otherwise agreed in the memorandum of understanding

under Section 37.011, Education Code, in a county with a

population greater than 125,000, if a child being released under

this section is expelled under Section 37.007, Education Code,

the release shall be conditioned on the child's attending a

juvenile justice alternative education program pending a deferred

prosecution or formal court disposition of the child's case.

(f) A child who is alleged to have engaged in delinquent conduct

and to have used, possessed, or exhibited a firearm, as defined

by Section 46.01, Penal Code, in the commission of the offense

shall be detained until the child is released at the direction of

the judge of the juvenile court, a substitute judge authorized by

Section 51.04(f), or a referee appointed under Section 51.04(g),

including an oral direction by telephone, or until a detention

hearing is held as required by Section 54.01.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1979, 66th Leg., p. 1102, ch. 518, Sec. 1,

eff. June 11, 1979; Acts 1981, 67th Leg., p. 291, ch. 115, Sec.

1, eff. Aug. 31, 1981; Acts 1995, 74th Leg., ch. 262, Sec. 23,

eff. Jan. 1, 1996; Acts 1997, 75th Leg., ch. 1015, Sec. 17, eff.

June 19, 1997; Acts 1997, 75th Leg., ch. 1374, Sec. 6, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 232, Sec. 1, eff. Sept. 1,

1999.

Sec. 53.03. DEFERRED PROSECUTION. (a) Subject to Subsections

(e) and (g), if the preliminary investigation required by Section

53.01 of this code results in a determination that further

proceedings in the case are authorized, the probation officer or

other designated officer of the court, subject to the direction

of the juvenile court, may advise the parties for a reasonable

period of time not to exceed six months concerning deferred

prosecution and rehabilitation of a child if:

(1) deferred prosecution would be in the interest of the public

and the child;

(2) the child and his parent, guardian, or custodian consent

with knowledge that consent is not obligatory; and

(3) the child and his parent, guardian, or custodian are

informed that they may terminate the deferred prosecution at any

point and petition the court for a court hearing in the case.

(b) Except as otherwise permitted by this title, the child may

not be detained during or as a result of the deferred prosecution

process.

(c) An incriminating statement made by a participant to the

person giving advice and in the discussions or conferences

incident thereto may not be used against the declarant in any

court hearing.

(d) The juvenile board may adopt a fee schedule for deferred

prosecution services and rules for the waiver of a fee for

financial hardship in accordance with guidelines that the Texas

Juvenile Probation Commission shall provide. The maximum fee is

$15 a month. If the board adopts a schedule and rules for waiver,

the probation officer or other designated officer of the court

shall collect the fee authorized by the schedule from the parent,

guardian, or custodian of a child for whom a deferred prosecution

is authorized under this section or waive the fee in accordance

with the rules adopted by the board. The officer shall deposit

the fees received under this section in the county treasury to

the credit of a special fund that may be used only for juvenile

probation or community-based juvenile corrections services or

facilities in which a juvenile may be required to live while

under court supervision. If the board does not adopt a schedule

and rules for waiver, a fee for deferred prosecution services may

not be imposed.

(e) A prosecuting attorney may defer prosecution for any child.

A probation officer or other designated officer of the court:

(1) may not defer prosecution for a child for a case that is

required to be forwarded to the prosecuting attorney under

Section 53.01(d); and

(2) may defer prosecution for a child who has previously been

adjudicated for conduct that constitutes a felony only if the

prosecuting attorney consents in writing.

(f) The probation officer or other officer designated by the

court supervising a program of deferred prosecution for a child

under this section shall report to the juvenile court any

violation by the child of the program.

(g) Prosecution may not be deferred for a child alleged to have

engaged in conduct that:

(1) is an offense under Section 49.04, 49.05, 49.06, 49.07, or

49.08, Penal Code; or

(2) is a third or subsequent offense under Section 106.04 or

106.041, Alcoholic Beverage Code.

(h) If the child is alleged to have engaged in delinquent

conduct or conduct indicating a need for supervision that

violates Section 28.08, Penal Code, deferred prosecution under

this section may include:

(1) voluntary attendance in a class with instruction in

self-responsibility and empathy for a victim of an offense

conducted by a local juvenile probation department, if the class

is available; and

(2) voluntary restoration of the property damaged by the child

by removing or painting over any markings made by the child, if

the owner of the property consents to the restoration.

(i) The court may defer prosecution for a child at any time:

(1) for an adjudication that is to be decided by a jury trial,

before the jury is sworn;

(2) for an adjudication before the court, before the first

witness is sworn; or

(3) for an uncontested adjudication, before the child pleads to

the petition or agrees to a stipulation of evidence.

(j) The court may add the period of deferred prosecution under

Subsection (i) to a previous order of deferred prosecution,

except that the court may not place the child on deferred

prosecution for a combined period longer than one year.

(k) In deciding whether to grant deferred prosecution under

Subsection (i), the court may consider professional

representations by the parties concerning the nature of the case

and the background of the respondent. The representations made

under this subsection by the child or counsel for the child are

not admissible against the child at trial should the court reject

the application for deferred prosecution.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1983, 68th Leg., p. 3261, ch. 565, Sec. 1,

eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 1040, Sec. 22, eff.

Sept. 1, 1987; Acts 1995, 74th Leg., ch. 262, Sec. 24, eff. Jan.

1, 1996; Acts 1997, 75th Leg., ch. 593, Sec. 6, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1013, Sec. 16, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 62, Sec. 19.01(17), eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 283, Sec. 13, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 11, eff. September 1, 2005.

Sec. 53.035. GRAND JURY REFERRAL. (a) The prosecuting attorney

may, before filing a petition under Section 53.04, refer an

offense to a grand jury in the county in which the offense is

alleged to have been committed.

(b) The grand jury has the same jurisdiction and powers to

investigate the facts and circumstances concerning an offense

referred to the grand jury under this section as it has to

investigate other criminal activity.

(c) If the grand jury votes to take no action on an offense

referred to the grand jury under this section, the prosecuting

attorney may not file a petition under Section 53.04 concerning

the offense unless the same or a successor grand jury approves

the filing of the petition.

(d) If the grand jury votes for approval of the prosecution of

an offense referred to the grand jury under this section, the

prosecuting attorney may file a petition under Section 53.04.

(e) The approval of the prosecution of an offense by a grand

jury under this section does not constitute approval of a

petition by a grand jury for purposes of Section 53.045.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 6, eff. Sept. 1,

1999.

Sec. 53.04. COURT PETITION; ANSWER. (a) If the preliminary

investigation, required by Section 53.01 of this code results in

a determination that further proceedings are authorized and

warranted, a petition for an adjudication or transfer hearing of

a child alleged to have engaged in delinquent conduct or conduct

indicating a need for supervision may be made as promptly as

practicable by a prosecuting attorney who has knowledge of the

facts alleged or is informed and believes that they are true.

(b) The proceedings shall be styled "In the matter of

______________."

(c) The petition may be on information and belief.

(d) The petition must state:

(1) with reasonable particularity the time, place, and manner of

the acts alleged and the penal law or standard of conduct

allegedly violated by the acts;

(2) the name, age, and residence address, if known, of the child

who is the subject of the petition;

(3) the names and residence addresses, if known, of the parent,

guardian, or custodian of the child and of the child's spouse, if

any;

(4) if the child's parent, guardian, or custodian does not

reside or cannot be found in the state, or if their places of

residence are unknown, the name and residence address of any

known adult relative residing in the county or, if there is none,

the name and residence address of the known adult relative

residing nearest to the location of the court; and

(5) if the child is alleged to have engaged in habitual felony

conduct, the previous adjudications in which the child was found

to have engaged in conduct violating penal laws of the grade of

felony.

(e) An oral or written answer to the petition may be made at or

before the commencement of the hearing. If there is no answer, a

general denial of the alleged conduct is assumed.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1995, 74th Leg., ch. 262, Sec. 25, eff.

Jan. 1, 1996.

Sec. 53.045. VIOLENT OR HABITUAL OFFENDERS. (a) Except as

provided by Subsection (e), the prosecuting attorney may refer

the petition to the grand jury of the county in which the court

in which the petition is filed presides if the petition alleges

that the child engaged in delinquent conduct that constitutes

habitual felony conduct as described by Section 51.031 or that

included the violation of any of the following provisions:

(1) Section 19.02, Penal Code (murder);

(2) Section 19.03, Penal Code (capital murder);

(3) Section 19.04, Penal Code (manslaughter);

(4) Section 20.04, Penal Code (aggravated kidnapping);

(5) Section 22.011, Penal Code (sexual assault) or Section

22.021, Penal Code (aggravated sexual assault);

(6) Section 22.02, Penal Code (aggravated assault);

(7) Section 29.03, Penal Code (aggravated robbery);

(8) Section 22.04, Penal Code (injury to a child, elderly

individual, or disabled individual), if the offense is punishable

as a felony, other than a state jail felony;

(9) Section 22.05(b), Penal Code (felony deadly conduct

involving discharging a firearm);

(10) Subchapter D, Chapter 481, Health and Safety Code, if the

conduct constitutes a felony of the first degree or an aggravated

controlled substance felony (certain offenses involving

controlled substances);

(11) Section 15.03, Penal Code (criminal solicitation);

(12) Section 21.11(a)(1), Penal Code (indecency with a child);

(13) Section 15.031, Penal Code (criminal solicitation of a

minor);

(14) Section 15.01, Penal Code (criminal attempt), if the

offense attempted was an offense under Section 19.02, Penal Code

(murder), or Section 19.03, Penal Code (capital murder), or an

offense listed by Section 3g(a)(1), Article 42.12, Code of

Criminal Procedure;

(15) Section 28.02, Penal Code (arson), if bodily injury or

death is suffered by any person by reason of the commission of

the conduct;

(16) Section 49.08, Penal Code (intoxication manslaughter); or

(17) Section 15.02, Penal Code (criminal conspiracy), if the

offense made the subject of the criminal conspiracy includes a

violation of any of the provisions referenced in Subdivisions (1)

through (16).

(b) A grand jury may approve a petition submitted to it under

this section by a vote of nine members of the grand jury in the

same manner that the grand jury votes on the presentment of an

indictment.

(c) The grand jury has all the powers to investigate the facts

and circumstances relating to a petition submitted under this

section as it has to investigate other criminal activity but may

not issue an indictment unless the child is transferred to a

criminal court as provided by Section 54.02 of this code.

(d) If the grand jury approves of the petition, the fact of

approval shall be certified to the juvenile court, and the

certification shall be entered in the record of the case. For

the purpose of the transfer of a child to the Texas Department of

Criminal Justice as provided by Section 61.084(c), Human

Resources Code, a juvenile court petition approved by a grand

jury under this section is an indictment presented by the grand

jury.

(e) The prosecuting attorney may not refer a petition that

alleges the child engaged in conduct that violated Section

22.011(a)(2), Penal Code, or Sections 22.021(a)(1)(B) and (2)(B),

Penal Code, unless the child is more than three years older than

the victim of the conduct.

Added by Acts 1987, 70th Leg., ch. 385, Sec. 7, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 574, Sec. 1, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch. 262, Sec. 26, 27, eff.

Jan. 1, 1996; Acts 1997, 75th Leg., ch. 1086, Sec. 8, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 1297, Sec. 19, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 10, eff. September 1, 2007.

Sec. 53.05. TIME SET FOR HEARING. (a) After the petition has

been filed, the juvenile court shall set a time for the hearing.

(b) The time set for the hearing shall not be later than 10

working days after the day the petition was filed if:

(1) the child is in detention; or

(2) the child will be taken into custody under Section 53.06(d)

of this code.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1995, 74th Leg., ch. 262, Sec. 28, eff.

Jan. 1, 1996.

Sec. 53.06. SUMMONS. (a) The juvenile court shall direct

issuance of a summons to:

(1) the child named in the petition;

(2) the child's parent, guardian, or custodian;

(3) the child's guardian ad litem; and

(4) any other person who appears to the court to be a proper or

necessary party to the proceeding.

(b) The summons must require the persons served to appear before

the court at the time set to answer the allegations of the

petition. A copy of the petition must accompany the summons.

(c) The court may endorse on the summons an order directing the

person having the physical custody or control of the child to

bring the child to the hearing. A person who violates an order

entered under this subsection may be proceeded against under

Section 53.08 or 54.07 of this code.

(d) If it appears from an affidavit filed or from sworn

testimony before the court that immediate detention of the child

is warranted under Section 53.02(b) of this code, the court may

endorse on the summons an order that a law-enforcement officer

shall serve the summons and shall immediately take the child into

custody and bring him before the court.

(e) A party, other than the child, may waive service of summons

by written stipulation or by voluntary appearance at the hearing.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1995, 74th Leg., ch. 262, Sec. 29, eff.

Jan. 1, 1996.

Sec. 53.07. SERVICE OF SUMMONS. (a) If a person to be served

with a summons is in this state and can be found, the summons

shall be served upon him personally at least two days before the

day of the adjudication hearing. If he is in this state and

cannot be found, but his address is known or can with reasonable

diligence be ascertained, the summons may be served on him by

mailing a copy by registered or certified mail, return receipt

requested, at least five days before the day of the hearing. If

he is outside this state but he can be found or his address is

known, or his whereabouts or address can with reasonable

diligence be ascertained, service of the summons may be made

either by delivering a copy to him personally or mailing a copy

to him by registered or certified mail, return receipt requested,

at least five days before the day of the hearing.

(b) The juvenile court has jurisdiction of the case if after

reasonable effort a person other than the child cannot be found

nor his post-office address ascertained, whether he is in or

outside this state.

(c) Service of the summons may be made by any suitable person

under the direction of the court.

(d) The court may authorize payment from the general funds of

the county of the costs of service and of necessary travel

expenses incurred by persons summoned or otherwise required to

appear at the hearing.

(e) Witnesses may be subpoenaed in accordance with the Texas

Code of Criminal Procedure, 1965.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973.

Sec. 53.08. WRIT OF ATTACHMENT. (a) The juvenile court may

issue a writ of attachment for a person who violates an order

entered under Section 53.06(c).

(b) A writ of attachment issued under this section is executed

in the same manner as in a criminal proceeding as provided by

Chapter 24, Code of Criminal Procedure.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 30, eff. Jan. 1,

1996.



CHAPTER 54. JUDICIAL PROCEEDINGS

FAMILY CODETITLE 3. JUVENILE JUSTICE CODECHAPTER 54. JUDICIAL PROCEEDINGSSec. 54.01. DETENTION HEARING. (a) Except as provided by Subsection (p), if the child is not released under Section 53.02, a detention hearing without a jury shall be held promptly, but not later than the second working day after the child is taken into custody; provided, however, that when a child is detained on a Friday or Saturday, then such detention hearing shall be held on the first working day after the child is taken into custody.(b) Reasonable notice of the detention hearing, either oral or written, shall be given, stating the time, place, and purpose of the hearing. Notice shall be given to the child and, if they can be found, to his parents, guardian, or custodian. Prior to the commencement of the hearing, the court shall inform the parties of the child's right to counsel and to appointed counsel if they are indigent and of the child's right to remain silent with respect to any allegations of delinquent conduct, conduct indicating a need for supervision, or conduct that violates an order of probation imposed by a juvenile court.(c) At the detention hearing, the court may consider written reports from probation officers, professional court employees, or professional consultants in addition to the testimony of witnesses. Prior to the detention hearing, the court shall provide the attorney for the child with access to all written matter to be considered by the court in making the detention decision. The court may order counsel not to reveal items to the child or his parent, guardian, or guardian ad litem if such disclosure would materially harm the treatment and rehabilitation of the child or would substantially decrease the likelihood of receiving information from the same or similar sources in the future.(d) A detention hearing may be held without the presence of the child's parents if the court has been unable to locate them. If no parent or guardian is present, the court shall appoint counsel or a guardian ad litem for the child.(e) At the conclusion of the hearing, the court shall order the child released from detention unless it finds that:(1) he is likely to abscond or be removed from the jurisdiction of the court;(2) suitable supervision, care, or protection for him is not being provided by a parent, guardian, custodian, or other person;(3) he has no parent, guardian, custodian, or other person able to return him to the court when required;(4) he may be dangerous to himself or may threaten the safety of the public if released; or(5) he has previously been found to be a delinquent child or has previously been convicted of a penal offense punishable by a term in jail or prison and is likely to commit an offense if released.(f) Unless otherwise agreed in the memorandum of understanding under Section 37.011, Education Code, a release may be conditioned on requirements reasonably necessary to insure the child's appearance at later proceedings, but the conditions of the release must be in writing and a copy furnished to the child. In a county with a population greater than 125,000, if a child being released under this section is expelled under Section 37.007, Education Code, the release shall be conditioned on the child's attending a juvenile justice alternative education program pending a deferred prosecution or formal court disposition of the child's case.(g) No statement made by the child at the detention hearing shall be admissible against the child at any other hearing.(h) A detention order extends to the conclusion of the disposition hearing, if there is one, but in no event for more than 10 working days. Further detention orders may be made following subsequent detention hearings. The initial detention hearing may not be waived but subsequent detention hearings may be waived in accordance with the requirements of Section 51.09. Each subsequent detention order shall extend for no more than 10 working days, except that in a county that does not have a certified juvenile detention facility, as described by Section 51.12(a)(3), each subsequent detention order shall extend for no more than 15 working days.(i) A child in custody may be detained for as long as 10 days without the hearing described in Subsection (a) of this section if:(1) a written request for shelter in detention facilities pending arrangement of transportation to his place of residence in another state or country or another county of this state is voluntarily executed by the child not later than the next working day after he was taken into custody;(2) the request for shelter contains:(A) a statement by the child that he voluntarily agrees to submit himself to custody and detention for a period of not longer than 10 days without a detention hearing;(B) an allegation by the person detaining the child that the child has left his place of residence in another state or country or another county of this state, that he is in need of shelter, and that an effort is being made to arrange transportation to his place of residence; and(C) a statement by the person detaining the child that he has advised the child of his right to demand a detention hearing under Subsection (a) of this section; and(3) the request is signed by the juvenile court judge to evidence his knowledge of the fact that the child is being held in detention.(j) The request for shelter may be revoked by the child at any time, and on such revocation, if further detention is necessary, a detention hearing shall be held not later than the next working day in accordance with Subsections (a) through (g) of this section.(k) Notwithstanding anything in this title to the contrary, the child may sign a request for shelter without the concurrence of an adult specified in Section 51.09 of this code.(l) The juvenile board may appoint a referee to conduct the detention hearing. The referee shall be an attorney licensed to practice law in this state. Such payment or additional payment as may be warranted for referee services shall be provided from county funds. Before commencing the detention hearing, the referee shall inform the parties who have appeared that they are entitled to have the hearing before the juvenile court judge or a substitute judge authorized by Section 51.04(f). If a party objects to the referee conducting the detention hearing, an authorized judge shall conduct the hearing within 24 hours. At the conclusion of the hearing, the referee shall transmit written findings and recommendations to the juvenile court judge or substitute judge. The juvenile court judge or substitute judge shall adopt, modify, or reject the referee's recommendations not later than the next working day after the day that the judge receives the recommendations. Failure to act within that time results in release of the child by operation of law. A recommendation that the child be released operates to secure the child's immediate release, subject to the power of the juvenile court judge or substitute judge to reject or modify that recommendation. The effect of an order detaining a child shall be computed from the time of the hearing before the referee.(m) The detention hearing required in this section may be held in the county of the designated place of detention where the child is being held even though the designated place of detention is outside the county of residence of the child or the county in which the alleged delinquent conduct, conduct indicating a need for supervision, or probation violation occurred.(n) An attorney appointed by the court under Section 51.10(c) because a determination was made under this section to detain a child who was not represented by an attorney may request on behalf of the child and is entitled to a de novo detention hearing under this section. The attorney must make the request not later than the 10th working day after the date the attorney is appointed. The hearing must take place not later than the second working day after the date the attorney filed a formal request with the court for a hearing.(o) The court or referee shall find whether there is probable cause to believe that a child taken into custody without an arrest warrant or a directive to apprehend has engaged in delinquent conduct, conduct indicating a need for supervision, or conduct that violates an order of probation imposed by a juvenile court. The court or referee must make the finding within 48 hours, including weekends and holidays, of the time the child was taken into custody. The court or referee may make the finding on any reasonably reliable information without regard to admissibility of that information under the Texas Rules of Evidence. A finding of probable cause is required to detain a child after the 48th hour after the time the child was taken into custody. If a court or referee finds probable cause, additional findings of probable cause are not required in the same cause to authorize further detention.(p) If a child is detained in a county jail or other facility as provided by Section 51.12(l) and the child is not released under Section 53.02(f), a detention hearing without a jury shall be held promptly, but not later than the 24th hour, excluding weekends and holidays, after the time the child is taken into custody.(q) If a child has not been released under Section 53.02 or this section and a petition has not been filed under Section 53.04 or 54.05 concerning the child, the court shall order the child released from detention not later than:(1) the 30th working day after the date the initial detention hearing is held, if the child is alleged to have engaged in conduct constituting a capital felony, an aggravated controlled substance felony, or a felony of the first degree; or(2) the 15th working day after the date the initial detention hearing is held, if the child is alleged to have engaged in conduct constituting an offense other than an offense listed in Subdivision (1) or conduct that violates an order of probation imposed by a juvenile court.(q-1) The juvenile board may impose an earlier deadline than the specified deadlines for filing petitions under Subsection (q) and may specify the consequences of not filing a petition by the deadline the juvenile board has established. The juvenile board may authorize but not require the juvenile court to release a respondent from detention for failure of the prosecutor to file a petition by the juvenile board's deadline.(r) On the conditional release of a child from detention by judicial order under Subsection (f), the court, referee, or detention magistrate may order that the child's parent, guardian, or custodian present in court at the detention hearing engage in acts or omissions specified by the court, referee, or detention magistrate that will assist the child in complying with the conditions of release. The order must be in writing and a copy furnished to the parent, guardian, or custodian. An order entered under this subsection may be enforced as provided by Chapter 61.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1, 1973. Amended by Acts 1975, 64th Leg., p. 2156, ch. 693, Sec. 14, 15, eff. Sept. 1, 1975; Acts 1979, 66th Leg., p. 1102, ch. 518, Sec. 2, eff. June 11, 1979; Acts 1995, 74th Leg., ch. 262, Sec. 31, eff. Jan. 1, 1996; Acts 1997, 75th Leg., ch. 922, Sec. 1, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1015, Sec. 18, eff. June 19, 1997; Acts 1997, 75th Leg., ch. 1086, Sec. 9, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 232, Sec. 4, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1477, Sec. 7, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1297, Sec. 20, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(30), eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 283, Sec. 14, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 949, Sec. 12, eff. September 1, 2005.

Sec. 54.011. DETENTION HEARINGS FOR STATUS OFFENDERS AND NONOFFENDERS; PENALTY. (a) The detention hearing for a status offender or nonoffender who has not been released administratively under Section 53.02 shall be held before the 24th hour after the time the child arrived at a detention facility, excluding hours of a weekend or a holiday. Except as otherwise provided by this section, the judge or referee conducting the detention hearing shall release the status offender or nonoffender from secure detention.(b) The judge or referee may order a child in detention accused of the violation of a valid court order as defined by Section 51.02 detained not longer than 72 hours after the time the detention order was entered, excluding weekends and holidays, if:(1) the judge or referee finds at the detention hearing that there is probable cause to believe the child violated the valid court order; and(2) the detention of the child is justified under Section 54.01(e)(1), (2), or (3).(c) Except as provided by Subsection (d), a detention order entered under Subsection (b) may be extended for one additional 72-hour period, excluding weekends and holidays, only on a finding of good cause by the juvenile court.(d) A detention order for a child under this section may be extended on the demand of the child's attorney only to allow the time that is necessary to comply with the requirements of Section 51.10(h), entitling the attorney to 10 days to prepare for an adjudication hearing.(e) A status offender may be detained for a necessary period, not to exceed five days, to enable the child's return to the child's home in another state under Chapter 60.(f) Except as provided by Subsection (a), a nonoffender, including a person who has been taken into custody and is being held solely for deportation out of the United States, may not be detained for any period of time in a secure detention facility or secure correctional facility, regardless of whether the facility is publicly or privately operated. A nonoffender who is detained in violation of this subsection is entitled to immediate release from the facility and may bring a civil action for compensation for the illegal detention against any person responsible for the detention. A person commits an offense if the person knowingly detains or assists in detaining a nonoffender in a secure detention facility or secure correctional facility in violation of this subsection. An offense under this subsection is a Class B misdemeanor.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 32, eff. Jan. 1, 1996. Amended by Acts 1997, 75th Leg., ch. 1374, Sec. 7, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 283, Sec. 15, 16, eff. Sept. 1, 2003.

Sec. 54.012. INTERACTIVE VIDEO RECORDING OF DETENTION HEARING. (a) A detention hearing under Section 54.01 may be held using interactive video equipment if:(1) the child and the child's attorney agree to the video hearing; and(2) the parties to the proceeding have the opportunity to cross-examine witnesses.(b) A detention hearing may not be held using video equipment unless the video equipment for the hearing provides for a two-way communication of image and sound among the child, the court, and other parties at the hearing.(c) A recording of the communications shall be made. The recording shall be preserved until the earlier of:(1) the 91st day after the date on which the recording is made if the child is alleged to have engaged in conduct constituting a misdemeanor;(2) the 120th day after the date on which the recording is made if the child is alleged to have engaged in conduct constituting a felony; or(3) the date on which the adjudication hearing ends.(d) An attorney for the child may obtain a copy of the recording on payment of the reasonable costs of reproducing the copy.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 33, eff. Jan. 1, 1996.Amended by: Acts 2005, 79th Leg., Ch. 949, Sec. 13, eff. September 1, 2005.

Sec. 54.02. WAIVER OF JURISDICTION AND DISCRETIONARY TRANSFER TO CRIMINAL COURT. (a) The juvenile court may waive its exclusive original jurisdiction and transfer a child to the appropriate district court or criminal district court for criminal proceedings if:(1) the child is alleged to have violated a penal law of the grade of felony;(2) the child was:(A) 14 years of age or older at the time he is alleged to have committed the offense, if the offense is a capital felony, an aggravated controlled substance felony, or a felony of the first degree, and no adjudication hearing has been conducted concerning that offense; or(B) 15 years of age or older at the time the child is alleged to have committed the offense, if the offense is a felony of the second or third degree or a state jail felony, and no adjudication hearing has been conducted concerning that offense; and(3) after a full investigation and a hearing, the juvenile court determines that there is probable cause to believe that the child before the court committed the offense alleged and that because of the seriousness of the offense alleged or the background of the child the welfare of the community requires criminal proceedings.(b) The petition and notice requirements of Sections 53.04, 53.05, 53.06, and 53.07 of this code must be satisfied, and the summons must state that the hearing is for the purpose of considering discretionary transfer to criminal court.(c) The juvenile court shall conduct a hearing without a jury to consider transfer of the child for criminal proceedings.(d) Prior to the hearing, the juvenile court shall order and obtain a complete diagnostic study, social evaluation, and full investigation of the child, his circumstances, and the circumstances of the alleged offense.(e) At the transfer hearing the court may consider written reports from probation officers, professional court employees, or professional consultants in addition to the testimony of witnesses. At least five days prior to the transfer hearing, the court shall provide the attorney for the child and the prosecuting attorney with access to all written matter to be considered by the court in making the transfer decision. The court may order counsel not to reveal items to the child or the child's parent, guardian, or guardian ad litem if such disclosure would materially harm the treatment and rehabilitation of the child or would substantially decrease the likelihood of receiving information from the same or similar sources in the future.(f) In making the determination required by Subsection (a) of this section, the court shall consider, among other matters:(1) whether the alleged offense was against person or property, with greater weight in favor of transfer given to offenses against the person;(2) the sophistication and maturity of the child;(3) the record and previous history of the child; and(4) the prospects of adequate protection of the public and the likelihood of the rehabilitation of the child by use of procedures, services, and facilities currently available to the juvenile court.(g) If the petition alleges multiple offenses that constitute more than one criminal transaction, the juvenile court shall either retain or transfer all offenses relating to a single transaction. A child is not subject to criminal prosecution at any time for any offense arising out of a criminal transaction for which the juvenile court retains jurisdiction.(h) If the juvenile court waives jurisdiction, it shall state specifically in the order its reasons for waiver and certify its action, including the written order and findings of the court, and shall transfer the person to the appropriate court for criminal proceedings and cause the results of the diagnostic study of the person ordered under Subsection (d), including psychological information, to be transferred to the appropriate criminal prosecutor. On transfer of the person for criminal proceedings, the person shall be dealt with as an adult and in accordance with the Code of Criminal Procedure. The transfer of custody is an arrest.(i) A waiver under this section is a waiver of jurisdiction over the child and the criminal court may not remand the child to the jurisdiction of the juvenile court.(j) The juvenile court may waive its exclusive original jurisdiction and transfer a person to the appropriate district court or criminal district court for criminal proceedings if:(1) the person is 18 years of age or older;(2) the person was:(A) 10 years of age or older and under 17 years of age at the time the person is alleged to have committed a capital felony or an offense under Section 19.02, Penal Code;(B) 14 years of age or older and under 17 years of age at the time the person is alleged to have committed an aggravated controlled substance felony or a felony of the first degree other than an offense under Section 19.02, Penal Code; or(C) 15 years of age or older and under 17 years of age at the time the person is alleged to have committed a felony of the second or third degree or a state jail felony;(3) no adjudication concerning the alleged offense has been made or no adjudication hearing concerning the offense has been conducted;(4) the juvenile court finds from a preponderance of the evidence that:(A) for a reason beyond the control of the state it was not practicable to proceed in juvenile court before the 18th birthday of the person; or(B) after due diligence of the state it was not practicable to proceed in juvenile court before the 18th birthday of the person because:(i) the state did not have probable cause to proceed in juvenile court and new evidence has been found since the 18th birthday of the person;(ii) the person could not be found; or(iii) a previous transfer order was reversed by an appellate court or set aside by a district court; and(5) the juvenile court determines that there is probable cause to believe that the child before the court committed the offense alleged.(k) The petition and notice requirements of Sections 53.04, 53.05, 53.06, and 53.07 of this code must be satisfied, and the summons must state that the hearing is for the purpose of considering waiver of jurisdiction under Subsection (j) of this section.(l) The juvenile court shall conduct a hearing without a jury to consider waiver of jurisdiction under Subsection (j) of this section.(m) Notwithstanding any other provision of this section, the juvenile court shall waive its exclusive original jurisdiction and transfer a child to the appropriate district court or criminal court for criminal proceedings if:(1) the child has previously been transferred to a district court or criminal district court for criminal proceedings under this section, unless:(A) the child was not indicted in the matter transferred by the grand jury;(B) the child was found not guilty in the matter transferred;(C) the matter transferred was dismissed with prejudice; or(D) the child was convicted in the matter transferred, the conviction was reversed on appeal, and the appeal is final; and(2) the child is alleged to have violated a penal law of the grade of felony.(n) A mandatory transfer under Subsection (m) may be made without conducting the study required in discretionary transfer proceedings by Subsection (d). The requirements of Subsection (b) that the summons state that the purpose of the hearing is to consider discretionary transfer to criminal court does not apply to a transfer proceeding under Subsection (m). In a proceeding under Subsection (m), it is sufficient that the summons provide fair notice that the purpose of the hearing is to consider mandatory transfer to criminal court.(o) If a respondent is taken into custody for possible discretionary transfer proceedings under Subsection (j), the juvenile court shall hold a detention hearing in the same manner as provided by Section 54.01, except that the court shall order the respondent released unless it finds that the respondent:(1) is likely to abscond or be removed from the jurisdiction of the court;(2) may be dangerous to himself or herself or may threaten the safety of the public if released; or(3) has previously been found to be a delinquent child or has previously been convicted of a penal offense punishable by a term of jail or prison and is likely to commit an offense if released.(p) If the juvenile court does not order a respondent released under Subsection (o), the court shall, pending the conclusion of the discretionary transfer hearing, order that the respondent be detained in:(1) a certified juvenile detention facility as provided by Subsection (q); or(2) an appropriate county facility for the detention of adults accused of criminal offenses.(q) The detention of a respondent in a certified juvenile detention facility must comply with the detention requirements under this title, except that, to the extent practicable, the person shall be kept separate from children detained in the same facility.(r) If the juvenile court orders a respondent detained in a county facility under Subsection (p), the county sheriff shall take custody of the respondent under the juvenile court's order. The juvenile court shall set or deny bond for the respondent as required by the Code of Criminal Procedure and other law applicable to the pretrial detention of adults accused of criminal offenses.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1, 1973. Amended by Acts 1975, 64th Leg., p. 2156, ch. 693, Sec. 16, eff. Sept. 1, 1975; Acts 1987, 70th Leg., ch. 140, Sec. 1 to 3, eff. Sept. 1, 1987; Acts 1995, 74th Leg., ch. 262, Sec. 34, eff. Jan. 1, 1996; Acts 1999, 76th Leg., ch. 1477, Sec. 8, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1354, Sec. 1, eff. September 1, 2009.

Sec. 54.021. COUNTY, JUSTICE, OR MUNICIPAL COURT: TRUANCY. (a) The juvenile court may waive its exclusive original jurisdiction and transfer a child to the constitutional county court, if the county has a population of two million or more, or to an appropriate justice or municipal court, with the permission of the county, justice, or municipal court, for disposition in the manner provided by Subsection (b) if the child is alleged to have engaged in conduct described in Section 51.03(b)(2). A waiver of jurisdiction under this subsection may be for an individual case or for all cases in which a child is alleged to have engaged in conduct described in Section 51.03(b)(2). The waiver of a juvenile court's exclusive original jurisdiction for all cases in which a child is alleged to have engaged in conduct described in Section 51.03(b)(2) is effective for a period of one year.(b) A county, justice, or municipal court may exercise jurisdiction over a person alleged to have engaged in conduct indicating a need for supervision by engaging in conduct described in Section 51.03(b)(2) in a case where:(1) the juvenile court has waived its original jurisdiction under this section; and(2) a complaint is filed by the appropriate authority in the county, justice, or municipal court charging an offense under Section 25.094, Education Code.(c) A proceeding in a county, justice, or municipal court on a complaint charging an offense under Section 25.094, Education Code, is governed by Chapter 45, Code of Criminal Procedure.(d) Notwithstanding any other law, the costs assessed in a case filed in or transferred to a constitutional county court for an offense under Section 25.093 or 25.094, Education Code, must be the same as the costs assessed for a case filed in a justice court for an offense under Section 25. 093 or 25.094, Education Code.(e) The proceedings before a constitutional county court related to an offense under Section 25.093 or 25.094, Education Code, may be recorded in any manner provided by Section 30.00010, Government Code, for recording proceedings in a municipal court of record.

Added by Acts 1991, 72nd Leg., ch. 741, Sec. 1, eff. Sept. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 358, Sec. 1, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 260, Sec. 24, eff. May 30, 1995; Acts 1995, 74th Leg., ch. 262, Sec. 35, eff. Jan. 1, 1996; Acts 1997, 75th Leg., ch. 865, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 76, Sec. 2, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1514, Sec. 14, 19(b), eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 137, Sec. 12, eff. Sept. 1, 2003.

Sec. 54.03. ADJUDICATION HEARING. (a) A child may be found to have engaged in delinquent conduct or conduct indicating a need for supervision only after an adjudication hearing conducted in accordance with the provisions of this section.(b) At the beginning of the adjudication hearing, the juvenile court judge shall explain to the child and his parent, guardian, or guardian ad litem:(1) the allegations made against the child;(2) the nature and possible consequences of the proceedings, including the law relating to the admissibility of the record of a juvenile court adjudication in a criminal proceeding;(3) the child's privilege against self-incrimination;(4) the child's right to trial and to confrontation of witnesses;(5) the child's right to representation by an attorney if he is not already represented; and(6) the child's right to trial by jury.(c) Trial shall be by jury unless jury is waived in accordance with Section 51.09. If the hearing is on a petition that has been approved by the grand jury under Section 53.045, the jury must consist of 12 persons and be selected in accordance with the requirements in criminal cases. If the hearing is on a petition that alleges conduct that violates a penal law of this state of the grade of misdemeanor, the jury must consist of the number of persons required by Article 33.01(b), Code of Criminal Procedure. Jury verdicts under this title must be unanimous.(d) Except as provided by Section 54.031, only material, relevant, and competent evidence in accordance with the Texas Rules of Evidence applicable to criminal cases and Chapter 38, Code of Criminal Procedure, may be considered in the adjudication hearing. Except in a detention or discretionary transfer hearing, a social history report or social service file shall not be viewed by the court before the adjudication decision and shall not be viewed by the jury at any time.(e) A child alleged to have engaged in delinquent conduct or conduct indicating a need for supervision need not be a witness against nor otherwise incriminate himself. An extrajudicial statement which was obtained without fulfilling the requirements of this title or of the constitution of this state or the United States, may not be used in an adjudication hearing. A statement made by the child out of court is insufficient to support a finding of delinquent conduct or conduct indicating a need for supervision unless it is corroborated in whole or in part by other evidence. An adjudication of delinquent conduct or conduct indicating a need for supervision cannot be had upon the testimony of an accomplice unless corroborated by other evidence tending to connect the child with the alleged delinquent conduct or conduct indicating a need for supervision; and the corroboration is not sufficient if it merely shows the commission of the alleged conduct. Evidence illegally seized or obtained is inadmissible in an adjudication hearing.(f) At the conclusion of the adjudication hearing, the court or jury shall find whether or not the child has engaged in delinquent conduct or conduct indicating a need for supervision. The finding must be based on competent evidence admitted at the hearing. The child shall be presumed to be innocent of the charges against the child and no finding that a child has engaged in delinquent conduct or conduct indicating a need for supervision may be returned unless the state has proved such beyond a reasonable doubt. In all jury cases the jury will be instructed that the burden is on the state to prove that a child has engaged in delinquent conduct or is in need of supervision beyond a reasonable doubt. A child may be adjudicated as having engaged in conduct constituting a lesser included offense as provided by Articles 37.08 and 37.09, Code of Criminal Procedure.(g) If the court or jury finds that the child did not engage in delinquent conduct or conduct indicating a need for supervision, the court shall dismiss the case with prejudice.(h) If the finding is that the child did engage in delinquent conduct or conduct indicating a need for supervision, the court or jury shall state which of the allegations in the petition were found to be established by the evidence. The court shall also set a date and time for the disposition hearing.(i) In order to preserve for appellate or collateral review the failure of the court to provide the child the explanation required by Subsection (b), the attorney for the child must comply with Rule 33.1, Texas Rules of Appellate Procedure, before testimony begins or, if the adjudication is uncontested, before the child pleads to the petition or agrees to a stipulation of evidence.(j) When the state and the child agree to the disposition of the case, in whole or in part, the prosecuting attorney shall inform the court of the agreement between the state and the child. The court shall inform the child that the court is not required to accept the agreement. The court may delay a decision on whether to accept the agreement until after reviewing a report filed under Section 54.04(b). If the court decides not to accept the agreement, the court shall inform the child of the court's decision and give the child an opportunity to withdraw the plea or stipulation of evidence. If the court rejects the agreement, no document, testimony, or other evidence placed before the court that relates to the rejected agreement may be considered by the court in a subsequent hearing in the case. A statement made by the child before the court's rejection of the agreement to a person writing a report to be filed under Section 54.04(b) may not be admitted into evidence in a subsequent hearing in the case. If the court accepts the agreement, the court shall make a disposition in accordance with the terms of the agreement between the state and the child.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1, 1973. Amended by Acts 1975, 64th Leg., p. 2157, ch. 693, Sec. 17, eff. Sept. 1, 1975; Acts 1979, 66th Leg., p. 1098, ch. 514, Sec. 1, eff. Aug. 27, 1979; Acts 1985, 69th Leg., ch. 590, Sec. 2, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 385, Sec. 8, eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 386, Sec. 3, eff. Sept. 1, 1987; Acts 1995, 74th Leg., ch. 262, Sec. 37, eff. Jan. 1, 1996; Acts 1997, 75th Leg., ch. 1086, Sec. 10, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1477, Sec. 9, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1297, Sec. 22, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 283, Sec. 17, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 28, Sec. 1, eff. September 1, 2009.

Sec. 54.031. HEARSAY STATEMENT OF CERTAIN ABUSE VICTIMS. (a) This section applies to a hearing under this title in which a child is alleged to be a delinquent child on the basis of a violation of any of the following provisions of the Penal Code, if a child 12 years of age or younger or a person with a disability is the alleged victim of the violation:(1) Chapter 21 (Sexual Offenses) or 22 (Assaultive Offenses);(2) Section 25.02 (Prohibited Sexual Conduct); or(3) Section 43.25 (Sexual Performance by a Child).(b) This section applies only to statements that describe the alleged violation that:(1) were made by the child or person with a disability who is the alleged victim of the violation; and(2) were made to the first person, 18 years of age or older, to whom the child or person with a disability made a statement about the violation.(c) A statement that meets the requirements of Subsection (b) is not inadmissible because of the hearsay rule if:(1) on or before the 14th day before the date the hearing begins, the party intending to offer the statement:(A) notifies each other party of its intention to do so;(B) provides each other party with the name of the witness through whom it intends to offer the statement; and(C) provides each other party with a written summary of the statement;(2) the juvenile court finds, in a hearing conducted outside the presence of the jury, that the statement is reliable based on the time, content, and circumstances of the statement; and(3) the child or person with a disability who is the alleged victim testifies or is available to testify at the hearing in court or in any other manner provided by law.(d) In this section, "person with a disability" means a person 13 years of age or older who because of age or physical or mental disease, disability, or injury is substantially unable to protect the person's self from harm or to provide food, shelter, or medical care for the person's self.

Added by Acts 1985, 69th Leg., ch. 590, Sec. 3, eff. Sept. 1, 1985. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.31, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 3, eff. June 11, 2009.

Sec. 54.032. DEFERRAL OF ADJUDICATION AND DISMISSAL OF CERTAIN CASES ON COMPLETION OF TEEN COURT PROGRAM. (a) A juvenile court may defer adjudication proceedings under Section 54.03 for not more than 180 days if the child:(1) is alleged to have engaged in conduct indicating a need for supervision that violated a penal law of this state of the grade of misdemeanor that is punishable by fine only or a penal ordinance of a political subdivision of this state;(2) waives, under Section 51.09, the privilege against self-incrimination and testifies under oath that the allegations are true;(3) presents to the court an oral or written request to attend a teen court program; and(4) has not successfully completed a teen court program in the two years preceding the date that the alleged conduct occurred.(b) The teen court program must be approved by the court.(c) A child for whom adjudication proceedings are deferred under Subsection (a) shall complete the teen court program not later than the 90th day after the date the teen court hearing to determine punishment is held or the last day of the deferral period, whichever date is earlier. The court shall dismiss the case with prejudice at the time the child presents satisfactory evidence that the child has successfully completed the teen court program.(d) A case dismissed under this section may not be part of the child's records for any purpose.(e) The court may require a child who requests a teen court program to pay a fee not to exceed $10 that is set by the court to cover the costs of administering this section. The court shall deposit the fee in the county treasury of the county in which the court is located. A child who requests a teen court program and does not complete the program is not entitled to a refund of the fee.(f) A court may transfer a case in which proceedings have been deferred as provided by this section to a court in another county if the court to which the case is transferred consents. A case may not be transferred unless it is within the jurisdiction of the court to which it is transferred.(g) In addition to the fee authorized by Subsection (e), the court may require a child who requests a teen court program to pay a $10 fee to cover the cost to the teen court for performing its duties under this section. The court shall pay the fee to the teen court program, and the teen court program must account to the court for the receipt and disbursal of the fee. A child who pays a fee under this subsection is not entitled to a refund of the fee, regardless of whether the child successfully completes the teen court program.(h) Notwithstanding Subsection (e) or (g), a juvenile court that is located in the Texas-Louisiana border region, as defined by Section 2056.002, Government Code, may charge a fee of $20 under those subsections.

Added by Acts 1989, 71st Leg., ch. 1031, Sec. 2, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 748, Sec. 1, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 216, Sec. 2, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 283, Sec. 18, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 910, Sec. 2, eff. September 1, 2007.

Sec. 54.033. SEXUALLY TRANSMITTED DISEASE, AIDS, AND HIV TESTING. (a) A child found at the conclusion of an adjudication hearing under Section 54.03 of this code to have engaged in delinquent conduct that included a violation of Sections 21.11(a)(1), 22.011, or 22.021, Penal Code, shall undergo a medical procedure or test at the direction of the juvenile court designed to show or help show whether the child has a sexually transmitted disease, acquired immune deficiency syndrome (AIDS), human immunodeficiency virus (HIV) infection, antibodies to HIV, or infection with any other probable causative agent of AIDS. The court may direct the child to undergo the procedure or test on the court's own motion or on the request of the victim of the delinquent conduct.(b) If the child or another person who has the power to consent to medical treatment for the child refuses to submit voluntarily or consent to the procedure or test, the court shall require the child to submit to the procedure or test.(c) The person performing the procedure or test shall make the test results available to the local health authority. The local health authority shall be required to notify the victim of the delinquent conduct and the person found to have engaged in the delinquent conduct of the test result.(d) The state may not use the fact that a medical procedure or test was performed on a child under this section or use the results of the procedure or test in any proceeding arising out of the delinquent conduct.(e) Testing under this section shall be conducted in accordance with written infectious disease control protocols adopted by the Texas Board of Health that clearly establish procedural guidelines that provide criteria for testing and that respect the rights of the child and the victim of the delinquent conduct.(f) Nothing in this section allows a court to release a test result to anyone other than a person specifically authorized under this section. Section 81.103(d), Health and Safety Code, may not be construed to allow the disclosure of test results under this section except as provided by this section.

Added by Acts 1993, 73rd Leg., ch. 811, Sec. 2, eff. Sept. 1, 1993.

Sec. 54.034. LIMITED RIGHT TO APPEAL: WARNING. Before the court may accept a child's plea or stipulation of evidence in a proceeding held under this title, the court shall inform the child that if the court accepts the plea or stipulation and the court makes a disposition in accordance with the agreement between the state and the child regarding the disposition of the case, the child may not appeal an order of the court entered under Section 54.03, 54.04, or 54.05, unless:(1) the court gives the child permission to appeal; or(2) the appeal is based on a matter raised by written motion filed before the proceeding in which the child entered the plea or agreed to the stipulation of evidence.

Added by Acts 1999, 76th Leg., ch. 74, Sec. 1, eff. Sept. 1, 1999.

Sec. 54.04. DISPOSITION HEARING. (a) The disposition hearing shall be separate, distinct, and subsequent to the adjudication hearing. There is no right to a jury at the disposition hearing unless the child is in jeopardy of a determinate sentence under Subsection (d)(3) or (m), in which case, the child is entitled to a jury of 12 persons to determine the sentence, but only if the child so elects in writing before the commencement of the voir dire examination of the jury panel. If a finding of delinquent conduct is returned, the child may, with the consent of the attorney for the state, change the child's election of one who assesses the disposition.(b) At the disposition hearing, the juvenile court, notwithstanding the Texas Rules of Evidence or Chapter 37, Code of Criminal Procedure, may consider written reports from probation officers, professional court employees, or professional consultants in addition to the testimony of witnesses. Prior to the disposition hearing, the court shall provide the attorney for the child with access to all written matter to be considered in disposition. The court may order counsel not to reveal items to the child or the child's parent, guardian, or guardian ad litem if such disclosure would materially harm the treatment and rehabilitation of the child or would substantially decrease the likelihood of receiving information from the same or similar sources in the future.(c) No disposition may be made under this section unless the child is in need of rehabilitation or the protection of the public or the child requires that disposition be made. If the court or jury does not so find, the court shall dismiss the child and enter a final judgment without any disposition. No disposition placing the child on probation outside the child's home may be made under this section unless the court or jury finds that the child, in the child's home, cannot be provided the quality of care and level of support and supervision that the child needs to meet the conditions of the probation.(d) If the court or jury makes the finding specified in Subsection (c) allowing the court to make a disposition in the case:(1) the court or jury may, in addition to any order required or authorized under Section 54.041 or 54.042, place the child on probation on such reasonable and lawful terms as the court may determine:(A) in the child's own home or in the custody of a relative or other fit person; or(B) subject to the finding under Subsection (c) on the placement of the child outside the child's home, in:(i) a suitable foster home; (ii) a suitable public or private residential treatment facility licensed by a state governmental entity or exempted from licensure by state law, except a facility operated by the Texas Youth Commission; or(iii) a suitable public or private post-adjudication secure correctional facility that meets the requirements of Section 51.125, except a facility operated by the Texas Youth Commission;(2) if the court or jury found at the conclusion of the adjudication hearing that the child engaged in delinquent conduct that violates a penal law of this state or the United States of the grade of felony and if the petition was not approved by the grand jury under Section 53.045, the court may commit the child to the Texas Youth Commission without a determinate sentence;(3) if the court or jury found at the conclusion of the adjudication hearing that the child engaged in delinquent conduct that included a violation of a penal law listed in Section 53.045(a) and if the petition was approved by the grand jury under Section 53.045, the court or jury may sentence the child to commitment in the Texas Youth Commission with a possible transfer to the Texas Department of Criminal Justice for a term of:(A) not more than 40 years if the conduct constitutes:(i) a capital felony;(ii) a felony of the first degree; or(iii) an aggravated controlled substance felony;(B) not more than 20 years if the conduct constitutes a felony of the second degree; or(C) not more than 10 years if the conduct constitutes a felony of the third degree;(4) the court may assign the child an appropriate sanction level and sanctions as provided by the assignment guidelines in Section 59.003; or(5) if applicable, the court or jury may make a disposition under Subsection (m).(e) The Texas Youth Commission shall accept a person properly committed to it by a juvenile court even though the person may be 17 years of age or older at the time of commitment.(f) The court shall state specifically in the order its reasons for the disposition and shall furnish a copy of the order to the child. If the child is placed on probation, the terms of probation shall be written in the order.(g) If the court orders a disposition under Subsection (d)(3) or (m) and there is an affirmative finding that the defendant used or exhibited a deadly weapon during the commission of the conduct or during immediate flight from commission of the conduct, the court shall enter the finding in the order. If there is an affirmative finding that the deadly weapon was a firearm, the court shall enter that finding in the order.(h) At the conclusion of the dispositional hearing, the court shall inform the child of:(1) the child's right to appeal, as required by Section 56.01; and(2) the procedures for the sealing of the child's records under Section 58.003.(i) If the court places the child on probation outside the child's home or commits the child to the Texas Youth Commission, the court:(1) shall include in its order its determination that:(A) it is in the child's best interests to be placed outside the child's home;(B) reasonable efforts were made to prevent or eliminate the need for the child's removal from the home and to make it possible for the child to return to the child's home; and(C) the child, in the child's home, cannot be provided the quality of care and level of support and supervision that the child needs to meet the conditions of probation; and(2) may approve an administrative body to conduct permanency hearings pursuant to 42 U.S.C. Section 675 if required during the placement or commitment of the child.(j) If the court or jury found that the child engaged in delinquent conduct that included a violation of a penal law of the grade of felony or jailable misdemeanor, the court:(1) shall require that the child's thumbprint be affixed or attached to the order; and(2) may require that a photograph of the child be attached to the order.(k) Except as provided by Subsection (m), the period to which a court or jury may sentence a person to commitment to the Texas Youth Commission with a transfer to the Texas Department of Criminal Justice under Subsection (d)(3) applies without regard to whether the person has previously been adjudicated as having engaged in delinquent conduct.(l) Except as provided by Subsection (q), a court or jury may place a child on probation under Subsection (d)(1) for any period, except that probation may not continue on or after the child's 18th birthday. Except as provided by Subsection (q), the court may, before the period of probation ends, extend the probation for any period, except that the probation may not extend to or after the child's 18th birthday.(m) The court or jury may sentence a child adjudicated for habitual felony conduct as described by Section 51.031 to a term prescribed by Subsection (d)(3) and applicable to the conduct adjudicated in the pending case if:(1) a petition was filed and approved by a grand jury under Section 53.045 alleging that the child engaged in habitual felony conduct; and(2) the court or jury finds beyond a reasonable doubt that the allegation described by Subdivision (1) in the grand jury petition is true.(n) A court may order a disposition of secure confinement of a status offender adjudicated for violating a valid court order only if:(1) before the order is issued, the child received the full due process rights guaranteed by the Constitution of the United States or the Texas Constitution; and(2) the juvenile probation department in a report authorized by Subsection (b):(A) reviewed the behavior of the child and the circumstances under which the child was brought before the court;(B) determined the reasons for the behavior that caused the child to be brought before the court; and(C) determined that all dispositions, including treatment, other than placement in a secure detention facility or secure correctional facility, have been exhausted or are clearly inappropriate.(o) In a disposition under this title:(1) a status offender may not, under any circumstances, be committed to the Texas Youth Commission for engaging in conduct that would not, under state or local law, be a crime if committed by an adult;(2) a status offender may not, under any circumstances other than as provided under Subsection (n), be placed in a post-adjudication secure correctional facility; and(3) a child adjudicated for contempt of a county, justice, or municipal court order may not, under any circumstances, be placed in a post-adjudication secure correctional facility or committed to the Texas Youth Commission for that conduct.(p) Except as provided by Subsection (l), a court that places a child on probation under Subsection (d)(1) for conduct described by Section 54.0405(b) and punishable as a felony shall specify a minimum probation period of two years.(q) If a court or jury sentences a child to commitment in the Texas Youth Commission under Subsection (d)(3) for a term of not more than 10 years, the court or jury may place the child on probation under Subsection (d)(1) as an alternative to making the disposition under Subsection (d)(3). The court shall prescribe the period of probation ordered under this subsection for a term of not more than 10 years. The court may, before the sentence of probation expires, extend the probationary period under Section 54.05, except that the sentence of probation and any extension may not exceed 10 years. The court may, before the child's 18th birthday, discharge the child from the sentence of probation. If a sentence of probation ordered under this subsection and any extension of probation ordered under Section 54.05 will continue after the child's 18th birthday, the court shall discharge the child from the sentence of probation on the child's 18th birthday unless the court transfers the child to an appropriate district court under Section 54.051.(r) If the judge orders a disposition under this section and there is an affirmative finding that the victim or intended victim was younger than 17 years of age at the time of the conduct, the judge shall enter the finding in the order.(s) Repealed by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 64(1), eff. June 8, 2007.(t) Repealed by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 64(1), eff. June 8, 2007.(u) For the purposes of disposition under Subsection (d)(2), delinquent conduct that violates a penal law of this state of the grade of felony does not include conduct that violates a lawful order of a county, municipal, justice, or juvenile court under circumstances that would constitute contempt of that court.(v) If the judge orders a disposition under this section for delinquent conduct based on a violation of an offense, on the motion of the attorney representing the state the judge shall make an affirmative finding of fact and enter the affirmative finding in the papers in the case if the judge determines that, regardless of whether the conduct at issue is the subject of the prosecution or part of the same criminal episode as the conduct that is the subject of the prosecution, a victim in the trial:(1) is or has been a victim of a severe form of trafficking in persons, as defined by 22 U.S.C. Section 7102(8); or(2) has suffered substantial physical or mental abuse as a result of having been a victim of criminal activity described by 8 U.S.C. Section 1101(a)(15)(U)(iii).(w) That part of the papers in the case containing an affirmative finding under Subsection (v):(1) must include specific information identifying the victim, as available;(2) may not include information identifying the victim's location; and(3) is confidential, unless written consent for the release of the affirmative finding is obtained from the victim or, if the victim is younger than 18 years of age, the victim's parent or guardian.(x) A child may be detained in an appropriate detention facility following disposition of the child's case under Subsection (d) or (m) pending:(1) transportation of the child to the ordered placement; and(2) the provision of medical or other health care services for the child that may be advisable before transportation, including health care services for children in the late term of pregnancy.(y) A juvenile court conducting a hearing under this section involving a child for whom the Department of Family and Protective Services has been appointed managing conservator may communicate with the court having continuing jurisdiction over the child before the disposition hearing. The juvenile court may allow the parties to the suit affecting the parent-child relationship in which the Department of Family and Protective Services is a party to participate in the communication under this subsection.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1, 1973. Amended by Acts 1975, 64th Leg., p. 2158, ch. 693, Sec. 23, eff. Sept. 1, 1975; Acts 1981, 67th Leg., p. 1802, ch. 394, Sec. 1, eff. Aug. 31, 1981; Acts 1983, 68th Leg., p. 161, ch. 44, art. 1, Sec. 3, eff. April 26, 1983; Acts 1983, 68th Leg., p. 3261, ch. 565, Sec. 2, eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 385, Sec. 9, eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 1052, Sec. 6.11, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 2, Sec. 16.01(17), eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 80, Sec. 1, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 557, Sec. 2, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 574, Sec. 2, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 784, Sec. 8, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 1048, Sec. 1, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 262, Sec. 38, eff. Jan. 1, 1996; Acts 1997, 75th Leg., ch. 669, Sec. 2, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1086, Sec. 11, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1193, Sec. 9, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1415, Sec. 19, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1448, Sec. 1, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1477, Sec. 10, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1297, Sec. 23, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 5.001, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 137, Sec. 13, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 7, eff. June 8, 2007.Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 64(1), eff. June 8, 2007.Acts 2007, 80th Leg., R.S., Ch. 849, Sec. 3, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 908, Sec. 11, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(13), eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 108, Sec. 2, eff. May 23, 2009.

Sec. 54.0401. COMMUNITY-BASED PROGRAMS. (a) This section applies only to a county that has a population of at least 335,000.(b) A juvenile court of a county to which this section applies may require a child who is found to have engaged in delinquent conduct that violates a penal law of the grade of misdemeanor and for whom the requirements of Subsection (c) are met to participate in a community-based program administered by the county's juvenile board.(c) A juvenile court of a county to which this section applies may make a disposition under Subsection (b) for delinquent conduct that violates a penal law of the grade of misdemeanor:(1) if:(A) the child has been adjudicated as having engaged in delinquent conduct violating a penal law of the grade of misdemeanor on at least two previous occasions;(B) of the previous adjudications, the conduct that was the basis for one of the adjudications occurred after the date of another previous adjudication; and(C) the conduct that is the basis of the current adjudication occurred after the date of at least two previous adjudications; or(2) if:(A) the child has been adjudicated as having engaged in delinquent conduct violating a penal law of the grade of felony on at least one previous occasion; and(B) the conduct that is the basis of the current adjudication occurred after the date of that previous adjudication.(d) The Texas Juvenile Probation Commission shall establish guidelines for the implementation of community-based programs described by this section. The juvenile board of each county to which this section applies shall implement a community-based program that complies with those guidelines.(e) The Texas Juvenile Probation Commission shall provide grants to selected juvenile boards to assist with the implementation of a system of community-based programs under this section.(f) Not later than January 1, 2009, the Texas Juvenile Probation Commission shall prepare and deliver to the governor, the lieutenant governor, and each member of the legislature a report describing the implementation and effectiveness of the community-based programs described by this section. The report must include information relating to the cost of requiring a child to participate in a community-based program. This subsection expires February 1, 2009.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 8, eff. June 8, 2007.

Sec. 54.0405. CHILD PLACED ON PROBATION FOR CONDUCT CONSTITUTING SEXUAL OFFENSE. (a) If a court or jury makes a disposition under Section 54.04 in which a child described by Subsection (b) is placed on probation, the court:(1) may require as a condition of probation that the child:(A) attend psychological counseling sessions for sex offenders as provided by Subsection (e); and(B) submit to a polygraph examination as provided by Subsection (f) for purposes of evaluating the child's treatment progress; and(2) shall require as a condition of probation that the child:(A) register under Chapter 62, Code of Criminal Procedure; and(B) submit a blood sample or other specimen to the Department of Public Safety under Subchapter G, Chapter 411, Government Code, for the purpose of creating a DNA record of the child, unless the child has already submitted the required specimen under other state law.(b) This section applies to a child placed on probation for conduct constituting an offense for which the child is required to register as a sex offender under Chapter 62, Code of Criminal Procedure.(c) Psychological counseling required as a condition of probation under Subsection (a) must be with an individual or organization that:(1) provides sex offender treatment or counseling;(2) is specified by the local juvenile probation department supervising the child; and(3) meets minimum standards of counseling established by the local juvenile probation department.(d) A polygraph examination required as a condition of probation under Subsection (a) must be administered by an individual who is:(1) specified by the local juvenile probation department supervising the child; and(2) licensed as a polygraph examiner under Chapter 1703, Occupations Code.(e) A local juvenile probation department that specifies a sex offender treatment provider under Subsection (c) to provide counseling to a child shall:(1) establish with the cooperation of the treatment provider the date, time, and place of the first counseling session between the child and the treatment provider;(2) notify the child and the treatment provider, not later than the 21st day after the date the order making the disposition placing the child on probation under Section 54.04 becomes final, of the date, time, and place of the first counseling session between the child and the treatment provider; and(3) require the treatment provider to notify the department immediately if the child fails to attend any scheduled counseling session.(f) A local juvenile probation department that specifies a polygraph examiner under Subsection (d) to administer a polygraph examination to a child shall arrange for a polygraph examination to be administered to the child:(1) not later than the 60th day after the date the child attends the first counseling session established under Subsection (e); and(2) after the initial polygraph examination, as required by Subdivision (1), on the request of the treatment provider specified under Subsection (c).(g) A court that requires as a condition of probation that a child attend psychological counseling under Subsection (a) may order the parent or guardian of the child to:(1) attend four sessions of instruction with an individual or organization specified by the court relating to:(A) sexual offenses;(B) family communication skills;(C) sex offender treatment;(D) victims' rights;(E) parental supervision; and(F) appropriate sexual behavior; and(2) during the period the child attends psychological counseling, participate in monthly treatment groups conducted by the child's treatment provider relating to the child's psychological counseling.(h) A court that orders a parent or guardian of a child to attend instructional sessions and participate in treatment groups under Subsection (g) shall require:(1) the individual or organization specified by the court under Subsection (g) to notify the court immediately if the parent or guardian fails to attend any scheduled instructional session; and(2) the child's treatment provider specified under Subsection (c) to notify the court immediately if the parent or guardian fails to attend a session in which the parent or guardian is required to participate in a scheduled treatment group.(i) A court that requires as a condition of probation that a child attend psychological counseling under Subsection (a) may, before the date the probation period ends, extend the probation for any additional period necessary to complete the required counseling as determined by the treatment provider, except that the probation may not be extended to a date after the date of the child's 18th birthday.

Added by Acts 1997, 75th Leg., ch. 669, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 211, Sec. 13, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 14.743, eff. Sept. 1, 2001.

Sec. 54.0406. CHILD PLACED ON PROBATION FOR CONDUCT INVOLVING A HANDGUN. (a) If a court or jury places a child on probation under Section 54.04(d) for conduct that violates a penal law that includes as an element of the offense the possession, carrying, using, or exhibiting of a handgun, as defined by Section 46.01, Penal Code, and if at the adjudication hearing the court or jury affirmatively finds that the child personally possessed, carried, used, or exhibited the handgun, the court shall require as a condition of probation that the child, not later than the 30th day after the date the court places the child on probation, notify the juvenile probation officer who is supervising the child of the manner in which the child acquired the handgun, including the date and place of and any person involved in the acquisition.(b) On receipt of information described by Subsection (a), a juvenile probation officer shall promptly notify the appropriate local law enforcement agency of the information.(c) Information provided by a child to a juvenile probation officer as required by Subsection (a) and any other information derived from that information may not be used as evidence against the child in any juvenile or criminal proceeding.

Added by Acts 1999, 76th Leg., ch. 1446, Sec. 1, eff. Sept. 1, 1999.

Sec. 54.0407. CRUELTY TO ANIMALS: COUNSELING REQUIRED. If a child is found to have engaged in delinquent conduct constituting an offense under Section 42.09 or 42.092, Penal Code, the juvenile court shall order the child to participate in psychological counseling for a period to be determined by the court.

Added by Acts 2001, 77th Leg., ch. 450, Sec. 2, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 886, Sec. 3, eff. September 1, 2007.

Sec. 54.0408. REFERRAL OF CHILD EXITING PROBATION TO MENTAL HEALTH OR MENTAL RETARDATION AUTHORITY. A juvenile probation officer shall refer a child who has been determined to have a mental illness or mental retardation to an appropriate local mental health or mental retardation authority at least three months before the child is to complete the child's juvenile probation term unless the child is currently receiving treatment from the local mental health or mental retardation authority of the county in which the child resides.

Added by Acts 2005, 79th Leg., Ch. 949, Sec. 14, eff. September 1, 2005.

Sec. 54.0409. DNA SAMPLE REQUIRED ON CERTAIN FELONY ADJUDICATIONS. (a) This section applies only to conduct constituting the commission of a felony:(1) that is listed in Section 3g(a)(1), Article 42.12, Code of Criminal Procedure; or(2) for which it is shown that a deadly weapon, as defined by Section 1.07, Penal Code, was used or exhibited during the commission of the conduct or during immediate flight from the commission of the conduct.(b) If a court or jury makes a disposition under Section 54.04 in which a child is adjudicated as having engaged in conduct constituting the commission of a felony to which this section applies and the child is placed on probation, the court shall require as a condition of probation that the child provide a DNA sample under Subchapter G, Chapter 411, Government Code, for the purpose of creating a DNA record of the child, unless the child has already submitted the required sample under other state law.

Added by Acts 2009, 81st Leg., R.S., Ch. 1209, Sec. 3, eff. September 1, 2009.

Sec. 54.041. ORDERS AFFECTING PARENTS AND OTHERS. (a) When a child has been found to have engaged in delinquent conduct or conduct indicating a need for supervision and the juvenile court has made a finding that the child is in need of rehabilitation or that the protection of the public or the child requires that disposition be made, the juvenile court, on notice by any reasonable method to all persons affected, may:(1) order any person found by the juvenile court to have, by a wilful act or omission, contributed to, caused, or encouraged the child's delinquent conduct or conduct indicating a need for supervision to do any act that the juvenile court determines to be reasonable and necessary for the welfare of the child or to refrain from doing any act that the juvenile court determines to be injurious to the welfare of the child;(2) enjoin all contact between the child and a person who is found to be a contributing cause of the child's delinquent conduct or conduct indicating a need for supervision;(3) after notice and a hearing of all persons affected order any person living in the same household with the child to participate in social or psychological counseling to assist in the rehabilitation of the child and to strengthen the child's family environment; or(4) after notice and a hearing of all persons affected order the child's parent or other person responsible for the child's support to pay all or part of the reasonable costs of treatment programs in which the child is required to participate during the period of probation if the court finds the child's parent or person responsible for the child's support is able to pay the costs.(b) If a child is found to have engaged in delinquent conduct or conduct indicating a need for supervision arising from the commission of an offense in which property damage or loss or personal injury occurred, the juvenile court, on notice to all persons affected and on hearing, may order the child or a parent to make full or partial restitution to the victim of the offense. The program of restitution must promote the rehabilitation of the child, be appropriate to the age and physical, emotional, and mental abilities of the child, and not conflict with the child's schooling. When practicable and subject to court supervision, the court may approve a restitution program based on a settlement between the child and the victim of the offense. An order under this subsection may provide for periodic payments by the child or a parent of the child for the period specified in the order but except as provided by Subsection (h), that period may not extend past the date of the 18th birthday of the child or past the date the child is no longer enrolled in an accredited secondary school in a program leading toward a high school diploma, whichever date is later.(c) Restitution under this section is cumulative of any other remedy allowed by law and may be used in addition to other remedies; except that a victim of an offense is not entitled to receive more than actual damages under a juvenile court order.(d) A person subject to an order proposed under Subsection (a) of this section is entitled to a hearing on the order before the order is entered by the court.(e) An order made under this section may be enforced as provided by Section 54.07 of this code.(f) If a child is found to have engaged in conduct indicating a need for supervision described under Section 51.03(b)(2) or (g), the court may order the child's parents or guardians to attend a program described by Section 25.093(f), Education Code, if a program is available.(g) On a finding by the court that a child's parents or guardians have made a reasonable good faith effort to prevent the child from engaging in delinquent conduct or engaging in conduct indicating a need for supervision and that, despite the parents' or guardians' efforts, the child continues to engage in such conduct, the court shall waive any requirement for restitution that may be imposed on a parent under this section.(h) If the juvenile court places the child on probation in a determinate sentence proceeding initiated under Section 53.045 and transfers supervision on the child's 18th birthday to a district court for placement on community supervision, the district court shall require the payment of any unpaid restitution as a condition of the community supervision. The liability of the child's parent for restitution may not be extended by transfer to a district court for supervision.

Added by Acts 1975, 64th Leg., p. 2157, ch. 693, Sec. 18, eff. Sept. 1, 1975. Amended by Acts 1979, 66th Leg., p. 338, ch. 154, Sec. 2, eff. Sept. 1, 1979; Acts 1983, 68th Leg., p. 528, ch. 110, Sec. 1, eff. Aug. 29, 1983; Acts 1983, 68th Leg., p. 3262, ch. 565, Sec. 3, eff. Sept. 1, 1983; Acts 1989, 71st Leg., ch. 1170, Sec. 3, eff. June 16, 1989; Acts 1995, 74th Leg., ch. 262, Sec. 39, eff. Jan. 1, 1996; Acts 1997, 75th Leg., ch. 165, Sec. 6.09, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1297, Sec. 24, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1514, Sec. 15, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 283, Sec. 19, eff. Sept. 1, 2003.

Sec. 54.0411. JUVENILE PROBATION DIVERSION FUND. (a) If a disposition hearing is held under Section 54.04 of this code, the juvenile court, after giving the child, parent, or other person responsible for the child's support a reasonable opportunity to be heard, shall order the child, parent, or other person, if financially able to do so, to pay a fee as costs of court of $20.(b) Orders for the payment of fees under this section may be enforced as provided by Section 54.07 of this code.(c) An officer collecting costs under this section shall keep separate records of the funds collected as costs under this section and shall deposit the funds in the county treasury.(d) Each officer collecting court costs under this section shall file the reports required under Article 103.005, Code of Criminal Procedure. If no funds due as costs under this section have been collected in any quarter, the report required for each quarter shall be filed in the regular manner, and the report must state that no funds due under this section were collected.(e) The custodian of the county treasury may deposit the funds collected under this section in interest-bearing accounts. The custodian shall keep records of the amount of funds on deposit collected under this section and not later than the last day of the month following each calendar quarter shall send to the comptroller of public accounts the funds collected under this section during the preceding quarter. A county may retain 10 percent of the funds as a service fee and may retain the interest accrued on the funds if the custodian of a county treasury keeps records of the amount of funds on deposit collected under this section and remits the funds to the comptroller within the period prescribed under this subsection.(f) Funds collected are subject to audit by the comptroller and funds expended are subject to audit by the State Auditor.(g) The comptroller shall deposit the funds in a special fund to be known as the juvenile probation diversion fund.(h) The legislature shall determine and appropriate the necessary amount from the juvenile probation diversion fund to the Texas Juvenile Probation Commission for the purchase of services the commission considers necessary for the diversion of any juvenile who is at risk of commitment to the Texas Youth Commission. The Texas Juvenile Probation Commission shall develop guidelines for the use of the fund. The commission may not purchase the services if a person responsible for the child's support or a local juvenile probation department is financially able to provide the services.

Added by Acts 1987, 70th Leg., ch. 1040, Sec. 23, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 347, Sec. 8, eff. Oct. 1, 1989.

Sec. 54.042. LICENSE SUSPENSION. (a) A juvenile court, in a disposition hearing under Section 54.04, shall:(1) order the Department of Public Safety to suspend a child's driver's license or permit, or if the child does not have a license or permit, to deny the issuance of a license or permit to the child if the court finds that the child has engaged in conduct that:(A) violates a law of this state enumerated in Section 521.342(a), Transportation Code; or(B) violates a penal law of this state or the United States, an element or elements of which involve a severe form of trafficking in persons, as defined by 22 U.S.C. Section 7102; or(2) notify the Department of Public Safety of the adjudication, if the court finds that the child has engaged in conduct that violates a law of this state enumerated in Section 521.372(a), Transportation Code.(b) A juvenile court, in a disposition hearing under Section 54.04, may order the Department of Public Safety to suspend a child's driver's license or permit or, if the child does not have a license or permit, to deny the issuance of a license or permit to the child, if the court finds that the child has engaged in conduct that violates Section 28.08, Penal Code.(c) The order under Subsection (a)(1) shall specify a period of suspension or denial of 365 days.(d) The order under Subsection (b) shall specify a period of suspension or denial:(1) not to exceed 365 days; or(2) of 365 days if the court finds the child has been previously adjudicated as having engaged in conduct violating Section 28.08, Penal Code.(e) A child whose driver's license or permit has been suspended or denied pursuant to this section may, if the child is otherwise eligible for, and fulfills the requirements for issuance of, a provisional driver's license or permit under Chapter 521, Transportation Code, apply for and receive an occupational license in accordance with the provisions of Subchapter L of that chapter.(f) A juvenile court, in a disposition hearing under Section 54.04, may order the Department of Public Safety to suspend a child's driver's license or permit or, if the child does not have a license or permit, to deny the issuance of a license or permit to the child for a period not to exceed 12 months if the court finds that the child has engaged in conduct in need of supervision or delinquent conduct other than the conduct described by Subsection (a).(g) A juvenile court that places a child on probation under Section 54.04 may require as a reasonable condition of the probation that if the child violates the probation, the court may order the Department of Public Safety to suspend the child's driver's license or permit or, if the child does not have a license or permit, to deny the issuance of a license or permit to the child for a period not to exceed 12 months. The court may make this order if a child that is on probation under this condition violates the probation. A suspension under this subsection is cumulative of any other suspension under this section.(h) If a child is adjudicated for conduct that violates Section 49.04, 49.07, or 49.08, Penal Code, and if any conduct on which that adjudication is based is a ground for a driver's license suspension under Chapter 524 or 724, Transportation Code, each of the suspensions shall be imposed. The court imposing a driver's license suspension under this section shall credit a period of suspension imposed under Chapter 524 or 724, Transportation Code, toward the period of suspension required under this section, except that if the child was previously adjudicated for conduct that violates Section 49.04, 49.07, or 49.08, Penal Code, credit may not be given.

Added by Acts 1983, 68th Leg., p. 1605, ch. 303, Sec. 25, eff. Jan. 1, 1984. Amended by Acts 1985, 69th Leg., ch. 629, Sec. 1, eff. Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 14, Sec. 284(42), eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 784, Sec. 7, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 491, Sec. 3, eff. June 15, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 14.32, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 262, Sec. 40, eff. Jan. 1, 1996; Acts 1997, 75th Leg., ch. 165, Sec. 30.183, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 593, Sec. 3, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1013, Sec. 17, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 19.01(18), eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 283, Sec. 20, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 18.02, eff. September 1, 2009.

Sec. 54.043. MONITORING SCHOOL ATTENDANCE. If the court places a child on probation under Section 54.04(d) and requires as a condition of probation that the child attend school, the probation officer charged with supervising the child shall monitor the child's school attendance and report to the court if the child is voluntarily absent from school.

Added by Acts 1993, 73rd Leg., ch. 347, Sec. 6.02, eff. Sept. 1, 1993.

Sec. 54.044. COMMUNITY SERVICE. (a) If the court places a child on probation under Section 54.04(d), the court shall require as a condition of probation that the child work a specified number of hours at a community service project approved by the court and designated by the juvenile probation department as provided by Subsection (e), unless the court determines and enters a finding on the order placing the child on probation that:(1) the child is physically or mentally incapable of participating in the project;(2) participating in the project will be a hardship on the child or the family of the child; or(3) the child has shown good cause that community service should not be required.(b) The court may also order under this section that the child's parent perform community service with the child.(c) The court shall order that the child and the child's parent perform a total of not more than 500 hours of community service under this section.(d) A municipality or county that establishes a program to assist children and their parents in rendering community service under this section may purchase insurance policies protecting the municipality or county against claims brought by a person other than the child or the child's parent for a cause of action that arises from an act of the child or parent while rendering community service. The municipality or county is not liable under this section to the extent that damages are recoverable under a contract of insurance or under a plan of self-insurance authorized by statute. The liability of the municipality or county for a cause of action that arises from an action of the child or the child's parent while rendering community service may not exceed $100,000 to a single person and $300,000 for a single occurrence in the case of personal injury or death, and $10,000 for a single occurrence of property damage. Liability may not extend to punitive or exemplary damages. This subsection does not waive a defense, immunity, or jurisdictional bar available to the municipality or county or its officers or employees, nor shall this section be construed to waive, repeal, or modify any provision of Chapter 101, Civil Practice and Remedies Code.(e) For the purposes of this section, a court may submit to the juvenile probation department a list of organizations or projects approved by the court for community service. The juvenile probation department may:(1) designate an organization or project for community service only from the list submitted by the court; and(2) reassign or transfer a child to a different organization or project on the list submitted by the court under this subsection without court approval.(f) A person subject to an order proposed under Subsection (a) or (b) is entitled to a hearing on the order before the order is entered by the court.(g) On a finding by the court that a child's parents or guardians have made a reasonable good faith effort to prevent the child from engaging in delinquent conduct or engaging in conduct indicating a need for supervision and that, despite the parents' or guardians' efforts, the child continues to engage in such conduct, the court shall waive any requirement for community service that may be imposed on a parent under this section.(h) An order made under this section may be enforced as provided by Section 54.07.(i) In a disposition hearing under Section 54.04 in which the court finds that a child engaged in conduct violating Section 521.453, Transportation Code, the court, in addition to any other order authorized under this title and if the court is located in a municipality or county that has established a community service program, may order the child to perform eight hours of community service as a condition of probation under Section 54.04(d) unless the child is shown to have previously engaged in conduct violating Section 521.453, Transportation Code, in which case the court may order the child to perform 12 hours of community service.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 41, eff. Jan. 1, 1996. Amended by Acts 1997, 75th Leg., ch. 1358, Sec. 2, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1297, Sec. 25, eff. Sept. 1, 2001.

Sec. 54.045. ADMISSION OF UNADJUDICATED CONDUCT. (a) During a disposition hearing under Section 54.04, a child may:(1) admit having engaged in delinquent conduct or conduct indicating a need for supervision for which the child has not been adjudicated; and(2) request the court to take the admitted conduct into account in the disposition of the child.(b) If the prosecuting attorney agrees in writing, the court may take the admitted conduct into account in the disposition of the child.(c) A court may take into account admitted conduct over which exclusive venue lies in another county only if the court obtains the written permission of the prosecuting attorney for that county.(d) A child may not be adjudicated by any court for having engaged in conduct taken into account under this section, except that, if the conduct taken into account included conduct over which exclusive venue lies in another county and the written permission of the prosecuting attorney of that county was not obtained, the child may be adjudicated for that conduct, but the child's admission under this section may not be used against the child in the adjudication.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 41, eff. Jan. 1, 1996.

Sec. 54.046. CONDITIONS OF PROBATION FOR DAMAGING PROPERTY WITH GRAFFITI. (a) If a juvenile court places on probation under Section 54.04(d) a child adjudicated as having engaged in conduct in violation of Section 28.08, Penal Code, in addition to other conditions of probation, the court:(1) shall order the child to:(A) reimburse the owner of the property for the cost of restoring the property; or(B) with consent of the owner of the property, restore the property by removing or painting over any markings made by the child on the property; and(2) if the child made markings on public property, a street sign, or an official traffic-control device in violation of Section 28.08, Penal Code, shall order the child to:(A) make to the political subdivision that owns the public property or erected the street sign or official traffic-control device restitution in an amount equal to the lesser of the cost to the political subdivision of replacing or restoring the public property, street sign, or official traffic-control device; or(B) with the consent of the political subdivision, restore the public property, street sign, or official traffic-control device by removing or painting over any markings made by the child on the property, sign, or device.(a-1) For purposes of Subsection (a), "official traffic-control device" has the meaning assigned by Section 541.304, Transportation Code.(b) In addition to a condition imposed under Subsection (a), the court may require the child as a condition of probation to attend a class with instruction in self-responsibility and empathy for a victim of an offense conducted by a local juvenile probation department.(c) If a juvenile court orders a child to make restitution under Subsection (a) and the child, child's parent, or other person responsible for the child's support is financially unable to make the restitution, the court may order the child to perform a specific number of hours of community service, in addition to the hours required under Subsection (d), to satisfy the restitution.(d) If a juvenile court places on probation under Section 54.04(d) a child adjudicated as having engaged in conduct in violation of Section 28.08, Penal Code, in addition to other conditions of probation, the court shall order the child to perform:(1) at least 15 hours of community service if the amount of pecuniary loss resulting from the conduct is $50 or more but less than $500; or(2) at least 30 hours of community service if the amount of pecuniary loss resulting from the conduct is $500 or more.(e) The juvenile court shall direct a child ordered to make restitution under this section to deliver the amount or property due as restitution to a juvenile probation department for transfer to the owner. The juvenile probation department shall notify the juvenile court when the child has delivered the full amount of restitution ordered.

Added by Acts 1997, 75th Leg., ch. 593, Sec. 7, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1053, Sec. 4, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 639, Sec. 3, eff. September 1, 2009.

Sec. 54.0461. PAYMENT OF JUVENILE DELINQUENCY PREVENTION FEES. (a) If a child is adjudicated as having engaged in delinquent conduct that violates Section 28.08, Penal Code, the juvenile court shall order the child, parent, or other person responsible for the child's support to pay to the court a $50 juvenile delinquency prevention fee as a cost of court.(b) The court shall deposit fees received under this section to the credit of the county juvenile delinquency prevention fund provided for under Article 102.0171, Code of Criminal Procedure.(c) If the court finds that a child, parent, or other person responsible for the child's support is unable to pay the juvenile delinquency prevention fee required under Subsection (a), the court shall enter into the child's case records a statement of that finding. The court may waive a fee under this section only if the court makes the finding under this subsection.

Added by Acts 1999, 76th Leg., ch. 174, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 601, Sec. 3, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1053, Sec. 5, eff. September 1, 2007.

Sec. 54.0462. PAYMENT OF FEES FOR OFFENSES REQUIRING DNA TESTING. (a) If a child is adjudicated as having engaged in delinquent conduct that constitutes the commission of a felony and the provision of a DNA sample is required under Section 54.0409 or other law, the juvenile court shall order the child, parent, or other person responsible for the child's support to pay to the court as a cost of court:(1) a $50 fee if the disposition of the case includes a commitment to a facility operated by or under contract with the Texas Youth Commission; and(2) a $34 fee if the disposition of the case does not include a commitment described by Subdivision (1) and the child is required to submit a DNA sample under Section 54.0409 or other law.(b) The clerk of the court shall transfer to the comptroller any funds received under this section. The comptroller shall credit the funds to the Department of Public Safety to help defray the cost of any analyses performed on DNA samples provided by children with respect to whom a court cost is collected under this section.(c) If the court finds that a child, parent, or other person responsible for the child's support is unable to pay the fee required under Subsection (a), the court shall enter into the child's case records a statement of that finding. The court may waive a fee under this section only if the court makes the finding under this subsection.

Added by Acts 2009, 81st Leg., R.S., Ch. 1209, Sec. 4, eff. September 1, 2009.

Sec. 54.047. ALCOHOL RELATED OFFENSE. If the court or jury finds at an adjudication hearing for a child that the child engaged in conduct indicating a need for supervision or delinquent conduct that violates the alcohol-related offenses in Section 106.02, 106.025, 106.04, 106.05, or 106.07, Alcoholic Beverage Code, or Section 49.02, Penal Code, the court shall, subject to a finding under Section 54.04(c), order, in addition to any other order authorized by this title, that, in the manner provided by Section 106.071(d), Alcoholic Beverage Code:(1) the child perform community service; and(2) the child's driver's license or permit be suspended or that the child be denied issuance of a driver's license or permit.

Added by Acts 1997, 75th Leg., ch. 1013, Sec. 18, eff. Sept. 1, 1997. Renumbered from Sec. 54.046 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(19), eff. Sept. 1, 1999.

Sec. 54.048. RESTITUTION. (a) A juvenile court, in a disposition hearing under Section 54.04, may order restitution to be made by the child and the child's parents.(b) This section applies without regard to whether the petition in the case contains a plea for restitution.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 26, eff. Sept. 1, 2001.

Sec. 54.0481. RESTITUTION FOR DAMAGING PROPERTY WITH GRAFFITI. (a) A juvenile court, in a disposition hearing under Section 54.04 regarding a child who has been adjudicated to have engaged in delinquent conduct that violates Section 28.08, Penal Code:(1) may order the child or a parent or other person responsible for the child's support to make restitution by:(A) reimbursing the owner of the property for the cost of restoring the property; or(B) with the consent of the owner of the property, personally restoring the property by removing or painting over any markings the child made; and(2) if the child made markings on public property, a street sign, or an official traffic-control device in violation of Section 28.08, Penal Code, may order the child or a parent or other person responsible for the child's support to:(A) make to the political subdivision that owns the public property or erected the street sign or official traffic-control device restitution in an amount equal to the lesser of the cost to the political subdivision of replacing or restoring the public property, street sign, or official traffic-control device; or(B) with the consent of the political subdivision, restore the public property, street sign, or official traffic-control device by removing or painting over any markings made by the child on the property, sign, or device.(b) If a juvenile court orders a child to make restitution under Subsection (a) and the child, child's parent, or other person responsible for the child's support is financially unable to make the restitution, the court may order the child to perform a specific number of hours of community service to satisfy the restitution.(c) For purposes of Subsection (a), "official traffic-control device" has the meaning assigned by Section 541.304, Transportation Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 1053, Sec. 6, eff. September 1, 2007.

Sec. 54.0482. TREATMENT OF RESTITUTION PAYMENTS. (a) A juvenile probation department that receives a payment to a victim as the result of a juvenile court order for restitution shall immediately:(1) deposit the payment in an interest-bearing account in the county treasury; and(2) notify the victim by certified mail, sent to the last known address of the victim, that a payment has been received.(b) The juvenile probation department shall promptly remit the payment to a victim who has been notified under Subsection (a) and makes a claim for payment.(c) On or before the fifth anniversary of the date the juvenile probation department receives a payment for a victim that is not claimed by the victim, the department shall make and document a good faith effort to locate and notify the victim that an unclaimed payment exists, including:(1) confirming, if possible, the victim's most recent address with the Department of Public Safety; and(2) making at least one additional certified mailing to the victim.(d) A juvenile probation department satisfies the good faith requirement under Subsection (c) by sending by certified mail to the victim, during the period the child is required by the juvenile court order to make payments to the victim, a notice that the victim is entitled to an unclaimed payment.(e) If a victim claims a payment on or before the fifth anniversary of the date on which the juvenile probation department mailed a notice to the victim under Subsection (a), the juvenile probation department shall pay the victim the amount of the original payment, less any interest earned while holding the payment.(f) If a victim does not claim a payment on or before the fifth anniversary of the date on which the juvenile probation department mailed a notice to the victim under Subsection (a), the department:(1) has no liability to the victim or anyone else in relation to the payment; and(2) shall transfer the payment from the interest-bearing account to a special fund of the county treasury, the unclaimed juvenile restitution fund.(g) The county may spend money in the unclaimed juvenile restitution fund only for the same purposes for which the county may spend juvenile state aid.

Added by Acts 2007, 80th Leg., R.S., Ch. 908, Sec. 12, eff. September 1, 2007.Renumbered from Family Code, Section 54.0481 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(14), eff. September 1, 2009.

Sec. 54.049. CONDITIONS OF PROBATION FOR DESECRATING A CEMETERY OR ABUSING A CORPSE. (a) If a juvenile court places on probation under Section 54.04(d) a child adjudicated to have engaged in conduct in violation of Section 28.03(f), Penal Code, involving damage or destruction inflicted on a place of human burial or under Section 42.08, Penal Code, in addition to other conditions of probation, the court shall order the child to make restitution to a cemetery organization operating a cemetery affected by the conduct in an amount equal to the cost to the cemetery of repairing any damage caused by the conduct.(b) If a juvenile court orders a child to make restitution under Subsection (a) and the child is financially unable to make the restitution, the court may order:(1) the child to perform a specific number of hours of community service to satisfy the restitution; or(2) a parent or other person responsible for the child's support to make the restitution in the amount described by Subsection (a).(c) In this section, "cemetery" and "cemetery organization" have the meanings assigned by Section 711.001, Health and Safety Code.

Added by Acts 2005, 79th Leg., Ch. 1025, Sec. 3, eff. June 18, 2005.

Sec. 54.0491. GANG-RELATED CONDUCT. (a) In this section:(1) "Criminal street gang" has the meaning assigned by Section 71.01, Penal Code.(2) "Gang-related conduct" means conduct that violates a penal law of the grade of Class B misdemeanor or higher and in which a child engages with the intent to:(A) further the criminal activities of a criminal street gang of which the child is a member;(B) gain membership in a criminal street gang; or(C) avoid detection as a member of a criminal street gang.(b) A juvenile court, in a disposition hearing under Section 54.04 regarding a child who has been adjudicated to have engaged in delinquent conduct that is also gang-related conduct, shall order the child to participate in a criminal street gang intervention program that is appropriate for the child based on the child's level of involvement in the criminal activities of a criminal street gang. The intervention program:(1) must include at least 12 hours of instruction; and(2) may include voluntary tattoo removal.(c) If a child required to attend a criminal street gang intervention program is committed to the Texas Youth Commission as a result of the gang-related conduct, the child must complete the intervention program before being discharged from the custody of or released under supervision by the commission.

Added by Acts 2009, 81st Leg., R.S., Ch. 1130, Sec. 19, eff. September 1, 2009.

Sec. 54.05. HEARING TO MODIFY DISPOSITION. (a) Any disposition, except a commitment to the Texas Youth Commission, may be modified by the juvenile court as provided in this section until:(1) the child reaches his 18th birthday; or(2) the child is earlier discharged by the court or operation of law.(b) Except for a commitment to the Texas Youth Commission, all dispositions automatically terminate when the child reaches his 18th birthday.(c) There is no right to a jury at a hearing to modify disposition.(d) A hearing to modify disposition shall be held on the petition of the child and his parent, guardian, guardian ad litem, or attorney, or on the petition of the state, a probation officer, or the court itself. Reasonable notice of a hearing to modify disposition shall be given to all parties.(e) After the hearing on the merits or facts, the court may consider written reports from probation officers, professional court employees, or professional consultants in addition to the testimony of other witnesses. Prior to the hearing to modify disposition, the court shall provide the attorney for the child with access to all written matter to be considered by the court in deciding whether to modify disposition. The court may order counsel not to reveal items to the child or his parent, guardian, or guardian ad litem if such disclosure would materially harm the treatment and rehabilitation of the child or would substantially decrease the likelihood of receiving information from the same or similar sources in the future.(f) Except as provided by Subsection (j), a disposition based on a finding that the child engaged in delinquent conduct that violates a penal law of this state or the United States of the grade of felony may be modified so as to commit the child to the Texas Youth Commission if the court after a hearing to modify disposition finds by a preponderance of the evidence that the child violated a reasonable and lawful order of the court. A disposition based on a finding that the child engaged in habitual felony conduct as described by Section 51.031 or in delinquent conduct that included a violation of a penal law listed in Section 53.045(a) may be modified to commit the child to the Texas Youth Commission with a possible transfer to the Texas Department of Criminal Justice for a definite term prescribed by Section 54.04(d)(3) if the original petition was approved by the grand jury under Section 53.045 and if after a hearing to modify the disposition the court finds that the child violated a reasonable and lawful order of the court.(g) Except as provided by Subsection (j), a disposition based solely on a finding that the child engaged in conduct indicating a need for supervision may not be modified to commit the child to the Texas Youth Commission. A new finding in compliance with Section 54.03 must be made that the child engaged in delinquent conduct that meets the requirements for commitment under Section 54.04.(h) A hearing shall be held prior to placement in a post-adjudication secure correctional facility for a period longer than 30 days or commitment to the Texas Youth Commission as a modified disposition. In other disposition modifications, the child and the child's parent, guardian, guardian ad litem, or attorney may waive hearing in accordance with Section 51.09.(i) The court shall specifically state in the order its reasons for modifying the disposition and shall furnish a copy of the order to the child.(j) If, after conducting a hearing to modify disposition without a jury, the court finds by a preponderance of the evidence that a child violated a reasonable and lawful condition of probation ordered under Section 54.04(q), the court may modify the disposition to commit the child to the Texas Youth Commission under Section 54.04(d)(3) for a term that does not exceed the original sentence assessed by the court or jury.(k) Repealed by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 64(2), eff. June 8, 2007.(l) The court may extend a period of probation under this section at any time during the period of probation or, if a motion for revocation or modification of probation is filed before the period of supervision ends, before the first anniversary of the date on which the period of probation expires.(m) If the court places the child on probation outside the child's home or commits the child to the Texas Youth Commission, the court:(1) shall include in the court's order a determination that:(A) it is in the child's best interests to be placed outside the child's home;(B) reasonable efforts were made to prevent or eliminate the need for the child's removal from the child's home and to make it possible for the child to return home; and(C) the child, in the child's home, cannot be provided the quality of care and level of support and supervision that the child needs to meet the conditions of probation; and(2) may approve an administrative body to conduct a permanency hearing pursuant to 42 U.S.C. Section 675 if required during the placement or commitment of the child.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1, 1973. Amended by Acts 1979, 66th Leg., p. 1829, ch. 743, Sec. 1, eff. Aug. 27, 1979; Acts 1983, 68th Leg., p. 162, ch. 44, art. 1, Sec. 4, eff. April 26, 1983; Acts 1985, 69th Leg., ch. 45, Sec. 3, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 385, Sec. 10, eff. Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 557, Sec. 3, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 262, Sec. 42, eff. Jan. 1, 1996; Acts 1999, 76th Leg., ch. 1448, Sec. 2, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1477, Sec. 11, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1297, Sec. 27, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 5.002, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 283, Sec. 21, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 949, Sec. 15, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 9, eff. June 8, 2007.Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 64(2), eff. June 8, 2007.

Sec. 54.051. TRANSFER OF DETERMINATE SENTENCE PROBATION TO APPROPRIATE DISTRICT COURT. (a) On motion of the state concerning a child who is placed on probation under Section 54.04(q) for a period, including any extension ordered under Section 54.05, that will continue after the child's 18th birthday, the juvenile court shall hold a hearing to determine whether to transfer the child to an appropriate district court or discharge the child from the sentence of probation.(b) The hearing must be conducted before the child's 18th birthday and in the same manner as a hearing to modify disposition under Section 54.05.(c) If, after a hearing, the court determines to discharge the child, the court shall specify a date on or before the child's 18th birthday to discharge the child from the sentence of probation.(d) If, after a hearing, the court determines to transfer the child, the court shall transfer the child to an appropriate district court on the child's 18th birthday.(e) A district court that exercises jurisdiction over a child transferred under Subsection (d) shall place the child on community supervision under Article 42.12, Code of Criminal Procedure, for the remainder of the child's probationary period and under conditions consistent with those ordered by the juvenile court.(e-1) The restrictions on a judge placing a defendant on community supervision imposed by Section 3g, Article 42.12, Code of Criminal Procedure, do not apply to a case transferred from the juvenile court. The minimum period of community supervision imposed by Section 3(b), Article 42.12, Code of Criminal Procedure, does not apply to a case transferred from the juvenile court.(e-2) If a child who is placed on community supervision under this section violates a condition of that supervision or if the child violated a condition of probation ordered under Section 54.04(q) and that probation violation was not discovered by the state before the child's 18th birthday, the district court shall dispose of the violation of community supervision or probation, as appropriate, in the same manner as if the court had originally exercised jurisdiction over the case. If the judge revokes community supervision, the judge may reduce the prison sentence to any length without regard to the minimum term imposed by Section 23(a), Article 42.12, Code of Criminal Procedure.(e-3) The time that a child serves on probation ordered under Section 54.04(q) is the same as time served on community supervision ordered under this section for purposes of determining the child's eligibility for early discharge from community supervision under Section 20, Article 42.12, Code of Criminal Procedure.(f) The juvenile court may transfer a child to an appropriate district court as provided by this section without a showing that the child violated a condition of probation ordered under Section 54.04(q).(g) If the juvenile court places the child on probation for an offense for which registration as a sex offender is required by Chapter 62, Code of Criminal Procedure, and defers the registration requirement until completion of treatment for the sex offense under Subchapter H, Chapter 62, Code of Criminal Procedure, the authority under that article to reexamine the need for registration on completion of treatment is transferred to the court to which probation is transferred.(h) If the juvenile court places the child on probation for an offense for which registration as a sex offender is required by Chapter 62, Code of Criminal Procedure, and the child registers, the authority of the court to excuse further compliance with the registration requirement under Subchapter H, Chapter 62, Code of Criminal Procedure, is transferred to the court to which probation is transferred.(i) If the juvenile court exercises jurisdiction over a person who is 18 years of age or older under Section 51.041 or 51.0412, the court or jury may, if the person is otherwise eligible, place the person on probation under Section 54.04(q). The juvenile court shall set the conditions of probation and immediately transfer supervision of the person to the appropriate court exercising criminal jurisdiction under Subsection (e).

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 12, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 283, Sec. 22, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1008, Sec. 2.07, eff. September 1, 2005.

Sec. 54.052. CREDIT FOR TIME SPENT IN DETENTION FACILITY FOR CHILD WITH DETERMINATE SENTENCE. (a) This section applies only to a child who is committed to the Texas Youth Commission under a determinate sentence under Section 54.04(d)(3) or (m) or Section 54.05(f).(b) The judge of the court in which a child is adjudicated shall give the child credit on the child's sentence for the time spent by the child, in connection with the conduct for which the child was adjudicated, in a secure detention facility before the child's transfer to a Texas Youth Commission facility.(c) If a child appeals the child's adjudication and is retained in a secure detention facility pending the appeal, the judge of the court in which the child was adjudicated shall give the child credit on the child's sentence for the time spent by the child in a secure detention facility pending disposition of the child's appeal. The court shall endorse on both the commitment and the mandate from the appellate court all credit given the child under this subsection.(d) The Texas Youth Commission shall grant any credit under this section in computing the child's eligibility for parole and discharge.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 10, eff. June 8, 2007.

Sec. 54.06. JUDGMENTS FOR SUPPORT. (a) At any stage of the proceeding, when a child has been placed outside the child's home, the juvenile court, after giving the parent or other person responsible for the child's support a reasonable opportunity to be heard, shall order the parent or other person to pay in a manner directed by the court a reasonable sum for the support in whole or in part of the child or the court shall waive the payment by order. The court shall order that the payment for support be made to the local juvenile probation department to be used only for residential care and other support for the child unless the child has been committed to the Texas Youth Commission, in which case the court shall order that the payment be made to the Texas Youth Commission for deposit in a special account in the general revenue fund that may be appropriated only for the care of children committed to the commission.(b) At any stage of the proceeding, when a child has been placed outside the child's home and the parent of the child is obligated to pay support for the child under a court order under Title 5, the juvenile court shall order that the person entitled to receive the support assign the person's right to support for the child placed outside the child's home to the local juvenile probation department to be used for residential care and other support for the child unless the child has been committed to the Texas Youth Commission, in which event the court shall order that the assignment be made to the Texas Youth Commission.(c) A court may enforce an order for support under this section by ordering garnishment of the wages of the person ordered to pay support or by any other means available to enforce a child support order under Title 5.(d) Repealed by Acts 2003, 78th Leg., ch. 283, Sec. 61(1).(e) The court shall apply the child support guidelines under Subchapter C, Chapter 154, in an order requiring the payment of child support under this section. The court shall also require in an order to pay child support under this section that health insurance be provided for the child. Subchapter D, Chapter 154, applies to an order requiring health insurance for a child under this section.(f) An order under this section prevails over any previous child support order issued with regard to the child to the extent of any conflict between the orders.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1, 1973. Amended by Acts 1983, 68th Leg., p. 163, ch. 44, art. 1, Sec. 5, eff. April 26, 1983; Acts 1987, 70th Leg., ch. 1040, Sec. 24, eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 798, Sec. 23, eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 1048, Sec. 2, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 262, Sec. 43, eff. Jan. 1, 1996; Acts 1997, 75th Leg., ch. 165, Sec. 7.11, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 283, Sec. 61(1), eff. Sept. 1, 2003.

Sec. 54.061. PAYMENT OF PROBATION FEES. (a) If a child is placed on probation under Section 54.04(d)(1) of this code, the juvenile court, after giving the child, parent, or other person responsible for the child's support a reasonable opportunity to be heard, shall order the child, parent, or other person, if financially able to do so, to pay to the court a fee of not more than $15 a month during the period that the child continues on probation.(b) Orders for the payment of fees under this section may be enforced as provided by Section 54.07 of this code.(c) The court shall deposit the fees received under this section in the county treasury to the credit of a special fund that may be used only for juvenile probation or community-based juvenile corrections services or facilities in which a juvenile may be required to live while under court supervision.(d) If the court finds that a child, parent, or other person responsible for the child's support is financially unable to pay the probation fee required under Subsection (a), the court shall enter into the records of the child's case a statement of that finding. The court may waive a fee under this section only if the court makes the finding under this subsection.

Added by Acts 1979, 66th Leg., p. 338, ch. 154, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1981, 67th Leg., p. 2425, ch. 617, Sec. 4, eff. Sept. 1, 1981; Acts 1987, 70th Leg., ch. 1040, Sec. 25, eff. Sept. 1, 1987; Acts 1995, 74th Leg., ch. 262, Sec. 44, eff. Jan. 1, 1996.

Sec. 54.07. ENFORCEMENT OF ORDER. (a) Except as provided by Subsection (b) or a juvenile court child support order, any order of the juvenile court may be enforced as provided by Chapter 61.(b) A violation of any of the following orders of the juvenile court may not be enforced by contempt of court proceedings against the child:(1) an order setting conditions of probation;(2) an order setting conditions of deferred prosecution; and(3) an order setting conditions of release from detention.(c) This section and Chapter 61 do not preclude a juvenile court from summarily finding a child or other person in direct contempt of the juvenile court for conduct occurring in the presence of the judge of the court. Direct contempt of the juvenile court by a child is punishable by a maximum of 10 days' confinement in a secure juvenile detention facility or by a maximum of 40 hours of community service, or both. The juvenile court may not impose a fine on a child for direct contempt.(d) This section and Chapter 61 do not preclude a juvenile court in an appropriate case from using a civil or coercive contempt proceeding to enforce an order.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1, 1973. Amended by Acts 1979, 66th Leg., p. 339, ch. 154, Sec. 3, eff. Sept. 1, 1979; Acts 2003, 78th Leg., ch. 283, Sec. 23, eff. Sept. 1, 2003.

Sec. 54.08. PUBLIC ACCESS TO COURT HEARINGS. (a) Except as provided by this section, the court shall open hearings under this title to the public unless the court, for good cause shown, determines that the public should be excluded.(b) The court may not prohibit a person who is a victim of the conduct of a child, or the person's family, from personally attending a hearing under this title relating to the conduct by the child unless the victim or member of the victim's family is to testify in the hearing or any subsequent hearing relating to the conduct and the court determines that the victim's or family member's testimony would be materially affected if the victim or member of the victim's family hears other testimony at trial.(c) If a child is under the age of 14 at the time of the hearing, the court shall close the hearing to the public unless the court finds that the interests of the child or the interests of the public would be better served by opening the hearing to the public.(d) In this section, "family" has the meaning assigned by Section 71.003.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1, 1973. Amended by Acts 1987, 70th Leg., ch. 385, Sec. 11, eff. Sept. 1, 1987; Acts 1995, 74th Leg., ch. 262, Sec. 45, eff. Jan. 1, 1996; Acts 1997, 75th Leg., ch. 1086, Sec. 12, eff. Sept. 1, 1997.

Sec. 54.09. RECORDING OF PROCEEDINGS. All judicial proceedings under this chapter except detention hearings shall be recorded by stenographic notes or by electronic, mechanical, or other appropriate means. Upon request of any party, a detention hearing shall be recorded.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1, 1973.

Sec. 54.10. HEARINGS BEFORE REFEREE. (a) Except as provided by Subsection (e), a hearing under Section 54.03, 54.04, or 54.05, including a jury trial, a hearing under Chapter 55, including a jury trial, or a hearing under the Interstate Compact for Juveniles (Chapter 60) may be held by a referee appointed in accordance with Section 51.04(g) or a master appointed under Chapter 54, Government Code, provided:(1) the parties have been informed by the referee or master that they are entitled to have the hearing before the juvenile court judge; and(2) after each party is given an opportunity to object, no party objects to holding the hearing before the referee or master.(b) The determination under Section 53.02(f) whether to release a child may be made by a referee appointed in accordance with Section 51.04(g) if:(1) the child has been informed by the referee that the child is entitled to have the determination made by the juvenile court judge or a substitute judge authorized by Section 51.04(f); or(2) the child and the attorney for the child have in accordance with Section 51.09 waived the right to have the determination made by the juvenile court judge or a substitute judge.(c) If a child objects to a referee making the determination under Section 53.02(f), the juvenile court judge or a substitute judge authorized by Section 51.04(f) shall make the determination.(d) At the conclusion of the hearing or immediately after making the determination, the referee shall transmit written findings and recommendations to the juvenile court judge. The juvenile court judge shall adopt, modify, or reject the referee's recommendations not later than the next working day after the day that the judge receives the recommendations. Failure to act within that time results in release of the child by operation of law and a recommendation that the child be released operates to secure the child's immediate release subject to the power of the juvenile court judge to modify or reject that recommendation.(e) The hearings provided by Sections 54.03, 54.04, and 54.05 may not be held before a referee if the grand jury has approved of the petition and the child is subject to a determinate sentence.

Added by Acts 1975, 64th Leg., p. 2157, ch. 693, Sec. 19, eff. Sept. 1, 1975. Amended by Acts 1979, 66th Leg., p. 1830, ch. 743, Sec. 2, eff. Aug. 27, 1979; Acts 1987, 70th Leg., ch. 385, Sec. 12, eff. Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 74, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1086, Sec. 13, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 232, Sec. 5, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1477, Sec. 13, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 1007, Sec. 2.03.

Sec. 54.11. RELEASE OR TRANSFER HEARING. (a) On receipt of a referral under Section 61.079(a), Human Resources Code, for the transfer to the Texas Department of Criminal Justice of a person committed to the Texas Youth Commission under Section 54.04(d)(3), 54.04(m), or 54.05(f), or on receipt of a request by the commission under Section 61.081(g), Human Resources Code, for approval of the release under supervision of a person committed to the commission under Section 54.04(d)(3), 54.04(m), or 54.05(f), the court shall set a time and place for a hearing on the release of the person.(b) The court shall notify the following of the time and place of the hearing:(1) the person to be transferred or released under supervision;(2) the parents of the person;(3) any legal custodian of the person, including the Texas Youth Commission;(4) the office of the prosecuting attorney that represented the state in the juvenile delinquency proceedings;(5) the victim of the offense that was included in the delinquent conduct that was a ground for the disposition, or a member of the victim's family; and(6) any other person who has filed a written request with the court to be notified of a release hearing with respect to the person to be transferred or released under supervision.(c) Except for the person to be transferred or released under supervision and the prosecuting attorney, the failure to notify a person listed in Subsection (b) of this section does not affect the validity of a hearing conducted or determination made under this section if the record in the case reflects that the whereabouts of the persons who did not receive notice were unknown to the court and a reasonable effort was made by the court to locate those persons.(d) At a hearing under this section the court may consider written reports from probation officers, professional court employees, professional consultants, or employees of the Texas Youth Commission, in addition to the testimony of witnesses. At least one day before the hearing, the court shall provide the attorney for the person to be transferred or released under supervision with access to all written matter to be considered by the court.(e) At the hearing, the person to be transferred or released under supervision is entitled to an attorney, to examine all witnesses against him, to present evidence and oral argument, and to previous examination of all reports on and evaluations and examinations of or relating to him that may be used in the hearing.(f) A hearing under this section is open to the public unless the person to be transferred or released under supervision waives a public hearing with the consent of his attorney and the court.(g) A hearing under this section must be recorded by a court reporter or by audio or video tape recording, and the record of the hearing must be retained by the court for at least two years after the date of the final determination on the transfer or release of the person by the court.(h) The hearing on a person who is referred for transfer under Section 61.079(a), Human Resources Code, shall be held not later than the 60th day after the date the court receives the referral.(i) On conclusion of the hearing on a person who is referred for transfer under Section 61.079(a), Human Resources Code, the court may order:(1) the return of the person to the Texas Youth Commission; or(2) the transfer of the person to the custody of the Texas Department of Criminal Justice for the completion of the person's sentence.(j) On conclusion of the hearing on a person who is referred for release under supervision under Section 61.081(f), Human Resources Code, the court may order the return of the person to the Texas Youth Commission:(1) with approval for the release of the person under supervision; or(2) without approval for the release of the person under supervision.(k) In making a determination under this section, the court may consider the experiences and character of the person before and after commitment to the youth commission, the nature of the penal offense that the person was found to have committed and the manner in which the offense was committed, the abilities of the person to contribute to society, the protection of the victim of the offense or any member of the victim's family, the recommendations of the youth commission and prosecuting attorney, the best interests of the person, and any other factor relevant to the issue to be decided.(l) Pending the conclusion of a transfer hearing, the juvenile court shall order that the person who is referred for transfer be detained in a certified juvenile detention facility as provided by Subsection (m). If the person is at least 17 years of age, the juvenile court may order that the person be detained without bond in an appropriate county facility for the detention of adults accused of criminal offenses.(m) The detention of a person in a certified juvenile detention facility must comply with the detention requirements under this title, except that, to the extent practicable, the person must be kept separate from children detained in the same facility.(n) If the juvenile court orders that a person who is referred for transfer be detained in a county facility under Subsection (l), the county sheriff shall take custody of the person under the juvenile court's order.

Added by Acts 1987, 70th Leg., ch. 385, Sec. 13, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 574, Sec. 3, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 262, Sec. 46, eff. Jan. 1, 1996; Acts 2001, 77th Leg., ch. 1297, Sec. 29, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 283, Sec. 24, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.058, eff. September 1, 2009.



CHAPTER 55. PROCEEDINGS CONCERNING CHILDREN WITH MENTAL ILLNESS OR MENTAL RETARDATION

FAMILY CODE

TITLE 3. JUVENILE JUSTICE CODE

CHAPTER 55. PROCEEDINGS CONCERNING CHILDREN WITH MENTAL ILLNESS

OR MENTAL RETARDATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 55.01. MEANING OF "HAVING A MENTAL ILLNESS". For purposes

of this chapter, a child who is described as having a mental

illness means a child who suffers from mental illness as defined

by Section 571.003, Health and Safety Code.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.02. MENTAL HEALTH AND MENTAL RETARDATION JURISDICTION.

For the purpose of initiating proceedings to order mental health

or mental retardation services for a child or for commitment of a

child as provided by this chapter, the juvenile court has

jurisdiction of proceedings under Subtitle C or D, Title 7,

Health and Safety Code.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.03. STANDARDS OF CARE. (a) Except as provided by this

chapter, a child for whom inpatient mental health services is

ordered by a court under this chapter shall be cared for as

provided by Subtitle C, Title 7, Health and Safety Code.

(b) Except as provided by this chapter, a child who is committed

by a court to a residential care facility for mental retardation

shall be cared for as provided by Subtitle D, Title 7, Health and

Safety Code.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

SUBCHAPTER B. CHILD WITH MENTAL ILLNESS

Sec. 55.11. MENTAL ILLNESS DETERMINATION; EXAMINATION. (a) On

a motion by a party, the juvenile court shall determine whether

probable cause exists to believe that a child who is alleged by

petition or found to have engaged in delinquent conduct or

conduct indicating a need for supervision has a mental illness.

In making its determination, the court may:

(1) consider the motion, supporting documents, professional

statements of counsel, and witness testimony; and

(2) make its own observation of the child.

(b) If the court determines that probable cause exists to

believe that the child has a mental illness, the court shall

temporarily stay the juvenile court proceedings and immediately

order the child to be examined under Section 51.20. The

information obtained from the examination must include expert

opinion as to whether the child has a mental illness and whether

the child meets the commitment criteria under Subtitle C, Title

7, Health and Safety Code. If ordered by the court, the

information must also include expert opinion as to whether the

child is unfit to proceed with the juvenile court proceedings.

(c) After considering all relevant information, including

information obtained from an examination under Section 51.20, the

court shall:

(1) if the court determines that evidence exists to support a

finding that the child has a mental illness and that the child

meets the commitment criteria under Subtitle C, Title 7, Health

and Safety Code, proceed under Section 55.12; or

(2) if the court determines that evidence does not exist to

support a finding that the child has a mental illness or that the

child meets the commitment criteria under Subtitle C, Title 7,

Health and Safety Code, dissolve the stay and continue the

juvenile court proceedings.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.12. INITIATION OF COMMITMENT PROCEEDINGS. If, after

considering all relevant information, the juvenile court

determines that evidence exists to support a finding that a child

has a mental illness and that the child meets the commitment

criteria under Subtitle C, Title 7, Health and Safety Code, the

court shall:

(1) initiate proceedings as provided by Section 55.13 to order

temporary or extended mental health services, as provided in

Subchapter C, Chapter 574, Health and Safety Code; or

(2) refer the child's case as provided by Section 55.14 to the

appropriate court for the initiation of proceedings in that court

for commitment of the child under Subchapter C, Chapter 574,

Health and Safety Code.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1995, 74th Leg., ch. 262, Sec. 47, eff. May

31, 1995. Redesignated from Family Code Sec. 55.02(a) and amended

by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1, 1999.

Sec. 55.13. COMMITMENT PROCEEDINGS IN JUVENILE COURT. (a) If

the juvenile court initiates proceedings for temporary or

extended mental health services under Section 55.12(1), the

prosecuting attorney or the attorney for the child may file with

the juvenile court an application for court-ordered mental health

services under Section 574.001, Health and Safety Code. The

juvenile court shall:

(1) set a date for a hearing and provide notice as required by

Sections 574.005 and 574.006, Health and Safety Code; and

(2) conduct the hearing in accordance with Subchapter C, Chapter

574, Health and Safety Code.

(b) The burden of proof at the hearing is on the party who filed

the application.

(c) The juvenile court shall appoint the number of physicians

necessary to examine the child and to complete the certificates

of medical examination for mental illness required under Section

574.009, Health and Safety Code.

(d) After conducting a hearing on an application under this

section, the juvenile court shall:

(1) if the criteria under Section 574.034, Health and Safety

Code, are satisfied, order temporary mental health services for

the child; or

(2) if the criteria under Section 574.035, Health and Safety

Code, are satisfied, order extended mental health services for

the child.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.14. REFERRAL FOR COMMITMENT PROCEEDINGS. (a) If the

juvenile court refers the child's case to the appropriate court

for the initiation of commitment proceedings under Section

55.12(2), the juvenile court shall:

(1) send all papers relating to the child's mental illness to

the clerk of the court to which the case is referred;

(2) send to the office of the appropriate county attorney or, if

a county attorney is not available, to the office of the

appropriate district attorney, copies of all papers sent to the

clerk of the court under Subdivision (1); and

(3) if the child is in detention:

(A) order the child released from detention to the child's home

or another appropriate place;

(B) order the child detained in an appropriate place other than

a juvenile detention facility; or

(C) if an appropriate place to release or detain the child as

described by Paragraph (A) or (B) is not available, order the

child to remain in the juvenile detention facility subject to

further detention orders of the court.

(b) The papers sent to the clerk of a court under Subsection

(a)(1) constitute an application for mental health services under

Section 574.001, Health and Safety Code.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.15. STANDARDS OF CARE; EXPIRATION OF COURT ORDER FOR

MENTAL HEALTH SERVICES. If the juvenile court or a court to

which the child's case is referred under Section 55.12(2) orders

mental health services for the child, the child shall be cared

for, treated, and released in conformity to Subtitle C, Title 7,

Health and Safety Code, except:

(1) a court order for mental health services for a child

automatically expires on the 120th day after the date the child

becomes 18 years of age; and

(2) the administrator of a mental health facility shall notify,

in writing, by certified mail, return receipt requested, the

juvenile court that ordered mental health services or the

juvenile court that referred the case to a court that ordered the

mental health services of the intent to discharge the child at

least 10 days prior to discharge.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1975, 64th Leg., p. 2157, ch. 693, Sec. 20

and 21, eff. Sept. 1, 1975; Acts 1991, 72nd Leg., ch. 76, Sec. 9,

eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 262, Sec. 47, eff.

May 31, 1995. Redesignated from Family Code Sec. 55.02(c) and

amended by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.16. ORDER FOR MENTAL HEALTH SERVICES; STAY OF

PROCEEDINGS. (a) If the court to which the child's case is

referred under Section 55.12(2) orders temporary or extended

inpatient mental health services for the child, the court shall

immediately notify in writing the referring juvenile court of the

court's order for mental health services.

(b) If the juvenile court orders temporary or extended inpatient

mental health services for the child or if the juvenile court

receives notice under Subsection (a) from the court to which the

child's case is referred, the proceedings under this title then

pending in juvenile court shall be stayed.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1995, 74th Leg., ch. 262, Sec. 47, eff. May

31, 1995. Redesignated from Family Code Sec. 55.02(d) and amended

by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1, 1999.

Sec. 55.17. MENTAL HEALTH SERVICES NOT ORDERED; DISSOLUTION OF

STAY. (a) If the court to which a child's case is referred

under Section 55.12(2) does not order temporary or extended

inpatient mental health services for the child, the court shall

immediately notify in writing the referring juvenile court of the

court's decision.

(b) If the juvenile court does not order temporary or extended

inpatient mental health services for the child or if the juvenile

court receives notice under Subsection (a) from the court to

which the child's case is referred, the juvenile court shall

dissolve the stay and continue the juvenile court proceedings.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.18. DISCHARGE FROM MENTAL HEALTH FACILITY BEFORE

REACHING 18 YEARS OF AGE. If the child is discharged from the

mental health facility before reaching 18 years of age, the

juvenile court may:

(1) dismiss the juvenile court proceedings with prejudice; or

(2) continue with proceedings under this title as though no

order of mental health services had been made.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1995, 74th Leg., ch. 262, Sec. 47, eff. May

31, 1995. Redesignated from Family Code Sec. 55.02(e) by Acts

1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1, 1999.

Sec. 55.19. TRANSFER TO CRIMINAL COURT ON 18TH BIRTHDAY. (a)

The juvenile court shall transfer all pending proceedings from

the juvenile court to a criminal court on the 18th birthday of a

child for whom the juvenile court or a court to which the child's

case is referred under Section 55.12(2) has ordered inpatient

mental health services if:

(1) the child is not discharged or furloughed from the inpatient

mental health facility before reaching 18 years of age; and

(2) the child is alleged to have engaged in delinquent conduct

that included a violation of a penal law listed in Section 53.045

and no adjudication concerning the alleged conduct has been made.

(b) The juvenile court shall send notification of the transfer

of a child under Subsection (a) to the inpatient mental health

facility. The criminal court shall, within 90 days of the

transfer, institute proceedings under Chapter 46B, Code of

Criminal Procedure. If those or any subsequent proceedings result

in a determination that the defendant is competent to stand

trial, the defendant may not receive a punishment for the

delinquent conduct described by Subsection (a)(2) that results in

confinement for a period longer than the maximum period of

confinement the defendant could have received if the defendant

had been adjudicated for the delinquent conduct while still a

child and within the jurisdiction of the juvenile court.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 47, eff. May 31,

1995. Redesignated from Sec. 55.02(f) and (g) and amended by Acts

1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1, 1999; Acts

2003, 78th Leg., ch. 35, Sec. 7, eff. Jan. 1, 2004.

SUBCHAPTER C. CHILD UNFIT TO PROCEED AS A RESULT OF MENTAL

ILLNESS OR MENTAL RETARDATION

Sec. 55.31. UNFITNESS TO PROCEED DETERMINATION; EXAMINATION.

(a) A child alleged by petition or found to have engaged in

delinquent conduct or conduct indicating a need for supervision

who as a result of mental illness or mental retardation lacks

capacity to understand the proceedings in juvenile court or to

assist in the child's own defense is unfit to proceed and shall

not be subjected to discretionary transfer to criminal court,

adjudication, disposition, or modification of disposition as long

as such incapacity endures.

(b) On a motion by a party, the juvenile court shall determine

whether probable cause exists to believe that a child who is

alleged by petition or who is found to have engaged in delinquent

conduct or conduct indicating a need for supervision is unfit to

proceed as a result of mental illness or mental retardation. In

making its determination, the court may:

(1) consider the motion, supporting documents, professional

statements of counsel, and witness testimony; and

(2) make its own observation of the child.

(c) If the court determines that probable cause exists to

believe that the child is unfit to proceed, the court shall

temporarily stay the juvenile court proceedings and immediately

order the child to be examined under Section 51.20. The

information obtained from the examination must include expert

opinion as to whether the child is unfit to proceed as a result

of mental illness or mental retardation.

(d) After considering all relevant information, including

information obtained from an examination under Section 51.20, the

court shall:

(1) if the court determines that evidence exists to support a

finding that the child is unfit to proceed, proceed under Section

55.32; or

(2) if the court determines that evidence does not exist to

support a finding that the child is unfit to proceed, dissolve

the stay and continue the juvenile court proceedings.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1995, 74th Leg., ch. 262, Sec. 47, eff. May

31, 1995. Redesignated from Family Code Sec. 55.04(a) and (b) and

amended by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.32. HEARING ON ISSUE OF FITNESS TO PROCEED. (a) If the

juvenile court determines that evidence exists to support a

finding that a child is unfit to proceed as a result of mental

illness or mental retardation, the court shall set the case for a

hearing on that issue.

(b) The issue of whether the child is unfit to proceed as a

result of mental illness or mental retardation shall be

determined at a hearing separate from any other hearing.

(c) The court shall determine the issue of whether the child is

unfit to proceed unless the child or the attorney for the child

demands a jury before the 10th day before the date of the

hearing.

(d) Unfitness to proceed as a result of mental illness or mental

retardation must be proved by a preponderance of the evidence.

(e) If the court or jury determines that the child is fit to

proceed, the juvenile court shall continue with proceedings under

this title as though no question of fitness to proceed had been

raised.

(f) If the court or jury determines that the child is unfit to

proceed as a result of mental illness or mental retardation, the

court shall:

(1) stay the juvenile court proceedings for as long as that

incapacity endures; and

(2) proceed under Section 55.33.

(g) The fact that the child is unfit to proceed as a result of

mental illness or mental retardation does not preclude any legal

objection to the juvenile court proceedings which is susceptible

of fair determination prior to the adjudication hearing and

without the personal participation of the child.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1995, 74th Leg., ch. 262, Sec. 47, eff. May

31, 1995. Redesignated from Family Code Sec. 55.04(c) to (f) and

(h) and amended by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff.

Sept. 1, 1999.

Sec. 55.33. PROCEEDINGS FOLLOWING FINDING OF UNFITNESS TO

PROCEED. (a) If the juvenile court or jury determines under

Section 55.32 that a child is unfit to proceed with the juvenile

court proceedings for delinquent conduct, the court shall:

(1) if the unfitness to proceed is a result of mental illness or

mental retardation:

(A) provided that the child meets the commitment criteria under

Subtitle C or D, Title 7, Health and Safety Code, order the child

placed with the Texas Department of Mental Health and Mental

Retardation for a period of not more than 90 days, which order

may not specify a shorter period, for placement in a facility

designated by the department; or

(B) on application by the child's parent, guardian, or guardian

ad litem, order the child placed in a private psychiatric

inpatient facility for a period of not more than 90 days, which

order may not specify a shorter period, but only if the placement

is agreed to in writing by the administrator of the facility; or

(2) if the unfitness to proceed is a result of mental illness

and the court determines that the child may be adequately treated

in an alternative setting, order the child to receive treatment

for mental illness on an outpatient basis for a period of not

more than 90 days, which order may not specify a shorter period.

(b) If the court orders a child placed in a private psychiatric

inpatient facility under Subsection (a)(1)(B), the state or a

political subdivision of the state may be ordered to pay any

costs associated with the child's placement, subject to an

express appropriation of funds for the purpose.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.34. TRANSPORTATION TO AND FROM FACILITY. (a) If the

court issues a placement order under Section 55.33(a)(1), the

court shall order the probation department or sheriff's

department to transport the child to the designated facility.

(b) On receipt of a report from a facility to which a child has

been transported under Subsection (a), the court shall order the

probation department or sheriff's department to transport the

child from the facility to the court. If the child is not

transported to the court before the 11th day after the date of

the court's order, an authorized representative of the facility

shall transport the child from the facility to the court.

(c) The county in which the juvenile court is located shall

reimburse the facility for the costs incurred in transporting the

child to the juvenile court as required by Subsection (b).

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.35. INFORMATION REQUIRED TO BE SENT TO FACILITY; REPORT

TO COURT. (a) If the juvenile court issues a placement order

under Section 55.33(a), the court shall order the probation

department to send copies of any information in the possession of

the department and relevant to the issue of the child's mental

illness or mental retardation to the public or private facility

or outpatient center, as appropriate.

(b) Not later than the 75th day after the date the court issues

a placement order under Section 55.33(a), the public or private

facility or outpatient center, as appropriate, shall submit to

the court a report that:

(1) describes the treatment of the child provided by the

facility or center; and

(2) states the opinion of the director of the facility or center

as to whether the child is fit or unfit to proceed.

(c) The court shall provide a copy of the report submitted under

Subsection (b) to the prosecuting attorney and the attorney for

the child.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.36. REPORT THAT CHILD IS FIT TO PROCEED; HEARING ON

OBJECTION. (a) If a report submitted under Section 55.35(b)

states that a child is fit to proceed, the juvenile court shall

find that the child is fit to proceed unless the child's attorney

objects in writing or in open court not later than the second day

after the date the attorney receives a copy of the report under

Section 55.35(c).

(b) On objection by the child's attorney under Subsection (a),

the juvenile court shall promptly hold a hearing to determine

whether the child is fit to proceed, except that the hearing may

be held after the date that the placement order issued under

Section 55.33(a) expires. At the hearing, the court shall

determine the issue of the fitness of the child to proceed unless

the child or the child's attorney demands in writing a jury

before the 10th day before the date of the hearing.

(c) If, after a hearing, the court or jury finds that the child

is fit to proceed, the court shall dissolve the stay and continue

the juvenile court proceedings as though a question of fitness to

proceed had not been raised.

(d) If, after a hearing, the court or jury finds that the child

is unfit to proceed, the court shall proceed under Section 55.37.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.37. REPORT THAT CHILD IS UNFIT TO PROCEED AS A RESULT OF

MENTAL ILLNESS; INITIATION OF COMMITMENT PROCEEDINGS. If a

report submitted under Section 55.35(b) states that a child is

unfit to proceed as a result of mental illness and that the child

meets the commitment criteria for civil commitment under Subtitle

C, Title 7, Health and Safety Code, the director of the public or

private facility or outpatient center, as appropriate, shall

submit to the court two certificates of medical examination for

mental illness. On receipt of the certificates, the court shall:

(1) initiate proceedings as provided by Section 55.38 in the

juvenile court for commitment of the child under Subtitle C,

Title 7, Health and Safety Code; or

(2) refer the child's case as provided by Section 55.39 to the

appropriate court for the initiation of proceedings in that court

for commitment of the child under Subtitle C, Title 7, Health and

Safety Code.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.38. COMMITMENT PROCEEDINGS IN JUVENILE COURT FOR MENTAL

ILLNESS. (a) If the juvenile court initiates commitment

proceedings under Section 55.37(1), the prosecuting attorney may

file with the juvenile court an application for court-ordered

mental health services under Section 574.001, Health and Safety

Code. The juvenile court shall:

(1) set a date for a hearing and provide notice as required by

Sections 574.005 and 574.006, Health and Safety Code; and

(2) conduct the hearing in accordance with Subchapter C, Chapter

574, Health and Safety Code.

(b) After conducting a hearing under Subsection (a)(2), the

juvenile court shall:

(1) if the criteria under Section 574.034, Health and Safety

Code, are satisfied, order temporary mental health services; or

(2) if the criteria under Section 574.035, Health and Safety

Code, are satisfied, order extended mental health services.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.39. REFERRAL FOR COMMITMENT PROCEEDINGS FOR MENTAL

ILLNESS. (a) If the juvenile court refers the child's case to

an appropriate court for the initiation of commitment proceedings

under Section 55.37(2), the juvenile court shall:

(1) send all papers relating to the child's unfitness to

proceed, including the verdict and judgment of the juvenile court

finding the child unfit to proceed, to the clerk of the court to

which the case is referred;

(2) send to the office of the appropriate county attorney or, if

a county attorney is not available, to the office of the

appropriate district attorney, copies of all papers sent to the

clerk of the court under Subdivision (1); and

(3) if the child is in detention:

(A) order the child released from detention to the child's home

or another appropriate place;

(B) order the child detained in an appropriate place other than

a juvenile detention facility; or

(C) if an appropriate place to release or detain the child as

described by Paragraph (A) or (B) is not available, order the

child to remain in the juvenile detention facility subject to

further detention orders of the court.

(b) The papers sent to a court under Subsection (a)(1)

constitute an application for mental health services under

Section 574.001, Health and Safety Code.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.40. REPORT THAT CHILD IS UNFIT TO PROCEED AS A RESULT OF

MENTAL RETARDATION. If a report submitted under Section 55.35(b)

states that a child is unfit to proceed as a result of mental

retardation and that the child meets the commitment criteria for

civil commitment under Subtitle D, Title 7, Health and Safety

Code, the director of the residential care facility shall submit

to the court an affidavit stating the conclusions reached as a

result of the diagnosis. On receipt of the affidavit, the court

shall:

(1) initiate proceedings as provided by Section 55.41 in the

juvenile court for commitment of the child under Subtitle D,

Title 7, Health and Safety Code; or

(2) refer the child's case as provided by Section 55.42 to the

appropriate court for the initiation of proceedings in that court

for commitment of the child under Subtitle D, Title 7, Health and

Safety Code.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.41. COMMITMENT PROCEEDINGS IN JUVENILE COURT FOR MENTAL

RETARDATION. (a) If the juvenile court initiates commitment

proceedings under Section 55.40(1), the prosecuting attorney may

file with the juvenile court an application for placement under

Section 593.041, Health and Safety Code. The juvenile court

shall:

(1) set a date for a hearing and provide notice as required by

Sections 593.047 and 593.048, Health and Safety Code; and

(2) conduct the hearing in accordance with Sections

593.049-593.056, Health and Safety Code.

(b) After conducting a hearing under Subsection (a)(2), the

juvenile court may order commitment of the child to a residential

care facility if the commitment criteria under Section 593.052,

Health and Safety Code, are satisfied.

(c) On receipt of the court's order, the Texas Department of

Mental Health and Mental Retardation or the appropriate community

center shall admit the child to a residential care facility.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1297, Sec. 30, eff.

Sept. 1, 2001.

Sec. 55.42. REFERRAL FOR COMMITMENT PROCEEDINGS FOR MENTAL

RETARDATION. (a) If the juvenile court refers the child's case

to an appropriate court for the initiation of commitment

proceedings under Section 55.40(2), the juvenile court shall:

(1) send all papers relating to the child's mental retardation

to the clerk of the court to which the case is referred;

(2) send to the office of the appropriate county attorney or, if

a county attorney is not available, to the office of the

appropriate district attorney, copies of all papers sent to the

clerk of the court under Subdivision (1); and

(3) if the child is in detention:

(A) order the child released from detention to the child's home

or another appropriate place;

(B) order the child detained in an appropriate place other than

a juvenile detention facility; or

(C) if an appropriate place to release or detain the child as

described by Paragraph (A) or (B) is not available, order the

child to remain in the juvenile detention facility subject to

further detention orders of the court.

(b) The papers sent to a court under Subsection (a)(1)

constitute an application for placement under Section 593.041,

Health and Safety Code.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.43. RESTORATION HEARING. (a) The prosecuting attorney

may file with the juvenile court a motion for a restoration

hearing concerning a child if:

(1) the child is found unfit to proceed as a result of mental

illness or mental retardation; and

(2) the child:

(A) is not:

(i) ordered by a court to receive inpatient mental health

services;

(ii) committed by a court to a residential care facility; or

(iii) ordered by a court to receive treatment on an outpatient

basis; or

(B) is discharged or currently on furlough from a mental health

facility or outpatient center before the child reaches 18 years

of age.

(b) At the restoration hearing, the court shall determine the

issue of whether the child is fit to proceed.

(c) The restoration hearing shall be conducted without a jury.

(d) The issue of fitness to proceed must be proved by a

preponderance of the evidence.

(e) If, after a hearing, the court finds that the child is fit

to proceed, the court shall continue the juvenile court

proceedings.

(f) If, after a hearing, the court finds that the child is unfit

to proceed, the court shall dismiss the motion for restoration.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 13, eff. September 1, 2007.

Sec. 55.44. TRANSFER TO CRIMINAL COURT ON 18TH BIRTHDAY OF

CHILD. (a) The juvenile court shall transfer all pending

proceedings from the juvenile court to a criminal court on the

18th birthday of a child for whom the juvenile court or a court

to which the child's case is referred has ordered inpatient

mental health services or residential care for persons with

mental retardation if:

(1) the child is not discharged or currently on furlough from

the facility before reaching 18 years of age; and

(2) the child is alleged to have engaged in delinquent conduct

that included a violation of a penal law listed in Section 53.045

and no adjudication concerning the alleged conduct has been made.

(b) The juvenile court shall send notification of the transfer

of a child under Subsection (a) to the facility. The criminal

court shall, before the 91st day after the date of the transfer,

institute proceedings under Chapter 46B, Code of Criminal

Procedure. If those or any subsequent proceedings result in a

determination that the defendant is competent to stand trial, the

defendant may not receive a punishment for the delinquent conduct

described by Subsection (a)(2) that results in confinement for a

period longer than the maximum period of confinement the

defendant could have received if the defendant had been

adjudicated for the delinquent conduct while still a child and

within the jurisdiction of the juvenile court.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 35, Sec. 8, eff. Jan.

1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 14, eff. September 1, 2007.

Sec. 55.45. STANDARDS OF CARE; NOTICE OF RELEASE OR FURLOUGH.

(a) If the juvenile court or a court to which the child's case

is referred under Section 55.37(2) orders mental health services

for the child, the child shall be cared for, treated, and

released in accordance with Subtitle C, Title 7, Health and

Safety Code, except that the administrator of a mental health

facility shall notify, in writing, by certified mail, return

receipt requested, the juvenile court that ordered mental health

services or that referred the case to a court that ordered mental

health services of the intent to discharge the child on or before

the 10th day before the date of discharge.

(b) If the juvenile court or a court to which the child's case

is referred under Section 55.40(2) orders the commitment of the

child to a residential care facility, the child shall be cared

for, treated, and released in accordance with Subtitle D, Title

7, Health and Safety Code, except that the administrator of the

residential care facility shall notify, in writing, by certified

mail, return receipt requested, the juvenile court that ordered

commitment of the child or that referred the case to a court that

ordered commitment of the child of the intent to discharge or

furlough the child on or before the 20th day before the date of

discharge or furlough.

(c) If the referred child, as described in Subsection (b), is

alleged to have committed an offense listed in Section 3g,

Article 42.12, Code of Criminal Procedure, the administrator of

the residential care facility shall apply, in writing, by

certified mail, return receipt requested, to the juvenile court

that ordered commitment of the child or that referred the case to

a court that ordered commitment of the child and show good cause

for any release of the child from the facility for more than 48

hours. Notice of this request must be provided to the

prosecuting attorney responsible for the case. The prosecuting

attorney, the juvenile, or the administrator may apply for a

hearing on this application. If no one applies for a hearing,

the trial court shall resolve the application on the written

submission. The rules of evidence do not apply to this hearing.

An appeal of the trial court's ruling on the application is not

allowed. The release of a child described in this subsection

without the express approval of the trial court is punishable by

contempt.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 31, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 15, eff. September 1, 2007.

SUBCHAPTER D. LACK OF RESPONSIBILITY FOR CONDUCT AS A RESULT OF

MENTAL ILLNESS OR MENTAL RETARDATION

Sec. 55.51. LACK OF RESPONSIBILITY FOR CONDUCT DETERMINATION;

EXAMINATION. (a) A child alleged by petition to have engaged in

delinquent conduct or conduct indicating a need for supervision

is not responsible for the conduct if at the time of the conduct,

as a result of mental illness or mental retardation, the child

lacks substantial capacity either to appreciate the wrongfulness

of the child's conduct or to conform the child's conduct to the

requirements of law.

(b) On a motion by a party in which it is alleged that a child

may not be responsible as a result of mental illness or mental

retardation for the child's conduct, the court shall order the

child to be examined under Section 51.20. The information

obtained from the examinations must include expert opinion as to

whether the child is not responsible for the child's conduct as a

result of mental illness or mental retardation.

(c) The issue of whether the child is not responsible for the

child's conduct as a result of mental illness or mental

retardation shall be tried to the court or jury in the

adjudication hearing.

(d) Lack of responsibility for conduct as a result of mental

illness or mental retardation must be proved by a preponderance

of the evidence.

(e) In its findings or verdict the court or jury must state

whether the child is not responsible for the child's conduct as a

result of mental illness or mental retardation.

(f) If the court or jury finds the child is not responsible for

the child's conduct as a result of mental illness or mental

retardation, the court shall proceed under Section 55.52.

(g) A child found to be not responsible for the child's conduct

as a result of mental illness or mental retardation shall not be

subject to proceedings under this title with respect to such

conduct, other than proceedings under Section 55.52.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1995, 74th Leg., ch. 262, Sec. 47, eff. May

31, 1995. Renumbered from Family Code Sec. 55.05 and amended by

Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1, 1999.

Sec. 55.52. PROCEEDINGS FOLLOWING FINDING OF LACK OF

RESPONSIBILITY FOR CONDUCT. (a) If the court or jury finds that

a child is not responsible for the child's conduct under Section

55.51, the court shall:

(1) if the lack of responsibility is a result of mental illness

or mental retardation:

(A) provided that the child meets the commitment criteria under

Subtitle C or D, Title 7, Health and Safety Code, order the child

placed with the Texas Department of Mental Health and Mental

Retardation for a period of not more than 90 days, which order

may not specify a shorter period, for placement in a facility

designated by the department; or

(B) on application by the child's parent, guardian, or guardian

ad litem, order the child placed in a private psychiatric

inpatient facility for a period of not more than 90 days, which

order may not specify a shorter period, but only if the placement

is agreed to in writing by the administrator of the facility; or

(2) if the child's lack of responsibility is a result of mental

illness and the court determines that the child may be adequately

treated in an alternative setting, order the child to receive

treatment on an outpatient basis for a period of not more than 90

days, which order may not specify a shorter period.

(b) If the court orders a child placed in a private psychiatric

inpatient facility under Subsection (a)(1)(B), the state or a

political subdivision of the state may be ordered to pay any

costs associated with the child's placement, subject to an

express appropriation of funds for the purpose.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.53. TRANSPORTATION TO AND FROM FACILITY. (a) If the

court issues a placement order under Section 55.52(a)(1), the

court shall order the probation department or sheriff's

department to transport the child to the designated facility.

(b) On receipt of a report from a facility to which a child has

been transported under Subsection (a), the court shall order the

probation department or sheriff's department to transport the

child from the facility to the court. If the child is not

transported to the court before the 11th day after the date of

the court's order, an authorized representative of the facility

shall transport the child from the facility to the court.

(c) The county in which the juvenile court is located shall

reimburse the facility for the costs incurred in transporting the

child to the juvenile court as required by Subsection (b).

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.54. INFORMATION REQUIRED TO BE SENT TO FACILITY; REPORT

TO COURT. (a) If the juvenile court issues a placement order

under Section 55.52(a), the court shall order the probation

department to send copies of any information in the possession of

the department and relevant to the issue of the child's mental

illness or mental retardation to the public or private facility

or outpatient center, as appropriate.

(b) Not later than the 75th day after the date the court issues

a placement order under Section 55.52(a), the public or private

facility or outpatient center, as appropriate, shall submit to

the court a report that:

(1) describes the treatment of the child provided by the

facility or center; and

(2) states the opinion of the director of the facility or center

as to whether the child is mentally ill or mentally retarded.

(c) The court shall send a copy of the report submitted under

Subsection (b) to the prosecuting attorney and the attorney for

the child.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.55. REPORT THAT CHILD IS NOT MENTALLY ILL OR MENTALLY

RETARDED; HEARING ON OBJECTION. (a) If a report submitted under

Section 55.54(b) states that a child does not have a mental

illness or mental retardation, the juvenile court shall discharge

the child unless:

(1) an adjudication hearing was conducted concerning conduct

that included a violation of a penal law listed in Section

53.045(a) and a petition was approved by a grand jury under

Section 53.045; and

(2) the prosecuting attorney objects in writing not later than

the second day after the date the attorney receives a copy of the

report under Section 55.54(c).

(b) On objection by the prosecuting attorney under Subsection

(a), the juvenile court shall hold a hearing without a jury to

determine whether the child has a mental illness or mental

retardation and whether the child meets the commitment criteria

for civil commitment under Subtitle C or D, Title 7, Health and

Safety Code.

(c) At the hearing, the burden is on the state to prove by clear

and convincing evidence that the child has a mental illness or

mental retardation and that the child meets the commitment

criteria for civil commitment under Subtitle C or D, Title 7,

Health and Safety Code.

(d) If, after a hearing, the court finds that the child does not

have a mental illness or mental retardation and that the child

does not meet the commitment criteria under Subtitle C or D,

Title 7, Health and Safety Code, the court shall discharge the

child.

(e) If, after a hearing, the court finds that the child has a

mental illness or mental retardation and that the child meets the

commitment criteria under Subtitle C or D, Title 7, Health and

Safety Code, the court shall issue an appropriate commitment

order.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.56. REPORT THAT CHILD HAS MENTAL ILLNESS; INITIATION OF

COMMITMENT PROCEEDINGS. If a report submitted under Section

55.54(b) states that a child has a mental illness and that the

child meets the commitment criteria for civil commitment under

Subtitle C, Title 7, Health and Safety Code, the director of the

public or private facility or outpatient center, as appropriate,

shall submit to the court two certificates of medical examination

for mental illness. On receipt of the certificates, the court

shall:

(1) initiate proceedings as provided by Section 55.57 in the

juvenile court for commitment of the child under Subtitle C,

Title 7, Health and Safety Code; or

(2) refer the child's case as provided by Section 55.58 to the

appropriate court for the initiation of proceedings in that court

for commitment of the child under Subtitle C, Title 7, Health and

Safety Code.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.57. COMMITMENT PROCEEDINGS IN JUVENILE COURT FOR MENTAL

ILLNESS. (a) If the juvenile court initiates commitment

proceedings under Section 55.56(1), the prosecuting attorney may

file with the juvenile court an application for court-ordered

mental health services under Section 574.001, Health and Safety

Code. The juvenile court shall:

(1) set a date for a hearing and provide notice as required by

Sections 574.005 and 574.006, Health and Safety Code; and

(2) conduct the hearing in accordance with Subchapter C, Chapter

574, Health and Safety Code.

(b) After conducting a hearing under Subsection (a)(2), the

juvenile court shall:

(1) if the criteria under Section 574.034, Health and Safety

Code, are satisfied, order temporary mental health services; or

(2) if the criteria under Section 574.035, Health and Safety

Code, are satisfied, order extended mental health services.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.58. REFERRAL FOR COMMITMENT PROCEEDINGS FOR MENTAL

ILLNESS. (a) If the juvenile court refers the child's case to

an appropriate court for the initiation of commitment proceedings

under Section 55.56(2), the juvenile court shall:

(1) send all papers relating to the child's mental illness,

including the verdict and judgment of the juvenile court finding

that the child was not responsible for the child's conduct, to

the clerk of the court to which the case is referred;

(2) send to the office of the appropriate county attorney or, if

a county attorney is not available, to the office of the district

attorney, copies of all papers sent to the clerk of the court

under Subdivision (1); and

(3) if the child is in detention:

(A) order the child released from detention to the child's home

or another appropriate place;

(B) order the child detained in an appropriate place other than

a juvenile detention facility; or

(C) if an appropriate place to release or detain the child as

described by Paragraph (A) or (B) is not available, order the

child to remain in the juvenile detention facility subject to

further detention orders of the court.

(b) The papers sent to a court under Subsection (a)(1)

constitute an application for mental health services under

Section 574.001, Health and Safety Code.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.59. REPORT THAT CHILD HAS MENTAL RETARDATION; INITIATION

OF COMMITMENT PROCEEDINGS. If a report submitted under Section

55.54(b) states that a child has mental retardation and that the

child meets the commitment criteria for civil commitment under

Subtitle D, Title 7, Health and Safety Code, the director of the

residential care facility shall submit to the court an affidavit

stating the conclusions reached as a result of the diagnosis. On

receipt of an affidavit, the juvenile court shall:

(1) initiate proceedings in the juvenile court as provided by

Section 55.60 for commitment of the child under Subtitle D, Title

7, Health and Safety Code; or

(2) refer the child's case to the appropriate court as provided

by Section 55.61 for the initiation of proceedings in that court

for commitment of the child under Subtitle D, Title 7, Health and

Safety Code.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.

Sec. 55.60. COMMITMENT PROCEEDINGS IN JUVENILE COURT FOR MENTAL

RETARDATION. (a) If the juvenile court initiates commitment

proceedings under Section 55.59(1), the prosecuting attorney may

file with the juvenile court an application for placement under

Section 593.041, Health and Safety Code. The juvenile court

shall:

(1) set a date for a hearing and provide notice as required by

Sections 593.047 and 593.048, Health and Safety Code; and

(2) conduct the hearing in accordance with Sections

593.049-593.056, Health and Safety Code.

(b) After conducting a hearing under Subsection (a)(2), the

juvenile court may order commitment of the child to a residential

care facility only if the commitment criteria under Section

593.052, Health and Safety Code, are satisfied.

(c) On receipt of the court's order, the Texas Department of

Mental Health and Mental Retardation or the appropriate community

center shall admit the child to a residential care facility.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1297, Sec. 32, eff.

Sept. 1, 2001.

Sec. 55.61. REFERRAL FOR COMMITMENT PROCEEDINGS FOR MENTAL

RETARDATION. (a) If the juvenile court refers the child's case

to an appropriate court for the initiation of commitment

proceedings under Section 55.59(2), the juvenile court shall:

(1) send all papers relating to the child's mental retardation

to the clerk of the court to which the case is referred;

(2) send to the office of the appropriate county attorney or, if

a county attorney is not available, to the office of the

appropriate district attorney, copies of all papers sent to the

clerk of the court under Subdivision (1); and

(3) if the child is in detention:

(A) order the child released from detention to the child's home

or another appropriate place;

(B) order the child detained in an appropriate place other than

a juvenile detention facility; or

(C) if an appropriate place to release or detain the child as

described by Paragraph (A) or (B) is not available, order the

child to remain in the juvenile detention facility subject to

further detention orders of the court.

(b) The papers sent to a court under Subsection (a)(1)

constitute an application for placement under Section 593.041,

Health and Safety Code.

Added by Acts 1999, 76th Leg., ch. 1477, Sec. 14, eff. Sept. 1,

1999.



CHAPTER 56. APPEAL

FAMILY CODE

TITLE 3. JUVENILE JUSTICE CODE

CHAPTER 56. APPEAL

Sec. 56.01. RIGHT TO APPEAL. (a) Except as provided by

Subsection (b-1), an appeal from an order of a juvenile court is

to a court of appeals and the case may be carried to the Texas

Supreme Court by writ of error or upon certificate, as in civil

cases generally.

(b) The requirements governing an appeal are as in civil cases

generally. When an appeal is sought by filing a notice of

appeal, security for costs of appeal, or an affidavit of

inability to pay the costs of appeal, and the filing is made in a

timely fashion after the date the disposition order is signed,

the appeal must include the juvenile court adjudication and all

rulings contributing to that adjudication. An appeal of the

adjudication may be sought notwithstanding that the adjudication

order was signed more than 30 days before the date the notice of

appeal, security for costs of appeal, or affidavit of inability

to pay the costs of appeal was filed.

(b-1) A motion for new trial seeking to vacate an adjudication

is:

(1) timely if the motion is filed not later than the 30th day

after the date on which the disposition order is signed; and

(2) governed by Rule 21, Texas Rules of Appellate Procedure.

(c) An appeal may be taken:

(1) except as provided by Subsection (n), by or on behalf of a

child from an order entered under:

(A) Section 54.03 with regard to delinquent conduct or conduct

indicating a need for supervision;

(B) Section 54.04 disposing of the case;

(C) Section 54.05 respecting modification of a previous juvenile

court disposition; or

(D) Chapter 55 by a juvenile court committing a child to a

facility for the mentally ill or mentally retarded; or

(2) by a person from an order entered under Section 54.11(i)(2)

transferring the person to the custody of the Texas Department of

Criminal Justice.

(d) A child has the right to:

(1) appeal, as provided by this subchapter;

(2) representation by counsel on appeal; and

(3) appointment of an attorney for the appeal if an attorney

cannot be obtained because of indigency.

(e) On entering an order that is appealable under this section,

the court shall advise the child and the child's parent,

guardian, or guardian ad litem of the child's rights listed under

Subsection (d) of this section.

(f) If the child and his parent, guardian, or guardian ad litem

express a desire to appeal, the attorney who represented the

child before the juvenile court shall file a notice of appeal

with the juvenile court and inform the court whether that

attorney will handle the appeal. Counsel shall be appointed under

the standards provided in Section 51.10 of this code unless the

right to appeal is waived in accordance with Section 51.09 of

this code.

(g) An appeal does not suspend the order of the juvenile court,

nor does it release the child from the custody of that court or

of the person, institution, or agency to whose care the child is

committed, unless the juvenile court so orders. However, the

appellate court may provide for a personal bond.

(h) If the order appealed from takes custody of the child from

his parent, guardian, or custodian, the appeal has precedence

over all other cases.

(i) The appellate court may affirm, reverse, or modify the

judgment or order, including an order of disposition or modified

disposition, from which appeal was taken. It may reverse or

modify an order of disposition or modified order of disposition

while affirming the juvenile court adjudication that the child

engaged in delinquent conduct or conduct indicating a need for

supervision. It may remand an order that it reverses or modifies

for further proceedings by the juvenile court.

(j) Neither the child nor his family shall be identified in an

appellate opinion rendered in an appeal or habeas corpus

proceedings related to juvenile court proceedings under this

title. The appellate opinion shall be styled, "In the matter of

..........," identifying the child by his initials only.

(k) The appellate court shall dismiss an appeal on the state's

motion, supported by affidavit showing that the appellant has

escaped from custody pending the appeal and, to the affiant's

knowledge, has not voluntarily returned to the state's custody on

or before the 10th day after the date of the escape. The court

may not dismiss an appeal, or if the appeal has been dismissed,

shall reinstate the appeal, on the filing of an affidavit of an

officer or other credible person showing that the appellant

voluntarily returned to custody on or before the 10th day after

the date of the escape.

(l) The court may order the child, the child's parent, or other

person responsible for support of the child to pay the child's

costs of appeal, including the costs of representation by an

attorney, unless the court determines the person to be ordered to

pay the costs is indigent.

(m) For purposes of determining indigency of the child under

this section, the court shall consider the assets and income of

the child, the child's parent, and any other person responsible

for the support of the child.

(n) A child who enters a plea or agrees to a stipulation of

evidence in a proceeding held under this title may not appeal an

order of the juvenile court entered under Section 54.03, 54.04,

or 54.05 if the court makes a disposition in accordance with the

agreement between the state and the child regarding the

disposition of the case, unless:

(1) the court gives the child permission to appeal; or

(2) the appeal is based on a matter raised by written motion

filed before the proceeding in which the child entered the plea

or agreed to the stipulation of evidence.

(o) This section does not limit a child's right to obtain a writ

of habeas corpus.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1987, 70th Leg., ch. 385, Sec. 14, eff.

Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 680, Sec. 1, eff. Sept.

1, 1991; Acts 1995, 74th Leg., ch. 262, Sec. 48, eff. Jan. 1,

1996; Acts 1997, 75th Leg., ch. 1086, Sec. 15, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 74, Sec. 2, eff. Sept. 1, 1999;

Acts 1999, 76th Leg., ch. 1477, Sec. 15, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 1297, Sec. 33, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.059, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

642, Sec. 2, eff. September 1, 2009.

Sec. 56.02. TRANSCRIPT ON APPEAL. (a) An attorney retained to

represent a child on appeal who desires to have included in the

record on appeal a transcription of notes of the reporter has the

responsibility of obtaining and paying for the transcription and

furnishing it to the clerk in duplicate in time for inclusion in

the record.

(b) The juvenile court shall order the reporter to furnish a

transcription without charge to the attorney if the court finds,

after hearing or on an affidavit filed by the child's parent or

other person responsible for support of the child that the parent

or other responsible person is unable to pay or to give security

therefor.

(c) On certificate of the court that a transcription has been

provided without charge, payment therefor shall be made from the

general funds of the county in which the proceedings appealed

from occurred.

(d) The court reporter shall report any portion of the

proceedings requested by either party or directed by the court

and shall report the proceedings in question and answer form

unless a narrative transcript is requested.

Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 1, eff. Sept. 1,

1973. Amended by Acts 1991, 72nd Leg., ch. 674, Sec. 1, eff.

Sept. 1, 1991.

Sec. 56.03. APPEAL BY STATE IN CASES OF VIOLENT OR HABITUAL

OFFENDER. (a) In this section, "prosecuting attorney" means the

county attorney, district attorney, or criminal district attorney

who has the primary responsibility of presenting cases in the

juvenile court. The term does not include an assistant

prosecuting attorney.

(b) The state is entitled to appeal an order of a court in a

juvenile case in which the grand jury has approved of the

petition under Section 53.045 if the order:

(1) dismisses a petition or any portion of a petition;

(2) arrests or modifies a judgment;

(3) grants a new trial;

(4) sustains a claim of former jeopardy; or

(5) grants a motion to suppress evidence, a confession, or an

admission and if:

(A) jeopardy has not attached in the case;

(B) the prosecuting attorney certifies to the trial court that

the appeal is not taken for the purpose of delay; and

(C) the evidence, confession, or admission is of substantial

importance in the case.

(c) The prosecuting attorney may not bring an appeal under

Subsection (b) later than the 15th day after the date on which

the order or ruling to be appealed is entered by the court.

(d) The state is entitled to a stay in the proceedings pending

the disposition of an appeal under Subsection (b).

(e) The court of appeals shall give preference in its docket to

an appeal filed under Subsection (b).

(f) The state shall pay all costs of appeal under Subsection

(b), other than the cost of attorney's fees for the respondent.

(g) If the respondent is represented by appointed counsel, the

counsel shall continue to represent the respondent as appointed

counsel on the appeal. If the respondent is not represented by

appointed counsel, the respondent may seek the appointment of

counsel to represent the respondent on appeal. The juvenile court

shall determine whether the parent or other person responsible

for support of the child is financially able to obtain an

attorney to represent the respondent on appeal. If the court

determines that the parent or other person is financially unable

to obtain counsel for the appeal, the court shall appoint counsel

to represent the respondent on appeal.

(h) If the state appeals under this section and the respondent

is not detained, the court shall permit the respondent to remain

at large subject only to the condition that the respondent appear

in court for further proceedings when required by the court. If

the respondent is detained, on the state's filing of notice of

appeal under this section, the respondent is entitled to

immediate release from detention on the allegation that is the

subject of the appeal. The court shall permit the respondent to

remain at large regarding that allegation subject only to the

condition that the respondent appear in court for further

proceedings when required by the court.

(i) The Texas Rules of Appellate Procedure apply to a petition

by the state to the supreme court for review of a decision of a

court of appeals in a juvenile case.

Added by Acts 2003, 78th Leg., ch. 283, Sec. 25, eff. Sept. 1,

2003.



CHAPTER 57. RIGHTS OF VICTIMS

FAMILY CODE

TITLE 3. JUVENILE JUSTICE CODE

CHAPTER 57. RIGHTS OF VICTIMS

Sec. 57.001. DEFINITIONS. In this chapter:

(1) "Close relative of a deceased victim" means a person who was

the spouse of a deceased victim at the time of the victim's death

or who is a parent or adult brother, sister, or child of the

deceased victim.

(2) "Guardian of a victim" means a person who is the legal

guardian of the victim, whether or not the legal relationship

between the guardian and victim exists because of the age of the

victim or the physical or mental incompetency of the victim.

(3) "Victim" means a person who as the result of the delinquent

conduct of a child suffers a pecuniary loss or personal injury or

harm.

Added by Acts 1989, 71st Leg., ch. 633, Sec. 1, eff. June 14,

1989. Amended by Acts 1995, 74th Leg., ch. 262, Sec. 49, eff.

Jan. 1, 1996; Acts 1997, 75th Leg., ch. 368, Sec. 1, eff. Sept.

1, 1997.

Sec. 57.002. VICTIM'S RIGHTS. (a) A victim, guardian of a

victim, or close relative of a deceased victim is entitled to the

following rights within the juvenile justice system:

(1) the right to receive from law enforcement agencies adequate

protection from harm and threats of harm arising from cooperation

with prosecution efforts;

(2) the right to have the court or person appointed by the court

take the safety of the victim or the victim's family into

consideration as an element in determining whether the child

should be detained before the child's conduct is adjudicated;

(3) the right, if requested, to be informed of relevant court

proceedings, including appellate proceedings, and to be informed

in a timely manner if those court proceedings have been canceled

or rescheduled;

(4) the right to be informed, when requested, by the court or a

person appointed by the court concerning the procedures in the

juvenile justice system, including general procedures relating

to:

(A) the preliminary investigation and deferred prosecution of a

case; and

(B) the appeal of the case;

(5) the right to provide pertinent information to a juvenile

court conducting a disposition hearing concerning the impact of

the offense on the victim and the victim's family by testimony,

written statement, or any other manner before the court renders

its disposition;

(6) the right to receive information regarding compensation to

victims as provided by Subchapter B, Chapter 56, Code of Criminal

Procedure, including information related to the costs that may be

compensated under that subchapter and the amount of compensation,

eligibility for compensation, and procedures for application for

compensation under that subchapter, the payment of medical

expenses under Section 56.06, Code of Criminal Procedure, for a

victim of a sexual assault, and when requested, to referral to

available social service agencies that may offer additional

assistance;

(7) the right to be informed, upon request, of procedures for

release under supervision or transfer of the person to the

custody of the Texas Department of Criminal Justice for parole,

to participate in the release or transfer for parole process, to

be notified, if requested, of the person's release, escape, or

transfer for parole proceedings concerning the person, to provide

to the Texas Youth Commission for inclusion in the person's file

information to be considered by the commission before the release

under supervision or transfer for parole of the person, and to be

notified, if requested, of the person's release or transfer for

parole;

(8) the right to be provided with a waiting area, separate or

secure from other witnesses, including the child alleged to have

committed the conduct and relatives of the child, before

testifying in any proceeding concerning the child, or, if a

separate waiting area is not available, other safeguards should

be taken to minimize the victim's contact with the child and the

child's relatives and witnesses, before and during court

proceedings;

(9) the right to prompt return of any property of the victim

that is held by a law enforcement agency or the attorney for the

state as evidence when the property is no longer required for

that purpose;

(10) the right to have the attorney for the state notify the

employer of the victim, if requested, of the necessity of the

victim's cooperation and testimony in a proceeding that may

necessitate the absence of the victim from work for good cause;

(11) the right to be present at all public court proceedings

related to the conduct of the child as provided by Section 54.08,

subject to that section; and

(12) any other right appropriate to the victim that a victim of

criminal conduct has under Article 56.02, Code of Criminal

Procedure.

(b) In notifying a victim of the release or escape of a person,

the Texas Youth Commission shall use the same procedure

established for the notification of the release or escape of an

adult offender under Article 56.11, Code of Criminal Procedure.

Added by Acts 1989, 71st Leg., ch. 633, Sec. 1, eff. June 14,

1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(110),

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 262, Sec. 50, eff.

Jan. 1, 1996; Acts 2001, 77th Leg., ch. 1034, Sec. 8, eff. Sept.

1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.060, eff. September 1, 2009.

Sec. 57.003. DUTIES OF JUVENILE BOARD AND VICTIM ASSISTANCE

COORDINATOR. (a) The juvenile board shall ensure to the extent

practicable that a victim, guardian of a victim, or close

relative of a deceased victim is afforded the rights granted by

Section 57.002 and, on request, an explanation of those rights.

(b) The juvenile board may designate a person to serve as victim

assistance coordinator in the juvenile board's jurisdiction for

victims of juvenile offenders.

(c) The victim assistance coordinator shall ensure that a

victim, or close relative of a deceased victim, is afforded the

rights granted victims, guardians, and relatives by Section

57.002 and, on request, an explanation of those rights. The

victim assistance coordinator shall work closely with appropriate

law enforcement agencies, prosecuting attorneys, the Texas

Juvenile Probation Commission, and the Texas Youth Commission in

carrying out that duty.

(d) The victim assistance coordinator shall ensure that at a

minimum, a victim, guardian of a victim, or close relative of a

deceased victim receives:

(1) a written notice of the rights outlined in Section 57.002;

(2) an application for compensation under the Crime Victims'

Compensation Act (Subchapter B, Chapter 56, Code of Criminal

Procedure); and

(3) a victim impact statement with information explaining the

possible use and consideration of the victim impact statement at

detention, adjudication, and release proceedings involving the

juvenile.

(e) The victim assistance coordinator shall, on request, offer

to assist a person receiving a form under Subsection (d) to

complete the form.

(f) The victim assistance coordinator shall send a copy of the

victim impact statement to the court conducting a disposition

hearing involving the juvenile.

(g) The juvenile board, with the approval of the commissioners

court of the county, may approve a program in which the victim

assistance coordinator may offer not more than 10 hours of

posttrial psychological counseling for a person who serves as a

juror or an alternate juror in an adjudication hearing involving

graphic evidence or testimony and who requests the posttrial

psychological counseling not later than the 180th day after the

date on which the jury in the adjudication hearing is dismissed.

The victim assistance coordinator may provide the counseling

using a provider that assists local juvenile justice agencies in

providing similar services to victims.

Added by Acts 1989, 71st Leg., ch. 633, Sec. 1, eff. June 14,

1989. Amended by Acts 1995, 74th Leg., ch. 262, Sec. 51, eff.

Jan. 1, 1996.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

93, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

93, Sec. 3, eff. September 1, 2009.

Sec. 57.0031. NOTIFICATION OF RIGHTS OF VICTIMS OF JUVENILES.

At the initial contact or at the earliest possible time after the

initial contact between the victim of a reported crime and the

juvenile probation office having the responsibility for the

disposition of the juvenile, the office shall provide the victim

a written notice:

(1) containing information about the availability of emergency

and medical services, if applicable;

(2) stating that the victim has the right to receive information

regarding compensation to victims of crime as provided by the

Crime Victims' Compensation Act (Subchapter B, Chapter 56, Code

of Criminal Procedure), including information about:

(A) the costs that may be compensated and the amount of

compensation, eligibility for compensation, and procedures for

application for compensation;

(B) the payment for a medical examination for a victim of a

sexual assault; and

(C) referral to available social service agencies that may offer

additional assistance;

(3) stating the name, address, and phone number of the victim

assistance coordinator for victims of juveniles;

(4) containing the following statement: "You may call the crime

victim assistance coordinator for the status of the case and

information about victims' rights.";

(5) stating the rights of victims of crime under Section 57.002;

(6) summarizing each procedural stage in the processing of a

juvenile case, including preliminary investigation, detention,

informal adjustment of a case, disposition hearings, release

proceedings, restitution, and appeals;

(7) suggesting steps the victim may take if the victim is

subjected to threats or intimidation;

(8) stating the case number and assigned court for the case; and

(9) stating that the victim has the right to file a victim

impact statement and to have it considered in juvenile

proceedings.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 51, eff. Jan. 1,

1996.

Sec. 57.004. NOTIFICATION. A court, a person appointed by the

court, or the Texas Youth Commission is responsible for notifying

a victim, guardian of a victim, or close relative of a deceased

victim of a proceeding under this chapter only if the victim,

guardian of a victim, or close relative of a deceased victim

requests the notification in writing and provides a current

address to which the notification is to be sent.

Added by Acts 1989, 71st Leg., ch. 633, Sec. 1, eff. June 14,

1989.

Sec. 57.005. LIABILITY. The Texas Youth Commission, a juvenile

board, a court, a person appointed by a court, an attorney for

the state, a peace officer, or a law enforcement agency is not

liable for a failure or inability to provide a right listed under

Section 57.002 of this code.

Added by Acts 1989, 71st Leg., ch. 633, Sec. 1, eff. June 14,

1989.

Sec. 57.006. APPEAL. The failure or inability of any person to

provide a right or service listed under Section 57.002 of this

code may not be used by a child as a ground for appeal or for a

post conviction writ of habeas corpus.

Added by Acts 1989, 71st Leg., ch. 633, Sec. 1, eff. June 14,

1989.

Sec. 57.007. STANDING. A victim, guardian of a victim, or close

relative of a victim does not have standing to participate as a

party in a juvenile proceeding or to contest the disposition of

any case.

Added by Acts 1989, 71st Leg., ch. 633, Sec. 1, eff. June 14,

1989.

Sec. 57.008. COURT ORDER FOR PROTECTION FROM JUVENILES. (a) A

court may issue an order for protection from juveniles directed

against a child to protect a victim of the child's conduct who,

because of the victim's participation in the juvenile justice

system, risks further harm by the child.

(b) In the order, the court may prohibit the child from doing

specified acts or require the child to do specified acts

necessary or appropriate to prevent or reduce the likelihood of

further harm to the victim by the child.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 52, eff. Jan. 1,

1996.



CHAPTER 58. RECORDS; JUVENILE JUSTICE INFORMATION SYSTEM

FAMILY CODE

TITLE 3. JUVENILE JUSTICE CODE

CHAPTER 58. RECORDS; JUVENILE JUSTICE INFORMATION SYSTEM

SUBCHAPTER A. RECORDS

Sec. 58.001. COLLECTION OF RECORDS OF CHILDREN. (a) Law

enforcement officers and other juvenile justice personnel shall

collect information described by Section 58.104 as a part of the

juvenile justice information system created under Subchapter B.

(b) The information is available as provided by Subchapter B.

(c) A law enforcement agency shall forward information,

including fingerprints, relating to a child who has been taken

into custody under Section 52.01 by the agency to the Department

of Public Safety for inclusion in the juvenile justice

information system created under Subchapter B, but only if the

child is referred to juvenile court on or before the 10th day

after the date the child is taken into custody under Section

52.01. If the child is not referred to juvenile court within that

time, the law enforcement agency shall destroy all information,

including photographs and fingerprints, relating to the child

unless the child is placed in a first offender program under

Section 52.031 or on informal disposition under Section 52.03.

The law enforcement agency may not forward any information to the

Department of Public Safety relating to the child while the child

is in a first offender program under Section 52.031, or during

the 90 days following successful completion of the program or

while the child is on informal disposition under Section 52.03.

Except as provided by Subsection (f), after the date the child

completes an informal disposition under Section 52.03 or after

the 90th day after the date the child successfully completes a

first offender program under Section 52.031, the law enforcement

agency shall destroy all information, including photographs and

fingerprints, relating to the child.

(d) If information relating to a child is contained in a

document that also contains information relating to an adult and

a law enforcement agency is required to destroy all information

relating to the child under this section, the agency shall alter

the document so that the information relating to the child is

destroyed and the information relating to the adult is preserved.

(e) The deletion of a computer entry constitutes destruction of

the information contained in the entry.

(f) A law enforcement agency may maintain information relating

to a child after the 90th day after the date the child

successfully completes a first offender program under Section

52.031 only to determine the child's eligibility to participate

in a first offender program.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996. Amended by Acts 1997, 75th Leg., ch. 1086, Sec. 16, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1477, Sec. 16, eff.

Sept. 1, 1999.

Sec. 58.002. PHOTOGRAPHS AND FINGERPRINTS OF CHILDREN. (a)

Except as provided by Chapter 63, Code of Criminal Procedure, a

child may not be photographed or fingerprinted without the

consent of the juvenile court unless the child is taken into

custody or referred to the juvenile court for conduct that

constitutes a felony or a misdemeanor punishable by confinement

in jail.

(b) On or before December 31 of each year, the head of each

municipal or county law enforcement agency located in a county

shall certify to the juvenile board for that county that the

photographs and fingerprints required to be destroyed under

Section 58.001 have been destroyed. The juvenile board shall

conduct or cause to be conducted an audit of the records of the

law enforcement agency to verify the destruction of the

photographs and fingerprints and the law enforcement agency shall

make its records available for this purpose. If the audit shows

that the certification provided by the head of the law

enforcement agency is false, that person is subject to

prosecution for perjury under Chapter 37, Penal Code.

(c) This section does not prohibit a law enforcement officer

from photographing or fingerprinting a child who is not in

custody if the child's parent or guardian voluntarily consents in

writing to the photographing or fingerprinting of the child.

(d) This section does not apply to fingerprints that are

required or authorized to be submitted or obtained for an

application for a driver's license or personal identification

card.

(e) This section does not prohibit a law enforcement officer

from fingerprinting or photographing a child as provided by

Section 58.0021.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996. Amended by Acts 1997, 75th Leg., ch. 1086, Sec. 17, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1477, Sec. 17, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1297, Sec. 34, eff.

Sept. 1, 2001.

Sec. 58.0021. FINGERPRINTS OR PHOTOGRAPHS FOR COMPARISON IN

INVESTIGATION. (a) A law enforcement officer may take temporary

custody of a child to take the child's fingerprints if:

(1) the officer has probable cause to believe that the child has

engaged in delinquent conduct;

(2) the officer has investigated that conduct and has found

other fingerprints during the investigation; and

(3) the officer has probable cause to believe that the child's

fingerprints will match the other fingerprints.

(b) A law enforcement officer may take temporary custody of a

child to take the child's photograph if:

(1) the officer has probable cause to believe that the child has

engaged in delinquent conduct; and

(2) the officer has probable cause to believe that the child's

photograph will be of material assistance in the investigation of

that conduct.

(c) Temporary custody for the purpose described by Subsection

(a) or (b):

(1) is not a taking into custody under Section 52.01; and

(2) may not be reported to the juvenile justice information

system under Subchapter B.

(d) If a law enforcement officer does not take the child into

custody under Section 52.01, the child shall be released from

temporary custody authorized under this section as soon as the

fingerprints or photographs are obtained.

(e) A law enforcement officer who under this section obtains

fingerprints or photographs from a child shall:

(1) immediately destroy them if they do not lead to a positive

comparison or identification; and

(2) make a reasonable effort to notify the child's parent,

guardian, or custodian of the action taken.

(f) A law enforcement officer may under this section obtain

fingerprints or photographs from a child at:

(1) a juvenile processing office; or

(2) a location that affords reasonable privacy to the child.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 35, eff. Sept. 1,

2001.

Sec. 58.0022. FINGERPRINTS OR PHOTOGRAPHS TO IDENTIFY RUNAWAYS.

A law enforcement officer who takes a child into custody with

probable cause to believe that the child has engaged in conduct

indicating a need for supervision as described by Section

51.03(b)(3) and who after reasonable effort is unable to

determine the identity of the child, may fingerprint or

photograph the child to establish the child's identity. On

determination of the child's identity or that the child cannot be

identified by the fingerprints or photographs, the law

enforcement officer shall immediately destroy all copies of the

fingerprint records or photographs of the child.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 36, eff. Sept. 1,

2001.

Sec. 58.003. SEALING OF RECORDS. (a) Except as provided by

Subsections (b) and (c), on the application of a person who has

been found to have engaged in delinquent conduct or conduct

indicating a need for supervision, or a person taken into custody

to determine whether the person engaged in delinquent conduct or

conduct indicating a need for supervision, on the juvenile

court's own motion the court shall order the sealing of the

records in the case if the court finds that:

(1) two years have elapsed since final discharge of the person

or since the last official action in the person's case if there

was no adjudication; and

(2) since the time specified in Subdivision (1), the person has

not been convicted of a felony or a misdemeanor involving moral

turpitude or found to have engaged in delinquent conduct or

conduct indicating a need for supervision and no proceeding is

pending seeking conviction or adjudication.

(b) A court may not order the sealing of the records of a person

who has received a determinate sentence for engaging in

delinquent conduct that violated a penal law listed in Section

53.045 or engaging in habitual felony conduct as described by

Section 51.031.

(c) Subject to Subsection (b), a court may order the sealing of

records concerning a person adjudicated as having engaged in

delinquent conduct that violated a penal law of the grade of

felony only if:

(1) the person is 21 years of age or older;

(2) the person was not transferred by a juvenile court under

Section 54.02 to a criminal court for prosecution;

(3) the records have not been used as evidence in the punishment

phase of a criminal proceeding under Section 3(a), Article 37.07,

Code of Criminal Procedure; and

(4) the person has not been convicted of a penal law of the

grade of felony after becoming age 17.

(c-1) Notwithstanding Subsections (a) and (c) and subject to

Subsection (b), a juvenile court may order the sealing of records

concerning a child adjudicated as having engaged in delinquent

conduct or conduct indicating a need for supervision that

violated a penal law of the grade of misdemeanor or felony if the

child successfully completed a drug court program under Chapter

469, Health and Safety Code. The court may:

(1) order the sealing of the records immediately and without a

hearing; or

(2) hold a hearing to determine whether to seal the records.

(c-2) If the court orders the sealing of a child's records under

Subsection (c-1), a prosecuting attorney or juvenile probation

department may maintain until the child's 17th birthday a

separate record of the child's name and date of birth and the

date the child successfully completed the drug court program.

The prosecuting attorney or juvenile probation department, as

applicable, shall send the record to the court as soon as

practicable after the child's 17th birthday to be added to the

child's other sealed records.

(d) The court may grant the relief authorized in Subsection (a)

or (c-1) at any time after final discharge of the person or after

the last official action in the case if there was no

adjudication, subject to Subsection (e). If the child is

referred to the juvenile court for conduct constituting any

offense and at the adjudication hearing the child is found to be

not guilty of each offense alleged, the court shall immediately

and without any additional hearing order the sealing of all files

and records relating to the case.

(e) The court shall hold a hearing before sealing a person's

records under Subsection (a) or (c) unless the applicant waives

the right to a hearing in writing and the court and the

prosecuting attorney for the juvenile court consent. Reasonable

notice of the hearing shall be given to:

(1) the person who made the application or who is the subject of

the records named in the motion;

(2) the prosecuting attorney for the juvenile court;

(3) the authority granting the discharge if the final discharge

was from an institution or from parole;

(4) the public or private agency or institution having custody

of records named in the application or motion; and

(5) the law enforcement agency having custody of files or

records named in the application or motion.

(f) A copy of the sealing order shall be sent to each agency or

official named in the order.

(g) On entry of the order:

(1) all law enforcement, prosecuting attorney, clerk of court,

and juvenile court records ordered sealed shall be sent before

the 61st day after the date the order is received to the court

issuing the order;

(2) all records of a public or private agency or institution

ordered sealed shall be sent before the 61st day after the date

the order is received to the court issuing the order;

(3) all index references to the records ordered sealed shall be

deleted before the 61st day after the date the order is received,

and verification of the deletion shall be sent before the 61st

day after the date of the deletion to the court issuing the

order;

(4) the juvenile court, clerk of court, prosecuting attorney,

public or private agency or institution, and law enforcement

officers and agencies shall properly reply that no record exists

with respect to the person on inquiry in any matter; and

(5) the adjudication shall be vacated and the proceeding

dismissed and treated for all purposes other than a subsequent

capital prosecution, including the purpose of showing a prior

finding of delinquent conduct, as if it had never occurred.

(g-1) Any records collected or maintained by the Texas Juvenile

Probation Commission, including statistical data submitted under

Section 141.044, Human Resources Code, are not subject to a

sealing order issued under this section.

(h) Inspection of the sealed records may be permitted by an

order of the juvenile court on the petition of the person who is

the subject of the records and only by those persons named in the

order.

(i) On the final discharge of a child or on the last official

action in the case if there is no adjudication, the child shall

be given a written explanation of the child's rights under this

section and a copy of the provisions of this section.

(j) A person whose records have been sealed under this section

is not required in any proceeding or in any application for

employment, information, or licensing to state that the person

has been the subject of a proceeding under this title and any

statement that the person has never been found to be a delinquent

child shall never be held against the person in any criminal or

civil proceeding.

(k) A prosecuting attorney may, on application to the juvenile

court, reopen at any time the files and records of a person

adjudicated as having engaged in delinquent conduct that violated

a penal law of the grade of felony sealed by the court under this

section for the purposes of Sections 12.42(a)-(c) and (e), Penal

Code.

(l) On the motion of a person in whose name records are kept or

on the court's own motion, the court may order the destruction of

records that have been sealed under this section if:

(1) the records relate to conduct that did not violate a penal

law of the grade of felony or a misdemeanor punishable by

confinement in jail;

(2) five years have elapsed since the person's 16th birthday;

and

(3) the person has not been convicted of a felony.

(m) On request of the Department of Public Safety, a juvenile

court shall reopen and allow the department to inspect the files

and records of the juvenile court relating to an applicant for a

license to carry a concealed handgun under Subchapter H, Chapter

411, Government Code.

(n) A record created or maintained under Chapter 62, Code of

Criminal Procedure, may not be sealed under this section if the

person who is the subject of the record has a continuing

obligation to register under that chapter.

(o) An agency or official named in the order that cannot seal

the records because the information required in the order under

Subsection (p) is incorrect or insufficient shall notify the

court issuing the order before the 61st day after the date the

agency or official receives the order. The court shall notify

the person who made the application or who is the subject of the

records named in the motion, or the attorney for that person,

before the 61st day after the date the court receives the notice

that the agency or official cannot seal the records because there

is incorrect or insufficient information in the order.

(p) A person who is eligible to seal records may file an

application for the sealing of records in a juvenile court of the

county in which the proceedings occurred. The application and

sealing order entered on the application must include the

following information or an explanation for why one or more of

the following is not included:

(1) the applicant's:

(A) full name;

(B) sex;

(C) race or ethnicity;

(D) date of birth;

(E) driver's license or identification card number; and

(F) social security number;

(2) the offense charged against the applicant or for which the

applicant was referred to the juvenile justice system;

(3) the date on which and the county where the offense was

alleged to have been committed; and

(4) if a petition was filed in the juvenile court, the cause

number assigned to the petition and the court and county in which

the petition was filed.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 10.05(a),

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1086, Sec. 18, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 19.01(20), eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 147, Sec. 1, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 283, Sec. 26, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 16, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

189, Sec. 1, eff. September 1, 2009.

Sec. 58.005. CONFIDENTIALITY OF RECORDS. (a) Records and files

concerning a child, including personally identifiable

information, and information obtained for the purpose of

diagnosis, examination, evaluation, or treatment or for making a

referral for treatment of a child by a public or private agency

or institution providing supervision of a child by arrangement of

the juvenile court or having custody of the child under order of

the juvenile court may be disclosed only to:

(1) the professional staff or consultants of the agency or

institution;

(2) the judge, probation officers, and professional staff or

consultants of the juvenile court;

(3) an attorney for the child;

(4) a governmental agency if the disclosure is required or

authorized by law;

(5) a person or entity to whom the child is referred for

treatment or services if the agency or institution disclosing the

information has entered into a written confidentiality agreement

with the person or entity regarding the protection of the

disclosed information;

(6) the Texas Department of Criminal Justice and the Texas

Juvenile Probation Commission for the purpose of maintaining

statistical records of recidivism and for diagnosis and

classification; or

(7) with leave of the juvenile court, any other person, agency,

or institution having a legitimate interest in the proceeding or

in the work of the court.

(b) This section does not apply to information collected under

Section 58.104 or under Subchapter D-1.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996. Amended by Acts 2003, 78th Leg., ch. 283, Sec. 27, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 26(a), eff. September 1, 2007.

Sec. 58.0051. INTERAGENCY SHARING OF RECORDS. (a) Within each

county, a district school superintendent and the juvenile

probation department may enter into a written interagency

agreement to share information about juvenile offenders. The

agreement must specify the conditions under which summary

criminal history information is to be made available to

appropriate school personnel and the conditions under which

school records are to be made available to appropriate juvenile

justice agencies.

(b) Information disclosed under this section by a school

district must relate to the juvenile system's ability to serve,

before adjudication, the student whose records are being

released.

(c) A juvenile justice agency official who receives educational

information under this section shall certify in writing that the

institution or individual receiving the personally identifiable

information has agreed not to disclose it to a third party, other

than another juvenile justice agency.

(d) A juvenile justice agency that receives educational

information under this section shall destroy all information when

the child is no longer under the jurisdiction of a juvenile

court.

(e) The Texas Juvenile Probation Commission may, in conformity

with Section 58.0072 of this code and Section 37.084, Education

Code, enter into an interagency agreement to share educational

information for research, audit, and analytical purposes with

the:

(1) Texas Education Agency;

(2) Texas Youth Commission; and

(3) Texas Department of Criminal Justice.

Added by Acts 1999, 76th Leg., ch. 217, Sec. 1, eff. May 24,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 16, eff. September 1, 2007.

Sec. 58.006. DESTRUCTION OF CERTAIN RECORDS. The court shall

order the destruction of the records relating to the conduct for

which a child is taken into custody, including records contained

in the juvenile justice information system, if:

(1) a determination that no probable cause exists to believe the

child engaged in the conduct is made under Section 53.01 and the

case is not referred to a prosecutor for review under Section

53.012; or

(2) a determination that no probable cause exists to believe the

child engaged in the conduct is made by a prosecutor under

Section 53.012.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996.

Sec. 58.007. PHYSICAL RECORDS OR FILES. (a) This section

applies only to the inspection and maintenance of a physical

record or file concerning a child and the storage of information,

by electronic means or otherwise, concerning the child from which

a physical record or file could be generated and does not affect

the collection, dissemination, or maintenance of information as

provided by Subchapter B. This section does not apply to a

record or file relating to a child that is:

(1) required or authorized to be maintained under the laws

regulating the operation of motor vehicles in this state;

(2) maintained by a municipal or justice court; or

(3) subject to disclosure under Chapter 62, Code of Criminal

Procedure.

(b) Except as provided by Article 15.27, Code of Criminal

Procedure, the records and files of a juvenile court, a clerk of

court, a juvenile probation department, or a prosecuting attorney

relating to a child who is a party to a proceeding under this

title are open to inspection only by:

(1) the judge, probation officers, and professional staff or

consultants of the juvenile court;

(2) a juvenile justice agency as that term is defined by Section

58.101;

(3) an attorney for a party to the proceeding;

(4) a public or private agency or institution providing

supervision of the child by arrangement of the juvenile court, or

having custody of the child under juvenile court order; or

(5) with leave of the juvenile court, any other person, agency,

or institution having a legitimate interest in the proceeding or

in the work of the court.

(c) Except as provided by Subsection (d), law enforcement

records and files concerning a child and information stored, by

electronic means or otherwise, concerning the child from which a

record or file could be generated may not be disclosed to the

public and shall be:

(1) if maintained on paper or microfilm, kept separate from

adult files and records;

(2) if maintained electronically in the same computer system as

records or files relating to adults, be accessible under controls

that are separate and distinct from controls to access electronic

data concerning adults; and

(3) maintained on a local basis only and not sent to a central

state or federal depository, except as provided by Subchapters B,

D, and E.

(d) The law enforcement files and records of a person who is

transferred from the Texas Youth Commission to the Texas

Department of Criminal Justice may be transferred to a central

state or federal depository for adult records on or after the

date of transfer.

(e) Law enforcement records and files concerning a child may be

inspected or copied by a juvenile justice agency as that term is

defined by Section 58.101, a criminal justice agency as that term

is defined by Section 411.082, Government Code, the child, and

the child's parent or guardian.

(f) If a child has been reported missing by a parent, guardian,

or conservator of that child, information about the child may be

forwarded to and disseminated by the Texas Crime Information

Center and the National Crime Information Center.

(g) For the purpose of offering a record as evidence in the

punishment phase of a criminal proceeding, a prosecuting attorney

may obtain the record of a defendant's adjudication that is

admissible under Section 3(a), Article 37.07, Code of Criminal

Procedure, by submitting a request for the record to the juvenile

court that made the adjudication. If a court receives a request

from a prosecuting attorney under this subsection, the court

shall, if the court possesses the requested record of

adjudication, certify and provide the prosecuting attorney with a

copy of the record.

(h) The juvenile court may disseminate to the public the

following information relating to a child who is the subject of a

directive to apprehend or a warrant of arrest and who cannot be

located for the purpose of apprehension:

(1) the child's name, including other names by which the child

is known;

(2) the child's physical description, including sex, weight,

height, race, ethnicity, eye color, hair color, scars, marks, and

tattoos;

(3) a photograph of the child; and

(4) a description of the conduct the child is alleged to have

committed, including the level and degree of the alleged offense.

(i) In addition to the authority to release information under

Subsection (b)(5), a juvenile probation department may release

information contained in its records without leave of the

juvenile court pursuant to guidelines adopted by the juvenile

board.

(j) Before a child or a child's parent or guardian may inspect

or copy a record or file concerning the child under Subsection

(e), the custodian of the record or file shall redact:

(1) any personally identifiable information about a juvenile

suspect, offender, victim, or witness who is not the child; and

(2) any information that is excepted from required disclosure

under Chapter 552, Government Code, or other law.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996. Amended by Acts 1997, 75th Leg., ch. 1086, Sec. 19, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1086, Sec. 20, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 815, Sec. 1, eff. June

18, 1999; Acts 1999, 76th Leg., ch. 1415, Sec. 20, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1477, Sec. 18, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 1297, Sec. 37, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

879, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 17, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.061, eff. September 1, 2009.

Sec. 58.0071. DESTRUCTION OF CERTAIN PHYSICAL RECORDS AND FILES.

(a) In this section:

(1) "Juvenile case" means:

(A) a referral for conduct indicating a need for supervision or

delinquent conduct; or

(B) if a petition was filed, all charges made in the petition.

(2) "Physical records and files" include entries in a computer

file or information on microfilm, microfiche, or any other

electronic storage media.

(b) The custodian of physical records and files in a juvenile

case may destroy the records and files if the custodian

duplicates the information in the records and files in a computer

file or information on microfilm, microfiche, or any other

electronic storage media.

(c) The following persons may authorize, subject to Subsections

(d) and (e) and any other restriction the person may impose, the

destruction of the physical records and files relating to a

closed juvenile case:

(1) a juvenile board in relation to the records and files in the

possession of the juvenile probation department;

(2) the head of a law enforcement agency in relation to the

records and files in the possession of the agency; and

(3) a prosecuting attorney in relation to the records and files

in the possession of the prosecuting attorney's office.

(d) The physical records and files of a juvenile case may only

be destroyed if the child who is the respondent in the case:

(1) is at least 18 years of age and:

(A) the most serious allegation adjudicated was conduct

indicating a need for supervision;

(B) the most serious allegation was conduct indicating a need

for supervision and there was not an adjudication; or

(C) the referral or information did not relate to conduct

indicating a need for supervision or delinquent conduct and the

juvenile court or the court's staff did not take action on the

referral or information for that reason;

(2) is at least 21 years of age and:

(A) the most serious allegation adjudicated was delinquent

conduct that violated a penal law of the grade of misdemeanor; or

(B) the most serious allegation was delinquent conduct that

violated a penal law of the grade of misdemeanor or felony and

there was not an adjudication; or

(3) is at least 31 years of age and the most serious allegation

adjudicated was delinquent conduct that violated a penal law of

the grade of felony.

(e) If a record or file contains information relating to more

than one juvenile case, information relating to each case may

only be destroyed if:

(1) the destruction of the information is authorized under this

section; and

(2) the information can be separated from information that is

not authorized to be destroyed under this section.

(f) This section does not affect the destruction of physical

records and files authorized by the Texas State Library Records

Retention Schedule.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 38, eff. Sept. 1,

2001.

Sec. 58.0072. DISSEMINATION OF JUVENILE JUSTICE INFORMATION.

(a) Except as provided by this section, juvenile justice

information collected and maintained by the Texas Juvenile

Probation Commission for statistical and research purposes is

confidential information for the use of the commission and may

not be disseminated by the commission.

(b) Juvenile justice information consists of information of the

type described by Section 58.104, including statistical data in

any form or medium collected, maintained, or submitted to the

Texas Juvenile Probation Commission under Section 141.044, Human

Resources Code.

(c) The Texas Juvenile Probation Commission may grant the

following entities access to juvenile justice information for

research and statistical purposes or for any other purpose

approved by the commission:

(1) criminal justice agencies as defined by Section 411.082,

Government Code;

(2) the Texas Education Agency, as authorized under Section

37.084, Education Code;

(3) any agency under the authority of the Health and Human

Services Commission; or

(4) a public or private university.

(d) The Texas Juvenile Probation Commission may grant the

following entities access to juvenile justice information only

for a purpose beneficial to and approved by the commission to:

(1) a person working on a research or statistical project that:

(A) is funded in whole or in part by state or federal funds;

and

(B) meets the requirements of and is approved by the commission;

or

(2) a governmental entity that has a specific agreement with the

commission, if the agreement:

(A) specifically authorizes access to information;

(B) limits the use of information to the purposes for which the

information is given;

(C) ensures the security and confidentiality of the information;

and

(D) provides for sanctions if a requirement imposed under

Paragraph (A), (B), or (C) is violated.

(e) The Texas Juvenile Probation Commission shall grant access

to juvenile justice information for legislative purposes under

Section 552.008, Government Code.

(f) The Texas Juvenile Probation Commission may not release

juvenile justice information in identifiable form, except for

information released under Subsection (c)(1), (2), or (3) or

under the terms of an agreement entered into under Subsection

(d)(2). For purposes of this subsection, identifiable

information means information that contains a juvenile offender's

name or other personal identifiers or that can, by virtue of

sample size or other factors, be reasonably interpreted as

referring to a particular juvenile offender.

(g) The Texas Juvenile Probation Commission is not required to

release or disclose juvenile justice information to any person

not identified under this section.

Added by Acts 2005, 79th Leg., Ch.

949, Sec. 17, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 18, eff. September 1, 2007.

SUBCHAPTER B. JUVENILE JUSTICE INFORMATION SYSTEM

Sec. 58.101. DEFINITIONS. In this subchapter:

(1) "Criminal justice agency" has the meaning assigned by

Section 411.082, Government Code.

(2) "Department" means the Department of Public Safety of the

State of Texas.

(3) "Disposition" means an action that results in the

termination, transfer of jurisdiction, or indeterminate

suspension of the prosecution of a juvenile offender.

(4) "Incident number" means a unique number assigned to a child

during a specific custodial or detention period or for a specific

referral to the office or official designated by the juvenile

board, if the juvenile offender was not taken into custody before

the referral.

(5) "Juvenile justice agency" means an agency that has custody

or control over juvenile offenders.

(6) "Juvenile offender" means a child who has been assigned an

incident number.

(7) "State identification number" means a unique number assigned

by the department to a child in the juvenile justice information

system.

(8) "Uniform incident fingerprint card" means a multiple-part

form containing a unique incident number with space for

information relating to the conduct for which a child has been

taken into custody, detained, or referred, the child's

fingerprints, and other relevant information.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996. Amended by Acts 2001, 77th Leg., ch. 1297, Sec. 39, eff.

Sept. 1, 2001.

Sec. 58.102. JUVENILE JUSTICE INFORMATION SYSTEM. (a) The

department is responsible for recording data and maintaining a

database for a computerized juvenile justice information system

that serves:

(1) as the record creation point for the juvenile justice

information system maintained by the state; and

(2) as the control terminal for entry of records, in accordance

with federal law, rule, and policy, into the federal records

system maintained by the Federal Bureau of Investigation.

(b) The department shall develop and maintain the system with

the cooperation and advice of the:

(1) Texas Youth Commission;

(2) Texas Juvenile Probation Commission;

(3) Criminal Justice Policy Council; and

(4) juvenile courts and clerks of juvenile courts.

(c) The department may not collect or retain information

relating to a juvenile if this chapter prohibits or restricts the

collection or retention of the information.

(d) The database must contain the information required by this

subchapter.

(e) The department shall designate the offense codes and has the

sole responsibility for designating the state identification

number for each juvenile whose name appears in the juvenile

justice system.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996.

Sec. 58.103. PURPOSE OF SYSTEM. The purpose of the juvenile

justice information system is to:

(1) provide agencies and personnel within the juvenile justice

system accurate information relating to children who come into

contact with the juvenile justice system of this state;

(2) provide, where allowed by law, adult criminal justice

agencies accurate and easily accessible information relating to

children who come into contact with the juvenile justice system;

(3) provide an efficient conversion, where appropriate, of

juvenile records to adult criminal records;

(4) improve the quality of data used to conduct impact analyses

of proposed legislative changes in the juvenile justice system;

and

(5) improve the ability of interested parties to analyze the

functioning of the juvenile justice system.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996.

Sec. 58.104. TYPES OF INFORMATION COLLECTED. (a) Subject to

Subsection (f), the juvenile justice information system shall

consist of information relating to delinquent conduct committed

by a juvenile offender that, if the conduct had been committed by

an adult, would constitute a criminal offense other than an

offense punishable by a fine only, including information relating

to:

(1) the juvenile offender;

(2) the intake or referral of the juvenile offender into the

juvenile justice system;

(3) the detention of the juvenile offender;

(4) the prosecution of the juvenile offender;

(5) the disposition of the juvenile offender's case, including

the name and description of any program to which the juvenile

offender is referred; and

(6) the probation or commitment of the juvenile offender.

(b) To the extent possible and subject to Subsection (a), the

department shall include in the juvenile justice information

system the following information for each juvenile offender taken

into custody, detained, or referred under this title for

delinquent conduct:

(1) the juvenile offender's name, including other names by which

the juvenile offender is known;

(2) the juvenile offender's date and place of birth;

(3) the juvenile offender's physical description, including sex,

weight, height, race, ethnicity, eye color, hair color, scars,

marks, and tattoos;

(4) the juvenile offender's state identification number, and

other identifying information, as determined by the department;

(5) the juvenile offender's fingerprints;

(6) the juvenile offender's last known residential address,

including the census tract number designation for the address;

(7) the name and identifying number of the agency that took into

custody or detained the juvenile offender;

(8) the date of detention or custody;

(9) the conduct for which the juvenile offender was taken into

custody, detained, or referred, including level and degree of the

alleged offense;

(10) the name and identifying number of the juvenile intake

agency or juvenile probation office;

(11) each disposition by the juvenile intake agency or juvenile

probation office;

(12) the date of disposition by the juvenile intake agency or

juvenile probation office;

(13) the name and identifying number of the prosecutor's office;

(14) each disposition by the prosecutor;

(15) the date of disposition by the prosecutor;

(16) the name and identifying number of the court;

(17) each disposition by the court, including information

concerning custody of a juvenile offender by a juvenile justice

agency or probation;

(18) the date of disposition by the court;

(19) any commitment or release under supervision by the Texas

Youth Commission;

(20) the date of any commitment or release under supervision by

the Texas Youth Commission; and

(21) a description of each appellate proceeding.

(c) The department may designate codes relating to the

information described by Subsection (b).

(d) The department shall designate a state identification number

for each juvenile offender.

(e) This subchapter does not apply to a disposition that

represents an administrative status notice of an agency described

by Section 58.102(b).

(f) Records maintained by the department in the depository are

subject to being sealed under Section 58.003.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996. Amended by Acts 1997, 75th Leg., ch. 1086, Sec. 21, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 18, eff. September 1, 2005.

Sec. 58.105. DUTIES OF JUVENILE BOARD. Each juvenile board

shall provide for:

(1) the compilation and maintenance of records and information

needed for reporting information to the department under this

subchapter;

(2) the transmittal to the department, in the manner provided by

the department, of all records and information required by the

department under this subchapter; and

(3) access by the department to inspect records and information

to determine the completeness and accuracy of information

reported.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996.

Sec. 58.106. CONFIDENTIALITY. (a) Except as otherwise provided

by this section, information contained in the juvenile justice

information system is confidential information for the use of the

department and may not be disseminated by the department except:

(1) with the permission of the juvenile offender, to military

personnel of this state or the United States;

(2) to a person or entity to which the department may grant

access to adult criminal history records as provided by Section

411.083, Government Code;

(3) to a juvenile justice agency;

(4) to the Texas Youth Commission and the Texas Juvenile

Probation Commission for analytical purposes; and

(5) to the office of independent ombudsman of the Texas Youth

Commission.

(b) Subsection (a) does not apply to a document maintained by a

juvenile justice agency that is the source of information

collected by the department.

(c) The department may, if necessary to protect the welfare of

the community, disseminate to the public the following

information relating to a juvenile who has escaped from the

custody of the Texas Youth Commission or from another secure

detention or correctional facility:

(1) the juvenile's name, including other names by which the

juvenile is known;

(2) the juvenile's physical description, including sex, weight,

height, race, ethnicity, eye color, hair color, scars, marks, and

tattoos;

(3) a photograph of the juvenile; and

(4) a description of the conduct for which the juvenile was

committed to the Texas Youth Commission or detained in the secure

detention or correctional facility, including the level and

degree of the alleged offense.

(d) The department may, if necessary to protect the welfare of

the community, disseminate to the public the information listed

under Subsection (c) relating to a juvenile offender when

notified by a law enforcement agency of this state that the law

enforcement agency has been issued a directive to apprehend the

offender or an arrest warrant for the offender or that the law

enforcement agency is otherwise authorized to arrest the offender

and that the offender is suspected of having:

(1) committed a felony offense under the following provisions of

the Penal Code:

(A) Title 5;

(B) Section 29.02; or

(C) Section 29.03; and

(2) fled from arrest or apprehension for commission of the

offense.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996. Amended by Acts 1997, 75th Leg., ch. 380, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 407, Sec. 1, eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 1477, Sec. 19, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 11, eff. June 8, 2007.

Sec. 58.107. COMPATIBILITY OF DATA. Data supplied to the

juvenile justice information system must be compatible with the

system and must contain both incident numbers and state

identification numbers.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996.

Sec. 58.108. DUTIES OF AGENCIES AND COURTS. (a) A juvenile

justice agency and a clerk of a juvenile court shall:

(1) compile and maintain records needed for reporting data

required by the department;

(2) transmit to the department in the manner provided by the

department data required by the department;

(3) give the department or its accredited agents access to the

agency or court for the purpose of inspection to determine the

completeness and accuracy of data reported; and

(4) cooperate with the department to enable the department to

perform its duties under this chapter.

(b) A juvenile justice agency and clerk of a court shall retain

documents described by this section.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996.

Sec. 58.109. UNIFORM INCIDENT FINGERPRINT CARD. (a) The

department may provide for the use of a uniform incident

fingerprint card in the maintenance of the juvenile justice

information system.

(b) The department shall design, print, and distribute to each

law enforcement agency and juvenile intake agency uniform

incident fingerprint cards.

(c) The incident cards must:

(1) be serially numbered with an incident number in a manner

that allows each incident of referral of a juvenile offender who

is the subject of the incident fingerprint card to be readily

ascertained; and

(2) be multiple-part forms that can be transmitted with the

juvenile offender through the juvenile justice process and that

allow each agency to report required data to the department.

(d) Subject to available telecommunications capacity, the

department shall develop the capability to receive by electronic

means from a law enforcement agency the information on the

uniform incident fingerprint card. The information must be in a

form that is compatible to the form required of data supplied to

the juvenile justice information system.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996.

Sec. 58.110. REPORTING. (a) The department by rule shall

develop reporting procedures that ensure that the juvenile

offender processing data is reported from the time a juvenile

offender is initially taken into custody, detained, or referred

until the time a juvenile offender is released from the

jurisdiction of the juvenile justice system.

(b) The law enforcement agency or the juvenile intake agency

that initiates the entry of the juvenile offender into the

juvenile justice information system for a specific incident shall

prepare a uniform incident fingerprint card and initiate the

reporting process for each incident reportable under this

subchapter.

(c) The clerk of the court exercising jurisdiction over a

juvenile offender's case shall report the disposition of the case

to the department. A clerk of the court who violates this

subsection commits an offense. An offense under this subsection

is a Class C misdemeanor.

(d) In each county, the reporting agencies may make alternative

arrangements for reporting the required information, including

combined reporting or electronic reporting, if the alternative

reporting is approved by the juvenile board and the department.

(e) Except as otherwise required by applicable state laws or

regulations, information required by this chapter to be reported

to the department shall be reported promptly. The information

shall be reported not later than the 30th day after the date the

information is received by the agency responsible for reporting

the information, except that a juvenile offender's custody or

detention without previous custody shall be reported to the

department not later than the seventh day after the date of the

custody or detention.

(f) Subject to available telecommunications capacity, the

department shall develop the capability to receive by electronic

means the information required under this section to be reported

to the department. The information must be in a form that is

compatible to the form required of data to be reported under this

section.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 19, eff. September 1, 2007.

Sec. 58.111. LOCAL DATA ADVISORY BOARDS. The commissioners

court of each county may create a local data advisory board to

perform the same duties relating to the juvenile justice

information system as the duties performed by a local data

advisory board in relation to the criminal history record system

under Article 60.09, Code of Criminal Procedure.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996.

Sec. 58.112. REPORT TO LEGISLATURE. Not later than August 15 of

each year, the Texas Juvenile Probation Commission shall submit

to the lieutenant governor, the speaker of the house of

representatives, and the governor a report that contains the

following statistical information relating to children referred

to a juvenile court during the preceding year:

(1) the ages, races, and counties of residence of the children

transferred to a district court or criminal district court for

criminal proceedings; and

(2) the ages, races, and counties of residence of the children

committed to the Texas Youth Commission, placed on probation, or

discharged without any disposition.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996. Amended by Acts 2001, 77th Leg., ch. 1297, Sec. 40, eff.

Sept. 1, 2001.

Sec. 58.113. WARRANTS. The department shall maintain in a

computerized database that is accessible by the same entities

that may access the juvenile justice information system

information relating to a warrant of arrest, as that term is

defined by Article 15.01, Code of Criminal Procedure, or a

directive to apprehend under Section 52.015 for any child,

without regard to whether the child has been taken into custody.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996.

SUBCHAPTER C. AUTOMATIC RESTRICTION OF ACCESS TO RECORDS

Sec. 58.201. DEFINITION. In this subchapter, "department" means

the Department of Public Safety of the State of Texas.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 41, eff. Sept. 1,

2001.

Sec. 58.202. EXEMPTED RECORDS. The following records are exempt

from this subchapter:

(1) sex offender registration records maintained by the

department or a local law enforcement agency under Chapter 62,

Code of Criminal Procedure; and

(2) records relating to a criminal combination or criminal

street gang maintained by the department or a local law

enforcement agency under Chapter 61, Code of Criminal Procedure.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 41, eff. Sept. 1,

2001.

Sec. 58.203. CERTIFICATION. (a) The department shall certify

to the juvenile probation department to which a referral was made

that resulted in information being submitted to the juvenile

justice information system that the records relating to a

person's juvenile case are subject to automatic restriction of

access if:

(1) the person is at least 21 years of age;

(2) the juvenile case did not include violent or habitual felony

conduct resulting in proceedings in the juvenile court under

Section 53.045;

(3) the juvenile case was not certified for trial in criminal

court under Section 54.02; and

(4) the department has not received a report in its criminal

history system that the person was granted deferred adjudication

for or convicted of a felony or a misdemeanor punishable by

confinement in jail for an offense committed after the person

became 17 years of age.

(b) If the department's records relate to a juvenile court with

multicounty jurisdiction, the department shall issue the

certification described by Subsection (a) to each juvenile

probation department that serves the court. On receipt of the

certification, each juvenile probation department shall determine

whether it received the referral and, if it received the

referral, take the restrictive action notification required by

law.

(c) The department may issue the certification described by

Subsection (a) by electronic means, including by electronic mail.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 41, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 19, eff. September 1, 2005.

Sec. 58.204. RESTRICTED ACCESS ON CERTIFICATION. (a) On

certification of records in a case under Section 58.203, the

department, except as provided by Subsection (b):

(1) may not disclose the existence of the records or any

information from the records in response to an inquiry from:

(A) a law enforcement agency;

(B) a criminal or juvenile justice agency;

(C) a governmental or other agency given access to information

under Chapter 411, Government Code; or

(D) any other person, agency, organization, or entity; and

(2) shall respond to a request for information about the records

by stating that the records do not exist.

(b) On certification of records in a case under Section 58.203,

the department may permit access to the information in the

juvenile justice information system relating to the case of an

individual only:

(1) by a criminal justice agency for a criminal justice purpose,

as those terms are defined by Section 411.082, Government Code;

or

(2) for research purposes, by the Texas Juvenile Probation

Commission, the Texas Youth Commission, or the Criminal Justice

Policy Council.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 41, eff. Sept. 1,

2001.

Sec. 58.205. REQUEST TO THE FEDERAL BUREAU OF INVESTIGATION ON

CERTIFICATION. On certification of records in a case under

Section 58.203, the department shall request the Federal Bureau

of Investigation to:

(1) place the information in its files on restricted status,

with access only by a criminal justice agency for a criminal

justice purpose, as those terms are defined by Section 411.082,

Government Code; or

(2) if the action described in Subdivision (1) is not feasible,

delete all information in its database concerning the case.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 41, eff. Sept. 1,

2001.

Sec. 58.206. EFFECT OF CERTIFICATION IN RELATION TO THE

PROTECTED PERSON. (a) On certification of records in a case

under Section 58.203:

(1) the person who is the subject of the records is not required

to state in any proceeding, except as otherwise authorized by law

in a criminal proceeding in which the person is testifying as a

defendant, or in any application for employment, licensing, or

other public or private benefit that the person has been a

respondent in a case under this title and may not be punished, by

perjury prosecution or otherwise, for denying:

(A) the existence of the records; or

(B) the person's participation in a juvenile proceeding related

to the records; and

(2) information from the records may not be admitted against the

person who is the subject of the records in a civil or criminal

proceeding except a proceeding in which a juvenile adjudication

was admitted under:

(A) Section 12.42, Penal Code;

(B) Article 37.07, Code of Criminal Procedure; or

(C) as otherwise authorized by criminal procedural law.

(b) A person who is the subject of records certified under this

subchapter may not waive the restricted status of the records or

the consequences of the restricted status.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 41, eff. Sept. 1,

2001.

Sec. 58.207. JUVENILE COURT ORDERS ON CERTIFICATION. (a) On

certification of records in a case under Section 58.203, the

juvenile court shall order:

(1) that the following records relating to the case may be

accessed only as provided by Section 58.204(b):

(A) if the respondent was committed to the Texas Youth

Commission, records maintained by the commission;

(B) records maintained by the juvenile probation department;

(C) records maintained by the clerk of the court;

(D) records maintained by the prosecutor's office; and

(E) records maintained by a law enforcement agency; and

(2) the juvenile probation department to make a reasonable

effort to notify the person who is the subject of records for

which access has been restricted of the action restricting access

and the legal significance of the action for the person, but only

if the person has requested the notification in writing and has

provided the juvenile probation department with a current

address.

(b) On receipt of an order under Subsection (a)(1), the agency

maintaining the records:

(1) may allow access only as provided by Section 58.204(b); and

(2) shall respond to a request for information about the records

by stating that the records do not exist.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 41, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 20, eff. September 1, 2005.

Sec. 58.208. INFORMATION TO CHILD ON DISCHARGE. On the final

discharge of a child from the juvenile system or on the last

official action in the case, if there is no adjudication, the

appropriate juvenile justice official shall provide to the child:

(1) a written explanation of how automatic restricted access

under this subchapter works;

(2) a copy of this subchapter; and

(3) a statement that if the child wishes to receive notification

of an action restricting access to the child's records under

Section 58.207(a), the child must before the child's 21st

birthday provide the juvenile probation department with a current

address where the child can receive notification.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 41, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 21, eff. September 1, 2005.

Sec. 58.209. INFORMATION TO CHILD BY PROBATION OFFICER OR TEXAS

YOUTH COMMISSION. (a) When a child is placed on probation for

an offense that may be eligible for automatic restricted access

at age 21 or when a child is received by the Texas Youth

Commission on an indeterminate commitment, a probation officer or

an official at the Texas Youth Commission reception center, as

soon as practicable, shall explain the substance of the following

information to the child:

(1) if the child was adjudicated as having committed delinquent

conduct for a felony or jailable misdemeanor, that the child

probably has a juvenile record with the department and the

Federal Bureau of Investigation;

(2) that the child's juvenile record is a permanent record that

is not destroyed or erased unless the record is eligible for

sealing and the child or the child's family hires a lawyer and

files a petition in court to have the record sealed;

(3) that the child's juvenile record, other than treatment

records made confidential by law, can be accessed by police,

sheriff's officers, prosecutors, probation officers, correctional

officers, and other criminal and juvenile justice officials in

this state and elsewhere;

(4) that the child's juvenile record, other than treatment

records made confidential by law, can be accessed by employers,

educational institutions, licensing agencies, and other

organizations when the child applies for employment or

educational programs;

(5) if the child's juvenile record is placed on restricted

access when the child becomes 21 years of age, that access will

be denied to employers, educational institutions, and others

except for criminal justice agencies;

(6) that to have the child's juvenile record placed on

restricted access at age 21, the child must not:

(A) commit a felony or jailable misdemeanor; and

(B) receive deferred adjudication for or be convicted in adult

court of a felony or jailable misdemeanor; and

(7) that restricted access does not require any action by the

child or the child's family, including the filing of a petition

or hiring of a lawyer, but occurs automatically at age 21 if the

child does not commit a criminal offense in the future.

(b) The probation officer or Texas Youth Commission official

shall:

(1) give the child a written copy of the explanation provided;

and

(2) communicate the same information to at least one of the

child's parents or, if none can be found, to the child's guardian

or custodian.

(c) The Texas Juvenile Probation Commission and the Texas Youth

Commission shall adopt rules to implement this section and to

facilitate the effective explanation of the information required

to be communicated by this section.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 41, eff. Sept. 1,

2001.

Sec. 58.210. SEALING OR DESTRUCTION OF RECORDS NOT AFFECTED.

(a) This subchapter does not prevent or restrict the sealing or

destruction of juvenile records as authorized by law.

(b) Restricted access provided under this subchapter is in

addition to sealing or destruction of juvenile records.

(c) A person who is the subject of records certified under this

subchapter is entitled to access to the records for the purpose

of preparing and presenting a motion to seal or destroy the

records.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 41, eff. Sept. 1,

2001.

Sec. 58.211. RESCINDING RESTRICTED ACCESS. (a) If the

department has notified a juvenile probation department that a

record has been placed on restricted access and the department

later receives information in the department's criminal history

system that the subject of the records has been convicted of or

placed on deferred adjudication for a felony or a misdemeanor

punishable by confinement in jail for an offense committed after

the person reached the age of 17, the person's juvenile records

are no longer subject to restricted access. The department shall

notify the appropriate local juvenile probation departments in

the manner described by Section 58.203 that the person's records

are no longer subject to restricted access.

(b) On receipt of the notification described by Subsection (a),

the juvenile probation department shall notify the agencies that

maintain the person's juvenile records under Section 58.207(b)

that the person's records are no longer subject to restricted

access.

Added by Acts 2005, 79th Leg., Ch.

949, Sec. 22, eff. September 1, 2005.

SUBCHAPTER D. LOCAL JUVENILE JUSTICE INFORMATION SYSTEM

Sec. 58.301. DEFINITIONS. In this subchapter:

(1) "County juvenile board" means a juvenile board created under

Chapter 152, Human Resources Code.

(2) "Governmental placement facility" means a juvenile

residential placement facility operated by a unit of government.

(3) "Governmental service provider" means a juvenile justice

service provider operated by a unit of government.

(4) "Local juvenile justice information system" means a county

or multicounty computerized database of information concerning

children, with data entry and access by the partner agencies that

are members of the system.

(5) "Partner agency" means a governmental service provider or

governmental placement facility that is authorized by this

subchapter to be a member of a local juvenile justice information

system or that has applied to be a member of a local juvenile

justice information system and has been approved by the county

juvenile board or regional juvenile board committee as a member

of the system.

(6) "Regional juvenile board committee" means a committee that

is composed of two members from each county juvenile board in a

region that comprises a multicounty local juvenile information

system.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 41, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 23, eff. September 1, 2005.

Sec. 58.302. PURPOSES OF SYSTEM. The purposes of a local

juvenile justice information system are to:

(1) provide accurate information at the county or regional level

relating to children who come into contact with the juvenile

justice system;

(2) assist in the development and delivery of services to

children in the juvenile justice system;

(3) assist in the development and delivery of services to

children:

(A) who school officials have reasonable cause to believe have

committed an offense for which a report is required under Section

37.015, Education Code; or

(B) who have been expelled, the expulsion of which school

officials are required to report under Section 52.041;

(4) provide for an efficient transmission of juvenile records

from justice and municipal courts to county juvenile probation

departments and the juvenile court and from county juvenile

probation departments and juvenile court to the state juvenile

justice information system created by Subchapter B;

(5) provide efficient computerized case management resources to

juvenile courts, prosecutors, court clerks, county juvenile

probation departments, and partner agencies authorized by this

subchapter;

(6) provide a directory of services available to children to the

partner agencies to facilitate the delivery of services to

children;

(7) provide an efficient means for municipal and justice courts

to report filing of charges, adjudications, and dispositions of

juveniles to the juvenile court as required by Section 51.08; and

(8) provide a method for agencies to fulfill their duties under

Section 58.108, including the electronic transmission of

information required to be sent to the Department of Public

Safety by Section 58.110(f).

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 41, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 20, eff. September 1, 2007.

Sec. 58.303. LOCAL JUVENILE JUSTICE INFORMATION SYSTEM. (a)

Juvenile justice agencies in a county or region of this state may

jointly create and maintain a local juvenile justice information

system to aid in processing the cases of children under this

code, to facilitate the delivery of services to children in the

juvenile justice system, and to aid in the early identification

of at-risk and delinquent children.

(b) A local juvenile justice information system may contain the

following components:

(1) case management resources for juvenile courts, court clerks,

prosecuting attorneys, and county juvenile probation departments;

(2) reporting systems to fulfill statutory requirements for

reporting in the juvenile justice system;

(3) service provider directories and indexes of agencies

providing services to children;

(4) victim-witness notices required under Chapter 57;

(5) electronic filing of complaints or petitions, court orders,

and other documents filed with the court, including documents

containing electronic signatures;

(6) electronic offense and intake processing;

(7) case docket management and calendaring;

(8) communications by email or other electronic communications

between partner agencies;

(9) reporting of charges filed, adjudications and dispositions

of juveniles by municipal and justice courts and the juvenile

court, and transfers of cases to the juvenile court as authorized

or required by Section 51.08;

(10) reporting to schools under Article 15.27, Code of Criminal

Procedure, by law enforcement agencies, prosecuting attorneys,

and juvenile courts;

(11) records of adjudications and dispositions, including

probation conditions ordered by the juvenile court; and

(12) warrant management and confirmation capabilities.

(d) Membership in a local juvenile justice information system is

determined by this subchapter. Membership in a regional juvenile

justice information system is determined by the regional juvenile

board committee from among partner agencies that have applied for

membership.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 41, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 24, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 21, eff. September 1, 2007.

Sec. 58.304. TYPES OF INFORMATION CONTAINED IN A LOCAL JUVENILE

INFORMATION SYSTEM. (a) Subject to Subsection (d), a local

juvenile justice information system must consist of:

(1) information relating to all referrals to the juvenile court

of any type, including referrals for conduct indicating a need

for supervision and delinquent conduct; and

(2) information relating to:

(A) the juvenile;

(B) the intake or referral of the juvenile into the juvenile

justice system for any offense or conduct;

(C) the detention of the juvenile;

(D) the prosecution of the juvenile;

(E) the disposition of the juvenile's case, including the name

and description of any program to which the juvenile is referred;

and

(F) the probation, placement, or commitment of the juvenile.

(b) To the extent possible and subject to Subsections (a) and

(d), the local juvenile justice information system may include

the following information for each juvenile taken into custody,

detained, or referred under this title:

(1) the juvenile's name, including other names by which the

juvenile is known;

(2) the juvenile's date and place of birth;

(3) the juvenile's physical description, including sex, weight,

height, race, ethnicity, eye color, hair color, scars, marks, and

tattoos;

(4) the juvenile's state identification number and other

identifying information;

(5) the juvenile's fingerprints and photograph;

(6) the juvenile's last known residential address, including the

census tract number designation for the address;

(7) the name, address, and phone number of the juvenile's

parent, guardian, or custodian;

(8) the name and identifying number of the agency that took into

custody or detained the juvenile;

(9) each date of custody or detention;

(10) a detailed description of the conduct for which the

juvenile was taken into custody, detained, or referred, including

the level and degree of the alleged offense;

(11) the name and identifying number of the juvenile intake

agency or juvenile probation office;

(12) each disposition by the juvenile intake agency or juvenile

probation office;

(13) the date of disposition by the juvenile intake agency or

juvenile probation office;

(14) the name and identifying number of the prosecutor's office;

(15) each disposition by the prosecutor;

(16) the date of disposition by the prosecutor;

(17) the name and identifying number of the court;

(18) each disposition by the court, including information

concerning custody of a juvenile by a juvenile justice agency or

county juvenile probation department;

(19) the date of disposition by the court;

(20) any commitment or release under supervision by the Texas

Youth Commission, including the date of the commitment or

release;

(21) information concerning each appellate proceeding; and

(22) electronic copies of all documents filed with the court.

(c) If the Department of Public Safety assigns a state

identification number for the juvenile, the identification number

shall be entered in the local juvenile information system.

(d) Information obtained for the purpose of diagnosis,

examination, evaluation, or treatment or for making a referral

for treatment of a child by a public or private agency or

institution providing supervision of a child by arrangement of

the juvenile court or having custody of the child under order of

the juvenile court may not be collected under Subsection (a) or

(b).

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 41, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 22, eff. September 1, 2007.

Sec. 58.305. PARTNER AGENCIES. (a) A local juvenile justice

information system shall to the extent possible include the

following partner agencies within that county:

(1) the juvenile court and court clerk;

(2) justice of the peace and municipal courts;

(3) the county juvenile probation department;

(4) the prosecuting attorneys who prosecute juvenile cases in

juvenile court, municipal court, or justice court;

(5) law enforcement agencies;

(6) each public school district in the county;

(7) governmental service providers approved by the county

juvenile board; and

(8) governmental placement facilities approved by the county

juvenile board.

(b) A local juvenile justice information system for a

multicounty region shall to the extent possible include the

partner agencies listed in Subsections (a)(1)-(6) for each county

in the region and the following partner agencies from within the

multicounty region that have applied for membership in the system

and have been approved by the regional juvenile board committee:

(1) governmental service providers; and

(2) governmental placement facilities.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 41, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 25, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 23, eff. September 1, 2007.

Sec. 58.306. ACCESS TO INFORMATION; LEVELS. (a) This section

describes the level of access to information to which each

partner agency in a local juvenile justice information system is

entitled.

(b) Information is at Access Level 1 if the information relates

to a child:

(1) who:

(A) a school official has reasonable grounds to believe has

committed an offense for which a report is required under Section

37.015, Education Code; or

(B) has been expelled, the expulsion of which is required to be

reported under Section 52.041; and

(2) who has not been charged with a fineable only offense, a

status offense, or delinquent conduct.

(c) Information is at Access Level 2 if the information relates

to a child who:

(1) is alleged in a justice or municipal court to have committed

a fineable only offense, municipal ordinance violation, or status

offense; and

(2) has not been charged with delinquent conduct or conduct

indicating a need for supervision.

(d) Information is at Access Level 3 if the information relates

to a child who is alleged to have engaged in delinquent conduct

or conduct indicating a need for supervision.

(e) Level 1 Access is by public school districts in the county

or region served by the local juvenile justice information

system.

(f) Level 2 Access is by:

(1) justice of the peace courts that process juvenile cases; and

(2) municipal courts that process juvenile cases.

(g) Level 3 Access is by:

(1) the juvenile court and court clerk;

(2) the prosecuting attorney;

(3) the county juvenile probation department;

(4) law enforcement agencies;

(5) governmental service providers that are partner agencies;

and

(6) governmental placement facilities that are partner agencies.

(h) Access for Level 1 agencies is only to information at Level

1. Access for Level 2 agencies is only to information at Levels 1

and 2. Access for Level 3 agencies is to information at Levels 1,

2, and 3.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 41, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 24, eff. September 1, 2007.

Sec. 58.307. CONFIDENTIALITY OF INFORMATION. (a) Information

that is part of a local juvenile justice information system is

not public information and may not be released to the public,

except as authorized by law.

(b) Information that is part of a local juvenile justice

information system is for the professional use of the partner

agencies that are members of the system and may be used only by

authorized employees of those agencies to discharge duties of

those agencies.

(c) Information from a local juvenile justice information system

may not be disclosed to persons, agencies, or organizations that

are not members of the system except to the extent disclosure is

authorized or mandated by this title.

(d) Information in a local juvenile justice information system

is subject to destruction, sealing, or restricted access as

provided by this title.

(e) Information in a local juvenile justice information system,

including electronic signature systems, shall be protected from

unauthorized access by a system of access security and any access

to information in a local juvenile information system performed

by browser software shall be at the level of at least 128-bit

encryption. A juvenile board or a regional juvenile board

committee shall require all partner agencies to maintain security

and restrict access in accordance with the requirements of this

title.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 41, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 25, eff. September 1, 2007.

SUBCHAPTER D-1. REPORTS ON COUNTY INTERNET WEBSITES

Sec. 58.351. APPLICABILITY. This subchapter applies only to a

county with a population of 600,000 or more.

Added by Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 26(b), eff. September 1, 2007.

Sec. 58.352. INFORMATION POSTED ON COUNTY WEBSITE. (a) A

juvenile court judge in a county to which this subchapter applies

shall post a report on the Internet website of the county in

which the court is located. The report must include:

(1) the total number of children committed by the judge to a

correctional facility operated by the Texas Youth Commission; and

(2) for each child committed to a facility described by

Subdivision (1):

(A) a general description of the offense committed by the child

or the conduct of the child that led to the child's commitment to

the facility;

(B) the year the child was committed to the facility; and

(C) the age range, race, and gender of the child.

(b) Not later than the 10th day following the first day of each

quarter, a juvenile court judge shall update the information

posted on a county Internet website under Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 26(b), eff. September 1, 2007.

Sec. 58.353. CONFIDENTIALITY. A record posted on a county

Internet website under this subchapter may not include any

information that personally identifies a child.

Added by Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 26(b), eff. September 1, 2007.

SUBCHAPTER E. STATEWIDE JUVENILE INFORMATION AND CASE MANAGEMENT

SYSTEM

Sec. 58.401. DEFINITIONS. In this subchapter:

(1) "Commission" means the Texas Juvenile Probation Commission.

(2) "Criminal justice agency" has the meaning assigned by

Section 411.082, Government Code.

(3) "Juvenile justice agency" means an agency that has custody

or control over juvenile offenders.

(4) "Partner agencies" means those agencies described in Section

58.305 as well as private service providers to the juvenile

justice system.

(5) "System" means an automated statewide juvenile information

and case management system.

Added by Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 27, eff. September 1, 2007.

Sec. 58.402. PURPOSES OF SYSTEM. The purposes of the system are

to:

(1) provide accurate information at the statewide level relating

to children who come into contact with the juvenile justice

system;

(2) facilitate communication and information sharing between

authorized entities in criminal and juvenile justice agencies and

partner agencies regarding effective and efficient identification

of and service delivery to juvenile offenders; and

(3) provide comprehensive juvenile justice information and case

management abilities that will meet the common data collection,

reporting, and management needs of juvenile probation departments

in this state and provide the flexibility to accommodate

individualized requirements.

Added by Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 27, eff. September 1, 2007.

Sec. 58.403. JUVENILE INFORMATION SYSTEM. (a) Through the

adoption of an interlocal contract under Chapter 791, Government

Code, with one or more counties, the commission may participate

in and assist counties in the creation, operation, and

maintenance of a system that is intended for statewide use to:

(1) aid in processing the cases of children under this title;

(2) facilitate the delivery of services to children in the

juvenile justice system;

(3) aid in the early identification of at-risk and delinquent

children; and

(4) facilitate cross-jurisdictional sharing of information

related to juvenile offenders between authorized criminal and

juvenile justice agencies and partner agencies.

(b) The commission may use funds appropriated for the

implementation of this section to pay costs incurred under an

interlocal contract described by Subsection (a), including

license fees, maintenance and operations costs, administrative

costs, and any other costs specified in the interlocal contract.

(c) The commission may provide training services to counties on

the use and operation of a system created, operated, or

maintained by one or more counties under Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 27, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1337, Sec. 1, eff. September 1, 2009.

Sec. 58.404. INFORMATION COLLECTED BY COMMISSION. The

commission may collect and maintain all information related to

juvenile offenders and all offenses committed by a juvenile

offender, including all information collected and maintained

under Subchapters B and D.

Added by Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 27, eff. September 1, 2007.

Sec. 58.405. AUTHORITY CUMULATIVE.The authority granted by this

subchapter is cumulative of all other authority granted by this

chapter to a county, the commission, or a juvenile justice agency

and nothing in this subchapter limits the authority of a county,

the commission, or a juvenile justice agency under this chapter

to create an information system or to share information related

to a juvenile.

Added by Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 27, eff. September 1, 2007.



CHAPTER 59. PROGRESSIVE SANCTIONS MODEL

FAMILY CODE

TITLE 3. JUVENILE JUSTICE CODE

CHAPTER 59. PROGRESSIVE SANCTIONS MODEL

Sec. 59.001. PURPOSES. The purposes of the progressive

sanctions model are to:

(1) ensure that juvenile offenders face uniform and consistent

consequences and punishments that correspond to the seriousness

of each offender's current offense, prior delinquent history,

special treatment or training needs, and effectiveness of prior

interventions;

(2) balance public protection and rehabilitation while holding

juvenile offenders accountable;

(3) permit flexibility in the decisions made in relation to the

juvenile offender to the extent allowed by law;

(4) consider the juvenile offender's circumstances;

(5) recognize that departure of a disposition from this model is

not necessarily undesirable and in some cases is highly

desirable; and

(6) improve juvenile justice planning and resource allocation by

ensuring uniform and consistent reporting of disposition

decisions at all levels.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996. Amended by Acts 2003, 78th Leg., ch. 479, Sec. 3, eff.

Sept. 1, 2003.

Sec. 59.002. SANCTION LEVEL ASSIGNMENT BY PROBATION DEPARTMENT.

(a) The probation department may assign a sanction level of one

to a child referred to the probation department under Section

53.012.

(b) The probation department may assign a sanction level of two

to a child for whom deferred prosecution is authorized under

Section 53.03.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996.

Sec. 59.003. SANCTION LEVEL ASSIGNMENT MODEL. (a) Subject to

Subsection (e), after a child's first commission of delinquent

conduct or conduct indicating a need for supervision, the

probation department or prosecuting attorney may, or the juvenile

court may, in a disposition hearing under Section 54.04 or a

modification hearing under Section 54.05, assign a child one of

the following sanction levels according to the child's conduct:

(1) for conduct indicating a need for supervision, other than

conduct described in Section 51.03(b)(4) or (5) or a Class A or B

misdemeanor, the sanction level is one;

(2) for conduct indicating a need for supervision under Section

51.03(b)(4) or (5) or a Class A or B misdemeanor, other than a

misdemeanor involving the use or possession of a firearm, or for

delinquent conduct under Section 51.03(a)(2), the sanction level

is two;

(3) for a misdemeanor involving the use or possession of a

firearm or for a state jail felony or a felony of the third

degree, the sanction level is three;

(4) for a felony of the second degree, the sanction level is

four;

(5) for a felony of the first degree, other than a felony

involving the use of a deadly weapon or causing serious bodily

injury, the sanction level is five;

(6) for a felony of the first degree involving the use of a

deadly weapon or causing serious bodily injury, for an aggravated

controlled substance felony, or for a capital felony, the

sanction level is six; or

(7) for a felony of the first degree involving the use of a

deadly weapon or causing serious bodily injury, for an aggravated

controlled substance felony, or for a capital felony, if the

petition has been approved by a grand jury under Section 53.045,

or if a petition to transfer the child to criminal court has been

filed under Section 54.02, the sanction level is seven.

(b) Subject to Subsection (e), if the child subsequently is

found to have engaged in delinquent conduct in an adjudication

hearing under Section 54.03 or a hearing to modify a disposition

under Section 54.05 on two separate occasions and each involves a

violation of a penal law of a classification that is less than

the classification of the child's previous conduct, the juvenile

court may assign the child a sanction level that is one level

higher than the previously assigned sanction level, unless the

child's previously assigned sanction level is six.

(c) Subject to Subsection (e), if the child's subsequent

commission of delinquent conduct or conduct indicating a need for

supervision involves a violation of a penal law of a

classification that is the same as or greater than the

classification of the child's previous conduct, the juvenile

court may assign the child a sanction level authorized by law

that is one level higher than the previously assigned sanction

level.

(d) Subject to Subsection (e), if the child's previously

assigned sanction level is four or five and the child's

subsequent commission of delinquent conduct is of the grade of

felony, the juvenile court may assign the child a sanction level

that is one level higher than the previously assigned sanction

level.

(e) The probation department may, in accordance with Section

54.05, request the extension of a period of probation specified

under sanction levels one through five if the circumstances of

the child warrant the extension.

(f) Before the court assigns the child a sanction level that

involves the revocation of the child's probation and the

commitment of the child to the Texas Youth Commission, the court

shall hold a hearing to modify the disposition as required by

Section 54.05.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996. Amended by Acts 1997, 75th Leg., ch. 1015, Sec. 19, eff.

June 19, 1997; Acts 1997, 75th Leg., ch. 1086, Sec. 22, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1477, Sec. 20, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1297, Sec. 42, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 479, Sec. 4, 5, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 28, eff. September 1, 2007.

Sec. 59.004. SANCTION LEVEL ONE. (a) For a child at sanction

level one, the juvenile court or probation department may:

(1) require counseling for the child regarding the child's

conduct;

(2) inform the child of the progressive sanctions that may be

imposed on the child if the child continues to engage in

delinquent conduct or conduct indicating a need for supervision;

(3) inform the child's parents or guardians of the parents' or

guardians' responsibility to impose reasonable restrictions on

the child to prevent the conduct from recurring;

(4) provide information or other assistance to the child or the

child's parents or guardians in securing needed social services;

(5) require the child or the child's parents or guardians to

participate in a program for services under Section 264.302, if a

program under Section 264.302 is available to the child or the

child's parents or guardians;

(6) refer the child to a community-based citizen intervention

program approved by the juvenile court; and

(7) release the child to the child's parents or guardians.

(b) The probation department shall discharge the child from the

custody of the probation department after the provisions of this

section are met.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996. Amended by Acts 1997, 75th Leg., ch. 1086, Sec. 23, eff.

Sept. 1, 1997.

Sec. 59.005. SANCTION LEVEL TWO. (a) For a child at sanction

level two, the juvenile court, the prosecuting attorney, or the

probation department may, as provided by Section 53.03:

(1) place the child on deferred prosecution for not less than

three months or more than six months;

(2) require the child to make restitution to the victim of the

child's conduct or perform community service restitution

appropriate to the nature and degree of harm caused and according

to the child's ability;

(3) require the child's parents or guardians to identify

restrictions the parents or guardians will impose on the child's

activities and requirements the parents or guardians will set for

the child's behavior;

(4) provide the information required under Sections 59.004(a)(2)

and (4);

(5) require the child or the child's parents or guardians to

participate in a program for services under Section 264.302, if a

program under Section 264.302 is available to the child or the

child's parents or guardians;

(6) refer the child to a community-based citizen intervention

program approved by the juvenile court; and

(7) if appropriate, impose additional conditions of probation.

(b) The juvenile court or the probation department shall

discharge the child from the custody of the probation department

on the date the provisions of this section are met or on the

child's 18th birthday, whichever is earlier.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996. Amended by Acts 1997, 75th Leg., ch. 1086, Sec. 24, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1477, Sec. 21, eff.

Sept. 1, 1999.

Sec. 59.006. SANCTION LEVEL THREE. (a) For a child at sanction

level three, the juvenile court may:

(1) place the child on probation for not less than six months;

(2) require the child to make restitution to the victim of the

child's conduct or perform community service restitution

appropriate to the nature and degree of harm caused and according

to the child's ability;

(3) impose specific restrictions on the child's activities and

requirements for the child's behavior as conditions of probation;

(4) require a probation officer to closely monitor the child's

activities and behavior;

(5) require the child or the child's parents or guardians to

participate in programs or services designated by the court or

probation officer; and

(6) if appropriate, impose additional conditions of probation.

(b) The juvenile court shall discharge the child from the

custody of the probation department on the date the provisions of

this section are met or on the child's 18th birthday, whichever

is earlier.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996. Amended by Acts 1997, 75th Leg., ch. 1086, Sec. 25, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 479, Sec. 6, eff. Sept.

1, 2003.

Sec. 59.007. SANCTION LEVEL FOUR. (a) For a child at sanction

level four, the juvenile court may:

(1) require the child to participate as a condition of probation

for not less than three months or more than 12 months in an

intensive services probation program that emphasizes frequent

contact and reporting with a probation officer, discipline,

intensive supervision services, social responsibility, and

productive work;

(2) after release from the program described by Subdivision (1),

continue the child on probation supervision;

(3) require the child to make restitution to the victim of the

child's conduct or perform community service restitution

appropriate to the nature and degree of harm caused and according

to the child's ability;

(4) impose highly structured restrictions on the child's

activities and requirements for behavior of the child as

conditions of probation;

(5) require a probation officer to closely monitor the child;

(6) require the child or the child's parents or guardians to

participate in programs or services designed to address their

particular needs and circumstances; and

(7) if appropriate, impose additional sanctions.

(b) The juvenile court shall discharge the child from the

custody of the probation department on the date the provisions of

this section are met or on the child's 18th birthday, whichever

is earlier.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996. Amended by Acts 1997, 75th Leg., ch. 1086, Sec. 26, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1297, Sec. 43, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 479, Sec. 7, eff. Sept.

1, 2003.

Sec. 59.008. SANCTION LEVEL FIVE. (a) For a child at sanction

level five, the juvenile court may:

(1) as a condition of probation, place the child for not less

than six months or more than 12 months in a post-adjudication

secure correctional facility;

(2) after release from the program described by Subdivision (1),

continue the child on probation supervision;

(3) require the child to make restitution to the victim of the

child's conduct or perform community service restitution

appropriate to the nature and degree of harm caused and according

to the child's ability;

(4) impose highly structured restrictions on the child's

activities and requirements for behavior of the child as

conditions of probation;

(5) require a probation officer to closely monitor the child;

(6) require the child or the child's parents or guardians to

participate in programs or services designed to address their

particular needs and circumstances; and

(7) if appropriate, impose additional sanctions.

(b) The juvenile court shall discharge the child from the

custody of the probation department on the date the provisions of

this section are met or on the child's 18th birthday, whichever

is earlier.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996. Amended by Acts 1997, 75th Leg., ch. 1086, Sec. 27, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 479, Sec. 8, eff. Sept.

1, 2003.

Sec. 59.009. SANCTION LEVEL SIX. (a) For a child at sanction

level six, the juvenile court may commit the child to the custody

of the Texas Youth Commission. The commission may:

(1) require the child to participate in a highly structured

residential program that emphasizes discipline, accountability,

fitness, training, and productive work for not less than nine

months or more than 24 months unless the commission extends the

period and the reason for an extension is documented;

(2) require the child to make restitution to the victim of the

child's conduct or perform community service restitution

appropriate to the nature and degree of the harm caused and

according to the child's ability, if there is a victim of the

child's conduct;

(3) require the child and the child's parents or guardians to

participate in programs and services for their particular needs

and circumstances; and

(4) if appropriate, impose additional sanctions.

(b) On release of the child under supervision, the Texas Youth

Commission parole programs may:

(1) impose highly structured restrictions on the child's

activities and requirements for behavior of the child as

conditions of release under supervision;

(2) require a parole officer to closely monitor the child for

not less than six months; and

(3) if appropriate, impose any other conditions of supervision.

(c) The Texas Youth Commission may discharge the child from the

commission's custody on the date the provisions of this section

are met or on the child's 19th birthday, whichever is earlier.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996. Amended by Acts 1997, 75th Leg., ch. 1086, Sec. 28, eff.

Sept. 1, 1997.

Sec. 59.010. SANCTION LEVEL SEVEN. (a) For a child at sanction

level seven, the juvenile court may certify and transfer the

child under Section 54.02 or sentence the child to commitment to

the Texas Youth Commission under Section 54.04(d)(3), 54.04(m),

or 54.05(f). The commission may:

(1) require the child to participate in a highly structured

residential program that emphasizes discipline, accountability,

fitness, training, and productive work for not less than 12

months or more than 10 years unless the commission extends the

period and the reason for the extension is documented;

(2) require the child to make restitution to the victim of the

child's conduct or perform community service restitution

appropriate to the nature and degree of harm caused and according

to the child's ability, if there is a victim of the child's

conduct;

(3) require the child and the child's parents or guardians to

participate in programs and services for their particular needs

and circumstances; and

(4) impose any other appropriate sanction.

(b) On release of the child under supervision, the Texas Youth

Commission parole programs may:

(1) impose highly structured restrictions on the child's

activities and requirements for behavior of the child as

conditions of release under supervision;

(2) require a parole officer to monitor the child closely for

not less than 12 months; and

(3) impose any other appropriate condition of supervision.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996. Amended by Acts 1997, 75th Leg., ch. 1086, Sec. 29, eff.

Sept. 1, 1997.

Sec. 59.011. DUTY OF JUVENILE BOARD. A juvenile board shall

require the juvenile probation department to report progressive

sanction data electronically to the Texas Juvenile Probation

Commission in the format and time frames specified by the

commission.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996. Amended by Acts 2001, 77th Leg., ch. 1297, Sec. 44, eff.

Sept. 1, 2001.

Sec. 59.012. REPORTS BY CRIMINAL JUSTICE POLICY COUNCIL. (a)

The Criminal Justice Policy Council shall analyze trends related

to juvenile referrals and the impact of reforms on recidivism

rates using standard scientific sampling or appropriate

scientific methodologies to represent statewide patterns. The

council shall compile other policy studies as determined by the

executive director of the council or as requested by the

governor, lieutenant governor, or speaker of the house of

representatives to assist in policy development.

(b) The Criminal Justice Policy Council shall report its

findings and related recommendations to improve juvenile justice

policies to the governor and the members of the legislature on or

before January 15 of each odd-numbered year.

(c) The Criminal Justice Policy Council may incorporate its

findings and recommendations under this section into its report

required under Section 413.013, Government Code.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996. Amended by Acts 2001, 77th Leg., ch. 1297, Sec. 45, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 479, Sec. 9, eff. Sept.

1, 2003.

Sec. 59.013. LIABILITY. The Texas Youth Commission, a juvenile

board, a court, a person appointed by a court, an attorney for

the state, a peace officer, or a law enforcement agency is not

liable for a failure or inability to provide a service listed

under Sections 59.004-59.010.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996.

Sec. 59.014. APPEAL. A child may not bring an appeal or a

postconviction writ of habeas corpus based on:

(1) the failure or inability of any person to provide a service

listed under Sections 59.004-59.010;

(2) the failure of a court or of any person to make a sanction

level assignment as provided in Section 59.002 or 59.003;

(3) a departure from the sanction level assignment model

provided by this chapter; or

(4) the failure of a juvenile court or probation department to

report a departure from the model.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996. Amended by Acts 1999, 76th Leg., ch. 1011, Sec. 1, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1477, Sec. 22, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 479, Sec. 10, eff. Sept.

1, 2003.

Sec. 59.015. WAIVER OF SANCTIONS ON PARENTS OR GUARDIANS. On a

finding by the juvenile court or probation department that a

child's parents or guardians have made a reasonable good faith

effort to prevent the child from engaging in delinquent conduct

or engaging in conduct indicating a need for supervision and

that, despite the parents' or guardians' efforts, the child

continues to engage in such conduct, the court or probation

department shall waive any sanction that may be imposed on the

parents or guardians at any sanction level.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996.



CHAPTER 60. UNIFORM INTERSTATE COMPACT ON JUVENILES

FAMILY CODE

TITLE 3. JUVENILE JUSTICE CODE

CHAPTER 60. UNIFORM INTERSTATE COMPACT ON JUVENILES

Sec. 60.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Interstate Commission for Juveniles.

(2) "Compact" means the Interstate Compact for Juveniles.

(3) "Compact administrator" has the meaning assigned by Article

II of the compact.

Amended by:

Acts 2005, 79th Leg., Ch.

1007, Sec. 2.01.

Sec. 60.005. JUVENILE COMPACT ADMINISTRATOR. Under the compact,

the governor may designate an officer as the compact

administrator. The administrator, acting jointly with like

officers of other party states, shall adopt regulations to carry

out more effectively the terms of the compact. The compact

administrator serves at the pleasure of the governor. The compact

administrator shall cooperate with all departments, agencies, and

officers of and in the government of this state and its

subdivisions in facilitating the proper administration of the

compact or of a supplementary agreement entered into by this

state.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996.

Sec. 60.006. SUPPLEMENTARY AGREEMENTS. A compact administrator

may make supplementary agreements with appropriate officials of

other states pursuant to the compact. If a supplementary

agreement requires or contemplates the use of an institution or

facility of this state or requires or contemplates the provision

of a service of this state, the supplementary agreement has no

force or effect until approved by the head of the department or

agency under whose jurisdiction the institution is operated, or

whose department or agency is charged with performing the

service.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996.

Sec. 60.007. FINANCIAL ARRANGEMENTS. The compact administrator

may make or arrange for the payments necessary to discharge the

financial obligations imposed upon this state by the compact or

by a supplementary agreement made under the compact, subject to

legislative appropriations.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996.

Sec. 60.008. ENFORCEMENT. The courts, departments, agencies,

and officers of this state and its subdivisions shall enforce

this compact and shall do all things appropriate to effectuate

its purposes and intent which are within their respective

jurisdictions.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 53, eff. Jan. 1,

1996.

Sec. 60.009. ADDITIONAL PROCEDURES NOT PRECLUDED. In addition

to any procedures developed under the compact for the return of a

runaway juvenile, the particular states, the juvenile, or his

parents, the courts, or other legal custodian involved may agree

upon and adopt any plan or procedure legally authorized under the

laws of this state and the other respective party states for the

return of the runaway juvenile.

Amended by:

Acts 2005, 79th Leg., Ch.

1007, Sec. 2.01.

Sec. 60.010. INTERSTATE COMPACT FOR JUVENILES

ARTICLE I

PURPOSE

The compacting states to this Interstate Compact recognize that

each state is responsible for the proper supervision or return of

juveniles, delinquents, and status offenders who are on probation

or parole and who have absconded, escaped, or run away from

supervision and control and in so doing have endangered their own

safety and the safety of others. The compacting states also

recognize that each state is responsible for the safe return of

juveniles who have run away from home and in doing so have left

their state of residence. The compacting states also recognize

that congress, by enacting the Crime Control Act, 4 U.S.C.

Section 112 (1965), has authorized and encouraged compacts for

cooperative efforts and mutual assistance in the prevention of

crime.

It is the purpose of this compact, through means of joint and

cooperative action among the compacting states to: (A) ensure

that the juveniles who are moved under this compact to another

state for probation or parole supervision and services are

governed in the receiving state by the same standards that apply

to juveniles receiving such supervision and services in the

receiving state; (B) ensure that the public safety interests of

the citizens, including the victims of juvenile offenders, in

both the sending and receiving states are adequately protected

and balanced with the juvenile's and the juvenile's family's best

interests and welfare when an interstate movement is under

consideration; (C) return juveniles who have run away, absconded,

or escaped from supervision or control or have been accused of an

offense to the state requesting their return through a fair and

prompt judicial review process that ensures that the requisition

is in order and that the transport is properly supervised; (D)

make provisions for contracts between member states for the

cooperative institutionalization in public facilities in member

states for delinquent youth needing special services; (E) provide

for the effective tracking of juveniles who move interstate under

the compact's provisions; (F) equitably allocate the costs,

benefits, and obligations of the compacting states; (G) establish

procedures to manage the movement between states of juvenile

offenders released to the community under the jurisdiction of

courts, juvenile departments, or any other criminal or juvenile

justice agency which has jurisdiction over juvenile offenders,

ensuring that a receiving state accepts supervision of a juvenile

when the juvenile's parent or other person having legal custody

resides or is undertaking residence there; (H) ensure immediate

notice to jurisdictions where defined offenders are authorized to

travel or to relocate across state lines; (I) establish a system

of uniform data collection on information pertaining to juveniles

who move interstate under this compact that prevents public

disclosure of identity and individual treatment information but

allows access by authorized juvenile justice and criminal justice

officials and regular reporting of compact activities to heads of

state executive, judicial, and legislative branches and juvenile

and criminal justice administrators; (J) monitor compliance with

rules governing interstate movement of juveniles and initiate

interventions to address and correct noncompliance; (K)

coordinate training and education regarding the regulation of

interstate movement of juveniles for officials involved in such

activity; and (L) coordinate the implementation and operation of

the compact with the Interstate Compact for the Placement of

Children, the Interstate Compact for Adult Offender Supervision

and other compacts affecting juveniles particularly in those

cases where concurrent or overlapping supervision issues arise.

It is the policy of the compacting states that the activities

conducted by the Interstate Commission created herein are the

formation of public policies and therefore are public business.

Furthermore, the compacting states shall cooperate and observe

their individual and collective duties and responsibilities for

the prompt return and acceptance of juveniles subject to the

provisions of this compact. The provisions of this compact shall

be reasonably and liberally construed to accomplish the purposes

and policies of the compact.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a

different construction:

A. "Bylaws" means those bylaws established by the Interstate

Commission for its governance or for directing or controlling the

Interstate Commission's actions or conduct.

B. "Compact administrator" means the individual in each

compacting state appointed pursuant to the terms of this compact

responsible for the administration and management of the state's

supervision and transfer of juveniles subject to the terms of

this compact and to the rules adopted by the Interstate

Commission under this compact.

C. "Compacting state" means any state which has enacted the

enabling legislation for this compact.

D. "Commissioner" means the voting representative of each

compacting state appointed pursuant to Article III of this

compact.

E. "Court" means any court having jurisdiction over delinquent,

neglected, or dependent children.

F. "Deputy compact administrator" means the individual, if any,

in each compacting state appointed to act on behalf of a compact

administrator pursuant to the terms of this compact, responsible

for the administration and management of the state's supervision

and transfer of juveniles subject to the terms of this compact

and to the rules adopted by the Interstate Commission under this

compact.

G. "Interstate Commission" means the Interstate Commission for

Juveniles created by Article III of this compact.

H. "Juvenile" means any person defined as a juvenile in any

member state or by the rules of the Interstate Commission,

including:

(1) Accused Delinquent - a person charged with an offense that,

if committed by an adult, would be a criminal offense;

(2) Adjudicated Delinquent - a person found to have committed an

offense that, if committed by an adult, would be a criminal

offense;

(3) Accused Status Offender - a person charged with an offense

that would not be a criminal offense if committed by an adult;

(4) Adjudicated Status Offender - a person found to have

committed an offense that would not be a criminal offense if

committed by an adult; and

(5) Nonoffender - a person in need of supervision who has not

been accused or adjudicated a status offender or delinquent.

I. "Noncompacting state" means any state which has not enacted

the enabling legislation for this compact.

J. "Probation or parole" means any kind of supervision or

conditional release of juveniles authorized under the laws of the

compacting states.

K. "Rule" means a written statement by the Interstate Commission

promulgated pursuant to Article VI of this compact that is of

general applicability, implements, interprets, or prescribes a

policy or provision of the compact, or an organizational,

procedural, or practice requirement of the Interstate Commission,

and has the force and effect of statutory law in a compacting

state, and includes the amendment, repeal, or suspension of an

existing rule.

L. "State" means a state of the United States, the District of

Columbia (or its designee), the Commonwealth of Puerto Rico, the

U.S. Virgin Islands, Guam, American Samoa, and the Northern

Marianas Islands.

ARTICLE III

INTERSTATE COMMISSION FOR JUVENILES

A. The compacting states hereby create the Interstate Commission

for Juveniles. The Interstate Commission shall be a body

corporate and joint agency of the compacting states. The

commission shall have all the responsibilities, powers, and

duties set forth herein, and such additional powers as may be

conferred upon it by subsequent action of the respective

legislatures of the compacting states in accordance with the

terms of this compact.

B. The Interstate Commission shall consist of commissioners

appointed by the appropriate appointing authority in each state

pursuant to the rules and requirements of each compacting state.

The commissioner shall be the compact administrator, deputy

compact administrator, or designee from that state who shall

serve on the Interstate Commission in such capacity under or

pursuant to the applicable law of the compacting state.

C. In addition to the commissioners who are the voting

representatives of each state, the Interstate Commission shall

include individuals who are not commissioners, but who are

members of interested organizations. Such noncommissioner

members must include a member of the national organizations of

governors, legislators, state chief justices, attorneys general,

Interstate Compact for Adult Offender Supervision, Interstate

Compact for the Placement of Children, juvenile justice and

juvenile corrections officials, and crime victims. All

noncommissioner members of the Interstate Commission shall be ex

officio (nonvoting) members. The Interstate Commission may

provide in its bylaws for such additional ex officio (nonvoting)

members, including members of other national organizations, in

such numbers as shall be determined by the commission.

D. Each compacting state represented at any meeting of the

Interstate Commission is entitled to one vote. A majority of the

compacting states shall constitute a quorum for the transaction

of business, unless a larger quorum is required by the bylaws of

the Interstate Commission.

E. The Interstate Commission shall meet at least once each

calendar year. The chairperson may call additional meetings and,

upon the request of a simple majority of the compacting states,

shall call additional meetings. Public notice shall be given of

all meetings and meetings shall be open to the public.

F. The Interstate Commission shall establish an executive

committee, which shall include commission officers, members, and

others as determined by the bylaws. The executive committee

shall have the power to act on behalf of the Interstate

Commission during periods when the Interstate Commission is not

in session, with the exception of rulemaking or amendment to the

compact. The executive committee shall oversee the day-to-day

activities of the administration of the compact managed by an

executive director and Interstate Commission staff; administers

enforcement and compliance with the provisions of the compact,

its bylaws and rules, and performs such other duties as directed

by the Interstate Commission or set forth in the bylaws.

G. Each member of the Interstate Commission shall have the right

and power to cast a vote to which that compacting state is

entitled and to participate in the business and affairs of the

Interstate Commission. A member shall vote in person and shall

not delegate a vote to another compacting state. However, a

commissioner shall appoint another authorized representative, in

the absence of the commissioner from that state, to cast a vote

on behalf of the compacting state at a specified meeting. The

bylaws may provide for members' participation in meetings by

telephone or other means of telecommunication or electronic

communication.

H. The Interstate Commission's bylaws shall establish conditions

and procedures under which the Interstate Commission shall make

its information and official records available to the public for

inspection or copying. The Interstate Commission may exempt from

disclosure any information or official records to the extent they

would adversely affect personal privacy rights or proprietary

interests.

I. Public notice shall be given of all meetings and all meetings

shall be open to the public, except as set forth in the rules or

as otherwise provided in the compact. The Interstate Commission

and any of its committees may close a meeting to the public when

it determines by two-thirds vote that an open meeting would be

likely to:

1. Relate solely to the Interstate Commission's internal

personnel practices and procedures;

2. Disclose matters specifically exempted from disclosure by

statute;

3. Disclose trade secrets or commercial or financial information

which is privileged or confidential;

4. Involve accusing any person of a crime or formally censuring

any person;

5. Disclose information of a personal nature where disclosure

would constitute a clearly unwarranted invasion of personal

privacy;

6. Disclose investigative records compiled for law enforcement

purposes;

7. Disclose information contained in or related to examination,

operating or condition reports prepared by, or on behalf of or

for the use of, the Interstate Commission with respect to a

regulated person or entity for the purpose of regulation or

supervision of such person or entity;

8. Disclose information, the premature disclosure of which would

significantly endanger the stability of a regulated person or

entity; or

9. Specifically relate to the Interstate Commission's issuance

of a subpoena, or its participation in a civil action or other

legal proceeding.

J. For every meeting closed pursuant to this provision, the

Interstate Commission's legal counsel shall publicly certify

that, in the legal counsel's opinion, the meeting may be closed

to the public, and shall reference each relevant exemptive

provision. The Interstate Commission shall keep minutes which

shall fully and clearly describe all matters discussed in any

meeting and shall provide a full and accurate summary of any

actions taken, and the reasons therefore, including a description

of each of the views expressed on any item and the record of any

roll call vote (reflected in the vote of each member on the

question). All documents considered in connection with any

action shall be identified in such minutes.

K. The Interstate Commission shall collect standardized data

concerning the interstate movement of juveniles as directed

through its rules which shall specify the data to be collected,

the means of collection and data exchange, and reporting

requirements. Such methods of data collection, exchange, and

reporting shall insofar as is reasonably possible conform to

up-to-date technology and coordinate the Interstate Commission's

information functions with the appropriate repository of records.

ARTICLE IV

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The commission shall have the following powers and duties:

1. To provide for dispute resolution among compacting states.

2. To promulgate rules to effect the purposes and obligations as

enumerated in this compact, which shall have the force and effect

of statutory law and shall be binding in the compacting states to

the extent and in the manner provided in this compact.

3. To oversee, supervise, and coordinate the interstate movement

of juveniles subject to the terms of this compact and any bylaws

adopted and rules promulgated by the Interstate Commission.

4. To enforce compliance with the compact provisions, the rules

promulgated by the Interstate Commission, and the bylaws, using

all necessary and proper means, including but not limited to the

use of judicial process.

5. To establish and maintain offices which shall be located

within one or more of the compacting states.

6. To purchase and maintain insurance and bonds.

7. To borrow, accept, hire, or contract for services of

personnel.

8. To establish and appoint committees and hire staff which it

deems necessary for the carrying out of its functions including,

but not limited to, an executive committee as required by Article

III of this compact, which shall have the power to act on behalf

of the Interstate Commission in carrying out its powers and

duties hereunder.

9. To elect or appoint officers, attorneys, employees, agents,

or consultants, and to fix their compensation, define their

duties, and determine their qualifications, and to establish the

Interstate Commission's personnel policies and programs relating

to, inter alia, conflicts of interest, rates of compensation, and

qualifications of personnel.

10. To accept any and all donations and grants of money,

equipment, supplies, materials, and services, and to receive,

utilize, and dispose of same.

11. To lease, purchase, accept contributions or donations of, or

otherwise to own, hold, improve, or use any property, whether

real, personal, or mixed.

12. To sell, convey, mortgage, pledge, lease, exchange, abandon,

or otherwise dispose of any property, whether real, personal, or

mixed.

13. To establish a budget and make expenditures and levy dues as

provided in Article VIII of this compact.

14. To sue and be sued.

15. To adopt a seal and bylaws governing the management and

operation of the Interstate Commission.

16. To perform such functions as may be necessary or appropriate

to achieve the purposes of this compact.

17. To report annually to the legislatures, governors, and

judiciary of the compacting states concerning the activities of

the Interstate Commission during the preceding year. Such

reports shall also include any recommendations that may have been

adopted by the Interstate Commission.

18. To coordinate education, training, and public awareness

regarding the interstate movement of juveniles for officials

involved in such activity.

19. To establish uniform standards of the reporting, collecting,

and exchanging of data.

20. The Interstate Commission shall maintain its corporate books

and records in accordance with the bylaws.

ARTICLE V

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

Sec. A. Bylaws

1. The Interstate Commission shall, by a majority of the members

present and voting, within 12 months of the first Interstate

Commission meeting, adopt bylaws to govern its conduct as may be

necessary or appropriate to carry out the purposes of the

compact, including, but not limited to:

a. Establishing the fiscal year of the Interstate Commission;

b. Establishing an executive committee and such other committees

as may be necessary;

c. Providing for the establishment of committees governing any

general or specific delegation of any authority or function of

the Interstate Commission;

d. Providing reasonable procedures for calling and conducting

meetings of the Interstate Commission and ensuring reasonable

notice of each such meeting;

e. Establishing the titles and responsibilities of the officers

of the Interstate Commission;

f. Providing a mechanism for concluding the operations of the

Interstate Commission and the return of any surplus funds that

may exist upon the termination of the compact after the payment

or reserving of all of its debts and obligations;

g. Providing start-up rules for initial administration of the

compact; and

h. Establishing standards and procedures for compliance and

technical assistance in carrying out the compact.

Sec. B. Officers and Staff

1. The Interstate Commission shall, by a majority of the

members, elect annually from among its members a chairperson and

a vice chairperson, each of whom shall have such authority and

duties as may be specified in the bylaws. The chairperson or, in

the chairperson's absence or disability, the vice chairperson

shall preside at all meetings of the Interstate Commission. The

officers so elected shall serve without compensation or

remuneration from the Interstate Commission, provided that,

subject to the availability of budgeted funds, the officers shall

be reimbursed for any ordinary and necessary costs and expenses

incurred by them in the performance of their duties and

responsibilities as officers of the Interstate Commission.

2. The Interstate Commission shall, through its executive

committee, appoint or retain an executive director for such

period, upon such terms and conditions, and for such compensation

as the Interstate Commission may deem appropriate. The executive

director shall serve as secretary to the Interstate Commission,

but shall not be a member and shall hire and supervise such other

staff as may be authorized by the Interstate Commission.

Sec. C. Qualified Immunity, Defense, and Indemnification

1. The Interstate Commission's executive director and employees

shall be immune from suit and liability, either personally or in

their official capacity, for any claim for damage to or loss of

property or personal injury or other civil liability caused or

arising out of or relating to any actual or alleged act, error,

or omission that occurred, or that such person had a reasonable

basis for believing occurred, within the scope of Interstate

Commission employment, duties, or responsibilities, provided that

any such person shall not be protected from suit or liability for

any damage, loss, injury, or liability caused by the intentional

or wilful and wanton misconduct of any such person.

2. The liability of any commissioner, or the employee or agent

of a commissioner, acting within the scope of such person's

employment or duties for acts, errors, or omissions occurring

within such person's state may not exceed the limits of liability

set forth under the constitution and laws of that state for state

officials, employees, and agents. Nothing in this subsection

shall be construed to protect any such person from suit or

liability for any damage, loss, injury, or liability caused by

the intentional or wilful and wanton misconduct of any such

person.

3. The Interstate Commission shall defend the executive director

or the employees or representatives of the Interstate Commission

and, subject to the approval of the attorney general of the state

represented by any commissioner of a compacting state, shall

defend such commissioner or the commissioner's representatives or

employees in any civil action seeking to impose liability arising

out of any actual or alleged act, error, or omission that

occurred within the scope of Interstate Commission employment,

duties, or responsibilities, or that the defendant had a

reasonable basis for believing occurred within the scope of

Interstate Commission employment, duties, or responsibilities,

provided that the actual or alleged act, error, or omission did

not result from intentional or wilful and wanton misconduct on

the part of such person.

4. The Interstate Commission shall indemnify and hold the

commissioner of a compacting state, or the commissioner's

representatives or employees, or the Interstate Commission's

representatives or employees, harmless in the amount of any

settlement or judgment obtained against such persons arising out

of any actual or alleged act, error, or omission that occurred

within the scope of Interstate Commission employment, duties, or

responsibilities, or that such persons had a reasonable basis for

believing occurred within the scope of Interstate Commission

employment, duties, or responsibilities, provided that the actual

or alleged act, error, or omission did not result from

intentional or wilful and wanton misconduct on the part of such

persons.

ARTICLE VI

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall promulgate and publish rules

in order to effectively and efficiently achieve the purposes of

the compact.

B. Rulemaking shall occur pursuant to the criteria set forth in

this article and the bylaws and rules adopted pursuant thereto.

Such rulemaking shall substantially conform to the principles of

the "Model State Administrative Procedures Act," 1981 Act,

Uniform Laws Annotated, Vol. 15, p.1 (2000), or such other

administrative procedures act, as the Interstate Commission deems

appropriate consistent with due process requirements under the

United States Constitution as now or hereafter interpreted by the

United States Supreme Court. All rules and amendments shall

become binding as of the date specified, as published with the

final version of the rule as approved by the Interstate

Commission.

C. When promulgating a rule, the Interstate Commission shall, at

a minimum:

1. Publish the proposed rule's entire text stating the reason or

reasons for that proposed rule;

2. Allow and invite persons to submit written data, facts,

opinions, and arguments, which information shall be added to the

record and be made publicly available;

3. Provide an opportunity for an informal hearing, if petitioned

by 10 or more persons; and

4. Promulgate a final rule and its effective date, if

appropriate, based on input from state or local officials, or

interested parties.

D. Allow, not later than 60 days after a rule is promulgated,

any interested person to file a petition in the United States

District Court for the District of Columbia or in the federal

district court where the Interstate Commission's principal office

is located for judicial review of the rule. If the court finds

that the Interstate Commission's action is not supported by

substantial evidence in the rulemaking record, the court shall

hold the rule unlawful and set it aside. For purposes of this

subsection, evidence is substantial if it would be considered

substantial evidence under the Model State Administrative

Procedures Act.

E. If a majority of the legislatures of the compacting states

rejects a rule, those states may, by enactment of a statute or

resolution in the same manner used to adopt the compact, cause

that such rule shall have no further force and effect in any

compacting state.

F. The existing rules governing the operation of the Interstate

Compact on Juveniles superceded by this Act shall be null and

void 12 months after the first meeting of the Interstate

Commission created under this compact.

G. Upon determination by the Interstate Commission that an

emergency exists, the Interstate Commission may promulgate an

emergency rule which shall become effective immediately upon

adoption, provided that the usual rulemaking procedures provided

hereunder shall be retroactively applied to said rule as soon as

reasonably possible, but no later than 90 days after the

effective date of the emergency rule.

ARTICLE VII

OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION

BY THE INTERSTATE COMMISSION

Sec. A. Oversight

1. The Interstate Commission shall oversee the administration

and operations of the interstate movement of juveniles subject to

this compact in the compacting states and shall monitor such

activities being administered in noncompacting states which may

significantly affect compacting states.

2. The courts and executive agencies in each compacting state

shall enforce this compact and shall take all actions necessary

and appropriate to effectuate the compact's purposes and intent.

The provisions of this compact and the rules promulgated

hereunder shall be received by all the judges, public officers,

commissions, and departments of the state government as evidence

of the authorized statute and administrative rules. All courts

shall take judicial notice of the compact and the rules. In any

judicial or administrative proceeding in a compacting state

pertaining to the subject matter of this compact which may affect

the powers, responsibilities, or actions of the Interstate

Commission, the Interstate Commission shall be entitled to

receive all service of process in any such proceeding, and shall

have standing to intervene in the proceeding for all purposes.

Sec. B. Dispute Resolution

1. The compacting states shall report to the Interstate

Commission on all issues and activities necessary for the

administration of the compact as well as issues and activities

pertaining to compliance with the provisions of the compact and

its bylaws and rules.

2. The Interstate Commission shall attempt, upon the request of

a compacting state, to resolve any disputes or other issues which

are subject to the compact and which may arise among compacting

states and between compacting and noncompacting states. The

Interstate Commission shall promulgate a rule providing for both

mediation and binding dispute resolution for disputes among the

compacting states.

3. The Interstate Commission, in the reasonable exercise of its

discretion, shall enforce the provisions and rules of this

compact using any or all means set forth in Article X of this

compact.

ARTICLE VIII

FINANCE

A. The Interstate Commission shall pay or provide for the

payment of the reasonable expenses of its establishment,

organization, and ongoing activities.

B. The Interstate Commission shall levy on and collect an annual

assessment from each compacting state to cover the cost of the

internal operations and activities of the Interstate Commission

and its staff which must be in a total amount sufficient to cover

the Interstate Commission's annual budget as approved each year.

The aggregate annual assessment amount shall be allocated based

upon a formula to be determined by the Interstate Commission,

taking into consideration the population of each compacting state

and the volume of interstate movement of juveniles in each

compacting state. The Interstate Commission shall promulgate a

rule binding upon all compacting states that governs said

assessment.

C. The Interstate Commission shall not incur any obligations of

any kind prior to securing the funds adequate to meet the same,

nor shall the Interstate Commission pledge the credit of any of

the compacting states, except by and with the authority of the

compacting state.

D. The Interstate Commission shall keep accurate accounts of all

receipts and disbursements. The receipts and disbursements of

the Interstate Commission shall be subject to the audit and

accounting procedures established under its bylaws. However, all

receipts and disbursements of funds handled by the Interstate

Commission shall be audited yearly by a certified or licensed

public accountant and the report of the audit shall be included

in and become part of the annual report of the Interstate

Commission.

ARTICLE IX

COMPACTING STATES, EFFECTIVE DATE, AND AMENDMENT

A. Any state, as defined in Article II of this compact, is

eligible to become a compacting state.

B. The compact shall become effective and binding upon

legislative enactment of the compact into law by no less than 35

of the states. The initial effective date shall be the later of

July 1, 2004, or upon enactment into law by the 35th

jurisdiction. Thereafter, the compact shall become effective and

binding, as to any other compacting state, upon enactment of the

compact into law by that state. The governors of noncompacting

states or their designees shall be invited to participate in

Interstate Commission activities on a nonvoting basis prior to

adoption of the compact by all states.

C. The Interstate Commission may propose amendments to the

compact for enactment by the compacting states. No amendment

shall become effective and binding upon the Interstate Commission

and the compacting states unless and until it is enacted into law

by unanimous consent of the compacting states.

ARTICLE X

WITHDRAWAL, DEFAULT, TERMINATION, AND JUDICIAL ENFORCEMENT

Sec. A. Withdrawal

1. Once effective, the compact shall continue in force and

remain binding upon each and every compacting state, provided

that a compacting state may withdraw from the compact by

specifically repealing the statute which enacted the compact into

law.

2. The effective date of withdrawal is the effective date of the

repeal.

3. The withdrawing state shall immediately notify the

chairperson of the Interstate Commission in writing upon the

introduction of legislation repealing this compact in the

withdrawing state. The Interstate Commission shall notify the

other compacting states of the withdrawing state's intent to

withdraw within 60 days of its receipt thereof.

4. The withdrawing state is responsible for all assessments,

obligations, and liabilities incurred through the effective date

of withdrawal, including any obligations, the performance of

which extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of any compacting state

shall occur upon the withdrawing state reenacting the compact or

upon such later date as determined by the Interstate Commission.

Sec. B. Technical Assistance, Fines, Suspension, Termination,

and Default

1. If the Interstate Commission determines that any compacting

state has at any time defaulted in the performance of any of its

obligations or responsibilities under this compact, or the bylaws

or duly promulgated rules, the Interstate Commission may impose

any or all of the following penalties:

a. Remedial training and technical assistance as directed by the

Interstate Commission;

b. Alternative dispute resolution;

c. Fines, fees, and costs in such amounts as are deemed to be

reasonable as fixed by the Interstate Commission; and

d. Suspension or termination of membership in the compact, which

shall be imposed only after all other reasonable means of

securing compliance under the bylaws and rules have been

exhausted and the Interstate Commission has determined that the

offending state is in default. Immediate notice of suspension

shall be given by the Interstate Commission to the governor, the

chief justice or the chief judicial officer of the state, and the

majority and minority leaders of the defaulting state's

legislature. The grounds for default include, but are not limited

to, failure of a compacting state to perform such obligations or

responsibilities imposed upon it by this compact, the bylaws or

duly promulgated rules, and any other grounds designated in

commission bylaws and rules. The Interstate Commission shall

immediately notify the defaulting state in writing of the penalty

imposed by the Interstate Commission and of the default pending a

cure of the default. The Interstate Commission shall stipulate

the conditions and the time period within which the defaulting

state must cure its default. If the defaulting state fails to

cure the default within the time period specified by the

Interstate Commission, the defaulting state shall be terminated

from the compact upon an affirmative vote of a majority of the

compacting states and all rights, privileges, and benefits

conferred by this compact shall be terminated from the effective

date of termination.

2. Within 60 days of the effective date of termination of a

defaulting state, the Interstate Commission shall notify the

governor, the chief justice or chief judicial officer of the

state, and the majority and minority leaders of the defaulting

state's legislature of such termination.

3. The defaulting state is responsible for all assessments,

obligations, and liabilities incurred through the effective date

of termination including any obligations, the performance of

which extends beyond the effective date of termination.

4. The Interstate Commission shall not bear any costs relating

to the defaulting state unless otherwise mutually agreed upon in

writing between the Interstate Commission and the defaulting

state.

5. Reinstatement following termination of any compacting state

requires both a reenactment of the compact by the defaulting

state and the approval of the Interstate Commission pursuant to

the rules.

Sec. C. Judicial Enforcement

The Interstate Commission may, by majority vote of the members,

initiate legal action in the United States District Court for the

District of Columbia or, at the discretion of the Interstate

Commission, in the federal district where the Interstate

Commission has its offices, to enforce compliance with the

provisions of the compact, its duly promulgated rules and bylaws,

against any compacting state in default. In the event judicial

enforcement is necessary the prevailing party shall be awarded

all costs of such litigation including reasonable attorney's

fees.

Sec. D. Dissolution of Compact

1. The compact dissolves effective upon the date of the

withdrawal or default of the compacting state, which reduces

membership in the compact to one compacting state.

2. Upon the dissolution of this compact, the compact becomes

null and void and shall be of no further force or effect, and the

business and affairs of the Interstate Commission shall be

concluded and any surplus funds shall be distributed in

accordance with the bylaws.

ARTICLE XI

SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any

phrase, clause, sentence, or provision is deemed unenforceable,

the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed

to effectuate its purposes.

ARTICLE XII

BINDING EFFECT OF COMPACT AND OTHER LAWS

Sec. A. Other Laws

1. Nothing herein prevents the enforcement of any other law of a

compacting state that is not inconsistent with this compact.

2. All compacting states' laws other than state constitutions

and other interstate compacts conflicting with this compact are

superseded to the extent of the conflict.

Sec. B. Binding Effect of the Compact

1. All lawful actions of the Interstate Commission, including

all rules and bylaws promulgated by the Interstate Commission,

are binding upon the compacting states.

2. All agreements between the Interstate Commission and the

compacting states are binding in accordance with their terms.

3. Upon the request of a party to a conflict over meaning or

interpretation of Interstate Commission actions, and upon a

majority vote of the compacting states, the Interstate Commission

may issue advisory opinions regarding such meaning or

interpretation.

4. In the event any provision of this compact exceeds the

constitutional limits imposed on the legislature of any

compacting state, the obligations, duties, powers, or

jurisdiction sought to be conferred by such provision upon the

Interstate Commission shall be ineffective and such obligations,

duties, powers, or jurisdiction shall remain in the compacting

state and shall be exercised by the agency thereof to which such

obligations, duties, powers, or jurisdiction are delegated by law

in effect at the time this compact becomes effective.

Added by Acts 2005, 79th Leg., Ch.

1007, Sec. 1.01, eff. September 1, 2005.

Sec. 60.011. EFFECT OF TEXAS LAWS. If the laws of this state

conflict with the compact, the compact controls, except that in

the event of a conflict between the compact and the Texas

Constitution, as determined by the courts of this state, the

Texas Constitution controls.

Added by Acts 2005, 79th Leg., Ch.

1007, Sec. 2.02.

Sec. 60.012. LIABILITIES FOR CERTAIN COMMISSION AGENTS. The

compact administrator and each member, officer, executive

director, employee, or agent of the commission acting within the

scope of the person's employment or duties is, for the purpose of

acts or omissions occurring within this state, entitled to the

same protections under Chapter 104, Civil Practice and Remedies

Code, as an employee, a member of the governing board, or any

other officer of a state agency, institution, or department.

Added by Acts 2005, 79th Leg., Ch.

1007, Sec. 2.02.



CHAPTER 61. RIGHTS AND RESPONSIBILITIES OF PARENTS AND OTHER ELIGIBLE PERSONS

FAMILY CODE

TITLE 3. JUVENILE JUSTICE CODE

CHAPTER 61. RIGHTS AND RESPONSIBILITIES OF PARENTS AND OTHER

ELIGIBLE PERSONS

SUBCHAPTER A. ENTRY OF ORDERS AGAINST PARENTS AND OTHER ELIGIBLE

PERSONS

Sec. 61.001. DEFINITIONS. In this chapter:

(1) "Juvenile court order" means an order by a juvenile court in

a proceeding to which this chapter applies requiring a parent or

other eligible person to act or refrain from acting.

(2) "Other eligible person" means the respondent's guardian, the

respondent's custodian, or any other person described in a

provision under this title authorizing the court order.

Added by Acts 2003, 78th Leg., ch. 283, Sec. 28, eff. Sept. 1,

2003.

Sec. 61.002. APPLICABILITY. (a) Except as provided by

Subsection (b), this chapter applies to a proceeding to enter a

juvenile court order:

(1) for payment of probation fees under Section 54.061;

(2) for restitution under Sections 54.041(b) and 54.048;

(3) for payment of graffiti eradication fees under Section

54.0461;

(4) for community service under Section 54.044(b);

(5) for payment of costs of court under Section 54.0411 or other

provisions of law;

(6) requiring the person to refrain from doing any act injurious

to the welfare of the child under Section 54.041(a)(1);

(7) enjoining contact between the person and the child who is

the subject of a proceeding under Section 54.041(a)(2);

(8) ordering a person living in the same household with the

child to participate in counseling under Section 54.041(a)(3);

(9) requiring a parent or guardian of a child found to be truant

to participate in an available program addressing truancy under

Section 54.041(f);

(10) requiring a parent or other eligible person to pay

reasonable attorney's fees for representing the child under

Section 51.10(e);

(11) requiring the parent or other eligible person to reimburse

the county for payments the county has made to an attorney

appointed to represent the child under Section 51.10(j);

(12) requiring payment of deferred prosecution supervision fees

under Section 53.03(d);

(13) requiring a parent or other eligible person to attend a

court hearing under Section 51.115;

(14) requiring a parent or other eligible person to act or

refrain from acting to aid the child in complying with conditions

of release from detention under Section 54.01(r);

(15) requiring a parent or other eligible person to act or

refrain from acting under any law imposing an obligation of

action or omission on a parent or other eligible person because

of the parent's or person's relation to the child who is the

subject of a proceeding under this title; or

(16) for payment of fees under Section 54.0462.

(b) This subchapter does not apply to the entry and enforcement

of a child support order under Section 54.06.

Added by Acts 2003, 78th Leg., ch. 283, Sec. 28, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1209, Sec. 5, eff. September 1, 2009.

Sec. 61.003. ENTRY OF JUVENILE COURT ORDER AGAINST PARENT OR

OTHER ELIGIBLE PERSON. (a) To comply with the requirements of

due process of law, the juvenile court shall:

(1) provide sufficient notice in writing or orally in a recorded

court hearing of a proposed juvenile court order; and

(2) provide a sufficient opportunity for the parent or other

eligible person to be heard regarding the proposed order.

(b) A juvenile court order must be in writing and a copy

promptly furnished to the parent or other eligible person.

(c) The juvenile court may require the parent or other eligible

person to provide suitable identification to be included in the

court's file. Suitable identification includes fingerprints, a

driver's license number, a social security number, or similar

indicia of identity.

Added by Acts 2003, 78th Leg., ch. 283, Sec. 28, eff. Sept. 1,

2003.

Sec. 61.0031. TRANSFER OF ORDER AFFECTING PARENT OR OTHER

ELIGIBLE PERSON TO COUNTY OF CHILD'S RESIDENCE. (a) This

section applies only when:

(1) a juvenile court has placed a parent or other eligible

person under a court order under this chapter;

(2) the child who was the subject of the juvenile court

proceedings in which the order was entered:

(A) resides in a county other than the county in which the order

was entered;

(B) has moved to a county other than the county in which the

order was entered and intends to remain in that county for at

least 60 days; or

(C) intends to move to a county other than the county in which

the order was entered and to remain in that county for at least

60 days; and

(3) the parent or other eligible person resides or will reside

in the same county as the county in which the child now resides

or to which the child has moved or intends to move.

(b) A juvenile court that enters an order described by

Subsection (a)(1) may transfer the order to the juvenile court of

the county in which the parent now resides or to which the parent

has moved or intends to move.

(c) The juvenile court shall provide the parent or other

eligible person written notice of the transfer. The notification

must identify the court to which the order has been transferred.

(d) The juvenile court to which the order has been transferred

shall require the parent or other eligible person to appear

before the court to notify the person of the existence and terms

of the order. Failure to do so renders the order unenforceable.

(e) If the notice required by Subsection (d) is provided, the

juvenile court to which the order has been transferred may

modify, extend, or enforce the order as though the court

originally entered the order.

Added by Acts 2005, 79th Leg., Ch.

949, Sec. 26, eff. September 1, 2005.

Sec. 61.004. APPEAL. (a) The parent or other eligible person

against whom a final juvenile court order has been entered may

appeal as provided by law from judgments entered in civil cases.

(b) The movant may appeal from a judgment denying requested

relief regarding a juvenile court order as provided by law from

judgments entered in civil cases.

(c) The pendency of an appeal initiated under this section does

not abate or otherwise affect the proceedings in juvenile court

involving the child.

Added by Acts 2003, 78th Leg., ch. 283, Sec. 28, eff. Sept. 1,

2003.

SUBCHAPTER B. ENFORCEMENT OF ORDER AGAINST PARENT OR OTHER

ELIGIBLE PERSON

Sec. 61.051. MOTION FOR ENFORCEMENT. (a) A party initiates

enforcement of a juvenile court order by filing a written motion.

In ordinary and concise language, the motion must:

(1) identify the provision of the order allegedly violated and

sought to be enforced;

(2) state specifically and factually the manner of the person's

alleged noncompliance;

(3) state the relief requested; and

(4) contain the signature of the party filing the motion.

(b) The movant must allege in the same motion for enforcement

each violation by the person of the juvenile court orders

described by Section 61.002(a) that the movant had a reasonable

basis for believing the person was violating when the motion was

filed.

(c) The juvenile court retains jurisdiction to enter a contempt

order if the motion for enforcement is filed not later than six

months after the child's 18th birthday.

Added by Acts 2003, 78th Leg., ch. 283, Sec. 28, eff. Sept. 1,

2003.

Sec. 61.052. NOTICE AND APPEARANCE. (a) On the filing of a

motion for enforcement, the court shall by written notice set the

date, time, and place of the hearing and order the person against

whom enforcement is sought to appear and respond to the motion.

(b) The notice must be given by personal service or by certified

mail, return receipt requested, on or before the 10th day before

the date of the hearing on the motion. The notice must include a

copy of the motion for enforcement. Personal service must comply

with the Code of Criminal Procedure.

(c) If a person moves to strike or specially excepts to the

motion for enforcement, the court shall rule on the exception or

motion to strike before the court hears evidence on the motion

for enforcement. If an exception is sustained, the court shall

give the movant an opportunity to replead and continue the

hearing to a designated date and time without the requirement of

additional service.

(d) If a person who has been personally served with notice to

appear at the hearing does not appear, the juvenile court may not

hold the person in contempt, but may issue a capias for the

arrest of the person. The court shall set and enforce bond as

provided by Subchapter C, Chapter 157. If a person served by

certified mail, return receipt requested, with notice to appear

at the hearing does not appear, the juvenile court may require

immediate personal service of notice.

Added by Acts 2003, 78th Leg., ch. 283, Sec. 28, eff. Sept. 1,

2003.

Sec. 61.053. ATTORNEY FOR THE PERSON. (a) In a proceeding on a

motion for enforcement where incarceration is a possible

punishment against a person who is not represented by an

attorney, the court shall inform the person of the right to be

represented by an attorney and, if the person is indigent, of the

right to the appointment of an attorney.

(b) If the person claims indigency and requests the appointment

of an attorney, the juvenile court may require the person to file

an affidavit of indigency. The court may hear evidence to

determine the issue of indigency.

(c) The court shall appoint an attorney to represent the person

if the court determines that the person is indigent.

(d) The court shall allow an appointed or retained attorney at

least 10 days after the date of the attorney's appointment or

retention to respond to the movant's pleadings and to prepare for

the hearing. The attorney may waive the preparation time or agree

to a shorter period for preparation.

Added by Acts 2003, 78th Leg., ch. 283, Sec. 28, eff. Sept. 1,

2003.

Sec. 61.054. COMPENSATION OF APPOINTED ATTORNEY. (a) An

attorney appointed to represent an indigent person is entitled to

a reasonable fee for services to be paid from the general fund of

the county according to the schedule for compensation adopted by

the county juvenile board. The attorney must meet the

qualifications required of attorneys for appointment to Class B

misdemeanor cases in juvenile court.

(b) For purposes of compensation, a proceeding in the supreme

court is the equivalent of a proceeding in the court of criminal

appeals.

(c) The juvenile court may order the parent or other eligible

person for whom it has appointed counsel to reimburse the county

for the fees the county pays to appointed counsel.

Added by Acts 2003, 78th Leg., ch. 283, Sec. 28, eff. Sept. 1,

2003.

Sec. 61.055. CONDUCT OF ENFORCEMENT HEARING. (a) The juvenile

court shall require that the enforcement hearing be recorded as

provided by Section 54.09.

(b) The movant must prove beyond a reasonable doubt that the

person against whom enforcement is sought engaged in conduct

constituting contempt of a reasonable and lawful court order as

alleged in the motion for enforcement.

(c) The person against whom enforcement is sought has a

privilege not to be called as a witness or otherwise to

incriminate himself or herself.

(d) The juvenile court shall conduct the enforcement hearing

without a jury.

(e) The juvenile court shall include in its judgment findings as

to each violation alleged in the motion for enforcement and the

punishment, if any, to be imposed.

(f) If the person against whom enforcement is sought was not

represented by counsel during any previous court proceeding

involving a motion for enforcement, the person may through

counsel raise any defense or affirmative defense to the

proceeding that could have been lodged in the previous court

proceeding but was not because the person was not represented by

counsel.

(g) It is an affirmative defense to enforcement of a juvenile

court order that the juvenile court did not provide the parent or

other eligible person with due process of law in the proceeding

in which the court entered the order.

Added by Acts 2003, 78th Leg., ch. 283, Sec. 28, eff. Sept. 1,

2003.

Sec. 61.056. AFFIRMATIVE DEFENSE OF INABILITY TO PAY. (a) In

an enforcement hearing in which the motion for enforcement

alleges that the person against whom enforcement is sought failed

to pay restitution, court costs, supervision fees, or any other

payment ordered by the court, it is an affirmative defense that

the person was financially unable to pay.

(b) The burden of proof to establish the affirmative defense of

inability to pay is on the person asserting it.

(c) In order to prevail on the affirmative defense of inability

to pay, the person asserting it must show that the person could

not have reasonably paid the court-ordered obligation after the

person discharged the person's other important financial

obligations, including payments for housing, food, utilities,

necessary clothing, education, and preexisting debts.

Added by Acts 2003, 78th Leg., ch. 283, Sec. 28, eff. Sept. 1,

2003.

Sec. 61.057. PUNISHMENT FOR CONTEMPT. (a) On a finding of

contempt, the juvenile court may commit the person to the county

jail for a term not to exceed six months or may impose a fine in

an amount not to exceed $500, or both.

(b) The court may impose only a single jail sentence not to

exceed six months or a single fine not to exceed $500, or both,

during an enforcement proceeding, without regard to whether the

court has entered multiple findings of contempt.

(c) On a finding of contempt in an enforcement proceeding, the

juvenile court may, instead of issuing a commitment to jail,

enter an order requiring the person's future conduct to comply

with the court's previous orders.

(d) Violation of an order entered under Subsection (c) may be

the basis of a new enforcement proceeding.

(e) The juvenile court may assign a juvenile probation officer

to assist a person in complying with a court order issued under

Subsection (c).

(f) A juvenile court may reduce a term of incarceration or

reduce payment of all or part of a fine at any time before the

sentence is fully served or the fine fully paid.

(g) A juvenile court may reduce the burden of complying with a

court order issued under Subsection (c) at any time before the

order is fully satisfied, but may not increase the burden except

following a new finding of contempt in a new enforcement

proceeding.

Added by Acts 2003, 78th Leg., ch. 283, Sec. 28, eff. Sept. 1,

2003.

SUBCHAPTER C. RIGHTS OF PARENTS

Sec. 61.101. DEFINITION. In this subchapter, "parent" includes

the guardian or custodian of a child.

Added by Acts 2003, 78th Leg., ch. 283, Sec. 28, eff. Sept. 1,

2003.

Sec. 61.102. RIGHT TO BE INFORMED OF PROCEEDING. (a) The

parent of a child referred to a juvenile court is entitled as

soon as practicable after the referral to be informed by staff

designated by the juvenile board, based on the information

accompanying the referral to the juvenile court, of:

(1) the date and time of the offense;

(2) the date and time the child was taken into custody;

(3) the name of the offense and its penal category;

(4) the type of weapon, if any, that was used;

(5) the type of property taken or damaged and the extent of

damage, if any;

(6) the physical injuries, if any, to the victim of the offense;

(7) whether there is reason to believe that the offense was

gang-related;

(8) whether there is reason to believe that the offense was

related to consumption of alcohol or use of an illegal controlled

substance;

(9) if the child was taken into custody with adults or other

juveniles, the names of those persons;

(10) the aspects of the juvenile court process that apply to the

child;

(11) if the child is in detention, the visitation policy of the

detention facility that applies to the child;

(12) the child's right to be represented by an attorney and the

local standards and procedures for determining whether the parent

qualifies for appointment of counsel to represent the child; and

(13) the methods by which the parent can assist the child with

the legal process.

(b) If the child was released on field release citation, or from

the law enforcement station by the police, by intake, or by the

judge or associate judge at the initial detention hearing, the

information required by Subsection (a) may be communicated to the

parent in person, by telephone, or in writing.

(c) If the child is not released before or at the initial

detention hearing, the information required by Subsection (a)

shall be communicated in person to the parent unless that is not

feasible, in which event it may be communicated by telephone or

in writing.

(d) Information disclosed to a parent under Subsection (a) is

not admissible in a judicial proceeding under this title as

substantive evidence or as evidence to impeach the testimony of a

witness for the state.

Added by Acts 2003, 78th Leg., ch. 283, Sec. 28, eff. Sept. 1,

2003.

Sec. 61.103. RIGHT OF ACCESS TO CHILD. (a) The parent of a

child taken into custody for delinquent conduct, conduct

indicating a need for supervision, or conduct that violates a

condition of probation imposed by the juvenile court has the

right to communicate in person privately with the child for

reasonable periods of time while the child is in:

(1) a juvenile processing office;

(2) a secure detention facility;

(3) a secure correctional facility;

(4) a court-ordered placement facility; or

(5) the custody of the Texas Youth Commission.

(b) The time, place, and conditions of the private, in-person

communication may be regulated to prevent disruption of scheduled

activities and to maintain the safety and security of the

facility.

Added by Acts 2003, 78th Leg., ch. 283, Sec. 28, eff. Sept. 1,

2003.

Sec. 61.104. PARENTAL WRITTEN STATEMENT. (a) When a petition

for adjudication, a motion or petition to modify disposition, or

a motion or petition for discretionary transfer to criminal court

is served on a parent of the child, the parent must be provided

with a form prescribed by the Texas Juvenile Probation Commission

on which the parent can make a written statement about the needs

of the child or family or any other matter relevant to

disposition of the case.

(b) The parent shall return the statement to the juvenile

probation department, which shall transmit the statement to the

court along with the discretionary transfer report authorized by

Section 54.02(e), the disposition report authorized by Section

54.04(b), or the modification of disposition report authorized by

Section 54.05(e), as applicable. The statement shall be disclosed

to the parties as appropriate and may be considered by the court

at the disposition, modification, or discretionary transfer

hearing.

Added by Acts 2003, 78th Leg., ch. 283, Sec. 28, eff. Sept. 1,

2003.

Sec. 61.105. PARENTAL ORAL STATEMENT. (a) After all the

evidence has been received but before the arguments of counsel at

a hearing for discretionary transfer to criminal court, a

disposition hearing without a jury, or a modification of

disposition hearing, the court shall give a parent who is present

in court a reasonable opportunity to address the court about the

needs or strengths of the child or family or any other matter

relevant to disposition of the case.

(b) The parent may not be required to make the statement under

oath and may not be subject to cross-examination, but the court

may seek clarification or expansion of the statement from the

person giving the statement.

(c) The court may consider and act on the statement as the court

considers appropriate.

Added by Acts 2003, 78th Leg., ch. 283, Sec. 28, eff. Sept. 1,

2003.

Sec. 61.106. APPEAL OR COLLATERAL CHALLENGE. The failure or

inability of a person to perform an act or to provide a right or

service listed under this subchapter may not be used by the child

or any party as a ground for:

(1) appeal;

(2) an application for a post-adjudication writ of habeas

corpus; or

(3) exclusion of evidence against the child in any proceeding or

forum.

Added by Acts 2003, 78th Leg., ch. 283, Sec. 28, eff. Sept. 1,

2003.

Sec. 61.107. LIABILITY. The Texas Youth Commission, a juvenile

board, a court, a person appointed by the court, an employee of a

juvenile probation department, an attorney for the state, a peace

officer, or a law enforcement agency is not liable for a failure

or inability to provide a right listed in this chapter.

Added by Acts 2003, 78th Leg., ch. 283, Sec. 28, eff. Sept. 1,

2003.






TITLE 4. PROTECTIVE ORDERS AND FAMILY VIOLENCE

CHAPTER 71. DEFINITIONS

FAMILY CODE

TITLE 4. PROTECTIVE ORDERS AND FAMILY VIOLENCE

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 71. DEFINITIONS

Sec. 71.001. APPLICABILITY OF DEFINITIONS. (a) Definitions in

this chapter apply to this title.

(b) If, in another part of this title, a term defined by this

chapter has a meaning different from the meaning provided by this

chapter, the meaning of that other provision prevails.

(c) Except as provided by this chapter, the definitions in

Chapter 101 apply to terms used in this title.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 71.002. COURT. "Court" means the district court, court of

domestic relations, juvenile court having the jurisdiction of a

district court, statutory county court, constitutional county

court, or other court expressly given jurisdiction under this

title.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 1997, 75th Leg., ch. 1220, Sec. 1, eff. Sept. 1,

1997.

Sec. 71.0021. DATING VIOLENCE. (a) "Dating violence" means an

act by an individual that is against another individual with whom

that person has or has had a dating relationship and that is

intended to result in physical harm, bodily injury, assault, or

sexual assault or that is a threat that reasonably places the

individual in fear of imminent physical harm, bodily injury,

assault, or sexual assault, but does not include defensive

measures to protect oneself.

(b) For purposes of this title, "dating relationship" means a

relationship between individuals who have or have had a

continuing relationship of a romantic or intimate nature. The

existence of such a relationship shall be determined based on

consideration of:

(1) the length of the relationship;

(2) the nature of the relationship; and

(3) the frequency and type of interaction between the persons

involved in the relationship.

(c) A casual acquaintanceship or ordinary fraternization in a

business or social context does not constitute a "dating

relationship" under Subsection (b).

Added by Acts 2001, 77th Leg., ch. 91, Sec. 1, eff. Sept. 1,

2001.

Sec. 71.003. FAMILY. "Family" includes individuals related by

consanguinity or affinity, as determined under Sections 573.022

and 573.024, Government Code, individuals who are former spouses

of each other, individuals who are the parents of the same child,

without regard to marriage, and a foster child and foster parent,

without regard to whether those individuals reside together.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 2001, 77th Leg., ch. 821, Sec. 2.03, eff. June

14, 2001.

Sec. 71.004. FAMILY VIOLENCE. "Family violence" means:

(1) an act by a member of a family or household against another

member of the family or household that is intended to result in

physical harm, bodily injury, assault, or sexual assault or that

is a threat that reasonably places the member in fear of imminent

physical harm, bodily injury, assault, or sexual assault, but

does not include defensive measures to protect oneself;

(2) abuse, as that term is defined by Sections 261.001(1)(C),

(E), and (G), by a member of a family or household toward a child

of the family or household; or

(3) dating violence, as that term is defined by Section 71.0021.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 2001, 77th Leg., ch. 91, Sec. 2, eff. Sept. 1,

2001.

Sec. 71.005. HOUSEHOLD. "Household" means a unit composed of

persons living together in the same dwelling, without regard to

whether they are related to each other.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 71.006. MEMBER OF A HOUSEHOLD. "Member of a household"

includes a person who previously lived in a household.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 71.007. PROSECUTING ATTORNEY. "Prosecuting attorney" means

the attorney, determined as provided in this title, who

represents the state in a district or statutory county court in

the county in which venue of the application for a protective

order is proper.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.



CHAPTER 81. GENERAL PROVISIONS

FAMILY CODE

TITLE 4. PROTECTIVE ORDERS AND FAMILY VIOLENCE

SUBTITLE B. PROTECTIVE ORDERS

CHAPTER 81. GENERAL PROVISIONS

Sec. 81.001. ENTITLEMENT TO PROTECTIVE ORDER. A court shall

render a protective order as provided by Section 85.001(b) if the

court finds that family violence has occurred and is likely to

occur in the future.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 81.002. NO FEE FOR APPLICANT. An applicant for a

protective order or an attorney representing an applicant may not

be assessed a fee, cost, charge, or expense by a district or

county clerk of the court or a sheriff, constable, or other

public official or employee in connection with the filing,

serving, or entering of a protective order or for any other

service described by this subsection, including:

(1) a fee to dismiss, modify, or withdraw a protective order;

(2) a fee for certifying copies;

(3) a fee for comparing copies to originals;

(4) a court reporter fee;

(5) a judicial fund fee;

(6) a fee for any other service related to a protective order;

or

(7) a fee to transfer a protective order.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 1997, 75th Leg., ch. 1193, Sec. 3, eff. Sept. 1,

1997.

Sec. 81.003. FEES AND COSTS PAID BY PARTY FOUND TO HAVE

COMMITTED FAMILY VIOLENCE. (a) Except on a showing of good

cause or of the indigence of a party found to have committed

family violence, the court shall require in a protective order

that the party against whom the order is rendered pay the $16

protective order fee, the standard fees charged by the clerk of

the court in a general civil proceeding for the cost of serving

the order, the costs of court, and all other fees, charges, or

expenses incurred in connection with the protective order.

(b) The court may order a party against whom an agreed

protective order is rendered under Section 85.005 to pay the fees

required in Subsection (a).

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 1997, 75th Leg., ch. 1193, Sec. 4, eff. Sept. 1,

1997.

Sec. 81.004. CONTEMPT FOR NONPAYMENT OF FEE. (a) A party who

is ordered to pay fees and costs and who does not pay before the

date specified by the order may be punished for contempt of court

as provided by Section 21.002, Government Code.

(b) If a date is not specified by the court under Subsection

(a), payment of costs is required before the 60th day after the

date the order was rendered.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 1997, 75th Leg., ch. 1193, Sec. 5, eff. Sept. 1,

1997.

Sec. 81.005. ATTORNEY'S FEES. (a) The court may assess

reasonable attorney's fees against the party found to have

committed family violence or a party against whom an agreed

protective order is rendered under Section 85.005 as compensation

for the services of a private or prosecuting attorney or an

attorney employed by the Department of Protective and Regulatory

Services.

(b) In setting the amount of attorney's fees, the court shall

consider the income and ability to pay of the person against whom

the fee is assessed.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 1997, 75th Leg., ch. 1193, Sec. 6, eff. Sept. 1,

1997.

Sec. 81.006. PAYMENT OF ATTORNEY'S FEES. The amount of fees

collected under this chapter as compensation for the fees:

(1) of a private attorney shall be paid to the private attorney

who may enforce the order for fees in the attorney's own name;

(2) of a prosecuting attorney shall be paid to the credit of the

county fund from which the salaries of the employees of the

prosecuting attorney are paid or supplemented; and

(3) of an attorney employed by the Department of Protective and

Regulatory Services shall be deposited in the general revenue

fund to the credit of the Department of Protective and Regulatory

Services.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 81.007. PROSECUTING ATTORNEY. (a) The county attorney or

the criminal district attorney is the prosecuting attorney

responsible for filing applications under this subtitle unless

the district attorney assumes the responsibility by giving notice

of that assumption to the county attorney.

(b) The prosecuting attorney responsible for filing an

application under this subtitle shall provide notice of that

responsibility to all law enforcement agencies in the

jurisdiction of the prosecuting attorney.

(c) The prosecuting attorney shall comply with Article 5.06,

Code of Criminal Procedure, in filing an application under this

subtitle.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 81.0075. REPRESENTATION BY PROSECUTING ATTORNEY IN CERTAIN

SUBSEQUENT ACTIONS. A prosecuting attorney who represents a

party in a proceeding under this subtitle is not precluded from

representing the Department of Protective and Regulatory Services

in a subsequent action involving the party.

Added by Acts 1997, 75th Leg., ch. 1193, Sec. 7, eff. Sept. 1,

1997.

Sec. 81.008. RELIEF CUMULATIVE. Except as provided by this

subtitle, the relief and remedies provided by this subtitle are

cumulative of other relief and remedies provided by law.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 81.009. APPEAL. (a) Except as provided by Subsections (b)

and (c), a protective order rendered under this subtitle may be

appealed.

(b) A protective order rendered against a party in a suit for

dissolution of a marriage may not be appealed until the time the

final decree of dissolution of the marriage becomes a final,

appealable order.

(c) A protective order rendered against a party in a suit

affecting the parent-child relationship may not be appealed until

the time an order providing for support of the child or

possession of or access to the child becomes a final, appealable

order.

Added by Acts 2005, 79th Leg., Ch.

916, Sec. 2, eff. June 18, 2005.



CHAPTER 82. APPLYING FOR PROTECTIVE ORDER

FAMILY CODE

TITLE 4. PROTECTIVE ORDERS AND FAMILY VIOLENCE

SUBTITLE B. PROTECTIVE ORDERS

CHAPTER 82. APPLYING FOR PROTECTIVE ORDER

SUBCHAPTER A. APPLICATION FOR PROTECTIVE ORDER

Sec. 82.001. APPLICATION. A proceeding under this subtitle is

begun by filing "An Application for a Protective Order" with the

clerk of the court.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 82.002. WHO MAY FILE APPLICATION. (a) With regard to

family violence under Section 71.004(1) or (2), an adult member

of the family or household may file an application for a

protective order to protect the applicant or any other member of

the applicant's family or household

(b) With regard to family violence under Section 71.004(3), an

application for a protective order to protect the applicant may

be filed by an adult member of the dating relationship.

(c) Any adult may apply for a protective order to protect a

child from family violence.

(d) In addition, an application may be filed for the protection

of any person alleged to be a victim of family violence by:

(1) a prosecuting attorney; or

(2) the Department of Protective and Regulatory Services.

(e) The person alleged to be the victim of family violence in an

application filed under Subsection (c) or (d) is considered to be

the applicant for a protective order under this subtitle.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 1997, 75th Leg., ch. 1193, Sec. 8, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 91, Sec. 3, eff. Sept. 1, 2001.

Sec. 82.003. VENUE. An application may be filed in:

(1) the county in which the applicant resides; or

(2) the county in which the respondent resides.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 82.004. CONTENTS OF APPLICATION. An application must

state:

(1) the name and county of residence of each applicant;

(2) the name and county of residence of each individual alleged

to have committed family violence;

(3) the relationships between the applicants and the individual

alleged to have committed family violence; and

(4) a request for one or more protective orders.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 2001, 77th Leg., ch. 296, Sec. 1, eff. Sept. 1,

2001.

Sec. 82.005. APPLICATION FILED DURING SUIT FOR DISSOLUTION OF

MARRIAGE OR SUIT AFFECTING PARENT-CHILD RELATIONSHIP. A person

who wishes to apply for a protective order with respect to the

person's spouse and who is a party to a suit for the dissolution

of a marriage or a suit affecting the parent-child relationship

that is pending in a court must file the application as required

by Subchapter D, Chapter 85.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 1997, 75th Leg., ch. 1193, Sec. 9, eff. Sept. 1,

1997.

Sec. 82.006. APPLICATION FILED AFTER DISSOLUTION OF MARRIAGE.

If an applicant for a protective order is a former spouse of the

individual alleged to have committed family violence, the

application must include:

(1) a copy of the decree dissolving the marriage; or

(2) a statement that the decree is unavailable to the applicant

and that a copy of the decree will be filed with the court before

the hearing on the application.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 82.007. APPLICATION FILED FOR CHILD SUBJECT TO CONTINUING

JURISDICTION. An application that requests a protective order

for a child who is subject to the continuing exclusive

jurisdiction of a court under Title 5 or alleges that a child who

is subject to the continuing exclusive jurisdiction of a court

under Title 5 has committed family violence must include:

(1) a copy of each court order affecting the conservatorship,

support, and possession of or access to the child; or

(2) a statement that the orders affecting the child are

unavailable to the applicant and that a copy of the orders will

be filed with the court before the hearing on the application.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 82.008. APPLICATION FILED AFTER EXPIRATION OF FORMER

PROTECTIVE ORDER. (a) An application for a protective order

that is filed after a previously rendered protective order has

expired must include:

(1) a copy of the expired protective order attached to the

application or, if a copy of the expired protective order is

unavailable, a statement that the order is unavailable to the

applicant and that a copy of the order will be filed with the

court before the hearing on the application;

(2) a description of either:

(A) the violation of the expired protective order, if the

application alleges that the respondent violated the expired

protective order by committing an act prohibited by that order

before the order expired; or

(B) the threatened harm that reasonably places the applicant in

fear of imminent physical harm, bodily injury, assault, or sexual

assault; and

(3) if a violation of the expired order is alleged, a statement

that the violation of the expired order has not been grounds for

any other order protecting the applicant that has been issued or

requested under this subtitle.

(b) The procedural requirements for an original application for

a protective order apply to a protective order requested under

this section.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 1999, 76th Leg., ch. 1160, Sec. 1, eff. Sept. 1,

1999.

Sec. 82.0085. APPLICATION FILED BEFORE EXPIRATION OF PREVIOUSLY

RENDERED PROTECTIVE ORDER. (a) If an application for a

protective order alleges that an unexpired protective order

applicable to the respondent is due to expire not later than the

30th day after the date the application was filed, the

application for the subsequent protective order must include:

(1) a copy of the previously rendered protective order attached

to the application or, if a copy of the previously rendered

protective order is unavailable, a statement that the order is

unavailable to the applicant and that a copy of the order will be

filed with the court before the hearing on the application; and

(2) a description of the threatened harm that reasonably places

the applicant in fear of imminent physical harm, bodily injury,

assault, or sexual assault.

(b) The procedural requirements for an original application for

a protective order apply to a protective order requested under

this section.

Added by Acts 1999, 76th Leg., ch. 1160, Sec. 2, eff. Sept. 1,

1999.

Sec. 82.009. APPLICATION FOR TEMPORARY EX PARTE ORDER. An

application that requests the issuance of a temporary ex parte

order under Chapter 83 must:

(1) contain a detailed description of the facts and

circumstances concerning the alleged family violence and the need

for the immediate protective order; and

(2) be signed by each applicant under an oath that the facts and

circumstances contained in the application are true to the best

knowledge and belief of each applicant.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 82.010. CONFIDENTIALITY OF APPLICATION. (a) This section

applies only in a county with a population of 3.4 million or

more.

(b) Except as otherwise provided by law, an application for a

protective order is confidential, is excepted from required

public disclosure under Chapter 552, Government Code, and may not

be released to a person who is not a respondent to the

application until after the date of service of notice of the

application or the date of the hearing on the application,

whichever date is sooner.

(c) Except as otherwise provided by law, an application

requesting the issuance of a temporary ex parte order under

Chapter 83 is confidential, is excepted from required public

disclosure under Chapter 552, Government Code, and may not be

released to a person who is not a respondent to the application

until after the date that the court or law enforcement informs

the respondent of the court's order.

Acts 2003, 78th Leg., ch. 1314, Sec. 2, eff. Sept. 1, 2003.

SUBCHAPTER B. PLEADINGS BY RESPONDENT

Sec. 82.021. ANSWER. A respondent to an application for a

protective order who is served with notice of an application for

a protective order may file an answer at any time before the

hearing. A respondent is not required to file an answer to the

application.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 82.022. REQUEST BY RESPONDENT FOR PROTECTIVE ORDER. To

apply for a protective order, a respondent to an application for

a protective order must file a separate application.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

SUBCHAPTER C. NOTICE OF APPLICATION FOR PROTECTIVE ORDER

Sec. 82.041. CONTENTS OF NOTICE OF APPLICATION. (a) A notice

of an application for a protective order must:

(1) be styled "The State of Texas";

(2) be signed by the clerk of the court under the court's seal;

(3) contain the name and location of the court;

(4) show the date the application was filed;

(5) show the date notice of the application for a protective

order was issued;

(6) show the date, time, and place of the hearing;

(7) show the file number;

(8) show the name of each applicant and each person alleged to

have committed family violence;

(9) be directed to each person alleged to have committed family

violence;

(10) show the name and address of the attorney for the applicant

or the mailing address of the applicant, if the applicant is not

represented by an attorney; and

(11) contain the address of the clerk of the court.

(b) The notice of an application for a protective order must

state: "An application for a protective order has been filed in

the court stated in this notice alleging that you have committed

family violence. You may employ an attorney to defend you against

this allegation. You or your attorney may, but are not required

to, file a written answer to the application. Any answer must be

filed before the hearing on the application. If you receive this

notice within 48 hours before the time set for the hearing, you

may request the court to reschedule the hearing not later than 14

days after the date set for the hearing. If you do not attend the

hearing, a default judgment may be taken and a protective order

may be issued against you."

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 1997, 75th Leg., ch. 1193, Sec. 10, eff. Sept. 1,

1997.

Sec. 82.042. ISSUANCE OF NOTICE OF APPLICATION. (a) On the

filing of an application, the clerk of the court shall issue a

notice of an application for a protective order and deliver the

notice as directed by the applicant.

(b) On request by the applicant, the clerk of the court shall

issue a separate or additional notice of an application for a

protective order.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 82.043. SERVICE OF NOTICE OF APPLICATION. (a) Each

respondent to an application for a protective order is entitled

to service of notice of an application for a protective order.

(b) An applicant for a protective order shall furnish the clerk

with a sufficient number of copies of the application for service

on each respondent.

(c) Notice of an application for a protective order must be

served in the same manner as citation under the Texas Rules of

Civil Procedure, except that service by publication is not

authorized.

(d) Service of notice of an application for a protective order

is not required before the issuance of a temporary ex parte order

under Chapter 83.

(e) The requirements of service of notice under this subchapter

do not apply if the application is filed as a motion in a suit

for dissolution of a marriage. Notice for the motion is given in

the same manner as any other motion in a suit for dissolution of

a marriage.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.



CHAPTER 83. TEMPORARY EX PARTE ORDERS

FAMILY CODE

TITLE 4. PROTECTIVE ORDERS AND FAMILY VIOLENCE

SUBTITLE B. PROTECTIVE ORDERS

CHAPTER 83. TEMPORARY EX PARTE ORDERS

Sec. 83.001. REQUIREMENTS FOR TEMPORARY EX PARTE ORDER. (a) If

the court finds from the information contained in an application

for a protective order that there is a clear and present danger

of family violence, the court, without further notice to the

individual alleged to have committed family violence and without

a hearing, may enter a temporary ex parte order for the

protection of the applicant or any other member of the family or

household of the applicant.

(b) In a temporary ex parte order, the court may direct a

respondent to do or refrain from doing specified acts.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 2001, 77th Leg., ch. 91, Sec. 4, eff. Sept. 1,

2001.

Sec. 83.002. DURATION OF ORDER; EXTENSION. (a) A temporary ex

parte order is valid for the period specified in the order, not

to exceed 20 days.

(b) On the request of an applicant or on the court's own motion,

a temporary ex parte order may be extended for additional 20-day

periods.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 83.003. BOND NOT REQUIRED. The court, at the court's

discretion, may dispense with the necessity of a bond for a

temporary ex parte order.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 83.004. MOTION TO VACATE. Any individual affected by a

temporary ex parte order may file a motion at any time to vacate

the order. On the filing of the motion to vacate, the court shall

set a date for hearing the motion as soon as possible.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 2001, 77th Leg., ch. 91, Sec. 5, eff. Sept. 1,

2001.

Sec. 83.005. CONFLICTING ORDERS. During the time the order is

valid, a temporary ex parte order prevails over any other court

order made under Title 5 to the extent of any conflict between

the orders.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 1997, 75th Leg., ch. 1193, Sec. 11, eff. Sept. 1,

1997.

Sec. 83.006. EXCLUSION OF PARTY FROM RESIDENCE. (a) Subject to

the limitations of Section 85.021(2), a person may only be

excluded from the occupancy of the person's residence by a

temporary ex parte order under this chapter if the applicant:

(1) files a sworn affidavit that provides a detailed description

of the facts and circumstances requiring the exclusion of the

person from the residence; and

(2) appears in person to testify at a temporary ex parte hearing

to justify the issuance of the order without notice.

(b) Before the court may render a temporary ex parte order

excluding a person from the person's residence, the court must

find from the required affidavit and testimony that:

(1) the applicant requesting the excluding order either resides

on the premises or has resided there within 30 days before the

date the application was filed;

(2) the person to be excluded has within the 30 days before the

date the application was filed committed family violence against

a member of the household; and

(3) there is a clear and present danger that the person to be

excluded is likely to commit family violence against a member of

the household.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 83.007. RECESS OF HEARING TO CONTACT RESPONDENT. The court

may recess the hearing on a temporary ex parte order to contact

the respondent by telephone and provide the respondent the

opportunity to be present when the court resumes the hearing.

Without regard to whether the respondent is able to be present at

the hearing, the court shall resume the hearing before the end of

the working day.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.



CHAPTER 84. HEARING

FAMILY CODE

TITLE 4. PROTECTIVE ORDERS AND FAMILY VIOLENCE

SUBTITLE B. PROTECTIVE ORDERS

CHAPTER 84. HEARING

Sec. 84.001. TIME SET FOR HEARING. (a) On the filing of an

application for a protective order, the court shall set a date

and time for the hearing unless a later date is requested by the

applicant. Except as provided by Section 84.002, the court may

not set a date later than the 14th day after the date the

application is filed.

(b) The court may not delay a hearing on an application in order

to consolidate it with a hearing on a subsequently filed

application.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 84.002. EXTENDED TIME FOR HEARING IN DISTRICT COURT IN

CERTAIN COUNTIES. (a) On the request of the prosecuting

attorney in a county with a population of more than 1.5 million

or in a county in a judicial district that is composed of more

than one county, the district court shall set the hearing on a

date and time not later than 20 days after the date the

application is filed or 20 days after the date a request is made

to reschedule a hearing under Section 84.003.

(b) The district court shall grant the request of the

prosecuting attorney for an extended time in which to hold a

hearing on a protective order either on a case-by-case basis or

for all cases filed under this subtitle.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 1997, 75th Leg., ch. 1193, Sec. 12, eff. Sept. 1,

1997.

Sec. 84.003. HEARING RESCHEDULED FOR FAILURE OF SERVICE. (a)

If a hearing set under this chapter is not held because of the

failure of a respondent to receive service of notice of an

application for a protective order, the applicant may request the

court to reschedule the hearing.

(b) Except as provided by Section 84.002, the date for a

rescheduled hearing shall be not later than 14 days after the

date the request is made.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 84.004. HEARING RESCHEDULED FOR INSUFFICIENT NOTICE. (a)

If a respondent receives service of notice of an application for

a protective order within 48 hours before the time set for the

hearing, on request by the respondent, the court shall reschedule

the hearing for a date not later than 14 days after the date set

for the hearing.

(b) The respondent is not entitled to additional service for a

hearing rescheduled under this section.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 84.005. LEGISLATIVE CONTINUANCE. If a proceeding for which

a legislative continuance is sought under Section 30.003, Civil

Practice and Remedies Code, includes an application for a

protective order, the continuance is discretionary with the

court.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 6.10(a), eff. Sept.

1, 1999.



CHAPTER 85. ISSUANCE OF PROTECTIVE ORDER

FAMILY CODE

TITLE 4. PROTECTIVE ORDERS AND FAMILY VIOLENCE

SUBTITLE B. PROTECTIVE ORDERS

CHAPTER 85. ISSUANCE OF PROTECTIVE ORDER

SUBCHAPTER A. FINDINGS AND ORDERS

Sec. 85.001. REQUIRED FINDINGS AND ORDERS. (a) At the close of

a hearing on an application for a protective order, the court

shall find whether:

(1) family violence has occurred; and

(2) family violence is likely to occur in the future.

(b) If the court finds that family violence has occurred and

that family violence is likely to occur in the future, the court:

(1) shall render a protective order as provided by Section

85.022 applying only to a person found to have committed family

violence; and

(2) may render a protective order as provided by Section 85.021

applying to both parties that is in the best interest of the

person protected by the order or member of the family or

household of the person protected by the order.

(c) A protective order that requires the first applicant to do

or refrain from doing an act under Section 85.022 shall include a

finding that the first applicant has committed family violence

and is likely to commit family violence in the future.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 2001, 77th Leg., ch. 91, Sec. 6, eff. Sept. 1,

2001.

Sec. 85.002. EXCEPTION FOR VIOLATION OF EXPIRED PROTECTIVE

ORDER. If the court finds that a respondent violated a

protective order by committing an act prohibited by the order as

provided by Section 85.022, that the order was in effect at the

time of the violation, and that the order has expired after the

date that the violation occurred, the court, without the

necessity of making the findings described by Section 85.001(a),

shall render a protective order as provided by Section 85.022

applying only to the respondent and may render a protective order

as provided by Section 85.021.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 1997, 75th Leg., ch. 1193, Sec. 13, eff. Sept. 1,

1997.

Sec. 85.003. SEPARATE PROTECTIVE ORDERS REQUIRED. (a) A court

that renders separate protective orders that apply to both

parties and require both parties to do or refrain from doing acts

under Section 85.022 shall render two distinct and separate

protective orders in two separate documents that reflect the

appropriate conditions for each party.

(b) A court that renders protective orders that apply to both

parties and require both parties to do or refrain from doing acts

under Section 85.022 shall render the protective orders in two

separate documents. The court shall provide one of the documents

to the applicant and the other document to the respondent.

(c) A court may not render one protective order under Section

85.022 that applies to both parties.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 85.004. PROTECTIVE ORDER IN SUIT FOR DISSOLUTION OF

MARRIAGE. A protective order in a suit for dissolution of a

marriage must be in a separate document entitled "PROTECTIVE

ORDER."

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 85.005. AGREED ORDER. (a) To facilitate settlement, the

parties to a proceeding may agree in writing to the terms of a

protective order as provided by Section 85.021. An agreement

under this subsection is subject to the approval of the court.

(b) To facilitate settlement, a respondent may agree in writing

to the terms of a protective order as provided by Section 85.022,

subject to the approval of the court. The court may not approve

an agreement that requires the applicant to do or refrain from

doing an act under Section 85.022. The agreed order is

enforceable civilly or criminally.

(c) If the court approves an agreement between the parties, the

court shall render an agreed protective order that is in the best

interest of the applicant, the family or household, or a member

of the family or household.

(d) An agreed protective order is not enforceable as a contract.

(e) An agreed protective order expires on the date the court

order expires.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

541, Sec. 1, eff. June 17, 2005.

Sec. 85.006. DEFAULT ORDER. (a) A court may render a

protective order that is binding on a respondent who does not

attend a hearing if the respondent received service of the

application and notice of the hearing.

(b) If the court reschedules the hearing under Chapter 84, a

protective order may be rendered if the respondent does not

attend the rescheduled hearing.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 85.007. CONFIDENTIALITY OF CERTAIN INFORMATION. (a) On

request by a person protected by an order or member of the family

or household of a person protected by an order, the court may

exclude from a protective order the address and telephone number

of:

(1) a person protected by the order, in which case the order

shall state the county in which the person resides;

(2) the place of employment or business of a person protected by

the order; or

(3) the child-care facility or school a child protected by the

order attends or in which the child resides.

(b) On granting a request for confidentiality under this

section, the court shall order the clerk to:

(1) strike the information described by Subsection (a) from the

public records of the court; and

(2) maintain a confidential record of the information for use

only by the court.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 2001, 77th Leg., ch. 91, Sec. 7, eff. Sept. 1,

2001.

Sec. 85.009. ORDER VALID UNTIL SUPERSEDED. A protective order

rendered under this chapter is valid and enforceable pending

further action by the court that rendered the order until the

order is properly superseded by another court with jurisdiction

over the order.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

SUBCHAPTER B. CONTENTS OF PROTECTIVE ORDER

Sec. 85.021. REQUIREMENTS OF ORDER APPLYING TO ANY PARTY. In a

protective order, the court may:

(1) prohibit a party from:

(A) removing a child who is a member of the family or household

from:

(i) the possession of a person named in the order; or

(ii) the jurisdiction of the court; or

(B) transferring, encumbering, or otherwise disposing of

property, other than in the ordinary course of business, that is

mutually owned or leased by the parties;

(2) grant exclusive possession of a residence to a party and, if

appropriate, direct one or more parties to vacate the residence

if the residence:

(A) is jointly owned or leased by the party receiving exclusive

possession and a party being denied possession;

(B) is owned or leased by the party retaining possession; or

(C) is owned or leased by the party being denied possession and

that party has an obligation to support the party or a child of

the party granted possession of the residence;

(3) provide for the possession of and access to a child of a

party if the person receiving possession of or access to the

child is a parent of the child;

(4) require the payment of support for a party or for a child of

a party if the person required to make the payment has an

obligation to support the other party or the child; or

(5) award to a party the use and possession of specified

property that is community property or jointly owned or leased

property.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 85.022. REQUIREMENTS OF ORDER APPLYING TO PERSON WHO

COMMITTED FAMILY VIOLENCE. (a) In a protective order, the court

may order the person found to have committed family violence to

perform acts specified by the court that the court determines are

necessary or appropriate to prevent or reduce the likelihood of

family violence and may order that person to:

(1) complete a battering intervention and prevention program

accredited under Article 42.141, Code of Criminal Procedure;

(2) beginning on September 1, 2008, if the referral option under

Subdivision (1) is not available, complete a program or counsel

with a provider that has begun the accreditation process

described by Subsection (a-1); or

(3) if the referral option under Subdivision (1) or, beginning

on September 1, 2008, the referral option under Subdivision (2)

is not available, counsel with a social worker, family service

agency, physician, psychologist, licensed therapist, or licensed

professional counselor who has completed family violence

intervention training that the community justice assistance

division of the Texas Department of Criminal Justice has

approved, after consultation with the licensing authorities

described by Chapters 152, 501, 502, 503, and 505, Occupations

Code, and experts in the field of family violence.

(a-1) Beginning on September 1, 2009, a program or provider

serving as a referral option for the courts under Subsection

(a)(1) or (2) must be accredited under Section 4A, Article

42.141, Code of Criminal Procedure, as conforming to program

guidelines under that article.

(b) In a protective order, the court may prohibit the person

found to have committed family violence from:

(1) committing family violence;

(2) communicating:

(A) directly with a person protected by an order or a member of

the family or household of a person protected by an order, in a

threatening or harassing manner;

(B) a threat through any person to a person protected by an

order or a member of the family or household of a person

protected by an order; and

(C) if the court finds good cause, in any manner with a person

protected by an order or a member of the family or household of a

person protected by an order, except through the party's attorney

or a person appointed by the court;

(3) going to or near the residence or place of employment or

business of a person protected by an order or a member of the

family or household of a person protected by an order;

(4) going to or near the residence, child-care facility, or

school a child protected under the order normally attends or in

which the child normally resides;

(5) engaging in conduct directed specifically toward a person

who is a person protected by an order or a member of the family

or household of a person protected by an order, including

following the person, that is reasonably likely to harass, annoy,

alarm, abuse, torment, or embarrass the person; and

(6) possessing a firearm, unless the person is a peace officer,

as defined by Section 1.07, Penal Code, actively engaged in

employment as a sworn, full-time paid employee of a state agency

or political subdivision.

(c) In an order under Subsection (b)(3) or (4), the court shall

specifically describe each prohibited location and the minimum

distances from the location, if any, that the party must

maintain. This subsection does not apply to an order in which

Section 85.007 applies.

(d) In a protective order, the court shall suspend a license to

carry a concealed handgun issued under Subchapter H, Chapter 411,

Government Code, that is held by a person found to have committed

family violence.

(e) In this section, "firearm" has the meaning assigned by

Section 46.01, Penal Code.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 1997, 75th Leg., ch. 1193, Sec. 14, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1412, Sec. 3, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 91, Sec. 8, eff. Sept. 1, 2001; Acts

2001, 77th Leg., ch. 23, Sec. 3, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

113, Sec. 4, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 11.21, eff. September 1, 2009.

Sec. 85.023. EFFECT ON PROPERTY RIGHTS. A protective order or

an agreement approved by the court under this subtitle does not

affect the title to real property.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 85.024. ENFORCEMENT OF COUNSELING REQUIREMENT. (a) A

person found to have engaged in family violence who is ordered to

attend a program or counseling under Section 85.022(a)(1), (2),

or (3) shall file with the court an affidavit before the 60th day

after the date the order was rendered stating either that the

person has begun the program or counseling or that a program or

counseling is not available within a reasonable distance from the

person's residence. A person who files an affidavit that the

person has begun the program or counseling shall file with the

court before the date the protective order expires a statement

that the person completed the program or counseling not later

than the 30th day before the expiration date of the protective

order or the 30th day before the first anniversary of the date

the protective order was issued, whichever date is earlier. An

affidavit under this subsection must be accompanied by a letter,

notice, or certificate from the program or counselor that

verifies the person's completion of the program or counseling. A

person who fails to comply with this subsection may be punished

for contempt of court under Section 21.002, Government Code.

(b) A protective order under Section 85.022 must specifically

advise the person subject to the order of the requirement of this

section and the possible punishment if the person fails to comply

with the requirement.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 1997, 75th Leg., ch. 1193, Sec. 15, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

113, Sec. 5, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

770, Sec. 1, eff. September 1, 2007.

Sec. 85.025. DURATION OF PROTECTIVE ORDER. (a) Except as

provided by Subsection (b) or (c), an order under this subtitle

is effective:

(1) for the period stated in the order, not to exceed two years;

or

(2) if a period is not stated in the order, until the second

anniversary of the date the order was issued.

(b) A person who is the subject of a protective order may file a

motion not earlier than the first anniversary of the date on

which the order was rendered requesting that the court review the

protective order and determine whether there is a continuing need

for the order. After a hearing on the motion, if the court finds

there is a continuing need for the protective order, the

protective order remains in effect until the date the order

expires under this section. If the court finds there is no

continuing need for the protective order, the court shall order

that the protective order expires on a date set by the court.

(c) If a person who is the subject of a protective order is

confined or imprisoned on the date the protective order would

expire under Subsection (a), the period for which the order is

effective is extended, and the order expires on the first

anniversary of the date the person is released from confinement

or imprisonment.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 1999, 76th Leg., ch. 1160, Sec. 3, eff. Sept. 1,

1999.

Sec. 85.026. WARNING ON PROTECTIVE ORDER. (a) Each protective

order issued under this subtitle, including a temporary ex parte

order, must contain the following prominently displayed

statements in boldfaced type, capital letters, or underlined:

"A PERSON WHO VIOLATES THIS ORDER MAY BE PUNISHED FOR CONTEMPT OF

COURT BY A FINE OF AS MUCH AS $500 OR BY CONFINEMENT IN JAIL FOR

AS LONG AS SIX MONTHS, OR BOTH."

"NO PERSON, INCLUDING A PERSON WHO IS PROTECTED BY THIS ORDER,

MAY GIVE PERMISSION TO ANYONE TO IGNORE OR VIOLATE ANY PROVISION

OF THIS ORDER. DURING THE TIME IN WHICH THIS ORDER IS VALID,

EVERY PROVISION OF THIS ORDER IS IN FULL FORCE AND EFFECT UNLESS

A COURT CHANGES THE ORDER."

"IT IS UNLAWFUL FOR ANY PERSON, OTHER THAN A PEACE OFFICER, AS

DEFINED BY SECTION 1.07, PENAL CODE, ACTIVELY ENGAGED IN

EMPLOYMENT AS A SWORN, FULL-TIME PAID EMPLOYEE OF A STATE AGENCY

OR POLITICAL SUBDIVISION, WHO IS SUBJECT TO A PROTECTIVE ORDER TO

POSSESS A FIREARM OR AMMUNITION."

(b) Each protective order issued under this subtitle, except for

a temporary ex parte order, must contain the following

prominently displayed statement in boldfaced type, capital

letters, or underlined:

"A VIOLATION OF THIS ORDER BY COMMISSION OF AN ACT PROHIBITED BY

THE ORDER MAY BE PUNISHABLE BY A FINE OF AS MUCH AS $4,000 OR BY

CONFINEMENT IN JAIL FOR AS LONG AS ONE YEAR, OR BOTH. AN ACT THAT

RESULTS IN FAMILY VIOLENCE MAY BE PROSECUTED AS A SEPARATE

MISDEMEANOR OR FELONY OFFENSE. IF THE ACT IS PROSECUTED AS A

SEPARATE FELONY OFFENSE, IT IS PUNISHABLE BY CONFINEMENT IN

PRISON FOR AT LEAST TWO YEARS."

(c) Each protective order issued under this subtitle, including

a temporary ex parte order, must contain the following

prominently displayed statement in boldfaced type, capital

letters, or underlined:

"NO PERSON, INCLUDING A PERSON WHO IS PROTECTED BY THIS ORDER,

MAY GIVE PERMISSION TO ANYONE TO IGNORE OR VIOLATE ANY PROVISION

OF THIS ORDER. DURING THE TIME IN WHICH THIS ORDER IS VALID,

EVERY PROVISION OF THIS ORDER IS IN FULL FORCE AND EFFECT UNLESS

A COURT CHANGES THE ORDER."

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 1999, 76th Leg., ch. 178, Sec. 3, eff. Aug. 30,

1999; Acts 1999, 76th Leg., ch. 1160, Sec. 4, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 23, Sec. 5, eff. Sept. 1, 2001.

SUBCHAPTER C. DELIVERY OF PROTECTIVE ORDER

Sec. 85.041. DELIVERY TO RESPONDENT. (a) A protective order

rendered under this subtitle shall be:

(1) delivered to the respondent as provided by Rule 21a, Texas

Rules of Civil Procedure;

(2) served in the same manner as a writ of injunction; or

(3) served in open court at the close of the hearing as provided

by this section.

(b) The court shall serve an order in open court to a respondent

who is present at the hearing by giving to the respondent a copy

of the order, reduced to writing and signed by the judge or

master. A certified copy of the signed order shall be given to

the applicant at the time the order is given to the respondent.

If the applicant is not in court at the conclusion of the

hearing, the clerk of the court shall mail a certified copy of

the order to the applicant not later than the third business day

after the date the hearing is concluded.

(c) If the order has not been reduced to writing, the court

shall give notice orally to a respondent who is present at the

hearing of the part of the order that contains prohibitions under

Section 85.022 or any other part of the order that contains

provisions necessary to prevent further family violence. The

clerk of the court shall mail a copy of the order to the

respondent and a certified copy of the order to the applicant not

later than the third business day after the date the hearing is

concluded.

(d) If the respondent is not present at the hearing and the

order has been reduced to writing at the conclusion of the

hearing, the clerk of the court shall immediately provide a

certified copy of the order to the applicant and mail a copy of

the order to the respondent not later than the third business day

after the date the hearing is concluded.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 85.042. DELIVERY OF ORDER TO OTHER PERSONS. (a) The clerk

of the court issuing an original or modified protective order

under this subtitle shall send a copy of the order, along with

the information provided by the applicant or the applicant's

attorney that is required under Section 411.042(b)(6), Government

Code, to the chief of police of the municipality in which the

person protected by the order resides, if the person resides in a

municipality, or to the appropriate constable and the sheriff of

the county in which the person resides, if the person does not

reside in a municipality.

(b) If a protective order made under this chapter prohibits a

respondent from going to or near a child-care facility or school,

the clerk of the court shall send a copy of the order to the

child-care facility or school.

(c) The clerk of a court that vacates an original or modified

protective order under this subtitle shall notify the chief of

police or constable and sheriff who received a copy of the

original or modified order that the order is vacated.

(d) The applicant or the applicant's attorney shall provide to

the clerk of the court:

(1) the name and address of each law enforcement agency,

child-care facility, and school to which the clerk is required to

mail a copy of the order under this section; and

(2) any other information required under Section 411.042(b)(6),

Government Code.

(e) The clerk of the court issuing an original or modified

protective order under Section 85.022 that suspends a license to

carry a concealed handgun shall send a copy of the order to the

appropriate division of the Department of Public Safety at its

Austin headquarters. On receipt of the order suspending the

license, the department shall:

(1) record the suspension of the license in the records of the

department;

(2) report the suspension to local law enforcement agencies, as

appropriate; and

(3) demand surrender of the suspended license from the license

holder.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 1997, 75th Leg., ch. 614, Sec. 3, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1412, Sec. 4, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 91, Sec. 9, eff. Sept. 1, 2001; Acts

2001, 77th Leg., ch. 35, Sec. 1, eff. Sept. 1, 2001; Acts 2001,

77th Leg., ch. 91, Sec. 9, eff. Sept. 1, 2001.

SUBCHAPTER D. RELATIONSHIP BETWEEN PROTECTIVE ORDER AND SUIT FOR

DISSOLUTION OF MARRIAGE AND SUIT AFFECTING PARENT-CHILD

RELATIONSHIP

Sec. 85.061. DISMISSAL OF APPLICATION PROHIBITED; SUBSEQUENTLY

FILED SUIT FOR DISSOLUTION OF MARRIAGE OR SUIT AFFECTING

PARENT-CHILD RELATIONSHIP. If an application for a protective

order is pending, a court may not dismiss the application or

delay a hearing on the application on the grounds that a suit for

dissolution of marriage or suit affecting the parent-child

relationship is filed after the date the application was filed.

Added by Acts 1997, 75th Leg., ch. 1193, Sec. 16, eff. Sept. 1,

1997.

Sec. 85.062. APPLICATION FILED WHILE SUIT FOR DISSOLUTION OF

MARRIAGE OR SUIT AFFECTING PARENT-CHILD RELATIONSHIP PENDING.

(a) If a suit for dissolution of a marriage or suit affecting

the parent-child relationship is pending, a party to the suit may

apply for a protective order against another party to the suit by

filing an application:

(1) in the court in which the suit is pending; or

(2) in a court in the county in which the applicant resides if

the applicant resides outside the jurisdiction of the court in

which the suit is pending.

(b) An applicant subject to this section shall inform the clerk

of the court that renders a protective order that a suit for

dissolution of a marriage or a suit affecting the parent-child

relationship is pending in which the applicant is party.

(c) If a final protective order is rendered by a court other

than the court in which a suit for dissolution of a marriage or a

suit affecting the parent-child relationship is pending, the

clerk of the court that rendered the protective order shall:

(1) inform the clerk of the court in which the suit is pending

that a final protective order has been rendered; and

(2) forward a copy of the final protective order to the court in

which the suit is pending.

(d) A protective order rendered by a court in which an

application is filed under Subsection (a)(2) is subject to

transfer under Section 85.064.

Added by Acts 1997, 75th Leg., ch. 1193, Sec. 16, eff. Sept. 1,

1997.

Sec. 85.063. APPLICATION FILED AFTER FINAL ORDER RENDERED IN

SUIT FOR DISSOLUTION OF MARRIAGE OR SUIT AFFECTING PARENT-CHILD

RELATIONSHIP. (a) If a final order has been rendered in a suit

for dissolution of marriage or suit affecting the parent-child

relationship, an application for a protective order by a party to

the suit against another party to the suit filed after the date

the final order was rendered, and that is:

(1) filed in the county in which the final order was rendered,

shall be filed in the court that rendered the final order; and

(2) filed in another county, shall be filed in a court having

jurisdiction to render a protective order under this subtitle.

(b) A protective order rendered by a court in which an

application is filed under Subsection (a)(2) is subject to

transfer under Section 85.064.

Added by Acts 1997, 75th Leg., ch. 1193, Sec. 16, eff. Sept. 1,

1997.

Sec. 85.064. TRANSFER OF PROTECTIVE ORDER. (a) If a protective

order was rendered before the filing of a suit for dissolution of

marriage or suit affecting the parent-child relationship or while

the suit is pending as provided by Section 85.062, the court that

rendered the order may, on the motion of a party or on the

court's own motion, transfer the protective order to the court

having jurisdiction of the suit if the court makes the finding

prescribed by Subsection (c).

(b) If a protective order that affects a party's right to

possession of or access to a child is rendered after the date a

final order was rendered in a suit affecting the parent-child

relationship, on the motion of a party or on the court's own

motion, the court may transfer the protective order to the court

of continuing, exclusive jurisdiction if the court makes the

finding prescribed by Subsection (c).

(c) A court may transfer a protective order under this section

if the court finds that the transfer is:

(1) in the interest of justice; or

(2) for the safety or convenience of a party or a witness.

(d) The transfer of a protective order under this section shall

be conducted according to the procedures provided by Section

155.207.

(e) Except as provided by Section 81.002, the fees or costs

associated with the transfer of a protective order shall be paid

by the movant.

Added by Acts 1997, 75th Leg., ch. 1193, Sec. 16, eff. Sept. 1,

1997.

Sec. 85.065. EFFECT OF TRANSFER. (a) A protective order

transferred under Section 85.064 has the same effect as if the

order remained in the court that rendered the order. The

protective order may be enforced by the court that receives the

order in the same manner as if the court originally rendered the

order.

(b) A protective order that is transferred is enforceable by

contempt or by any other means by which the court that rendered

the order could enforce the order. The court that receives the

protective order may punish a violation of the order regardless

of whether the violation occurred before or after the date of the

transfer.

(c) A protective order that is transferred is subject to

modification by the court that receives the order to the same

extent modification is permitted under Chapter 87 by a court that

rendered the order.

Added by Acts 1997, 75th Leg., ch. 1193, Sec. 16, eff. Sept. 1,

1997.



CHAPTER 86. LAW ENFORCEMENT DUTIES RELATING TO PROTECTIVE ORDERS

FAMILY CODE

TITLE 4. PROTECTIVE ORDERS AND FAMILY VIOLENCE

SUBTITLE B. PROTECTIVE ORDERS

CHAPTER 86. LAW ENFORCEMENT DUTIES RELATING TO PROTECTIVE ORDERS

Sec. 86.001. ADOPTION OF PROCEDURES BY LAW ENFORCEMENT AGENCY.

(a) To ensure that law enforcement officers responding to calls

are aware of the existence and terms of protective orders issued

under this subtitle, each law enforcement agency shall establish

procedures in the agency to provide adequate information or

access to information for law enforcement officers of the names

of each person protected by an order issued under this subtitle

and of each person against whom protective orders are directed.

(b) A law enforcement agency may enter a protective order in the

agency's computer records of outstanding warrants as notice that

the order has been issued and is currently in effect. On receipt

of notification by a clerk of court that the court has vacated or

dismissed an order, the law enforcement agency shall remove the

order from the agency's computer record of outstanding warrants.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 86.0011. DUTY TO ENTER INFORMATION INTO STATEWIDE LAW

ENFORCEMENT INFORMATION SYSTEM. On receipt of an original or

modified protective order from the clerk of the issuing court, a

law enforcement agency shall immediately, but not later than the

10th day after the date the order is received, enter the

information required by Section 411.042(b)(6), Government Code,

into the statewide law enforcement information system maintained

by the Department of Public Safety.

Added by Acts 2001, 77th Leg., ch. 35, Sec. 2, eff. Sept. 1,

2001.

Sec. 86.002. DUTY TO PROVIDE INFORMATION TO FIREARMS DEALERS.

(a) On receipt of a request for a law enforcement information

system record check of a prospective transferee by a licensed

firearms dealer under the Brady Handgun Violence Prevention Act,

18 U.S.C. Section 922, the chief law enforcement officer shall

determine whether the Department of Public Safety has in the

department's law enforcement information system a record

indicating the existence of an active protective order directed

to the prospective transferee.

(b) If the department's law enforcement information system

indicates the existence of an active protective order directed to

the prospective transferee, the chief law enforcement officer

shall immediately advise the dealer that the transfer is

prohibited.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 86.003. COURT ORDER FOR LAW ENFORCEMENT ASSISTANCE UNDER

TEMPORARY ORDER. On request by an applicant obtaining a

temporary ex parte protective order that excludes the respondent

from the respondent's residence, the court granting the temporary

order shall render a written order to the sheriff, constable, or

chief of police to provide a law enforcement officer from the

department of the chief of police, constable, or sheriff to:

(1) accompany the applicant to the residence covered by the

order;

(2) inform the respondent that the court has ordered that the

respondent be excluded from the residence;

(3) protect the applicant while the applicant takes possession

of the residence; and

(4) protect the applicant if the respondent refuses to vacate

the residence while the applicant takes possession of the

applicant's necessary personal property.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 1997, 75th Leg., ch. 852, Sec. 1, eff. June 18.

1997.

Sec. 86.004. COURT ORDER FOR LAW ENFORCEMENT ASSISTANCE UNDER

FINAL ORDER. On request by an applicant obtaining a final

protective order that excludes the respondent from the

respondent's residence, the court granting the final order shall

render a written order to the sheriff, constable, or chief of

police to provide a law enforcement officer from the department

of the chief of police, constable, or sheriff to:

(1) accompany the applicant to the residence covered by the

order;

(2) inform the respondent that the court has ordered that the

respondent be excluded from the residence;

(3) protect the applicant while the applicant takes possession

of the residence and the respondent takes possession of the

respondent's necessary personal property; and

(4) if the respondent refuses to vacate the residence:

(A) remove the respondent from the residence; and

(B) arrest the respondent for violating the court order.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 1997, 75th Leg., ch. 852, Sec. 2, eff. June 18,

1997.

Sec. 86.005. PROTECTIVE ORDER FROM ANOTHER JURISDICTION. To

ensure that law enforcement officers responding to calls are

aware of the existence and terms of a protective order from

another jurisdiction, each law enforcement agency shall establish

procedures in the agency to provide adequate information or

access to information for law enforcement officers regarding the

name of each person protected by an order rendered in another

jurisdiction and of each person against whom the protective order

is directed.

Added by Acts 1997, 75th Leg., ch. 1193, Sec. 17, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 48, Sec. 1, eff. Sept.

1, 2001.



CHAPTER 87. MODIFICATION OF PROTECTIVE ORDERS

FAMILY CODE

TITLE 4. PROTECTIVE ORDERS AND FAMILY VIOLENCE

SUBTITLE B. PROTECTIVE ORDERS

CHAPTER 87. MODIFICATION OF PROTECTIVE ORDERS

Sec. 87.001. MODIFICATION OF PROTECTIVE ORDER. On the motion of

any party, the court, after notice and hearing, may modify an

existing protective order to:

(1) exclude any item included in the order; or

(2) include any item that could have been included in the order.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 87.002. MODIFICATION MAY NOT EXTEND DURATION OF ORDER. A

protective order may not be modified to extend the period of the

order's validity beyond the second anniversary of the date the

original order was rendered or beyond the date the order expires

under Section 85.025(c), whichever date occurs later.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Amended by Acts 1999, 76th Leg., ch. 1160, Sec. 5, eff. Sept. 1,

1999.

Sec. 87.003. NOTIFICATION OF MOTION TO MODIFY. Notice of a

motion to modify a protective order is sufficient if delivery of

the motion is attempted on the respondent at the respondent's

last known address by registered or certified mail as provided by

Rule 21a, Texas Rules of Civil Procedure.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 87.004. CHANGE OF ADDRESS OR TELEPHONE NUMBER. (a) If a

protective order contains the address or telephone number of a

person protected by the order, of the place of employment or

business of the person, or of the child-care facility or school

of a child protected by the order and that information is not

confidential under Section 85.007, the person protected by the

order may file a notification of change of address or telephone

number with the court that rendered the order to modify the

information contained in the order.

(b) The clerk of the court shall attach the notification of

change to the protective order and shall deliver a copy of the

notification to the respondent by registered or certified mail as

provided by Rule 21a, Texas Rules of Civil Procedure.

(c) The filing of a notification of change of address or

telephone number and the attachment of the notification to a

protective order does not affect the validity of the order.

Added by Acts 1997, 75th Leg., ch. 1193, Sec. 18, eff. Sept. 1,

1997.



CHAPTER 88. UNIFORM INTERSTATE ENFORCEMENT OF PROTECTIVE ORDERS ACT

FAMILY CODE

TITLE 4. PROTECTIVE ORDERS AND FAMILY VIOLENCE

SUBTITLE B. PROTECTIVE ORDERS

CHAPTER 88. UNIFORM INTERSTATE ENFORCEMENT OF PROTECTIVE ORDERS

ACT

Sec. 88.001. SHORT TITLE. This chapter may be cited as the

Uniform Interstate Enforcement of Domestic Violence Protection

Orders Act.

Added by Acts 2001, 77th Leg., ch. 48, Sec. 2, eff. Sept. 1,

2001.

Sec. 88.002. DEFINITIONS. In this chapter:

(1) "Foreign protective order" means a protective order issued

by a tribunal of another state.

(2) "Issuing state" means the state in which a tribunal issues a

protective order.

(3) "Mutual foreign protective order" means a foreign protective

order that includes provisions issued in favor of both the

protected individual seeking enforcement of the order and the

respondent.

(4) "Protected individual" means an individual protected by a

protective order.

(5) "Protective order" means an injunction or other order,

issued by a tribunal under the domestic violence or family

violence laws or another law of the issuing state, to prevent an

individual from engaging in violent or threatening acts against,

harassing, contacting or communicating with, or being in physical

proximity to another individual.

(6) "Respondent" means the individual against whom enforcement

of a protective order is sought.

(7) "State" means a state of the United States, the District of

Columbia, the Commonwealth of Puerto Rico, the United States

Virgin Islands, or a territory or insular possession subject to

the jurisdiction of the United States. The term includes a

military tribunal of the United States, an Indian tribe or band,

and an Alaskan native village that has jurisdiction to issue

protective orders.

(8) "Tribunal" means a court, agency, or other entity authorized

by law to issue or modify a protective order.

Added by Acts 2001, 77th Leg., ch. 48, Sec. 2, eff. Sept. 1,

2001.

Sec. 88.003. JUDICIAL ENFORCEMENT OF ORDER. (a) A tribunal of

this state shall enforce the terms of a foreign protective order,

including a term that provides relief that a tribunal of this

state would not have power to provide but for this section. The

tribunal shall enforce the order regardless of whether the order

was obtained by independent action or in another proceeding, if

the order is an order issued in response to a complaint,

petition, or motion filed by or on behalf of an individual

seeking protection. In a proceeding to enforce a foreign

protective order, the tribunal shall follow the procedures of

this state for the enforcement of protective orders.

(b) A tribunal of this state shall enforce the provisions of the

foreign protective order that govern the possession of and access

to a child if the provisions were issued in accordance with the

jurisdictional requirements governing the issuance of possession

and access orders in the issuing state.

(c) A tribunal of this state may enforce a provision of the

foreign protective order relating to child support if the order

was issued in accordance with the jurisdictional requirements of

Chapter 159 and the federal Full Faith and Credit for Child

Support Orders Act, 28 U.S.C. Section 1738B, as amended.

(d) A foreign protective order is valid if the order:

(1) names the protected individual and the respondent;

(2) is currently in effect;

(3) was rendered by a tribunal that had jurisdiction over the

parties and the subject matter under the law of the issuing

state; and

(4) was rendered after the respondent was given reasonable

notice and an opportunity to be heard consistent with the right

to due process, either:

(A) before the tribunal issued the order; or

(B) in the case of an ex parte order, within a reasonable time

after the order was rendered.

(e) A protected individual seeking enforcement of a foreign

protective order establishes a prima facie case for its validity

by presenting an order that is valid on its face.

(f) It is an affirmative defense in an action seeking

enforcement of a foreign protective order that the order does not

meet the requirements for a valid order under Subsection (d).

(g) A tribunal of this state may enforce the provisions of a

mutual foreign protective order that favor a respondent only if:

(1) the respondent filed a written pleading seeking a protective

order from the tribunal of the issuing state; and

(2) the tribunal of the issuing state made specific findings in

favor of the respondent.

Added by Acts 2001, 77th Leg., ch. 48, Sec. 2, eff. Sept. 1,

2001.

Sec. 88.004. NONJUDICIAL ENFORCEMENT OF ORDER. (a) A law

enforcement officer of this state, on determining that there is

probable cause to believe that a valid foreign protective order

exists and that the order has been violated, shall enforce the

foreign protective order as if it were an order of a tribunal of

this state. A law enforcement officer has probable cause to

believe that a foreign protective order exists if the protected

individual presents a foreign protective order that identifies

both the protected individual and the respondent and on its face,

is currently in effect.

(b) For the purposes of this section, a foreign protective order

may be inscribed on a tangible medium or may be stored in an

electronic or other medium if it is retrievable in a perceivable

form. Presentation of a certified copy of a protective order is

not required for enforcement.

(c) If a protected individual does not present a foreign

protective order, a law enforcement officer may determine that

there is probable cause to believe that a valid foreign

protective order exists by relying on any relevant information.

(d) A law enforcement officer of this state who determines that

an otherwise valid foreign protective order cannot be enforced

because the respondent has not been notified or served with the

order shall inform the respondent of the order and make a

reasonable effort to serve the order on the respondent. After

informing the respondent and attempting to serve the order, the

officer shall allow the respondent a reasonable opportunity to

comply with the order before enforcing the order.

(e) The registration or filing of an order in this state is not

required for the enforcement of a valid foreign protective order

under this chapter.

Added by Acts 2001, 77th Leg., ch. 48, Sec. 2, eff. Sept. 1,

2001.

Sec. 88.005. REGISTRATION OF ORDER. (a) An individual may

register a foreign protective order in this state. To register a

foreign protective order, an individual shall:

(1) present a certified copy of the order to a sheriff,

constable, or chief of police responsible for the registration of

orders in the local computer records and in the statewide law

enforcement system maintained by the Texas Department of Public

Safety; or

(2) present a certified copy of the order to the Department of

Public Safety and request that the order be registered in the

statewide law enforcement system maintained by the Department of

Public Safety.

(b) On receipt of a foreign protective order, the agency

responsible for the registration of protective orders shall

register the order in accordance with this section and furnish to

the individual registering the order a certified copy of the

registered order.

(c) The agency responsible for the registration of protective

orders shall register a foreign protective order on presentation

of a copy of a protective order that has been certified by the

issuing state. A registered foreign protective order that is

inaccurate or not currently in effect shall be corrected or

removed from the registry in accordance with the law of this

state.

(d) An individual registering a foreign protective order shall

file an affidavit made by the protected individual that, to the

best of the protected individual's knowledge, the order is in

effect.

(e) A foreign protective order registered under this section may

be entered in any existing state or federal registry of

protective orders, in accordance with state or federal law.

(f) A fee may not be charged for the registration of a foreign

protective order.

Added by Acts 2001, 77th Leg., ch. 48, Sec. 2, eff. Sept. 1,

2001.

Sec. 88.006. IMMUNITY. A state or local governmental agency,

law enforcement officer, prosecuting attorney, clerk of court, or

any state or local governmental official acting in an official

capacity is immune from civil and criminal liability for an act

or omission arising from the registration or enforcement of a

foreign protective order or the detention or arrest of a person

alleged to have violated a foreign protective order if the act or

omission was done in good faith in an effort to comply with this

chapter.

Added by Acts 2001, 77th Leg., ch. 48, Sec. 2, eff. Sept. 1,

2001.

Sec. 88.007. OTHER REMEDIES. A protected individual who pursues

a remedy under this chapter is not precluded from pursuing other

legal or equitable remedies against the respondent.

Added by Acts 2001, 77th Leg., ch. 48, Sec. 2, eff. Sept. 1,

2001.

Sec. 88.008. UNIFORMITY OF APPLICATION AND CONSTRUCTION. In

applying and construing this chapter, consideration shall be

given to the need to promote uniformity of the law with respect

to its subject matter among the states that enact the Uniform

Interstate Enforcement of Domestic Violence Protection Orders

Act.

Added by Acts 2001, 77th Leg., ch. 48, Sec. 2, eff. Sept. 1,

2001.



CHAPTER 91. REPORTING FAMILY VIOLENCE

FAMILY CODE

TITLE 4. PROTECTIVE ORDERS AND FAMILY VIOLENCE

SUBTITLE C. REPORTING FAMILY VIOLENCE

CHAPTER 91. REPORTING FAMILY VIOLENCE

Sec. 91.001. DEFINITIONS. In this subtitle:

(1) "Family violence" has the meaning assigned by Section

71.004.

(2) "Medical professional" means a licensed doctor, nurse,

physician assistant, or emergency medical technician.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 91.002. REPORTING BY WITNESSES ENCOURAGED. A person who

witnesses family violence is encouraged to report the family

violence to a local law enforcement agency.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 91.003. INFORMATION PROVIDED BY MEDICAL PROFESSIONALS. A

medical professional who treats a person for injuries that the

medical professional has reason to believe were caused by family

violence shall:

(1) immediately provide the person with information regarding

the nearest family violence shelter center;

(2) document in the person's medical file:

(A) the fact that the person has received the information

provided under Subdivision (1); and

(B) the reasons for the medical professional's belief that the

person's injuries were caused by family violence; and

(3) give the person a written notice in substantially the

following form, completed with the required information, in both

English and Spanish:

"It is a crime for any person to cause you any physical injury or

harm even if that person is a member or former member of your

family or household.

"NOTICE TO ADULT VICTIMS OF FAMILY VIOLENCE

"You may report family violence to a law enforcement officer by

calling the following telephone numbers:

_____________________________.

"If you, your child, or any other household resident has been

injured or if you feel you are going to be in danger after a law

enforcement officer investigating family violence leaves your

residence or at a later time, you have the right to:

"Ask the local prosecutor to file a criminal complaint against

the person committing family violence; and

"Apply to a court for an order to protect you. You may want to

consult with a legal aid office, a prosecuting attorney, or a

private attorney. A court can enter an order that:

"(1) prohibits the abuser from committing further acts of

violence;

"(2) prohibits the abuser from threatening, harassing, or

contacting you at home;

"(3) directs the abuser to leave your household; and

"(4) establishes temporary custody of the children or any

property.

"A VIOLATION OF CERTAIN PROVISIONS OF COURT-ORDERED PROTECTION

MAY BE A FELONY.

"CALL THE FOLLOWING VIOLENCE SHELTERS OR SOCIAL ORGANIZATIONS IF

YOU NEED PROTECTION: _____________________________."

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.

Sec. 91.004. APPLICATION OF SUBTITLE. This subtitle does not

affect a duty to report child abuse under Chapter 261.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.



CHAPTER 92. IMMUNITY

FAMILY CODE

TITLE 4. PROTECTIVE ORDERS AND FAMILY VIOLENCE

SUBTITLE C. REPORTING FAMILY VIOLENCE

CHAPTER 92. IMMUNITY

Sec. 92.001. IMMUNITY. (a) Except as provided by Subsection

(b), a person who reports family violence under Section 91.002 or

provides information under Section 91.003 is immune from civil

liability that might otherwise be incurred or imposed.

(b) A person who reports the person's own conduct or who

otherwise reports family violence in bad faith is not protected

from liability under this section.

Added by Acts 1997, 75th Leg., ch. 34, Sec. 1, eff. May 5, 1997.






TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE PARENT-CHILD RELATIONSHIP

CHAPTER 101. DEFINITIONS

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 101. DEFINITIONS

Sec. 101.001. APPLICABILITY OF DEFINITIONS. (a) Definitions in

this subchapter apply to this title.

(b) If, in another part of this title, a term defined by this

chapter has a meaning different from the meaning provided by this

chapter, the meaning of that other provision prevails.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 101.0010. ACKNOWLEDGED FATHER. "Acknowledged father" means

a man who has established a father-child relationship under

Chapter 160.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 2.04, eff. June 14,

2001.

Sec. 101.0011. ADMINISTRATIVE WRIT OF WITHHOLDING.

"Administrative writ of withholding" means the document issued by

the Title IV-D agency or domestic relations office and delivered

to an employer directing that earnings be withheld for payment of

child support as provided by Chapter 158.

Added by Acts 1997, 75th Leg., ch. 911, Sec. 5, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

199, Sec. 1, eff. September 1, 2005.

Sec. 101.0015. ALLEGED FATHER. (a) "Alleged father" means a

man who alleges himself to be, or is alleged to be, the genetic

father or a possible genetic father of a child, but whose

paternity has not been determined.

(b) The term does not include:

(1) a presumed father;

(2) a man whose parental rights have been terminated or declared

to not exist; or

(3) a male donor.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 2.04, eff. June 14,

2001.

Sec. 101.0017. AMICUS ATTORNEY. "Amicus attorney" has the

meaning assigned by Section 107.001.

Added by Acts 2005, 79th Leg., Ch.

172, Sec. 15, eff. September 1, 2005.

Sec. 101.0018. ATTORNEY AD LITEM. "Attorney ad litem" has the

meaning assigned by Section 107.001.

Added by Acts 2005, 79th Leg., Ch.

172, Sec. 15, eff. September 1, 2005.

Sec. 101.002. AUTHORIZED AGENCY. "Authorized agency" means a

public social agency authorized to care for children, including

the Texas Department of Protective and Regulatory Services.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 101.0021. BUREAU OF VITAL STATISTICS. "Bureau of vital

statistics" means the bureau of vital statistics of the Texas

Department of Health.

Added by Acts 1999, 76th Leg., ch. 556, Sec. 1, eff. Sept. 1,

1999.

Sec. 101.003. CHILD OR MINOR; ADULT. (a) "Child" or "minor"

means a person under 18 years of age who is not and has not been

married or who has not had the disabilities of minority removed

for general purposes.

(b) In the context of child support, "child" includes a person

over 18 years of age for whom a person may be obligated to pay

child support.

(c) "Adult" means a person who is not a child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 101.004. CHILD SUPPORT AGENCY. "Child support agency"

means:

(1) the Title IV-D agency;

(2) a county or district attorney or any other county officer or

county agency that executes a cooperative agreement with the

Title IV-D agency to provide child support services under Part D

of Title IV of the federal Social Security Act (42 U.S.C. Section

651 et seq.) and Chapter 231; or

(3) a domestic relations office.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 101.005. CHILD SUPPORT REVIEW OFFICER. "Child support

review officer" means an individual designated and trained by a

child support agency to conduct reviews under this title.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.01, eff.

Sept. 1, 1995.

Sec. 101.006. CHILD SUPPORT SERVICES. "Child support services"

means administrative or court actions to:

(1) establish paternity;

(2) establish, modify, or enforce child support or medical

support obligations;

(3) locate absent parents; or

(4) cooperate with other states in these actions and any other

action authorized or required under Part D of Title IV of the

federal Social Security Act (42 U.S.C. Section 651 et seq.) or

Chapter 231.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 101.007. CLEAR AND CONVINCING EVIDENCE. "Clear and

convincing evidence" means the measure or degree of proof that

will produce in the mind of the trier of fact a firm belief or

conviction as to the truth of the allegations sought to be

established.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 101.008. COURT. "Court" means the district court, juvenile

court having the same jurisdiction as a district court, or other

court expressly given jurisdiction of a suit affecting the

parent-child relationship.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 101.009. DANGER TO PHYSICAL HEALTH OR SAFETY OF CHILD.

"Danger to the physical health or safety of a child" includes

exposure of the child to loss or injury that jeopardizes the

physical health or safety of the child without regard to whether

there has been an actual prior injury to the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 101.010. DISPOSABLE EARNINGS. "Disposable earnings" means

the part of the earnings of an individual remaining after the

deduction from those earnings of any amount required by law to be

withheld, union dues, nondiscretionary retirement contributions,

and medical, hospitalization, and disability insurance coverage

for the obligor and the obligor's children.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 101.011. EARNINGS. "Earnings" means a payment to or due an

individual, regardless of source and how denominated. The term

includes a periodic or lump-sum payment for:

(1) wages, salary, compensation received as an independent

contractor, overtime pay, severance pay, commission, bonus, and

interest income;

(2) payments made under a pension, an annuity, workers'

compensation, and a disability or retirement program; and

(3) unemployment benefits.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 1, eff.

Sept. 1, 1997.

Sec. 101.012. EMPLOYER. "Employer" means a person, corporation,

partnership, workers' compensation insurance carrier,

governmental entity, the United States, or any other entity that

pays or owes earnings to an individual. The term includes, for

the purposes of enrolling dependents in a group health insurance

plan, a union, trade association, or other similar organization.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 4.02, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 911, Sec. 2, eff. Sept.

1, 1997.

Sec. 101.0125. FAMILY VIOLENCE. "Family violence" has the

meaning assigned by Section 71.004.

Added by Acts 1999, 76th Leg., ch. 787, Sec. 1, eff. Sept. 1,

1999.

Sec. 101.013. FILED. "Filed" means officially filed with the

clerk of the court.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 101.014. GOVERNMENTAL ENTITY. "Governmental entity" means

the state, a political subdivision of the state, or an agency of

the state.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 101.0145. GUARDIAN AD LITEM. "Guardian ad litem" has the

meaning assigned by Section 107.001.

Added by Acts 2005, 79th Leg., Ch.

172, Sec. 15, eff. September 1, 2005.

Sec. 101.015. HEALTH INSURANCE. "Health insurance" means

insurance coverage that provides basic health care services,

including usual physician services, office visits,

hospitalization, and laboratory, X-ray, and emergency services,

that may be provided through a health maintenance organization or

other private or public organization, other than medical

assistance under Chapter 32, Human Resources Code.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 1023, Sec. 1, eff.

Sept. 1, 2001.

Sec. 101.016. JOINT MANAGING CONSERVATORSHIP. "Joint managing

conservatorship" means the sharing of the rights and duties of a

parent by two parties, ordinarily the parents, even if the

exclusive right to make certain decisions may be awarded to one

party.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 101.0161. JUDICIAL WRIT OF WITHHOLDING. "Judicial writ of

withholding" means the document issued by the clerk of a court

and delivered to an employer directing that earnings be withheld

for payment of child support as provided by Chapter 158.

Added by Acts 1997, 75th Leg., ch. 911, Sec. 5, eff. Sept. 1,

1997.

Sec. 101.017. LICENSED CHILD PLACING AGENCY. "Licensed child

placing agency" means a person, private association, or

corporation approved by the Department of Protective and

Regulatory Services to place children for adoption through a

license, certification, or other means.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 101.018. LOCAL REGISTRY. "Local registry" means a county

agency or public entity operated under the authority of a

district clerk, county government, juvenile board, juvenile

probation office, domestic relations office, or other county

agency or public entity that serves a county or a court that has

jurisdiction under this title and that:

(1) receives child support payments;

(2) maintains records of child support payments;

(3) distributes child support payments as required by law; and

(4) maintains custody of official child support payment records.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

740, Sec. 1, eff. June 17, 2005.

Sec. 101.019. MANAGING CONSERVATORSHIP. "Managing

conservatorship" means the relationship between a child and a

managing conservator appointed by court order.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 101.020. MEDICAL SUPPORT. "Medical support" means periodic

payments or a lump-sum payment made under an order to cover

medical expenses, including health insurance coverage, incurred

for the benefit of a child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 3, eff.

Sept. 1, 1997.

Sec. 101.0201. NOTICE OF APPLICATION FOR JUDICIAL WRIT OF

WITHHOLDING. "Notice of application for judicial writ of

withholding" means the document delivered to an obligor and filed

with the court as required by Chapter 158 for the nonjudicial

determination of arrears and initiation of withholding.

Added by Acts 1997, 75th Leg., ch. 911, Sec. 5, eff. Sept. 1,

1997.

Sec. 101.021. OBLIGEE. "Obligee" means a person or entity

entitled to receive payments of child support, including an

agency of this state or of another jurisdiction to which a person

has assigned the person's right to support.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 1, eff.

Sept. 1, 1999.

Sec. 101.022. OBLIGOR. "Obligor" means a person required to

make payments under the terms of a support order for a child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 101.023. ORDER. "Order" means a final order unless

identified as a temporary order or the context clearly requires a

different meaning. The term includes a decree and a judgment.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 101.024. PARENT. (a) "Parent" means the mother, a man

presumed to be the father, a man legally determined to be the

father, a man who has been adjudicated to be the father by a

court of competent jurisdiction, a man who has acknowledged his

paternity under applicable law, or an adoptive mother or father.

Except as provided by Subsection (b), the term does not include a

parent as to whom the parent-child relationship has been

terminated.

(b) For purposes of establishing, determining the terms of,

modifying, or enforcing an order, a reference in this title to a

parent includes a person ordered to pay child support under

Section 154.001(a-1) or to provide medical support for a child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 1, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 821, Sec. 2.05, eff.

June 14, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.03, eff. September 1, 2005.

Sec. 101.025. PARENT-CHILD RELATIONSHIP. "Parent-child

relationship" means the legal relationship between a child and

the child's parents as provided by Chapter 160. The term includes

the mother and child relationship and the father and child

relationship.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 821, Sec. 2.06, eff.

June 14, 2001.

Sec. 101.0255. RECORD. "Record" means information that is:

(1) inscribed on a tangible medium or stored in an electronic or

other medium; and

(2) retrievable in a perceivable form.

Added by Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 1, eff. September 1, 2007.

Sec. 101.026. RENDER. "Render" means the pronouncement by a

judge of the court's ruling on a matter. The pronouncement may be

made orally in the presence of the court reporter or in writing,

including on the court's docket sheet or by a separate written

instrument.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 101.027. PARENT LOCATOR SERVICE. "Parent locator service"

means the service established under 42 U.S.C. Section 653.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 101.028. SCHOOL. "School" means a primary or secondary

school in which a child is enrolled or, if the child is not

enrolled in a primary or secondary school, the public school

district in which the child primarily resides.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 101.029. STANDARD POSSESSION ORDER. "Standard possession

order" means an order that provides a parent with rights of

possession of a child in accordance with the terms and conditions

of Subchapter F, Chapter 153.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 101.030. STATE. "State" means a state of the United

States, the District of Columbia, the Commonwealth of Puerto

Rico, or a territory or insular possession subject to the

jurisdiction of the United States. The term includes an Indian

tribe and a foreign jurisdiction that has established procedures

for rendition and enforcement of an order that are substantially

similar to the procedures of this title.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 101.0301. STATE CASE REGISTRY. "State case registry" means

the registry established and operated by the Title IV-D agency

under 42 U.S.C. Section 654a that has responsibility for

maintaining records with respect to child support orders in all

Title IV-D cases and in all other cases in which a support order

is rendered or modified under this title on or after October 1,

1998.

Added by Acts 1997, 75th Leg., ch. 911, Sec. 5, eff. Sept. 1,

1997.

Sec. 101.0302. STATE DISBURSEMENT UNIT. "State disbursement

unit" means the unit established and operated by the Title IV-D

agency under 42 U.S.C. Section 654b that has responsibility for

receiving, distributing, maintaining, and furnishing child

support payments and records on or after October 1, 1999.

Added by Acts 1999, 76th Leg., ch. 556, Sec. 1, eff. Sept. 1,

1999.

Sec. 101.031. SUIT. "Suit" means a suit affecting the

parent-child relationship.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 101.032. SUIT AFFECTING THE PARENT-CHILD RELATIONSHIP. (a)

"Suit affecting the parent-child relationship" means a suit

filed as provided by this title in which the appointment of a

managing conservator or a possessory conservator, access to or

support of a child, or establishment or termination of the

parent-child relationship is requested.

(b) The following are not suits affecting the parent-child

relationship:

(1) a habeas corpus proceeding under Chapter 157;

(2) a proceeding filed under Chapter 159 to determine parentage

or to establish, enforce, or modify child support, whether this

state is acting as the initiating or responding state; and

(3) a proceeding under Title 2.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 101.033. TITLE IV-D AGENCY. "Title IV-D agency" means the

state agency designated under Chapter 231 to provide services

under Part D of Title IV of the federal Social Security Act (42

U.S.C. Section 651 et seq.).

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 101.034. TITLE IV-D CASE. "Title IV-D case" means an

action in which services are provided by the Title IV-D agency

under Part D, Title IV, of the federal Social Security Act (42

U.S.C. Section 651 et seq.), relating to the location of an

absent parent, determination of parentage, or establishment,

modification, or enforcement of a child support or medical

support obligation.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 4, eff.

Sept. 1, 1997.

Sec. 101.035. TRIBUNAL. "Tribunal" means a court,

administrative agency, or quasi-judicial entity of a state

authorized to establish, enforce, or modify support orders or to

determine parentage.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.



CHAPTER 102. FILING SUIT

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 102. FILING SUIT

Sec. 102.001. SUIT AUTHORIZED; SCOPE OF SUIT. (a) A suit may

be filed as provided in this title.

(b) One or more matters covered by this title may be determined

in the suit. The court, on its own motion, may require the

parties to replead in order that any issue affecting the

parent-child relationship may be determined in the suit.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 102.002. COMMENCEMENT OF SUIT. An original suit begins by

the filing of a petition as provided by this chapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 102.003. GENERAL STANDING TO FILE SUIT. (a) An original

suit may be filed at any time by:

(1) a parent of the child;

(2) the child through a representative authorized by the court;

(3) a custodian or person having the right of visitation with or

access to the child appointed by an order of a court of another

state or country;

(4) a guardian of the person or of the estate of the child;

(5) a governmental entity;

(6) an authorized agency;

(7) a licensed child placing agency;

(8) a man alleging himself to be the father of a child filing in

accordance with Chapter 160, subject to the limitations of that

chapter, but not otherwise;

(9) a person, other than a foster parent, who has had actual

care, control, and possession of the child for at least six

months ending not more than 90 days preceding the date of the

filing of the petition;

(10) a person designated as the managing conservator in a

revoked or unrevoked affidavit of relinquishment under Chapter

161 or to whom consent to adoption has been given in writing

under Chapter 162;

(11) a person with whom the child and the child's guardian,

managing conservator, or parent have resided for at least six

months ending not more than 90 days preceding the date of the

filing of the petition if the child's guardian, managing

conservator, or parent is deceased at the time of the filing of

the petition;

(12) a person who is the foster parent of a child placed by the

Department of Protective and Regulatory Services in the person's

home for at least 12 months ending not more than 90 days

preceding the date of the filing of the petition;

(13) a person who is a relative of the child within the third

degree by consanguinity, as determined by Chapter 573, Government

Code, if the child's parents are deceased at the time of the

filing of the petition; or

(14) a person who has been named as a prospective adoptive

parent of a child by a pregnant woman or the parent of the child,

in a verified written statement to confer standing executed under

Section 102.0035, regardless of whether the child has been born.

(b) In computing the time necessary for standing under

Subsections (a)(9), (11), and (12), the court may not require

that the time be continuous and uninterrupted but shall consider

the child's principal residence during the relevant time

preceding the date of commencement of the suit.

(c) Notwithstanding the time requirements of Subsection (a)(12),

a person who is the foster parent of a child may file a suit to

adopt a child for whom the person is providing foster care at any

time after the person has been approved to adopt the child. The

standing to file suit under this subsection applies only to the

adoption of a child who is eligible to be adopted.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 8, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 575, Sec. 3, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 1048, Sec. 1, eff. June 18,

1999; Acts 1999, 76th Leg., ch. 1390, Sec. 2, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 821, Sec. 2.07, eff. June 14, 2001;

Acts 2003, 78th Leg., ch. 37, Sec. 1, eff. Sept. 1, 2003; Acts

2003, 78th Leg., ch. 573, Sec. 1, eff. Sept. 1, 2003.

Sec. 102.0035. STATEMENT TO CONFER STANDING. (a) A pregnant

woman or a parent of a child may execute a statement to confer

standing to a prospective adoptive parent as provided by this

section to assert standing under Section 102.003(a)(14). A

statement to confer standing under this section may not be

executed in a suit brought by a governmental entity under Chapter

262 or 263.

(b) A statement to confer standing must contain:

(1) the signature, name, age, and address of the person named as

a prospective adoptive parent;

(2) the signature, name, age, and address of the pregnant woman

or of the parent of the child who is consenting to the filing of

a petition for adoption or to terminate the parent-child

relationship as described by Subsection (a);

(3) the birth date of the child or the anticipated birth date if

the child has not been born; and

(4) the name of the county in which the suit will be filed.

(c) The statement to confer standing must be attached to the

petition in a suit affecting the parent-child relationship. The

statement may not be used for any purpose other than to confer

standing in a proceeding for adoption or to terminate the

parent-child relationship.

(d) A statement to confer standing may be signed at any time

during the pregnancy of the mother of the unborn child whose

parental rights are to be terminated.

(e) A statement to confer standing is not required in a suit

brought by a person who has standing to file a suit affecting the

parent-child relationship under Sections 102.003(a)(1)-(13) or

any other law under which the person has standing to file a suit.

(f) A person who executes a statement to confer standing may

revoke the statement at any time before the person executes an

affidavit for voluntary relinquishment of parental rights. The

revocation of the statement must be in writing and must be sent

by certified mail, return receipt requested, to the prospective

adoptive parent.

(g) On filing with the court proof of the delivery of the

revocation of a statement to confer standing under Subsection

(f), the court shall dismiss any suit affecting the parent-child

relationship filed by the prospective adoptive parent named in

the statement.

Added by Acts 2003, 78th Leg., ch. 37, Sec. 2, eff. Sept. 1,

2003.

Sec. 102.004. STANDING FOR GRANDPARENT OR OTHER PERSON. (a) In

addition to the general standing to file suit provided by Section

102.003, a grandparent, or another relative of the child related

within the third degree by consanguinity, may file an original

suit requesting managing conservatorship if there is satisfactory

proof to the court that:

(1) the order requested is necessary because the child's present

circumstances would significantly impair the child's physical

health or emotional development; or

(2) both parents, the surviving parent, or the managing

conservator or custodian either filed the petition or consented

to the suit.

(b) An original suit requesting possessory conservatorship may

not be filed by a grandparent or other person. However, the

court may grant a grandparent or other person deemed by the court

to have had substantial past contact with the child leave to

intervene in a pending suit filed by a person authorized to do so

under this subchapter if there is satisfactory proof to the court

that appointment of a parent as a sole managing conservator or

both parents as joint managing conservators would significantly

impair the child's physical health or emotional development.

(c) Possession of or access to a child by a grandparent is

governed by the standards established by Chapter 153.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 1048, Sec. 2, eff.

June 18, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

916, Sec. 3, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 2, eff. September 1, 2007.

Sec. 102.0045. STANDING FOR SIBLING. (a) The sibling of a

child may file an original suit requesting access to the child as

provided by Section 153.551 if the sibling is at least 18 years

of age.

(b) Access to a child by a sibling of the child is governed by

the standards established by Section 153.551.

Added by Acts 2005, 79th Leg., Ch.

1191, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1113, Sec. 1, eff. September 1, 2009.

Sec. 102.005. STANDING TO REQUEST TERMINATION AND ADOPTION. An

original suit requesting only an adoption or for termination of

the parent-child relationship joined with a petition for adoption

may be filed by:

(1) a stepparent of the child;

(2) an adult who, as the result of a placement for adoption, has

had actual possession and control of the child at any time during

the 30-day period preceding the filing of the petition;

(3) an adult who has had actual possession and control of the

child for not less than two months during the three-month period

preceding the filing of the petition;

(4) an adult who has adopted, or is the foster parent of and has

petitioned to adopt, a sibling of the child; or

(5) another adult whom the court determines to have had

substantial past contact with the child sufficient to warrant

standing to do so.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 3(a), eff. September 1, 2007.

Sec. 102.006. LIMITATIONS ON STANDING. (a) Except as provided

by Subsections (b) and (c), if the parent-child relationship

between the child and every living parent of the child has been

terminated, an original suit may not be filed by:

(1) a former parent whose parent-child relationship with the

child has been terminated by court order;

(2) the father of the child; or

(3) a family member or relative by blood, adoption, or marriage

of either a former parent whose parent-child relationship has

been terminated or of the father of the child.

(b) The limitations on filing suit imposed by this section do

not apply to a person who:

(1) has a continuing right to possession of or access to the

child under an existing court order; or

(2) has the consent of the child's managing conservator,

guardian, or legal custodian to bring the suit.

(c) The limitations on filing suit imposed by this section do

not apply to an adult sibling of the child, a grandparent of the

child, an aunt who is a sister of a parent of the child, or an

uncle who is a brother of a parent of the child if the adult

sibling, grandparent, aunt, or uncle files an original suit or a

suit for modification requesting managing conservatorship of the

child not later than the 90th day after the date the parent-child

relationship between the child and the parent is terminated in a

suit filed by the Department of Family and Protective Services

requesting the termination of the parent-child relationship.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 821, Sec. 2.08, eff.

June 14, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

866, Sec. 1, eff. June 15, 2007.

Sec. 102.007. STANDING OF TITLE IV-D AGENCY. In providing

services authorized by Chapter 231, the Title IV-D agency or a

political subdivision contracting with the attorney general to

provide Title IV-D services under this title may file a child

support action authorized under this title, including a suit for

modification or a motion for enforcement.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.02, eff.

Sept. 1, 1995.

Sec. 102.008. CONTENTS OF PETITION. (a) The petition and all

other documents in a proceeding filed under this title, except a

suit for adoption of an adult, shall be entitled "In the interest

of __________, a child." In a suit in which adoption of a child

is requested, the style shall be "In the interest of a child."

(b) The petition must include:

(1) a statement that the court in which the petition is filed

has continuing, exclusive jurisdiction or that no court has

continuing jurisdiction of the suit;

(2) the name and date of birth of the child, except that if

adoption of a child is requested, the name of the child may be

omitted;

(3) the full name of the petitioner and the petitioner's

relationship to the child or the fact that no relationship

exists;

(4) the names of the parents, except in a suit in which adoption

is requested;

(5) the name of the managing conservator, if any, or the child's

custodian, if any, appointed by order of a court of another state

or country;

(6) the names of the guardians of the person and estate of the

child, if any;

(7) the names of possessory conservators or other persons, if

any, having possession of or access to the child under an order

of the court;

(8) the name of an alleged father of the child or a statement

that the identity of the father of the child is unknown;

(9) a full description and statement of value of all property

owned or possessed by the child;

(10) a statement describing what action the court is requested

to take concerning the child and the statutory grounds on which

the request is made; and

(11) any other information required by this title.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 296, Sec. 2, eff.

Sept. 1, 2001.

Sec. 102.0086. CONFIDENTIALITY OF PLEADINGS. (a) This section

applies only in a county with a population of 3.4 million or

more.

(b) Except as otherwise provided by law, all pleadings and other

documents filed with the court in a suit affecting the

parent-child relationship are confidential, are excepted from

required public disclosure under Chapter 552, Government Code,

and may not be released to a person who is not a party to the

suit until after the date of service of citation or the 31st day

after the date of filing the suit, whichever date is sooner.

Acts 2003, 78th Leg., ch. 1314, Sec. 3, eff. Sept. 1, 2003.

Sec. 102.009. SERVICE OF CITATION. (a) Except as provided by

Subsection (b), the following are entitled to service of citation

on the filing of a petition in an original suit:

(1) a managing conservator;

(2) a possessory conservator;

(3) a person having possession of or access to the child under

an order;

(4) a person required by law or by order to provide for the

support of the child;

(5) a guardian of the person of the child;

(6) a guardian of the estate of the child;

(7) each parent as to whom the parent-child relationship has not

been terminated or process has not been waived under Chapter 161;

(8) an alleged father, unless there is attached to the petition

an affidavit of waiver of interest in a child executed by the

alleged father as provided by Chapter 161 or unless the

petitioner has complied with the provisions of Section

161.002(b)(2), (3), or (4);

(9) a man who has filed a notice of intent to claim paternity as

provided by Chapter 160;

(10) the Department of Family and Protective Services, if the

petition requests that the department be appointed as managing

conservator of the child;

(11) the Title IV-D agency, if the petition requests the

termination of the parent-child relationship and support rights

have been assigned to the Title IV-D agency under Chapter 231;

(12) a prospective adoptive parent to whom standing has been

conferred under Section 102.0035; and

(13) a person designated as the managing conservator in a

revoked or unrevoked affidavit of relinquishment under Chapter

161 or to whom consent to adoption has been given in writing

under Chapter 162.

(b) Citation may be served on any other person who has or who

may assert an interest in the child.

(c) Citation on the filing of an original petition in a suit

shall be issued and served as in other civil cases.

(d) If the petition requests the establishment, termination,

modification, or enforcement of a support right assigned to the

Title IV-D agency under Chapter 231 or the rescission of a

voluntary acknowledgment of paternity under Chapter 160, notice

shall be given to the Title IV-D agency in a manner provided by

Rule 21a, Texas Rules of Civil Procedure.

(e) In a proceeding under Chapter 233, the requirements imposed

by Subsections (a) and (c) do not apply to the extent of any

conflict between those requirements and the provisions in Chapter

233.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 10, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 561, Sec. 1, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 599, Sec. 1, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 62, Sec. 6.12, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 556, Sec. 2, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 821, Sec. 2.09, eff. June 14, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

916, Sec. 4, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1283, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 1, eff. June 19, 2009.

Sec. 102.010. SERVICE OF CITATION BY PUBLICATION. (a) Citation

may be served by publication as in other civil cases to persons

entitled to service of citation who cannot be notified by

personal service or registered or certified mail and to persons

whose names are unknown.

(b) Citation by publication shall be published one time. If the

name of a person entitled to service of citation is unknown, the

notice to be published shall be addressed to "All Whom It May

Concern." One or more causes to be heard on a certain day may be

included in one notice and hearings may be continued from time to

time without further notice.

(c) Citation by publication shall be sufficient if given in

substantially the following form:

To (names of persons to be served with citation) and to all whom

it may concern (if the name of any person to be served with

citation is unknown), Respondent(s),

"STATE OF TEXAS

"You have been sued. You may employ an attorney. If you or your

attorney do (does) not file a written answer with the clerk who

issued this citation by 10 a.m. on the Monday next following the

expiration of 20 days after you were served this citation and

petition, a default judgment may be taken against you. The

petition of ______________, Petitioner, was filed in the Court of

_______________ County, Texas, on the ___ day of _________,

_____, against __________, Respondent(s), numbered _____, and

entitled 'In the interest of __________, a child (or children).'

The suit requests (statement of relief requested, e.g.,

'terminate the parent-child relationship'). The date and place of

birth of the child (children) who is (are) the subject of the

suit: _____________.

"The court has authority in this suit to render an order in the

child's (children's) interest that will be binding on you,

including the termination of the parent-child relationship, the

determination of paternity, and the appointment of a conservator

with authority to consent to the child's (children's) adoption.

"Issued and given under my hand and seal of the Court at

_________, Texas, this the ___ day of _______, ____.

". . . . . . . . . . . . . . . . .

Clerk of the District Court of

______________ County, Texas.

By _____________, Deputy."

(d) In any suit in which service of citation is by publication,

a statement of the evidence of service, approved and signed by

the court, must be filed with the papers of the suit as a part of

the record.

(e) In a suit filed under Chapter 161 or 262 in which the last

name of the respondent is unknown, the court may order

substituted service of citation by publication, including

publication by posting the citation at the courthouse door for a

specified time, if the court finds and states in its order that

the method of substituted service is as likely as citation by

publication in a newspaper in the manner described by Subsection

(b) to give the respondent actual notice of the suit. If the

court orders that citation by publication shall be completed by

posting the citation at the courthouse door for a specified time,

service must be completed on, and the answer date is computed

from, the expiration date of the posting period. If the court

orders another method of substituted service of citation by

publication, service shall be completed as directed by the court.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1015, Sec. 1, eff.

Sept. 1, 2003.

Sec. 102.011. ACQUIRING JURISDICTION OVER NONRESIDENT. (a) The

court may exercise status or subject matter jurisdiction over the

suit as provided by Chapter 152.

(b) The court may also exercise personal jurisdiction over a

person on whom service of citation is required or over the

person's personal representative, although the person is not a

resident or domiciliary of this state, if:

(1) the person is personally served with citation in this state;

(2) the person submits to the jurisdiction of this state by

consent, by entering a general appearance, or by filing a

responsive document having the effect of waiving any contest to

personal jurisdiction;

(3) the child resides in this state as a result of the acts or

directives of the person;

(4) the person resided with the child in this state;

(5) the person resided in this state and provided prenatal

expenses or support for the child;

(6) the person engaged in sexual intercourse in this state and

the child may have been conceived by that act of intercourse;

(7) the person, as provided by Chapter 160:

(A) registered with the paternity registry maintained by the

bureau of vital statistics; or

(B) signed an acknowledgment of paternity of a child born in

this state; or

(8) there is any basis consistent with the constitutions of this

state and the United States for the exercise of the personal

jurisdiction.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 561, Sec. 2, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 2, eff. June 19, 2009.

Sec. 102.012. EXERCISING PARTIAL JURISDICTION. (a) A court in

which a suit is filed may exercise its jurisdiction over those

portions of the suit for which it has authority.

(b) The court's authority to resolve all issues in controversy

between the parties may be restricted because the court lacks:

(1) the required personal jurisdiction over a nonresident party;

(2) the required jurisdiction under Chapter 152; or

(3) the required jurisdiction under Chapter 159.

(c) If a provision of Chapter 152 or Chapter 159 expressly

conflicts with another provision of this title and the conflict

cannot be reconciled, the provision of Chapter 152 or Chapter 159

prevails.

(d) In exercising jurisdiction, the court shall seek to

harmonize the provisions of this code, the federal Parental

Kidnapping Prevention Act (28 U.S.C. Section 1738A), and the

federal Full Faith and Credit for Child Support Order Act (28

U.S.C. Section 1738B).

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 6.13, eff.

Sept. 1, 1999.

Sec. 102.013. DOCKETING REQUIREMENTS. (a) In a suit for

modification or a motion for enforcement, the clerk shall file

the petition or motion and all related papers under the same

docket number as the prior proceeding without additional letters,

digits, or special designations.

(b) If a suit requests the adoption of a child, the clerk shall

file the suit and all other papers relating to the suit in a new

file having a new docket number.

(c) In a suit to determine parentage under this title in which

the court has rendered an order relating to an earlier born child

of the same parents, the clerk shall file the suit and all other

papers relating to the suit under the same docket number as the

prior parentage action. For all other purposes, including the

assessment of fees and other costs, the suit is a separate suit.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 1023, Sec. 2, eff.

Sept. 1, 2001.



CHAPTER 103. VENUE AND TRANSFER OF ORIGINAL PROCEEDINGS

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 103. VENUE AND TRANSFER OF ORIGINAL PROCEEDINGS

Sec. 103.001. VENUE FOR ORIGINAL SUIT. (a) Except as otherwise

provided by this title, an original suit shall be filed in the

county where the child resides, unless:

(1) another court has continuing exclusive jurisdiction under

Chapter 155; or

(2) venue is fixed in a suit for dissolution of a marriage under

Subchapter D, Chapter 6.

(b) A suit in which adoption is requested may be filed in the

county where the child resides or in the county where the

petitioners reside.

(c) A child resides in the county where the child's parents

reside or the child's parent resides, if only one parent is

living, except that:

(1) if a guardian of the person has been appointed by order of a

county or probate court and a managing conservator has not been

appointed, the child resides in the county where the guardian of

the person resides;

(2) if the parents of the child do not reside in the same county

and if a managing conservator, custodian, or guardian of the

person has not been appointed, the child resides in the county

where the parent having actual care, control, and possession of

the child resides;

(3) if the child is in the care and control of an adult other

than a parent and a managing conservator, custodian, or guardian

of the person has not been appointed, the child resides where the

adult having actual care, control, and possession of the child

resides;

(4) if the child is in the actual care, control, and possession

of an adult other than a parent and the whereabouts of the parent

and the guardian of the person is unknown, the child resides

where the adult having actual possession, care, and control of

the child resides;

(5) if the person whose residence would otherwise determine

venue has left the child in the care and control of the adult,

the child resides where that adult resides;

(6) if a guardian or custodian of the child has been appointed

by order of a court of another state or country, the child

resides in the county where the guardian or custodian resides if

that person resides in this state; or

(7) if it appears that the child is not under the actual care,

control, and possession of an adult, the child resides where the

child is found.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 6.14, eff.

Sept. 1, 1999.

Sec. 103.002. TRANSFER OF ORIGINAL PROCEEDINGS WITHIN STATE.

(a) If venue of a suit is improper in the court in which an

original suit is filed and no other court has continuing,

exclusive jurisdiction of the suit, on the timely motion of a

party other than the petitioner, the court shall transfer the

proceeding to the county where venue is proper.

(b) On a showing that a suit for dissolution of the marriage of

the child's parents has been filed in another court, a court in

which a suit is pending shall transfer the proceedings to the

court where the dissolution of the marriage is pending.

(c) The procedures in Chapter 155 apply to a transfer of:

(1) an original suit under this section; or

(2) a suit for modification or a motion for enforcement under

this title.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 103.003. TRANSFER OF ORIGINAL SUIT WITHIN STATE WHEN PARTY

OR CHILD RESIDES OUTSIDE STATE. (a) A court of this state in

which an original suit is filed or in which a suit for child

support is filed under Chapter 159 shall transfer the suit to the

county of residence of the party who is a resident of this state

if all other parties and children affected by the proceedings

reside outside this state.

(b) If one or more of the parties affected by the suit reside

outside this state and if more than one party or one or more

children affected by the proceeding reside in this state in

different counties, the court shall transfer the suit according

to the following priorities:

(1) to the court of continuing, exclusive jurisdiction, if any;

(2) to the county of residence of the child, if applicable,

provided that:

(A) there is no court of continuing, exclusive jurisdiction; or

(B) the court of continuing, exclusive jurisdiction finds that

neither a party nor a child affected by the proceeding resides in

the county of the court of continuing jurisdiction; or

(3) if Subdivisions (1) and (2) are inapplicable, to the county

most appropriate to serve the convenience of the resident

parties, the witnesses, and the interest of justice.

(c) If a transfer of an original suit or suit for child support

under Chapter 159 is sought under this section, Chapter 155

applies to the procedures for transfer of the suit.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.



CHAPTER 104. EVIDENCE

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 104. EVIDENCE

Sec. 104.001. RULES OF EVIDENCE. Except as otherwise provided,

the Texas Rules of Evidence apply as in other civil cases.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 6.002, eff. September 1, 2005.

Sec. 104.002. PRERECORDED STATEMENT OF CHILD. If a child 12

years of age or younger is alleged in a suit under this title to

have been abused, the recording of an oral statement of the child

recorded prior to the proceeding is admissible into evidence if:

(1) no attorney for a party was present when the statement was

made;

(2) the recording is both visual and aural and is recorded on

film or videotape or by other electronic means;

(3) the recording equipment was capable of making an accurate

recording, the operator was competent, and the recording is

accurate and has not been altered;

(4) the statement was not made in response to questioning

calculated to lead the child to make a particular statement;

(5) each voice on the recording is identified;

(6) the person conducting the interview of the child in the

recording is present at the proceeding and available to testify

or be cross-examined by either party; and

(7) each party is afforded an opportunity to view the recording

before it is offered into evidence.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 104.003. PRERECORDED VIDEOTAPED TESTIMONY OF CHILD. (a)

The court may, on the motion of a party to the proceeding, order

that the testimony of the child be taken outside the courtroom

and be recorded for showing in the courtroom before the court,

the finder of fact, and the parties to the proceeding.

(b) Only an attorney for each party, an attorney ad litem for

the child or other person whose presence would contribute to the

welfare and well-being of the child, and persons necessary to

operate the equipment may be present in the room with the child

during the child's testimony.

(c) Only the attorneys for the parties may question the child.

(d) The persons operating the equipment shall be placed in a

manner that prevents the child from seeing or hearing them.

(e) The court shall ensure that:

(1) the recording is both visual and aural and is recorded on

film or videotape or by other electronic means;

(2) the recording equipment was capable of making an accurate

recording, the operator was competent, and the recording is

accurate and is not altered;

(3) each voice on the recording is identified; and

(4) each party to the proceeding is afforded an opportunity to

view the recording before it is shown in the courtroom.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 104.004. REMOTE TELEVISED BROADCAST OF TESTIMONY OF CHILD.

(a) If in a suit a child 12 years of age or younger is alleged

to have been abused, the court may, on the motion of a party to

the proceeding, order that the testimony of the child be taken in

a room other than the courtroom and be televised by

closed-circuit equipment in the courtroom to be viewed by the

court and the parties.

(b) The procedures that apply to prerecorded videotaped

testimony of a child apply to the remote broadcast of testimony

of a child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 104.005. SUBSTITUTION FOR IN-COURT TESTIMONY OF CHILD. (a)

If the testimony of a child is taken as provided by this

chapter, the child may not be compelled to testify in court

during the proceeding.

(b) The court may allow the testimony of a child of any age to

be taken in any manner provided by this chapter if the child,

because of a medical condition, is incapable of testifying in

open court.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 11, eff.

Sept. 1, 1995.

Sec. 104.006. HEARSAY STATEMENT OF CHILD ABUSE VICTIM. In a

suit affecting the parent-child relationship, a statement made by

a child 12 years of age or younger that describes alleged abuse

against the child, without regard to whether the statement is

otherwise inadmissible as hearsay, is admissible as evidence if,

in a hearing conducted outside the presence of the jury, the

court finds that the time, content, and circumstances of the

statement provide sufficient indications of the statement's

reliability and:

(1) the child testifies or is available to testify at the

proceeding in court or in any other manner provided for by law;

or

(2) the court determines that the use of the statement in lieu

of the child's testimony is necessary to protect the welfare of

the child.

Added by Acts 1997, 75th Leg., ch. 575, Sec. 4, eff. Sept. 1,

1997.

Sec. 104.007. VIDEO TESTIMONY OF CERTAIN PROFESSIONALS. (a) In

this section, "professional" has the meaning assigned by Section

261.101(b).

(b) In a proceeding brought by the Department of Protective and

Regulatory Services concerning a child who is alleged in a suit

to have been abused or neglected, the court may order, with the

agreement of the state's counsel and the defendant's counsel,

that the testimony of a professional be taken outside the

courtroom by videoconference.

(c) In ordering testimony to be taken as provided by Subsection

(b), the court shall ensure that the videoconference testimony

allows:

(1) the parties and attorneys involved in the proceeding to be

able to see and hear the professional as the professional

testifies; and

(2) the professional to be able to see and hear the parties and

attorneys examining the professional while the professional is

testifying.

(d) If the court permits the testimony of a professional by

videoconference as provided by this section to be admitted during

the proceeding, the professional may not be compelled to be

physically present in court during the same proceeding to provide

the same testimony unless ordered by the court.

Added by Acts 2003, 78th Leg., ch. 266, Sec. 1, eff. Sept. 1,

2003.



CHAPTER 105. SETTINGS, HEARINGS, AND ORDERS

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 105. SETTINGS, HEARINGS, AND ORDERS

Sec. 105.001. TEMPORARY ORDERS BEFORE FINAL ORDER. (a) In a

suit, the court may make a temporary order, including the

modification of a prior temporary order, for the safety and

welfare of the child, including an order:

(1) for the temporary conservatorship of the child;

(2) for the temporary support of the child;

(3) restraining a party from disturbing the peace of the child

or another party;

(4) prohibiting a person from removing the child beyond a

geographical area identified by the court; or

(5) for payment of reasonable attorney's fees and expenses.

(b) Except as provided by Subsection (c), temporary restraining

orders and temporary injunctions under this section shall be

granted without the necessity of an affidavit or verified

pleading stating specific facts showing that immediate and

irreparable injury, loss, or damage will result before notice can

be served and a hearing can be held. Except as provided by

Subsection (h), an order may not be rendered under Subsection

(a)(1), (2), or (5) except after notice and a hearing. A

temporary restraining order or temporary injunction granted under

this section need not:

(1) define the injury or state why it is irreparable;

(2) state why the order was granted without notice; or

(3) include an order setting the cause for trial on the merits

with respect to the ultimate relief requested.

(c) Except on a verified pleading or an affidavit in accordance

with the Texas Rules of Civil Procedure, an order may not be

rendered:

(1) attaching the body of the child;

(2) taking the child into the possession of the court or of a

person designated by the court; or

(3) excluding a parent from possession of or access to a child.

(d) In a suit, the court may dispense with the necessity of a

bond in connection with temporary orders on behalf of the child.

(e) Temporary orders rendered under this section are not subject

to interlocutory appeal.

(f) The violation of a temporary restraining order, temporary

injunction, or other temporary order rendered under this section

is punishable by contempt and the order is subject to and

enforceable under Chapter 157.

(g) The rebuttable presumptions established in favor of the

application of the guidelines for a child support order and for

the standard possession order under Chapters 153 and 154 apply to

temporary orders. The presumptions do not limit the authority of

the court to render other temporary orders.

(h) An order under Subsection (a)(1) may be rendered without

notice and an adversary hearing if the order is an emergency

order sought by a governmental entity under Chapter 262.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 575, Sec. 5, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1390, Sec. 3, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 1036, Sec. 1, eff. Sept. 1,

2003.

Sec. 105.0011. INFORMATION REGARDING PROTECTIVE ORDERS. At any

time while a suit is pending, if the court believes, on the basis

of any information received by the court, that a party to the

suit or a member of the party's family or household may be a

victim of family violence, the court shall inform that party of

the party's right to apply for a protective order under Title 4.

Added by Acts 2005, 79th Leg., Ch.

361, Sec. 3, eff. June 17, 2005.

Sec. 105.002. JURY. (a) Except as provided by Subsection (b),

a party may demand a jury trial.

(b) A party may not demand a jury trial in:

(1) a suit in which adoption is sought, including a trial on the

issue of denial or revocation of consent to the adoption by the

managing conservator; or

(2) a suit to adjudicate parentage under Chapter 160.

(c) In a jury trial:

(1) a party is entitled to a verdict by the jury and the court

may not contravene a jury verdict on the issues of:

(A) the appointment of a sole managing conservator;

(B) the appointment of joint managing conservators;

(C) the appointment of a possessory conservator;

(D) the determination of which joint managing conservator has

the exclusive right to designate the primary residence of the

child;

(E) the determination of whether to impose a restriction on the

geographic area in which a joint managing conservator may

designate the child's primary residence; and

(F) if a restriction described by Paragraph (E) is imposed, the

determination of the geographic area within which the joint

managing conservator must designate the child's primary

residence; and

(2) the court may not submit to the jury questions on the issues

of:

(A) support under Chapter 154 or Chapter 159;

(B) a specific term or condition of possession of or access to

the child; or

(C) any right or duty of a conservator, other than the

determination of which joint managing conservator has the

exclusive right to designate the primary residence of the child

under Subdivision (1)(D).

(d) Repealed by Acts 2003, 78th Leg., ch. 1036, Sec. 22.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 12, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 180, Sec. 1, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 556, Sec. 3, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 821, Sec. 2.10, eff. June 14,

2001; Acts 2003, 78th Leg., ch. 1036, Sec. 2, 22, eff. Sept. 1,

2003.

Sec. 105.003. PROCEDURE FOR CONTESTED HEARING. (a) Except as

otherwise provided by this title, proceedings shall be as in

civil cases generally.

(b) On the agreement of all parties to the suit, the court may

limit attendance at the hearing to only those persons who have a

direct interest in the suit or in the work of the court.

(c) A record shall be made as in civil cases generally unless

waived by the parties with the consent of the court.

(d) When information contained in a report, study, or

examination is before the court, the person making the report,

study, or examination is subject to both direct examination and

cross-examination as in civil cases generally.

(e) The hearing may be adjourned from time to time.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 105.004. PREFERENTIAL SETTING. After a hearing, the court

may:

(1) grant a motion filed by a party or by the amicus attorney or

attorney ad litem for the child for a preferential setting for a

trial on the merits; and

(2) give precedence to that hearing over other civil cases if

the court finds that the delay created by ordinary scheduling

practices will unreasonably affect the best interest of the

child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

172, Sec. 16, eff. September 1, 2005.

Sec. 105.005. FINDINGS. Except as otherwise provided by this

title, the court's findings shall be based on a preponderance of

the evidence.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 105.006. CONTENTS OF FINAL ORDER. (a) A final order,

other than in a proceeding under Chapter 161 or 162, must

contain:

(1) the social security number and driver's license number of

each party to the suit, including the child, except that the

child's social security number or driver's license number is not

required if the child has not been assigned a social security

number or driver's license number; and

(2) each party's current residence address, mailing address,

home telephone number, name of employer, address of employment,

and work telephone number, except as provided by Subsection (c).

(b) Except as provided by Subsection (c), the court shall order

each party to inform each other party, the court that rendered

the order, and the state case registry under Chapter 234 of an

intended change in any of the information required by this

section as long as any person, as a result of the order, is under

an obligation to pay child support or is entitled to possession

of or access to a child. The court shall order that notice of the

intended change be given at the earlier of:

(1) the 60th day before the date the party intends to make the

change; or

(2) the fifth day after the date that the party knew of the

change, if the party did not know or could not have known of the

change in sufficient time to comply with Subdivision (1).

(c) If a court finds after notice and hearing that requiring a

party to provide the information required by this section to

another party is likely to cause the child or a conservator

harassment, abuse, serious harm, or injury, the court may:

(1) order the information not to be disclosed to another party;

or

(2) render any other order the court considers necessary.

(d) An order in a suit that orders child support or possession

of or access to a child must contain the following prominently

displayed statement in boldfaced type, capital letters, or

underlined:

"FAILURE TO OBEY A COURT ORDER FOR CHILD SUPPORT OR FOR

POSSESSION OF OR ACCESS TO A CHILD MAY RESULT IN FURTHER

LITIGATION TO ENFORCE THE ORDER, INCLUDING CONTEMPT OF COURT. A

FINDING OF CONTEMPT MAY BE PUNISHED BY CONFINEMENT IN JAIL FOR UP

TO SIX MONTHS, A FINE OF UP TO $500 FOR EACH VIOLATION, AND A

MONEY JUDGMENT FOR PAYMENT OF ATTORNEY'S FEES AND COURT COSTS."

"FAILURE OF A PARTY TO MAKE A CHILD SUPPORT PAYMENT TO THE PLACE

AND IN THE MANNER REQUIRED BY A COURT ORDER MAY RESULT IN THE

PARTY NOT RECEIVING CREDIT FOR MAKING THE PAYMENT."

"FAILURE OF A PARTY TO PAY CHILD SUPPORT DOES NOT JUSTIFY DENYING

THAT PARTY COURT-ORDERED POSSESSION OF OR ACCESS TO A CHILD.

REFUSAL BY A PARTY TO ALLOW POSSESSION OF OR ACCESS TO A CHILD

DOES NOT JUSTIFY FAILURE TO PAY COURT-ORDERED CHILD SUPPORT TO

THAT PARTY."

(e) Except as provided by Subsection (c), an order in a suit

that orders child support or possession of or access to a child

must also contain the following prominently displayed statement

in boldfaced type, capital letters, or underlined:

"EACH PERSON WHO IS A PARTY TO THIS ORDER IS ORDERED TO NOTIFY

EACH OTHER PARTY, THE COURT, AND THE STATE CASE REGISTRY OF ANY

CHANGE IN THE PARTY'S CURRENT RESIDENCE ADDRESS, MAILING ADDRESS,

HOME TELEPHONE NUMBER, NAME OF EMPLOYER, ADDRESS OF EMPLOYMENT,

DRIVER'S LICENSE NUMBER, AND WORK TELEPHONE NUMBER. THE PARTY IS

ORDERED TO GIVE NOTICE OF AN INTENDED CHANGE IN ANY OF THE

REQUIRED INFORMATION TO EACH OTHER PARTY, THE COURT, AND THE

STATE CASE REGISTRY ON OR BEFORE THE 60TH DAY BEFORE THE INTENDED

CHANGE. IF THE PARTY DOES NOT KNOW OR COULD NOT HAVE KNOWN OF THE

CHANGE IN SUFFICIENT TIME TO PROVIDE 60-DAY NOTICE, THE PARTY IS

ORDERED TO GIVE NOTICE OF THE CHANGE ON OR BEFORE THE FIFTH DAY

AFTER THE DATE THAT THE PARTY KNOWS OF THE CHANGE."

"THE DUTY TO FURNISH THIS INFORMATION TO EACH OTHER PARTY, THE

COURT, AND THE STATE CASE REGISTRY CONTINUES AS LONG AS ANY

PERSON, BY VIRTUE OF THIS ORDER, IS UNDER AN OBLIGATION TO PAY

CHILD SUPPORT OR ENTITLED TO POSSESSION OF OR ACCESS TO A CHILD."

"FAILURE BY A PARTY TO OBEY THE ORDER OF THIS COURT TO PROVIDE

EACH OTHER PARTY, THE COURT, AND THE STATE CASE REGISTRY WITH THE

CHANGE IN THE REQUIRED INFORMATION MAY RESULT IN FURTHER

LITIGATION TO ENFORCE THE ORDER, INCLUDING CONTEMPT OF COURT. A

FINDING OF CONTEMPT MAY BE PUNISHED BY CONFINEMENT IN JAIL FOR UP

TO SIX MONTHS, A FINE OF UP TO $500 FOR EACH VIOLATION, AND A

MONEY JUDGMENT FOR PAYMENT OF ATTORNEY'S FEES AND COURT COSTS."

(e-1) An order in a suit that provides for the possession of or

access to a child must contain the following prominently

displayed statement in boldfaced type, in capital letters, or

underlined:

"NOTICE TO ANY PEACE OFFICER OF THE STATE OF TEXAS: YOU MAY USE

REASONABLE EFFORTS TO ENFORCE THE TERMS OF CHILD CUSTODY

SPECIFIED IN THIS ORDER. A PEACE OFFICER WHO RELIES ON THE TERMS

OF A COURT ORDER AND THE OFFICER'S AGENCY ARE ENTITLED TO THE

APPLICABLE IMMUNITY AGAINST ANY CLAIM, CIVIL OR OTHERWISE,

REGARDING THE OFFICER'S GOOD FAITH ACTS PERFORMED IN THE SCOPE OF

THE OFFICER'S DUTIES IN ENFORCING THE TERMS OF THE ORDER THAT

RELATE TO CHILD CUSTODY. ANY PERSON WHO KNOWINGLY PRESENTS FOR

ENFORCEMENT AN ORDER THAT IS INVALID OR NO LONGER IN EFFECT

COMMITS AN OFFENSE THAT MAY BE PUNISHABLE BY CONFINEMENT IN JAIL

FOR AS LONG AS TWO YEARS AND A FINE OF AS MUCH AS $10,000."

(f) Except for an action in which contempt is sought, in any

subsequent child support enforcement action, the court may, on a

showing that diligent effort has been made to determine the

location of a party, consider due process requirements for notice

and service of process to be met with respect to that party on

delivery of written notice to the most recent residential or

employer address filed by that party with the court and the state

case registry.

(g) The Title IV-D agency shall promulgate and provide forms for

a party to use in reporting to the court and the state case

registry under Chapter 234 the information required under this

section.

(h) The court may include in a final order in a suit in which a

party to the suit makes an allegation of child abuse or neglect a

finding on whether the party who made the allegation knew that

the allegation was false. This finding shall not constitute

collateral estoppel for any criminal proceeding. The court may

impose on a party found to have made a false allegation of child

abuse or neglect any civil sanction permitted under law,

including attorney's fees, costs of experts, and any other costs.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 13, 128,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 786, Sec. 1, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 911, Sec. 6, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 19.01(21), eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 178, Sec. 5, eff. Aug. 30,

1999; Acts 2001, 77th Leg., ch. 133, Sec. 1, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 184, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 3, eff. September 1, 2007.

Sec. 105.007. COMPLIANCE WITH ORDER REQUIRING NOTICE OF CHANGE

OF REQUIRED INFORMATION. (a) A party shall comply with the

order by giving written notice to each other party of an intended

change in the party's current residence address, mailing address,

home telephone number, name of employer, address of employment,

and work telephone number.

(b) The party must give written notice by registered or

certified mail of an intended change in the required information

to each other party on or before the 60th day before the change

is made. If the party does not know or could not have known of

the change in sufficient time to provide 60-day notice, the party

shall provide the written notice of the change on or before the

fifth day after the date that the party knew of the change.

(c) The court may waive the notice required by this section on

motion by a party if it finds that the giving of notice of a

change of the required information would be likely to expose the

child or the party to harassment, abuse, serious harm, or injury.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 14, eff.

Sept. 1, 1995.

Sec. 105.008. RECORD OF SUPPORT ORDER FOR STATE CASE REGISTRY.

(a) The clerk of the court shall provide the state case registry

with a record of a court order for child support. The record of

an order shall include information provided by the parties on a

form developed by the Title IV-D agency. The form shall be

completed by the petitioner and submitted to the clerk at the

time the order is filed for record.

(b) To the extent federal funds are available, the Title IV-D

agency shall reimburse the clerk of the court for the costs

incurred in providing the record of support order required under

this section.

Added by Acts 1997, 75th Leg., ch. 911, Sec. 7, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

916, Sec. 5, eff. June 18, 2005.

Sec. 105.009. PARENT EDUCATION AND FAMILY STABILIZATION COURSE.

(a) In a suit affecting the parent-child relationship, including

an action to modify an order in a suit affecting the parent-child

relationship providing for possession of or access to a child,

the court may order the parties to the suit to attend a parent

education and family stabilization course if the court determines

that the order is in the best interest of the child.

(b) The parties to the suit may not be required to attend the

course together. The court, on its own motion or the motion of

either party, may prohibit the parties from taking the course

together if there is a history of family violence in the

marriage.

(c) A course under this section must be at least four hours, but

not more than 12 hours, in length and be designed to educate and

assist parents with regard to the consequences of divorce on

parents and children. The course must include information on the

following issues:

(1) the emotional effects of divorce on parents;

(2) the emotional and behavioral reactions to divorce by young

children and adolescents;

(3) parenting issues relating to the concerns and needs of

children at different development stages;

(4) stress indicators in young children and adolescents;

(5) conflict management;

(6) family stabilization through development of a coparenting

relationship;

(7) the financial responsibilities of parenting;

(8) family violence, spousal abuse, and child abuse and neglect;

and

(9) the availability of community services and resources.

(d) A course may not be designed to provide individual mental

health therapy or individual legal advice.

(e) A course satisfies the requirements of this section if it is

offered by:

(1) a mental health professional who has at least a master's

degree with a background in family therapy or parent education;

or

(2) a religious practitioner who performs counseling consistent

with the laws of this state or another person designated as a

program counselor by a church or religious institution if the

litigant so chooses.

(f) Information obtained in a course or a statement made by a

participant to a suit during a course may not be considered in

the adjudication of the suit or in any subsequent legal

proceeding. Any report that results from participation in the

course may not become a record in the suit unless the parties

stipulate to the record in writing.

(g) The court may take appropriate action with regard to a party

who fails to attend or complete a course ordered by the court

under this section, including holding the party in contempt of

court, striking pleadings, or invoking any sanction provided by

Rule 215, Texas Rules of Civil Procedure. The failure or refusal

by a party to attend or complete a course required by this

section may not delay the court from rendering a judgment in a

suit affecting the parent-child relationship.

(h) The course required under this section may be completed by:

(1) personal instruction;

(2) videotape instruction;

(3) instruction through an electronic medium; or

(4) a combination of those methods.

(i) On completion of the course, the course provider shall issue

a certificate of completion to each participant. The certificate

must state:

(1) the name of the participant;

(2) the name of the course provider;

(3) the date the course was completed; and

(4) whether the course was provided by:

(A) personal instruction;

(B) videotape instruction;

(C) instruction through an electronic medium; or

(D) a combination of those methods.

(j) The county clerk in each county may establish a registry of

course providers in the county and a list of locations at which

courses are provided. The clerk shall include information in the

registry identifying courses that are offered on a sliding fee

scale or without charge.

(k) The court may not order the parties to a suit to attend a

course under this section if the parties cannot afford to take

the course. If the parties cannot afford to take a course, the

court may direct the parties to a course that is offered on a

sliding fee scale or without charge, if a course of that type is

available. A party to a suit may not be required to pay more than

$100 to attend a course ordered under this section.

(l) A person who has attended a course under this section may

not be required to attend the course more than twice before the

fifth anniversary of the date the person completes the course for

the first time.

Text of subsection as added by Acts 2005, 79th Leg., R.S., Ch.

916, Sec. 6

(m) A course under this section must be available in both

English and Spanish.

Text of subsection as added by Acts 2005, 79th Leg., R.S., Ch.

1171, Sec. 3

(m) A course under this section in a suit filed in a county with

a population of more than two million that is adjacent to a

county with a population of more than one million must be

available in both English and Spanish.

Added by Acts 1999, 76th Leg., ch. 946, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

916, Sec. 6, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1171, Sec. 3, eff. October 1, 2005.



CHAPTER 106. COSTS AND ATTORNEY'S FEES

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 106. COSTS AND ATTORNEY'S FEES

Sec. 106.001. COSTS. The court may award costs in a suit or

motion under this title and in a habeas corpus proceeding.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 15, Sec. 1, eff. Sept.

1, 1997.

Sec. 106.002. ATTORNEY'S FEES AND EXPENSES. (a) In a suit

under this title, the court may render judgment for reasonable

attorney's fees and expenses and order the judgment and

postjudgment interest to be paid directly to an attorney.

(b) A judgment for attorney's fees and expenses may be enforced

in the attorney's name by any means available for the enforcement

of a judgment for debt.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 15, Sec. 2, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 478, Sec. 1, eff. Sept. 1,

2003.



CHAPTER 107. SPECIAL APPOINTMENTS AND SOCIAL STUDIES

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 107. SPECIAL APPOINTMENTS AND SOCIAL STUDIES

SUBCHAPTER A. COURT-ORDERED REPRESENTATION IN SUITS AFFECTING THE

PARENT-CHILD RELATIONSHIP

Sec. 107.001. DEFINITIONS. In this chapter:

(1) "Amicus attorney" means an attorney appointed by the court

in a suit, other than a suit filed by a governmental entity,

whose role is to provide legal services necessary to assist the

court in protecting a child's best interests rather than to

provide legal services to the child.

(2) "Attorney ad litem" means an attorney who provides legal

services to a person, including a child, and who owes to the

person the duties of undivided loyalty, confidentiality, and

competent representation.

(3) "Developmentally appropriate" means structured to account

for a child's age, level of education, cultural background, and

degree of language acquisition.

(4) "Dual role" means the role of an attorney who is appointed

under Section 107.0125 to act as both guardian ad litem and

attorney ad litem for a child in a suit filed by a governmental

entity.

(5) "Guardian ad litem" means a person appointed to represent

the best interests of a child. The term includes:

(A) a volunteer advocate appointed under Subchapter C;

(B) a professional, other than an attorney, who holds a relevant

professional license and whose training relates to the

determination of a child's best interests;

(C) an adult having the competence, training, and expertise

determined by the court to be sufficient to represent the best

interests of the child; or

(D) an attorney ad litem appointed to serve in the dual role.

Amended by Acts 1995, 74th Leg., ch. 751, Sec. 15, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 1294, Sec. 1, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 262, Sec. 1, eff. Sept. 1, 2003.

Sec. 107.002. POWERS AND DUTIES OF GUARDIAN AD LITEM FOR CHILD.

(a) A guardian ad litem appointed for a child under this chapter

is not a party to the suit but may:

(1) conduct an investigation to the extent that the guardian ad

litem considers necessary to determine the best interests of the

child; and

(2) obtain and review copies of the child's relevant medical,

psychological, and school records as provided by Section 107.006.

(b) A guardian ad litem appointed for the child under this

chapter shall:

(1) within a reasonable time after the appointment, interview:

(A) the child in a developmentally appropriate manner, if the

child is four years of age or older;

(B) each person who has significant knowledge of the child's

history and condition, including any foster parent of the child;

and

(C) the parties to the suit;

(2) seek to elicit in a developmentally appropriate manner the

child's expressed objectives;

(3) consider the child's expressed objectives without being

bound by those objectives;

(4) encourage settlement and the use of alternative forms of

dispute resolution; and

(5) perform any specific task directed by the court.

(c) A guardian ad litem appointed for the child under this

chapter is entitled to:

(1) receive a copy of each pleading or other paper filed with

the court in the case in which the guardian ad litem is

appointed;

(2) receive notice of each hearing in the case;

(3) participate in case staffings by an authorized agency

concerning the child;

(4) attend all legal proceedings in the case but may not call or

question a witness or otherwise provide legal services unless the

guardian ad litem is a licensed attorney who has been appointed

in the dual role;

(5) review and sign, or decline to sign, an agreed order

affecting the child; and

(6) explain the basis for the guardian ad litem's opposition to

the agreed order if the guardian ad litem does not agree to the

terms of a proposed order.

(d) The court may compel the guardian ad litem to attend a trial

or hearing and to testify as necessary for the proper disposition

of the suit.

(e) Unless the guardian ad litem is an attorney who has been

appointed in the dual role and subject to the Texas Rules of

Evidence, the court shall ensure in a hearing or in a trial on

the merits that a guardian ad litem has an opportunity to testify

regarding, and is permitted to submit a report regarding, the

guardian ad litem's recommendations relating to:

(1) the best interests of the child; and

(2) the bases for the guardian ad litem's recommendations.

(f) In a nonjury trial, a party may call the guardian ad litem

as a witness for the purpose of cross-examination regarding the

guardian's report without the guardian ad litem being listed as a

witness by a party. If the guardian ad litem is not called as a

witness, the court shall permit the guardian ad litem to testify

in the narrative.

(g) In a contested case, the guardian ad litem shall provide

copies of the guardian ad litem's report, if any, to the

attorneys for the parties as directed by the court, but not later

than the earlier of:

(1) the date required by the scheduling order; or

(2) the 10th day before the date of the commencement of the

trial.

(h) Disclosure to the jury of the contents of a guardian ad

litem's report to the court is subject to the Texas Rules of

Evidence.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1995, 74th Leg., ch. 943, Sec. 10, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1294, Sec. 2, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 262, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

172, Sec. 1, eff. September 1, 2005.

Sec. 107.003. POWERS AND DUTIES OF ATTORNEY AD LITEM FOR CHILD

AND AMICUS ATTORNEY. An attorney ad litem appointed to represent

a child or an amicus attorney appointed to assist the court:

(1) shall:

(A) subject to Rules 4.02, 4.03, and 4.04, Texas Disciplinary

Rules of Professional Conduct, and within a reasonable time after

the appointment, interview:

(i) the child in a developmentally appropriate manner, if the

child is four years of age or older;

(ii) each person who has significant knowledge of the child's

history and condition, including any foster parent of the child;

and

(iii) the parties to the suit;

(B) seek to elicit in a developmentally appropriate manner the

child's expressed objectives of representation;

(C) consider the impact on the child in formulating the

attorney's presentation of the child's expressed objectives of

representation to the court;

(D) investigate the facts of the case to the extent the attorney

considers appropriate;

(E) obtain and review copies of relevant records relating to the

child as provided by Section 107.006;

(F) participate in the conduct of the litigation to the same

extent as an attorney for a party;

(G) take any action consistent with the child's interests that

the attorney considers necessary to expedite the proceedings;

(H) encourage settlement and the use of alternative forms of

dispute resolution; and

(I) review and sign, or decline to sign, a proposed or agreed

order affecting the child;

(2) must be trained in child advocacy or have experience

determined by the court to be equivalent to that training; and

(3) is entitled to:

(A) request clarification from the court if the role of the

attorney is ambiguous;

(B) request a hearing or trial on the merits;

(C) consent or refuse to consent to an interview of the child by

another attorney;

(D) receive a copy of each pleading or other paper filed with

the court;

(E) receive notice of each hearing in the suit;

(F) participate in any case staffing concerning the child

conducted by an authorized agency; and

(G) attend all legal proceedings in the suit.

Added by Acts 1997, 75th Leg., ch. 1294, Sec. 3, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 262, Sec. 1, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

172, Sec. 2, eff. September 1, 2005.

Sec. 107.004. ADDITIONAL DUTIES OF ATTORNEY AD LITEM FOR CHILD.

(a) Except as otherwise provided by this chapter, the attorney

ad litem appointed for a child shall, in a developmentally

appropriate manner:

(1) advise the child;

(2) represent the child's expressed objectives of representation

and follow the child's expressed objectives of representation

during the course of litigation if the attorney ad litem

determines that the child is competent to understand the nature

of an attorney-client relationship and has formed that

relationship with the attorney ad litem; and

(3) as appropriate, considering the nature of the appointment,

become familiar with the American Bar Association's standards of

practice for attorneys who represent children in abuse and

neglect cases, the suggested amendments to those standards

adopted by the National Association of Counsel for Children, and

the American Bar Association's standards of practice for

attorneys who represent children in custody cases.

(b) An attorney ad litem appointed for a child in a proceeding

under Chapter 262 or 263 shall complete at least three hours of

continuing legal education relating to child advocacy as

described by Subsection (c) as soon as practicable after the

attorney ad litem's appointment. An attorney ad litem is not

required to comply with this subsection if the court finds that

the attorney ad litem has experience equivalent to the required

education.

(c) The continuing legal education required by Subsection (b)

must:

(1) be low-cost and available to persons throughout this state,

including on the Internet provided through the State Bar of

Texas; and

(2) focus on the duties of an attorney ad litem in, and the

procedures of and best practices for, a proceeding under Chapter

262 or 263.

(d) Except as provided by Subsection (e), an attorney ad litem

appointed for a child in a proceeding under Chapter 262 or 263

shall meet before each court hearing with:

(1) the child, if the child is at least four years of age; or

(2) the individual with whom the child ordinarily resides,

including the child's parent, conservator, guardian, caretaker,

or custodian, if the child is younger than four years of age.

(e) An attorney ad litem appointed for a child in a proceeding

under Chapter 262 or 263 is not required to comply with

Subsection (d) before a hearing if the court finds at that

hearing that the attorney ad litem has shown good cause why the

attorney ad litem's compliance with that subsection is not

feasible or in the best interest of the child. Additionally, a

court may, on a showing of good cause, authorize an attorney ad

litem to comply with Subsection (d) by conferring with the child

or other individual, as appropriate, by telephone or video

conference.

Added by Acts 2003, 78th Leg., ch. 262, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

172, Sec. 3, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

268, Sec. 1.04(a), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

310, Sec. 1, eff. June 15, 2007.

Sec. 107.0045. DISCIPLINE OF ATTORNEY AD LITEM. An attorney ad

litem who fails to perform the duties required by Sections

107.003 and 107.004 is subject to disciplinary action under

Subchapter E, Chapter 81, Government Code.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.05, eff. September 1, 2005.

Sec. 107.005. ADDITIONAL DUTIES OF AMICUS ATTORNEY. (a)

Subject to any specific limitation in the order of appointment,

an amicus attorney shall advocate the best interests of the child

after reviewing the facts and circumstances of the case.

Notwithstanding Subsection (b), in determining the best interests

of the child, an amicus attorney is not bound by the child's

expressed objectives of representation.

(b) An amicus attorney shall, in a developmentally appropriate

manner:

(1) with the consent of the child, ensure that the child's

expressed objectives of representation are made known to the

court;

(2) explain the role of the amicus attorney to the child;

(3) inform the child that the amicus attorney may use

information that the child provides in providing assistance to

the court; and

(4) become familiar with the American Bar Association's

standards of practice for attorneys who represent children in

custody cases.

(c) An amicus attorney may not disclose confidential

communications between the amicus attorney and the child unless

the amicus attorney determines that disclosure is necessary to

assist the court regarding the best interests of the child.

Added by Acts 2003, 78th Leg., ch. 262, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

172, Sec. 4, eff. September 1, 2005.

Sec. 107.006. ACCESS TO CHILD AND INFORMATION RELATING TO CHILD.

(a) Except as provided by Subsection (c), in conjunction with

an appointment under this chapter, other than an appointment of

an attorney ad litem for an adult or a parent, the court shall

issue an order authorizing the attorney ad litem, guardian ad

litem for the child, or amicus attorney to have immediate access

to the child and any information relating to the child.

(b) Without requiring a further order or release, the custodian

of any relevant records relating to the child, including records

regarding social services, law enforcement records, school

records, records of a probate or court proceeding, and records of

a trust or account for which the child is a beneficiary, shall

provide access to a person authorized to access the records under

Subsection (a).

(c) A medical, mental health, or drug or alcohol treatment

record of a child that is privileged or confidential under other

law may be released to a person appointed under Subsection (a)

only in accordance with the other law.

Added by Acts 1995, 74th Leg., ch. 943, Sec. 11, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1294, Sec. 4, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 262, Sec. 1, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

172, Sec. 5, eff. September 1, 2005.

Sec. 107.007. ATTORNEY WORK PRODUCT AND TESTIMONY. (a) An

attorney ad litem, an attorney serving in the dual role, or an

amicus attorney may not:

(1) be compelled to produce attorney work product developed

during the appointment as an attorney;

(2) be required to disclose the source of any information;

(3) submit a report into evidence; or

(4) testify in court except as authorized by Rule 3.08, Texas

Disciplinary Rules of Professional Conduct.

(b) Subsection (a) does not apply to the duty of an attorney to

report child abuse or neglect under Section 261.101.

Added by Acts 2003, 78th Leg., ch. 262, Sec. 1, eff. Sept. 1,

2003.

Sec. 107.008. SUBSTITUTED JUDGMENT OF ATTORNEY FOR CHILD. (a)

An attorney ad litem appointed to represent a child or an

attorney appointed in the dual role may determine that the child

cannot meaningfully formulate the child's objectives of

representation in a case because the child:

(1) lacks sufficient maturity to understand and form an

attorney-client relationship with the attorney;

(2) despite appropriate legal counseling, continues to express

objectives of representation that would be seriously injurious to

the child; or

(3) for any other reason is incapable of making reasonable

judgments and engaging in meaningful communication.

(b) An attorney ad litem or an attorney appointed in the dual

role who determines that the child cannot meaningfully formulate

the child's expressed objectives of representation may present to

the court a position that the attorney determines will serve the

best interests of the child.

(c) If a guardian ad litem has been appointed for the child in a

suit filed by a governmental entity requesting termination of the

parent-child relationship or appointment of the entity as

conservator of the child, an attorney ad litem who determines

that the child cannot meaningfully formulate the child's

expressed objectives of representation:

(1) shall consult with the guardian ad litem and, without being

bound by the guardian ad litem's opinion or recommendation,

ensure that the guardian ad litem's opinion and basis for any

recommendation regarding the best interests of the child are

presented to the court; and

(2) may present to the court a position that the attorney

determines will serve the best interests of the child.

Added by Acts 2003, 78th Leg., ch. 262, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

172, Sec. 6, eff. September 1, 2005.

Sec. 107.009. IMMUNITY. (a) A guardian ad litem, an attorney

ad litem, or an amicus attorney appointed under this chapter is

not liable for civil damages arising from an action taken, a

recommendation made, or an opinion given in the capacity of

guardian ad litem, attorney ad litem, or amicus attorney.

(b) Subsection (a) does not apply to an action taken, a

recommendation made, or an opinion given:

(1) with conscious indifference or reckless disregard to the

safety of another;

(2) in bad faith or with malice; or

(3) that is grossly negligent or wilfully wrongful.

Added by Acts 2003, 78th Leg., ch. 262, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

172, Sec. 7, eff. September 1, 2005.

Sec. 107.010. DISCRETIONARY APPOINTMENT OF ATTORNEY AD LITEM FOR

INCAPACITATED PERSON. The court may appoint an attorney to serve

as an attorney ad litem for a person entitled to service of

citation in a suit if the court finds that the person is

incapacitated. The attorney ad litem shall follow the person's

expressed objectives of representation and, if appropriate, refer

the proceeding to the proper court for guardianship proceedings.

Added by Acts 2003, 78th Leg., ch. 262, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER B. APPOINTMENTS IN CERTAIN SUITS

PART 1. APPOINTMENTS IN SUITS BY GOVERNMENTAL ENTITY

Sec. 107.011. MANDATORY APPOINTMENT OF GUARDIAN AD LITEM. (a)

Except as otherwise provided by this subchapter, in a suit filed

by a governmental entity seeking termination of the parent-child

relationship or the appointment of a conservator for a child, the

court shall appoint a guardian ad litem to represent the best

interests of the child immediately after the filing of the

petition but before the full adversary hearing.

(b) The guardian ad litem appointed for a child under this

section may be:

(1) a charitable organization composed of volunteer advocates or

an individual volunteer advocate appointed under Subchapter C;

(2) an adult having the competence, training, and expertise

determined by the court to be sufficient to represent the best

interests of the child; or

(3) an attorney appointed in the dual role.

(c) The court may not appoint a guardian ad litem in a suit

filed by a governmental entity if an attorney is appointed in the

dual role unless the court appoints another person to serve as

guardian ad litem for the child and restricts the role of the

attorney to acting as an attorney ad litem for the child.

(d) The court may appoint an attorney to serve as guardian ad

litem for a child without appointing the attorney to serve in the

dual role only if the attorney is specifically appointed to serve

only in the role of guardian ad litem. An attorney appointed

solely as a guardian ad litem:

(1) may take only those actions that may be taken by a

nonattorney guardian ad litem; and

(2) may not:

(A) perform legal services in the case; or

(B) take any action that is restricted to a licensed attorney,

including engaging in discovery other than as a witness, making

opening and closing statements, or examining witnesses.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 15, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 262, Sec. 1, eff.

Sept. 1, 2003.

Sec. 107.012. MANDATORY APPOINTMENT OF ATTORNEY AD LITEM FOR

CHILD. In a suit filed by a governmental entity requesting

termination of the parent-child relationship or to be named

conservator of a child, the court shall appoint an attorney ad

litem to represent the interests of the child immediately after

the filing, but before the full adversary hearing, to ensure

adequate representation of the child.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 15, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 262, Sec. 1, eff.

Sept. 1, 2003.

Sec. 107.0125. APPOINTMENT OF ATTORNEY IN DUAL ROLE. (a) In

order to comply with the mandatory appointment of a guardian ad

litem under Section 107.011 and the mandatory appointment of an

attorney ad litem under Section 107.012, the court may appoint an

attorney to serve in the dual role.

(b) If the court appoints an attorney to serve in the dual role

under this section, the court may at any time during the pendency

of the suit appoint another person to serve as guardian ad litem

for the child and restrict the attorney to acting as an attorney

ad litem for the child.

(c) An attorney appointed to serve in the dual role may request

the court to appoint another person to serve as guardian ad litem

for the child. If the court grants the attorney's request, the

attorney shall serve only as the attorney ad litem for the child.

(d) Unless the court appoints another person as guardian ad

litem in a suit filed by a governmental entity, an appointment of

an attorney to serve as an attorney ad litem in a suit filed by a

governmental entity is an appointment to serve in the dual role

regardless of the terminology used in the appointing order.

Added by Acts 2003, 78th Leg., ch. 262, Sec. 1, eff. Sept. 1,

2003.

Sec. 107.013. MANDATORY APPOINTMENT OF ATTORNEY AD LITEM FOR

PARENT. (a) In a suit filed by a governmental entity in which

termination of the parent-child relationship is requested, the

court shall appoint an attorney ad litem to represent the

interests of:

(1) an indigent parent of the child who responds in opposition

to the termination;

(2) a parent served by citation by publication;

(3) an alleged father who failed to register with the registry

under Chapter 160 and whose identity or location is unknown; and

(4) an alleged father who registered with the paternity registry

under Chapter 160, but the petitioner's attempt to personally

serve citation at the address provided to the registry and at any

other address for the alleged father known by the petitioner has

been unsuccessful.

(b) If both parents of the child are entitled to the appointment

of an attorney ad litem under this section and the court finds

that the interests of the parents are not in conflict, the court

may appoint an attorney ad litem to represent the interests of

both parents.

(c) In a suit filed by a governmental entity requesting

temporary managing conservatorship of a child, the court shall

appoint an attorney ad litem to represent the interests of an

indigent parent of the child who responds in opposition to the

suit.

(d) A parent who claims indigence under Subsection (a) must file

an affidavit of indigence in accordance with Rule 145(b) of the

Texas Rules of Civil Procedure before the court can conduct a

hearing to determine the parent's indigence under this section.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 15, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 561, Sec. 3, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 821, Sec. 2.11, eff.

June 14, 2001; Acts 2003, 78th Leg., ch. 262, Sec. 1, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.06, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

526, Sec. 1, eff. June 16, 2007.

Sec. 107.015. ATTORNEY FEES. (a) An attorney appointed under

this chapter to serve as an attorney ad litem for a child, an

attorney in the dual role, or an attorney ad litem for a parent

is entitled to reasonable fees and expenses in the amount set by

the court to be paid by the parents of the child unless the

parents are indigent.

(b) If the court determines that one or more of the parties are

able to defray the fees and expenses of an attorney ad litem or

guardian ad litem for the child as determined by the reasonable

and customary fees for similar services in the county of

jurisdiction, the fees and expenses may be ordered paid by one or

more of those parties, or the court may order one or more of

those parties, prior to final hearing, to pay the sums into the

registry of the court or into an account authorized by the court

for the use and benefit of the payee on order of the court. The

sums may be taxed as costs to be assessed against one or more of

the parties.

(c) If indigency of the parents is shown, an attorney ad litem

appointed to represent a child or parent in a suit filed by a

governmental entity shall be paid from the general funds of the

county according to the fee schedule that applies to an attorney

appointed to represent a child in a suit under Title 3 as

provided by Chapter 51. The court may not award attorney ad

litem fees under this chapter against the state, a state agency,

or a political subdivision of the state except as provided by

this subsection.

(d) A person appointed as a guardian ad litem or attorney ad

litem shall complete and submit to the court a voucher or claim

for payment that lists the fees charged and hours worked by the

guardian ad litem or attorney ad litem. Information submitted

under this section is subject to disclosure under Chapter 552,

Government Code.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Redesignated from Family Code Sec. 107.003 by Acts 1995,

74th Leg., ch. 751, Sec. 15, eff. Sept. 1, 1995. Amended by Acts

1999, 76th Leg., ch. 1390, Sec. 6, eff. Sept. 1, 1999; Acts 2003,

78th Leg., ch. 262, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.07, eff. September 1, 2005.

Sec. 107.016. CONTINUED REPRESENTATION. In a suit filed by a

governmental entity in which termination of the parent-child

relationship or appointment of the entity as conservator of the

child is requested, an order appointing the Department of

Protective and Regulatory Services as the child's managing

conservator may provide for the continuation of the appointment

of the guardian ad litem or attorney ad litem for the child for

any period set by the court.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 15, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 575, Sec. 6, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 262, Sec. 1, eff. Sept.

1, 2003.

Sec. 107.0161. AD LITEM APPOINTMENTS FOR CHILD COMMITTED TO

TEXAS YOUTH COMMISSION. If an order appointing the Department of

Family and Protective Services as managing conservator of a child

does not continue the appointment of the child's guardian ad

litem or attorney ad litem and the child is committed to the

Texas Youth Commission or released under supervision by the Texas

Youth Commission, the court may appoint a guardian ad litem or

attorney ad litem for the child.

Added by Acts 2009, 81st Leg., R.S., Ch.

108, Sec. 3, eff. May 23, 2009.

Sec. 107.017. APPOINTMENT OF AMICUS ATTORNEY PROHIBITED. The

court may not appoint a person to serve as an amicus attorney in

a suit filed by a governmental entity under this chapter.

Added by Acts 2003, 78th Leg., ch. 262, Sec. 1, eff. Sept. 1,

2003.

PART 2. APPOINTMENTS IN SUITS OTHER THAN SUITS BY GOVERNMENTAL

ENTITY

Sec. 107.021. DISCRETIONARY APPOINTMENTS. (a) In a suit in

which the best interests of a child are at issue, other than a

suit filed by a governmental entity requesting termination of the

parent-child relationship or appointment of the entity as

conservator of the child, the court may appoint one of the

following:

(1) an amicus attorney;

(2) an attorney ad litem; or

(3) a guardian ad litem.

(a-1) In a suit requesting termination of the parent-child

relationship that is not filed by a governmental entity, the

court shall, unless the court finds that the interests of the

child will be represented adequately by a party to the suit whose

interests are not in conflict with the child's interests, appoint

one of the following:

(1) an amicus attorney; or

(2) an attorney ad litem.

(b) In determining whether to make an appointment under this

section, the court:

(1) shall:

(A) give due consideration to the ability of the parties to pay

reasonable fees to the appointee; and

(B) balance the child's interests against the cost to the

parties that would result from an appointment by taking into

consideration the cost of available alternatives for resolving

issues without making an appointment;

(2) may make an appointment only if the court finds that the

appointment is necessary to ensure the determination of the best

interests of the child, unless the appointment is otherwise

required by this code; and

(3) may not require a person appointed under this section to

serve without reasonable compensation for the services rendered

by the person.

Added by Acts 2003, 78th Leg., ch. 262, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

172, Sec. 8, eff. September 1, 2005.

Sec. 107.022. CERTAIN PROHIBITED APPOINTMENTS. In a suit other

than a suit filed by a governmental entity requesting termination

of the parent-child relationship or appointment of the entity as

conservator of the child, the court may not appoint:

(1) an attorney to serve in the dual role; or

(2) a volunteer advocate to serve as guardian ad litem for a

child unless the training of the volunteer advocate is designed

for participation in suits other than suits filed by a

governmental entity requesting termination of the parent-child

relationship or appointment of the entity as conservator of the

child.

Added by Acts 2003, 78th Leg., ch. 262, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

172, Sec. 9, eff. September 1, 2005.

Sec. 107.023. FEES IN SUITS OTHER THAN SUITS BY GOVERNMENTAL

ENTITY. (a) In a suit other than a suit filed by a governmental

entity requesting termination of the parent-child relationship or

appointment of the entity as conservator of the child, in

addition to the attorney's fees that may be awarded under Chapter

106, the following persons are entitled to reasonable fees and

expenses in an amount set by the court and ordered to be paid by

one or more parties to the suit:

(1) an attorney appointed as an amicus attorney or as an

attorney ad litem for the child; and

(2) a professional who holds a relevant professional license and

who is appointed as guardian ad litem for the child, other than a

volunteer advocate.

(b) The court shall:

(1) determine the fees and expenses of an amicus attorney, an

attorney ad litem, or a guardian ad litem by reference to the

reasonable and customary fees for similar services in the county

of jurisdiction;

(2) order a reasonable cost deposit to be made at the time the

court makes the appointment; and

(3) before the final hearing, order an additional amount to be

paid to the credit of a trust account for the use and benefit of

the amicus attorney, attorney ad litem, or guardian ad litem.

(c) A court may not award costs, fees, or expenses to an amicus

attorney, attorney ad litem, or guardian ad litem against the

state, a state agency, or a political subdivision of the state

under this part.

(d) The court may determine that fees awarded under this

subchapter to an amicus attorney, an attorney ad litem for the

child, or a guardian ad litem for the child are necessaries for

the benefit of the child.

Added by Acts 2003, 78th Leg., ch. 262, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

172, Sec. 10, eff. September 1, 2005.

SUBCHAPTER C. APPOINTMENT OF VOLUNTEER ADVOCATES

Sec. 107.031. VOLUNTEER ADVOCATES. (a) In a suit filed by a

governmental entity requesting termination of the parent-child

relationship or appointment of the entity as conservator of the

child, the court may appoint a charitable organization composed

of volunteer advocates whose charter mandates the provision of

services to allegedly abused and neglected children or an

individual who has received the court's approved training

regarding abused and neglected children and who has been

certified by the court to appear at court hearings as a guardian

ad litem for the child or as a volunteer advocate for the child.

(b) In a suit other than a suit filed by a governmental entity

requesting termination of the parent-child relationship or

appointment of the entity as conservator of the child, the court

may appoint a charitable organization composed of volunteer

advocates whose training provides for the provision of services

in private custody disputes or a person who has received the

court's approved training regarding the subject matter of the

suit and who has been certified by the court to appear at court

hearings as a guardian ad litem for the child or as a volunteer

advocate for the child. A person appointed under this subsection

is not entitled to fees under Section 107.023.

(c) A court-certified volunteer advocate appointed under this

section may be assigned to act as a surrogate parent for the

child, as provided by 20 U.S.C. Section 1415(b), if:

(1) the child is in the conservatorship of the Department of

Family and Protective Services;

(2) the volunteer advocate is serving as guardian ad litem for

the child; and

(3) a foster parent of the child is not acting as the child's

parent under Section 29.015, Education Code.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 15, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1294, Sec. 6, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 430, Sec. 3, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 262, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

172, Sec. 11, eff. September 1, 2005.

SUBCHAPTER D. SOCIAL STUDY

Sec. 107.0501. DEFINITIONS. In this subchapter:

(1) "Social study" means an evaluative process through which

information and recommendations regarding adoption of a child,

conservatorship of a child, or possession of or access to a child

may be made to a court, the parties, and the parties' attorneys.

The term does not include services provided in accordance with

the Interstate Compact on the Placement of Children adopted under

Subchapter B, Chapter 162, or an evaluation conducted in

accordance with Section 262.114 by an employee of or contractor

with the Department of Family and Protective Services.

(2) "Social study evaluator" means an individual who conducts a

social study under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

832, Sec. 1, eff. September 1, 2007.

Sec. 107.051. ORDER FOR SOCIAL STUDY. (a) The court may order

the preparation of a social study into the circumstances and

condition of:

(1) a child who is the subject of a suit or a party to a suit;

and

(2) the home of any person requesting conservatorship of,

possession of, or access to a child.

(b) The social study may be made by a private entity, a person

appointed by the court, a domestic relations office, or a state

agency, including the Department of Family and Protective

Services if the department is a party to the suit.

(c) In a suit in which adoption is requested or conservatorship

of, possession of, or access to a child is an issue and in which

a social study has been ordered and the Department of Family and

Protective Services is not a party, the court shall appoint a

private agency, another person, or a domestic relations office to

conduct the social study.

(d) Except as provided by Section 107.0511(b), each individual

who conducts a social study must be qualified under Section

107.0511.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 15, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1390, Sec. 7, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 133, Sec. 2, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 488, Sec. 1, eff. June 11,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

832, Sec. 2, eff. September 1, 2007.

For expiration of Subsections (g), (h), and (i), see Subsection

(i).

Sec. 107.0511. SOCIAL STUDY EVALUATOR: MINIMUM QUALIFICATIONS.

(a) In this section:

(1) "Full-time experience" means a period during which an

individual works at least 30 hours per week.

(2) "Human services field of study" means a field of study

designed to prepare an individual in the disciplined application

of counseling, family therapy, psychology, or social work values,

principles, and methods.

(b) The minimum qualifications prescribed by this section do not

apply to an individual conducting a social study:

(1) in connection with a suit pending before a court located in

a county with a population of less than 500,000;

(2) in connection with an adoption governed by rules adopted

under Section 107.0519(a);

(3) as an employee or other authorized representative of a

licensed child-placing agency; or

(4) as an employee or other authorized representative of the

Department of Family and Protective Services.

(c) The executive commissioner of the Health and Human Services

Commission shall adopt rules prescribing the minimum

qualifications that an individual described by Subsection (b)(3)

or (4) must possess in order to conduct a social study under this

subchapter.

(d) To be qualified to conduct a social study under this

subchapter, an individual must:

(1) have a bachelor's degree from an accredited college or

university in a human services field of study and a license to

practice in this state as a social worker, professional

counselor, marriage and family therapist, or psychologist and:

(A) have two years of full-time experience or equivalent

part-time experience under professional supervision during which

the individual performed functions involving the evaluation of

physical, intellectual, social, and psychological functioning and

needs and the potential of the social and physical environment,

both present and prospective, to meet those needs; and

(B) have participated in the performance of at least 10

court-ordered social studies under the supervision of an

individual qualified under this section;

(2) meet the requirements of Subdivision (1)(A) and be

practicing under the direct supervision of an individual

qualified under this section in order to complete at least 10

court-ordered social studies under supervision; or

(3) be employed by a domestic relations office, provided that

the individual conducts social studies relating only to families

ordered by a court to participate in social studies conducted by

the office.

(e) If an individual meeting the requirements of this section is

not available in the county served by the court, the court may

authorize an individual determined by the court to be otherwise

qualified to conduct the social study.

(f) In addition to the qualifications prescribed by this

section, an individual must complete at least eight hours of

family violence dynamics training provided by a family violence

service provider to be qualified to conduct a social study under

this subchapter.

(g) The minimum qualifications prescribed by this section do not

apply to an individual who, before September 1, 2007:

(1) lived in a county that has a population of 500,000 or more

and is adjacent to two or more counties each of which has a

population of 50,000 or more;

(2) received a four-year degree from an accredited institution

of higher education;

(3) worked as a child protective services investigator for the

Department of Family and Protective Services for at least four

years;

(4) worked as a community supervision and corrections department

officer; and

(5) conducted at least 100 social studies in the previous five

years.

(h) A person described by Subsection (g) who performs a social

study must:

(1) complete at least eight hours of family violence dynamics

training provided by a family violence service provider; and

(2) participate annually in at least 15 hours of continuing

education for child custody evaluators that meets the Model

Standards of Practice for Child Custody Evaluation adopted by

the Association of Family and Conciliation Courts as those

standards existed May 1, 2009, or a later version of those

standards if adopted by rule of the executive commissioner of the

Health and Human Services Commission.

(i) Subsections (g) and (h) and this subsection expire September

1, 2017.

Added by Acts 2001, 77th Leg., ch. 133, Sec. 3, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

832, Sec. 3, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1113, Sec. 2, eff. September 1, 2009.

Sec. 107.0512. SOCIAL STUDY EVALUATOR: CONFLICTS OF INTEREST AND

BIAS. (a) A social study evaluator who has a conflict of

interest with any party in a disputed suit or who may be biased

on the basis of previous knowledge, other than knowledge obtained

in a court-ordered evaluation, shall:

(1) decline to conduct a social study for the suit; or

(2) disclose any issue or concern to the court before accepting

the appointment or assignment.

(b) A social study evaluator who has previously conducted a

social study for a suit may conduct all subsequent evaluations in

the suit unless the court finds that the evaluator is biased.

(c) This section does not prohibit a court from appointing an

employee of the Department of Family and Protective Services to

conduct a social study in a suit in which adoption is requested

or possession of or access to a child is an issue and in which

the department is a party or has an interest.

Added by Acts 2007, 80th Leg., R.S., Ch.

832, Sec. 3, eff. September 1, 2007.

Sec. 107.0513. GENERAL PROVISIONS APPLICABLE TO CONDUCT OF

SOCIAL STUDY AND PREPARATION OF REPORT. (a) Unless otherwise

directed by a court or prescribed by a provision of this title, a

social study evaluator's actions in conducting a social study

shall be in conformance with the professional standard of care

applicable to the evaluator's licensure and any administrative

rules, ethical standards, or guidelines adopted by the state

agency that licenses the evaluator.

(b) In addition to the requirements prescribed by this

subchapter, a court may impose requirements or adopt local rules

applicable to a social study or a social study evaluator.

(c) A social study evaluator shall follow evidence-based

practice methods and make use of current best evidence in making

assessments and recommendations.

(d) A social study evaluator shall disclose to each attorney of

record any communication regarding a substantive issue between

the evaluator and an attorney of record representing a party in a

disputed suit. This subsection does not apply to a communication

between a social study evaluator and an attorney ad litem or

amicus attorney.

(e) To the extent possible, a social study evaluator shall

verify each statement of fact pertinent to a social study and

shall note the sources of verification and information in the

report.

(f) A social study evaluator shall state the basis for the

evaluator's conclusions or recommendations in the report. A

social study evaluator who has evaluated only one side of a

disputed case shall refrain from making a recommendation

regarding conservatorship of a child or possession of or access

to a child, but may state whether the party evaluated appears to

be suitable for conservatorship.

(g) Each social study subject to this subchapter must be

conducted in compliance with this subchapter, regardless of

whether the study is conducted:

(1) by a single social study evaluator or multiple evaluators

working separately or together; or

(2) within a county served by the court with continuing

jurisdiction or at a geographically distant location.

(h) A social study report must include the name, license number,

and basis for qualification under Section 107.0511 of each social

study evaluator who conducted any portion of the social study.

Added by Acts 2007, 80th Leg., R.S., Ch.

832, Sec. 3, eff. September 1, 2007.

Sec. 107.0514. ELEMENTS OF SOCIAL STUDY. (a) The basic

elements of a social study under this subchapter consist of:

(1) a personal interview of each party to the suit;

(2) an interview, conducted in a developmentally appropriate

manner, of each child at issue in the suit who is at least four

years of age;

(3) observation of each child at issue in the suit, regardless

of the age of the child;

(4) the obtaining of information from relevant collateral

sources;

(5) evaluation of the home environment of each party seeking

conservatorship of a child at issue in the suit or possession of

or access to the child, unless the condition of the home

environment is identified as not being in dispute in the court

order requiring the social study;

(6) for each individual residing in a residence subject to the

social study, consideration of any criminal history information

and any contact with the Department of Family and Protective

Services or a law enforcement agency regarding abuse or neglect;

and

(7) assessment of the relationship between each child at issue

in the suit and each party seeking possession of or access to the

child.

(b) The additional elements of a social study under this

subchapter consist of:

(1) balanced interviews and observation of each child at issue

in the suit so that a child who is interviewed or observed while

in the care of one party to the suit is also interviewed or

observed while in the care of each other party to the suit;

(2) an interview of each individual residing in a residence

subject to the social study; and

(3) evaluation of the home environment of each party seeking

conservatorship of a child at issue in the suit or possession of

or access to the child, regardless of whether the home

environment is in dispute.

(c) A social study evaluator may not offer an opinion regarding

conservatorship of a child at issue in a suit or possession of or

access to the child unless each basic element of a social study

under Subsection (a) has been completed. A social study

evaluator shall identify in the report any additional element of

a social study under Subsection (b) that was not completed and

shall explain the reasons that the element was not completed.

Added by Acts 2007, 80th Leg., R.S., Ch.

832, Sec. 3, eff. September 1, 2007.

Sec. 107.0515. REPORTS OF CERTAIN PLACEMENTS FOR ADOPTION. A

social study evaluator shall report to the Department of Family

and Protective Services any adoptive placement that appears to

have been made by someone other than a licensed child-placing

agency or the child's parents or managing conservator.

Added by Acts 2007, 80th Leg., R.S., Ch.

832, Sec. 3, eff. September 1, 2007.

Sec. 107.0519. PRE-ADOPTIVE SOCIAL STUDY. (a) This section

does not apply to a study prepared by a licensed child-placing

agency or the Department of Family and Protective Services. The

procedures required in relation to a study prepared by a licensed

child-placing agency or the Department of Family and Protective

Services are governed by rules adopted by the executive

commissioner of the Health and Human Services Commission,

including rules adopted under Chapter 42, Human Resources Code.

(b) A pre-adoptive social study shall be conducted as provided

by this section to evaluate each party in a proceeding described

by Subsection (c) who requests termination of the parent-child

relationship or an adoption.

(c) The social study under this section shall be filed in any

suit for:

(1) termination of the parent-child relationship in which a

person other than a parent may be appointed managing conservator

of a child; or

(2) an adoption.

(d) The social study under this section must be filed with the

court before the court may sign the final order for termination

of the parent-child relationship.

(e) The costs of a social study in a suit for adoption under

this section shall be paid by the prospective adoptive parent.

(f) Unless otherwise agreed to by the court, the social study

under this section must comply with the minimum requirements for

the study under rules adopted by the executive commissioner of

the Health and Human Services Commission.

(g) In a suit filed after the child begins residence in the

prospective adoptive home, the pre-adoptive social study under

this section and the post-placement adoptive social study under

Section 107.052 may be combined in a single report. Under this

subsection, the pre-adoptive social study will be completed after

the child is placed in the home.

Added by Acts 2007, 80th Leg., R.S., Ch.

832, Sec. 3, eff. September 1, 2007.

Sec. 107.052. POST-PLACEMENT ADOPTIVE SOCIAL STUDY AND REPORT.

(a) In a proceeding in which a pre-adoptive social study is

required by Section 107.0519 for an adoption, a post-placement

adoptive social study must be conducted and a report filed with

the court before the court may render a final order in the

adoption.

(b) Unless otherwise agreed to by the court, the post-placement

adoptive social study must comply with the minimum requirements

for the study under rules adopted by the executive commissioner

of the Health and Human Services Commission.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 15, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 133, Sec. 4, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

832, Sec. 4, eff. September 1, 2007.

Sec. 107.053. PROSPECTIVE ADOPTIVE PARENTS TO RECEIVE COPY. In

all adoptions a copy of the report shall be made available to the

prospective adoptive parents prior to a final order of adoption.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 15, eff. Sept. 1,

1995.

Sec. 107.054. REPORT FILED WITH COURT. The agency or person

making the social study shall file with the court on a date set

by the court a report containing its findings and conclusions.

The report shall be made a part of the record of the suit.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 15, eff. Sept. 1,

1995.

Sec. 107.055. INTRODUCTION OF REPORT AT TRIAL. (a) Disclosure

to the jury of the contents of a report to the court of a social

study is subject to the rules of evidence.

(b) In a contested case, the agency or person making the social

study shall furnish copies of the report to the attorneys for the

parties before the earlier of:

(1) the seventh day after the date the social study is

completed; or

(2) the fifth day before the date of commencement of the trial.

(c) The court may compel the attendance of witnesses necessary

for the proper disposition of the suit, including a

representative of the agency making the social study, who may be

compelled to testify.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 15, eff. Sept. 1,

1995.

Sec. 107.056. PREPARATION FEE. If the court orders a social

study to be conducted, the court shall award the agency or other

person a reasonable fee for the preparation of the study that

shall be imposed in the form of a money judgment and paid

directly to the agency or other person. The person or agency may

enforce the judgment for the fee by any means available under law

for civil judgments.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 15, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

832, Sec. 5, eff. September 1, 2007.



CHAPTER 108. CENTRAL RECORD FILE; VITAL STATISTICS

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 108. CENTRAL RECORD FILE; VITAL STATISTICS

Sec. 108.001. TRANSMITTAL OF RECORDS OF SUIT BY CLERK. (a)

Except as provided by this chapter, the clerk of the court shall

transmit to the bureau of vital statistics a certified record of

the order rendered in a suit, together with the name and all

prior names, birth date, and place of birth of the child on a

form provided by the bureau. The form shall be completed by the

petitioner and submitted to the clerk at the time the order is

filed for record.

(b) The bureau of vital statistics shall maintain these records

in a central file according to the name, birth date, and place of

birth of the child, the court that rendered the order, and the

docket number of the suit.

(c) Except as otherwise provided by law, the records required

under this section to be maintained by the bureau of vital

statistics are confidential.

(d) In a Title IV-D case, the Title IV-D agency may transmit the

record and information specified by Subsection (a) to the bureau

of vital statistics, with a copy to the clerk of the court on

request by the clerk. The record and information are not

required to be certified if transmitted by the Title IV-D agency

under this subsection.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 16, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1390, Sec. 8, eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 4, eff. September 1, 2007.

Sec. 108.002. DISSOLUTION OF MARRIAGE RECORDS MAINTAINED BY

CLERK. A clerk may not transmit to the central record file the

pleadings, papers, studies, and records relating to a suit for

divorce or annulment or to declare a marriage void.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 108.003. TRANSMITTAL OF INFORMATION REGARDING ADOPTION.

(a) The clerk of a court that renders a decree of adoption

shall, not later than the 10th day of the first month after the

month in which the adoption is rendered, transmit to the central

registry of the bureau of vital statistics certified report of

adoption that includes:

(1) the name of the adopted child after adoption as shown in the

adoption order;

(2) the birth date of the adopted child;

(3) the docket number of the adoption suit;

(4) the identity of the court rendering the adoption;

(5) the date of the adoption order;

(6) the name and address of each parent, guardian, managing

conservator, or other person whose consent to adoption was

required or waived under Chapter 162, or whose parental rights

were terminated in the adoption suit;

(7) the identity of the licensed child placing agency, if any,

through which the adopted child was placed for adoption; and

(8) the identity, address, and telephone number of the registry

through which the adopted child may register as an adoptee.

(b) Except as otherwise provided by law, for good cause shown,

or on an order of the court that granted the adoption or

terminated the proceedings under Section 155.001, the records

concerning a child maintained by the district clerk after

rendition of a decree of adoption, the records of a child-placing

agency that has ceased operations, and the records required under

this section to be maintained by the bureau of vital statistics

are confidential, and no person is entitled to access to or

information from these records.

(c) If the bureau of vital statistics determines that a report

filed with the bureau under this section requires correction, the

bureau shall mail the report directly to an attorney of record

with respect to the adoption. The attorney shall return the

corrected report to the bureau. If there is no attorney of

record, the bureau shall mail the report to the clerk of the

court for correction.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 17, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 62, Sec. 6.16, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1390, Sec. 9, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 1128, Sec. 3, eff. Sept. 1,

2003.

Sec. 108.004. TRANSMITTAL OF FILES ON LOSS OF JURISDICTION. On

the loss of jurisdiction of a court under Chapter 155, 159, or

262, the clerk of the court shall transmit to the central

registry of the bureau of vital statistics a certified record, on

a form provided by the bureau, stating that jurisdiction has been

lost, the reason for the loss of jurisdiction, and the name and

all previous names, date of birth, and place of birth of the

child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 18, eff.

Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 5, eff. September 1, 2007.

Sec. 108.005. ADOPTION RECORDS RECEIVED BY BUREAU OF VITAL

STATISTICS. (a) When the bureau of vital statistics receives a

record from the district clerk showing that continuing, exclusive

jurisdiction of a child has been lost due to the adoption of the

child, the bureau shall close the records concerning that child.

(b) An inquiry concerning a child who has been adopted shall be

handled as though the child had not previously been the subject

of a suit affecting the parent-child relationship.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 19, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1390, Sec. 10, eff.

Sept. 1, 1999.

Sec. 108.006. FEES. (a) The bureau of vital statistics may

charge a reasonable fee to cover the cost of determining and

sending information concerning the identity of the court with

continuing, exclusive jurisdiction.

(b) On the filing of a suit requesting the adoption of a child,

the clerk of the court shall collect an additional fee of $15.

(c) The clerk shall send the fees collected under Subsection (b)

to the bureau of vital statistics for deposit in a special fund

in the state treasury from which the legislature may appropriate

money only to operate and maintain the central file and central

registry of the bureau.

(d) The receipts from the fees charged under Subsection (a)

shall be deposited in a financial institution as determined by

the director of the bureau of vital statistics and withdrawn as

necessary for the sole purpose of operating and maintaining the

central record file.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 20, eff.

Sept. 1, 1995.

Sec. 108.007. MICROFILM. (a) The bureau of vital statistics

may use microfilm or other suitable means for maintaining the

central record file.

(b) A certified reproduction of a document maintained by the

bureau of vital statistics is admissible in evidence as the

original document.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 21, eff.

Sept. 1, 1995.

Sec. 108.008. FILING INFORMATION AFTER DETERMINATION OF

PATERNITY. (a) On a determination of paternity, the petitioner

shall provide the clerk of the court in which the order was

rendered the information necessary to prepare the report of

determination of paternity. The clerk shall:

(1) prepare the report on a form provided by the Bureau of Vital

Statistics; and

(2) complete the report immediately after the order becomes

final.

(b) On completion of the report, the clerk of the court shall

forward to the state registrar a report for each order that

became final in that court.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 4, eff.

Sept. 1, 1999.

Sec. 108.009. BIRTH CERTIFICATE. (a) The state registrar shall

substitute a new birth certificate for the original based on the

order in accordance with laws or rules that permit the correction

or substitution of a birth certificate for an adopted child or a

child whose parents marry each other subsequent to the birth of

the child.

(b) The new certificate may not show that the father and child

relationship was established after the child's birth but may show

the child's actual place and date of birth.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 821, Sec. 2.12, eff.

June 14, 2001.

Sec. 108.110. RELEASE OF INFORMATION BY BUREAU OF VITAL

STATISTICS. (a) The bureau of vital statistics shall provide to

the Department of Protective and Regulatory Services:

(1) adoption information as necessary for the department to

comply with federal law or regulations regarding the compilation

or reporting of adoption information to federal officials; and

(2) other information as necessary for the department to

administer its duties.

(b) The bureau may release otherwise confidential information

from the bureau's central record files to another governmental

entity that has a specific need for the information and maintains

appropriate safeguards to prevent further dissemination of the

information.

Added by Acts 1999, 76th Leg., ch. 1390, Sec. 11, eff. Sept. 1,

1999.



CHAPTER 109. APPEALS

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 109. APPEALS

Sec. 109.001. TEMPORARY ORDERS DURING PENDENCY OF APPEAL. (a)

Not later than the 30th day after the date an appeal is

perfected, on the motion of any party or on the court's own

motion and after notice and hearing, the court may make any order

necessary to preserve and protect the safety and welfare of the

child during the pendency of the appeal as the court may deem

necessary and equitable. In addition to other matters, an order

may:

(1) appoint temporary conservators for the child and provide for

possession of the child;

(2) require the temporary support of the child by a party;

(3) restrain a party from molesting or disturbing the peace of

the child or another party;

(4) prohibit a person from removing the child beyond a

geographical area identified by the court;

(5) require payment of reasonable attorney's fees and expenses;

or

(6) suspend the operation of the order or judgment that is being

appealed.

(b) A court retains jurisdiction to enforce its orders rendered

under this section unless the appellate court, on a proper

showing, supersedes the court's order.

(c) A temporary order rendered under this section is not subject

to interlocutory appeal.

(d) The court may not suspend under Subsection (a)(6) the

operation of an order or judgment terminating the parent-child

relationship in a suit brought by the state or a political

subdivision of the state permitted by law to bring the suit.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 539, Sec. 1, eff.

Sept. 1, 2001.

Sec. 109.002. APPEAL. (a) An appeal from a final order

rendered in a suit, when allowed under this section or under

other provisions of law, shall be as in civil cases generally. An

appeal in a suit in which termination of the parent-child

relationship is in issue shall be given precedence over other

civil cases and shall be accelerated by the appellate courts. The

procedures for an accelerated appeal under the Texas Rules of

Appellate Procedure apply to an appeal in which the termination

of the parent-child relationship is in issue.

(b) An appeal may be taken by any party to a suit from a final

order rendered under this title.

(c) An appeal from a final order, with or without a supersedeas

bond, does not suspend the order unless suspension is ordered by

the court rendering the order. The appellate court, on a proper

showing, may permit the order to be suspended, unless the order

provides for the termination of the parent-child relationship in

a suit brought by the state or a political subdivision of the

state permitted by law to bring the suit.

(d) On the motion of the parties or on the court's own motion,

the appellate court in its opinion may identify the parties by

fictitious names or by their initials only.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 6.17, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 421, Sec. 1, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 539, Sec. 2, eff. Sept. 1,

2001.

Sec. 109.003. PAYMENT FOR STATEMENT OF FACTS. (a) If the party

requesting a statement of facts in an appeal of a suit has filed

an affidavit stating the party's inability to pay costs as

provided by Rule 20, Texas Rules of Appellate Procedure, and the

affidavit is approved by the trial court, the trial court may

order the county in which the trial was held to pay the costs of

preparing the statement of facts.

(b) Nothing in this section shall be construed to permit an

official court reporter to be paid more than once for the

preparation of the statement of facts.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 472, Sec. 1, eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1420, Sec. 5.0025, eff.

Sept. 1, 2001.



CHAPTER 110. COURT FEES

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 110. COURT FEES

Sec. 110.001. GENERAL RULE. Except as provided by this chapter,

fees in a matter covered by this title shall be as in civil cases

generally.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 110.002. FILING FEES AND DEPOSITS. (a) The clerk of the

court may collect a filing fee of $15 in a suit for filing:

(1) a suit or motion for modification;

(2) a motion for enforcement;

(3) a notice of application for judicial writ of withholding;

(4) a motion to transfer;

(5) a petition for license suspension;

(6) a motion to revoke a stay of license suspension; or

(7) a motion for contempt.

(b) No other filing fee may be collected or required for an

action described in this section.

(c) The clerk may collect a deposit as in other cases, in the

amount set by the clerk for payment of expected costs and other

expenses arising in the proceeding.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 8, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 976, Sec. 6, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 268, Sec. 1, eff. Sept. 1,

2003.

Sec. 110.003. NO SEPARATE OR ADDITIONAL FILING FEE. The clerk

of the court may not require:

(1) a separate filing fee in a suit joined with a suit for

dissolution of marriage under Title 1; or

(2) an additional filing fee if more than one form of relief is

requested in a suit.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 110.004. FEE FOR ISSUING AND DELIVERING WITHHOLDING ORDER

OR WRIT. The clerk of the court may charge a reasonable fee, not

to exceed $15, for each order or writ of income withholding

issued by the clerk and delivered to an employer.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 9, eff.

Sept. 1, 1997.

Sec. 110.005. TRANSFER FEE. (a) The fee for filing a

transferred case is $45 payable to the clerk of the court to

which the case is transferred. No portion of this fee may be sent

to the state.

(b) A party may not be assessed any other fee, cost, charge, or

expense by the clerk of the court or other public official in

connection with filing of the transferred case.

(c) The fee limitation in this section does not affect a fee

payable to the court transferring the case.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 110.006. DOMESTIC RELATIONS OFFICE OPERATIONS FEES AND

CHILD SUPPORT SERVICE FEES. (a) If an administering entity of a

domestic relations office adopts an initial operations fee under

Section 203.005(a)(1), the clerk of the court shall:

(1) collect the operations fee at the time the original suit,

motion for modification, or motion for enforcement, as

applicable, is filed; and

(2) send the fee to the domestic relations office.

(b) If an administering entity of a domestic relations office

adopts an initial child support service fee under Section

203.005(a)(2), the clerk of the court shall:

(1) collect the child support service fee at the time the

original suit is filed; and

(2) send the fee to the domestic relations office.

(c) The fees described by Subsections (a) and (b) are not filing

fees for purposes of Section 110.002 or 110.003.

Added by Acts 1997, 75th Leg., ch. 702, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 5, eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 3, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1035, Sec. 1, eff. June 19, 2009.



CHAPTER 111. GUIDELINES FOR POSSESSION AND CHILD SUPPORT

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 111. GUIDELINES FOR POSSESSION AND CHILD SUPPORT

Sec. 111.001. REVIEW OF GUIDELINES. (a) Prior to each regular

legislative session, the standing committees of each house of the

legislature having jurisdiction over family law issues shall

review and, if necessary, recommend revisions to the guidelines

for possession of and access to a child under Chapter 153 and for

support of a child under Chapter 154. The committee shall report

the results of the review and shall include any recommended

revisions in the committee's report to the legislature.

(b) Not later than December 1 of each even-numbered year, the

Title IV-D agency shall submit a report to the standing

committees of each house of the legislature having jurisdiction

over family law issues for use by the committee in conducting the

review required by Subsection (a). The report must contain:

(1) economic data obtained from the United States Department of

Agriculture on the cost of raising children;

(2) an analysis of case data on the application of and

deviations from the child support guidelines; and

(3) a summary of any federal legislation enacted since the date

of the last review.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 6, eff.

Sept. 1, 1999.

Sec. 111.002. GUIDELINES SUPERSEDE COURT RULES. (a) The

guidelines in this title supersede local court rules and rules of

the supreme court that conflict with the guidelines.

(b) Notwithstanding other law, the guidelines may not be

repealed or modified by a rule adopted by the supreme court.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 111.003. POSTING GUIDELINES. A copy of the guidelines for

possession of and access to a child under Chapter 153 and a copy

of the guidelines for the support of a child under Chapter 154

shall be prominently displayed at or near the entrance to the

courtroom of every court having jurisdiction of a suit.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.



CHAPTER 151. RIGHTS AND DUTIES IN PARENT-CHILD RELATIONSHIP

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE B. SUITS AFFECTING THE PARENT-CHILD RELATIONSHIP

CHAPTER 151. RIGHTS AND DUTIES IN PARENT-CHILD RELATIONSHIP

Sec. 151.001. RIGHTS AND DUTIES OF PARENT. (a) A parent of a

child has the following rights and duties:

(1) the right to have physical possession, to direct the moral

and religious training, and to designate the residence of the

child;

(2) the duty of care, control, protection, and reasonable

discipline of the child;

(3) the duty to support the child, including providing the child

with clothing, food, shelter, medical and dental care, and

education;

(4) the duty, except when a guardian of the child's estate has

been appointed, to manage the estate of the child, including the

right as an agent of the child to act in relation to the child's

estate if the child's action is required by a state, the United

States, or a foreign government;

(5) except as provided by Section 264.0111, the right to the

services and earnings of the child;

(6) the right to consent to the child's marriage, enlistment in

the armed forces of the United States, medical and dental care,

and psychiatric, psychological, and surgical treatment;

(7) the right to represent the child in legal action and to make

other decisions of substantial legal significance concerning the

child;

(8) the right to receive and give receipt for payments for the

support of the child and to hold or disburse funds for the

benefit of the child;

(9) the right to inherit from and through the child;

(10) the right to make decisions concerning the child's

education; and

(11) any other right or duty existing between a parent and child

by virtue of law.

(b) The duty of a parent to support his or her child exists

while the child is an unemancipated minor and continues as long

as the child is fully enrolled in a secondary school in a program

leading toward a high school diploma and complies with attendance

requirements described by Section 154.002(a)(2).

(c) A parent who fails to discharge the duty of support is

liable to a person who provides necessaries to those to whom

support is owed.

(d) The rights and duties of a parent are subject to:

(1) a court order affecting the rights and duties;

(2) an affidavit of relinquishment of parental rights; and

(3) an affidavit by the parent designating another person or

agency to act as managing conservator.

(e) Only the following persons may use corporal punishment for

the reasonable discipline of a child:

(1) a parent or grandparent of the child;

(2) a stepparent of the child who has the duty of control and

reasonable discipline of the child; and

(3) an individual who is a guardian of the child and who has the

duty of control and reasonable discipline of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 23, eff.

Sept. 1, 1995. Renumbered from Sec. 151.003 by Acts 2001, 77th

Leg., ch. 821, Sec. 2.13, eff. June 14, 2001. Amended by Acts

2001, 77th Leg., ch. 964, Sec. 2, eff. Sept. 1, 2001; Acts 2003,

78th Leg., ch. 1036, Sec. 3, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

924, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 6, eff. September 1, 2007.

Sec. 151.002. RIGHTS OF A LIVING CHILD AFTER AN ABORTION OR

PREMATURE BIRTH. (a) A living human child born alive after an

abortion or premature birth is entitled to the same rights,

powers, and privileges as are granted by the laws of this state

to any other child born alive after the normal gestation period.

(b) In this code, "born alive" means the complete expulsion or

extraction from its mother of a product of conception,

irrespective of the duration of pregnancy, which, after such

separation, breathes or shows any other evidence of life such as

beating of the heart, pulsation of the umbilical cord, or

definite movement of voluntary muscles, whether or not the

umbilical cord has been cut or the placenta is attached. Each

product of the birth is considered born alive.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Renumbered from Sec. 151.004 by Acts 2001, 77th Leg., ch.

821, Sec. 2.13, eff. June 14, 2001.

Sec. 151.003. LIMITATION ON STATE AGENCY ACTION. A state agency

may not adopt rules or policies or take any other action that

violates the fundamental right and duty of a parent to direct the

upbringing of the parent's child.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 6.18(a), eff. Sept.

1, 1999. Renumbered from Sec. 151.005 by Acts 2001, 77th Leg.,

ch. 821, Sec. 2.13, eff. June 14, 2001.



CHAPTER 152. UNIFORM CHILD CUSTODY JURISDICTION AND ENFORCEMENT ACT

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE B. SUITS AFFECTING THE PARENT-CHILD RELATIONSHIP

CHAPTER 152. UNIFORM CHILD CUSTODY JURISDICTION AND ENFORCEMENT

ACT

SUBCHAPTER A. APPLICATION AND CONSTRUCTION

Sec. 152.001. APPLICATION AND CONSTRUCTION. This chapter shall

be applied and construed to promote the uniformity of the law

among the states that enact it.

Amended by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.002. CONFLICTS BETWEEN PROVISIONS. If a provision of

this chapter conflicts with a provision of this title or another

statute or rule of this state and the conflict cannot be

reconciled, this chapter prevails.

Amended by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. GENERAL PROVISIONS

Sec. 152.101. SHORT TITLE. This chapter may be cited as the

Uniform Child Custody Jurisdiction and Enforcement Act.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.102. DEFINITIONS. In this chapter:

(1) "Abandoned" means left without provision for reasonable and

necessary care or supervision.

(2) "Child" means an individual who has not attained 18 years of

age.

(3) "Child custody determination" means a judgment, decree, or

other order of a court providing for legal custody, physical

custody, or visitation with respect to a child. The term includes

permanent, temporary, initial, and modification orders. The term

does not include an order relating to child support or another

monetary obligation of an individual.

(4) "Child custody proceeding" means a proceeding in which legal

custody, physical custody, or visitation with respect to a child

is an issue. The term includes a proceeding for divorce,

separation, neglect, abuse, dependency, guardianship, paternity,

termination of parental rights, and protection from domestic

violence in which the issue may appear. The term does not include

a proceeding involving juvenile delinquency, contractual

emancipation, or enforcement under Subchapter D.

(5) "Commencement" means the filing of the first pleading in a

proceeding.

(6) "Court" means an entity authorized under the law of a state

to establish, enforce, or modify a child custody determination.

(7) "Home state" means the state in which a child lived with a

parent or a person acting as a parent for at least six

consecutive months immediately before the commencement of a child

custody proceeding. In the case of a child less than six months

of age, the term means the state in which the child lived from

birth with a parent or a person acting as a parent. A period of

temporary absence of a parent or a person acting as a parent is

part of the period.

(8) "Initial determination" means the first child custody

determination concerning a particular child.

(9) "Issuing court" means the court that makes a child custody

determination for which enforcement is sought under this chapter.

(10) "Issuing state" means the state in which a child custody

determination is made.

(11) "Legal custody" means the managing conservatorship of a

child.

(12) "Modification" means a child custody determination that

changes, replaces, supersedes, or is otherwise made after a

previous determination concerning the same child, whether or not

it is made by the court that made the previous determination.

(13) "Person acting as a parent" means a person, other than a

parent, who:

(A) has physical custody of the child or has had physical

custody for a period of six consecutive months, including any

temporary absence, within one year immediately before the

commencement of a child custody proceeding; and

(B) has been awarded legal custody by a court or claims a right

to legal custody under the law of this state.

(14) "Physical custody" means the physical care and supervision

of a child.

(15) "Tribe" means an Indian tribe or band, or Alaskan Native

village, that is recognized by federal law or formally

acknowledged by a state.

(16) "Visitation" means the possession of or access to a child.

(17) "Warrant" means an order issued by a court authorizing law

enforcement officers to take physical custody of a child.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.103. PROCEEDINGS GOVERNED BY OTHER LAW. This chapter

does not govern an adoption proceeding or a proceeding pertaining

to the authorization of emergency medical care for a child.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.104. APPLICATION TO INDIAN TRIBES. (a) A child

custody proceeding that pertains to an Indian child as defined in

the Indian Child Welfare Act of 1978 (25 U.S.C. Section 1901 et

seq.) is not subject to this chapter to the extent that it is

governed by the Indian Child Welfare Act.

(b) A court of this state shall treat a tribe as if it were a

state of the United States for the purpose of applying this

subchapter and Subchapter C.

(c) A child custody determination made by a tribe under factual

circumstances in substantial conformity with the jurisdictional

standards of this chapter must be recognized and enforced under

Subchapter D.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.105. INTERNATIONAL APPLICATION OF CHAPTER. (a) A

court of this state shall treat a foreign country as if it were a

state of the United States for the purpose of applying this

subchapter and Subchapter C.

(b) Except as otherwise provided in Subsection (c), a child

custody determination made in a foreign country under factual

circumstances in substantial conformity with the jurisdictional

standards of this chapter must be recognized and enforced under

Subchapter D.

(c) A court of this state need not apply this chapter if the

child custody law of a foreign country violates fundamental

principles of human rights.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.106. EFFECT OF CHILD CUSTODY DETERMINATION. A child

custody determination made by a court of this state that had

jurisdiction under this chapter binds all persons who have been

served in accordance with the laws of this state or notified in

accordance with Section 152.108 or who have submitted to the

jurisdiction of the court and who have been given an opportunity

to be heard. As to those persons, the determination is conclusive

as to all decided issues of law and fact except to the extent the

determination is modified.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.107. PRIORITY. If a question of existence or exercise

of jurisdiction under this chapter is raised in a child custody

proceeding, the question, upon request of a party, must be given

priority on the calendar and handled expeditiously.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.108. NOTICE TO PERSONS OUTSIDE STATE. (a) Notice

required for the exercise of jurisdiction when a person is

outside this state may be given in a manner prescribed by the law

of this state for service of process or by the law of the state

in which the service is made. Notice must be given in a manner

reasonably calculated to give actual notice but may be by

publication if other means are not effective.

(b) Proof of service may be made in the manner prescribed by the

law of this state or by the law of the state in which the service

is made.

(c) Notice is not required for the exercise of jurisdiction with

respect to a person who submits to the jurisdiction of the court.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.109. APPEARANCE AND LIMITED IMMUNITY. (a) A party to

a child custody proceeding, including a modification proceeding,

or a petitioner or respondent in a proceeding to enforce or

register a child custody determination, is not subject to

personal jurisdiction in this state for another proceeding or

purpose solely by reason of having participated, or of having

been physically present for the purpose of participating, in the

proceeding.

(b) A person who is subject to personal jurisdiction in this

state on a basis other than physical presence is not immune from

service of process in this state. A party present in this state

who is subject to the jurisdiction of another state is not immune

from service of process allowed under the laws of that state.

(c) The immunity granted by Subsection (a) does not extend to

civil litigation based on acts unrelated to the participation in

a proceeding under this chapter committed by an individual while

present in this state.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.110. COMMUNICATION BETWEEN COURTS. (a) In this

section, "record" means information that is inscribed on a

tangible medium or that is stored in an electronic or other

medium and is retrievable in perceivable form.

(b) A court of this state may communicate with a court in

another state concerning a proceeding arising under this chapter.

(c) The court may allow the parties to participate in the

communication. If the parties are not able to participate in the

communication, they must be given the opportunity to present

facts and legal arguments before a decision on jurisdiction is

made.

(d) If proceedings involving the same parties are pending

simultaneously in a court of this state and a court of another

state, the court of this state shall inform the other court of

the simultaneous proceedings. The court of this state shall

request that the other court hold the proceeding in that court in

abeyance until the court in this state conducts a hearing to

determine whether the court has jurisdiction over the proceeding.

(e) Communication between courts on schedules, calendars, court

records, and similar matters may occur without informing the

parties. A record need not be made of the communication.

(f) Except as otherwise provided in Subsection (e), a record

must be made of any communication under this section. The parties

must be informed promptly of the communication and granted access

to the record.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 329, Sec. 1, eff. May

24, 2001.

Sec. 152.111. TAKING TESTIMONY IN ANOTHER STATE. (a) In

addition to other procedures available to a party, a party to a

child custody proceeding may offer testimony of witnesses who are

located in another state, including testimony of the parties and

the child, by deposition or other means allowed in this state for

testimony taken in another state. The court on its own motion may

order that the testimony of a person be taken in another state

and may prescribe the manner in which and the terms upon which

the testimony is taken.

(b) A court of this state may permit an individual residing in

another state to be deposed or to testify by telephone,

audiovisual means, or other electronic means before a designated

court or at another location in that state. A court of this state

shall cooperate with courts of other states in designating an

appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a

court of this state by technological means that do not produce an

original writing may not be excluded from evidence on an

objection based on the means of transmission.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.112. COOPERATION BETWEEN COURTS; PRESERVATION OF

RECORDS. (a) A court of this state may request the appropriate

court of another state to:

(1) hold an evidentiary hearing;

(2) order a person to produce or give evidence pursuant to

procedures of that state;

(3) order that an evaluation be made with respect to the custody

of a child involved in a pending proceeding;

(4) forward to the court of this state a certified copy of the

transcript of the record of the hearing, the evidence otherwise

presented, and any evaluation prepared in compliance with the

request; and

(5) order a party to a child custody proceeding or any person

having physical custody of the child to appear in the proceeding

with or without the child.

(b) Upon request of a court of another state, a court of this

state may hold a hearing or enter an order described in

Subsection (a).

(c) Travel and other necessary and reasonable expenses incurred

under Subsections (a) and (b) may be assessed against the parties

according to the law of this state.

(d) A court of this state shall preserve the pleadings, orders,

decrees, records of hearings, evaluations, and other pertinent

records with respect to a child custody proceeding until the

child attains 18 years of age. Upon appropriate request by a

court or law enforcement official of another state, the court

shall forward a certified copy of those records.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. JURISDICTION

Sec. 152.201. INITIAL CHILD CUSTODY JURISDICTION. (a) Except

as otherwise provided in Section 152.204, a court of this state

has jurisdiction to make an initial child custody determination

only if:

(1) this state is the home state of the child on the date of the

commencement of the proceeding, or was the home state of the

child within six months before the commencement of the proceeding

and the child is absent from this state but a parent or person

acting as a parent continues to live in this state;

(2) a court of another state does not have jurisdiction under

Subdivision (1), or a court of the home state of the child has

declined to exercise jurisdiction on the ground that this state

is the more appropriate forum under Section 152.207 or 152.208,

and:

(A) the child and the child's parents, or the child and at least

one parent or a person acting as a parent, have a significant

connection with this state other than mere physical presence; and

(B) substantial evidence is available in this state concerning

the child's care, protection, training, and personal

relationships;

(3) all courts having jurisdiction under Subdivision (1) or (2)

have declined to exercise jurisdiction on the ground that a court

of this state is the more appropriate forum to determine the

custody of the child under Section 152.207 or 152.208; or

(4) no court of any other state would have jurisdiction under

the criteria specified in Subdivision (1), (2), or (3).

(b) Subsection (a) is the exclusive jurisdictional basis for

making a child custody determination by a court of this state.

(c) Physical presence of, or personal jurisdiction over, a party

or a child is not necessary or sufficient to make a child custody

determination.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.202. EXCLUSIVE CONTINUING JURISDICTION. (a) Except as

otherwise provided in Section 152.204, a court of this state

which has made a child custody determination consistent with

Section 152.201 or 152.203 has exclusive continuing jurisdiction

over the determination until:

(1) a court of this state determines that neither the child, nor

the child and one parent, nor the child and a person acting as a

parent, have a significant connection with this state and that

substantial evidence is no longer available in this state

concerning the child's care, protection, training, and personal

relationships; or

(2) a court of this state or a court of another state determines

that the child, the child's parents, and any person acting as a

parent do not presently reside in this state.

(b) A court of this state which has made a child custody

determination and does not have exclusive, continuing

jurisdiction under this section may modify that determination

only if it has jurisdiction to make an initial determination

under Section 152.201.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.203. JURISDICTION TO MODIFY DETERMINATION. Except as

otherwise provided in Section 152.204, a court of this state may

not modify a child custody determination made by a court of

another state unless a court of this state has jurisdiction to

make an initial determination under Section 152.201(a)(1) or (2)

and:

(1) the court of the other state determines it no longer has

exclusive continuing jurisdiction under Section 152.202 or that a

court of this state would be a more convenient forum under

Section 152.207; or

(2) a court of this state or a court of the other state

determines that the child, the child's parents, and any person

acting as a parent do not presently reside in the other state.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.204. TEMPORARY EMERGENCY JURISDICTION. (a) A court of

this state has temporary emergency jurisdiction if the child is

present in this state and the child has been abandoned or it is

necessary in an emergency to protect the child because the child,

or a sibling or parent of the child, is subjected to or

threatened with mistreatment or abuse.

(b) If there is no previous child custody determination that is

entitled to be enforced under this chapter and a child custody

proceeding has not been commenced in a court of a state having

jurisdiction under Sections 152.201 through 152.203, a child

custody determination made under this section remains in effect

until an order is obtained from a court of a state having

jurisdiction under Sections 152.201 through 152.203. If a child

custody proceeding has not been or is not commenced in a court of

a state having jurisdiction under Sections 152.201 through

152.203, a child custody determination made under this section

becomes a final determination, if it so provides and this state

becomes the home state of the child.

(c) If there is a previous child custody determination that is

entitled to be enforced under this chapter, or a child custody

proceeding has been commenced in a court of a state having

jurisdiction under Sections 152.201 through 152.203, any order

issued by a court of this state under this section must specify

in the order a period that the court considers adequate to allow

the person seeking an order to obtain an order from the state

having jurisdiction under Sections 152.201 through 152.203. The

order issued in this state remains in effect until an order is

obtained from the other state within the period specified or the

period expires.

(d) A court of this state which has been asked to make a child

custody determination under this section, upon being informed

that a child custody proceeding has been commenced in or a child

custody determination has been made by a court of a state having

jurisdiction under Sections 152.201 through 152.203, shall

immediately communicate with the other court. A court of this

state which is exercising jurisdiction pursuant to Sections

152.201 through 152.203, upon being informed that a child custody

proceeding has been commenced in or a child custody determination

has been made by a court of another state under a statute similar

to this section shall immediately communicate with the court of

that state to resolve the emergency, protect the safety of the

parties and the child, and determine a period for the duration of

the temporary order.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.205. NOTICE; OPPORTUNITY TO BE HEARD; JOINDER. (a)

Before a child custody determination is made under this chapter,

notice and an opportunity to be heard in accordance with the

standards of Section 152.108 must be given to all persons

entitled to notice under the law of this state as in child

custody proceedings between residents of this state, any parent

whose parental rights have not been previously terminated, and

any person having physical custody of the child.

(b) This chapter does not govern the enforceability of a child

custody determination made without notice or an opportunity to be

heard.

(c) The obligation to join a party and the right to intervene as

a party in a child custody proceeding under this chapter are

governed by the law of this state as in child custody proceedings

between residents of this state.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.206. SIMULTANEOUS PROCEEDINGS. (a) Except as

otherwise provided in Section 152.204, a court of this state may

not exercise its jurisdiction under this subchapter if, at the

time of the commencement of the proceeding, a proceeding

concerning the custody of the child has been commenced in a court

of another state having jurisdiction substantially in conformity

with this chapter, unless the proceeding has been terminated or

is stayed by the court of the other state because a court of this

state is a more convenient forum under Section 152.207.

(b) Except as otherwise provided in Section 152.204, a court of

this state, before hearing a child custody proceeding, shall

examine the court documents and other information supplied by the

parties pursuant to Section 152.209. If the court determines that

a child custody proceeding has been commenced in a court in

another state having jurisdiction substantially in accordance

with this chapter, the court of this state shall stay its

proceeding and communicate with the court of the other state. If

the court of the state having jurisdiction substantially in

accordance with this chapter does not determine that the court of

this state is a more appropriate forum, the court of this state

shall dismiss the proceeding.

(c) In a proceeding to modify a child custody determination, a

court of this state shall determine whether a proceeding to

enforce the determination has been commenced in another state. If

a proceeding to enforce a child custody determination has been

commenced in another state, the court may:

(1) stay the proceeding for modification pending the entry of an

order of a court of the other state enforcing, staying, denying,

or dismissing the proceeding for enforcement;

(2) enjoin the parties from continuing with the proceeding for

enforcement; or

(3) proceed with the modification under conditions it considers

appropriate.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.207. INCONVENIENT FORUM. (a) A court of this state

which has jurisdiction under this chapter to make a child custody

determination may decline to exercise its jurisdiction at any

time if it determines that it is an inconvenient forum under the

circumstances and that a court of another state is a more

appropriate forum. The issue of inconvenient forum may be raised

upon motion of a party, the court's own motion, or request of

another court.

(b) Before determining whether it is an inconvenient forum, a

court of this state shall consider whether it is appropriate for

a court of another state to exercise jurisdiction. For this

purpose, the court shall allow the parties to submit information

and shall consider all relevant factors, including:

(1) whether domestic violence has occurred and is likely to

continue in the future and which state could best protect the

parties and the child;

(2) the length of time the child has resided outside this state;

(3) the distance between the court in this state and the court

in the state that would assume jurisdiction;

(4) the relative financial circumstances of the parties;

(5) any agreement of the parties as to which state should assume

jurisdiction;

(6) the nature and location of the evidence required to resolve

the pending litigation, including testimony of the child;

(7) the ability of the court of each state to decide the issue

expeditiously and the procedures necessary to present the

evidence; and

(8) the familiarity of the court of each state with the facts

and issues in the pending litigation.

(c) If a court of this state determines that it is an

inconvenient forum and that a court of another state is a more

appropriate forum, the court shall stay the proceedings upon

condition that a child custody proceeding be promptly commenced

in another designated state and may impose any other condition

the court considers just and proper.

(d) A court of this state may decline to exercise its

jurisdiction under this chapter if a child custody determination

is incidental to an action for divorce or another proceeding

while still retaining jurisdiction over the divorce or other

proceeding.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.208. JURISDICTION DECLINED BY REASON OF CONDUCT. (a)

Except as otherwise provided in Section 152.204 or other law of

this state, if a court of this state has jurisdiction under this

chapter because a person seeking to invoke its jurisdiction has

engaged in unjustifiable conduct, the court shall decline to

exercise its jurisdiction unless:

(1) the parents and all persons acting as parents have

acquiesced in the exercise of jurisdiction;

(2) a court of the state otherwise having jurisdiction under

Sections 152.201 through 152.203 determines that this state is a

more appropriate forum under Section 152.207; or

(3) no court of any other state would have jurisdiction under

the criteria specified in Sections 152.201 through 152.203.

(b) If a court of this state declines to exercise its

jurisdiction pursuant to Subsection (a), it may fashion an

appropriate remedy to ensure the safety of the child and prevent

a repetition of the unjustifiable conduct, including staying the

proceeding until a child custody proceeding is commenced in a

court having jurisdiction under Sections 152.201 through 152.203.

(c) If a court dismisses a petition or stays a proceeding

because it declines to exercise its jurisdiction pursuant to

Subsection (a), it shall assess against the party seeking to

invoke its jurisdiction necessary and reasonable expenses

including costs, communication expenses, attorney's fees,

investigative fees, expenses for witnesses, travel expenses, and

child care during the course of the proceedings, unless the party

from whom fees are sought establishes that the assessment would

be clearly inappropriate. The court may not assess fees, costs,

or expenses against this state unless authorized by law other

than this chapter.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.209. INFORMATION TO BE SUBMITTED TO COURT. (a) Except

as provided by Subsection (e) or unless each party resides in

this state, in a child custody proceeding, each party, in its

first pleading or in an attached affidavit, shall give

information, if reasonably ascertainable, under oath as to the

child's present address or whereabouts, the places where the

child has lived during the last five years, and the names and

present addresses of the persons with whom the child has lived

during that period. The pleading or affidavit must state whether

the party:

(1) has participated, as a party or witness or in any other

capacity, in any other proceeding concerning the custody of or

visitation with the child and, if so, identify the court, the

case number, and the date of the child custody determination, if

any;

(2) knows of any proceeding that could affect the current

proceeding, including proceedings for enforcement and proceedings

relating to domestic violence, protective orders, termination of

parental rights, and adoptions and, if so, identify the court,

the case number, and the nature of the proceeding; and

(3) knows the names and addresses of any person not a party to

the proceeding who has physical custody of the child or claims

rights of legal custody or physical custody of, or visitation

with, the child and, if so, the names and addresses of those

persons.

(b) If the information required by Subsection (a) is not

furnished, the court, upon motion of a party or its own motion,

may stay the proceeding until the information is furnished.

(c) If the declaration as to any of the items described in

Subsections (a)(1) through (3) is in the affirmative, the

declarant shall give additional information under oath as

required by the court. The court may examine the parties under

oath as to details of the information furnished and other matters

pertinent to the court's jurisdiction and the disposition of the

case.

(d) Each party has a continuing duty to inform the court of any

proceeding in this or any other state that could affect the

current proceeding.

(e) If a party alleges in an affidavit or a pleading under oath

that the health, safety, or liberty of a party or child would be

jeopardized by disclosure of identifying information, the

information must be sealed and may not be disclosed to the other

party or the public unless the court orders the disclosure to be

made after a hearing in which the court takes into consideration

the health, safety, or liberty of the party or child and

determines that the disclosure is in the interest of justice.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1036, Sec. 4, eff.

Sept. 1, 2003.

Sec. 152.210. APPEARANCE OF PARTIES AND CHILD. (a) In a child

custody proceeding in this state, the court may order a party to

the proceeding who is in this state to appear before the court in

person with or without the child. The court may order any person

who is in this state and who has physical custody or control of

the child to appear in person with the child.

(b) If a party to a child custody proceeding whose presence is

desired by the court is outside this state, the court may order

that a notice given pursuant to Section 152.108 include a

statement directing the party to appear in person with or without

the child and informing the party that failure to appear may

result in a decision adverse to the party.

(c) The court may enter any orders necessary to ensure the

safety of the child and of any person ordered to appear under

this section.

(d) If a party to a child custody proceeding who is outside this

state is directed to appear under Subsection (b) or desires to

appear personally before the court with or without the child, the

court may require another party to pay reasonable and necessary

travel and other expenses of the party so appearing and of the

child.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER D. ENFORCEMENT

Sec. 152.301. DEFINITIONS. In this subchapter:

(1) "Petitioner" means a person who seeks enforcement of an

order for return of a child under the Hague Convention on the

Civil Aspects of International Child Abduction or enforcement of

a child custody determination.

(2) "Respondent" means a person against whom a proceeding has

been commenced for enforcement of an order for return of a child

under the Hague Convention on the Civil Aspects of International

Child Abduction or enforcement of a child custody determination.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.302. ENFORCEMENT UNDER HAGUE CONVENTION. Under this

subchapter a court of this state may enforce an order for the

return of the child made under the Hague Convention on the Civil

Aspects of International Child Abduction as if it were a child

custody determination.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.303. DUTY TO ENFORCE. (a) A court of this state shall

recognize and enforce a child custody determination of a court of

another state if the latter court exercised jurisdiction in

substantial conformity with this chapter or the determination was

made under factual circumstances meeting the jurisdictional

standards of this chapter and the determination has not been

modified in accordance with this chapter.

(b) A court of this state may utilize any remedy available under

other law of this state to enforce a child custody determination

made by a court of another state. The remedies provided in this

subchapter are cumulative and do not affect the availability of

other remedies to enforce a child custody determination.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.304. TEMPORARY VISITATION. (a) A court of this state

which does not have jurisdiction to modify a child custody

determination may issue a temporary order enforcing:

(1) a visitation schedule made by a court of another state; or

(2) the visitation provisions of a child custody determination

of another state that does not provide for a specific visitation

schedule.

(b) If a court of this state makes an order under Subsection

(a)(2), the court shall specify in the order a period that it

considers adequate to allow the petitioner to obtain an order

from a court having jurisdiction under the criteria specified in

Subchapter C. The order remains in effect until an order is

obtained from the other court or the period expires.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.305. REGISTRATION OF CHILD CUSTODY DETERMINATION. (a)

A child custody determination issued by a court of another state

may be registered in this state, with or without a simultaneous

request for enforcement, by sending to the appropriate court in

this state:

(1) a letter or other document requesting registration;

(2) two copies, including one certified copy, of the

determination sought to be registered and a statement under

penalty of perjury that to the best of the knowledge and belief

of the person seeking registration the order has not been

modified; and

(3) except as otherwise provided in Section 152.209, the name

and address of the person seeking registration and any parent or

person acting as a parent who has been awarded custody or

visitation in the child custody determination sought to be

registered.

(b) On receipt of the documents required by Subsection (a), the

registering court shall:

(1) cause the determination to be filed as a foreign judgment,

together with one copy of any accompanying documents and

information, regardless of their form; and

(2) serve notice upon the persons named pursuant to Subsection

(a)(3) and provide them with an opportunity to contest the

registration in accordance with this section.

(c) The notice required by Subsection (b)(2) must state that:

(1) a registered determination is enforceable as of the date of

the registration in the same manner as a determination issued by

a court of this state;

(2) a hearing to contest the validity of the registered

determination must be requested within 20 days after service of

notice; and

(3) failure to contest the registration will result in

confirmation of the child custody determination and preclude

further contest of that determination with respect to any matter

that could have been asserted.

(d) A person seeking to contest the validity of a registered

order must request a hearing within 20 days after service of the

notice. At that hearing, the court shall confirm the registered

order unless the person contesting registration establishes that:

(1) the issuing court did not have jurisdiction under Subchapter

C;

(2) the child custody determination sought to be registered has

been vacated, stayed, or modified by a court having jurisdiction

to do so under Subchapter C; or

(3) the person contesting registration was entitled to notice,

but notice was not given in accordance with the standards of

Section 152.108, in the proceedings before the court that issued

the order for which registration is sought.

(e) If a timely request for a hearing to contest the validity of

the registration is not made, the registration is confirmed as a

matter of law and the person requesting registration and all

persons served must be notified of the confirmation.

(f) Confirmation of a registered order, whether by operation of

law or after notice and hearing, precludes further contest of the

order with respect to any matter that could have been asserted at

the time of registration.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.306. ENFORCEMENT OF REGISTERED DETERMINATION. (a) A

court of this state may grant any relief normally available under

the law of this state to enforce a registered child custody

determination made by a court of another state.

(b) A court of this state shall recognize and enforce, but may

not modify, except in accordance with Subchapter C, a registered

child custody determination of a court of another state.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.307. SIMULTANEOUS PROCEEDINGS. If a proceeding for

enforcement under this subchapter is commenced in a court of this

state and the court determines that a proceeding to modify the

determination is pending in a court of another state having

jurisdiction to modify the determination under Subchapter C, the

enforcing court shall immediately communicate with the modifying

court. The proceeding for enforcement continues unless the

enforcing court, after consultation with the modifying court,

stays or dismisses the proceeding.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.308. EXPEDITED ENFORCEMENT OF CHILD CUSTODY

DETERMINATION. (a) A petition under this subchapter must be

verified. Certified copies of all orders sought to be enforced

and of any order confirming registration must be attached to the

petition. A copy of a certified copy of an order may be attached

instead of the original.

(b) A petition for enforcement of a child custody determination

must state:

(1) whether the court that issued the determination identified

the jurisdictional basis it relied upon in exercising

jurisdiction and, if so, what the basis was;

(2) whether the determination for which enforcement is sought

has been vacated, stayed, or modified by a court whose decision

must be enforced under this chapter and, if so, identify the

court, the case number, and the nature of the proceeding;

(3) whether any proceeding has been commenced that could affect

the current proceeding, including proceedings relating to

domestic violence, protective orders, termination of parental

rights, and adoptions and, if so, identify the court, the case

number, and the nature of the proceeding;

(4) the present physical address of the child and the

respondent, if known;

(5) whether relief in addition to the immediate physical custody

of the child and attorney's fees is sought, including a request

for assistance from law enforcement officials and, if so, the

relief sought; and

(6) if the child custody determination has been registered and

confirmed under Section 152.305, the date and place of

registration.

(c) Upon the filing of a petition, the court shall issue an

order directing the respondent to appear in person with or

without the child at a hearing and may enter any order necessary

to ensure the safety of the parties and the child. The hearing

must be held on the next judicial day after service of the order

unless that date is impossible. In that event, the court shall

hold the hearing on the first judicial day possible. The court

may extend the date of hearing at the request of the petitioner.

(d) An order issued under Subsection (c) must state the time and

place of the hearing and advise the respondent that at the

hearing the court will award the petitioner immediate physical

custody of the child and order the payment of fees, costs, and

expenses under Section 152.312, and may schedule a hearing to

determine whether further relief is appropriate, unless the

respondent appears and establishes that:

(1) the child custody determination has not been registered and

confirmed under Section 152.305 and that:

(A) the issuing court did not have jurisdiction under Subchapter

C;

(B) the child custody determination for which enforcement is

sought has been vacated, stayed, or modified by a court having

jurisdiction to do so under Subchapter C; or

(C) the respondent was entitled to notice, but notice was not

given in accordance with the standards of Section 152.108, in the

proceedings before the court that issued the order for which

enforcement is sought; or

(2) the child custody determination for which enforcement is

sought was registered and confirmed under Section 152.305, but

has been vacated, stayed, or modified by a court of a state

having jurisdiction to do so under Subchapter C.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.309. SERVICE OF PETITION AND ORDER. Except as

otherwise provided in Section 152.311, the petition and order

must be served, by any method authorized by the law of this

state, upon the respondent and any person who has physical

custody of the child.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.310. HEARING AND ORDER. (a) Unless the court issues a

temporary emergency order pursuant to Section 152.204, upon a

finding that a petitioner is entitled to immediate physical

custody of the child, the court shall order that the petitioner

may take immediate physical custody of the child unless the

respondent establishes that:

(1) the child custody determination has not been registered and

confirmed under Section 152.305 and that:

(A) the issuing court did not have jurisdiction under Subchapter

C;

(B) the child custody determination for which enforcement is

sought has been vacated, stayed, or modified by a court of a

state having jurisdiction to do so under Subchapter C; or

(C) the respondent was entitled to notice, but notice was not

given in accordance with the standards of Section 152.108, in the

proceedings before the court that issued the order for which

enforcement is sought; or

(2) the child custody determination for which enforcement is

sought was registered and confirmed under Section 152.305 but has

been vacated, stayed, or modified by a court of a state having

jurisdiction to do so under Subchapter C.

(b) The court shall award the fees, costs, and expenses

authorized under Section 152.312 and may grant additional relief,

including a request for the assistance of law enforcement

officials, and set a further hearing to determine whether

additional relief is appropriate.

(c) If a party called to testify refuses to answer on the ground

that the testimony may be self-incriminating, the court may draw

an adverse inference from the refusal.

(d) A privilege against disclosure of communications between

spouses and a defense of immunity based on the relationship of

husband and wife or parent and child may not be invoked in a

proceeding under this subchapter.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.311. WARRANT TO TAKE PHYSICAL CUSTODY OF CHILD. (a)

Upon the filing of a petition seeking enforcement of a child

custody determination, the petitioner may file a verified

application for the issuance of a warrant to take physical

custody of the child if the child is imminently likely to suffer

serious physical harm or be removed from this state.

(b) If the court, upon the testimony of the petitioner or other

witness, finds that the child is imminently likely to suffer

serious physical harm or be removed from this state, it may issue

a warrant to take physical custody of the child. The petition

must be heard on the next judicial day after the warrant is

executed unless that date is impossible. In that event, the court

shall hold the hearing on the first judicial day possible. The

application for the warrant must include the statements required

by Section 152.308(b).

(c) A warrant to take physical custody of a child must:

(1) recite the facts upon which a conclusion of imminent serious

physical harm or removal from the jurisdiction is based;

(2) direct law enforcement officers to take physical custody of

the child immediately; and

(3) provide for the placement of the child pending final relief.

(d) The respondent must be served with the petition, warrant,

and order immediately after the child is taken into physical

custody.

(e) A warrant to take physical custody of a child is enforceable

throughout this state. If the court finds on the basis of the

testimony of the petitioner or other witness that a less

intrusive remedy is not effective, it may authorize law

enforcement officers to enter private property to take physical

custody of the child. If required by exigent circumstances of the

case, the court may authorize law enforcement officers to make a

forcible entry at any hour.

(f) The court may impose conditions upon placement of a child to

ensure the appearance of the child and the child's custodian.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.312. COSTS, FEES, AND EXPENSES. (a) The court shall

award the prevailing party, including a state, necessary and

reasonable expenses incurred by or on behalf of the party,

including costs, communication expenses, attorney's fees,

investigative fees, expenses for witnesses, travel expenses, and

child care during the course of the proceedings, unless the party

from whom fees or expenses are sought establishes that the award

would be clearly inappropriate.

(b) The court may not assess fees, costs, or expenses against a

state unless authorized by law other than this chapter.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.313. RECOGNITION AND ENFORCEMENT. A court of this

state shall accord full faith and credit to an order issued by

another state and consistent with this chapter which enforces a

child custody determination by a court of another state unless

the order has been vacated, stayed, or modified by a court having

jurisdiction to do so under Subchapter C.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.314. APPEALS. An appeal may be taken from a final

order in a proceeding under this subchapter in accordance with

expedited appellate procedures in other civil cases. Unless the

court enters a temporary emergency order under Section 152.204,

the enforcing court may not stay an order enforcing a child

custody determination pending appeal.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.315. ROLE OF PROSECUTOR OR PUBLIC OFFICIAL. (a) In a

case arising under this chapter or involving the Hague Convention

on the Civil Aspects of International Child Abduction, the

prosecutor or other appropriate public official may take any

lawful action, including resorting to a proceeding under this

subchapter or any other available civil proceeding to locate a

child, obtain the return of a child, or enforce a child custody

determination if there is:

(1) an existing child custody determination;

(2) a request to do so from a court in a pending child custody

proceeding;

(3) a reasonable belief that a criminal statute has been

violated; or

(4) a reasonable belief that the child has been wrongfully

removed or retained in violation of the Hague Convention on the

Civil Aspects of International Child Abduction.

(b) A prosecutor or appropriate public official acting under

this section acts on behalf of the court and may not represent

any party.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.316. ROLE OF LAW ENFORCEMENT. At the request of a

prosecutor or other appropriate public official acting under

Section 152.315, a law enforcement officer may take any lawful

action reasonably necessary to locate a child or a party and

assist a prosecutor or appropriate public official with

responsibilities under Section 152.315.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.

Sec. 152.317. COSTS AND EXPENSES. If the respondent is not the

prevailing party, the court may assess against the respondent all

direct expenses and costs incurred by the prosecutor or other

appropriate public official and law enforcement officers under

Section 152.315 or 152.316.

Added by Acts 1999, 76th Leg., ch. 34, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 153. CONSERVATORSHIP, POSSESSION, AND ACCESS

FAMILY CODETITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE PARENT-CHILD RELATIONSHIPSUBTITLE B. SUITS AFFECTING THE PARENT-CHILD RELATIONSHIPCHAPTER 153. CONSERVATORSHIP, POSSESSION, AND ACCESSSUBCHAPTER A. GENERAL PROVISIONSSec. 153.001. PUBLIC POLICY. (a) The public policy of this state is to:(1) assure that children will have frequent and continuing contact with parents who have shown the ability to act in the best interest of the child;(2) provide a safe, stable, and nonviolent environment for the child; and(3) encourage parents to share in the rights and duties of raising their child after the parents have separated or dissolved their marriage.(b) A court may not render an order that conditions the right of a conservator to possession of or access to a child on the payment of child support.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 25, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 787, Sec. 2, eff. Sept. 1, 1999.

Sec. 153.002. BEST INTEREST OF CHILD. The best interest of the child shall always be the primary consideration of the court in determining the issues of conservatorship and possession of and access to the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Sec. 153.003. NO DISCRIMINATION BASED ON SEX OR MARITAL STATUS. The court shall consider the qualifications of the parties without regard to their marital status or to the sex of the party or the child in determining:(1) which party to appoint as sole managing conservator;(2) whether to appoint a party as joint managing conservator; and(3) the terms and conditions of conservatorship and possession of and access to the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Sec. 153.004. HISTORY OF DOMESTIC VIOLENCE. (a) In determining whether to appoint a party as a sole or joint managing conservator, the court shall consider evidence of the intentional use of abusive physical force by a party against the party's spouse, a parent of the child, or any person younger than 18 years of age committed within a two-year period preceding the filing of the suit or during the pendency of the suit.(b) The court may not appoint joint managing conservators if credible evidence is presented of a history or pattern of past or present child neglect, or physical or sexual abuse by one parent directed against the other parent, a spouse, or a child, including a sexual assault in violation of Section 22.011 or 22.021, Penal Code, that results in the other parent becoming pregnant with the child. A history of sexual abuse includes a sexual assault that results in the other parent becoming pregnant with the child, regardless of the prior relationship of the parents. It is a rebuttable presumption that the appointment of a parent as the sole managing conservator of a child or as the conservator who has the exclusive right to determine the primary residence of a child is not in the best interest of the child if credible evidence is presented of a history or pattern of past or present child neglect, or physical or sexual abuse by that parent directed against the other parent, a spouse, or a child.(c) The court shall consider the commission of family violence in determining whether to deny, restrict, or limit the possession of a child by a parent who is appointed as a possessory conservator.(d) The court may not allow a parent to have access to a child for whom it is shown by a preponderance of the evidence that there is a history or pattern of committing family violence during the two years preceding the date of the filing of the suit or during the pendency of the suit, unless the court:(1) finds that awarding the parent access to the child would not endanger the child's physical health or emotional welfare and would be in the best interest of the child; and(2) renders a possession order that is designed to protect the safety and well-being of the child and any other person who has been a victim of family violence committed by the parent and that may include a requirement that:(A) the periods of access be continuously supervised by an entity or person chosen by the court;(B) the exchange of possession of the child occur in a protective setting;(C) the parent abstain from the consumption of alcohol or a controlled substance, as defined by Chapter 481, Health and Safety Code, within 12 hours prior to or during the period of access to the child; or(D) the parent attend and complete a battering intervention and prevention program as provided by Article 42.141, Code of Criminal Procedure, or, if such a program is not available, complete a course of treatment under Section 153.010.(e) It is a rebuttable presumption that it is not in the best interest of a child for a parent to have unsupervised visitation with the child if credible evidence is presented of a history or pattern of past or present child neglect or physical or sexual abuse by that parent directed against the other parent, a spouse, or a child.(f) In determining under this section whether there is credible evidence of a history or pattern of past or present child neglect or physical or sexual abuse by a parent directed against the other parent, a spouse, or a child, the court shall consider whether a protective order was rendered under Chapter 85, Title 4, against the parent during the two-year period preceding the filing of the suit or during the pendency of the suit.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1999, 76th Leg., ch. 774, Sec. 1, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 787, Sec. 3, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 586, Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 642, Sec. 1, eff. Sept. 1, 2003.

Sec. 153.005. APPOINTMENT OF SOLE OR JOINT MANAGING CONSERVATOR. (a) In a suit, the court may appoint a sole managing conservator or may appoint joint managing conservators. If the parents are or will be separated, the court shall appoint at least one managing conservator.(b) A managing conservator must be a parent, a competent adult, an authorized agency, or a licensed child-placing agency.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Sec. 153.006. APPOINTMENT OF POSSESSORY CONSERVATOR. (a) If a managing conservator is appointed, the court may appoint one or more possessory conservators.(b) The court shall specify the rights and duties of a person appointed possessory conservator.(c) The court shall specify and expressly state in the order the times and conditions for possession of or access to the child, unless a party shows good cause why specific orders would not be in the best interest of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Sec. 153.007. AGREED PARENTING PLAN. (a) To promote the amicable settlement of disputes between the parties to a suit, the parties may enter into a written agreed parenting plan containing provisions for conservatorship and possession of the child and for modification of the parenting plan, including variations from the standard possession order.(b) If the court finds that the agreed parenting plan is in the child's best interest, the court shall render an order in accordance with the parenting plan.(c) Terms of the agreed parenting plan contained in the order or incorporated by reference regarding conservatorship or support of or access to a child in an order may be enforced by all remedies available for enforcement of a judgment, including contempt, but are not enforceable as a contract.(d) If the court finds the agreed parenting plan is not in the child's best interest, the court may request the parties to submit a revised parenting plan. If the parties do not submit a revised parenting plan satisfactory to the court, the court may, after notice and hearing, order a parenting plan that the court finds to be in the best interest of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 26, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 482, Sec. 3, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1181, Sec. 1, eff. September 1, 2007.

Sec. 153.0071. ALTERNATE DISPUTE RESOLUTION PROCEDURES. (a) On written agreement of the parties, the court may refer a suit affecting the parent-child relationship to arbitration. The agreement must state whether the arbitration is binding or non-binding.(b) If the parties agree to binding arbitration, the court shall render an order reflecting the arbitrator's award unless the court determines at a non-jury hearing that the award is not in the best interest of the child. The burden of proof at a hearing under this subsection is on the party seeking to avoid rendition of an order based on the arbitrator's award.(c) On the written agreement of the parties or on the court's own motion, the court may refer a suit affecting the parent-child relationship to mediation.(d) A mediated settlement agreement is binding on the parties if the agreement:(1) provides, in a prominently displayed statement that is in boldfaced type or capital letters or underlined, that the agreement is not subject to revocation;(2) is signed by each party to the agreement; and(3) is signed by the party's attorney, if any, who is present at the time the agreement is signed.(e) If a mediated settlement agreement meets the requirements of Subsection (d), a party is entitled to judgment on the mediated settlement agreement notwithstanding Rule 11, Texas Rules of Civil Procedure, or another rule of law.(e-1) Notwithstanding Subsections (d) and (e), a court may decline to enter a judgment on a mediated settlement agreement if the court finds that:(1) a party to the agreement was a victim of family violence, and that circumstance impaired the party's ability to make decisions; and(2) the agreement is not in the child's best interest.(f) A party may at any time prior to the final mediation order file a written objection to the referral of a suit affecting the parent-child relationship to mediation on the basis of family violence having been committed by another party against the objecting party or a child who is the subject of the suit. After an objection is filed, the suit may not be referred to mediation unless, on the request of a party, a hearing is held and the court finds that a preponderance of the evidence does not support the objection. If the suit is referred to mediation, the court shall order appropriate measures be taken to ensure the physical and emotional safety of the party who filed the objection. The order shall provide that the parties not be required to have face-to-face contact and that the parties be placed in separate rooms during mediation. This subsection does not apply to suits filed under Chapter 262.(g) The provisions for confidentiality of alternative dispute resolution procedures under Chapter 154, Civil Practice and Remedies Code, apply equally to the work of a parenting coordinator, as defined by Section 153.601, and to the parties and any other person who participates in the parenting coordination. This subsection does not affect the duty of a person to report abuse or neglect under Section 261.101.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 27, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 937, Sec. 3, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 178, Sec. 7, eff. Aug. 30, 1999; Acts 1999, 76th Leg., ch. 1351, Sec. 2, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 916, Sec. 7, eff. June 18, 2005.Acts 2007, 80th Leg., R.S., Ch. 1181, Sec. 2, eff. September 1, 2007.

Sec. 153.0072. COLLABORATIVE LAW. (a) On a written agreement of the parties and their attorneys, a suit affecting the parent-child relationship may be conducted under collaborative law procedures.(b) Collaborative law is a procedure in which the parties and their counsel agree in writing to use their best efforts and make a good faith attempt to resolve the suit affecting the parent-child relationship on an agreed basis without resorting to judicial intervention except to have the court approve the settlement agreement, make the legal pronouncements, and sign the orders required by law to effectuate the agreement of the parties as the court determines appropriate. The parties' counsel may not serve as litigation counsel except to ask the court to approve the settlement agreement.(c) A collaborative law agreement must include provisions for:(1) full and candid exchange of information between the parties and their attorneys as necessary to make a proper evaluation of the case;(2) suspending court intervention in the dispute while the parties are using collaborative law procedures;(3) hiring experts, as jointly agreed, to be used in the procedure;(4) withdrawal of all counsel involved in the collaborative law procedure if the collaborative law procedure does not result in settlement of the dispute; and(5) other provisions as agreed to by the parties consistent with a good faith effort to collaboratively settle the matter.(d) Notwithstanding Rule 11, Texas Rules of Civil Procedure, or another rule or law, a party is entitled to judgment on a collaborative law settlement agreement if the agreement:(1) provides, in a prominently displayed statement that is boldfaced, capitalized, or underlined, that the agreement is not subject to revocation; and(2) is signed by each party to the agreement and the attorney of each party.(e) Subject to Subsection (g), a court that is notified 30 days before trial that the parties are using collaborative law procedures to attempt to settle a dispute may not, until a party notifies the court that the collaborative law procedures did not result in a settlement:(1) set a hearing or trial in the case;(2) impose discovery deadlines;(3) require compliance with scheduling orders; or(4) dismiss the case.(f) The parties shall notify the court if the collaborative law procedures result in a settlement. If they do not, the parties shall file:(1) a status report with the court not later than the 180th day after the date of the written agreement to use the procedures; and(2) a status report on or before the first anniversary of the date of the written agreement to use the procedures, accompanied by a motion for continuance that the court shall grant if the status report indicates the desire of the parties to continue to use collaborative law procedures.(g) If the collaborative law procedures do not result in a settlement on or before the second anniversary of the date that the suit was filed, the court may:(1) set the suit for trial on the regular docket; or(2) dismiss the suit without prejudice.(h) The provisions for confidentiality of alternative dispute resolution procedures as provided in Chapter 154, Civil Practice and Remedies Code, apply equally to collaborative law procedures under this section.

Added by Acts 2001, 77th Leg., ch. 1022, Sec. 2, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 916, Sec. 8, eff. June 18, 2005.

Sec. 153.009. INTERVIEW OF CHILD IN CHAMBERS. (a) In a nonjury trial or at a hearing, on the application of a party, the amicus attorney, or the attorney ad litem for the child, the court shall interview in chambers a child 12 years of age or older and may interview in chambers a child under 12 years of age to determine the child's wishes as to conservatorship or as to the person who shall have the exclusive right to determine the child's primary residence. The court may also interview a child in chambers on the court's own motion for a purpose specified by this subsection.(b) In a nonjury trial or at a hearing, on the application of a party, the amicus attorney, or the attorney ad litem for the child or on the court's own motion, the court may interview the child in chambers to determine the child's wishes as to possession, access, or any other issue in the suit affecting the parent-child relationship.(c) Interviewing a child does not diminish the discretion of the court in determining the best interests of the child.(d) In a jury trial, the court may not interview the child in chambers regarding an issue on which a party is entitled to a jury verdict.(e) In any trial or hearing, the court may permit the attorney for a party, the amicus attorney, the guardian ad litem for the child, or the attorney ad litem for the child to be present at the interview.(f) On the motion of a party, the amicus attorney, or the attorney ad litem for the child, or on the court's own motion, the court shall cause a record of the interview to be made when the child is 12 years of age or older. A record of the interview shall be part of the record in the case.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1997, 75th Leg., ch. 781, Sec. 1, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1289, Sec. 2, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 916, Sec. 9, eff. June 18, 2005.

Sec. 153.010. ORDER FOR FAMILY COUNSELING. (a) If the court finds at the time of a hearing that the parties have a history of conflict in resolving an issue of conservatorship or possession of or access to the child, the court may order a party to:(1) participate in counseling with a mental health professional who:(A) has a background in family therapy;(B) has a mental health license that requires as a minimum a master's degree; and(C) has training in domestic violence if the court determines that the training is relevant to the type of counseling needed; and(2) pay the cost of counseling.(b) If a person possessing the requirements of Subsection (a)(1) is not available in the county in which the court presides, the court may appoint a person the court believes is qualified to conduct the counseling ordered under Subsection (a).

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1997, 75th Leg., ch. 645, Sec. 1, eff. Sept. 1, 1997.

Sec. 153.011. SECURITY BOND. If the court finds that a person who has a possessory interest in a child may violate the court order relating to the interest, the court may order the party to execute a bond or deposit security. The court shall set the amount and condition the bond or security on compliance with the order.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Sec. 153.012. RIGHT TO PRIVACY; DELETION OF PERSONAL INFORMATION IN RECORDS. The court may order the custodian of records to delete all references in the records to the place of residence of either party appointed as a conservator of the child before the release of the records to another party appointed as a conservator.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Sec. 153.013. FALSE REPORT OF CHILD ABUSE. (a) If a party to a pending suit affecting the parent-child relationship makes a report alleging child abuse by another party to the suit that the reporting party knows lacks a factual foundation, the court shall deem the report to be a knowingly false report.(b) Evidence of a false report of child abuse is admissible in a suit between the involved parties regarding the terms of conservatorship of a child.(c) If the court makes a finding under Subsection (a), the court shall impose a civil penalty not to exceed $500.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 28, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 786, Sec. 2, eff. Sept. 1, 1997.

Sec. 153.014. VISITATION CENTERS AND VISITATION EXCHANGE FACILITIES. A county may establish a visitation center or a visitation exchange facility for the purpose of facilitating the terms of a court order providing for the possession of or access to a child.

Added by Acts 2001, 77th Leg., ch. 577, Sec. 1, eff. June 11, 2001.

Sec. 153.015. ELECTRONIC COMMUNICATION WITH CHILD BY CONSERVATOR. (a) In this section, "electronic communication" means any communication facilitated by the use of any wired or wireless technology via the Internet or any other electronic media. The term includes communication facilitated by the use of a telephone, electronic mail, instant messaging, videoconferencing, or webcam.(b) If a conservator of a child requests the court to order periods of electronic communication with the child under this section, the court may award the conservator reasonable periods of electronic communication with the child to supplement the conservator's periods of possession of the child. In determining whether to award electronic communication, the court shall consider:(1) whether electronic communication is in the best interest of the child;(2) whether equipment necessary to facilitate the electronic communication is reasonably available to all parties subject to the order; and(3) any other factor the court considers appropriate.(c) If a court awards a conservator periods of electronic communication with a child under this section, each conservator subject to the court's order shall:(1) provide the other conservator with the e-mail address and other electronic communication access information of the child;(2) notify the other conservator of any change in the e-mail address or other electronic communication access information not later than 24 hours after the date the change takes effect; and(3) if necessary equipment is reasonably available, accommodate electronic communication with the child, with the same privacy, respect, and dignity accorded all other forms of access, at a reasonable time and for a reasonable duration subject to any limitation provided by the court in the court's order.(d) The court may not consider the availability of electronic communication as a factor in determining child support. The availability of electronic communication under this section is not intended as a substitute for physical possession of or access to the child where otherwise appropriate.(e) In a suit in which the court's order contains provisions related to a finding of family violence in the suit, including supervised visitation, the court may award periods of electronic communication under this section only if:(1) the award and terms of the award are mutually agreed to by the parties; and(2) the terms of the award:(A) are printed in the court's order in boldfaced, capitalized type; and(B) include any specific restrictions relating to family violence or supervised visitation, as applicable, required by other law to be included in a possession or access order.

Added by Acts 2007, 80th Leg., R.S., Ch. 972, Sec. 7, eff. September 1, 2007.

SUBCHAPTER B. PARENT APPOINTED AS CONSERVATOR: IN GENERALSec. 153.071. COURT TO SPECIFY RIGHTS AND DUTIES OF PARENT APPOINTED A CONSERVATOR. If both parents are appointed as conservators of the child, the court shall specify the rights and duties of a parent that are to be exercised:(1) by each parent independently;(2) by the joint agreement of the parents; and(3) exclusively by one parent.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Sec. 153.072. WRITTEN FINDING REQUIRED TO LIMIT PARENTAL RIGHTS AND DUTIES. The court may limit the rights and duties of a parent appointed as a conservator if the court makes a written finding that the limitation is in the best interest of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Sec. 153.073. RIGHTS OF PARENT AT ALL TIMES. (a) Unless limited by court order, a parent appointed as a conservator of a child has at all times the right:(1) to receive information from any other conservator of the child concerning the health, education, and welfare of the child;(2) to confer with the other parent to the extent possible before making a decision concerning the health, education, and welfare of the child;(3) of access to medical, dental, psychological, and educational records of the child;(4) to consult with a physician, dentist, or psychologist of the child;(5) to consult with school officials concerning the child's welfare and educational status, including school activities;(6) to attend school activities;(7) to be designated on the child's records as a person to be notified in case of an emergency;(8) to consent to medical, dental, and surgical treatment during an emergency involving an immediate danger to the health and safety of the child; and(9) to manage the estate of the child to the extent the estate has been created by the parent or the parent's family.(b) The court shall specify in the order the rights that a parent retains at all times.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 29, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 1036, Sec. 6, eff. Sept. 1, 2003.

Sec. 153.074. RIGHTS AND DUTIES DURING PERIOD OF POSSESSION. Unless limited by court order, a parent appointed as a conservator of a child has the following rights and duties during the period that the parent has possession of the child:(1) the duty of care, control, protection, and reasonable discipline of the child;(2) the duty to support the child, including providing the child with clothing, food, shelter, and medical and dental care not involving an invasive procedure;(3) the right to consent for the child to medical and dental care not involving an invasive procedure; and(4) the right to direct the moral and religious training of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 30, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 1036, Sec. 7, eff. Sept. 1, 2003.

Sec. 153.075. DUTIES OF PARENT NOT APPOINTED CONSERVATOR. The court may order a parent not appointed as a managing or a possessory conservator to perform other parental duties, including paying child support.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Sec. 153.076. DUTY TO PROVIDE INFORMATION. (a) The court shall order that each conservator of a child has a duty to inform the other conservator of the child in a timely manner of significant information concerning the health, education, and welfare of the child.(b) The court shall order that each conservator of a child has the duty to inform the other conservator of the child if the conservator resides with for at least 30 days, marries, or intends to marry a person who the conservator knows:(1) is registered as a sex offender under Chapter 62, Code of Criminal Procedure; or(2) is currently charged with an offense for which on conviction the person would be required to register under that chapter.(c) The notice required to be made under Subsection (b) must be made as soon as practicable but not later than the 40th day after the date the conservator of the child begins to reside with the person or the 10th day after the date the marriage occurs, as appropriate. The notice must include a description of the offense that is the basis of the person's requirement to register as a sex offender or of the offense with which the person is charged.(d) A conservator commits an offense if the conservator fails to provide notice in the manner required by Subsections (b) and (c). An offense under this subsection is a Class C misdemeanor.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 31, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 330, Sec. 1, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1036, Sec. 8, eff. Sept. 1, 2003.

SUBCHAPTER C. PARENT APPOINTED AS SOLE OR JOINT MANAGING CONSERVATORSec. 153.131. PRESUMPTION THAT PARENT TO BE APPOINTED MANAGING CONSERVATOR. (a) Subject to the prohibition in Section 153.004, unless the court finds that appointment of the parent or parents would not be in the best interest of the child because the appointment would significantly impair the child's physical health or emotional development, a parent shall be appointed sole managing conservator or both parents shall be appointed as joint managing conservators of the child.(b) It is a rebuttable presumption that the appointment of the parents of a child as joint managing conservators is in the best interest of the child. A finding of a history of family violence involving the parents of a child removes the presumption under this subsection.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 32, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1193, Sec. 20, eff. Sept. 1, 1997.

Sec. 153.132. RIGHTS AND DUTIES OF PARENT APPOINTED SOLE MANAGING CONSERVATOR. Unless limited by court order, a parent appointed as sole managing conservator of a child has the rights and duties provided by Subchapter B and the following exclusive rights:(1) the right to designate the primary residence of the child;(2) the right to consent to medical, dental, and surgical treatment involving invasive procedures;(3) the right to consent to psychiatric and psychological treatment;(4) the right to receive and give receipt for periodic payments for the support of the child and to hold or disburse these funds for the benefit of the child;(5) the right to represent the child in legal action and to make other decisions of substantial legal significance concerning the child;(6) the right to consent to marriage and to enlistment in the armed forces of the United States;(7) the right to make decisions concerning the child's education;(8) the right to the services and earnings of the child; and(9) except when a guardian of the child's estate or a guardian or attorney ad litem has been appointed for the child, the right to act as an agent of the child in relation to the child's estate if the child's action is required by a state, the United States, or a foreign government.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 33, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 1036, Sec. 9, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 916, Sec. 10, eff. June 18, 2005.

Sec. 153.133. PARENTING PLAN FOR JOINT MANAGING CONSERVATORSHIP. (a) If a written agreed parenting plan is filed with the court, the court shall render an order appointing the parents as joint managing conservators only if the parenting plan:(1) designates the conservator who has the exclusive right to designate the primary residence of the child and:(A) establishes, until modified by further order, the geographic area within which the conservator shall maintain the child's primary residence; or(B) specifies that the conservator may designate the child's primary residence without regard to geographic location;(2) specifies the rights and duties of each parent regarding the child's physical care, support, and education;(3) includes provisions to minimize disruption of the child's education, daily routine, and association with friends;(4) allocates between the parents, independently, jointly, or exclusively, all of the remaining rights and duties of a parent provided by Chapter 151;(5) is voluntarily and knowingly made by each parent and has not been repudiated by either parent at the time the order is rendered; and(6) is in the best interest of the child.(b) The agreed parenting plan may contain an alternative dispute resolution procedure that the parties agree to use before requesting enforcement or modification of the terms and conditions of the joint conservatorship through litigation, except in an emergency.(c) Notwithstanding Subsection (a)(1), the court shall render an order adopting the provisions of a written agreed parenting plan appointing the parents as joint managing conservators if the parenting plan:(1) meets all the requirements of Subsections (a)(2) through (6); and(2) provides that the child's primary residence shall be within a specified geographic area.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1999, 76th Leg., ch. 936, Sec. 1, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1036, Sec. 10, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 482, Sec. 4, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1181, Sec. 3, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 3, eff. September 1, 2009.

Sec. 153.134. COURT-ORDERED JOINT CONSERVATORSHIP. (a) If a written agreed parenting plan is not filed with the court, the court may render an order appointing the parents joint managing conservators only if the appointment is in the best interest of the child, considering the following factors:(1) whether the physical, psychological, or emotional needs and development of the child will benefit from the appointment of joint managing conservators;(2) the ability of the parents to give first priority to the welfare of the child and reach shared decisions in the child's best interest;(3) whether each parent can encourage and accept a positive relationship between the child and the other parent;(4) whether both parents participated in child rearing before the filing of the suit;(5) the geographical proximity of the parents' residences;(6) if the child is 12 years of age or older, the child's preference, if any, regarding the person to have the exclusive right to designate the primary residence of the child; and(7) any other relevant factor.(b) In rendering an order appointing joint managing conservators, the court shall:(1) designate the conservator who has the exclusive right to determine the primary residence of the child and:(A) establish, until modified by further order, a geographic area within which the conservator shall maintain the child's primary residence; or(B) specify that the conservator may determine the child's primary residence without regard to geographic location;(2) specify the rights and duties of each parent regarding the child's physical care, support, and education;(3) include provisions to minimize disruption of the child's education, daily routine, and association with friends;(4) allocate between the parents, independently, jointly, or exclusively, all of the remaining rights and duties of a parent as provided by Chapter 151; and(5) if feasible, recommend that the parties use an alternative dispute resolution method before requesting enforcement or modification of the terms and conditions of the joint conservatorship through litigation, except in an emergency.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1999, 76th Leg., ch. 936, Sec. 2, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1036, Sec. 11, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 482, Sec. 5, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 916, Sec. 11, eff. June 18, 2005.

Sec. 153.135. EQUAL POSSESSION NOT REQUIRED. Joint managing conservatorship does not require the award of equal or nearly equal periods of physical possession of and access to the child to each of the joint conservators.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Sec. 153.138. CHILD SUPPORT ORDER AFFECTING JOINT CONSERVATORS. The appointment of joint managing conservators does not impair or limit the authority of the court to order a joint managing conservator to pay child support to another joint managing conservator.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

SUBCHAPTER D. PARENT APPOINTED AS POSSESSORY CONSERVATORSec. 153.191. PRESUMPTION THAT PARENT TO BE APPOINTED POSSESSORY CONSERVATOR. The court shall appoint as a possessory conservator a parent who is not appointed as a sole or joint managing conservator unless it finds that the appointment is not in the best interest of the child and that parental possession or access would endanger the physical or emotional welfare of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Sec. 153.192. RIGHTS AND DUTIES OF PARENT APPOINTED POSSESSORY CONSERVATOR. (a) Unless limited by court order, a parent appointed as possessory conservator of a child has the rights and duties provided by Subchapter B and any other right or duty expressly granted to the possessory conservator in the order.(b) In ordering the terms and conditions for possession of a child by a parent appointed possessory conservator, the court shall be guided by the guidelines in Subchapter E.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Sec. 153.193. MINIMAL RESTRICTION ON PARENT'S POSSESSION OR ACCESS. The terms of an order that denies possession of a child to a parent or imposes restrictions or limitations on a parent's right to possession of or access to a child may not exceed those that are required to protect the best interest of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

SUBCHAPTER E. GUIDELINES FOR THE POSSESSION OF A CHILD BY A PARENT NAMED AS POSSESSORY CONSERVATORSec. 153.251. POLICY AND GENERAL APPLICATION OF GUIDELINES. (a) The guidelines established in the standard possession order are intended to guide the courts in ordering the terms and conditions for possession of a child by a parent named as a possessory conservator or as the minimum possession for a joint managing conservator.(b) It is the policy of this state to encourage frequent contact between a child and each parent for periods of possession that optimize the development of a close and continuing relationship between each parent and child.(c) It is preferable for all children in a family to be together during periods of possession.(d) The standard possession order is designed to apply to a child three years of age or older.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Sec. 153.252. REBUTTABLE PRESUMPTION. In a suit, there is a rebuttable presumption that the standard possession order in Subchapter F:(1) provides reasonable minimum possession of a child for a parent named as a possessory conservator or joint managing conservator; and(2) is in the best interest of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Sec. 153.253. STANDARD POSSESSION ORDER INAPPROPRIATE OR UNWORKABLE. The court shall render an order that grants periods of possession of the child as similar as possible to those provided by the standard possession order if the work schedule or other special circumstances of the managing conservator, the possessory conservator, or the child, or the year-round school schedule of the child, make the standard order unworkable or inappropriate.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Sec. 153.254. CHILD LESS THAN THREE YEARS OF AGE. (a) The court shall render an order appropriate under the circumstances for possession of a child less than three years of age.(b) The court shall render a prospective order to take effect on the child's third birthday, which presumptively will be the standard possession order.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Sec. 153.255. AGREEMENT. The court may render an order for periods of possession of a child that vary from the standard possession order based on the agreement of the parties.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Sec. 153.256. FACTORS FOR COURT TO CONSIDER. In ordering the terms of possession of a child under an order other than a standard possession order, the court shall be guided by the guidelines established by the standard possession order and may consider:(1) the age, developmental status, circumstances, needs, and best interest of the child;(2) the circumstances of the managing conservator and of the parent named as a possessory conservator; and(3) any other relevant factor.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 35, eff. Sept. 1, 1995.

Sec. 153.257. MEANS OF TRAVEL. In an order providing for the terms and conditions of possession of a child, the court may restrict the means of travel of the child by a legal mode of transportation only after a showing of good cause contained in the record and a finding by the court that the restriction is in the best interest of the child. The court shall specify the duties of the conservators to provide transportation to and from the transportation facilities.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Sec. 153.258. REQUEST FOR FINDINGS WHEN ORDER VARIES FROM STANDARD ORDER. Without regard to Rules 296 through 299, Texas Rules of Civil Procedure, in all cases in which possession of a child by a parent is contested and the possession of the child varies from the standard possession order, on written request made or filed with the court not later than 10 days after the date of the hearing or on oral request made in open court during the hearing, the court shall state in the order the specific reasons for the variance from the standard order.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

SUBCHAPTER F. STANDARD POSSESSION ORDERSec. 153.3101. REFERENCE TO "SCHOOL" IN STANDARD POSSESSION ORDER. In a standard possession order, "school" means the primary or secondary school in which the child is enrolled or, if the child is not enrolled in a primary or secondary school, the public school district in which the child primarily resides.

Added by Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 4, eff. September 1, 2009.

Sec. 153.311. MUTUAL AGREEMENT OR SPECIFIED TERMS FOR POSSESSION. The court shall specify in a standard possession order that the parties may have possession of the child at times mutually agreed to in advance by the parties and, in the absence of mutual agreement, shall have possession of the child under the specified terms set out in the standard possession order.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 5, eff. September 1, 2009.

Sec. 153.312. PARENTS WHO RESIDE 100 MILES OR LESS APART. (a) If the possessory conservator resides 100 miles or less from the primary residence of the child, the possessory conservator shall have the right to possession of the child as follows:(1) on weekends throughout the year beginning at 6 p.m. on the first, third, and fifth Friday of each month and ending at 6 p.m. on the following Sunday; and(2) on Thursdays of each week during the regular school term beginning at 6 p.m. and ending at 8 p.m., unless the court finds that visitation under this subdivision is not in the best interest of the child.(b) The following provisions govern possession of the child for vacations and certain specific holidays and supersede conflicting weekend or Thursday periods of possession. The possessory conservator and the managing conservator shall have rights of possession of the child as follows:(1) the possessory conservator shall have possession in even-numbered years, beginning at 6 p.m. on the day the child is dismissed from school for the school's spring vacation and ending at 6 p.m. on the day before school resumes after that vacation, and the managing conservator shall have possession for the same period in odd-numbered years;(2) if a possessory conservator:(A) gives the managing conservator written notice by April 1 of each year specifying an extended period or periods of summer possession, the possessory conservator shall have possession of the child for 30 days beginning not earlier than the day after the child's school is dismissed for the summer vacation and ending not later than seven days before school resumes at the end of the summer vacation, to be exercised in not more than two separate periods of at least seven consecutive days each, with each period of possession beginning and ending at 6 p.m. on each applicable day; or(B) does not give the managing conservator written notice by April 1 of each year specifying an extended period or periods of summer possession, the possessory conservator shall have possession of the child for 30 consecutive days beginning at 6 p.m. on July 1 and ending at 6 p.m. on July 31;(3) if the managing conservator gives the possessory conservator written notice by April 15 of each year, the managing conservator shall have possession of the child on any one weekend beginning Friday at 6 p.m. and ending at 6 p.m. on the following Sunday during one period of possession by the possessory conservator under Subdivision (2), provided that the managing conservator picks up the child from the possessory conservator and returns the child to that same place; and(4) if the managing conservator gives the possessory conservator written notice by April 15 of each year or gives the possessory conservator 14 days' written notice on or after April 16 of each year, the managing conservator may designate one weekend beginning not earlier than the day after the child's school is dismissed for the summer vacation and ending not later than seven days before school resumes at the end of the summer vacation, during which an otherwise scheduled weekend period of possession by the possessory conservator will not take place, provided that the weekend designated does not interfere with the possessory conservator's period or periods of extended summer possession or with Father's Day if the possessory conservator is the father of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1997, 75th Leg., ch. 802, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 236, Sec. 1, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1036, Sec. 13, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 916, Sec. 12, eff. June 18, 2005.Acts 2007, 80th Leg., R.S., Ch. 1041, Sec. 2, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 6, eff. September 1, 2009.

Sec. 153.313. PARENTS WHO RESIDE OVER 100 MILES APART. If the possessory conservator resides more than 100 miles from the residence of the child, the possessory conservator shall have the right to possession of the child as follows:(1) either regular weekend possession beginning on the first, third, and fifth Friday as provided under the terms applicable to parents who reside 100 miles or less apart or not more than one weekend per month of the possessory conservator's choice beginning at 6 p.m. on the day school recesses for the weekend and ending at 6 p.m. on the day before school resumes after the weekend, provided that the possessory conservator gives the managing conservator 14 days' written or telephonic notice preceding a designated weekend, and provided that the possessory conservator elects an option for this alternative period of possession by written notice given to the managing conservator within 90 days after the parties begin to reside more than 100 miles apart, as applicable;(2) each year beginning at 6 p.m. on the day the child is dismissed from school for the school's spring vacation and ending at 6 p.m. on the day before school resumes after that vacation;(3) if the possessory conservator:(A) gives the managing conservator written notice by April 1 of each year specifying an extended period or periods of summer possession, the possessory conservator shall have possession of the child for 42 days beginning not earlier than the day after the child's school is dismissed for the summer vacation and ending not later than seven days before school resumes at the end of the summer vacation, to be exercised in not more than two separate periods of at least seven consecutive days each, with each period of possession beginning and ending at 6 p.m. on each applicable day; or(B) does not give the managing conservator written notice by April 1 of each year specifying an extended period or periods of summer possession, the possessory conservator shall have possession of the child for 42 consecutive days beginning at 6 p.m. on June 15 and ending at 6 p.m. on July 27;(4) if the managing conservator gives the possessory conservator written notice by April 15 of each year the managing conservator shall have possession of the child on one weekend beginning Friday at 6 p.m. and ending at 6 p.m. on the following Sunday during one period of possession by the possessory conservator under Subdivision (3), provided that if a period of possession by the possessory conservator exceeds 30 days, the managing conservator may have possession of the child under the terms of this subdivision on two nonconsecutive weekends during that time period, and further provided that the managing conservator picks up the child from the possessory conservator and returns the child to that same place; and(5) if the managing conservator gives the possessory conservator written notice by April 15 of each year, the managing conservator may designate 21 days beginning not earlier than the day after the child's school is dismissed for the summer vacation and ending not later than seven days before school resumes at the end of the summer vacation, to be exercised in not more than two separate periods of at least seven consecutive days each, with each period of possession beginning and ending at 6 p.m. on each applicable day, during which the possessory conservator may not have possession of the child, provided that the period or periods so designated do not interfere with the possessory conservator's period or periods of extended summer possession or with Father's Day if the possessory conservator is the father of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 36, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 236, Sec. 2, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 7, eff. September 1, 2009.

Sec. 153.314. HOLIDAY POSSESSION UNAFFECTED BY DISTANCE PARENTS RESIDE APART. The following provisions govern possession of the child for certain specific holidays and supersede conflicting weekend or Thursday periods of possession without regard to the distance the parents reside apart. The possessory conservator and the managing conservator shall have rights of possession of the child as follows:(1) the possessory conservator shall have possession of the child in even-numbered years beginning at 6 p.m. on the day the child is dismissed from school for the Christmas school vacation and ending at noon on December 28, and the managing conservator shall have possession for the same period in odd-numbered years;(2) the possessory conservator shall have possession of the child in odd-numbered years beginning at noon on December 28 and ending at 6 p.m. on the day before school resumes after that vacation, and the managing conservator shall have possession for the same period in even-numbered years;(3) the possessory conservator shall have possession of the child in odd-numbered years, beginning at 6 p.m. on the day the child is dismissed from school before Thanksgiving and ending at 6 p.m. on the following Sunday, and the managing conservator shall have possession for the same period in even-numbered years;(4) the parent not otherwise entitled under this standard possession order to present possession of a child on the child's birthday shall have possession of the child beginning at 6 p.m. and ending at 8 p.m. on that day, provided that the parent picks up the child from the residence of the conservator entitled to possession and returns the child to that same place;(5) if a conservator, the father shall have possession of the child beginning at 6 p.m. on the Friday preceding Father's Day and ending on Father's Day at 6 p.m., provided that, if he is not otherwise entitled under this standard possession order to present possession of the child, he picks up the child from the residence of the conservator entitled to possession and returns the child to that same place; and(6) if a conservator, the mother shall have possession of the child beginning at 6 p.m. on the Friday preceding Mother's Day and ending on Mother's Day at 6 p.m., provided that, if she is not otherwise entitled under this standard possession order to present possession of the child, she picks up the child from the residence of the conservator entitled to possession and returns the child to that same place.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 2003, 78th Leg., ch. 1036, Sec. 14, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1041, Sec. 3, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 8, eff. September 1, 2009.

Sec. 153.315. WEEKEND POSSESSION EXTENDED BY HOLIDAY. (a) If a weekend period of possession of the possessory conservator coincides with a student holiday or teacher in-service day that falls on a Monday during the regular school term, as determined by the school in which the child is enrolled, or with a federal, state, or local holiday that falls on a Monday during the summer months in which school is not in session, the weekend possession shall end at 6 p.m. on Monday.(b) If a weekend period of possession of the possessory conservator coincides with a student holiday or teacher in-service day that falls on a Friday during the regular school term, as determined by the school in which the child is enrolled, or with a federal, state, or local holiday that falls on a Friday during the summer months in which school is not in session, the weekend possession shall begin at 6 p.m. on Thursday.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 9, eff. September 1, 2009.

Sec. 153.316. GENERAL TERMS AND CONDITIONS. The court shall order the following general terms and conditions of possession of a child to apply without regard to the distance between the residence of a parent and the child:(1) the managing conservator shall surrender the child to the possessory conservator at the beginning of each period of the possessory conservator's possession at the residence of the managing conservator;(2) if the possessory conservator elects to begin a period of possession at the time the child's school is regularly dismissed, the managing conservator shall surrender the child to the possessory conservator at the beginning of each period of possession at the school in which the child is enrolled;(3) the possessory conservator shall be ordered to do one of the following:(A) the possessory conservator shall surrender the child to the managing conservator at the end of each period of possession at the residence of the possessory conservator; or(B) the possessory conservator shall return the child to the residence of the managing conservator at the end of each period of possession, except that the order shall provide that the possessory conservator shall surrender the child to the managing conservator at the end of each period of possession at the residence of the possessory conservator if:(i) at the time the original order or a modification of an order establishing terms and conditions of possession or access the possessory conservator and the managing conservator lived in the same county, the possessory conservator's county of residence remains the same after the rendition of the order, and the managing conservator's county of residence changes, effective on the date of the change of residence by the managing conservator; or(ii) the possessory conservator and managing conservator lived in the same residence at any time during a six-month period preceding the date on which a suit for dissolution of the marriage was filed and the possessory conservator's county of residence remains the same and the managing conservator's county of residence changes after they no longer live in the same residence, effective on the date the order is rendered;(4) if the possessory conservator elects to end a period of possession at the time the child's school resumes, the possessory conservator shall surrender the child to the managing conservator at the end of each period of possession at the school in which the child is enrolled;(5) each conservator shall return with the child the personal effects that the child brought at the beginning of the period of possession;(6) either parent may designate a competent adult to pick up and return the child, as applicable; a parent or a designated competent adult shall be present when the child is picked up or returned;(7) a parent shall give notice to the person in possession of the child on each occasion that the parent will be unable to exercise that parent's right of possession for a specified period;(8) written notice shall be deemed to have been timely made if received or postmarked before or at the time that notice is due; and(9) if a conservator's time of possession of a child ends at the time school resumes and for any reason the child is not or will not be returned to school, the conservator in possession of the child shall immediately notify the school and the other conservator that the child will not be or has not been returned to school.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 37, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 9, Sec. 1, eff. Sept. 1, 1997.

Sec. 153.3162. ADDITIONAL PERIODS OF POSSESSION OR ACCESS AFTER CONCLUSION OF MILITARY DEPLOYMENT. (a) In this section, "conservator" means:(1) a possessory conservator of a child; or(2) a joint managing conservator of a child without the exclusive right to designate the primary residence of the child.(b) Not later than the 90th day after the date a conservator who is a member of the armed services concludes the conservator's active military deployment, the conservator may petition the court to:(1) compute the periods of possession of or access to the child to which the conservator would have otherwise been entitled during the conservator's deployment; and(2) award the conservator additional periods of possession of or access to the child to compensate for the periods described by Subdivision (1).(c) If a conservator petitions the court under Subsection (b), the court:(1) shall compute the periods of possession or access to the child described by Subsection (b)(1); and(2) may award to the conservator additional periods of possession of or access to the child for a length of time and under terms the court considers reasonable, if the court determines that:(A) the conservator was deployed in a location where access to the child was not reasonably possible; and(B) the award of additional periods of possession of or access to the child is in the best interest of the child.(d) In making the determination under Subsection (c)(2), the court:(1) shall consider:(A) the periods of possession of or access to the child to which the conservator would otherwise have been entitled during the conservator's deployment, as computed under Subsection (c)(1);(B) whether the court provided in an order under Section 153.3161 that a person exercise limited possession of the child during the conservator's deployment; and(C) any other factor the court considers appropriate; and(2) is not required to award additional periods of possession of or access to the child that equals the possession or access to which the conservator would have been entitled during the conservator's deployment, as computed under Subsection (c)(1).(e) After the conservator has exercised all additional periods of possession or access awarded under this section, the rights of all affected parties are governed by the terms of any court order applicable when the conservator is not deployed.

Added by Acts 2009, 81st Leg., R.S., Ch. 301, Sec. 1, eff. September 1, 2009.

Sec. 153.317. ALTERNATIVE BEGINNING AND ENDING POSSESSION TIMES. (a) If elected by a conservator, the court shall alter the standard possession order under Sections 153.312, 153.314, and 153.315 to provide for one or more of the following alternative beginning and ending possession times for the described periods of possession, unless the court finds that the election is not in the best interest of the child:(1) for weekend periods of possession under Section 153.312(a)(1) during the regular school term:(A) beginning at the time the child's school is regularly dismissed; or(B) ending at the time the child's school resumes after the weekend;(2) for Thursday periods of possession under Section 153.312(a)(2):(A) beginning at the time the child's school is regularly dismissed; or(B) ending at the time the child's school resumes on Friday;(3) for spring vacation periods of possession under Section 153.312(b)(1), beginning at the time the child's school is dismissed for those vacations;(4) for Christmas school vacation periods of possession under Section 153.314(1), beginning at the time the child's school is dismissed for the vacation;(5) for Thanksgiving holiday periods of possession under Section 153.314(3), beginning at the time the child's school is dismissed for the holiday;(6) for Father's Day periods of possession under Section 153.314(5), ending at 8 a.m. on the Monday after Father's Day weekend;(7) for Mother's Day periods of possession under Section 153.314(6):(A) beginning at the time the child's school is regularly dismissed on the Friday preceding Mother's Day; or(B) ending at the time the child's school resumes after Mother's Day; or(8) for weekend periods of possession that are extended under Section 153.315(b) by a student holiday or teacher in-service day that falls on a Friday, beginning at the time the child's school is regularly dismissed on Thursday.(b) A conservator must make an election under Subsection (a) before or at the time of the rendition of a possession order. The election may be made:(1) in a written document filed with the court; or(2) through an oral statement made in open court on the record.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1997, 75th Leg., ch. 9, Sec. 1, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1036, Sec. 15, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 10, eff. September 1, 2009.

SUBCHAPTER G. APPOINTMENT OF NONPARENT AS CONSERVATORSec. 153.371. RIGHTS AND DUTIES OF NONPARENT APPOINTED AS SOLE MANAGING CONSERVATOR. Unless limited by court order or other provisions of this chapter, a nonparent, licensed child-placing agency, or authorized agency appointed as a managing conservator of the child has the following rights and duties:(1) the right to have physical possession and to direct the moral and religious training of the child;(2) the duty of care, control, protection, and reasonable discipline of the child;(3) the duty to provide the child with clothing, food, shelter, education, and medical, psychological, and dental care;(4) the right to consent for the child to medical, psychiatric, psychological, dental, and surgical treatment and to have access to the child's medical records;(5) the right to receive and give receipt for payments for the support of the child and to hold or disburse funds for the benefit of the child;(6) the right to the services and earnings of the child;(7) the right to consent to marriage and to enlistment in the armed forces of the United States;(8) the right to represent the child in legal action and to make other decisions of substantial legal significance concerning the child;(9) except when a guardian of the child's estate or a guardian or attorney ad litem has been appointed for the child, the right to act as an agent of the child in relation to the child's estate if the child's action is required by a state, the United States, or a foreign government;(10) the right to designate the primary residence of the child and to make decisions regarding the child's education; and(11) if the parent-child relationship has been terminated with respect to the parents, or only living parent, or if there is no living parent, the right to consent to the adoption of the child and to make any other decision concerning the child that a parent could make.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 34, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 949, Sec. 1, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1036, Sec. 16, eff. Sept. 1, 2003.

Sec. 153.372. NONPARENT APPOINTED AS JOINT MANAGING CONSERVATOR. (a) A nonparent, authorized agency, or licensed child-placing agency appointed as a joint managing conservator may serve in that capacity with either another nonparent or with a parent of the child.(b) The procedural and substantive standards regarding an agreed or court-ordered joint managing conservatorship provided by Subchapter C apply to a nonparent joint managing conservator.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Sec. 153.3721. ACCESS TO CERTAIN RECORDS BY NONPARENT JOINT MANAGING CONSERVATOR. Unless limited by court order or other provisions of this chapter, a nonparent joint managing conservator has the right of access to the medical records of the child, without regard to whether the right is specified in the order.

Added by Acts 1999, 76th Leg., ch. 949, Sec. 2, eff. Sept. 1, 1999.

Sec. 153.373. VOLUNTARY SURRENDER OF POSSESSION REBUTS PARENTAL PRESUMPTION. The presumption that a parent should be appointed or retained as managing conservator of the child is rebutted if the court finds that:(1) the parent has voluntarily relinquished actual care, control, and possession of the child to a nonparent, licensed child-placing agency, or authorized agency for a period of one year or more, a portion of which was within 90 days preceding the date of intervention in or filing of the suit; and(2) the appointment of the nonparent or agency as managing conservator is in the best interest of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Sec. 153.374. DESIGNATION OF MANAGING CONSERVATOR IN AFFIDAVIT OF RELINQUISHMENT. (a) A parent may designate a competent person, authorized agency, or licensed child-placing agency to serve as managing conservator of the child in an unrevoked or irrevocable affidavit of relinquishment of parental rights executed as provided by Chapter 161.(b) The person or agency designated to serve as managing conservator shall be appointed managing conservator unless the court finds that the appointment would not be in the best interest of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 38, eff. Sept. 1, 1995.

Sec. 153.375. ANNUAL REPORT BY NONPARENT MANAGING CONSERVATOR. (a) A nonparent appointed as a managing conservator of a child shall each 12 months after the appointment file with the court a report of facts concerning the child's welfare, including the child's whereabouts and physical condition.(b) The report may not be admitted in evidence in a subsequent suit.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Sec. 153.376. RIGHTS AND DUTIES OF NONPARENT POSSESSORY CONSERVATOR. (a) Unless limited by court order or other provisions of this chapter, a nonparent, licensed child-placing agency, or authorized agency appointed as a possessory conservator has the following rights and duties during the period of possession:(1) the duty of care, control, protection, and reasonable discipline of the child;(2) the duty to provide the child with clothing, food, and shelter; and(3) the right to consent to medical, dental, and surgical treatment during an emergency involving an immediate danger to the health and safety of the child.(b) A nonparent possessory conservator has any other right or duty specified in the order.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Sec. 153.377. ACCESS TO CHILD'S RECORDS. A nonparent possessory conservator has the right of access to medical, dental, psychological, and educational records of the child to the same extent as the managing conservator, without regard to whether the right is specified in the order.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

SUBCHAPTER H. RIGHTS OF GRANDPARENT, AUNT, OR UNCLESec. 153.431. APPOINTMENT OF GRANDPARENT, AUNT, OR UNCLE AS MANAGING CONSERVATOR. If both of the parents of a child are deceased, the court may consider appointment of a parent, sister, or brother of a deceased parent as a managing conservator of the child, but that consideration does not alter or diminish the discretionary power of the court.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.Amended by: Acts 2005, 79th Leg., Ch. 484, Sec. 2, eff. September 1, 2005.

Sec. 153.432. SUIT FOR POSSESSION OR ACCESS BY GRANDPARENT. (a) A biological or adoptive grandparent may request possession of or access to a grandchild by filing:(1) an original suit; or(2) a suit for modification as provided by Chapter 156.(b) A grandparent may request possession of or access to a grandchild in a suit filed for the sole purpose of requesting the relief, without regard to whether the appointment of a managing conservator is an issue in the suit.(c) In a suit described by Subsection (a), the person filing the suit must execute and attach an affidavit on knowledge or belief that contains, along with supporting facts, the allegation that denial of possession of or access to the child by the petitioner would significantly impair the child's physical health or emotional well-being. The court shall deny the relief sought and dismiss the suit unless the court determines that the facts stated in the affidavit, if true, would be sufficient to support the relief authorized under Section 153.433.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.Amended by: Acts 2005, 79th Leg., Ch. 484, Sec. 3, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 11, eff. September 1, 2009.

Sec. 153.433. POSSESSION OF OR ACCESS TO GRANDCHILD. (a) The court may order reasonable possession of or access to a grandchild by a grandparent if:(1) at the time the relief is requested, at least one biological or adoptive parent of the child has not had that parent's parental rights terminated;(2) the grandparent requesting possession of or access to the child overcomes the presumption that a parent acts in the best interest of the parent's child by proving by a preponderance of the evidence that denial of possession of or access to the child would significantly impair the child's physical health or emotional well-being; and(3) the grandparent requesting possession of or access to the child is a parent of a parent of the child and that parent of the child:(A) has been incarcerated in jail or prison during the three-month period preceding the filing of the petition;(B) has been found by a court to be incompetent;(C) is dead; or(D) does not have actual or court-ordered possession of or access to the child.(b) An order granting possession of or access to a child by a grandparent that is rendered over a parent's objections must state, with specificity that:(1) at the time the relief was requested, at least one biological or adoptive parent of the child had not had that parent's parental rights terminated;(2) the grandparent requesting possession of or access to the child has overcome the presumption that a parent acts in the best interest of the parent's child by proving by a preponderance of the evidence that the denial of possession of or access to the child would significantly impair the child's physical health or emotional well-being; and(3) the grandparent requesting possession of or access to the child is a parent of a parent of the child and that parent of the child:(A) has been incarcerated in jail or prison during the three-month period preceding the filing of the petition;(B) has been found by a court to be incompetent;(C) is dead; or(D) does not have actual or court-ordered possession of or access to the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1997, 75th Leg., ch. 1397, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 484, Sec. 4, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 12, eff. September 1, 2009.

Sec. 153.434. LIMITATION ON RIGHT TO REQUEST POSSESSION OR ACCESS. A biological or adoptive grandparent may not request possession of or access to a grandchild if:(1) each of the biological parents of the grandchild has:(A) died;(B) had the person's parental rights terminated; or(C) executed an affidavit of waiver of interest in child or an affidavit of relinquishment of parental rights under Chapter 161 and the affidavit designates an authorized agency, licensed child-placing agency, or person other than the child's stepparent as the managing conservator of the child; and(2) the grandchild has been adopted, or is the subject of a pending suit for adoption, by a person other than the child's stepparent.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1997, 75th Leg., ch. 561, Sec. 4, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1390, Sec. 13, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 484, Sec. 5, eff. September 1, 2005.

SUBCHAPTER I. PREVENTION OF INTERNATIONAL PARENTAL CHILD ABDUCTIONSec. 153.501. NECESSITY OF MEASURES TO PREVENT INTERNATIONAL PARENTAL CHILD ABDUCTION. (a) In a suit, if credible evidence is presented to the court indicating a potential risk of the international abduction of a child by a parent of the child, the court, on its own motion or at the request of a party to the suit, shall determine under this section whether it is necessary for the court to take one or more of the measures described by Section 153.503 to protect the child from the risk of abduction by the parent.(b) In determining whether to take any of the measures described by Section 153.503, the court shall consider:(1) the public policies of this state described by Section 153.001(a) and the consideration of the best interest of the child under Section 153.002;(2) the risk of international abduction of the child by a parent of the child based on the court's evaluation of the risk factors described by Section 153.502;(3) any obstacles to locating, recovering, and returning the child if the child is abducted to a foreign country; and(4) the potential physical or psychological harm to the child if the child is abducted to a foreign country.

Added by Acts 2003, 78th Leg., ch. 612, Sec. 1, eff. June 20, 2003.

Sec. 153.502. ABDUCTION RISK FACTORS. (a) To determine whether there is a risk of the international abduction of a child by a parent of the child, the court shall consider evidence that the parent:(1) has taken, enticed away, kept, withheld, or concealed a child in violation of another person's right of possession of or access to the child, unless the parent presents evidence that the parent believed in good faith that the parent's conduct was necessary to avoid imminent harm to the child or the parent;(2) has previously threatened to take, entice away, keep, withhold, or conceal a child in violation of another person's right of possession of or access to the child;(3) lacks financial reason to stay in the United States, including evidence that the parent is financially independent, is able to work outside of the United States, or is unemployed;(4) has recently engaged in planning activities that could facilitate the removal of the child from the United States by the parent, including:(A) quitting a job;(B) selling a primary residence;(C) terminating a lease;(D) closing bank accounts;(E) liquidating other assets;(F) hiding or destroying documents;(G) applying for a passport or visa or obtaining other travel documents for the parent or the child; or(H) applying to obtain the child's birth certificate or school or medical records;(5) has a history of domestic violence that the court is required to consider under Section 153.004; or(6) has a criminal history or a history of violating court orders.(a-1) In considering evidence of planning activities under Subsection (a)(4), the court also shall consider any evidence that the parent was engaging in those activities as a part of a safety plan to flee from family violence.(b) If the court finds that there is credible evidence of a risk of abduction of the child by a parent of the child based on the court's consideration of the factors in Subsection (a), the court shall also consider evidence regarding the following factors to evaluate the risk of international abduction of the child by a parent:(1) whether the parent has strong familial, emotional, or cultural ties to another country, particularly a country that is not a signatory to or compliant with the Hague Convention on the Civil Aspects of International Child Abduction; and(2) whether the parent lacks strong ties to the United States, regardless of whether the parent is a citizen or permanent resident of the United States.(c) If the court finds that there is credible evidence of a risk of abduction of the child by a parent of the child based on the court's consideration of the factors in Subsection (a), the court may also consider evidence regarding the following factors to evaluate the risk of international abduction of the child by a parent:(1) whether the parent is undergoing a change in status with the United States Immigration and Naturalization Service that would adversely affect that parent's ability to legally remain in the United States;(2) whether the parent's application for United States citizenship has been denied by the United States Immigration and Naturalization Service;(3) whether the parent has forged or presented misleading or false evidence to obtain a visa, a passport, a social security card, or any other identification card or has made any misrepresentation to the United States government; or(4) whether the foreign country to which the parent has ties:(A) presents obstacles to the recovery and return of a child who is abducted to the country from the United States;(B) has any legal mechanisms for immediately and effectively enforcing an order regarding the possession of or access to the child issued by this state;(C) has local laws or practices that would:(i) enable the parent to prevent the child's other parent from contacting the child without due cause;(ii) restrict the child's other parent from freely traveling to or exiting from the country because of that parent's gender, nationality, or religion; or(iii) restrict the child's ability to legally leave the country after the child reaches the age of majority because of the child's gender, nationality, or religion;(D) is included by the United States Department of State on a list of state sponsors of terrorism;(E) is a country for which the United States Department of State has issued a travel warning to United States citizens regarding travel to the country;(F) has an embassy of the United States in the country;(G) is engaged in any active military action or war, including a civil war;(H) is a party to and compliant with the Hague Convention on the Civil Aspects of International Child Abduction according to the most recent report on compliance issued by the United States Department of State;(I) provides for the extradition of a parental abductor and the return of the child to the United States; or(J) poses a risk that the child's physical health or safety would be endangered in the country because of specific circumstances relating to the child or because of human rights violations committed against children, including arranged marriages, lack of freedom of religion, child labor, lack of child abuse laws, female genital mutilation, and any form of slavery.

Added by Acts 2003, 78th Leg., ch. 612, Sec. 1, eff. June 20, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 13, eff. September 1, 2009.

Sec. 153.503. ABDUCTION PREVENTION MEASURES. If the court finds that it is necessary under Section 153.501 to take measures to protect a child from international abduction by a parent of the child, the court may take any of the following actions:(1) appoint a person other than the parent of the child who presents a risk of abducting the child as the sole managing conservator of the child;(2) require supervised visitation of the parent by a visitation center or independent organization until the court finds under Section 153.501 that supervised visitation is no longer necessary;(3) enjoin the parent or any person acting on the parent's behalf from:(A) disrupting or removing the child from the school or child-care facility in which the child is enrolled; or(B) approaching the child at any location other than a site designated for supervised visitation;(4) order passport and travel controls, including controls that:(A) prohibit the parent and any person acting on the parent's behalf from removing the child from this state or the United States;(B) require the parent to surrender any passport issued in the child's name, including any passport issued in the name of both the parent and the child; and(C) prohibit the parent from applying on behalf of the child for a new or replacement passport or international travel visa;(5) require the parent to provide:(A) to the United States Department of State's Office of Children's Issues and the relevant foreign consulate or embassy:(i) written notice of the court-ordered passport and travel restrictions for the child; and(ii) a properly authenticated copy of the court order detailing the restrictions and documentation of the parent's agreement to the restrictions; and(B) to the court proof of receipt of the written notice required by Paragraph (A)(i) by the United States Department of State's Office of Children's Issues and the relevant foreign consulate or embassy;(6) order the parent to execute a bond or deposit security in an amount sufficient to offset the cost of recovering the child if the child is abducted by the parent to a foreign country;(7) authorize the appropriate law enforcement agencies to take measures to prevent the abduction of the child by the parent; or(8) include in the court's order provisions:(A) identifying the United States as the country of habitual residence of the child;(B) defining the basis for the court's exercise of jurisdiction; and(C) stating that a party's violation of the order may subject the party to a civil penalty or criminal penalty or to both civil and criminal penalties.

Added by Acts 2003, 78th Leg., ch. 612, Sec. 1, eff. June 20, 2003.

SUBCHAPTER J. RIGHTS OF SIBLINGSSec. 153.551. SUIT FOR ACCESS. (a) The sibling of a child who is separated from the child because of an action taken by the Department of Family and Protective Services may request access to the child by filing:(1) an original suit; or(2) a suit for modification as provided by Chapter 156.(b) A sibling described by Subsection (a) may request access to the child in a suit filed for the sole purpose of requesting the relief, without regard to whether the appointment of a managing conservator is an issue in the suit.(c) The court shall order reasonable access to the child by the child's sibling described by Subsection (a) if the court finds that access is in the best interest of the child.

Added by Acts 2005, 79th Leg., Ch. 1191, Sec. 2, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 14, eff. September 1, 2009.

SUBCHAPTER K. PARENTING PLAN, PARENTING COORDINATOR, AND PARENTING FACILITATORSec. 153.601. DEFINITIONS. In this subchapter:(1) "Dispute resolution process" means:(A) a process of alternative dispute resolution conducted in accordance with Section 153.0071 of this chapter and Chapter 154, Civil Practice and Remedies Code; or(B) any other method of voluntary dispute resolution.(2) "High-conflict case" means a suit affecting the parent-child relationship in which the court finds that the parties have demonstrated an unusual degree of:(A) repetitiously resorting to the adjudicative process;(B) anger and distrust; and(C) difficulty in communicating about and cooperating in the care of their children.(3) "Parenting coordinator" means an impartial third party:(A) who, regardless of the title by which the person is designated by the court, performs any function described by Section 153.606 in a suit; and(B) who:(i) is appointed under this subchapter by the court on its own motion or on a motion or agreement of the parties to assist parties in resolving parenting issues through confidential procedures; and(ii) is not appointed under another statute or a rule of civil procedure.(3-a) "Parenting facilitator" means an impartial third party:(A) who, regardless of the title by which the person is designated by the court, performs any function described by Section 153.6061 in a suit; and(B) who:(i) is appointed under this subchapter by the court on its own motion or on a motion or agreement of the parties to assist parties in resolving parenting issues through procedures that are not confidential; and(ii) is not appointed under another statute or a rule of civil procedure.(4) "Parenting plan" means the provisions of a final court order that:(A) set out rights and duties of a parent or a person acting as a parent in relation to the child;(B) provide for periods of possession of and access to the child, which may be the terms set out in the standard possession order under Subchapter F and any amendments to the standard possession order agreed to by the parties or found by the court to be in the best interest of the child;(C) provide for child support; and(D) optimize the development of a close and continuing relationship between each parent and the child.

Added by Acts 2005, 79th Leg., Ch. 482, Sec. 2, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1181, Sec. 4, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 16, eff. September 1, 2009.

Sec. 153.602. PARENTING PLAN NOT REQUIRED IN TEMPORARY ORDER. A temporary order in a suit affecting the parent-child relationship rendered in accordance with Section 105.001 is not required to include a temporary parenting plan. The court may not require the submission of a temporary parenting plan in any case or by local rule or practice.

Added by Acts 2005, 79th Leg., Ch. 482, Sec. 2, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1181, Sec. 4, eff. September 1, 2007.

Sec. 153.603. REQUIREMENT OF PARENTING PLAN IN FINAL ORDER. (a) Except as provided by Subsection (b), a final order in a suit affecting the parent-child relationship must include a parenting plan. (b) The following orders are not required to include a parenting plan:(1) an order that only modifies child support;(2) an order that only terminates parental rights; or(3) a final order described by Section 155.001(b).(c) If the parties have not reached agreement on a final parenting plan on or before the 30th day before the date set for trial on the merits, a party may file with the court and serve a proposed parenting plan. (d) This section does not preclude the parties from requesting the appointment of a parenting coordinator to resolve parental conflicts.

Added by Acts 2005, 79th Leg., Ch. 482, Sec. 2, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1181, Sec. 4, eff. September 1, 2007.

Sec. 153.6031. EXCEPTION TO DISPUTE RESOLUTION PROCESS REQUIREMENT. A requirement in a parenting plan that a party initiate or participate in a dispute resolution process before filing a court action does not apply to an action:(1) to modify the parenting plan in an emergency;(2) to modify child support;(3) alleging that the child's present circumstances will significantly impair the child's physical health or significantly impair the child's emotional development;(4) to enforce; or(5) in which the party shows that enforcement of the requirement is precluded or limited by Section 153.0071.

Added by Acts 2007, 80th Leg., R.S., Ch. 1181, Sec. 4, eff. September 1, 2007.

Sec. 153.605. APPOINTMENT OF PARENTING COORDINATOR. (a) In a suit affecting the parent-child relationship, the court may, on its own motion or on a motion or agreement of the parties, appoint a parenting coordinator or assign a domestic relations office under Chapter 203 to appoint an employee or other person to serve as parenting coordinator.(b) The court may not appoint a parenting coordinator unless, after notice and hearing, the court makes a specific finding that:(1) the case is a high-conflict case or there is good cause shown for the appointment of a parenting coordinator and the appointment is in the best interest of any minor child in the suit; and(2) the person appointed has the minimum qualifications required by Section 153.610, as documented by the person, unless those requirements have been waived by the court with the agreement of the parties in accordance with Section 153.610(c).(c) Notwithstanding any other provision of this subchapter, a party may at any time file a written objection to the appointment of a parenting coordinator on the basis of family violence having been committed by another party against the objecting party or a child who is the subject of the suit. After an objection is filed, a parenting coordinator may not be appointed unless, on the request of a party, a hearing is held and the court finds that a preponderance of the evidence does not support the objection. If a parenting coordinator is appointed, the court shall order appropriate measures be taken to ensure the physical and emotional safety of the party who filed the objection. The order may provide that the parties not be required to have face-to-face contact and that the parties be placed in separate rooms during the parenting coordination.(d) An individual appointed as a parenting coordinator may not serve in any nonconfidential capacity in the same case, including serving as an amicus attorney, guardian ad litem, or social study evaluator under Chapter 107, as a friend of the court under Chapter 202, or as a parenting facilitator under this subchapter.

Added by Acts 2005, 79th Leg., Ch. 482, Sec. 2, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1181, Sec. 5, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 17, eff. September 1, 2009.

Sec. 153.6051. APPOINTMENT OF PARENTING FACILITATOR. (a) In a suit affecting the parent-child relationship, the court may, on its own motion or on a motion or agreement of the parties, appoint a parenting facilitator or assign a domestic relations office under Chapter 203 to appoint an employee or other person as a parenting facilitator.(b) The court may not appoint a parenting facilitator unless, after notice and hearing, the court makes a specific finding that:(1) the case is a high-conflict case or there is good cause shown for the appointment of a parenting facilitator and the appointment is in the best interest of any minor child in the suit; and(2) the person appointed has the minimum qualifications required by Section 153.6101, as documented by the person.(c) Notwithstanding any other provision of this subchapter, a party may at any time file a written objection to the appointment of a parenting facilitator on the basis of family violence having been committed by another party against the objecting party or a child who is the subject of the suit. After an objection is filed, a parenting facilitator may not be appointed unless, on the request of a party, a hearing is held and the court finds that a preponderance of the evidence does not support the objection. If a parenting facilitator is appointed, the court shall order appropriate measures be taken to ensure the physical and emotional safety of the party who filed the objection. The order may provide that the parties not be required to have face-to-face contact and that the parties be placed in separate rooms during the parenting facilitation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 18, eff. September 1, 2009.

Sec. 153.606. DUTIES OF PARENTING COORDINATOR. (a) The court shall specify the duties of a parenting coordinator in the order appointing the parenting coordinator. The duties of the parenting coordinator are limited to matters that will aid the parties in:(1) identifying disputed issues;(2) reducing misunderstandings;(3) clarifying priorities;(4) exploring possibilities for problem solving;(5) developing methods of collaboration in parenting;(6) understanding parenting plans and reaching agreements about parenting issues to be included in a parenting plan;(7) complying with the court's order regarding conservatorship or possession of and access to the child;(8) implementing parenting plans;(9) obtaining training regarding problem solving, conflict management, and parenting skills; and(10) settling disputes regarding parenting issues and reaching a proposed joint resolution or statement of intent regarding those disputes.(b) The appointment of a parenting coordinator does not divest the court of:(1) its exclusive jurisdiction to determine issues of conservatorship, support, and possession of and access to the child; and(2) the authority to exercise management and control of the suit.(c) The parenting coordinator may not modify any order, judgment, or decree. (d) Meetings between the parenting coordinator and the parties may be informal and are not required to follow any specific procedures.(d) Meetings between the parenting coordinator and the parties may be informal and are not required to follow any specific procedures unless otherwise provided by this subchapter.(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1181, Sec. 11(2), eff. September 1, 2007.(f) A parenting coordinator appointed under this subchapter shall comply with the Ethical Guidelines for Mediators as adopted by the Supreme Court of Texas (Misc. Docket No. 05-9107, June 13, 2005). On request by the court, the parties, or the parties' attorneys, the parenting coordinator shall sign a statement of agreement to comply with those guidelines and submit the statement to the court on acceptance of the appointment. A failure to comply with the guidelines is grounds for removal of the parenting coordinator.

Added by Acts 2005, 79th Leg., Ch. 482, Sec. 2, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1181, Sec. 6, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1181, Sec. 7, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1181, Sec. 11(2), eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 19, eff. September 1, 2009.

Sec. 153.6061. DUTIES OF PARENTING FACILITATOR. (a) The court shall specify the duties of a parenting facilitator in the order appointing the parenting facilitator. The duties of the parenting facilitator are limited to those matters described with regard to a parenting coordinator under Section 153.606(a), except that the parenting facilitator may also monitor compliance with court orders.(b) A parenting facilitator appointed under this subchapter shall comply with the standard of care applicable to the professional license held by the parenting facilitator in performing the parenting facilitator's duties.(c) The appointment of a parenting facilitator does not divest the court of:(1) the exclusive jurisdiction to determine issues of conservatorship, support, and possession of and access to the child; and(2) the authority to exercise management and control of the suit.(d) The parenting facilitator may not modify any order, judgment, or decree.(e) Meetings between the parenting facilitator and the parties may be informal and are not required to follow any specific procedures unless otherwise provided by this subchapter or the standards of practice of the professional license held by the parenting facilitator.

Added by Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 20, eff. September 1, 2009.

Sec. 153.607. PRESUMPTION OF GOOD FAITH; REMOVAL OF PARENTING COORDINATOR. (a) It is a rebuttable presumption that a parenting coordinator is acting in good faith if the parenting coordinator's services have been conducted as provided by this subchapter and the Ethical Guidelines for Mediators described by Section 153.606(f).(a-1) Except as otherwise provided by this section, the court may remove the parenting coordinator in the court's discretion.(b) The court shall remove the parenting coordinator:(1) on the request and agreement of all parties;(2) on the request of the parenting coordinator;(3) on the motion of a party, if good cause is shown; or(4) if the parenting coordinator ceases to satisfy the minimum qualifications required by Section 153.610.

Added by Acts 2005, 79th Leg., Ch. 482, Sec. 2, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1181, Sec. 8, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 21, eff. September 1, 2009.

Sec. 153.6071. PRESUMPTION OF GOOD FAITH; REMOVAL OF PARENTING FACILITATOR. (a) It is a rebuttable presumption that a parenting facilitator is acting in good faith if the parenting facilitator's services have been conducted as provided by this subchapter and the standard of care applicable to the professional license held by the parenting facilitator.(b) Except as otherwise provided by this section, the court may remove the parenting facilitator in the court's discretion.(c) The court shall remove the parenting facilitator:(1) on the request and agreement of all parties;(2) on the request of the parenting facilitator;(3) on the motion of a party, if good cause is shown; or(4) if the parenting facilitator ceases to satisfy the minimum qualifications required by Section 153.6101.

Added by Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 22, eff. September 1, 2009.

Sec. 153.608. REPORT OF PARENTING COORDINATOR. A parenting coordinator shall submit a written report to the court and to the parties as often as ordered by the court. The report must be limited to a statement of whether the parenting coordination should continue.

Added by Acts 2005, 79th Leg., Ch. 482, Sec. 2, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1181, Sec. 9, eff. September 1, 2007.

Sec. 153.6081. REPORT OF PARENTING FACILITATOR. A parenting facilitator shall submit a written report to the court and to the parties as ordered by the court. The report may include a recommendation described by Section 153.6082(e) and any other information required by the court, except that the report may not include recommendations regarding the conservatorship of or the possession of or access to the child who is the subject of the suit.

Added by Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 22, eff. September 1, 2009.

Sec. 153.6082. REPORT OF JOINT PROPOSAL OR STATEMENT OF INTENT; AGREEMENTS AND RECOMMENDATIONS. (a) If the parties have been ordered by the court to attempt to settle parenting issues with the assistance of a parenting coordinator or parenting facilitator and to attempt to reach a proposed joint resolution or statement of intent regarding the dispute, the parenting coordinator or parenting facilitator, as applicable, shall submit a written report describing the parties' joint proposal or statement to the parties, any attorneys for the parties, and any attorney for the child who is the subject of the suit.(b) The proposed joint resolution or statement of intent is not an agreement unless the resolution or statement is:(1) prepared by the parties' attorneys, if any, in a form that meets the applicable requirements of:(A) Rule 11, Texas Rules of Civil Procedure;(B) a mediated settlement agreement described by Section 153.0071;(C) a collaborative law agreement described by Section 153.0072;(D) a settlement agreement described by Section 154.071, Civil Practice and Remedies Code; or(E) a proposed court order; and(2) incorporated into an order signed by the court.(c) A parenting coordinator or parenting facilitator may not draft a document listed in Subsection (b)(1).(d) The actions of a parenting coordinator or parenting facilitator under this section do not constitute the practice of law.(e) If the parties have been ordered by the court to attempt to settle parenting issues with the assistance of a parenting facilitator and are unable to settle those issues, the parenting facilitator may make recommendations, other than recommendations regarding the conservatorship of or possession of or access to the child, to the parties and attorneys to implement or clarify provisions of an existing court order that are consistent with the substantive intent of the court order and in the best interest of the child who is the subject of the suit. A recommendation authorized by this subsection does not affect the terms of an existing court order.

Added by Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 22, eff. September 1, 2009.

Sec. 153.6083. COMMUNICATIONS AND RECORDKEEPING OF PARENTING FACILITATOR. (a) Notwithstanding any rule, standard of care, or privilege applicable to the professional license held by a parenting facilitator, a communication made by a participant in parenting facilitation is subject to disclosure and may be offered in any judicial or administrative proceeding, if otherwise admissible under the rules of evidence. The parenting facilitator may be required to testify in any proceeding relating to or arising from the duties of the parenting facilitator, including as to the basis for any recommendation made to the parties that arises from the duties of the parenting facilitator.(b) A parenting facilitator shall keep a detailed record regarding meetings and contacts with the parties, attorneys, or other persons involved in the suit.(c) A person who participates in parenting facilitation is not a patient as defined by Section 611.001, Health and Safety Code, and no record created as part of the parenting facilitation that arises from the parenting facilitator's duties is confidential.(d) On request, records of parenting facilitation shall be made available by the parenting facilitator to an attorney for a party, an attorney for a child who is the subject of the suit, and a party who does not have an attorney.(e) A parenting facilitator shall keep parenting facilitation records from the suit until the seventh anniversary of the date the facilitator's services are terminated, unless a different retention period is established by a rule adopted by the licensing authority that issues the professional license held by the parenting facilitator.

Added by Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 22, eff. September 1, 2009.

Sec. 153.609. COMPENSATION OF PARENTING COORDINATOR. (a) A court may not appoint a parenting coordinator, other than a domestic relations office or a comparable county agency appointed under Subsection (c) or a volunteer appointed under Subsection (d), unless, after notice and hearing, the court finds that the parties have the means to pay the fees of the parenting coordinator.(b) Any fees of a parenting coordinator appointed under Subsection (a) shall be allocated between the parties as determined by the court.(c) Public funds may not be used to pay the fees of a parenting coordinator. Notwithstanding this prohibition, a court may appoint the domestic relations office or a comparable county agency to act as a parenting coordinator if personnel are available to serve that function.(d) If due to hardship the parties are unable to pay the fees of a parenting coordinator, and a public employee is not available under Subsection (c), the court, if feasible, may appoint a person to act as a parenting coordinator on a volunteer basis.

Added by Acts 2005, 79th Leg., Ch. 482, Sec. 2, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1181, Sec. 10, eff. September 1, 2007.

Sec. 153.6091. COMPENSATION OF PARENTING FACILITATOR. Section 153.609 applies to the compensation of a parenting facilitator in the same manner as provided for the compensation of a parenting coordinator.

Added by Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 22, eff. September 1, 2009.

Sec. 153.610. QUALIFICATIONS OF PARENTING COORDINATOR. (a) The court shall determine the required qualifications of a parenting coordinator, provided that a parenting coordinator must have experience working in a field relating to families, have practical experience with high-conflict cases or litigation between parents, and:(1) hold at least:(A) a bachelor's degree in counseling, education, family studies, psychology, or social work; or(B) a graduate degree in a mental health profession, with an emphasis in family and children's issues; or(2) be licensed in good standing as an attorney in this state.(b) In addition to the qualifications prescribed by Subsection (a), a parenting coordinator must complete at least:(1) eight hours of family violence dynamics training provided by a family violence service provider;(2) 40 classroom hours of training in dispute resolution techniques in a course conducted by an alternative dispute resolution system or other dispute resolution organization approved by the court; and(3) 24 classroom hours of training in the fields of family dynamics, child development, family law and the law governing parenting coordination, and parenting coordination styles and procedures.(c) In appropriate circumstances, a court may, with the agreement of the parties, appoint a person as parenting coordinator who does not satisfy the requirements of Subsection (a) or Subsection (b)(2) or (3) if the court finds that the person has sufficient legal or other professional training or experience in dispute resolution processes to serve in that capacity.(d) The actions of a parenting coordinator who is not an attorney do not constitute the practice of law.

Added by Acts 2005, 79th Leg., Ch. 482, Sec. 2, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 23, eff. September 1, 2009.

Sec. 153.6101. QUALIFICATIONS OF PARENTING FACILITATOR. (a) The court shall determine whether the qualifications of a proposed parenting facilitator satisfy the requirements of this section. On request by a party, an attorney for a party, or any attorney for a child who is the subject of the suit, a person under consideration for appointment as a parenting facilitator in the suit shall provide proof that the person satisfies the minimum qualifications required by this section.(b) A parenting facilitator must:(1) hold a license to practice in this state as a social worker, licensed professional counselor, licensed marriage and family therapist, psychologist, or attorney; and(2) have completed at least:(A) eight hours of family violence dynamics training provided by a family violence service provider;(B) 40 classroom hours of training in dispute resolution techniques in a course conducted by an alternative dispute resolution system or other dispute resolution organization approved by the court;(C) 24 classroom hours of training in the fields of family dynamics, child development, and family law; and(D) 16 hours of training in the laws governing parenting coordination and parenting facilitation and the multiple styles and procedures used in different models of service.(c) The actions of a parenting facilitator who is not an attorney do not constitute the practice of law.

Added by Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 24, eff. September 1, 2009.

Sec. 153.6102. PARENTING FACILITATOR; CONFLICTS OF INTEREST AND BIAS. (a) A person who has a conflict of interest with, or has previous knowledge of, a party or a child who is the subject of a suit must, before being appointed as parenting facilitator in a suit:(1) disclose the conflict or previous knowledge to the court, each attorney for a party, any attorney for a child, and any party who does not have an attorney; and(2) decline appointment in the suit unless, after the disclosure, the parties and the child's attorney, if any, agree in writing to the person's appointment as parenting facilitator.(b) A parenting facilitator who, after being appointed in a suit, discovers that the parenting facilitator has a conflict of interest with, or has previous knowledge of, a party or a child who is the subject of the suit shall:(1) immediately disclose the conflict or previous knowledge to the court, each attorney for a party, any attorney for a child, and any party who does not have an attorney; and(2) withdraw from the suit unless, after the disclosure, the parties and the child's attorney, if any, agree in writing to the person's continuation as parenting facilitator.(c) A parenting facilitator, before accepting appointment in a suit, must disclose to the court, each attorney for a party, any attorney for a child who is the subject of the suit, and any party who does not have an attorney:(1) a pecuniary relationship with an attorney, party, or child in the suit;(2) a relationship of confidence or trust with an attorney, party, or child in the suit; and(3) other information regarding any relationship with an attorney, party, or child in the suit that might reasonably affect the ability of the person to act impartially during the person's service as parenting facilitator.(d) A person who makes a disclosure required by Subsection (c) shall decline appointment as parenting facilitator unless, after the disclosure, the parties and the child's attorney, if any, agree in writing to the person's service as parenting facilitator in the suit.(e) A parenting facilitator may not serve in any other professional capacity at any other time with any person who is a party to, or the subject of, the suit in which the person serves as parenting facilitator, or with any member of the family of a party or subject. A person who, before appointment as a parenting facilitator in a suit, served in any other professional capacity with a person who is a party to, or subject of, the suit, or with any member of the family of a party or subject, may not serve as parenting facilitator in a suit involving any family member who is a party to or subject of the suit. This subsection does not apply to a person whose only other service in a professional capacity with a family or any member of a family that is a party to or the subject of a suit to which this section applies is as a teacher of coparenting skills in a class conducted in a group setting. For purposes of this subsection, "family" has the meaning assigned by Section 71.003.(f) A parenting facilitator shall promptly and simultaneously disclose to each party's attorney, any attorney for a child who is a subject of the suit, and any party who does not have an attorney the existence and substance of any communication between the parenting facilitator and another person, including a party, a party's attorney, a child who is the subject of the suit, and any attorney for a child who is the subject of the suit, if the communication occurred outside of a parenting facilitator session and involved the substance of parenting facilitation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 24, eff. September 1, 2009.

Sec. 153.611. EXCEPTION FOR CERTAIN TITLE IV-D PROCEEDINGS. Notwithstanding any other provision of this subchapter, this subchapter does not apply to a proceeding in a Title IV-D case relating to the determination of parentage or establishment, modification, or enforcement of a child support or medical support obligation.

Added by Acts 2005, 79th Leg., Ch. 482, Sec. 2, eff. September 1, 2005.

SUBCHAPTER L. MILITARY DUTYSec. 153.701. DEFINITIONS. In this subchapter:(1) "Designated person" means the person ordered by the court to temporarily exercise a conservator's rights, duties, and periods of possession and access with regard to a child during the conservator's military deployment, military mobilization, or temporary military duty.(2) "Military deployment" means the temporary transfer of a service member of the armed forces of this state or the United States serving in an active-duty status to another location in support of combat or some other military operation.(3) "Military mobilization" means the call-up of a National Guard or Reserve service member of the armed forces of this state or the United States to extended active duty status. The term does not include National Guard or Reserve annual training.(4) "Temporary military duty" means the transfer of a service member of the armed forces of this state or the United States from one military base to a different location, usually another base, for a limited time for training or to assist in the performance of a noncombat mission.

Added by Acts 2009, 81st Leg., R.S., Ch. 727, Sec. 1, eff. September 1, 2009.Added by Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 25, eff. September 1, 2009.

Sec. 153.702. TEMPORARY ORDERS. (a) If a conservator is ordered to military deployment, military mobilization, or temporary military duty that involves moving a substantial distance from the conservator's residence so as to materially affect the conservator's ability to exercise the conservator's rights and duties in relation to a child, either conservator may file for an order under this subchapter.(b) The court may render a temporary order in a proceeding under this subchapter regarding:(1) possession of or access to the child; or(2) child support.(c) A temporary order rendered by the court under this subchapter may grant rights to and impose duties on a designated person regarding the child, except the court may not require the designated person to pay child support.(d) After a conservator's military deployment, military mobilization, or temporary military duty is concluded, and the conservator returns to the conservator's usual residence, the temporary orders under this section terminate and the rights of all affected parties are governed by the terms of any court order applicable when the conservator is not ordered to military deployment, military mobilization, or temporary military duty.

Added by Acts 2009, 81st Leg., R.S., Ch. 727, Sec. 1, eff. September 1, 2009.Added by Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 25, eff. September 1, 2009.

Sec. 153.703. APPOINTING DESIGNATED PERSON FOR CONSERVATOR WITH EXCLUSIVE RIGHT TO DESIGNATE PRIMARY RESIDENCE OF CHILD. (a) If the conservator with the exclusive right to designate the primary residence of the child is ordered to military deployment, military mobilization, or temporary military duty, the court may render a temporary order to appoint a designated person to exercise the exclusive right to designate the primary residence of the child during the military deployment, military mobilization, or temporary military duty in the following order of preference:(1) the conservator who does not have the exclusive right to designate the primary residence of the child;(2) if appointing the conservator described by Subdivision (1) is not in the child's best interest, a designated person chosen by the conservator with the exclusive right to designate the primary residence of the child; or(3) if appointing the conservator described by Subdivision (1) or the person chosen under Subdivision (2) is not in the child's best interest, another person chosen by the court.(b) A designated person named in a temporary order rendered under this section has the rights and duties of a nonparent appointed as sole managing conservator under Section 153.371.(c) The court may limit or expand the rights of a nonparent named as a designated person in a temporary order rendered under this section as appropriate to the best interest of the child.

Added by Acts 2009, 81st Leg., R.S., Ch. 727, Sec. 1, eff. September 1, 2009.Added by Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 25, eff. September 1, 2009.

Sec. 153.704. APPOINTING DESIGNATED PERSON TO EXERCISE VISITATION FOR CONSERVATOR WITH EXCLUSIVE RIGHT TO DESIGNATE PRIMARY RESIDENCE OF CHILD IN CERTAIN CIRCUMSTANCES. (a) If the court appoints the conservator without the exclusive right to designate the primary residence of the child under Section 153.703(a)(1), the court may award visitation with the child to a designated person chosen by the conservator with the exclusive right to designate the primary residence of the child.(b) The periods of visitation shall be the same as the visitation to which the conservator without the exclusive right to designate the primary residence of the child was entitled under the court order in effect immediately before the date the temporary order is rendered.(c) The temporary order for visitation must provide that:(1) the designated person under this section has the right to possession of the child for the periods and in the manner in which the conservator without the exclusive right to designate the primary residence of the child is entitled under the court order in effect immediately before the date the temporary order is rendered;(2) the child's other conservator and the designated person under this section are subject to the requirements of Section 153.316, with the designated person considered for purposes of that section to be the possessory conservator;(3) the designated person under this section has the rights and duties of a nonparent possessory conservator under Section 153.376(a) during the period that the person has possession of the child; and(4) the designated person under this section is subject to any provision in a court order restricting or prohibiting access to the child by any specified individual.(d) The court may limit or expand the rights of a nonparent designated person named in a temporary order rendered under this section as appropriate to the best interest of the child.

Added by Acts 2009, 81st Leg., R.S., Ch. 727, Sec. 1, eff. September 1, 2009.Added by Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 25, eff. September 1, 2009.

Sec. 153.705. APPOINTING DESIGNATED PERSON TO EXERCISE VISITATION FOR CONSERVATOR WITHOUT EXCLUSIVE RIGHT TO DESIGNATE PRIMARY RESIDENCE OF CHILD. (a) If the conservator without the exclusive right to designate the primary residence of the child is ordered to military deployment, military mobilization, or temporary military duty, the court may award visitation with the child to a designated person chosen by the conservator, if the visitation is in the best interest of the child.(b) The temporary order for visitation must provide that:(1) the designated person under this section has the right to possession of the child for the periods and in the manner in which the conservator described by Subsection (a) would be entitled if not ordered to military deployment, military mobilization, or temporary military duty;(2) the child's other conservator and the designated person under this section are subject to the requirements of Section 153.316, with the designated person considered for purposes of that section to be the possessory conservator;(3) the designated person under this section has the rights and duties of a nonparent possessory conservator under Section 153.376(a) during the period that the designated person has possession of the child; and(4) the designated person under this section is subject to any provision in a court order restricting or prohibiting access to the child by any specified individual.(c) The court may limit or expand the rights of a nonparent designated person named in a temporary order rendered under this section as appropriate to the best interest of the child.

Added by Acts 2009, 81st Leg., R.S., Ch. 727, Sec. 1, eff. September 1, 2009.Added by Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 25, eff. September 1, 2009.

Sec. 153.706. TEMPORARY ORDER FOR CHILD SUPPORT. A temporary order rendered under this subchapter may result in a change of circumstances sufficient to justify a temporary order modifying the child support obligations of a party.

Added by Acts 2009, 81st Leg., R.S., Ch. 727, Sec. 1, eff. September 1, 2009.Added by Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 25, eff. September 1, 2009.

Sec. 153.707. EXPEDITED HEARING. (a) On a motion by the conservator who has been ordered to military deployment, military mobilization, or temporary military duty, the court shall, for good cause shown, hold an expedited hearing if the court finds that the conservator's military duties have a material effect on the conservator's ability to appear in person at a regularly scheduled hearing.(b) A hearing under this section shall, if possible, take precedence over other suits affecting the parent-child relationship not involving a conservator who has been ordered to military deployment, military mobilization, or temporary military duty.(c) On a motion by any party, the court shall, after reasonable advance notice and for good cause shown, allow a party to present testimony and evidence by electronic means, including by teleconference or through the Internet.

Added by Acts 2009, 81st Leg., R.S., Ch. 727, Sec. 1, eff. September 1, 2009.Added by Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 25, eff. September 1, 2009.

Sec. 153.708. ENFORCEMENT. Temporary orders rendered under this subchapter may be enforced by or against the designated person to the same extent that an order would be enforceable against the conservator who has been ordered to military deployment, military mobilization, or temporary military duty.

Added by Acts 2009, 81st Leg., R.S., Ch. 727, Sec. 1, eff. September 1, 2009.Added by Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 25, eff. September 1, 2009.

Sec. 153.709. ADDITIONAL PERIODS OF POSSESSION OR ACCESS. (a) Not later than the 90th day after the date a conservator without the exclusive right to designate the primary residence of the child who is a member of the armed services concludes the conservator's military deployment, military mobilization, or temporary military duty, the conservator may petition the court to:(1) compute the periods of possession of or access to the child to which the conservator would have otherwise been entitled during the conservator's deployment; and(2) award the conservator additional periods of possession of or access to the child to compensate for the periods described by Subdivision (1).(b) If the conservator described by Subsection (a) petitions the court under Subsection (a), the court:(1) shall compute the periods of possession or access to the child described by Subsection (a)(1); and(2) may award to the conservator additional periods of possession of or access to the child for a length of time and under terms the court considers reasonable, if the court determines that:(A) the conservator was on military deployment, military mobilization, or temporary military duty in a location where access to the child was not reasonably possible; and(B) the award of additional periods of possession of or access to the child is in the best interest of the child.(c) In making the determination under Subsection (b)(2), the court:(1) shall consider:(A) the periods of possession of or access to the child to which the conservator would otherwise have been entitled during the conservator's military deployment, military mobilization, or temporary military duty, as computed under Subsection (b)(1);(B) whether the court named a designated person under Section 153.705 to exercise limited possession of the child during the conservator's deployment; and(C) any other factor the court considers appropriate; and(2) is not required to award additional periods of possession of or access to the child that equals the possession or access to which the conservator would have been entitled during the conservator's military deployment, military mobilization, or temporary military duty, as computed under Subsection (b)(1).(d) After the conservator described by Subsection (a) has exercised all additional periods of possession or access awarded under this section, the rights of all affected parties are governed by the terms of the court order applicable when the conservator is not ordered to military deployment, military mobilization, or temporary military duty.

Added by Acts 2009, 81st Leg., R.S., Ch. 727, Sec. 1, eff. September 1, 2009.Added by Acts 2009, 81st Leg., R.S., Ch. 1113, Sec. 25, eff. September 1, 2009.



CHAPTER 154. CHILD SUPPORT

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE B. SUITS AFFECTING THE PARENT-CHILD RELATIONSHIP

CHAPTER 154. CHILD SUPPORT

SUBCHAPTER A. COURT-ORDERED CHILD SUPPORT

Sec. 154.001. SUPPORT OF CHILD. (a) The court may order either

or both parents to support a child in the manner specified by the

order:

(1) until the child is 18 years of age or until graduation from

high school, whichever occurs later;

(2) until the child is emancipated through marriage, through

removal of the disabilities of minority by court order, or by

other operation of law;

(3) until the death of the child; or

(4) if the child is disabled as defined in this chapter, for an

indefinite period.

(a-1) The court may order each person who is financially able

and whose parental rights have been terminated with respect to a

child in substitute care for whom the department has been

appointed managing conservator to support the child in the manner

specified by the order:

(1) until the earliest of:

(A) the child's adoption;

(B) the child's 18th birthday or graduation from high school,

whichever occurs later;

(C) removal of the child's disabilities of minority by court

order, marriage, or other operation of law; or

(D) the child's death; or

(2) if the child is disabled as defined in this chapter, for an

indefinite period.

(b) The court may order either or both parents to make periodic

payments for the support of a child in a proceeding in which the

Department of Protective and Regulatory Services is named

temporary managing conservator. In a proceeding in which the

Department of Protective and Regulatory Services is named

permanent managing conservator of a child whose parents' rights

have not been terminated, the court shall order each parent that

is financially able to make periodic payments for the support of

the child.

(c) In a Title IV-D case, if neither parent has physical

possession or conservatorship of the child, the court may render

an order providing that a nonparent or agency having physical

possession may receive, hold, or disburse child support payments

for the benefit of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 39, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 556, Sec. 8, eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.08(a), eff. September 1, 2005.

Sec. 154.002. CHILD SUPPORT THROUGH HIGH SCHOOL GRADUATION. (a)

The court may render an original support order, or modify an

existing order, providing child support past the 18th birthday of

the child to be paid only if the child is:

(1) enrolled:

(A) under Chapter 25, Education Code, in an accredited secondary

school in a program leading toward a high school diploma;

(B) under Section 130.008, Education Code, in courses for joint

high school and junior college credit; or

(C) on a full-time basis in a private secondary school in a

program leading toward a high school diploma; and

(2) complying with:

(A) the minimum attendance requirements of Subchapter C, Chapter

25, Education Code; or

(B) the minimum attendance requirements imposed by the school in

which the child is enrolled, if the child is enrolled in a

private secondary school.

(b) The request for a support order through high school

graduation may be filed before or after the child's 18th

birthday.

(c) The order for periodic support may provide that payments

continue through the end of the month in which the child

graduates.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 506, Sec. 1, eff. Aug.

30, 1999; Acts 2003, 78th Leg., ch. 38, Sec. 1, eff. Sept. 1,

2003.

Sec. 154.003. MANNER OF PAYMENT. The court may order that child

support be paid by:

(1) periodic payments;

(2) a lump-sum payment;

(3) an annuity purchase;

(4) the setting aside of property to be administered for the

support of the child as specified in the order; or

(5) any combination of periodic payments, lump-sum payments,

annuity purchases, or setting aside of property.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 154.004. PLACE OF PAYMENT. (a) The court shall order the

payment of child support to the state disbursement unit as

provided by Chapter 234.

(b) In a Title IV-D case, the court or the Title IV-D agency

shall order that income withheld for child support be paid to the

state disbursement unit of this state or, if appropriate, to the

state disbursement unit of another state.

(c) This section does not apply to a child support order that:

(1) was initially rendered by a court before January 1, 1994;

and

(2) is not being enforced by the Title IV-D agency.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 9, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1247, Sec. 1, eff. Sept.

1, 2003.

Sec. 154.005. PAYMENTS OF SUPPORT OBLIGATION BY TRUST. (a) The

court may order the trustees of a spendthrift or other trust to

make disbursements for the support of a child to the extent the

trustees are required to make payments to a beneficiary who is

required to make child support payments as provided by this

chapter.

(b) If disbursement of the assets of the trust is discretionary,

the court may order child support payments from the income of the

trust but not from the principal.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 154.006. TERMINATION OF DUTY OF SUPPORT. (a) Unless

otherwise agreed in writing or expressly provided in the order or

as provided by Subsection (b), the child support order terminates

on:

(1) the marriage of the child;

(2) the removal of the child's disabilities for general

purposes;

(3) the death of the child;

(4) a finding by a court that the child:

(A) is 18 years of age or older; and

(B) has failed to comply with the enrollment or attendance

requirements described by Section 154.002(a); or

(5) if the child enlists in the armed forces of the United

States, the date on which the child begins active service as

defined by 10 U.S.C. Section 101.

(b) Unless a nonparent or agency has been appointed conservator

of the child under Chapter 153, the order for current child

support, and any provision relating to conservatorship,

possession, or access terminates on the marriage or remarriage of

the obligor and obligee to each other.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 9, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 38, Sec. 2, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 9(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1404, Sec. 1, eff. September 1, 2007.

Sec. 154.007. ORDER TO WITHHOLD CHILD SUPPORT FROM INCOME. (a)

In a proceeding in which periodic payments of child support are

ordered, modified, or enforced, the court or Title IV-D agency

shall order that income be withheld from the disposable earnings

of the obligor as provided by Chapter 158.

(b) If the court does not order income withholding, an order for

support must contain a provision for income withholding to ensure

that withholding may be effected if a delinquency occurs.

(c) A child support order must be construed to contain a

withholding provision even if the provision has been omitted from

the written order.

(d) If the order was rendered or last modified before January 1,

1987, the order is presumed to contain a provision for income

withholding procedures to take effect in the event a delinquency

occurs without further amendment to the order or future action by

the court.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 10, eff.

Sept. 1, 1997.

Sec. 154.008. PROVISION FOR MEDICAL SUPPORT. The court shall

order medical support for the child as provided by Subchapters B

and D.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 1023, Sec. 3, eff.

Sept. 1, 2001.

Sec. 154.009. RETROACTIVE CHILD SUPPORT. (a) The court may

order a parent to pay retroactive child support if the parent:

(1) has not previously been ordered to pay support for the

child; and

(2) was not a party to a suit in which support was ordered.

(b) In ordering retroactive child support, the court shall apply

the child support guidelines provided by this chapter.

(c) Unless the Title IV-D agency is a party to an agreement

concerning support or purporting to settle past, present, or

future support obligations by prepayment or otherwise, an

agreement between the parties does not reduce or terminate

retroactive support that the agency may request.

(d) Notwithstanding Subsection (a), the court may order a parent

subject to a previous child support order to pay retroactive

child support if:

(1) the previous child support order terminated as a result of

the marriage or remarriage of the child's parents;

(2) the child's parents separated after the marriage or

remarriage; and

(3) a new child support order is sought after the date of the

separation.

(e) In rendering an order under Subsection (d), the court may

order retroactive child support back to the date of the

separation of the child's parents.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 1023, Sec. 4, eff.

Sept. 1, 2001.

Sec. 154.010. NO DISCRIMINATION BASED ON MARITAL STATUS OF

PARENTS OR SEX. The amount of support ordered for the benefit of

a child shall be determined without regard to:

(1) the sex of the obligor, obligee, or child; or

(2) the marital status of the parents of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 154.011. SUPPORT NOT CONDITIONED ON POSSESSION OR ACCESS.

A court may not render an order that conditions the payment of

child support on whether a managing conservator allows a

possessory conservator to have possession of or access to a

child.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 40, eff. Sept. 1,

1995.

Sec. 154.012. SUPPORT PAID IN EXCESS OF SUPPORT ORDER. (a) If

an obligor is not in arrears and the obligor's child support

obligation has terminated, the obligee shall return to the

obligor a child support payment made by the obligor that exceeds

the amount of support ordered, regardless of whether the payment

was made before, on, or after the date the child support

obligation terminated.

(b) An obligor may file a suit to recover a child support

payment under Subsection (a). If the court finds that the obligee

failed to return a child support payment under Subsection (a),

the court shall order the obligee to pay to the obligor

attorney's fees and all court costs in addition to the amount of

support paid after the date the child support order terminated.

For good cause shown, the court may waive the requirement that

the obligee pay attorney's fees and costs if the court states the

reasons supporting that finding.

Added by Acts 1999, 76th Leg., ch. 363, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1023, Sec. 5, eff.

Sept. 1, 2001.

Sec. 154.013. CONTINUATION OF DUTY TO PAY SUPPORT AFTER DEATH OF

OBLIGEE. (a) A child support obligation does not terminate on

the death of the obligee but continues as an obligation to the

child named in the support order, as required by this section.

(b) Notwithstanding any provision of the Probate Code, a child

support payment held by the Title IV-D agency, a local registry,

or the state disbursement unit or any uncashed check or warrant

representing a child support payment made before, on, or after

the date of death of the obligee shall be paid proportionately

for the benefit of each surviving child named in the support

order and not to the estate of the obligee. The payment is free

of any creditor's claim against the deceased obligee's estate and

may be disbursed as provided by Subsection (c).

(c) On the death of the obligee, current child support owed by

the obligor for the benefit of the child or any amount described

by Subsection (b) shall be paid to:

(1) a person, other than a parent, who is appointed as managing

conservator of the child;

(2) a person, including the obligor, who has assumed actual

care, control, and possession of the child, if a managing

conservator or guardian of the child has not been appointed;

(3) the county clerk, as provided by Section 887, Texas Probate

Code, in the name of and for the account of the child for whom

the support is owed;

(4) a guardian of the child appointed under Chapter XIII, Texas

Probate Code, as provided by that code; or

(5) the surviving child, if the child is an adult or has

otherwise had the disabilities of minority removed.

(d) On presentation of the obligee's death certificate, the

court shall render an order directing payment of child support

paid but not disbursed to be made as provided by Subsection (c).

A copy of the order shall be provided to:

(1) the obligor;

(2) as appropriate:

(A) the person having actual care, control, and possession of

the child;

(B) the county clerk; or

(C) the managing conservator or guardian of the child, if one

has been appointed;

(3) the local registry or state disbursement unit and, if

appropriate, the Title IV-D agency; and

(4) the child named in the support order, if the child is an

adult or has otherwise had the disabilities of minority removed.

(e) The order under Subsection (d) must contain:

(1) a statement that the obligee is deceased and that child

support amounts otherwise payable to the obligee shall be paid

for the benefit of a surviving child named in the support order

as provided by Subsection (c);

(2) the name and age of each child named in the support order;

and

(3) the name and mailing address of, as appropriate:

(A) the person having actual care, control, and possession of

the child;

(B) the county clerk; or

(C) the managing conservator or guardian of the child, if one

has been appointed.

(f) On receipt of the order required under this section, the

local registry, state disbursement unit, or Title IV-D agency

shall disburse payments as required by the order.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 6, eff. Sept. 1,

2001.

Sec. 154.014. PAYMENTS IN EXCESS OF COURT-ORDERED AMOUNT. (a)

If a child support agency or local child support registry

receives from an obligor who is not in arrears a child support

payment in an amount that exceeds the court-ordered amount, the

agency or registry, to the extent possible, shall give effect to

any expressed intent of the obligor for the application of the

amount that exceeds the court-ordered amount.

(b) If the obligor does not express an intent for the

application of the amount paid in excess of the court-ordered

amount, the agency or registry shall:

(1) credit the excess amount to the obligor's future child

support obligation; and

(2) promptly disburse the excess amount to the obligee.

(c) This section does not apply to an obligee who is a recipient

of public assistance under Chapter 31, Human Resources Code.

Added by Acts 2001, 77th Leg., ch. 1491, Sec. 2, eff. Jan. 1,

2002. Renumbered from Family Code Sec. 154.013 by Acts 2003, 78th

Leg., ch. 1275, Sec. 2(52), eff. Sept. 1, 2003.

Sec. 154.015. ACCELERATION OF UNPAID CHILD SUPPORT OBLIGATION.

(a) In this section, "estate" has the meaning assigned by

Section 3, Texas Probate Code.

(b) If the child support obligor dies before the child support

obligation terminates, the remaining unpaid balance of the child

support obligation becomes payable on the date the obligor dies.

(c) For purposes of this section, the court of continuing

jurisdiction shall determine the amount of the unpaid child

support obligation for each child of the deceased obligor. In

determining the amount of the unpaid child support obligation,

the court shall consider all relevant factors, including:

(1) the present value of the total amount of monthly periodic

child support payments that would become due between the month in

which the obligor dies and the month in which the child turns 18

years of age, based on the amount of the periodic monthly child

support payments under the child support order in effect on the

date of the obligor's death;

(2) the present value of the total amount of health insurance

premiums payable for the benefit of the child from the month in

which the obligor dies until the month in which the child turns

18 years of age, based on the cost of health insurance for the

child ordered to be paid on the date of the obligor's death;

(3) in the case of a disabled child under 18 years of age or an

adult disabled child, an amount to be determined by the court

under Section 154.306;

(4) the nature and amount of any benefit to which the child

would be entitled as a result of the obligor's death, including

life insurance proceeds, annuity payments, trust distributions,

social security death benefits, and retirement survivor benefits;

and

(5) any other financial resource available for the support of

the child.

(d) If, after considering all relevant factors, the court finds

that the child support obligation has been satisfied, the court

shall render an order terminating the child support obligation.

If the court finds that the child support obligation is not

satisfied, the court shall render a judgment in favor of the

obligee, for the benefit of the child, in the amount of the

unpaid child support obligation determined under Subsection (c).

The order must designate the obligee as constructive trustee, for

the benefit of the child, of any money received in satisfaction

of the judgment.

(e) The obligee has a claim, on behalf of the child, against the

deceased obligor's estate for the unpaid child support obligation

determined under Subsection (c). The obligee may present the

claim in the manner provided by the Texas Probate Code.

(f) If money paid to the obligee for the benefit of the child

exceeds the amount of the unpaid child support obligation

remaining at the time of the obligor's death, the obligee shall

hold the excess amount as constructive trustee for the benefit of

the deceased obligor's estate until the obligee delivers the

excess amount to the legal representative of the deceased

obligor's estate.

Added by Acts 2007, 80th Leg., R.S., Ch.

1404, Sec. 2, eff. September 1, 2007.

Sec. 154.016. PROVISION OF SUPPORT IN EVENT OF DEATH OF PARENT.

(a) The court may order a child support obligor to obtain and

maintain a life insurance policy, including a decreasing term

life insurance policy, that will establish an insurance-funded

trust or an annuity payable to the obligee for the benefit of the

child that will satisfy the support obligation under the child

support order in the event of the obligor's death.

(b) In determining the nature and extent of the obligation to

provide for the support of the child in the event of the death of

the obligor, the court shall consider all relevant factors,

including:

(1) the present value of the total amount of monthly periodic

child support payments from the date the child support order is

rendered until the month in which the child turns 18 years of

age, based on the amount of the periodic monthly child support

payment under the child support order;

(2) the present value of the total amount of health insurance

premiums payable for the benefit of the child from the date the

child support order is rendered until the month in which the

child turns 18 years of age, based on the cost of health

insurance for the child ordered to be paid; and

(3) in the case of a disabled child under 18 years of age or an

adult disabled child, an amount to be determined by the court

under Section 154.306.

(c) The court may, on its own motion or on a motion of the

obligee, require the child support obligor to provide proof

satisfactory to the court verifying compliance with the order

rendered under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1404, Sec. 2, eff. September 1, 2007.

SUBCHAPTER B. COMPUTING NET RESOURCES AVAILABLE FOR PAYMENT OF

CHILD SUPPORT

Sec. 154.061. COMPUTING NET MONTHLY INCOME. (a) Whenever

feasible, gross income should first be computed on an annual

basis and then should be recalculated to determine average

monthly gross income.

(b) The Title IV-D agency shall annually promulgate tax charts

to compute net monthly income, subtracting from gross income

social security taxes and federal income tax withholding for a

single person claiming one personal exemption and the standard

deduction.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 154.062. NET RESOURCES. (a) The court shall calculate net

resources for the purpose of determining child support liability

as provided by this section.

(b) Resources include:

(1) 100 percent of all wage and salary income and other

compensation for personal services (including commissions,

overtime pay, tips, and bonuses);

(2) interest, dividends, and royalty income;

(3) self-employment income;

(4) net rental income (defined as rent after deducting operating

expenses and mortgage payments, but not including noncash items

such as depreciation); and

(5) all other income actually being received, including

severance pay, retirement benefits, pensions, trust income,

annuities, capital gains, social security benefits other than

supplemental security income, unemployment benefits, disability

and workers' compensation benefits, interest income from notes

regardless of the source, gifts and prizes, spousal maintenance,

and alimony.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 4

(c) Resources do not include:

(1) return of principal or capital;

(2) accounts receivable; or

(3) benefits paid in accordance with federal public assistance

programs.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1118, Sec. 1

(c) Resources do not include:

(1) return of principal or capital;

(2) accounts receivable;

(3) benefits paid in accordance with the Temporary Assistance

for Needy Families program; or

(4) payments for foster care of a child.

(d) The court shall deduct the following items from resources to

determine the net resources available for child support:

(1) social security taxes;

(2) federal income tax based on the tax rate for a single person

claiming one personal exemption and the standard deduction;

(3) state income tax;

(4) union dues; and

(5) expenses for the cost of health insurance or cash medical

support for the obligor's child ordered by the court under

Section 154.182.

(e) In calculating the amount of the deduction for health care

coverage for a child under Subsection (d)(5), if the obligor has

other minor dependents covered under the same health insurance

plan, the court shall divide the total cost to the obligor for

the insurance by the total number of minor dependents, including

the child, covered under the plan.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 41, eff.

Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

363, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

620, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 9.001, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 4, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

834, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1118, Sec. 1, eff. September 1, 2009.

Sec. 154.063. PARTY TO FURNISH INFORMATION. The court shall

require a party to:

(1) furnish information sufficient to accurately identify that

party's net resources and ability to pay child support; and

(2) produce copies of income tax returns for the past two years,

a financial statement, and current pay stubs.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 154.064. MEDICAL SUPPORT FOR CHILD PRESUMPTIVELY PROVIDED

BY OBLIGOR. The guidelines for support of a child are based on

the assumption that the court will order the obligor to provide

medical support for the child in addition to the amount of child

support calculated in accordance with those guidelines.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 1023, Sec. 7, eff.

Sept. 1, 2001.

Sec. 154.065. SELF-EMPLOYMENT INCOME. (a) Income from

self-employment, whether positive or negative, includes benefits

allocated to an individual from a business or undertaking in the

form of a proprietorship, partnership, joint venture, close

corporation, agency, or independent contractor, less ordinary and

necessary expenses required to produce that income.

(b) In its discretion, the court may exclude from

self-employment income amounts allowable under federal income tax

law as depreciation, tax credits, or any other business expenses

shown by the evidence to be inappropriate in making the

determination of income available for the purpose of calculating

child support.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 154.066. INTENTIONAL UNEMPLOYMENT OR UNDEREMPLOYMENT. If

the actual income of the obligor is significantly less than what

the obligor could earn because of intentional unemployment or

underemployment, the court may apply the support guidelines to

the earning potential of the obligor.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 154.067. DEEMED INCOME. (a) When appropriate, in order to

determine the net resources available for child support, the

court may assign a reasonable amount of deemed income

attributable to assets that do not currently produce income. The

court shall also consider whether certain property that is not

producing income can be liquidated without an unreasonable

financial sacrifice because of cyclical or other market

conditions. If there is no effective market for the property, the

carrying costs of such an investment, including property taxes

and note payments, shall be offset against the income attributed

to the property.

(b) The court may assign a reasonable amount of deemed income to

income-producing assets that a party has voluntarily transferred

or on which earnings have intentionally been reduced.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 154.068. WAGE AND SALARY PRESUMPTION. In the absence of

evidence of the wage and salary income of a party, the court

shall presume that the party has wages or salary equal to the

federal minimum wage for a 40-hour week.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 154.069. NET RESOURCES OF SPOUSE. (a) The court may not

add any portion of the net resources of a spouse to the net

resources of an obligor or obligee in order to calculate the

amount of child support to be ordered.

(b) The court may not subtract the needs of a spouse, or of a

dependent of a spouse, from the net resources of the obligor or

obligee.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 154.070. CHILD SUPPORT RECEIVED BY OBLIGOR. In a situation

involving multiple households due child support, child support

received by an obligor shall be added to the obligor's net

resources to compute the net resources before determining the

child support credit or applying the percentages in the multiple

household table in this chapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

SUBCHAPTER C. CHILD SUPPORT GUIDELINES

Sec. 154.121. GUIDELINES FOR THE SUPPORT OF A CHILD. The child

support guidelines in this subchapter are intended to guide the

court in determining an equitable amount of child support.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 154.122. APPLICATION OF GUIDELINES REBUTTABLY PRESUMED IN

BEST INTEREST OF CHILD. (a) The amount of a periodic child

support payment established by the child support guidelines in

effect in this state at the time of the hearing is presumed to be

reasonable, and an order of support conforming to the guidelines

is presumed to be in the best interest of the child.

(b) A court may determine that the application of the guidelines

would be unjust or inappropriate under the circumstances.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 154.123. ADDITIONAL FACTORS FOR COURT TO CONSIDER. (a)

The court may order periodic child support payments in an amount

other than that established by the guidelines if the evidence

rebuts the presumption that application of the guidelines is in

the best interest of the child and justifies a variance from the

guidelines.

(b) In determining whether application of the guidelines would

be unjust or inappropriate under the circumstances, the court

shall consider evidence of all relevant factors, including:

(1) the age and needs of the child;

(2) the ability of the parents to contribute to the support of

the child;

(3) any financial resources available for the support of the

child;

(4) the amount of time of possession of and access to a child;

(5) the amount of the obligee's net resources, including the

earning potential of the obligee if the actual income of the

obligee is significantly less than what the obligee could earn

because the obligee is intentionally unemployed or underemployed

and including an increase or decrease in the income of the

obligee or income that may be attributed to the property and

assets of the obligee;

(6) child care expenses incurred by either party in order to

maintain gainful employment;

(7) whether either party has the managing conservatorship or

actual physical custody of another child;

(8) the amount of alimony or spousal maintenance actually and

currently being paid or received by a party;

(9) the expenses for a son or daughter for education beyond

secondary school;

(10) whether the obligor or obligee has an automobile, housing,

or other benefits furnished by his or her employer, another

person, or a business entity;

(11) the amount of other deductions from the wage or salary

income and from other compensation for personal services of the

parties;

(12) provision for health care insurance and payment of

uninsured medical expenses;

(13) special or extraordinary educational, health care, or other

expenses of the parties or of the child;

(14) the cost of travel in order to exercise possession of and

access to a child;

(15) positive or negative cash flow from any real and personal

property and assets, including a business and investments;

(16) debts or debt service assumed by either party; and

(17) any other reason consistent with the best interest of the

child, taking into consideration the circumstances of the

parents.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 154.124. AGREEMENT CONCERNING SUPPORT. (a) To promote the

amicable settlement of disputes between the parties to a suit,

the parties may enter into a written agreement containing

provisions for support of the child and for modification of the

agreement, including variations from the child support guidelines

provided by Subchapter C.

(b) If the court finds that the agreement is in the child's best

interest, the court shall render an order in accordance with the

agreement.

(c) Terms of the agreement pertaining to child support in the

order may be enforced by all remedies available for enforcement

of a judgment, including contempt, but are not enforceable as a

contract.

(d) If the court finds the agreement is not in the child's best

interest, the court may request the parties to submit a revised

agreement or the court may render an order for the support of the

child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 480, Sec. 1, eff.

Sept. 1, 2003.

Sec. 154.125. APPLICATION OF GUIDELINES TO NET RESOURCES. (a)

The guidelines for the support of a child in this section are

specifically designed to apply to situations in which the

obligor's monthly net resources are not greater than $7,500 or

the adjusted amount determined under Subsection (a-1), whichever

is greater.

(a-1) The dollar amount prescribed by Subsection (a) is adjusted

every six years as necessary to reflect inflation. The Title

IV-D agency shall compute the adjusted amount, to take effect

beginning September 1 of the year of the adjustment, based on the

percentage change in the consumer price index during the 72-month

period preceding March 1 of the year of the adjustment, as

rounded to the nearest $50 increment. The Title IV-D agency

shall publish the adjusted amount in the Texas Register before

September 1 of the year in which the adjustment takes effect.

For purposes of this subsection, "consumer price index" has the

meaning assigned by Section 341.201, Finance Code.

(a-2) The initial adjustment required by Subsection (a-1) shall

take effect September 1, 2013. This subsection expires September

1, 2014.

(b) If the obligor's monthly net resources are not greater than

the amount provided by Subsection (a), the court shall

presumptively apply the following schedule in rendering the child

support order:

CHILD SUPPORT GUIDELINES

BASED ON THE MONTHLY NET RESOURCES OF THE OBLIGOR

1 child 20% of Obligor's Net Resources

2 children 25% of Obligor's Net Resources

3 children 30% of Obligor's Net Resources

4 children 35% of Obligor's Net Resources

5 children 40% of Obligor's Net Resources

6+ children Not less than the amount for 5 children

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

620, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 5, eff. June 19, 2009.

Sec. 154.126. APPLICATION OF GUIDELINES TO ADDITIONAL NET

RESOURCES. (a) If the obligor's net resources exceed the amount

provided by Section 154.125(a), the court shall presumptively

apply the percentage guidelines to the portion of the obligor's

net resources that does not exceed that amount. Without further

reference to the percentage recommended by these guidelines, the

court may order additional amounts of child support as

appropriate, depending on the income of the parties and the

proven needs of the child.

(b) The proper calculation of a child support order that exceeds

the presumptive amount established for the portion of the

obligor's net resources provided by Section 154.125(a) requires

that the entire amount of the presumptive award be subtracted

from the proven total needs of the child. After the presumptive

award is subtracted, the court shall allocate between the parties

the responsibility to meet the additional needs of the child

according to the circumstances of the parties. However, in no

event may the obligor be required to pay more child support than

the greater of the presumptive amount or the amount equal to 100

percent of the proven needs of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

620, Sec. 3, eff. September 1, 2007.

Sec. 154.127. PARTIAL TERMINATION OF SUPPORT OBLIGATION. (a) A

child support order for more than one child shall provide that,

on the termination of support for a child, the level of support

for the remaining child or children is in accordance with the

child support guidelines.

(b) A child support order is in compliance with the requirement

imposed by Subsection (a) if the order contains a provision that

specifies:

(1) the events, including a child reaching the age of 18 years

or otherwise having the disabilities of minority removed, that

have the effect of terminating the obligor's obligation to pay

child support for that child; and

(2) the reduced total amount that the obligor is required to pay

each month after the occurrence of an event described by

Subdivision (1).

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 10, eff. September 1, 2007.

Sec. 154.128. COMPUTING SUPPORT FOR CHILDREN IN MORE THAN ONE

HOUSEHOLD. (a) In applying the child support guidelines for an

obligor who has children in more than one household, the court

shall apply the percentage guidelines in this subchapter by

making the following computation:

(1) determine the amount of child support that would be ordered

if all children whom the obligor has the legal duty to support

lived in one household by applying the schedule in this

subchapter;

(2) compute a child support credit for the obligor's children

who are not before the court by dividing the amount determined

under Subdivision (1) by the total number of children whom the

obligor is obligated to support and multiplying that number by

the number of the obligor's children who are not before the

court;

(3) determine the adjusted net resources of the obligor by

subtracting the child support credit computed under Subdivision

(2) from the net resources of the obligor; and

(4) determine the child support amount for the children before

the court by applying the percentage guidelines for one household

for the number of children of the obligor before the court to the

obligor's adjusted net resources.

(b) For the purpose of determining a child support credit, the

total number of an obligor's children includes the children

before the court for the establishment or modification of a

support order and any other children, including children residing

with the obligor, whom the obligor has the legal duty of support.

(c) The child support credit with respect to children for whom

the obligor is obligated by an order to pay support is computed,

regardless of whether the obligor is delinquent in child support

payments, without regard to the amount of the order.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 154.129. ALTERNATIVE METHOD OF COMPUTING SUPPORT FOR

CHILDREN IN MORE THAN ONE HOUSEHOLD. In lieu of performing the

computation under the preceding section, the court may determine

the child support amount for the children before the court by

applying the percentages in the table below to the obligor's net

resources:

MULTIPLE FAMILY ADJUSTED GUIDELINES

(% OF NET RESOURCES)

Number of children before the court

1

2

3

4

5

6

7

Number of

0

20.00

25.00

30.00

35.00

40.00

40.00

40.00

other

1

17.50

22.50

27.38

32.20

37.33

37.71

38.00

children for

2

16.00

20.63

25.20

30.33

35.43

36.00

36.44

whom the

3

14.75

19.00

24.00

29.00

34.00

34.67

35.20

obligor

4

13.60

18.33

23.14

28.00

32.89

33.60

34.18

has a

5

13.33

17.86

22.50

27.22

32.00

32.73

33.33

duty of

6

13.14

17.50

22.00

26.60

31.27

32.00

32.62

support

7

13.00

17.22

21.60

26.09

30.67

31.38

32.00

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 154.130. FINDINGS IN CHILD SUPPORT ORDER. (a) Without

regard to Rules 296 through 299, Texas Rules of Civil Procedure,

in rendering an order of child support, the court shall make the

findings required by Subsection (b) if:

(1) a party files a written request with the court not later

than 10 days after the date of the hearing;

(2) a party makes an oral request in open court during the

hearing; or

(3) the amount of child support ordered by the court varies from

the amount computed by applying the percentage guidelines under

Section 154.125 or 154.129, as applicable.

(a-1) If findings under this section are required as a result of

the request by a party under Subsection (a)(1) or (2), the court

shall make and enter the findings not later than the 15th day

after the date of the party's request.

(b) If findings are required by this section, the court shall

state whether the application of the guidelines would be unjust

or inappropriate and shall state the following in the child

support order:

"(1) the net resources of the obligor per month are $______;

"(2) the net resources of the obligee per month are $______;

"(3) the percentage applied to the obligor's net resources for

child support is ______%; and

"(4) if applicable, the specific reasons that the amount of

child support per month ordered by the court varies from the

amount computed by applying the percentage guidelines under

Section 154.125 or 154.129, as applicable."

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 767, Sec. 37,

eff. June 19, 2009.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 1023, Sec. 8, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

620, Sec. 4, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 6, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 37, eff. June 19, 2009.

Sec. 154.131. RETROACTIVE CHILD SUPPORT. (a) The child support

guidelines are intended to guide the court in determining the

amount of retroactive child support, if any, to be ordered.

(b) In ordering retroactive child support, the court shall

consider the net resources of the obligor during the relevant

time period and whether:

(1) the mother of the child had made any previous attempts to

notify the obligor of his paternity or probable paternity;

(2) the obligor had knowledge of his paternity or probable

paternity;

(3) the order of retroactive child support will impose an undue

financial hardship on the obligor or the obligor's family; and

(4) the obligor has provided actual support or other necessaries

before the filing of the action.

(c) It is presumed that a court order limiting the amount of

retroactive child support to an amount that does not exceed the

total amount of support that would have been due for the four

years preceding the date the petition seeking support was filed

is reasonable and in the best interest of the child.

(d) The presumption created under this section may be rebutted

by evidence that the obligor:

(1) knew or should have known that the obligor was the father of

the child for whom support is sought; and

(2) sought to avoid the establishment of a support obligation to

the child.

(e) An order under this section limiting the amount of

retroactive support does not constitute a variance from the

guidelines requiring the court to make specific findings under

Section 154.130.

(f) Notwithstanding any other provision of this subtitle, the

court retains jurisdiction to render an order for retroactive

child support in a suit if a petition requesting retroactive

child support is filed not later than the fourth anniversary of

the date of the child's 18th birthday.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 392, Sec. 1, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 821, Sec. 2.14, eff.

June 14, 2001; Acts 2001, 77th Leg., ch. 1023, Sec. 9, eff; Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 11(a), eff. September 1, 2007.

Sec. 154.132. APPLICATION OF GUIDELINES TO CHILDREN OF CERTAIN

DISABLED OBLIGORS. In applying the child support guidelines for

an obligor who has a disability and who is required to pay

support for a child who receives benefits as a result of the

obligor's disability, the court shall apply the guidelines by

determining the amount of child support that would be ordered

under the child support guidelines and subtracting from that

total the amount of benefits or the value of the benefits paid to

or for the child as a result of the obligor's disability.

Added by Acts 1999, 76th Leg., ch. 891, Sec. 1, eff. Sept. 1,

1999.

Sec. 154.133. APPLICATION OF GUIDELINES TO CHILDREN OF OBLIGORS

RECEIVING SOCIAL SECURITY. In applying the child support

guidelines for an obligor who is receiving social security old

age benefits and who is required to pay support for a child who

receives benefits as a result of the obligor's receipt of social

security old age benefits, the court shall apply the guidelines

by determining the amount of child support that would be ordered

under the child support guidelines and subtracting from that

total the amount of benefits or the value of the benefits paid to

or for the child as a result of the obligor's receipt of social

security old age benefits.

Added by Acts 2001, 77th Leg., ch. 544, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER D. MEDICAL SUPPORT FOR CHILD

Sec. 154.181. MEDICAL SUPPORT ORDER. (a) The court shall

render an order for the medical support of the child as provided

by this section and Section 154.182 in:

(1) a proceeding in which periodic payments of child support are

ordered under this chapter or modified under Chapter 156;

(2) any other suit affecting the parent-child relationship in

which the court determines that medical support of the child must

be established, modified, or clarified; or

(3) a proceeding under Chapter 159.

(b) Before a hearing on temporary orders or a final order, if no

hearing on temporary orders is held, the court shall require the

parties to the proceedings to disclose in a pleading or other

statement:

(1) if private health insurance is in effect for the child, the

identity of the insurance company providing the coverage, the

policy number, which parent is responsible for payment of any

insurance premium for the coverage, whether the coverage is

provided through a parent's employment, and the cost of the

premium; or

(2) if private health insurance is not in effect for the child,

whether:

(A) the child is receiving medical assistance under Chapter 32,

Human Resources Code;

(B) the child is receiving health benefits coverage under the

state child health plan under Chapter 62, Health and Safety Code,

and the cost of any premium; and

(C) either parent has access to private health insurance at

reasonable cost to the obligor.

(c) In rendering temporary orders, the court shall, except for

good cause shown, order that any health insurance coverage in

effect for the child continue in effect pending the rendition of

a final order, except that the court may not require the

continuation of any health insurance that is not available to the

parent at reasonable cost to the obligor. If there is no health

insurance coverage in effect for the child or if the insurance in

effect is not available at a reasonable cost to the obligor, the

court shall, except for good cause shown, order health care

coverage for the child as provided under Section 154.182.

(d) On rendering a final order the court shall:

(1) make specific findings with respect to the manner in which

health care coverage is to be provided for the child, in

accordance with the priorities identified under Section 154.182;

and

(2) except for good cause shown or on agreement of the parties,

require the parent ordered to provide health care coverage for

the child as provided under Section 154.182 to produce evidence

to the court's satisfaction that the parent has applied for or

secured health insurance or has otherwise taken necessary action

to provide for health care coverage for the child, as ordered by

the court.

(e) In this section, "reasonable cost" means the cost of health

insurance coverage for a child that does not exceed nine percent

of the obligor's annual resources, as described by Section

154.062(b), if the obligor is responsible under a medical support

order for the cost of health insurance coverage for only one

child. If the obligor is responsible under a medical support

order for the cost of health insurance coverage for more than one

child, "reasonable cost" means the total cost of health insurance

coverage for all children for which the obligor is responsible

under a medical support order that does not exceed nine percent

of the obligor's annual resources, as described by Section

154.062(b).

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 449, Sec. 1, eff. June

5, 2001; Acts 2003, 78th Leg., ch. 610, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

363, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 7, eff. June 19, 2009.

Sec. 154.182. HEALTH CARE COVERAGE FOR CHILD. (a) The court

shall consider the cost, accessibility, and quality of health

insurance coverage available to the parties and shall give

priority to health insurance coverage available through the

employment of one of the parties if the coverage is available at

a reasonable cost to the obligor.

(b) In determining the manner in which health care coverage for

the child is to be ordered, the court shall render its order in

accordance with the following priorities, unless a party shows

good cause why a particular order would not be in the best

interest of the child:

(1) if health insurance is available for the child through a

parent's employment or membership in a union, trade association,

or other organization at reasonable cost, the court shall order

that parent to include the child in the parent's health

insurance;

(2) if health insurance is not available for the child under

Subdivision (1) but is available to a parent at reasonable cost

from another source, including the program under Section 154.1826

to provide health insurance in Title IV-D cases, the court may

order that parent to provide health insurance for the child; or

(3) if health insurance coverage is not available for the child

under Subdivision (1) or (2), the court shall order the obligor

to pay the obligee, in addition to any amount ordered under the

guidelines for child support, an amount, not to exceed nine

percent of the obligor's annual resources, as described by

Section 154.062(b), as cash medical support for the child.

(b-1) If the parent ordered to provide health insurance under

Subsection (b)(1) or (2) is the obligee, the court shall order

the obligor to pay the obligee, as additional child support, an

amount equal to the actual cost of health insurance for the

child, but not to exceed a reasonable cost to the obligor. In

calculating the actual cost of health insurance for the child, if

the obligee has other minor dependents covered under the same

health insurance plan, the court shall divide the total cost to

the obligee for the insurance by the total number of minor

dependents, including the child covered under the plan.

(b-2) If the court finds that neither parent has access to

private health insurance at a reasonable cost to the obligor, the

court shall order the parent awarded the exclusive right to

designate the child's primary residence or, to the extent

permitted by law, the other parent to apply immediately on behalf

of the child for participation in a government medical assistance

program or health plan. If the child participates in a

government medical assistance program or health plan, the court

shall order cash medical support under Subsection (b)(3).

(b-3) An order requiring the payment of cash medical support

under Subsection (b)(3) must allow the obligor to discontinue

payment of the cash medical support if:

(1) health insurance for the child becomes available to the

obligor at a reasonable cost; and

(2) the obligor:

(A) enrolls the child in the insurance plan; and

(B) provides the obligee and, in a Title IV-D case, the Title

IV-D agency, the information required under Section 154.185.

(c) In this section:

(1) "Accessibility" means the extent to which health insurance

coverage for a child provides for the availability of medical

care within a reasonable traveling distance and time from the

child's primary residence, as determined by the court.

(2) "Reasonable cost" has the meaning assigned by Section

154.181(e).

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 767, Sec. 37,

eff. June 19, 2009.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 550, Sec. 2, eff. June

2, 1997; Acts 2001, 77th Leg., ch. 449, Sec. 2, eff. June 5,

2001; Acts 2003, 78th Leg., ch. 610, Sec. 2, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

363, Sec. 3, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

363, Sec. 4, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

620, Sec. 5, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 8, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 8, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 37, eff. June 19, 2009.

Sec. 154.1826. HEALTH CARE PROGRAM FOR CERTAIN CHILDREN IN TITLE

IV-D CASES. (a) In this section:

(1) "Health benefit plan issuer" means an insurer, health

maintenance organization, or other entity authorized to provide

health benefits coverage under the laws of this state.

(2) "Health care provider" means a physician or other person who

is licensed, certified, or otherwise authorized to provide a

health care service in this state.

(3) "Program" means the child health care program developed

under this section.

(4) "Reasonable cost" has the meaning assigned by Section

154.181(e).

(5) "Third-party administrator" means a person who is not a

health benefit plan issuer or agent of a health benefit plan

issuer and who provides administrative services for the program,

including processing enrollment of eligible children in the

program and processing premium payments on behalf of the program.

(b) In consultation with the Texas Department of Insurance, the

Health and Human Services Commission, and representatives of the

insurance industry in this state, the Title IV-D agency shall

develop and implement a statewide program to address the health

care needs of children in Title IV-D cases for whom health

insurance is not available to either parent at reasonable cost

under Section 154.182(b)(1) or under Section 154.182(b)(2) from a

source other than the program.

(c) The director of the Title IV-D agency may establish an

advisory committee to consult with the director regarding the

implementation and operation of the program. If the director

establishes an advisory committee, the director may appoint any

of the following persons to the advisory committee:

(1) representatives of appropriate public and private entities,

including state agencies concerned with health care management;

(2) members of the judiciary;

(3) members of the legislature; and

(4) representatives of the insurance industry.

(d) The principal objective of the program is to provide basic

health care services, including office visits with health care

providers, hospitalization, and diagnostic and emergency

services, to eligible children in Title IV-D cases at reasonable

cost to the parents obligated by court order to provide medical

support for the children.

(e) The Title IV-D agency may use available private resources,

including gifts and grants, in administering the program.

(f) The Title IV-D agency shall adopt rules as necessary to

implement the program. The Title IV-D agency shall consult with

the Texas Department of Insurance and the Health and Human

Services Commission in establishing policies and procedures for

the administration of the program and in determining appropriate

benefits to be provided under the program.

(g) A health benefit plan issuer that participates in the

program may not deny health care coverage under the program to

eligible children because of preexisting conditions or chronic

illnesses. A child who is determined to be eligible for coverage

under the program continues to be eligible until the termination

of the parent's duty to pay child support as specified by Section

154.006. Enrollment of a child in the program does not preclude

the subsequent enrollment of the child in another health care

plan that becomes available to the child's parent at reasonable

cost, including a health care plan available through the parent's

employment or the state child health plan under Chapter 62,

Health and Safety Code.

(h) The Title IV-D agency shall contract with an independent

third-party administrator to provide necessary administrative

services for operation of the program.

(i) A person acting as a third-party administrator under

Subsection (h) is not considered an administrator for purposes of

Chapter 4151, Insurance Code.

(j) The Title IV-D agency shall solicit applications for

participation in the program from health benefit plan issuers

that meet requirements specified by the agency. Each health

benefit plan issuer that participates in the program must hold a

certificate of authority issued by the Texas Department of

Insurance.

(k) The Title IV-D agency shall promptly notify the courts of

this state when the program has been implemented and is available

to provide for the health care needs of children described by

Subsection (b). The notification must specify a date beginning

on which children may be enrolled in the program.

(l) On or after the date specified in the notification required

by Subsection (k), a court that orders health care coverage for a

child in a Title IV-D case shall order that the child be enrolled

in the program authorized by this section unless other health

insurance is available for the child at reasonable cost,

including the state child health plan under Chapter 62, Health

and Safety Code.

(m) Payment of premium costs for the enrollment of a child in

the program may be enforced by the Title IV-D agency against the

obligor by any means available for the enforcement of a child

support obligation, including income withholding under Chapter

158.

(n) The program is not subject to any provision of the Insurance

Code or other law that requires coverage or the offer of coverage

of a health care service or benefit.

(o) Any health information obtained by the program, or by a

third-party administrator providing program services, that is

subject to the Health Insurance Portability and Accountability

Act of 1996 (42 U.S.C. Section 1320d et seq.) or Chapter 181,

Health and Safety Code, is confidential and not open to public

inspection. Any personally identifiable financial information or

supporting documentation of a parent whose child is enrolled in

the program that is obtained by the program, or by a third-party

administrator providing program services, is confidential and not

open to public inspection.

Added by Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 9, eff. June 19, 2009.

Sec. 154.1827. ADMINISTRATIVE ADJUSTMENT OF MEDICAL SUPPORT

ORDER. (a) In each Title IV-D case in which a medical support

order requires that a child be enrolled in a health care program

under Section 154.1826, the Title IV-D agency may

administratively adjust the order as necessary on an annual basis

to reflect changes in the amount of premium costs associated with

the child's enrollment.

(b) The Title IV-D agency shall provide notice of the

administrative adjustment to the obligor and the clerk of the

court that rendered the order.

Added by Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 9, eff. June 19, 2009.

Sec. 154.183. MEDICAL SUPPORT ADDITIONAL SUPPORT DUTY OF

OBLIGOR. (a) An amount that an obligor is ordered to pay as

medical support for the child under this chapter, including the

costs of health insurance coverage or cash medical support under

Section 154.182:

(1) is in addition to the amount that the obligor is required to

pay for child support under the guidelines for child support;

(2) is a child support obligation; and

(3) may be enforced by any means available for the enforcement

of child support, including withholding from earnings under

Chapter 158.

(b) If the court finds and states in the child support order

that the obligee will maintain health insurance coverage for the

child at the obligee's expense, the court shall increase the

amount of child support to be paid by the obligor in an amount

not exceeding the actual cost to the obligee for maintaining

health insurance coverage, as provided under Section

154.182(b-1).

(c) As additional child support, the court shall allocate

between the parties, according to their circumstances:

(1) the reasonable and necessary health care expenses, including

vision and dental expenses, of the child that are not reimbursed

by health insurance or are not otherwise covered by the amount of

cash medical support ordered under Section 154.182(b)(3); and

(2) amounts paid by either party as deductibles or copayments in

obtaining health care services for the child covered under a

health insurance policy.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

363, Sec. 5, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

620, Sec. 6, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 9.002, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 10, eff. June 19, 2009.

Sec. 154.184. EFFECT OF ORDER. (a) Receipt of a medical

support order requiring that health insurance be provided for a

child shall be considered a change in the family circumstances of

the employee or member, for health insurance purposes, equivalent

to the birth or adoption of a child.

(b) If the employee or member is eligible for dependent health

coverage, the employer shall automatically enroll the child for

the first 31 days after the receipt of the order or notice of the

medical support order under Section 154.186 on the same terms and

conditions as apply to any other dependent child.

(c) The employer shall notify the insurer of the automatic

enrollment.

(d) During the 31-day period, the employer and insurer shall

complete all necessary forms and procedures to make the

enrollment permanent or shall report in accordance with this

subchapter the reasons the coverage cannot be made permanent.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 4.03, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 911, Sec. 11, eff. Sept.

1, 1997.

Sec. 154.185. PARENT TO FURNISH INFORMATION. (a) The court

shall order a parent providing health insurance to furnish to

either the obligee, obligor, or child support agency the

following information not later than the 30th day after the date

the notice of rendition of the order is received:

(1) the social security number of the parent;

(2) the name and address of the parent's employer;

(3) whether the employer is self-insured or has health insurance

available;

(4) proof that health insurance has been provided for the child;

(5) if the employer has health insurance available, the name of

the health insurance carrier, the number of the policy, a copy of

the policy and schedule of benefits, a health insurance

membership card, claim forms, and any other information necessary

to submit a claim; and

(6) if the employer is self-insured, a copy of the schedule of

benefits, a membership card, claim forms, and any other

information necessary to submit a claim.

(b) The court shall also order a parent providing health

insurance to furnish the obligor, obligee, or child support

agency with additional information regarding health insurance

coverage not later than the 15th day after the date the

information is received by the parent.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 1023, Sec. 10, eff.

Sept. 1, 2001.

Sec. 154.186. NOTICE TO EMPLOYER CONCERNING MEDICAL SUPPORT.

(a) The obligee, obligor, or a child support agency of this

state or another state may send to the employer a copy of the

order requiring an employee to provide health insurance coverage

for a child or may include notice of the medical support order in

an order or writ of withholding sent to the employer in

accordance with Chapter 158.

(b) In an appropriate Title IV-D case, the Title IV-D agency of

this state or another state shall send to the employer the

national medical support notice required under Part D, Title IV

of the federal Social Security Act (42 U.S.C. Section 651 et

seq.), as amended. The notice may be used in any other suit in

which an obligor is ordered to provide health insurance coverage

for a child.

(c) The Title IV-D agency by rule shall establish procedures

consistent with federal law for use of the national medical

support notice and may prescribe forms for the efficient use of

the notice. The agency shall provide the notice and forms, on

request, to obligees, obligors, domestic relations offices,

friends of the court, and attorneys.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 4.04, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 911, Sec. 12, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 120, Sec. 1, eff. July 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 12, eff. September 1, 2007.

Sec. 154.187. DUTIES OF EMPLOYER. (a) An order or notice under

this subchapter to an employer directing that health insurance

coverage be provided to a child of an employee or member is

binding on a current or subsequent employer on receipt without

regard to the date the order was rendered. If the employee or

member is eligible for dependent health coverage for the child,

the employer shall immediately enroll the child in a health

insurance plan regardless of whether the employee is enrolled in

the plan. If dependent coverage is not available to the employee

or member through the employer's health insurance plan or

enrollment cannot be made permanent or if the employer is not

responsible or otherwise liable for providing such coverage, the

employer shall provide notice to the sender in accordance with

Subsection (c).

(b) If additional premiums are incurred as a result of adding

the child to the health insurance plan, the employer shall deduct

the health insurance premium from the earnings of the employee in

accordance with Chapter 158 and apply the amount withheld to

payment of the insurance premium.

(c) An employer who has received an order or notice under this

subchapter shall provide to the sender, by first class mail not

later than the 30th day after the date the employer receives the

order or notice, a statement that the child:

(1) has been enrolled in the employer's health insurance plan or

is already enrolled in another health insurance plan in

accordance with a previous child support or medical support order

to which the employee is subject; or

(2) cannot be enrolled or cannot be enrolled permanently in the

employer's health insurance plan and provide the reason why

coverage or permanent coverage cannot be provided.

(d) If the employee ceases employment or if the health insurance

coverage lapses, the employer shall provide to the sender, by

first class mail not later than the 15th day after the date of

the termination of employment or the lapse of the coverage,

notice of the termination or lapse and of the availability of any

conversion privileges.

(e) On request, the employer shall release to the sender

information concerning the available health insurance coverage,

including the name of the health insurance carrier, the policy

number, a copy of the policy and schedule of benefits, a health

insurance membership card, and claim forms.

(f) In this section, "sender" means the person sending the order

or notice under Section 154.186.

(g) An employer who fails to enroll a child, fails to withhold

or remit premiums or cash medical support, or discriminates in

hiring or employment on the basis of a medical support order or

notice under this subchapter shall be subject to the penalties

and fines in Subchapter C, Chapter 158.

(h) An employer who receives a national medical support notice

under Section 154.186 shall comply with the requirements of the

notice.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 4.05, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 911, Sec. 13, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 120, Sec. 2, eff. July 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 11, eff. June 19, 2009.

Sec. 154.188. FAILURE TO PROVIDE OR PAY FOR REQUIRED HEALTH

INSURANCE. A parent ordered to provide health insurance or to

pay the other parent additional child support for the cost of

health insurance who fails to do so is liable for:

(1) necessary medical expenses of the child, without regard to

whether the expenses would have been paid if health insurance had

been provided; and

(2) the cost of health insurance premiums or contributions, if

any, paid on behalf of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 295, Sec. 1, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 610, Sec. 3, eff. Sept.

1, 2003.

Sec. 154.189. NOTICE OF TERMINATION OR LAPSE OF INSURANCE

COVERAGE. (a) An obligor ordered to provide health insurance

coverage for a child must notify the obligee and any child

support agency enforcing a support obligation against the obligor

of the:

(1) termination or lapse of health insurance coverage for the

child not later than the 15th day after the date of a termination

or lapse; and

(2) availability of additional health insurance to the obligor

for the child after a termination or lapse of coverage not later

than the 15th day after the date the insurance becomes available.

(b) If termination of coverage results from a change of

employers, the obligor, the obligee, or the child support agency

may send the new employer a copy of the order requiring the

employee to provide health insurance for a child or notice of the

medical support order as provided by this subchapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 14, eff.

Sept. 1, 1997.

Sec. 154.190. REENROLLING CHILD FOR INSURANCE COVERAGE. After

health insurance has been terminated or has lapsed, an obligor

ordered to provide health insurance coverage for the child must

enroll the child in a health insurance plan at the next available

enrollment period.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 154.191. REMEDY NOT EXCLUSIVE. (a) This subchapter does

not limit the rights of the obligor, obligee, local domestic

relations office, or Title IV-D agency to enforce, modify, or

clarify the medical support order.

(b) This subchapter does not limit the authority of the court to

render or modify a medical support order to provide for payment

of uninsured health expenses, health care costs, or health

insurance premiums in a manner consistent with this subchapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 12, eff. June 19, 2009.

Sec. 154.192. CANCELLATION OR ELIMINATION OF INSURANCE COVERAGE

FOR CHILD. (a) Unless the employee or member ceases to be

eligible for dependent coverage, or the employer has eliminated

dependent health coverage for all of the employer's employees or

members, the employer may not cancel or eliminate coverage of a

child enrolled under this subchapter until the employer is

provided satisfactory written evidence that:

(1) the court order or administrative order requiring the

coverage is no longer in effect; or

(2) the child is enrolled in comparable health insurance

coverage or will be enrolled in comparable coverage that will

take effect not later than the effective date of the cancellation

or elimination of the employer's coverage.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 4.06, eff.

Sept. 1, 1995.

Sec. 154.193. MEDICAL SUPPORT ORDER NOT QUALIFIED. (a) If a

plan administrator or other person acting in an equivalent

position determines that a medical support order issued under

this subchapter does not qualify for enforcement under federal

law, the tribunal may, on its own motion or the motion of a

party, render an order that qualifies for enforcement under

federal law.

(b) The procedure for filing a motion for enforcement of a final

order applies to a motion under this section. Service of citation

is not required, and a person is not entitled to a jury in a

proceeding under this section.

(c) The employer or plan administrator is not a necessary party

to a proceeding under this section.

Added by Acts 1997, 75th Leg., ch. 911, Sec. 15, eff. Sept. 1,

1997.

SUBCHAPTER E. LOCAL CHILD SUPPORT REGISTRY

Sec. 154.241. LOCAL REGISTRY. (a) A local registry shall

receive a court-ordered child support payment or a payment

otherwise authorized by law and shall forward the payment, as

appropriate, to the Title IV-D agency, local domestic relations

office, or obligee within two working days after the date the

local registry receives the payment.

(b) A local registry may not require an obligor, obligee, or

other party or entity to furnish a certified copy of a court

order as a condition of processing child support payments and

shall accept as sufficient authority to process the payments a

photocopy, facsimile copy, or conformed copy of the court's

order.

(c) A local registry shall include with each payment it forwards

to the Title IV-D agency the date it received the payment and the

withholding date furnished by the employer.

(d) A local registry shall accept child support payments made by

personal check, money order, or cashier's check. A local registry

may refuse payment by personal check if a pattern of abuse

regarding the use of personal checks has been established. Abuse

includes checks drawn on insufficient funds, abusive or offensive

language written on the check, intentional mutilation of the

instrument, or other actions that delay or disrupt the registry's

operation.

(e) Subject to Section 154.004, at the request of an obligee, a

local registry shall redirect and forward a child support payment

to an address and in care of a person or entity designated by the

obligee. A local registry may require that the obligee's request

be in writing or be made on a form provided by the local registry

for that purpose, but may not charge a fee for receiving the

request or redirecting the payments as requested.

(f) A local registry may accept child support payments made by

credit card, debit card, or automatic teller machine card.

(g) Notwithstanding any other law, a private entity may perform

the duties and functions of a local registry under this section

either under a contract with a county commissioners court or

domestic relations office executed under Section 204.002 or under

an appointment by a court.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 42, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 645, Sec. 1, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

740, Sec. 2, eff. June 17, 2005.

Sec. 154.242. PAYMENT OR TRANSFER OF CHILD SUPPORT PAYMENTS BY

ELECTRONIC FUNDS TRANSFER. (a) A child support payment may be

made by electronic funds transfer to:

(1) the Title IV-D agency;

(2) a local registry if the registry agrees to accept electronic

payment; or

(3) the state disbursement unit.

(b) A local registry may transmit child support payments to the

Title IV-D agency by electronic funds transfer. Unless support

payments are required to be made to the state disbursement unit,

an obligor may make payments, with the approval of the court

entering the order, directly to the bank account of the obligee

by electronic transfer and provide verification of the deposit to

the local registry. A local registry in a county that makes

deposits into personal bank accounts by electronic funds transfer

as of April 1, 1995, may transmit a child support payment to an

obligee by electronic funds transfer if the obligee maintains a

bank account and provides the local registry with the necessary

bank account information to complete electronic payment.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 597, Sec. 1, eff. Jan.

1, 1996; Acts 1997, 75th Leg., ch. 702, Sec. 2, eff. Jan. 1,

1998; Acts 1997, 75th Leg., ch. 1053, Sec. 2, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 556, Sec. 10, eff. Sept. 1, 1999.

Sec. 154.243. PRODUCTION OF CHILD SUPPORT PAYMENT RECORD. The

Title IV-D agency, a local registry, or the state disbursement

unit may comply with a subpoena or other order directing the

production of a child support payment record by sending a

certified copy of the record or an affidavit regarding the

payment record to the court that directed production of the

record.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 10, eff.

Sept. 1, 1999.

SUBCHAPTER F. SUPPORT FOR A MINOR OR ADULT DISABLED CHILD

Sec. 154.301. DEFINITIONS. In this subchapter:

(1) "Adult child" means a child 18 years of age or older.

(2) "Child" means a son or daughter of any age.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 154.302. COURT-ORDERED SUPPORT FOR DISABLED CHILD. (a)

The court may order either or both parents to provide for the

support of a child for an indefinite period and may determine the

rights and duties of the parents if the court finds that:

(1) the child, whether institutionalized or not, requires

substantial care and personal supervision because of a mental or

physical disability and will not be capable of self-support; and

(2) the disability exists, or the cause of the disability is

known to exist, on or before the 18th birthday of the child.

(b) A court that orders support under this section shall

designate a parent of the child or another person having physical

custody or guardianship of the child under a court order to

receive the support for the child. The court may designate a

child who is 18 years of age or older to receive the support

directly.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 1173, Sec. 1, eff.

Sept. 1, 1997.

Sec. 154.303. STANDING TO SUE. (a) A suit provided by this

subchapter may be filed only by:

(1) a parent of the child or another person having physical

custody or guardianship of the child under a court order; or

(2) the child if the child:

(A) is 18 years of age or older;

(B) does not have a mental disability; and

(C) is determined by the court to be capable of managing the

child's financial affairs.

(b) The parent, the child, if the child is 18 years of age or

older, or other person may not transfer or assign the cause of

action to any person, including a governmental or private entity

or agency, except for an assignment made to the Title IV-D

agency.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 1173, Sec. 2, eff.

Sept. 1, 1997.

Sec. 154.304. GENERAL PROCEDURE. Except as otherwise provided

by this subchapter, the substantive and procedural rights and

remedies in a suit affecting the parent-child relationship

relating to the establishment, modification, or enforcement of a

child support order apply to a suit filed and an order rendered

under this subchapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 154.305. SPECIFIC PROCEDURES. (a) A suit under this

subchapter may be filed:

(1) regardless of the age of the child; and

(2) as an independent cause of action or joined with any other

claim or remedy provided by this code.

(b) If no court has continuing, exclusive jurisdiction of the

child, an action under this subchapter may be filed as an

original suit affecting the parent-child relationship.

(c) If there is a court of continuing, exclusive jurisdiction,

an action under this subchapter may be filed as a suit for

modification as provided by Chapter 156.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 154.306. AMOUNT OF SUPPORT AFTER AGE 18. In determining

the amount of support to be paid after a child's 18th birthday,

the specific terms and conditions of that support, and the rights

and duties of both parents with respect to the support of the

child, the court shall determine and give special consideration

to:

(1) any existing or future needs of the adult child directly

related to the adult child's mental or physical disability and

the substantial care and personal supervision directly required

by or related to that disability;

(2) whether the parent pays for or will pay for the care or

supervision of the adult child or provides or will provide

substantial care or personal supervision of the adult child;

(3) the financial resources available to both parents for the

support, care, and supervision of the adult child; and

(4) any other financial resources or other resources or programs

available for the support, care, and supervision of the adult

child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 154.307. MODIFICATION AND ENFORCEMENT. An order provided

by this subchapter may contain provisions governing the rights

and duties of both parents with respect to the support of the

child and may be modified or enforced in the same manner as any

other order provided by this title.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 154.308. REMEDY NOT EXCLUSIVE. (a) This subchapter does

not affect a parent's:

(1) cause of action for the support of a disabled child under

any other law; or

(2) ability to contract for the support of a disabled child.

(b) This subchapter does not affect the substantive or

procedural rights or remedies of a person other than a parent,

including a governmental or private entity or agency, with

respect to the support of a disabled child under any other law.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 154.309. POSSESSION OF OR ACCESS TO ADULT DISABLED CHILD.

(a) A court may render an order for the possession of or access

to an adult disabled child that is appropriate under the

circumstances.

(b) Possession of or access to an adult disabled child is

enforceable in the manner provided by Chapter 157. An adult

disabled child may refuse possession or access if the adult

disabled child is mentally competent.

(c) A court that obtains continuing, exclusive jurisdiction of a

suit affecting the parent-child relationship involving a disabled

person who is a child retains continuing, exclusive jurisdiction

of subsequent proceedings involving the person, including

proceedings after the person is an adult. Notwithstanding this

subsection and any other law, a probate court may exercise

jurisdiction in a guardianship proceeding for the person after

the person is an adult.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 43, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

453, Sec. 1, eff. June 16, 2007.



CHAPTER 155. CONTINUING, EXCLUSIVE JURISDICTION; TRANSFER

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE B. SUITS AFFECTING THE PARENT-CHILD RELATIONSHIP

CHAPTER 155. CONTINUING, EXCLUSIVE JURISDICTION; TRANSFER

SUBCHAPTER A. CONTINUING, EXCLUSIVE JURISDICTION

Sec. 155.001. ACQUIRING CONTINUING, EXCLUSIVE JURISDICTION. (a)

Except as otherwise provided by this section, a court acquires

continuing, exclusive jurisdiction over the matters provided for

by this title in connection with a child on the rendition of a

final order.

(b) The following final orders do not create continuing,

exclusive jurisdiction in a court:

(1) a voluntary or involuntary dismissal of a suit affecting the

parent-child relationship;

(2) in a suit to determine parentage, a final order finding that

an alleged or presumed father is not the father of the child,

except that the jurisdiction of the court is not affected if the

child was subject to the jurisdiction of the court or some other

court in a suit affecting the parent-child relationship before

the commencement of the suit to adjudicate parentage; and

(3) a final order of adoption, after which a subsequent suit

affecting the child must be commenced as though the child had not

been the subject of a suit for adoption or any other suit

affecting the parent-child relationship before the adoption.

(c) If a court of this state has acquired continuing, exclusive

jurisdiction, no other court of this state has jurisdiction of a

suit with regard to that child except as provided by this chapter

or Chapter 262.

(d) Unless a final order has been rendered by a court of

continuing, exclusive jurisdiction, a subsequent suit shall be

commenced as an original proceeding.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 6.19, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 821, Sec. 2.15, eff.

June 14, 2001.

Sec. 155.002. RETAINING CONTINUING, EXCLUSIVE JURISDICTION.

Except as otherwise provided by this subchapter, a court with

continuing, exclusive jurisdiction retains jurisdiction of the

parties and matters provided by this title.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 6.20, eff.

Sept. 1, 1999.

Sec. 155.003. EXERCISE OF CONTINUING, EXCLUSIVE JURISDICTION.

(a) Except as otherwise provided by this section, a court with

continuing, exclusive jurisdiction may exercise its jurisdiction

to modify its order regarding managing conservatorship,

possessory conservatorship, possession of and access to the

child, and support of the child.

(b) A court of this state may not exercise its continuing,

exclusive jurisdiction to modify managing conservatorship if:

(1) the child's home state is other than this state; or

(2) modification is precluded by Chapter 152.

(c) A court of this state may not exercise its continuing,

exclusive jurisdiction to modify possessory conservatorship or

possession of or access to a child if:

(1) the child's home state is other than this state and all

parties have established and continue to maintain their principal

residence outside this state; or

(2) each individual party has filed written consent with the

tribunal of this state for a tribunal of another state to modify

the order and assume continuing, exclusive jurisdiction of the

suit.

(d) A court of this state may not exercise its continuing,

exclusive jurisdiction to modify its child support order if

modification is precluded by Chapter 159.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 155.004. LOSS OF CONTINUING, EXCLUSIVE JURISDICTION. (a)

A court of this state loses its continuing, exclusive

jurisdiction to modify its order if:

(1) an order of adoption is rendered after the court acquires

continuing, exclusive jurisdiction of the suit;

(2) the parents of the child have remarried each other after the

dissolution of a previous marriage between them and file a suit

for the dissolution of their subsequent marriage combined with a

suit affecting the parent-child relationship as if there had not

been a prior court with continuing, exclusive jurisdiction over

the child; or

(3) another court assumed jurisdiction over a suit and rendered

a final order based on incorrect information received from the

bureau of vital statistics that there was no court of continuing,

exclusive jurisdiction.

(b) This section does not affect the power of the court to

enforce its order for a violation that occurred before the time

continuing, exclusive jurisdiction was lost under this section.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 575, Sec. 8, eff.

Sept. 1, 1997.

Sec. 155.005. JURISDICTION PENDING TRANSFER. (a) During the

transfer of a suit from a court with continuing, exclusive

jurisdiction, the transferring court retains jurisdiction to

render temporary orders.

(b) The jurisdiction of the transferring court terminates on the

docketing of the case in the transferee court.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

SUBCHAPTER B. IDENTIFICATION OF COURT OF CONTINUING, EXCLUSIVE

JURISDICTION

Sec. 155.101. REQUEST FOR IDENTIFICATION OF COURT OF CONTINUING,

EXCLUSIVE JURISDICTION. (a) The petitioner or the court shall

request from the bureau of vital statistics identification of the

court that last had continuing, exclusive jurisdiction of the

child in a suit unless:

(1) the petition alleges that no court has continuing, exclusive

jurisdiction of the child and the issue is not disputed by the

pleadings; or

(2) the petition alleges that the court in which the suit or

petition to modify has been filed has acquired and retains

continuing, exclusive jurisdiction of the child as the result of

a prior proceeding and the issue is not disputed by the

pleadings.

(b) The bureau of vital statistics shall, on the written request

of the court, an attorney, or a party:

(1) identify the court that last had continuing, exclusive

jurisdiction of the child in a suit and give the docket number of

the suit; or

(2) state that the child has not been the subject of a suit.

(c) The child shall be identified in the request by name,

birthdate, and place of birth.

(d) The bureau of vital statistics shall transmit the

information not later than the 10th day after the date on which

the request is received.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 44, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 178, Sec. 8, eff. Aug.

30, 1999.

Sec. 155.102. DISMISSAL. If a court in which a suit is filed

determines that another court has continuing, exclusive

jurisdiction of the child, the court in which the suit is filed

shall dismiss the suit without prejudice.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 155.103. RELIANCE ON BUREAU OF VITAL STATISTICS

INFORMATION. (a) A court shall have jurisdiction over a suit if

it has been, correctly or incorrectly, informed by the bureau of

vital statistics that the child has not been the subject of a

suit and the petition states that no other court has continuing,

exclusive jurisdiction over the child.

(b) If the bureau of vital statistics notifies the court that

the bureau has furnished incorrect information regarding the

existence of another court with continuing, exclusive

jurisdiction before the rendition of a final order, the

provisions of this chapter apply.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 45, eff.

Sept. 1, 1995.

Sec. 155.104. VOIDABLE ORDER. (a) If a request for information

from the bureau of vital statistics relating to the identity of

the court having continuing, exclusive jurisdiction of the child

has been made under this subchapter, a final order, except an

order of dismissal, may not be rendered until the information is

filed with the court.

(b) If a final order is rendered in the absence of the filing of

the information from the bureau of vital statistics, the order is

voidable on a showing that a court other than the court that

rendered the order had continuing, exclusive jurisdiction.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 46, eff.

Sept. 1, 1995.

SUBCHAPTER C. TRANSFER OF CONTINUING, EXCLUSIVE JURISDICTION

Sec. 155.201. MANDATORY TRANSFER. (a) On the filing of a

motion showing that a suit for dissolution of the marriage of the

child's parents has been filed in another court and requesting a

transfer to that court, the court having continuing, exclusive

jurisdiction of a suit affecting the parent-child relationship

shall, within the time required by Section 155.204, transfer the

proceedings to the court in which the dissolution of the marriage

is pending. The motion must comply with the requirements of

Section 155.204(a).

(b) If a suit to modify or a motion to enforce an order is filed

in the court having continuing, exclusive jurisdiction of a suit,

on the timely motion of a party the court shall, within the time

required by Section 155.204, transfer the proceeding to another

county in this state if the child has resided in the other county

for six months or longer.

(c) If a suit to modify or a motion to enforce an order is

pending at the time a subsequent suit to modify or motion to

enforce is filed, the court may transfer the proceeding as

provided by Subsection (b) only if the court could have

transferred the proceeding at the time the first motion or suit

was filed.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 1135, Sec. 1, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

916, Sec. 14, eff. June 18, 2005.

Sec. 155.202. DISCRETIONARY TRANSFER. (a) If the basis of a

motion to transfer a proceeding under this subchapter is that the

child resides in another county, the court may deny the motion if

it is shown that the child has resided in that county for less

than six months at the time the proceeding is commenced.

(b) For the convenience of the parties and witnesses and in the

interest of justice, the court, on the timely motion of a party,

may transfer the proceeding to a proper court in another county

in the state.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 155.203. DETERMINING COUNTY OF CHILD'S RESIDENCE. In

computing the time during which the child has resided in a

county, the court may not require that the period of residence be

continuous and uninterrupted but shall look to the child's

principal residence during the six-month period preceding the

commencement of the suit.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 155.204. PROCEDURE FOR TRANSFER. (a) A motion to transfer

under Section 155.201(a) may be filed at any time. The motion

must contain a certification that all other parties, including

the attorney general, if applicable, have been informed of the

filing of the motion.

(b) Except as provided by Subsection (a) or Section 262.203, a

motion to transfer by a petitioner or movant is timely if it is

made at the time the initial pleadings are filed. A motion to

transfer by another party is timely if it is made on or before

the first Monday after the 20th day after the date of service of

citation or notice of the suit or before the commencement of the

hearing, whichever is sooner.

(c) If a timely motion to transfer has been filed and no

controverting affidavit is filed within the period allowed for

its filing, the proceeding shall, not later than the 21st day

after the final date of the period allowed for the filing of a

controverting affidavit, be transferred without a hearing to the

proper court.

(d) On or before the first Monday after the 20th day after the

date of notice of a motion to transfer is served, a party

desiring to contest the motion must file a controverting

affidavit denying that grounds for the transfer exist.

(e) If a controverting affidavit contesting the motion to

transfer is filed, each party is entitled to notice not less than

10 days before the date of the hearing on the motion to transfer.

(f) Only evidence pertaining to the transfer may be taken at the

hearing.

(g) If the court finds after the hearing on the motion to

transfer that grounds for the transfer exist, the proceeding

shall be transferred to the proper court not later than the 21st

day after the date the hearing is concluded.

(h) An order transferring or refusing to transfer the proceeding

is not subject to interlocutory appeal.

(i) If a transfer order has been signed by a court exercising

jurisdiction under Chapter 262, a party may file the transfer

order with the clerk of the court of continuing, exclusive

jurisdiction. On receipt and without a hearing, the clerk of the

court of continuing, exclusive jurisdiction shall transfer the

files as provided by this subchapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 1150, Sec. 1, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1390, Sec. 14, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

916, Sec. 15, eff. June 18, 2005.

Sec. 155.205. TRANSFER OF CHILD SUPPORT REGISTRY. (a) On

rendition of an order transferring continuing, exclusive

jurisdiction to another court, the transferring court shall also

order that all future payments of child support be made to the

local registry of the transferee court or, if payments have

previously been directed to the state disbursement unit, to the

state disbursement unit.

(b) The transferring court's local registry or the state

disbursement unit shall continue to receive, record, and forward

child support payments to the payee until it receives notice that

the transferred case has been docketed by the transferee court.

(c) After receiving notice of docketing from the transferee

court, the transferring court's local registry shall send a

certified copy of the child support payment record to the clerk

of the transferee court and shall forward any payments received

to the transferee court's local registry or to the state

disbursement unit, as appropriate.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 11, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1023, Sec. 11, eff.

Sept. 1, 2001.

Sec. 155.206. EFFECT OF TRANSFER. (a) A court to which a

transfer is made becomes the court of continuing, exclusive

jurisdiction and all proceedings in the suit are continued as if

it were brought there originally.

(b) A judgment or order transferred has the same effect and

shall be enforced as if originally rendered in the transferee

court.

(c) The transferee court shall enforce a judgment or order of

the transferring court by contempt or by any other means by which

the transferring court could have enforced its judgment or order.

The transferee court shall have the power to punish disobedience

of the transferring court's order, whether occurring before or

after the transfer, by contempt.

(d) After the transfer, the transferring court does not retain

jurisdiction of the child who is the subject of the suit, nor

does it have jurisdiction to enforce its order for a violation

occurring before or after the transfer of jurisdiction.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 155.207. TRANSFER OF COURT FILES. (a) On the signing of

an order of transfer, the clerk of the court transferring a

proceeding shall send to the proper court in the county to which

transfer is being made:

(1) the pleadings in the pending proceeding and any other

document specifically requested by a party;

(2) certified copies of all entries in the minutes; and

(3) a certified copy of each final order.

(b) The clerk of the transferring court shall keep a copy of the

transferred pleadings and other requested documents. If the

transferring court retains jurisdiction of another child who was

the subject of the suit, the clerk shall send a copy of the

pleadings and other requested documents to the court to which the

transfer is made and shall keep the original pleadings and other

requested documents.

(c) On receipt of the pleadings, documents, and orders from the

transferring court, the clerk of the transferee court shall

docket the suit and shall notify all parties, the clerk of the

transferring court, and, if appropriate, the transferring court's

local registry that the suit has been docketed.

(d) The clerk of the transferring court shall send a certified

copy of the order directing payments to the transferee court, to

any party or employer affected by that order, and, if

appropriate, to the local registry of the transferee court.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 1023, Sec. 12, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

916, Sec. 16, eff. June 18, 2005.

SUBCHAPTER D. TRANSFER OF PROCEEDINGS WITHIN THE STATE WHEN PARTY

OR CHILD RESIDES OUTSIDE THE STATE

Sec. 155.301. AUTHORITY TO TRANSFER. (a) A court of this state

with continuing, exclusive jurisdiction over a child custody

proceeding under Chapter 152 or a child support proceeding under

Chapter 159 shall transfer the proceeding to the county of

residence of the resident party if one party is a resident of

this state and all other parties including the child or all of

the children affected by the proceeding reside outside this

state.

(b) If one or more of the parties affected by the proceedings

reside outside the state and if more than one party or one or

more children affected by the proceeding reside in this state in

different counties, the court shall transfer the proceeding

according to the following priorities:

(1) to the court of continuing, exclusive jurisdiction, if any;

(2) to the county of residence of the child, if applicable,

provided that:

(A) Subdivision (1) is inapplicable; or

(B) the court of continuing, exclusive jurisdiction finds that

neither a party nor a child affected by the proceeding resides in

the county of the court of continuing, exclusive jurisdiction; or

(3) if Subdivisions (1) and (2) are inapplicable, to the county

most appropriate to serve the convenience of the resident

parties, the witnesses, and the interest of justice.

(c) Except as otherwise provided by this subsection, if a

transfer of continuing, exclusive jurisdiction is sought under

this section, the procedures for determining and effecting a

transfer of proceedings provided by this chapter apply. If the

parties submit to the court an agreed order for transfer, the

court shall sign the order without the need for other pleadings.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1036, Sec. 17, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 13, eff. September 1, 2007.



CHAPTER 156. MODIFICATION

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE B. SUITS AFFECTING THE PARENT-CHILD RELATIONSHIP

CHAPTER 156. MODIFICATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 156.001. ORDERS SUBJECT TO MODIFICATION. A court with

continuing, exclusive jurisdiction may modify an order that

provides for the conservatorship, support, or possession of and

access to a child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 156.002. WHO CAN FILE. (a) A party affected by an order

may file a suit for modification in the court with continuing,

exclusive jurisdiction.

(b) A person or entity who, at the time of filing, has standing

to sue under Chapter 102 may file a suit for modification in the

court with continuing, exclusive jurisdiction.

(c) The sibling of a child who is separated from the child

because of the actions of the Department of Family and Protective

Services may file a suit for modification requesting access to

the child in the court with continuing, exclusive jurisdiction.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1113, Sec. 26, eff. September 1, 2009.

Sec. 156.003. NOTICE. A party whose rights and duties may be

affected by a suit for modification is entitled to receive notice

by service of citation.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 178, Sec. 9, eff. Aug.

30, 1999.

Sec. 156.004. PROCEDURE. The Texas Rules of Civil Procedure

applicable to the filing of an original lawsuit apply to a suit

for modification under this chapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 156.005. FRIVOLOUS FILING OF SUIT FOR MODIFICATION. If the

court finds that a suit for modification is filed frivolously or

is designed to harass a party, the court shall tax attorney's

fees as costs against the offending party.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 156.006. TEMPORARY ORDERS. (a) Except as provided by

Subsection (b), the court may render a temporary order in a suit

for modification.

(b) While a suit for modification is pending, the court may not

render a temporary order that has the effect of changing the

designation of the person who has the exclusive right to

designate the primary residence of the child under the final

order unless the temporary order is in the best interest of the

child and:

(1) the order is necessary because the child's present

circumstances would significantly impair the child's physical

health or emotional development;

(2) the person designated in the final order has voluntarily

relinquished the primary care and possession of the child for

more than six months; or

(3) the child is 12 years of age or older and has expressed to

the court in chambers as provided by Section 153.009 the name of

the person who is the child's preference to have the exclusive

right to designate the primary residence of the child.

(c) Subsection (b)(2) does not apply to a conservator who has

the exclusive right to designate the primary residence of the

child and who has temporarily relinquished the primary care and

possession of the child to another person during the

conservator's military deployment, military mobilization, or

temporary military duty, as those terms are defined by Section

153.701.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 1390, Sec. 15, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1289, Sec. 3, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 1036, Sec. 18, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

916, Sec. 17, eff. June 18, 2005.

Acts 2009, 81st Leg., R.S., Ch.

727, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1113, Sec. 27, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1118, Sec. 2, eff. September 1, 2009.

SUBCHAPTER B. MODIFICATION OF CONSERVATORSHIP, POSSESSION AND

ACCESS, OR DETERMINATION OF RESIDENCE

Sec. 156.101. GROUNDS FOR MODIFICATION OF ORDER ESTABLISHING

CONSERVATORSHIP OR POSSESSION AND ACCESS. (a) The court may

modify an order that provides for the appointment of a

conservator of a child, that provides the terms and conditions of

conservatorship, or that provides for the possession of or access

to a child if modification would be in the best interest of the

child and:

(1) the circumstances of the child, a conservator, or other

party affected by the order have materially and substantially

changed since the earlier of:

(A) the date of the rendition of the order; or

(B) the date of the signing of a mediated or collaborative law

settlement agreement on which the order is based;

(2) the child is at least 12 years of age and has expressed to

the court in chambers as provided by Section 153.009 the name of

the person who is the child's preference to have the exclusive

right to designate the primary residence of the child; or

(3) the conservator who has the exclusive right to designate the

primary residence of the child has voluntarily relinquished the

primary care and possession of the child to another person for at

least six months.

(b) Subsection (a)(3) does not apply to a conservator who has

the exclusive right to designate the primary residence of the

child and who has temporarily relinquished the primary care and

possession of the child to another person during the

conservator's military deployment, military mobilization, or

temporary military duty, as those terms are defined by Section

153.701.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 47, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1390, Sec. 16, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1289, Sec. 5, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 1036, Sec. 19, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

727, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1113, Sec. 28, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1118, Sec. 3, eff. September 1, 2009.

Sec. 156.102. MODIFICATION OF EXCLUSIVE RIGHT TO DETERMINE

PRIMARY RESIDENCE OF CHILD WITHIN ONE YEAR OF ORDER. (a) If a

suit seeking to modify the designation of the person having the

exclusive right to designate the primary residence of a child is

filed not later than one year after the earlier of the date of

the rendition of the order or the date of the signing of a

mediated or collaborative law settlement agreement on which the

order is based, the person filing the suit shall execute and

attach an affidavit as provided by Subsection (b).

(b) The affidavit must contain, along with supporting facts, at

least one of the following allegations:

(1) that the child's present environment may endanger the

child's physical health or significantly impair the child's

emotional development;

(2) that the person who has the exclusive right to designate the

primary residence of the child is the person seeking or

consenting to the modification and the modification is in the

best interest of the child; or

(3) that the person who has the exclusive right to designate the

primary residence of the child has voluntarily relinquished the

primary care and possession of the child for at least six months

and the modification is in the best interest of the child.

(c) The court shall deny the relief sought and refuse to

schedule a hearing for modification under this section unless the

court determines, on the basis of the affidavit, that facts

adequate to support an allegation listed in Subsection (b) are

stated in the affidavit. If the court determines that the facts

stated are adequate to support an allegation, the court shall set

a time and place for the hearing.

(d) Subsection (b)(3) does not apply to a person who has the

exclusive right to designate the primary residence of the child

and who has temporarily relinquished the primary care and

possession of the child to another person during the

conservator's military deployment, military mobilization, or

temporary military duty, as those terms are defined by Section

153.701.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 1289, Sec. 6, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1036, Sec. 20, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

727, Sec. 4, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1113, Sec. 29, eff. September 1, 2009.

Sec. 156.103. INCREASED EXPENSES BECAUSE OF CHANGE OF RESIDENCE.

(a) If a change of residence results in increased expenses for

a party having possession of or access to a child, the court may

render appropriate orders to allocate those increased expenses on

a fair and equitable basis, taking into account the cause of the

increased expenses and the best interest of the child.

(b) The payment of increased expenses by the party whose

residence is changed is rebuttably presumed to be in the best

interest of the child.

(c) The court may render an order without regard to whether

another change in the terms and conditions for the possession of

or access to the child is made.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 1289, Sec. 7, eff.

Sept. 1, 2001.

Sec. 156.104. MODIFICATION OF ORDER ON CONVICTION FOR CHILD

ABUSE; PENALTY. (a) Except as provided by Section 156.1045, the

conviction of a conservator for an offense under Section 21.02,

Penal Code, or the conviction of a conservator or an order

deferring adjudication with regard to the conservator, for an

offense involving the abuse of a child under Section 21.11,

22.011, or 22.021, Penal Code, is a material and substantial

change of circumstances sufficient to justify a temporary order

and modification of an existing court order or portion of a

decree that provides for the appointment of a conservator or that

sets the terms and conditions of conservatorship or for the

possession of or access to a child.

(b) A person commits an offense if the person files a suit to

modify an order or portion of a decree based on the grounds

permitted under Subsection (a) and the person knows that the

person against whom the motion is filed has not been convicted of

an offense, or received deferred adjudication for an offense,

under Section 21.02, 21.11, 22.011, or 22.021, Penal Code. An

offense under this subsection is a Class B misdemeanor.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 1289, Sec. 8, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.29, eff. September 1, 2007.

Sec. 156.1045. MODIFICATION OF ORDER ON CONVICTION FOR FAMILY

VIOLENCE. (a) The conviction or an order deferring adjudication

of a person who is a possessory conservator or a sole or joint

managing conservator for an offense involving family violence is

a material and substantial change of circumstances sufficient to

justify a temporary order and modification of an existing court

order or portion of a decree that provides for the appointment of

a conservator or that sets the terms and conditions of

conservatorship or for the possession of or access to a child to

conform the order to the requirements of Section 153.004(d).

(b) A person commits an offense if the person files a suit to

modify an order or portion of a decree based on the grounds

permitted under Subsection (a) and the person knows that the

person against whom the motion is filed has not been convicted of

an offense, or received deferred adjudication for an offense,

involving family violence. An offense under this subsection is a

Class B misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1289, Sec. 9, eff. Sept. 1,

2001.

Sec. 156.105. MODIFICATION OF ORDER BASED ON MILITARY DUTY.

The military duty of a conservator who is ordered to military

deployment, military mobilization, or temporary military duty, as

those terms are defined by Section 153.701, does not by itself

constitute a material and substantial change of circumstances

sufficient to justify a modification of an existing court order

or portion of a decree that sets the terms and conditions for the

possession of or access to a child except that the court may

render a temporary order under Subchapter L, Chapter 153.

Added by Acts 2005, 79th Leg., Ch.

916, Sec. 18, eff. June 18, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 14, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1041, Sec. 5, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

727, Sec. 5, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1113, Sec. 30, eff. September 1, 2009.

SUBCHAPTER E. MODIFICATION OF CHILD SUPPORT

Sec. 156.401. GROUNDS FOR MODIFICATION OF CHILD SUPPORT. (a)

Except as provided by Subsection (a-1) or (b), the court may

modify an order that provides for the support of a child,

including an order for health care coverage under Section

154.182, if:

(1) the circumstances of the child or a person affected by the

order have materially and substantially changed since the earlier

of:

(A) the date of the order's rendition; or

(B) the date of the signing of a mediated or collaborative law

settlement agreement on which the order is based; or

(2) it has been three years since the order was rendered or last

modified and the monthly amount of the child support award under

the order differs by either 20 percent or $100 from the amount

that would be awarded in accordance with the child support

guidelines.

(a-1) If the parties agree to an order under which the amount of

child support differs from the amount that would be awarded in

accordance with the child support guidelines, the court may

modify the order only if the circumstances of the child or a

person affected by the order have materially and substantially

changed since the date of the order's rendition.

(b) A support order may be modified with regard to the amount of

support ordered only as to obligations accruing after the earlier

of:

(1) the date of service of citation; or

(2) an appearance in the suit to modify.

(c) An order of joint conservatorship, in and of itself, does

not constitute grounds for modifying a support order.

(d) Release of a child support obligor from incarceration is a

material and substantial change in circumstances for purposes of

this section if the obligor's child support obligation was

abated, reduced, or suspended during the period of the obligor's

incarceration.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 16, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 43, Sec. 1, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 1036, Sec. 21, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

916, Sec. 19, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

363, Sec. 6, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 15, eff. September 1, 2007.

Sec. 156.402. EFFECT OF GUIDELINES. (a) The court may consider

the child support guidelines for single and multiple families

under Chapter 154 to determine whether there has been a material

or substantial change of circumstances under this chapter that

warrants a modification of an existing child support order if the

modification is in the best interest of the child.

(b) If the amount of support contained in the order does not

substantially conform with the guidelines for single and multiple

families under Chapter 154, the court may modify the order to

substantially conform with the guidelines if the modification is

in the best interest of the child. A court may consider other

relevant evidence in addition to the factors listed in the

guidelines.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 6.22, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 556, Sec. 12, eff. Sept.

1, 1999.

Sec. 156.403. VOLUNTARY ADDITIONAL SUPPORT. A history of

support voluntarily provided in excess of the court order does

not constitute cause to increase the amount of an existing child

support order.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 156.404. NET RESOURCES OF NEW SPOUSE. (a) The court may

not add any portion of the net resources of a new spouse to the

net resources of an obligor or obligee in order to calculate the

amount of child support to be ordered in a suit for modification.

(b) The court may not subtract the needs of a new spouse, or of

a dependent of a new spouse, from the net resources of the

obligor or obligee in a suit for modification.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 156.405. CHANGE IN LIFESTYLE. An increase in the needs,

standard of living, or lifestyle of the obligee since the

rendition of the existing order does not warrant an increase in

the obligor's child support obligation.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 156.406. USE OF GUIDELINES FOR CHILDREN IN MORE THAN ONE

HOUSEHOLD. In applying the child support guidelines in a suit

under this subchapter, if the obligor has the duty to support

children in more than one household, the court shall apply the

percentage guidelines for multiple families under Chapter 154.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 6.23, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 556, Sec. 13, eff. Sept.

1, 1999.

Sec. 156.407. ASSIGNMENT OF CHILD SUPPORT RIGHT. A notice of

assignment filed under Chapter 231 does not constitute a

modification of an order to pay child support.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 156.408. MODIFICATION OF SUPPORT ORDER RENDERED BY ANOTHER

STATE. (a) Unless both parties and the child reside in this

state, a court of this state may modify an order of child support

rendered by an appropriate tribunal of another state only as

provided by Chapter 159.

(b) If both parties and the child reside in this state, a court

of this state may modify an order of child support rendered by an

appropriate tribunal of another state after registration of the

order as provided by Chapter 159.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 1023, Sec. 13, eff.

Sept. 1, 2001.

Sec. 156.409. CHANGE IN PHYSICAL POSSESSION. (a) The court

shall, on the motion of a party or a person having physical

possession of the child, modify an order providing for the

support of the child to provide that the person having physical

possession of the child for at least six months shall have the

right to receive and give receipt for payments of support for the

child and to hold or disburse money for the benefit of the child

if the sole managing conservator of the child or the joint

managing conservator who has the exclusive right to determine the

primary residence of the child has:

(1) voluntarily relinquished the primary care and possession of

the child;

(2) been incarcerated or sentenced to be incarcerated for at

least 90 days; or

(3) relinquished the primary care and possession of the child in

a proceeding under Title 3 or Chapter 262.

(a-1) If the court modifies a support order under this section,

the court shall order the obligor to pay the person or entity

having physical possession of the child any unpaid child support

that is not subject to offset or reimbursement under Section

157.008 and that accrues after the date the sole or joint

managing conservator:

(1) relinquishes possession and control of the child, whether

voluntarily or in a proceeding under Title 3 or Chapter 262; or

(2) is incarcerated.

(a-2) This section does not affect the ability of the court to

render a temporary order for the payment of child support that is

in the best interest of the child.

(a-3) An order under this section that modifies a support order

because of the incarceration of the sole or joint managing

conservator of a child must provide that on the conservator's

release from incarceration the conservator may file an affidavit

with the court stating that the conservator has been released

from incarceration, that there has not been a modification of the

conservatorship of the child during the incarceration, and that

the conservator has resumed physical possession of the child. A

copy of the affidavit shall be delivered to the obligor and any

other party, including the Title IV-D agency if appropriate. On

receipt of the affidavit, the court on its own motion shall order

the obligor to make support payments to the conservator.

(b) Notice of a motion for modification under this section may

be served in the manner for serving a notice under Section

157.065.

Added by Acts 1999, 76th Leg., ch. 556, Sec. 14, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1023, Sec. 14, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1289, Sec. 10, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

261, Sec. 1, eff. May 30, 2005.

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 16, eff. September 1, 2007.



CHAPTER 157. ENFORCEMENT

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE B. SUITS AFFECTING THE PARENT-CHILD RELATIONSHIP

CHAPTER 157. ENFORCEMENT

SUBCHAPTER A. PLEADINGS AND DEFENSES

Sec. 157.001. MOTION FOR ENFORCEMENT. (a) A motion for

enforcement as provided in this chapter may be filed to enforce a

final order for conservatorship, child support, possession of or

access to a child, or other provisions of a final order.

(b) The court may enforce by contempt a final order for

possession of and access to a child as provided in this chapter.

(c) The court may enforce a final order for child support as

provided in this chapter or Chapter 158.

(d) A motion for enforcement shall be filed in the court of

continuing, exclusive jurisdiction.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.002. CONTENTS OF MOTION. (a) A motion for enforcement

must, in ordinary and concise language:

(1) identify the provision of the order allegedly violated and

sought to be enforced;

(2) state the manner of the respondent's alleged noncompliance;

(3) state the relief requested by the movant; and

(4) contain the signature of the movant or the movant's

attorney.

(b) A motion for enforcement of child support:

(1) must include the amount owed as provided in the order, the

amount paid, and the amount of arrearages;

(2) if contempt is requested, must include the portion of the

order allegedly violated and, for each date of alleged contempt,

the amount due and the amount paid, if any;

(3) may include as an attachment a copy of a record of child

support payments maintained by the Title IV-D registry or a local

registry; and

(4) if the obligor owes arrearages for a child receiving

assistance under Part A of Title IV of the federal Social

Security Act (42 U.S.C. Section 601 et seq.), may include a

request that:

(A) the obligor pay the arrearages in accordance with a plan

approved by the court; or

(B) if the obligor is already subject to a plan and is not

incapacitated, the obligor participate in work activities, as

defined under 42 U.S.C. Section 607(d), that the court determines

appropriate.

(c) A motion for enforcement of the terms and conditions of

conservatorship or possession of or access to a child must

include the date, place, and, if applicable, the time of each

occasion of the respondent's failure to comply with the order.

(d) The movant is not required to plead that the underlying

order is enforceable by contempt to obtain other appropriate

enforcement remedies.

(e) The movant may allege repeated past violations of the order

and that future violations of a similar nature may occur before

the date of the hearing.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 17, eff.

Sept. 1, 1997.

Sec. 157.003. JOINDER OF CLAIMS AND REMEDIES; NO ELECTION OF

REMEDIES. (a) A party requesting enforcement may join in the

same proceeding any claim and remedy provided for in this

chapter, other provisions of this title, or other rules of law.

(b) A motion for enforcement does not constitute an election of

remedies that limits or precludes:

(1) the use of any other civil or criminal proceeding to enforce

a final order; or

(2) a suit for damages under Chapter 42.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 6.24, eff.

Sept. 1, 1999.

Sec. 157.004. TIME LIMITATIONS; ENFORCEMENT OF POSSESSION. The

court retains jurisdiction to render a contempt order for failure

to comply with the order of possession and access if the motion

for enforcement is filed not later than the sixth month after the

date:

(1) the child becomes an adult; or

(2) on which the right of possession and access terminates under

the order or by operation of law.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.005. TIME LIMITATIONS; ENFORCEMENT OF CHILD SUPPORT.

(a) The court retains jurisdiction to render a contempt order

for failure to comply with the child support order if the motion

for enforcement is filed not later than the second anniversary of

the date:

(1) the child becomes an adult; or

(2) on which the child support obligation terminates under the

order or by operation of law.

(b) The court retains jurisdiction to confirm the total amount

of child support arrearages and render a cumulative money

judgment for past-due child support, as provided by Section

157.263, if a motion for enforcement requesting a cumulative

money judgment is filed not later than the 10th anniversary after

the date:

(1) the child becomes an adult; or

(2) on which the child support obligation terminates under the

child support order or by operation of law.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 15, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

916, Sec. 21, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 17, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 13, eff. June 19, 2009.

Sec. 157.006. AFFIRMATIVE DEFENSE TO MOTION FOR ENFORCEMENT.

(a) The issue of the existence of an affirmative defense to a

motion for enforcement does not arise unless evidence is admitted

supporting the defense.

(b) The respondent must prove the affirmative defense by a

preponderance of the evidence.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.007. AFFIRMATIVE DEFENSE TO MOTION FOR ENFORCEMENT OF

POSSESSION OR ACCESS. (a) The respondent may plead as an

affirmative defense to contempt for failure to comply with an

order for possession or access to a child that the movant

voluntarily relinquished actual possession and control of the

child.

(b) The voluntary relinquishment must have been for the time

encompassed by the court-ordered periods during which the

respondent is alleged to have interfered.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.008. AFFIRMATIVE DEFENSE TO MOTION FOR ENFORCEMENT OF

CHILD SUPPORT. (a) An obligor may plead as an affirmative

defense in whole or in part to a motion for enforcement of child

support that the obligee voluntarily relinquished to the obligor

actual possession and control of a child.

(b) The voluntary relinquishment must have been for a time

period in excess of any court-ordered periods of possession of

and access to the child and actual support must have been

supplied by the obligor.

(c) An obligor may plead as an affirmative defense to an

allegation of contempt or of the violation of a condition of

community service requiring payment of child support that the

obligor:

(1) lacked the ability to provide support in the amount ordered;

(2) lacked property that could be sold, mortgaged, or otherwise

pledged to raise the funds needed;

(3) attempted unsuccessfully to borrow the funds needed; and

(4) knew of no source from which the money could have been

borrowed or legally obtained.

(d) An obligor who has provided actual support to the child

during a time subject to an affirmative defense under this

section may request reimbursement for that support as a

counterclaim or offset against the claim of the obligee.

(e) An action against the obligee for support supplied to a

child is limited to the amount of periodic payments previously

ordered by the court.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.009. CREDIT FOR PAYMENT OF DISABILITY BENEFITS. In

addition to any other credit or offset available to an obligor

under this title, if a child for whom the obligor owes child

support receives a lump-sum payment as a result of the obligor's

disability and that payment is made to the obligee as the

representative payee of the child, the obligor is entitled to a

credit. The credit under this section is equal to the amount of

the lump-sum payment and shall be applied to any child support

arrearage and interest owed by the obligor on behalf of that

child at the time the payment is made.

Added by Acts 2009, 81st Leg., R.S., Ch.

538, Sec. 1, eff. June 19, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 14, eff. June 19, 2009.

SUBCHAPTER B. PROCEDURE

Sec. 157.061. SETTING HEARING. (a) On filing a motion for

enforcement requesting contempt, the court shall set the date,

time, and place of the hearing and order the respondent to

personally appear and respond to the motion.

(b) If the motion for enforcement does not request contempt, the

court shall set the motion for hearing on the request of a party.

(c) The court shall give preference to a motion for enforcement

of child support in setting a hearing date and may not delay the

hearing because a suit for modification of the order requested to

be enforced has been or may be filed.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.062. NOTICE OF HEARING. (a) The notice of hearing

must include the date, time, and place of the hearing.

(b) The notice of hearing need not repeat the allegations

contained in the motion for enforcement.

(c) Notice of hearing on a motion for enforcement of an existing

order providing for child support or possession of or access to a

child shall be given to the respondent by personal service of a

copy of the motion and notice not later than the 10th day before

the date of the hearing.

(d) If a motion for enforcement is joined with another claim:

(1) the hearing may not be held before 10 a.m. on the first

Monday after the 20th day after the date of service; and

(2) the provisions of the Texas Rules of Civil Procedure

applicable to the filing of an original lawsuit apply.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 49, eff.

Sept. 1, 1995.

Sec. 157.063. APPEARANCE. A party makes a general appearance

for all purposes in an enforcement proceeding if:

(1) the party appears at the hearing or is present when the case

is called; and

(2) the party does not object to the court's jurisdiction or the

form or manner of the notice of hearing.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.064. SPECIAL EXCEPTION. (a) If a respondent specially

excepts to the motion for enforcement or moves to strike, the

court shall rule on the exception or the motion to strike before

it hears the motion for enforcement.

(b) If an exception is sustained, the court shall give the

movant an opportunity to replead and continue the hearing to a

designated date and time without the requirement of additional

service.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.065. NOTICE OF HEARING, FIRST CLASS MAIL. (a) If a

party has been ordered under Chapter 105 to provide the court and

the state case registry with the party's current mailing address,

notice of a hearing on a motion for enforcement may be served by

mailing a copy of the notice to the respondent, together with a

copy of the motion, by first class mail to the last mailing

address of the respondent on file with the court and the

registry.

(b) The notice may be sent by the clerk of the court, the

movant's attorney, or any person entitled to the address

information as provided in Chapter 105.

(c) A person who sends the notice shall file of record a

certificate of service showing the date of mailing and the name

of the person who sent the notice.

(d) Repealed by Acts 1997, 75th Leg., ch. 911, Sec. 97(a), eff.

Sept. 1, 1997.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 18, 97(a),

eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 18, eff. September 1, 2007.

Sec. 157.066. FAILURE TO APPEAR. If a respondent who has been

personally served with notice to appear at a hearing does not

appear at the designated time, place, and date to respond to a

motion for enforcement of an existing court order, regardless of

whether the motion is joined with other claims or remedies, the

court may not hold the respondent in contempt but may, on proper

proof, grant a default judgment for the relief sought and issue a

capias for the arrest of the respondent.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 50, eff.

Sept. 1, 1995.

SUBCHAPTER C. FAILURE TO APPEAR; BOND OR SECURITY

Sec. 157.101. BOND OR SECURITY FOR RELEASE OF RESPONDENT. (a)

When the court orders the issuance of a capias as provided in

this chapter, the court shall also set an appearance bond or

security, payable to the obligee or to a person designated by the

court, in a reasonable amount.

(b) An appearance bond or security in the amount of $1,000 or a

cash bond in the amount of $250 is presumed to be reasonable.

Evidence that the respondent has attempted to evade service of

process, has previously been found guilty of contempt, or has

accrued arrearages over $1,000 is sufficient to rebut the

presumption. If the presumption is rebutted, the court shall set

a reasonable bond.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.102. CAPIAS OR WARRANT; DUTY OF LAW ENFORCEMENT

OFFICIALS. Law enforcement officials shall treat a capias or

arrest warrant ordered under this chapter in the same manner as

an arrest warrant for a criminal offense and shall enter the

capias or warrant in the computer records for outstanding

warrants maintained by the local police, sheriff, and Department

of Public Safety. The capias or warrant shall be forwarded to

and disseminated by the Texas Crime Information Center and the

National Crime Information Center.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 702, Sec. 3, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 556, Sec. 16, eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 19, eff. September 1, 2007.

Sec. 157.103. CAPIAS FEES. (a) The fee for issuing a capias as

provided in this chapter is the same as the fee for issuance of a

writ of attachment.

(b) The fee for serving a capias is the same as the fee for

service of a writ in civil cases generally.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.104. CONDITIONAL RELEASE. If the respondent is taken

into custody and released on bond, the court shall condition the

bond on the respondent's promise to appear in court for a hearing

as required by the court without the necessity of further

personal service of notice on the respondent.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.105. RELEASE HEARING. (a) If the respondent is taken

into custody and not released on bond, the respondent shall be

brought before the court that issued the capias on or before the

third working day after the arrest. The court shall determine

whether the respondent's appearance in court at a designated time

and place can be assured by a method other than by posting the

bond or security previously established.

(b) If the respondent is released without posting bond or

security, the court shall set a hearing on the alleged contempt

at a designated date, time, and place and give the respondent

notice of hearing in open court. No other notice to the

respondent is required.

(c) If the court is not satisfied that the respondent's

appearance in court can be assured and the respondent remains in

custody, a hearing on the alleged contempt shall be held as soon

as practicable, but not later than the seventh day after the date

that the respondent was taken into custody, unless the respondent

and the respondent's attorney waive the accelerated hearing.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 21, eff. September 1, 2007.

Sec. 157.106. CASH BOND AS SUPPORT. (a) If the respondent has

posted a cash bond and is found to be in arrears in the payment

of court-ordered child support, the court shall order that the

proceeds of the cash bond be paid to the child support obligee or

to a person designated by the court, not to exceed the amount of

child support arrearages determined to exist.

(b) This section applies without regard to whether the

respondent appears at the hearing.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.107. APPEARANCE BOND OR SECURITY OTHER THAN CASH BOND

AS SUPPORT. (a) If the respondent fails to appear at the

hearing as directed, the court shall order that the appearance

bond or security be forfeited and that the proceeds of any

judgment on the bond or security, not to exceed the amount of

child support arrearages determined to exist, be paid to the

obligee or to a person designated by the court.

(b) The obligee may file suit on the bond.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.108. CASH BOND AS PROPERTY OF RESPONDENT. A court

shall treat a cash bond posted for the benefit of the respondent

as the property of the respondent. A person who posts the cash

bond does not have recourse in relation to an order regarding the

bond other than against the respondent.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.109. SECURITY FOR COMPLIANCE WITH ORDER. (a) The

court may order the respondent to execute a bond or post security

if the court finds that the respondent:

(1) has on two or more occasions denied possession of or access

to a child who is the subject of the order; or

(2) is employed by an employer not subject to the jurisdiction

of the court or for whom income withholding is unworkable or

inappropriate.

(b) The court shall set the amount of the bond or security and

condition the bond or security on compliance with the court order

permitting possession or access or the payment of past-due or

future child support.

(c) The court shall order the bond or security payable through

the registry of the court:

(1) to the obligee or other person or entity entitled to receive

child support payments designated by the court if enforcement of

child support is requested; or

(2) to the person who is entitled to possession or access if

enforcement of possession or access is requested.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.110. FORFEITURE OF SECURITY FOR FAILURE TO COMPLY WITH

ORDER. (a) On the motion of a person or entity for whose

benefit a bond has been executed or security deposited, the court

may forfeit all or part of the bond or security deposit on a

finding that the person who furnished the bond or security:

(1) has violated the court order for possession of and access to

a child; or

(2) failed to make child support payments.

(b) The court shall order the registry to pay the funds from a

forfeited bond or security deposit to the obligee or person or

entity entitled to receive child support payments in an amount

that does not exceed the child support arrearages or, in the case

of possession of or access to a child, to the person entitled to

possession or access.

(c) The court may order that all or part of the forfeited amount

be applied to pay attorney's fees and costs incurred by the

person or entity bringing the motion for contempt or motion for

forfeiture.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.111. FORFEITURE NOT DEFENSE TO CONTEMPT. The

forfeiture of bond or security is not a defense in a contempt

proceeding.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.112. JOINDER OF FORFEITURE AND CONTEMPT PROCEEDINGS. A

motion for enforcement requesting contempt may be joined with a

forfeiture proceeding.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.113. APPLICATION OF BOND PENDING WRIT. If the obligor

requests to execute a bond or to post security pending a hearing

by an appellate court on a writ, the bond or security on

forfeiture shall be payable to the obligee.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.114. FAILURE TO APPEAR. The court may order a capias

to be issued for the arrest of the respondent if:

(1) the motion for enforcement requests contempt;

(2) the respondent was personally served; and

(3) the respondent fails to appear.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.115. DEFAULT JUDGMENT. (a) The court may render a

default order for the relief requested if the respondent:

(1) has been personally served, has filed an answer, or has

entered an appearance; and

(2) does not appear at the designated time, place, and date to

respond to the motion.

(b) If the respondent fails to appear, the court may not hold

the respondent in contempt but may order a capias to be issued.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 51, eff.

Sept. 1, 1995.

SUBCHAPTER D. HEARING AND ENFORCEMENT ORDER

Sec. 157.161. RECORD. (a) Except as provided by Subsection

(b), a record of the hearing in a motion for enforcement shall be

made by a court reporter or as provided by Chapter 201.

(b) A record is not required if:

(1) the parties agree to an order; or

(2) the motion does not request incarceration and the parties

waive the requirement of a record at the time of hearing, either

in writing or in open court, and the court approves waiver.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.162. PROOF. (a) The movant is not required to prove

that the underlying order is enforceable by contempt to obtain

other appropriate enforcement remedies.

(b) A finding that the respondent is not in contempt does not

preclude the court from ordering any other enforcement remedy,

including rendering a money judgment, posting a bond or other

security, or withholding income.

(c) A copy of the payment record attached to the motion is

evidence of the facts asserted in the payment record and is

admissible to show whether payments were made. The respondent may

offer controverting evidence.

(d) The court may not find a respondent in contempt of court for

failure to pay child support if the respondent appears at the

hearing with a copy of the payment record or other evidence

satisfactory to the court showing that the respondent is current

in the payment of child support as ordered by the court.

(e) Notwithstanding Subsection (d), the court may award the

petitioner costs of court and reasonable attorney's fees in a

proceeding described by that subsection if the court finds that:

(1) on the date the motion for enforcement was filed, the

respondent was not current in the payment of child support as

ordered by the court; and

(2) the respondent made the child support payments described by

Subsection (d) after the date the respondent was served notice of

the motion or otherwise discovered that the motion for

enforcement had been filed.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1189, Sec. 1, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 15, eff. June 19, 2009.

Sec. 157.163. APPOINTMENT OF ATTORNEY. (a) In a motion for

enforcement or motion to revoke community service, the court must

first determine whether incarceration of the respondent is a

possible result of the proceedings.

(b) If the court determines that incarceration is a possible

result of the proceedings, the court shall inform a respondent

not represented by an attorney of the right to be represented by

an attorney and, if the respondent is indigent, of the right to

the appointment of an attorney.

(c) If the court determines that the respondent will not be

incarcerated as a result of the proceedings, the court may

require a respondent who is indigent to proceed without an

attorney.

(d) If the respondent claims indigency and requests the

appointment of an attorney, the court shall require the

respondent to file an affidavit of indigency. The court may hear

evidence to determine the issue of indigency.

(e) Except as provided by Subsection (c), the court shall

appoint an attorney to represent the respondent if the court

determines that the respondent is indigent.

(f) If the respondent is not in custody, an appointed attorney

is entitled to not less than 10 days from the date of the

attorney's appointment to respond to the movant's pleadings and

prepare for the hearing.

(g) If the respondent is in custody, an appointed attorney is

entitled to not less than five days from the date the respondent

was taken into custody to respond to the movant's pleadings and

prepare for the hearing.

(h) The court may shorten or extend the time for preparation if

the respondent and the respondent's attorney sign a waiver of the

time limit.

(i) The scope of the court appointment of an attorney to

represent the respondent is limited to the allegation of contempt

or of violation of community supervision contained in the motion

for enforcement or motion to revoke community supervision.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.164. PAYMENT OF APPOINTED ATTORNEY. (a) An attorney

appointed to represent an indigent respondent is entitled to a

reasonable fee for services within the scope of the appointment

in the amount set by the court.

(b) The fee shall be paid from the general funds of the county

according to the schedule for the compensation of counsel

appointed to defend criminal defendants as provided in the Code

of Criminal Procedure.

(c) For purposes of this section, a proceeding in a court of

appeals or the Supreme Court of Texas is considered the

equivalent of a bona fide appeal to the Texas Court of Criminal

Appeals.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.165. PROBATION OF CONTEMPT ORDER. The court may place

the respondent on community supervision and suspend commitment if

the court finds that the respondent is in contempt of court for

failure or refusal to obey an order rendered as provided in this

title.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 6.25, eff.

Sept. 1, 1999.

Sec. 157.166. CONTENTS OF ENFORCEMENT ORDER. (a) An

enforcement order must include:

(1) in ordinary and concise language the provisions of the order

for which enforcement was requested;

(2) the acts or omissions that are the subject of the order;

(3) the manner of the respondent's noncompliance; and

(4) the relief granted by the court.

(b) If the order imposes incarceration or a fine for criminal

contempt, an enforcement order must contain findings identifying,

setting out, or incorporating by reference the provisions of the

order for which enforcement was requested and the date of each

occasion when the respondent's failure to comply with the order

was found to constitute criminal contempt.

(c) If the enforcement order imposes incarceration for civil

contempt, the order must state the specific conditions on which

the respondent may be released from confinement.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 17, eff.

Sept. 1, 1999.

Sec. 157.167. RESPONDENT TO PAY ATTORNEY'S FEES AND COSTS. (a)

If the court finds that the respondent has failed to make child

support payments, the court shall order the respondent to pay the

movant's reasonable attorney's fees and all court costs in

addition to the arrearages. Fees and costs ordered under this

subsection may be enforced by any means available for the

enforcement of child support, including contempt.

(b) If the court finds that the respondent has failed to comply

with the terms of an order providing for the possession of or

access to a child, the court shall order the respondent to pay

the movant's reasonable attorney's fees and all court costs in

addition to any other remedy. If the court finds that the

enforcement of the order with which the respondent failed to

comply was necessary to ensure the child's physical or emotional

health or welfare, the fees and costs ordered under this

subsection may be enforced by any means available for the

enforcement of child support, including contempt, but not

including income withholding.

(c) Except as provided by Subsection (d), for good cause shown,

the court may waive the requirement that the respondent pay

attorney's fees and costs if the court states the reasons

supporting that finding.

(d) If the court finds that the respondent is in contempt of

court for failure or refusal to pay child support and that the

respondent owes $20,000 or more in child support arrearages, the

court may not waive the requirement that the respondent pay

attorney's fees and costs unless the court also finds that the

respondent:

(1) is involuntarily unemployed or is disabled; and

(2) lacks the financial resources to pay the attorney's fees and

costs.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 18, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 477, Sec. 1, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1262, Sec. 1, eff. Sept. 1,

2003.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

253, Sec. 1, eff. September 1, 2005.

Sec. 157.168. ADDITIONAL PERIODS OF POSSESSION OR ACCESS. (a)

A court may order additional periods of possession of or access

to a child to compensate for the denial of court-ordered

possession or access. The additional periods of possession or

access:

(1) must be of the same type and duration of the possession or

access that was denied;

(2) may include weekend, holiday, and summer possession or

access; and

(3) must occur on or before the second anniversary of the date

the court finds that court-ordered possession or access has been

denied.

(b) The person denied possession or access is entitled to decide

the time of the additional possession or access, subject to the

provisions of Subsection (a)(1).

Added by Acts 1995, 74th Leg., ch. 751, Sec. 52, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 974, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1034, Sec. 1, eff. Sept.

1, 1999.

SUBCHAPTER E. COMMUNITY SUPERVISION

Sec. 157.211. CONDITIONS OF COMMUNITY SUPERVISION. If the court

places the respondent on community supervision and suspends

commitment, the terms and conditions of community supervision may

include the requirement that the respondent:

(1) report to the community supervision officer as directed;

(2) permit the community supervision officer to visit the

respondent at the respondent's home or elsewhere;

(3) obtain counseling on financial planning, budget management,

conflict resolution, parenting skills, alcohol or drug abuse, or

other matters causing the respondent to fail to obey the order;

(4) pay required child support and any child support arrearages;

(5) pay court costs and attorney's fees ordered by the court;

(6) seek employment assistance services offered by the Texas

Workforce Commission under Section 302.0035, Labor Code, if

appropriate; and

(7) participate in mediation or other services to alleviate

conditions that prevent the respondent from obeying the court's

order.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 702, Sec. 4, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 946, Sec. 2, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 311, Sec. 1, eff. Sept. 1,

2001.

Sec. 157.212. TERM OF COMMUNITY SUPERVISION. The initial period

of community supervision may not exceed 10 years. The court may

continue the community supervision beyond 10 years until the

earlier of:

(1) the second anniversary of the date on which the community

supervision first exceeded 10 years; or

(2) the date on which all child support, including arrearages

and interest, has been paid.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 1313, Sec. 1, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 22, eff. September 1, 2007.

Sec. 157.213. COMMUNITY SUPERVISION FEES. (a) The court may

require the respondent to pay a fee to the court in an amount

equal to that required of a criminal defendant subject to

community supervision.

(b) The court may make payment of the fee a condition of

granting or continuing community supervision.

(c) The court shall deposit the fees received under this

subchapter as follows:

(1) if the community supervision officer is employed by a

community supervision and corrections department, in the special

fund of the county treasury provided by the Code of Criminal

Procedure to be used for community supervision; or

(2) if the community supervision officer is employed by a

domestic relations office, in one of the following funds, as

determined by the office's administering entity:

(A) the general fund for the county in which the domestic

relations office is located; or

(B) the office fund established by the administering entity for

the domestic relations office.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 311, Sec. 2, eff.

Sept. 1, 2001.

Sec. 157.214. MOTION TO REVOKE COMMUNITY SUPERVISION. A

prosecuting attorney, the Title IV-D agency, a domestic relations

office, or a party affected by the order may file a verified

motion alleging specifically that certain conduct of the

respondent constitutes a violation of the terms and conditions of

community supervision.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 311, Sec. 3, eff.

Sept. 1, 2001.

Sec. 157.215. ARREST FOR ALLEGED VIOLATION OF COMMUNITY

SUPERVISION. (a) If the motion to revoke community supervision

alleges a prima facie case that the respondent has violated a

term or condition of community supervision, the court may order

the respondent's arrest by warrant.

(b) The respondent shall be brought promptly before the court

ordering the arrest.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.216. HEARING ON MOTION TO REVOKE COMMUNITY SUPERVISION.

(a) The court shall hold a hearing without a jury not later

than the third working day after the date the respondent is

arrested under Section 157.215. If the court is unavailable for

a hearing on that date, the hearing shall be held not later than

the third working day after the date the court becomes available.

(b) The hearing under this section may not be held later than

the seventh working day after the date the respondent is

arrested.

(c) After the hearing, the court may continue, modify, or revoke

the community supervision.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 23, eff. September 1, 2007.

Sec. 157.217. DISCHARGE FROM COMMUNITY SUPERVISION. (a) When a

community supervision period has been satisfactorily completed,

the court on its own motion shall discharge the respondent from

community supervision.

(b) The court may discharge the respondent from community

supervision on the motion of the respondent if the court finds

that the respondent:

(1) has satisfactorily completed one year of community

supervision; and

(2) has fully complied with the community supervision order.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

SUBCHAPTER F. JUDGMENT AND INTEREST

Sec. 157.261. UNPAID CHILD SUPPORT AS JUDGMENT. (a) A child

support payment not timely made constitutes a final judgment for

the amount due and owing, including interest as provided in this

chapter.

(b) For the purposes of this subchapter, interest begins to

accrue on the date the judge signs the order for the judgment

unless the order contains a statement that the order is rendered

on another specific date.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 702, Sec. 5, eff.

Sept. 1, 1997.

Sec. 157.262. REDUCTION OF ARREARAGES; ABEYANCE OF ENFORCEMENT.

(a) Except as provided by this section, in a contempt proceeding

or in rendering a money judgment, the court may not reduce or

modify the amount of child support arrearages.

(b) In an enforcement action under this chapter, the court may,

with the agreement of the Title IV-D agency, hold in abeyance the

enforcement of any arrearages, including interest, assigned to

the Title IV-D agency under Section 231.104(a) if, for the period

of the court's order of abeyance of enforcement, the obligor:

(1) timely and fully pays the obligor's current child support

under a court or administrative order; and

(2) is involved in the life of the child for whom support is

ordered through the exercise of the obligor's right of possession

of or access to the child.

(c) If the court orders an abeyance of enforcement of arrearages

under this section, the court may require the obligor to obtain

counseling on parenting skills, work skills, job placement,

financial planning, conflict resolution, substance abuse, or

other matters causing the obligor to fail to obey the child

support order.

(d) If the court finds in a subsequent hearing that the obligor

has not met the conditions set by the court's order under this

section, the court shall terminate the abeyance of enforcement of

the arrearages.

(e) On the expiration of the child support order, the court may,

with the agreement of the Title IV-D agency, reduce the amount of

the arrearages assigned to the Title IV-D agency under Section

231.104(a) if the court finds that the obligor has complied with

the conditions set by the court under this section.

(f) The money judgment for arrearages rendered by the court may

be subject to a counterclaim or offset as provided by this title.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 392, Sec. 3, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1023, Sec. 15, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

538, Sec. 2, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 16, eff. June 19, 2009.

Sec. 157.263. CONFIRMATION OF ARREARAGES. (a) If a motion for

enforcement of child support requests a money judgment for

arrearages, the court shall confirm the amount of arrearages and

render one cumulative money judgment.

(b) A cumulative money judgment includes:

(1) unpaid child support not previously confirmed;

(2) the balance owed on previously confirmed arrearages or lump

sum or retroactive support judgments;

(3) interest on the arrearages; and

(4) a statement that it is a cumulative judgment.

(c) If the amount of arrearages confirmed by the court reflects

a credit to the obligor for support arrearages collected from a

federal tax refund under 42 U.S.C. Section 664, and,

subsequently, the amount of that credit is reduced because the

refund was adjusted because of an injured spouse claim by a

jointly filing spouse, the tax return was amended, the return was

audited by the Internal Revenue Service, or for another reason

permitted by law, the court shall render a new cumulative

judgment to include as arrearages an amount equal to the amount

by which the credit was reduced.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 610, Sec. 4, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 24, eff. September 1, 2007.

Sec. 157.264. ENFORCEMENT OF JUDGMENT. (a) A money judgment

rendered as provided in this subchapter may be enforced by any

means available for the enforcement of a judgment for debts.

(b) The court shall render an order requiring that the obligor

make periodic payments on the judgment, including by income

withholding under Chapter 158 if the obligor is subject to income

withholding.

(c) An order rendered under Subsection (b) does not preclude or

limit the use of any other means for enforcement of the judgment.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 1023, Sec. 16, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 25, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 17, eff. June 19, 2009.

Sec. 157.265. ACCRUAL OF INTEREST ON CHILD SUPPORT. (a)

Interest accrues on the portion of delinquent child support that

is greater than the amount of the monthly periodic support

obligation at the rate of six percent simple interest per year

from the date the support is delinquent until the date the

support is paid or the arrearages are confirmed and reduced to

money judgment.

(b) Interest accrues on child support arrearages that have been

confirmed and reduced to money judgment as provided in this

subchapter at the rate of six percent simple interest per year

from the date the order is rendered until the date the judgment

is paid.

(c) Interest accrues on a money judgment for retroactive or

lump-sum child support at the annual rate of six percent simple

interest from the date the order is rendered until the judgment

is paid.

(d) Subsection (a) applies to a child support payment that

becomes due on or after January 1, 2002.

(e) Child support arrearages in existence on January 1, 2002,

that were not confirmed and reduced to a money judgment on or

before that date accrue interest as follows:

(1) before January 1, 2002, the arrearages are subject to the

interest rate that applied to the arrearages before that date;

and

(2) on and after January 1, 2002, the cumulative total of

arrearages and interest accumulated on those arrearages described

by Subdivision (1) is subject to Subsection (a).

(f) Subsections (b) and (c) apply to a money judgment for child

support rendered on or after January 1, 2002. A money judgment

for child support rendered before that date is governed by the

law in effect on the date the judgment was rendered, and the

former law is continued in effect for that purpose.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 53, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 943, Sec. 1, eff. Jan.

1, 2000; Acts 2001, 77th Leg., ch. 1491, Sec. 1, eff. Jan. 1,

2002.

Amended by:

Acts 2005, 79th Leg., Ch.

185, Sec. 1, eff. May 27, 2005.

Sec. 157.266. DATE OF DELINQUENCY. (a) A child support payment

is delinquent for the purpose of accrual of interest if the

payment is not received before the 31st day after the payment

date stated in the order by:

(1) the local registry, Title IV-D registry, or state

disbursement unit; or

(2) the obligee or entity specified in the order, if payments

are not made through a registry.

(b) If a payment date is not stated in the order, a child

support payment is delinquent if payment is not received by the

registry or the obligee or entity specified in the order on the

date that an amount equal to the support payable for one month

becomes past due.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 943, Sec. 2, eff. Jan.

1, 2000.

Sec. 157.267. INTEREST ENFORCED AS CHILD SUPPORT. Accrued

interest is part of the child support obligation and may be

enforced by any means provided for the collection of child

support.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.268. APPLICATION OF CHILD SUPPORT PAYMENT. Child

support collected shall be applied in the following order of

priority:

(1) current child support;

(2) non-delinquent child support owed;

(3) the principal amount of child support that has not been

confirmed and reduced to money judgment;

(4) the principal amount of child support that has been

confirmed and reduced to money judgment;

(5) interest on the principal amounts specified in Subdivisions

(3) and (4); and

(6) the amount of any ordered attorney's fees or costs, or Title

IV-D service fees authorized under Section 231.103 for which the

obligor is responsible.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 1023, Sec. 17, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 20, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 18, eff. January 1, 2010.

Sec. 157.269. RETENTION OF JURISDICTION. A court that renders

an order providing for the payment of child support retains

continuing jurisdiction to enforce the order, including by

adjusting the amount of the periodic payments to be made by the

obligor or the amount to be withheld from the obligor's

disposable earnings, until all current support and medical

support and child support arrearages, including interest and any

applicable fees and costs, have been paid.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 54, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 19, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 26, eff. September 1, 2007.

SUBCHAPTER G. CHILD SUPPORT LIEN

Sec. 157.311. DEFINITIONS. In this subchapter:

(1) "Account" means:

(A) any type of a demand deposit account, checking or negotiable

withdrawal order account, savings account, time deposit account,

money market mutual fund account, certificate of deposit, or any

other instrument of deposit in which an individual has a

beneficial ownership either in its entirety or on a shared or

multiple party basis, including any accrued interest and

dividends; and

(B) a life insurance policy in which an individual has a

beneficial ownership or liability insurance against which an

individual has filed a claim or counterclaim.

(2) "Claimant" means:

(A) the obligee or a private attorney representing the obligee;

(B) the Title IV-D agency providing child support services;

(C) a domestic relations office or local registry; or

(D) an attorney appointed as a friend of the court.

(3) "Court having continuing jurisdiction" is the court of

continuing, exclusive jurisdiction in this state or a tribunal of

another state having jurisdiction under the Uniform Interstate

Family Support Act or a substantially similar act.

(4) "Financial institution" has the meaning assigned by 42

U.S.C. Section 669a(d)(1) and includes a depository institution,

credit union, benefit association, liability or life insurance

company, money market mutual fund, and any similar entity

authorized to do business in this state.

(5) "Lien" means a child support lien issued in this or another

state.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 420, Sec. 1, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 911, Sec. 19, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 1023, Sec. 18, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 610, Sec. 5, eff. Sept. 1, 2003.

Sec. 157.312. GENERAL PROVISIONS. (a) A claimant may enforce

child support by a lien as provided in this subchapter.

(b) The remedies provided by this subchapter do not affect the

availability of other remedies provided by law.

(c) The lien is in addition to any other lien provided by law.

(d) A child support lien arises by operation of law against real

and personal property of an obligor for all amounts of child

support due and owing, including any accrued interest, regardless

of whether the amounts have been adjudicated or otherwise

determined, subject to the requirements of this subchapter for

perfection of the lien.

(e) A child support lien arising in another state may be

enforced in the same manner and to the same extent as a lien

arising in this state.

(f) A foreclosure action under this subchapter is not required

as a prerequisite to levy and execution on a judicial or

administrative determination of arrearages as provided by Section

157.327.

(g) A child support lien under this subchapter may not be

directed to an employer to attach to the disposable earnings of

an obligor paid by the employer.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 420, Sec. 2, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 911, Sec. 20, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 1023, Sec. 19, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 610, Sec. 6, eff. Sept. 1, 2003.

Sec. 157.313. CONTENTS OF CHILD SUPPORT LIEN NOTICE. (a)

Except as provided by Subsection (e), a child support lien notice

must contain:

(1) the name and address of the person to whom the notice is

being sent;

(2) the style, docket or cause number, and identity of the

tribunal of this or another state having continuing jurisdiction

of the child support action and, if the case is a Title IV-D

case, the case number;

(3) the full name, address, and, if known, the birth date,

driver's license number, social security number, and any aliases

of the obligor;

(4) the full name and, if known, social security number of the

obligee;

(5) the amount of the current or prospective child support

obligation, the frequency with which current or prospective child

support is ordered to be paid, and the amount of child support

arrearages owed by the obligor and the date of the signing of the

court order, administrative order, or writ that determined the

arrearages or the date and manner in which the arrearages were

determined;

(6) the rate of interest specified in the court order,

administrative order, or writ or, in the absence of a specified

interest rate, the rate provided for by law;

(7) the name and address of the person or agency asserting the

lien;

(8) the motor vehicle identification number as shown on the

obligor's title if the property is a motor vehicle;

(9) a statement that the lien attaches to all nonexempt real and

personal property of the obligor that is located or recorded in

the state, including any property specifically identified in the

notice and any property acquired after the date of filing or

delivery of the notice;

(10) a statement that any ordered child support not timely paid

in the future constitutes a final judgment for the amount due and

owing, including interest, and accrues up to an amount that may

not exceed the lien amount; and

(11) a statement that the obligor is being provided a copy of

the lien notice and that the obligor may dispute the arrearage

amount by filing suit under Section 157.323.

(b) A claimant may include any other information that the

claimant considers necessary.

(c) Except as provided by Subsection (e), the lien notice must

be verified.

(d) A claimant must file a notice for each after-acquired motor

vehicle.

(e) A notice of a lien for child support under this section may

be in the form authorized by federal law or regulation. The

federal form of lien notice does not require verification when

used by the Title IV-D agency.

(f) The requirement under Subsections (a)(3) and (4) to provide

a social security number, if known, does not apply to a lien

notice for a lien on real property.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 420, Sec. 3, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 911, Sec. 21, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 1023, Sec. 20, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 27, eff. September 1, 2007.

Sec. 157.314. FILING LIEN NOTICE OR ABSTRACT OF JUDGMENT; NOTICE

TO OBLIGOR. (a) A child support lien notice or an abstract of

judgment for past due child support may be filed by the claimant

with the county clerk of:

(1) any county in which the obligor is believed to own nonexempt

real or personal property;

(2) the county in which the obligor resides; or

(3) the county in which the court having continuing jurisdiction

has venue of the suit affecting the parent-child relationship.

(b) A child support lien notice may be filed with or delivered

to the following, as appropriate:

(1) the clerk of the court in which a claim, counterclaim, or

suit by, or on behalf of, the obligor, including a claim or

potential right to proceeds from an estate as an heir,

beneficiary, or creditor, is pending, provided that a copy of the

lien is mailed to the attorney of record for the obligor, if any;

(2) an attorney who represents the obligor in a claim or

counterclaim that has not been filed with a court;

(3) any other individual or organization believed to be in

possession of real or personal property of the obligor; or

(4) any governmental unit or agency that issues or records

certificates, titles, or other indicia of property ownership.

(c) Not later than the 21st day after the date of filing or

delivering the child support lien notice, the claimant shall

provide a copy of the notice to the obligor by first class or

certified mail, return receipt requested, addressed to the

obligor at the obligor's last known address. If another person is

known to have an ownership interest in the property subject to

the lien, the claimant shall provide a copy of the lien notice to

that person at the time notice is provided to the obligor.

(d) If a child support lien notice is delivered to a financial

institution with respect to an account of the obligor, the

institution shall immediately:

(1) provide the claimant with the last known address of the

obligor; and

(2) notify any other person having an ownership interest in the

account that the account has been frozen in an amount not to

exceed the amount of the child support arrearage identified in

the notice.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 420, Sec. 4, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 911, Sec. 22, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 1023, Sec. 21, eff. Sept. 1,

2001.

Sec. 157.3145. SERVICE ON FINANCIAL INSTITUTION. (a) Service

of a child support lien notice on a financial institution

relating to property held by the institution in the name of, or

in behalf of, an obligor is governed by Section 59.008, Finance

Code, if the institution is subject to that law, or may be

delivered to the registered agent, the institution's main

business office in this state, or another address provided by the

institution under Section 231.307.

(b) A financial institution doing business in this state shall

comply with the notice of lien and levy under this section

regardless of whether the institution's corporate headquarters is

located in this state.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 22, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 610, Sec. 7, eff.

Sept. 1, 2003.

Sec. 157.315. RECORDING AND INDEXING LIEN. (a) On receipt of a

child support lien notice, the county clerk shall immediately

record the notice in the county judgment records as provided in

Chapter 52, Property Code.

(b) The county clerk may not charge the Title IV-D agency, a

domestic relations office, a friend of the court, or any other

party a fee for recording the notice of a lien. To qualify for

this exemption, the lien notice must be styled "Notice of Child

Support Lien" or be in the form authorized by federal law or

regulation.

(c) The county clerk may not charge the Title IV-D agency, a

domestic relations office, or a friend of the court a fee for

recording the release of a child support lien. The lien release

must be styled "Release of Child Support Lien."

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 595, Sec. 1, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 769, Sec. 1, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1023, Sec. 23, eff. Sept. 1,

2001.

Sec. 157.316. PERFECTION OF CHILD SUPPORT LIEN. (a) Except as

provided by Subsection (b), a child support lien is perfected

when an abstract of judgment for past due child support or a

child support lien notice is filed or delivered as provided by

Section 157.314.

(b) If a lien established under this subchapter attaches to a

motor vehicle, the lien must be perfected in the manner provided

by Chapter 501, Transportation Code, and the court or Title IV-D

agency that rendered the order of child support shall include in

the order a requirement that the obligor surrender to the court

or Title IV-D agency evidence of the legal ownership of the motor

vehicle against which the lien may attach. A lien against a

motor vehicle under this subchapter is not perfected until the

obligor's title to the vehicle has been surrendered to the court

or Title IV-D agency and the Texas Department of Motor Vehicles

has issued a subsequent title that discloses on its face the fact

that the vehicle is subject to a child support lien under this

subchapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 420, Sec. 5, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 911, Sec. 23, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 1023, Sec. 24, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3C.01, eff. September 1, 2009.

Sec. 157.317. PROPERTY TO WHICH LIEN ATTACHES. (a) A child

support lien attaches to all real and personal property not

exempt under the Texas Constitution or other law, including:

(1) an account in a financial institution;

(2) a retirement plan, including an individual retirement

account; and

(3) the proceeds of a life insurance policy, a claim for

negligence or personal injury, or an insurance settlement or

award for the claim, due to or owned by the obligor.

(a-1) A lien attaches to all property owned or acquired on or

after the date the lien notice or abstract of judgment is filed

with the county clerk of the county in which the property is

located, with the court clerk as to property or claims in

litigation, or, as to property of the obligor in the possession

or control of a third party, from the date the lien notice is

delivered to that party.

(b) A lien attaches to all nonhomestead real property of the

obligor but does not attach to a homestead exempt under the Texas

Constitution or the Property Code.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 420, Sec. 6, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 911, Sec. 24, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 344, Sec. 7.007, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 556, Sec. 20, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 1023, Sec. 25, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 610, Sec. 8, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 28, eff. September 1, 2007.

Sec. 157.3171. RELEASE OF LIEN ON HOMESTEAD PROPERTY. (a) An

obligor who believes that a child support lien has attached to

real property of the obligor that is the obligor's homestead, as

defined by Section 41.002, Property Code, may file an affidavit

to release the lien against the homestead in the same manner that

a judgment debtor may file an affidavit under Section 52.0012,

Property Code, to release a judgment lien against a homestead.

(b) Except as provided by Subsection (c), the obligor must

comply with all requirements imposed by Section 52.0012, Property

Code. For purposes of complying with that section, the obligor

is considered to be a judgment debtor under that section and the

claimant under the child support lien is considered to be a

judgment creditor under that section.

(c) For purposes of Section 52.0012(d)(2), Property Code, and

the associated text in the affidavit required by Section

52.0012(f), Property Code, the obligor is required only to send

the letter and affidavit described in those provisions to the

claimant under the child support lien at the claimant's last

known address.

(d) The claimant under the child support lien may dispute the

obligor's affidavit by filing a contradicting affidavit in the

manner provided by Section 52.0012(e), Property Code.

(e) Subject to Subsection (f), an affidavit filed by an obligor

under this section has the same effect with respect to a child

support lien as an affidavit filed under Section 52.0012,

Property Code, has with respect to a judgment lien.

(f) If the claimant files a contradicting affidavit as described

by Subsection (d), the issue of whether the real property is

subject to the lien must be resolved in an action brought for

that purpose in the district court of the county in which the

real property is located and the lien was filed.

Added by Acts 2009, 81st Leg., R.S., Ch.

164, Sec. 1, eff. May 26, 2009.

Sec. 157.318. DURATION AND EFFECT OF CHILD SUPPORT LIEN. (a)

Subject to Subsection (d), a lien is effective until all current

support and child support arrearages, including interest, any

costs and reasonable attorney's fees, and any Title IV-D service

fees authorized under Section 231.103 for which the obligor is

responsible, have been paid or the lien is otherwise released as

provided by this subchapter.

(b) The lien secures payment of all child support arrearages

owed by the obligor under the underlying child support order,

including arrearages that accrue after the lien notice was filed

or delivered as provided by Section 157.314.

(c) The filing of a lien notice or abstract of judgment with the

county clerk is a record of the notice and has the same effect as

any other lien notice with respect to real property records.

(d) A lien is effective with respect to real property until the

10th anniversary of the date on which the lien notice was filed

with the county clerk. A lien subject to the limitation

prescribed by this subsection may be renewed for subsequent

10-year periods by filing a renewed lien notice in the same

manner as the original lien notice. For purposes of establishing

priority, a renewed lien notice filed before the applicable 10th

anniversary relates back to the date the original lien notice was

filed. A renewed lien notice filed on or after the applicable

10th anniversary has priority over any other lien recorded with

respect to the real property only on the basis of the date the

renewed lien notice is filed.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 420, Sec. 7, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 911, Sec. 25, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 1023, Sec. 26, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 29, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

164, Sec. 2, eff. May 26, 2009.

Sec. 157.319. EFFECT OF LIEN NOTICE. (a) If a person having

actual notice of the lien possesses nonexempt personal property

of the obligor that may be subject to the lien, the property may

not be paid over, released, sold, transferred, encumbered, or

conveyed unless:

(1) a release of lien signed by the claimant is delivered to the

person in possession; or

(2) a court, after notice to the claimant and hearing, has

ordered the release of the lien because arrearages do not exist.

(b) A person having notice of a child support lien who violates

this section may be joined as a party to a foreclosure action

under this chapter and is subject to the penalties provided by

this subchapter.

(c) This section does not affect the validity or priority of a

lien of a health care provider, a lien for attorney's fees, or a

lien of a holder of a security interest. This section does not

affect the assignment of rights or subrogation of a claim under

Title XIX of the federal Social Security Act (42 U.S.C. Section

1396 et seq.), as amended.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 420, Sec. 8, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 911, Sec. 26, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 1023, Sec. 27, eff. Sept. 1,

2001.

Sec. 157.320. PRIORITY OF LIEN AS TO REAL PROPERTY. (a) A lien

created under this subchapter does not have priority over a lien

or conveyance of an interest in the nonexempt real property

recorded before the child support lien notice is recorded in the

county where the real property is located.

(b) A lien created under this subchapter has priority over any

lien or conveyance of an interest in the nonexempt real property

recorded after the child support lien notice is recorded in the

county clerk's office in the county where the property of the

obligor is located.

(c) A conveyance of real property by the obligor after a lien

notice has been recorded in the county where the real property is

located is subject to the lien and may not impair the

enforceability of the lien against the real property.

(d) A lien created under this subchapter is subordinate to a

vendor's lien retained in a conveyance to the obligor.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 27, eff.

Sept. 1, 1997.

Sec. 157.321. DISCRETIONARY RELEASE OF LIEN. A child support

lien claimant may at any time release a lien on all or part of

the property of the obligor or return seized property, without

liability, if assurance of payment is considered adequate by the

claimant or if the release or return will facilitate the

collection of the arrearages. The release or return may not

operate to prevent future action to collect from the same or

other property owned by the obligor.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 420, Sec. 9, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 911, Sec. 28, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 1023, Sec. 28, eff. Sept. 1,

2001.

Sec. 157.322. MANDATORY RELEASE OF LIEN. (a) On payment in

full of the amount of child support due, together with any costs

and reasonable attorney's fees, the child support lien claimant

shall execute and deliver to the obligor or the obligor's

attorney a release of the child support lien.

(b) The release of the child support lien is effective when:

(1) filed with the county clerk with whom the lien notice or

abstract of judgment was filed; or

(2) delivered to any other individual or organization that may

have been served with a lien notice under this subchapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 420, Sec. 10, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 911, Sec. 29, 97(a),

eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1023, Sec. 29, eff.

Sept. 1, 2001.

Sec. 157.323. FORECLOSURE OR SUIT TO DETERMINE ARREARAGES. (a)

In addition to any other remedy provided by law, an action to

foreclose a child support lien, to dispute the amount of

arrearages stated in the lien, or to resolve issues of ownership

interest with respect to property subject to a child support lien

may be brought in:

(1) the court in which the lien notice was filed under Section

157.314(b)(1);

(2) the district court of the county in which the property is or

was located and the lien was filed; or

(3) the court of continuing jurisdiction.

(b) The procedures provided by Subchapter B apply to a

foreclosure action under this section, except that a person or

organization in possession of the property of the obligor or

known to have an ownership interest in property that is subject

to the lien may be joined as an additional respondent.

(c) If arrearages are owed by the obligor, the court shall:

(1) render judgment against the obligor for the amount due, plus

costs and reasonable attorney's fees;

(2) order any official authorized to levy execution to satisfy

the lien, costs, and attorney's fees by selling any property on

which a lien is established under this subchapter; or

(3) order an individual or organization in possession of

nonexempt personal property or cash owned by the obligor to

dispose of the property as the court may direct.

(d) For execution and sale under this section, publication of

notice is necessary only for three consecutive weeks in a

newspaper published in the county where the property is located

or, if there is no newspaper in that county, in the most

convenient newspaper in circulation in the county.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 420, Sec. 11, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 911, Sec. 30, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 1023, Sec. 30, eff. Sept. 1,

2001.

Sec. 157.324. LIABILITY FOR FAILURE TO COMPLY WITH ORDER OR

LIEN. A person who knowingly disposes of property subject to a

child support lien or who, after a foreclosure hearing, fails to

surrender on demand nonexempt personal property as directed by a

court under this subchapter is liable to the claimant in an

amount equal to the value of the property disposed of or not

surrendered, not to exceed the amount of the child support

arrearages for which the lien or foreclosure judgment was issued.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 420, Sec. 12, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 911, Sec. 31, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 1023, Sec. 31, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 30, eff. September 1, 2007.

Sec. 157.325. RELEASE OF EXCESS FUNDS TO DEBTOR OR OBLIGOR. (a)

If a person has in the person's possession earnings, deposits,

accounts, balances, or other funds or assets of the obligor,

including the proceeds of a judgment or other settlement of a

claim or counterclaim due to the obligor that are in excess of

the amount of arrearages specified in the child support lien, the

holder of the nonexempt personal property or the obligor may

request that the claimant release any excess amount from the

lien. The claimant shall grant the request and discharge any lien

on the excess amount unless the security for the arrearages would

be impaired.

(b) If the claimant refuses the request, the holder of the

personal property or the obligor may file suit under this

subchapter for an order determining the amount of arrearages and

discharging excess personal property or money from the lien.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 420, Sec. 13, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 911, Sec. 32, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 1023, Sec. 32, eff. Sept. 1,

2001.

Sec. 157.326. INTEREST OF OBLIGOR'S SPOUSE OR ANOTHER PERSON

HAVING OWNERSHIP INTEREST. (a) A spouse of an obligor or

another person having an ownership interest in property that is

subject to a child support lien may file suit under Section

157.323 to determine the extent, if any, of the spouse's or other

person's interest in real or personal property that is subject

to:

(1) a lien perfected under this subchapter; or

(2) an action to foreclose under this subchapter.

(b) After notice to the obligor, the obligor's spouse, any other

person alleging an ownership interest, the claimant, and the

obligee, the court shall conduct a hearing and determine the

extent, if any, of the ownership interest in the property held by

the obligor's spouse or other person. If the court finds that:

(1) the property is the separate property of the obligor's

spouse or the other person, the court shall order that the lien

against the property be released and that any action to foreclose

on the property be dismissed;

(2) the property is jointly owned by the obligor and the

obligor's spouse, the court shall determine whether the sale of

the obligor's interest in the property would result in an

unreasonable hardship on the obligor's spouse or family and:

(A) if so, the court shall render an order that the obligor's

interest in the property not be sold and that the lien against

the property should be released; or

(B) if not, the court shall render an order partitioning the

property and directing that the property be sold and the proceeds

applied to the child support arrearages; or

(3) the property is owned in part by another person, other than

the obligor's spouse, the court shall render an order

partitioning the property and directing that the obligor's share

of the property be applied to the child support arrearages.

(c) In a proceeding under this section, the spouse or other

person claiming an ownership interest in the property has the

burden to prove the extent of that ownership interest.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 420, Sec. 14, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 911, Sec. 33, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 1023, Sec. 33, eff. Sept. 1,

2001.

Sec. 157.327. EXECUTION AND LEVY ON FINANCIAL ASSETS OF OBLIGOR.

(a) Notwithstanding any other provision of law, if a judgment

or administrative determination of arrearages has been rendered,

a claimant may deliver a notice of levy to any financial

institution possessing or controlling assets or funds owned by,

or owed to, an obligor and subject to a child support lien,

including a lien for child support arising in another state.

(b) The notice under this section must:

(1) identify the amount of child support arrearages owing at the

time the amount of arrearages was determined or, if the amount is

less, the amount of arrearages owing at the time the notice is

prepared and delivered to the financial institution; and

(2) direct the financial institution to pay to the claimant, not

earlier than the 15th day or later than the 21st day after the

date of delivery of the notice, an amount from the assets of the

obligor or from funds due to the obligor that are held or

controlled by the institution, not to exceed the amount of the

child support arrearages identified in the notice, unless:

(A) the institution is notified by the claimant that the obligor

has paid the arrearages or made arrangements satisfactory to the

claimant for the payment of the arrearages;

(B) the obligor or another person files a suit under Section

157.323 requesting a hearing by the court; or

(C) if the claimant is the Title IV-D agency, the obligor has

requested an agency review under Section 157.328.

(c) A financial institution that receives a notice of levy under

this section may not close an account in which the obligor has an

ownership interest, permit a withdrawal from any account the

obligor owns, in whole or in part, or pay funds to the obligor so

that any amount remaining in the account is less than the amount

of the arrearages identified in the notice, plus any fees due to

the institution and any costs of the levy identified by the

claimant.

(d) A financial institution that receives a notice of levy under

this section shall notify any other person having an ownership

interest in an account in which the obligor has an ownership

interest that the account has been levied on in an amount not to

exceed the amount of the child support arrearages identified in

the notice of levy.

(e) The notice of levy may be delivered to a financial

institution as provided by Section 59.008, Finance Code, if the

institution is subject to that law or may be delivered to the

registered agent, the institution's main business office in this

state, or another address provided by the institution under

Section 231.307.

(f) A financial institution may deduct the fees and costs

identified in Subsection (c) from the obligor's assets before

paying the appropriate amount to the claimant.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 34, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 31, eff. September 1, 2007.

Sec. 157.328. NOTICE OF LEVY SENT TO OBLIGOR. (a) At the time

the notice of levy under Section 157.327 is delivered to a

financial institution, the claimant shall serve the obligor with

a copy of the notice.

(b) The notice of levy delivered to the obligor must inform the

obligor that:

(1) the claimant will not proceed with levy if, not later than

the 10th day after the date of receipt of the notice, the obligor

pays in full the amount of arrearages identified in the notice or

otherwise makes arrangements acceptable to the claimant for the

payment of the arrearage amounts; and

(2) the obligor may contest the levy by filing suit under

Section 157.323 not later than the 10th day after the date of

receipt of the notice.

(c) If the claimant is the Title IV-D agency, the obligor

receiving a notice of levy may request review by the agency not

later than the 10th day after the date of receipt of the notice

to resolve any issue in dispute regarding the existence or amount

of the arrearages. The agency shall provide an opportunity for a

review, by telephone conference or in person, as appropriate to

the circumstances, not later than the fifth business day after

the date an oral or written request from the obligor for the

review is received. If the review fails to resolve any issue in

dispute, the obligor may file suit under Section 157.323 for a

hearing by the court not later than the fifth day after the date

of the conclusion of the agency review. If the obligor fails to

timely file suit, the Title IV-D agency may request the financial

institution to release and remit the funds subject to levy.

(d) The notice under this section may be delivered to the last

known address of the obligor by first class mail, certified mail,

or registered mail.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 34, eff. Sept. 1,

2001.

Sec. 157.329. NO LIABILITY FOR COMPLIANCE WITH NOTICE OF LEVY.

A financial institution that possesses or has a right to an

obligor's assets for which a notice of levy has been delivered

and that surrenders the assets or right to assets to a child

support lien claimant is not liable to the obligor or any other

person for the property or rights surrendered.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 34, eff. Sept. 1,

2001.

Sec. 157.330. FAILURE TO COMPLY WITH NOTICE OF LEVY. (a) A

person who possesses or has a right to property that is the

subject of a notice of levy delivered to the person and who

refuses to surrender the property or right to property to the

claimant on demand is liable to the claimant in an amount equal

to the value of the property or right to property not surrendered

but that does not exceed the amount of the child support

arrearages for which the notice of levy has been filed.

(b) A claimant may recover costs and reasonable attorney's fees

incurred in an action under this section.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 34, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 32, eff. September 1, 2007.

Sec. 157.331. ADDITIONAL LEVY TO SATISFY ARREARAGES. If the

property or right to property on which a notice of levy has been

filed does not produce money sufficient to satisfy the amount of

child support arrearages identified in the notice of levy, the

claimant may proceed to levy on other property of the obligor

until the total amount of child support due is paid.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 34, eff. Sept. 1,

2001.

SUBCHAPTER H. HABEAS CORPUS

Sec. 157.371. JURISDICTION. (a) The relator may file a

petition for a writ of habeas corpus in either the court of

continuing, exclusive jurisdiction or in a court with

jurisdiction to issue a writ of habeas corpus in the county in

which the child is found.

(b) Although a habeas corpus proceeding is not a suit affecting

the parent-child relationship, the court may refer to the

provisions of this title for definitions and procedures as

appropriate.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.372. RETURN OF CHILD. (a) Subject to Chapter 152 and

the Parental Kidnapping Prevention Act (28 U.S.C. Section 1738A),

if the right to possession of a child is governed by a court

order, the court in a habeas corpus proceeding involving the

right to possession of the child shall compel return of the child

to the relator only if the court finds that the relator is

entitled to possession under the order.

(b) If the court finds that the previous order was granted by a

court that did not give the contestants reasonable notice of the

proceeding and an opportunity to be heard, the court may not

render an order in the habeas corpus proceeding compelling return

of the child on the basis of that order.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.373. RELATOR RELINQUISHED POSSESSION; TEMPORARY ORDERS.

(a) If the relator has by consent or acquiescence relinquished

actual possession and control of the child for not less than 6

months preceding the date of the filing of the petition for the

writ, the court may either compel or refuse to order return of

the child.

(b) The court may disregard brief periods of possession and

control by the relator during the 6-month period.

(c) In a suit in which the court does not compel return of the

child, the court may issue temporary orders under Chapter 105 if

a suit affecting the parent-child relationship is pending and the

parties have received notice of a hearing on temporary orders set

for the same time as the habeas corpus proceeding.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.374. WELFARE OF CHILD. Notwithstanding any other

provision of this subchapter, the court may render an appropriate

temporary order if there is a serious immediate question

concerning the welfare of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.375. IMMUNITY TO CIVIL PROCESS. (a) While in this

state for the sole purpose of compelling the return of a child

through a habeas corpus proceeding, the relator is not amenable

to civil process and is not subject to the jurisdiction of any

civil court except the court in which the writ is pending. The

relator is subject to process and jurisdiction in that court only

for the purpose of prosecuting the writ.

(b) A request by the relator for costs, attorney's fees, and

necessary travel and other expenses under Chapter 106 or 152 is

not a waiver of immunity to civil process.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.376. NO EXISTING ORDER. (a) If the right to

possession of a child is not governed by an order, the court in a

habeas corpus proceeding involving the right of possession of the

child:

(1) shall compel return of the child to the parent if the right

of possession is between a parent and a nonparent and a suit

affecting the parent-child relationship has not been filed; or

(2) may either compel return of the child or issue temporary

orders under Chapter 105 if a suit affecting the parent-child

relationship is pending and the parties have received notice of a

hearing on temporary orders set for the same time as the habeas

corpus proceeding.

(b) The court may not use a habeas corpus proceeding to

adjudicate the right of possession of a child between two parents

or between two or more nonparents.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

SUBCHAPTER I. CLARIFICATION OF ORDERS

Sec. 157.421. CLARIFYING NONSPECIFIC ORDER. (a) A court may

clarify an order rendered by the court in a proceeding under this

title if the court finds, on the motion of a party or on the

court's own motion, that the order is not specific enough to be

enforced by contempt.

(b) The court shall clarify the order by rendering an order that

is specific enough to be enforced by contempt.

(c) A clarified order does not affect the finality of the order

that it clarifies.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.422. PROCEDURE. (a) The procedure for filing a motion

for enforcement of a final order applies to a motion for

clarification.

(b) A person is not entitled to a jury in a proceeding under

this subchapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.423. SUBSTANTIVE CHANGE NOT ENFORCEABLE. (a) A court

may not change the substantive provisions of an order to be

clarified under this subchapter.

(b) A substantive change made by a clarification order is not

enforceable.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.424. RELATION TO MOTION FOR CONTEMPT. The court may

render a clarification order before a motion for contempt is made

or heard, in conjunction with a motion for contempt, or after the

denial of a motion for contempt.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.425. ORDER NOT RETROACTIVE. The court may not provide

that a clarification order is retroactive for the purpose of

enforcement by contempt.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 157.426. TIME ALLOWED TO COMPLY. (a) In a clarification

order, the court shall provide a reasonable time for compliance.

(b) The clarification order may be enforced by contempt after

the time for compliance has expired.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.



CHAPTER 158. WITHHOLDING FROM EARNINGS FOR CHILD SUPPORT

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE B. SUITS AFFECTING THE PARENT-CHILD RELATIONSHIP

CHAPTER 158. WITHHOLDING FROM EARNINGS FOR CHILD SUPPORT

SUBCHAPTER A. INCOME WITHHOLDING REQUIRED; GENERAL PROVISIONS

Sec. 158.001. INCOME WITHHOLDING; GENERAL RULE. In a proceeding

in which periodic payments of child support are ordered,

modified, or enforced, the court or the Title IV-D agency shall

order that income be withheld from the disposable earnings of the

obligor as provided by this chapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 34, eff.

Sept. 1, 1997.

Sec. 158.002. SUSPENSION OF INCOME WITHHOLDING. Except in a

Title IV-D case, the court may provide, for good cause shown or

on agreement of the parties, that the order withholding income

need not be issued or delivered to an employer until:

(1) the obligor has been in arrears for an amount due for more

than 30 days;

(2) the amount of the arrearages is an amount equal to or

greater than the amount due for a one-month period; or

(3) any other violation of the child support order has occurred.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 35, eff.

Sept. 1, 1997.

Sec. 158.003. WITHHOLDING FOR ARREARAGES IN ADDITION TO CURRENT

SUPPORT. (a) In addition to income withheld for the current

support of a child, income shall be withheld from the disposable

earnings of the obligor to be applied toward the liquidation of

any child support arrearages, including accrued interest as

provided in Chapter 157.

(b) The additional amount to be withheld for arrearages shall be

an amount sufficient to discharge those arrearages in not more

than two years or an additional 20 percent added to the amount of

the current monthly support order, whichever amount will result

in the arrearages being discharged in the least amount of time.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 21, eff.

Sept. 1, 1999.

Sec. 158.004. WITHHOLDING FOR ARREARAGES WHEN NO CURRENT SUPPORT

IS DUE. If current support is no longer owed, the court or the

Title IV-D agency shall order that income be withheld for

arrearages, including accrued interest as provided in Chapter

157, in an amount sufficient to discharge those arrearages in not

more than two years.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 22, eff.

Sept. 1, 1999.

Sec. 158.005. WITHHOLDING TO SATISFY JUDGMENT FOR ARREARAGES.

In rendering a cumulative judgment for arrearages, the court

shall order that a reasonable amount of income be withheld from

the disposable earnings of the obligor to be applied toward the

satisfaction of the judgment.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 158.0051. ORDER FOR WITHHOLDING FOR COSTS AND FEES. (a)

In addition to an order for income to be withheld for child

support, including child support and child support arrearages,

the court may render an order that income be withheld from the

disposable earnings of the obligor to be applied towards the

satisfaction of any ordered attorney's fees and costs resulting

from an action to enforce child support under this title.

(b) An order rendered under this section is subordinate to an

order or writ of withholding for child support under this chapter

and is subject to the maximum amount allowed to be withheld under

Section 158.009.

(c) The court shall order that amounts withheld for fees and

costs under this section be remitted directly to the person

entitled to the ordered attorney's fees or costs or be paid

through a local registry for disbursement to that person.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 35, eff. Sept. 1,

2001.

Sec. 158.006. INCOME WITHHOLDING IN TITLE IV-D SUITS. In a

Title IV-D case, the court or the Title IV-D agency shall order

that income be withheld from the disposable earnings of the

obligor and may not suspend, stay, or delay issuance of the order

or of a judicial or administrative writ of withholding.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 36, eff.

Sept. 1, 1997.

Sec. 158.007. EXTENSION OF REPAYMENT SCHEDULE BY COURT OR TITLE

IV-D AGENCY; UNREASONABLE HARDSHIP. If the court or the Title

IV-D agency finds that the schedule for discharging arrearages

would cause the obligor, the obligor's family, or children for

whom support is due from the obligor to suffer unreasonable

hardship, the court or agency may extend the payment period for a

reasonable length of time.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 22, eff.

Sept. 1, 1999.

Sec. 158.008. PRIORITY OF WITHHOLDING. An order or writ of

withholding has priority over any garnishment, attachment,

execution, or other assignment or order affecting disposable

earnings.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 158.009. MAXIMUM AMOUNT WITHHELD FROM EARNINGS. An order

or writ of withholding shall direct that any employer of the

obligor withhold from the obligor's disposable earnings the

amount specified up to a maximum amount of 50 percent of the

obligor's disposable earnings.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 37, eff.

Sept. 1, 1997.

Sec. 158.010. ORDER OR WRIT BINDING ON EMPLOYER DOING BUSINESS

IN STATE. An order or writ of withholding issued under this

chapter and delivered to an employer doing business in this state

is binding on the employer without regard to whether the obligor

resides or works outside this state.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 38, eff.

Sept. 1, 1997.

Sec. 158.011. VOLUNTARY WITHHOLDING BY OBLIGOR. (a) An obligor

may file with the clerk of the court a notarized or acknowledged

request signed by the obligor and the obligee for the issuance

and delivery to the obligor's employer of a writ of withholding.

A notarized or acknowledged request may be filed under this

section regardless of whether a writ or order has been served on

any party or of the existence or amount of an arrearage.

(b) On receipt of a request under this section, the clerk shall

issue and deliver a writ of withholding in the manner provided by

this chapter.

(c) An employer that receives a writ of withholding issued under

this section may request a hearing in the same manner and

according to the same terms provided by Section 158.205.

(d) An obligor whose employer receives a writ of withholding

issued under this section may request a hearing in the manner

provided by Section 158.309.

(e) An obligee may contest a writ of withholding issued under

this section by requesting, not later than the 180th day after

the date on which the obligee discovers that the writ has been

issued, a hearing in the manner provided by Section 158.309.

(f) A writ of withholding under this section may not reduce the

total amount of child support, including arrearages, owed by the

obligor.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 55, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 39, eff.

Sept. 1, 1997.

SUBCHAPTER B. PROCEDURE

Sec. 158.101. APPLICABILITY OF PROCEDURE. Except as otherwise

provided in this chapter, the procedure for a motion for

enforcement of child support as provided in Chapter 157 applies

to an action for income withholding.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 158.102. TIME LIMITATIONS. An order or writ for income

withholding under this chapter may be issued until all current

support and child support arrearages, interest, and any

applicable fees and costs, including ordered attorney's fees and

court costs, have been paid.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 40, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 556, Sec. 23, eff. Sept.

1, 1999.

Sec. 158.103. CONTENTS OF ORDER OR WRIT OF WITHHOLDING. An

order of withholding or writ of withholding issued under this

chapter must contain the information required by the forms

prescribed by the Title IV-D agency under Section 158.106.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 41, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 556, Sec. 23, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1023, Sec. 36, eff. Sept. 1,

2001.

Sec. 158.104. REQUEST FOR ISSUANCE OF ORDER OR JUDICIAL WRIT OF

WITHHOLDING. A request for issuance of an order or judicial writ

of withholding may be filed with the clerk of the court by the

prosecuting attorney, the Title IV-D agency, the friend of the

court, a domestic relations office, the obligor, the obligee, or

an attorney representing the obligee or obligor.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 702, Sec. 6, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 556, Sec. 23, eff. Sept.

1, 1999.

Sec. 158.105. ISSUANCE AND DELIVERY OF ORDER OR JUDICIAL WRIT OF

WITHHOLDING. (a) On filing a request for issuance of an order

or judicial writ of withholding, the clerk of the court shall

cause a certified copy of the order or writ to be delivered to

the obligor's current employer or to any subsequent employer of

the obligor.

(b) The clerk shall issue and deliver the certified copy of the

order or judicial writ not later than the fourth working day

after the date the order is signed or the request is filed,

whichever is later.

(c) An order or judicial writ of withholding shall be delivered

to the employer by first class mail or, if requested, by

certified or registered mail, return receipt requested, by

electronic transmission, including electronic mail or facsimile

transmission, or by service of citation to:

(1) the person authorized to receive service of process for the

employer in civil cases generally; or

(2) a person designated by the employer, by written notice to

the clerk, to receive orders or writs of withholding.

(d) The clerk may deliver an order or judicial writ of

withholding under Subsection (c) by electronic mail if the

employer has an electronic mail address or by facsimile

transmission if the employer is capable of receiving documents

transmitted in that manner. If delivery is accomplished by

electronic mail, the clerk must request acknowledgment of receipt

from the employer or use an electronic mail system with a read

receipt capability. If delivery is accomplished by facsimile

transmission, the clerk's facsimile machine must create a

delivery confirmation report.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 702, Sec. 7, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 556, Sec. 24, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1023, Sec. 37, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1113, Sec. 1, eff. September 1, 2005.

Sec. 158.106. FORMS FOR INCOME WITHHOLDING. (a) The Title IV-D

agency shall prescribe forms as required by federal law in a

standard format entitled order or notice to withhold income for

child support.

(b) The Title IV-D agency shall make the appropriate forms

available to obligors, obligees, domestic relations offices,

friends of the court, and private attorneys.

(c) The Title IV-D agency may prescribe additional forms for the

efficient collection of child support and to promote the

administration of justice for all parties.

(d) The forms prescribed by the Title IV-D agency under this

section may be used to request voluntary withholding under

Section 158.011.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 42, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 556, Sec. 25, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1023, Sec. 38, eff. Sept. 1,

2001.

SUBCHAPTER C. RIGHTS AND DUTIES OF EMPLOYER

Sec. 158.201. ORDER OR WRIT BINDING ON EMPLOYER. (a) An

employer required to withhold income from earnings is not

entitled to notice of the proceedings before the order is

rendered or writ of withholding is issued.

(b) An order or writ of withholding is binding on an employer

regardless of whether the employer is specifically named in the

order or writ.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 43, eff.

Sept. 1, 1997.

Sec. 158.202. EFFECTIVE DATE OF AND DURATION OF WITHHOLDING. An

employer shall begin to withhold income in accordance with an

order or writ of withholding not later than the first pay period

following the date on which the order or writ was delivered to

the employer and shall continue to withhold income as required by

the order or writ as long as the obligor is employed by the

employer.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 44, eff.

Sept. 1, 1997.

Sec. 158.203. REMITTING WITHHELD PAYMENTS. (a) The employer

shall remit the amount to be withheld to the person or office

named in the order or writ on each pay date. The payment must

include the date on which the withholding occurred.

(b) An employer with 250 or more employees shall remit a payment

required under this section by electronic funds transfer or

electronic data interchange not later than the second business

day after the pay date.

(b-1) An employer with fewer than 250 employees may remit a

payment required under this section by electronic funds transfer

or electronic data interchange. A payment remitted by the

employer electronically must be remitted not later than the date

specified by Subsection (b).

(c) The employer shall include with each payment transmitted:

(1) the number assigned by the Title IV-D agency, if available,

and the county identification number, if available;

(2) the name of the county or the county's federal information

processing standard code;

(3) the cause number of the suit under which withholding is

required;

(4) the payor's name and social security number; and

(5) the payee's name and, if available, social security number,

unless the payment is transmitted by electronic funds transfer.

(d) In a case in which an obligor's income is subject to

withholding, the employer shall remit the payment of child

support directly to a local registry, the Title IV-D agency, or

to the state disbursement unit.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 702, Sec. 8, eff. Jan.

1, 1998; Acts 1999, 76th Leg., ch. 556, Sec. 26, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 19, eff. September 1, 2009.

Sec. 158.204. EMPLOYER MAY DEDUCT FEE FROM EARNINGS. An

employer may deduct an administrative fee of not more than $10

each month from the obligor's disposable earnings in addition to

the amount to be withheld as child support.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 859, Sec. 1, eff.

Sept. 1, 1999.

Sec. 158.205. HEARING REQUESTED BY EMPLOYER. (a) Not later

than the 20th day after the date an order or writ of withholding

is delivered, the employer may, as appropriate, file a motion

with the court or file a request with the Title IV-D agency for a

hearing on the applicability of the order or writ to the

employer. The Title IV-D agency by rule shall establish

procedures for an agency hearing under this section.

(b) The hearing under this section shall be held not later than

the 15th day after the date the motion or request was made.

(c) An order or writ of withholding remains binding and payments

shall continue to be made pending further order of the court or,

in the case of an administrative writ, action of the Title IV-D

agency.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 45, eff.

Sept. 1, 1997.

Sec. 158.206. LIABILITY AND OBLIGATION OF EMPLOYER; WORKERS'

COMPENSATION CLAIMS. (a) An employer receiving an order or a

writ of withholding under this chapter, including an order or

writ directing that health insurance be provided to a child, who

complies with the order or writ is not liable to the obligor for

the amount of income withheld and paid as required by the order

or writ.

(b) An employer receiving an order or writ of withholding who

does not comply with the order or writ is liable:

(1) to the obligee for the amount not paid in compliance with

the order or writ, including the amount the obligor is required

to pay for health insurance under Chapter 154;

(2) to the obligor for:

(A) the amount withheld and not paid as required by the order or

writ; and

(B) an amount equal to the interest that accrues under Section

157.265 on the amount withheld and not paid; and

(3) for reasonable attorney's fees and court costs.

(c) If an obligor has filed a claim for workers' compensation,

the obligor's employer shall send a copy of the income

withholding order or writ to the insurance carrier with whom the

claim has been filed in order to continue the ordered withholding

of income.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 4.07, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 911, Sec. 46, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 859, Sec. 2, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1580, Sec. 1, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 1023, Sec. 39, eff. Sept. 1, 2001.

Sec. 158.207. EMPLOYER RECEIVING MORE THAN ONE ORDER OR WRIT.

(a) An employer receiving two or more orders or writs for one

obligor shall comply with each order or writ to the extent

possible.

(b) If the total amount due under the orders or writs exceeds

the maximum amount allowed to be withheld under Section 158.009,

the employer shall pay an equal amount towards the current

support in each order or writ until the employer has complied

fully with each current support obligation and, thereafter, equal

amounts on the arrearages until the employer has complied with

each order or writ, or until the maximum total amount of allowed

withholding is reached, whichever occurs first.

(c) An employer who receives more than one order or writ of

withholding that combines withholding for child support and

spousal maintenance as provided by Section 8.101 shall withhold

income and pay the amount withheld in accordance with Section

8.207.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 47, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 807, Sec. 2, eff. Sept.

1, 2001.

Sec. 158.208. EMPLOYER MAY COMBINE AMOUNTS WITHHELD. An

employer required to withhold from more than one obligor may

combine the amounts withheld and make a single payment to each

agency designated if the employer separately identifies the

amount of the payment that is attributable to each obligor.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 158.209. EMPLOYER'S PENALTY FOR DISCRIMINATORY HIRING OR

DISCHARGE. (a) An employer may not use an order or writ of

withholding as grounds in whole or part for the termination of

employment or for any other disciplinary action against an

employee.

(b) An employer may not refuse to hire an employee because of an

order or writ of withholding.

(c) If an employer intentionally discharges an employee in

violation of this section, the employer continues to be liable to

the employee for current wages and other benefits and for

reasonable attorney's fees and court costs incurred in enforcing

the employee's rights as provided in this section.

(d) An action under this section may be brought by the employee,

a friend of the court, the domestic relations office, or the

Title IV-D agency.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 48, eff.

Sept. 1, 1997.

Sec. 158.210. FINE FOR NONCOMPLIANCE. (a) In addition to the

civil remedies provided by this subchapter or any other remedy

provided by law, an employer who knowingly violates the

provisions of this chapter may be subject to a fine not to exceed

$200 for each occurrence in which the employer fails to:

(1) withhold income for child support as instructed in an order

or writ issued under this chapter; or

(2) remit withheld income within the time required by Section

158.203 to the payee identified in the order or writ or to the

state disbursement unit.

(b) A fine recovered under this section shall be paid to the

county in which the obligee resides and shall be used by the

county to improve child support services.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 420, Sec. 15, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 556, Sec. 27, eff. Sept.

1, 1999.

Sec. 158.211. NOTICE OF TERMINATION OF EMPLOYMENT AND OF NEW

EMPLOYMENT. (a) If an obligor terminates employment with an

employer who has been withholding income, both the obligor and

the employer shall notify the court or the Title IV-D agency and

the obligee of that fact not later than the seventh day after the

date employment terminated and shall provide the obligor's last

known address and the name and address of the obligor's new

employer, if known.

(b) The obligor has a continuing duty to inform any subsequent

employer of the order or writ of withholding after obtaining

employment.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 28, eff.

Sept. 1, 1999.

Sec. 158.212. IMPROPER PAYMENT. An employer who remits a

payment to an incorrect office or person shall remit the payment

to the agency or person identified in the order of withholding

not later than the second business day after the date the

employer receives the returned payment.

Added by Acts 1999, 76th Leg., ch. 556, Sec. 29, eff. Sept. 1,

1999.

Sec. 158.213. WITHHOLDING FROM WORKERS' COMPENSATION BENEFITS.

(a) An insurance carrier that receives an order or writ of

withholding under Section 158.206 for workers' compensation

benefits payable to an obligor shall withhold an amount not to

exceed the maximum amount allowed to be withheld from income

under Section 158.009 regardless of whether the benefits payable

to the obligor for lost income are paid as lump sum amounts or as

periodic payments.

(b) An insurance carrier subject to this section shall send the

amount withheld for child support to the place of payment

designated in the order or writ of withholding.

Added by Acts 2003, 78th Leg., ch. 610, Sec. 9, eff. Sept. 1,

2003.

Sec. 158.214. WITHHOLDING FROM SEVERANCE PAY. (a) In this

section, "severance pay" means income paid on termination of

employment in addition to the employee's usual earnings from the

employer at the time of termination.

(b) An employer receiving an order or writ of withholding under

this chapter shall withhold from any severance pay owed an

obligor an amount equal to the amount the employer would have

withheld under the order or writ if the severance pay had been

paid as the obligor's usual earnings as a current employee.

(c) The total amount that may be withheld under this section is

subject to the maximum amount allowed to be withheld under

Section 158.009.

Added by Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 33, eff. September 1, 2007.

Sec. 158.215. WITHHOLDING FROM LUMP-SUM PAYMENTS. (a) In this

section, "lump-sum payment" means income in the form of a bonus

or an amount paid in lieu of vacation or other leave time. The

term does not include an employee's usual earnings or an amount

paid as severance pay on termination of employment.

(b) This section applies only to an employer who receives an

administrative writ of withholding in a Title IV-D case.

(c) An employer to whom this section applies may not make a

lump-sum payment to the obligor in the amount of $500 or more

without first notifying the Title IV-D agency to determine

whether all or a portion of the payment should be applied to

child support arrearages owed by the obligor.

(d) After notifying the Title IV-D agency in compliance with

Subsection (c), the employer may not make the lump-sum payment

before the earlier of:

(1) the 10th day after the date on which the employer notified

the Title IV-D agency; or

(2) the date on which the employer receives authorization from

the Title IV-D agency to make the payment.

(e) If the employer receives a timely authorization from the

Title IV-D agency under Subsection (d)(2), the employer may make

the payment only in accordance with the terms of that

authorization.

Added by Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 34, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 20, eff. June 19, 2009.

SUBCHAPTER D. JUDICIAL WRIT OF WITHHOLDING ISSUED BY CLERK

Sec. 158.301. NOTICE OF APPLICATION FOR JUDICIAL WRIT OF

WITHHOLDING; FILING. (a) A notice of application for judicial

writ of withholding may be filed if:

(1) a delinquency occurs in child support payments in an amount

equal to or greater than the total support due for one month; or

(2) income withholding was not ordered at the time child support

was ordered.

(b) The notice of application for judicial writ of withholding

may be filed in the court of continuing jurisdiction by:

(1) the Title IV-D agency;

(2) the attorney representing the local domestic relations

office;

(3) the attorney appointed a friend of the court as provided in

Chapter 202;

(4) the obligor or obligee; or

(5) a private attorney representing the obligor or obligee.

(c) The Title IV-D agency may in a Title IV-D case file a notice

of application for judicial writ of withholding on request of the

obligor or obligee.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 57, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 911, Sec. 50, eff. Sept.

1, 1997.

Sec. 158.302. CONTENTS OF NOTICE OF APPLICATION FOR JUDICIAL

WRIT OF WITHHOLDING. The notice of application for judicial writ

of withholding shall be verified and:

(1) state the amount of monthly support due, including medical

support, the amount of arrearages or anticipated arrearages,

including accrued interest, and the amount of wages that will be

withheld in accordance with a judicial writ of withholding;

(2) state that the withholding applies to each current or

subsequent employer or period of employment;

(3) state that if the obligor does not contest the withholding

within 10 days after the date of receipt of the notice, the

obligor's employer will be notified to begin the withholding;

(4) describe the procedures for contesting the issuance and

delivery of a writ of withholding;

(5) state that if the obligor contests the withholding, the

obligor will be afforded an opportunity for a hearing by the

court not later than the 30th day after the date of receipt of

the notice of contest;

(6) state that the sole ground for successfully contesting the

issuance of a writ of withholding is a dispute concerning the

identity of the obligor or the existence or amount of the

arrearages, including accrued interest;

(7) describe the actions that may be taken if the obligor

contests the notice of application for judicial writ of

withholding, including the procedures for suspending issuance of

a writ of withholding; and

(8) include with the notice a suggested form for the motion to

stay issuance and delivery of the judicial writ of withholding

that the obligor may file with the clerk of the appropriate

court.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 51, eff.

Sept. 1, 1997.

Sec. 158.303. INTERSTATE REQUEST FOR INCOME WITHHOLDING. (a)

The registration of a foreign support order as provided in

Chapter 159 is sufficient for the filing of a notice of

application for judicial writ of withholding.

(b) The notice shall be filed with the clerk of the court having

venue as provided in Chapter 159.

(c) Notice of application for judicial writ of withholding may

be delivered to the obligor at the same time that an order is

filed for registration under Chapter 159.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 58, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 911, Sec. 52, eff. Sept.

1, 1997.

Sec. 158.304. ADDITIONAL ARREARAGES. If the notice of

application for judicial writ of withholding states that the

obligor has repeatedly failed to pay support in accordance with

the underlying support order, the judicial writ may include

arrearages that accrue between the filing of the notice and the

date of the hearing or the issuance of a judicial writ of

withholding.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 53, eff.

Sept. 1, 1997.

Sec. 158.306. DELIVERY OF NOTICE OF APPLICATION FOR JUDICIAL

WRIT OF WITHHOLDING; TIME OF DELIVERY. (a) A notice of

application for judicial writ of withholding may be delivered to

the obligor by:

(1) hand delivery by a person designated by the Title IV-D

agency or local domestic relations office;

(2) first-class or certified mail, return receipt requested,

addressed to the obligor's last known address or place of

employment; or

(3) by service of citation as in civil cases generally.

(b) If the notice is delivered by mailing or hand delivery, the

party who filed the notice shall file with the court a

certificate stating the name, address, and date on which the

mailing or hand delivery was made.

(c) Notice is considered to have been received by the obligor:

(1) if hand delivered, on the date of delivery;

(2) if mailed by certified mail, on the date of receipt;

(3) if mailed by first-class mail, on the 10th day after the

date the notice was mailed; or

(4) if delivered by service of citation, on the date of service.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 54, eff.

Sept. 1, 1997.

Sec. 158.307. MOTION TO STAY ISSUANCE OF WRIT OF WITHHOLDING.

(a) The obligor may stay issuance of a judicial writ of

withholding by filing a motion to stay with the clerk of court

not later than the 10th day after the date the notice of

application for judicial writ of withholding was received.

(b) The grounds for filing a motion to stay issuance are limited

to a dispute concerning the identity of the obligor or the

existence or the amount of the arrearages.

(c) The obligor shall verify that statements of fact in the

motion to stay issuance of the writ are true and correct.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 55, eff.

Sept. 1, 1997.

Sec. 158.308. EFFECT OF FILING MOTION TO STAY. The filing of a

motion to stay by an obligor in the manner provided by Section

158.307 prohibits the clerk of court from delivering the judicial

writ of withholding to any employer of the obligor before a

hearing is held.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 56, eff.

Sept. 1, 1997.

Sec. 158.309. HEARING ON MOTION TO STAY. (a) If a motion to

stay is filed in the manner provided by Section 158.307, the

court shall set a hearing on the motion and the clerk of court

shall notify the obligor, obligee, or their authorized

representatives, and the party who filed the application for

judicial writ of withholding of the date, time, and place of the

hearing.

(b) The court shall hold a hearing on the motion to stay not

later than the 30th day after the date the motion was filed,

except that a hearing may be held later than the 30th day after

filing if both the obligor and obligee agree and waive the right

to have the motion heard within 30 days.

(c) Upon hearing, the court shall:

(1) render an order for income withholding that includes a

determination of the amount of child support arrearages,

including medical support and interest; or

(2) grant the motion to stay.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 59, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 911, Sec. 57, eff. Sept.

1, 1997.

Sec. 158.310. SPECIAL EXCEPTIONS. (a) A defect in a notice of

application for judicial writ of withholding is waived unless the

respondent specially excepts in writing and cites with

particularity the alleged defect, obscurity, or other ambiguity

in the notice.

(b) A special exception under this section must be heard by the

court before hearing the motion to stay issuance.

(c) If the court sustains an exception, the court shall provide

the party filing the notice an opportunity to refile and the

court shall continue the hearing to a date certain without the

requirement of additional service.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 58, eff.

Sept. 1, 1997.

Sec. 158.311. ARREARAGES. (a) Payment of arrearages after

receipt of notice of application for judicial writ of withholding

may not be the sole basis for the court to refuse to order

withholding.

(b) The court shall order that a reasonable amount of income be

withheld to be applied toward the liquidation of arrearages, even

though a judgment confirming arrearages has been rendered against

the obligor.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 59, eff.

Sept. 1, 1997.

Sec. 158.312. REQUEST FOR ISSUANCE AND DELIVERY OF WRIT OF

WITHHOLDING. (a) If a notice of application for judicial writ

of withholding is delivered and a motion to stay is not filed

within the time limits provided by Section 158.307, the party who

filed the notice shall file with the clerk of the court a request

for issuance of the writ of withholding stating the amount of

current support, including medical support, the amount of

arrearages, and the amount to be withheld from the obligor's

income.

(b) The request for issuance may not be filed before the 11th

day after the date of receipt of the notice of application for

judicial writ of withholding by the obligor.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 60, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 556, Sec. 30, eff. Sept.

1, 1999.

Sec. 158.313. ISSUANCE AND DELIVERY OF WRIT OF WITHHOLDING. (a)

On the filing of a request for issuance of a writ of

withholding, the clerk of the court shall issue the writ.

(b) The writ shall be delivered as provided by Subchapter B.

(c) The clerk shall issue and mail the writ not later than the

second working day after the date the request is filed.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 158.314. CONTENTS OF WRIT OF WITHHOLDING. The judicial

writ of income withholding issued by the clerk must direct that

the employer or a subsequent employer withhold from the obligor's

disposable income for current child support, including medical

support, and child support arrearages an amount that is

consistent with the provisions of this chapter regarding orders

of withholding.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 61, eff.

Sept. 1, 1997.

Sec. 158.315. EXTENSION OF REPAYMENT SCHEDULE BY PARTY;

UNREASONABLE HARDSHIP. If the party who filed the notice of

application for judicial writ of withholding finds that the

schedule for repaying arrearages would cause the obligor, the

obligor's family, or the children for whom the support is due

from the obligor to suffer unreasonable hardship, the party may

extend the payment period in the writ.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 62, eff.

Sept. 1, 1997.

Sec. 158.316. PAYMENT OF AMOUNT TO BE WITHHELD. The amount to

be withheld shall be paid to the person or office named in the

writ on each pay date and shall include with the payment the date

on which the withholding occurred.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 158.317. FAILURE TO RECEIVE NOTICE OF APPLICATION FOR

JUDICIAL WRIT OF WITHHOLDING. (a) Not later than the 30th day

after the date of the first pay period following the date of

delivery of the writ of withholding to the obligor's employer,

the obligor may file an affidavit with the court that a motion to

stay was not timely filed because the notice of application for

judicial writ of withholding was not received by the obligor and

that grounds exist for a motion to stay.

(b) Concurrently with the filing of the affidavit, the obligor

may file a motion to withdraw the writ of withholding and request

a hearing on the applicability of the writ.

(c) Income withholding may not be interrupted until after the

hearing at which the court renders an order denying or modifying

withholding.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 63, eff.

Sept. 1, 1997.

Sec. 158.319. ISSUANCE AND DELIVERY OF JUDICIAL WRIT OF

WITHHOLDING TO SUBSEQUENT EMPLOYER. (a) After the issuance of a

judicial writ of withholding by the clerk, a party authorized to

file a notice of application for judicial writ of withholding

under this subchapter may issue the judicial writ of withholding

to a subsequent employer of the obligor by delivering to the

employer by certified mail a copy of the writ.

(b) The judicial writ of withholding must include the name,

address, and signature of the party and clearly indicate that the

writ is being issued to a subsequent employer.

(c) The party shall file a copy of the judicial writ of

withholding with the clerk not later than the third working day

following delivery of the writ to the subsequent employer. The

party shall pay the clerk a fee of $15 at the time the copy of

the writ is filed.

(d) The party shall file the postal return receipt from the

delivery to the subsequent employer not later than the third

working day after the party receives the receipt.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 60, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 64, eff.

Sept. 1, 1997.

SUBCHAPTER E. MODIFICATION, REDUCTION, OR TERMINATION OF

WITHHOLDING

Sec. 158.401. MODIFICATIONS TO OR TERMINATION OF WITHHOLDING BY

TITLE IV-D AGENCY. (a) The Title IV-D agency shall establish

procedures for the reduction in the amount of or termination of

withholding from income on the liquidation of an arrearages or

the termination of the obligation of support in Title IV-D cases.

The procedures shall provide that the payment of overdue support

may not be used as the sole basis for terminating withholding.

(b) At the request of the Title IV-D agency, the clerk of the

court shall issue a judicial writ of withholding to the obligor's

employer reflecting any modification or changes in the amount to

be withheld or the termination of withholding.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 65, eff.

Sept. 1, 1997.

Sec. 158.402. AGREEMENT BY PARTIES REGARDING AMOUNT OR DURATION

OF WITHHOLDING. (a) An obligor and obligee may agree on a

reduction in or termination of income withholding for child

support on the occurrence of one of the following contingencies

stated in the order:

(1) the child becomes 18 years of age or is graduated from high

school, whichever is later;

(2) the child's disabilities of minority are removed by

marriage, court order, or other operation of law; or

(3) the child dies.

(b) The obligor and obligee may file a notarized or acknowledged

request with the clerk of the court under Section 158.011 for a

revised judicial writ of withholding, including the termination

of withholding.

(c) The clerk shall issue and deliver to an employer of the

obligor a judicial writ of withholding that reflects the agreed

revision or termination of withholding.

(d) An agreement by the parties under this section does not

modify the terms of a support order.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 61, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 66, eff.

Sept. 1, 1997.

Sec. 158.403. MODIFICATIONS TO OR TERMINATION OF WITHHOLDING IN

VOLUNTARY WITHHOLDING CASES. (a) If an obligor initiates

voluntary withholding under Section 158.011, the obligee or an

agency providing child support services may file with the clerk

of the court a notarized request signed by the obligor and the

obligee or agency, as appropriate, for the issuance and delivery

to the obligor of a:

(1) modified writ of withholding that reduces the amount of

withholding; or

(2) notice of termination of withholding.

(b) On receipt of a request under this section, the clerk shall

issue and deliver a modified writ of withholding or notice of

termination in the manner provided by Section 158.402.

(c) The clerk may charge a reasonable fee not to exceed $15 for

filing the request.

(d) An obligee may contest a modified writ of withholding or

notice of termination issued under this section by requesting a

hearing in the manner provided by Section 158.309 not later than

the 180th day after the date the obligee discovers that the writ

or notice has been issued.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 61, eff. Sept. 1,

1995.

Sec. 158.404. DELIVERY OF ORDER OF REDUCTION OR TERMINATION OF

WITHHOLDING. If a court has rendered an order that reduces the

amount of child support to be withheld or terminates withholding

for child support, any person or governmental entity may deliver

to the employer a certified copy of the order without the

requirement that the clerk of the court deliver the order.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Renumbered from Sec. 158.402 by Acts 1995, 74th Leg., ch.

751, Sec. 61, eff. Sept. 1, 1995.

Sec. 158.405. LIABILITY OF EMPLOYERS. The provisions of this

chapter regarding the liability of employers for withholding

apply to an order that reduces or terminates withholding.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Renumbered from Sec. 158.403 by Acts 1995, 74th Leg., ch.

751, Sec. 61, eff. Sept. 1, 1995.

SUBCHAPTER F. ADMINISTRATIVE WRIT OF WITHHOLDING

Sec. 158.501. ISSUANCE OF ADMINISTRATIVE WRIT OF WITHHOLDING.

(a) The Title IV-D agency may initiate income withholding by

issuing an administrative writ of withholding for the enforcement

of an existing order as authorized by this subchapter.

(b) Except as provided by Subsection (d), the Title IV-D agency

is the only entity that may issue an administrative writ under

this subchapter.

(c) The Title IV-D agency may use the procedures authorized by

this subchapter to enforce a support order rendered by a tribunal

of another state regardless of whether the order has been

registered under Chapter 159.

(d) A domestic relations office may issue an administrative writ

of withholding under this chapter in a proceeding in which the

office is providing child support enforcement services. A

reference in this code to the Title IV-D agency that relates to

an administrative writ includes a domestic relations office,

except that the writ must be in the form prescribed by the Title

IV-D agency under Section 158.504.

Added by Acts 1997, 75th Leg., ch. 911, Sec. 67, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 31, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1023, Sec. 40, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

199, Sec. 3, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

199, Sec. 4, eff. September 1, 2005.

Sec. 158.502. WHEN ADMINISTRATIVE WRIT OF WITHHOLDING MAY BE

ISSUED. (a) An administrative writ of withholding under this

subchapter may be issued by the Title IV-D agency at any time

until all current support, including medical support, and child

support arrearages, and Title IV-D service fees authorized under

Section 231.103 for which the obligor is responsible, have been

paid. The writ issued under this subsection may be based on an

obligation in more than one support order.

(b) The Title IV-D agency may issue an administrative writ of

withholding that directs that an amount be withheld for an

arrearage or adjusts the amount to be withheld for an arrearage.

An administrative writ issued under this subsection may be

contested as provided by Section 158.506.

(c) The Title IV-D agency may issue an administrative writ of

withholding as a reissuance of an existing withholding order on

file with the court of continuing jurisdiction or a tribunal of

another state. The administrative writ under this subsection is

not subject to the contest provisions of Sections 158.505(a)(2)

and 158.506.

(d) The Title IV-D agency may issue an administrative writ of

withholding to direct child support payments to the state

disbursement unit of another state.

Added by Acts 1997, 75th Leg., ch. 911, Sec. 67, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 31, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1023, Sec. 41, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1247, Sec. 2, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 35, eff. September 1, 2007.

Sec. 158.503. DELIVERY OF ADMINISTRATIVE WRIT TO EMPLOYER;

FILING WITH COURT. (a) An administrative writ of withholding

issued under this subchapter may be delivered to an obligor,

obligee, and employer by mail or by electronic transmission.

(b) Not later than the third business day after the date of

delivery of the administrative writ of withholding to an

employer, the Title IV-D agency shall file a copy of the writ,

together with a signed certificate of service, in the court of

continuing jurisdiction. The certificate of service may be signed

electronically. This subsection does not apply to the enforcement

under Section 158.501(c) of a support order rendered by a

tribunal of another state.

(c) The copy of the administrative writ of withholding filed

with the clerk of court must include:

(1) the name, address, and signature of the authorized attorney

or individual that issued the writ;

(2) the name and address of the employer served with the writ;

and

(3) a true copy of the information provided to the employer.

(d) The clerk of the court may charge a reasonable fee not to

exceed $15 for filing an administrative writ under this section.

Added by Acts 1997, 75th Leg., ch. 911, Sec. 67, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 32, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 116, Sec. 1, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1023, Sec. 42, eff. Sept. 1,

2001.

Sec. 158.504. CONTENTS OF ADMINISTRATIVE WRIT OF WITHHOLDING.

(a) The administrative writ of withholding must be in the form

prescribed by the Title IV-D agency as required by this chapter

and in a standard format authorized by the United States

Department of Health and Human Services.

(b) An administrative writ of withholding issued under this

subchapter may contain only the information that is necessary for

the employer to withhold income for child support and medical

support and shall specify the place where the withheld income is

to be paid.

Added by Acts 1997, 75th Leg., ch. 911, Sec. 67, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 33, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1023, Sec. 43, eff.

Sept. 1, 2001.

Sec. 158.505. NOTICE TO OBLIGOR. (a) On issuance of an

administrative writ of withholding, the Title IV-D agency shall

send the obligor:

(1) notice that the withholding has commenced, including, if the

writ is issued as provided by Section 158.502(b), the amount of

the arrearages, including accrued interest;

(2) except as provided by Section 158.502(c), notice of the

procedures to follow if the obligor desires to contest

withholding on the grounds that the identity of the obligor or

the existence or amount of arrearages is incorrect; and

(3) a copy of the administrative writ, including the information

concerning income withholding provided to the employer.

(b) The notice required under this section may be sent to the

obligor by:

(1) personal delivery by a person designated by the Title IV-D

agency;

(2) first-class mail or certified mail, return receipt

requested, addressed to the obligor's last known address; or

(3) service of citation as in civil cases generally.

(c) Repealed by Acts 1999, 76th Leg., ch. 556, Sec. 81, eff.

Sept. 1, 1999.

Added by Acts 1997, 75th Leg., ch. 911, Sec. 67, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 34, 81, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1023, Sec. 44, eff.

Sept. 1, 2001.

Sec. 158.506. CONTEST BY OBLIGOR TO ADMINISTRATIVE WRIT OF

WITHHOLDING. (a) Except as provided by Section 158.502(c), an

obligor receiving the notice under Section 158.505 may request a

review by the Title IV-D agency to resolve any issue in dispute

regarding the identity of the obligor or the existence or amount

of arrearages. The Title IV-D agency shall provide an opportunity

for a review, by telephonic conference or in person, as may be

appropriate under the circumstances.

(b) After a review under this section, the Title IV-D agency may

issue a new administrative writ of withholding to the employer,

including a writ modifying the amount to be withheld or

terminating withholding.

(c) If a review under this section fails to resolve any issue in

dispute, the obligor may file a motion with the court to withdraw

the administrative writ of withholding and request a hearing with

the court not later than the 30th day after receiving notice of

the agency's determination. Income withholding may not be

interrupted pending a hearing by the court.

(d) If an administrative writ of withholding issued under this

subchapter is based on an order of a tribunal of another state

that has not been registered under Chapter 159, the obligor may

file a motion with an appropriate court in accordance with

Subsection (c).

Added by Acts 1997, 75th Leg., ch. 911, Sec. 67, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 35, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 36, eff. September 1, 2007.

Sec. 158.507. ADMINISTRATIVE WRIT TERMINATING WITHHOLDING. An

administrative writ to terminate withholding may be issued and

delivered to an employer by the Title IV-D agency when all

current support, including medical support, and child support

arrearages, and Title IV-D service fees authorized under Section

231.103 for which the obligor is responsible, have been paid.

Added by Acts 1997, 75th Leg., ch. 911, Sec. 67, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 37, eff. September 1, 2007.



CHAPTER 159. UNIFORM INTERSTATE FAMILY SUPPORT ACT

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE B. SUITS AFFECTING THE PARENT-CHILD RELATIONSHIP

CHAPTER 159. UNIFORM INTERSTATE FAMILY SUPPORT ACT

SUBCHAPTER A. CONFLICTS BETWEEN PROVISIONS

Sec. 159.001. CONFLICTS BETWEEN PROVISIONS. If a provision of

this chapter conflicts with a provision of this title or another

statute or rule of this state and the conflict cannot be

reconciled, this chapter prevails.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

SUBCHAPTER B. GENERAL PROVISIONS

Sec. 159.101. SHORT TITLE. This chapter may be cited as the

Uniform Interstate Family Support Act.

Added by Acts 2003, 78th Leg., ch. 1247, Sec. 3, eff. Sept. 1,

2003.

Sec. 159.102. DEFINITIONS. In this chapter:

(1) "Child" means an individual, whether over or under the age

of majority, who:

(A) is or is alleged to be owed a duty of support by the

individual's parent; or

(B) is or is alleged to be the beneficiary of a support order

directed to the parent.

(2) "Child support order" means a support order for a child,

including a child who has attained the age of majority under the

law of the issuing state.

(3) "Duty of support" means an obligation imposed or imposable

by law to provide support for a child, spouse, or former spouse,

including an unsatisfied obligation to provide support.

(4) "Home state" means the state in which a child lived with a

parent or a person acting as parent for at least six consecutive

months preceding the time of filing of a petition or a comparable

pleading for support and, if a child is less than six months old,

the state in which the child lived with a parent or a person

acting as parent from the time of birth. A period of temporary

absence of any of them is counted as part of the six-month or

other period.

(5) "Income" includes earnings or other periodic entitlements to

money from any source and any other property subject to

withholding for support under the law of this state.

(6) "Income-withholding order" means an order or other legal

process directed to an obligor's employer, as provided in Chapter

158, to withhold support from the income of the obligor.

(7) "Initiating state" means a state from which a proceeding is

forwarded or in which a proceeding is filed for forwarding to a

responding state under this chapter or a law or procedure

substantially similar to this chapter.

(8) "Initiating tribunal" means the authorized tribunal in an

initiating state.

(9) "Issuing state" means the state in which a tribunal issues a

support order or renders a judgment determining parentage.

(10) "Issuing tribunal" means the tribunal that issues a support

order or renders a judgment determining parentage.

(11) "Law" includes decisional and statutory law and rules and

regulations having the force of law.

(12) "Obligee" means:

(A) an individual to whom a duty of support is or is alleged to

be owed or in whose favor a support order has been issued or a

judgment determining parentage has been rendered;

(B) a state or political subdivision to which the rights under a

duty of support or support order have been assigned or that has

independent claims based on financial assistance provided to an

individual obligee; or

(C) an individual seeking a judgment determining parentage of

the individual's child.

(13) "Obligor" means an individual or the estate of a decedent:

(A) who owes or is alleged to owe a duty of support;

(B) who is alleged but has not been adjudicated to be a parent

of a child; or

(C) who is liable under a support order.

(14) "Person" means an individual, corporation, business trust,

estate, trust, partnership, limited liability company,

association, joint venture, government, governmental subdivision,

agency, instrumentality, public corporation, or any other legal

or commercial entity.

(15) "Record" means information that is:

(A) inscribed on a tangible medium or stored in an electronic or

other medium; and

(B) retrievable in a perceivable form.

(16) "Register" means to file a support order or judgment

determining parentage in the registry of foreign support orders.

(17) "Registering tribunal" means a tribunal in which a support

order is registered.

(18) "Responding state" means a state in which a proceeding is

filed or to which a proceeding is forwarded for filing from an

initiating state under this chapter or a law or procedure

substantially similar to this chapter.

(19) "Responding tribunal" means the authorized tribunal in a

responding state.

(20) "Spousal support order" means a support order for a spouse

or former spouse of the obligor.

(21) "State" means a state of the United States, the District of

Columbia, Puerto Rico, the United States Virgin Islands, or any

territory or insular possession subject to the jurisdiction of

the United States. The term includes:

(A) an Indian tribe; and

(B) a foreign country or political subdivision that has:

(i) been declared to be a foreign reciprocating country or

political subdivision under federal law;

(ii) established a reciprocal arrangement for child support with

this state as provided by Section 159.308; or

(iii) enacted a law or established procedures for issuance and

enforcement of support orders that are substantially similar to

the procedures under this chapter.

(22) "Support enforcement agency" means a public official or

agency authorized to seek:

(A) enforcement of support orders or laws relating to the duty

of support;

(B) establishment or modification of child support;

(C) determination of parentage;

(D) the location of obligors or their assets; or

(E) determination of the controlling child support order.

"Support enforcement agency" does not include a domestic

relations office unless that office has entered into a

cooperative agreement with the Title IV-D agency to perform

duties under this chapter.

(23) "Support order" means a judgment, decree, order, or

directive, whether temporary, final, or subject to modification,

issued by a tribunal for the benefit of a child, a spouse, or a

former spouse that provides for monetary support, health care,

arrearages, or reimbursement and may include related costs and

fees, interest, income withholding, attorney's fees, and other

relief.

(24) "Tribunal" means a court, administrative agency, or

quasi-judicial entity authorized to establish, enforce, or modify

support orders or to determine parentage.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 607, Sec. 1, eff.

Sept. 1, 1997. Renumbered from Family Code Sec. 159.101 and

amended by Acts 2003, 78th Leg., ch. 1247, Sec. 3, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 38, eff. September 1, 2007.

Sec. 159.103. TRIBUNAL OF STATE. The court is the tribunal of

this state.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 607, Sec. 2, eff.

Sept. 1, 1997. Renumbered from Family Code Sec. 159.102 by Acts

2003, 78th Leg., ch. 1247, Sec. 3, eff. Sept. 1, 2003.

Sec. 159.104. REMEDIES CUMULATIVE. (a) Remedies provided in

this chapter are cumulative and do not affect the availability of

remedies under other law, including the recognition of a support

order of a foreign country or political subdivision on the basis

of comity.

(b) This chapter does not:

(1) provide the exclusive method of establishing or enforcing a

support order under the law of this state; or

(2) grant a tribunal of this state jurisdiction to render a

judgment or issue an order relating to child custody or

visitation in a proceeding under this chapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Renumbered from Family Code Sec. 159.103 and amended by

Acts 2003, 78th Leg., ch. 1247, Sec. 3, eff. Sept. 1, 2003.

SUBCHAPTER C. JURISDICTION

Sec. 159.201. BASES FOR JURISDICTION OVER NONRESIDENT. (a) In

a proceeding to establish or enforce a support order or to

determine parentage, a tribunal of this state may exercise

personal jurisdiction over a nonresident individual or the

individual's guardian or conservator if:

(1) the individual is personally served with citation in this

state;

(2) the individual submits to the jurisdiction of this state by

consent, by entering a general appearance, or by filing a

responsive document having the effect of waiving any contest to

personal jurisdiction;

(3) the individual resided with the child in this state;

(4) the individual resided in this state and provided prenatal

expenses or support for the child;

(5) the child resides in this state as a result of the acts or

directives of the individual;

(6) the individual engaged in sexual intercourse in this state

and the child may have been conceived by that act of intercourse;

(7) the individual asserted parentage in the paternity registry

maintained in this state by the bureau of vital statistics; or

(8) there is any other basis consistent with the constitutions

of this state and the United States for the exercise of personal

jurisdiction.

(b) A tribunal of this state may not use the bases of personal

jurisdiction listed in Subsection (a) or in any other law of this

state to acquire personal jurisdiction to modify a child support

order of another state unless the requirements of Section 159.611

or 159.615 are satisfied.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 561, Sec. 5, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1247, Sec. 4, eff. Sept.

1, 2003.

Sec. 159.202. DURATION OF PERSONAL JURISDICTION. Personal

jurisdiction acquired by a tribunal of this state in a proceeding

under this chapter or other law of this state relating to a

support order continues as long as the tribunal has continuing,

exclusive jurisdiction to modify its order or continuing

jurisdiction to enforce its order under Sections 159.205,

159.206, and 159.211.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 5, eff.

Sept. 1, 2003.

Sec. 159.203. INITIATING AND RESPONDING TRIBUNAL OF STATE.

Under this chapter, a tribunal of this state may serve as an

initiating tribunal to forward proceedings to another state and

as a responding tribunal for proceedings initiated in another

state.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 607, Sec. 3, eff.

Sept. 1, 1997.

Sec. 159.204. SIMULTANEOUS PROCEEDINGS. (a) A tribunal of this

state may exercise jurisdiction to establish a support order if

the petition or comparable pleading is filed after a pleading is

filed in another state only if:

(1) the petition or comparable pleading in this state is filed

before the expiration of the time allowed in the other state for

filing a responsive pleading challenging the exercise of

jurisdiction by the other state;

(2) the contesting party timely challenges the exercise of

jurisdiction in the other state; and

(3) if relevant, this state is the home state of the child.

(b) A tribunal of this state may not exercise jurisdiction to

establish a support order if the petition or comparable pleading

is filed before a petition or comparable pleading is filed in

another state if:

(1) the petition or comparable pleading in the other state is

filed before the expiration of the time allowed in this state for

filing a responsive pleading challenging the exercise of

jurisdiction by this state;

(2) the contesting party timely challenges the exercise of

jurisdiction in this state; and

(3) if relevant, the other state is the home state of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 6, eff.

Sept. 1, 2003.

Sec. 159.205. CONTINUING, EXCLUSIVE JURISDICTION TO MODIFY CHILD

SUPPORT ORDER. (a) A tribunal of this state that has issued a

child support order consistent with the law of this state has and

shall exercise continuing, exclusive jurisdiction to modify its

order if the order is the controlling order and:

(1) at the time a request for modification is filed, this state

is the state of residence of the obligor, the individual obligee,

or the child for whose benefit the support order is issued; or

(2) the parties consent in a record or in open court that the

tribunal of this state may continue to exercise jurisdiction to

modify its order.

(b) A tribunal of this state that has issued a child support

order consistent with the law of this state may not exercise

continuing, exclusive jurisdiction to modify the order if:

(1) each party who is an individual files a consent in a record

with the tribunal of this state that a tribunal of another state

that has jurisdiction over at least one of the parties who is an

individual or that is located in the state of residence of the

child may modify the order and assume continuing, exclusive

jurisdiction; or

(2) the order is not the controlling order.

(c) A tribunal of this state shall recognize the continuing,

exclusive jurisdiction of a tribunal of another state if the

tribunal of the other state has issued a child support order that

modifies a child support order of a tribunal of this state under

a law substantially similar to this chapter.

(d) A tribunal of this state that does not have continuing,

exclusive jurisdiction to modify a child support order may serve

as an initiating tribunal to request a tribunal of another state

to modify a support order issued in that state.

(e) A temporary support order issued ex parte or pending

resolution of a jurisdictional conflict does not create

continuing, exclusive jurisdiction in the issuing tribunal.

(f) Repealed by Acts 2003, 78th Leg., ch. 1247, Sec. 46.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 607, Sec. 4, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1247, Sec. 7, 8, 46,

eff. Sept. 1, 2003.

Sec. 159.206. CONTINUING JURISDICTION TO ENFORCE CHILD SUPPORT

ORDER. (a) A tribunal of this state that has issued a child

support order consistent with the law of this state may serve as

an initiating tribunal to request a tribunal of another state to

enforce:

(1) the order, if the order:

(A) is the controlling order; and

(B) has not been modified by a tribunal of another state that

assumed jurisdiction under the Uniform Interstate Family Support

Act; or

(2) a money judgment for support arrearages and interest on the

order accrued before a determination that an order of another

state is the controlling order.

(b) A tribunal of this state having continuing jurisdiction over

a support order may act as a responding tribunal to enforce the

order.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 9, eff.

Sept. 1, 2003.

Sec. 159.207. DETERMINATION OF CONTROLLING CHILD SUPPORT ORDER.

(a) If a proceeding is brought under this chapter and only one

tribunal has issued a child support order, the order of that

tribunal controls and must be so recognized.

(b) If a proceeding is brought under this chapter and two or

more child support orders have been issued by tribunals of this

state or another state with regard to the same obligor and same

child, a tribunal of this state having personal jurisdiction over

both the obligor and individual obligee shall apply the following

rules to determine by order which order controls:

(1) if only one of the tribunals would have continuing,

exclusive jurisdiction under this chapter, the order of that

tribunal controls and must be so recognized;

(2) if more than one of the tribunals would have continuing,

exclusive jurisdiction under this chapter:

(A) an order issued by a tribunal in the current home state of

the child controls if an order is issued in the current home

state of the child; or

(B) the order most recently issued controls if an order has not

been issued in the current home state of the child; and

(3) if none of the tribunals would have continuing, exclusive

jurisdiction under this chapter, the tribunal of this state shall

issue a child support order that controls.

(c) If two or more child support orders have been issued for the

same obligor and same child, on request of a party who is an

individual or a support enforcement agency, a tribunal of this

state having personal jurisdiction over both the obligor and the

obligee who is an individual shall determine which order controls

under Subsection (b). The request may be filed:

(1) with a registration for enforcement or registration for

modification under Subchapter G; or

(2) as a separate proceeding.

(d) A request to determine the controlling order must be

accompanied by a copy of each child support order in effect and

the applicable record of payments. The requesting party shall

give notice of the request to each party whose rights may be

affected by the determination.

(e) The tribunal that issued the controlling order under

Subsection (a), (b), or (c) has continuing jurisdiction to the

extent provided under Section 159.205 or 159.206.

(f) A tribunal of this state that determines by order which

order is the controlling order under Subsection (b)(1) or (2) or

Subsection (c) or that issues a new controlling order under

Subsection (b)(3) shall state in that order:

(1) the basis upon which the tribunal made its determination;

(2) the amount of prospective child support, if any; and

(3) the total amount of consolidated arrearages and accrued

interest, if any, under the orders after all payments are

credited under Section 159.209.

(g) Within 30 days after issuance of an order determining which

order is the controlling order, the party obtaining the order

shall file a certified copy of the controlling order in each

tribunal that issued or registered an earlier order of child

support. A party or support enforcement agency that obtains the

order and fails to file a certified copy of the order is subject

to appropriate sanctions by a tribunal in which the issue of

failure to file arises. The failure to file does not affect the

validity or enforceability of the controlling order.

(h) An order that has been determined to be the controlling

order, or a judgment for consolidated support arrearages and

interest issued under this section, must be recognized in a

proceeding under this chapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 607, Sec. 5, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1247, Sec. 10, 11, eff.

Sept. 1, 2003.

Sec. 159.208. CHILD SUPPORT ORDERS FOR TWO OR MORE OBLIGEES.

In responding to registrations or petitions for enforcement of

two or more child support orders in effect at the same time with

regard to the same obligor and different individual obligees, at

least one of which was issued by a tribunal of another state, a

tribunal of this state shall enforce those orders in the same

manner as if the orders had been issued by a tribunal of this

state.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 12, eff.

Sept. 1, 2003.

Sec. 159.209. CREDIT FOR PAYMENTS. A tribunal of this state

shall credit amounts collected for a particular period under a

support order against the amounts owed for the same period under

any other child support order for support of the same child

issued by a tribunal of this or another state.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 12, eff.

Sept. 1, 2003.

Sec. 159.210. APPLICABILITY TO NONRESIDENT SUBJECT TO PERSONAL

JURISDICTION. (a) Except as provided by Subsection (b),

Subchapters D-H do not apply to a tribunal of this state

exercising personal jurisdiction over a nonresident in a

proceeding under this chapter or under other law of this state

relating to a support order or recognizing a support order of a

foreign country or political subdivision on the basis of comity.

The tribunal shall apply the procedural and substantive law of

this state in a proceeding described by this subsection.

(b) Notwithstanding Subsection (a), a tribunal of this state

exercising personal jurisdiction over a nonresident in a

proceeding under this chapter or under other law of this state

relating to a support order or recognizing a support order of a

foreign country or political subdivision on the basis of comity

may:

(1) receive evidence from another state as provided by Section

159.316;

(2) communicate with a tribunal of another state as provided by

Section 159.317; and

(3) obtain discovery through a tribunal of another state as

provided by Section 159.318.

Added by Acts 2003, 78th Leg., ch. 1247, Sec. 12, eff. Sept. 1,

2003.

Sec. 159.211. CONTINUING, EXCLUSIVE JURISDICTION TO MODIFY

SPOUSAL SUPPORT ORDER. (a) A tribunal of this state issuing a

spousal support order consistent with the law of this state has

continuing, exclusive jurisdiction to modify the spousal support

order throughout the existence of the support obligation.

(b) A tribunal of this state may not modify a spousal support

order issued by a tribunal of another state having continuing,

exclusive jurisdiction over that order under the law of that

state.

(c) A tribunal of this state that has continuing, exclusive

jurisdiction over a spousal support order may serve as:

(1) an initiating tribunal to request a tribunal of another

state to enforce the spousal support order issued in this state;

or

(2) a responding tribunal to enforce or modify its own spousal

support order.

Added by Acts 2003, 78th Leg., ch. 1247, Sec. 12, eff. Sept. 1,

2003.

SUBCHAPTER D. CIVIL PROVISIONS OF GENERAL APPLICATION

Sec. 159.301. PROCEEDINGS UNDER CHAPTER. (a) Except as

otherwise provided in this chapter, this subchapter applies to

all proceedings under this chapter.

(b) Repealed by Acts 2003, 78th Leg., ch. 1247, Sec. 46.

(c) An individual or a support enforcement agency may initiate a

proceeding authorized under this chapter by filing a petition in

an initiating tribunal for forwarding to a responding tribunal or

by filing a petition or a comparable pleading directly in a

tribunal of another state that has or that can obtain personal

jurisdiction over the respondent.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 607, Sec. 6, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1247, Sec. 13, 46, eff.

Sept. 1, 2003.

Sec. 159.302. PROCEEDING BY MINOR PARENT. A minor parent or a

guardian or other legal representative of a minor parent may

maintain a proceeding on behalf of or for the benefit of the

minor's child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 14, eff.

Sept. 1, 2003.

Sec. 159.303. APPLICATION OF LAW OF STATE. Except as otherwise

provided in this chapter, a responding tribunal of this state

shall:

(1) apply the procedural and substantive law generally

applicable to similar proceedings originating in this state and

may exercise all powers and provide all remedies available in

those proceedings; and

(2) determine the duty of support and the amount payable in

accordance with the law and support guidelines of this state.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 607, Sec. 7, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1247, Sec. 15, eff.

Sept. 1, 2003.

Sec. 159.304. DUTIES OF INITIATING TRIBUNAL. (a) On the filing

of a petition authorized by this chapter, an initiating tribunal

of this state shall forward the petition and its accompanying

documents:

(1) to the responding tribunal or appropriate support

enforcement agency in the responding state; or

(2) if the identity of the responding tribunal is unknown, to

the state information agency of the responding state with a

request that they be forwarded to the appropriate tribunal and

that receipt be acknowledged.

(b) If requested by the responding tribunal, a tribunal of this

state shall issue a certificate or other document and make

findings required by the law of the responding state. If the

responding state is a foreign country or political subdivision,

the tribunal shall specify the amount of support sought, convert

that amount into the equivalent amount in the foreign currency

under the applicable official or market exchange rate as publicly

reported, and provide any other documents necessary to satisfy

the requirements of the responding state.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 607, Sec. 8, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1247, Sec. 15, eff.

Sept. 1, 2003.

Sec. 159.305. DUTIES AND POWERS OF RESPONDING TRIBUNAL. (a)

When a responding tribunal of this state receives a petition or

comparable pleading from an initiating tribunal or directly under

Section 159.301(c), the responding tribunal shall cause the

petition or pleading to be filed and notify the petitioner where

and when it was filed.

(b) Except as prohibited by other law, a responding tribunal of

this state may do one or more of the following:

(1) issue or enforce a support order, modify a child support

order, determine the controlling child support order, or

determine parentage;

(2) order an obligor to comply with a support order and specify

the amount and the manner of compliance;

(3) order income withholding;

(4) determine the amount of any arrearages and specify a method

of payment;

(5) enforce orders by civil or criminal contempt, or both;

(6) set aside property for satisfaction of the support order;

(7) place liens and order execution on the obligor's property;

(8) order an obligor to keep the tribunal informed of the

obligor's current residential address, telephone number,

employer, address of employment, and telephone number at the

place of employment;

(9) issue a bench warrant or capias for an obligor who has

failed after proper notice to appear at a hearing ordered by the

tribunal and enter the bench warrant or capias in any local and

state computer systems for criminal warrants;

(10) order the obligor to seek appropriate employment by

specified methods;

(11) award reasonable attorney's fees and other fees and costs;

and

(12) grant any other available remedy.

(c) A responding tribunal of this state shall include in a

support order issued under this chapter, or in the documents

accompanying the order, the calculations on which the support

order is based.

(d) A responding tribunal of this state may not condition the

payment of a support order issued under this chapter on

compliance by a party with provisions for visitation.

(e) If a responding tribunal of this state issues an order under

this chapter, the tribunal shall send a copy of the order to the

petitioner and the respondent and to the initiating tribunal, if

any.

(f) If requested to enforce a support order, arrearages, or a

judgment or to modify a support order stated in a foreign

currency, a responding tribunal of this state shall convert the

amount stated in the foreign currency to the equivalent amount in

dollars under the applicable official or market exchange rate as

publicly reported.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 607, Sec. 9, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1247, Sec. 16, eff.

Sept. 1, 2003.

Sec. 159.306. INAPPROPRIATE TRIBUNAL. If a petition or

comparable pleading is received by an inappropriate tribunal of

this state, that tribunal shall forward the pleading and

accompanying documents to an appropriate tribunal in this state

or another state and notify the petitioner where and when the

pleading was sent.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 607, Sec. 10, eff.

Sept. 1, 1997.

Sec. 159.307. DUTIES OF SUPPORT ENFORCEMENT AGENCY. (a) A

support enforcement agency of this state, on request, shall

provide services to a petitioner in a proceeding under this

chapter.

(b) A support enforcement agency of this state that provides

services to the petitioner shall:

(1) take all steps necessary to enable an appropriate tribunal

in this state or another state to obtain jurisdiction over the

respondent;

(2) request an appropriate tribunal to set a date, time, and

place for a hearing;

(3) make a reasonable effort to obtain all relevant information,

including information as to income and property of the parties;

(4) not later than the second day, excluding Saturdays, Sundays,

and legal holidays, after the date of receipt of a written notice

in a record from an initiating, responding, or registering

tribunal, send a copy of the notice to the petitioner;

(5) not later than the second day, excluding Saturdays, Sundays,

and legal holidays, after the date of receipt of a written

communication in a record from the respondent or the respondent's

attorney, send a copy of the communication to the petitioner; and

(6) notify the petitioner if jurisdiction over the respondent

cannot be obtained.

(c) A support enforcement agency of this state that requests

registration of a child support order in this state for

enforcement or for modification shall make reasonable efforts to

ensure that:

(1) the order to be registered is the controlling order; or

(2) a request for a determination of which order is the

controlling order is made in a tribunal having jurisdiction to

make the determination, if two or more child support orders have

been issued and a determination of the controlling order has not

been made.

(d) A support enforcement agency of this state that requests

registration and enforcement of a support order, arrearages, or a

judgment stated in a foreign currency shall convert the amount

stated in the foreign currency to the equivalent amount in

dollars under the applicable official or market exchange rate as

publicly reported.

(e) A support enforcement agency of this state shall issue, or

request a tribunal of this state to issue, a child support order

and an income-withholding order that redirects payment of current

support, arrearages, and interest if requested to do so by a

support enforcement agency of another state under Section

159.319.

(f) This chapter does not create or negate a relationship of

attorney and client or other fiduciary relationship between a

support enforcement agency or the attorney for the agency and the

individual being assisted by the agency.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 607, Sec. 11, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1247, Sec. 17, eff.

Sept. 1, 2003.

Sec. 159.308. DUTY OF CERTAIN STATE OFFICIALS. (a) If the

attorney general determines that the support enforcement agency

is neglecting or refusing to provide services to an individual,

the attorney general may order the agency to perform its duties

under this chapter or may provide those services directly to the

individual.

(b) The governor may determine that a foreign country or

political subdivision has established a reciprocal arrangement

for child support with this state and take appropriate action for

notification of the determination.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 18, eff.

Sept. 1, 2003.

Sec. 159.309. PRIVATE COUNSEL. An individual may employ private

counsel to represent the individual in proceedings authorized by

this chapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 159.310. DUTIES OF STATE INFORMATION AGENCY. (a) The

Title IV-D agency is the state information agency under this

chapter.

(b) The state information agency shall:

(1) compile and maintain a current list, including addresses, of

the tribunals in this state that have jurisdiction under this

chapter and any support enforcement agencies in this state and

send a copy to the state information agency of every other state;

(2) maintain a register of names and addresses of tribunals and

support enforcement agencies received from other states;

(3) forward to the appropriate tribunal in the county in this

state where the obligee who is an individual or the obligor

resides, or where the obligor's property is believed to be

located, all documents concerning a proceeding under this chapter

received from an initiating tribunal or the state information

agency of the initiating state; and

(4) obtain information concerning the location of the obligor

and the obligor's property in this state not exempt from

execution, by such means as postal verification and federal or

state locator services, examination of telephone directories,

requests for the obligor's address from employers, and

examination of governmental records, including, to the extent not

prohibited by other law, those relating to real property, vital

statistics, law enforcement, taxation, motor vehicles, driver's

licenses, and social security.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 19, eff.

Sept. 1, 2003.

Sec. 159.311. PLEADINGS AND ACCOMPANYING DOCUMENTS. (a) In a

proceeding under this chapter, a petitioner seeking to establish

a support order, to determine parentage, or to register and

modify a support order of another state must file a petition.

Unless otherwise ordered under Section 159.312, the petition or

accompanying documents must provide, so far as known, the name,

residential address, and social security numbers of the obligor

and the obligee or the parent and alleged parent and the name,

sex, residential address, social security number, and date of

birth of each child for whose benefit support is sought or whose

parentage is to be determined. Unless filed at the time of

registration, the petition must be accompanied by a copy of any

support order known to have been issued by another tribunal. The

petition may include any other information that may assist in

locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition

and accompanying documents must conform substantially with the

requirements imposed by the forms mandated by federal law for use

in cases filed by a support enforcement agency.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 20, eff.

Sept. 1, 2003.

Sec. 159.312. NONDISCLOSURE OF INFORMATION IN EXCEPTIONAL

CIRCUMSTANCES. If a party alleges in an affidavit or pleading

under oath that the health, safety, or liberty of a party or

child would be jeopardized by disclosure of specific identifying

information regarding the party or the child, the identifying

information shall be sealed and may not be disclosed to the other

party or to the public. After a hearing in which a tribunal

considers the health, safety, or liberty of the party or the

child, the tribunal may order disclosure of information if the

tribunal determines that the disclosure serves the interests of

justice.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 21, eff.

Sept. 1, 2003.

Sec. 159.313. COSTS AND FEES. (a) The petitioner may not be

required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal may assess

against an obligor filing fees, reasonable attorney's fees, other

costs, and necessary travel and other reasonable expenses

incurred by the obligee and the obligee's witnesses. The tribunal

may not assess fees, costs, or expenses against the obligee or

the support enforcement agency of either the initiating state or

the responding state, except as provided by other law. Attorney's

fees may be taxed as costs and may be ordered paid directly to

the attorney, who may enforce the order in the attorney's own

name. Payment of support owed to the obligee has priority over

fees, costs, and expenses.

(c) The tribunal shall order the payment of costs and reasonable

attorney's fees if it determines that a hearing was requested

primarily for delay. In a proceeding pursuant to Sections 159.601

through 159.608, a hearing is presumed to have been requested

primarily for delay if a registered support order is confirmed or

enforced without change.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 607, Sec. 12, eff.

Sept. 1, 1997.

Sec. 159.314. LIMITED IMMUNITY OF PETITIONER. (a)

Participation by a petitioner in a proceeding under this chapter

before a responding tribunal, whether in person, by private

attorney, or through services provided by the support enforcement

agency, does not confer personal jurisdiction over the petitioner

in another proceeding.

(b) A petitioner is not amenable to service of civil process

while physically present in this state to participate in a

proceeding under this chapter.

(c) The immunity granted by this section does not extend to

civil litigation based on acts unrelated to a proceeding under

this chapter committed by a party while present in this state to

participate in the proceeding.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 22, eff.

Sept. 1, 2003.

Sec. 159.315. NONPARENTAGE AS DEFENSE. A party whose parentage

of a child has been previously determined by or under law may not

plead nonparentage as a defense to a proceeding under this

chapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 159.316. SPECIAL RULES OF EVIDENCE AND PROCEDURE. (a) The

physical presence of a nonresident party who is an individual in

a tribunal of this state is not required for the establishment,

enforcement, or modification of a support order or the rendition

of a judgment determining parentage.

(b) An affidavit, a document substantially complying with

federally mandated forms, or a document incorporated by reference

in an affidavit or document, that would not be under the hearsay

rule if given in person, is admissible in evidence if given under

penalty of perjury by a party or witness residing in another

state.

(c) A copy of the record of child support payments certified as

a true copy of the original by the custodian of the record may be

forwarded to a responding tribunal. The copy is evidence of facts

asserted in it and is admissible to show whether payments were

made.

(d) Copies of bills for testing for parentage and for prenatal

and postnatal health care of the mother and child that are

furnished to the adverse party not less than 10 days before the

date of trial are admissible in evidence to prove the amount of

the charges billed and that the charges were reasonable,

necessary, and customary.

(e) Documentary evidence transmitted from another state to a

tribunal of this state by telephone, telecopier, or another means

that does not provide an original record may not be excluded from

evidence on an objection based on the means of transmission.

(f) In a proceeding under this chapter, a tribunal of this state

shall permit a party or witness residing in another state to be

deposed or to testify by telephone, audiovisual means, or other

electronic means at a designated tribunal or other location in

that state. A tribunal of this state shall cooperate with a

tribunal of another state in designating an appropriate location

for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to

answer on the ground that the testimony may be

self-incriminating, the trier of fact may draw an adverse

inference from the refusal.

(h) A privilege against disclosure of communications between

spouses does not apply in a proceeding under this chapter.

(i) The defense of immunity based on the relationship of husband

and wife or parent and child does not apply in a proceeding under

this chapter.

(j) A voluntary acknowledgment of paternity, certified as a true

copy, is admissible to establish parentage of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 23, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

344, Sec. 1, eff. June 17, 2005.

Sec. 159.317. COMMUNICATIONS BETWEEN TRIBUNALS. A tribunal of

this state may communicate with a tribunal of another state or of

a foreign country or political subdivision in a record, by

telephone, or by other means, to obtain information concerning

the laws, the legal effect of a judgment, decree, or order of

that tribunal, and the status of a proceeding in the other state,

foreign country, or political subdivision. A tribunal of this

state may furnish similar information by similar means to a

tribunal of another state or of a foreign country or political

subdivision.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 24, eff.

Sept. 1, 2003.

Sec. 159.318. ASSISTANCE WITH DISCOVERY. A tribunal of this

state may:

(1) request a tribunal of another state to assist in obtaining

discovery; and

(2) on request, compel a person over whom the tribunal has

jurisdiction to respond to a discovery order issued by a tribunal

of another state.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 159.319. RECEIPT AND DISBURSEMENT OF PAYMENTS. (a) A

support enforcement agency or tribunal of this state shall

disburse promptly any amounts received under a support order, as

directed by the order. The agency or tribunal shall furnish to a

requesting party or tribunal of another state a certified

statement by the custodian of the record of the amounts and dates

of all payments received.

(b) If the obligor, the obligee who is an individual, and the

child do not reside in this state, on request from the support

enforcement agency of this state or another state, the support

enforcement agency of this state or a tribunal of this state

shall:

(1) direct that the support payment be made to the support

enforcement agency in the state in which the obligee is receiving

services; and

(2) issue and send to the obligor's employer a conforming

income-withholding order or an administrative notice of change of

payee reflecting the redirected payments.

(c) The support enforcement agency of this state on receiving

redirected payments from another state under a law similar to

Subsection (b) shall provide to a requesting party or a tribunal

of the other state a certified statement by the custodian of the

record of the amount and dates of all payments received.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 25, eff.

Sept. 1, 2003.

SUBCHAPTER E. ESTABLISHMENT OF SUPPORT ORDER

Sec. 159.401. PETITION TO ESTABLISH SUPPORT ORDER. (a) If a

support order entitled to recognition under this chapter has not

been issued, a responding tribunal of this state may issue a

support order if:

(1) the individual seeking the order resides in another state;

or

(2) the support enforcement agency seeking the order is located

in another state.

(b) The tribunal may issue a temporary child support order if

the tribunal determines that the order is appropriate and the

individual ordered to pay is:

(1) a presumed father of the child;

(2) a man petitioning to have his paternity adjudicated;

(3) a man identified as the father of the child through genetic

testing;

(4) an alleged father who has declined to submit to genetic

testing;

(5) a man shown by clear and convincing evidence to be the

father of the child;

(6) an acknowledged father as provided by applicable state law;

(7) the mother of the child; or

(8) an individual who has been ordered to pay child support in a

previous proceeding and the order has not been reversed or

vacated.

(c) On finding, after notice and an opportunity to be heard,

that an obligor owes a duty of support, the tribunal shall issue

a support order directed to the obligor and may issue other

orders under Section 159.305.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 26, eff.

Sept. 1, 2003.

SUBCHAPTER F. ENFORCEMENT OF ORDER OF ANOTHER STATE WITHOUT

REGISTRATION

Sec. 159.501. EMPLOYER'S RECEIPT OF INCOME-WITHHOLDING ORDER OF

ANOTHER STATE. An income-withholding order issued in another

state may be sent by or on behalf of the obligee or by the

support enforcement agency to the person defined as the obligor's

employer under Chapter 158 without first filing a petition or

comparable pleading or registering the order with a tribunal of

this state.

Amended by Acts 1997, 75th Leg., ch. 607, Sec. 13, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 1247, Sec. 27, eff. Sept. 1,

2003.

Sec. 159.502. EMPLOYER'S COMPLIANCE WITH INCOME-WITHHOLDING

ORDER OF ANOTHER STATE. (a) On receipt of an income-withholding

order, the obligor's employer shall immediately provide a copy of

the order to the obligor.

(b) The employer shall treat an income-withholding order issued

in another state that appears regular on its face as if the order

had been issued by a tribunal of this state.

(c) Except as otherwise provided in Subsection (d) and Section

159.503, the employer shall withhold and distribute the funds as

directed in the withholding order by complying with terms of the

order that specify:

(1) the duration and amount of periodic payments of current

child support, stated as a sum certain;

(2) the person designated to receive payments and the address to

which the payments are to be forwarded;

(3) medical support, whether in the form of periodic cash

payments, stated as a sum certain, or ordering the obligor to

provide health insurance coverage for the child under a policy

available through the obligor's employment;

(4) the amount of periodic payments of fees and costs for a

support enforcement agency, the issuing tribunal, and the

obligee's attorney, stated as sums certain; and

(5) the amount of periodic payments of arrearages and interest

on arrearages, stated as sums certain.

(d) An employer shall comply with the law of the state of the

obligor's principal place of employment for withholding from

income with respect to:

(1) the employer's fee for processing an income-withholding

order;

(2) the maximum amount permitted to be withheld from the

obligor's income; and

(3) the times within which the employer must implement the

withholding order and forward the child support payment.

Amended by Acts 1997, 75th Leg., ch. 607, Sec. 13, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 1247, Sec. 28, eff. Sept. 1,

2003.

Sec. 159.503. EMPLOYER'S COMPLIANCE WITH TWO OR MORE

INCOME-WITHHOLDING ORDERS. If an obligor's employer receives two

or more income-withholding orders with respect to the earnings of

the same obligor, the employer satisfies the terms of the orders

if the employer complies with the law of the state of the

obligor's principal place of employment to establish the

priorities for withholding and allocating income withheld for two

or more child support obligees.

Added by Acts 1997, 75th Leg., ch. 607, Sec. 13, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 29, eff.

Sept. 1, 2003.

Sec. 159.504. IMMUNITY FROM CIVIL LIABILITY. An employer who

complies with an income-withholding order issued in another state

in accordance with this subchapter is not subject to civil

liability to an individual or agency with regard to the

employer's withholding of child support from the obligor's

income.

Added by Acts 1997, 75th Leg., ch. 607, Sec. 13, eff. Sept. 1,

1997.

Sec. 159.505. PENALTIES FOR NONCOMPLIANCE. An employer who

wilfully fails to comply with an income-withholding order issued

by another state and received for enforcement is subject to the

same penalties that may be imposed for noncompliance with an

order issued by a tribunal of this state.

Added by Acts 1997, 75th Leg., ch. 607, Sec. 13, eff. Sept. 1,

1997.

Sec. 159.506. CONTEST BY OBLIGOR. (a) An obligor may contest

the validity or enforcement of an income-withholding order issued

in another state and received directly by an employer in this

state by registering the order in a tribunal of this state and:

(1) filing a contest to that order under Subchapter G; or

(2) contesting the order in the same manner as if the order had

been issued by a tribunal of this state.

(b) The obligor shall give notice of the contest to:

(1) a support enforcement agency providing services to the

obligee;

(2) each employer that has directly received an

income-withholding order relating to the obligor; and

(3) the person designated to receive payments in the

income-withholding order or to the obligee, if no person is

designated.

Added by Acts 1997, 75th Leg., ch. 607, Sec. 13, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 30, eff.

Sept. 1, 2003.

Sec. 159.507. ADMINISTRATIVE ENFORCEMENT OF ORDERS. (a) A

party or support enforcement agency seeking to enforce a support

order or an income-withholding order, or both, issued by a

tribunal of another state may send the documents required for

registering the order to a support enforcement agency of this

state.

(b) On receipt of the documents, the support enforcement agency,

without initially seeking to register the order, shall consider

and, if appropriate, use any administrative procedure authorized

by the law of this state to enforce a support order or an

income-withholding order, or both. If the obligor does not

contest administrative enforcement, the order need not be

registered. If the obligor contests the validity or

administrative enforcement of the order, the support enforcement

agency shall register the order under this chapter.

Added by Acts 1997, 75th Leg., ch. 607, Sec. 13, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 31, eff.

Sept. 1, 2003.

SUBCHAPTER G. REGISTRATION, ENFORCEMENT, AND MODIFICATION OF

SUPPORT ORDER

Sec. 159.601. REGISTRATION OF ORDER FOR ENFORCEMENT. A support

order or income-withholding order issued by a tribunal of another

state may be registered in this state for enforcement.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 159.602. PROCEDURE TO REGISTER ORDER FOR ENFORCEMENT. (a)

A support order or income-withholding order of another state may

be registered in this state by sending to the appropriate

tribunal in this state:

(1) a letter of transmittal to the tribunal requesting

registration and enforcement;

(2) two copies, including one certified copy, of the order to be

registered, including any modification of the order;

(3) a sworn statement by the person requesting registration or a

certified statement by the custodian of the records showing the

amount of any arrearage;

(4) the name of the obligor and, if known:

(A) the obligor's address and social security number;

(B) the name and address of the obligor's employer and any other

source of income of the obligor; and

(C) a description of and the location of property of the obligor

in this state not exempt from execution; and

(5) except as otherwise provided by Section 159.312, the name of

the obligee and, if applicable, the person to whom support

payments are to be remitted.

(b) On receipt of a request for registration, the registering

tribunal shall cause the order to be filed as a foreign judgment,

together with one copy of the documents and information,

regardless of their form.

(c) A petition or comparable pleading seeking a remedy that must

be affirmatively sought under other law of this state may be

filed at the same time as the request for registration or later.

The pleading must specify the grounds for the remedy sought.

(d) If two or more orders are in effect, the person requesting

registration shall:

(1) provide to the tribunal a copy of each support order and the

documents specified in this section;

(2) identify the order alleged to be the controlling order, if

any; and

(3) state the amount of consolidated arrearages, if any.

(e) A request for a determination of which order is the

controlling order may be filed separately from or with a request

for registration and enforcement or for registration and

modification. The person requesting registration shall give

notice of the request to each party whose rights may be affected

by the determination.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 296, Sec. 3, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1247, Sec. 33, eff.

Sept. 1, 2003.

Sec. 159.603. EFFECT OF REGISTRATION FOR ENFORCEMENT. (a) A

support order or income-withholding order issued in another state

is registered when the order is filed in the registering tribunal

of this state.

(b) A registered order issued in another state is enforceable in

the same manner and is subject to the same procedures as an order

issued by a tribunal of this state.

(c) Except as otherwise provided in this subchapter, a tribunal

of this state shall recognize and enforce, but may not modify, a

registered order if the issuing tribunal had jurisdiction.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 159.604. CHOICE OF LAW. (a) Except as provided by

Subsection (d), the law of the issuing state governs:

(1) the nature, extent, amount, and duration of current payments

under a registered support order;

(2) the computation and payment of arrearages and accrual of

interest on the arrearages under the support order; and

(3) the existence and satisfaction of other obligations under

the support order.

(b) In a proceeding for arrearages under a registered support

order, the statute of limitation of this state or of the issuing

state, whichever is longer, applies.

(c) A responding tribunal in this state shall apply the

procedures and remedies of this state to enforce current support

and collect arrearages and interest due on a support order of

another state registered in this state.

(d) After a tribunal of this or another state determines which

order is the controlling order and issues an order consolidating

arrearages, if any, the tribunal of this state shall

prospectively apply the law of the state issuing the controlling

order, including that state's law on interest on arrearages,

current and future support, and consolidated arrearages.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 607, Sec. 14, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1247, Sec. 34, eff.

Sept. 1, 2003.

Sec. 159.605. NOTICE OF REGISTRATION OF ORDER. (a) When a

support order or income-withholding order issued in another state

is registered, the registering tribunal shall notify the

nonregistering party. The notice must be accompanied by a copy of

the registered order and the documents and relevant information

accompanying the order.

(b) A notice under this section must inform the nonregistering

party:

(1) that a registered order is enforceable as of the date of

registration in the same manner as an order issued by a tribunal

of this state;

(2) that a hearing to contest the validity or enforcement of the

registered order must be requested within 20 days after notice;

(3) that failure to contest the validity or enforcement of the

registered order in a timely manner:

(A) will result in confirmation of the order and enforcement of

the order and the alleged arrearages; and

(B) precludes further contest of that order with respect to any

matter that could have been asserted; and

(4) of the amount of any alleged arrearages.

(c) If the registering party asserts that two or more orders are

in effect, the notice under this section must also:

(1) identify:

(A) the orders, including which order is alleged by the

registering person to be the controlling order; and

(B) the consolidated arrearages, if any;

(2) notify the nonregistering party of the right to a

determination of which order is the controlling order;

(3) state that the procedures provided in Subsection (b) apply

to the determination of which order is the controlling order; and

(4) state that failure to contest the validity or enforcement of

the order alleged to be the controlling order in a timely manner

may result in confirmation that the order is the controlling

order.

(d) On registration of an income-withholding order for

enforcement, the registering tribunal shall notify the obligor's

employer under Chapter 158.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 607, Sec. 15, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1247, Sec. 35, eff.

Sept. 1, 2003.

Sec. 159.606. PROCEDURE TO CONTEST VALIDITY OR ENFORCEMENT OF

REGISTERED ORDER. (a) A nonregistering party seeking to contest

the validity or enforcement of a registered order in this state

shall request a hearing within 20 days after notice of the

registration. The nonregistering party may seek under Section

159.607 to:

(1) vacate the registration;

(2) assert any defense to an allegation of noncompliance with

the registered order; or

(3) contest the remedies being sought or the amount of any

alleged arrearages.

(b) If the nonregistering party fails to contest the validity or

enforcement of the registered order in a timely manner, the order

is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the

validity or enforcement of the registered order, the registering

tribunal shall schedule the matter for hearing and give notice to

the parties of the date, time, and place of the hearing.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 607, Sec. 16, eff.

Sept. 1, 1997.

Sec. 159.607. CONTEST OF REGISTRATION OR ENFORCEMENT. (a) A

party contesting the validity or enforcement of a registered

order or seeking to vacate the registration has the burden of

proving one or more of the following defenses:

(1) the issuing tribunal lacked personal jurisdiction over the

contesting party;

(2) the order was obtained by fraud;

(3) the order has been vacated, suspended, or modified by a

later order;

(4) the issuing tribunal has stayed the order pending appeal;

(5) there is a defense under the law of this state to the remedy

sought;

(6) full or partial payment has been made;

(7) the statute of limitation under Section 159.604 precludes

enforcement of some or all of the alleged arrearages; or

(8) the alleged controlling order is not the controlling order.

(b) If a party presents evidence establishing a full or partial

defense under Subsection (a), a tribunal may stay enforcement of

the registered order, continue the proceeding to permit

production of additional relevant evidence, and issue other

appropriate orders. An uncontested portion of the registered

order may be enforced by all remedies available under the law of

this state.

(c) If the contesting party does not establish a defense under

Subsection (a) to the validity or enforcement of the order, the

registering tribunal shall issue an order confirming the order.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 36, eff.

Sept. 1, 2003.

Sec. 159.608. CONFIRMED ORDER. Confirmation of a registered

order, whether by operation of law or after notice and hearing,

precludes further contest of the order with respect to any matter

that could have been asserted at the time of registration.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 159.609. PROCEDURE TO REGISTER CHILD SUPPORT ORDER OF

ANOTHER STATE FOR MODIFICATION. A party or support enforcement

agency seeking to modify or to modify and enforce a child support

order issued in another state shall register that order in this

state in the same manner provided in Sections 159.601-159.604 if

the order has not been registered. A petition for modification

may be filed at the same time as a request for registration or

later. The pleading must specify the grounds for modification.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 159.610. EFFECT OF REGISTRATION FOR MODIFICATION. A

tribunal of this state may enforce a child support order of

another state registered for purposes of modification in the same

manner as if the order had been issued by a tribunal of this

state, but the registered order may be modified only if the

requirements of Section 159.611, 159.613, or 159.615 have been

met.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 37, eff.

Sept. 1, 2003.

Sec. 159.611. MODIFICATION OF CHILD SUPPORT ORDER OF ANOTHER

STATE. (a) Except as provided by Section 159.615, on petition a

tribunal of this state may modify a child support order issued in

another state and registered in this state only if Section

159.613 does not apply and after notice and hearing the tribunal

finds that:

(1) the following requirements are met:

(A) the child, the obligee who is an individual, and the obligor

do not reside in the issuing state;

(B) a petitioner who is a nonresident of this state seeks

modification; and

(C) the respondent is subject to the personal jurisdiction of

the tribunal of this state; or

(2) this state is the state of residence of the child, or a

party who is an individual is subject to the personal

jurisdiction of the tribunal of this state, and all of the

parties who are individuals have filed consents in a record in

the issuing tribunal for a tribunal of this state to modify the

support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child support order is subject

to the same requirements, procedures, and defenses that apply to

the modification of an order issued by a tribunal of this state,

and the order may be enforced and satisfied in the same manner.

(c) Except as provided by Section 159.615, a tribunal of this

state may not modify any aspect of a child support order,

including the duration of the obligation of support, that may not

be modified under the law of the issuing state. If two or more

tribunals have issued child support orders for the same obligor

and same child, the order that controls and must be recognized

under Section 159.207 establishes the aspects of the support

order that are nonmodifiable.

(d) On issuance of an order by a tribunal of this state

modifying a child support order issued in another state, the

tribunal of this state becomes the tribunal of continuing,

exclusive jurisdiction.

(e) In a proceeding to modify a child support order, the law of

the state that is determined to have issued the initial

controlling order governs the duration of the obligation of

support. The obligor's fulfillment of the duty of support

established by that order precludes imposition of a further

obligation of support by a tribunal of this state.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 607, Sec. 17, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1420, Sec. 5.0026, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1247, Sec. 38, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 21, eff. June 19, 2009.

Sec. 159.612. RECOGNITION OF ORDER MODIFIED IN ANOTHER STATE.

If a child support order issued by a tribunal of this state is

modified by a tribunal of another state that assumed jurisdiction

under the Uniform Interstate Family Support Act, a tribunal of

this state:

(1) may enforce the order that was modified only as to

arrearages and interest accruing before the modification;

(2) may provide appropriate relief for violations of the order

that occurred before the effective date of the modification; and

(3) shall recognize the modifying order of the other state, on

registration, for the purpose of enforcement.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 39, eff.

Sept. 1, 2003.

Sec. 159.613. JURISDICTION TO MODIFY CHILD SUPPORT ORDER OF

ANOTHER STATE WHEN INDIVIDUAL PARTIES RESIDE IN THIS STATE. (a)

If all of the parties who are individuals reside in this state

and the child does not reside in the issuing state, a tribunal of

this state has jurisdiction to enforce and to modify the issuing

state's child support order in a proceeding to register that

order.

(b) A tribunal of this state exercising jurisdiction under this

section shall apply the provisions of Sections 159.101 through

159.209 and 159.601 through 159.614 and the procedural and

substantive law of this state to the proceeding for enforcement

or modification. Sections 159.301 through 159.507 and 159.701

through 159.802 do not apply.

Added by Acts 1997, 75th Leg., ch. 607, Sec. 18, eff. Sept. 1,

1997.

Sec. 159.614. NOTICE TO ISSUING TRIBUNAL OF MODIFICATION.

Within 30 days after issuance of a modified child support order,

the party obtaining the modification shall file a certified copy

of the order with the issuing tribunal that had continuing,

exclusive jurisdiction over the earlier order and in each

tribunal in which the party knows the earlier order has been

registered. A party who obtains the order and fails to file a

certified copy is subject to appropriate sanctions by a tribunal

in which the issue of failure to file arises. The failure to file

does not affect the validity or enforceability of the modified

order of the new tribunal having continuing, exclusive

jurisdiction.

Added by Acts 1997, 75th Leg., ch. 607, Sec. 18, eff. Sept. 1,

1997.

Sec. 159.615. JURISDICTION TO MODIFY CHILD SUPPORT ORDER OF

FOREIGN COUNTRY OR POLITICAL SUBDIVISION. (a) If a foreign

country or political subdivision that is a state refuses to

modify its order or may not under its law modify its order, a

tribunal of this state may assume jurisdiction to modify the

child support order and bind all individuals subject to the

personal jurisdiction of the tribunal regardless of whether:

(1) consent to modification of a child support order has been

given under Section 159.611; or

(2) the individual seeking modification is a resident of this

state or of the foreign country or political subdivision.

(b) An order issued under this section is the controlling order.

Added by Acts 2003, 78th Leg., ch. 1247, Sec. 40, eff. Sept. 1,

2003.

SUBCHAPTER H. DETERMINATION OF PARENTAGE

Sec. 159.701. PROCEEDING TO DETERMINE PARENTAGE. A court of

this state authorized to determine the parentage of a child may

serve as a responding tribunal in a proceeding to determine

parentage brought under this chapter or a law substantially

similar to this chapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 41, eff.

Sept. 1, 2003.

SUBCHAPTER I. INTERSTATE RENDITION

Sec. 159.801. GROUNDS FOR RENDITION. (a) In this subchapter,

"governor" includes an individual performing the functions of

governor or the executive authority of a state covered by this

chapter.

(b) The governor of this state may:

(1) demand that the governor of another state surrender an

individual found in the other state who is charged criminally in

this state with having failed to provide for the support of an

obligee; or

(2) on the demand of the governor of another state, surrender an

individual found in this state who is charged criminally in the

other state with having failed to provide for the support of an

obligee.

(c) A provision for extradition of individuals not inconsistent

with this chapter applies to the demand even if the individual

whose surrender is demanded was not in the demanding state when

the crime was allegedly committed and has not fled from that

state.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 42, eff.

Sept. 1, 2003.

Sec. 159.802. CONDITIONS OF RENDITION. (a) Before making a

demand that the governor of another state surrender an individual

charged criminally in this state with having failed to provide

for the support of an obligee, the governor may require a

prosecutor of this state to demonstrate:

(1) that not less than 60 days before the date of the demand,

the obligee had initiated proceedings for support under this

chapter; or

(2) that initiating the proceeding would be of no avail.

(b) If, under this chapter or a law substantially similar to

this chapter, the governor of another state makes a demand that

the governor of this state surrender an individual charged

criminally in that state with having failed to provide for the

support of a child or other individual to whom a duty of support

is owed, the governor may require a prosecutor to investigate the

demand and report whether a proceeding for support has been

initiated or would be effective. If it appears that a proceeding

would be effective but has not been initiated, the governor may

delay honoring the demand for a reasonable time to permit the

initiation of a proceeding.

(c) If a proceeding for support has been initiated and the

individual whose rendition is demanded prevails, the governor may

decline to honor the demand. If the petitioner prevails and the

individual whose rendition is demanded is subject to a support

order, the governor may decline to honor the demand if the

individual is complying with the support order.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 43, eff.

Sept. 1, 2003.

SUBCHAPTER J. MISCELLANEOUS PROVISIONS

Sec. 159.901. UNIFORMITY OF APPLICATION AND CONSTRUCTION. In

applying and construing this chapter, consideration must be given

to the need to promote uniformity of the law with respect to the

subject matter of this chapter among states that enact a law

similar to this chapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 44, eff.

Sept. 1, 2003.



CHAPTER 160. UNIFORM PARENTAGE ACT

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE B. SUITS AFFECTING THE PARENT-CHILD RELATIONSHIP

CHAPTER 160. UNIFORM PARENTAGE ACT

SUBCHAPTER A. APPLICATION AND CONSTRUCTION

Sec. 160.001. APPLICATION AND CONSTRUCTION. This chapter shall

be applied and construed to promote the uniformity of the law

among the states that enact the Uniform Parentage Act.

Amended by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June

14, 2001.

Sec. 160.002. CONFLICTS BETWEEN PROVISIONS. If a provision of

this chapter conflicts with another provision of this title or

another state statute or rule and the conflict cannot be

reconciled, this chapter prevails.

Amended by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June

14, 2001.

SUBCHAPTER B. GENERAL PROVISIONS

Sec. 160.101. SHORT TITLE. This chapter may be cited as the

Uniform Parentage Act.

Amended by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June

14, 2001.

Sec. 160.102. DEFINITIONS. In this chapter:

(1) "Adjudicated father" means a man who has been adjudicated by

a court to be the father of a child.

(2) "Assisted reproduction" means a method of causing pregnancy

other than sexual intercourse. The term includes:

(A) intrauterine insemination;

(B) donation of eggs;

(C) donation of embryos;

(D) in vitro fertilization and transfer of embryos; and

(E) intracytoplasmic sperm injection.

(3) "Child" means an individual of any age whose parentage may

be determined under this chapter.

(4) "Commence" means to file the initial pleading seeking an

adjudication of parentage in a court of this state.

(5) "Determination of parentage" means the establishment of the

parent-child relationship by the signing of a valid

acknowledgment of paternity under Subchapter D or by an

adjudication by a court.

(6) "Donor" means an individual who provides eggs or sperm to a

licensed physician to be used for assisted reproduction,

regardless of whether the eggs or sperm are provided for

consideration. The term does not include:

(A) a husband who provides sperm or a wife who provides eggs to

be used for assisted reproduction by the wife;

(B) a woman who gives birth to a child by means of assisted

reproduction; or

(C) an unmarried man who, with the intent to be the father of

the resulting child, provides sperm to be used for assisted

reproduction by an unmarried woman, as provided by Section

160.7031.

(7) "Ethnic or racial group" means, for purposes of genetic

testing, a recognized group that an individual identifies as all

or part of the individual's ancestry or that is identified by

other information.

(8) "Genetic testing" means an analysis of an individual's

genetic markers to exclude or identify a man as the father of a

child or a woman as the mother of a child. The term includes an

analysis of one or more of the following:

(A) deoxyribonucleic acid; and

(B) blood-group antigens, red-cell antigens, human-leukocyte

antigens, serum enzymes, serum proteins, or red-cell enzymes.

(9) "Intended parents" means individuals who enter into an

agreement providing that the individuals will be the parents of a

child born to a gestational mother by means of assisted

reproduction, regardless of whether either individual has a

genetic relationship with the child.

(10) "Man" means a male individual of any age.

(11) "Parent" means an individual who has established a

parent-child relationship under Section 160.201.

(12) "Paternity index" means the likelihood of paternity

determined by calculating the ratio between:

(A) the likelihood that the tested man is the father of the

child, based on the genetic markers of the tested man, the mother

of the child, and the child, conditioned on the hypothesis that

the tested man is the father of the child; and

(B) the likelihood that the tested man is not the father of the

child, based on the genetic markers of the tested man, the mother

of the child, and the child, conditioned on the hypothesis that

the tested man is not the father of the child and that the father

of the child is of the same ethnic or racial group as the tested

man.

(13) "Presumed father" means a man who, by operation of law

under Section 160.204, is recognized as the father of a child

until that status is rebutted or confirmed in a judicial

proceeding.

(14) "Probability of paternity" means the probability, with

respect to the ethnic or racial group to which the alleged father

belongs, that the alleged father is the father of the child,

compared to a random, unrelated man of the same ethnic or racial

group, expressed as a percentage incorporating the paternity

index and a prior probability.

(15) "Record" means information that is inscribed on a tangible

medium or that is stored in an electronic or other medium and is

retrievable in a perceivable form.

(16) "Signatory" means an individual who authenticates a record

and is bound by its terms.

(17) "Support enforcement agency" means a public official or

public agency authorized to seek:

(A) the enforcement of child support orders or laws relating to

the duty of support;

(B) the establishment or modification of child support;

(C) the determination of parentage;

(D) the location of child-support obligors and their income and

assets; or

(E) the conservatorship of a child or the termination of

parental rights.

Amended by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June

14, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 39, eff. September 1, 2007.

Sec. 160.103. SCOPE OF CHAPTER; CHOICE OF LAW. (a) Except as

provided by Chapter 233, this chapter governs every determination

of parentage in this state.

(b) The court shall apply the law of this state to adjudicate

the parent-child relationship. The applicable law does not depend

on:

(1) the place of birth of the child; or

(2) the past or present residence of the child.

(c) This chapter does not create, enlarge, or diminish parental

rights or duties under another law of this state.

(d) Repealed by Acts 2003, 78th Leg., ch. 457, Sec. 3.

Amended by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June

14, 2001; Acts 2003, 78th Leg., ch. 457, Sec. 3, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 22, eff. June 19, 2009.

Sec. 160.104. AUTHORIZED COURTS. The following courts are

authorized to adjudicate parentage under this chapter:

(1) a court with jurisdiction to hear a suit affecting the

parent-child relationship under this title; or

(2) a court with jurisdiction to adjudicate parentage under

another law of this state.

Amended by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June

14, 2001.

Sec. 160.105. PROTECTION OF PARTICIPANTS. A proceeding under

this chapter is subject to the other laws of this state governing

the health, safety, privacy, and liberty of a child or any other

individual who may be jeopardized by the disclosure of

identifying information, including the person's address,

telephone number, place of employment, and social security number

and the name of the child's day-care facility and school.

Amended by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June

14, 2001.

Sec. 160.106. DETERMINATION OF MATERNITY. The provisions of

this chapter relating to the determination of paternity apply to

a determination of maternity.

Amended by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June

14, 2001.

SUBCHAPTER C. PARENT-CHILD RELATIONSHIP

Sec. 160.201. ESTABLISHMENT OF PARENT-CHILD RELATIONSHIP. (a)

The mother-child relationship is established between a woman and

a child by:

(1) the woman giving birth to the child;

(2) an adjudication of the woman's maternity; or

(3) the adoption of the child by the woman.

(b) The father-child relationship is established between a man

and a child by:

(1) an unrebutted presumption of the man's paternity of the

child under Section 160.204;

(2) an effective acknowledgment of paternity by the man under

Subchapter D, unless the acknowledgment has been rescinded or

successfully challenged;

(3) an adjudication of the man's paternity;

(4) the adoption of the child by the man; or

(5) the man's consenting to assisted reproduction by his wife

under Subchapter H, which resulted in the birth of the child.

Amended by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June

14, 2001.

Sec. 160.202. NO DISCRIMINATION BASED ON MARITAL STATUS. A

child born to parents who are not married to each other has the

same rights under the law as a child born to parents who are

married to each other.

Amended by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June

14, 2001.

Sec. 160.203. CONSEQUENCES OF ESTABLISHMENT OF PARENTAGE.

Unless parental rights are terminated, a parent-child

relationship established under this chapter applies for all

purposes, except as otherwise provided by another law of this

state.

Amended by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June

14, 2001.

Sec. 160.204. PRESUMPTION OF PATERNITY. (a) A man is presumed

to be the father of a child if:

(1) he is married to the mother of the child and the child is

born during the marriage;

(2) he is married to the mother of the child and the child is

born before the 301st day after the date the marriage is

terminated by death, annulment, declaration of invalidity, or

divorce;

(3) he married the mother of the child before the birth of the

child in apparent compliance with law, even if the attempted

marriage is or could be declared invalid, and the child is born

during the invalid marriage or before the 301st day after the

date the marriage is terminated by death, annulment, declaration

of invalidity, or divorce;

(4) he married the mother of the child after the birth of the

child in apparent compliance with law, regardless of whether the

marriage is or could be declared invalid, he voluntarily asserted

his paternity of the child, and:

(A) the assertion is in a record filed with the bureau of vital

statistics;

(B) he is voluntarily named as the child's father on the child's

birth certificate; or

(C) he promised in a record to support the child as his own; or

(5) during the first two years of the child's life, he

continuously resided in the household in which the child resided

and he represented to others that the child was his own.

(b) A presumption of paternity established under this section

may be rebutted only by:

(1) an adjudication under Subchapter G; or

(2) the filing of a valid denial of paternity by a presumed

father in conjunction with the filing by another person of a

valid acknowledgment of paternity as provided by Section 160.305.

Amended by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June

14, 2001; Acts 2003, 78th Leg., ch. 610, Sec. 10, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1248, Sec. 1, eff. Sept. 1, 2003.

SUBCHAPTER D. VOLUNTARY ACKNOWLEDGMENT OF PATERNITY

Sec. 160.301. ACKNOWLEDGMENT OF PATERNITY. The mother of a

child and a man claiming to be the biological father of the child

may sign an acknowledgment of paternity with the intent to

establish the man's paternity.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001. Amended by Acts 2003, 78th Leg., ch. 1248, Sec. 2, eff.

Sept. 1, 2003.

Sec. 160.302. EXECUTION OF ACKNOWLEDGMENT OF PATERNITY. (a) An

acknowledgment of paternity must:

(1) be in a record;

(2) be signed, or otherwise authenticated, under penalty of

perjury by the mother and the man seeking to establish paternity;

(3) state that the child whose paternity is being acknowledged:

(A) does not have a presumed father or has a presumed father

whose full name is stated; and

(B) does not have another acknowledged or adjudicated father;

(4) state whether there has been genetic testing and, if so,

that the acknowledging man's claim of paternity is consistent

with the results of the testing; and

(5) state that the signatories understand that the

acknowledgment is the equivalent of a judicial adjudication of

the paternity of the child and that a challenge to the

acknowledgment is permitted only under limited circumstances and

is barred after four years.

(b) An acknowledgment of paternity is void if it:

(1) states that another man is a presumed father of the child,

unless a denial of paternity signed or otherwise authenticated by

the presumed father is filed with the bureau of vital statistics;

(2) states that another man is an acknowledged or adjudicated

father of the child; or

(3) falsely denies the existence of a presumed, acknowledged, or

adjudicated father of the child.

(c) A presumed father may sign or otherwise authenticate an

acknowledgment of paternity.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.303. DENIAL OF PATERNITY. A presumed father of a child

may sign a denial of his paternity. The denial is valid only if:

(1) an acknowledgment of paternity signed or otherwise

authenticated by another man is filed under Section 160.305;

(2) the denial is in a record and is signed or otherwise

authenticated under penalty of perjury; and

(3) the presumed father has not previously:

(A) acknowledged paternity of the child, unless the previous

acknowledgment has been rescinded under Section 160.307 or

successfully challenged under Section 160.308; or

(B) been adjudicated to be the father of the child.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.304. RULES FOR ACKNOWLEDGMENT AND DENIAL OF PATERNITY.

(a) An acknowledgment of paternity and a denial of paternity may

be contained in a single document or in different documents and

may be filed separately or simultaneously. If the acknowledgment

and denial are both necessary, neither document is valid until

both documents are filed.

(b) An acknowledgment of paternity or a denial of paternity may

be signed before the birth of the child.

(c) Subject to Subsection (a), an acknowledgment of paternity or

denial of paternity takes effect on the date of the birth of the

child or the filing of the document with the bureau of vital

statistics, whichever occurs later.

(d) An acknowledgment of paternity or denial of paternity signed

by a minor is valid if it otherwise complies with this chapter.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.305. EFFECT OF ACKNOWLEDGMENT OR DENIAL OF PATERNITY.

(a) Except as provided by Sections 160.307 and 160.308, a valid

acknowledgment of paternity filed with the bureau of vital

statistics is the equivalent of an adjudication of the paternity

of a child and confers on the acknowledged father all rights and

duties of a parent.

(b) Except as provided by Sections 160.307 and 160.308, a valid

denial of paternity filed with the bureau of vital statistics in

conjunction with a valid acknowledgment of paternity is the

equivalent of an adjudication of the nonpaternity of the presumed

father and discharges the presumed father from all rights and

duties of a parent.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.306. FILING FEE NOT REQUIRED. The bureau of vital

statistics may not charge a fee for filing an acknowledgment of

paternity or denial of paternity.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.307. PROCEEDING FOR RESCISSION. A signatory may

rescind an acknowledgment of paternity or denial of paternity by

commencing a proceeding to rescind before the earlier of:

(1) the 60th day after the effective date of the acknowledgment

or denial, as provided by Section 160.304; or

(2) the date of the first hearing in a proceeding to which the

signatory is a party before a court to adjudicate an issue

relating to the child, including a proceeding that establishes

child support.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.308. CHALLENGE AFTER EXPIRATION OF PERIOD FOR

RESCISSION. (a) After the period for rescission under Section

160.307 has expired, a signatory of an acknowledgment of

paternity or denial of paternity may commence a proceeding to

challenge the acknowledgment or denial only on the basis of

fraud, duress, or material mistake of fact. The proceeding must

be commenced before the fourth anniversary of the date the

acknowledgment or denial is filed with the bureau of vital

statistics unless the signatory was a minor on the date the

signatory executed the acknowledgment or denial. If the signatory

was a minor on the date the signatory executed the acknowledgment

or denial, the proceeding must be commenced before the earlier of

the fourth anniversary of the date of:

(1) the signatory's 18th birthday; or

(2) the removal of the signatory's disabilities of minority by

court order, marriage, or by other operation of law.

(b) A party challenging an acknowledgment of paternity or denial

of paternity has the burden of proof.

(c) Notwithstanding any other provision of this chapter, a

collateral attack on an acknowledgment of paternity signed under

this chapter may not be maintained after the fourth anniversary

of the date the acknowledgment of paternity is filed with the

bureau of vital statistics unless the signatory was a minor on

the date the signatory executed the acknowledgment. If the

signatory was a minor on the date the signatory executed the

acknowledgment, a collateral attack on the acknowledgment of

paternity may not be maintained after the earlier of the fourth

anniversary of the date of:

(1) the signatory's 18th birthday; or

(2) the removal of the signatory's disabilities of minority by

court order, marriage, or by other operation of law.

(d) For purposes of Subsection (a), evidence that, based on

genetic testing, the man who is the signatory of an

acknowledgement of paternity is not rebuttably identified as the

father of a child in accordance with Section 160.505 constitutes

a material mistake of fact.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

478, Sec. 1, eff. September 1, 2005.

Sec. 160.309. PROCEDURE FOR RESCISSION OR CHALLENGE. (a) Each

signatory to an acknowledgment of paternity and any related

denial of paternity must be made a party to a proceeding to

rescind or challenge the acknowledgment or denial of paternity.

(b) For purposes of the rescission of or a challenge to an

acknowledgment of paternity or denial of paternity, a signatory

submits to the personal jurisdiction of this state by signing the

acknowledgment or denial. The jurisdiction is effective on the

filing of the document with the bureau of vital statistics.

(c) Except for good cause shown, while a proceeding is pending

to rescind or challenge an acknowledgment of paternity or a

denial of paternity, the court may not suspend the legal

responsibilities of a signatory arising from the acknowledgment,

including the duty to pay child support.

(d) A proceeding to rescind or to challenge an acknowledgment of

paternity or a denial of paternity shall be conducted in the same

manner as a proceeding to adjudicate parentage under Subchapter

G.

(e) At the conclusion of a proceeding to rescind or challenge an

acknowledgment of paternity or a denial of paternity, the court

shall order the bureau of vital statistics to amend the birth

record of the child, if appropriate.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.310. RATIFICATION BARRED. A court or administrative

agency conducting a judicial or administrative proceeding may not

ratify an unchallenged acknowledgment of paternity.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.311. FULL FAITH AND CREDIT. A court of this state

shall give full faith and credit to an acknowledgment of

paternity or a denial of paternity that is effective in another

state if the acknowledgment or denial has been signed and is

otherwise in compliance with the law of the other state.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.312. FORMS FOR ACKNOWLEDGMENT AND DENIAL OF PATERNITY.

(a) To facilitate compliance with this subchapter, the bureau of

vital statistics shall prescribe forms for the acknowledgment of

paternity and the denial of paternity.

(b) A valid acknowledgment of paternity or denial of paternity

is not affected by a later modification of the prescribed form.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.313. RELEASE OF INFORMATION. The bureau of vital

statistics may release information relating to the acknowledgment

of paternity or denial of paternity to a signatory of the

acknowledgment or denial and to the courts and Title IV-D agency

of this or another state.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.314. ADOPTION OF RULES. The Title IV-D agency and the

bureau of vital statistics may adopt rules to implement this

subchapter.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.315. MEMORANDUM OF UNDERSTANDING. (a) The Title IV-D

agency and the bureau of vital statistics shall adopt a

memorandum of understanding governing the collection and transfer

of information for the voluntary acknowledgment of paternity.

(b) The Title IV-D agency and the bureau of vital statistics

shall review the memorandum semiannually and renew or modify the

memorandum as necessary.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

SUBCHAPTER E. REGISTRY OF PATERNITY

Sec. 160.401. ESTABLISHMENT OF REGISTRY. A registry of

paternity is established in the bureau of vital statistics.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.402. REGISTRATION FOR NOTIFICATION. (a) Except as

otherwise provided by Subsection (b), a man who desires to be

notified of a proceeding for the adoption of or the termination

of parental rights regarding a child that he may have fathered

may register with the registry of paternity:

(1) before the birth of the child; or

(2) not later than the 31st day after the date of the birth of

the child.

(b) A man is entitled to notice of a proceeding described by

Subsection (a) regardless of whether he registers with the

registry of paternity if:

(1) a father-child relationship between the man and the child

has been established under this chapter or another law; or

(2) the man commences a proceeding to adjudicate his paternity

before the court has terminated his parental rights.

(c) A registrant shall promptly notify the registry in a record

of any change in the information provided by the registrant. The

bureau of vital statistics shall incorporate all new information

received into its records but is not required to affirmatively

seek to obtain current information for incorporation in the

registry.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.403. NOTICE OF PROCEEDING. Except as provided by

Sections 161.002(b)(2), (3), and (4) and (f), notice of a

proceeding to adopt or to terminate parental rights regarding a

child must be given to a registrant who has timely registered

with regard to that child. Notice must be given in a manner

prescribed for service of process in a civil action.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1283, Sec. 2, eff. September 1, 2007.

Sec. 160.404. TERMINATION OF PARENTAL RIGHTS: FAILURE TO

REGISTER. The parental rights of a man alleged to be the father

of a child may be terminated without notice as provided by

Section 161.002 if the man:

(1) did not timely register with the bureau of vital statistics;

and

(2) is not entitled to notice under Section 160.402 or 161.002.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.411. REQUIRED FORM. The bureau of vital statistics

shall adopt a form for registering with the registry. The form

must require the signature of the registrant. The form must state

that:

(1) the form is signed under penalty of perjury;

(2) a timely registration entitles the registrant to notice of a

proceeding for adoption of the child or for termination of the

registrant's parental rights;

(3) a timely registration does not commence a proceeding to

establish paternity;

(4) the information disclosed on the form may be used against

the registrant to establish paternity;

(5) services to assist in establishing paternity are available

to the registrant through the support enforcement agency;

(6) the registrant should also register in another state if the

conception or birth of the child occurred in the other state;

(7) information on registries in other states is available from

the bureau of vital statistics; and

(8) procedures exist to rescind the registration of a claim of

paternity.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.412. FURNISHING OF INFORMATION; CONFIDENTIALITY. (a)

The bureau of vital statistics is not required to attempt to

locate the mother of a child who is the subject of a

registration. The bureau of vital statistics shall send a copy of

the notice of the registration to a mother who has provided an

address.

(b) Information contained in the registry is confidential and

may be released on request only to:

(1) a court or a person designated by the court;

(2) the mother of the child who is the subject of the

registration;

(3) an agency authorized by another law to receive the

information;

(4) a licensed child-placing agency;

(5) a support enforcement agency;

(6) a party, or the party's attorney of record, to a proceeding

under this chapter or a proceeding to adopt or to terminate

parental rights regarding a child who is the subject of the

registration; and

(7) the registry of paternity in another state.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.413. OFFENSE: UNAUTHORIZED RELEASE OF INFORMATION. (a)

A person commits an offense if the person intentionally releases

information from the registry of paternity to another person,

including an agency, that is not authorized to receive the

information under Section 160.412.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.414. RESCISSION OF REGISTRATION. A registrant may

rescind his registration at any time by sending to the registry a

rescission in a record or another manner authenticated by him and

witnessed or notarized.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.415. UNTIMELY REGISTRATION. If a man registers later

than the 31st day after the date of the birth of the child, the

bureau of vital statistics shall notify the registrant that the

registration was not timely filed.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

627, Sec. 1, eff. June 15, 2007.

Sec. 160.416. FEES FOR REGISTRY. (a) A fee may not be charged

for filing a registration or to rescind a registration.

(b) Except as otherwise provided by Subsection (c), the bureau

of vital statistics may charge a reasonable fee for making a

search of the registry and for furnishing a certificate.

(c) A support enforcement agency is not required to pay a fee

authorized by Subsection (b).

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.421. SEARCH OF APPROPRIATE REGISTRY. (a) If a

father-child relationship has not been established under this

chapter, a petitioner for the adoption of or the termination of

parental rights regarding the child must obtain a certificate of

the results of a search of the registry. The petitioner may

request a search of the registry on or after the 32nd day after

the date of the birth of the child, and the bureau of vital

statistics may not by rule impose a waiting period that must

elapse before the bureau will conduct the requested search.

(b) If the petitioner for the adoption of or the termination of

parental rights regarding a child has reason to believe that the

conception or birth of the child may have occurred in another

state, the petitioner must obtain a certificate of the results of

a search of the paternity registry, if any, in the other state.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

627, Sec. 2, eff. June 15, 2007.

Sec. 160.422. CERTIFICATE OF SEARCH OF REGISTRY. (a) The

bureau of vital statistics shall furnish a certificate of the

results of a search of the registry on request by an individual,

a court, or an agency listed in Section 160.412(b).

(b) The certificate of the results of a search must be signed on

behalf of the bureau and state that:

(1) a search has been made of the registry; and

(2) a registration containing the information required to

identify the registrant:

(A) has been found and is attached to the certificate; or

(B) has not been found.

(c) A petitioner must file the certificate of the results of a

search of the registry with the court before a proceeding for the

adoption of or termination of parental rights regarding a child

may be concluded.

(d) A search of the registry is not required if a parent-child

relationship exists between a man and the child, as provided by

Section 160.201(b), and that man:

(1) has been served with citation of the proceeding for

termination of the parent-child relationship; or

(2) has signed a relinquishment of parental rights with regard

to the child.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1283, Sec. 3, eff. September 1, 2007.

Sec. 160.423. ADMISSIBILITY OF CERTIFICATE. A certificate of

the results of a search of the registry in this state or of a

paternity registry in another state is admissible in a proceeding

for the adoption of or the termination of parental rights

regarding a child and, if relevant, in other legal proceedings.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

SUBCHAPTER F. GENETIC TESTING

Sec. 160.501. APPLICATION OF SUBCHAPTER. This subchapter

governs genetic testing of an individual to determine parentage,

regardless of whether the individual:

(1) voluntarily submits to testing; or

(2) is tested under an order of a court or a support enforcement

agency.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.502. ORDER FOR TESTING. (a) Except as otherwise

provided by this subchapter and by Subchapter G, a court shall

order a child and other designated individuals to submit to

genetic testing if the request is made by a party to a proceeding

to determine parentage.

(b) If a request for genetic testing of a child is made before

the birth of the child, the court or support enforcement agency

may not order in utero testing.

(c) If two or more men are subject to court-ordered genetic

testing, the testing may be ordered concurrently or sequentially.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.503. REQUIREMENTS FOR GENETIC TESTING. (a) Genetic

testing must be of a type reasonably relied on by experts in the

field of genetic testing. The testing must be performed in a

testing laboratory accredited by:

(1) the American Association of Blood Banks, or a successor to

its functions;

(2) the American Society for Histocompatibility and

Immunogenetics, or a successor to its functions; or

(3) an accrediting body designated by the federal secretary of

health and human services.

(b) A specimen used in genetic testing may consist of one or

more samples, or a combination of samples, of blood, buccal

cells, bone, hair, or other body tissue or fluid. The specimen

used in the testing is not required to be of the same kind for

each individual undergoing genetic testing.

(c) Based on the ethnic or racial group of an individual, the

testing laboratory shall determine the databases from which to

select frequencies for use in the calculation of the probability

of paternity of the individual. If there is disagreement as to

the testing laboratory's choice:

(1) the objecting individual may require the testing laboratory,

not later than the 30th day after the date of receipt of the

report of the test, to recalculate the probability of paternity

using an ethnic or racial group different from that used by the

laboratory;

(2) the individual objecting to the testing laboratory's initial

choice shall:

(A) if the frequencies are not available to the testing

laboratory for the ethnic or racial group requested, provide the

requested frequencies compiled in a manner recognized by

accrediting bodies; or

(B) engage another testing laboratory to perform the

calculations; and

(3) the testing laboratory may use its own statistical estimate

if there is a question regarding which ethnic or racial group is

appropriate and, if available, shall calculate the frequencies

using statistics for any other ethnic or racial group requested.

(d) If, after recalculation using a different ethnic or racial

group, genetic testing does not rebuttably identify a man as the

father of a child under Section 160.505, an individual who has

been tested may be required to submit to additional genetic

testing.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.504. REPORT OF GENETIC TESTING. (a) A report of the

results of genetic testing must be in a record and signed under

penalty of perjury by a designee of the testing laboratory. A

report made under the requirements of this subchapter is

self-authenticating.

(b) Documentation from the testing laboratory is sufficient to

establish a reliable chain of custody that allows the results of

genetic testing to be admissible without testimony if the

documentation includes:

(1) the name and photograph of each individual whose specimens

have been taken;

(2) the name of each individual who collected the specimens;

(3) the places in which the specimens were collected and the

date of each collection;

(4) the name of each individual who received the specimens in

the testing laboratory; and

(5) the dates the specimens were received.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.505. GENETIC TESTING RESULTS; REBUTTAL. (a) A man is

rebuttably identified as the father of a child under this chapter

if the genetic testing complies with this subchapter and the

results disclose:

(1) that the man has at least a 99 percent probability of

paternity, using a prior probability of 0.5, as calculated by

using the combined paternity index obtained in the testing; and

(2) a combined paternity index of at least 100 to 1.

(b) A man identified as the father of a child under Subsection

(a) may rebut the genetic testing results only by producing other

genetic testing satisfying the requirements of this subchapter

that:

(1) excludes the man as a genetic father of the child; or

(2) identifies another man as the possible father of the child.

(c) Except as otherwise provided by Section 160.510, if more

than one man is identified by genetic testing as the possible

father of the child, the court shall order each man to submit to

further genetic testing to identify the genetic father.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.506. COSTS OF GENETIC TESTING. (a) Subject to the

assessment of costs under Subchapter G, the cost of initial

genetic testing must be advanced:

(1) by a support enforcement agency, if the agency is providing

services in the proceeding;

(2) by the individual who made the request;

(3) as agreed by the parties; or

(4) as ordered by the court.

(b) In cases in which the cost of genetic testing is advanced by

the support enforcement agency, the agency may seek reimbursement

from a man who is rebuttably identified as the father.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.507. ADDITIONAL GENETIC TESTING. The court or the

support enforcement agency shall order additional genetic testing

on the request of a party who contests the result of the original

testing. If the previous genetic testing identified a man as the

father of the child under Section 160.505, the court or agency

may not order additional testing unless the party provides

advance payment for the testing.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.508. GENETIC TESTING WHEN ALL INDIVIDUALS NOT

AVAILABLE. (a) Subject to Subsection (b), if a genetic testing

specimen for good cause and under circumstances the court

considers to be just is not available from a man who may be the

father of a child, a court may order the following individuals to

submit specimens for genetic testing:

(1) the parents of the man;

(2) any brothers or sisters of the man;

(3) any other children of the man and their mothers; and

(4) other relatives of the man necessary to complete genetic

testing.

(b) A court may not render an order under this section unless

the court finds that the need for genetic testing outweighs the

legitimate interests of the individual sought to be tested.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.509. DECEASED INDIVIDUAL. For good cause shown, the

court may order genetic testing of a deceased individual.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.510. IDENTICAL BROTHERS. (a) The court may order

genetic testing of a brother of a man identified as the father of

a child if the man is commonly believed to have an identical

brother and evidence suggests that the brother may be the genetic

father of the child.

(b) If each brother satisfies the requirements of Section

160.505 for being the identified father of the child and there is

not another identical brother being identified as the father of

the child, the court may rely on nongenetic evidence to

adjudicate which brother is the father of the child.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.511. OFFENSE: UNAUTHORIZED RELEASE OF SPECIMEN. (a) A

person commits an offense if the person intentionally releases an

identifiable specimen of another person for any purpose not

relevant to the parentage proceeding and without a court order or

the written permission of the person who furnished the specimen.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

SUBCHAPTER G. PROCEEDING TO ADJUDICATE PARENTAGE

Sec. 160.601. PROCEEDING AUTHORIZED; RULES OF PROCEDURE. (a) A

civil proceeding may be maintained to adjudicate the parentage of

a child.

(b) The proceeding is governed by the Texas Rules of Civil

Procedure, except as provided by Chapter 233.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 23, eff. June 19, 2009.

Sec. 160.602. STANDING TO MAINTAIN PROCEEDING. (a) Subject to

Subchapter D and Sections 160.607 and 160.609 and except as

provided by Subsection (b), a proceeding to adjudicate parentage

may be maintained by:

(1) the child;

(2) the mother of the child;

(3) a man whose paternity of the child is to be adjudicated;

(4) the support enforcement agency or another government agency

authorized by other law;

(5) an authorized adoption agency or licensed child-placing

agency;

(6) a representative authorized by law to act for an individual

who would otherwise be entitled to maintain a proceeding but who

is deceased, is incapacitated, or is a minor;

(7) a person related within the second degree by consanguinity

to the mother of the child, if the mother is deceased; or

(8) a person who is an intended parent.

(b) After the date a child having no presumed, acknowledged, or

adjudicated father becomes an adult, a proceeding to adjudicate

the parentage of the adult child may only be maintained by the

adult child.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001. Amended by Acts 2003, 78th Leg., ch. 457, Sec. 1, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1248, Sec. 3, eff. Sept.

1, 2003.

Sec. 160.603. NECESSARY PARTIES TO PROCEEDING. The following

individuals must be joined as parties in a proceeding to

adjudicate parentage:

(1) the mother of the child; and

(2) a man whose paternity of the child is to be adjudicated.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.604. PERSONAL JURISDICTION. (a) An individual may not

be adjudicated to be a parent unless the court has personal

jurisdiction over the individual.

(b) A court of this state having jurisdiction to adjudicate

parentage may exercise personal jurisdiction over a nonresident

individual or the guardian or conservator of the individual if

the conditions in Section 159.201 are satisfied.

(c) Lack of jurisdiction over one individual does not preclude

the court from making an adjudication of parentage binding on

another individual over whom the court has personal jurisdiction.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.605. VENUE. Venue for a proceeding to adjudicate

parentage is in the county of this state in which:

(1) the child resides or is found;

(2) the respondent resides or is found if the child does not

reside in this state; or

(3) a proceeding for probate or administration of the presumed

or alleged father's estate has been commenced.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.606. NO TIME LIMITATION: CHILD HAVING NO PRESUMED,

ACKNOWLEDGED, OR ADJUDICATED FATHER. A proceeding to adjudicate

the parentage of a child having no presumed, acknowledged, or

adjudicated father may be commenced at any time, including after

the date:

(1) the child becomes an adult; or

(2) an earlier proceeding to adjudicate paternity has been

dismissed based on the application of a statute of limitation

then in effect.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.607. TIME LIMITATION: CHILD HAVING PRESUMED FATHER.

(a) Except as otherwise provided by Subsection (b), a proceeding

brought by a presumed father, the mother, or another individual

to adjudicate the parentage of a child having a presumed father

shall be commenced not later than the fourth anniversary of the

date of the birth of the child.

(b) A proceeding seeking to disprove the father-child

relationship between a child and the child's presumed father may

be maintained at any time if the court determines that:

(1) the presumed father and the mother of the child did not live

together or engage in sexual intercourse with each other during

the probable time of conception; and

(2) the presumed father never represented to others that the

child was his own.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001. Amended by Acts 2003, 78th Leg., ch. 1248, Sec. 4, eff.

Sept. 1, 2003.

Sec. 160.608. AUTHORITY TO DENY MOTION FOR GENETIC TESTING. (a)

In a proceeding to adjudicate parentage, a court may deny a

motion for an order for the genetic testing of the mother, the

child, and the presumed father if the court determines that:

(1) the conduct of the mother or the presumed father estops that

party from denying parentage; and

(2) it would be inequitable to disprove the father-child

relationship between the child and the presumed father.

(b) In determining whether to deny a motion for an order for

genetic testing under this section, the court shall consider the

best interest of the child, including the following factors:

(1) the length of time between the date of the proceeding to

adjudicate parentage and the date the presumed father was placed

on notice that he might not be the genetic father;

(2) the length of time during which the presumed father has

assumed the role of father of the child;

(3) the facts surrounding the presumed father's discovery of his

possible nonpaternity;

(4) the nature of the relationship between the child and the

presumed father;

(5) the age of the child;

(6) any harm that may result to the child if presumed paternity

is successfully disproved;

(7) the nature of the relationship between the child and the

alleged father;

(8) the extent to which the passage of time reduces the chances

of establishing the paternity of another man and a child support

obligation in favor of the child; and

(9) other factors that may affect the equities arising from the

disruption of the father-child relationship between the child and

the presumed father or the chance of other harm to the child.

(c) In a proceeding involving the application of this section, a

child who is a minor or is incapacitated must be represented by

an amicus attorney or attorney ad litem.

(d) A denial of a motion for an order for genetic testing must

be based on clear and convincing evidence.

(e) If the court denies a motion for an order for genetic

testing, the court shall issue an order adjudicating the presumed

father to be the father of the child.

(f) This section applies to a proceeding to rescind or challenge

an acknowledgment of paternity or a denial of paternity as

provided by Section 160.309(d).

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001. Amended by Acts 2003, 78th Leg., ch. 1248, Sec. 5, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

172, Sec. 17, eff. September 1, 2005.

Sec. 160.609. TIME LIMITATION: CHILD HAVING ACKNOWLEDGED OR

ADJUDICATED FATHER. (a) If a child has an acknowledged father,

a signatory to the acknowledgment or denial of paternity may

commence a proceeding seeking to rescind the acknowledgment or

denial or to challenge the paternity of the child only within the

time allowed under Section 160.307 or 160.308.

(b) If a child has an acknowledged father or an adjudicated

father, an individual, other than the child, who is not a

signatory to the acknowledgment or a party to the adjudication

and who seeks an adjudication of paternity of the child must

commence a proceeding not later than the fourth anniversary of

the effective date of the acknowledgment or adjudication.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.610. JOINDER OF PROCEEDINGS. (a) Except as provided

by Subsection (b), a proceeding to adjudicate parentage may be

joined with a proceeding for adoption, termination of parental

rights, possession of or access to a child, child support,

divorce, annulment, or probate or administration of an estate or

another appropriate proceeding.

(b) A respondent may not join a proceeding described by

Subsection (a) with a proceeding to adjudicate parentage brought

under Chapter 159.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.611. PROCEEDINGS BEFORE BIRTH. (a) A proceeding to

determine parentage commenced before the birth of the child may

not be concluded until after the birth of the child.

(b) In a proceeding described by Subsection (a), the following

actions may be taken before the birth of the child:

(1) service of process;

(2) discovery; and

(3) except as prohibited by Section 160.502, collection of

specimens for genetic testing.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.612. CHILD AS PARTY; REPRESENTATION. (a) A minor

child is a permissible party, but is not a necessary party to a

proceeding under this subchapter.

(b) The court shall appoint an amicus attorney or attorney ad

litem to represent a child who is a minor or is incapacitated if

the child is a party or the court finds that the interests of the

child are not adequately represented.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

172, Sec. 18, eff. September 1, 2005.

Sec. 160.621. ADMISSIBILITY OF RESULTS OF GENETIC TESTING;

EXPENSES. (a) Except as otherwise provided by Subsection (c), a

report of a genetic testing expert is admissible as evidence of

the truth of the facts asserted in the report. The admissibility

of the report is not affected by whether the testing was

performed:

(1) voluntarily or under an order of the court or a support

enforcement agency; or

(2) before or after the date of commencement of the proceeding.

(b) A party objecting to the results of genetic testing may call

one or more genetic testing experts to testify in person or by

telephone, videoconference, deposition, or another method

approved by the court. Unless otherwise ordered by the court, the

party offering the testimony bears the expense for the expert

testifying.

(c) If a child has a presumed, acknowledged, or adjudicated

father, the results of genetic testing are inadmissible to

adjudicate parentage unless performed:

(1) with the consent of both the mother and the presumed,

acknowledged, or adjudicated father; or

(2) under an order of the court under Section 160.502.

(d) Copies of bills for genetic testing and for prenatal and

postnatal health care for the mother and child that are furnished

to the adverse party on or before the 10th day before the date of

a hearing are admissible to establish:

(1) the amount of the charges billed; and

(2) that the charges were reasonable, necessary, and customary.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.622. CONSEQUENCES OF DECLINING GENETIC TESTING. (a)

An order for genetic testing is enforceable by contempt.

(b) A court may adjudicate parentage contrary to the position of

an individual whose paternity is being determined on the grounds

that the individual declines to submit to genetic testing as

ordered by the court.

(c) Genetic testing of the mother of a child is not a

prerequisite to testing the child and a man whose paternity is

being determined. If the mother is unavailable or declines to

submit to genetic testing, the court may order the testing of the

child and each man whose paternity is being adjudicated.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.623. ADMISSION OF PATERNITY AUTHORIZED. (a) A

respondent in a proceeding to adjudicate parentage may admit to

the paternity of a child by filing a pleading to that effect or

by admitting paternity under penalty of perjury when making an

appearance or during a hearing.

(b) If the court finds that the admission of paternity satisfies

the requirements of this section and that there is no reason to

question the admission, the court shall render an order

adjudicating the child to be the child of the man admitting

paternity.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.624. TEMPORARY ORDER. (a) In a proceeding under this

subchapter, the court shall render a temporary order for child

support for a child if the order is appropriate and the

individual ordered to pay child support:

(1) is a presumed father of the child;

(2) is petitioning to have his paternity adjudicated;

(3) is identified as the father through genetic testing under

Section 160.505;

(4) is an alleged father who has declined to submit to genetic

testing;

(5) is shown by clear and convincing evidence to be the father

of the child; or

(6) is the mother of the child.

(b) A temporary order may include provisions for the possession

of or access to the child as provided by other laws of this

state.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.631. RULES FOR ADJUDICATION OF PATERNITY. (a) The

court shall apply the rules stated in this section to adjudicate

the paternity of a child.

(b) The paternity of a child having a presumed, acknowledged, or

adjudicated father may be disproved only by admissible results of

genetic testing excluding that man as the father of the child or

identifying another man as the father of the child.

(c) Unless the results of genetic testing are admitted to rebut

other results of genetic testing, the man identified as the

father of a child under Section 160.505 shall be adjudicated as

being the father of the child.

(d) Unless the results of genetic testing are admitted to rebut

other results of genetic testing, a man excluded as the father of

a child by genetic testing shall be adjudicated as not being the

father of the child.

(e) If the court finds that genetic testing under Section

160.505 does not identify or exclude a man as the father of a

child, the court may not dismiss the proceeding. In that event,

the results of genetic testing and other evidence are admissible

to adjudicate the issue of paternity.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.632. JURY PROHIBITED. The court shall adjudicate

paternity of a child without a jury.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.633. HEARINGS; INSPECTION OF RECORDS. (a) A

proceeding under this subchapter is open to the public as in

other civil cases.

(b) Papers and records in a proceeding under this subchapter are

available for public inspection.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001. Amended by Acts 2003, 78th Leg., ch. 610, Sec. 11, eff.

Sept. 1, 2003.

Sec. 160.634. ORDER ON DEFAULT. The court shall issue an order

adjudicating the paternity of a man who:

(1) after service of process, is in default; and

(2) is found by the court to be the father of a child.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.635. DISMISSAL FOR WANT OF PROSECUTION. The court may

issue an order dismissing a proceeding commenced under this

chapter for want of prosecution only without prejudice. An order

of dismissal for want of prosecution purportedly with prejudice

is void and has only the effect of a dismissal without prejudice.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.636. ORDER ADJUDICATING PARENTAGE; COSTS. (a) The

court shall render an order adjudicating whether a man alleged or

claiming to be the father is the parent of the child.

(b) An order adjudicating parentage must identify the child by

name and date of birth.

(c) Except as otherwise provided by Subsection (d), the court

may assess filing fees, reasonable attorney's fees, fees for

genetic testing, other costs, and necessary travel and other

reasonable expenses incurred in a proceeding under this

subchapter. Attorney's fees awarded by the court may be paid

directly to the attorney. An attorney who is awarded attorney's

fees may enforce the order in the attorney's own name.

(d) The court may not assess fees, costs, or expenses against

the support enforcement agency of this state or another state,

except as provided by other law.

(e) On request of a party and for good cause shown, the court

may order that the name of the child be changed.

(f) If the order of the court is at variance with the child's

birth certificate, the court shall order the bureau of vital

statistics to issue an amended birth record.

(g) On a finding of parentage, the court may order retroactive

child support as provided by Chapter 154 and, on a proper

showing, order a party to pay an equitable portion of all of the

prenatal and postnatal health care expenses of the mother and the

child.

(h) In rendering an order for retroactive child support under

this section, the court shall use the child support guidelines

provided by Chapter 154, together with any relevant factors.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.637. BINDING EFFECT OF DETERMINATION OF PARENTAGE. (a)

Except as otherwise provided by Subsection (b) or Section

160.316, a determination of parentage is binding on:

(1) all signatories to an acknowledgment or denial of paternity

as provided by Subchapter D; and

(2) all parties to an adjudication by a court acting under

circumstances that satisfy the jurisdictional requirements of

Section 159.201.

(b) A child is not bound by a determination of parentage under

this chapter unless:

(1) the determination was based on an unrescinded acknowledgment

of paternity and the acknowledgment is consistent with the

results of genetic testing;

(2) the adjudication of parentage was based on a finding

consistent with the results of genetic testing and the

consistency is declared in the determination or is otherwise

shown; or

(3) the child was a party or was represented in the proceeding

determining parentage by an attorney ad litem.

(c) In a proceeding to dissolve a marriage, the court is

considered to have made an adjudication of the parentage of a

child if the court acts under circumstances that satisfy the

jurisdictional requirements of Section 159.201, and the final

order:

(1) expressly identifies the child as "a child of the marriage"

or "issue of the marriage" or uses similar words indicating that

the husband is the father of the child; or

(2) provides for the payment of child support for the child by

the husband unless paternity is specifically disclaimed in the

order.

(d) Except as otherwise provided by Subsection (b), a

determination of parentage may be a defense in a subsequent

proceeding seeking to adjudicate parentage by an individual who

was not a party to the earlier proceeding.

(e) A party to an adjudication of paternity may challenge the

adjudication only under the laws of this state relating to

appeal, the vacating of judgments, or other judicial review.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

SUBCHAPTER H. CHILD OF ASSISTED REPRODUCTION

Sec. 160.701. SCOPE OF SUBCHAPTER. This subchapter applies only

to a child conceived by means of assisted reproduction.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.702. PARENTAL STATUS OF DONOR. A donor is not a parent

of a child conceived by means of assisted reproduction.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.703. HUSBAND'S PATERNITY OF CHILD OF ASSISTED

REPRODUCTION. If a husband provides sperm for or consents to

assisted reproduction by his wife as provided by Section 160.704,

he is the father of a resulting child.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.7031. UNMARRIED MAN'S PATERNITY OF CHILD OF ASSISTED

REPRODUCTION. (a) If an unmarried man, with the intent to be

the father of a resulting child, provides sperm to a licensed

physician and consents to the use of that sperm for assisted

reproduction by an unmarried woman, he is the father of a

resulting child.

(b) Consent by an unmarried man who intends to be the father of

a resulting child in accordance with this section must be in a

record signed by the man and the unmarried woman and kept by a

licensed physician.

Added by Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 40, eff. September 1, 2007.

Sec. 160.704. CONSENT TO ASSISTED REPRODUCTION. (a) Consent by

a married woman to assisted reproduction must be in a record

signed by the woman and her husband and kept by a licensed

physician. This requirement does not apply to the donation of

eggs by a married woman for assisted reproduction by another

woman.

(b) Failure by the husband to sign a consent required by

Subsection (a) before or after the birth of the child does not

preclude a finding that the husband is the father of a child born

to his wife if the wife and husband openly treated the child as

their own.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 41, eff. September 1, 2007.

Sec. 160.705. LIMITATION ON HUSBAND'S DISPUTE OF PATERNITY. (a)

Except as otherwise provided by Subsection (b), the husband of a

wife who gives birth to a child by means of assisted reproduction

may not challenge his paternity of the child unless:

(1) before the fourth anniversary of the date of learning of the

birth of the child he commences a proceeding to adjudicate his

paternity; and

(2) the court finds that he did not consent to the assisted

reproduction before or after the birth of the child.

(b) A proceeding to adjudicate paternity may be maintained at

any time if the court determines that:

(1) the husband did not provide sperm for or, before or after

the birth of the child, consent to assisted reproduction by his

wife;

(2) the husband and the mother of the child have not cohabited

since the probable time of assisted reproduction; and

(3) the husband never openly treated the child as his own.

(c) The limitations provided by this section apply to a marriage

declared invalid after assisted reproduction.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Sec. 160.706. EFFECT OF DISSOLUTION OF MARRIAGE. (a) If a

marriage is dissolved before the placement of eggs, sperm, or

embryos, the former spouse is not a parent of the resulting child

unless the former spouse consented in a record kept by a licensed

physician that if assisted reproduction were to occur after a

divorce the former spouse would be a parent of the child.

(b) The consent of a former spouse to assisted reproduction may

be withdrawn by that individual in a record kept by a licensed

physician at any time before the placement of eggs, sperm, or

embryos.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 42, eff. September 1, 2007.

Sec. 160.707. PARENTAL STATUS OF DECEASED SPOUSE. If a spouse

dies before the placement of eggs, sperm, or embryos, the

deceased spouse is not a parent of the resulting child unless the

deceased spouse consented in a record kept by a licensed

physician that if assisted reproduction were to occur after death

the deceased spouse would be a parent of the child.

Added by Acts 2001, 77th Leg., ch. 821, Sec. 1.01, eff. June 14,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 43, eff. September 1, 2007.

SUBCHAPTER I. GESTATIONAL AGREEMENTS

Sec. 160.751. DEFINITION. In this subchapter, "gestational

mother" means a woman who gives birth to a child conceived under

a gestational agreement.

Added by Acts 2003, 78th Leg., ch. 457, Sec. 2, eff. Sept. 1,

2003.

Sec. 160.752. SCOPE OF SUBCHAPTER; CHOICE OF LAW. (a)

Notwithstanding any other provision of this chapter or another

law, this subchapter authorizes an agreement between a woman and

the intended parents of a child in which the woman relinquishes

all rights as a parent of a child conceived by means of assisted

reproduction and that provides that the intended parents become

the parents of the child.

(b) This subchapter controls over any other law with respect to

a child conceived under a gestational agreement under this

subchapter.

Added by Acts 2003, 78th Leg., ch. 457, Sec. 2, eff. Sept. 1,

2003.

Sec. 160.753. ESTABLISHMENT OF PARENT-CHILD RELATIONSHIP. (a)

Notwithstanding any other provision of this chapter or another

law, the mother-child relationship exists between a woman and a

child by an adjudication confirming the woman as a parent of the

child born to a gestational mother under a gestational agreement

if the gestational agreement is validated under this subchapter

or enforceable under other law, regardless of the fact that the

gestational mother gave birth to the child.

(b) The father-child relationship exists between a child and a

man by an adjudication confirming the man as a parent of the

child born to a gestational mother under a gestational agreement

if the gestational agreement is validated under this subchapter

or enforceable under other law.

Added by Acts 2003, 78th Leg., ch. 457, Sec. 2, eff. Sept. 1,

2003.

Sec. 160.754. GESTATIONAL AGREEMENT AUTHORIZED. (a) A

prospective gestational mother, her husband if she is married,

each donor, and each intended parent may enter into a written

agreement providing that:

(1) the prospective gestational mother agrees to pregnancy by

means of assisted reproduction;

(2) the prospective gestational mother, her husband if she is

married, and each donor other than the intended parents, if

applicable, relinquish all parental rights and duties with

respect to a child conceived through assisted reproduction;

(3) the intended parents will be the parents of the child; and

(4) the gestational mother and each intended parent agree to

exchange throughout the period covered by the agreement all

relevant information regarding the health of the gestational

mother and each intended parent.

(b) The intended parents must be married to each other. Each

intended parent must be a party to the gestational agreement.

(c) The gestational agreement must require that the eggs used in

the assisted reproduction procedure be retrieved from an intended

parent or a donor. The gestational mother's eggs may not be used

in the assisted reproduction procedure.

(d) The gestational agreement must state that the physician who

will perform the assisted reproduction procedure as provided by

the agreement has informed the parties to the agreement of:

(1) the rate of successful conceptions and births attributable

to the procedure, including the most recent published outcome

statistics of the procedure at the facility at which it will be

performed;

(2) the potential for and risks associated with the implantation

of multiple embryos and consequent multiple births resulting from

the procedure;

(3) the nature of and expenses related to the procedure;

(4) the health risks associated with, as applicable, fertility

drugs used in the procedure, egg retrieval procedures, and egg or

embryo transfer procedures; and

(5) reasonably foreseeable psychological effects resulting from

the procedure.

(e) The parties to a gestational agreement must enter into the

agreement before the 14th day preceding the date the transfer of

eggs, sperm, or embryos to the gestational mother occurs for the

purpose of conception or implantation.

(f) A gestational agreement does not apply to the birth of a

child conceived by means of sexual intercourse.

(g) A gestational agreement may not limit the right of the

gestational mother to make decisions to safeguard her health or

the health of an embryo.

Added by Acts 2003, 78th Leg., ch. 457, Sec. 2, eff. Sept. 1,

2003.

Sec. 160.755. PETITION TO VALIDATE GESTATIONAL AGREEMENT. (a)

The intended parents and the prospective gestational mother under

a gestational agreement may commence a proceeding to validate the

agreement.

(b) A person may maintain a proceeding to validate a gestational

agreement only if:

(1) the prospective gestational mother or the intended parents

have resided in this state for the 90 days preceding the date the

proceeding is commenced;

(2) the prospective gestational mother's husband, if she is

married, is joined as a party to the proceeding; and

(3) a copy of the gestational agreement is attached to the

petition.

Added by Acts 2003, 78th Leg., ch. 457, Sec. 2, eff. Sept. 1,

2003.

Sec. 160.756. HEARING TO VALIDATE GESTATIONAL AGREEMENT. (a) A

gestational agreement must be validated as provided by this

section.

(b) The court may validate a gestational agreement as provided

by Subsection (c) only if the court finds that:

(1) the parties have submitted to the jurisdiction of the court

under the jurisdictional standards of this chapter;

(2) the medical evidence provided shows that the intended mother

is unable to carry a pregnancy to term and give birth to the

child or is unable to carry the pregnancy to term and give birth

to the child without unreasonable risk to her physical or mental

health or to the health of the unborn child;

(3) unless waived by the court, an agency or other person has

conducted a home study of the intended parents and has determined

that the intended parents meet the standards of fitness

applicable to adoptive parents;

(4) each party to the agreement has voluntarily entered into and

understands the terms of the agreement;

(5) the prospective gestational mother has had at least one

previous pregnancy and delivery and carrying another pregnancy to

term and giving birth to another child would not pose an

unreasonable risk to the child's health or the physical or mental

health of the prospective gestational mother; and

(6) the parties have adequately provided for which party is

responsible for all reasonable health care expenses associated

with the pregnancy, including providing for who is responsible

for those expenses if the agreement is terminated.

(c) If the court finds that the requirements of Subsection (b)

are satisfied, the court may render an order validating the

gestational agreement and declaring that the intended parents

will be the parents of a child born under the agreement.

(d) The court may validate the gestational agreement at the

court's discretion. The court's determination of whether to

validate the agreement is subject to review only for abuse of

discretion.

Added by Acts 2003, 78th Leg., ch. 457, Sec. 2, eff. Sept. 1,

2003.

Sec. 160.757. INSPECTION OF RECORDS. The proceedings, records,

and identities of the parties to a gestational agreement under

this subchapter are subject to inspection under the same

standards of confidentiality that apply to an adoption under the

laws of this state.

Added by Acts 2003, 78th Leg., ch. 457, Sec. 2, eff. Sept. 1,

2003.

Sec. 160.758. CONTINUING, EXCLUSIVE JURISDICTION. Subject to

Section 152.201, a court that conducts a proceeding under this

subchapter has continuing, exclusive jurisdiction of all matters

arising out of the gestational agreement until the date a child

born to the gestational mother during the period covered by the

agreement reaches 180 days of age.

Added by Acts 2003, 78th Leg., ch. 457, Sec. 2, eff. Sept. 1,

2003.

Sec. 160.759. TERMINATION OF GESTATIONAL AGREEMENT. (a) Before

a prospective gestational mother becomes pregnant by means of

assisted reproduction, the prospective gestational mother, her

husband if she is married, or either intended parent may

terminate a gestational agreement validated under Section 160.756

by giving written notice of the termination to each other party

to the agreement.

(b) A person who terminates a gestational agreement under

Subsection (a) shall file notice of the termination with the

court. A person having the duty to notify the court who does not

notify the court of the termination of the agreement is subject

to appropriate sanctions.

(c) On receipt of the notice of termination, the court shall

vacate the order rendered under Section 160.756 validating the

gestational agreement.

(d) A prospective gestational mother and her husband, if she is

married, may not be liable to an intended parent for terminating

a gestational agreement if the termination is in accordance with

this section.

Added by Acts 2003, 78th Leg., ch. 457, Sec. 2, eff. Sept. 1,

2003.

Sec. 160.760. PARENTAGE UNDER VALIDATED GESTATIONAL AGREEMENT.

(a) On the birth of a child to a gestational mother under a

validated gestational agreement, the intended parents shall file

a notice of the birth with the court not later than the 300th day

after the date assisted reproduction occurred.

(b) After receiving notice of the birth, the court shall render

an order that:

(1) confirms that the intended parents are the child's parents;

(2) requires the gestational mother to surrender the child to

the intended parents, if necessary; and

(3) requires the bureau of vital statistics to issue a birth

certificate naming the intended parents as the child's parents.

(c) If a person alleges that a child born to a gestational

mother did not result from assisted reproduction, the court shall

order that scientifically accepted parentage testing be conducted

to determine the child's parentage.

(d) If the intended parents fail to file the notice required by

Subsection (a), the gestational mother or an appropriate state

agency may file the notice required by that subsection. On a

showing that an order validating the gestational agreement was

rendered in accordance with Section 160.756, the court shall

order that the intended parents are the child's parents and are

financially responsible for the child.

Added by Acts 2003, 78th Leg., ch. 457, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

916, Sec. 22, eff. June 18, 2005.

Sec. 160.761. EFFECT OF GESTATIONAL MOTHER'S MARRIAGE AFTER

VALIDATION OF AGREEMENT. If a gestational mother is married

after the court renders an order validating a gestational

agreement under this subchapter:

(1) the validity of the gestational agreement is not affected;

(2) the gestational mother's husband is not required to consent

to the agreement; and

(3) the gestational mother's husband is not a presumed father of

the child born under the terms of the agreement.

Added by Acts 2003, 78th Leg., ch. 457, Sec. 2, eff. Sept. 1,

2003.

Sec. 160.762. EFFECT OF GESTATIONAL AGREEMENT THAT IS NOT

VALIDATED. (a) A gestational agreement that is not validated as

provided by this subchapter is unenforceable, regardless of

whether the agreement is in a record.

(b) The parent-child relationship of a child born under a

gestational agreement that is not validated as provided by this

subchapter is determined as otherwise provided by this chapter.

(c) A party to a gestational agreement that is not validated as

provided by this subchapter who is an intended parent under the

agreement may be held liable for the support of a child born

under the agreement, even if the agreement is otherwise

unenforceable.

(d) The court may assess filing fees, reasonable attorney's

fees, fees for genetic testing, other costs, and necessary travel

and other reasonable expenses incurred in a proceeding under this

section. Attorney's fees awarded by the court may be paid

directly to the attorney. An attorney who is awarded attorney's

fees may enforce the order in the attorney's own name.

Added by Acts 2003, 78th Leg., ch. 457, Sec. 2, eff. Sept. 1,

2003.

Sec. 160.763. HEALTH CARE FACILITY REPORTING REQUIREMENT. (a)

The Texas Department of Health by rule shall develop and

implement a confidential reporting system that requires each

health care facility in this state at which assisted reproduction

procedures are performed under gestational agreements to report

statistics related to those procedures.

(b) In developing the reporting system, the department shall

require each health care facility described by Subsection (a) to

annually report:

(1) the number of assisted reproduction procedures under a

gestational agreement performed at the facility during the

preceding year; and

(2) the number and current status of embryos created through

assisted reproduction procedures described by Subdivision (1)

that were not transferred for implantation.

Added by Acts 2003, 78th Leg., ch. 457, Sec. 2, eff. Sept. 1,

2003.



CHAPTER 161. TERMINATION OF THE PARENT-CHILD RELATIONSHIP

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE B. SUITS AFFECTING THE PARENT-CHILD RELATIONSHIP

CHAPTER 161. TERMINATION OF THE PARENT-CHILD RELATIONSHIP

SUBCHAPTER A. GROUNDS

Sec. 161.001. INVOLUNTARY TERMINATION OF PARENT-CHILD

RELATIONSHIP. The court may order termination of the

parent-child relationship if the court finds by clear and

convincing evidence:

(1) that the parent has:

(A) voluntarily left the child alone or in the possession of

another not the parent and expressed an intent not to return;

(B) voluntarily left the child alone or in the possession of

another not the parent without expressing an intent to return,

without providing for the adequate support of the child, and

remained away for a period of at least three months;

(C) voluntarily left the child alone or in the possession of

another without providing adequate support of the child and

remained away for a period of at least six months;

(D) knowingly placed or knowingly allowed the child to remain in

conditions or surroundings which endanger the physical or

emotional well-being of the child;

(E) engaged in conduct or knowingly placed the child with

persons who engaged in conduct which endangers the physical or

emotional well-being of the child;

(F) failed to support the child in accordance with the parent's

ability during a period of one year ending within six months of

the date of the filing of the petition;

(G) abandoned the child without identifying the child or

furnishing means of identification, and the child's identity

cannot be ascertained by the exercise of reasonable diligence;

(H) voluntarily, and with knowledge of the pregnancy, abandoned

the mother of the child beginning at a time during her pregnancy

with the child and continuing through the birth, failed to

provide adequate support or medical care for the mother during

the period of abandonment before the birth of the child, and

remained apart from the child or failed to support the child

since the birth;

(I) contumaciously refused to submit to a reasonable and lawful

order of a court under Subchapter D, Chapter 261;

(J) been the major cause of:

(i) the failure of the child to be enrolled in school as

required by the Education Code; or

(ii) the child's absence from the child's home without the

consent of the parents or guardian for a substantial length of

time or without the intent to return;

(K) executed before or after the suit is filed an unrevoked or

irrevocable affidavit of relinquishment of parental rights as

provided by this chapter;

(L) been convicted or has been placed on community supervision,

including deferred adjudication community supervision, for being

criminally responsible for the death or serious injury of a child

under the following sections of the Penal Code or adjudicated

under Title 3 for conduct that caused the death or serious injury

of a child and that would constitute a violation of one of the

following Penal Code sections:

(i) Section 19.02 (murder);

(ii) Section 19.03 (capital murder);

(iii) Section 19.04 (manslaughter);

(iv) Section 21.11 (indecency with a child);

(v) Section 22.01 (assault);

(vi) Section 22.011 (sexual assault);

(vii) Section 22.02 (aggravated assault);

(viii) Section 22.021 (aggravated sexual assault);

(ix) Section 22.04 (injury to a child, elderly individual, or

disabled individual);

(x) Section 22.041 (abandoning or endangering child);

(xi) Section 25.02 (prohibited sexual conduct);

(xii) Section 43.25 (sexual performance by a child);

(xiii) Section 43.26 (possession or promotion of child

pornography); and

(xiv) Section 21.02 (continuous sexual abuse of young child or

children);

(M) had his or her parent-child relationship terminated with

respect to another child based on a finding that the parent's

conduct was in violation of Paragraph (D) or (E) or substantially

equivalent provisions of the law of another state;

(N) constructively abandoned the child who has been in the

permanent or temporary managing conservatorship of the Department

of Family and Protective Services or an authorized agency for not

less than six months, and:

(i) the department or authorized agency has made reasonable

efforts to return the child to the parent;

(ii) the parent has not regularly visited or maintained

significant contact with the child; and

(iii) the parent has demonstrated an inability to provide the

child with a safe environment;

(O) failed to comply with the provisions of a court order that

specifically established the actions necessary for the parent to

obtain the return of the child who has been in the permanent or

temporary managing conservatorship of the Department of Family

and Protective Services for not less than nine months as a result

of the child's removal from the parent under Chapter 262 for the

abuse or neglect of the child;

(P) used a controlled substance, as defined by Chapter 481,

Health and Safety Code, in a manner that endangered the health or

safety of the child, and:

(i) failed to complete a court-ordered substance abuse treatment

program; or

(ii) after completion of a court-ordered substance abuse

treatment program, continued to abuse a controlled substance;

(Q) knowingly engaged in criminal conduct that has resulted in

the parent's:

(i) conviction of an offense; and

(ii) confinement or imprisonment and inability to care for the

child for not less than two years from the date of filing the

petition;

(R) been the cause of the child being born addicted to alcohol

or a controlled substance, other than a controlled substance

legally obtained by prescription, as defined by Section 261.001;

(S) voluntarily delivered the child to a designated emergency

infant care provider under Section 262.302 without expressing an

intent to return for the child; or

(T) been convicted of:

(i) the murder of the other parent of the child under Section

19.02 or 19.03, Penal Code, or under a law of another state,

federal law, the law of a foreign country, or the Uniform Code of

Military Justice that contains elements that are substantially

similar to the elements of an offense under Section 19.02 or

19.03, Penal Code;

(ii) criminal attempt under Section 15.01, Penal Code, or under

a law of another state, federal law, the law of a foreign

country, or the Uniform Code of Military Justice that contains

elements that are substantially similar to the elements of an

offense under Section 15.01, Penal Code, to commit the offense

described by Subparagraph (i); or

(iii) criminal solicitation under Section 15.03, Penal Code, or

under a law of another state, federal law, the law of a foreign

country, or the Uniform Code of Military Justice that contains

elements that are substantially similar to the elements of an

offense under Section 15.03, Penal Code, of the offense described

by Subparagraph (i); and

(2) that termination is in the best interest of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 709, Sec. 1, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 751, Sec. 65, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 575, Sec. 9, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1022, Sec. 60, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1087, Sec. 1, eff. Sept. 1, 1999;

Acts 1999, 76th Leg., ch. 1390, Sec. 18, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 809, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

508, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.30, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

86, Sec. 1, eff. September 1, 2009.

Sec. 161.002. TERMINATION OF THE RIGHTS OF AN ALLEGED BIOLOGICAL

FATHER. (a) Except as otherwise provided by this section, the

procedural and substantive standards for termination of parental

rights apply to the termination of the rights of an alleged

father.

(b) The rights of an alleged father may be terminated if:

(1) after being served with citation, he does not respond by

timely filing an admission of paternity or a counterclaim for

paternity under Chapter 160;

(2) the child is over one year of age at the time the petition

for termination of the parent-child relationship or for adoption

is filed, he has not registered with the paternity registry under

Chapter 160, and after the exercise of due diligence by the

petitioner:

(A) his identity and location are unknown; or

(B) his identity is known but he cannot be located;

(3) the child is under one year of age at the time the petition

for termination of the parent-child relationship or for adoption

is filed and he has not registered with the paternity registry

under Chapter 160; or

(4) he has registered with the paternity registry under Chapter

160, but the petitioner's attempt to personally serve citation at

the address provided to the registry and at any other address for

the alleged father known by the petitioner has been unsuccessful,

despite the due diligence of the petitioner.

(c) The termination of the rights of an alleged father under

Subsection (b)(2) rendered on or after January 1, 1998, and

before January 1, 2008, does not require personal service of

citation or citation by publication on the alleged father.

(c-1) The termination of the rights of an alleged father under

Subsection (b)(2) or (3) rendered on or after January 1, 2008,

does not require personal service of citation or citation by

publication on the alleged father, and there is no requirement to

identify or locate an alleged father who has not registered with

the paternity registry under Chapter 160.

(d) The termination of rights of an alleged father under

Subsection (b)(4) does not require service of citation by

publication on the alleged father.

(e) The court shall not render an order terminating parental

rights under Subsection (b)(2) or (3) unless the court receives

evidence of a certificate of the results of a search of the

paternity registry under Chapter 160 from the bureau of vital

statistics indicating that no man has registered the intent to

claim paternity.

(f) The court shall not render an order terminating parental

rights under Subsection (b)(4) unless the court, after reviewing

the petitioner's sworn affidavit describing the petitioner's

effort to obtain personal service of citation on the alleged

father and considering any evidence submitted by the attorney ad

litem for the alleged father, has found that the petitioner

exercised due diligence in attempting to obtain service on the

alleged father. The order shall contain specific findings

regarding the exercise of due diligence of the petitioner.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 66, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 561, Sec. 7, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 821, Sec. 2.16, eff. June 14,

2001; Acts 2001, 77th Leg., ch. 1090, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1283, Sec. 4, eff. September 1, 2007.

Sec. 161.003. INVOLUNTARY TERMINATION: INABILITY TO CARE FOR

CHILD. (a) The court may order termination of the parent-child

relationship in a suit filed by the Department of Protective and

Regulatory Services if the court finds that:

(1) the parent has a mental or emotional illness or a mental

deficiency that renders the parent unable to provide for the

physical, emotional, and mental needs of the child;

(2) the illness or deficiency, in all reasonable probability,

proved by clear and convincing evidence, will continue to render

the parent unable to provide for the child's needs until the 18th

birthday of the child;

(3) the department has been the temporary or sole managing

conservator of the child of the parent for at least six months

preceding the date of the hearing on the termination held in

accordance with Subsection (c);

(4) the department has made reasonable efforts to return the

child to the parent; and

(5) the termination is in the best interest of the child.

(b) Immediately after the filing of a suit under this section,

the court shall appoint an attorney ad litem to represent the

interests of the parent against whom the suit is brought.

(c) A hearing on the termination may not be held earlier than

180 days after the date on which the suit was filed.

(d) An attorney appointed under Subsection (b) shall represent

the parent for the duration of the suit unless the parent, with

the permission of the court, retains another attorney.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 67, eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 496, Sec. 1, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1090, Sec. 2, eff. Sept. 1,

2001.

Sec. 161.004. TERMINATION OF PARENTAL RIGHTS AFTER DENIAL OF

PRIOR PETITION TO TERMINATE. (a) The court may terminate the

parent-child relationship after rendition of an order that

previously denied termination of the parent-child relationship

if:

(1) the petition under this section is filed after the date the

order denying termination was rendered;

(2) the circumstances of the child, parent, sole managing

conservator, possessory conservator, or other party affected by

the order denying termination have materially and substantially

changed since the date that the order was rendered;

(3) the parent committed an act listed under Section 161.001

before the date the order denying termination was rendered; and

(4) termination is in the best interest of the child.

(b) At a hearing under this section, the court may consider

evidence presented at a previous hearing in a suit for

termination of the parent-child relationship of the parent with

respect to the same child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 161.005. TERMINATION WHEN PARENT IS PETITIONER. (a) A

parent may file a suit for termination of the petitioner's

parent-child relationship. The court may order termination if

termination is in the best interest of the child.

(b) If the petition designates the Department of Protective and

Regulatory Services as managing conservator, the department shall

be given service of citation. The court shall notify the

department if the court appoints the department as the managing

conservator of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 68, eff.

Sept. 1, 1995.

Sec. 161.006. TERMINATION AFTER ABORTION. (a) A petition

requesting termination of the parent-child relationship with

respect to a parent who is not the petitioner may be granted if

the child was born alive as the result of an abortion.

(b) In this code, "abortion" means an intentional expulsion of a

human fetus from the body of a woman induced by any means for the

purpose of causing the death of the fetus.

(c) The court or the jury may not terminate the parent-child

relationship under this section with respect to a parent who:

(1) had no knowledge of the abortion; or

(2) participated in or consented to the abortion for the sole

purpose of preventing the death of the mother.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 161.007. TERMINATION WHEN PREGNANCY RESULTS FROM CRIMINAL

ACT. The court may order the termination of the parent-child

relationship of a parent and a child if the court finds that:

(1) the parent has been convicted of an offense committed under

Section 21.02, 22.011, 22.021, or 25.02, Penal Code;

(2) as a direct result of the commission of the offense by the

parent, the victim of the offense became pregnant with the

parent's child; and

(3) termination is in the best interest of the child.

Added by Acts 1997, 75th Leg., ch. 561, Sec. 8, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.31, eff. September 1, 2007.

SUBCHAPTER B. PROCEDURES

Sec. 161.101. PETITION ALLEGATIONS. A petition for the

termination of the parent-child relationship is sufficient

without the necessity of specifying the underlying facts if the

petition alleges in the statutory language the ground for the

termination and that termination is in the best interest of the

child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 161.102. FILING SUIT FOR TERMINATION BEFORE BIRTH. (a) A

suit for termination may be filed before the birth of the child.

(b) If the suit is filed before the birth of the child, the

petition shall be styled "In the Interest of an Unborn Child."

After the birth, the clerk shall change the style of the case to

conform to the requirements of Section 102.008.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 161.103. AFFIDAVIT OF VOLUNTARY RELINQUISHMENT OF PARENTAL

RIGHTS. (a) An affidavit for voluntary relinquishment of

parental rights must be:

(1) signed after the birth of the child, but not before 48 hours

after the birth of the child, by the parent, whether or not a

minor, whose parental rights are to be relinquished;

(2) witnessed by two credible persons; and

(3) verified before a person authorized to take oaths.

(b) The affidavit must contain:

(1) the name, county of residence, and age of the parent whose

parental rights are being relinquished;

(2) the name, age, and birth date of the child;

(3) the names and addresses of the guardians of the person and

estate of the child, if any;

(4) a statement that the affiant is or is not presently

obligated by court order to make payments for the support of the

child;

(5) a full description and statement of value of all property

owned or possessed by the child;

(6) an allegation that termination of the parent-child

relationship is in the best interest of the child;

(7) one of the following, as applicable:

(A) the name and county of residence of the other parent;

(B) a statement that the parental rights of the other parent

have been terminated by death or court order; or

(C) a statement that the child has no presumed father;

(8) a statement that the parent has been informed of parental

rights and duties;

(9) a statement that the relinquishment is revocable, that the

relinquishment is irrevocable, or that the relinquishment is

irrevocable for a stated period of time;

(10) if the relinquishment is revocable, a statement in

boldfaced type concerning the right of the parent signing the

affidavit to revoke the relinquishment only if the revocation is

made before the 11th day after the date the affidavit is

executed;

(11) if the relinquishment is revocable, the name and address of

a person to whom the revocation is to be delivered; and

(12) the designation of a prospective adoptive parent, the

Department of Family and Protective Services, if the department

has consented in writing to the designation, or a licensed

child-placing agency to serve as managing conservator of the

child and the address of the person or agency.

(c) The affidavit may contain:

(1) a waiver of process in a suit to terminate the parent-child

relationship filed under this chapter or in a suit to terminate

joined with a petition for adoption; and

(2) a consent to the placement of the child for adoption by the

Department of Protective and Regulatory Services or by a licensed

child-placing agency.

(d) A copy of the affidavit shall be provided to the parent at

the time the parent signs the affidavit.

(e) The relinquishment in an affidavit that designates the

Department of Protective and Regulatory Services or a licensed

child-placing agency to serve as the managing conservator is

irrevocable. A relinquishment in any other affidavit of

relinquishment is revocable unless it expressly provides that it

is irrevocable for a stated period of time not to exceed 60 days

after the date of its execution.

(f) A relinquishment in an affidavit of relinquishment of

parental rights that fails to state that the relinquishment is

irrevocable for a stated time is revocable as provided by Section

161.1035.

(g) To revoke a relinquishment under Subsection (e) the parent

must sign a statement witnessed by two credible persons and

verified before a person authorized to take oaths. A copy of the

revocation shall be delivered to the person designated in the

affidavit. If a parent attempting to revoke a relinquishment

under this subsection has knowledge that a suit for termination

of the parent-child relationship has been filed based on the

parent's affidavit of relinquishment of parental rights, the

parent shall file a copy of the revocation with the clerk of the

court.

(h) The affidavit may not contain terms for limited

post-termination contact between the child and the parent whose

parental rights are to be relinquished as a condition of the

relinquishment of parental rights.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 69, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 561, Sec. 9, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 561, Sec. 3, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1283, Sec. 5, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1412, Sec. 1, eff. September 1, 2007.

Sec. 161.1031. MEDICAL HISTORY REPORT. (a) A parent who signs

an affidavit of voluntary relinquishment of parental rights under

Section 161.103 regarding a biological child must also prepare a

medical history report that addresses the medical history of the

parent and the parent's ancestors.

(b) The Department of Family and Protective Services, in

cooperation with the Department of State Health Services, shall

adopt a form that a parent may use to comply with this section.

The form must be designed to permit a parent to identify any

medical condition of the parent or the parent's ancestors that

could indicate a predisposition for the child to develop the

condition.

(c) The medical history report shall be used in preparing the

health, social, educational, and genetic history report required

by Section 162.005 and shall be made available to persons granted

access under Section 162.006 in the manner provided by that

section.

Added by Acts 2005, 79th Leg., Ch.

1258, Sec. 1, eff. September 1, 2005.

Sec. 161.1035. REVOCABILITY OF CERTAIN AFFIDAVITS. An affidavit

of relinquishment of parental rights that fails to state that the

relinquishment or waiver is irrevocable for a stated time is:

(1) revocable only if the revocation is made before the 11th day

after the date the affidavit is executed; and

(2) irrevocable on or after the 11th day after the date the

affidavit is executed.

Added by Acts 1997, 75th Leg., ch. 561, Sec. 10, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1283, Sec. 6, eff. September 1, 2007.

Sec. 161.104. RIGHTS OF DESIGNATED MANAGING CONSERVATOR PENDING

COURT APPOINTMENT. A person, licensed child-placing agency, or

authorized agency designated managing conservator of a child in

an irrevocable or unrevoked affidavit of relinquishment has a

right to possession of the child superior to the right of the

person executing the affidavit, the right to consent to medical,

surgical, dental, and psychological treatment of the child, and

the rights and duties given by Chapter 153 to a possessory

conservator until such time as these rights and duties are

modified or terminated by court order.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 70, eff.

Sept. 1, 1995.

Sec. 161.106. AFFIDAVIT OF WAIVER OF INTEREST IN CHILD. (a) A

man may sign an affidavit disclaiming any interest in a child and

waiving notice or the service of citation in any suit filed or to

be filed affecting the parent-child relationship with respect to

the child.

(b) The affidavit may be signed before the birth of the child.

(c) The affidavit shall be:

(1) signed by the man, whether or not a minor;

(2) witnessed by two credible persons; and

(3) verified before a person authorized to take oaths.

(d) The affidavit may contain a statement that the affiant does

not admit being the father of the child or having had a sexual

relationship with the mother of the child.

(e) An affidavit of waiver of interest in a child may be used in

a suit in which the affiant attempts to establish an interest in

the child. The affidavit may not be used in a suit brought by

another person, licensed child-placing agency, or authorized

agency to establish the affiant's paternity of the child.

(f) A waiver in an affidavit under this section is irrevocable.

(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1283, Sec. 13,

eff. September 1, 2007.

(h) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1283, Sec. 13,

eff. September 1, 2007.

(i) A copy of the affidavit shall be provided to the person who

executed the affidavit at the time the person signs the

affidavit.

(j) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1283, Sec. 13,

eff. September 1, 2007.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 561, Sec. 11, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1283, Sec. 7, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1283, Sec. 13, eff. September 1, 2007.

Sec. 161.107. MISSING PARENT OR RELATIVE. (a) In this section:

(1) "Parent" means a parent, as defined by Section 160.102,

whose parent-child relationship with a child has not been

terminated. The term does not include a man who does not have a

parent-child relationship established under Chapter 160.

(2) "Relative" means a parent, grandparent, or adult sibling or

child.

(b) If a parent of the child has not been personally served in a

suit in which the Department of Family and Protective Services

seeks termination, the department must make a diligent effort to

locate that parent.

(c) If a parent has not been personally served and cannot be

located, the department shall make a diligent effort to locate a

relative of the missing parent to give the relative an

opportunity to request appointment as the child's managing

conservator.

(d) If the department is not able to locate a missing parent or

a relative of that parent and sufficient information is available

concerning the physical whereabouts of the parent or relative,

the department shall request the state agency designated to

administer a statewide plan for child support to use the parental

locator service established under 42 U.S.C. Section 653 to

determine the location of the missing parent or relative.

(e) The department shall be required to provide evidence to the

court to show what actions were taken by the department in making

a diligent effort to locate the missing parent and relative of

the missing parent.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 71, eff.

Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1283, Sec. 8, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1283, Sec. 9, eff. September 1, 2007.

Sec. 161.108. RELEASE OF CHILD FROM HOSPITAL OR BIRTHING CENTER.

(a) Before or at the time an affidavit of relinquishment of

parental rights under Section 161.103 is executed, the mother of

a newborn child may authorize the release of the child from the

hospital or birthing center to a licensed child-placing agency,

the Department of Protective and Regulatory Services, or another

designated person.

(b) A release under this section must be:

(1) executed in writing;

(2) witnessed by two credible adults; and

(3) verified before a person authorized to take oaths.

(c) A hospital or birthing center shall comply with the terms of

a release executed under this section without requiring a court

order.

Added by Acts 1997, 75th Leg., ch. 561, Sec. 12, eff. Sept. 1,

1997.

Sec. 161.109. REQUIREMENT OF PATERNITY REGISTRY CERTIFICATE.

(a) If a parent-child relationship does not exist between the

child and any man, a certificate from the bureau of vital

statistics signed by the registrar that a diligent search has

been made of the paternity registry maintained by the bureau and

that a registration has not been found pertaining to the father

of the child in question must be filed with the court before a

trial on the merits in the suit for termination may be held.

(b) In a proceeding to terminate parental rights in which the

alleged or probable father has not been personally served with

citation or signed an affidavit of relinquishment or an affidavit

of waiver of interest, the court may not terminate the parental

rights of the alleged or probable father, whether known or

unknown, unless a certificate from the bureau of vital statistics

signed by the registrar states that a diligent search has been

made of the paternity registry maintained by the bureau and that

a filing or registration has not been found pertaining to the

father of the child in question.

Added by Acts 1997, 75th Leg., ch. 561, Sec. 12, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1283, Sec. 10, eff. September 1, 2007.

SUBCHAPTER C. HEARING AND ORDER

Sec. 161.2011. CONTINUANCE; ACCESS TO CHILD. (a) A parent

whose rights are subject to termination in a suit affecting the

parent-child relationship and against whom criminal charges are

filed that directly relate to the grounds for which termination

is sought may file a motion requesting a continuance of the final

trial in the suit until the criminal charges are resolved. The

court may grant the motion only if the court finds that a

continuance is in the best interest of the child. Notwithstanding

any continuance granted, the court shall conduct status and

permanency hearings with respect to the child as required by

Chapter 263 and shall comply with the dismissal date under

Section 263.401.

(b) Nothing in this section precludes the court from issuing

appropriate temporary orders as authorized in this code.

(c) The court in which a suit to terminate the parent-child

relationship is pending may render an order denying a parent

access to a child if the parent is indicted for criminal activity

that constitutes a ground for terminating the parent-child

relationship under Section 161.001. The denial of access under

this section shall continue until the date the criminal charges

for which the parent was indicted are resolved and the court

renders an order providing for access to the child by the parent.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 61, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1090, Sec. 3, eff.

Sept. 1, 2001.

Sec. 161.202. PREFERENTIAL SETTING. In a termination suit,

after a hearing, the court shall grant a motion for a

preferential setting for a final hearing on the merits filed by a

party to the suit or by the amicus attorney or attorney ad litem

for the child and shall give precedence to that hearing over

other civil cases if:

(1) termination would make the child eligible for adoption; and

(2) discovery has been completed or sufficient time has elapsed

since the filing of the suit for the completion of all necessary

and reasonable discovery if diligently pursued.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 133, Sec. 5, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

172, Sec. 19, eff. September 1, 2005.

Sec. 161.2021. MEDICAL HISTORY REPORT. (a) In a termination

suit, the court shall order each parent before the court to

provide information regarding the medical history of the parent

and the parent's ancestors.

(b) A parent may comply with the court's order under this

section by completing the medical history report form adopted by

the Department of Family and Protective Services under Section

161.1031.

(c) If the Department of Family and Protective Services is a

party to the termination suit, the information provided under

this section must be maintained in the department records

relating to the child and made available to persons with whom the

child is placed.

Added by Acts 2005, 79th Leg., Ch.

1258, Sec. 2, eff. September 1, 2005.

Sec. 161.203. DISMISSAL OF PETITION. A suit to terminate may

not be dismissed nor may a nonsuit be taken unless the dismissal

or nonsuit is approved by the court. The dismissal or nonsuit

approved by the court is without prejudice.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 1090, Sec. 4, eff.

Sept. 1, 2001.

Sec. 161.204. TERMINATION BASED ON AFFIDAVIT OF WAIVER OF

INTEREST. In a suit for termination, the court may render an

order terminating the parent-child relationship between a child

and a man who has signed an affidavit of waiver of interest in

the child, if the termination is in the best interest of the

child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 1090, Sec. 5, eff.

Sept. 1, 2001.

Sec. 161.205. ORDER DENYING TERMINATION. If the court does not

order termination of the parent-child relationship, the court

shall:

(1) deny the petition; or

(2) render any order in the best interest of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 1090, Sec. 6, eff.

Sept. 1, 2001.

Sec. 161.206. ORDER TERMINATING PARENTAL RIGHTS. (a) If the

court finds by clear and convincing evidence grounds for

termination of the parent-child relationship, it shall render an

order terminating the parent-child relationship.

(b) Except as provided by Section 161.2061, an order terminating

the parent-child relationship divests the parent and the child of

all legal rights and duties with respect to each other, except

that the child retains the right to inherit from and through the

parent unless the court otherwise provides.

(c) Nothing in this chapter precludes or affects the rights of a

biological or adoptive maternal or paternal grandparent to

reasonable access under Chapter 153.

(d) An order rendered under this section must include a finding

that:

(1) a request for identification of a court of continuing,

exclusive jurisdiction has been made as required by Section

155.101; and

(2) all parties entitled to notice, including the Title IV-D

agency, have been notified.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 709, Sec. 2, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 751, Sec. 72, eff. Sept.

1, 1995; Acts 2003, 78th Leg., ch. 561, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 44, eff. September 1, 2007.

Sec. 161.2061. TERMS REGARDING LIMITED POST-TERMINATION CONTACT.

(a) If the court finds it to be in the best interest of the

child, the court may provide in an order terminating the

parent-child relationship that the biological parent who filed an

affidavit of voluntary relinquishment of parental rights under

Section 161.103 shall have limited post-termination contact with

the child as provided by Subsection (b) on the agreement of the

biological parent and the Department of Protective and Regulatory

Services.

(b) The order of termination may include terms that allow the

biological parent to:

(1) receive specified information regarding the child;

(2) provide written communications to the child; and

(3) have limited access to the child.

(c) The terms of an order of termination regarding limited

post-termination contact may be enforced only if the party

seeking enforcement pleads and proves that, before filing the

motion for enforcement, the party attempted in good faith to

resolve the disputed matters through mediation.

(d) The terms of an order of termination under this section are

not enforceable by contempt.

(e) The terms of an order of termination regarding limited

post-termination contact may not be modified.

(f) An order under this section does not:

(1) affect the finality of a termination order; or

(2) grant standing to a parent whose parental rights have been

terminated to file any action under this title other than a

motion to enforce the terms regarding limited post-termination

contact until the court renders a subsequent adoption order with

respect to the child.

Added by Acts 2003, 78th Leg., ch. 561, Sec. 2, eff. Sept. 1,

2003.

Sec. 161.2062. PROVISION FOR LIMITED CONTACT BETWEEN BIOLOGICAL

PARENT AND CHILD. (a) An order terminating the parent-child

relationship may not require that a subsequent adoption order

include terms regarding limited post-termination contact between

the child and a biological parent.

(b) The inclusion of a requirement for post-termination contact

described by Subsection (a) in a termination order does not:

(1) affect the finality of a termination or subsequent adoption

order; or

(2) grant standing to a parent whose parental rights have been

terminated to file any action under this title after the court

renders a subsequent adoption order with respect to the child.

Added by Acts 2003, 78th Leg., ch. 561, Sec. 2, eff. Sept. 1,

2003.

Sec. 161.207. APPOINTMENT OF MANAGING CONSERVATOR ON

TERMINATION. (a) If the court terminates the parent-child

relationship with respect to both parents or to the only living

parent, the court shall appoint a suitable, competent adult, the

Department of Protective and Regulatory Services, a licensed

child-placing agency, or an authorized agency as managing

conservator of the child. An agency designated managing

conservator in an unrevoked or irrevocable affidavit of

relinquishment shall be appointed managing conservator.

(b) The order of appointment may refer to the docket number of

the suit and need not refer to the parties nor be accompanied by

any other papers in the record.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 161.208. APPOINTMENT OF DEPARTMENT OF PROTECTIVE AND

REGULATORY SERVICES AS MANAGING CONSERVATOR. If a parent of the

child has not been personally served in a suit in which the

Department of Protective and Regulatory Services seeks

termination, the court that terminates a parent-child

relationship may not appoint the Department of Protective and

Regulatory Services as permanent managing conservator of the

child unless the court determines that:

(1) the department has made a diligent effort to locate a

missing parent who has not been personally served and a relative

of that parent; and

(2) a relative located by the department has had a reasonable

opportunity to request appointment as managing conservator of the

child or the department has not been able to locate the missing

parent or a relative of the missing parent.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 161.209. COPY OF ORDER OF TERMINATION. A copy of an order

of termination rendered under Section 161.206 is not required to

be mailed to parties as provided by Rules 119a and 239a, Texas

Rules of Civil Procedure.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 161.210. SEALING OF FILE. The court, on the motion of a

party or on the court's own motion, may order the sealing of the

file, the minutes of the court, or both, in a suit for

termination.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 161.211. DIRECT OR COLLATERAL ATTACK ON TERMINATION ORDER.

(a) Notwithstanding Rule 329, Texas Rules of Civil Procedure,

the validity of an order terminating the parental rights of a

person who has been personally served or who has executed an

affidavit of relinquishment of parental rights or an affidavit of

waiver of interest in a child or whose rights have been

terminated under Section 161.002(b) is not subject to collateral

or direct attack after the sixth month after the date the order

was signed.

(b) Notwithstanding Rule 329, Texas Rules of Civil Procedure,

the validity of an order terminating the parental rights of a

person who is served by citation by publication is not subject to

collateral or direct attack after the sixth month after the date

the order was signed.

(c) A direct or collateral attack on an order terminating

parental rights based on an unrevoked affidavit of relinquishment

of parental rights or affidavit of waiver of interest in a child

is limited to issues relating to fraud, duress, or coercion in

the execution of the affidavit.

Added by Acts 1997, 75th Leg., ch. 600, Sec. 1, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 601, Sec. 2, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1390, Sec. 19, eff. Sept. 1,

1999.



CHAPTER 162. ADOPTION

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE B. SUITS AFFECTING THE PARENT-CHILD RELATIONSHIP

CHAPTER 162. ADOPTION

SUBCHAPTER A. ADOPTION OF A CHILD

Sec. 162.001. WHO MAY ADOPT AND BE ADOPTED. (a) Subject to the

requirements for standing to sue in Chapter 102, an adult may

petition to adopt a child who may be adopted.

(b) A child residing in this state may be adopted if:

(1) the parent-child relationship as to each living parent of

the child has been terminated or a suit for termination is joined

with the suit for adoption;

(2) the parent whose rights have not been terminated is

presently the spouse of the petitioner and the proceeding is for

a stepparent adoption;

(3) the child is at least two years old, the parent-child

relationship has been terminated with respect to one parent, the

person seeking the adoption has been a managing conservator or

has had actual care, possession, and control of the child for a

period of six months preceding the adoption or is the child's

former stepparent, and the nonterminated parent consents to the

adoption; or

(4) the child is at least two years old, the parent-child

relationship has been terminated with respect to one parent, and

the person seeking the adoption is the child's former stepparent

and has been a managing conservator or has had actual care,

possession, and control of the child for a period of one year

preceding the adoption.

(c) If an affidavit of relinquishment of parental rights

contains a consent for the Department of Protective and

Regulatory Services or a licensed child-placing agency to place

the child for adoption and appoints the department or agency

managing conservator of the child, further consent by the parent

is not required and the adoption order shall terminate all rights

of the parent without further termination proceedings.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 561, Sec. 14, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 493, Sec. 1, eff. Sept.

1, 2003.

Sec. 162.002. PREREQUISITES TO PETITION. (a) If a petitioner

is married, both spouses must join in the petition for adoption.

(b) A petition in a suit for adoption or a suit for appointment

of a nonparent managing conservator with authority to consent to

adoption of a child must include:

(1) a verified allegation that there has been compliance with

Subchapter B ; or

(2) if there has not been compliance with Subchapter B, a

verified statement of the particular reasons for noncompliance.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 162.0025. ADOPTION SOUGHT BY MILITARY SERVICE MEMBER. In a

suit for adoption, the fact that a petitioner is a member of the

armed forces of the United States, a member of the Texas National

Guard or the National Guard of another state, or a member of a

reserve component of the armed forces of the United States may

not be considered by the court, or any person performing a social

study or home screening, as a negative factor in determining

whether the adoption is in the best interest of the child or

whether the petitioner would be a suitable parent.

Added by Acts 2007, 80th Leg., R.S., Ch.

768, Sec. 1, eff. June 15, 2007.

Sec. 162.003. PRE-ADOPTIVE AND POST-PLACEMENT SOCIAL STUDIES.

In a suit for adoption, pre-adoptive and post-placement social

studies must be conducted as provided in Chapter 107.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 73, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 800, Sec. 1, eff. Sept.

1, 1995; Acts 2001, 77th Leg., ch. 133, Sec. 6, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

832, Sec. 6, eff. September 1, 2007.

Sec. 162.0045. PREFERENTIAL SETTING. The court shall grant a

motion for a preferential setting for a final hearing on an

adoption and shall give precedence to that hearing over all other

civil cases not given preference by other law if the social study

has been filed and the criminal history for the person seeking to

adopt the child has been obtained.

Added by Acts 1997, 75th Leg., ch. 561, Sec. 15, eff. Sept. 1,

1997.

Sec. 162.005. PREPARATION OF HEALTH, SOCIAL, EDUCATIONAL, AND

GENETIC HISTORY REPORT. (a) This section does not apply to an

adoption by the child's:

(1) grandparent;

(2) aunt or uncle by birth, marriage, or prior adoption; or

(3) stepparent.

(b) Before placing a child for adoption, the Department of

Protective and Regulatory Services, a licensed child-placing

agency, or the child's parent or guardian shall compile a report

on the available health, social, educational, and genetic history

of the child to be adopted.

(c) The report shall include a history of physical, sexual, or

emotional abuse suffered by the child, if any.

(d) If the child has been placed for adoption by a person or

entity other than the department, a licensed child-placing

agency, or the child's parent or guardian, it is the duty of the

person or entity who places the child for adoption to prepare the

report.

(e) The person or entity who places the child for adoption shall

provide the prospective adoptive parents a copy of the report as

early as practicable before the first meeting of the adoptive

parents with the child. The copy of the report shall be edited to

protect the identity of birth parents and their families.

(f) The department, licensed child-placing agency, parent,

guardian, person, or entity who prepares and files the original

report is required to furnish supplemental medical,

psychological, and psychiatric information to the adoptive

parents if that information becomes available and to file the

supplemental information where the original report is filed. The

supplemental information shall be retained for as long as the

original report is required to be retained.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 162.006. RIGHT TO EXAMINE RECORDS. (a) The department,

licensed child-placing agency, person, or entity placing a child

for adoption shall inform the prospective adoptive parents of

their right to examine the records and other information relating

to the history of the child. The person or entity placing the

child for adoption shall edit the records and information to

protect the identity of the biological parents and any other

person whose identity is confidential.

(b) The department, licensed child-placing agency, or court

retaining a copy of the report shall provide a copy of the report

that has been edited to protect the identity of the birth parents

and any other person whose identity is confidential to the

following persons on request:

(1) an adoptive parent of the adopted child;

(2) the managing conservator, guardian of the person, or legal

custodian of the adopted child;

(3) the adopted child, after the child is an adult;

(4) the surviving spouse of the adopted child if the adopted

child is dead and the spouse is the parent or guardian of a child

of the deceased adopted child; or

(5) a progeny of the adopted child if the adopted child is dead

and the progeny is an adult.

(c) A copy of the report may not be furnished to a person who

cannot furnish satisfactory proof of identity and legal

entitlement to receive a copy.

(d) A person requesting a copy of the report shall pay the

actual and reasonable costs of providing a copy and verifying

entitlement to the copy.

(e) The report shall be retained for 99 years from the date of

the adoption by the department or licensed child-placing agency

placing the child for adoption. If the agency ceases to function

as a child-placing agency, the agency shall transfer all the

reports to the department or, after giving notice to the

department, to a transferee agency that is assuming

responsibility for the preservation of the agency's adoption

records. If the child has not been placed for adoption by the

department or a licensed child-placing agency and if the child is

being adopted by a person other than the child's stepparent,

grandparent, aunt, or uncle by birth, marriage, or prior

adoption, the person or entity who places the child for adoption

shall file the report with the department, which shall retain the

copies for 99 years from the date of the adoption.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 162.0065. EDITING ADOPTION RECORDS IN DEPARTMENT PLACEMENT.

Notwithstanding any other provision of this chapter, in an

adoption in which a child is placed for adoption by the

Department of Protective and Regulatory Services, the department

is not required to edit records to protect the identity of birth

parents and other persons whose identity is confidential if the

department determines that information is already known to the

adoptive parents or is readily available through other sources,

including the court records of a suit to terminate the

parent-child relationship under Chapter 161.

Added by Acts 2003, 78th Leg., ch. 68, Sec. 1, eff. Sept. 1,

2003.

Sec. 162.007. CONTENTS OF HEALTH, SOCIAL, EDUCATIONAL, AND

GENETIC HISTORY REPORT. (a) The health history of the child

must include information about:

(1) the child's health status at the time of placement;

(2) the child's birth, neonatal, and other medical,

psychological, psychiatric, and dental history information;

(3) a record of immunizations for the child; and

(4) the available results of medical, psychological,

psychiatric, and dental examinations of the child.

(b) The social history of the child must include information, to

the extent known, about past and existing relationships between

the child and the child's siblings, parents by birth, extended

family, and other persons who have had physical possession of or

legal access to the child.

(c) The educational history of the child must include, to the

extent known, information about:

(1) the enrollment and performance of the child in educational

institutions;

(2) results of educational testing and standardized tests for

the child; and

(3) special educational needs, if any, of the child.

(d) The genetic history of the child must include a description

of the child's parents by birth and their parents, any other

child born to either of the child's parents, and extended family

members and must include, to the extent the information is

available, information about:

(1) their health and medical history, including any genetic

diseases and disorders;

(2) their health status at the time of placement;

(3) the cause of and their age at death;

(4) their height, weight, and eye and hair color;

(5) their nationality and ethnic background;

(6) their general levels of educational and professional

achievements, if any;

(7) their religious backgrounds, if any;

(8) any psychological, psychiatric, or social evaluations,

including the date of the evaluation, any diagnosis, and a

summary of any findings;

(9) any criminal conviction records relating to a misdemeanor or

felony classified as an offense against the person or family or

public indecency or a felony violation of a statute intended to

control the possession or distribution of a substance included in

Chapter 481, Health and Safety Code; and

(10) any information necessary to determine whether the child is

entitled to or otherwise eligible for state or federal financial,

medical, or other assistance.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 162.008. FILING OF HEALTH, SOCIAL, EDUCATIONAL, AND GENETIC

HISTORY REPORT. (a) This section does not apply to an adoption

by the child's:

(1) grandparent;

(2) aunt or uncle by birth, marriage, or prior adoption; or

(3) stepparent.

(b) A petition for adoption may not be granted until the

following documents have been filed:

(1) a copy of the health, social, educational, and genetic

history report signed by the child's adoptive parents; and

(2) if the report is required to be submitted to the bureau of

vital statistics under Section 162.006(e), a certificate from the

bureau acknowledging receipt of the report.

(c) A court having jurisdiction of a suit affecting the

parent-child relationship may by order waive the making and

filing of a report under this section if the child's biological

parents cannot be located and their absence results in

insufficient information being available to compile the report.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 1390, Sec. 20, eff.

Sept. 1, 1999.

Sec. 162.0085. CRIMINAL HISTORY REPORT REQUIRED. (a) In a suit

affecting the parent-child relationship in which an adoption is

sought, the court shall order each person seeking to adopt the

child to obtain that person's own criminal history record

information. The court shall accept under this section a person's

criminal history record information that is provided by the

Department of Protective and Regulatory Services or by a licensed

child-placing agency that received the information from the

department if the information was obtained not more than one year

before the date the court ordered the history to be obtained.

(b) A person required to obtain information under Subsection (a)

shall obtain the information in the manner provided by Section

411.128, Government Code.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 75, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 908, Sec. 2, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 561, Sec. 16, eff. Sept. 1,

1997.

Sec. 162.009. RESIDENCE WITH PETITIONER. (a) The court may not

grant an adoption until the child has resided with the petitioner

for not less than six months.

(b) On request of the petitioner, the court may waive the

residence requirement if the waiver is in the best interest of

the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 162.010. CONSENT REQUIRED. (a) Unless the managing

conservator is the petitioner, the written consent of a managing

conservator to the adoption must be filed. The court may waive

the requirement of consent by the managing conservator if the

court finds that the consent is being refused or has been revoked

without good cause. A hearing on the issue of consent shall be

conducted by the court without a jury.

(b) If a parent of the child is presently the spouse of the

petitioner, that parent must join in the petition for adoption

and further consent of that parent is not required.

(c) A child 12 years of age or older must consent to the

adoption in writing or in court. The court may waive this

requirement if it would serve the child's best interest.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 76, eff.

Sept. 1, 1995.

Sec. 162.011. REVOCATION OF CONSENT. At any time before an

order granting the adoption of the child is rendered, a consent

required by Section 162.010 may be revoked by filing a signed

revocation.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 162.012. DIRECT OR COLLATERAL ATTACK. (a) Notwithstanding

Rule 329, Texas Rules of Civil Procedure, the validity of an

adoption order is not subject to attack after six months after

the date the order was signed.

(b) The validity of a final adoption order is not subject to

attack because a health, social, educational, and genetic history

was not filed.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 601, Sec. 1, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 600, Sec. 2, eff. Jan.

1, 1998.

Sec. 162.013. ABATEMENT OR DISMISSAL. (a) If the sole

petitioner dies or the joint petitioners die, the court shall

dismiss the suit for adoption.

(b) If one of the joint petitioners dies, the proceeding shall

continue uninterrupted.

(c) If the joint petitioners divorce, the court shall abate the

suit for adoption. The court shall dismiss the petition unless

the petition is amended to request adoption by one of the

original petitioners.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 162.014. ATTENDANCE AT HEARING REQUIRED. (a) If the joint

petitioners are husband and wife and it would be unduly difficult

for one of the petitioners to appear at the hearing, the court

may waive the attendance of that petitioner if the other spouse

is present.

(b) A child to be adopted who is 12 years of age or older shall

attend the hearing. The court may waive this requirement in the

best interest of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 162.015. RACE OR ETHNICITY. (a) In determining the best

interest of the child, the court may not deny or delay the

adoption or otherwise discriminate on the basis of race or

ethnicity of the child or the prospective adoptive parents.

(b) This section does not apply to a person, entity, tribe,

organization, or child custody proceeding subject to the Indian

Child Welfare Act of 1978 (25 U.S.C. Section 1901 et seq.). In

this subsection "child custody proceeding" has the meaning

provided by 25 U.S.C. Section 1903.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 77, eff.

Sept. 1, 1995.

Sec. 162.016. ADOPTION ORDER. (a) If a petition requesting

termination has been joined with a petition requesting adoption,

the court shall also terminate the parent-child relationship at

the same time the adoption order is rendered. The court must make

separate findings that the termination is in the best interest of

the child and that the adoption is in the best interest of the

child.

(b) If the court finds that the requirements for adoption have

been met and the adoption is in the best interest of the child,

the court shall grant the adoption.

(c) The name of the child may be changed in the order if

requested.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 162.017. EFFECT OF ADOPTION. (a) An order of adoption

creates the parent-child relationship between the adoptive parent

and the child for all purposes.

(b) An adopted child is entitled to inherit from and through the

child's adoptive parents as though the child were the biological

child of the parents.

(c) The terms "child," "descendant," "issue," and other terms

indicating the relationship of parent and child include an

adopted child unless the context or express language clearly

indicates otherwise.

(d) Nothing in this chapter precludes or affects the rights of a

biological or adoptive maternal or paternal grandparent to

reasonable possession of or access to a grandchild, as provided

in Chapter 153.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

916, Sec. 23, eff. June 18, 2005.

Sec. 162.018. ACCESS TO INFORMATION. (a) The adoptive parents

are entitled to receive copies of the records and other

information relating to the history of the child maintained by

the department, licensed child-placing agency, person, or entity

placing the child for adoption.

(b) The adoptive parents and the adopted child, after the child

is an adult, are entitled to receive copies of the records that

have been edited to protect the identity of the biological

parents and any other person whose identity is confidential and

other information relating to the history of the child maintained

by the department, licensed child-placing agency, person, or

entity placing the child for adoption.

(c) It is the duty of the person or entity placing the child for

adoption to edit the records and information to protect the

identity of the biological parents and any other person whose

identity is confidential.

(d) At the time an adoption order is rendered, the court shall

provide to the parents of an adopted child information provided

by the bureau of vital statistics that describes the functions of

the voluntary adoption registry under Subchapter E. The licensed

child-placing agency shall provide to each of the child's

biological parents known to the agency, the information when the

parent signs an affidavit of relinquishment of parental rights or

affidavit of waiver of interest in a child. The information

shall include the right of the child or biological parent to

refuse to participate in the registry. If the adopted child is

14 years old or older the court shall provide the information to

the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 561, Sec. 17, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1283, Sec. 11, eff. September 1, 2007.

Sec. 162.019. COPY OF ORDER. A copy of the adoption order is

not required to be mailed to the parties as provided in Rules

119a and 239a, Texas Rules of Civil Procedure.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 162.020. WITHDRAWAL OR DENIAL OF PETITION. If a petition

requesting adoption is withdrawn or denied, the court may order

the removal of the child from the proposed adoptive home if

removal is in the child's best interest and may enter any order

necessary for the welfare of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 162.021. SEALING FILE. (a) The court, on the motion of a

party or on the court's own motion, may order the sealing of the

file and the minutes of the court, or both, in a suit requesting

an adoption.

(b) Rendition of the order does not relieve the clerk from the

duty to send information regarding adoption to the bureau of

vital statistics as required by this subchapter and Chapter 108.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 78, eff.

Sept. 1, 1995.

Sec. 162.022. CONFIDENTIALITY MAINTAINED BY CLERK. The records

concerning a child maintained by the district clerk after entry

of an order of adoption are confidential. No person is entitled

to access to the records or may obtain information from the

records except for good cause under an order of the court that

issued the order.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 162.023. ADOPTION ORDER FROM FOREIGN COUNTRY. (a) Except

as otherwise provided by law, an adoption order rendered to a

resident of this state that is made by a foreign country shall be

accorded full faith and credit by the courts of this state and

enforced as if the order were rendered by a court in this state

unless the adoption law or process of the foreign country

violates the fundamental principles of human rights or the laws

or public policy of this state.

(b) A person who adopts a child in a foreign country may

register the order in this state. A petition for registration of

a foreign adoption order may be combined with a petition for a

name change. If the court finds that the foreign adoption order

meets the requirements of Subsection (a), the court shall order

the state registrar to:

(1) register the order under Chapter 192, Health and Safety

Code; and

(2) file a certificate of birth for the child under Section

192.006, Health and Safety Code.

Added by Acts 2003, 78th Leg., ch. 19, Sec. 1, eff. Sept. 1,

2003.

Sec. 162.025. PLACEMENT BY UNAUTHORIZED PERSON; OFFENSE. (a) A

person who is not the natural or adoptive parent of the child,

the legal guardian of the child, or a child-placing agency

licensed under Chapter 42, Human Resources Code, commits an

offense if the person:

(1) serves as an intermediary between a prospective adoptive

parent and an expectant parent or parent of a minor child to

identify the parties to each other; or

(2) places a child for adoption.

(b) It is not an offense under this section if a professional

provides legal or medical services to:

(1) a parent who identifies the prospective adoptive parent and

places the child for adoption without the assistance of the

professional; or

(2) a prospective adoptive parent who identifies a parent and

receives placement of a child for adoption without the assistance

of the professional.

(c) An offense under this section is a Class B misdemeanor.

Added by Acts 1995, 74th Leg., ch. 411, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 561, Sec. 18, eff.

Sept. 1, 1997.

SUBCHAPTER B. INTERSTATE COMPACT ON THE PLACEMENT OF CHILDREN

Sec. 162.101. DEFINITIONS. In this subchapter:

(1) "Appropriate public authorities," with reference to this

state, means the executive director.

(2) "Appropriate authority in the receiving state," with

reference to this state, means the executive director.

(3) "Compact" means the Interstate Compact on the Placement of

Children.

(4) "Executive head," with reference to this state, means the

governor.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 846, Sec. 2, eff. June

16, 1995.

Sec. 162.102. ADOPTION OF COMPACT; TEXT. The Interstate Compact

on the Placement of Children is adopted by this state and entered

into with all other jurisdictions in form substantially as

provided by this subchapter.

INTERSTATE COMPACT ON THE PLACEMENT OF CHILDREN

ARTICLE I. PURPOSE AND POLICY

It is the purpose and policy of the party states to cooperate

with each other in the interstate placement of children to the

end that:

(a) Each child requiring placement shall receive the maximum

opportunity to be placed in a suitable environment and with

persons or institutions having appropriate qualifications and

facilities to provide a necessary and desirable degree and type

of care.

(b) The appropriate authorities in a state where a child is to

be placed may have full opportunity to ascertain the

circumstances of the proposed placement, thereby promoting full

compliance with applicable requirements for the protection of the

child.

(c) The proper authorities of the state from which the placement

is made may obtain the most complete information on the basis on

which to evaluate a projected placement before it is made.

(d) Appropriate jurisdictional arrangements for the care of

children will be promoted.

ARTICLE II. DEFINITIONS

As used in this compact:

(a) "Child" means a person who, by reason of minority, is

legally subject to parental, guardianship, or similar control.

(b) "Sending agency" means a party state, officer, or employee

thereof; a subdivision of a party state, or officer or employee

thereof; a court of a party state; a person, corporation,

association, charitable agency, or other entity which sends,

brings, or causes to be sent or brought any child to another

party state.

(c) "Receiving state" means the state to which a child is sent,

brought, or caused to be sent or brought, whether by public

authorities or private persons or agencies, and whether for

placement with state or local public authorities or for placement

with private agencies or persons.

(d) "Placement" means the arrangement for the care of a child in

a family free or boarding home or in a child-caring agency or

institution but does not include any institution caring for the

mentally ill, mentally defective, or epileptic or any institution

primarily educational in character, and any hospital or other

medical facility.

ARTICLE III. CONDITIONS FOR PLACEMENT

(a) No sending agency shall send, bring, or cause to be sent or

brought into any other party state any child for placement in

foster care or as a preliminary to a possible adoption unless the

sending agency shall comply with each and every requirement set

forth in this article and with the applicable laws of the

receiving state governing the placement of children therein.

(b) Prior to sending, bringing, or causing any child to be sent

or brought into a receiving state for placement in foster care or

as a preliminary to a possible adoption, the sending agency shall

furnish the appropriate public authorities in the receiving state

written notice of the intention to send, bring, or place the

child in the receiving state. The notice shall contain:

(1) the name, date, and place of birth of the child;

(2) the identity and address or addresses of the parents or

legal guardian;

(3) the name and address of the person, agency, or institution

to or with which the sending agency proposes to send, bring, or

place the child;

(4) a full statement of the reasons for such proposed action and

evidence of the authority pursuant to which the placement is

proposed to be made.

(c) Any public officer or agency in a receiving state which is

in receipt of a notice pursuant to Paragraph (b) of this article

may request of the sending agency, or any other appropriate

officer or agency of or in the sending agency's state, and shall

be entitled to receive therefrom, such supporting or additional

information as it may deem necessary under the circumstances to

carry out the purpose and policy of this compact.

(d) The child shall not be sent, brought, or caused to be sent

or brought into the receiving state until the appropriate public

authorities in the receiving state shall notify the sending

agency, in writing, to the effect that the proposed placement

does not appear to be contrary to the interests of the child.

ARTICLE IV. PENALTY FOR ILLEGAL PLACEMENT

The sending, bringing, or causing to be sent or brought into any

receiving state of a child in violation of the terms of this

compact shall constitute a violation of the laws respecting the

placement of children of both the state in which the sending

agency is located or from which it sends or brings the child and

of the receiving state. Such violation may be punished or

subjected to penalty in either jurisdiction in accordance with

its laws. In addition to liability for any such punishment or

penalty, any such violation shall constitute full and sufficient

grounds for the suspension or revocation of any license, permit,

or other legal authorization held by the sending agency which

empowers or allows it to place or care for children.

ARTICLE V. RETENTION OF JURISDICTION

(a) The sending agency shall retain jurisdiction over the child

sufficient to determine all matters in relation to the custody,

supervision, care, treatment, and disposition of the child which

it would have had if the child had remained in the sending

agency's state, until the child is adopted, reaches majority,

becomes self-supporting, or is discharged with the concurrence of

the appropriate authority in the receiving state. Such

jurisdiction shall also include the power to effect or cause the

return of the child or its transfer to another location and

custody pursuant to law. The sending agency shall continue to

have financial responsibility for support and maintenance of the

child during the period of the placement. Nothing contained

herein shall defeat a claim of jurisdiction by a receiving state

sufficient to deal with an act of delinquency or crime committed

therein.

(b) When the sending agency is a public agency, it may enter

into an agreement with an authorized public or private agency in

the receiving state providing for the performance of one or more

services in respect of such case by the latter as agent for the

sending agency.

(c) Nothing in this compact shall be construed to prevent a

private charitable agency authorized to place children in the

receiving state from performing services or acting as agent in

that state for a private charitable agency of the sending state;

nor to prevent the agency in the receiving state from discharging

financial responsibility for the support and maintenance of a

child who has been placed on behalf of the sending agency without

relieving the responsibility set forth in Paragraph (a) hereof.

ARTICLE VI. INSTITUTIONAL CARE OF DELINQUENT CHILDREN

A child adjudicated delinquent may be placed in an institution in

another party jurisdiction pursuant to this compact but no such

placement shall be made unless the child is given a court hearing

on notice to the parent or guardian with opportunity to be heard,

prior to his being sent to such other party jurisdiction for

institutional care and the court finds that:

(1) equivalent facilities for the child are not available in the

sending agency's jurisdiction; and

(2) institutional care in the other jurisdiction is in the best

interest of the child and will not produce undue hardship.

ARTICLE VII. COMPACT ADMINISTRATOR

The executive head of each jurisdiction party to this compact

shall designate an officer who shall be general coordinator of

activities under this compact in his jurisdiction and who, acting

jointly with like officers of other party jurisdictions, shall

have power to promulgate rules and regulations to carry out more

effectively the terms and provisions of this compact.

ARTICLE VIII. LIMITATIONS

This compact shall not apply to:

(a) the sending or bringing of a child into a receiving state by

his parent, stepparent, grandparent, adult brother or sister,

adult uncle or aunt, or his guardian and leaving the child with

any such relative or nonagency guardian in the receiving state;

or

(b) any placement, sending, or bringing of a child into a

receiving state pursuant to any other interstate compact to which

both the state from which the child is sent or brought and the

receiving state are party, or to any other agreement between said

states which has the force of law.

ARTICLE IX. ENACTMENT AND WITHDRAWAL

This compact shall be open to joinder by any state, territory, or

possession of the United States, the District of Columbia, the

Commonwealth of Puerto Rico, and, with the consent of congress,

the government of Canada or any province thereof. It shall become

effective with respect to any such jurisdiction when such

jurisdiction has enacted the same into law. Withdrawal from this

compact shall be by the enactment of a statute repealing the

same, but shall not take effect until two years after the

effective date of such statute and until written notice of the

withdrawal has been given by the withdrawing state to the

governor of each other party jurisdiction. Withdrawal of a party

state shall not affect the rights, duties, and obligations under

this compact of any sending agency therein with respect to a

placement made prior to the effective date of withdrawal.

ARTICLE X. CONSTRUCTION AND SEVERABILITY

The provisions of this compact shall be liberally construed to

effectuate the purposes thereof. The provisions of this compact

shall be severable and if any phrase, clause, sentence, or

provision of this compact is declared to be contrary to the

constitution of any party state or of the United States or the

applicability thereof to any government, agency, person, or

circumstance is held invalid, the validity of the remainder of

this compact and the applicability thereof to any government,

agency, person, or circumstance shall not be affected thereby. If

this compact shall be held contrary to the constitution of any

state party thereto, the compact shall remain in full force and

effect as to the remaining states and in full force and effect as

to the state affected as to all severable matters.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Renumbered from Family Code Sec. 162.108 and amended by

Acts 1995, 74th Leg., ch. 846, Sec. 3, eff. June 16, 1995.

Sec. 162.103. FINANCIAL RESPONSIBILITY FOR CHILD. (a)

Financial responsibility for a child placed as provided in the

compact is determined, in the first instance, as provided in

Article V of the compact. After partial or complete default of

performance under the provisions of Article V assigning financial

responsibility, the executive director may bring suit under

Chapter 154 and may file a complaint with the appropriate

prosecuting attorney, claiming a violation of Section 25.05,

Penal Code.

(b) After default, if the executive director determines that

financial responsibility is unlikely to be assumed by the sending

agency or the child's parents, the executive director may cause

the child to be returned to the sending agency.

(c) After default, the department shall assume financial

responsibility for the child until it is assumed by the child's

parents or until the child is safely returned to the sending

agency.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Renumbered from Family Code Sec. 162.109 and amended by

Acts 1995, 74th Leg., ch. 846, Sec. 4, eff. June 16, 1995.

Sec. 162.104. APPROVAL OF PLACEMENT. The executive director may

not approve the placement of a child in this state without the

concurrence of the individuals with whom the child is proposed to

be placed or the head of an institution with which the child is

proposed to be placed.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Renumbered from Family Code Sec. 162.110 and amended by

Acts 1995, 74th Leg., ch. 846, Sec. 5, eff. June 16, 1995.

Sec. 162.105. PLACEMENT IN ANOTHER STATE. A juvenile court may

place a delinquent child in an institution in another state as

provided by Article VI of the compact. After placement in another

state, the court retains jurisdiction of the child as provided by

Article V of the compact.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Renumbered from Family Code Sec. 162.111 by Acts 1995, 74th

Leg., ch. 846, Sec. 6, eff. June 16, 1995.

Sec. 162.106. COMPACT AUTHORITY. (a) The governor shall

appoint the executive director of the Department of Protective

and Regulatory Services as compact administrator.

(b) The executive director shall designate a deputy compact

administrator and staff necessary to execute the terms of the

compact in this state.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Renumbered from Family Code Sec. 162.112 and amended by

Acts 1995, 74th Leg., ch. 846, Sec. 7, eff. June 16, 1995.

Sec. 162.107. OFFENSES; PENALTIES. (a) An individual, agency,

corporation, or child-care facility that violates a provision of

the compact commits an offense. An offense under this subsection

is a Class B misdemeanor.

(b) An individual, agency, corporation, child-care facility, or

child-care institution in this state that violates Article IV of

the compact commits an offense. An offense under this subsection

is a Class B misdemeanor. On conviction, the court shall revoke

any license to operate as a child-care facility or child-care

institution issued by the department to the entity convicted and

shall revoke any license or certification of the individual,

agency, or corporation necessary to practice in the state.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Renumbered from Family Code Sec. 162.113 and amended by

Acts 1995, 74th Leg., ch. 846, Sec. 8, eff. June 16, 1995.

SUBCHAPTER C. INTERSTATE COMPACT ON ADOPTION AND MEDICAL

ASSISTANCE

Sec. 162.201. ADOPTION OF COMPACT; TEXT. The Interstate Compact

on Adoption and Medical Assistance is adopted by this state and

entered into with all other jurisdictions joining in the compact

in form substantially as provided under this subchapter.

INTERSTATE COMPACT ON ADOPTION AND MEDICAL ASSISTANCE

ARTICLE I. FINDINGS

The legislature finds that:

(a) Finding adoptive families for children for whom state

assistance is desirable, under Subchapter D, Chapter 162, and

assuring the protection of the interest of the children affected

during the entire assistance period require special measures when

the adoptive parents move to other states or are residents of

another state.

(b) The provision of medical and other necessary services for

children, with state assistance, encounters special difficulties

when the provision of services takes place in other states.

ARTICLE II. PURPOSES

The purposes of the compact are to:

(a) authorize the Department of Protective and Regulatory

Services, with the concurrence of the Health and Human Services

Commission, to enter into interstate agreements with agencies of

other states for the protection of children on behalf of whom

adoption assistance is being provided by the Department of

Protective and Regulatory Services; and

(b) provide procedures for interstate children's adoption

assistance payments, including medical payments.

ARTICLE III. DEFINITIONS

In this compact:

(a) "Adoption assistance state" means the state that signs an

adoption assistance agreement in a particular case.

(b) "Residence state" means the state in which the child resides

by virtue of the residence of the adoptive parents.

(c) "State" means a state of the United States, the District of

Columbia, the Commonwealth of Puerto Rico, the Virgin Islands,

Guam, the Commonwealth of the Northern Mariana Islands, or a

territory or possession of or a territory or possession

administered by the United States.

ARTICLE IV. COMPACTS AUTHORIZED

The Department of Protective and Regulatory Services, through its

executive director, is authorized to develop, participate in the

development of, negotiate, and enter into one or more interstate

compacts on behalf of this state with other states to implement

one or more of the purposes of this compact. An interstate

compact authorized by this article has the force and effect of

law.

ARTICLE V. CONTENTS OF COMPACTS

A compact entered into under the authority conferred by this

compact shall contain:

(1) a provision making the compact available for joinder by all

states;

(2) a provision for withdrawal from the compact on written

notice to the parties, with a period of one year between the date

of the notice and the effective date of the withdrawal;

(3) a requirement that protections under the compact continue

for the duration of the adoption assistance and apply to all

children and their adoptive parents who on the effective date of

the withdrawal are receiving adoption assistance from a party

state other than the one in which they reside and have their

principal place of abode;

(4) a requirement that each case of adoption assistance to which

the compact applies be covered by a written adoption assistance

agreement between the adoptive parents and the state child

welfare agency of the state that provides the adoption assistance

and that the agreement be expressly for the benefit of the

adopted child and enforceable by the adoptive parents and the

state agency providing the adoption assistance; and

(5) other provisions that are appropriate for the proper

administration of the compact.

ARTICLE VI. OPTIONAL CONTENTS OF COMPACTS

A compact entered into under the authority conferred by this

compact may contain the following provisions, in addition to

those required under Article V of this compact:

(1) provisions establishing procedures and entitlement to

medical, developmental, child-care, or other social services for

the child in accordance with applicable laws, even if the child

and the adoptive parents are in a state other than the one

responsible for or providing the services or the funds to defray

part or all of the costs thereof; and

(2) other provisions that are appropriate or incidental to the

proper administration of the compact.

ARTICLE VII. MEDICAL ASSISTANCE

(a) A child with special needs who resides in this state and who

is the subject of an adoption assistance agreement with another

state is entitled to receive a medical assistance identification

from this state on the filing in the state medical assistance

agency of a certified copy of the adoption assistance agreement

obtained from the adoption assistance state. In accordance with

rules of the state medical assistance agency, the adoptive

parents, at least annually, shall show that the agreement is

still in effect or has been renewed.

(b) The state medical assistance agency shall consider the

holder of a medical assistance identification under this article

as any other holder of a medical assistance identification under

the laws of this state and shall process and make payment on

claims on the holder's account in the same manner and under the

same conditions and procedures as for other recipients of medical

assistance.

(c) The state medical assistance agency shall provide coverage

and benefits for a child who is in another state and who is

covered by an adoption assistance agreement made by the

Department of Protective and Regulatory Services for the coverage

or benefits, if any, not provided by the residence state. The

adoptive parents acting for the child may submit evidence of

payment for services or benefit amounts not payable in the

residence state and shall be reimbursed for those amounts.

Services or benefit amounts covered under any insurance or other

third-party medical contract or arrangement held by the child or

the adoptive parents may not be reimbursed. The state medical

assistance agency shall adopt rules implementing this subsection.

The additional coverage and benefit amounts provided under this

subsection are for services for which there is no federal

contribution or services that, if federally aided, are not

provided by the residence state. The rules shall include

procedures for obtaining prior approval for services in cases in

which prior approval is required for the assistance.

(d) The submission of a false, misleading, or fraudulent claim

for payment or reimbursement for services or benefits under this

article or the making of a false, misleading, or fraudulent

statement in connection with the claim is an offense under this

subsection if the person submitting the claim or making the

statement knows or should know that the claim or statement is

false, misleading, or fraudulent. A person who commits an offense

under this subsection may be liable for a fine not to exceed

$10,000 or imprisonment for not more than two years, or both the

fine and the imprisonment. An offense under this subsection that

also constitutes an offense under other law may be punished under

either this subsection or the other applicable law.

(e) This article applies only to medical assistance for children

under adoption assistance agreements with states that have

entered into a compact with this state under which the other

state provides medical assistance to children with special needs

under adoption assistance agreements made by this state. All

other children entitled to medical assistance under adoption

assistance agreements entered into by this state are eligible to

receive the medical assistance in accordance with the laws and

procedures that apply to the agreement.

ARTICLE VIII. FEDERAL PARTICIPATION

Consistent with federal law, the Department of Protective and

Regulatory Services and the Health and Human Services Commission,

in connection with the administration of this compact or a

compact authorized by this compact, shall include the provision

of adoption assistance and medical assistance for which the

federal government pays some or all of the cost in any state plan

made under the Adoption Assistance and Child Welfare Act of 1980

(Pub. L. No. 96-272), Titles IV-E and XIX of the Social Security

Act, and other applicable federal laws. The Department of

Protective and Regulatory Services and the Health and Human

Services Commission shall apply for and administer all relevant

federal aid in accordance with law.

Added by Acts 1995, 74th Leg., ch. 846, Sec. 9, eff. June 16,

1995.

Sec. 162.202. AUTHORITY OF DEPARTMENT OF PROTECTIVE AND

REGULATORY SERVICES. The Department of Protective and Regulatory

Services, with the concurrence of the Health and Human Services

Commission, may develop, participate in the development of,

negotiate, and enter into one or more interstate compacts on

behalf of this state with other states to implement one or more

of the purposes of this subchapter. An interstate compact

authorized by this article has the force and effect of law.

Added by Acts 1995, 74th Leg., ch. 846, Sec. 9, eff. June 16,

1995.

Sec. 162.203. COMPACT ADMINISTRATION. The executive director of

the Department of Protective and Regulatory Services shall serve

as the compact administrator. The administrator shall cooperate

with all departments, agencies, and officers of this state and

its subdivisions in facilitating the proper administration of the

compact and any supplemental agreements entered into by this

state. The executive director and the commissioner of human

services shall designate deputy compact administrators to

represent adoption assistance services and medical assistance

services provided under Title XIX of the Social Security Act.

Added by Acts 1995, 74th Leg., ch. 846, Sec. 9, eff. June 16,

1995.

Sec. 162.204. SUPPLEMENTARY AGREEMENTS. The compact

administrator may enter into supplementary agreements with

appropriate officials of other states under the compact. If a

supplementary agreement requires or authorizes the use of any

institution or facility of this state or requires or authorizes

the provision of a service by this state, the supplementary

agreement does not take effect until approved by the head of the

department or agency under whose jurisdiction the institution or

facility is operated or whose department or agency will be

charged with rendering the service.

Added by Acts 1995, 74th Leg., ch. 846, Sec. 9, eff. June 16,

1995.

Sec. 162.205. PAYMENTS BY STATE. The compact administrator,

subject to the approval of the chief state fiscal officer, may

make or arrange for payments necessary to discharge financial

obligations imposed on this state by the compact or by a

supplementary agreement entered into under the compact.

Added by Acts 1995, 74th Leg., ch. 846, Sec. 9, eff. June 16,

1995.

Sec. 162.206. PENALTIES. A person who, under a compact entered

into under this subchapter, knowingly obtains or attempts to

obtain or aids or abets any person in obtaining, by means of a

wilfully false statement or representation or by impersonation or

other fraudulent device, any assistance on behalf of a child or

other person to which the child or other person is not entitled,

or assistance in an amount greater than that to which the child

or other person is entitled, commits an offense. An offense under

this section is a Class B misdemeanor. An offense under this

section that also constitutes an offense under other law may be

punished under either this section or the other applicable law.

Added by Acts 1995, 74th Leg., ch. 846, Sec. 9, eff. June 16,

1995.

SUBCHAPTER D. ADOPTION SERVICES BY THE DEPARTMENT OF PROTECTIVE

AND REGULATORY SERVICES

Sec. 162.301. DEFINITIONS. In this subchapter:

(1) "Adoption assistance agreement" means a written agreement,

binding on the parties to the agreement, between the department

and the prospective adoptive parents that specifies the nature

and amount of any payment, services, or assistance to be provided

under the agreement and stipulates that the agreement will remain

in effect without regard to the state in which the prospective

adoptive parents reside at any particular time.

(2) "Child" means a child who cannot be placed for adoption with

appropriate adoptive parents without the provision of adoption

assistance because of factors including ethnic background, age,

membership in a minority or sibling group, the presence of a

medical condition, or a physical, mental, or emotional

disability.

(3) "Department" means the Department of Protective and

Regulatory Services.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 412, Sec. 1, eff. Aug.

28, 1995.

Sec. 162.302. ADOPTION ASSISTANCE PROGRAM. (a) The department

shall administer a program designed to promote the adoption of

children by providing information to prospective adoptive parents

concerning the availability and needs of the children, assisting

the parents in completing the adoption process, and providing

adoption assistance necessary for the parents to adopt the

children.

(b) The legislature intends that the program benefit children

residing in foster homes at state or county expense by providing

them with the stability and security of permanent homes and that

the costs paid by the state and counties for foster home care for

the children be reduced.

(c) The program shall be carried out by licensed child-placing

agencies or county child-care or welfare units under rules

adopted by the department.

(d) The department shall keep records necessary to evaluate the

program's effectiveness in encouraging and promoting the adoption

of children.

(e) It is the intent of the legislature that the department in

providing adoption services, when it is in the children's best

interest, keep siblings together and whenever possible place

siblings in the same adoptive home.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 412, Sec. 2, eff. Aug.

28, 1995; Acts 2001, 77th Leg., ch. 744, Sec. 1, eff. June 13,

2001.

Sec. 162.303. DISSEMINATION OF INFORMATION. The department,

county child-care or welfare units, and licensed child-placing

agencies shall disseminate information to prospective adoptive

parents concerning the availability and needs of children for

adoption and the existence of adoption assistance for parents who

adopt them. Special effort shall be made to disseminate the

information to families that have lower income levels or that

belong to disadvantaged groups.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 412, Sec. 3, eff. Aug.

28, 1995.

Sec. 162.304. FINANCIAL AND MEDICAL ASSISTANCE. (a) The

department shall enter into adoption assistance agreements with

the adoptive parents of a child as authorized by Part E of Title

IV of the federal Social Security Act, as amended (42 U.S.C.

Section 673).

(b) The adoption of a child may be subsidized by the department.

The need for and amount of the subsidy shall be determined by the

department under its rules.

(b-1) The department shall pay a $150 subsidy each month for the

premiums for health benefits coverage for a child with respect to

whom a court has entered a final order of adoption if the child:

(1) was in the conservatorship of the department at the time of

the child's adoptive placement;

(2) after the adoption, is not eligible for medical assistance

under Chapter 32, Human Resources Code; and

(3) is younger than 18 years of age.

(b-2) The executive commissioner of the Health and Human

Services Commission shall adopt rules necessary to implement

Subsection (b-1), including rules that:

(1) limit eligibility for the subsidy under that subsection to a

child whose adoptive family income is less than 300 percent of

the federal poverty level;

(2) provide for the manner in which the department shall pay the

subsidy under that subsection; and

(3) specify any documentation required to be provided by an

adoptive parent as proof that the subsidy is used to obtain and

maintain health benefits coverage for the adopted child.

(c) In addition to the subsidy under Subsection (b), the

department may subsidize the cost of medical care for a child.

The department shall determine the amount and need for the

subsidy.

(d) The county may pay a subsidy under Subsection (b) or (c) if

the county is responsible for the child's foster care at the time

of the child's adoptive placement.

(e) If the child is receiving supplemental security income from

the federal government, the state may pay the subsidy regardless

of whether the state is the managing conservator for the child.

(f) Subject to the availability of funds, the department shall

work with the Health and Human Services Commission and the

federal government to develop a program to provide medical

assistance under Chapter 32, Human Resources Code, to children

who were in the conservatorship of the department at the time of

adoptive placement and need medical or rehabilitative care but do

not qualify for adoption assistance.

(g) The executive commissioner of the Health and Human Services

Commission by rule shall provide that the maximum amount of the

subsidy under Subsection (b) that may be paid to an adoptive

parent of a child under an adoption assistance agreement is an

amount that is equal to the amount that would have been paid to

the foster parent of the child, based on the child's foster care

service level on the date the department and the adoptive parent

enter into the adoption assistance agreement. This subsection

applies only to a child who, based on factors specified in rules

of the department, the department determines would otherwise have

been expected to remain in foster care until the child's 18th

birthday and for whom this state would have made foster care

payments for that care. Factors the department may consider in

determining whether a child is eligible for the amount of the

subsidy authorized by this subsection include the following:

(1) the child's mental or physical disability, age, and

membership in a sibling group; and

(2) the number of prior placement disruptions the child has

experienced.

(h) In determining the amount that would have been paid to a

foster parent for purposes of Subsection (g), the department:

(1) shall use the minimum amount required to be paid to a foster

parent for a child assigned the same service level as the child

who is the subject of the adoption assistance agreement; and

(2) may not include any amount that a child-placing agency is

entitled to retain under the foster care rate structure in effect

on the date the department and the adoptive parent enter into the

agreement.

(i) A child for whom a subsidy is provided under Subsection

(b-1) for premiums for health benefits coverage and who does not

receive any other subsidy under this section is not considered to

be the subject of an adoption assistance agreement for any other

purpose, including for determining eligibility for the exemption

from payment of tuition and fees for higher education under

Section 54.2111, Education Code.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 412, Sec. 4, eff. Aug.

28, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.09, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

267, Sec. 2(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 4(a), eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(15), eff. September 1, 2009.

Sec. 162.3041. CONTINUATION OF ASSISTANCE AFTER CHILD'S 18TH

BIRTHDAY. (a) The department shall, in accordance with

department rules, offer adoption assistance after a child's 18th

birthday to the child's adoptive parents under an existing

adoption assistance agreement entered into under Section 162.304

until:

(1) the first day of the month of the child's 21st birthday if

the department determines, as provided by department rules, that:

(A) the child has a mental or physical disability that warrants

the continuation of that assistance;

(B) the child, or the child's adoptive parent on behalf of the

child, has applied for federal benefits under the supplemental

security income program (42 U.S.C. Section 1381 et seq.), as

amended; and

(C) the child's adoptive parents are providing the child's

financial support; or

(2) if the child does not meet the requirements of Subdivision

(1), the earlier of:

(A) the date the child ceases to regularly attend high school or

a vocational or technical program;

(B) the date the child obtains a high school diploma or high

school equivalency certificate;

(C) the date the child's adoptive parents stop providing

financial support to the child; or

(D) the first day of the month of the child's 19th birthday.

(a-1) Notwithstanding Subsection (a), if the department first

entered into an adoption assistance agreement with a child's

adoptive parents after the child's 16th birthday, the department

shall, in accordance with rules adopted by the executive

commissioner of the Health and Human Services Commission, offer

adoption assistance after the child's 18th birthday to the

child's adoptive parents under an existing adoption agreement

until the last day of the month of the child's 21st birthday,

provided the child is:

(1) regularly attending high school or enrolled in a program

leading toward a high school diploma or high school equivalency

certificate;

(2) regularly attending an institution of higher education or a

postsecondary vocational or technical program;

(3) participating in a program or activity that promotes, or

removes barriers to, employment;

(4) employed for at least 80 hours a month; or

(5) incapable of doing any of the activities described by

Subdivisions (1)-(4) due to a documented medical condition.

(b) In determining whether a child meets the requirements of

Subdivision (a)(1), the department may conduct an assessment of

the child's mental or physical disability or may contract for the

assessment to be conducted.

(c) The department and any person with whom the department

contracts to conduct an assessment under Subsection (b) shall:

(1) inform the adoptive parents of the child for whom the

assessment is conducted of the application requirement under

Subsection (a)(1)(B) for federal benefits for the child under the

supplemental security income program (42 U.S.C. Section 1381 et

seq.), as amended;

(2) provide assistance to the adoptive parents and the child in

preparing an application for benefits under that program; and

(3) provide ongoing consultation and guidance to the adoptive

parents and the child throughout the eligibility determination

process for benefits under that program.

(d) If the legislature does not appropriate sufficient money to

provide adoption assistance to the adoptive parents of all

children described by Subsection (a), the department shall

provide adoption assistance only to the adoptive parents of

children described by Subsection (a)(1). The department is not

required to provide adoption assistance benefits under Subsection

(a-1) unless the department is specifically appropriated funds

for purposes of that subsection.

Added by Acts 2001, 77th Leg., ch. 1449, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1118, Sec. 4, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1238, Sec. 6(a), eff. October 1, 2010.

Sec. 162.305. FUNDS. The department and other state agencies

shall actively seek and use federal funds available for the

purposes of this subchapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 412, Sec. 5, eff. Aug.

28, 1995.

Sec. 162.306. POSTADOPTION SERVICES. (a) The department may

provide services after adoption to adoptees and adoptive families

for whom the department provided services before the adoption.

(b) The department may provide services under this section

directly or through contract.

(c) The services may include financial assistance, respite care,

placement services, parenting programs, support groups,

counseling services, crisis intervention, and medical aid.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 412, Sec. 6, eff. Aug.

28, 1995.

Sec. 162.308. RACE OR ETHNICITY. (a) The department, a county

child-care or welfare unit, or a licensed child-placing agency

may not make an adoption placement decision on the presumption

that placing a child in a family of the same race or ethnicity as

the race or ethnicity of the child is in the best interest of the

child.

(b) Unless an independent psychological evaluation specific to a

child indicates that placement with a family of a particular race

or ethnicity would be detrimental to the child, the department,

county child-care or welfare unit, or licensed child-placing

agency may not deny, delay, or prohibit the adoption of a child

because the department, county, or agency is attempting to locate

a family of a particular race or ethnicity.

(c) This section does not prevent or limit the recruitment of

minority families as adoptive families, but the recruitment of

minority families may not be a reason to delay placement of a

child with an available family of a race or ethnicity different

from that of the child.

(d) A state or county employee who violates this section is

subject to immediate dismissal. A licensed child-placing agency

that violates this section is subject to action by the licensing

agency as a ground for revocation or suspension of the agency's

license.

(e) A district court, on the application for an injunction or

the filing of a petition complaining of a violation of this

section by any person residing in the county in which the court

has jurisdiction, shall enforce this section by issuing

appropriate orders. An action for an injunction is in addition to

any other action, proceeding, or remedy authorized by law. An

applicant or petitioner who is granted an injunction or given

other appropriate relief under this section is entitled to the

costs of the suit, including reasonable attorney's fees.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 879, Sec. 1, eff. June

16, 1995.

Sec. 162.309. ADVISORY COMMITTEE ON PROMOTING ADOPTION OF

MINORITY CHILDREN. (a) An advisory committee on promoting the

adoption of and provision of services to minority children is

established within the department.

(b) The committee is composed of 12 members appointed by the

board of the Department of Protective and Regulatory Services.

The board shall appoint to the committee individuals who in the

aggregate have knowledge of and experience in community

education, cultural relations, family support, counseling, and

parenting skills and education. At least six members must be

ordained members of the clergy.

(c) A committee member serves for a two-year term and may be

appointed for additional terms.

(d) A member of the committee receives no compensation but is

entitled to reimbursement for actual and necessary expenses

incurred in performing the member's duties under this section.

(e) The committee shall elect one member to serve as presiding

officer. The presiding officer serves for a two-year term and may

be elected for additional terms.

(f) The department shall set the time and place of the first

committee meeting. The committee shall meet at least quarterly.

(g) The department shall pay the expenses of the committee and

shall supply necessary personnel and supplies.

(h) To promote the adoption of and provision of services to

minority children, the committee shall:

(1) study, develop, and evaluate programs and projects relating

to community awareness and education, family support, counseling,

parenting skills and education, and reform of the child welfare

system;

(2) consult with churches and other cultural and civic

organizations; and

(3) report to the department at least annually the committee's

recommendations for department programs and projects that will

promote the adoption of and provision of services to minority

children.

(i) On receiving the committee's recommendations, the department

may adopt rules to implement a program or project recommended

under this section. The department may solicit, accept, and use

gifts and donations to implement a program or project recommended

by the committee.

(j) The department shall report to the legislature not later

than November 1 of each even-numbered year following the first

year in which it receives recommendations under this section

regarding committee recommendations and action taken by the

department under this section.

(k) The recruitment of minority families may not be a reason to

delay placement of a child with an available family of a race or

ethnicity different from that of the child.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 7.17(a), eff. Sept.

1, 1997.

SUBCHAPTER E. VOLUNTARY ADOPTION REGISTRIES

Sec. 162.401. PURPOSE. The purpose of this subchapter is to

provide for the establishment of mutual consent voluntary

adoption registries through which adoptees, birth parents, and

biological siblings may voluntarily locate each other. It is not

the purpose of this subchapter to inhibit or prohibit persons

from locating each other through other legal means or to inhibit

or affect in any way the provision of postadoptive services and

education, by adoption agencies or others, that go further than

the procedures set out for registries established under this

subchapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 162.402. DEFINITIONS. In this subchapter:

(1) "Administrator" means the administrator of a mutual consent

voluntary adoption registry established under this subchapter.

(2) "Adoptee" means a person 18 years of age or older who has

been legally adopted in this state or another state or country.

(3) "Adoption" means the act of creating the legal relationship

of parent and child between a person and a child who is not the

biological child of that person. The term does not include the

act of establishing the legal relationship of parent and child

between a man and a child through proof of paternity or voluntary

legitimation proceedings.

(4) "Adoption agency" means a person, other than a natural

parent or guardian of a child, who plans for the placement of or

places a child in the home of a prospective adoptive parent.

(5) "Adoptive parent" means an adult who is a parent of an

adoptee through a legal process of adoption.

(6) "Alleged father" means a man who is not deemed by law to be

or who has not been adjudicated to be the biological father of an

adoptee and who claims or is alleged to be the adoptee's

biological father.

(7) "Authorized agency" means a public agency authorized to care

for or to place children for adoption or a private entity

approved for that purpose by the department through a license,

certification, or other means. The term includes a licensed

child-placing agency or a previously licensed child-placing

agency that has ceased operations and has transferred its

adoption records to the bureau or an agency authorized by the

department to place children for adoption and a licensed

child-placing agency that has been acquired by, merged with, or

otherwise succeeded by an agency authorized by the department to

place children for adoption.

(8) "Biological parent" means a man or woman who is the father

or mother of genetic origin of a child.

(9) "Biological siblings" means persons who share a common birth

parent.

(10) "Birth parent" means:

(A) the biological mother of an adoptee;

(B) the man adjudicated or presumed under Chapter 151 to be the

biological father of an adoptee; and

(C) a man who has signed a consent to adoption, affidavit of

relinquishment, affidavit of waiver of interest in child, or

other written instrument releasing the adoptee for adoption,

unless the consent, affidavit, or other instrument includes a

sworn refusal to admit or a denial of paternity. The term

includes a birth mother and birth father but does not include a

person adjudicated by a court of competent jurisdiction as not

being the biological parent of an adoptee.

(11) "Central registry" means the mutual consent voluntary

adoption registry established and maintained by the bureau under

this subchapter.

(12) "Department" means the Department of Protective and

Regulatory Services.

(13) "Registry" means a mutual consent voluntary adoption

registry established under this subchapter.

(14) "Bureau" means the bureau of vital statistics.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 968, Sec. 1, 11, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 561, Sec. 19, eff. Sept.

1, 1997.

Sec. 162.403. ESTABLISHMENT OF VOLUNTARY ADOPTION REGISTRIES.

(a) The bureau shall establish and maintain a mutual consent

voluntary adoption registry.

(b) Except as provided by Subsection (c), an agency authorized

by the department to place children for adoption and an

association comprised exclusively of those agencies may establish

a mutual consent voluntary adoption registry. An agency may

contract with any other agency authorized by the department to

place children for adoption or with an association comprised

exclusively of those agencies to perform registry services on its

behalf.

(c) An authorized agency that did not directly or by contract

provide registry services as required by this subchapter on

January 1, 1984, may not provide its own registry service. The

bureau shall operate through the central registry those services

for agencies not permitted to provide a registry under this

section.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 561, Sec. 20, eff.

Sept. 1, 1997.

Sec. 162.404. REQUIREMENT TO SEND INFORMATION TO CENTRAL

REGISTRY. An authorized agency that is permitted to provide a

registry under this subchapter or that participates in a mutual

consent voluntary adoption registry with an association of

authorized agencies shall send to the central registry a

duplicate of all information the registry maintains in the

agency's registry or sends to the registry in which the agency

participates.

Added by Acts 1997, 75th Leg., ch. 561, Sec. 21, eff. Sept. 1,

1997.

Sec. 162.405. DETERMINATION OF APPROPRIATE REGISTRY. (a) The

administrator of the central registry shall determine the

appropriate registry to which an applicant is entitled to apply.

(b) On receiving an inquiry by an adoptee, birth parent, or

sibling who has provided satisfactory proof of age and identity

and paid all required inquiry fees, the administrator of the

central registry shall review the information on file in the

central index and consult with the administrators of other

registries in the state to determine the identity of any

appropriate registry through which the adoptee, birth parent, or

sibling may register.

(c) Each administrator shall, not later than the 30th day after

the date of receiving an inquiry from the administrator of the

central registry, respond in writing to the inquiry that the

registrant was not placed for adoption by an agency served by

that registry or that the registrant was placed for adoption by

an agency served by that registry. If the registrant was placed

for adoption by an agency served by the registry, the

administrator shall file a report with the administrator of the

central registry including:

(1) the name of the adopted child as shown in the final adoption

decree;

(2) the birth date of the adopted child;

(3) the docket number of the adoption suit;

(4) the identity of the court that granted the adoption;

(5) the date of the final adoption decree;

(6) the identity of the agency, if any, through which the

adopted child was placed; and

(7) the identity, address, and telephone number of the registry

through which the adopted child may register as an adoptee.

(d) After completing the investigation, the administrator of the

central registry shall issue an official certificate stating:

(1) the identity of the registry through which the adoptee,

birth parent, or biological sibling may apply for registration,

if known; or

(2) if the administrator cannot make a conclusive determination,

that the adoptee, birth parent, or biological sibling is entitled

to apply for registration through the central registry.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 79, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 968, Sec. 2, eff. Sept.

1, 1995.

Sec. 162.406. REGISTRATION ELIGIBILITY. (a) An adoptee who is

18 years of age or older may apply to a registry for information

about the adoptee's birth parents and biological siblings.

(b) A birth parent who is 18 years of age or older may apply to

a registry for information about an adoptee who is a child by

birth of the birth parent.

(c) An alleged father who is 18 years of age or older and who

acknowledges paternity but is not, at the time of application, a

birth father may register as a birth father but may not otherwise

be recognized as a birth father for the purposes of this

subchapter unless:

(1) the adoptee's birth mother in her application identifies him

as the adoptee's biological father; and

(2) additional information concerning the adoptee obtained from

other sources is not inconsistent with his claim of paternity.

(d) A biological sibling who is 18 years of age or older may

apply to a registry for information about the person's adopted

biological siblings.

(e) Only birth parents, adoptees, and biological siblings may

apply for information through a registry.

(f) A person, including an authorized agency, may not apply for

information through a registry as an agent, attorney, or

representative of an adoptee, birth parent, or biological

sibling.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 968, Sec. 3, eff.

Sept. 1, 1995.

Sec. 162.407. REGISTRATION. (a) The administrator shall

require each registration applicant to sign a written

application.

(b) An adoptee adopted or placed through an authorized agency

may register through the registry maintained by that agency or

the registry to which the agency has delegated registry services

or through the central registry maintained by the bureau.

(c) Birth parents and biological siblings shall register

through:

(1) the registry of the authorized agency through which the

adoptee was adopted or placed; or

(2) the central registry.

(d) The administrator may not accept an application for

registration unless the applicant:

(1) provides proof of identity as provided by Section 162.408;

(2) establishes the applicant's eligibility to register; and

(3) pays all required registration fees.

(e) A registration remains in effect until the 99th anniversary

of the date the registration is accepted unless a shorter period

is specified by the applicant or the registration is withdrawn

before that time.

(f) A registrant may withdraw the registrant's registration in

writing without charge at any time.

(g) After a registration is withdrawn or expires, the registrant

shall be treated as if the person has not previously registered.

(h) A completed registry application must be accepted or

rejected before the 46th day after the date the application is

received. If an application is rejected, the administrator shall

provide the applicant with a written statement of the reason for

the rejection.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 968, Sec. 4, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 561, Sec. 22, eff. Sept.

1, 1997.

Sec. 162.408. PROOF OF IDENTITY. The rules and minimum

standards of the Texas Board of Health for the bureau must

provide for proof of identity in order to facilitate the purposes

of this subchapter and to protect the privacy rights of adoptees,

adoptive parents, birth parents, biological siblings, and their

families.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 561, Sec. 23, eff.

Sept. 1, 1997.

Sec. 162.409. APPLICATION. (a) An application must contain:

(1) the name, address, and telephone number of the applicant;

(2) any other name or alias by which the applicant has been

known;

(3) the age, date of birth, and place of birth of the applicant;

(4) the original name of the adoptee, if known;

(5) the adoptive name of the adoptee, if known;

(6) a statement that the applicant is willing to allow the

applicant's identity to be disclosed to a registrant who is

eligible to learn the applicant's identity;

(7) the name, address, and telephone number of the agency or

other entity, organization, or person placing the adoptee for

adoption, if known, or, if not known, a statement that the

applicant does not know that information;

(8) an authorization to the administrator and the

administrator's designees to inspect all vital statistics

records, court records, and agency records, including

confidential records, relating to the birth, adoption, marriage,

and divorce of the applicant or to the birth and death of any

child or sibling by birth or adoption of the applicant;

(9) the specific address to which the applicant wishes notice of

a successful match to be mailed;

(10) a statement that the applicant either does or does not

consent to disclosure of identifying information about the

applicant after the applicant's death;

(11) a statement that the registration is to be effective for 99

years or for a stated shorter period selected by the applicant;

and

(12) a statement that the adoptee applicant either does or does

not desire to be informed that registry records indicate that the

applicant has a biological sibling who has registered under this

subchapter.

(b) The application may contain the applicant's social security

number if the applicant, after being advised of the right not to

supply the number, voluntarily furnishes it.

(c) The application of a birth parent must include:

(1) the original name and date of birth or approximate date of

birth of each adoptee with respect to whom the parent is

registering;

(2) the names of all other birth children, including maiden

names, aliases, dates and places of birth, and names of the birth

parents;

(3) each name known or thought by the applicant to have been

used by the adoptee's other birth parent;

(4) the last known address of the adoptee's other birth parent;

and

(5) other available information through which the other birth

parent may be identified.

(d) The application of a biological sibling must include:

(1) a statement explaining the applicant's basis for believing

that the applicant has one or more biological siblings;

(2) the names, including maiden and married names, and aliases

of all the applicant's siblings by birth and adoption and their

dates and places of birth, if known;

(3) the names of the applicant's legal parents;

(4) the names of the applicant's birth parents, if known; and

(5) any other information known to the applicant through which

the existence and identity of the applicant's biological siblings

can be confirmed.

(e) An application may also contain additional information

through which the applicant's identity and eligibility to

register may be ascertained.

(f) The administrator shall assist the applicant in filling out

the application if the applicant is unable to complete the

application without assistance, but the administrator may not

furnish the applicant with any substantive information necessary

to complete the application.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 968, Sec. 5, eff.

Sept. 1, 1995.

Sec. 162.411. FEES. (a) The costs of establishing, operating,

and maintaining a registry may be recovered in whole or in part

through users' fees charged to applicants and registrants.

(b) Each registry shall establish a schedule of fees for

services provided by the registry. The fees shall be reasonably

related to the direct and indirect costs of establishing,

operating, and maintaining the registry.

(c) A fee may not be charged for withdrawing a registration.

(d) The fees collected by the bureau shall be deposited in a

special fund in the general revenue fund. Funds in the special

fund may be appropriated only for the administration of the

central registry.

(e) The administrator may waive users' fees in whole or in part

if the applicant provides satisfactory proof of financial

inability to pay the fees.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 968, Sec. 6, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 561, Sec. 24, eff. Sept.

1, 1997.

Sec. 162.412. SUPPLEMENTAL INFORMATION. (a) A registrant may

amend the registrant's registration and submit additional

information to the administrator. A registrant shall notify the

administrator of any change in the registrant's name or address

that occurs after acceptance of the application.

(b) The administrator does not have a duty to search for a

registrant who fails to register a change of name or address.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 162.413. COUNSELING. The applicant must participate in

counseling for not less than one hour with a social worker or

mental health professional with expertise in postadoption

counseling after the administrator has accepted the application

for registration and before the release of confidential

information.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 968, Sec. 7, eff.

Sept. 1, 1995.

Sec. 162.414. MATCHING PROCEDURES. (a) The administrator shall

process each registration in an attempt to match the adoptee and

the adoptee's birth parents or the adoptee and the adoptee's

biological siblings.

(b) The administrator shall determine that there is a match if

the adult adoptee and the birth mother or the birth father have

registered or if a biological sibling has registered.

(c) To establish or corroborate a match, the administrator shall

request confirmation of a possible match from the bureau. If the

agency operating the registry has in its own records sufficient

information through which the match may be confirmed, the

administrator may, but is not required to, request confirmation

from the bureau. The bureau may confirm or deny the match without

breaching the duty of confidentiality to the adoptee, adoptive

parents, birth parents, or biological siblings and without a

court order.

(d) To establish a match, the administrator may also request

confirmation of a possible match from the agency, if any, that

has possession of records concerning the adoption of an adoptee

or from the court that granted the adoption, the hospital where

the adoptee or any biological sibling was born, the physician who

delivered the adoptee or biological sibling, or any other person

who has knowledge of the relevant facts. The agency, court,

hospital, physician, or person with knowledge may confirm or deny

the match without breaching any duty of confidentiality to the

adoptee, adoptive parents, birth parents, or biological siblings.

(e) If a match is denied by a source contacted under Subsection

(d), the administrator shall make a full and complete

investigation into the reliability of the denial. If the match is

corroborated by other reliable sources and the administrator is

satisfied that the denial is erroneous, the administrator may

make disclosures but shall report to the adoptee, birth parents,

and biological siblings involved that the match was not confirmed

by all information sources.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 968, Sec. 8, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 561, Sec. 25, eff. Sept.

1, 1997.

Sec. 162.416. DISCLOSURE OF IDENTIFYING INFORMATION. (a) When

a match has been made and confirmed to the administrator's

satisfaction, the administrator shall mail to each registrant, at

the registrant's last known address, by fax or registered or

certified mail, return receipt requested, delivery restricted to

addressee only, a written notice:

(1) informing the registrant that a match has been made and

confirmed;

(2) reminding the registrant that the registrant may withdraw

the registration before disclosures are made, if desired; and

(3) notifying the registrant that before any identifying

disclosures are made, the registrant must:

(A) sign a written consent to disclosure that allows the

disclosure of identifying information about the other registrants

to the registrant and allows the disclosure of identifying

information about the registrant to other registrants;

(B) participate in counseling for not less than one hour with a

social worker or mental health professional who has expertise in

postadoption counseling; and

(C) provide the administrator with written certification that

the counseling required under Subdivision (B) has been completed.

(b) Identifying information about a registrant shall be released

without the registrant's having consented after the match to

disclosure if the registrant is dead, the registrant's

registration was valid at the time of death, and the registrant

had in writing specifically authorized the postdeath disclosure

in the registrant's application or in a supplemental statement

filed with the administrator.

(c) Identifying information about a deceased birth parent may

not be released until each surviving child of the deceased birth

parent is an adult or until each child's surviving parent,

guardian, managing conservator, or legal custodian consents in

writing to the disclosure.

(d) The administrator shall prepare and release written

disclosure statements identifying information about each of the

registrants if the registrants complied with Subsection (a) and,

before the 60th day after the date notification of match was

mailed, the registrant or registrants have not withdrawn their

registrations.

(e) If the administrator establishes that a match cannot be made

because of the death of an adoptee, birth parent, or biological

sibling, the administrator shall promptly notify the affected

registrant. The administrator shall disclose the reason why a

match cannot be made and may disclose nonidentifying information

concerning the circumstances of the person's death.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 968, Sec. 9, eff.

Sept. 1, 1995.

Sec. 162.419. REGISTRY RECORDS CONFIDENTIAL. (a) All

applications, registrations, records, and other information

submitted to, obtained by, or otherwise acquired by a registry

are confidential and may not be disclosed to any person or entity

except in the manner authorized by this subchapter.

(b) Information acquired by a registry may not be disclosed

under freedom of information or sunshine legislation, rules, or

practice.

(c) A person may not file or prosecute a class action litigation

to force a registry to disclose identifying information.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 162.420. RULEMAKING. (a) The Texas Board of Health shall

make rules and adopt minimum standards for the bureau to:

(1) administer the provisions of this subchapter; and

(2) ensure that each registry respects the right to privacy and

confidentiality of an adoptee, birth parent, and biological

sibling who does not desire to disclose the person's identity.

(b) The bureau shall conduct a comprehensive review of all rules

and standards adopted under this subchapter not less than every

six years.

(c) In order to provide the administrators an opportunity to

review proposed rules and standards and send written suggestions

to the Texas Board of Health, the board shall, before adopting

rules and minimum standards, send a copy of the proposed rules

and standards not less than 60 days before the date they take

effect to:

(1) the administrator of each registry established under this

subchapter; and

(2) the administrator of each agency authorized by the

department to place children for adoption.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 561, Sec. 26, eff.

Sept. 1, 1997.

Sec. 162.421. PROHIBITED ACTS; CRIMINAL PENALTIES. (a) This

subchapter does not prevent the bureau from making known to the

public, by appropriate means, the existence of voluntary adoption

registries.

(b) Information received by or in connection with the operation

of a registry may not be stored in a data bank used for any

purpose other than operation of the registry.

(c) A person commits an offense if the person knowingly or

recklessly discloses information from a registry application,

registration, record, or other information submitted to, obtained

by, or otherwise acquired by a registry in violation of this

subchapter. This subsection may not be construed to penalize the

disclosure of information from adoption agency records. An

offense under this subsection is a felony of the second degree.

(d) A person commits an offense if the person with criminal

negligence causes or permits the disclosure of information from a

registry application, registration, record, or other information

submitted to, obtained by, or otherwise acquired by a registry in

violation of this subchapter. This subsection may not be

construed to penalize the disclosure of information from adoption

agency records. An offense under this subsection is a Class A

misdemeanor.

(e) A person commits an offense if the person impersonates an

adoptee, birth parent, or biological sibling with the intent to

secure confidential information from a registry established under

this subchapter. An offense under this subsection is a felony of

the second degree.

(f) A person commits an offense if the person impersonates an

administrator, agent, or employee of a registry with the intent

to secure confidential information from a registry established

under this subchapter. An offense under this subsection is a

felony of the second degree.

(g) A person commits an offense if the person, with intent to

deceive and with knowledge of the statement's meaning, makes a

false statement under oath in connection with the operation of a

registry. An offense under this subsection is a felony of the

third degree.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 968, Sec. 10, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 561, Sec. 27, eff. Sept.

1, 1997.

Sec. 162.422. IMMUNITY FROM LIABILITY. (a) The bureau or

authorized agency establishing or operating a registry is not

liable to any person for obtaining or disclosing identifying

information about a birth parent, adoptee, or biological sibling

within the scope of this subchapter and under its provisions.

(b) An employee or agent of the bureau or of an authorized

agency establishing or operating a registry under this subchapter

is not liable to any person for obtaining or disclosing

identifying information about a birth parent, adoptee, or

biological sibling within the scope of this subchapter and under

its provisions.

(c) A person or entity furnishing information to the

administrator or an employee or agent of a registry is not liable

to any person for disclosing information about a birth parent,

adoptee, or biological sibling within the scope of this

subchapter and under its provisions.

(d) A person or entity is not immune from liability for

performing an act prohibited by Section 162.421.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 561, Sec. 28, eff.

Sept. 1, 1997.

SUBCHAPTER F. ADOPTION OF AN ADULT

Sec. 162.501. ADOPTION OF ADULT. The court may grant the

petition of an adult residing in this state to adopt another

adult according to this subchapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 162.502. JURISDICTION. The petitioner shall file a suit to

adopt an adult in the district court or a statutory county court

granted jurisdiction in family law cases and proceedings by

Chapter 25, Government Code, in the county of the petitioner's

residence.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 162.503. REQUIREMENTS OF PETITION. (a) A petition to

adopt an adult shall be entitled "In the Interest of __________,

An Adult."

(b) If the petitioner is married, both spouses must join in the

petition for adoption.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 162.504. CONSENT. A court may not grant an adoption unless

the adult consents in writing to be adopted by the petitioner.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 162.505. ATTENDANCE REQUIRED. The petitioner and the adult

to be adopted must attend the hearing. For good cause shown, the

court may waive this requirement, by written order, if the

petitioner or adult to be adopted is unable to attend.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 162.506. ADOPTION ORDER. (a) The court shall grant the

adoption if the court finds that the requirements for adoption of

an adult are met.

(b) Notwithstanding that both spouses have joined in a petition

for the adoption of an adult as required by Section 162.503(b),

the court may grant the adoption of the adult to both spouses or,

on request of the spouses, to only one spouse.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 555, Sec. 1, eff. June

20, 2003.

Sec. 162.507. EFFECT OF ADOPTION. (a) The adopted adult is the

son or daughter of the adoptive parents for all purposes.

(b) The adopted adult is entitled to inherit from and through

the adopted adult's adoptive parents as though the adopted adult

were the biological child of the adoptive parents.

(c) The adopted adult may not inherit from or through the

adult's biological parent. A biological parent may not inherit

from or through an adopted adult.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

169, Sec. 1, eff. September 1, 2005.

SUBCHAPTER G. MISCELLANEOUS PROVISIONS

Sec. 162.601. INCENTIVES FOR LICENSED CHILD-PLACING AGENCIES.

(a) Subject to the availability of funds, the Department of

Protective and Regulatory Services shall pay, in addition to any

other amounts due, a monetary incentive to a licensed

child-placing agency for the completion of an adoption:

(1) of a child, as defined by Section 162.301, receiving or

entitled to receive foster care at department expense; and

(2) arranged with the assistance of the agency.

(b) The incentive may not exceed 25 percent of the amount the

department would have spent to provide one year of foster care

for the child, determined according to the child's level of care

at the time the adoption is completed.

(c) For purposes of this section, an adoption is completed on

the date on which the court issues the adoption order.

Added by Acts 1997, 75th Leg., ch. 1309, Sec. 1, eff. Sept. 1,

1997.

Sec. 162.602. DOCUMENTATION TO ACCOMPANY PETITION FOR ADOPTION

OR ANNULMENT OR REVOCATION OF ADOPTION. At the time a petition

for adoption or annulment or revocation of adoption is filed, the

petitioner shall also file completed documentation that may be

used by the clerk of the court, at the time the petition is

granted, to comply with Section 192.009, Health and Safety Code,

and Section 108.003.

Added by Acts 2003, 78th Leg., ch. 1128, Sec. 5, eff. Sept. 1,

2003.



CHAPTER 201. ASSOCIATE JUDGE

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE C. JUDICIAL RESOURCES AND SERVICES

CHAPTER 201. ASSOCIATE JUDGE

SUBCHAPTER A. ASSOCIATE JUDGE

Sec. 201.001. APPOINTMENT. (a) A judge of a court having

jurisdiction of a suit under this title or Title 1 or 4 may

appoint a full-time or part-time associate judge to perform the

duties authorized by this chapter if the commissioners court of a

county in which the court has jurisdiction authorizes the

employment of an associate judge.

(b) If a court has jurisdiction in more than one county, an

associate judge appointed by that court may serve only in a

county in which the commissioners court has authorized the

associate judge's appointment.

(c) If more than one court in a county has jurisdiction of a

suit under this title or Title 1 or 4 the commissioners court may

authorize the appointment of an associate judge for each court or

may authorize one or more associate judges to share service with

two or more courts.

(d) If an associate judge serves more than one court, the

associate judge's appointment must be made with the unanimous

approval of all the judges under whom the associate judge serves.

(e) This section does not apply to an associate judge appointed

under Subchapter B or C.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 1302, Sec. 1, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1258, Sec. 2, eff. Sept.

1, 2003.

Sec. 201.002. QUALIFICATIONS. (a) Except as provided by

Subsection (b), to be eligible for appointment as an associate

judge, a person must meet the requirements and qualifications to

serve as a judge of the court or courts for which the associate

judge is appointed.

(b) To be eligible for appointment as an associate judge under

Subchapter B or C, a person must meet the requirements and

qualifications established under those subchapters.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

44, Sec. 1, eff. September 1, 2007.

Sec. 201.003. COMPENSATION. (a) An associate judge shall be

paid a salary determined by the commissioners court of the county

in which the associate judge serves.

(b) If an associate judge serves in more than one county, the

associate judge shall be paid a salary as determined by agreement

of the commissioners courts of the counties in which the

associate judge serves.

(c) The associate judge's salary is paid from the county fund

available for payment of officers' salaries.

(d) This section does not apply to an associate judge appointed

under Subchapter B or C.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 1302, Sec. 2, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1258, Sec. 3, eff. Sept.

1, 2003.

Sec. 201.004. TERMINATION OF ASSOCIATE JUDGE. (a) An associate

judge who serves a single court serves at the will of the judge

of that court.

(b) The employment of an associate judge who serves more than

two courts may only be terminated by a majority vote of all the

judges of the courts which the associate judge serves.

(c) The employment of an associate judge who serves two courts

may be terminated by either of the judges of the courts which the

associate judge serves.

(d) This section does not apply to an associate judge appointed

under Subchapter B or C.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 1302, Sec. 3, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1258, Sec. 4, eff. Sept.

1, 2003.

Sec. 201.005. CASES THAT MAY BE REFERRED. (a) Except as

provided by this section, a judge of a court may refer to an

associate judge any aspect of a suit over which the court has

jurisdiction under this title or Title 1 or 4 including any

matter ancillary to the suit.

(b) Unless a party files a written objection to the associate

judge hearing a trial on the merits, the judge may refer the

trial to the associate judge. A trial on the merits is any final

adjudication from which an appeal may be taken to a court of

appeals.

(c) A party must file an objection to an associate judge hearing

a trial on the merits or presiding at a jury trial not later than

the 10th day after the date the party receives notice that the

associate judge will hear the trial. If an objection is filed,

the referring court shall hear the trial on the merits or preside

at a jury trial.

(d) The requirements of Subsections (b) and (c) shall apply

whenever a judge has authority to refer the trial of a suit under

this title, Title 1, or Title 4 to an associate judge, master, or

other assistant judge regardless of whether the assistant judge

is appointed under this subchapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 1302, Sec. 4, eff.

Sept. 1, 1999.

Sec. 201.006. ORDER OF REFERRAL. (a) In referring a case to an

associate judge, the judge of the referring court shall render:

(1) an individual order of referral; or

(2) a general order of referral specifying the class and type of

cases to be heard by the associate judge.

(b) The order of referral may limit the power or duties of an

associate judge.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 201.007. POWERS OF ASSOCIATE JUDGE. (a) Except as limited

by an order of referral, an associate judge may:

(1) conduct a hearing;

(2) hear evidence;

(3) compel production of relevant evidence;

(4) rule on the admissibility of evidence;

(5) issue a summons for:

(A) the appearance of witnesses; and

(B) the appearance of a parent who has failed to appear before

an agency authorized to conduct an investigation of an allegation

of abuse or neglect of a child after receiving proper notice;

(6) examine a witness;

(7) swear a witness for a hearing;

(8) make findings of fact on evidence;

(9) formulate conclusions of law;

(10) recommend an order to be rendered in a case;

(11) regulate all proceedings in a hearing before the associate

judge;

(12) order the attachment of a witness or party who fails to

obey a subpoena;

(13) order the detention of a witness or party found guilty of

contempt, pending approval by the referring court as provided by

Section 201.013;

(14) without prejudice to the right of appeal under Section

201.015, render and sign:

(A) a final order agreed to in writing as to both form and

substance by all parties;

(B) a final default order;

(C) a temporary order; or

(D) a final order in a case in which a party files an unrevoked

waiver made in accordance with Rule 119, Texas Rules of Civil

Procedure, that waives notice to the party of the final hearing

or waives the party's appearance at the final hearing;

(15) take action as necessary and proper for the efficient

performance of the associate judge's duties; and

(16) sign a final order that includes a waiver of the right of

appeal pursuant to Section 201.015.

(b) An associate judge may, in the interest of justice, refer a

case back to the referring court regardless of whether a timely

objection to the associate judge hearing the trial on the merits

or presiding at a jury trial has been made by any party.

(c) An order described by Subsection (a)(14) that is rendered

and signed by an associate judge constitutes an order of the

referring court.

(d) An answer filed by or on behalf of a party who previously

filed a waiver described in Subsection (a)(14)(D) shall revoke

that waiver.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 1302, Sec. 5, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 476, Sec. 1, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

550, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

839, Sec. 1, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 5, eff. September 1, 2007.

Sec. 201.008. ATTENDANCE OF BAILIFF. A bailiff may attend a

hearing by an associate judge if directed by the referring court.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 201.009. COURT REPORTER; RECORD. (a) A court reporter may

be provided during a hearing held by an associate judge appointed

under this chapter. A court reporter is required to be provided

when the associate judge presides over a jury trial or a

contested final termination hearing.

(b) A party, the associate judge, or the referring court may

provide for a reporter during the hearing, if one is not

otherwise provided.

(c) Except as provided by Subsection (a), in the absence of a

court reporter or on agreement of the parties, the record may be

preserved by any means approved by the associate judge.

(d) The referring court or associate judge may tax the expense

of preserving the record under Subsection (c) as costs.

(e) On a request for a de novo hearing, the referring court may

consider testimony or other evidence in the record in addition to

witnesses or other matters presented under Section 201.015.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 1302, Sec. 6, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

839, Sec. 2, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

839, Sec. 3, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1235, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 24, eff. June 19, 2009.

Sec. 201.010. WITNESS. (a) A witness appearing before an

associate judge is subject to the penalties for perjury provided

by law.

(b) A referring court may fine or imprison a witness who:

(1) failed to appear before an associate judge after being

summoned; or

(2) improperly refused to answer questions if the refusal has

been certified to the court by the associate judge.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 201.011. REPORT. (a) The associate judge's report may

contain the associate judge's findings, conclusions, or

recommendations and may be in the form of a proposed order. The

associate judge's report must be in writing in the form directed

by the referring court.

(b) After a hearing, the associate judge shall provide the

parties participating in the hearing notice of the substance of

the associate judge's report, including any proposed order.

(c) Notice may be given to the parties:

(1) in open court, by an oral statement or a copy of the

associate judge's written report, including any proposed order;

(2) by certified mail, return receipt requested; or

(3) by facsimile transmission.

(d) There is a rebuttable presumption that notice is received

on the date stated on:

(1) the signed return receipt, if notice was provided by

certified mail; or

(2) the confirmation page produced by the facsimile machine, if

notice was provided by facsimile transmission.

(e) After a hearing conducted by an associate judge, the

associate judge shall send the associate judge's signed and dated

report, including any proposed order, and all other papers

relating to the case to the referring court.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 1302, Sec. 7, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 464, Sec. 1, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1235, Sec. 2, eff. September 1, 2007.

Sec. 201.012. NOTICE OF RIGHT TO DE NOVO HEARING BEFORE

REFERRING COURT. (a) Notice of the right to a de novo hearing

before the referring court shall be given to all parties.

(b) The notice may be given:

(1) by oral statement in open court;

(2) by posting inside or outside the courtroom of the referring

court; or

(3) as otherwise directed by the referring court.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1235, Sec. 3, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1235, Sec. 4, eff. September 1, 2007.

Sec. 201.013. ORDER OF COURT. (a) Pending a de novo hearing

before the referring court, a proposed order or judgment of the

associate judge is in full force and effect and is enforceable as

an order or judgment of the referring court, except for an order

providing for the appointment of a receiver.

(b) Except as provided by Section 201.007(c), if a request for a

de novo hearing before the referring court is not timely filed or

the right to a de novo hearing before the referring court is

waived, the proposed order or judgment of the associate judge

becomes the order or judgment of the referring court only on the

referring court's signing the proposed order or judgment.

(c) An order by an associate judge for the temporary detention

or incarceration of a witness or party shall be presented to the

referring court on the day the witness or party is detained or

incarcerated. The referring court, without prejudice to the

right to a de novo hearing provided by Section 201.015, may

approve the temporary detention or incarceration or may order the

release of the party or witness, with or without bond, pending a

de novo hearing. If the referring court is not immediately

available, the associate judge may order the release of the party

or witness, with or without bond, pending a de novo hearing or

may continue the person's detention or incarceration for not more

than 72 hours.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 1302, Sec. 8, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 476, Sec. 2, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1235, Sec. 5, eff. September 1, 2007.

Sec. 201.014. JUDICIAL ACTION ON ASSOCIATE JUDGE'S PROPOSED

ORDER OR JUDGMENT. (a) Unless a party files a written request

for a de novo hearing before the referring court, the referring

court may:

(1) adopt, modify, or reject the associate judge's proposed

order or judgment;

(2) hear further evidence; or

(3) recommit the matter to the associate judge for further

proceedings.

(b) Regardless of whether a party files a written request for a

de novo hearing before the referring court, a proposed order or

judgment rendered by an associate judge in a suit filed by the

Department of Family and Protective Services that meets the

requirements of Section 263.401(d) is considered a final order

for purposes of Section 263.401.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 1302, Sec. 9, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1235, Sec. 6, eff. September 1, 2007.

Sec. 201.015. DE NOVO HEARING BEFORE REFERRING COURT. (a) A

party may request a de novo hearing before the referring court by

filing with the clerk of the referring court a written request

not later than the seventh working day after the date the party

receives notice of the substance of the associate judge's report

as provided by Section 201.011.

(b) A request for a de novo hearing under this section must

specify the issues that will be presented to the referring court.

(c) In the de novo hearing before the referring court, the

parties may present witnesses on the issues specified in the

request for hearing. The referring court may also consider the

record from the hearing before the associate judge, including the

charge to and verdict returned by a jury.

(d) Notice of a request for a de novo hearing before the

referring court shall be given to the opposing attorney under

Rule 21a, Texas Rules of Civil Procedure.

(e) If a request for a de novo hearing before the referring

court is filed by a party, any other party may file a request for

a de novo hearing before the referring court not later than the

seventh working day after the date the initial request was filed.

(f) The referring court, after notice to the parties, shall hold

a de novo hearing not later than the 30th day after the date on

which the initial request for a de novo hearing was filed with

the clerk of the referring court.

(g) Before the start of a hearing by an associate judge, the

parties may waive the right of a de novo hearing before the

referring court in writing or on the record.

(h) The denial of relief to a party after a de novo hearing

under this section or a party's waiver of the right to a de novo

hearing before the referring court does not affect the right of a

party to file a motion for new trial, motion for judgment

notwithstanding the verdict, or other post-trial motion.

(i) A party may not demand a second jury in a de novo hearing

before the referring court if the associate judge's proposed

order or judgment resulted from a jury trial.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 1302, Sec. 10, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1043, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1235, Sec. 7, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 25, eff. June 19, 2009.

Sec. 201.016. APPELLATE REVIEW. (a) A party's failure to

request a de novo hearing before the referring court or a party's

waiver of the right to request a de novo hearing before the

referring court does not deprive the party of the right to appeal

to or request other relief from a court of appeals or the supreme

court.

(b) Except as provided by Subsection (c), the date an order or

judgment by the referring court is signed is the controlling date

for the purposes of appeal to or request for other relief from a

court of appeals or the supreme court.

(c) The date an agreed order or a default order is signed by an

associate judge is the controlling date for the purpose of an

appeal to, or a request for other relief relating to the order

from, a court of appeals or the supreme court.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 476, Sec. 3, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1235, Sec. 8, eff. September 1, 2007.

Sec. 201.017. IMMUNITY. An associate judge appointed under this

subchapter has the judicial immunity of a district judge. All

existing immunity granted an associate judge by law, express or

implied, continues in full force and effect.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 201.018. VISITING ASSOCIATE JUDGE. (a) If an associate

judge appointed under this subchapter is temporarily unable to

perform the judge's official duties because of absence or

illness, injury, or other disability, a judge of a court having

jurisdiction of a suit under this title or Title 1 or 4 may

appoint a visiting associate judge to perform the duties of the

associate judge during the period of the associate judge's

absence or disability if the commissioners court of a county in

which the court has jurisdiction authorizes the employment of a

visiting associate judge.

(b) To be eligible for appointment under this section, a person

must have served as an associate judge for at least two years.

(c) Sections 201.001 through 201.017 apply to a visiting

associate judge appointed under this section.

(d) This section does not apply to an associate judge appointed

under Subchapter B.

Added by Acts 1999, 76th Leg., ch. 1355, Sec. 1, eff. Aug. 30,

1999. Amended by Acts 2001, 77th Leg., ch. 308, Sec. 1, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1258, Sec. 5, eff. Sept.

1, 2003.

SUBCHAPTER B. ASSOCIATE JUDGE FOR TITLE IV-D CASES

Sec. 201.101. AUTHORITY OF PRESIDING JUDGE. (a) The presiding

judge of each administrative judicial region, after conferring

with the judges of courts in the region having jurisdiction of

Title IV-D cases, shall determine which courts require the

appointment of a full-time or part-time associate judge to

complete each Title IV-D case within the time specified in this

subchapter.

(b) The presiding judge may limit the appointment to a specified

time period and may terminate an appointment at any time.

(c) An associate judge appointed under this subchapter may be

appointed to serve more than one court. Two or more judges of

administrative judicial regions may jointly appoint one or more

associate judges to serve the regions.

(d) If the presiding judge determines that a court requires an

associate judge for Title IV-D cases, the presiding judge shall

appoint an associate judge for that purpose. Except as provided

under Subsection (e), if an associate judge is appointed for a

court under this subchapter, all Title IV-D cases shall be

referred to the associate judge by a general order for each

county issued by the judge of the court for which the associate

judge is appointed, or, in the absence of that order, by a

general order issued by the presiding judge who appointed the

associate judge. Referral of Title IV-D cases may not be made for

individual cases or case by case.

(e) If a county has entered into a contract with the Title IV-D

agency under Section 231.0011, enforcement services may be

directly provided by county personnel as provided under Section

231.0011(d), including judges and associate judges of the courts

of the county.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1258, Sec. 7, eff.

Sept. 1, 2003.

Sec. 201.102. APPLICATION OF LAW GOVERNING ASSOCIATE JUDGES.

Subchapter A applies to an associate judge appointed under this

subchapter, except that, to the extent of any conflict between

this subchapter and Subchapter A, this subchapter prevails.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 41, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1302, Sec. 11, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1258, Sec. 8, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

44, Sec. 2, eff. September 1, 2007.

Sec. 201.1021. QUALIFICATIONS. (a) To be eligible for

appointment under this subchapter, a person must be a citizen of

the United States, have resided in this state for the two years

preceding the date of appointment, and be:

(1) eligible for assignment under Section 74.054, Government

Code, because the person is named on the list of retired and

former judges maintained by the presiding judge of the

administrative region under Section 74.055, Government Code; or

(2) licensed to practice law in this state and have been a

practicing lawyer in this state, or a judge of a court in this

state who is not otherwise eligible under Subdivision (1), for

the four years preceding the date of appointment.

(b) An associate judge appointed under this subchapter shall

during the term of appointment reside in the administrative

judicial region, or a county adjacent to the region, in which the

court to which the associate judge is appointed is located. An

associate judge appointed to serve in two or more administrative

judicial regions may reside anywhere in the regions.

Added by Acts 2007, 80th Leg., R.S., Ch.

44, Sec. 3, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

760, Sec. 1, eff. June 19, 2009.

Sec. 201.103. DESIGNATION OF HOST COUNTY. (a) The presiding

judges of the administrative judicial regions by majority vote

shall determine the host county of an associate judge appointed

under this subchapter.

(b) The host county shall provide an adequate courtroom and

quarters, including furniture, necessary utilities, and telephone

equipment and service, for the associate judge and other

personnel assisting the associate judge.

(c) An associate judge is not required to reside in the host

county.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1258, Sec. 8, eff.

Sept. 1, 2003.

Sec. 201.104. POWERS OF ASSOCIATE JUDGE. (a) On the motion of

a party or the associate judge, an associate judge may refer a

complex case back to the judge for final disposition after the

associate judge has recommended temporary support.

(b) An associate judge may render and sign any order that is not

a final order on the merits of the case.

(c) An associate judge may recommend to the referring court any

order after a trial on the merits.

(d) Only the referring court may hear and render an order on a

motion for postjudgment relief, including a motion for a new

trial or to vacate, correct, or reform a judgment.

(e) Notwithstanding Subsection (d) and subject to Section

201.1042(g), an associate judge may hear and render an order on:

(1) a suit to modify or clarify an existing child support order;

(2) a motion to enforce a child support order or revoke a

respondent's community supervision and suspension of commitment;

(3) a respondent's compliance with the conditions provided in

the associate judge's report for suspension of the respondent's

commitment; or

(4) a motion for postjudgment relief, including a motion for a

new trial or to vacate, correct, or reform a judgment, if neither

party has requested a de novo hearing before the referring court.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 42, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1023, Sec. 46, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1258, Sec. 8, eff. Sept.

1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

806, Sec. 1, eff. September 1, 2009.

Sec. 201.1041. JUDICIAL ACTION ON ASSOCIATE JUDGE'S PROPOSED

ORDER OR JUDGMENT. (a) If a request for a de novo hearing

before the referring court is not timely filed or the right to a

de novo hearing before the referring court is waived, the

proposed order or judgment of the associate judge, other than a

proposed order or judgment providing for enforcement by contempt

or the immediate incarceration of a party, shall become the order

or judgment of the referring court by operation of law without

ratification by the referring court.

(b) An associate judge's proposed order or judgment providing

for enforcement by contempt or the immediate incarceration of a

party becomes an order of the referring court only if:

(1) the referring court signs an order adopting the associate

judge's proposed order or judgment; and

(2) the order or judgment meets the requirements of Section

157.166.

(c) Except as provided by Subsection (b), a proposed order or

judgment of the associate judge is in full force and effect and

is enforceable as an order or judgment of the referring court

pending a de novo hearing before the referring court.

Added by Acts 1999, 76th Leg., ch. 556, Sec. 43, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1023, Sec. 47, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1258, Sec. 8, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1235, Sec. 9, eff. September 1, 2007.

Sec. 201.1042. DE NOVO HEARING BEFORE REFERRING COURT. (a)

Except as provided by this section, Section 201.015 applies to a

request for a de novo hearing before the referring court.

(b) The party requesting a de novo hearing before the referring

court shall file notice with the clerk of the referring court not

later than the seventh working day after the date the associate

judge signs the proposed order or judgment.

(c) A respondent who timely files a request for a de novo

hearing on an associate judge's proposed order or judgment

providing for incarceration shall be brought before the referring

court not later than the first working day after the date on

which the respondent files the request for a de novo hearing.

The referring court shall determine whether the respondent should

be released on bond or whether the respondent's appearance in

court at a designated time and place can be otherwise assured.

(d) If the respondent under Subsection (c) is released on bond

or other security, the referring court shall condition the bond

or other security on the respondent's promise to appear in court

for a de novo hearing at a designated date, time, and place, and

the referring court shall give the respondent notice of the

hearing in open court. No other notice to the respondent is

required.

(e) If the respondent under Subsection (c) is released without

posting bond or security, the court shall set a de novo hearing

at a designated date, time, and place and give the respondent

notice of the hearing in open court. No other notice to the

respondent is required.

(f) If the referring court is not satisfied that the

respondent's appearance in court can be assured and the

respondent remains incarcerated, a de novo hearing shall be held

as soon as practicable, but not later than the fifth day after

the date the respondent's request for a de novo hearing before

the referring court was filed, unless the respondent or, if

represented, the respondent's attorney waives the accelerated

hearing.

(g) Until a de novo hearing is held under this section and the

referring court has signed an order or judgment or has ruled on a

timely filed motion for new trial or a motion to vacate, correct,

or reform a judgment, an associate judge may not hold a hearing

on the respondent's compliance with conditions in the associate

judge's proposed order or judgment for suspension of commitment

or on a motion to revoke the respondent's community supervision

and suspension of commitment.

Added by Acts 1999, 76th Leg., ch. 556, Sec. 43, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1023, Sec. 48, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1258, Sec. 9, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1235, Sec. 10, eff. September 1, 2007.

Sec. 201.105. COMPENSATION OF ASSOCIATE JUDGE. (a) An

associate judge appointed under this subchapter is entitled to a

salary to be determined by a majority vote of the presiding

judges of the administrative judicial regions. The salary may not

exceed 90 percent of the salary paid to a district judge as set

by the General Appropriations Act.

(b) The associate judge's salary shall be paid from county funds

available for payment of officers' salaries or from funds

available from the state and federal government as provided by

this subchapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1258, Sec. 10, eff.

Sept. 1, 2003.

Sec. 201.106. CHILD SUPPORT COURT MONITOR AND OTHER PERSONNEL.

(a) The presiding judge of an administrative judicial region or

the presiding judges of the administrative judicial regions, by

majority vote, may appoint other personnel, including a child

support court monitor for each associate judge appointed under

this subchapter, as needed to implement and administer the

provisions of this subchapter.

(b) The salaries of the personnel and court monitors shall be

paid from county funds available for payment of officers'

salaries or from funds available from the state and federal

government as provided by this subchapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 1072, Sec. 2, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1258, Sec. 10, eff.

Sept. 1, 2003.

Sec. 201.1065. DUTIES OF CHILD SUPPORT COURT MONITOR. (a) A

child support court monitor appointed under this subchapter shall

monitor child support cases in which the obligor is placed on

probation for failure to comply with the requirements of a child

support order.

(b) In monitoring a child support case, a court monitor shall:

(1) conduct an intake assessment of the needs of an obligor

that, if addressed, would enable the obligor to comply with a

child support order;

(2) refer an obligor to employment services offered by the

employment assistance program under Section 302.0035, Labor Code,

if appropriate;

(3) provide mediation services or referrals to services, if

appropriate;

(4) schedule periodic contacts with an obligor to assess

compliance with the child support order and whether additional

support services are required;

(5) monitor the amount and timeliness of child support payments

owed and paid by an obligor; and

(6) if appropriate, recommend that the court:

(A) discharge an obligor from or modify the terms of the

obligor's community supervision; or

(B) revoke an obligor's community supervision.

Added by Acts 1999, 76th Leg., ch. 1072, Sec. 3, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1258, Sec. 10, eff.

Sept. 1, 2003.

Sec. 201.1066. SUPERVISION OF ASSOCIATE JUDGES. The office of

court administration shall assist the presiding judges in:

(1) monitoring the associate judges' compliance with job

performance standards and federal and state laws and policies;

(2) addressing the training needs and resource requirements of

the associate judges;

(3) conducting annual performance evaluations for the associate

judges and other personnel appointed under this subchapter based

on written personnel performance standards adopted by the

presiding judges; and

(4) receiving, investigating, and resolving complaints about

particular associate judges or the associate judge program under

this subchapter based on a uniform process adopted by the

presiding judges.

Added by Acts 1999, 76th Leg., ch. 556, Sec. 44, eff. Sept. 1,

1999. Renumbered from Family Code Sec. 201.1065 by Acts 2001,

77th Leg., ch. 1420, Sec. 21.001(31), eff. Sept. 1, 2001. Amended

by Acts 2003, 78th Leg., ch. 1258, Sec. 10, eff. Sept. 1, 2003.

Sec. 201.107. STATE AND FEDERAL FUNDS. (a) The office of court

administration may contract with the Title IV-D agency for

available state and federal funds under Title IV-D and may employ

personnel needed to implement and administer this subchapter. An

associate judge, a court monitor for each associate judge, and

other personnel appointed under this subchapter are state

employees for all purposes, including accrual of leave time,

insurance benefits, retirement benefits, and travel regulations.

(b) The presiding judges of the administrative judicial regions,

state agencies, and counties may contract with the Title IV-D

agency for available federal funds under Title IV-D to reimburse

costs and salaries associated with associate judges, court

monitors, and personnel appointed under this subchapter and may

also use available state funds and public or private grants.

(c) The presiding judges and the Title IV-D agency shall act and

are authorized to take any action necessary to maximize the

amount of federal funds available under the Title IV-D program.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 45, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1072, Sec. 4, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 1258, Sec. 11, eff. Sept. 1,

2003.

Sec. 201.110. TIME FOR DISPOSITION OF TITLE IV-D CASES. (a)

Title IV-D cases must be completed from the time of successful

service to the time of disposition within the following time:

(1) 75 percent within six months; and

(2) 90 percent within one year.

(b) Title IV-D cases shall be given priority over other cases.

(c) A clerk or judge may not restrict the number of Title IV-D

cases that are filed or heard in the courts.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1258, Sec. 12, eff.

Sept. 1, 2003.

Sec. 201.111. TIME TO ACT ON ASSOCIATE JUDGE'S PROPOSED ORDER OR

JUDGMENT THAT INCLUDES RECOMMENDED FINDING OF CONTEMPT. (a) Not

later than the 10th day after the date an associate judge's

proposed order or judgment recommending a finding of contempt is

signed, the referring court shall:

(1) adopt, modify, or reject the proposed order or judgment;

(2) hear further evidence; or

(3) recommit the matter for further proceedings.

(b) The time limit in Subsection (a) does not apply if a party

has filed a written request for a de novo hearing before the

referring court.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 80, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 46, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1258, Sec. 13, 14, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1235, Sec. 11, eff. September 1, 2007.

Sec. 201.112. LIMITATION ON LAW PRACTICE BY CERTAIN ASSOCIATE

JUDGES. A full-time associate judge appointed under this

subchapter may not engage in the private practice of law.

Added by Acts 1999, 76th Leg., ch. 556, Sec. 47, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1258, Sec. 15, eff.

Sept. 1, 2003.

Sec. 201.113. VISITING ASSOCIATE JUDGE. (a) If an associate

judge appointed under this subchapter is temporarily unable to

perform the associate judge's official duties because of absence

resulting from family circumstances, illness, injury, disability,

or military service, or if there is a vacancy in the position of

associate judge, the presiding judge of the administrative

judicial region in which the associate judge serves or the

vacancy occurs may appoint a visiting associate judge for Title

IV-D cases to perform the duties of the associate judge during

the period the associate judge is unable to perform the associate

judge's duties or until another associate judge is appointed to

fill the vacancy.

(b) A person is not eligible for appointment under this section

unless the person has served as a master or associate judge under

this chapter, a district judge, or a statutory county court judge

for at least two years before the date of appointment.

(c) A visiting associate judge appointed under this section is

subject to each provision of this chapter that applies to an

associate judge serving under a regular appointment under this

subchapter. A visiting associate judge appointed under this

section is entitled to compensation to be determined by a

majority vote of the presiding judges of the administrative

judicial regions through use of funds under this subchapter. A

visiting associate judge is not considered to be a state employee

for any purpose.

(d) Section 2252.901, Government Code, does not apply to the

appointment of a visiting associate judge under this section.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 49, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1258, Sec. 15, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

343, Sec. 1, eff. June 17, 2005.

Acts 2009, 81st Leg., R.S., Ch.

760, Sec. 2, eff. June 19, 2009.

SUBCHAPTER C. ASSOCIATE JUDGE FOR CHILD PROTECTION CASES

Sec. 201.201. AUTHORITY OF PRESIDING JUDGE. (a) The presiding

judge of each administrative judicial region, after conferring

with the judges of courts in the region having family law

jurisdiction and a child protection caseload, shall determine

which courts require the appointment of a full-time or part-time

associate judge to complete each case within the times specified

in Chapters 262 and 263.

(b) The presiding judge may limit the appointment to a specified

period and may terminate an appointment at any time.

(c) An associate judge appointed under this subchapter may be

appointed to serve more than one court. Two or more judges of

administrative judicial regions may jointly appoint one or more

associate judges to serve the regions.

(d) If the presiding judge determines that a court requires an

associate judge, the presiding judge shall appoint an associate

judge. If an associate judge is appointed for a court, all child

protection cases shall be referred to the associate judge by a

general order for each county issued by the judge of the court

for which the associate judge is appointed or, in the absence of

that order, by a general order issued by the presiding judge who

appointed the associate judge.

(e) This section does not limit the jurisdiction of a court to

issue orders under Chapter 262 or 263.

Added by Acts 1999, 76th Leg., ch. 1302, Sec. 12, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1258, Sec. 17, eff.

Sept. 1, 2003.

Sec. 201.202. APPLICATION OF LAW GOVERNING ASSOCIATE JUDGES.

Except as provided by this subchapter, Subchapter A applies to an

associate judge appointed under this subchapter.

Added by Acts 1999, 76th Leg., ch. 1302, Sec. 12, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

44, Sec. 4, eff. September 1, 2007.

Sec. 201.2021. QUALIFICATIONS. (a) To be eligible for

appointment under this subchapter, a person must be a citizen of

the United States, have resided in this state for the two years

preceding the date of appointment, and be:

(1) eligible for assignment under Section 74.054, Government

Code, because the person is named on the list of retired and

former judges maintained by the presiding judge of the

administrative region under Section 74.055, Government Code; or

(2) licensed to practice law in this state and have been a

practicing lawyer in this state, or a judge of a court in this

state who is not otherwise eligible under Subdivision (1), for

the four years preceding the date of appointment.

(b) An associate judge appointed under this subchapter shall

during the term of appointment reside in the administrative

judicial region, or a county adjacent to the region, in which the

court to which the associate judge is appointed is located. An

associate judge appointed to serve in two or more administrative

judicial regions may reside anywhere in the regions.

Added by Acts 2007, 80th Leg., R.S., Ch.

44, Sec. 5, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

760, Sec. 3, eff. June 19, 2009.

Sec. 201.203. DESIGNATION OF HOST COUNTY. (a) Subject to the

approval of the commissioners court of the proposed host county,

the presiding judges of the administrative judicial regions by

majority vote shall determine the host county of an associate

judge appointed under this subchapter.

(b) The host county shall provide an adequate courtroom and

quarters, including furniture, necessary utilities, and telephone

equipment and service, for the associate judge and other

personnel assisting the associate judge.

(c) An associate judge is not required to reside in the host

county.

Added by Acts 1999, 76th Leg., ch. 1302, Sec. 12, eff. Sept. 1,

1999.

Sec. 201.204. GENERAL POWERS OF ASSOCIATE JUDGE. (a) On the

motion of a party or the associate judge, an associate judge may

refer a complex case back to the referring court for final

disposition after recommending temporary orders for the

protection of a child.

(b) An associate judge may render and sign any pretrial order.

(c) An associate judge may recommend to the referring court any

order after a trial on the merits.

Added by Acts 1999, 76th Leg., ch. 1302, Sec. 12, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1258, Sec. 18, eff.

Sept. 1, 2003.

Sec. 201.2041. JUDICIAL ACTION ON ASSOCIATE JUDGE'S PROPOSED

ORDER OR JUDGMENT. (a) If a request for a de novo hearing

before the referring court is not timely filed or the right to a

de novo hearing before the referring court is waived, the

proposed order or judgment of the associate judge becomes the

order or judgment of the referring court by operation of law

without ratification by the referring court.

(b) Regardless of whether a de novo hearing is requested before

the referring court, a proposed order or judgment rendered by an

associate judge that meets the requirements of Section 263.401(d)

is considered a final order for purposes of Section 263.401.

Added by Acts 2003, 78th Leg., ch. 1258, Sec. 19, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1235, Sec. 12, eff. September 1, 2007.

Sec. 201.2042. DE NOVO HEARING BEFORE REFERRING COURT. (a)

Except as provided by this section, Section 201.015 applies to a

request for a de novo hearing before the referring court.

(b) The party requesting a de novo hearing before the referring

court shall file notice with the referring court and the clerk of

the referring court.

Added by Acts 2003, 78th Leg., ch. 1258, Sec. 19, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1235, Sec. 13, eff. September 1, 2007.

Sec. 201.205. COMPENSATION OF ASSOCIATE JUDGE. (a) An

associate judge appointed under this subchapter is entitled to a

salary as determined by a majority vote of the presiding judges

of the administrative judicial regions. The salary may not exceed

90 percent of the salary paid to a district judge as set by the

state General Appropriations Act.

(b) The associate judge's salary shall be paid from county funds

available for payment of officers' salaries subject to the

approval of the commissioners court or from funds available from

the state and federal governments as provided by this subchapter.

Added by Acts 1999, 76th Leg., ch. 1302, Sec. 12, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1258, Sec. 20, eff.

Sept. 1, 2003.

Sec. 201.206. PERSONNEL. (a) The presiding judge of an

administrative judicial region or the presiding judges of the

administrative judicial regions, by majority vote, may appoint

personnel as needed to implement and administer the provisions of

this subchapter.

(b) The salaries of the personnel shall be paid from county

funds available for payment of officers' salaries subject to the

approval of the commissioners court or from funds available from

the state and federal governments as provided by this subchapter.

Added by Acts 1999, 76th Leg., ch. 1302, Sec. 12, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1258, Sec. 21, eff.

Sept. 1, 2003.

Sec. 201.2061. SUPERVISION OF ASSOCIATE JUDGES. The office of

court administration shall assist the presiding judges in:

(1) monitoring the associate judges' compliance with any

applicable job performance standards, uniform practices adopted

by the presiding judges, and federal and state laws and policies;

(2) addressing the training needs and resource requirements of

the associate judges;

(3) conducting annual performance evaluations for the associate

judges and other personnel appointed under this subchapter based

on written personnel performance standards adopted by the

presiding judges; and

(4) receiving, investigating, and resolving complaints about

particular associate judges or the associate judge program under

this subchapter based on a uniform process adopted by the

presiding judges.

Added by Acts 2003, 78th Leg., ch. 1258, Sec. 22, eff. Sept. 1,

2003.

Sec. 201.207. STATE AND FEDERAL FUNDS; PERSONNEL. (a) The

office of court administration may contract for available state

and federal funds from any source and may employ personnel needed

to implement and administer this subchapter. An associate judge

and other personnel appointed under this subsection are state

employees for all purposes, including accrual of leave time,

insurance benefits, retirement benefits, and travel regulations.

(b) The presiding judges of the administrative judicial regions,

state agencies, and counties may contract for available federal

funds from any source to reimburse costs and salaries associated

with associate judges and personnel appointed under this section

and may also use available state funds and public or private

grants.

(c) The presiding judges and the office of court administration

in cooperation with other agencies shall take action necessary to

maximize the amount of federal money available to fund the use of

associate judges under this subchapter.

Added by Acts 1999, 76th Leg., ch. 1302, Sec. 12, eff. Sept. 1,

1999.

Sec. 201.208. ASSIGNMENT OF JUDGES AND APPOINTMENT OF VISITING

ASSOCIATE JUDGES. (a) This chapter does not limit the authority

of a presiding judge to assign a judge eligible for assignment

under Chapter 74, Government Code, to assist in processing cases

in a reasonable time.

(b) If an associate judge appointed under this subchapter is

temporarily unable to perform the associate judge's official

duties because of absence resulting from family circumstances,

illness, injury, disability, or military service, or if there is

a vacancy in the position of associate judge, the presiding judge

of the administrative judicial region in which the associate

judge serves or the vacancy occurs may appoint a visiting

associate judge to perform the duties of the associate judge

during the period the associate judge is unable to perform the

associate judge's duties or until another associate judge is

appointed to fill the vacancy.

(c) A person is not eligible for appointment under this section

unless the person has served as a master or associate judge under

this chapter, a district judge, or a statutory county court judge

for at least two years before the date of appointment.

(d) A visiting associate judge appointed under this section is

subject to each provision of this chapter that applies to an

associate judge serving under a regular appointment under this

subchapter. A visiting associate judge appointed under this

section is entitled to compensation, to be determined by a

majority vote of the presiding judges of the administrative

judicial regions, through use of funds under this subchapter. A

visiting associate judge is not considered to be a state employee

for any purpose.

(e) Section 2252.901, Government Code, does not apply to the

appointment of a visiting associate judge under this section.

Added by Acts 1999, 76th Leg., ch. 1302, Sec. 12, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1258, Sec. 23, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

343, Sec. 2, eff. June 17, 2005.

Acts 2009, 81st Leg., R.S., Ch.

760, Sec. 4, eff. June 19, 2009.

Sec. 201.209. LIMITATION ON LAW PRACTICE BY ASSOCIATE JUDGE. An

associate judge appointed under this subchapter may not engage in

the private practice of law.

Added by Acts 2003, 78th Leg., ch. 1258, Sec. 24, eff. Sept. 1,

2003.



CHAPTER 202. FRIEND OF THE COURT

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE C. JUDICIAL RESOURCES AND SERVICES

CHAPTER 202. FRIEND OF THE COURT

Sec. 202.001. APPOINTMENT. (a) After an order for child

support or possession of or access to a child has been rendered,

a court may appoint a friend of the court on:

(1) the request of a person alleging that the order has been

violated; or

(2) its own motion.

(b) A court may appoint a friend of the court in a proceeding

under Part D of Title IV of the federal Social Security Act (42

U.S.C. Section 651 et seq.) only if the Title IV-D agency agrees

in writing to the appointment.

(c) The duration of the appointment of a friend of the court is

as determined by the court.

(d) In the appointment of a friend of the court, the court shall

give preference to:

(1) a local domestic relations office;

(2) a local child support collection office;

(3) the local court official designated to enforce actions as

provided in Chapter 159; or

(4) an attorney in good standing with the State Bar of Texas.

(e) In the execution of a friend of the court's duties under

this subchapter, a friend of the court shall represent the court

to ensure compliance with the court's order.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 202.002. AUTHORITY AND DUTIES. (a) A friend of the court

may coordinate nonjudicial efforts to improve compliance with a

court order relating to child support or possession of or access

to a child by use of:

(1) telephone communication;

(2) written communication;

(3) one or more volunteer advocates under Chapter 107;

(4) informal pretrial consultation;

(5) one or more of the alternate dispute resolution methods

under Chapter 154, Civil Practice and Remedies Code;

(6) a licensed social worker;

(7) a family mediator; and

(8) employment agencies, retraining programs, and any similar

resources to ensure that both parents can meet their financial

obligations to the child.

(b) A friend of the court, not later than the 15th day of the

month following the reporting month:

(1) shall report to the court or monitor reports made to the

court on:

(A) the amount of child support collected as a percentage of the

amount ordered; and

(B) efforts to ensure compliance with orders relating to

possession of or access to a child; and

(2) may file an action to enforce, clarify, or modify a court

order relating to child support or possession of or access to a

child.

(c) A friend of the court may file a notice of delinquency and a

request for a writ of income withholding under Chapter 158 in

order to enforce a child support order.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 81, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 702, Sec. 9, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 892, Sec. 21, eff. Sept. 1,

2003.

Sec. 202.003. DUTY OF LOCAL OFFICES AND OFFICIALS TO REPORT. A

local domestic relations office, a local registry, or a court

official designated to receive child support under a court order

shall, if ordered by the court, report to the court or a friend

of the court on a monthly basis:

(1) any delinquency and arrearage in child support payments; and

(2) any violation of an order relating to possession of or

access to a child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 202.004. ACCESS TO INFORMATION. A friend of the court may

arrange access to child support payment records by electronic

means if the records are computerized.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 202.005. COMPENSATION. (a) A friend of the court is

entitled to compensation for services rendered and for expenses

incurred in rendering the services.

(b) The court may assess the amount that the friend of the court

receives in compensation against a party to the suit in the same

manner as the court awards costs under Chapter 106.

(c) A friend of the court or a person who acts as the court's

custodian of child support records, including the clerk of a

court, may apply for and receive funds from the child support and

court management account under Section 21.007, Government Code.

(d) A friend of the court who receives funds under Subsection

(c) shall use the funds to reimburse any compensation the friend

of the court received under Subsection (b).

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.



CHAPTER 203. DOMESTIC RELATIONS OFFICES

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE C. JUDICIAL RESOURCES AND SERVICES

CHAPTER 203. DOMESTIC RELATIONS OFFICES

Sec. 203.001. DEFINITIONS. In this chapter:

(1) "Administering entity" means a commissioners court, juvenile

board, or other entity responsible for administering a domestic

relations office under this chapter.

(2) "Domestic relations office" means a county office that

serves families, county departments, and courts to ensure

effective implementation of this title.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 475, Sec. 1, eff.

Sept. 1, 1995.

Sec. 203.002. ESTABLISHMENT OF DOMESTIC RELATIONS OFFICE. A

commissioners court may establish a domestic relations office.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Renumbered from Family Code Sec. 203.003 and amended by

Acts 1995, 74th Leg., ch. 475, Sec. 1, eff. Sept. 1, 1995.

Sec. 203.003. ADMINISTRATION. (a) A domestic relations office

shall be administered:

(1) as provided by the commissioners court; or

(2) if the commissioners court does not otherwise provide for

the administration of the office, by the juvenile board that

serves the county in which the domestic relations office is

located.

(b) The administering entity shall appoint and assign the duties

of a director who shall be responsible for the day-to-day

administration of the office. A director serves at the pleasure

of the administering entity.

(c) The administering entity shall determine the amount of money

needed to operate the office.

(d) A commissioners court that establishes a domestic relations

office under this chapter may execute a bond for the office. A

bond under this subsection must be:

(1) executed with a solvent surety company authorized to do

business in the state; and

(2) conditioned on the faithful performance of the duties of the

office.

(e) The administering entity shall establish procedures for the

acceptance and use of a grant or donation to the office.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Renumbered from Family Code Sec. 203.004 and amended by

Acts 1995, 74th Leg., ch. 475, Sec. 1, eff. Sept. 1, 1995.

Sec. 203.004. POWERS AND DUTIES. (a) A domestic relations

office may:

(1) collect and disburse child support payments that are ordered

by a court to be paid through a domestic relations registry;

(2) maintain records of payments and disbursements made under

Subdivision (1);

(3) file a suit, including a suit to:

(A) establish paternity;

(B) enforce a court order for child support or for possession of

and access to a child; and

(C) modify or clarify an existing child support order;

(4) provide an informal forum in which alternative dispute

resolution is used to resolve disputes under this code;

(5) prepare a court-ordered social study under Chapter 107;

(6) represent a child as an amicus attorney, an attorney ad

litem, or a guardian ad litem in a suit in which:

(A) termination of the parent-child relationship is sought; or

(B) conservatorship of or access to a child is contested;

(7) serve as a friend of the court;

(8) provide predivorce counseling ordered by a court;

(9) provide community supervision services under Chapter 157;

(10) provide information to assist a party in understanding,

complying with, or enforcing the party's duties and obligations

under Subdivision (3);

(11) provide, directly or through a contract, visitation

services, including supervision of court-ordered visitation,

visitation exchange, or other similar services;

(12) issue an administrative writ of withholding under

Subchapter F, Chapter 158; and

(13) provide parenting coordinator services under Chapter 153.

(b) A court having jurisdiction in a proceeding under this

title, Title 3, or Section 25.05, Penal Code, may order that

child support payments be made through a domestic relations

office.

(c) A domestic relations office may:

(1) hire or contract for the services of attorneys to assist the

office in providing services under this chapter; and

(2) employ community supervision officers or court monitors.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Renumbered from Family Code Sec. 203.005 and amended by

Acts 1995, 74th Leg., ch. 475, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 702, Sec. 10, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 859, Sec. 3, eff. Sept. 1, 1999;

Acts 1999, 76th Leg., ch. 1191, Sec. 1, eff. June 18, 1999; Acts

2001, 77th Leg., ch. 1023, Sec. 50, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

172, Sec. 20, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

199, Sec. 5, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

832, Sec. 7, eff. September 1, 2007.

Sec. 203.005. FEES AND CHARGES. (a) The administering entity

may authorize a domestic relations office to assess and collect:

(1) an initial operations fee not to exceed $15 to be paid to

the domestic relations office on each filing of an original suit,

motion for modification, or motion for enforcement;

(2) in a county that has a child support enforcement cooperative

agreement with the Title IV-D agency, an initial child support

service fee not to exceed $36 to be paid to the domestic

relations office on the filing of an original suit;

(3) a reasonable application fee to be paid by an applicant

requesting services from the office;

(4) a reasonable attorney's fee and court costs incurred or

ordered by the court;

(5) a monthly service fee not to exceed $3 to be paid annually

in advance by a managing conservator and possessory conservator

for whom the domestic relations office provides child support

services;

(6) community supervision fees as provided by Chapter 157 if

community supervision officers are employed by the domestic

relations office;

(7) a reasonable fee for preparation of a court-ordered social

study;

(8) in a county that provides visitation services under Sections

153.014 and 203.004 a reasonable fee to be paid to the domestic

relations office at the time the visitation services are

provided;

(9) a fee to reimburse the domestic relations office for a fee

required to be paid under Section 158.503(d) for filing an

administrative writ of withholding;

(10) a reasonable fee for parenting coordinator services; and

(11) a reasonable fee for alternative dispute resolution

services.

(b) The first payment of a fee under Subsection (a)(4) is due on

the date that the person required to pay support is ordered to

begin child support, alimony, or separate maintenance payments.

Subsequent payments of the fee are due annually and in advance.

(c) The director of a domestic relations office shall attempt to

collect all fees in an efficient manner.

(d) The administering entity may provide for an exemption from

the payment of a fee authorized under this section if payment of

the fee is not practical or in the interest of justice. Fees that

may be exempted under this subsection include fees related to:

(1) spousal and child support payments made under an interstate

pact;

(2) a suit brought by the Texas Department of Human Services;

(3) activities performed by the Department of Protective and

Regulatory Services or another governmental agency, a private

adoption agency, or a charitable organization; and

(4) services for a person who has applied for or who receives

public assistance under the laws of this state.

(e) A fee authorized by this section for providing child support

services is part of the child support obligation and may be

enforced against both an obligor and obligee by any method

available for the enforcement of child support, including

contempt.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Renumbered from Family Code Sec. 203.009 and amended by

Acts 1995, 74th Leg., ch. 475, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 556, Sec. 48, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 1023, Sec. 51, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 707, Sec. 1, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 1076, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

199, Sec. 6, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

832, Sec. 8, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 26, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1035, Sec. 2, eff. June 19, 2009.

Sec. 203.006. FUND. (a) As determined by the administering

entity, fees collected or received by a domestic relations office

shall be deposited in:

(1) the general fund for the county in which the domestic

relations office is located; or

(2) the office fund established for the domestic relations

office.

(b) The administering entity shall use the domestic relations

office fund to provide money for services authorized by this

chapter.

(c) A domestic relations office fund may be supplemented as

necessary from the county's general fund or from other money

available from the county.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Renumbered from Family Code Sec. 203.010 and amended by

Acts 1995, 74th Leg., ch. 475, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 702, Sec. 11, eff. Sept. 1,

1997.

Sec. 203.007. ACCESS TO RECORDS; OFFENSE. (a) A domestic

relations office may obtain the records described by Subsections

(b), (c), (d), and (e) that relate to a person who has:

(1) been ordered to pay child support;

(2) been designated as a conservator of a child;

(3) been designated to be the father of a child;

(4) executed an acknowledgment of paternity;

(5) court-ordered possession of a child; or

(6) filed suit to adopt a child.

(b) A domestic relations office is entitled to obtain from the

Department of Public Safety records that relate to:

(1) a person's date of birth;

(2) a person's most recent address;

(3) a person's current driver's license status;

(4) motor vehicle accidents involving a person;

(5) reported traffic-law violations of which a person has been

convicted; and

(6) a person's criminal history record information.

(c) A domestic relations office is entitled to obtain from the

Texas Workforce Commission records that relate to:

(1) a person's address;

(2) a person's employment status and earnings;

(3) the name and address of a person's current or former

employer; and

(4) unemployment compensation benefits received by a person.

(d) To the extent permitted by federal law, a domestic relations

office is entitled to obtain from the national directory of new

hires established under 42 U.S.C. Section 653(i), as amended,

records that relate to a person described by Subsection (a),

including records that relate to:

(1) the name, telephone number, and address of the person's

employer;

(2) information provided by the person on a W-4 form; and

(3) information provided by the person's employer on a Title

IV-D form.

(e) To the extent permitted by federal law, a domestic relations

office is entitled to obtain from the state case registry records

that relate to a person described by Subsection (a), including

records that relate to:

(1) the street and mailing address and the social security

number of the person;

(2) the name, telephone number, and address of the person's

employer;

(3) the location and value of real and personal property owned

by the person; and

(4) the name and address of each financial institution in which

the person maintains an account and the account number for each

account.

(f) An agency required to provide records under this section may

charge a domestic relations office a fee for providing the

records in an amount that does not exceed the amount paid for

those records by the agency responsible for Title IV-D cases.

(g) The Department of Public Safety, the Texas Workforce

Commission, or the office of the secretary of state may charge a

domestic relations office a fee not to exceed the charge paid by

the Title IV-D agency for furnishing records under this section.

(h) Information obtained by a domestic relations office under

this section that is confidential under a constitution, statute,

judicial decision, or rule is privileged and may be used only by

that office.

(i) A person commits an offense if the person releases or

discloses confidential information obtained under this section

without the consent of the person to whom the information

relates. An offense under this subsection is a Class C

misdemeanor.

(j) A domestic relations office is entitled to obtain from the

office of the secretary of state the following information about

a registered voter to the extent that the information is

available:

(1) complete name;

(2) current and former street and mailing address;

(3) sex;

(4) date of birth;

(5) social security number; and

(6) telephone number.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Renumbered from Family Code Sec. 203.012 and amended by

Acts 1995, 74th Leg., ch. 475, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1995, 74th Leg., ch. 803, Sec. 1, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 165, Sec. 7.18, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 556, Sec. 49, eff. Sept. 1, 1999;

Acts 1999, 76th Leg., ch. 859, Sec. 4, eff. Sept. 1, 1999; Acts

1999, 76th Leg., ch. 1191, Sec. 2, eff. June 18, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

832, Sec. 9, eff. September 1, 2007.



CHAPTER 204. CHILD SUPPORT COLLECTION BY PRIVATE ENTITY

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE C. JUDICIAL RESOURCES AND SERVICES

CHAPTER 204. CHILD SUPPORT COLLECTION BY PRIVATE ENTITY

Sec. 204.001. APPLICABILITY. This chapter applies only to a

commissioners court or domestic relations office of a county that

did not have the authority to contract with a private entity to

receive, disburse, and record payments or restitution of child

support on January 1, 1997.

Added by Acts 1997, 75th Leg., ch. 1053, Sec. 1, eff. Sept. 1,

1997. Redesignated from Human Resources Code Sec. 153.001 and

amended by Acts 1999, 76th Leg., ch. 118, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

740, Sec. 3, eff. June 17, 2005.

Sec. 204.002. AUTHORITY TO CONTRACT. A county, acting through

its commissioners court or domestic relations office, may

contract with a private entity to:

(1) enforce, collect, receive, and disburse:

(A) child support payments;

(B) other amounts due under a court order containing an order to

pay child support; and

(C) fees, including fees provided by this chapter;

(2) maintain appropriate records, including records of child

support and other amounts and fees that are due, past due, paid,

or delinquent;

(3) locate absent parents;

(4) furnish statements to parents accounting for payments that

are due, past due, paid, or delinquent;

(5) send billings and other appropriate notices to parents;

(6) perform any duty or function that a local registry is

authorized to perform;

(7) perform any duty or function in connection with the state

case registry; or

(8) provide another child support or visitation enforcement

service authorized by the commissioners court, including

mediation of disputes related to child support or visitation.

Added by Acts 1997, 75th Leg., ch. 1053, Sec. 1, eff. Sept. 1,

1997. Redesignated from Human Resources Code Sec. 153.002 and

amended by Acts 1999, 76th Leg., ch. 118, Sec. 1, eff. Sept. 1,

1999.

Sec. 204.003. TERMS AND CONDITIONS OF CONTRACT. The

commissioners court or domestic relations office shall include

all appropriate terms and conditions in the contract that it

determines are reasonable to secure the services of a private

entity as provided by this chapter, including:

(1) provisions specifying the services to be provided by the

entity;

(2) the method, conditions, and amount of compensation for the

entity;

(3) provisions for the security of funds collected as child

support, fees, or other amounts under the contract or that

otherwise provide reasonable assurance to the county of the

entity's full and faithful performance of the contract;

(4) provisions specifying the records to be kept by the entity,

including any records necessary to fully account for all funds

received and disbursed as child support, fees, or other amounts;

(5) requirements governing the inspection, verification, audit,

or explanation of the entity's accounting or other records;

(6) the county's right to terminate the contract on 30 days'

notice to the private entity if the private entity engages in an

ongoing pattern of child support enforcement that constitutes

wilful and gross misconduct subjecting delinquent obligors to

unconscionable duress, abuse, or harassment;

(7) provisions permitting an obligor and obligee to jointly

waive the monitoring procedure, if not required by law, by

written request approved by order of the court having

jurisdiction of the suit in which the child support order was

issued; and

(8) provisions for the disclosure or nondisclosure of

information or records maintained or known to the entity as a

result of contract performance, including a requirement for the

private entity to:

(A) disclose to any child support obligor that the private

entity is attempting to enforce the obligor's child support

obligation; and

(B) make no disclosure of the information or records other than

in furtherance of the effort to enforce the child support order.

Added by Acts 1997, 75th Leg., ch. 1053, Sec. 1, eff. Sept. 1,

1997. Redesignated from Human Resources Code Sec. 153.003 and

amended by Acts 1999, 76th Leg., ch. 118, Sec. 1, eff. Sept. 1,

1999.

Sec. 204.004. FUNDING. (a) To provide or recover the costs of

providing services authorized by this chapter, a commissioners

court, on its behalf or on behalf of the domestic relations

office, may:

(1) provide by order for the assessment and collection of a

reasonable fee at the time a party files a suit affecting the

parent-child relationship;

(2) provide by order for the assessment and collection of a fee

of $3 per month at a time specified for payment of child support;

(3) provide by order for the assessment and collection of a late

payment fee of $4 per month to be imposed if an obligor does not

make a payment of child support in full when due;

(4) accept or receive funds from public grants or private

sources available for providing services authorized by this

chapter; or

(5) use any combination of funding sources specified by this

subsection.

(b) The commissioners court, on its behalf or on behalf of the

domestic relations office, may:

(1) provide by order for reasonable exemptions from the

collection of fees authorized by Subsection (a); and

(2) require payment of a fee authorized by Subsection (a)(2)

annually and in advance.

(c) The commissioners court may not charge a fee under

Subsection (a)(2) if the amount of child support ordered to be

paid is less than the equivalent of $100 per month.

(d) The fees established under Subsection (a) may be collected

by any means provided for the collection of child support. The

commissioners court may provide by order, on its behalf or on

behalf of the domestic relations office, for the manner of

collection of fees and the apportionment of payments received to

meet fee obligations.

Added by Acts 1997, 75th Leg., ch. 1053, Sec. 1, eff. Sept. 1,

1997. Redesignated from Human Resources Code Sec. 153.004 and

amended by Acts 1999, 76th Leg., ch. 118, Sec. 1, eff. Sept. 1,

1999.

Sec. 204.005. CUMULATIVE EFFECT OF CHAPTER. A power or duty

conferred on a county, county official, or county instrumentality

by this chapter is cumulative of the powers and duties created or

conferred by other law.

Added by Acts 1997, 75th Leg., ch. 1053, Sec. 1, eff. Sept. 1,

1997. Redesignated from Human Resources Code Sec. 153.005 and

amended by Acts 1999, 76th Leg., ch. 118, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 231. TITLE IV-D SERVICES

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE D. ADMINISTRATIVE SERVICES

CHAPTER 231. TITLE IV-D SERVICES

SUBCHAPTER A. ADMINISTRATION OF TITLE IV-D PROGRAM

Sec. 231.001. DESIGNATION OF TITLE IV-D AGENCY. The office of

the attorney general is designated as the state's Title IV-D

agency.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 231.0011. DEVELOPMENT OF STATEWIDE INTEGRATED SYSTEM FOR

CHILD SUPPORT AND MEDICAL SUPPORT ENFORCEMENT. (a) The Title

IV-D agency shall have final approval authority on any contract

or proposal for delivery of Title IV-D services under this

section and in coordination with the Texas Judicial Council, the

Office of Court Administration of the Texas Judicial System, the

federal Office of Child Support Enforcement, and state, county,

and local officials, shall develop and implement a statewide

integrated system for child support and medical support

enforcement, employing federal, state, local, and private

resources to:

(1) unify child support registry functions;

(2) record and track all child support orders entered in the

state;

(3) establish an automated enforcement process which will use

delinquency monitoring, billing, and other enforcement techniques

to ensure the payment of current support;

(4) incorporate existing enforcement resources into the system

to obtain maximum benefit from state and federal funding; and

(5) ensure accountability for all participants in the process,

including state, county, and local officials, private

contractors, and the judiciary.

(b) Counties and other providers of child support services shall

be required, as a condition of participation in the unified

system, to enter into a contract with the Title IV-D agency, to

comply with all federal requirements for the Title IV-D program,

and to maintain at least the current level of funding for

activities which are proposed to be included in the integrated

child support system.

(c) The Title IV-D agency may contract with any county meeting

technical system requirements necessary to comply with federal

law for provision of Title IV-D services in that county. All new

cases in which support orders are entered in such county after

the effective date of a monitoring contract shall be Title IV-D

cases. Any other case in the county, subject to federal

requirements and the agreement of the county and the Title IV-D

agency, may be included as a Title IV-D case. Any obligee under a

support order may refuse Title IV-D enforcement services unless

required to accept such services pursuant to other law.

(d) Counties participating in the unified enforcement system

shall monitor all child support registry cases and on delinquency

may, subject to the approval of the Title IV-D agency, provide

enforcement services through:

(1) direct provision of services by county personnel;

(2) subcontracting all or portions of the services to private

entities or attorneys; or

(3) such other methods as may be approved by the Title IV-D

agency.

(e) The Title IV-D agency may phase in the integrated child

support registry and enforcement system, and the requirement to

implement the system shall be contingent on the receipt of

locally generated funds and federal reimbursement. Locally

generated funds include but are not limited to funds contributed

by counties and cities.

(f) The Title IV-D agency shall adopt rules to implement this

section.

(g) Participation in the statewide integrated system for child

support and medical support enforcement by a county is voluntary,

and nothing in this section shall be construed to mandate

participation.

(h) This section does not limit the ability of the Title IV-D

agency to enter into an agreement with a county for the provision

of services as authorized under Section 231.002.

Added by Acts 1995, 74th Leg., ch. 341, Sec. 1.01, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 702, Sec. 12, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 556, Sec. 50, eff. Sept.

1, 1999.

Sec. 231.0012. CHILD SUPPORT ENFORCEMENT MANAGEMENT. The person

appointed by the attorney general as the person responsible for

managing the Title IV-D agency's child support enforcement duties

shall report directly to the attorney general.

Added by Acts 1997, 75th Leg., ch. 420, Sec. 16, eff. Sept. 1,

1997.

Sec. 231.0013. DEDICATION OF FUNDS. Appropriations made to the

Title IV-D agency for child support enforcement may be expended

only for the purposes for which the money was appropriated.

Added by Acts 1997, 75th Leg., ch. 420, Sec. 16, eff. Sept. 1,

1997.

Sec. 231.002. POWERS AND DUTIES. (a) The Title IV-D agency

may:

(1) accept, transfer, and expend funds, subject to the General

Appropriations Act, made available by the federal or state

government or by another public or private source for the purpose

of carrying out this chapter;

(2) adopt rules for the provision of child support services;

(3) initiate legal actions needed to implement this chapter; and

(4) enter into contracts or agreements necessary to administer

this chapter.

(b) The Title IV-D agency may perform the duties and functions

necessary for locating children under agreements with the federal

government as provided by 42 U.S.C. Section 663.

(c) The Title IV-D agency may enter into agreements or contracts

with federal, state, or other public or private agencies or

individuals for the purpose of carrying out the agency's

responsibilities under federal or state law. The agreements or

contracts between the agency and other state agencies or

political subdivisions of this or another state, including a

consortia of multiple states, and agreements or contracts with

vendors for the delivery of program services are not subject to

Chapter 771 or 783, Government Code.

(d) Consistent with federal law and any international treaty or

convention to which the United States is a party and that has

been ratified by the United States Congress, the Title IV-D

agency may:

(1) on approval by and in cooperation with the governor, pursue

negotiations and enter into reciprocal arrangements with the

federal government, another state, or a foreign country or a

political subdivision of the federal government, state, or

foreign country to:

(A) establish and enforce child support obligations; and

(B) establish mechanisms to enforce an order providing for

possession of or access to a child rendered under Chapter 153;

(2) spend money appropriated to the agency for child support

enforcement to engage in international child support enforcement;

and

(3) spend other money appropriated to the agency necessary for

the agency to conduct the agency's activities under Subdivision

(1).

(e) The Title IV-D agency may take the following administrative

actions with respect to the location of a parent, the

determination of parentage, and the establishment, modification,

and enforcement of child support and medical support orders

required by 42 U.S.C. Section 666(c), without obtaining an order

from any other judicial or administrative tribunal:

(1) issue an administrative subpoena, as provided by Section

231.303, to obtain financial or other information;

(2) order genetic testing for parentage determination, as

provided by Chapter 233;

(3) order income withholding, as provided by Chapter 233, and

issue an administrative writ of withholding, as provided by

Chapter 158; and

(4) take any action with respect to execution, collection, and

release of a judgment or lien for child support necessary to

satisfy the judgment or lien, as provided by Chapter 157.

(f) The Title IV-D agency shall recognize and enforce the

authority of the Title IV-D agency of another state to take

actions similar to the actions listed in this section.

(g) The Title IV-D agency shall develop and use procedures for

the administrative enforcement of interstate cases meeting the

requirements of 42 U.S.C. Section 666(a)(14) under which the

agency:

(1) shall promptly respond to a request made by another state

for assistance in a Title IV-D case; and

(2) may, by electronic or other means, transmit to another state

a request for assistance in a Title IV-D case.

(h) Repealed by Acts 2009, 81st Leg., R.S., Ch. 164, Sec. 3,

eff. May 26, 2009.

(i) The Title IV-D agency may provide a release or satisfaction

of a judgment for all or part of the amount of the arrearages

assigned to the Title IV-D agency under Section 231.104(a).

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 874, Sec. 1, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 911, Sec. 68, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 6.27, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 556, Sec. 51, eff. Sept. 1, 1999;

Acts 2003, 78th Leg., ch. 310, Sec. 1, eff. Sept. 1, 2003; Acts

2003, 78th Leg., ch. 610, Sec. 12, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

164, Sec. 3, eff. May 26, 2009.

Sec. 231.003. FORMS AND PROCEDURES. The Title IV-D agency shall

by rule promulgate any forms and procedures necessary to comply

fully with the intent of this chapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 231.005. BIENNIAL REPORT REQUIRED. (a) The Title IV-D

agency shall report to the legislature each biennium on:

(1) the effectiveness of the agency's child support enforcement

activity in reducing the state's public assistance obligations;

(2) the use and effectiveness of all enforcement tools

authorized by state or federal law or otherwise available to the

agency; and

(3) the progress and impact of the Title IV-D agency's efforts

to use private contractors to perform Title IV-D program

functions.

(b) The agency shall develop a method for estimating the costs

and benefits of the child support enforcement program and the

effect of the program on appropriations for public assistance.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 51, eff.

Sept. 1, 1999.

Sec. 231.006. INELIGIBILITY TO RECEIVE STATE GRANTS OR LOANS OR

RECEIVE PAYMENT ON STATE CONTRACTS. (a) A child support obligor

who is more than 30 days delinquent in paying child support and a

business entity in which the obligor is a sole proprietor,

partner, shareholder, or owner with an ownership interest of at

least 25 percent is not eligible to:

(1) receive payments from state funds under a contract to

provide property, materials, or services; or

(2) receive a state-funded grant or loan.

(a-1) Repealed by Acts 2007, 80th Leg., R.S., Ch. 972, Sec.

65(1), eff. September 1, 2007.

(b) A child support obligor or business entity ineligible to

receive payments under Subsection (a) remains ineligible until:

(1) all arrearages have been paid;

(2) the obligor is in compliance with a written repayment

agreement or court order as to any existing delinquency; or

(3) the court of continuing jurisdiction over the child support

order has granted the obligor an exemption from Subsection (a) as

part of a court-supervised effort to improve earnings and child

support payments.

(c) A bid or an application for a contract, grant, or loan paid

from state funds must include the name and social security number

of the individual or sole proprietor and each partner,

shareholder, or owner with an ownership interest of at least 25

percent of the business entity submitting the bid or application.

(d) A contract, bid, or application subject to the requirements

of this section must include the following statement:

"Under Section 231.006, Family Code, the vendor or applicant

certifies that the individual or business entity named in this

contract, bid, or application is not ineligible to receive the

specified grant, loan, or payment and acknowledges that this

contract may be terminated and payment may be withheld if this

certification is inaccurate."

(e) If a state agency determines that an individual or business

entity holding a state contract is ineligible to receive payment

under Subsection (a), the contract may be terminated.

(f) If the certificate required under Subsection (d) is shown to

be false, the vendor is liable to the state for attorney's fees,

the costs necessary to complete the contract, including the cost

of advertising and awarding a second contract, and any other

damages provided by law or contract.

(g) This section does not create a cause of action to contest a

bid or award of a state grant, loan, or contract. This section

does not impose a duty on the Title IV-D agency to collect

information to send to the comptroller to withhold a payment to a

business entity. The Title IV-D agency and other affected

agencies are encouraged to develop a system by which the Title

IV-D agency may identify a business entity that is ineligible to

receive a state payment under Subsection (a) and to ensure that a

state payment to the entity is not made. This system should be

implemented using existing funds and only if the Title IV-D

agency, comptroller, and other affected agencies determine that

it will be cost-effective.

(h) This section does not apply to a contract between

governmental entities.

(i) The Title IV-D agency may adopt rules or prescribe forms to

implement any provision of this section.

(j) A state agency may accept a bid that does not include the

information required under Subsection (c) if the state agency

collects the information before the contract, grant, or loan is

executed.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 82, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 28, Sec. 1, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 437, Sec. 1, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1015, Sec. 2, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 45, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 65(1), eff. September 1, 2007.

Sec. 231.007. DEBTS TO STATE. (a) A person obligated to pay

child support in a case in which the Title IV-D agency is

providing services under this chapter who does not pay the

required support is indebted to the state for the purposes of

Section 403.055, Government Code, if the Title IV-D agency has

reported the person to the comptroller under that section

properly.

(b) The amount of a person's indebtedness to the state under

Subsection (a) is equal to the sum of:

(1) the amount of the required child support that has not been

paid; and

(2) any interest, fees, court costs, or other amounts owed by

the person because the person has not paid the support.

(c) The Title IV-D agency is the sole assignee of all payments,

including payments of compensation, by the state to a person

indebted to the state under Subsection (a).

(d) On request of the Title IV-D agency:

(1) the comptroller shall make payable and deliver to the agency

any payments for which the agency is the assignee under

Subsection (c), if the comptroller is responsible for issuing

warrants or initiating electronic funds transfers to make those

payments; and

(2) a state agency shall make payable and deliver to the Title

IV-D agency any payments for which the Title IV-D agency is the

assignee under Subsection (c) if the comptroller is not

responsible for issuing warrants or initiating electronic funds

transfers to make those payments.

(e) A person indebted to the state under Subsection (a) may

eliminate the debt by:

(1) paying the entire amount of the debt; or

(2) resolving the debt in a manner acceptable to the Title IV-D

agency.

(f) The comptroller or a state agency may rely on a

representation by the Title IV-D agency that:

(1) a person is indebted to the state under Subsection (a); or

(2) a person who was indebted to the state under Subsection (a)

has eliminated the debt.

(g) Except as provided by Subsection (h), the payment of

workers' compensation benefits to a person indebted to the state

under Subsection (a) is the same for the purposes of this section

as any other payment made to the person by the state.

Notwithstanding Section 408.203, Labor Code, an order or writ to

withhold income from workers' compensation benefits is not

required before the benefits are withheld or assigned under this

section.

(h) The amount of weekly workers' compensation benefits that may

be withheld or assigned under this section may not exceed 50

percent of the person's weekly compensation benefits. The

comptroller or a state agency may rely on a representation by the

Title IV-D agency that a withholding or assignment under this

section would not violate this subsection.

(i) Section 403.055(d), Government Code, does not authorize the

comptroller to issue a warrant or initiate an electronic funds

transfer to pay the compensation or remuneration of an individual

who is indebted to the state under Subsection (a).

(j) Section 2107.008(h), Government Code, does not authorize a

state agency to pay the compensation or remuneration of an

individual who is indebted to the state under Subsection (a).

(k) In this section, "compensation," "state agency," and "state

officer or employee" have the meanings assigned by Section

403.055, Government Code.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 83, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 7.19, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1467, Sec. 1.07, eff.

Jan. 1, 2000; Acts 2001, 77th Leg., ch. 1158, Sec. 6, eff. June

15, 2001; Acts 2003, 78th Leg., ch. 610, Sec. 13, eff. Sept. 1,

2003.

Sec. 231.008. DISPOSITION OF FUNDS. (a) The Title IV-D agency

shall deposit money received under assignments or as fees in a

special fund in the state treasury. The agency may spend money in

the fund for the administration of this chapter, subject to the

General Appropriations Act.

(b) All other money received under this chapter shall be

deposited in a special fund in the state treasury.

(c) Sections 403.094 and 403.095, Government Code, do not apply

to a fund described by this section.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 231.009. PAYMENT OF PENALTIES. From funds appropriated for

the Title IV-D agency, the agency shall reimburse the Texas

Department of Human Services for any penalty assessed under Title

IV-A of the federal Social Security Act (42 U.S.C. Section 651 et

seq.) that is assessed because of the agency's administration of

this chapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 231.010. COOPERATION WITH DEPARTMENT OF PROTECTIVE AND

REGULATORY SERVICES. (a) In this section, "department" means

the Department of Protective and Regulatory Services.

(b) To the extent possible, the Title IV-D agency shall:

(1) provide to the department access to all of the Title IV-D

agency's available child support locating resources;

(2) allow the department to use the Title IV-D agency's child

support enforcement system to track child support payments and to

have access to the agency's management reports that show payments

made;

(3) make reports on Title IV-E, Social Security Act (42 U.S.C.

Section 670 et seq.), foster care collections available to the

department in a timely manner; and

(4) work with the department to obtain child support payments

for protective services cases in which the department is

responsible for providing care for children under temporary and

final orders.

Added by Acts 1999, 76th Leg., ch. 228, Sec. 1, eff. Sept. 1,

1999. Renumbered from Family Code Sec. 231.011 by Acts 2003, 78th

Leg., ch. 1275, Sec. 2(53), eff. Sept. 1, 2003.

Sec. 231.012. CHILD SUPPORT WORK GROUP. (a) The director of

the Title IV-D agency may convene a work group representing

public and private entities with an interest in child support

enforcement in this state to work with the director in developing

strategies to improve child support enforcement in this state.

(b) The director of the Title IV-D agency shall appoint the

members of the work group after consulting with appropriate

public and private entities.

(c) The work group shall meet as convened by the director of the

Title IV-D agency and consult with the director on matters

relating to child support enforcement in this state, including

the delivery of Title IV-D services.

(d) A work group member or the member's designee may not receive

compensation but is entitled to reimbursement for actual and

necessary expenses incurred in performing the member's duties

under this section.

(e) The work group is not an advisory committee as defined by

Section 2110.001, Government Code. Chapter 2110, Government Code,

does not apply to the work group.

Added by Acts 1999, 76th Leg., ch. 556, Sec. 51, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1258, Sec. 25, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 46, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 47, eff. September 1, 2007.

Sec. 231.013. INFORMATION RESOURCES STEERING COMMITTEE. (a)

The Title IV-D agency shall create an information resources

steering committee to:

(1) oversee information resource project development for the

Title IV-D agency;

(2) make strategic prioritization recommendations;

(3) facilitate development of accurate information for the

director of the Title IV-D agency; and

(4) perform other functions as determined by the director of the

Title IV-D agency.

(b) The steering committee must include a senior management

executive representing each significant function of the Title

IV-D agency. The steering committee may include a person

representing:

(1) counties; or

(2) a vendor contracting with the Title IV-D agency.

(c) The director of the Title IV-D agency shall appoint the

members of the steering committee after consulting with the

Department of Information Resources.

Added by Acts 1999, 76th Leg., ch. 556, Sec. 51, eff. Sept. 1,

1999.

Sec. 231.014. PERSONNEL. The director of the Title IV-D agency

shall provide to the employees of the Title IV-D agency, as often

as necessary, information regarding the requirements for

employment under this title, including information regarding a

person's responsibilities under applicable laws relating to

standards of conduct for state employees.

Added by Acts 1999, 76th Leg., ch. 556, Sec. 51, eff. Sept. 1,

1999.

Sec. 231.015. INSURANCE REPORTING PROGRAM. (a) In consultation

with the Texas Department of Insurance and representatives of the

insurance industry in this state, including insurance trade

associations, the Title IV-D agency by rule shall operate a

program to improve the enforcement of child support, including

the use of child support liens under Chapter 157. The program

shall provide for procedures, including data matches, under which

insurance companies shall cooperate with the Title IV-D agency in

identifying obligors who owe child support arrearages or who are

subject to liens for child support arrearages to intercept

certain liability insurance settlements or awards for claims in

satisfaction of the arrearage amounts.

(b) An insurance company that provides information or responds

to a notice of child support lien or levy under Subchapter G,

Chapter 157, or acts in good faith to comply with procedures

established by the Title IV-D agency under this section is not

liable for those acts under any law to any person.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 52, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 27, eff. June 19, 2009.

SUBCHAPTER B. SERVICES PROVIDED BY TITLE IV-D PROGRAM

Sec. 231.101. TITLE IV-D CHILD SUPPORT SERVICES. (a) The Title

IV-D agency may provide all services required or authorized to be

provided by Part D of Title IV of the federal Social Security Act

(42 U.S.C. Section 651 et seq.), including:

(1) parent locator services;

(2) paternity determination;

(3) child support and medical support establishment;

(4) review and adjustment of child support orders;

(5) enforcement of child support and medical support orders; and

(6) collection and distribution of child support payments.

(b) At the request of either the obligee or obligor, the Title

IV-D agency shall review a child support order once every three

years and, if appropriate, adjust the support amount to meet the

requirements of the child support guidelines under Chapter 154.

(c) Except as notice is included in the child support order, a

party subject to a support order shall be provided notice not

less than once every three years of the party's right to request

that the Title IV-D agency review and, if appropriate, adjust the

amount of ordered support.

(d) The Title IV-D agency may review a support order at any time

on a showing of a material and substantial change in

circumstances, taking into consideration the best interests of

the child.

(e) The Title IV-D agency shall distribute a child support

payment received by the agency from an employer within two

working days after the date the agency receives the payment.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 702, Sec. 13, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 911, Sec. 69, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 19.01(22), eff. Sept.

1, 1999.

Sec. 231.102. ELIGIBILITY FOR CHILD SUPPORT SERVICES. The Title

IV-D agency on application or as otherwise authorized by law may

provide services for the benefit of a child without regard to

whether the child has received public assistance.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 231.103. APPLICATION AND SERVICE FEES. (a) The Title IV-D

agency may:

(1) charge a reasonable application fee;

(2) charge a $25 annual service fee; and

(3) to the extent permitted by federal law, recover costs for

the services provided in a Title IV-D case.

(b) An application fee may not be charged in a case in which the

Title IV-D agency provides services because the family receives

public assistance.

(c) An application fee may not exceed a maximum amount

established by federal law.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 972, Sec. 65(3),

eff. September 1, 2007.

(e) The Title IV-D agency may impose and collect a fee as

authorized by federal law for each request for parent locator

services under Section 231.101(a).

(f) The state disbursement unit established and operated by the

Title IV-D agency under Chapter 234 may collect a monthly service

fee of $3 in each case in which support payments are processed

through the unit.

(g) The Title IV-D agency by rule shall establish procedures for

the imposition of fees and recovery of costs authorized under

this section.

(g-1) A fee authorized under this section for providing child

support enforcement services is part of the child support

obligation if the obligor is responsible for the fee, and may be

enforced against the obligor through any method available for the

enforcement of child support, including contempt.

(h) The attorney general child support application and service

fee account is an account in the general revenue fund in the

state treasury. The account consists of all fees and costs

collected under this section. The Title IV-D agency may only use

the money in the account for agency program expenditures.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2003, 78th Leg., ch. 1262, Sec. 2, 3, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 48, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 65(3), eff. September 1, 2007.

Sec. 231.104. ASSIGNMENT OF RIGHT TO SUPPORT. (a) To the

extent authorized by federal law, the approval of an application

for or the receipt of financial assistance as provided by Chapter

31, Human Resources Code, constitutes an assignment to the Title

IV-D agency of any rights to support from any other person that

the applicant or recipient may have personally or for a child for

whom the applicant or recipient is claiming assistance.

(b) An application for child support services is an assignment

of support rights to enable the Title IV-D agency to establish

and enforce child support and medical support obligations, but an

assignment is not a condition of eligibility for services.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 70, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1023, Sec. 53, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 610, Sec. 14, eff. Sept.

1, 2003.

Sec. 231.105. NOTICE OF CHANGE OF PAYEE. (a) Child support

payments for the benefit of a child whose support rights have

been assigned to the Title IV-D agency under Section 231.104

shall be made payable to the Title IV-D agency and transmitted to

the state disbursement unit as provided by Chapter 234.

(b) If a court has ordered support payments to be made to an

applicant for or recipient of financial assistance or to an

applicant for or recipient of Title IV-D services, the Title IV-D

agency shall, on providing notice to the obligee and the obligor,

direct the obligor or other payor to make support payments

payable to the Title IV-D agency and to transmit the payments to

the state disbursement unit. The Title IV-D agency shall file a

copy of the notice with the court ordering the payments and with

the child support registry. The notice must include:

(1) a statement that the child is an applicant for or recipient

of financial assistance, or a child other than a recipient child

for whom Title IV-D services are provided;

(2) the name of the child and the caretaker for whom support has

been ordered by the court;

(3) the style and cause number of the case in which support was

ordered; and

(4) instructions for the payment of ordered support to the

agency.

(c) On receipt of a copy of the notice under Subsection (b), the

clerk of the court shall file the notice in the appropriate case

file.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 71, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1023, Sec. 54, eff.

Sept. 1, 2001.

Sec. 231.106. NOTICE OF TERMINATION OF ASSIGNMENT. (a) On

termination of support rights to the Title IV-D agency, the Title

IV-D agency shall, after providing notice to the obligee and the

obligor, send a notice of termination of assignment to the

obligor or other payor, which may direct that all or a portion of

the payments be made payable to the agency and to other persons

who are entitled to receive the payments.

(b) The Title IV-D agency shall send a copy of the notice of

termination of assignment to the court ordering the support and

to the child support registry, and on receipt of the notice the

clerk of the court shall file the notice in the appropriate case

file. The clerk may not require an order of the court to

terminate the assignment and direct support payments to the

person entitled to receive the payment.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 72, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 556, Sec. 52, eff. Sept.

1, 1999.

Sec. 231.107. CERTIFICATE OF ASSIGNMENT OR OF TERMINATION OF

ASSIGNMENT. If an abstract of judgment or a child support lien

on support amounts assigned to the Title IV-D agency under this

chapter has previously been filed of record, the agency shall

file for recordation, with the county clerk of each county in

which such abstract or lien has been filed, a certificate that a

notice of change of payee or a notice of termination of

assignment has been issued by the agency.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 73, eff.

Sept. 1, 1997.

Sec. 231.108. CONFIDENTIALITY OF RECORDS AND PRIVILEGED

COMMUNICATIONS. (a) Except as provided by Subsection (c), all

files and records of services provided under this chapter,

including information concerning a custodial parent, noncustodial

parent, child, and an alleged or presumed father, are

confidential.

(b) Except as provided by Subsection (c), all communications

made by a recipient of financial assistance under Chapter 31,

Human Resources Code, or an applicant for or recipient of

services under this chapter are privileged.

(c) The Title IV-D agency may use or release information from

the files and records, including information that results from a

communication made by a recipient of financial assistance under

Chapter 31, Human Resources Code, or by an applicant for or

recipient of services under this chapter, for purposes directly

connected with the administration of the child support, paternity

determination, parent locator, or aid to families with dependent

children programs. The Title IV-D agency may release information

from the files and records to a consumer reporting agency in

accordance with Section 231.114.

(d) The Title IV-D agency by rule may provide for the release of

information to public officials.

(e) The Title IV-D agency may not release information on the

physical location of a person if:

(1) a protective order has been entered with respect to the

person; or

(2) there is reason to believe that the release of information

may result in physical or emotional harm to the person.

(f) The Title IV-D agency, by rule, may provide for the release

of information to persons for purposes not prohibited by federal

law.

(g) The final order in a suit adjudicating parentage is

available for public inspection as provided by Section 160.633.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 1.08, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 911, Sec. 74, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 556, Sec. 53, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 610, Sec. 15, eff. Sept. 1, 2003.

Sec. 231.109. ATTORNEYS REPRESENTING STATE. (a) Attorneys

employed by the Title IV-D agency may represent this state or

another state in an action brought under the authority of federal

law or this chapter.

(b) The Title IV-D agency may contract with private attorneys,

other private entities, or political subdivisions of the state to

provide services in Title IV-D cases.

(c) The Title IV-D agency shall provide copies of all contracts

entered into under this section to the Legislative Budget Board

and the Governor's Office of Budget and Planning, along with a

written justification of the need for each contract, within 60

days after the execution of the contract.

(d) An attorney employed to provide Title IV-D services

represents the interest of the state and not the interest of any

other party. The provision of services by an attorney under this

chapter does not create an attorney-client relationship between

the attorney and any other party. The agency shall, at the time

an application for child support services is made, inform the

applicant that neither the Title IV-D agency nor any attorney who

provides services under this chapter is the applicant's attorney

and that the attorney providing services under this chapter does

not provide legal representation to the applicant.

(e) An attorney employed by the Title IV-D agency or as

otherwise provided by this chapter may not be appointed or act as

an amicus attorney or attorney ad litem for a child or another

party.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 1.02, eff.

Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

172, Sec. 21, eff. September 1, 2005.

Sec. 231.110. AUTHORIZATION OF SERVICE. The provision of

services by the Title IV-D agency under this chapter or Part D of

Title IV of the federal Social Security Act (42 U.S.C. Section

651 et seq.) does not authorize service on the agency of any

legal notice that is required to be served on any party other

than the agency.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 231.111. DISQUALIFICATION OF AGENCY. A court shall not

disqualify the Title IV-D agency in a legal action filed under

this chapter or Part D of Title IV of the federal Social Security

Act (42 U.S.C. Section 651 et seq.) on the basis that the agency

has previously provided services to a party whose interests may

now be adverse to the relief requested.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 231.112. INFORMATION ON PATERNITY ESTABLISHMENT. On

notification by the state registrar under Section 192.005(d),

Health and Safety Code, that the items relating to the child's

father are not completed on a birth certificate filed with the

state registrar, the Title IV-D agency may provide to:

(1) the child's mother and, if possible, the man claiming to be

the child's biological father written information necessary for

the man to complete an acknowledgment of paternity as provided by

Chapter 160; and

(2) the child's mother written information:

(A) explaining the benefits of having the child's paternity

established; and

(B) regarding the availability of paternity establishment and

child support enforcement services.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 54, eff.

Sept. 1, 1999.

Sec. 231.113. ENFORCEMENT OF SUPPORT OBLIGATIONS IN PUBLIC

ASSISTANCE CASES. To the extent possible, the Title IV-D agency

shall enforce a child support obligation in a case involving a

child who receives financial assistance under Chapter 31, Human

Resources Code, not later than the first anniversary of the date

the agency receives from the Texas Department of Human Services

the information the department is required to provide to assist

in the enforcement of that obligation.

Added by Acts 1995, 74th Leg., ch. 341, Sec. 1.03, eff. Sept. 1,

1995.

Sec. 231.114. REPORTS OF CHILD SUPPORT PAYMENTS TO CONSUMER

REPORTING AGENCIES. (a) The Title IV-D agency shall make

information available in accordance with this section to a

consumer reporting agency regarding the amount of child support

owed and the amount paid by an obligor in a Title IV-D case.

(b) Before disclosing the information to consumer reporting

agencies, the Title IV-D agency shall send the obligor a notice

by mail to the obligor's last known address. The notice must

include:

(1) the information to be released, including the amount of the

obligor's child support obligation and delinquency, if any, that

will be reported;

(2) the procedure available for the obligor to contest the

accuracy of the information; and

(3) a statement that the information will be released if the

obligor fails to contest the disclosure before the 30th day after

the date of mailing of the notice.

(c) If the obligor does not contest the disclosure within the

period specified by Subsection (b), the Title IV-D agency shall

make the information available to the consumer reporting agency.

(d) The Title IV-D agency shall regularly update the information

released to a consumer reporting agency under this section to

ensure the accuracy of the released information.

(e) The Title IV-D agency may charge a consumer reporting agency

a reasonable fee for making information available under this

section, including all applicable mailing costs.

(f) In this section:

(1) "Consumer reporting agency" means any person that regularly

engages in whole or in part in the practice of assembling or

evaluating consumer credit information or other information on

consumers for monetary fees, for dues, or on a cooperative

nonprofit basis, to furnish consumer reports to third parties.

(2) "Obligor" means any person required to make payments under

the terms of a support order for a child.

(3) "Title IV-D case" means a case in which services are being

provided by the Title IV-D agency under Part D of Title IV of the

federal Social Security Act (42 U.S.C. Section 651 et seq.)

seeking to locate an absent parent, determine parentage, or

establish, modify, enforce, or monitor a child support

obligation.

Added by Acts 1995, 74th Leg., ch. 341, Sec. 1.03, eff. Sept. 1,

1995.

Sec. 231.115. NONCOOPERATION BY RECIPIENT OF PUBLIC ASSISTANCE.

(a) The failure by a person who is a recipient of public

assistance under Chapter 31, Human Resources Code, to provide

accurate information as required by Section 31.0315, Human

Resources Code, shall serve as the basis for a determination by

the Title IV-D agency that the person did not cooperate with the

Title IV-D agency.

(b) The Title IV-D agency shall:

(1) identify the actions or failures to act by a recipient of

public assistance that constitute noncooperation with the Title

IV-D agency;

(2) adopt rules governing noncompliance; and

(3) send noncompliance determinations to the Texas Department of

Human Services for immediate imposition of sanctions.

(c) In adopting rules under this section that establish the

basis for determining that a person has failed to cooperate with

the Title IV-D agency, the Title IV-D agency shall consider

whether:

(1) good cause exists for the failure to cooperate;

(2) the person has failed to disclose the name and location of

an alleged or probable parent of the child, if known by the

person, at the time of applying for public assistance or at a

subsequent time; and

(3) the person named a man as the alleged father and the man was

subsequently excluded by parentage testing as being the father if

the person has previously named another man as the child's

father.

Added by Acts 1997, 75th Leg., ch. 911, Sec. 75, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 54, eff.

Sept. 1, 1999.

Sec. 231.116. INFORMATION ON INTERNET. The Title IV-D agency

shall place on the Internet for public access child support

information to assist the public in child support matters,

including application forms, child support collection in other

states, and profiles of certain obligors who are in arrears in

paying child support.

Added by Acts 1997, 75th Leg., ch. 420, Sec. 18, eff. Sept. 1,

1997.

Sec. 231.1165. INFORMATION ON SERVICE OF CITATION. The Title

IV-D agency shall update the agency's child support automated

system to inform the parties in a suit of the service of citation

in the suit not later than the first business day after the date

the agency receives notice that citation has been served. The

information required by this section must be available by

telephone and on the Internet.

Added by Acts 2001, 77th Leg., ch. 141, Sec. 1, eff. Sept. 1,

2001.

Sec. 231.117. UNEMPLOYED AND UNDEREMPLOYED OBLIGORS. (a) The

Title IV-D agency shall refer to appropriate state and local

entities that provide employment services any unemployed or

underemployed obligor who is in arrears in court-ordered child

support payments.

(b) A referral under Subsection (a) may include:

(1) skills training and job placement through:

(A) the Texas Workforce Commission; or

(B) the agency responsible for the food stamp employment and

training program (7 U.S.C. Section 2015(d));

(2) referrals to education and literacy classes; and

(3) counseling regarding:

(A) substance abuse;

(B) parenting skills;

(C) life skills; and

(D) mediation techniques.

(c) The Title IV-D agency may require an unemployed or

underemployed obligor to complete the training, classes, or

counseling to which the obligor is referred under this section.

The agency shall suspend under Chapter 232 the license of an

obligor who fails to comply with the requirements of this

subsection.

(d) A court or the Title IV-D agency may issue an order that

requires the parent to either work, have a plan to pay overdue

child support, or participate in work activities appropriate to

pay the overdue support.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 7.20(a), eff. Sept.

1, 1997. Amended by Acts 1999, 76th Leg., ch. 1072, Sec. 5, eff.

Sept. 1, 1999. Renumbered from Sec. 231.115 by Acts 1999, 76th

Leg., ch. 62, Sec. 19.01(23), eff. Sept. 1, 1999. Renumbered from

Sec. 231.115 and amended by Acts 1999, 76th Leg., ch. 556, Sec.

54, eff. Sept. 1, 1999.

Sec. 231.118. SERVICE OF CITATION. (a) The Title IV-D agency

may contract with private process servers to serve a citation, a

subpoena, an order, or any other document required or appropriate

under law to be served a party.

(b) For the purposes of Rule 103 of the Texas Rules of Civil

Procedure, a person who serves a citation or any other document

under this section is authorized to serve the document without a

written court order authorizing the service.

(c) Issuance and return of the process shall be made in

accordance with law and shall be verified by the person serving

the document.

Added by Acts 1999, 76th Leg., ch. 556, Sec. 54, eff. Sept. 1,

1999.

Sec. 231.119. OMBUDSMAN PROGRAM. (a) The Title IV-D agency

shall establish an ombudsman program to process and track

complaints against the Title IV-D agency. The director of the

Title IV-D agency shall:

(1) designate an employee to serve as chief ombudsman to manage

the ombudsman program; and

(2) designate an employee in each field office to act as the

ombudsman for the office.

(b) The Title IV-D agency shall develop and implement a uniform

process for receiving and resolving complaints against the Title

IV-D agency throughout the state. The process shall include

statewide procedures to inform the public and recipients of Title

IV-D services of the right to file a complaint against the Title

IV-D agency, including the mailing addresses and telephone

numbers of appropriate Title IV-D agency personnel responsible

for receiving complaints and providing related assistance.

(c) The ombudsman in each field office shall ensure that an

employee in the field office responds to and attempts to resolve

each complaint that is filed with the field office. If a

complaint cannot be resolved at the field office level, the

ombudsman in the field office shall refer the complaint to the

chief ombudsman.

(d) The Title IV-D agency shall maintain a file on each written

complaint filed with the Title IV-D agency. The file must

include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the Title IV-D agency;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

agency closed the file without taking action other than to

investigate the complaint.

(e) The Title IV-D agency, at least quarterly until final

disposition of the complaint, shall notify the person filing the

complaint and each person who is a subject of the complaint of

the status of the investigation of the complaint unless the

notice would jeopardize an undercover investigation.

(f) The Title IV-D agency shall provide to the person filing the

complaint and to each person who is a subject of the complaint a

copy of the Title IV-D agency's policies and procedures relating

to complaint investigation and resolution.

Added by Acts 1999, 76th Leg., ch. 556, Sec. 54, eff. Sept. 1,

1999.

Sec. 231.120. TOLL-FREE TELEPHONE NUMBER FOR EMPLOYERS. The

Title IV-D agency shall maintain a toll-free telephone number at

which personnel are available during normal business hours to

answer questions from employers responsible for withholding child

support. The Title IV-D agency shall inform employers about the

toll-free telephone number.

Added by Acts 1999, 76th Leg., ch. 556, Sec. 54, eff. Sept. 1,

1999.

Sec. 231.121. AVAILABILITY OF BROCHURES. The Title IV-D agency

shall ensure that all Title IV-D brochures published by the

agency are available to the public at courthouses where family

law cases are heard in the state.

Added by Acts 2001, 77th Leg., ch. 141, Sec. 2, eff. Sept. 1,

2001.

Sec. 231.122. MONITORING CHILD SUPPORT CASES; ENFORCEMENT. The

Title IV-D agency shall monitor each Title IV-D case from the

date the agency begins providing services on the case. If a

child support obligor in a Title IV-D case becomes more than 60

days delinquent in paying child support, the Title IV-D agency

shall expedite the commencement of an action to enforce the child

support order.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.10, eff. September 1, 2005.

Sec. 231.123. COOPERATION WITH VOLUNTEER INCOME TAX ASSISTANCE

PROGRAMS. (a) In order to maximize the amount of any tax refund

to which an obligor may be entitled and which may be applied to

child support and medical support obligations, the Title IV-D

agency shall cooperate with volunteer income tax assistance

programs in the state in informing obligors of the availability

of the programs.

(b) The Title IV-D agency shall publicize the services of the

volunteer income tax assistance programs by distributing printed

materials regarding the programs and by placing information

regarding the programs on the agency's Internet website.

(c) The Title IV-D agency is not responsible for producing or

paying the costs of producing the printed materials distributed

in accordance with Subsection (b).

Added by Acts 2005, 79th Leg., Ch.

925, Sec. 1, eff. September 1, 2005.

Renumbered from Family Code, Section 231.122 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 17.001(22), eff. September 1, 2007.

SUBCHAPTER C. PAYMENT OF FEES AND COSTS

Sec. 231.201. DEFINITIONS. In this subchapter:

(1) "Federal share" means the portion of allowable expenses for

fees and other costs that will be reimbursed by the federal

government under federal law and regulations regarding the

administration of the Title IV-D program.

(2) "State share" means the portion of allowable expenses for

fees and other costs that remain after receipt of the federal

share of reimbursement and that is to be reimbursed by the state

or may be contributed by certified public expenditure by a

county.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 231.202. AUTHORIZED COSTS AND FEES IN TITLE IV-D CASES. In

a Title IV-D case filed under this title, including a case filed

under Chapter 159, the Title IV-D agency shall pay only the

following costs and fees:

(1) filing fees and fees for issuance and service of process as

provided by Chapter 110 of this code and by Sections

51.317(b)(1), (2), and (3) and (b-1), 51.318(b)(2), and

51.319(2), Government Code;

(2) fees for transfer as provided by Chapter 110;

(3) fees for the issuance and delivery of orders and writs of

income withholding in the amounts provided by Chapter 110;

(4) the fee for services provided by sheriffs and constables,

including:

(A) a fee authorized under Section 118.131, Local Government

Code, for serving each item of process to each individual on whom

service is required, including service by certified or registered

mail; and

(B) a fee authorized under Section 157.103(b) for serving a

capias;

(5) the fee for filing an administrative writ of withholding

under Section 158.503(d);

(6) the fee for issuance of a subpoena as provided by Section

51.318(b)(1), Government Code; and

(7) a fee authorized under a local rule for the electronic

filing of documents with a clerk.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 1.04, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 7.21(a), eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 116, Sec. 2, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 1217, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 49, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 28, eff. September 1, 2009.

Sec. 231.2025. CONTINGENCY FEES. The Title IV-D agency may pay

a contingency fee in a contract or agreement between the agency

and a private agency or individual authorized under Section

231.002(c).

Added by Acts 1997, 75th Leg., ch. 420, Sec. 19, eff. Sept. 1,

1997.

Sec. 231.203. STATE EXEMPTION FROM BOND NOT AFFECTED. This

subchapter does not affect, nor is this subchapter affected by,

the exemption from bond provided by Section 6.001, Civil Practice

and Remedies Code.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 231.204. PROHIBITED FEES IN TITLE IV-D CASES. Except as

provided by this subchapter, an appellate court, a clerk of an

appellate court, a district or county clerk, sheriff, constable,

or other government officer or employee may not charge the Title

IV-D agency or a private attorney or political subdivision that

has entered into a contract to provide Title IV-D services any

fees or other amounts otherwise imposed by law for services

rendered in, or in connection with, a Title IV-D case, including:

(1) a fee payable to a district clerk for:

(A) performing services related to the estates of deceased

persons or minors;

(B) certifying copies; or

(C) comparing copies to originals;

(2) a court reporter fee, except as provided by Section 231.209;

(3) a judicial fund fee;

(4) a fee for a child support registry, enforcement office, or

domestic relations office;

(5) a fee for alternative dispute resolution services; and

(6) a filing fee or other costs payable to a clerk of an

appellate court.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 55, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1023, Sec. 55, eff.

Sept. 1, 2001.

Sec. 231.205. LIMITATIONS ON LIABILITY OF ATTORNEY GENERAL FOR

AUTHORIZED FEES AND COSTS. (a) The Title IV-D agency is liable

for a fee or cost under this subchapter only to the extent that

an express, specific appropriation is made to the agency

exclusively for that purpose. To the extent that state funds are

not available, the amount of costs and fees that are not

reimbursed by the federal government and that represent the state

share shall be paid by certified public expenditure by the county

through the clerk of the court, sheriff, or constable. This

section does not prohibit the agency from spending other funds

appropriated for child support enforcement to provide the initial

expenditures necessary to qualify for the federal share.

(b) The Title IV-D agency is liable for the payment of the

federal share of reimbursement for fees and costs under this

subchapter only to the extent that the federal share is received,

and if an amount is paid by the agency and that amount is

disallowed by the federal government or the federal share is not

otherwise received, the clerk of the court, sheriff, or constable

to whom the payment was made shall return the amount to the

agency not later than the 30th day after the date on which notice

is given by the agency.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 231.206. RESTRICTION ON FEES FOR CHILD SUPPORT OR REGISTRY

SERVICES IN TITLE IV-D CASES. A district clerk, a county child

support registry or enforcement office, or a domestic relations

office may not assess or collect fees for processing child

support payments or for child support services from the Title

IV-D agency, a managing conservator, or a possessory conservator

in a Title IV-D case, except as provided by this subchapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 231.207. METHOD OF BILLING FOR ALLOWABLE FEES. (a) To be

entitled to reimbursement under this subchapter, the clerk of the

court, sheriff, or constable must submit one monthly billing to

the Title IV-D agency.

(b) The monthly billing must be in the form and manner

prescribed by the Title IV-D agency and be approved by the clerk,

sheriff, or constable.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 231.208. AGREEMENTS FOR REIMBURSEMENT IN LIEU OF FEES. (a)

The Title IV-D agency and a qualified county may enter into a

written agreement under which reimbursement for salaries and

certain other actual costs incurred by the clerk, sheriff, or

constable in Title IV-D cases is provided to the county.

(b) A county may not enter into an agreement for reimbursement

under this section unless the clerk, sheriff, or constable

providing service has at least two full-time employees each

devoted exclusively to providing services in Title IV-D cases.

(c) Reimbursement made under this section is in lieu of all

costs and fees provided by this subchapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 231.209. PAYMENT FOR SERVICES NOT AFFECTED BY THIS

SUBCHAPTER. Without regard to this subchapter and specifically

Section 231.205, the Title IV-D agency may pay the costs for:

(1) the services of an official court reporter for the

preparation of statements of facts;

(2) the costs for the publication of citation served by

publication; and

(3) mileage or other reasonable travel costs incurred by a

sheriff or constable when traveling out of the county to execute

an outstanding warrant or capias, to be reimbursed at a rate not

to exceed the rate provided for mileage or other costs incurred

by state employees in the General Appropriations Act.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 1.05, eff.

Sept. 1, 1995.

Sec. 231.210. AUTHORITY TO PAY LITIGATION EXPENSES. (a) The

Title IV-D agency may pay all fees, expenses, costs, and bills

necessary to secure evidence and to take the testimony of a

witness, including advance payments or purchases for

transportation, lodging, meals, and incidental expenses of

custodians of evidence or witnesses whose transportation is

necessary and proper for the production of evidence or the taking

of testimony in a Title IV-D case.

(b) In making payments under this section, the Title IV-D agency

shall present vouchers to the comptroller that have been sworn to

by the custodian or witness and approved by the agency. The

voucher shall be sufficient to authorize payment without the

necessity of a written contract.

(c) The Title IV-D agency may directly pay a commercial

transportation company or commercial lodging establishment for

the expense of transportation or lodging of a custodian or

witness.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 231.211. AWARD OF COST AGAINST NONPREVAILING PARTY IN TITLE

IV-D CASE. (a) At the conclusion of a Title IV-D case, the

court may assess attorney's fees and all court costs as

authorized by law against the nonprevailing party, except that

the court may not assess those amounts against the Title IV-D

agency or a private attorney or political subdivision that has

entered into a contract under this chapter or any party to whom

the agency has provided services under this chapter. Such fees

and costs may not exceed reasonable and necessary costs as

determined by the court.

(b) The clerk of the court may take any action necessary to

collect any fees or costs assessed under this section.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

SUBCHAPTER D. LOCATION OF PARENTS AND RESOURCES

Sec. 231.301. TITLE IV-D PARENT LOCATOR SERVICES. (a) The

parent locator service conducted by the Title IV-D agency shall

be used to obtain information for:

(1) child support establishment and enforcement purposes

regarding the identity, social security number, location,

employer and employment benefits, income, and assets or debts of

any individual under an obligation to pay child or medical

support or to whom a support obligation is owed; or

(2) the establishment of paternity.

(b) As authorized by federal law, the following persons may

receive information under this section:

(1) a person or entity that contracts with the Title IV-D agency

to provide services authorized under Title IV-D or an employee of

the Title IV-D agency;

(2) an attorney who has the duty or authority, by law, to

enforce an order for possession of or access to a child;

(3) a court, or an agent of the court, having jurisdiction to

render or enforce an order for possession of or access to a

child;

(4) the resident parent, legal guardian, attorney, or agent of a

child who is not receiving public assistance; and

(5) a state agency that administers a program operated under a

state plan as provided by 42 U.S.C. Section 653(c).

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 76, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 556, Sec. 56, eff. Sept.

1, 1999.

Sec. 231.302. INFORMATION TO ASSIST IN LOCATION OF PERSONS OR

PROPERTY. (a) The Title IV-D agency of this or another state

may request and obtain information relating to the identity,

location, employment, compensation, benefits, income, and

property holdings or other assets of any person from a state or

local government agency, private company, institution, or other

entity as necessary to establish, modify, or enforce a support

order.

(b) A government agency, private company, institution, or other

entity shall provide the information requested under Subsection

(a) directly to the Title IV-D agency, without the requirement of

payment of a fee for the information, and shall, subject to

safeguards on privacy and information security, provide the

information in the most efficient and expeditious manner

available, including electronic or automated transfer and

interface. Any individual or entity disclosing information under

this section in response to a request from a Title IV-D agency

may not be held liable in any civil action or proceeding to any

person for the disclosure of information under this subsection.

(c) To assist in the administration of laws relating to child

support enforcement under Parts A and D of Title IV of the

federal Social Security Act (42 U.S.C. Sections 601-617 and

651-669):

(1) each licensing authority shall request and each applicant

for a license shall provide the applicant's social security

number;

(2) each agency administering a contract that provides for a

payment of state funds shall request and each individual or

entity bidding on a state contract shall provide the individual's

or entity's social security number as required by Section

231.006, Family Code; and

(3) each agency administering a state-funded grant or loan

program shall request and each applicant for a grant or loan

shall provide the applicant's social security number as required

by Section 231.006, Family Code.

(d) This section does not limit the right of an agency or

licensing authority to collect and use a social security number

under another provision of law.

(e) Except as provided by Subsection (d), a social security

number provided under this section is confidential and may be

disclosed only for the purposes of responding to a request for

information from an agency operating under the provisions of Part

A or D of Title IV of the federal Social Security Act (42 U.S.C.

Sections 601 et seq. and 651 et seq).

(f) Information collected by the Title IV-D agency under this

section may be used only for child support purposes.

(g) In this section, "licensing authority" has the meaning

assigned by Section 232.001.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 84, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 420, Sec. 20, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 911, Sec. 77, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 62, Sec. 6.28, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 1023, Sec. 56, eff. Sept. 1,

2001.

Sec. 231.303. TITLE IV-D ADMINISTRATIVE SUBPOENA. (a) The

Title IV-D agency of this state or another state may issue an

administrative subpoena to any individual or private or public

entity in this state to furnish information necessary to carry

out the purposes of child support enforcement under 42 U.S.C.

Section 651 et seq. or this chapter.

(b) An individual or entity receiving an administrative subpoena

under this section shall comply with the subpoena. The Title IV-D

agency may impose a fine in an amount not to exceed $500 on an

individual or entity that fails without good cause to comply with

an administrative subpoena. An alleged or presumed father or a

parent who fails to comply with a subpoena without good cause may

also be subject to license suspension under Chapter 232.

(c) A court may compel compliance with an administrative

subpoena and with any administrative fine for failure to comply

with the subpoena and may award attorney's fees and costs to the

Title IV-D agency in enforcing an administrative subpoena on

proof that an individual or organization failed without good

cause to comply with the subpoena.

(d) An individual or organization may not be liable in a civil

action or proceeding for disclosing financial or other

information to a Title IV-D agency under this section. The Title

IV-D agency may disclose information in a financial record

obtained from a financial institution only to the extent

necessary:

(1) to establish, modify, or enforce a child support obligation;

or

(2) to comply with Section 233.001, as added by Chapter 420,

Acts of the 75th Legislature, Regular Session, 1997.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 911, Sec. 78, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 859, Sec. 5, eff. Sept.

1, 1999.

Sec. 231.305. MEMORANDUM OF UNDERSTANDING ON CHILD SUPPORT FOR

CHILDREN RECEIVING PUBLIC ASSISTANCE. (a) The Title IV-D agency

and the Texas Department of Human Services by rule shall adopt a

memorandum of understanding governing the establishment and

enforcement of court-ordered child support in cases involving

children who receive financial assistance under Chapter 31, Human

Resources Code. The memorandum shall require the agency and the

department to:

(1) develop procedures to ensure that the information the

department is required to collect to establish and enforce child

support:

(A) is collected from the person applying to receive the

financial assistance at the time the application is filed;

(B) is accurate and complete when the department forwards the

information to the agency;

(C) is not information previously reported to the agency; and

(D) is forwarded to the agency in an expeditious manner;

(2) develop procedures to ensure that the agency does not

duplicate the efforts of the department in gathering necessary

information;

(3) clarify each agency's responsibilities in the establishment

and enforcement of child support;

(4) develop guidelines for use by eligibility workers and child

support enforcement officers in obtaining from an applicant the

information required to establish and enforce child support for

that child;

(5) develop training programs for appropriate department

personnel to enhance the collection of information for child

support enforcement;

(6) develop a standard time, not to exceed 30 days, for the

department to initiate a sanction on request from the agency;

(7) develop procedures for agency participation in department

appeal hearings relating to noncompliance sanctions;

(8) develop performance measures regarding the timeliness and

the number of sanctions resulting from agency requests for

noncompliance sanctions; and

(9) prescribe:

(A) the time in which the department is required to forward

information under Subdivision (1)(D); and

(B) what constitutes complete information under Subdivision

(1)(B).

(b) The Title IV-D agency and the Texas Department of Human

Services shall review and renew or modify the memorandum not

later than January 1 of each even-numbered year.

Added by Acts 1995, 74th Leg., ch. 341, Sec. 1.07, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 57, eff.

Sept. 1, 1999.

Sec. 231.306. MAXIMIZING MEDICAL SUPPORT ESTABLISHMENT AND

COLLECTION BY THE TITLE IV-D AGENCY. (a) On the installation of

an automated child support enforcement system, the Title IV-D

agency is strongly encouraged to:

(1) maximize the collection of medical support; and

(2) establish cash medical support orders for children eligible

for medical assistance under the state Medicaid program for whom

private insurance coverage is not available.

(b) In this section, "medical support" has the meaning assigned

by Section 101.020.

Added by Acts 1995, 74th Leg., ch. 341, Sec. 2.03, eff. Sept. 1,

1995.

Sec. 231.307. FINANCIAL INSTITUTION DATA MATCHES. (a) The

Title IV-D agency shall develop a system meeting the requirements

of federal law (42 U.S.C. Sections 666(a)(4) and (17)) for the

exchange of data with financial institutions doing business in

the state to identify an account of an obligor owing past-due

child support and to enforce support obligations against the

obligor, including the imposition of a lien and a levy and

execution on an obligor's assets held in financial institutions

as required by federal law (42 U.S.C. Section 666(c)(1)(G)).

(b) The Title IV-D agency by rule shall establish procedures for

data matches authorized under this section.

(c) The Title IV-D agency may enter into an agreement with one

or more states to create a consortium for data matches authorized

under this section. The Title IV-D agency may contract with a

vendor selected by the consortium to perform data matches with

financial institutions.

(d) A financial institution providing information or responding

to a notice of child support lien provided under Subchapter G,

Chapter 157, or otherwise acting in good faith to comply with the

Title IV-D agency's procedures under this section may not be

liable under any federal or state law for any damages that arise

from those acts.

(e) In this section:

(1) "Financial institution" has the meaning assigned by Section

157.311; and

(2) "Account" has the meaning assigned by Section 157.311.

(f) A financial institution participating in data matches

authorized by this section may provide the Title IV-D agency an

address for the purpose of service of notices or process required

in actions under this section or Subchapter G, Chapter 157.

Added by Acts 1997, 75th Leg., ch. 911, Sec. 79, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 58, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1023, Sec. 57, eff.

Sept. 1, 2001.

Sec. 231.308. PUBLIC IDENTIFICATION OF CERTAIN OBLIGORS. (a)

The Title IV-D agency shall develop a program to identify

publicly certain child support obligors who are delinquent in the

payment of child support. The program shall include the

displaying of photographs and profiles of obligors in public and

private locations. The Title IV-D agency shall use posters, the

news media, and other cost-effective methods to display

photographs and profiles of certain obligors who are in arrears

in paying child support. The Title IV-D agency shall divide the

state into at least six regions for local identification of

certain child support obligors who are delinquent in the payment

of child support.

(b) The Title IV-D agency may not disclose information under

this section that is by law required to remain confidential.

Added by Acts 1997, 75th Leg., ch. 420, Sec. 21, eff. Sept. 1,

1997.

Sec. 231.309. REWARDS FOR INFORMATION. (a) The Title IV-D

agency may offer a reward to an individual who provides

information to the agency that leads to the collection of child

support owed by an obligor who is delinquent in paying support.

(b) The Title IV-D agency shall adopt rules providing for the

amounts of rewards offered under this section and the

circumstances under which an individual providing information

described in Subsection (a) is entitled to receive a reward.

(c) A reward paid under this section shall be paid from the

child support retained collections account.

Added by Acts 1997, 75th Leg., ch. 420, Sec. 21, eff. Sept. 1,

1997.



CHAPTER 232. SUSPENSION OF LICENSE

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE D. ADMINISTRATIVE SERVICES

CHAPTER 232. SUSPENSION OF LICENSE

Sec. 232.001. DEFINITIONS. In this chapter:

(1) "License" means a license, certificate, registration,

permit, or other authorization that:

(A) is issued by a licensing authority;

(B) is subject before expiration to renewal, suspension,

revocation, forfeiture, or termination by a licensing authority;

and

(C) a person must obtain to:

(i) practice or engage in a particular business, occupation, or

profession;

(ii) operate a motor vehicle on a public highway in this state;

or

(iii) engage in any other regulated activity, including hunting,

fishing, or other recreational activity for which a license or

permit is required.

(2) "Licensing authority" means a department, commission, board,

office, or other agency of the state or a political subdivision

of the state that issues or renews a license or that otherwise

has authority to suspend or refuse to renew a license.

(3) "Order suspending license" means an order issued by the

Title IV-D agency or a court directing a licensing authority to

suspend or refuse to renew a license.

(4) "Subpoena" means a judicial or administrative subpoena

issued in a parentage determination or child support proceeding

under this title.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 5.03, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 751, Sec. 85, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 911, Sec. 82, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1023, Sec. 58, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 50, eff. September 1, 2007.

Sec. 232.002. LICENSING AUTHORITIES SUBJECT TO CHAPTER. Unless

otherwise restricted or exempted, all licensing authorities are

subject to this chapter.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 5.03, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 751, Sec. 85, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 7.22, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1280, Sec. 1.02, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1288, Sec. 2, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 1254, Sec. 4, eff. Sept. 1, 1999; Acts

1999, 76th Leg., ch. 1477, Sec. 23, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 394, Sec. 2, eff. Sept. 1, 2001; Acts 2003,

78th Leg., ch. 553, Sec. 2.003, eff. Feb. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 4.01, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 51, eff. September 1, 2007.

Sec. 232.0021. APPLICATION OF CHAPTER TO TEXAS LOTTERY

COMMISSION. With respect to the Texas Lottery Commission, this

chapter applies only to a lottery ticket sales agent license

issued under Chapter 466, Government Code.

Added by Acts 2001, 77th Leg., ch. 394, Sec. 3, eff. Sept. 1,

2001.

Sec. 232.0022. SUSPENSION OR NONRENEWAL OF MOTOR VEHICLE

REGISTRATION. (a) The Texas Department of Motor Vehicles is the

appropriate licensing authority for suspension or nonrenewal of a

motor vehicle registration under this chapter.

(b) The suspension or nonrenewal of a motor vehicle registration

under this chapter does not:

(1) encumber the title to the motor vehicle or otherwise affect

the transfer of the title to the vehicle; or

(2) affect the sale, purchase, or registration of the motor

vehicle by a person who holds a general distinguishing number

issued under Chapter 503, Transportation Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 52, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3C.02, eff. September 1, 2009.

Sec. 232.003. SUSPENSION OF LICENSE. (a) A court or the Title

IV-D agency may issue an order suspending a license as provided

by this chapter if an individual who is an obligor:

(1) owes overdue child support in an amount equal to or greater

than the total support due for three months under a support

order;

(2) has been provided an opportunity to make payments toward the

overdue child support under a court-ordered or agreed repayment

schedule; and

(3) has failed to comply with the repayment schedule.

(b) A court or the Title IV-D agency may issue an order

suspending a license as provided by this chapter if a parent or

alleged parent has failed, after receiving appropriate notice, to

comply with a subpoena.

(c) A court may issue an order suspending license as provided by

this chapter for an individual for whom a court has rendered an

enforcement order under Chapter 157 finding that the individual

has failed to comply with the terms of a court order providing

for the possession of or access to a child.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 5.03, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 751, Sec. 85, eff. Sept. 1, 1995;

Amended by Acts 1997, 75th Leg., ch. 420, Sec. 22, 23, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 911, Sec. 83, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 556, Sec. 59, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 724, Sec. 2, eff. Sept. 1, 2001; Acts

2001, 77th Leg., ch. 1023, Sec. 59, eff. Sept. 1, 2001.

Sec. 232.004. PETITION FOR SUSPENSION OF LICENSE. (a) A child

support agency or obligee may file a petition to suspend, as

provided by this chapter, a license of an obligor who has an

arrearage equal to or greater than the total support due for

three months under a support order.

(b) In a Title IV-D case, the petition shall be filed with the

Title IV-D agency, the court of continuing jurisdiction, or the

tribunal in which a child support order has been registered under

Chapter 159. The tribunal in which the petition is filed obtains

jurisdiction over the matter.

(c) In a case other than a Title IV-D case, the petition shall

be filed in the court of continuing jurisdiction or the court in

which a child support order has been registered under Chapter

159.

(d) A proceeding in a case filed with the Title IV-D agency

under this chapter is governed by the contested case provisions

of Chapter 2001, Government Code, except that Section 2001.054

does not apply to the proceeding. The director of the Title IV-D

agency or the director's designee may render a final decision in

a contested case proceeding under this chapter.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 5.03, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 751, Sec. 85, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 420, Sec. 24, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 911, Sec. 84, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 556, Sec. 60, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 53, eff. September 1, 2007.

Sec. 232.005. CONTENTS OF PETITION. (a) A petition under this

chapter must state that license suspension is required under

Section 232.003 and allege:

(1) the name and, if known, social security number of the

individual;

(2) the name of the licensing authority that issued a license

the individual is believed to hold; and

(3) the amount of arrearages owed under the child support order

or the facts associated with the individual's failure to comply

with:

(A) a subpoena; or

(B) the terms of a court order providing for the possession of

or access to a child.

(b) A petition under this chapter may include as an attachment a

copy of:

(1) the record of child support payments maintained by the Title

IV-D registry or local registry;

(2) the subpoena with which the individual has failed to comply,

together with proof of service of the subpoena; or

(3) with respect to a petition for suspension under Section

232.003(c):

(A) the enforcement order rendered under Chapter 157 describing

the manner in which the individual was found to have not complied

with the terms of a court order providing for the possession of

or access to a child; and

(B) the court order containing the provisions that the

individual was found to have violated.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 5.03, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 751, Sec. 85, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 911, Sec. 85, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 724, Sec. 3, eff. Sept. 1, 2001;

Acts 2001, 77th Leg., ch. 1023, Sec. 60, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 29, eff. June 19, 2009.

Sec. 232.006. NOTICE. (a) On the filing of a petition under

Section 232.004, the clerk of the court or the Title IV-D agency

shall deliver to the individual:

(1) notice of the individual's right to a hearing before the

court or agency;

(2) notice of the deadline for requesting a hearing; and

(3) a hearing request form if the proceeding is in a Title IV-D

case.

(b) Notice under this section may be served:

(1) if the party has been ordered under Chapter 105 to provide

the court and registry with the party's current mailing address,

by mailing a copy of the notice to the respondent, together with

a copy of the petition, by first class mail to the last mailing

address of the respondent on file with the court and the state

case registry; or

(2) as in civil cases generally.

(c) The notice must contain the following prominently displayed

statement in boldfaced type, capital letters, or underlined:

"AN ACTION TO SUSPEND ONE OR MORE LICENSES ISSUED TO YOU HAS BEEN

FILED AS PROVIDED BY CHAPTER 232, TEXAS FAMILY CODE. YOU MAY

EMPLOY AN ATTORNEY TO REPRESENT YOU IN THIS ACTION. IF YOU OR

YOUR ATTORNEY DO NOT REQUEST A HEARING BEFORE THE 21ST DAY AFTER

THE DATE OF SERVICE OF THIS NOTICE, AN ORDER SUSPENDING YOUR

LICENSE MAY BE RENDERED."

Added by Acts 1995, 74th Leg., ch. 655, Sec. 5.03, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 751, Sec. 85, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 911, Sec. 86, eff; Sept. 1,

1997; Acts 1997, 75th Leg., ch. 976, Sec. 7, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 178, Sec. 11, eff. Aug. 30, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 54, eff. September 1, 2007.

Sec. 232.007. HEARING ON PETITION TO SUSPEND LICENSE. (a) A

request for a hearing and motion to stay suspension must be filed

with the court or Title IV-D agency by the individual not later

than the 20th day after the date of service of the notice under

Section 232.006.

(b) If a request for a hearing is filed, the court or Title IV-D

agency shall:

(1) promptly schedule a hearing;

(2) notify each party of the date, time, and location of the

hearing; and

(3) stay suspension pending the hearing.

(c) In a case involving support arrearages, a record of child

support payments made by the Title IV-D agency or a local

registry is evidence of whether the payments were made. A copy of

the record appearing regular on its face shall be admitted as

evidence at a hearing under this chapter, including a hearing on

a motion to revoke a stay. Either party may offer controverting

evidence.

(d) In a case in which an individual has failed to comply with a

subpoena, proof of service is evidence of delivery of the

subpoena.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 5.03, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 751, Sec. 85, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 911, Sec. 87, eff. Sept. 1,

1997.

Sec. 232.008. ORDER SUSPENDING LICENSE FOR FAILURE TO PAY CHILD

SUPPORT. (a) On making the findings required by Section

232.003, the court or Title IV-D agency shall render an order

suspending the license unless the individual:

(1) proves that all arrearages and the current month's support

have been paid;

(2) shows good cause for failure to comply with the subpoena or

the terms of the court order providing for the possession of or

access to a child; or

(3) establishes an affirmative defense as provided by Section

157.008(c).

(b) The court or Title IV-D agency may stay an order suspending

a license conditioned on the individual's compliance with:

(1) a reasonable repayment schedule that is incorporated in the

order;

(2) the requirements of a reissued and delivered subpoena; or

(3) the requirements of any court order pertaining to the

possession of or access to a child.

(c) An order suspending a license with a stay of the suspension

may not be served on the licensing authority unless the stay is

revoked as provided by this chapter.

(d) A final order suspending license rendered by a court or the

Title IV-D agency shall be forwarded to the appropriate licensing

authority by the clerk of the court or Title IV-D agency. The

clerk shall collect from an obligor a fee of $5 for each order

mailed.

(e) If the court or Title IV-D agency renders an order

suspending license, the individual may also be ordered not to

engage in the licensed activity.

(f) If the court or Title IV-D agency finds that the petition

for suspension should be denied, the petition shall be dismissed

without prejudice, and an order suspending license may not be

rendered.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 5.03, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 751, Sec. 85, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 911, Sec. 88, eff; Sept. 1,

1997; Acts 1997, 75th Leg., ch. 976, Sec. 8, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 556, Sec. 61, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 724, Sec. 4, eff. Sept. 1, 2001.

Sec. 232.009. DEFAULT ORDER. The court or Title IV-D agency

shall consider the allegations of the petition for suspension to

be admitted and shall render an order suspending the license of

an obligor without the requirement of a hearing if the court or

Title IV-D agency determines that the individual failed to

respond to a notice issued under Section 232.006 by:

(1) requesting a hearing; or

(2) appearing at a scheduled hearing.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 5.03, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 751, Sec. 85, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 420, Sec. 25, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 911, Sec. 89, eff. Sept. 1, 1997;

Acts 2001, 77th Leg., ch. 1023, Sec. 61, eff. Sept. 1, 2001.

Sec. 232.010. REVIEW OF FINAL ADMINISTRATIVE ORDER. An order

issued by a Title IV-D agency under this chapter is a final

agency decision and is subject to review under the substantial

evidence rule as provided by Chapter 2001, Government Code.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 5.03, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 751, Sec. 85, eff. Sept. 1, 1995.

Sec. 232.011. ACTION BY LICENSING AUTHORITY. (a) On receipt of

a final order suspending license, the licensing authority shall

immediately determine if the authority has issued a license to

the individual named on the order and, if a license has been

issued:

(1) record the suspension of the license in the licensing

authority's records;

(2) report the suspension as appropriate; and

(3) demand surrender of the suspended license if required by law

for other cases in which a license is suspended.

(b) A licensing authority shall implement the terms of a final

order suspending license without additional review or hearing.

The authority may provide notice as appropriate to the license

holder or to others concerned with the license.

(c) A licensing authority may not modify, remand, reverse,

vacate, or stay an order suspending license issued under this

chapter and may not review, vacate, or reconsider the terms of a

final order suspending license.

(d) An individual who is the subject of a final order suspending

license is not entitled to a refund for any fee or deposit paid

to the licensing authority.

(e) An individual who continues to engage in the business,

occupation, profession, or other licensed activity after the

implementation of the order suspending license by the licensing

authority is liable for the same civil and criminal penalties

provided for engaging in the licensed activity without a license

or while a license is suspended that apply to any other license

holder of that licensing authority.

(f) A licensing authority is exempt from liability to a license

holder for any act authorized under this chapter performed by the

authority.

(g) Except as provided by this chapter, an order suspending

license or dismissing a petition for the suspension of a license

does not affect the power of a licensing authority to grant,

deny, suspend, revoke, terminate, or renew a license.

(h) The denial or suspension of a driver's license under this

chapter is governed by this chapter and not by the general

licensing provisions of Chapter 521, Transportation Code.

(i) An order issued under this chapter to suspend a license

applies to each license issued by the licensing authority subject

to the order for which the obligor is eligible. The licensing

authority may not issue or renew any other license for the

obligor until the court or the Title IV-D agency renders an order

vacating or staying an order suspending license.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 5.03, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 751, Sec. 85, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.184, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 911, Sec. 90, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1023, Sec. 62, eff. Sept. 1,

2001.

Sec. 232.012. MOTION TO REVOKE STAY. (a) The obligee, support

enforcement agency, court, or Title IV-D agency may file a motion

to revoke the stay of an order suspending license if the

individual who is subject of an order suspending license does not

comply with:

(1) the terms of a reasonable repayment plan entered into by the

individual;

(2) the requirements of a reissued subpoena; or

(3) the terms of any court order pertaining to the possession of

or access to a child.

(b) Notice to the individual of a motion to revoke stay under

this section may be given by personal service or by mail to the

address provided by the individual, if any, in the order

suspending license. The notice must include a notice of hearing.

The notice must be provided to the individual not less than 10

days before the date of the hearing.

(c) A motion to revoke stay must allege the manner in which the

individual failed to comply with the repayment plan, the reissued

subpoena, or the court order pertaining to possession of or

access to a child.

(d) If the court or Title IV-D agency finds that the individual

is not in compliance with the terms of the repayment plan,

reissued subpoena, or court order pertaining to possession of or

access to a child, the court or agency shall revoke the stay of

the order suspending license and render a final order suspending

license.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 5.03, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 751, Sec. 85, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 911, Sec. 91, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 724, Sec. 5, eff. Sept. 1, 2001.

Sec. 232.013. VACATING OR STAYING ORDER SUSPENDING LICENSE. (a)

The court or Title IV-D agency may render an order vacating or

staying an order suspending an individual's license if:

(1) the individual has:

(A) paid all delinquent child support or has established a

satisfactory payment record;

(B) complied with the requirements of a reissued subpoena; or

(C) complied with the terms of any court order providing for the

possession of or access to a child; or

(2) the court or Title IV-D agency determines that good cause

exists for vacating or staying the order.

(b) The clerk of the court or Title IV-D agency shall promptly

deliver an order vacating or staying an order suspending license

to the appropriate licensing authority. The clerk shall collect

from an obligor a fee of $5 for each order mailed.

(c) On receipt of an order vacating or staying an order

suspending license, the licensing authority shall promptly issue

the affected license to the individual if the individual is

otherwise qualified for the license.

(d) An order rendered under this section does not affect the

right of the child support agency or obligee to any other remedy

provided by law, including the right to seek relief under this

chapter. An order rendered under this section does not affect the

power of a licensing authority to grant, deny, suspend, revoke,

terminate, or renew a license as otherwise provided by law.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 5.03, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 751, Sec. 85, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 911, Sec. 92, eff; Sept. 1,

1997; Acts 1997, 75th Leg., ch. 976, Sec. 9, eff. Sept. 1, 1997;

Acts 2001, 77th Leg., ch. 724, Sec. 6, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 610, Sec. 16, eff. Sept. 1, 2003.

Sec. 232.0135. DENIAL OF LICENSE RENEWAL. (a) A child support

agency, as defined by Section 101.004, may provide notice to a

licensing authority concerning an obligor who has failed to pay

child support for six months or more that requests the authority

to refuse to accept an application for renewal of the license of

the obligor.

(b) A licensing authority that receives the information

described by Subsection (a) shall refuse to accept an application

for renewal of the license of the obligor until the authority is

notified by the child support agency that the obligor has:

(1) paid all child support arrearages;

(2) established with the agency a satisfactory repayment

schedule or is in compliance with a court order for payment of

the arrearages;

(3) been granted an exemption from this subsection as part of a

court-supervised plan to improve the obligor's earnings and child

support payments; or

(4) successfully contested the denial of renewal of license

under Subsection (d).

(c) On providing a licensing authority with the notice described

by Subsection (a), the child support agency shall send a copy to

the obligor by first class mail and inform the obligor of the

steps the obligor must take to permit the authority to accept the

obligor's application for license renewal.

(d) An obligor receiving notice under Subsection (c) may request

a review by the child support agency to resolve any issue in

dispute regarding the identity of the obligor or the existence or

amount of child support arrearages. The agency shall promptly

provide an opportunity for a review, either by telephone or in

person, as appropriate to the circumstances. After the review,

if appropriate, the agency may notify the licensing authority

that it may accept the obligor's application for renewal of

license. If the agency and the obligor fail to resolve any issue

in dispute, the obligor, not later than the 30th day after the

date of receiving notice of the agency's determination from the

review, may file a motion with the court to direct the agency to

withdraw the notice under Subsection (a) and request a hearing on

the motion. The obligor's application for license renewal may

not be accepted by the licensing authority until the court rules

on the motion. If, after a review by the agency or a hearing by

the court, the agency withdraws the notice under Subsection (a),

the agency shall reimburse the obligor the amount of any fee

charged the obligor under Section 232.014.

(e) If an obligor enters into a repayment agreement with the

child support agency under this section, the agency may

incorporate the agreement in an order to be filed with and

confirmed by the court in the manner provided for agreed orders

under Chapter 233.

(f) In this section, "licensing authority" does not include the

State Securities Board.

Added by Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 55, eff. September 1, 2007.

Sec. 232.014. FEE BY LICENSING AUTHORITY. (a) A licensing

authority may charge a fee to an individual who is the subject of

an order suspending license or of an action of a child support

agency under Section 232.0135 to deny renewal of license in an

amount sufficient to recover the administrative costs incurred by

the authority under this chapter.

(b) A fee collected by the Texas Department of Motor Vehicles or

the Department of Public Safety shall be deposited to the credit

of the state highway fund.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 5.03, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 751, Sec. 85, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 911, Sec. 93, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 56, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3C.03, eff. September 1, 2009.

Sec. 232.015. COOPERATION BETWEEN LICENSING AUTHORITIES AND

TITLE IV-D AGENCY. (a) The Title IV-D agency may request from

each licensing authority the name, address, social security

number, license renewal date, and other identifying information

for each individual who holds, applies for, or renews a license

issued by the authority.

(b) A licensing authority shall provide the requested

information in the form and manner identified by the Title IV-D

agency.

(c) The Title IV-D agency may enter into a cooperative agreement

with a licensing authority to administer this chapter in a

cost-effective manner.

(d) The Title IV-D agency may adopt a reasonable implementation

schedule for the requirements of this section.

(e) The Title IV-D agency, the comptroller, and the Texas

Alcoholic Beverage Commission shall by rule specify additional

prerequisites for the suspension of licenses relating to state

taxes collected under Title 2, Tax Code. The joint rules must be

adopted not later than March 1, 1996.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 85, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1023, Sec. 63, eff.

Sept. 1, 2001.

Sec. 232.016. RULES, FORMS, AND PROCEDURES. The Title IV-D

agency by rule shall prescribe forms and procedures for the

implementation of this chapter.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 5.03, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 751, Sec. 85, eff. Sept. 1, 1995.



CHAPTER 233. CHILD SUPPORT REVIEW PROCESS TO ESTABLISH OR ENFORCE SUPPORT OBLIGATIONS

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE D. ADMINISTRATIVE SERVICES

CHAPTER 233. CHILD SUPPORT REVIEW PROCESS TO ESTABLISH OR ENFORCE

SUPPORT OBLIGATIONS

Sec. 233.001. PURPOSE. (a) The purpose of the procedures

specified in the child support review process authorized by this

chapter is to enable the Title IV-D agency to take expedited

administrative actions to establish, modify, and enforce child

support and medical support obligations, to determine parentage,

or to take any other action authorized or required under Part D,

Title IV, of the federal Social Security Act (42 U.S.C. Section

651 et seq.), and Chapter 231.

(b) A child support review order issued under this chapter and

confirmed by a court constitutes an order of the court and is

enforceable by any means available for the enforcement of child

support obligations under this code, including withholding

income, filing a child support lien, and suspending a license

under Chapter 232.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.401 and

amended by Acts 1997, 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997.

Sec. 233.002. AGREEMENTS ENCOURAGED. To the extent permitted by

this chapter, the Title IV-D agency shall encourage agreement of

the parties.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.402 and

amended by Acts 1997, 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997.

Sec. 233.003. BILINGUAL FORMS REQUIRED. A notice or other form

used to implement administrative procedures under this chapter

shall be printed in both Spanish and English.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.403 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997.

Sec. 233.004. INTERPRETER REQUIRED. If a party participating in

an administrative proceeding under this chapter does not speak

English or is hearing impaired, the Title IV-D agency shall

provide for interpreter services at no charge to the party.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.404 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997.

Sec. 233.005. INITIATING ADMINISTRATIVE ACTIONS. An

administrative action under this chapter may be initiated by

issuing a notice of child support review under Section 233.006 or

a notice of proposed child support review order under Section

233.009 or 233.0095 to each party entitled to notice.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.405 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 63, eff.

Sept. 1, 1999.

Sec. 233.006. CONTENTS OF NOTICE OF CHILD SUPPORT REVIEW. (a)

The notice of child support review issued by the Title IV-D

agency must:

(1) describe the procedure for a child support review, including

the procedures for requesting a negotiation conference;

(2) inform the recipient that the recipient may be represented

by legal counsel during the review process or at a court hearing;

and

(3) inform the recipient that the recipient may refuse to

participate or cease participation in the child support review

process, but that the refusal by the recipient to participate

will not prevent the completion of the process or the filing of a

child support review order.

(b) In addition to the information required by Subsection (a),

the notice of child support review may inform the recipient that:

(1) an affidavit of financial resources included with the notice

must be executed by the recipient and returned to the Title IV-D

agency not later than the 15th day after the date the notice is

received or delivered; and

(2) if the requested affidavit of financial resources is not

returned as required, the agency may:

(A) proceed with the review using the information that is

available to the agency; and

(B) file a legal action without further notice to the recipient,

except as otherwise required by law.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.406 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1023, Sec. 64, eff.

Sept. 1, 2001.

Sec. 233.007. SERVICE OF NOTICE. (a) A notice required in an

administrative action under this chapter may be delivered by

personal service or first class mail on each party entitled to

citation or notice as provided by Chapter 102.

(b) This section does not apply to notice required on filing of

a child support review order or to later judicial actions.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.407 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997.

Sec. 233.008. ADMINISTRATIVE SUBPOENA IN CHILD SUPPORT REVIEW.

In a child support review under this chapter, the Title IV-D

agency may issue an administrative subpoena authorized under

Chapter 231 to any individual or organization believed to have

financial or other information needed to establish, modify, or

enforce a support order.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.408 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997.

Sec. 233.009. NOTICE OF PROPOSED CHILD SUPPORT REVIEW ORDER;

NEGOTIATION CONFERENCE. (a) After an investigation and

assessment of financial resources, the Title IV-D agency may

serve on the parties a notice of proposed child support review

order in enforcing or modifying an existing order.

(b) The notice of proposed child support review order shall

state:

(1) the amount of periodic payment of child support due, the

amount of any overdue support that is owed as an arrearage as of

the date of the notice, and the amounts that are to be paid by

the obligor for current support due and in payment on the

arrearage owed;

(2) that the person identified in the notice as the party

responsible for payment of the support amounts may contest the

notice order on the grounds that:

(A) the respondent is not the responsible party;

(B) the dependent child is no longer entitled to child support;

or

(C) the amount of monthly support or arrearage is incorrectly

stated; and

(3) that, if the person identified in the notice as the party

responsible for payment of the support amounts does not contest

the notice in writing or request a negotiation conference to

discuss the notice not later than the 15th day after the date the

notice was delivered, the Title IV-D agency may file a child

support review order for child support and for medical support

for the child as provided by Chapter 154 according to the

information available to the agency.

(c) The Title IV-D agency may schedule a negotiation conference

without a request from a party.

(d) The Title IV-D agency shall schedule a negotiation

conference on the timely request of a party.

(e) The agency may conduct a negotiation conference, or any part

of a negotiation conference, by telephone conference call, by

video conference, as well as in person and may adjourn the

conference for a reasonable time to permit mediation of issues

that cannot be resolved by the parties and the agency.

(f) Notwithstanding any other provision of this chapter, if the

parties have agreed to the terms of a proposed child support

review order and each party has signed the order, including a

waiver of the right to service of process as provided by Section

233.018, the Title IV-D agency may immediately present the order

and waiver to the court for confirmation without conducting a

negotiation conference or requiring the production of financial

information.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.409 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1023, Sec. 65, eff. Sept. 1,

2001.

Sec. 233.0095. NOTICE OF PROPOSED CHILD SUPPORT REVIEW ORDER IN

CASES OF ACKNOWLEDGED PATERNITY. (a) If an individual has

signed the acknowledgment of paternity as the father of the child

or executed a statement of paternity, the Title IV-D agency may

serve on the parties a notice of proposed child support review

order.

(b) The notice of proposed child support review order shall

state:

(1) the amount of periodic payment of child support due;

(2) that the person identified in the notice as the party

responsible for payment of the support amounts may only contest

the amount of monthly support; and

(3) that, if the person identified in the notice as the party

responsible for payment of the support amounts does not contest

the notice in writing or request a negotiation conference to

discuss the notice not later than the 15th day after the date the

notice was delivered, the Title IV-D agency may file the child

support order for child support and for medical support for the

child as provided by Chapter 154 according to the information

available to the agency.

(c) The Title IV-D agency may schedule a negotiation conference

without a request from a party.

(d) The Title IV-D agency shall schedule a negotiation

conference on the timely request of a party.

(e) The Title IV-D agency may conduct a negotiation conference,

or any part of a negotiation conference, by telephone conference

call, by video conference, or in person and may adjourn the

conference for a reasonable time to permit mediation of issues

that cannot be resolved by the parties and the agency.

(f) Notwithstanding any other provision of this chapter, if

paternity has been acknowledged, the parties have agreed to the

terms of a proposed child support review order, and each party

has signed the order, including a waiver of the right to service

of process as provided by Section 233.018, the Title IV-D agency

may immediately present the order and waiver to the court for

confirmation without conducting a negotiation conference or

requiring the production of financial information.

Added by Acts 1999, 76th Leg., ch. 556, Sec. 64, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1023, Sec. 66, eff.

Sept. 1, 2001.

Sec. 233.010. NOTICE OF NEGOTIATION CONFERENCE; FAILURE TO

ATTEND CONFERENCE. (a) The Title IV-D agency shall notify all

parties entitled to notice of the negotiation conference of the

date, time, and place of the conference not later than the 10th

day before the date of the conference.

(b) If a party fails to attend the scheduled conference, the

agency may proceed with the review and file a child support

review order according to the information available to the

agency.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.410 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997.

Sec. 233.011. RESCHEDULING NEGOTIATION CONFERENCE; NOTICE

REQUIRED. (a) The Title IV-D agency may reschedule or adjourn a

negotiation conference on the request of any party.

(b) The Title IV-D agency shall give all parties notice of a

rescheduled conference not later than the third day before the

date of the rescheduled conference.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.411 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997.

Sec. 233.012. INFORMATION REQUIRED TO BE PROVIDED AT NEGOTIATION

CONFERENCE. At the beginning of the negotiation conference, the

child support review officer shall review with the parties

participating in the conference information provided in the

notice of child support review and inform the parties that:

(1) the purpose of the negotiation conference is to provide an

opportunity to reach an agreement on a child support order;

(2) if the parties reach an agreement, the review officer will

prepare an agreed review order to be effective immediately on

being confirmed by the court, as provided by Section 233.024;

(3) a party does not have to sign a review order prepared by the

child support review officer but that the Title IV-D agency may

file a review order without the agreement of the parties;

(4) the parties may sign a waiver of the right to service of

process;

(5) a party may request a court hearing on a nonagreed order at

any time before the 20th day after the date a petition for

confirmation of the order is filed; and

(6) a party may file a motion for a new trial at any time before

the 30th day after an order is confirmed by the court.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.412 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997.

Sec. 233.013. DETERMINING SUPPORT AMOUNT; MODIFICATION. (a)

The Title IV-D agency may use any information obtained by the

agency from the parties or any other source and shall apply the

child support guidelines provided by this code to determine the

appropriate amount of child support.

(b) If it has been three years since a child support order was

rendered or last modified and the amount of the child support

award under the order differs by either 20 percent or $100 from

the amount that would be awarded under the child support

guidelines, the Title IV-D agency shall file an appropriate child

support review order, including an order that has the effect of

modifying an existing court or administrative order for child

support without the necessity of filing a motion to modify.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.413 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997.

Sec. 233.014. RECORD OF PROCEEDINGS. (a) For the purposes of

this chapter, documentary evidence relied on by the child support

review officer, including an affidavit of a party, together with

the child support review order is a sufficient record of the

proceedings.

(b) The Title IV-D agency is not required to make any other

record or transcript of the negotiation conference.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.414 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997.

Sec. 233.015. ISSUANCE OF CHILD SUPPORT REVIEW ORDER OR FINDING

THAT NO ORDER SHOULD BE ISSUED; EFFECT. (a) If a negotiation

conference does not result in agreement by all parties to the

child support review order, the Title IV-D agency shall render a

final decision in the form of a child support review order or a

determination that the agency should not issue a child support

review order not later than the fifth day after the date of the

negotiation conference.

(b) If the Title IV-D agency determines that the agency should

not issue a child support order, the agency shall immediately

provide each party with notice of the determination by personal

delivery or by first class mail.

(c) A determination that a child support order should not be

issued must include a statement of the reasons that an order is

not being issued and a statement that the agency's determination

does not affect the right of the Title IV-D agency or a party to

request any other remedy provided by law.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.415 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997.

Sec. 233.016. VACATING CHILD SUPPORT REVIEW ORDER. (a) The

Title IV-D agency may vacate a child support review order at any

time before the order is filed with the court.

(b) A new negotiation conference, with notice to all parties,

may be scheduled or the Title IV-D agency may make a

determination that a child support review order should not be

issued and give notice of that determination as provided by this

chapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.416 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997.

Sec. 233.017. CONTENTS OF CHILD SUPPORT REVIEW ORDER. (a) An

order issued under this chapter must be reviewed and signed by an

attorney of the Title IV-D agency and must contain all provisions

that are appropriate for an order under this title, including

current child support, medical support, a determination of any

arrearages or retroactive support, and, if not otherwise ordered,

income withholding.

(b) A child support review order providing for the enforcement

of an order may not contain a provision that imposes

incarceration or a fine or contains a finding of contempt.

(c) A child support review order that establishes or modifies an

amount of previously ordered support must include the findings

required by Section 154.130.

(d) A child support review order that is not agreed to by all

the parties may specify and reserve for the court at the

confirmation hearing unresolved issues relating to

conservatorship or possession of a child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.417 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997.

Sec. 233.018. ADDITIONAL CONTENTS OF AGREED CHILD SUPPORT REVIEW

ORDER. (a) If a negotiation conference results in an agreement

of the parties, each party must sign the child support review

order and the order must contain as to each party:

(1) a waiver by the party of the right to service of process and

a court hearing;

(2) the mailing address of the party; and

(3) the following statement printed on the order in boldfaced

type, in capital letters, or underlined:

"I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTAND THIS CHILD SUPPORT

REVIEW ORDER. I UNDERSTAND THAT IF I SIGN THIS ORDER, IT WILL BE

CONFIRMED BY THE COURT WITHOUT FURTHER NOTICE TO ME. I KNOW THAT

I HAVE A RIGHT TO REQUEST THAT A COURT RECONSIDER THE ORDER BY

FILING A MOTION FOR A NEW TRIAL AT ANY TIME BEFORE THE 30TH DAY

AFTER THE DATE OF THE CONFIRMATION OF THE ORDER BY THE COURT. I

KNOW THAT IF I DO NOT OBEY THE TERMS OF THIS ORDER I MAY BE HELD

IN CONTEMPT OF COURT."

(b) If a negotiation conference results in an agreement on some

but not all issues in the case, the parties may sign a waiver of

service along with an agreement to appear in court at a specified

date and time for a determination by the court of all unresolved

issues. Notice of the hearing is not required.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.418 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 65, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1023, Sec. 67, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 610, Sec. 17, eff. Sept.

1, 2003.

Sec. 233.019. FILING OF AGREED REVIEW ORDER. (a) The Title

IV-D agency shall file an agreed child support review order and a

waiver of service signed by the parties with the clerk of the

court having continuing jurisdiction of the child who is the

subject of the order.

(b) If there is not a court of continuing jurisdiction, the

Title IV-D agency shall file the agreed review order with the

clerk of a court having jurisdiction under this title.

(c) If applicable, an acknowledgment of paternity or a written

report of a parentage testing expert and any documentary evidence

relied upon by the agency shall be filed with the agreed review

order as an exhibit to the order.

(d) A child support order issued by a tribunal of another state

and filed with an agreed review order as an exhibit to the agreed

review order shall be treated as a confirmed order without the

necessity of registration under Subchapter G, Chapter 159.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.419 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 66, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 57, eff. September 1, 2007.

Sec. 233.020. CONTENTS OF PETITION FOR CONFIRMATION OF NONAGREED

ORDER. (a) A petition for confirmation of a child support

review order not agreed to by the parties:

(1) must include the final review order as an attachment to the

petition; and

(2) may include a waiver of service executed under Section

233.018(b) and an agreement to appear in court for a hearing.

(b) Documentary evidence relied on by the Title IV-D agency,

including, if applicable, an acknowledgment of paternity or a

written report of a parentage testing expert, shall be filed with

the clerk as exhibits to the petition, but are not required to be

served on the parties. The petition must identify the exhibits

that are filed with the clerk.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.420 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 67, eff.

Sept. 1, 1999.

Sec. 233.021. DUTIES OF CLERK OF COURT. (a) On the filing of

an agreed child support review order or of a petition for

confirmation of a nonagreed order issued by the Title IV-D

agency, the clerk of court shall endorse on the order or petition

the date and time the order or petition is filed.

(b) In an original action, the clerk shall endorse the

appropriate court and cause number on the agreed review order or

on the petition for confirmation of a nonagreed order.

(c) The clerk shall deliver by personal service a copy of the

petition for confirmation of a nonagreed review order and a copy

of the order, to each party entitled to service who has not

waived service.

(d) A clerk of a district court is entitled to collect in a

child support review case the fees authorized in a Title IV-D

case by Chapter 231.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.421 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997.

Sec. 233.022. FORM TO REQUEST A COURT HEARING ON NONAGREED

ORDER. (a) A court shall consider any responsive pleading that

is intended as an objection to confirmation of a child support

review order not agreed to by the parties, including a general

denial, as a request for a court hearing.

(b) The Title IV-D agency shall:

(1) make available to each clerk of court copies of the form to

request a court hearing on a nonagreed review order; and

(2) provide the form to request a court hearing to a party to

the child support review proceeding on request of the party.

(c) The clerk shall furnish the form to a party to the child

support review proceeding on the request of the party.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.422 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997.

Sec. 233.023. TIME TO REQUEST A COURT HEARING. A party may file

a request for a court hearing not later than the 20th day after

the date the petition for confirmation of a nonagreed child

support review order is delivered to the party.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.423 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997.

Sec. 233.024. CONFIRMATION OF AGREED ORDER. (a) On the filing

of an agreed child support review order signed by all parties,

together with waiver of service, the court shall sign the order

not later than the third day after the filing of the order. The

court may sign the order before filing the order, but the signed

order shall immediately be filed.

(b) On confirmation by the court, the Title IV-D agency shall

immediately deliver to each party a copy of the signed agreed

review order.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.424 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1023, Sec. 68, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 610, Sec. 18, eff. Sept. 1, 2003.

Sec. 233.025. EFFECT OF REQUEST FOR HEARING ON NONAGREED ORDER;

PLEADING. (a) A request for hearing or an order setting a

hearing on confirmation of a nonagreed child support review order

stays confirmation of the order pending the hearing.

(b) At a hearing on confirmation, any issues in dispute shall be

heard in a trial de novo.

(c) The petition for confirmation and the child support review

order constitute a sufficient pleading by the Title IV-D agency

for relief on any issue addressed in the petition and order.

(d) The request for hearing may limit the scope of the de novo

hearing by specifying the issues that are in dispute.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.425 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997.

Sec. 233.026. TIME FOR COURT HEARING. (a) When a timely

request for a court hearing has been filed as provided by Section

233.023, the court shall hold a hearing on the confirmation of a

child support review order that has not been agreed to by the

parties not later than the 30th day after the date the request

was filed.

(b) A court may not hold a hearing on the confirmation of a

nonagreed child support review order if a party does not timely

request a hearing as provided by Section 233.023.

(c) If the court resets the time of the hearing, the reset

hearing shall be held not later than the 30th day after the date

set for the initial hearing.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.426 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 610, Sec. 19, eff. Sept. 1, 2003.

Sec. 233.027. ORDER AFTER HEARING; EFFECT OF CONFIRMATION ORDER.

(a) After the hearing on the confirmation of a nonagreed child

support review order, the court shall:

(1) if the court finds that the order should be confirmed,

immediately sign a confirmation order and enter the order as an

order of the court;

(2) if the court finds that the relief granted in the child

support review order is inappropriate, sign an appropriate order

at the conclusion of the hearing or as soon after the conclusion

of the hearing as is practical and enter the order as an order of

the court; or

(3) if the court finds that all relief should be denied, enter

an order that denies relief and includes specific findings

explaining the reasons that relief is denied.

(b) On the signing of a confirmation order by the judge of the

court, the child support review order becomes a final order of

the court.

(c) If the party who requested the hearing fails to appear at

the hearing, the court shall sign a confirmation order and enter

the order as an order of the court.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.427 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 610, Sec. 20, eff. Sept. 1, 2003.

Sec. 233.0271. CONFIRMATION OF NONAGREED ORDER WITHOUT HEARING.

(a) If a request for hearing has not been timely received, the

court shall confirm and sign a nonagreed child support review

order not later than the 30th day after the date the petition for

confirmation was delivered to the last party entitled to service.

(b) The Title IV-D agency shall immediately deliver a copy of

the confirmed nonagreed review order to each party, together with

notice of right to file a motion for a new trial not later than

the 30th day after the date the order was confirmed by the court.

Added by Acts 1997, 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997.

Sec. 233.028. SPECIAL CHILD SUPPORT REVIEW PROCEDURES RELATING

TO ESTABLISHMENT OF PARENTAGE. (a) If the parentage of a child

has not been established, the notice of child support review

delivered to the parties must include an allegation that the

recipient is a biological parent of the child. The notice shall

inform the parties that:

(1) not later than the 15th day after the date of delivery of

the notice, the alleged parent of the child shall either sign a

statement of paternity or an acknowledgment of paternity or deny

in writing that the alleged parent is the biological parent of

the child;

(2) either party may request that scientifically accepted

parentage testing be conducted to assist in determining the

identities of the child's parents;

(3) if the alleged parent timely denies parentage of the child,

the Title IV-D agency shall order parentage testing; and

(4) if the alleged parent does not deny parentage of the child,

the Title IV-D agency may conduct a negotiation conference.

(b) If all parties agree to the child's parentage, the agency

may file an agreed child support review order as provided by this

chapter.

(c) If a party denies parentage, the Title IV-D agency shall

order parentage testing and give each party notice of the time

and place of testing. If either party fails or refuses to

participate in administrative parentage testing, the Title IV-D

agency may file a child support review order resolving the

question of parentage against that party. The court shall confirm

the child support review order as a temporary or final order of

the court only after an opportunity for parentage testing has

been provided.

(d) If genetic testing identifies the alleged parent as the

parent of the child and the results of a verified written report

of a genetic testing expert meet the requirements of Chapter 160

for issuing a temporary order, the Title IV-D agency may conduct

a negotiation conference to resolve any issues of support and

file with the court a child support review order.

(e) If the results of parentage testing exclude an alleged

parent from being the biological parent of the child, the Title

IV-D agency shall issue and provide to each party a child support

review order that declares that the excluded person is not a

parent of the child.

(f) Any party may file a petition for confirmation of a child

support review order issued under this section.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.428 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 821, Sec. 2.17, eff. June 14,

2001.

Sec. 233.029. ADMINISTRATIVE PROCEDURE LAW NOT APPLICABLE. The

child support review process under this chapter is not governed

by Chapter 2001, Government Code.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 341, Sec. 2.04, eff.

Sept. 1, 1995. Redesignated from Family Code Sec. 231.429 and

amended by Acts 1997 75th Leg., ch. 911, Sec. 80, eff. Sept. 1,

1997.



CHAPTER 234. STATE CASE REGISTRY, DISBURSEMENT UNIT, AND DIRECTORY OF NEW HIRES

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE D. ADMINISTRATIVE SERVICES

CHAPTER 234. STATE CASE REGISTRY, DISBURSEMENT UNIT, AND

DIRECTORY OF NEW HIRES

SUBCHAPTER A. UNIFIED STATE CASE REGISTRY AND DISBURSEMENT UNIT

Sec. 234.001. ESTABLISHMENT AND OPERATION OF STATE CASE REGISTRY

AND STATE DISBURSEMENT UNIT. (a) The Title IV-D agency shall

establish and operate a state case registry and state

disbursement unit meeting the requirements of 42 U.S.C. Sections

654a(e) and 654b and this subchapter.

(b) The state case registry shall maintain records of child

support orders in Title IV-D cases and in other cases in which a

child support order has been established or modified in this

state on or after October 1, 1998.

(c) The state disbursement unit shall:

(1) receive, maintain, and furnish records of child support

payments in Title IV-D cases and other cases as authorized by

law;

(2) forward child support payments as authorized by law;

(3) maintain records of child support payments made through the

state disbursement unit; and

(4) make available to a local registry each day in a manner

determined by the Title IV-D agency the following information:

(A) the cause number of the suit under which withholding is

required;

(B) the payor's name and social security number;

(C) the payee's name and, if available, social security number;

(D) the date the disbursement unit received the payment;

(E) the amount of the payment; and

(F) the instrument identification information.

(d) A certified child support payment record produced by the

state disbursement unit is admissible as evidence of the truth of

the information contained in the record and does not require

further authentication or verification.

Added by Acts 1997, 75th Leg., ch. 911, Sec. 94, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 68, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1023, Sec. 69, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 58, eff. September 1, 2007.

Sec. 234.002. INTEGRATED SYSTEM FOR CHILD SUPPORT AND MEDICAL

SUPPORT ENFORCEMENT. The statewide integrated system for child

support and medical support enforcement under Chapter 231 shall

be part of the state case registry and state disbursement unit

authorized by this subchapter.

Added by Acts 1997, 75th Leg., ch. 911, Sec. 94, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 68, eff.

Sept. 1, 1999.

Sec. 234.004. CONTRACTS AND COOPERATIVE AGREEMENTS. (a) The

Title IV-D agency may enter into contracts and cooperative

agreements as necessary to establish and operate the state case

registry and state disbursement unit authorized under this

subchapter.

(b) To the extent funds are available for this purpose, the

Title IV-D agency may enter into contracts or cooperative

agreements to process through the state disbursement unit child

support collections in cases not otherwise eligible under 42

U.S.C. Section 654b.

Added by Acts 1997, 75th Leg., ch. 911, Sec. 94, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1023, Sec. 70, eff.

Sept. 1, 2001.

Sec. 234.006. RULEMAKING. The Title IV-D agency may adopt rules

in compliance with federal law for the operation of the state

case registry and the state disbursement unit.

Added by Acts 1999, 76th Leg., ch. 556, Sec. 68, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1023, Sec. 71, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 59, eff. September 1, 2007.

Sec. 234.007. NOTICE OF PLACE OF PAYMENT. (a) The Title IV-D

agency shall notify the courts that the state disbursement unit

has been established. After receiving notice of the establishment

of the state disbursement unit, a court that orders income to be

withheld for child support shall order that all income withheld

for child support be paid to the state disbursement unit.

(b) In order to redirect payments from a local registry to the

state disbursement unit after the date of the establishment of

the state disbursement unit, the Title IV-D agency shall issue a

notice of place of payment informing the obligor, obligee, and

employer that income withheld for child support is to be paid to

the state disbursement unit.

(c) A copy of the notice under Subsection (b) shall be filed

with the court of continuing jurisdiction and with the local

child support registry.

(d) The notice under Subsection (b) must include:

(1) the name of the child for whom support is ordered and of the

person to whom support is ordered by the court to be paid;

(2) the style and cause number of the case in which support is

ordered; and

(3) instructions for the payment of ordered support to the state

disbursement unit.

(e) On receipt of a copy of the notice under Subsection (b), the

clerk of the court shall file the notice in the appropriate case

file.

(f) The notice under Subsection (b) may be used by the Title

IV-D agency to redirect child support payments from the state

disbursement unit of this state to the state disbursement unit of

another state.

Added by Acts 1999, 76th Leg., ch. 556, Sec. 68, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1247, Sec. 45, eff.

Sept. 1, 2003.

Sec. 234.008. DEPOSIT, DISTRIBUTION, AND ISSUANCE OF PAYMENTS.

(a) Not later than the second business day after the date the

state disbursement unit receives a child support payment, the

state disbursement unit shall distribute the payment to the Title

IV-D agency or the obligee.

(b) The state disbursement unit shall deposit daily all child

support payments in a trust fund with the state comptroller.

Subject to the agreement of the comptroller, the state

disbursement unit may issue checks from the trust fund.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 972, Sec. 65(5),

eff. September 1, 2007.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 972, Sec. 65(5),

eff. September 1, 2007.

(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 972, Sec. 65(5),

eff. September 1, 2007.

Added by Acts 1999, 76th Leg., ch. 556, Sec. 68, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1262, Sec. 4, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1232, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 60, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 65(5), eff. September 1, 2007.

Sec. 234.009. OFFICIAL CHILD SUPPORT PAYMENT RECORD. (a) The

record of child support payments maintained by a local registry

is the official record of a payment received directly by the

local registry.

(b) The record of child support payments maintained by the state

disbursement unit is the official record of a payment received

directly by the unit.

(c) After the date child support payments formerly received by a

local registry are redirected to the state disbursement unit, a

local registry may accept a record of payments furnished by the

state disbursement unit and may add the payments to the record of

payments maintained by the local registry so that a complete

payment record is available for use by the court.

(d) If the local registry does not add payments received by the

state disbursement unit to the record maintained by the registry

as provided by Subsection (c), the official record of child

support payments consists of the record maintained by the local

registry for payments received directly by the registry and the

record maintained by the state disbursement unit for payments

received directly by the unit.

Added by Acts 1999, 76th Leg., ch. 556, Sec. 68, eff. Sept. 1,

1999.

Sec. 234.0091. ADMINISTRATIVE REVIEW OF CHILD SUPPORT PAYMENT

RECORD. (a) On request, the state disbursement unit shall

provide to an obligor or obligee a copy of the record of child

support payments maintained by the unit. The record must include

the amounts and dates of all payments received from or on behalf

of the obligor and disbursed to the obligee.

(b) An obligor or obligee may request that the Title IV-D agency

investigate an alleged discrepancy between the child support

payment record provided by the state disbursement unit under

Subsection (a) and the payment records maintained by the obligor

or obligee. The obligor or obligee making the request must

provide to the Title IV-D agency documentation of the alleged

discrepancy, including a canceled check or other evidence of a

payment or disbursement at issue.

(c) The Title IV-D agency shall respond to a request under

Subsection (b) not later than the 20th day after the date the

agency receives the request. If, after an investigation, the

agency determines that the child support payment record

maintained by the state disbursement unit should be amended, the

state disbursement unit shall immediately make the required

amendment to the record and notify the obligor or obligee who

made the request under Subsection (b) of that amendment.

Added by Acts 2003, 78th Leg., ch. 1085, Sec. 1, eff. June 20,

2003.

Sec. 234.010. DIRECT DEPOSIT AND ELECTRONIC BENEFITS TRANSFER OF

CHILD SUPPORT PAYMENTS. (a) The state disbursement unit

authorized under this chapter may make a direct deposit of a

child support payment to an obligee by electronic funds transfer

into an account with a financial institution maintained by the

obligee. It is the responsibility of the obligee to notify the

state disbursement unit of:

(1) the existence of an account;

(2) the appropriate routing information for direct deposit by

electronic funds transfer into an account; and

(3) any modification to account information previously provided

to the state disbursement unit, including information that an

account has been closed.

(b) Except as provided by Subsection (d), the state disbursement

unit shall deposit a child support payment by electronic funds

transfer into a debit card account established for the obligee by

the Title IV-D agency if the obligee:

(1) does not maintain an account with a financial institution;

(2) fails to notify the state disbursement unit of the existence

of an account maintained with a financial institution; or

(3) closes an account maintained with a financial institution

previously used to accept direct deposit of a child support

payment without establishing a new account and notifying the

state disbursement unit of the new account in accordance with

Subsection (a).

(c) The Title IV-D agency shall:

(1) issue a debit card to each obligee for whom a debit card

account is established under Subsection (b); and

(2) provide the obligee with instructions for activating and

using the debit card.

(c-1) Chapter 604, Business & Commerce Code, does not apply

to a debit card issued under Subsection (c).

(d) An obligee may decline in writing to receive child support

payments by electronic funds transfer into an account with a

financial institution or a debit card account and request that

payments be provided by paper warrants if the obligee alleges

that receiving payments by electronic funds transfer would impose

a substantial hardship.

(e) A child support payment disbursed by the state disbursement

unit by electronic funds transfer into an account with a

financial institution maintained by the obligee or into a debit

card account established for the obligee under Subsection (b) is

solely the property of the obligee.

Added by Acts 1999, 76th Leg., ch. 1072, Sec. 6, Sept. 1, 1999.

Renumbered from Sec. 234.006 by Acts 2001, 77th Leg., ch. 1420,

Sec. 21.001(33), eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

551, Sec. 1, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 30, eff. June 19, 2009.

Sec. 234.012. RELEASE OF INFORMATION FROM STATE CASE REGISTRY.

Unless prohibited by a court in accordance with Section

105.006(c), the state case registry shall, on request and to the

extent permitted by federal law, provide the information required

under Sections 105.006 and 105.008 in any case included in the

registry under Section 234.001(b) to:

(1) any party to the proceeding;

(2) an amicus attorney;

(3) an attorney ad litem;

(4) a friend of the court;

(5) a guardian ad litem;

(6) a domestic relations office;

(7) a prosecuting attorney or juvenile court acting in a

proceeding under Title 3; or

(8) a governmental entity or court acting in a proceeding under

Chapter 262.

Added by Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 61, eff. September 1, 2007.

SUBCHAPTER B. STATE DIRECTORY OF NEW HIRES

Sec. 234.101. DEFINITIONS. In this subchapter:

(1) "Employee" means an individual who is an employee within the

meaning of Chapter 24 of the Internal Revenue Code of 1986 (26

U.S.C. Section 3401(c)). The term does not include an employee of

a state agency performing intelligence or counterintelligence

functions if the head of the agency has determined that reporting

employee information under this subchapter could endanger the

safety of the employee or compromise an ongoing investigation or

intelligence activity.

(2) "Employer" has the meaning given that term by Section

3401(d) of the Internal Revenue Code of 1986 (26 U.S.C. Section

3401(d)) and includes a governmental entity and a labor

organization, as that term is identified in Section 2(5) of the

National Labor Relations Act (29 U.S.C. Section 152(5)),

including an entity, also known as a "hiring hall," used by the

labor organization and an employer to carry out requirements of

an agreement between the organization and an employer described

in Section 8(f)(3) of that Act (29 U.S.C. Section 158(f)(3)).

Added by Acts 1997, 75th Leg., ch. 911, Sec. 94, eff. Sept. 1,

1997.

Sec. 234.102. OPERATION OF NEW HIRE DIRECTORY. In cooperation

with the Texas Workforce Commission, the Title IV-D agency shall

develop and operate a state directory to which employers in the

state shall report each newly hired or rehired employee in

accordance with the requirements of 42 U.S.C. Section 653a.

Added by Acts 1997, 75th Leg., ch. 911, Sec. 94, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 178, Sec. 12, eff.

Aug. 30, 1999.

Sec. 234.103. CONTRACTS AND COOPERATIVE AGREEMENTS. The Title

IV-D agency may enter into cooperative agreements and contracts

as necessary to create and operate the directory authorized under

this subchapter.

Added by Acts 1997, 75th Leg., ch. 911, Sec. 94, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 178, Sec. 13, eff.

Aug. 30, 1999.

Sec. 234.104. PROCEDURES. The Title IV-D agency by rule shall

establish procedures for reporting employee information and for

operating a state directory of new hires meeting the requirements

of federal law.

Added by Acts 1997, 75th Leg., ch. 911, Sec. 94, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 178, Sec. 14, eff.

Aug. 30, 1999.

Sec. 234.105. CIVIL PENALTY. (a) In addition to any other

remedy provided by law, an employer who knowingly violates a

procedure adopted under Section 234.104 for reporting employee

information may be liable for a civil penalty as permitted by

Section 453A(d) of the federal Social Security Act (42 U.S.C.

Section 653a).

(b) The amount of the civil penalty may not exceed:

(1) $25 for each occurrence in which an employer fails to report

an employee; or

(2) $500 for each occurrence in which the conduct described by

Subdivision (1) is the result of a conspiracy between the

employer and an employee to not supply a required report or to

submit a false or incomplete report.

(c) The attorney general may sue to collect the civil penalty.

A penalty collected under this section shall be deposited in a

special fund in the state treasury.

Added by Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 62, eff. September 1, 2007.



CHAPTER 236. COMPETITIVE BIDDING FOR CHILD SUPPORT COLLECTION SERVICES

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE D. ADMINISTRATIVE SERVICES

CHAPTER 236. COMPETITIVE BIDDING FOR CHILD SUPPORT COLLECTION

SERVICES

Sec. 236.001. DEFINITION. In this chapter, "council" means the

State Council on Competitive Government.

Added by Acts 1997, 75th Leg., ch. 420, Sec. 27, eff. Sept. 1,

1997. Renumbered from Family Code Sec. 234.001 by Acts 1999, 76th

Leg., ch. 62, Sec. 19.01(25), eff. Sept. 1, 1999.

Sec. 236.002. POWERS AND DUTIES OF COUNCIL. (a) The council

shall:

(1) establish an initiative called "Kids Can't Wait" to increase

child support enforcement;

(2) identify child support enforcement functions performed by

the Title IV-D agency that may be competitively bid;

(3) establish guidelines for referral of child support

enforcement cases to a contractor;

(4) after consulting with the Title IV-D agency, make

recommendations regarding competitive bidding of child support

enforcement functions that are identified under Subdivision (2);

(5) consider the benefits of the state's participation in an

electronic parent locator network or a similar national service

designed to locate parents who owe child support;

(6) study the feasibility of cost recovery options in child

support collection actions for children who do not receive public

assistance; and

(7) engage in other activities necessary for the administration

of this chapter.

(b) The Title IV-D agency shall coordinate with the council

regarding competitive bidding of child support enforcement

functions identified under this section.

(c) A member of the council may designate an employee of the

state agency represented by the member to perform any of the

member's powers or duties under this section.

(d) The Title IV-D agency shall cooperate with the council if

requested by the council.

(e) The council and the Title IV-D agency shall report not later

than October 1, 1998, to the presiding officer of each house of

the legislature the results of the council's efforts under this

section.

Added by Acts 1997, 75th Leg., ch. 420, Sec. 27, eff. Sept. 1,

1997. Renumbered from Family Code Sec. 234.002 by Acts 1999, 76th

Leg., ch. 62, Sec. 19.01(25), eff. Sept. 1, 1999.

Sec. 236.003. CHILD SUPPORT COLLECTION AGREEMENT. The Title

IV-D agency or a contractor awarded a contract under this chapter

to collect child support may enter into an agreement with a

person liable for the payment of child support. The agreement may

relate to any matter that may be adjudicated by a court,

including:

(1) the determination of paternity;

(2) the determination of the amount of child support due;

(3) the method of making child support payments;

(4) the imposition of income garnishment or withholding;

(5) the payment of fees;

(6) the reimbursement of costs; and

(7) other child support enforcement matters permitted by state

or federal law.

Added by Acts 1997, 75th Leg., ch. 420, Sec. 27, eff. Sept. 1,

1997. Renumbered from Family Code Sec. 234.003 by Acts 1999, 76th

Leg., ch. 62, Sec. 19.01(25), eff. Sept. 1, 1999.



CHAPTER 261. INVESTIGATION OF REPORT OF CHILD ABUSE OR NEGLECT

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE E. PROTECTION OF THE CHILD

CHAPTER 261. INVESTIGATION OF REPORT OF CHILD ABUSE OR NEGLECT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 261.001. DEFINITIONS. In this chapter:

(1) "Abuse" includes the following acts or omissions by a

person:

(A) mental or emotional injury to a child that results in an

observable and material impairment in the child's growth,

development, or psychological functioning;

(B) causing or permitting the child to be in a situation in

which the child sustains a mental or emotional injury that

results in an observable and material impairment in the child's

growth, development, or psychological functioning;

(C) physical injury that results in substantial harm to the

child, or the genuine threat of substantial harm from physical

injury to the child, including an injury that is at variance with

the history or explanation given and excluding an accident or

reasonable discipline by a parent, guardian, or managing or

possessory conservator that does not expose the child to a

substantial risk of harm;

(D) failure to make a reasonable effort to prevent an action by

another person that results in physical injury that results in

substantial harm to the child;

(E) sexual conduct harmful to a child's mental, emotional, or

physical welfare, including conduct that constitutes the offense

of continuous sexual abuse of young child or children under

Section 21.02, Penal Code, indecency with a child under Section

21.11, Penal Code, sexual assault under Section 22.011, Penal

Code, or aggravated sexual assault under Section 22.021, Penal

Code;

(F) failure to make a reasonable effort to prevent sexual

conduct harmful to a child;

(G) compelling or encouraging the child to engage in sexual

conduct as defined by Section 43.01, Penal Code;

(H) causing, permitting, encouraging, engaging in, or allowing

the photographing, filming, or depicting of the child if the

person knew or should have known that the resulting photograph,

film, or depiction of the child is obscene as defined by Section

43.21, Penal Code, or pornographic;

(I) the current use by a person of a controlled substance as

defined by Chapter 481, Health and Safety Code, in a manner or to

the extent that the use results in physical, mental, or emotional

injury to a child;

(J) causing, expressly permitting, or encouraging a child to use

a controlled substance as defined by Chapter 481, Health and

Safety Code; or

(K) causing, permitting, encouraging, engaging in, or allowing a

sexual performance by a child as defined by Section 43.25, Penal

Code.

(2) "Department" means the Department of Family and Protective

Services.

(3) "Designated agency" means the agency designated by the court

as responsible for the protection of children.

(4) "Neglect" includes:

(A) the leaving of a child in a situation where the child would

be exposed to a substantial risk of physical or mental harm,

without arranging for necessary care for the child, and the

demonstration of an intent not to return by a parent, guardian,

or managing or possessory conservator of the child;

(B) the following acts or omissions by a person:

(i) placing a child in or failing to remove a child from a

situation that a reasonable person would realize requires

judgment or actions beyond the child's level of maturity,

physical condition, or mental abilities and that results in

bodily injury or a substantial risk of immediate harm to the

child;

(ii) failing to seek, obtain, or follow through with medical

care for a child, with the failure resulting in or presenting a

substantial risk of death, disfigurement, or bodily injury or

with the failure resulting in an observable and material

impairment to the growth, development, or functioning of the

child;

(iii) the failure to provide a child with food, clothing, or

shelter necessary to sustain the life or health of the child,

excluding failure caused primarily by financial inability unless

relief services had been offered and refused;

(iv) placing a child in or failing to remove the child from a

situation in which the child would be exposed to a substantial

risk of sexual conduct harmful to the child; or

(v) placing a child in or failing to remove the child from a

situation in which the child would be exposed to acts or

omissions that constitute abuse under Subdivision (1)(E), (F),

(G), (H), or (K) committed against another child; or

(C) the failure by the person responsible for a child's care,

custody, or welfare to permit the child to return to the child's

home without arranging for the necessary care for the child after

the child has been absent from the home for any reason, including

having been in residential placement or having run away.

(5) "Person responsible for a child's care, custody, or welfare"

means a person who traditionally is responsible for a child's

care, custody, or welfare, including:

(A) a parent, guardian, managing or possessory conservator, or

foster parent of the child;

(B) a member of the child's family or household as defined by

Chapter 71;

(C) a person with whom the child's parent cohabits;

(D) school personnel or a volunteer at the child's school; or

(E) personnel or a volunteer at a public or private child-care

facility that provides services for the child or at a public or

private residential institution or facility where the child

resides.

(6) "Report" means a report that alleged or suspected abuse or

neglect of a child has occurred or may occur.

(7) "Board" means the Board of Protective and Regulatory

Services.

(8) "Born addicted to alcohol or a controlled substance" means a

child:

(A) who is born to a mother who during the pregnancy used a

controlled substance, as defined by Chapter 481, Health and

Safety Code, other than a controlled substance legally obtained

by prescription, or alcohol; and

(B) who, after birth as a result of the mother's use of the

controlled substance or alcohol:

(i) experiences observable withdrawal from the alcohol or

controlled substance;

(ii) exhibits observable or harmful effects in the child's

physical appearance or functioning; or

(iii) exhibits the demonstrable presence of alcohol or a

controlled substance in the child's bodily fluids.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 86, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 575, Sec. 10, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1022, Sec. 63, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 62, Sec. 19.01(26), eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 59, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.11, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.32, eff. September 1, 2007.

Sec. 261.002. CENTRAL REGISTRY. (a) The department shall

establish and maintain in Austin a central registry of reported

cases of child abuse or neglect.

(b) The department may adopt rules necessary to carry out this

section. The rules shall provide for cooperation with local child

service agencies, including hospitals, clinics, and schools, and

cooperation with other states in exchanging reports to effect a

national registration system.

(c) The department may enter into agreements with other states

to allow for the exchange of reports of child abuse and neglect

in other states' central registry systems. The department shall

use information obtained under this subsection in performing the

background checks required under Section 42.056, Human Resources

Code. The department shall cooperate with federal agencies and

shall provide information and reports of child abuse and neglect

to the appropriate federal agency that maintains the national

registry for child abuse and neglect, if a national registry

exists.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.12, eff. September 1, 2005.

Sec. 261.003. APPLICATION TO STUDENTS IN SCHOOL FOR DEAF OR

SCHOOL FOR BLIND AND VISUALLY IMPAIRED. This chapter applies to

the investigation of a report of abuse or neglect of a student,

without regard to the age of the student, in the Texas School for

the Deaf or the Texas School for the Blind and Visually Impaired.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 261.004. STATISTICS OF ABUSE AND NEGLECT OF CHILDREN. (a)

The department shall prepare and disseminate statistics by county

relating to the department's activities under this subtitle and

include the information specified in Subsection (b) in an annual

report available to the public.

(b) The department shall report the following information:

(1) the number of initial phone calls received by the department

alleging abuse and neglect;

(2) the number of children reported to the department as having

been abused and neglected;

(3) the number of reports received by the department alleging

abuse or neglect and assigned by the department for

investigation;

(4) of the children to whom Subdivision (2) applies:

(A) the number for whom the report was substantiated;

(B) the number for whom the report was unsubstantiated;

(C) the number for whom the report was determined to be false;

(D) the number who did not receive services from the department

under a state or federal program;

(E) the number who received services, including preventative

services, from the department under a state or federal program;

and

(F) the number who were removed from the child's home during the

preceding year;

(5) the number of families in which the child was not removed,

but the child or family received services from the department;

(6) the number of children who died during the preceding year as

a result of child abuse or neglect;

(7) of the children to whom Subdivision (6) applies, the number

who were in foster care at the time of death;

(8) the number of child protective services workers responsible

for report intake, assessment, or investigation;

(9) the response time by the department with respect to

conducting an initial investigation of a report of child abuse or

neglect;

(10) the response time by the department with respect to

commencing services to families and children for whom an

allegation of abuse or neglect has been made;

(11) the number of children who were returned to their families

or who received family preservation services and who, before the

fifth anniversary of the date of return or receipt, were the

victims of substantiated reports of child abuse or neglect,

including abuse or neglect resulting in the death of the child;

(12) the number of cases pursued by the department in each stage

of the judicial process, including civil and criminal proceedings

and the results of each proceeding; and

(13) the number of children for whom a person was appointed by

the court to represent the best interests of the child and the

average number of out-of-court contacts between the person and

the child.

(c) The department shall compile the information specified in

Subsection (b) for the preceding year in a report to be submitted

to the legislature and the general public not later than February

1 of each year.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 64, eff. Sept. 1,

1997.

SUBCHAPTER B. REPORT OF ABUSE OR NEGLECT; IMMUNITIES

Sec. 261.101. PERSONS REQUIRED TO REPORT; TIME TO REPORT. (a)

A person having cause to believe that a child's physical or

mental health or welfare has been adversely affected by abuse or

neglect by any person shall immediately make a report as provided

by this subchapter.

(b) If a professional has cause to believe that a child has been

abused or neglected or may be abused or neglected, or that a

child is a victim of an offense under Section 21.11, Penal Code,

and the professional has cause to believe that the child has been

abused as defined by Section 261.001 or 261.401, the professional

shall make a report not later than the 48th hour after the hour

the professional first suspects that the child has been or may be

abused or neglected or is a victim of an offense under Section

21.11, Penal Code. A professional may not delegate to or rely on

another person to make the report. In this subsection,

"professional" means an individual who is licensed or certified

by the state or who is an employee of a facility licensed,

certified, or operated by the state and who, in the normal course

of official duties or duties for which a license or certification

is required, has direct contact with children. The term includes

teachers, nurses, doctors, day-care employees, employees of a

clinic or health care facility that provides reproductive

services, juvenile probation officers, and juvenile detention or

correctional officers.

(c) The requirement to report under this section applies without

exception to an individual whose personal communications may

otherwise be privileged, including an attorney, a member of the

clergy, a medical practitioner, a social worker, a mental health

professional, and an employee of a clinic or health care facility

that provides reproductive services.

(d) Unless waived in writing by the person making the report,

the identity of an individual making a report under this chapter

is confidential and may be disclosed only:

(1) as provided by Section 261.201; or

(2) to a law enforcement officer for the purposes of conducting

a criminal investigation of the report.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 87, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 162, Sec. 1, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 575, Sec. 11, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1022, Sec. 65, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 62, Sec. 6.29, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1150, Sec. 2, eff. Sept. 1, 1999;

Acts 1999, 76th Leg., ch. 1390, Sec. 21, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 1420, Sec. 5.003, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 27, eff. September 1, 2005.

Sec. 261.102. MATTERS TO BE REPORTED. A report should reflect

the reporter's belief that a child has been or may be abused or

neglected or has died of abuse or neglect.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 88, eff.

Sept. 1, 1995.

Sec. 261.103. REPORT MADE TO APPROPRIATE AGENCY. (a) Except as

provided by Subsections (b) and (c) and Section 261.405, a report

shall be made to:

(1) any local or state law enforcement agency;

(2) the department;

(3) the state agency that operates, licenses, certifies, or

registers the facility in which the alleged abuse or neglect

occurred; or

(4) the agency designated by the court to be responsible for the

protection of children.

(b) A report may be made to the Texas Youth Commission instead

of the entities listed under Subsection (a) if the report is

based on information provided by a child while under the

supervision of the commission concerning the child's alleged

abuse of another child.

(c) Notwithstanding Subsection (a), a report, other than a

report under Subsection (a)(3) or Section 261.405, must be made

to the department if the alleged or suspected abuse or neglect

involves a person responsible for the care, custody, or welfare

of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 89, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1477, Sec. 24, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1297, Sec. 46, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

213, Sec. 1, eff. September 1, 2005.

Sec. 261.104. CONTENTS OF REPORT. The person making a report

shall identify, if known:

(1) the name and address of the child;

(2) the name and address of the person responsible for the care,

custody, or welfare of the child; and

(3) any other pertinent information concerning the alleged or

suspected abuse or neglect.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 90, eff.

Sept. 1, 1995.

Sec. 261.105. REFERRAL OF REPORT BY DEPARTMENT OR LAW

ENFORCEMENT. (a) All reports received by a local or state law

enforcement agency that allege abuse or neglect by a person

responsible for a child's care, custody, or welfare shall be

referred immediately to the department or the designated agency.

(b) The department or designated agency shall immediately notify

the appropriate state or local law enforcement agency of any

report it receives, other than a report from a law enforcement

agency, that concerns the suspected abuse or neglect of a child

or death of a child from abuse or neglect.

(c) In addition to notifying a law enforcement agency, if the

report relates to a child in a facility operated, licensed,

certified, or registered by a state agency, the department shall

refer the report to the agency for investigation.

(c-1) Notwithstanding Subsections (b) and (c), if a report under

this section relates to a child with mental retardation receiving

services in a state supported living center as defined by Section

531.002, Health and Safety Code, or the ICF-MR component of the

Rio Grande State Center, the department shall proceed with the

investigation of the report as provided by Section 261.404.

(d) If the department initiates an investigation and determines

that the abuse or neglect does not involve a person responsible

for the child's care, custody, or welfare, the department shall

refer the report to a law enforcement agency for further

investigation. If the department determines that the abuse or

neglect involves an employee of a public primary or secondary

school, and that the child is a student at the school, the

department shall orally notify the superintendent of the school

district in which the employee is employed about the

investigation.

(e) In cooperation with the department, the Texas Youth

Commission by rule shall adopt guidelines for identifying a

report made to the commission under Section 261.103(b) that is

appropriate to refer to the department or a law enforcement

agency for investigation. Guidelines adopted under this

subsection must require the commission to consider the severity

and immediacy of the alleged abuse or neglect of the child

victim.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 1022, Sec. 66, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1477, Sec. 25, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 374, Sec. 3, eff. June

18, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 4, eff. June 11, 2009.

Sec. 261.1055. NOTIFICATION OF DISTRICT ATTORNEYS. (a) A

district attorney may inform the department or designated agency

that the district attorney wishes to receive notification of some

or all reports of suspected abuse or neglect of children who were

in the county at the time the report was made or who were in the

county at the time of the alleged abuse or neglect.

(b) If the district attorney makes the notification under this

section, the department or designated agency shall, on receipt of

a report of suspected abuse or neglect, immediately notify the

district attorney as requested and the department or designated

agency shall forward a copy of the reports to the district

attorney on request.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 67, eff. Sept. 1,

1997.

Sec. 261.106. IMMUNITIES. (a) A person acting in good faith

who reports or assists in the investigation of a report of

alleged child abuse or neglect or who testifies or otherwise

participates in a judicial proceeding arising from a report,

petition, or investigation of alleged child abuse or neglect is

immune from civil or criminal liability that might otherwise be

incurred or imposed.

(b) Immunity from civil and criminal liability extends to an

authorized volunteer of the department or a law enforcement

officer who participates at the request of the department in an

investigation of alleged or suspected abuse or neglect or in an

action arising from an investigation if the person was acting in

good faith and in the scope of the person's responsibilities.

(c) A person who reports the person's own abuse or neglect of a

child or who acts in bad faith or with malicious purpose in

reporting alleged child abuse or neglect is not immune from civil

or criminal liability.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 91, eff.

Sept. 1, 1995.

Sec. 261.107. FALSE REPORT; CRIMINAL PENALTY; CIVIL PENALTY.

(a) A person commits an offense if, with the intent to deceive,

the person knowingly makes a report as provided in this chapter

that is false. An offense under this subsection is a state jail

felony unless it is shown on the trial of the offense that the

person has previously been convicted under this section, in which

case the offense is a felony of the third degree.

(b) A finding by a court in a suit affecting the parent-child

relationship that a report made under this chapter before or

during the suit was false or lacking factual foundation may be

grounds for the court to modify an order providing for possession

of or access to the child who was the subject of the report by

restricting further access to the child by the person who made

the report.

(c) The appropriate county prosecuting attorney shall be

responsible for the prosecution of an offense under this section.

(d) The court shall order a person who is convicted of an

offense under Subsection (a) to pay any reasonable attorney's

fees incurred by the person who was falsely accused of abuse or

neglect in any proceeding relating to the false report.

(e) A person who engages in conduct described by Subsection (a)

is liable to the state for a civil penalty of $1,000. The

attorney general shall bring an action to recover a civil penalty

authorized by this subsection.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 92, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 575, Sec. 2, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1022, Sec. 68; Acts 1999, 76th

Leg., ch. 62, Sec. 6.30, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.13, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

268, Sec. 1.14(a), eff. September 1, 2005.

Sec. 261.108. FRIVOLOUS CLAIMS AGAINST PERSON REPORTING. (a)

In this section:

(1) "Claim" means an action or claim by a party, including a

plaintiff, counterclaimant, cross-claimant, or third-party

plaintiff, requesting recovery of damages.

(2) "Defendant" means a party against whom a claim is made.

(b) A court shall award a defendant reasonable attorney's fees

and other expenses related to the defense of a claim filed

against the defendant for damages or other relief arising from

reporting or assisting in the investigation of a report under

this chapter or participating in a judicial proceeding resulting

from the report if:

(1) the court finds that the claim is frivolous, unreasonable,

or without foundation because the defendant is immune from

liability under Section 261.106; and

(2) the claim is dismissed or judgment is rendered for the

defendant.

(c) To recover under this section, the defendant must, at any

time after the filing of a claim, file a written motion stating

that:

(1) the claim is frivolous, unreasonable, or without foundation

because the defendant is immune from liability under Section

261.106; and

(2) the defendant requests the court to award reasonable

attorney's fees and other expenses related to the defense of the

claim.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 261.109. FAILURE TO REPORT; PENALTY. (a) A person commits

an offense if the person has cause to believe that a child's

physical or mental health or welfare has been or may be adversely

affected by abuse or neglect and knowingly fails to report as

provided in this chapter.

(b) An offense under this section is a Class A misdemeanor,

except that the offense is a state jail felony if it is shown on

the trial of the offense that the child was a person with mental

retardation who resided in a state supported living center, the

ICF-MR component of the Rio Grande State Center, or a facility

licensed under Chapter 252, Health and Safety Code, and the actor

knew that the child had suffered serious bodily injury as a

result of the abuse or neglect.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 5, eff. June 11, 2009.

Sec. 261.110. EMPLOYER RETALIATION PROHIBITED. (a) In this

section, "professional" has the meaning assigned by Section

261.101(b).

(b) An employer may not suspend or terminate the employment of,

or otherwise discriminate against, a person who is a professional

and who in good faith:

(1) reports child abuse or neglect to:

(A) the person's supervisor;

(B) an administrator of the facility where the person is

employed;

(C) a state regulatory agency; or

(D) a law enforcement agency; or

(2) initiates or cooperates with an investigation or proceeding

by a governmental entity relating to an allegation of child abuse

or neglect.

(c) A person whose employment is suspended or terminated or who

is otherwise discriminated against in violation of this section

may sue for injunctive relief, damages, or both.

(d) A plaintiff who prevails in a suit under this section may

recover:

(1) actual damages, including damages for mental anguish even if

an injury other than mental anguish is not shown;

(2) exemplary damages under Chapter 41, Civil Practice and

Remedies Code, if the employer is a private employer;

(3) court costs; and

(4) reasonable attorney's fees.

(e) In addition to amounts recovered under Subsection (d), a

plaintiff who prevails in a suit under this section is entitled

to:

(1) reinstatement to the person's former position or a position

that is comparable in terms of compensation, benefits, and other

conditions of employment;

(2) reinstatement of any fringe benefits and seniority rights

lost because of the suspension, termination, or discrimination;

and

(3) compensation for wages lost during the period of suspension

or termination.

(f) A public employee who alleges a violation of this section

may sue the employing state or local governmental entity for the

relief provided for by this section. Sovereign immunity is waived

and abolished to the extent of liability created by this section.

A person having a claim under this section may sue a governmental

unit for damages allowed by this section.

(g) In a suit under this section against an employing state or

local governmental entity, a plaintiff may not recover

compensatory damages for future pecuniary losses, emotional pain,

suffering, inconvenience, mental anguish, loss of enjoyment of

life, and other nonpecuniary losses in an amount that exceeds:

(1) $50,000, if the employing state or local governmental entity

has fewer than 101 employees in each of 20 or more calendar weeks

in the calendar year in which the suit is filed or in the

preceding year;

(2) $100,000, if the employing state or local governmental

entity has more than 100 and fewer than 201 employees in each of

20 or more calendar weeks in the calendar year in which the suit

is filed or in the preceding year;

(3) $200,000, if the employing state or local governmental

entity has more than 200 and fewer than 501 employees in each of

20 or more calendar weeks in the calendar year in which the suit

is filed or in the preceding year; and

(4) $250,000, if the employing state or local governmental

entity has more than 500 employees in each of 20 or more calendar

weeks in the calendar year in which the suit is filed or in the

preceding year.

(h) If more than one subdivision of Subsection (g) applies to an

employing state or local governmental entity, the amount of

monetary damages that may be recovered from the entity in a suit

brought under this section is governed by the applicable

provision that provides the highest damage award.

(i) A plaintiff suing under this section has the burden of

proof, except that there is a rebuttable presumption that the

plaintiff's employment was suspended or terminated or that the

plaintiff was otherwise discriminated against for reporting abuse

or neglect if the suspension, termination, or discrimination

occurs before the 61st day after the date on which the person

made a report in good faith.

(j) A suit under this section may be brought in a district or

county court of the county in which:

(1) the plaintiff was employed by the defendant; or

(2) the defendant conducts business.

(k) It is an affirmative defense to a suit under Subsection (b)

that an employer would have taken the action against the employee

that forms the basis of the suit based solely on information,

observation, or evidence that is not related to the fact that the

employee reported child abuse or neglect or initiated or

cooperated with an investigation or proceeding relating to an

allegation of child abuse or neglect.

(l) A public employee who has a cause of action under Chapter

554, Government Code, based on conduct described by Subsection

(b) may not bring an action based on that conduct under this

section.

(m) This section does not apply to a person who reports the

person's own abuse or neglect of a child or who initiates or

cooperates with an investigation or proceeding by a governmental

entity relating to an allegation of the person's own abuse or

neglect of a child.

Added by Acts 2001, 77th Leg., ch. 896, Sec. 1, eff. Sept. 1,

2001.

Sec. 261.111. REFUSAL OF PSYCHIATRIC OR PSYCHOLOGICAL TREATMENT

OF CHILD. (a) In this section, "psychotropic drug" means a

substance that is:

(1) used in the diagnosis, treatment, or prevention of a disease

or as a component of a medication; and

(2) intended to have an altering effect on perception, emotion,

or behavior.

(b) The refusal of a parent, guardian, or managing or possessory

conservator of a child to administer or consent to the

administration of a psychotropic drug to the child, or to consent

to any other psychiatric or psychological treatment of the child,

does not by itself constitute neglect of the child unless the

refusal to consent:

(1) presents a substantial risk of death, disfigurement, or

bodily injury to the child; or

(2) has resulted in an observable and material impairment to the

growth, development, or functioning of the child.

Added by Acts 2003, 78th Leg., ch. 1008, Sec. 3, eff. June 20,

2003.

SUBCHAPTER C. CONFIDENTIALITY AND PRIVILEGED COMMUNICATION

Sec. 261.201. CONFIDENTIALITY AND DISCLOSURE OF INFORMATION.

(a) Except as provided by Section 261.203, the following

information is confidential, is not subject to public release

under Chapter 552, Government Code, and may be disclosed only for

purposes consistent with this code and applicable federal or

state law or under rules adopted by an investigating agency:

(1) a report of alleged or suspected abuse or neglect made under

this chapter and the identity of the person making the report;

and

(2) except as otherwise provided in this section, the files,

reports, records, communications, audiotapes, videotapes, and

working papers used or developed in an investigation under this

chapter or in providing services as a result of an investigation.

(b) A court may order the disclosure of information that is

confidential under this section if:

(1) a motion has been filed with the court requesting the

release of the information;

(2) a notice of hearing has been served on the investigating

agency and all other interested parties; and

(3) after hearing and an in camera review of the requested

information, the court determines that the disclosure of the

requested information is:

(A) essential to the administration of justice; and

(B) not likely to endanger the life or safety of:

(i) a child who is the subject of the report of alleged or

suspected abuse or neglect;

(ii) a person who makes a report of alleged or suspected abuse

or neglect; or

(iii) any other person who participates in an investigation of

reported abuse or neglect or who provides care for the child.

(b-1) On a motion of one of the parties in a contested case

before an administrative law judge relating to the license or

certification of a professional, as defined by Section

261.101(b), or an educator, as defined by Section 5.001,

Education Code, the administrative law judge may order the

disclosure of information that is confidential under this section

that relates to the matter before the administrative law judge

after a hearing for which notice is provided as required by

Subsection (b)(2) and making the review and determination

required by Subsection (b)(3). Before the department may release

information under this subsection, the department must edit the

information to protect the confidentiality of the identity of any

person who makes a report of abuse or neglect.

(c) In addition to Subsection (b), a court, on its own motion,

may order disclosure of information that is confidential under

this section if:

(1) the order is rendered at a hearing for which all parties

have been given notice;

(2) the court finds that disclosure of the information is:

(A) essential to the administration of justice; and

(B) not likely to endanger the life or safety of:

(i) a child who is the subject of the report of alleged or

suspected abuse or neglect;

(ii) a person who makes a report of alleged or suspected abuse

or neglect; or

(iii) any other person who participates in an investigation of

reported abuse or neglect or who provides care for the child; and

(3) the order is reduced to writing or made on the record in

open court.

(d) The adoptive parents of a child who was the subject of an

investigation and an adult who was the subject of an

investigation as a child are entitled to examine and make copies

of any report, record, working paper, or other information in the

possession, custody, or control of the state that pertains to the

history of the child. The department may edit the documents to

protect the identity of the biological parents and any other

person whose identity is confidential, unless this information is

already known to the adoptive parents or is readily available

through other sources, including the court records of a suit to

terminate the parent-child relationship under Chapter 161.

(e) Before placing a child who was the subject of an

investigation, the department shall notify the prospective

adoptive parents of their right to examine any report, record,

working paper, or other information in the possession, custody,

or control of the state that pertains to the history of the

child.

(f) The department shall provide prospective adoptive parents an

opportunity to examine information under this section as early as

practicable before placing a child.

(f-1) The department shall provide to a relative or other

individual with whom a child is placed any information the

department considers necessary to ensure that the relative or

other individual is prepared to meet the needs of the child. The

information required by this subsection may include information

related to any abuse or neglect suffered by the child.

(g) Notwithstanding Subsection (b), the department, on request

and subject to department rule, shall provide to the parent,

managing conservator, or other legal representative of a child

who is the subject of reported abuse or neglect information

concerning the reported abuse or neglect that would otherwise be

confidential under this section if the department has edited the

information to protect the confidentiality of the identity of the

person who made the report and any other person whose life or

safety may be endangered by the disclosure.

(h) This section does not apply to an investigation of child

abuse or neglect in a home or facility regulated under Chapter

42, Human Resources Code.

(i) Notwithstanding Subsection (a), the Texas Youth Commission

shall release a report of alleged or suspected abuse or neglect

made under this chapter if:

(1) the report relates to a report of abuse or neglect involving

a child committed to the commission during the period that the

child is committed to the commission; and

(2) the commission is not prohibited by Chapter 552, Government

Code, or other law from disclosing the report.

(j) The Texas Youth Commission shall edit any report disclosed

under Subsection (i) to protect the identity of:

(1) a child who is the subject of the report of alleged or

suspected abuse or neglect;

(2) the person who made the report; and

(3) any other person whose life or safety may be endangered by

the disclosure.

(k) Notwithstanding Subsection (a), an investigating agency,

other than the department or the Texas Youth Commission, on

request, shall provide to the parent, managing conservator, or

other legal representative of a child who is the subject of

reported abuse or neglect, or to the child if the child is at

least 18 years of age, information concerning the reported abuse

or neglect that would otherwise be confidential under this

section. The investigating agency shall withhold information

under this subsection if the parent, managing conservator, or

other legal representative of the child requesting the

information is alleged to have committed the abuse or neglect.

(l) Before a child or a parent, managing conservator, or other

legal representative of a child may inspect or copy a record or

file concerning the child under Subsection (k), the custodian of

the record or file must redact:

(1) any personally identifiable information about a victim or

witness under 18 years of age unless that victim or witness is:

(A) the child who is the subject of the report; or

(B) another child of the parent, managing conservator, or other

legal representative requesting the information;

(2) any information that is excepted from required disclosure

under Chapter 552, Government Code, or other law; and

(3) the identity of the person who made the report.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 93, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 575, Sec. 12, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1022, Sec. 69, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1150, Sec. 3, eff. Sept. 1, 1999;

Acts 1999, 76th Leg., ch. 1390, Sec. 22, eff. Sept. 1, 1999; Acts

2003, 78th Leg., ch. 68, Sec. 2, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.15, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 12, eff. June 8, 2007.

Acts 2009, 81st Leg., R.S., Ch.

713, Sec. 1, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

779, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1377, Sec. 13, eff. September 1, 2009.

Sec. 261.202. PRIVILEGED COMMUNICATION. In a proceeding

regarding the abuse or neglect of a child, evidence may not be

excluded on the ground of privileged communication except in the

case of communications between an attorney and client.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 261.203. INFORMATION RELATING TO CHILD FATALITY. (a) Not

later than the fifth day after the date the department receives a

request for information about a child fatality with respect to

which the department is conducting an investigation of alleged

abuse or neglect, the department shall release:

(1) the age and sex of the child;

(2) the date of death;

(3) whether the state was the managing conservator of the child

at the time of the child's death; and

(4) whether the child resided with the child's parent, managing

conservator, guardian, or other person entitled to possession of

the child at the time of the child's death.

(b) If, after a child abuse or neglect investigation is

completed, the department determines a child's death was caused

by abuse or neglect, the department shall promptly release the

following information on request:

(1) the information described by Subsection (a), if not

previously released to the person requesting the information;

(2) for cases in which the child's death occurred while the

child was living with the child's parent, managing conservator,

guardian, or other person entitled to possession of the child:

(A) a summary of any previous reports of abuse or neglect of the

deceased child or another child made while the child was living

with that parent, managing conservator, guardian, or other person

entitled to possession of the child;

(B) the disposition of any report under Paragraph (A);

(C) a description of the services, if any, that were provided by

the department to the child or the child's family as a result of

any report under Paragraph (A); and

(D) the results of any risk or safety assessment completed by

the department relating to the deceased child; and

(3) for a case in which the child's death occurred while the

child was in substitute care with the department or with a

residential child-care provider regulated under Chapter 42, Human

Resources Code, the following information:

(A) the date the substitute care provider with whom the child

was residing at the time of death was licensed or verified;

(B) a summary of any previous reports of abuse or neglect

investigated by the department relating to the substitute care

provider, including the disposition of any investigation

resulting from a report;

(C) any reported licensing violations, including notice of any

action taken by the department regarding a violation; and

(D) records of any training completed by the substitute care

provider while the child was placed with the provider.

(c) If the department is unable to release the information

required by Subsection (b) before the 11th day after the date the

department receives a request for the information or the date the

investigation of the child fatality is completed, whichever is

later, the department shall inform the person requesting the

information of the date the department will release the

information.

(d) After receiving a request for information required by

Subsection (b), the department shall notify and provide a copy of

the request to the attorney ad litem for the deceased child, if

any.

(e) Before the department releases any information under

Subsection (b), the department shall redact from the records any

information the release of which would:

(1) identify:

(A) the individual who reported the abuse or neglect; or

(B) any other individual other than the deceased child or an

alleged perpetrator of the abuse or neglect;

(2) jeopardize an ongoing criminal investigation or prosecution;

(3) endanger the life or safety of any individual; or

(4) violate other state or federal law.

(f) The executive commissioner of the Health and Human Services

Commission shall adopt rules to implement this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

779, Sec. 2, eff. September 1, 2009.

SUBCHAPTER D. INVESTIGATIONS

Sec. 261.301. INVESTIGATION OF REPORT. (a) With assistance

from the appropriate state or local law enforcement agency as

provided by this section, the department or designated agency

shall make a prompt and thorough investigation of a report of

child abuse or neglect allegedly committed by a person

responsible for a child's care, custody, or welfare. The

investigation shall be conducted without regard to any pending

suit affecting the parent-child relationship.

(b) A state agency shall investigate a report that alleges abuse

or neglect occurred in a facility operated, licensed, certified,

or registered by that agency as provided by Subchapter E. In

conducting an investigation for a facility operated, licensed,

certified, registered, or listed by the department, the

department shall perform the investigation as provided by:

(1) Subchapter E; and

(2) the Human Resources Code.

(c) The department is not required to investigate a report that

alleges child abuse or neglect by a person other than a person

responsible for a child's care, custody, or welfare. The

appropriate state or local law enforcement agency shall

investigate that report if the agency determines an investigation

should be conducted.

(d) The department shall by rule assign priorities and prescribe

investigative procedures for investigations based on the severity

and immediacy of the alleged harm to the child. The primary

purpose of the investigation shall be the protection of the

child. The rules must require the department, subject to the

availability of funds, to:

(1) immediately respond to a report of abuse and neglect that

involves circumstances in which the death of the child or

substantial bodily harm to the child would result unless the

department immediately intervenes;

(2) respond within 24 hours to a report of abuse and neglect

that is assigned the highest priority, other than a report

described by Subdivision (1); and

(3) respond within 72 hours to a report of abuse and neglect

that is assigned the second highest priority.

(e) As necessary to provide for the protection of the child, the

department or designated agency shall determine:

(1) the nature, extent, and cause of the abuse or neglect;

(2) the identity of the person responsible for the abuse or

neglect;

(3) the names and conditions of the other children in the home;

(4) an evaluation of the parents or persons responsible for the

care of the child;

(5) the adequacy of the home environment;

(6) the relationship of the child to the persons responsible for

the care, custody, or welfare of the child; and

(7) all other pertinent data.

(f) An investigation of a report to the department that alleges

that a child has been or may be the victim of conduct that

constitutes a criminal offense that poses an immediate risk of

physical or sexual abuse of a child that could result in the

death of or serious harm to the child shall be conducted jointly

by a peace officer, as defined by Article 2.12, Code of Criminal

Procedure, from the appropriate local law enforcement agency and

the department or the agency responsible for conducting an

investigation under Subchapter E.

(g) The inability or unwillingness of a local law enforcement

agency to conduct a joint investigation under this section does

not constitute grounds to prevent or prohibit the department from

performing its duties under this subtitle. The department shall

document any instance in which a law enforcement agency is unable

or unwilling to conduct a joint investigation under this section.

(h) The department and the appropriate local law enforcement

agency shall conduct an investigation, other than an

investigation under Subchapter E, as provided by this section and

Article 2.27, Code of Criminal Procedure, if the investigation is

of a report that alleges that a child has been or may be the

victim of conduct that constitutes a criminal offense that poses

an immediate risk of physical or sexual abuse of a child that

could result in the death of or serious harm to the child.

Immediately on receipt of a report described by this subsection,

the department shall notify the appropriate local law enforcement

agency of the report.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 94, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 943, Sec. 2, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1022, Sec. 70, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1137, Sec. 1, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 1150, Sec. 4, eff. Sept. 1, 1999; Acts

1999, 76th Leg., ch. 1390, Sec. 23, eff. Sept. 1, 1999; Acts

2003, 78th Leg., ch. 867, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.16(a), eff. September 1, 2005.

Sec. 261.3011. JOINT INVESTIGATION GUIDELINES AND TRAINING. (a)

The department shall, in consultation with the appropriate law

enforcement agencies, develop guidelines and protocols for joint

investigations by the department and the law enforcement agency

under Section 261.301. The guidelines and protocols must:

(1) clarify the respective roles of the department and law

enforcement agency in conducting the investigation;

(2) require that mutual child protective services and law

enforcement training and agreements be implemented by both

entities to ensure the integrity and best outcomes of joint

investigations; and

(3) incorporate the use of forensic methods in determining the

occurrence of child abuse and neglect.

(b) The department shall collaborate with law enforcement

agencies to provide to department investigators and law

enforcement officers responsible for investigating reports of

abuse and neglect joint training relating to methods to

effectively conduct joint investigations under Section 261.301.

The training must include information on interviewing techniques,

evidence gathering, and testifying in court for criminal

investigations, as well as instruction on rights provided by the

Fourth Amendment to the United States Constitution.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.17, eff. September 1, 2005.

Sec. 261.3012. COMPLETION OF PAPERWORK. An employee of the

department who responds to a report that is assigned the highest

priority in accordance with department rules adopted under

Section 261.301(d) shall identify, to the extent reasonable under

the circumstances, forms and other paperwork that can be

completed by members of the family of the child who is the

subject of the report. The department employee shall request the

assistance of the child's family members in completing that

documentation but remains responsible for ensuring that the

documentation is completed in an appropriate manner.

Added by Acts 2005, 79th Leg., Ch.

55, Sec. 1, eff. May 17, 2005.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.18, eff. September 1, 2005.

Sec. 261.3015. FLEXIBLE RESPONSE SYSTEM. (a) In assigning

priorities and prescribing investigative procedures based on the

severity and immediacy of the alleged harm to a child under

Section 261.301(d), the department shall establish a flexible

response system to allow the department to make the most

effective use of resources by investigating serious cases of

abuse and neglect and by screening out less serious cases of

abuse and neglect if the department determines, after contacting

a professional or other credible source, that the child's safety

can be assured without further investigation. The department may

administratively close the less serious cases without providing

services or making a referral to another entity for assistance.

(a-1) For purposes of Subsection (a), a case is considered to be

a less serious case of abuse or neglect if the circumstances of

the case do not indicate an immediate risk of abuse or neglect

that could result in the death of or serious harm to the child

who is the subject of the case.

(b) The classification under the flexible response system of a

case may be changed as warranted by the circumstances.

(c) The department may implement the flexible response system by

establishing a pilot program in a single department service

region. The department shall study the results of the system in

the region in determining the method by which to implement the

system statewide.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 71, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.19(a), eff. September 1, 2005.

Sec. 261.3016. TRAINING OF PERSONNEL RECEIVING REPORTS OF ABUSE

AND NEGLECT. The department shall develop, in cooperation with

local law enforcement officials and the Commission on State

Emergency Communications, a training program for department

personnel who receive reports of abuse and neglect. The training

program must include information on:

(1) the proper methods of screening reports of abuse and

neglect; and

(2) ways to determine the seriousness of a report, including

determining whether a report alleges circumstances that could

result in the death of or serious harm to a child or whether the

report is less serious in nature.

Added by Acts 2005, 79th Leg., Ch.

54, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.20, eff. September 1, 2005.

Sec. 261.302. CONDUCT OF INVESTIGATION. (a) The investigation

may include:

(1) a visit to the child's home, unless the alleged abuse or

neglect can be confirmed or clearly ruled out without a home

visit; and

(2) an interview with and examination of the subject child,

which may include a medical, psychological, or psychiatric

examination.

(b) The interview with and examination of the child may:

(1) be conducted at any reasonable time and place, including the

child's home or the child's school;

(2) include the presence of persons the department or designated

agency determines are necessary; and

(3) include transporting the child for purposes relating to the

interview or investigation.

(b-1) Before the department may transport a child as provided by

Subsection (b)(3), the department shall attempt to notify the

parent or other person having custody of the child of the

transport.

(c) The investigation may include an interview with the child's

parents and an interview with and medical, psychological, or

psychiatric examination of any child in the home.

(d) If, before an investigation is completed, the investigating

agency believes that the immediate removal of a child from the

child's home is necessary to protect the child from further abuse

or neglect, the investigating agency shall file a petition or

take other action under Chapter 262 to provide for the temporary

care and protection of the child.

(e) An interview with a child conducted by the department during

the investigation stage shall be audiotaped or videotaped. An

interview with a child alleged to be a victim of physical abuse

or sexual abuse conducted by an investigating agency other than

the department shall be audiotaped or videotaped unless the

investigating agency determines that good cause exists for not

audiotaping or videotaping the interview in accordance with rules

of the agency. Good cause may include, but is not limited to,

such considerations as the age of the child and the nature and

seriousness of the allegations under investigation. Nothing in

this subsection shall be construed as prohibiting the

investigating agency from audiotaping or videotaping an interview

of a child on any case for which such audiotaping or videotaping

is not required under this subsection. The fact that the

investigating agency failed to audiotape or videotape an

interview is admissible at the trial of the offense that is the

subject of the interview.

(f) A person commits an offense if the person is notified of the

time of the transport of a child by the department and the

location from which the transport is initiated and the person is

present at the location when the transport is initiated and

attempts to interfere with the department's investigation. An

offense under this subsection is a Class B misdemeanor. It is an

exception to the application of this subsection that the

department requested the person to be present at the site of the

transport.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 95, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 575, Sec. 13, 14, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1022, Sec. 73, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.21, eff. September 1, 2005.

Sec. 261.3021. CASEWORK DOCUMENTATION AND MANAGEMENT. Subject

to the appropriation of money for these purposes, the department

shall:

(1) identify critical investigation actions that impact child

safety and require department caseworkers to document those

actions in a child's case file not later than the day after the

action occurs;

(2) identify and develop a comprehensive set of casework quality

indicators that must be reported in real time to support timely

management oversight;

(3) provide department supervisors with access to casework

quality indicators and train department supervisors on the use of

that information in the daily supervision of caseworkers;

(4) develop a case tracking system that notifies department

supervisors and management when a case is not progressing in a

timely manner;

(5) use current data reporting systems to provide department

supervisors and management with easier access to information; and

(6) train department supervisors and management on the use of

data to monitor cases and make decisions.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.22, eff. September 1, 2005.

Sec. 261.3022. CHILD SAFETY CHECK ALERT LIST. (a) Subject to

the availability of funds, the Department of Public Safety of the

State of Texas shall create a child safety check alert list as

part of the Texas Crime Information Center to help locate a

family for purposes of investigating a report of child abuse or

neglect.

(b) If the child safety check alert list is established and the

department is unable to locate a family for purposes of

investigating a report of child abuse or neglect, after the

department has exhausted all means available to the department

for locating the family, the department may seek assistance under

this section from the appropriate county attorney, district

attorney, or criminal district attorney with responsibility for

representing the department as provided by Section 264.009.

(c) If the department requests assistance, the county attorney,

district attorney, or criminal district attorney, as applicable,

may file an application with the court requesting the issuance of

an ex parte order requiring the Texas Crime Information Center to

place the members of the family the department is attempting to

locate on a child safety check alert list. The application must

include a summary of:

(1) the report of child abuse or neglect the department is

attempting to investigate; and

(2) the department's efforts to locate the family.

(d) If the court determines after a hearing that the department

has exhausted all means available to the department for locating

the family, the court shall approve the application and order the

appropriate law enforcement agency to notify the Texas Crime

Information Center to place the family on a child safety check

alert list. The alert list must include:

(1) the name of the family member alleged to have abused or

neglected a child according to the report the department is

attempting to investigate;

(2) the name of the child who is the subject of the report;

(3) a code identifying the type of child abuse or neglect

alleged to have been committed against the child;

(4) the family's last known address; and

(5) the minimum criteria for an entry as established by the

center.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.22, eff. September 1, 2005.

Sec. 261.3023. LAW ENFORCEMENT RESPONSE TO CHILD SAFETY CHECK

ALERT. (a) If a law enforcement officer encounters a person

listed on the Texas Crime Information Center's child safety check

alert list who is alleged to have abused or neglected a child, or

encounters a child listed on the alert list who is the subject of

a report of child abuse or neglect the department is attempting

to investigate, the officer shall request information from the

person or the child regarding the child's well-being and current

residence.

(b) If the law enforcement officer determines that the

circumstances described by Section 262.104 exist, the officer may

take possession of the child without a court order as authorized

by that section if the officer is able to locate the child. If

the circumstances described by Section 262.104 do not exist, the

officer shall obtain the child's current address and any other

relevant information and report that information to the

department.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.22, eff. September 1, 2005.

Sec. 261.3024. REMOVAL FROM CHILD SAFETY CHECK ALERT LIST. (a)

A law enforcement officer who locates a child listed on the Texas

Crime Information Center's child safety check alert list who is

the subject of a report of child abuse or neglect the department

is attempting to investigate and who reports the child's current

address and other relevant information to the department under

Section 261.3023 shall report to the Texas Crime Information

Center that the child has been located.

(b) If the department locates a child described by Subsection

(a) through a means other than information reported by a law

enforcement officer under Subsection (a), the department shall

report to the Texas Crime Information Center that the child has

been located.

(c) On receipt of notice under this section that a child has

been located, the Texas Crime Information Center shall remove the

child and the child's family from the child safety check alert

list.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.22, eff. September 1, 2005.

Sec. 261.303. INTERFERENCE WITH INVESTIGATION; COURT ORDER. (a)

A person may not interfere with an investigation of a report of

child abuse or neglect conducted by the department or designated

agency.

(b) If admission to the home, school, or any place where the

child may be cannot be obtained, then for good cause shown the

court having family law jurisdiction shall order the parent, the

person responsible for the care of the children, or the person in

charge of any place where the child may be to allow entrance for

the interview, examination, and investigation.

(c) If a parent or person responsible for the child's care does

not consent to release of the child's prior medical,

psychological, or psychiatric records or to a medical,

psychological, or psychiatric examination of the child that is

requested by the department or designated agency, the court

having family law jurisdiction shall, for good cause shown, order

the records to be released or the examination to be made at the

times and places designated by the court.

(d) A person, including a medical facility, that makes a report

under Subchapter B shall release to the department or designated

agency, as part of the required report under Section 261.103,

records that directly relate to the suspected abuse or neglect

without requiring parental consent or a court order. If a child

is transferred from a reporting medical facility to another

medical facility to treat the injury or condition that formed the

basis for the original report, the transferee medical facility

shall, at the department's request, release to the department

records relating to the injury or condition without requiring

parental consent or a court order.

(e) A person, including a utility company, that has confidential

locating or identifying information regarding a family that is

the subject of an investigation under this chapter shall release

that information to the department on request. The release of

information to the department as required by this subsection by a

person, including a utility company, is not subject to Section

552.352, Government Code, or any other law providing liability

for the release of confidential information.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 96, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1150, Sec. 5, eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 1390, Sec. 24, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 6, eff. September 1, 2007.

Sec. 261.3031. FAILURE TO COOPERATE WITH INVESTIGATION;

DEPARTMENT RESPONSE. (a) If a parent or other person refuses to

cooperate with the department's investigation of the alleged

abuse or neglect of a child and the refusal poses a risk to the

child's safety, the department shall seek assistance from the

appropriate county attorney or district attorney or criminal

district attorney with responsibility for representing the

department as provided by Section 264.009 to obtain a court order

as described by Section 261.303.

(b) A person's failure to report to an agency authorized to

investigate abuse or neglect of a child within a reasonable time

after receiving proper notice constitutes a refusal by the person

to cooperate with the department's investigation. A summons may

be issued to locate the person.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.23, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 7, eff. September 1, 2007.

Sec. 261.3032. INTERFERENCE WITH INVESTIGATION; CRIMINAL

PENALTY. (a) A person commits an offense if, with the intent to

interfere with the department's investigation of a report of

abuse or neglect of a child, the person relocates the person's

residence, either temporarily or permanently, without notifying

the department of the address of the person's new residence or

conceals the child and the person's relocation or concealment

interferes with the department's investigation.

(b) An offense under this section is a Class B misdemeanor.

(c) If conduct that constitutes an offense under this section

also constitutes an offense under any other law, the actor may be

prosecuted under this section or the other law.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.24, eff. September 1, 2005.

Sec. 261.304. INVESTIGATION OF ANONYMOUS REPORT. (a) If the

department receives an anonymous report of child abuse or neglect

by a person responsible for a child's care, custody, or welfare,

the department shall conduct a preliminary investigation to

determine whether there is any evidence to corroborate the

report.

(b) An investigation under this section may include a visit to

the child's home and an interview with and examination of the

child and an interview with the child's parents. In addition, the

department may interview any other person the department believes

may have relevant information.

(c) Unless the department determines that there is some evidence

to corroborate the report of abuse, the department may not

conduct the thorough investigation required by this chapter or

take any action against the person accused of abuse.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 261.305. ACCESS TO MENTAL HEALTH RECORDS. (a) An

investigation may include an inquiry into the possibility that a

parent or a person responsible for the care of a child who is the

subject of a report under Subchapter B has a history of medical

or mental illness.

(b) If the parent or person does not consent to an examination

or allow the department or designated agency to have access to

medical or mental health records requested by the department or

agency, the court having family law jurisdiction, for good cause

shown, shall order the examination to be made or that the

department or agency be permitted to have access to the records

under terms and conditions prescribed by the court.

(c) If the court determines that the parent or person is

indigent, the court shall appoint an attorney to represent the

parent or person at the hearing. The fees for the appointed

attorney shall be paid as provided by Chapter 107.

(d) A parent or person responsible for the child's care is

entitled to notice and a hearing when the department or

designated agency seeks a court order to allow a medical,

psychological, or psychiatric examination or access to medical or

mental health records.

(e) This access does not constitute a waiver of confidentiality.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 575, Sec. 15, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1150, Sec. 6, eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 1390, Sec. 25, eff. Sept. 1,

1999.

Sec. 261.306. REMOVAL OF CHILD FROM STATE. (a) If the

department or designated agency has reason to believe that a

person responsible for the care, custody, or welfare of the child

may remove the child from the state before the investigation is

completed, the department or designated agency may file an

application for a temporary restraining order in a district court

without regard to continuing jurisdiction of the child as

provided in Chapter 155.

(b) The court may render a temporary restraining order

prohibiting the person from removing the child from the state

pending completion of the investigation if the court:

(1) finds that the department or designated agency has probable

cause to conduct the investigation; and

(2) has reason to believe that the person may remove the child

from the state.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 261.307. INFORMATION RELATING TO INVESTIGATION PROCEDURE.

(a) As soon as possible after initiating an investigation of a

parent or other person having legal custody of a child, the

department shall provide to the person:

(1) a summary that:

(A) is brief and easily understood;

(B) is written in a language that the person understands, or if

the person is illiterate, is read to the person in a language

that the person understands; and

(C) contains the following information:

(i) the department's procedures for conducting an investigation

of alleged child abuse or neglect, including:

(a) a description of the circumstances under which the

department would request to remove the child from the home

through the judicial system; and

(b) an explanation that the law requires the department to refer

all reports of alleged child abuse or neglect to a law

enforcement agency for a separate determination of whether a

criminal violation occurred;

(ii) the person's right to file a complaint with the department

or to request a review of the findings made by the department in

the investigation;

(iii) the person's right to review all records of the

investigation unless the review would jeopardize an ongoing

criminal investigation or the child's safety;

(iv) the person's right to seek legal counsel;

(v) references to the statutory and regulatory provisions

governing child abuse and neglect and how the person may obtain

copies of those provisions; and

(vi) the process the person may use to acquire access to the

child if the child is removed from the home;

(2) if the department determines that removal of the child may

be warranted, a proposed child placement resources form that:

(A) instructs the parent or other person having legal custody of

the child to:

(i) complete and return the form to the department or agency;

and

(ii) identify in the form three individuals who could be

relative caregivers or designated caregivers, as those terms are

defined by Section 264.751; and

(B) informs the parent or other person of a location that is

available to the parent or other person to submit the information

in the form 24 hours a day either in person or by facsimile

machine or e-mail; and

(3) an informational manual required by Section 261.3071.

(b) The child placement resources form described by Subsection

(a)(2) must include information on the periods of time by which

the department must complete a background check.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.25(a), eff. September 1, 2005.

Sec. 261.3071. INFORMATIONAL MANUALS. (a) In this section:

(1) "Designated caregiver" and "relative caregiver" have the

meanings assigned those terms by Section 264.751.

(2) "Voluntary caregiver" means a person who voluntarily agrees

to provide temporary care for a child:

(A) who is the subject of an investigation by the department or

whose parent, managing conservator, possessory conservator,

guardian, caretaker, or custodian is receiving family-based

safety services from the department;

(B) who is not in the conservatorship of the department; and

(C) who is placed in the care of the person by the parent or

other person having legal custody of the child.

(b) The department shall develop and publish informational

manuals that provide information for:

(1) a parent or other person having custody of a child who is

the subject of an investigation under this chapter;

(2) a person who is selected by the department to be the child's

relative or designated caregiver; and

(3) a voluntary caregiver.

(c) Information provided in the manuals must be in both English

and Spanish and must include, as appropriate:

(1) useful indexes of information such as telephone numbers;

(2) the information required to be provided under Section

261.307(a)(1);

(3) information describing the rights and duties of a relative

or designated caregiver;

(4) information regarding the relative and other designated

caregiver program under Subchapter I, Chapter 264; and

(5) information regarding the role of a voluntary caregiver,

including information on how to obtain any documentation

necessary to provide for a child's needs.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.26, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

825, Sec. 1, eff. June 19, 2009.

Sec. 261.308. SUBMISSION OF INVESTIGATION REPORT. (a) The

department or designated agency shall make a complete written

report of the investigation.

(b) If sufficient grounds for filing a suit exist, the

department or designated agency shall submit the report, together

with recommendations, to the court, the district attorney, and

the appropriate law enforcement agency.

(c) On receipt of the report and recommendations, the court may

direct the department or designated agency to file a petition

requesting appropriate relief as provided in this title.

(d) The department shall release information regarding a person

alleged to have committed abuse or neglect to persons who have

control over the person's access to children, including, as

appropriate, the Texas Education Agency, the State Board for

Educator Certification, the local school board or the school's

governing body, the superintendent of the school district, or the

school principal or director if the department determines that:

(1) the person alleged to have committed abuse or neglect poses

a substantial and immediate risk of harm to one or more children

outside the family of a child who is the subject of the

investigation; and

(2) the release of the information is necessary to assist in

protecting one or more children from the person alleged to have

committed abuse or neglect.

(e) On request, the department shall release information about a

person alleged to have committed abuse or neglect to the State

Board for Educator Certification if the board has a reasonable

basis for believing that the information is necessary to assist

the board in protecting children from the person alleged to have

committed abuse or neglect.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 97, eff.

Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1372, Sec. 13, eff. June 15, 2007.

Sec. 261.309. REVIEW OF DEPARTMENT INVESTIGATIONS. (a) The

department shall by rule establish policies and procedures to

resolve complaints relating to and conduct reviews of child abuse

or neglect investigations conducted by the department.

(b) If a person under investigation for allegedly abusing or

neglecting a child requests clarification of the status of the

person's case or files a complaint relating to the conduct of the

department's staff or to department policy, the department shall

conduct an informal review to clarify the person's status or

resolve the complaint. The immediate supervisor of the employee

who conducted the child abuse or neglect investigation or against

whom the complaint was filed shall conduct the informal review as

soon as possible but not later than the 14th day after the date

the request or complaint is received.

(c) If, after the department's investigation, the person who is

alleged to have abused or neglected a child disputes the

department's determination of whether child abuse or neglect

occurred, the person may request an administrative review of the

findings. A department employee in administration who was not

involved in or did not directly supervise the investigation shall

conduct the review. The review must sustain, alter, or reverse

the department's original findings in the investigation.

(d) Unless a civil or criminal court proceeding or an ongoing

criminal investigation relating to the alleged abuse or neglect

investigated by the department is pending, the department

employee shall conduct the review prescribed by Subsection (c) as

soon as possible but not later than the 45th day after the date

the department receives the request. If a civil or criminal court

proceeding or an ongoing criminal investigation is pending, the

department may postpone the review until the court proceeding is

completed.

(e) A person is not required to exhaust the remedies provided by

this section before pursuing a judicial remedy provided by law.

(f) This section does not provide for a review of an order

rendered by a court.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 261.310. INVESTIGATION STANDARDS. (a) The department

shall by rule develop and adopt standards for persons who

investigate suspected child abuse or neglect at the state or

local level. The standards shall encourage professionalism and

consistency in the investigation of suspected child abuse or

neglect.

(b) The standards must provide for a minimum number of hours of

annual professional training for interviewers and investigators

of suspected child abuse or neglect.

(c) The professional training curriculum developed under this

section shall include:

(1) information concerning:

(A) physical abuse and neglect, including distinguishing

physical abuse from ordinary childhood injuries;

(B) psychological abuse and neglect;

(C) available treatment resources; and

(D) the incidence and types of reports of child abuse and

neglect that are received by the investigating agencies,

including information concerning false reports;

(2) law-enforcement-style training, including training relating

to forensic interviewing and investigatory techniques and the

collection of physical evidence; and

(3) training regarding applicable federal law, including the

Adoption and Safe Families Act of 1997 (Pub. L. No. 105-89) and

the Child Abuse Prevention and Treatment Act (Pub. L. No. 93-247)

and its subsequent amendments by the Keeping Children and

Families Safe Act of 2003 (Pub. L. No. 108-36).

(d) The standards shall:

(1) recommend that videotaped and audiotaped interviews be

uninterrupted;

(2) recommend a maximum number of interviews with and

examinations of a suspected victim;

(3) provide procedures to preserve evidence, including the

original recordings of the intake telephone calls, original

notes, videotapes, and audiotapes, for one year; and

(4) provide that an investigator of suspected child abuse or

neglect make a reasonable effort to locate and inform each parent

of a child of any report of abuse or neglect relating to the

child.

(e) The department, in conjunction with the Department of Public

Safety, shall provide to the department's residential child-care

facility licensing investigators advanced training in

investigative protocols and techniques.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.27, eff. September 1, 2005.

Sec. 261.3101. FORENSIC INVESTIGATION SUPPORT. The department

shall, subject to the availability of money:

(1) employ or contract with medical and law enforcement

professionals who shall be strategically placed throughout the

state to provide forensic investigation support and to assist

caseworkers with assessment decisions and intervention

activities;

(2) employ or contract with subject matter experts to serve as

consultants to department caseworkers in all aspects of their

duties; and

(3) designate persons who shall act as liaisons within the

department whose primary functions are to develop relationships

with local law enforcement agencies and courts.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.28, eff. September 1, 2005.

Sec. 261.311. NOTICE OF REPORT. (a) When during an

investigation of a report of suspected child abuse or neglect a

representative of the department or the designated agency

conducts an interview with or an examination of a child, the

department or designated agency shall make a reasonable effort

before 24 hours after the time of the interview or examination to

notify each parent of the child and the child's legal guardian,

if one has been appointed, of the nature of the allegation and of

the fact that the interview or examination was conducted.

(b) If a report of suspected child abuse or neglect is

administratively closed by the department or designated agency as

a result of a preliminary investigation that did not include an

interview or examination of the child, the department or

designated agency shall make a reasonable effort before the

expiration of 24 hours after the time the investigation is closed

to notify each parent and legal guardian of the child of the

disposition of the investigation.

(c) The notice required by Subsection (a) or (b) is not required

if the department or agency determines that the notice is likely

to endanger the safety of the child who is the subject of the

report, the person who made the report, or any other person who

participates in the investigation of the report.

(d) The notice required by Subsection (a) or (b) may be delayed

at the request of a law enforcement agency if notification during

the required time would interfere with an ongoing criminal

investigation.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 1022, Sec. 74, eff.

Sept. 1, 1997.

Sec. 261.312. REVIEW TEAMS; OFFENSE. (a) The department shall

establish review teams to evaluate department casework and

decision-making related to investigations by the department of

child abuse or neglect. The department may create one or more

review teams for each region of the department for child

protective services. A review team is a citizen review panel or a

similar entity for the purposes of federal law relating to a

state's child protection standards.

(b) A review team consists of at least five members who serve

staggered two-year terms. Review team members are appointed by

the director of the department and consist of volunteers who live

in and are broadly representative of the region in which the

review team is established and have expertise in the prevention

and treatment of child abuse and neglect. At least two members

of a review team must be parents who have not been convicted of

or indicted for an offense involving child abuse or neglect, have

not been determined by the department to have engaged in child

abuse or neglect, and are not under investigation by the

department for child abuse or neglect. A member of a review team

is a department volunteer for the purposes of Section 411.114,

Government Code.

(c) A review team conducting a review of an investigation may

conduct the review by examining the facts of the case as outlined

by the department caseworker and law enforcement personnel. A

review team member acting in the member's official capacity may

receive information made confidential under Section 40.005, Human

Resources Code, or Section 261.201.

(d) A review team shall report to the department the results of

the team's review of an investigation. The review team's report

may not include confidential information. The findings contained

in a review team's report are subject to disclosure under Chapter

552, Government Code. This section does not require a law

enforcement agency to divulge information to a review team that

the agency believes would compromise an ongoing criminal case,

investigation, or proceeding.

(e) A member of a review team commits an offense if the member

discloses confidential information. An offense under this

subsection is a Class C misdemeanor.

Added by Acts 1995, 74th Leg., ch. 943, Sec. 3, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 575, Sec. 16, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1372, Sec. 3, eff. June 19, 2009.

Sec. 261.3125. CHILD SAFETY SPECIALISTS. (a) The department

shall employ in each of the department's administrative regions

at least one child safety specialist. The job responsibilities

of the child safety specialist must focus on child abuse and

neglect investigation issues, including reports of child abuse

required by Section 261.101, to achieve a greater compliance with

that section, and on assessing and improving the effectiveness of

the department in providing for the protection of children in the

region.

(b) The duties of a child safety specialist must include the

duty to:

(1) conduct staff reviews and evaluations of cases determined to

involve a high risk to the health or safety of a child, including

cases of abuse reported under Section 261.101, to ensure that

risk assessment tools are fully and correctly used;

(2) review and evaluate cases in which there have been multiple

referrals to the department of child abuse or neglect involving

the same family, child, or person alleged to have committed the

abuse or neglect; and

(3) approve decisions and assessments related to investigations

of cases of child abuse or neglect that involve a high risk to

the health or safety of a child.

Added by Acts 1999, 76th Leg., ch. 1490, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.29, eff. September 1, 2005.

Sec. 261.3126. COLOCATION OF INVESTIGATORS. (a) In each

county, to the extent possible, the department and the local law

enforcement agencies that investigate child abuse in the county

shall colocate in the same offices investigators from the

department and the law enforcement agencies to improve the

efficiency of child abuse investigations. With approval of the

local children's advocacy center and its partner agencies, in

each county in which a children's advocacy center established

under Section 264.402 is located, the department shall attempt to

locate investigators from the department and county and municipal

law enforcement agencies at the center.

(b) A law enforcement agency is not required to comply with the

colocation requirements of this section if the law enforcement

agency does not have a full-time peace officer solely assigned to

investigate reports of child abuse and neglect.

(c) If a county does not have a children's advocacy center, the

department shall work with the local community to encourage one

as provided by Section 264.402.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.30, eff. September 1, 2005.

Sec. 261.314. TESTING. (a) The department shall provide

testing as necessary for the welfare of a child who the

department believes, after an investigation under this chapter,

has been sexually abused, including human immunodeficiency virus

(HIV) testing of a child who was abused in a manner by which HIV

may be transmitted.

(b) Except as provided by Subsection (c), the results of a test

under this section are confidential.

(c) If requested, the department shall report the results of a

test under this section to:

(1) a court having jurisdiction of a proceeding involving the

child or a proceeding involving a person suspected of abusing the

child;

(2) a person responsible for the care and custody of the child

as a foster parent; and

(3) a person seeking to adopt the child.

Added by Acts 1995, 74th Leg., ch. 943, Sec. 7, eff. Sept. 1,

1995.

Sec. 261.315. REMOVAL OF CERTAIN INVESTIGATION INFORMATION FROM

RECORDS. (a) At the conclusion of an investigation in which the

department determines that the person alleged to have abused or

neglected a child did not commit abuse or neglect, the department

shall notify the person of the person's right to request the

department to remove information about the person's alleged role

in the abuse or neglect report from the department's records.

(b) On request under Subsection (a) by a person whom the

department has determined did not commit abuse or neglect, the

department shall remove information from the department's records

concerning the person's alleged role in the abuse or neglect

report.

(c) The board shall adopt rules necessary to administer this

section.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 75, eff. Sept. 1,

1997.

Sec. 261.316. EXEMPTION FROM FEES FOR MEDICAL RECORDS. The

department is exempt from the payment of a fee otherwise required

or authorized by law to obtain a medical record from a hospital

or health care provider if the request for a record is made in

the course of an investigation by the department.

Added by Acts 1997, 75th Leg., ch. 575, Sec. 17, eff. Sept. 1,

1997. Renumbered from Sec. 261.315 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(27), eff. Sept. 1, 1999.

SUBCHAPTER E. INVESTIGATIONS OF ABUSE, NEGLECT, OR EXPLOITATION

IN CERTAIN FACILITIES

Sec. 261.401. AGENCY INVESTIGATION. (a) Notwithstanding

Section 261.001, in this section:

(1) "Abuse" means an intentional, knowing, or reckless act or

omission by an employee, volunteer, or other individual working

under the auspices of a facility or program that causes or may

cause emotional harm or physical injury to, or the death of, a

child served by the facility or program as further described by

rule or policy.

(2) "Exploitation" means the illegal or improper use of a child

or of the resources of a child for monetary or personal benefit,

profit, or gain by an employee, volunteer, or other individual

working under the auspices of a facility or program as further

described by rule or policy.

(3) "Neglect" means a negligent act or omission by an employee,

volunteer, or other individual working under the auspices of a

facility or program, including failure to comply with an

individual treatment plan, plan of care, or individualized

service plan, that causes or may cause substantial emotional harm

or physical injury to, or the death of, a child served by the

facility or program as further described by rule or policy.

(b) Except as provided by Section 261.404, a state agency that

operates, licenses, certifies, registers, or lists a facility in

which children are located or provides oversight of a program

that serves children shall make a prompt, thorough investigation

of a report that a child has been or may be abused, neglected, or

exploited in the facility or program. The primary purpose of the

investigation shall be the protection of the child.

(c) A state agency shall adopt rules relating to the

investigation and resolution of reports received as provided by

this subchapter. The Health and Human Services Commission shall

review and approve the rules of agencies other than the Texas

Department of Criminal Justice, Texas Youth Commission, or Texas

Juvenile Probation Commission to ensure that those agencies

implement appropriate standards for the conduct of investigations

and that uniformity exists among agencies in the investigation

and resolution of reports.

(d) The Texas School for the Blind and Visually Impaired and the

Texas School for the Deaf shall adopt policies relating to the

investigation and resolution of reports received as provided by

this subchapter. The Health and Human Services Commission shall

review and approve the policies to ensure that the Texas School

for the Blind and Visually Impaired and the Texas School for the

Deaf adopt those policies in a manner consistent with the minimum

standards adopted by the Health and Human Services Commission

under Section 261.407.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 98, eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 355, Sec. 2, eff. Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 29, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 6, eff. June 11, 2009.

Acts 2009, 81st Leg., R.S., Ch.

720, Sec. 18, eff. September 1, 2009.

Sec. 261.402. INVESTIGATIVE REPORTS. (a) A state agency shall

prepare and keep on file a complete written report of each

investigation conducted by the agency under this subchapter.

(b) A state agency shall immediately notify the appropriate

state or local law enforcement agency of any report the agency

receives, other than a report from a law enforcement agency, that

concerns the suspected abuse, neglect, or exploitation of a child

or the death of a child from abuse or neglect. If the state

agency finds evidence indicating that a child may have been

abused, neglected, or exploited, the agency shall report the

evidence to the appropriate law enforcement agency.

(c) A state agency that licenses, certifies, or registers a

facility in which children are located shall compile, maintain,

and make available statistics on the incidence of child abuse,

neglect, and exploitation in the facility.

(d) A state agency shall compile, maintain, and make available

statistics on the incidence of child abuse, neglect, and

exploitation in a facility operated by the state agency.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 99, eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 355, Sec. 3, eff. Sept.

1, 2001.

Sec. 261.403. COMPLAINTS. (a) If a state agency receives a

complaint relating to an investigation conducted by the agency

concerning a facility operated by that agency in which children

are located, the agency shall refer the complaint to the agency's

board.

(b) The board of a state agency that operates a facility in

which children are located shall ensure that the procedure for

investigating abuse, neglect, and exploitation allegations and

inquiries in the agency's facility is periodically reviewed under

the agency's internal audit program required by Chapter 2102,

Government Code.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 355, Sec. 4, eff.

Sept. 1, 2001.

Sec. 261.404. INVESTIGATIONS REGARDING CERTAIN CHILDREN WITH

MENTAL ILLNESS OR MENTAL RETARDATION. (a) The department shall

investigate a report of abuse, neglect, or exploitation of a

child receiving services:

(1) in a facility operated by the Department of Aging and

Disability Services or a mental health facility operated by the

Department of State Health Services;

(2) in or from a community center, a local mental health

authority, or a local mental retardation authority;

(3) through a program providing services to that child by

contract with a facility operated by the Department of Aging and

Disability Services, a mental health facility operated by the

Department of State Health Services, a community center, a local

mental health authority, or a local mental retardation authority;

(4) from a provider of home and community-based services who

contracts with the Department of Aging and Disability Services;

or

(5) in a facility licensed under Chapter 252, Health and Safety

Code.

(b) The department shall investigate the report under rules

developed by the executive commissioner of the Health and Human

Services Commission with the advice and assistance of the

department, the Department of Aging and Disability Services, and

the Department of State Health Services.

(c) If a report under this section relates to a child with

mental retardation receiving services in a state supported living

center or the ICF-MR component of the Rio Grande State Center,

the department shall, within one hour of receiving the report,

notify the facility in which the child is receiving services of

the allegations in the report.

(d) If during the course of the department's investigation of

reported abuse, neglect, or exploitation a caseworker of the

department or the caseworker's supervisor has cause to believe

that a child with mental retardation described by Subsection (c)

has been abused, neglected, or exploited by another person in a

manner that constitutes a criminal offense under any law,

including Section 22.04, Penal Code, the caseworker shall

immediately notify the Health and Human Services Commission's

office of inspector general and promptly provide the commission's

office of inspector general with a copy of the department's

investigation report.

(e) The definitions of "abuse" and "neglect" prescribed by

Section 261.001 do not apply to an investigation under this

section.

(f) In this section:

(1) "Community center," "local mental health authority," "local

mental retardation authority," and "state supported living

center" have the meanings assigned by Section 531.002, Health and

Safety Code.

(2) "Provider" has the meaning assigned by Section 48.351, Human

Resources Code.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 100, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 907, Sec. 39, eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 7, eff. June 11, 2009.

Sec. 261.405. INVESTIGATIONS IN JUVENILE JUSTICE PROGRAMS AND

FACILITIES. (a) In this section:

(1) "Juvenile justice facility" means a facility operated wholly

or partly by the juvenile board, by another governmental unit, or

by a private vendor under a contract with the juvenile board,

county, or other governmental unit that serves juveniles under

juvenile court jurisdiction. The term includes:

(A) a public or private juvenile pre-adjudication secure

detention facility, including a holdover facility;

(B) a public or private juvenile post-adjudication secure

correctional facility except for a facility operated solely for

children committed to the Texas Youth Commission; and

(C) a public or private non-secure juvenile post-adjudication

residential treatment facility that is not licensed by the

Department of Protective and Regulatory Services or the Texas

Commission on Alcohol and Drug Abuse.

(2) "Juvenile justice program" means a program or department

operated wholly or partly by the juvenile board or by a private

vendor under a contract with a juvenile board that serves

juveniles under juvenile court jurisdiction. The term includes:

(A) a juvenile justice alternative education program;

(B) a non-residential program that serves juvenile offenders

under the jurisdiction of the juvenile court; and

(C) a juvenile probation department.

(b) A report of alleged abuse, neglect, or exploitation in any

juvenile justice program or facility shall be made to the Texas

Juvenile Probation Commission and a local law enforcement agency

for investigation.

(c) The Texas Juvenile Probation Commission shall conduct an

investigation as provided by this chapter if the commission

receives a report of alleged abuse, neglect, or exploitation in

any juvenile justice program or facility.

(d) In an investigation required under this section, the

investigating agency shall have access to medical and mental

health records as provided by Subchapter D.

(e) As soon as practicable after a child is taken into custody

or placed in a juvenile justice facility or juvenile justice

program, the facility or program shall provide the child's

parents with:

(1) information regarding the reporting of suspected abuse,

neglect, or exploitation of a child in a juvenile justice

facility or juvenile justice program to the Texas Juvenile

Probation Commission; and

(2) the commission's toll-free number for this reporting.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 100, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 162, Sec. 2; Acts

1997, 75th Leg., ch. 1374, Sec. 8, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 1150, Sec. 7, eff. Sept. 1, 1999; Acts 1999, 76th

Leg., ch. 1390, Sec. 26, eff. Sept. 1, 1999; Acts 1999, 76th

Leg., ch. 1477, Sec. 26, eff. Sept. 1, 1999; Acts 2001, 77th

Leg., ch. 1297, Sec. 47, eff. Sept. 1, 2001; Acts 2003, 78th

Leg., ch. 283, Sec. 29, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 28, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 30, eff. September 1, 2007.

Sec. 261.406. INVESTIGATIONS IN SCHOOLS. (a) On receipt of a

report of alleged or suspected abuse or neglect of a child in a

public or private school under the jurisdiction of the Texas

Education Agency, the department shall perform an investigation

as provided by this chapter.

(b) The department shall send a copy of the completed report of

the department's investigation to the Texas Education Agency, the

State Board for Educator Certification, the local school board or

the school's governing body, the superintendent of the school

district, and the school principal or director, unless the

principal or director is alleged to have committed the abuse or

neglect, for appropriate action. On request, the department

shall provide a copy of the report of investigation to the

parent, managing conservator, or legal guardian of a child who is

the subject of the investigation and to the person alleged to

have committed the abuse or neglect. The report of investigation

shall be edited to protect the identity of the persons who made

the report of abuse or neglect. Other than the persons

authorized by the section to receive a copy of the report,

Section 261.201(b) applies to the release of the report relating

to the investigation of abuse or neglect under this section and

to the identity of the person who made the report of abuse or

neglect.

(c) Nothing in this section may prevent a law enforcement agency

from conducting an investigation of a report made under this

section.

(d) The Board of Protective and Regulatory Services shall adopt

rules necessary to implement this section.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 100, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 575, Sec. 18, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1150, Sec. 8, eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 1390, Sec. 27, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

213, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1372, Sec. 14, eff. June 15, 2007.

Sec. 261.407. MINIMUM STANDARDS. (a) The Health and Human

Services Commission by rule shall adopt minimum standards for the

investigation under Section 261.401 of suspected child abuse,

neglect, or exploitation in a facility.

(b) A rule or policy adopted by a state agency or institution

under Section 261.401 must be consistent with the minimum

standards adopted by the Health and Human Services Commission.

(c) This section does not apply to a facility under the

jurisdiction of the Texas Department of Criminal Justice, Texas

Youth Commission, or Texas Juvenile Probation Commission.

Added by Acts 2001, 77th Leg., ch. 355, Sec. 5, eff. Sept. 1,

2001.

Sec. 261.408. INFORMATION COLLECTION. (a) The Health and Human

Services Commission by rule shall adopt uniform procedures for

collecting information under Section 261.401, including

procedures for collecting information on deaths that occur in

facilities.

(b) The department shall receive and compile information on

investigations in facilities. An agency submitting information to

the department is responsible for ensuring the timeliness,

accuracy, completeness, and retention of the agency's reports.

(c) This section does not apply to a facility under the

jurisdiction of the Texas Department of Criminal Justice, Texas

Youth Commission, or Texas Juvenile Probation Commission.

Added by Acts 2001, 77th Leg., ch. 355, Sec. 5, eff. Sept. 1,

2001.

Sec. 261.409. INVESTIGATIONS IN FACILITIES UNDER TEXAS YOUTH

COMMISSION JURISDICTION. The board of the Texas Youth Commission

by rule shall adopt standards for:

(1) the investigation under Section 261.401 of suspected child

abuse, neglect, or exploitation in a facility under the

jurisdiction of the Texas Youth Commission; and

(2) compiling information on those investigations.

Added by Acts 2001, 77th Leg., ch. 355, Sec. 6, eff. Sept. 1,

2001.

Sec. 261.410. REPORT OF ABUSE BY OTHER CHILDREN. (a) In this

section:

(1) "Physical abuse" means:

(A) physical injury that results in substantial harm to the

child requiring emergency medical treatment and excluding an

accident or reasonable discipline by a parent, guardian, or

managing or possessory conservator that does not expose the child

to a substantial risk of harm; or

(B) failure to make a reasonable effort to prevent an action by

another person that results in physical injury that results in

substantial harm to the child.

(2) "Sexual abuse" means:

(A) sexual conduct harmful to a child's mental, emotional, or

physical welfare; or

(B) failure to make a reasonable effort to prevent sexual

conduct harmful to a child.

(b) An agency that operates, licenses, certifies, or registers a

facility shall require a residential child-care facility to

report each incident of physical or sexual abuse committed by a

child against another child.

(c) Using information received under Subsection (b), the agency

that operates, licenses, certifies, or registers a facility

shall, subject to the availability of funds, compile a report

that includes information:

(1) regarding the number of cases of physical and sexual abuse

committed by a child against another child;

(2) identifying the residential child-care facility;

(3) regarding the date each allegation of abuse was made;

(4) regarding the date each investigation was started and

concluded;

(5) regarding the findings and results of each investigation;

and

(6) regarding the number of children involved in each incident

investigated.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.31, eff. September 1, 2005.



CHAPTER 262. PROCEDURES IN SUIT BY GOVERNMENTAL ENTITY TO PROTECT HEALTH AND SAFETY OF CHILD

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE E. PROTECTION OF THE CHILD

CHAPTER 262. PROCEDURES IN SUIT BY GOVERNMENTAL ENTITY TO PROTECT

HEALTH AND SAFETY OF CHILD

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 262.001. AUTHORIZED ACTIONS BY GOVERNMENTAL ENTITY. (a) A

governmental entity with an interest in the child may file a suit

affecting the parent-child relationship requesting an order or

take possession of a child without a court order as provided by

this chapter.

(b) In determining the reasonable efforts that are required to

be made with respect to preventing or eliminating the need to

remove a child from the child's home or to make it possible to

return a child to the child's home, the child's health and safety

is the paramount concern.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 1150, Sec. 10, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1390, Sec. 29, eff.

Sept. 1, 1999.

Sec. 262.002. JURISDICTION. A suit brought by a governmental

entity requesting an order under this chapter may be filed in a

court with jurisdiction to hear the suit in the county in which

the child is found.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 1150, Sec. 11, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1390, Sec. 30, eff.

Sept. 1, 1999.

Sec. 262.003. CIVIL LIABILITY. A person who takes possession of

a child without a court order is immune from civil liability if,

at the time possession is taken, there is reasonable cause to

believe there is an immediate danger to the physical health or

safety of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 262.004. ACCEPTING VOLUNTARY DELIVERY OF POSSESSION OF

CHILD. A law enforcement officer or a juvenile probation officer

may take possession of a child without a court order on the

voluntary delivery of the child by the parent, managing

conservator, possessory conservator, guardian, caretaker, or

custodian who is presently entitled to possession of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 101, eff.

Sept. 1, 1995.

Sec. 262.005. FILING PETITION AFTER ACCEPTING VOLUNTARY DELIVERY

OF POSSESSION OF CHILD. When possession of the child has been

acquired through voluntary delivery of the child to a law

enforcement officer or juvenile probation officer, the law

enforcement officer or juvenile probation officer taking the

child into possession shall cause a suit to be filed not later

than the 60th day after the date the child is taken into

possession.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 102, eff.

Sept. 1, 1995.

Sec. 262.006. LIVING CHILD AFTER ABORTION. (a) An authorized

representative of the Department of Protective and Regulatory

Services may assume the care, control, and custody of a child

born alive as the result of an abortion as defined by Chapter

161.

(b) The department shall file a suit and request an emergency

order under this chapter.

(c) A child for whom possession is assumed under this section

need not be delivered to the court except on the order of the

court.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 262.007. POSSESSION AND DELIVERY OF MISSING CHILD. (a) A

law enforcement officer who, during a criminal investigation

relating to a child's custody, discovers that a child is a

missing child and believes that a person may flee with or conceal

the child shall take possession of the child and provide for the

delivery of the child as provided by Subsection (b).

(b) An officer who takes possession of a child under Subsection

(a) shall deliver or arrange for the delivery of the child to a

person entitled to possession of the child.

(c) If a person entitled to possession of the child is not

immediately available to take possession of the child, the law

enforcement officer shall deliver the child to the Department of

Protective and Regulatory Services. Until a person entitled to

possession of the child takes possession of the child, the

department may, without a court order, retain possession of the

child not longer than five days after the date the child is

delivered to the department. While the department retains

possession of a child under this subsection, the department may

place the child in foster home care. If a parent or other person

entitled to possession of the child does not take possession of

the child before the sixth day after the date the child is

delivered to the department, the department shall proceed under

this chapter as if the law enforcement officer took possession of

the child under Section 262.104.

Added by Acts 1995, 74th Leg., ch. 776, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 685, Sec. 6, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1150, Sec. 12, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1390, Sec. 31, eff.

Sept. 1, 1999.

Sec. 262.008. ABANDONED CHILDREN. (a) An authorized

representative of the Department of Protective and Regulatory

Services may assume the care, control, and custody of a child:

(1) who is abandoned without identification or a means for

identifying the child; and

(2) whose identity cannot be ascertained by the exercise of

reasonable diligence.

(b) The department shall immediately file a suit to terminate

the parent-child relationship of a child under Subsection (a).

(c) A child for whom possession is assumed under this section

need not be delivered to the court except on the order of the

court.

Added by Acts 1997, 75th Leg., ch. 600, Sec. 4, eff. Jan. 1,

1998.

Sec. 262.009. TEMPORARY CARE OF CHILD TAKEN INTO POSSESSION. An

employee of or volunteer with a law enforcement agency who

successfully completes a background and criminal history check

approved by the law enforcement agency may assist a law

enforcement officer or juvenile probation officer with the

temporary care of a child who is taken into possession by a

governmental entity without a court order under this chapter

until further arrangements regarding the custody of the child can

be made.

Added by Acts 2003, 78th Leg., ch. 970, Sec. 1, eff. June 20,

2003.

SUBCHAPTER B. TAKING POSSESSION OF CHILD

Sec. 262.101. FILING PETITION BEFORE TAKING POSSESSION OF CHILD.

An original suit filed by a governmental entity that requests

permission to take possession of a child without prior notice and

a hearing must be supported by an affidavit sworn to by a person

with personal knowledge and stating facts sufficient to satisfy a

person of ordinary prudence and caution that:

(1) there is an immediate danger to the physical health or

safety of the child or the child has been a victim of neglect or

sexual abuse and that continuation in the home would be contrary

to the child's welfare;

(2) there is no time, consistent with the physical health or

safety of the child, for a full adversary hearing under

Subchapter C; and

(3) reasonable efforts, consistent with the circumstances and

providing for the safety of the child, were made to prevent or

eliminate the need for the removal of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 103, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 752, Sec. 1, eff. June

17, 1997; Acts 1999, 76th Leg., ch. 1150, Sec. 14, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1390, Sec. 33, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 849, Sec. 1, eff. Sept. 1, 2001.

Sec. 262.1015. REMOVAL OF ALLEGED PERPETRATOR; OFFENSE. (a) If

the department determines after an investigation that child abuse

has occurred and that the child would be protected in the child's

home by the removal of the alleged perpetrator of the abuse, the

department shall file a petition for the removal of the alleged

perpetrator from the residence of the child rather than attempt

to remove the child from the residence.

(b) A court may issue a temporary restraining order in a suit by

the department for the removal of an alleged perpetrator under

Subsection (a) if the department's petition states facts

sufficient to satisfy the court that:

(1) there is an immediate danger to the physical health or

safety of the child or the child has been a victim of sexual

abuse;

(2) there is no time, consistent with the physical health or

safety of the child, for an adversary hearing;

(3) the child is not in danger of abuse from a parent or other

adult with whom the child will continue to reside in the

residence of the child; and

(4) the issuance of the order is in the best interest of the

child.

(c) The order shall be served on the alleged perpetrator and on

the parent or other adult with whom the child will continue to

reside.

(d) A temporary restraining order under this section expires not

later than the 14th day after the date the order was rendered.

(e) A temporary restraining order under this section and any

other order requiring the removal of an alleged perpetrator from

the residence of a child shall require that the parent or other

adult with whom the child will continue to reside in the child's

home make a reasonable effort to monitor the residence and report

to the department and the appropriate law enforcement agency any

attempt by the alleged perpetrator to return to the residence.

(f) The court shall order the removal of an alleged perpetrator

if the court finds that the child is not in danger of abuse from

a parent or other adult with whom the child will continue to

reside in the child's residence and that:

(1) the presence of the alleged perpetrator in the child's

residence constitutes a continuing danger to the physical health

or safety of the child; or

(2) the child has been the victim of sexual abuse and there is a

substantial risk that the child will be the victim of sexual

abuse in the future if the alleged perpetrator remains in the

residence.

(g) A person commits an offense if the person is a parent or

other person with whom a child resides, the person is served with

an order containing the requirement specified by Subsection (e),

and the person fails to make a reasonable effort to monitor the

residence of the child or to report to the department and the

appropriate law enforcement agency an attempt by the alleged

perpetrator to return to the residence. An offense under this

section is a Class A misdemeanor.

(h) A person commits an offense if, in violation of a court

order under this section, the person returns to the residence of

the child the person is alleged to have abused. An offense under

this subsection is a Class A misdemeanor, except that the offense

is a felony of the third degree if the person has previously been

convicted under this subsection.

Added by Acts 1995, 74th Leg., ch. 943, Sec. 4, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 575, Sec. 19, eff.

Sept. 1, 1997.

Sec. 262.102. EMERGENCY ORDER AUTHORIZING POSSESSION OF CHILD.

(a) Before a court may, without prior notice and a hearing,

issue a temporary restraining order or attachment of a child in a

suit brought by a governmental entity, the court must find that:

(1) there is an immediate danger to the physical health or

safety of the child or the child has been a victim of neglect or

sexual abuse and that continuation in the home would be contrary

to the child's welfare;

(2) there is no time, consistent with the physical health or

safety of the child and the nature of the emergency, for a full

adversary hearing under Subchapter C; and

(3) reasonable efforts, consistent with the circumstances and

providing for the safety of the child, were made to prevent or

eliminate the need for removal of the child.

(b) In determining whether there is an immediate danger to the

physical health or safety of a child, the court may consider

whether the child's household includes a person who has:

(1) abused or neglected another child in a manner that caused

serious injury to or the death of the other child; or

(2) sexually abused another child.

(c) If, based on the recommendation of or a request by the

department, the court finds that child abuse or neglect has

occurred and that the child requires protection from family

violence by a member of the child's family or household, the

court shall render a temporary order under Chapter 71 for the

protection of the child. In this subsection, "family violence"

has the meaning assigned by Section 71.004.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 104, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 752, Sec. 2, eff. June

17, 1997; Acts 1999, 76th Leg., ch. 1150, Sec. 15, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1390, Sec. 34, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 849, Sec. 2, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 1276, Sec. 7.002(m), eff. Sept. 1,

2003.

Sec. 262.103. DURATION OF TEMPORARY RESTRAINING ORDER AND

ATTACHMENT. A temporary restraining order or attachment of the

child issued under this chapter expires not later than 14 days

after the date it is issued unless it is extended as provided by

the Texas Rules of Civil Procedure.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 262.104. TAKING POSSESSION OF A CHILD IN EMERGENCY WITHOUT

A COURT ORDER. (a) If there is no time to obtain a temporary

restraining order or attachment before taking possession of a

child consistent with the health and safety of that child, an

authorized representative of the Department of Family and

Protective Services, a law enforcement officer, or a juvenile

probation officer may take possession of a child without a court

order under the following conditions, only:

(1) on personal knowledge of facts that would lead a person of

ordinary prudence and caution to believe that there is an

immediate danger to the physical health or safety of the child;

(2) on information furnished by another that has been

corroborated by personal knowledge of facts and all of which

taken together would lead a person of ordinary prudence and

caution to believe that there is an immediate danger to the

physical health or safety of the child;

(3) on personal knowledge of facts that would lead a person of

ordinary prudence and caution to believe that the child has been

the victim of sexual abuse;

(4) on information furnished by another that has been

corroborated by personal knowledge of facts and all of which

taken together would lead a person of ordinary prudence and

caution to believe that the child has been the victim of sexual

abuse; or

(5) on information furnished by another that has been

corroborated by personal knowledge of facts and all of which

taken together would lead a person of ordinary prudence and

caution to believe that the parent or person who has possession

of the child is currently using a controlled substance as defined

by Chapter 481, Health and Safety Code, and the use constitutes

an immediate danger to the physical health or safety of the

child.

(b) An authorized representative of the Department of Family and

Protective Services, a law enforcement officer, or a juvenile

probation officer may take possession of a child under Subsection

(a) on personal knowledge or information furnished by another,

that has been corroborated by personal knowledge, that would lead

a person of ordinary prudence and caution to believe that the

parent or person who has possession of the child has permitted

the child to remain on premises used for the manufacture of

methamphetamine.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 575, Sec. 20, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

282, Sec. 2, eff. August 1, 2005.

Sec. 262.1041. RELEASE OF CHILD BY LAW ENFORCEMENT OR JUVENILE

PROBATION OFFICER. (a) A law enforcement or juvenile probation

officer who takes possession of a child under this chapter may

release the child to:

(1) a child-placing agency licensed by the Department of Family

and Protective Services under Chapter 42, Human Resources Code,

if the agency is authorized by the department to take possession

of the child;

(2) the Department of Family and Protective Services; or

(3) any other person authorized by law to take possession of the

child.

(b) A child-placing agency or other authorized person who takes

possession of a child under this section shall:

(1) immediately notify the Department of Family and Protective

Services that the agency or other authorized person has taken

possession of the child; and

(2) with the assistance of the law enforcement or juvenile

probation officer who releases the child to the agency or other

authorized person, complete a form prescribed by the Department

of Family and Protective Services that contains basic information

regarding the child and the circumstances under which the officer

took possession of the child and promptly submit the completed

form to the department.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.32, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

516, Sec. 1, eff. June 17, 2005.

Sec. 262.105. FILING PETITION AFTER TAKING POSSESSION OF CHILD

IN EMERGENCY. (a) When a child is taken into possession without

a court order, the person taking the child into possession,

without unnecessary delay, shall:

(1) file a suit affecting the parent-child relationship;

(2) request the court to appoint an attorney ad litem for the

child; and

(3) request an initial hearing to be held by no later than the

first working day after the date the child is taken into

possession.

(b) If the Department of Protective and Regulatory Services

files a suit affecting the parent-child relationship required

under Subsection (a)(1) seeking termination of the parent-child

relationship, the department shall file the suit not later than

the 45th day after the date the department assumes the care,

control, and custody of a child under Section 262.303.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 2001, 77th Leg., ch. 809, Sec. 2, eff.

Sept. 1, 2001.

Sec. 262.106. INITIAL HEARING AFTER TAKING POSSESSION OF CHILD

IN EMERGENCY WITHOUT COURT ORDER. (a) The court in which a suit

has been filed after a child has been taken into possession

without a court order by a governmental entity shall hold an

initial hearing on or before the first working day after the date

the child is taken into possession. The court shall render orders

that are necessary to protect the physical health and safety of

the child. If the court is unavailable for a hearing on the first

working day, then, and only in that event, the hearing shall be

held no later than the first working day after the court becomes

available, provided that the hearing is held no later than the

third working day after the child is taken into possession.

(b) The initial hearing may be ex parte and proof may be by

sworn petition or affidavit if a full adversary hearing is not

practicable.

(c) If the initial hearing is not held within the time required,

the child shall be returned to the parent, managing conservator,

possessory conservator, guardian, caretaker, or custodian who is

presently entitled to possession of the child.

(d) For the purpose of determining under Subsection (a) the

first working day after the date the child is taken into

possession, the child is considered to have been taken into

possession by the Department of Protective and Regulatory

Services on the expiration of the five-day period permitted under

Section 262.007(c) or 262.110(b), as appropriate.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 1150, Sec. 16, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1390, Sec. 35, eff.

Sept. 1, 1999.

Sec. 262.107. STANDARD FOR DECISION AT INITIAL HEARING AFTER

TAKING POSSESSION OF CHILD WITHOUT A COURT ORDER IN EMERGENCY.

(a) The court shall order the return of the child at the initial

hearing regarding a child taken in possession without a court

order by a governmental entity unless the court is satisfied

that:

(1) there is a continuing danger to the physical health or

safety of the child if the child is returned to the parent,

managing conservator, possessory conservator, guardian,

caretaker, or custodian who is presently entitled to possession

of the child or the evidence shows that the child has been the

victim of sexual abuse on one or more occasions and that there is

a substantial risk that the child will be the victim of sexual

abuse in the future;

(2) continuation of the child in the home would be contrary to

the child's welfare; and

(3) reasonable efforts, consistent with the circumstances and

providing for the safety of the child, were made to prevent or

eliminate the need for removal of the child.

(b) In determining whether there is a continuing danger to the

physical health or safety of a child, the court may consider

whether the household to which the child would be returned

includes a person who has:

(1) abused or neglected another child in a manner that caused

serious injury to or the death of the other child; or

(2) sexually abused another child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 105, eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 849, Sec. 3, eff. Sept.

1, 2001.

Sec. 262.108. UNACCEPTABLE FACILITIES FOR HOUSING CHILD. When a

child is taken into possession under this chapter, that child may

not be held in isolation or in a jail, juvenile detention

facility, or other secure detention facility.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 1374, Sec. 9, eff.

Sept. 1, 1997.

Sec. 262.109. NOTICE TO PARENT, CONSERVATOR, OR GUARDIAN. (a)

The department or other agency must give written notice as

prescribed by this section to each parent of the child or to the

child's conservator or legal guardian when a representative of

the Department of Protective and Regulatory Services or other

agency takes possession of a child under this chapter.

(b) The written notice must be given as soon as practicable, but

in any event not later than the first working day after the date

the child is taken into possession.

(c) The written notice must include:

(1) the reasons why the department or agency is taking

possession of the child and the facts that led the department to

believe that the child should be taken into custody;

(2) the name of the person at the department or agency that the

parent, conservator, or other custodian may contact for

information relating to the child or a legal proceeding relating

to the child;

(3) a summary of legal rights of a parent, conservator,

guardian, or other custodian under this chapter and an

explanation of the probable legal procedures relating to the

child; and

(4) a statement that the parent, conservator, or other custodian

has the right to hire an attorney.

(d) The written notice may be waived by the court at the initial

hearing:

(1) on a showing that:

(A) the parents, conservators, or other custodians of the child

could not be located; or

(B) the department took possession of the child under Subchapter

D; or

(2) for other good cause.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 1022, Sec. 76, eff.

Jan. 1, 1998; Acts 1999, 76th Leg., ch. 1150, Sec. 17, eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 1390, Sec. 36, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 809, Sec. 3, eff. Sept. 1, 2001.

Sec. 262.110. TAKING POSSESSION OF CHILD IN EMERGENCY WITH

INTENT TO RETURN HOME. (a) An authorized representative of the

Department of Protective and Regulatory Services, a law

enforcement officer, or a juvenile probation officer may take

temporary possession of a child without a court order on

discovery of a child in a situation of danger to the child's

physical health or safety when the sole purpose is to deliver the

child without unnecessary delay to the parent, managing

conservator, possessory conservator, guardian, caretaker, or

custodian who is presently entitled to possession of the child.

(b) Until a parent or other person entitled to possession of the

child takes possession of the child, the department may retain

possession of the child without a court order for not more than

five days. On the expiration of the fifth day, if a parent or

other person entitled to possession does not take possession of

the child, the department shall take action under this chapter as

if the department took possession of the child under Section

262.104.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 1150, Sec. 18, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1390, Sec. 37, eff.

Sept. 1, 1999.

Sec. 262.112. EXPEDITED HEARING AND APPEAL. (a) The Department

of Protective and Regulatory Services is entitled to an expedited

hearing under this chapter in any proceeding in which a hearing

is required if the department determines that a child should be

removed from the child's home because of an immediate danger to

the physical health or safety of the child.

(b) In any proceeding in which an expedited hearing is held

under Subsection (a), the department, parent, guardian, or other

party to the proceeding is entitled to an expedited appeal on a

ruling by a court that the child may not be removed from the

child's home.

(c) If a child is returned to the child's home after a removal

in which the department was entitled to an expedited hearing

under this section and the child is the subject of a subsequent

allegation of abuse or neglect, the department or any other

interested party is entitled to an expedited hearing on the

removal of the child from the child's home in the manner provided

by Subsection (a) and to an expedited appeal in the manner

provided by Subsection (b).

Added by Acts 1995, 74th Leg., ch. 943, Sec. 1, eff. Sept. 1,

1995. Renumbered from Family Code Sec. 262.111 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(29), eff. Sept. 1, 1997.

Sec. 262.113. FILING SUIT WITHOUT TAKING POSSESSION OF CHILD.

An original suit filed by a governmental entity that requests to

take possession of a child after notice and a hearing must be

supported by an affidavit sworn to by a person with personal

knowledge and stating facts sufficient to satisfy a person of

ordinary prudence and caution that:

(1) reasonable efforts have been made to prevent or eliminate

the need to remove the child from the child's home; and

(2) allowing the child to remain in the home would be contrary

to the child's welfare.

Added by Acts 1999, 76th Leg., ch. 1150, Sec. 19, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1390, Sec. 38, eff. Sept. 1,

1999.

Sec. 262.114. EVALUATION OF IDENTIFIED RELATIVES AND OTHER

DESIGNATED INDIVIDUALS; PLACEMENT. (a) Before a full adversary

hearing under Subchapter C, the Department of Family and

Protective Services must perform a background and criminal

history check of the relatives or other designated individuals

identified as a potential relative or designated caregiver, as

defined by Section 264.751, on the proposed child placement

resources form provided under Section 261.307. The department

shall evaluate each person listed on the form to determine the

relative or other designated individual who would be the most

appropriate substitute caregiver for the child and must complete

a home study of the most appropriate substitute caregiver, if

any, before the full adversary hearing. Until the department

identifies a relative or other designated individual qualified to

be a substitute caregiver, the department must continue to

explore substitute caregiver options. The time frames in this

subsection do not apply to a relative or other designated

individual located in another state.

(a-1) At the full adversary hearing under Section 262.201, the

department shall, after redacting any social security numbers,

file with the court:

(1) a copy of each proposed child placement resources form

completed by the parent or other person having legal custody of

the child;

(2) a copy of any completed home study performed under

Subsection (a); and

(3) the name of the relative or other designated caregiver, if

any, with whom the child has been placed.

(a-2) If the child has not been placed with a relative or other

designated caregiver by the time of the full adversary hearing

under Section 262.201, the department shall file with the court a

statement that explains:

(1) the reasons why the department has not placed the child with

a relative or other designated caregiver listed on the proposed

child placement resources form; and

(2) the actions the department is taking, if any, to place the

child with a relative or other designated caregiver.

(b) The department may place a child with a relative or other

designated individual identified on the proposed child placement

resources form if the department determines that the placement is

in the best interest of the child. The department may place the

child with the relative or designated individual before

conducting the background and criminal history check or home

study required under Subsection (a). The department shall

provide a copy of an informational manual required under Section

261.3071 to the relative or other designated caregiver at the

time of the child's placement.

(c) The department shall consider placing a child who has

previously been in the managing conservatorship of the department

with a foster parent with whom the child previously resided if:

(1) the department determines that placement of the child with a

relative or designated caregiver is not in the child's best

interest; and

(2) the placement is available and in the child's best interest.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.33, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

527, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

856, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. ADVERSARY HEARING

Sec. 262.201. FULL ADVERSARY HEARING; FINDINGS OF THE COURT.

(a) Unless the child has already been returned to the parent,

managing conservator, possessory conservator, guardian,

caretaker, or custodian entitled to possession and the temporary

order, if any, has been dissolved, a full adversary hearing shall

be held not later than the 14th day after the date the child was

taken into possession by the governmental entity.

(b) At the conclusion of the full adversary hearing, the court

shall order the return of the child to the parent, managing

conservator, possessory conservator, guardian, caretaker, or

custodian entitled to possession unless the court finds

sufficient evidence to satisfy a person of ordinary prudence and

caution that:

(1) there was a danger to the physical health or safety of the

child which was caused by an act or failure to act of the person

entitled to possession and for the child to remain in the home is

contrary to the welfare of the child;

(2) the urgent need for protection required the immediate

removal of the child and reasonable efforts, consistent with the

circumstances and providing for the safety of the child, were

made to eliminate or prevent the child's removal; and

(3) reasonable efforts have been made to enable the child to

return home, but there is a substantial risk of a continuing

danger if the child is returned home.

(c) If the court finds sufficient evidence to satisfy a person

of ordinary prudence and caution that there is a continuing

danger to the physical health or safety of the child and for the

child to remain in the home is contrary to the welfare of the

child, the court shall issue an appropriate temporary order under

Chapter 105. The court shall require each parent, alleged

father, or relative of the child before the court to complete the

proposed child placement resources form provided under Section

261.307 and file the form with the court, if the form has not

been previously filed with the court, and provide the Department

of Family and Protective Services with information necessary to

locate any other absent parent, alleged father, or relative of

the child. The court shall inform each parent, alleged father,

or relative of the child before the court that the person's

failure to submit the proposed child placement resources form

will not delay any court proceedings relating to the child. The

court shall inform each parent in open court that parental and

custodial rights and duties may be subject to restriction or to

termination unless the parent or parents are willing and able to

provide the child with a safe environment. If the court finds

that the child requires protection from family violence by a

member of the child's family or household, the court shall render

a protective order under Title 4 for the child. In this

subsection, "family violence" has the meaning assigned by Section

71.004.

(d) In determining whether there is a continuing danger to the

physical health or safety of the child, the court may consider

whether the household to which the child would be returned

includes a person who:

(1) has abused or neglected another child in a manner that

caused serious injury to or the death of the other child; or

(2) has sexually abused another child.

(e) The court shall place a child removed from the child's

custodial parent with the child's noncustodial parent or with a

relative of the child if placement with the noncustodial parent

is inappropriate, unless placement with the noncustodial parent

or a relative is not in the best interest of the child.

(f) When citation by publication is needed for a parent or

alleged or probable father in an action brought under this

chapter because the location of the parent, alleged father, or

probable father is unknown, the court may render a temporary

order without delay at any time after the filing of the action

without regard to whether notice of the citation by publication

has been published.

(g) For the purpose of determining under Subsection (a) the 14th

day after the date the child is taken into possession, a child is

considered to have been taken into possession by the department

on the expiration of the five-day period permitted under Section

262.007(c) or 262.110(b), as appropriate.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 107, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 575, Sec. 21, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 600, Sec. 5, eff. Jan, 1,

1998; Acts 1997, 75th Leg., ch. 603, Sec. 1, eff. Jan. 1, 1998;

Acts 1997, 75th Leg., ch; 752, Sec. 3, eff. June 17, 1997; Acts

1997, 75th Leg., ch. 1022, Sec. 77, eff; Jan. 1, 1998; Acts 1997,

75th Leg., ch. 1022, Sec. 78, eff. Sept. 1, 1997; Acts 1999, 76th

Leg., ch. 62, Sec. 6.31, eff; Sept. 1, 1999; Acts 1999, 76th

Leg., ch. 1150, Sec. 20, eff. Sept. 1, 1999; Acts 1999, 76th

Leg., ch; 1390, Sec. 39, eff. Sept. 1, 1999; Acts 2001, 77th

Leg., ch. 306, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg.,

ch. 849, Sec. 4, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.34(a), eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

856, Sec. 2, eff. September 1, 2009.

Sec. 262.2015. AGGRAVATED CIRCUMSTANCES. (a) The court may

waive the requirement of a service plan and the requirement to

make reasonable efforts to return the child to a parent and may

accelerate the trial schedule to result in a final order for a

child under the care of the department at an earlier date than

provided by Subchapter D, Chapter 263, if the court finds that

the parent has subjected the child to aggravated circumstances.

(b) The court may find under Subsection (a) that a parent has

subjected the child to aggravated circumstances if:

(1) the parent abandoned the child without identification or a

means for identifying the child;

(2) the child is a victim of serious bodily injury or sexual

abuse inflicted by the parent or by another person with the

parent's consent;

(3) the parent has engaged in conduct against the child that

would constitute an offense under the following provisions of the

Penal Code:

(A) Section 19.02 (murder);

(B) Section 19.03 (capital murder);

(C) Section 19.04 (manslaughter);

(D) Section 21.11 (indecency with a child);

(E) Section 22.011 (sexual assault);

(F) Section 22.02 (aggravated assault);

(G) Section 22.021 (aggravated sexual assault);

(H) Section 22.04 (injury to a child, elderly individual, or

disabled individual);

(I) Section 22.041 (abandoning or endangering child);

(J) Section 25.02 (prohibited sexual conduct);

(K) Section 43.25 (sexual performance by a child);

(L) Section 43.26 (possession or promotion of child

pornography); or

(M) Section 21.02 (continuous sexual abuse of young child or

children);

(4) the parent voluntarily left the child alone or in the

possession of another person not the parent of the child for at

least six months without expressing an intent to return and

without providing adequate support for the child;

(5) the parent's parental rights with regard to another child

have been involuntarily terminated based on a finding that the

parent's conduct violated Section 161.001(1)(D) or (E) or a

substantially equivalent provision of another state's law;

(6) the parent has been convicted for:

(A) the murder of another child of the parent and the offense

would have been an offense under 18 U.S.C. Section 1111(a) if the

offense had occurred in the special maritime or territorial

jurisdiction of the United States;

(B) the voluntary manslaughter of another child of the parent

and the offense would have been an offense under 18 U.S.C.

Section 1112(a) if the offense had occurred in the special

maritime or territorial jurisdiction of the United States;

(C) aiding or abetting, attempting, conspiring, or soliciting an

offense under Subdivision (A) or (B); or

(D) the felony assault of the child or another child of the

parent that resulted in serious bodily injury to the child or

another child of the parent; or

(7) the parent's parental rights with regard to two other

children have been involuntarily terminated.

(c) On finding that reasonable efforts to make it possible for

the child to safely return to the child's home are not required,

the court shall at any time before the 30th day after the date of

the finding, conduct an initial permanency hearing under

Subchapter D, Chapter 263. Separate notice of the permanency plan

is not required but may be given with a notice of a hearing under

this section.

(d) The Department of Protective and Regulatory Services shall

make reasonable efforts to finalize the permanent placement of a

child for whom the court has made the finding described by

Subsection (c). The court shall set the suit for trial on the

merits as required by Subchapter D, Chapter 263, in order to

facilitate final placement of the child.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 79, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1150, Sec. 21, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1390, Sec. 40, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 849, Sec. 5, eff. Sept.

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.35, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.33, eff. September 1, 2007.

Sec. 262.202. IDENTIFICATION OF COURT OF CONTINUING, EXCLUSIVE

JURISDICTION. If at the conclusion of the full adversary hearing

the court renders a temporary order, the governmental entity

shall request identification of a court of continuing, exclusive

jurisdiction as provided by Chapter 155.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 262.203. TRANSFER OF SUIT. (a) On the motion of a party

or the court's own motion, if applicable, the court that rendered

the temporary order shall in accordance with procedures provided

by Chapter 155:

(1) transfer the suit to the court of continuing, exclusive

jurisdiction, if any;

(2) if grounds exist for mandatory transfer from the court of

continuing, exclusive jurisdiction under Section 155.201, order

transfer of the suit from that court; or

(3) if grounds exist for transfer based on improper venue, order

transfer of the suit to the court having venue of the suit under

Chapter 103.

(b) Notwithstanding Section 155.204, a motion to transfer

relating to a suit filed under this chapter may be filed

separately from the petition and is timely if filed while the

case is pending.

(c) Notwithstanding Sections 6.407 and 103.002, a court

exercising jurisdiction under this chapter is not required to

transfer the suit to a court in which a parent has filed a suit

for dissolution of marriage before a final order for the

protection of the child has been rendered under Subchapter E,

Chapter 263.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 575, Sec. 22, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1150, Sec. 22, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1390, Sec. 41, eff.

Sept. 1, 1999.

Sec. 262.204. TEMPORARY ORDER IN EFFECT UNTIL SUPERSEDED. (a)

A temporary order rendered under this chapter is valid and

enforceable until properly superseded by a court with

jurisdiction to do so.

(b) A court to which the suit has been transferred may enforce

by contempt or otherwise a temporary order properly issued under

this chapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 262.205. HEARING WHEN CHILD NOT IN POSSESSION OF

GOVERNMENTAL ENTITY. (a) In a suit requesting possession of a

child after notice and hearing, the court may render a temporary

restraining order as provided by Section 105.001. The suit shall

be promptly set for hearing.

(b) After the hearing, the court may grant the request to remove

the child from the parent, managing conservator, possessory

conservator, guardian, caretaker, or custodian entitled to

possession of the child if the court finds sufficient evidence to

satisfy a person of ordinary prudence and caution that:

(1) reasonable efforts have been made to prevent or eliminate

the need to remove the child from the child's home; and

(2) allowing the child to remain in the home would be contrary

to the child's welfare.

(c) If the court orders removal of the child from the child's

home, the court shall:

(1) issue an appropriate temporary order under Chapter 105; and

(2) inform each parent in open court that parental and custodial

rights and duties may be subject to restriction or termination

unless the parent is willing and able to provide a safe

environment for the child.

(d) If citation by publication is required for a parent or

alleged or probable father in an action under this chapter

because the location of the person is unknown, the court may

render a temporary order without regard to whether notice of the

citation has been published.

(e) Unless it is not in the best interest of the child, the

court shall place a child who has been removed under this section

with:

(1) the child's noncustodial parent; or

(2) another relative of the child if placement with the

noncustodial parent is inappropriate.

(f) If the court finds that the child requires protection from

family violence by a member of the child's family or household,

the court shall render a protective order for the child under

Title 4.

Added by Acts 1999, 76th Leg., ch. 1150, Sec. 23, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1390, Sec. 42, eff. Sept. 1,

1999.

SUBCHAPTER D. EMERGENCY POSSESSION OF CERTAIN ABANDONED CHILDREN

Sec. 262.301. DEFINITIONS. In this chapter:

(1) "Designated emergency infant care provider" means:

(A) an emergency medical services provider;

(B) a hospital; or

(C) a child-placing agency licensed by the Department of

Protective and Regulatory Services under Chapter 42, Human

Resources Code, that:

(i) agrees to act as a designated emergency infant care provider

under this subchapter; and

(ii) has on staff a person who is licensed as a registered nurse

under Chapter 301, Occupations Code, or who provides emergency

medical services under Chapter 773, Health and Safety Code, and

who will examine and provide emergency medical services to a

child taken into possession by the agency under this subchapter.

(2) "Emergency medical services provider" has the meaning

assigned that term by Section 773.003, Health and Safety Code.

Amended by Acts 2001, 77th Leg., ch. 809, Sec. 4, eff. Sept. 1,

2001.

Sec. 262.302. ACCEPTING POSSESSION OF CERTAIN ABANDONED

CHILDREN. (a) A designated emergency infant care provider

shall, without a court order, take possession of a child who

appears to be 60 days old or younger if the child is voluntarily

delivered to the provider by the child's parent and the parent

did not express an intent to return for the child.

(b) A designated emergency infant care provider who takes

possession of a child under this section has no legal duty to

detain or pursue the parent and may not do so unless the child

appears to have been abused or neglected. The designated

emergency infant care provider has no legal duty to ascertain the

parent's identity and the parent may remain anonymous. However,

the parent may be given a form for voluntary disclosure of the

child's medical facts and history.

(c) A designated emergency infant care provider who takes

possession of a child under this section shall perform any act

necessary to protect the physical health or safety of the child.

The designated emergency infant care provider is not liable for

damages related to the provider's taking possession of,

examining, or treating the child, except for damages related to

the provider's negligence.

Amended by Acts 2001, 77th Leg., ch. 809, Sec. 4, eff. Sept. 1,

2001.

Sec. 262.303. NOTIFICATION OF POSSESSION OF ABANDONED CHILD.

(a) Not later than the close of the first business day after the

date on which a designated emergency infant care provider takes

possession of a child under Section 262.302, the provider shall

notify the Department of Protective and Regulatory Services that

the provider has taken possession of the child.

(b) The department shall assume the care, control, and custody

of the child immediately on receipt of notice under Subsection

(a).

Amended by Acts 2001, 77th Leg., ch. 809, Sec. 4, eff. Sept. 1,

2001.

Sec. 262.304. FILING PETITION AFTER ACCEPTING POSSESSION OF

ABANDONED CHILD. A child for whom the Department of Protective

and Regulatory Services assumes care, control, and custody under

Section 262.303 shall be treated as a child taken into possession

without a court order, and the department shall take action as

required by Section 262.105 with regard to the child.

Amended by Acts 2001, 77th Leg., ch. 809, Sec. 4, eff. Sept. 1,

2001.

Sec. 262.305. REPORT TO LAW ENFORCEMENT AGENCY; INVESTIGATION.

(a) Immediately after assuming care, control, and custody of a

child under Section 262.303, the Department of Protective and

Regulatory Services shall report the child to appropriate state

and local law enforcement agencies as a potential missing child.

(b) A law enforcement agency that receives a report under

Subsection (a) shall investigate whether the child is reported as

missing.

Added by Acts 2001, 77th Leg., ch. 809, Sec. 4, eff. Sept. 1,

2001.

Sec. 262.306. NOTICE. Each designated emergency infant care

provider shall post in a conspicuous location a notice stating

that the provider is a designated emergency infant care provider

location and will accept possession of a child in accordance with

this subchapter.

Added by Acts 2001, 77th Leg., ch. 809, Sec. 4, eff. Sept. 1,

2001.

Sec. 262.307. REIMBURSEMENT FOR CARE OF ABANDONED CHILD. The

department shall reimburse a designated emergency infant care

provider that takes possession of a child under Section 262.302

for the cost to the provider of assuming the care, control, and

custody of the child.

Added by Acts 2001, 77th Leg., ch. 809, Sec. 4, eff. Sept. 1,

2001.

Sec. 262.308. CONFIDENTIALITY. (a) All identifying

information, documentation, or other records regarding a person

who voluntarily delivers a child to a designated emergency infant

care provider under this subchapter is confidential and not

subject to release to any individual or entity except as provided

by Subsection (b).

(b) Any pleading or other document filed with a court under this

subchapter is confidential, is not public information for

purposes of Chapter 552, Government Code, and may not be released

to a person other than to a party in a suit regarding the child,

the party's attorney, or an attorney ad litem or guardian ad

litem appointed in the suit.

(c) In a suit concerning a child for whom the Department of

Family and Protective Services assumes care, control, and custody

under this subchapter, the court shall close the hearing to the

public unless the court finds that the interests of the child or

the public would be better served by opening the hearing to the

public.

(d) Unless the disclosure, receipt, or use is permitted by this

section, a person commits an offense if the person knowingly

discloses, receives, uses, or permits the use of information

derived from records or files described by this section or

knowingly discloses identifying information concerning a person

who voluntarily delivers a child to a designated emergency infant

care provider. An offense under this subsection is a Class B

misdemeanor.

Added by Acts 2005, 79th Leg., Ch.

620, Sec. 1, eff. September 1, 2005.

Sec. 262.309. SEARCH FOR RELATIVES NOT REQUIRED. The Department

of Family and Protective Services is not required to conduct a

search for the relatives of a child for whom the department

assumes care, control, and custody under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

620, Sec. 1, eff. September 1, 2005.



CHAPTER 263. REVIEW OF PLACEMENT OF CHILDREN UNDER CARE OF DEPARTMENT OF PROTECTIVE AND REGULATORY SERVICES

FAMILY CODETITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE PARENT-CHILD RELATIONSHIPSUBTITLE E. PROTECTION OF THE CHILDCHAPTER 263. REVIEW OF PLACEMENT OF CHILDREN UNDER CARE OF DEPARTMENT OF PROTECTIVE AND REGULATORY SERVICESSUBCHAPTER A. GENERAL PROVISIONSSec. 263.001. DEFINITIONS. (a) In this chapter:(1) "Department" means the Department of Family and Protective Services.(2) "Child's home" means the place of residence of at least one of the child's parents.(3) "Household" means a unit composed of persons living together in the same dwelling, without regard to whether they are related to each other.(4) "Substitute care" means the placement of a child who is in the conservatorship of the department or an authorized agency in care outside the child's home. The term includes foster care, institutional care, adoption, placement with a relative of the child, or commitment to the Texas Youth Commission.(b) In the preparation and review of a service plan under this chapter, a reference to the parents of the child includes both parents of the child unless the child has only one parent or unless, after due diligence by the department in attempting to locate a parent, only one parent is located, in which case the reference is to the remaining parent.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 108, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 1.36, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 108, Sec. 4, eff. May 23, 2009.

Sec. 263.002. REVIEW OF PLACEMENTS BY COURT. In a suit affecting the parent-child relationship in which the department or an authorized agency has been appointed by the court or designated in an affidavit of relinquishment of parental rights as the temporary or permanent managing conservator of a child, the court shall hold a hearing to review:(1) the conservatorship appointment and substitute care; and(2) for a child committed to the Texas Youth Commission, the child's commitment in the Texas Youth Commission or release under supervision by the Texas Youth Commission.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 109, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 108, Sec. 5, eff. May 23, 2009.

Sec. 263.003. INFORMATION RELATING TO PLACEMENT OF CHILD. (a) Except as provided by Subsection (b), not later than the 10th day before the date set for a hearing under this chapter, the department shall file with the court any document described by Sections 262.114(a-1) and (a-2) that has not been filed with the court.(b) The department is not required to file the documents required by Subsection (a) if the child is in an adoptive placement or another placement that is intended to be permanent.

Added by Acts 2009, 81st Leg., R.S., Ch. 856, Sec. 3, eff. September 1, 2009.

Sec. 263.005. ENFORCEMENT OF FAMILY SERVICE PLAN. The department shall designate existing department personnel to ensure that the parties to a family service plan comply with the plan.

Added by Acts 1995, 74th Leg., ch. 943, Sec. 5, eff. Sept. 1, 1995.

Sec. 263.006. WARNING TO PARENTS. At the status hearing under Subchapter C and at each permanency hearing under Subchapter D held after the court has rendered a temporary order appointing the department as temporary managing conservator, the court shall inform each parent in open court that parental and custodial rights and duties may be subject to restriction or to termination unless the parent or parents are willing and able to provide the child with a safe environment.

Added by Acts 1997, 75th Leg., ch. 600, Sec. 6, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 603, Sec. 2, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 1022, Sec. 80, eff. Jan. 1, 1998.

SUBCHAPTER B. SERVICE PLANSec. 263.101. DEPARTMENT TO FILE SERVICE PLAN. Not later than the 45th day after the date the court renders a temporary order appointing the department as temporary managing conservator of a child under Chapter 262, the department or other agency appointed as the managing conservator of a child shall file a service plan.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1999, 76th Leg., ch. 1150, Sec. 24, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1390, Sec. 43, eff. Sept. 1, 1999.

Sec. 263.1015. SERVICE PLAN NOT REQUIRED. A service plan is not required under this subchapter in a suit brought by the department for the termination of the parent-child relationship for a child who has been abandoned without identification and whose identity cannot be determined.

Added by Acts 1997, 75th Leg., ch. 600, Sec. 7, eff. Jan. 1, 1998.

Sec. 263.102. SERVICE PLAN; CONTENTS. (a) The service plan must:(1) be specific;(2) be in writing in a language that the parents understand, or made otherwise available;(3) be prepared by the department or other agency in conference with the child's parents;(4) state appropriate deadlines;(5) state whether the goal of the plan is:(A) return of the child to the child's parents;(B) termination of parental rights and placement of the child for adoption; or(C) because of the child's special needs or exceptional circumstances, continuation of the child's care out of the child's home;(6) state steps that are necessary to:(A) return the child to the child's home if the placement is in foster care;(B) enable the child to remain in the child's home with the assistance of a service plan if the placement is in the home under the department's or other agency's supervision; or(C) otherwise provide a permanent safe placement for the child;(7) state the actions and responsibilities that are necessary for the child's parents to take to achieve the plan goal during the period of the service plan and the assistance to be provided to the parents by the department or other authorized agency toward meeting that goal;(8) state any specific skills or knowledge that the child's parents must acquire or learn, as well as any behavioral changes the parents must exhibit, to achieve the plan goal;(9) state the actions and responsibilities that are necessary for the child's parents to take to ensure that the child attends school and maintains or improves the child's academic compliance;(10) state the name of the person with the department or other agency whom the child's parents may contact for information relating to the child if other than the person preparing the plan; and(11) prescribe any other term or condition that the department or other agency determines to be necessary to the service plan's success.(b) The service plan shall include the following statement:TO THE PARENT: THIS IS A VERY IMPORTANT DOCUMENT. ITS PURPOSE IS TO HELP YOU PROVIDE YOUR CHILD WITH A SAFE ENVIRONMENT WITHIN THE REASONABLE PERIOD SPECIFIED IN THE PLAN. IF YOU ARE UNWILLING OR UNABLE TO PROVIDE YOUR CHILD WITH A SAFE ENVIRONMENT, YOUR PARENTAL AND CUSTODIAL DUTIES AND RIGHTS MAY BE RESTRICTED OR TERMINATED OR YOUR CHILD MAY NOT BE RETURNED TO YOU. THERE WILL BE A COURT HEARING AT WHICH A JUDGE WILL REVIEW THIS SERVICE PLAN.(c) If both parents are available but do not live in the same household and do not agree to cooperate with one another in the development of a service plan for the child, the department in preparing the service plan may provide for the care of the child in the home of either parent or the homes of both parents as the best interest of the child requires.(d) The department or other authorized entity must write the service plan in a manner that is clear and understandable to the parent in order to facilitate the parent's ability to follow the requirements of the service plan.(e) Regardless of whether the goal stated in a child's service plan as required under Subsection (a)(5) is to return the child to the child's parents or to terminate parental rights and place the child for adoption, the department shall concurrently provide to the child and the child's family, as applicable:(1) time-limited family reunification services as defined by 42 U.S.C. Section 629a for a period not to exceed the period within which the court must render a final order in or dismiss the suit affecting the parent-child relationship with respect to the child as provided by Subchapter E; and(2) adoption promotion and support services as defined by 42 U.S.C. Section 629a.(f) The department shall consult with relevant professionals to determine the skills or knowledge that the parents of a child under two years of age should learn or acquire to provide a safe placement for the child. The department shall incorporate those skills and abilities into the department's service plans, as appropriate.(g) To the extent that funding is available, the service plan for a child under two years of age may require therapeutic visits between the child and the child's parents supervised by a licensed psychologist or another relevant professional to promote family reunification and to educate the parents about issues relating to the removal of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 1.38(a), eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 8, eff. September 1, 2007.

Sec. 263.103. SERVICE PLAN: SIGNING AND TAKING EFFECT. (a) Before the service plan is signed, the child's parents and the representative of the department or other agency shall discuss each term and condition of the plan.(b) The child's parents and the person preparing the service plan shall sign the plan, and the department shall give each parent a copy of the service plan.(c) If the department or other authorized agency determines that the child's parents are unable or unwilling to sign the service plan, the department may file the plan without the parents' signatures.(d) The plan takes effect when:(1) the child's parents and the appropriate representative of the department or other authorized agency sign the plan; or(2) the department or other authorized agency files the plan without the parents' signatures.(e) The service plan is in effect until amended by the court.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Sec. 263.104. AMENDED SERVICE PLAN. (a) The service plan may be amended at any time.(b) The amended service plan supersedes the previously filed service plan and takes effect when:(1) the child's parents and the appropriate representative of the department or other authorized agency sign the plan; or(2) the department or other authorized agency determines that the child's parents are unable or unwilling to sign the amended plan and files it without the parents' signatures.(c) The amended service plan remains in effect until amended by the court.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Sec. 263.105. REVIEW OF SERVICE PLAN. (a) The service plan currently in effect shall be filed with the court.(b) The court shall review the plan at the next required hearing under this chapter after the plan is filed.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1999, 76th Leg., ch. 1150, Sec. 25, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1390, Sec. 44, eff. Sept. 1, 1999.

Sec. 263.106. COURT IMPLEMENTATION OF SERVICE PLAN. The court may render appropriate orders to implement or require compliance with an original or amended service plan.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

SUBCHAPTER C. STATUS HEARINGSec. 263.201. STATUS HEARING; TIME. (a) Not later than the 60th day after the date the court renders a temporary order appointing the department as temporary managing conservator of a child, the court shall hold a status hearing to review the child's status and the service plan developed for the child.(b) A status hearing is not required if the court holds an initial permanency hearing under Section 262.2015 before the date a status hearing is required by this section.(c) The court shall require each parent, alleged father, or relative of the child before the court to submit the proposed child placement resources form provided under Section 261.307 at the status hearing, if the form has not previously been submitted.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1997, 75th Leg., ch. 600, Sec. 8, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 603, Sec. 3, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 1022, Sec. 81, eff. Jan. 1, 1998; Acts 1999, 76th Leg., ch. 1150, Sec. 26, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1390, Sec. 45, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 1.37(a), eff. September 1, 2005.

Sec. 263.202. STATUS HEARING; FINDINGS. (a) If all parties entitled to citation and notice under this chapter were not served, the court shall make findings as to whether:(1) the department or other agency has exercised due diligence to locate all necessary persons; and(2) each custodial parent, alleged father, or relative of the child before the court has furnished to the department all available information necessary to locate another absent parent, alleged father, or relative of the child through exercise of due diligence.(b) Except as provided by Subsection (e), a status hearing shall be limited to matters related to the contents and execution of the service plan filed with the court. The court shall review the service plan that the department or other agency filed under this chapter for reasonableness, accuracy, and compliance with requirements of court orders and make findings as to whether:(1) a plan that has the goal of returning the child to the child's parents adequately ensures that reasonable efforts are made to enable the child's parents to provide a safe environment for the child; and(2) the child's parents have reviewed and understand the service plan and have been advised that unless the parents are willing and able to provide the child with a safe environment, even with the assistance of a service plan, within the reasonable period of time specified in the plan, the parents' parental and custodial duties and rights may be subject to restriction or to termination under this code or the child may not be returned to the parents.(c) The court shall advise the parties that progress under the service plan will be reviewed at all subsequent hearings, including a review of whether the parties have acquired or learned any specific skills or knowledge stated in the service plan.(d) If a service plan with respect to a parent has not been filed with the court, the court shall consider whether to waive the service plan under Section 262.2015.(e) At the status hearing, the court shall make a finding as to whether the court has identified the individual who has the right to consent for the child under Section 266.003.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 111, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1150, Sec. 27, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1390, Sec. 46, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 306, Sec. 2, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 1.38(b), eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 268, Sec. 1.39, eff. September 1, 2005.

SUBCHAPTER D. PERMANENCY HEARINGSSec. 263.301. NOTICE. (a) Notice of a permanency hearing shall be given as provided by Rule 21a, Texas Rules of Civil Procedure, to all persons entitled to notice of the hearing.(b) The following persons are entitled to at least 10 days' notice of a permanency hearing and are entitled to present evidence and be heard at the hearing:(1) the department;(2) the foster parent, preadoptive parent, relative of the child providing care, or director of the group home or institution where the child is residing;(3) each parent of the child;(4) the managing conservator or guardian of the child;(5) an attorney ad litem appointed for the child under Chapter 107;(6) a volunteer advocate appointed for the child under Chapter 107; and(7) any other person or agency named by the court to have an interest in the child's welfare.(c) If a person entitled to notice under Chapter 102 or this section has not been served, the court shall review the department's or other agency's efforts at attempting to locate all necessary persons and requesting service of citation and the assistance of a parent in providing information necessary to locate an absent parent.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1997, 75th Leg., ch. 600, Sec. 10, eff. Jan 1, 1998; Acts 1997, 75th Leg., ch. 603, Sec. 5, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 1022, Sec. 83, eff. Jan. 1, 1998; Acts 2001, 77th Leg., ch. 849, Sec. 6, eff. Sept. 1, 2001.

Sec. 263.302. CHILD'S ATTENDANCE AT HEARING. The child shall attend each permanency hearing unless the court specifically excuses the child's attendance. A child committed to the Texas Youth Commission may attend a permanency hearing in person, by telephone, or by videoconference.

The court shall consult with the child in a developmentally appropriate manner regarding the child's permanency plan, if the child is four years of age or older and if the court determines it is in the best interest of the child. Failure by the child to attend a hearing does not affect the validity of an order rendered at the hearing.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1997, 75th Leg., ch. 600, Sec. 11, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 603, Sec. 6, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 1022, Sec. 84, eff. Jan. 1, 1998.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1304, Sec. 1, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 108, Sec. 6, eff. May 23, 2009.

Sec. 263.3025. PERMANENCY PLAN. (a) The department shall prepare a permanency plan for a child for whom the department has been appointed temporary managing conservator. The department shall give a copy of the plan to each person entitled to notice under Section 263.301(b) not later than the 10th day before the date of the child's first permanency hearing.(b) In addition to the requirements of the department rules governing permanency planning, the permanency plan must contain the information required to be included in a permanency progress report under Section 263.303.(c) The department shall modify the permanency plan for a child as required by the circumstances and needs of the child.(d) In accordance with department rules, a child's permanency plan must include concurrent permanency goals consisting of a primary permanency goal and at least one alternate permanency goal.

Added by Acts 1997, 75th Leg., ch. 600, Sec. 12, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 603, Sec. 7, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 1022, Sec. 85, eff. Jan. 1, 1998. Amended by Acts 2001, 77th Leg., ch. 809, Sec. 5, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 620, Sec. 3, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 1372, Sec. 4, eff. June 19, 2009.

Sec. 263.3026. PERMANENCY GOALS; LIMITATION. (a) The department's permanency plan for a child may include as a goal:(1) the reunification of the child with a parent or other individual from whom the child was removed;(2) the termination of parental rights and adoption of the child by a relative or other suitable individual;(3) the award of permanent managing conservatorship of the child to a relative or other suitable individual; or(4) another planned, permanent living arrangement for the child.(b) If the goal of the department's permanency plan for a child is to find another planned, permanent living arrangement for the child, the department shall document that there is a compelling reason why the other permanency goals identified in Subsection (a) are not in the child's best interest.

Added by Acts 2009, 81st Leg., R.S., Ch. 1372, Sec. 5, eff. June 19, 2009.

Sec. 263.303. PERMANENCY PROGRESS REPORT. (a) Not later than the 10th day before the date set for each permanency hearing other than the first permanency hearing, the department or other authorized agency shall file with the court and provide to each party, the child's attorney ad litem, the child's guardian ad litem, and the child's volunteer advocate a permanency progress report unless the court orders a different period for providing the report.(b) The permanency progress report must:(1) recommend that the suit be dismissed; or(2) recommend that the suit continue, and:(A) identify the date for dismissal of the suit under this chapter;(B) provide:(i) the name of any person entitled to notice under Chapter 102 who has not been served;(ii) a description of the efforts by the department or another agency to locate and request service of citation; and(iii) a description of each parent's assistance in providing information necessary to locate an unserved party;(C) evaluate the parties' compliance with temporary orders and with the service plan;(D) evaluate whether the child's placement in substitute care meets the child's needs and recommend other plans or services to meet the child's special needs or circumstances;(E) describe the permanency plan for the child and recommend actions necessary to ensure that a final order consistent with that permanency plan, including the concurrent permanency goals contained in that plan, is rendered before the date for dismissal of the suit under this chapter;(F) with respect to a child 16 years of age or older, identify the services needed to assist the child in the transition to adult life; and(G) with respect to a child committed to the Texas Youth Commission or released under supervision by the Texas Youth Commission:(i) evaluate whether the child's needs for treatment and education are being met;(ii) describe, using information provided by the Texas Youth Commission, the child's progress in any rehabilitation program administered by the Texas Youth Commission; and(iii) recommend other plans or services to meet the child's needs.(c) A parent whose parental rights are the subject of a suit affecting the parent-child relationship, the attorney for that parent, or the child's attorney ad litem or guardian ad litem may file a response to the department's or other agency's report filed under Subsection (b). A response must be filed not later than the third day before the date of the hearing.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 112, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 600, Sec. 13, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 603, Sec. 8, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 1022, Sec. 86, eff. Jan. 1, 1998.Amended by: Acts 2005, 79th Leg., Ch. 172, Sec. 24, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 108, Sec. 7, eff. May 23, 2009.Acts 2009, 81st Leg., R.S., Ch. 1372, Sec. 6, eff. June 19, 2009.

Sec. 263.304. INITIAL PERMANENCY HEARING; TIME. (a) Not later than the 180th day after the date the court renders a temporary order appointing the department as temporary managing conservator of a child, the court shall hold a permanency hearing to review the status of, and permanency plan for, the child to ensure that a final order consistent with that permanency plan is rendered before the date for dismissal of the suit under this chapter.(b) The court shall set a final hearing under this chapter on a date that allows the court to render a final order before the date for dismissal of the suit under this chapter. Any party to the suit or an attorney ad litem for the child may seek a writ of mandamus to compel the court to comply with the duties imposed by this subsection.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 113, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 600, Sec. 14, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 603, Sec. 9, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 1022, Sec. 87, eff. Jan. 1, 1998; Acts 2001, 77th Leg., ch. 1090, Sec. 7, eff. Sept. 1, 2001.

Sec. 263.305. SUBSEQUENT PERMANENCY HEARINGS. A subsequent permanency hearing before entry of a final order shall be held not later than the 120th day after the date of the last permanency hearing in the suit. For good cause shown or on the court's own motion, the court may order more frequent hearings.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1997, 75th Leg., ch. 600, Sec. 15, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 603, Sec. 10, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 1022, Sec. 88, eff. Jan. 1, 1998.

Sec. 263.306. PERMANENCY HEARINGS: PROCEDURE. (a) At each permanency hearing the court shall:(1) identify all persons or parties present at the hearing or those given notice but failing to appear;(2) review the efforts of the department or another agency in:(A) attempting to locate all necessary persons;(B) requesting service of citation; and(C) obtaining the assistance of a parent in providing information necessary to locate an absent parent, alleged father, or relative of the child;(3) review the efforts of each custodial parent, alleged father, or relative of the child before the court in providing information necessary to locate another absent parent, alleged father, or relative of the child;(4) return the child to the parent or parents if the child's parent or parents are willing and able to provide the child with a safe environment and the return of the child is in the child's best interest;(5) place the child with a person or entity, other than a parent, entitled to service under Chapter 102 if the person or entity is willing and able to provide the child with a safe environment and the placement of the child is in the child's best interest;(6) evaluate the department's efforts to identify relatives who could provide the child with a safe environment, if the child is not returned to a parent or another person or entity entitled to service under Chapter 102;(7) evaluate the parties' compliance with temporary orders and the service plan;(8) determine whether:(A) the child continues to need substitute care;(B) the child's current placement is appropriate for meeting the child's needs, including with respect to a child who has been placed outside of the state, whether that placement continues to be in the best interest of the child; and(C) other plans or services are needed to meet the child's special needs or circumstances;(9) if the child is placed in institutional care, determine whether efforts have been made to ensure placement of the child in the least restrictive environment consistent with the best interest and special needs of the child;(10) if the child is 16 years of age or older, order services that are needed to assist the child in making the transition from substitute care to independent living if the services are available in the community;(11) determine plans, services, and further temporary orders necessary to ensure that a final order is rendered before the date for dismissal of the suit under this chapter;(12) if the child is committed to the Texas Youth Commission or released under supervision by the Texas Youth Commission, determine whether the child's needs for treatment, rehabilitation, and education are being met; and(13) determine the date for dismissal of the suit under this chapter and give notice in open court to all parties of:(A) the dismissal date;(B) the date of the next permanency hearing; and(C) the date the suit is set for trial.(b) The court shall also review the service plan, permanency report, and other information submitted at the hearing to:(1) determine:(A) the safety of the child;(B) the continuing necessity and appropriateness of the placement;(C) the extent of compliance with the case plan;(D) the extent of progress that has been made toward alleviating or mitigating the causes necessitating the placement of the child in foster care; and(E) whether the department has made reasonable efforts to finalize the permanency plan that is in effect for the child, including the concurrent permanency goals for the child; and(2) project a likely date by which the child may be returned to and safely maintained in the child's home, placed for adoption, or placed in permanent managing conservatorship.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 114, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 600, Sec. 16, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 603, Sec. 11, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 1022, Sec. 89, eff. Jan. 1, 1998; Acts 1999, 76th Leg., ch. 1390, Sec. 47, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 306, Sec. 3, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 849, Sec. 7, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 108, Sec. 8, eff. May 23, 2009.Acts 2009, 81st Leg., R.S., Ch. 1372, Sec. 7, eff. June 19, 2009.

Sec. 263.307. FACTORS IN DETERMINING BEST INTEREST OF CHILD. (a) In considering the factors established by this section, the prompt and permanent placement of the child in a safe environment is presumed to be in the child's best interest.(b) The following factors should be considered by the court, the department, and other authorized agencies in determining whether the child's parents are willing and able to provide the child with a safe environment:(1) the child's age and physical and mental vulnerabilities;(2) the frequency and nature of out-of-home placements;(3) the magnitude, frequency, and circumstances of the harm to the child;(4) whether the child has been the victim of repeated harm after the initial report and intervention by the department or other agency;(5) whether the child is fearful of living in or returning to the child's home;(6) the results of psychiatric, psychological, or developmental evaluations of the child, the child's parents, other family members, or others who have access to the child's home;(7) whether there is a history of abusive or assaultive conduct by the child's family or others who have access to the child's home;(8) whether there is a history of substance abuse by the child's family or others who have access to the child's home;(9) whether the perpetrator of the harm to the child is identified;(10) the willingness and ability of the child's family to seek out, accept, and complete counseling services and to cooperate with and facilitate an appropriate agency's close supervision;(11) the willingness and ability of the child's family to effect positive environmental and personal changes within a reasonable period of time;(12) whether the child's family demonstrates adequate parenting skills, including providing the child and other children under the family's care with:(A) minimally adequate health and nutritional care;(B) care, nurturance, and appropriate discipline consistent with the child's physical and psychological development;(C) guidance and supervision consistent with the child's safety;(D) a safe physical home environment;(E) protection from repeated exposure to violence even though the violence may not be directed at the child; and(F) an understanding of the child's needs and capabilities; and(13) whether an adequate social support system consisting of an extended family and friends is available to the child.(c) In the case of a child 16 years of age or older, the following guidelines should be considered by the court in determining whether to adopt the permanency plan submitted by the department:(1) whether the permanency plan submitted to the court includes the services planned for the child to make the transition from foster care to independent living; and(2) whether this transition is in the best interest of the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

SUBCHAPTER E. FINAL ORDER FOR CHILD UNDER DEPARTMENT CARESec. 263.401. DISMISSAL AFTER ONE YEAR; EXTENSION. (a) Unless the court has commenced the trial on the merits or granted an extension under Subsection (b), on the first Monday after the first anniversary of the date the court rendered a temporary order appointing the department as temporary managing conservator, the court shall dismiss the suit affecting the parent-child relationship filed by the department that requests termination of the parent-child relationship or requests that the department be named conservator of the child.(b) Unless the court has commenced the trial on the merits, the court may not retain the suit on the court's docket after the time described by Subsection (a) unless the court finds that extraordinary circumstances necessitate the child remaining in the temporary managing conservatorship of the department and that continuing the appointment of the department as temporary managing conservator is in the best interest of the child. If the court makes those findings, the court may retain the suit on the court's docket for a period not to exceed 180 days after the time described by Subsection (a). If the court retains the suit on the court's docket, the court shall render an order in which the court:(1) schedules the new date on which the suit will be dismissed if the trial on the merits has not commenced, which date must be not later than the 180th day after the time described by Subsection (a);(2) makes further temporary orders for the safety and welfare of the child as necessary to avoid further delay in resolving the suit; and(3) sets the trial on the merits on a date not later than the date specified under Subdivision (1).(c) If the court grants an extension but does not commence the trial on the merits before the required date for dismissal under Subsection (b), the court shall dismiss the suit. The court may not grant an additional extension that extends the suit beyond the required date for dismissal under Subsection (b).(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 866, Sec. 5, eff. June 15, 2007.

Added by Acts 1997, 75th Leg., ch. 600, Sec. 17, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 603, Sec. 12, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 1022, Sec. 90, eff. Jan. 1, 1998. Amended by Acts 2001, 77th Leg., ch. 1090, Sec. 8, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 1.40, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 866, Sec. 2, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 866, Sec. 5, eff. June 15, 2007.

Sec. 263.402. LIMIT ON EXTENSION; WAIVER. (a) The parties to a suit under this chapter may not extend the deadlines set by the court under this subchapter by agreement or otherwise.(b) A party to a suit under this chapter who fails to make a timely motion to dismiss the suit under this subchapter waives the right to object to the court's failure to dismiss the suit. A motion to dismiss under this subsection is timely if the motion is made before the trial on the merits commences.

Added by Acts 1997, 75th Leg., ch. 600, Sec. 17, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 603, Sec. 12, eff. Jan. 1, 1997; Acts 1997, 75th Leg., ch. 1022, Sec. 90, eff. Jan. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1390, Sec. 48, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1090, Sec. 9, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 866, Sec. 3, eff. June 15, 2007.

Sec. 263.403. MONITORED RETURN OF CHILD TO PARENT. (a) Notwithstanding Section 263.401, the court may retain jurisdiction and not dismiss the suit or render a final order as required by that section if the court renders a temporary order that:(1) finds that retaining jurisdiction under this section is in the best interest of the child;(2) orders the department to return the child to the child's parent;(3) orders the department to continue to serve as temporary managing conservator of the child; and(4) orders the department to monitor the child's placement to ensure that the child is in a safe environment.(b) If the court renders an order under this section, the court shall:(1) include in the order specific findings regarding the grounds for the order; and(2) schedule a new date, not later than the 180th day after the date the temporary order is rendered, for dismissal of the suit unless a trial on the merits has commenced.(c) If a child placed with a parent under this section must be moved from that home by the department before the dismissal of the suit or the commencement of the trial on the merits, the court shall, at the time of the move, schedule a new date for dismissal of the suit unless a trial on the merits has commenced. The new dismissal date may not be later than the original dismissal date established under Section 263.401 or the 180th day after the date the child is moved under this subsection, whichever date is later.(d) If the court renders an order under this section, the court must include in the order specific findings regarding the grounds for the order.

Added by Acts 1997, 75th Leg., ch. 600, Sec. 17, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 603, Sec. 12, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 1022, Sec. 90, eff. Jan. 1, 1998. Renumbered from Family Code Sec. 263.402 by Acts 2001, 77th Leg., ch. 1090, Sec. 9, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 866, Sec. 4, eff. June 15, 2007.

Sec. 263.404. FINAL ORDER APPOINTING DEPARTMENT AS MANAGING CONSERVATOR WITHOUT TERMINATING PARENTAL RIGHTS. (a) The court may render a final order appointing the department as managing conservator of the child without terminating the rights of the parent of the child if the court finds that:(1) appointment of a parent as managing conservator would not be in the best interest of the child because the appointment would significantly impair the child's physical health or emotional development; and(2) it would not be in the best interest of the child to appoint a relative of the child or another person as managing conservator.(b) In determining whether the department should be appointed as managing conservator of the child without terminating the rights of a parent of the child, the court shall take the following factors into consideration:(1) that the child will reach 18 years of age in not less than three years;(2) that the child is 12 years of age or older and has expressed a strong desire against termination or being adopted;(3) that the child has special medical or behavioral needs that make adoption of the child unlikely; and(4) the needs and desires of the child.

Added by Acts 1997, 75th Leg., ch. 600, Sec. 17, eff. Sept. 1, 1997. Renumbered from Family Code Sec. 263.403 by Acts 2001, 77th Leg., ch. 1090, Sec. 9, eff. Sept. 1, 2001.

Sec. 263.405. APPEAL OF FINAL ORDER. (a) An appeal of a final order rendered under this subchapter is governed by the rules of the supreme court for accelerated appeals in civil cases and the procedures provided by this section. The appellate court shall render its final order or judgment with the least possible delay.(b) Not later than the 15th day after the date a final order is signed by the trial judge, a party who intends to request a new trial or appeal the order must file with the trial court:(1) a request for a new trial; or(2) if an appeal is sought, a statement of the point or points on which the party intends to appeal.(b-1) The statement under Subsection (b)(2) may be combined with a motion for a new trial.(c) A motion for a new trial, a request for findings of fact and conclusions of law, or any other post-trial motion in the trial court does not extend the deadline for filing a notice of appeal under Rule 26.1(b), Texas Rules of Appellate Procedure, or the deadline for filing an affidavit of indigence under Rule 20, Texas Rules of Appellate Procedure.(d) The trial court shall hold a hearing not later than the 30th day after the date the final order is signed to determine whether:(1) a new trial should be granted;(2) a party's claim of indigence, if any, should be sustained; and(3) the appeal is frivolous as provided by Section 13.003(b), Civil Practice and Remedies Code.(e) If a party claims indigency and requests the appointment of an attorney, the court shall require the person to file an affidavit of indigency and shall hear evidence to determine the issue of indigency. If the court does not render a written order denying the claim of indigence or requiring the person to pay partial costs before the 36th day after the date the final order being appealed is signed, the court shall consider the person to be indigent and shall appoint counsel to represent the person.(f) The appellate record must be filed in the appellate court not later than the 60th day after the date the final order is signed by the trial judge, unless the trial court, after a hearing, grants a new trial or denies a request for a trial court record at no cost.(g) The appellant may appeal the court's order denying the appellant's claim of indigence or the court's finding that the appeal is frivolous by filing with the appellate court the reporter's record and clerk's record of the hearing held under this section, both of which shall be provided without advance payment, not later than the 10th day after the date the court makes the decision. The appellate court shall review the records and may require the parties to file appellate briefs on the issues presented, but may not hear oral argument on the issues. The appellate court shall render appropriate orders after reviewing the records and appellate briefs, if any.(h) Except on a showing of good cause, the appellate court may not extend the time for filing a record or appellate brief.(i) The appellate court may not consider any issue that was not specifically presented to the trial court in a timely filed statement of the points on which the party intends to appeal or in a statement combined with a motion for new trial. For purposes of this subsection, a claim that a judicial decision is contrary to the evidence or that the evidence is factually or legally insufficient is not sufficiently specific to preserve an issue for appeal.

Added by Acts 2001, 77th Leg., ch. 1090, Sec. 9, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 176, Sec. 1, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 526, Sec. 2, eff. June 16, 2007.

Sec. 263.406. COURT INFORMATION SYSTEM. The Office of Court Administration of the Texas Judicial System shall consult with the courts presiding over cases brought by the department for the protection of children to develop an information system to track compliance with the requirements of this subchapter for the timely disposition of those cases.

Renumbered from Family Code Sec. 263.404 by Acts 2001, 77th Leg., ch. 1090, Sec. 9, eff. Sept. 1, 2001.

Sec. 263.407. FINAL ORDER APPOINTING DEPARTMENT AS MANAGING CONSERVATOR OF CERTAIN ABANDONED CHILDREN; TERMINATION OF PARENTAL RIGHTS. (a) There is a rebuttable presumption that a parent who delivers a child to a designated emergency infant care provider in accordance with Subchapter D, Chapter 262:(1) is the child's biological parent; (2) intends to relinquish parental rights and consents to the termination of parental rights with regard to the child; and(3) intends to waive the right to notice of the suit terminating the parent-child relationship.(a-1) A party that seeks to rebut a presumption in Subsection (a) may do so at any time before the parent-child relationship is terminated with regard to the child.(b) If a person claims to be the parent of a child taken into possession under Subchapter D, Chapter 262, before the court renders a final order terminating the parental rights of the child's parents, the court shall order genetic testing for parentage determination unless parentage has previously been established. The court shall hold the petition for termination of the parent-child relationship in abeyance for a period not to exceed 60 days pending the results of the genetic testing.(c) Before the court may render an order terminating parental rights with regard to a child taken into the department's custody under Section 262.303, the department must:(1) verify with the National Crime Information Center and state and local law enforcement agencies that the child is not a missing child; and(2) obtain a certificate of the search of the paternity registry under Subchapter E, Chapter 160, not earlier than the date the department estimates to be the 30th day after the child's date of birth.

Added by Acts 2001 77th Leg., ch. 809, Sec. 6, eff. Sept. 1, 2001. Renumbered from Family Code Sec. 263.405 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(54), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 620, Sec. 2, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1035, Sec. 1, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1283, Sec. 12, eff. September 1, 2007.

SUBCHAPTER F. PLACEMENT REVIEW HEARINGSSec. 263.501. PLACEMENT REVIEW AFTER FINAL ORDER. (a) If the department has been named as a child's managing conservator in a final order that does not include termination of parental rights, the court shall conduct a placement review hearing at least once every six months until the child becomes an adult.(b) If the department has been named as a child's managing conservator in a final order that terminates a parent's parental rights, the court shall conduct a placement review hearing not later than the 90th day after the date the court renders the final order. The court shall conduct additional placement review hearings at least once every six months until the date the child is adopted or the child becomes an adult.(c) Notice of a placement review hearing shall be given as provided by Rule 21a, Texas Rules of Civil Procedure, to each person entitled to notice of the hearing.(d) The following are entitled to not less than 10 days' notice of a placement review hearing and are entitled to present evidence and be heard at the hearing:(1) the department;(2) the foster parent, preadoptive parent, relative of the child providing care, or director of the group home or institution in which the child is residing;(3) each parent of the child;(4) each possessory conservator or guardian of the child;(5) the child's attorney ad litem and volunteer advocate, if the appointments were not dismissed in the final order; and(6) any other person or agency named by the court as having an interest in the child's welfare.(e) The licensed administrator of the child-placing agency responsible for placing the child is entitled to not less than 10 days' notice of a placement review hearing.(f) The child shall attend each placement review hearing unless the court specifically excuses the child's attendance. A child committed to the Texas Youth Commission may attend a placement review hearing in person, by telephone, or by videoconference. The court shall consult with the child in a developmentally appropriate manner regarding the child's permanency or transition plan, if the child is four years of age or older. Failure by the child to attend a hearing does not affect the validity of an order rendered at the hearing.(g) A court required to conduct placement review hearings for a child for whom the department has been appointed permanent managing conservator may not dismiss a suit affecting the parent-child relationship filed by the department regarding the child while the child is committed to the Texas Youth Commission or released under the supervision of the Texas Youth Commission, unless the child is adopted or permanent managing conservatorship of the child is awarded to an individual other than the department.

Added by Acts 1997, 75th Leg., ch. 600, Sec. 17, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 603, Sec. 12, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 1022, Sec. 90, eff. Jan. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 849, Sec. 8, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1304, Sec. 2, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 108, Sec. 9, eff. May 23, 2009.Acts 2009, 81st Leg., R.S., Ch. 1372, Sec. 8, eff. June 19, 2009.

Sec. 263.502. PLACEMENT REVIEW REPORT. (a) Not later than the 10th day before the date set for a placement review hearing, the department or other authorized agency shall file a placement review report with the court and provide a copy to each person entitled to notice under Section 263.501(d).(b) For good cause shown, the court may order a different time for filing the placement review report or may order that a report is not required for a specific hearing. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 108, Sec. 10 (c) The placement review report must:(1) evaluate whether the child's current placement is appropriate for meeting the child's needs;(2) evaluate whether efforts have been made to ensure placement of the child in the least restrictive environment consistent with the best interest and special needs of the child if the child is placed in institutional care;(3) contain a discharge plan for a child who is at least 16 years of age that identifies the services and specific tasks that are needed to assist the child in making the transition from substitute care to adult living and describes the services that are available through the Preparation for Adult Living Program operated by the department;(4) evaluate whether the child's current educational placement is appropriate for meeting the child's academic needs;(5) identify other plans or services that are needed to meet the child's special needs or circumstances;(6) describe the efforts of the department or authorized agency to place the child for adoption if parental rights to the child have been terminated and the child is eligible for adoption, including efforts to provide adoption promotion and support services as defined by 42 U.S.C. Section 629a and other efforts consistent with the federal Adoption and Safe Families Act of 1997 (Pub. L. No. 105-89); and(7) with respect to a child committed to the Texas Youth Commission or released under supervision by the Texas Youth Commission:(A) evaluate whether the child's needs for treatment and education are being met;(B) describe, using information provided by the Texas Youth Commission, the child's progress in any rehabilitation program administered by the Texas Youth Commission; and(C) recommend other plans or services to meet the child's needs. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 1372, Sec. 9 (c) The placement review report must identify the department's permanency goal for the child and must:(1) evaluate whether the child's current placement is appropriate for meeting the child's needs;(2) evaluate whether efforts have been made to ensure placement of the child in the least restrictive environment consistent with the best interest and special needs of the child if the child is placed in institutional care;(3) contain a transition plan for a child who is at least 16 years of age that identifies the services and specific tasks that are needed to assist the child in making the transition from substitute care to adult living and describes the services that are being provided through the Transitional Living Services Program operated by the department;(4) evaluate whether the child's current educational placement is appropriate for meeting the child's academic needs;(5) identify other plans or services that are needed to meet the child's special needs or circumstances;(6) describe the efforts of the department or authorized agency to place the child for adoption if parental rights to the child have been terminated and the child is eligible for adoption, including efforts to provide adoption promotion and support services as defined by 42 U.S.C. Section 629a and other efforts consistent with the federal Adoption and Safe Families Act of 1997 (Pub. L. No. 105-89); and(7) for a child for whom the department has been named managing conservator in a final order that does not include termination of parental rights, describe the efforts of the department to find a permanent placement for the child, including efforts to:(A) work with the caregiver with whom the child is placed to determine whether that caregiver is willing to become a permanent placement for the child;(B) locate a relative or other suitable individual to serve as permanent managing conservator of the child; and(C) evaluate any change in a parent's circumstances to determine whether:(i) the child can be returned to the parent; or(ii) parental rights should be terminated.(d) If the goal of the department's permanency plan for a child is to find another planned, permanent living arrangement, the placement review report must document a compelling reason why adoption, permanent managing conservatorship with a relative or other suitable individual, or returning the child to a parent are not in the child's best interest.

Added by Acts 1997, 75th Leg., ch. 600, Sec. 17, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 603, Sec. 12, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 1022, Sec. 90, eff. Jan. 1, 1998.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 1.41(a), eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 108, Sec. 10, eff. May 23, 2009.Acts 2009, 81st Leg., R.S., Ch. 1372, Sec. 9, eff. June 19, 2009.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 108, Sec. 11For text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 1372, Sec. 10, see other Sec. 263.503.Sec. 263.503. PLACEMENT REVIEW HEARINGS; PROCEDURE. At each placement review hearing, the court shall determine whether:(1) the child's current placement is necessary, safe, and appropriate for meeting the child's needs, including with respect to a child placed outside of the state, whether the placement continues to be appropriate and in the best interest of the child;(2) efforts have been made to ensure placement of the child in the least restrictive environment consistent with the best interest and special needs of the child if the child is placed in institutional care;(3) the services that are needed to assist a child who is at least 16 years of age in making the transition from substitute care to independent living are available in the community;(4) other plans or services are needed to meet the child's special needs or circumstances;(5) the department or authorized agency has exercised due diligence in attempting to place the child for adoption if parental rights to the child have been terminated and the child is eligible for adoption;(6) the department or authorized agency has made reasonable efforts to finalize the permanency plan that is in effect for the child; and(7) if the child is committed to the Texas Youth Commission or released under supervision by the Texas Youth Commission, the child's needs for treatment, rehabilitation, and education are being met.

Added by Acts 1997, 75th Leg., ch. 600, Sec. 17, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 603, Sec. 12, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 1022, Sec. 90, eff. Jan. 1, 1998. Amended by Acts 2001, 77th Leg., ch. 849, Sec. 9, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 108, Sec. 11, eff. May 23, 2009.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 1372, Sec. 10For text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 108, Sec. 11, see other Sec. 263.503.Sec. 263.503. PLACEMENT REVIEW HEARINGS; PROCEDURE. (a) At each placement review hearing, the court shall determine whether:(1) the child's current placement is necessary, safe, and appropriate for meeting the child's needs, including with respect to a child placed outside of the state, whether the placement continues to be appropriate and in the best interest of the child;(2) efforts have been made to ensure placement of the child in the least restrictive environment consistent with the best interest and special needs of the child if the child is placed in institutional care;(3) the services that are needed to assist a child who is at least 16 years of age in making the transition from substitute care to independent living are available in the community;(4) other plans or services are needed to meet the child's special needs or circumstances;(5) the department or authorized agency has exercised due diligence in attempting to place the child for adoption if parental rights to the child have been terminated and the child is eligible for adoption;(6) for a child for whom the department has been named managing conservator in a final order that does not include termination of parental rights, a permanent placement, including appointing a relative as permanent managing conservator or returning the child to a parent, is appropriate for the child;(7) for a child whose permanency goal is another planned, permanent living arrangement, the department has:(A) documented a compelling reason why adoption, permanent managing conservatorship with a relative or other suitable individual, or returning the child to a parent is not in the child's best interest; and(B) identified a family or other caring adult who has made a permanent commitment to the child; and(8) the department or authorized agency has made reasonable efforts to finalize the permanency plan that is in effect for the child.(b) For a child for whom the department has been named managing conservator in a final order that does not include termination of parental rights, the court may order the department to provide services to a parent for not more than six months after the date of the placement review hearing if:(1) the child has not been placed with a relative or other individual, including a foster parent, who is seeking permanent managing conservatorship of the child; and(2) the court determines that further efforts at reunification with a parent are:(A) in the best interest of the child; and(B) likely to result in the child's safe return to the child's parent.

Added by Acts 1997, 75th Leg., ch. 600, Sec. 17, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 603, Sec. 12, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 1022, Sec. 90, eff. Jan. 1, 1998. Amended by Acts 2001, 77th Leg., ch. 849, Sec. 9, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1372, Sec. 10, eff. June 19, 2009.

SUBCHAPTER G. EXTENDED JURISDICTION AFTER CHILD'S 18TH BIRTHDAYSec. 263.601. DEFINITIONS. In this subchapter:(1) "Foster care" means a voluntary residential living arrangement with a foster parent or other residential child-care provider that is:(A) licensed by the department or verified by a licensed child-placing agency; and(B) paid under a contract with the department.(2) "Guardianship services" means the services provided by the Department of Aging and Disability Services under Subchapter E, Chapter 161, Human Resources Code.(3) "Institution" means a residential facility that is operated, licensed, registered, certified, or verified by a state agency other than the department. The term includes a residential service provider under a Medicaid waiver program authorized under Section 1915(c) of the federal Social Security Act that provides services at a residence other than the young adult's own home.(4) "Young adult" means a person between 18 and 21 years of age who:(A) was in the conservatorship of the department on the day before the person's 18th birthday; and(B) after the person's 18th birthday, resides in foster care or receives transitional living services from the department.

Added by Acts 2009, 81st Leg., R.S., Ch. 96, Sec. 1, eff. May 23, 2009.

Sec. 263.602. EXTENDED JURISDICTION. (a) A court that had continuing, exclusive jurisdiction over a young adult may, at the young adult's request, render an order that extends the court's jurisdiction over the young adult as provided by this subchapter.(b) The extended jurisdiction of the court terminates on the earlier of:(1) the young adult's 21st birthday; or(2) the date the young adult withdraws consent to the extension of the court's jurisdiction in writing or in court.

Added by Acts 2009, 81st Leg., R.S., Ch. 96, Sec. 1, eff. May 23, 2009.

Sec. 263.603. EXTENDED JURISDICTION TO DETERMINE GUARDIANSHIP. (a) Notwithstanding Section 263.602, if the court believes that a young adult may be incapacitated as defined by Section 601(14)(B), Texas Probate Code, the court may extend its jurisdiction on its own motion without the young adult's consent to allow the department to refer the young adult to the Department of Aging and Disability Services for guardianship services as required by Section 48.209, Human Resources Code.(b) The extended jurisdiction of the court under this section terminates on the earliest of the date:(1) the Department of Aging and Disability Services determines a guardianship is not appropriate under Chapter 161, Human Resources Code;(2) a court with probate jurisdiction denies the application to appoint a guardian; or(3) a guardian is appointed and qualifies under the Texas Probate Code.(c) If the Department of Aging and Disability Services determines a guardianship is not appropriate, or the court with probate jurisdiction denies the application to appoint a guardian, the court under Subsection (a) may continue to extend its jurisdiction over the young adult only as provided by Section 263.602.

Added by Acts 2009, 81st Leg., R.S., Ch. 96, Sec. 1, eff. May 23, 2009.

Sec. 263.604. GUARDIAN'S CONSENT TO EXTENDED JURISDICTION. (a) A guardian appointed for a young adult may request that the court extend the court's jurisdiction over the young adult.(b) A court that extends its jurisdiction over a young adult for whom a guardian is appointed may not issue an order that conflicts with an order entered by the probate court that has jurisdiction over the guardianship proceeding.

Added by Acts 2009, 81st Leg., R.S., Ch. 96, Sec. 1, eff. May 23, 2009.

Sec. 263.605. CONTINUED OR RENEWED APPOINTMENT OF ATTORNEY AD LITEM, GUARDIAN AD LITEM, OR VOLUNTEER ADVOCATE. A court with extended jurisdiction under this subchapter may continue or renew the appointment of an attorney ad litem, guardian ad litem, or volunteer advocate for the young adult to assist the young adult in accessing services the young adult is entitled to receive from the department or any other public or private service provider.

Added by Acts 2009, 81st Leg., R.S., Ch. 96, Sec. 1, eff. May 23, 2009.

Sec. 263.606. DUTIES OF ATTORNEY OR GUARDIAN AD LITEM. An attorney ad litem or guardian ad litem appointed for a young adult who receives services in the young adult's own home from a service provider or resides in an institution that is licensed, certified, or verified by a state agency other than the department shall assist the young adult as necessary to ensure that the young adult receives appropriate services from the service provider or institution, or the state agency that regulates the service provider or institution.

Added by Acts 2009, 81st Leg., R.S., Ch. 96, Sec. 1, eff. May 23, 2009.

Sec. 263.607. PROHIBITED APPOINTMENTS AND ORDERS. (a) The court may not appoint the department or the Department of Aging and Disability Services as the managing conservator or guardian of a young adult.(b) A court may not order the department to provide a service to a young adult unless the department:(1) is authorized to provide the service under state law; and(2) is appropriated money to provide the service in an amount sufficient to comply with the court order and the department's obligations to other young adults for whom the department is required to provide similar services.

Added by Acts 2009, 81st Leg., R.S., Ch. 96, Sec. 1, eff. May 23, 2009.

Sec. 263.608. RIGHTS OF YOUNG ADULT. A young adult who consents to the continued jurisdiction of the court has the same rights as any other adult of the same age.

Added by Acts 2009, 81st Leg., R.S., Ch. 96, Sec. 1, eff. May 23, 2009.

Sec. 263.609. SERVICE REVIEW HEARINGS. (a) If the court's jurisdiction is extended under this subchapter for a young adult who remains in foster care, the court may hold periodic hearings to review the services provided to the young adult.(b) At the request of a young adult who is receiving transitional living services from the department, the court may hold a hearing to review the services the young adult is receiving.(c) Before a review hearing scheduled under this section, the department must provide the court with a copy of:(1) the young adult's plan of service; and(2) the voluntary foster care agreement if the young adult is in foster care or the transition plan if the young adult is receiving transitional living services from the department.(d) The court shall review the plan of service and voluntary foster care agreement or transition plan, as applicable, and shall determine whether the department and any service provider under contract with the department is providing the appropriate services as provided in the plan or agreement.(e) If the court believes that the young adult is entitled to additional services under the department's rules or policies or under a contract with a service provider, the court may order the department to take appropriate action to ensure that the young adult receives the additional services to which the young adult is entitled.

Added by Acts 2009, 81st Leg., R.S., Ch. 96, Sec. 1, eff. May 23, 2009.



CHAPTER 264. CHILD WELFARE SERVICES

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE E. PROTECTION OF THE CHILD

CHAPTER 264. CHILD WELFARE SERVICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 264.001. DEFINITIONS. In this chapter:

(1) "Department" means the Department of Family and Protective

Services.

(2) "Commission" means the Health and Human Services Commission.

(3) "Executive commissioner" means the executive commissioner of

the Health and Human Services Commission.

(4) "Residential child-care facility" has the meaning assigned

by Section 42.002, Human Resources Code.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.42, eff. September 1, 2005.

Sec. 264.002. DUTIES OF DEPARTMENT. (a) The department shall:

(1) promote the enforcement of all laws for the protection of

abused and neglected children; and

(2) take the initiative in all matters involving the interests

of children where adequate provision has not already been made.

(b) The department shall give special attention to the

dissemination of information through bulletins and visits, where

practical, to all agencies operating under a provision of law

affecting the welfare of children.

(c) Through the county child welfare boards, the department

shall work in conjunction with the commissioners courts, juvenile

boards, and all other officers and agencies involved in the

protection of children. The department may use and allot funds

for the establishment and maintenance of homes, schools, and

institutions for the care, protection, education, and training of

children in conjunction with a juvenile board, a county or city

board, or any other agency.

(d) The department shall visit and study the conditions in

state-supported eleemosynary institutions for children and shall

make actions for the management and operation of the institutions

that ensure that the children receive the best possible training

in contemplation of their earliest discharge from the

institutions.

(e) The department may not spend state funds to accomplish the

purposes of this chapter unless the funds have been specifically

appropriated for those purposes.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 264.004. ALLOCATION OF STATE FUNDS. (a) The department

shall establish a method of allocating state funds for children's

protective services programs that encourages and rewards the

contribution of funds or services from all persons, including

local governmental entities.

(b) Except as provided by this subsection, if a contribution of

funds or services is made to support a children's protective

services program in a particular county, the department shall use

the contribution to benefit that program. The department may use

the contribution for another purpose only if the commissioners

court of the county gives the department written permission.

(c) The department may use state and federal funds to provide

benefits or services to children and families who are otherwise

eligible for the benefits or services, including foster care,

adoption assistance, medical assistance, family reunification

services, and other child protective services and related

benefits without regard to the immigration status of the child or

the child's family.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 575, Sec. 23, eff.

Sept. 1, 1997.

Sec. 264.005. COUNTY CHILD WELFARE BOARDS. (a) The

commissioners court of a county may appoint a child welfare board

for the county. The commissioners court and the department shall

determine the size of the board and the qualifications of its

members. However, a board must have not less than seven and not

more than 15 members, and the members must be residents of the

county. The members shall serve at the pleasure of the

commissioners court and may be removed by the court for just

cause. The members serve without compensation.

(b) With the approval of the department, two or more counties

may establish a joint child welfare board if that action is found

to be more practical in accomplishing the purposes of this

chapter. A board representing more than one county has the same

powers as a board representing a single county and is subject to

the same conditions and liabilities.

(c) The members of a county child welfare board shall select a

presiding officer and shall perform the duties required by the

commissioners court and the department to accomplish the purposes

of this chapter.

(d) A county child welfare board is an entity of the department

for purposes of providing coordinated state and local public

welfare services for children and their families and for the

coordinated use of federal, state, and local funds for these

services. The child welfare board shall work with the

commissioners court.

(e) A county child welfare board is a governmental unit for the

purposes of Chapter 101, Civil Practice and Remedies Code.

(f) A county child protective services board member may receive

information that is confidential under Section 40.005, Human

Resources Code, or Section 261.201 when the board member is

acting in the member's official capacity.

(g) A child welfare board may conduct a closed meeting under

Section 551.101, Government Code, to discuss, consider, or act on

a matter that is confidential under Section 40.005, Human

Resources Code, or Section 261.201.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 575, Sec. 24, eff.

Sept. 1, 1997.

Sec. 264.006. COUNTY FUNDS. The commissioners court of a county

may appropriate funds from its general fund or any other fund for

the administration of its county child welfare board. The court

may provide for services to and support of children in need of

protection and care without regard to the immigration status of

the child or the child's family.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 575, Sec. 25, eff.

Sept. 1, 1997.

Sec. 264.007. COOPERATION WITH DEPARTMENT OF HEALTH AND HUMAN

SERVICES. The department is the state agency designated to

cooperate with the United States Department of Health and Human

Services in:

(1) establishing, extending, and strengthening public welfare

services for the protection and care of abused or neglected

children;

(2) developing state services for the encouragement and

assistance of adequate methods of community child welfare

organizations and paying part of the cost of district, county, or

other local child welfare services in rural areas and in other

areas of special need; and

(3) developing necessary plans to implement the services

contemplated in this section and to comply with the rules of the

United States Department of Health and Human Services under the

federal Social Security Act (42 U.S.C. Section 651 et seq.).

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 264.008. CHILD WELFARE SERVICE FUND. The child welfare

service fund is a special fund in the state treasury. The fund

shall be used to administer the child welfare services provided

by the department.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 264.009. LEGAL REPRESENTATION OF DEPARTMENT. (a) Except

as provided by Subsection (b), (c), or (f), in any action under

this code, the department shall be represented in court by the

county attorney of the county where the action is brought, unless

the district attorney or criminal district attorney of the county

elects to provide representation.

(b) If the county attorney, district attorney, or criminal

district attorney is unable to represent the department in an

action under this code because of a conflict of interest or

because special circumstances exist, the attorney general shall

represent the department in the action.

(c) If the attorney general is unable to represent the

department in an action under this code, the attorney general

shall deputize an attorney who has contracted with the department

under Subsection (d) or an attorney employed by the department

under Subsection (e) to represent the department in the action.

(d) Subject to the approval of the attorney general, the

department may contract with a private attorney to represent the

department in an action under this code.

(e) The department may employ attorneys to represent the

department in an action under this code.

(f) In a county with a population of 2.8 million or more, in an

action under this code, the department shall be represented in

court by the attorney who represents the state in civil cases in

the district or county court of the county where the action is

brought. If such attorney is unable to represent the department

in an action under this code because of a conflict of interest or

because special circumstances exist, the attorney general shall

represent the department in the action.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 116, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1022, Sec. 91, eff.

Sept. 1, 1997.

Sec. 264.0091. USE OF TELECONFERENCING AND VIDEOCONFERENCING

TECHNOLOGY. Subject to the availability of funds, the

department, in cooperation with district and county courts, shall

expand the use of teleconferencing and videoconferencing to

facilitate participation by medical experts, children, and other

individuals in court proceedings, including children for whom the

department, an authorized agency, or a licensed child-placing

agency has been appointed managing conservator and who are

committed to the Texas Youth Commission.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.43, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

108, Sec. 12, eff. May 23, 2009.

Sec. 264.010. CHILD ABUSE PLAN; LIMITATION ON EXPENDITURE OF

FUNDS. (a) Funds appropriated for protective services, child

and family services, and the purchased service system for the

department may only be spent on or after March 1, 1996, in a

county that provides the department with a child abuse prevention

and protection plan. If a plan is not submitted to the department

under this section, the department shall document the county's

failure to submit a plan and may spend appropriated funds in the

county to carry out the department's duties under this subtitle.

(b) A child abuse prevention and protection plan may be

submitted by the governing body of a county or of a regional

council of governments in which the county is an active

participant.

(c) The department may not require a child abuse prevention and

protection plan to exceed five double-spaced letter-size pages.

The county or council of governments may voluntarily provide a

longer plan.

(d) A child abuse prevention and protection plan must:

(1) specify the manner of communication between entities who are

parties to the plan, including the department, the Texas

Department of Human Services, local law enforcement agencies, the

county and district attorneys, members of the medical and social

service community, foster parents, and child advocacy groups; and

(2) provide other information concerning the prevention and

investigation of child abuse in the area for which the plan is

adopted.

Added by Acts 1995, 74th Leg., ch. 943, Sec. 6, eff. Sept. 1,

1995.

Sec. 264.011. LOCAL ACCOUNTS. (a) The department may establish

and maintain local bank or savings accounts for a child who is

under the managing conservatorship of the department as necessary

to administer funds received in trust for or on behalf of the

child.

(b) Funds maintained in an account under this section may be

used by the department to support the child, including for the

payment of foster care expenses, or may be paid to a person

providing care for the child.

Added by Acts 1997, 75th Leg., ch. 575, Sec. 26, eff. Sept. 1,

1997.

Sec. 264.0111. MONEY EARNED BY CHILD. (a) A child for whom the

department has been appointed managing conservator and who has

been placed by the department in a foster home or child-care

institution as defined by Chapter 42, Human Resources Code, is

entitled to keep any money earned by the child during the time of

the child's placement.

(b) The child may deposit the money earned by the child in a

bank or savings account subject to the sole management and

control of the child as provided by Section 34.305, Finance Code.

The child is the sole and absolute owner of the deposit account.

(c) If a child earns money as described by this section and is

returned to the child's parent or guardian, the child's parent or

guardian may not interfere with the child's authority to control,

transfer, draft on, or make a withdrawal from the account.

(d) In this section, a reference to money earned by a child

includes any interest that accrues on the money.

(e) The department may adopt rules to implement this section.

Added by Acts 2001, 77th Leg., ch. 964, Sec. 3, eff. Sept. 1,

2001.

Sec. 264.012. BURIAL EXPENSES FOR CHILD IN FOSTER CARE. (a)

The department shall request that the parents pay reasonable and

necessary burial expenses for a child for whom the department has

been appointed managing conservator and who dies in foster care,

including a request that if the parents have an insurance policy

or a bank account for the child, that the parents spend the

proceeds from the policy or money in the account on the burial

expenses. If the parents cannot pay all or part of the burial

expenses, the department shall spend funds appropriated for the

child protective services program to pay reasonable and necessary

burial expenses for the child.

(a-1) The department shall spend money appropriated for the

child protective services program to pay reasonable and necessary

burial expenses for a person for whom the department is paying

for foster care under Section 264.101(a-1)(2) and who dies while

in foster care unless there is money in the person's estate or

other money available to pay the person's burial expenses.

(b) The department may accept donations, gifts, or in-kind

contributions to cover the costs of any burial expenses paid by

the department under this section.

(c) This section does not apply to a foster parent.

Added by Acts 1997, 75th Leg., ch. 575, Sec. 26, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1248, Sec. 1, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 9, eff. September 1, 2007.

Sec. 264.013. EXCHANGE OF INFORMATION WITH OTHER STATES.

Subject to the availability of funds, the department shall enter

into agreements with other states to allow for the exchange of

information relating to a child for whom the department is or was

the managing conservator. The information may include the

child's health passport and education passport.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.44, eff. September 1, 2005.

Sec. 264.014. PROVISION OF COPIES OF CERTAIN RECORDS. If, at

the time a child is discharged from foster care, the child is at

least 18 years of age or has had the disabilities of minority

removed, the department shall provide to the child, not later

than the 30th day before the date the child is discharged from

foster care, a copy of:

(1) the child's birth certificate;

(2) the child's immunization records;

(3) the information contained in the child's health passport;

(4) a personal identification certificate under Chapter 521,

Transportation Code;

(5) a social security card or a replacement social security

card, if appropriate; and

(6) proof of enrollment in Medicaid, if appropriate.

Added by Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 10, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

57, Sec. 1, eff. September 1, 2009.

Sec. 264.015. TRAINING. The department shall include training

in trauma-informed programs and services in any training the

department provides to foster parents, adoptive parents, kinship

caregivers, and department caseworkers. The department shall pay

for the training provided under this section with gifts,

donations, and grants and any federal money available through the

Fostering Connections to Success and Increasing Adoptions Act of

2008 (Pub. L. No. 110-351).

Added by Acts 2009, 81st Leg., R.S., Ch.

1118, Sec. 5, eff. September 1, 2009.

SUBCHAPTER B. FOSTER CARE

Sec. 264.101. FOSTER CARE PAYMENTS. (a) The department may pay

the cost of foster care for a child:

(1) for whom the department has initiated a suit and has been

named managing conservator under an order rendered under this

title, who is a resident of the state, and who has been placed by

the department in a foster home or child-care institution, as

defined by Chapter 42, Human Resources Code; or

(2) who is under the placement and care of a state agency or

political subdivision with which the department has entered into

an agreement to reimburse the cost of care and supervision of the

child.

(a-1) The department shall continue to pay the cost of foster

care for a child for whom the department provides care, including

medical care, until the last day of the month in which the child

attains the age of 18. The department shall continue to pay the

cost of foster care for a child after the month in which the

child attains the age of 18 as long as the child is:

(1) regularly attending high school or enrolled in a program

leading toward a high school diploma or high school equivalency

certificate;

(2) regularly attending an institution of higher education or a

postsecondary vocational or technical program;

(3) participating in a program or activity that promotes, or

removes barriers to, employment;

(4) employed for at least 80 hours a month; or

(5) incapable of performing the activities described by

Subdivisions (1)-(4) due to a documented medical condition.

(a-2) The department shall continue to pay the cost of foster

care under:

(1) Subsection (a-1)(1) until the last day of the month in which

the child attains the age of 22; and

(2) Subsections (a-1)(2)-(5) until the last day of the month the

child attains the age of 21.

(b) The department may not pay the cost of protective foster

care for a child for whom the department has been named managing

conservator under an order rendered solely under Section

161.001(1)(J).

(c) The payment of foster care, including medical care, for a

child as authorized under this subchapter shall be made without

regard to the child's eligibility for federally funded care.

(d) The executive commissioner of the Health and Human Services

Commission may adopt rules that establish criteria and guidelines

for the payment of foster care, including medical care, for a

child and for providing care for a child after the child becomes

18 years of age if the child meets the requirements for continued

foster care under Subsection (a-1).

(d-1) The executive commissioner may adopt rules that prescribe

the maximum amount of state money that a residential child-care

facility may spend on nondirect residential services, including

administrative services. The commission shall recover the money

that exceeds the maximum amount established under this

subsection.

(e) The department may accept and spend funds available from any

source to pay for foster care, including medical care, for a

child in the department's care.

(f) In this section, "child" means a person who:

(1) is under 22 years of age and for whom the department has

been appointed managing conservator of the child before the date

the child became 18 years of age; or

(2) is the responsibility of an agency with which the department

has entered into an agreement to provide care and supervision of

the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 575, Sec. 27, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

183, Sec. 1, eff. May 27, 2005.

Acts 2005, 79th Leg., Ch.

268, Sec. 1.45, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1118, Sec. 6, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1238, Sec. 6(b), eff. October 1, 2010.

Sec. 264.1015. LIABILITY OF CHILD'S ESTATE FOR FOSTER CARE. (a)

The cost of foster care provided for a child, including medical

care, is an obligation of the estate of the child and the estate

is liable to the department for the cost of the care.

(b) The department may take action to recover from the estate of

the child the cost of foster care for the child.

Added by Acts 1997, 75th Leg., ch. 575, Sec. 28, eff. Sept. 1,

1997.

Sec. 264.102. COUNTY CONTRACTS. (a) The department may

contract with a county commissioners court to administer the

funds authorized by this subchapter for eligible children in the

county and may require county participation.

(b) The payments provided by this subchapter do not abrogate the

responsibility of a county to provide child welfare services.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 264.103. DIRECT PAYMENTS. The department may make direct

payments for foster care to a foster parent residing in a county

with which the department does not have a contract authorized by

Section 264.102.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 264.104. PARENT OR GUARDIAN LIABILITY. (a) The parent or

guardian of a child is liable to the state or to the county for a

payment made by the state or county for foster care of a child

under this subchapter.

(b) The cost of foster care for a child, including medical care,

is a legal obligation of the child's parents, and the estate of a

parent of the child is liable to the department for payment of

the costs.

(c) The funds collected by the state under this section shall be

used by the department for child welfare services.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 575, Sec. 29, eff.

Sept. 1, 1997.

Sec. 264.105. MEDICAL SERVICES PAYMENTS. The department shall

attempt to maximize the use of federal funding to provide medical

care payments authorized by Section 264.101(c) for children for

whom the department has been named managing conservator.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 575, Sec. 30, eff.

Sept. 1, 1997.

Sec. 264.106. CONTRACTS FOR SUBSTITUTE CARE AND CASE MANAGEMENT

SERVICES. (a) In this section:

(1) "Case management services" means the provision of services,

other than conservatorship services, to a child for whom the

department has been appointed temporary or permanent managing

conservator and the child's family, including:

(A) developing and revising the child and family case plan,

using family group decision-making in appropriate cases;

(B) coordinating and monitoring permanency services needed by

the child and family to ensure that the child is progressing

toward permanency within state and federal mandates; and

(C) assisting the department in a suit affecting the

parent-child relationship commenced by the department.

(2) "Conservatorship services" means services provided directly

by the department that the department considers necessary to

ensure federal financial participation and compliance with state

law requirements, including:

(A) initial placement of a child and approval of all subsequent

placements of a child;

(B) approval of the child and family case plan; and

(C) any other action the department considers necessary to

ensure the safety and well-being of a child.

(3) "Permanency services" means services provided to secure a

child's safety, permanency, and well-being, including:

(A) substitute care services;

(B) medical, dental, mental health, and educational services;

(C) family reunification services;

(D) adoption and postadoption services and preparation for adult

living services;

(E) convening family group conferences;

(F) child and family visits;

(G) relative placement services; and

(H) post-placement supervision services.

(4) "Substitute care provider" means:

(A) a child-care institution, a general residential operation,

or a child-placing agency, as defined by Section 42.002, Human

Resources Code; or

(B) a provider of residential child-care that is licensed or

certified by another state agency.

(5) "Substitute care services" means services provided by a

substitute care provider to or for a child in the temporary or

permanent managing conservatorship of the department or for the

child's placement, including the recruitment, training, and

management of foster and adoptive homes by a child-placing

agency. The term does not include the regulation of facilities

under Subchapter C, Chapter 42, Human Resources Code.

(b) The department shall, in accordance with Chapter 45, Human

Resources Code:

(1) assess the need for substitute care services throughout the

state;

(2) contract with substitute care providers for the provision of

all necessary substitute care services when the department

determines that entering into a contract will improve services to

children and families;

(3) monitor the quality of services for which the department

contracts under this section; and

(4) ensure that the services are provided in accordance with

federal law and the laws of this state, including department

rules and rules of the Department of State Health Services and

the Texas Commission on Environmental Quality.

(c) The department shall develop a pilot program for the

competitive procurement of case management services in one or

more geographic areas of the state. The department shall

contract with one or more substitute care providers to provide

case management services under the pilot program. The department

shall have a goal of privatizing case management services in five

percent of the cases in which the department has been appointed

temporary or permanent managing conservator of a child.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 54,

eff. September 1, 2007.

(e) In addition to the requirements of Section 40.058(b), Human

Resources Code, a contract authorized under this section must

include provisions that:

(1) enable the department to monitor the effectiveness of the

services;

(2) specify performance outcomes;

(3) authorize the department to terminate the contract or impose

sanctions for a violation of a provision of the contract that

specifies performance criteria;

(4) ensure that a private agency that is providing substitute

care or case management services for a child shall provide to the

child's attorney ad litem and guardian ad litem access to the

agency's information and records relating to the child;

(5) authorize the department, an agent of the department, and

the state auditor to inspect all books, records, and files

maintained by a contractor relating to the contract; and

(6) the department determines are necessary to ensure

accountability for the delivery of services and for the

expenditure of public funds.

(f) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 54,

eff. September 1, 2007.

(g) In determining whether to contract with a substitute care

provider, the department shall consider the provider's

performance under any previous contract between the department

and the provider.

(h) A contract under this section does not affect the rights and

duties of the department in the department's capacity as the

temporary or permanent managing conservator of a child.

(i) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 54,

eff. September 1, 2007.

(j) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 54,

eff. September 1, 2007.

(k) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 54,

eff. September 1, 2007.

(l) Notwithstanding any other law, the department or an

independent administrator may contract with a child welfare board

established under Section 264.005, a local governmental board

granted the powers and duties of a child welfare board under

state law, or a children's advocacy center established under

Section 264.402 for the provision of substitute care and case

management services in this state if the board or center provided

direct substitute care or case management services under a

contract with the department before September 1, 2006.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1997, 75th Leg., ch. 1022, Sec. 92, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.46, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

526, Sec. 3, eff. June 16, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 11, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 12(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 54, eff. September 1, 2007.

Sec. 264.1061. FOSTER PARENT PERFORMANCE. The department shall

monitor the performance of a foster parent who has been verified

by the department in the department's capacity as a child-placing

agency. The method under which performance is monitored must

include the use of objective criteria by which the foster

parent's performance may be assessed. The department shall

include references to the criteria in a written agreement between

the department and the foster parent concerning the foster

parent's services.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 92, eff. Sept. 1,

1997.

Sec. 264.1063. MONITORING PERFORMANCE OF SUBSTITUTE CARE AND

CASE MANAGEMENT PROVIDERS. (a) The department, in consultation

with substitute care providers under contract with the department

to provide substitute care or case management services, shall

establish a quality assurance program that uses comprehensive,

multitiered assurance and improvement systems to evaluate

performance.

(b) The contract performance outcomes specified in a contract

under Section 264.106 must be within the contractor's authority

to deliver. The contract must clearly define the manner in which

the substitute care or case management provider's performance

will be measured and identify the information sources the

department will use to evaluate the performance.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.47, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 13, eff. September 1, 2007.

Sec. 264.107. PLACEMENT OF CHILDREN. (a) The department shall

use a system for the placement of children in contract

residential care, including foster care, that conforms to the

levels of care adopted and maintained by the Health and Human

Services Commission.

(b) The department shall use the standard application for the

placement of children in contract residential care as adopted and

maintained by the Health and Human Services Commission.

(c) The department shall institute the use of real-time

technology in the department's placement system to screen

possible placement options for a child and match the child's

needs with the most qualified providers with vacancies.

(d) The department shall ensure that placement decisions are

reliable and are made in a consistent manner.

(e) In making placement decisions, the department shall:

(1) consult with the child's caseworker and the child's attorney

ad litem, guardian ad litem, or court-appointed volunteer

advocate when possible; and

(2) use clinical protocols to match a child to the most

appropriate placement resource.

(f) The department may create a regional advisory council in a

region to assist the department in:

(1) assessing the need for resources in the region; and

(2) locating substitute care services in the region for

hard-to-place children.

(g) If the department is unable to find an appropriate placement

for a child, an employee of the department who has on file a

background and criminal history check may provide temporary

emergency care for the child. An employee may not provide

emergency care under this subsection in the employee's residence.

The department shall provide notice to the court for a child

placed in temporary care under this subsection not later than the

next business day after the date the child is placed in temporary

care.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.48, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 14, eff. September 1, 2007.

Sec. 264.1071. PLACEMENT FOR CHILDREN UNDER AGE TWO. In making

a placement decision for a child under two years of age, the

department shall:

(1) ensure that the child is placed with a person who will

provide a safe and emotionally stable environment for the child;

and

(2) give priority to a person who will be able to provide care

for the child without disruption until the child is returned to

the child's parents or the department makes a permanent placement

for the child.

Added by Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 15, eff. September 1, 2007.

Sec. 264.1075. ASSESSING NEEDS OF CHILD. (a) On removing a

child from the child's home, the department shall use assessment

services provided by a child-care facility, a child-placing

agency, or the child's medical home during the initial substitute

care placement. The assessment may be used to determine the most

appropriate substitute care placement for the child, if needed.

(b) As soon as possible after a child begins receiving foster

care under this subchapter, the department shall assess whether

the child has a developmental disability or mental retardation.

The commission shall establish the procedures that the department

must use in making an assessment under this subsection. The

procedures may include screening or participation by:

(1) a person who has experience in childhood developmental

disabilities or mental retardation;

(2) a local mental retardation authority; or

(3) a provider in a county with a local child welfare board.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 93, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.49, eff. September 1, 2005.

Sec. 264.108. RACE OR ETHNICITY. (a) The department may not

make a foster care placement decision on the presumption that

placing a child in a family of the same race or ethnicity as the

race or ethnicity of the child is in the best interest of the

child.

(b) Unless an independent psychological evaluation specific to a

child indicates that placement or continued living with a family

of a particular race or ethnicity would be detrimental to the

child, the department may not:

(1) deny, delay, or prohibit placement of a child in foster care

because the department is attempting to locate a family of a

particular race or ethnicity; or

(2) remove a child from foster care with a family that is of a

race or ethnicity different from that of the child.

(c) The department may not remove a child from foster care with

a family that is of a race or ethnicity different from that of

the child for the sole reason that continued foster care with

that family may:

(1) strengthen the emotional ties between the child and the

family; or

(2) increase the potential of the family's desire to adopt the

child because of the amount of time the child and the family are

together.

(d) This section does not prevent or limit the department's

recruitment of minority families as foster care families, but the

recruitment of minority families may not be a reason to delay

placement of a child in foster care with an available family of a

race or ethnicity different from that of the child.

(e) An employee who violates this section is subject to

immediate dismissal.

(f) The department by rule shall define what constitutes a delay

under Subsections (b) and (d).

(g) A district court, on the application for an injunction or

the filing of a petition complaining of a violation of this

section by any person residing in the county in which the court

has jurisdiction, shall enforce this section by issuing

appropriate orders. An action for an injunction is in addition to

any other action, proceeding, or remedy authorized by law. An

applicant or petitioner who is granted an injunction or given

other appropriate relief under this section is entitled to the

costs of the suit, including reasonable attorney's fees.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 879, Sec. 2, eff. June

16, 1995.

Sec. 264.109. ASSIGNMENT OF SUPPORT RIGHTS IN SUBSTITUTE CARE

CASES. (a) The placement of a child in substitute care by the

department constitutes an assignment to the state of any support

rights attributable to the child as of the date the child is

placed in substitute care.

(b) If a child placed by the department in substitute care is

entitled under federal law to Title IV-D child support

enforcement services without the requirement of an application

for services, the department shall immediately refer the case to

the Title IV-D agency. If an application for Title IV-D services

is required and the department has been named managing

conservator of the child, then an authorized representative of

the department shall be the designated individual entitled to

apply for services on behalf of the child and shall promptly

apply for the services.

(c) The department and the Title IV-D agency shall execute a

memorandum of understanding for the implementation of the

provisions of this section and for the allocation between the

department and the agency, consistent with federal laws and

regulations, of any child support funds recovered by the Title

IV-D agency in substitute care cases. All child support funds

recovered under this section and retained by the department or

the Title IV-D agency and any federal matching or incentive funds

resulting from child support collection efforts in substitute

care cases shall be in excess of amounts otherwise appropriated

to either the department or the Title IV-D agency by the

legislature.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 117, eff. Sept. 1,

1995.

Sec. 264.110. ADOPTIVE PARENT REGISTRY. (a) The department

shall establish a registry of persons who are willing to accept

foster care placement of a child in the care of the department.

The child may be placed temporarily with a person registered

under this section pending termination of the parent-child

relationship.

(b) A person registered under this section must satisfy

requirements adopted by rule by the department.

(c) The department shall maintain a list of persons registered

under this section and shall make a reasonable effort to place a

child with the first available qualified person on the list if a

qualified extended family member is not available for the child.

(d) Before a child may be placed with a person under this

section, the person must sign a written statement in which the

person agrees to the immediate removal of the child by the

department under circumstances determined by the department.

(e) A person registered under this section is not entitled to

compensation during the time the child is placed in the person's

home but may receive support services provided for the child by

the department.

(f) A person registered under this section has the right to be

considered first for the adoption of a child placed in the

person's home if the parent-child relationship is terminated with

regard to the child.

(g) The department may refuse to place a child with a person

registered under this section only for a reason permitted under

criteria adopted by department rule.

(h) The department shall make the public aware of the existence

and benefits of the adoptive parent registry through appropriate

existing department communication methods.

Added by Acts 1995, 74th Leg., ch. 943, Sec. 8, eff. Sept. 1,

1995. Renumbered from Family Code Sec. 264.109 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(30), eff. Sept. 1, 1997.

Sec. 264.111. ADOPTION AND SUBSTITUTE INFORMATION. (a) The

department shall maintain in the department's central database

information concerning children placed in the department's

custody, including:

(1) for each formal adoption of a child in this state:

(A) the length of time between the date of the permanency plan

decision of adoption and the date of the actual placement of the

child with an adoptive family;

(B) the length of time between the date of the placement of the

child for adoption and the date a final order of adoption was

rendered;

(C) if the child returned to the department's custody after the

date a final order of adoption was rendered for the child, the

time between the date the final adoption order was rendered and

the date the child returned to the department's custody; and

(D) for the adoptive family of a child under Paragraph (C),

whether the family used postadoption program services before the

date the child returned to the department's custody; and

(2) for each placement of a child in substitute care:

(A) the level of care the child was determined to require;

(B) whether the child was placed in an appropriate setting based

on the level of care determined for the child;

(C) the number of moves for the child in substitute care and the

reasons for moving the child;

(D) the length of stay in substitute care for the child from the

date of initial placement to the date of approval of a permanency

plan for the child;

(E) the length of time between the date of approval of a

permanency plan for the child and the date of achieving the plan;

(F) whether the child's permanency plan was long-term substitute

care;

(G) whether the child's achieved permanency plan was placement

with an appropriate relative or another person, other than a

foster parent, having standing; and

(H) whether the child was adopted by the child's foster parents.

(b) In addition to the information required in Subsection (a),

the department shall compile information on:

(1) the number of families that used postadoption program

services to assist in maintaining adoptive placements;

(2) the number of children returned to the department's custody

after placement with an adoptive family but before a final

adoption order was rendered;

(3) the number of children returned to the department's custody

after the date a final order of adoption was rendered for the

child;

(4) the number of adoptive families who used postadoption

program services before the date a child placed with the family

returned to the department's custody;

(5) the percentage of children who were placed in an appropriate

setting based on the level of care determined for the child;

(6) the percentage of children placed in a department foster

home;

(7) the percentage of children placed in a private child-placing

agency;

(8) the number of children whose permanency plan was long-term

substitute care;

(9) the number of children whose achieved permanency plan was

placement with an appropriate relative or another person, other

than a foster parent, having standing;

(10) the number of children adopted by the child's foster

parents; and

(11) the number of children whose achieved permanency plan was

removal of the disabilities of minority.

(c) The department shall make the information maintained under

this section, other than information that is required by law to

be confidential, available to the public by computer.

Added by Acts 1997, 75th Leg., ch. 600, Sec. 18, eff. Sept. 1,

1997.

Sec. 264.112. REPORT ON CHILDREN IN SUBSTITUTE CARE. (a) The

department shall report the status for children in substitute

care to the Board of Protective and Regulatory Services at least

once every 12 months.

(b) The report shall analyze the length of time each child has

been in substitute care and the barriers to placing the child for

adoption or returning the child to the child's parent or parents.

Added by Acts 1997, 75th Leg., ch. 600, Sec. 18, eff. Sept. 1,

1997.

Sec. 264.113. FOSTER PARENT RECRUITMENT. (a) In this section,

"faith-based organization" means a religious or denominational

institution or organization, including an organization operated

for religious, educational, or charitable purposes and operated,

supervised, or controlled, in whole or in part, by or in

connection with a religious organization.

(b) The department shall develop a program to recruit and retain

foster parents from faith-based organizations. As part of the

program, the department shall:

(1) collaborate with faith-based organizations to inform

prospective foster parents about the department's need for foster

parents, the requirements for becoming a foster parent, and any

other aspect of the foster care program that is necessary to

recruit foster parents;

(2) provide training for prospective foster parents recruited

under this section; and

(3) identify and recommend ways in which faith-based

organizations may support persons as they are recruited, are

trained, and serve as foster parents.

(c) The department shall work with OneStar Foundation to expand

the program described by Subsection (b) to increase the number of

foster families available for the department and its private

providers. In cooperation with the department, OneStar

Foundation may provide training and technical assistance to

establish networks and services in faith-based organizations

based on best practices for supporting prospective and current

foster families.

(d) The department shall work with the Department of Assistive

and Rehabilitative Services to recruit foster parents and

adoptive parents who have skills, training, or experience

suitable to care for children with hearing impairments.

Added by Acts 2003, 78th Leg., ch. 957, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 16, eff. September 1, 2007.

Sec. 264.114. IMMUNITY FROM LIABILITY. (a) A faith-based

organization, including the organization's employees and

volunteers, that participates in a program under this chapter is

subject to civil liability as provided by Chapter 84, Civil

Practice and Remedies Code.

(b) A faith-based organization that provides financial or other

assistance to a foster parent or to a member of the foster

parent's household is not liable for damages arising out of the

conduct of the foster parent or a member of the foster parent's

household.

Added by Acts 2003, 78th Leg., ch. 957, Sec. 1, eff. June 20,

2003.

Sec. 264.115. RETURNING CHILD TO SCHOOL. (a) If the department

takes possession of a child under Chapter 262 during the school

year, the department shall ensure that the child returns to

school not later than the third school day after the date an

order is rendered providing for possession of the child by the

department, unless the child has a physical or mental condition

of a temporary and remediable nature that makes the child's

attendance infeasible.

(b) If a child has a physical or mental condition of a temporary

and remediable nature that makes the child's attendance in school

infeasible, the department shall notify the school in writing

that the child is unable to attend school. If the child's

physical or mental condition improves so that the child's

attendance in school is feasible, the department shall ensure

that the child immediately returns to school.

Added by Acts 2003, 78th Leg., ch. 234, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Family Code, Section 264.113 by Acts 2005, 79th

Leg., Ch.

728, Sec. 23.001(25), eff. September 1, 2005.

Sec. 264.116. TEXAS FOSTER GRANDPARENT MENTORS. (a) The

department shall make the active recruitment and inclusion of

senior citizens a priority in ongoing mentoring initiatives.

(b) An individual who volunteers as a mentor is subject to state

and national criminal background checks in accordance with

Sections 411.087 and 411.114, Government Code.

(c) The department shall require foster parents or employees of

residential child-care facilities to provide appropriate

supervision over individuals who serve as mentors during their

participation in the mentoring initiative.

(d) Chapter 2109, Government Code, applies to the mentoring

initiative described by this section.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.50(a), eff. September 1, 2005.

For expiration of this section, see Subsection (i).

Sec. 264.1165. MENTORSHIP PILOT PROGRAM. (a) The department

shall establish a pilot program under which the department

contracts with a private or nonprofit entity to pair children in

foster care in Tarrant County, Denton County, Dallas County, and

Collin County who are 14 years of age or older with volunteer

adult mentors in order to foster relationships of support and

guidance in preparation for the children's transition to adult

living.

(b) The private or nonprofit entity selected by the department

to administer the program must have a demonstrated record of

successfully providing services similar to those provided under

the program.

(c) Children in foster care who qualify for participation in the

program may participate on a voluntary basis.

(d) An individual who volunteers as a mentor under the program

is subject to state and national criminal background checks in

accordance with Sections 411.087 and 411.114, Government Code.

(e) The department shall encourage substitute care providers to

facilitate participation in the program by a child who chooses to

voluntarily participate in the program.

(f) The executive commissioner may adopt rules for the

administration of this section.

(g) The department shall report to the lieutenant governor, the

speaker of the house of representatives, and the members of the

legislature not later than January 1, 2011, on the activities

conducted under the pilot program. The report must include the

department's recommendations on improvements to the program and

whether the program should be continued on a statewide basis.

(h) The department shall contract with a public institution of

higher education located in the geographic area served by the

pilot program for the institution to conduct an evaluation of the

effectiveness of the program. The institution selected to

conduct an evaluation under this subsection shall report its

findings to the lieutenant governor, the speaker of the house of

representatives, and the members of the legislature not later

than January 1, 2011. The report must include the institution's:

(1) assessment of the effectiveness of the program; and

(2) recommendations on improvements to the program and whether

the program should be continued on a statewide basis.

(i) This section expires September 1, 2011.

Added by Acts 2007, 80th Leg., R.S., Ch.

745, Sec. 1, eff. June 15, 2007.

Sec. 264.117. NOTICE TO ATTORNEY AD LITEM. (a) The department

shall notify the attorney ad litem for a child in the

conservatorship of the department about each event involving the

child that the department reports in the child's case file.

(b) The department shall give a child's attorney ad litem

written notice at least 48 hours before the date the department

changes the child's residential care provider. The department

may change the child's residential care provider without notice

if the department determines that an immediate change is

necessary to protect the child.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.50(a), eff. September 1, 2005.

Sec. 264.118. ANNUAL SURVEY. (a) The department shall conduct

an annual random survey of a sample of children from each region

of the state who are at least 14 years of age and who receive

substitute care services. The survey must include questions

regarding:

(1) the quality of the substitute care services provided to the

child;

(2) any improvements that could be made to better support the

child; and

(3) any other factor that the department considers relevant to

enable the department to identify potential program enhancements.

(b) The identity of each child participating in a department

survey is confidential and not subject to public disclosure under

Chapter 552, Government Code. The department shall adopt

procedures to ensure that the identity of each child

participating in a department survey remains confidential.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.50(a), eff. September 1, 2005.

Sec. 264.121. TRANSITIONAL LIVING SERVICES PROGRAM. (a) The

department shall address the unique challenges facing foster

children in the conservatorship of the department who must

transition to independent living by:

(1) expanding efforts to improve transition planning and

increasing the availability of transitional family group

decision-making to all youth age 14 or older in the department's

permanent managing conservatorship, including enrolling the youth

in the Preparation for Adult Living Program before the age of 16;

(2) coordinating with the Health and Human Services Commission

to obtain authority, to the extent allowed by federal law, the

state Medicaid plan, the Title IV-E state plan, and any waiver or

amendment to either plan, necessary to:

(A) extend foster care eligibility and transition services for

youth up to age 21 and develop policy to permit eligible youth to

return to foster care as necessary to achieve the goals of the

Transitional Living Services Program; and

(B) extend Medicaid coverage for foster care youth and former

foster care youth up to age 21 with a single application at the

time the youth leaves foster care; and

(3) entering into cooperative agreements with the Texas

Workforce Commission and local workforce development boards to

further the objectives of the Preparation for Adult Living

Program. The department, the Texas Workforce Commission, and the

local workforce development boards shall ensure that services are

prioritized and targeted to meet the needs of foster care and

former foster care children and that such services will include,

where feasible, referrals for short-term stays for youth needing

housing.

(a-1) The department shall require a foster care provider to

provide or assist youth who are age 14 or older in obtaining

experiential life-skills training to improve their transition to

independent living. Experiential life-skills training must be

tailored to a youth's skills and abilities and may include

training in practical activities that include grocery shopping,

meal preparation and cooking, using public transportation,

performing basic household tasks, and balancing a checkbook.

(b) In this section:

(1) "Local workforce development board" means a local workforce

development board created under Chapter 2308, Government Code.

(2) "Preparation for Adult Living Program" means a program

administered by the department as a component of the Transitional

Living Services Program and includes independent living skills

assessment, short-term financial assistance, basic self-help

skills, and life-skills development and training regarding money

management, health and wellness, job skills, planning for the

future, housing and transportation, and interpersonal skills.

(3) "Transitional Living Services Program" means a program,

administered by the department in accordance with department

rules and state and federal law, for youth who are age 14 or

older but not more than 21 years of age and are currently or were

formerly in foster care, that assists youth in transitioning from

foster care to independent living. The program provides

transitional living services, Preparation for Adult Living

Program services, and Education and Training Voucher Program

services.

(c) At the time a child enters the Preparation for Adult Living

Program, the department shall provide an information booklet to

the child and the foster parent describing the program and the

benefits available to the child, including extended Medicaid

coverage until age 21, priority status with the Texas Workforce

Commission, and the exemption from the payment of tuition and

fees at institutions of higher education as defined by Section

61.003, Education Code. The information booklet provided to the

child and the foster parent shall be provided in the primary

language spoken by that individual.

(d) The department shall allow a youth who is at least 18 years

of age to receive transitional living services, other than foster

care benefits, while residing with a person who was previously

designated as a perpetrator of abuse or neglect if the department

determines that despite the person's prior history the person

does not pose a threat to the health and safety of the youth.

(e) The department shall ensure that each youth acquires a

certified copy of the youth's birth certificate, a social

security card or replacement social security card, as

appropriate, and a personal identification certificate under

Chapter 521, Transportation Code, on or before the date on which

the youth turns 16 years of age. The department shall designate

one or more employees in the Preparation for Adult Living Program

as the contact person to assist a youth who has not been able to

obtain the documents described by this subsection in a timely

manner from the youth's primary caseworker. The department shall

ensure that:

(1) all youth who are age 16 or older are provided with the

contact information for the designated employees; and

(2) a youth who misplaces a document provided under this

subsection receives assistance in obtaining a replacement

document or information on how to obtain a duplicate copy, as

appropriate.

(f) The department shall require a person with whom the

department contracts for transitional living services for foster

youth to provide or assist youth in obtaining:

(1) housing services;

(2) job training and employment services;

(3) college preparation services;

(4) services that will assist youth in obtaining a general

education development certificate; and

(5) any other appropriate transitional living service identified

by the department.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.51, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 17, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

407, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

407, Sec. 2, eff. September 1, 2009.

Sec. 264.122. COURT APPROVAL REQUIRED FOR TRAVEL OUTSIDE UNITED

STATES BY CHILD IN FOSTER CARE. (a) A child for whom the

department has been appointed managing conservator and who has

been placed in foster care may travel outside of the United

States only if the person with whom the child has been placed has

petitioned the court for, and the court has rendered an order

granting, approval for the child to travel outside of the United

States.

(b) The court shall provide notice to the department and to any

other person entitled to notice in the suit if the court renders

an order granting approval for the child to travel outside of the

United States under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 18, eff. September 1, 2007.

SUBCHAPTER C. CHILD AND FAMILY SERVICES

Sec. 264.201. SERVICES BY DEPARTMENT. (a) When the department

provides services directly or by contract to an abused or

neglected child and the child's family, the services shall be

designed to:

(1) prevent further abuse;

(2) alleviate the effects of the abuse suffered;

(3) prevent removal of the child from the home; and

(4) provide reunification services when appropriate for the

return of the child to the home.

(b) The department shall emphasize ameliorative services for

sexually abused children.

(c) The department shall provide or contract for necessary

services to an abused or neglected child and the child's family

without regard to whether the child remains in or is removed from

the family home. If parental rights have been terminated,

services may be provided only to the child.

(d) The services may include in-home programs, parenting skills

training, youth coping skills, and individual and family

counseling.

(e) The department may not provide and a court may not order the

department to provide supervision for visitation in a child

custody matter unless the department is a petitioner or

intervener in the underlying suit.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1999, 76th Leg., ch. 1150, Sec. 28, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1390, Sec. 49, eff.

Sept. 1, 1999.

Sec. 264.2011. ENHANCED IN-HOME SUPPORT PROGRAM. (a) To the

extent that funding is available, the department shall develop a

program to strengthen families through enhanced in-home support.

The program shall assist certain low-income families and children

in child neglect cases in which poverty is believed to be a

significant underlying cause of the neglect and in which the

enhancement of in-home support appears likely to prevent removal

of the child from the home or to speed reunification of the child

with the family.

(b) A family that meets eligibility criteria for inclusion in

the program is eligible to receive limited funding from a

flexible fund account to cover nonrecurring expenses that are

designed to help the family accomplish the objectives included in

the family's service plan.

(c) The executive commissioner shall adopt rules establishing:

(1) specific eligibility criteria for the program described in

this section;

(2) the maximum amount of money that may be made available to a

family through the flexible fund account; and

(3) the purposes for which money made available under the

program may be spent.

(d) The department shall evaluate the results of the program to

determine whether the program is successful in safely keeping

families together. If the department determines that the program

is successful, the department shall continue the program to the

extent that funding is available.

Added by Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 19, eff. September 1, 2007.

Sec. 264.2015. FAMILY GROUP CONFERENCING. The department may

collaborate with the courts and other appropriate local entities

to develop and implement family group conferencing as a strategy

for promoting family preservation and permanency for children.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.52, eff. September 1, 2005.

Sec. 264.202. STANDARDS AND EFFECTIVENESS. (a) The department,

with assistance from national organizations with expertise in

child protective services, shall define a minimal baseline of

in-home and foster care services for abused or neglected children

that meets the professionally recognized standards for those

services. The department shall attempt to provide services at a

standard not lower than the minimal baseline standard.

(b) The department, with assistance from national organizations

with expertise in child protective services, shall develop

outcome measures to track and monitor the effectiveness of

in-home and foster care services.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 264.203. REQUIRED PARTICIPATION. (a) Except as provided

by Subsection (d), the court on request of the department may

order the parent, managing conservator, guardian, or other member

of the subject child's household to:

(1) participate in the services the department provides or

purchases for:

(A) alleviating the effects of the abuse or neglect that has

occurred; or

(B) reducing the reasonable likelihood that the child may be

abused or neglected in the immediate or foreseeable future; and

(2) permit the child and any siblings of the child to receive

the services.

(b) The department may request the court to order the parent,

managing conservator, guardian, or other member of the child's

household to participate in the services whether the child

resides in the home or has been removed from the home.

(c) If the person ordered to participate in the services fails

to follow the court's order, the court may impose appropriate

sanctions in order to protect the health and safety of the child,

including the removal of the child as specified by Chapter 262.

(d) If the court does not order the person to participate, the

court in writing shall specify the reasons for not ordering

participation.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.55, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 20, eff. September 1, 2007.

Sec. 264.204. COMMUNITY-BASED FAMILY SERVICES. (a) The

department shall administer a grant program to provide funding to

community organizations, including faith-based or county

organizations, to respond to:

(1) low-priority, less serious cases of abuse and neglect; and

(2) cases in which an allegation of abuse or neglect of a child

was unsubstantiated but involved a family that has been

previously investigated for abuse or neglect of a child.

(b) The executive commissioner shall adopt rules to implement

the grant program, including rules governing the submission and

approval of grant requests and the cancellation of grants.

(c) To receive a grant, a community organization whose grant

request is approved must execute an interagency agreement or a

contract with the department. The contract must require the

organization receiving the grant to perform the services as

stated in the approved grant request. The contract must contain

appropriate provisions for program and fiscal monitoring.

(d) In areas of the state in which community organizations

receive grants under the program, the department shall refer

low-priority, less serious cases of abuse and neglect to a

community organization receiving a grant under the program.

(e) A community organization receiving a referral under

Subsection (d) shall make a home visit and offer family social

services to enhance the parents' ability to provide a safe and

stable home environment for the child. If the family chooses to

use the family services, a case manager from the organization

shall monitor the case and ensure that the services are

delivered.

(f) If after the home visit the community organization

determines that the case is more serious than the department

indicated, the community organization shall refer the case to the

department for a full investigation.

(g) The department may not award a grant to a community

organization in an area of the state in which a similar program

is already providing effective family services in the community.

(h) For purposes of this section, a case is considered to be a

less serious case of abuse or neglect if:

(1) the circumstances of the case do not appear to involve a

reasonable likelihood that the child will be abused or neglected

in the foreseeable future; or

(2) the allegations in the report of child abuse or neglect:

(A) are general in nature or vague and do not support a

determination that the child who is the subject of the report has

been abused or neglected or will likely be abused or neglected;

or

(B) if substantiated, would not be considered abuse or neglect

under this chapter.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.53, eff. September 1, 2005.

Sec. 264.2041. CULTURAL AWARENESS. The department shall:

(1) develop and deliver cultural competency training to all

service delivery staff;

(2) increase targeted recruitment efforts for foster and

adoptive families who can meet the needs of children and youth

who are waiting for permanent homes;

(3) target recruitment efforts to ensure diversity among

department staff; and

(4) develop collaborative partnerships with community groups,

agencies, faith-based organizations, and other community

organizations to provide culturally competent services to

children and families of every race and ethnicity.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.54, eff. September 1, 2005.

Sec. 264.205. SWIFT ADOPTION TEAMS. (a) The department shall

develop swift adoption teams to expedite the process of placing a

child under the jurisdiction of the department for adoption.

Swift adoption teams developed under this section shall, in

performing their duties, attempt to place a child for adoption

with an appropriate relative of the child.

(b) A swift adoption team shall consist of department personnel

who shall operate under policies adopted by rule by the

department. The department shall set priorities for the

allocation of department resources to enable a swift adoption

team to operate successfully under the policies adopted under

this subsection.

(c) The department shall, using a system of measurement

developed by the department, report to the legislature on the

success of swift adoption teams in expediting the administrative

procedures and the length of time in placing children for

adoption. The report shall include recommendations by the

department concerning legislation that would enable the

department to further improve adoption placements. The department

shall report under this section on or before December 1 of each

even-numbered year.

Added by Acts 1995, 74th Leg., ch. 943, Sec. 9, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 306, Sec. 4, eff.

Sept. 1, 2001.

Sec. 264.206. SEARCH FOR ADOPTIVE PARENTS. (a) The department

shall begin its efforts to locate qualified persons to adopt a

child, including persons registered with the adoptive parent

registry under Subchapter B, at the time the department's

permanency plan for the child becomes the termination of the

parent-child relationship and adoption of the child.

(b) The department shall report to the court in which the

department petitions for termination of the parent-child

relationship on the child's adoptability and the department's

search for prospective adoptive parents for the child, including

information relating to the department's efforts to work with

licensed child-placing agencies.

Added by Acts 1997, 75th Leg., ch. 600, Sec. 19, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1022, Sec. 94, eff. Sept. 1,

1997.

Sec. 264.207. DEPARTMENT PLANNING AND ACCOUNTABILITY. (a) The

department shall adopt policies that provide for the improvement

of the department's services for children and families, including

policies that provide for conducting a home study within four

months after the date an applicant is approved for an adoption

and documenting the results of the home study within 30 days

after the date the study is completed. The policies adopted under

this section must:

(1) be designed to increase the accountability of the department

to individuals who receive services and to the public; and

(2) assure consistency of services provided by the department in

the different regions of the state.

(b) To accomplish the goals stated in Subsection (a), the

department shall:

(1) establish time frames for the initial screening of families

seeking to adopt children;

(2) provide for the evaluation of the effectiveness of the

department's management-level employees in expeditiously making

permanent placements for children;

(3) establish, as feasible, comprehensive assessment services in

various locations in the state to determine the needs of children

and families served by the department;

(4) emphasize and centralize the monitoring and promoting of the

permanent placement of children receiving department services;

(5) establish goals and performance measures in the permanent

placement of children;

(6) seek private licensed child-placing agencies to place a

child in the department's managing conservatorship who has been

available for permanent placement for more than 90 days;

(7) provide information to private licensed child-placing

agencies concerning children under Subdivision (6);

(8) provide incentives for a private licensed child-placing

agency that places a child, as defined by Section 162.301, under

Subdivision (6);

(9) encourage foster parents to be approved by the department as

both foster parents and adoptive parents;

(10) address failures by the department's service regions in

making permanent placements for children in a reasonable time;

and

(11) require the department's service regions to participate in

the Texas Adoption Resources Exchange.

Added by Acts 1997, 75th Leg., ch. 600, Sec. 19, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1022, Sec. 94, eff. Sept. 1,

1997.

Sec. 264.208. LOCATION OF PARENTS. (a) The department shall

create a division staffed by personnel trained in locating

parents and relatives of children throughout the state.

(b) The department shall use outside contractors and volunteer

resources to the extent feasible to perform its responsibilities

under this section.

Added by Acts 1999, 76th Leg., ch. 228, Sec. 3, eff. Sept. 1,

1999.

SUBCHAPTER D. SERVICES TO AT-RISK YOUTH

Sec. 264.301. SERVICES FOR AT-RISK YOUTH. (a) The department

shall operate a program to provide services for children in

at-risk situations and for the families of those children.

(b) The services under this section may include:

(1) crisis family intervention;

(2) emergency short-term residential care;

(3) family counseling;

(4) parenting skills training;

(5) youth coping skills training;

(6) mentoring; and

(7) advocacy training.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 262, Sec. 58, eff.

Jan. 1, 1996.

Sec. 264.302. EARLY YOUTH INTERVENTION SERVICES. (a) This

section applies to a child who:

(1) is seven years of age or older and under 17 years of age;

and

(2) has not had the disabilities of minority for general

purposes removed under Chapter 31.

(b) The department shall operate a program under this section to

provide services for children in at-risk situations and for the

families of those children.

(c) The department may not provide services under this section

to a child who has:

(1) at any time been referred to juvenile court for engaging in

conduct that violates a penal law of this state of the grade of

felony other than a state jail felony; or

(2) been found to have engaged in delinquent conduct under Title

3.

(d) The department may provide services under this section to a

child who engages in conduct for which the child may be found by

a court to be an at-risk child, without regard to whether the

conduct violates a penal law of this state of the grade of felony

other than a state jail felony, if the child was younger than 10

years of age at the time the child engaged in the conduct.

(e) The department shall provide services for a child and the

child's family if a contract to provide services under this

section is available in the county and the child is referred to

the department as an at-risk child by:

(1) a court under Section 264.304;

(2) a juvenile court or probation department as part of a

progressive sanctions program under Chapter 59;

(3) a law enforcement officer or agency under Section 52.03; or

(4) a justice or municipal court under Article 45.057, Code of

Criminal Procedure.

(f) The services under this section may include:

(1) crisis family intervention;

(2) emergency short-term residential care for children 10 years

of age or older;

(3) family counseling;

(4) parenting skills training;

(5) youth coping skills training;

(6) advocacy training; and

(7) mentoring.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 58, eff. Jan. 1,

1996. Amended by Acts 1997, 75th Leg., ch. 1086, Sec. 30, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 575, Sec. 31, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 1514, Sec. 16, eff. Sept. 1,

2001.

Sec. 264.303. COMMENCEMENT OF CIVIL ACTION FOR DETERMINATION OF

AT-RISK CHILDREN. (a) The department may file a civil action to

request any district court or county court, other than a juvenile

court, to determine that a child is an at-risk child. A person

with whom the department contracts to provide services under

Section 264.302 may file an action under this section if the

department has approved the filing.

(b) Notice of the action must be provided to:

(1) the child;

(2) the parent, managing conservator, or guardian of the child;

and

(3) any other member of the child's household who may be

affected by an order of the court if the court finds that the

child is an at-risk child.

(c) A person served with notice of the action may, but is not

required, to file a written answer. Any answer must be filed

before the hearing on the action begins.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 58, eff. Jan. 1,

1996.

Sec. 264.304. HEARING; DETERMINATION OF AT-RISK CHILD. (a)

Unless a later date is requested by the department, the court

shall set a date and time for the hearing not later than 30 days

after the date the action is filed.

(b) The court is the trier of fact at the hearing.

(c) The court shall determine that the child is an at-risk child

if the court finds that the child has engaged in the following

conduct:

(1) conduct, other than a traffic offense and except as provided

by Subsection (d), that violates:

(A) the penal laws of this state; or

(B) the penal ordinances of any political subdivision of this

state;

(2) the unexcused voluntary absence of the child on 10 or more

days or parts of days within a six-month period or three or more

days or parts of days within a four-week period from school

without the consent of the child's parent, managing conservator,

or guardian;

(3) the voluntary absence of the child from the child's home

without the consent of the child's parent, managing conservator,

or guardian for a substantial length of time or without intent to

return;

(4) conduct that violates the laws of this state prohibiting

driving while intoxicated or under the influence of intoxicating

liquor (first or second offense) or driving while under the

influence of any narcotic drug or of any other drug to a degree

that renders the child incapable of safely driving a vehicle

(first or second offense); or

(5) conduct that evidences a clear and substantial intent to

engage in any behavior described by Subdivisions (1)-(4).

(d) The court may not determine that a child is an at-risk child

if the court finds that the child engaged in conduct violating

the penal laws of this state of the grade of felony other than a

state jail felony when the child was 10 years of age or older.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 58, eff. Jan. 1,

1996.

Sec. 264.305. COURT ORDER FOR SERVICES. (a) Except as provided

by Subsection (b), if the court finds that the child is an

at-risk child under Section 264.304, the court may order the

child, the child's parent, managing conservator, or guardian or

any other member of the child's household to participate in

services provided by the department under Section 264.302 and

contained in a plan approved by the court.

(b) The court may order an at-risk child to participate in

services involving emergency short-term residential care only if

the court finds that the child engaged in conduct described by

Section 264.304(c)(1), (2), (3), or (4).

(c) An order rendered by a court under this section expires not

later than six months after the date the order was rendered.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 58, eff. Jan. 1,

1996.

Sec. 264.306. SANCTIONS. (a) A child who violates a court

order under Section 264.305 by failing to participate in services

provided by the department engages in conduct indicating a need

for supervision and the department shall refer the child to an

appropriate juvenile authority for proceedings under Title 3 for

that conduct.

(b) A parent, managing conservator, guardian, or other member of

the child's household who violates a court order under Section

264.305 by failing to participate in services provided by the

department is subject to contempt of court. The court may under

its contempt powers impose a community service requirement.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 58, eff. Jan. 1,

1996.

SUBCHAPTER E. CHILDREN'S ADVOCACY CENTERS

Sec. 264.401. DEFINITION. In this subchapter, "center" means a

children's advocacy center.

Added by Acts 1995, 74th Leg., ch. 255, Sec. 1, eff. Sept. 1,

1995.

Sec. 264.402. ESTABLISHMENT OF CHILDREN'S ADVOCACY CENTER. On

the execution of a memorandum of understanding under Section

264.403, a children's advocacy center may be established by

community members and the participating entities described by

Section 264.403(a) to serve a county or two or more contiguous

counties.

Added by Acts 1995, 74th Leg., ch. 255, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 185, Sec. 1, eff.

Sept. 1, 2003.

Sec. 264.403. INTERAGENCY MEMORANDUM OF UNDERSTANDING. (a)

Before a center may be established under Section 264.402, a

memorandum of understanding regarding participation in operation

of the center must be executed among:

(1) the division of the department responsible for child abuse

investigations;

(2) representatives of county and municipal law enforcement

agencies that investigate child abuse in the area to be served by

the center;

(3) the county or district attorney who routinely prosecutes

child abuse cases in the area to be served by the center; and

(4) a representative of any other governmental entity that

participates in child abuse investigations or offers services to

child abuse victims that desires to participate in the operation

of the center.

(b) A memorandum of understanding executed under this section

shall include the agreement of each participating entity to

cooperate in:

(1) developing a cooperative, team approach to investigating

child abuse;

(2) reducing, to the greatest extent possible, the number of

interviews required of a victim of child abuse to minimize the

negative impact of the investigation on the child; and

(3) developing, maintaining, and supporting, through the center,

an environment that emphasizes the best interests of children and

that provides investigatory and rehabilitative services.

(c) A memorandum of understanding executed under this section

may include the agreement of one or more participating entities

to provide office space and administrative services necessary for

the center's operation.

Added by Acts 1995, 74th Leg., ch. 255, Sec. 1, eff. Sept. 1,

1995.

Sec. 264.404. BOARD REPRESENTATION. (a) In addition to any

other persons appointed or elected to serve on the governing

board of a children's advocacy center, the governing board must

include an executive officer of, or an employee selected by an

executive officer of:

(1) a law enforcement agency that investigates child abuse in

the area served by the center;

(2) the child protective services division of the department;

and

(3) the county or district attorney's office involved in the

prosecution of child abuse cases in the area served by the

center.

(b) Service on a center's board by an executive officer or

employee under Subsection (a) is an additional duty of the

person's office or employment.

Added by Acts 1995, 74th Leg., ch. 255, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 185, Sec. 1, eff.

Sept. 1, 2003.

Sec. 264.405. DUTIES. A center shall:

(1) assess victims of child abuse and their families to

determine their need for services relating to the investigation

of child abuse;

(2) provide services determined to be needed under Subdivision

(1);

(3) provide a facility at which a multidisciplinary team

appointed under Section 264.406 can meet to facilitate the

efficient and appropriate disposition of child abuse cases

through the civil and criminal justice systems; and

(4) coordinate the activities of governmental entities relating

to child abuse investigations and delivery of services to child

abuse victims and their families.

Added by Acts 1995, 74th Leg., ch. 255, Sec. 1, eff. Sept. 1,

1995.

Sec. 264.406. MULTIDISCIPLINARY TEAM. (a) A center's

multidisciplinary team must include employees of the

participating agencies who are professionals involved in the

investigation or prosecution of child abuse cases.

(b) A center's multidisciplinary team may also include

professionals involved in the delivery of services, including

medical and mental health services, to child abuse victims and

the victims' families.

(c) A multidisciplinary team shall meet at regularly scheduled

intervals to:

(1) review child abuse cases determined to be appropriate for

review by the multidisciplinary team; and

(2) coordinate the actions of the entities involved in the

investigation and prosecution of the cases and the delivery of

services to the child abuse victims and the victims' families.

(d) A multidisciplinary team may review a child abuse case in

which the alleged perpetrator does not have custodial control or

supervision of the child or is not responsible for the child's

welfare or care.

(e) When acting in the member's official capacity, a

multidisciplinary team member is authorized to receive

information made confidential by Section 40.005, Human Resources

Code, or Section 261.201 or 264.408.

Added by Acts 1995, 74th Leg., ch. 255, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 575, Sec. 32, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 185, Sec. 1, eff. Sept.

1, 2003.

Sec. 264.407. LIABILITY. (a) A person is not liable for civil

damages for a recommendation made or an opinion rendered in good

faith while acting in the official scope of the person's duties

as a member of a multidisciplinary team or as a board member,

staff member, or volunteer of a center.

(b) The limitation on civil liability of Subsection (a) does not

apply if a person's actions constitute gross negligence.

Added by Acts 1995, 74th Leg., ch. 255, Sec. 1, eff. Sept. 1,

1995.

Sec. 264.408. USE OF INFORMATION AND RECORDS; CONFIDENTIALITY

AND OWNERSHIP. (a) The files, reports, records, communications,

and working papers used or developed in providing services under

this chapter are confidential and not subject to public release

under Chapter 552, Government Code, and may only be disclosed for

purposes consistent with this chapter. Disclosure may be to:

(1) the department, department employees, law enforcement

agencies, prosecuting attorneys, medical professionals, and other

state agencies that provide services to children and families;

and

(2) the attorney for the child who is the subject of the records

and a court-appointed volunteer advocate appointed for the child

under Section 107.031.

(b) Information related to the investigation of a report of

abuse or neglect under Chapter 261 and services provided as a

result of the investigation is confidential as provided by

Section 261.201.

(c) The department, a law enforcement agency, and a prosecuting

attorney may share with a center information that is confidential

under Section 261.201 as needed to provide services under this

chapter. Confidential information shared with or provided to a

center remains the property of the agency that shared or provided

the information to the center.

(d) A videotaped interview of a child made at a center is the

property of the prosecuting attorney involved in the criminal

prosecution of the case involving the child. If no criminal

prosecution occurs, the videotaped interview is the property of

the attorney involved in representing the department in a civil

action alleging child abuse or neglect. If the matter involving

the child is not prosecuted, the videotape is the property of the

department if the matter is an investigation by the department of

abuse or neglect. If the department is not investigating or has

not investigated the matter, the videotape is the property of the

agency that referred the matter to the center. If the center

employs a custodian of records for videotaped interviews of

children, the center is responsible for the custody of the

videotape. A videotaped interview may be shared with other

agencies under a written agreement.

(e) The department shall be allowed access to a center's

videotaped interviews of children.

Added by Acts 1997, 75th Leg., ch. 575, Sec. 33, eff. Sept. 1,

1997.

Sec. 264.409. ADMINISTRATIVE CONTRACTS. (a) The department or

the office of the attorney general may contract with a statewide

organization of individuals or groups of individuals who have

expertise in the establishment and operation of children's

advocacy center programs. The statewide organization shall

provide training, technical assistance, and evaluation services

for local children's advocacy center programs.

(b) If the office of the attorney general enters into a contract

under this section, the contract must provide that the statewide

organization may not spend annually for administrative purposes

more than 12 percent of the annual amount appropriated to the

office of the attorney general for purposes of this section.

Added by Acts 1997, 75th Leg., ch. 575, Sec. 33, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 347, Sec. 1, eff.

Sept. 1, 1999.

Sec. 264.410. CONTRACTS WITH CHILDREN'S ADVOCACY CENTERS. (a)

The statewide organization with which the department or the

office of the attorney general contracts under Section 264.409

shall contract for services with eligible centers to enhance the

existing services of the programs.

(b) The contract under this section may not result in reducing

the financial support a local center receives from another

source.

(c) If the attorney general enters into a contract with a

statewide organization under Section 264.409, the attorney

general by rule shall adopt standards for eligible local centers.

The statewide organization shall assist the attorney general in

developing the standards.

Added by Acts 1997, 75th Leg., ch. 575, Sec. 33, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 347, Sec. 2, eff.

Sept. 1, 1999.

Sec. 264.411. ELIGIBILITY FOR CONTRACTS. (a) A public entity

that operated as a center under this subchapter before November

1, 1995, or a nonprofit entity is eligible for a contract under

Section 264.410 if the entity:

(1) has a signed memorandum of understanding as provided by

Section 264.403;

(2) operates under the authority of a governing board as

provided by Section 264.404;

(3) has a multidisciplinary team of persons involved in the

investigation or prosecution of child abuse cases or the delivery

of services as provided by Section 264.406;

(4) holds regularly scheduled case reviews as provided by

Section 264.406;

(5) operates in a neutral and physically separate space from the

day-to-day operations of any public agency partner;

(6) has developed a method of statistical information gathering

on children receiving services through the center and shares such

statistical information with the statewide organization, the

department, and the office of the attorney general when

requested;

(7) has an in-house volunteer program;

(8) employs an executive director who is answerable to the board

of directors of the entity and who is not the exclusive salaried

employee of any public agency partner; and

(9) operates under a working protocol that includes a statement

of:

(A) the center's mission;

(B) each agency's role and commitment to the center;

(C) the type of cases to be handled by the center;

(D) the center's procedures for conducting case reviews and

forensic interviews and for ensuring access to specialized

medical and mental health services; and

(E) the center's policies regarding confidentiality and conflict

resolution.

(b) The statewide organization may waive the requirements

specified in Subsection (a) if it determines that the waiver will

not adversely affect the center's ability to carry out its duties

under Section 264.405. Any waiver that is granted must be

identified in the written contract with the center.

Added by Acts 1997, 75th Leg., ch. 575, Sec. 33, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 347, Sec. 3, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 185, Sec. 2, eff. Sept.

1, 2003.

SUBCHAPTER F. CHILD FATALITY REVIEW AND INVESTIGATION

Sec. 264.501. DEFINITIONS. In this subchapter:

(1) "Autopsy" and "inquest" have the meanings assigned by

Article 49.01, Code of Criminal Procedure.

(2) "Bureau of vital statistics" means the bureau of vital

statistics of the Texas Department of Health.

(3) "Child" means a person younger than 18 years of age.

(4) "Committee" means the child fatality review team committee.

(5) "Department" means the Department of Protective and

Regulatory Services.

(6) "Health care provider" means any health care practitioner or

facility that provides medical evaluation or treatment, including

dental and mental health evaluation or treatment.

(7) "Meeting" means an in-person meeting or a meeting held by

telephone or other electronic medium.

(8) "Preventable death" means a death that may have been

prevented by reasonable medical, social, legal, psychological, or

educational intervention. The term includes the death of a child

from:

(A) intentional or unintentional injuries;

(B) medical neglect;

(C) lack of access to medical care;

(D) neglect and reckless conduct, including failure to supervise

and failure to seek medical care; and

(E) premature birth associated with any factor described by

Paragraphs (A) through (D).

(9) "Review" means a reexamination of information regarding a

deceased child from relevant agencies, professionals, and health

care providers.

(10) "Review team" means a child fatality review team

established under this subchapter.

(11) "Unexpected death" includes a death of a child that, before

investigation:

(A) appears to have occurred without anticipation or

forewarning; and

(B) was caused by trauma, suspicious or obscure circumstances,

sudden infant death syndrome, abuse or neglect, or an unknown

cause.

Added by Acts 1995, 74th Leg., ch. 255, Sec. 2, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 878, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 957, Sec. 2, eff. Sept. 1,

2001.

Sec. 264.502. COMMITTEE. (a) The child fatality review team

committee is composed of:

(1) a person appointed by and representing the state registrar

of vital statistics;

(2) a person appointed by and representing the commissioner of

the department;

(3) a person appointed by and representing the Title V director

of the Department of State Health Services; and

(4) individuals selected under Subsection (b).

(b) The members of the committee who serve under Subsections

(a)(1) through (3) shall select the following additional

committee members:

(1) a criminal prosecutor involved in prosecuting crimes against

children;

(2) a sheriff;

(3) a justice of the peace;

(4) a medical examiner;

(5) a police chief;

(6) a pediatrician experienced in diagnosing and treating child

abuse and neglect;

(7) a child educator;

(8) a child mental health provider;

(9) a public health professional;

(10) a child protective services specialist;

(11) a sudden infant death syndrome family service provider;

(12) a neonatologist;

(13) a child advocate;

(14) a chief juvenile probation officer;

(15) a child abuse prevention specialist;

(16) a representative of the Department of Public Safety; and

(17) a representative of the Texas Department of Motor Vehicles.

(c) Members of the committee selected under Subsection (b) serve

three-year terms with the terms of five or six members, as

appropriate, expiring February 1 each year.

(d) Members selected under Subsection (b) must reflect the

geographical, cultural, racial, and ethnic diversity of the

state.

(e) An appointment to a vacancy on the committee shall be made

in the same manner as the original appointment. A member is

eligible for reappointment.

(f) Members of the committee shall select a presiding officer

from the members of the committee.

(g) The presiding officer of the committee shall call the

meetings of the committee, which shall be held at least

quarterly.

(h) A member of the committee is not entitled to compensation

for serving on the committee but is entitled to reimbursement for

the member's travel expenses as provided in the General

Appropriations Act. Reimbursement under this subsection for a

person serving on the committee under Subsection (a)(2) shall be

paid from funds appropriated to the department. Reimbursement

for other persons serving on the committee shall be paid from

funds appropriated to the Department of State Health Services.

Added by Acts 1995, 74th Leg., ch. 255, Sec. 2, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 878, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 957, Sec. 3, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.56, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

396, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3C.04, eff. September 1, 2009.

Sec. 264.503. PURPOSE AND DUTIES OF COMMITTEE AND SPECIFIED

STATE AGENCIES. (a) The purpose of the committee is to:

(1) develop an understanding of the causes and incidence of

child deaths in this state;

(2) identify procedures within the agencies represented on the

committee to reduce the number of preventable child deaths; and

(3) promote public awareness and make recommendations to the

governor and the legislature for changes in law, policy, and

practice to reduce the number of preventable child deaths.

(b) To ensure that the committee achieves its purpose, the

department and the Department of State Health Services shall

perform the duties specified by this section.

(c) The department shall work cooperatively with:

(1) the Department of State Health Services;

(2) the committee; and

(3) individual child fatality review teams.

(d) The Department of State Health Services shall:

(1) recognize the creation and participation of review teams;

(2) promote and coordinate training to assist the review teams

in carrying out their duties;

(3) assist the committee in developing model protocols for:

(A) the reporting and investigating of child fatalities for law

enforcement agencies, child protective services, justices of the

peace and medical examiners, and other professionals involved in

the investigations of child deaths;

(B) the collection of data regarding child deaths; and

(C) the operation of the review teams;

(4) develop and implement procedures necessary for the operation

of the committee; and

(5) promote education of the public regarding the incidence and

causes of child deaths, the public role in preventing child

deaths, and specific steps the public can undertake to prevent

child deaths.

(d-1) The committee shall enlist the support and assistance of

civic, philanthropic, and public service organizations in the

performance of the duties imposed under Subsection (d).

(e) In addition to the duties under Subsection (d), the

Department of State Health Services shall:

(1) collect data under this subchapter and coordinate the

collection of data under this subchapter with other data

collection activities; and

(2) perform annual statistical studies of the incidence and

causes of child fatalities using the data collected under this

subchapter.

(f) The committee shall issue a report for each preventable

child death. The report must include findings related to the

child's death, recommendations on how to prevent similar deaths,

and details surrounding the department's involvement with the

child prior to the child's death. Not later than April 1 of each

year, the committee shall publish a compilation of the reports

published under this subsection during the year, submit a copy of

the compilation to the governor, lieutenant governor, speaker of

the house of representatives, and department, and make the

compilation available to the public. Not later than October 1 of

each year, the department shall submit a written response on the

compilation from the previous year to the committee, governor,

lieutenant governor, and speaker of the house of representatives

describing which of the committee's recommendations regarding the

operation of the child protective services system the department

will implement and the methods of implementation.

(g) The committee shall perform the functions and duties

required of a citizen review panel under 42 U.S.C. Section

5106a(c)(4)(A).

Added by Acts 1995, 74th Leg., ch. 255, Sec. 2, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 878, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 957, Sec. 4, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.57, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

396, Sec. 2, eff. September 1, 2007.

Sec. 264.504. MEETINGS OF COMMITTEE. (a) Except as provided by

Subsections (b), (c), and (d), meetings of the committee are

subject to the open meetings law, Chapter 551, Government Code,

as if the committee were a governmental body under that chapter.

(b) Any portion of a meeting of the committee during which the

committee discusses an individual child's death is closed to the

public and is not subject to the open meetings law, Chapter 551,

Government Code.

(c) Information identifying a deceased child, a member of the

child's family, a guardian or caretaker of the child, or an

alleged or suspected perpetrator of abuse or neglect of the child

may not be disclosed during a public meeting. On a majority vote

of the committee members, the members shall remove from the

committee any member who discloses information described by this

subsection in a public meeting.

(d) Information regarding the involvement of a state or local

agency with the deceased child or another person described by

Subsection (c) may not be disclosed during a public meeting.

(e) The committee may conduct an open or closed meeting by

telephone conference call or other electronic medium. A meeting

held under this subsection is subject to the notice requirements

applicable to other meetings. The notice of the meeting must

specify as the location of the meeting the location where

meetings of the committee are usually held. Each part of the

meeting by telephone conference call that is required to be open

to the public shall be audible to the public at the location

specified in the notice of the meeting as the location of the

meeting and shall be tape-recorded. The tape recording shall be

made available to the public.

(f) This section does not prohibit the committee from requesting

the attendance at a closed meeting of a person who is not a

member of the committee and who has information regarding a

deceased child.

Added by Acts 1995, 74th Leg., ch. 255, Sec. 2, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 878, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.58, eff. September 1, 2005.

Sec. 264.505. ESTABLISHMENT OF REVIEW TEAM. (a) A

multidisciplinary and multiagency child fatality review team may

be established for a county to review child deaths in that

county. A review team for a county with a population of less than

50,000 may join with an adjacent county or counties to establish

a combined review team.

(b) Any person who may be a member of a review team under

Subsection (c) may initiate the establishment of a review team

and call the first organizational meeting of the team.

(c) A review team may include:

(1) a criminal prosecutor involved in prosecuting crimes against

children;

(2) a sheriff;

(3) a justice of the peace or medical examiner;

(4) a police chief;

(5) a pediatrician experienced in diagnosing and treating child

abuse and neglect;

(6) a child educator;

(7) a child mental health provider;

(8) a public health professional;

(9) a child protective services specialist;

(10) a sudden infant death syndrome family service provider;

(11) a neonatologist;

(12) a child advocate;

(13) a chief juvenile probation officer; and

(14) a child abuse prevention specialist.

(d) Members of a review team may select additional team members

according to community resources and needs.

(e) A review team shall select a presiding officer from its

members.

Added by Acts 1995, 74th Leg., ch. 255, Sec. 2, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 878, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.59, eff. September 1, 2005.

Sec. 264.506. PURPOSE AND DUTIES OF REVIEW TEAM. (a) The

purpose of a review team is to decrease the incidence of

preventable child deaths by:

(1) providing assistance, direction, and coordination to

investigations of child deaths;

(2) promoting cooperation, communication, and coordination among

agencies involved in responding to child fatalities;

(3) developing an understanding of the causes and incidence of

child deaths in the county or counties in which the review team

is located;

(4) recommending changes to agencies, through the agency's

representative member, that will reduce the number of preventable

child deaths; and

(5) advising the committee on changes to law, policy, or

practice that will assist the team and the agencies represented

on the team in fulfilling their duties.

(b) To achieve its purpose, a review team shall:

(1) adapt and implement, according to local needs and resources,

the model protocols developed by the department and the

committee;

(2) meet on a regular basis to review child fatality cases and

recommend methods to improve coordination of services and

investigations between agencies that are represented on the team;

(3) collect and maintain data as required by the committee; and

(4) submit to the bureau of vital statistics data reports on

deaths reviewed as specified by the committee.

(c) A review team shall initiate prevention measures as

indicated by the review team's findings.

Added by Acts 1995, 74th Leg., ch. 255, Sec. 2, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 878, Sec. 1, eff. Sept. 1, 1995.

Sec. 264.507. DUTIES OF PRESIDING OFFICER. The presiding

officer of a review team shall:

(1) send notices to the review team members of a meeting to

review a child fatality;

(2) provide a list to the review team members of each child

fatality to be reviewed at the meeting;

(3) submit data reports to the bureau of vital statistics not

later than the 30th day after the date on which the review took

place; and

(4) ensure that the review team operates according to the

protocols developed by the department and the committee, as

adapted by the review team.

Added by Acts 1995, 74th Leg., ch. 255, Sec. 2, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 878, Sec. 1, eff. Sept. 1, 1995.

Sec. 264.508. REVIEW PROCEDURE. (a) The review team of the

county in which the injury, illness, or event that was the cause

of the death of the child occurred, as stated on the child's

death certificate, shall review the death.

(b) On receipt of the list of child fatalities under Section

264.507, each review team member shall review the member's

records and the records of the member's agency for information

regarding each listed child.

Added by Acts 1995, 74th Leg., ch. 255, Sec. 2, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 878, Sec. 1, eff. Sept. 1, 1995.

Sec. 264.509. ACCESS TO INFORMATION. (a) A review team may

request information and records regarding a deceased child as

necessary to carry out the review team's purpose and duties.

Records and information that may be requested under this section

include:

(1) medical, dental, and mental health care information; and

(2) information and records maintained by any state or local

government agency, including:

(A) a birth certificate;

(B) law enforcement investigative data;

(C) medical examiner investigative data;

(D) juvenile court records;

(E) parole and probation information and records; and

(F) child protective services information and records.

(b) On request of the presiding officer of a review team, the

custodian of the relevant information and records relating to a

deceased child shall provide those records to the review team at

no cost to the review team.

(c) This subsection does not authorize the release of the

original or copies of the mental health or medical records of any

member of the child's family or the guardian or caretaker of the

child or an alleged or suspected perpetrator of abuse or neglect

of the child which are in the possession of any state or local

government agency as provided in Subsection (a)(2). Information

relating to the mental health or medical condition of a member of

of the child's family or the guardian or caretaker of the child

or the alleged or suspected perpetrator of abuse or neglect of

the child acquired as part of an investigation by a state or

local government agency as provided in Subsection (a)(2) may be

provided to the review team.

Added by Acts 1995, 74th Leg., ch. 255, Sec. 2, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 878, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.60, eff. September 1, 2005.

Sec. 264.510. MEETING OF REVIEW TEAM. (a) A meeting of a

review team is closed to the public and not subject to the open

meetings law, Chapter 551, Government Code.

(b) This section does not prohibit a review team from requesting

the attendance at a closed meeting of a person who is not a

member of the review team and who has information regarding a

deceased child.

(c) Except as necessary to carry out a review team's purpose and

duties, members of a review team and persons attending a review

team meeting may not disclose what occurred at the meeting.

(d) A member of a review team participating in the review of a

child death is immune from civil or criminal liability arising

from information presented in or opinions formed as a result of a

meeting.

Added by Acts 1995, 74th Leg., ch. 255, Sec. 2, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 878, Sec. 1, eff. Sept. 1, 1995.

Sec. 264.511. USE OF INFORMATION AND RECORDS; CONFIDENTIALITY.

(a) Information and records acquired by the committee or by a

review team in the exercise of its purpose and duties under this

subchapter are confidential and exempt from disclosure under the

open records law, Chapter 552, Government Code, and may only be

disclosed as necessary to carry out the committee's or review

team's purpose and duties.

(b) A report of the committee or of a review team or a

statistical compilation of data reports is a public record

subject to the open records law, Chapter 552, Government Code, as

if the committee or review team were a governmental body under

that chapter, if the report or statistical compilation does not

contain any information that would permit the identification of

an individual.

(c) A member of a review team may not disclose any information

that is confidential under this section.

(d) Information, documents, and records of the committee or of a

review team that are confidential under this section are not

subject to subpoena or discovery and may not be introduced into

evidence in any civil or criminal proceeding, except that

information, documents, and records otherwise available from

other sources are not immune from subpoena, discovery, or

introduction into evidence solely because they were presented

during proceedings of the committee or a review team or are

maintained by the committee or a review team.

Added by Acts 1995, 74th Leg., ch. 255, Sec. 2, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 878, Sec. 1, eff. Sept. 1, 1995.

Sec. 264.512. GOVERNMENTAL UNITS. The committee and a review

team are governmental units for purposes of Chapter 101, Civil

Practice and Remedies Code. A review team is a unit of local

government under that chapter.

Added by Acts 1995, 74th Leg., ch. 255, Sec. 2, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 878, Sec. 1, eff. Sept. 1, 1995.

Sec. 264.513. REPORT OF DEATH OF CHILD. (a) A person who knows

of the death of a child younger than six years of age shall

immediately report the death to the medical examiner of the

county in which the death occurs or, if the death occurs in a

county that does not have a medical examiner's office or that is

not part of a medical examiner's district, to a justice of the

peace in that county.

(b) The requirement of this section is in addition to any other

reporting requirement imposed by law, including any requirement

that a person report child abuse or neglect under this code.

(c) A person is not required to report a death under this

section that is the result of a motor vehicle accident. This

subsection does not affect a duty imposed by another law to

report a death that is the result of a motor vehicle accident.

Added by Acts 1995, 74th Leg., ch. 255, Sec. 2, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 878, Sec. 1, eff. Sept. 1, 1995.

Sec. 264.514. PROCEDURE IN THE EVENT OF REPORTABLE DEATH. (a)

A medical examiner or justice of the peace notified of a death of

a child under Section 264.513 shall hold an inquest under Chapter

49, Code of Criminal Procedure, to determine whether the death is

unexpected or the result of abuse or neglect. An inquest is not

required under this subchapter if the child's death is expected

and is due to a congenital or neoplastic disease. A death caused

by an infectious disease may be considered an expected death if:

(1) the disease was not acquired as a result of trauma or

poisoning;

(2) the infectious organism is identified using standard medical

procedures; and

(3) the death is not reportable to the Texas Department of

Health under Chapter 81, Health and Safety Code.

(b) The medical examiner or justice of the peace shall

immediately notify an appropriate local law enforcement agency if

the medical examiner or justice of the peace determines that the

death is unexpected or the result of abuse or neglect, and that

agency shall investigate the child's death.

(c) In this section, the terms "abuse" and "neglect" have the

meaning assigned those terms by Section 261.001.

Added by Acts 1995, 74th Leg., ch. 255, Sec. 2, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 878, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1022, Sec. 95, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1301, Sec. 2, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 785, Sec. 3, eff. Sept. 1, 1999.

Sec. 264.515. INVESTIGATION. (a) The investigation required by

Section 264.514 must include:

(1) an autopsy, unless an autopsy was conducted as part of the

inquest;

(2) an inquiry into the circumstances of the death, including an

investigation of the scene of the death and interviews with the

parents of the child, any guardian or caretaker of the child, and

the person who reported the child's death; and

(3) a review of relevant information regarding the child from an

agency, professional, or health care provider.

(b) The review required by Subsection (a)(3) must include a

review of any applicable medical record, child protective

services record, record maintained by an emergency medical

services provider, and law enforcement report.

(c) The committee shall develop a protocol relating to

investigation of an unexpected death of a child under this

section. In developing the protocol, the committee shall consult

with individuals and organizations that have knowledge and

experience in the issues of child abuse and child deaths.

Added by Acts 1995, 74th Leg., ch. 255, Sec. 2, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 878, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER G. COURT-APPOINTED VOLUNTEER ADVOCATE PROGRAMS

Sec. 264.601. DEFINITIONS. In this subchapter:

(1) "Abused or neglected child" means a child who is:

(A) the subject of a suit affecting the parent-child

relationship filed by a governmental entity; and

(B) under the control or supervision of the department.

(2) "Volunteer advocate program" means a volunteer-based,

nonprofit program that:

(A) provides advocacy services to abused or neglected children

with the goal of obtaining a permanent placement for a child that

is in the child's best interest; and

(B) complies with recognized standards for volunteer advocate

programs.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1224, Sec. 3, eff. September 1, 2009.

Sec. 264.602. CONTRACTS WITH ADVOCATE PROGRAMS. (a) The

statewide organization with which the attorney general contracts

under Section 264.603 shall contract for services with eligible

volunteer advocate programs to provide advocacy services to

abused or neglected children.

(b) The contract under this section may not result in reducing

the financial support a volunteer advocate program receives from

another source.

(c) The attorney general shall develop a scale of state

financial support for volunteer advocate programs that declines

over a six-year period beginning on the date each individual

contract takes effect. After the end of the six-year period, the

attorney general may not provide more than 50 percent of the

volunteer advocate program's funding.

(d) The attorney general by rule shall adopt standards for a

local volunteer advocate program. The statewide organization

shall assist the attorney general in developing the standards.

(e) The department, in cooperation with the statewide

organization with which the attorney general contracts under

Section 264.603 and other interested agencies, shall support the

expansion of court-appointed volunteer advocate programs into

counties in which there is a need for the programs. In expanding

into a county, a program shall work to ensure the independence of

the program, to the extent possible, by establishing community

support and accessing private funding from the community for the

program.

(f) Expenses incurred by a volunteer advocate program to promote

public awareness of the need for volunteer advocates or to

explain the work performed by volunteer advocates that are paid

with money from the attorney general volunteer advocate program

account under Section 504.611, Transportation Code, are not

considered administrative expenses for the purpose of Section

264.603(b).

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 118, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1294, Sec. 7, eff. Sept.

1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.61, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1224, Sec. 4, eff. September 1, 2009.

Sec. 264.603. ADMINISTRATIVE CONTRACTS. (a) The attorney

general shall contract with one statewide organization of

individuals or groups of individuals who have expertise in the

dynamics of child abuse and neglect and experience in operating

volunteer advocate programs to provide training, technical

assistance, and evaluation services for the benefit of local

volunteer advocate programs. The contract shall:

(1) include measurable goals and objectives relating to the

number of:

(A) volunteer advocates in the program; and

(B) children receiving services from the program; and

(2) follow practices designed to ensure compliance with

standards referenced in the contract.

(b) The contract under this section shall provide that not more

than 12 percent of the annual legislative appropriation to

implement this subchapter may be spent for administrative

purposes by the statewide organization with which the attorney

general contracts under this section.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 119, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 600, Sec. 20, eff. Sept.

1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1224, Sec. 5, eff. September 1, 2009.

Sec. 264.604. ELIGIBILITY FOR CONTRACTS. (a) A person is

eligible for a contract under Section 264.602 only if the person

is a public or private nonprofit entity that operates a volunteer

advocate program that:

(1) uses individuals appointed as volunteer advocates or

guardians ad litem by the court to provide for the needs of

abused or neglected children;

(2) has provided court-appointed advocacy services for at least

six months;

(3) provides court-appointed advocacy services for at least 10

children each month; and

(4) has demonstrated that the program has local judicial

support.

(b) The statewide organization with which the attorney general

contracts under Section 264.603 may not contract with a person

that is not eligible under this section. However, the statewide

organization may waive the requirement in Subsection (a)(3) for

an established program in a rural area or under other special

circumstances.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 120, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1294, Sec. 8, eff. Sept.

1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1224, Sec. 6, eff. September 1, 2009.

Sec. 264.605. CONTRACT FORM. A person shall apply for a

contract under Section 264.602 on a form provided by the attorney

general.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 264.606. CRITERIA FOR AWARD OF CONTRACTS. The statewide

organization with which the attorney general contracts under

Section 264.603 shall consider the following in awarding a

contract under Section 264.602:

(1) the volunteer advocate program's eligibility for and use of

funds from local, state, or federal governmental sources,

philanthropic organizations, and other sources;

(2) community support for the volunteer advocate program as

indicated by financial contributions from civic organizations,

individuals, and other community resources;

(3) whether the volunteer advocate program provides services

that encourage the permanent placement of children through

reunification with their families or timely placement with an

adoptive family; and

(4) whether the volunteer advocate program has the endorsement

and cooperation of the local juvenile court system.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 121, eff.

Sept. 1, 1995.

Sec. 264.607. CONTRACT REQUIREMENTS. (a) The attorney general

shall require that a contract under Section 264.602 require the

volunteer advocate program to:

(1) make quarterly and annual financial reports on a form

provided by the attorney general;

(2) cooperate with inspections and audits that the attorney

general makes to ensure service standards and fiscal

responsibility; and

(3) provide as a minimum:

(A) independent and factual information in writing to the court

and to counsel for the parties involved regarding the child;

(B) advocacy through the courts for permanent home placement and

rehabilitation services for the child;

(C) monitoring of the child to ensure the safety of the child

and to prevent unnecessary movement of the child to multiple

temporary placements;

(D) reports in writing to the presiding judge and to counsel for

the parties involved;

(E) community education relating to child abuse and neglect;

(F) referral services to existing community services;

(G) a volunteer recruitment and training program, including

adequate screening procedures for volunteers;

(H) procedures to assure the confidentiality of records or

information relating to the child; and

(I) compliance with the standards adopted under Section 264.602.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1224, Sec. 7,

eff. September 1, 2009.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1224, Sec. 7,

eff. September 1, 2009.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 122, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1294, Sec. 9, eff. Sept.

1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1224, Sec. 7, eff. September 1, 2009.

Sec. 264.608. REPORT TO THE LEGISLATURE. (a) Before each

regular session of the legislature, the attorney general shall

publish a report that:

(1) summarizes reports from volunteer advocate programs under

contract with the attorney general;

(2) analyzes the effectiveness of the contracts made by the

attorney general under this chapter; and

(3) provides information on:

(A) the expenditure of funds under this chapter;

(B) services provided and the number of children for whom the

services were provided; and

(C) any other information relating to the services provided by

the volunteer advocate programs under this chapter.

(b) The attorney general shall submit copies of the report to

the governor, lieutenant governor, speaker of the house of

representatives, the Legislative Budget Board, and members of the

legislature.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 264.609. RULE-MAKING AUTHORITY. The attorney general may

adopt rules necessary to implement this chapter.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 264.610. CONFIDENTIALITY. The attorney general may not

disclose information gained through reports, collected case data,

or inspections that would identify a person working at or

receiving services from a volunteer advocate program.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 264.611. CONSULTATIONS. In implementing this chapter, the

attorney general shall consult with individuals or groups of

individuals who have expertise in the dynamics of child abuse and

neglect and experience in operating volunteer advocate programs.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995.

Sec. 264.612. FUNDING. (a) The attorney general may solicit

and receive grants or money from either private or public

sources, including by appropriation by the legislature from the

general revenue fund, to implement this chapter.

(b) The need for and importance of the implementation of this

chapter by the attorney general requires priority and

preferential consideration for appropriation.

(c) Repealed by Acts 1995, 74th Leg., ch. 751, Sec. 128, eff.

Sept. 1, 1995.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,

1995. Amended by Acts 1995, 74th Leg., ch. 751, Sec. 128, eff.

Sept. 1, 1995.

Sec. 264.613. USE OF INFORMATION AND RECORDS; CONFIDENTIALITY.

(a) The files, reports, records, communications, and working

papers used or developed in providing services under this

subchapter are confidential and not subject to disclosure under

Chapter 552, Government Code, and may only be disclosed for

purposes consistent with this subchapter.

(b) Information described by Subsection (a) may be disclosed to:

(1) the department, department employees, law enforcement

agencies, prosecuting attorneys, medical professionals, and other

state agencies that provide services to children and families;

(2) the attorney for the child who is the subject of the

information; and

(3) eligible children's advocacy centers.

(c) Information related to the investigation of a report of

abuse or neglect of a child under Chapter 261 and services

provided as a result of the investigation are confidential as

provided by Section 261.201.

Added by Acts 2001, 77th Leg., ch. 142, Sec. 1, eff. May 16,

2001.

SUBCHAPTER H. CHILD ABUSE PROGRAM EVALUATION

Sec. 264.701. CHILD ABUSE PROGRAM EVALUATION COMMITTEE. (a)

The Child Abuse Program Evaluation Committee is established

within the Department of Protective and Regulatory Services.

(b) The committee is appointed by the Board of Protective and

Regulatory Services and is composed of the following 15 members:

(1) an officer or employee of the Texas Education Agency;

(2) two officers or employees of the Department of Protective

and Regulatory Services;

(3) an officer or employee of the Texas Juvenile Probation

Commission;

(4) an officer or employee of the Texas Department of Mental

Health and Mental Retardation;

(5) an officer or employee of the Health and Human Services

Commission;

(6) three members of the public who have knowledge of and

experience in the area of delivery of services relating to child

abuse and neglect;

(7) three members of the public who have knowledge of and

experience in the area of evaluation of programs relating to the

prevention and treatment of child abuse and neglect; and

(8) three members of the public who are or have been recipients

of services relating to the prevention or treatment of child

abuse or neglect.

(c) In appointing members to the committee under Subsection

(b)(8), the board shall consider appointing:

(1) an adult who as a child was a recipient of services relating

to the prevention or treatment of child abuse or neglect; and

(2) a custodial and a noncustodial parent of a child who is or

was a recipient of services relating to the prevention or

treatment of child abuse or neglect.

(d) A committee member appointed to represent a state agency or

entity serves at the pleasure of the board or until termination

of the person's employment or membership with the agency or

entity. The public members serve staggered six-year terms, with

the terms of three public members expiring on September 1 of each

even-numbered year.

(e) A member of the committee serves without compensation. A

public member is entitled to reimbursement for travel expenses

and per diem as provided by the General Appropriations Act.

(f) The committee shall elect from its members a presiding

officer and any other officers considered necessary.

(g) Appointments to the committee shall be made without regard

to the race, color, handicap, sex, religion, age, or national

origin of an appointee.

(h) The committee shall:

(1) develop and adopt policies and procedures governing the

system each state agency uses to evaluate the effectiveness of

programs to prevent or treat child abuse or neglect with which

the agency contracts;

(2) develop and adopt standard definitions of "child abuse

treatment" and "child abuse prevention" to be used in

implementing and administering the evaluation system created

under this subchapter;

(3) develop and adopt standard models and guidelines for

prevention and treatment of child abuse to be used in

implementing and administering the evaluation system created

under this subchapter;

(4) develop and adopt, in cooperation with each affected state

agency, a schedule for each agency's adoption and implementation

of the committee's evaluation system that considers each agency's

budget cycle;

(5) develop and adopt a standard report form and a reporting

schedule for the affected agencies;

(6) develop and adopt objective criteria by which the

performance of child abuse programs may be measured after reports

under this subchapter are submitted and evaluated; and

(7) report annually to the Board of Protective and Regulatory

Services, governor, lieutenant governor, and speaker of the house

of representatives on the results of the committee's evaluation

process.

(i) In adopting an evaluation system under this subchapter, the

committee shall allow the affected agencies as much latitude as

possible in:

(1) the methods used to collect the required data; and

(2) the timetable for full implementation of the system,

allowing for gradual implementation of the system according to

classes of program providers.

(j) Each agency that contracts with a public or private entity

for services relating to a program for the prevention or

treatment of child abuse or neglect shall adopt and implement the

committee's evaluation system and shall report to the committee

as required by this subchapter.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec. 5.02(a),

eff. Nov. 12, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

8.128, eff. Sept. 1, 1995. Renumbered from Government Code Sec.

772.007 and amended by Acts 1995, 74th Leg., ch. 943, Sec. 12,

eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165,

Sec. 6.10, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 957,

Sec. 5, eff. Sept. 1, 2001.

SUBCHAPTER I. RELATIVE AND OTHER DESIGNATED CAREGIVER PLACEMENT

PROGRAM

Sec. 264.751. DEFINITIONS. In this subchapter:

(1) "Designated caregiver" means an individual who has a

longstanding and significant relationship with a child for whom

the department has been appointed managing conservator and who:

(A) is appointed to provide substitute care for the child, but

is not licensed by the department or verified by a licensed

child-placing agency or the department to operate a foster home,

foster group home, agency foster home, or agency foster group

home under Chapter 42, Human Resources Code; or

(B) is subsequently appointed permanent managing conservator of

the child after providing the care described by Paragraph (A).

(2) "Relative" means a person related to a child by

consanguinity as determined under Section 573.022, Government

Code.

(3) "Relative caregiver" means a relative who:

(A) provides substitute care for a child for whom the department

has been appointed managing conservator, but who is not licensed

by the department or verified by a licensed child-placing agency

or the department to operate a foster home, foster group home,

agency foster home, or agency foster group home under Chapter 42,

Human Resources Code; or

(B) is subsequently appointed permanent managing conservator of

the child after providing the care described by Paragraph (A).

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.62((a)), eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1118, Sec. 7, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1238, Sec. 6(c), eff. September 1, 2009.

Sec. 264.752. RELATIVE AND OTHER DESIGNATED CAREGIVER PLACEMENT

PROGRAM. (a) The department shall develop and procure a program

to:

(1) promote continuity and stability for children for whom the

department is appointed managing conservator by placing those

children with relative or other designated caregivers; and

(2) facilitate relative or other designated caregiver placements

by providing assistance and services to those caregivers in

accordance with this subchapter and rules adopted by the

executive commissioner.

(b) To the extent permitted by federal law, the department shall

use federal funds available under Title IV-E, Social Security Act

(42 U.S.C. Section 670 et seq.), to administer the program under

this subchapter.

(c) The executive commissioner shall adopt rules necessary to

implement this subchapter. The rules must include eligibility

criteria for receiving assistance and services under this

subchapter.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.62((a)), eff. September 1, 2005.

Sec. 264.753. EXPEDITED PLACEMENT. The department or other

authorized entity shall expedite the completion of the background

and criminal history check, the home study, and any other

administrative procedure to ensure that the child is placed with

a qualified relative or caregiver as soon as possible after the

date the caregiver is identified.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.62((a)), eff. September 1, 2005.

Sec. 264.754. INVESTIGATION OF PROPOSED PLACEMENT. Before

placing a child with a proposed relative or other designated

caregiver, the department must conduct an investigation to

determine whether the proposed placement is in the child's best

interest.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.62((a)), eff. September 1, 2005.

Sec. 264.755. CAREGIVER ASSISTANCE AGREEMENT. (a) The

department shall, subject to the availability of funds, enter

into a caregiver assistance agreement with each relative or other

designated caregiver to provide monetary assistance and

additional support services to the caregiver. The monetary

assistance and support services shall be based on a family's

need, as determined by rules adopted by the executive

commissioner.

(b) Monetary assistance provided under this section must include

a one-time cash payment of not more than $1,000 to the caregiver

on the initial placement of a child or a sibling group. The cash

payment must be provided on the initial placement of each child

with the caregiver and is provided to assist the caregiver in

purchasing essential child-care items such as furniture and

clothing.

(c) Monetary assistance and additional support services provided

under this section may include:

(1) case management services and training and information about

the child's needs until the caregiver is appointed permanent

managing conservator;

(2) referrals to appropriate state agencies administering public

benefits or assistance programs for which the child, the

caregiver, or the caregiver's family may qualify;

(3) family counseling not provided under the Medicaid program

for the caregiver's family for a period not to exceed two years

from the date of initial placement;

(4) if the caregiver meets the eligibility criteria determined

by rules adopted by the executive commissioner, reimbursement of

all child-care expenses incurred while the child is under 13

years of age, or under 18 years of age if the child has a

developmental disability, and while the department is the child's

managing conservator;

(5) if the caregiver meets the eligibility criteria determined

by rules adopted by the executive commissioner, reimbursement of

50 percent of child-care expenses incurred after the caregiver is

appointed permanent managing conservator of the child while the

child is under 13 years of age, or under 18 years of age if the

child has a developmental disability; and

(6) reimbursement of other expenses, as determined by rules

adopted by the executive commissioner, not to exceed $500 per

year for each child.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.62((a)), eff. September 1, 2005.

Sec. 264.756. ASSISTANCE WITH PERMANENT PLACEMENT. The

department shall collaborate with the State Bar of Texas and

local community partners to identify legal resources to assist

relatives and other designated caregivers in obtaining

conservatorship, adoption, or other permanent legal status for

the child.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.62((a)), eff. September 1, 2005.

Sec. 264.757. COORDINATION WITH OTHER AGENCIES. The department

shall coordinate with other health and human services agencies,

as defined by Section 531.001, Government Code, to provide

assistance and services under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.62((a)), eff. September 1, 2005.

Sec. 264.758. FUNDS. The department and other state agencies

shall actively seek and use federal funds available for the

purposes of this subchapter.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.62((a)), eff. September 1, 2005.

Sec. 264.759. RECORDS OF PLACEMENTS THAT FAIL FOR FINANCIAL

REASONS. (a) The department shall record each instance in which

a placement under this subchapter is not able to be made solely

because the relative or designated caregiver cannot afford to

care for the child. The department shall document, if possible,

the amount of monetary assistance and reimbursement to which the

caregiver would be entitled and the amount of assistance that

would have made the placement affordable for the caregiver.

(b) The department shall compile statistics based on the

information recorded under this section and shall report annually

to the legislature regarding proposed placements that are not

made in the preceding year due to financial reasons. The report

required under this subsection may be made in conjunction with

other reports the department is required to submit to the

legislature.

Added by Acts 2007, 80th Leg., R.S., Ch.

524, Sec. 1, eff. June 16, 2007.

Sec. 264.760. ELIGIBILITY FOR FOSTER CARE PAYMENTS AND

PERMANENCY CARE ASSISTANCE. Notwithstanding any other provision

of this subchapter, a relative or other designated caregiver who

becomes licensed by the department or verified by a licensed

child-placing agency or the department to operate a foster home,

foster group home, agency foster home, or agency foster group

home under Chapter 42, Human Resources Code, may receive foster

care payments in lieu of the benefits provided by this

subchapter, beginning with the first month in which the relative

or other designated caregiver becomes licensed or is verified.

Added by Acts 2009, 81st Leg., R.S., Ch.

1118, Sec. 8, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1238, Sec. 6(d), eff. September 1, 2009.

SUBCHAPTER J. FAMILY DRUG COURT PROGRAM

Sec. 264.801. FAMILY DRUG COURT PROGRAM DEFINED. In this

subchapter, "family drug court program" means a program that has

the following essential characteristics:

(1) the integration of substance abuse treatment services in the

processing of civil cases in the child welfare system with the

goal of family reunification;

(2) the use of a comprehensive case management approach

involving department caseworkers, court-appointed case managers,

and court-appointed special advocates to rehabilitate a parent

who has had a child removed from the parent's care by the

department because of suspected child abuse or neglect and who is

suspected of substance abuse;

(3) early identification and prompt placement of eligible

parents who volunteer to participate in the program;

(4) comprehensive substance abuse needs assessment and referral

to an appropriate substance abuse treatment agency;

(5) a progressive treatment approach with specific requirements

that a parent must meet to advance to the next phase of the

program;

(6) monitoring of abstinence through periodic alcohol or other

drug testing;

(7) ongoing judicial interaction with program participants;

(8) monitoring and evaluation of program goals and

effectiveness;

(9) continuing interdisciplinary education to promote effective

program planning, implementation, and operations; and

(10) development of partnerships with public agencies and

community organizations.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.63, eff. September 1, 2005.

Sec. 264.802. AUTHORITY TO ESTABLISH PROGRAM. The commissioners

court of a county may establish a family drug court program for

persons who:

(1) have had a child removed from their care by the department;

and

(2) are suspected by the department or a court of having a

substance abuse problem.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.63, eff. September 1, 2005.

Sec. 264.803. OVERSIGHT. (a) The lieutenant governor and the

speaker of the house of representatives may assign to appropriate

legislative committees duties relating to the oversight of family

drug court programs established under this subchapter.

(b) A legislative committee or the governor may request the

state auditor to perform a management, operations, or financial

or accounting audit of a family drug court program established

under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.63, eff. September 1, 2005.

Sec. 264.804. PARTICIPANT PAYMENT FOR TREATMENT AND SERVICES. A

family drug court program may require a participant to pay the

cost of all treatment and services received while participating

in the program, based on the participant's ability to pay.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.63, eff. September 1, 2005.

Sec. 264.805. FUNDING. A county creating a family drug court

under this chapter shall explore the possibility of using court

improvement project funds to finance the family drug court in the

county. The county shall also explore the availability of

federal and state matching funds to finance the court.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.63, eff. September 1, 2005.

SUBCHAPTER K. PERMANENCY CARE ASSISTANCE PROGRAM

Sec. 264.851. DEFINITIONS. In this subchapter:

(1) "Foster child" means a child who is or was in the temporary

or permanent managing conservatorship of the department.

(2) "Kinship provider" means a relative of a foster child, or

another adult with a longstanding and significant relationship

with a foster child before the child was placed with the person

by the department, with whom the child resides for at least six

consecutive months after the person becomes licensed by the

department or verified by a licensed child-placing agency or the

department to provide foster care.

(3) "Permanency care assistance agreement" means a written

agreement between the department and a kinship provider for the

payment of permanency care assistance benefits as provided by

this subchapter.

(4) "Permanency care assistance benefits" means monthly payments

paid by the department to a kinship provider under a permanency

care assistance agreement.

(5) "Relative" means a person related to a foster child by

consanguinity or affinity.

Added by Acts 2009, 81st Leg., R.S., Ch.

1118, Sec. 9, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1238, Sec. 6(e), eff. September 1, 2009.

Sec. 264.852. PERMANENCY CARE ASSISTANCE AGREEMENTS. (a) The

department shall enter into a permanency care assistance

agreement with a kinship provider who is eligible to receive

permanency care assistance benefits.

(b) The department may enter into a permanency care assistance

agreement with a kinship provider who is the prospective managing

conservator of a foster child only if the kinship provider meets

the eligibility criteria under federal and state law and

department rule.

(c) A court may not order the department to enter into a

permanency care assistance agreement with a kinship provider

unless the kinship provider meets the eligibility criteria under

federal and state law and department rule, including requirements

relating to the criminal history background check of a kinship

provider.

(d) A permanency care assistance agreement may provide for

reimbursement of the nonrecurring expenses a kinship provider

incurs in obtaining permanent managing conservatorship of a

foster child, including attorney's fees and court costs. The

reimbursement of the nonrecurring expenses under this subsection

may not exceed $2,000.

Added by Acts 2009, 81st Leg., R.S., Ch.

1118, Sec. 9, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1238, Sec. 6(e), eff. September 1, 2009.

Sec. 264.853. RULES. The executive commissioner shall adopt

rules necessary to implement the permanency care assistance

program. The rules must:

(1) establish eligibility requirements to receive permanency

care assistance benefits under the program; and

(2) ensure that the program conforms to the requirements for

federal assistance as required by the Fostering Connections to

Success and Increasing Adoptions Act of 2008 (Pub. L. No.

110-351).

Added by Acts 2009, 81st Leg., R.S., Ch.

1118, Sec. 9, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1238, Sec. 6(e), eff. September 1, 2009.

Sec. 264.854. MAXIMUM PAYMENT AMOUNT. The executive

commissioner shall set the maximum monthly amount of assistance

payments under a permanency care assistance agreement in an

amount that does not exceed the amount of the monthly foster care

maintenance payment the department would pay to a foster care

provider caring for the child for whom the kinship provider is

caring.

Added by Acts 2009, 81st Leg., R.S., Ch.

1118, Sec. 9, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1238, Sec. 6(e), eff. September 1, 2009.

Sec. 264.855. CONTINUED ELIGIBILITY FOR PERMANENCY CARE

ASSISTANCE BENEFITS AFTER AGE 18. If the department first

entered into a permanency care assistance agreement with a foster

child's kinship provider after the child's 16th birthday, the

department may continue to provide permanency care assistance

payments until the last day of the month of the child's 21st

birthday, provided the child is:

(1) regularly attending high school or enrolled in a program

leading toward a high school diploma or high school equivalency

certificate;

(2) regularly attending an institution of higher education or a

postsecondary vocational or technical program;

(3) participating in a program or activity that promotes, or

removes barriers to, employment;

(4) employed for at least 80 hours a month; or

(5) incapable of any of the activities described by Subdivisions

(1)-(4) due to a documented medical condition.

Added by Acts 2009, 81st Leg., R.S., Ch.

1118, Sec. 9, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1238, Sec. 6(e), eff. October 1, 2010.

Sec. 264.856. APPROPRIATION REQUIRED. The department is not

required to provide permanency care assistance benefits under

this subchapter unless the department is specifically

appropriated money for purposes of this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1118, Sec. 9, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1238, Sec. 6(e), eff. September 1, 2009.

Sec. 264.857. DEADLINE FOR NEW AGREEMENTS. The department may

not enter into a permanency care assistance agreement after

August 31, 2017. The department shall continue to make payments

after that date under a permanency care assistance agreement

entered into on or before August 31, 2017, according to the terms

of the agreement.

Added by Acts 2009, 81st Leg., R.S., Ch.

1118, Sec. 9, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1238, Sec. 6(e), eff. September 1, 2009.



CHAPTER 265. PREVENTION AND EARLY INTERVENTION SERVICES

FAMILY CODETITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE PARENT-CHILD RELATIONSHIPSUBTITLE E. PROTECTION OF THE CHILDCHAPTER 265. PREVENTION AND EARLY INTERVENTION SERVICESSec. 265.001. DEFINITIONS. In this chapter:(1) "Department" means the Department of Family and Protective Services.(2) "Division" means the prevention and early intervention services division within the department.(3) "Prevention and early intervention services" means programs intended to provide early intervention or prevent at-risk behaviors that lead to child abuse, delinquency, running away, truancy, and dropping out of school.

Added by Acts 1999, 76th Leg., ch. 489, Sec. 2, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 632, Sec. 1, eff. June 15, 2007.

Sec. 265.002. PREVENTION AND EARLY INTERVENTION SERVICES DIVISION. The department shall operate a division to provide services for children in at-risk situations and for the families of those children and to achieve the consolidation of prevention and early intervention services within the jurisdiction of a single agency in order to avoid fragmentation and duplication of services and to increase the accountability for the delivery and administration of these services. The division shall be called the prevention and early intervention services division and shall have the following duties:(1) to plan, develop, and administer a comprehensive and unified delivery system of prevention and early intervention services to children and their families in at-risk situations;(2) to improve the responsiveness of services for at-risk children and their families by facilitating greater coordination and flexibility in the use of funds by state and local service providers;(3) to provide greater accountability for prevention and early intervention services in order to demonstrate the impact or public benefit of a program by adopting outcome measures; and(4) to assist local communities in the coordination and development of prevention and early intervention services in order to maximize federal, state, and local resources.

Added by Acts 1999, 76th Leg., ch. 489, Sec. 2, eff. Sept. 1, 1999.

Sec. 265.003. CONSOLIDATION OF PROGRAMS. (a) In order to implement the duties provided in Section 265.002, the department shall consolidate into the division programs with the goal of providing early intervention or prevention of at-risk behavior that leads to child abuse, delinquency, running away, truancy, and dropping out of school.(b) The division may provide additional prevention and early intervention services in accordance with Section 265.002.

Added by Acts 1999, 76th Leg., ch. 489, Sec. 2, eff. Sept. 1, 1999.

Sec. 265.004. USE OF EVIDENCE-BASED PROGRAMS FOR AT-RISK FAMILIES. (a) To the extent that money is appropriated for the purpose, the department shall fund evidence-based programs offered by community-based organizations that are designed to prevent or ameliorate child abuse and neglect. The evidence-based programs funded under this subsection may be offered by a child welfare board established under Section 264.005, a local governmental board granted the powers and duties of a child welfare board under state law, or a children's advocacy center established under Section 264.402.(b) The department shall place priority on programs that target children whose race or ethnicity is disproportionately represented in the child protective services system.(c) The department shall periodically evaluate the evidence-based abuse and neglect prevention programs to determine the continued effectiveness of the programs.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 1.64, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 526, Sec. 4, eff. June 16, 2007.



CHAPTER 266. MEDICAL CARE AND EDUCATIONAL SERVICES FOR CHILDREN IN FOSTER CARE

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE E. PROTECTION OF THE CHILD

CHAPTER 266. MEDICAL CARE AND EDUCATIONAL SERVICES FOR CHILDREN

IN FOSTER CARE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 266.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Health and Human Services Commission.

(2) "Department" means the Department of Family and Protective

Services.

(2-a) "Drug research program" means any clinical trial, clinical

investigation, drug study, or active medical or clinical research

that has been approved by an institutional review board in

accordance with the standards provided in the Code of Federal

Regulations, 45 C.F.R. Sections 46.404 through 46.407, regarding:

(A) an investigational new drug; or

(B) the efficacy of an approved drug.

(3) "Executive commissioner" means the executive commissioner of

the Health and Human Services Commission.

(4) "Foster child" means a child who is in the managing

conservatorship of the department.

(4-a) "Investigational new drug" has the meaning assigned by 21

C.F.R. Section 312.3(b).

(5) "Medical care" means all health care and related services

provided under the medical assistance program under Chapter 32,

Human Resources Code, and described by Section 32.003(4), Human

Resources Code.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.65(a), eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

506, Sec. 1, eff. September 1, 2007.

Sec. 266.002. CONSTRUCTION WITH OTHER LAW. This chapter does

not limit the right to consent to medical, dental, psychological,

and surgical treatment under Chapter 32.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.65(a), eff. September 1, 2005.

Sec. 266.003. MEDICAL SERVICES FOR CHILD ABUSE AND NEGLECT

VICTIMS. (a) The commission shall collaborate with health care

and child welfare professionals to design a comprehensive,

cost-effective medical services delivery model, either directly

or by contract, to meet the needs of children served by the

department. The medical services delivery model must include:

(1) the designation of health care facilities with expertise in

the forensic assessment, diagnosis, and treatment of child abuse

and neglect as pediatric centers of excellence;

(2) a statewide telemedicine system to link department

investigators and caseworkers with pediatric centers of

excellence or other medical experts for consultation;

(3) identification of a medical home for each foster child on

entering foster care at which the child will receive an initial

comprehensive assessment as well as preventive treatments, acute

medical services, and therapeutic and rehabilitative care to meet

the child's ongoing physical and mental health needs throughout

the duration of the child's stay in foster care;

(4) the development and implementation of health passports as

described in Section 266.006;

(5) establishment and use of a management information system

that allows monitoring of medical care that is provided to all

children in foster care;

(6) the use of medical advisory committees and medical review

teams, as appropriate, to establish treatment guidelines and

criteria by which individual cases of medical care provided to

children in foster care will be identified for further, in-depth

review;

(7) development of the training program described by Section

266.004(h);

(8) provision for the summary of medical care described by

Section 266.007; and

(9) provision for the participation of the person authorized to

consent to medical care for a child in foster care in each

appointment of the child with the provider of medical care.

(b) The commission shall collaborate with health and human

services agencies, community partners, the health care community,

and federal health and social services programs to maximize

services and benefits available under this section.

(c) The executive commissioner shall adopt rules necessary to

implement this chapter.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.65(a), eff. September 1, 2005.

For expiration of this section, see Subsection (f).

Sec. 266.0031. COMMITTEE ON PEDIATRIC CENTERS OF EXCELLENCE

RELATING TO ABUSE AND NEGLECT. (a) The committee on pediatric

centers of excellence relating to abuse and neglect is composed

of 10 members appointed by the executive commissioner. The

members must include:

(1) a representative of the attorney general's office;

(2) a representative of the Department of State Health Services;

(3) a representative of the Department of Family and Protective

Services;

(4) a representative of the Health and Human Services

Commission;

(5) a representative of a child advocacy center;

(6) three pediatricians who specialize in treating victims of

child abuse;

(7) a representative from a children's hospital; and

(8) a representative of a medical school, as defined by Section

61.501, Education Code, with expertise in forensic consultation.

(b) The executive commissioner shall designate a member

representing the Department of State Health Services as the

presiding officer of the committee.

(c) If there is a medical director for the department, the

executive commissioner shall appoint the medical director to be

the department's representative on the committee.

(d) The committee shall:

(1) develop guidelines for designating regional pediatric

centers of excellence that:

(A) provide medical expertise to children who are suspected

victims of abuse and neglect; and

(B) assist the department in evaluating and interpreting the

medical findings for children who are suspected victims of abuse

and neglect;

(2) develop recommended procedures and protocols for physicians,

nurses, hospitals, and other health care providers to follow in

evaluating suspected cases of child abuse and neglect; and

(3) recommend methods to finance the centers of excellence and

services described by this section.

(e) The committee shall report its findings and recommendations

to the department and the legislature not later than December 1,

2008.

(f) This section expires January 1, 2010.

Added by Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 21, eff. September 1, 2007.

Sec. 266.004. CONSENT FOR MEDICAL CARE. (a) Medical care may

not be provided to a child in foster care unless the person

authorized by this section has provided consent.

(b) Except as provided by Section 266.010, the court may

authorize the following persons to consent to medical care for a

foster child:

(1) an individual designated by name in an order of the court,

including the child's foster parent or the child's parent, if the

parent's rights have not been terminated and the court determines

that it is in the best interest of the parent's child to allow

the parent to make medical decisions on behalf of the child; or

(2) the department or an agent of the department.

(c) If the person authorized by the court to consent to medical

care is the department or an agent of the department, the

department shall, not later than the fifth business day after the

date the court provides authorization, file with the court and

each party the name of the individual who will exercise the duty

and responsibility of providing consent on behalf of the

department. The department may designate the child's foster

parent or the child's parent, if the parent's rights have not

been terminated, to exercise the duty and responsibility of

providing consent on behalf of the department under this

subsection. If the individual designated under this subsection

changes, the department shall file notice of the change with the

court and each party not later than the fifth business day after

the date of the change.

(d) A physician or other provider of medical care acting in good

faith may rely on the representation by a person that the person

has the authority to consent to the provision of medical care to

a foster child as provided by Subsection (b).

(e) The department, a person authorized to consent to medical

care under Subsection (b), the child's parent if the parent's

rights have not been terminated, a guardian ad litem or attorney

ad litem if one has been appointed, or the person providing

foster care to the child may petition the court for any order

related to medical care for a foster child that the department or

other person believes is in the best interest of the child.

Notice of the petition must be given to each person entitled to

notice under Section 263.301(b).

(f) If a physician who has examined or treated the foster child

has concerns regarding the medical care provided to the foster

child, the physician may file a letter with the court stating the

reasons for the physician's concerns. The court shall provide a

copy of the letter to each person entitled to notice under

Section 263.301(b).

(g) On its own motion or in response to a petition under

Subsection (e) or Section 266.010, the court may issue any order

related to the medical care of a foster child that the court

determines is in the best interest of the child.

(h) Notwithstanding Subsection (b), a person may not be

authorized to consent to medical care provided to a foster child

unless the person has completed a department-approved training

program related to informed consent and the provision of all

areas of medical care as defined by Section 266.001. This

subsection does not apply to a parent whose rights have not been

terminated unless the court orders the parent to complete the

training.

(i) The person authorized under Subsection (b) to consent to

medical care of a foster child shall participate in each

appointment of the child with the provider of the medical care.

(j) Nothing in this section requires the identity of a foster

parent to be publicly disclosed.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.65(a), eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

727, Sec. 1, eff. June 15, 2007.

Sec. 266.0041. ENROLLMENT AND PARTICIPATION IN CERTAIN RESEARCH

PROGRAMS. (a) Notwithstanding Section 266.004, a person may

not authorize the enrollment of a foster child or consent to the

participation of a foster child in a drug research program

without a court order as provided by this section, unless the

person is the foster child's parent and the person has been

authorized by the court to make medical decisions for the foster

child in accordance with Section 266.004.

(b) Before issuing an order authorizing the enrollment or

participation of a foster child in a drug research program, the

court must:

(1) appoint an independent medical advocate;

(2) review the report filed by the independent medical advocate

regarding the advocate's opinion and recommendations concerning

the foster child's enrollment and participation in the drug

research program;

(3) consider whether the person conducting the drug research

program:

(A) informed the foster child in a developmentally appropriate

manner of the expected benefits of the drug research program, any

potential side effects, and any available alternative treatments

and received the foster child's assent to enroll the child to

participate in the drug research program as required by the Code

of Federal Regulations, 45 C.F.R. Section 46.408; or

(B) received informed consent in accordance with Subsection (h);

and

(4) determine whether enrollment and participation in the drug

research program is in the foster child's best interest and

determine that the enrollment and participation in the drug

research program will not interfere with the appropriate medical

care of the foster child.

(c) An independent medical advocate appointed under Subsection

(b) is not a party to the suit but may:

(1) conduct an investigation regarding the foster child's

participation in a drug research program to the extent that the

advocate considers necessary to determine:

(A) whether the foster child assented to or provided informed

consent to the child's enrollment and participation in the drug

research program; and

(B) the best interest of the child for whom the advocate is

appointed; and

(2) obtain and review copies of the foster child's relevant

medical and psychological records and information describing the

risks and benefits of the child's enrollment and participation in

the drug research program.

(d) An independent medical advocate shall, within a reasonable

time after the appointment, interview:

(1) the foster child in a developmentally appropriate manner, if

the child is four years of age or older;

(2) the foster child's parent, if the parent is entitled to

notification under Section 266.005;

(3) an advocate appointed by an institutional review board in

accordance with the Code of Federal Regulations, 45 C.F.R.

Section 46.409(b), if an advocate has been appointed;

(4) the medical team treating the foster child as well as the

medical team conducting the drug research program; and

(5) each individual who has significant knowledge of the foster

child's medical history and condition, including any foster

parent of the child.

(e) After reviewing the information collected under Subsections

(c) and (d), the independent medical advocate shall:

(1) submit a report to the court presenting the advocate's

opinion and recommendation regarding whether:

(A) the foster child assented to or provided informed consent to

the child's enrollment and participation in the drug research

program; and

(B) the foster child's best interest is served by enrollment and

participation in the drug research program; and

(2) at the request of the court, testify regarding the basis for

the advocate's opinion and recommendation concerning the foster

child's enrollment and participation in a drug research program.

(f) The court may appoint any person eligible to serve as the

foster child's guardian ad litem, as defined by Section 107.001,

as the independent medical advocate, including a physician or

nurse or an attorney who has experience in medical and health

care, except that a foster parent, employee of a substitute care

provider or child placing agency providing care for the foster

child, representative of the department, medical professional

affiliated with the drug research program, independent medical

advocate appointed by an institutional review board, or any

person the court determines has a conflict of interest may not

serve as the foster child's independent medical advocate.

(g) A person otherwise authorized to consent to medical care for

a foster child may petition the court for an order permitting the

enrollment and participation of a foster child in a drug research

program under this section.

(h) Before a foster child, who is at least 16 years of age and

has been determined to have the capacity to consent to medical

care in accordance with Section 266.010, may be enrolled to

participate in a drug research program, the person conducting the

drug research program must:

(1) inform the foster child in a developmentally appropriate

manner of the expected benefits of participation in the drug

research program, any potential side effects, and any available

alternative treatments; and

(2) receive written informed consent to enroll the foster child

for participation in the drug research program.

(i) A court may render an order approving the enrollment or

participation of a foster child in a drug research program

involving an investigational new drug before appointing an

independent medical advocate if:

(1) a physician recommends the foster child's enrollment or

participation in the drug research program to provide the foster

child with treatment that will prevent the death or serious

injury of the child; and

(2) the court determines that the foster child needs the

treatment before an independent medical advocate could complete

an investigation in accordance with this section.

(j) As soon as practicable after issuing an order under

Subsection (i), the court shall appoint an independent medical

advocate to complete a full investigation of the foster child's

enrollment and participation in the drug research program in

accordance with this section.

(k) This section does not apply to:

(1) a drug research study regarding the efficacy of an approved

drug that is based only on medical records, claims data, or

outcome data, including outcome data gathered through interviews

with a child, caregiver of a child, or a child's treating

professional;

(2) a retrospective drug research study based only on medical

records, claims data, or outcome data; or

(3) the treatment of a foster child with an investigational new

drug that does not require the child's enrollment or

participation in a drug research program.

(l) The department shall annually submit to the governor,

lieutenant governor, speaker of the house of representatives, and

the relevant committees in both houses of the legislature, a

report regarding:

(1) the number of foster children who enrolled or participated

in a drug research program during the previous year;

(2) the purpose of each drug research program in which a foster

child was enrolled or participated; and

(3) the number of foster children for whom an order was issued

under Subsection (i).

(m) A foster parent or any other person may not receive a

financial incentive or any other benefit for recommending or

consenting to the enrollment and participation of a foster child

in a drug research program.

Added by Acts 2007, 80th Leg., R.S., Ch.

506, Sec. 2, eff. September 1, 2007.

Sec. 266.005. PARENTAL NOTIFICATION OF SIGNIFICANT MEDICAL

CONDITIONS. (a) In this section, "significant medical

condition" means an injury or illness that is life-threatening or

has potentially serious long-term health consequences, including

hospitalization for surgery or other procedures, except minor

emergency care.

(b) Except as provided by Subsection (c), the department shall

make reasonable efforts to notify the child's parents within 24

hours of:

(1) a significant medical condition involving a foster child;

and

(2) the enrollment or participation of a foster child in a drug

research program under Section 266.0041.

(c) The department is not required to provide notice under

Subsection (b) to a parent who:

(1) has failed to give the department current contact

information and cannot be located;

(2) has executed an affidavit of relinquishment of parental

rights;

(3) has had the parent's parental rights terminated; or

(4) has had access to medical information otherwise restricted

by the court.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.65(a), eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

506, Sec. 3, eff. September 1, 2007.

Sec. 266.006. HEALTH PASSPORT. (a) The commission, in

conjunction with the department, and with the assistance of

physicians and other health care providers experienced in the

care of foster children and children with disabilities and with

the use of electronic health records, shall develop and provide a

health passport for each foster child. The passport must be

maintained in an electronic format and use the commission's and

the department's existing computer resources to the greatest

extent possible.

(b) The executive commissioner shall adopt rules specifying the

information required to be included in the passport. The

required information may include:

(1) the name and address of each of the child's physicians and

health care providers;

(2) a record of each visit to a physician or other health care

provider, including routine checkups conducted in accordance with

the Texas Health Steps program;

(3) an immunization record that may be exchanged with ImmTrac;

(4) a list of the child's known health problems and allergies;

(5) information on all medications prescribed to the child in

adequate detail to permit refill of prescriptions, including the

disease or condition that the medication treats; and

(6) any other available health history that physicians and other

health care providers who provide care for the child determine is

important.

(c) The system used to access the health passport must be secure

and maintain the confidentiality of the child's health records.

(d) Health passport information shall be part of the

department's record for the child as long as the child remains in

foster care.

(e) The commission shall provide training or instructional

materials to foster parents, physicians, and other health care

providers regarding use of the health passport.

(f) The department shall make health passport information

available in printed and electronic formats to the following

individuals when a child is discharged from foster care:

(1) the child's legal guardian, managing conservator, or parent;

or

(2) the child, if the child is at least 18 years of age or has

had the disabilities of minority removed.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.65(a), eff. September 1, 2005.

Sec. 266.007. JUDICIAL REVIEW OF MEDICAL CARE. (a) At each

hearing under Chapter 263, or more frequently if ordered by the

court, the court shall review a summary of the medical care

provided to the foster child since the last hearing. The summary

must include information regarding:

(1) the nature of any emergency medical care provided to the

child and the circumstances necessitating emergency medical care,

including any injury or acute illness suffered by the child;

(2) all medical and mental health treatment that the child is

receiving and the child's progress with the treatment;

(3) any medication prescribed for the child and the condition,

diagnosis, and symptoms for which the medication was prescribed

and the child's progress with the medication;

(4) the degree to which the child or foster care provider has

complied or failed to comply with any plan of medical treatment

for the child;

(5) any adverse reaction to or side effects of any medical

treatment provided to the child;

(6) any specific medical condition of the child that has been

diagnosed or for which tests are being conducted to make a

diagnosis;

(7) any activity that the child should avoid or should engage in

that might affect the effectiveness of the treatment, including

physical activities, other medications, and diet; and

(8) other information required by department rule or by the

court.

(b) At or before each hearing under Chapter 263, the department

shall provide the summary of medical care described by Subsection

(a) to:

(1) the court;

(2) the person authorized to consent to medical treatment for

the child;

(3) the guardian ad litem or attorney ad litem, if one has been

appointed by the court;

(4) the child's parent, if the parent's rights have not been

terminated; and

(5) any other person determined by the department or the court

to be necessary or appropriate for review of the provision of

medical care to foster children.

(c) At each hearing under Chapter 263, the foster child shall be

provided the opportunity to express to the court the child's

views on the medical care being provided to the child.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.65(a), eff. September 1, 2005.

Sec. 266.008. EDUCATION PASSPORT. (a) The commission shall

develop an education passport for each foster child. The

commission, in conjunction with the department, shall determine

the format of the passport. The passport may be maintained in an

electronic format. The passport must contain educational records

of the child, including the names and addresses of educational

providers, the child's grade-level performance, and any other

educational information the commission determines is important.

(b) The department shall maintain the passport as part of the

department's records for the child as long as the child remains

in foster care.

(c) The department shall make the passport available to the

person authorized to consent to medical care for the foster child

and to a provider of medical care to the foster child if access

to the foster child's educational information is necessary to the

provision of medical care and is not prohibited by law.

(d) The department and the commission shall collaborate with the

Texas Education Agency to develop policies and procedures to

ensure that the needs of foster children are met in every school

district.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.65(a), eff. September 1, 2005.

Sec. 266.009. PROVISION OF MEDICAL CARE IN EMERGENCY. (a)

Consent or court authorization for the medical care of a foster

child otherwise required by this chapter is not required in an

emergency during which it is immediately necessary to provide

medical care to the foster child to prevent the imminent

probability of death or substantial bodily harm to the child or

others, including circumstances in which:

(1) the child is overtly or continually threatening or

attempting to commit suicide or cause serious bodily harm to the

child or others; or

(2) the child is exhibiting the sudden onset of a medical

condition manifesting itself by acute symptoms of sufficient

severity, including severe pain, such that the absence of

immediate medical attention could reasonably be expected to

result in placing the child's health in serious jeopardy, serious

impairment of bodily functions, or serious dysfunction of any

bodily organ or part.

(b) The physician providing the medical care or designee shall

notify the person authorized to consent to medical care for a

foster child about the decision to provide medical care without

consent or court authorization in an emergency not later than the

second business day after the date of the provision of medical

care under this section. This notification must be documented in

the foster child's health passport.

(c) This section does not apply to the administration of

medication under Subchapter G, Chapter 574, Health and Safety

Code, to a foster child who is at least 16 years of age and who

is placed in an inpatient mental health facility.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.65(a), eff. September 1, 2005.

Sec. 266.010. CONSENT TO MEDICAL CARE BY FOSTER CHILD AT LEAST

16 YEARS OF AGE. (a) A foster child who is at least 16 years of

age may consent to the provision of medical care, except as

provided by Chapter 33, if the court with continuing jurisdiction

determines that the child has the capacity to consent to medical

care. If the child provides consent by signing a consent form,

the form must be written in language the child can understand.

(b) A court with continuing jurisdiction may make the

determination regarding the foster child's capacity to consent to

medical care during a hearing under Chapter 263 or may hold a

hearing to make the determination on its own motion. The court

may issue an order authorizing the child to consent to all or

some of the medical care as defined by Section 266.001. In

addition, a foster child who is at least 16 years of age, or the

foster child's attorney ad litem, may file a petition with the

court for a hearing. If the court determines that the foster

child lacks the capacity to consent to medical care, the court

may consider whether the foster child has acquired the capacity

to consent to medical care at subsequent hearings under Section

263.503.

(c) If the court determines that a foster child lacks the

capacity to consent to medical care, the person authorized by the

court under Section 266.004 shall continue to provide consent for

the medical care of the foster child.

(d) If a foster child who is at least 16 years of age and who

has been determined to have the capacity to consent to medical

care refuses to consent to medical care and the department or

private agency providing substitute care or case management

services to the child believes that the medical care is

appropriate, the department or the private agency may file a

motion with the court requesting an order authorizing the

provision of the medical care.

(e) The motion under Subsection (d) must include:

(1) the child's stated reasons for refusing the medical care;

and

(2) a statement prepared and signed by the treating physician

that the medical care is the proper course of treatment for the

foster child.

(f) If a motion is filed under Subsection (d), the court shall

appoint an attorney ad litem for the foster child if one has not

already been appointed. The foster child's attorney ad litem

shall:

(1) discuss the situation with the child;

(2) discuss the suitability of the medical care with the

treating physician;

(3) review the child's medical and mental health records; and

(4) advocate to the court on behalf of the child's expressed

preferences regarding the medical care.

(g) The court shall issue an order authorizing the provision of

the medical care in accordance with a motion under Subsection (d)

to the foster child only if the court finds, by clear and

convincing evidence, after the hearing that the medical care is

in the best interest of the foster child and:

(1) the foster child lacks the capacity to make a decision

regarding the medical care;

(2) the failure to provide the medical care will result in an

observable and material impairment to the growth, development, or

functioning of the foster child; or

(3) the foster child is at risk of suffering substantial bodily

harm or of inflicting substantial bodily harm to others.

(h) In making a decision under this section regarding whether a

foster child has the capacity to consent to medical care, the

court shall consider:

(1) the maturity of the child;

(2) whether the child is sufficiently well informed to make a

decision regarding the medical care; and

(3) the child's intellectual functioning.

(i) In determining whether the medical care is in the best

interest of the foster child, the court shall consider:

(1) the foster child's expressed preference regarding the

medical care, including perceived risks and benefits of the

medical care;

(2) likely consequences to the foster child if the child does

not receive the medical care;

(3) the foster child's prognosis, if the child does receive the

medical care; and

(4) whether there are alternative, less intrusive treatments

that are likely to reach the same result as provision of the

medical care.

(j) This section does not apply to emergency medical care. An

emergency relating to a foster child who is at least 16 years of

age, other than a child in an inpatient mental health facility,

is governed by Section 266.009.

(k) This section does not apply to the administration of

medication under Subchapter G, Chapter 574, Health and Safety

Code, to a foster child who is at least 16 years of age and who

is placed in an inpatient mental health facility.

(l) Before a foster child reaches the age of 16, the department

or the private agency providing substitute care or case

management services to the foster child shall advise the foster

child of the right to a hearing under this section to determine

whether the foster child may consent to medical care. The

department or the private agency providing substitute care or

case management services shall provide the foster child with

training on informed consent and the provision of medical care as

part of the Preparation for Adult Living Program.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.65(a), eff. September 1, 2005.



CHAPTER 267. INTERAGENCY COORDINATING COUNCIL FOR BUILDING HEALTHY FAMILIES

FAMILY CODE

TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

PARENT-CHILD RELATIONSHIP

SUBTITLE E. PROTECTION OF THE CHILD

CHAPTER 267. INTERAGENCY COORDINATING COUNCIL FOR BUILDING

HEALTHY FAMILIES

For expiration of this chapter, see Section 267.002.

Sec. 267.001. INTERAGENCY COORDINATING COUNCIL FOR BUILDING

HEALTHY FAMILIES. (a) The Interagency Coordinating Council for

Building Healthy Families is established to:

(1) facilitate communication and collaboration concerning

policies for the prevention of and early intervention in child

abuse and neglect among state agencies whose programs and

services promote and foster healthy families;

(2) facilitate improvements in the coordination of service

delivery among those agencies;

(3) provide information and other resources to assist those

agencies; and

(4) receive input from those agencies in order to develop and

improve policies for the prevention of and early intervention in

child abuse and neglect.

(b) The council consists of one representative from each of the

following agencies appointed by the executive director or

commissioner of each agency:

(1) the Department of Family and Protective Services;

(2) the Health and Human Services Commission;

(3) the Department of State Health Services;

(4) the Department of Aging and Disability Services;

(5) the Texas Youth Commission;

(6) the Texas Education Agency;

(7) the Texas Workforce Commission;

(8) the office of the attorney general;

(9) the Texas Juvenile Probation Commission;

(10) the Texas Department of Housing and Community Affairs; and

(11) the Department of Assistive and Rehabilitative Services.

(c) A representative of an agency appointed to the council must

have an overall understanding of the agency's mission and purpose

and substantial experience and expertise relating to the

administration of the agency's policies, programs, and

activities.

(d) The representative from the Department of Family and

Protective Services serves as the presiding officer of the

council.

(e) The council shall meet at least quarterly and shall submit

to the lieutenant governor, the speaker of the house of

representatives, and the legislature the minutes of each council

meeting.

(f) The council shall evaluate:

(1) the potential for streamlined funding mechanisms for

programs and services for the prevention of and early

intervention in child abuse and neglect;

(2) the effectiveness and cost efficiency of state-funded

programs and services for the prevention of and early

intervention in child abuse and neglect;

(3) the effectiveness of state-funded child maltreatment

prevention programs and services in achieving their intended

outcomes and methods for transitioning those programs and

services to an increased reliance on evidence-based practices;

(4) methods for the ongoing identification of additional

opportunities for comprehensive improvements to the delivery of

services for the prevention of and early intervention in child

abuse and neglect; and

(5) the need for increased state funding for programs and

services for the prevention of and early intervention in child

abuse and neglect in order to ensure a sustained, long-term,

cost-effective investment in families in this state.

(g) Not later than December 1, 2008, the council shall prepare

and submit to the lieutenant governor, the speaker of the house

of representatives, and the legislature a report containing the

council's recommendations for improving the coordination and

collaboration of child abuse and neglect prevention and early

intervention programs and services among state agencies. The

council shall include in the report:

(1) the status of the council's findings based on the council's

evaluation under Subsections (f)(1), (4), and (5);

(2) details regarding the strategic plan for child abuse and

neglect prevention services developed by the Department of Family

and Protective Services in consultation with the council under

Section 265.005;

(3) the council's recommendations regarding implementation of

the strategic plan, including a detailed explanation of the

resources, the funds, and any interagency or intergovernmental

agreements necessary to accomplish the plan; and

(4) the council's recommendation regarding whether to continue

the council.

(h) Not later than December 1, 2009, the council shall prepare

and submit to the lieutenant governor, the speaker of the house

of representatives, and the legislature a report containing the

status of the council's findings based on the council's

evaluation under Subsections (f)(2) and (3).

Redesignated from Family Code, Chapter 266 and amended by Acts

2007, 80th Leg., R.S., Ch.

632, Sec. 3, eff. June 15, 2007.

Sec. 267.002. EXPIRATION OF CHAPTER. This chapter expires

January 1, 2010.

Redesignated from Family Code, Chapter 266 and amended by Acts

2007, 80th Leg., R.S., Ch.

632, Sec. 3, eff. June 15, 2007.









FINANCE CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

FINANCE CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

Sec. 1.001. PURPOSE OF CODE. (a) This code is enacted as a

part of the state's continuing statutory revision program, begun

by the Texas Legislative Council in 1963 as directed by the

legislature in the law codified as Section 323.007, Government

Code. The program contemplates a topic-by-topic revision of the

state's general and permanent statute law without substantive

change.

(b) Consistent with the objectives of the statutory revision

program, the purpose of this code is to make the law encompassed

by this code more accessible and understandable by:

(1) rearranging the statutes into a more logical order;

(2) employing a format and numbering system designed to

facilitate citation of the law and to accommodate future

expansion of the law;

(3) eliminating repealed, duplicative, unconstitutional,

expired, executed, and other ineffective provisions; and

(4) restating the law in modern American English to the greatest

extent possible.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 1.002. CONSTRUCTION OF CODE. Chapter 311, Government Code

(Code Construction Act), applies to the construction of each

provision in this code except as otherwise expressly provided by

this code.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 1.003. REFERENCE IN LAW TO STATUTE REVISED BY CODE. A

reference in a law to a statute or a part of a statute revised by

this code is considered to be a reference to the part of this

code that revises that statute or part of that statute.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.






TITLE 2. FINANCIAL REGULATORY AGENCIES

CHAPTER 11. FINANCE COMMISSION OF TEXAS

FINANCE CODE

TITLE 2. FINANCIAL REGULATORY AGENCIES

CHAPTER 11. FINANCE COMMISSION OF TEXAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 11.001. DEFINITIONS. (a) The definitions provided by

Section 31.002 apply to this chapter.

(b) In this chapter, "finance agency" means:

(1) the Texas Department of Banking;

(2) the Department of Savings and Mortgage Lending; or

(3) the Office of Consumer Credit Commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.002, eff. September 1, 2007.

Sec. 11.002. PURPOSE OF COMMISSION; STRATEGIC PLAN. (a) The

finance commission is responsible for overseeing and coordinating

the Texas Department of Banking, the Department of Savings and

Mortgage Lending, and the Office of Consumer Credit Commissioner

and serves as the primary point of accountability for ensuring

that state depository and lending institutions function as a

system, considering the broad scope of the financial services

industry. The finance commission is the policy-making body for

those finance agencies and is not a separate state agency. The

finance commission shall carry out its functions in a manner that

protects consumer interests, maintains a safe and sound banking

system, and increases the economic prosperity of the state.

(b) The finance commission shall prepare and periodically update

a strategic plan for coordination of the state financial system.

Each finance agency shall cooperate in preparation of the plan.

Added by Acts 2001, 77th Leg., ch. 867, Sec. 2, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.003, eff. September 1, 2007.

SUBCHAPTER B. COMPOSITION AND OPERATION

Sec. 11.101. APPOINTMENT; TERMS; OATH. (a) The Finance

Commission of Texas is composed of nine members appointed by the

governor with the advice and consent of the senate.

(b) Members of the finance commission serve staggered terms of

six years with the terms of one-third of the members expiring

February 1 of each even-numbered year.

(c) An appointment to the finance commission must be made

without regard to the race, color, age, sex, religion,

disability, or national origin of the appointee.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 11.102. QUALIFICATIONS OF MEMBERS. (a) A member of the

finance commission must be a registered voter of this state. Not

more than two members may be residents of the same state

senatorial district.

(b) One member of the finance commission must be a banking

executive, one member of the finance commission must be a savings

executive, one member of the finance commission must be a

consumer credit executive, and one member of the finance

commission must be a mortgage broker.

(c) Five members of the finance commission must be

representatives of the general public. At least one of those

members must be a certified public accountant.

(d) A person may not be a public member of the finance

commission if the person or the person's spouse:

(1) is registered, certified, or licensed by a regulatory agency

in an industry regulated by a finance agency;

(2) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

money from a finance agency;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving money from a finance agency; or

(4) uses or receives a substantial amount of tangible goods,

services, or money from a finance agency other than compensation

or reimbursement authorized by law for finance commission

membership, attendance, or expenses.

(e) For the purposes of this section:

(1) "Banking executive" means a person who:

(A) has had five years' or more executive experience in a bank

during the seven-year period preceding the person's appointment;

and

(B) is an officer of a state bank.

(2) "Savings executive" means a person who:

(A) has had five years' or more executive experience in a

savings association or savings bank during the seven-year period

preceding the person's appointment; and

(B) is an officer of a state savings association or savings

bank.

(3) "Consumer credit executive" means a person who:

(A) has had five years' or more executive experience in an

entity regulated by the consumer credit commissioner during the

seven-year period preceding the person's appointment; and

(B) is an officer of an entity regulated by the consumer credit

commissioner.

(4) "Mortgage broker" means a person who:

(A) has had five years' or more experience as a mortgage broker,

as defined by Section 156.002, during the seven-year period

preceding the person's appointment; and

(B) is a mortgage broker, as defined by Section 156.002.

(f) Experience as banking commissioner, deputy banking

commissioner, examiner, or supervisor of examiners for a state or

federal banking regulatory agency is considered executive

experience in a bank for the purposes of Subsection (e)(1)(A).

Experience as savings and mortgage lending commissioner, deputy

savings and mortgage lending commissioner, examiner, or

supervisor of examiners for a state or federal savings and loan

regulatory agency is considered executive experience in a savings

association or savings bank for the purposes of Subsection

(e)(2)(A).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 3, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.004, eff. September 1, 2007.

Sec. 11.1021. CONFLICT OF INTEREST. (a) In this section,

"Texas trade association" means a cooperative and voluntarily

joined association of business or professional competitors in

this state designed to assist its members and its industry or

profession in dealing with mutual business or professional

problems and in promoting their common interest.

(b) A person may not be a member of the finance commission if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in an industry regulated by a finance

agency; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in an industry regulated

by a finance agency.

(c) A person may not be a member of the finance commission if

the person is required to register as a lobbyist under Chapter

305, Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of a finance agency.

Added by Acts 2001, 77th Leg., ch. 867, Sec. 4, eff. Sept. 1,

2001.

Sec. 11.103. REMOVAL OF MEMBERS. (a) It is a ground for

removal from the finance commission that a member:

(1) does not have at the time of taking office the

qualifications required by Section 11.102;

(2) does not maintain during service on the finance commission

the qualifications required by Section 11.102;

(3) is ineligible for membership under Section 11.102 or

11.1021;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

finance commission meetings that the member is eligible to attend

during a calendar year without an excuse approved by a majority

vote of the finance commission.

(b) If the banking commissioner, savings and mortgage lending

commissioner, or consumer credit commissioner has knowledge that

a potential ground for removal exists, the banking commissioner,

savings and mortgage lending commissioner, or consumer credit

commissioner shall notify the presiding officer of the finance

commission of the potential ground. The presiding officer shall

then notify the governor and the attorney general that a

potential ground for removal exists. If the potential ground for

removal involves the presiding officer, the banking commissioner,

savings and mortgage lending commissioner, or consumer credit

commissioner shall notify the next highest ranking officer of the

finance commission, who shall then notify the governor and the

attorney general that a potential ground for removal exists.

(c) The validity of an action of the finance commission is not

affected by the fact that it was taken when a ground for removal

of a member of the finance commission existed.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 5, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.005, eff. September 1, 2007.

Sec. 11.104. EXPENSES AND COMPENSATION OF MEMBERS. A member of

the finance commission is entitled to:

(1) the reimbursement for reasonable and necessary expenses

incidental to travel incurred in connection with the performance

of official duties; and

(2) a per diem for each day that the member engages in the

business of the finance commission.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 28(b), eff. September 1, 2009.

Sec. 11.105. MATTER IN WHICH MEMBER HAS PERSONAL INTEREST. A

member of the finance commission may not act or participate in

the portion of a commission meeting during which the matter

considered specifically relates to an entity:

(1) of which the member or the member's spouse is an officer,

director, stockholder, shareholder, or owner; or

(2) in which the member or the member's spouse has another

financial interest.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 1, eff. September 1, 2007.

Sec. 11.106. MEETINGS. (a) The finance commission shall hold

at least six regular public meetings during each calendar year on

dates set by the commission.

(b) The presiding officer or three members of the finance

commission may call a special public meeting of the commission.

(c) The finance commission may hold an open or closed special

meeting by telephone conference call if:

(1) immediate action is required;

(2) the convening at one location of a quorum of the finance

commission is difficult or impossible;

(3) notice is given for the meeting as for other meetings;

(4) the notice specifies a location for the meeting at which the

public may attend;

(5) each part of the meeting that is required to be open to the

public is audible to the public at the location specified in the

notice of the meeting; and

(6) the meeting is tape-recorded and the tape recording of each

portion of the meeting that is required to be open to the public

is made available to the public.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 11.107. PRESIDING OFFICER. (a) The governor shall appoint

a member of the finance commission as presiding officer of the

commission. The presiding officer serves at the will of the

governor.

(b) The presiding officer shall preside at and provide for the

keeping of minutes of each public meeting of the finance

commission.

(c) The presiding officer may:

(1) adopt rules and procedures as the presiding officer

considers necessary for the orderly operation of the finance

commission and for communication among the finance commission,

the department, the Department of Savings and Mortgage Lending,

and the Office of Consumer Credit Commissioner;

(2) adopt internal procedures governing the time and place of

meetings, the type of notice for special public meetings, the

manner in which public meetings are to be conducted, and other

similar matters; and

(3) appoint committees composed of finance commission members as

the presiding officer considers necessary to carry out the

commission's business.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.006, eff. September 1, 2007.

Sec. 11.108. SUNSET PROVISION. The finance commission is

subject to Chapter 325, Government Code (Texas Sunset Act).

Unless continued in existence as provided by that chapter, the

commission is abolished September 1, 2013.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 6, eff. Sept. 1,

2001.

Sec. 11.109. STANDARDS OF CONDUCT. The presiding officer of the

finance commission or the presiding officer's designee shall

provide to members of the finance commission, as often as

necessary, information regarding the requirements for office

under this title, including information regarding a person's

responsibilities under applicable laws relating to standards of

conduct for state officers.

Added by Acts 2001, 77th Leg., ch. 867, Sec. 7, eff. Sept. 1,

2001.

Sec. 11.110. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the finance commission may

not vote, deliberate, or be counted as a member in attendance at

a meeting of the finance commission until the person completes a

training program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the finance agencies and the

finance commission;

(2) the programs operated by the finance agencies;

(3) the role and functions of the finance agencies;

(4) the rules of the finance commission with an emphasis on the

rules that relate to disciplinary and investigatory authority;

(5) the current budget for the finance agencies;

(6) the results of the most recent formal audit of the finance

agencies;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the finance

commission or the Texas Ethics Commission.

(c) A person appointed to the finance commission is entitled to

reimbursement under Section 11.104, as if the person were a

member of the finance commission, for the travel expenses

incurred in attending the training program regardless of whether

the attendance at the program occurs before or after the person

qualifies for office.

Added by Acts 2001, 77th Leg., ch. 867, Sec. 7, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 28(c), eff. September 1, 2009.

Sec. 11.111. SEPARATION OF FUNCTIONS. The finance commission

shall develop and implement policies that clearly separate the

policymaking responsibilities of the finance commission and the

management responsibilities of the banking commissioner, savings

and mortgage lending commissioner, and consumer credit

commissioner and staff of the finance agencies.

Added by Acts 2001, 77th Leg., ch. 867, Sec. 7, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.007, eff. September 1, 2007.

Sec. 11.112. PUBLIC TESTIMONY. The finance commission shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the finance commission

and to speak on any issue under the jurisdiction of the finance

agencies.

Added by Acts 2001, 77th Leg., ch. 867, Sec. 7, eff. Sept. 1,

2001.

SUBCHAPTER C. STAFF AND EXPENSES

Sec. 11.202. HEARINGS OFFICER AND AUDITOR. (a) The finance

commission shall direct a finance agency to employ an internal

auditor to provide services to and facilitate commission

oversight and control over the finance agencies.

(b) The Texas Department of Banking may employ a hearings

officer to serve the finance agencies as determined by

interagency agreement. For the purposes of Section 2003.021,

Government Code, a hearings officer employed under this section

is considered to be an employee of each agency for which hearing

services are provided. The hearings officer's only duty is to

preside over matters related to contested cases before a finance

agency or the finance commission.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 8, eff. Sept. 1,

2001.

Sec. 11.203. LIMITATION ON DIRECTION OF AUDITOR. The internal

auditor reports to the finance commission and is not subject to

direction by the employing finance agency.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 9, eff. Sept. 1,

2001.

Sec. 11.204. SHARING OF STAFF, EQUIPMENT, AND FACILITIES;

ALLOCATION OF COSTS. (a) The finance commission shall use the

staff, equipment, and facilities of the finance agencies to the

extent necessary to carry out the finance commission's duties. To

reduce administrative costs, the finance agencies shall share

staff, equipment, and facilities to the extent that the sharing

contributes to cost efficiency without detracting from the staff

expertise needed for individual areas of agency responsibility.

(b) An interagency agreement must provide that the cost of staff

used by the finance commission, including the internal auditor,

is to be charged to the finance agencies in proportion to the

amount of time devoted to each agency's business. All other costs

of operation of the finance commission are to be shared by and

included in the budgets of the finance agencies in proportion to

the amount of cash receipts of each of those agencies.

(c) The finance commission shall have charge and control of the

property known as the Finance Commission Building and use of

staff, equipment, and facilities of the finance agencies. The

Finance Commission Building refers to the property located in the

city of Austin and titled in the name of the Banking Section of

the Finance Commission of Texas, as described by deed recorded in

Volume 5080, Page 1099, of the Deed Records of Travis County,

Texas.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 10, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 28(d), eff. September 1, 2009.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 11.301. BANKING RULES. The finance commission may adopt

banking rules as provided by Section 31.003.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 11.302. SAVINGS ASSOCIATION AND SAVINGS BANK RULES. (a)

The finance commission may adopt rules applicable to state

savings associations or to savings banks and may authorize state

savings associations and savings banks to invest money of state

savings associations or savings banks in any manner permitted for

a federal savings association or federal savings bank domiciled

in this state. This subsection does not authorize the finance

commission to diminish or limit a right or power specifically

given to state savings associations or savings banks by state

law.

(b) The finance commission may adopt rules to:

(1) prevent state savings associations or savings banks from

concentrating an excessive or unreasonable portion of the

resources of state savings associations or savings banks in a

type or character of loan or security authorized by Subtitle B or

C, Title 3; and

(2) establish standards for investments by state savings

associations or savings banks, including limits on the amount

that a state savings association or savings bank may invest in a

type or character of investment to an amount or percentage of the

savings association's or savings bank's assets or net worth.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 11.303. DISCLOSURE OF CERTAIN INFORMATION TO FINANCE

COMMISSION PROHIBITED. Information regarding the financial

condition of a state savings association or savings bank obtained

through examination or otherwise may not be disclosed to a member

of the finance commission, except that the savings and mortgage

lending commissioner may disclose to the finance commission a

file or record pertinent to a hearing or matter pending before

the commission.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.008, eff. September 1, 2007.

Sec. 11.304. CONSUMER CREDIT RULES. The finance commission may

adopt rules necessary to supervise the consumer credit

commissioner and ensure compliance with Chapter 14 and Title 4.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 11.305. RESEARCH. (a) The finance commission shall

instruct the consumer credit commissioner to establish a program

to address alternatives to high-cost lending in this state. The

program shall:

(1) study and report on the problem of high-cost lending,

including without limitation the availability, quality, and

prices of financial services, including lending and depository

services, offered in this state to agricultural businesses, small

businesses, and individual consumers in this state;

(2) evaluate alternatives to high-cost lending and the practices

of business entities in this state that provide financial

services to agricultural businesses, small businesses, and

individual consumers in this state;

(3) develop models to provide lower-cost alternatives to assist

borrowers who contract for high-cost loans; and

(4) track the location of lenders who enter into loan contracts

providing for an interest charge authorized by Section 342.201,

map the location of the lenders by senatorial district and by any

other appropriate areas, provide other demographic information

relating to the loans and the location of the lenders, and

provide information on the changes in the distribution of the

lenders from 1997 through the date of the report.

(b) The program may:

(1) apply for and receive public and private grants and gifts to

conduct the research authorized by this section;

(2) contract with public and private entities to carry out

studies and analyses under this section;

(3) provide funding for pilot programs; and

(4) make grants to nonprofit institutions working to provide

alternatives to high-cost loans.

(c) Not later than December 1 of each year, the consumer credit

commissioner shall provide to the legislature a report detailing

its findings and making recommendations to improve the

availability, quality, and prices of financial services.

(d) The Texas Department of Banking and the Department of

Savings and Mortgage Lending shall jointly conduct a continuing

review of the condition of the state banking system. The review

must include a review of all available national and state

economic forecasts and an analysis of changing banking practices

and new banking legislation. Periodically the departments shall

submit a report to the finance commission on the results of the

review, including information relating to the condition of the

state banking system at the time of the report and the predicted

condition of that system in the future.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 11, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 916, Sec. 7, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 211, Sec. 2.03(c), eff. June 16, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.009, eff. September 1, 2007.

Sec. 11.3055. FINANCIAL SERVICES STUDY. (a) The finance

commission may assign the banking commissioner, savings and

mortgage lending commissioner, or consumer credit commissioner to

conduct research on:

(1) the availability, quality, and prices of financial services,

including lending and depository services, offered in this state

to agricultural businesses, small businesses, and individual

consumers in this state; and

(2) the practices of business entities in this state that

provide financial services to agricultural businesses, small

businesses, and individual consumers in this state.

(b) The banking commissioner, savings and mortgage lending

commissioner, or consumer credit commissioner may:

(1) apply for and receive public and private grants and gifts to

conduct the research authorized by this section; and

(2) contract with public and private entities to carry out

studies and analyses under this section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. September 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 11, eff. September

1, 2001.

Renumbered from Finance Code Sec. 11.305(a), (b) and amended by

Acts 2003, 78th Leg., ch. 211, Sec. 2.03(c), eff. June 16, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.010, eff. September 1, 2007.

Sec. 11.306. MORTGAGE BROKER RULES. The finance commission may

adopt mortgage broker rules as provided by Chapter 156.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 867, Sec. 12, eff.

Sept. 1, 2001.

Sec. 11.307. RULES RELATING TO CONSUMER COMPLAINTS. (a) The

finance commission shall adopt rules applicable to each entity

regulated by the Texas Department of Banking or the Department of

Savings and Mortgage Lending specifying the manner in which the

entity provides consumers with information on how to file

complaints with the appropriate agency.

(b) The finance commission shall adopt rules applicable to each

entity regulated by a finance agency requiring the entity to

include information on how to file complaints with the

appropriate agency in each privacy notice that the entity is

required to provide consumers under law, including Pub. L. No.

106-102.

Added by Acts 2001, 77th Leg., ch. 867, Sec. 13, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.011, eff. September 1, 2007.

Sec. 11.308. INTERPRETATION OF HOME EQUITY LENDING LAW. The

finance commission may, on request of an interested person or on

its own motion, issue interpretations of Sections 50(a)(5)-(7),

(e)-(p), (t), and (u), Article XVI, Texas Constitution. An

interpretation under this section is subject to Chapter 2001,

Government Code, and is applicable to all lenders authorized to

make extensions of credit under Section 50(a)(6), Article XVI,

Texas Constitution, except lenders regulated by the Credit Union

Commission. The finance commission and the Credit Union

Commission shall attempt to adopt interpretations that are as

consistent as feasible or shall state justification for any

inconsistency.

Acts 2003, 78th Leg., ch. 1207, Sec. 1, eff. Sept. 13, 2003.

Sec. 11.309. RULES RELATING TO CHECK VERIFICATION ENTITIES. (a)

In this section, "check verification entity" and "financial

institution" have the meanings assigned by Section 523.052,

Business & Commerce Code.

(b) The finance commission shall adopt rules:

(1) requiring a check verification entity to register with the

banking commissioner:

(A) at the intervals the finance commission determines, but not

less frequently than annually; and

(B) by providing to the banking commissioner the information

that the finance commission determines is necessary to enable a

financial institution or a check verification entity to comply

with the requirements of Section 523.052, Business & Commerce

Code;

(2) authorizing the banking commissioner to charge a check

verification entity a reasonable annual fee, not to exceed $100,

to register with the commissioner; and

(3) requiring the banking commissioner to establish an

electronic notification system, through secure e-mail or another

secure system, to be used by a financial institution to notify

check verification entities as required by Section 523.052,

Business & Commerce Code.

(c) The finance commission may not impose a duty on the banking

commissioner under Subsection (b)(3) to verify the validity or

completeness of information transmitted through the electronic

notification system.

(d) The banking commissioner may solicit and accept gifts,

grants, and donations from public and private entities to

establish and maintain the secure notification system.

Added by Acts 2007, 80th Leg., R.S., Ch.

1044, Sec. 2, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 10.001, eff. September 1, 2009.



CHAPTER 12. TEXAS DEPARTMENT OF BANKING

FINANCE CODE

TITLE 2. FINANCIAL REGULATORY AGENCIES

CHAPTER 12. TEXAS DEPARTMENT OF BANKING

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 12.001. DEFINITIONS. The definitions provided by Section

31.002 apply to this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. OPERATION OF DEPARTMENT

Sec. 12.101. BANKING COMMISSIONER. (a) The banking

commissioner is the chief executive officer of the Texas

Department of Banking. The finance commission, by at least five

affirmative votes, shall appoint the banking commissioner. The

banking commissioner serves at the will of the finance commission

and is subject to the finance commission's orders and directions.

(b) The banking commissioner must have not less than seven

years' experience in banking or bank supervision.

(c) The finance commission shall set the compensation of the

banking commissioner. The compensation shall be paid from money

of the department.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 14, eff. Sept. 1,

2001.

Sec. 12.102. DEPUTY BANKING COMMISSIONERS. (a) The banking

commissioner shall appoint one or more deputy banking

commissioners as necessary to the efficient operation of the

department. The banking commissioner shall prescribe the

qualifications and duties of a deputy banking commissioner.

(b) During the banking commissioner's absence or inability to

serve, a deputy banking commissioner has the powers and shall

perform the duties of the banking commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 412, Sec. 1.01, eff. Sept.

1, 2001.

Sec. 12.104. OATH OF OFFICE. Before assuming the duties of

office, each deputy banking commissioner, examiner, assistant

examiner, conservator, supervisor, and special agent, and each

other officer or employee specified by the banking commissioner,

must take an oath of office to:

(1) discharge faithfully the duties assigned; and

(2) uphold the constitution and laws of this state and of the

United States.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 412, Sec. 1.02, eff. Sept.

1, 2001.

Sec. 12.105. FEES, REVENUE, AND EXPENSES; AUDIT. (a) The

finance commission shall establish reasonable and necessary fees

for the administration of this chapter, Chapter 11, Chapter 13,

and Subtitle A, Title 3.

(b) The costs of an audit of the department under Chapter 321,

Government Code, shall be paid to the state auditor from the

money of the department.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.106. LIABILITY. (a) The banking commissioner, a member

of the finance commission, a deputy banking commissioner, an

examiner, assistant examiner, supervisor, conservator, agent, or

other officer or employee of the department, or an agent of the

banking commissioner is not personally liable for damages arising

from the person's official act or omission unless the act or

omission is corrupt or malicious.

(b) The attorney general shall defend an action brought against

a person because of an official act or omission under Subsection

(a) regardless of whether the defendant has terminated service

with the department before the action commences.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 412, Sec. 1.03, eff. Sept.

1, 2001.

Sec. 12.107. CONFLICT OF INTEREST. (a) In this section, "Texas

trade association" means a cooperative and voluntarily joined

association of business or professional competitors in this state

that:

(1) is primarily designed to assist its members and its industry

or profession in dealing with mutual business or professional

problems and in promoting their common interest; and

(2) includes business and professional competitors located in

this state among its members.

(b) A person may not be a department employee if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in an industry regulated by the

department; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in an industry regulated

by the department.

(c) A person may not act as the general counsel to the

department if the person is required to register as a lobbyist

under Chapter 305, Government Code, because of the person's

activities for compensation on behalf of a profession related to

the operation of the department.

(d) A department employee may not:

(1) purchase an asset owned by a person regulated by the

department in the possession of the banking commissioner or other

receiver for purposes of liquidation, unless the asset is

purchased at public auction or with the approval of the

receivership court;

(2) except as provided by Subsection (e), become directly or

indirectly indebted to a person regulated by the department;

(3) except as provided by Subsection (f), become directly or

indirectly financially interested in a person regulated by the

department; or

(4) obtain a product or service from a person regulated by the

department, or an affiliate of a person regulated by the

department, on terms or rates that are more favorable to the

employee than those prevailing at the time for comparable

transactions with or involving other similarly situated

consumers.

(e) Subject to Subsection (d)(4) and except as otherwise

provided by employment policies adopted by the banking

commissioner, Subsection (d)(2) does not prohibit indebtedness

of:

(1) a clerical or administrative employee to a person regulated

by the department, if the employee does not exercise

discretionary decision-making authority with respect to the

person; or

(2) an employee of the department, other than a clerical or

administrative employee, if the indebtedness was permissible when

incurred and became prohibited indebtedness under Subsection

(d)(2) as a result of employment by the department or a

circumstance over which the employee has no control, including a

merger, acquisition, purchase or sale of assets, or assumption of

liabilities involving a regulated person, if the employee:

(A) repays the indebtedness; or

(B) does not knowingly participate in or consider any matter

concerning the person to whom the employee is indebted.

(f) Except as otherwise provided by employment policies adopted

by the banking commissioner, Subsection (d)(3) does not prohibit

a financial interest of an employee of the department solely

because:

(1) the employee owns publicly traded shares of a registered

investment company (mutual fund) that owns publicly traded equity

securities issued by a person regulated by the department; or

(2) the spouse of or other person related to the employee is

employed by a person regulated by the department and receives

equity securities of the person through participation in an

employee benefit plan, including an employee stock option, bonus,

or ownership plan, if:

(A) the sole purpose of the plan is to compensate employees with

an ownership interest in the person for services rendered; and

(B) the employee does not knowingly participate in or consider

any matter concerning the person until the spouse or other

related person no longer owns equity securities issued by the

person.

(g) The banking commissioner may adopt employment policies

relating to this section, including policies to:

(1) require employees to notify the department of possible

conflicts of interest;

(2) specify the manner or extent of required recusal;

(3) define the circumstances under which adverse employment

action may be taken; and

(4) impose more restrictive requirements on senior officers of

the department for whom recusal is not viable or consistent with

the prudent exercise of the department's responsibilities.

(h) The finance commission may adopt rules to administer this

section, including rules to:

(1) codify employment policies of the banking commissioner

adopted under Subsection (g);

(2) define or further define terms used by this section; and

(3) establish limits, requirements, or exemptions other than

those specified by this section, except that an exempted employee

must be recused from participation in or consideration of all

regulatory matters specifically concerning the person to whom the

exempted indebtedness is owed or the financial interest relates.

(i) Before the 11th day after the date on which an employee

begins employment with the department, the employee shall read

the conflict-of-interest statutes, rules, and policies applicable

to employees of the department and sign a notarized affidavit

stating that the employee has read those statutes, rules, and

policies.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 699, Sec. 1, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 412, Sec. 1.04, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 1276, Sec. 8.001, eff. Sept. 1,

2003.

Sec. 12.108. CONSUMER INFORMATION AND COMPLAINTS. (a) The

banking commissioner shall:

(1) prepare information of consumer interest describing:

(A) the regulatory functions of the department; and

(B) the department's procedures by which consumer complaints are

filed with and resolved by the department; and

(2) make the information available to the public and appropriate

state agencies.

(b) The department shall maintain a file on each written

complaint filed with the department. The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the department;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed.

(c) The department shall provide to the person filing the

complaint and to each person who is a subject of the complaint a

written summary of the department's policies and procedures

relating to complaint investigation and resolution.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 699, Sec. 2, eff. Sept. 1,

2001.

Sec. 12.1085. FINANCIAL LITERACY PROGRAM. (a) The department

shall seek to improve the financial literacy and education of

persons in this state and to encourage access to mainstream

financial products and services by persons who have not

previously participated in the conventional finance system, by:

(1) coordinating, encouraging, and aiding banks in the

development and promotion of financial literacy and education

programs and community outreach;

(2) serving as a clearinghouse of information about financial

literacy and education programs;

(3) creating and maintaining a resource bank of materials

pertaining to financial literacy; and

(4) promoting replication of best practices and exemplary

programs that foster financial literacy and education.

(b) The department may solicit and accept a gift, grant, or

donation from any source, including a foundation, private entity,

governmental entity, or institution of higher education, to

assist in the implementation of this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

110, Sec. 1, eff. September 1, 2007.

Sec. 12.109. SUNSET PROVISION. The office of banking

commissioner is subject to Chapter 325, Government Code (Texas

Sunset Act). Unless continued in existence as provided by that

chapter, the office is abolished September 1, 2013.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 699, Sec. 3, eff. Sept. 1,

2001.

Sec. 12.111. STANDARDS OF CONDUCT. The banking commissioner or

the banking commissioner's designee shall provide to agency

employees, as often as necessary, information regarding the

requirements for office or employment under this chapter,

including information regarding a person's responsibilities under

applicable laws relating to standards of conduct for state

officers or employees.

Added by Acts 2001, 77th Leg., ch. 699, Sec. 4, eff. Sept. 1,

2001.

Sec. 12.112. EQUAL EMPLOYMENT OPPORTUNITY POLICY. (a) The

banking commissioner or the banking commissioner's designee shall

prepare and maintain a written policy statement that implements a

program of equal employment opportunity to ensure that all

personnel decisions are made without regard to race, color,

disability, sex, religion, age, or national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the department to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

department's personnel is in accordance with state and federal

law and a description of reasonable methods to achieve compliance

with state and federal law.

(c) The policy statement must:

(1) be updated annually;

(2) be reviewed by the state Commission on Human Rights for

compliance with Subsection (b)(1); and

(3) be filed with the governor's office.

Added by Acts 2001, 77th Leg., ch. 699, Sec. 4, eff. Sept. 1,

2001.



CHAPTER 13. DEPARTMENT OF SAVINGS AND MORTGAGE LENDING

FINANCE CODE

TITLE 2. FINANCIAL REGULATORY AGENCIES

CHAPTER 13. DEPARTMENT OF SAVINGS AND MORTGAGE LENDING

Sec. 13.001. DEFINITIONS. The definitions provided by Section

31.002 apply to this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 13.0015. NAME CHANGES. (a) The Savings and Loan

Department is renamed the Department of Savings and Mortgage

Lending and the savings and loan commissioner is renamed the

savings and mortgage lending commissioner.

(b) A reference in a statute or rule to the Savings and Loan

Department means the Department of Savings and Mortgage Lending.

(c) A reference in a statute or rule to the savings and loan

commissioner means the savings and mortgage lending commissioner.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 3.02, eff. September 1, 2005.

Sec. 13.002. SAVINGS AND MORTGAGE LENDING COMMISSIONER. (a)

The savings and mortgage lending commissioner is the chief

executive officer of the Department of Savings and Mortgage

Lending. The finance commission, by at least five affirmative

votes, shall appoint the savings and mortgage lending

commissioner. The savings and mortgage lending commissioner

serves at the will of the finance commission and is subject to

the finance commission's orders and direction.

(b) The savings and mortgage lending commissioner must have not

less than seven years' experience in the executive management of

a savings association or savings bank or in savings association

or savings bank supervision.

(c) The finance commission shall set the compensation of the

savings and mortgage lending commissioner. The compensation

shall be paid from money of the Department of Savings and

Mortgage Lending.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 15, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.013, eff. September 1, 2007.

Sec. 13.003. DEPUTY COMMISSIONERS. (a) The savings and

mortgage lending commissioner shall appoint one or more deputy

savings and mortgage lending commissioners.

(b) One deputy savings and mortgage lending commissioner must

have the qualifications required of the savings and mortgage

lending commissioner. During the savings and mortgage lending

commissioner's absence or inability to serve, that deputy savings

and mortgage lending commissioner has the powers and shall

perform the duties of the savings and mortgage lending

commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.014, eff. September 1, 2007.

Sec. 13.004. EXAMINERS. The savings and mortgage lending

commissioner shall appoint savings association and savings bank

examiners.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.015, eff. September 1, 2007.

Sec. 13.006. OATH OF OFFICE. Before assuming the duties of

office, each deputy savings and mortgage lending commissioner,

examiner, assistant examiner, conservator, supervisor, and

special agent and each other officer or employee specified by the

savings and mortgage lending commissioner must take an oath of

office to discharge faithfully the duties assigned and uphold the

constitution and laws of this state and the United States.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.017, eff. September 1, 2007.

Sec. 13.007. GENERAL POWERS AND DUTIES OF COMMISSIONER. The

savings and mortgage lending commissioner shall:

(1) supervise and regulate the organization, operation, and

liquidation of state savings associations, as provided by

Subtitle B, Title 3, and state savings banks, as provided by

Subtitle C, Title 3; and

(2) enforce those subtitles personally or through a deputy

savings and mortgage lending commissioner, examiner, supervisor,

conservator, or other agent.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.018, eff. September 1, 2007.

Sec. 13.009. CONFLICTS OF LAW. If this chapter conflicts with

Subtitle B or C, Title 3, this chapter controls.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 13.010. CONFLICTS OF INTEREST. (a) In this section,

"Texas trade association" means a cooperative and voluntarily

joined association of business or professional competitors in

this state designed to assist its members and its industry or

profession in dealing with mutual business or professional

problems and in promoting their common interest.

(b) A person may not be a Department of Savings and Mortgage

Lending employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.), and its subsequent amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in a field regulated by the Department of

Savings and Mortgage Lending; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in a field regulated by

the Department of Savings and Mortgage Lending.

(c) A person may not act as the general counsel to the

Department of Savings and Mortgage Lending if the person is

required to register as a lobbyist under Chapter 305, Government

Code, because of the person's activities for compensation on

behalf of a profession related to the operation of the Department

of Savings and Mortgage Lending.

(d) Before the 11th day after the date on which an employee

begins employment with the Department of Savings and Mortgage

Lending, the employee shall read the conflict-of-interest

statutes applicable to employees of the Department of Savings and

Mortgage Lending and sign a notarized affidavit stating that the

employee has read those statutes.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 337, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.020, eff. September 1, 2007.

Sec. 13.011. CONSUMER INFORMATION AND COMPLAINTS. (a) The

savings and mortgage lending commissioner shall prepare

information of consumer interest describing:

(1) the regulatory functions of the Department of Savings and

Mortgage Lending; and

(2) the procedures by which consumer complaints are filed with

and resolved by the Department of Savings and Mortgage Lending.

(b) The information under Subsection (a) must be made available

to the public and appropriate state agencies.

(c) The Department of Savings and Mortgage Lending shall

maintain a file on each written complaint filed with the

Department of Savings and Mortgage Lending. The file must

include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the Department of

Savings and Mortgage Lending;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

agency closed the file without taking action other than to

investigate the complaint.

(d) The Department of Savings and Mortgage Lending shall provide

to the person filing the complaint and to each person who is a

subject of the complaint a copy of the Department of Savings and

Mortgage Lending's policies and procedures relating to complaint

investigation and resolution.

(e) The Department of Savings and Mortgage Lending, at least

quarterly until final disposition of the complaint, shall notify

the person filing the complaint and each person who is a subject

of the complaint of the status of the investigation unless the

notice would jeopardize an undercover investigation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 337, Sec. 2, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.021, eff. September 1, 2007.

Sec. 13.012. SUNSET PROVISION. The office of savings and

mortgage lending commissioner and the Department of Savings and

Mortgage Lending are subject to Chapter 325, Government Code

(Texas Sunset Act). Unless continued in existence as provided by

that chapter, the office and department are abolished September

1, 2013.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 337, Sec. 3, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.022, eff. September 1, 2007.

Sec. 13.013. STANDARDS OF CONDUCT. The savings and mortgage

lending commissioner or the savings and mortgage lending

commissioner's designee shall provide to agency employees, as

often as necessary, information regarding the requirements for

office or employment under this chapter, including information

regarding a person's responsibilities under applicable laws

relating to standards of conduct for state officers or employees.

Added by Acts 2001, 77th Leg., ch. 337, Sec. 4, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.023, eff. September 1, 2007.

Sec. 13.014. EQUAL EMPLOYMENT OPPORTUNITY POLICY. (a) The

savings and mortgage lending commissioner or the savings and

mortgage lending commissioner's designee shall prepare and

maintain a written policy statement that implements a program of

equal employment opportunity to ensure that all personnel

decisions are made without regard to race, color, disability,

sex, religion, age, or national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the Department of Savings and

Mortgage Lending to avoid the unlawful employment practices

described by Chapter 21, Labor Code; and

(2) an analysis of the extent to which the composition of the

Department of Savings and Mortgage Lending personnel is in

accordance with state and federal law and a description of

reasonable methods to achieve compliance with state and federal

law.

(c) The policy statement must:

(1) be updated annually;

(2) be reviewed by the state Commission on Human Rights for

compliance with Subsection (b)(1); and

(3) be filed with the governor's office.

Added by Acts 2001, 77th Leg., ch. 337, Sec. 4, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.024, eff. September 1, 2007.



CHAPTER 14. CONSUMER CREDIT COMMISSIONER

FINANCE CODE

TITLE 2. FINANCIAL REGULATORY AGENCIES

CHAPTER 14. CONSUMER CREDIT COMMISSIONER

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 14.001. DEFINITIONS. (a) In this chapter:

(1) "Document" includes books, accounts, correspondence,

records, and papers.

(2) "Office" means the Office of Consumer Credit Commissioner.

(b) The definitions provided by Section 341.001 apply to this

chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. OPERATION OF OFFICE

Sec. 14.051. CONSUMER CREDIT COMMISSIONER. (a) The finance

commission shall appoint the commissioner.

(b) The commissioner:

(1) serves at the will of the commission; and

(2) is subject to orders and directions of the commission.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 17, eff. Sept. 1,

2001.

Sec. 14.052. DIVISION OF CONSUMER PROTECTION. The division of

consumer protection is a division in the office and is under the

direction of the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.054. OATH OF OFFICE. Before assuming the duties of

office, the commissioner and each assistant commissioner,

examiner, and other employee of the office must take an oath of

office.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 285, Sec. 7, eff. Sept. 1,

2003.

Sec. 14.055. LIABILITY. (a) The commissioner or an assistant

commissioner, examiner, or other employee of the office is not

personally liable for damages arising from the person's official

act or omission unless the act or omission is corrupt or

malicious.

(b) The attorney general shall defend an action brought against

a person because of an official act or omission under Subsection

(a) regardless of whether the person has terminated service with

the office when the action is instituted.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.056. CONFLICT OF INTEREST. (a) In this section, "Texas

trade association" means a cooperative and voluntarily joined

association of business or professional competitors in this state

designed to assist its members and its industry or profession in

dealing with mutual business or professional problems and in

promoting their common interest.

(b) A person may not be an employee of the office employed in a

"bona fide executive, administrative, or professional capacity,"

as that phrase is used for purposes of establishing an exemption

to the overtime provisions of the federal Fair Labor Standards

Act of 1938 (29 U.S.C. Section 201 et seq.), and its subsequent

amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in an industry regulated by the office;

or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in an industry regulated

by the office.

(c) A person may not act as the general counsel to the office if

the person is required to register as a lobbyist under Chapter

305, Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the office.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1235, Sec. 1, eff. Sept. 1,

2001.

Sec. 14.057. PERFORMANCE EVALUATIONS; MERIT PAY. (a) The

commissioner or a person designated by the commissioner shall

develop a system of annual employee performance evaluations based

on measurable job tasks.

(b) Merit pay for employees of the office must be based on the

system established under this section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.058. EQUAL EMPLOYMENT OPPORTUNITY. (a) The

commissioner or the commissioner's designee shall prepare and

maintain a written policy statement that implements a program of

equal employment opportunity to ensure that all personnel

decisions are made without regard to race, color, disability,

sex, religion, age, or national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the office to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

office's personnel is in accordance with state and federal law

and a description of reasonable methods to achieve compliance

with state and federal law.

(c) The policy statement must:

(1) be updated annually;

(2) be reviewed by the state Commission on Human Rights for

compliance with Subsection (b)(1); and

(3) be filed with the governor's office.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1235, Sec. 2, eff. Sept. 1,

2001.

Sec. 14.059. INTRA-AGENCY CAREER LADDER. (a) The commissioner

or a person designated by the commissioner shall develop an

intra-agency career ladder program.

(b) The program must require intra-agency posting of all

nonentry level positions for at least 10 days before public

posting.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.061. COST OF AUDIT. The cost of an audit of the office

under Chapter 321, Government Code, shall be paid to the state

auditor from the funds of the office.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.062. CONSUMER INFORMATION AND COMPLAINTS. (a) The

office shall maintain a file on each written complaint filed with

the office. The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the office;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

office closed the file without taking action other than to

investigate the complaint.

(b) The office shall provide to the person filing the complaint

and to each person who is a subject of the complaint a copy of

the office's policies and procedures relating to complaint

investigation and resolution.

(c) The office, at least quarterly until final disposition of

the complaint, shall notify the person filing the complaint and

each person who is a subject of the complaint of the status of

the investigation unless the notice would jeopardize an

undercover investigation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1235, Sec. 3, eff. Sept. 1,

2001.

Sec. 14.063. APPLICATION OF OPEN MEETINGS LAW. The office is a

governmental body subject to Chapter 551, Government Code.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.064. CONSUMER INFORMATION. The commissioner shall:

(1) prepare information of consumer interest describing:

(A) the regulatory functions of the office; and

(B) the office's procedures by which consumer complaints are

filed with and resolved by the office; and

(2) make the information available to the public and appropriate

state agencies.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.065. OFFICE EMPLOYEES. The commissioner may appoint,

remove, and prescribe the duties of assistant commissioners,

examiners, and other employees as necessary to maintain and

operate the office, including the division of consumer

protection.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.066. SUNSET PROVISION. The office is subject to Chapter

325, Government Code (Texas Sunset Act). Unless continued in

existence as provided by that chapter, the office is abolished

September 1, 2013.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1235, Sec. 4, eff. Sept. 1,

2001.

SUBCHAPTER C. POWERS AND DUTIES OF COMMISSIONER

Sec. 14.101. GENERAL DUTIES OF COMMISSIONER. The commissioner

shall enforce this chapter, Subtitles B and C of Title 4, and

Chapter 394 in person or through an assistant commissioner,

examiner, or other employee of the office.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.102. EDUCATIONAL AND DEBT COUNSELING PROGRAMS. The

commissioner shall coordinate, encourage, and assist public and

private agencies, organizations, groups, and consumer credit

institutions in developing and operating voluntary educational

and debt counseling programs designed to promote prudent and

beneficial use of consumer credit by residents of this state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.103. CONSUMER PROTECTION PROGRAMS. The commissioner,

through the division of consumer protection, shall coordinate,

encourage, and assist public and private agencies, organizations,

groups, and consumer protection institutions in developing and

operating voluntary educational consumer protection programs

designed to promote prudent and informed consumer action by

residents of this state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.104. LENDER CONTRACTS. A written contract of an

authorized lender subject to regulation by the office must

contain the name, mailing address, and telephone number of the

office.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.105. GIFTS AND GRANTS. (a) The commissioner may accept

money, gifts, or grants on behalf of the state for a purpose

related to a consumer credit educational opportunity or to assist

a local government in the exercise of its police power unless the

acceptance is prohibited by Subsection (b) or other law.

Acceptance and use of money under this subsection must be

approved by the finance commission.

(b) The commissioner may not accept or use money offered by:

(1) a person for investigating or prosecuting a matter; or

(2) a person who is affiliated with an industry that is

regulated by the finance commission.

(c) Money received under Subsection (a) may be appropriated only

for the purpose for which the money was given.

(d) The commissioner is not prohibited by Subsection (b) from

receiving and using money from a person under the jurisdiction of

the commissioner if the receipt and use is expressly authorized

by other law.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.106. INFORMATION REGARDING EMPLOYMENT REQUIREMENTS. The

commissioner or the commissioner's designee shall provide to

agency employees, as often as necessary, information regarding

the requirements for employment under this chapter, including

information regarding a person's responsibilities under

applicable laws relating to standards of conduct for state

employees.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1235, Sec. 6, eff. Sept. 1,

2001.

Sec. 14.107. FEES. (a) The finance commission shall establish

reasonable and necessary fees for carrying out the commissioner's

powers and duties under this chapter, Title 4, and Chapters 371,

392, and 394 and under Chapters 51, 302, 601, and 621, Business

& Commerce Code.

(b) The finance commission by rule shall set the fees for

licensing and examination under Chapter 342, 347, 348, 351, or

371 at amounts or rates necessary to recover the costs of

administering those chapters. The rules may provide that the

amount of a fee charged to a license holder is based on the

volume of the license holder's regulated business and other key

factors. The commissioner may provide for collection of a single

annual fee from a person licensed under Chapter 342, 347, 348,

351, or 371 to include amounts due for both licensing and

examination.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 18, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1235, Sec. 7, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.15, eff. April 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 2, eff. June 19, 2009.

Sec. 14.108. INTERPRETATIONS OF LAW. (a) The commissioner may

issue an interpretation of this chapter or Subtitle A or B, Title

4, after approval of the interpretation by the finance

commission.

(b) The provisions of Chapter 2001, Government Code, that relate

to the adoption of an administrative rule do not apply to the

issuance of an interpretation under this section.

(c) The commissioner shall publish in the Texas Register, in a

form prescribed by the finance commission, a request for an

interpretation not later than the 10th day after the date on

which the commissioner receives the request.

(d) An interpretation approved by the finance commission shall

be published in the Texas Register, in a form prescribed by the

finance commission, not later than the 10th day after the date on

which the finance commission has approved the interpretation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. CRIMINAL HISTORY RECORD INFORMATION

Sec. 14.151. OBTAINING INFORMATION. (a) The commissioner or an

assistant commissioner, examiner, or other employee of the office

shall obtain criminal history record information maintained by

the Department of Public Safety, the Federal Bureau of

Investigation Identification Division, or another law enforcement

agency relating to:

(1) an applicant for a license issued by the commissioner; or

(2) a person licensed under the commissioner's authority.

(b) For an applicant or license holder that is a business

entity, the criminal history record information requirement of

this section applies to an officer, director, owner, or employee

of the entity or another person having a substantial relationship

with the entity.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.152. FINGERPRINT REQUIREMENT; PENALTY. The commissioner

may refuse to grant a license to, or may suspend or revoke the

license of, an applicant or license holder who fails to provide,

on request, a complete set of legible fingerprints on a

fingerprint card format approved by the Department of Public

Safety and the Federal Bureau of Investigation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.153. ACTION BY LAW ENFORCEMENT AGENCIES. (a) The

commissioner shall send fingerprints and other identification

information to the Department of Public Safety to be retained by

that department.

(b) The Department of Public Safety shall use the information to

perform a search of the state criminal history files and shall

report the findings to the office.

(c) The Department of Public Safety shall send fingerprints and

other identification information to the Federal Bureau of

Investigation so that the bureau can perform a search of its

criminal history files.

(d) The Department of Public Safety shall notify the office of

activity reported to the crime records division that identifies a

person with a record maintained under this subchapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.154. CONFIDENTIALITY. (a) Criminal history record

information received by the office is confidential and is for the

exclusive use of the office.

(b) Except on court order or as provided by Section 14.155(a),

the information may not be released or otherwise disclosed to

another person.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.155. DISCLOSURE; OFFENSE. (a) The office may not

provide a person being investigated under this subchapter with a

copy of the person's criminal history record obtained from the

Department of Public Safety, Federal Bureau of Investigation

Identification Division, or other law enforcement agency. This

subchapter does not prevent the office from:

(1) disclosing to the person being investigated a date and place

of arrest or an offense or disposition contained in the criminal

history record; or

(2) disclosing criminal history record information to, and

discussing the information with, an authorized law enforcement

agency with an interest in the person to whom the information

relates.

(b) A person commits an offense if the person releases or

discloses information received under this subchapter except on

court order or as provided by Subsection (a). An offense under

this subsection is a Class A misdemeanor.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.156. RECOVERY OF COSTS. In addition to an investigation

fee paid to the commissioner by a license applicant, the

commissioner is entitled to recover from an applicant or license

holder the cost of processing an inquiry to determine whether the

person has a criminal history record.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.157. RULES. The finance commission shall adopt rules

governing the custody and use of information obtained under this

subchapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 19, eff. Sept. 1,

2001.

SUBCHAPTER E. INVESTIGATION AND ENFORCEMENT

Sec. 14.201. INVESTIGATION AND ENFORCEMENT AUTHORITY.

Investigative and enforcement authority under this subchapter

applies only to this chapter, Subtitles B and C of Title 4, and

Chapter 394.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.2015. CONFIDENTIALITY OF CERTAIN INFORMATION. (a)

Except as provided by Subsection (b), information or material

obtained or compiled by the commissioner in relation to an

examination by the commissioner or the commissioner's

representative of a license holder or registrant under Subtitle B

or C, Title 4, or Chapter 394 is confidential and may not be

disclosed by the commissioner or an officer or employee of the

Office of Consumer Credit Commissioner, including:

(1) information obtained from a license holder or registrant

under Subtitle B or C, Title 4, or Chapter 394;

(2) work performed by the commissioner or the commissioner's

representative on information obtained from a license holder or

registrant for the purposes of an examination conducted under

Subtitle B or C, Title 4, or Chapter 394;

(3) a report on an examination of a license holder or registrant

conducted under Subtitle B or C, Title 4, or Chapter 394; and

(4) any written communications between the license holder or

registrant, as applicable, and the commissioner or the

commissioner's representative relating to or referencing an

examination conducted under Subtitle B or C, Title 4, or Chapter

394.

(b) The commissioner or the commissioner's representative may

disclose the confidential information or material described by

Subsection (a):

(1) to a department, agency, or instrumentality of this state or

the United States if the commissioner considers disclosure to be

necessary or proper to the enforcement of the laws of this state

or the United States and in the best interest of the public;

(2) if the license holder or registrant consents to the release

of the information or has published the information contained in

the release; or

(3) if the commissioner determines that release of the

information is required for an administrative hearing.

Added by Acts 2009, 81st Leg., R.S., Ch.

1382, Sec. 3, eff. September 1, 2009.

Sec. 14.202. REQUEST FOR INFORMATION; FAILURE TO COMPLY. (a)

On receipt of a written complaint or other reasonable cause to

believe that a person is violating a statute listed by Section

14.201, the commissioner may require the person to furnish

information regarding a specific loan, retail transaction, or

business practice to which the violation relates.

(b) If a person fails to furnish the information requested by

the commissioner, the commissioner may conduct an investigation

to determine whether a violation exists.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.203. ISSUANCE OF SUBPOENA OR SUMMONS. (a) During an

investigation, the commissioner may issue a subpoena or summons

that is addressed to a peace officer of this state and requires

the attendance and testimony of a witness or the production of a

document.

(b) A document that is necessary to continue the business of a

person under investigation may not be removed from the office or

place of business of that person, but the commissioner may:

(1) examine, or cause to be examined, the document at the office

or place of business; and

(2) require a copy to be made of a part of the document related

to a matter under investigation.

(c) A copy of a document made under Subsection (b)(2) must be

verified by the affidavit of the person under investigation or by

an officer of that person.

(d) On the commissioner's certification, a copy of a document

made under Subsection (b)(2) is admissible in evidence in an:

(1) investigation or hearing under this subchapter or under a

statute to which this subchapter applies; or

(2) appeal to the district court.

(e) To implement this section, the commissioner may sign a

subpoena, administer an oath or affirmation, examine a witness,

or receive evidence.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.204. ENFORCEMENT OF SUBPOENA; CONTEMPT. (a) If a

person disobeys a subpoena or if a witness appearing before the

commissioner refuses to testify, the commissioner may petition

the district court of a jurisdiction in which the person or

witness may be found, and the court on this petition may issue an

order requiring the person or witness to obey the subpoena,

testify, or produce a document relating to the matter in issue,

as applicable. The court shall treat the application in the same

manner as a motion in a civil suit.

(b) The court shall promptly set an application to enforce a

subpoena under Subsection (a) for hearing and shall cause notice

of the application and the hearing to be served on the person to

whom the subpoena is directed. Notice may be served by a peace

officer of this state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.205. INVESTIGATION BY HEARING OFFICER. (a) During an

investigation described by this subchapter, the commissioner may

appoint a hearing officer to conduct the investigation.

(b) On appointment, a hearing officer has the same authority as

the commissioner to conduct the investigation, except that the

hearing officer may not issue an order on the subject of the

investigation.

(c) The commissioner may consider the record of an investigation

conducted before a hearing officer in the same manner and to the

same extent as in a hearing before the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.206. FEES AND EXPENSES. (a) The fee for serving a

subpoena under this subchapter is the same as that paid a sheriff

or constable for performing a similar service.

(b) A witness required to attend a hearing before the

commissioner shall receive for each day's attendance a fee and a

travel and transportation allowance as authorized by law or a

rule adopted by the finance commission.

(c) A fee under Subsection (b) is not payable until the witness

appears at the hearing.

(d) A disbursement made in payment of a fee under this section

shall be included in, and paid in the same manner that is

provided for, other expenses incurred in the administration and

enforcement of the statutes to which this subchapter applies.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 20, eff. Sept. 1,

2001.

Sec. 14.207. IMPOSITION OF COSTS ON PARTIES. The commissioner

may impose on a party in interest of record fees, expenses, or

costs incurred in connection with a hearing or may divide the fee

or expense among any or all interested parties as determined by

the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.208. INJUNCTION; APPEAL. (a) If the commissioner has

reasonable cause to believe that a person is violating a statute

to which this chapter applies, the commissioner, in addition to

any other authorized action, may issue an order to cease and

desist from the violation or an order to take affirmative action,

or both, to enforce compliance. A person may appeal the order to

the finance commission as provided by Subsection (d) or directly

to district court in accordance with Chapter 2001, Government

Code.

(b) If a person against whom an order under this section is made

requests a hearing not later than the 30th day after the date the

order is served, the commissioner shall set and give notice of a

hearing before a hearings officer. The hearing is governed by

Chapter 2001, Government Code. Based on the findings of fact,

conclusions of law, and recommendations of the hearings officer,

the commissioner by order may find whether a violation has

occurred.

(c) If a hearing is not timely requested under Subsection (b),

the order is considered final and becomes enforceable. The

commissioner, after giving notice, may impose against a person

who violates a cease and desist order an administrative penalty

in an amount not to exceed $1,000 for each day of violation. In

addition to any other remedy provided by law, the commissioner on

relation of the attorney general may institute in district court

a suit for injunctive relief and to collect an administrative

penalty. A bond is not required of the commissioner with respect

to injunctive relief granted under this section. In the action,

the court may enter as proper an order awarding a preliminary or

final injunction.

(d) If a party seeks review of the order by the finance

commission, the party shall file a petition for review with the

finance commission not later than the 30th day after the date of

the issuance of the commissioner's decision. The finance

commission may affirm, vacate, or modify an order issued by the

commissioner. A party aggrieved by a final decision of the

finance commission is entitled to judicial review. The party may

appeal the decision of the finance commission by the filing of a

motion for rehearing with the finance commission and then filing

a petition initiating judicial review.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 4.01, eff. September 1, 2005.

Sec. 14.209. APPOINTMENT OF RECEIVER. (a) In addition to other

remedies for the enforcement of a restraining order or

injunction, the court in which an action is brought under Section

14.208(b) may impound and appoint a receiver for the defendant's

property and business, including a document relating to the

property or business, as the court considers reasonably necessary

to prevent a violation through use of the property and business.

(b) On appointment and qualification, a receiver has the powers

and duties of a receiver under Chapter 64, Civil Practice and

Remedies Code.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. ADMINISTRATIVE PENALTY; RESTITUTION ORDER;

ASSURANCE OF VOLUNTARY COMPLIANCE

Sec. 14.251. ASSESSMENT OF PENALTY; RESTITUTION ORDER. (a) The

commissioner may assess an administrative penalty against a

person who knowingly and wilfully violates or causes a violation

of this chapter, Chapter 394, or Subtitle B, Title 4, or a rule

adopted under this chapter, Chapter 394, or Subtitle B, Title 4.

(b) The commissioner may order a person who violates or causes a

violation of this chapter, Chapter 394, or Subtitle B, Title 4,

or a rule adopted under this chapter, Chapter 394, or Subtitle B,

Title 4, to make restitution to an identifiable person injured by

the violation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.29, eff. Sept. 1,

1999.

Sec. 14.252. AMOUNT OF PENALTY. (a) The commissioner may

assess an administrative penalty for a violation in an amount not

to exceed $1,000 for each day of the violation.

(b) The aggregate amount of penalties under this subchapter that

the commissioner may assess against a person during one calendar

year may not exceed the lesser of:

(1) $100,000; or

(2) an amount that is equal to the greater of five percent of

the net worth of the creditor or $5,000.

(c) In determining the amount of an administrative penalty, the

commissioner shall consider:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the prohibited act;

(2) the extent of actual or potential harm to a third party;

(3) the history of violations;

(4) the amount necessary to deter future violations;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 4.03, eff. September 1, 2005.

Sec. 14.253. REPORT ON VIOLATION. If the commissioner

determines that a violation occurred, the commissioner may issue

a report that states:

(1) the facts on which the determination is based; and

(2) the commissioner's recommendation on imposition of a

penalty, including a recommendation on the amount of the penalty.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.254. NOTICE OF REPORT ON VIOLATION AND PENALTY

RECOMMENDATION. (a) Not later than the 14th day after the date

on which a report is issued, the commissioner shall give written

notice of the report by certified mail to the person charged with

committing or causing the violation.

(b) The notice must:

(1) include a brief summary of the alleged violation;

(2) include a statement of the amount of the recommended

penalty; and

(3) inform the person that the person has a right to a hearing

on the occurrence of the violation, the amount of the penalty, or

both.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.255. RESPONSE OF PERSON RECEIVING NOTICE. Not later

than the 20th day after the date on which a person receives

notice under Section 14.254, the person may:

(1) accept in writing the determination and recommended penalty

of the commissioner; or

(2) make a written request for a hearing on the occurrence of

the violation, the amount of the penalty, or both.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.256. ACCEPTANCE OF PENALTY. If a person accepts the

determination and recommended penalty of the commissioner, the

commissioner by order shall approve the determination and impose

the recommended penalty.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.257. HEARING ON PENALTY; ORDER. (a) If a person

requests a hearing or fails to give a timely response to the

notice, the commissioner shall set a hearing and give notice of

the hearing to the person by certified mail.

(b) The hearing shall be held by a hearings officer who shall

make findings of fact and conclusions of law and promptly issue a

proposal for a decision about the occurrence of the violation and

the amount of a proposed penalty.

(c) According to the findings of fact, conclusions of law, and

proposal for a decision, the commissioner by order may find:

(1) that a violation has occurred and impose a penalty; or

(2) a violation has not occurred.

(d) Notice of the commissioner's order, given to the person

under Chapter 2001, Government Code, must include a statement of

the person's right to judicial review of the order.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.258. STAY OF PENALTY; SUIT BY ATTORNEY GENERAL. (a)

The enforcement of the penalty may be stayed during the time the

order is under judicial review if the person pays the penalty to

the clerk of the court or files a supersedeas bond with the court

in the amount of the penalty. A person who cannot afford to pay

the penalty or file the bond may stay the enforcement by filing

an affidavit in the manner required by the Texas Rules of Civil

Procedure for a party who cannot afford to file security for

costs, subject to the right of the commissioner to contest the

affidavit as provided by those rules.

(b) The attorney general may sue to collect the penalty.

(c) A court that sustains the occurrence of a violation may

uphold or reduce the amount of the administrative penalty and

order the person to pay that amount.

(d) A court that does not sustain the occurrence of a violation

shall order that no penalty is owed.

(e) If a person has paid a penalty and a court in a final

judgment reduces or does not uphold the amount, the court shall

order that the appropriate amount plus accrued interest be

remitted to the person. The interest rate is the rate authorized

by Chapter 304, and interest shall be paid for the period

beginning on the date the penalty was paid and ending on the date

the penalty is remitted.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 4.04, eff. September 1, 2005.

Sec. 14.259. RECOVERY OF COSTS. In addition to the

administrative penalty or restitution amount, the court may

authorize the commissioner to recover from a person who pays an

administrative penalty or restitution amount, or both, reasonable

expenses incurred in obtaining the ordered amount, including the

cost of investigation, witness fees, and deposition expenses.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.260. ADMINISTRATIVE PROCEDURE ACT. A proceeding under

this subchapter is subject to Chapter 2001, Government Code.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.261. ACCEPTANCE OF ASSURANCE. (a) In administering

this chapter, the commissioner may accept assurance of voluntary

compliance from a person who is engaging in or has engaged in an

act or practice in violation of:

(1) this chapter or a rule adopted under this chapter;

(2) Chapter 394; or

(3) Subtitle B, Title 4, or a rule adopted under Subtitle B,

Title 4.

(b) The assurance must be in writing and be filed with the

commissioner.

(c) The commissioner may condition acceptance of an assurance of

voluntary compliance on the stipulation that the person offering

the assurance restore to a person in interest money that may have

been acquired by the act or practice described by Subsection (a).

(d) The finance commission may adopt rules to establish the form

of the assurance or require certain information be contained in

an assurance.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 4.05, eff. September 1, 2005.

Sec. 14.262. EFFECT OF ASSURANCE. (a) An assurance of

voluntary compliance is not an admission of a violation of:

(1) this chapter or a rule adopted under this chapter;

(2) Chapter 394; or

(3) Subtitle B, Title 4, or a rule adopted under Subtitle B,

Title 4.

(b) Unless an assurance of voluntary compliance is rescinded by

agreement or voided by a court for good cause, a subsequent

failure to comply with the assurance is prima facie evidence of a

violation of:

(1) this chapter or a rule adopted under this chapter;

(2) Chapter 394; or

(3) Subtitle B, Title 4, or a rule adopted under Subtitle B,

Title 4.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 4.05, eff. September 1, 2005.

Sec. 14.263. REOPENING. A matter closed by the filing of an

assurance of voluntary compliance may be reopened at any time.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 4.05, eff. September 1, 2005.

Sec. 14.264. RIGHT TO BRING ACTION NOT AFFECTED. (a) An

assurance of voluntary compliance does not affect the right of an

individual to bring an action, except as provided in Chapter 349

and except that the right of an individual in relation to money

received according to a stipulation under Section 14.261(c) is

governed by the terms of the assurance.

(b) A person entering into an assurance of voluntary compliance

may, not later than the 60th day after the date of filing of the

assurance, correct the violation under Section 349.201. Amounts

paid as restitution and other acts taken in accordance with an

assurance of voluntary compliance shall be considered for

purposes of determining whether the obligor has made a correction

under Subchapter C, Chapter 349. With respect to corrections of

violations or possible violations relating to matters addressed

in the assurance of voluntary compliance, the date of filing of

the assurance is considered to be the date of:

(1) actual discovery of the violation or possible violation;

(2) written notice; and

(3) filing of the action alleging the violation.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 4.05, eff. September 1, 2005.

SUBCHAPTER G. JUDICIAL REVIEW

Sec. 14.301. APPEAL OF FINAL DECISION OF COMMISSIONER. A party

in interest aggrieved by a final decision of the commissioner is

entitled to judicial review.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.302. APPEAL OF LICENSE WITHHOLDING OR REVOCATION. An

appeal of a decision of the commissioner refusing to grant a

license to an applicant or revoking the license of a license

holder shall be under the substantial evidence rule as provided

by Chapter 2001, Government Code.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1235, Sec. 8, eff. Sept. 1,

2001.

Sec. 14.303. STAY OF ORDER PENDING APPEAL. On a showing of good

cause, the commissioner or the reviewing court may enter an order

staying the effect of a final decision of the commissioner

pending appeal by a party in interest.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 15. CREDIT UNION COMMISSION AND DEPARTMENT

FINANCE CODE

TITLE 2. FINANCIAL REGULATORY AGENCIES

CHAPTER 15. CREDIT UNION COMMISSION AND DEPARTMENT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 15.001. DEFINITIONS. (a) In this chapter, "Texas trade

association" means a cooperative and voluntarily joined statewide

association of business or professional competitors in this state

designed to assist its members and its industry or profession in

dealing with mutual business or professional problems and in

promoting their common interest.

(b) The definitions provided by Section 121.002 apply to this

chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.05(a), eff. Sept.

1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

695, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. DEPARTMENT

Sec. 15.101. COMPOSITION OF DEPARTMENT. The department is

composed of:

(1) the commission;

(2) the commissioner; and

(3) other department officers and employees.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 15.102. REGULATION OF CREDIT UNIONS. The department shall

supervise and regulate credit unions as provided by this chapter

and Subtitle D, Title 3.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 15.103. STUDY OF STATUTES. The department periodically

shall comprehensively study the statutes of this state as they

pertain to credit union operations.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. COMPOSITION OF COMMISSION

Sec. 15.201. APPOINTMENT; TERMS. (a) The commission is

composed of nine members appointed by the governor with the

advice and consent of the senate.

(b) Commission members serve staggered terms of six years, with

the terms of one-third of the members expiring February 15 of

each odd-numbered year.

(c) Appointments to the commission shall be made without regard

to the race, color, disability, sex, religion, age, or national

origin of the appointees.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.06(a), eff. Sept.

1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

695, Sec. 2, eff. September 1, 2009.

Sec. 15.202. GENERAL QUALIFICATIONS OF COMMISSION MEMBERS. (a)

No two commission members may be residents of the same state

senatorial district.

(b) A person may not be a member of the commission if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the financial institutions field; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the financial

institutions field.

(c) A person may not be a member of the commission if the person

is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the department.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.05(b), eff. Sept.

1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

695, Sec. 3, eff. September 1, 2009.

Sec. 15.203. QUALIFICATIONS OF INDUSTRY COMMISSION MEMBERS. (a)

Four commission members must be individuals who:

(1) have five years or more of active experience as a director,

officer, or committee member of a credit union that:

(A) is organized and doing business in this state under Subtitle

D, Title 3, or the Federal Credit Union Act (12 U.S.C. Section

1751 et seq.); and

(B) has its principal office in this state; and

(2) are engaged in exercising the powers and duties of a

director, officer, or committee member of such a credit union.

(b) Experience as a commissioner, deputy commissioner, or

examiner is equivalent to the experience required by Subsection

(a).

(c) Not more than one individual from a federal credit union may

serve on the commission at any time.

(d) An individual who ceases to be engaged in exercising the

powers and duties prescribed by this section for a period

exceeding 90 days becomes ineligible to serve as a commission

member, and the individual's position on the commission becomes

vacant.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.05(c), eff. Sept.

1, 1999.

Sec. 15.204. QUALIFICATIONS OF PUBLIC COMMISSION MEMBERS. (a)

Five commission members must be representatives of the public. A

person is not eligible for appointment as a public member of the

commission if the person or the person's spouse:

(1) is employed by or participates in managing or directing:

(A) a financial institution; or

(B) an organization, other than a financial institution,

regulated by or receiving money from a financial institution

regulatory agency;

(2) has, other than as a member or customer, a financial

interest in:

(A) a financial institution; or

(B) an organization, other than a financial institution,

regulated by or receiving money from a financial institution

regulatory agency; or

(3) uses or receives a substantial amount of tangible goods,

services, or money from the department, other than compensation

or reimbursement authorized by law for commission membership,

attendance, or expenses.

(b) The governor shall appoint public commission members on the

basis of recognized business ability.

(c) In this section, "financial institution" includes an

institution such as a credit union, bank, savings bank, or

savings and loan association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.05(d), eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 87, Sec. 1, eff. Sept. 1,

1999.

Sec. 15.2041. TRAINING PROGRAM. (a) A person who is appointed

to and qualifies for office as a member of the commission may not

vote, deliberate, or be counted as a member in attendance at a

meeting of the commission until the person completes a training

program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the department;

(2) the programs, functions, rules, and budget of the

department;

(3) the results of the most recent formal audit of the

department;

(4) the requirements of laws relating to open meetings, public

information, administrative procedure, and conflicts of

interest;

(5) any applicable ethics policies adopted by the department or

the Texas Ethics Commission; and

(6) the basic principles and responsibilities of credit union

management.

(c) A person appointed to the commission is entitled to

reimbursement under Section 15.207, as if the person were a

member of the commission, for travel expenses incurred in

attending the training program, regardless of whether the

attendance at the program occurs before or after the person

qualifies for office.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.07(a), eff. Sept.

1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

695, Sec. 4, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 28(e), eff. September 1, 2009.

Sec. 15.205. VACANCIES. The office of a commission member

becomes vacant:

(1) on the death, resignation, or removal of the member; or

(2) if the member ceases to have the qualifications required for

service as a member.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.08(a), eff. Sept.

1, 1999.

Sec. 15.206. REMOVAL. (a) A ground for removal of a commission

member by the governor exists if a member:

(1) neglects the member's duty;

(2) is incompetent; or

(3) commits fraudulent or criminal conduct.

(b) It is a ground for removal from the commission that a

member:

(1) does not have at the time of taking office the

qualifications required by Sections 15.202, 15.203, and 15.204;

(2) does not maintain during service on the commission the

applicable qualifications required by Sections 15.202, 15.203,

and 15.204;

(3) is ineligible for membership under Section 15.202, 15.203,

or 15.204;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

commission meetings that the member is eligible to attend during

a calendar year without an excuse approved by a majority vote of

the commission.

(c) The validity of an action of the commission is not affected

by the fact that it is taken when a ground for removal of a

commission member exists.

(d) If the commissioner has knowledge that a potential ground

for removal exists, the commissioner shall notify the presiding

officer of the commission of the potential ground. The presiding

officer shall then notify the governor and the attorney general

that a potential ground for removal exists. If the potential

ground for removal involves the presiding officer, the

commissioner shall notify the next highest ranking officer of the

commission, who shall then notify the governor and the attorney

general that a potential ground for removal exists.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.08(b), eff. Sept.

1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

695, Sec. 5, eff. September 1, 2009.

Sec. 15.207. EXPENSES AND COMPENSATION OF COMMISSION MEMBERS.

(a) A commission member may not receive compensation or a

benefit because of the member's service on the commission except

as provided by Subsection (b).

(b) For each day that a commission member engages in the

business of the commission, the member is entitled to:

(1) per diem, including compensatory per diem;

(2) actual expenses for meals and lodging; and

(3) transportation expenses.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1317, Sec.

28(i), eff. September 1, 2009.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 28(i), eff. September 1, 2009.

Sec. 15.208. MATTER IN WHICH COMMISSION MEMBER HAS PERSONAL

INTEREST. (a) A commission member may not act on a matter under

the commission's consideration that directly affects a credit

union of which the member is an officer, director, or member.

(b) The commission shall adopt rules relating to recusal of

members, requiring that a member who has a personal or private

interest in a measure, proposal, or decision pending before the

commission shall publicly disclose the fact to the commission at

a meeting held in compliance with Chapter 551, Government Code.

The member may not vote or otherwise participate in the decision.

The disclosure shall be entered into the minutes of the meeting.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.09(a), eff. Sept.

1, 1999.

Sec. 15.209. MEETINGS. (a) The commission shall hold at least

two regular meetings each year.

(b) The chairman, the commissioner, or five commission members

may call a special meeting of the commission.

(c) The commission shall adopt reasonable rules governing a

meeting, including rules relating to the:

(1) time and place of a meeting;

(2) conduct of a meeting; and

(3) form of the minutes.

(d) The commission is subject to the:

(1) open meetings law, Chapter 551, Government Code; and

(2) administrative procedure law, Chapter 2001, Government Code.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.09(b), eff. Sept.

1, 1999.

Sec. 15.210. PRESIDING OFFICER. The governor shall designate a

member of the commission as the presiding officer of the

commission to serve in that capacity at the pleasure of the

governor.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.09(c), eff. Sept.

1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

695, Sec. 6, eff. September 1, 2009.

Sec. 15.211. SUIT FOR OFFICIAL ACT OR OMISSION. (a) The

attorney general shall defend an action brought against a

commission member or an officer or employee of the commission

because of the person's official act or omission regardless of

whether the individual is a member, officer, or employee of the

commission at the time the action is initiated.

(b) A suit against the commission or its officers or employees

may be brought only in Travis County.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 15.212. SUNSET PROVISION. The Credit Union Department and

the Credit Union Commission are subject to Chapter 325,

Government Code (Texas Sunset Act). Unless continued in

existence as provided by that chapter, the department and

commission are abolished September 1, 2021.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.04(b), eff. Sept.

1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

695, Sec. 7, eff. September 1, 2009.

SUBCHAPTER D. COMMISSIONER AND OTHER EMPLOYEES OF COMMISSION

Sec. 15.301. COMMISSIONER. (a) The commission shall appoint a

commissioner by affirmative vote of two-thirds of the membership

of the commission.

(b) The commissioner serves at the will of the commission.

(c) The commissioner is an employee of the commission and is

subject to the commission's orders and directions.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 15.302. QUALIFICATIONS OF COMMISSIONER. (a) The

commissioner must have at least five years' practical experience

in the operation of credit unions during the 10 years preceding

the commissioner's appointment.

(b) The experience required by this section may consist of

experience:

(1) in exercising the powers and duties of a director, officer,

or committee member of a credit union; or

(2) in the employment of a credit union regulatory agency.

(c) A person may not be appointed commissioner if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the financial institutions field; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the financial

institutions field.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

695, Sec. 8, eff. September 1, 2009.

Sec. 15.303. DEPUTY COMMISSIONER. (a) Subject to the

commission's approval, the commissioner may appoint a deputy

commissioner, who must have the qualifications required of the

commissioner.

(b) The deputy commissioner serves at the will of the

commissioner and, at the commissioner's direction, may exercise

the powers and prerogatives of the commissioner.

(c) The deputy commissioner is an employee of the commission and

is subject to the commission's orders and directions.

(d) During the commissioner's absence or inability to act, the

deputy commissioner shall perform the commissioner's duties.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 15.304. EXAMINERS. (a) The commissioner shall appoint a

sufficient number of credit union examiners to perform fully the

duties imposed by the laws of this state.

(b) Appointment of an examiner is subject to recruitment

specifications and qualifications approved by the commission.

(c) An examiner is an employee of the commission and is subject

to the commission's orders and directions.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 15.305. GENERAL COUNSEL. A person may not act as the

general counsel to the commission or the department if the person

is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the department.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.05(e), eff. Sept.

1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

695, Sec. 9, eff. September 1, 2009.

Sec. 15.306. OATH. Before assuming the duties of office, the

commissioner, the deputy commissioner, each examiner, and each

other officer or employee of the commission must take an oath of

office approved by the commission.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 285, Sec. 8, eff. Sept. 1,

2003.

Sec. 15.307. OFFICERS OF COMMISSION AND DEPARTMENT. Each

officer of the commission and department, except a commission

member, is an employee of the commission and is subject to the

commission's orders and directions.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 15.309. INTRA-AGENCY CAREER LADDER. (a) The commissioner

or a person designated by the commissioner shall develop an

intra-agency career ladder program that addresses opportunities

for mobility and advancement for employees within the department.

(b) The program must require intra-agency posting of all

non-entry-level positions concurrently with public posting.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.12(a), eff. Sept.

1, 1999.

Sec. 15.310. PERFORMANCE EVALUATION. (a) The commissioner or a

person designated by the commissioner shall develop a system of

annual performance evaluations that are based on documented

employee performance.

(b) Merit pay for department employees must be based on the

system established under this section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.12(b), eff. Sept.

1, 1999.

Sec. 15.311. QUALIFICATIONS OF EMPLOYEES. A person may not be a

department employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.), if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the financial institutions field; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the financial

institutions field.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.05(f), eff. Sept.

1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

695, Sec. 10, eff. September 1, 2009.

Sec. 15.312. INFORMATION PROVIDED TO MEMBERS AND EMPLOYEES. The

commissioner or the commissioner's designee shall provide to

members of the commission and to department employees, as often

as necessary, information regarding their qualification for

office or employment under this chapter and their

responsibilities under applicable laws relating to standards of

conduct for state officers or employees.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.11(a), eff. Sept.

1, 1999.

Sec. 15.313. EQUAL EMPLOYMENT OPPORTUNITY POLICY. (a) The

commissioner or a person designated by the commissioner shall

prepare and maintain a written policy statement to assure

implementation of a program of equal employment opportunity under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel that comply with requirements of Chapter

21, Labor Code;

(2) a comprehensive analysis of the department workforce that

meets federal and state law, including rules and regulations, and

instructions adopted directly from that law;

(3) procedures by which a determination can be made about the

extent of underuse in the department workforce of all persons for

whom federal or state laws, including rules and regulations, and

instructions adopted directly from that law, encourage a more

equitable balance; and

(4) reasonable methods to appropriately address those areas of

underuse.

(b) A policy statement prepared under Subsection (a) must:

(1) cover an annual period;

(2) be updated annually and reviewed by the Commission on Human

Rights for compliance with Subsection (a)(1); and

(3) be filed with the governor's office.

(c) The governor's office shall deliver a biennial report to the

legislature based on the information received under Subsection

(b). The report may be made separately or as a part of other

biennial reports made to the legislature.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.13(a), eff. Sept.

1, 1999.

SUBCHAPTER E. POWERS AND DUTIES OF COMMISSION AND COMMISSIONER

Sec. 15.401. SUPERVISION OF COMMISSIONER. The commission shall

supervise, consult with, and advise the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 15.4011. CREDIT UNION DEPARTMENT BUILDING. The commission

shall have charge and control of the property known as the Credit

Union Department Building and use of staff, equipment, and

facilities of the department. The Credit Union Department

Building refers to the property located in the city of Austin and

titled in the name of the State of Texas for the use and benefit

of the Credit Union Department, as described by deed recorded in

Volume 6126, Page 27, of the Deed Records of Travis County,

Texas.

Added by Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 28(f), eff. September 1, 2009.

Sec. 15.402. ADOPTION OF RULES. (a) The commission may adopt

reasonable rules necessary to administer this chapter and to

accomplish the purposes of Subtitle D, Title 3.

(b) In adopting rules under this section, the commission may

regulate and classify credit unions according to criteria that

the commission determines are appropriate and necessary to

accomplish the purposes of this chapter and Subtitle D, Title 3,

including the:

(1) character of field of membership;

(2) amount of assets;

(3) number of members; and

(4) financial condition.

(b-1) In adopting rules under this section, the commission shall

consider the need to:

(1) promote a stable credit union environment;

(2) provide credit union members with convenient, safe, and

competitive services;

(3) preserve and promote the competitive parity of credit unions

with regard to other depository institutions consistent with the

safety and soundness of credit unions; and

(4) promote or encourage economic development in this state.

(c) The commission by rule shall establish reasonable and

necessary fees for the administration of this chapter and

Subtitle D, Title 3.

(d) The presence or absence in this chapter or Subtitle D, Title

3, of a specific reference to rules regarding a particular

subject does not enlarge or diminish the rulemaking authority

provided by this section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 157, Sec. 2, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 533, Sec. 1, eff. Sept. 1, 2003.

Sec. 15.4021. RECEIPT OF PUBLIC COMMENTS; NOTICE OF COMMISSION

ACTIVITIES. (a) The commission shall develop and implement

policies that provide the public with a reasonable opportunity to

appear before the commission and to speak on any issue under the

jurisdiction of the department.

(b) The commission shall adopt rules providing for public notice

of department activities.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.10(a), eff. Sept.

1, 1999.

Sec. 15.4022. RULES RELATING TO COMPETITIVE BIDDING AND

ADVERTISING. (a) The commission may not adopt rules restricting

competitive bidding or advertising by a credit union except to

prohibit false, misleading, or deceptive practices.

(b) In its rules to prohibit false, misleading, or deceptive

practices, the commission may not include a rule that:

(1) restricts the use of any medium for advertising;

(2) relates to the size or duration of an advertisement by the

credit union; or

(3) restricts the credit union's advertisement under a trade

name.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.10(a), eff. Sept.

1, 1999.

Sec. 15.4023. SEPARATION OF RESPONSIBILITIES. The commission

shall develop and implement policies that clearly separate the

policy-making responsibilities of the commission and the

management responsibilities of the commissioner and the staff of

the department.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.10(a), eff. Sept.

1, 1999.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 3

For text of section as added by Acts 2009, 81st Leg., R.S., Ch.

695, Sec. 11, see other Sec. 15.4024.

Sec. 15.4024. RULES RELATING TO CERTAIN EMPLOYEES OF CREDIT

UNION SUBSIDIARY ORGANIZATIONS. (a) In this section, "credit

union subsidiary organization" has the meaning assigned by

Section 180.002.

(b) The commission may adopt and enforce rules necessary for the

commissioner to:

(1) examine, inspect, or investigate employees of credit union

subsidiary organizations who are licensed to act as residential

mortgage loan originators under Chapter 156; and

(2) enforce compliance by employees of credit union subsidiary

organizations described by Subdivision (1) with the applicable

requirements of Chapters 156 and 180.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 3, eff. June 19, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch.

695, Sec. 11

For text of section as added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 3, see other Sec. 15.4024.

Sec. 15.4024. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION POLICY. (a) The commission shall develop and

implement a policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of department rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the department's

jurisdiction.

(b) The department's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The commission shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the department.

Added by Acts 2009, 81st Leg., R.S., Ch.

695, Sec. 11, eff. September 1, 2009.

Sec. 15.403. SUPERVISION AND REGULATION OF CREDIT UNIONS. The

commissioner shall supervise and regulate a credit union doing

business in this state, other than a federal credit union, in

accordance with this chapter and Subtitle D, Title 3, including

rules adopted under this chapter and Subtitle D, Title 3.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 2, eff. Sept. 1,

2003.

Sec. 15.4031. CREDIT UNION COMMISSIONER HEARING. (a) The

commissioner may convene a hearing to receive evidence and

argument regarding any matter under this chapter or Subtitle D,

Title 3, before the commissioner for decision or review. The

hearing must be conducted under Chapter 2001, Government Code. A

matter made confidential by law must be considered by the

commissioner in a closed hearing.

(b) A hearing officer may conduct any hearing on behalf of the

commissioner.

Added by Acts 2003, 78th Leg., ch. 533, Sec. 3, eff. Sept. 1,

2003.

Sec. 15.4032. EXAMINATION OF RELATED ENTITIES. (a) In

accordance with rules adopted by the commission, the commissioner

may examine, to the same extent as if the services or activities

were performed by a credit union on its own premises:

(1) a credit union service organization in which a credit union

has a material interest;

(2) an organization engaged primarily in the business of

managing one or more credit unions; and

(3) a third-party contractor providing electronic data

processing, electronic fund transfers, or other member services

on behalf of a credit union.

(b) The commissioner may collect a fee from an examined

contractor or organization in connection with each examination to

cover the cost of the examination or may collect that fee from

the credit unions that use the examined contractor.

Added by Acts 2003, 78th Leg., ch. 533, Sec. 3, eff. Sept. 1,

2003.

Sec. 15.404. ADMINISTRATION AND ENFORCEMENT OF STATUTES AND

RULES. The commissioner shall administer and enforce this

chapter and Subtitle D, Title 3, and rules adopted under this

chapter and Subtitle D, Title 3.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 4, eff. Sept. 1,

2003.

Sec. 15.4041. ISSUANCE OF INTERPRETIVE STATEMENTS. (a) The

commissioner may issue interpretive statements containing matters

of general policy to guide the public and credit unions, and may

amend or repeal a published interpretive statement by issuing an

amended statement or notice of repeal of a statement.

(b) An interpretive statement may be disseminated by newsletter,

through an electronic medium such as the Internet, in a volume of

statutes or related materials published by the commissioner or

others, or by any other means reasonably calculated to notify

persons affected by the interpretive statement. Notice of an

amended or withdrawn statement must be disseminated in a

substantially similar manner as the affected statement was

originally disseminated.

Added by Acts 2003, 78th Leg., ch. 533, Sec. 5, eff. Sept. 1,

2003.

Sec. 15.4042. ISSUANCE OF OPINION. (a) In response to a

specific request from a member of the public or the credit union

industry, the commissioner may issue an opinion directly or

through the deputy commissioner or a department attorney.

(b) If the commissioner determines that the opinion is useful

for the general guidance of the public or credit unions, the

commissioner may disseminate the opinion by newsletter, through

an electronic medium such as the Internet, in a volume of

statutes or related materials published by the commissioner or

others, or by any other means reasonably calculated to notify

persons affected by the opinion. A published opinion must be

redacted to preserve the confidentiality of the requesting party

unless the requesting party consents to be identified in the

published opinion.

(c) The commissioner may amend or repeal a published opinion by

issuing an amended opinion or notice of repeal of an opinion and

disseminating the opinion or notice in a substantially similar

manner as the affected opinion was originally disseminated. The

requesting party may rely on the original opinion if:

(1) all material facts were originally disclosed to the

commissioner;

(2) the safety and soundness of the affected credit union will

not be endangered by further reliance on the original opinion;

and

(3) the text and interpretation of relevant governing provisions

of this chapter or Subtitle D, Title 3, have not been changed by

legislative or judicial action.

Added by Acts 2003, 78th Leg., ch. 533, Sec. 5, eff. Sept. 1,

2003.

Sec. 15.4043. EFFECT OF INTERPRETIVE STATEMENT OR OPINION. An

interpretive statement or opinion issued under this subchapter

does not have the force of law and is not a rule for the purposes

of Chapter 2001, Government Code, unless adopted by the

commission as provided by Chapter 2001, Government Code. An

interpretive statement or opinion is an administrative

construction of this chapter or Subtitle D, Title 3, may be

relied on by credit unions authorized to engage in business in

this state, and is entitled to great weight if the construction

is reasonable and does not conflict with this chapter or Subtitle

D, Title 3.

Added by Acts 2003, 78th Leg., ch. 533, Sec. 5, eff. Sept. 1,

2003.

Sec. 15.4044. FEES. The department may charge a late fee

against a credit union for late payment of its operating fees.

Added by Acts 2009, 81st Leg., R.S., Ch.

695, Sec. 12, eff. September 1, 2009.

Sec. 15.405. LEGISLATIVE RECOMMENDATIONS. The commissioner

shall report the department's legislative recommendations to the

legislature for consideration.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 15.406. ATTENDANCE AT COMMISSION MEETINGS; VOTING. The

commissioner shall attend meetings of the commission but may not

vote at a meeting.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 15.407. OFFICIAL COMMITTEES. The chairman may appoint

individuals who are not commission members to serve on official

committees that are charged with evaluating industry methods or

problems and presenting formal recommendations to the commission

for possible action. The individuals appointed are entitled to

reimbursement for reasonable and necessary expenses incidental to

travel incurred in connection with the performance of official

duties.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 7, eff. Sept. 1,

2001.

Sec. 15.409. CONSUMER INFORMATION AND COMPLAINTS. (a) The

commissioner shall:

(1) supervise the preparation of public interest information

describing:

(A) functions of the department;

(B) procedures for filing and resolving complaints; and

(C) other matters of general interest relating to credit unions;

and

(2) make the information prepared under Subdivision (1)

available to the public and appropriate state agencies.

(b) The department shall maintain a system to promptly and

efficiently act on complaints filed with the department. The

department shall maintain information about parties to the

complaint, the subject matter of the complaint, a summary of the

results of the review or investigation of the complaint, and its

disposition.

(c) The department shall make information available describing

its procedures for complaint investigation and resolution.

(d) The department shall periodically notify the complaint

parties of the status of the complaint until final disposition.

(e) The commission by rule shall establish methods by which

consumers and service recipients are notified of the name,

mailing address, telephone number, and Internet website of the

department for the purpose of directing complaints to the

department. The commission shall provide for that notification:

(1) on the Internet website of a credit union regulated under

this chapter and Subtitle D, Title 3, if the credit union

maintains a website;

(2) on a sign prominently displayed in the place of business of

each credit union regulated under this chapter and Subtitle D,

Title 3; and

(3) in any newsletter distributed by a credit union regulated

under this chapter and Subtitle D, Title 3, if the credit union

distributes a newsletter.

(f) The commission by rule may establish other methods by which

credit unions that do not have an Internet website or do not

distribute a newsletter may make the information described by

Subsection (e) more readily available to credit unions' customers

and service recipients.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.11(c), eff. Sept.

1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

695, Sec. 13, eff. September 1, 2009.

Sec. 15.4091. ACCESS TO DEPARTMENT FACILITIES, PROGRAMS, AND

SERVICES. (a) The department shall comply with federal and

state laws related to program and facility accessibility.

(b) The commissioner shall prepare and maintain a written plan

that describes how a person who does not speak English can be

provided reasonable access to the department's programs and

services.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.11(d), eff. Sept.

1, 1999.

Sec. 15.410. SHARE AND DEPOSITOR INSURANCE PROTECTION. (a) The

commission shall adopt, and the commissioner shall enforce,

reasonable rules requiring a credit union to provide share and

deposit insurance protection for credit union members and

depositors.

(b) Rules adopted under this section must include authorization

for and establishment of a share and deposit guaranty corporation

or credit union under the department's exclusive regulation to

enable the department to carry out the purposes of this chapter

and Subtitle D, Title 3.

(c) A credit union may provide share and deposit insurance

protection through another source approved by the department,

including a program of the National Credit Union Administration.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 15.4105. ANNUAL REPORT TO MEMBERS. (a) The commission

shall adopt, and the commissioner shall enforce, reasonable rules

requiring a credit union regulated under this chapter and

Subtitle D, Title 3, to provide an annual report to the credit

union's members regarding the credit union's financial condition

and management. The report must:

(1) include a current balance sheet;

(2) include an income and expense statement;

(3) contain the name and date of expiration of the term of

office of each member serving on the board of directors;

(4) contain a brief description of any changes, since the

preceding report was provided under this section, to the credit

union's:

(A) management;

(B) bylaws;

(C) articles of incorporation;

(D) financial condition;

(E) membership size; and

(F) services offered; and

(5) contain any other information the commission considers

necessary to ensure that credit union members are provided with

basic knowledge of the credit union's financial condition and

management.

(b) In adopting rules under this section, the commission must

ensure that a credit union:

(1) updates the report before the credit union's annual

organizational meeting;

(2) makes the report available to members throughout the year on

the credit union's Internet website, if the credit union

maintains a website; and

(3) provides the report to credit union members by an

alternative method, including delivery at the credit union's

annual organizational meeting, if the credit union does not have

an Internet website.

Added by Acts 2009, 81st Leg., R.S., Ch.

695, Sec. 14, eff. September 1, 2009.

Sec. 15.411. AGREEMENTS WITH OTHER REGULATORS. (a) The

commissioner may enter into an agreement with any credit union

supervisory agency regarding the examination or supervision of

branch offices of credit unions chartered in this state doing

business in other states and foreign credit unions doing business

in this state. In lieu of conducting an examination or

investigation required by this subtitle, the commissioner may

accept examinations or reports from other credit union

supervisory agencies. The acceptance of the examination or report

does not waive any fee, charge, or revenue required to be paid by

a credit union, including a foreign credit union doing business

in this state.

(b) The commissioner may enter into any cooperative arrangement

with other credit union supervisory agencies to promote the

effective regulation of state credit unions doing business across

state lines, including contracting to use another agency's

examiners, allowing for the use of examiners of this state by

another agency, or collecting fees on behalf of or receiving

payments through another agency.

Added by Acts 1999, 76th Leg., ch. 157, Sec. 4, eff. Sept. 1,

1999.

Sec. 15.412. FILING GROUP RETURN WITH THE INTERNAL REVENUE

SERVICE. (a) The commissioner may file a consolidated group

return form with the Internal Revenue Service on behalf of all

credit unions under the department's jurisdiction. To be

included, each credit union must annually authorize the

department in writing to include the credit union in the group

return and must declare that the authorization and the financial

information submitted for the purpose of compiling the group

return are true and complete.

(b) The state is not liable for information contained in any

form submitted. Each credit union is individually responsible for

the accuracy, completeness, and timeliness of the information and

for any potential tax liability or penalties that may accrue.

Added by Acts 1999, 76th Leg., ch. 157, Sec. 4, eff. Sept. 1,

1999.

Sec. 15.413. INTERPRETATION OF HOME EQUITY LENDING LAW. The

commission may, on request of an interested person or on its own

motion, issue interpretations of Sections 50(a)(5)-(7), (e)-(p),

(t), and (u), Article XVI, Texas Constitution. An interpretation

under this section is subject to Chapter 2001, Government Code,

and is applicable to lenders regulated by the commission. The

Finance Commission of Texas and the commission shall attempt to

adopt interpretations that are as consistent as feasible or shall

state justification for any inconsistency.

Acts 2003, 78th Leg., ch. 1207, Sec. 2, eff. Sept. 13, 2003.

Sec. 15.414. AUTHORITY TO CONTRACT FOR PROFESSIONAL OR PERSONAL

SERVICES. For the purpose of carrying out the powers, duties,

and responsibilities of the department, the commissioner may

negotiate, contract, or enter into an agreement for professional

or personal services. The commission by rule shall adopt policies

and procedures consistent with applicable state procurement

practices for soliciting and awarding contracts under this

section.

Added by Acts 2003, 78th Leg., ch. 533, Sec. 5, eff. Sept. 1,

2003.

Sec. 15.415. GIFTS OF MONEY OR PROPERTY. The department may

accept money or property by gift, bequest, devise, or otherwise

for any department purpose authorized by this chapter and

Subtitle D, Title 3. A gift, bequest, or devise shall be used for

the purposes specified by the grantor. The commission must

approve acceptance and use of any gift, bequest, or devise under

this section.

Added by Acts 2003, 78th Leg., ch. 533, Sec. 5, eff. Sept. 1,

2003.

Renumbered from Finance Code, Section 15.413 by Acts 2005, 79th

Leg., Ch.

728, Sec. 23.001(26), eff. September 1, 2005.

Sec. 15.416. USE OF TECHNOLOGY. The commission shall implement

a policy requiring the department to use appropriate

technological solutions to improve the department's ability to

perform its functions. The policy must ensure that the public is

able to interact with the department on the Internet.

Added by Acts 2009, 81st Leg., R.S., Ch.

695, Sec. 15, eff. September 1, 2009.

SUBCHAPTER F. RULES REGARDING USE OF ADVISORY COMMITTEES

Sec. 15.501. RULEMAKING AUTHORITY. (a) The commission shall

adopt rules, in compliance with Section 15.407 and Chapter 2110,

Government Code, regarding the purpose, structure, and use of

advisory committees by the commission, including rules governing

an advisory committee's:

(1) purpose, role, responsibility, and goals;

(2) size and quorum requirements;

(3) qualifications for membership, including experience

requirements and geographic representation;

(4) appointment procedures;

(5) terms of service;

(6) training requirements; and

(7) duration.

(b) An advisory committee must be structured and used to advise

the commission. An advisory committee may not be responsible for

rulemaking or policymaking.

Added by Acts 2009, 81st Leg., R.S., Ch.

695, Sec. 16, eff. September 1, 2009.

Sec. 15.502. PERIODIC EVALUATION. The commission shall by rule

establish a process by which the commission shall periodically

evaluate an advisory committee to ensure its continued necessity.

The commission may retain or develop committees as appropriate

to meet changing needs.

Added by Acts 2009, 81st Leg., R.S., Ch.

695, Sec. 16, eff. September 1, 2009.

Sec. 15.503. COMPLIANCE WITH OPEN MEETINGS ACT.A commission

advisory committee must comply with Chapter 551, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

695, Sec. 16, eff. September 1, 2009.



CHAPTER 16. FINANCIAL REGULATORY AGENCIES: SELF-DIRECTED AND SEMI-INDEPENDENT

FINANCE CODE

TITLE 2. FINANCIAL REGULATORY AGENCIES

CHAPTER 16. FINANCIAL REGULATORY AGENCIES: SELF-DIRECTED AND

SEMI-INDEPENDENT

Sec. 16.001. DEFINITIONS. In this chapter:

(1) "Financial regulatory agency" means:

(A) the Texas Department of Banking;

(B) the Department of Savings and Mortgage Lending;

(C) the Office of Consumer Credit Commissioner; and

(D) the Credit Union Department.

(2) "Policy-making body" means:

(A) the Finance Commission of Texas for:

(i) the Texas Department of Banking;

(ii) the Department of Savings and Mortgage Lending; and

(iii) the Office of Consumer Credit Commissioner; and

(B) the Credit Union Commission for the Credit Union Department.

Added by Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 28(a), eff. September 1, 2009.

Sec. 16.002. SELF-DIRECTED AND SEMI-INDEPENDENT STATUS OF

FINANCIAL REGULATORY AGENCIES. Notwithstanding any other

provision of law, a financial regulatory agency is self-directed

and semi-independent as specified by this chapter. Any Act of

the 81st Legislature that relates to a financial regulatory

agency and that is inconsistent with the agency being

self-directed and semi-independent may be implemented by the

financial regulatory agency only on authorization by the

policy-making body of the financial regulatory agency.

Added by Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 28(a), eff. September 1, 2009.

Sec. 16.003. BUDGET, REVENUES, AND EXPENSES. (a) A financial

regulatory agency shall submit to the policy-making body of the

financial regulatory agency a budget annually using generally

accepted accounting principles. Notwithstanding any other

provision of law, including the General Appropriations Act, the

budget shall be adopted and approved only by the policy-making

body of the financial regulatory agency.

(b) A financial regulatory agency shall be responsible for all

direct and indirect costs of the agency's existence and

operation. The financial regulatory agency may not directly or

indirectly cause the general revenue fund to incur any cost.

(c) Subject to any limitations in a financial regulatory

agency's enabling legislation, a financial regulatory agency may

set the amounts of fees, penalties, charges, and revenues

required or permitted by statute or rule as necessary for the

purpose of carrying out the functions of the financial regulatory

agency and funding the budget adopted and approved under

Subsection (a).

(d) All fees and funds collected by a financial regulatory

agency and any funds appropriated to the financial regulatory

agency shall be deposited in interest-bearing deposit accounts in

the Texas Treasury Safekeeping Trust Company. The comptroller

shall contract with the financial regulatory agency for the

maintenance of the deposit accounts under terms comparable to a

contract between a commercial banking institution and the

institution's customers.

(e) Periodically, each financial regulatory agency shall submit

to the agency's policy-making body, as directed by the

policy-making body, a report of the receipts and expenditures of

the financial regulatory agency.

(f) The fiscal year for a financial regulatory agency begins on

September 1 and ends on August 31.

Added by Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 28(a), eff. September 1, 2009.

Sec. 16.004. AUDITS. This chapter does not affect the duty of

the state auditor to audit a financial regulatory agency. The

state auditor shall enter into a contract and schedule with each

financial regulatory agency to conduct audits, including

financial reports and performance audits. The financial

regulatory agency shall reimburse the state auditor for all costs

incurred in performing the audits and shall provide to the

governor a copy of any audit performed.

Added by Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 28(a), eff. September 1, 2009.

Sec. 16.005. RECORDS; REPORTING REQUIREMENTS. (a) A financial

regulatory agency shall keep financial and statistical

information as necessary to disclose completely and accurately

the financial condition and results of operations of the agency.

(b) Before the beginning of each regular session of the

legislature, each financial regulatory agency shall submit to the

legislature and the governor a report describing all of the

agency's activities in the previous biennium. The report must

include:

(1) an audit as required by Section 16.004;

(2) a financial report of the previous fiscal year, including

reports on financial condition and results of operations;

(3) a description of all changes in fees imposed on regulated

industries;

(4) a report on changes in the regulatory jurisdiction of the

agency, including the number of chartered financial institutions,

license holders, and registrants subject to the agency's

jurisdiction and any changes in those figures; and

(5) a list of all new rules adopted or repealed.

(c) In addition to the reporting requirements of Subsection (b),

not later than November 1 of each year, each financial regulatory

agency shall submit to the governor, the committee of each house

of the legislature that has jurisdiction over appropriations, and

the Legislative Budget Board a report that contains:

(1) the salary for all financial regulatory agency personnel and

the total amount of per diem expenses and travel expenses paid

for all agency employees;

(2) the total amount of per diem expenses and travel expenses

paid for each member of the agency's policy-making body, provided

that only one report must be submitted regarding the Finance

Commission of Texas;

(3) the agency's operating plan and annual budget; and

(4) a detailed report of all revenue received and all expenses

incurred by the financial regulatory agency in the previous 12

months.

Added by Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 28(a), eff. September 1, 2009.

Sec. 16.006. ABILITY TO CONTRACT. (a) To carry out and promote

the objectives of this chapter, a financial regulatory agency may

enter into contracts and do all other acts incidental to those

contracts that are necessary for the administration of the

agency's affairs and for the attainment of the agency's purposes,

except as limited by Subsection (b).

(b) Any indebtedness, liability, or obligation of the financial

regulatory agency incurred under this section may not:

(1) create a debt or other liability of this state or another

entity other than the financial regulatory agency; or

(2) create any personal liability on the part of the members of

the policy-making body or the body's or agency's employees.

Added by Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 28(a), eff. September 1, 2009.

Sec. 16.007. PROPERTY. A financial regulatory agency may:

(1) acquire by purchase, lease, gift, or any other manner

provided by law and maintain, use, and operate any real,

personal, or mixed property, or any interest in property,

necessary or convenient to the exercise of the powers, rights,

privileges, or functions of the financial regulatory agency;

(2) sell or otherwise dispose of any real, personal, or mixed

property, or any interest in property, that the financial

regulatory agency determines is not necessary or convenient to

the exercise of the agency's powers, rights, privileges, or

functions;

(3) construct, extend, improve, maintain, and reconstruct, or

cause to construct, extend, improve, maintain, and reconstruct,

and use and operate all facilities necessary or convenient to the

exercise of the powers, rights, privileges, or functions of the

financial regulatory agency; and

(4) borrow money, as may be authorized from time to time by an

affirmative vote of a two-thirds majority of the policy-making

body of the financial regulatory agency, for a period not to

exceed five years if necessary or convenient to the exercise of

the financial regulatory agency's powers, rights, privileges, or

functions.

Added by Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 28(a), eff. September 1, 2009.

Sec. 16.008. SUITS. The office of the attorney general shall

represent a financial regulatory agency in any litigation. The

attorney general may assess and collect from the financial

regulatory agency reasonable attorney's fees associated with any

litigation under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 28(a), eff. September 1, 2009.

Sec. 16.009. POST-PARTICIPATION LIABILITY. (a) If a financial

regulatory agency no longer has status under this chapter as a

self-directed semi-independent financial regulatory agency for

any reason, the agency shall be liable for any expenses or debts

incurred by the agency during the time the agency was a

self-directed semi-independent financial regulatory agency. The

agency's liability under this section includes liability for any

lease entered into by the agency. This state is not liable for

any expense or debt covered by this subsection, and money from

the general revenue fund may not be used to repay the expense or

debt.

(b) If a financial regulatory agency no longer has status under

this chapter as a self-directed semi-independent financial

regulatory agency for any reason, ownership of any property or

other asset acquired by the agency during the time the agency was

a self-directed semi-independent financial regulatory agency,

including unexpended fees in a deposit account in the Texas

Treasury Safekeeping Trust Company, shall be transferred to this

state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 28(a), eff. September 1, 2009.

Sec. 16.010. DUE PROCESS; OPEN GOVERNMENT. A financial

regulatory agency is:

(1) a governmental body for purposes of Chapters 551 and 552,

Government Code; and

(2) a state agency for purposes of Chapters 2001 and 2005,

Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 28(a), eff. September 1, 2009.

Sec. 16.011. MEMBERSHIP IN EMPLOYEES RETIREMENT SYSTEM.

Employees of the financial regulatory agencies are members of the

Employees Retirement System of Texas under Chapter 812,

Government Code, and the agencies' transition to independent

status as provided by this chapter has no effect on their

membership or any benefits under that system.

Added by Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 28(a), eff. September 1, 2009.

Sec. 16.012. GIFTS. (a) Notwithstanding any other law, a

financial regulatory agency may not accept a gift, grant, or

donation:

(1) from a party to an enforcement action; or

(2) to pursue a specific investigation or enforcement action.

(b) A financial regulatory agency must:

(1) report each gift, grant, or donation that the agency

receives as a separate item in the agency's report required under

Section 16.005(b); and

(2) include with the report a statement indicating the purpose

for which each gift, grant, or donation was donated and used.

Added by Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 28(a), eff. September 1, 2009.






TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

CHAPTER 31. GENERAL PROVISIONS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE A. BANKS

CHAPTER 31. GENERAL PROVISIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 31.001. SHORT TITLE. This subtitle may be cited as the

Texas Banking Act.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 31.002. DEFINITIONS. (a) In this subtitle:

(1) "Affiliate" means a company that directly or indirectly

controls, is controlled by, or is under common control with a

bank or other company.

(2) "Bank" means a state or national bank. If the context

requires, the term includes a bank as defined by Section

201.002(a)(4) that is organized under the laws of another state

or country.

(3) "Bank holding company" has the meaning assigned by the Bank

Holding Company Act of 1956 (12 U.S.C. Section 1841 et seq.) or a

successor to that Act.

(4) "Banking" means the performance of the exclusive depository

institution functions of accepting deposits and discounting loans

and the performance of related activities that are not exclusive

to banks or other depository institutions, including paying

drafts or checks, lending money, and providing related financial

services authorized by this subtitle.

(5) "Banking association" means a state bank that is organized

under this subtitle as a corporation, authorized to issue shares

of stock, and controlled by its shareholders.

(6) "Banking commissioner" means the banking commissioner of

Texas or a person designated by the banking commissioner and

acting under the banking commissioner's direction and authority.

(7) "Board" means the board of directors of, or a person or

group of persons acting in a comparable capacity for, a state

bank or other entity. As the context requires, the term includes

the board of managers of a limited banking association.

(8) "Branch" means a location of a bank, other than the bank's

home office, at which the bank engages the public in the business

of banking. The term does not include:

(A) a drive-in facility located not more than 2,000 feet from

the nearest wall of the home office or an approved branch office

of the bank;

(B) a night depository;

(C) an electronic terminal;

(D) a loan production office as described by Section 32.204;

(E) a state or federally licensed armored car service or other

courier service transporting items for deposit or payment,

unless:

(i) the risk of loss of items in the custody of the service is

borne by the employing bank; or

(ii) the items in the custody of the service are considered to

be in customer accounts at the employing bank or federally

insured through the employing bank;

(F) a location at which the bank offers exclusively

nondepository financial products or services to the public,

including financial, investment, or economic advisory services;

(G) a location that combines permissible non-branch functions or

facilities; or

(H) another office or facility as provided by this subtitle or a

rule adopted under this subtitle.

(9) "Capital" means:

(A) the sum of:

(i) the par value of all shares of the state bank having a par

value that have been issued;

(ii) the consideration set by the board for all shares of the

state bank without par value that have been issued, except a part

of that consideration that:

(a) has been actually received;

(b) is less than all of that consideration; and

(c) the board, by resolution adopted not later than the 60th day

after the date of issuance of those shares, has allocated to

surplus with the prior approval of the banking commissioner; and

(iii) an amount not included in Subparagraphs (i) and (ii) that

has been transferred to capital of the state bank, on the payment

of a share dividend or on adoption by the board of a resolution

directing that all or part of surplus be transferred to capital,

minus each reduction made as permitted by law; less

(B) all amounts otherwise included in Paragraphs (A)(i) and (ii)

that are attributable to the issuance of securities by the state

bank and that the banking commissioner determines, after notice

and an opportunity for hearing, should be classified as debt

rather than equity securities.

(10) Repealed by Acts 2007, 80th Leg., R.S., Ch. 110, Sec. 14,

eff. September 1, 2007.

(10-a) "Commercial activity" means an activity in which a bank

holding company, financial holding company, national bank, or

national bank financial subsidiary may not engage under United

States law.

(11) "Company" includes a bank, trust company, corporation,

partnership, association, business trust, or another trust.

(12) "Conservator" means the banking commissioner or an agent of

the banking commissioner exercising the powers and duties

provided by Subchapter B, Chapter 35.

(13) "Control" means:

(A) the ownership of or ability or power to vote, directly,

acting through one or more other persons, or otherwise

indirectly, 25 percent or more of the outstanding shares of a

class of voting securities of a bank or other company;

(B) the ability to control the election of a majority of the

board of a bank or other company;

(C) the power to exercise, directly or indirectly, a controlling

influence over the management or policies of the bank or other

company as determined by the banking commissioner after notice

and an opportunity for hearing; or

(D) the conditioning of the transfer of 25 percent or more of

the outstanding shares of a class of voting securities of a bank

or other company on the transfer of 25 percent or more of the

outstanding shares of a class of voting securities of another

bank or other company.

(14) "Department" means the Texas Department of Banking.

(15) "Deposit" means the establishment of a debtor-creditor

relationship represented by the agreement of the deposit debtor

to act as a holding, paying, or disbursing agent for the deposit

creditor. The term:

(A) includes:

(i) an unpaid balance of money that is received by the deposit

debtor in the usual course of business in exchange for

conditional or unconditional credit to a commercial, checking,

savings, or time account of the deposit creditor or the

creditor's designee, or that is evidenced by a certificate of

deposit or similar instrument, a certified check or draft drawn

against a deposit account, or a letter of credit or traveler's

check on which the deposit debtor is primarily liable, but

excluding an obligation arising under Chapter 152;

(ii) money or credit given for money received by the deposit

debtor in the usual course of business for a special purpose,

including money:

(a) held as escrow money, as security for an obligation due to

the deposit debtor or another person, or as security for a loan;

(b) left with a deposit debtor by a deposit creditor to meet

maturing obligations that are not yet due; and

(c) held by the deposit debtor to meet an acceptance or letter

of credit;

(iii) an outstanding draft, cashier's check, money order, or

other officer's check issued by the deposit debtor in the usual

course of business for any purpose, including payment for

services, dividends, or purchases; and

(iv) an obligation that the finance commission by rule defines

as a deposit liability, except that the term may not include

money received for immediate application to reduction of an

indebtedness; and

(B) does not include an obligation that this subtitle or finance

commission rule determines not to be a deposit liability.

(16) "Depository institution" means an entity with the power to

accept deposits under applicable law.

(17) "Discount" means the retention by a lender of advance

interest from loan proceeds. The term does not include the

purchase of a promissory note or similar instrument at less than

its face value unless the party selling the note is liable on the

note as a maker, endorser, or guarantor.

(18) "Drive-in facility" means a facility offering one or more

banking services other than originating or establishing a lending

or deposit relationship solely to persons who remain outside the

facility.

(19) "Electronic terminal" means an electronic device, other

than a telephone or modem operated by a customer of a depository

institution, through which a person may initiate an electronic

fund transfer, as defined by 15 U.S.C. Section 1693a(6). The term

includes a point-of-sale terminal, automated teller machine, or

cash dispensing machine.

(20) "Equity capital" means the amount by which the total assets

of a state bank exceed the total liabilities of the bank.

(21) "Equity security" means:

(A) stock, other than adjustable rate preferred stock and money

market (auction rate) preferred stock;

(B) a certificate of interest or participation in a

profit-sharing agreement, collateral-trust certificate,

preorganization certificate or subscription, transferable share

or participation share, investment contract, voting-trust

certificate, or partnership interest;

(C) a security immediately convertible at the option of the

holder without payment of substantial additional consideration

into a security described by this subdivision;

(D) a security carrying a warrant or right to subscribe to or

purchase a security described by this subdivision; and

(E) a certificate of interest or participation in, temporary or

interim certificate for, or receipt for a security described by

this subdivision that evidences an existing or contingent equity

ownership interest.

(22) "Federal savings association" means a savings and loan

association organized under federal law.

(23) "Federal savings bank" means a savings bank organized under

federal law.

(24) "Finance commission" means the Finance Commission of Texas.

(25) "Financial institution" means a bank, savings association,

or savings bank maintaining an office, branch, or agency office

in this state.

(26), (27) Repealed by Acts 1999, 76th Leg., ch. 344, Sec.

9.002(1), eff. May 29, 1999.

(28) Repealed by Acts 2007, 80th Leg., R.S., Ch. 237, Sec. 80,

eff. September 1, 2007.

(29) "Hazardous condition" means:

(A) a refusal by a state bank to permit examination of its

books, papers, accounts, records, or affairs by the banking

commissioner;

(B) a circumstance or condition in which an unreasonable risk of

substantial loss is threatened to the depositors, creditors, or

shareholders of a state bank, including a circumstance or

condition in which a state bank:

(i) has inadequate equity capital, or the adequacy of its equity

capital is threatened;

(ii) has concentrated an excessive or unreasonable portion of

its assets in a type or character of loan or investment;

(iii) violates or refuses to comply with this subtitle, another

statute or rule applicable to state banks, or a final and

enforceable order of the banking commissioner;

(iv) is in a condition that renders the continuation of a

particular business practice hazardous to the public or to its

depositors and creditors;

(v) conducts business in an unsafe and unsound manner; or

(vi) is insolvent; or

(C) a violation by a state bank of a condition of its chartering

or an agreement entered into between the bank and the banking

commissioner or the department.

(30) "Home office" means a location registered with the banking

commissioner as the bank's home office at which:

(A) the bank does business with the public;

(B) the bank keeps its corporate books and records; and

(C) at least one officer of the bank maintains an office.

(31) "Insolvent" means a circumstance or condition in which a

state bank:

(A) is unable or lacks the means to meet its current obligations

as they come due in the regular and ordinary course of business,

even if the value of its assets exceeds its liabilities;

(B) has equity capital equal to two percent or less of its

assets, as determined under regulatory accounting principles;

(C) fails to maintain deposit insurance with the Federal Deposit

Insurance Corporation or its successor if the banking

commissioner determines that deposit insurance is necessary for

the safe and sound operation of the bank;

(D) sells or attempts to sell substantially all of its assets or

merges or attempts to merge substantially all of its assets or

business with another entity other than as provided by Chapter

32; or

(E) attempts to dissolve or liquidate other than as provided by

Chapter 36.

(32) "Investment security" means a marketable obligation

evidencing indebtedness of a person in the form of a bond, note,

debenture, or commonly known as an investment security, subject

to further definition by rule adopted under this subtitle.

(33) "Limited banking association" means a state bank that is

organized under this subtitle as a limited liability company,

authorized to issue participation shares, and controlled by its

participants.

(34) "Loans and extensions of credit" means direct or indirect

advances of money by a state bank to a person that are

conditioned on the obligation of the person to repay the money or

that are repayable from specific property pledged by or on behalf

of the person. The term includes a contractual liability of a

state bank to advance money to or on behalf of a person,

indebtedness evidenced by a lease financing transaction in which

the bank is lessor, an overdraft funded by the bank on behalf of

a person except for an intraday or daylight overdraft, or another

indebtedness not otherwise classified as an investment security.

The term does not include accrued and unpaid interest or

discounted interest.

(35) "Manager" means a person elected to the board of a limited

banking association.

(36) Repealed by Acts 2007, 80th Leg., R.S., Ch. 237, Sec. 80,

eff. September 1, 2007.

(37) "National bank" means a banking association organized under

12 U.S.C. Section 21.

(38) "Officer" means the presiding officer of the board, the

principal executive officer, or another officer appointed by the

board of a state bank or other company, or a person or group of

persons acting in a comparable capacity for the state bank or

other company.

(39) "Operating subsidiary" means a company for which a state

bank has the ownership, ability, or power to vote, directly,

acting through one or more other persons, or otherwise

indirectly, more than 50 percent of the outstanding shares of

each class of voting securities or its equivalent of the company.

(40) "Participant" means an owner of a participation share in a

limited banking association.

(41) Repealed by Acts 2007, 80th Leg., R.S., Ch. 237, Sec. 80,

eff. September 1, 2007.

(42) "Participation agreement" means the instrument stating the

agreement among the participants of a limited banking association

relating to the rights and duties of the participants, including:

(A) allocations of income, loss, deduction, credit,

distributions, liquidation rights, redemption rights, and

liabilities of participants;

(B) procedures for elections and voting by participants; and

(C) any other matter not prohibited by or inconsistent with this

subtitle.

(43) "Participation shares" means the units into which the

proprietary interests of a limited banking association are

divided or subdivided by means of classes, series, relative

rights, or preferences.

(44) "Principal shareholder" means a person who owns or has the

ability or power to vote, directly, acting through one or more

other persons, or otherwise indirectly, 10 percent or more of the

outstanding shares or participation shares of any class of voting

securities of a bank or other company.

(45) "Regulatory accounting principles" means generally accepted

accounting principles as modified by rules adopted under:

(A) this subtitle; or

(B) an applicable federal statute or regulation.

(46) "Savings association" means a state or federal savings

association.

(47) "Savings bank" means a state or federal savings bank.

(48) "Shareholder" means an owner of a share in a banking

association. As the context requires, the term includes a

participant.

(49) "Shares" means the units into which the proprietary

interests of a banking association are divided or subdivided by

means of classes, series, relative rights, or preferences. As

the context requires, the term includes participation shares.

(50) "State bank" means a banking association or limited banking

association organized or reorganized under this subtitle,

including an association organized under the laws of this state

before September 1, 1995, with the express power to receive and

accept deposits and possessing other rights and powers granted by

this subtitle expressly or by implication. The term does not

include a savings association, savings bank, or credit union. If

the context requires, the term includes a bank as defined by

Section 201.002(a)(4) that is organized under the laws of another

state or country.

(51) "State savings association" means a savings and loan

association organized under the laws of this state.

(52) "State savings bank" means a savings bank organized under

or subject to Subtitle C. If the context requires, the term

includes a savings bank organized under the laws of another

state.

(53) "Subsidiary" means a bank or company that is controlled by

another person. The term includes a subsidiary of a subsidiary.

(54) "Supervisor" means the banking commissioner or an agent of

the banking commissioner exercising the powers and duties

specified in Subchapter B, Chapter 35.

(55) "Surplus" means the amount by which the assets of a state

bank exceed its liabilities, capital, and undivided profits.

(56) "Unauthorized activity" means an act or practice in this

state by a person without a charter, license, permit,

registration, or other authority issued or granted by the banking

commissioner or other appropriate regulatory authority for which

such a charter, license, permit, registration, or other authority

is required.

(57) "Undivided profits" means the part of equity capital of a

state bank equal to the balance of its net profits, income,

gains, and losses since the date of its formation, minus

subsequent distributions to shareholders and transfers to surplus

or capital under share dividends or appropriate board

resolutions. The term includes amounts allocated to undivided

profits as a result of a merger.

(58) "Voting security" means a share or other evidence of

proprietary interest in a state bank or other company that has as

an attribute the right to vote or participate in the election of

the board of the state bank or other company, regardless of

whether the right is limited to the election of fewer than all of

the board members. The term includes a security that is

convertible or exchangeable into a voting security.

(b) The definitions shall be liberally construed to accomplish

the purposes of this subtitle.

(c) The finance commission by rule may adopt other definitions

to accomplish the purposes of this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.002, 9.002, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 528, Sec. 1, eff. Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

110, Sec. 14, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

217, Sec. 1, eff. May 25, 2007.

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 80, eff. September 1, 2007.

Sec. 31.003. BANKING RULES. (a) The finance commission may

adopt rules to accomplish the purposes of this subtitle and

Chapters 11, 12, and 13, including rules necessary or reasonable

to:

(1) implement and clarify this subtitle and Chapters 11, 12, and

13;

(2) preserve or protect the safety and soundness of state banks;

(3) grant at least the same rights and privileges to state banks

that are or may be granted to national banks domiciled in this

state;

(4) recover the cost of maintaining and operating the department

and the cost of enforcing this subtitle and other applicable law

by imposing and collecting ratable and equitable fees for

notices, applications, and examinations; and

(5) facilitate the fair hearing and adjudication of matters

before the banking commissioner and the finance commission.

(b) In adopting rules, the finance commission shall consider the

need to:

(1) promote a stable banking environment;

(2) provide the public with convenient, safe, and competitive

banking services;

(3) preserve and promote the competitive position of state banks

with regard to national banks and other depository institutions

in this state consistent with the safety and soundness of state

banks and the state bank system; and

(4) allow for economic development in this state.

(c) The presence or absence in this subtitle or Chapter 11, 12,

or 13 of a specific reference to rules regarding a particular

subject does not enlarge or diminish the rulemaking authority

provided by this section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 528, Sec. 2, eff. Sept. 1,

2001.

Sec. 31.004. UNAUTHORIZED BANKING. (a) Except as otherwise

provided by law, a person other than a depository institution

authorized to conduct business in this state may not conduct the

business of banking or represent to the public that it is

conducting the business of banking in this state.

(b) This section does not prohibit the continued operation of a

bank, trust company, bank and trust company, or savings bank by:

(1) a person, partnership, trustee, or trustee operating under a

common law declaration of trust who:

(A) was actively engaged in the operation of the institution on

June 13, 1923; or

(B) operated the institution for any period of at least 20 years

before June 13, 1923, and resumed operations of the institution

not later than June 13, 1924; or

(2) a legal representative or successor of a person or entity

described by Subdivision (1).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 31.005. IMPLYING THAT PERSON IS BANK. (a) A person may

not use the term "bank," "bank and trust," or a similar term or a

character, ideogram, phonogram, phrase, or foreign language word

in its name, stationery, or advertising in a manner that would

imply to the public that the person is engaged in the business of

banking in this state.

(b) Subsection (a) does not apply to a depository institution or

other entity organized under the laws of this state, another

state, the United States, or a foreign sovereign state to the

extent that the depository institution or other entity is:

(1) authorized under its charter or the laws of this state or

the United States to use a term, word, character, ideogram,

phonogram, or phrase prohibited by Subsection (a); and

(2) authorized by the laws of this state or the United States to

conduct the activities in which it is engaged in this state.

(c) A person violating this section is subject to an enforcement

action initiated by the banking commissioner under Subchapter C,

Chapter 35, except that the maximum administrative penalty under

Section 35.211 for violation involving only Subsection (a) is

$500 for each day the violation continues.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.003, eff. Sept.

1, 1999.

Sec. 31.006. LIABILITY OF DEPOSITORY INSTITUTION DIRECTORS AND

PERSONNEL. (a) The provisions of the Business Organizations

Code regarding liability, defenses, and indemnification of a

director, officer, agent, or employee of a corporation apply to a

director, officer, agent, or employee of a depository institution

in this state. Except as limited by those provisions, a

disinterested director, officer, or employee of a depository

institution may not be held personally liable in an action

seeking monetary damages arising from the conduct of the

depository institution's affairs unless the damages resulted from

the gross negligence or wilful or intentional misconduct of the

person during the person's term of office or service with the

depository institution.

(b) A director, officer, or employee of a depository institution

is disinterested with respect to a decision or transaction if:

(1) the person fully discloses any interest in the decision or

transaction and does not participate in the decision or

transaction; or

(2) the decision or transaction does not involve any of the

following:

(A) personal profit for the person through dealing with the

depository institution or usurping an opportunity of the

depository institution;

(B) buying or selling an asset of the depository institution in

a transaction in which the person has a direct or indirect

pecuniary interest;

(C) dealing with another depository institution or other person

in which the person is a director, officer, or employee or

otherwise has a significant direct or indirect financial

interest; or

(D) dealing with a family member of the person.

(c) A director or officer who, in performing the person's duties

and functions, acts in good faith and reasonably believes that

reliance is warranted is entitled to rely on information,

including an opinion, report, financial statement or other type

of statement or financial data, decision, judgment, or

performance, prepared, presented, made, or rendered by:

(1) one or more directors, officers, or employees of the

depository institution, or of an entity under joint or common

control with the depository institution, who the director or

officer reasonably believes merit confidence;

(2) legal counsel, a public accountant, or another person who

the director or officer reasonably believes merits confidence; or

(3) a committee of the board of which the director is not a

member.

(d) In this section, "family member" means a person's:

(1) spouse;

(2) minor child; or

(3) adult child who resides in the person's home.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 3, eff. September 1, 2007.

Sec. 31.007. EXEMPTION OF BANK DIRECTORS AND PERSONNEL FROM

SECURITIES LAW. (a) An officer, director, or employee of a bank

that has its main office or a branch located in this state with

fewer than 500 shareholders or of a bank holding company with

fewer than 500 shareholders that controls a bank that has its

main office or a branch located in this state is exempt from the

registration and licensing provisions of The Securities Act

(Article 581-1 et seq., Vernon's Texas Civil Statutes) with

respect to that person's participation in a transaction,

including a sale, involving securities issued by:

(1) the bank or bank holding company of which that person is an

officer, director, or employee;

(2) a bank holding company that controls the bank of which that

person is an officer, director, or employee; or

(3) a bank controlled by the bank holding company of which that

person is an officer, director, or employee.

(b) A person may not be compensated for services performed under

the exemption provided by this section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.004, eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 4, eff. September 1, 2007.

SUBCHAPTER B. REGULATION OF BANKING BY BANKING COMMISSIONER

Sec. 31.101. GENERAL DUTIES OF BANKING COMMISSIONER. The

banking commissioner shall:

(1) supervise and regulate, as provided by this subtitle,

Subtitles F and G, and Chapter 12, state banks, trust companies,

and state-licensed foreign bank branches, agencies, and

representative offices;

(2) administer and enforce this subtitle, Subtitles F and G, and

Chapter 12 in person, through a deputy banking commissioner or

another officer or employee of the department, or through a

supervisor, conservator, or other agent; and

(3) administer and enforce laws other than this subtitle,

Subtitles F and G, and Chapter 12 as directed by those other

laws.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.50, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 412, Sec. 2.01, eff. Sept. 1,

2001.

Sec. 31.102. ISSUANCE OF INTERPRETIVE STATEMENTS. (a) The

banking commissioner may issue interpretive statements containing

matters of general policy to guide the public and state banks,

and may amend or repeal a published interpretive statement by

issuing an amended statement or notice of repeal of a statement.

(b) An interpretive statement may be disseminated by newsletter,

via an electronic medium such as the internet, in a volume of

statutes or related materials published by the banking

commissioner or others, or by other means reasonably calculated

to notify persons affected by the interpretive statement. Notice

of an amended or withdrawn statement must be disseminated in a

substantially similar manner as the affected statement was

originally disseminated.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.005, eff. Sept.

1, 1999.

Sec. 31.103. ISSUANCE OF OPINION. (a) In response to a

specific request from a member of the public or the banking

industry, the banking commissioner may issue an opinion directly

or through a deputy banking commissioner or department attorney.

(b) If the banking commissioner determines that the opinion is

useful for the general guidance of the public, state banks, or

trust companies, the commissioner may disseminate the opinion by

newsletter, via an electronic medium such as the internet, in a

volume of statutes or related materials published by the banking

commissioner or others, or by other means reasonably calculated

to notify persons affected by the opinion. A published opinion

must be redacted to preserve the confidentiality of the

requesting party unless the requesting party consents to be

identified in the published opinion.

(c) The banking commissioner may amend or repeal a published

opinion by issuing an amended opinion or notice of repeal of an

opinion and disseminating the opinion or notice in a

substantially similar manner as the affected statement or opinion

was originally disseminated. The requesting party, however, may

rely on the original opinion if:

(1) all material facts were originally disclosed to the banking

commissioner;

(2) the safety and soundness of the affected bank will not be

affected by further reliance on the original opinion; and

(3) the text and interpretation of relevant, governing

provisions of this subtitle or Chapter 12 have not been changed

by legislative or judicial action.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.005, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 412, Sec. 2.02, eff. Sept. 1,

2001.

Sec. 31.104. EFFECT OF INTERPRETIVE STATEMENT OR OPINION. An

interpretive statement or opinion issued under this subchapter

does not have the force of law and is not a rule for the purposes

of Chapter 2001, Government Code, unless adopted by the finance

commission as provided by Chapter 2001, Government Code. An

interpretive statement or opinion is an administrative

construction of this subtitle or Chapter 12 entitled to great

weight if the construction is reasonable and does not conflict

with this subtitle or Chapter 12.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 31.105. EXAMINATION REQUIRED. (a) The banking

commissioner shall examine each state bank annually, or on

another periodic basis as may be required by rule or policy, or

as the commissioner considers necessary to:

(1) safeguard the interests of depositors, creditors, and

shareholders; and

(2) efficiently enforce applicable law.

(b) The banking commissioner may:

(1) accept an examination of a state bank by a federal or other

governmental agency instead of an examination under this section;

or

(2) conduct an examination of a state bank jointly with a

federal or other governmental agency.

(c) The banking commissioner may administer oaths and examine

persons under oath on any subject that the commissioner considers

pertinent to the financial condition or the safety and soundness

of the activities of a state bank.

(d) Disclosure of information to the banking commissioner

pursuant to an examination request does not constitute a waiver

of or otherwise affect or diminish an evidentiary privilege to

which the information is otherwise subject. A report of an

examination under this section is confidential and may be

disclosed only under the circumstances provided by this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 412, Sec. 2.03, eff. Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

110, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 5, eff. September 1, 2007.

Reenacted by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 10.002, eff. September 1, 2009.

Sec. 31.106. COST OF REGULATION. Each state bank shall pay,

through the imposition and collection of fees established by the

finance commission under Section 31.003(a)(4):

(1) the cost of examination;

(2) the equitable or proportionate cost of maintenance and

operation of the department; and

(3) the cost of enforcement of this subtitle and Chapter 12.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 31.107. REGULATION AND EXAMINATION OF RELATED ENTITIES.

(a) The banking commissioner may regulate and examine, to the

same extent as if the services or activities were performed by a

state bank on its own premises:

(1) the activities of a state bank affiliate; and

(2) the performance of data processing, electronic fund

transfers, or other bank services on behalf of a state bank by a

third-party contractor, other than a national bank.

(b) The banking commissioner may collect a fee from an examined

contractor or affiliate in connection with each examination to

cover the cost of the examination or may collect that fee from

the state banks that use the examined contractor.

(c) For purposes of this section, a state bank affiliate does

not include a company in which ownership or membership is limited

to individuals and conditioned by law on the existence and

maintenance of professional licensing.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 31.108. CALL REPORT; PENALTY. (a) A state bank shall file

with the banking commissioner a copy of its call report stating

the bank's financial condition and results of operation.

(b) The finance commission by rule may:

(1) require call reports to be filed with the banking

commissioner at the intervals the commission determines;

(2) specify the form of a call report, including the

confidential and public information to be in the call report; and

(3) require public information in call reports of state banks to

be published at the times and in the publications and locations

the commission determines.

(c) A state bank that fails to timely file its call report as

required by this section is subject to a penalty not exceeding

$500 a day to be collected by suit by the attorney general on

behalf of the banking commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. ADMINISTRATIVE PROCEDURE

Sec. 31.201. BANKING COMMISSIONER HEARING. (a) The banking

commissioner may convene a hearing to receive evidence and

argument regarding any matter within the jurisdiction of and

before the banking commissioner for decision or review. The

hearing must be conducted under Chapter 2001, Government Code. A

matter made confidential by law must be considered by the banking

commissioner in a closed hearing.

(b) A hearing before the banking commissioner that is required

or authorized by law may be conducted by a hearing officer on

behalf of the banking commissioner.

(c) This section does not grant a right to hearing to a person

that is not otherwise granted by governing law.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 412, Sec. 2.04, eff. Sept.

1, 2001.

Sec. 31.202. APPEAL OF BANKING COMMISSIONER DECISION OR ORDER.

Except as expressly provided otherwise by this subtitle, an

appellant may appeal a decision or order of the banking

commissioner made under this subtitle or Chapter 12 after hearing

directly to the District Court of Travis County as provided by

Section 31.204 or, at the option of the appellant, to the finance

commission for review.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 31.203. APPEAL TO FINANCE COMMISSION. (a) In an appeal to

the finance commission, the finance commission shall consider the

questions raised by the application for review and may also

consider additional matters pertinent to the appeal.

(b) An order of the banking commissioner continues in effect

pending review unless the order is stayed by the finance

commission. The finance commission may impose any condition

before granting a stay of the appealed order. The finance

commission may not be required to accept additional evidence or

hold an evidentiary hearing if a hearing was held and a record

made before the banking commissioner. The finance commission

shall remand the proceeding to the banking commissioner for the

purpose of receiving any additional evidence the finance

commission chooses to consider. A matter made confidential by law

must be considered by the finance commission in a closed hearing.

(c) A hearing before the finance commission may be conducted by

a hearing officer on behalf of the finance commission.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 31.204. DIRECT APPEAL TO COURT OR APPEAL OF FINANCE

COMMISSION ORDER. A person affected by a final order of the

banking commissioner who elects to appeal directly to district

court, or a person affected by a final order of the finance

commission under this chapter, may appeal the final order by

filing a petition for judicial review in the District Court of

Travis County as provided by Chapter 2001, Government Code. A

petition for judicial review filed in the district court does not

stay or vacate the appealed order unless the court, after notice

and hearing, expressly stays or vacates the order.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. CONFIDENTIALITY OF INFORMATION

Sec. 31.301. DISCLOSURE BY DEPARTMENT PROHIBITED. (a) Except

as expressly provided otherwise by this subtitle, Chapter 11 or

12, or a rule adopted under this subtitle, the following are

confidential and may not be disclosed by the banking commissioner

or an employee of the department:

(1) information directly or indirectly obtained by the

department in any manner, including an application or

examination, concerning the financial condition or business

affairs of a financial institution or a present, former, or

prospective shareholder, officer, director, affiliate, or service

provider of a financial institution, other than information in a

published statement or in the public portion of a call report or

profit and loss statement; and

(2) all related files and records of the department.

(b) Information obtained by the department from a federal or

state regulatory agency that is confidential under federal or

state law may not be disclosed except as provided by federal or

state law.

(c) The banking commissioner or an officer or employee of the

department commits an offense if the person:

(1) discloses information or permits access to a file or record

of the department; and

(2) knows at the time of disclosure or permission that the

disclosure or permission violates this subchapter.

(d) An offense under this section is a Class A misdemeanor.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 412, Sec. 2.05, eff. Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 6, eff. September 1, 2007.

Sec. 31.302. DISCLOSURE TO FINANCE COMMISSION. Confidential

information may not be disclosed to a member of the finance

commission, and a member of the commission may not be given

access to the files and records of the department except that the

banking commissioner may disclose to the commission information,

files, and records pertinent to a hearing or matter pending

before the commission.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 31.303. DISCLOSURE TO OTHER AGENCIES. (a) For purposes of

this section:

(1) "Affiliated group" means two or more persons affiliated

through common ownership or a contractual common undertaking

involving the sharing of customer information among those

persons.

(2) "Agency" means a department or agency of this state, another

state, the United States, or a foreign government with whom the

United States currently maintains diplomatic relations, or any

related agency or instrumentality.

(3) "Functional regulatory agency" means an agency that

regulates and charters, licenses, or registers persons engaged in

financial activities or activities incidental or complimentary to

financial activities, including activities related to banking,

insurance, or securities, within the jurisdiction of the agency.

(4) "Privilege" includes any work-product, attorney-client, or

other privilege recognized under federal or state law.

(b) The banking commissioner may, as the commissioner considers

necessary or proper to the enforcement of the laws of this state,

another state, the United States, or a foreign sovereign state

with whom the United States currently maintains diplomatic

relations, or in the best interest of the public, disclose

information in the possession of the department to another

agency. The banking commissioner may not disclose information

under this section that is confidential under applicable state or

federal law unless:

(1) the recipient agency agrees to maintain the confidentiality

and take all reasonable steps to oppose an effort to secure

disclosure of the information from the agency; or

(2) the banking commissioner determines in the exercise of

discretion that the interest of law enforcement outweighs and

justifies the potential for disclosure of the information by the

recipient agency.

(c) The banking commissioner by agreement may establish an

information sharing and exchange program with a functional

regulatory agency that has overlapping regulatory jurisdiction

with the department, with respect to all or part of an affiliated

group that includes a financial institution, to reduce the

potential for duplicative and burdensome filings, examinations,

and other regulatory activities. Each agency party to the

agreement must agree to maintain confidentiality of information

that is confidential under applicable state or federal law and

take all reasonable steps to oppose any effort to secure

disclosure of the information from the agency. An agreement may

also specify procedures regarding use and handling of

confidential information and identify types of information to be

shared and procedures for sharing on a recurring basis.

(d) Disclosure of information by or to the banking commissioner

under this section does not constitute a waiver of or otherwise

affect or diminish an evidentiary privilege to which the

information is otherwise subject, whether or not the disclosure

is governed by a confidentiality agreement.

(e) Notwithstanding other law, an agency of this state:

(1) may execute, honor, and comply with an agreement to maintain

confidentiality and oppose disclosure of information obtained

from the banking commissioner as provided in this section; and

(2) shall treat as confidential any information obtained from

the banking commissioner that is entitled to confidential

treatment under applicable state or federal law and take all

reasonable steps to oppose an effort to secure disclosure of the

information from the agency.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 528, Sec. 3, eff. Sept. 1,

2001.

Sec. 31.304. OTHER DISCLOSURE PROHIBITED; PENALTY. (a)

Confidential information that is provided to a financial

institution, affiliate, or service provider of a financial

institution, whether in the form of a report of examination or

otherwise, is the confidential property of the department. The

information may not be made public or disclosed by the recipient

or by an officer, director, manager, employee, or agent of the

recipient to a person not officially connected to the recipient

as officer, director, employee, attorney, auditor, or independent

auditor except as authorized by rules adopted under this

subtitle.

(b) A person commits an offense if the person discloses or uses

information in violation of this section. An offense under this

section is punishable as if it were an offense under Section

37.10, Penal Code.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 31.305. CIVIL DISCOVERY. Civil discovery of confidential

information from a person subject to Section 31.304 under

subpoena or other legal process must comply with rules adopted

under this subtitle and other applicable law. The rules may:

(1) restrict release of confidential information to the portion

directly relevant to the legal dispute at issue; and

(2) require that a protective order, in form and under

circumstances specified by the rules, be issued by a court before

release of the confidential information.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 412, Sec. 2.06, eff. Sept.

1, 2001.

Sec. 31.306. INVESTIGATIVE INFORMATION. Notwithstanding any

other law, the banking commissioner may refuse to release

information or records in the custody of the department if, in

the opinion of the commissioner, release of the information or

records might jeopardize an ongoing investigation of potentially

unlawful activities.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 31.307. EMPLOYMENT INFORMATION. (a) A person may provide

employment information concerning the known or suspected

involvement of a present or former employee, officer, or director

of a financial institution in a violation of a state or federal

law, rule, or regulation that has been reported to appropriate

state or federal authorities to:

(1) the financial institution; or

(2) a person providing employment information to the financial

institution.

(b) A person may not be held liable for providing information

under Subsection (a) unless the information provided is false and

the person provided the information with disregard for the truth.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 31.308. SHAREHOLDER INSPECTION RIGHTS. (a)

Notwithstanding Section 21.218 or 101.502, Business Organizations

Code, a shareholder of a state bank may not examine:

(1) a report of examination or other confidential property of

the department that is in the possession of the state bank; or

(2) a book or record of the state bank that directly or

indirectly pertains to financial or other information maintained

by the bank on behalf of its customers, including a specific item

in the minutes of the board or a committee of the board regarding

loan review and approval or a loan delinquency report that would

tend to identify the bank's customer.

(b) This section does not affect a right of a shareholder of a

state bank acting in another capacity.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 7, eff. September 1, 2007.



CHAPTER 32. POWERS, ORGANIZATION, AND FINANCIAL REQUIREMENTS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE A. BANKS

CHAPTER 32. POWERS, ORGANIZATION, AND FINANCIAL REQUIREMENTS

SUBCHAPTER A. ORGANIZATION AND POWERS IN GENERAL

Sec. 32.001. ORGANIZATION AND GENERAL POWERS OF STATE BANK. (a)

One or more persons, a majority of whom are residents of this

state, may organize a state bank as a banking association or a

limited banking association.

(b) A state bank may:

(1) receive and pay deposits with or without interest, discount

and negotiate promissory notes, borrow or lend money with or

without security or interest, invest and deal in securities, buy

and sell exchange, coin, and bullion, and exercise incidental

powers as necessary to carry on the business of banking as

provided by this subtitle;

(2) act as agent, or in a substantially similar capacity, with

respect to a financial activity or an activity incidental or

complementary to a financial activity;

(3) act in a fiduciary capacity, without giving bond, as

guardian, receiver, executor, administrator, or trustee,

including a mortgage or indenture trustee;

(4) provide financial, investment, or economic advisory

services;

(5) issue or sell instruments representing pools of assets in

which a bank may invest directly;

(6) with prior written approval of the banking commissioner,

engage in a financial activity or an activity that is incidental

or complementary to a financial activity; and

(7) engage in any other activity, directly or through a

subsidiary, authorized by this subtitle or rules adopted under

this subtitle.

(c) For purposes of other state law, a banking association is

considered a corporation and a limited banking association is

considered a limited liability company. To the extent consistent

with this subtitle, a banking association may exercise the powers

of a Texas business corporation and a limited banking association

may exercise the powers of a Texas limited liability company as

reasonably necessary to enable exercise of specific powers under

this subtitle.

(d) A state bank may contribute to a community fund or to

another charitable, philanthropic, or benevolent instrumentality

conducive to public welfare an amount that the bank's board

considers expedient and in the interests of the bank.

(e) A state bank may be organized or reorganized as a community

development financial institution or may serve as a community

development partner, as those terms are defined by the Riegle

Community Development and Regulatory Improvement Act of 1994

(Pub. L. No. 103-325).

(f) In the exercise of discretion consistent with the purposes

of this subtitle, the banking commissioner may require a state

bank to conduct an otherwise authorized activity through a

subsidiary.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 528, Sec. 4, eff. Sept. 1,

2001.

Sec. 32.002. ARTICLES OF ASSOCIATION OF STATE BANK. (a) The

articles of association of a state bank must be signed and

acknowledged by each organizer and must contain:

(1) the name of the bank, subject to Subsection (b);

(2) the period of the bank's duration, which may be perpetual,

subject to Subsection (c);

(3) the powers of the bank, which may be stated as:

(A) all powers granted by law to a state bank; or

(B) a list of the specific powers under Section 32.001 that the

bank chooses to exercise;

(4) the aggregate number of shares that the bank will be

authorized to issue and the number of classes of shares, which

may be one or more;

(5) if the shares are to be divided into classes:

(A) the designation of each class and statement of the

preferences, limitations, and relative rights of the shares of

each class, which in the case of a limited banking association

may be more fully set forth in the participation agreement;

(B) the number of shares of each class; and

(C) a statement of the par value of the shares of each class or

that the shares are to be without par value;

(6) any provision limiting or denying to shareholders the

preemptive right to acquire additional or treasury shares of the

bank;

(7) any provision granting the right of shareholders to

cumulative voting in the election of directors;

(8) the aggregate amount of consideration to be received for all

shares initially issued by the bank and a statement that:

(A) all authorized shares have been subscribed; and

(B) all subscriptions received have been irrevocably paid in

cash;

(9) any provision that is otherwise required by this subtitle to

be set forth in the articles of association;

(10) the street address of the bank's initial home office;

(11) the number of directors constituting the initial board and

the names and street addresses of the persons who are to serve as

directors until the first annual meeting of shareholders or until

successor directors have been elected and qualified; and

(12) subject to Section 32.008, any provision consistent with

law that the organizers elect to set forth in the articles of

association for the regulation of the internal affairs of the

bank, including provisions permissible under the Business

Organizations Code for:

(A) a for-profit corporation, in the case of a proposed banking

association; or

(B) a limited liability company, in the case of a proposed

limited banking association.

(b) The banking commissioner may determine that a proposed bank

name is potentially misleading to the public and require the

organizers to select a different name.

(c) A state bank, other than a private bank, organized before

August 31, 1993, is considered to have perpetual existence,

notwithstanding a contrary statement in its articles of

association, unless after September 1, 1995, the bank amends its

articles of association to reaffirm its limited duration.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 237, Sec. 80,

eff. September 1, 2007.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 8, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 80, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

735, Sec. 1, eff. September 1, 2007.

Sec. 32.003. APPLICATION FOR STATE BANK CHARTER; STANDARDS FOR

APPROVAL. (a) An application for a state bank charter must be

made under oath and in the form required by the banking

commissioner, who shall inquire fully into the identity and

character of each proposed director, officer, and principal

shareholder. The application must be accompanied by all charter

fees and deposits required by law.

(b) The banking commissioner shall grant a state bank charter

only if the commissioner determines that the organizers have

established that public convenience and advantage will be

promoted by the establishment of the state bank. In determining

whether public convenience and advantage will be promoted, the

banking commissioner shall consider the convenience of the public

to be served and whether:

(1) the organizational and capital structure and amount of

initial capitalization is adequate for the business plan;

(2) the anticipated volume and nature of business indicates a

reasonable probability of success and profitability based on the

market sought to be served;

(3) the officers and directors as a group have sufficient

banking experience, ability, standing, competence,

trustworthiness, and integrity to justify a belief that the bank

will operate in compliance with law and that success of the bank

is probable;

(4) each principal shareholder has sufficient experience,

ability, standing, competence, trustworthiness, and integrity to

justify a belief that the bank will be free from improper or

unlawful influence or interference with respect to the bank's

operation in compliance with law; and

(5) the organizers are acting in good faith.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 528, Sec. 5, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 9, eff. September 1, 2007.

Sec. 32.004. NOTICE AND INVESTIGATION OF CHARTER APPLICATION.

(a) The organizers shall solicit comments and protests by

publishing notice of the application, its date of filing, and the

identity of the organizers, in the form and frequency specified

by the banking commissioner, in a newspaper of general

circulation in the county in which the bank is to be located, or

in another publication or location as directed by the banking

commissioner.

(b) At the expense of the organizers, the banking commissioner

shall thoroughly investigate the application. The banking

commissioner shall prepare a written report of the investigation.

(c) Rules adopted under this subtitle may specify the

confidential or nonconfidential character of information obtained

or prepared by the department under this chapter. Except as

provided by Subchapter D, Chapter 31, or in rules regarding

confidential information, the business plan of the applicant and

the financial statement of a proposed officer or director are

confidential and not subject to public disclosure.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 412, Sec. 2.07, eff. Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 10, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

735, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 10.003, eff. September 1, 2009.

Sec. 32.005. PROTEST; HEARING; DECISION ON CHARTER APPLICATION.

(a) A protest of a charter application must be received by the

department before the 15th day after the date the organizers

publish notice under Section 32.004(a) and must be accompanied by

the fees and deposits required by law. If the protest is

untimely, the department shall return all submitted fees and

deposits to the protesting party. If the protest is timely, the

department shall notify the applicant of the protest and mail or

deliver a complete copy of the nonconfidential sections of the

charter application to the protesting party before the 15th day

after the later of the date of receipt of the protest or receipt

of the charter application.

(b) A protesting party must file a detailed protest responding

to each contested statement contained in the nonconfidential

portion of the application not later than the 20th day after the

date the protesting party receives the application from the

department, and relate each statement and response to the

standards for approval set forth in Section 32.003(b). The

applicant must file a written reply to the protesting party's

detailed response on or before the 10th day after the date the

response is filed. The protesting party's response and the

applicant's reply must be verified by affidavit and must certify

that a copy was served on the opposing party. If applicable,

statements in the response and in the reply may be supported by

references to data available in sources of which official notice

may properly be taken. Any comment received by the department

and any reply of the applicant to the comment shall be made

available to the protesting party.

(c) The banking commissioner may not be compelled to hold a

hearing before granting or denying the charter application. In

the exercise of discretion, the banking commissioner may consider

granting a hearing on a charter application at the request of the

applicant or a protesting party. The banking commissioner may

order a hearing regardless of whether a hearing has been

requested by a party. A party requesting a hearing must indicate

with specificity the issues involved that cannot be determined on

the basis of the record compiled under Subsection (b) and why the

issues cannot be determined. A request for hearing and the

banking commissioner's decision with regard to granting a hearing

shall be made a part of the record. If the banking commissioner

sets a hearing, the banking commissioner shall conduct a public

hearing and one or more prehearing conferences and opportunities

for discovery as the banking commissioner considers advisable and

consistent with the applicable law, except that the banking

commissioner may not permit discovery of confidential information

in the charter application or the investigation report.

(d) Based on the record, the banking commissioner shall

determine whether the application meets the requirements of

Section 32.003(b) and shall enter an order granting or denying

the charter.

(e) The banking commissioner may make approval of an application

conditional. The banking commissioner shall include any

conditions in the order approving the application.

(f) Chapter 2001, Government Code, does not apply to a charter

application filed for the purpose of assuming the assets and

liabilities of a financial institution considered by the banking

commissioner to be in hazardous condition.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

735, Sec. 3, eff. September 1, 2007.

Sec. 32.006. ISSUANCE OF CERTIFICATE OF AUTHORITY. A state bank

may not engage in the business of banking until it receives a

certificate of authority from the banking commissioner. The

banking commissioner may not deliver the certificate of authority

until the bank has:

(1) received cash for the issuance of all authorized shares in

the full amount subscribed;

(2) elected or qualified the initial officers and directors

named in the application for charter or other officers and

directors approved by the banking commissioner; and

(3) complied with all the other requirements of this subtitle

relating to the organization of state banks.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 11, eff. September 1, 2007.

Sec. 32.007. DEADLINE TO BEGIN BUSINESS. If the state bank does

not open and engage in the business of banking within six months

after the date of the granting of its charter, the banking

commissioner may forfeit the charter or cancel the conditional

approval of application for charter without judicial action.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 32.008. APPLICATION OF GENERAL CORPORATE LAW. (a) The

Business Organizations Code applies to a banking association as

if it were a for-profit corporation, and to a limited banking

association as if it were a limited liability company, to the

extent not inconsistent with this subtitle or the proper business

of a state bank, except that:

(1) a reference in the Business Organizations Code to the

secretary of state means the banking commissioner unless the

context requires otherwise; and

(2) the right of shareholders to cumulative voting in the

election of directors exists only if granted by the bank's

articles of association.

(b) The finance commission may adopt rules to limit or refine

the applicability of the laws listed by Subsection (a) or (d) to

a state bank or to alter or supplement the procedures and

requirements of those laws applicable to an action taken under

this chapter.

(c) Unless expressly authorized by this subtitle or a rule

adopted under this subtitle, a state bank may not take an action

authorized by a law listed by Subsection (a) or (d) regarding its

corporate status, its capital structure, or a matter of corporate

governance, of the type for which those laws would require a

filing with the secretary of state if the bank were a business

corporation, without submitting the filing to the banking

commissioner and obtaining the banking commissioner's prior

written approval of the action.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 528, Sec. 6, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 12, eff. September 1, 2007.

Sec. 32.009. PARITY BETWEEN STATE AND NATIONAL BANKS. (a)

Section 16(a), Article XVI, Texas Constitution, empowers the

legislature to authorize the incorporation of state banks and

provide for a system of state regulation and control of state

banks that will adequately protect and secure depositors and

creditors. Section 16(c), Article XVI, Texas Constitution, grants

to state banks created by virtue of the power vested in the

legislature by Section 16(a) of that article the same rights and

privileges that are or may be granted to national banks domiciled

in this state. The legislature finds that Section 16(c) of that

article does not restrict the legislature's power to provide a

system of state regulation under Section 16(a) of that article

that differs from the regulatory scheme imposed on national banks

under federal law or prevent the finance commission, acting under

authority granted by the legislature for the purpose of

implementing this subtitle, from adopting rules that differ from

federal statutes and regulations or that reasonably regulate the

method or manner by which a state bank exercises its rights and

privileges if the rules are adopted after due consideration of

the factors listed in Section 31.003(b). The legislature further

finds that Section 16(c), Article XVI, Texas Constitution, does

not limit any rights or powers specifically given to state banks

by the laws of this state.

(b) A state bank that intends to exercise a right or privilege

granted to national banks that is not authorized for state banks

under the statutes and rules of this state shall submit a letter

to the banking commissioner describing in detail the activity in

which the bank intends to engage and the specific authority of a

national bank to engage in that activity. The bank shall attach

copies, if available, of relevant federal law, regulations, and

interpretive letters. The bank may begin to perform the proposed

activity after the 30th day after the date the banking

commissioner receives the bank's letter unless the banking

commissioner specifies an earlier or later date or prohibits the

activity. The banking commissioner may prohibit the bank from

performing the activity only if the banking commissioner finds

that:

(1) a national bank domiciled in this state does not possess the

specific right or privilege to perform the activity the bank

seeks to perform; or

(2) the performance of the activity by the bank would adversely

affect the safety and soundness of the bank.

(c) The banking commissioner may extend the 30-day period under

Subsection (b) if the banking commissioner determines that the

bank's letter raises issues requiring additional information or

additional time for analysis. If the 30-day period is extended,

the bank may perform the proposed activity only on prior written

approval by the banking commissioner, except that the banking

commissioner must approve or prohibit the proposed activity or

convene a hearing under Section 31.201 not later than the 60th

day after the date the banking commissioner receives the bank's

letter. If a hearing is convened, the banking commissioner must

approve or prohibit the proposed activity not later than the 30th

day after the date the hearing is completed.

(d) A state bank that is denied the requested right or privilege

to engage in an activity by the banking commissioner under this

section may appeal as provided by Sections 31.202, 31.203, and

31.204 or may resubmit a letter under this subsection with

additional information or authority relevant to the banking

commissioner's determination. A denial is immediately final for

purposes of appeal.

(e) To effectuate the Texas Constitution, the finance commission

may adopt rules implementing the method or manner in which a

state bank exercises specific rights and privileges granted under

Section 16(c), Article XVI, Texas Constitution, including rules

regarding the exercise of rights and privileges that would be

prohibited to state banks but for Section 16(c) of that article.

The finance commission may not adopt rules under this subsection

unless it considers the factors listed in Section 31.003(b) and

finds that:

(1) national banks domiciled in this state possess the rights or

privileges to perform activities the rule would permit state

banks to perform; and

(2) the rules contain adequate safeguards and controls,

consistent with safety and soundness, to address the concern of

the legislature evidenced by the state law the rules would

impact.

(f) The exercise of rights and privileges by a state bank in

compliance with and in the manner authorized by this section is

not a violation of any statute of this state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 32.010. ADDITIONAL POWERS. (a) Notwithstanding another

law, a Texas state bank may perform an act, own property, or

offer a product or service that is at the time permissible within

the United States for a depository institution organized under

federal law or the law of this state or another state, if the

banking commissioner approves the exercise of the power as

provided by this section, subject to the same limitations and

restrictions applicable to the other depository institution by

pertinent law, except to the extent the limitations and

restrictions are modified by rules adopted under Subsection (e).

This section may not be used by a Texas state bank to alter or

negate the application of the laws of this state with respect to:

(1) establishment and maintenance of a branch in this state or

another state or country;

(2) permissible interest rates and loan fees chargeable in this

state;

(3) fiduciary duties owed to a client or customer by the bank in

its capacity as fiduciary in this state;

(4) consumer protection laws applicable to transactions in this

state; or

(5) licensing and regulatory requirements administered by a

functional regulatory agency in this state, as defined by Section

31.303, including licensing and regulatory requirements

pertaining to:

(A) insurance activities;

(B) securities activities; and

(C) real estate development, marketing, and sales activities.

(b) A state bank that intends to exercise a power, directly or

through a subsidiary, granted by Subsection (a) that is not

otherwise authorized for state banks under the statutes of this

state shall submit a letter to the banking commissioner

describing in detail the power that the bank proposes to exercise

and the specific authority of another depository institution to

exercise the power. The bank shall attach copies, if available,

of relevant law, regulations, and interpretive letters. The bank

may begin to exercise the proposed power after the 30th day after

the date the banking commissioner receives the bank's letter

unless the banking commissioner specifies an earlier or later

date or prohibits the activity. The banking commissioner may

prohibit the bank from exercising the power only if the banking

commissioner finds that:

(1) specific authority does not exist for another depository

institution to exercise the proposed power;

(2) if the state bank is insured by the Federal Deposit

Insurance Corporation, the state bank is prohibited from

exercising the power pursuant to Section 24, Federal Deposit

Insurance Act (12 U.S.C. Section 1831a), and related regulations;

or

(3) the exercise of the power by the bank would adversely affect

the safety and soundness of the bank.

(c) The banking commissioner may extend the 30-day period under

Subsection (b) if the banking commissioner determines that the

bank's letter raises issues requiring additional information or

additional time for analysis. If the 30-day period is extended,

the bank may exercise the proposed power only on prior written

approval by the banking commissioner, except that the banking

commissioner must approve or prohibit the proposed power or

convene a hearing under Section 31.201 not later than the 60th

day after the date the banking commissioner receives the bank's

letter. If a hearing is convened, the banking commissioner must

approve or prohibit the proposed power not later than the 30th

day after the date the hearing is completed.

(d) A state bank that is denied the requested power by the

banking commissioner under this section may appeal as provided by

Sections 31.202, 31.203, and 31.204 or may resubmit a letter

under this section with additional information or authority

relevant to the banking commissioner's determination. A denial is

immediately final for purposes of appeal.

(e) To effectuate this section, the finance commission may adopt

rules implementing the method or manner in which a state bank

exercises specific powers granted under this section, including

rules regarding the exercise of a power that would be prohibited

to state banks under state law but for this section. The finance

commission may not adopt rules under this subsection unless it

considers the factors listed in Section 31.003(b) and finds that:

(1) the conditions for prohibition by the banking commissioner

under Subsection (b) do not exist; and

(2) if the rights and privileges would be prohibited to state

banks under other state law, the rules contain adequate

safeguards and controls, consistent with safety and soundness, to

address the concern of the legislature evidenced by the state law

the rules would affect.

(f) The exercise of a power by a state bank in compliance with

and in the manner authorized by this section is not a violation

of any statute of this state.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 2.006, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 528, Sec. 7, eff.

Sept. 1, 2001.

Sec. 32.011. FINANCIAL ACTIVITIES. (a) The finance commission

by rule may determine that an activity not otherwise approved or

authorized for a state bank under this subtitle or other law is:

(1) a financial activity;

(2) incidental to a financial activity; or

(3) complementary to a financial activity.

(b) In adopting a rule under Subsection (a), the finance

commission shall consider:

(1) the purposes of this subtitle and the Gramm-Leach-Bliley Act

(Pub. L. No. 106-102);

(2) changes or reasonably expected changes in the marketplace in

which state banks compete;

(3) changes or reasonably expected changes in the technology for

delivering financial services;

(4) whether the activity is necessary or appropriate to allow a

state bank to:

(A) compete effectively with another company seeking to provide

financial services;

(B) efficiently deliver information and services that are

financial in nature through the use of technological means,

including an application necessary to protect the security or

efficacy of systems for the transmission of data or financial

transactions; or

(C) offer customers available or emerging technological means

for using financial services or for the document imaging of data;

(5) whether the activity would pose a substantial risk to the

safety or soundness of a state bank or the financial system

generally;

(6) if otherwise determined to be permissible, whether the

conduct of the activity by a state bank should be qualified

through the imposition of reasonable and necessary conditions to

protect the public and require appropriate regard for safety and

soundness of the bank and the financial system generally; and

(7) whether a state bank would be permitted to engage in the

activity under applicable federal law, including 12 U.S.C.

Section 1831a, and related regulations.

(c) A rule adopted by the finance commission under this section

does not alter or negate applicable licensing and regulatory

requirements administered by a functional regulatory agency of

this state, as defined by Section 31.303, including licensing and

regulatory requirements pertaining to:

(1) insurance activities;

(2) securities activities; and

(3) real estate development, marketing, and sales activities.

Added by Acts 2001, 77th Leg., ch. 528, Sec. 8, eff. Sept. 1,

2001.

SUBCHAPTER B. AMENDMENT OF ARTICLES; CHANGES IN CAPITAL AND

SURPLUS

Sec. 32.101. AMENDMENT OR RESTATEMENT OF STATE BANK ARTICLES OF

ASSOCIATION. (a) A state bank that has been granted a

certificate of authority may amend or restate its articles of

association for any lawful purpose, including the creation of

authorized but unissued shares or participation shares in one or

more classes or series.

(b) An amendment authorizing the issuance of shares or

participation shares in series must contain:

(1) the designation of each series and a statement of any

variations in the preferences, limitations, and relative rights

among series to the extent that the preferences, limitations, and

relative rights are to be established in the articles of

association; and

(2) a statement of any authority to be vested in the bank's

board to establish series and determine the preferences,

limitations, and relative rights of each series.

(c) Amendment or restatement of the articles of association of

a state bank and approval of the bank's board and shareholders

must be made or obtained as provided by the Business

Organizations Code for the amendment or restatement of a

certificate of formation by a for-profit corporation except as

otherwise provided by this subtitle or rules adopted under this

subtitle. The original and one copy of the articles of amendment

or restated articles of association must be filed with the

banking commissioner for approval. Unless the submission

presents novel or unusual questions, the banking commissioner

shall approve or reject the amendment or restatement not later

than the 31st day after the date the banking commissioner

considers the submission informationally complete and accepted

for filing. The banking commissioner may require the submission

of additional information as considered necessary to an informed

decision to approve or reject any amendment or restatement of

articles of association under this section. If the banking

commissioner finds that the amendment or restatement conforms to

law and any conditions imposed by the banking commissioner, and

any required filing fee has been paid, the banking commissioner

shall:

(1) endorse the face of the original and copy of the amendment

or restatement with the date of approval and the word "Approved";

(2) file the original of the amendment or restatement in the

department's records; and

(3) deliver a certified copy of the amendment or restatement to

the bank.

(e) An amendment or restatement, if approved, takes effect on

the date of approval unless the amendment or restatement provides

for a different effective date.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 13, eff. September 1, 2007.

Sec. 32.102. ESTABLISHING SERIES OF SHARES. (a) If the

articles of association expressly give the board of a state bank

authority to establish shares in series and determine the

preferences, limitations, and relative rights of each series, the

board may do so only in compliance with this section and any

rules adopted under this subtitle.

(b) A series of shares may be established in the manner provided

by the Business Organizations Code as if the state bank were a

domestic entity, but the shares of the series may not be issued

and sold without the prior written approval of the banking

commissioner under Section 32.103. The bank shall file the

original and one copy of the statement of action required by the

Business Organizations Code with the banking commissioner.

(c) Unless the submission presents novel or unusual questions,

the banking commissioner shall approve or reject the series not

later than the 31st day after the date the banking commissioner

considers the submission informationally complete and accepted

for filing. The banking commissioner may require the submission

of additional information as considered necessary to an informed

decision to approve or reject a proposed series under this

section.

(d) If the banking commissioner finds that the interests of

depositors and creditors will not be adversely affected by the

series, that the series conforms to law and any conditions

imposed by the banking commissioner, and that any required filing

fee has been paid, the banking commissioner shall:

(1) endorse the face of the original and copy of the statement

with the date of approval and the word "Approved";

(2) file the original of the statement in the department's

records; and

(3) deliver a certified copy of the statement to the state bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 14, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 15, eff. September 1, 2007.

Sec. 32.103. CHANGE IN OUTSTANDING CAPITAL AND SURPLUS. (a) A

state bank may not reduce or increase its outstanding capital and

surplus through dividend, redemption, issuance of shares, or

otherwise, without the prior written approval of the banking

commissioner, except as permitted by this section or rules

adopted under this subtitle.

(b) Unless restricted by rule, prior written approval is not

required for an increase in capital and surplus accomplished

through:

(1) issuance of shares of common stock for cash, or a cash

contribution to surplus by shareholders that does not result in

issuance of additional common stock or other securities;

(2) declaration and payment of pro rata share dividends as

defined by the Business Organizations Code; or

(3) adoption by the board of a resolution directing that all or

part of undivided profits be transferred to capital or surplus.

(c) Prior approval is not required for:

(1) a decrease in capital or surplus caused by losses in excess

of undivided profits; or

(2) a change in capital and surplus resulting from accounting

adjustments required by a transaction approved by the banking

commissioner if the accounting adjustments are reasonably

disclosed in the submitted application.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 16, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

735, Sec. 4, eff. September 1, 2007.

Sec. 32.104. CAPITAL NOTES OR DEBENTURES. (a) With the prior

written approval of the banking commissioner, a state bank may at

any time, through action of its board and without requiring

action of its shareholders, issue and sell its capital notes or

debentures. The capital notes or debentures must be subordinate

to the claims of depositors and may be subordinate to other

claims, including the claims of other creditors or the

shareholders.

(b) Capital notes or debentures may be convertible into shares

of any class or series. The issuance and sale of convertible

capital notes or debentures are subject to satisfaction of

preemptive rights, if any, to the extent provided by law.

(c) Without the prior written approval of the banking

commissioner, a state bank may not pay interest due or principal

repayable on outstanding capital notes or debentures when the

bank is in hazardous condition or is insolvent, or to the extent

that payment will cause the bank to be in hazardous condition or

insolvent, as determined by the banking commissioner.

(d) The amount of any outstanding capital notes or debentures

that meet the requirements of this section and that are

subordinated to unsecured creditors of the bank may be included

in equity capital of the bank for purposes of determining

hazardous condition or insolvency and for other purposes provided

by rules adopted under this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 17, eff. September 1, 2007.

SUBCHAPTER C. BANK OFFICES

Sec. 32.201. CONDUCT OF THE BUSINESS OF BANKING. (a) A state

bank may engage in the banking business at its home office, at an

approved branch office location, and through electronic

terminals. A drive-in facility must be approved as a branch if it

is more than 2,000 feet from the nearest wall of the bank's home

office or another approved branch office.

(b) A function of a state bank that does not involve banking

contact with the public may be conducted at any location without

prior written approval of the banking commissioner. The finance

commission may adopt rules further defining functions of a state

bank that are not required to be conducted at an approved

location.

(c) The finance commission by rule under Section 32.009 may

authorize a new form of banking facility. The banking

commissioner may approve a new form of banking facility other

than as provided by this subchapter if the banking commissioner

does not have a significant supervisory or regulatory concern

regarding the proposed facility.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 32.202. HOME OFFICE. (a) Each state bank must have and

continuously maintain in this state a home office. The home

office must be a location at which the bank does business with

the public and keeps its corporate books and records. At least

one officer of the bank must maintain an office at the home

office.

(b) A state bank may change its home office to one of its

previously established branch locations in this state, if the

location that is the home office before the change is to remain

as a branch of the bank, by filing a written notice with the

banking commissioner. The notice must set forth the name of the

bank, the street address of its home office before the change,

the street address of the location to which the home office is to

be changed, and a copy of the resolution adopted by the bank's

board authorizing the change. The change of home office takes

effect on the 31st day after the date the banking commissioner

receives the notice unless the banking commissioner consents to a

different effective date.

(c) A state bank may change its home office to any location in

this state, other than as permitted by Subsection (b), on prior

written approval of the banking commissioner. The banking

commissioner shall grant an application under this subsection if

the banking commissioner does not have a significant supervisory

or regulatory concern regarding the proposed banking facility,

the applicant, or an affiliate of the applicant. Any standard

established by the banking commissioner or the finance commission

regarding the establishment of a branch under Section 32.203

applies to an application for a change of home office that is

subject to this subsection, except as otherwise provided by rules

adopted under this subtitle.

(d) If the proposed relocation of the bank's home office would

effect an abandonment of all or part of the community served by

the bank, the bank must establish to the satisfaction of the

banking commissioner that the abandonment is consistent with the

original determination of public necessity for the establishment

of a bank at that location.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.007, eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

244, Sec. 2, eff. September 1, 2007.

Sec. 32.203. BRANCH OFFICES. (a) A state bank may establish

and maintain a branch office at any location on prior written

approval of the banking commissioner. If the banking commissioner

does not have a significant supervisory or regulatory concern

regarding the proposed branch, the applicant, or an affiliate of

the applicant, the banking commissioner shall approve the

application.

(b) The finance commission may adopt rules establishing

additional standards for the approval of branch offices.

(c) A state bank may not establish or maintain a branch on the

premises or property of an affiliate if the affiliate engages in

a commercial activity.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

217, Sec. 2, eff. May 25, 2007.

Sec. 32.204. LOAN PRODUCTION OFFICES. (a) A state bank may

establish one or more loan production offices for the purpose of

soliciting loans or equivalent transactions, accepting loan

applications, and performing ministerial duties related to

consummating a granted loan, such as execution of loan documents

and dispensation of loan proceeds by check or other draft,

including a certified or cashier's check, but not by cash. A

credit decision, commitment to make a loan, and preparation of a

check or other draft to dispense loan proceeds must occur at the

bank's home office or a branch office and may not occur at a loan

production office.

(b) The bank shall notify the banking commissioner in writing

before the 31st day before the date of establishment of a loan

production office, except that the banking commissioner may waive

or shorten the period if the banking commissioner does not have a

significant supervisory or regulatory concern regarding the bank

or its planned loan production office.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 412, Sec. 2.08, eff. Sept.

1, 2001.

SUBCHAPTER D. MERGER

Sec. 32.301. MERGER AUTHORITY. (a) Two or more financial

institutions, corporations, or other entities with the authority

to participate in a merger, at least one of which is a state

bank, may adopt and implement a plan of merger in accordance with

this section. The merger may not be made without the prior

written approval of the banking commissioner if any surviving,

new, or acquiring entity that is a party to the merger or created

by the terms of the merger is a state bank or is not a financial

institution.

(b) Implementation of the merger by the parties and approval of

the board, shareholders, or owners of the parties must be made or

obtained in accordance with the Business Organizations Code as if

the state bank were a domestic entity and all other parties to

the merger were foreign entities, except as may be otherwise

provided by applicable rules.

(c) A consummated merger has the effect provided by the Business

Organizations Code. A separate application is not required to

relocate the home office of a surviving state bank or to grant

authority to a surviving bank to operate new branch offices that

previously existed as part of a merging financial institution if

the intent of the surviving bank is clearly stated as part of the

plan of merger.

(d) A merger under this subchapter does not confer additional

powers on a state bank beyond the powers conferred by other

provisions of this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 18, eff. September 1, 2007.

Sec. 32.302. APPROVAL OF BANKING COMMISSIONER. (a) If the

merger is subject to the prior written approval of the banking

commissioner, the original articles of merger and a number of

copies of the articles equal to the number of surviving, new, and

acquiring entities must be filed with the banking commissioner.

On this filing, the banking commissioner shall investigate the

condition of the merging parties. The banking commissioner may

require the submission of additional information the banking

commissioner determines necessary to an informed decision to

approve or reject a merger under this subchapter.

(b) The banking commissioner shall approve the merger only if:

(1) each resulting state bank:

(A) has complied with the laws of this state relating to the

organization and operation of state banks; and

(B) will be solvent and have adequate capitalization for its

business and location;

(2) all deposit and other liabilities of each state bank that is

a party to the merger have been properly discharged or otherwise

assumed or retained by a financial institution;

(3) each surviving, new, or acquiring entity that is not a

depository institution will not be engaged in the unauthorized

business of banking, and each state bank will not be engaged in a

business other than banking or a business incidental to banking;

(4) the parties have complied with the laws of this state; and

(5) all conditions imposed by the banking commissioner have been

satisfied or otherwise resolved.

(c) If the banking commissioner approves the merger and finds

that all required filing fees and investigative costs have been

paid, the banking commissioner shall:

(1) endorse the face of the original and each copy of the

articles of merger with the date of approval and the word

"Approved";

(2) file the original of the articles of merger in the

department's records; and

(3) deliver a certified copy of the articles of merger to each

surviving, new, or acquiring entity.

(d) An approved merger takes effect on the date of approval

unless the merger agreement provides for a different effective

date.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 32.303. RIGHTS OF DISSENTERS FROM MERGER. A shareholder

may dissent from the merger to the extent, and by following the

procedure provided, by the Business Organizations Code or any

rules adopted under this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 19, eff. September 1, 2007.

Sec. 32.304. LIMITATION ON CONTROL OF DEPOSITS. (a) A merger

is not permitted under this subchapter if, on consummation of the

transaction, the resulting state bank, including all insured

depository institution affiliates of the resulting state bank,

would control 20 percent or more of the total amount of deposits

in this state held by all insured depository institutions in this

state.

(b) On request of the banking commissioner the applicant shall

provide supplemental information to the banking commissioner to

aid in a determination under this section, including information

that is more current than or in addition to information in the

most recently available summary of deposits, reports of

condition, or similar reports filed with or produced by state or

federal authorities.

(c) In this section, "deposit" and "insured depository

institution" have the meanings assigned by Section 3, Federal

Deposit Insurance Act (12 U.S.C. Section 1813), as amended.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 2.008, eff. Sept. 1,

1999.

SUBCHAPTER E. PURCHASE OR SALE OF ASSETS

Sec. 32.401. AUTHORITY TO PURCHASE ASSETS. (a) A state bank

may purchase assets from another financial institution or other

seller, except that the prior written approval of the banking

commissioner is required if the purchase price exceeds an amount

equal to three times the bank's unimpaired capital and surplus.

The finance commission by rule may require a state bank to obtain

the prior written approval of the banking commissioner for a

transaction not otherwise subject to approval that involves

potentially substantial risks to the safety and soundness of the

purchasing bank.

(b) Except as otherwise expressly provided by another statute,

the purchase of all or part of the assets of the selling entity

does not make the purchasing bank responsible for any liability

or obligation of the selling entity that the purchasing bank does

not expressly assume.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

735, Sec. 5, eff. September 1, 2007.

Sec. 32.402. AUTHORITY TO ACT AS DISBURSING AGENT. (a) The

purchasing bank may hold the purchase price and any additional

money delivered to it by the selling institution in trust for, or

as a deposit to the credit of, the selling institution and may

act as agent of the selling institution in disbursing the money

in trust or on deposit by paying the depositors and creditors of

the selling institution.

(b) If the purchasing bank acts under written contract of agency

approved by the banking commissioner that specifically names each

depositor and creditor and the amount to be paid each, and if the

agency is limited to the purely ministerial act of paying those

depositors and creditors the amounts due them as determined by

the selling institution and reflected in the contract of agency

and does not involve discretionary duties or authority other than

the identification of the depositors and creditors named, the

purchasing bank:

(1) may rely on the contract of agency and the instructions

included in it; and

(2) is not responsible for:

(A) any error made by the selling institution in determining its

liabilities, the depositors and creditors to whom the liabilities

are due, or the amounts due the depositors and creditors; or

(B) any preference that results from the payments made under the

contract of agency and the instructions included in it.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 32.403. LIQUIDATION OF SELLING INSTITUTION. If the selling

financial institution is at any time after the sale of assets

voluntarily or involuntarily closed for liquidation by a state or

federal regulatory agency, the purchasing bank shall pay to the

receiver of the selling institution the balance of the money held

by it in trust or on deposit for the selling institution and not

yet paid to the depositors and creditors of the selling

institution. Without further action the purchasing bank is

discharged from all responsibilities to the selling institution

and to the selling institution's receiver, depositors, creditors,

and shareholders.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 20, eff. September 1, 2007.

Sec. 32.404. PAYMENT TO DEPOSITORS AND CREDITORS. The

purchasing bank may pay a depositor or creditor of the selling

institution the amount to be paid the person under the terms of

the contract of agency by opening an account in the name of the

depositor or creditor, crediting the account with the amount to

be paid the depositor or creditor under the terms of the agency

contract, and mailing or personally delivering a duplicate

deposit ticket evidencing the credit to the depositor or creditor

at the person's address shown in the records of the selling

institution. The relationship between the purchasing bank and the

depositor or creditor is that of debtor to creditor only to the

extent of the credit reflected by the deposit ticket.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 32.405. SALE OF ASSETS. (a) A state bank may sell a

portion of its assets to another financial institution or other

buyer, except that the prior written approval of the banking

commissioner is required if the sales price exceeds an amount

equal to three times the bank's unimpaired capital and surplus.

The finance commission by rule may require a state bank to obtain

the prior written approval of the banking commissioner for a

transaction not otherwise subject to approval that involves

potentially substantial risks to the safety and soundness of the

selling bank.

(b) If the prior approval of the banking commissioner for a sale

of assets is not required under Subsection (a) and the sale

involves the disposition of a branch office or another

established location of the state bank, the state bank must

provide written notice of the transaction to the banking

commissioner at least 30 days before the expected closing date of

the transaction.

(c) The board of a state bank, with the prior written approval

of the banking commissioner, may cause the bank to sell all or

substantially all of its assets without shareholder approval if:

(1) the banking commissioner finds the interests of depositors

and creditors are jeopardized because of insolvency or imminent

insolvency and that the sale is in their best interest; and

(2) the Federal Deposit Insurance Corporation or its successor

approves the transaction and agrees to provide assistance to the

prospective buyer under 12 U.S.C. Section 1823(c) or a comparable

law unless the deposits of the bank are not insured.

(d) A sale under Subsection (c) must include an assumption and

promise by the buyer to pay or otherwise discharge:

(1) all of the bank's liabilities to depositors;

(2) all of the bank's liabilities for salaries of the bank's

employees incurred before the date of the sale;

(3) obligations incurred by the banking commissioner arising out

of the supervision or sale of the bank; and

(4) fees and assessments due the department.

(e) This section does not affect the banking commissioner's

right to take action under another law. The sale by a state bank

of all or substantially all of its assets with shareholder

approval is considered a voluntary dissolution and liquidation

and is governed by Subchapter B, Chapter 36.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 21, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

735, Sec. 6, eff. September 1, 2007.

Sec. 32.406. LIMITATION ON CONTROL OF DEPOSITS. (a) A purchase

of assets is not permitted under Section 32.401 if, on

consummation of the transaction, the acquiring state bank,

including all insured depository institution affiliates of the

resulting state bank, would control 20 percent or more of the

total amount of deposits in this state held by all insured

depository institutions in this state.

(b) On request of the banking commissioner the applicant shall

provide supplemental information to the banking commissioner to

aid in a determination under this section, including information

that is more current than or in addition to information in the

most recently available summary of deposits, reports of

condition, or similar reports filed with or produced by state or

federal authorities.

(c) In this section, "deposit" and "insured depository

institution" have the meanings assigned by Section 3, Federal

Deposit Insurance Act (12 U.S.C. Section 1813), as amended.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 2.009, eff. Sept. 1,

1999.

SUBCHAPTER F. EXIT OF STATE BANK OR ENTRY OF ANOTHER FINANCIAL

INSTITUTION

Sec. 32.501. MERGER OR CONVERSION OF STATE BANK INTO ANOTHER

FINANCIAL INSTITUTION. (a) Subject to Subtitle G, a state bank

may act as necessary under and to the extent permitted by the

laws of the United States, this state, another state, or another

country to merge or convert into another financial institution,

as that term is defined by Section 201.101.

(b) The merger or conversion by the state bank must be made and

approval of its board and shareholders must be obtained in

accordance with the Business Organizations Code as if the state

bank were a domestic entity and all other parties to the

transaction, if any, were foreign entities, except as provided by

rule. For purposes of this subsection, a conversion is

considered a merger into the successor form of financial

institution.

(c) The state bank does not cease to be a state bank subject to

the supervision of the banking commissioner unless:

(1) the banking commissioner has been given written notice of

the intention to merge or convert before the 31st day before the

date of the proposed transaction;

(2) the bank has filed with the banking commissioner:

(A) a copy of the application filed with the successor

regulatory authority, including a copy of each contract

evidencing or implementing the merger or conversion, or other

documents sufficient to show compliance with applicable law; and

(B) a certified copy of all minutes of board meetings and

shareholder meetings at which action was taken regarding the

merger or conversion;

(3) the banking commissioner determines that:

(A) all deposit and other liabilities of the state bank are

fully discharged, assumed, or otherwise retained by the successor

form of financial institution;

(B) any conditions imposed by the banking commissioner for the

protection of depositors and creditors have been met or otherwise

resolved; and

(C) any required filing fees have been paid; and

(4) the bank has received a certificate of authority to do

business as the successor financial institution.

(d) Section 32.304 applies to a proposed merger under this

section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.010, eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 22, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

735, Sec. 7, eff. September 1, 2007.

Sec. 32.502. CONVERSION OF FINANCIAL INSTITUTION INTO STATE

BANK. (a) A financial institution, as that term is defined by

Section 201.101, may apply to the banking commissioner for

conversion into a state bank on a form prescribed by the banking

commissioner and accompanied by any required fee if the

institution follows the procedures prescribed by the laws of the

United States, this state, another state, or another country

governing the exit of the financial institution for the purpose

of conversion into a state bank from the regulatory system

applicable before the conversion. A banking association or

limited banking association may convert its organizational form

under this section.

(b) A financial institution applying to convert into a state

bank may receive a certificate of authority to do business as a

state bank if the banking commissioner finds that:

(1) the financial institution is not engaging in a pattern or

practice of unsafe and unsound banking practices;

(2) the financial institution has adequate capitalization for a

state bank to engage in business at the same locations as the

financial institution is engaged in business before the

conversion;

(3) the financial institution can be expected to operate

profitably after the conversion;

(4) the officers and directors of the financial institution as a

group have sufficient banking experience, ability, standing,

competence, trustworthiness, and integrity to justify a belief

that the financial institution will operate as a state bank in

compliance with law;

(5) each principal shareholder has sufficient experience,

ability, standing, competence, trustworthiness, and integrity to

justify a belief that the financial institution will be free from

improper or unlawful influence or interference with respect to

the financial institution's operation as a state bank in

compliance with law; and

(6) if the converting financial institution did not have general

depository powers and the state bank will have those powers, the

factors set forth in Section 32.003(b) are satisfied.

(c) The banking commissioner may:

(1) request additional information considered necessary to an

informed decision under this section;

(2) perform an examination of the converting financial

institution at the expense of the converting financial

institution; and

(3) require that examination fees be paid before a certificate

of authority is issued.

(d) In connection with the application, the converting financial

institution must:

(1) submit a statement of the law governing the exit of the

financial institution from the regulatory system applicable

before the conversion and the terms of the transition into a

state bank; and

(2) demonstrate that all applicable law has been fully

satisfied.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.010, eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 23, eff. September 1, 2007.



CHAPTER 33. OWNERSHIP AND MANAGEMENT OF STATE BANK

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE A. BANKS

CHAPTER 33. OWNERSHIP AND MANAGEMENT OF STATE BANK

SUBCHAPTER A. TRANSFER OF OWNERSHIP INTEREST

Sec. 33.001. ACQUISITION OF CONTROL. (a) Except as otherwise

expressly permitted by this subtitle, without the prior written

approval of the banking commissioner a person may not directly or

indirectly acquire a legal or beneficial interest in voting

securities of a state bank or a corporation or other entity

owning voting securities of a state bank if, after the

acquisition, the person would control the bank.

(b) For purposes of this subchapter and except as otherwise

provided by rules adopted under this subtitle, the principal

shareholder of a state bank that directly or indirectly owns or

has the power to vote a greater percentage of voting securities

of the bank than any other shareholder is considered to control

the bank.

(c) This subchapter does not prohibit a person from negotiating

to acquire, but not acquiring, control of a state bank or a

person that controls a state bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 24, eff. September 1, 2007.

Sec. 33.002. APPLICATION REGARDING ACQUISITION OF CONTROL. (a)

The proposed transferee in an acquisition of control of a state

bank or of a person that controls a state bank must file an

application for approval of the acquisition. The application

must:

(1) be under oath and in a form prescribed by the banking

commissioner;

(2) contain all information that:

(A) is required by rules adopted under this subtitle; or

(B) the banking commissioner requires in a particular

application as necessary to an informed decision to approve or

reject the proposed acquisition; and

(3) be accompanied by any filing fee required by law.

(b) If a person proposing to acquire voting securities in a

transaction subject to this section includes any group of persons

acting in concert, the information required by the banking

commissioner may be required of each member of the group.

(c) Rules adopted under this subtitle may specify the

confidential or nonconfidential character of information obtained

by the banking commissioner under this section. In the absence

of rules, information obtained by the banking commissioner under

this section is confidential and may not be disclosed by the

banking commissioner or any employee of the department except as

provided by Subchapter D, Chapter 31.

(d) The applicant shall publish notice of the application, its

date of filing, and the identity of the applicant and, if the

applicant includes a group, the identity of each group member.

The notice must be published in the form and frequency specified

by the banking commissioner and in a newspaper of general

circulation in the county in which the bank's home office is

located, or in another publication or location as directed by the

banking commissioner.

(e) The applicant may defer publication of the notice until not

later than the 34th day after the date the application is filed

if:

(1) the application is filed in contemplation of a public tender

offer subject to 15 U.S.C. Section 78n(d)(1);

(2) the applicant requests confidential treatment and represents

that a public announcement of the tender offer and the filing of

appropriate forms with the Securities and Exchange Commission or

the appropriate federal banking agency, as applicable, will occur

within the period of deferral; and

(3) the banking commissioner determines that the public interest

will not be harmed by the requested confidential treatment.

(f) The banking commissioner may waive the requirement that a

notice be published or permit delayed publication on a

determination that waiver or delay is in the public interest. If

publication of notice is waived under this subsection, the

information that would be contained in a published notice becomes

public information under Chapter 552, Government Code, on the

35th day after the date the application is filed.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 412, Sec. 2.09, eff. Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

735, Sec. 8, eff. September 1, 2007.

Sec. 33.003. HEARING AND DECISION ON ACQUISITION OF CONTROL.

(a) Not later than the 60th day after the date the notice is

published, the banking commissioner shall approve the application

or set the application for hearing. If the banking commissioner

sets a hearing, the department shall participate as the opposing

party and the banking commissioner shall conduct the hearing and

one or more prehearing conferences and opportunities for

discovery as the banking commissioner considers advisable and

consistent with governing law. A hearing held under this section

is confidential and closed to the public.

(b) Based on the record, the banking commissioner may issue an

order denying an application if:

(1) the acquisition would substantially lessen competition,

restrain trade, result in a monopoly, or further a combination or

conspiracy to monopolize or attempt to monopolize the banking

industry in any part of this state, unless:

(A) the anticompetitive effects of the proposed acquisition are

clearly outweighed in the public interest by the probable effect

of the acquisition in meeting the convenience and needs of the

community to be served; and

(B) the proposed acquisition does not violate the law of this

state or the United States;

(2) the financial condition of the proposed transferee, or any

member of a group comprising the proposed transferee, might

jeopardize the financial stability of the bank being acquired;

(3) plans or proposals to operate, liquidate, or sell the bank

or its assets are not in the best interests of the bank;

(4) the experience, ability, standing, competence,

trustworthiness, and integrity of the proposed transferee, or any

member of a group comprising the proposed transferee, are

insufficient to justify a belief that the bank will be free from

improper or unlawful influence or interference with respect to

the bank's operation in compliance with law;

(5) the bank will not be solvent, have adequate capitalization,

or comply with the law of this state after the acquisition;

(6) the proposed transferee has not furnished all information

pertinent to the application reasonably required by the banking

commissioner; or

(7) the proposed transferee is not acting in good faith.

(c) If the banking commissioner approves the application, the

transaction may be consummated. If the approval is conditioned on

a written commitment from the proposed transferee offered to and

accepted by the banking commissioner, the commitment is

enforceable against the bank and the transferee and is considered

for all purposes an agreement under this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.004. APPEAL FROM ADVERSE DECISION. (a) If a hearing

has been held, the banking commissioner has entered an order

denying the application, and the order has become final, the

proposed transferee may appeal the order by filing a petition for

judicial review.

(b) The filing of an appeal under this section does not stay the

order of the banking commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.005. EXEMPTIONS. The following acquisitions are exempt

from Section 33.001:

(1) an acquisition of securities in connection with the exercise

of a security interest or otherwise in full or partial

satisfaction of a debt previously contracted for in good faith

and the acquiring person files written notice of acquisition with

the banking commissioner before the person votes the securities

acquired;

(2) an acquisition of voting securities in any class or series

by a controlling person who has previously complied with and

received approval under this subchapter or who was identified as

a controlling person in a prior application filed with and

approved by the banking commissioner;

(3) an acquisition or transfer by operation of law, will, or

intestate succession and the acquiring person files written

notice of acquisition with the banking commissioner before the

person votes the securities acquired;

(4) a transaction subject to Chapter 202; and

(5) a transaction exempted by the banking commissioner or by

rules adopted under this subtitle because the transaction is not

within the purposes of this subchapter or the regulation of the

transaction is not necessary or appropriate to achieve the

objectives of this subchapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.011, eff. Sept.

1, 1999.

Sec. 33.006. OBJECTION TO OTHER TRANSFER. This subchapter does

not prevent the banking commissioner from investigating,

commenting on, or seeking to enjoin or set aside a transfer of

voting securities that evidence a direct or indirect interest in

a state bank, regardless of whether the transfer is governed by

this subchapter, if the banking commissioner considers the

transfer to be against the public interest.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.007. CIVIL ENFORCEMENT; CRIMINAL PENALTY. (a) If the

banking commissioner believes that a person has violated or is

about to violate this subchapter or a rule of the finance

commission or order of the banking commissioner pertaining to

this subchapter, the attorney general on behalf of the banking

commissioner may apply to a district court of Travis County for

an order enjoining the violation and for other equitable relief

the nature of the case requires.

(b) A person who knowingly fails or refuses to file the

application required by Section 33.002 commits an offense. An

offense under this subsection is a Class A misdemeanor.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 21, eff. Sept. 1,

2001.

SUBCHAPTER B. BOARD AND OFFICERS

Sec. 33.101. VOTING SECURITIES HELD BY BANK. (a) Voting

securities of a state bank held by the bank in a fiduciary

capacity under a will or trust, whether registered in the bank's

name or in the name of its nominee, may not be voted in the

election of directors or on a matter affecting the compensation

of directors, officers, or employees of the bank in that capacity

unless:

(1) under the terms of the will or trust, the manner in which

the voting securities are to be voted may be determined by a

donor or beneficiary of the will or trust and the donor or

beneficiary makes the determination in the matter at issue;

(2) the terms of the will or trust expressly direct the manner

in which the securities must be voted so that discretion is not

vested in the bank as fiduciary; or

(3) the securities are voted solely by a cofiduciary that is not

an affiliate of the bank, as if the cofiduciary were the sole

fiduciary.

(b) Voting securities of a state bank that cannot be voted under

this section are considered to be authorized but unissued for

purposes of determining the procedures for and results of the

affected vote.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 25, eff. September 1, 2007.

Sec. 33.102. BYLAWS. Each state bank shall adopt bylaws and may

amend its bylaws for the purposes and according to the procedures

provided by the Business Organizations Code.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 26, eff. September 1, 2007.

Sec. 33.103. BOARD OF DIRECTORS. (a) The board of a state bank

must consist of not fewer than five but not more than 25

directors, a majority of whom are residents of this state. The

principal executive officer of the bank is a member of the board.

The principal executive officer acting in the capacity of a

board member is the board's presiding officer unless the board

elects a different presiding officer to perform the duties as

designated by the board.

(b) Unless the banking commissioner consents otherwise in

writing, a person may not serve as director of a state bank if:

(1) the bank incurs an unreimbursed loss attributable to a

charged-off obligation of or holds a judgment against:

(A) the person; or

(B) an entity that was controlled by the person at the time of

funding and at the time of default on the loan that gave rise to

the judgment or charged-off obligation;

(2) the person is the subject of an order described by Section

35.007(a); or

(3) the person has been convicted of a felony.

(c) If a state bank does not elect directors before the 61st day

after the date of its regular annual meeting, the banking

commissioner may appoint a conservator under Chapter 35 to

operate the bank and elect directors, as appropriate. If the

conservator is unable to locate or elect persons willing and able

to serve as directors, the banking commissioner may close the

bank for liquidation.

(d) A vacancy on the board that reduces the number of directors

to fewer than five must be filled not later than the 30th day

after the date the vacancy occurs. If the vacancy is not timely

filled, the banking commissioner may appoint a conservator under

Chapter 35 to operate the bank and elect a board of not fewer

than five persons to resolve the vacancy. If the conservator is

unable to locate or elect five persons willing and able to serve

as directors, the banking commissioner may close the bank for

liquidation.

(e) Before each term to which a person is elected to serve as a

director of a state bank, the person shall submit an affidavit

for filing in the minutes of the bank stating that the person, to

the extent applicable:

(1) accepts the position and is not disqualified from serving in

the position;

(2) will not violate or knowingly permit an officer, director,

or employee of the bank to violate any law applicable to the

conduct of business of the bank; and

(3) will diligently perform the duties of the position.

(f) The banking commissioner in the exercise of discretion may

waive or reduce the residency requirements for directors set

forth in Subsection (a).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.0115, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 412, Sec. 2.10, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 27, eff. September 1, 2007.

Sec. 33.104. ADVISORY DIRECTOR. An advisory director is not

considered a director if the advisory director:

(1) is not elected by the shareholders of the bank;

(2) does not vote on matters before the board or a committee of

the board;

(3) is not counted for purposes of determining a quorum of the

board or committee; and

(4) provides solely general policy advice to the board.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 28, eff. September 1, 2007.

Sec. 33.105. REQUIRED MONTHLY BOARD MEETING. (a) The board of

a state bank shall hold at least one regular meeting each month.

At each regular meeting the board shall review and approve the

minutes of the prior meeting and review the operations,

activities, and financial condition of the bank. The board may

designate a committee from among its members to perform those

duties and approve or disapprove the committee's report at each

regular meeting. Each action of the board must be recorded in its

minutes.

(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 110, Sec. 14,

eff. September 1, 2007.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

110, Sec. 14, eff. September 1, 2007.

Sec. 33.106. OFFICERS. The board shall annually appoint the

officers of the bank, who serve at the will of the board. The

bank must have a principal executive officer primarily

responsible for the execution of board policies and operation of

the bank and an officer responsible for the maintenance and

storage of all corporate books and records of the bank and for

required attestation of signatures. Those positions may not be

held by the same person. The board may appoint other officers of

the bank as the board considers necessary.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.107. LIMITATION ON ACTION OF OFFICER OR EMPLOYEE IN

RELATION TO ASSET OR LIABILITY. Unless expressly authorized by a

resolution of the board recorded in its minutes, an officer or

employee may not create or dispose of a bank asset or create or

incur a liability on behalf of the bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.108. CRIMINAL OFFENSES. (a) An officer, director,

employee, or shareholder of a state bank commits an offense if

the person knowingly:

(1) conceals information or a fact, or removes, destroys, or

conceals a book or record of the bank for the purpose of

concealing information or a fact, from the banking commissioner

or an agent of the banking commissioner; or

(2) removes, destroys, or conceals any book or record of the

bank that is material to a pending or anticipated legal or

administrative proceeding.

(b) An officer, director, or employee of a state bank commits an

offense if the person:

(1) knowingly makes a false entry in a book, record, report, or

statement of the bank; or

(2) violates or knowingly participates in a violation of, or

permits another of the bank's officers, directors, or employees

to violate, the prohibition on lending trust funds under Section

113.052, Property Code.

(c) An offense under this section is a felony of the third

degree.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 29, eff. September 1, 2007.

Sec. 33.109. TRANSACTIONS WITH MANAGEMENT AND AFFILIATES. (a)

Without the prior approval of a disinterested majority of the

board recorded in the minutes or, if a disinterested majority

cannot be obtained, the prior written approval of the banking

commissioner, a state bank may not directly or indirectly:

(1) sell or lease an asset of the bank to an officer, director,

or principal shareholder of the bank or of an affiliate of the

bank; or

(2) purchase or lease an asset in which an officer, director, or

principal shareholder of the bank or of an affiliate of the bank

has an interest.

(b) An officer or director of the bank who knowingly

participates in or permits a violation of this section commits an

offense. An offense under this subsection is a felony of the

third degree.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 412, Sec. 2.11, eff. Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 30, eff. September 1, 2007.

SUBCHAPTER C. LIMITED BANKING ASSOCIATION

Sec. 33.201. LIABILITY OF PARTICIPANTS AND MANAGERS. (a) A

participant or manager of a limited banking association is not

liable for a debt, obligation, or liability of the limited

banking association, including a debt, obligation, or liability

under a judgment, decree, or order of court. A participant or a

manager of a limited banking association is not a proper party to

a proceeding by or against a limited banking association unless

the object of the proceeding is to enforce a participant's or

manager's right against or liability to a limited banking

association.

(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 237, Sec. 80,

eff. September 1, 2007.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 31, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 80, eff. September 1, 2007.

Sec. 33.204. MANAGEMENT OF LIMITED BANKING ASSOCIATION. (a)

Management of a limited banking association is vested in a board

of managers elected by the participants as prescribed by the

bylaws.

(b) A board of managers operates in substantially the same

manner as, and has substantially the same rights, powers,

privileges, duties, and responsibilities, as a board of directors

of a banking association, and a manager must meet the

qualifications for a director under Section 33.103.

(c) The articles of association, bylaws, and participation

agreement of a limited banking association may use "director"

instead of "manager" and "board" instead of "board of managers."

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 32, eff. September 1, 2007.

Sec. 33.206. INTEREST IN LIMITED BANKING ASSOCIATION;

TRANSFERABILITY OF INTEREST. (a) The interest of a participant

in a limited banking association is the personal property of the

participant and may be transferred as provided by the bylaws or

the participation agreement.

(b) The bylaws or the participation agreement may not require

the consent of any other participant in order for a participant

to transfer participation shares, including voting rights.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 33, eff. September 1, 2007.

Sec. 33.208. DISSOLUTION. The bylaws or the participation

agreement may not require automatic termination, dissolution, or

suspension of the limited banking association on the death,

disability, bankruptcy, expulsion, or withdrawal of a

participant, or on the happening of any other event other than

the passage of time.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 34, eff. September 1, 2007.

Sec. 33.209. ALLOCATION OF PROFITS AND LOSSES. The profits and

losses of a limited banking association may be allocated among

the participants and among classes of participants as provided by

the participation agreement. Without the prior written approval

of the banking commissioner to use a different allocation method,

the profits and losses must be allocated according to the

relative interests of the participants as reflected in the

articles of association and related documents filed with and

approved by the banking commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.210. DISTRIBUTIONS. Subject to Section 32.103,

distributions of cash or other assets of a limited banking

association may be made to the participants as provided by the

participation agreement. Without the prior written approval of

the banking commissioner to use a different distribution method,

distributions must be made to the participants according to the

relative interests of the participants as reflected in the

articles of association and related documents filed with and

approved by the banking commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.211. APPLICATION OF OTHER PROVISIONS TO LIMITED BANKING

ASSOCIATIONS. For purposes of the provisions of Subtitle A and

this subtitle other than this subchapter, as the context

requires:

(1) a manager is considered to be a director and the board of

managers is considered to be the board of directors;

(2) a participant is considered to be a shareholder;

(3) a participation share is considered to be a share; and

(4) a distribution is considered to be a dividend.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 35, eff. September 1, 2007.



CHAPTER 34. INVESTMENTS, LOANS, AND DEPOSITS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE A. BANKS

CHAPTER 34. INVESTMENTS, LOANS, AND DEPOSITS

SUBCHAPTER A. ACQUISITION AND OWNERSHIP OF BANK FACILITIES AND

OTHER REAL PROPERTY

Sec. 34.001. DEFINITION. In this subchapter, "bank facility"

means real property, including an improvement, that a state bank

owns or leases, to the extent the lease or the leasehold

improvement is capitalized, for the purpose of:

(1) providing space for bank employees to perform their duties

and for bank employees and customers to park;

(2) conducting bank business, including meeting the reasonable

needs and convenience of the public and the bank's customers,

computer operations, document and other item processing,

maintenance and storage of foreclosed collateral pending

disposal, and record retention and storage;

(3) holding, improving, and occupying as an incident to future

expansion of the bank's facilities; or

(4) conducting another activity authorized by rules adopted

under this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 34.002. INVESTMENT IN BANK FACILITIES. (a) Without the

prior written approval of the banking commissioner, a state bank

may not directly or indirectly invest an amount in excess of its

unimpaired capital and surplus in bank facilities, furniture,

fixtures, and equipment. Except as otherwise provided by rules

adopted under this subtitle, in computing this limitation the

bank:

(1) shall include:

(A) its direct investment in bank facilities;

(B) an investment in equity or investment securities of a

company holding title to a facility used by the bank for a

purpose specified by Section 34.001;

(C) a loan made by the bank to or on the security of equity or

investment securities issued by a company holding title to a

facility used by the bank; and

(D) any indebtedness incurred on bank facilities by a company:

(i) that holds title to the facility;

(ii) that is an affiliate of the bank; and

(iii) in which the bank is invested in the manner described by

Paragraph (B) or (C); and

(2) may exclude an amount included under Subdivisions (1)(B)-(D)

to the extent a lease of a facility from the company holding

title to the facility is capitalized on the books of the bank.

(b) Real property acquired for the purposes described by Section

34.001(3) and not improved and occupied by the bank ceases to be

a bank facility on the third anniversary of the date of its

acquisition unless the banking commissioner on application grants

written approval to further delay in the improvement and

occupation of the property by the bank.

(c) A bank shall comply with regulatory accounting principles in

accounting for its investment in and depreciation of bank

facilities, furniture, fixtures, and equipment.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

110, Sec. 3, eff. September 1, 2007.

Sec. 34.003. OTHER REAL PROPERTY. (a) A state bank may not

acquire real property except:

(1) as permitted by this subtitle or rules adopted under this

subtitle;

(2) with the prior written approval of the banking commissioner;

or

(3) as necessary to avoid or minimize a loss on a loan or

investment previously made in good faith.

(b) With the prior written approval of the banking commissioner,

a state bank may:

(1) exchange real property for other real property or personal

property;

(2) invest additional money in or improve real property acquired

under this subsection or Subsection (a); or

(3) acquire additional real property to avoid or minimize loss

on real property acquired as permitted by Subsection (a).

(c) A state bank shall dispose of real property subject to this

section not later than:

(1) the fifth anniversary of the date:

(A) it was acquired except as otherwise provided by rules

adopted under this subtitle; or

(B) it ceases to be used as a bank facility; or

(2) the second anniversary of the date it ceases to be a bank

facility as provided by Section 34.002(b).

(d) The banking commissioner on application may grant one or

more extensions of time for disposing of real property if the

banking commissioner determines that:

(1) the bank has made a good faith effort to dispose of the real

property; or

(2) disposal of the real property would be detrimental to the

bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 34.004. PASSIVE INVESTMENT IN MINERAL INTERESTS. (a)

Notwithstanding Section 34.003(a), a state bank may hold

nonworking mineral or royalty interests if:

(1) the state bank acquires the interest pursuant to Section

34.003(a)(3);

(2) the interest is not subject to expenses of exploration,

development, production, operation, maintenance, or abandonment,

or any other expense associated with extracting and marketing the

minerals subject to the rights or interest;

(3) the interest is reasonably valued on the books of the state

bank for not more than a nominal amount, and the aggregate amount

of earnings from such interests is separately disclosed in the

annual financial statements of the state bank;

(4) the state bank does not make any new investments relating to

the rights or interests without the approval of the banking

commissioner; and

(5) the banking commissioner determines that the possession of

such rights and interests is not inconsistent with the safety and

soundness of the state bank.

(b) The banking commissioner may order a state bank that holds

nonworking mineral or royalty interests to divest such interests

at any time if the banking commissioner determines that continued

ownership of such interests is detrimental to the state bank.

(c) Subject to compliance with this section, nonworking mineral

or royalty interests are not considered to be real property for

purposes of this subtitle.

Added by Acts 2007, 80th Leg., R.S., Ch.

110, Sec. 4, eff. September 1, 2007.

SUBCHAPTER B. INVESTMENTS

Sec. 34.101. SECURITIES. (a) A state bank may purchase and

sell securities without recourse solely on the order and for the

account of a customer.

(b) Except as otherwise provided by this subtitle or rules

adopted under this subtitle, a state bank may not:

(1) underwrite an issue of securities; or

(2) invest its money in equity securities except as necessary to

avoid or minimize a loss on a loan or investment previously made

in good faith.

(c) A state bank may purchase investment securities for its own

account under limitations and restrictions prescribed by rules

adopted under this subtitle. Except as otherwise provided by

this section, the amount of the investment securities of any one

obligor or maker held by the bank for its own account may not

exceed an amount equal to 15 percent of the bank's unimpaired

capital and surplus. The banking commissioner may authorize

investments in excess of this limitation on written application

if the banking commissioner determines that:

(1) the excess investment is not prohibited by other applicable

law; and

(2) the safety and soundness of the requesting state bank is not

adversely affected.

(d) Notwithstanding Subsections (a)-(c), a state bank may,

without limit and subject to the exercise of prudent banking

judgment, deal in, underwrite, or purchase for its own account:

(1) bonds and other legally created general obligations of a

state, an agency or political subdivision of a state, the United

States, or an instrumentality of the United States;

(2) obligations that this state, an agency or political

subdivision of this state, the United States, or an

instrumentality of the United States has unconditionally agreed

to purchase, insure, or guarantee;

(3) securities that are offered and sold under 15 U.S.C. Section

77d(5);

(4) mortgage related securities or small business related

securities, as those terms are defined by 15 U.S.C. Section

78c(a);

(5) mortgages, obligations, or other securities that are or ever

have been sold by the Federal Home Loan Mortgage Corporation

under 12 U.S.C. Sections 1434 and 1455;

(6) obligations, participation, or other instruments of or

issued by the Federal National Mortgage Association or the

Government National Mortgage Association;

(7) obligations issued by the Federal Agricultural Mortgage

Corporation, the Federal Farm Credit Banks Funding Corporation,

or a Federal Home Loan Bank;

(8) obligations of the Federal Financing Bank or the

Environmental Financing Authority;

(9) obligations or other instruments or securities of the

Student Loan Marketing Association;

(10) qualified Canadian government obligations, as defined by 12

U.S.C. Section 24; or

(11) if the state bank is well capitalized, as defined by

Section 38, Federal Deposit Insurance Act (12 U.S.C. Section

1831o), obligations, including limited obligation bonds, revenue

bonds, and obligations that satisfy the requirements of 26 U.S.C.

Section 142(b)(1), issued by or on behalf of a state or a

political subdivision of a state, including a municipal corporate

instrumentality of one or more states or a public agency or

authority of a state or political subdivision of a state.

(e) Notwithstanding Subsections (a) and (b), subject to the

exercise of prudent banking judgment, a state bank may deal in,

underwrite, or purchase for its own account, including for

purposes of Subsection (c) obligations as to which the bank is

under commitment, the following:

(1) obligations issued by a development bank, corporation, or

other entity created by international agreement if the United

States is a member and a capital stock shareholder;

(2) obligations issued by a state or political subdivision or an

agency of a state or political subdivision for housing,

university, or dormitory purposes, that are at the time eligible

for purchase by a state bank for its own account; or

(3) bonds, notes, and other obligations issued by the Tennessee

Valley Authority or by the United States Postal Service.

(f) A state bank may not invest more than an amount equal to 25

percent of the bank's unimpaired capital and surplus in

investment grade adjustable rate preferred stock and money market

(auction rate) preferred stock.

(g) A state bank may deposit money in a federally insured

financial institution, a Federal Reserve Bank, or a Federal Home

Loan Bank without limitation.

(h) The finance commission may adopt rules to administer and

carry out this section, including rules to:

(1) define or further define terms used by this section;

(2) establish limits, requirements, or exemptions other than

those specified by this section for particular classes or

categories of securities; and

(3) limit or expand investment authority for state banks for

particular classes or categories of securities.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 528, Sec. 9, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

110, Sec. 5, eff. September 1, 2007.

Sec. 34.102. TRANSACTION IN BANK SHARES. (a) A state bank may

not acquire a lien by pledge or otherwise on its own shares, or

otherwise purchase or acquire title to its own shares, except:

(1) as necessary to avoid or minimize a loss on a loan or

investment previously made in good faith; or

(2) as provided by Subsection (b).

(b) With the prior written approval of the banking commissioner

or as permitted by rules adopted under this subtitle, a state

bank may acquire title to its own shares and hold those shares as

treasury stock. Treasury stock acquired under this subsection is

not considered an equity investment.

(c) If a state bank acquires a lien on or title to its own

shares under this section, the lien may not by its original terms

extend for more than two years. Except with the prior written

approval of the banking commissioner, the bank may not hold title

to its own shares for more than one year.

(d) A state bank may make loans on the collateral security of

securities issued by an affiliate, if the loan is subject to and

in compliance with the provisions of Sections 23A and 23B,

Federal Reserve Act (12 U.S.C. Sections 371c and 371c-1), as

amended, applicable to nonmember insured state banks by virtue of

Section 18(j)(1), Federal Deposit Insurance Act (12 U.S.C.

Section 1828(j)(1)), as amended.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 412, Sec. 2.12, eff. Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 36, eff. September 1, 2007.

Sec. 34.103. BANK SUBSIDIARIES. (a) Subject to this section

and except as otherwise provided by this subtitle or rules

adopted under this subtitle, a state bank may conduct any

activity or make any investment through an operating subsidiary

that a state bank or a bank holding company, including a

financial holding company, is authorized to conduct or make under

state or federal law if the operating subsidiary is adequately

empowered and appropriately licensed to conduct its business.

(b) Except for investment in a subsidiary engaging solely in

activities that may be engaged in directly by the bank and that

are conducted on the same terms and conditions that govern the

conduct of the activities by the bank, a state bank without the

prior written approval of the banking commissioner may not invest

more than an amount equal to 10 percent of its unimpaired capital

and surplus in a single subsidiary. For purposes of this

subsection, the amount of a state bank's investment in a

subsidiary is the sum of the amount of the bank's investment in

securities issued by the subsidiary and any loans and extensions

of credit from the bank to the subsidiary.

(c) A state bank may not establish or acquire a subsidiary or a

controlling interest in a subsidiary that engages in activities

as principal in which the bank is prohibited from engaging

directly unless:

(1) the state bank's investment in the subsidiary has been

approved by the Federal Deposit Insurance Corporation under

Section 24, Federal Deposit Insurance Act (12 U.S.C. Section

1831a); or

(2) with respect to a subsidiary engaged in activities as

principal that a national bank may conduct only through a

financial subsidiary, including firm underwriting of equity

securities other than as permitted by Section 34.101, and not

otherwise engaged in activities as principal that are

impermissible for a state bank or a financial subsidiary of a

national bank, the subsidiary's activities and the bank's

investment are in compliance with the restrictions and

requirements of Section 46, Federal Deposit Insurance Act (12

U.S.C. Section 1831w).

(d) Except as otherwise provided by this subtitle or a rule

adopted under this subtitle, a state bank may not make a

non-controlling minority investment in equity securities of a

company unless:

(1) the investment or company is described by Subsection (c)(2)

or Section 34.104 or 34.105;

(2) the company engages solely in activities that are part of or

incidental to the permissible business of a state bank under this

subtitle and:

(A) the state bank is adequately empowered to prevent the

company from engaging in activities not part of or incidental to

the permissible business of a state bank or, as a practical

matter, is otherwise enabled to withdraw or liquidate its

investment in the company in such an event;

(B) as a legal and accounting matter, the loss exposure of the

state bank with respect to the activities of the company is

limited and does not include any open-ended liability for an

obligation of the company; and

(C) the investment is convenient or useful to the state bank in

carrying out its business and is not a mere passive investment

unrelated to the bank's banking business; or

(3) the investment is made indirectly through an operating

subsidiary in equity securities issued by:

(A) another bank;

(B) a company that engages solely in an activity that is

permissible for a bank service corporation or a bank holding

company subsidiary; or

(C) a company that engages solely in activities as agent or

trustee or in a brokerage, custodial, advisory, or administrative

capacity, or in a substantially similar capacity.

(e) A state bank that intends to acquire, establish, or perform

new activities through a subsidiary shall submit a letter to the

banking commissioner describing in detail the proposed activities

of the subsidiary. The bank may acquire or establish a subsidiary

or perform new activities in an existing subsidiary beginning on

the 31st day after the date the banking commissioner receives the

bank's letter unless the banking commissioner specifies an

earlier or later date. The banking commissioner may extend the

30-day period on a determination that the bank's letter raises

issues that require additional information or additional time for

analysis. If the period is extended, the bank may acquire or

establish a subsidiary, or may perform new activities in an

existing subsidiary, only on prior written approval of the

banking commissioner.

(f) A subsidiary of a state bank is subject to regulation by the

banking commissioner to the extent provided by Chapter 11 or 12,

this subtitle, or rules adopted under this subtitle. In the

absence of limiting rules, the banking commissioner may regulate

a subsidiary as if it were a state bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 528, Sec. 10, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

110, Sec. 6, eff. September 1, 2007.

Sec. 34.104. MUTUAL FUNDS. (a) A state bank may invest for its

own account in equity securities of an investment company

registered under the Investment Company Act of 1940 (15 U.S.C.

Section 80a-1 et seq.) and the Securities Act of 1933 (15 U.S.C.

Section 77a et seq.) if the portfolio of the investment company

consists wholly of investments in which the bank could invest

directly for its own account.

(b) If the portfolio of an investment company described by

Subsection (a) consists wholly of investments in which the bank

could invest directly without limitation, the bank may invest in

the investment company without limitation.

(c) The bank may invest not more than an amount equal to 15

percent of the bank's unimpaired capital and surplus in an

investment company described by Subsection (a) the portfolio of

which contains an investment or obligation in which the bank

could not invest directly without limitation under this chapter.

(d) A state bank that invests in an investment company as

provided by Subsection (c) shall periodically determine that its

pro rata share of any security in the portfolio of the investment

company combined with the bank's pro rata share of that security

held by all other investment companies in which the bank has

invested and with the bank's own direct investment and loan

holdings is not in excess of applicable investment and lending

limitations.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

110, Sec. 7, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 37, eff. September 1, 2007.

Sec. 34.105. OTHER DIRECT EQUITY INVESTMENTS. (a) A state bank

may purchase for its own account equity securities of any class

issued by:

(1) a bank service corporation, except that the bank may not

invest more than an amount equal to 15 percent of the bank's

unimpaired capital and surplus in a single bank service

corporation or more than an amount equal to five percent of its

assets in all bank service corporations;

(2) an agricultural credit corporation, except that the bank may

not invest more than an amount equal to 30 percent of the bank's

unimpaired capital and surplus in the agricultural credit

corporation unless the bank owns at least 80 percent of the

equity securities of the agricultural credit corporation;

(3) a small business investment company if the aggregate

investment does not exceed an amount equal to 10 percent of the

bank's unimpaired capital and surplus;

(4) a banker's bank if the aggregate investment does not exceed

an amount equal to 15 percent of the bank's unimpaired capital

and surplus or result in the bank acquiring or retaining

ownership, control, or power to vote more than five percent of

any class of voting securities of the banker's bank; or

(5) a housing corporation if the sum of the amount of investment

and the amount of loans and commitments for loans to the housing

corporation does not exceed an amount equal to 10 percent of the

bank's unimpaired capital and surplus.

(b) On written application, the banking commissioner may

authorize investments in excess of a limitation of Subsection (a)

if the banking commissioner concludes that:

(1) the excess investment is not precluded by other applicable

law; and

(2) the safety and soundness of the requesting bank would not be

adversely affected.

(c) For purposes of this section:

(1) "Agricultural credit corporation" means a company organized

solely to make loans to farmers and ranchers for agricultural

purposes, including the breeding, raising, fattening, or

marketing of livestock.

(2) "Banker's bank" means a bank insured by the Federal Deposit

Insurance Corporation or a bank holding company that owns or

controls such an insured bank if:

(A) all equity securities of the bank or bank holding company,

other than director's qualifying shares or shares issued under an

employee compensation plan, are owned by depository institutions

or depository institution holding companies; and

(B) the bank or bank holding company and all its subsidiaries

are engaged exclusively in providing:

(i) services to or for other depository institutions, depository

institution holding companies, and the directors, officers, and

employees of other depository institutions and depository

institution holding companies; and

(ii) correspondent banking services at the request of other

depository institutions, depository institution holding

companies, or their subsidiaries.

(3) "Bank service corporation" has the meaning assigned by the

Bank Service Corporation Act (12 U.S.C. Section 1861 et seq.) or

a successor to that Act.

(4) "Housing corporation" means a corporation organized under

Title IX of the Housing and Urban Development Act of 1968 (42

U.S.C. Section 3931 et seq.), a partnership, limited partnership,

or joint venture organized under Section 907(a) or (c) of that

Act (42 U.S.C. Section 3937(a) or (c)), or a housing corporation

organized under the laws of this state to engage in or finance

low-income and moderate-income housing developments or projects.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

110, Sec. 8, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 38, eff. September 1, 2007.

Sec. 34.106. INVESTMENTS FOR PUBLIC WELFARE. (a) A state bank

may make investments of a predominantly civic, community, or

public nature, including investments providing housing, services,

or jobs or promoting the welfare of low-income and

moderate-income communities or families.

(b) The bank may make the investments directly or by purchasing

equity securities in an entity primarily engaged in making those

investments. The bank may not make an investment that would

expose the bank to unlimited liability.

(c) A bank may serve as a community partner and make investments

in a community partnership, as those terms are defined by the

Riegle Community Development and Regulatory Improvement Act of

1994 (Pub. L. 103-325).

(d) A bank's aggregate investments under this section, including

loans and commitments for loans, may not exceed an amount equal

to 10 percent of the bank's unimpaired capital and surplus. The

banking commissioner may authorize investments in excess of this

limitation in response to a written application if the banking

commissioner concludes that:

(1) the excess investment is not precluded by other applicable

law; and

(2) the safety and soundness of the requesting bank would not be

adversely affected.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 412, Sec. 2.13, eff. Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

110, Sec. 9, eff. September 1, 2007.

Sec. 34.107. ENGAGING IN COMMERCE PROHIBITED. (a) A state bank

may not buy, sell, or otherwise deal in goods in trade or

commerce or own or operate a business not part of the business of

banking except:

(1) as necessary to avoid or minimize a loss on a loan or

investment previously made in good faith; or

(2) as otherwise provided by this subtitle or rules adopted

under this subtitle.

(b) Engaging in an approved activity, directly or through a

subsidiary, that is a financial activity or incidental or

complementary to a financial activity, whether as principal or

agent, is not considered to be engaging in commerce.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 528, Sec. 11, eff. Sept. 1,

2001.

SUBCHAPTER C. LOANS

Sec. 34.201. LENDING LIMITS. (a) Without the prior written

approval of the banking commissioner, the total loans and

extensions of credit by a state bank to a person outstanding at

one time may not exceed an amount equal to 25 percent of the

bank's unimpaired capital and surplus. This limitation does not

apply to:

(1) liability as endorser or guarantor of commercial or business

paper discounted by or assigned to the bank by its owner who has

acquired it in the ordinary course of business;

(2) indebtedness evidenced by bankers' acceptances as described

by 12 U.S.C. Section 372 and issued by other banks;

(3) indebtedness secured by a bill of lading, warehouse receipt,

or similar document transferring or securing title to readily

marketable goods, except that:

(A) the goods must be insured if it is customary to insure those

goods; and

(B) the aggregate indebtedness of a person under this

subdivision may not exceed an amount equal to 50 percent of the

bank's unimpaired capital and surplus;

(4) indebtedness evidenced by notes or other paper secured by

liens on agricultural products in secure and properly documented

storage in bonded warehouses or elevators if the value of the

collateral is not less than 125 percent of the amount of the

indebtedness and the bank's interest in the collateral is

adequately insured against loss, except that the aggregate

indebtedness of a person under this subdivision may not exceed an

amount equal to 50 percent of the bank's unimpaired capital and

surplus;

(5) indebtedness of another depository institution arising out

of loans with settlement periods of less than one week;

(6) indebtedness arising out of the daily transaction of the

business of a clearinghouse association in this state;

(7) liability under an agreement by a third party to repurchase

from the bank an investment security listed in Section 34.101(d)

to the extent that the agreed repurchase price does not exceed

the original purchase price to the bank or the market value of

the investment security;

(8) the portion of an indebtedness that this state, an agency or

political subdivision of this state, the United States, or an

instrumentality of the United States has unconditionally agreed

to repay, purchase, insure, or guarantee;

(9) indebtedness secured by securities listed in Section

34.101(d) to the extent that the market value of the securities

equals or exceeds the indebtedness;

(10) the portion of an indebtedness that is fully secured by a

segregated deposit account in the lending bank;

(11) loans and extensions of credit arising from the purchase of

negotiable or nonnegotiable installment consumer paper that

carries a full recourse endorsement or unconditional guarantee by

the person transferring the paper if:

(A) the bank's files or the knowledge of its officers of the

financial condition of each maker of the consumer paper is

reasonably adequate; and

(B) an officer of the bank designated for that purpose by the

board certifies in writing that the bank is relying primarily on

the responsibility of each maker for payment of the loans or

extensions of credit and not on a full or partial recourse

endorsement or guarantee by the transferor;

(12) the portion of an indebtedness in excess of the limitation

of this subsection that is fully secured by marketable securities

or bullion with a market value at least equal to the amount of

the overage, as determined by reliable and continuously available

price quotations, except that the exempted indebtedness or

overage of a person under this subdivision may not exceed an

amount equal to 15 percent of the bank's unimpaired capital and

surplus;

(13) indebtedness of an affiliate of the bank if the transaction

with the affiliate is subject to the restrictions and limitations

of 12 U.S.C. Section 371c;

(14) indebtedness of an operating subsidiary of the bank other

than a subsidiary described by Section 34.103(c)(2); and

(15) the portion of the indebtedness of a person secured in good

faith by a purchase money lien taken by the bank in exchange for

the sale of real or personal property owned by the bank if the

sale is in the best interest of the bank.

(b) The finance commission may adopt rules to administer this

section, including rules to:

(1) define or further define terms used by this section;

(2) establish limits, requirements, or exemptions other than

those specified by this section for particular classes or

categories of loans or extensions of credit; and

(3) establish collective lending and investment limits.

(c) The banking commissioner may determine whether a loan or

extension of credit putatively made to a person will be

attributed to another person for purposes of this section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 528, Sec. 12, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

110, Sec. 10, eff. September 1, 2007.

Sec. 34.202. VIOLATION OF LENDING LIMIT. (a) An officer,

director, or employee of a state bank who approves or

participates in the approval of a loan with actual knowledge that

the loan violates Section 34.201 is jointly and severally liable

to the bank for the lesser of the amount by which the loan

exceeded applicable lending limits or the bank's actual loss.

The person remains liable for that amount until the loan and all

prior indebtedness of the borrower to the bank have been fully

repaid.

(b) The bank may initiate a proceeding to collect an amount due

under this section at any time before the fourth anniversary of

the date the borrower defaults on the subject loan or any prior

indebtedness.

(c) A person who is liable for and pays amounts to the bank

under this section is entitled to an assignment of the bank's

claim against the borrower to the extent of the payments.

(d) For purposes of this section, an officer, director, or

employee of a state bank is presumed to know the amount of the

bank's lending limit under Section 34.201(a) and the amount of

the borrower's aggregate outstanding indebtedness to the bank

immediately before a new loan or extension of credit to that

borrower.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 39, eff. September 1, 2007.

Sec. 34.203. LOAN EXPENSES AND FEES. (a) A bank may require a

borrower to pay all reasonable expenses and fees incurred in

connection with the making, closing, disbursing, extending,

readjusting, or renewing of a loan, regardless of whether those

expenses or fees are paid to third parties. A fee charged by the

bank under this section may not exceed the cost the bank

reasonably expects to incur in connection with the transaction to

which the fee relates. Payment for those expenses may be:

(1) collected by the bank from the borrower and:

(A) retained by the bank; or

(B) paid to a person rendering services for which a charge has

been made; or

(2) paid directly by the borrower to a third party to whom they

are payable.

(b) This section does not authorize the bank to charge its

borrower for payment of fees and expenses to an officer or

director of the bank for services rendered in the person's

capacity as an officer or director.

(c) A bank may charge a penalty for prepayment or late payment.

Only one penalty may be charged by the bank on each past due

payment. Unless otherwise agreed in writing, prepayment of

principal must be applied on the final installment of the note or

other obligation until that installment is fully paid, and

further prepayments must be applied on installments in the

inverse order of their maturity.

(d) Fees and expenses charged and collected as provided by this

section are not considered a part of the interest or compensation

charged by the bank for the use, forbearance, or detention of

money.

(e) To the extent of any conflict between this section and a

provision of Subtitle B, Title 4, the provision of Subtitle B,

Title 4, prevails.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 40, eff. September 1, 2007.

Sec. 34.204. LEASE FINANCING TRANSACTION. (a) Subject to rules

adopted under this subtitle, a state bank may, directly or

indirectly through an operating subsidiary, provide the

equivalent of a financing transaction by acting as lessor under a

lease for the benefit of a customer.

(b) Without the written approval of the banking commissioner to

continue holding property acquired for leasing purposes under

this subsection, the bank may not hold personal property more

than six months or real property more than two years after the

date of expiration of the original or any extended or renewed

lease period agreed to by the customer for whom the property was

acquired or by a subsequent lessee.

(c) A rental payment received by the bank in a lease financing

transaction under this section is considered to be rent and not

interest or compensation for the use, forbearance, or detention

of money. However, a lease financing transaction is considered to

be a loan or extension of credit for purposes of Sections 34.201

and 34.202.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 528, Sec. 13, eff. Sept. 1,

2001.

SUBCHAPTER D. DEPOSITS

Sec. 34.301. NATURE OF DEPOSIT CONTRACT. (a) A deposit

contract between a bank and an account holder is considered a

contract in writing for all purposes and may be evidenced by one

or more agreements, deposit tickets, signature cards, or notices

as provided by Section 34.302, or by other documentation as

provided by law.

(b) A cause of action for denial of deposit liability on a

deposit contract without a maturity date does not accrue until

the bank has denied liability and given notice of the denial to

the account holder. A bank that provides an account statement or

passbook to the account holder is considered to have denied

liability and given the notice as to any amount not shown on the

statement or passbook.

(c) To the extent provided by Section 4.102(c), Business &

Commerce Code, the laws of this state govern a deposit contract

between a bank and a consumer account holder if the branch or

separate office of the bank that accepts the deposit contract is

located in this state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.012, eff. Sept.

1, 1999.

Sec. 34.302. AMENDMENT OF DEPOSIT CONTRACT. (a) A bank and its

account holder may amend the deposit contract by agreement or as

permitted by Subsection (b) or other law.

(b) A bank may amend a deposit contract by mailing a written

notice of the amendment to the account holder, separately or as

an enclosure with or part of the account holder's statement of

account or passbook. The notice must include the text and

effective date of the amendment. The bank is required to deliver

the notice to only one of the account holders of a deposit

account that has more than one account holder. The effective date

may not be earlier than the 30th day after the date of mailing

the notice unless the amendment:

(1) is made to comply with a statute or rule that authorizes an

earlier effective date;

(2) does not reduce the interest rate on the account or

otherwise adversely affect the account holder; or

(3) is made for a reason relating to security of an account.

(c) Except for a disclosure required to be made under Section

34.303 or the Truth in Savings Act (12 U.S.C. Section 4301 et

seq.) or other federal law, before renewal of an account a notice

of amendment is not required under Subsection (b) for:

(1) a change in the interest rate on a variable-rate account,

including a money market or negotiable order of withdrawal

account;

(2) a change in a term for a time account with a maturity of one

month or less if the deposit contract authorizes the change in

the term; or

(3) a change contemplated and permitted by the original

contract.

(d) An amendment under Subsection (b) may reduce the rate of

interest or eliminate interest on an account without a maturity

date.

(e) Amendment of a deposit contract made in compliance with this

section is not a violation of the Deceptive Trade

Practices-Consumer Protection Act (Section 17.41 et seq.,

Business & Commerce Code).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 34.303. FEES; DISCLOSURES. (a) Except as otherwise

provided by law, a bank may charge an account holder a fee,

service charge, or penalty relating to service or activity of a

deposit account, including a fee for an overdraft, insufficient

fund check, or stop payment order.

(b) Except as otherwise provided by the Truth in Savings Act (12

U.S.C. Section 4301 et seq.) or other federal law, a bank shall

disclose the amount of each fee, charge, or penalty related to an

account or, if the amount of a fee, charge, or penalty cannot be

stated, the method of computing the fee, charge, or penalty. The

disclosure must be made by written notice delivered or mailed to

each customer opening an account not later than the 10th business

day after the date the account is opened. A bank that increases

or adds a new fee, charge, or penalty shall give notice of the

change to each affected account holder in the manner provided by

Section 34.302(b) for notice of an amendment of a deposit

contract.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 34.304. SECURING DEPOSITS. (a) A state bank may not

create a lien on its assets or secure the repayment of a deposit

except as authorized or required by this section, rules adopted

under this subtitle, or other law.

(b) A state bank may pledge its assets to secure a deposit of:

(1) any state or an agency, political subdivision, or

instrumentality of any state;

(2) the United States or an agency or instrumentality of the

United States;

(3) any federally recognized Indian tribe; or

(4) another entity to the same extent and subject to the same

limitations as may be authorized by the law of this state or of

the United States for any other depository institution doing

business in this state.

(c) This section does not prohibit the pledge of assets to

secure the repayment of money borrowed or the purchase of excess

deposit insurance from a private insurance company.

(d) An act, deed, conveyance, pledge, or contract in violation

of this section is void.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

110, Sec. 11, eff. September 1, 2007.

Sec. 34.305. DEPOSIT ACCOUNT OF MINOR. (a) Except as otherwise

provided by this section, a bank lawfully doing business in this

state may enter into a deposit account with a minor as the sole

and absolute owner of the account and may pay checks and

withdrawals and otherwise act with respect to the account on the

order of the minor. A payment or delivery of rights to a minor

who holds a deposit account evidenced by an acquittance signed by

the minor discharges the bank to the extent of the payment made

or rights delivered.

(b) The disabilities of minority of a minor who is the sole and

absolute owner of the deposit account are removed for the limited

purpose of enabling:

(1) the minor to enter into a depository contract with the bank;

and

(2) the bank to enforce the contract against the minor,

including collection of an overdraft or account fee and

submission of account history to an account reporting agency or

credit reporting bureau.

(c) A parent or legal guardian of a minor may deny the minor's

authority to control, transfer, draft on, or make a withdrawal

from the minor's deposit account by notifying the bank in

writing. On receipt of the notice by the bank, the minor may not

control, transfer, draft on, or make a withdrawal from the

account during minority except with the joinder of a parent or

legal guardian of the minor.

(d) If a minor with a deposit account dies, the acquittance of

the minor's parent or legal guardian discharges the liability of

the bank to the extent of the acquittance, except that the

aggregate discharges under this subsection may not exceed $3,000.

(e) Subsection (a) does not authorize a loan to the minor by the

bank, whether on pledge of the minor's savings account or

otherwise, or bind the minor to repay a loan made except as

provided by Subsection (b) or other law or unless the depository

institution has obtained the express consent and joinder of a

parent or legal guardian of the minor. This subsection does not

apply to an inadvertent extension of credit because of an

overdraft from insufficient funds, a returned check or deposit,

or another shortage in a depository account resulting from normal

banking operations.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 34.306. TRUST ACCOUNT WITH LIMITED DOCUMENTATION. (a)

Subject to Chapter XI, Probate Code, a bank may accept and

administer a deposit account:

(1) that is opened with the bank by one or more persons

expressly as a trustee for one or more other named persons; and

(2) for which further notice of the existence and terms of a

trust is not given in writing to the bank.

(b) For a deposit account that is opened with a bank by one or

more persons expressly as a trustee for one or more other named

persons under or purporting to be under a written trust

agreement, the trustee may provide the bank with a certificate of

trust to evidence the trust relationship. The certificate must be

an affidavit of the trustee and must include the effective date

of the trust, the name of the trustee, the name of or method for

choosing successor trustees, the name and address of each

beneficiary, the authority granted to the trustee, the

disposition of the account on the death of the trustee or the

survivor of two or more trustees, other information required by

the bank, and an indemnification of the bank. The bank may accept

and administer the account, subject to Chapter XI, Probate Code,

in accordance with the certificate of trust without requiring a

copy of the trust agreement. The bank is not liable for

administering the account as provided by the certificate of

trust, even if the certificate of trust is contrary to the terms

of the trust agreement, unless the bank has actual knowledge of

the terms of the trust agreement.

(c) On the death of the trustee or of the survivor of two or

more trustees, the bank may pay all or part of the withdrawal

value of the account with interest as provided by the certificate

of trust. If the trustee did not deliver a certificate of trust,

the bank's right to treat the account as owned by a trustee

ceases on the death of the trustee. On the death of the trustee

or of the survivor of two or more trustees, the bank, unless the

certificate of trust provides otherwise, shall pay the withdrawal

value of the account with interest in equal shares to the persons

who survived the trustee, are named as beneficiaries in the

certificate of trust, and can be located by the bank from its own

records. If there is not a certificate of trust, payment of the

withdrawal value and interest shall be made as provided by

Chapter XI, Probate Code. Any payment made under this section for

all or part of the withdrawal value and interest discharges any

liability of the bank to the extent of the payment. The bank may

pay all or part of the withdrawal value and interest in the

manner provided by this section, regardless of whether it has

knowledge of a competing claim, unless the bank receives actual

knowledge that payment has been restrained by court order.

(d) This section does not obligate a bank to accept a deposit

account from a trustee who does not furnish a copy of the trust

agreement or to search beyond its own records for the location of

a named beneficiary.

(e) This section does not affect a contractual provision to the

contrary that otherwise complies with the laws of this state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 34.307. RIGHT OF SET-OFF. (a) Except as otherwise

provided by the Truth in Lending Act (15 U.S.C. Section 1601 et

seq.) or other federal law, a bank has a right of set-off,

without further agreement or action, against all accounts owned

by a depositor to whom or on whose behalf the bank has made an

advance of money by loan, overdraft, or otherwise if the bank has

previously disclosed this right to the depositor. If the

depositor defaults in the repayment or satisfaction of the

obligation, the bank, without notice to or consent of the

depositor, may set off or cancel on its books all or part of the

accounts owned by the depositor and apply the value of the

accounts in payment of and to the extent of the obligation.

(b) For purposes of this section, a default occurs when an

obligor has failed to make a payment as provided by the terms of

the loan or other credit obligation and a grace period provided

for by the agreement or law has expired. An obligation is not

required to be accelerated or matured for a default to authorize

set-off of the depositor's obligation against the defaulted

payment.

(c) A bank may not exercise its right of set-off under this

section against an account unless the account is due the

depositor in the same capacity as the defaulted credit

obligation. A trust account for which a depositor is trustee,

including a trustee under a certificate of trust delivered under

Section 34.306(b), is not subject to the right of set-off under

this section unless the trust relationship is solely evidenced by

the account card as provided by Chapter XI, Probate Code.

(d) This section does not limit the exercise of another right of

set-off, including a right under contract or common law.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 35. ENFORCEMENT ACTIONS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE A. BANKS

CHAPTER 35. ENFORCEMENT ACTIONS

SUBCHAPTER A. ENFORCEMENT ORDERS: BANKS AND MANAGEMENT

Sec. 35.001. DETERMINATION LETTER. (a) If the banking

commissioner determines from examination or other credible

evidence that a state bank is in a condition that may warrant the

issuance of an enforcement order under this chapter, the banking

commissioner may notify the bank in writing of the determination,

the requirements the bank must satisfy to abate the

determination, and the time in which the requirements must be

satisfied to avert further administrative action. The

determination letter must be delivered by personal delivery or by

registered or certified mail, return receipt requested.

(b) The determination letter may be issued in connection with

the issuance of a cease and desist, removal, or prohibition order

under this subchapter or an order of supervision or

conservatorship under Subchapter B.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.002. CEASE AND DESIST ORDER. (a) The banking

commissioner has grounds to issue a cease and desist order to an

officer, employee, or director of a state bank, or the bank

itself acting through an authorized person, if the banking

commissioner determines from examination or other credible

evidence that the bank or person directly or indirectly has:

(1) violated this subtitle or another applicable law;

(2) engaged in a breach of trust or other fiduciary duty;

(3) refused to submit to examination or examination under oath;

(4) conducted business in an unsafe or unsound manner; or

(5) violated a condition of the bank's charter or an agreement

between the bank or the person and the banking commissioner or

the department.

(b) If the banking commissioner has grounds for action under

Subsection (a) and finds that an order to cease and desist from a

violation appears to be necessary and in the best interest of the

bank involved and its depositors, creditors, and shareholders,

the banking commissioner may serve a proposed cease and desist

order on the bank and each person who committed or participated

in the action. The proposed order must:

(1) be delivered by personal delivery or by registered or

certified mail, return receipt requested;

(2) state with reasonable certainty the grounds for the proposed

order; and

(3) state the effective date of the order, which may not be

before the 21st day after the date the proposed order is

delivered or mailed.

(c) The order takes effect if the bank or person against whom

the proposed order is directed does not request a hearing in

writing before the effective date. After taking effect, the order

is final and nonappealable as to that bank or person.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 41, eff. September 1, 2007.

Sec. 35.003. REMOVAL OR PROHIBITION ORDER. (a) The banking

commissioner has grounds to remove a present or former officer,

director, or employee of a state bank from office or employment

in, or prohibit a controlling shareholder or other person

participating in the affairs of a state bank from further

participation in the affairs of, a state bank if the banking

commissioner determines from examination or other credible

evidence that:

(1) the person:

(A) intentionally committed or participated in commission of an

act described by Section 35.002(a) with regard to the affairs of

the bank; or

(B) violated a final cease and desist order issued in response

to the same or a similar act;

(2) because of this action by the person:

(A) the bank has suffered or will probably suffer financial loss

or other damage;

(B) the interests of the bank's depositors have been or could be

prejudiced; or

(C) the person has received financial gain or other benefit by

reason of the action; and

(3) the action:

(A) involves personal dishonesty on the part of the person; or

(B) demonstrates wilful or continuing disregard for the safety

or soundness of the bank.

(b) If the banking commissioner has grounds for action under

Subsection (a) and finds that a removal or prohibition order

appears to be necessary and in the best interest of the bank

involved and its depositors, creditors, and shareholders, the

banking commissioner may serve a proposed removal or prohibition

order, as appropriate, on a person alleged to have committed or

participated in the action. The proposed order must:

(1) be delivered by personal delivery or by registered or

certified mail, return receipt requested;

(2) state with reasonable certainty the grounds for removal or

prohibition; and

(3) state the effective date of the order, which may not be

before the 21st day after the date the proposed order is

delivered or mailed.

(c) The order takes effect if the person against whom the

proposed order is directed does not request a hearing in writing

before the effective date. After taking effect, the order is

final and nonappealable as to that person.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.013, eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 42, eff. September 1, 2007.

Sec. 35.004. HEARING ON PROPOSED ORDER. (a) A requested

hearing on a proposed order shall be held not later than the 30th

day after the date the first request for a hearing on the order

was received by the department unless the parties agree to a

later hearing date. Not later than the 11th day before the date

of the hearing, each party shall be given written notice by

personal delivery or by registered or certified mail, return

receipt requested, of the date set by the banking commissioner

for the hearing. At the hearing, the department has the burden of

proof and each person against whom the proposed order is directed

may cross-examine and present evidence to show why the proposed

order should not be issued.

(b) After the hearing, the banking commissioner shall issue or

decline to issue the proposed order. The proposed order may be

modified as necessary to conform to the findings at the hearing

and to require the board to take necessary affirmative action to

correct the conditions cited in the order.

(c) An order issued under this section is immediately final for

purposes of enforcement and appeal. The order may be appealed as

provided by Sections 31.202, 31.203, and 31.204.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.005. EMERGENCY ORDER. (a) If the banking commissioner

believes that immediate action is necessary to prevent immediate

and irreparable harm to the bank and its depositors, creditors,

and shareholders, the banking commissioner may issue one or more

cease and desist, removal, or prohibition orders as emergency

orders to become effective immediately on service without prior

notice or hearing. Service must be by personal delivery or by

registered or certified mail, return receipt requested.

(b) In each emergency order the banking commissioner shall

notify the bank and any person against whom the emergency order

is directed of:

(1) the specific conduct requiring the order;

(2) the citation of each law alleged to have been violated;

(3) the immediate and irreparable harm alleged to be threatened;

and

(4) the right to a hearing.

(c) Unless a person against whom the emergency order is directed

requests a hearing in writing before the 11th day after the date

it is served on the person, the emergency order is final and

nonappealable as to that person.

(d) A hearing requested under Subsection (c) must be:

(1) given priority over all other matters pending before the

banking commissioner; and

(2) held not later than the 20th day after the date that it is

requested unless the parties agree to a later hearing date.

(e) After the hearing, the banking commissioner may affirm,

modify, or set aside in whole or part the emergency order. An

order affirming or modifying the emergency order is immediately

final for purposes of enforcement and appeal. The order may be

appealed as provided by Sections 31.202, 31.203, and 31.204.

(f) An emergency order continues in effect unless the order is

stayed by the banking commissioner. The banking commissioner may

impose any condition before granting a stay of the emergency

order.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 43, eff. September 1, 2007.

Sec. 35.006. COPY OF LETTER OR ORDER IN BANK RECORDS. A copy of

a determination letter, proposed order, emergency order, or final

order issued by the banking commissioner under this subchapter

shall be immediately brought to the attention of the board of the

affected bank, regardless of whether the bank is a party, and

filed in the minutes of the board. Each director shall

immediately certify to the banking commissioner in writing that

the certifying person has read and understood the determination

letter, proposed order, emergency order, or final order. The

required certification may not be considered an admission of a

person in a subsequent legal or administrative proceeding.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 44, eff. September 1, 2007.

Sec. 35.007. EFFECT OF FINAL REMOVAL OR PROHIBITION ORDER. (a)

Except as otherwise provided by law, without the prior written

approval of the banking commissioner, a person subject to a final

and enforceable removal or prohibition order issued by the

banking commissioner, or by another state, federal, or foreign

financial institution regulatory agency, may not:

(1) serve as a director, officer, or employee of a state bank,

trust company, or other entity chartered or licensed by the

banking commissioner under the laws of this state, including an

interstate branch, trust office, or representative office in this

state of an out-of-state state bank, trust company, or foreign

bank;

(2) directly or indirectly participate in any manner in the

management of such an entity;

(3) directly or indirectly vote for a director of such an

entity; or

(4) solicit, procure, transfer, attempt to transfer, vote, or

attempt to vote a proxy, consent, or authorization with respect

to voting rights in such an entity.

(b) The person subject to the order remains entitled to receive

dividends or a share of profits, return of contribution, or other

distributive benefit from such an entity with respect to voting

securities owned by the person.

(c) If voting securities of an entity identified in Subsection

(a)(1) cannot be voted under this section, the voting securities

are considered to be authorized but unissued for purposes of

determining the procedures for and results of an affected vote.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 237, Sec. 80,

eff. September 1, 2007.

(e) This section and Section 35.008 do not prohibit a removal or

prohibition order that has indefinite duration or that by its

terms is perpetual.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.014, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 412, Sec. 2.14, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 80, eff. September 1, 2007.

Sec. 35.008. LIMITATION ON ACTION. The banking commissioner may

not initiate an enforcement action under this subchapter later

than the fifth anniversary of the date the banking commissioner

discovered or reasonably should have discovered the conduct

involved.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.009. ENFORCEMENT OF FINAL ORDER. (a) If the banking

commissioner reasonably believes that a bank or person has

violated a final and enforceable cease and desist, removal, or

prohibition order issued under this subchapter, the banking

commissioner may:

(1) initiate an administrative penalty proceeding against the

bank under Section 35.010;

(2) refer the matter to the attorney general for enforcement by

injunction or other available remedy; or

(3) pursue any other action the banking commissioner considers

appropriate under applicable law.

(b) If the attorney general prevails in an action brought under

Subsection (a)(2), the attorney general is entitled to recover

reasonable attorney's fees from the bank or person violating the

order.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.010. ADMINISTRATIVE PENALTY. (a) The banking

commissioner may initiate a proceeding for an administrative

penalty against a bank by serving on the bank notice of the time

and place of a hearing on the penalty. The hearing may not be

held earlier than the 20th day after the date the notice is

served. The notice must:

(1) be served by personal delivery or by registered or certified

mail, return receipt requested; and

(2) contain a statement of the conduct alleged to violate the

order.

(b) In determining whether an order has been violated, the

banking commissioner shall consider the maintenance of procedures

reasonably adopted to ensure compliance with the order.

(c) If the banking commissioner determines after the hearing

that the order has been violated, the banking commissioner may

impose an administrative penalty against the bank in an amount

not to exceed $500 for each day the bank violates the final

order.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.011. PAYMENT OR APPEAL OF ADMINISTRATIVE PENALTY. (a)

When a penalty order under Section 35.010 becomes final, the bank

shall pay the penalty or appeal by filing a petition for judicial

review.

(b) The petition for judicial review stays the penalty order

during the period preceding the decision of the court. If the

court sustains the order, the court shall order the bank to pay

the full amount of the penalty or a lower amount determined by

the court. If the court does not sustain the order, a penalty is

not owed. If the final judgment of the court requires payment of

a penalty, interest accrues on the penalty, at the rate charged

on loans to depository institutions by the Federal Reserve Bank

of New York, beginning on the date the judgment is final and

ending on the date the penalty and interest are paid.

(c) If the bank does not pay a final and nonappealable penalty

order, the banking commissioner shall refer the matter to the

attorney general for enforcement. The attorney general is

entitled to recover reasonable attorney's fees from the bank if

the attorney general prevails in judicial action necessary for

collection of the penalty.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.012. CONFIDENTIALITY OF RECORDS. A copy of a notice,

correspondence, transcript, pleading, or other document in the

records of the department relating to an order issued under this

subchapter is confidential and may be released only as provided

by Subchapter D, Chapter 31, except that the banking commissioner

periodically shall publish all final removal and prohibition

orders. The banking commissioner may release a final cease and

desist order or information regarding the existence of the order

to the public if the banking commissioner concludes that the

release would enhance effective enforcement of the order.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.013. COLLECTION OF FEES. The department may sue to

enforce the collection of a fee owed to the department under a

law administered by the department. In the suit a certificate by

the banking commissioner showing the delinquency is prima facie

evidence of:

(1) the levy of the fee or the delinquency of the stated fee

amount; and

(2) compliance by the department with the law relating to the

computation and levy of the fee.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. SUPERVISION AND CONSERVATORSHIP

Sec. 35.101. ORDER OF SUPERVISION. (a) The banking

commissioner by order may appoint a supervisor over a state bank

if the banking commissioner determines from examination or other

credible evidence that the bank is in hazardous condition and

that an order of supervision appears to be necessary and in the

best interest of the bank and its depositors, creditors, and

shareholders, or the public.

(b) The banking commissioner may issue the order without prior

notice.

(c) A supervisor serves until the earlier of:

(1) the expiration of the period stated in the order of

supervision; or

(2) the date the banking commissioner determines that the

requirements for abatement of the order have been satisfied.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 45, eff. September 1, 2007.

Sec. 35.102. ORDER OF CONSERVATORSHIP. (a) The banking

commissioner by order may appoint a conservator for a state bank

if the banking commissioner determines from examination or other

credible evidence that the bank is in hazardous condition and

immediate and irreparable harm is threatened to the bank, its

depositors, creditors, or shareholders, or the public.

(b) The banking commissioner may issue the order without prior

notice at any time before, during, or after the period of

supervision.

(c) An order of conservatorship issued under this section must

specifically state the basis for the order.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 46, eff. September 1, 2007.

Sec. 35.103. NOTICE AND HEARING. (a) An order issued under

Section 35.101 or 35.102 must contain or be accompanied by a

notice that, at the request of the bank, a hearing before the

banking commissioner will be held at which the bank may

cross-examine and present evidence to contest the order or show

that the bank has satisfied all requirements for abatement of the

order. The department has the burden of proof for any

continuation of the order or the issuance of a new order.

(b) To contest or modify the order or demonstrate that the bank

has satisfied all requirements for abatement of the order, the

bank must submit to the banking commissioner a written request

for a hearing. The request must state the grounds for the request

to set aside or modify the order. On receiving a request for

hearing, the banking commissioner shall serve notice of the place

and time of the hearing, which must be not later than the 10th

day after the date the banking commissioner receives the request

for a hearing unless the parties agree to a later hearing date.

The notice must be delivered by personal delivery or by

registered or certified mail, return receipt requested.

(c) The banking commissioner may:

(1) delay a decision for a prompt examination of the bank; and

(2) reopen the record as necessary to allow presentation of the

results of the examination and appropriate opportunity for

cross-examination and presentation of other relevant evidence.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.104. POST-HEARING ORDER. (a) If after the hearing the

banking commissioner finds that the bank has been rehabilitated,

that its hazardous condition has been remedied, that irreparable

harm is no longer threatened, or that the bank should otherwise

be released from the order, the banking commissioner shall

release the bank from the order, subject to conditions the

banking commissioner from the evidence believes are warranted to

preserve the safety and soundness of the bank.

(b) If after the hearing the banking commissioner finds that the

bank has failed to comply with the lawful requirements of the

banking commissioner, has not been rehabilitated, is insolvent,

or otherwise continues in hazardous condition, the banking

commissioner by order shall:

(1) appoint or reappoint a supervisor under Section 35.101;

(2) appoint or reappoint a conservator under Section 35.102; or

(3) take other appropriate action authorized by law.

(c) An order issued under Subsection (b) is immediately final

for purposes of appeal. The order may be appealed as provided by

Sections 31.202, 31.203, and 31.204.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.105. CONFIDENTIALITY OF RECORDS. An order issued under

this subchapter and a copy of a notice, correspondence,

transcript, pleading, or other document in the records of the

department relating to the order are confidential and may be

released only as provided by Subchapter D, Chapter 31, except

that the banking commissioner may release to the public an order

or information regarding the existence of an order if the banking

commissioner concludes that the release would enhance effective

enforcement of the order.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.106. AUTHORITY OF SUPERVISOR. During a period of

supervision, a bank, without the prior approval of the banking

commissioner or the supervisor or as otherwise permitted or

restricted by the order of supervision, may not:

(1) dispose of, sell, transfer, convey, or encumber the bank's

assets;

(2) lend or invest the bank's money;

(3) incur a debt, obligation, or liability; or

(4) pay a cash dividend to the bank's shareholders.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 47, eff. September 1, 2007.

Sec. 35.107. AUTHORITY OF CONSERVATOR. (a) A conservator

appointed under this subchapter shall immediately take charge of

the bank and all of its property, books, records, and affairs on

behalf and at the direction and control of the banking

commissioner.

(b) Subject to any limitation in the order of appointment or

other direction of the banking commissioner, the conservator has

all the powers of the directors, officers, and shareholders of

the bank and shall conduct the business of the bank and take all

steps the conservator considers appropriate to remove the

conditions causing the conservatorship. During the

conservatorship, the board may not direct or participate in the

affairs of the bank.

(c) Except as otherwise provided by this subchapter, by rules

adopted under this subtitle, or by Section 12.106, the

conservator has the rights and privileges and is subject to the

duties, restrictions, penalties, conditions, and limitations of

the directors, officers, and employees of state banks.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 48, eff. September 1, 2007.

Sec. 35.108. QUALIFICATIONS OF APPOINTEE. The banking

commissioner may appoint as a supervisor or conservator any

person who in the judgment of the banking commissioner is

qualified to serve. The banking commissioner may serve as, or may

appoint an employee of the department to serve as, supervisor or

conservator.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.109. EXPENSES. (a) The banking commissioner shall

determine and approve the reasonable expenses attributable to the

service of a supervisor or conservator, including costs incurred

by the department and the compensation and expenses of the

supervisor or conservator and any professional employees

appointed to represent or assist the supervisor or conservator.

The banking commissioner or an employee of the department may not

receive compensation in addition to salary for serving as

supervisor or conservator, but the department may receive

reimbursement for the fully allocated personnel cost associated

with service of the banking commissioner or an employee of the

department as supervisor or conservator.

(b) All approved expenses shall be paid by the bank as the

banking commissioner determines. The banking commissioner has a

lien against the assets and money of the bank to secure payment

of approved expenses. The lien has a higher priority than any

other lien against the bank.

(c) Notwithstanding any other provision of this subchapter, the

bank may employ an attorney and other persons the bank selects to

assist the bank in contesting or satisfying the requirements of

an order of supervision or conservatorship. The banking

commissioner shall authorize the payment of reasonable fees and

expenses from the bank for the attorney and other persons as

expenses of the supervision or conservatorship.

(d) The banking commissioner may defer collection of assessment

and examination fees by the department from the bank during a

period of supervision or conservatorship if deferral would appear

to aid prospects for rehabilitation. As a condition of release

from supervision or conservatorship, the banking commissioner may

require the rehabilitated bank to pay or develop a reasonable

plan for payment of deferred fees.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.110. REVIEW OF SUPERVISOR OR CONSERVATOR DECISION. (a)

Notwithstanding Section 35.107(b), a majority of the bank's

board, acting directly or through counsel who affirmatively

represents that the requisite majority has been obtained, may

request in writing that the banking commissioner review an action

taken or proposed by the supervisor or conservator. The request

must specify why the action would not be in the best interest of

the bank. The banking commissioner shall investigate to the

extent necessary and make a prompt written ruling on the request.

If the action has not yet been taken or if the effect of the

action can be postponed, the banking commissioner may stay the

action on request pending review.

(b) If a majority of the bank's board objects to the banking

commissioner's ruling, the majority may request a hearing before

the banking commissioner. The request must be made not later than

the 10th day after the date the bank is notified of the ruling.

(c) The banking commissioner shall give the board notice of the

time and place of the hearing by personal delivery or by

registered or certified mail, return receipt requested. The

hearing may not be held later than the 10th day after the date

the banking commissioner receives the request for a hearing

unless the parties agree to a later hearing date. At the hearing

the board has the burden of proof to demonstrate that the action

is not in the best interest of the bank.

(d) After the hearing, the banking commissioner may affirm,

modify, or set aside in whole or part the prior ruling. An order

supporting the action contested by the board is immediately final

for purposes of appeal. The order may be appealed as provided by

Sections 31.202, 31.203, and 31.204. If the order is appealed to

the finance commission, the finance commission may:

(1) affirm, terminate, or modify the order;

(2) continue or end supervision or conservatorship; and

(3) order further relief as justice, equity, and protection of

depositors, creditors, and the public require.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.111. VENUE. (a) A suit filed against a bank while the

bank is under conservatorship, or against a person in connection

with an action taken or decision made by that person as a

supervisor or conservator of a bank, must be brought in Travis

County regardless of whether the bank remains under supervision

or conservatorship.

(b) A conservator may sue a person on the bank's behalf to

preserve, protect, or recover a bank asset, including a claim or

cause of action. Venue is in:

(1) Travis County; or

(2) another location provided by law.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.112. DURATION. A supervisor or conservator serves for

the period necessary to accomplish the purposes of the

supervision or conservatorship as intended by this subchapter. A

rehabilitated bank shall be returned to its former or new

management under conditions reasonable and necessary to prevent

recurrence of the conditions causing the supervision or

conservatorship.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.113. ADMINISTRATIVE ELECTION OF REMEDIES. The banking

commissioner may take any action authorized by Chapter 36

regardless of the existence of supervision or conservatorship. A

period of supervision or conservatorship is not required before a

bank is closed for liquidation or other remedial action is taken.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.114. RELEASE BEFORE HEARING. This subchapter does not

prevent release of the bank from supervision or conservatorship

before a hearing if the banking commissioner is satisfied that

requirements for abatement have been adequately satisfied.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. UNAUTHORIZED ACTIVITY: INVESTIGATION AND

ENFORCEMENT

Sec. 35.201. INAPPLICABILITY. This subchapter does not apply to

a financial institution, as that term is defined by Section

201.101, that lawfully maintains its main office or a branch in

this state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.015, eff. Sept.

1, 1999.

Sec. 35.202. INVESTIGATION OF UNAUTHORIZED ACTIVITY. (a) If

the banking commissioner has reason to believe that a person has

engaged, is engaging, or is likely to engage in an unauthorized

activity, the banking commissioner may:

(1) investigate as necessary within or outside this state to:

(A) determine whether the unauthorized activity has occurred or

is likely to occur; or

(B) aid in the enforcement of the laws administered by the

banking commissioner;

(2) initiate appropriate disciplinary action as provided by this

subchapter; and

(3) report unauthorized activity to a law enforcement agency or

another regulatory agency with appropriate jurisdiction.

(b) The banking commissioner may:

(1) on written request furnish to a law enforcement agency

evidence the banking commissioner has compiled in connection with

the unauthorized activity, including materials, documents,

reports, and complaints; and

(2) assist the law enforcement agency or other regulatory agency

as requested.

(c) A person acting without malice, fraudulent intent, or bad

faith is not subject to liability, including liability for libel,

slander, or another relevant tort, because the person files a

report or furnishes, orally or in writing, information concerning

a suspected, anticipated, or completed unauthorized activity to a

law enforcement agency, the banking commissioner, another

regulatory agency with appropriate jurisdiction, or an agent or

employee of a law enforcement agency, the banking commissioner,

or other regulatory agency. The person is entitled to attorney's

fees and court costs if the person prevails in an action for

libel, slander, or another relevant tort based on the report or

other information the person furnished as provided by this

subchapter.

(d) This section does not:

(1) affect a common law or statutory privilege or immunity;

(2) preempt the authority or relieve the duty of a law

enforcement agency or other regulatory agency with appropriate

jurisdiction to investigate and prosecute suspected criminal

acts;

(3) prohibit a person from voluntarily disclosing information to

a law enforcement agency or other regulatory agency; or

(4) limit a power or duty granted to the banking commissioner

under this subtitle or other law.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.203. SUBPOENA AUTHORITY. (a) This section applies only

to an investigation of an unauthorized activity as provided by

Section 35.202 and does not affect the conduct of a contested

case under Chapter 2001, Government Code.

(b) The banking commissioner may issue a subpoena to compel the

attendance and testimony of a witness or the production of a

book, account, record, paper, or correspondence relating to a

matter that the banking commissioner has authority to consider or

investigate at the department's offices in Austin or at another

place the banking commissioner designates.

(c) The subpoena must be signed and issued by the banking

commissioner or a deputy banking commissioner.

(d) A person who is required by subpoena to attend a proceeding

before the banking commissioner is entitled to receive:

(1) reimbursement for mileage, in the amount provided for travel

by a state employee, for traveling to or returning from a

proceeding that is more than 25 miles from the witness's

residence; and

(2) a fee for each day or part of a day the witness is

necessarily present as a witness in an amount equal to the per

diem travel allowance of a state employee.

(e) The banking commissioner may serve the subpoena or have it

served by an authorized agent of the banking commissioner, a

sheriff, or a constable. The sheriff's or constable's fee for

serving the subpoena is the same as the fee paid the sheriff or

constable for similar services.

(f) A person possessing materials located outside this state

that are requested by the banking commissioner may make the

materials available to the banking commissioner or a

representative of the banking commissioner for examination at the

place where the materials are located. The banking commissioner

may:

(1) designate a representative, including an official of the

state in which the materials are located, to examine the

materials; and

(2) respond to a similar request from an official of another

state, the United States, or a foreign country.

(g) A subpoena issued under this section to a financial

institution is not subject to Section 59.006.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 412, Sec. 2.15, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 6.103(b), eff.

Sept. 1, 2001.

Sec. 35.204. ENFORCEMENT OF SUBPOENA. (a) If necessary, the

banking commissioner may apply to a district court of Travis

County or of the county in which the subpoena was served for

enforcement of the subpoena, and the court may issue an order

compelling compliance.

(b) If the court orders compliance with the subpoena or finds

the person in contempt for failure to obey the order, the banking

commissioner, or the attorney general if representing the banking

commissioner, may recover reasonable court costs, attorney's

fees, and investigative costs incurred in the proceeding.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.205. CONFIDENTIALITY OF SUBPOENAED RECORDS. (a) A

book, account, record, paper, correspondence, or other document

subpoenaed and produced under Section 35.203 that is otherwise

made privileged or confidential by law remains privileged or

confidential unless admitted into evidence at an administrative

hearing or in a court. The banking commissioner may issue an

order protecting the confidentiality or privilege of the document

and restricting its use or distribution by any person or in any

proceeding, other than a proceeding before the banking

commissioner.

(b) Subject to Subchapter D, Chapter 31, and confidentiality

provisions of other law administered by the banking commissioner,

information or material acquired under Section 35.203 under a

subpoena is not a public record for the period the banking

commissioner considers reasonably necessary to complete the

investigation, to protect the person being investigated from

unwarranted injury, or to serve the public interest. The

information or material is not subject to a subpoena, except a

grand jury subpoena, until released for public inspection by the

banking commissioner or until, after notice and a hearing, a

district court determines that the public interest and any

investigation by the banking commissioner would not be

jeopardized by obeying the subpoena. The district court order may

not apply to:

(1) a record or communication received from another law

enforcement or regulatory agency except on compliance with the

confidentiality laws governing the records of the other agency;

or

(2) an internal note, memorandum, report, or communication made

in connection with a matter that the banking commissioner has the

authority to consider or investigate, except on good cause and in

compliance with applicable confidentiality laws.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.206. EVIDENCE. (a) On certification by the banking

commissioner, a book, record, paper, or document produced or

testimony taken as provided by Section 35.204 and held by the

department is admissible as evidence in any case without prior

proof of its correctness and without other proof. The certified

book, record, document, or paper, or a certified copy, is prima

facie evidence of the facts it contains.

(b) This section does not limit another provision of this

subtitle or a law that provides for the admission of evidence or

its evidentiary value.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.207. CEASE AND DESIST ORDER. (a) The banking

commissioner may serve a proposed cease and desist order on a

person that the banking commissioner believes is engaging or is

likely to engage in an unauthorized activity. The order must:

(1) be delivered by personal delivery or registered or certified

mail, return receipt requested, to the person's last known

address;

(2) state each act or practice alleged to be an unauthorized

activity; and

(3) state the effective date of the order, which may not be

before the 21st day after the date the proposed order is

delivered or mailed.

(b) Unless the person against whom the proposed order is

directed requests a hearing in writing before the effective date

of the proposed order, the order takes effect and is final and

nonappealable as to that person.

(c) A requested hearing on a proposed order shall be held not

later than the 30th day after the date the first written request

for a hearing on the order is received by the department unless

the parties agree to a later hearing date. At the hearing, the

department has the burden of proof and must present evidence in

support of the order. Each person against whom the order is

directed may cross-examine and show cause why the order should

not be issued.

(d) After the hearing, the banking commissioner shall issue or

decline to issue a cease and desist order. The proposed order may

be modified as necessary to conform to the findings at the

hearing. An order issued under this subsection:

(1) is immediately final for purposes of enforcement and appeal;

and

(2) must require the person to immediately cease and desist from

the unauthorized activity.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.208. EMERGENCY CEASE AND DESIST ORDER. (a) The banking

commissioner may issue an emergency cease and desist order to a

person whom the banking commissioner reasonably believes is

engaging in a continuing unauthorized activity that is fraudulent

or threatens immediate and irreparable public harm.

(b) The order must:

(1) be delivered on issuance to each person affected by the

order by personal delivery or registered or certified mail,

return receipt requested, to the person's last known address;

(2) state the specific charges and require the person

immediately to cease and desist from the unauthorized activity;

and

(3) contain a notice that a request for hearing may be filed

under this section.

(c) Unless a person against whom the order is directed requests

a hearing in writing before the 11th day after the date it is

served on the person, the emergency order is final and

nonappealable as to that person. A request for a hearing must:

(1) be in writing and directed to the banking commissioner; and

(2) state the grounds for the request to set aside or modify the

order.

(d) On receiving a request for a hearing, the banking

commissioner shall serve notice of the time and place of the

hearing by personal delivery or registered or certified mail,

return receipt requested. The hearing must be held not later than

the 10th day after the date the banking commissioner receives the

request for a hearing unless the parties agree to a later hearing

date. At the hearing, the department has the burden of proof and

must present evidence in support of the order. The person

requesting the hearing may cross-examine witnesses and show cause

why the order should not be affirmed.

(e) After the hearing, the banking commissioner shall affirm,

modify, or set aside in whole or part the emergency cease and

desist order. An order affirming or modifying the emergency cease

and desist order is immediately final for purposes of enforcement

and appeal.

(f) An order continues in effect unless the order is stayed by

the banking commissioner. The banking commissioner may impose any

condition before granting a stay of the order.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.209. JUDICIAL REVIEW OF CEASE AND DESIST ORDER. (a) A

person affected by a cease and desist order issued, affirmed, or

modified after a hearing may file a petition for judicial review.

(b) A filed petition for judicial review does not stay or vacate

the order unless the court, after hearing, specifically stays or

vacates the order.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.210. VIOLATION OF FINAL CEASE AND DESIST ORDER. (a) If

the banking commissioner reasonably believes that a person has

violated a final and enforceable cease and desist order, the

banking commissioner may:

(1) initiate an administrative penalty proceeding under Section

35.211;

(2) refer the matter to the attorney general for enforcement by

injunction and any other available remedy; or

(3) pursue any other action the banking commissioner considers

appropriate under applicable law.

(b) If the attorney general prevails in an action brought under

Subsection (a)(2), the attorney general is entitled to reasonable

attorney's fees.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.211. ADMINISTRATIVE PENALTY. (a) The banking

commissioner may initiate an action for an administrative penalty

against a person for violation of a cease and desist order by

serving on the person notice of the time and place of a hearing

on the penalty. The notice must be delivered by personal delivery

or certified mail, return receipt requested, to the person's last

known address. The hearing may not be held earlier than the 20th

day after the date the notice is served. The notice must contain

a statement of the facts or conduct alleged to violate the cease

and desist order.

(b) In determining whether a cease and desist order has been

violated, the banking commissioner shall consider the maintenance

of procedures reasonably adopted to ensure compliance with the

order.

(c) If the banking commissioner after the hearing determines

that a cease and desist order has been violated, the banking

commissioner may:

(1) impose an administrative penalty in an amount not to exceed

$25,000 for each discrete unauthorized act;

(2) direct the person against whom the order was issued to make

complete restitution, in the form and amount and within the

period determined by the banking commissioner, to each resident

of this state and entity operating in this state damaged by the

violation; or

(3) both impose the penalty and direct restitution.

(d) In determining the amount of the penalty and whether to

impose restitution, the banking commissioner shall consider:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of any prohibited act;

(2) the economic harm caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter future violations;

(5) efforts to correct the violation;

(6) whether the violation was intentional or unintentional;

(7) the financial ability of the person against whom the penalty

is to be assessed; and

(8) any other matter that justice may require.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.212. PAYMENT AND APPEAL OF ADMINISTRATIVE PENALTY. (a)

When an administrative penalty order under Section 35.211 becomes

final, a person affected by the order, within the time permitted

by law for appeal, shall:

(1) pay the amount of the penalty;

(2) pay the amount of the penalty and file a petition for

judicial review contesting the occurrence of the violation, the

amount of the penalty, or both; or

(3) without paying the amount of the penalty, file a petition

for judicial review contesting the occurrence of the violation,

the amount of the penalty, or both.

(b) Within the time permitted by law for appeal, a person who

acts under Subsection (a)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the amount of the penalty to the court for placement

in an escrow account; or

(B) giving the court a supersedeas bond that is approved by the

court for the amount of the penalty and that is effective until

all judicial review of the order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the amount

of the penalty and is financially unable to give the supersedeas

bond; and

(B) giving a copy of the affidavit to the banking commissioner

by certified mail.

(c) Not later than the fifth day after the date the banking

commissioner receives a copy of an affidavit under Subsection

(b)(2), the banking commissioner may file with the court a

contest to the affidavit. The court shall hold a hearing on the

facts alleged in the affidavit as soon as practicable and shall

stay the enforcement of the penalty on finding that the alleged

facts are true. The person who files an affidavit has the burden

of proving that the person is financially unable to pay the

amount of the penalty and to give a supersedeas bond.

(d) If the person does not pay the amount of the penalty and the

enforcement of the penalty is not stayed, the banking

commissioner may refer the matter to the attorney general for

collection of the amount of the penalty.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.213. JUDICIAL REVIEW OF ADMINISTRATIVE PENALTY. (a) If

on judicial review the court sustains the penalty order, the

court shall order the person to pay the full amount of the

penalty or a lower amount determined by the court. If the court

does not sustain the order, a penalty is not owed.

(b) When the judgment of the court becomes final, if the person

paid the amount of the penalty and if that amount is reduced or

is not upheld by the court, the court shall order that the

appropriate amount plus accrued interest computed at the annual

rate of 10 percent be remitted by the department. The interest

shall be paid for the period beginning on the date the penalty

was paid and ending on the date the penalty is remitted. If the

person gave a supersedeas bond and if the amount of the penalty

is not upheld by the court, the court shall order the release of

the bond. If the person gave a supersedeas bond and if the amount

of the penalty is reduced, the court shall order the release of

the bond after the person pays the amount owed.

(c) If the judgment of the court requires payment of a penalty

that has not previously been paid, the court shall order as part

of its judgment that interest accrues on the penalty at the

annual rate of 10 percent, beginning on the date the judgment is

final and ending on the date the penalty and interest are paid.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 36. DISSOLUTION AND RECEIVERSHIP

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE A. BANKS

CHAPTER 36. DISSOLUTION AND RECEIVERSHIP

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 36.001. DEFINITION. In this chapter, "administrative

expense" means:

(1) an expense designated as an administrative expense by

Subchapter C or D;

(2) court costs and expenses of operation and liquidation of a

bank estate;

(3) wages owed to an employee of a bank for services rendered

within three months before the date the bank was closed for

liquidation and not exceeding:

(A) $2,000 to each employee; or

(B) another amount set by rules adopted under this subtitle;

(4) current wages owed to a bank employee whose services are

retained by the receiver for services rendered after the date the

bank is closed for liquidation;

(5) an unpaid expense of supervision or conservatorship of the

bank before its closing for liquidation; and

(6) any unpaid fees or assessments owed to the department.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.002. REMEDIES EXCLUSIVE. (a) Unless the banking

commissioner so requests, a court may not:

(1) order the closing or suspension of operation of a state

bank; or

(2) appoint for a state bank a receiver, supervisor,

conservator, liquidator, or other person with similar

responsibility.

(b) A person may not be designated a receiver, supervisor,

conservator, or liquidator without the voluntary approval of the

banking commissioner.

(c) This chapter prevails over any conflicting law of this

state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.003. FEDERAL DEPOSIT INSURANCE CORPORATION AS

LIQUIDATOR. (a) The banking commissioner without court action

may tender a state bank that has been closed for liquidation to

the Federal Deposit Insurance Corporation or its successor as

receiver and liquidating agent if the deposits of the bank were

insured by the Federal Deposit Insurance Corporation or its

successor on the date of closing.

(b) After acceptance of tender of the bank, the Federal Deposit

Insurance Corporation or its successor shall perform the acts and

duties as receiver of the bank that it considers necessary or

desirable and that are permitted or required by federal law or

this chapter.

(c) If the Federal Deposit Insurance Corporation or its

successor refuses to accept tender of the bank, the banking

commissioner shall act as receiver.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.004. APPOINTMENT OF INDEPENDENT RECEIVER. (a) On

request of the banking commissioner, the court in which a

liquidation proceeding is pending may:

(1) appoint an independent receiver; and

(2) require a suitable bond of the independent receiver.

(b) On appointment of an independent receiver, the banking

commissioner is discharged as receiver and remains a party to the

liquidation proceeding with standing to initiate or contest any

motion. The views of the banking commissioner are entitled to

deference unless they are inconsistent with the plain meaning of

this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.005. SUCCESSION OF TRUST POWERS. (a) If a state bank

in the process of voluntary or involuntary dissolution and

liquidation is acting as trustee, guardian, executor,

administrator, or escrow agent, or in another fiduciary or

custodial capacity, the banking commissioner may authorize the

sale of the bank's administration of fiduciary accounts to a

successor entity with fiduciary powers.

(b) The successor entity, without the necessity of action by a

court or the creator or a beneficiary of the fiduciary

relationship, shall:

(1) continue the office, trust, or fiduciary relationship; and

(2) perform all the duties and exercise all the powers connected

with or incidental to the fiduciary relationship as if the

successor entity had been originally designated as the fiduciary.

(c) This section applies to all fiduciary relationships,

including a trust established for the benefit of a minor by court

order under Section 142.005, Property Code. This section does not

affect any right of a court or a party to the instrument

governing the fiduciary relationship to subsequently designate

another trustee as the successor fiduciary.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. VOLUNTARY DISSOLUTION

Sec. 36.101. INITIATING VOLUNTARY DISSOLUTION. (a) A state

bank may initiate voluntary dissolution and surrender its charter

as provided by this subchapter:

(1) with the approval of the banking commissioner;

(2) after complying with the provisions of the Business

Organizations Code regarding board and shareholder approval for

voluntary dissolution; and

(3) by filing the documents as provided by Section 36.102.

(b) The shareholders of a state bank initiating voluntary

dissolution by resolution shall appoint one or more persons to

act as the liquidating agent or committee. The liquidating agent

or committee shall conduct the liquidation as provided by law and

under the supervision of the bank's board. The board, in

consultation with the banking commissioner, shall require the

liquidating agent or committee to give a suitable bond.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 49, eff. September 1, 2007.

Sec. 36.102. FILING RESOLUTIONS WITH BANKING COMMISSIONER.

After resolutions to dissolve and liquidate a state bank have

been adopted by the bank's board and shareholders, a majority of

the directors shall verify and file with the banking commissioner

certified copies of:

(1) the resolutions of the shareholders that:

(A) are adopted at a meeting for which proper notice was given

or by unanimous written consent; and

(B) approve the dissolution and liquidation of the bank;

(2) the resolutions of the board approving the dissolution and

liquidation of the bank; and

(3) the notice to the shareholders informing them of the

meeting.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 50, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

735, Sec. 9, eff. September 1, 2007.

Sec. 36.103. BANKING COMMISSIONER INVESTIGATION AND CONSENT.

The banking commissioner shall review the documentation submitted

under Section 36.102 and conduct any necessary investigation or

examination. If the proceedings appear to have been properly

conducted and the bond to be given by the liquidating agent or

committee is adequate for its purposes, the banking commissioner

shall consent to dissolution and direct the bank to publish

notice of its pending dissolution.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.104. NOTICE OF PENDING DISSOLUTION. (a) A state bank

initiating voluntary dissolution shall publish notice of its

pending dissolution in a newspaper of general circulation in each

community where its home office or a branch is located:

(1) at least once each week for eight consecutive weeks; or

(2) at other times specified by the banking commissioner or

rules adopted under this subtitle.

(b) The notice must:

(1) be in the form and include the information required by the

banking commissioner; and

(2) state that:

(A) the bank is liquidating;

(B) depositors and creditors must present their claims for

payment on or before a specified date; and

(C) all safe deposit box holders and bailors of property left

with the bank should remove their property on or before a

specified date.

(c) The dates selected by the bank under Subsection (b) must:

(1) be approved by the banking commissioner; and

(2) allow:

(A) the affairs of the bank to be wound up as quickly as

feasible; and

(B) creditors, depositors, and owners of property adequate time

for presentation of claims, withdrawal of accounts, and

redemption of property.

(d) The banking commissioner may adjust the dates under

Subsection (b) with or without republication of notice if

additional time appears needed for the activities to which the

dates pertain.

(e) At the time of or promptly after publication of the notice,

the bank shall mail to each of the bank's known depositors,

creditors, safe deposit box holders, and bailors of property left

with the bank, at the mailing address shown on the bank's

records, an individual notice containing:

(1) the information required in a notice under Subsection (b);

and

(2) specific information pertinent to the account or property of

the addressee.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.105. SAFE DEPOSITS AND OTHER BAILMENTS. (a) A contract

between the bank and a person for bailment, of deposit for hire,

or for lease of a safe, vault, or box ceases on the date

specified in the notice as the date for removal of property or a

later date approved by the banking commissioner. A person who has

paid rental or storage charges for a period extending beyond the

date designated for removal of property has an unsecured claim

against the bank for a refund of the unearned amount paid.

(b) If the property is not removed by the date the contract

ceases, an officer of the bank shall inventory the property. In

making the inventory the officer may open a safe, vault, or box,

or any package, parcel, or receptacle, in the custody or

possession of the bank. The inventory must be made in the

presence of a notary public who is not an officer or employee of

the bank and who is bonded in an amount and by sureties approved

by the banking commissioner. The property shall be marked to

identify, to the extent possible, its owner or the person who

left it with the bank. After all property belonging to others

that is in the bank's custody and control has been inventoried, a

master list certified by the bank officer and the notary public

shall be furnished to the banking commissioner. The master list

shall be kept in a place and dealt with in a manner the banking

commissioner specifies pending delivery of the property to its

owner or to the comptroller as unclaimed property.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.106. OFFICES TO REMAIN OPEN. Unless the banking

commissioner directs or consents otherwise, the home office and

all branch offices of a state bank initiating voluntary

dissolution shall remain open for business during normal business

hours until the last date specified in published notices for

presentation of claims, withdrawal of accounts, and redemption of

property.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.107. FIDUCIARY ACTIVITIES. (a) As soon after

publication of the notice of dissolution as is practicable, the

bank shall:

(1) terminate all fiduciary positions it holds;

(2) surrender all property held by it as a fiduciary; and

(3) settle its fiduciary accounts.

(b) Unless all fiduciary accounts are settled and transferred by

the last date specified in published notices or by the banking

commissioner and unless the banking commissioner directs

otherwise, the bank shall mail a notice to each trustor and

beneficiary of any remaining trust, escrow arrangement, or other

fiduciary relationship. The notice must state:

(1) the location of an office open during normal business hours

where administration of the remaining fiduciary accounts will

continue until settled or transferred; and

(2) a telephone number at that office.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.108. FINAL LIQUIDATION. (a) After the bank has taken

all of the actions specified by Sections 36.102, 36.105, and

36.107, paid all its debts and obligations, and transferred all

property for which a legal claimant has been found after the time

for presentation of claims has expired, the bank shall make a

list from its books of the names of each depositor, creditor,

owner of personal property in the bank's possession or custody,

or lessee of any safe, vault, or box, who has not claimed or has

not received a deposit, debt, dividend, interest, balance, or

other amount or property due to the person. The list must be

sworn to or affirmed by a majority of the bank's board.

(b) The bank shall:

(1) file the list and any necessary identifying information with

the banking commissioner;

(2) pay any unclaimed money and deliver any unclaimed property

to the comptroller as provided by Chapter 74, Property Code; and

(3) certify to the banking commissioner that the unclaimed money

has been paid and unclaimed property has been delivered to the

comptroller.

(c) After the banking commissioner has reviewed the list and has

reconciled the unclaimed cash and property with the amounts of

money and property reported and transferred to the comptroller,

the banking commissioner shall allow the bank to distribute the

bank's remaining assets, if any, among its shareholders as their

ownership interests appear.

(d) After distribution of all remaining assets under Subsection

(c), the bank shall file with the department:

(1) an affidavit and schedules, sworn to or affirmed by a

majority of the bank's board, showing the distribution to each

shareholder;

(2) all copies of reports of examination of the bank in its

possession; and

(3) its original charter or an affidavit stating that the

original charter is lost.

(e) After verifying the submitted information and documents, the

banking commissioner shall issue a certificate canceling the

charter of the bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 51, eff. September 1, 2007.

Sec. 36.109. APPLICATION OF LAW TO BANK IN DISSOLUTION. A state

bank in the process of voluntary dissolution and liquidation

remains subject to this subtitle and Chapters 11 and 12,

including provisions for examination by the banking commissioner,

and the bank shall furnish reports required by the banking

commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.110. AUTHORIZATION OF DEVIATION FROM PROCEDURES. The

banking commissioner may authorize a deviation from the

procedures for voluntary dissolution in this subchapter if the

banking commissioner determines that the interests of claimants

are not jeopardized by the deviation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.111. CLOSURE BY BANKING COMMISSIONER FOR INVOLUNTARY

DISSOLUTION AND LIQUIDATION. The banking commissioner may close

a state bank for involuntary dissolution and liquidation under

this chapter if the banking commissioner determines that:

(1) the voluntary liquidation is:

(A) being conducted in an improper or illegal manner; or

(B) not in the best interests of the bank's depositors and

creditors; or

(2) the bank is insolvent or imminently insolvent.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.112. APPLICATION FOR NEW CHARTER. After a state bank's

charter has been voluntarily surrendered and canceled, the bank

may not resume business or reopen except on application for and

approval of a new charter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. INVOLUNTARY DISSOLUTION AND LIQUIDATION

Sec. 36.201. ACTION TO CLOSE STATE BANK. (a) The banking

commissioner may close and liquidate a state bank on finding

that:

(1) the interests of the bank's depositors and creditors are

jeopardized by the bank's insolvency or imminent insolvency; and

(2) the best interests of depositors and creditors would be

served by requiring that the bank be closed and its assets

liquidated.

(b) A majority of the bank's directors may voluntarily close the

bank and place it with the banking commissioner for liquidation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 52, eff. September 1, 2007.

Sec. 36.202. NOTICE AND EFFECT OF CLOSURE; APPOINTMENT OF

RECEIVER. (a) After closing a state bank under Section 36.201,

the banking commissioner shall place a sign at its main entrance

stating that the bank has been closed and the findings on which

the closing of the bank is based. A correspondent bank of the

closed bank may not pay an item drawn on the account of the

closed bank that is presented for payment after the correspondent

has received actual notice of closing unless it previously

certified the item for payment.

(b) As soon as practicable after posting the sign at the bank's

main entrance, the banking commissioner shall tender the bank to

the Federal Deposit Insurance Corporation as provided by Section

36.003 or initiate a receivership proceeding by filing a copy of

the notice contained on the sign in a district court in the

county where the bank's home office is located. The court in

which the notice is filed shall docket it as a case styled, "In

re liquidation of ____" (inserting the name of the bank). When

this notice is filed, the court has constructive custody of all

the bank's assets and any action that seeks to directly or

indirectly affect bank assets is considered an intervention in

the receivership proceeding and is subject to this subchapter and

Subchapter D.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.203. NATURE AND DURATION OF RECEIVERSHIP. (a) The

court may not require a bond from the banking commissioner as

receiver.

(b) A reference in this chapter to the receiver is a reference

to the banking commissioner as receiver and to any successor in

office, the Federal Deposit Insurance Corporation if acting as

receiver as provided by Section 36.003 and federal law, or an

independent receiver appointed at the request of the banking

commissioner as provided by Section 36.004.

(c) The receiver has all the powers of the directors, officers,

and shareholders of the bank as necessary to support an action

taken on behalf of the bank.

(d) The receiver and all employees and agents acting on behalf

of the receiver are acting in an official capacity and are

protected by Section 12.106. An act of the receiver is an act of

the bank in liquidation. This state or a political subdivision of

this state is not liable and may not be held accountable for any

debt or obligation of a state bank in receivership.

(e) Section 64.072, Civil Practice and Remedies Code, applies to

the receivership of a bank except as provided by this subsection.

A bank receivership shall be administered continuously for the

length of time necessary to complete its purposes, and a period

prescribed by other law limiting the time for the administration

of a receivership or of corporate affairs generally, including

Section 64.072(d), Civil Practice and Remedies Code, does not

apply.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 53, eff. September 1, 2007.

Sec. 36.204. CONTEST OF LIQUIDATION. (a) A state bank, acting

through a majority of its directors, may intervene in an action

filed by the banking commissioner closing a state bank to

challenge the banking commissioner's closing of the bank and to

enjoin the banking commissioner or other receiver from

liquidating its assets. The bank must file the intervention not

later than the second business day after the closing of the bank,

excluding legal holidays. The court may issue an ex parte order

restraining the receiver from liquidating bank assets pending a

hearing on the injunction. The receiver shall comply with the

restraining order but may petition the court for permission to

liquidate an asset as necessary to prevent its loss or diminution

pending the outcome of the injunction.

(b) The court shall hear an action as quickly as possible and

shall give it priority over other business.

(c) The bank or receiver may appeal the court's judgment as in

other civil cases, except that the receiver shall retain all bank

assets pending a final appellate court order even if the banking

commissioner does not prevail in the trial court. If the banking

commissioner prevails in the trial court, liquidation of the bank

may proceed unless the trial court or appellate court orders

otherwise. If liquidation is enjoined or stayed pending appeal,

the trial court retains jurisdiction to permit liquidation of an

asset as necessary to prevent its loss or diminution pending the

outcome of the appeal.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 54, eff. September 1, 2007.

Sec. 36.205. NOTICE OF BANK CLOSING. (a) As soon as reasonably

practicable after initiation of the receivership proceeding, the

receiver shall publish notice in a newspaper of general

circulation in each community where the bank's home office or a

branch is located. The notice must state that:

(1) the bank has been closed for liquidation;

(2) depositors and creditors must present their claims for

payment on or before a specified date; and

(3) all safe deposit box holders and bailors of property left

with the bank should remove their property not later than a

specified date.

(b) A date that the receiver selects under Subsection (a):

(1) may not be earlier than the 121st day after the date of the

notice; and

(2) must allow:

(A) the affairs of the bank to be wound up as quickly as

feasible; and

(B) creditors, depositors, and owners of property adequate time

for presentation of claims, withdrawal of accounts, and

redemption of property.

(c) The receiver may adjust the dates under Subsection (a) with

the approval of the court and with or without republication of

notice if additional time appears needed for those activities.

(d) As soon as reasonably practicable given the state of bank

records and the adequacy of staffing, the receiver shall mail to

each of the bank's known depositors, creditors, safe deposit box

holders, and bailors of property left with the bank, at the

mailing address shown on the bank's records, an individual notice

containing the information required in a notice under Subsection

(a) and specific information pertinent to the account or property

of the addressee.

(e) The receiver may determine the form and content of notices

under this section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.206. INVENTORY. As soon as reasonably practicable given

the state of bank records and the adequacy of staffing, the

receiver shall prepare a comprehensive inventory of the bank's

assets for filing with the court. The inventory is open to

inspection.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.207. RECEIVER'S TITLE AND PRIORITY. (a) The receiver

has the title to all the bank's property, contracts, and rights

of action, wherever located, beginning on the date the bank is

closed for liquidation.

(b) The rights of the receiver have priority over a contractual

lien or statutory landlord's lien under Chapter 54, Property

Code, judgment lien, attachment lien, or voluntary lien that

arises after the date of the closing of the bank for liquidation.

(c) The filing or recording of a receivership order in a record

office of this state gives the same notice that would be given by

a deed, bill of sale, or other evidence of title filed or

recorded by the bank in liquidation. The recording clerk shall

index a recorded receivership order in the records to which the

order relates.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.208. RIGHTS FIXED. The rights and liabilities of the

bank in liquidation and of a depositor, creditor, officer,

director, employee, shareholder, agent, or other person

interested in the bank's estate are fixed on the date of closing

of the bank for liquidation except as otherwise directed by the

court or as expressly provided otherwise by this subchapter or

Subchapter D.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 55, eff. September 1, 2007.

Sec. 36.209. DEPOSITORIES. (a) The receiver may deposit money

collected on behalf of the bank estate in:

(1) the Texas Treasury Safekeeping Trust Company in accordance

with procedures established by the comptroller; or

(2) one or more state banks in this state, the deposits of which

are insured by the Federal Deposit Insurance Corporation or its

successor, if the receiver, using sound financial judgment,

determines that it would be advantageous to do so.

(b) If receivership money deposited in an account at a state

bank exceeds the maximum insured amount, the receiver shall

require the excess deposit to be adequately secured through a

pledge of securities or otherwise, without approval of the court.

The depository bank may secure the deposits of the bank in

liquidation on behalf of the receiver, notwithstanding any other

provision of Chapter 11 or 12 or this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.210. PENDING LAWSUIT. (a) A judgment or order of a

court of this state or of another jurisdiction in an action

pending by or against the bank, rendered after the date the bank

was closed for liquidation, is not binding on the receiver unless

the receiver was made a party to the suit.

(b) Before the first anniversary of the date the bank was closed

for liquidation, the receiver may not be required to plead to any

suit pending against the bank in a court in this state on the

date the bank was closed for liquidation and in which the

receiver is a proper plaintiff or defendant.

(c) Sections 64.052, 64.053, and 64.056, Civil Practice and

Remedies Code, do not apply to a bank estate being administered

under this subchapter and Subchapter D.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.211. NEW LAWSUIT. (a) Except as otherwise provided by

this section, the court in which the receivership proceeding is

pending under this subchapter has exclusive jurisdiction to hear

and determine all actions or proceedings instituted by or against

the bank or receiver after the receivership proceeding begins.

(b) The receiver may file in any jurisdiction an ancillary suit

that may be helpful to obtain jurisdiction or venue over a person

or property.

(c) Exclusive venue lies in Travis County for an action or

proceeding instituted against the receiver or the receiver's

employee, including an employee of the department, that asserts

personal liability on the part of the receiver or employee.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.212. REQUIRING RECORD OR OTHER PROPERTY IN POSSESSION OF

OTHER PERSON. (a) Each bank affiliate, officer, director,

shareholder, trustee, agent, servant, employee, attorney,

attorney-in-fact, or correspondent shall immediately deliver to

the receiver, without cost to the receiver, any record or other

property of the bank or that relates to the business of the bank.

(b) If by contract or otherwise a record or other property that

can be copied is the property of a person listed in Subsection

(a), it shall be copied and the copy shall be delivered to the

receiver. The owner shall retain the original until notification

by the receiver that it is no longer required in the

administration of the bank's estate or until another time the

court, after notice and hearing, directs. A copy is considered to

be a record of the bank in liquidation under Section 36.225.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 56, eff. September 1, 2007.

Sec. 36.213. INJUNCTION IN AID OF LIQUIDATION. (a) On

application by the receiver, the court with or without notice may

issue an injunction:

(1) restraining a bank officer, director, shareholder, trustee,

agent, servant, employee, attorney, attorney-in-fact,

correspondent, or other person from transacting the bank's

business or wasting or disposing of its property; or

(2) requiring the delivery of the bank's property or assets to

the receiver subject to the further order of the court.

(b) At any time during a proceeding under this subchapter, the

court may issue another injunction or order considered necessary

or desirable to prevent:

(1) interference with the receiver or the proceeding;

(2) waste of the assets of the bank;

(3) the beginning or prosecution of an action;

(4) the obtaining of a preference, judgment, attachment,

garnishment, or other lien; or

(5) the making of a levy against the bank or its assets.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 57, eff. September 1, 2007.

Sec. 36.214. SUBPOENA. (a) The receiver may request the court

ex parte to issue a subpoena to compel the attendance and

testimony of a witness before the receiver and the production of

a record relating to the receivership estate. For this purpose

the receiver or the receiver's designated representative may

administer an oath or affirmation, examine a witness, or receive

evidence. The court has statewide subpoena power and may compel

attendance and production of a record before the receiver at the

bank, the office of the receiver, or another location.

(b) A person served with a subpoena under this section may file

a motion with the court for a protective order as provided by

Rule 166b, Texas Rules of Civil Procedure. In a case of

disobedience of a subpoena or the contumacy of a witness

appearing before the receiver or the receiver's designated

representative, the receiver may request and the court may issue

an order requiring the person subpoenaed to obey the subpoena,

give evidence, or produce a record relating to the matter in

question.

(c) A witness who is required to appear before the receiver is

entitled to receive:

(1) reimbursement for mileage, in the amount for travel by a

state employee, for traveling to or returning from a proceeding

that is more than 25 miles from the witness's residence; and

(2) a fee for each day or part of a day the witness is

necessarily present as a witness in an amount set by the receiver

with the approval of the court of not less than $10 a day and not

more than an amount equal to the per diem travel allowance of a

state employee.

(d) A payment of fees under Subsection (c) is an administrative

expense.

(e) The receiver may serve the subpoena or have it served by the

receiver's authorized agent, a sheriff, or a constable. The

sheriff's or constable's fee for serving a subpoena must be the

same as the fee paid the sheriff or constable for similar

services.

(f) A subpoena issued under this section to a financial

institution is not subject to Section 59.006.

(g) On certification by the receiver under official seal, a

record produced or testimony taken as provided by this section

and held by the receiver is admissible in evidence in any case

without proof of its correctness or other proof, except the

certificate of the receiver that the record or testimony was

received from the person producing the record or testifying. The

certified record or a certified copy of the record is prima facie

evidence of the facts it contains. This section does not limit

another provision of this subchapter, Subchapter D, or another

law that provides for the admission of evidence or its

evidentiary value.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 6.103(c), eff.

Sept. 1, 2001.

Sec. 36.215. EXECUTORY CONTRACT; ORAL AGREEMENT. (a) Not later

than six months after the date the receivership proceeding

begins, the receiver may terminate any executory contract to

which the bank is a party or any obligation of the bank as a

lessee. A lessor who receives notice of the receiver's election

to terminate the lease before the 60th day before the termination

date is not entitled to rent or damages for termination, other

than rent accrued to the date of termination.

(b) An agreement that tends to diminish or defeat the interest

of the estate in a bank asset is not valid against the receiver

unless the agreement:

(1) is in writing;

(2) was executed by the bank and any person claiming an adverse

interest under the agreement, including the obligor, when the

bank acquired the asset;

(3) was approved by the board of the bank or its loan committee,

and the approval is reflected in the minutes of the board or

committee; and

(4) has been continuously since its execution an official record

of the bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.216. PREFERENCES. (a) A transfer of or lien on the

property or assets of a state bank is voidable by the receiver if

the transfer or lien:

(1) was made or created less than:

(A) four months before the date the bank is closed for

liquidation; or

(B) one year before the date the bank is closed for liquidation

if the receiving creditor was at the time an affiliate, officer,

director, or principal shareholder of the bank or an affiliate of

the bank;

(2) was made or created with the intent of giving to a creditor

or depositor, or enabling a creditor or depositor to obtain, a

greater percentage of the claimant's debt than is given or

obtained by another claimant of the same class; and

(3) is accepted by a creditor or depositor having reasonable

cause to believe that a preference will occur.

(b) Each bank officer, director, shareholder, trustee, agent,

servant, employee, attorney-in-fact, or correspondent, or other

person acting on behalf of the bank, who has participated in

implementing a voidable transfer or lien, and each person

receiving property or the benefit of property of the bank as a

result of the voidable transfer or lien, are personally liable

for the property or benefit received and shall account to the

receiver for the benefit of the depositors and creditors of the

bank.

(c) The receiver may avoid a transfer of or lien on the property

or assets of a bank that a depositor, creditor, or shareholder

of the bank could have avoided and may recover the property

transferred or its value from the person to whom it was

transferred or from a person who has received it unless the

transferee or recipient was a bona fide holder for value before

the date the bank was closed for liquidation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 58, eff. September 1, 2007.

Sec. 36.217. EMPLOYEES OF RECEIVER. The receiver may employ

agents, legal counsel, accountants, appraisers, consultants, and

other personnel the receiver considers necessary to assist in the

performance of the receiver's duties. The receiver may use

personnel of the department if the receiver considers the use to

be advantageous or desirable. The expense of employing those

persons is an administrative expense.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.218. DISPOSAL OF PROPERTY; SETTLING OF CLAIM. (a) In

liquidating a bank, the receiver on order of the court entered

with or without hearing may:

(1) sell all or part of the property of the bank;

(2) borrow money and pledge all or part of the assets of the

bank to secure the debt created, except that the receiver may not

be held personally liable to repay borrowed money;

(3) compromise or compound a doubtful or uncollectible debt or

claim owed by or owing to the bank; and

(4) enter another agreement on behalf of the bank that the

receiver considers necessary or proper to the management,

conservation, or liquidation of its assets.

(b) If the amount of a debt or claim owed by or owing to the

bank or the value of an item of property of the bank does not

exceed $20,000, excluding interest, the receiver may compromise

or compound the debt or claim or sell the property on terms the

receiver considers to be in the best interests of the bank estate

without obtaining the approval of the court.

(c) The receiver may with the approval of the court sell or

offer or agree to sell an asset of the bank, other than a

fiduciary asset, to a depositor or creditor of the bank. Payment

may be in whole or part out of distributions payable to the

purchasing depositor or creditor on account of an approved claim

against the bank's estate. On application by the receiver, the

court may designate one or more representatives to act for

certain depositors or creditors as a class in the purchase,

holding, and management of assets purchased by the class under

this section, and the receiver may with the approval of the court

advance the expenses of the appointed representative against the

security of the claims of the class.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.219. COURT ORDER; NOTICE AND HEARING. If the court

requires notice and hearing before entering an order, the court

shall set the time and place of the hearing and prescribe whether

the notice is to be given by service on specific parties, by

publication, or by a combination of those methods. The court may

not enter an order requested by a person other than the receiver

without notice to the receiver and an opportunity for the

receiver to be heard.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.220. RECEIVER'S REPORT; EXPENSES. (a) The receiver

shall file with the court:

(1) a quarterly report showing the operation, receipts,

expenditures, and general condition of the bank in liquidation;

and

(2) a final report regarding the liquidated bank showing all

receipts and expenditures and giving a full explanation and a

statement of the disposition of all assets of the bank.

(b) The receiver shall pay all administrative expenses out of

money or other assets of the bank. Each quarter the receiver

shall swear to and submit an itemized report of those expenses.

The court shall approve the report unless an objection is filed

before the 11th day after the date it is submitted. An objection

may be made only by a party in interest and must specify each

item objected to and the ground for the objection. The court

shall set the objection for hearing and notify the parties of

this action. The objecting party has the burden of proof to show

that the item objected to is improper, unnecessary, or excessive.

(c) The court may prescribe whether the notice of the receiver's

report is to be given by service on specific parties, by

publication, or by a combination of those methods.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.221. COURT-ORDERED AUDIT. The court may order an audit

of the books and records of the receiver that relate to the

receivership. A report of an audit ordered under this section

shall be filed with the court. The receiver shall make the books

and records relating to the receivership available to the auditor

as required by the court order. The receiver shall pay the

expenses of an audit ordered under this section as an

administrative expense.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.222. SAFE DEPOSITS AND OTHER BAILMENTS. (a) A contract

between the bank and another person for bailment, of deposit for

hire, or for lease of a safe, vault, or box ceases on the date

specified for removal of property in the notices that were

published and mailed or a later date approved by the receiver or

the court. A person who has paid rental or storage charges for a

period extending beyond the date designated for removal of

property has a claim against the bank estate for a refund of the

unearned amount paid.

(b) If the property is not removed by the date the contract

ceases, the receiver shall inventory the property. In making the

inventory the receiver may open a safe, vault, or box, or any

package, parcel, or receptacle, in the custody or possession of

the receiver. The property shall be marked to identify, to the

extent possible, its owner or the person who left it with the

bank. After all property belonging to others that is in the

receiver's custody and control has been inventoried, the receiver

shall compile a master list that is divided for each office of

the bank that received property that remains unclaimed. The

receiver shall publish, in a newspaper of general circulation in

each community in which the bank had an office that received

property that remains unclaimed, the list and the names of the

owners of the property as shown in the bank's records. The

published notice must specify a procedure for claiming the

property unless the court, on application of the receiver,

approves an alternate procedure.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.223. FIDUCIARY ACTIVITIES. (a) As soon after beginning

the receivership proceeding as is practicable, the receiver

shall:

(1) terminate all fiduciary positions the bank holds;

(2) surrender all property held by the bank as a fiduciary; and

(3) settle the bank's fiduciary accounts.

(b) The receiver shall release all segregated and identifiable

fiduciary property held by the bank to successor fiduciaries.

(c) With the approval of the court, the receiver may sell the

administration of all or substantially all remaining fiduciary

accounts to one or more successor fiduciaries on terms that

appear to be in the best interests of the bank's estate and the

persons interested in the fiduciary accounts.

(d) If commingled fiduciary money held by the bank as trustee is

insufficient to satisfy all fiduciary claims to the commingled

money, the receiver shall distribute commingled money pro rata to

all fiduciary claimants of commingled money based on their

proportionate interests after payment of administrative expenses

related solely to the fiduciary claims. The fictional tracing

rule does not apply. To the extent of any unsatisfied fiduciary

claim to commingled money, a claimant to commingled trust money

is entitled to the same priority as a depositor of the bank.

(e) Subject to Subsection (d), if the bank has lost fiduciary

money or property through misappropriation or otherwise, a

claimant to the missing fiduciary money or property is entitled

to the same priority as a depositor of the bank.

(f) The receiver may require a fiduciary claimant to file a

proof of claim if the records of the bank are insufficient to

identify the claimant's interest.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.224. DISPOSITION AND MAINTENANCE OF RECORDS. (a) On

approval by the court, the receiver may dispose of records of the

bank in liquidation that are obsolete and unnecessary to the

continued administration of the receivership proceeding.

(b) The receiver may devise a method for the effective,

efficient, and economical maintenance of the records of the bank

and of the receiver's office. The method may include maintaining

those records on any medium approved by the records management

division of the Texas State Library.

(c) To maintain the records of the liquidated bank after the

closing of the receivership proceeding, the receiver may reserve

assets of an estate, deposit them in an account, and use them for

maintenance, storage, and disposal of records in closed

receivership estates.

(d) Records of a liquidated bank are not government records for

any purpose, including Chapter 552, Government Code, but shall be

preserved and disposed of as if they were records of the

department under Chapter 441, Government Code. Those records are

confidential as provided by:

(1) Subchapter D, Chapter 31;

(2) Section 59.006; and

(3) rules adopted under this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 6.103(d), eff.

Sept. 1, 2001.

Sec. 36.225. RECORDS ADMITTED. (a) A record of a bank in

liquidation obtained by the receiver and held in the course of

the receivership proceeding or a certified copy of the record

under the official seal of the receiver is admissible in evidence

in all cases without proof of correctness or other proof, except

the certificate of the receiver that the record was received from

the custody of the bank or found among its effects.

(b) The receiver may certify the correctness of a record of the

receiver's office, including a record described by Subsection

(a), and may certify any fact contained in the record. The record

shall be received in evidence in all cases in which the original

would be evidence.

(c) The original record or a certified copy of the record is

prima facie evidence of the facts it contains.

(d) A copy of an original record or another record that is

maintained on a medium approved by the records management

division of the Texas State Library, within the scope of this

section, and produced by the receiver or the receiver's

authorized representative under this section:

(1) has the same effect as the original record; and

(2) may be used the same as the original record in a judicial or

administrative proceeding in this state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.226. RESUMPTION OF BUSINESS. (a) A state bank closed

under Section 36.201 may not be reopened without the approval of

the banking commissioner unless a contest of liquidation under

Section 36.204 is finally resolved adversely to the banking

commissioner and the court authorizes the bank's reopening.

(b) The banking commissioner may place temporary limits on the

right of withdrawals by or payments to individual depositors and

creditors of a bank reopened under this section. The limits:

(1) must apply equally to all unsecured depositors and

creditors;

(2) may not defer a withdrawal by or payment to a secured

depositor or creditor without the person's written consent; and

(3) may not postpone the right of full withdrawal or payment of

unsecured depositors or creditors for more than 18 months after

the date that the bank reopens.

(c) As a depositor or creditor of a reopened bank, this state or

a political subdivision of this state may agree to temporary

limits that the banking commissioner places on payments or

withdrawals.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.227. ASSETS DISCOVERED AFTER CLOSE OF RECEIVERSHIP. (a)

The banking commissioner shall report to the court discovery of

an asset having value that:

(1) the banking commissioner discovers after the receivership

was closed by final order of the court; and

(2) was abandoned as worthless or unknown during the

receivership.

(b) The court may reopen the receivership proceeding for

continued liquidation if the value of the asset justifies the

reopening.

(c) If the banking commissioner suspects that the information

may have been intentionally or fraudulently concealed, the

banking commissioner shall notify appropriate civil and criminal

authorities to determine any applicable penalties.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. CLAIMS AGAINST RECEIVERSHIP ESTATE

Sec. 36.301. FILING CLAIM. (a) This section applies only to a

claim by a person, other than a shareholder acting in that

capacity, who has a claim against a state bank in liquidation,

including a claimant with a secured claim and a claimant under a

fiduciary relationship who has been ordered by the receiver to

file a proof of claim under Section 36.223.

(b) To receive payment of a claim, the person must present proof

of the claim to the receiver:

(1) at a place specified by the receiver; and

(2) within the period specified by the receiver under Section

36.205.

(c) A claim that is not filed within the period specified by the

receiver may not participate in a distribution of the assets by

the receiver, except that, subject to court approval, the

receiver may accept a claim filed not later than the 180th day

after the date notice of the claimant's right to file a proof of

claim is mailed to the claimant.

(d) A claim accepted and approved under Subsection (c) is

subordinate to an approved claim of a general creditor.

(e) Interest does not accrue on a claim after the date the bank

is closed for liquidation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 59, eff. September 1, 2007.

Sec. 36.302. PROOF OF CLAIM. (a) A proof of claim must be in

writing, be signed by the claimant, and include:

(1) a statement of the claim;

(2) a description of the consideration for the claim;

(3) a statement of whether collateral is held or a security

interest is asserted against the claim and, if so, a description

of the collateral or security interest;

(4) a statement of any right of priority of payment for the

claim or other specific right asserted by the claimant;

(5) a statement of whether a payment has been made on the claim

and, if so, the amount and source of the payment, to the extent

known by the claimant;

(6) a statement that the amount claimed is justly owed by the

bank in liquidation to the claimant; and

(7) any other matter that is required by the court.

(b) The receiver may designate the form of the proof of claim. A

proof of claim must be filed under oath unless the oath is waived

by the receiver. A proof of claim filed with the receiver is

considered filed in an official proceeding for purposes of

Chapter 37, Penal Code.

(c) If a claim is founded on a written instrument, the original

instrument, unless lost or destroyed, must be filed with the

proof of claim. After the instrument is filed, the receiver may

permit the claimant to substitute a copy of the instrument until

the final disposition of the claim. If the instrument is lost or

destroyed, a statement of that fact and of the circumstances of

the loss or destruction must be filed under oath with the claim.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.303. JUDGMENT AS PROOF OF CLAIM. (a) A judgment

entered against a state bank in liquidation before the date the

bank was closed for liquidation may not be given higher priority

than a claim of an unsecured creditor unless the judgment

creditor in a proof of claim proves the allegations supporting

the judgment to the receiver's satisfaction.

(b) A judgment against the bank taken by default or by collusion

before the date the bank was closed for liquidation may not be

considered as conclusive evidence of the liability of the bank to

the judgment creditor or of the amount of damages to which the

judgment creditor is entitled.

(c) A judgment against the bank entered after the date the bank

was closed for liquidation may not be considered as evidence of

liability or of the amount of damages.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.304. SECURED CLAIM. (a) The owner of a secured claim

against a bank in liquidation may:

(1) surrender the security and file a claim as a general

creditor; or

(2) apply the security to the claim and discharge the claim.

(b) If the owner applies the security and discharges the claim,

any deficiency shall be treated as a claim against the general

assets of the bank on the same basis as a claim of an unsecured

creditor. The amount of the deficiency shall be determined as

provided by Section 36.305, except that if the amount of the

deficiency has been adjudicated by a court in a proceeding in

which the receiver has had notice and an opportunity to be heard,

the court's decision is conclusive as to the amount.

(c) The value of security held by a secured creditor shall be

determined under supervision of the court by:

(1) converting the security into money according to the terms of

the agreement under which the security was delivered to the

creditor; or

(2) agreement, arbitration, compromise, or litigation between

the creditor and the receiver.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.305. UNLIQUIDATED OR UNDETERMINED CLAIM. (a) A claim

based on an unliquidated or undetermined demand shall be filed

within the period provided by Subchapter C for the filing of a

claim. The claim may not share in any distribution to claimants

until the claim is definitely liquidated, determined, and

allowed. After the claim is liquidated, determined, and allowed,

the claim shares ratably with the claims of the same class in all

subsequent distributions.

(b) For purposes of this section, a demand is considered

unliquidated or undetermined if the right of action on the demand

accrued while the bank was closed for liquidation and the

liability on the demand has not been determined or the amount of

the demand has not been liquidated.

(c) If the receiver in all other respects is in a position to

close the receivership proceeding, the proposed closing is

sufficient grounds for the rejection of any remaining claim based

on an unliquidated or undetermined demand. The receiver shall

notify the claimant of the intention to close the proceeding. If

the demand is not liquidated or determined before the 61st day

after the date of the notice, the receiver may reject the claim.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.306. SET-OFF. (a) Mutual credits and mutual debts

shall be set off and only the balance allowed or paid, except

that a set-off may not be allowed in favor of a person if:

(1) the obligation of the bank to the person on the date the

bank was closed for liquidation did not entitle the person to

share as a claimant in the assets of the bank;

(2) the obligation of the bank to the person was purchased by or

transferred to the person after the date the bank was closed for

liquidation or for the purpose of increasing set-off rights; or

(3) the obligation of the person or the bank is as a trustee or

fiduciary.

(b) On request, the receiver shall provide a person with an

accounting statement identifying each debt that is due and

payable. A person who owes the bank an amount that is due and

payable against which the person asserts a set-off of mutual

credits that may become due and payable from the bank in the

future shall promptly pay to the receiver the amount due and

payable. The receiver shall promptly refund, to the extent of the

person's prior payment, mutual credits that become due and

payable to the person by the bank in liquidation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.307. ACTION ON CLAIM. (a) Not later than six months

after the last day permitted for the filing of claims or a later

date allowed by the court, the receiver shall accept or reject in

whole or in part each filed claim against the bank in

liquidation, except for an unliquidated or undetermined claim

governed by Section 36.305. The receiver shall reject a claim if

the receiver doubts its validity.

(b) The receiver shall mail written notice to each claimant

specifying the disposition of the person's claim. If a claim is

rejected in whole or in part, the receiver in the notice shall

specify the basis for rejection and advise the claimant of the

procedures and deadline for appeal.

(c) The receiver shall send each claimant a summary schedule of

approved and rejected claims by priority class and notify the

claimant:

(1) that a copy of a schedule of claims disposition including

only the name of the claimant, the amount of the claim allowed,

and the amount of the claim rejected is available on request; and

(2) of the procedure and deadline for filing an objection to an

approved claim.

(d) The receiver or an agent or employee of the receiver,

including an employee of the department, is not liable, and a

cause of action may not be brought against the person, for an

action taken or not taken by the person relating to the

adjustment, negotiation, or settlement of a claim.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.308. OBJECTION TO APPROVED CLAIM. The receiver with

court approval shall set a date for objection to an approved

claim. On or before that date a depositor, creditor, other

claimant, or shareholder of the bank may file an objection to an

approved claim. The objection shall be heard and determined by

the court. If the objection is sustained, the court shall direct

an appropriate modification of the schedule of claims.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 60, eff. September 1, 2007.

Sec. 36.309. APPEAL OF REJECTED CLAIM. (a) The receiver's

rejection of a claim may be appealed in the court in which the

receivership proceeding is pending. The appeal must be brought

within three months after the date of service of notice of the

rejection.

(b) If the action is timely brought, review is de novo as if

originally filed in the court and subject to the rules of

procedure and appeal applicable to civil cases. This action is

separate from the receivership proceeding and is not initiated by

a claimant's attempt to appeal the action of the receiver by

intervening in the receivership proceeding.

(c) If the action is not timely brought, the action of the

receiver is final and not subject to review.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.310. PAYMENT OF CLAIM. (a) Except as expressly

provided otherwise by this subchapter or Subchapter C, without

the approval of the court the receiver may not make a payment on

a claim, other than a claim for an obligation incurred by the

receiver for administrative expenses.

(b) The receiver may periodically make partial distribution to

the holders of approved claims if:

(1) all objections have been heard and decided as provided by

Section 36.308;

(2) the time for filing appeals has expired as provided by

Section 36.309; and

(3) a proper reserve is established for the pro rata payment of:

(A) rejected claims that have been appealed; and

(B) any claims based on unliquidated or undetermined demands

governed by Section 36.305.

(c) As soon as practicable after the determination of all

objections, appeals, and claims based on previously unliquidated

or undetermined demands governed by Section 36.305, the receiver

shall distribute the assets of the bank in satisfaction of

approved claims other than claims asserted in a person's capacity

as a shareholder.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 61, eff. September 1, 2007.

Sec. 36.311. PRIORITY OF CLAIMS AGAINST INSURED BANK. The

distribution of assets from the estate of a bank the deposits of

which are insured by the Federal Deposit Insurance Corporation or

its successor shall be made in the same order of priority as

assets would be distributed on liquidation or purchase of assets

and assumption of liabilities of a national bank under federal

law.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.312. PRIORITY OF CLAIMS AGAINST UNINSURED BANK. (a)

The priority of distribution of assets from the estate of a bank

the deposits of which are not insured by the Federal Deposit

Insurance Corporation or its successor shall be in accordance

with the order of each class as provided by this section. Every

claim in each class shall be paid in full, or adequate money

shall be retained for that payment, before a member of the next

class receives any payment. A subclass may not be established

within a class, except for a preference or subordination within a

class expressly created by contract or other instrument or in the

articles of association.

(b) Assets shall be distributed in the following order of

priority:

(1) administrative expenses;

(2) approved claims of secured creditors to the extent of the

value of the security as provided by Section 36.304;

(3) approved claims of beneficiaries of insufficient commingled

fiduciary money or missing fiduciary property and approved claims

of depositors of the bank;

(4) other approved claims of general creditors not falling

within a higher priority under this section, including unsecured

claims for taxes and debts due the federal government or a state

or local government;

(5) approved claims of a type described by Subdivisions (1)-(4)

that were not filed within the period prescribed by this

subchapter; and

(6) claims of capital note or debenture holders or holders of

similar obligations and proprietary claims of shareholders or

other owners according to the terms established by issue, class,

or series.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 62, eff. September 1, 2007.

Sec. 36.313. EXCESS ASSETS. (a) If bank assets remain after

the receiver has provided for unclaimed distributions and all of

the liabilities of the bank in liquidation, the receiver shall

distribute the remaining assets to the shareholders of the bank.

(b) If the remaining assets are not liquid or if they otherwise

require continuing administration, the receiver may call a

meeting of the shareholders of the bank. The receiver shall give

notice of the meeting:

(1) in a newspaper of general circulation in the county where

the home office of the bank was located; and

(2) by written notice to the shareholders of record at their

last known addresses.

(c) At the meeting, the shareholders shall appoint one or more

agents to take over the affairs to continue the liquidation for

the benefit of the shareholders. Voting privileges are governed

by the bank's bylaws and articles of association. If a quorum

cannot be obtained at the meeting, the banking commissioner shall

appoint an agent. An agent appointed under this subsection shall

execute and file with the court a bond approved by the court,

conditioned on the faithful performance of all the duties of the

trust.

(d) Under order of the court the receiver shall transfer and

deliver to the agent or agents for continued liquidation under

the court's supervision all assets of the bank remaining in the

receiver's hands. The court shall discharge the receiver from

further liability to the bank and its depositors, creditors, and

shareholders.

(e) The bank may not resume business and the charter of the bank

is void on the date the court issues the order directing the

receiver to transfer and deliver the remaining assets of the bank

to the agent or agents.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 63, eff. September 1, 2007.

Sec. 36.314. UNCLAIMED PROPERTY. After completion of the

liquidation, any unclaimed property remaining in the hands of the

receiver shall be tendered to the comptroller as provided by

Chapter 74, Property Code.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 37. EMERGENCIES

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE A. BANKS

CHAPTER 37. EMERGENCIES

Sec. 37.001. DEFINITION. In this chapter, "emergency" means a

condition or occurrence that may interfere physically with the

conduct of normal business at the offices of a bank or with the

conduct of a particular bank operation, or that poses an imminent

or existing threat to the safety or security of persons or

property, including:

(1) fire, flood, earthquake, hurricane, tornado, or wind, rain,

or snow storm;

(2) labor dispute or strike;

(3) power failure, transportation failure, or interruption of

communication facilities;

(4) shortage of fuel, housing, food, transportation, or labor;

(5) robbery, burglary, or attempted robbery or burglary;

(6) epidemic or other catastrophe; or

(7) riot, civil commotion, enemy attack, or other actual or

threatened act of lawlessness or violence.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 37.002. EMERGENCY CLOSING OF OFFICE OR OPERATION BY BANK.

(a) If the officers of a bank located in this state determine

that an emergency that affects or may affect the bank's offices

or a particular bank operation exists or is impending, the

officers may determine:

(1) not to open the bank's offices or conduct the particular

bank operation; or

(2) if the bank's offices have opened or the particular bank

operation has begun, to close the bank's offices or suspend and

close the particular bank operation during the emergency,

regardless of whether the banking commissioner has issued a

proclamation of emergency.

(b) Subject to Subsection (c), the office or operation closed

may remain closed until the officers determine that the emergency

has ended and for additional time reasonably required to reopen.

(c) An office or operation may not remain closed for more than

three consecutive days, excluding days on which the bank is

customarily closed, without the banking commissioner's approval.

(d) A bank closing an office or operation under this section

shall give notice of its action to the banking commissioner as

promptly as possible and by any means available.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 37.003. EMERGENCY CLOSING OF OFFICE OR OPERATION BY BANKING

COMMISSIONER. (a) If the banking commissioner determines that

an emergency exists or is impending in all or part of this state,

the banking commissioner by proclamation may authorize banks

located in the affected area to close all or part of their

offices or operations.

(b) If the banking commissioner determines that an emergency

exists or is impending that affects or may affect one or more

particular banks or a particular bank operation, but not banks

located in the area generally, the banking commissioner may

authorize the bank or banks affected to close their offices or a

particular bank operation.

(c) A bank office or bank operation closed under this section

may remain closed until the banking commissioner proclaims that

the emergency has ended, or until an earlier time that the

officers of the bank determine that the closed bank office or

bank operation should reopen, except that the affected bank

office or operation may remain closed for additional time

reasonably required to reopen.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 37.004. EFFECT OF CLOSING. (a) A day on which a bank or

one or more of its operations is closed during its normal banking

hours as provided by this chapter is a legal holiday for all

purposes with respect to any banking business affected by the

closed bank or bank operation.

(b) A bank or a director, officer, or employee of a bank does

not incur liability or loss of rights because of a closing

authorized by this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 64, eff. September 1, 2007.

Sec. 37.005. LIMITATIONS ON WITHDRAWALS FROM STATE BANK. (a)

At the request of a state bank that is experiencing or threatened

with unusual and excessive withdrawals because of financial

conditions, panic, or crisis, the banking commissioner, to

prevent unnecessary loss to or preference among the depositors

and creditors of the bank and to preserve the financial structure

of the bank and its usefulness to the community, may issue an

order limiting the right of withdrawal by or payment to

depositors, creditors, and other persons to whom the bank is

liable.

(b) The order:

(1) must expire not later than the 10th day after the date it is

issued;

(2) must be uniform in application to each class of liability;

and

(3) is not subject to judicial review.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 37.006. FINANCIAL MORATORIUM. (a) The banking

commissioner, with the approval of a majority of the finance

commission and the governor, may proclaim a financial moratorium

for, and invoke a uniform limitation on, withdrawal of deposits

of every character from all banks within this state. A bank

refusing to comply with a written proclamation of the banking

commissioner under this section, signed by a majority of the

members of the finance commission and the governor:

(1) forfeits its charter if it is a state bank; or

(2) may not act as reserve agent for a state bank or as

depository of state, county, municipal, or other public money if

it is a national bank.

(b) On order of the banking commissioner after refusal of a

national bank to comply with the proclamation, a depositor of

public money with the bank:

(1) shall immediately withdraw the public money from the bank;

and

(2) may not redeposit public money in the bank without the

banking commissioner's prior written approval.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 37.007. TEMPORARY BRANCH OR OFFICE. (a) If the banking

commissioner determines that an emergency has affected and will

continue to affect one or more particular bank offices for an

extended period, either as a result of the emergency or

subsequent recovery operations, the banking commissioner may

authorize the bank or banks affected to open temporary branch

offices or other facilities required for bank operations for the

purpose of prompt restoration of access by the public to banking

services.

(b) A temporary bank office opened under the authority of

Subsection (a) may remain open only for the period specified in

the banking commissioner's order, except that the banking

commissioner may extend the period the office may remain open on

a finding that the conditions requiring the temporary office

continue to exist. The bank may convert a temporary branch office

to a permanent bank location only by obtaining the prior written

approval of the banking commissioner under Section 32.203.

(c) If requested by the state bank regulatory agency of another

state that is experiencing an emergency and is contiguous to this

state, the banking commissioner may authorize a bank or banks

located in the state to open temporary offices in this state for

the purpose of prompt restoration of banking services to the

existing customers of the bank or banks, as the circumstances of

such emergency may require. A temporary bank office opened under

the authority of this subsection may remain open only for the

period specified in the banking commissioner's order, except that

the banking commissioner may extend the period the office may

remain open on a finding that the conditions requiring the

temporary office continue to exist. A bank may convert a

temporary branch office to a permanent bank location if permitted

by and subject to the conditions and requirements of Chapter 203.

Added by Acts 2007, 80th Leg., R.S., Ch.

110, Sec. 12, eff. September 1, 2007.

Sec. 37.008. REGULATORY COORDINATION. (a) To ensure effective

coordination among and between the department and other state and

federal agencies and the banking industry, and to further rapid

restoration of banking services after an emergency, the banking

commissioner may:

(1) enter into cooperative, coordinating, or information-sharing

agreements with other state or federal agencies or with or

through organizations affiliated with or representing one or more

state or federal agencies;

(2) enter into cooperative, coordinating, or information-sharing

agreements with banks or banking trade associations or other

organizations affiliated with or representing one or more banks;

and

(3) issue interpretive statements or opinions to temporarily

waive or suspend regulatory requirements that threaten to impede

recovery and restoration of financial services.

(b) Disclosure of information by or to the banking commissioner

under this section does not constitute a waiver of or otherwise

affect or diminish an evidentiary privilege to which the

information is otherwise subject, regardless of whether the

disclosure is governed by a confidentiality agreement.

Notwithstanding other law, a party to an agreement described by

Subsection (a) may execute, honor, and comply with an agreement

to maintain confidentiality and oppose disclosure of information

obtained from the banking commissioner, and shall treat as

confidential any information obtained from the banking

commissioner that is entitled to confidential treatment under

applicable state or federal law.

(c) The banking commissioner shall coordinate and cooperate with

and assist the office of the governor in the performance of

duties under this chapter and other state or federal law as

required by Section 421.071, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

110, Sec. 12, eff. September 1, 2007.



CHAPTER 59. MISCELLANEOUS PROVISIONS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE A. BANKS

CHAPTER 59. MISCELLANEOUS PROVISIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 59.001. DEFINITIONS. In this subchapter:

(1) "Civil action" means a civil proceeding pending in a

tribunal. The term does not include an examination or enforcement

proceeding initiated by:

(A) a governmental agency with primary regulatory jurisdiction

over a financial institution in possession of a compliance review

document;

(B) the Federal Deposit Insurance Corporation or its successor;

or

(C) the board of governors of the Federal Reserve System or its

successor.

(2) "Claim against a customer" means a writ of attachment, writ

of garnishment, notice of freeze, notice of levy, notice of child

support lien, notice of seizure, notice of receivership,

restraining order, injunction or other instrument served on or

delivered to a financial institution and purporting to assert,

establish, or perfect any interest in or claim against an

account, extension of credit, or product of the financial

institution held or established by the financial institution in

the name of the customer or for the benefit of the customer, or

in the name of the financial institution as the fiduciary, agent,

or custodian or in another representative capacity for the

customer. The term does not include citation or other process in

a civil suit in which the financial institution is made a

defendant and against which claims for affirmative relief are

asserted, even though the subject matter of the suit is an

account, extension of credit, or product of the financial

institution held or established by the financial institution in

the name of a customer or in the name of the financial

institution as the fiduciary, agent, or custodian or in another

representative capacity for the customer.

(3) "Compliance review document" means a document prepared by or

for a compliance review committee acting pursuant to Section

59.009.

(4) "Customer" means a person who uses, purchases, or obtains an

account, extension of credit, or product of a financial

institution or for whom a financial institution acts as a

fiduciary, agent, or custodian or in another representative

capacity.

(5) "Financial institution" has the meaning assigned by Section

201.101, except that the term does not include a financial

institution organized under the laws of another state or

organized under federal law with its main office in another state

that does not maintain a branch or other office in this state.

(6) "Out-of-state financial institution" means a financial

institution, organized under the laws of another state or

organized under federal law with its main office in another

state, that has a branch or other office in this state.

(7) "Record" means financial or other information of a customer

maintained by a financial institution.

(8) "Record request" means a valid and enforceable subpoena,

request for production, or other instrument issued under

authority of a tribunal that compels production of a customer

record.

(9) "Texas financial institution" means a financial institution

organized under the laws of this state or organized under federal

law with its main office in this state.

(10) "Tribunal" means a court or other adjudicatory tribunal

with jurisdiction to issue a request for records, including a

government agency exercising adjudicatory functions and an

alternative dispute resolution mechanism, voluntary or required,

under which a party may compel the production of records.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.016, eff. Sept.

1, 1999.

Sec. 59.002. SLANDER OR LIBEL OF BANK. (a) A person commits an

offense if the person:

(1) knowingly makes, circulates, or transmits to another person

an untrue statement that is derogatory to the financial condition

of a bank located in this state; or

(2) with intent to injure a bank located in this state,

counsels, aids, procures, or induces another person to knowingly

make, circulate, or transmit to another person an untrue

statement that is derogatory to the financial condition of any

bank located in this state.

(b) An offense under this section is a state jail felony.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.016, eff. Sept.

1, 1999.

Sec. 59.003. AUTHORITY OF NOTARY PUBLIC. A notary public is not

disqualified from taking an acknowledgment or proof of a written

instrument as provided by Section 406.016, Government Code,

solely because of the person's ownership of stock or a

participation interest in or employment by a financial

institution that is an interested party to the underlying

transaction.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.016, eff. Sept.

1, 1999.

Sec. 59.004. SUCCESSION OF TRUST POWERS. (a) If, at the time

of a merger, reorganization, conversion, sale of substantially

all of its assets under Chapter 32 or other applicable law, or

sale of substantially all of its trust accounts and related

activities at a separate branch or other office, a reorganizing

or selling financial institution is acting as trustee, guardian,

executor, or administrator, or in another fiduciary capacity, a

successor or purchasing financial institution with sufficient

fiduciary authority may continue the office, trust, or fiduciary

relationship:

(1) without the necessity of judicial action or action by the

creator of the office, trust, or fiduciary relationship; and

(2) without regard to whether the successor or purchasing

financial institution meets qualification requirements specified

in an instrument creating the office, trust, or fiduciary

relationship other than a requirement related to geographic

locale of account administration, including requirements as to

jurisdiction of incorporation, location of principal office, or

type of financial institution.

(b) The successor or purchasing financial institution may

perform all the duties and exercise all the powers connected with

or incidental to the fiduciary relationship in the same manner as

if the successor or purchasing financial institution had been

originally designated as the fiduciary.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.016, eff. Sept.

1, 1999.

Sec. 59.005. AGENCY ACTIVITIES. (a) A financial institution

may receive deposits, renew time deposits, close loans, service

loans, receive payments on loans and other obligations, and

perform other services as an agent for another financial

institution under a written agency agreement.

(b) A financial institution may not under an agency agreement:

(1) conduct an activity as agent that it would be prohibited

from conducting as a principal under applicable state or federal

law; or

(2) have an agent conduct an activity that the bank as principal

would be prohibited from conducting under applicable state or

federal law.

(c) The banking commissioner may order a state bank or another

financial institution subject to the banking commissioner's

enforcement powers to cease acting as an agent or principal under

an agency agreement in a manner that the banking commissioner

finds to be inconsistent with safe and sound banking practices or

governing law.

(d) Notwithstanding another law, a financial institution acting

as an agent for another financial institution in accordance with

this section is not considered to be a branch of the institution

acting as principal.

(e) This section does not affect:

(1) authority under another law for a financial institution to

act as an agent on behalf of another person or to act as a

principal in employing another person as agent; or

(2) whether an agent's activities on behalf of a financial

institution under another law would cause the agent to be

considered a branch of the financial institution.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.016, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 528, Sec. 14, eff. Sept. 1,

2001.

Sec. 59.006. DISCOVERY OF CUSTOMER RECORDS. (a) This section

provides the exclusive method for compelled discovery of a record

of a financial institution relating to one or more customers but

does not create a right of privacy in a record. This section does

not apply to and does not require or authorize a financial

institution to give a customer notice of:

(1) a demand or inquiry from a state or federal government

agency authorized by law to conduct an examination of the

financial institution;

(2) a record request from a state or federal government agency

or instrumentality under statutory or administrative authority

that provides for, or is accompanied by, a specific mechanism for

discovery and protection of a customer record of a financial

institution, including a record request from a federal agency

subject to the Right to Financial Privacy Act of 1978 (12 U.S.C.

Section 3401 et seq.), as amended, or from the Internal Revenue

Service under Section 1205, Internal Revenue Code of 1986;

(3) a record request from or report to a government agency

arising out of the investigation or prosecution of a criminal

offense;

(4) a record request in connection with a garnishment proceeding

in which the financial institution is garnishee and the customer

is debtor;

(5) a record request by a duly appointed receiver for the

customer;

(6) an investigative demand or inquiry from a state legislative

investigating committee;

(7) an investigative demand or inquiry from the attorney general

of this state as authorized by law other than the procedural law

governing discovery in civil cases; or

(8) the voluntary use or disclosure of a record by a financial

institution subject to other applicable state or federal law.

(b) A financial institution shall produce a record in response

to a record request only if:

(1) it is served with the record request not later than the 24th

day before the date that compliance with the record request is

required;

(2) before the financial institution complies with the record

request the requesting party pays the financial institution's

reasonable costs of complying with the record request, including

costs of reproduction, postage, research, delivery, and

attorney's fees, or posts a cost bond in an amount estimated by

the financial institution to cover those costs; and

(3) if the customer is not a party to the proceeding in which

the request was issued, the requesting party complies with

Subsections (c) and (d) and:

(A) the financial institution receives the customer's written

consent to release the record after a request under Subsection

(c)(3); or

(B) the tribunal takes further action based on action initiated

by the requesting party under Subsection (d).

(c) If the affected customer is not a party to the proceeding in

which the record request was issued, in addition to serving the

financial institution with a record request, the requesting party

shall:

(1) give notice stating the rights of the customer under

Subsection (e) and a copy of the request to each affected

customer in the manner and within the time provided by Rule 21a,

Texas Rules of Civil Procedure;

(2) file a certificate of service indicating that the customer

has been mailed or served with the notice and a copy of the

record request as required by this subsection with the tribunal

and the financial institution; and

(3) request the customer's written consent authorizing the

financial institution to comply with the request.

(d) If the customer that is not a party to the proceeding does

not execute the written consent requested under Subsection (c)(3)

on or before the date that compliance with the request is

required, the requesting party may by written motion seek an in

camera inspection of the requested record as its sole means of

obtaining access to the requested record. In response to a motion

for in camera inspection, the tribunal may inspect the requested

record to determine its relevance to the matter before the

tribunal. The tribunal may order redaction of portions of the

records that the tribunal determines should not be produced and

shall enter a protective order preventing the record that it

orders produced from being:

(1) disclosed to a person who is not a party to the proceeding

before the tribunal; and

(2) used by a person for any purpose other than resolving the

dispute before the tribunal.

(e) A customer that is a party to the proceeding bears the

burden of preventing or limiting the financial institution's

compliance with a record request subject to this section by

seeking an appropriate remedy, including filing a motion to quash

the record request or a motion for a protective order. Any motion

filed shall be served on the financial institution and the

requesting party before the date that compliance with the request

is required. A financial institution is not liable to its

customer or another person for disclosure of a record in

compliance with this section.

(f) A financial institution may not be required to produce a

record under this section before the later of:

(1) the 24th day after the date of receipt of the record request

as provided by Subsection (b)(1);

(2) the 15th day after the date of receipt of a customer consent

to disclose a record as provided by Subsection (b)(3); or

(3) the 15th day after the date a court orders production of a

record after an in camera inspection of a requested record as

provided by Subsection (d).

(g) An order to quash or for protection or other remedy entered

or denied by the tribunal under Subsection (d) or (e) is not a

final order and an interlocutory appeal may not be taken.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.016, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 528, Sec. 15, eff. Sept. 1,

2001.

Sec. 59.007. ATTACHMENT, INJUNCTION, EXECUTION, OR GARNISHMENT.

(a) An attachment, injunction, execution, or writ of garnishment

may not be issued against or served on a financial institution

that has its principal office or a branch in this state to

collect a money judgment or secure a prospective money judgment

against the financial institution before the judgment is final

and all appeals have been foreclosed by law.

(b) An attachment, injunction, execution, or writ of garnishment

issued to or served on a financial institution for the purpose of

collecting a money judgment or securing a prospective money

judgment against a customer of the financial institution is

governed by Section 59.008 and not this section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.016, eff. Sept.

1, 1999.

Sec. 59.008. CLAIMS AGAINST CUSTOMERS OF FINANCIAL INSTITUTIONS.

(a) A claim against a customer of a financial institution shall

be delivered or served as otherwise required or permitted by law

at the address designated as the address of the registered agent

of the financial institution in a registration filed with the

secretary of state pursuant to Section 201.102, with respect to

an out-of-state financial institution, or Section 201.103, with

respect to a Texas financial institution.

(b) If a financial institution files a registration statement

with the secretary of state pursuant to Section 201.102, with

respect to an out-of-state financial institution, or Section

201.103, with respect to a Texas financial institution, a claim

against a customer of the financial institution is not effective

as to the financial institution if the claim is served or

delivered to an address other than that designated by the

financial institution in the registration as the address of the

financial institution's registered agent.

(c) The customer bears the burden of preventing or limiting a

financial institution's compliance with or response to a claim

subject to this section by seeking an appropriate remedy,

including a restraining order, injunction, protective order, or

other remedy, to prevent or suspend the financial institution's

response to a claim against the customer.

(d) A financial institution that does not file a registration

with the secretary of state pursuant to Section 201.102, with

respect to an out-of-state financial institution, or Section

201.103, with respect to a Texas financial institution, is

subject to service or delivery of all claims against customers of

the financial institution as otherwise provided by law.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 2.016, eff. Sept. 1,

1999.

Sec. 59.009. COMPLIANCE REVIEW COMMITTEE. (a) A financial

institution or an affiliate of a financial institution, including

its holding company, may establish a compliance review committee

to test, review, or evaluate the financial institution's conduct,

transactions, or potential transactions for the purpose of

monitoring and improving or enforcing compliance with:

(1) a statutory or regulatory requirement;

(2) financial reporting to a governmental agency;

(3) the policies and procedures of the financial institution or

its affiliates; or

(4) safe, sound, and fair lending practices.

(b) Except as provided by Subsection (c):

(1) a compliance review document is confidential and is not

discoverable or admissible in evidence in a civil action;

(2) an individual serving on a compliance review committee or

acting under the direction of a compliance review committee may

not be required to testify in a civil action as to:

(A) the contents or conclusions of a compliance review document;

or

(B) an action taken or discussions conducted by or for a

compliance review committee; and

(3) a compliance review document or an action taken or

discussion conducted by or for a compliance review committee that

is disclosed to a governmental agency remains confidential and is

not discoverable or admissible in a civil action.

(c) Subsection (b)(2) does not apply to an individual who has

management responsibility for the operations, records, employees,

or activities being examined or evaluated by the compliance

review committee.

(d) This section does not limit the discovery or admissibility

in a civil action of a document that is not a compliance review

document.

Renumbered from Sec. 59.007 and amended by Acts 1999, 76th Leg.,

ch. 344, Sec. 2.016, eff. Sept. 1, 1999.

Sec. 59.010. CONFIDENTIALITY OF ADMINISTRATIVE SUBPOENA. (a)

Except to the extent disclosure is necessary to locate and

produce responsive records, an administrative subpoena that meets

the requirements of Subsection (b) and is served on a financial

institution may provide that the financial institution to whom

the subpoena is directed may not:

(1) disclose that the subpoena has been issued;

(2) identify or describe any records requested in the subpoena;

or

(3) disclose whether records have been furnished in response to

the subpoena.

(b) The government agency issuing the subpoena may prohibit the

disclosure of information described in Subsection (a) only if the

agency finds, and the subpoena states the agency's finding that:

(1) the records relate to an ongoing criminal investigation by

the agency; and

(2) the disclosure could significantly impede or jeopardize the

investigation.

(c) For purposes of this section, "administrative subpoena"

means a valid and enforceable subpoena requesting customer

records, issued under the laws of this state by a government

agency exercising investigatory or adjudicative functions with

respect to a matter within the agency's jurisdiction.

Added by Acts 2001, 77th Leg., ch. 528, Sec. 16, eff. Sept. 1,

2001.

Sec. 59.011. LENDER LIABILITY FOR CONSTRUCTION. (a) For

purposes of Chapter 27, Property Code, and Title 16, Property

Code, a federally insured financial institution regulated under

this code is not a builder.

(b) A lender regulated by this code that forecloses on or

otherwise acquires a home through the foreclosure process or

other legal means when the loan is in default is not liable to a

subsequent purchaser for any construction defects of which the

lender had no knowledge that were created prior to the

acquisition of the home by the lender.

(c) A builder hired by a lender to complete the construction of

a foreclosed home is not liable for any construction defects of

which the builder had no knowledge that existed prior to the

acquisition of the home by the lender, but the builder is subject

to Chapter 27, Property Code, and Title 16, Property Code, for

work performed for the lender subsequent to the acquisition of

the home by the lender.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 5.01, eff. September 1, 2005.

SUBCHAPTER B. SAFE DEPOSIT BOXES

Sec. 59.101. DEFINITION. In this subchapter, "safe deposit

company" means a person who maintains and rents safe deposit

boxes.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.102. AUTHORITY TO ACT AS SAFE DEPOSIT COMPANY. Any

person may be a safe deposit company.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.103. RELATIONSHIP OF SAFE DEPOSIT COMPANY AND RENTER.

In a safe deposit transaction the relationship of the safe

deposit company and the renter is that of lessor and lessee and

landlord and tenant, and the rights and liabilities of the safe

deposit company are governed accordingly in the absence of a

contract or statute to the contrary. The lessee is considered for

all purposes to be in possession of the box and its contents.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.104. DELIVERY OF NOTICE. A notice required by this

subchapter to be given to a lessee of a safe deposit box must be

in writing and personally delivered or sent by registered or

certified mail, return receipt requested, to each lessee at the

most recent address of the person according to the records of the

safe deposit company.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.105. EFFECT OF SUBCHAPTER ON OTHER LAW. This

subchapter does not affect Sections 36B-36F, Texas Probate Code,

or another statute of this state governing safe deposit boxes.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.106. ACCESS BY MORE THAN ONE PERSON. (a) If a safe

deposit box is leased in the name of two or more persons jointly

or if a person other than the lessee is designated in the lease

agreement as having a right of access to the box, each of those

persons is entitled to have access to the box and to remove its

contents in the absence of a contract to the contrary. This right

of access and removal is not affected by the death or incapacity

of another person who is a lessee or otherwise entitled to have

access to the box.

(b) A safe deposit company is not responsible for damage arising

from access to a safe deposit box or removal of any of its

contents by a person with a right of access to the box.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.107. NONEMERGENCY OPENING AND RELOCATION. (a) A safe

deposit company may not relocate a safe deposit box rented for a

term of at least six months if the box rental is not delinquent

or open a safe deposit box to relocate its contents to another

safe deposit box or other location except:

(1) in the presence of the lessee;

(2) with the lessee's written authorization; or

(3) as otherwise provided by this section or Section 59.108.

(b) A safe deposit box may not be relocated under this section

unless the storage conditions at the new location are at least as

secure as the conditions at the original box location.

(c) Not later than the 30th day before the scheduled date of a

nonemergency relocation, the safe deposit company shall give

notice of the relocation to each lessee of the safe deposit box.

The notice must state the scheduled date and time of the

relocation and whether the box will be opened during the

relocation.

(d) A lessee may personally supervise the relocation or

authorize the relocation in writing if notice is given to each

lessee.

(e) If during the relocation the box is opened and a lessee does

not personally supervise the relocation or has not authorized the

relocation in writing, two employees, at least one of whom is an

officer or manager of the safe deposit company and at least one

of whom is a notary public, shall inventory the contents of the

box in detail. The safe deposit company shall notify each lessee

of the new box number or location not later than the 30th day

after the date of the relocation and shall include a signed and

notarized copy of the inventory report. The cost of a certified

mailing other than the first notice sent in connection with each

relocation may be treated as box rental due at the expiration of

the rental term.

(f) This section does not apply to a relocation of a safe

deposit box within the same building.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.30, eff. Sept. 1,

1999.

Sec. 59.108. EMERGENCY OPENING AND RELOCATION. (a) A safe

deposit company may relocate a safe deposit box or open the box

to relocate its contents to another box or location without

complying with Sections 59.107(a)-(d) if the security of the

original box is threatened or destroyed by natural disaster,

including tornado, flood, fire, or other unforeseeable

circumstances beyond the control of the safe deposit company.

(b) The safe deposit company shall follow the procedure provided

by Section 59.107(e), except that the notice of the new box

number or location must be given not later than the 90th day

after the date of a relocation under this section.

(c) This section does not apply to a relocation of a safe

deposit box within the same building.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.109. DELINQUENT RENTAL; LIEN; SALE OF CONTENTS. (a) If

the rental for a safe deposit box is delinquent for at least six

months, the safe deposit company may send notice to each lessee

that the company will remove the contents of the box if the rent

is not paid before the date specified in the notice, which may

not be earlier than the 60th day after the date the notice is

delivered or sent. If the rent is not paid before the date

specified in the notice, the safe deposit company may open the

box in the presence of two employees, at least one of whom is an

officer or manager of the safe deposit company and at least one

of whom is a notary public. The safe deposit company shall

inventory the contents of the box in detail as provided by the

comptroller's reporting instructions and place the contents of

the box in a sealed envelope or container bearing the name of the

lessee.

(b) The safe deposit company has a lien on the contents of the

box for an amount equal to the rental owed for the box and the

cost of opening the box. The safe deposit company may retain

possession of the contents. If the rental and the cost of opening

the box are not paid before the second anniversary of the date

the box was opened, the safe deposit company may sell all or part

of the contents at public auction in the manner and with the

notice prescribed by Section 51.002, Property Code, for the sale

of real property under a deed of trust. Any unsold contents of

the box and any excess proceeds from a sale of contents shall be

remitted to the comptroller as provided by Chapters 72-75,

Property Code.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.110. ROUTING NUMBER ON KEY. (a) A depository

institution that rents or permits access to a safe deposit box

shall imprint the depository institution's routing number on each

key to the box or on a tag attached to the key.

(b) If a depository institution believes that the routing number

imprinted on a key, or on a tag attached to a key, used to open a

safe deposit box has been altered or defaced so that the correct

routing number is illegible, the depository institution shall

notify the Department of Public Safety of the State of Texas, on

a form designed by the banking commissioner, not later than the

10th day after the date the key is used to open the box.

(c) This section does not require a depository institution to

inspect the routing number imprinted on a key or an attached tag

to determine whether the number has been altered or defaced. A

depository institution that has imprinted a key to a safe deposit

box or a tag attached to the key as provided by this section and

that follows applicable law and the depository institution's

established security procedures in permitting access to the box

is not liable for any damage arising because of access to or

removal of the contents of the box.

(d) Subsection (a) does not apply to a key issued under a lease

in effect on September 1, 1992, until the date the term of that

lease expires, without regard to any extension of the lease term.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. ELECTRONIC TERMINALS

Sec. 59.201. ELECTRONIC TERMINALS AUTHORIZED; SHARING OF

ELECTRONIC TERMINAL. (a) A person may install, maintain, and

operate one or more electronic terminals at any location for the

convenience of customers of financial institutions.

(b) Financial institutions may agree in writing to share in the

use of an electronic terminal on a reasonable, nondiscriminatory

basis and on the condition that a financial institution using an

electronic terminal may be required to meet necessary and

reasonable technical standards and to pay charges for the use of

the electronic terminal. The standards or charges imposed must be

reasonable, fair, equitable, and nondiscriminatory among the

financial institutions. Any charges imposed:

(1) may not exceed an equitable proportion of the cost of

establishing the electronic terminal, including provisions for

amortization of development costs and capital expenditures over a

reasonable period, and the cost of operation and maintenance of

the electronic terminal, plus a reasonable return on those costs;

and

(2) must be related to the services provided to the financial

institution or its customers.

(c) This section does not apply to:

(1) an electronic terminal located at the domicile or home

office or a branch of a financial institution; or

(2) the use by a person of an electronic terminal, regardless of

location, solely to withdraw cash, make account balance

inquiries, or make transfers between the person's accounts in the

same financial institution.

(d) In this section, the term "financial institution" has the

meaning assigned by Section 201.101.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 356, Sec. 1, eff. Aug. 30,

1999; Acts 1999, 76th Leg., ch. 344, Sec. 2.017, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 412, Sec. 2.16, eff. Sept. 1,

2001.

Sec. 59.202. USER FEE FOR SHARED ELECTRONIC TERMINAL. (a) The

owner of an electronic terminal that is located in this state and

that is connected to a shared network may impose a fee for the

use of that terminal if imposition of the fee is disclosed at a

time and in a manner that allows a user to avoid the transaction

without incurring the transaction fee.

(b) An agreement to share an electronic terminal may not:

(1) limit the right of the owner of an electronic terminal to

charge a fee described by Subsection (a) as allowed by the law of

this state or the United States;

(2) require the owner to limit or waive its rights or

obligations under this section; or

(3) otherwise discriminate in any manner against the owner as a

result of the owner's charging of a fee authorized under this

section.

(c) In this section:

(1) "Electronic fund transfer" means any transfer of money,

other than a transaction originated by check, draft, or similar

paper instrument, that is initiated through an electronic

terminal and orders, instructs, or authorizes a financial

institution to debit or credit an account. The term includes a

point-of-sale transfer, an unmanned teller machine transaction,

and a cash dispensing machine transaction.

(2) "Electronic terminal" means an electronic device, other than

a telephone, through which a consumer may initiate an electronic

fund transfer. The term includes a point-of-sale terminal, an

unmanned teller machine, and a cash dispensing machine.

(3) "Financial institution" has the meaning assigned by Section

201.101.

(4) "Shared network" means an electronic information

communication and processing facility used by two or more owners

of electronic terminals to receive, transmit, or retransmit

electronic impulses or other electronic indicia of transactions,

originating at electronic terminals, to financial institutions or

to other transmission facilities for the purpose of:

(A) the withdrawal by a customer of money from the customer's

account, including a withdrawal under a line of credit previously

authorized by a financial institution for the customer;

(B) the deposit of money by a customer in the customer's account

with a financial institution;

(C) the transfer of money by a customer between one or more

accounts maintained by the customer with a financial institution,

including the application of money against an indebtedness of the

customer to the financial institution; or

(D) a request for information by a customer concerning the

balance of the customer's account with a financial institution.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.018, eff. Sept.

1, 1999.

SUBCHAPTER D. SAFETY AT UNMANNED TELLER MACHINES

Sec. 59.301. DEFINITIONS. In this subchapter:

(1) "Access area" means a paved walkway or sidewalk that is

within 50 feet of an unmanned teller machine. The term does not

include a public right-of-way or any structure, sidewalk,

facility, or appurtenance incidental to the right-of-way.

(2) "Access device" has the meaning assigned by Regulation E (12

C.F.R. Section 205.2), as amended, adopted under the Electronic

Fund Transfer Act (15 U.S.C. Section 1693 et seq.), as amended.

(3) "Candlefoot power" means the light intensity of candles on a

horizontal plane at 36 inches above ground level and five feet in

front of the area to be measured.

(4) "Control" means the authority to determine how, when, and by

whom an access area or defined parking area may be used,

maintained, lighted, and landscaped.

(5) "Customer" means an individual to whom an access device is

issued for personal, family, or household use.

(6) "Defined parking area" means the portion of a parking area

open for unmanned teller machine customer parking that is

contiguous to an access area, is regularly, principally, and

lawfully used during the period beginning 30 minutes after sunset

and ending 30 minutes before sunrise for parking by customers

using the machine, and is owned or leased by the owner or

operator of the machine or owned or controlled by a person

leasing the machine site to the owner or operator of the machine.

The term does not include:

(A) a parking area that is physically closed or on which one or

more conspicuous signs indicate that the area is closed; or

(B) a level of a multiple-level parking area other than the

level considered by the operator of the unmanned teller machine

to be the most directly accessible to a customer.

(7) "Financial institution" has the meaning assigned by Section

201.101.

(8) "Operator" means the person primarily responsible for the

operation of an unmanned teller machine.

(9) "Owner" means a person having the right to determine which

financial institutions are permitted to use or participate in the

use of an unmanned teller machine.

(10) "Unmanned teller machine" means a machine, other than a

telephone, capable of being operated solely by a customer to

communicate to a financial institution:

(A) a request to withdraw money from the customer's account

directly or under a line of credit previously authorized by the

financial institution for the customer;

(B) an instruction to deposit money in the customer's account

with the financial institution;

(C) an instruction to transfer money between one or more

accounts maintained by the customer with the financial

institution;

(D) an instruction to apply money against an indebtedness of the

customer to the financial institution; or

(E) a request for information concerning the balance of the

account of the customer with the financial institution.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.019, eff. Sept.

1, 1999.

Sec. 59.302. EXCEPTION FOR CERTAIN UNMANNED TELLER MACHINES.

This subchapter does not apply to an unmanned teller machine:

(1) by which:

(A) a customer of a financial institution can authorize and

effect the electronic transfer of money from the customer's

account at the financial institution to a merchant's account at a

financial institution in the county or municipality in which the

terminal is located to obtain cash or to purchase, rent, or pay

for goods or services; and

(B) the merchant can ascertain that the transaction has been

completed and the money has been or will be transferred to the

merchant's account at the merchant's financial institution in the

county or municipality in which the terminal is located; or

(2) located:

(A) inside a building:

(i) unless the building is a freestanding installation existing

solely to provide an enclosure for the machine; or

(ii) except to the extent a transaction can be conducted from

outside the building; or

(B) in an area not controlled by the owner or operator of the

machine.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.303. APPLICABILITY TO CERTAIN PERSONS WHO ARE NOT OWNERS

OR OPERATORS. (a) A person is not an owner or operator solely

because the person's primary function is to provide for the

exchange, transfer, or dissemination of electronic fund transfer

data.

(b) A person whose primary function is to provide for the

exchange, transfer, or dissemination of electronic fund transfer

data and who is not an owner or operator is not liable to a

customer or user of an unmanned teller machine for a claim

arising out of or in connection with a use or attempted use of

the machine.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.304. CONSTRUCTION OF SUBCHAPTER. (a) This subchapter

does not require the relocation or modification of an unmanned

teller machine on the occurrence of a particular event or

circumstance.

(b) A violation of this subchapter or a rule adopted under this

subchapter is not negligence per se. Substantial compliance with

this subchapter and each rule adopted under this subchapter is

prima facie evidence that a person has provided adequate safety

protection measures relating to an unmanned teller machine under

this subchapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.305. LIGHTING REQUIRED. During the period beginning 30

minutes after sunset and ending 30 minutes before sunrise,

lighting shall be provided for:

(1) an unmanned teller machine;

(2) the machine's access area and defined parking area; and

(3) the exterior of the machine's enclosure, if the machine is

located in an enclosure.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.306. PERSONS REQUIRED TO PROVIDE LIGHTING. (a) Except

as provided by Subsection (b), the owner or operator shall

provide the lighting required by this subchapter.

(b) A person who leases the site where an unmanned teller

machine is located shall provide the lighting required by this

subchapter if the person controls the access area or defined

parking area for the machine and the owner or operator does not

control the access area or defined parking area.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.307. STANDARDS FOR LIGHTING. The lighting must be at

least:

(1) 10 candlefoot power at the face of the unmanned teller

machine and extending in an unobstructed direction outward five

feet;

(2) two candlefoot power within 50 feet from any unobstructed

direction from the face of the machine, except as provided by

Subdivision (3);

(3) if the machine is located within 10 feet of the corner of a

building and is generally accessible from the adjacent side, two

candlefoot power along the first 40 unobstructed feet of the

adjacent side of the building; and

(4) two candlefoot power in the part of the defined parking area

within 60 feet of the unmanned teller machine.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.308. SAFETY EVALUATION. (a) An owner or operator shall

in good faith evaluate the safety of each unmanned teller machine

that the person owns or operates.

(b) In making the evaluation, the owner or operator shall

consider:

(1) the extent to which the lighting for the machine complies

with Section 59.307;

(2) the presence of obstructions, including landscaping and

vegetation, in the area of the machine and the access area and

defined parking area for the machine; and

(3) the incidence of violent crimes in the immediate

neighborhood of the machine as shown by local law enforcement

records and of which the owner or operator has actual knowledge.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.309. NOTICE OF SAFETY PRECAUTIONS. (a) An issuer of an

access device shall give the customer a notice of basic safety

precautions that the customer should follow while using an

unmanned teller machine.

(b) The issuer shall personally deliver or mail the notice to

each customer whose mailing address is in this state according to

records for the account to which the access device relates. If

the issuer furnishes an access device to more than one customer

on the same account, the issuer is required to furnish a notice

to only one of the customers.

(c) The issuer may furnish information under this section with

other disclosures related to the access device, including an

initial or periodic disclosure statement furnished under the

Electronic Fund Transfer Act (15 U.S.C. Section 1693 et seq.).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.310. ENFORCEMENT AND RULES. (a) The finance commission

and the Credit Union Commission shall enforce this subchapter and

adopt rules to implement this subchapter.

(b) The rules must establish security requirements to be

implemented by a financial institution for the operation of an

unmanned teller machine. The rules may require the financial

institution to install and maintain security devices in addition

to those required by this subchapter to be operated in

conjunction with the machine for the protection of customers

using the machine, including:

(1) video surveillance equipment that is maintained in working

order and operated continuously during the hours of operation of

the machine; and

(2) adequate lighting around the premises that contain the

machine.

(b-1) The rules may provide for a system that enhances customer

security, taking into account emerging technologies, the

availability of networks to exchange information, and the

potential compliance costs for financial institutions and other

unmanned teller machine service providers.

(c) A financial institution that violates a rule adopted under

this section is subject to a civil penalty of not less than $50

or more than $1,000 for each day of violation and each act of

violation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

692, Sec. 1, eff. June 15, 2007.



CHAPTER 61. GENERAL PROVISIONS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE B. SAVINGS AND LOAN ASSOCIATIONS

CHAPTER 61. GENERAL PROVISIONS

Sec. 61.001. SHORT TITLE. This subtitle may be cited as the

Texas Savings and Loan Act.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 61.002. DEFINITIONS. In this subtitle:

(1) "Association" means a savings and loan association subject

to this subtitle.

(2) "Board" means the board of directors of an association.

(3) "Capital stock" means the units into which the proprietary

interest in a capital stock association is divided.

(4) "Capital stock association" means an association authorized

to issue capital stock.

(5) "Commissioner" means the savings and mortgage lending

commissioner.

(6) "Company" means a corporation, partnership, trust,

joint-stock company, association, unincorporated organization, or

other similar entity or a combination of any of those entities

acting together.

(7) "Domestic association" means a savings and loan association

organized under the laws of this state.

(8) "Earnings on savings accounts" means interest contractually

payable or dividends declared payable to holders of savings

accounts in an association.

(9) "Federal association" means a savings and loan association

incorporated under the Home Owners' Loan Act (12 U.S.C. Section

1461 et seq.).

(10) "Finance commission" means the Finance Commission of Texas.

(11) "Foreign association" means a savings and loan association:

(A) organized under the laws of:

(i) a state or territory of the United States other than this

state; or

(ii) the United States; and

(B) the principal office of which is located outside this state.

(12) "Loss reserves" means the aggregate amount of the reserves

allocated by an association solely to absorb losses.

(13) "Member" means, with respect to a mutual association, a

person:

(A) holding a savings account with the mutual association;

(B) assuming or obligated on a loan in which the mutual

association has an interest; or

(C) owning property that secures a loan in which the mutual

association has an interest.

(14) "Mutual association" means an association not authorized to

issue capital stock.

(15) "Savings account" means the amount of money an association

owes an account holder as the result of the deposit of funds in

the association.

(16) "Savings and loan association" means an association the

primary purposes of which are to promote thrift and home

financing and the principal activity of which is the lending of

money secured by liens on homes and other improved real property.

(17) "Savings and loan holding company" means a company that

directly or indirectly controls a savings and loan association or

controls another company that directly or indirectly controls a

savings and loan association.

(18) "Savings liability" means the aggregate amount of money

shown by the books of the association to be owed to the

association's account holders.

(19) "Shareholder" means the owner of capital stock.

(20) "Surplus" means the aggregate amount of:

(A) the undistributed earnings of an association held as

undivided profits or unallocated reserves for general corporate

purposes; and

(B) paid-in surplus held by the association.

(21) "Unsafe and unsound practice" means an action or inaction

in the operation of an association that is likely to:

(A) cause insolvency or substantial dissipation of assets or

earnings; or

(B) reduce the ability of the association to satisfy on time

withdrawal requests of savings account holders.

(22) "Withdrawal value of a savings account" means the net

amount of money that may be withdrawn by an account holder from a

savings account.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 6.101(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.026, eff. September 1, 2007.

Sec. 61.003. CONTROL; SUBSIDIARY. (a) For the purposes of this

subtitle, a person controls an association if the person has the

power to direct or cause the direction of the management and

policies of the association directly or indirectly. A person is

considered to control an association if the person, individually

or acting with others, directly or indirectly holds with the

power to vote, owns, or controls, or holds irrevocable proxies

representing, at least 25 percent of the voting rights of the

association.

(b) For the purposes of this subtitle, a company is a subsidiary

of an association if the association or another company directly

or indirectly controlled by the association controls the company.

An association is considered to control a company if the

association, directly or indirectly or acting with one or more

other individuals or entities or through one or more

subsidiaries:

(1) holds with the power to vote, owns, or controls, or holds

proxies representing, more than 25 percent of the voting shares

of the company;

(2) controls in any manner the election of a majority of the

directors of the company;

(3) is a general partner in the company; or

(4) has contributed more than 25 percent of the equity capital

of the company.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 61.004. NOTICE OF HEARING; RIGHT TO RESPOND. (a) Notice

of a hearing under this subtitle shall be given to each

association and federal association in the county in which the

subject matter of the hearing is or will be located, except that

notice of a hearing held under an order under Chapter 66 shall be

given to each party affected by the order.

(b) Each interested party is entitled to an opportunity to

respond and present evidence and argument on each issue involved

in a hearing under this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 61.005. RECORD OF PROCEEDING. On written request by an

interested party, the commissioner shall keep a formal record of

the proceedings of a hearing under this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 61.006. DECISION OR ORDER. (a) A decision or order

adverse to a party who has appeared and participated in a hearing

must be in writing and include separately stated findings of fact

and conclusions of law on the issues material to the decision or

order. Findings of fact that are stated in statutory language

must be accompanied by a concise and explicit statement of the

underlying facts supporting the findings.

(b) A decision or order entered after a hearing becomes final

and appealable 15 days after the date it is entered unless a

party files a motion for rehearing before that date. If the

motion for rehearing is overruled, the decision or order becomes

final and appealable on the date the order overruling the motion

is entered.

(c) Each party to a hearing shall be promptly notified

personally or by mail of a decision, order, or other action taken

in respect to the subject matter of the hearing.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 61.007. FEES. The finance commission by rule shall:

(1) set the amount of fees the commissioner charges for:

(A) supervision and examination of associations;

(B) filing an application or other documents; and

(C) other services the commissioner performs; and

(2) specify the time and manner of payment of the fees.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 22, eff. Sept. 1,

2001.



CHAPTER 62. ORGANIZATIONAL AND FINANCIAL REQUIREMENTS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE B. SAVINGS AND LOAN ASSOCIATIONS

CHAPTER 62. ORGANIZATIONAL AND FINANCIAL REQUIREMENTS

SUBCHAPTER A. INCORPORATION IN GENERAL

Sec. 62.001. APPLICATION TO INCORPORATE. (a) Five or more

residents of this state may apply to incorporate an association

by submitting to the commissioner an application and the filing

fee.

(b) An application must contain:

(1) two copies of the association's articles of incorporation

identifying:

(A) the name of the association;

(B) the location of the principal office; and

(C) the names and addresses of the initial directors;

(2) two copies of the association's bylaws;

(3) data sufficiently detailed and comprehensive to enable the

commissioner to make a determination under Section 62.007,

including statements, exhibits, and maps;

(4) other information relating to the association and its

operation that the finance commission by rule requires; and

(5) financial information about each applicant, incorporator,

director, or shareholder that the finance commission by rule

requires.

(c) Financial information described by Subsection (b)(5) is

confidential and not subject to public disclosure unless the

commissioner finds that public disclosure is necessary.

(d) The articles of incorporation and statements of fact shall

be signed and sworn to.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 23, eff. Sept. 1,

2001.

Sec. 62.002. ADDITIONAL INCORPORATION REQUIREMENTS FOR CAPITAL

STOCK ASSOCIATION. (a) A capital stock association's articles

of incorporation must include a statement of:

(1) the aggregate number of shares of common stock that the

association may issue;

(2) the par value of each share or that the shares are without

par value;

(3) whether the association may issue preferred stock;

(4) the amount of stock that has been subscribed and will be

paid for before the association begins business;

(5) the name and address of each subscriber and the amount

subscribed by each; and

(6) the amount of paid-in surplus with which the association

will begin business.

(b) Before approving the application of a capital stock

association, the commissioner may require the association to have

an aggregate amount of capital in the form of stock and paid-in

surplus that the finance commission by rule specifies.

(c) The subscriptions for capital stock and paid-in surplus,

less lawful expenditures, shall be returned pro rata to the

subscribers if:

(1) the application is not approved; or

(2) the association does not begin business.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.003. ADDITIONAL INCORPORATION REQUIREMENTS FOR MUTUAL

ASSOCIATION. (a) A mutual association's articles of

incorporation must include a statement of the amount of savings

liability of the association and the amount of the expense fund

with which the association will begin business.

(b) Before approving the articles of incorporation of a mutual

association, the commissioner may require the association to have

subscriptions for an aggregate amount of savings accounts and an

expense fund in an aggregate amount that the commissioner, under

rules of the finance commission, finds is necessary for the

successful operation of the association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.004. APPROVAL OF MANAGING OFFICER. (a) An association

may not begin business before:

(1) it presents to the commissioner the name and qualifications

of its managing officer; and

(2) the commissioner approves the managing officer.

(b) An applicant is not required at a hearing on the application

to specify in the public record the name or qualifications of the

managing officer of the association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.005. CORPORATE NAME. (a) The name of an association

must include the words "Savings Association," "Savings

Institution," "Savings and Loan Association," or "Savings and

Loan Institution," preceded by one or more appropriate

descriptive words approved by the commissioner.

(b) The commissioner may not approve the incorporation of an

association that has the same name as another association

authorized to do business in this state under this subtitle or a

name so nearly resembling the name of another association as to

be calculated to deceive unless the association is formed:

(1) by the reincorporation, reorganization, or consolidation of

other associations; or

(2) on the sale of the property or franchise of an association.

(c) A person who is not an association authorized to do business

under this subtitle may not do business under a name or title

that:

(1) indicates or reasonably implies that the business being done

is the type of business carried on or transacted by an

association; or

(2) is calculated to lead a person to believe that the business

being done is the type of business carried on or transacted by an

association.

(d) On application by the commissioner or an association, a

court may enjoin a violation of this section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.006. HEARING ON APPLICATION TO INCORPORATE. (a) On the

filing of a complete application to incorporate, the commissioner

shall:

(1) issue public notice of the application; and

(2) give any interested person an opportunity to appear, present

evidence, and be heard for or against the application.

(b) A hearing officer designated by the commissioner shall

preside over the hearing.

(c) The hearing officer shall file with the commissioner a

report on the hearing. The report must:

(1) specify findings of fact on each condition described by

Section 62.007(a); and

(2) identify the evidence that forms the basis for the findings.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.007. DECISION ON APPLICATION TO INCORPORATE; ISSUANCE OF

CERTIFICATE OF INCORPORATION. (a) The commissioner may approve

an application to incorporate only if the commissioner finds

that:

(1) the prerequisites to incorporation required by this chapter

are satisfied;

(2) the character, responsibility, and general fitness of each

person named in the articles of incorporation command confidence

and warrant belief that:

(A) the business of the association will be honestly and

efficiently conducted in accordance with the intent and purpose

of this subtitle; and

(B) the association will have qualified full-time management;

(3) there is a public need for the association;

(4) the volume of business in the community in which the

association will conduct its business indicates a profitable

operation is probable; and

(5) the operation of the association will not unduly harm an

existing association.

(b) On finding that the requirements of Subsection (a) are

fulfilled, the commissioner shall:

(1) enter an order approving the application and stating the

findings required by Subsection (a);

(2) issue under official seal a certificate of incorporation;

(3) deliver a copy of the approved articles of incorporation and

bylaws to the incorporators; and

(4) permanently retain a copy of the articles and bylaws.

(c) On delivery of the certificate of incorporation to the

incorporators, the association:

(1) is a corporate body with perpetual existence unless

terminated by law; and

(2) may exercise the powers of an association beginning on the

date the commissioner certifies receipt of satisfactory proof

that the association has received in cash and free of

encumbrance:

(A) the required amount of the capital stock and paid-in surplus

if the association is a capital stock association; or

(B) the required amount of the savings liability and expense

fund if the association is a mutual association.

(d) On denial of an application, the commissioner shall enter an

order denying the application and include a written statement

specifying the grounds for the denial. The commissioner shall

deliver by certified mail a copy of the order to the designated

representative of the incorporators.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.008. PREFERENCE FOR LOCAL CONTROL. If an application to

incorporate a new association that proposes to locate an office

in a community is before the commissioner at the same time as an

application to establish an additional office in the same

community from an existing association and the principal office

of the existing association is located in a county other than the

county in which the community is located, the commissioner may

give additional weight to the application of the applicant that

has the greater degree of control vested in or held by residents

of the community.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.009. DEADLINE FOR COMMENCING BUSINESS. (a) An

association shall begin business not later than the first

anniversary of the date the commissioner approves the

association's application.

(b) On the request of the incorporators and for good cause

shown, the commissioner may grant a reasonable extension of the

deadline prescribed by Subsection (a).

(c) The commissioner may rescind the authority to operate of an

association that does not begin business as required by this

subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.010. AMENDMENT OF ARTICLES OF INCORPORATION OR BYLAWS.

(a) An association may amend its articles of incorporation or

bylaws by a resolution adopted by a majority vote of those

entitled to vote attending an annual meeting or a special meeting

called for that purpose.

(b) An amendment may not take effect before it is filed with and

approved by the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.011. CHANGE OF OFFICE OR NAME. (a) Only with the prior

approval of the commissioner may an association:

(1) establish an office other than the principal office stated

in the association's articles of incorporation;

(2) move an office from its immediate vicinity; or

(3) change the association's name.

(b) On request, the commissioner shall give a person who may be

affected by an act described by Subsection (a) an opportunity to

be heard.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. INCORPORATION TO REORGANIZE OR MERGE

Sec. 62.051. PURPOSE OF INCORPORATION. A person may apply to

incorporate an association for the purpose of:

(1) purchasing the assets, assuming the liabilities, excluding

liability to stockholders, and continuing the business of an

association the commissioner considers to be in an unsafe

condition; or

(2) acquiring an existing association by merger.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.052. INCORPORATION REQUIREMENTS. (a) An application to

incorporate an association under this subchapter must be

submitted to the commissioner.

(b) The application must include information required by rule of

the finance commission.

(c) The association must have capital in an amount set by the

commissioner that is sufficient to carry out the purposes for

which incorporation is requested.

(d) If the commissioner considers the association to be

reorganized or merged to be in an unsafe condition:

(1) Chapter 2001, Government Code, does not apply to the

application; and

(2) the application and all information relating to the

application are confidential and not subject to public

disclosure.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 24, eff. Sept. 1,

2001.

Sec. 62.053. DECISION ON APPLICATION; ISSUANCE OF CERTIFICATE OF

INCORPORATION. (a) The commissioner shall approve an

application under this subchapter if the commissioner finds that:

(1) the business of the association that is to be reorganized or

merged can be effectively continued under the articles of

incorporation; and

(2) the reorganization or merger is in the best interest of the

general public and the savers, depositors, creditors, and

shareholders of the association that is to be reorganized or

merged.

(b) If the commissioner approves an application under Subsection

(a), the commissioner shall:

(1) state findings under that subsection in writing; and

(2) issue under official seal a certificate of incorporation.

(c) Notwithstanding Section 62.354, the commissioner may approve

an application to incorporate under this subchapter if the

commissioner:

(1) considers the association that is to be reorganized or

merged to be in an unsafe condition; and

(2) finds from the application and all information submitted

with the application that the reorganization or merger is in the

best interest of the general public and the savers, depositors,

creditors, and shareholders of the association that is to be

reorganized or merged.

(d) On issuance of the certificate of incorporation, the

association:

(1) is a corporate body and a continuation of the former

association, subject to all its liabilities, obligations, duties,

and relations; and

(2) may exercise the powers of an association.

(e) In a merger, a shareholder of a capital stock association

has the same dissenter's rights as a shareholder of a domestic

business corporation under the Texas Business Corporation Act.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. ADMINISTRATION

Sec. 62.101. ORGANIZATIONAL MEETING. (a) Not later than the

30th day after the date the corporate existence of an association

begins, the initial board shall hold an organizational meeting

and elect officers and take other appropriate action to begin the

business of the association.

(b) The commissioner for good cause shown by order may extend

the deadline prescribed by Subsection (a).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.102. BOARD OF DIRECTORS. (a) A board of not less than

five or more than 21 directors shall direct the business of the

association. The members or shareholders shall periodically set

the number of directors by a resolution adopted at an annual

meeting or a special meeting called for that purpose.

(b) The members or shareholders shall elect the board by a

majority vote at each annual meeting.

(c) The bylaws of a capital stock association may require all or

a majority of the board to be elected from among the holders of

the capital stock.

(d) A vacancy on the board is filled by the election by a

majority vote of the remaining directors, regardless of whether a

quorum exists, of a director to serve until the next annual

meeting of the members or shareholders. The remaining directors

may continue to direct the association until the vacancy is

filled.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.103. QUALIFICATION OF DIRECTORS. (a) To be qualified

for election as a director, a person must own, in good faith, in

the person's own right, and as shown on the books of the

association, a savings account, capital stock, or a combination

of both that has a value of at least $1,000. The ownership

interest may not be reduced to an amount less than that required

by this subsection by withdrawal or pledge for a loan by the

association while the person is a director. The bylaws of an

association may prescribe other qualifications for a director.

(b) A director whose ownership interest falls below the amount

required by Subsection (a) ceases to be a director. An action of

the board is not invalidated by the participation of the director

who ceases to be a director.

(c) A director who does not satisfy the qualifications

prescribed by this section because the association exercises its

right of redemption of savings accounts under Section 65.010

remains in office until the expiration of the director's term or

the director otherwise is disqualified from serving, whichever

occurs first.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.104. OFFICERS. (a) The officers of an association are:

(1) a president;

(2) one or more vice presidents;

(3) a secretary; and

(4) other officers prescribed by the bylaws.

(b) The board shall elect the officers by a majority vote.

(c) The president must be a member of the board.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.105. INDEMNITY BONDS OF DIRECTORS, OFFICERS, AND

EMPLOYEES. (a) An association shall maintain on file with the

commissioner a blanket indemnity bond with an adequate corporate

surety protecting the association from loss by or through

dishonest or criminal action or omission, including fraud, theft,

robbery, or burglary, by an officer or employee of the

association or a director of the association when the director

performs the duties of an officer or employee.

(b) An association that employs a collection agent who is not

covered by the bond required by Subsection (a) shall provide for

the bonding of the agent in an amount equal to at least twice the

average monthly collection of the agent unless the agent is an

institution insured by the Federal Deposit Insurance Corporation.

An association shall require a collection agent to settle with

the association at least monthly.

(c) The board and the commissioner must approve:

(1) the amount and form of the bond; and

(2) the sufficiency of the surety.

(d) The bond must provide that a cancellation by the surety or

the insured is not effective until the earlier of:

(1) the date the commissioner approves for the cancellation; or

(2) the 31st day after the date written notice of the

cancellation is given to the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.106. MEETINGS OF MEMBERS AND SHAREHOLDERS. (a) The

annual meeting of the members or shareholders of an association

shall be held at the time set by the bylaws of the association.

(b) A special meeting may be called as provided by the bylaws of

the association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.107. VOTING RIGHTS. (a) The bylaws of an association

must specify the voting requirements, including quorum

requirements, for conducting business at a meeting of the members

or shareholders.

(b) A person is entitled to vote at an annual or special meeting

of the association if the person:

(1) was a member or shareholder of record of the association on

December 31 of the year preceding the date of the meeting or on

the 20th business day preceding the date notice of the meeting

was given, whichever is later; and

(2) has not ceased to be a member or shareholder of the

association after the date described by Subdivision (1) and

before the date of the meeting.

(c) The bylaws of an association must provide for the voting

rights of the members or shareholders. The bylaws may provide for

computing the number of votes that a member or shareholder is

entitled to cast. The bylaws of a capital stock association may

provide that only a shareholder is entitled to vote.

(d) Unless the bylaws of the association provide otherwise, on a

question requiring action by the members or shareholders, each

member or shareholder is entitled to cast:

(1) one vote because the person is a member or shareholder;

(2) one vote for each share or fraction of a share of the

capital stock of the association the person owns; and

(3) one vote for each $100 or fraction of that amount of the

withdrawal value of savings accounts the person holds.

(e) A loan or a savings account creates a single membership for

voting purposes even if more than one person is obligated on the

loan or has an interest in the savings account.

(f) Voting may be in person or by proxy. A proxy must be in

writing, signed by the member or shareholder or the member's or

shareholder's attorney-in-fact, and filed with the secretary of

the association. Unless otherwise specified by the proxy, a proxy

continues until:

(1) a written revocation is delivered to the secretary; or

(2) the proxy is superseded by a subsequent proxy.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. OPERATIONS AND FINANCES

Sec. 62.151. COMPUTATION OF INCOME; STATEMENT OF CONDITION. (a)

An association shall close its books at the times provided by

its bylaws to determine the amount of its gross income for the

period since the date of the last closing of its books.

(b) An association's net income for a period is computed by

subtracting the association's operating expenses for the period

from the association's gross income for the period.

(c) An association shall:

(1) have prepared and published a statement of the association's

condition as of December 31 of each year; and

(2) file a copy of the statement with the commissioner not later

than January 15 of the year following the year for which the

statement is prepared.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.152. MINIMUM NET WORTH REQUIREMENT. An association

shall meet minimum net worth requirements prescribed by rule of

the finance commission.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 25, eff. Sept. 1,

2001.

Sec. 62.153. INSURANCE OF SAVINGS ACCOUNTS. (a) An association

may obtain insurance for its savings accounts from the Federal

Deposit Insurance Corporation.

(b) Only if the account is insured by the Federal Deposit

Insurance Corporation may a person advertise, represent, or offer

to accept a savings account in this state as:

(1) an insured or guaranteed account; or

(2) the savings account of an insured or guaranteed institution.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.154. LIMITATION ON ISSUANCE OF SECURITIES. An

association may issue a form of stock, share, account, or

investment certificate only as authorized by this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.155. COMMON STOCK. (a) An association may not issue

common stock before the common stock is fully paid for in cash.

(b) An association may not make a loan against the shares of its

outstanding common stock.

(c) An association may not directly or indirectly purchase its

own issued common stock.

(d) An association may not retire or redeem common stock until:

(1) all liabilities of the association are satisfied, including

all amounts due to holders of savings accounts, unless:

(A) the savings accounts are insured by an agency of the United

States or written permission is obtained from the commissioner;

and

(B) the retirement or redemption is authorized by a majority

vote of the association's stockholders at an annual meeting or a

special meeting called for that purpose;

(2) the basis of the retirement or redemption is approved by the

commissioner; and

(3) if an association's accounts are insured, the association

files written consent from the insuring agency with the

commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.156. PREFERRED STOCK. (a) An association may not issue

preferred stock before the preferred stock is fully paid for in

cash.

(b) An association may not make a loan against the shares of its

outstanding preferred stock.

(c) An association may retire or redeem preferred stock in the

manner provided by:

(1) the articles of incorporation; or

(2) a resolution of the board establishing the rights and

preferences relating to the stock.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.157. SERIES AND CLASSES OF PREFERRED STOCK. (a) The

articles of incorporation may:

(1) authorize that shares of preferred stock be divided into and

issued in series; and

(2) determine the rights and preferences of each series or part

of a series.

(b) Each series must be clearly designated to distinguish its

shares from the shares of other series or classes.

(c) The articles of incorporation may authorize the board by

resolution to divide classes of preferred stock into series and

to determine the rights and preferences of the shares of each

series. A copy of the resolution must be submitted to the

commissioner before the shares may be issued. The commissioner

shall file the resolution in the commissioner's office if the

resolution conforms to this subtitle. After the resolution is

filed, it is considered an amendment of the association's

articles of incorporation.

(d) All shares of the same class of preferred stock must be

identical except for the following rights and preferences:

(1) the rate of dividend;

(2) the terms, including price and conditions, under which

shares may be redeemed;

(3) the amount payable for shares on involuntary liquidation;

(4) the amount payable for shares on voluntary liquidation;

(5) a sinking fund provision for the redemption or purchase of

shares;

(6) the terms, including conditions, of conversion of shares

that may be converted; and

(7) voting rights.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.158. DIVIDENDS ON CAPITAL STOCK. The board of a capital

stock association may declare and pay a dividend out of current

or retained income, in cash or additional stock, to the holders

of record of the stock outstanding on the date the dividend is

declared.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.159. USE OF SURPLUS ACCOUNTS AND EXPENSE FUND

CONTRIBUTIONS. (a) At an association's closing date, the

association may use all or part of a surplus account, whether

earned or paid-in, or expense fund contributions on its books to:

(1) meet expenses of operating the association for the period

just closed;

(2) make required transfers to loss reserves; or

(3) pay or credit dividends declared on savings accounts.

(b) Paid-in surplus may be used instead of earnings to pay

organizational and operating expenses and dividends on savings

accounts and to meet any loss reserve requirements.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.160. USE OF EXPENSE FUND CONTRIBUTIONS. (a) The

expense of organizing the association, the association's

operating expenses, and the dividends declared and paid or

credited to the association's savings account holders may be paid

out of the expense fund until the association's earnings are

sufficient to pay those amounts.

(b) The amounts contributed to the expense fund are not a

liability of the association except as provided by this

subchapter.

(c) The association shall pay to the contributor dividends on

the amount contributed. An amount contributed to the expense fund

is considered a savings account of the association.

(d) Contributions to the expense fund may be repaid the

contributors pro rata from the net earnings of the association

after provision for required loss reserve allocations and payment

or credit of dividends declared on savings accounts.

(e) If the association is liquidated before contributions to the

expense fund are repaid, contributions to the expense fund that

remain unspent after the payment of expenses of liquidation,

creditors, and the withdrawal value of savings accounts shall be

repaid the contributors pro rata.

(f) The association's books must reflect the expense fund.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. CONVERSION TO FEDERAL ASSOCIATION

Sec. 62.201. CONDITIONS FOR CONVERSION. (a) The finance

commission by rule shall establish the conditions under which an

association may convert to a federal association under Section 5,

Home Owners' Loan Act (12 U.S.C. Section 1464), and its

subsequent amendments.

(b) The conditions must ensure that the conversion will not

cause undue harm to the public interest or another existing

association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.202. APPLICATION TO CONVERT. (a) An association may

convert to a federal association if a resolution favoring the

conversion is adopted by a majority vote of the members or

shareholders of the association who are entitled to vote at an

annual meeting or a special meeting called to consider the

conversion.

(b) The application to convert must:

(1) be filed in the office of the commissioner not later than

the 10th day after the date of the meeting; and

(2) include a copy of the minutes of the meeting, sworn to by

the secretary or an assistant secretary.

(c) The copy of the minutes filed under Subsection (b) is

presumptive evidence that the meeting was held and the resolution

was adopted.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.203. REVIEW BY COMMISSIONER; APPROVAL. Not later than

the 10th day after the date an application to convert is

received, the commissioner shall:

(1) consent in writing to the conversion; or

(2) set a hearing on whether the conversion complies with rules

adopted under Section 62.201.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.204. HEARING ON APPLICATION. (a) A hearing set under

Section 62.203(2) shall be held not later than the 25th day after

the date the application is filed unless a later date is agreed

to by the applicant and the commissioner.

(b) The commissioner or a hearing officer designated by the

commissioner shall conduct the hearing.

(c) The hearing shall be conducted as a contested case as

provided by Chapter 2001, Government Code, except that:

(1) a proposal for decision may not be made; and

(2) the commissioner shall render a final decision or order not

later than the 15th day after the date the hearing is closed.

(d) The provisions of Chapter 2001, Government Code, relating to

motion for rehearing and judicial review are available to the

applicant if the commissioner refuses to approve the conversion.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.205. CONSUMMATION OF CONVERSION. Within three months

after the date the commissioner consents to the conversion of an

association, the association shall take the action necessary

under federal law to convert the association to a federal

association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.206. FILING OF CHARTER OR CERTIFICATE. (a) The

converted association shall file with the commissioner:

(1) a copy of the charter issued to the federal association by

the Office of Thrift Supervision; or

(2) a certificate showing the organization of the association as

a federal association, certified by the secretary or assistant

secretary of the Office of Thrift Supervision.

(b) Failure to file a required instrument with the commissioner

does not affect the validity of the conversion.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.207. EFFECT OF ISSUANCE OF CHARTER. On the issuance of

a charter by the Office of Thrift Supervision, the association:

(1) ceases to be an association incorporated under this

subtitle; and

(2) is no longer subject to the supervision and control of the

commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.208. CONTINUATION OF CORPORATE EXISTENCE. After an

association is converted to a federal association:

(1) the corporate existence of the association continues; and

(2) the federal association is considered to be a continuation

of the association that was converted.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.209. PROPERTY AND OBLIGATIONS OF CONVERTED ASSOCIATION.

(a) The property of an association converted to a federal

association immediately by operation of law vests in the federal

association.

(b) The federal association:

(1) holds the property in its own right to the extent it was

held by the association that was converted; and

(2) succeeds to the obligations and relations of the association

that was converted on the date the conversion takes effect.

(c) A pending judicial proceeding to which the association that

was converted is a party is not abated or discontinued by reason

of the conversion and may be prosecuted to final judgment, order,

or decree as if the conversion had not occurred.

(d) The federal association may continue a judicial proceeding

in its own corporate name. A judgment, order, or decree that

might have been rendered for or against the association that was

converted may be rendered for or against the federal association.

(e) In this section, "property" includes the right, title, and

interest in and to property, including things in action, and each

right, privilege, interest, and asset that exists or inures.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. CONVERSION OF FEDERAL ASSOCIATION OR STATE OR

NATIONAL BANK TO STATE ASSOCIATION

Sec. 62.251. APPLICATION TO CONVERT. (a) A federal association

or state or national bank may convert to an association if the

conversion is approved by a majority vote of the members or

shareholders of the federal association or state or national bank

cast at an annual meeting or a special meeting called to consider

the conversion.

(b) The application to convert must:

(1) be filed in the office of the commissioner and with the

Office of Thrift Supervision or its successor not later than the

10th day after the date of the meeting; and

(2) include a copy of the minutes of the meeting, sworn to by

the secretary or an assistant secretary.

(c) The copy of the minutes filed under Subsection (b) is

presumptive evidence that the meeting was held and the conversion

was approved.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.252. ELECTION OF DIRECTORS; EXECUTION AND ACKNOWLEDGMENT

OF APPLICATION AND BYLAWS. (a) At the meeting under Section

62.251(a), the members or shareholders shall elect the directors

of the association.

(b) The directors shall execute two copies of the application

required by Section 62.251.

(c) Each director of the association shall sign and acknowledge

the application as a subscriber and the proposed bylaws as an

incorporator.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.253. REVIEW BY COMMISSIONER; APPROVAL. (a) On receipt

of an application, the commissioner shall order an examination of

the entity to be converted.

(b) If the commissioner finds the entity is in sound condition,

the commissioner shall:

(1) approve the conversion; and

(2) insert in the certificate of incorporation, at the end of

the paragraph preceding the testimonium clause, the statement

"This association is incorporated by conversion from __________

(a federal savings and loan association, state bank, or national

bank, as applicable)."

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.254. APPLICABILITY OF SUBTITLE TO CONVERTED ASSOCIATION.

(a) To the extent applicable, this subtitle applies to an

association incorporated under this subchapter.

(b) An association incorporated under this subchapter:

(1) is a continuation of the entity that was converted; and

(2) has the property and rights of that entity.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER G. CONVERSION OF ASSOCIATION TO STATE OR NATIONAL BANK

OR STATE OR FEDERAL SAVINGS BANK

Sec. 62.301. APPLICATION TO CONVERT TO STATE SAVINGS BANK. An

association may apply to the commissioner to convert to a state

savings bank by filing an application with the commissioner. The

application shall be processed under Subtitle C.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.302. APPLICATION TO CONVERT TO STATE OR NATIONAL BANK OR

STATE OR FEDERAL SAVINGS BANK. (a) An association may convert

to a state or national bank or state or federal savings bank if a

resolution favoring the conversion is adopted by a majority vote

of the members or shareholders of the association who are

entitled to vote at an annual meeting or a special meeting called

to consider the conversion.

(b) The application to convert must:

(1) be filed in the office of the commissioner not later than

the 10th day after the date of the meeting; and

(2) include a copy of the minutes of the meeting, sworn to by

the secretary or an assistant secretary.

(c) The copy of the minutes filed under Subsection (b) is

presumptive evidence that the meeting was held and the resolution

was adopted.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.303. REVIEW BY COMMISSIONER; APPROVAL. (a) The

commissioner shall approve the application if the commissioner

determines that the association is in good standing.

(b) For purposes of Subsection (a), an association is in good

standing if the association has paid all fees, assessments, and

money due and payable to the Department of Savings and Mortgage

Lending.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.027, eff. September 1, 2007.

Sec. 62.304. FILING OF CHARTER OR CERTIFICATE. (a) The bank or

savings bank shall file with the commissioner:

(1) a copy of the charter issued to the bank or savings bank by

the appropriate financial institution regulatory agency; or

(2) a certificate showing the organization of the bank or

savings bank as a financial institution, certified by the

secretary or assistant secretary of the appropriate financial

institution regulatory agency.

(b) Failure to file the charter or certificate with the

commissioner does not affect the validity of the conversion.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.305. EFFECT OF APPROVAL OF APPLICATION AND ISSUANCE OF

CHARTER. On the commissioner's approval of the application for

conversion and the appropriate financial institution regulatory

agency's issuance of a charter, the bank or savings bank:

(1) ceases to be an association incorporated under this

subtitle; and

(2) is no longer subject to the supervision and control of the

commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.306. CONTINUATION OF CORPORATE EXISTENCE. After an

association is converted to a bank or savings bank:

(1) the corporate existence of the association continues; and

(2) the bank or savings bank is considered to be a continuation

of the association that was converted.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.307. PROPERTY AND OBLIGATIONS OF CONVERTED ASSOCIATION.

(a) The property of an association converted to a bank or

savings bank immediately by operation of law vests in the bank or

savings bank.

(b) The bank or savings bank:

(1) holds the property in its own right to the extent it was

held by the association that was converted; and

(2) succeeds to the obligations and relations of the association

that was converted on the date the conversion takes effect.

(c) A pending judicial proceeding to which the association that

was converted is a party is not abated or discontinued by reason

of the conversion and may be prosecuted to final judgment, order,

or decree as if the conversion had not occurred.

(d) The bank or savings bank may continue a pending action in

its own corporate name. A judgment, order, or decree that might

have been rendered for or against the association that was

converted may be rendered for or against the bank or savings

bank.

(e) In this section, "property" has the meaning assigned by

Section 62.259(e).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER H. REORGANIZATION, MERGER, AND CONSOLIDATION

Sec. 62.351. AUTHORITY TO REORGANIZE, MERGE, OR CONSOLIDATE.

(a) An association may reorganize, merge, or consolidate with

another association, federal association, foreign association,

state or national bank, or state or federal savings bank under a

plan adopted by the board.

(b) The plan must be approved:

(1) at an annual meeting or a special meeting called to consider

the action by a majority of the total vote the members or

shareholders are entitled to cast; and

(2) by the commissioner.

(c) A shareholder of a capital stock association has the same

dissenter's rights as a shareholder of a domestic corporation

under the Texas Business Corporation Act.

(d) A merger or consolidation of a domestic association with a

foreign association is also subject to Subchapter I.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.352. CONTINUATION OF CORPORATE EXISTENCE; HOME OFFICE OF

SURVIVING ENTITY. (a) An entity that results from a

reorganization, merger, or consolidation as provided by Section

62.351 has the same incidents as the reorganized, merged, or

consolidated entity in the same manner as an entity that has

converted under this chapter has the same incidents as the

converting entity.

(b) The home office of the association in the proposed merger

that possesses the largest assets is the home office of the

surviving entity unless the commissioner approves otherwise.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.353. NOTICE AND HEARING; CONFIDENTIALITY. (a) On

presentation of a plan of reorganization, merger, or

consolidation, the commissioner shall give:

(1) public notice of the reorganization, merger, or

consolidation in each county in which an association

participating in the plan has an office; and

(2) any interested person an opportunity to appear, present

evidence, and be heard for or against the plan.

(b) A hearing officer designated by the commissioner shall

preside over the hearing.

(c) If a protest is not received on or before the date of the

hearing, the commissioner or hearing officer may waive the

hearing.

(d) Except as provided by Subsection (e), the provisions of

Chapter 2001, Government Code, applicable to a contested case

apply to the hearing.

(e) If the commissioner designates a merger as a supervisory

merger under rules adopted by the finance commission:

(1) the notice and hearing provisions of Chapter 2001,

Government Code, and of this section do not apply to the

application; and

(2) the application and all information relating to the

application are confidential and not subject to public

disclosure.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.354. DENIAL BY COMMISSIONER OF PLAN. The commissioner

shall issue an order denying the plan if the commissioner finds

that:

(1) the reorganization, merger, or consolidation would

substantially lessen competition or restrain trade, and result in

a monopoly or further a combination or conspiracy to monopolize

or attempt to monopolize the savings and loan industry in any

part of the state, unless the anticompetitive effects of the

reorganization, merger, or consolidation are clearly outweighed

in the public interest by the probable effect of the

reorganization, merger, or consolidation in meeting the

convenience and needs of the community to be served;

(2) in a merger or consolidation, the financial condition of

either entity would jeopardize the financial stability of an

association that is a party to the plan;

(3) the plan is not in the best interest of an association that

is a party to the plan;

(4) the experience, ability, standing, competence,

trustworthiness, or integrity of the management of the entities

proposing the plan is such that the reorganization, merger, or

consolidation would not be in the best interest of the

associations that are parties to the plan;

(5) after reorganization, merger, or consolidation, the

surviving entity would not be solvent, have adequate capital

structure, or be in compliance with the laws of this state;

(6) the entities proposing the plan have not furnished all of

the information pertinent to the application that is reasonably

requested by the commissioner; or

(7) the entities proposing the plan are not acting in good

faith.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER I. ADDITIONAL PROVISIONS FOR MERGER OR CONSOLIDATION

OF DOMESTIC AND FOREIGN ASSOCIATIONS

Sec. 62.401. APPLICABILITY OF SUBCHAPTER. (a) This subchapter

applies only to the merger or consolidation of a domestic

association with a foreign association.

(b) The requirements of and authority and duties provided by

this subchapter are in addition to those provided by Subchapter

H.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.402. ADOPTION OF MERGER OR CONSOLIDATION PLAN. The

board of directors of the foreign association must adopt the

merger or consolidation plan.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.403. NOTICE AND HEARING; CONFIDENTIALITY. If the

commissioner considers the domestic association to be in an

unsafe condition:

(1) the notice and hearing provisions of Chapter 2001,

Government Code, and of Section 62.353 do not apply to the

application; and

(2) the application and all information related to the

application are confidential and not subject to public

disclosure.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.404. DENIAL BY COMMISSIONER OF APPLICATION. If the

surviving association is a foreign association, the commissioner

shall deny the application if:

(1) the laws of the state in which the foreign association has

its principal place of business do not permit a savings and loan

association of that state to merge or consolidate with a domestic

association if the surviving association is a domestic

association; or

(2) the foreign association is controlled by a savings and loan

holding company that has its principal place of business in a

state whose laws do not permit a savings and loan association of

that state to merge or consolidate with a domestic association if

the surviving association is a domestic association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.405. APPROVAL BY COMMISSIONER OF PLAN. (a) If the

commissioner approves the plan of merger or consolidation, the

commissioner shall issue an order approving the merger or

consolidation.

(b) If the surviving association is a foreign association, the

commissioner shall issue and deliver to the surviving association

a certificate of authority to do business as an association in

this state for the period expiring on January 31 of the next

calendar year.

(c) A surviving association that is a domestic association shall

operate under:

(1) the articles and bylaws of the merging or consolidating

domestic association; and

(2) the laws applicable to a domestic association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.406. ENFORCEMENT OF CONDITION, RESTRICTION, OR

REQUIREMENT ON SURVIVING FOREIGN ASSOCIATION. If the surviving

association is a foreign association, the commissioner may

enforce a condition, restriction, or requirement on the surviving

association that could have been enforced by the state in which

the foreign association has its principal place of business if

the merger or consolidation had occurred in that state and the

surviving association were a domestic association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER J. MERGER OF SUBSIDIARY CORPORATION

Sec. 62.451. AUTHORITY TO MERGE. One or more corporations

organized under a law of this state may merge into an association

that owns all of the corporations' capital stock if:

(1) the board of directors of the association and each

corporation by a majority vote adopt the plan of merger; and

(2) the secretary of state and the commissioner approve the

merger.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.452. ARTICLES OF MERGER. (a) The articles of merger

must:

(1) be executed by the president or vice president and a

secretary or assistant secretary of the association and each

corporation; and

(2) include:

(A) the name of the association and each corporation;

(B) a copy of the resolution of the association and each

corporation adopting the plan of merger;

(C) a statement of the number of shares of each class issued or

authorized by each corporation;

(D) a statement that all capital stock of each corporation is

owned by the association; and

(E) a statement incorporating the provisions of Section

62.454(b).

(b) An original and a copy of the articles of merger shall be

submitted to the secretary of state and the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.453. APPROVAL OF MERGER. (a) The secretary of state

shall approve the articles of merger if the secretary of state

determines that:

(1) the articles of merger comply with applicable law; and

(2) all fees and franchise taxes due from each corporation have

been paid.

(b) The commissioner shall approve the articles of merger if the

commissioner determines that:

(1) the articles of merger comply with applicable law; and

(2) the merger is in the best interest of the association.

(c) On approval of the articles of merger, each approving

officer shall:

(1) endorse on the original and copy of the articles of merger

the word "filed" and the date of the approval;

(2) file the original articles of merger in the records of the

officer's office; and

(3) issue and deliver to the association a certificate of merger

with an attached copy of the articles of merger.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.454. EFFECT OF MERGER. (a) A merger takes effect on

the date the last required certificate of merger is issued.

(b) After the merger takes effect:

(1) a corporation that was merged ceases to exist;

(2) the association assumes the rights and obligations of the

corporation and owns the property of the association; and

(3) the association's articles of incorporation are considered

amended to the extent that a change is stated in the plan of

merger.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.455. INAPPLICABILITY OF SUBCHAPTER H. Subchapter H does

not apply to a merger under this subchapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER K. VOLUNTARY LIQUIDATION

Sec. 62.501. RESOLUTION TO LIQUIDATE AND DISSOLVE; APPROVAL BY

COMMISSIONER. (a) An association may liquidate and dissolve if:

(1) at an annual meeting or a special meeting called for that

purpose, the members and shareholders by majority vote adopt a

resolution to liquidate and dissolve; and

(2) a copy of the resolution certified to by the president and

the secretary of the association and an itemized statement of the

association's assets and liabilities sworn to by a majority of

its board is filed with and approved by the commissioner.

(b) On the approval by the commissioner of the resolution:

(1) the association may not accept additional savings accounts

or additions to savings accounts or make additional loans; and

(2) the association's income and receipts in excess of actual

expenses of liquidation shall be applied to the discharge of its

liabilities.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.502. DISTRIBUTION OF ASSETS. (a) The board, under the

commissioner's supervision and in accordance with the approved

liquidation plan, shall liquidate the affairs of the association

and reduce the association's assets to cash for the purpose of

paying, satisfying, and discharging all existing liabilities and

obligations of the association, including the withdrawal value of

all savings accounts.

(b) The board shall distribute any remaining balance pro rata

among the savings account members of record on the date the

association adopted the resolution to liquidate.

(c) The board of a capital stock association shall distribute

any assets remaining after liabilities and obligations are fully

paid and satisfied, including the withdrawal value of savings

accounts, among the shareholders according to their liquidation

rights.

(d) The board shall pay from the assets of the association all

expenses incurred by the commissioner and the commissioner's

representatives during the course of the liquidation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.503. FINAL REPORT AND ACCOUNTING. (a) On completion of

the liquidation, the board shall file with the commissioner a

final report and accounting of the liquidation.

(b) The commissioner's approval of the report is a complete and

final discharge of the board and each member in connection with

the liquidation of the association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER L. CHANGE OF CONTROL OF ASSOCIATION

Sec. 62.551. INAPPLICABILITY OF SUBCHAPTER. This subchapter

does not apply to a conversion, reorganization, merger,

consolidation, or voluntary liquidation under Subchapter E, F, G,

H, J, or K.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.552. EFFECT OF SUBCHAPTER ON OTHER LAW. This subchapter

does not:

(1) excuse or diminish the notice requirements prescribed by

this subtitle; or

(2) prevent the commissioner from investigating, commenting on,

or seeking to enjoin or set aside a transfer of voting securities

that the commissioner considers to be contrary to the public

interest, regardless of whether the transfer is governed by this

subchapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.553. APPLICATION FOR CHANGE OF CONTROL. (a) Control of

an association may be changed only if an application for approval

of the change is filed with and approved by the commissioner.

(b) The application must be:

(1) on a form prescribed by the commissioner;

(2) sworn to; and

(3) accompanied by the appropriate filing fee.

(c) Unless the commissioner expressly waives a requirement of

this subsection, the application must contain:

(1) the identity, personal history, business background and

experience, and financial condition of each person by whom or on

whose behalf the acquisition is to be made, including a

description of:

(A) the managerial resources and future prospects of each

acquiring party; and

(B) any material pending legal or administrative proceedings to

which the person is a party;

(2) the terms of any proposed acquisition and the manner in

which the acquisition is to be made;

(3) the identity, source, and amount of the money or other

consideration used or to be used in making the acquisition and,

if any part of the money or other consideration has been or will

be borrowed or otherwise obtained for the purpose of making the

acquisition, a description of the transaction, the names of the

parties, and arrangements, agreements, or understandings with the

parties;

(4) any plan or proposal of an acquiring party to liquidate the

association, sell the association's assets, merge the association

with another company, or make other major changes in the

association's business or corporate structure or management;

(5) the terms of any offer, invitation, agreement, or

arrangement under which a voting security will be acquired and

any contract affecting that security or its financing after it is

acquired;

(6) information establishing that the requirements under Section

62.555(b) are satisfied; and

(7) other information:

(A) the finance commission by rule requires to be furnished in

an application; or

(B) the commissioner orders to be included in a particular

application.

(d) The commissioner may require each member of a group

proposing to acquire voting securities under this subchapter to

provide the information required by the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 26, eff. Sept. 1,

2001.

Sec. 62.554. APPLICATION FILING FEE. (a) The finance

commission by rule shall adopt a schedule of fees for filing

applications and holding hearings. The schedule may be graduated

so that an application or hearing that is more difficult to

review or administer requires a larger fee.

(b) An application fee is not refundable if the application is

denied. The commissioner may refund a portion of the fee if the

application is withdrawn before the commissioner completes

reviewing the application.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.555. DENIAL OF APPLICATION. (a) The commissioner by

order shall deny an application unless the applicant establishes

that:

(1) the acquisition would not:

(A) substantially lessen competition;

(B) restrain trade in a manner that would result in a monopoly;

or

(C) further a combination or conspiracy to monopolize or attempt

to monopolize the savings and loan industry in any part of this

state;

(2) the financial condition of an acquiring party would not

jeopardize the financial stability of the association being

acquired;

(3) the plan or proposal to liquidate or sell the association or

any assets is in the best interest of the association;

(4) the experience, ability, standing, competence,

trustworthiness, and integrity of the applicant are sufficient to

ensure that the acquisition is in the best interest of the

association; and

(5) the association would be solvent, have adequate capital

structure, and be in compliance with the laws of this state.

(b) The commissioner is not required to deny an application that

fails to comply with Subsection (a)(1) if the commissioner

determines that:

(1) the anticompetitive effects of the acquisition are clearly

outweighed in the public interest by the probable effect of the

acquisition in meeting the convenience and needs of the community

to be served; and

(2) the acquisition does not violate a law of this state or the

United States.

(c) Notwithstanding Subsections (a) and (b), the commissioner

shall issue an order denying an application if the commissioner

determines that the applicant:

(1) has failed to furnish all of the information pertinent to

the application reasonably requested by the commissioner; or

(2) is not acting in good faith.

(d) If the commissioner does not deny an application before the

61st day after the date the application is filed, the acquisition

may be consummated. The acquisition may be consummated before the

expiration of the 60-day period if the commissioner notifies the

applicant in writing that the application will not be denied.

(e) An agreement entered into by the applicant and the

commissioner as a condition that the application will not be

denied is enforceable against the association and is considered

an agreement under this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.556. APPEAL TO COMMISSIONER OF DENIAL. (a) If the

commissioner denies an application, the applicant is entitled to

a hearing if the applicant submits a written request for a

hearing not later than the later of:

(1) the 30th day after the date the application is filed; or

(2) the 15th day after the date the application is denied.

(b) Not later than the 30th day after the date the hearing is

closed, the commissioner shall enter a final order affirming or

withdrawing the denial of the application.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.557. JUDICIAL REVIEW. (a) An applicant may appeal the

commissioner's denial of an application or the commissioner's

order affirming the denial only after a final order is entered.

The commissioner is defendant in the appeal.

(b) A party to the action may appeal the court's decision. The

appeal is returnable to the appellate court at once and has

precedence in that court over any cause of a different character

pending in that court.

(c) The commissioner is not required to give an appeal bond in a

cause arising under this subchapter.

(d) Filing an appeal under this section does not stay an order

of the commissioner that is adverse to the applicant.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.558. UNAUTHORIZED CHANGE OF CONTROL. If it appears that

a change in control may have taken place without approval, the

commissioner may call a hearing to determine whether:

(1) a change in control has occurred without approval or an

unauthorized person without any apparent ownership interest in

the association, acting alone or with others, effectively has

indirect controlling or dominating influence over the management

or policies of the association; and

(2) if control or indirect controlling or dominating influence

has been acquired as provided by Subdivision (1), an appropriate

supervisory order should be issued, including an order requiring

a divestiture of that control or indirect controlling or

dominating influence.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.559. CONFIDENTIALITY. (a) Except as provided by this

section, information obtained by the commissioner under this

subchapter is confidential and may not be disclosed by the

commissioner or an officer or employee of the Department of

Savings and Mortgage Lending.

(b) The commissioner may disclose the information to a

department, agency, or instrumentality of this state or the

United States if the commissioner considers disclosure to be

necessary or proper to the enforcement of the laws of this state

or the United States and in the best interest of the public.

(c) When the commissioner receives the application, the

commissioner shall submit to the Texas Register notice of the

application, its date of filing, and the identity of each party

to the application. The information submitted shall be published

in the Texas Register in the next issue following the date the

information is received.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.028, eff. September 1, 2007.

Sec. 62.560. INJUNCTION. (a) The attorney general on behalf of

the commissioner may apply for equitable relief, including an

order enjoining a violation, if the commissioner believes a

person has violated or is about to violate this subchapter or a

rule of the finance commission or order of the commissioner

adopted under this subchapter.

(b) The suit must be brought in a district court of Travis

County.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 27, eff. Sept. 1,

2001.

Sec. 62.561. CRIMINAL PENALTY. (a) A person commits an offense

if the person intentionally makes a materially false or

misleading statement to the commissioner with respect to the

information required by this subchapter.

(b) An offense under this section is a misdemeanor punishable

by:

(1) a fine in an amount not to exceed $2,000;

(2) confinement in county jail for a period not to exceed one

year; or

(3) both the fine and confinement.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 63. GENERAL POWERS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE B. SAVINGS AND LOAN ASSOCIATIONS

CHAPTER 63. GENERAL POWERS

Sec. 63.001. GENERAL CORPORATE POWERS. (a) An association has

all the powers authorized by this subtitle and any other right,

privilege, or power incidental to or reasonably necessary to

accomplish the purposes of the association.

(b) With the commissioner's prior approval, an association may

engage in business as a savings and loan association in any state

of the United States to the extent permitted by the laws of that

state, either directly or through the ownership of an association

incorporated under the laws of another state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 63.002. ENLARGEMENT OF POWERS. Notwithstanding any other

provision of this subtitle, an association may:

(1) perform a function or engage in an activity, including

making a loan or investment, to the same extent as a federal

association;

(2) raise capital in the same manner and form as a federal

association;

(3) issue a certificate in the same form as a federal

association; or

(4) pay a dividend, earnings, or interest on a certificate in

the same manner as a federal association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 63.003. POWERS OF FEDERAL ASSOCIATION. A federal

association and its members have all the powers, privileges,

benefits, immunities, and exemptions provided by the law of this

state for an association and the association's members.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 63.004. POWER TO BORROW. (a) An association may:

(1) borrow from any nongovernmental source an aggregate amount

that does not exceed 25 percent of the amount of the

association's savings liability on the date of borrowing; and

(2) pledge the association's assets to secure repayment of the

borrowed money.

(b) Except as provided by Subsection (c), an association may

borrow from a nongovernmental source an amount exceeding the

amount described in Subsection (a)(1) only with the prior written

approval of the commissioner.

(c) An association that is a member of a Federal Home Loan Bank

may borrow or obtain an advance from that bank in an amount and

on terms prescribed by that bank.

(d) An association at any time through action of its board may

issue a capital note, debenture, or other capital obligation

authorized by rules adopted under Section 11.302.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 63.005. FISCAL AGENT. (a) An association may act as

fiscal agent of the United States. An association designated as

fiscal agent of the United States by the secretary of the

treasury shall act under regulations as required by the secretary

and may act as fiscal agent for an instrumentality of the United

States.

(b) An association may act as fiscal agent of this state or of a

governmental subdivision or instrumentality of this state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 63.006. POWER TO ACT UNDER CERTAIN FEDERAL RETIREMENT

PLANS. An association or a federal association, to the extent

that its charter and applicable federal regulations permit, may:

(1) exercise any power necessary to qualify as a trustee or

custodian for:

(A) a retirement plan meeting the requirements of 26 U.S.C.

Section 401(d) or 408; or

(B) a similar plan permitted or recognized by federal law; and

(2) invest money the association holds as trustee or custodian

under Subdivision (1) in the association's savings accounts if

the plan does not prohibit that investment.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 63.007. RIGHT TO ACT TO AVOID LOSS. This subtitle or

another statute of this state does not deny an association the

right to invest its money, operate a business, manage or deal in

property, or take other action during any period that is

reasonably necessary to avoid loss on a prior loan or investment

or on an obligation created in good faith.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 63.008. CLOSING PLACE OF BUSINESS. An association or a

federal savings and loan association operating in this state may

close its place of business at any time its board determines.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 63.009. EMERGENCY CLOSING. (a) If the officers of an

association determine that an emergency that affects or may

affect the association's offices or operations exists or is

impending, the officers, as reasonable, may determine:

(1) not to conduct the involved operations or open the offices

on any business or banking day; or

(2) if the association is open, to close the offices or the

involved operations for the duration of the emergency.

(b) Subject to Subsection (c), a closed office or operation

under this section shall remain closed until the officers

determine that the emergency has ended and for any additional

time reasonably required to reopen.

(c) An association that closes an office or an operation under

this section shall notify the commissioner of its action by any

means available and as promptly as conditions permit. An office

or operation may not be closed for more than 48 consecutive

hours, excluding other legal holidays, without the commissioner's

approval.

(d) In this section, "emergency" means a condition or occurrence

that may interfere physically with the conduct of normal business

at the offices of an association or with the conduct of a

particular association operation or that poses an imminent or

existing threat to the safety or security of persons, property,

or both. The term includes a condition or occurrence arising

from:

(1) fire, flood, earthquake, hurricane, tornado, wind, rain, or

snowstorm;

(2) labor dispute and strike;

(3) power failure;

(4) transportation failure;

(5) interruption of communication facilities;

(6) shortage of fuel, housing, food, transportation, or labor;

(7) robbery, burglary, or attempted robbery or burglary;

(8) actual or threatened enemy attack;

(9) epidemic or other catastrophe;

(10) riot or civil commotion; or

(11) any other actual or threatened unlawful or violent act.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 63.010. EFFECT OF CLOSING. (a) A day on which an

association or one or more of its operations is closed under

Section 63.009 during all or part of its normal business hours is

considered to be a legal holiday to the extent the association

suspends operations.

(b) An association or a director, officer, or employee of the

association does not incur liability or loss of rights from a

closing authorized by this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 64. LOANS AND INVESTMENTS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE B. SAVINGS AND LOAN ASSOCIATIONS

CHAPTER 64. LOANS AND INVESTMENTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 64.001. ADOPTION OF RULES. (a) The finance commission

shall adopt rules relating to the power of associations operating

under this subtitle to make loans and investments.

(b) Rules adopted under this section must contain provisions

reasonably necessary to ensure that:

(1) a loan made by an association is consistent with sound

lending practices; and

(2) an investment made by an association promotes the purposes

of this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 28, eff. Sept. 1,

2001.

Sec. 64.002. CONTENT OF RULES. Rules adopted under this

subchapter may include provisions governing:

(1) types of loans an association may originate, make, or sell;

(2) conditions under which an association may originate, make,

or sell a loan;

(3) conditions under which an association may purchase or

participate in a loan made by another lender;

(4) conditions for servicing a loan for another lender;

(5) conditions under which an association may lend money on the

security of a loan made by another lender;

(6) conditions under which an association may pledge a loan held

by the association as collateral for money borrowed by the

association;

(7) conditions under which an association may invest in

securities and debt instruments;

(8) documentation that an association must have in the

association's loan files when the association funds, purchases,

or participates in a loan;

(9) the form and content of statements of expenses, fees, and

other charges paid, or required to be paid, by a borrower;

(10) title information required to be maintained in force;

(11) insurance coverage required to be provided by a borrower

for property that secures a loan;

(12) appraisal reports;

(13) financial statements of borrowers;

(14) fees or other compensation that may be paid to an officer,

director, employee, affiliated person, consultant, or third party

in connection with procuring a loan for an association;

(15) conditions under which an association may advance money to

pay taxes, assessments, insurance premiums, and similar charges

for the protection of the association's interest in property

securing a loan;

(16) terms under which an association may acquire and deal in

real property;

(17) valuation on an association's books of real property held

by the association;

(18) terms governing an association's investment in a subsidiary

corporation;

(19) powers that may be exercised by a subsidiary of an

association; and

(20) any other matter necessary for proper administration of

transactions conducted by an association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 64.003. PROHIBITED TRANSACTIONS. An association may not

engage in a transaction that violates a rule adopted under this

subchapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. LOAN EXPENSES

Sec. 64.021. BORROWER PAYMENT OF LOAN EXPENSES. An association

may require a borrower to pay all reasonable expenses incurred in

connection with making, closing, disbursing, extending,

readjusting, or renewing a loan.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 64.022. COLLECTION OF LOAN EXPENSES. An expense payment

authorized by Section 64.021 may be:

(1) collected by the association from the borrower and:

(A) retained by the association; or

(B) paid to a person rendering a service for which a charge was

made, including an officer, director, or employee of the

association rendering the service; or

(2) paid directly by a borrower to the person rendering the

service.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 64.023. CHARACTER OF LOAN EXPENSE PAYMENTS. An expense

payment authorized by Section 64.021 is not interest or

compensation charged by an association for the loan of money.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. LOAN PAYMENTS

Sec. 64.041. PENALTY FOR PREPAYMENT OR LATE PAYMENT. An

association may charge a penalty for a prepayment of or late

payment on a loan.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 64.042. APPLICATION OF PREPAYMENTS TO LOAN INSTALLMENTS.

Unless otherwise agreed in writing, an association shall apply:

(1) a prepayment of principal to the final installment of the

obligation until the final installment is fully paid; and

(2) additional prepayments on installments in the inverse order

of their maturity.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. CHARGES RELATING TO REAL PROPERTY LOANS

Sec. 64.061. ADVANCES PAID BY ASSOCIATION. (a) An association

may pay taxes, assessments, insurance premiums, and similar

charges for the protection of the association's interest in

property that secures a real property loan of the association.

(b) A payment under Subsection (a) is an advance, and the

association may:

(1) carry the payment on the association's books as an asset of

the association for which the association may charge interest; or

(2) add the payment to the unpaid balance of the loan to which

it applies as of the first day of the month in which the payment

is made.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 64.062. ADVANCES ARE LIEN ON PROPERTY. A payment under

Section 64.061 is a lien against the real property that secures

the loan for which it is made.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 64.063. PAYMENT OF ESTIMATED CHARGES BY BORROWER. (a) To

enable the association to pay charges as they become due, an

association may require a borrower to pay monthly in advance, in

addition to interest or interest and principal, an amount equal

to one-twelfth of the estimated annual taxes, assessments,

insurance premiums, and other charges on the real property

securing a loan.

(b) An association may increase or decrease the amount of the

loan payment as necessary to meet the charges.

(c) An association may:

(1) carry payments in trust in an account; or

(2) credit the payments to the indebtedness and advance the

money for charges as the charges become due.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 64.064. RECORD OF CHARGES. An association shall keep a

record of the status of taxes, assessments, insurance premiums,

and other charges on real property securing the association's

loans.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. INVESTMENT IN LOCAL SERVICE AREA

Sec. 64.081. REQUIRED INVESTMENTS. An association shall

maintain in the association's portfolio not less than 15 percent

of the association's deposits from its local service area

designated under Section 64.082 in:

(1) first and second lien residential mortgage loans or

foreclosed residential mortgage loans originated in the

association's local service area;

(2) home improvement loans;

(3) interim residential construction loans;

(4) mortgage-backed securities secured by loans in the

association's local service area; and

(5) loans for community reinvestment.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 64.082. DESIGNATION OF LOCAL SERVICE AREA. (a) The

commissioner shall designate an association's local service area

at the time of the association's incorporation.

(b) Unless the commissioner and the association otherwise agree,

an association may rely on the designation of the local service

area for the duration of corporate existence as an association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 64.083. RULES. The finance commission shall adopt rules to

implement this subchapter, including rules that define the

categories of loans and investments described by Section 64.081.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 29, eff. Sept. 1,

2001.

Sec. 64.084. WAIVERS. The commissioner may grant a limited-term

waiver from the requirements of Section 64.081 if quality loans

in the categories described by that section are not available in

an association's local service area.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. PROPERTY OF ASSOCIATION

Sec. 64.101. REAL PROPERTY ON WHICH ASSOCIATION FACILITY IS

LOCATED. An association may own real property on which a

facility used in connection with the operation of the association

is located.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 64.102. DISPOSAL OF OTHER REAL PROPERTY. An association

shall dispose of real property, other than real property

described by Section 64.101, that is acquired by the association

in the course of the association's business not later than the

fifth anniversary of the date on which it is acquired unless the

commissioner extends the time for disposal.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 64.103. TRANSACTIONS RELATING TO ASSOCIATION'S REAL

PROPERTY. On authorization by the association's board of

directors, an association may sell, convey, exchange for other

real property, lease, improve, repair, or mortgage real property.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 64.104. RECORD OF CHARGES ON REAL AND PERSONAL PROPERTY.

An association shall keep a record of the status of taxes,

assessments, insurance premiums, and other charges on all real

and personal property owned by the association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 65. SAVINGS ACCOUNTS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE B. SAVINGS AND LOAN ASSOCIATIONS

CHAPTER 65. SAVINGS ACCOUNTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 65.001. LIMITATIONS ON ACCOUNTS. The board of directors of

an association may limit the number and value of savings accounts

the association may accept.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 65.002. INVESTMENT IN ACCOUNTS. (a) Any person may be the

holder of a savings account.

(b) An investment in a savings account may be made only in cash.

(c) A person may invest in a savings account in the person's own

right or in a trust or other fiduciary capacity.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 65.003. SAVINGS CONTRACT. (a) Each holder of a savings

account must execute a savings contract. The contract must

specify:

(1) any special terms applicable to the account; and

(2) the conditions on which withdrawals may be made.

(b) The association shall hold a savings contract in the records

pertaining to the account.

(c) A savings contract pertaining to a savings account of a

public or governmental entity must provide that the holder of the

account may not become a member of the association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 65.004. EVIDENCE OF ACCOUNT. An association shall issue an

account book or certificate to the holder of a savings account as

evidence of the account.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 65.005. ACCOUNT OWNERSHIP. Unless an association has

acknowledged in writing a pledge of a savings account, the

association may treat the holder of record of the account as the

owner of the account for all purposes and is unaffected by notice

to the contrary.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 65.006. TRANSFER OF ACCOUNT. (a) A savings account may be

transferred only on the books of an association on presentation

to the association of:

(1) evidence of transfer satisfactory to the association; and

(2) an application for transfer by the transferee.

(b) A transferee accepts an account subject to the terms of the:

(1) savings contract; and

(2) association's charter and bylaws.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 65.007. LOST OR DESTROYED ACCOUNT BOOK OR CERTIFICATE. (a)

An association may issue a new account book or certificate in

the name of the holder of record of a savings account if:

(1) the holder or the holder's legal representative requests;

and

(2) proof is presented satisfactory to the association that the

original book or certificate is lost or destroyed.

(b) A new account book or certificate must expressly state that:

(1) it is issued to replace a lost or destroyed account book or

certificate; and

(2) the association may not be held liable on the original

account book or certificate.

(c) An association may require indemnification against any loss

resulting from issuing a new account book or certificate.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 65.008. ACCOUNT WITHDRAWALS. (a) A savings account holder

at any time may present a written order for withdrawal of all or

part of the holder's account except to the extent the account is

pledged to the association or to another person on the

association's books.

(b) The association may:

(1) pay in full a withdrawal order as presented; and

(2) collect an early withdrawal penalty provided by the

certificate or contract applicable to the account.

(c) With the approval of the Finance Commission of Texas and the

governor, the commissioner may impose a uniform limitation on

amounts withdrawable from savings accounts of associations if

that limitation is necessary in the public interest.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 65.009. INTEREST OR DIVIDENDS PAID ON ACCOUNTS. (a) An

association whose bylaws contain the provision authorized by

Section 65.012 may contract to pay interest on savings accounts.

(b) An association whose bylaws do not contain the provision

authorized by Section 65.012 may pay earnings on savings accounts

in the form of dividends declared by the association's board.

(c) An association shall compute and pay interest and dividends

according to rules of the finance commission.

(d) An association shall credit a dividend to a savings account

on the association's books unless the account holder requests and

the association has agreed that the association will pay

dividends on the account in cash.

(e) An association may pay a cash dividend by check or bank

draft.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 30, eff. Sept. 1,

2001.

Sec. 65.010. REDEMPTION OF SAVINGS ACCOUNT. (a) An association

may redeem in the manner the board determines all or part of its

savings accounts if the association:

(1) redeems the accounts on a dividend date;

(2) not later than the 31st day before the redemption date,

gives notice of the redemption by certified mail to each affected

account holder at the holder's last address as recorded on the

books of the association; and

(3) not later than the redemption date, sets aside the amount

necessary for the redemption and keeps the amount available for

redemption.

(b) The redemption price of a savings account is the withdrawal

value of the account.

(c) All rights, including the accrual of earnings, that relate

to a deposit account called for redemption, other than the right

of the account holder of record to receive the redemption price,

terminate as of the redemption date.

(d) An association may not redeem any of its savings accounts if

the association:

(1) is subject to supervisory control, a conservatorship, or a

receivership action under Chapter 66, unless the commissioner

directs the redemption; or

(2) has applications for withdrawal that have been on file for

more than 30 days and have not been paid.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 65.011. LIEN ON SAVINGS ACCOUNT. (a) Without further

agreement or pledge, an association or a federal association

doing business in this state has a lien on all savings accounts

owned by a member to whom or on whose behalf the association has

advanced money by loan or otherwise.

(b) On default in the payment or satisfaction of the member's

obligation, the association, without notice to or consent of the

member, may cancel on its books all or part of the member's

savings account and apply that amount to payment of the

obligation.

(c) The association by written instrument may waive its lien in

whole or in part on a savings account.

(d) The association may take the pledge of a savings account of

the association that is owned by a member other than the borrower

as additional security for a:

(1) loan secured by an account;

(2) loan secured by an account and real property; or

(3) real property loan.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 65.012. PRIORITY OF ACCOUNTS; NOTICE OF WITHDRAWAL. (a)

An association's bylaws may provide that on voluntary or

involuntary liquidation, dissolution, or winding up of the

association, or in any other situation in which the priority of

savings accounts is in controversy, all savings accounts are, to

the extent of their withdrawal value, debts of the association

having the same priority as the claims of general creditors of

the association not having priority, other than a priority

resulting from consensual subordination, over claims of other

general creditors of the association.

(b) An association's bylaws may require not more than 60 days'

notice before the date a withdrawal application may be paid.

(c) An association that requires notice of withdrawal and does

not pay a withdrawal application by the end of the notice period

is considered to be subject to supervisory control, a

conservatorship, or a receivership proceeding under Chapter 66.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 65.013. ACCOUNT AS LEGAL INVESTMENT. (a) Each of the

following persons may invest money held by the person in a

savings account of an association or a federal association:

(1) any fiduciary, including an administrator, executor,

guardian, or trustee;

(2) a political subdivision or instrumentality of this state;

(3) an insurance company doing business in this state;

(4) a business or nonprofit corporation;

(5) a charitable or educational corporation or association; and

(6) a financial institution, including a bank or credit union.

(b) An investment by an insurance company in a savings account

is eligible for tax reducing purposes under Chapter 221,

Insurance Code.

(c) An investment by a school district in a savings account

insured by the Federal Deposit Insurance Corporation is

considered to meet the requirements of Section 45.102, Education

Code.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.109, eff. September 1, 2005.

SUBCHAPTER B. PROVISIONS APPLICABLE TO SPECIFIC TYPES OF ACCOUNTS

Sec. 65.101. ACCOUNT HELD BY MINOR. (a) An association or a

federal savings and loan association doing business in this state

may accept a savings account from a minor as the sole and

absolute owner of the account.

(b) On the minor's order the association may:

(1) pay withdrawals;

(2) accept pledges to the association; and

(3) act in any other manner with respect to the account.

(c) Subject to Subsection (e), a payment or delivery of rights

to a minor, or an acquittance signed by a minor who holds a

savings account, is a discharge of the association for that

payment or delivery.

(d) If the association requires a minor to furnish an

acquittance or pledge or take other action with respect to the

minor's savings account, that action is binding on the minor as

if the minor had the capacity of an adult.

(e) If a parent or guardian of a minor informs the association

in writing that the minor is not to have the authority to control

the minor's savings account, the minor may not control the

account during the minority without the joinder of the parent or

guardian.

(f) If a minor dies, the acquittance of a parent or guardian of

the minor discharges the association for amounts that in the

aggregate do not exceed $1,000.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 65.102. ACCOUNT HELD BY MORE THAN ONE PERSON. (a) If a

savings account is opened in an association or a federal savings

and loan association doing business in this state in the names of

more than one person, whether the persons are minors or adults,

and the savings contract specifies that money in the account may

be paid to or on the order of any one of the account holders, the

association may pay the money in the account to or on the order

of any one of the account holders before or after the death of

any of the other account holders. An association has no further

liability for a payment made under this subsection.

(b) If a savings contract specifies that a check, receipt, or

withdrawal order requires the signature of more than one of the

account holders or of more than one of the surviving account

holders after the death of an account holder, the association

shall pay the money in the account according to the terms of the

savings contract.

(c) If a savings account holder gives written notification to

the association not to permit withdrawals according to the terms

of the savings contract, the association may refuse, without

liability, to honor any check, receipt, or withdrawal request on

the account pending a determination of the rights of the account

holders.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 65.103. JOINT TENANCY ACCOUNT HELD BY HUSBAND AND WIFE.

(a) A husband and wife may enter into a savings contract that

creates a joint tenancy with right of survivorship with respect

to community property deposited in a savings account and any

future additions or dividends made or credited to the account.

(b) An agreement under Subsection (a) must be in writing and

subscribed to by the husband and wife but is not required to be

acknowledged.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 65.104. PLEDGE OF JOINT ACCOUNT. (a) Unless the terms of

the savings account provide otherwise, a person on whose

signature money may be withdrawn from an account in the names of

two or more persons may, by a signed pledge, pledge and transfer

to the association or federal association all or part of the

account.

(b) A pledge made under Subsection (a) does not sever or

terminate the joint and survivorship ownership of the account.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 65.105. ACCOUNT HELD BY FIDUCIARY. (a) An association or

a federal savings and loan association doing business in this

state may accept a savings account in the name of a fiduciary,

including an administrator, executor, custodian, guardian, or

trustee, for one or more named beneficiaries.

(b) A fiduciary may:

(1) vote as a member as if the membership were held absolutely;

and

(2) open, add to, or withdraw money from the account.

(c) Except as otherwise provided by law, a payment to a

fiduciary or an acquittance signed by the fiduciary to whom a

payment is made is a discharge of the association for the

payment.

(d) After a person holding a savings account in a fiduciary

capacity dies, the association may pay or deliver to the

beneficiary the withdrawal value of the account, plus dividends

on the account, or other rights relating to the account, in whole

or in part, if the association has no written notice or order of

the probate court of:

(1) the revocation or termination of the fiduciary relationship;

or

(2) any other disposition of the beneficial estate.

(e) An association has no further liability for a payment made

or right delivered under Subsection (d).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 65.106. TRUST ACCOUNT; UNDISCLOSED TRUST INSTRUMENT. (a)

If an association opens a savings account for a person claiming

to be the trustee for another and the association has no other

written notice of the existence or terms of a trust:

(1) the person claiming to be the trustee may, on the person's

signature, withdraw money from the account; and

(2) if that person dies, an association may pay the withdrawal

value of all or part of the account, plus dividends on the

account, to the person for whom the account was opened.

(b) An association has no further liability for a payment made

under Subsection (a).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 65.107. POWER OF ATTORNEY ACCOUNT. (a) An association or

a federal association doing business in this state may continue

to recognize the authority of an attorney-in-fact authorized in

writing to manage or withdraw money from a savings account of a

member until the association receives written or actual notice of

the revocation of that authority.

(b) For purposes of this section, written notice of the death or

adjudication of incompetency of a member is considered to be

written notice of revocation of the authority of the member's

attorney-in-fact.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 66. ENFORCEMENT AND REGULATION

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE B. SAVINGS AND LOAN ASSOCIATIONS

CHAPTER 66. ENFORCEMENT AND REGULATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 66.001. GENERAL DUTIES. The Department of Savings and

Mortgage Lending and the commissioner shall regulate associations

and subsidiaries of associations operating under this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.029, eff. September 1, 2007.

Sec. 66.002. ADOPTION OF RULES. The finance commission may

adopt rules relating to:

(1) the minimum amounts of capital stock and paid-in surplus

required for incorporation as a capital stock association;

(2) the minimum amounts of savings liability and expense funds

required for incorporation as a mutual association;

(3) the fees and procedures for processing, hearing, and

deciding applications filed with the commissioner or the

Department of Savings and Mortgage Lending under this subtitle;

(4) the books and records that an association is required to

keep and the location at which the books and records are required

to be maintained;

(5) the accounting principles and practices that an association

is required to observe;

(6) the conditions under which records may be copied or

reproduced for permanent storage before the original records are

destroyed;

(7) the form, contents, and time of publication of statements of

condition;

(8) the form and contents of annual reports and other reports

that an association is required to prepare and publish or file;

(9) the manner in which assets, liabilities, and transactions in

general are to be described when entered in the books of an

association, so that the entry accurately describes the subject

matter of the entry; and

(10) the conditions under which the commissioner may require an

asset to be charged off or reserves established by transfer from

surplus or paid-in capital because of the depreciation of or

overstated value of the asset.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 31, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.030, eff. September 1, 2007.

SUBCHAPTER B. EXAMINATIONS

Sec. 66.051. EXAMINATIONS. (a) The commissioner shall

periodically examine the affairs of each association, including

the subsidiaries and transactions of the association and the

dealings of any savings and loan holding company that are related

to the savings and loan subsidiaries of the association.

(b) An examination must include an audit if an independent audit

is not available or is unsatisfactory to the commissioner.

(c) On completion of an audit, the auditor shall sign and

certify the audit report. A copy shall be filed promptly with the

commissioner.

(d) An examination under this section may be made in conjunction

with an examination by the Federal Home Loan Bank Board, a

Federal Home Loan Bank, or the Federal Deposit Insurance

Corporation. The commissioner shall accept an audit made by or

accepted by one of those agencies in an examination of an

association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.052. ADDITIONAL EXAMINATIONS. (a) The commissioner at

the association's cost shall conduct an additional examination or

audit or devote extraordinary attention to an association's

affairs if the commissioner determines that the condition of the

association makes it necessary or expedient to do so.

(b) A copy of the report of an examination or audit conducted

under this section shall be furnished promptly to the

association. The report shall be:

(1) presented to the board of the association at its next

regular meeting or at a special meeting called for purposes of

permitting the presentation of the report; and

(2) noted in the minutes of the meeting.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.053. ACCESS TO BOOKS AND RECORDS. The commissioner, a

deputy commissioner, or an examiner or auditor of the

commissioner shall be given free access to:

(1) the books and records of an association;

(2) the books and records of a subsidiary or savings and loan

holding company of an association relating to the association's

business; and

(3) the books and records kept by an officer, agent, or employee

of the association, subsidiary, or savings and loan holding

company relating to the association's business.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.054. SUBPOENA; ADMINISTRATION OF OATH OR AFFIRMATION.

(a) In an examination conducted under this subchapter, the

commissioner, the deputy commissioner, or an examiner or auditor

of the commissioner may:

(1) subpoena witnesses;

(2) administer an oath or affirmation to a person, including a

director, officer, agent, or employee of an association; or

(3) require and compel by subpoena the production of documents,

including records, books, papers, and contracts.

(b) The commissioner may apply to a district court in Travis

County for an order requiring a person to obey a subpoena or to

appear or answer questions in connection with an examination.

(c) The court shall issue an order under Subsection (b) if the

court finds good cause to issue the subpoena or to take

testimony.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. SUPERVISORY INTERVENTION

Sec. 66.101. INTERVENTION FOR VIOLATIONS AND UNSAFE AND UNSOUND

PRACTICES. The commissioner may intervene in the affairs of an

association if the association or a person who participates in

the affairs of the association or a subsidiary of the

association:

(1) engages in or is about to engage in an unsafe and unsound

practice in conducting the affairs of the association; or

(2) violates or is about to violate:

(A) the articles of incorporation or bylaws of the association;

(B) a law or supervisory order applicable to the association; or

(C) a condition that the commissioner or the finance commission

has imposed on the association by written order or agreement.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.102. INTERVENTION FOR FILING INAPPROPRIATE INFORMATION.

The commissioner may intervene in the affairs of an association

if the association or a person who participates in the affairs of

the association or a subsidiary of the association files

materially false or misleading information in a filing required

by Subchapter L, Chapter 62.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.103. INTERVENTION FOR ACTIVITY RESULTING IN ACTUAL OR

POTENTIAL LOSS. (a) The commissioner may intervene in the

affairs of an association if a person who participates in the

affairs of the association or a subsidiary or savings and loan

holding company of the association commits or is about to commit:

(1) a fraudulent or criminal act in conducting the affairs that

may cause the association or a subsidiary of the association to

become or be in danger of becoming insolvent;

(2) an act that threatens immediate or irreparable harm to the

public or the association, a subsidiary of the association, or

the account holders or creditors of the association; or

(3) a breach of fiduciary duty that results in actual or

probable substantial financial losses or other damages to the

association or a subsidiary of the association or that would

seriously prejudice the interest of savings account holders or

holders of other security issued by the association.

(b) The commissioner may intervene in the affairs of an

association if the association:

(1) is insolvent;

(2) is in imminent danger of insolvency; or

(3) makes or is about to make:

(A) a loan the value of the security for which is materially

overstated; or

(B) an investment the market value of which is materially

overstated.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.104. INTERVENTION RELATING TO EXAMINATION OF AFFAIRS.

(a) The commissioner may intervene in the affairs of an

association if a person who participates in the affairs of the

association or a subsidiary or savings and loan holding company

of the association:

(1) refuses or is about to refuse to submit to interrogation

under oath by the commissioner or the commissioner's agent with

respect to the association's affairs; or

(2) materially alters, conceals, removes, or falsifies or is

about to materially alter, conceal, remove, or falsify a book or

record of the association or a subsidiary of the association.

(b) The commissioner may intervene in the affairs of an

association if the association:

(1) fails to maintain books and records from which the true

financial condition of the association or the state of the

association's affairs can be determined; or

(2) refuses to direct a person having possession of the books,

papers, records, or accounts of the association or the

association's subsidiary to permit the commissioner or the

commissioner's authorized representative to inspect or examine

those documents or accounts.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.105. TEMPORARY SUPERVISORY ORDER. (a) If the

commissioner has reasonable cause to believe that one or more of

the grounds for intervention under Section 66.101 exists or is

imminent, the commissioner may issue without notice and hearing

one or more of the following types of temporary supervisory

orders to correct and eliminate the grounds for supervisory

action:

(1) an order to cease and desist from continuing a particular

action, an order to take affirmative action, or both;

(2) an order suspending or prohibiting a person who participates

in the affairs of the association from further participating in

the affairs of the association or of another association;

(3) an order requiring divestiture of control of an association

obtained under Subchapter L, Chapter 62; or

(4) an order placing the affairs of the association under the

control of a conservator designated in the order, who may take

possession and control of the books, records, property, assets,

liabilities, and business of the association and manage the

association under the direction of the commissioner.

(b) An order under this section:

(1) must contain a reasonably detailed statement of the facts on

which the order is based; and

(2) takes effect when issued.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.106. SERVICE OF TEMPORARY SUPERVISORY ORDER. (a) A

temporary supervisory order may be served by personal delivery by

an agent of the commissioner or by certified or registered mail.

(b) Service is complete when an officer or director of the

association receives the order.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.107. HEARING ON TEMPORARY SUPERVISORY ORDER; FINAL

ORDER. (a) A temporary supervisory order issued under Section

66.105 becomes final and unappealable on the 16th day after the

date on which the order is issued unless before that day the

association or a person affected by the order requests a hearing

before the commissioner to determine whether the order should be

vacated, made permanent, or modified.

(b) The commissioner shall set the matter for hearing to be held

not earlier than the 11th day or later than the 30th day after

the date of the request. The hearing must be held at the offices

of the Department of Savings and Mortgage Lending in Austin.

(c) After the hearing, the commissioner may enter a final order

that vacates the temporary order or makes the temporary order

permanent in its original form or a modified form that is

consistent with the facts found by the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.031, eff. September 1, 2007.

Sec. 66.108. PLAN OF OPERATION OF ASSOCIATION AFTER ORDER OF

TEMPORARY CONSERVATORSHIP. (a) Before or during a hearing under

Section 66.107 on a temporary supervisory order placing an

association under the control of a conservator, the board of the

association may present to the commissioner a plan to continue

the operation of the association in a manner that will correct or

eliminate the grounds on which the order is based.

(b) If the commissioner approves the plan or a modification of

the plan, the commissioner shall vacate the order placing the

association under conservatorship, conditioned on the

implementation and diligent prosecution of the plan.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.109. ENFORCEMENT OF SUPERVISORY ORDER. (a) The

commissioner, after giving notice, may assess against an

association or another person designated in a final supervisory

order who violates the order, or both, an administrative penalty

of not more than $1,000 each for each day of the violation. The

association may not reimburse or indemnify a person for any part

of the penalty.

(b) In addition to any other remedy provided by law, the

commissioner may institute in a district court in Travis County:

(1) a suit for injunctive relief to stop or prevent a violation

of a supervisory order; or

(2) a suit for injunctive relief and to collect the

administrative penalty.

(c) A bond is not required of the commissioner with respect to

injunctive relief granted under this section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.110. STAY OF SUPERVISORY ORDER. (a) A temporary

supervisory order may not be stayed pending a hearing unless the

commissioner orders a stay.

(b) A final supervisory order may not be stayed pending judicial

review unless the reviewing court orders a stay for good cause.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.111. DISCLOSURE OF INFORMATION IN SUPERVISORY ORDER;

CONFIDENTIALITY. (a) Except as provided by Subsection (b) or

(c), information contained in a temporary or final supervisory

order or a notice, correspondence, or other record relating to

the order is confidential.

(b) The commissioner, for good reason as determined by the

commissioner, may disclose the information described by

Subsection (a) in a hearing or judicial proceeding under Section

66.107, 66.109, or 66.110 or in a proceeding to assert a defense

under Section 66.403.

(c) The commissioner may disclose the information described by

Subsection (a) to a department, agency, or instrumentality of

this or another state or the United States if the commissioner

determines that disclosure is necessary or proper to enforce the

laws of this or another state or the United States.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. CONSERVATORSHIP

Sec. 66.151. PLACEMENT OF ASSOCIATION UNDER CONSERVATORSHIP. If

the commissioner does not approve a plan to continue the

operation of an association under Section 66.108, the conservator

shall continue to manage the affairs of the association unless

the temporary conservatorship order is modified or vacated:

(1) by order of the commissioner; or

(2) as a result of judicial review.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.152. DUTIES OF CONSERVATOR. (a) The conservator and

any deputy or assistant conservator appointed by the

commissioner, under the direction and supervision of the

commissioner, shall:

(1) take possession and control of the books, records, property,

assets, liabilities, and business of the association; and

(2) conduct the business and affairs of the association.

(b) The conservator shall:

(1) undertake to remove the causes and conditions that made the

conservatorship necessary; and

(2) during the conservatorship, report to the commissioner as

required by the commissioner.

(c) The conservator shall take measures necessary to preserve,

protect, and recover the assets or property of the association,

including a claim or cause of action that belongs to or may be

asserted by the association. The conservator may deal with that

property in the capacity of conservator.

(d) The conservator may file, prosecute, or defend a suit

brought by or against the association if the conservator

considers it necessary to protect the interested party or

property affected by the suit.

(e) A suit filed by the conservator under Subsection (c) must be

brought in Travis County.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.153. TERM OF CONSERVATOR. The conservator shall serve

until the purposes of the conservatorship are accomplished.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.154. TRANSFER OF MANAGEMENT OF REHABILITATED

ASSOCIATION. If the association is rehabilitated, the

conservator shall return the management of the association to the

association's board under terms that are reasonable and necessary

to prevent a recurrence of the conditions that created the need

for the conservatorship.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.155. SCOPE OF AUTHORITY OF OTHER PERSONS DURING

CONSERVATORSHIP. During the conservatorship, a person who

participates in the affairs of the association shall act

according to the conservator's instructions and may exercise only

the authority that the conservator expressly grants.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.156. COST OF CONSERVATORSHIP. (a) The commissioner

shall determine the cost of the conservatorship.

(b) The cost of conservatorship shall be paid from the

association's assets.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.157. VENUE. A suit filed against an association or its

conservator while a conservatorship order is in effect must be

brought in Travis County.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. VOLUNTARY SUPERVISORY CONTROL

Sec. 66.201. PLACEMENT OF ASSOCIATION UNDER VOLUNTARY

SUPERVISORY CONTROL. (a) An association's board may consent to

the commissioner's placement of the association under supervisory

control.

(b) The commissioner may appoint the supervisor and one or more

deputy supervisors.

(c) Supervisory control continues until the conditions for which

the supervisory control was imposed are corrected.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.202. POWERS OF SUPERVISORS. A supervisor or deputy

supervisor has the powers of a conservator under Subchapter D and

any other power established by agreement between the commissioner

and the association's board of directors.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.203. COST OF SUPERVISORY CONTROL. The cost of the

supervisory control of an association shall be set by the

commissioner and paid by the association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. CLOSING

Sec. 66.251. CLOSING OF ASSOCIATION BY BOARD RESOLUTION. An

association's board, by resolution and with the commissioner's

consent, may close the association and tender to the commissioner

for disposition as provided by this subchapter the assets and all

the affairs of the association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.252. CLOSING OF ASSOCIATION BY COMMISSIONER'S ORDER.

The commissioner or the commissioner's representative may close

an association if the commissioner determines after an

examination that:

(1) the interests of the depositors and creditors of the

association are jeopardized because of:

(A) the association's insolvency or imminent insolvency; or

(B) a substantial dissipation of the association's assets or

earnings because of a violation of a law or an unsafe or unsound

practice; and

(2) it is in the best interest of the depositors and creditors

to close the association and liquidate the association's assets.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.253. NOTICE OF CLOSING. (a) Immediately after an

association is closed by its board or by the commissioner under

this subchapter, the commissioner shall post at the main entrance

of the association an appropriate notice of the closure. After

notice is posted, a judgment lien, attachment lien, or other

voluntary lien may not attach to an asset of the association, and

a director or an officer or agent of the association may not:

(1) act for the association; or

(2) convey, transfer, assign, pledge, mortgage, or encumber an

asset of the association.

(b) An attempt to take an action prohibited under Subsection

(a)(2) after the notice is posted or in anticipation of posting

the notice, including preferring in any manner a depositor or

creditor of the association, is void.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.254. EFFECT OF CLOSING. (a) On closing an association

under this subchapter, the commissioner may:

(1) liquidate the association as provided by Subchapter E; or

(2) tender the association's assets and all the association's

affairs to the Federal Deposit Insurance Corporation and appoint

the Federal Deposit Insurance Corporation as receiver or

liquidating agent to act in accordance with this chapter or

federal law.

(b) The Federal Deposit Insurance Corporation on accepting the

tender and appointment prescribed by Subsection (a)(2) may:

(1) act without bond or other security as to the appointment;

and

(2) without court supervision, exercise any right, power, or

privilege provided by the laws of this state to a receiver or

liquidating agent, as applicable, and any applicable right,

power, or privilege available under federal law.

(c) On acceptance of the appointment prescribed by Subsection

(a)(2), possession of and title to all the assets, business, and

property of the association pass to the Federal Deposit Insurance

Corporation without the execution of any instrument transferring

title or right of use.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.255. HEARING ON COMMISSIONER'S ORDER. (a) Not later

than the second day, excluding legal holidays, after the date on

which the commissioner closes an association under Section

66.252, the association, by resolution of its board, may sue in a

district court of Travis County to enjoin the commissioner from

taking further action under this subchapter.

(b) The court, without notice or hearing, may restrain the

commissioner from taking further action until after a hearing on

the suit is held. If the court restrains the commissioner, the

court shall instruct the commissioner to hold the assets and

affairs of the association in the commissioner's possession until

disposition of the suit. On receipt of this instruction, the

commissioner shall refrain from taking further action, other than

a necessary or proper action approved by the court to prevent

loss or depreciation in the value of the assets.

(c) The court as soon as possible shall hear the suit and shall

enter a judgment enjoining or refusing to enjoin the commissioner

from proceeding under this subchapter.

(d) The commissioner, regardless of the judgment entered by the

court or any supersedeas bond filed, shall retain possession of

the association's assets until final disposition of any appeal of

the judgment.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER G. LIQUIDATION

Sec. 66.301. LIQUIDATION OF ASSOCIATION. (a) If the

commissioner doubts that an association subject to a

conservatorship order can be rehabilitated, the commissioner may

set a hearing to determine whether the association should be

liquidated. Not later than the 10th day before the hearing date,

notice of the hearing shall be given by certified mail to the

officers and directors of the association and by publication in a

newspaper of general circulation in the county in which the

principal office of the association is located.

(b) If the commissioner finds that the association cannot be

rehabilitated and it is in the public interest and the best

interest of the savings account holders and creditors of the

association that the bank be closed and its assets liquidated,

the commissioner by liquidation order may appoint a liquidating

agent and dissolve the association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.302. REMOVAL OR REPLACEMENT OF LIQUIDATING AGENT. (a)

The commissioner, with or without cause, may remove a liquidating

agent and appoint another agent.

(b) If a liquidating agent resigns, dies, or otherwise becomes

unable to serve, the commissioner shall promptly appoint another

agent.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.303. DUTIES OF LIQUIDATING AGENT. (a) Under the

commissioner's supervision, the liquidating agent shall:

(1) receive and take possession of the books, records, assets,

and property of the association;

(2) sell, enforce collection of, and liquidate the assets and

property of the association;

(3) sue in the name of the liquidating agent or the association;

(4) defend an action brought against the liquidating agent or

the association;

(5) receive, examine, and pass on a claim brought against the

association, including a claim of a depositor;

(6) make distributions to and pay creditors, depositors,

shareholders, and members of the association as their interests

appear;

(7) from time to time make a ratable liquidation dividend on

claims that have been proved to the satisfaction of the

association's board of directors or the liquidating agent or that

have been adjusted by a court;

(8) after the association's assets have been liquidated, make

further liquidation dividends on claims previously proved or

adjusted; and

(9) execute documents and perform any other action that the

liquidating agent considers necessary or desirable to the

liquidation.

(b) For purposes of making a further liquidation dividend under

Subsections (a)(7) and (8), the liquidating agent may accept the

statement of an amount due a claimant as shown on the

association's books and records instead of a formal proof of

claim filed on the claimant's behalf.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.304. NOTICE. (a) Under the commissioner's supervision,

the liquidating agent shall give notice to creditors and savings

account holders directing them to present and prove their claims

and requiring them to file a written proof of claim at the

address designated in the notice.

(b) The notice shall be published once a week for three

successive weeks in a newspaper of general circulation in each

county in which the association maintained an office or branch to

transact business on the date the association ceased unrestricted

operations.

(c) Not later than the 30th day after the date on which the

notice is first published, the liquidating agent shall mail a

similar notice to each depositor and creditor named in the books

of the association at the address shown in those books.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.305. PRESENTATION OF CLAIM. (a) To be entitled to

priority, each person asserting a claim against an association

being liquidated under this subchapter must present the claim in

writing to the commissioner or the liquidating agent at the

address designated in the notice under Section 66.304 before the

last day of the 18th month after the date the notice is first

published.

(b) The claim must:

(1) contain a statement of the facts on which the claim is

based;

(2) set out any right of payment priority or other specific

right asserted by the claimant; and

(3) be signed and sworn to by the claimant.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.306. PRIORITY OF CLAIMS. On liquidation of an

association, claims for payment have the following priority:

(1) obligations incurred by the commissioner or the liquidating

agent, fees and assessments due the Department of Savings and

Mortgage Lending, and expenses of liquidation, all of which may

be covered by the proper reserve of money;

(2) approved claims of creditors, to the extent that the claims

are secured by, or constitute a lien on, the assets or property

of the association;

(3) approved claims of depositors against the general

liquidating account of the association;

(4) approved claims of general creditors and the unsecured

portion of a creditor obligation described by Subdivision (2);

(5) otherwise approved claims that were not filed within the

time prescribed by Section 66.305;

(6) approved claims of subordinated creditors; and

(7) claims of shareholders of the association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.032, eff. September 1, 2007.

Sec. 66.307. ACTION ON CLAIM. (a) Within three months after

the date of receipt of a claim against an association being

liquidated, the liquidating agent shall approve or reject the

claim in whole or in part, unless that period is extended by

written agreement with the claimant.

(b) A liquidating agent who approves the claim or a part of the

claim shall classify the claim and enter the claim and the action

taken in a claim register.

(c) A liquidating agent who rejects the claim in whole or in

part, or who denies a right of payment priority or any other

right asserted by the claimant, shall notify the claimant of the

action by registered mail.

(d) An approved claim presented after the declaration and

payment of any dividend and on or before the last day of the 18th

month after the date on which notice is first published under

Section 66.304 qualifies to participate in dividends previously

paid before an additional dividend is declared. A claim that was

not presented during that period does not qualify to participate

in a dividend or distribution of assets until all approved claims

filed during that period are fully paid.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.308. HEARING ON CLAIM; APPEAL OF ADVERSE DETERMINATION

OF CLAIM. (a) A claimant may appeal an adverse determination of

a claim by filing suit on the claim in a district court of Travis

County within three months after the date on which notice is

mailed under Section 66.307.

(b) The determination on a claim becomes final and is not

subject to review if suit is not filed in accordance with

Subsection (a).

(c) Review by a district court under Subsection (a) is by trial

de novo.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.309. PAYMENT OF FINAL DIVIDEND. (a) The liquidating

agent may not pay a final dividend before the first day of the

19th month after the date notice is first published under Section

66.304.

(b) The liquidating agent shall declare and pay a final dividend

after:

(1) the period provided by Subsection (a) expires; and

(2) the liquidating agent liquidates each asset of the

association capable of being liquidated or receives sufficient

money from the liquidation to:

(A) pay the costs of the liquidation;

(B) pay all claims that have been presented and established; and

(C) leave money available to pay all nonclaiming depositors and

creditors of the association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.310. DEPOSIT OF MONEY BY LIQUIDATING AGENT. The

liquidating agent shall deposit all unclaimed dividends and all

money available for nonclaiming depositors and creditors in one

or more state-chartered financial institutions for the benefit of

the depositors and creditors entitled to the dividends or money.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.311. PAYMENT OF NONCLAIMING DEPOSITORS AND CREDITORS.

(a) Except as provided by Subsection (b), the liquidating agent,

on demand, shall pay a depositor or creditor of the association

who does not make a claim under Section 66.305 any amount held by

the liquidating agent for the benefit of the depositor or

creditor.

(b) If the liquidating agent has a doubt about the identity of a

claimant or the claimant's right to the money, the liquidating

agent shall reject the claim and notify the claimant by

registered mail.

(c) The liquidating agent's rejection of a claim becomes final

if the claimant does not file suit against the liquidating agent

to recover the money in a district court of Travis County within

three months after the date on which the notice is mailed.

(d) A suit under Subsection (c) is an action in rem. Judgment is

binding on all persons interested in the money.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.312. COST OF LIQUIDATION. (a) The commissioner shall

determine the cost of the liquidation.

(b) The cost of liquidation shall be paid from the association's

assets as the commissioner directs.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.313. FINAL REPORT. After paying a final dividend as

provided by Section 66.309 and performing any necessary or proper

action in liquidating the association's assets for the benefit of

the depositors and creditors of the association, the liquidating

agent shall file with the commissioner a final report of the

liquidation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.314. CONTINUED EXISTENCE OF ASSOCIATION FOLLOWING

LIQUIDATION. For the purposes of adjusting and settling claims

not disposed of during the liquidation, the association continues

to exist until the third anniversary of the date the liquidation

order is issued.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.315. SPECIAL LIQUIDATING AGENT. At the completion of

the liquidation, the commissioner may appoint a special

liquidating agent if necessary to adjust and settle undisposed

claims.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.316. CLOSING OF LIQUIDATION; ORDER AND LIABILITY. (a)

The liquidating agent shall certify the completion of the

liquidation to the commissioner, who shall then issue an order

closing the liquidation.

(b) After the commissioner issues the order, the commissioner

and the liquidating agent are discharged from any further duty or

liability in connection with the administration of the

association's affairs.

(c) After the closing order, a person does not have a claim,

suit, or action against the commissioner or the liquidating

agent, individually or in an official capacity, except a suit to

recover an unclaimed deposit as provided by this subchapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.317. ADMINISTRATIVE PROCEDURE. The procedures for a

contested case hearing under Chapter 2001, Government Code, apply

to a hearing set by the commissioner under this subchapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER H. RECEIVERSHIP OF UNINSURED ASSOCIATIONS

Sec. 66.351. PLACEMENT OF CERTAIN ASSOCIATIONS IN RECEIVERSHIP.

(a) After a final liquidation order has been issued under

Subchapter F or G for an association the deposits of which are

not insured by the Federal Deposit Insurance Corporation or

another state or federal agency, the commissioner or liquidating

agent may apply to a district court of Travis County to appoint a

receiver for the association.

(b) The court shall appoint a receiver if the court finds

substantial evidence that:

(1) the commissioner has met all applicable requirements of

Subchapter F or G for issuing the liquidation order;

(2) service of the liquidation order has been completed as

provided by Section 66.106; and

(3) the order is a final unappealable order under Subchapter F

or G.

(c) The court shall appoint the liquidating agent appointed

during the liquidation of the association to serve as

transitional receiver during the first 60 days of the

receivership. The court may appoint a different receiver for the

remainder of the receivership.

(d) After the court appoints a receiver, liquidation of the

association under the supervision of the commissioner ends and

the receiver shall liquidate the association under the

supervision of the court.

(e) A receiver is governed by:

(1) Subchapter F, to the extent that subchapter is not

inconsistent with this section;

(2) Subchapter G, other than Sections 66.302 and 66.316, and to

the extent that subchapter is not inconsistent with this section;

and

(3) state law applicable to receiverships generally to the

extent the law is not inconsistent with this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.352. DUTIES OF RECEIVER. On appointment, the receiver

shall:

(1) immediately take charge of the affairs of the association,

subject to the direction of the court; and

(2) conduct the business of the association or act as necessary

to conserve the assets and protect the rights of the depositors

or creditors and shareholders and members of the association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.353. COMPENSATION OF RECEIVER. The receiver is entitled

to compensation as determined by the court.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.354. EFFECT OF RECEIVERSHIP ON COMMISSIONER AND

LIQUIDATING AGENT. (a) On appointment of the receiver, the

commissioner and liquidating agent are discharged from further

duty in connection with the administration or regulation of the

affairs of the association and are not liable, individually or in

an official capacity, for an action or a failure to act while the

association was in liquidation under this chapter.

(b) The appointment or the action of a receiver under this

subchapter does not invalidate an authorized action taken by the

liquidating agent under Subchapter G. The prior action of the

liquidating agent is considered valid as if the action had been

approved by the court in the receivership proceedings.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.355. RECEIPT OF ITEMS AS EVIDENCE IN RECEIVERSHIP

PROCEEDING; CERTIFICATION. (a) A book, record, document, or

paper of the association received and held by the receiver during

the receivership proceeding or a certified copy of one of those

items, under the hand and official seal of the receiver, is

admissible as evidence in a case brought by or against the

receiver without additional evidence of authenticity except for a

certificate of the receiver stating that the item was received

from the custody of the association or found among the

association's effects.

(b) In a case brought by or against the receiver, the receiver

may:

(1) certify the correctness of a paper, document, or record of

the receiver's office, including an item described by Subsection

(a); and

(2) certify under seal of the receiver to a fact contained in

the paper, document, or record in evidence in a case in which the

original would be evidence.

(c) When admitted into evidence, the original or a certified

copy or part of an item described by Subsection (b) becomes prima

facie evidence of the facts disclosed in the item.

(d) This section applies to a case brought by or against the

liquidating agent before the appointment of a receiver as if the

case had been brought by or against the receiver.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.356. TITLE AND CUSTODY OF ASSOCIATION'S ASSETS. (a)

The property and assets of the association are in the custody of

the court from the date the receivership begins.

(b) The receiver and a receiver's successor in office have title

to all property, contracts, and rights of action of the

association, wherever located, beginning on the date the order

directing the receiver to take possession is entered. The title

of the receiver relates back to the date the liquidation of the

association begins unless the court provides otherwise.

(c) The filing or recording of the order in a record office of

the state has the same effect for notice purposes as a filed or

recorded deed, bill of sale, or other evidence of title.

(d) If the court considers it desirable to protect the assets of

the association, the court may require a bond from the receiver,

in an amount set by the court, to be paid from the association's

assets.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER I. MISCELLANEOUS PROVISIONS

Sec. 66.401. DERIVATIVE SUIT. (a) The commissioner may bring a

derivative suit on behalf of an association on an unpursued cause

of action if:

(1) the commissioner determines that the suit should be brought

to protect the public interest or the interest of the association

or the shareholders, members, or creditors of the association;

and

(2) the association has not brought suit on the action before

the 31st day after the date on which the commissioner gives

notice to the association that suit should be brought.

(b) Except as provided by another statute that provides for

mandatory venue, venue is in a district court of Travis County.

(c) The commissioner may employ legal counsel to bring and

prosecute a derivative suit. The commissioner may:

(1) pay the counsel from funds appropriated for the operation of

the Department of Savings and Mortgage Lending; or

(2) require the association for which the suit is brought to pay

the counsel directly or to reimburse the Department of Savings

and Mortgage Lending for the payment.

(d) The association shall be paid an amount equal to the amount

of the proceeds of a judgment on a suit brought under this

section less unreimbursed costs and expenses, including

attorney's fees, incurred by the Department of Savings and

Mortgage Lending in prosecuting the suit.

(e) In this section, "unpursued cause of action" means an

existing claim belonging to an association on which a suit or

other effective action has not been filed or taken by or on

behalf of the association on or before the last day of the sixth

month after the date on which the cause of action arose,

involving:

(1) a claim for monetary damages or recovery of property;

(2) a claim for equitable relief;

(3) a cause of action for breach of contract or for enforcement

of a contract; or

(4) a claim on a fidelity bond.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.033, eff. September 1, 2007.

Sec. 66.402. PAYMENT OF INSURED DEPOSIT LIABILITIES BY FDIC. If

the Federal Deposit Insurance Corporation pays the insured

deposit liabilities of an association that has been closed or is

being liquidated under this chapter, regardless of whether the

Federal Deposit Insurance Corporation has become receiver or

liquidating agent, the Federal Deposit Insurance Corporation is

subrogated, to the extent of the payment, to all rights that the

owners of the savings accounts or deposits have against the

association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 66.403. ENFORCEABILITY OF LOAN PROMISE OR AGREEMENT MADE BY

ASSOCIATION BEFORE CONSERVATORSHIP OR SUPERVISORY CONTROL. If a

promise or agreement to lend money is not otherwise unenforceable

under Chapter 26, Business & Commerce Code, and if the

promise or agreement is made by the association before the

association is placed under conservatorship or supervisory

control, the promise or agreement or a memorandum of the promise

or agreement is enforceable against the association only if the

promise or agreement or memorandum:

(1) is in writing and states the material terms of the loan and

the loan's repayment;

(2) is signed by an authorized officer or employee of the

association and the person to whom the promise or agreement was

made; and

(3) is approved by the association's board.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 67. FOREIGN FINANCIAL INSTITUTIONS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE B. SAVINGS AND LOAN ASSOCIATIONS

CHAPTER 67. FOREIGN FINANCIAL INSTITUTIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 67.001. LIMITATION ON RIGHT TO DO BUSINESS AS SAVINGS AND

LOAN ASSOCIATION. (a) A person may not do business as a savings

and loan association in this state or maintain an office in this

state for the purpose of doing business unless the person is a:

(1) domestic association;

(2) federal association; or

(3) foreign association that holds a certificate of authority

issued under Subchapter I, Chapter 62, or Section 61, Chapter 61,

General Laws, Acts of the 41st Legislature, 2nd Called Session,

1929 (Article 881a-60, Vernon's Texas Civil Statutes).

(b) Subsection (a) does not prohibit activity that is not

considered to be transacting business in this state under Section

B, Article 8.01, Texas Business Corporation Act.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 67.002. APPLICATION OF LAW AND RULES. This subtitle and

each rule adopted under this subtitle apply to the operations in

this state of a foreign association and may be enforced by the

commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 67.003. CONTRACTS CONSTRUED UNDER LAW OF THIS STATE. A

contract between a foreign association and a resident of this

state is governed by the laws of this state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 67.004. FEDERAL ASSOCIATIONS. A federal association is not

a foreign corporation or foreign association for purposes of this

subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. POWERS OF FOREIGN ASSOCIATION; ELIGIBILITY OF

ACCOUNTS FOR INVESTMENT

Sec. 67.101. POWERS OF FOREIGN ASSOCIATION; ELIGIBILITY OF

ACCOUNTS FOR INVESTMENT. (a) A foreign association operating

under a certificate of authority has the rights and privileges of

an association created under this subtitle. The association's

accounts are eligible for investment to the same extent as those

of a domestic association.

(b) A foreign association may not be considered an association

organized under the laws of this state.

(c) A foreign association operating in this state under this

chapter may not exercise a power, perform a function, or offer a

service that a domestic association may not exercise, perform, or

offer.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. CERTIFICATE OF AUTHORITY

Sec. 67.201. RENEWAL OF CERTIFICATE. A foreign association may

renew a certificate of authority by paying a renewal fee in

January of each year. The finance commission by resolution shall

set the fee annually.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 67.202. REVOCATION OF CERTIFICATE. (a) The commissioner

may revoke a foreign association's certificate of authority on

the failure or refusal of the association to comply with a final

order of the commissioner.

(b) On revocation under Subsection (a), an agent of the

association may not transact business in this state except to:

(1) receive a payment to apply to an active loan contract; or

(2) pay a withdrawal request.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. EXAMINATION AND REGULATION

Sec. 67.301. FREQUENCY OF EXAMINATION. A foreign association

may not be examined more than once each year.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 67.302. EXAMINATION CHARGES. A foreign association holding

a certificate of authority shall pay:

(1) an examination fee in the amount set for a domestic

association under Section 61.007;

(2) all travel expenses of the examination; and

(3) the amount of the examination expense that exceeds the

amount of the examination fee, if any.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 67.303. AGREEMENT WITH REGULATORY AUTHORITY OF OTHER STATE.

(a) The commissioner, in exercising the supervisory and

regulatory authority granted under Chapter 66, may enter into a

cooperative agreement with a regulatory authority of another

state to facilitate regulation of a foreign association doing

business in this state.

(b) The commissioner may accept a report of examination and

other records from the regulatory authority of the other state

instead of conducting an examination outside this state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 67.304. COMMISSIONER'S AUTHORITY TO ISSUE ORDERS. The

commissioner may issue an order against a foreign association

holding a certificate of authority in the same manner provided by

Chapter 66 for issuance of an order against a domestic

association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 89. MISCELLANEOUS PROVISIONS APPLICABLE TO SAVINGS AND LOAN ASSOCIATIONS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE B. SAVINGS AND LOAN ASSOCIATIONS

CHAPTER 89. MISCELLANEOUS PROVISIONS APPLICABLE TO SAVINGS AND

LOAN ASSOCIATIONS

SUBCHAPTER A. GENERAL MISCELLANEOUS PROVISIONS

Sec. 89.001. APPLICABILITY OF CHAPTER 4, BUSINESS & COMMERCE

CODE. Chapter 4, Business & Commerce Code, applies to an

association with respect to an item paid, collected, settled,

negotiated, or otherwise handled by the association for a

customer.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 89.002. ACKNOWLEDGMENT OR PROOF TAKEN BY MEMBER,

STOCKHOLDER, OR EMPLOYEE OF ASSOCIATION. A public officer who is

qualified to take an acknowledgment or proof of a written

instrument and who is a member or employee of, or a shareholder

in, an association or federal association is not disqualified

because of that relationship to the association or federal

association from taking an acknowledgment or proof of a written

instrument in which an association or federal association is

interested.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 89.003. RENDITION OF CERTAIN PERSONAL PROPERTY FOR AD

VALOREM TAXATION. (a) Each association and each federal

association shall render for ad valorem taxation all of its

personal property, other than furniture, fixtures, equipment, and

automobiles, as a whole at the value remaining after deducting

the following from the total value of its entire assets:

(1) all debts that it owes;

(2) all tax-free securities that it owns;

(3) its loss reserves and surplus;

(4) its savings liability; and

(5) the appraised value of its furniture, fixtures, and real

property.

(b) The association or federal association shall render the

personal property, other than furniture, fixtures, equipment, and

automobiles, to the chief appraiser of the appraisal district in

the county in which its principal office is located.

(c) Furniture, fixtures, equipment, and automobiles of an

association or federal association shall be rendered and valued

for ad valorem taxation as provided by the Tax Code.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 89.004. INITIATION OF RULEMAKING BY ASSOCIATIONS. The

finance commission shall initiate rulemaking proceedings if at

least 20 percent of the associations petition the finance

commission in writing requesting the adoption, amendment, or

repeal of a rule.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 32, eff. Sept. 1,

2001.

Sec. 89.005. EXEMPTION FROM SECURITIES LAWS. A savings account,

certificate, or other evidence of an interest in the savings

liability of an association or federal association is not

considered a security under The Securities Act (Article 581-1 et

seq., Vernon's Texas Civil Statutes). A security of these

associations, other than an interest in the savings liability of

an association, is not subject to the registration requirements

of that act. A person whose principal occupation is being an

officer of an association is exempt from the registration and

licensing provisions of that act with respect to that person's

participation in a sale or other transaction involving securities

of the association of which the person is an officer.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 89.006. LIABILITY OF COMMISSIONER AND OTHER COMMISSION

PERSONNEL; DEFENSE BY ATTORNEY GENERAL. (a) The commissioner, a

member of the finance commission, a deputy commissioner, an

examiner, or any other officer or employee of the Department of

Savings and Mortgage Lending is not personally liable for damages

arising from the person's official act or omission unless the act

or omission is corrupt or malicious.

(b) The attorney general shall defend an action brought against

a person described by Subsection (a) because of the person's

official act or omission without regard to whether the person is

an officer or employee of the department at the time the action

is instituted.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.034, eff. September 1, 2007.

Sec. 89.007. ASSOCIATION AUTHORIZED TO CONDUCT SAVINGS AND LOAN

BUSINESS UNDER PRIOR LAW NOW SUBJECT TO SUBTITLE. (a) An

association or corporation that was authorized to conduct a

building and loan association, savings and loan association,

building society, or other similar business before January 1,

1964, and that has substantially the same purpose as a savings

and loan association is subject to this subtitle. The name,

rights, powers, privileges, and immunities of each of those

associations or corporations are governed, construed, extended,

and limited by this subtitle to the same extent and effect as if

the association or corporation had been incorporated under this

subtitle.

(b) Except as provided by Subsection (d) and notwithstanding

anything to the contrary in the entity's certificate of

incorporation, bylaws, constitution, or rules, each association

or corporation described by Subsection (a) has the rights,

powers, privileges, and immunities conferred by this subtitle and

is subject to the duties, liabilities, and restrictions imposed

by this subtitle.

(c) Except as provided by Subsection (d), the articles of

association, certificate of incorporation, or charter and the

bylaws, constitutions, or other rules of each of those

associations or corporations are:

(1) considered modified and amended to conform to this subtitle,

regardless of whether the commissioner has issued or approved a

conformed copy of the document; and

(2) void to the extent that the document is inconsistent with

this subtitle.

(d) The obligations existing on January 1, 1964, of each

association or corporation described by Subsection (a), including

an obligation between the entity and one or more of its members

and between the entity and any other person, are not impaired by

this subtitle. Any valid contract existing on January 1, 1964,

either between the members of the entity or between the entity

and any other person, is not impaired by this subtitle. An

association is not required to change its name.

(e) An association or corporation described by Subsection (a)

may enforce in its name any contractual obligation of the

association or corporation incurred before January 1, 1964. A

demand, claim, or right of action against the association or

corporation may be enforced against the association or

corporation as fully and completely as it might have been

enforced before January 1, 1964.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 89.008. OFFICES OF FEDERAL ASSOCIATIONS. A federal

association that has been merged, consolidated, or converted into

a domestic or foreign savings bank or association is entitled to

retain any authorized office under the terms provided for a

foreign savings bank under Subchapter I, Chapter 92.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.31(a), eff. Sept.

1, 1999.

SUBCHAPTER B. ACCESS TO AND DISCLOSURE OF CERTAIN INFORMATION

Sec. 89.051. ACCESS TO BOOKS AND RECORDS OF ASSOCIATION. (a)

The books and records of an association may be examined only by:

(1) the commissioner or the commissioner's representative in

accordance with Sections 66.051, 66.053, and 66.054;

(2) a person authorized to act for the association;

(3) an agent of a governmental agency that has insured the

savings accounts of the association; or

(4) a borrower or savings account holder of the association, in

accordance with Subsection (b).

(b) A borrower or savings account holder of an association is

entitled to examine only the books and records of the association

that pertain to the person's loan or savings account.

(c) A person is entitled to a partial or complete list of the

stockholders of a stock association or of the members of a mutual

association only if expressly permitted by the association's

board.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 89.052. DISCLOSURE OF INFORMATION HELD BY DEPARTMENT ABOUT

AN ASSOCIATION; LIABILITY. (a) The commissioner and an

examiner, supervisor, conservator, liquidator, inspector, deputy,

assistant, clerk, or other employee of the Department of Savings

and Mortgage Lending who is appointed or acting under this

subtitle shall be removed from the person's position with the

department if the person:

(1) does not keep secret a fact or information about an

association obtained during an examination or because of the

person's official position, except when the public duty of the

person requires otherwise; or

(2) wilfully makes a false official report about the condition

of an association.

(b) A report of an examination made to the commissioner is

confidential and is not a public record or available for public

inspection, except:

(1) for good reason the commissioner may make the report public;

and

(2) a copy of the report may be furnished to the Federal Home

Loan Bank Board or to the Federal Home Loan Bank to meet the

requirements of the Federal Home Loan Bank Act (12 U.S.C. Section

1421 et seq.).

(c) When a supervisory order is issued under Chapter 66, the

commissioner shall report promptly to the finance commission and

in a closed meeting shall furnish any information about the

association or the person that is the subject of the order that

the commission members may require. Any information discussed in

the closed meeting is confidential.

(d) Unless this subtitle provides otherwise, this section does

not apply to any fact or information or to a report of an

investigation obtained or made by the commissioner or the

commissioner's staff in connection with an application for a

charter under this subtitle or with a hearing held by the

commissioner under this subtitle. The fact, information, or

report may be included in the record of the hearing.

(e) This section does not prevent the proper exchange of

information relating to associations with the representatives of

savings and loan departments of other states or any other

department, agency, or instrumentality of this or another state

or the United States if the commissioner determines the

disclosure of the information is necessary or proper to enforce

the laws of this or another state or the United States.

(f) An official who violates this section is liable to the

person injured by the disclosure of the secrets.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.035, eff. September 1, 2007.

SUBCHAPTER C. OFFENSES AND PENALTIES

Sec. 89.101. CRIMINAL SLANDER. (a) A person commits an offense

if the person, with intent to injure an association or a federal

association in this state:

(1) knowingly makes, utters, circulates, or transmits to another

person a statement that is untrue and derogatory to the financial

condition of the association or federal association; or

(2) counsels, aids, procures, or induces another person to

originate, make, utter, transmit, or circulate a statement or

rumor that is untrue and derogatory to the financial condition of

the association or federal association.

(b) An offense under Subsection (a) is punishable by:

(1) a fine not to exceed $2,500;

(2) imprisonment in the Texas Department of Criminal Justice for

not more than two years; or

(3) both the fine and imprisonment.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.062, eff. September 1, 2009.

Sec. 89.102. GENERAL ADMINISTRATIVE PENALTY. (a) The

commissioner may require an association that knowingly violates

this subtitle or a rule adopted under this subtitle to pay to the

Department of Savings and Mortgage Lending an administrative

penalty not to exceed $1,000 for each day that the violation

occurs after notice of the violation is given by the

commissioner.

(b) On the commissioner's certification that an association has

not paid a penalty assessed under this section, the attorney

general may file suit to collect the penalty.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.036, eff. September 1, 2007.



CHAPTER 91. GENERAL PROVISIONS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE C. SAVINGS BANKS

CHAPTER 91. GENERAL PROVISIONS

Sec. 91.001. SHORT TITLE. This subtitle may be cited as the

Texas Savings Bank Act.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 91.002. DEFINITIONS. In this subtitle:

(1) "Appropriate banking agency":

(A) means:

(i) with respect to a savings bank chartered by this state, the

Department of Savings and Mortgage Lending;

(ii) with respect to a federal savings bank, the Office of

Thrift Supervision;

(iii) with respect to a savings and loan association chartered

by this state, the Department of Savings and Mortgage Lending;

(iv) with respect to a federal savings and loan association, the

Office of Thrift Supervision;

(v) with respect to a bank chartered by this state, the Texas

Department of Banking; and

(vi) with respect to a national bank, the Office of the

Comptroller of the Currency; and

(B) includes:

(i) in each case in which a state bank is a member of the

Federal Reserve System, the board of governors of the Federal

Reserve System;

(ii) in each case where required by the Federal Deposit

Insurance Act (12 U.S.C. Section 1811 et seq.), the Federal

Deposit Insurance Corporation; and

(iii) any successor of a state or federal agency specified by

this subdivision.

(2) "Board" means the board of directors of a savings bank or

the managers of a savings bank organized as a limited savings

bank.

(3) "Capital stock" means the units into which the proprietary

interest in a capital stock savings bank is divided.

(4) "Capital stock savings bank" means a savings bank authorized

to issue capital stock.

(5) "Commissioner" means the savings and mortgage lending

commissioner.

(6) "Company" means a corporation, partnership, trust,

joint-stock company, association, unincorporated organization, or

other legal entity, or a combination of any of those entities

acting together.

(7) "Deposit account" means a savings account, certificate of

deposit, withdrawable deposit, demand deposit account, checking

account, or any other term referring to the amount of money a

savings bank owes an account holder as the result of the deposit

of money in the savings bank.

(8) "Deposit liability" means the aggregate amount of money

shown by the books of the savings bank to be owed the savings

bank's deposit account holders after applying any legal or

contractual reduction.

(9) "Domestic savings bank" means a savings bank organized under

the laws of this state.

(10) "Earnings on account" means interest contractually payable

or dividends declared payable to holders of deposit accounts in a

savings bank.

(11) "Federal Deposit Insurance Corporation" includes any

successor.

(12) "Federal savings bank" means a savings bank incorporated

under the laws of the United States.

(13) "Finance commission" means the Finance Commission of Texas.

(14) "Financial institution" has the meaning assigned by Section

201.101.

(15) "Foreign savings bank" means a savings bank:

(A) organized under the laws of:

(i) a state of the United States other than this state; or

(ii) the United States; and

(B) the principal office of which is located outside this state.

(16) "Holding company" means a company that directly or

indirectly controls a savings bank or controls another company

that directly or indirectly controls a savings bank.

(16-a) "Limited savings bank" means a savings bank electing to

be organized as a limited liability company under this subtitle.

(17) "Loss reserves" means the aggregate amount of the reserves

allocated by a savings bank solely to absorb losses.

(18) "Member" means:

(A) with respect to a mutual savings bank, a person:

(i) holding an account with the mutual savings bank;

(ii) assuming or obligated on a loan in which the mutual savings

bank has an interest; or

(iii) owning property that secures a loan in which the mutual

savings bank has an interest; or

(B) with respect to a savings bank organized as a limited

savings bank, a person who owns a membership interest in the

limited savings bank.

(19) "Mutual savings bank" means a savings bank not authorized

to issue capital stock.

(20) "Regulatory capital" means a common stockholders' equity,

including retained earnings, noncumulative perpetual preferred

stock and related earnings, minority interests in the equity

accounts of fully consolidated subsidiaries, and other elements

established by rules of the finance commission.

(21) "Savings bank" means an institution organized under or

subject to this subtitle.

(22) "Shareholder" means the owner of capital stock.

(23) "Surplus" means the aggregate amount of:

(A) the undistributed earnings of a savings bank held as

undivided profits or unallocated reserves for general corporate

purposes; and

(B) paid-in surplus held by the savings bank.

(24) "Unsafe and unsound practice" means an action or inaction

in the operation of a savings bank that is likely to:

(A) cause insolvency or substantial dissipation of assets or

earnings; or

(B) reduce the ability of the savings bank to timely satisfy

withdrawal requests of deposit account holders.

(25) "Withdrawal value of deposit account" means the net amount

of money that may be withdrawn by an account holder from a

deposit account after applying any legal or contractual

reduction.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.32(a), eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 867, Sec. 33, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 172, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 5.02, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.037, eff. September 1, 2007.

Sec. 91.003. CONTROL; SUBSIDIARY. (a) For purposes of this

subtitle, a person controls a savings bank if the person has the

power to direct or cause the direction of the management and

policies of the savings bank directly or indirectly. A person is

considered to control a savings bank if the person, individually

or acting with others, directly or indirectly holds with the

power to vote, owns, or controls, or holds proxies representing,

at least 25 percent of the voting stock or voting rights of a

savings bank.

(b) For purposes of this subtitle, a company is a subsidiary of

a savings bank if the savings bank or another company directly or

indirectly controlled by the savings bank controls the company. A

savings bank is considered to control a company if the savings

bank, directly or indirectly or acting with one or more other

persons or through one or more subsidiaries:

(1) holds with the power to vote, owns, or controls, or holds

proxies representing, more than 25 percent of the voting stock or

voting rights of the company;

(2) controls in any manner the election of a majority of the

directors of the company;

(3) is a general partner in the company; or

(4) has contributed more than 25 percent of the equity capital

of the company.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 91.004. NOTICE OF HEARING; RIGHT TO RESPOND. (a) Notice

of a hearing under this subtitle shall be given to each domestic

and federal savings bank in the county in which the subject

matter of the hearing is or will be located, except that notice

of a hearing under an order under Chapter 96 shall be given to

each party affected by the order.

(b) Each interested party is entitled to an opportunity to

respond and present evidence and argument on each issue involved

in a hearing under this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 91.005. RECORD OF PROCEEDING. On written request by an

interested party, the commissioner shall keep a formal record of

the proceedings of a hearing under this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 91.006. DECISION OR ORDER. (a) A decision or order

adverse to a party who appeared and participated in a hearing

must be in writing and include separately stated findings of fact

and conclusions of law on the issues material to the decision or

order. Findings of fact that are stated in statutory language

must be accompanied by a concise and explicit statement of the

underlying facts supporting the findings.

(b) A decision or order entered after a hearing is final and

appealable on the 15th day after the date it is entered unless a

party files a motion for rehearing before that date. If the

motion for rehearing is overruled, a decision or order is

appealable after the date an order overruling a motion for

rehearing is entered.

(c) Each party to a hearing shall be promptly notified

personally or by mail of a decision, order, or other action taken

in respect to the subject matter of the hearing.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 91.007. FEES. The finance commission by rule shall:

(1) set the amount of fees the commissioner charges for:

(A) supervision and examination of savings banks;

(B) filing an application or other documents;

(C) conducting a hearing; and

(D) other services the commissioner performs; and

(2) specify the time and manner of payment of the fees.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 34, eff. Sept. 1,

2001.



CHAPTER 92. ORGANIZATIONAL AND FINANCIAL REQUIREMENTS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE C. SAVINGS BANKS

CHAPTER 92. ORGANIZATIONAL AND FINANCIAL REQUIREMENTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 92.001. APPLICABILITY OF OTHER LAW. (a) With respect to a

savings bank, other than a savings bank organized as a limited

savings bank, organized before January 1, 2006, the Texas

Business Corporation Act, the Texas Miscellaneous Corporation

Laws Act (Article 1302-1.01 et seq., Vernon's Texas Civil

Statutes), and other law relating to general business

corporations apply to a savings bank to the extent not

inconsistent with this subtitle or the proper business of a

savings bank.

(b) With respect to a savings bank organized as a limited

savings bank before January 1, 2006, the Texas Limited Liability

Company Act (Article 1528n, Vernon's Texas Civil Statutes) and

any other law relating to a limited liability company organized

in Texas apply to a limited savings bank to the extent not

inconsistent with this subtitle or the proper business of a

limited savings bank.

(c) With respect to a savings bank, other than a savings bank

organized as a limited savings bank, organized on or after

January 1, 2006, the provisions of the Business Organizations

Code applicable to general business corporations apply to a

savings bank to the extent not inconsistent with this subtitle or

the proper business of a savings bank.

(d) With respect to a savings bank organized as a limited

savings bank on or after January 1, 2006, the provisions of the

Business Organizations Code applicable to a limited liability

company organized in this state apply to a limited savings bank

to the extent not inconsistent with this subtitle or the proper

business of a limited savings bank.

(e) With respect to a savings bank or limited savings bank

organized before January 1, 2006, the finance commission may

establish rules permitting a savings bank or limited savings bank

to elect to be governed by the provisions of the Business

Organizations Code to the extent not inconsistent with this

subtitle or the proper business of a savings bank or limited

savings bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 5.03, eff. September 1, 2005.

SUBCHAPTER B. INCORPORATION IN GENERAL

Sec. 92.051. APPLICATION TO INCORPORATE. (a) Five or more

adult residents of this state may apply to incorporate a savings

bank by submitting to the commissioner:

(1) an application to incorporate a savings bank that is:

(A) in a form specified by the commissioner; and

(B) signed by each incorporator; and

(2) the filing fee.

(b) An application must contain:

(1) two copies of the savings bank's articles of incorporation

identifying:

(A) the name of the savings bank;

(B) the location of the principal office; and

(C) the names and addresses of the initial directors;

(2) two copies of the savings bank's bylaws;

(3) data sufficiently detailed and comprehensive to enable the

commissioner to make findings under Section 92.058, including

statements, exhibits, and maps;

(4) other information relating to the savings bank and its

operation that the finance commission by rule requires; and

(5) financial information about each applicant, incorporator,

director, officer, or shareholder that the finance commission by

rule requires.

(c) Financial information described by Subsection (b) is

confidential and not subject to public disclosure unless the

commissioner finds that disclosure is necessary and in the public

interest.

(d) The articles of incorporation and statements of fact must be

signed and sworn to.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 35, eff. Sept. 1,

2001.

Sec. 92.052. ADDITIONAL REQUIREMENTS FOR CAPITAL STOCK SAVINGS

BANK. (a) A capital stock savings bank's articles of

incorporation must include a statement of:

(1) the aggregate number of shares of common stock that the

savings bank may issue;

(2) the par value of each share or that the shares are without

par value;

(3) whether the savings bank may issue preferred stock;

(4) the amount of stock that has been subscribed and will be

paid for before the savings bank begins business;

(5) the name and address of each subscriber and the amount

subscribed by each; and

(6) the amount of paid-in surplus with which the savings bank

will begin business.

(b) Before approving the application of a capital stock savings

bank, the commissioner shall require the savings bank to have an

aggregate amount of capital in the form of stock and paid-in

surplus the finance commission by rule specifies.

(c) The subscriptions for capital stock, less any lawful

expenditures, shall be returned pro rata to the subscribers if:

(1) the application is not approved; or

(2) the savings bank does not begin business.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 36, eff. Sept. 1,

2001.

Sec. 92.053. ADDITIONAL REQUIREMENTS FOR MUTUAL SAVINGS BANK.

(a) A mutual savings bank's articles of incorporation must

include a statement of the amount of deposit liability of the

savings bank and the amount of the expense fund with which the

savings bank will begin business.

(b) Before approving the articles of incorporation of a mutual

savings bank, the commissioner shall require the savings bank to

have subscriptions for an aggregate amount of deposit accounts

and an expense fund in an aggregate amount the finance commission

by rule establishes as necessary for the successful operation of

a mutual savings bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 37, eff. Sept. 1,

2001.

Sec. 92.054. MINIMUM INITIAL CAPITAL. (a) The finance

commission by rule shall set the minimum initial capital of a

savings bank in an amount not less than the greater of:

(1) the amount required to obtain insurance of deposit accounts

by the Federal Deposit Insurance Corporation; or

(2) the amount required of a national bank.

(b) The initial capital must be paid in cash before the savings

bank may begin business.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 38, eff. Sept. 1,

2001.

Sec. 92.055. APPROVAL OF MANAGING OFFICER. (a) A savings bank

may not begin business before:

(1) it presents to the commissioner the name and qualifications

of its managing officer; and

(2) the commissioner approves the managing officer.

(b) An applicant is not required at a hearing on the application

or in a public record to specify the name and qualifications of

the managing officer of the savings bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.056. CORPORATE NAME. (a) The name of a savings bank

must include the words "State Savings Bank" or the abbreviation

"SSB," preceded by one or more appropriate descriptive words

approved by the commissioner.

(b) The commissioner may not approve the incorporation of a

savings bank that has the same name as another financial

institution authorized to do business in this state under this

subtitle, Subtitle A, or Subtitle B or a name so nearly

resembling the name of another financial institution as to be

calculated to deceive unless the savings bank is formed:

(1) by the reincorporation, reorganization, or consolidation of

the other financial institution; or

(2) on the sale of the property or franchise of the other

savings bank.

(c) A person that is not a state or federal savings bank may not

do business under a name or title that:

(1) contains the words "savings bank";

(2) indicates or reasonably implies that the business being done

is the type of business carried on or transacted by a savings

bank; or

(3) is calculated to lead a person to believe that the business

being done is the type of business carried on or transacted by a

savings bank.

(d) On application by the commissioner or a savings bank, a

court may enjoin a violation of this section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.057. HEARING ON APPLICATION TO INCORPORATE. (a) On the

filing of a complete application to incorporate, as defined by

rules adopted by the finance commission, the commissioner shall:

(1) issue public notice of the application; and

(2) give any interested person an opportunity to appear, present

evidence, and be heard for or against the application.

(b) A hearing officer designated by the commissioner shall hold

the hearing.

(c) The hearing officer shall file with the commissioner a

report on the hearing. The report must:

(1) specify findings of fact on each condition described by

Section 92.058; and

(2) identify the evidence that forms the basis for those

findings.

(d) A hearing is not required if:

(1) before the 11th day after the date the notice of application

is published, no person has notified the commissioner in writing

that the person intends to appear and present evidence at the

hearing; and

(2) the commissioner finds that the application complies with

all statutory requirements for approval.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 39, eff. Sept. 1,

2001.

Sec. 92.058. DECISION ON APPLICATION TO INCORPORATE; ISSUANCE OF

CERTIFICATE OF INCORPORATION. (a) Not later than the 30th day

after the date the hearing ends, the commissioner shall enter a

final order approving or denying the application.

(b) The commissioner may approve an application to incorporate

only if:

(1) the prerequisites to incorporation required by this chapter

are satisfied;

(2) the character, responsibility, and general fitness of each

person named in the articles of incorporation command confidence

and warrant belief that:

(A) the business of the savings bank will be honestly and

efficiently conducted in accordance with the intent and purpose

of this subtitle; and

(B) the savings bank will have qualified full-time management;

(3) there is a public need for the savings bank;

(4) the volume of business in the community in which the savings

bank will conduct its business indicates a profitable operation

is probable; and

(5) the operation of the savings bank will not unduly harm an

existing savings bank or state or federal savings and loan

association.

(c) On finding that each requirement of Subsection (b) is met,

the commissioner shall:

(1) enter an order approving the application and stating the

findings required by Subsection (b);

(2) issue under official seal a certificate of incorporation;

(3) deliver a copy of the approved articles of incorporation and

bylaws to the incorporators; and

(4) permanently retain a copy of the articles of incorporation

and bylaws.

(d) On delivery of the certificate to the incorporators, the

savings bank:

(1) is a corporate body with perpetual existence unless

terminated by law; and

(2) may exercise the powers of a savings bank beginning on the

date the commissioner certifies receipt of satisfactory proof

that the savings bank has received, free of encumbrance, the

required amount of capital.

(e) If the commissioner cannot make all findings required by

Subsection (b), the commissioner shall enter a written order

denying the application and stating the grounds for denial. The

commissioner by certified mail shall deliver a copy of the order

to the designated representative of the incorporators.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.059. JUDICIAL REVIEW. (a) An applicant may appeal a

final order with the commissioner as defendant.

(b) A party to the action may appeal the court's decision. The

appeal is immediately returnable to the appellate court and has

precedence over any cause of a different character pending in

that court.

(c) The commissioner is not required to give an appeal bond in a

cause arising under this section.

(d) Filing an appeal under this section does not stay an order

of the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.060. PREFERENCE FOR LOCAL CONTROL. If more than one

application to incorporate a new savings bank or establish an

additional office of an existing savings bank in the same

community is before the commissioner at the same time, the

commissioner may give additional weight to the application of the

applicant that has the greater degree of control vested in or

held by residents of the community.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.061. DEADLINE FOR COMMENCING BUSINESS. (a) A savings

bank shall begin business not later than the first anniversary of

the date the commissioner approves the savings bank's

application.

(b) On the request of the incorporators and for good cause

shown, the commissioner may grant a reasonable extension of the

deadline prescribed by Subsection (a).

(c) The commissioner may rescind the authority to operate of a

savings bank that does not begin business as required by this

subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.062. AMENDMENT OF ARTICLES OF INCORPORATION OR BYLAWS.

(a) A savings bank may amend its articles of incorporation or

bylaws by a resolution adopted by a majority vote of those

entitled to vote attending an annual meeting or a special meeting

called for that purpose.

(b) An amendment may not take effect before it is filed with and

approved by the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.063. CHANGE OF OFFICE OR NAME; ESTABLISHMENT OF

ADDITIONAL OFFICES. (a) Only with the prior approval of the

commissioner given in accordance with rules of the finance

commission may a savings bank:

(1) establish an office other than the principal office stated

in the savings bank's articles of incorporation;

(2) move an office from its immediate vicinity; or

(3) change the savings bank's name.

(b) The commissioner may permit a savings bank to establish

additional offices in this state or another state in accordance

with rules of the finance commission.

(c) On request, the commissioner shall give a person who might

be affected by the establishment of additional offices or the

change of office location or name an opportunity to be heard

under Section 91.004.

(d) A savings bank may not establish or maintain a branch on the

premises or property of an affiliate if the affiliate engages in

commercial activities not permitted for a state savings bank or

subsidiary of a state savings bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 40, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

217, Sec. 3, eff. May 25, 2007.

SUBCHAPTER C. INCORPORATION TO REORGANIZE OR MERGE

Sec. 92.101. PURPOSE OF INCORPORATION. A person may apply to

incorporate a savings bank for the purpose of:

(1) purchasing the assets, assuming the liabilities other than

liability to shareholders, and continuing the business of a

financial institution the commissioner considers to be in an

unsafe condition;

(2) acquiring an existing financial institution by merger; or

(3) facilitating a reorganization or merger with or into a

savings bank under rules adopted by the finance commission.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 5.04, eff. September 1, 2005.

Sec. 92.102. INCORPORATION REQUIREMENTS. (a) An application to

incorporate a savings bank under this subchapter must be

submitted to the commissioner.

(b) The application must include information required by the

commissioner or by rule of the finance commission.

(c) The savings bank must have capital in an amount determined

by the commissioner to be sufficient to carry out the purposes

for which incorporation is requested.

(d) Chapter 2001, Government Code, does not apply to the

application if:

(1) the commissioner considers the financial institution to be

reorganized or merged to be in an unsafe condition; or

(2) the savings bank incorporated under this subchapter does not

survive the merger or is facilitating the continuation of an

existing savings bank corporate reorganization as defined by

rules adopted by the finance commission.

(e) If the commissioner considers the financial institution to

be reorganized or merged to be in an unsafe condition, the

application and all information relating to the application are

confidential and not subject to public disclosure.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 41, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 5.05, eff. September 1, 2005.

Sec. 92.103. DECISION ON APPLICATION; ISSUANCE OF CERTIFICATE OF

INCORPORATION. (a) The commissioner shall approve an

application under this subchapter if the commissioner finds that:

(1) the business of the financial institution that is to be

reorganized or merged can be effectively continued under the

articles of incorporation; and

(2) the reorganization or merger is in the best interest of the

public and the savers, depositors, creditors, and shareholders of

the financial institution that is to be reorganized or merged.

(b) If the commissioner approves an application under Subsection

(a), the commissioner shall:

(1) state findings under that subsection in writing; and

(2) issue a certificate of incorporation.

(c) Notwithstanding Section 92.353, the commissioner may approve

an application to incorporate under this subchapter if the

commissioner:

(1) considers the institution to be reorganized or merged to be

in an unsafe condition; and

(2) finds from the application and all information submitted

with the application that the reorganization or merger is in the

best interest of the public and the savers, depositors,

creditors, and shareholders of the institution that is to be

reorganized or merged.

(d) On issuance of the certificate of incorporation, the savings

bank:

(1) is a corporate body and a continuation of the former

institution, subject to all its liabilities, obligations, duties,

and relations; and

(2) may exercise the powers of a savings bank.

(e) In a merger, a shareholder of a capital stock financial

institution has the same dissenter's rights as a shareholder of a

domestic business corporation under the Texas Business

Corporation Act.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. ADMINISTRATION

Sec. 92.151. ORGANIZATIONAL MEETING. (a) Not later than the

30th day after the date the corporate existence of a savings bank

begins, the initial board shall hold an organizational meeting

and elect officers and take other appropriate action to begin the

business of the savings bank.

(b) For good cause shown, the commissioner by order may extend

the deadline prescribed by Subsection (a).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.152. BOARD OF DIRECTORS. (a) A board of not fewer than

five or more than 21 directors shall direct the business of a

savings bank. The members or shareholders may change the number

of directors, within the prescribed limits, by resolution adopted

at an annual meeting or a special meeting called for that

purpose.

(b) The members or shareholders shall elect the board by a

majority vote at the annual meeting. The directors may be elected

for staggered terms of longer than one year as provided by the

savings bank's bylaws or articles of incorporation.

(c) The bylaws of a capital stock savings bank may require that

all or a majority of the board be shareholders.

(d) A vacancy on the board is filled by the election by a

majority vote of the remaining directors, regardless of whether a

quorum exists, of a director to serve until the next annual

meeting of members or shareholders. The remaining directors may

continue to direct the savings bank until the vacancy is filled.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.33(a), eff. Sept.

1, 1999.

Sec. 92.153. QUALIFICATION OF DIRECTORS. (a) A person is not

qualified to be a director of a savings bank if the person:

(1) is less than 18 years of age;

(2) has been adjudicated bankrupt or convicted of a criminal

offense involving dishonesty or breach of trust, unless the

commissioner gives the person prior written approval to be a

director;

(3) has a final judgment entered against the person for an

amount of money that has remained unsatisfied or unsecured for

more than six months after the date of the judgment's entry,

unless:

(A) the commissioner gives the person prior written approval to

be a director; or

(B) the judgment was satisfied of record more than one year

before the election date; or

(4) is a director, officer, or employee of another savings bank,

unless the commissioner gives the person prior written approval

to be a director.

(b) The bylaws of a savings bank may prescribe other

qualifications for a director.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.154. OFFICERS. (a) The officers of a savings bank are:

(1) a president;

(2) one or more vice presidents;

(3) a secretary; and

(4) other officers prescribed by the bylaws.

(b) The board elects the officers by a majority vote.

(c) The managing officer must be a director.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.155. CONFLICTS OF INTEREST. (a) Except as the finance

commission by rule provides, a director or officer may not:

(1) receive directly or indirectly a commission on or benefit

from a loan made by the savings bank;

(2) pay for services rendered to a borrower from the savings

bank in connection with a loan;

(3) direct or require a borrower on a mortgage to negotiate an

insurance policy on the mortgage property through a particular

insurance company;

(4) attempt to divert to a particular insurance broker the

business of borrowers from the savings bank;

(5) refuse to accept an insurance policy on the mortgaged

property because the policy was not negotiated through a

particular insurance broker;

(6) become an obligor, including an endorser, surety, or

guarantor, on a loan made by the savings bank;

(7) borrow or use, individually or as agent or partner of

another, directly or indirectly, money of the savings bank;

(8) become the owner of real property on which the savings bank

holds a mortgage unless the loan is fully secured by:

(A) a first-lien mortgage on property that:

(i) is to be occupied as the director's or officer's primary

residence; and

(ii) is specifically approved in writing by the board; or

(B) a deposit maintained by the officer or director with the

savings bank; or

(9) engage in any other activity the finance commission by rule

prohibits.

(b) Except as the finance commission by rule provides, a savings

bank may not make a loan to a corporation in which:

(1) a director or officer of the savings bank holds stock,

options, or warrants to purchase stock in the amount of five

percent or more of the outstanding stock; or

(2) the directors of the savings bank together hold stock,

options, or warrants to purchase stock in the amount of five

percent or more of the outstanding stock.

(c) A deposit with a banking corporation is a loan for purposes

of this section.

(d) This section does not prohibit a savings bank from:

(1) making a loan to a religious corporation, club, or other

membership corporation of which one or more directors or officers

are members but in which they have no financial interest; or

(2) making a loan to or purchasing a guaranteed mortgage from a

stock corporation if:

(A) a director does not own more than 15 percent of the

corporation's capital stock; and

(B) the total amount of the corporation's capital stock owned by

all directors of the savings bank is less than 25 percent.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 42, eff. Sept. 1,

2001.

Sec. 92.156. INDEMNITY BONDS OF DIRECTORS, OFFICERS, AND

EMPLOYEES. (a) A savings bank shall maintain a blanket

indemnity bond with an adequate corporate surety protecting the

savings bank from loss by or through dishonest or criminal action

or omission, including fraud, theft, robbery, or burglary, by an

officer or employee of the savings bank or a director of the

savings bank when the director performs the duty of an officer or

employee.

(b) A savings bank that employs a collection agent who is not

covered by the bond required by Subsection (a) shall provide for

the bonding of the agent in an amount equal to at least twice the

average monthly collection of the agent unless the agent is a

financial institution insured by the Federal Deposit Insurance

Corporation. An agent shall settle with the savings bank at least

monthly.

(c) Subject to rules adopted under Subsection (e), the board

shall approve:

(1) the amount and form of the bond; and

(2) the sufficiency of the surety.

(d) The bond must provide that a cancellation by the surety or

the insured is not effective until the earlier of:

(1) the date the commissioner approves; or

(2) the 30th day after the date written notice of the

cancellation is given to the commissioner.

(e) The finance commission may adopt rules establishing the

amount and form of the bond and the sufficiency of the surety.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 5.06, eff. September 1, 2005.

Sec. 92.157. MEETINGS OF MEMBERS OR SHAREHOLDERS. (a) The

members or shareholders of a savings bank shall hold an annual

meeting at the time fixed in the savings bank's bylaws.

(b) A special meeting may be called as provided by the savings

bank's bylaws.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.158. VOTING RIGHTS. (a) The voting rights of a person

entitled to vote at an annual or special meeting of a savings

bank are the same as those of a shareholder of a domestic

business corporation under the Texas Business Corporation Act.

(b) The bylaws of a savings bank must specify the voting

requirements, including quorum requirements, for conducting

business at a meeting of the members or shareholders.

(c) The bylaws of a savings bank must provide for the voting

rights of the members or shareholders. The bylaws must provide

the manner of computing the number of votes that a member or

shareholder is entitled to cast. The bylaws of a capital stock

savings bank may provide that only shareholders may vote.

(d) Voting may be in person or by proxy. A proxy must be in

writing and signed by the member or shareholder or the member's

or shareholder's duly authorized attorney-in-fact and be filed

with the secretary of the savings bank. Unless otherwise

specified in the proxy, a proxy continues until:

(1) a written revocation is delivered to the secretary; or

(2) the proxy is superseded by a subsequent proxy.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. OPERATIONS AND FINANCES

Sec. 92.201. BOOKS AND RECORDS. A savings bank shall maintain

its books and records according to generally accepted accounting

principles and to rules adopted by the finance commission.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 43, eff. Sept. 1,

2001.

Sec. 92.202. LIQUIDITY. Unless approved in advance by the

commissioner, a savings bank shall maintain an amount equal to at

least 10 percent of its average daily deposits for the most

recently completed calendar quarter in:

(1) cash;

(2) balances in a federal reserve bank or passed through a

federal home loan bank or another depository institution to a

federal reserve bank under the Federal Reserve Act (12 U.S.C.

Section 221 et seq.); or

(3) other readily marketable investments, including unencumbered

federal government sponsored enterprises securities, as allowed

by rules adopted by the finance commission.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 44, eff. Sept. 1,

2001.

Sec. 92.203. REGULATORY CAPITAL. A savings bank shall maintain

regulatory capital in the amount prescribed by rule of the

finance commission. The amount may not be less than the amount of

regulatory capital required for a corresponding national bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 45, eff. Sept. 1,

2001.

Sec. 92.204. QUALIFIED THRIFT LENDER TEST. (a) A savings bank

must:

(1) qualify under and continue to meet the qualified thrift

lender test of Section 10(m), Home Owners' Loan Act (12 U.S.C.

Section 1467a(m)); or

(2) maintain more than 50 percent of its portfolio assets in

qualified thrift assets on a monthly average basis in at least

nine out of 12 months.

(b) For purposes of Subsection (a)(2), "qualified thrift assets"

means:

(1) qualified thrift investments as defined by 12 U.S.C. Section

1467a(m)(4)(C); and

(2) other assets determined by the commissioner, under rules

adopted by the finance commission, to be substantially equivalent

to qualified thrift investments described by Subdivision (1) or

which further residential lending or community development.

(c) The commissioner may grant temporary or limited exceptions

to the requirements of this section as the commissioner considers

necessary.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.34(a), eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 5.07, eff. September 1, 2005.

Sec. 92.205. COMPUTATION OF INCOME. (a) A savings bank shall

close its books at the times provided by its bylaws to determine

its gross income for the period since the date of the last

closing of its books.

(b) A savings bank's net income for a period is computed by

subtracting the amount of the savings bank's operating expenses

for the period from the savings bank's gross income for the

period.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.206. INSURANCE OF DEPOSIT ACCOUNTS. A savings bank

shall obtain and maintain federal insurance of deposit accounts

through an insurance corporation created by an Act of the United

States Congress.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.207. LIMITATION ON ISSUANCE OF SECURITIES. A savings

bank may issue a form of stock, share, account, or investment

certificate only as authorized by this subtitle or as permitted

for a national bank, federal savings and loan association,

federal savings bank, or state bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 5.08, eff. September 1, 2005.

Sec. 92.208. COMMON STOCK. (a) A savings bank may not issue

common stock before the common stock is fully paid for in cash.

(b) A savings bank may not make a loan against the shares of its

outstanding common stock.

(c) A savings bank may not purchase, directly or indirectly, its

own issued common stock, except under a stock repurchase plan

approved in advance by the commissioner.

(d) A savings bank may not retire or redeem common stock until:

(1) all liabilities of the savings bank are satisfied, including

all amounts due to holders of deposit accounts, unless:

(A) prior written permission is obtained from the commissioner;

and

(B) the retirement or redemption is authorized by a majority

vote of the savings bank's shareholders at an annual meeting or a

special meeting called for that purpose;

(2) the basis of the retirement or redemption is approved by the

commissioner; and

(3) the savings bank files written consent of the Federal

Deposit Insurance Corporation with the commissioner.

(e) Subsections (b) and (c) apply to the securities of the

savings bank's holding company and affiliates.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 5.09, eff. September 1, 2005.

Sec. 92.209. PREFERRED STOCK. (a) A savings bank may not issue

preferred stock before the preferred stock is fully paid for in

cash.

(b) A savings bank may not make a loan against the shares of its

outstanding preferred stock.

(c) A savings bank may retire or redeem preferred stock in the

manner provided by:

(1) the articles of incorporation; or

(2) a resolution of the board of the savings bank establishing

the rights and preferences relating to the stock.

(d) The extent to which preferred stock may be included as

regulatory capital of a savings bank is subject to the rules

adopted by the finance commission.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 46, eff. Sept. 1,

2001.

Sec. 92.210. SERIES AND CLASSES OF PREFERRED STOCK. (a) The

articles of incorporation may:

(1) authorize that shares of preferred stock be divided into and

issued in series; and

(2) determine the rights and preferences of each series or part

of a series.

(b) Each series must be clearly designated to distinguish its

shares from the shares of other series or classes.

(c) The articles of incorporation may authorize the board by

resolution to divide classes of preferred stock into series and

to determine the rights and preferences of the shares of each

series. A copy of the resolution must be submitted to the

commissioner before the shares may be issued. The commissioner

shall file the resolution in the commissioner's office if the

resolution conforms to this subtitle. After the resolution is

filed, it is considered an amendment of the savings bank's

articles of incorporation.

(d) All shares of the same class of preferred stock must be

identical except for the following rights and preferences:

(1) the rate of dividend;

(2) the terms, including price and conditions, under which

shares may be redeemed;

(3) the amount payable for shares on involuntary liquidation;

(4) the amount payable for shares on voluntary liquidation;

(5) a sinking fund provision for the redemption or purchase of

shares;

(6) the terms, including conditions, of conversion of shares

that may be converted; and

(7) voting rights.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.211. DIVIDENDS ON CAPITAL STOCK. (a) The board of a

capital stock savings bank may declare and pay a dividend out of

current or retained income, in cash or additional stock, to the

holders of record of the stock outstanding on the date the

dividend is declared.

(b) Without the prior approval of the commissioner, a cash

dividend may not be declared by the board of a savings bank that

the commissioner considers:

(1) to be in an unsafe condition; or

(2) to have less than zero total retained income on the date of

the dividend declaration.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 5.10, eff. September 1, 2005.

Sec. 92.212. USE OF SURPLUS ACCOUNTS AND EXPENSE FUND

CONTRIBUTIONS. (a) At a savings bank's closing date, the

savings bank may use all or part of a surplus account, whether

earned or paid in, or expense fund contributions on its books to:

(1) meet expenses of operating the savings bank for the period

just closed;

(2) make required transfers to loss reserves; or

(3) pay or credit earnings on deposit accounts.

(b) Paid-in surplus may be used instead of earnings to pay

organizational and operating expenses and earnings on deposit

accounts and to meet any loss reserve requirements.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.213. USE OF EXPENSE FUND CONTRIBUTIONS. (a) The

expense of organizing a savings bank, its operating expenses, and

earnings on accounts declared and paid or credited to its deposit

account holders may be paid out of the expense fund until the

savings bank's earnings are sufficient to pay those amounts.

(b) The amounts contributed to the expense fund are not a

liability of the savings bank except as provided by this

subchapter.

(c) The savings bank shall pay to the contributor dividends on

the amount contributed to the same extent the savings bank pays

dividends on a deposit account. An amount contributed to the

expense fund is considered a deposit account of the savings bank.

(d) Contributions to the expense fund may be repaid to the

contributors pro rata from the net earnings of the savings bank

after provision for required loss reserve allocations and payment

or credit of earnings declared on accounts.

(e) If the savings bank is liquidated before contributions to

the expense fund are repaid, contributions to the expense fund

that remain unspent after the payment of expenses of liquidation,

creditors, and the withdrawal value of deposit accounts shall be

repaid to the contributors pro rata.

(f) The savings bank's books must reflect the expense fund.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. CONVERSION OF SAVINGS BANK TO OTHER FINANCIAL

INSTITUTION

Sec. 92.251. CONDITIONS FOR CONVERSION. (a) The finance

commission by rule shall establish the conditions under which a

savings bank may convert to another financial institution.

(b) The rules must ensure that a conversion does not cause undue

harm to the public interest or to another existing financial

institution.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.252. APPLICATION FOR CONVERSION. (a) A savings bank

may convert to another financial institution if a resolution

declaring the conversion is adopted by a majority vote of the

members or shareholders of the savings bank who are entitled to

vote at an annual meeting or a special meeting called to consider

the conversion.

(b) The application to convert must:

(1) be filed in the office of the commissioner not later than

the 30th day after the date of the meeting; and

(2) include a copy of the minutes of the meeting, sworn to by

the secretary or an assistant secretary.

(c) The copy of the minutes filed under Subsection (b) is

presumptive evidence that the meeting was held and the resolution

was adopted.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 5.11, eff. September 1, 2005.

Sec. 92.253. ACTION BY COMMISSIONER ON APPLICATION. Not later

than the 10th day after the date an application to convert is

received, the commissioner shall:

(1) consent by written order to the conversion; or

(2) set a hearing on whether the conversion complies with rules

adopted under Section 92.251.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.254. HEARING ON APPLICATION. (a) A hearing set under

Section 92.253(2) must be held not later than the 25th day after

the date the application is filed unless a later date is agreed

to by the applicant and the commissioner.

(b) The commissioner or a hearing officer designated by the

commissioner shall conduct the hearing.

(c) The hearing shall be conducted as a contested case under

Chapter 2001, Government Code, except that:

(1) a proposal for decision may not be made; and

(2) the commissioner shall render a final decision or order not

later than the 15th day after the date the hearing is closed.

(d) Chapter 2001, Government Code, governs a motion for

rehearing and the availability of judicial review if the

commissioner denies the application to convert.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.255. CONSUMMATION OF CONVERSION. Within three months

after the date of the commissioner's written order consenting to

the conversion, the savings bank shall consummate the conversion

in the manner prescribed by the applicable law of this state or

the United States.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.256. FILING OF CHARTER OR CERTIFICATE. (a) The new

financial institution shall file with the commissioner:

(1) a copy of the charter issued to the new financial

institution by the appropriate banking agency; or

(2) the certificate showing the organization of the new

financial institution, certified by the secretary or assistant

secretary of the appropriate banking agency.

(b) Failure to file the charter or certificate with the

commissioner does not affect the validity of the conversion.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.257. EFFECT OF ISSUANCE OF CHARTER. On the issuance of

a charter by the appropriate banking agency, the savings bank:

(1) ceases to be a savings bank incorporated under this

subtitle; and

(2) is not subject to the supervision and control of the

commissioner under this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.258. CONTINUATION OF CORPORATE EXISTENCE. After a

savings bank is converted to another financial institution:

(1) the corporate existence of the savings bank continues; and

(2) the new financial institution is considered to be a

continuation of the savings bank that was converted.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.259. PROPERTY AND OBLIGATIONS OF CONVERTED SAVINGS BANK.

The new financial institution:

(1) retains any property, right, or obligation of the converted

savings bank; and

(2) to the extent the provisions can be made applicable, is

subject to Sections 92.306-92.308 as if it were a new savings

bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER G. CONVERSION OF OTHER FINANCIAL INSTITUTION TO

SAVINGS BANK

Sec. 92.301. APPLICATION TO CONVERT. (a) Another financial

institution may convert to a savings bank if the conversion is

approved by a majority vote of the members or shareholders of the

financial institution cast at an annual meeting or a special

meeting called to consider the conversion.

(b) The application to convert must:

(1) be submitted to the commissioner and mailed to the

appropriate banking agency not later than the 30th day after the

date of the meeting; and

(2) include a copy of the minutes of the meeting, sworn to by

the secretary or an assistant secretary.

(c) The copy of the minutes filed under Subsection (b) is

presumptive evidence that the meeting was held and the conversion

was approved.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 5.12, eff. September 1, 2005.

Sec. 92.302. ELECTION OF DIRECTORS; EXECUTION AND ACKNOWLEDGMENT

OF APPLICATION AND BYLAWS. (a) At the meeting under Section

92.301(a), the members or shareholders shall elect directors of

the savings bank.

(b) The directors, or the president and secretary, shall execute

two copies of an application for certificate of incorporation as

provided by Subchapter B.

(c) Each director, or the president and secretary, shall sign

and acknowledge the application for certificate of incorporation

as a subscriber and shall sign and acknowledge the bylaws as an

incorporator.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 5.13, eff. September 1, 2005.

Sec. 92.303. REVIEW BY COMMISSIONER; APPROVAL. (a) On receipt

of the application, the commissioner shall conduct an examination

of the financial institution seeking conversion.

(b) After the examination, the commissioner shall approve the

conversion without a hearing if the commissioner determines that

the converting financial institution is in sound condition and

meets all requirements of Subchapter B and relevant rules of the

finance commission.

(c) On approval of the conversion, the incorporators shall

insert a paragraph preceding the testimonium clause in the

certificate of incorporation stating that the savings bank is

incorporated by conversion from another financial institution.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 47, eff. Sept. 1,

2001.

Sec. 92.304. HEARING ON DENIAL; APPEAL. (a) An applicant is

entitled to a hearing under Chapter 2001, Government Code, if:

(1) the commissioner denies an application to convert; and

(2) a written request for a hearing is delivered to the

commissioner not later than the 10th day after the date the

application is denied.

(b) A hearing officer designated by the commissioner shall hold

the hearing.

(c) The commissioner shall enter a final order approving or

denying the application not later than the 30th day after the

date the hearing is completed.

(d) An applicant may appeal a final order with the commissioner

named as defendant. The commissioner is not required to file an

appeal bond in a cause arising under this section. Filing an

appeal under this section does not stay an order of the

commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.305. CONTINUATION OF CORPORATE EXISTENCE. After another

financial institution is converted to a savings bank:

(1) the corporate existence of the financial institution

continues; and

(2) the savings bank is considered to be a continuation of the

financial institution that was converted.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.306. PROPERTY AND OBLIGATIONS OF CONVERTED INSTITUTION.

(a) The property of another financial institution that converts

to a savings bank vests in the savings bank.

(b) The savings bank:

(1) holds the property in its own right to the extent the

property was held by the financial institution that was

converted; and

(2) on the date the conversion takes effect, succeeds to the

rights, obligations, and relations of the financial institution

that was converted.

(c) In this section, the property of a financial institution

includes each right, title, or interest of the institution in and

to property, including things in action, and each right,

privilege, interest, or asset of the institution that exists or

that inures to the benefit of the institution.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.307. EFFECT OF CONVERSION ON PENDING LEGAL ACTION. (a)

A judicial proceeding to which the financial institution that

converted is a party is not abated or discontinued by reason of

the conversion and may be prosecuted to final judgment, order, or

decree as if the conversion had not occurred.

(b) The savings bank may continue a judicial proceeding in its

own corporate name. A judgment, order, or decree that might have

been rendered for or against the financial institution that

converted may be rendered for or against the savings bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.308. LOCAL FILING OF CONVERSION ORDER REQUIRED. The

savings bank shall file a copy of the order of conversion in each

county in which the financial institution that converted owned

real property at the time the conversion took effect.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER H. REORGANIZATION, MERGER, AND CONSOLIDATION IN

GENERAL

Sec. 92.351. AUTHORITY TO REORGANIZE, MERGE, OR CONSOLIDATE.

(a) A savings bank may reorganize, merge, or consolidate with a

corporation, another financial institution, or another entity

under a plan adopted by the board.

(b) The plan must be approved:

(1) at an annual meeting or a special meeting called to consider

the action by a majority of the total vote the members or

shareholders are entitled to cast; and

(2) by the commissioner.

(c) A shareholder of a capital stock savings bank has the same

dissenter's rights as a shareholder of a domestic corporation

under the Texas Business Corporation Act.

(d) A reorganization, merger, or consolidation is subject to

Section 16, Article XVI, Texas Constitution. A merger or

consolidation of a domestic savings bank with a foreign savings

bank is also subject to Subchapter I.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 5.14, eff. September 1, 2005.

Sec. 92.352. NOTICE AND HEARING; CONFIDENTIALITY. (a) On

receiving a plan of reorganization, merger, or consolidation, the

commissioner shall give:

(1) public notice of the reorganization, merger, or

consolidation in each county in which a financial institution

participating in the plan has an office; and

(2) any interested person an opportunity to appear, present

evidence, and be heard for or against the plan.

(b) A hearing officer designated by the commissioner shall hold

the hearing.

(c) If a protest is not received on or before the date of the

hearing, the commissioner or hearing officer may waive the

hearing.

(d) Except as provided by Subsection (e), the provisions of

Chapter 2001, Government Code, applicable to a contested case

apply to the hearing.

(e) If the commissioner designates a merger as a supervisory

merger under rules adopted by the finance commission:

(1) the notice and hearing provisions of Chapter 2001,

Government Code, and of this section do not apply to the

application; and

(2) the application and all information relating to the

application are confidential and not subject to public

disclosure.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.353. DENIAL BY COMMISSIONER OF PLAN. The commissioner

shall issue an order denying the plan if:

(1) the reorganization, merger, or consolidation would

substantially lessen competition or restrain trade and would

result in a monopoly or further a combination or conspiracy to

monopolize or attempt to monopolize the financial industry in any

part of the state, unless the anticompetitive effects of the

reorganization, merger, or consolidation are clearly outweighed

in the public interest by the probable effect of the

reorganization, merger, or consolidation in meeting the

convenience and needs of the community to be served;

(2) the plan is not in the best interest of the financial

institutions that are parties to the plan;

(3) the experience, ability, standing, competence,

trustworthiness, or integrity of the management of the financial

institutions proposing the plan is such that the reorganization,

merger, or consolidation would not be in the best interest of the

financial institutions that are parties to the plan;

(4) after reorganization, merger, or consolidation, the

surviving financial institution would not:

(A) be solvent;

(B) have adequate capital structure; or

(C) be in compliance with the law of this state;

(5) the financial institutions proposing the plan have not

furnished all the information pertinent to the application that

is reasonably requested by the commissioner; or

(6) the financial institutions proposing the plan are not acting

in good faith.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.354. ALTERNATIVE OR ADDITIONAL PROCEDURES. If the

surviving financial institution is an entity other than a savings

bank, the commissioner may accept, in addition to or instead of

the requirements of this subchapter, the procedures and decision

of the appropriate banking agency with jurisdiction over the

surviving financial institution.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.355. CONTINUATION OF CORPORATE EXISTENCE; HOME OFFICE OF

SURVIVING ENTITY. (a) An entity that results from a

reorganization, merger, or consolidation as provided by Section

92.351 has the property rights and obligations of the

reorganized, merged, or consolidated entity in the same manner as

an entity that results from the conversion of a savings bank

under this chapter has the property rights and obligations of the

savings bank.

(b) The home office of the surviving financial institution is

the home office of the financial institution in the merger that

has the largest assets unless the commissioner approves a

different home office.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER I. ADDITIONAL PROVISIONS FOR MERGER OR CONSOLIDATION

OF FOREIGN AND DOMESTIC SAVINGS BANKS

Sec. 92.401. APPLICABILITY OF SUBCHAPTER. (a) Except as

provided by Section 92.407, this subchapter applies only to the

merger or consolidation of a domestic savings bank with a foreign

savings bank.

(b) The requirements of and authority and duties provided by

this subchapter are in addition to those provided by Subchapter

H.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.402. ADOPTION OF MERGER OR CONSOLIDATION PLAN. The

board of the foreign savings bank must adopt the merger or

consolidation plan.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.403. NOTICE AND HEARING; CONFIDENTIALITY. If the

commissioner considers the domestic savings bank to be in an

unsafe condition:

(1) the provisions of Chapter 2001, Government Code, applicable

to a contested case do not apply to the application; and

(2) the application and all information related to the

application are confidential and not subject to public

disclosure.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.404. DENIAL BY COMMISSIONER OF APPLICATION. If the

surviving savings bank is a foreign savings bank, the

commissioner shall deny the application if:

(1) the law of the state in which the foreign savings bank has

its principal place of business does not permit a savings bank of

that state to merge or consolidate with a domestic savings bank

if the surviving savings bank is a domestic savings bank; or

(2) the foreign savings bank is controlled by a holding company

that has its principal place of business in a state whose law

does not permit a savings bank of that state to merge or

consolidate with a domestic savings bank if the surviving savings

bank is a domestic savings bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.405. APPROVAL BY COMMISSIONER OF PLAN. (a) If the

commissioner approves the plan of merger or consolidation, the

commissioner shall issue an order approving the merger or

consolidation.

(b) If the surviving savings bank is a foreign savings bank, the

commissioner shall issue and deliver to the surviving savings

bank a certificate of authority to do business as a savings bank

in this state for a period that expires January 31 of the next

calendar year.

(c) A surviving savings bank that is a domestic savings bank

shall operate under:

(1) the articles and bylaws of the merging or consolidating

domestic savings bank; and

(2) the law applicable to a domestic savings bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.406. ENFORCEMENT OF CONDITION, RESTRICTION, OR

REQUIREMENT ON SURVIVING FOREIGN SAVINGS BANK. If the surviving

savings bank is a foreign savings bank, the commissioner may

enforce a condition, restriction, or requirement on the surviving

savings bank that could have been enforced by the state in which

the foreign savings bank has its principal place of business if

the merger or consolidation had occurred in that state and the

surviving savings bank were a domestic savings bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.407. MERGER OF FOREIGN SAVINGS AND LOAN ASSOCIATION.

(a) A foreign savings and loan association may merge with a

domestic savings bank under this subchapter as if the foreign

savings and loan association were a foreign savings bank.

(b) If the surviving institution is the foreign savings and loan

association, the commissioner shall issue and deliver to the

foreign savings and loan association a certificate of authority

under Section 92.405 to do business in this state.

(c) In this section, "foreign savings and loan association"

means a savings and loan association:

(1) whose principal office is located outside this state; and

(2) that was organized under the law of another state or the law

of the United States.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER J. MERGER OF SUBSIDIARY CORPORATION

Sec. 92.451. AUTHORITY TO MERGE. One or more corporations

organized under the law of this state may merge into a savings

bank that owns all the corporations' capital stock if:

(1) the board of the savings bank and each corporation by

majority vote adopt a plan of merger; and

(2) the secretary of state and the commissioner approve the

merger.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.452. ARTICLES OF MERGER. (a) The articles of merger

must:

(1) be executed by the president or vice president and a

secretary or assistant secretary of the savings bank and each

corporation; and

(2) include:

(A) the name of the savings bank and each corporation;

(B) a copy of the resolution of the savings bank and each

corporation adopting the plan of merger;

(C) a statement of the number of shares of each class issued or

authorized by each corporation;

(D) a statement that all capital stock of each corporation is

owned by the savings bank; and

(E) a statement incorporating the provisions of Section

92.454(b).

(b) The original and a copy of the articles of merger must be

submitted to the secretary of state and the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.453. APPROVAL OF MERGER. (a) The secretary of state

shall approve the articles of merger if the secretary of state

determines that:

(1) the articles of merger comply with applicable law; and

(2) all fees and franchise taxes due from each corporation have

been paid.

(b) The commissioner shall approve the articles of merger if the

commissioner determines that:

(1) the articles of merger comply with applicable law; and

(2) the merger is in the best interest of the savings bank.

(c) On approval of the articles of merger, each approving

officer shall:

(1) endorse on the original and a copy of the articles of merger

the word "filed" and the date of the approval;

(2) file the original and a copy of the articles of merger in

the records of the officer's office; and

(3) issue and deliver to the savings bank a certificate of

merger with an attached copy of the articles of merger.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.454. EFFECT OF MERGER. (a) A merger takes effect on

the date the last required certificate of merger is issued.

(b) After the merger takes effect:

(1) a corporation that was merged ceases to exist;

(2) the savings bank assumes the rights and obligations of the

corporation and owns the property of the corporation; and

(3) the savings bank's articles of incorporation are considered

amended to the extent that a change is stated in the plan of

merger.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.455. INAPPLICABILITY OF SUBCHAPTER H. Subchapter H does

not apply to a merger under this subchapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER K. VOLUNTARY LIQUIDATION

Sec. 92.501. RESOLUTION TO LIQUIDATE AND DISSOLVE. (a) A

savings bank may liquidate and dissolve if:

(1) at an annual meeting or a special meeting called for the

purpose, the members or shareholders by majority vote adopt a

resolution to liquidate and dissolve; and

(2) a copy of the resolution certified by the president and

secretary of the savings bank and an itemized statement of the

savings bank's assets and liabilities sworn to by a majority of

its board is filed with and approved by the commissioner.

(b) After the commissioner approves the resolution:

(1) the savings bank may not accept additional deposit accounts

or additions to deposit accounts or make additional loans; and

(2) the savings bank's income and receipts in excess of actual

expenses of liquidation shall be applied to the discharge of its

liabilities.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.502. DISTRIBUTION OF ASSETS. (a) The board, under the

commissioner's supervision and in accordance with the approved

liquidation plan, shall liquidate the affairs of the savings bank

and reduce its assets to cash for the purpose of paying,

satisfying, and discharging all existing liabilities and

obligations of the savings bank, including the full withdrawal

value of all deposit accounts.

(b) The board shall distribute any remaining balance to the

members or shareholders of record on the date the savings bank

adopted the resolution to liquidate, according to their

liquidation rights.

(c) The board shall pay from the savings bank's assets all

expenses incurred by the commissioner or any of the

commissioner's representatives during the course of liquidation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.503. FINAL REPORT AND ACCOUNTING. (a) On completion of

the liquidation, the board shall file with the commissioner a

final report and accounting of the liquidation.

(b) The commissioner's approval of the report is a complete and

final discharge of the board and each member in connection with

the liquidation of the savings bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER L. CHANGE OF CONTROL OF SAVINGS BANK

Sec. 92.551. INAPPLICABILITY OF SUBCHAPTER. This subchapter

does not apply to a conversion, reorganization, merger,

consolidation, or voluntary liquidation under Subchapter F, G, H,

J, or K.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.552. EFFECT OF SUBCHAPTER ON OTHER LAW. This subchapter

does not:

(1) excuse or diminish notice requirements prescribed by this

subtitle; or

(2) prevent the commissioner from investigating, commenting on,

or seeking to enjoin or set aside a transfer of voting securities

of a savings bank that the commissioner considers to be against

the public interest, regardless of whether the transfer is

subject to this subchapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.553. APPLICATION FOR CHANGE OF CONTROL. (a) Control of

a savings bank may change only if an application for approval of

the change of control is filed with and approved by the

commissioner.

(b) The application must be:

(1) on a form prescribed by the commissioner;

(2) sworn to; and

(3) accompanied by the filing fee.

(c) Unless the commissioner expressly waives a requirement of

this subsection, the application must contain:

(1) the identity, history, business background and experience,

and financial condition of each person by whom or on whose behalf

the acquisition is to be made, including a description of:

(A) the managerial resources and future prospects of each

acquiring party; and

(B) any material pending legal or administrative proceedings to

which the applicant is a party;

(2) the terms of any proposed acquisition and the manner in

which the acquisition is to be made;

(3) the identity, source, and amount of the money or other

consideration used or to be used in making the acquisition and,

if any part of the money or other consideration was or is to be

borrowed or otherwise obtained for the purpose of making the

acquisition, a description of the transaction, the names of the

parties, and arrangements, agreements, or understandings with

those parties;

(4) any plan or proposal of an acquiring party to liquidate the

savings bank, sell the savings bank's assets, merge the savings

bank with another company, or make other major changes in the

savings bank's business, corporate structure, or management;

(5) the terms of any offer, invitation, agreement, or

arrangement under which a voting security of the savings bank

will be acquired and any contract affecting that security or its

financing after it is acquired;

(6) information establishing that the requirements under Section

92.556(a) are satisfied; and

(7) other information that:

(A) the finance commission by rule requires; or

(B) the commissioner orders to be included in a particular

application.

(d) The commissioner may require each member of a group

proposing to acquire voting securities of a savings bank under

this subchapter to provide the information required by the

commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 48, eff. Sept. 1,

2001.

Sec. 92.554. NOTICE OF APPLICATION. (a) On receipt of an

application, the commissioner shall submit to the Texas Register

for publication in the next issue after the date the application

is received:

(1) notice of the application;

(2) the date the application was filed; and

(3) the identity of each party to the application.

(b) The commissioner may waive the publication requirement of

this section or may permit delay of publication if the

commissioner determines that the waiver or delay is in the public

interest.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.555. CONFIDENTIALITY. (a) Except as provided by this

section, information the commissioner obtains under this

subchapter that is not published is confidential and may not be

disclosed by the commissioner or an officer or employee of the

Department of Savings and Mortgage Lending.

(b) Information that would have been contained in a published

notice waived by the commissioner under Section 92.554 becomes

public information under Chapter 552, Government Code, on the

34th day after the date the application is filed.

(c) On request, the commissioner may disclose the identity of an

actual or beneficial owner of a savings bank incorporated under

this subtitle.

(d) The commissioner may disclose information to an appropriate

banking agency or another appropriate government department,

agency, or instrumentality of this state, another state, or the

United States if the commissioner considers the disclosure

necessary or proper to enforce the laws of any state or the

United States and in the best interest of the public.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.038, eff. September 1, 2007.

Sec. 92.556. DENIAL OF APPLICATION. (a) The commissioner by

order shall deny an application unless the applicant establishes

that:

(1) the acquisition would not:

(A) substantially lessen competition;

(B) restrain trade in a manner that would result in a monopoly;

or

(C) further a combination or conspiracy to monopolize or attempt

to monopolize the financial industry in any part of this state;

(2) the financial condition of an acquiring party does not

jeopardize the financial stability of the savings bank being

acquired;

(3) the plan or proposal to liquidate or sell the savings bank

or any assets is in the best interest of the savings bank;

(4) the experience, ability, standing, competence,

trustworthiness, and integrity of the applicant are sufficient to

ensure that the acquisition is in the best interest of the

savings bank; and

(5) the savings bank would be solvent, have adequate capital

structure, and be in compliance with the law of this state.

(b) The commissioner is not required to deny an application that

does not comply with Subsection (a)(1) if the commissioner

determines that:

(1) the anticompetitive effects of the acquisition are clearly

outweighed in the public interest by the probable effect of the

acquisition in meeting the convenience and needs of the community

to be served; and

(2) the acquisition does not violate a law of this state or the

United States.

(c) Notwithstanding Subsections (a) and (b), the commissioner

shall issue an order denying an application if the commissioner

determines that the applicant:

(1) has not furnished all information pertinent to the

application reasonably requested by the commissioner; or

(2) is not acting in good faith.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.557. NOTICE OF INTENT TO DENY; HEARING. (a) Not later

than the 60th day after the date the application is filed, the

commissioner shall:

(1) approve the application without a hearing; or

(2) notify the transferee in writing that the commissioner

intends to deny the application and state the grounds for denial.

(b) Not later than the 30th day after the date notice of intent

to deny is mailed to the transferee, the transferee may file a

written request for a hearing on the application.

(c) The commissioner may immediately enter a final and

nonappealable order denying the application if a hearing is not

timely requested.

(d) If a hearing is to be held, the commissioner shall issue

public notice of the application and shall give any interested

person an opportunity to appear, present evidence, and be heard

for or against the application. A hearing officer designated by

the commissioner shall hold the hearing.

(e) After the hearing, the commissioner shall enter a final

order approving or denying the application.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.558. JUDICIAL REVIEW. (a) An applicant may appeal a

final order with the commissioner as defendant.

(b) A party to the action may appeal the court's decision. The

appeal is immediately returnable to the appellate court and has

precedence over any cause of a different character pending in

that court.

(c) The commissioner is not required to give an appeal bond in a

cause arising under this section.

(d) Filing an appeal under this section does not stay an order

of the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.559. UNAUTHORIZED CHANGE OF CONTROL. If it appears that

a change in control may have occurred without prior approval, the

commissioner may call a hearing to determine whether:

(1) a change in control has occurred or an unauthorized person

without any apparent ownership interest in the savings bank,

acting alone or with others, effectively has indirect controlling

or dominating influence over the management or policies of the

savings bank; and

(2) an appropriate supervisory order should be issued, including

an order requiring divestiture of unapproved or indirect control.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 92.560. INJUNCTION. (a) The attorney general on behalf of

the commissioner may apply for equitable relief as the case may

require, including an order prohibiting the violation, if it

appears to the commissioner that a person has violated or is

about to violate this subchapter or a rule of the finance

commission or order of the commissioner adopted under this

subchapter.

(b) The suit must be brought in a district court of Travis

County.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 49, eff. Sept. 1,

2001.

Sec. 92.561. CRIMINAL PENALTY. (a) A person commits an offense

if the person intentionally makes a materially false or

misleading statement to the commissioner with respect to the

information required by this subchapter.

(b) An offense under this section is a Class A misdemeanor.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER M. LIMITED SAVINGS BANK

Sec. 92.601. APPLICATION TO ORGANIZE. (a) Five or more adult

residents of this state may apply to organize a savings bank as a

limited savings bank by submitting to the commissioner:

(1) an application to organize a limited savings bank that is:

(A) in a form specified by the commissioner; and

(B) signed by each organizer; and

(2) the filing fee.

(b) An application must contain:

(1) two copies of the limited savings bank's certificate of

formation containing:

(A) the name of the savings bank;

(B) the location of the principal office;

(C) the names and addresses of the initial managers; and

(D) to the extent not inconsistent with this subtitle, the

proper business of a savings bank, or a rule adopted by the

finance commission related to savings banks, other provisions

included in:

(i) the articles of organization of a limited liability company

organized under the Texas Limited Liability Company Act (Article

1528n, Vernon's Texas Civil Statutes) if the limited savings bank

was organized before January 1, 2006; or

(ii) the certificate of formation of a limited liability company

organized under Chapter 101, Business Organizations Code, if:

(a) the limited savings bank was organized on or after January

1, 2006; or

(b) the organizers elect to include those provisions, if the

limited savings bank was organized before January 1, 2006;

(2) two copies of the savings bank's company agreement;

(3) data sufficiently detailed and comprehensive in nature to

enable the commissioner to make findings under Section 92.058,

including statements, exhibits, and maps;

(4) financial information about each applicant, organizer,

manager, officer, or member that the finance commission requires

by rule; and

(5) other information relating to the savings bank and its

operation that the finance commission requires by rule.

(c) Financial information described by Subsection (b) is

confidential and not subject to public disclosure unless the

commissioner finds that disclosure is necessary and in the public

interest.

(d) The statement of fact must be signed and sworn to.

(e) Subchapter B applies to the organization of a limited

savings bank except to the extent inconsistent with this section.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 5.15, eff. September 1, 2005.

Sec. 92.602. LIABILITY OF MEMBERS AND MANAGERS. A member,

transferee of a member, or manager of a limited savings bank is

not liable for a debt, obligation, or liability of the limited

savings bank, including a debt, obligation, or liability under a

judgment, decree, or order of a court. A member or a manager of

a limited savings bank is not a proper party to a proceeding by

or against a limited savings bank unless the object of the

proceeding is to enforce a member's or manager's right against or

liability to a limited savings bank.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 5.15, eff. September 1, 2005.

Sec. 92.603. CONTRIBUTIONS. A member of a limited savings bank

is obligated to make contributions as required in the company

agreement.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 5.15, eff. September 1, 2005.

Sec. 92.604. MANAGERS OF LIMITED SAVINGS BANK. (a) Management

of a limited savings bank shall be exercised by a board of

managers consisting of not fewer than five or more than 21

persons.

(b) A manager must meet the qualifications for a director under

Section 92.153.

(c) The governing documents of a limited savings bank may use

"director" instead of "manager" and "board" instead of "board of

managers."

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 5.15, eff. September 1, 2005.

Sec. 92.605. WITHDRAWAL OR REDUCTION OF MEMBER'S CONTRIBUTION.

(a) A member may not receive from a limited savings bank any

part of the member's contribution except as provided by rule

adopted by the finance commission regulating withdrawal or

reduction.

(b) A member may not receive any part of the member's

contribution if, after the withdrawal or reduction, the capital

of the savings bank would be reduced to less than the minimum

capital established for the incorporation or operation of a

savings bank by this subtitle or a rule adopted under this

subtitle.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 5.15, eff. September 1, 2005.

Sec. 92.606. COMPANY AGREEMENT OF LIMITED SAVINGS BANK. (a) A

limited savings bank shall adopt a company agreement that

contains provisions regulating the management and organization of

the limited savings bank. The agreement is subject to the

approval of the commissioner and must contain provisions the

finance commission may require by a rule adopted under this

subchapter.

(b) At the option of the limited savings bank, the term "bylaws"

may be substituted for the term "company agreement."

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 5.15, eff. September 1, 2005.

Sec. 92.607. DISSOLUTION. (a) A limited savings bank organized

under this subchapter is dissolved on:

(1) the expiration of the period fixed for the duration of the

limited savings bank; or

(2) the occurrence of events specified in the certificate of

formation or company agreement to cause dissolution.

(b) A dissolution under this section is considered a resolution

to close the savings bank under Section 96.251.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 5.15, eff. September 1, 2005.

Sec. 92.608. ALLOCATION OF PROFITS AND LOSSES. The profits and

losses of a limited savings bank may be allocated among the

members and among classes of members as provided by the company

agreement. Without the prior written approval of the

commissioner to use a different allocation method, the profits

and losses must be allocated according to the relative interests

of the members in the limited savings bank.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 5.15, eff. September 1, 2005.

Sec. 92.609. DISTRIBUTIONS. Subject to rules adopted by the

finance commission, distributions of cash or other assets of a

limited savings bank may be made to the members as provided by

the company agreement. Without the prior written approval of the

commissioner to use a different distribution method,

distributions must be made to the members according to the

relative interests of the members as reflected in the governing

documents of the limited savings bank filed with and approved by

the commissioner.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 5.15, eff. September 1, 2005.

Sec. 92.610. AMENDMENT OF GOVERNING DOCUMENTS. (a) A limited

savings bank may amend its certificate of formation by a majority

vote of the members cast at any annual meeting or a special

meeting called for that purpose unless the certificate of

formation requires a higher percentage.

(b) If provided in the governing documents, the company

agreement of a limited savings bank may be amended by a majority

vote of the board of managers unless the governing documents

require a higher percentage. In the absence of an express

provision in the governing documents, the company agreement may

be amended by a majority vote of the members cast at any annual

meeting or special meeting called for that purpose.

(c) An amendment to the governing documents may not take effect

before it is filed with and approved by the commissioner.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 5.15, eff. September 1, 2005.

Sec. 92.611. APPLICATION OF OTHER PROVISIONS TO LIMITED SAVINGS

BANKS; MISCELLANEOUS PROVISIONS. (a) This subtitle applies to a

savings bank organized as a limited savings bank under this

subchapter. In the event of a conflict between this subchapter

and a provision of this subtitle, this subchapter controls unless

the finance commission by rule provides that this subtitle

controls.

(b) For purposes of provisions of this chapter other than this

subchapter, as the context requires:

(1) a manager is considered to be a director and the board of

managers is considered to be the board of directors;

(2) a member is considered to be a shareholder; and

(3) a distribution is considered to be a dividend.

(c) A reference in a statute or rule to a savings bank includes

a savings bank organized as a limited savings bank unless the

context clearly requires that a limited savings bank is not

included within the term or the provision contains express

language excluding a limited savings bank.

(d) In this subchapter, "governing document" means a limited

savings bank's certificate of formation or company agreement.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 5.15, eff. September 1, 2005.



CHAPTER 93. GENERAL POWERS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE C. SAVINGS BANKS

CHAPTER 93. GENERAL POWERS

Sec. 93.001. GENERAL CORPORATE POWERS. (a) A savings bank has

the powers authorized by this subtitle and any other right,

privilege, or power incidental to or reasonably necessary to

accomplish the purposes of the savings bank.

(b) With the commissioner's prior approval, a savings bank may

engage in business as a savings bank in any state of the United

States to the extent permitted by the laws of that state, either

directly or through the ownership of a savings bank incorporated

under the laws of another state.

(c) A savings bank may:

(1) sue and be sued in its corporate name;

(2) adopt and operate a reasonable bonus plan, profit-sharing

plan, stock bonus plan, stock option plan, pension plan, or

similar incentive plan for its directors, officers, or employees,

subject to any limitations under this subtitle or rules adopted

under this subtitle;

(3) make reasonable donations for the public welfare or for a

charitable, scientific, religious, or educational purpose;

(4) pledge its assets to secure deposits of public money of the

United States, if required by the United States, including

revenue and money the deposit of which is subject to control or

regulation of the United States;

(5) pledge its assets to secure deposits of public money of any

state or of a political corporation or political subdivision of

any state or of any other entity that serves a public purpose

according to rules adopted by the finance commission;

(6) become a member of or deal with any corporation or agency of

the United States or this state, to the extent that the

corporation or agency assists in furthering the purposes or

powers of savings banks, and for that purpose may purchase stock

or securities of the corporation or agency or deposit money with

the corporation or agency and may comply with any other condition

of membership credit;

(7) become a member of a federal home loan bank or the Federal

Reserve System;

(8) hold title to any assets acquired because of the collection

or liquidation of a loan, investment, or discount and may

administer those assets as necessary;

(9) receive and repay any deposit or account in accordance with

this subtitle and rules of the finance commission; and

(10) lend and invest its money as authorized by this subtitle

and rules of the finance commission.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 50, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 5.16, eff. September 1, 2005.

Sec. 93.002. ENLARGEMENT OF POWERS. (a) The finance commission

by rule may expand the powers of savings banks to accommodate or

take advantage of changing technology and to enable domestic

savings banks to respond to the needs of and convenience demanded

by consumers and businesses through on-premises or off-premises

operations.

(b) The finance commission may not authorize a domestic savings

bank to offer a financial service prohibited to a domestic

savings bank by a law of this state other than this subtitle.

(c) In adopting a rule under this section, the finance

commission shall consider the need to:

(1) promote a stable environment for financial institutions;

(2) provide the public with convenient, safe, and competitive

financial services; and

(3) allow for economic development in the state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 93.003. POWERS OF FEDERAL SAVINGS BANK. A federal savings

bank and its members have all of the powers, privileges,

benefits, immunities, and exemptions that are provided by the law

of this state for a savings bank and the savings bank's members.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 93.004. POWER TO BORROW. (a) A savings bank may borrow

and give security, subject to rules adopted by the finance

commission.

(b) A savings bank at any time through action of its board may

issue a capital note, debenture, or other capital obligation

authorized by rules adopted by the finance commission.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 51, eff. Sept. 1,

2001.

Sec. 93.005. FISCAL AGENT. (a) A savings bank may act as

fiscal agent of the United States. A savings bank designated as

fiscal agent of the United States by the secretary of the

treasury shall act under regulations as required by the secretary

and may act as fiscal agent for an instrumentality of the United

States.

(b) A savings bank may act as fiscal agent of this state or of a

governmental subdivision or instrumentality of this state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 93.006. POWER TO ACT UNDER CERTAIN FEDERAL RETIREMENT

PLANS. A savings bank or a federal savings bank, to the extent

that its charter and applicable federal regulations permit, may:

(1) exercise any power necessary to qualify as a trustee or

custodian for a retirement plan permitted or recognized by

federal law; and

(2) invest money the bank holds as trustee or custodian under

Subdivision (1) in the bank's accounts if the plan does not

prohibit that investment.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 93.007. TRUST POWERS. (a) A savings bank may exercise

trust powers only with the commissioner's prior written approval.

(b) The commissioner may approve the exercise of trust powers

only after finding that the applicant's savings bank:

(1) is complying with applicable regulatory capital

requirements;

(2) is well managed; and

(3) has earnings, resources, and managerial talent adequate to

maintain a trust department.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 93.008. POWERS RELATIVE TO OTHER FINANCIAL INSTITUTIONS.

(a) Subject to limitations prescribed by rule of the finance

commission, a savings bank may make a loan or investment or

engage in an activity permitted:

(1) under state law for a bank or savings and loan association;

or

(2) under federal law for a federal savings and loan

association, savings bank, or national bank if the financial

institution's principal office is located in this state.

(b) Notwithstanding any other law, a savings bank organized and

chartered under this chapter may perform an act, own property, or

offer a product or service that is at the time permissible within

the United States for a depository institution organized under

federal law or the law of this state or another state if the

commissioner approves the exercise of the power as provided by

this section, subject to the same limitations and restrictions

applicable to the other depository institution by pertinent law,

except to the extent the limitations and restrictions are

modified by rules adopted under Subsection (e). This section may

not be used to alter or negate the application of the laws of

this state with respect to:

(1) establishment and maintenance of a branch in this state or

another state or country;

(2) permissible interest rates and loan fees chargeable in this

state;

(3) fiduciary duties owed to a client or customer by the bank in

its capacity as fiduciary in this state;

(4) consumer protection laws applicable to transactions in this

state; or

(5) compliance with the qualified thrift assets test contained

in Section 92.204.

(c) A savings bank that intends to exercise a power, directly or

through a subsidiary, granted by Subsection (b) that is not

otherwise authorized for savings banks under the statutes of this

state shall submit a letter to the commissioner describing in

detail the power that the savings bank proposes to exercise and

the specific authority of another depository institution to

exercise the power. The savings bank shall attach copies, if

available, of relevant law, regulations, and interpretive

letters. The commissioner may deny the bank from exercising the

power if the commissioner finds that:

(1) specific authority does not exist for another depository

institution to exercise the proposed power;

(2) if the savings bank is insured by the Federal Deposit

Insurance Corporation, the savings bank is prohibited from

exercising the power under Section 24, Federal Deposit Insurance

Act (12 U.S.C. Section 1831a), and related regulations;

(3) the exercise of the power by the bank would adversely affect

the safety and soundness of the bank; or

(4) at the time the application is made, the savings bank is not

well capitalized and well managed.

(d) A savings bank that is denied the requested power by the

commissioner under this section may appeal. The notice of appeal

must be in writing and must be received by the commissioner not

later than the 30th day after the date of the denial. An appeal

under this section is a contested case under Chapter 2001,

Government Code.

(e) To effectuate this section, the finance commission may adopt

rules implementing the method or manner in which a savings bank

exercises specific powers granted under this section, including

rules regarding the exercise of a power that would be prohibited

to savings banks under state law but for this section.

(f) The exercise of a power by a savings bank in compliance with

and in the manner authorized by this section is not a violation

of any statute of this state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 52, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 5.17, eff. September 1, 2005.

Sec. 93.009. RIGHT TO ACT TO AVOID LOSS. (a) This subtitle

does not deny a savings bank the right to invest its money,

operate a business, manage or deal in property, or take other

action during any period that is reasonably necessary to avoid

loss on a loan or on an investment made or obligation created in

good faith in the usual course of the bank's business, as

authorized by this subtitle or a rule adopted under this

subtitle.

(b) This subtitle does not prohibit a savings bank from:

(1) developing or building on land it has acquired under this

section; or

(2) completing the construction of a building under a

construction loan contract in which the borrower has not complied

with the contract.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 93.010. CLOSING PLACE OF BUSINESS. A savings bank may

close its place of business at any time its board of directors

determines.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 93.011. EMERGENCY CLOSING. (a) If the officers of a

savings bank determine that an emergency that affects or may

affect the savings bank's offices or operations exists or is

impending, the officers, as reasonable, may determine:

(1) not to conduct the involved operations or open the offices

on any business or banking day; or

(2) if the savings bank is open, to close the offices or the

involved operations for the duration of the emergency.

(b) Subject to Subsection (c), a closed office or operation may

remain closed until the officers determine that the emergency has

ended and for any additional time reasonably required to reopen.

(c) A savings bank that closes an office or operation under this

section shall notify the commissioner of its action by any means

available and as promptly as conditions permit. An office or

operation may not be closed for more than 48 consecutive hours,

excluding other legal holidays, without the commissioner's

approval.

(d) In this section, "emergency" means a condition or occurrence

that physically interferes with the conduct of normal business at

the offices of a savings bank or of a particular savings bank

operation or that poses an imminent or existing threat to the

safety or security of persons, property, or both. The term

includes a condition or occurrence arising from:

(1) fire, flood, earthquake, hurricane, tornado, wind, rain, or

snowstorm;

(2) labor dispute and strike;

(3) power failure;

(4) transportation failure;

(5) interruption of communication facilities;

(6) shortage of fuel, housing, food, transportation, or labor;

(7) robbery or burglary;

(8) actual or threatened enemy attack;

(9) epidemic or other catastrophe;

(10) riot or civil commotion; or

(11) any other actual or threatened unlawful or violent act.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 93.012. EFFECT OF CLOSING. (a) A day on which a savings

bank or one or more of its operations are closed under Section

93.011 during all or part of its normal business hours is

considered to be a legal holiday to the extent the savings bank

suspends operations.

(b) A savings bank or a director, officer, or employee of a

savings bank does not incur liability or loss of rights from a

closing authorized by Section 93.011.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 94. LOANS AND INVESTMENTS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE C. SAVINGS BANKS

CHAPTER 94. LOANS AND INVESTMENTS

SUBCHAPTER A. LIMITATIONS ON LOANS

Sec. 94.001. LOANS TO ONE BORROWER. (a) The finance commission

by rule may limit loans to one borrower. Those limits may not be

less restrictive than the limits imposed on savings associations

under Section 5(u), Home Owners' Loan Act (12 U.S.C. Section

1464(u)).

(b) A savings bank may not make loans to one borrower to a

greater extent than:

(1) permitted by rule adopted under Subsection (a); or

(2) a savings association is permitted under Section 5(u), Home

Owners' Loan Act (12 U.S.C. Section 1464(u)).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 53, eff. Sept. 1,

2001.

Sec. 94.002. COMMERCIAL LOANS. (a) Subject to rules adopted by

the finance commission, a savings bank may lend or invest not

more than 40 percent of the savings bank's total assets in

commercial loans.

(b) In this section, "commercial loan" means a loan that:

(1) is for business, commercial, corporate, or agricultural

purposes; and

(2) is not a real property loan.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 54, eff. Sept. 1,

2001.

SUBCHAPTER B. LOAN EXPENSES

Sec. 94.051. BORROWER PAYMENT OF LOAN EXPENSES. Subject to

Section 94.052, a savings bank may require a borrower to pay all

reasonable expenses incurred in connection with making, closing,

disbursing, extending, readjusting, or renewing a loan.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 94.052. CONSUMER LOANS. In the case of a consumer loan:

(1) a savings bank may charge a borrower the reasonable value of

services rendered in connection with making the loan; and

(2) an expense charged a borrower must be:

(A) necessary and proper for the protection of the lender; and

(B) actually incurred in connection with making the loan.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 94.053. COLLECTION OF LOAN EXPENSES. An expense payment

authorized by this subchapter may be:

(1) collected by the savings bank from the borrower and:

(A) retained by the savings bank; or

(B) paid to a person rendering a service for which a charge was

made, including an officer, director, or employee of the savings

bank rendering the service; or

(2) paid directly by the borrower to the person rendering the

service.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 94.054. CHARACTER OF LOAN EXPENSE PAYMENTS. An expense

payment authorized by this subchapter is not interest or

compensation charged by a savings bank for the loan of money.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. LOAN PAYMENTS

Sec. 94.101. PENALTY FOR PREPAYMENT OR LATE PAYMENT. A savings

bank may charge a penalty for a prepayment of or late payment on

a loan.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 94.102. APPLICATION OF PREPAYMENTS TO LOAN INSTALLMENTS.

Unless otherwise agreed in writing, a savings bank shall apply:

(1) a prepayment of principal to the final installment of the

obligation until the final installment is fully paid; and

(2) additional prepayments to installments in the inverse order

of their maturity.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. CHARGES RELATING TO REAL PROPERTY LOANS

Sec. 94.151. ADVANCES PAID BY SAVINGS BANK. (a) A savings bank

may pay taxes, assessments, insurance premiums, and similar

charges for the protection of the savings bank's interest in

property that secures a real property loan of the savings bank.

(b) A payment under Subsection (a) is an advance, and the

savings bank may:

(1) carry the payment on the savings bank's books as an asset of

the savings bank for which the savings bank may charge interest;

or

(2) add the payment to the unpaid balance of the loan to which

it applies as of the first day of the month in which the payment

is made.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 94.152. ADVANCES ARE LIEN ON PROPERTY. A payment under

Section 94.151 is a lien against the real property that secures

the loan for which it is made.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 94.153. PAYMENT OF ESTIMATED CHARGES BY BORROWER. (a) To

enable the savings bank to pay charges as they become due, a

savings bank may require a borrower to pay monthly in advance, in

addition to interest and principal, an amount equal to

one-twelfth of the estimated annual taxes, assessments, insurance

premiums, and other charges on the real property that secures a

loan.

(b) A savings bank may increase or decrease the amount of the

loan payment as necessary to meet the charges.

(c) A savings bank may:

(1) carry the payments in trust in an account; or

(2) credit the payments to the indebtedness and advance the

money for charges as the charges become due.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 94.154. RECORD OF CHARGES. A savings bank shall keep a

record of the status of taxes, assessments, insurance premiums,

and other charges on real property that secures the savings

bank's loans.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. INVESTMENT IN LOCAL SERVICE AREA

Sec. 94.201. REQUIRED INVESTMENTS. A savings bank shall

maintain in the savings bank's portfolio not less than 15 percent

of the savings bank's deposits from its local service area

designated under Section 94.202 in:

(1) first and second lien residential mortgage loans, home

equity loans, or foreclosed residential mortgage loans originated

in the savings bank's local service area;

(2) home improvement loans;

(3) interim residential construction loans;

(4) mortgage-backed securities secured by loans in the savings

bank's local service area;

(5) loans for community reinvestment; and

(6) other loans made to customers in the savings bank's local

service area that meet the definition of qualified thrift assets

under Section 92.204.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 5.18, eff. September 1, 2005.

Sec. 94.202. DESIGNATION OF LOCAL SERVICE AREA. (a) The

commissioner shall designate a savings bank's local service area

at the time of application for incorporation as or conversion to

a savings bank.

(b) Unless the commissioner and the savings bank otherwise

agree, a savings bank may rely on designation of the local

service area for the duration of corporate existence as a savings

bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 94.203. RULES. The finance commission shall adopt rules to

implement this subchapter, including rules that define the

categories of loans and investments described by Section 94.201.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 55, eff. Sept. 1,

2001.

Sec. 94.204. WAIVERS. The commissioner, in accordance with

rules adopted under Section 94.203, may grant a limited-term

waiver from the requirements of Section 94.201 if quality loans

in the categories described in that section are not available in

a savings bank's local service area.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. INVESTMENT IN EQUITY SECURITIES

Sec. 94.251. LIMITATIONS ON INVESTMENT IN EQUITY SECURITIES.

(a) A savings bank or a subsidiary may not invest in an equity

security unless the security qualifies as an investment grade

security under rules adopted by the finance commission.

(b) A savings bank may not invest in an equity security unless

the security is an eligible investment for a federal savings and

loan association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 56, eff. Sept. 1,

2001.

Sec. 94.252. INAPPLICABILITY OF LIMITATIONS. The limitations

under Section 94.251 do not apply to an equity security issued

by:

(1) a United States government-sponsored corporation, including

the Federal National Mortgage Association, the Federal Home Loan

Mortgage Corporation, and the Student Loan Marketing Association;

or

(2) a service corporation, an operating subsidiary, or a finance

subsidiary of the savings bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 94.253. RULES. The finance commission may adopt rules

necessary to implement this subchapter, including rules relating

to eligible investment criteria, investment diversification, and

resource management requirements.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 57, eff. Sept. 1,

2001.

SUBCHAPTER G. INVESTMENT IN SUBSIDIARIES

Sec. 94.301. AUTHORIZATION. With the prior consent of the

commissioner and subject to rules adopted by the finance

commission, a savings bank may invest in a subsidiary corporation

created under general corporation law.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 58, eff. Sept. 1,

2001.

Sec. 94.302. LIMITATION ON INVESTMENT IN SUBSIDIARIES. (a) A

savings bank may not invest in a subsidiary corporation if the

investment would cause the savings bank's aggregate investments

in subsidiaries to exceed an amount equal to 10 percent of the

savings bank's total assets.

(b) For the purposes of Subsection (a), a savings bank's

aggregate investment in subsidiaries does not include amounts

invested in a subsidiary corporation the activities of which are

limited to activities that could be conducted directly by the

parent savings bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 94.303. REGULATION AND EXAMINATION OF SUBSIDIARY. (a) The

commissioner may regulate and examine a subsidiary corporation in

which a savings bank invests under Section 94.301.

(b) The subsidiary corporation shall pay the cost of the

regulation and examination.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 94.304. RULES. The finance commission shall adopt rules on

permitted activities of a subsidiary corporation in which a

savings bank invests under Section 94.301.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 59, eff. Sept. 1,

2001.

SUBCHAPTER H. PROPERTY OF SAVINGS BANK

Sec. 94.351. INVESTMENT IN BANKING PREMISES. Without prior

approval of the commissioner, a savings bank may invest not more

than an amount equal to the savings bank's regulatory capital in

real property, including a building or related facility, a

parking facility, or leasehold improvements for a rented

facility, for use by the savings bank as its banking premises.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 94.352. FORM OF SAVINGS BANK FACILITY. The finance

commission by rule adopted under Section 93.002 may approve a new

form of savings bank facility or authorize the commissioner to

approve a new form of savings bank facility if the commissioner

does not have a significant supervisory or regulatory concern

regarding the proposed facility.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 94.353. RECORD OF CHARGES ON REAL AND PERSONAL PROPERTY. A

savings bank shall keep a record of the status of taxes,

assessments, insurance premiums, and other charges on all real

and personal property owned by the savings bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 95. DEPOSIT ACCOUNTS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE C. SAVINGS BANKS

CHAPTER 95. DEPOSIT ACCOUNTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 95.001. DEPOSITS. (a) A savings bank may receive a

deposit of money.

(b) Money deposited in a savings bank may be withdrawn or paid

on a check of the deposit account holder.

(c) Unless the deposit contract expressly provides otherwise, a

deposit must be payable on demand without notice.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 95.002. LIMITATIONS ON ACCOUNTS. The board may limit the

number and value of deposit accounts the savings bank may accept.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 95.003. INVESTMENT IN ACCOUNTS. (a) Any person may be the

holder of a deposit account.

(b) An investment in a deposit account may be made only in cash.

(c) A person may invest in a deposit account in the person's own

right or in a trust or other fiduciary capacity.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 95.004. DEPOSIT CONTRACT. (a) Each holder of a deposit

account must execute a deposit contract. The contract must

specify:

(1) any special terms applicable to the account; and

(2) the conditions on which withdrawals may be made.

(b) The savings bank shall hold the deposit contract in the

records pertaining to the account.

(c) A deposit contract pertaining to a deposit account of a

public or governmental entity must provide that the holder of the

account may not become a member of the savings bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 95.005. ACCOUNT OWNERSHIP. Unless a savings bank

acknowledges in writing a pledge of a deposit account, the

savings bank may treat the holder of record of the account as the

owner of the account for all purposes and is unaffected by notice

to the contrary.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 95.006. TRANSFER OF ACCOUNT. (a) A deposit account may be

transferred on the books of the savings bank only on presentation

to the savings bank of:

(1) evidence of transfer satisfactory to the savings bank; and

(2) an application for transfer by the transferee.

(b) A transferee accepts an account subject to the terms of the:

(1) deposit contract; and

(2) savings bank's charter and bylaws.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 95.007. INTEREST OR DIVIDENDS PAID ON ACCOUNTS. (a) A

savings bank may contract to pay interest on deposit accounts or

may pay earnings on deposit accounts in the form of dividends

declared by the savings bank's board.

(b) A savings bank shall compute and pay interest and dividends

according to rules adopted by the finance commission.

(c) A savings bank shall credit interest or a dividend to a

deposit account on the savings bank's books unless the account

holder requests and the savings bank agrees that the savings bank

will pay interest or dividends on the account in cash.

(d) A savings bank may pay a cash dividend by check or bank

draft.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 60, eff. Sept. 1,

2001.

Sec. 95.008. REDEMPTION OF DEPOSIT ACCOUNT. (a) If no

contractual prohibition exists, a savings bank may redeem in the

manner the board determines all or part of its deposit accounts

if the savings bank:

(1) not later than the 31st day before the redemption date,

gives notice of the redemption by certified mail to each affected

account holder at the holder's last address as recorded on the

books of the savings bank; and

(2) not later than the redemption date, sets aside the amount

necessary for the redemption and keeps the amount available for

redemption.

(b) Redemption of deposit accounts must be on a

nondiscriminatory basis.

(c) The redemption price of a deposit account is the withdrawal

value of the account.

(d) All rights, including the accrual of earnings, that relate

to a deposit account called for redemption, other than the right

of the account holder of record to receive the redemption price,

terminate as of the redemption date.

(e) A savings bank may not redeem any of its deposit accounts if

the savings bank is subject to a supervisory control or

conservatorship action under Chapter 96, unless the commissioner

directs the redemption.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 95.009. LIEN ON DEPOSIT ACCOUNT. (a) Without further

agreement or pledge, a savings bank or a federal savings bank

doing business in this state has a lien on all deposit accounts

owned by an account holder to whom or on whose behalf the savings

bank has advanced money by loan or otherwise.

(b) On default in the payment or satisfaction of the account

holder's obligation, the savings bank, without notice to or

consent of the account holder, may cancel on its books all or

part of the account holder's deposit account and apply that

amount to payment of the obligation.

(c) The savings bank by written instrument may waive its lien in

whole or in part on a deposit account.

(d) A savings bank may take the pledge of a deposit account of

the savings bank that is owned by an account holder other than

the borrower as additional security for a loan secured by:

(1) a deposit account;

(2) real property; or

(3) both a deposit account and real property.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 95.010. ACCOUNT AS LEGAL INVESTMENT. (a) Each of the

following persons may invest money held by the person in a

deposit account of a savings bank doing business in this state:

(1) any fiduciary, including an administrator, executor,

guardian, or trustee;

(2) a political subdivision or instrumentality of this state;

(3) a business or nonprofit corporation;

(4) a charitable or educational corporation or association; and

(5) a financial institution, including a bank, savings and loan

association, or credit union.

(b) An investment by an insurance company in a deposit account

is eligible for tax reducing purposes under Chapters 221 and 222,

Insurance Code.

(c) An investment by a school district in a deposit account

insured by the Federal Deposit Insurance Corporation meets the

requirements of Sections 45.102 and 45.208, Education Code.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.110, eff. September 1, 2005.

Sec. 95.011. APPLICABILITY OF PROBATE CODE. The applicable

provisions of Chapter XI, Texas Probate Code, govern deposit

accounts held in a savings bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. PROVISIONS APPLICABLE TO SPECIFIC TYPES OF ACCOUNTS

Sec. 95.101. ACCOUNT HELD BY MINOR. (a) A savings bank or a

federal savings bank may accept a deposit account from a minor as

the sole and absolute owner of the account.

(b) On the minor's order, the savings bank may:

(1) pay withdrawals;

(2) accept pledges to the savings bank; and

(3) act in any other manner with respect to the account.

(c) Subject to Subsection (e), a payment or delivery of rights

to a minor, or an acquittance signed by a minor who holds a

deposit account, is a discharge of the savings bank for that

payment or delivery.

(d) If the savings bank requires a minor to furnish an

acquittance or pledge or take other action with respect to the

minor's deposit account, that action is binding on the minor as

if the minor had the capacity of an adult.

(e) If a parent or guardian of a minor informs the savings bank

in writing that the minor is not to have the authority to control

the minor's deposit account, the minor may not control the

account during the minority without the joinder of the parent or

guardian.

(f) If a minor dies, the acquittance of a parent or guardian of

the minor discharges the savings bank for amounts that in the

aggregate do not exceed $1,000.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 95.102. PLEDGE OF JOINT ACCOUNT. (a) Unless the terms of

the account provide otherwise, a person on whose signature money

may be withdrawn from a deposit account in the names of two or

more persons may, by a signed pledge, pledge and transfer to the

savings bank or federal savings bank all or part of the account.

(b) A pledge made under Subsection (a) does not sever or

terminate the joint and survivorship ownership of the account.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 95.103. ACCOUNT HELD BY FIDUCIARY. (a) A savings bank or

federal savings bank doing business in this state may accept a

deposit account in the name of a fiduciary, including an

administrator, executor, custodian, guardian, or trustee, for a

named beneficiary.

(b) A fiduciary may:

(1) vote as a member as if the membership were held absolutely;

and

(2) open, add to, or withdraw money from the account.

(c) Except as otherwise provided by law, a payment to a

fiduciary or an acquittance signed by the fiduciary to whom a

payment is made is a discharge of the savings bank for the

payment.

(d) After a person holding a deposit account in a fiduciary

capacity dies, the savings bank may pay or deliver to the

beneficiary the withdrawal value of the account, plus earnings on

the account, or other rights relating to the account, in whole or

in part, if the savings bank has no written notice or order of

the probate court of:

(1) the revocation or termination of the fiduciary relationship;

or

(2) any other disposition of the beneficial estate.

(e) A savings bank has no further liability for a payment made

or right delivered under Subsection (d).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 95.104. TRUST ACCOUNT: UNDISCLOSED TRUST INSTRUMENT. (a)

If a savings bank opens a deposit account for a person claiming

to be the trustee for another and the savings bank has no other

notice of the existence or terms of a trust other than a written

claim against the account:

(1) the person claiming to be the trustee may, on the person's

signature, withdraw money from the account; and

(2) if that person dies, the savings bank may pay the withdrawal

value of all or part of the account, plus earnings on the

account, to the person for whom the account was opened.

(b) A savings bank has no further liability for a payment made

under Subsection (a).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 95.105. POWER OF ATTORNEY ACCOUNT. (a) A savings bank

doing business in this state may continue to recognize the

authority of an attorney-in-fact authorized in writing to manage

or withdraw money from a deposit account of a member until the

savings bank receives written or actual notice of the revocation

of that authority.

(b) For purposes of this section, written notice of the death or

adjudication of incompetency of a member is considered to be

written notice of revocation of the authority of the member's

attorney-in-fact.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 96. SUPERVISION AND REGULATION

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE C. SAVINGS BANKS

CHAPTER 96. SUPERVISION AND REGULATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 96.001. GENERAL DUTIES. The Department of Savings and

Mortgage Lending and the commissioner shall regulate savings

banks and subsidiaries of savings banks operating under this

subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.039, eff. September 1, 2007.

Sec. 96.002. ADOPTION OF RULES. (a) The finance commission may

adopt rules necessary to supervise and regulate savings banks and

to protect public investment in savings banks, including rules

relating to:

(1) the minimum amounts of capital required to incorporate and

operate as a savings bank, which may not be less than the amounts

required of corresponding national banks;

(2) the fees and procedures for processing, hearing, and

deciding applications filed with the commissioner or the

Department of Savings and Mortgage Lending under this subtitle;

(3) the books and records that a savings bank is required to

keep and the location at which the books and records are required

to be maintained;

(4) the accounting principles and practices that a savings bank

is required to observe;

(5) the conditions under which records may be copied or

reproduced for permanent storage before the originals are

destroyed;

(6) the form, content, and time of publication of statements of

condition;

(7) the form and content of annual reports and other reports

that a savings bank is required to prepare and publish or file;

(8) the manner in which assets, liabilities, and transactions in

general are to be described when entered in the books of a

savings bank, so that the entry accurately describes the subject

matter of the entry;

(9) the conditions under which the commissioner may require an

asset to be charged off or reserves established by transfer from

surplus or paid-in capital because of depreciation of or

overstated value of the asset;

(10) the change of control of a savings bank;

(11) the conduct, management, and operation of a savings bank;

(12) the withdrawable accounts, bonuses, plans, and contracts

for savings programs;

(13) the merger, consolidation, reorganization, conversion, and

liquidation of a savings bank;

(14) the establishment of an additional office or the change of

office location or name of a savings bank;

(15) the requirements for a savings bank's holding companies,

including those relating to:

(A) registration and periodic reporting of a holding company

with the commissioner; and

(B) transactions between a holding company, an affiliate of a

holding company, or a savings bank; and

(16) the powers of a savings bank to make loans and investments

that contain provisions reasonably necessary to ensure that a

loan made by a savings bank is consistent with sound lending

practices and that the savings bank's investment will promote the

purposes of this subtitle, including provisions governing:

(A) the type of loans and the conditions under which a savings

bank may originate, make, or sell loans;

(B) the conditions under which a savings bank may purchase or

participate in a loan made by another lender;

(C) the conditions for the servicing of a loan for another

lender;

(D) the conditions under which a savings bank may lend money on

the security of a loan made by another person;

(E) the conditions under which a savings bank may pledge loans

held by it as collateral for borrowing by the savings bank;

(F) the conditions under which a savings bank may invest in

securities and debt instruments;

(G) the documentation that a savings bank must have in its files

at the time of funding or purchase of a loan, an investment, or a

participation in a loan;

(H) the form and content of statements of expenses and fees and

other charges that are paid by a borrower or that a borrower is

obligated to pay;

(I) the title information that must be maintained;

(J) the borrower's insurance coverage of property securing a

loan;

(K) an appraisal report;

(L) the financial statement of a borrower;

(M) the fees or other compensation that may be paid to a person

in connection with obtaining a loan for a savings bank, including

an officer, director, employee, affiliated person, consultant, or

third party;

(N) the conditions under which the savings bank may advance

money to pay a tax, assessment, insurance premium, or other

similar charge for the protection of the savings bank's interest

in property securing the savings bank's loans;

(O) the terms under which a savings bank may acquire and deal in

real property;

(P) the valuation on a savings bank's books of real property

held by the savings bank;

(Q) the terms governing the investment by a savings bank in a

subsidiary, the powers that may be exercised by a subsidiary, and

the activities that may be engaged in by a subsidiary; and

(R) any other matter considered necessary to administer each

type of transaction.

(b) A savings bank or its subsidiary may not engage in a

transaction in violation of a rule adopted under this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 61, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.040, eff. September 1, 2007.

SUBCHAPTER B. EXAMINATIONS AND REPORTS

Sec. 96.051. ANNUAL AUDIT. (a) Not later than the 90th day

after the date its fiscal year closes, a savings bank shall

obtain an audit by an independent accounting firm that is a

member of the American Institute of Certified Public Accountants

or its successor.

(b) A copy of the audit and all correspondence reasonably

related to the audit shall be provided to the commissioner.

(c) The finance commission may adopt rules as necessary to

implement this section.

(d) An audit is not required if the savings bank:

(1) received at its most recent examination a composite rating

of 1 or 2 on the CAMEL financial institution rating scale; or

(2) had at the beginning of its current fiscal year consolidated

assets of $500 million or less.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 62, eff. Sept. 1,

2001.

Sec. 96.053. REPORTS. (a) Before March 1 of each year, a

savings bank shall provide to the commissioner on a form to be

prescribed and furnished by the commissioner a written report of

its affairs and operations, including a complete statement of its

financial condition with a statement of income and expenses since

its last annual report under this section. The report must be

signed by the president, vice president, or secretary of the

savings bank.

(b) A savings bank shall make any other report the commissioner

may require. An additional report must be:

(1) signed in the same manner as the annual report;

(2) in the form the commissioner prescribes; and

(3) filed on the date the commissioner prescribes.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 5.19, eff. September 1, 2005.

Sec. 96.054. EXAMINATIONS. (a) The commissioner shall

periodically examine the affairs of each savings bank and its

subsidiaries and the transactions of any holding company that are

related to the savings bank subsidiaries of the holding company.

(b) An examination under this section may be performed in

conjunction with an examination by the Federal Deposit Insurance

Corporation or another federal depository institutions regulatory

agency having jurisdiction over a savings bank. The commissioner

may accept an examination made by an appropriate banking agency

as a substitute for an examination required by this section.

(c) On completion of a report, a copy of an examination

conducted under this section shall be furnished promptly to the

savings bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.055. ADDITIONAL EXAMINATIONS. (a) The commissioner at

the saving bank's cost may perform an additional examination or

audit or devote extraordinary attention to a savings bank's

affairs if the commissioner determines the conditions of the

savings bank justify the examination, audit, or attention.

(b) On completion of a report, a copy of an examination or audit

report conducted under this section shall be furnished promptly

to the savings bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.056. ACCESS TO BOOKS AND RECORDS. The commissioner, a

deputy commissioner, or an examiner or auditor of the

commissioner shall be given free access to:

(1) the books and records of a savings bank or a subsidiary or

holding company of a savings bank; and

(2) the books and records relating to a savings bank's business

kept by an officer, agent, or employee of the savings bank or the

subsidiary or holding company of the savings bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.057. SUBPOENA; ADMINISTRATION OF OATH OR AFFIRMATION.

(a) In an examination conducted under this subchapter, the

commissioner, the deputy commissioner, or an examiner or auditor

of the commissioner may:

(1) subpoena witnesses;

(2) administer an oath or affirmation to a person, including a

director, officer, agent, or employee of a savings bank or a

savings bank's subsidiary or holding company; or

(3) require and compel by subpoena the production of documents,

including records, books, papers, and contracts.

(b) The commissioner may apply to a district court in Travis

County for an order requiring a person to obey a subpoena or to

appear or answer questions in connection with the examination.

(c) The court shall issue an order under Subsection (b) if the

court finds good cause to issue the subpoena or to take

testimony.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. SUPERVISORY INTERVENTION

Sec. 96.101. INTERVENTION FOR VIOLATIONS AND UNSAFE AND UNSOUND

PRACTICES. (a) The commissioner may intervene in the affairs of

a savings bank if the savings bank or a person who participates

in the affairs of the savings bank or a subsidiary or holding

company of the savings bank:

(1) engages in or is about to engage in an unsafe and unsound

practice in conducting the affairs of the savings bank; or

(2) violates or is about to violate:

(A) the articles of incorporation or bylaws of the savings bank;

(B) a law or supervisory order applicable to the savings bank;

or

(C) a condition that the commissioner or the finance commission

has imposed on the savings bank by written order, directive, or

agreement.

(b) The commissioner may intervene in the affairs of a savings

bank if a person who participates in the affairs of the savings

bank or a subsidiary or holding company of the savings bank

violates or is about to violate an order or instruction of the

commissioner or a conservator or supervisor in charge of the

savings bank's affairs.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.102. INTERVENTION FOR FILING INAPPROPRIATE INFORMATION.

The commissioner may intervene in the affairs of a savings bank

if the savings bank or a person who participates in the affairs

of the savings bank or a subsidiary or holding company of the

savings bank files materially false or misleading information in

a filing required by Subchapter L, Chapter 92.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.103. INTERVENTION FOR ACTIVITY RESULTING IN ACTUAL OR

POTENTIAL FINANCIAL LOSS. (a) The commissioner may intervene in

the affairs of a savings bank if a person who participates in the

affairs of the savings bank or a subsidiary or holding company of

the savings bank commits or is about to commit:

(1) a fraudulent or criminal act in conducting the affairs that

may cause the savings bank or a subsidiary of the savings bank to

become or be in danger of becoming insolvent;

(2) an act that threatens immediate or irreparable harm to the

public or the savings bank, a subsidiary of the savings bank, or

the deposit account holders or creditors of the savings bank; or

(3) a breach of fiduciary duty that results in actual or

probable substantial financial losses or other damages to the

savings bank or a subsidiary of the savings bank or that would

seriously prejudice the interest of the deposit account holders

or holders of other security issued by the savings bank.

(b) The commissioner may intervene in the affairs of a savings

bank if the savings bank:

(1) is insolvent;

(2) is in imminent danger of insolvency; or

(3) makes or is about to make:

(A) a loan the value of the security for which is materially

overstated; or

(B) an investment the market value of which is materially

overstated.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.104. INTERVENTION RELATING TO EXAMINATION OF AFFAIRS.

(a) The commissioner may intervene in the affairs of a savings

bank if a person who participates in the affairs of the savings

bank or a subsidiary or holding company of the savings bank:

(1) refuses or is about to refuse to submit to interrogation

under oath by the commissioner or the commissioner's agent with

respect to the savings bank's affairs; or

(2) materially alters, conceals, removes, or falsifies or is

about to materially alter, conceal, remove, or falsify a book or

record of the savings bank or a subsidiary or holding company of

the savings bank.

(b) The commissioner may intervene in the affairs of a savings

bank if the savings bank:

(1) fails to maintain books and records from which the true

financial condition of the savings bank or the state of the

savings bank's affairs can be determined; or

(2) refuses to direct a person having possession of the books,

papers, records, or accounts of the savings bank or the savings

bank's subsidiary to permit the commissioner or the

commissioner's representative to examine those documents or

accounts.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.105. TEMPORARY SUPERVISORY ORDER. (a) If the

commissioner has reasonable cause to believe that one or more

grounds for intervention under Sections 96.101-96.104 exist or

are imminent, the commissioner may issue without notice and

hearing one or more of the following types of temporary

supervisory orders to correct and eliminate the grounds for

supervisory action:

(1) an order to cease and desist from continuing a particular

action, an order to take affirmative action, or both;

(2) an order suspending or prohibiting a person who participates

in the affairs of the savings bank from further participating in

the affairs of the savings bank or another savings bank;

(3) an order requiring divestiture of control of a savings bank

obtained under Subchapter L, Chapter 92;

(4) an order requiring a person who participates in the affairs

of the savings bank or another savings bank to forfeit and pay an

administrative penalty in an amount of not more than $25,000; or

(5) an order placing the affairs of the savings bank under the

control of a conservator designated in the order, who may take

possession and control of the books, records, assets,

liabilities, and business of the savings bank and manage the

savings bank under the direction of the commissioner.

(b) An order under this section:

(1) must contain a reasonably detailed statement of the facts on

which the order is based; and

(2) takes effect when issued.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.106. SERVICE OF TEMPORARY SUPERVISORY ORDER. (a) A

temporary supervisory order may be served by personal delivery by

an agent of the commissioner or by certified or registered mail.

(b) Service is complete when an officer or director of the

savings bank receives the order.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.107. HEARING ON TEMPORARY SUPERVISORY ORDER; FINAL

ORDER. (a) A temporary supervisory order issued under Section

96.105 becomes final and unappealable on the 15th day after the

date on which it is issued unless before that day the savings

bank or a person affected by the order requests a hearing before

the commissioner to determine whether the order should be

vacated, made permanent, or modified.

(b) The commissioner shall set the hearing to be held not

earlier than the 10th day or later than the 30th day after the

date of the request. The hearing must be held at the offices of

the Department of Savings and Mortgage Lending.

(c) After the hearing, the commissioner may enter a final order

that vacates the temporary order or makes the temporary order

permanent in its original or a modified form that is consistent

with the facts found by the commissioner.

(d) The commissioner shall enter the final order not later than

the 15th day after the date on which the hearing is completed.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.041, eff. September 1, 2007.

Sec. 96.108. PLAN OF OPERATION OF SAVINGS BANK AFTER ORDER OF

TEMPORARY CONSERVATORSHIP. (a) Before or during a hearing under

Section 96.107 on a temporary supervisory order placing a savings

bank under the control of a conservator, the board of the savings

bank may present to the commissioner a plan to continue the

operation of the savings bank in a manner that will correct or

eliminate the grounds for the order.

(b) If the commissioner approves the plan or a modification of

the plan, the commissioner shall vacate the order and place the

savings bank under conservatorship, conditioned on the

implementation and diligent prosecution of the plan.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.109. ENFORCEMENT OF SUPERVISORY ORDER. (a) The

commissioner, after giving notice, may assess against a savings

bank or another person designated in a final supervisory order

who violates the order, or both, an administrative penalty of not

more than $1,000 each for each day of the violation. The savings

bank may not reimburse or indemnify a person for any part of the

penalty.

(b) In addition to any other remedy provided by law, the

commissioner may institute in a district court in Travis County:

(1) a suit for injunctive relief to stop or prevent a violation

of a supervisory order; or

(2) a suit for injunctive relief and to collect the

administrative penalty.

(c) A bond is not required of the commissioner with respect to

injunctive relief granted under this section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.110. STAY OF SUPERVISORY ORDER. (a) A temporary

supervisory order may not be stayed pending a hearing unless the

commissioner orders a stay.

(b) A final supervisory order may not be stayed pending judicial

review unless the reviewing court orders a stay for good cause.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.111. DISCLOSURE OF INFORMATION IN SUPERVISORY ORDER;

CONFIDENTIALITY. (a) The commissioner shall report promptly to

the finance commission when a supervisory order is issued under

this chapter. The commissioner shall furnish information about a

savings bank or person as the finance commission may require in a

closed meeting. All information discussed in the closed meeting

is confidential.

(b) Except as provided by Subsection (c) or (d), information

contained in a temporary or final supervisory order or a notice,

correspondence, or other record relating to the order is

confidential.

(c) The commissioner, for good reason as determined by the

commissioner, may disclose the information described by

Subsection (b) in a hearing or judicial proceeding under Section

96.107, 96.109, or 96.110 or in a proceeding to assert a defense

under Section 96.403.

(d) The commissioner may disclose the information described by

Subsection (b) to a department, agency, or instrumentality of

this or another state or the United States if the commissioner

determines that disclosure is necessary or proper to enforce the

laws of this or another state or the United States.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. CONSERVATORSHIP

Sec. 96.151. PLACEMENT OF SAVINGS BANK UNDER CONSERVATORSHIP.

If the commissioner does not approve a plan to continue the

operation of a savings bank under Section 96.108, the conservator

shall continue to manage the affairs of the savings bank unless

the temporary conservatorship order is modified or vacated:

(1) by order of the commissioner; or

(2) as a result of judicial review.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.152. DUTIES OF CONSERVATOR. (a) The conservator and

any deputy or assistant conservator appointed by the

commissioner, under the direction and supervision of the

commissioner, shall:

(1) take possession and control of the books, records, property,

assets, liabilities, and business of the savings bank; and

(2) conduct the business and affairs of the savings bank.

(b) The conservator shall:

(1) remove the causes and conditions that made the

conservatorship necessary; and

(2) report to the commissioner as required by the commissioner.

(c) The conservator shall preserve, protect, and recover the

assets or property of the savings bank, including a claim or

cause of action that belongs to or may be asserted by the savings

bank. The conservator may deal with that property in the capacity

of conservator.

(d) The conservator may file, prosecute, or defend a suit

brought by or against the savings bank if the conservator

considers it necessary to protect the interested party or

property affected by the suit.

(e) A suit filed by the conservator under Subsection (c) must be

brought in Travis County.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.153. TERM OF CONSERVATOR. The conservator shall serve

until the purposes of the conservatorship are accomplished.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.154. TRANSFER OF MANAGEMENT OF REHABILITATED SAVINGS

BANK. If the savings bank is rehabilitated to the satisfaction

of the commissioner, the conservator shall return the management

of the savings bank to the savings bank's board under terms that

are reasonable and necessary to prevent a recurrence of the

conditions that created the need for conservatorship.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.155. SCOPE OF AUTHORITY OF OTHER PERSONS DURING

CONSERVATORSHIP. During the conservatorship, a person who

participates in the affairs of the savings bank shall act

according to the conservator's instructions and may exercise only

the authority that the conservator expressly grants.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.156. LIMITING ORDER DURING CONSERVATORSHIP. (a) During

a conservatorship, the commissioner by order may impose

limitations on withdrawals from deposit accounts if the

commissioner determines that the interests of deposit account

holders and creditors of the savings bank are best protected by

the limitations.

(b) An order under this section:

(1) must detail the limitations imposed;

(2) must contain a reasonably detailed statement of the facts on

which the order is based; and

(3) becomes effective when served on the conservator.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.157. SERVICE OF LIMITING ORDER. (a) A limiting order

may be served by personal delivery by an agent of the

commissioner or by certified or registered mail.

(b) Service is complete when the conservator receives the order.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.158. EFFECT OF LIMITING ORDER. (a) Immediately after

receiving a limiting order, the conservator shall post a copy of

the order at the main entrance of the savings bank.

(b) A deposit account withdrawal that violates a limiting order

may not be permitted after the conservator posts the order.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.159. HEARING ON LIMITING ORDER; FINAL ORDER. (a) The

limiting order becomes final and unappealable on the 15th day

after the date on which the order is posted as provided by

Section 96.158 unless before that day at least 20 percent of the

total number of deposit account holders affected by the order

request a hearing before the commissioner to determine whether

the order should be vacated, made permanent, or modified.

(b) The commissioner shall set the hearing to be held not

earlier than the 10th day or later than the 30th day after the

date of the request. The hearing must be held at the offices of

the Department of Savings and Mortgage Lending.

(c) After the hearing, the commissioner may issue a final order

that vacates the limiting order or makes the limiting order

permanent in its original or a modified form consistent with the

facts found by the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.042, eff. September 1, 2007.

Sec. 96.160. STAY OF LIMITING ORDER. (a) A limiting order may

not be stayed pending a hearing unless the commissioner orders a

stay.

(b) A final order may not be stayed pending judicial review

unless the reviewing court orders a stay for good cause.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.161. COST OF CONSERVATORSHIP. (a) The commissioner

shall determine the cost of the conservatorship.

(b) The cost of the conservatorship shall be paid from the

savings bank's assets as the commissioner directs.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.162. VENUE. A suit filed against a savings bank or its

conservator while a conservatorship order is in effect must be

brought in Travis County.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. VOLUNTARY SUPERVISORY CONTROL

Sec. 96.201. PLACEMENT OF SAVINGS BANK UNDER VOLUNTARY

SUPERVISORY CONTROL. (a) A savings bank's board may consent to

the commissioner's placement of the savings bank under

supervisory control.

(b) The commissioner may appoint the supervisor and one or more

deputy supervisors.

(c) Supervisory control continues until the conditions for which

the supervisory control was imposed are corrected.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.202. POWERS OF SUPERVISORS. A supervisor or deputy

supervisor has the powers of a conservator under Subchapter D and

any other power established by agreement between the commissioner

and the savings bank's board of directors.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.203. COST OF SUPERVISORY CONTROL. The cost of the

supervisory control of a savings bank shall be set by the

commissioner and paid by the savings bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. CLOSING

Sec. 96.251. CLOSING OF SAVINGS BANK BY BOARD RESOLUTION. A

savings bank's board, by resolution and with the commissioner's

consent, may close the savings bank and tender to the

commissioner for disposition as provided by this subchapter the

assets and all the affairs of the savings bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.252. CLOSING OF SAVINGS BANK BY COMMISSIONER'S ORDER.

The commissioner or the commissioner's representative may close a

savings bank if the commissioner determines after an examination

that:

(1) the interests of the deposit account holders and creditors

of the savings bank are jeopardized because of:

(A) the savings bank's insolvency or imminent insolvency; or

(B) a substantial dissipation of the savings bank's assets or

earnings because of a violation of a law or an unsafe or unsound

practice; and

(2) it is in the best interests of the deposit account holders

and creditors to close the savings bank and liquidate the savings

bank's assets.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.253. EFFECT OF CLOSING. (a) On closing a savings bank

under this subchapter, the commissioner may:

(1) liquidate the savings bank as provided by Subchapter G; or

(2) tender the savings bank's assets and all the savings bank's

affairs to the Federal Deposit Insurance Corporation and appoint

the Federal Deposit Insurance Corporation as receiver or

liquidating agent to act in accordance with this chapter or

federal law.

(b) The Federal Deposit Insurance Corporation, on accepting the

tender and appointment prescribed by Subsection (a)(2), may:

(1) act without bond or other security as to the appointment;

and

(2) without court supervision, exercise any right, power, or

privilege provided by the laws of this state to a receiver or

liquidating agent, as applicable, and any applicable right,

power, or privilege available under federal law.

(c) On acceptance of the appointment prescribed by Subsection

(a)(2), possession of and title to all the assets, business, and

property of the savings bank pass to the Federal Deposit

Insurance Corporation without the execution of any instrument

transferring title or right of use.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.254. HEARING ON COMMISSIONER'S ORDER. (a) Not later

than the second day, excluding legal holidays, after the date on

which the commissioner closes a savings bank under Section

96.252, the savings bank, by resolution of its board, may sue in

a district court of Travis County to prohibit the commissioner

from taking further action under this subchapter.

(b) The court may restrain the commissioner from taking further

action until a hearing on the suit is held. If the court

restrains the commissioner, the court shall instruct the

commissioner to hold the assets and affairs of the savings bank

in the commissioner's possession until disposition of the suit.

On receipt of this instruction, the commissioner shall refrain

from taking further action, other than a necessary or proper

action approved by the court to prevent loss or depreciation in

the value of the assets.

(c) The court as soon as possible shall hear the suit and shall

enter a judgment prohibiting or refusing to prohibit the

commissioner from proceeding under this subchapter.

(d) The commissioner, regardless of the judgment entered by the

court or any supersedeas bond filed, retains possession of the

savings bank's assets until final disposition of any appeal of

the judgment.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER G. LIQUIDATION

Sec. 96.301. LIQUIDATION OF SAVINGS BANK. (a) If the

commissioner doubts that a savings bank subject to a

conservatorship order can be rehabilitated, the commissioner may

close the savings bank as provided by Subchapter F or set a

hearing to determine whether the savings bank should be

liquidated. Not later than the 10th day before the hearing date,

notice of the hearing shall be given by certified mail to the

officers and directors of the savings bank and by publication in

a newspaper of general circulation in the county in which the

principal office of the savings bank is located.

(b) If the commissioner closes a savings bank or finds after a

hearing under Subsection (a) that the savings bank cannot be

rehabilitated and that it is in the public interest and the best

interests of the deposit account holders and creditors of the

savings bank that the bank be closed and its assets liquidated,

the commissioner by liquidation order may appoint a liquidating

agent and dissolve the savings bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.302. REMOVAL OR REPLACEMENT OF LIQUIDATING AGENT. (a)

The commissioner, with or without cause, may remove a liquidating

agent and appoint another agent.

(b) If a liquidating agent resigns, dies, or otherwise becomes

unable to serve, the commissioner shall promptly appoint another

agent.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.303. DUTIES OF LIQUIDATING AGENT. (a) Under the

commissioner's supervision, the liquidating agent shall:

(1) receive and take possession of the books, records, assets,

and property of the savings bank;

(2) sell, enforce collection of, and liquidate the assets and

property of the savings bank;

(3) sue in the name of the liquidating agent or the savings

bank;

(4) defend an action brought against the liquidating agent or

the savings bank;

(5) receive, examine, and pass on a claim brought against the

savings bank, including a claim of a depositor;

(6) make distributions to and pay creditors, deposit account

holders, shareholders, and members of the savings bank as their

interests appear;

(7) from time to time make a ratable liquidation dividend on

claims that have been proved to the satisfaction of the

liquidating agent or that have been adjusted by a court;

(8) after the savings bank's assets have been liquidated, make

further liquidation dividends on claims previously proved or

adjusted; and

(9) execute documents and perform any other action that the

liquidating agent considers necessary or desirable for the

liquidation.

(b) For purposes of making a further liquidation dividend under

Subsections (a)(7) and (8), the liquidating agent may accept the

statement of an amount due a claimant as shown on the savings

bank's books and records instead of a formal proof of claim on

the claimant's behalf.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.304. NOTICE. (a) Under the commissioner's supervision,

the liquidating agent shall give notice to creditors and deposit

account holders directing them to present and prove their claims

and requiring them to file a written proof of claim at the

address designated in the notice.

(b) The notice shall be published once a week for three

successive weeks in a newspaper of general circulation in each

county in which the savings bank maintained an office or branch

to transact business on the date the savings bank ceased

unrestricted operations.

(c) Not later than the 30th day after the date on which the

notice is first published, the liquidating agent shall mail a

similar notice to each depositor and creditor named in the books

of the savings bank at the address shown in those books.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.305. PRESENTATION OF CLAIM. (a) To be entitled to

priority, each person asserting a claim against a savings bank

being liquidated under this subchapter must present the claim in

writing to the commissioner or the liquidating agent, at the

address designated in the notice under Section 96.304 on or

before the last day of the 18th month after the date the notice

is first published.

(b) The claim must:

(1) contain a statement of the facts supporting the claim;

(2) set out any right of payment priority or other specific

right asserted by the claimant; and

(3) be signed and sworn to by the claimant.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.306. PRIORITY OF CLAIMS. When a savings bank is

liquidated, claims for payment have the same priority that

similar claims have when a federal savings bank is liquidated

under federal law.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.307. ACTION ON CLAIM. (a) Within three months after

the date of receipt of a claim against a savings bank being

liquidated, the liquidating agent shall approve or reject the

claim in whole or in part unless that period is extended by

written agreement with the claimant.

(b) A liquidating agent who approves the claim or a part of the

claim shall classify the claim and enter the claim and the action

taken in a claim register.

(c) A liquidating agent who rejects the claim in whole or in

part, or who denies a right of payment priority or any other

right asserted by the claimant, shall notify the claimant of the

action by registered mail.

(d) An approved claim presented after the declaration and

payment of any dividend and on or before the last day of the 18th

month after the date on which notice is first published under

Section 96.304 qualifies to participate in dividends previously

paid before an additional dividend is declared. A claim that is

presented after that period does not qualify to participate in a

dividend or distribution of assets until all approved claims

presented during the period are fully paid.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.308. HEARING ON CLAIM; APPEAL OF ADVERSE DETERMINATION

OF CLAIM. (a) A claimant may appeal an adverse determination of

a claim by filing suit on the claim in a district court of Travis

County within three months after the date on which notice is

mailed under Section 96.307.

(b) The determination on a claim becomes final on the expiration

of the period prescribed by Subsection (a) if suit is not filed

in accordance with that subsection.

(c) Review by a district court under Subsection (a) is by trial

de novo.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.309. PAYMENT OF FINAL DIVIDEND. (a) The liquidating

agent may not pay a final dividend before the first day of the

19th month after the date notice is first published under Section

96.304.

(b) The liquidating agent shall declare and pay a final dividend

after:

(1) the prohibitory period prescribed by Subsection (a) expires;

and

(2) the liquidating agent liquidates each asset of the savings

bank capable of being liquidated or receives sufficient money

from the liquidation to:

(A) pay the costs of liquidation;

(B) pay all claims that have been presented and approved; and

(C) leave money available to pay all nonclaiming deposit account

holders and creditors of the savings bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.310. DEPOSIT OF MONEY BY LIQUIDATING AGENT. The

liquidating agent shall deposit all unclaimed dividends and all

money available for nonclaiming deposit account holders and

creditors in one or more state-chartered financial institutions

for the benefit of the deposit account holders and creditors

entitled to the dividends or money.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.311. PAYMENT OF NONCLAIMING DEPOSIT ACCOUNT HOLDERS AND

CREDITORS. (a) Except as provided by Subsection (b), the

liquidating agent, on demand, shall pay a deposit account holder

or creditor of the savings bank who does not make a claim under

Section 96.305 any amount held by the liquidating agent for the

benefit of the deposit account holder or creditor.

(b) If the liquidating agent has a doubt about the identity of a

claimant or the claimant's right to the money, the liquidating

agent shall reject the claim and notify the claimant by

registered mail.

(c) The liquidating agent's rejection of a claim becomes final

if the claimant does not file suit against the liquidating agent

to recover money in a district court of Travis County within

three months after the date on which the notice is mailed.

(d) A suit under Subsection (c) is an action in rem. Judgment is

binding on all persons interested in the money.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.312. COST OF LIQUIDATION. (a) The commissioner shall

determine the cost of the liquidation.

(b) The cost of liquidation shall be paid from the savings

bank's assets as the commissioner directs.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.313. FINAL REPORT. After paying a final dividend as

provided by Section 96.309 and performing any necessary or proper

action in liquidating the savings bank's assets for the benefit

of the deposit account holders and creditors of the savings bank,

the liquidating agent shall file with the commissioner a final

report of the liquidation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.314. CONTINUED EXISTENCE OF SAVINGS BANK FOLLOWING

LIQUIDATION. For the purpose of adjusting and settling claims

not disposed of during the liquidation, the savings bank

continues to exist until the third anniversary of the date on

which the liquidation order is issued.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.315. SPECIAL LIQUIDATING AGENT. At the completion of

the liquidation, the commissioner may appoint a special

liquidating agent if necessary to adjust and settle undisposed

claims.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.316. CLOSING OF LIQUIDATION; ORDER AND LIABILITY. (a)

The liquidating agent shall certify the completion of the

liquidation to the commissioner, who shall then issue an order

closing the liquidation.

(b) After the closing order, the commissioner and the

liquidating agent are discharged from any further duty or

liability in connection with the administration of the savings

bank's affairs.

(c) After the closing order, a person does not have a claim,

suit, or action against the commissioner or the liquidating

agent, individually or in an official capacity, except a suit to

recover an unclaimed deposit as provided by this subchapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.317. ADMINISTRATIVE PROCEDURE. The procedures for a

contested case hearing under Chapter 2001, Government Code, apply

to a hearing set by the commissioner under this subchapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER H. CONFIDENTIALITY

Sec. 96.351. DISCLOSURE BY DEPARTMENT PROHIBITED. Except as

otherwise provided by this subtitle or a rule adopted under this

subtitle, the following are confidential and may not be disclosed

by the commissioner or an examiner, supervisor, conservator,

liquidator, inspector, deputy, or assistant clerk or other

employee of the Department of Savings and Mortgage Lending who is

appointed or acting under this subtitle:

(1) information, regardless of the circumstances under which the

information is obtained, regarding a financial institution or a

shareholder, participant, officer, director, manager, affiliate,

or service provider of a financial institution, other than

information in a public statement or the public portion of a call

report or profit and loss statement; and

(2) all related files and records of the department.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.043, eff. September 1, 2007.

Sec. 96.352. DISCLOSURE TO OTHER AGENCIES. This subchapter does

not prevent the proper exchange of information relating to

savings banks with a representative of a regulatory authority of

another state or any other department, agency, or instrumentality

of this or another state or the United States if the commissioner

determines the disclosure of the information is necessary or

proper to enforce the laws of this or another state or the United

States.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.353. OTHER DISCLOSURE PROHIBITED. (a) Confidential

information that is provided to a financial institution or an

affiliate or service provider of a financial institution, whether

in the form of a report of examination or otherwise, is the

confidential property of the Department of Savings and Mortgage

Lending.

(b) The information may not be made public or disclosed by the

recipient or by an officer, director, manager, employee, or agent

of the recipient to a person not officially connected to the

recipient as officer, director, employee, attorney, auditor, or

independent auditor, except as authorized by a rule adopted under

this subchapter or by the commissioner's written approval.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.044, eff. September 1, 2007.

Sec. 96.354. CIVIL DISCOVERY. Discovery of confidential

information from a person subject to this subchapter under

subpoena or other legal process must comply with rules adopted

under this subtitle. The rules may:

(1) restrict release of confidential information to the portion

directly relevant to the legal dispute at issue; and

(2) require that a protective order, in the form and under

circumstances specified by the rules, be issued by a court before

release of the confidential information.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.355. INVESTIGATIVE INFORMATION. (a) Notwithstanding

any other law, the commissioner may refuse to release information

or records in the custody of the Department of Savings and

Mortgage Lending if the commissioner believes release of the

information or records might jeopardize an investigation of

possibly unlawful activities.

(b) Unless this subtitle provides otherwise, this subchapter

does not apply to any information or to a report of an

investigation obtained or made by the commissioner or the

commissioner's staff in connection with an application for

charter or with a hearing held by the commissioner under this

subtitle. The fact, information, or report may be included in the

record of the appropriate hearing.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.045, eff. September 1, 2007.

Sec. 96.356. EXAMINATION REPORT. Unless the commissioner

determines that a good reason exists to make the report public, a

report of an examination made to the commissioner is

confidential.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.357. REMOVAL FOR VIOLATION. A person who violates this

subchapter or who wilfully makes a false official report on the

condition of a financial institution shall be removed from office

or further employment with the Department of Savings and Mortgage

Lending.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.046, eff. September 1, 2007.

SUBCHAPTER I. MISCELLANEOUS PROVISIONS

Sec. 96.401. DERIVATIVE SUIT. (a) The commissioner may bring a

derivative suit on behalf of a savings bank on an unpursued cause

of action if:

(1) the commissioner determines that the suit should be brought

to protect the public interest or the interest of the savings

bank or the shareholders, members, or creditors of the savings

bank; and

(2) the savings bank has not brought suit on the action before

the 30th day after the date on which the commissioner gives

notice to the savings bank that suit should be brought.

(b) Except as provided by another statute that provides for

mandatory venue, venue is in a district court of Travis County.

(c) The commissioner may employ legal counsel to bring and

prosecute a derivative suit. The commissioner may:

(1) pay counsel from funds appropriated for the operation of the

Department of Savings and Mortgage Lending; or

(2) require the savings bank for which the suit is brought to

pay the counsel directly or to reimburse the Department of

Savings and Mortgage Lending for the payment.

(d) The savings bank shall be paid an amount equal to the amount

of the proceeds of a judgment on a suit brought under this

section less unreimbursed costs and expenses, including

attorney's fees incurred by the Department of Savings and

Mortgage Lending in prosecuting the suit.

(e) In this section, "unpursued cause of action" means an

existing claim belonging to a savings bank on which a suit or

other effective action has not been filed or taken by or on

behalf of the savings bank on or before the last day of the sixth

month after the date on which the cause of action arose,

involving:

(1) a claim for monetary damages or recovery of property;

(2) a claim for equitable relief;

(3) a cause of action for breach of contract or for enforcement

of a contract; or

(4) a claim on a fidelity bond.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.047, eff. September 1, 2007.

Sec. 96.402. PAYMENT OF INSURED DEPOSIT LIABILITIES BY FDIC. If

the Federal Deposit Insurance Corporation pays the insured

deposit liabilities of a savings bank that has been closed or is

being liquidated under this chapter, regardless of whether the

Federal Deposit Insurance Corporation has become receiver or

liquidating agent, the Federal Deposit Insurance Corporation is

subrogated, to the extent of the payment, to all rights that the

owners of the deposit accounts have against the savings bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.403. ENFORCEABILITY OF LOAN PROMISE OR AGREEMENT MADE BY

SAVINGS BANK BEFORE CONSERVATORSHIP OR SUPERVISORY CONTROL. If a

promise or agreement to lend money is not otherwise unenforceable

under Chapter 26, Business & Commerce Code, and if the

promise or agreement is made by the savings bank before the

savings bank is placed under conservatorship or supervisory

control, the promise or agreement or a memorandum of the promise

or agreement is enforceable against the savings bank only if the

promise or agreement or memorandum:

(1) is in writing and states the material terms of the loan and

the loan's repayment;

(2) is signed by an authorized officer or employee of the

savings bank and the person to whom the promise or agreement was

made; and

(3) is approved by the savings bank's board of directors.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 96.404. INTEREST IN SAVINGS BANK PROHIBITED FOR DEPARTMENT.

(a) A savings bank or a director, officer, employee, or

representative of a savings bank may not give a loan or gratuity,

directly or indirectly, to the commissioner, an employee of the

Department of Savings and Mortgage Lending, or a spouse of the

commissioner or employee.

(b) The commissioner or an employee of the Department of Savings

and Mortgage Lending may not:

(1) hold an office or position in a domestic savings bank or

exercise a right to vote on a domestic savings bank matter

because the person is a member of or shareholder in the savings

bank;

(2) hold an interest, directly or indirectly, in a domestic

savings bank; or

(3) undertake an indebtedness as a borrower, directly or

indirectly, or endorser, surety, or guarantor or sell or

otherwise dispose of a loan or investment to a domestic savings

bank.

(c) If the commissioner or an employee of the Department of

Savings and Mortgage Lending has a prohibited, direct or indirect

right or interest in a domestic savings bank at the time of

appointment or employment, the commissioner or employee shall

dispose of the right or interest not later than the 60th day

after the date of appointment or employment.

(d) If the commissioner or an employee of the Department of

Savings and Mortgage Lending is indebted as a borrower, directly

or indirectly, or is an endorser, surety, or guarantor on a note

to a domestic savings bank at the time of appointment or

employment, the commissioner or employee may continue in that

capacity until that debt is paid.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.048, eff. September 1, 2007.

Sec. 96.405. PERMITTED TRANSACTIONS FOR DEPARTMENT RELATING TO

SAVINGS BANK. (a) The commissioner or an employee of the

Department of Savings and Mortgage Lending may hold a deposit

account at a savings bank and receive earnings on the account.

(b) If a loan or other note of the commissioner or an employee

of the Department of Savings and Mortgage Lending is acquired by

a savings bank, the commissioner or employee may continue as a

borrower, endorser, surety, or guarantor of the loan or note

until the loan or note is paid.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.049, eff. September 1, 2007.



CHAPTER 97. HOLDING COMPANIES

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE C. SAVINGS BANKS

CHAPTER 97. HOLDING COMPANIES

SUBCHAPTER A. GENERAL PROVISIONS APPLICABLE TO HOLDING COMPANIES

Sec. 97.001. RULES. (a) The finance commission shall adopt

rules:

(1) providing for the registration of and reporting by holding

companies;

(2) setting limitations on the activities and investments of

holding companies; and

(3) concerning other matters as appropriate under this chapter.

(b) The finance commission may adopt rules governing

transactions between a subsidiary savings bank of a holding

company and an affiliate of the subsidiary.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 63, eff. Sept. 1,

2001.

Sec. 97.002. REGISTRATION. (a) A holding company shall

register with the commissioner, on a form prescribed by the

commissioner, not later than the 90th day after the date the

company becomes a holding company.

(b) The registration must include information, including

information on related matters the commissioner determines is

necessary and appropriate, regarding the holding company's and

its subsidiaries':

(1) financial condition;

(2) ownership;

(3) operations;

(4) management; and

(5) intercompany relations.

(c) The commissioner may require the registration to be under

oath.

(d) On application, the commissioner may extend the time limit

under Subsection (a).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 97.003. RELEASE FROM REGISTRATION. The commissioner, on

the commissioner's own motion or on application, may release a

registered holding company from the registration if the

commissioner determines that the company no longer controls a

savings bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 97.004. REPORTS. (a) Each holding company and each

subsidiary of a holding company, other than a savings bank, shall

file with the commissioner reports required by the commissioner.

(b) Each report must:

(1) be made under oath;

(2) be in the form and for the period prescribed by the

commissioner; and

(3) contain information concerning the operations of the holding

company and its subsidiaries as required by the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 97.005. BOOKS AND RECORDS. Each holding company shall

maintain books and records as required by the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 97.006. EXAMINATIONS. (a) The commissioner may require an

examination of a holding company and each subsidiary of a holding

company.

(b) The holding company shall pay the cost of an examination.

(c) The confidentiality provisions of Subchapter H, Chapter 96,

apply to this section.

(d) The commissioner may furnish examination and other reports

to any appropriate governmental department, agency, or

instrumentality of this state, another state, or the United

States.

(e) For purposes of this section, the commissioner, if feasible,

may use reports filed with or examinations made by appropriate

federal agencies or regulatory authorities of other states.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 97.007. AGENT FOR SERVICE OF PROCESS. The commissioner may

require a holding company or a person, other than a corporation,

connected with a holding company to execute and file an

irrevocable appointment of agent for service of process on a form

prescribed by the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. MUTUAL HOLDING COMPANIES

Sec. 97.051. REORGANIZATION TO BECOME MUTUAL HOLDING COMPANY.

(a) Notwithstanding any other law, a savings bank may be

reorganized as a mutual holding company by submitting to the

commissioner an application for approval of reorganization.

(b) Before submission, an application for reorganization must be

approved by a majority vote of the members or shareholders of the

savings bank cast at an annual meeting or a special meeting

called to consider the reorganization.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 5.21, eff. September 1, 2005.

Sec. 97.052. APPLICATION FOR APPROVAL OF REORGANIZATION. The

application for approval of reorganization must contain:

(1) a brief statement summarizing a reorganization plan;

(2) two copies of the proposed articles of incorporation of the

subsidiary savings bank acknowledged by the incorporators of the

subsidiary savings bank;

(3) two copies of the proposed bylaws of the savings bank;

(4) a statement that the plan of reorganization was advised,

authorized, and approved by the savings bank in the manner and by

the vote required by its charter and the laws of this state; and

(5) a statement of the manner of approval.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 5.21, eff. September 1, 2005.

Sec. 97.053. PLAN OF REORGANIZATION. (a) The plan of

reorganization must provide that:

(1) a subsidiary savings bank shall:

(A) be incorporated under Subchapter B, Chapter 92; or

(B) on prior approval of the commissioner, be incorporated under

Subchapter C, Chapter 92;

(2) the savings bank shall transfer a substantial part of its

assets to the subsidiary savings bank, and the subsidiary savings

bank shall assume a substantial part of the savings bank's

liabilities, including all depository liabilities;

(3) as a result of the reorganization, the mutual holding

company must hold more than 50 percent of the stock of the

subsidiary savings bank; and

(4) after transfer and assumption, persons with prior

corresponding rights as depositors or creditors against a savings

bank have the same rights with respect to the mutual holding

company and the subsidiary savings bank.

(b) The plan of reorganization must set forth the necessary

corporate steps for the savings bank to reorganize into a mutual

holding company, including:

(1) all required charter amendments; and

(2) a description of the corporate management of the reorganized

mutual holding company.

(c) The plan of reorganization may contain any other provision

not inconsistent with law or finance commission rules.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 5.21, eff. September 1, 2005.



CHAPTER 98. FOREIGN FINANCIAL INSTITUTIONS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE C. SAVINGS BANKS

CHAPTER 98. FOREIGN FINANCIAL INSTITUTIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 98.001. LIMITATION ON RIGHT TO DO BUSINESS AS SAVINGS BANK.

(a) A person may not do business as a savings bank in this

state or maintain an office in this state for the purpose of

doing business in this state unless the person is a:

(1) domestic savings bank;

(2) federal savings bank; or

(3) foreign savings bank that holds a certificate of authority

issued under Subchapter I, Chapter 92, or Section 61, Chapter 61,

General Laws, Acts of the 41st Legislature, 2nd Called Session,

1929 (Article 881a-60, Vernon's Texas Civil Statutes).

(b) Subsection (a) does not prohibit activity that is not

considered to be transacting business in this state under Section

B, Article 8.01, Texas Business Corporation Act.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 98.002. APPLICATION OF LAW AND RULES. This subtitle and

each rule adopted under this subtitle apply to the operations in

this state of a foreign savings bank and may be enforced by the

commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 98.003. CONTRACTS CONSTRUED UNDER LAW OF THIS STATE. A

contract between a foreign savings bank and a resident of this

state is governed by the laws of this state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 98.004. FEDERAL SAVINGS BANK. A federal savings bank is

not a foreign corporation or foreign savings bank for purposes of

this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 98.005. AUTHORIZATION TO RETAIN OFFICES. A federal savings

bank that has been merged, consolidated, or converted into a

domestic or foreign savings bank or association is entitled to

retain any authorized office under the terms provided for a

foreign savings bank under Subchapter I, Chapter 92.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.35(a), eff. Sept.

1, 1999.

SUBCHAPTER B. POWERS OF FOREIGN SAVINGS BANK; ELIGIBILITY OF

ACCOUNTS FOR INVESTMENT

Sec. 98.101. POWERS OF FOREIGN SAVINGS BANK; ELIGIBILITY OF

ACCOUNTS FOR INVESTMENT. (a) A foreign savings bank operating

under a certificate of authority issued under Subchapter I,

Chapter 92, has the rights and privileges of a savings bank

created under this subtitle. The savings bank's deposit accounts

are eligible for investment to the same extent as those of a

domestic savings bank.

(b) A foreign savings bank may not be considered a savings bank

organized under the laws of this state.

(c) A foreign savings bank operating in this state under this

chapter may not exercise a power, perform a function, or offer a

service that a domestic savings bank may not exercise, perform,

or offer.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. CERTIFICATE OF AUTHORITY

Sec. 98.201. RENEWAL OF CERTIFICATE. A foreign savings bank may

renew a certificate of authority issued under Subchapter I,

Chapter 92, by paying a renewal fee in January of each year. The

finance commission by resolution shall set the fee annually.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 98.202. REVOCATION OF CERTIFICATE. (a) The commissioner

may revoke a foreign savings bank's certificate of authority on

the failure or refusal of the savings bank to comply with a final

order of the commissioner.

(b) On revocation under Subsection (a), an agent of the savings

bank may not transact business in this state except to:

(1) receive a payment to apply to an active loan contract; or

(2) pay a withdrawal request.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. EXAMINATION AND REGULATION

Sec. 98.301. FREQUENCY OF EXAMINATION. A foreign savings bank

holding a certificate of authority issued under Subchapter I,

Chapter 92, may be examined not more than once each year.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 98.302. EXAMINATION CHARGES. A foreign savings bank

holding a certificate of authority issued under Subchapter I,

Chapter 92, shall pay:

(1) an examination fee in the amount set for a domestic savings

bank under Section 91.007;

(2) all travel expenses of the examination; and

(3) the amount of the examination expense that exceeds the

amount of the examination fee, if any.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 98.303. AGREEMENT WITH REGULATORY AUTHORITY OF OTHER STATE.

(a) The commissioner, in exercising the supervisory and

regulatory authority granted under Chapter 96, may enter into a

cooperative agreement with a regulatory authority of another

state to facilitate the regulation of foreign savings banks doing

business in this state.

(b) The commissioner may accept a report of an examination and

other records from the regulatory authority of the other state

instead of conducting an examination outside this state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 98.304. COMMISSIONER'S AUTHORITY TO ISSUE ORDERS. The

commissioner may issue an order against a foreign savings bank

holding a certificate of authority in the same manner provided by

Chapter 96 for issuance of an order against a domestic savings

bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 119. MISCELLANEOUS PROVISIONS APPLICABLE TO SAVINGS BANKS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE C. SAVINGS BANKS

CHAPTER 119. MISCELLANEOUS PROVISIONS APPLICABLE TO SAVINGS BANKS

SUBCHAPTER A. GENERAL MISCELLANEOUS PROVISIONS

Sec. 119.001. APPLICABILITY OF CHAPTER 4, BUSINESS &

COMMERCE CODE. Chapter 4, Business & Commerce Code, applies

to a savings bank with respect to an item paid, collected,

settled, negotiated, or otherwise handled by the savings bank for

a customer.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 119.002. APPLICABILITY OF SAVINGS AND LOAN LAWS TO SAVINGS

BANKS. (a) Except as provided by Subsection (b), a statute of

this state or a rule adopted under the statute that applies to or

exempts a corporation or other organization incorporated or

organized under Subtitle B or an association as defined by

Section 61.002 also applies to or exempts a savings bank.

(b) Subsection (a) does not apply to Chapters 11-13, this

subtitle, Subtitle A, Subtitle B, or the Penal Code.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 119.003. ACKNOWLEDGMENT OR PROOF TAKEN BY MEMBER,

STOCKHOLDER, OR EMPLOYEE OF SAVINGS BANK. A public officer who

is qualified to take an acknowledgment or proof of a written

instrument and who is a member or employee of, or a shareholder

in, a savings bank or federal savings bank is not disqualified

because of that relationship to the savings bank or federal

savings bank from taking an acknowledgment or proof of a written

instrument in which a savings bank or federal savings bank is

interested.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 119.004. RENDITION OF CERTAIN PERSONAL PROPERTY FOR AD

VALOREM TAXATION. (a) Each domestic savings bank and each

federal savings bank shall render for ad valorem taxation all of

its personal property, other than furniture, fixtures, equipment,

and automobiles, as a whole at the value remaining after

deducting the following from the total value of its entire

assets:

(1) all debts that it owes;

(2) all tax-free securities that it owns;

(3) its loss reserves and surplus;

(4) its deposit liability; and

(5) the appraised value of its furniture, fixtures, and real

property.

(b) The domestic savings bank or federal savings bank shall

render the personal property, other than furniture, fixtures,

equipment, and automobiles, to the chief appraiser of the

appraisal district in the county in which its principal office is

located.

(c) Furniture, fixtures, equipment, and automobiles of a

domestic savings bank or federal savings bank shall be rendered

and valued for ad valorem taxation as provided by the Tax Code.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 119.005. STATE TAXATION OF SAVINGS BANKS. The state shall

tax a domestic or federal savings bank doing business in this

state in the same manner and to the same extent as a

corresponding savings and loan association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 119.006. INITIATION OF RULEMAKING BY SAVINGS BANKS. The

finance commission shall initiate rulemaking proceedings under

Chapter 2001, Government Code, if at least 20 percent of the

savings banks petition the finance commission in writing

requesting the adoption, amendment, or repeal of a rule.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 64, eff. Sept. 1,

2001.

Sec. 119.007. EXEMPTION FROM SECURITIES LAWS. A deposit

account, certificate, or other evidence of an interest in the

deposit liability of a savings bank or federal savings bank is

not considered a security under The Securities Act (Article 581-1

et seq., Vernon's Texas Civil Statutes). A security of these

savings banks, other than an interest in the deposit liability of

a savings bank, is not subject to the registration requirements

of that Act. A person whose principal occupation is being an

officer of a savings bank is exempt from the registration and

licensing provisions of that Act with respect to that person's

participation in a sale or other transaction involving securities

of the savings bank of which the person is an officer.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 119.008. LIABILITY OF COMMISSIONER AND OTHER COMMISSION

PERSONNEL; DEFENSE BY ATTORNEY GENERAL. (a) The commissioner, a

member of the finance commission, a deputy commissioner, an

examiner, or any other officer or employee of the Department of

Savings and Mortgage Lending is not personally liable for damages

arising from the person's official act or omission unless the act

or omission is corrupt or malicious.

(b) The attorney general shall defend an action brought against

a person described by Subsection (a) because of the person's

official act or omission without regard to whether the person is

an officer or employee of the department at the time the action

is initiated.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.050, eff. September 1, 2007.

SUBCHAPTER B. ACCESS TO AND DISCLOSURE OF CERTAIN INFORMATION

Sec. 119.101. ACCESS TO BOOKS AND RECORDS OF SAVINGS BANK. (a)

The books and records of a savings bank may be examined only by:

(1) the commissioner or the commissioner's representative in

accordance with Sections 96.054-96.057;

(2) a person authorized to act for the savings bank;

(3) an agent of a governmental agency that has insured the

deposit accounts of the savings bank;

(4) a borrower or deposit account holder of the savings bank, in

accordance with Subsection (b); or

(5) for a capital stock savings bank, a stockholder of the

capital stock savings bank, in accordance with Subsection (c).

(b) A borrower or deposit account holder of a savings bank is

entitled to examine only the books and records of the savings

bank that relate to the person's loan or deposit account.

(c) A stockholder of a capital stock savings bank has the same

right to examine the relevant books and records of a savings bank

as a shareholder of a business corporation under the Texas

Business Corporation Act.

(d) A person is entitled to a partial or complete list of the

stockholders of a stock savings bank or of the members of a

mutual savings bank only if expressly permitted by the board of

directors of the savings bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 119.102. PRODUCTION AND ADMISSIBILITY OF ITEMS OF SAVINGS

BANK IN JUDICIAL PROCEEDING. (a) In a judicial proceeding, the

court may order the production of books, records, and files of a

savings bank.

(b) The books, records, and files of a savings bank are not

admissible as evidence in any proceeding concerning the validity

of a tax assessment or the collection of delinquent taxes,

penalties, and interest, unless:

(1) a stockholder or deposit account holder is a proper party to

the proceeding, in which event a book, file, or record pertaining

to the account of the party is admissible; or

(2) the savings bank is a proper party to the proceeding, in

which event a book, file, or record material to the proceeding is

admissible.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. OFFENSES AND PENALTIES

Sec. 119.201. ADMINISTRATIVE PENALTY FOR FAILING TO COMPLY WITH

SUBTITLE. (a) The commissioner may require a savings bank that

knowingly violates this subtitle or a rule adopted under this

subtitle to pay to the Department of Savings and Mortgage Lending

an administrative penalty not to exceed $10,000 for each day that

the violation occurs after notice of the violation is given by

the commissioner.

(b) On the commissioner's certification that a savings bank has

not paid a penalty assessed under this section, the attorney

general may file suit to collect the penalty.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 3.04, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.051, eff. September 1, 2007.



CHAPTER 121. GENERAL PROVISIONS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE D. CREDIT UNIONS

CHAPTER 121. GENERAL PROVISIONS

Sec. 121.001. SHORT TITLE. This subtitle may be cited as the

Texas Credit Union Act.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.0011. POLICY. The purposes of this subtitle are to

safeguard the public interest, to promote public confidence in

credit unions doing business in this state, to provide for the

protection of the interests, shares, and deposits of credit

unions, to delegate to the department rulemaking and

discretionary authority that may be necessary to assure that

credit unions operating under this subtitle may be sufficiently

flexible and readily responsive to changes in economic conditions

and practices, to maintain sound credit union growth and

financial integrity, fiscal responsibility, and independent

judgment in the management of the business affairs of credit

unions, to permit credit unions to effectively provide a full

array of financial and financially related services, to provide

effective supervision and regulation of credit unions and their

fields of membership, and to clarify and modernize the law

governing the credit unions doing business in this state. This

subtitle is the public policy of this state and necessary to the

public welfare.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.15, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 87, Sec. 2, eff. Sept. 1, 1999.

Sec. 121.002. DEFINITIONS. In this subtitle:

(1) "Board" means the board of directors of a credit union.

(2) "Credit union," unless the context relates to a federal

credit union, means a voluntary, cooperative, nonprofit financial

institution authorized to do business in this state under this

subtitle for purposes of:

(A) encouraging thrift among its members;

(B) creating a source of credit at fair and reasonable interest

rates;

(C) developing and providing to its members alternative methods

of financing their purchases at reasonable costs;

(D) providing an opportunity for its members to use and control

their money to improve their economic and social condition; and

(E) conducting any other business, engaging in any other

activity, or providing any other service that may benefit its

members.

(3) "Commission" means the Credit Union Commission.

(4) "Commissioner" means the credit union commissioner.

(5) "Department" means the credit union department.

(6) "Deputy commissioner" means the deputy credit union

commissioner.

(7) "Foreign credit union" means a credit union that is not

organized under the laws of this state or the United States.

(8) "Law enforcement agency" means the Department of Public

Safety of the State of Texas, the Federal Bureau of

Investigation, or any local police or sheriff department.

(9) "Membership share" means a designated share account of a

credit union consisting of the balance held by the credit union

and established by a credit union member in accordance with the

standards specified by the credit union.

(10) "Organization" means a corporation, partnership,

association, limited liability company, or other legal entity.

(11) "Unsafe or unsound condition," with respect to a credit

union, includes:

(A) being insolvent;

(B) having incurred or being likely to incur a loss that will

deplete all or substantially all of the credit union's net worth;

or

(C) being in imminent danger of losing the credit union's share

and deposit insurance or guarantee.

(12) "Unsafe or unsound practice" means an action or inaction in

the operation of a credit union that is contrary to generally

accepted standards of prudent operation, the likely consequences

of which, if continued, would be abnormal and material risk of

loss or danger to a credit union, the credit union's members, or

an organization insuring or guaranteeing the credit union's

shares and deposits.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 157, Sec. 5, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 533, Sec. 6, eff. Sept. 1, 2003.

Sec. 121.003. CREDIT UNIONS SUBJECT TO SUBTITLE. A credit union

organized and existing under the laws of this state is governed

by and authorized to do business under this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.004. LIBERAL CONSTRUCTION. This subtitle shall be

liberally construed to effect its purposes.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.005. HEARINGS. (a) A hearing held under this subtitle

is governed by Chapter 2001, Government Code.

(b) The commission may adopt rules of procedure for a hearing

held under this subtitle.

(c) This section does not apply to a meeting under Section

122.005.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.14(a), eff. Sept.

1, 1999.

Sec. 121.006. PROCEDURE AND RULES APPLICABLE TO CERTAIN

PROCEEDINGS. (a) If the commissioner proposes to revoke a

credit union's certificate of incorporation, the credit union is

entitled to a hearing conducted by the State Office of

Administrative Hearings.

(b) A proceeding for a disciplinary action is governed by

Chapter 2001, Government Code. Rules of practice adopted by the

commission under Section 2001.004, Government Code, applicable to

a proceeding for a disciplinary action may not conflict with

rules adopted by the State Office of Administrative Hearings.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.14(b), eff. Sept.

1, 1999. Amended by Acts 2003, 78th Leg., ch. 533, Sec. 7, eff.

Sept. 1, 2003.



CHAPTER 122. ORGANIZATIONAL AND FINANCIAL REQUIREMENTS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE D. CREDIT UNIONS

CHAPTER 122. ORGANIZATIONAL AND FINANCIAL REQUIREMENTS

SUBCHAPTER A. INCORPORATION REQUIREMENTS

Sec. 122.001. APPLICATION TO INCORPORATE. (a) Seven or more

individuals may apply to incorporate a credit union under this

chapter if:

(1) each is at least 18 years old;

(2) a majority are residents of this state;

(3) each has subscribed for at least 10 shares; and

(4) all share the definable community of interest stated in the

articles of incorporation.

(b) The incorporators shall file with the commissioner:

(1) an application in a form prescribed by the commission; and

(2) filing fees required and set by the commission.

(c) The application must contain:

(1) two copies of the articles of incorporation, which must

state:

(A) the name of the credit union;

(B) the municipality and county where the credit union's

principal place of business is to be located;

(C) that the credit union's term of existence is perpetual;

(D) that the credit union's fiscal year is the calendar year;

(E) the initial share accounts;

(F) the name and address of, and the number of shares subscribed

by, each incorporator;

(G) the number of directors constituting the initial board and

the name and address of each person who will serve as director

until the first annual meeting or until a successor is elected

and qualified; and

(H) the definable community of interest shared by the members of

the credit union at the time of incorporation;

(2) two copies of the standard bylaws for the general operation

of the credit union; and

(3) a business plan covering three years and providing a

detailed explanation of actions intended to accomplish the

primary functions of the credit union.

(d) The articles of incorporation must be signed and sworn to.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 8, eff. Sept. 1,

2003.

Sec. 122.002. STANDARD ARTICLES OF INCORPORATION AND BYLAWS.

(a) To simplify the process of organizing new credit unions, the

commission shall prepare standard articles of incorporation and

bylaws.

(b) The standard forms shall be made available without charge to

a person desiring to organize a credit union.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.003. CORPORATE NAME; CRIMINAL PENALTY. (a) The name

of a credit union must include the words "credit union" or the

abbreviation "CU" and an appropriate descriptive word or words,

or an acronym made up of initials of the appropriate descriptive

word or words and ending in "CU," approved by the commissioner.

(b) Unless a credit union is formed by merger or consolidation,

the commissioner may not issue a certificate of incorporation to

the credit union or approve the change of the name of the credit

union if it would have the same name as another credit union or a

name so nearly resembling the name of another credit union as to

be calculated to deceive.

(c) A person who is not a credit union authorized to do business

in this state under this subtitle or the Federal Credit Union Act

(12 U.S.C. Section 1751 et seq.), or an organization,

corporation, or association the membership or ownership of which

is primarily confined to credit unions or credit union

organizations, may not do business under or use a name or title

containing the words "credit union" or any derivation of that

term that:

(1) indicates or reasonably implies that the person carries on

or transacts the kind of business carried on or transacted by a

credit union; or

(2) is calculated to lead a person to believe that the business

being conducted is the type of business carried on or transacted

by a credit union.

(d) A person who violates Subsection (c) commits a Class A

misdemeanor.

(e) The commissioner may petition a court to enjoin a violation

of this section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 157, Sec. 6, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 533, Sec. 9, eff. Sept. 1, 2003.

Sec. 122.004. INVESTIGATION BY COMMISSIONER. The commissioner

may conduct an investigation and obtain any information or report

from any person, including a law enforcement agency, that the

commissioner considers necessary.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.005. PROCEDURE FOR CERTAIN APPROVALS. (a) This

section applies to a request for approval by the commissioner of:

(1) an application for incorporation under this subchapter;

(2) a request for approval of an amendment to a credit union's

articles of incorporation under Section 122.011, including an

amendment to expand the credit union's field of membership; and

(3) a merger or consolidation under Subchapter D.

(b) Before approving a request to which this section applies,

the commissioner shall submit notice of the request to the

secretary of state for publication in the Texas Register. The

commission by rule shall provide for other appropriate public

notice of the request. The commissioner may waive the

requirements of this subsection or permit delayed public notice

on a determination that waiver or delay is in the public

interest. If the requirements of this subsection are waived, the

information that would be contained in a public notice becomes

public information under Chapter 552, Government Code, on the

35th day after the date the request is made.

(c) Before making a determination on a request to which this

section applies, the commissioner must accept comment from any

interested party that wishes to comment. This comment may be in

the form of written testimony or may be provided at a meeting

with the commissioner held for the purpose of receiving the

comment. This meeting shall be held if requested by any

interested party. The commissioner may hold the meeting

regardless of whether an interested party requests the meeting.

The commission may establish reasonable rules governing the

circumstances and conduct of the meeting. Chapter 2001,

Government Code, does not apply to the meeting. Not later than

the 60th day after the date the notice is published in the Texas

Register, or if the notice is not published, after the date the

request is received, the commissioner shall approve or disapprove

the application.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.01(a), eff. Sept.

1, 1999.

Sec. 122.006. DECISION ON APPLICATION TO INCORPORATE; ISSUANCE

OF CERTIFICATE. (a) The commissioner shall approve an

application to incorporate a credit union if the commissioner

determines:

(1) that the incorporators have complied with this chapter and

rules adopted under this chapter; and

(2) from information furnished with the application, the results

of any investigation, the evidence submitted at any hearing, and

information in the department's official records, that:

(A) the character and general fitness of the incorporators and

the members of the initial board warrant belief that the credit

union's business and affairs will be properly administered in

accordance with this subtitle and rules adopted under this

subtitle;

(B) the character and size of the field of membership to be

served by the credit union conform with this subtitle and rules

adopted under this subtitle and favor the credit union's economic

viability; and

(C) the incorporators and the members of the initial board are

acting in good faith and are making the application in accordance

with the purposes of this subtitle.

(b) In addition to the determinations made under Subsection (a)

and in accordance with commission rules, the commissioner shall

consider the effect of overlapping fields of membership on the

applicant credit union and existing state or federal credit

unions doing business in this state. The commissioner may

consider the availability and adequacy of financial services in

the local community and the effect that the incorporation of the

credit union would have on the local community. As a condition of

approval of the application, the commissioner may require the

applicant credit union to limit or eliminate overlaps, in

accordance with the rules, to achieve the purposes of this

subtitle and promote the welfare and stability of those credit

unions.

(c) The commissioner by written order shall state the

determinations required by Subsection (a) and approve or deny the

application. The commissioner may make approval of an application

conditional and shall include any conditions in the order

approving the application.

(d) An order of the commissioner or commission shall be promptly

mailed to the incorporators by registered or certified mail.

(e) After the commissioner in the absence of an appeal or the

commission after the conclusion of an appeal approves the

application, the commissioner shall:

(1) issue a certificate of incorporation;

(2) deliver copies of the approved articles of incorporation and

bylaws to the incorporators; and

(3) retain copies of those documents in the department's

permanent files.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.01(b), eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 533, Sec. 10, eff. Sept. 1,

2003.

Sec. 122.007. APPEAL TO COMMISSION. (a) The commission by rule

shall provide for appeal of the commissioner's order by an

incorporator or other aggrieved person.

(b) The commissioner's order may be appealed to the commission

not later than the 60th day after the date of the order.

(c) After reviewing information or evidence the commission

considers necessary or relevant, the commission by written order

shall affirm or reverse the commissioner's decision.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.008. EFFECT OF ISSUANCE OF CERTIFICATE OF

INCORPORATION. (a) A credit union's existence begins when the

commissioner issues the certificate of incorporation.

(b) The certificate of incorporation is conclusive evidence that

the incorporators have complied with this subtitle and that the

credit union is incorporated under this chapter.

(c) Acceptance of a certificate of incorporation is conclusive

evidence that the credit union is authorized to do business under

this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.009. REQUIREMENTS FOR COMMENCING BUSINESS. (a) A

credit union may not transact business or incur debt that is not

incidental to its organization or to obtaining a subscription to

or payment for its shares or deposits before it:

(1) has received paid-in shares or deposits of at least $1,000;

(2) has at least 100 members;

(3) has fulfilled all agreements and conditions related to

approval of an application for incorporation and issuance of a

certificate of incorporation; and

(4) has notified the department of its compliance with

Subdivisions (1)-(3).

(b) The commission may adopt reasonable rules to:

(1) require greater minimum membership and paid-in shares or

deposits; or

(2) prescribe additional requirements a credit union must meet

before transacting business or incurring indebtedness.

(c) The commissioner may waive a requirement of this section or

of a rule adopted under this section if the commissioner finds

that the credit union:

(1) does not have supervisory problems that adversely affect its

ability to operate properly; and

(2) is adequately capitalized.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.010. DEADLINE FOR COMMENCING BUSINESS. (a) A credit

union shall begin business before six months after the date of

the order approving the credit union's application.

(b) On request and for good cause shown, the commissioner may

grant a credit union that has not begun business within the time

prescribed by Subsection (a) a reasonable extension to provide an

opportunity to overcome the cause of the delay.

(c) The incorporators may appeal to the commission, in

accordance with commission rules, a commissioner's decision

refusing a request for an extension.

(d) The commissioner may cancel the certificate of incorporation

in accordance with commission rules if a credit union does not

begin business within the prescribed time.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.011. AMENDMENT OF ARTICLES OF INCORPORATION OR BYLAWS.

(a) The board may amend the articles of incorporation or bylaws

by a two-thirds vote of the directors present at a meeting at

which a quorum is present. The board shall submit amendments to

the commissioner.

(b) Unless the amendment is a standard bylaw adopted by the

commission, the commissioner in writing shall approve or

disapprove an amendment.

(c) In approving an amendment, the commissioner shall make the

findings and may take the actions provided by Sections 122.006(a)

and (b). The commissioner may not approve an amendment if the

commissioner finds that it violates this subtitle or rules

adopted under this subtitle. The commissioner shall state with

reasonable specificity the reasons for disapproval. An amendment

takes effect on the commissioner's approval.

(d) The board shall report an amendment to the credit union's

membership not later than the next membership meeting after the

commissioner approves the amendment.

(e) The commission shall adopt rules for an appeal of the

commissioner's decision on an amendment. The commissioner's order

approving or disapproving an amendment may be appealed to the

commission not later than the 60th day after the date of the

order.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.02(a), eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 533, Sec. 11, eff. Sept. 1,

2003.

Sec. 122.012. PLACE OF BUSINESS. (a) A credit union shall

maintain on file with the department a statement specifying the

street and post office address of the credit union's principal

place of business.

(b) After notifying the commissioner in writing, a credit union

may establish and maintain, at locations other than its principal

place of business, additional offices or service facilities that

are reasonably necessary to provide services to the credit

union's members. The credit union shall notify the commissioner

in writing of the date that the new office or service facility

begins operating.

(c) The commission by rule may prescribe what constitutes an

office or service facility.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 157, Sec. 7, eff. Sept. 1,

1999.

Sec. 122.013. FOREIGN CREDIT UNIONS. (a) A foreign credit

union may do business in this state if it is organized in a state

or country that allows a credit union organized under this

subtitle to do business in that state or country.

(b) A foreign credit union doing business in this state is

subject to rules adopted under this subtitle and any additional

commission requirement.

(c) The commissioner may suspend or revoke a foreign credit

union's authority to do business in this state if the

commissioner finds that the foreign credit union:

(1) has violated a rule adopted under this subtitle;

(2) is in an unsafe or unsound condition;

(3) is engaged in a pattern of unsafe or unsound practices; or

(4) does not meet a commission requirement.

(d) The commission may require a foreign credit union operating

in this state to submit periodic reports. The required reports

shall be provided by the foreign credit union or by the credit

union supervisory agency having primary responsibility for that

credit union. Any reporting requirements prescribed by the

commission under this subsection must be consistent with the

reporting requirements applicable to credit unions and

appropriate for the purpose of enabling the commissioner to

regulate credit unions.

(e) A foreign credit union from a jurisdiction that allows a

credit union to exercise additional powers and authorities not

granted in this state may not exercise any of those powers or

authorities in this state until the foreign credit union requests

and obtains permission from the commissioner to exercise those

powers or authorities. If the commissioner determines that there

are no safety and soundness concerns, the commissioner shall

approve the request and shall publish the powers or authorities

granted in the manner authorized by Section 15.4041 or 15.4042

for the issuance of an interpretive statement or an opinion. When

approved, those powers or authorities shall be available to all

credit unions authorized to engage in business under this

subtitle.

(f) A foreign credit union may not use this section to alter or

negate the application to the credit union of any law of this

state regarding:

(1) permissible interest rates;

(2) loan fees; or

(3) licensing or regulatory requirements that relate to

insurance, securities, marketing or sales activities, or real

estate development and that are administered by an agency of this

state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 157, Sec. 8, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 533, Sec. 12, eff. Sept. 1, 2003.

Sec. 122.014. UNDERSERVED-AREA CREDIT UNION. (a) In this

section, "secondary capital account" means a nontransactional

account in an amount greater than $100,000 as established by the

commission that is:

(1) owned by a person other than an individual; and

(2) subordinated to other creditors.

(b) A credit union may apply to the commissioner for the

designation of the credit union as an underserved-area credit

union.

(c) The commissioner may designate a credit union as an

underserved-area credit union only if:

(1) at least 50 percent of a substantial and well-defined

segment of the credit union's members or potential members who

are at least 15 years of age earn not more than 80 percent of the

state or national household median income, whichever is higher;

(2) the credit union submits an acceptable written strategic

plan for marketing to and serving the segment described by

Subdivision (1); and

(3) the credit union submits other information and satisfies

other criteria as may reasonably be required by the commissioner.

(d) In addition to the powers and authorities granted to credit

unions under this subtitle or otherwise, an underserved-area

credit union may:

(1) issue secondary capital accounts to members or nonmembers of

the credit union on the filing of an application with and the

advance approval of the commissioner; and

(2) accept shares and deposits from nonmembers.

(e) The commission may adopt rules for the organization and

operation of underserved-area credit unions, including rules

requiring disclosures to purchasers of secondary capital accounts

and other rules concerning those accounts.

Added by Acts 2003, 78th Leg., ch. 533, Sec. 13, eff. Sept. 1,

2003.

SUBCHAPTER B. ADMINISTRATION

Sec. 122.051. MEMBERSHIP. (a) A person may be a member of a

credit union only if the person is an incorporator or other

person who:

(1) shares a definable community of interest, in accordance with

the credit union's articles of incorporation or bylaws, including

a community of interest based on occupation, association, or

residence;

(2) has paid an entrance fee or membership fee, or both, as

required by the bylaws;

(3) has complied with the minimum share, including membership

share, requirements or other qualifying account requirements

established by the board; and

(4) has complied with any other requirement of the articles of

incorporation and bylaws.

(b) The state acting through the comptroller as administrator of

the state's deferred compensation program or a political

subdivision acting through an appropriate officer as

administrator of the political subdivision's deferred

compensation program may be a member of a credit union for

purposes of funding a deferred compensation program. The state or

a political subdivision funding a deferred compensation program

is not required to pay an entrance fee.

(c) A member who leaves the field of membership may retain

membership in the credit union under reasonable board standards.

(d) In this subsection, "good cause" includes the act of

physically or verbally abusing a credit union member or employee.

A person's membership in a credit union may be terminated or

suspended for good cause or for not maintaining membership

requirements, under the conditions and in accordance with the

procedures provided in the bylaws. A credit union may also

discontinue providing any or all services to a member for good

cause without terminating or suspending the person's membership.

Termination or suspension of a person's membership in the credit

union or discontinuing services does not relieve the person from

any outstanding obligations owed to the credit union.

(e) Two or more persons within the credit union's field of

membership who have jointly subscribed for one or more share or

deposit accounts under a joint account and who have complied with

all membership requirements may each be admitted to membership.

(f) A credit union authorized to engage in business under this

subtitle may accept as a member any other credit union organized

or chartered under the laws of this or another state or of the

United States. Those credit union members are not entitled to any

voting privileges.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 14, eff. Sept. 1,

2003.

Sec. 122.052. MEETINGS OF MEMBERS; VOTING. (a) Members of a

credit union shall hold an annual or special meeting at the time

and place and in the manner provided by the bylaws.

(b) In determining a question requiring action by the members,

each member may cast only one vote, regardless of the number of

shares the member holds.

(c) The board may authorize voting by mail or by electronic

means. Mail and electronic balloting shall be conducted in

accordance with commission rules.

(d) A member that is not an organization may not vote by proxy.

A member that is an organization may be represented by and vote

through a designated representative who is authorized, in

writing, by the organization's governing body to represent the

organization.

(e) The credit union's bylaws may establish a minimum age

requirement to vote.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 15, eff. Sept. 1,

2003.

Sec. 122.053. BOARD OF DIRECTORS; TERMS AND DUTIES. (a) A

board of at least five members shall direct the business and

affairs of a credit union.

(b) The membership of the credit union shall elect the board at

an annual membership meeting, from the membership, and in the

manner provided by the bylaws. A board member shall hold office

until a successor is qualified and elected or appointed.

(c) A director shall take and subscribe to an oath or

affirmation that the director:

(1) will diligently and honestly perform the director's duties

in administering the credit union's affairs;

(2) although the director may delegate the performance of those

duties, remains responsible for the performance of the duties;

(3) will not knowingly violate or willingly permit the violation

of an applicable law; and

(4) will exercise the care and diligence reasonable and

necessary to administer the affairs of the credit union in a safe

and sound manner.

(d) The bylaws shall prescribe the directors' terms and the

board's duties. A term may not exceed three years. A director may

serve more than one term.

(e) The board shall meet at least once each month.

(f) If and to the extent provided in the bylaws, a director may

participate in and act at any meeting of the board by means of

electronic communications equipment through which all persons

participating in the meeting can communicate with each other.

Participation in a meeting in the manner authorized by this

subsection constitutes attendance at a meeting.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 16, eff. Sept. 1,

2003.

Sec. 122.054. QUALIFICATION OF DIRECTORS. (a) The commission

by rule shall establish qualifications for a director. The rules

must provide that a person may not serve as director if the

person:

(1) has been convicted of a criminal offense involving

dishonesty or breach of trust;

(2) is not eligible for coverage under the blanket bond required

by Section 122.063 and rules adopted under this subtitle; or

(3) has defaulted on payment of a voluntary obligation to the

credit union or has otherwise caused the credit union to incur a

financial loss.

(b) The president or an employee of a credit union may not serve

as director of the credit union unless permitted by the credit

union's bylaws. If the bylaws permit the president or an employee

to serve on the board, the bylaws must require that persons serve

on the board so that the president and employees of the credit

union never constitute a majority of the board.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 17, eff. Sept. 1,

2003.

Sec. 122.055. VACANCIES; REMOVAL. (a) The office of a director

becomes vacant if the director dies, resigns, is removed, has

been absent from more meetings than the total number of absences

permitted by commission rule, or does not possess or maintain the

qualifications required to serve on the board.

(b) Unless the bylaws provide otherwise, the remaining directors

by majority vote shall fill a vacancy, regardless of whether the

remaining directors constitute a quorum. A director elected by

the board to fill a vacancy holds office until the next annual

membership meeting, at which the position shall be filled for the

remainder of the unexpired term by vote of the members.

(c) A director may be removed from office according to the

removal procedure provided by the bylaws.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 18, eff. Sept. 1,

2003.

Sec. 122.056. HONORARY OR ADVISORY DIRECTORS. (a) The board

may appoint not more than three individuals to serve at the

board's pleasure as honorary or advisory directors to advise and

consult with the board and otherwise aid the board in carrying

out the board's duties and responsibilities.

(b) An honorary or advisory director:

(1) need not be eligible for membership in the credit union;

(2) is not a member of the board; and

(3) is not entitled to vote on a matter before the board.

(c) An honorary or advisory director may participate in any

board deliberation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.057. OFFICERS; EXECUTIVE COMMITTEE. (a) At the annual

organizational meeting, the board shall elect from its membership

a chairman, vice chairman, treasurer, and secretary. The offices

of treasurer and secretary may be held by the same individual.

(b) An officer elected under Subsection (a):

(1) serves a one-year term or until the officer's successor is

elected and qualified; and

(2) has the duties the bylaws prescribe.

(c) The board may appoint from its membership an executive

committee of at least three persons to exercise, between board

meetings, authority specifically delegated by the board under

conditions specified by the board. At each board meeting, the

executive committee shall report to the board regarding any

meeting held or action taken by the committee between board

meetings.

(d) The bylaws may establish a minimum age requirement to hold

office in the credit union.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 19, eff. Sept. 1,

2003.

Sec. 122.058. CHIEF EXECUTIVE OFFICER. (a) The board may

employ, elect, or appoint a president, who is the chief executive

officer in charge of operations.

(b) The president may be a board member but may not be chairman,

vice chairman, or secretary of the credit union. The president

serves at the board's pleasure.

(c) Subject to board guidelines, the president shall appoint or

employ, and may discharge, any other officer or employee the

president considers necessary to operate the credit union. The

president shall prescribe the title of an officer or employee

appointed or employed under this subsection.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.059. DELEGATION OF MANAGEMENT AND LOAN APPROVAL

AUTHORITY. (a) Without written approval of the commissioner, a

credit union may not:

(1) contract with an individual who is not an officer, director,

or employee of the credit union or with an organization for the

provision of the management of the credit union; or

(2) delegate to an individual who is not an officer, director,

or employee of the credit union or to an organization the

authority to manage the credit union.

(b) The board may delegate all or part of its power to approve

or disapprove a loan to a credit committee, one or more other

committees, or one or more individuals.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 20, eff. Sept. 1,

2003.

Sec. 122.060. CERTIFICATE OF ELECTION. (a) The board chairman

and the secretary:

(1) shall execute a certificate of election that states the name

and address of each officer, director, and committee member

elected or appointed; and

(2) not later than the 30th day after the date of the annual

organizational meeting of election or appointment of any interim

officer, director, or committee member, shall file a copy of the

certificate of election with the department.

(b) The commission by rule may authorize the commissioner to

obtain other confidential reports relating to a newly elected or

appointed officer, director, or committee member.

(c) The commissioner may accept a form prescribed by an insuring

organization that contains substantially similar information as

the certificate of election in lieu of the certificate. The

acceptance of such a form does not limit the commissioner's power

to require additional information concerning a newly elected or

appointed officer, director, or committee member.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 21, eff. Sept. 1,

2003.

Sec. 122.061. CONFLICTS OF INTEREST. (a) While serving as a

director, honorary director, advisory director, committee member,

officer, or employee of a credit union, a person may not:

(1) participate, directly or indirectly, in the deliberation on

or determination of a question affecting the person's pecuniary

interest or the pecuniary interest of a partnership, association,

or corporation, other than the credit union, in which the person

is directly or indirectly interested; or

(2) become employed by, engage in, or own an interest in a

business or professional activity that the person could

reasonably expect to:

(A) require or induce the person to disclose confidential

information acquired because of the person's office or employment

in the credit union; or

(B) impair the person's independence or judgment in the

performance of the person's duties or responsibilities to the

credit union.

(b) An interest only as a member of the credit union that is

shared in common with all other members is not a pecuniary

interest within the meaning of Subsection (a)(1).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.062. COMPENSATION. A person may not receive

compensation for serving as a director, honorary director,

advisory director, or committee member of a credit union, except

that the person may be:

(1) provided with reasonable health, life, accident, liability,

or similar insurance protection;

(2) reimbursed for necessary expenses incurred in the

performance of the person's duties; and

(3) paid the fees and reimbursed for other expenditures

authorized by commission rules.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.063. BOND. The board shall purchase from a surety

company authorized to do business in this state a blanket surety

or security bond covering each director, honorary director,

advisory director, officer, employee, member of an official

committee, attorney, or other agent of the credit union as

required by commission rule.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.064. INDEMNIFICATION. A credit union may elect to

indemnify a director, officer, employee, or agent of the credit

union or another person and to purchase insurance:

(1) by adopting the indemnification and insurance procedures of

Section 2.22A, Texas Non-Profit Corporation Act (Article

1396-2.22A, Vernon's Texas Civil Statutes); or

(2) in another manner determined by the board.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. OPERATIONS AND FINANCES

Sec. 122.101. CALL REPORTS. (a) A credit union shall submit to

the department on a quarterly basis a call report, on a form

supplied by the department, that states the credit union's

financial condition. The commissioner may require a credit union

to file additional financial reports.

(b) The credit union must submit the call report on or before

the date stated on the form supplied by the department. If a

credit union does not submit a report by the due date, the

commissioner shall charge a late fee in an amount set by the

commission for each day the report remains unfiled. The

commissioner for good cause shown may waive all or part of the

late fee.

(c) A credit union that does not file a report on or before the

date it is due is subject to sanctions provided by this chapter

and Chapter 126.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 157, Sec. 9, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 533, Sec. 22, eff. Sept. 1, 2003.

Sec. 122.102. FINANCIAL REPORTING; AUDITS. (a) A credit union

shall use the financial reporting forms and observe the

accounting principles prescribed by the commission.

(b) The board shall:

(1) make a comprehensive annual audit of the credit union's

books and affairs, in accordance with established principles and

commission rules;

(2) submit a summary of the audit report to the credit union's

members at the next annual meeting; and

(3) make a supplementary audit or examination as the board

considers necessary or the commissioner requires.

(c) The commission by rule may require a verification of

members' accounts with the credit union's records.

(d) If the commissioner, by examination or other credible

evidence, finds that the board is not complying with this section

or a rule adopted under this section, the commissioner may

appoint an independent person from outside the credit union and

its members to perform an audit. The credit union shall pay the

cost of the audit.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.103. EQUITY CAPITAL. A credit union's equity capital

consists of:

(1) retained earnings;

(2) appropriated retained earnings, including net worth and

other reserves;

(3) undivided earnings; and

(4) other forms of capital in accordance with generally accepted

accounting principles and approved by the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 23, eff. Sept. 1,

2003.

Sec. 122.104. NET WORTH RESERVE ALLOCATIONS. (a) The

commission by rule shall require a credit union to contribute to

and maintain net worth reserves necessary to protect the

interests of its members. The rule may:

(1) prescribe the purposes for which the net worth reserves may

be used; and

(2) authorize the commissioner to approve other uses.

(b) The credit union's board may establish reserves in addition

to the required net worth reserves.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 24, eff. Sept. 1,

2003.

Sec. 122.105. MEMBERSHIP SHARE REDUCTION. A credit union may

order a reduction in the membership shares of each of its

shareholders if:

(1) the credit union's losses resulting from a depreciation in

value of its loans or investments or otherwise exceed its

undivided earnings and its reserves, and the estimated value of

its assets is less than the total amount due the shareholders;

(2) a majority vote of the credit union's members present at a

meeting of members called for that purpose approve the reduction;

and

(3) the reduction divides the loss proportionately among the

shareholders.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 25, eff. Sept. 1,

2003.

Sec. 122.106. EXEMPTION FROM CERTAIN TAXES. (a) Except as

provided by Subsection (b), a credit union is exempt from a

franchise or other license tax.

(b) A credit union is not exempt from the franchise tax imposed

by Chapter 171, Tax Code, unless the credit union is exempted by

that chapter.

(c) The intangible property of a credit union organized under

this chapter is not taxable.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.107. NOTICE OF AVAILABILITY OF CERTAIN DOCUMENTS. (a)

A credit union regulated under this subtitle and Chapter 15 shall

give notice to the credit union's members of the availability on

request of a member of documents related to the credit union's

finances and management, including:

(1) a summary of the most recent annual audit;

(2) the most recent statement of financial condition, such as

nonconfidential pages of the quarterly call report provided under

Section 122.101;

(3) a copy of IRS Form 990 or its successor; and

(4) any other documents that members are entitled to possess, as

determined by the commission.

(b) The notice required by Subsection (a) must be given:

(1) on the credit union's Internet website if the credit union

maintains a website; and

(2) in a newsletter twice a year if the credit union distributes

a newsletter.

(c) The commission shall adopt reasonable rules to implement

this section, including rules prescribing an alternative method

for credit unions that do not maintain an Internet website or

distribute a newsletter to provide their members with notice of

the documents required by Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch.

695, Sec. 17, eff. September 1, 2009.

SUBCHAPTER D. MERGER OR CONSOLIDATION

Sec. 122.151. AUTHORITY TO MERGE OR CONSOLIDATE. (a) A credit

union may merge or consolidate with another credit union, under

the other credit union's existing articles of incorporation or

otherwise, if:

(1) the merger or consolidation is in accordance with commission

rules and approved by the commissioner; and

(2) the merger or consolidation takes place under a plan that

has been:

(A) agreed to by a majority of the board of each credit union

joining in the merger or consolidation; and

(B) approved by a majority of the members of each credit union

voting at a meeting of its members called for that purpose.

(b) The commissioner may waive the requirement that the members

of each credit union approve the plan.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.152. APPLICATION TO MERGE OR CONSOLIDATE. (a) After

agreement by the directors and approval by the members, if

applicable, of each credit union or federal credit union, the

chairman and secretary of each credit union or federal credit

union shall execute a certificate of merger or consolidation

that:

(1) includes a copy of the resolution or other action by which

the board agreed to the merger or consolidation plan; and

(2) states:

(A) the time and place of the board meeting at which the board

agreed to the merger or consolidation plan;

(B) the board's vote for and against adoption of the plan;

(C) the time and place of the meeting at which the members

approved the plan, if applicable;

(D) the membership's vote for and against approval of the plan,

if applicable; and

(E) the name of the surviving credit union.

(b) The merging credit union or a consolidating credit union

shall submit the certificates and a copy of the merger or

consolidation plan to the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 26, eff. Sept. 1,

2003.

Sec. 122.153. DECISION BY COMMISSIONER; APPEAL. (a) Subject to

Subsection (b), on approving the merger or consolidation, the

commissioner shall return the certificates and plan to the

merging or consolidating credit unions.

(b) The commissioner may conditionally approve a merger or

consolidation. If approval is conditional, the commissioner:

(1) shall state the condition in the order approving the merger

or consolidation; and

(2) may not deliver the approved certificate until the condition

has been met.

(c) Notwithstanding any other law, the commissioner may

authorize a credit union that is insolvent or is in danger of

insolvency to merge or consolidate with another credit union or

may authorize a credit union to purchase any of the assets of, or

assume any of the liabilities of, another credit union that is

insolvent or in danger of insolvency if the commissioner is

satisfied that:

(1) an emergency requiring expeditious action exists with

respect to the credit union that is insolvent or in danger of

insolvency;

(2) another option is not reasonably available; and

(3) the public interest would best be served by approval of the

merger, consolidation, purchase, or assumption.

(d) If the commissioner disapproves the merger or consolidation

or imposes a condition, the merging or consolidating credit

unions may appeal the commissioner's decision to the commission

in the manner provided by Section 122.007 for an appeal on an

application to incorporate a credit union.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.1531. CONSIDERATIONS IN DETERMINATION. In determining

whether to approve or disapprove the merger or consolidation, the

commissioner shall consider the availability and adequacy of

financial services in the local community and the effect that the

merger or consolidation would have on the local community. The

commission by rule shall establish other appropriate criteria

that the commissioner must consider in making the determination.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.03(a), eff. Sept.

1, 1999.

Sec. 122.154. PROPERTY, OBLIGATIONS, AND LIABILITIES OF MERGED

OR CONSOLIDATED CREDIT UNION. After a merger or consolidation is

effected:

(1) the property of the merged or consolidated credit union

vests in the surviving credit union without an instrument of

transfer or endorsement; and

(2) the obligations and liabilities of the merged or

consolidated credit union are assumed by the surviving credit

union.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.155. CONSTRUCTION OF SUBCHAPTER. This subchapter shall

be construed, when possible, to permit a credit union authorized

to do business in this state under other law to merge or

consolidate with a credit union authorized to do business under

this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.156. RULES TO ADDRESS CERTAIN PROCEDURES. The rules

adopted under this subchapter must specify in detail the

procedures that:

(1) a credit union must follow to obtain commissioner approval

of a merger or consolidation; and

(2) the commissioner must follow in approving or disapproving

the merger or consolidation.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.03(a), eff. Sept.

1, 1999.

SUBCHAPTER E. CONVERSION

Sec. 122.201. CONVERSION OF STATE CREDIT UNION TO FEDERAL CREDIT

UNION. A credit union organized under the laws of this state may

convert to a credit union under the laws of the United States:

(1) on an affirmative vote by a majority of the members voting

at a meeting called for that purpose; and

(2) by complying with any rule adopted by the commission to

facilitate the conversion.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.202. CONVERSION OF STATE CREDIT UNION TO OUT-OF-STATE

CREDIT UNION. A credit union organized under the laws of this

state may convert to a credit union under the laws of another

state:

(1) on an affirmative vote by a majority of the members voting

at a meeting called for that purpose; and

(2) by complying with any applicable commission rule.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.203. CONVERSION OF FEDERAL OR OUT-OF-STATE CREDIT UNION

TO STATE CREDIT UNION. A credit union organized under the laws

of the United States or of another state may convert to a credit

union organized under the laws of this state by complying with:

(1) the requirements of the jurisdiction under which the

converting credit union is organized; and

(2) commission rules.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. MISCONDUCT AND ENFORCEMENT

Sec. 122.251. DEFAMATION. (a) A person commits an offense if

the person knowingly:

(1) makes, circulates, or transmits to another person a false

statement that is derogatory to the financial condition of a

credit union with the intent to injure that credit union; or

(2) counsels, aids, procures, or induces another person to make,

circulate, or transmit a false statement that is derogatory to

the financial condition of a credit union with the intent to

injure that credit union.

(b) An offense under this section is a third degree felony.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.252. CONSIDERATION FOR LOAN, INVESTMENT, OR PURCHASE.

(a) A person commits an offense if the person:

(1) is a director, honorary director, advisory director,

committee member, officer, or employee of a credit union; and

(2) knowingly demands or receives, directly or indirectly,

consideration for the credit union's making a specific loan or

investment or purchasing an asset.

(b) An offense under this section is a Class A misdemeanor.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.253. LOAN TO NONMEMBER. (a) A person commits an

offense if the person:

(1) is a director, honorary director, advisory director,

committee member, officer, or employee of a credit union; and

(2) knowingly permits a loan to be made to a nonmember or

participates in a loan to a nonmember.

(b) An offense under this section is a Class B misdemeanor.

(c) A person who commits an offense described by Subsection (a)

is primarily liable to the credit union for the amount illegally

loaned. The illegality of the loan is not a defense in an action

by the credit union to recover on the loan.

(d) Extending credit to a nonmember as a comaker with a member

or extending credit to a nonmember for the sale of property owned

by the credit union or for the sale of assets acquired in

liquidation or repossession is authorized and is not a loan to a

nonmember. Acquiring a promissory note or other asset by a share

and deposit guaranty corporation or credit union authorized under

Section 15.410, on which a nonmember is liable, is not a loan to

a nonmember.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.254. FALSE STATEMENTS OR DOCUMENTS; DESTRUCTION OF

RECORDS. (a) A person commits an offense if the person,

knowingly and with the intent to deceive:

(1) makes a false entry on a record, report, or statement of a

credit union; or

(2) in connection with an examination or investigation of a

credit union by the commissioner, a deputy commissioner, or the

department's authorized examiner, exhibits a false paper,

instrument, or security or gives under oath a false answer to a

question directly related to the examination or investigation

asked the person by the commissioner, the deputy commissioner, or

the department's authorized examiner.

(b) A person commits an offense if the person knowingly removes,

destroys, or conceals a record of the credit union for the

purpose of concealing a fact or information from the

commissioner, a deputy commissioner, or the department's

authorized examiner.

(c) An offense under this section is a third degree felony.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.255. DETERMINATION OF MISCONDUCT. The commissioner may

determine that an officer, director, honorary director, advisory

director, or employee of a credit union, or the credit union

itself, acting by and through an officer, director, honorary

director, advisory director, or employee, has:

(1) violated this subtitle, a rule adopted under this subtitle,

or another law applicable to a credit union;

(2) violated or refused to comply with a final order of the

commissioner or commission;

(3) wilfully neglected to perform an official or legal duty or

wilfully committed a breach of trust or fiduciary duty;

(4) committed a fraudulent or questionable practice in the

conduct of the credit union's business that endangers the credit

union's reputation or threatens its solvency;

(5) refused to submit to examination under oath or to permit

examination of the credit union's records and affairs by the

commissioner or the commissioner's representative;

(6) failed or refused to authorize and direct another person to

permit the commissioner or the commissioner's representative to

examine the credit union's records in the other person's custody

after the commissioner has requested the authorization of and

direction to the other person;

(7) conducted the credit union's business in an unsafe,

unauthorized, or unlawful manner;

(8) concealed, destroyed, removed, or falsified a record related

to the credit union's business and affairs;

(9) transacted business while the credit union was in an unsafe

or unsound condition;

(10) violated a condition of the credit union's articles of

incorporation or of a written agreement with the commissioner or

the commission; or

(11) committed a criminal act that is a substantial detriment to

the reputation and conduct of the credit union's business.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 27, eff. Sept. 1,

2003.

Sec. 122.256. DETERMINATION LETTER; BOARD MEETING. (a) If the

commissioner determines from examination or other credible

evidence that a credit union is in a condition that may warrant

the issuance of an order under this chapter or Chapter 126, the

commissioner may notify the credit union in writing of the

commissioner's determination, the requirements the credit union

must satisfy to abate the determination, and the time by which

the requirements must be satisfied to avert further

administrative action. The determination letter must be delivered

in person or sent by registered or certified mail, return receipt

requested.

(b) If considered necessary, the commissioner may call a meeting

of the credit union's board. The directors shall attend the

meeting. The commissioner shall present to the board the findings

stated in the determination letter and shall demand the

discontinuance of any violation or unsafe or unsound practice

found.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 28, eff. Sept. 1,

2003.

Sec. 122.257. CEASE AND DESIST ORDER FOR CREDIT UNIONS. (a) If

the commissioner makes a finding listed in Section 122.255 and

determines that an order to cease and desist is necessary and in

the best interest of the credit union involved and its

depositors, creditors, and members, the commissioner may serve on

the credit union, its board, and each offending person an order

to cease and desist from a violation or practice specified in the

order and to take affirmative action that the commissioner

considers necessary to correct a condition resulting from a

violation or unsafe or unsound practice found.

(b) The order must:

(1) be in writing;

(2) be served:

(A) at the meeting called under Section 122.256 or not later

than the 30th day after the date of that meeting; and

(B) by certified or registered mail, addressed to the credit

union at the last address of its principal office as shown by

department records, or by delivery to an officer or director of

the credit union; and

(3) unless the order is effective immediately on service as

provided by Subsection (d), state the effective date of the

order, which may not be before the 10th day after the date the

order is served.

(c) Service by mail is complete on deposit of the paper,

enclosed in a postpaid, properly addressed wrapper, in a post

office or official depository under the care and custody of the

United States Postal Service.

(d) A cease and desist order is effective immediately on service

if the commissioner finds that:

(1) the solvency of the credit union is endangered;

(2) there is a continuing violation of this subtitle or a rule

adopted under this subtitle; or

(3) there is a threat of immediate and irreparable harm to the

public or the credit union or its depositors, creditors, or

members.

(e) The order is final unless, not later than the 10th day after

the date the order is served, the credit union files with the

commissioner written notice of appeal that includes a certified

copy of the board resolution.

(f) A copy of the order shall be entered in the minutes of the

board meeting. The directors shall certify to the commissioner in

writing that each director has read the order.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 29, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

695, Sec. 18, eff. September 1, 2009.

Sec. 122.2575. CEASE AND DESIST ORDER FOR OTHER PERSONS. (a)

If it appears to the commissioner that a person who is not

authorized to engage in business under this subtitle or the

Federal Credit Union Act (12 U.S.C. Section 1751 et seq.) is

violating this subtitle, a rule adopted under this subtitle, or

another state statute or rule relating to the regulation of

credit unions, the commissioner may issue without notice and

hearing an order to cease and desist from continuing a particular

action to enforce compliance with the applicable state statute or

rule relating to the regulation of credit unions. The order must

contain a reasonably detailed statement of the fact on which the

order is made.

(b) If a person against whom an order under this section is made

requests a hearing, the commissioner shall set and give notice of

a hearing before the commissioner or a hearings officer. The

hearing shall be governed by Chapter 2001, Government Code.

(c) An order under this section becomes final unless the person

to whom the order is issued requests a hearing not later than the

30th day after the date the order is issued. If a hearing has

not been requested not later than the 30th day after the date the

order is made, the order is considered final and nonappealable.

Added by Acts 2009, 81st Leg., R.S., Ch.

695, Sec. 19, eff. September 1, 2009.

Sec. 122.258. REMOVAL ORDER. (a) The commissioner by order may

remove or prohibit a person who is a current or former officer,

director, manager, or employee of a credit union from office,

employment, or further participation in the affairs of a credit

union if the commissioner by examination or other credible

evidence:

(1) finds that:

(A) the person has continued a violation or practice previously

charged and found by the commissioner after issuance of a

determination letter under Section 122.256 or a cease and desist

order under Section 122.257; and

(B) removal or prohibition is necessary and in the best interest

of the credit union and its depositors, creditors, and members;

or

(2) makes a finding listed in Section 122.255 and determines

that removal or prohibition of the person is immediately

necessary because the person has committed or is about to commit:

(A) a fraudulent or criminal act involving the conduct of the

business of the credit union;

(B) an act that may cause the credit union to become insolvent

or to be placed in imminent danger of insolvency; or

(C) an act that otherwise threatens immediate and irreparable

harm to the public or the credit union or its members,

depositors, or creditors.

(b) The removal order must:

(1) state with reasonable certainty the grounds for removal; and

(2) be promptly served on the person removed and on the credit

union in the manner provided by Section 122.257 for service of a

cease and desist order.

(c) On issuance of the order, the person has no right, duty, or

authority of office or employment in the credit union. After the

order becomes final, the person removed or prohibited may not

hold office in, be employed by, or participate in the affairs of

any credit union without the prior written approval of the

commissioner. The order is final as of the date of issuance

unless the person removed or prohibited or the credit union, as

evidenced by a certified copy of the board resolution, files

written notice of appeal with the commissioner not later than the

10th day after the day the removal order is served.

(d) A copy of the removal order shall be entered in the board

minutes. An officer shall acknowledge receipt of the order and

certify to the commissioner that each person named in the removal

order has been removed from office or employment.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 30, eff. Sept. 1,

2003.

Sec. 122.259. HEARING ON APPEAL OF PROPOSED ORDER. (a) If the

credit union or a person removed from office or employment files

a notice of appeal of a cease and desist order or a removal

order, the commissioner shall set a time and place for the

commission to hear the appeal in accordance with commission

rules.

(b) The filing of an appeal does not suspend a removal order or

cease and desist order.

(c) At the conclusion of the hearing, the commission may vacate,

affirm, or modify the commissioner's order and may order that

appropriate action be taken.

(d) A cease and desist order or a removal order is final on

completion of an appeal or otherwise as provided by this

subchapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.260. ADMINISTRATIVE PENALTY; INJUNCTION. (a) If a

credit union or other person designated in a final order under

this subchapter does not comply with the order, the commissioner,

after giving notice, may assess an administrative penalty against

the credit union, the designated person, or both, in an amount of

not less than $100 or more than $10,000 each for each day of the

violation of the order.

(b) The credit union may not reimburse or indemnify a person for

any part of the administrative penalty.

(c) The commissioner may bring suit for injunction or to collect

the administrative penalty in a district court of Travis County.

In the suit, a certificate by the commissioner showing a failure

to pay an administrative penalty is prima facie evidence of:

(1) the imposition of the penalty or the delinquency of the

stated penalty amount; and

(2) compliance by the department with the law relating to the

computation and imposition of the penalty.

(d) The attorney general is entitled to recover reasonable

attorney's fees from the credit union or the designated person,

or both, if the attorney general prevails in a judicial action

necessary for collection of the administrative penalty.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 31, eff. Sept. 1,

2003.

Sec. 122.261. CONFIDENTIALITY. (a) A determination letter, a

cease and desist order, a removal order, each copy of a notice or

correspondence, and all other documents or records relating to an

order or determination letter issued under this subchapter are

confidential and are not subject to public disclosure except in

an action authorized by this subtitle or other authority.

(b) The commissioner may disclose the information described by

Subsection (a) to a share and deposit guaranty corporation or

credit union or to a department, agency, or instrumentality of

this state, another state, or the United States if the

commissioner determines the disclosure is necessary or proper for

the enforcement of the laws of this state or the United States.

(c) The commissioner may release information regarding the

existence of a final order to the public if the commissioner

concludes that the release would enhance effective enforcement of

the order.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 157, Sec. 10, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 533, Sec. 32, eff. Sept. 1, 2003.



CHAPTER 123. GENERAL POWERS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE D. CREDIT UNIONS

CHAPTER 123. GENERAL POWERS

SUBCHAPTER A. GENERAL POWERS

Sec. 123.001. GENERAL POWERS. A credit union may exercise any

power necessary or appropriate to accomplish the purposes for

which it is organized and any power granted a corporation

authorized to do business in this state, including any power

specified in this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 123.002. INCIDENTAL POWERS. A credit union may exercise

any right, privilege, or incidental power necessary or

appropriate to exercise its specific powers and to accomplish the

purposes for which it is organized.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 123.003. ENLARGEMENT OF POWERS. (a) A credit union may

engage in any activity in which it could engage, exercise any

power it could exercise, or make any loan or investment it could

make, if it were operating as a federal credit union.

(b) Notwithstanding any other law, and in addition to the powers

and authorities conferred under Subsection (a), a credit union

has the powers or authorities of a foreign credit union operating

a branch in this state if the commissioner finds that exercise of

those powers or authorities is convenient for and affords an

advantage to the credit union's members and maintains the

fairness of competition and parity between the credit union and

any foreign credit union. A credit union does not have the field

of membership powers or authorities of a foreign credit union

operating a branch in this state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 87, Sec. 3, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 533, Sec. 33, eff. Sept. 1, 2003.

SUBCHAPTER B. OPERATIONAL POWERS

Sec. 123.101. CONTRACTS. A credit union may make contracts.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 123.102. POWER TO SUE AND DEFEND. A credit union may sue

or be sued in the name of the credit union.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 123.103. PURCHASE AND SALE OF PROPERTY. Subject to

commission rules, a credit union may purchase, hold, lease, or

dispose of property necessary or incidental to the operation or

purpose of the credit union.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 123.104. MEMBERSHIP IN OTHER ORGANIZATION; OPERATION AS

CENTRAL CREDIT UNION. A credit union may:

(1) be a member of:

(A) another credit union organized under this subtitle or other

law; and

(B) another organization approved by the board; or

(2) operate, with the commissioner's approval, as a central

credit union.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 123.105. FEES. (a) A credit union may collect a fee,

determined by the board, for services and administrative costs,

including a fee for a check or draft that is returned because it

is drawn against a closed account or an account containing

insufficient or uncollected money, because of a stop payment

order, or for another similar reason.

(b) A fee under this section is an administrative expense. The

fee is in addition to interest authorized by law and is not a

part of interest collected or agreed to be paid on a loan.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 123.106. CHANGE OF LOCATION. A credit union may change its

principal place of business or a subsidiary place of business to

another location by notifying the commissioner in writing of the

new address and the effective date of the change.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 34, eff. Sept. 1,

2003.

Sec. 123.107. INSURANCE FOR MEMBERS. A credit union may

purchase or otherwise provide insurance for the benefit or

convenience of its members in accordance with applicable law or

rules adopted by the commission.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 157, Sec. 11, eff. Sept. 1,

1999.

Sec. 123.108. DONATIONS. A credit union may donate to a

nonprofit, civic, charitable, or community organization as

authorized by the board.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 123.109. SEAL. A credit union may adopt and use a common

seal and may alter its seal at any time.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 123.110. RECORDS. (a) A credit union may:

(1) copy any record kept by the credit union; and

(2) dispose of the original record in accordance with commission

rules.

(b) A copy of a record is considered an original record for any

purpose, including admissibility in evidence as an original

record before any court or administrative agency for the purpose

of the copy's admissibility in evidence.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 123.111. RIGHT TO ACT TO MITIGATE OR AVOID LOSS. This

subtitle does not prohibit a credit union from investing its

money, operating a business, managing or dealing in property, or

taking any other action at any time that is reasonably necessary

to avoid or mitigate a loss on a loan or on an investment made or

obligation created in good faith and in the usual course of the

credit union's business, as authorized by this subtitle or a rule

adopted by the commission.

Added by Acts 2003, 78th Leg., ch. 533, Sec. 35, eff. Sept. 1,

2003.

SUBCHAPTER C. FINANCIAL POWERS

Sec. 123.201. POWER TO BORROW OR LEND. (a) A credit union may:

(1) lend its funds, or engage in any other type of financing

transaction authorized by applicable law or rules adopted by the

commission; and

(2) borrow money from any source, subject to Subsection (b).

(b) A credit union may not incur a debt without the

commissioner's prior approval if the debt will cause the debt of

the credit union, including a deposit of a nonmember financial

institution, to exceed an amount equal to 500 percent of the

credit union's unencumbered reserves and undivided earnings.

(c) The commissioner shall grant or deny a request for approval

under Subsection (b) not later than the 10th day after the date

on which the request is made.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 157, Sec. 12, eff. Sept. 1,

1999.

Sec. 123.202. RECEIPT, TRANSFER, AND PAYMENT OF MONEY. A credit

union may:

(1) receive and disburse money;

(2) receive a payment on a share or deposit; and

(3) provide for the transfer or withdrawal of money from an

account by the means and through the payment systems that the

board determines best serve the convenience and needs of members

and depositors.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 123.203. ACCEPTANCE OF MONEY FOR DEPOSIT FROM ANOTHER

ENTITY. A credit union may accept money for deposit by a savings

and loan association, a savings association, the savings

department of a bank, a commercial bank, a savings bank, a trust

company, an insurance company, or any intermediary or other

person managing or holding money on behalf of the credit union or

any of the credit union's members or depositors.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 123.204. ACTION AS AGENT OR DEPOSITORY OF UNITED STATES OR

OTHER GOVERNMENTAL ENTITY. A credit union may act as agent or

depository of and accept for deposit the money of:

(1) the United States or an agent or instrumentality of the

United States;

(2) this or another state; or

(3) a political subdivision of this or another state, including:

(A) a municipality;

(B) a county;

(C) a school district; or

(D) another taxing authority.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 123.205. INVESTMENTS AND SECURITIES. (a) In accordance

with commission rules, a credit union may:

(1) develop and offer investment programs to its members and

depositors; or

(2) act as agent for its members and depositors in the purchase,

sale, or other disposition of a security, an interest in a mutual

fund, or an interest or participation in any other type of

investment.

(b) A credit union may issue and sell securities in connection

with an investment program developed and offered under Subsection

(a)(1).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 123.206. ACTION AS FISCAL OR TRANSFER AGENT; TRANSFER OF

CERTAIN INSTRUMENTS; SIGNATURES. A credit union may:

(1) act as fiscal agent or transfer agent;

(2) transfer a registered and countersigned certificate of

stock, bond, or other evidence of indebtedness; or

(3) guarantee a signature.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 123.207. FIDUCIARY POWERS. A credit union may:

(1) act, under court order or appointment, as guardian,

receiver, trustee, executor, or administrator without giving

bond;

(2) receive an investment from a person acting as a guardian,

receiver, trustee, executor, or administrator under the Texas

Probate Code or Subtitle B, Title 9, Property Code;

(3) act as depository for money paid to a court or constituting

the estate of a deceased person, a minor, or an incompetent;

(4) accept, execute, and administer a trust as trustee;

(5) accept funds or money for deposit by a fiduciary, trustee,

receiver, guardian, executor, or administrator; or

(6) act as custodian or trustee of a pension or profit-sharing

plan, including an individual retirement account or a pension

fund of a self-employed individual or of the sponsor of a credit

union.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 123.208. DIVIDENDS AND INTEREST. (a) A credit union may:

(1) declare and pay a dividend on a share;

(2) contract for and pay interest on a deposit; or

(3) refund interest to a borrower.

(b) A dividend or interest may be paid at a rate and on the

conditions that the board authorizes.

(c) The commissioner may restrict the payment of a dividend:

(1) if the commissioner issues a cease and desist order under

Section 122.257; or

(2) as necessary to protect the member's interests and preserve

the solvency of the credit union as authorized by commission

rule.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 123.209. TRANSFER SYSTEM. A credit union may establish,

operate, or participate in a system that allows the transfer of

credit union money or the shares or deposits of its members by

electronic or other means, including a clearinghouse association,

a data processing or other electronic network, the Federal

Reserve System, or any other government payment or liquidity

program.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 123.210. SALE OF CERTAIN INSTRUMENTS OR SECURITIES; FEE. A

credit union may:

(1) collect, receive, and disburse money:

(A) in connection with the sale of a traveler's check, money

order, cashier's check or draft, treasurer's draft, similar

instrument, or security of any type; or

(B) for another purpose that may provide a benefit or

convenience for its members; and

(2) collect a fee for those services.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 123.211. CERTIFICATES OF INDEBTEDNESS. The commission by

rule may authorize a credit union to issue certificates of

indebtedness that are subordinated to all other claims of credit

union creditors.

Added by Acts 2003, 78th Leg., ch. 533, Sec. 36, eff. Sept. 1,

2003.

Sec. 123.212. CHECK AND MONEY TRANSFER SERVICES. A credit union

may sell to a person within its field of membership negotiable

checks, money orders, and other similar money transfer

instruments or services and may also cash checks and money orders

for a person within its field of membership for a fee.

Added by Acts 2003, 78th Leg., ch. 533, Sec. 37, eff. Sept. 1,

2003.



CHAPTER 124. LOANS AND INVESTMENTS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE D. CREDIT UNIONS

CHAPTER 124. LOANS AND INVESTMENTS

SUBCHAPTER A. GENERAL PROVISIONS CONCERNING LOANS TO MEMBERS

Sec. 124.001. AUTHORIZATION. A credit union may make a loan to

a member:

(1) in accordance with rules adopted by the commission;

(2) for a purpose the credit union approves; and

(3) on security and terms the credit union requires.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 124.002. LIMITATIONS ON INTEREST RATES. The interest rate

on a loan to a member may not exceed:

(1) 1-1/2 percent per month on the unpaid balance; or

(2) a higher rate authorized by law, including a rate authorized

by Chapter 303.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 124.003. LIMITATIONS ON LOANS. A credit union may not make

a loan to a member or a business interest of the member if the

loan would cause the aggregate amount of loans to the member and

the member's business interests to exceed:

(1) an amount equal to 10 percent of the credit union's total

assets; or

(2) a lesser amount established by commission rule.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 124.004. WRITTEN INSTRUMENT REQUIRED. A credit union loan

must be evidenced by a written instrument.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 124.005. APPLICABILITY OF OTHER LAW. Subtitle B, Title 4,

does not apply to a credit union loan or extension of credit

unless the agreement that evidences the transaction specifically

provides otherwise.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. OPEN-END CREDIT PLAN OR LINE OF CREDIT

Sec. 124.051. OPEN-END CREDIT PLAN. A credit union may enter

into a written agreement with a member under which:

(1) the member is allowed to borrow money from time to time; and

(2) interest may from time to time be computed on the unpaid

balance.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 124.052. LINE OF CREDIT. A credit union may approve in

advance a line of credit and grant advances to a member within

the limit of the extension of credit.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 124.053. ADDITIONAL LOAN APPLICATION NOT REQUIRED. An

additional loan application is not required under an open-end

credit plan under Section 124.051 or line of credit under Section

124.052 if the aggregate obligation does not exceed a limit of

the extension of credit the credit union establishes.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. LOAN EXPENSES

Sec. 124.101. BORROWER PAYMENT OF LOAN EXPENSES. A credit union

may require a member to pay all reasonable expenses and fees

incurred in connection with making, closing, disbursing,

extending, readjusting, or renewing a loan, whether or not those

expenses or fees are paid to third parties.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 124.102. COLLECTION OF LOAN EXPENSES. A payment authorized

by Section 124.101 may be:

(1) collected by the credit union and:

(A) retained by the credit union; or

(B) paid to a person rendering a service in connection with the

payment; or

(2) paid directly by the member to the third party to whom it is

payable.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 124.103. CHARACTER OF EXPENSE OR FEE. An expense or fee

authorized by Section 124.101 is not interest.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. LOAN PAYMENTS

Sec. 124.151. PREPAYMENT PRIVILEGE. A loan may be prepaid in

whole or in part, without penalty, during regular working hours

on any day on which the credit union is open for business, except

as provided by Section 124.152.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 124.152. CONDITIONS FOR PREPAYMENT OF LOAN SECURED BY REAL

PROPERTY. A credit union may require a partial prepayment that

is made on a loan secured by a lien or mortgage on or other type

of security interest in real property to be made:

(1) on the date monthly installments are due; and

(2) in the amount of that part of one or more monthly

installments that would be applicable to principal.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 124.153. PENALTY FOR LATE PAYMENT. (a) A credit union, in

accordance with its bylaws, may charge a member a penalty when a

loan payment is past due.

(b) A credit union may charge only one penalty on each past due

payment.

(c) A penalty under this section is not interest.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. LOANS TO DIRECTORS, EMPLOYEES, AND CREDIT COMMITTEE

MEMBERS

Sec. 124.201. AUTHORIZATION. Only if done in accordance with

limitations imposed by Section 124.202, a credit union may make a

loan or extend a line of credit to:

(1) a director, senior management employee, or member of the

credit committee; or

(2) the immediate family of the director, senior management

employee, or member of the credit committee.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 38, eff. Sept. 1,

2003.

Sec. 124.202. CONDITIONS OF LOANS. A loan or extension of a

line of credit under Section 124.201:

(1) must comply with this subtitle and rules adopted under this

subtitle with respect to loans to other borrowers;

(2) may not be on terms more favorable than those extended to

other borrowers; and

(3) must be approved by the board before the credit union makes

or agrees to make the loan if the aggregate amount of the loan

and other outstanding loans to the person, the person's business

interests, and the person's immediate family is greater than the

sum of:

(A) $10,000 or a higher amount established by commission rule;

and

(B) the amount of the shares and deposits pledged for the loan.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 124.203. AUTHORIZATION TO ACT AS COMAKER, GUARANTOR, OR

ENDORSER. A credit union may permit a director, senior

management employee, or member of the credit committee to act as

comaker, guarantor, or endorser of a loan to a member only in

accordance with limitations imposed by Section 124.204.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 39, eff. Sept. 1,

2003.

Sec. 124.204. PRIOR APPROVAL REQUIRED. The board must give its

approval before the credit union permits a director, senior

management employee, or member of the credit committee to act as

comaker, guarantor, or endorser of a loan to a member if the

amount of the loan or aggregate of outstanding loans to the

comaker, guarantor, or endorser is greater than the sum of:

(1) $10,000 or a higher amount established by commission rule;

and

(2) the amount of the shares and deposits pledged for the loan.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 40, eff. Sept. 1,

2003.

SUBCHAPTER F. ILLEGAL LOANS

Sec. 124.251. ILLEGALITY OF LOAN NOT A DEFENSE. The illegality

of a loan is not a defense in a credit union's action to recover

on the loan.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 124.252. ILLEGALITY OF LOAN NOT A BAR TO ENFORCEMENT OR

COLLECTION. The illegality of a loan does not prevent

enforcement of the loan agreement against or collection of the

loan from a person who is otherwise liable on the loan,

including:

(1) the borrower; or

(2) a guarantor or surety.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER G. LOAN PROGRAMS

Sec. 124.301. PARTICIPATION LOANS. A credit union may market

and sell participations in loans to members originated by the

credit union to another credit union, corporation, or financial

organization.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 124.302. GOVERNMENT LOAN PROGRAMS. A credit union may

participate in:

(1) a guaranteed loan program of the United States government or

a state government; and

(2) another government loan program approved by the commission.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER H. INVESTMENT OF MONEY

Sec. 124.351. PERMITTED INVESTMENTS. (a) A credit union may

invest money not used in loans to members in:

(1) capital shares, obligations, participation certificates, or

common or preferred stock of an agency, association, or company,

subject to Section 124.352(a);

(2) loans to a national or state credit union association or

corporation of which the credit union is a member;

(3) obligations, bonds, notes, or other evidences of

indebtedness of a state or political subdivision of a state;

(4) certificates of deposit or other accounts issued by a state

or national bank, savings and loan association, savings

association, or mutual savings bank;

(5) securities, obligations, participations, or other

instruments of or issued by the United States, or in a trust

established for investing directly or collectively in those

investments;

(6) loans to, shares of, or deposits in another credit union, a

central credit union, a corporate credit union, a central

liquidity facility established under state or federal law, a

trust, or an organization established for lending directly or

collectively to credit unions;

(7) securities, obligations, participations, or other

instruments fully or partially guaranteed as to principal,

interest, or both by the United States, or in a trust established

for investing directly or collectively in those investments;

(8) participation loans with another credit union, corporation,

credit organization, or financial organization;

(9) notes receivable, loans to members, or other assets of a

credit union operating under this subtitle or the Federal Credit

Union Act (12 U.S.C. Section 1751 et seq.); and

(10) other investments authorized by rules adopted by the

commission that satisfy Subsection (b).

(b) A rule adopted under Subsection (a)(10) must be responsive

to:

(1) changes in economic conditions or competitive practices; and

(2) the need for safety and soundness of credit union

investments.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 124.352. LIMITATIONS ON INVESTMENTS. (a) An investment

under Section 124.351(a)(1) may be made only if:

(1) the membership or ownership of the agency, association, or

company is restricted to credit unions and their members or

organizations of credit unions; and

(2) the agency, association, or company is designed primarily to

serve or otherwise assist credit union operations.

(b) An investment under Section 124.351(a)(1) or (2) in any one

agency, association, or company may not exceed the lesser of the

amount equal to:

(1) five percent of the credit union's total assets; or

(2) its reserves and undivided earnings.

(c) Notwithstanding Subsection (a), the commission by rule may

authorize an investment under Section 124.351(a)(1) in an agency,

association, or company:

(1) whose membership or ownership is not restricted to credit

unions and their members or organizations of credit unions; or

(2) that is not designed primarily to serve or otherwise assist

credit union operations.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 125. CREDIT UNION ACCOUNTS AND SERVICES

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE D. CREDIT UNIONS

CHAPTER 125. CREDIT UNION ACCOUNTS AND SERVICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 125.001. DEFINITION. In this chapter, "multiple-party

account" has the meaning assigned by Section 436, Texas Probate

Code, except that the term includes an account in which one or

more of the parties is an organization, association, corporation,

or partnership.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.002. SHARE ACCOUNT. (a) Shares and membership shares

shall be subscribed to and paid for in the manner prescribed by

the bylaws. A credit union may limit the number of shares that

may be owned by a member, but any such limitation must be applied

equally to all members.

(b) A credit union may require credit union members to subscribe

to and make payments on membership shares. Membership shares may

not be pledged as security on any loan.

(c) The board of directors may establish different classes of

share accounts classified in relation to different rights,

restrictions, par value, and dividend rates.

(d) A joint account may hold more than one membership share,

supporting membership for more than one member of the credit

union.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 41, eff. Sept. 1,

2003.

Sec. 125.003. DEPOSIT ACCOUNTS. A deposit account consists of

payments made under an agreement between the credit union and a

depositor, including a draft account, checking account, savings

account, certificate of deposit, individual development account,

or other similar account or arrangement.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 42, eff. Sept. 1,

2003.

Sec. 125.004. CONSTRUCTION WITH OTHER LAWS. This chapter may

not be construed to conflict with the laws of the United States

or the laws of this state governing the taxation of

multiple-party accounts.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. MULTIPLE-PARTY ACCOUNTS

Sec. 125.101. FORM OF ACCOUNT. (a) A member of a credit union

or of a federal credit union doing business in this state may

designate one or more persons to own a share or deposit account

with the member in a multiple-party account.

(b) The account may provide for a right of survivorship.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.102. POWERS OF ACCOUNT HOLDERS. (a) A party to a

multiple-party account may make a payment on a share or deposit

account and a withdrawal subject to the account agreement.

(b) A party to the account may not vote in matters pertaining

to, obtain a loan through, or hold office in the credit union

unless the party is a member of the credit union.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.103. POWERS OF MEMBERS RELATING TO ACCOUNT. Subject to

a policy adopted by the board, a member of a credit union by

written notice to the credit union may:

(1) change or cancel a multiple-party account designation;

(2) change the form of the account; or

(3) stop or vary payment under the terms of the account.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.104. OWNERSHIP INTEREST. (a) The parties to a

multiple-party account are presumed to own the account in equal

undivided interests unless:

(1) the account agreement provides otherwise; or

(2) satisfactory proof of the net contributions to the account

exists.

(b) The net contribution of a party to a multiple-party account

is computed by adding:

(1) the total amount of all of the payments on a share or

deposit made by or for the party, less the amount of all of the

withdrawals made by or for the party that have not been paid to

or applied for the use of another party;

(2) the pro rata share of interest or dividends included in the

current balance of the account; and

(3) any life insurance proceeds added to the account because of

the death of the party.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.105. DISCHARGE OF LIABILITY ON PAYMENT. Payment of all

or part of a multiple-party account to a party to the account

discharges the credit union's liability to each party to the

extent of the payment.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.106. DIVISION OF ACCOUNT ON DEATH. (a) Unless

otherwise provided by the account agreement or a trust agreement,

the only effect the death of a party to a multiple-party account

has on the beneficial ownership of the account is to transfer the

decedent's right in the account to the decedent's estate.

(b) An account that does not expressly provide for right of

survivorship is presumed to be a nonsurvivorship account.

(c) If the credit union complies with an account agreement, the

credit union may pay money representing shares or deposits on the

order of a party either before or after the death of another

party.

(d) A credit union acting under Subsection (c) does not have

further liability for the amount paid.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.107. SETOFF OF ACCOUNT. Without qualifying another

statutory right to a setoff or lien and subject to a contractual

provision accepted by the credit union, a credit union has the

right of setoff against the entire amount of a multiple-party

account in which a party to the account is indebted to the credit

union.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. MINOR ACCOUNTS

Sec. 125.201. POWERS OF CREDIT UNION RELATING TO ACCOUNT. A

credit union may:

(1) open a share or deposit account in the name of a minor;

(2) receive a payment on the account by or for the minor;

(3) pay withdrawals;

(4) accept pledges to the credit union by or for the minor; and

(5) act in any other matter with respect to an account on the

order of a minor.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.202. VOTING; OFFICE-HOLDING. (a) If permitted by the

credit union's bylaws, a minor:

(1) may vote in a meeting of the credit union's members; and

(2) is eligible to hold an office or committee membership in the

credit union.

(b) A minor may not vote through a parent or guardian at a

meeting of the credit union's members.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.203. DISCHARGE OF LIABILITY ON PAYMENT; EFFECT ON MINOR

OF REQUIRED ACTION. (a) A payment or delivery of rights made by

a credit union or a federal credit union to any of the following

persons in connection with an account in the name of a minor

discharges the credit union or federal credit union to the extent

of the payment or delivery:

(1) the minor;

(2) a party to the account; or

(3) the parent or guardian of a deceased minor.

(b) The payment and a receipt, pledge, or other action required

by the credit union is binding on the minor as if the minor had

the capacity of an adult.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. TRUST ACCOUNT

Sec. 125.301. FORM OF ACCOUNT. (a) A credit union may issue

shares or receive a deposit:

(1) in a revocable trust, if:

(A) a settlor is a member of the credit union; or

(B) a trustee or a beneficiary is a member of the credit union

and the settlor is a member of the trustee's or beneficiary's

family as that term is defined by the board in a written policy;

or

(2) in an irrevocable trust, if a settlor, trustee, or

beneficiary is a member of the credit union.

(b) A credit union may rely on any information provided by the

trustee to determine whether a trust is revocable or irrevocable.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 87, Sec. 4, eff. Sept. 1,

1999.

Sec. 125.302. LOANS TO NONMEMBER TRUSTEE. Subject to

limitations imposed by this subtitle or a rule adopted under this

subtitle, a credit union may make a fully secured loan to a

nonmember trustee to enable the trustee to perform or assist the

trustee in performing the trustee's fiduciary responsibilities.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.303. BENEFICIARY FEES. A beneficiary who is not a

member of a credit union is not required to pay a membership

entrance fee.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.304. LIMITATIONS PLACED ON BENEFICIARY. A beneficiary

who is not a member of a credit union may not vote in matters

pertaining to, obtain a loan through, or hold office in the

credit union.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.305. ACCOUNT TRANSACTION INQUIRIES. The credit union

is not required to inquire of a trustee the reason for a

transaction or the intended use for money withdrawn or borrowed.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.306. DISCHARGE OF LIABILITY ON PAYMENT. Payment of all

or part of the shares and deposits to a trustee or other person

authorized to request present payment on a trust account

discharges the liability of the credit union to each settlor,

trustee, and beneficiary to the extent of the payment.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.307. TERMINATION OF ACCOUNT. When a trust is

terminated, the credit union shall pay money remaining in a trust

account as:

(1) directed by the trustee;

(2) prescribed by the trust agreement; or

(3) provided by applicable law, in the absence of direction from

the trustee or by the trust agreement.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.308. EFFECT OF DEATH OF TRUSTEE ON ACCOUNT. (a) The

death of a trustee does not affect the ownership or disposition

of a trust account unless:

(1) the trust agreement provides otherwise; or

(2) there is not a surviving trustee, and:

(A) the account is a trust account subject to Chapter XI, Texas

Probate Code; or

(B) written evidence of the terms of the trust does not exist.

(b) On the death of a trustee for a trust account for which the

death of a trustee affects the ownership disposition of the

account, the credit union shall pay out money in the trust

account:

(1) in accordance with the trust agreement; or

(2) in the absence of written evidence of the terms of the

trust, to a beneficiary or any other person authorized by law to

request or receive payment.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.309. TRUST ACCOUNT WITH LIMITED DOCUMENTATION. (a)

For a trust account that is purported to be opened under a

written trust agreement, the trustee may provide the credit union

with a certificate of trust to evidence the trust relationship.

The certificate must be an affidavit of the trustee and must

include:

(1) the effective date of the trust;

(2) the name of the trustee;

(3) the name of or method for choosing a successor trustee;

(4) the name and address of each beneficiary;

(5) the authority granted to the trustee;

(6) the information needed for disposition of the trust account

on the death of the trustee or the last survivor of two or more

trustees;

(7) an indemnification of the credit union; and

(8) any other information required by the credit union.

(b) The credit union may accept and administer the trust

account, in accordance with the certificate of trust, without

requiring a copy of the trust agreement. The credit union is not

liable for administering the account as provided by the

certificate of trust, unless the credit union has actual

knowledge that the certificate of trust is contrary to the terms

of the trust agreement.

(c) On the death of the trustee or the last survivor of two or

more trustees and notwithstanding Section 125.308, the credit

union may pay all or part of the proceeds of the trust account as

provided by the certificate of trust. If the trustee did not

provide a certificate of trust, the credit union's right to treat

the account as owned by a trustee ceases on the death of the

trustee. On the death of the trustee or the last survivor of two

or more trustees, the credit union, unless the certificate of

trust provides otherwise, shall pay the proceeds of the account

in equal shares to each person who survives the trustee, is named

as a beneficiary in the certificate of trust, and can be located

by the credit union from the credit union's records. If there is

no certificate of trust, payment of the proceeds of an account

shall be made as provided by Section 125.308. Payment made under

this section for all or part of the proceeds of an account

discharges any liability of the credit union to the extent of the

payment. The credit union may pay all or part of the proceeds of

an account in the manner provided by this section, regardless of

whether it has knowledge of a competing claim, unless the credit

union receives actual knowledge that payment has been restrained

by court order.

(d) This section does not require a credit union to accept an

account from a trustee or to search for the location of a named

beneficiary that is not named in its records.

(e) This section does not affect a contractual provision to the

contrary that otherwise complies with the laws of this state.

(f) For purposes of this section, "actual knowledge" is presumed

if a credit union possesses a copy of a trust agreement that is

certified as to authenticity by a settlor, trustee, beneficiary,

or an attorney for the settlor, trustee, or beneficiary.

Added by Acts 2003, 78th Leg., ch. 533, Sec. 43, eff. Sept. 1,

2003.

SUBCHAPTER E. THIRD-PARTY CLAIMS AND OTHER RIGHTS RELATING TO

ACCOUNTS

Sec. 125.401. THIRD-PARTY CLAIM. (a) In this section:

(1) "Credit union" includes:

(A) a credit union organized under the laws of this state;

(B) a foreign credit union; and

(C) a federal credit union.

(2) "Out-of-state credit union" means a credit union that:

(A) is not organized under the laws of this state; and

(B) has its main or principal office in another state or

country.

(3) "Texas credit union" means a credit union that:

(A) is organized under the laws of this state or federal law;

and

(B) has its main or principal office in this state.

(b) A credit union doing business in this state must be served

with citation or other appropriate process issued from a court in

connection with a suit instituted by a third party to recover or

establish an interest in a deposit or share account before the

credit union is required to:

(1) recognize the third party's claim;

(2) withhold payment of the account to any party to the account;

or

(3) withhold payment to the order of any party to the account.

(c) A claim against a depositor, joint account owner, or member

of a credit union shall be delivered or otherwise served as

required or permitted by law at the address of the registered

agent of the credit union as designated in a registration filed

under Section 201.102 or 201.103, as applicable.

(d) A claim against a depositor, joint account owner, or member

of an out-of-state credit union that files a registration

statement under Section 201.102 or a Texas credit union that

files a registration statement under Section 201.103 is not

effective with respect to the credit union if the claim is served

or delivered to an address other than the address of the credit

union's registered agent as provided in the registration.

(e) To prevent or limit a credit union's compliance with or

response to a claim subject to this section, the depositor, joint

account owner, or member must seek an appropriate remedy,

including a restraining order, injunction, or protective order,

to prevent or suspend the credit union's response to a claim

against the depositor, joint account owner, or member.

(f) A credit union that does not register with the secretary of

state under Section 201.102 or 201.103 is subject to service or

delivery of all claims against depositors, joint account owners,

or members of the credit union or against the credit union itself

by serving the president or vice president of the credit union or

as otherwise provided by law.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 44, eff. Sept. 1,

2003.

Sec. 125.402. DISCLOSURE OF RECORDS OF MEMBER; CONFIDENTIALITY.

(a) A credit union is not required to disclose or produce to a

third party or permit a third party to examine a record

pertaining to the affairs of a credit union member unless:

(1) the request is made in connection with an examination or

audit by a government agency authorized by law to examine credit

unions;

(2) the member consents to the disclosure or production of the

record; or

(3) the request is made by the department or is made in response

to:

(A) a subpoena or other court order; or

(B) an administrative subpoena or summons issued by a state or

federal agency as authorized by law.

(b) The commission may authorize the disclosure of information

relating to a credit union member under circumstances and

conditions that the commission determines are appropriate or

required in the daily operation of the credit union's business.

(c) The commission may adopt reasonable rules relating to the:

(1) confidentiality of the accounts of credit union members; and

(2) duties of the credit union to maintain that confidentiality.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.403. RECOVERY OF DOCUMENT PRODUCTION EXPENSES FROM

THIRD PARTY. (a) A credit union or federal credit union doing

business in this state is entitled to recover from a third party

the reasonable cost actually incurred in disclosing or producing

a record under this subtitle or other applicable law unless the

cost was incurred in connection with an examination or audit by a

government agency authorized by law to examine credit unions.

(b) The cost incurred in disclosing or producing a record

includes the cost of reproduction, postage, or delivery.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.404. LIENS AND SETOFFS. (a) To the extent of a

member's direct or indirect indebtedness to a credit union, the

credit union has:

(1) a lien, enforceable with or without judicial process, on the

member's shares and deposits, accumulated dividends, and

interest; and

(2) a right to set off against the member's shares, deposits,

accumulated dividends, and interest.

(b) A credit union may allow a withdrawal to be made without

affecting the credit union's right to a setoff or lien.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.405. ACCOUNT WITHDRAWALS. (a) A credit union may

require not longer than 60 days' notice for a withdrawal from a

share or deposit account.

(b) The commissioner may impose an advance withdrawal notice

requirement following issuance of a cease and desist order under

Chapter 122. The commissioner by rule may require that a

requirement imposed under this subsection apply to all members of

the credit union.

(c) A membership share may not be withdrawn unless membership in

the credit union is terminated.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. SAFE DEPOSIT BOXES

Sec. 125.501. RENTAL OF SAFE DEPOSIT BOX. A credit union or

federal credit union may maintain and rent safe deposit boxes.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.502. RELATIONSHIP BETWEEN CREDIT UNION AND BOX HOLDER.

(a) In the absence of a contract to the contrary, the

relationship between a credit union and the renter of a safe

deposit box maintained at the credit union is that of lessor and

lessee and landlord and tenant. The rights and liabilities of the

credit union are governed by the law governing those

relationships.

(b) The lessee is for all purposes in possession of the box and

its contents.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.503. ACCESS BY MORE THAN ONE PERSON. (a) In the

absence of a contract to the contrary, a credit union shall allow

each holder of a safe deposit box jointly held in the name of two

or more persons or a person other than the lessee designated in

the lease agreement:

(1) access to the box; and

(2) removal of its contents.

(b) A credit union is not responsible for damage arising because

a holder or other designated person had access to the box or

removed its contents.

(c) The death of a holder of a jointly held safe deposit box

does not affect the right of another holder or other designated

person to have access to and remove contents from the box.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 87, Sec. 5, eff. Sept. 1,

1999.

Sec. 125.504. RELOCATION OF SAFE DEPOSIT BOX; INVENTORY OF

CONTENTS. (a) Except as otherwise provided by this section,

Sections 125.505 through 125.507, Sections 36B through 36F, Texas

Probate Code, or other law, a credit union may not relocate a

safe deposit box rented for a term of six months or longer if the

box rental is not delinquent or may not open the box to relocate

its contents to another location, unless:

(1) the lessee is present when the box is opened or relocated;

or

(2) the lessee has given the credit union written authorization

to relocate the box or to open the box for purposes of

relocation.

(b) Storage conditions at the new box location must be at least

as secure as the conditions at the original location.

(c) If the box is opened during relocation, two employees shall

prepare a detailed inventory of the contents of the box. At least

one of the employees must be an officer or manager of the credit

union and a notary public.

(d) One lessee of a jointly held safe deposit box is sufficient

to personally supervise or give written authorization for the

box's relocation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.505. NOTICE OF BOX RELOCATION. (a) A credit union

shall give a lessee of a safe deposit box at least 30 days'

notice of the box's relocation. The notice must state:

(1) the scheduled date and time of the relocation; and

(2) whether the box will be opened during the relocation.

(b) If the lessee does not personally supervise the relocation

or give written authorization for the relocation, the credit

union shall notify the lessee of the new box number or location

not later than the 30th day after the date of the relocation. The

credit union must include a copy of the signed and notarized

inventory report required by Section 125.504(c) with the notice.

(c) A notice required by this section must be sent by certified

mail, return receipt requested, to each lessee named in the

records of the credit union at the address shown in those

records.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.506. COST OF NOTICE AS BOX RENTAL. The credit union

may treat the cost of certified mailings incurred in connection

with each safe deposit box relocation other than the cost of the

first notice as box rental due and payable at the expiration of

the rental term.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.507. EMERGENCY RELOCATION OF SAFE DEPOSIT BOX. (a) A

credit union may relocate a safe deposit box or open the box to

relocate its contents to another location if the security of the

box is threatened or destroyed by an unforeseeable circumstance

beyond the credit union's control, including a natural disaster

such as a tornado, flood, or fire.

(b) Not later than the 90th day after the date on which the box

is relocated, the credit union shall notify each lessee in whose

name the box is held of the new box number or location. The

notice must be sent by certified mail, return receipt requested,

to each lessee named in the records of the credit union at the

address shown in those records.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.508. KEY IMPRINTING. (a) A credit union that rents or

permits access to a safe deposit box shall:

(1) imprint all keys issued to the box after September 1, 1992,

with its routing number; or

(2) issue keys imprinted with the routing number.

(b) If available space on a key is insufficient for imprinting

the routing number, the credit union shall attach to the key a

tag imprinted with the routing number.

(c) If a credit union believes that the routing number imprinted

on a key, or a tag attached to a key, used to access a safe

deposit box has been altered or defaced in a manner that the

correct routing number is illegible, the credit union shall

notify the Department of Public Safety, on a form designated by

the commissioner, not later than the 10th day after the date the

key is used to access the box.

(d) This section does not require a credit union to inspect the

routing number imprinted on a key or an attached tag to determine

whether the number has been altered or defaced.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.509. LIABILITY FOR ACCESS TO OR REMOVAL OF CONTENTS. A

credit union that has identified the keys to a safe deposit box

in accordance with Section 125.508 and that follows applicable

law and the credit union's established security procedures in

permitting access to the box is not liable for damages arising

because of access to or removal of the box's contents.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.510. DELINQUENT RENTS. (a) If the rental of a safe

deposit box is delinquent for six months or longer, the credit

union may open the box only if:

(1) the credit union sends notice of the delinquency to the

lessee; and

(2) the rent is not paid before the date specified in the

notice.

(b) The notice must:

(1) be sent by certified mail, return receipt requested, to the

lessee named in the books of the credit union at the address

shown in those books; and

(2) specify a date by which payment must be made that may not be

before the 61st day after the date on which the notice is mailed.

(c) The box must be opened in the presence of two employees, and

the credit union shall prepare a detailed inventory of the

contents of the box as provided by reporting instructions of the

comptroller. At least one of the employees must be an officer or

manager of the credit union and a notary public.

(d) The credit union shall place the contents of the box in a

sealed envelope or container that states the lessee's name. The

credit union shall hold the contents of the box subject to a lien

for:

(1) the box's rental;

(2) the cost of opening the box; and

(3) any damage in connection with the box.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 125.511. AUCTION OF CONTENTS. (a) If the rental, cost,

and damages determined under Section 125.510(d) are not paid

before the second anniversary of the date on which the box is

opened, the credit union may:

(1) sell all or part of the contents at a public auction in the

manner and on the notice prescribed for the sale of real property

under deed of trust under Section 51.002, Property Code; and

(2) apply the sale proceeds to the rental, cost, and damages.

(b) The credit union shall send to the comptroller as provided

by Chapter 74, Property Code:

(1) the unauctioned contents of a box; and

(2) any excess proceeds from the auction.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 126. CREDIT UNION SUPERVISION AND REGULATION

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE D. CREDIT UNIONS

CHAPTER 126. CREDIT UNION SUPERVISION AND REGULATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 126.001. APPOINTMENT OF CONSERVATOR OR LIQUIDATING AGENT.

The commissioner may appoint any person, including the share and

deposit guaranty corporation or credit union provided for by

Section 15.410, as a conservator or a liquidating agent under

this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.002. CONFIDENTIALITY OF INFORMATION. (a) Except as

provided by Subsections (b) and (c), information obtained

directly or indirectly by the department in any manner, including

by application or examination, concerning the financial condition

or business affairs of a credit union and the files and records

of the department relating to that information, except a

statement intended for publication, are confidential.

(b) Confidential information may not be disclosed to a member of

the commission, and a member of the commission may not be given

access to the files or records of the department, except that the

commissioner may disclose to the commission information, files,

and records pertinent to a hearing or matter pending before the

commission or the commissioner.

(c) The commissioner may disclose the information described by

Subsection (a) to a law enforcement agency or another department,

agency, or instrumentality of this state, another state, or the

United States if the commissioner determines that disclosure is

necessary or proper to enforce the laws of this state applicable

to credit unions.

(d) Information obtained by the department from a federal or

state supervisory agency that is confidential under federal law

or the laws of that state may not be disclosed except as provided

by the applicable federal or state law.

(e) Confidential information that is provided by the department

to a credit union, organization, or service provider of a credit

union, whether in the form of a report of examination or

otherwise, is the confidential property of the department. The

recipient or an officer, director, employee, or agent of the

recipient may not make the information public and may not

disclose the information to a person not officially connected to

the recipient as an officer, director, employee, attorney,

auditor, or independent auditor, except as authorized by rules

adopted under this subtitle.

(f) Discovery of confidential information from a person subject

to this subtitle or Chapter 15 under subpoena or other legal

process must comply with rules adopted under this subtitle,

Chapter 15, and any other applicable law. The rules may:

(1) restrict release of confidential information to the portion

directly relevant to the legal dispute at issue; and

(2) require that a protective order, in a form and under

circumstances specified by the rules, be issued by a court before

release of the confidential information.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 157, Sec. 13, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 533, Sec. 45, eff. Sept. 1, 2003.

Sec. 126.003. ENFORCEABILITY OF AGREEMENT MADE BY CREDIT UNION

BEFORE CONSERVATORSHIP OR LIQUIDATION. An agreement that tends

to diminish or defeat the interest of the conservator or

liquidating agent in an asset acquired under this chapter, either

as security for a loan or by purchase, is not valid against the

conservator or liquidating agent unless the agreement is:

(1) in writing;

(2) executed by the credit union and each person claiming an

adverse interest under the agreement, including the obligor,

contemporaneously with the acquisition of the asset by the credit

union;

(3) approved by the board with the approval recorded in the

minutes of the board; and

(4) an official record of the credit union continuously from the

time of its execution.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. EXAMINATIONS

Sec. 126.051. EXAMINATIONS. (a) The department, through

examiners it appoints and in accordance with commission rules,

shall periodically examine the books and records of each credit

union.

(b) In lieu of an examination under this section, the

commissioner may accept:

(1) the examination report of a regulator authorized to examine

a credit union, foreign credit union, federal credit union, or

other financial institution; or

(2) the audit report of an accountant, satisfactory to the

commissioner, who has made and submitted a report of the

condition of the affairs of a credit union, foreign credit union,

federal credit union, or other financial institution.

(c) The commissioner may accept all or part of a report in lieu

of all or part of an examination. An accepted part of the report

has the same validity as an examination under this section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 46, eff. Sept. 1,

2003.

Sec. 126.052. ACCESS TO INFORMATION. An officer, director,

agent, or employee of a credit union shall give an examiner free

access to any information relating to the credit union's

business, including access to books, papers, securities, and

other records.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.053. WITNESSES; PRODUCTION OF DOCUMENTS. (a) In an

examination conducted under this subchapter, the commissioner or

the commissioner's designee may:

(1) subpoena witnesses;

(2) administer an oath or affirmation to a person, including any

officer, director, agent, or employee of a credit union, and

examine the person under oath or affirmation on any subject the

commissioner considers pertinent to the financial condition or

the safety and soundness of the activities of a credit union; or

(3) require and compel by subpoena the production of documents

that are not voluntarily produced, including books, papers,

securities, and records.

(b) The commissioner may apply to a district court in Travis

County for an order requiring a person to obey a subpoena, to

appear, or to answer questions in connection with the examination

or investigation.

(c) The court shall issue an order under Subsection (b) if the

court finds good cause to issue the subpoena or to take

testimony.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 47, eff. Sept. 1,

2003.

Sec. 126.054. REPORT OF EXAMINATION. (a) An examiner shall

report the results of an examination, including a general

statement of the credit union's affairs, on a form prescribed by

the commissioner and approved by the commission.

(b) The department shall send a copy of the report to the board

not later than the 30th day after the examination date.

(c) The report of examination is confidential. The commissioner

may provide a copy of the report to other parties as described in

Section 126.002(c).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 157, Sec. 14, eff. Sept. 1,

1999.

Sec. 126.055. FEE. The commission may establish and a credit

union shall pay a fee based on the cost of performing an

examination of the credit union.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 157, Sec. 15, eff. Sept. 1,

1999.

SUBCHAPTER C. CONSERVATORSHIP ORDER

Sec. 126.101. CONSERVATORSHIP ORDER; APPOINTMENT OF CONSERVATOR.

(a) The commissioner may immediately issue a conservatorship

order and appoint a conservator to manage a credit union's

affairs if:

(1) the commissioner, in performing the duties under this

subtitle, finds that:

(A) the credit union is insolvent or in imminent danger of

insolvency; or

(B) the credit union or an employee, officer, or director of a

credit union, including an honorary or advisory director has:

(i) violated this subtitle, a rule adopted under this subtitle,

or another law that applies to credit unions;

(ii) violated or neglected a final order of the commissioner or

commission;

(iii) refused to submit to examination under oath;

(iv) refused to permit the commissioner or the commissioner's

representative to examine the credit union's records and affairs,

including books, papers, and accounts;

(v) conducted the credit union's business in an unsafe,

unauthorized, or unlawful manner; or

(vi) failed or refused to authorize and direct another person to

permit the commissioner or the commissioner's representative to

examine the credit union's records in the other person's custody

or control, including books, papers, and accounts, following the

commissioner's request for the granting of that authority and

direction; and

(2) the commissioner determines that the finding under

Subdivision (1) is sufficiently severe to require immediate

affirmative action to prevent further dissipation of the credit

union's assets.

(b) The order must clearly state the grounds for

conservatorship.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.102. SERVICE OF ORDER. (a) A conservatorship order

must be served personally to an officer or director of the credit

union by the commissioner, the deputy commissioner, or another

person authorized by the commissioner.

(b) Service may be by mail if an officer or director is not

available for service on the date of issuance.

(c) Service by certified or registered mail:

(1) must be addressed to the credit union at the address shown

for its principal office by department records; and

(2) is complete on deposit of the order in a postpaid, properly

addressed wrapper, in a post office or official depository under

the care and custody of the United States Postal Service.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.103. EFFECT OF ORDER. Following service of a

conservatorship order:

(1) the commissioner shall take possession and control of the

credit union's books, records, property, assets, and business;

and

(2) the credit union shall cease all operations except those

authorized by the commissioner and conducted under the

commissioner's supervision.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.104. REPLY TO ORDER. Not later than the 30th day after

the date on which a conservatorship order is served, the board

shall file a written reply to the order.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.105. APPEAL OF ORDER; HEARING. (a) The board may file

a written appeal of the conservatorship order with the

commissioner. The appeal must include a certified copy of the

board resolution.

(b) If the board files an appeal to request a hearing before the

commission, the commissioner shall promptly request from the

State Office of Administrative Hearings a hearing date that is

not earlier than the 11th day nor later than the 30th day after

the date on which the appeal is received.

(c) The commissioner shall give the credit union notice of the

date, time, and place of the hearing.

(d) The filing of an appeal does not suspend the order, and the

order remains in effect until the commission's final disposition

of the appeal.

(e) Not later than the 45th day after a proposal for decision is

received from the State Office of Administrative Hearings, the

commission shall meet to consider the proposal.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.106. FAILURE TO FILE REPLY OR REQUEST HEARING. (a) If

the board does not file a reply to the conservatorship order as

required by Section 126.104 or fails to request and appear at the

hearing provided for by Section 126.105, the commissioner may

dispose of the conservatorship matter as the commissioner

considers appropriate.

(b) The credit union is presumed to have consented to the

commissioner's disposition action and may not contest it.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.107. EXTENSION OF DATE AND TIME FOR HEARING. The

parties may agree to extend the date and time of the hearing.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.108. CONFIDENTIALITY; DISCLOSURE. A conservatorship

order and a copy of a notice, correspondence, transcript,

pleading, or other document relating to the order are

confidential and may be disclosed only in a related legal

proceeding or as otherwise authorized by law. The commissioner

may release to the public information regarding the existence of

an order if the commissioner concludes that release of the

information would enhance effective enforcement of the order.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 48, eff. Sept. 1,

2003.

SUBCHAPTER D. ADMINISTRATION OF CONSERVATORSHIP

Sec. 126.151. CONSERVATOR SUBJECT TO COMMISSION CONTROL. A

conservator shall exercise the powers authorized under Sections

126.152-126.154 subject to commission rules and under the

commissioner's supervision.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.152. GENERAL POWERS OF CONSERVATOR. The conservator

may:

(1) take possession and control of the books, records, property,

assets, and business of the credit union;

(2) conduct the business and affairs of the credit union;

(3) sell or assign assets to the conservator; and

(4) perform any other action as necessary in connection with the

conservatorship.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.153. POWERS RELATING TO CLAIMS. The conservator may:

(1) determine the existence and amount of claims;

(2) allow proved claims of security, preference, or priority;

(3) disallow unproved claims of security, preference, or

priority; and

(4) settle or release a claim in favor of or against the credit

union.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.154. POWER TO REPUDIATE BURDENSOME TRANSACTION. The

conservator may repudiate a contract or unexpired lease the

conservator considers burdensome to the credit union.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.155. POWER TO PROTECT, PRESERVE, AND RECOVER PROPERTY.

(a) The conservator may take measures necessary to preserve,

protect, and recover the assets or property of the credit union,

including filing a lawsuit against any person.

(b) An asset or property of the credit union includes a claim or

cause of action that belongs to or that may be asserted by the

credit union.

(c) The conservator may deal with that property in the capacity

of conservator.

(d) The conservator may file, prosecute, or defend a suit

brought by or against the credit union if the conservator

considers it necessary to protect the interested party or

property affected by the suit.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.156. DUTIES OF CONSERVATOR. The conservator shall:

(1) take actions as directed by the commissioner to remove the

causes and conditions that made the conservatorship necessary;

and

(2) report to the commissioner from time to time during the

conservatorship as required by the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.157. TERM OF CONSERVATOR. The conservator shall serve

until the purposes of the conservatorship are accomplished.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.158. TRANSFER OF MANAGEMENT OF REHABILITATED CREDIT

UNION. If the credit union is rehabilitated, the conservator

shall return the management of the credit union to the board

under terms that are reasonable and necessary to prevent a

recurrence of the conditions that created the need for

conservatorship.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.159. COST OF CONSERVATORSHIP. (a) The commissioner

shall determine and approve any reasonable expenses attributable

to the service of a conservator, including costs incurred by the

department and the compensation and expenses of the conservator

and any professional employees appointed to represent or assist

the conservator. The commissioner or an employee of the

department may not receive compensation in addition to salary for

serving as conservator, but the department may receive

reimbursement for the fully allocated personnel cost associated

with the service of the commissioner or the employee as

conservator.

(b) All approved expenses shall be paid by the credit union. The

department has a lien against the assets and money of the credit

union to secure payment of approved expenses. The lien has a

higher priority than any other lien against the credit union.

(c) Notwithstanding this subchapter, the credit union may retain

attorneys and hire other persons to assist the credit union in

contesting or satisfying the requirements of an order of

conservatorship. The commissioner shall authorize the payment of

reasonable fees and expenses for the attorneys and other persons

as expenses of the conservatorship.

(d) The commissioner may waive or defer collection of assessment

or examination fees by the department from the credit union

during a period of conservatorship if the waiver or deferral

would appear to benefit the prospects for rehabilitation. As a

condition of release from conservatorship, the commissioner may

require the rehabilitated credit union to pay or develop a

reasonable plan for payment of any deferred fees.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 49, eff. Sept. 1,

2003.

Sec. 126.160. JURISDICTION AND VENUE. (a) A suit filed against

a credit union while the credit union is under conservatorship,

or against a person in connection with an action taken or

decision made by that person as a conservator of a credit union,

must be brought in Travis County regardless of whether the credit

union remains under conservatorship.

(b) A suit filed by the conservator under Section 126.155 may be

brought in Travis County.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 50, eff. Sept. 1,

2003.

Sec. 126.161. EXHAUSTION OF ADMINISTRATIVE REMEDIES.

Administrative remedies must be exhausted before a court may:

(1) assert jurisdiction over a claim against the conservator or

the credit union; or

(2) restrain or otherwise affect the exercise of the powers or

functions of the conservator.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. LIQUIDATION ORDER; INJUNCTION

Sec. 126.201. LIQUIDATION ORDER; APPOINTMENT OF LIQUIDATING

AGENT. After the commissioner has issued a conservatorship order

and provided an opportunity for hearing, the commissioner by

liquidation order may appoint a liquidating agent and direct that

the credit union be liquidated if:

(1) the board requests issuance of a liquidation order and

liquidation of the credit union;

(2) the credit union otherwise consents to the liquidation; or

(3) the commissioner:

(A) finds that the closing of the credit union and the

liquidation of the credit union's assets are in the public

interest and the best interest of the credit union's members,

depositors, and creditors; and

(B) determines that the credit union is not in a condition to

continue business and cannot be rehabilitated as provided by this

chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.202. SERVICE OF ORDER. The commissioner shall serve a

liquidation order in the same manner provided for service of a

conservatorship order.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.203. SUIT FOR INJUNCTION. (a) Not later than the

fifth day after the date on which the liquidation order is

served, a credit union that has not requested or consented to a

liquidation order may, if authorized by certified board

resolution, sue to enjoin the commissioner from liquidating the

credit union.

(b) The suit must be brought in the district court of the county

in which the credit union's principal office is located.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.204. ACTION PENDING INJUNCTION HEARING. (a) The

court, without notice or hearing, may restrain the commissioner

from liquidating the credit union's assets until after a hearing

on the suit is held.

(b) If the court restrains the commissioner, the court shall

instruct the commissioner to hold the credit union's assets in

the commissioner's possession and control until disposition of

the suit.

(c) With court approval, the commissioner may take any necessary

or proper action to prevent loss or depreciation in the value of

the assets.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.205. HEARING ON INJUNCTION; APPEAL. (a) The court, as

soon as possible, shall hear the suit and shall enter a judgment

enjoining or refusing to enjoin the commissioner from liquidating

the credit union's assets.

(b) The commissioner, regardless of the judgment entered by the

trial court or any supersedeas bond filed, shall retain

possession and control of the credit union's assets until final

disposition of any appeal of the judgment.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.206. NATIONAL CREDIT UNION ADMINISTRATION AS

LIQUIDATING AGENT. (a) The commissioner may tender a credit

union that has been closed for liquidation to the National Credit

Union Administration or its successor as liquidating agent if the

shares and deposits of the credit union were insured by the

National Credit Union Share Insurance Fund or its successor on

the date of closing.

(b) After acceptance of tender of the credit union, the National

Credit Union Administration or its successor, as liquidating

agent of the credit union, shall perform the acts and duties that

it considers necessary or desirable and that are permitted or

required by federal law or this chapter. The National Credit

Union Administration, as liquidating agent, is not subject to

commission control.

(c) If the National Credit Union Share Insurance Fund pays the

insured share and deposit liabilities of a credit union that is

being liquidated under this subchapter, the National Credit Union

Administration is subrogated, to the extent of the payment, to

all rights that the owners of the share or deposit accounts have

against the credit union.

Added by Acts 2003, 78th Leg., ch. 533, Sec. 51, eff. Sept. 1,

2003.

SUBCHAPTER F. ADMINISTRATION OF LIQUIDATION

Sec. 126.251. PERMISSIBLE ACTIVITIES IN LIQUIDATION. (a) A

credit union in liquidation continues in existence to discharge

debts, collect and distribute assets, and wind up the credit

union's business.

(b) The credit union may sue and be sued to enforce debts and

obligations until its affairs are fully adjusted.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.252. COMPENSATION OF CREDIT UNION EMPLOYEES AND

OFFICERS. (a) This chapter does not prevent compensation of a

salaried employee or officer of a credit union during the credit

union's liquidation.

(b) The compensation is considered an incidental expense of the

liquidation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.253. LIQUIDATING AGENT SUBJECT TO COMMISSION CONTROL.

The liquidating agent shall perform the duties required by the

following sections subject to commission rules and under the

commissioner's supervision:

(1) Sections 126.254-126.258; and

(2) Sections 126.301, 126.302, 126.304, 126.305, and 126.306.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.254. POSSESSION, CONSOLIDATION, AND DISPOSITION OF

ASSETS. The liquidating agent shall:

(1) receive and take possession of the books, records, assets,

and property of the credit union;

(2) sell, enforce collection of, and liquidate assets and

property; and

(3) sell or assign assets to the liquidating agent subject to

Section 126.353.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.36, eff. Sept. 1,

1999.

Sec. 126.255. COMPOUND DEBTS. The liquidating agent shall

compound all bad or doubtful debts.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.256. COURT ACTION BY LIQUIDATING AGENT. The

liquidating agent shall:

(1) sue in the name of the liquidating agent or may sue in the

name of the credit union; and

(2) defend an action brought against the liquidating agent or

the credit union.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.257. REPUDIATION OF BURDENSOME TRANSACTIONS. The

liquidating agent shall repudiate a contract or unexpired lease

the liquidating agent considers burdensome to the credit union.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.258. EXECUTION OF DOCUMENTS; OTHER NECESSARY ACTS. The

liquidating agent may execute any document and perform any other

action that:

(1) the liquidating agent considers necessary or desirable to

discharge the liquidating agent's duties; and

(2) may be necessary under this subchapter and Subchapter G.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.259. JURISDICTION AND VENUE. (a) A suit against a

credit union or its liquidating agent while a liquidation order

is in effect must be brought in Travis County.

(b) The liquidating agent may file suit in Travis County to

preserve, protect, or recover the credit union's assets or

property.

(c) An asset or property of the credit union includes a claim or

cause of action that belongs to or that may be asserted by the

credit union.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.260. EXHAUSTION OF ADMINISTRATIVE REMEDIES. Except as

provided by Subchapter E, administrative remedies must be

exhausted before a court may:

(1) assert jurisdiction over a claim against the liquidating

agent or the credit union; or

(2) restrain or otherwise affect the exercise of the powers or

functions of the liquidating agent.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER G. CLAIMS RELATING TO CREDIT UNION IN LIQUIDATION

Sec. 126.301. CLAIMS AGAINST CREDIT UNION. The liquidating

agent shall:

(1) determine the existence and amount of claims;

(2) allow proved claims of security, preference, or priority;

(3) settle or release a claim in favor of or against the credit

union;

(4) disallow unproved claims of security, preference, or

priority; and

(5) make distributions to and pay creditors and members of the

credit union as their interests appear.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.302. NOTICE TO CREDITORS AND MEMBERS. (a) The

liquidating agent shall give notice to creditors and members to

present and prove their claims.

(b) The notice must be published once a week for three

successive weeks in a newspaper of general circulation in each

county in which the credit union maintained an office or branch

to transact business on the date the credit union ceased

unrestricted operations.

(c) When the aggregate book value of the assets and property of

the credit union being liquidated is less than $10,000, the

commissioner shall declare the credit union to be a "no

publication" liquidation, and publication of notice to creditors

and members under this section is not required.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.303. PRIORITY OF CLAIMS. The liquidating agent shall

use the credit union's assets to pay, in the following order:

(1) secured creditors to the extent of the value of their

collateral;

(2) liquidation expenses, including a surety bond if required;

(3) depositors;

(4) general creditors, including secured creditors to the extent

that their claims exceed the value of their collateral; and

(5) distributions to members in proportion to the shares held by

each member.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.304. LIQUIDATION DIVIDENDS. (a) The liquidating agent

from time to time shall make a ratable liquidation dividend on

claims that have been:

(1) proved to the satisfaction of the board or the liquidating

agent; or

(2) adjusted by a court.

(b) After the credit union's assets have been liquidated, the

liquidating agent shall make further liquidation dividends on

claims previously proved or adjusted.

(c) For purposes of making a further liquidation dividend under

Subsection (b), the liquidating agent may accept the statement of

an amount due a claimant as shown on the credit union's books and

records instead of a formal proof of claim filed on the

claimant's behalf.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.305. PAYMENT OF CLAIMS IN "NO PUBLICATION" LIQUIDATION.

(a) In a "no publication" liquidation, the liquidating agent

shall determine from all sources available, and within the limits

of the credit union's available money, the amounts due to

creditors and members.

(b) Not earlier than the 61st day after the date on which the

liquidating agent is appointed, the liquidating agent shall

distribute the credit union's money to creditors and members

ratably and as their interests appear.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.306. BARRED CLAIMS. (a) A claim not filed before the

liquidating agent pays the final liquidation dividend is barred.

(b) A claim rejected by the liquidating agent is barred unless

suit to appeal the liquidating agent's rejection is filed within

three months after the date of notice of rejection.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER H. LIQUIDATING AGENT

Sec. 126.351. REMOVAL OF LIQUIDATING AGENT. (a) On finding

that the liquidating agent has failed to properly perform the

liquidating agent's duties in a timely and efficient manner or

has violated this subtitle or a rule adopted under this subtitle,

the commissioner by removal order may take possession and control

of the books, records, property, assets, and business of the

credit union.

(b) The removal order must:

(1) remove the liquidating agent and appoint a successor

liquidating agent to complete the liquidation and the winding up

of the credit union's affairs subject to the commissioner's

supervision and control; and

(2) be served on the liquidating agent being removed.

(c) The removal order takes effect immediately on service.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.352. REPLACEMENT OF LIQUIDATING AGENT. The

commissioner shall appoint another liquidating agent on a

liquidating agent's resignation, death, illness, removal,

desertion, or incapacity to function.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.353. CONFLICT OF INTEREST. (a) The liquidating agent

may not acquire an asset of the credit union in liquidation or

purchase a loan of the credit union without the commissioner's

prior written approval.

(b) A liquidating agent may not obtain from the liquidation

compensation or profit for:

(1) direct or indirect personal benefit;

(2) the benefit of a family member of or a person associated

with the liquidating agent; or

(3) the benefit of a business enterprise with which the

liquidating agent is associated, other than the credit union.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.354. COMPENSATION. (a) A liquidating agent is

entitled to receive reasonable compensation during the

liquidation.

(b) The compensation is considered an incidental expense of the

liquidation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER I. COMPLETION OF LIQUIDATION

Sec. 126.401. CERTIFICATE OF LIQUIDATION AND DISTRIBUTION. The

commissioner shall prescribe the form of a certificate to be

completed by the liquidating agent attesting that distribution

has been made and liquidation is complete.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.402. CANCELLATION OF CERTIFICATE OF INCORPORATION. The

commissioner, on receipt and approval of the certificate executed

under Section 126.401, shall cancel the credit union's

certificate of incorporation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.403. WINDING UP OF CREDIT UNION BUSINESS. During the

three-year period following cancellation of the credit union's

certificate of incorporation, the credit union continues to exist

and the liquidating agent, or a successor or other person

designated by the commissioner, may act on the credit union's

behalf to:

(1) pay, satisfy, or discharge an existing liability or

obligation;

(2) collect and distribute assets; and

(3) act as required to adjust and wind up the credit union's

business and affairs, including suing or being sued in the credit

union's corporate name.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER J. VOLUNTARY LIQUIDATION

Sec. 126.451. BOARD RESOLUTION. Unless the commissioner has

issued a liquidation order, the board may adopt a resolution

recommending voluntary dissolution of the credit union and

directing submission of the question of liquidation to the

members of the credit union.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.452. NOTIFICATION TO COMMISSIONER OF PROPOSED

LIQUIDATION. Not later than the fifth day after the date on

which the board's resolution recommending voluntary dissolution

is adopted, the board's presiding officer shall notify the

commissioner in writing of the reasons for the proposed

liquidation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.453. NOTICE OF MEETING TO LIQUIDATE. Notice of the

special meeting to consider voluntary liquidation shall be mailed

by first-class mail to each member of the credit union and the

commissioner not later than the 10th day before the date of the

meeting.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.454. CREDIT UNION OPERATIONS BEFORE AND AFTER VOTE.

Immediately after notice under Section 126.453 is mailed, the

commissioner may restrict control or give direction with respect

to the continued business of the credit union pending

consideration of voluntary liquidation by the members. During

that period, no member shall withdraw an aggregate amount in

excess of the share insurance covered by the credit union. No new

extensions of credit shall be funded during the period between

the board of directors' adoption of the resolution recommending

voluntary liquidation and the membership meeting called to

consider voluntary liquidation, except for the issuance of loans

fully secured by a pledge of shares and the funding of

outstanding loan commitments approved before adoption of the

resolution. If the vote to dissolve and liquidate the credit

union is affirmative, the credit union may conduct only business

incidental to liquidation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 52, eff. Sept. 1,

2003.

Sec. 126.455. VOTE ON VOLUNTARY LIQUIDATION. At a special

meeting called to consider the proposed liquidation, a majority

of the credit union members, but not less than a quorum, may vote

to dissolve and liquidate the credit union. Those members casting

votes by mail or at the meeting constitute a quorum for the

transaction of business at the special meeting, notwithstanding a

bylaw provision to the contrary.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 53, eff. Sept. 1,

2003.

Sec. 126.456. NOTICE TO COMMISSIONER OF AFFIRMATIVE VOTE TO

LIQUIDATE. (a) The board's presiding officer or president and

the secretary shall notify the commissioner of the intention to

liquidate not later than the fifth day after the affirmative vote

to dissolve and liquidate.

(b) The person notifying the commissioner must include a list of

the names and addresses of the credit union's officers and

directors with the notice.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 126.457. APPOINTMENT OF LIQUIDATING AGENT. (a) If the

members approve the liquidation, the board shall appoint a

liquidating agent to:

(1) conserve and collect the credit union's assets;

(2) wind up the credit union's affairs;

(3) discharge the credit union's debts;

(4) distribute the credit union's assets; and

(5) take any other action necessary and incidental to

liquidating the credit union.

(b) The National Credit Union Administration or other insuring

organization has the right of first refusal to be appointed as

liquidating agent of any credit union that it insures.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 533, Sec. 54, eff. Sept. 1,

2003.

Sec. 126.458. APPLICATION OF LAW TO CREDIT UNION IN VOLUNTARY

LIQUIDATION. A credit union in the process of voluntary

dissolution and liquidation remains subject to this subtitle and

Chapter 15, including provisions for examination by the

commissioner, and the credit union shall furnish reports as

required by the commissioner.

Added by Acts 2003, 78th Leg., ch. 533, Sec. 55, eff. Sept. 1,

2003.



CHAPTER 149. MISCELLANEOUS PROVISIONS RELATING TO CREDIT UNIONS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE D. CREDIT UNIONS

CHAPTER 149. MISCELLANEOUS PROVISIONS RELATING TO CREDIT UNIONS

Sec. 149.001. APPLICABILITY OF CHAPTERS 3 AND 4, BUSINESS &

COMMERCE CODE. (a) Chapters 3 and 4, Business & Commerce

Code, determine the rights, responsibilities, and liabilities of

a person regarding an item drawn on, transferred to, or

presented, remitted, collected, settled, negotiated, or otherwise

handled by a credit union as if the credit union were a bank,

unless otherwise provided by written agreement of the parties.

(b) In this section:

(1) "Credit union" means a credit union authorized to do

business in this state under this subtitle or the Federal Credit

Union Act (12 U.S.C. Section 1751 et seq.).

(2) "Item":

(A) means an instrument, whether or not negotiable, for the

payment of money; and

(B) does not include money.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 149.002. EXEMPTION FROM SECURITIES LAWS. (a) Except as

required by this subtitle, a credit union authorized to do

business under this subtitle or the Federal Credit Union Act (12

U.S.C. Section 1751 et seq.) and an officer, employee, or agent

of the credit union engaged in selling, issuing, or offering a

security issued by a state or federal credit union are exempt

from a law of this state to the extent the law provides for

supervision, registration, or regulation in connection with

selling, issuing, or offering a security.

(b) The sale, issuance, or offering of a security issued by a

state or federal credit union is legal without any action or

approval by any official, other than the credit union

commissioner, who is authorized to license, regulate, or

supervise the sale, issuance, or offering of securities.

(c) In this section, "security" has the meaning assigned by

Section 4, The Securities Act (Article 581-4, Vernon's Texas

Civil Statutes).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 151. REGULATION OF MONEY SERVICES BUSINESSES

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE E. OTHER FINANCIAL BUSINESSES

CHAPTER 151. REGULATION OF MONEY SERVICES BUSINESSES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 151.001. SHORT TITLE. This chapter may be cited as the

Money Services Act.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.002. DEFINITIONS. (a) This section defines general

terms that apply to an applicant for or holder of a money

services license issued under this chapter, regardless of whether

the license is a money transmission license or a currency

exchange license. Additional terms that apply specifically to

money transmission are defined in Section 151.301. Additional

terms that apply specifically to currency exchange are defined in

Section 151.501.

(b) In this chapter:

(1) "Applicant" means a person that files an application for a

license under this chapter.

(2) "Authorized delegate" means a person a license holder

appoints under Section 151.402 to conduct money transmission on

behalf of the license holder.

(3) "Bank Secrecy Act" means the Bank Secrecy Act (31 U.S.C.

Section 5311 et seq.), and its implementing regulations set forth

at 31 C.F.R. Part 103.

(4) "Commission" means the Finance Commission of Texas.

(5) "Commissioner" means the Banking Commissioner of Texas or a

person designated by the banking commissioner and acting under

the banking commissioner's direction and authority.

(6) "Control" means ownership of, or the power to directly or

indirectly vote, 25 percent or more of the outstanding voting

interests of a license holder or applicant, and includes an

individual whose ownership is through one or more legal entities.

(7) "Currency exchange" has the meaning assigned by Section

151.501.

(8) "Currency exchange license" means a license issued under

Subchapter F.

(9) "Department" means the Texas Department of Banking.

(10) "Executive officer" means a president, a presiding officer

of the executive committee, a treasurer or chief financial

officer, or any other individual who performs similar functions.

(11) "License holder" means a person that holds a money

transmission license or a currency exchange license.

(12) "Location" means a place at which activity regulated by

this chapter occurs.

(13) "Material litigation" means any litigation that, according

to generally accepted accounting principles, is considered

significant to an applicant's or license holder's financial

health and would be required to be referenced in that entity's

audited financial statements, report to shareholders, or similar

documents.

(14) "Money services" means money transmission or currency

exchange.

(15) "Money transmission" has the meaning assigned by Section

151.301.

(16) "Money transmission license" means a license issued under

Subchapter D.

(17) "Person" means an individual or legal entity.

(18) "Principal" means:

(A) with respect to a sole proprietorship, an owner; or

(B) with respect to a legal entity other than a sole

proprietorship, an executive officer, director, general partner,

trustee, or manager, as applicable.

(19) "Record" means information that is:

(A) inscribed on a tangible medium; or

(B) stored in an electronic or other medium and retrievable in

perceivable form.

(20) "Responsible individual" means an individual who has direct

control over or significant management policy and decision-making

authority with respect to a license holder's ongoing, daily money

services operations in this state.

(21) "USA PATRIOT ACT" means the Uniting and Strengthening

America by Providing Appropriate Tools Required to Intercept and

Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 (Pub. L. No.

107-56, 115 Stat. 272).

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.003. EXCLUSIONS. The following persons are not

required to be licensed under this chapter:

(1) the United States or an instrumentality of the United

States, including the United States Post Office or a contractor

acting on behalf of the United States Post Office;

(2) a state or an agency, political subdivision, or other

instrumentality of a state;

(3) a federally insured financial institution, as that term is

defined by Section 201.101, that is organized under the laws of

this state, another state, or the United States;

(4) a foreign bank branch or agency in the United States

established under the federal International Banking Act of 1978

(12 U.S.C. Section 3101 et seq.);

(5) a person acting as an agent for an entity excluded under

Subdivision (3) or (4), to the extent of the person's actions in

that capacity, provided that:

(A) the entity is liable for satisfying the money services

obligation owed to the purchaser on the person's receipt of the

purchaser's money; and

(B) the entity and person enter into a written contract that

appoints the person as the entity's agent and the person acts

only within the scope of authority conferred by the contract;

(6) a person that, on behalf of the United States or a

department, agency, or instrumentality of the United States, or a

state or county, city, or any other governmental agency or

political subdivision of a state, provides electronic funds

transfer services of governmental benefits for a federal, state,

county, or local governmental agency;

(7) a person that acts as an intermediary on behalf of and at

the direction of a license holder in the process by which the

license holder, after receiving money or monetary value from a

purchaser, either directly or through an authorized delegate,

transmits the money or monetary value to the purchaser's

designated recipient, provided that the license holder is liable

for satisfying the obligation owed to the purchaser;

(8) an attorney or title company that in connection with a real

property transaction receives and disburses domestic currency or

issues an escrow or trust fund check only on behalf of a party to

the transaction;

(9) a person engaged in the business of currency transportation

who is both a registered motor carrier under Chapter 643,

Transportation Code, and a licensed armored car company or

courier company under Chapter 1702, Occupations Code, provided

that the person does not engage in the money transmission or

currency exchange business without a license issued under this

chapter; and

(10) any other person, transaction, or class of persons or

transactions exempted by commission rule or any other person or

transaction exempted by the commissioner's order on a finding

that the licensing of the person is not necessary to achieve the

purposes of this chapter.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 151.101. ADMINISTRATION. The department shall administer

this chapter.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.102. RULES. (a) The commission may adopt rules to

administer and enforce this chapter, including rules necessary or

appropriate to:

(1) implement and clarify this chapter;

(2) preserve and protect the safety and soundness of money

services businesses;

(3) protect the interests of purchasers of money services and

the public;

(4) protect against drug trafficking, terrorist funding, and

money laundering, structuring, or a related financial crime; and

(5) recover the cost of maintaining and operating the department

and the cost of administering and enforcing this chapter and

other applicable law by imposing and collecting proportionate and

equitable fees and costs for notices, applications, examinations,

investigations, and other actions required to achieve the

purposes of this chapter.

(b) The presence or absence of a specific reference in this

chapter to a rule regarding a particular subject is not intended

to and does not limit the general rulemaking authority granted to

the commission by this section.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.103. COMMISSIONER'S GENERAL AUTHORITY. (a) Each power

granted to the commissioner under this chapter is in addition to,

and not in limitation of, each other power granted under this

chapter. The fact that the commissioner possesses, or has

exercised, a power under a provision of this chapter does not

preclude the commissioner from exercising a power under any other

provision of this chapter.

(b) Each power granted to the commissioner under this chapter is

in addition to, and not in limitation of, powers granted to the

commissioner under other law. The fact that the commissioner

possesses, or has exercised, a power under any other provision of

law does not preclude the commissioner from exercising any power

under this chapter. The fact that the commissioner possesses, or

has exercised, a power under a provision of this chapter does not

preclude the commissioner from exercising a power under any other

law.

(c) The commissioner may impose on any authority, approval,

exemption, license, or order issued or granted under this chapter

any condition the commissioner considers reasonably necessary or

appropriate to carry out and achieve the purposes of this

chapter.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.104. INVESTIGATIONS. (a) The commissioner may conduct

investigations in or outside this state and the United States as

the commissioner considers necessary or appropriate to administer

and enforce this chapter, including investigations to:

(1) determine whether to approve an application for or renewal

of a license or a request for approval or exemption filed under

this chapter or a rule adopted or order issued under this

chapter;

(2) determine whether a person has violated or is likely to

violate this chapter or a rule adopted or order issued under this

chapter;

(3) determine whether a license or authorized delegate

designation should be revoked or suspended;

(4) otherwise aid in the enforcement of this chapter or a rule

adopted or order issued under this chapter; and

(5) aid in the adoption of rules or issuance of orders under

this chapter.

(b) For purposes of an investigation, examination, or other

proceeding under this chapter, the commissioner may administer or

cause to be administered oaths, subpoena witnesses, compel the

attendance of witnesses, take evidence, and require the

production of any document that the commissioner determines to be

relevant to the inquiry.

(c) If a person refuses to obey a subpoena, a district court of

Travis County, on application by the commissioner, may issue an

order requiring the person to appear before the commissioner and

produce documents or give evidence regarding the matter under

investigation.

(d) The commissioner may employ a person or request the attorney

general, the Department of Public Safety, or any other state,

federal, or local law enforcement agency to assist in enforcing

this chapter.

(e) The commissioner may recover the reasonable costs incurred

in connection with an investigation conducted under this chapter

from the person that is the subject of the investigation.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.105. REGULATORY COOPERATION. (a) To efficiently and

effectively administer and enforce this chapter and to minimize

regulatory burden, the commissioner may cooperate, coordinate,

and share information with another state, federal, or foreign

governmental agency that:

(1) regulates or supervises persons engaged in money services

businesses or activities subject to this chapter; or

(2) is authorized to investigate or prosecute violations of a

state, federal, or foreign law related to persons engaged in

money services businesses or activities subject to this chapter,

including a state attorney general's office.

(b) The commissioner, with respect to an agency described by and

for the purposes set forth in Subsection (a), may:

(1) enter into a written cooperation, coordination, or

information-sharing contract or agreement with the agency;

(2) share information with the agency, subject to the

confidentiality provisions of Section 151.606(b)(3);

(3) conduct a joint or concurrent on-site examination or other

investigation or enforcement action with the agency;

(4) accept a report of examination or investigation by, or a

report submitted to, the agency, in which event the accepted

report is an official report of the commissioner for all

purposes;

(5) engage the services of the agency to assist the commissioner

in performing or discharging a duty or responsibility imposed by

this chapter or other law and pay a reasonable fee for the

services;

(6) share with the agency any supervisory or examination fees

assessed against a license holder or authorized delegate under

this chapter and receive a portion of supervisory or examination

fees assessed by the agency against a license holder or

authorized delegate; and

(7) take other action as the commissioner considers reasonably

necessary or appropriate to carry out and achieve the purposes of

this chapter.

(c) The commissioner may not waive, and nothing in this section

constitutes a waiver of, the commissioner's authority to conduct

an examination or investigation or otherwise take independent

action authorized by this chapter or a rule adopted or order

issued under this chapter to enforce compliance with applicable

state or federal law.

(d) A joint examination or investigation, or acceptance of an

examination or investigation report, does not waive an

examination assessment provided for in this chapter.

(e) Chapter 2254, Government Code, does not apply to a contract

or agreement entered into under this section.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.106. CONSENT TO SERVICE OF PROCESS. A license holder,

an authorized delegate, or a person who knowingly engages in

activities that are regulated and require a license under this

chapter, with or without filing an application for a license or

holding a license under this chapter, is considered to have

consented to the jurisdiction of the courts of this state for all

actions arising under this chapter.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. GENERAL QUALIFICATIONS AND PROVISIONS

APPLICABLE TO MONEY SERVICES LICENSES

Sec. 151.201. SCOPE. This subchapter sets out the general

qualifications and provisions that apply to a money services

license, regardless of whether the license is a money

transmission license or a currency exchange license. Subchapters

D and E set forth the additional qualifications and provisions

that apply specifically to a money transmission license.

Subchapter F sets forth the additional qualifications and

provisions that apply specifically to a currency exchange

license.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.202. QUALIFICATIONS FOR LICENSE. (a) Subject to

Subsections (b) and (c), to qualify for a license under this

chapter, an applicant must demonstrate to the satisfaction of the

commissioner that:

(1) the financial responsibility and condition, financial and

business experience, competence, character, and general fitness

of the applicant justify the confidence of the public and warrant

the belief that the applicant will conduct business in compliance

with this chapter and the rules adopted under this chapter and

other applicable state and federal law;

(2) the issuance of the license is in the public interest;

(3) the applicant, a principal of the applicant, or a person in

control of the applicant does not owe the department a delinquent

fee, assessment, administrative penalty, or other amount imposed

under this chapter or a rule adopted or order issued under this

chapter;

(4) the applicant, if a partnership, and any partner that would

generally be liable for the obligations of the partnership, does

not owe a delinquent federal tax;

(5) the applicant, if a corporation:

(A) is in good standing and statutory compliance in the state or

country of incorporation;

(B) is authorized to engage in business in this state; and

(C) does not owe any delinquent franchise or other taxes to this

state;

(6) the applicant, if not a corporation, is properly registered

under the laws of this state or another state or country and, if

required, is authorized to engage in business in this state; and

(7) the applicant, a principal of the applicant, or a principal

of a person in control of the applicant is not listed on the

specifically designated nationals and blocked persons list

prepared by the United States Department of the Treasury, or

designated successor agency, as a potential threat to commit or

fund terrorist acts.

(b) In determining whether an applicant has demonstrated

satisfaction of the qualifications identified in Subsection

(a)(1), the commissioner shall consider the financial

responsibility and condition, financial and business experience,

competence, character, and general fitness of each principal of,

person in control of, principal of a person in control of, and

proposed responsible individual of the applicant and may deny

approval of the application on the basis that the applicant has

failed to demonstrate satisfaction of the requisite

qualifications with respect to one or more of those persons.

(c) The commissioner may not issue a license to an applicant if

the applicant or one of the following persons has been convicted

within the preceding 10 years of a criminal offense specified in

Subsection (e):

(1) if the applicant is an individual, the spouse or proposed

responsible individual or individuals of the applicant;

(2) if the applicant is an entity that is wholly owned, directly

or indirectly, by a single individual, the spouse of the

individual; or

(3) if the applicant is a person other than an individual, a

principal of, person in control of, principal of a person in

control of, or proposed responsible individual or individuals of

the applicant.

(d) The commissioner, on a finding that the conviction does not

reflect adversely on the present likelihood that the applicant

will conduct business in compliance with this chapter, rules

adopted under this chapter, and other applicable state and

federal law, may waive a disqualification under Subsection (c)

based on the conviction of a spouse or a corporate applicant or

corporate person in control of an applicant.

(e) For purposes of Subsection (c), a disqualifying conviction

is a conviction for a felony criminal offense:

(1) under state or federal law that involves or relates to:

(A) deception, dishonesty, or defalcation;

(B) money transmission or other money services, including a

reporting, recordkeeping or registration requirement of the Bank

Secrecy Act, the USA PATRIOT ACT, or Chapter 271;

(C) money laundering, structuring, or a related financial crime;

(D) drug trafficking; or

(E) terrorist funding; and

(2) under a similar law of a foreign country unless the

applicant demonstrates to the satisfaction of the commissioner

that the conviction was based on extenuating circumstances

unrelated to the person's reputation for honesty and obedience to

law.

(f) For purposes of Subsection (c), a person is considered to

have been convicted of an offense if the person has been found

guilty or pleaded guilty or nolo contendere to the charge or has

been placed on probation or deferred adjudication without regard

to whether a judgment of conviction has been entered by the

court.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.203. APPLICATION FOR LICENSE. (a) An application for

a license under this chapter must be made under oath and in the

form and medium required by the commissioner. The application

must contain:

(1) the legal name and residential and business address of the

applicant and each principal of the applicant;

(2) the taxpayer identification number, social security number,

driver's license number, or other identifying information the

commissioner requires of the applicant and each principal of the

applicant; and

(3) any other information or documentation the commissioner

reasonably requires to determine whether the applicant qualifies

for and should be issued the license for which application is

made.

(b) The commissioner, at the time the application is submitted

or in connection with an investigation of the application under

Section 151.204, may require the applicant, the spouse of the

applicant, a principal of, individual who is a person in control

of, or proposed responsible individual of the applicant, or any

other individual associated with the applicant and the proposed

licensed activities, to provide the department a complete set of

fingerprints for purposes of a criminal background investigation.

(c) An applicant must certify in writing on the application that

the applicant and each principal of, person in control of, and

proposed responsible individual of the applicant:

(1) is familiar with and agrees to fully comply with all

applicable state and federal laws and regulations pertaining to

the applicant's proposed money services business, including this

chapter, relevant provisions of the Bank Secrecy Act, the USA

PATRIOT ACT, and Chapter 271;

(2) has not within the preceding three years knowingly failed to

file or evaded the obligation to file a report, including a

currency transaction or suspicious activity report required by

the Bank Secrecy Act, the USA PATRIOT ACT, or Chapter 271; and

(3) has not knowingly accepted money for transmission or

exchange in which a portion of the money was derived from an

illegal transaction or activity.

(d) The commissioner may waive an application requirement or

permit the submission of substituted information in lieu of the

information generally required in an application, either with

respect to a specific applicant or a category of applicants, if

the commissioner determines that the waiver or substitution of

information is consistent with achievement of the purposes of

this chapter.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.204. PROCESSING AND INVESTIGATION OF APPLICATION. (a)

An application for a license under this chapter shall be

processed and acted on according to the time periods established

by commission rule.

(b) On receipt of an application that meets the requirements of

Section 151.203 and Section 151.304 or 151.504, as applicable,

the commissioner shall investigate the applicant to determine

whether the prescribed qualifications have been met. The

commissioner may:

(1) conduct an on-site investigation of the applicant;

(2) employ a screening service to assist with the investigation;

(3) to the extent the commissioner considers reasonably

necessary to evaluate the application and the applicant's

qualifications, investigate the financial responsibility and

condition, financial and business experience, character and

general fitness of each principal of, person in control of,

principal of a person in control of, or proposed responsible

individual of the applicant or any other person that is or will

be associated with the applicant's licensed activities in this

state; or

(4) require additional information and take other action the

commissioner considers reasonably necessary.

(c) The commissioner may collect from the applicant the

reasonable expenses of an on-site examination or third-party

investigation. Additionally, depending on the nature and extent

of the investigation required in connection with a particular

application, the commissioner may require an applicant to pay a

nonrefundable investigation fee in an amount established by

commission rule.

(d) The commissioner may suspend consideration of an application

for a license if the applicant or a principal of, person in

control of, or proposed responsible individual of the applicant

is the subject of a pending state or federal criminal

prosecution, state or federal government enforcement action, or

state or federal asset forfeiture proceeding until the conclusion

of the prosecution, action, or proceeding.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.205. ISSUANCE OF LICENSE. (a) The commissioner shall

issue a license if the commissioner, with respect to the license

for which application has been made, finds that:

(1) the applicant meets the prescribed qualifications and it is

reasonable to believe that the applicant's business will be

conducted fairly and lawfully, according to applicable state and

federal law, and in a manner commanding the public's trust and

confidence;

(2) the issuance of the license is in the public interest;

(3) the documentation and forms required to be submitted by the

applicant are acceptable; and

(4) the applicant has satisfied all requirements for licensure.

(b) If the commissioner finds that the applicant for any reason

fails to possess the qualifications or satisfy the requirements

for the license for which application is made, the commissioner

shall inform the applicant in writing that the application is

denied and state the reasons for the denial. The applicant may

appeal the denial by filing a written request for a hearing with

the commissioner not later than the 30th day after the date the

notice is mailed. A hearing on the denial must be held not later

than the 45th day after the date the commissioner receives the

written request unless the administrative law judge extends the

period for good cause or the parties agree to a later hearing

date. The hearing is considered a contested case hearing and is

subject to Section 151.801.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.206. TRANSFER OR ASSIGNMENT OF LICENSE. A license

issued under this chapter may not be transferred or assigned.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.207. RENEWAL OF LICENSE. (a) Regardless of the date

on which a license under this chapter is issued, the license

expires on August 15 of each year unless the license is renewed

in accordance with this section or is previously surrendered by

the license holder or suspended or revoked by the commissioner.

(b) As a condition of renewal, a license holder must continue to

possess the qualifications and satisfy the requirements that

apply to an applicant for a new money transmission license or

currency exchange license, as applicable. Additionally, not

later than July 1 of each year, a license holder must:

(1) pay an annual renewal fee in an amount established by

commission rule; and

(2) submit a renewal report that is under oath, is in the form

and medium required by the commissioner, and contains:

(A) if the license is a money transmission license, an audited

unconsolidated financial statement dated as of the last day of

the license holder's fiscal year that ended in the immediately

preceding calendar year;

(B) if the license is a currency exchange license, a financial

statement, audited or unaudited, dated as of the last day of the

license holder's fiscal year that ended in the immediately

preceding calendar year; and

(C) documentation and certification, or any other information

the commissioner reasonably requires to determine the security,

net worth, permissible investments, and other requirements the

license holder must satisfy and whether the license holder

continues to meet the qualifications and requirements for

licensure.

(c) If the department does not receive a license holder's

renewal fee and complete renewal report on or before July 1, the

commissioner shall notify the license holder in writing that:

(1) the license holder has until August 15 to submit the renewal

report and pay the renewal fee; and

(2) the license holder must pay a late fee, in an amount that is

established by commission rule and not subject to appeal, for

each business day after July 1 that the commissioner does not

receive the completed renewal report and renewal fee.

(d) If the license holder fails to submit the completed renewal

report and pay the renewal fee and any late fee due, the license

expires effective 5 p.m. central daylight time on August 15, and

the license holder must cease and desist from engaging in the

business of money transmission or currency exchange, as

applicable, as of that time. The expiration of a license is not

subject to appeal.

(e) On timely receipt of a license holder's complete renewal

report, renewal fee, and any late fee due, the department shall

review the report and, if necessary, investigate the business and

records of the license holder. On completion of the review and

investigation, if any, the commissioner may:

(1) renew the license;

(2) impose conditions on the renewal of the license the

commissioner may consider reasonably necessary or appropriate; or

(3) suspend or revoke the license on the basis of a ground

specified in Section 151.703.

(f) On written application and for good cause shown, the

commissioner may extend the time for filing the fee and report

required under this section.

(g) The holder or principal of or the person in control of the

holder of an expired license, or the holder or principal of or

person in control of the holder of a license surrendered under

Section 151.208, that wishes to conduct activities for which a

license is required under this chapter must file a new license

application and satisfy all requirements for licensure that apply

at the time the new application is filed.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.208. SURRENDER OF LICENSE. (a) A license holder may

surrender the license holder's license by delivering the original

license to the commissioner along with a written notice of

surrender that includes the location at which the license

holder's records will be stored and the name, address, telephone

number, and other contact information for an individual who is

authorized to provide access to the records.

(b) A license holder shall surrender the license holder's

license if the license holder becomes ineligible for a license

under Section 151.202(c).

(c) The surrender of a license does not reduce or eliminate a

license holder's civil or criminal liability arising from any

acts or omissions before the surrender of the license, including

any administrative action undertaken by the commissioner to deny

the renewal of a license, to revoke or suspend a license, to

assess an administrative penalty, to order the payment of

restitution, or to exercise any other authority under this

chapter. Further, the surrender of a license does not release

the security required of the license holder under Section 151.308

or 151.506.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.209. REFUNDS. A fee or cost paid under this chapter in

connection with an application or renewal is not refundable.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. MONEY TRANSMISSION LICENSE

Sec. 151.301. DEFINITIONS. (a) This section defines terms that

apply to an applicant for or holder of a money transmission

license issued under this subchapter.

(b) In this subchapter:

(1) "Currency" means the coin and paper money of the United

States or another country that is designated as legal tender and

circulates and is customarily used and accepted as a medium of

exchange in the country of issuance.

(2) "Electronic instrument" means a card or other tangible

object for the transmission, transfer, or payment of money or

monetary value, that contains an electronic chip or strip for the

storage of information or that provides access to information.

(3) "Money" or "monetary value" means currency or a claim that

can be converted into currency through a financial institution,

electronic payments network, or other formal or informal payment

system.

(4) "Money transmission" means the receipt of money or monetary

value by any means in exchange for a promise to make the money or

monetary value available at a later time or different location.

The term:

(A) includes:

(i) selling or issuing stored value or payment instruments,

including checks, money orders, and traveler's checks;

(ii) receiving money or monetary value for transmission,

including by payment instrument, wire, facsimile, electronic

transfer, or ACH debit;

(iii) providing third-party bill paying services; or

(iv) receiving currency or an instrument payable in currency to

physically transport the currency or its equivalent from one

location to another by motor vehicle or other means of

transportation or through the use of the mail or a shipping,

courier, or other delivery service; and

(B) does not include the provision solely of online or

telecommunication services or connection services to the

Internet.

(5) "Outstanding" means:

(A) with respect to a payment instrument or stored value, a

payment instrument or stored value that has been issued and sold

in the United States directly by the license holder, or sold by

an authorized delegate of the license holder in the United States

and reported to the license holder, that has not yet been paid by

or for the license holder; or

(B) with respect to transmission, a money transmission for which

the license holder, directly or through an authorized delegate of

the license holder, has received money or monetary value from the

customer for transmission, but has not yet completed the money

transmission by delivering the money or monetary value to the

person designated by the customer or refunded the money or

monetary value to the customer.

(6) "Payment instrument" means a written or electronic

equivalent of a check, draft, money order, traveler's check, or

other written or electronic instrument, service, or device for

the transmission or payment of money or monetary value, sold or

issued to one or more persons, regardless of whether negotiable.

The term does not include an instrument, service, or device that:

(A) transfers money directly from a purchaser to a creditor of

the purchaser or to an agent of the creditor;

(B) is redeemed by the issuer in goods or services or a cash or

credit refund under circumstances not designed to evade the

obligations and responsibilities imposed by this chapter; or

(C) is a credit card voucher or letter of credit.

(7) "Receive" means to obtain possession of money or monetary

value in a manner that cannot be reversed through the exercise of

routine contractual or statutory rights.

(8) "Stored value" means monetary value evidenced by an

electronic record that is prefunded and for which value is

reduced on each use. The term does not include an electronic

record that is:

(A) loaded with points, miles, or other nonmonetary value; or

(B) not sold to the public but distributed as a reward or

charitable donation.

(9) "Unsafe or unsound act or practice" means a practice of or

conduct by a license holder or an authorized delegate of the

license holder that creates the likelihood of material loss,

insolvency, or dissipation of the license holder's assets, or

that otherwise materially prejudices the interests of the license

holder or the license holder's customers.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.302. LICENSE REQUIRED. (a) A person may not engage in

the business of money transmission or advertise, solicit, or hold

itself out as a person that engages in the business of money

transmission unless the person:

(1) is licensed under this subchapter;

(2) is an authorized delegate of a person licensed under this

subchapter, appointed by the license holder in accordance with

Section 151.402;

(3) is excluded from licensure under Section 151.003; or

(4) has been granted an exemption under Subsection (c).

(b) For purposes of this chapter:

(1) a person engages in the business of money transmission if

the person conducts money transmission for persons located in

this state and receives compensation or expects to receive

compensation, directly or indirectly, for conducting the

transmissions; and

(2) a person solicits, advertises, or holds itself out as a

person that engages in the business of money transmission if the

person represents that the person will conduct money transmission

for persons located in this state.

(c) On application and a finding that the exemption is in the

public interest, the commissioner may exempt a person that:

(1) incidentally engages in the money transmission business only

to the extent reasonable and necessary to accomplish a primary

business objective unrelated to the money transmission business;

(2) does not advertise or offer money transmission services to

the public except to the extent reasonable and necessary to

fairly advertise or offer the person's primary business services;

and

(3) either transmits money exclusively in connection with

commercial contracts in interstate commerce or does not charge a

fee to transmit money or transmits money without a fee as an

inducement for customer participation in the person's primary

business.

(d) A license holder may engage in the money transmission

business at one or more locations in this state owned, directly

or indirectly by the license holder, or through one or more

authorized delegates, or both, under a single license granted to

the license holder.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.303. ADDITIONAL QUALIFICATIONS. In addition to the

general qualifications for licensure set forth in Section

151.202, an applicant for a money transmission license must

demonstrate to the satisfaction of the commissioner that:

(1) the applicant has and will maintain the minimum net worth

required under Section 151.307;

(2) the applicant's financial condition will enable the

applicant to safely and soundly engage in the business of money

transmission; and

(3) the applicant does not engage in any activity or practice

that adversely affects the applicant's safety and soundness.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.304. APPLICATION AND ACCOMPANYING FEE, STATEMENTS, AND

SECURITY. (a) An applicant for a money transmission license

must submit an application in accordance with Section 151.203.

(b) At the time an application for a money transmission license

is submitted, an applicant must file with the department:

(1) an application fee in the amount established by commission

rule;

(2) audited financial statements that are satisfactory to the

commissioner for purposes of determining whether the applicant

has the minimum net worth required under Section 151.307 and is

likely to maintain the required minimum net worth if a license is

issued; and

(3) security in the amount of $300,000, that meets the

requirements of Section 151.308, and an undertaking or agreement

that the applicant will increase or supplement the security to

equal the aggregate security required by the commissioner under

that section before the issuance of the license and the start of

operations.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.305. INVESTIGATION AND ACTION ON APPLICATION. The

commissioner shall investigate the applicant and act on the

application in accordance with Sections 151.204 and 151.205.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.306. TEMPORARY LICENSE. (a) The commissioner may

issue a temporary license to a person that is engaging in money

transmission, but has not obtained a license under this

subchapter, if the person:

(1) certifies in writing that the person qualifies for the

license and will submit a completed license application not later

than the 60th day after the date the temporary license is issued;

(2) submits a recent financial statement acceptable to the

commissioner that reflects the minimum net worth required under

Section 151.307;

(3) provides security that meets the requirements of Section

151.308 in an amount specified by the commissioner, but not less

than $300,000;

(4) agrees in writing that, until a permanent license is issued,

the person will engage only in activities being conducted at

existing locations; and

(5) pays the application fee and a nonrefundable temporary

license fee in the amount established by commission rule.

(b) The effective period for a temporary license may not exceed

90 days from the date the license is issued, provided that the

commissioner may extend the period for not more than an

additional 30 days if necessary to complete the processing of a

timely filed application for which approval is likely.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.307. NET WORTH. (a) An applicant for a money

transmission license must possess, and a money transmission

license holder must maintain at all times, a minimum net worth

computed in accordance with generally accepted accounting

principles of:

(1) $100,000, if business is proposed to be or is conducted,

directly or through an authorized delegate, at four or fewer

locations; or

(2) $500,000, if business is proposed to be or is conducted,

directly or through an authorized delegate, at five or more

locations.

(b) The commissioner may increase the amount of net worth

required of an applicant or license holder, up to a maximum of $1

million, if the commissioner determines, with respect to the

applicant or license holder, that a higher net worth is necessary

to achieve the purposes of this chapter based on:

(1) the nature and volume of the projected or established

business;

(2) the number of locations at or through which money

transmission is or will be conducted;

(3) the amount, nature, quality, and liquidity of its assets;

(4) the amount and nature of its liabilities;

(5) the history of its operations and prospects for earning and

retaining income;

(6) the quality of its operations;

(7) the quality of its management;

(8) the nature and quality of its principals and persons in

control;

(9) the history of its compliance with applicable state and

federal law; and

(10) any other factor the commissioner considers relevant.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.308. SECURITY. (a) An applicant for a money

transmission license must provide, and a money transmission

license holder must maintain at all times, security consisting of

a surety bond, an irrevocable letter of credit, or a deposit

instead of a bond in accordance with this section.

(b) The amount of the required security is the greater of

$300,000 or an amount equal to one percent of the license

holder's total yearly dollar volume of money transmission

business in this state or the applicant's projected total volume

of business in this state for the first year of licensure, up to

a maximum of $2 million. When the amount of the required

security exceeds $1 million, the applicant or license holder may,

in the alternative, provide security in the amount of $1 million,

plus a dollar for dollar increase in the net worth of the

applicant or license holder over the amount required under

Section 151.307, up to a total amount of $2 million.

(c) The security must:

(1) be in a form satisfactory to the commissioner;

(2) be payable to any claimant or to the commissioner, on behalf

of a claimant or this state, for any liability arising out of the

license holder's money transmission business in this state,

incurred under, subject to, or by virtue of this chapter;

(3) be conditioned on the faithful compliance of the license

holder or the principals, responsible individuals, employees and

authorized delegates of the license holder with this chapter or

any rule adopted or order issued under this chapter; and

(4) if the security is a bond, be issued by a qualified surety

company authorized to engage in business in this state and

acceptable to the commissioner or, if the security is an

irrevocable letter of credit, be issued by a financial

institution acceptable to the commissioner.

(d) A claimant may bring suit directly on the security, or the

commissioner may bring suit on behalf of the claimant or the

state, either in one action or in successive actions.

(e) The commissioner may collect from the security or proceeds

of the security any delinquent fee, assessment, cost, penalty, or

other amount imposed on and owed by a license holder. If the

security is a surety bond, the commissioner shall give the surety

reasonable prior notice of a hearing to impose an administrative

penalty against the license holder, provided that a surety may

not be considered an interested, aggrieved, or affected person

for purposes of an administrative proceeding under Section

151.801 or Chapter 2001, Government Code.

(f) The security remains in effect until canceled, which may

occur only after providing 30 days' written notice to the

commissioner. Cancellation does not affect any liability

incurred or accrued during the period covered by the security.

(g) The security shall cover claims for at least five years

after the license holder surrenders its license or otherwise

ceases to engage in activities for which a license is required

under this subchapter. However, the commissioner may permit the

amount of the security to be reduced or eliminated before that

time to the extent that the amount of the license holder's

obligations to the department and to purchasers in this state is

reduced. The commissioner may permit a license holder to

substitute another form of security when the license holder

ceases to provide money transmission in this state.

(h) If the commissioner at any time reasonably determines that

the required security is insecure, deficient in amount, or

exhausted in whole or in part, the commissioner by written order

shall require the license holder to file or make new or

additional security to comply with this section.

(i) Instead of providing all or part of the amount of the

security required by this section, an applicant or license holder

may deposit, with a financial institution possessing trust powers

that is authorized to conduct a trust business in this state and

is acceptable to the commissioner, an aggregate amount of United

States currency, certificates of deposit, or other cash

equivalents that equals the total amount of the required security

or the remaining part of the security. The deposit:

(1) must be held in trust in the name of and be pledged to the

commissioner;

(2) must secure the same obligations as the security; and

(3) is subject to other conditions and terms the commissioner

may reasonably require.

(j) The security is considered by operation of law to be held in

trust for the benefit of this state and any individual to whom an

obligation arising under this chapter is owed, and may not be

considered an asset or property of the license holder in the

event of bankruptcy, receivership, or a claim against the license

holder unrelated to the license holder's obligations under this

chapter.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.309. PERMISSIBLE INVESTMENTS. (a) A money

transmission license holder must maintain at all times

permissible investments that have an aggregate market value

computed in accordance with generally accepted accounting

principles in an amount not less than:

(1) if the license holder has a net worth of less than $5

million, the aggregate face amount of the license holder's

average outstanding money transmission obligations in the United

States, computed in the manner prescribed by commission rule; or

(2) if the license holder has a net worth of $5 million or more,

50 percent of the amount required by Subdivision (1).

(b) Except to the extent limited by Subsection (d), the

following constitute a permissible investment for purposes of

this section:

(1) 40 percent of the receivables due a license holder from

authorized delegates resulting from money transmission under this

chapter that is not past due or doubtful of collection;

(2) cash in demand or interest-bearing accounts with a federally

insured depository institution, including certificates of

deposit;

(3) certificates of deposit or senior debt obligations of a

domestic federally insured depository institution that are

readily marketable and insured by an agency of the federal

government;

(4) investment grade bonds and other legally created general

obligations of a state, an agency or political subdivision of a

state, the United States, or an instrumentality of the United

States;

(5) obligations that a state, an agency or political subdivision

of a state, the United States, or an instrumentality of the

United States has unconditionally agreed to purchase, insure, or

guarantee and that bear a rating of one of the three highest

grades as defined by a nationally recognized organization that

rates securities;

(6) shares in a money market mutual fund if the mutual fund,

under the terms of the mutual fund's governing documents, is

authorized to invest only in securities of the type described by

Subdivisions (4) and (5) or permitted by commission rule; and

(7) other assets and investments permitted by rule of the

commission or approved by the commissioner in writing, based on a

determination that the assets or investments have a safety

substantially equivalent to other permissible investments.

(c) In addition to investments listed in Subsection (b), a

permissible investment for purposes of Subsection (a) includes:

(1) the security provided under Section 151.308;

(2) a surety bond or letter of credit in addition to the

security provided under Section 151.308, if the additional surety

bond or letter of credit satisfies the requirements of Section

151.308; and

(3) that portion of a surety bond maintained for the benefit of

the purchasers of the license holder's outstanding money

transmission obligations in another state that is not in excess

of the amount of the outstanding obligations in that state,

provided:

(A) the license holder maintains a surety bond or letter of

credit or has on hand other permissible investments, or a

combination of investments, in an amount sufficient to satisfy

the requirements of Subsection (a) with respect to the

outstanding money transmission obligations in this state; and

(B) the surety bond is issued by a surety rated within the top

two rating categories of a nationally recognized United States

rating service.

(d) The commissioner, with respect to a license holder, may

limit or disallow for purposes of determining compliance with

Subsection (a) an investment, surety bond, or letter of credit

otherwise permitted by this section if the commissioner

determines it to be unsatisfactory for investment purposes or to

pose a significant supervisory concern.

(e) A permissible investment subject to this section, even if

commingled with other assets of the license holder, is considered

by operation of law to be held in trust for the benefit of any

individual to whom an obligation arising under this chapter is

owed, and may not be considered an asset or property of the

license holder in the event of bankruptcy, receivership, or a

claim against the license holder unrelated to any of the license

holder's obligations under this chapter.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

SUBCHAPTER E. CONDUCT OF MONEY TRANSMISSION BUSINESS

Sec. 151.401. LIABILITY OF LICENSE HOLDER. A money transmission

license holder is liable for the payment of all money or monetary

value received for transmission either directly or through an

authorized delegate appointed in accordance with Section 151.402.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.402. CONDUCT OF BUSINESS THROUGH AUTHORIZED DELEGATE.

(a) A money transmission license holder may conduct business

regulated under this chapter through an authorized delegate

appointed by the license holder in accordance with this section.

A license holder is responsible for the acts of the authorized

delegate, of which the license holder has or reasonably should

have knowledge, that are conducted pursuant to the authority

granted by the license holder and that relate to the license

holder's money transmission business.

(b) Before a license holder is authorized to conduct business

through an authorized delegate or allows a person to act as the

license holder's authorized delegate, the license holder must:

(1) adopt, and update as necessary, written policies and

procedures designed to ensure that the license holder's

authorized delegate complies with applicable state and federal

law;

(2) enter into a written contract that complies with Subsection

(c); and

(3) conduct a reasonable risk-based background investigation

sufficient for the license holder to determine whether the

authorized delegate has complied with applicable state and

federal law.

(c) The written contract required by Subsection (b)(2) must be

signed by the license holder and the authorized delegate and, at

a minimum, must:

(1) appoint the person signing the contract as the license

holder's authorized delegate with the authority to conduct money

transmission on behalf of the license holder;

(2) set forth the nature and scope of the relationship between

the license holder and the authorized delegate and the respective

rights and responsibilities of the parties;

(3) require the authorized delegate to certify that the delegate

is familiar with and agrees to fully comply with all applicable

state and federal laws, rules, and regulations pertaining to

money transmission, including this chapter and rules adopted

under this chapter, relevant provisions of the Bank Secrecy Act

and the USA PATRIOT ACT, and Chapter 271;

(4) require the authorized delegate to remit and handle money

and monetary value in accordance with Sections 151.403(b) and

(c);

(5) impose a trust on money and monetary value received in

accordance with Section 151.404;

(6) require the authorized delegate to prepare and maintain

records as required by this chapter or a rule adopted under this

chapter or as reasonably requested by the commissioner;

(7) acknowledge that the authorized delegate consents to

examination or investigation by the commissioner;

(8) state that the license holder is subject to regulation by

the commissioner and that, as part of that regulation, the

commissioner may suspend or revoke an authorized delegate

designation or require the license holder to terminate an

authorized delegate designation;

(9) acknowledge receipt of the written policies and procedures

required under Subsection (b)(1); and

(10) acknowledge that the authorized delegate has been provided

regulatory website addresses through which the authorized

delegate can access this chapter and rules adopted under this

chapter and the Bank Secrecy Act, the USA PATRIOT ACT, and

Chapter 271.

(d) A license holder must report to the commissioner the theft

or loss of payment instruments or stored value from the license

holder or an authorized delegate in this state if the total value

of the instruments or stored value exceeds $10,000. The license

holder must make the report as soon as the license holder has

knowledge of the theft or loss.

(e) A license holder must notify the license holder's authorized

delegates and require the delegates to take any action required

by the commissioner if the license holder:

(1) fails to renew the license holder's license; or

(2) is subject to an emergency or final order that affects the

conduct of the license holder's business through an authorized

delegate.

(f) A license holder must maintain a current list of authorized

delegates located in this state that includes the name and

business address of each delegate and must provide the list to

the commissioner on request. A license holder that engages in

business through 11 or more authorized delegates located in this

state must include on the license holder's website a list of the

names and addresses of the authorized delegates of the license

holder located in this state and the delegates' business

addresses. The license holder must update the list quarterly.

(g) The commission by rule may exempt from one or more of the

requirements of this chapter an authorized delegate that is a

federally insured financial institution excluded under Section

151.003(3) or a foreign bank branch or agency excluded under

Section 151.003(4).

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.403. AUTHORIZED DELEGATE CONDUCT. (a) An authorized

delegate of a license holder:

(1) is under a duty to and must act only as authorized under the

contract with the license holder and in strict compliance with

the license holder's written policies and procedures;

(2) must not commit fraud or misrepresentation or make any

fraudulent or false statement or misrepresentation to a license

holder or the commissioner;

(3) must cooperate with an investigation or examination

conducted by the commissioner and is considered to have consented

to the commissioner's examination of the delegate's books and

records;

(4) must not commit an unsafe or unsound act or practice or

conduct business in an unsafe and unsound manner;

(5) must, on discovery, immediately report to the license holder

the theft or loss of payment instruments or stored value;

(6) must prominently display on the form prescribed by the

commissioner a notice that indicates that the person is an

authorized delegate of the license holder under this subchapter;

and

(7) must cease to provide money services as an authorized

delegate of a license holder or take other required action

immediately on receipt of notice from the commissioner or the

license holder as provided by Section 151.402(e).

(b) An authorized delegate shall remit all money owed to the

license holder:

(1) not later than the 10th business day after the date the

authorized delegate receives the money;

(2) in accordance with the contract between the license holder

and the authorized delegate; or

(3) as directed by the commissioner.

(c) Notwithstanding Subsection (b)(1), an authorized delegate

may remit the money at a later date if the authorized delegate

maintains on deposit with an office of a federally insured

financial institution located in the United States an amount

that:

(1) is in an account solely in the name of the license holder;

and

(2) for each day by which the period before the remittance

exceeds 10 business days, is not less than the outstanding

obligations of the license holder routinely incurred by the

authorized delegate on a daily basis.

(d) Any business for which a license is required under this

subchapter that is conducted by an authorized delegate outside

the scope of authority conferred in the contract between the

authorized delegate and the license holder is unlicensed

activity.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.404. TRUST IMPOSED. (a) A license holder shall hold

in trust all money received for transmission directly or from an

authorized delegate from the time of receipt until the time the

transmission obligation is discharged. A trust resulting from

the license holder's actions is in favor of the persons to whom

the related money transmission obligations are owed.

(b) A license holder's authorized delegate shall hold in trust

all money received for transmission by or for the license holder

from the time of receipt until the time the money is remitted by

the authorized delegate to the license holder. A trust resulting

from the authorized delegate's actions is in favor of the license

holder.

(c) A license holder's authorized delegate may not commingle the

money received for transmission by or for the license holder with

the authorized delegate's own money or other property, except to

use in the ordinary course of the delegate's business for the

purpose of making change, if the money is accounted for at the

end of each business day.

(d) If a license holder or the license holder's authorized

delegate commingles any money received for transmission with

money or other property owned or controlled by the license holder

or delegate, all commingled money and other property are

impressed with a trust as provided by this section in an amount

equal to the amount of money received for transmission, less the

amount of fees paid for the transmission.

(e) If the commissioner revokes a license holder's license under

Section 151.703, all money held in trust by the license holder

and the license holder's authorized delegates is assigned to the

commissioner for the benefit of the persons to whom the related

money transmission obligations are owed.

(f) Money of a license holder or authorized delegate impressed

with a trust under this section may not be considered an asset or

property of the license holder or authorized delegate in the

event of bankruptcy, receivership, or a claim against the license

holder or authorized delegate unrelated to the license holder's

or delegate's obligations under this chapter.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.405. DISCLOSURE REQUIREMENTS. (a) A license holder's

name and mailing address or telephone number must be provided to

the purchaser in connection with each money transmission

transaction conducted by the license holder directly or through

an authorized delegate.

(b) A license holder receiving currency or an instrument payable

in currency for transmission must comply with Chapter 278.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

SUBCHAPTER F. CURRENCY EXCHANGE LICENSE

Sec. 151.501. DEFINITIONS. (a) This section defines terms that

apply specifically to an applicant for or holder of a currency

exchange license issued under this subchapter.

(b) In this subchapter:

(1) "Currency" means the coin and paper money of the United

States or any country that is designated as legal tender and

circulates and is customarily used and accepted as a medium of

exchange in the country of issuance.

(2) "Currency exchange" means exchanging the currency of one

government for the currency of another government.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.502. LICENSE REQUIRED. (a) A person may not engage in

the business of currency exchange or advertise, solicit, or hold

itself out as providing currency exchange unless the person:

(1) is licensed under this subchapter;

(2) is licensed for money transmission under Subchapter D;

(3) is an authorized delegate of a person licensed for money

transmission under Subchapter D;

(4) is excluded under Section 151.003; or

(5) has been granted an exemption under Subsection (d).

(b) For purposes of this chapter, a person engages in the

business of currency exchange if the person exchanges currency

and receives compensation or expects to receive compensation,

directly or indirectly, for the currency exchange.

(c) A license holder may engage in the currency exchange

business at one or more locations in this state owned, directly

or indirectly by the license holder, under a single license.

(d) On application and a finding that the exemption is in the

public interest, the commissioner may exempt a retailer,

wholesaler, or service provider that in the ordinary course of

business accepts currency of a foreign country or government as

payment for goods or services, provided that a person is not

eligible for the exemption if:

(1) the value of the goods or services purchased in a single

transaction exceeds $10,000;

(2) the change given or made as a result of the transaction

exceeds $100;

(3) an attempt is made to structure a transaction in a manner

that evades the licensing requirements of this subchapter or

avoids using a business licensed under this chapter;

(4) the person is engaged in the business of cashing checks,

drafts, or other payment instruments for consideration and is not

otherwise exempt from licensing under this chapter; or

(5) the person would not be eligible for a license under this

chapter.

(e) In accordance with the investigation provisions of this

chapter, the commissioner may examine a person to verify the

person's exempt status under Subsection (d).

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.503. QUALIFICATIONS. An applicant for a currency

exchange license must have the qualifications set forth in

Section 151.202.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.504. APPLICATION AND ACCOMPANYING FEE AND SECURITY.

(a) An applicant for a currency exchange license must submit an

application in accordance with Section 151.203.

(b) At the time an application for a currency exchange license

is submitted, an applicant must file with the department:

(1) an application fee in the amount established by commission

rule; and

(2) security in the amount of $2,500 that meets the requirements

of Section 151.506.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.505. INVESTIGATION AND ACTION ON APPLICATION. The

commissioner shall investigate the applicant and act on the

application in accordance with Sections 151.204 and 151.205.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.506. SECURITY. An applicant for a currency exchange

license must provide and a currency exchange license holder must

maintain at all times security in the amount of $2,500 that

satisfies the requirements of and is subject to Sections

151.308(c)-(j).

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

SUBCHAPTER G. EXAMINATIONS, REPORTS, AND RECORDS

Sec. 151.601. EXAMINATIONS. (a) The commissioner may examine a

license holder or authorized delegate of a license holder as

reasonably necessary or appropriate to administer and enforce

this chapter and rules adopted and orders issued under this

chapter and other applicable law, including the Bank Secrecy Act,

the USA PATRIOT ACT, and Chapter 271.

(b) The commissioner may:

(1) conduct an examination annually or at other times as the

commissioner may reasonably require;

(2) conduct an on-site examination or an off-site review of

records;

(3) conduct an examination in conjunction with an examination

conducted by representatives of other state agencies or agencies

of another state or of the federal government;

(4) accept the examination report of another state agency or an

agency of another state or of the federal government, or a report

prepared by an independent accounting firm, which on being

accepted is considered for all purposes as an official report of

the commissioner; and

(5) summon and examine under oath a principal, responsible

individual, or employee of a license holder or authorized

delegate of a license holder and require the person to produce

records regarding any matter related to the condition and

business of the license holder or authorized delegate.

(c) A license holder or authorized delegate of a license holder

shall provide, and the commissioner shall have full and complete

access to, all records the commissioner may reasonably require to

conduct a complete examination. The records must be provided at

the location and in the format specified by the commissioner.

(d) Unless otherwise directed by the commissioner, a license

holder shall pay all costs reasonably incurred in connection with

an examination of the license holder or the license holder's

authorized delegate.

(e) Disclosure of information to the commissioner under an

examination request does not waive or otherwise affect or

diminish confidentiality or a privilege to which the information

is otherwise subject. Information disclosed to the commissioner

in connection with an examination is confidential under Section

151.606.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.602. RECORDS. (a) A license holder must prepare,

maintain, and preserve the following books, accounts, and other

records for at least five years or another period as may be

prescribed by rule of the commission:

(1) a record of each money transmission transaction or currency

exchange transaction, as applicable;

(2) a general ledger posted in accordance with generally

accepted accounting principles containing all asset, liability,

capital, income, and expense accounts, unless directed otherwise

by the commissioner;

(3) bank statements and bank reconciliation records;

(4) all records and reports required by applicable state and

federal law, including the reporting and recordkeeping

requirements imposed by the Bank Secrecy Act, the USA PATRIOT

ACT, and Chapter 271, and other federal and state laws pertaining

to money laundering, drug trafficking, or terrorist funding; and

(5) any other records required by commission rule or reasonably

requested by the commissioner to determine compliance with this

chapter.

(b) The records required under this section may be:

(1) maintained in a photographic, electronic, or other similar

form; and

(2) maintained at the license holder's principal place of

business or another location as may be reasonably requested by

the commissioner.

(c) An authorized delegate must prepare, maintain, and preserve

the records required by commission rule or reasonably requested

by the commissioner.

(d) The records required under this section are subject to

inspection by the commissioner under Section 151.601.

(e) The records required under this section and the reports

required under Section 151.603 must be in English and the

financial information contained in the records and reports must

be denominated in United States dollars.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.603. REPORTS. (a) An applicant or license holder

shall file a written report with the commissioner not later than

the 15th day after the date the applicant or license holder knows

or has reason to know of a material change in the information

reported in an application or renewal report. The report must

describe the change and the anticipated impact of the change on

the activities of the applicant or license holder in this state.

(b) A money transmission license holder shall prepare written

reports and statements as follows:

(1) the renewal report required by Section 151.207(b)(2),

including an audited unconsolidated financial statement that is

dated as of the last day of the license holder's fiscal year that

ended in the immediately preceding calendar year;

(2) a quarterly interim financial statement and report regarding

the permissible investments required to be maintained under

Section 151.309 that reflect the license holder's financial

condition and permissible investments as of the last day of the

calendar quarter to which the statement and report relate and

that are prepared not later than the 45th day after the last day

of the calendar quarter; and

(3) any other report required by rule of the commission or

reasonably requested by the commissioner to determine compliance

with this chapter.

(c) A currency exchange license holder shall prepare a written

report or statement as follows:

(1) the renewal report required by Section 151.207(b)(2),

including a financial statement that may be audited or unaudited

and that is dated as of the last day of the license holder's

fiscal year that ended in the immediately preceding calendar

year;

(2) a quarterly interim financial statement and transaction

report that reflects the license holder's financial condition and

currency exchange business as of the last day of the calendar

quarter to which the statement and report relate and that are

prepared not later than the 45th day after the last day of the

calendar quarter; and

(3) any other report required by rule of the commission or

reasonably requested by the commissioner to determine compliance

with this chapter.

(d) A license holder shall file the statements and reports

required under this section with the commissioner as required by

this chapter, by commission rule, or as requested by the

commissioner.

(e) On written application and for good cause shown, the

commissioner may extend the time for preparing or filing a

statement or report required under this section.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.604. EXTRAORDINARY REPORTING REQUIREMENTS. (a) A

license holder shall file a written report with the commissioner

not later than the 15th day after the date the license holder

knows or has reason to know of a material change in the

information reported in an application or renewal report. The

report must describe the change and the anticipated impact of the

change on the license holder's activities in this state.

(b) A license holder must file a written report with the

commissioner not later than 24 hours after the license holder

knows or has reason to know of:

(1) the filing of a petition by or against the license holder

for bankruptcy or reorganization;

(2) the filing of a petition by or against the license holder

for receivership, the commencement of any other judicial or

administrative proceeding for its dissolution or reorganization,

or the making of a general assignment for the benefit of the

license holder's creditors;

(3) the institution of a proceeding to revoke or suspend the

license holder's license, or to enjoin or otherwise require the

license holder to cease and desist from engaging in an activity

related to money transmission, by a state or country in which the

license holder engages in business or is licensed;

(4) the felony indictment or conviction of the license holder or

a principal of, person in control of, responsible individual of,

or authorized delegate of the license holder for an offense

identified in Section 151.202(e);

(5) the cancellation or other impairment of the license holder's

security; or

(6) the inability to meet the license holder's transmission

obligations under this chapter for a period of 24 hours or

longer.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.605. CHANGE OF CONTROL. (a) This section applies to a

proposed change of control of a license holder that results in a

person or group of persons acting in concert, a "proposed person

in control," after consummation of the acquisition transaction,

controlling the license holder or a person in control of a

license holder.

(b) A person may not directly or indirectly acquire control of a

license holder or a person in control of a license holder without

the prior written approval of the commissioner, except as

provided by this section.

(c) A license holder or proposed person in control shall:

(1) give the commissioner written notice of a proposed change of

control at least 45 days before the date the proposed transaction

is to be consummated;

(2) request approval of the proposed change of control; and

(3) submit a nonrefundable fee in an amount established by

commission rule.

(d) A proposed person in control is subject to the same

standards and qualifications that apply to a principal of an

applicant for a new license under this chapter. The commissioner

may require the license holder or proposed person in control to

provide the same type of information, documentation, and

certifications and may conduct the same type of investigation the

commissioner requires and conducts in connection with a new

license application.

(e) The commissioner shall approve a proposed change of control

if the commissioner determines that the proposed person in

control has the financial responsibility, financial condition,

business experience, competence, character, and general fitness

to warrant the belief that the business of the license holder

will be conducted in compliance with this chapter, rules adopted

under this chapter, and other applicable state and federal law

and that the change of control will not jeopardize the public

interest.

(f) If the commissioner determines that the proposed person in

control fails to meet the qualifications, standards, and

requirements of this chapter, the commissioner shall inform the

license holder and the proposed person in control in writing that

the application is denied and state the reasons for the denial.

The license holder or the proposed person in control may appeal

the denial by filing a written request for a hearing with the

commissioner not later than the 30th day after the date the

notice is mailed. A hearing on the denial must be held not later

than the 45th day after the date the commissioner receives the

written request unless the administrative law judge extends the

period for good cause or the parties agree to a later hearing

date. The hearing is considered a contested case hearing and is

subject to Section 151.801.

(g) The following persons are exempt from the requirements of

Subsection (a), but the license holder must notify the

commissioner not later than the 15th day after the date the

change of control becomes effective:

(1) a person that acts as proxy for the sole purpose of voting

at a designated meeting of the security holders or holders of

voting interests of a license holder or controlling person;

(2) a person that acquires control of a license holder by devise

or descent;

(3) a person that acquires control as a personal representative,

custodian, guardian, conservator, or trustee, or as an officer

appointed by a court or by operation of law;

(4) a person exempted in the public interest by rule of the

commission or by order of the commissioner; and

(5) a person that has previously complied with and received

approval under this chapter or that was identified as a person in

control in a prior application filed with and approved by the

commissioner.

(h) Subsection (b) does not apply to a public offering of

securities.

(i) Before filing an application for approval of a proposed

change of control, a license holder may submit a written request

asking the commissioner to determine whether a person would be

considered a proposed person in control of the license holder and

whether the requirements of this section apply to the proposed

transaction. The request must be accompanied by a fee in an

amount established by commission rule and must correctly and

fully represent the facts relevant to the person and the proposed

transaction. If the commissioner determines that the person

would not be a person in control of the license holder for

purposes of this section, the commissioner shall advise the

license holder in writing that this section does not apply to the

proposed person and transaction.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.606. CONFIDENTIALITY. (a) Except as otherwise

provided by Subsection (b) or by rule of the commission, all

financial information and all other personal information

obtained by the commissioner under this chapter through

application, examination, investigation, or otherwise, and any

related file or record of the department, is confidential and not

subject to disclosure.

(b) The commissioner may disclose confidential information if:

(1) the applicant, license holder, or authorized delegate

consents to the release of the information or has published the

information contained in the release;

(2) the commissioner finds that release of the information is

necessary to protect the public or purchasers or potential

purchasers of money services from the license holder or

authorized delegate from immediate and irreparable harm;

(3) the information is disclosed to an agency identified in

Section 151.105(a), in which event the information remains

confidential and the agency must take appropriate measures to

maintain that confidentiality;

(4) the commissioner finds that release of the information is

required for an administrative hearing; or

(5) the commissioner discloses the information to a person

acting on behalf of or for the commissioner for regulatory or

enforcement purposes, subject to an agreement that maintains the

confidentiality of the information.

(c) This section does not prohibit the commissioner from

disclosing to the public:

(1) a list of license holders or authorized delegates, including

addresses and the names of contact individuals;

(2) the identity of a license holder or authorized delegate

subject to an emergency or final order of the commissioner and

the basis for the commissioner's action; or

(3) information regarding or included in a consumer complaint

against a license holder or authorized delegate.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

SUBCHAPTER H. ENFORCEMENT

Sec. 151.701. INJUNCTIVE RELIEF. (a) Whenever it appears that

a person has violated, or that reasonable cause exists to believe

that a person is likely to violate, this chapter or a rule

adopted under this chapter, the following persons may bring an

action for injunctive relief to enjoin the violation or enforce

compliance with the provision:

(1) the commissioner, through the attorney general;

(2) the attorney general;

(3) the district attorney of Travis County; or

(4) the prosecuting attorney of the county in which the

violation is alleged to have occurred.

(b) In addition to the authority granted to the commissioner

under Subsection (a), the commissioner, through the attorney

general, may bring an action for injunctive relief if the

commissioner has reason to believe that a person has violated or

is likely to violate an order of the commissioner issued under

this chapter.

(c) An action for injunctive relief brought by the commissioner,

the attorney general, or the district attorney of Travis County

under Subsection (a), or brought by the commissioner under

Subsection (b), must be brought in a district court in Travis

County. An action brought by a prosecuting attorney under

Subsection (a)(4) must be brought in a district court in the

county in which all or part of the violation is alleged to have

occurred.

(d) On a proper showing, the court may issue a restraining

order, an order freezing assets, a preliminary or permanent

injunction, or a writ of mandate, or may appoint a receiver for

the defendant or the defendant's assets.

(e) A receiver appointed by the court under Subsection (d) may,

with approval of the court, exercise all of the powers of the

defendant's directors, officers, partners, trustees, or persons

who exercise similar powers and perform similar duties.

(f) An action brought under this section may include a claim for

ancillary relief, including a claim by the commissioner for costs

or civil penalties authorized under this chapter, or for

restitution or damages on behalf of the persons injured by the

act constituting the subject matter of the action, and the court

has jurisdiction to award that relief.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.702. UNLICENSED PERSONS. If the commissioner has

reason to believe that an unlicensed person has engaged or is

likely to engage in an activity for which a license is required

under this chapter, the commissioner may order the person to

cease and desist from the violation until the person is issued a

license under this chapter. The commissioner's order is subject

to Section 151.709, unless the order is issued as an emergency

order. The commissioner may issue an emergency cease and desist

order in accordance with Section 151.710 if the commissioner

finds that the person's violation or likely violation threatens

immediate and irreparable harm to the public.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.703. SUSPENSION AND REVOCATION OF LICENSE. (a) The

commissioner must revoke a license if the commissioner finds

that:

(1) the net worth of the license holder is less than the amount

required under this chapter; or

(2) the license holder does not provide the security required

under this chapter.

(b) The commissioner may suspend or revoke a license or order a

license holder to revoke the designation of an authorized

delegate if the commissioner has reason to believe that:

(1) the license holder has violated this chapter, a rule adopted

or order issued under this chapter, a written agreement entered

into with the department or commissioner, or any other state or

federal law applicable to the license holder's money services

business;

(2) the license holder has refused to permit or has not

cooperated with an examination or investigation authorized by

this chapter;

(3) the license holder has engaged in fraud, knowing

misrepresentation, deceit, or gross negligence in connection with

the operation of the license holder's money services business or

any transaction subject to this chapter;

(4) an authorized delegate of the license holder has knowingly

violated this chapter, a rule adopted or order issued under this

chapter, or a state or federal anti-money-laundering or terrorist

funding law, and the license holder knows or should have known of

the violation and has failed to make a reasonable effort to

prevent or correct the violation;

(5) the competence, experience, character, or general fitness of

the license holder or an authorized delegate of the license

holder, or a principal of, person in control of, or responsible

person of a license holder or authorized delegate, indicates that

it is not in the public interest to permit the license holder or

authorized delegate to provide money services;

(6) the license holder has engaged in an unsafe or unsound act

or practice or has conducted business in an unsafe or unsound

manner;

(7) the license holder has suspended payment of the license

holder's obligations, made a general assignment for the benefit

of the license holder's creditors, or admitted in writing the

license holder's inability to pay debts of the license holder as

they become due;

(8) the license holder has failed to terminate the authority of

an authorized delegate after the commissioner has issued and

served on the license holder a final order finding that the

authorized delegate has violated this chapter;

(9) a fact or condition exists that, if it had been known at the

time the license holder applied for the license, would have been

grounds for denying the application;

(10) the license holder has engaged in false, misleading, or

deceptive advertising;

(11) the license holder has failed to pay a judgment entered in

favor of a claimant or creditor in an action arising out of the

license holder's activities under this chapter not later than the

30th day after the date the judgment becomes final or not later

than the 30th day after the date the stay of execution expires or

is terminated, as applicable;

(12) the license holder has knowingly made a material

misstatement or has suppressed or withheld material information

on an application, request for approval, report, or other

document required to be filed with the department under this

chapter; or

(13) the license holder has committed a breach of trust or of a

fiduciary duty.

(c) In determining whether a license holder has engaged in an

unsafe or unsound act or practice or has conducted business in an

unsafe or unsound manner, the commissioner may consider factors

that include:

(1) the size and condition of the license holder's provision of

money services;

(2) the magnitude of the loss or potential loss;

(3) the gravity of the violation of this chapter or rule adopted

or order issued under this chapter;

(4) any action taken against the license holder by this state,

another state, or the federal government; and

(5) the previous conduct of the license holder.

(d) The commissioner's order suspending or revoking a license or

directing a license holder to revoke the designation of an

authorized delegate is subject to Section 151.709, unless the

order is issued as an emergency order. The commissioner may

issue an emergency order suspending a license or directing a

license holder to revoke the designation of an authorized

delegate in accordance with Section 151.710 if the commissioner

finds that the factors identified in Section 151.710(b) exist.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.704. SUSPENSION AND REVOCATION OF AUTHORIZED DELEGATE

DESIGNATION. (a) The commissioner may suspend or revoke the

designation of an authorized delegate if the commissioner has

reason to believe that:

(1) the authorized delegate has violated this chapter, a rule

adopted or order issued under this chapter, a written agreement

entered into with the commissioner or the department, or any

other state or federal law applicable to a money services

business;

(2) the authorized delegate has refused to permit or has not

cooperated with an examination or investigation under this

chapter;

(3) the authorized delegate has engaged in fraud, knowing

misrepresentation, deceit, gross negligence, or an unfair or

deceptive act or practice in connection with the operation of the

delegate's business on behalf of the license holder or any

transaction subject to this chapter;

(4) the competence, experience, character, or general fitness of

the authorized delegate, or a principal of, person in control of,

or responsible person of the authorized delegate, indicates that

it is not in the public interest to permit the authorized

delegate to provide money services;

(5) the authorized delegate has engaged in an unsafe or unsound

act or practice or conducted business in an unsafe and unsound

manner;

(6) the authorized delegate, or a principal or responsible

person of the authorized delegate, is listed on the specifically

designated nationals and blocked persons list prepared by the

United States Department of the Treasury as a potential threat to

commit terrorist acts or to fund terrorist acts; or

(7) the authorized delegate, or a principal or responsible

person of the authorized delegate, has been convicted of a state

or federal anti-money-laundering or terrorist funding law.

(b) In determining whether an authorized delegate has engaged in

an unsafe or unsound act or practice or conducted business in an

unsafe or unsound manner, the commissioner may consider factors

that include:

(1) the size and condition of the authorized delegate's

provision of money services;

(2) the magnitude of the loss or potential loss;

(3) the gravity of the violation of this chapter or rule adopted

or order issued under this chapter;

(4) any action taken against the authorized delegate by this

state, another state, or the federal government; and

(5) the previous conduct of the authorized delegate.

(c) The commissioner's order suspending or revoking the

designation of an authorized delegate is subject to Section

151.709, unless the order is issued as an emergency order. The

commissioner may issue an emergency order suspending the

designation of an authorized delegate in accordance with Section

151.710 if the commissioner finds that the factors identified in

Section 151.710(b) exist.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.705. CEASE AND DESIST ORDERS. (a) The commissioner

may issue an order to cease and desist if the commissioner finds

that:

(1) an action, violation, or condition listed in Section 151.703

or 151.704 exists with respect to a license holder or authorized

delegate; and

(2) a cease and desist order is necessary to protect the

interests of the license holder, the purchasers of the license

holder's money services, or the public.

(b) A cease and desist order may require a license holder or

authorized delegate to cease and desist from the action or

violation or to take affirmative action to correct any condition

resulting from or contributing to the action or violation, and

the requirements of the order may apply to a principal or

responsible person of the license holder or authorized delegate.

(c) The cease and desist order is subject to Section 151.709,

unless the order is issued as an emergency order. The

commissioner may issue an emergency cease and desist order in

accordance with Section 151.710 if the commissioner finds that

the factors identified in Section 151.710(b) exist.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.706. CONSENT ORDERS. (a) The commissioner may enter

into a consent order at any time with a person to resolve a

matter arising under this chapter or a rule adopted or order

issued under this chapter.

(b) A consent order must be signed by the person to whom the

order is issued or by the person's authorized representative and

must indicate agreement with the terms contained in the order.

However, a consent order may provide that the order does not

constitute an admission by a person that this chapter or a rule

adopted or order issued under this chapter has been violated.

(c) A consent order is a final order and may not be appealed.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.707. ADMINISTRATIVE PENALTY. (a) After notice and

hearing, the commissioner may assess an administrative penalty

against a person that:

(1) has violated this chapter or a rule adopted or order issued

under this chapter and has failed to correct the violation not

later than the 30th day after the date the department sends

written notice of the violation to the person;

(2) if the person is a license holder, has engaged in conduct

specified in Section 151.703;

(3) has engaged in a pattern of violations; or

(4) has demonstrated wilful disregard for the requirements of

this chapter, the rules adopted under this chapter, or an order

issued under this chapter.

(b) A violation corrected after a person receives written notice

from the department of the violation may be considered for

purposes of determining whether a person has engaged in a pattern

of violations under Subsection (a)(3) or demonstrated wilful

disregard under Subsection (a)(4).

(c) The amount of the penalty may not exceed $5,000 for each

violation or, in the case of a continuing violation, $5,000 for

each day that the violation continues. Each transaction in

violation of this chapter and each day that a violation continues

is a separate violation.

(d) In determining the amount of the penalty, the commissioner

shall consider factors that include the seriousness of the

violation, the person's compliance history, and the person's good

faith in attempting to comply with this chapter, provided that if

the person is found to have demonstrated wilful disregard under

Subsection (a)(4), the trier of fact shall recommend that the

commissioner impose the maximum administrative penalty permitted

under Subsection (c).

(e) A hearing to assess an administrative penalty is considered

a contested case hearing and is subject to Section 151.801.

(f) An order imposing an administrative penalty after notice and

hearing becomes effective and is final for purposes of collection

and appeal immediately on issuance.

(g) The commissioner may collect an administrative penalty

assessed under this section:

(1) in the same manner that a money judgment is enforced in

court; or

(2) if the penalty is imposed against a license holder or a

license holder's authorized delegate, from the proceeds of the

license holder's security in accordance with Section 151.308(e).

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.708. CRIMINAL PENALTY. (a) A person commits an

offense if the person:

(1) intentionally makes a false statement, misrepresentation, or

certification in a record or application filed with the

department or required to be maintained under this chapter or a

rule adopted or order issued under this chapter, or intentionally

makes a false entry or omits a material entry in the record or

application; or

(2) knowingly engages in an activity for which a license is

required under Subchapter D or F without being licensed under

this chapter.

(b) An offense under this section is a felony of the third

degree.

(c) If the commissioner has reason to believe that a person has

committed an offense under this section or any other state or

federal law, the commissioner may file a criminal referral with

the district attorney of Travis County or an appropriate

prosecuting attorney of the county in which the offense is

alleged to have been committed.

(d) Nothing in this section limits the power of the state to

punish a person for an act that constitutes an offense under this

or any other law.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.709. NOTICE, HEARING, AND OTHER PROCEDURES FOR

NONEMERGENCY ORDERS. (a) This section applies to an order

issued by the commissioner under this subchapter that is not an

emergency order.

(b) An order to which this section applies becomes effective

only after notice and an opportunity for hearing. The order

must:

(1) state the grounds on which the order is based;

(2) to the extent applicable, state the action or violation from

which the person subject to the order must cease and desist or

the affirmative action the person must take to correct a

condition resulting from the violation or that is otherwise

appropriate;

(3) be delivered by personal delivery or sent by certified mail,

return receipt requested, to the person against whom the order is

directed at the person's last known address;

(4) state the effective date of the order, which may not be

before the 21st day after the date the order is delivered or

mailed; and

(5) include a notice that a person may file a written request

for a hearing on the order with the commissioner not later than

the 20th day after the date the order is delivered or mailed.

(c) Unless the commissioner receives a written request for

hearing from the person against whom the order is directed not

later than the 20th day after the date the order is delivered or

mailed, the order takes effect as stated in the order and is

final against and nonappealable by that person from that date.

(d) A hearing on the order must be held not later than the 45th

day after the date the commissioner receives the written request

for the hearing unless the administrative law judge extends the

period for good cause or the parties agree to a later hearing

date.

(e) An order that has been affirmed or modified after a hearing

becomes effective and is final for purposes of enforcement and

appeal immediately on issuance. The order may be appealed to the

district court of Travis County as provided by Section

151.801(b).

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

Sec. 151.710. REQUIREMENTS AND NOTICE AND HEARING PROCEDURES FOR

EMERGENCY ORDERS. (a) This section applies to an emergency

order issued by the commissioner under this subchapter.

(b) The commissioner may issue an emergency order, without prior

notice and an opportunity for hearing, if the commissioner finds

that:

(1) the action, violation, or condition that is the basis for

the order:

(A) has caused or is likely to cause the insolvency of the

license holder;

(B) has caused or is likely to cause the substantial dissipation

of the license holder's assets or earnings;

(C) has seriously weakened or is likely to seriously weaken the

condition of the license holder; or

(D) has seriously prejudiced or is likely to seriously prejudice

the interests of the license holder, a purchaser of the license

holder's money services, or the public; and

(2) immediate action is necessary to protect the interests of

the license holder, a purchaser of the license holder's money

services, or the public.

(c) In connection with and as directed by an emergency order,

the commissioner may seize the records and assets of a license

holder or authorized delegate that relate to the license holder's

money services business.

(d) An emergency order must:

(1) state the grounds on which the order is based;

(2) advise the person against whom the order is directed that

the order takes effect immediately, and, to the extent

applicable, require the person to immediately cease and desist

from the conduct or violation that is the subject of the order or

to take the affirmative action stated in the order as necessary

to correct a condition resulting from the conduct or violation or

as otherwise appropriate;

(3) be delivered by personal delivery or sent by certified mail,

return receipt requested, to the person against whom the order is

directed at the person's last known address; and

(4) include a notice that a person may request a hearing on the

order by filing a written request for hearing with the

commissioner not later than the 15th day after the date the order

is delivered or mailed.

(e) An emergency order takes effect as soon as the person

against whom the order is directed has actual or constructive

knowledge of the issuance of the order.

(f) A license holder or authorized delegate against whom an

emergency order is directed must submit a written certification

to the commissioner, signed by the license holder or authorized

delegate, and their principals and responsible individuals, as

applicable, and each person named in the order, stating that each

person has received a copy of and has read and understands the

order.

(g) Unless the commissioner receives a written request for a

hearing from a person against whom an emergency order is directed

not later than the 15th day after the date the order is delivered

or mailed, the order is final and nonappealable as to that person

on the 16th day after the date the order is delivered or mailed.

(h) A request for a hearing does not stay an emergency order.

(i) A hearing on an emergency order takes precedence over any

other matter pending before the commissioner, and must be held

not later than the 10th day after the date the commissioner

receives the written request for hearing unless the

administrative law judge extends the period for good cause or the

parties agree to a later hearing date.

(j) An emergency order that has been affirmed or modified after

a hearing is final for purposes of enforcement and appeal. The

order may be appealed to the district court of Travis County as

provided in Section 151.801(b).

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.

SUBCHAPTER I. ADMINISTRATIVE PROCEDURES AND JUDICIAL REVIEW

Sec. 151.801. ADMINISTRATIVE PROCEDURES. (a) All

administrative proceedings under this chapter must be conducted

in accordance with Chapter 2001, Government Code, and Title 7,

Chapter 9, Texas Administrative Code.

(b) A person affected by a final order of the commissioner

issued under this chapter after a hearing may appeal the order by

filing a petition for judicial review in a district court of

Travis County. A petition for judicial review filed in the

district court under this subsection does not stay or vacate the

appealed order unless the court, after notice and hearing,

specifically stays or vacates the order.

Added by Acts 2005, 79th Leg., Ch.

1099, Sec. 1, eff. September 1, 2005.



CHAPTER 154. PREPAID FUNERAL SERVICES

FINANCE CODETITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSESSUBTITLE E. OTHER FINANCIAL BUSINESSESCHAPTER 154. PREPAID FUNERAL SERVICESSUBCHAPTER A. GENERAL PROVISIONSSec. 154.001. PURPOSE. The purposes of this chapter are to:(1) limit the manner in which a person may accept funds in prepayment of funeral services to be performed in the future;(2) provide a regulatory framework to give the public an opportunity to arrange and pay for funerals in advance of need; and(3) provide all safeguards to protect the prepaid funds and to assure that the funds will be available to pay for prearranged funeral services.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.002. DEFINITIONS. In this chapter:(1) "Cash advance item" has the meaning assigned by 16 C.F.R. Section 453.1.(1-a) "Commission" means the Finance Commission of Texas.(2) "Commissioner" means the banking commissioner of Texas.(3) "Department" means the Texas Department of Banking.(4) "Earnings" means the amount in an account in excess of the amount paid by the purchaser of a prepaid funeral benefits contract that is deposited in the account as provided by Section 154.253, including accrued interest, accrued income, and enhanced or increased value.(5) "Financial institution" has the meaning assigned by Section 201.101.(6) "Funeral provider" means the person designated in a prepaid funeral benefits contract that has agreed to provide the specified prepaid funeral benefits.(6-a) "Insurance-funded contract" means an insurance-funded prepaid funeral benefits contract.(7) "Insurance policy" means a life insurance policy or annuity contract.(8) "Person" means an individual, firm, partnership, corporation, or association.(9) "Prepaid funeral benefits" means prearranged or prepaid funeral or cemetery services or funeral merchandise, including an alternative container, casket, or outer burial container. The term does not include a grave, marker, monument, tombstone, crypt, niche, plot, or lawn crypt unless it is sold in contemplation of trade for a funeral service or funeral merchandise to which this chapter applies.(10) "Seller" means a person selling, accepting money or premiums for, or soliciting contracts for prepaid funeral benefits or contracts or insurance policies to fund prepaid funeral benefits in this state.(11) "Crypt," "grave," "lawn crypt," "niche," and "plot" have the meanings assigned by Section 711.001, Health and Safety Code.(12) "Funeral merchandise" or "merchandise" means goods sold or offered for sale on a preneed basis directly to the public for use in connection with funeral services.(13) "Funeral service" or "service" means a service sold or offered for sale on a preneed basis that may be used to:(A) care for and prepare a deceased human body for burial, cremation, or other final disposition; and(B) arrange, supervise, or conduct a funeral ceremony or the final disposition of a deceased human body.(14) "Trust-funded contract" means a trust-funded prepaid funeral benefits contract.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.40(a), eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 344, Sec. 2.023, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 867, Sec. 72, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 1, eff. September 1, 2009.

Sec. 154.003. EFFECT ON INSURANCE LAWS. Except as provided by Section 154.004, this chapter does not affect the Insurance Code.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.004. GROUP INSURANCE CONTRACTS. (a) A life insurance company authorized to engage in the business of life insurance in this state may issue a group contract of decreasing term life insurance to persons who purchase prepaid funeral benefits from the same seller. The amount of life insurance for a purchaser must at all times approximate the future unpaid balance of the purchaser's contract for prepaid funeral benefits.(b) A seller has an insurable interest in the life of the purchaser of a prepaid funeral benefits contract to the extent of any unpaid balance of the contract. The proceeds of a life insurance policy received by the seller on the life of the purchaser shall be applied to the unpaid balance.(c) This section does not affect the funding of prepaid funeral benefits by other insurance contracts as provided by Subchapter E.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. POWERS AND DUTIES OF DEPARTMENTSec. 154.051. ADMINISTRATION OF CHAPTER; FEES. (a) The department shall administer this chapter.(b) The commission may adopt reasonable rules concerning:(1) fees to defray the cost of administering this chapter;(2) the keeping and inspection of records relating to the sale of prepaid funeral benefits;(3) the filing of contracts and reports;(4) changes in the management or control of an organization; and(5) any other matter relating to the enforcement and administration of this chapter.(c) The department may not maintain unnecessary fund balances. Fee amounts must be set in accordance with this requirement.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 867, Sec. 73, eff. Sept. 1, 2001.

Sec. 154.052. ANNUAL REPORT. (a) The department may require a permit holder that has outstanding contracts for prepaid funeral benefits to submit an annual report in the form required by rule of the commission.(b) The department shall require a seller that discontinues the sale of prepaid funeral benefits but has outstanding contracts to submit an annual report until the contracts are fully discharged.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 2, eff. June 1, 2010.

Sec. 154.053. RECORDS; EXAMINATION. (a) A permit holder that has outstanding contracts for prepaid funeral benefits shall maintain records as required by rule of the commission.(b) The department shall examine the records of each permit holder at least once every 18-month period, except that the department may examine a permit holder more frequently if:(1) the permit holder:(A) has received a uniform risk rating, under standards adopted by rule of the commission, that is less than satisfactory as a result of the permit holder's most recent examination; or(B) is subject to a formal enforcement proceeding or order by the commissioner; or(2) the commissioner determines in the exercise of discretion that additional examination is necessary to safeguard the interests of purchasers and beneficiaries and to efficiently enforce applicable law.(c) The department may defer an examination under this section for not more than six months if the commissioner determines that deferment of the examination is necessary for the efficient enforcement of applicable law.(d) Any record may be maintained and provided for examination in electronic format if the record is reliable and can be retrieved in a timely manner.(e) The department, in consultation with the advisory committee established under Section 154.208, shall develop an examination manual that includes procedures intended to reduce the expense of examinations under this section to the department and the permit holders.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 3, eff. June 1, 2010.

Sec. 154.054. EXAMINATION FEE. (a) For each examination conducted under Section 154.053, the commissioner or the commissioner's agent shall impose on the seller a fee in an amount set by the commission under Section 154.051 and based on the seller's total outstanding contracts.(b) The amount of the fee must be sufficient to cover:(1) the cost of the examination, including:(A) salary and travel expenses for department employees, including travel to and from the place where the records are kept; and(B) any other expense necessarily incurred in conducting the examination;(2) the equitable or proportionate cost of maintaining and operating the department; and(3) the cost of enforcing this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 867, Sec. 74, eff. Sept. 1, 2001.

Sec. 154.055. DISCLOSURE OF CERTAIN INFORMATION; CONFIDENTIALITY. (a) Information relating to the financial condition of a seller obtained by the department directly or indirectly, through examination or otherwise, other than published statements, is confidential.(b) The files and records of the department relating to the financial condition of a seller are confidential.(c) The commissioner may disclose the information described by Subsection (a) or (b) to an agency, department, or instrumentality of this or another state or the United States if the commissioner considers disclosure to be in the best interest of the public and necessary or proper to enforce the laws of this or another state or the United States.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.056. PAYMENT OF RESTITUTION MONEY. The department shall pay money received under a restitution order to the injured party as ordered.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. PERMITSSec. 154.101. PERMIT REQUIREMENT. A person must hold a permit issued under this subchapter to:(1) sell prepaid funeral benefits, or accept money for prepaid funeral benefits, in this state under any contract; or(2) solicit an individual's designation of prepaid funeral benefits to be provided out of a fund, investment, security, or contract, including a contract or policy of insurance authorized, and sold under a license issued, by the Texas Department of Insurance, to be created or purchased by that individual at the suggestion or solicitation of the seller.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.102. PERMIT APPLICATION; FEE. To obtain a permit to sell or continue to sell prepaid funeral benefits, a person must:(1) be one of the following, if the person proposes to offer and sell prepaid funeral benefits contracts subject to Subchapter E:(A) a funeral provider;(B) an insurance company; or(C) the insurance holding company for an insurance company if the insurance company does not have the authority under its domiciliary law to directly hold a permit issued under this chapter;(2) be a funeral provider, if the person proposes to offer and sell prepaid funeral benefits contracts subject to Subchapter F;(3) file an application for a permit with the department on a form prescribed by the department;(4) pay a filing fee in an amount set by the commission under Section 154.051; and(5) if applicable, pay extraordinary expenses required for out-of-state investigation of the person.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 867, Sec. 75, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 4, eff. September 1, 2009.

Sec. 154.103. ISSUANCE OF PERMIT. (a) The commissioner may investigate an applicant before issuing an initial permit.(b) The commissioner shall approve the application and issue a permit to the applicant if the commissioner finds that the business ability, experience, character, financial condition, and general fitness of the applicant warrant the public's confidence. The commissioner shall notify the applicant if the commissioner finds otherwise.(c) The applicant on request is entitled to a hearing on the denial of the application, to be held not later than the 60th day after the date of the request.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.104. TERM OF PERMIT. (a) A permit is issued for a one-year term.(b) The commission by rule may adopt a system under which permits expire on various dates during the year.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 867, Sec. 76, eff. Sept. 1, 2001.

Sec. 154.105. PROHIBITION ON TRANSFER OF PERMIT. A permit is not transferable.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.106. TRANSFER OF BUSINESS OWNERSHIP. (a) A permit holder shall notify the department and either the depository of the money held under Subchapter F or the issuer of insurance policy funding contracts under Subchapter E of a contract to transfer ownership of the permit holder's business not later than the seventh day after the date the contract is executed.(b) If the proposed transferee is not a permit holder, the proposed transferee shall file an application for a permit with the department in accordance with this subchapter. If the application is complete, the commissioner shall approve or deny the application before the 16th day after the date the application was received. The transfer of prepaid funeral benefits contracts of the permit holder that is the transferor may not occur until after the date a permit is issued to the applicant that is the transferee.(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 39, eff. September 1, 2009.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 5, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 39, eff. September 1, 2009.

Sec. 154.107. REQUIRED RENEWAL FOR CERTAIN SELLERS. A seller that discontinues the sale of prepaid funeral benefits but has outstanding contracts shall renew the seller's permit until the contracts are fully discharged.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.108. RENEWAL FEE. The commission shall set the renewal fee under Section 154.051.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 867, Sec. 77, eff. Sept. 1, 2001.

Sec. 154.109. GROUNDS FOR CANCELLATION OR SUSPENSION OF OR REFUSAL TO RENEW PERMIT. (a) The commissioner by order may cancel or suspend a permit if the commissioner finds, by examination or other credible evidence, that the permit holder:(1) violated this chapter or another law of this state relating to the sale of prepaid funeral benefits, including a final order of the commissioner or rule of the commission;(2) misrepresented or concealed a material fact in the permit application; or(3) obtained, or attempted to obtain, the permit by misrepresentation, concealment, or fraud.(b) The commissioner by order may refuse to renew a permit if the commissioner finds, by examination or other credible evidence, that the permit holder does not possess a qualification required by Section 154.103(b) for issuance of an initial permit, or that the permit holder:(1) committed one or more of the acts described by Subsection (a); and(2) did not correct the violation before the 31st day after the date of written notice from the commissioner.(c) The commissioner may cancel the permit of a seller that fails to provide to the department evidence of payment of insurance premiums required by the department under Section 154.203 after the department by written notice requests the evidence.(d) The commissioner may place on probation a permit holder whose permit is suspended. If a permit suspension is probated, the commissioner may require the permit holder:(1) to report regularly to the department on matters that are the basis of the probation; or(2) to limit its activities as prescribed by the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 867, Sec. 78, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 699, Sec. 5, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 6, eff. September 1, 2009.

Sec. 154.110. ORDER TO CANCEL, SUSPEND, OR REFUSE TO RENEW PERMIT. (a) An order issued under Section 154.109 must state:(1) with reasonable certainty the grounds for the order; and(2) the effective date, which may not be before the 16th day after the date the order is mailed.(b) The order shall be served on the person named in the order by certified mail, return receipt requested, to the last known address of the person.(c) The order takes effect as proposed unless the person named in the order requests a hearing not later than the 15th day after the date the order is mailed.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.111. SUCCESSOR PERMIT HOLDER. (a) The commission shall adopt rules governing the selection of a successor permit holder.(b) A successor permit holder to whom the commissioner transfers a contract under Section 154.413 shall perform the contract and is entitled to retain the money that would have been due the person whose permit was canceled, including any money seized by the commissioner.(c) Any premium received through the selection process that exceeds the claims against the prior permit holder shall be deposited in the fund maintained under Section 154.351.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 867, Sec. 79, eff. Sept. 1, 2001.

SUBCHAPTER C-1. PRESALE DISCLOSURESSec. 154.131. BROCHURE. (a) A seller, directly or through the seller's designated agent, shall provide an informational brochure to each potential purchaser of a prepaid funeral benefits contract.(b) The brochure must:(1) describe the regulation of prepaid funeral benefits contracts and the trust and insurance funding options available under the law of this state; and(2) include a reference to the Internet website required under Section 154.132.(c) The department:(1) must approve an informational brochure before the brochure may be used by the seller; and(2) shall develop a model informational brochure that complies with this section with input from consumers, permit holders, insurers, and funeral providers.

Added by Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 7, eff. June 1, 2010.

Sec. 154.132. WEBSITE. (a) The department shall establish and maintain an Internet website that provides information to enable consumers to make informed decisions relating to the purchase of prepaid funeral benefits.(b) The website:(1) must include a description of the trust and insurance funding options available under the law of this state to be developed with input from consumers, permit holders, insurers, and funeral providers;(2) may include links to and be linked from the department's website, the Texas Department of Insurance website, and the Texas Funeral Service Commission website; and(3) may include additional information or links to additional information that the department determines may be helpful to consumers of prepaid funeral benefits in this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 7, eff. June 1, 2010.

Sec. 154.133. REFERENCE OR LINK TO WEBSITE. Any sales literature or a website that offers or promotes the sale of prepaid funeral benefits contracts to the public must include a reference or link to the Internet website required under Section 154.132.

Added by Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 7, eff. June 1, 2010.

SUBCHAPTER D. GENERAL PROVISIONS FOR SALES CONTRACTSSec. 154.151. FORM OF CONTRACT. (a) The department must approve a sales contract form for prepaid funeral benefits before the form is used.(b) A sales contract for prepaid funeral benefits must:(1) be in writing;(2) state the name of the funeral provider or other person primarily responsible for providing the prepaid funeral benefits specified in the contract; and(3) state the details of the prepaid funeral benefits to be provided, including a description and specifications of the material used in the caskets or grave vaults to be furnished.(c) If a funeral provider designated in the contract to provide prepaid funeral benefits is not the seller licensed under this chapter, the funeral provider must:(1) be a party to the contract;(2) agree in the contract to provide those benefits; and(3) by signing the contract, agree to discharge the responsibilities imposed on a funeral provider by Section 154.161.(d) A sales contract for prepaid funeral benefits, whether in English or Spanish, must be written in plain language designed to be easily understood by the average consumer. The contract must be printed in an easily readable font and type size. The department shall provide model contracts complying with this subsection and shall enforce this subsection.(e) The commission by rule shall establish a standard disclosure that must be included in each contract to inform purchasers of the goods and services that will be provided or excluded under the contract and the circumstances under which the contract may be modified after death of the beneficiary. The commission by rule may prescribe a form for the standard disclosure that is designed to more closely conform to variations in sales contract forms that serve different purposes.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 699, Sec. 6, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 8, eff. September 1, 2009.

Sec. 154.1511. CASH ADVANCE ITEMS: NON-GUARANTEED MERCHANDISE AND SERVICES. (a) A purchaser of a prepaid funeral benefits contract may agree to advance funds for all or any portion of the estimated cost of cash advance items included in a prepaid funeral benefits contract, the actual cost of which are to be determined by existing prices at the time the items are delivered or provided in connection with at-need performance of the contracted funeral.(b) Cash advance items included in a prepaid funeral benefits contract must be clearly grouped together and segregated from prepaid funeral benefits in a manner that will permit the average consumer to easily understand that:(1) cash advance items are not fixed or guaranteed in price; and(2) additional money may be required to fully pay for those items at the time of the funeral.(c) A seller shall administer purchaser funds received in advance for cash advance items under a prepaid funeral benefits contract in the manner required by Section 154.159 or 154.203.(d) After the death of the contract beneficiary, the funeral provider shall apply the proportionate part of the trust or insurance policy proceeds received under the contract that is derived from advance payment of cash advance items to the current purchase price for the items. To the extent the proportionate part of contract proceeds:(1) is less than the current purchase price for the cash advance items, the funeral provider may collect additional money for the difference in exchange for delivering or providing the items as part of the contracted funeral; or(2) is greater than the current purchase price for the cash advance items, the funeral provider shall promptly refund the excess amount unless that amount is offset against other amounts due to the funeral provider in connection with the contracted funeral.

Added by Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 9, eff. September 1, 2009.

Sec. 154.152. REPRESENTATIONS REGARDING APPROVAL OF PERMIT HOLDER. A permit holder may represent that the department has approved or otherwise chosen a prepaid funeral vendor only with the following language: "The Texas Banking Department regulates the sale of prearranged funeral contracts" and "The form of this contract has been approved by the Department."

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.153. ALLOCATION OF SALES PRICE. A seller may not increase the sales price of an item not covered by this chapter to allocate a lesser sales price to an item covered by this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.154. AGREEMENT TO PAY FINANCE CHARGE. A purchaser of a prepaid funeral benefits contract may agree in writing to pay the seller a finance charge in accordance with Chapter 345 on an amount due the seller on the contract.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.155. CANCELLATION OF CONTRACT. (a) A purchaser of a prepaid funeral benefits contract may cancel the contract before maturity by giving written notice of cancellation to the seller on forms prescribed by the department. The seller shall maintain copies of the cancellation forms for examination by the department.(b) Not later than the 30th day after the date of the cancellation notice, the seller of a trust-funded contract shall withdraw and pay to the purchaser money in the depository being held for the purchaser's use and benefit.(c) The purchaser or seller may not make a partial cancellation or withdrawal.(d) The purchaser of a trust-funded contract is entitled to receive the actual amount paid by the purchaser and half of all earnings attributable to that money, less the amount permitted to be retained as provided by Section 154.252, except as provided by Subsection (e) and by Sections 154.1511, 154.1551, and 154.254.(e) A purchaser who cancels a contract on the solicitation of the seller is entitled to withdraw all money paid to the seller and all earnings attributable to that money. If the money is used to purchase a new prepaid funeral benefits contract under a solicitation by the seller, the new contract must protect the purchaser to an extent equal to or greater than that provided by the original contract, as determined by the department. Under the new contract, the cost to the purchaser of the same or substantially the same services or merchandise may not be greater than that provided by the canceled contract.(f) The cancellation of an insurance-funded contract by the purchaser is subject to Section 154.205.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 699, Sec. 7, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 10, eff. September 1, 2009.

Sec. 154.1551. MODIFICATION AT TIME OF FUNERAL. (a) The funeral merchandise, funeral services, and cash advance items selected in a fully paid prepaid funeral benefits contract may be modified after the death of the beneficiary if the modification complies with this section or is otherwise agreed to in a writing signed by the seller or funeral provider and the person charged with the disposition of the beneficiary's remains by Section 711.002(a), Health and Safety Code, except that if the purchaser of the contract is also the beneficiary:(1) the contracted funeral merchandise and services may not be modified if the contract contains a clause that prohibits modification; and(2) a modification may not change the type of disposition specified by the purchaser in the contract, whether by burial, cremation, or another alternative by which the purchaser's remains attain their final resting place, as provided by Section 711.002(g), Health and Safety Code.(b) The person charged with the disposition of the beneficiary's remains by Section 711.002(a), Health and Safety Code, may make reasonable modifications to the funeral merchandise and services provided under a prepaid funeral contract at the time the funeral is performed, not to exceed 10 percent of the original purchase price of the contract. This subsection does not require the seller to:(1) refund a portion of the funds attributable to the contract if the seller grants credit for surrender or exchange as provided by Subsection (a)(2);(2) provide substituted or additional funeral merchandise or services in excess of credits granted under Subsection (a)(2) unless the seller receives additional compensation at current prices; or(3) apply a portion of the funds attributable to the contract or credits granted under Subsection (a)(2) to another contract or funeral.(c) The person charged with the disposition of the beneficiary's remains by Section 711.002(a), Health and Safety Code, may not modify a prepaid funeral benefits contract that has not been fully paid at the time of death of the beneficiary except as agreed to in a writing signed by the seller and the person.(d) A modification of contracted funeral merchandise or services must comply with Subsection (b), and the value attributed to any contracted funeral merchandise or service that is surrendered or exchanged in the modification must be computed on a comparable time-price basis with the price charged for substituted funeral merchandise or service provided as part of the modification.(e) A modification of cash advance items included in the contract under Section 154.1511 must comply with Subsection (f).(f) A person charged with disposition of the beneficiary's remains may add, surrender, cancel, or modify any cash advance item included under the contract at the time the funeral is performed, provided that:(1) the value attributed to any contracted funeral merchandise or service that is surrendered in a modification, determined as provided under Subsection (d), may be applied to the unpaid cost of contracted or additional cash advance items; and(2) the funeral provider promptly refunds the proportionate part of the trust or insurance policy proceeds received under the contract that is derived from advance payment of a surrendered or canceled cash advance item to the extent the proceeds are not applied to the unpaid cost of additional cash advance items or additional funeral merchandise or services requested by the person charged with disposition of the beneficiary's remains.

Added by Acts 2001, 77th Leg., ch. 699, Sec. 8, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 11, eff. September 1, 2009.

Sec. 154.156. WAIVER OF RIGHT OF CANCELLATION. (a) The purchaser of a prepaid funeral benefits contract may irrevocably waive the purchaser's right to cancel the contract under Section 154.155. The waiver must be in a separate writing signed by the purchaser and the seller and must comply with the plain language requirements for the form of a sales contract under Section 154.151.(b) A waiver made under this section does not affect:(1) a right the purchaser has under the contract to change the beneficiary of the contract;(2) the purchaser's right to cancel the contract under Section 154.413;(3) an abandonment of the money paid by the purchaser under the contract as provided by Subchapter G; or(4) a modification to the contract as provided by Section 154.1551.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 699, Sec. 9, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 12, eff. September 1, 2009.

Sec. 154.157. PERFORMANCE OF CONTRACT. Delivery of funeral merchandise before death is not performance, in whole or in part, of a prepaid funeral benefits contract entered into after July 15, 1963.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.158. ENFORCEMENT OF CONTRACT. A seller that violates Section 154.101 may not enforce a prepaid funeral benefits contract, but the purchaser or an heir or legal representative of the purchaser is entitled to recover:(1) the amount paid to the seller under the contract; and(2) the amount paid to a fund or for an investment, security, or contract, including a contract or policy of insurance authorized by the Texas Department of Insurance.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.159. ADMINISTRATION OF MONEY RECEIVED. Money received for prepaid funeral benefits shall be administered as prescribed by Section 154.155 and Subchapters E and F, as applicable.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.160. AGENT; DEPOSIT OF MONEY. (a) A seller shall designate one or more agents by name or title.(b) The seller shall notify the department of:(1) the designation not later than the 10th day after the date the seller becomes subject to this chapter; and(2) any change in the designation not later than the 10th day after the date of the change.(c) An agent designated under this section is:(1) considered a fiduciary for purposes of Section 32.45, Penal Code; and(2) responsible for the deposit of money collected under prepaid funeral benefits contracts.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 13, eff. September 1, 2009.

Sec. 154.161. RESPONSIBILITIES OF FUNERAL PROVIDER. (a) The funeral provider under a prepaid funeral benefits contract subject to this chapter shall:(1) in compliance with applicable law, protect any nonpublic personal financial and health information of the purchaser and contract beneficiary in the possession of the funeral provider;(2) after the death of the contract beneficiary:(A) deliver the contracted funeral merchandise and services and cash advance items required under the contract, subject to Section 154.1551;(B) prepare a written pre-need to at-need reconciliation to verify that the specified goods and services are delivered or performed for the agreed price and promptly refund any contract overcharges that may be revealed by the reconciliation;(C) if advance payment of cash advance items was included in the contract, prepare a reconciliation of proceeds applied to cash advance items; and(D) retain a copy of each reconciliation until the third anniversary of the date of service; and(3) with respect to each prepaid funeral benefits contract for which the funeral provider is not also the seller:(A) sign the reconciliations required by Subdivision (2);(B) promptly deliver the records that verify contract performance to the seller, including the final at-need contract, the certificate of performance, and the reconciliations required under Subdivision (2);(C) if requested by the seller, correct or explain any discrepancy in a reconciliation required under Subdivision (2); and(D) subject to Subsection (d), provide copies of any other records or documentation related to the offer, sale, and performance of the contract that are reasonably requested by the seller or the department, including records related to any refund required by Section 154.1511 or 154.1551.(b) The seller shall report to the department any discrepancy in a reconciliation required under Subsection (a)(2) that remains unresolved after a request for correction is made under Subsection (a)(3)(C).(c) The trustee or insurance company may withhold payment to the funeral provider until each document the funeral provider is required to prepare and deliver to the seller, trustee, or insurance company is received, properly completed, and fully executed.(d) The department may not request records or documentation from a funeral provider under Subsection (a)(3)(D) unless:(1) the seller has notified the funeral provider of a discrepancy in a reconciliation and the discrepancy remains unresolved after a request for correction;(2) the date of contract performance by the funeral provider is earlier than the third anniversary of the date of the initial request; and(3) the department finds that:(A) the amount of the discrepancy exceeds five percent of the total contract price; or(B) sufficient discrepancies exist to indicate the presence of an inappropriate or unlawful pattern or practice of contract performance and documentation by the funeral provider.(e) The department may not request a seller to obtain records or documentation described by Subsection (a)(3)(D) from a funeral provider if the department would be prohibited from requesting the documentation directly from the funeral provider because of the prohibition under Subsection (d)(2).

Added by Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 14, eff. September 1, 2009.

SUBCHAPTER E. INSURANCE-FUNDED PREPAID FUNERAL BENEFITSSec. 154.201. REQUIREMENTS FOR SOLICITATION OF INSURANCE-FUNDED BENEFITS. A seller may not solicit an individual's designation of prepaid funeral benefits to be paid from an insurance policy, unless the insurance policy meets the requirements of Section 154.2021.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 15, eff. September 1, 2009.

Sec. 154.202. EXECUTION OF CONTRACT IN CONJUNCTION WITH APPLICATION FOR POLICY. An insurance-funded prepaid funeral benefits contract must be executed in conjunction with the application for the issuance of the insurance policy.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.2021. REQUIREMENTS FOR INSURANCE POLICIES. (a) An insurance policy used to fund prepaid funeral benefits under this chapter must:(1) be written on a form approved by the Texas Department of Insurance;(2) be issued by an insurance company authorized by the Texas Department of Insurance to engage in the business of insurance in this state; and(3) contain the following statement on the cover page or otherwise within the policy or a rider to the policy: "This policy is issued to fund a prepaid funeral benefits contract subject to Chapter 154 of the Texas Finance Code. Cancellation of the prepaid funeral benefits contract does not automatically cancel this policy."(b) The aggregate initial face value of one or more insurance policies issued to fund a prepaid funeral benefits contract may not exceed the total contract price by more than five percent unless the purchaser:(1) receives a conspicuous written disclosure of the purpose and amount of the excess coverage and how the insurance benefit will be applied at contract maturity; and(2) consents in writing to the purchase of the excess coverage.

Added by Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 16, eff. September 1, 2009.

Sec. 154.203. PAYMENT OF PREMIUMS. (a) The premiums for an insurance policy that funds prepaid funeral benefits may only be collected by a licensed insurance agent appointed by the insurance company issuing the policy and shall be paid to the insurance company in accordance with the agency agreement between the insurance company and the agent.(b) Receipt of premiums by the agent of the insurance company is considered receipt of premiums by the insurance company for purposes of continuing the policy in force.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 17, eff. September 1, 2009.

Sec. 154.204. CONVERSION FROM TRUST-FUNDED PREPAID FUNERAL BENEFITS. (a) The department must approve a conversion from trust-funded prepaid funeral benefits to insurance-funded prepaid funeral benefits as safeguarding the rights and interests of the individual who purchases the prepaid funeral benefits contract.(b) Each contract holder shall be notified in writing of:(1) the terms of the proposed conversion; and(2) the holder's right to decline the conversion.(c) An application for approval of a conversion from trust-funded prepaid funeral benefits to insurance-funded prepaid funeral benefits must be:(1) filed with the department on forms prescribed by the department; and(2) accompanied by a conversion application fee set by the department under Section 154.051.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.205. CANCELLATION OF INSURANCE-FUNDED CONTRACT. (a) A purchaser of an insurance-funded prepaid funeral benefits contract may cancel the contract before maturity by giving written notice of cancellation to the permit holder. The permit holder shall maintain copies of the written notice of cancellation until the third anniversary of the date of receipt of notice.(b) Cancellation of the contract under Subsection (a) does not automatically cancel the insurance policy funding the prepaid funeral benefits contract. The insurance policy may be canceled in accordance with the terms and conditions of the policy in exchange for the policy's cash surrender value.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 18, eff. September 1, 2009.

Sec. 154.206. ASSIGNMENT OF RIGHT TO BENEFITS. (a) The purchaser of an insurance-funded contract may assign the purchaser's ownership of and rights to benefits under the insurance policy to the seller, the funeral provider, the trustee, or other person.(b) An assignment to the seller, the funeral provider, or an affiliated trustee may not be made irrevocable unless:(1) the assignment is made solely to facilitate the eligibility of the purchaser under Title XIX, Social Security Act (42 U.S.C. Section 1396 et seq.), or other law providing for a public assistance program; or(2) the assignee is specifically prohibited from exercising any right under the policy except administration of the benefits.(c) An assignee under this section is subject to a fiduciary duty to apply the insurance policy benefits as provided by the contract and this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 19, eff. September 1, 2009.

Sec. 154.207. RECEIPT OF BENEFITS PAYABLE UNDER POLICY. (a) A seller or funeral provider that has been assigned the benefits payable under an insurance policy funding prepaid funeral benefits may not receive payment of the benefits until:(1) the beneficiary named in the contract dies;(2) the funeral service is completed;(3) the funeral provider has completed the provider's obligations under Section 154.161(a) with respect to the contract; and(4) the insurance company is presented with:(A) certification from the funeral provider attesting to matters required by Subdivisions (2) and (3); and(B) other documents as required by the insurance company to process and pay the claim.(b) The seller shall maintain copies of the documentation submitted to the insurance company and a copy of the death certificate for examination by the department.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 20, eff. September 1, 2009.

Sec. 154.208. ADVISORY COMMITTEE. (a) The commissioner shall appoint an advisory committee to review and make recommendations regarding the technical procedures and processes employed by the department to regulate insurance-funded prepaid funeral benefits and monitor compliance of sellers of insurance-funded contracts under this chapter, including recommendations relating to:(1) the relevance and usefulness of records that the department requires a seller to maintain for examination purposes;(2) the existence and identification of any specific record that an insurance company is required to maintain and produce under the Insurance Code that could be substituted as a record that meets the objectives and requirements of the department under this chapter;(3) the scope, efficiency, and effectiveness of examination procedures employed by the department to verify compliance with this chapter; and(4) any other matter submitted to the committee by the commissioner.(b) The advisory committee is composed of eight members appointed by the commissioner as follows:(1) two representatives of the department;(2) two representatives of funeral providers that actively sell and service insurance-funded contracts in this state; and(3) four representatives of permit holders that actively sell insurance-funded contracts in this state, provided that representation should be reasonably balanced to include permit holders that sell for domestic insurance companies, foreign insurance companies, small insurance companies, and large insurance companies.(c) At the request of the commissioner, the commissioner of insurance may appoint a representative of the Texas Department of Insurance to serve on the advisory committee.(d) Not later than the 30th day after the date all of the initial appointments to the advisory committee have been made, the advisory committee shall meet and select a presiding officer. After the initial meeting, the advisory committee shall meet as necessary at the call of the commissioner.(e) A member of the advisory committee serves without compensation. If authorized by the commissioner, a member of the advisory committee is entitled to reimbursement for reasonable expenses incurred in attending committee meetings.(f) A recommendation of the advisory committee does not supersede the regulatory authority of the commissioner or the rulemaking authority of the commission under this chapter. The commissioner shall notify the commission of each recommendation of the advisory committee and the reasons for the recommendation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 21, eff. September 1, 2009.

SUBCHAPTER F. TRUST-FUNDED PREPAID FUNERAL BENEFITSSec. 154.251. APPLICABILITY. (a) This subchapter applies only to money paid or collected on a trust-funded prepaid funeral benefits contract entered into after July 15, 1963.(b) Money paid or collected on a prepaid funeral benefits contract entered into before July 15, 1963, shall be handled in accordance with the law in effect on the date the contract was entered into.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.252. RETENTION OF MONEY FOR EXPENSES. The seller of a trust-funded prepaid funeral benefits contract may retain for the seller's use and benefit an amount not to exceed one-half of all money collected or paid until the seller has received an amount equal to 10 percent of the total amount the purchaser agreed to pay under the contract.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 699, Sec. 10, eff. Sept. 1, 2001.

Sec. 154.253. DEPOSIT OF MONEY PAID OR COLLECTED. (a) Not later than the 30th day after the date of collection, the money, other than money retained as provided by Section 154.252, shall be deposited:(1) in a financial institution that has its main office or a branch in this state in an interest-bearing account insured by the federal government; or(2) in trust with a financial institution that has its main office or a branch located in this state and is authorized to act as a fiduciary in this state, to be invested by the financial institution as trustee in accordance with this subchapter.(b) An account described by Subsection (a), including a trust account, shall be carried in the name of the funeral provider or other entity to whom the purchaser makes payment.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.024, eff. Sept. 1, 1999.

Sec. 154.254. AMOUNT PAYABLE ON CANCELLATION OF CONTRACT. A purchaser of a trust-funded prepaid funeral benefits contract who cancels the contract during the first year of the contract when payments required under the contract are current is entitled to receive, regardless of the amount held in trust, the greater of:(1) 90 percent of the actual amount paid by the purchaser; or(2) the amount deposited in trust with respect to the purchaser's contract.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.255. STANDARD OF DUTY OF DEPOSITORY. A depository described by Section 154.253(a)(1) shall be held to the standard of duty of a fiduciary in holding, investing, or disbursing the money.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 720, Sec. 1, eff. September 1, 2007.

Sec. 154.256. STANDARD OF DUTY OF TRUSTEE. A trustee described by Section 154.253(a)(2) shall be held to the standard of duty of a trustee under the Texas Trust Code (Subtitle B, Title 9, Property Code), provided that the provisions of the Texas Trust Code may not be expanded, restricted, eliminated, or otherwise altered by the provisions of the trust instrument in a manner that is inconsistent with the purposes, terms, distribution requirements, and other circumstances of a trust established under this chapter. In administering assets held in a prepaid funeral benefits trust, a trustee shall consider the trust beneficiaries to include the following two classes of persons to the extent of any beneficial interest:(1) funeral providers or other persons entitled to payment after delivering a contracted funeral for which funds have been deposited in trust; and(2) purchasers of or beneficiaries designated in prepaid funeral benefits contracts for which funds have been deposited in trust who:(A) are entitled to receive a contracted funeral; or(B) have the right to cancel a contract under Section 154.155 if not waived under Section 154.156.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 720, Sec. 1, eff. September 1, 2007.

Sec. 154.257. INVESTMENT PLAN. (a) A permit holder or trustee, if the permit holder deposits the money with a financial institution as trustee, shall:(1) adopt a written investment plan consistent with this section and Sections 154.256 and 154.258 that specifies the quality, maturity, and diversification of investments;(2) at least annually, review the adequacy and implementation of the investment plan;(3) maintain investment records covering each transaction; and(4) maintain the investment plan in the principal offices of the permit holder and trustee.(b) The permit holder shall provide the investment plan to the department with the filing of the permit holder's annual report.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.025, eff. Sept. 1, 1999.

Sec. 154.258. INVESTMENT AND MANAGEMENT OF TRUST ASSETS. (a) The trustee of a prepaid funeral benefits trust shall invest and manage trust assets in accordance with the Uniform Prudent Investor Act (Chapter 117, Property Code), in a manner consistent with the requirements of this chapter and the purposes, terms, distribution requirements, and other circumstances of the trust.(b) The commission may adopt reasonable rules to administer and clarify law regarding the investment and management of prepaid funeral benefits trust funds, provided that the rules are consistent with the Uniform Prudent Investor Act (Chapter 117, Property Code), the requirements of this chapter, and the purposes, terms, distribution requirements, and other circumstances of a prepaid funeral benefits trust, including rules to:(1) define trust and investment terms;(2) specify standards applicable to the written investment plan required by Section 154.257; and(3) establish guidelines, rebuttable presumptions, or safe harbor provisions with respect to suitable investments and investment strategies for a prepaid funeral benefits trust. (c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 720, Sec. 4(1), eff. September 1, 2007.(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 720, Sec. 4(1), eff. September 1, 2007.(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 720, Sec. 4(1), eff. September 1, 2007.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.41(a), eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 344, Sec. 2.026, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 6.028, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 720, Sec. 2, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 720, Sec. 3, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 720, Sec. 4(1), eff. September 1, 2007.

Sec. 154.260. USE OF MONEY TO PURCHASE, LEASE, OR INVEST IN ASSET OWNED BY SELLER OR FUNERAL PROVIDER. (a) The depository of money under Section 154.253 must obtain the commissioner's prior written approval to use that money to purchase, lease, or invest in an asset owned by the seller or funeral provider or an affiliate of the seller or funeral provider.(b) The commissioner by order may disapprove a transaction described by Subsection (a) on the ground that it would materially adversely affect the interests of the purchasers of prepaid funeral benefits contracts.(c) The commissioner shall enter an order approving or disapproving the transaction not later than the 30th day after the date the commissioner receives written notification by the permit holder. The transaction is considered approved if the commissioner does not act within that period.(d) The order takes effect as proposed unless the permit holder requests a hearing not later than the 10th day after the date of the order.(e) In this section, "affiliate" means a person or entity directly or indirectly controlling, controlled by, or under common control with a permit holder or funeral provider.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.261. WITHDRAWAL OF EARNINGS TO PAY CERTAIN EXPENSES. (a) The seller of a trust-funded prepaid funeral benefits contract may withdraw money from earnings on an account described by Section 154.253 to pay:(1) reasonable and necessary trustee's fees or depository fees;(2) the examination fee for one examination by the department each calendar year; or(3) the expense of preparation of financial statements required by the department, including those financial statements required by the department instead of an examination.(b) With the department's prior approval, the seller may withdraw money from earnings on an account to pay:(1) any tax incurred because of the existence of the account; or(2) an assessment under Subchapter H.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.262. WITHDRAWAL OF MONEY ON DEATH OF BENEFICIARY. (a) The seller of a trust-funded prepaid funeral benefits contract may withdraw an amount equal to the original contract amount paid by the purchaser and the earnings attributable to the contract, less the amount retained under Section 154.252, after:(1) the beneficiary named in the contract dies;(2) the funeral service is completed;(3) the funeral provider has completed the provider's obligations under Section 154.161(a) with respect to the contract; and(4) the depository is presented with:(A) appropriate affidavits by an officer or agent of the seller on forms prescribed by the department, attesting to matters required by Subdivisions (2) and (3); and(B) a certified copy of the death certificate.(b) The seller shall maintain copies of the affidavits and death certificate for examination by the department.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 22, eff. September 1, 2009.

Sec. 154.263. WITHDRAWAL OF EARNINGS ATTRIBUTABLE TO CONTRACT. On the maturity date of a trust-funded prepaid funeral benefits contract as provided by Section 154.262 and after the funeral provider has performed its obligations under the contract, or at the time of cancellation of the contract as provided by Section 154.155 or 154.254, the seller may withdraw from an account described by Section 154.253:(1) the proportionate part of the earnings that the amount deposited under the contract bears to the total amount deposited from all unmatured contracts, less the amount of excess earnings that was withdrawn in accordance with prior law; or(2) if the commissioner has determined that the records of the permit holder are adequate to allow this method to be exercised accurately, an amount equal to the actual earnings on individual matured contracts, less any properly allocated expenses permitted by this subchapter and less the amount of excess earnings that was withdrawn in accordance with prior law.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.264. ACCOUNTING RECORDS. A seller shall maintain accounting records showing the amount deposited or invested under this subchapter with respect to each contract.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.265. DEFAULT UNDER CERTAIN CONTRACTS. (a) Notwithstanding any other law, the purchaser of a trust-funded prepaid funeral benefits contract may not be considered in default under the contract if:(1) the purchaser has paid at least 85 percent of the contract price; and(2) the purchaser was unable to pay due to extenuating financial circumstances.(b) A funeral provider is not required to provide funeral merchandise or services under a trust-funded prepaid funeral benefits contract unless any remaining balance, including any applicable finance charge, owed under the contract is paid before the funeral service or the funeral provider agrees in writing to another payment arrangement.(c) This section does not affect a purchaser's right to cancel a trust-funded prepaid funeral benefits contract.

Added by Acts 2009, 81st Leg., R.S., Ch. 263, Sec. 1, eff. September 1, 2009.

SUBCHAPTER G. ABANDONED CONTRACTSSec. 154.301. PRESUMPTION OF ABANDONMENT. (a) Money paid by a purchaser of a prepaid funeral benefits contract is personal property subject to presumption of abandonment and delivery to the comptroller under Title 6, Property Code. This subchapter controls in case of conflict with that title.(b) Money paid by a purchaser of a prepaid funeral benefits contract and held in the name of the seller at a depository under Subchapter F is presumed abandoned if:(1) the amount due the seller from the purchaser under the contract has been collected and:(A) the seller has not known the existence and location of the purchaser or the beneficiary of the contract for the three preceding years;(B) according to the knowledge and records of the seller, a claim to the money or contract has not been asserted or an act of ownership of the money or contract has not been exercised during the three preceding years;(C) at least 60 years have elapsed since the date the purchaser executed the contract; and(D) at least 90 years have elapsed since the date of birth of the beneficiary of the contract; or(2) the amount due the seller from the purchaser under the contract has not been paid and during the three preceding years:(A) the purchaser has not made a payment to the seller under the contract;(B) the seller has not known the existence and location of the purchaser or the beneficiary of the contract; and(C) according to the knowledge and records of the seller, a claim to the money or contract has not been asserted and an act of ownership of the money or contract has not been exercised.(c) For purposes of Title 6, Property Code, the seller of the contract for which money is presumed abandoned under Subsection (b) is the holder of the money, and the purchaser or the beneficiary of the contract is the owner of the money.(d) The presumption of abandonment provided by Subsection (b) does not apply to:(1) money retained by the seller to cover selling expenses, service costs, and general overhead, as provided by Section 154.252; and(2) earnings attributable to money paid by the purchaser under the contract.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.302. NOTICE OF ABANDONED MONEY. On June 30 of each year, a seller that holds money presumed abandoned under Section 154.301(b) shall furnish the commissioner with an acknowledged written notice of the abandoned money not later than the following October 1. The notice must include:(1) the name and address, if known, of each person who appears to be the purchaser or the beneficiary of the contract;(2) the identification number, if any, of the contract;(3) the total amount paid on the contract;(4) the amount paid on the contract and held at the depository;(5) the earnings of the contract; and(6) a statement by the seller recognizing the seller's obligation and intent to deliver the abandoned money to the comptroller in accordance with this subchapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.303. AUTHORIZATION TO WITHDRAW MONEY. (a) Not later than the 15th day after the date the notice required by Section 154.302 is received, the commissioner shall give the seller written authorization to:(1) withdraw the money presumed abandoned as specified in the notice; and(2) subject to Subsection (b), withdraw and retain the money specified in the notice that represents the earnings attributable to the abandoned money.(b) The commissioner may refuse to authorize the seller to withdraw the earnings described by Subsection (a)(2) only if:(1) the department has canceled or refused to renew the seller's permit to sell prepaid funeral benefits;(2) the seller is the subject of a pending proceeding to cancel the seller's permit to sell prepaid funeral benefits; or(3) the department has:(A) determined from an examination of the seller's records that the seller has made withdrawals from accounts maintained by the seller that were not authorized under this chapter; and(B) previously given written notice to the seller of that determination.(c) Not later than the 15th day after the date the notice under Section 154.302 is received, the commissioner shall give written notice to the seller stating the reason the commissioner will not authorize the seller to withdraw the earnings described by Subsection (a)(2).(d) A seller that did not receive the commissioner's authorization to withdraw earnings because of Subsection (b)(2) is entitled to withdraw and retain the earnings if the department or a court subsequently determines that the seller's permit should not be canceled.(e) A seller that did not receive the commissioner's authorization to withdraw earnings because of Subsection (b)(3) is entitled to withdraw and retain the earnings on redepositing in the accounts the amount of the unauthorized withdrawals.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.304. DELIVERY TO COMPTROLLER OF ABANDONED MONEY AND REPORT. Not later than the first November 1 after the date the commissioner receives the notice required by Section 154.302, the seller shall deliver to the comptroller:(1) the abandoned money; and(2) the report required to be filed under Chapter 74, Property Code.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.305. DISCHARGE OF CONTRACTUAL OBLIGATIONS; INDEMNITY OF SELLER. (a) The delivery of abandoned money and reporting to the comptroller under Section 154.304:(1) relieves the seller of the obligations and liabilities under the prepaid funeral benefits contract;(2) cancels the prepaid funeral benefits contract; and(3) discharges the obligations and liabilities of and claims against the seller and funeral provider.(b) A seller that delivers money to the comptroller under Section 154.304 shall be indemnified under Section 74.304, Property Code, for any claim that may be made with respect to the property.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.306. LIABILITY AND OBLIGATIONS OF COMPTROLLER. (a) The comptroller is liable to the purchaser or beneficiary of a prepaid funeral benefits contract presumed abandoned under this subchapter only to the extent of money that is attributable to the contract and delivered to the comptroller.(b) The comptroller is not obligated to perform the seller's duties under an abandoned prepaid funeral benefits contract.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.307. RECOURSE OF PURCHASER OR BENEFICIARY. A purchaser's or beneficiary's sole recourse after a seller has delivered abandoned money and reported to the comptroller under Section 154.304 is to file a claim with the comptroller as provided by Chapter 74, Property Code.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER H. GUARANTY FUNDSec. 154.351. MAINTENANCE OF GUARANTY FUND. (a) The commission by rule shall establish and the department shall maintain a fund to guarantee performance by sellers of prepaid funeral benefits contracts of their obligations to the purchasers.(b) Except as provided by Subsection (c), for purposes of claims and assessments, the department shall maintain separate accounts within the fund for trust-funded contracts and insurance-funded contracts.(c) The advisory council under Section 154.355 may authorize borrowing between accounts to facilitate prompt and efficient resolution of claims against an account with an insufficient balance if:(1) the indebted account is obligated to pay interest at a rate that will reasonably compensate the lending account for lost earnings;(2) required or planned assessments for the benefit of the indebted account are pending and sufficient to repay the lending account; and(3) assessments collected for the benefit of the indebted account are transferred to the lending account until the borrowed amount plus interest has been repaid.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 867, Sec. 80, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 23, eff. September 1, 2009.

Sec. 154.352. ASSESSMENT ON SALES CONTRACTS. (a) The department shall assess and collect from a seller not more than $1 for each unmatured prepaid funeral benefits contract sold during each calendar year and shall deposit the assessments in the fund.(b) The department shall stop assessing the amounts required by Subsection (a) when the amount in the fund first reaches $1 million.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.3525. ASSESSMENT ON INSURANCE-FUNDED CONTRACTS. (a) The department shall assess and collect from a seller not more than $1 for each insurance-funded contract sold during each calendar year and shall deposit the assessments in the insurance-funded contract account within the fund.(b) The department shall stop assessing the amounts required by Subsection (a) when the amount in the insurance-funded contract account reaches $1 million.

Added by Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 24, eff. September 1, 2009.

Sec. 154.353. DEPOSIT OF FUND. (a) The fund may be deposited with:(1) the comptroller;(2) a federally insured financial institution that has its main office or a branch in this state; or(3) in trust with a financial institution that has its main office or a branch in this state and is authorized to act as a fiduciary in this state.(b) If the fund is deposited with the comptroller, the comptroller shall manage the fund as trustee of money outside the state treasury.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.027, eff. Sept. 1, 1999.

Sec. 154.354. USE OF FUND EARNINGS. The department may use the earnings from the fund to operate and maintain the fund.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.355. ADVISORY COUNCIL. (a) An advisory council composed of the following individuals shall supervise the operation and maintenance of the fund:(1) the commissioner or the commissioner's representative;(2) the attorney general or the attorney general's representative;(3) two representatives of the prepaid funeral industry appointed by the commission, one of whom represents trust-funded prepaid funeral benefits contract sellers and one of whom represents insurance-funded prepaid funeral benefits contract sellers; and(4) one consumer representative appointed by the commission.(b) The prepaid funeral industry and consumer representatives serve two-year terms and may not serve more than four terms.(c) The commissioner shall render a final decision if there is a tie vote by members of the advisory council.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 25, eff. September 1, 2009.

Sec. 154.3551. LIMIT ON LIABILITY. (a) A member of the advisory council is not personally liable for damages arising from the member's official act or omission under this subchapter unless the act or omission is corrupt or malicious.(b) The attorney general shall defend an action brought against a member of the advisory council arising from an official act or omission under this subchapter, including an action instituted after the defendant's service with the advisory council has terminated.(c) The attorney general is not required to defend a member of the advisory council against an action relating to:(1) the disposition of a claim filed under this subchapter; or(2) any issue other than the applicability or effect of the limitation on liability under this section.(d) The commissioner on behalf of the fund, with the advice and consent of the advisory council, may contract with the attorney general under Chapter 771, Government Code, for legal services not covered by this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 26, eff. September 1, 2009.

Sec. 154.356. ASSESSMENT ON OUTSTANDING TRUST-FUNDED CONTRACTS TO PAY CLAIMS. (a) To pay a claim against the fund when the balance of the trust-funded contract account is insufficient to pay that claim, the advisory council may assess each permit holder that has outstanding trust-funded contracts an amount based on the permit holder's proportionate share of the purchasers' deposits on all outstanding trust-funded contracts determined as of the end of the preceding calendar year.(b) The assessments shall be deposited in the trust-funded contract account within the fund and administered by the department and the advisory council in accordance with commission rules.(c) An assessment made under this section is in addition to any assessment required by Section 154.352.(d) A seller whose permit is revoked or surrendered remains liable for any unpaid assessment made before the date of the revocation or surrender.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 867, Sec. 81, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 27, eff. September 1, 2009.

Sec. 154.3565. ASSESSMENT ON OUTSTANDING INSURANCE-FUNDED CONTRACTS TO PAY CLAIMS. (a) To pay a claim against the fund when the balance of the insurance-funded contract account is insufficient to pay that claim, the advisory council may assess each permit holder that has outstanding insurance-funded contracts an amount based on the permit holder's proportionate share of all outstanding insurance-funded contracts determined as of the end of the preceding calendar year.(b) The assessments shall be deposited in the insurance-funded contract account within the fund and administered by the department and the advisory council in accordance with commission rules.(c) An assessment made under this section is in addition to any assessment required by Section 154.3525.(d) A seller whose permit is revoked or surrendered remains liable for any unpaid assessment made before the date of the revocation or surrender.

Added by Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 28, eff. September 1, 2009.

Sec. 154.357. CLAIM AGAINST SELLER OR DEPOSITORY. The department may assert a claim against a seller or depository that commits a violation of this chapter that could result in a claim against the fund.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.358. CLAIMS AGAINST FUND. (a) The payment of a claim or expense from the fund is a matter of privilege and not of right, and a person does not have a vested right in the fund as a beneficiary or otherwise.(b) A claim against the fund may be made by:(1) a purchaser of a prepaid funeral benefits contract;(2) a purchaser's estate;(3) a permit holder or funeral provider who assumes or performs a contract; or(4) a claimant for the benefit of a group of purchasers of prepaid funeral benefits contracts as part of a plan to arrange for another permit holder to assume the contract obligations.(c) An approved claim or expense relating to a trust-funded contract may be paid only from the fund's trust-funded contract account. An approved claim or expense relating to an insurance-funded contract may be paid only from the fund's insurance-funded contract account.

Added by Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 29, eff. September 1, 2009.

Sec. 154.359. PERMISSIBLE USES OF FUND. (a) In addition to uses authorized by Section 154.354, the fund may be used to pay:(1) a loss attributable to the failure or inability of a permit holder to perform the permit holder's obligations under a prepaid contract;(2) expenses of a plan to arrange for another permit holder to assume the obligations under a prepaid funeral benefits contract or a group of prepaid funeral benefits contracts if the commissioner finds, with the advice and consent of the advisory council, that the plan is reasonable and in the best interests of the contract beneficiaries;(3) administrative expenses related to servicing and handling outstanding prepaid funeral benefits contracts that have not been assumed by another permit holder;(4) expenses for administering the receivership of an insolvent permit holder if the permit holder's assets are insufficient to pay those expenses; and(5) expenses to employ and compensate a consultant, an agent, legal counsel, an accountant, and any other person appropriate and consistent with the purpose of the fund, as determined by the advisory council.(b) The fund may not be required to pay any claimant an amount that exceeds the contractual obligations specified by the express written terms of the prepaid funeral benefits contract, including:(1) a claim based on marketing materials;(2) a claim based on side letters or other documents that do not comply with the requirements of this chapter;(3) a claim based on misrepresentation of the benefits conferred by the contract or a funding insurance policy; or(4) a claim for court costs, attorney's fees, penalties, or consequential or incidental damages.(c) A claim may not be approved for a loss to the extent the claim is insured, bonded, or otherwise covered, protected, or reimbursed from other sources, including coverage provided by the Texas Life, Accident, Health, and Hospital Service Insurance Guaranty Association under Chapter 463, Insurance Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 29, eff. September 1, 2009.

Sec. 154.360. SUBROGATION. (a) A person receiving a benefit under this subchapter, including a payment of or on account of a contractual obligation or provision of substitute or alternative prepaid funeral benefits, is considered to have assigned to the fund the rights under, and any cause of action relating to, the prepaid funeral benefits contract to the extent of the benefit received. Notwithstanding this assignment by law, the commissioner may require a payee to execute a formal assignment of the person's rights and cause of action to the fund as a condition of receiving a right or benefit under this subchapter.(b) The fund retains all common law rights of subrogation and any other equitable or legal remedy that would have been available to a recipient of benefits from the fund with respect to a prepaid funeral benefits contract.(c) The commissioner, on behalf of the fund, may bring an action against any person and may employ and compensate a consultant, an agent, legal counsel, an accountant, or any other person the commissioner considers appropriate to collect a subrogated amount. Payment shall be made from the appropriate account within the fund for these services. Any recovery of a subrogated amount shall be deposited in the appropriate account within the fund.

Added by Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 29, eff. September 1, 2009.

SUBCHAPTER I. CRIMINAL PENALTIES AND CIVIL REMEDIESSec. 154.401. CRIMINAL PENALTY FOR CERTAIN VIOLATIONS OF CHAPTER. (a) Except as provided by Section 154.402, an officer, director, agent, or employee of a seller commits an offense if the person:(1) makes or attempts to make a contract in violation of this chapter;(2) refuses to allow an inspection of the seller's records relating to the sale of prepaid funeral benefits;(3) engages in fraud, deception, misrepresentation, or another dishonest practice in the sale of a contract subject to this chapter; or(4) otherwise violates this chapter.(b) An offense under this section for which a penalty is not expressly provided by this subchapter is punishable by:(1) a fine of not less than $100 or more than $500;(2) confinement in the county jail for a term of not less than one month or more than six months; or(3) both the fine and confinement.(c) Each violation of this chapter is a separate offense and shall be prosecuted individually.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.402. CRIMINAL PENALTY RELATING TO DEPOSIT OR WITHDRAWAL OF MONEY. (a) A person commits an offense if the person:(1) fails to deposit money in compliance with this chapter; or(2) withdraws money in a manner inconsistent with this chapter.(b) An offense under this section is punishable as if it were an offense under Section 32.45, Penal Code.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.403. CRIMINAL PENALTY FOR FAILURE TO FILE REPORT. (a) An officer of a seller commits an offense if the officer fails or refuses to file an annual report required by Section 154.052 before the 31st day after the date the officer is notified by the department of the requirement.(b) An offense under this section is a misdemeanor and is punishable as provided by Section 154.401.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.404. CRIMINAL PENALTY FOR FAILURE TO DELIVER MONEY TO DESIGNATED AGENT. (a) A seller or a person acting on behalf of a seller commits an offense if the seller or person:(1) collects money under a prepaid funeral benefits contract; and(2) fails to deliver the money to a designated agent of the seller before the 31st day after the date it is collected.(b) An offense under this section is punishable as if it were an offense under Section 32.45, Penal Code.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.405. CRIMINAL PENALTY FOR AGENT'S FAILURE TO DEPOSIT CERTAIN MONEY. (a) A designated agent of a seller commits an offense if the agent fails to deposit money collected under a prepaid funeral benefits contract before the 31st day after the date it is received by the agent.(b) It is an exception to the application of this section that the failure to make a deposit is inadvertent and is corrected before the 11th day after the date the seller discovers the failure.(c) An offense under this section is punishable as if it were an offense under Section 32.45, Penal Code.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.406. ADMINISTRATIVE PENALTY. (a) After notice and opportunity for hearing, the commissioner may impose an administrative penalty on a person who:(1) violates this chapter or a final order of the commissioner or rule of the commission and does not correct the violation before the 31st day after the date the person receives written notice of the violation from the department; or(2) engages in a pattern of violations, as determined by the commissioner.(b) The amount of the penalty for each violation may not exceed $1,000 for each day the violation occurs.(c) In determining the amount of the penalty, the commissioner shall consider the seriousness of the violation, the person's history of violations, and the person's good faith in attempting to comply with this chapter.(d) The imposition of a penalty under this section is subject to judicial review as a contested case under Chapter 2001, Government Code.(e) The commissioner may collect the penalty in the same manner that a money judgment is enforced in district court.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 699, Sec. 11, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 867, Sec. 82, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 8.003, eff. Sept. 1, 2003.

Sec. 154.4061. PATTERN OF WILFUL DISREGARD. (a) If, after a hearing conducted as provided by Chapter 2001, Government Code, the trier of fact finds that a violation of this chapter or a rule of the Finance Commission of Texas establishes a pattern of wilful disregard for the requirements of this chapter or rules of the finance commission, the trier of fact shall recommend to the commissioner that the maximum administrative penalty permitted under Section 154.406 be imposed on the person committing the violation or that the commissioner cancel or not renew the person's permit under this chapter.(b) For the purposes of this section, violations corrected as provided by Section 154.406 may be included in determining whether a pattern of wilful disregard for the requirements of this chapter or rules of the finance commission exists.

Added by Acts 2001, 77th Leg., ch. 699, Sec. 12, eff. Sept. 1, 2001.

Sec. 154.407. INJUNCTIVE RELIEF. The commissioner may sue in a district court in Travis County to enjoin a violation or threatened violation of:(1) this chapter; or(2) a final order of the commissioner or rule of the commission.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 867, Sec. 83, eff. Sept. 1, 2001.

Sec. 154.408. CEASE AND DESIST ORDER. (a) The commissioner may issue a cease and desist order to a person if the commissioner finds by examination or other credible evidence that the person has violated a law of this state relating to the sale of prepaid funeral benefits, including a violation of this chapter or a final order of the commissioner or rule of the commission.(b) The order must state:(1) with reasonable certainty the grounds for the order; and(2) the effective date of the order.(c) The order shall be served on the person named in the order by certified mail, return receipt requested, to the last known address of the person.(d) Except as provided by Section 154.4081, the order takes effect as proposed, except that the order may not take effect before the 16th day after the date the order is mailed unless the person named in the order requests a hearing not later than the 15th day after the date the order is mailed.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 867, Sec. 84, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 30, eff. September 1, 2009.

Sec. 154.4081. EMERGENCY ORDER. (a) The commissioner may issue an emergency order that takes effect immediately if the commissioner finds that immediate and irreparable harm is threatened to the public or a beneficiary under a prepaid funeral benefits contract.(b) An emergency order remains in effect unless stayed by the commissioner.(c) The person named in the order may request in writing an opportunity for a hearing to show that the emergency order should be stayed. On receipt of the request, the commissioner shall set a time for the hearing before the 22nd day after the date the commissioner received the request, unless extended at the request of the person named in the order.(d) The hearing is an administrative hearing relating to the validity of findings that support immediate effect of the order.

Added by Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 31, eff. September 1, 2009.

Sec. 154.409. SUIT BY ATTORNEY GENERAL. (a) The department may notify the attorney general of a violation of this chapter.(b) The attorney general shall institute suit in the name of this state against a person who violates this chapter in the county in which the violation occurred.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.410. QUO WARRANTO PROCEEDINGS. (a) The attorney general may institute a quo warranto proceeding in a district court of Travis County to forfeit the charter or the right to do business of a corporation an officer, director, agent, or employee of which refuses or fails to correct a violation of this chapter after the department or attorney general notifies the officer, director, agent, or employee of the violation.(b) Thirty days is considered a sufficient period to correct the violation after notice from the department or attorney general.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.411. RESTITUTION. The commissioner may issue an order to a person requiring restitution if, after notice and opportunity for hearing, the commissioner finds that the person:(1) failed to deposit money in accordance with Subchapter F; or(2) misappropriated, converted, or illegally withheld or failed or refused to pay on demand money entrusted to the person that belongs to the beneficiary under a prepaid funeral benefits contract.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.412. SEIZURE OF PREPAID FUNERAL ACCOUNTS AND RECORDS. (a) The commissioner may issue an order to seize accounts in which prepaid funeral funds, including earnings, may be held and may issue an order to seize the records that relate to the sale of prepaid funeral benefits if the commissioner finds, by examination or other credible evidence, that the person:(1) failed to deposit or remit money in accordance with Subchapter E or F;(2) misappropriated, converted, or illegally withheld or failed or refused to pay on demand money entrusted to the person that belongs to the beneficiary under a prepaid funeral benefits contract;(3) refused to submit to examination by the department;(4) was the subject of an order to cancel, suspend, or refuse to renew a permit; or(5) does not hold a permit or transferred the ownership of its business to another person who does not hold a permit.(b) An order shall be served on the person named in the order by certified mail, return receipt requested, to the last known address of the person.(c) An order takes effect immediately, and remains in effect unless stayed by the commissioner, if the commissioner finds that immediate and irreparable harm is threatened to the public or a beneficiary under a prepaid funeral benefits contract. If such a threat does not exist, the order must state the effective date, which may not be before the 16th day after the date the order is mailed.(c-1) An emergency order remains in effect unless stayed by the commissioner. The person named in the order may request in writing an opportunity for a hearing to show that the emergency order should be stayed. On receipt of the request, the commissioner shall set a time before the 22nd day after the date the commissioner received the request, unless extended at the request of the person named in the order. The hearing is an administrative hearing relating to the findings that support immediate effect of the order.(d) A nonemergency order takes effect as proposed unless the person named in the order requests a hearing not later than the 15th day after the date the order is mailed.(e) Premiums received on the disposition of a contract related to the seizure of prepaid funeral money shall be handled as provided by Sections 154.111 and 154.413.(f) After the issuance of an order under this section, the commissioner may initiate an administrative claim for ancillary relief, including a claim for:(1) costs incurred in the administration, transfer, or other disposition of the seized assets and records; or(2) costs reasonably expected to be incurred in connection with the administration and performance of any outstanding prepaid funeral benefits contracts sold by a person subject to the order.(g) The remedy provided by Subsection (f) is not exclusive and does not limit the commissioner's discretion to seek an additional remedy authorized under this subchapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 32, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1190, Sec. 33, eff. September 1, 2009.

Sec. 154.413. NOTIFICATION OF PURCHASER. Not later than the 30th day after the date prepaid funeral money is seized under Section 154.412, the commissioner may notify each known person who purchased prepaid funeral benefits under a contract from the permit holder whose permit is canceled. The notice must:(1) include an explanation of the procedures under this chapter for canceling the contract and claiming money that may be due the person if the person elects to cancel;(2) inform the person on continuing to make payments under the contract if the person elects to keep the contract in force; and(3) inform the person that if the person elects to keep the contract in force the commissioner will transfer:(A) responsibility to perform the contract to a responsible successor permit holder selected by the commissioner; or(B) the seized money to the fund maintained under Section 154.351,subject to the claims process prescribed by rule under Subchapter H.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 154.414. LIQUIDATION OF BUSINESS AND AFFAIRS OF PERSON FOLLOWING SEIZURE OF MONEY AND RECORDS. After an order issued under Section 154.412(a) becomes final and unappealable, the commissioner may petition the district court in the county in which a person required to hold a permit under this chapter resides to request the issuance of an order to show cause why the business and affairs of that person should not be liquidated and a receiver appointed by the court for that purpose if:(1) the person:(A) failed to deposit money in accordance with Subchapter F;(B) misappropriated, converted, or illegally withheld or failed or refused to pay on demand money entrusted to that person that belongs to the beneficiary under a prepaid funeral benefits contract; or(C) allowed the person's permit to lapse or had the permit revoked under this chapter and did not make adequate provision for the administration of the money deposited with the person for prepaid funeral benefits contracts in accordance with the contract and applicable law, including rules; and(2) the person failed or refused to correct the violation before the 31st day after the date the person received written notice from the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 155. BOND INVESTMENT COMPANIES

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE E. OTHER FINANCIAL BUSINESSES

CHAPTER 155. BOND INVESTMENT COMPANIES

Sec. 155.001. DEFINITION. In this chapter, "bond investment

company" includes a person that places or sells bonds,

certificates, or debentures on the partial payment or installment

plan.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 155.002. DEPOSIT REQUIRED. (a) Each person doing business

in this state as a bond investment company shall deposit with the

comptroller, in cash or securities approved by the comptroller,

an amount equal to $5,000.

(b) In addition to the deposit required by Subsection (a), a

person doing business in this state as a bond investment company

shall deposit semiannually with the comptroller, in cash or

securities approved by the comptroller, an amount equal to 10

percent of all net premiums received by the company until the

amount deposited equals $100,000.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 155.003. FAILURE TO MAKE DEPOSIT. (a) A domestic

corporation that fails to make the deposit required by this

chapter before the 61st day after the date of its organization is

considered to have forfeited its charter or certificate of

incorporation.

(b) The attorney general shall bring suit in the name of the

state to have the charter or certificate of incorporation of a

domestic corporation that fails to make a deposit as required by

Subsection (a) declared forfeited.

(c) On a finding that a domestic corporation failed to make a

deposit as required by Subsection (a), a court in which a

proceeding is brought under Subsection (b) shall:

(1) declare the charter or certificate of incorporation of the

corporation forfeited;

(2) appoint a receiver for the corporation; and

(3) make equitable compensation for the receiver out of the

assets of the corporation.

(d) A receiver appointed under Subsection (c)(2) shall, under

the order of the court, distribute to the shareholders the assets

of the corporation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 155.004. RECEIVER ON FAILURE OF CORPORATION. (a) If a

corporation that does business in this state as a bond investment

company fails, a district court of the county in which the

principal office of the corporation is located shall appoint, on

application of a shareholder of the corporation, a receiver.

(b) A receiver appointed under Subsection (a) shall:

(1) wind up the affairs of the corporation;

(2) liquidate the debts of the corporation; and

(3) distribute any remaining assets of the corporation,

including, if ordered by the court, the deposit made under this

chapter to secure the shareholders.

(c) The comptroller may refund a deposit made under this chapter

on application of the receiver approved by the court.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 155.005. EXCHANGE OF DEPOSIT. (a) On request, the

comptroller may allow a bond investment company that has made a

deposit under this chapter to alter the composition of the

deposit by exchanging cash for securities or securities for cash.

(b) Securities deposited under this section must be approved by

the comptroller on the written advice of the attorney general.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 155.006. RETURN OF DEPOSIT. The comptroller shall return a

deposit of cash or securities made under this chapter to a bond

investment company if:

(1) the company ceases to do business in this state; and

(2) the comptroller and the attorney general find that the

company does not have any liabilities in this state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 155.007. CRIMINAL PENALTY. (a) An officer or agent of a

domestic or foreign corporation or company doing business in this

state as a bond investment company commits an offense if:

(1) the officer or agent attempts to:

(A) place or sell shares; or

(B) transact any business on behalf of the company; and

(2) the bond investment company has not complied with the

deposit requirements of this chapter.

(b) An offense under this section is punishable by:

(1) confinement in jail for a term of not more than six months

or less than 30 days;

(2) a fine of not more than $1,000 or less than $100; or

(3) both the fine and confinement.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 156. MORTGAGE BROKERS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE E. OTHER FINANCIAL BUSINESSES

CHAPTER 156. MORTGAGE BROKERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 156.001. SHORT TITLE. This chapter may be cited as the

Mortgage Broker License Act.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Sec. 156.002. DEFINITIONS. In this chapter:

(1) "Commissioner" means the savings and mortgage lending

commissioner.

(2) "Disciplinary action" means an order by the commissioner

that requires one or more of the following:

(A) suspension or revocation of a license under this chapter;

(B) probation of a suspension or revocation of a license under

this chapter on terms and conditions that the commissioner

determines appropriate;

(C) a reprimand of a person licensed under this chapter; or

(D) an administrative penalty imposed on a person licensed under

this chapter under Section 156.302.

(3) "Finance commission" means the Finance Commission of Texas.

(4) "Fund" means the mortgage broker recovery fund established

by the commissioner under Subchapter F.

(5) "Loan officer" means an individual sponsored by a licensed

mortgage broker for the purposes of performing the acts of a

mortgage broker. The term does not include:

(A) an individual who performs only clerical functions such as

delivering a loan application to a mortgage broker or mortgage

banker or gathering information related to a mortgage loan

application on behalf of the prospective borrower, mortgage

broker, or mortgage banker; or

(B) an individual who performs functions of a loan processor.

(6) "Loan processor" means an individual who works under the

instruction of a loan officer or mortgage broker and performs

only clerical functions such as gathering information, requesting

information, word processing, sending correspondence, or

assembling files.

(7) "Mortgage applicant" means a person who is solicited to use

or who uses a mortgage broker to obtain a mortgage loan.

(8) "Mortgage banker" means a person who is:

(A) approved or authorized by the United States Department of

Housing and Urban Development as a mortgagee with direct

endorsement underwriting authority;

(B) an approved seller or servicer of the Federal National

Mortgage Association;

(C) an approved seller or servicer of the Federal Home Loan

Mortgage Association; or

(D) an approved issuer for the Governmental National Mortgage

Association.

(9) "Mortgage broker" means a person who receives an application

from a prospective borrower for the purposes of making a mortgage

loan from that person's own funds or from the funds of another

person. The term does not include:

(A) a person who performs only clerical functions such as

delivering a loan application to a mortgage broker or mortgage

banker or gathering information related to a mortgage loan

application on behalf of the prospective borrower, mortgage

broker, or mortgage banker; or

(B) a person who performs functions of a loan processor.

(10) "Mortgage loan" means a debt against real estate secured by

a security interest against one-to-four family residential real

estate created by a deed of trust, security deed, or other

security instrument.

(11) "Registered financial services company" means a person

registered under Section 156.214.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

228, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

905, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.052, eff. September 1, 2007.

Sec. 156.003. SECONDARY MARKET TRANSACTIONS. This chapter does

not prohibit a mortgage broker from receiving compensation from a

party other than the mortgage applicant for the sale, transfer,

assignment, or release of rights on the closing of a mortgage

transaction.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Sec. 156.004. DISCLOSURE TO APPLICANT. At the time an applicant

submits an application to a mortgage broker, the mortgage broker

shall provide to the applicant a disclosure that specifies the

nature of the relationship between applicant and broker, the

duties the broker has to the applicant, and how the mortgage

broker will be compensated. The finance commission, by rule,

shall promulgate a standard disclosure form to be used by the

mortgage broker.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 867, Sec. 85, eff.

Sept. 1, 2001.

Sec. 156.005. AFFILIATED BUSINESS ARRANGEMENTS. Unless

prohibited by federal or state law, this chapter may not be

construed to prevent affiliated or controlled business

arrangements or loan origination services by or between mortgage

brokers and other professionals if the mortgage broker complies

with all applicable federal and state laws permitting those

arrangements or services.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 6.01, eff. September 1, 2005.

SUBCHAPTER B. ADMINISTRATION PROVISIONS

Sec. 156.101. ADMINISTRATION OF CHAPTER.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 4

(a) Except as provided by Subsection (a-2), the commissioner

shall administer this chapter.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 28

(a) The commissioner shall administer and enforce this chapter.

(a-1) The commissioner shall perform all duties relating to the

issuance and renewal of licenses under Section 156.2015 for

employees of credit union subsidiary organizations who act as

residential mortgage loan originators.

(a-2) The credit union commissioner is responsible for:

(1) the examination, inspection, or investigation of employees

of credit union subsidiary organizations who are licensed to act

as residential mortgage loan originators under this chapter; and

(2) the enforcement of compliance by employees of credit union

subsidiary organizations described by Subdivision (1) with the

applicable requirements of this chapter and Chapter 180.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1317, Sec.

28(i), eff. September 1, 2009.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1317, Sec.

28(i), eff. September 1, 2009.

(d) The commissioner shall participate in the Nationwide

Mortgage Licensing System and Registry as provided by Chapter

180.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 4, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 28(g), eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 28(i), eff. September 1, 2009.

Sec. 156.102. RULEMAKING AUTHORITY. (a) The finance commission

may adopt and enforce rules necessary for the intent of or to

ensure compliance with this chapter, except as provided by

Section 15.4024 with respect to employees of credit union

subsidiary organizations subject to regulation under Section

156.2015.

(a-1) The finance commission may adopt rules under this chapter

as required to carry out the intentions of the federal Secure and

Fair Enforcement for Mortgage Licensing Act of 2008 (Pub. L. No.

110-289).

(b) The finance commission may adopt rules to prohibit false,

misleading, or deceptive practices by mortgage brokers and loan

officers but may not adopt any other rules restricting

competitive bidding or advertising by mortgage brokers or loan

officers. When adopting rules under this subsection, the finance

commission may not restrict:

(1) the use of any medium for an advertisement;

(2) the personal appearance of or voice of a person in an

advertisement;

(3) the size or duration of an advertisement; or

(4) a mortgage broker's or loan officer's advertisement under a

trade name.

(b-1) The finance commission on the commissioner's

recommendation may adopt rules to promote a fair and orderly

administration of the fund consistent with the purposes of

Subchapter F.

(c) The finance commission may adopt rules regarding books and

records that a person licensed under this chapter is required to

keep, including the location at which the books and records must

be kept.

(d) The finance commission shall consult with the commissioner

when proposing and adopting rules under this chapter.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 867, Sec. 86, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 6.02, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 5, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 2, eff. September 1, 2009.

Sec. 156.103. POWERS OF COMMISSIONER. (a) In addition to any

other action, proceeding, or remedy authorized by law, the

commissioner may institute an action in the commissioner's name

to enjoin a violation of this chapter or a rule adopted under

this chapter. To sustain an action filed under this subsection,

it is not necessary to allege or prove that an adequate remedy at

law does not exist or that substantial or irreparable damage

would result from a continued violation of this chapter.

(b) The commissioner is not required to provide an appeal bond

in any action or proceeding to enforce this chapter.

(c) The commissioner may authorize specific employees to conduct

hearings and make recommendations for final decisions in

contested cases.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Sec. 156.104. MORTGAGE INDUSTRY ADVISORY COMMITTEE. (a) The

mortgage industry advisory committee is created to advise and

assist the commissioner.

(b) The advisory committee is composed of six members appointed

by the commissioner. Each of the members must be:

(1) under the regulatory authority of the department;

(2) actively engaged in the business of originating, brokering,

or funding residential mortgage loans at the time of

appointment; and

(3) primarily engaged in the business of originating, brokering,

or funding residential mortgage loans for at least two years

before the member's appointment.

(b-1) The members of the committee must include:

(1) three individuals licensed as residential mortgage loan

originators under this chapter, one of whom must hold an active

real estate broker or salesperson license issued under Chapter

1101, Occupations Code; and

(2) three individuals licensed as residential mortgage loan

originators under Chapter 157, one of whom must hold an active

real estate broker or salesperson license issued under Chapter

1101, Occupations Code.

(c) Appointments to the advisory committee shall be made without

regard to the sex, race, color, age, disability, religion, or

national origin of the appointees.

(d) The members of the advisory committee serve for a staggered

three-year term, with the terms of two members expiring February

1 of each year.

(e) The advisory committee shall meet at least twice a year at

the call of the commissioner.

(f) The commissioner may remove a member of the advisory

committee if:

(1) the member does not have at the time of appointment the

qualifications required by Subsection (b); or

(2) the commissioner determines that the member cannot discharge

the member's duties for a substantial part of the term for which

the member is appointed.

(g) In the event of a vacancy during a term, the appointing

entity or official shall fill the vacancy for the unexpired part

of the term with a person who meets the qualifications of the

vacated position.

(h) In addition to other powers and duties delegated to it by

the commissioner, the advisory committee shall advise the

commissioner with respect to:

(1) the proposal and adoption of rules relating to:

(A) the licensing of mortgage brokers and loan officers;

(B) the education and experience requirements for licensing

mortgage brokers and loan officers; and

(C) conduct and ethics of mortgage brokers and loan officers;

(2) the form of or format for any applications or other

documents under this chapter; and

(3) the interpretation, implementation, and enforcement of this

chapter.

(i) Each member of the advisory committee is entitled to a per

diem allowance and to reimbursement of travel expenses

necessarily incurred in performing functions as a member of the

committee, subject to any applicable limitation in the General

Appropriations Act.

(j) The advisory committee shall take a record vote on any

matter described by Subsection (h)(1). The commissioner shall

inform the finance commission of:

(1) the result of the vote; and

(2) any additional information the commissioner considers

necessary to ensure the finance commission is sufficiently

notified of the advisory committee's recommendations.

(k) A record vote taken by the advisory committee under

Subsection (j) is only a recommendation and does not supersede

the rulemaking authority of the finance commission under this

subchapter.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 867, Sec. 87, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 6.03, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 4, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 5, eff. April 1, 2010.

Sec. 156.105. STANDARD FORMS. (a) The finance commission, by

rule, shall adopt one or more standard forms for use by a

mortgage broker or loan officer in representing that an applicant

for a mortgage loan is preapproved or has prequalified for the

loan.

(b) The finance commission shall adopt rules requiring a

mortgage broker or loan officer licensed under this chapter to

use the forms adopted by the finance commission under Subsection

(a).

Added by Acts 2001, 77th Leg., ch. 407, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER C. MORTGAGE BROKER LICENSE AND LOAN OFFICER LICENSE

Sec. 156.201. LICENSES REQUIRED. (a) A person may not act in

the capacity of, engage in the business of, or advertise or hold

that person out as engaging in or conducting the business of a

mortgage broker in this state unless the person holds an active

mortgage broker license or is exempt under Section 156.202.

(b) An individual may not act or attempt to act as a loan

officer unless the individual at the time is:

(1) licensed under this chapter and sponsored by a licensed

mortgage broker and acting for the mortgage broker; or

(2) exempt under Section 156.202.

(c) Each mortgage broker licensed under this chapter is

responsible to the commissioner and members of the public for any

act or conduct performed by the mortgage broker or a loan officer

sponsored by or acting for the mortgage broker in connection

with:

(1) the origination of a mortgage loan; or

(2) a transaction that is related to the origination of a

mortgage loan in which the mortgage broker knew or should have

known of the transaction.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 6.04, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

905, Sec. 2, eff. September 1, 2007.

Sec. 156.2011. PROVISIONAL LOAN OFFICER LICENSE. (a) An

applicant for a loan officer license may be issued a provisional

loan officer license as provided by this section only if the

applicant:

(1) during the 20 months immediately preceding the application,

has at least 18 months of experience as a loan officer employed

by a person exempt from this chapter under Section 156.202; and

(2) meets the qualifications for a loan officer license, other

than the educational and examination requirements.

(b) The commissioner shall use best efforts to issue the

provisional loan officer license on or before the later of:

(1) the 10th business day after the date of receipt of a

completed application; or

(2) the second business day after the date of receipt of the

criminal background information required under Section 156.206

demonstrating that the applicant has no pending criminal charges

and has not been convicted of a criminal offense.

(c) For purposes of Subsection (b)(2), a person is considered

convicted as provided by Section 156.204(d).

(d) A provisional loan officer license is valid for 90 days

after the date the license is issued, except as provided by

Subsection (e).

(e) The commissioner may revoke a provisional loan officer

license if the commissioner discovers that the applicant has made

a misrepresentation relating to the applicant's qualifications

for a loan officer license, has violated this chapter, or does

not meet the qualifications for a provisional loan officer

license. The revocation of a provisional loan officer license is

not subject to appeal.

(f) The finance commission by rule may impose a fee not to

exceed $100 for an expedited issuance of a provisional loan

officer license. The fee is nonrefundable and is in addition to

the fee for the application for a regular loan officer license.

Added by Acts 2007, 80th Leg., R.S., Ch.

905, Sec. 3, eff. September 1, 2007.

Sec. 156.2015. RESIDENTIAL MORTGAGE LOAN ORIGINATION ACTIVITIES.

(a) In this section, "credit union subsidiary organization,"

"Nationwide Mortgage Licensing System and Registry," and

"residential mortgage loan originator" have the meanings assigned

by Section 180.002.

(b) An individual required to be licensed under this chapter may

not act as a residential mortgage loan originator unless:

(1) the individual's license under this chapter otherwise

authorizes the individual to act as a residential mortgage loan

originator;

(2) the individual is enrolled with the Nationwide Mortgage

Licensing System and Registry as required by Section 180.052; and

(3) the individual complies with other applicable requirements

of Chapter 180 and rules adopted under that chapter.

(c) An employee of a credit union subsidiary organization may

not act as a residential mortgage loan originator unless the

employee:

(1) is licensed under this chapter;

(2) is enrolled with the Nationwide Mortgage Licensing System

and Registry as required by Section 180.052; and

(3) complies with other applicable requirements of Chapter 180

and rules adopted under that chapter.

(d) The finance commission may adopt rules under this chapter as

required to carry out the intentions of the federal Secure and

Fair Enforcement for Mortgage Licensing Act of 2008 (Pub. L. No.

110-289).

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 6, eff. June 19, 2009.

Sec. 156.202. EXEMPTIONS. (a) The following persons are exempt

from this chapter:

(1) any of the following entities or an employee of any of the

following entities provided the employee is acting for the

benefit of the employer:

(A) a bank, savings bank, or savings and loan association, or a

subsidiary or an affiliate of a bank, savings bank, or savings

and loan association;

(B) a state or federal credit union, or a subsidiary, affiliate,

or credit union service organization of a state or federal credit

union;

(C) an insurance company licensed or authorized to do business

in this state under the Insurance Code;

(D) a mortgage banker registered under Chapter 157;

(E) an organization that qualifies for an exemption from state

franchise and sales tax as a 501(c)(3) organization;

(F) a Farm Credit System institution; or

(G) a political subdivision of this state involved in affordable

home ownership programs;

(2) an individual who makes a mortgage loan from the

individual's own funds to a spouse, former spouse, or persons in

the lineal line of consanguinity of the individual lending the

money;

(3) an owner of real property who in any 12-consecutive-month

period makes no more than five mortgage loans to purchasers of

the property for all or part of the purchase price of the real

estate against which the mortgage is secured;

(4) an individual who:

(A) makes a mortgage loan from the individual's own funds;

(B) is not an authorized lender under Chapter 342, Finance Code;

and

(C) does not regularly engage in the business of making or

brokering mortgage loans; or

(5) an individual who is an exclusive agent of a registered

financial services company under a written agreement prohibiting

the individual from soliciting, processing, negotiating, or

placing a mortgage loan with a person other than the registered

financial services company or an affiliate of that company.

(b) An exclusive agent described by Subsection (a)(5) is

considered an employee of the registered financial services

company for purposes of this chapter.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 5, Sec. 1, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 135, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 6.05, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

228, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

905, Sec. 4, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 6, eff. September 1, 2009.

Sec. 156.203. APPLICATION FOR A LICENSE; FEES. (a) An

application for a mortgage broker or loan officer license must

be:

(1) in writing;

(2) under oath; and

(3) on the form prescribed by the commissioner.

(b) An application for a mortgage broker license must be

accompanied by:

(1) an application fee in an amount determined by the

commissioner not to exceed $375; and

(2) a recovery fund fee as provided by Section 156.502.

(c) An application for a loan officer license must be

accompanied by:

(1) an application fee in an amount determined by the

commissioner not to exceed $275; and

(2) a recovery fund fee as provided by Section 156.502.

(d) An application fee under this section is not refundable and

may not be credited or applied to any other fee or indebtedness

owed by the person paying the fee.

(e) In addition to the disciplinary action by the commissioner

authorized under Section 156.303(a)(7), the commissioner may

collect a fee in an amount not to exceed $50 for any returned

check or credit card charge back.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 6.06, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

905, Sec. 5, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 7, eff. September 1, 2009.

For expiration of Subsections (c) and (f), see Subsection (f).

Sec. 156.204. QUALIFICATIONS. (a) To be eligible to be

licensed as a mortgage broker as an individual, the individual

must:

(1) be at least 18 years of age;

(2) be a citizen of the United States or a lawfully admitted

alien;

(3) maintain a physical office in this state and designate that

office in the application;

(4) provide the commissioner with satisfactory evidence that the

applicant satisfies one of the following:

(A) the individual has received a bachelor's degree in an area

relating to finance, banking, or business administration from an

accredited college or university and has 18 months of experience

in the mortgage or lending field as evidenced by documentary

proof of full-time employment as a mortgage broker or licensed

loan officer with a mortgage broker or an individual exempt under

Section 156.202;

(B) the individual is licensed in this state as:

(i) an active real estate broker under Chapter 1101, Occupations

Code;

(ii) an active attorney; or

(iii) an active general lines insurance agent or a limited lines

insurance agent, or holds an equivalent insurance license under

the Insurance Code; or

(C) the individual has three years of experience in the mortgage

lending field as evidenced by documentary proof of full-time

employment as a licensed loan officer with a mortgage broker or

an individual exempt under Section 156.202;

(5) provide the commissioner with satisfactory evidence of:

(A) having passed an examination, offered by a testing service

or company approved by the finance commission, that demonstrates

knowledge of:

(i) the mortgage industry; and

(ii) the role and responsibilities of a mortgage broker; and

(B) compliance with the financial requirements of this chapter;

(6) not have been convicted of a criminal offense that the

commissioner determines directly relates to the occupation of a

mortgage broker as provided by Chapter 53, Occupations Code;

(7) satisfy the commissioner as to the individual's good moral

character, including the individual's honesty, trustworthiness,

and integrity;

(8) not be in violation of this chapter, a rule adopted under

this chapter, or any order previously issued to the individual by

the commissioner; and

(9) provide the commissioner with satisfactory evidence that:

(A) if the individual has not been previously licensed as a

mortgage broker or a loan officer under this subchapter, the

individual has completed 90 hours of education courses approved

by the commissioner under this section; or

(B) if the individual has not been previously licensed as a

mortgage broker under this subchapter but has been licensed as a

loan officer under this subchapter, the individual has

successfully completed an additional 30 hours of education

courses approved by the commissioner under this section.

(b) A corporation, limited liability company, or limited

partnership may not act as a mortgage broker unless the entity

obtains a mortgage broker license. To be eligible for a mortgage

broker license the entity must designate an individual licensed

as a mortgage broker as its designated representative and pay an

application fee in an amount to be determined by the commissioner

not to exceed $175. The designated representative must be:

(1) if the entity is a corporation, an officer of the

corporation;

(2) if the entity is a limited liability company, a manager of

the limited liability company; or

(3) if the entity is a limited partnership:

(A) an individual who is a general partner;

(B) an officer of a general partner that is a corporation; or

(C) a manager of a general partner that is a limited liability

company.

(c) To be eligible to be licensed as a loan officer a person

must:

(1) be an individual who is at least 18 years of age;

(2) be a citizen of the United States or a lawfully admitted

alien;

(3) designate in the application the name of the mortgage broker

sponsoring the loan officer;

(4) provide the commissioner with satisfactory evidence that the

applicant satisfies one of the following:

(A) the person has successfully completed at least 60 hours of

education courses approved by the commissioner;

(B) the person has successfully completed 30 hours of education

courses approved by the commissioner under this section if the

applicant:

(i) has 18 months or more of experience as a mortgage loan

officer as evidenced by documentary proof of full-time employment

as a mortgage loan officer with a person exempt under Section

156.202; or

(ii) is a person who meets the qualifications under Subsection

(a)(4)(B); or

(C) the person holds an active mortgage broker license issued

under this chapter;

(5) not have been convicted of a criminal offense that the

commissioner determines directly relates to the occupation of a

loan officer as provided by Chapter 53, Occupations Code;

(6) satisfy the commissioner as to the individual's good moral

character, including the individual's honesty, trustworthiness,

and integrity;

(7) provide the commissioner with satisfactory evidence of

having passed an examination, offered by a testing service or

company approved by the finance commission, that demonstrates

knowledge of:

(A) the mortgage industry; and

(B) the role and responsibilities of a loan officer; and

(8) not be in violation of this chapter, a rule adopted under

this chapter, or any order previously issued to the individual by

the commissioner.

Text of subsection effective on January 01, 2011

(c-1) To be eligible to be licensed as a loan officer a person

must:

(1) be an individual who is at least 18 years of age;

(2) be a citizen of the United States or a lawfully admitted

alien;

(3) designate in the application the name of the mortgage broker

sponsoring the loan officer;

(4) provide the commissioner with satisfactory evidence that the

applicant satisfies one of the following:

(A) the person has successfully completed at least 60 hours of

education courses approved by the commissioner;

(B) the person has successfully completed 30 hours of education

courses approved by the commissioner under this section if the

applicant has 18 months or more of experience as a residential

mortgage loan originator as evidenced by documentary proof of

full-time employment; or

(C) the person holds an active license as a residential mortgage

loan originator under Chapter 157 and has held that license for a

minimum of one year;

(5) not have been convicted of a criminal offense that the

commissioner determines directly relates to the occupation of a

loan officer as provided by Chapter 53, Occupations Code;

(6) satisfy the commissioner as to the individual's good moral

character, including the individual's honesty, trustworthiness,

and integrity;

(7) provide the commissioner with satisfactory evidence of

having passed an examination, offered by a testing service or

company approved by the finance commission, that demonstrates

knowledge of:

(A) the mortgage industry; and

(B) the role and responsibilities of a loan officer; and

(8) not be in violation of this chapter, a rule adopted under

this chapter, or any order previously issued to the individual by

the commissioner.

(d) For the purposes of Subsections (a)(6) and (c)(5), a person

is considered convicted if a sentence is imposed on the person,

the person receives community supervision, including deferred

adjudication community supervision, or the court defers final

disposition of the person's case.

(e) The education courses required for a mortgage broker or loan

officer license under Subsection (a)(9) or (c)(4) must cover

ethics, the Real Estate Settlement Procedures Act of 1974 (12

U.S.C. Section 2601 et seq.), the Truth in Lending Act (15 U.S.C.

Section 1601 et seq.), the Equal Credit Opportunity Act (15

U.S.C. Section 1691 et seq.), and the provisions of this chapter.

(f) Subsection (c) and this subsection expire January 1, 2011.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.746,

eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 170, Sec. 1, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 171, Sec. 1, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.771, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 7.001, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

859, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1018, Sec. 6.07, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

905, Sec. 6, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 8, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 9, eff. January 1, 2011.

Sec. 156.205. FINANCIAL REQUIREMENTS. Financial requirements

for holding a mortgage broker or loan officer license shall be

met through participation in the fund.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 6.08, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 10, eff. September 1, 2009.

Sec. 156.206. CRIMINAL BACKGROUND CHECK. (a) On receipt of an

application for a mortgage broker license or a loan officer

license, the commissioner shall conduct a criminal background

check of the applicant.

(b) The commissioner shall obtain criminal history record

information on an applicant that is maintained by the Department

of Public Safety and shall obtain criminal history record

information from the Federal Bureau of Investigation on each

applicant. Each applicant must submit with the application

fingerprint and other information necessary to implement this

section. The commissioner may submit the fingerprint and other

information to the Federal Bureau of Investigation, and the

Department of Public Safety is designated to be the recipient of

the criminal history record information. The commissioner may

also obtain criminal history record information from any court or

any local, state, or national governmental agency.

(c) The commissioner shall keep confidential any criminal

background information obtained under this subsection and may not

release or disclose the information unless:

(1) the information is a public record at the time the

commissioner obtains the information; or

(2) the commissioner releases the information:

(A) under order from a court;

(B) with the permission of the applicant;

(C) to a person through whom the applicant is conducting or will

conduct business; or

(D) to a governmental agency.

(d) Notwithstanding Subsection (c), criminal history record

information obtained from the Federal Bureau of Investigation may

be released or disclosed only to a governmental entity or as

authorized by federal statute, federal rule, or federal executive

order.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 337, Sec. 5, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 407, Sec. 2, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 867, Sec. 88, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 173, Sec. 1, 2, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 296, Sec. 11, 12, eff. Sept. 1,

2003.

Sec. 156.207. ISSUANCE OF LICENSE CERTIFICATE; PROVISIONAL

LICENSE. (a) The commissioner shall issue a license certificate

to an applicant for a mortgage broker license if the commissioner

finds that the applicant meets all requirements and conditions

for the license.

(b) When an applicant for a loan officer license has met all

requirements and conditions for the license, the commissioner

shall issue a license certificate to the mortgage broker

sponsoring the loan officer.

(c) In accordance with any rules adopted by the finance

commission under this subsection, the commissioner may issue a

provisional license to an applicant if a significant delay is

necessary to process the application, review information related

to the application, or obtain information related to the

application. If the commissioner has not received criminal

history record information from the Federal Bureau of

Investigation before the 61st day after the date the commissioner

requested the information, the commissioner shall issue a

provisional license to the applicant, if the applicant otherwise

meets all requirements and conditions for a license. If the

commissioner has not received criminal history record information

from the Federal Bureau of Investigation before the 181st day

after the date the commissioner requested the information, the

provisional status of the license ends and, except as provided by

Subsection (d), the license is subject to the provisions of this

chapter and other law applicable to a license issued to an

applicant who meets all requirements and conditions for a license

under this chapter.

(d) The commissioner may revoke a license issued under

Subsection (c), regardless of whether the license is provisional,

on a ground listed under Section 156.303 or on any ground that

the commissioner could have denied issuance of the license on the

application.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 337, Sec. 6, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 867, Sec. 89, eff. Sept.

1, 2001.

Sec. 156.2071. PERSON LICENSED IN OTHER JURISDICTION. (a) The

commissioner may waive any prerequisite to obtaining a license

for an applicant after reviewing the applicant's credentials and

determining that the applicant holds a license issued by another

jurisdiction that has licensing requirements substantially

equivalent to those of this state.

(b) The commissioner may issue a provisional license to an

applicant currently licensed in another jurisdiction who seeks a

license in this state and who:

(1) has been licensed in good standing as a mortgage broker or

loan officer for at least two years in another jurisdiction,

including a foreign country, that has licensing requirements

substantially equivalent to the requirements of this chapter;

(2) has passed a national or other examination recognized by the

commissioner relating to mortgage brokers or loan officers; and

(3) is sponsored by a person licensed under this chapter with

whom the provisional license holder will practice during the time

the person holds a provisional license.

(c) The commissioner may waive the requirement of Subsection

(b)(3) for an applicant if the commissioner determines that

compliance with that subsection would be a hardship to the

applicant.

(d) A provisional license under this section is valid until the

date the commissioner approves or denies the provisional license

holder's application for a license. The commissioner shall issue

a license under this chapter to the provisional license holder

if:

(1) the provisional license holder is eligible to be licensed

under Subsection (a); or

(2) the commissioner verifies that the provisional license

holder meets the academic and experience requirements for a

license under this chapter and the provisional license holder

satisfies any other licensing requirements under this chapter.

(e) The commissioner must approve or deny a provisional license

holder's application for a license not later than the 180th day

after the date the provisional license is issued.

(f) The finance commission may establish a fee for provisional

licenses under this section in an amount reasonable and necessary

to cover the cost of issuing the license.

Added by Acts 2001, 77th Leg., ch. 337, Sec. 7, eff. Sept. 1,

2001.

For expiration of Subsections (a), (b), and (l), see Subsection

(l).

Sec. 156.208. RENEWALS. (a) A mortgage broker license issued

under this chapter is valid for a term of not more than two years

and may be renewed on or before its expiration date if the

mortgage broker:

(1) pays to the commissioner a renewal fee in an amount

determined by the commissioner not to exceed $375 and a recovery

fund fee provided by Section 156.502;

(2) has not been convicted of a criminal offense the

commissioner determines is directly related to the occupation of

a mortgage broker as provided by Chapter 53, Occupations Code;

and

(3) provides the commissioner with satisfactory evidence that

the mortgage broker:

(A) has attended, during the term of the current license, 15

hours of continuing education courses that the commissioner, in

accordance with the rules adopted by the finance commission under

this section, has approved as continuing education courses; or

(B) maintains an active license in this state as:

(i) a real estate broker;

(ii) a real estate salesperson;

(iii) an attorney; or

(iv) an active general lines insurance agent or a limited lines

insurance agent, or holds an equivalent insurance license under

the Insurance Code.

Text of subsection effective on January 01, 2011

(a-1) A mortgage broker license issued under this chapter is

valid for a term of not more than two years and may be renewed on

or before its expiration date if the mortgage broker:

(1) pays to the commissioner a renewal fee in an amount

determined by the commissioner not to exceed $375 and a recovery

fund fee provided by Section 156.502;

(2) has not been convicted of a criminal offense the

commissioner determines is directly related to the occupation of

a mortgage broker as provided by Chapter 53, Occupations Code;

and

(3) provides the commissioner with satisfactory evidence that

the mortgage broker has attended, during the term of the current

license, continuing education courses in accordance with the

applicable requirements of Chapter 180.

(b) A loan officer license issued under this chapter is valid

for a term of not more than two years and may be renewed on or

before its expiration date if the loan officer:

(1) pays to the commissioner a renewal fee in an amount

determined by the commissioner not to exceed $275 and a recovery

fund fee provided by Section 156.502;

(2) has not been convicted of a criminal offense the

commissioner determines is directly related to the occupation of

a loan officer as provided by Chapter 53, Occupations Code; and

(3) provides the commissioner with satisfactory evidence that

the loan officer:

(A) has attended, during the term of the current license, 15

hours of continuing education courses that the commissioner, in

accordance with the rules adopted by the finance commission under

this section, has approved as continuing education courses,

including courses provided by or through the licensed mortgage

broker with whom the loan officer is associated after submission

to and approval by the commission; or

(B) maintains an active license in this state as:

(i) a real estate broker;

(ii) a real estate salesperson;

(iii) an attorney; or

(iv) an active general lines insurance agent or a limited lines

insurance agent, or holds an equivalent insurance license under

the Insurance Code.

Text of subsection effective on January 01, 2011

(b-1) A loan officer license issued under this chapter is valid

for a term of not more than two years and may be renewed on or

before its expiration date if the loan officer:

(1) pays to the commissioner a renewal fee in an amount

determined by the commissioner not to exceed $275 and a recovery

fund fee provided by Section 156.502;

(2) has not been convicted of a criminal offense the

commissioner determines is directly related to the occupation of

a loan officer as provided by Chapter 53, Occupations Code; and

(3) provides the commissioner with satisfactory evidence that

the loan officer has attended, during the term of the current

license, continuing education courses in accordance with the

applicable requirements of Chapter 180.

(c) The commissioner may require mortgage brokers or loan

officers to submit requests for renewal on a form prescribed by

the commissioner.

(d) On receipt of a request for a renewal of a license issued

under this subchapter, the commissioner may conduct a criminal

background check under Section 156.206.

(e) A renewal fee is not refundable and may not be credited or

applied to any other fee or indebtedness owed by the person

paying the fee.

(f) The finance commission by rule may adopt a system under

which licenses expire on a date or dates other than December 31.

If a system is adopted under this subsection, dates relating to

expiration and issuance of licenses shall be adjusted

accordingly. For the biennium in which the license expiration

date is changed, license fees shall be prorated on a monthly

basis so that each license holder pays only that portion of the

license fee that is allocable to the number of months during

which the license is valid. On renewal of the license on the new

expiration date, the total license renewal fee is payable.

(g) The finance commission shall adopt rules related to the

approval of courses for continuing education credit under this

section that provide for the acceptance of continuing education

courses that are related to finance, financial consulting,

lending, real estate contracts, discrimination laws, deceptive

trade practices, real property conveyances, and other topics that

are relevant to mortgage brokers and that are acceptable as

continuing education courses to other professional licensing

agencies or related trade associations. The finance commission

may approve any education course approved by the Texas Real

Estate Commission, the Mortgage Bankers Association of America,

or the National Association of Mortgage Brokers.

(h) For the purposes of Subsections (a)(2) and (b)(2), a person

is considered convicted if a sentence is imposed on the person,

the person receives community supervision, including deferred

adjudication community supervision, or the court defers final

disposition of the person's case.

(i) The finance commission shall adopt a rule that requires a

mortgage broker or loan officer to attend, during the term of the

current license, not less than eight hours of continuing

education courses related to residential mortgage lending before

renewing a license under this section.

(j) The commissioner may deny the renewal of a mortgage broker

license or a loan officer license if:

(1) the mortgage broker or loan officer is in violation of this

chapter, a rule adopted under this chapter, or any order

previously issued to the individual by the commissioner;

(2) the mortgage broker or loan officer is in default in the

payment of any administrative penalty, fee, charge, or other

indebtedness owed under this title;

(3) during the current term of the license, the commissioner

becomes aware of any fact that would have been grounds for denial

of an original license if the fact had been known by the

commissioner on the date the license was granted; or

(4) the mortgage broker or loan officer is in default on a

student loan administered by the Texas Guaranteed Student Loan

Corporation, pursuant to Section 57.491, Education Code.

(k) In addition to the disciplinary action by the commissioner

authorized under Section 156.303(a)(7), the commissioner may

collect a fee in an amount not to exceed $50 for any returned

check or credit card charge back.

(l) Subsections (a) and (b) and this subsection expire January

1, 2011.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 867, Sec. 90, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 14.747, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 170, Sec. 2, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

859, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1018, Sec. 6.09, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

905, Sec. 7, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 11, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 12, eff. January 1, 2011.

Sec. 156.2081. RENEWAL AFTER EXPIRATION; NOTICE. (a) A person

whose license has expired may not engage in activities that

require a license until the license has been renewed.

(b) A person whose license has been expired for 90 days or less

but who is otherwise eligible to renew a license may renew the

license by paying to the commissioner a renewal fee that is equal

to 1-1/2 times the normally required renewal fee.

(c) A person whose license has been expired for 91 days or more

may not renew the license. The person may obtain a new license

by complying with the requirements and procedures for obtaining

an original license.

(d) A person who was licensed in this state, moved to another

state, and is currently licensed and has been in practice in the

other state for the two years preceding the date of application

may obtain a new license by paying to the commissioner a fee that

is equal to two times the normally required renewal fee for the

license.

(e) Not later than the 60th day before the date a person's

license is scheduled to expire, the commissioner shall send

written notice of the impending expiration to the person at the

person's last known address according to the records of the

Department of Savings and Mortgage Lending.

Added by Acts 2001, 77th Leg., ch. 337, Sec. 8, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 6.10, eff. September 1, 2005.

Sec. 156.209. DENIAL OF APPLICATIONS AND RENEWALS. (a) If the

commissioner declines or fails to issue or renew a license, the

commissioner shall promptly give written notice to the applicant

or the person requesting the renewal that the application or

renewal, as appropriate, was denied.

(b) Before the applicant or person requesting the renewal may

appeal to a district court as provided by Section 156.401, the

applicant or person must file with the commissioner, not later

than the 10th day after the date on which notice under Subsection

(a) is received, an appeal of the ruling requesting a time and

place for a hearing before a hearings officer designated by the

commissioner.

(c) The designated hearings officer shall set the time and place

for a hearing requested under Subsection (b) not later than the

90th day after the date on which the appeal is received. The

hearings officer shall provide at least 10 days' notice of the

hearing to the applicant or person requesting the renewal. The

time of the hearing may be continued periodically with the

consent of the applicant or person requesting the renewal. After

the hearing, the commissioner shall enter an order from the

findings of fact, conclusions of law, and recommendations of the

hearings officer.

(d) If an applicant or person requesting the renewal fails to

request a hearing under this section, the commissioner's refusal

to issue or renew a license is final and may not be subject to

review by the courts.

(e) A hearing held under this section is governed by Chapter

2001, Government Code. An appeal of a final order issued under

this section may be made in accordance with Section 156.401.

(f) A person who requests a hearing under this section shall be

required to pay a deposit to secure the payment of the costs of

the hearing in an amount to be determined by the commissioner not

to exceed $500. The entire deposit shall be refunded to the

person if the person prevails in the contested case hearing. If

the person does not prevail, any portion of the deposit in excess

of the costs of the hearing assessed against that person shall be

refundable.

(g) A person whose application for a license has been denied is

not eligible to be licensed for a period of two years after the

date the denial becomes final, or a shorter period determined by

the commissioner after evaluating the specific circumstances of

the person's subsequent application. The finance commission may

adopt rules to provide conditions for which the commissioner may

shorten the time of disqualification.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 6.11, eff. September 1, 2005.

Sec. 156.210. PROBATIONARY LICENSE. The commissioner may issue

a probationary license. The finance commission by rule shall

adopt reasonable terms and conditions for a probationary license.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 867, Sec. 91, eff.

Sept. 1, 2001.

Sec. 156.211. CHANGE OF ADDRESS OR SPONSORSHIP; MODIFICATION OF

LICENSE. (a) Before the 10th day preceding the effective date

of an address change, a mortgage broker shall notify the

commissioner in writing of the new address accompanied by a

change of address fee of $25. A new license certificate must be

obtained before the mortgage broker may conduct business at the

new location.

(b) A loan officer may act only for the mortgage broker

sponsoring the loan officer. A loan officer may be sponsored by

only one mortgage broker at a time. When the sponsorship of a

loan officer is terminated, the loan officer and the mortgage

broker shall immediately notify the commissioner and the mortgage

broker shall return the loan officer license to the commissioner.

The loan officer's license then becomes inactive. The loan

officer license may be activated if, before the license expires,

a mortgage broker files a request, accompanied by a $25 fee,

notifying the commissioner that the mortgage broker will sponsor

the loan officer and will assume responsibility for the actions

of the loan officer.

(b-1) Not later than the 10th day before a mortgage broker

begins doing business under an assumed name, the mortgage broker

shall file with the commissioner a copy of an assumed name

certificate for each assumed name under which the mortgage broker

intends to conduct business and pay a $25 registration fee for

each assumed name. A loan officer may not conduct business under

any assumed name that is not the registered assumed name of the

sponsoring mortgage broker.

(b-2) A person licensed under this chapter must notify the

commissioner not later than the 10th day after the date of any

change of the person's name and pay to the commissioner a change

of name fee of $25 for the issuance of an amended license

certificate.

(b-3) A business entity licensed under this chapter shall notify

the commissioner of any change of its designated representative.

The commissioner may charge a fee of $25 for each change of a

designated representative.

(c) A fee under this section is not refundable and may not be

credited or applied to any other fee or indebtedness owed by the

person paying the fee.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 6.12, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

905, Sec. 8, eff. September 1, 2007.

Sec. 156.212. MAINTENANCE AND LOCATION OF OFFICES. (a) Each

mortgage broker licensed under this chapter shall maintain a

physical office in this state. The address of the office shall be

designated on the license certificate.

(b) If a mortgage broker maintains more than one place of

business in this state, the mortgage broker shall apply for, pay

a fee of $50 for, and obtain an additional license certificate to

be known as a branch office license for each additional office to

be maintained by the mortgage broker.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1317, Sec. 29,

eff. September 1, 2009.

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1317, Sec. 29,

eff. September 1, 2009.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 13, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 29, eff. September 1, 2009.

Text of section as added by Acts 2001, 77th Leg., ch. 337, Sec. 9

Sec. 156.213. ANNUAL REPORT. (a) Each licensed mortgage broker

shall file an annual report with the Savings and Loan Department.

The report must include:

(1) data on loan originations in this state for the mortgage

broker;

(2) information on each loan officer sponsored by the mortgage

broker; and

(3) any other information required by finance commission rule.

(b) Trade information, including information used to determine

statistical entries in the report related to loan origination

volume, is confidential and may not be disclosed by the Savings

and Loan Department.

Added by Acts 2001, 77th Leg., ch. 337, Sec. 9, eff. Sept. 1,

2001.

Text of section as added by Acts 2001, 77th Leg., ch. 407, Sec. 3

Sec. 156.213. ANNUAL REPORT. (a) Each licensed mortgage broker

shall file an annual report with the commissioner on a form

prescribed by the commissioner. The report must include:

(1) data on loan origination in this state for the mortgage

broker and each loan officer sponsored by the mortgage broker;

and

(2) any other information required by the commissioner.

(b) Information contained in the annual report related to loan

origination volume or other trade information is confidential and

may not be disclosed by the commissioner or any other employee of

the Savings and Loan Department.

Added by Acts 2001, 77th Leg., ch. 407, Sec. 3, eff. Sept. 1,

2001.

Sec. 156.214. REGISTERED FINANCIAL SERVICES COMPANY. (a) A

registered financial services company may perform the services of

a mortgage broker as if the company were licensed as a mortgage

broker under this chapter, through individuals who are the

exclusive agents of the registered financial services company.

(b) To be eligible to register as a registered financial

services company, a person must:

(1) be a depository institution exempt from this chapter under

Section 156.202(1)(A) or (B) and chartered and regulated by the

Office of Thrift Supervision or the Office of the Comptroller of

the Currency, or be a subsidiary of the institution;

(2) provide the commissioner with satisfactory evidence of an

undertaking of accountability in a form acceptable to the

commissioner, supported by a surety bond equal to $1 million to

cover the person's responsibility for mortgage broker activities

of each exclusive agent;

(3) provide a business plan satisfactory to the commissioner

that sets forth the person's plan to provide education to its

exclusive agents, handle consumer complaints relating to its

exclusive agents, and supervise the mortgage origination

activities of its exclusive agents;

(4) pay an annual registration fee in an amount determined as

follows:

(A) if the registered financial services company has 2,000 or

fewer exclusive agents acting in this state, an amount equal to

the lesser of:

(i) one-half of the license fee for a loan officer under Section

156.203(c)(1), multiplied by the number of exclusive agents under

contract to act for the person in this state; or

(ii) $200,000;

(B) if the registered financial services company has at least

2,001 but not more than 2,500 exclusive agents acting in this

state, $225,000;

(C) if the registered financial services company has at least

2,501 but not more than 3,000 exclusive agents acting in this

state, $250,000;

(D) if the registered financial services company has at least

3,001 but not more than 5,000 exclusive agents acting in this

state, $300,000; or

(E) if the registered financial services company has at least

5,001 exclusive agents acting in this state, $350,000; and

(5) designate an officer of the person to be responsible for the

activities of the exclusive agents.

(c) If the commissioner determines that a person has met the

requirements of Subsection (b), the commissioner shall issue a

registration to the person. The registration is valid for one

year and may be renewed on or before its expiration date. A

person may renew an expired registration in the same manner as a

person may renew an expired license under Section 156.2081(b).

(d) A registered financial services company is subject to

Subchapters D and E as if the company were licensed as a mortgage

broker.

(e) No person may be an exclusive agent of a registered

financial services company without the prior consent of the

commissioner if the individual has:

(1) been convicted of a criminal offense involving dishonesty,

breach of trust, or money laundering; or pled guilty or nolo

contendere in connection with a prosecution for an offense

described in this subdivision; or agreed to enter into a pretrial

diversion or similar program in connection with a prosecution for

an offense described in this subdivision; or

(2) been the subject of a revocation or suspension of any

professional license in this state or any other jurisdiction.

(f) Prior to permitting an exclusive agent to solicit, process,

negotiate, or place a mortgage loan, the registered financial

services company shall submit to the commissioner such

information as the commissioner may require relating to the

exclusive agent, and the exclusive agent must have enrolled with

the Nationwide Mortgage Licensing System and Registry as a

registered residential mortgage loan originator and provided to

the commissioner the exclusive agent's unique identifier. In

this subsection, "Nationwide Mortgage Licensing System and

Registry," "residential mortgage loan originator," and "unique

identifier" have the meanings assigned by Section 180.002.

(g) The commissioner shall notify the person and the registered

financial services company of his determination as to whether or

not the person is eligible to be an exclusive agent under

Subsection (a). A person who is determined to be ineligible may

appeal the decision of the commissioner in the same manner as an

appeal may be made under Section 156.209.

Added by Acts 2007, 80th Leg., R.S., Ch.

228, Sec. 3, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 7, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 14, eff. September 1, 2009.

Sec. 156.215. APPROVAL OF COURSES. (a) The finance commission

may adopt rules establishing:

(1) minimum standards for courses, approved course providers,

and approved course instructors; and

(2) a fee not to exceed $200 for the review and approval of each

course not provided and approved by a duly organized trade

association the purpose of which is primarily to represent

residential mortgage originators.

(b) An approval is for up to two years.

Added by Acts 2007, 80th Leg., R.S., Ch.

905, Sec. 9, eff. September 1, 2007.

Renumbered from Finance Code, Section 156.214 by Acts 2009, 81st

Leg., R.S., Ch.

87, Sec. 27.001(16), eff. September 1, 2009.

SUBCHAPTER D. LICENSE REVOCATION AND SUSPENSION AND OTHER ACTIONS

AGAINST LICENSE HOLDER

Sec. 156.301. INSPECTIONS; INVESTIGATIONS. (a) The

commissioner may conduct inspections of a person licensed under

this chapter as the commissioner determines necessary to

determine whether the person is complying with this chapter and

applicable rules. The inspections may include inspection of the

books, records, documents, operations, and facilities of the

person and access to any documents required under rules adopted

under this chapter. The commissioner may share evidence of

criminal activity gathered during an inspection or investigation

with any state or federal law enforcement agency.

(b) On the signed written complaint of a person, the

commissioner shall investigate the actions and records of a

person licensed under this chapter if the complaint, or the

complaint and documentary or other evidence presented in

connection with the complaint, provides reasonable cause. The

commissioner, before commencing an investigation, shall notify a

mortgage broker or loan officer in writing of the complaint and

that the commissioner intends to investigate the matter.

(c) For reasonable cause, the commissioner at any time may

investigate a person licensed under this chapter to determine

whether the person is complying with this chapter and applicable

rules.

(d) The commissioner may conduct an undercover or covert

investigation only if the commissioner, after due consideration

of the circumstances, determines that the investigation is

necessary to prevent immediate harm and to carry out the purposes

of this chapter.

(e) The finance commission by rule shall provide guidelines to

govern an inspection or an investigation, including rules to:

(1) determine the information and records to which the

commissioner may demand access during an inspection or an

investigation; and

(2) establish what constitutes reasonable cause for an

investigation.

(f) Information obtained by the commissioner during an

inspection or an investigation is confidential unless disclosure

of the information is permitted or required by other law.

(g) The commissioner may share information gathered during an

investigation or inspection with any state or federal agency.

(h) The commissioner may require reimbursement in an amount not

to exceed $325 for each examiner a day for on-site examination or

investigation of a mortgage broker if records are located out of

state or if the review is considered necessary beyond the routine

examination process.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 337, Sec. 10, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 6.13, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 15, eff. September 1, 2009.

Sec. 156.3011. ISSUANCE AND ENFORCEMENT OF SUBPOENA. (a)

During an investigation, the commissioner may issue a subpoena

that is addressed to a peace officer of this state or other

person authorized by law to serve citation or perfect service.

The subpoena may require a person to give a deposition, produce

documents, or both.

(b) If a person disobeys a subpoena or if a person appearing in

a deposition in connection with the investigation refuses to

testify, the commissioner may petition a district court in Travis

County to issue an order requiring the person to obey the

subpoena, testify, or produce documents relating to the matter.

The court shall promptly set an application to enforce a subpoena

issued under Subsection (a) for hearing and shall cause notice of

the application and the hearing to be served upon the person to

whom the subpoena is directed.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 6.14, eff. September 1, 2005.

Sec. 156.302. ADMINISTRATIVE PENALTY. (a) The commissioner,

after notice and opportunity for hearing, may impose an

administrative penalty on a person licensed under this chapter

who violates this chapter or a rule or order adopted under this

chapter.

(b) The amount of the penalty may not exceed $2,500, and each

day a violation continues or occurs is a separate violation for

the purpose of imposing a penalty. The amount shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the history of previous violations;

(3) the amount necessary to deter a future violation;

(4) efforts to correct the violation; and

(5) any other matter that justice may require.

(c) The enforcement of the penalty may be stayed during the time

the order is under judicial review if the person pays the penalty

to the clerk of the court or files a supersedeas bond with the

court in the amount of the penalty. A person who cannot afford to

pay the penalty or file the bond may stay the enforcement by

filing an affidavit in the manner required by the Texas Rules of

Civil Procedure for a party who cannot afford to file security

for costs, subject to the right of the commissioner to contest

the affidavit as provided by those rules.

(d) The attorney general may sue to collect the penalty.

(e) An appeal of an administrative penalty under this section is

considered to be a contested case under Chapter 2001, Government

Code.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 337, Sec. 11, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 407, Sec. 4, eff. Sept.

1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 16, eff. September 1, 2009.

Sec. 156.303. DISCIPLINARY ACTION; CEASE AND DESIST ORDER. (a)

The commissioner may order disciplinary action against a licensed

mortgage broker or a licensed loan officer when the commissioner,

after notice and opportunity for hearing, has determined that the

person:

(1) obtained a license, including a renewal of a license, under

this chapter through a false or fraudulent representation or made

a material misrepresentation in an application for a license or

for the renewal of a license under this chapter;

(2) published or caused to be published an advertisement related

to the business of a mortgage broker or loan officer that:

(A) is misleading;

(B) is likely to deceive the public;

(C) in any manner tends to create a misleading impression;

(D) fails to identify as a mortgage broker or loan officer the

person causing the advertisement to be published; or

(E) violates federal or state law;

(3) while performing an act for which a license under this

chapter is required, engaged in conduct that constitutes

improper, fraudulent, or dishonest dealings;

(4) entered a plea of guilty or nolo contendere to, or is

convicted of, a criminal offense that is a felony or that

involves fraud or moral turpitude in a court of this or another

state or in a federal court;

(5) failed to use a fee collected in advance of closing of a

mortgage loan for a purpose for which the fee was paid;

(6) charged or received, directly or indirectly, a fee for

assisting a mortgage applicant in obtaining a mortgage loan

before all of the services that the person agreed to perform for

the mortgage applicant are completed, and the proceeds of the

mortgage loan have been disbursed to or on behalf of the mortgage

applicant, except as provided by Section 156.304;

(7) failed within a reasonable time to honor a check issued to

the commissioner after the commissioner has mailed a request for

payment by certified mail to the person's last known business

address as reflected by the commissioner's records;

(8) paid compensation to a person who is not licensed or exempt

under this chapter for acts for which a license under this

chapter is required;

(9) induced or attempted to induce a party to a contract to

breach the contract so the person may make a mortgage loan;

(10) published or circulated an unjustified or unwarranted

threat of legal proceedings in matters related to the person's

actions or services as a mortgage broker or loan officer, as

applicable;

(11) established an association, by employment or otherwise,

with a person not licensed or exempt under this chapter who was

expected or required to act as a mortgage broker or loan officer;

(12) aided, abetted, or conspired with a person to circumvent

the requirements of this chapter;

(13) acted in the dual capacity of a mortgage broker or loan

officer and real estate broker, salesperson, or attorney in a

transaction without the knowledge and written consent of the

mortgage applicant or in violation of applicable requirements

under federal law;

(14) discriminated against a prospective borrower on the basis

of race, color, religion, sex, national origin, ancestry,

familial status, or a disability;

(15) failed or refused on demand to:

(A) produce a document, book, or record concerning a mortgage

loan transaction conducted by the mortgage broker or loan officer

for inspection by the commissioner or the commissioner's

authorized personnel or representative;

(B) give the commissioner or the commissioner's authorized

personnel or representative free access to the books or records

relating to the person's business kept by an officer, agent, or

employee of the person or any business entity through which the

person conducts mortgage brokerage activities, including a

subsidiary or holding company affiliate; or

(C) provide information requested by the commissioner as a

result of a formal or informal complaint made to the

commissioner;

(16) failed without just cause to surrender, on demand, a copy

of a document or other instrument coming into the person's

possession that was provided to the person by another person

making the demand or that the person making the demand is under

law entitled to receive;

(17) disregarded or violated this chapter, a rule adopted by the

finance commission under this chapter, or an order issued by the

commissioner under this chapter; or

(18) provided false information to the commissioner during the

course of an investigation or inspection.

(a-1) The commissioner may also order disciplinary action after

notice and opportunity for hearing against a licensed mortgage

broker or a licensed loan officer if the commissioner becomes

aware during the term of the license of any fact that would have

been grounds for denial of an original license if the fact had

been known by the commissioner on the date the license was

issued.

(b) In addition to disciplinary action by the commissioner

authorized under Subsection (a), the commissioner, if the

commissioner has reasonable cause to believe that a person

licensed under this chapter has or is about to violate this

section, may issue without notice and hearing an order to cease

and desist from continuing a particular action or an order to

take affirmative action, or both, to enforce compliance with this

chapter.

(c) An order issued under Subsection (b) must contain a

reasonably detailed statement of the facts on which the order is

made. If a person against whom the order is made requests a

hearing, the commissioner shall set and give notice of a hearing

before the commissioner or a hearings officer. The hearing shall

be governed by Chapter 2001, Government Code. Based on the

findings of fact, conclusions of law, and recommendations of the

hearings officer, the commissioner by order may find a violation

has occurred or not occurred.

(d) If a hearing is not requested under Subsection (c) not later

than the 30th day after the date on which an order is made, the

order is considered final and not appealable.

(e) The commissioner, after giving notice and an opportunity for

hearing, may impose against a person who violates a cease and

desist order an administrative penalty in an amount not to exceed

$1,000 for each day of the violation. In addition to any other

remedy provided by law, the commissioner may institute in

district court a suit for injunctive relief and to collect the

administrative penalty. A bond is not required of the

commissioner with respect to injunctive relief granted under this

subsection.

(f) For purposes of Subsection (a), a person is considered

convicted if a sentence is imposed on the person, the person

receives community supervision, including deferred adjudication

community supervision, or the court defers final disposition of

the person's case.

(g) If a person fails to pay an administrative penalty that has

become final or fails to comply with an order of the commissioner

that has become final, in addition to any other remedy provided

under law the commissioner, on not less than 10 days' notice to

the person, may without a prior hearing suspend the person's

mortgage broker license or loan officer license. The suspension

shall continue until the person has complied with the order or

paid the administrative penalty. During the period of

suspension, the person may not originate a mortgage loan and all

compensation received by the person during the period of

suspension is subject to forfeiture as provided by Section

156.406(b).

(h) An order of suspension under Subsection (g) may be appealed.

An appeal is a contested case governed by Chapter 2001,

Government Code. A hearing of an appeal of an order of

suspension issued under Subsection (g) shall be held not later

than the 30th day after the date of receipt of the notice of

appeal. The appellant shall be provided at least three days'

notice of the time and place of the hearing.

(i) An order revoking the license of a mortgage broker or loan

officer may provide that the person is prohibited, without

obtaining prior written consent of the commissioner, from:

(1) engaging in the business of originating or making mortgage

loans;

(2) being an employee, officer, director, manager, shareholder,

member, agent, contractor, or processor of a mortgage broker or

loan officer; or

(3) otherwise affiliating with a person for the purpose of

engaging in the business of originating or making mortgage loans.

(j) The commissioner may, on not less than 10 days' notice to

the person, suspend a person's license without a prior hearing

under this chapter if an indictment or information is filed or

returned alleging that the person committed a criminal offense

involving fraud, theft, or dishonesty. The suspension continues

until the criminal case is dismissed or the person is acquitted.

A person may appeal the suspension in accordance with Subsection

(h).

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 867, Sec. 92, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 170, Sec. 3, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 6.15, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

905, Sec. 10, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 17, eff. September 1, 2009.

Sec. 156.304. FEE ASSESSMENT AND DISCLOSURE. (a) Before the

completion of all services to be performed, a mortgage broker may

charge and receive, unless prohibited by law, the following fees

for services in assisting a mortgage applicant to obtain a

mortgage:

(1) a fee to obtain a credit report;

(2) a fee for the appraisal of the real estate;

(3) a fee for processing a mortgage application;

(4) a fee for taking a mortgage application;

(5) a fee for automated underwriting;

(6) a fee for a courier service;

(7) a fee to issue a loan commitment; or

(8) subject to Subsection (b), a fee for locking in an interest

rate.

(b) A mortgage broker or loan officer may not charge or receive

a fee for locking in an interest rate unless there is a written

agreement signed by the mortgage applicant and mortgage broker

that contains a statement of whether the fee to lock in the

interest rate is refundable and, if so, the terms and conditions

necessary to obtain the refund.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Sec. 156.305. RESTITUTION. The commissioner may order a person

to make restitution for any amount received by that person in

violation of this chapter. A mortgage broker may be required to

make restitution for any amount received by a sponsored loan

officer in violation of this chapter.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 6.16, eff. September 1, 2005.

SUBCHAPTER E. HEARINGS; JUDICIAL REVIEW; CIVIL ACTIONS;

UNLICENSED ACTIVITY

Sec. 156.401. HEARINGS AND JUDICIAL REVIEW. (a) The

commissioner may employ an enforcement staff to investigate and

prosecute complaints made against persons licensed under this

chapter. The commissioner may employ a hearings officer to

conduct hearings under this section. The commissioner may

collect and deposit any court costs collected pursuant to a final

order.

(b) If the commissioner proposes to suspend or revoke a license

issued under this chapter or if the commissioner refuses to issue

or renew a license to an applicant for a license or person

requesting a renewal of a license under this chapter, the

applicant or license holder is entitled to a hearing before the

commissioner or a hearings officer who shall make a proposal for

decision to the commissioner. The commissioner or hearings

officer shall prescribe the time and place of the hearing. The

hearing is governed by Chapter 2001, Government Code.

(c) The commissioner or hearings officer may issue subpoenas for

the attendance of witnesses and the production of records or

documents. Process issued by the commissioner or hearings officer

may extend to all parts of the state and may be served by any

person designated by the commissioner or hearings officer.

(d) An individual aggrieved by a ruling, order, or decision of

the commissioner has the right to appeal to a district court in

the county in which the hearing was held. An appeal under this

subsection is governed by Chapter 2001, Government Code.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 18, eff. September 1, 2009.

Sec. 156.402. CIVIL ACTIONS AND INJUNCTIVE RELIEF. (a) A

mortgage applicant injured by a violation of this chapter may

bring an action for recovery of actual monetary damages and

reasonable attorney's fees and court costs.

(b) The commissioner, the attorney general, or a mortgage

applicant may bring an action to enjoin a violation of this

chapter.

(c) A remedy provided by this section is in addition to any

other remedy provided by law.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Sec. 156.403. BURDEN OF PROOF TO ESTABLISH AN EXEMPTION. The

burden of proving an exemption in a proceeding or action brought

under this chapter is on the person claiming the benefit of the

exemption.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Sec. 156.404. RELIANCE ON WRITTEN NOTICES FROM COMMISSIONER. A

person does not violate this chapter with respect to an action

taken or omission made in reliance on a written notice, written

interpretation, or written report from the commissioner, unless a

subsequent amendment to this chapter or a rule adopted under this

chapter affects the commissioner's notice, interpretation, or

report.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Sec. 156.405. COMPLETION OF MORTGAGE BROKER SERVICES. (a) On

disbursement of mortgage proceeds to or on behalf of the mortgage

applicant, the mortgage broker and loan officer who assisted the

mortgage applicant in obtaining the mortgage loan are considered

to have completed the performance of the mortgage broker's and

loan officer's services for the mortgage applicant and owe no

additional duties or obligations to the mortgage applicant with

respect to the mortgage loan.

(b) This section does not limit or preclude the liability of a

mortgage broker or loan officer for:

(1) failing to comply with this chapter or a rule adopted under

this chapter;

(2) failing to comply with a provision of or duty arising under

an agreement with a mortgage applicant or lender under this

chapter; or

(3) violating any other state or federal law.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Sec. 156.406. UNLICENSED ACTIVITY. (a) A person who is not

exempt under this chapter and who acts as a mortgage broker or

loan officer without first obtaining a license required under

this chapter commits an offense. An offense under this subsection

is a Class B misdemeanor. A second or subsequent conviction for

an offense under this subsection shall be punished as a Class A

misdemeanor.

(b) A person who received money, or the equivalent of money, as

a fee or profit because of or in consequence of the person acting

as a mortgage broker or loan officer without an active license or

being exempt under this chapter is liable for damages in an

amount that is not less than the amount of the fee or profit

received and not to exceed three times the amount of the fee or

profit received, as may be determined by the court. An aggrieved

person may recover damages under this subsection in a court.

(c) If the commissioner has reasonable cause to believe that a

person who is not licensed or exempt under this chapter has

engaged, or is about to engage, in an act or practice for which a

license is required under this chapter, the commissioner may

issue without notice and hearing an order to cease and desist

from continuing a particular action or an order to take

affirmative action, or both, to enforce compliance with this

chapter. The order shall contain a reasonably detailed statement

of the facts on which the order is made. The order may assess an

administrative penalty in an amount not to exceed $1,000 per day

for each violation and may require a person to pay to a mortgage

applicant any compensation received by the person from the

applicant in violation of this chapter. If a person against whom

the order is made requests a hearing, the commissioner shall set

and give notice of a hearing before the commissioner or a

hearings officer. The hearing shall be governed by Chapter 2001,

Government Code. An order under this subsection becomes final

unless the person to whom the order is issued requests a hearing

not later than the 30th day after the date the order is issued.

(d) If a hearing has not been requested under Subsection (c) not

later than the 30th day after the date the order is made, the

order is considered final and not appealable. The commissioner,

after giving notice, may impose against a person who violates a

cease and desist order, an administrative penalty in an amount

not to exceed $1,000 for each day of a violation. In addition to

any other remedy provided by law, the commissioner may institute

in district court a suit for injunctive relief and to collect the

administrative penalty. A bond is not required of the

commissioner with respect to injunctive relief granted under this

section. A penalty collected under this subsection shall be

deposited in the fund.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 6.17, eff. September 1, 2005.

SUBCHAPTER F. MORTGAGE BROKER RECOVERY FUND

Sec. 156.501. MORTGAGE BROKER RECOVERY FUND. (a) The

commissioner shall establish, administer, and maintain a mortgage

broker recovery fund as provided by this subchapter. The amounts

received by the commissioner for deposit in the fund shall be

held by the commissioner in trust for carrying out the purposes

of the fund.

(b) Subject to this subsection, the fund shall be used to

reimburse residential mortgage loan applicants for actual damages

incurred because of acts committed by a mortgage broker or loan

officer who was licensed under this chapter when the act was

committed. The use of the fund is limited to reimbursement for

out-of-pocket losses caused by an act by a mortgage broker or

loan officer that constitutes a violation of Section

156.303(a)(2), (3), (5), (6), (8), (9), (10), (11), (12), (13),

or (16) or 156.304. Payments from the fund may not be made to a

lender who makes a mortgage loan originated by the mortgage

broker or loan officer or who acquires a mortgage loan originated

by the mortgage broker or loan officer.

(c) Amounts in the fund may be invested and reinvested in the

same manner as funds of the Texas State Employees Retirement

System, and the interest from these investments shall be

deposited to the credit of the fund. An investment may not be

made under this subsection if the investment will impair the

necessary liquidity required to satisfy judgment payments awarded

under this subchapter.

(d) The fund may be used at the discretion of the commissioner

to reimburse expenses incurred to secure and destroy residential

mortgage loan documents that have been abandoned by a current or

former individual or entity under the regulatory authority of the

department.

(e) Payments from the fund shall be reduced by the amount of any

recovery from the mortgage broker or loan officer or from any

surety, insurer, or other person or entity making restitution to

the applicant on behalf of the mortgage broker or loan officer.

(f) The commissioner, as manager of the fund, is entitled to

reimbursement for reasonable and necessary costs and expenses

incurred in the management of the fund, including costs and

expenses incurred with regard to applications filed under Section

156.504.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 6.18, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 19, eff. September 1, 2009.

Sec. 156.502. FUNDING. (a) On an application for an original

license or for renewal of a license issued under this chapter,

the applicant, in addition to paying the original application fee

or renewal fee, shall pay a fee in an amount determined by the

commissioner, not to exceed $20. The fee shall be deposited in

the fund.

(b) If the balance remaining in the fund at the end of a

calendar year is more than $3.5 million, the amount of money in

excess of that amount shall be available to the commissioner to

offset the expenses of participating in and sharing information

with the Nationwide Mortgage Licensing System and Registry in

accordance with Chapter 180.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1317, Sec. 29,

eff. September 1, 2009.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 20, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 21, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 29, eff. September 1, 2009.

Sec. 156.503. STATUTE OF LIMITATIONS. (a) An application for

the recovery of actual damages from the fund under Section

156.504 may not be filed after the second anniversary of the date

of the alleged act or omission causing the actual damages or the

date the act or omission should reasonably have been discovered.

(b) This section does not apply to a subrogation claim brought

by the commissioner for recovery of money paid out of the fund.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 22, eff. September 1, 2009.

Sec. 156.504. PROCEDURE FOR RECOVERY. (a) To recover from the

fund, a residential mortgage loan applicant must file a written

sworn application with the commissioner in the form prescribed by

the commissioner, subject to Section 156.503. A person who

knowingly makes a false statement in connection with applying for

money out of the fund may be subject to criminal prosecution

under Section 37.10, Penal Code.

(b) The residential mortgage loan applicant is required to show:

(1) that the applicant's claim is based on facts allowing

recovery under Section 156.501; and

(2) that the applicant:

(A) is not a spouse of the licensed mortgage broker or loan

officer;

(B) is not a child, parent, grandchild, grandparent, or sibling,

including relationships by adoption, of the licensed mortgage

broker or loan officer;

(C) is not a person sharing living quarters with the licensed

mortgage broker or loan officer or a current or former employer,

employee, or associate of the licensed mortgage broker or loan

officer;

(D) is not a person who has aided, abetted, or participated

other than as a victim with the licensed mortgage broker or loan

officer in any activity that is illegal under Section

156.303(a)(2), (3), (5), (6), (8), (9), (10), (11), (12), (13),

or (16) or Section 156.304 or is not the personal representative

of a licensed mortgage broker or loan officer; and

(E) is not licensed as a mortgage broker or loan officer under

this chapter who is seeking to recover any compensation in the

transaction or transactions for which the application for payment

is made.

(c) On receipt of the verified application, the commissioner's

staff shall:

(1) notify each appropriate license holder and the issuer of any

surety bond issued in connection with their licenses; and

(2) investigate the application and issue a preliminary

determination, giving the applicant, the license holder, and any

surety an opportunity to resolve the matter by agreement or to

dispute the preliminary determination.

(d) If the preliminary determination under Subsection (c)(2) is

not otherwise resolved by agreement and is not disputed by

written notice to the commissioner before the 31st day after the

notification date, the preliminary determination automatically

becomes final and the commissioner shall make payment from the

fund, subject to the limits of Section 156.505.

(e) If the preliminary determination under Subsection (c)(2) is

disputed by the applicant, the license holder, or any surety by

written notice to the commissioner before the 31st day after the

notification date, the matter shall be set for a hearing governed

by Chapter 2001, Government Code, and the hearing rules of the

finance commission.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 23, eff. September 1, 2009.

Sec. 156.505. RECOVERY LIMITS. (a) A person entitled to

receive payment out of the fund is entitled to receive

reimbursement of actual, out-of-pocket damages as provided by

this section.

(b) A payment from the fund may be made as provided by Section

156.504 and this section. A payment for claims:

(1) arising out of the same transaction, including interest, is

limited in the aggregate to $25,000, regardless of the number of

claimants; and

(2) against a single person licensed as a mortgage broker or

loan officer under this chapter arising out of separate

transactions, including interest, is limited in the aggregate to

$50,000 until the fund has been reimbursed for all amounts paid.

(c) In the event there are concurrent claims under Subsections

(b)(1) and (2) that exceed the amounts available under the fund,

the commissioner shall prorate recovery based on the amount of

damage suffered by each claimant.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 24, eff. September 1, 2009.

Sec. 156.506. REVOCATION OF LICENSE FOR PAYMENT FROM FUND. (a)

The commissioner may revoke a license issued under this chapter

on proof that the commissioner has made a payment from the fund

of any amount toward satisfaction of a claim against a mortgage

broker or loan officer under this chapter.

(a-1) The commissioner may seek to collect from a mortgage

broker or loan officer the amount paid from the fund on behalf of

the mortgage broker or loan officer and any costs associated with

investigating and processing the claim against the fund or with

collection of reimbursement for payments from the fund, plus

interest at the current legal rate until the amount has been

repaid in full. Any amount, including interest, recovered by the

commissioner shall be deposited to the credit of the fund.

(b) The commissioner may probate an order revoking a license

under this section.

(c) A person on whose behalf payment was made from the fund is

not eligible to receive a new license under this chapter until

the person has repaid in full, plus interest at the current legal

rate, the amount paid from the fund on the person's behalf and

any costs associated with investigating and processing the claim

against the fund or with collection of reimbursement for payments

from the fund.

(d) This section does not limit the authority of the

commissioner to take disciplinary action against a mortgage

broker or loan officer for a violation of this chapter or the

rules adopted by the finance commission under this chapter. The

repayment in full to the fund of all obligations of a mortgage

broker or loan officer does not nullify or modify the effect of

any other disciplinary proceeding brought under this chapter.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 867, Sec. 93, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 25, eff. September 1, 2009.

Sec. 156.507. SUBROGATION. When the commissioner has paid an

applicant an amount from the fund under Section 156.504, the

commissioner is subrogated to all of the rights of the applicant

to the extent of the amount paid. The applicant shall assign all

of the applicant's right, title, and interest in any subsequent

judgment against the license holder, up to the amount paid by the

commissioner. Any amount, including interest, recovered by the

commissioner on the assignment shall be deposited to the credit

of the fund.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 26, eff. September 1, 2009.

Sec. 156.508. FAILURE TO COMPLY WITH SUBCHAPTER OR RULE ADOPTED

BY THE FINANCE COMMISSION. The failure of an applicant under

Section 156.504 to comply with a provision of this subchapter

relating to the fund or with a rule adopted by the finance

commission relating to the fund constitutes a waiver of any

rights under this subchapter.

Added by Acts 1999, 76th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1317, Sec. 27, eff. September 1, 2009.



CHAPTER 157. REGISTRATION OF MORTGAGE BANKERS

FINANCE CODETITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSESSUBTITLE E. OTHER FINANCIAL BUSINESSESCHAPTER 157. REGISTRATION OF MORTGAGE BANKERSSec. 157.001. SHORT TITLE. This chapter may be cited as the Mortgage Banker Registration and Residential Mortgage Loan Originator License Act.

Added by Acts 2003, 78th Leg., ch. 1301, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 1, eff. April 1, 2010.

Sec. 157.002. DEFINITIONS. In this chapter:(1) "Commissioner" means the savings and mortgage lending commissioner.(2) "Disciplinary action" means any order by the commissioner that requires one or more of the following:(A) suspension or revocation of a residential mortgage loan originator license under this chapter;(B) probation of a suspension or revocation of a residential mortgage loan originator license under this chapter on terms and conditions that the commissioner determines appropriate;(C) a reprimand of a person with a residential mortgage loan originator license under this chapter; or(D) an administrative penalty imposed on a person holding a residential mortgage loan originator license under this chapter.(3) "Finance commission" means the Finance Commission of Texas.(4) "Mortgage banker" means a person who:(A) accepts an application for a residential mortgage loan or makes a residential mortgage loan; and(B) is an approved or authorized:(i) mortgagee with direct endorsement underwriting authority granted by the United States Department of Housing and Urban Development;(ii) seller or servicer of the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation; or(iii) issuer for the Government National Mortgage Association.(5) "Residential mortgage loan" means a debt secured by a lien on residential real property designed principally for occupancy by one to four families that is created by a deed of trust, security deed, or other security instrument.(6) "Residential mortgage loan originator" has the meaning assigned by Section 180.002.

Added by Acts 2003, 78th Leg., ch. 1301, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 6.053, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 2, eff. April 1, 2010.

Sec. 157.003. REGISTRATION REQUIRED. (a) A person must register under this chapter before the person may conduct the business of a mortgage banker in this state, unless the person is exempt under this section or Section 157.004.(b) To register under this chapter, a mortgage banker shall file with the commissioner a statement that contains:(1) the name and address of the mortgage banker;(2) the name, address, and telephone number of the representative of the mortgage banker to be contacted regarding a written complaint;(3) a list of the locations in this state at which the person conducts the business of a mortgage banker; and(4) a list of employees of the mortgage banker who are residential mortgage loan originators.(b-1) The list of mortgage banker employees required by Subsection (b)(4) must be promptly updated to reflect any changes, and the updated list must be submitted to the commissioner.(c) An employee of a mortgage banker who is not a residential mortgage loan originator is not required to register or be licensed under this chapter.(d) Except as provided by Section 157.008(b), the commissioner may not require a mortgage banker to provide information other than information contained in the registration statement.(e) The registration of a mortgage banker is valid until withdrawn or revoked. Periodic renewal of the registration is not required.

Added by Acts 2003, 78th Leg., ch. 1301, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 3, eff. April 1, 2010.

Sec. 157.004. EXEMPTIONS. This chapter does not apply to:(1) a federally insured bank, savings bank, savings and loan association, Farm Credit System Institution, or credit union;(2) a subsidiary of a federally insured bank, savings bank, savings and loan association, Farm Credit System Institution, or credit union;(3) a person licensed as a mortgage broker under Chapter 156;(4) an authorized lender licensed under Chapter 342; or(5) the state or a governmental agency, political subdivision, or other instrumentality of the state, or an employee of the state or a governmental agency, political subdivision, or instrumentality of the state who is acting within the scope of the person's employment.

Added by Acts 2003, 78th Leg., ch. 1301, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 4, eff. April 1, 2010.

Sec. 157.005. UPDATE OF REGISTRATION STATEMENT. A mortgage banker shall update information contained in the registration statement not later than the 30th day after the date the information changes.

Added by Acts 2003, 78th Leg., ch. 1301, Sec. 1, eff. Jan. 1, 2004.

Sec. 157.006. REGISTRATION AND ADMINISTRATION FEE. The commissioner may charge a mortgage banker a reasonable fee to cover the costs of filing the registration statement and administering this chapter. The fee may not exceed $500 a year.

Added by Acts 2003, 78th Leg., ch. 1301, Sec. 1, eff. Jan. 1, 2004.

Sec. 157.007. DISCLOSURE STATEMENT. A mortgage banker shall include the following notice to a residential mortgage loan applicant with an application for a residential mortgage loan:"COMPLAINTS REGARDING MORTGAGE BANKERS SHOULD BE SENT TO THE DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, ______________________________ (street address of the Department of Savings and Mortgage Lending). A TOLL-FREE CONSUMER HOTLINE IS AVAILABLE AT _______________ (telephone number of the Department of Savings and Mortgage Lending's toll-free consumer hotline)."

Added by Acts 2003, 78th Leg., ch. 1301, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 6.054, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 5, eff. April 1, 2010.

Sec. 157.008. COMPLAINTS. (a) If the Department of Savings and Mortgage Lending receives a signed written complaint from a person concerning a mortgage banker, the commissioner shall notify the representative designated by the mortgage banker under Section 157.003(b) in writing of the complaint and provide a copy of the complaint to the representative.(b) The commissioner may request documentary and other evidence considered by the commissioner as necessary to effectively evaluate the complaint, including correspondence, loan documents, and disclosures. A mortgage banker shall promptly provide any evidence requested by the commissioner.(c) The commissioner may require the mortgage banker to resolve the complaint or to provide the commissioner with a response to the complaint. The commissioner may direct the mortgage banker in writing to take specific action to resolve the complaint.

Added by Acts 2003, 78th Leg., ch. 1301, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 6.055, eff. September 1, 2007.

Sec. 157.009. TERMINATION OF REGISTRATION. (a) A mortgage banker may withdraw the mortgage banker's registration at any time.(b) The commissioner may revoke the registration of a mortgage banker if the mortgage banker fails to pay the registration and administration fee and fails to cure the default before the 30th day after the date the mortgage banker receives notice of the default from the commissioner.(c) The commissioner may revoke the registration of a mortgage banker if the mortgage banker fails or refuses to comply with the commissioner's written request for a response to a complaint.(d) The commissioner may revoke the registration of a mortgage banker after considering a complaint filed under this chapter if the commissioner concludes that the mortgage banker has engaged in an intentional course of conduct to violate federal or state law or has engaged in an intentional course of conduct that constitutes improper, fraudulent, or dishonest dealings or has engaged in a negligent course of conduct exhibited through pattern or practice. The commissioner shall recite the basis of the decision in an order revoking the registration.(e) If the commissioner proposes to revoke a registration under Subsection (c) or (d), the mortgage banker is entitled to a hearing before the commissioner or a hearings officer, who shall propose a decision to the commissioner. The commissioner or hearings officer shall prescribe the time and place of the hearing. The hearing is governed by Chapter 2001, Government Code.(f) A mortgage banker aggrieved by a ruling, order, or decision of the commissioner is entitled to appeal to a district court in the county in which the hearing was held. An appeal under this subsection is governed by Chapter 2001, Government Code.

Added by Acts 2003, 78th Leg., ch. 1301, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 6, eff. April 1, 2010.

Sec. 157.010. REREGISTRATION. (a) A mortgage banker whose registration is revoked by the commissioner may register again only after receiving the authorization of the commissioner. The commissioner shall authorize the registration if the commissioner concludes that the mortgage banker will comply with state and federal law and will not engage in improper, fraudulent, or dishonest dealings.(b) A mortgage banker who seeks registration under this section may request and is entitled to a hearing before the commissioner or a hearings officer, who shall propose a decision to the commissioner. The hearing is governed by Chapter 2001, Government Code.(c) If the commissioner denies authorization for the registration of a mortgage banker under this section, the commissioner shall recite the basis of the decision in an order denying the authorization.(d) If the commissioner denies authorization for the registration of a mortgage banker under this section, the mortgage banker is entitled to appeal to a district court in Travis County. An appeal brought under this subsection is governed by Chapter 2001, Government Code.

Added by Acts 2003, 78th Leg., ch. 1301, Sec. 1, eff. Jan. 1, 2004.

Sec. 157.011. RULEMAKING AUTHORITY. (a) The Finance Commission of Texas may adopt rules necessary to implement or fulfill the purpose of this chapter.(b) The Finance Commission of Texas may by rule adopt standard forms for, and require the use of the forms by, a mortgage banker who represents that an applicant for a loan is preapproved or has prequalified for the loan.(c) The finance commission may adopt rules under this chapter as required to carry out the intentions of the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (Pub. L. No. 110-289).

Added by Acts 2003, 78th Leg., ch. 1301, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 7, eff. April 1, 2010.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1104, Sec. 8For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 8, see other Sec. 157.012.Sec. 157.012. LICENSE REQUIRED FOR CERTAIN EMPLOYEES OF MORTGAGE BANKERS. (a) In this section, "Nationwide Mortgage Licensing System and Registry" and "residential mortgage loan originator" have the meanings assigned by Section 180.002.(b) An employee of a mortgage banker may not act in the capacity of a residential mortgage loan originator unless the employee:(1) is licensed under this chapter and enrolled with the Nationwide Mortgage Licensing System and Registry as required by Section 180.052; and(2) complies with other applicable requirements of Chapter 180 and rules adopted by the finance commission under that chapter.(c) The finance commission may adopt rules under this chapter as required to carry out the intentions of the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (Pub. L. No. 110-289).(d) To be eligible to be licensed as a residential mortgage loan originator, an employee of a mortgage banker, in addition to the requirements of Subsection (b), must:(1) satisfy the commissioner as to the employee's good moral character, including the employee's honesty, trustworthiness, and integrity;(2) not be in violation of this chapter or a rule adopted under this chapter; and(3) provide the commissioner with satisfactory evidence that the employee meets the qualifications provided by Chapter 180.

Added by Acts 2009, 81st Leg., R.S., Ch. 1104, Sec. 8, eff. June 19, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 8For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1104, Sec. 8, see other Sec. 157.012.Sec. 157.012. LICENSE REQUIRED FOR CERTAIN EMPLOYEES OF MORTGAGE BANKERS. (a) An employee of a mortgage banker may not act in the capacity of a residential mortgage loan originator unless the employee:(1) is licensed under this chapter and enrolled with the Nationwide Mortgage Licensing System and Registry as required by Section 180.052; and(2) complies with other applicable requirements of Chapter 180 and rules adopted by the finance commission under that chapter.(b) The finance commission may adopt rules under this chapter as required to carry out the intentions of the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (Pub. L. No. 110-289).(c) To be eligible to be licensed as a residential mortgage loan originator, an employee of a mortgage banker, in addition to the requirements of Subsection (a), must:(1) satisfy the commissioner as to the employee's good moral character, including the employee's honesty, trustworthiness, and integrity;(2) not be in violation of this chapter or a rule adopted under this chapter; and(3) provide the commissioner with satisfactory evidence that the employee meets the qualifications provided by Chapter 180.

Added by Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 8, eff. April 1, 2010.

Sec. 157.013. APPLICATION FOR LICENSE; FEES. (a) An application for a residential mortgage loan originator license must be:(1) in writing;(2) under oath; and(3) on the form prescribed by the commissioner.(b) An application for a residential mortgage loan originator license must be accompanied by an application fee in an amount determined by the commissioner, not to exceed $500.(c) An application fee under this section is not refundable and may not be credited or applied to any other fee or indebtedness owed by the person paying the fee.

Added by Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 8, eff. April 1, 2010.

Sec. 157.014. ISSUANCE OF RESIDENTIAL MORTGAGE LOAN ORIGINATOR LICENSE. (a) The commissioner shall issue a residential mortgage loan originator license to an applicant if the commissioner determines that the applicant meets all requirements and conditions for the license.(b) Each residential mortgage loan originator license must have a unique identifier as provided by Chapter 180.

Added by Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 8, eff. April 1, 2010.

Sec. 157.015. RENEWAL OF LICENSE. (a) A residential mortgage loan originator license issued under this chapter is valid for one year and may be renewed on or before its expiration date.(b) Each residential mortgage loan originator license will be renewed for not more than a one-year period expiring December 31 of each calendar year.(c) An application for renewal of a residential mortgage loan originator license shall meet the requirements of Section 157.013.(d) An application for renewal of a residential mortgage loan originator license must meet all of the standards and qualifications for license renewal under Chapter 180.(e) The commissioner shall issue a renewal residential mortgage loan originator license if the commissioner finds that the applicant meets all of the requirements and conditions for the license.(f) The commissioner may deny the renewal application for a residential mortgage loan originator license for the same reasons and grounds on which the commissioner could have denied an original application for a license.(g) The commissioner may deny the renewal application for a residential mortgage loan originator license if:(1) the person seeking the renewal of the residential mortgage loan originator license is in violation of this chapter or Chapter 180, an applicable rule adopted under this chapter or Chapter 180, or any order previously issued to the person by the commissioner;(2) the person seeking renewal of the residential mortgage loan originator license is in default in the payment of any administrative penalty, fee, charge, or other indebtedness owed under this title;(3) the person seeking the renewal of the residential mortgage loan originator license is in default on a student loan administered by the Texas Guaranteed Student Loan Corporation, under Section 57.491, Education Code; or(4) during the current term of the license, the commissioner becomes aware of any fact that would have been grounds for denial of an original license if the fact had been known by the commissioner on the date the license was granted.

Added by Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 8, eff. April 1, 2010.

Sec. 157.016. RENEWAL AFTER EXPIRATION OF LICENSE; NOTICE. (a) A person whose residential mortgage loan originator license has expired may not engage in activities that require a license until the license has been renewed.(b) A person whose residential mortgage loan originator license has not been renewed before January 1 but who is otherwise eligible to renew a license, and does so before March 1, may renew the license by paying the commissioner a reinstatement fee in an amount that is equal to 150 percent of the required renewal fee.(c) A person whose residential mortgage loan originator license has not been renewed before March 1 may not renew the license. The person may obtain a new license by complying with the requirements and procedures for obtaining an original license.(d) Not later than the 60th day before the date a person's residential mortgage loan originator license is scheduled to expire, the commissioner or the commissioner's authorized representative shall send written notice of the impending expiration to the person at the person's last known address according to the official licensing records.

Added by Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 8, eff. April 1, 2010.

Sec. 157.017. DENIAL OF APPLICATIONS AND RENEWALS. (a) If the commissioner declines or fails to issue or renew a residential mortgage loan originator license, the commissioner shall promptly give written notice to the applicant that the application or renewal, as appropriate, was denied.(b) Before the applicant or a person requesting the renewal of a residential mortgage loan originator license may appeal a determination to a district court as provided by Section 157.026(d), the applicant or person must file with the commissioner, not later than the 10th day after the date on which notice under Subsection (a) is received, an appeal of the ruling requesting a time and place for a hearing before an administrative law judge designated by the commissioner.(c) The designated administrative law judge shall set the time and place for a hearing requested under Subsection (b) not later than the 90th day after the date on which the appeal is received. The administrative law judge shall provide at least 10 days' notice of the hearing to the applicant or person requesting the renewal. The time of the hearing may be continued periodically with the consent of the applicant or person requesting the renewal. After the hearing, the commissioner shall enter an order relative to the applicant based on the findings of fact, conclusions of law, and recommendations of the administrative law judge.(d) If an applicant or person requesting the renewal fails to request a hearing under this section, the commissioner's refusal to issue or renew a license is final and not subject to review by the courts.(e) A hearing held under this section is governed by Chapter 2001, Government Code. An appeal of a final order issued under this section may be made in accordance with Section 157.026(d).(f) A person who requests a hearing under this section shall be required to pay a deposit to secure the payment of the costs of the hearing in an amount to be determined by the commissioner not to exceed $500. The entire deposit shall be refunded to the person if the person prevails in the contested case hearing. If the person does not prevail, any portion of the deposit in excess of the costs of the hearing assessed against that person shall be refunded.(g) A person whose application for a license has been denied is not eligible to be licensed for a period of two years after the date the denial becomes final, or a shorter period determined by the commissioner after evaluating the specific circumstances of the person's subsequent application. The finance commission may adopt rules to provide conditions for which the commissioner may shorten the time for eligibility for a new license.

Added by Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 8, eff. April 1, 2010.

Sec. 157.018. PROBATIONARY AND PROVISIONAL LICENSES. (a) The commissioner may issue probationary and provisional licenses.(b) The finance commission by rule shall adopt reasonable terms and conditions for probationary and provisional licenses.

Added by Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 8, eff. April 1, 2010.

Sec. 157.019. MODIFICATION OF LICENSE. (a) Before the 10th day preceding the effective date of an address change, a mortgage banker employee who is a residential mortgage loan originator shall notify the commissioner or authorized designee in writing of the new address.(b) A person licensed under this chapter must notify the commissioner or the commissioner's authorized designee not later than the 10th day after the date of any change in the person's name for the issuance of an amended license.

Added by Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 8, eff. April 1, 2010.

Sec. 157.020. ANNUAL CALL REPORT. (a) Each mortgage banker shall file an annual call report with the commissioner or the commissioner's authorized designee on a form prescribed by the commissioner or authorized designee. The report is a statement of condition of the mortgage banker and the mortgage banker's operations, including financial statements and production activity volumes.(b) The information contained in the call report related to residential mortgage loan origination volume or other trade information is confidential and may not be disclosed by the commissioner or authorized designee.

Added by Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 8, eff. April 1, 2010.

Sec. 157.021. INSPECTION; INVESTIGATIONS. (a) The commissioner may conduct an inspection of a person licensed as a residential mortgage loan originator as the commissioner determines necessary to determine whether the person is complying with this chapter, Chapter 180, and applicable rules. An inspection under this subsection may include inspection of the books, records, documents, operations, and facilities of the person. The commissioner may request the assistance and cooperation of the mortgage banker in providing needed documents and records. The commissioner may not make a request of the mortgage banker for documents and records unrelated to the person being investigated or inspected. The commissioner may share evidence of criminal activity gathered during an inspection or investigation with any state or federal law enforcement agency.(b) On the signed written complaint of a person, the commissioner shall investigate the actions and records of a person licensed as a residential mortgage loan originator if the complaint, or the complaint and documentary or other evidence presented in connection with the complaint, provides a reasonable cause. Before commencing an investigation, the commissioner must notify the licensed residential mortgage loan originator in writing of the complaint and that the commissioner intends to investigate the matter.(c) For reasonable cause, the commissioner at any time may investigate a person licensed as a residential mortgage loan originator to determine whether the person is complying with this chapter, Chapter 180, and applicable rules.(d) The commissioner may conduct an undercover or covert investigation only if the commissioner, after due consideration of the circumstances, determines that the investigation is necessary to prevent immediate harm and to carry out the purposes of this chapter.(e) The finance commission by rule shall provide guidelines to govern an inspection or investigation, including rules to:(1) determine the information and records of the licensed residential mortgage loan originator to which the commissioner may demand access during an inspection or an investigation; and(2) establish what constitutes reasonable cause for an investigation.(f) Information obtained by the commissioner during an inspection or an investigation is confidential unless disclosure of the information is permitted or required by other law.(g) The commissioner may share information gathered during an investigation or inspection with any state or federal agency only if the commissioner determines there is a valid reason for the sharing.

Added by Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 8, eff. April 1, 2010.

Sec. 157.022. ISSUANCE AND ENFORCEMENT OF SUBPOENA. (a) During an investigation, the commissioner may issue a subpoena that is addressed to a peace officer of this state or other person authorized by law to serve citation or perfect service. The subpoena may require a person to give a deposition, produce documents, or both.(b) If a person disobeys a subpoena or if a person appearing in a deposition in connection with the investigation refuses to testify, the commissioner may petition a district court in Travis County to issue an order requiring the person to obey the subpoena, testify, or produce documents relating to the matter. The court shall promptly set an application to enforce a subpoena issued under Subsection (a) for hearing and shall cause notice of the application and the hearing to be served on the person to whom the subpoena is directed.

Added by Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 8, eff. April 1, 2010.

Sec. 157.023. ADMINISTRATIVE PENALTY. (a) The commissioner, after notice and opportunity for a hearing, may impose an administrative penalty on a person licensed as a residential mortgage loan originator under this chapter who violates this chapter or a rule or order adopted under this chapter.(b) The amount of the penalty may not exceed $2,500, and each day a violation continues or occurs is a separate violation for the purpose of imposing a penalty. The amount shall be based on:(1) the seriousness of the violation, including the nature, circumstances, extent, and gravity of the violation;(2) the history of previous violations;(3) the amount necessary to deter a future violation;(4) efforts to correct the violation; and(5) any other matter that justice may require.(c) The enforcement of the penalty may be stayed during the time the order is under judicial review if the person pays the penalty to the clerk of the court or files a supersedeas bond with the court in the amount of the penalty. A person who cannot afford to pay the penalty or file the bond may stay the enforcement by filing an affidavit in the manner required by the Texas Rules of Civil Procedure for a party who cannot afford to file security for costs, subject to the right of the commissioner to contest the affidavit as provided by those rules.(d) The attorney general may sue to collect the penalty.(e) An appeal of an administrative penalty under this section is considered to be a contested case under Chapter 2001, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 8, eff. April 1, 2010.

Sec. 157.024. DISCIPLINARY ACTION; CEASE AND DESIST ORDER. (a) The commissioner may order disciplinary action against a licensed residential mortgage loan originator when the commissioner, after notice and opportunity for a hearing, has determined that the person:(1) obtained a license, including a renewal of a license, under this chapter through a false or fraudulent representation or made a material misrepresentation in an application for a license or for the renewal of a license under this chapter;(2) published or caused to be published an advertisement related to the business of a residential mortgage loan originator that:(A) was misleading;(B) was likely to deceive the public;(C) in any manner tended to create a misleading impression;(D) failed to identify as a licensed residential mortgage loan originator the person causing the advertisement to be published; or(E) violated federal or state law;(3) while performing an act for which a license under this chapter is required, engaged in conduct that constitutes improper, fraudulent, or dishonest dealings;(4) entered a plea of nolo contendere to or was convicted of a criminal offense that is a felony or that involves fraud or moral turpitude in a court of this or another state or in a federal court;(5) failed to use a fee collected in advance of closing a residential mortgage loan for a purpose for which the fee was paid;(6) failed within a reasonable time to honor a check issued to the commissioner after the commissioner mailed a request for payment by mail to the person's last known business address as reflected in the commissioner's records;(7) induced or attempted to induce a party to a contract to breach the contract so the person could make a residential mortgage loan;(8) published or circulated an unjustified or unwarranted threat of legal proceedings in matters related to the person's actions or services as a licensed residential mortgage loan originator;(9) aided, abetted, or conspired with a person to circumvent the requirements of this chapter;(10) acted in the dual capacity of a licensed residential mortgage loan originator and real estate broker, salesperson, or attorney in a transaction without the knowledge and written consent of the mortgage applicant or in violation of applicable requirements under federal law;(11) discriminated against a prospective borrower on the basis of race, color, religion, sex, national origin, ancestry, familial status, or disability;(12) failed or refused on demand to:(A) produce a document, book, or record concerning a residential mortgage loan transaction conducted by the licensed residential mortgage loan originator for inspection by the commissioner or the commissioner's authorized personnel or representative;(B) give the commissioner or the commissioner's authorized personnel or representative free access to the books or records relating to the residential mortgage loan originator's business kept by any other person or any business entity through which the residential mortgage loan originator conducts residential mortgage loan origination activities; or(C) provide information requested by the commissioner as a result of a formal or informal complaint made to the commissioner;(13) failed without just cause to surrender, on demand, a copy of a document or other instrument coming into the residential mortgage loan originator's possession that was provided to the residential mortgage loan originator by another person making the demand or that the person making the demand is under law entitled to receive;(14) disregarded or violated this chapter, a rule adopted under this chapter, or an order issued by the commissioner under this chapter;(15) provided false information to the commissioner during the course of an investigation or inspection;(16) paid compensation to a person who is not licensed or exempt under this chapter for acts for which a license under this chapter is required; or(17) established an association, by employment or otherwise, with a person not licensed or exempt under this chapter who was expected or required to act as a residential mortgage loan originator.(b) The commissioner may also order disciplinary action against a licensed residential mortgage loan originator, after notice and opportunity for a hearing, if the commissioner, during the current term of the license, becomes aware of any fact that would have been grounds for denial of an original license if the fact had been known by the commissioner on the date the license was granted.(c) In addition to disciplinary action by the commissioner authorized under Subsections (a) and (b), the commissioner, if the commissioner has reasonable cause to believe that a licensed residential mortgage loan originator has violated or is about to violate this section, may issue without notice and hearing an order to cease and desist continuing a particular action or an order to take affirmative action, or both, to enforce compliance with this chapter.(d) An order issued under Subsection (c) must contain a reasonably detailed statement of the facts on which the order is made. If a residential mortgage loan originator against whom the order is made requests a hearing, the commissioner shall set and give notice of a hearing before the commissioner or an administrative law judge. The hearing shall be governed by Chapter 2001, Government Code. Based on the findings of fact, conclusions of law, and recommendations of the administrative law judge, the commissioner by order may find that a violation has occurred or not occurred.(e) If a hearing is not requested under Subsection (d) not later than the 30th day after the date on which an order is made, the order is considered final and not appealable.(f) The commissioner, after giving notice, may impose against a residential mortgage loan originator who violates a cease and desist order an administrative penalty in an amount not to exceed $1,000 for each day of the violation. In addition to any other remedy provided by law, the commissioner may institute in district court a suit for injunctive relief and to collect the administrative penalty. A bond is not required of the commissioner with respect to injunctive relief granted under this subsection.(g) For purposes of Subsection (a), a residential mortgage loan originator is considered convicted if a sentence is imposed on that person, that person receives community supervision, including deferred adjudication community supervision, or the court defers final disposition of that person's case.(h) If a residential mortgage loan originator fails to pay an administrative penalty that has become final or fails to comply with an order of the commissioner that has become final, in addition to any other remedy provided under law, the commissioner, on not less than 10 days' notice to the residential mortgage loan originator, may without a prior hearing suspend the residential mortgage loan originator's license. The suspension continues until the residential mortgage loan originator has complied with the administrative order or paid the administrative penalty. During the period of suspension, the residential mortgage loan originator may not originate a residential mortgage loan, as defined by Section 180.002.(i) An order of suspension under Subsection (h) may be appealed. An appeal is a contested case governed by Chapter 2001, Government Code. A hearing of an appeal of an order of suspension issued under Subsection (h) shall be held not later than the 15th day after the date of receipt of the notice of appeal. The appellant shall be provided at least three days' notice of the time and place of the hearing.(j) An order revoking the license of a residential mortgage loan originator may provide that the person is prohibited, without previously obtaining written consent of the commissioner, from:(1) engaging in the business of originating or making residential mortgage loans, as defined by Section 180.002;(2) otherwise affiliating with a person for the purpose of engaging in the business of originating or making residential mortgage loans, as defined by Section 180.002; and(3) being an employee, officer, director, manager, shareholder, member, agent, contractor, or processor of a mortgage banker, mortgage broker, or mortgage broker loan officer.(k) On notice and opportunity for a hearing, the commissioner may suspend the license of a residential mortgage loan originator under this chapter if an indictment or information is filed or returned alleging that the person committed a criminal offense involving fraud, theft, or dishonesty. The suspension continues until the criminal case is dismissed or the person is acquitted.

Added by Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 8, eff. April 1, 2010.

Sec. 157.025. RESTITUTION. The commissioner may order a residential mortgage loan originator to make restitution for any amount received by that person in violation of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 8, eff. April 1, 2010.

Sec. 157.026. HEARINGS AND JUDICIAL REVIEW. (a) The commissioner may employ an enforcement staff to investigate and prosecute complaints made against residential mortgage loan originators licensed under this chapter. The commissioner may employ an administrative law judge to conduct hearings under this section. The commissioner may collect and deposit any court costs assessed under a final order.(b) If the commissioner proposes to suspend or revoke a license of a residential mortgage loan originator or if the commissioner refuses to issue or renew a license to an applicant for a residential mortgage loan originator license or person requesting a renewal of a residential mortgage loan originator license under this chapter, the applicant or license holder is entitled to a hearing before the commissioner or an administrative law judge who shall make a proposal for decision to the commissioner. The commissioner or administrative law judge shall prescribe the time and place of the hearing. The hearing is governed by Chapter 2001, Government Code.(c) The commissioner or administrative law judge may issue subpoenas for the attendance of witnesses and the production of records or documents. Process issued by the commissioner or the administrative law judge may extend to all parts of the state and may be served by any person designated by the commissioner or administrative law judge.(d) An individual aggrieved by a ruling, order, or decision of the commissioner has the right to appeal to a district court in the county in which the hearing was held. An appeal under this subsection is governed by Chapter 2001, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 8, eff. April 1, 2010.

Sec. 157.027. CIVIL ACTIONS AND INJUNCTIVE RELIEF. (a) A residential mortgage loan applicant injured by a violation of this chapter by a residential mortgage loan originator may bring an action for recovery of actual monetary damages and reasonable attorney's fees and court costs.(b) The commissioner, the attorney general, or a residential mortgage loan applicant may bring an action to enjoin a violation of this chapter by a residential mortgage loan originator.(c) A remedy provided by this section is in addition to any other remedy provided by law.

Added by Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 8, eff. April 1, 2010.

Sec. 157.028. BURDEN OF PROOF TO ESTABLISH AN EXEMPTION. The burden of proving an exemption in a proceeding or action brought under this chapter is on the person claiming the benefit of the exemption.

Added by Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 8, eff. April 1, 2010.

Sec. 157.029. RELIANCE ON WRITTEN NOTICES FROM THE COMMISSIONER. A person does not violate this chapter with respect to an action taken or omission made in reliance on a written notice, written interpretation, or written report from the commissioner unless a subsequent amendment to this chapter or a rule adopted under this chapter affects the commissioner's notice, interpretation, or report.

Added by Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 8, eff. April 1, 2010.

Sec. 157.030. COMPLETION OF RESIDENTIAL MORTGAGE ORIGINATION SERVICES. (a) On disbursement of mortgage proceeds to or on behalf of the residential mortgage loan applicant, the residential mortgage loan originator who assisted the applicant in obtaining the residential mortgage loan is considered to have completed the performance of the loan originator's services for the applicant and owes no additional duties or obligations to the applicant with respect to the loan.(b) This section does not limit or preclude the liability of a residential mortgage loan originator for:(1) failing to comply with this chapter or a rule adopted under this chapter;(2) failing to comply with a provision of or duty arising under an agreement with a residential mortgage loan applicant under this chapter; or(3) violating any other state or federal law.

Added by Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 8, eff. April 1, 2010.

Sec. 157.031. UNLICENSED ACTIVITY; OFFENSE. (a) A person commits an offense if the person is an employee of a mortgage banker, is not exempt under this chapter, and acts as a residential mortgage loan originator without first obtaining a license required under this chapter. An offense under this subsection is a Class B misdemeanor. A second or subsequent conviction for an offense under this subsection is a Class A misdemeanor.(b) If the commissioner has reasonable cause to believe that a person who is not licensed or exempt under this chapter has engaged, or is about to engage, in an act or practice for which a license is required under this chapter, the commissioner may issue, without notice and hearing, an order to cease and desist from continuing a particular action or an order to take affirmative action, or both, to enforce compliance with this chapter. The order must contain a reasonably detailed statement of the facts on which the order is made. The order may assess an administrative penalty in an amount not to exceed $1,000 per day for each violation and may require a person to pay to a residential mortgage loan applicant any compensation received by the person from the applicant in violation of this chapter. If a person against whom the order is made requests a hearing, the commissioner shall set and give notice of a hearing before the commissioner or an administrative law judge. The hearing shall be governed by Chapter 2001, Government Code. An order under this subsection becomes final unless the person to whom the order is issued requests a hearing not later than the 30th day after the date the order is issued.(c) If a hearing has not been requested under Subsection (b) not later than the 30th day after the date the order is made, the order is considered final and not appealable. The commissioner, after giving notice, may impose against a person who violates a cease and desist order, an administrative penalty in an amount not to exceed $1,000 for each day of a violation. In addition to any other remedy provided by law, the commissioner may institute in district court a suit for injunctive relief and to collect the administrative penalty. A bond is not required of the commissioner with respect to injunctive relief granted under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1147, Sec. 8, eff. April 1, 2010.



CHAPTER 180. RESIDENTIAL MORTGAGE LOAN ORIGINATORS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE E. OTHER FINANCIAL BUSINESSES

CHAPTER 180. RESIDENTIAL MORTGAGE LOAN ORIGINATORS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 180.001. SHORT TITLE. This chapter may be cited as the

Texas Secure and Fair Enforcement for Mortgage Licensing Act of

2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

Sec. 180.002. DEFINITIONS. In this chapter:

(1) "Clerical or support duties," following the receipt of an

application from a consumer, includes:

(A) the receipt, collection, distribution, and analysis of

information related to the processing or underwriting of a

residential mortgage loan; and

(B) communication with a consumer to obtain information

necessary to process or underwrite a loan, to the extent that the

communication does not include offering or negotiating loan rates

or terms or counseling the consumer about residential mortgage

loan rates or terms.

(2) "Credit union" means a state or federal credit union

operating in this state.

(3) "Credit union subsidiary organization" means an agency,

association, or company wholly or partly owned by a credit union

that is designed primarily to serve or otherwise assist credit

union operations. The term includes a credit union service

organization authorized by:

(A) Section 124.351(a)(1);

(B) Credit Union Commission rule; or

(C) Part 712 of the National Credit Union Administration's Rules

and Regulations.

(4) "Depository institution" has the meaning assigned by Section

3, Federal Deposit Insurance Act (12 U.S.C. Section 1813). The

term includes a credit union but does not include a credit union

subsidiary organization.

(5) "Dwelling" has the meaning assigned by Section 103(v) of the

Truth in Lending Act (15 U.S.C. Section 1602(v)).

(6) "Federal banking agency" means:

(A) the Board of Governors of the Federal Reserve System;

(B) the Office of the Comptroller of the Currency;

(C) the Office of Thrift Supervision;

(D) the National Credit Union Administration;

(E) the Federal Deposit Insurance Corporation; or

(F) the successor of any of those agencies.

(7) "Finance commission" means the Finance Commission of Texas.

(8) "Immediate family member" means the spouse, child, sibling,

parent, grandparent, or grandchild of an individual. The term

includes a stepparent, stepchild, and stepsibling and a

relationship established by adoption.

(9) "Individual" means a natural person.

(10) "License" means a license issued under the laws of this

state to an individual acting as or engaged in the business of a

residential mortgage loan originator.

(11) "Loan processor or underwriter" means an individual who

performs clerical or support duties as an employee at the

direction of and subject to the supervision and instruction of an

individual licensed as a residential mortgage loan originator or

exempt from licensure under Section 180.003.

(12) "Nationwide Mortgage Licensing System and Registry" means a

mortgage licensing system developed and maintained by the

Conference of State Bank Supervisors and the American Association

of Residential Mortgage Regulators for the licensing and

registration of state residential mortgage loan originators.

(13) "Nontraditional mortgage product" means a mortgage product

other than a 30-year fixed rate mortgage.

(14) "Person" means an individual, corporation, company, limited

liability company, partnership, or association.

(15) "Real estate brokerage activity" means an activity that

involves offering or providing real estate brokerage services to

the public, including:

(A) acting as a real estate broker or salesperson for a buyer,

seller, lessor, or lessee of real property;

(B) bringing together parties interested in the sale, purchase,

lease, rental, or exchange of real property;

(C) negotiating, on a party's behalf, any provision of a

contract relating to the sale, purchase, lease, rental, or

exchange of real property, other than a negotiation conducted in

connection with providing financing with respect to such a

transaction;

(D) engaging in an activity for which a person is required to be

registered or licensed by the state as a real estate broker or

salesperson; and

(E) offering to engage in an activity described by Paragraphs

(A) through (D) or to act in the same capacity as a person

described by Paragraphs (A) through (D).

(16) "Registered mortgage loan originator" means an individual

who:

(A) is a residential mortgage loan originator and is an employee

of:

(i) a depository institution;

(ii) a subsidiary that is:

(a) owned and controlled by a depository institution; and

(b) regulated by a federal banking agency; or

(iii) an institution regulated by the Farm Credit

Administration; and

(B) is registered with, and maintains a unique identifier

through, the Nationwide Mortgage Licensing System and Registry.

(17) "Regulatory official" means:

(A) with respect to Subtitles A, F, and G of this title, the

banking commissioner of Texas;

(B) with respect to Chapters 156 and 157 except as provided by

Paragraph (D), the savings and mortgage lending commissioner;

(C) with respect to Chapters 342, 347, 348, and 351, the

consumer credit commissioner; and

(D) with respect to credit unions, to the examination,

investigation, or inspection of employees of credit union

subsidiary organizations licensed under Chapter 156, and to the

enforcement of compliance with this chapter and Chapter 156 by

those employees, the credit union commissioner.

(18) "Residential mortgage loan" means a loan primarily for

personal, family, or household use that is secured by a mortgage,

deed of trust, or other equivalent consensual security interest

on a dwelling or on residential real estate.

(19) "Residential mortgage loan originator":

(A) means an individual who for compensation or gain or in the

expectation of compensation or gain:

(i) takes a residential mortgage loan application; or

(ii) offers or negotiates the terms of a residential mortgage

loan; and

(B) does not include:

(i) an individual who performs solely administrative or clerical

tasks on behalf of an individual licensed as a residential

mortgage loan originator or exempt from licensure under Section

180.003, except as otherwise provided by Section 180.051;

(ii) an individual who performs only real estate brokerage

activities and is licensed or registered by the state as a real

estate broker or salesperson, unless the individual is

compensated by:

(a) a lender, mortgage broker, or other residential mortgage

loan originator; or

(b) an agent of a lender, mortgage broker, or other residential

mortgage loan originator;

(iii) an individual licensed under Chapter 1201, Occupations

Code, unless the individual is directly compensated for arranging

financing for activities regulated under that chapter by:

(a) a lender, mortgage broker, or other residential mortgage

loan originator; or

(b) an agent of a lender, mortgage broker, or other residential

mortgage loan originator;

(iv) an individual who receives the same benefits from a

financed transaction as the individual would receive if the

transaction were a cash transaction; or

(v) an individual who is involved solely in providing extensions

of credit relating to timeshare plans, as defined by 11 U.S.C.

Section 101(53D).

(20) "Residential real estate" means real property located in

this state on which a dwelling is constructed or intended to be

constructed.

(21) "Rulemaking authority" means:

(A) the finance commission, except as provided by Paragraph (B);

or

(B) with respect to credit unions and the rulemaking authority

granted by Section 15.4024, the Credit Union Commission.

(22) "S.A.F.E. Mortgage Licensing Act" means the federal Secure

and Fair Enforcement for Mortgage Licensing Act of 2008 (Pub. L.

No. 110-289).

(23) "Unique identifier" means a number or other identifier

assigned by protocols established by the Nationwide Mortgage

Licensing System and Registry.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

Sec. 180.003. EXEMPTION. The following persons are exempt from

this chapter:

(1) a registered mortgage loan originator when acting for an

entity described by Section 180.002(16)(A)(i), (ii), or (iii);

(2) an individual who offers or negotiates terms of a

residential mortgage loan with or on behalf of an immediate

family member of the individual;

(3) a licensed attorney who negotiates the terms of a

residential mortgage loan on behalf of a client as an ancillary

matter to the attorney's representation of the client, unless the

attorney:

(A) takes a residential mortgage loan application; and

(B) offers or negotiates the terms of a residential mortgage

loan;

(4) an individual who:

(A) is an exclusive agent of a registered financial services

company;

(B) is exempt from regulation under Chapter 156 as provided by

Section 156.202(5); and

(C) is individually enrolled as a registered mortgage loan

originator with the Nationwide Mortgage Licensing System and

Registry;

(5) an individual who offers or negotiates terms of a

residential mortgage loan secured by a dwelling that serves as

the individual's residence; and

(6) a nonprofit organization providing self-help housing that

originates zero interest residential mortgage loans for

borrowers who have provided part of the labor to construct the

dwelling securing the loan.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

Sec. 180.004. ADMINISTRATIVE AUTHORITY; RULEMAKING. (a) A

regulatory official has broad authority to administer, interpret,

and enforce this chapter.

(b) The finance commission may implement rules necessary to

comply with this chapter and as required to carry out the

intentions of the federal Secure and Fair Enforcement for

Mortgage Licensing Act of 2008 (Pub. L. No. 110-289).

(c) This chapter does not limit the authority of a regulatory

official to take disciplinary action against a license holder for

a violation of this chapter or the rules adopted by the

regulatory official under this chapter. A regulatory official

has broad authority to investigate, revoke a license, and inform

the proper authority when fraudulent conduct or a violation of

this chapter occurs.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

Sec. 180.005. SEVERABILITY. The provisions of this chapter or

applications of those provisions are severable as provided by

Section 311.032(c), Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. LICENSING AND REGISTRATION REQUIREMENTS

Sec. 180.051. STATE LICENSE REQUIRED; RENEWAL. (a) Unless

exempted by Section 180.003, an individual may not engage in

business as a residential mortgage loan originator with respect

to a dwelling located in this state unless the individual:

(1) is licensed to engage in that business under Chapter 156,

157, 342, 347, 348, or 351; and

(2) complies with the requirements of this chapter.

(b) Unless exempted by Section 180.003, a loan processor or

underwriter who is an independent contractor may not engage in

the activities of a loan processor or underwriter unless the

independent contractor loan processor or underwriter obtains and

maintains the appropriate residential mortgage loan originator

license and complies with the requirements of this chapter.

(c) The individual must renew the license annually to be

considered licensed for purposes of this section.

(d) Notwithstanding any provision of law listed in Subsection

(a)(1), the regulatory official shall provide for annual renewal

of licenses for individuals seeking to engage in residential

mortgage loan origination activities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

Sec. 180.052. ENROLLMENT OR REGISTRATION WITH NATIONWIDE

MORTGAGE LICENSING SYSTEM AND REGISTRY. (a) A licensed

residential mortgage loan originator must enroll with and

maintain a valid unique identifier issued by the Nationwide

Mortgage Licensing System and Registry.

(b) A non-federally insured credit union that employs loan

originators, as defined by the S.A.F.E. Mortgage Licensing Act,

shall register those employees with the Nationwide Mortgage

Licensing System and Registry by furnishing the information

relating to the employees' identity set forth in Section

1507(a)(2) of the S.A.F.E. Mortgage Licensing Act.

(c) Each independent contractor loan processor or underwriter

licensed as a residential mortgage loan originator must have and

maintain a valid unique identifier issued by the Nationwide

Mortgage Licensing System and Registry.

(d) The regulatory official who administers the law under which

a residential mortgage loan originator is licensed shall require

the residential mortgage loan originator to be enrolled with the

Nationwide Mortgage Licensing System and Registry.

(e) For purposes of implementing Subsection (d), the regulatory

official may participate in the Nationwide Mortgage Licensing

System and Registry.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

Sec. 180.053. APPLICATION FORM. (a) A regulatory official

shall prescribe application forms for a license as a residential

mortgage loan originator.

(b) A regulatory official may change or update an application

form as necessary to carry out the purposes of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

Sec. 180.054. CRIMINAL AND OTHER BACKGROUND CHECKS. (a) In

connection with an application for a license as a residential

mortgage loan originator, the applicant shall, at a minimum,

furnish in the form and manner prescribed by the regulatory

official and acceptable to the Nationwide Mortgage Licensing

System and Registry information concerning the applicant's

identity, including:

(1) fingerprints for submission to the Federal Bureau of

Investigation and any governmental agency or entity authorized to

receive the information to conduct a state, national, and

international criminal background check; and

(2) personal history and experience information in a form

prescribed by the Nationwide Mortgage Licensing System and

Registry, including the submission of authorization for the

Nationwide Mortgage Licensing System and Registry and the

appropriate regulatory official to obtain:

(A) an independent credit report obtained from a consumer

reporting agency described by Section 603(p), Fair Credit

Reporting Act (15 U.S.C. Section 1681a(p)); and

(B) information related to any administrative, civil, or

criminal findings by a governmental jurisdiction.

(b) For purposes of this section and to reduce the points of

contact that the Federal Bureau of Investigation may have to

maintain for purposes of Subsection (a)(1), a regulatory official

may use the Nationwide Mortgage Licensing System and Registry as

a channeling agent for requesting information from and

distributing information to the United States Department of

Justice, any governmental agency, or any source at the regulatory

official's direction.

(c) For purposes of this section and to reduce the points of

contact that a regulatory official may have to maintain for

purposes of Subsection (a) or (b), the regulatory official may

use the Nationwide Mortgage Licensing System and Registry as a

channeling agent for requesting information from and distributing

information to and from any source as directed by the regulatory

official.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

Sec. 180.055. ISSUANCE OF LICENSE. (a) The regulatory official

may not issue a residential mortgage loan originator license to

an individual unless the regulatory official determines, at a

minimum, that the applicant:

(1) has not had a residential mortgage loan originator license

revoked in any governmental jurisdiction;

(2) has not been convicted of, or pled guilty or nolo contendere

to, a felony in a domestic, foreign, or military court:

(A) during the seven-year period preceding the date of

application; or

(B) at any time preceding the date of application, if the felony

involved an act of fraud, dishonesty, breach of trust, or money

laundering;

(3) demonstrates financial responsibility, character, and

general fitness so as to command the confidence of the community

and to warrant a determination that the individual will operate

honestly, fairly, and efficiently as a residential mortgage loan

originator within the purposes of this chapter and any other

appropriate regulatory law of this state;

(4) provides satisfactory evidence that the applicant has

completed prelicensing education courses described by Section

180.056;

(5) provides satisfactory evidence of having passed a written

test that meets the requirements of Section 180.057; and

(6) has paid a recovery fund fee or obtained a surety bond as

required under the appropriate state regulatory law.

(b) A revocation that has been formally vacated may not be

considered a license revocation for purposes of Subsection

(a)(1).

(c) A conviction for which a full pardon has been granted may

not be considered a conviction for purposes of Subsection (a)(2).

(d) For purposes of Subsection (a)(3), an individual is

considered not to be financially responsible if the individual

has shown a lack of regard in managing the individual's own

financial affairs or condition. A determination that an

individual has not shown financial responsibility may include:

(1) an outstanding judgment against the individual, other than a

judgment imposed solely as a result of medical expenses;

(2) an outstanding tax lien or other governmental liens and

filings;

(3) a foreclosure during the three-year period preceding the

date of the license application; and

(4) a pattern of seriously delinquent accounts during the

three-year period preceding the date of the application.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

Sec. 180.056. PRELICENSING EDUCATIONAL COURSES. (a) An

applicant for a residential mortgage loan originator license must

complete education courses that include, at a minimum, at least

the minimum number of hours and type of courses required by the

S.A.F.E. Mortgage Licensing Act and the minimum number of hours

of training related to lending standards for the nontraditional

mortgage product marketplace required by that Act.

(b) Education courses required under this section must be

reviewed and approved by the Nationwide Mortgage Licensing System

and Registry in accordance with the S.A.F.E. Mortgage Licensing

Act.

(c) Nothing in this section precludes any education course

approved in accordance with the S.A.F.E. Mortgage Licensing Act

from being provided by:

(1) an applicant's employer;

(2) an entity affiliated with the applicant by an agency

contract; or

(3) a subsidiary or affiliate of the employer or entity.

(d) Education courses required under this section may be offered

in a classroom, online, or by any other means approved by the

Nationwide Mortgage Licensing System and Registry.

(e) An individual who has successfully completed prelicensing

education requirements approved by the Nationwide Mortgage

Licensing System and Registry for another state shall be given

credit toward completion of the prelicensing education

requirements of this section.

(f) An applicant who has previously held a residential mortgage

loan originator license that meets the requirements of this

chapter and other appropriate regulatory law, before being issued

a new original license, must demonstrate to the appropriate

regulatory official that the applicant has completed all

continuing education requirements for the calendar year in which

the license was last held by the applicant.

(g) If the appropriate federal regulators and the Nationwide

Mortgage Licensing System and Registry establish additional

educational requirements for licensed residential mortgage loan

originators, the rulemaking authority shall adopt necessary rules

to implement the changes to the educational requirements of this

section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

Sec. 180.057. TESTING REQUIREMENTS. (a) An applicant for a

residential mortgage loan originator license must pass a

qualified, written test that:

(1) meets the standards and requirements established by the

S.A.F.E. Mortgage Licensing Act;

(2) is developed by the Nationwide Mortgage Licensing System and

Registry; and

(3) is administered by a test provider in accordance with the

S.A.F.E. Mortgage Licensing Act.

(b) An individual may retake the test the number of times and

within the period prescribed by the S.A.F.E. Mortgage Licensing

Act.

(c) An individual who fails to maintain a residential mortgage

loan originator license for at least five consecutive years must

retake the test.

(d) This section does not prohibit a test provider approved in

accordance with the S.A.F.E. Mortgage Licensing Act from

providing a test at the location of:

(1) the license applicant's employer;

(2) a subsidiary or affiliate of the applicant's employer; or

(3) an entity with which the applicant holds an exclusive

arrangement to conduct the business of a residential mortgage

loan originator.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

Sec. 180.058. RECOVERY FUND FEE OR SURETY BOND REQUIREMENT. (a)

A regulatory official may not issue a residential mortgage loan

originator license unless the official determines that the

applicant meets the surety bond requirement or has paid a

recovery fund fee, as applicable, in accordance with the

requirements of the S.A.F.E. Mortgage Licensing Act.

(b) Each regulatory official shall adopt rules requiring an

individual licensed as a residential mortgage loan originator to

obtain a surety bond or pay a recovery fund fee as the official

determines appropriate to comply with the S.A.F.E. Mortgage

Licensing Act.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

Sec. 180.059. STANDARDS FOR LICENSE RENEWAL. A license to act

as a residential mortgage loan originator may be renewed on or

before its expiration date if the license holder:

(1) continues to meet the minimum requirements for license

issuance;

(2) pays all required fees for the renewal of the license; and

(3) provides satisfactory evidence that the license holder has

completed the continuing education requirements of Section

180.060.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

Sec. 180.060. CONTINUING EDUCATION COURSES. (a) To renew a

residential mortgage loan originator license, a license holder

must annually complete the minimum number of hours and type of

continuing education courses required by the S.A.F.E. Mortgage

Licensing Act, the minimum requirements established by the

Nationwide Mortgage Licensing System and Registry, and any

additional requirements established by the regulatory official.

(b) Continuing education courses, including the course provider,

must be reviewed and approved by the Nationwide Mortgage

Licensing System and Registry as required by the S.A.F.E.

Mortgage Licensing Act. Course credit must be granted in

accordance with that Act.

(c) Nothing in this section precludes any continuing education

course approved in accordance with the S.A.F.E. Mortgage

Licensing Act from being provided by:

(1) the employer of the license holder;

(2) an entity affiliated with the license holder by an agency

contract; or

(3) a subsidiary or affiliate of the employer or entity.

(d) A person who successfully completes continuing education

requirements approved by the Nationwide Mortgage Licensing System

and Registry for another state shall be given credit toward

completion of the continuing education requirements of this

section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

Sec. 180.061. RULEMAKING AUTHORITY. A rulemaking authority may

adopt rules establishing requirements as necessary for:

(1) conducting background checks by obtaining:

(A) criminal history information through fingerprint or other

databases;

(B) civil administrative records;

(C) credit history information; or

(D) any other information considered necessary by the Nationwide

Mortgage Licensing System and Registry;

(2) payment of fees to apply for or renew licenses through the

Nationwide Mortgage Licensing System and Registry;

(3) setting or resetting, as necessary, license renewal dates or

reporting periods;

(4) amending or surrendering a license or any other activity a

regulatory official considers necessary for participation in the

Nationwide Mortgage Licensing System and Registry; and

(5) investigation and examination authority for purposes of

investigating a violation or complaint arising under this chapter

or for purposes of examining, reviewing, or investigating any

license holder or individual subject to this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

Sec. 180.062. CONFIDENTIALITY OF INFORMATION. (a) Except as

otherwise provided by this section, a requirement under federal

or state law regarding the privacy or confidentiality of

information or material provided to the Nationwide Mortgage

Licensing System and Registry, and a privilege arising under

federal or state law, or under the rules of a federal or state

court, continue to apply to the information or material after the

disclosure of the information or material to the Nationwide

Mortgage Licensing System and Registry. The information and

material may be shared with federal and state regulatory

officials with mortgage industry oversight authority without the

loss of any privilege or confidentiality protections afforded by

federal or state laws.

(b) Information or material subject to a privilege or

confidential under Subsection (a) may not be subject to:

(1) disclosure under any federal or state law governing the

disclosure to the public of information held by an officer or an

agency of the federal government or this state; or

(2) subpoena, discovery, or admission into evidence in a private

civil action or administrative proceeding.

(c) A person who is the subject of information or material in

the Nationwide Mortgage Licensing System and Registry may waive,

wholly or partly, any privilege held by the Nationwide Mortgage

Licensing System and Registry with respect to the information or

material.

(d) A regulatory official may enter into an agreement or sharing

arrangement with another governmental agency, the Conference of

State Bank Supervisors, the American Association of Residential

Mortgage Regulators, or other associations representing

appropriate governmental agencies as established by rule of the

rulemaking authority or order issued by the regulatory official.

A protection provided by Subsection (a) also applies to

information and material shared under an agreement or sharing

arrangement entered into under this subsection.

(e) To the extent of a conflict between Subsection (a) and

Chapter 552, Government Code, or another state law relating to

the disclosure of confidential information or information or

material described by Subsection (a), Subsection (a) controls to

the extent Chapter 552, Government Code, or the other law

provides less confidentiality or a weaker privilege than is

provided by Subsection (a).

(f) This section does not apply to information or material

relating to the employment history of, and publicly adjudicated

disciplinary and enforcement actions against, a residential

mortgage loan originator that is included in the Nationwide

Mortgage Licensing System and Registry for access by the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. REPORTING AND OTHER REQUIREMENTS REGARDING

NATIONWIDE MORTGAGE LICENSING SYSTEM AND REGISTRY

Sec. 180.101. MORTGAGE CALL REPORTS. Each licensed residential

mortgage loan originator shall submit to the Nationwide Mortgage

Licensing System and Registry a report of condition that is in

the form and contains the information required by the Nationwide

Mortgage Licensing System and Registry.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

Sec. 180.102. REPORT OF VIOLATIONS AND ENFORCEMENT ACTIONS.

Subject to the confidentiality provisions of this chapter, a

regulatory official shall report to the Nationwide Mortgage

Licensing System and Registry on a regular basis regarding

violations of, enforcement actions under, or information relevant

to this chapter or the S.A.F.E. Mortgage Licensing Act under the

regulatory official's licensure, regulation, or examination of a

licensed residential mortgage loan originator or person

registered under the S.A.F.E. Mortgage Licensing Act.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

Sec. 180.103. INFORMATION CHALLENGE PROCESS. The applicable

rulemaking authority by rule shall establish a process by which

licensed residential mortgage loan originators may dispute

information submitted by the regulatory official to the

Nationwide Mortgage Licensing System and Registry.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. BUSINESS PRACTICES; PROHIBITED ACTS

Sec. 180.151. DISPLAY OF UNIQUE IDENTIFIER. The unique

identifier of a person originating a residential mortgage loan

must be clearly shown on each residential mortgage loan

application form, solicitation, or advertisement, including

business cards and websites, and any other document required by

rule of the rulemaking authority.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

Sec. 180.152. REPRESENTATIONS. An individual who is engaged

exclusively in loan processor or underwriter activities may not

represent to the public, through the use of advertising, business

cards, stationery, brochures, signs, rate lists, or other means,

that the individual can or will perform any of the activities of

a residential mortgage loan originator unless the individual is

licensed as a residential mortgage loan originator.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

Sec. 180.153. PROHIBITED ACTS AND PRACTICES. An individual or

other person subject to regulation under this chapter may not:

(1) employ, directly or indirectly, a scheme, device, or

artifice to defraud or mislead borrowers or lenders or to defraud

a person;

(2) engage in an unfair or deceptive practice toward a person;

(3) obtain property by fraud or misrepresentation;

(4) solicit or enter into a contract with a borrower that

provides in substance that the individual or other person subject

to this chapter may earn a fee or commission through "best

efforts" to obtain a loan even though no loan was actually

obtained for the borrower;

(5) solicit, advertise, or enter into a contract for specific

interest rates, points, or other financing terms unless the terms

are actually available at the time of soliciting, advertising, or

contracting;

(6) conduct any business regulated by this chapter without

holding a license as required by this chapter;

(7) assist, aid, or abet an individual in the conduct of

business without a license required by this chapter;

(8) fail to make disclosures as required by this chapter and any

other applicable state or federal law, including rules or

regulations under applicable state or federal law;

(9) fail to comply with this chapter or rules adopted under this

chapter;

(10) fail to comply with any other state or federal law,

including rules or regulations adopted under that law, applicable

to a business or activity regulated by this chapter;

(11) make, in any manner, a false or deceptive statement or

representation;

(12) negligently make a false statement or knowingly or wilfully

make an omission of material fact in connection with:

(A) information or a report filed with a governmental agency or

the Nationwide Mortgage Licensing System and Registry; or

(B) an investigation conducted by the regulatory official or

another governmental agency;

(13) make a payment, threat, or promise, directly or indirectly,

to a person for purposes of influencing the person's independent

judgment in connection with a residential mortgage loan, or make

a payment, threat, or promise, directly or indirectly, to an

appraiser of property, for purposes of influencing the

appraiser's independent judgment with respect to the property's

value;

(14) collect, charge, attempt to collect or charge, or use or

propose an agreement purporting to collect or charge a fee

prohibited by this chapter;

(15) cause or require a borrower to obtain property insurance

coverage in an amount that exceeds the replacement cost of the

improvements as established by the property insurer; or

(16) fail to truthfully account for money belonging to a party

to a residential mortgage loan transaction.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. ENFORCEMENT PROVISIONS

Sec. 180.201. ENFORCEMENT AUTHORITY. To ensure the effective

supervision and enforcement of this chapter, a regulatory

official may:

(1) deny, suspend, revoke, condition, or decline to renew a

license for a violation of this chapter, a rule adopted under

this chapter, or an order or directive issued under this chapter;

(2) deny, suspend, revoke, condition, or decline to renew a

license if an applicant or license holder:

(A) fails to meet the requirements of Subchapter B; or

(B) withholds information or makes a material misstatement in an

application for a license or renewal of a license;

(3) order restitution against a person subject to regulation

under this chapter for a violation of this chapter;

(4) impose an administrative penalty on a person subject to

regulation under this chapter, subject to Section 180.202; or

(5) issue orders or directives as provided by Section 180.203.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

Sec. 180.202. ADMINISTRATIVE PENALTY. (a) A regulatory

official may impose an administrative penalty on a residential

mortgage loan originator or other person subject to regulation

under this chapter, if the official, after notice and opportunity

for hearing, determines that the residential mortgage loan

originator or other person subject to regulation under this

chapter has violated or failed to comply with:

(1) this chapter;

(2) a rule adopted under this chapter; or

(3) an order issued under this chapter.

(b) The penalty may not exceed $25,000 for each violation.

(c) The amount of the penalty shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the economic harm to property caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

Sec. 180.203. CEASE AND DESIST ORDERS. A regulatory official

may:

(1) order or direct a person subject to regulation under this

chapter to cease and desist from conducting business, including

issuing an immediate temporary order to cease and desist from

conducting business;

(2) order or direct a person subject to regulation under this

chapter to cease a violation of this chapter or a harmful

activity in violation of this chapter, including issuing an

immediate temporary order to cease and desist;

(3) enter immediate temporary orders against a person subject to

regulation under this chapter to cease engaging in business

under a license if the regulatory official determines that the

license was erroneously granted or the license holder is in

violation of this chapter; and

(4) order or direct other affirmative action as the regulatory

official considers necessary.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

SUBCHAPTER F. DUTIES OF REGULATORY OFFICIALS

Sec. 180.251. GENERAL DUTIES OF REGULATORY OFFICIALS. (a)

Except as provided by Subsection (b), the savings and mortgage

lending commissioner shall administer and enforce this chapter

with respect to individuals licensed under Chapter 156 or 157.

(b) The credit union commissioner shall:

(1) examine, inspect, or investigate employees of credit union

subsidiary organizations who are licensed to act as residential

mortgage loan originators under Chapter 156; and

(2) enforce compliance by employees of credit union subsidiary

organizations described by Subdivision (1) with the applicable

requirements of Chapter 156 and this chapter and any applicable

rules adopted under Section 15.4024.

(c) The consumer credit commissioner shall administer and

enforce this chapter with respect to individuals licensed under

Chapter 342, 347, 348, or 351.

(d) To the extent permitted or required by this chapter and as

reasonably necessary for the implementation and enforcement of

the S.A.F.E. Mortgage Licensing Act, the banking commissioner of

Texas may administer and enforce this chapter with respect to a

person otherwise under the commissioner's jurisdiction under

Subtitle A, F, or G of this title.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.

Sec. 180.252. AUTHORITY OF REGULATORY OFFICIALS TO ESTABLISH

RELATIONSHIP WITH NATIONWIDE MORTGAGE LICENSING SYSTEM AND

REGISTRY; CONTRACTING AUTHORITY. To fulfill the purposes of this

chapter, a regulatory official may establish a relationship with

or contract with the Nationwide Mortgage Licensing System and

Registry or an entity designated by the Nationwide Mortgage

Licensing System and Registry to collect and maintain records and

process transaction fees or other fees related to licensed

residential mortgage loan originators or other persons subject to

regulation under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 1, eff. June 19, 2009.



CHAPTER 181. GENERAL PROVISIONS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE F. TRUST COMPANIES

CHAPTER 181. GENERAL PROVISIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 181.001. SHORT TITLE. This subtitle may be cited as the

Texas Trust Company Act.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 181.002. DEFINITIONS. (a) In this subtitle:

(1) "Account" means the client relationship established with a

trust institution involving the transfer of funds or property to

the trust institution, including a relationship in which the

trust institution acts as trustee, executor, administrator,

guardian, custodian, conservator, receiver, registrar, or agent.

(2) "Affiliate" means a company that directly or indirectly

controls, is controlled by, or is under common control with a

state trust company or other company.

(3) Repealed by Acts 2001, 77th Leg., ch. 1420, Sec. 6.027, eff.

Sept. 1, 2001.

(4) "Banking commissioner" means the banking commissioner of

Texas or a person designated by the banking commissioner and

acting under the banking commissioner's direction and authority.

(5) "Board" means the board of directors, managers, or managing

participants of, or a person or group of persons acting in a

comparable capacity for, a state trust company or other entity.

(6) Repealed by Acts 2001, 77th Leg., ch. 1420, Sec. 6.027, eff.

Sept. 1, 2001.

(7) "Capital" means:

(A) the sum of:

(i) the par value of all shares or participation shares of a

state trust company having a par value that have been issued;

(ii) the consideration set by the board for all shares or

participation shares of the state trust company without par value

that have been issued, except the part of that consideration

that:

(a) has been actually received;

(b) is less than all of that consideration; and

(c) the board, by resolution adopted not later than the 60th day

after the date of issuance of those shares, has allocated to

surplus with the prior approval of the banking commissioner; and

(iii) an amount not included in Subparagraphs (i) and (ii) that

has been transferred to capital of the state trust company, on

the payment of a share dividend or on adoption by the board of a

resolution directing that all or part of surplus be transferred

to capital, minus each reduction made as permitted by law; less

(B) all amounts otherwise included in Paragraphs (A)(i) and (ii)

that are attributable to the issuance of securities by the state

trust company and that the banking commissioner determines, after

notice and an opportunity for hearing, should be classified as

debt rather than equity securities.

(8) "Certified surplus" means the part of surplus designated by

a vote of the board of a state trust company under Section

182.105 and recorded in the board minutes as certified.

(9) "Charter" means a charter issued under this subtitle to

engage in a trust business.

(10) "Client" means a person to whom a trust institution owes a

duty or obligation under a trust or other account administered by

the trust institution, regardless of whether the trust

institution owes a fiduciary duty to the person. The term

includes a beneficiary of a trust for whom the trust institution

acts as trustee and a person for whom the trust institution acts

as agent, custodian, or bailee.

(11) "Company" means a corporation, a partnership, an

association, a business trust, another trust, or a similar

organization, including a trust institution.

(12) "Conservator" means the banking commissioner or an agent of

the banking commissioner exercising the powers and duties

provided by Subchapter B, Chapter 185.

(13) "Control" means:

(A) the ownership of or ability or power to vote, directly,

acting through one or more other persons, or otherwise

indirectly, 25 percent or more of the outstanding shares of a

class of voting securities of a state trust company or other

company;

(B) the ability to control the election of a majority of the

board of the state trust company or other company;

(C) the power to exercise, directly or indirectly, a controlling

influence over the management or policies of the state trust

company or other company as determined by the banking

commissioner after notice and an opportunity for hearing; or

(D) the conditioning of the transfer of 25 percent or more of

the outstanding shares or participation shares of a class of

voting securities of the state trust company or other company on

the transfer of 25 percent or more of the outstanding shares of a

class of voting securities of another state trust company or

other company.

(14) "Department" means the Texas Department of Banking.

(15) "Depository institution" means an entity with the power to

accept deposits under applicable law.

(16) Repealed by Acts 2001, 77th Leg., ch. 1420, Sec. 6.027,

eff. Sept. 1, 2001.

(17) "Equity security" means:

(A) stock or a similar security, any security convertible, with

or without consideration, into such a security, a warrant or

right to subscribe to or purchase such a security, or a security

carrying such a warrant or right;

(B) a certificate of interest or participation in a

profit-sharing agreement, collateral-trust certificate,

preorganization certificate or subscription, transferable share

or participation share, investment contract, voting-trust

certificate, or partnership interest; and

(C) a certificate of interest or participation in, temporary or

interim certificate for, or receipt for a security described by

this subdivision that evidences an existing or contingent equity

ownership interest.

(18) "Fiduciary record" means a matter written, transcribed,

recorded, received, or otherwise in the possession of a trust

institution that is necessary to preserve information concerning

an act or event relevant to an account of a trust institution.

(19) "Finance commission" means the Finance Commission of Texas.

(20) Repealed by Acts 2001, 77th Leg., ch. 1420, Sec. 6.027,

eff. Sept. 1, 2001.

(21) "Full liability participant" means a participant that

agrees under the terms of a participation agreement to be liable

under a judgment, decree, or order of court for the entire amount

of all debts, obligations, or liabilities of a limited trust

association.

(22) "Hazardous condition" means:

(A) a refusal by a trust company or an affiliate of a trust

company to permit an examination of its books, papers, accounts,

records, or affairs by the banking commissioner as provided by

Section 181.104;

(B) a violation by a trust company of a condition of its

chartering or an agreement entered into between the trust company

and the banking commissioner or the department; or

(C) a circumstance or condition in which an unreasonable risk of

loss is threatened to clients or creditors of a trust company,

excluding risk of loss to a client that arises as a result of the

client's decisions or actions, but including a circumstance or

condition in which a trust company:

(i) is unable or lacks the means to meet its current obligations

as they come due in the regular and ordinary course of business,

even if the book or fair market value of its assets exceeds its

liabilities;

(ii) has equity capital less than the amount of restricted

capital the trust company is required to maintain under Section

182.008, or has equity capital the adequacy of which is

threatened, as determined under regulatory accounting principles;

(iii) has concentrated an excessive or unreasonable portion of

its assets in a particular type or character of investment;

(iv) violates or refuses to comply with this subtitle, another

statute or regulation applicable to trust companies, or a final

and enforceable order of the banking commissioner;

(v) is in a condition that renders the continuation of a

particular business practice hazardous to its clients and

creditors; or

(vi) conducts business in an unsafe or unsound manner, including

conducting business with:

(a) inexperienced or inattentive management;

(b) weak or potentially dangerous operating practices;

(c) infrequent or inadequate audits;

(d) administration of assets that is notably deficient in

relation to the volume and character of or responsibility for

asset holdings;

(e) unsound administrative practices;

(f) frequent and uncorrected material occurrences of violations

of law, including rules, or terms of the governing instruments;

or

(g) a notable degree of conflicts of interest and engaging in

self-dealing.

(23) "Home office" means a location registered with the banking

commissioner as a state trust company's home office at which:

(A) the trust company does business;

(B) the trust company keeps its corporate books and records; and

(C) at least one executive officer of the trust company

maintains an office.

(24) "Insider" means:

(A) each director, manager, managing participant, officer, and

principal shareholder or participant of a state trust company;

(B) each affiliate of the state trust company and each director,

officer, and employee of the affiliate;

(C) any person who participates or has authority to participate,

other than in the capacity of a director, in major policy-making

functions of the state trust company, whether or not the person

has an official title or the officer is serving without salary or

compensation; or

(D) each company controlled by a person described by Paragraph

(A), (B), or (C).

(25) "Insolvent" means a circumstance or condition in which a

state trust company:

(A) is unable or lacks the means to meet its current obligations

as they come due in the regular and ordinary course of business,

even if the value of its assets exceeds its liabilities;

(B) has equity capital less than $500,000, as determined under

regulatory accounting principles;

(C) fails to maintain deposit insurance for its deposits with

the Federal Deposit Insurance Corporation or its successor, or

fails to maintain adequate security for its deposits as provided

by Section 184.301(c);

(D) sells or attempts to sell substantially all of its assets or

merges or attempts to merge substantially all of its assets or

business with another entity other than as provided by Chapter

182; or

(E) attempts to dissolve or liquidate other than as provided by

Chapter 186.

(26) "Investment security" means a marketable obligation

evidencing indebtedness of a person in the form of a bond, note,

debenture, or investment security.

(27) "Limited trust association" means a state trust company

organized under this subtitle as a limited liability company,

authorized to issue participation shares, and controlled by its

participants.

(28) "Loans and extensions of credit" means direct or indirect

advances of money by a state trust company to a person that are

conditioned on the obligation of the person to repay the funds or

that are repayable from specific property pledged by or on behalf

of the person.

(29) "Manager" means a person elected to the board of a limited

trust association.

(30) "Managing participant" means a participant in a limited

trust association in which management has been retained by the

participants.

(31) "Mutual funds" means equity securities of an investment

company registered under the Investment Company Act of 1940 (15

U.S.C. Section 80a-1 et seq.) and the Securities Act of 1933 (15

U.S.C. Section 77a et seq.). The term does not include money

market funds.

(32) "Officer" means the presiding officer of the board, the

principal executive officer, or another officer appointed by the

board of a state trust company or other company, or a person or

group of persons acting in a comparable capacity for the state

trust company or other company.

(33) "Operating subsidiary" means a company for which a state

trust company has the ownership, ability, or power to vote,

directly, acting through one or more other persons, or otherwise

indirectly, more than 50 percent of the outstanding shares of

each class of voting securities or its equivalent of the company.

(34) "Participant" means an owner of a participation share in a

limited trust association.

(35) "Participant-transferee" means a transferee of a

participation share who has not received the unanimous consent of

all participants to be a participant, or who becomes a

participant-transferee under Subchapter C, Chapter 183.

(36) "Participation agreement" means the instrument stating the

agreement among the participants of a limited trust association

relating to the rights and duties of the participants and

participant-transferees, including allocations of income, loss,

deduction, credit, distributions, liquidation rights, redemption

rights, liabilities of participants, priority rights of

participant-transferees to transfer participation shares, rights

of participants to purchase participation shares of

participant-transferees, the procedures for elections and voting

by participants, and any other matter not prohibited by or

inconsistent with this subtitle.

(37) "Participation shares" means the units into which the

proprietary interests of a limited trust association are divided

or subdivided by means of classes, series, relative rights, or

preferences.

(38) "Principal shareholder" means a person who owns or has the

ability or power to vote, directly, acting through one or more

other persons, or otherwise indirectly, 10 percent or more of the

outstanding shares or participation shares of any class of voting

securities of a state trust company or other company.

(39) "Restricted capital" means the sum of capital and certified

surplus.

(40) "Regulatory accounting principles" means generally accepted

accounting principles as modified by rules adopted under:

(A) this subtitle; or

(B) an applicable federal statute or regulation.

(41) "Secondary capital" means the amount by which the assets of

a state trust company exceed restricted capital, required by

Section 182.008, and liabilities.

(42) "Shareholder" means an owner of a share in a state trust

company.

(43) "Shares" means the units into which the proprietary

interests of a state trust company are divided or subdivided by

means of classes, series, relative rights, or preferences.

(44) "State bank" means a banking association or limited banking

association organized or reorganized under Subtitle A, including

an association organized under the laws of this state before

September 1, 1997, with the express power to receive and accept

deposits and possessing other rights and powers granted by that

subtitle expressly or by implication. The term does not include a

savings association, savings bank, or credit union.

(45) "State trust company" or "trust company" means a trust

association or limited trust association organized or reorganized

under this subtitle, including an association organized under the

laws of this state before September 1, 1997. If the context or

circumstances require, the term includes a trust company

organized under the laws of another state that lawfully maintains

a trust office in this state in accordance with Chapter 187.

(46) "Subsidiary" means a state trust company or other company

that is controlled by another person. The term includes a

subsidiary of a subsidiary.

(47) "Supervisor" means the banking commissioner or an agent of

the banking commissioner exercising the powers and duties

specified in Subchapter B, Chapter 185.

(48) "Trust association" means a trust company organized under

this subtitle as a corporation, authorized to issue shares of

stock, and controlled by its shareholders.

(49) "Trust business" means the business of a company holding

itself out to the public as a fiduciary for hire or compensation

to hold or administer accounts.

(50) "Trust deposits" means client funds held by a trust

institution and authorized to be deposited with itself as a

permanent investment or pending investment, distribution, or

payment of debts on behalf of the client.

(51) "Trust institution" means a bank, credit union, foreign

bank, savings association, savings bank, or trust company that is

authorized by its charter to conduct a trust business.

(52) "Unauthorized trust activity" means an act or practice

within this state by a company without a charter, license,

permit, registration, or other authority issued or granted by the

banking commissioner or other appropriate regulatory authority

for which such a charter, license, permit, registration, or other

authority is required to conduct trust business.

(53) "Undivided profits" means the part of equity capital of a

state trust company equal to the balance of its net profits,

income, gains, and losses since the date of its formation minus

subsequent distributions to shareholders or participants and

transfers to surplus or capital under share dividends or

appropriate board resolutions. The term includes amounts

allocated to undivided profits as a result of a merger.

(54) "Voting security" means a share, participation share, or

other evidence of proprietary interest in a state trust company

or other company that has as an attribute the right to vote or

participate in the election of the board of the trust company or

other company, regardless of whether the right is limited to the

election of fewer than all of the board members. The term

includes a security that is convertible or exchangeable into a

voting security and a nonvoting participation share of a managing

participant.

(b) The definitions provided by this section shall be liberally

construed to accomplish the purposes of this subtitle.

(c) The finance commission by rule may adopt other definitions

to accomplish the purposes of this subtitle.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 528, Sec. 17, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 6.002(a),

6.027, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 65, eff. September 1, 2007.

Sec. 181.003. TRUST COMPANY RULES. (a) The finance commission

may adopt rules to accomplish the purposes of this subtitle,

including rules necessary or reasonable to:

(1) implement and clarify this subtitle;

(2) preserve or protect the safety and soundness of state trust

companies;

(3) grant the same rights and privileges to state trust

companies with respect to the exercise of fiduciary powers and

the conducting of financial activities or activities incidental

or complementary to financial activities that are or may be

granted to a trust institution that maintains its principal

office or a branch or trust office in this state;

(4) provide for recovery of the cost of maintenance and

operation of the department and the cost of enforcing this

subtitle through the imposition and collection of ratable and

equitable fees for notices, applications, and examinations; and

(5) facilitate the fair hearing and adjudication of matters

before the banking commissioner and the finance commission.

(b) The presence or absence in this subtitle of a specific

reference to rules regarding a particular subject does not

enlarge or diminish the rulemaking authority conferred by this

section.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 528, Sec. 18, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 6.003(a),

eff. Sept. 1, 2001.

Sec. 181.004. IMPLYING THAT PERSON IS TRUST COMPANY. (a) A

person or company may not use in a business name or advertising

the words "trust," "trust company," or any similar term or

phrase, any word pronounced "trust" or "trust company," any

foreign word that means "trust" or "trust company," or any term

that tends to imply that the business is holding out to the

public that it engages in the business of a fiduciary for hire

unless the banking commissioner has approved the use in writing

after finding that the use will not be misleading. This

subsection does not prohibit an individual from engaging in the

business of a fiduciary for compensation or from using the words

"trust" or "trustee" for the purpose of identifying assets held

or actions taken in an existing capacity.

(b) Subsection (a) does not apply to:

(1) a trust institution authorized under this subtitle to

conduct a trust business in this state; or

(2) another entity organized under the laws of this state,

another state, the United States, or a foreign sovereign state to

the extent that:

(A) the entity is authorized under its charter or the laws of

this state or the United States to use a term, word, character,

ideogram, phonogram, or phrase prohibited by Subsection (a); and

(B) the entity is authorized by the laws of this state or the

United States to conduct the activities in which the entity is

engaged in this state.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

6.004(a), eff. Sept. 1, 2001.

Sec. 181.005. LIABILITY OF TRUST COMPANY DIRECTORS AND

PERSONNEL. (a) The provisions of the Business Organizations

Code regarding liability, defenses, and indemnification of a

director, officer, agent, or employee apply to a director,

officer, agent, or employee of a state trust company in this

state. Except as limited by those provisions, a disinterested

director, manager, managing participant, officer, or employee of

a state trust company may not be held personally liable in an

action seeking monetary damages arising from the conduct of the

state trust company's affairs unless the damages resulted from

the gross negligence or wilful or intentional misconduct of the

person during the person's term of office or service with the

state trust company.

(b) A director, manager, managing participant, officer, or

employee of a state trust company is disinterested with respect

to a decision or transaction if:

(1) the person fully discloses any interest in the decision or

transaction and does not participate in the decision or

transaction; or

(2) the decision or transaction does not involve any of the

following:

(A) personal profit for the person through dealing with the

state trust company or usurping an opportunity of the trust

company;

(B) buying or selling assets of the state trust company in a

transaction in which the person has a direct or indirect

pecuniary interest;

(C) dealing with another state trust company or other person in

which the person is a director, manager, managing participant,

officer, or employee or otherwise has a significant direct or

indirect financial interest; or

(D) dealing with a family member of the person.

(c) A director, manager, managing participant, or officer who,

in performing the person's duties and functions, acts in good

faith and reasonably believes that reliance is warranted is

entitled to rely on information, including an opinion, report,

financial statement or other type of statement or financial data,

decision, judgment, or performance, that is prepared, presented,

made, or rendered by:

(1) one or more directors, managers, managing participants,

officers, or employees of the state trust company, or of an

entity under joint or common control with the state trust

company, whom the director, manager, managing participant, or

officer reasonably believes merits confidence;

(2) legal counsel, a public accountant, or another person whom

the director, manager, managing participant, or officer

reasonably believes merits confidence; or

(3) a committee of the board of the state trust company of which

the director, manager, or managing participant is not a member.

(d) In this section, "family member" means a person's:

(1) spouse;

(2) minor child; or

(3) adult child who resides in the person's home.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 66, eff. September 1, 2007.

Sec. 181.006. EXEMPTION OF TRUST INSTITUTION DIRECTORS AND

PERSONNEL FROM SECURITIES LAW. An officer, director, manager,

managing participant, or employee of a trust institution with

fewer than 500 shareholders or participants, including a state

trust company or a trust institution organized under the laws of

another state that lawfully maintains an office in this state, or

a holding company with fewer than 500 shareholders or

participants that controls a trust institution is exempt from the

registration and licensing provisions of The Securities Act

(Article 581-1 et seq., Vernon's Texas Civil Statutes) with

respect to that person's participation in a transaction,

including a sale, involving securities issued by the trust

institution or the holding company of which that person is an

officer, director, manager, managing participant, or employee if

the person is not compensated for the person's participation in

the transaction.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

6.005(a), eff. Sept. 1, 2001.

Sec. 181.007. ATTACHMENT, INJUNCTION, OR EXECUTION. An

attachment, injunction, or execution to collect a money judgment

or secure a prospective money judgment against a trust

institution, including a state trust company or a trust

institution organized under the laws of another state that

lawfully maintains an office in this state, or against a client

of or client account in the trust institution, is governed by

Sections 59.007 and 59.008.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

6.006(a), eff. Sept. 1, 2001.

SUBCHAPTER B. REGULATION OF TRUST COMPANIES BY BANKING DEPARTMENT

Sec. 181.101. ISSUANCE OF INTERPRETIVE STATEMENTS. (a) The

banking commissioner:

(1) may issue interpretive statements containing matters of

general policy for the guidance of the public and state trust

companies; and

(2) may amend or repeal a published interpretive statement by

issuing an amended statement or notice of repeal of a statement.

(b) An interpretive statement may be disseminated by newsletter,

via an electronic medium such as the Internet, in a volume of

statutes or related materials published by the banking

commissioner or others, or by other means reasonably calculated

to notify persons affected by the interpretive statement. Notice

of an amended or withdrawn statement must be published in a

substantially similar manner as the affected statement was

originally published.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

6.007(a), eff. Sept. 1, 2001.

Sec. 181.102. ISSUANCE OF OPINION. (a) In response to a

specific request from a member of the public or industry, the

banking commissioner may issue an opinion directly or through a

deputy banking commissioner or department attorney.

(b) If the banking commissioner determines that the opinion is

useful for the general guidance of trust companies and the

public, the banking commissioner may disseminate the opinion by

newsletter, via an electronic medium such as the Internet, in a

volume of statutes or related materials published by the banking

commissioner or others, or by other means reasonably calculated

to notify persons affected by the opinion. A published opinion

must be redacted to preserve the confidentiality of the

requesting party unless the requesting party consents to be

identified in the published opinion.

(c) The banking commissioner may amend or repeal a published

opinion by issuing an amended opinion or notice of repeal of an

opinion and disseminating the opinion or notice in a

substantially similar manner as the affected statement or opinion

was originally published. The requesting party, however, may rely

on the original opinion if:

(1) all material facts were originally disclosed to the banking

commissioner;

(2) the safety and soundness of the affected trust companies

will not be affected by further reliance on the original opinion;

and

(3) the text and interpretation of relevant governing provisions

of this subtitle have not been changed by legislative or judicial

action.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 412, Sec. 3.01,

eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec.

6.007(a), eff. Sept. 1, 2001.

Sec. 181.103. EFFECT OF INTERPRETIVE STATEMENT OR OPINION. An

interpretive statement or opinion issued under this subchapter

does not have the force of law and is not a rule for the purposes

of Chapter 2001, Government Code, unless adopted as a rule by the

finance commission as provided by Chapter 2001, Government Code.

An interpretive statement or opinion is an administrative

construction of this subtitle entitled to great weight if the

construction is reasonable and does not conflict with this

subtitle.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 181.104. EXAMINATION REQUIREMENT. (a) The banking

commissioner shall examine each state trust company annually.

(b) The banking commissioner may examine a state trust company

more often than annually as the banking commissioner considers

necessary to:

(1) safeguard the interests of clients, creditors, shareholders,

participants, or participant-transferees; and

(2) enforce this subtitle.

(c) The banking commissioner may defer an examination for not

more than six months if the banking commissioner considers the

deferment necessary for the efficient enforcement of this

subtitle.

(d) Disclosure of information to the banking commissioner

pursuant to an examination request does not constitute a waiver

of or otherwise affect or diminish an evidentiary privilege to

which the information is otherwise subject. A report of an

examination under this section is confidential and may be

disclosed only under the circumstances provided by this subtitle.

(e) The banking commissioner may:

(1) accept an examination of a state trust company, a

third-party contractor, or an affiliate of the state trust

company by a federal or other governmental agency in lieu of an

examination under this section; or

(2) conduct an examination of a state trust company, a

third-party contractor, or an affiliate of the state trust

company jointly with a federal or other governmental agency.

(f) The banking commissioner may administer oaths and examine

persons under oath on any subject that the banking commissioner

considers pertinent to the financial condition or the safety and

soundness of the activities of a state trust company.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 412, Sec. 3.02,

eff. Sept. 1, 2001.

Sec. 181.105. COST OF REGULATION. Each state trust company

shall pay, through the imposition and collection of fees

established by the finance commission under Section

181.003(a)(4):

(1) the cost of examination;

(2) the equitable or proportionate cost of maintenance and

operation of the department; and

(3) the cost of enforcement of this subtitle.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 181.106. REGULATION AND EXAMINATION OF RELATED ENTITIES.

(a) The banking commissioner may regulate and examine, to the

same extent as if the services or activities were performed by a

state trust company on its own premises:

(1) the activities of a state trust company affiliate; and

(2) the performance of data processing, electronic fund

transfers, or other services or activities performed on behalf of

a state trust company by a third-party contractor.

(b) The banking commissioner may collect a fee from the state

trust company to cover the cost of the examination.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 181.107. STATEMENTS OF CONDITION AND INCOME; PENALTY. (a)

Each state trust company periodically shall file with the banking

commissioner a copy of its statement of condition and income.

(b) The finance commission by rule may:

(1) require the statement to be filed with the banking

commission at the intervals the finance commission determines;

(2) specify the form of the statement of condition and income,

including specified confidential and public information to be in

the statement; and

(3) require public information in the statement to be published

at the times and in the publications and locations the finance

commission determines.

(c) Except for portions designated to be confidential by the

banking commissioner, a statement of condition and income is a

public record.

(d) A state trust company that fails to file a statement of

condition and income on or before the date it is due is, after

notice and hearing, subject to a penalty of not more than $500 a

day for each day of noncompliance.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 181.108. LIABILITY OF COMMISSION AND DEPARTMENT OFFICERS

AND PERSONNEL LIMITED. (a) The banking commissioner, a member

of the finance commission, a deputy banking commissioner, an

examiner, assistant examiner, supervisor, conservator, agent, or

other officer or employee of the department, or an agent of the

banking commissioner is not personally liable for damages arising

from the person's official act or omission unless the act or

omission is corrupt or malicious.

(b) The attorney general shall defend an action brought against

a person because of an official act or omission under Subsection

(a), regardless of whether the defendant has terminated service

with the department before the action commences.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 412, Sec. 3.03,

eff. Sept. 1, 2001.

SUBCHAPTER C. ADMINISTRATIVE PROCEDURE

Sec. 181.201. BANKING COMMISSIONER HEARING. (a) The banking

commissioner may convene a hearing to receive evidence and

argument regarding any matter within the jurisdiction of and

before the banking commissioner for decision or review. The

hearing must be conducted under Chapter 2001, Government Code. A

matter made confidential by law must be considered by the banking

commissioner in a closed hearing.

(b) A hearing before the banking commissioner that is required

or authorized by law may be conducted by a hearings officer on

behalf of the banking commissioner.

(c) This section does not grant a right to hearing to a person

that is not otherwise granted by governing law.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 412, Sec. 3.04,

eff. Sept. 1, 2001.

Sec. 181.202. APPEAL OF BANKING COMMISSIONER DECISION OR ORDER.

Except as expressly provided otherwise by this subtitle, a person

affected by a decision or order of the banking commissioner made

under this subtitle after hearing may appeal the decision or

order:

(1) to the finance commission; or

(2) directly to a district court in Travis County as provided by

Section 181.204.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 181.203. APPEAL TO FINANCE COMMISSION. (a) In an appeal

to the finance commission, the finance commission shall consider

the questions raised by the application for review and may also

consider additional matters pertinent to the appeal.

(b) An order of the banking commissioner continues in effect

pending review unless the order is stayed by the finance

commission. The finance commission may impose any condition

before granting a stay of the appealed order.

(c) The finance commission may not be required to accept

additional evidence or hold an evidentiary hearing if a hearing

was held and a record made before the banking commissioner. The

finance commission shall remand the proceeding to the banking

commissioner to receive any additional evidence the finance

commission chooses to consider.

(d) A hearing before the finance commission that is required or

authorized by law may be conducted by a hearings officer on

behalf of the finance commission.

(e) A matter made confidential by law must be considered by the

finance commission in a closed hearing.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 181.204. DIRECT APPEAL TO COURT OR APPEAL OF FINANCE

COMMISSION ORDER. A person affected by a final order of the

banking commissioner who elects to appeal directly to district

court, or a person affected by a final order of the finance

commission under this subchapter, may appeal the final order by

filing a petition for judicial review as provided by Chapter

2001, Government Code. A petition for judicial review filed in

the district court does not stay or vacate the appealed order

unless the court, after notice and hearing, expressly stays or

vacates the order.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

SUBCHAPTER D. CONFIDENTIALITY OF INFORMATION

Sec. 181.301. DISCLOSURE BY DEPARTMENT PROHIBITED. (a) Except

as expressly provided otherwise by this subtitle or a rule

adopted under Section 181.003(a)(1), the following are

confidential and may not be disclosed by the banking commissioner

or an employee of the department:

(1) information directly or indirectly obtained by the

department in any manner, including through an application or

examination, concerning the financial condition or business

affairs of a state trust company or a present, former, or

prospective shareholder, participant, officer, director, manager,

affiliate, or service provider of the state trust company, other

than the public portions of a report of condition or income

statement; and

(2) each related file or record of the department.

(b) Information obtained by the department from a federal or

state regulatory agency that is confidential under federal or

state law may not be disclosed except as provided by federal or

state law.

(c) The banking commissioner or an officer or employee of the

department commits an offense if the person:

(1) discloses information or permits access to a file or record

of the department; and

(2) knows at the time of disclosure or permission that the

disclosure or permission violates this subchapter.

(d) An offense under this section is a Class A misdemeanor.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 412, Sec. 3.05,

eff. Sept. 1, 2001.

Sec. 181.302. DISCLOSURE TO FINANCE COMMISSION. Confidential

information may not be disclosed to a member of the finance

commission. A member of the finance commission may not be given

access to the files and records of the department except that the

banking commissioner may disclose to the finance commission

information, files, and records pertinent to a hearing or matter

pending before the finance commission.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 181.303. DISCLOSURE TO OTHER AGENCIES. (a) For purposes

of this section, "affiliated group," "agency," "functional

regulatory agency," and "privilege" have the meanings assigned by

Section 31.303.

(b) The banking commissioner may, as the banking commissioner

considers necessary or proper to the enforcement of the laws of

this state, another state, the United States, or a foreign

sovereign state with whom the United States currently maintains

diplomatic relations, or in the best interest of the public,

disclose information in the possession of the department to

another agency. The banking commissioner may not disclose

information under this section that is confidential under

applicable state or federal law unless:

(1) the recipient agency agrees to maintain the confidentiality

and take all reasonable steps to oppose an effort to secure

disclosure of the information from the agency; or

(2) the banking commissioner determines in the exercise of

discretion that the interest of law enforcement outweighs and

justifies the potential for disclosure of the information by the

recipient agency.

(c) The banking commissioner by agreement may establish an

information sharing and exchange program with a functional

regulatory agency that has overlapping regulatory jurisdiction

with the department, with respect to all or part of an affiliated

group, including a financial institution, to reduce the potential

for duplicative and burdensome filings, examinations, and other

regulatory activities. Each agency party to the agreement must

agree to maintain confidentiality of information that is

confidential under applicable state or federal law and take all

reasonable steps to oppose any effort to secure disclosure of the

information from the agency. An agreement may also specify

procedures regarding use and handling of confidential information

and identify types of information to be shared and procedures for

sharing on a recurring basis.

(d) Disclosure of information by or to the banking commissioner

under this section does not constitute a waiver of or otherwise

affect or diminish an evidentiary privilege to which the

information is otherwise subject, whether or not the disclosure

is governed by a confidentiality agreement.

(e) Notwithstanding other law, an agency of this state:

(1) may execute, honor, and comply with an agreement to maintain

confidentiality and oppose disclosure of information obtained

from the banking commissioner as provided in this section; and

(2) shall treat as confidential any information obtained from

the banking commissioner that is entitled to confidential

treatment under applicable state or federal law and take all

reasonable steps to oppose an effort to secure disclosure of the

information from the agency.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 528, Sec. 19, eff.

Sept. 1, 2001.

Sec. 181.304. OTHER DISCLOSURE PROHIBITED; PENALTY. (a)

Confidential information that is provided to a state trust

company, affiliate, or service provider of the state trust

company, whether in the form of a report of examination or

otherwise, is the confidential property of the department. The

information may not be made public or disclosed by the recipient

or by an officer, director, manager, employee, or agent of the

recipient to a person not officially connected to the recipient

as officer, director, employee, attorney, auditor, independent

auditor, or bonding company, except as authorized by rules

adopted under this subtitle.

(b) A person commits an offense if the person discloses or uses

the confidential information in violation of this section. An

offense under this subsection is punishable as if it were an

offense under Section 37.10, Penal Code.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 181.305. CIVIL DISCOVERY. Civil discovery of confidential

information from a person subject to Section 181.304 under

subpoena or other legal process in a civil proceeding must comply

with rules adopted under this subtitle and other applicable law.

The rules may:

(1) restrict release of confidential information to the portion

directly relevant to the legal dispute at issue; and

(2) require that a protective order, in the form and under

circumstances specified by the rules, be issued by a court before

release of the confidential information.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 412, Sec. 3.06,

eff. Sept. 1, 2001.

Sec. 181.306. INVESTIGATIVE INFORMATION. Notwithstanding any

other law, the banking commissioner may refuse to release

information or records concerning a state trust company in the

custody of the department if, in the opinion of the banking

commissioner, release of the information or records might

jeopardize an ongoing investigation of potentially unlawful

activity.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 181.307. EMPLOYMENT INFORMATION. (a) A person may provide

employment information concerning the known or suspected

involvement of a present or former employee, officer, or director

of a state trust company in a violation of any state or federal

law, rule, or regulation that has been reported to appropriate

state or federal authorities to:

(1) a state trust company; or

(2) a person providing employment information to a state trust

company.

(b) A person may not be held liable for providing information

under Subsection (a) unless the information provided is false and

the person provided the information with disregard for the truth.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 181.308. SHAREHOLDER INSPECTION RIGHTS. (a)

Notwithstanding Section 21.218 or 101.502, Business Organizations

Code, a shareholder or participant of a state trust company may

not examine:

(1) a report of examination or other confidential property of

the department that is in the possession of the state trust

company; or

(2) a book or record of the state trust company that directly or

indirectly pertains to financial or other information maintained

by the state trust company on behalf of its clients, including a

specific item in the minutes of the board or a committee of the

board regarding client account review and approval or any report

that would tend to identify the state trust company's client.

(b) This section does not affect the rights of a shareholder or

participant of a state trust company acting in another capacity.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 67, eff. September 1, 2007.



CHAPTER 182. POWERS, ORGANIZATION, AND FINANCIAL REQUIREMENTS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE F. TRUST COMPANIES

CHAPTER 182. POWERS, ORGANIZATION, AND FINANCIAL REQUIREMENTS

SUBCHAPTER A. ORGANIZATION AND POWERS IN GENERAL

Sec. 182.001. ORGANIZATION AND GENERAL POWERS OF STATE TRUST

COMPANY. (a) Subject to Subsection (g) and the other provisions

of this chapter, one or more persons may organize and charter a

state trust company as a state trust association or a limited

trust association.

(b) A state trust company may engage in the trust business by:

(1) acting as trustee under a written agreement;

(2) receiving money and other property in its capacity as

trustee for investment in real or personal property;

(3) acting as trustee and performing the fiduciary duties

committed or transferred to it by order of a court;

(4) acting as executor, administrator, or trustee of the estate

of a deceased person;

(5) acting as a custodian, guardian, conservator, or trustee for

a minor or incapacitated person;

(6) acting as a successor fiduciary to a trust institution or

other fiduciary;

(7) receiving for safekeeping personal property;

(8) acting as custodian, assignee, transfer agent, escrow agent,

registrar, or receiver;

(9) acting as investment advisor, agent, or attorney in fact

according to an applicable agreement;

(10) with the prior written approval of the banking commissioner

and to the extent consistent with applicable fiduciary

principles, engaging in a financial activity or an activity

incidental or complementary to a financial activity, directly or

through a subsidiary;

(11) exercising additional powers expressly conferred by rule of

the finance commission; and

(12) exercising any incidental power that is reasonably

necessary to enable it to fully exercise the powers expressly

conferred according to commonly accepted fiduciary customs and

usages.

(c) For purposes of other state law, a trust association is

considered a corporation and a limited trust association is

considered a limited liability company. To the extent consistent

with this subtitle, a trust association may exercise the powers

of a Texas business corporation and a limited trust association

may exercise the powers of a Texas limited liability company as

reasonably necessary to enable exercise of specific powers under

this subtitle.

(d) A state trust company may contribute to a community fund or

to a charitable, philanthropic, or benevolent instrumentality

conducive to public welfare an amount that the state trust

company's board considers appropriate and in the interests of the

state trust company.

(e) Subject to Section 184.301, a state trust company may

deposit trust funds with itself.

(f) A state trust company insured by the Federal Deposit

Insurance Corporation may receive and pay deposits, with or

without interest, made by the United States, the state, a county,

or a municipality.

(g) In the exercise of discretion consistent with the purposes

of this subtitle, the banking commissioner may require a state

trust company to conduct an otherwise authorized activity through

a subsidiary.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 528, Sec. 20, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 6.008(a),

eff. Sept. 1, 2001.

Sec. 182.002. ARTICLES OF ASSOCIATION OF STATE TRUST COMPANY.

(a) The articles of association of a state trust company must be

signed and acknowledged by each organizer and must contain:

(1) the name of the state trust company, subject to Subsection

(b);

(2) the period of the state trust company's duration, which may

be perpetual;

(3) the powers of the state trust company, which may be stated

as:

(A) all powers granted to a state trust company in this state;

or

(B) a list of the specific powers that the state trust company

chooses and is authorized to exercise;

(4) the aggregate number of shares, or participation shares in

the case of a limited trust association, that the state trust

company will be authorized to issue, and the number of classes of

shares or participation shares, which may be one or more;

(5) if the shares or participation shares are to be divided into

classes:

(A) the designation of each class and statement of the

preferences, limitations, and relative rights of the shares or

participation shares of each class, which in the case of a

limited trust association may be more fully set forth in the

participation agreement;

(B) the number of shares or participation shares of each class;

and

(C) a statement of the par value of the shares or participation

shares of each class or that the shares or participation shares

are to be without par value;

(6) any provision limiting or denying to shareholders or

participants the preemptive right to acquire additional or

treasury shares or participation shares of the state trust

company;

(7) any provision granting the right of shareholders or

participants to cumulative voting in the election of directors or

managers;

(8) the aggregate amount of consideration to be received for all

shares or participation shares initially issued by the state

trust company and a statement that:

(A) all authorized shares or participation shares have been

subscribed; and

(B) all subscriptions received have been irrevocably paid in

cash;

(9) any provision consistent with law that the organizers elect

to set forth in the articles of association for the regulation of

the internal affairs of the state trust company or that is

otherwise required by this subtitle to be set forth in the

articles of association;

(10) the street address of the state trust company's home

office; and

(11) either:

(A) the number of directors or managers constituting the initial

board and the names and street addresses of the persons who are

to serve as directors or managers until the first annual meeting

of shareholders or participants or until successor directors or

managers have been elected and qualified; or

(B) the statement described by Subsection (c).

(b) The banking commissioner may determine that a proposed state

trust company name is potentially misleading to the public and

require the organizers to select a different name.

(c) The organizers of a limited trust association that will have

not fewer than five or more than 25 participants may include in

the articles of association a statement that management is vested

in a board composed of all participants, with management

authority vested in each participant in proportion to the

participant's contribution to capital as adjusted from time to

time to properly reflect any additional contribution, and the

names and street addresses of the persons who are to be the

initial managing participants.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

735, Sec. 10, eff. September 1, 2007.

Sec. 182.003. APPLICATION FOR STATE TRUST COMPANY CHARTER;

STANDARDS FOR APPROVAL. (a) An application for a state trust

company charter must be made under oath and in the form required

by the banking commissioner. The application must be supported by

information, records, and opinions of counsel that the banking

commissioner requires. The application must be accompanied by all

charter fees and deposits required by statute or rule.

(b) The banking commissioner shall grant a state trust company

charter only on proof satisfactory to the banking commissioner

that public convenience and advantage will be promoted by the

establishment of the state trust company. In determining whether

public convenience and advantage will be promoted, the banking

commissioner shall consider the convenience of the public to be

served and whether:

(1) the organizational and capital structure and amount of

initial capitalization is adequate for the business and location;

(2) the anticipated volume and nature of business indicates a

reasonable probability of success and profitability based on the

market sought to be served;

(3) the proposed officers, directors, and managers, or managing

participants, as a group have sufficient fiduciary experience,

ability, standing, competence, trustworthiness, and integrity to

justify a belief that the state trust company will operate in

compliance with law and that success of the state trust company

is probable;

(4) each principal shareholder or participant has sufficient

experience, ability, standing, competence, trustworthiness, and

integrity to justify a belief that the state trust company will

be free from improper or unlawful influence or interference with

respect to the state trust company's operation in compliance with

law; and

(5) the organizers are acting in good faith.

(c) The organizers bear the burden of proof to establish that

public convenience and advantage will be promoted by the

establishment of the state trust company. The failure of an

applicant to furnish required information, opinions of counsel,

and other material, or the required fee, is considered an

abandonment of the application.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 182.004. NOTICE AND INVESTIGATION OF CHARTER APPLICATION.

(a) The organizers shall solicit comments and protests by

publishing notice of the application, its date of filing, and the

identity of the organizers, in the form and frequency specified

by the banking commissioner, in a newspaper of general

circulation in the county where the initial home office of the

proposed state trust company is to be located, or in another

publication or location as directed by the banking commissioner.

The banking commissioner may require the organizers to publish

the notice at other locations reasonably necessary to solicit the

views of potentially affected persons.

(b) At the expense of the organizers, the banking commissioner

shall thoroughly investigate the application and inquire fully

into the identity and character of each proposed director,

manager, officer, managing participant, and principal shareholder

or participant. The banking commissioner shall prepare a written

report of the investigation.

(c) Rules adopted under this subtitle may specify the

confidential or nonconfidential character of information obtained

or prepared by the department under this section. Except as

provided by Subchapter D, Chapter 181, or in rules regarding

confidential information, the business plan of the applicant and

the financial statement of a proposed officer, director, manager,

or managing participant are confidential and not subject to

public disclosure.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 412, Sec. 3.07,

eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

735, Sec. 11, eff. September 1, 2007.

Sec. 182.005. PROTEST; HEARING; DECISION ON CHARTER APPLICATION.

(a) A protest of a charter application must be received by the

department before the 15th day after the date the organizers

publish notice under Section 182.004(a) and must be accompanied

by the fees and deposits required by law. If the protest is

untimely, the department shall return all submitted fees and

deposits to the protesting party. If the protest is timely, the

department shall notify the applicant of the protest and mail or

deliver a complete copy of the nonconfidential sections of the

charter application to the protesting party before the 15th day

after the later of the date of receipt of the protest or receipt

of the charter application.

(b) A protesting party must file a detailed protest responding

to each contested statement contained in the nonconfidential

portion of the application not later than the 20th day after the

date the protesting party receives the application from the

department, and relate each statement and response to the

standards for approval set forth in Section 182.003(b). The

applicant must file a written reply to the protesting party's

detailed response on or before the 10th day after the date the

response is filed. The protesting party's response and the

applicant's reply must be verified by affidavit and must certify

that a copy was served on the opposing party. If applicable,

statements in the response and in the reply may be supported by

references to data available in sources of which official notice

may properly be taken. Any comment received by the department and

any reply of the applicant to the comment shall be made available

to the protesting party.

(c) The banking commissioner may not be compelled to hold a

hearing before granting or denying the charter application. In

the exercise of discretion, the banking commissioner may consider

granting a hearing on a charter application at the request of the

applicant or a protesting party. The banking commissioner may

order a hearing regardless of whether a hearing has been

requested by a party. A party requesting a hearing must indicate

with specificity the issues involved that cannot be determined on

the basis of the record compiled under Subsection (b) and why the

issues cannot be determined. A request for hearing and the

banking commissioner's decision with regard to granting a hearing

shall be made a part of the record. If the banking commissioner

sets a hearing, the banking commissioner shall conduct a public

hearing and as many prehearing conferences and opportunities for

discovery as the banking commissioner considers advisable and

consistent with governing statutes and rules, except that the

banking commissioner may not permit discovery of confidential

information in the charter application or the investigation

report.

(d) Based on the record, the banking commissioner shall

determine whether all of the necessary conditions set forth in

Section 182.003(b) have been established and shall enter an order

granting or denying the charter.

(e) The banking commissioner may make approval of any

application conditional. The banking commissioner shall include

any conditions in the order granting the charter.

(f) Chapter 2001, Government Code, does not apply to a charter

application filed for the purpose of assuming all or any portion

of the assets, liabilities, and accounts of a trust institution

considered by the banking commissioner to be in hazardous

condition.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

6.009(a), eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

735, Sec. 12, eff. September 1, 2007.

Sec. 182.006. ISSUANCE OF CHARTER. A state trust company may

not engage in the trust business until it receives its charter

from the banking commissioner. The banking commissioner may not

deliver the charter until the state trust company has:

(1) received cash in at least the full amount of restricted

capital from subscriptions for the issuance of shares or

participation shares;

(2) elected or qualified the initial officers and directors or

managers, as appropriate, named in the application for charter or

other officers and directors or managers approved by the banking

commissioner; and

(3) complied with all other requirements of this subtitle

relating to the organization of the state trust company.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 182.007. DEADLINE TO BEGIN BUSINESS. If a state trust

company does not open and engage in the trust business within six

months after the date it receives its charter or conditional

approval of application for charter, the banking commissioner may

revoke the charter or cancel the conditional approval of

application for charter without judicial action.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 182.008. RESTRICTED CAPITAL. (a) The banking commissioner

may not issue a charter to a state trust company having

restricted capital of less than $1 million.

(b) The banking commissioner may, on a case-by-case basis,

require additional restricted capital for a proposed or existing

state trust company if the banking commissioner finds the

condition and operations of the existing state trust company or

the proposed scope or type of operations of the proposed state

trust company requires additional restricted capital to protect

the safety and soundness of the state trust company. The safety

and soundness factors to be considered by the banking

commissioner in the exercise of discretion include:

(1) the nature and type of business the state trust company

conducts;

(2) the nature and degree of liquidity in assets held in a

corporate capacity;

(3) the amount, type, and depository of fiduciary assets that

the state trust company manages;

(4) the complexity of the state trust company's fiduciary duties

and degree of discretion undertaken;

(5) the competence and experience of the state trust company's

management;

(6) the extent and adequacy of internal controls maintained by

the state trust company;

(7) the presence or absence of annual unqualified audits by an

independent certified public accountant;

(8) the reasonableness of the state trust company's business

plans for retaining or acquiring additional restricted capital;

and

(9) the existence and adequacy of insurance obtained or held by

the state trust company to protect its clients, beneficiaries,

and grantors.

(c) The effective date of an order under Subsection (b) must be

stated in the order and must be on or after the 21st day after

the date the order is mailed or delivered. Unless the state trust

company requests a hearing before the banking commissioner in

writing before the effective date of the order, the order takes

effect and is final and nonappealable. This subsection does not

prohibit an application to reduce capital requirements of an

existing state trust company under Subsection (e) or under

Section 182.011.

(d) Subject to Subsection (e) and Section 182.011, a state trust

company to which the banking commissioner issues a charter shall

at all times maintain restricted capital in at least the amount

required under Subsection (a) and in any additional amount the

banking commissioner requires under Subsection (b).

(e) Notwithstanding Subsection (a), on application, the banking

commissioner may, on a case-by-case basis in the exercise of

discretion, reduce the amount of minimum restricted capital

required for a state trust company in a manner consistent with

protecting the state trust company's safety and soundness. In

making a determination under this subsection, the banking

commissioner shall consider the factors listed by Subsection (b).

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 182.009. APPLICATION OF GENERAL CORPORATE LAW. (a) The

Business Organizations Code applies to a trust association as if

it were a for-profit corporation, and to a limited trust

association as if it were a limited liability company, to the

extent not inconsistent with this subtitle or the proper business

of a state trust company, except that:

(1) a reference to the secretary of state means the banking

commissioner unless the context requires otherwise; and

(2) the right of shareholders or participants to cumulative

voting in the election of directors or managers exists only if

granted by the state trust company's articles of association.

(b) Unless expressly authorized by this subtitle or a rule of

the finance commission, a state trust company may not take an

action authorized by a law listed under Subsection (a) or (d)

regarding its corporate status, capital structure, or a matter of

corporate governance, of the type for which a law listed under

Subsection (a) would require a filing with the secretary of state

if the state trust company were a business corporation or a

limited liability company, without submitting the filing to the

banking commissioner for prior written approval of the action.

(c) The finance commission may adopt rules to alter or

supplement the procedures and requirements of the laws listed by

Subsection (a) or (d) applicable to an action taken under this

chapter by a state trust company.

(d) Notwithstanding Subsection (a), this subsection establishes

governing law with respect to a state trust company organized

before January 1, 2006:

(1) to the extent not inconsistent with this subtitle or the

proper business of a state trust company:

(A) the Texas Business Corporation Act, the Texas Miscellaneous

Corporation Laws Act (Article 1302-1.01 et seq., Vernon's Texas

Civil Statutes), and any other law relating to general business

corporations apply to a state trust company, and a reference in

this subtitle to the Business Organizations Code is considered a

reference to the prior law; and

(B) the Texas Limited Liability Company Act (Article 1528n,

Vernon's Texas Civil Statutes) and any other law relating to a

limited liability company organized in Texas apply to a limited

trust association, and a reference in this subtitle to the

Business Organizations Code is considered a reference to the

prior law;

(2) the finance commission may establish rules permitting a

state trust company to elect to be governed by the provisions of

the Business Organizations Code to the extent not inconsistent

with this subtitle or the proper business of a state trust

company; and

(3) this subsection expires January 1, 2010.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 528, Sec. 21, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 68, eff. September 1, 2007.

Sec. 182.010. PARITY. (a) A state trust company has the same

rights and privileges with respect to the exercise of fiduciary

powers that are or may be granted to a trust institution that

maintains its principal office or a branch or trust office in

this state, except that this section may not be used by a state

trust company to:

(1) diminish its otherwise applicable fiduciary duties to a

client under the laws of this state; or

(2) avoid otherwise applicable consumer protection laws of this

state.

(b) A state trust company that intends to exercise a right or

privilege with respect to the exercise of fiduciary powers

granted to a trust institution described in Subsection (a) that

is not authorized for state trust companies under the statutes

and rules of this state other than under this section shall

submit a letter to the banking commissioner, describing in detail

the activity in which the state trust company intends to engage

and the specific authority for the trust institution described in

Subsection (a) to undertake the proposed activity. The state

trust company shall attach copies, if available, of relevant

state and federal law, including regulations and interpretive

letters. The state trust company may begin to perform the

proposed activity after the 30th day after the date the banking

commissioner receives the state trust company's letter unless the

banking commissioner specifies an earlier or later date or

prohibits the activity. The banking commissioner may prohibit the

state trust company from performing the activity only if the

banking commissioner finds that:

(1) a trust institution described in Subsection (a) does not

possess the specific right or privilege to perform the activity

the state trust company seeks to perform; or

(2) the performance of the activity by the state trust company

would adversely affect the safety and soundness of the requesting

state trust company.

(c) The banking commissioner may extend the 30-day period under

Subsection (b) if the banking commissioner determines that the

state trust company's letter raises issues requiring additional

information or additional time for analysis. If the 30-day period

is extended, the state trust company may perform the proposed

activity only on prior written approval by the banking

commissioner, except that the banking commissioner must approve

or prohibit the proposed activity or convene a hearing under

Section 181.201 not later than the 60th day after the date the

commissioner receives the state trust company's letter. If a

hearing is convened, the banking commissioner must approve or

prohibit the proposed activity not later than the 30th day after

the date the hearing is completed.

(d) A state trust company that is denied the requested right or

privilege to engage in an activity by the banking commissioner

under this section may appeal as provided by Sections

181.202-181.204 or may resubmit a letter under this section with

additional information or authority relevant to the banking

commissioner's determination. A denial is immediately final for

purposes of appeal.

(e) The finance commission may adopt rules implementing the

method or manner in which a state trust company exercises

specific rights and privileges, including rules regarding the

exercise of rights and privileges that would be prohibited to

state trust companies under state law except as provided by this

section. The finance commission may not adopt rules under this

subsection unless it finds that:

(1) trust institutions described in Subsection (a) possess the

rights or privileges to perform activities the rules would permit

state trust companies to perform; and

(2) if the rights and privileges would be prohibited to state

trust companies under other state law, the rules contain adequate

safeguards and controls, consistent with safety and soundness, to

address the concern of the legislature evidenced by the state law

the rules would impact.

(f) The exercise of rights and privileges by a state trust

company in compliance with and in the manner authorized by this

section is not a violation of any statute of this state.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

6.010(a), eff. Sept. 1, 2001.

Sec. 182.0105. FINANCIAL ACTIVITIES. (a) The finance

commission by rule may determine that an activity not otherwise

approved or authorized for state trust companies is:

(1) a financial activity;

(2) incidental to a financial activity; or

(3) complementary to a financial activity.

(b) In adopting a rule under Subsection (a), the finance

commission shall consider:

(1) the purposes of this subtitle and the Gramm-Leach-Bliley Act

(Pub. L. No. 106-102);

(2) changes or reasonably expected changes in the marketplace in

which state trust companies compete;

(3) changes or reasonably expected changes in the technology for

delivering fiduciary and financial services;

(4) whether the activity is necessary or appropriate to allow a

state trust company to:

(A) compete effectively with another company seeking to provide

fiduciary and financial services;

(B) efficiently deliver information and services that are

financial in nature through the use of technological means,

including an application necessary to protect the security or

efficacy of systems for the transmission of data or financial

transactions; or

(C) offer customers available or emerging technological means

for using fiduciary and financial services or for the document

imaging of data;

(5) whether the activity would violate applicable fiduciary

duties or otherwise pose a substantial risk to the safety and

soundness of a state trust company or the fiduciary and financial

system generally; and

(6) if otherwise determined to be permissible, whether the

conduct of the activity by a state trust company should be

qualified through the imposition of reasonable and necessary

conditions to protect the public and require appropriate regard

for safety and soundness of the trust company and the fiduciary

and financial system generally.

(c) A rule adopted by the finance commission under this section

does not alter or negate applicable licensing and regulatory

requirements administered by a functional regulatory agency of

this state, as defined by Section 31.303, including licensing and

regulatory requirements pertaining to:

(1) insurance activities;

(2) securities activities; and

(3) real estate development, marketing, and sales activities.

Added by Acts 2001, 77th Leg., ch. 528, Sec. 22, eff. Sept. 1,

2001.

Sec. 182.011. EXEMPTION FROM STATUTORY PROVISIONS FOR CERTAIN

STATE TRUST COMPANIES. (a) A state trust company may request in

writing that it be exempted from specified provisions of this

subtitle. The banking commissioner may grant the exemption in

whole or in part if the banking commissioner finds that the state

trust company does not transact business with the public. A state

trust company does not transact business with the public if it

does not make any sale, solicitation, arrangement, agreement, or

transaction to provide a trust or other business service, whether

or not for a fee, commission, or any other type of remuneration,

with:

(1) an individual who is not related within the fourth degree of

affinity or consanguinity to an individual who controls the state

trust company; or

(2) a sole proprietorship, partnership, joint venture,

association, trust, estate, business trust, or corporation that

is not wholly owned by one or more individuals related within the

fourth degree of affinity or consanguinity to an individual who

controls the state trust company.

(b) At the expense of a state trust company, the banking

commissioner may examine or investigate the state trust company

in connection with an application for an exemption. Unless the

application presents novel or unusual questions, the banking

commissioner shall approve the application for exemption or set

the application for hearing not later than the 61st day after the

date the banking commissioner considers the application complete

and accepted for filing. The banking commissioner may require the

submission of additional information as considered necessary to

an informed decision.

(c) An exemption granted under this section may be made subject

to conditions or limitations imposed by the banking commissioner

consistent with this subtitle.

(d) A state trust company that is or has been exempt from a

provision of this subtitle under this section or a predecessor

statute may not transact business with the public unless the

banking commissioner determines, as provided by Section 182.003,

that public convenience and advantage will be promoted by

permitting the state trust company to engage in the trust

business with the public.

(e) The finance commission may adopt rules:

(1) defining other circumstances under which a state trust

company may be exempted from a provision of this subtitle because

it does not transact business with the public;

(2) specifying the provisions of this subtitle that are subject

to an exemption request; and

(3) establishing procedures and requirements for obtaining,

maintaining, or revoking an exemption.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 182.012. APPLICATION FOR EXEMPTION. (a) A state trust

company requesting an exemption under Section 182.011 shall file

an application with the banking commissioner that includes:

(1) a nonrefundable application fee set by the finance

commission;

(2) a detailed sworn statement showing the state trust company's

assets and liabilities as of the end of the calendar month

preceding the filing of the application;

(3) a sworn statement of the reason for requesting the

exemption;

(4) a sworn statement that the state trust company is not

transacting business with the public and that the company will

not transact business with the public without the prior written

permission of the banking commissioner;

(5) the current street mailing address and telephone number of

the physical location in this state at which the state trust

company will maintain its books and records, with a sworn

statement that the address given is true and correct and is not a

United States Postal Service post office box or a private mail

box, postal box, or mail drop; and

(6) a list of the specific provisions of this subtitle for which

the request for an exemption is made.

(b) The banking commissioner may not approve an exemption unless

the application is completed as required by Subsection (a).

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 182.013. ANNUAL CERTIFICATION FOR EXEMPT STATE TRUST

COMPANY. (a) Before June 30 of each year, an exempt state trust

company shall file a certification on a form provided by the

banking commissioner that it is maintaining the conditions and

limitations of its exemption. The certification must be

accompanied by a fee set by the finance commission. The

certification is not valid unless it bears an acknowledgment

stamped by the department.

(b) The department shall return a copy of the acknowledged

annual certification to the state trust company not later than

the 30th day after the date the certification is filed. The state

trust company shall notify the department of any failure to

return an acknowledged copy of any annual certification within

this period.

(c) The banking commissioner may examine or investigate the

state trust company periodically as necessary to verify the

certification.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 182.014. LIMITATION ON EFFECT OF EXEMPTION. (a) An exempt

state trust company shall comply with the home office provisions

of Section 182.202.

(b) The grant of an exemption to a state trust company does not

affect the state trust company's obligation to pay any corporate

franchise tax required by state law.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 182.015. CHANGE OF CONTROL OF EXEMPT STATE TRUST COMPANY.

Control of an exempt state trust company may not be sold or

transferred with exempt status. If control of an exempt state

trust company is transferred, the acquiring person must comply

with Sections 182.003, 182.004, 182.005, and 183.001 and the

exempt status of the state trust company automatically terminates

on the effective date of the transfer. The acquiring person must

file a separate application to obtain an exemption under Section

182.011.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 182.016. GROUNDS FOR REVOCATION OF EXEMPTION. The banking

commissioner may revoke an exemption of a state trust company if

the trust company:

(1) makes a false statement under oath on any document required

to be filed by this subtitle or finance commission rule;

(2) fails to submit to an examination as required by Section

181.104;

(3) withholds requested information from the banking

commissioner; or

(4) violates any provision of this subtitle applicable to an

exempt state trust company.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 182.017. NOTICE AND EFFECT OF REVOCATION OF EXEMPTION. (a)

If the banking commissioner determines from examination or other

credible evidence that an exempt state trust company has violated

any of the requirements of this subchapter relating to an exempt

state trust company, the banking commissioner may by personal

delivery or registered or certified mail, return receipt

requested, notify the state trust company in writing that the

state trust company's exemption has been revoked. The notice must

state grounds for the revocation with reasonable certainty. The

notice must state its effective date, which may not be earlier

than the fifth day after the date the notification is mailed or

delivered.

(b) The revocation takes effect for the state trust company if

the state trust company does not request a hearing in writing

before the effective date. After taking effect the revocation is

final and nonappealable as to that state trust company, and the

state trust company is subject to all of the requirements and

provisions of this subtitle applicable to nonexempt state trust

companies.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 182.018. ACTION AFTER REVOCATION OF EXEMPTION. (a) A

state trust company must comply with all of the provisions of

Sections 182.003(b) and (c) not later than the fifth day after

the date the revocation of the exemption takes effect. If,

however, the banking commissioner determines at the time of

revocation that the state trust company has been engaging in or

attempting to engage in acts intended or designed to deceive or

defraud the public, the banking commissioner, in the banking

commissioner's sole discretion, may waive the compliance period

provided by this subsection.

(b) If within the period prescribed by Subsection (a) the state

trust company does not comply with all of the provisions of this

subtitle, including capitalization requirements determined by the

banking commissioner as necessary to assure the safety and

soundness of the state trust company, the banking commissioner

may:

(1) institute any action or remedy prescribed by this subtitle

or any applicable rule; or

(2) refer the state trust company to the attorney general for

institution of a quo warranto proceeding to revoke the state

trust company's charter.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 182.019. PRIOR EXEMPTION. A state trust company that was

exempt under a predecessor to this subtitle is considered exempt

under this subtitle.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 182.020. FOREIGN CORPORATION EXERCISING TRUST POWERS. (a)

A foreign corporation may not conduct a trust business in this

state. A foreign corporation may control a state trust company in

this state if the state trust company is formed or acquired and

operated as provided by this subtitle and applicable rules.

(b) A foreign corporation or other entity chartered or domiciled

in another jurisdiction as a trust company or depository

institution with trust powers may act as a trustee in this state

only as provided by Section 105A, Texas Probate Code.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 182.021. ACTIVITIES NOT REQUIRING CHARTER. Subject to

Subchapter C, Chapter 187, a company does not engage in the trust

business in a manner requiring a state charter by:

(1) acting in a manner authorized by law and in the scope of

authority as an agent of a trust institution;

(2) rendering a service customarily performed as an attorney in

a manner approved and authorized by the Supreme Court of Texas or

State Bar of Texas;

(3) acting as trustee under a deed of trust made only as

security for the payment of money or for the performance of

another act;

(4) conducting business as a trust institution if the exercise

of fiduciary powers in this state by the trust institution is not

otherwise prohibited by law;

(5) engaging in a business regulated by the Office of Consumer

Credit Commissioner, except as limited by rules adopted by the

finance commission;

(6) receiving and distributing rents and proceeds of sale as a

licensed real estate broker on behalf of a principal in a manner

authorized by the Texas Real Estate Commission;

(7) engaging in a securities transaction or providing an

investment advisory service as a licensed and registered dealer,

salesman, or advisor to the extent that the activity is regulated

by the State Securities Board or the Securities and Exchange

Commission;

(8) engaging in the sale and administration of an insurance

product by an insurance company or agent authorized or licensed

by the Texas Department of Insurance to the extent that the

activity is regulated by the Texas Department of Insurance;

(9) engaging in the lawful sale of prepaid funeral benefits

under a permit issued by the banking commissioner under Chapter

154;

(10) engaging in the lawful business of a perpetual care

cemetery corporation under Chapter 712, Health and Safety Code;

(11) engaging as a principal in the money services business

under a license issued by the banking commissioner under Chapter

151;

(12) acting as trustee under a voting trust as provided by

Section 6.251, Business Organizations Code;

(13) acting as trustee by a public, private, or independent

institution of higher education or a university system, as

defined by Section 61.003, Education Code, including an

affiliated foundation or corporation of such an institution or

system acting as trustee as provided by the Education Code;

(14) engaging in another activity expressly excluded from the

application of this subtitle by rule of the finance commission;

(15) rendering services customarily performed by a certified

accountant in a manner authorized by the Texas State Board of

Public Accountancy;

(16) serving as trustee of a charitable trust as provided by

Section 2.106, Business Organizations Code;

(17) performing escrow or settlement services if licensed or

authorized under Title 11, Insurance Code;

(18) acting as a qualified intermediary in a tax deferred

exchange under Section 1031, Internal Revenue Code of 1986, and

applicable regulations; or

(19) providing permitted services at a trust representative

office established in this state pursuant to Subchapter C,

Chapter 187.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 6.011(a),

eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.111, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 69, eff. September 1, 2007.

Sec. 182.0211. CONFORMANCE WITH SECURITIES ACT. For the

purposes of Section 182.021(7), "salesman" includes "agent" and

"advisor" includes "investment adviser" or "investment adviser

representative."

Added by Acts 2001, 77th Leg., ch. 1091, Sec. 4.03, eff. Sept. 1,

2001.

SUBCHAPTER B. AMENDMENT OF ARTICLES; CHANGES IN CAPITAL SURPLUS

Sec. 182.101. AMENDMENT OR RESTATEMENT OF STATE TRUST COMPANY

ARTICLES OF ASSOCIATION. (a) A state trust company that has

been granted a charter under Section 182.006 or a predecessor

statute may amend or restate its articles of association for any

lawful purpose, including the creation of authorized but unissued

shares or participation shares in one or more classes or series.

(b) An amendment authorizing the issuance of shares or

participation shares in series must contain:

(1) the designation of each series and a statement of any

variations in the preferences, limitations, and relative rights

among series to the extent that the preferences, limitations, and

relative rights are to be established in the articles of

association; and

(2) a statement of any authority to be vested in the board to

establish series and determine the preferences, limitations, and

relative rights of each series.

(c) A limited trust association may not amend its articles of

association to extend its period of existence for a perpetual

period or for any period of years, unless the period of existence

is expressly contingent on those events resulting in dissolution

of the trust association under Section 183.208.

(d) Amendment or restatement of the articles of association of a

state trust company and approval of the board and shareholders or

participants must be made or obtained in accordance with the

Business Organizations Code for the amendment or restatement of a

certificate of formation by a for-profit corporation, except as

otherwise provided by this subtitle or rules adopted under this

subtitle. The original and one copy of the articles of amendment

or restated articles of association must be filed with the

banking commissioner for approval. Unless the submission

presents novel or unusual questions, the banking commissioner

shall approve or reject the amendment or restatement not later

than the 31st day after the date the banking commissioner

considers the submission informationally complete and accepted

for filing. The banking commissioner may require the submission

of additional information as considered necessary to an informed

decision to approve or reject any amendment or restatement of

articles of association under this section.

(e) If the banking commissioner finds that the amendment or

restatement conforms to law and any conditions imposed by the

banking commissioner, and any required filing fee has been paid,

the banking commissioner shall:

(1) endorse the face of the original and copy with the date of

approval and the word "Approved";

(2) file the original in the department's records; and

(3) deliver a certified copy of the amendment or restatement to

the state trust company.

(f) An amendment or restatement, if approved, takes effect on

the date of approval, unless the amendment or restatement

provides for a different effective date.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 70, eff. September 1, 2007.

Sec. 182.102. ESTABLISHING SERIES OF SHARES OR PARTICIPATION

SHARES. (a) If the articles of association expressly give the

board authority to establish series and determine the

preferences, limitations, and relative rights of each series, the

board may do so only on compliance with this section and any

rules adopted under this chapter.

(b) A series of shares or participation shares may be

established in the manner provided by the Business Organizations

Code as if a state trust company were a domestic corporation, but

the shares or participation shares of the series may not be

issued and sold except on compliance with Section 182.103. The

state trust company shall file the original and one copy of the

statement of action required by the Business Organizations Code

with the banking commissioner.

(c) Unless the submission presents novel or unusual questions,

the banking commissioner shall approve or reject the series not

later than the 31st day after the date the banking commissioner

considers the submission informationally complete and accepted

for filing. The banking commissioner may require the submission

of additional information as considered necessary to an informed

decision.

(d) If the banking commissioner finds that the interests of the

clients and creditors of the state trust company will not be

adversely affected by the series, that the series otherwise

conforms to law and any conditions imposed by the banking

commissioner, and that any required filing fee has been paid, the

banking commissioner shall:

(1) endorse the face of the original and copy of the statement

with the date of approval and the word "Approved";

(2) file the original in the department's records; and

(3) deliver a certified copy of the statement to the state trust

company.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 71, eff. September 1, 2007.

Sec. 182.103. CHANGE IN RESTRICTED CAPITAL. (a) A state trust

company may not reduce or increase its restricted capital through

dividend, redemption, issuance of shares or participation shares,

or otherwise without the prior approval of the banking

commissioner, except as permitted by this section or rules

adopted under this chapter.

(b) Unless otherwise restricted by rules, prior approval is not

required for an increase in restricted capital accomplished

through:

(1) issuance of shares of common stock or their equivalent in

participation shares for cash, or a cash contribution to surplus

by shareholders or participants that does not result in issuance

of additional common stock or other securities;

(2) declaration and payment of pro rata share dividends as

defined by the Business Organizations Code; or

(3) adoption by the board of a resolution directing that all or

part of undivided profits be transferred to restricted capital.

(c) Prior approval is not required for:

(1) a decrease in restricted capital caused by losses in excess

of undivided profits; or

(2) a change in restricted capital resulting from accounting

adjustments required by a transaction approved by the banking

commissioner if the accounting adjustments are reasonably

disclosed in the submitted application.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

735, Sec. 13, eff. September 1, 2007.

Sec. 182.104. CAPITAL NOTES OR DEBENTURES. (a) With the prior

written approval of the banking commissioner, a state trust

company may at any time through action of its board, and without

requiring action of its shareholders or participants, issue and

sell its capital notes or debentures. The notes or debentures

must be subordinate to the claims of depositors and may be

subordinate to other claims, including the claims of other

creditors or classes of creditors or the shareholders or

participants.

(b) Capital notes or debentures may be convertible into shares

or participation shares of any class or series. The issuance and

sale of convertible capital notes or debentures are subject to

satisfaction of preemptive rights, if any, to the extent provided

by law.

(c) Without the prior written approval of the banking

commissioner, a state trust company may not pay interest due or

principal repayable on outstanding capital notes or debentures

when the state trust company is in hazardous condition or

insolvent, as determined by the banking commissioner, or to the

extent that payment will cause the state trust company to be in

hazardous condition or insolvent.

(d) The amount of any outstanding capital notes or debentures

that meet the requirements of this section and that are

subordinated to unsecured creditors of the state trust company

may be included in equity capital of the state trust company for

purposes of determining hazardous condition or insolvency, and

for such other purposes provided by rules adopted under this

subtitle.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 182.105. BOARD DESIGNATION OF CERTIFIED SURPLUS.

Periodically the board may vote to designate and record in its

minutes the amount of certified surplus. Except to absorb losses

in excess of undivided profits and uncertified surplus, certified

surplus may not be reduced without the prior written approval of

the banking commissioner.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

SUBCHAPTER C. STATE TRUST COMPANY OFFICES

Sec. 182.201. CONDUCT OF TRUST BUSINESS. A state trust company

may engage in the trust business at its home office and at other

locations as permitted by this subchapter.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 182.202. HOME OFFICE. (a) Each state trust company must

have and continuously maintain in this state a home office. The

home office must be a location at which the state trust company

does business and keeps its corporate books and records. At least

one executive officer must maintain an office at the home office.

(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 244, Sec. 3,

eff. September 1, 2007.

(c) A state trust company may change its home office to any

location in this state, if the location that is the home office

before the change remains an office of the state trust company at

which the state trust company does business. To change the

location of its home office, the state trust company must file a

written notice with the banking commissioner setting forth the

name of the state trust company, the street address of its home

office before the change, the street address to which the home

office is to be changed, and a copy of the resolution adopted by

the board authorizing the change. The change of home office takes

effect on the 31st day after the date the banking commissioner

receives the notice.

(d) A relocation of a state trust company's home office may not

be made, and another action that would effect an abandonment of

the state trust company's initial home office may not be taken,

without the prior written approval of the banking commissioner.

The state trust company must establish to the satisfaction of the

banking commissioner that the abandonment is consistent with the

original determination of public convenience and advantage for

the establishment of a state trust company at that location.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

244, Sec. 3, eff. September 1, 2007.

Sec. 182.203. ADDITIONAL OFFICES. (a) A state trust company

may establish and maintain additional offices. To establish an

additional office, the state trust company must file a written

notice with the banking commissioner setting forth the name of

the state trust company, the street address of the proposed

additional office, a description of the activities proposed to be

conducted at the additional office, and a copy of the resolution

adopted by the board authorizing the additional office.

(b) A state trust company may not commence business at the

additional office before the 31st day after the date the banking

commissioner receives the notice, unless the banking commissioner

specifies an earlier or later date. The banking commissioner may

specify a later date on a determination that the written notice

raises issues that require additional information or additional

time for analysis. If a later date is specified, the state trust

company may establish the additional office only on prior written

approval by the banking commissioner. The banking commissioner

may deny permission to establish an additional office of the

state trust company if the banking commissioner has a significant

supervisory or regulatory concern regarding the proposed

additional office, the applicant, or an affiliate.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

6.012(a), eff. Sept. 1, 2001.

SUBCHAPTER D. MERGER

Sec. 182.301. MERGER AUTHORITY. (a) Subject to this subchapter

and with the prior written approval of the banking commissioner,

a state trust company may merge with another person to the same

extent as a for-profit corporation under the Business

Organizations Code.

(b) Implementation of the plan of merger by the parties and

approval of the board, shareholders, participants, or owners of

the parties must be made or obtained as provided by the Business

Organizations Code as if the state trust company were a domestic

corporation and all other parties to the merger were foreign

corporations and other entities, except as otherwise provided by

rules adopted under this chapter.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 72, eff. September 1, 2007.

Sec. 182.302. MERGER APPLICATION; GROUNDS FOR APPROVAL. (a) To

apply for approval of a merger, the parties must submit the

original articles of merger, a number of copies of the articles

of merger equal to the number of surviving, new, and acquiring

entities, and an application in the form required by the banking

commissioner. The banking commissioner may require the submission

of additional information as considered necessary to an informed

decision.

(b) The banking commissioner shall investigate the condition of

the merging parties.

(c) The banking commissioner may approve the merger if:

(1) each resulting state trust company:

(A) has complied with the statutes and rules relating to the

organization of a state trust company; and

(B) will be solvent and have adequate capitalization for its

business and location;

(2) all obligations and liabilities of each trust company that

is a party to the merger have been properly discharged or

otherwise lawfully assumed or retained by a trust institution or

other fiduciary;

(3) each surviving, new, or acquiring person that is not

authorized to engage in the trust business will not engage in the

trust business and has complied with the laws of this state; and

(4) all conditions imposed by the banking commissioner have been

satisfied or otherwise resolved.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

6.013(a), eff. Sept. 1, 2001.

Sec. 182.303. APPROVAL OF BANKING COMMISSIONER. (a) If the

banking commissioner approves the merger and finds that all

required filing fees and investigative costs have been paid, the

banking commissioner shall:

(1) endorse the face of the original and each copy of the

articles of merger with the date of approval and the word

"Approved";

(2) file the original in the department's records; and

(3) deliver a certified copy of the articles of merger to each

surviving, new, or acquiring entity.

(b) A merger is effective on the date of approval, unless the

merger agreement provides and the banking commissioner consents

to a different effective date.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 182.304. RIGHTS OF DISSENTERS TO MERGER. A shareholder,

participant, or participant-transferee may dissent from the

merger to the extent and by following the procedure provided by

the Business Organizations Code or rules adopted under this

subtitle.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 73, eff. September 1, 2007.

SUBCHAPTER E. PURCHASE OR SALE OF ASSETS

Sec. 182.401. AUTHORITY TO PURCHASE ASSETS. (a) A state trust

company may purchase assets from another trust institution,

including the right to control accounts established with the

trust institution, or assets from another seller, except that the

prior written approval of the banking commissioner is required if

the purchase price exceeds an amount equal to three times the sum

of the trust company's equity capital less intangible assets.

The finance commission by rule may require a state trust company

to obtain the prior written approval of the banking commissioner

for a transaction not otherwise subject to approval that involves

potentially substantial risks to the safety and soundness of the

purchasing trust company.

(b) Except as otherwise expressly provided by this section or

another statute, the purchase of all or part of the assets of the

selling entity does not make the purchasing state trust company

responsible for any liability or obligation of the selling entity

that the purchasing state trust company does not expressly

assume.

(c) If prior approval of the banking commissioner is required

under this section, an application in the form required by the

banking commissioner must be filed with the banking commissioner.

The banking commissioner shall investigate the condition of the

purchaser and seller and may require the submission of additional

information as considered necessary to make an informed decision.

(d) The banking commissioner shall approve the application to

purchase if:

(1) the purchasing state trust company:

(A) has complied with all applicable statutes and rules; and

(B) will be solvent and have sufficient capitalization for its

business and location;

(2) all fiduciary obligations and liabilities of each trust

institution that is a party to the purchase or sale of assets

have been properly discharged or otherwise lawfully assumed or

retained by a trust institution or other fiduciary;

(3) all conditions imposed by the banking commissioner have been

satisfied or otherwise resolved; and

(4) all fees and costs have been paid.

(e) A purchase subject to prior approval is effective on the

date of approval unless the purchase agreement provides for and

the banking commissioner consents to a different effective date.

(f) If the purchase transaction includes all or substantially

all of the assets of another trust institution or other

fiduciary, the acquiring state trust company shall succeed by

operation of law to all of the rights, privileges, and fiduciary

obligations of the selling trust institution or other fiduciary

under each account included in the assets acquired.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

6.014(a), eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

735, Sec. 14, eff. September 1, 2007.

Sec. 182.402. AUTHORITY TO ACT AS DISBURSING AGENT. (a) The

purchasing state trust company may hold the purchase price and

any additional funds delivered to it by the selling institution

in trust for the selling institution and may act as agent of the

selling institution in disbursing those funds in trust by paying

the creditors of the selling institution.

(b) If the purchasing state trust company acts under written

contract of agency approved by the banking commissioner that

specifically names each creditor and the amount to be paid each,

and if the agency is limited to the purely ministerial act of

paying creditors the amounts due them as determined by the

selling institution and reflected in the contract of agency and

does not involve discretionary duties or authority other than the

identification of the creditors named, the purchasing trust

company:

(1) may rely on the contract of agency and the instructions

included in it; and

(2) is not responsible for:

(A) any error made by the selling institution in determining its

liabilities and creditors to whom the liabilities are due or the

amounts due the creditors; or

(B) any preference that results from the payments made under the

contract of agency and the instructions included in it.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 182.403. LIQUIDATION OF SELLING INSTITUTION. If the

selling institution is at any time after the sale of assets

voluntarily or involuntarily closed for liquidation by a state or

federal regulatory agency, the purchasing state trust company

shall pay to the receiver of the selling institution the balance

of the money held by it in trust for the selling institution and

not yet paid to the creditors of the selling institution. Without

further action the purchasing state trust company is discharged

of all responsibilities to the selling institution, its receiver,

or its creditors, shareholders, participants, or

participant-transferees.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 182.404. PAYMENT TO CREDITORS. The purchasing state trust

company may pay a creditor of the selling institution the amount

to be paid the creditor under the terms of the contract of agency

by opening an agency account in the name of the creditor,

crediting the account with the amount to be paid the creditor

under the terms of the agency contract, and mailing or personally

delivering a duplicate ticket evidencing the credit to the

creditor at the creditor's address shown in the records of the

selling institution. The relationship between the purchasing

state trust company and the creditor is that of agent to creditor

only to the extent of the credit reflected by the ticket.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 182.405. SALE OF ASSETS. (a) A state trust company may

sell all or any portion of its assets to another trust

institution or other buyer, except that the prior written

approval of the banking commissioner is required if the sales

price exceeds an amount equal to three times the sum of the trust

company's equity capital less intangible assets. The finance

commission by rule may require a state trust company to obtain

the prior written approval of the banking commissioner for a

transaction not otherwise subject to approval that involves

potentially substantial risks to the safety and soundness of the

selling trust company.

(b) If the prior approval of the banking commissioner for a sale

of assets is not required under Subsection (a) and the sale

involves the disposition of an established location of the state

trust company, the state trust company must provide written

notice of the transaction to the banking commissioner at least 30

days before the expected closing date of the transaction.

(c) The board of a state trust company, with the banking

commissioner's approval, may cause the state trust company to

sell all or substantially all of its assets, including the right

to control accounts established with the state trust company,

without shareholder or participant approval if:

(1) the banking commissioner finds that the interests of the

state trust company's clients, depositors, and creditors are

jeopardized because of the hazardous condition of the state trust

company and that the sale is in their best interest; and

(2) the Federal Deposit Insurance Corporation or its successor

approves the transaction, if the deposits of the state trust

company are insured.

(d) A sale under Subsection (c) must include an assumption and

promise by the buyer to pay or otherwise discharge:

(1) all of a state trust company's liabilities to clients and

depositors;

(2) all of the state trust company's liabilities for salaries of

the state trust company's employees incurred before the date of

the sale;

(3) obligations incurred by the banking commissioner arising out

of the supervision or sale of the state trust company; and

(4) fees and assessments due the department.

(e) This section does not affect the banking commissioner's

right to take action under another law. The sale by a state

trust company of all or substantially all of its assets with

shareholder or participant approval is considered a voluntary

dissolution and liquidation and is governed by Subchapter B,

Chapter 186.

(f) Each buyer in a transaction described by Subsection (c) that

is a trust institution or other fiduciary shall succeed by

operation of law to all of the rights, privileges, and fiduciary

obligations of the selling state trust company under each account

included in the assets acquired.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

6.015(a), eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

735, Sec. 15, eff. September 1, 2007.

SUBCHAPTER F. EXIT OF STATE TRUST COMPANY OR ENTRY OF ANOTHER

TRUST INSTITUTION

Sec. 182.501. MERGER OR CONVERSION OF STATE TRUST COMPANY INTO

ANOTHER TRUST INSTITUTION EXERCISING FIDUCIARY POWERS. (a)

Subject to Chapter 187, a state trust company may act as

necessary and to the extent permitted by the laws of the United

States, this state, another state, or another country to merge or

convert into another form of trust institution.

(b) The merger or conversion must be made and approval of the

state trust company's board, shareholders, or participants must

be obtained in accordance with the Business Organizations Code as

if the state trust company were a domestic corporation and all

other parties to the transaction, if any, were foreign

corporations or other entities, except as may be otherwise

provided by rule. For purposes of this subsection, a conversion

is considered a merger into the successor trust institution.

(c) The state trust company does not cease to be a state trust

company subject to the supervision of the banking commissioner

unless:

(1) the banking commissioner has been given written notice of

the intention to merge or convert before the 31st day before the

date of the proposed transaction;

(2) the state trust company has filed with the banking

commissioner:

(A) a copy of the application filed with the successor

regulatory authority, including a copy of each contract

evidencing or implementing the merger or conversion, or other

documents sufficient to show compliance with applicable law; and

(B) a certified copy of all minutes of board meetings and

shareholder or participant meetings at which action was taken

regarding the merger or conversion;

(3) the banking commissioner determines that:

(A) all accounts and liabilities of the state trust company are

fully discharged, assumed, or otherwise retained by the successor

trust institution;

(B) any conditions imposed by the banking commissioner for the

protection of clients and creditors have been met or otherwise

resolved; and

(C) any required filing fees have been paid; and

(4) the state trust company has received a certificate of

authority to do business as the successor trust institution.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

6.016(a), eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 74, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

735, Sec. 16, eff. September 1, 2007.

Sec. 182.502. CONVERSION OF TRUST INSTITUTION INTO STATE TRUST

COMPANY. (a) A trust institution may apply to the banking

commissioner for conversion into a state trust company on a form

prescribed by the banking commissioner and accompanied by any

required fee if the trust institution follows the procedures

prescribed by the laws of the United States, this state, another

state, or another country governing the exit of the trust

institution for the purpose of conversion into a state trust

company from the regulatory system applicable before the

conversion. A trust association or limited trust association may

convert its organizational form under this section.

(b) A trust institution applying to convert into a state trust

company may receive a certificate of authority to do business as

a state trust company if the banking commissioner finds that:

(1) the trust institution is not engaging in a pattern or

practice of unsafe and unsound fiduciary or banking practices;

(2) the trust institution has adequate capitalization for a

state trust company to act as a fiduciary at the same locations

as the trust institution is acting as a fiduciary before the

conversion;

(3) the trust institution can be expected to operate profitably

after the conversion;

(4) the officers and directors of the trust institution as a

group have sufficient banking experience, ability, standing,

competence, trustworthiness, and integrity to justify a belief

that the trust institution will operate as a state trust company

in compliance with law; and

(5) each principal shareholder has sufficient experience,

ability, standing, competence, trustworthiness, and integrity to

justify a belief that the trust institution will be free from

improper or unlawful influence or interference with respect to

the trust institution's operation as a state trust company in

compliance with law.

(c) The banking commissioner may:

(1) request additional information considered necessary to make

an informed decision under this section;

(2) perform an examination of the converting trust institution

at the expense of the converting trust institution; and

(3) require that examination fees be paid before a certificate

of authority is issued.

(d) In connection with the application, the converting trust

institution must:

(1) submit a statement of the law governing the exit of the

trust institution from the regulatory system applicable before

the conversion and the terms of the transition into a state trust

company; and

(2) demonstrate that all applicable law has been fully

satisfied.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 6.016(a), eff.

Sept. 1, 2001.



CHAPTER 183. OWNERSHIP AND MANAGEMENT OF STATE TRUST COMPANY

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE F. TRUST COMPANIES

CHAPTER 183. OWNERSHIP AND MANAGEMENT OF STATE TRUST COMPANY

SUBCHAPTER A. TRANSFER OF OWNERSHIP INTEREST

Sec. 183.001. ACQUISITION OF CONTROL. (a) Except as expressly

permitted by this subtitle, without the prior written approval of

the banking commissioner a person may not directly or indirectly

acquire a legal or beneficial interest in voting securities of a

state trust company or a corporation or other entity owning

voting securities of a state trust company if, after the

acquisition, the person would control the state trust company.

(b) For purposes of this subchapter and except as otherwise

provided by rules adopted under this subtitle, the principal

shareholder or principal participant of a state trust company

that directly or indirectly owns or has the power to vote a

greater percentage of voting securities of the state trust

company than any other shareholder or participant is considered

to control the state trust company.

(c) This subchapter does not prohibit a person from negotiating

to acquire, but not acquiring, control of a state trust company

or a person that controls a state trust company.

(d) This section does not apply to:

(1) the acquisition of securities in connection with the

exercise of a security interest or otherwise in full or partial

satisfaction of a debt previously contracted for in good faith if

the acquiring person files written notice of acquisition with the

banking commissioner before the person votes the securities

acquired;

(2) the acquisition of voting securities in any class or series

by a controlling person who has previously complied with and

received approval under this subchapter or who was identified as

a controlling person in a prior application filed with and

approved by the banking commissioner;

(3) an acquisition or transfer by operation of law, will, or

intestate succession if the acquiring person files written notice

of acquisition with the banking commissioner before the person

votes the securities acquired; or

(4) a transaction exempted by the banking commissioner or by

rules adopted under this subtitle because the transaction is not

within the purposes of this subchapter or the regulation of which

is not necessary or appropriate to achieve the objectives of this

subchapter.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 183.002. APPLICATION REGARDING ACQUISITION OF CONTROL. (a)

The transferee in an acquisition of control of a state trust

company or of a person that controls a state trust company must

file an application for approval of the acquisition. The

application must:

(1) be under oath and on a form prescribed by the banking

commissioner;

(2) contain all information that:

(A) is required by rules adopted under this subtitle; or

(B) the banking commissioner requires in a particular

application as necessary to an informed decision to approve or

reject the acquisition; and

(3) be accompanied by any filing fee required by statute or

rule.

(b) If a person proposing to acquire voting securities in a

transaction subject to this section includes a group of persons

acting in concert, the information required by the banking

commissioner may be required of each member of the group.

(c) Rules adopted under this subtitle may specify the

confidential or nonconfidential character of information obtained

by the banking commissioner under this section. In the absence

of rules, information obtained by the banking commissioner under

this section is confidential and may not be disclosed by the

banking commissioner or any employee of the department except as

provided by Subchapter D, Chapter 181.

(d) The applicant shall publish notice of the application, its

date of filing, the identity of each applicant, and, if the

applicant includes a group, the identity of each group member.

The notice must be published in the form and frequency specified

by the banking commissioner and in a newspaper of general

circulation in the county where the state trust company's home

office is located, or in another publication or location as

directed by the banking commissioner.

(e) The applicant may defer publication of the notice until not

later than the 34th day after the date the application is filed

if:

(1) the application is filed in contemplation of a public tender

offer subject to 15 U.S.C. Section 78n(d)(1);

(2) the applicant requests confidential treatment and represents

that a public announcement of the tender offer and the filing of

appropriate forms with the Securities and Exchange Commission or

the appropriate federal banking agency, as applicable, will occur

within the period of deferral; and

(3) the banking commissioner determines that the public interest

will not be harmed by the requested confidential treatment.

(f) The banking commissioner may waive the requirement that a

notice be published or permit delayed publication on a

determination that waiver or delay is in the public interest. If

publication of notice is waived under this subsection, the

information that would be contained in a published notice becomes

public information under Chapter 552, Government Code, on the

35th day after the date the application is filed.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 412, Sec. 3.08,

eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

735, Sec. 17, eff. September 1, 2007.

Sec. 183.003. HEARING AND DECISION ON ACQUISITION OF CONTROL.

(a) Not later than the 60th day after the date the notice is

published, the banking commissioner shall approve the application

or set the application for hearing. If the banking commissioner

sets a hearing, the department shall participate as the opposing

party and the banking commissioner shall conduct a hearing and

one or more prehearing conferences and opportunities for

discovery as the banking commissioner considers advisable and

consistent with governing statutes and rules. A hearing held

under this section is confidential and closed to the public.

(b) Based on the record, the banking commissioner may issue an

order denying an application if:

(1) the acquisition would substantially lessen competition, be

in restraint of trade, result in a monopoly, or be in furtherance

of a combination or conspiracy to monopolize or attempt to

monopolize the trust industry in any part of this state, unless:

(A) the anticompetitive effects of the acquisition are clearly

outweighed in the public interest by the probable effect of

acquisition in meeting the convenience and needs of the community

to be served; and

(B) the acquisition is not in violation of the law of this state

or the United States;

(2) the financial condition of the transferee, or any member of

a group comprising the transferee, might jeopardize the financial

stability of the state trust company being acquired;

(3) plans or proposals to operate, liquidate, or sell the state

trust company or its assets are not in the best interest of the

state trust company;

(4) the experience, ability, standing, competence,

trustworthiness, and integrity of the transferee, or any member

of a group comprising the transferee, are insufficient to justify

a belief that the state trust company will be free from improper

or unlawful influence or interference with respect to the state

trust company's operation in compliance with law;

(5) the state trust company will not be solvent, have adequate

capitalization, or be in compliance with the laws of this state

after the acquisition;

(6) the transferee has failed to furnish all information

pertinent to the application reasonably required by the banking

commissioner; or

(7) the transferee is not acting in good faith.

(c) If the banking commissioner approves the application, the

transaction may be consummated. If the approval is conditioned on

a written commitment from the transferee offered to and accepted

by the banking commissioner, the commitment is:

(1) enforceable against the state trust company and the

transferee; and

(2) considered for all purposes an agreement under this

subtitle.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 183.004. APPEAL FROM ADVERSE DECISION. (a) If a hearing

has been held, the banking commissioner has entered an order

denying the application, and the order has become final, the

transferee may appeal the final order by filing a petition for

judicial review.

(b) The filing of an appeal under this section does not stay the

order of the banking commissioner.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 183.005. OBJECTION TO OTHER TRANSFER. This subchapter does

not prevent the banking commissioner from investigating,

commenting on, or seeking to enjoin or set aside a transfer of

voting securities that evidence a direct or indirect interest in

a state trust company, regardless of whether the transfer is

governed by this subchapter, if the banking commissioner

considers the transfer to be against the public interest.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 183.006. CIVIL ENFORCEMENT; CRIMINAL PENALTY. (a) If the

banking commissioner believes that a person has violated or is

about to violate this subchapter or a rule or order of the

banking commissioner relating to this subchapter, the attorney

general on behalf of the banking commissioner may apply to a

district court in Travis County for an order enjoining the

violation and for other equitable relief the nature of the case

requires.

(b) A person who knowingly fails or refuses to file the

application required by Section 183.002 commits an offense. An

offense under this subsection is a Class A misdemeanor.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

SUBCHAPTER B. BOARD AND OFFICERS

Sec. 183.101. VOTING SECURITIES HELD BY TRUST COMPANY. (a)

Voting securities of a state trust company held by the state

trust company in a fiduciary capacity under a will or trust,

whether registered in its own name or in the name of its nominee,

may not be voted in the election of directors or managers or on a

matter affecting the compensation of directors, managers,

officers, or employees of the state trust company in that

capacity, unless:

(1) under the terms of the will or trust, the manner in which

the voting securities are to be voted may be determined by a

donor or beneficiary of the will or trust and the donor or

beneficiary actually makes the determination in the matter at

issue;

(2) the terms of the will or trust expressly direct the manner

in which the securities must be voted to the extent that

discretion is not vested in the state trust company as fiduciary;

or

(3) the securities are voted solely by a cofiduciary that is not

an affiliate of the state trust company, as if the cofiduciary

were the sole fiduciary.

(b) Voting securities of a state trust company that cannot be

voted under this section are considered to be authorized but

unissued for purposes of determining the procedures for and

results of the affected vote.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 183.102. BYLAWS. Except as provided by Section 183.207,

each state trust company shall adopt bylaws and may amend its

bylaws from time to time for the purposes and in accordance with

the procedures set forth in the Business Organizations Code.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 75, eff. September 1, 2007.

Sec. 183.103. BOARD OF DIRECTORS, MANAGERS, OR MANAGING

PARTICIPANTS. (a) The board of a state trust company must

consist of not fewer than five or more than 25 directors,

managers, or managing participants, the majority of whom must be

residents of this state. Except for a limited trust association

in which management has been retained by its participants, the

principal executive officer of the state trust company is a

member of the board. The principal executive officer acting in

the capacity of board member is the board's presiding officer

unless the board elects a different presiding officer to perform

the duties as designated by the board.

(b) Unless the banking commissioner consents otherwise in

writing, a person may not serve as director, manager, or managing

participant of a state trust company if:

(1) the state trust company incurs an unreimbursed loss

attributable to a charged-off obligation of or holds a judgment

against:

(A) the person; or

(B) an entity that was controlled by the person at the time of

funding and at the time of default on the loan that gave rise to

the judgment or charged-off obligation;

(2) the person is the subject of an order described by Section

185.007(a);

(3) the person has been convicted of a felony; or

(4) the person has violated, with respect to a trust under which

the state trust company has fiduciary responsibility, Section

113.052 or 113.053(a), Property Code, relating to loan of trust

funds and purchase or sale of trust property by the trustee, and

the violation has not been corrected.

(c) If a state trust company other than a limited trust

association operated by managing participants does not elect

directors or managers before the 61st day after the date of its

regular annual meeting, the banking commissioner may appoint a

conservator under Chapter 185 to operate the state trust company

and elect directors or managers, as appropriate. If the

conservator is unable to locate or elect persons willing and able

to serve as directors or managers, the banking commissioner may

close the state trust company for liquidation.

(d) A vacancy on the board that reduces the number of directors,

managers, or managing participants to fewer than five must be

filled not later than the 30th day after the date the vacancy

occurs. A limited trust association with fewer than five managing

participants must add one or more new participants or elect a

board of managers of not fewer than five persons to resolve the

vacancy. After the 30th day after the date the vacancy occurs,

the banking commissioner may appoint a conservator under Chapter

185 to operate the state trust company and elect a board of not

fewer than five persons to resolve the vacancy. If the

conservator is unable to locate or elect five persons willing and

able to serve as directors or managers, the banking commissioner

may close the state trust company for liquidation.

(e) Before each term to which a person is elected to serve as a

director or manager of a state trust company, or annually for a

person who is a managing participant, the person shall submit an

affidavit for filing in the minutes of the state trust company

stating that the person, to the extent applicable:

(1) accepts the position and is not disqualified from serving in

the position;

(2) will not violate or knowingly permit an officer, director,

manager, managing participant, or employee of the state trust

company to violate any law applicable to the conduct of business

of the trust company; and

(3) will diligently perform the duties of the position.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 412, Sec. 3.09,

eff. Sept. 1, 2001.

Sec. 183.104. ADVISORY DIRECTOR OR ADVISORY MANAGER. An

advisory director or advisory manager is not considered to be a

director if the advisory director or advisory manager:

(1) is not elected by the shareholders or participants of the

state trust company;

(2) does not vote on matters before the board or a committee of

the board;

(3) is not counted for purposes of determining a quorum of the

board or committee; and

(4) provides solely general policy advice to the board.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 183.105. REQUIRED QUARTERLY BOARD MEETING. (a) The board

of a state trust company shall hold at least one regular meeting

each quarter.

(b) At each regular meeting the board shall review and approve

the minutes of the preceding meeting and review the operations,

activities, and financial condition of the state trust company.

The board may designate committees from among its members to

perform those duties and approve or disapprove the committees'

reports at each regular meeting.

(c) All actions of the board must be recorded in its minutes.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 183.106. OFFICERS. (a) The board shall annually appoint

the officers of the state trust company, who serve at the will of

the board.

(b) The state trust company must have a principal executive

officer primarily responsible for the execution of board policies

and operation of the state trust company and an officer

responsible for the maintenance and storage of all corporate

books and records of the state trust company and for required

attestation of signatures. Those positions may not be held by the

same person.

(c) The board may appoint other officers of the state trust

company as the board considers necessary.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 183.107. LIMITATION ON ACTION OF OFFICER OR EMPLOYEE IN

RELATION TO ASSET OR LIABILITY. Unless expressly authorized by a

resolution of the board recorded in its minutes, an officer or

employee may not create or dispose of a state trust company asset

or create or incur a liability on behalf of the state trust

company.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 183.108. CERTAIN CRIMINAL OFFENSES. (a) An officer,

director, manager, managing participant, employee, shareholder,

or participant of a state trust company commits an offense if the

person knowingly:

(1) conceals information or removes, destroys, or conceals a

book or record of the state trust company for the purpose of

concealing information from the banking commissioner or an agent

of the banking commissioner; or

(2) for the purpose of concealing, removes or destroys any book

or record of the state trust company that is material to a

pending or anticipated legal or administrative proceeding.

(b) An officer, director, manager, managing participant, or

employee of a state trust company commits an offense if the

person knowingly makes a false entry in a book, record, report,

or statement of the state trust company.

(c) An offense under this section is a felony of the third

degree.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 183.109. TRANSACTIONS WITH MANAGEMENT AND AFFILIATES. (a)

Without the prior approval of a disinterested majority of the

board recorded in the minutes, or if a disinterested majority

cannot be obtained, the prior written approval of the banking

commissioner, a state trust company may not directly or

indirectly:

(1) sell or lease an asset of the state trust company to an

officer, director, manager, managing participant, or principal

shareholder or participant of the state trust company or an

affiliate of the state trust company;

(2) purchase or lease an asset in which an officer, director,

manager, managing participant, or principal shareholder or

participant of the state trust company or an affiliate of the

state trust company has an interest; or

(3) subject to Section 184.201, extend credit to an officer,

director, manager, managing participant, or principal shareholder

or participant of the state trust company or an affiliate of the

state trust company.

(b) Notwithstanding Subsection (a), a lease transaction

described in Subsection (a)(2) involving real property may not be

consummated, renewed, or extended without the prior written

approval of the banking commissioner. For purposes of this

subsection only, an affiliate of a state trust company does not

include a subsidiary of the state trust company.

(c) Subject to Section 184.201, a state trust company may not

directly or indirectly extend credit to an employee, officer,

director, manager, managing participant, or principal shareholder

or participant of the state trust company or to an affiliate of

the state trust company, unless:

(1) the extension of credit is made on substantially the same

terms, including interest rates and collateral, as those

prevailing at the time for comparable transactions by the state

trust company with persons who are not employees, officers,

directors, managers, managing participants, principal

shareholders, participants, or affiliates of the state trust

company;

(2) the extension of credit does not involve more than the

normal risk of repayment or present other unfavorable features;

and

(3) the state trust company follows credit underwriting

procedures that are not less stringent than those applicable to

comparable transactions by the state trust company with persons

who are not employees, officers, directors, managers, managing

participants, principal shareholders, participants, or affiliates

of the state trust company.

(d) An officer, director, manager, or managing participant of a

state trust company who knowingly participates in or permits a

violation of this section commits an offense. An offense under

this subsection is a felony of the third degree.

(e) The finance commission may adopt rules to administer and

carry out this section, including rules to establish limits,

requirements, or exemptions other than those specified by this

section for particular categories of transactions.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 183.110. FIDUCIARY RESPONSIBILITY. The board of a state

trust company is responsible for the proper exercise of fiduciary

powers by the state trust company and each matter pertinent to

the exercise of fiduciary powers, including:

(1) the determination of policies;

(2) the investment and disposition of property held in a

fiduciary capacity; and

(3) the direction and review of the actions of each officer,

employee, and committee used by the state trust company in the

exercise of its fiduciary powers.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 183.111. RECORDKEEPING. A state trust company shall keep

its fiduciary records separate and distinct from other records of

the state trust company in compliance with applicable rules

adopted under this subtitle. The fiduciary records must contain

all appropriate material information relative to each account.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 183.112. BONDING REQUIREMENTS. (a) The board of a state

trust company shall require a bond for the protection and

indemnity of clients, in reasonable amounts established by rules

adopted under this subtitle, against dishonesty, fraud,

defalcation, forgery, theft, and other similar insurable losses.

The bond must be with a corporate insurance or surety company:

(1) authorized to do business in this state; or

(2) acceptable to the banking commissioner and otherwise

lawfully permitted to issue the coverage against those losses in

this state.

(b) Except as otherwise provided by rule, a bond is required to

cover each director, manager, managing participant, officer, and

employee of a state trust company without regard to whether the

person receives salary or other compensation.

(c) A state trust company may apply to the banking commissioner

for permission to eliminate the bonding requirement of this

section for a particular individual. The banking commissioner

shall approve the application if the banking commissioner finds

that the bonding requirement is unnecessary or burdensome. Unless

the application presents novel or unusual questions, the banking

commissioner shall approve the application or set the application

for hearing not later than the 61st day after the date the

banking commissioner considers the application complete and

accepted for filing.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 183.113. REPORTS OF APPARENT CRIME. (a) A state trust

company that is the victim of a robbery, has a shortage of

corporate or fiduciary funds in excess of $5,000, or is the

victim of an apparent or suspected misapplication of its

corporate or fiduciary funds or property in any amount by a

director, manager, managing participant, officer, or employee

shall report the robbery, shortage, or apparent or suspected

misapplication of funds or property to the banking commissioner

within 48 hours after the time it is discovered. The initial

report may be oral if the report is promptly confirmed in

writing. The state trust company or a director, manager, managing

participant, officer, employee, or agent is not subject to

liability for defamation or another charge resulting from

information supplied in the report.

(b) A report filed with the banking commissioner under this

section may be a copy of a written report filed with an

appropriate federal agency.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

SUBCHAPTER C. LIMITED TRUST ASSOCIATION

Sec. 183.201. LIABILITY OF PARTICIPANTS AND MANAGERS. (a)

Except as provided by Subsection (b), a participant,

participant-transferee, or manager of a limited trust association

is not liable for a debt, obligation, or liability of the limited

trust association, including a debt, obligation, or liability

under a judgment, decree, or order of court. A participant, other

than a full liability participant, or a manager of a limited

trust association is not a proper party to a proceeding by or

against a limited trust association unless the object of the

proceeding is to enforce the participant's or manager's right

against or liability to a limited trust association.

(b) A full liability participant of a limited trust association

is liable under a judgment, decree, or order of court for a debt,

obligation, or liability of the limited trust association that

accrued during the participation of the full liability

participant in the limited trust association and before the full

liability participant or a successor in interest filed with the

banking commissioner a notice of withdrawal as a full liability

participant from the limited trust association. The filed notice

of withdrawal is a public record.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 183.202. FILING OF NOTICE OF FULL LIABILITY. (a) A

limited trust association shall file with the banking

commissioner a copy of any participation agreement by which a

participant of the limited trust association agrees to become a

full liability participant and the name and address of each full

liability participant. Only the portion of the filed copy

containing the designation of each full liability participant is

a public record.

(b) The banking commissioner may require a complete copy of the

participation agreement to be filed with the department,

regardless of whether a state trust company has a full liability

participant, except that the provisions of the participation

agreement other than those by which a participant of the limited

trust association agrees to become a full liability participant

are confidential and subject to release only as provided by

Subchapter D, Chapter 181.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 183.203. CONTRACTING FOR DEBT OR OBLIGATION. Except as

provided by this section or the articles of association of the

limited trust association, a debt, liability, or other obligation

may be contracted for or incurred on behalf of a limited trust

association only by:

(1) a majority of the managers, if management of the limited

trust association has been vested in a board of managers;

(2) a majority of the managing participants; or

(3) an officer or other agent vested with actual or apparent

authority to contract for or incur the debt, liability, or other

obligation.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 183.204. MANAGEMENT OF LIMITED TRUST ASSOCIATION. (a)

Management of a limited trust association is vested in the

participants in proportion to each participant's contribution to

capital, as adjusted periodically to properly reflect any

additional contribution. The articles of association may provide

that management of a limited trust association is vested in a

board of managers to be elected annually by the participants as

prescribed by the bylaws.

(b) Participants of a limited trust association may not retain

management and must elect a board of managers if:

(1) any participant is disqualified from serving as a managing

participant under Section 183.103;

(2) the limited trust association has fewer than five or more

than 25 participants; or

(3) any participant has been removed by the banking commissioner

under Subchapter A, Chapter 185.

(c) The articles of association, bylaws, and participation

agreement of a limited trust association may use the term

"director" instead of "manager" and the term "board" instead of

"board of managers."

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 183.205. WITHDRAWAL OR REDUCTION OF PARTICIPANT'S

CONTRIBUTION TO CAPITAL. (a) Except as otherwise provided by

this chapter, a participant may not receive from a limited trust

association any part of the participant's contribution to capital

unless:

(1) all liabilities of the limited trust association, except

liabilities to participants on account of contribution to

capital, have been paid;

(2) after the withdrawal or reduction, sufficient property of

the limited trust association will remain to pay all liabilities

of the limited trust association, except liabilities to

participants on account of contribution to capital;

(3) all participants consent; or

(4) the articles of association are canceled or amended to set

out the withdrawal or reduction.

(b) A participant may demand the return of the participant's

contribution to capital on the dissolution of the association and

the failure of the full liability participants to exercise the

right to carry on the business of the limited trust association

as provided by Section 183.208.

(c) A participant may demand the return of the participant's

contribution to capital only in cash unless a different form of

return of the contribution is allowed by the articles of

association or by the unanimous consent of all participants.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 183.206. INTEREST IN LIMITED TRUST ASSOCIATION;

TRANSFERABILITY OF INTEREST. (a) The interest of a participant

or participant-transferee in a limited trust association is the

personal property of the participant or the

participant-transferee and may be transferred as provided by the

bylaws or the participation agreement.

(b) A transferee of a participant's interest has the status of a

participant-transferee and does not by the transfer become a

participant or obtain a right to participate in the management of

the limited trust association.

(c) A participant-transferee is entitled to receive only a share

of profits, return of contribution, or other distributive benefit

in respect to the interest transferred to which the participant

who transferred the interest would have been entitled.

(d) A participant-transferee may become a participant only as

provided by the bylaws or the participation agreement.

(e) A limited trust association may add additional participants

in the same manner as participant-transferees after payment in

full of the capital contribution to the limited trust association

payable for the issuance of additional participation interests.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 183.207. BYLAWS OF LIMITED TRUST ASSOCIATION. (a) A

limited trust association in which management is retained by the

participants is not required to adopt bylaws if the provisions

required by law to be contained in the bylaws are contained in

the articles of association or the participation agreement.

(b) If a limited trust association has adopted bylaws that

designate each full liability participant, the limited trust

association shall file a copy of the bylaws with the banking

commissioner. Only the portion of the bylaws designating each

full liability participant is a public record.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 183.208. DISSOLUTION. (a) A limited trust association

organized under this chapter is dissolved on:

(1) the expiration of the period fixed for the duration of the

limited trust association;

(2) a vote to dissolve or the execution of a written consent to

dissolve by all full liability participants, if any, and a

sufficient number of other participants that, combined with all

full liability participants, hold at least two-thirds of the

participation shares in each class in the association, or a

greater fraction as provided by the articles of association;

(3) except as provided by the articles of association, the

death, insanity, expulsion, bankruptcy, retirement, or

resignation of a participant unless a majority in interest of all

remaining participants elect in writing not later than the 90th

day after the date of the event to continue the business of the

association; or

(4) the occurrence of an event of dissolution specified in the

articles of association.

(b) A dissolution under this section is considered to be the

initiation of a voluntary dissolution under Subchapter B, Chapter

186.

(c) An event of dissolution described by Subsection (a)(3) does

not cancel or revoke a contract to which the limited trust

association is a party, including a trust indenture or agreement

or voluntary dissolution under Subchapter B, Chapter 186, until

the period for the remaining participants to continue the

business of the limited trust association has expired without the

remaining participants having completed the necessary action to

continue the business of the limited trust association.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 183.209. ALLOCATION OF PROFITS AND LOSSES. The profits and

losses of a limited trust association may be allocated among the

participants and among classes of participants as provided by the

participation agreement. Without the prior written approval of

the banking commissioner to use a different allocation method,

the profits and losses must be allocated according to the

relative interests of the participants as reflected in the

articles of association and related documents filed with and

approved by the banking commissioner.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 183.210. DISTRIBUTIONS. Subject to Section 182.103,

distributions of cash or other assets of a limited trust

association may be made to the participants as provided by the

participation agreement. Without the prior written approval of

the banking commissioner to use a different distribution method,

distributions must be made to the participants according to the

relative interests of the participants as reflected in the

articles of association and related documents filed with and

approved by the banking commissioner.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 183.211. APPLICATION OF OTHER PROVISIONS TO LIMITED TRUST

ASSOCIATIONS. For purposes of applying the provisions of this

subtitle other than this subchapter to a limited trust

association, as the context requires:

(1) a manager and the board of managers are considered to be a

director and the board of directors;

(2) if there is not a board of managers, a participant is

considered to be a director and all of the participants are

considered to be the board of directors;

(3) a participant or participant-transferee is considered to be

a shareholder;

(4) a participation share is considered to be a share of stock;

and

(5) a distribution is considered to be a dividend.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.



CHAPTER 184. INVESTMENTS, LOANS, AND DEPOSITS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE F. TRUST COMPANIES

CHAPTER 184. INVESTMENTS, LOANS, AND DEPOSITS

SUBCHAPTER A. ACQUISITION AND OWNERSHIP OF TRUST COMPANY

FACILITIES AND OTHER REAL PROPERTY

Sec. 184.001. DEFINITION. In this subchapter, "state trust

company facility" means real property, including an improvement,

that a state trust company owns or leases, to the extent the

lease or the leasehold improvement is capitalized, for the

purpose of:

(1) providing space for state trust company employees to perform

their duties and for state trust company employees and customers

to park;

(2) conducting trust business, including meeting the reasonable

needs and convenience of the public and the state trust company's

clients, computer operations, document and other item processing,

maintenance, and record retention and storage;

(3) holding, improving, and occupying as an incident to future

expansion of the state trust company's facilities; or

(4) conducting another activity authorized by rules adopted

under this subtitle.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 184.002. INVESTMENT IN STATE TRUST COMPANY FACILITIES. (a)

Without the prior written approval of the banking commissioner,

a state trust company may not directly or indirectly invest an

amount in excess of 60 percent of its restricted capital in state

trust company facilities, furniture, fixtures, and equipment.

Except as otherwise provided by rules adopted under this

subtitle, in computing the limitation provided by this subsection

a state trust company:

(1) shall include:

(A) its direct investment in state trust company facilities;

(B) an investment in equity or investment securities of a

company holding title to a facility used by the state trust

company for the purposes specified by Section 184.001;

(C) a loan made by the state trust company to or on the security

of equity or investment securities issued by a company holding

title to a facility used by the state trust company; and

(D) any indebtedness incurred on state trust company facilities

by a company:

(i) that holds title to the facility;

(ii) that is an affiliate of the state trust company; and

(iii) in which the state trust company is invested in the manner

described by Paragraph (B) or (C); and

(2) may exclude an amount included under Subdivisions (1)(B)-(D)

to the extent any lease of a facility from the company holding

title to the facility is capitalized on the books of the state

trust company.

(b) Real property described by Subsection 184.001(3) and not

improved and occupied by the state trust company ceases to be a

state trust company facility on the third anniversary of the date

of its acquisition unless the banking commissioner on application

grants written approval to further delay in the improvement and

occupation of the property by the state trust company.

(c) A state trust company shall comply with regulatory

accounting principles in accounting for its investment in and

depreciation of state trust company facilities, furniture,

fixtures, and equipment.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 184.003. OTHER REAL PROPERTY. (a) A state trust company

may not invest its restricted capital in real property except:

(1) as permitted by this subtitle or rules adopted under this

subtitle; or

(2) as necessary to avoid or minimize a loss on a loan or

investment previously made in good faith.

(b) With the prior written approval of the banking commissioner,

a state trust company may:

(1) exchange real property for other real property or personal

property;

(2) invest additional money in or improve real property acquired

under this subsection or Subsection (a); or

(3) acquire additional real property to avoid or minimize loss

on real property acquired as permitted by Subsection (a).

(c) A state trust company shall dispose of any real property

subject to Subsection (a) not later than:

(1) the fifth anniversary of the date the real property:

(A) was acquired, except as otherwise provided by rules adopted

under this subtitle; or

(B) ceases to be used as a state trust company facility; or

(2) the second anniversary of the date the real property ceases

to be a state trust company facility as provided by Section

184.002(b).

(d) The banking commissioner on application may grant one or

more extensions of time for disposing of real property under

Subsection (c) if the banking commissioner determines that:

(1) the state trust company has made a good faith effort to

dispose of the real property; or

(2) disposal of the real property would be detrimental to the

state trust company.

(e) Subject to the exercise of prudent judgment, a state trust

company may invest its secondary capital in real property. The

factors to be considered by a state trust company in exercise of

prudent judgment include the factors contained in Section

184.101(f).

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

SUBCHAPTER B. INVESTMENTS

Sec. 184.101. SECURITIES. (a) A state trust company may invest

its restricted capital in any type or character of equity or

investment securities under the limitations provided by this

section.

(b) Unless the banking commissioner in writing approves

maintenance of a lesser amount, a state trust company must invest

and maintain an amount equal to at least 40 percent of the state

trust company's restricted capital under Section 182.008 in

investment securities that are readily marketable and can be

converted to cash within four business days.

(c) Subject to Subsection (d), the total investment of its

restricted capital in equity and investment securities of any one

issuer, obligor, or maker, and the total investment of its

restricted capital in mutual funds, held by the state trust

company for its own account, may not exceed an amount equal to 15

percent of the state trust company's restricted capital. The

banking commissioner may authorize investments in excess of this

limitation on written application if the banking commissioner

determines that:

(1) the excess investment is not prohibited by other applicable

law; and

(2) the safety and soundness of the requesting state trust

company is not adversely affected.

(d) Notwithstanding Subsection (c), a state trust company may

invest its restricted capital, without limit subject to the

exercise of prudent judgment, in:

(1) bonds and other legally created general obligations of a

state, an agency or political subdivision of a state, the United

States, or an agency or instrumentality of the United States;

(2) obligations that this state, an agency or political

subdivision of this state, the United States, or an agency or

instrumentality of the United States has unconditionally agreed

to purchase, insure, or guarantee;

(3) securities that are offered and sold under 15 U.S.C. Section

77d(5);

(4) mortgage related securities or small business related

securities, as those terms are defined by 15 U.S.C. Section

78c(a);

(5) mortgages, obligations, or other securities that are or ever

have been sold by the Federal Home Loan Mortgage Corporation

under Section 305 or 306, Federal Home Loan Mortgage Corporation

Act (12 U.S.C. Sections 1434 and 1455);

(6) obligations, participations, or other instruments of or

issued by the Federal National Mortgage Association or the

Government National Mortgage Association;

(7) obligations issued by the Federal Agricultural Mortgage

Corporation, the Federal Farm Credit Banks Funding Corporation,

or a Federal Home Loan Bank;

(8) obligations of the Federal Financing Bank or the

Environmental Financing Authority;

(9) obligations or other instruments or securities of the

Student Loan Marketing Association; or

(10) qualified Canadian government obligations, as defined by 12

U.S.C. Section 24.

(e) In the exercise of prudent judgment, a state trust company

shall, at a minimum:

(1) exercise care and caution to make and implement investment

and management decisions for the entire investment portfolio,

taking into consideration the safety and soundness of the state

trust company;

(2) pursue an overall investment strategy to enable management

to make appropriate present and future decisions; and

(3) consider, to the extent relevant to the decision or action:

(A) the size, diversification, and liquidity of its corporate

assets;

(B) the general economic conditions;

(C) the possible effect of inflation or deflation;

(D) the expected tax consequences of the investment decisions or

strategies;

(E) the role that each investment or course of action plays

within the investment portfolio; and

(F) the expected total return of the portfolio.

(f) A state trust company may invest its secondary capital in

any type or character of equity or investment securities subject

to the exercise of prudent judgment according to the standards

provided by Subsection (f).

(g) The finance commission may adopt rules to administer and

carry out this section, including rules to:

(1) establish limits, requirements, or exemptions other than

those specified by this section for particular classes or

categories of investment; or

(2) limit or expand investment authority for state trust

companies for particular classes or categories of securities or

other property.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 528, Sec. 23, eff.

Sept. 1, 2001.

Sec. 184.102. TRANSACTIONS IN STATE TRUST COMPANY SHARES OR

PARTICIPATION SHARES. Except with the prior written approval of

the banking commissioner:

(1) a state trust company may not acquire its own shares or

participation shares unless the amount of its undivided profits

is sufficient to fully absorb the acquisition of the shares or

participation shares under regulatory accounting principles; and

(2) a state trust company may not acquire a lien on its own

shares or participation shares unless the amount of indebtedness

secured is less than the amount of the state trust company's

undivided profits.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 184.103. STATE TRUST COMPANY SUBSIDIARIES. (a) Except as

otherwise provided by this subtitle or rules adopted under this

subtitle, and subject to the exercise of prudent judgment, a

state trust company may invest its secondary capital to acquire

or establish one or more subsidiaries to conduct any activity

that may lawfully be conducted through the form of organization

chosen for the subsidiary. The factors to be considered by a

state trust company in exercise of prudent judgment include the

factors contained in Section 184.101(e).

(b) A state trust company that intends to acquire, establish, or

perform new activities through a subsidiary shall submit a letter

to the banking commissioner describing in detail the proposed

activities of the subsidiary.

(c) The state trust company may acquire or establish a

subsidiary or begin performing new activities in an existing

subsidiary on the 31st day after the date the banking

commissioner receives the state trust company's letter, unless

the banking commissioner specifies an earlier or later date. The

banking commissioner may extend the 30-day period on a

determination that the state trust company's letter raises issues

that require additional information or additional time for

analysis. If the period is extended, the state trust company may

acquire or establish the subsidiary, or perform new activities in

an existing subsidiary, only on prior written approval of the

banking commissioner.

(d) A subsidiary of a state trust company is subject to

regulation by the banking commissioner to the extent provided by

this subtitle or rules adopted under this section. In the absence

of limiting rules, the banking commissioner may regulate a

subsidiary as if it were a state trust company.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 528, Sec. 24, eff.

Sept. 1, 2001.

Sec. 184.104. OTHER INVESTMENT PROVISIONS. (a) Without the

prior written approval of the banking commissioner, a state trust

company may not make any investment of its secondary capital in

any investment that incurs or may incur, under regulatory

accounting principles, a liability or contingent liability for

the state trust company.

(b) The banking commissioner may, on a case-by-case basis,

require a state trust company to dispose of any investment of its

secondary capital, if the banking commissioner finds that the

divestiture of the asset is necessary to protect the safety and

soundness of the state trust company. The banking commissioner in

the exercise of discretion under this subsection shall consider

safety and soundness factors, including those contained in

Section 182.008(b). The proposed effective date of an order

requiring a state trust company to dispose of an asset must be

stated in the order and must be on or after the 21st day after

the date the proposed order is mailed or delivered. Unless the

state trust company requests a hearing before the banking

commissioner in writing before the effective date of the proposed

order, the order becomes effective and is final and

nonappealable.

(c) Subject to Subsections (a) and (b), to Section 184.105, and

to the exercise of prudent judgment, a state trust company may

invest its secondary capital in any type or character of

investment for the purpose of generating income or profit. The

factors to be considered by a state trust company in exercise of

prudent judgment include the factors contained in Section

184.101(e).

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 528, Sec. 25, eff.

Sept. 1, 2001.

Sec. 184.105. ENGAGING IN COMMERCE PROHIBITED. (a) Except as

otherwise provided by this subtitle or rules adopted under this

subtitle, a state trust company may not invest its funds in trade

or commerce by buying, selling, or otherwise dealing goods or by

owning or operating a business not part of the state trust

business, except as necessary to fulfill a fiduciary obligation

to a client.

(b) Under this section, engaging in an approved financial

activity or an activity incidental or complementary to a

financial activity, whether as principal or agent, is not

considered to be engaging in commerce.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 528, Sec. 26, eff.

Sept. 1, 2001.

SUBCHAPTER C. LOANS

Sec. 184.201. LENDING LIMITS. (a) A state trust company's

total outstanding loans and extensions of credit to a person

other than an insider may not exceed an amount equal to 15

percent of the state trust company's restricted capital.

(b) The aggregate loans and extensions of credit outstanding at

any time to insiders of the state trust company may not exceed an

amount equal to 15 percent of the state trust company's

restricted capital. All covered transactions between an insider

and a state trust company must be engaged in only on terms and

under circumstances, including credit standards, that are

substantially the same as those for comparable transactions with

a person other than an insider.

(c) The finance commission may adopt rules to administer this

section, including rules to:

(1) establish limits, requirements, or exemptions other than

those specified by this section for particular classes or

categories of loans or extensions of credit; and

(2) establish collective lending and investment limits.

(d) The banking commissioner may determine whether a loan or

extension of credit putatively made to a person will be

attributed to another person for purposes of this section.

(e) A state trust company may not lend trust deposits, except

that a trustee may make a loan to a beneficiary of the trust if

the loan is expressly authorized or directed by the instrument or

transaction establishing the trust.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 184.202. VIOLATION OF LENDING LIMIT. (a) An officer,

director, manager, managing participant, or employee of a state

trust company who approves or participates in the approval of a

loan with actual knowledge that the loan violates Section 184.201

is jointly and severally liable to the state trust company for

the lesser of the amount by which the loan exceeded applicable

lending limits or the state trust company's actual loss. The

person remains liable for that amount until the loan and all

prior indebtedness of the borrower to the state trust company

have been fully repaid.

(b) The state trust company may initiate a proceeding to collect

an amount due under this section at any time before the date the

borrower defaults on the subject loan or any prior indebtedness

or before the fourth anniversary of that date.

(c) A person who is liable for and pays amounts to the state

trust company under this section is entitled to an assignment of

the state trust company's claim against the borrower to the

extent of the payments.

(d) For purposes of this section, an officer, director, manager,

managing participant, or employee of a state trust company is

presumed to know the amount of the state trust company's lending

limit under Section 184.201 and the amount of the borrower's

aggregate outstanding indebtedness to the state trust company

immediately before a new loan or extension of credit to that

borrower.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 184.203. LEASE FINANCING TRANSACTION. (a) Subject to

rules adopted under this subtitle, a state trust company may

become the owner and lessor of tangible personal property for

lease financing transactions on a net lease basis on the specific

request and for the use of a client. Without the written approval

of the banking commissioner to continue holding property acquired

for leasing purposes under this subsection, the state trust

company may not hold the property more than six months after the

date of expiration of the original or any extended or renewed

lease period agreed to by the client for whom the property was

acquired or by a subsequent lessee.

(b) A rental payment received by the state trust company in a

lease financing transaction under this section is considered to

be rent and not interest or compensation for the use,

forbearance, or detention of money. However, a lease financing

transaction is considered to be a loan or extension of credit for

purposes of Sections 184.201 and 184.202.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 184.204. GENERAL BANKING PRIVILEGES NOT CONFERRED. This

subchapter does not confer general banking privileges on a state

trust company.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

SUBCHAPTER D. TRUST DEPOSITS

Sec. 184.301. TRUST DEPOSITS. (a) A state trust company may

deposit trust funds with itself as an investment if:

(1) the deposit is authorized by the settlor or beneficiary;

(2) the state trust company maintains as security for the

deposit a separate fund of securities, legal for trust

investments, under control of a federal reserve bank or a

clearing corporation, as defined by Section 8.102, Business &

Commerce Code, within or outside this state;

(3) the total market value of the security is at all times at

least equal to the amount of the deposit; and

(4) the separate fund is designated as a separate fund.

(b) A state trust company may make periodic withdrawals from or

additions to a securities fund required by Subsection (a) as long

as the required value is maintained. Income from the securities

in the fund belongs to the state trust company.

(c) Security for a deposit under this section is not required

for a deposit under Subsection (a) to the extent the deposit is

insured by the Federal Deposit Insurance Corporation or its

successor.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 184.302. GENERAL BANKING PRIVILEGES NOT CONFERRED. This

subchapter does not confer general banking privileges on a state

trust company.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

SUBCHAPTER E. LIABILITIES AND PLEDGE OF ASSETS

Sec. 184.401. BORROWING LIMIT. Except with the prior written

approval of the banking commissioner, a state trust company may

not have outstanding liabilities, excluding trust deposit

liabilities arising under Section 184.301, that exceed an amount

equal to five times its restricted capital.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 184.402. PLEDGE OF ASSETS. (a) A state trust company may

not pledge or create a lien on any of its assets except to

secure:

(1) the repayment of money borrowed;

(2) trust deposits as specifically authorized or required by:

(A) Section 184.301;

(B) Title 9, Property Code; or

(C) rules adopted under this chapter; or

(3) deposits made by:

(A) the United States;

(B) a state, county, or municipality; or

(C) an agency of the United States or a state, county, or

municipality.

(b) An act, deed, conveyance, pledge, or contract in violation

of this section is void.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.



CHAPTER 185. ENFORCEMENT ACTIONS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE F. TRUST COMPANIES

CHAPTER 185. ENFORCEMENT ACTIONS

SUBCHAPTER A. ENFORCEMENT ORDERS

Sec. 185.001. DETERMINATION LETTER. (a) If the banking

commissioner determines from examination or other credible

evidence that a state trust company is in a condition that may

warrant the issuance of an enforcement order under this chapter,

the banking commissioner may notify the state trust company in

writing of the determination, the requirements the state trust

company must satisfy to abate the determination, and the time in

which the requirements must be satisfied to avert further

administrative action. The determination letter must be delivered

by personal delivery or by registered or certified mail, return

receipt requested.

(b) The determination letter may be issued in connection with

the issuance of a cease and desist, removal, or prohibition order

under this subchapter or an order of supervision or

conservatorship under Subchapter B.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.002. CEASE AND DESIST ORDER. (a) The banking

commissioner has grounds to issue a cease and desist order to an

officer, employee, director, manager, or managing participant of

a state trust company, or the state trust company itself acting

through an authorized person, if the banking commissioner

determines from examination or other credible evidence that the

state trust company or person directly or indirectly has:

(1) violated this subtitle or another applicable law or rule;

(2) engaged in a breach of trust or other fiduciary duty;

(3) refused to submit to examination or examination under oath;

(4) conducted business in an unsafe or unsound manner; or

(5) violated a condition of the state trust company's charter or

an agreement between the state trust company or the person and

the banking commissioner or the department.

(b) If the banking commissioner has grounds for action under

Subsection (a) and finds that an order to cease and desist from a

violation or other conduct described by Subsection (a) appears to

be necessary and in the best interest of a state trust company

involved and its clients, creditors, and shareholders or

participants, the banking commissioner may serve a proposed cease

and desist order on the state trust company and each person who

committed or participated in the violation. The order must:

(1) be delivered by personal delivery or by registered or

certified mail, return receipt requested;

(2) state with reasonable certainty the grounds for the order;

and

(3) state the effective date of the order, which may not be

earlier than the 21st day after the date the order is mailed or

delivered.

(c) The order takes effect if the state trust company or person

against whom the order is directed does not request a hearing in

writing before the effective date. After taking effect, the order

is final and nonappealable as to that state trust company or

person.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.003. REMOVAL OR PROHIBITION ORDER. (a) The banking

commissioner has grounds to remove a present or former officer,

director, manager, managing participant, or employee of a state

trust company from office or employment in, or to prohibit a

controlling shareholder or participant or other person from

participation in the affairs of, the state trust company if the

banking commissioner determines from examination or other

credible evidence that:

(1) the person:

(A) intentionally committed or participated in the commission of

an act described by Section 185.002(a) with regard to the affairs

of the state trust company; or

(B) violated a final cease and desist order issued in response

to the same or a similar act;

(2) because of that action by the person:

(A) the state trust company has suffered or will probably suffer

financial loss or other damage;

(B) the interests of the trust company's clients have been or

could be prejudiced; or

(C) the person has received financial gain or other benefit by

reason of the violation; and

(3) that action by the person:

(A) involves personal dishonesty on the part of the person; or

(B) demonstrates wilful or continuing disregard for the safety

or soundness of the state trust company.

(b) If the banking commissioner has grounds for action under

Subsection (a) and finds that a removal or prohibition order

appears to be necessary and in the best interest of the state

trust company involved and its clients, creditors, and

shareholders or participants, the banking commissioner may serve

a proposed removal or prohibition order, as appropriate, on an

officer, employee, director, manager or managing participant,

controlling shareholder or participant, or other person alleged

to have committed or participated in the violation or other

conduct described by Section 185.002(a). The order must:

(1) be delivered by personal delivery or by registered or

certified mail, return receipt requested;

(2) state with reasonable certainty the grounds for removal or

prohibition; and

(3) state the effective date of the order, which may not be

earlier than the 21st day after the date the order is mailed or

delivered.

(c) The order takes effect if the person against whom the order

is directed does not request a hearing in writing before the

effective date. After taking effect the order is final and

nonappealable as to that person.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

6.017(a), eff. Sept. 1, 2001.

Sec. 185.004. HEARING ON PROPOSED ORDER. (a) A requested

hearing on a proposed order shall be held not later than the 30th

day after the date the first request for a hearing on the order

was received by the banking commissioner unless the parties agree

to a later hearing date. Not later than the 11th day before the

date of the hearing, each party shall be given written notice by

personal delivery or by registered or certified mail, return

receipt requested, of the date set by the banking commissioner

for the hearing. At the hearing, the banking commissioner has the

burden of proof, and each person against whom the order is

directed may cross-examine witnesses and present evidence to show

why the order should not be issued.

(b) After the hearing, the banking commissioner shall issue or

decline to issue the order. The order may be modified as

necessary to conform to the findings at the hearing and to

require the board to take necessary affirmative action to correct

the conditions cited in the order.

(c) An order issued under this section is immediately final for

purposes of enforcement and appeal. The order may be appealed as

provided by Sections 181.202-181.204.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.005. EMERGENCY ORDER. (a) If the banking commissioner

believes that immediate action is needed to prevent immediate and

irreparable harm to the state trust company and its clients,

creditors, and shareholders or participants, the banking

commissioner may issue one or more cease and desist, removal, or

prohibition orders as emergency orders to become effective

immediately on service without prior notice or hearing. Service

must be by personal delivery or by registered or certified mail,

return receipt requested.

(b) In each emergency order the banking commissioner shall

notify the state trust company and any person against whom the

order is directed of:

(1) the specific conduct requiring the order;

(2) the citation of each statute or rule alleged to have been

violated;

(3) the immediate and irreparable harm alleged to be threatened;

and

(4) the right to a hearing.

(c) Unless a person against whom the order is directed requests

a hearing in writing before the 11th day after the date the order

is served on the person, the order is final and nonappealable as

to that person.

(d) A hearing requested under Subsection (c) must be:

(1) given priority over all other matters pending before the

banking commissioner; and

(2) held not later than the 20th day after the date the hearing

is requested unless the parties agree to a later hearing date.

(e) After the hearing, the banking commissioner may affirm,

modify, or set aside in whole or part the emergency order. An

order affirming or modifying the order is immediately final for

purposes of enforcement and appeal. The order may be appealed as

provided by Sections 181.202-181.204.

(f) An emergency order continues in effect unless the order is

stayed by the banking commissioner. The banking commissioner may

impose any condition before granting a stay of the emergency

order.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.006. COPY OF LETTER OR ORDER IN STATE TRUST COMPANY

RECORDS. A copy of any determination letter, proposed order,

emergency order, or final order issued by the banking

commissioner under this subchapter shall be immediately brought

to the attention of the board of the affected state trust

company, regardless of whether the state trust company is a

party, and filed in the minutes of the board. Each director,

manager, or managing participant shall immediately certify to the

banking commissioner in writing that the certifying person has

read and understood the determination letter, proposed order,

emergency order, or final order. The required certification may

not be considered an admission of a person in a subsequent legal

or administrative proceeding.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.007. EFFECT OF FINAL REMOVAL OR PROHIBITION ORDER. (a)

Except as provided by other law, without the prior written

approval of the banking commissioner, a person subject to a final

and enforceable removal or prohibition order issued by the

banking commissioner, or by another state, federal, or foreign

financial institution regulatory agency, may not:

(1) serve as a director, officer, or employee of a state trust

company, state bank, or other entity chartered or licensed by the

banking commissioner under the laws of this state while the order

is in effect, including an interstate branch, trust office, or

representative office in this state of an out-of-state bank,

trust company, or foreign bank;

(2) directly or indirectly participate in any manner in the

management of such an entity;

(3) directly or indirectly vote for a director of such an

entity; or

(4) solicit, procure, transfer, attempt to transfer, vote, or

attempt to vote a proxy, consent, or authorization with respect

to voting rights in such an entity.

(b) The person subject to the order remains entitled to receive

dividends or a share of profits, return of contribution, or other

distributive benefit from an entity identified in Subsection

(a)(1) with respect to voting securities in the entity owned by

the person.

(c) If voting securities of an entity identified in Subsection

(a)(1) cannot be voted under this section, the voting securities

are considered to be authorized but unissued for purposes of

determining the procedures for and results of the affected vote.

(d) Participants of a limited trust association in which a

participant has been finally removed or prohibited from

participation in the state trust company's affairs under this

subchapter shall elect a board of managers.

(e) This section and Section 185.008 do not prohibit a removal

or prohibition order that has indefinite duration or that by its

terms is perpetual.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 412, Sec. 3.10,

eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec.

6.018(a), eff. Sept. 1, 2001.

Sec. 185.008. LIMITATION ON ACTION. The banking commissioner

may not initiate an enforcement action under this subchapter

later than the fifth anniversary of the date the banking

commissioner discovered or reasonably should have discovered the

conduct involved.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.009. ENFORCEMENT OF FINAL ORDER. (a) If the banking

commissioner reasonably believes that a state trust company or

person has violated a final and enforceable cease and desist,

removal, or prohibition order issued under this subchapter, the

banking commissioner may:

(1) initiate administrative penalty proceedings against the

state trust company under Section 185.010;

(2) refer the matter to the attorney general for enforcement by

injunction or other available remedy; or

(3) pursue any other action the banking commissioner considers

appropriate under applicable law.

(b) If the attorney general prevails in an action brought under

Subsection (a)(2), the attorney general is entitled to recover

reasonable attorney's fees from a state trust company or person

violating the order.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.010. ADMINISTRATIVE PENALTY. (a) The banking

commissioner may initiate a proceeding for an administrative

penalty against a state trust company by serving on the state

trust company notice of the time and place of a hearing on the

penalty. The hearing may not be held earlier than the 20th day

after the date the notice is served. The notice must:

(1) be served by personal delivery or registered or certified

mail, return receipt requested; and

(2) contain a statement of the conduct alleged to be in

violation of the order.

(b) In determining whether an order has been violated, the

banking commissioner shall consider the maintenance of procedures

reasonably adopted to ensure compliance with the order.

(c) If the banking commissioner determines after the hearing

that an order has been violated, the banking commissioner may

impose an administrative penalty against a state trust company in

an amount not to exceed $500 for each day the state trust company

violates the final order.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.011. PAYMENT OR APPEAL OF ADMINISTRATIVE PENALTY. (a)

When a penalty order under Section 185.010 becomes final, a state

trust company shall pay the penalty or appeal by filing a

petition for judicial review.

(b) The petition for judicial review stays the penalty order

during the period preceding the decision of the court. If the

court sustains the order, the court shall order the state trust

company to pay the full amount of the penalty or a lower amount

determined by the court. If the court does not sustain the order,

a penalty is not owed. If the final judgment of the court

requires payment of a penalty, interest accrues on the penalty,

at the rate charged on loans to depository institutions by the

New York Federal Reserve Bank, beginning on the date the judgment

is final and ending on the date the penalty and interest are

paid.

(c) If the state trust company does not pay the penalty imposed

under a final and nonappealable penalty order, the banking

commissioner shall refer the matter to the attorney general for

enforcement. The attorney general is entitled to recover

reasonable attorney's fees from the state trust company if the

attorney general prevails in judicial action necessary for

collection of the penalty.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.012. CONFIDENTIALITY OF RECORDS. A copy of a notice,

correspondence, transcript, pleading, or other document in the

records of the department relating to an order issued under this

subchapter is confidential and may be released only as provided

by Subchapter D, Chapter 181, except that the banking

commissioner periodically shall publish all final removal and

prohibition orders. The banking commissioner may release a final

cease and desist order or information relating to the existence

of the order to the public if the banking commissioner concludes

that the release would enhance effective enforcement of the

order.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.013. COLLECTION OF FEES. The banking commissioner may

sue to enforce the collection of a fee owed to the department

under a law administered by the banking commissioner. In the suit

a certificate by the banking commissioner showing the delinquency

is prima facie evidence of:

(1) the levy of the fee or the delinquency of the stated fee

amount; and

(2) compliance by the banking commissioner with the law relating

to the computation and levy of the fee.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

SUBCHAPTER B. SUPERVISION AND CONSERVATORSHIP

Sec. 185.101. ORDER OF SUPERVISION. (a) The banking

commissioner by order may appoint a supervisor over a state trust

company if the banking commissioner determines from examination

or other credible evidence that the state trust company is in

hazardous condition and that an order of supervision appears to

be necessary and in the best interest of the state trust company

and its clients, creditors, and shareholders or participants, or

the public.

(b) The banking commissioner may issue the order without prior

notice.

(c) The supervisor serves until the earlier of:

(1) the expiration of the period stated in the order of

supervision; or

(2) the date the banking commissioner determines that the

requirements for abatement of the order have been satisfied.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.102. ORDER OF CONSERVATORSHIP. (a) The banking

commissioner by order may appoint a conservator for a state trust

company if the banking commissioner determines from examination

or other credible evidence that the state trust company is in

hazardous condition and immediate and irreparable harm is

threatened to the state trust company, its clients, creditors, or

shareholders or participants, or the public.

(b) The banking commissioner may issue the order without prior

notice at any time before, during, or after the period of

supervision.

(c) An order of conservatorship issued under this section must

specifically state the basis for the order.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.103. HEARING. (a) An order issued under Section

185.101 or 185.102 must contain or be accompanied by a notice

that, at the request of the state trust company, a hearing will

be held before the banking commissioner at which the state trust

company may cross-examine witnesses and present evidence to

contest the order or show that it has satisfied all requirements

for abatement of the order. The banking commissioner has the

burden of proof for any continuation of the order or the issuance

of a new order.

(b) To contest or modify the order or demonstrate that it has

satisfied all requirements for abatement of the order, the state

trust company shall submit to the banking commissioner a written

request for a hearing. The request must state the grounds for the

request to set aside or modify the order. On receiving a request

for hearing, the banking commissioner shall serve notice of the

time and place of the hearing, which must be not later than the

10th day after the date the banking commissioner receives the

request for a hearing unless the parties agree to a later hearing

date. The notice must be delivered by personal delivery or by

registered or certified mail, return receipt requested.

(c) The banking commissioner may:

(1) delay a decision for a prompt examination of the state trust

company; and

(2) reopen the record as necessary to allow presentation of the

results of the examination and appropriate opportunity for

cross-examination and presentation of other relevant evidence.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.104. POST-HEARING ORDER. (a) If after the hearing the

banking commissioner finds that the state trust company has been

rehabilitated, that its hazardous condition has been remedied,

that irreparable harm is no longer threatened, or that the state

trust company should otherwise be released from the order, the

banking commissioner shall release the state trust company from

the order, subject to conditions the banking commissioner from

the evidence believes are warranted to preserve the safety and

soundness of the state trust company.

(b) If after the hearing the banking commissioner finds that the

state trust company has failed to comply with the lawful

requirements of the banking commissioner, has not been

rehabilitated, is insolvent, or otherwise continues in hazardous

condition, the banking commissioner by order shall:

(1) appoint or reappoint a supervisor pursuant to Section

185.101;

(2) appoint or reappoint a conservator pursuant to Section

185.102; or

(3) take other appropriate action authorized by law.

(c) An order issued under Subsection (b) is immediately final

for purposes of appeal. The order may be appealed as provided by

Sections 181.202-181.204.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.105. CONFIDENTIALITY OF RECORDS. An order issued under

this subchapter and a copy of a notice, correspondence,

transcript, pleading, or other document in the records of the

department relating to the order are confidential and may be

released only as provided by Subchapter D, Chapter 181, except

that the banking commissioner may release to the public an order

or information relating to the existence of an order if the

banking commissioner concludes that the release would enhance

effective enforcement of the order.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.106. DUTIES OF STATE TRUST COMPANY UNDER SUPERVISION.

During a period of supervision, a state trust company, without

the prior approval of the banking commissioner or the supervisor

or as otherwise permitted or restricted by the order of

supervision, may not:

(1) dispose of, sell, transfer, convey, or encumber the state

trust company's assets;

(2) lend or invest the state trust company's funds;

(3) incur a debt, obligation, or liability;

(4) pay a cash dividend to the state trust company's

shareholders or participants; or

(5) solicit or accept any new client accounts.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.107. POWERS AND DUTIES OF CONSERVATOR. (a) A

conservator appointed under this subchapter shall immediately

take charge of the state trust company and all of its property,

books, records, and affairs on behalf and at the direction and

control of the banking commissioner.

(b) Subject to any limitation contained in the order of

appointment or other direction of the banking commissioner, the

conservator has all the powers of the directors, managers,

managing participants, officers, and shareholders or participants

of a state trust company and shall conduct the business of the

state trust company and take all steps the conservator considers

appropriate to remove the causes and conditions requiring the

conservatorship. During the conservatorship, the board may not

direct or participate in the affairs of the state trust company.

(c) Except as otherwise provided by this subchapter, by rules

adopted under this subtitle, or by Section 12.106, the

conservator has the rights and privileges and is subject to the

duties, restrictions, penalties, conditions, and limitations of

the directors, officers, and employees of state trust companies.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.108. QUALIFICATIONS OF APPOINTEE. The banking

commissioner may appoint as a supervisor or conservator any

person who in the judgment of the banking commissioner is

qualified to serve. The banking commissioner may serve as, or may

appoint an employee of the department to serve as, a supervisor

or conservator.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.109. EXPENSES. (a) The banking commissioner shall

determine and approve the reasonable expenses attributable to the

service of a supervisor or conservator, including costs incurred

by the department and the compensation and expenses of the

supervisor or conservator and any professional employees

appointed to represent or assist the supervisor or conservator.

The banking commissioner or an employee of the department may not

receive compensation in addition to salary for serving as

supervisor or conservator, but the department may receive

reimbursement for the fully allocated personnel cost associated

with service of the banking commissioner or an employee as

supervisor or conservator.

(b) All approved expenses shall be paid by the state trust

company as the banking commissioner determines. The banking

commissioner has a lien against the assets and funds of the state

trust company to secure payment of approved expenses. The lien

has a higher priority than any other lien against the state trust

company.

(c) Notwithstanding any other provision of this subchapter, the

state trust company may employ an attorney and other persons the

state trust company selects to assist the state trust company in

contesting or satisfying the requirements of an order of

supervision or conservatorship. The banking commissioner shall

authorize the payment of reasonable fees and expenses from the

state trust company for the attorney or other persons as expenses

of the supervision or conservatorship.

(d) The banking commissioner may defer collection of assessment

and examination fees by the department from the state trust

company during a period of supervision or conservatorship if

deferral appears to aid prospects for rehabilitation. As a

condition of release from supervision or conservatorship, the

banking commissioner may require the rehabilitated state trust

company to pay or develop a reasonable plan for payment of

deferred fees.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.110. REVIEW OF SUPERVISOR OR CONSERVATOR DECISIONS.

(a) Notwithstanding Section 185.107(b), a majority of the state

trust company's board, acting directly or through counsel who

affirmatively represents that the requisite majority has been

obtained, may request in writing that the banking commissioner

review an action taken or proposed by the supervisor or

conservator. The request must specify why the action would not be

in the best interest of the state trust company. The banking

commissioner shall investigate to the extent necessary and make a

prompt written ruling on the request. If the action has not yet

been taken or if the effect of the action can be postponed, the

banking commissioner may stay the action on request pending

review.

(b) If a majority of the state trust company's board objects to

the banking commissioner's ruling, the majority may request a

hearing before the banking commissioner. The request must be made

not later than the 10th day after the date the state trust

company is notified of the ruling.

(c) The banking commissioner shall give the board notice of the

time and place of the hearing by personal delivery or by

registered or certified mail, return receipt requested. The

hearing may not be held later than the 10th day after the date

the banking commissioner receives the request for a hearing

unless the parties agree to a later hearing date. At the hearing

the board has the burden of proof to demonstrate that the action

is not in the best interest of the state trust company.

(d) After the hearing, the banking commissioner may affirm,

modify, or set aside in whole or part the prior ruling. An order

supporting the action contested by the board is immediately final

for purposes of appeal. The order may be appealed as provided by

Sections 181.202-181.204. If the order is appealed to the finance

commission, the finance commission may:

(1) affirm, terminate, or modify the order;

(2) continue or end supervision or conservatorship; and

(3) order further relief as justice, equity, and protection of

clients, creditors, and the public require.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.111. SUIT FILED AGAINST OR ON BEHALF OF STATE TRUST

COMPANY UNDER SUPERVISION OR CONSERVATORSHIP. (a) A suit filed

against a state trust company while the state trust company is

under conservatorship, or against a person in connection with an

action taken or decision made by that person as a supervisor or

conservator of a state trust company, must be brought in Travis

County regardless of whether the state trust company remains

under an order of supervision or conservatorship.

(b) A conservator may sue a person on the trust company's behalf

to preserve, protect, or recover state trust company assets,

including claims or causes of action. The suit may be in:

(1) Travis County; or

(2) another location where jurisdiction and venue against that

person may be obtained under law.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.112. DURATION. A supervisor or conservator serves for

the period necessary to accomplish the purposes of the

supervision or conservatorship as intended by this subchapter. A

rehabilitated state trust company shall be returned to its former

or new management under conditions reasonable and necessary to

prevent recurrence of the conditions causing the supervision or

conservatorship.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.113. ADMINISTRATIVE ELECTION OF REMEDIES. The banking

commissioner may take any action authorized under Chapter 186

regardless of the existence of supervision or conservatorship. A

period of supervision or conservatorship is not required before a

trust company is closed for liquidation or other remedial action

is taken.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.114. RELEASE BEFORE HEARING. This subchapter does not

prevent release of a state trust company from supervision or

conservatorship before a hearing if the banking commissioner is

satisfied that requirements for abatement have been adequately

satisfied.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

SUBCHAPTER C. UNAUTHORIZED TRUST ACTIVITY: INVESTIGATION AND

ENFORCEMENT

Sec. 185.201. INVESTIGATION OF UNAUTHORIZED TRUST ACTIVITY. (a)

If the banking commissioner has reason to believe that a person

has engaged, is engaging, or is likely to engage in an

unauthorized trust activity, the banking commissioner may:

(1) investigate as necessary within or outside this state to:

(A) determine whether the unauthorized trust activity has

occurred or is likely to occur; or

(B) aid in the enforcement of the laws administered by the

banking commissioner;

(2) initiate appropriate disciplinary action as provided by this

subchapter; and

(3) report any unauthorized trust activity to a law enforcement

agency or another regulatory agency with appropriate

jurisdiction.

(b) The banking commissioner may:

(1) on written request furnish to a law enforcement agency

evidence the banking commissioner has compiled in connection with

the unauthorized activity, including materials, documents,

reports, and complaints; and

(2) assist the law enforcement agency or other regulatory agency

as requested.

(c) A person acting without malice, fraudulent intent, or bad

faith is not subject to liability, including liability for libel,

slander, or other relevant tort, because the person files a

report or furnishes, orally or in writing, information concerning

a suspected, anticipated, or completed unauthorized activity to a

law enforcement agency, the banking commissioner or another

regulatory agency with appropriate jurisdiction, or an agent or

employee of a law enforcement agency, the banking commissioner,

or other regulatory agency. The person is entitled to attorney's

fees and court costs if the person prevails in an action for

libel, slander, or any other relevant tort based on the report or

other information the person furnished as provided by this

subchapter.

(d) This section does not:

(1) affect or modify a common law or statutory privilege or

immunity;

(2) preempt the authority or relieve the duty of a law

enforcement agency or other regulatory agency with appropriate

jurisdiction to investigate and prosecute suspected criminal

acts;

(3) prohibit a person from voluntarily disclosing information to

a law enforcement agency or other regulatory agency; or

(4) limit a power or duty granted to the banking commissioner

under this subtitle or other law.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.202. SUBPOENA AUTHORITY. (a) This section applies

only to an investigation of an unauthorized trust activity as

provided by Section 185.201, and does not affect the conduct of a

contested case under Chapter 2001, Government Code.

(b) The banking commissioner may issue a subpoena to compel the

attendance and testimony of a witness or the production of a

book, account, record, paper, or correspondence relating to a

matter that the banking commissioner has authority to consider or

investigate at the department's offices in Austin or at another

place the banking commissioner designates.

(c) The subpoena must be signed and issued by the banking

commissioner or a deputy banking commissioner.

(d) A person who is required by subpoena to attend a proceeding

before the banking commissioner is entitled to receive:

(1) reimbursement for mileage, in the amount provided for travel

by a state employee, for traveling to or returning from a

proceeding that is more than 25 miles from the witness's

residence; and

(2) a fee for each day or part of a day the witness is

necessarily present as a witness in an amount equal to the per

diem travel allowance of a state employee.

(e) The banking commissioner may serve the subpoena or have it

served by an authorized agent of the banking commissioner, a

sheriff, or a constable. The sheriff or constable's fee for

serving the subpoena is the same as the fee paid the sheriff or

constable for similar services.

(f) A person possessing materials located outside this state

that are requested by the banking commissioner may make the

materials available to the banking commissioner or a

representative of the banking commissioner for examination at the

place where the materials are located. The banking commissioner

may:

(1) designate a representative, including an official of the

state in which the materials are located, to examine the

materials; and

(2) respond to a similar request from an official of another

state, the United States, or a foreign country.

(g) A subpoena issued under this section to a financial

institution is not subject to Section 59.006.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 412, Sec. 3.11,

eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec.

6.103(e), eff. Sept. 1, 2001.

Sec. 185.203. ENFORCEMENT OF SUBPOENA. (a) If necessary, the

banking commissioner may apply to a district court in Travis

County or in the county in which the subpoena was served for

enforcement of the subpoena, and the court may issue an order

compelling compliance.

(b) If the court orders compliance with the subpoena or finds

the person in contempt for failure to obey the order, the banking

commissioner, or the attorney general if representing the banking

commissioner, may recover reasonable court costs, attorney's

fees, and investigative costs incurred in the proceeding.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.204. CONFIDENTIALITY OF SUBPOENAED RECORDS. (a) A

book, account, record, paper, correspondence, or other document

subpoenaed and produced under Section 185.202 that is otherwise

made privileged or confidential by law remains privileged or

confidential unless admitted into evidence at an administrative

hearing or in a court. The banking commissioner may issue an

order protecting the confidentiality or privilege of the document

and restricting its use or distribution by any person or in any

proceeding, other than a proceeding before the banking

commissioner.

(b) Subject to Subchapter D, Chapter 181, and confidentiality

provisions of other law administered by the banking commissioner,

information or material acquired under Section 185.202 under a

subpoena is not a public record for the period the banking

commissioner considers reasonably necessary to complete the

investigation, protect the person being investigated from

unwarranted injury, or serve the public interest. The information

or material is not subject to a subpoena, except a grand jury

subpoena, until released for public inspection by the banking

commissioner or, after notice and a hearing, a district court

determines that the public interest and any investigation by the

banking commissioner would not be jeopardized by obeying the

subpoena. The district court order may not apply to:

(1) a record or communication received from another law

enforcement or regulatory agency except on compliance with the

confidentiality laws governing the records of the other agency;

or

(2) an internal note, memorandum, report, or communication made

in connection with a matter that the banking commissioner has the

authority to consider or investigate, except on good cause and

compliance with applicable confidentiality laws.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.205. EVIDENCE. (a) On certification by the banking

commissioner, a book, record, paper, or document produced or

testimony taken as provided by Section 185.202 and held by the

department is admissible as evidence in any case without prior

proof of its correctness and without other proof. The certified

book, record, document, or paper, or a certified copy, is prima

facie evidence of the facts it contains.

(b) This section does not limit another provision of this

subtitle or a law that provides for the admission of evidence or

its evidentiary value.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.206. CEASE AND DESIST ORDER REGARDING UNAUTHORIZED

TRUST ACTIVITY. (a) The banking commissioner may serve a

proposed cease and desist order on a person the banking

commissioner believes is engaging or is likely to engage in an

unauthorized trust activity. The order must:

(1) be delivered by personal delivery or registered or certified

mail, return receipt requested, to the person's last known

address;

(2) state the acts or practices alleged to be an unauthorized

activity; and

(3) state the effective date of the order, which may not be

earlier than the 21st day after the date the proposed order is

mailed or delivered.

(b) Unless the person against whom the proposed order is

directed requests a hearing in writing before the effective date

of the proposed order, the order takes effect and is final and

nonappealable as to that person.

(c) A requested hearing on a proposed order shall be held not

later than the 30th day after the date the first written request

for a hearing on the order is received by the banking

commissioner unless the parties agree to a later hearing date. At

the hearing, the banking commissioner has the burden of proof and

must present evidence in support of the order. Each person

against whom the order is directed may cross-examine witnesses

and show cause why the order should not be issued.

(d) After the hearing, the banking commissioner shall issue or

decline to issue a cease and desist order. The proposed order may

be modified as necessary to conform to the findings at the

hearing. An order issued under this subsection:

(1) is immediately final for purposes of enforcement and appeal;

and

(2) must require the person to immediately cease and desist from

the unauthorized trust activity.

(e) The banking commissioner may release a final cease and

desist order issued under this section or information relating to

the existence of the order to the public if the banking

commissioner finds that the release would enhance the effective

enforcement of the order or will serve the public interest.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.207. EMERGENCY CEASE AND DESIST ORDER. (a) The

banking commissioner may issue an emergency cease and desist

order to a person who the banking commissioner reasonably

believes is engaging in a continuing unauthorized trust activity

that is fraudulent or threatens immediate and irreparable public

harm.

(b) The order must:

(1) be delivered on issuance to each person affected by the

order by personal delivery or registered or certified mail,

return receipt requested, to the person's last known address;

(2) state the specific charges and require the person

immediately to cease and desist from the unauthorized activity;

and

(3) contain a notice that a request for hearing may be filed

under this section.

(c) Unless a person against whom the emergency order is directed

requests a hearing in writing before the 11th day after the date

it is served on the person, the emergency order is final and

nonappealable as to that person. A request for a hearing must:

(1) be in writing and directed to the banking commissioner; and

(2) state the grounds for the request to set aside or modify the

order.

(d) On receiving a request for a hearing, the banking

commissioner shall serve notice of the time and place of the

hearing by personal delivery or registered or certified mail,

return receipt requested. The hearing must be held not later than

the 10th day after the date the banking commissioner receives the

request for a hearing unless the parties agree to a later hearing

date. At the hearing, the banking commissioner has the burden of

proof and must present evidence in support of the order. The

person requesting the hearing may cross-examine witnesses and

show cause why the order should not be affirmed.

(e) After the hearing, the banking commissioner shall affirm,

modify, or set aside in whole or part the emergency cease and

desist order. An order affirming or modifying the emergency cease

and desist order is immediately final for purposes of enforcement

and appeal.

(f) An order continues in effect unless the order is stayed by

the banking commissioner. The banking commissioner may impose any

condition before granting a stay of the order.

(g) The banking commissioner may release a final cease and

desist order issued under this section or information regarding

the existence of the order to the public if the banking

commissioner finds that the release would enhance the effective

enforcement of the order or will serve the public interest.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.208. APPEAL OF CEASE AND DESIST ORDER. (a) A person

affected by a cease and desist order issued, affirmed, or

modified after a hearing may file a petition for judicial review.

(b) A filed petition for judicial review does not stay or vacate

the order unless the court, after hearing, specifically stays or

vacates the order.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.209. VIOLATION OF FINAL CEASE AND DESIST ORDER. (a)

If the banking commissioner reasonably believes that a person has

violated a final and enforceable cease and desist order, the

banking commissioner may:

(1) initiate administrative penalty proceedings under Section

185.210;

(2) refer the matter to the attorney general for enforcement by

injunction and any other available remedy; or

(3) pursue any other action the banking commissioner considers

appropriate under applicable law.

(b) If the attorney general prevails in an action brought under

Subsection (a)(2), the attorney general is entitled to reasonable

attorney's fees.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.210. ADMINISTRATIVE PENALTY. (a) The banking

commissioner may initiate an action for an administrative penalty

against a person for a violation of a cease and desist order by

serving on the person notice of the time and place of a hearing

on the penalty. The notice must be delivered by personal delivery

or registered or certified mail, return receipt requested, to the

person's last known address. The hearing may not be held earlier

than the 20th day after the date the notice is served. The notice

must contain a statement of the facts or conduct alleged to be in

violation of the cease and desist order.

(b) In determining whether a cease and desist order has been

violated, the banking commissioner shall consider the maintenance

of procedures reasonably adopted to ensure compliance with the

order.

(c) If the banking commissioner after the hearing determines

that a cease and desist order has been violated, the banking

commissioner may:

(1) impose an administrative penalty in an amount not to exceed

$25,000 for each separate act of unauthorized activity;

(2) direct the person against whom the order was issued to make

complete restitution, in the form and amount and within the

period determined by the banking commissioner, to each resident

of this state and entity operating in this state damaged by the

violation; or

(3) both impose the penalty and direct restitution.

(d) In determining the amount of the penalty and whether to

impose restitution, the banking commissioner shall consider:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of any prohibited act;

(2) the economic harm caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter future violations;

(5) efforts to correct the violation;

(6) whether the violation was intentional or unintentional;

(7) the financial ability of the person against whom the penalty

is to be assessed; and

(8) any other matter that justice may require.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.211. PAYMENT AND APPEAL OF ADMINISTRATIVE PENALTY. (a)

When an administrative penalty order under Section 185.210

becomes final, a person affected by the order, within the time

permitted by law for appeal, shall:

(1) pay the amount of the penalty;

(2) pay the amount of the penalty and file a petition for

judicial review contesting the occurrence of the violation, the

amount of the penalty, or both; or

(3) without paying the amount of the penalty, file a petition

for judicial review contesting the occurrence of the violation,

the amount of the penalty, or both.

(b) Within the time permitted by law for appeal, a person who

acts under Subsection (a)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the amount of the penalty to the court for placement

in an escrow account; or

(B) giving the court a supersedeas bond that is approved by the

court for the amount of the penalty and that is effective until

all judicial review of the order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the amount

of the penalty and is financially unable to give the supersedeas

bond; and

(B) giving a copy of the affidavit to the banking commissioner

by certified mail.

(c) Not later than the fifth day after the date the banking

commissioner receives a copy of an affidavit under Subsection

(b)(2), the banking commissioner may file with the court a

contest to the affidavit. The court shall hold a hearing on the

facts alleged in the affidavit as soon as practicable and shall

stay the enforcement of the penalty on finding that the alleged

facts are true. The person who files an affidavit has the burden

of proving that the person is financially unable to pay the

amount of the penalty and to give a supersedeas bond.

(d) If the person does not pay the amount of the penalty and the

enforcement of the penalty is not stayed, the banking

commissioner may refer the matter to the attorney general for

collection of the amount of the penalty.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 185.212. JUDICIAL REVIEW OF ADMINISTRATIVE PENALTY. (a)

If on judicial review the court sustains the penalty order, the

court shall order the person to pay the full amount of the

penalty or a lower amount determined by the court. If the court

does not sustain the order, a penalty is not owed.

(b) When the judgment of the court becomes final, if the person

paid the amount of the penalty and if that amount is reduced or

is not upheld by the court, the court shall order that the

appropriate amount plus accrued interest computed at the annual

rate of 10 percent be remitted to the person. The interest shall

be paid for the period beginning on the date the penalty was paid

and ending on the date the penalty is remitted. If the person

gave a supersedeas bond and the amount of the penalty is not

upheld by the court, the court shall order the release of the

bond. If the person gave a supersedeas bond and the amount of the

penalty is reduced, the court shall order the release of the bond

after the person pays the amount of the penalty.

(c) If the judgment of the court requires payment of a penalty

that has not previously been paid, the court shall order as part

of its judgment that interest accrues on the penalty at the

annual rate of 10 percent, beginning on the date the judgment is

final and ending on the date the penalty and interest are paid.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.



CHAPTER 186. DISSOLUTION AND RECEIVERSHIP

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE F. TRUST COMPANIES

CHAPTER 186. DISSOLUTION AND RECEIVERSHIP

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 186.001. DEFINITION. In this chapter, "administrative

expense" means:

(1) an expense designated as an administrative expense by

Subchapter C or D;

(2) court costs and expenses of operation and liquidation of a

state trust company estate;

(3) wages owed to an employee of a state trust company for

services rendered within three months before the date the state

trust company was closed for liquidation and not exceeding:

(A) $2,000 to each employee; or

(B) another amount set by rules adopted under this subtitle;

(4) current wages owed to a state trust company employee whose

services are retained by the receiver for services rendered after

the date the state trust company is closed for liquidation;

(5) an unpaid expense of supervision or conservatorship of the

state trust company before its closing for liquidation; and

(6) any unpaid fees or assessments owed to the department.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.002. REMEDIES EXCLUSIVE. (a) Unless the banking

commissioner so requests, a court may not:

(1) order the closing or suspension of operation of a state

trust company; or

(2) appoint for a state trust company a receiver, supervisor,

conservator, or liquidator, or other person with similar

responsibility.

(b) A person may not be designated receiver, supervisor,

conservator, or liquidator without the voluntary approval and

concurrence of the banking commissioner.

(c) This chapter prevails over any other conflicting law of this

state.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.003. FEDERAL DEPOSIT INSURANCE CORPORATION AS

LIQUIDATOR. (a) The banking commissioner without court action

may tender a state trust company that has been closed for

liquidation to the Federal Deposit Insurance Corporation or its

successor as receiver and liquidating agent if the trust deposits

of the state trust company were insured by the Federal Deposit

Insurance Corporation or its successor on the date of closing.

(b) After acceptance of tender of the state trust company, the

Federal Deposit Insurance Corporation or its successor shall

perform the acts and duties as receiver of the state trust

company that it considers necessary or desirable and that are

permitted or required by federal law or this chapter.

(c) If the Federal Deposit Insurance Corporation or its

successor refuses to accept tender of the state trust company,

the banking commissioner shall act as receiver.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.004. APPOINTMENT OF INDEPENDENT RECEIVER. (a) On

request of the banking commissioner, the court in which a

liquidation proceeding is pending may:

(1) appoint an independent receiver; and

(2) require a suitable bond of the independent receiver.

(b) On appointment of an independent receiver, the banking

commissioner is discharged as receiver and remains a party to the

liquidation proceeding with standing to initiate or contest any

motion. The views of the banking commissioner are entitled to

deference unless they are inconsistent with the plain meaning of

this chapter.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.005. SUCCESSION OF TRUST POWERS. (a) If a state trust

company in the process of voluntary or involuntary dissolution

and liquidation is acting as trustee, guardian, executor,

administrator, or escrow agent, or in another fiduciary or

custodial capacity, the banking commissioner may authorize the

sale of the state trust company's administration of fiduciary

accounts to a successor entity with fiduciary powers.

(b) The successor entity, without the necessity of action by a

court or the creator or a beneficiary of the fiduciary

relationship, shall:

(1) continue the office, trust, or fiduciary relationship; and

(2) perform all the duties and exercise all the powers connected

with or incidental to the fiduciary relationship as if the

successor entity had been originally designated as the fiduciary.

(c) This section applies to all fiduciary relationships,

including a trust established for the benefit of a minor by court

order under Section 142.005, Property Code. This section does not

affect any right of a court or a party to the instrument

governing the fiduciary relationship to subsequently designate

another trustee as the successor fiduciary.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

SUBCHAPTER B. VOLUNTARY DISSOLUTION

Sec. 186.101. INITIATING VOLUNTARY DISSOLUTION. (a) A state

trust company may initiate voluntary dissolution and surrender

its charter as provided by this subchapter:

(1) with the approval of the banking commissioner;

(2) after complying with the provisions of the Business

Organizations Code regarding board and shareholder approval for

voluntary dissolution; and

(3) by filing the notice of dissolution as provided by Section

186.102.

(b) The shareholders or participants of a state trust company

initiating voluntary dissolution by resolution shall appoint one

or more persons to act as liquidating agent or committee. The

liquidating agent or committee shall conduct the liquidation as

provided by law and under the supervision of the board. The

board, in consultation with the banking commissioner, shall

require the liquidating agent or committee to give a suitable

bond.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 76, eff. September 1, 2007.

Sec. 186.102. FILING RESOLUTIONS WITH BANKING COMMISSIONER.

After resolutions to dissolve and liquidate a state trust company

have been adopted by the board and shareholders or participants,

a majority of the directors, managers, or managing participants

shall verify and file with the banking commissioner certified

copies of:

(1) the resolutions of the shareholders or participants that:

(A) are adopted at a meeting for which proper notice was given

or by unanimous written consent; and

(B) approve the dissolution and liquidation of the state trust

company;

(2) the resolutions of the board approving the dissolution and

liquidation of the state trust company if the trust company is

operated by a board of directors or managers;

(3) the notice to the shareholders or participants informing

them of the meeting described by Subdivision (1)(A); and

(4) a plan of liquidation.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

735, Sec. 18, eff. September 1, 2007.

Sec. 186.103. BANKING COMMISSIONER INVESTIGATION AND CONSENT.

The banking commissioner shall review the documentation submitted

under Section 186.102 and conduct any necessary investigation or

examination. If the proceedings appear to have been properly

conducted and the bond to be given by the liquidating agent or

committee is adequate for its purposes, the banking commissioner

shall consent to dissolution and direct the state trust company

to publish notice of its pending dissolution.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.104. NOTICE OF PENDING DISSOLUTION. (a) A state trust

company shall publish notice of its pending dissolution in a

newspaper of general circulation in each community where its home

office or an additional trust office is located:

(1) at least once each week for eight consecutive weeks; or

(2) at other times specified by the banking commissioner or

rules adopted under this subtitle.

(b) The notice must:

(1) be in the form and include the information required by the

banking commissioner; and

(2) state that:

(A) the state trust company is liquidating;

(B) clients, depositors, and creditors must present their claims

for payment on or before a specific date; and

(C) all safe deposit box holders and bailors of property left

with the state trust company should remove their property on or

before a specified date.

(c) The dates selected by the state trust company under

Subsection (b) must:

(1) be approved by the banking commissioner;

(2) allow the affairs of the state trust company to be wound up

as quickly as feasible; and

(3) allow creditors, clients, and owners of property adequate

time for presentation of claims, withdrawal of accounts, and

redemption of property.

(d) The banking commissioner may adjust the dates under

Subsection (b) with or without republication of notice if

additional time appears needed for the activities to which the

dates pertain.

(e) At the time of or promptly after publication of the notice,

the state trust company shall mail to each of the state trust

company's known clients, depositors, creditors, safe deposit box

holders, and bailors of property left with the state trust

company, at the mailing address shown on the state trust

company's records, an individual notice containing:

(1) the information required in a notice under Subsection (b);

and

(2) specific information pertinent to the account or property of

the addressee.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

6.019(a), eff. Sept. 1, 2001.

Sec. 186.105. SAFE DEPOSITS AND OTHER BAILMENTS. (a) A

contract between the state trust company and a person for

bailment, of deposit for hire, or for the lease of a safe, vault,

or box, ceases on the date specified in the notice as the date

for removal of property or a later date approved by the banking

commissioner. A person who has paid rental or storage charges for

a period extending beyond the date designated for removal of

property has an unsecured claim against the state trust company

for a refund of the unearned amount paid.

(b) If the property is not removed by the date the contract

ceases, an officer of the state trust company shall inventory the

property. In making the inventory, the officer may open a safe,

vault, box, package, parcel, or receptacle in the custody or

possession of the state trust company. The inventory must be made

in the presence of a notary public who is not an officer or

employee of the state trust company and who is bonded in an

amount and by sureties approved by the banking commissioner. The

property shall be marked to identify, to the extent possible, its

owner or the person who left it with the state trust company.

(c) After all property belonging to others that is in the state

trust company's custody and control has been inventoried, a

master list certified by the state trust company officer and the

notary public shall be furnished to the banking commissioner. The

master list shall be kept in a place and dealt with in a manner

the banking commissioner specifies pending delivery of the

property to its owner or to the comptroller as unclaimed

property.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.106. OFFICES TO REMAIN OPEN. Unless the banking

commissioner directs or consents otherwise, the home office and

all additional trust offices of a state trust company initiating

voluntary dissolution shall remain open for business during

normal business hours until the last date specified in published

notices for presentation of claims, withdrawal of accounts, and

redemption of property.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

6.020(a), eff. Sept. 1, 2001.

Sec. 186.107. FIDUCIARY ACTIVITIES. (a) As soon as practicable

after publication of the notice of dissolution, the state trust

company shall:

(1) terminate all fiduciary positions it holds;

(2) surrender all property held by it as a fiduciary; and

(3) settle its fiduciary accounts.

(b) Unless all fiduciary accounts are settled and transferred by

the last date specified in published notices or by the banking

commissioner and unless the banking commissioner directs

otherwise, the state trust company shall mail a notice to each

trustor and beneficiary of any remaining trust, escrow

arrangement, or other fiduciary relationship. The notice must

state:

(1) the location of an office open during normal business hours

where administration of the remaining fiduciary accounts will

continue until settled or transferred; and

(2) a telephone number at that office.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.108. FINAL LIQUIDATION. (a) After the state trust

company has taken all of the actions specified by Sections

186.102, 186.104, 186.105, and 186.107, paid all its debts and

obligations, and transferred all property for which a legal

claimant has been found after the time for presentation of claims

has expired, the state trust company shall make a list from its

books of the names of each depositor, creditor, owner of personal

property in the state trust company's possession or custody, or

lessee of any safe, vault, or box, who has not claimed or has not

received a deposit, debt, dividend, interest, balance, or other

amount or property due to the person. The list must be sworn to

or affirmed by a majority of the board or managing participants

of the state trust company.

(b) The state trust company shall:

(1) file the list and any necessary identifying information with

the banking commissioner;

(2) pay any unclaimed money and deliver any unclaimed property

to the comptroller as provided by Chapter 74, Property Code; and

(3) certify to the banking commissioner that the unclaimed money

has been paid and unclaimed property has been delivered to the

comptroller.

(c) After the banking commissioner has reviewed the list and has

reconciled the unclaimed cash and property with the amounts of

money and property reported and transferred to the comptroller,

the banking commissioner shall allow the state trust company to

distribute the state trust company's remaining assets, if any,

among its shareholders, participants, or participant-transferees

as their ownership interests appear.

(d) After distribution of all remaining assets under Subsection

(c), the state trust company shall file with the department:

(1) an affidavit and schedules sworn to or affirmed by a

majority of the board or managing participants, showing the

distribution to each shareholder, participant, or

participant-transferee;

(2) all copies of reports of examination of the state trust

company in its possession;

(3) its original charter or an affidavit stating that the

original charter is lost; and

(4) any certificates of authority for additional trust offices.

(e) After verifying the submitted information and documents, the

banking commissioner shall issue a certificate canceling the

charter of the state trust company.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

6.021(a), eff. Sept. 1, 2001.

Sec. 186.109. APPLICATION OF LAW TO STATE TRUST COMPANY IN

DISSOLUTION. A state trust company in the process of voluntary

dissolution and liquidation remains subject to this subtitle,

including provisions for examination by the banking commissioner,

and the state trust company shall furnish reports required by the

banking commissioner.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.110. AUTHORIZATION OF DEVIATION FROM PROCEDURES. The

banking commissioner may authorize a deviation from the

procedures for voluntary dissolution provided by this subchapter

if the banking commissioner determines that the interests of

claimants are not jeopardized by the deviation.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.111. CLOSURE BY BANKING COMMISSIONER FOR INVOLUNTARY

DISSOLUTION AND LIQUIDATION. The banking commissioner may close

the state trust company for involuntary dissolution and

liquidation under this chapter if the banking commissioner

determines that:

(1) the voluntary liquidation is:

(A) being conducted in an improper or illegal manner; or

(B) not in the best interests of the state trust company's

clients and creditors; or

(2) the state trust company is insolvent or imminently

insolvent.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.112. APPLICATION FOR NEW CHARTER. After a state trust

company's charter has been voluntarily surrendered and canceled,

the state trust company may not resume business or reopen except

on application for and approval of a new charter.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

SUBCHAPTER C. INVOLUNTARY DISSOLUTION AND LIQUIDATION

Sec. 186.201. ACTION TO CLOSE STATE TRUST COMPANY. (a) The

banking commissioner may by written order close and liquidate a

state trust company on finding that:

(1) the interests of its clients and creditors are jeopardized

by the state trust company's insolvency or imminent insolvency;

and

(2) the best interests of clients and creditors would be served

by requiring that the state trust company be closed and its

assets liquidated.

(b) A majority of the state trust company's directors, managers,

or managing participants may voluntarily close the state trust

company and place it with the banking commissioner for

liquidation.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 412, Sec. 3.12,

eff. Sept. 1, 2001.

Sec. 186.202. NOTICE AND EFFECT OF CLOSURE; APPOINTMENT OF

RECEIVER. (a) After closing a state trust company under Section

186.201, the banking commissioner shall attach to or otherwise

display at its main entrance a copy of the written closing order

issued under Section 186.201(a) and containing the findings on

which the closing of the state trust company is based. A

correspondent bank of the closed state trust company may not pay

an item drawn on the account of the closed state trust company

that is presented for payment after the correspondent has

received actual notice of closing unless it previously certified

the item for payment.

(b) As soon as practicable after posting the closing order at

the state trust company's main entrance, the banking commissioner

shall tender the state trust company to the Federal Deposit

Insurance Corporation as provided by Section 186.003 or initiate

a receivership proceeding by filing a certified copy of the

closing order in district court in Travis County, subject to

Subsection (c). The court in which the closing order is filed

shall docket it as a case styled, "In re liquidation of ____"

(inserting the name of the state trust company). When the closing

order is filed, the court has constructive custody of all the

state trust company's assets and any action that seeks to

directly or indirectly affect state trust company assets is

considered an intervention in the receivership proceeding and

subject to this subchapter and Subchapter D.

(c) Venue for an action instituted to effect, contest, or

intervene in the liquidation of a state trust company is in

Travis County, except that on motion filed and served

concurrently with or before the filing of the answer, the court

may, on a finding of good cause, transfer the action to the

county of the state trust company's home office.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 412, Sec. 3.13,

eff. Sept. 1, 2001.

Sec. 186.203. NATURE AND DURATION OF RECEIVERSHIP. (a) The

court may not require a bond from the banking commissioner as

receiver.

(b) A reference in this chapter to the receiver is a reference

to the banking commissioner as receiver and to any successors in

office, the Federal Deposit Insurance Corporation if acting as

receiver as provided by Section 186.003 and federal law, or an

independent receiver appointed at the request of the banking

commissioner as provided by Section 186.004.

(c) The receiver has all the powers of the directors, managers,

managing participants, officers, and shareholders or participants

of the state trust company as necessary to support an action

taken on behalf of the state trust company.

(d) The receiver and all employees and agents acting on behalf

of the receiver are acting in an official capacity and are

protected by Section 12.106. An act of the receiver is an act of

the state trust company in liquidation. This state or a political

subdivision of this state is not liable and may not be held

accountable for any debt or obligation of a state trust company

in receivership.

(e) Section 64.072, Civil Practice and Remedies Code, applies to

the receivership of a state trust company except as provided by

this subsection. A state trust company receivership shall be

administered continuously for the length of time necessary to

complete its purposes, and a period prescribed by other law

limiting the time for the administration of a receivership or of

corporate affairs generally, including Section 64.072(d), Civil

Practice and Remedies Code, does not apply.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.204. CONTEST OF LIQUIDATION. (a) A state trust

company, acting through a majority of its directors, managers, or

managing participants, may intervene in an action filed by the

banking commissioner closing a state trust company to challenge

the banking commissioner's closing of the state trust company and

to enjoin the banking commissioner or other receiver from

liquidating its assets. The state trust company must file the

intervention not later than the second business day after the

closing of the state trust company, excluding legal holidays. The

court may issue an ex parte order restraining the receiver from

liquidating state trust company assets pending a hearing on the

injunction. The receiver shall comply with the restraining order

but may petition the court for permission to liquidate an asset

as necessary to prevent its loss or diminution pending the

outcome of the injunction action.

(b) The court shall hear an action under Subsection (a) as

quickly as possible and shall give it priority over other

business.

(c) The state trust company or receiver may appeal the court's

judgment as in other civil cases, except that the receiver shall

retain all state trust company assets pending a final appellate

court order even if the banking commissioner does not prevail in

the trial court. If the banking commissioner prevails in the

trial court, liquidation of the state trust company may proceed

unless the trial court or appellate court orders otherwise. If

liquidation is enjoined or stayed pending appeal, the trial court

retains jurisdiction to permit liquidation of an asset as

necessary to prevent its loss or diminution pending the outcome

of the appeal.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.205. NOTICE OF STATE TRUST COMPANY CLOSING. (a) As

soon as reasonably practicable after initiation of the

receivership proceeding, the receiver shall publish notice, in a

newspaper of general circulation in each community where the

state trust company's home office or any additional trust office

is located. The notice must state that:

(1) the state trust company has been closed for liquidation;

(2) clients and creditors must present their claims for payment

on or before a specific date; and

(3) all safe deposit box holders and bailors of property left

with the state trust company should remove their property not

later than a specified date.

(b) A date that the receiver selects under Subsection (a):

(1) may not be earlier than the 121st day after the date of the

notice; and

(2) must allow:

(A) the affairs of the state trust company to be wound up as

quickly as feasible; and

(B) creditors, clients, and owners of property adequate time for

presentation of claims, withdrawal of accounts, and redemption of

property.

(c) The receiver may adjust the dates under Subsection (a) with

the approval of the court and with or without republication of

notice if additional time appears needed for those activities.

(d) As soon as reasonably practicable given the state of state

trust company records and the adequacy of staffing, the receiver

shall mail to each of the state trust company's known clients,

creditors, safe deposit box holders, and bailors of property left

with the state trust company, at the mailing address shown on the

state trust company's records, an individual notice containing

the information required in a notice under Subsection (a) and

specific information pertinent to the account or property of the

addressee.

(e) The receiver may determine the form and content of notices

under this section.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

6.022(a), eff. Sept. 1, 2001.

Sec. 186.206. INVENTORY. As soon as reasonably practicable

given the state of state trust company records and the adequacy

of staffing, the receiver shall prepare a comprehensive inventory

of the state trust company's assets for filing with the court.

The inventory is open to inspection.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.207. RECEIVER'S TITLE AND PRIORITY. (a) The receiver

has the title to all the state trust company's property,

contracts, and rights of action, wherever located, beginning on

the date the state trust company is closed for liquidation.

(b) The rights of the receiver have priority over a contractual

lien or statutory landlord's lien under Chapter 54, Property

Code, judgment lien, attachment lien, or voluntary lien that

arises after the date of the closing of the state trust company

for liquidation.

(c) The filing or recording of a receivership order in a record

office of this state gives the same notice that would be given by

a deed, bill of sale, or other evidence of title filed or

recorded by the state trust company in liquidation. The recording

clerk shall index a recorded receivership order in the records to

which the order relates.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.208. RIGHTS FIXED. The rights and liabilities of the

state trust company in liquidation and of a client, creditor,

officer, director, manager, managing participant, employee,

shareholder, participant, participant-transferee, agent, or other

person interested in the state trust company's estate are fixed

on the date of closing of the state trust company for liquidation

except as otherwise directed by the court or as expressly

provided otherwise by this subchapter or Subchapter D.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.209. DEPOSITORIES. (a) The receiver may deposit money

collected on behalf of the state trust company estate in:

(1) the Texas Treasury Safekeeping Trust Company in accordance

with procedures established by the comptroller; or

(2) one or more depository institutions in this state, the

deposits of which are insured by the Federal Deposit Insurance

Corporation or its successor, if the receiver, using sound

financial judgment, determines that it would be advantageous to

do so.

(b) If receivership money deposited in an account at a state

bank exceeds the maximum insured amount, the receiver shall

require the excess deposit to be adequately secured through

pledge of securities or otherwise, without approval of the court.

The depository bank may secure the deposits of the state trust

company in liquidation on behalf of the receiver, notwithstanding

any other provision of this subtitle.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.210. PENDING LAWSUIT. (a) A judgment or order of a

court of this state or of another jurisdiction in an action

pending by or against the state trust company, rendered after the

date the state trust company was closed for liquidation, is not

binding on the receiver unless the receiver was made a party to

the suit.

(b) Before the first anniversary of the date the state trust

company was closed for liquidation, the receiver may not be

required to plead to any suit pending against the state trust

company in a court in this state on the date the state trust

company was closed for liquidation and in which the receiver is a

proper plaintiff or defendant.

(c) Sections 64.052, 64.053, and 64.056, Civil Practice and

Remedies Code, do not apply to a state trust company estate being

administered under this subchapter and Subchapter D.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.211. NEW LAWSUIT. (a) Except as otherwise provided by

this section, the court in which a receivership proceeding is

pending under this subchapter has exclusive jurisdiction to hear

and determine all actions or proceedings instituted by or against

the state trust company or receiver after the receivership

proceeding begins.

(b) The receiver may file in any jurisdiction an ancillary suit

that may be helpful to obtain jurisdiction or venue over a person

or property.

(c) Exclusive venue lies in Travis County for an action or

proceeding instituted against the receiver or the receiver's

employee, including an employee of the department, that asserts

personal liability on the part of the receiver or employee.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.212. OBTAINING RECORD OR OTHER PROPERTY IN POSSESSION

OF OTHER PERSON. (a) Each state trust company affiliate,

officer, director, manager, managing participant, employee,

shareholder, participant, participant-transferee, trustee, agent,

servant, employee, attorney, attorney-in-fact, or correspondent

shall immediately deliver to the receiver, without cost to the

receiver, any record or other property of the state trust company

or that relates to the business of the state trust company.

(b) If by contract or otherwise a record or other property that

can be copied is the property of a person listed in Subsection

(a), it shall be copied and the copy shall be delivered to the

receiver. The owner shall retain the original until notification

by the receiver that it is no longer required in the

administration of the state trust company's estate or until

another time the court, after notice and hearing, directs. The

copy is considered to be a record of the state trust company in

liquidation under Section 186.225.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.213. INJUNCTION IN AID OF LIQUIDATION. (a) On

application by the receiver, the court with or without notice may

issue an injunction:

(1) restraining each state trust company officer, director,

manager, managing participant, employee, shareholder,

participant, participant-transferee, trustee, agent, servant,

employee, attorney, attorney-in-fact, accountant or accounting

firm, correspondent, or other person from transacting the state

trust company's business or wasting or disposing of its property;

or

(2) requiring the delivery of the state trust company's property

or assets to the receiver subject to the further order of the

court.

(b) At any time during a proceeding under this subchapter, the

court may issue another injunction or order considered necessary

or desirable to prevent:

(1) interference with the receiver or the proceeding;

(2) waste of the assets of the state trust company;

(3) the beginning or prosecution of an action;

(4) the obtaining of a preference, judgment, attachment,

garnishment, or other lien; or

(5) the making of a levy against the state trust company or

against its assets.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.214. SUBPOENA. (a) The receiver may request the court

ex parte to issue a subpoena to compel the attendance and

testimony of a witness before the receiver and the production of

a record relating to the receivership estate. For that purpose

the receiver or the receiver's designated representative may

administer an oath or affirmation, examine a witness, or receive

evidence. The court has statewide subpoena power and may compel

attendance and production of a record before the receiver at the

state trust company, the office of the receiver, or another

location.

(b) A person served with a subpoena under this section may file

a motion with the court for a protective order as provided by

Rule 166b, Texas Rules of Civil Procedure. In a case of

disobedience of a subpoena or the contumacy of a witness

appearing before the receiver or the receiver's designated

representative, the receiver may request and the court may issue

an order requiring the person subpoenaed to obey the subpoena,

give evidence, or produce a record relating to the matter in

question.

(c) A witness who is required to appear before the receiver is

entitled to receive:

(1) reimbursement for mileage, in the amount for travel by a

state employee, for traveling to or returning from a proceeding

that is more than 25 miles from the witness's residence; and

(2) a fee for each day or part of a day the witness is

necessarily present as a witness in an amount set by the receiver

with the approval of the court of not less than $10 a day and not

more than an amount equal to the per diem travel allowance of a

state employee.

(d) A payment of fees under Subsection (c) is an administrative

expense.

(e) The receiver may serve the subpoena or have it served by the

receiver's authorized agent, a sheriff, or a constable. The

sheriff's or constable's fee for serving a subpoena must be the

same as the fee paid the sheriff or constable for similar

services.

(f) A subpoena issued under this section to a financial

institution is not subject to Section 59.006.

(g) On certification by the receiver under official seal, a

record produced or testimony taken as provided by this section

and held by the receiver is admissible in evidence in any case

without proof of its correctness or other proof, except the

certificate of the receiver that the record or testimony was

received from the person producing the record or testifying. The

certified record or a certified copy of the record is prima facie

evidence of the facts it contains. This section does not limit

another provision of this subchapter, Subchapter D, or another

law that provides for the admission of evidence or its

evidentiary value.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

6.103(f), eff. Sept. 1, 2001.

Sec. 186.215. EXECUTORY CONTRACT; ORAL AGREEMENT. (a) Not

later than six months after the date the receivership proceeding

begins, the receiver may terminate any executory contract to

which the state trust company is a party or any obligation of the

state trust company as a lessee. A lessor who receives notice of

the receiver's election to terminate the lease before the 60th

day before the termination date is not entitled to rent or

damages for termination, other than rent accrued to the date of

termination.

(b) An agreement that tends to diminish or defeat the interest

of the estate in a state trust company asset is not valid against

the receiver unless the agreement:

(1) is in writing;

(2) was executed by the state trust company and any person

claiming an adverse interest under the agreement, including the

obligor, when the state trust company acquired the asset;

(3) was approved by the board of the state trust company or its

designated committee, and the approval is reflected in the

minutes of the board or committee; and

(4) has been continuously since its execution an official record

of the state trust company.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.216. PREFERENCES. (a) A transfer of or lien on the

property or assets of a state trust company is voidable by the

receiver if the transfer or lien:

(1) was made or created after:

(A) four months before the date the state trust company is

closed for liquidation; or

(B) one year before the date the state trust company is closed

for liquidation if the receiving creditor was at the time an

affiliate, officer, director, manager, managing participant,

principal shareholder, or participant of the state trust company

or an affiliate of the trust company;

(2) was made or created with the intent of giving to a creditor

or depositor, or enabling a creditor or depositor to obtain, a

greater percentage of the claimant's debt than is given or

obtained by another claimant of the same class; and

(3) is accepted by a creditor or depositor having reasonable

cause to believe that a preference will occur.

(b) Each state trust company officer, director, manager,

managing participant, employee, shareholder, participant,

participant-transferee, trustee, agent, servant, employee,

attorney-in-fact, or correspondent, or other person acting on

behalf of the state trust company, who has participated in

implementing a voidable transfer or lien, and each person

receiving property or the benefit of property of the state trust

company as a result of the voidable transfer or lien, is

personally liable for the property or benefit received and shall

account to the receiver for the benefit of the clients and

creditors of the state trust company.

(c) The receiver may avoid a transfer of or lien on the property

or assets of a state trust company that a client, creditor,

shareholder, participant, or participant-transferee of the state

trust company could have avoided and may recover the property

transferred or its value from the person to whom it was

transferred or from a person who has received it unless the

transferee or recipient was a bona fide holder for value before

the date the state trust company was closed for liquidation.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.217. EMPLOYEES OF RECEIVER. The receiver may employ

agents, legal counsel, accountants, appraisers, consultants, and

other personnel the receiver considers necessary to assist in the

performance of the receiver's duties. The receiver may use

personnel of the department if the receiver considers the use to

be advantageous or desirable. The expense of employing those

persons is an administrative expense.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.218. DISPOSAL OF PROPERTY; SETTLING OF CLAIM. (a) In

liquidating a state trust company, the receiver on order of the

court entered with or without hearing may:

(1) sell all or part of the property of the state trust company;

(2) borrow money and pledge all or part of the assets of the

state trust company to secure the debt created, except that the

receiver may not be held personally liable to repay borrowed

funds;

(3) compromise or compound a doubtful or uncollectible debt or

claim owed by or owing to the state trust company; and

(4) enter another agreement on behalf of the state trust company

that the receiver considers necessary or proper to the

management, conservation, or liquidation of its assets.

(b) If the amount of a debt or claim owed by or owing to the

state trust company or the value of an item of property of the

trust company does not exceed $20,000, excluding interest, the

receiver may compromise or compound the debt or claim or sell the

property on terms the receiver considers to be in the best

interest of the state trust company estate without obtaining the

approval of the court.

(c) With the approval of the court, the receiver may sell or

offer or agree to sell an asset of the state trust company, other

than a fiduciary asset, to a depositor or creditor of the state

trust company. Payment may be in whole or in part out of

distributions payable to the purchasing creditor or depositor on

account of an approved claim against the state trust company's

estate. On application by the receiver, the court may designate

one or more representatives to act for certain clients or

creditors as a class in the purchase, holding, and management of

assets purchased by the class under this section, and the

receiver may with the approval of the court advance the expenses

of the appointed representative against the security of the

claims of the class.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.219. COURT ORDER; NOTICE AND HEARING. If the court

requires notice and hearing before entering an order, the court

shall set the time and place of the hearing and prescribe whether

the notice is to be given by service on specific parties, by

publication, or by a combination of those methods. The court may

not enter an order requested by a person other than the receiver

without notice to the receiver and an opportunity for the

receiver to be heard.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.220. RECEIVER'S REPORTS; EXPENSES. (a) The receiver

shall file with the court:

(1) a quarterly report showing the operation, receipts,

expenditures, and general condition of the state trust company in

liquidation; and

(2) a final report regarding the liquidated state trust company

showing all receipts and expenditures and giving a full

explanation and a statement of the disposition of all assets of

the state trust company.

(b) The receiver shall pay all administrative expenses out of

money or other assets of the state trust company. Each quarter

the receiver shall swear to and submit to the court an itemized

report of those expenses. The court shall approve the report

unless an objection is filed before the 11th day after the date

it is submitted. An objection may be made only by a party in

interest and must specify each item objected to and the ground

for the objection. The court shall set the objection for hearing

and notify the parties of this action. The objecting party has

the burden of proof to show that the item objected to is

improper, unnecessary, or excessive.

(c) The court may prescribe whether the notice of the receiver's

report is to be given by service on specific parties, by

publication, or by a combination of those methods.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.221. COURT-ORDERED AUDIT. (a) The court may order an

audit of the books and records of the receiver that relate to the

receivership. A report of an audit ordered under this section

shall be filed with the court. The receiver shall make the books

and records relating to the receivership available to the auditor

as required by the court order.

(b) The receiver shall pay the expenses of an audit ordered

under this section as an administrative expense.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.222. SAFE DEPOSITS AND OTHER BAILMENTS. (a) A

contract between the state trust company and another person for

bailment, of deposit for hire, or for the lease of a safe, vault,

or box ceases on the date specified for removal of property in

the notices that were published and mailed or a later date

approved by the receiver or the court. A person who has paid

rental or storage charges for a period extending beyond the date

designated for removal of property has a claim against the state

trust company estate for a refund of the unearned amount paid.

(b) If the property is not removed by the date the contract

ceases, the receiver shall inventory the property. In making the

inventory, the receiver may open a safe, vault, or box, or any

package, parcel, or receptacle, in the custody or possession of

the receiver. The property shall be marked to identify, to the

extent possible, its owner or the person who left it with the

state trust company. After all property belonging to others that

is in the receiver's custody and control has been inventoried,

the receiver shall compile a master list that is divided for each

office of the state trust company that received property that

remains unclaimed. The receiver shall publish, in a newspaper of

general circulation in each community in which the state trust

company had an office that received property that remains

unclaimed, the list and the names of the owners of the property

as shown in the state trust company's records. The published

notice shall specify a procedure for claiming the property unless

the court, on application of the receiver, approves an alternate

procedure.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.223. FIDUCIARY ACTIVITIES. (a) As soon after

beginning the receivership proceeding as is practicable, the

receiver shall:

(1) terminate all fiduciary positions the state trust company

holds;

(2) surrender all property held by the state trust company as a

fiduciary; and

(3) settle the state trust company's fiduciary accounts.

(b) The receiver shall release all segregated and identifiable

fiduciary property held by the state trust company to successor

fiduciaries.

(c) With the approval of the court, the receiver may sell the

administration of all or substantially all remaining fiduciary

accounts to one or more successor fiduciaries on terms that

appear to be in the best interest of the state trust company's

estate and the persons interested in the fiduciary accounts.

(d) If commingled fiduciary money held by the state trust

company as trustee is insufficient to satisfy all fiduciary

claims to the commingled money, the receiver shall distribute

commingled money pro rata to all fiduciary claimants of

commingled money based on their proportionate interests after

payment of administrative expenses related solely to the

fiduciary claims. The fictional tracing rule does not apply.

(e) The receiver may require a fiduciary claimant to file a

proof of claim if the records of the state trust company are

insufficient to identify the claimant's interest.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.224. DISPOSITION AND MAINTENANCE OF RECORDS. (a) On

approval by the court, the receiver may dispose of records of the

state trust company in liquidation that are obsolete and

unnecessary to the continued administration of the receivership

proceeding.

(b) The receiver may devise a method for the effective,

efficient, and economical maintenance of the records of the state

trust company and of the receiver's office. The methods may

include maintaining those records on any medium approved by the

records management division of the Texas State Library.

(c) To maintain the records of the liquidated state trust

company after the closing of the receivership proceeding, the

receiver may reserve assets of an estate, deposit them in an

account, and use them for maintenance, storage, and disposal of

records in closed receivership estates.

(d) Records of a liquidated state trust company are not

government records for any purpose, including Chapter 552,

Government Code, but shall be preserved and disposed of as if

they were records of the department under Chapter 441, Government

Code. Those records are confidential as provided by:

(1) Section 59.006;

(2) Subchapter D, Chapter 181; and

(3) rules adopted under this subtitle.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

6.103(g), eff. Sept. 1, 2001.

Sec. 186.225. RECORDS ADMITTED. (a) A record of a state trust

company in liquidation obtained by the receiver and held in the

course of the receivership proceeding or a certified copy of the

record under the official seal of the receiver is admissible in

evidence in all cases without proof of correctness or other

proof, except the certificate of the receiver that the record was

received from the custody of the state trust company or found

among its effects.

(b) The receiver may certify the correctness of a record of the

receiver's office, including a record described by Subsection

(a), and may certify any fact contained in the record. The record

is admissible in evidence in all cases in which the original

would be evidence.

(c) The original record or a certified copy of the record is

prima facie evidence of the facts it contains.

(d) A copy of an original record or another record that is

maintained on a medium approved by the records management

division of the Texas State Library, within the scope of this

section, and produced by the receiver or the receiver's

authorized representative under this section:

(1) has the same effect as the original record; and

(2) may be used the same as the original record in a judicial or

administrative proceeding in this state.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.226. RESUMPTION OF BUSINESS. (a) A state trust

company closed under Section 186.201 may not be reopened without

the approval of the banking commissioner unless a contest of

liquidation under Section 186.204 is finally resolved adversely

to the banking commissioner and the court authorizes its

reopening.

(b) The banking commissioner may place temporary limits on the

right of withdrawals by, or payments to, individual clients and

creditors of a state trust company reopened under this section,

in accordance with applicable law.

(c) As a depositor or creditor of a reopened state trust

company, this state or a political subdivision of this state may

agree to temporary limits that the banking commissioner places on

payments or withdrawals.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.227. ASSETS DISCOVERED AFTER CLOSE OF RECEIVERSHIP.

(a) The banking commissioner shall report to the court discovery

of an asset having value that:

(1) the banking commissioner discovers after the receivership

was closed by final order of the court; and

(2) was abandoned as worthless or unknown during receivership.

(b) The court may reopen the receivership proceeding for

continued liquidation if the value of the after-discovered assets

justifies the reopening.

(c) If the banking commissioner suspects that the information

concerning after-disclosed assets may have been intentionally or

fraudulently concealed, the banking commissioner shall notify

appropriate civil and criminal authorities to determine any

applicable penalties.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

SUBCHAPTER D. CLAIMS AGAINST RECEIVERSHIP ESTATE

Sec. 186.301. FILING CLAIM. (a) This section applies only to a

claim by a person, other than a shareholder, participant, or

participant-transferee acting in that capacity, who has a claim

against a state trust company in liquidation, including a

claimant with a secured claim or a claimant under a fiduciary

relationship that has been ordered by the receiver to file a

claim pursuant to Section 186.223.

(b) To receive payment of a claim, the person must present proof

of the claim to the receiver:

(1) at a place specified by the receiver; and

(2) within the period specified by the receiver under Section

186.205.

(c) Receipt of the required proof of claim by the receiver is a

condition precedent to the payment of the claim.

(d) A claim that is not filed within the period specified by the

receiver may not participate in a distribution of the assets by

the receiver, except that, subject to court approval, the

receiver may accept a claim filed not later than the 180th day

after the date notice of the claimant's right to file a proof of

claim is mailed to the claimant.

(e) A claim accepted under this section and approved is

subordinate to an approved claim of a general creditor.

(f) Interest does not accrue on a claim after the date the state

trust company is closed for liquidation.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.302. PROOF OF CLAIM. (a) A proof of claim must be in

writing, be signed by the claimant, and include:

(1) a statement of the claim;

(2) a description of the consideration for the claim;

(3) a statement of whether collateral is held or a security

interest is asserted against the claim and, if so, a description

of the collateral or security interest;

(4) a statement of any right of priority of payment for the

claim or other specific right asserted by the claimant;

(5) a statement of whether a payment has been made on the claim

and, if so, the amount and source of the payment, to the extent

known by the claimant;

(6) a statement that the amount claimed is justly owed by the

state trust company in liquidation to the claimant; and

(7) any other matter that is required by the court.

(b) The receiver may designate the form of the proof of claim. A

proof of claim must be filed under oath unless the oath is waived

by the receiver. A proof of claim filed with the receiver is

considered filed in an official proceeding for purposes of

Chapter 37, Penal Code.

(c) If a claim is founded on a written instrument, the original

instrument, unless lost or destroyed, must be filed with the

proof of claim. After the instrument is filed, the receiver may

permit the claimant to substitute a copy of the instrument until

the final disposition of the claim. If the instrument is lost or

destroyed, a statement of that fact and of the circumstances of

the loss or destruction must be filed under oath with the claim.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.303. JUDGMENT AS PROOF OF CLAIM. (a) A judgment

entered against a state trust company in liquidation before the

date the state trust company was closed for liquidation may not

be given higher priority than a claim of an unsecured creditor

unless the judgment creditor in a proof of claim proves the

allegations supporting the judgment to the receiver's

satisfaction.

(b) A judgment against the state trust company taken by default

or by collusion before the date the state trust company was

closed for liquidation may not be considered as conclusive

evidence of the liability of the state trust company to the

judgment creditor or of the amount of damages to which the

judgment creditor is entitled.

(c) A judgment against the state trust company entered after the

date the state trust company was closed for liquidation may not

be considered as evidence of liability or of the amount of

damages.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.304. SECURED CLAIM. (a) The owner of a secured

deposit may file a claim as a creditor against a state trust

company in liquidation. The value of security shall be determined

under supervision of the court by converting the security into

money.

(b) The owner of a secured claim against a state trust company

in liquidation may:

(1) surrender the security and file a claim as a general

creditor; or

(2) apply the security to the claim and discharge the claim.

(c) If the owner applies the security and discharges the claim

under Subsection (b), any deficiency shall be treated as a claim

against the general assets of the state trust company on the same

basis as a claim of an unsecured creditor. The amount of the

deficiency shall be determined as provided by Section 186.305,

except that if the amount of the deficiency has been adjudicated

by a court in a proceeding in which the receiver has had notice

and an opportunity to be heard, the court's decision is

conclusive as to the amount.

(d) The value of security held by a secured creditor shall be

determined under supervision of the court by:

(1) converting the security into money according to the terms of

the agreement under which the security was delivered to the

creditor; or

(2) agreement, arbitration, compromise, or litigation between

the creditor and the receiver.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.305. UNLIQUIDATED OR UNDETERMINED CLAIM. (a) A claim

based on an unliquidated or undetermined demand shall be filed

within the period provided by Subchapter C for the filing of a

claim. The claim may not share in any distribution to claimants

until the claim is definitely liquidated, determined, and

allowed. After the claim is liquidated, determined, and allowed,

the claim shares ratably with the claims of the same class in all

subsequent distributions.

(b) For the purposes of this section, a demand is considered

unliquidated or undetermined if the right of action on the demand

accrued while a state trust company was closed for liquidation

and the liability on the demand has not been determined or the

amount of the demand has not been liquidated.

(c) If the receiver in all other respects is in a position to

close the receivership proceeding, the proposed closing is

sufficient grounds for the rejection of any remaining claim based

on an unliquidated or undetermined demand. The receiver shall

notify the claimant of the intention to close the proceeding. If

the demand is not liquidated or determined before the 61st day

after the date of the notice, the receiver may reject the claim.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.306. SET-OFF. (a) Mutual credits and mutual debts

shall be set off and only the balance allowed or paid, except

that a set-off may not be allowed in favor of a person if:

(1) the obligation of a state trust company to the person on the

date the state trust company was closed for liquidation did not

entitle the person to share as a claimant in the assets of the

state trust company;

(2) the obligation of the state trust company to the person was

purchased by or transferred to the person after the date the

state trust company was closed for liquidation or for the purpose

of increasing set-off rights; or

(3) the obligation of the person or the state trust company is

as a trustee or fiduciary.

(b) On request, the receiver shall provide a person with an

accounting statement identifying each debt that is due and

payable. A person who owes a state trust company an amount that

is due and payable against which the person asserts set-off of

mutual credits that may become due and payable from the state

trust company in the future shall promptly pay to the receiver

the amount due and payable. The receiver shall promptly refund,

to the extent of the person's prior payment, mutual credits that

become due and payable to the person by the state trust company

in liquidation.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.307. ACTION ON CLAIM. (a) Not later than six months

after the last day permitted for the filing of claims or a later

date allowed by the court, the receiver shall accept or reject in

whole or in part each claim filed against the state trust company

in liquidation, except for an unliquidated or undetermined claim

governed by Section 186.305. The receiver shall reject a claim if

the receiver doubts its validity.

(b) The receiver shall mail written notice to each claimant,

specifying the disposition of the person's claim. If a claim is

rejected in whole or in part, the receiver in the notice shall

specify the basis for rejection and advise the claimant of the

procedures and deadline for appeal.

(c) The receiver shall send each claimant a summary schedule of

approved and rejected claims by priority class and notify the

claimant:

(1) that a copy of a schedule of claims disposition including

only the name of the claimant, the amount of the claim allowed,

and the amount of the claim rejected is available on request; and

(2) of the procedure and deadline for filing an objection to an

approved claim.

(d) The receiver or an agent or employee of the receiver,

including an employee of the department, is not liable, and a

cause of action may not be brought against the person, for an act

or omission of the person relating to the adjustment,

negotiation, or settlement of a claim.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.308. OBJECTION TO APPROVED CLAIM. The receiver with

court approval shall set a deadline for an objection to an

approved claim. On or before that date a depositor, creditor,

other claimant, shareholder, participant, or

participant-transferee of the state trust company may file an

objection to an approved claim. The objection shall be heard and

determined by the court. If the objection is sustained, the court

shall direct an appropriate modification of the schedule of

claims.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.309. APPEAL OF REJECTED CLAIM. (a) The receiver's

rejection of a claim may be appealed in the court in which the

receivership proceeding is pending. The appeal must be brought

within three months after the date of service of notice of the

rejection.

(b) If the appeal is timely brought, review is de novo as if it

were an action originally filed in the court, and is subject to

the rules of procedure and appeal applicable to civil cases. An

action to appeal rejection of a claim by the receiver is separate

from the receivership proceeding, and may not be initiated by a

claimant intervening in the receivership proceeding.

(c) If the action is not timely brought, the action of the

receiver is final and not subject to review.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.310. PAYMENT OF CLAIM. (a) Except as expressly

provided otherwise by this subchapter or Subchapter C, without

the approval of the court the receiver may not make a payment on

a claim, other than a claim for an obligation incurred by the

receiver for administrative expenses.

(b) The banking commissioner shall deposit in one or more banks

located in this state all money available for the benefit of

nonclaiming depositors and creditors. The banking commissioner

shall pay the depositors or creditors on demand any amount held

for their benefit.

(c) The receiver may periodically make partial distribution to

the holders of approved claims if:

(1) all objections have been heard and decided as provided by

Section 186.308;

(2) the time for filing appeals has expired as provided by

Section 186.309;

(3) money has been made available to provide for the payment of

all nonclaiming depositors and creditors in accordance with

Subsection (b); and

(4) a proper reserve is established for the pro rata payment of:

(A) rejected claims that have been appealed; and

(B) any claims based on unliquidated or undetermined demands

governed by Section 186.305.

(d) As soon as practicable after the determination of all

objections, appeals, and claims based on previously unliquidated

or undetermined demands governed by Section 186.305 and money has

been made available to provide for the payment of all nonclaiming

depositors and creditors in accordance with Subsection (b), the

receiver shall distribute the assets of the state trust company

in satisfaction of approved claims other than claims asserted in

a person's capacity as a shareholder, participant, or

participant-transferee.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.311. PRIORITY OF CLAIMS AGAINST INSURED STATE TRUST

COMPANY. The distribution of assets from the estate of a state

trust company the trust deposits of which are insured by the

Federal Deposit Insurance Corporation or its successor shall be

made in the same order of priority as assets would be distributed

on liquidation or purchase of assets and assumption of

liabilities of a national bank under federal law.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.312. PRIORITY OF CLAIMS AGAINST UNINSURED STATE TRUST

COMPANY. (a) The priority of distribution of assets from the

estate of a state trust company the trust deposits of which are

not insured by the Federal Deposit Insurance Corporation or its

successor shall be in accordance with the order of each class as

provided by this section. Every claim in each class shall be paid

in full, or adequate money shall be retained for that payment,

before a member of the next class may receive any payment. A

subclass may not be established within a class, except for a

preference or subordination within a class expressly created by

contract or other instrument or in the articles of association.

(b) Assets shall be distributed in the following order of

priority:

(1) administrative expenses;

(2) approved claims of secured trust deposits to the extent of

the value of the security as provided by Section 186.304(a);

(3) approved claims of secured creditors to the extent of the

value of the security as provided by Section 186.304(b);

(4) approved claims by beneficiaries of insufficient commingled

fiduciary money or missing fiduciary property and approved claims

of clients of the state trust company;

(5) other approved claims of general creditors not falling

within a higher priority under this section, including unsecured

claims for taxes and debts due the federal government or a state

or local government;

(6) approved claims of a type described by Subdivisions (1)-(5)

that were not filed within the period prescribed by this

subchapter; and

(7) claims of capital note or debenture holders or holders of

similar obligations and proprietary claims of shareholders,

participants, participant-transferees, or other owners according

to the terms established by issue, class, or series.

(c) Subject to Sections 186.310 and 186.313, the banking

commissioner may make a ratable distribution to approved

claimants within a particular class or priority if:

(1) all timely filed and approved claims of a higher priority

have been satisfied; and

(2) there is insufficient money to fully satisfy all of those

claims, after reserving money for administrative expenses as

necessary.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.313. EXCESS ASSETS. (a) If state trust company assets

remain after the receiver has provided for unclaimed

distributions and all of the liabilities of the state trust

company in liquidation, the receiver shall distribute the

remaining assets to the shareholders or participants of the state

trust company.

(b) If the remaining assets are not liquid or if they otherwise

require continuing administration, the receiver may call a

meeting of the shareholders or participants and

participant-transferees of the state trust company. The receiver

shall give notice of the meeting:

(1) in a newspaper of general circulation in the county where

the home office of the state trust company was located; and

(2) by written notice to the shareholders or participants and

participant-transferees of record at their last known addresses.

(c) At the meeting, the shareholders or participants shall

appoint one or more agents to take over the affairs to continue

the liquidation for the benefit of the shareholders or

participants and participant-transferees. Voting privileges are

governed by the state trust company's bylaws and articles of

association. If a quorum cannot be obtained at the meeting, the

banking commissioner shall appoint an agent. An agent appointed

under this subsection shall execute and file with the court a

bond approved by the court, conditioned on the faithful

performance of all the duties of the trust.

(d) Under order of the court the receiver shall transfer and

deliver to one or more agents for continued liquidation under the

court's supervision all assets of the state trust company

remaining in the receiver's hands. The court shall discharge the

receiver from further liability to the state trust company and

its clients, creditors, shareholders, participants, and

participant-transferees.

(e) The state trust company may not resume business and the

charter of the state trust company is void on the date the court

issues the order directing the receiver to transfer and deliver

the remaining assets of the state trust company to one or more

agents.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 186.314. UNCLAIMED PROPERTY. After completion of the

liquidation, any unclaimed property remaining with the receiver

shall be delivered to the comptroller as provided by Chapter 74,

Property Code.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.



CHAPTER 187. MULTISTATE TRUST BUSINESS

FINANCE CODETITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSESSUBTITLE F. TRUST COMPANIESCHAPTER 187. MULTISTATE TRUST BUSINESSSUBCHAPTER A. GENERAL PROVISIONSSec. 187.001. DEFINITIONS. (a) In this chapter:(1) "Acquire" means an act that results in direct or indirect control by an out-of-state trust company of a state trust institution, including an act that causes the company to:(A) merge with the state trust institution;(B) assume direct or indirect ownership of a controlling interest in any class of voting shares of the state trust institution; or(C) assume direct ownership or control of all or substantially all of the accounts of a state trust institution.(2) "Bank" means:(A) a state bank chartered under Chapter 32 or the laws of another state;(B) a national bank chartered under federal law; or(C) a foreign bank that is organized under the laws of a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands and that has its deposits insured by the Federal Deposit Insurance Corporation.(3) "Branch" has the meaning assigned by Section 31.002(a).(4) "Credit union" means a credit union chartered under Chapter 122, the laws of another state, or federal law.(5) "De novo trust office" means a trust office located in a host state that:(A) is originally established by a trust company as a trust office; and(B) does not become a trust office of the trust company as a result of an acquisition or conversion of another trust institution.(6) "Foreign bank" has the meaning assigned by Section 1(b)(7), International Banking Act (12 U.S.C. Section 3101(7)), as amended.(7) "Home state" means:(A) with respect to a federally chartered trust institution or a foreign bank, the state in which the institution maintains its principal office; and(B) with respect to another trust institution, the state that chartered the institution.(8) "Home state regulator" means the supervisory agency with primary responsibility for chartering and supervising a trust company.(9) "Host state" means a state, other than the home state of a trust company, or a foreign country in which the trust company maintains or seeks to acquire or establish an office.(10) "Office" means, with respect to a trust company, the principal office, a trust office, or a representative trust office.(11) "Out-of-state trust company" means a trust company:(A) whose home state is another state; or(B) that is chartered under the laws of a foreign country.(12) "Principal office" means:(A) with respect to a state trust company, its home office as defined by Section 181.002(a); and(B) with respect to a bank, savings bank, savings association, foreign bank, or out-of-state trust company, its main office or principal place of business in the United States.(13) "Representative trust office" means an office at which a trust company has been authorized by the banking commissioner to engage in activities other than acting as a fiduciary as provided by Subchapter C.(14) "Savings association" means a savings and loan association chartered under Chapter 62, the laws of another state, or federal law.(15) "Savings bank" means a savings bank chartered under Chapter 92, the laws of another state, or federal law.(16) "State" means any state of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern Mariana Islands.(17) "State trust institution" means a trust institution whose home state is this state.(18) "Supervisory agency" means:(A) an agency of another state or a foreign country with primary responsibility for chartering and supervising a trust institution; and(B) with respect to a federally chartered trust institution or foreign bank, the Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, the Office of Thrift Supervision, or the National Credit Union Administration, as applicable.(19) "Trust company" means a state trust company or a company chartered under the laws of another state or a foreign country to conduct a trust business that is not a bank, credit union, savings association, savings bank, or foreign bank.(20) "Trust institution" means a bank, credit union, foreign bank, savings association, savings bank, or trust company that is authorized by its charter to conduct a trust business.(21) "Trust office" means an office, other than the principal office, at which a trust company is licensed by the banking commissioner to conduct a trust business.(b) The definitions provided by Section 181.002(a) apply to this chapter to the extent not inconsistent with this chapter.(c) The definitions shall be liberally construed to accomplish the purposes of this chapter.(d) The finance commission by rule may adopt other definitions to accomplish the purposes of this chapter.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 6.001(a), eff. Sept. 1, 2001.

Sec. 187.002. COMPANIES AUTHORIZED TO CONDUCT A TRUST BUSINESS. (a) A company may not conduct a trust business in this state unless the company is a trust institution and is:(1) a state trust company chartered pursuant to this subtitle;(2) a bank, savings association, savings bank, or credit union that maintains its principal office or a branch in this state in accordance with governing law, or another office in this state with the power to conduct a trust business to the extent permitted by rule;(3) a trust company chartered under the laws of another state or a foreign country that has a trust office in this state licensed by the banking commissioner pursuant to this chapter; or(4) a foreign bank with an office in this state that is authorized to act as a fiduciary pursuant to Section 204.106.(b) Notwithstanding Subsection (a), a trust institution that does not maintain a principal office, branch, or trust office in this state may act as a fiduciary in this state to the extent permitted by Section 105A, Probate Code.(c) A company does not engage in the trust business in this state in a manner requiring a charter or license under this subtitle by engaging in an activity identified in Section 182.021, except that the registration requirements of Section 187.202 may apply to a trust representative office engaging in the activity.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 6.001(a), eff. Sept. 1, 2001.

Sec. 187.003. INTERSTATE TRUST BUSINESS OF STATE TRUST COMPANY. Subject to the approval of the banking commissioner pursuant to Section 182.203, a state trust company may engage in the trust business in another state or a foreign country at a trust office or a trust representative office to the extent permitted by and subject to applicable laws of the state or foreign country.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 6.001(a), eff. Sept. 1, 2001.

Sec. 187.004. TRUST BUSINESS OF OUT-OF-STATE TRUST COMPANY. (a) An out-of-state trust company that establishes or maintains an office in this state under this chapter may conduct any activity at the office that would be authorized under the laws of this state for a state trust company to conduct at the office.(b) Before establishing an office in this state, an out-of-state trust company must comply with Section 201.102.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 6.001(a), eff. Sept. 1, 2001.

Sec. 187.005. DESIGNATION OF TRUSTEE AND GOVERNING LAW. (a) Unless another law restricts the designation of trustee, a person residing in this state may designate a trust institution to act as a fiduciary on behalf of the person.(b) Unless another law specifies governing law, if a trust or its subject matter bears a reasonable relation to this state and also to another state or a foreign country, a trust institution and its affected client may agree that the law of this state or of the other state or country governs their rights and duties, including the law of a state or a foreign country where the affected client resides or where the trust institution has its principal office.(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 451, Sec. 21, eff. September 1, 2007.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 6.001(a), eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 451, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 451, Sec. 21, eff. September 1, 2007.

Sec. 187.006. TAXATION. An out-of-state trust institution doing business in this state is subject to the franchise tax to the extent provided by Chapter 171, Tax Code.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 6.001(a), eff. Sept. 1, 2001.

Sec. 187.007. SEVERABILITY. The provisions of this chapter or applications of those provisions are severable as provided by Section 312.013, Government Code.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 6.001(a), eff. Sept. 1, 2001.

SUBCHAPTER B. OUT-OF-STATE TRUST COMPANY TRUST OFFICESec. 187.101. TRUST OFFICES IN THIS STATE. An out-of-state trust company may engage in a trust business at an office in this state only if it establishes and maintains a trust office in this state as permitted by this subchapter.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 6.001(a), eff. Sept. 1, 2001.

Sec. 187.102. ESTABLISHING AN INTERSTATE TRUST OFFICE. (a) An out-of-state trust company that does not operate a trust office in this state may not establish and maintain a de novo trust office in this state unless:(1) a state trust company would be permitted to establish a de novo trust office in the home state or foreign country of the out-of-state trust company; and(2) a bank whose home state is this state would be permitted to establish a de novo branch in the home state or foreign country of the out-of-state trust company.(b) Subject to Subsection (a), a de novo trust office may be established in this state under this section through the acquisition of a trust office in this state of an existing trust institution.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 6.001(a), eff. Sept. 1, 2001.

Sec. 187.103. ACQUIRING AN INTERSTATE TRUST OFFICE. (a) An out-of-state trust company that does not operate a trust office in this state and that meets the requirements of this subchapter may acquire an existing trust institution in this state and after the acquisition operate and maintain the acquired institution as a trust office in this state, subject to Subchapter A, Chapter 183, or Subchapter A, Chapter 33, if applicable. If the institution to be acquired is a bank or a state savings bank, Section 203.005 applies to the transaction.(b) An out-of-state trust institution that does not operate a trust office in this state may not establish and maintain a trust office in this state through the acquisition of a trust office of an existing trust institution except as provided by Section 187.102. This section does not affect or prohibit a trust institution or other person from chartering a state trust company pursuant to Section 182.001.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 6.001(a), eff. Sept. 1, 2001.

Sec. 187.104. REQUIREMENT OF NOTICE. An out-of-state trust company desiring to establish and maintain a de novo trust office or acquire an existing trust institution in this state and to operate and maintain the acquired institution as a trust office pursuant to this subchapter shall provide written notice of the proposed transaction to the banking commissioner on or after the date on which the out-of-state trust company applies to the home state regulator for approval to establish and maintain or acquire the trust office. The filing of the notice shall be preceded or accompanied by a copy of the resolution adopted by the board authorizing the additional office and the filing fee, if any, prescribed by law. The written notice must contain sufficient information to enable an informed decision under Section 187.105.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 6.001(a), eff. Sept. 1, 2001.

Sec. 187.105. CONDITIONS FOR APPROVAL. (a) A trust office of an out-of-state trust company may be acquired or established in this state under this subchapter if:(1) the out-of-state trust company confirms in writing to the banking commissioner that while it maintains a trust office in this state, it will comply with all applicable laws of this state;(2) the out-of-state trust company provides satisfactory evidence to the banking commissioner of compliance with Section 201.102 and the applicable requirements of its home state regulator for acquiring or establishing and maintaining the office;(3) all filing fees have been paid as required by law; and(4) the banking commissioner finds that:(A) applicable conditions of Section 187.102 or 187.103 have been met;(B) if a state bank is being acquired, the applicable requirements of Subchapter A, Chapter 33, and Section 203.005 have been met, or if a state trust company is being acquired, the applicable requirements of Subchapter A, Chapter 183 have been met; and(C) any conditions imposed by the banking commissioner pursuant to Subsection (b) have been satisfied.(b) The banking commissioner may condition approval of a trust office on compliance by the out-of-state trust company with any requirement applicable to formation of a state trust company pursuant to Sections 182.003(b) and 182.007.(c) If all requirements of Subsection (a) have been met, the out-of-state trust company may commence business at the trust office on the 61st day after the date the banking commissioner notifies the company that the notice required by Section 187.104 has been accepted for filing, unless the banking commissioner specifies an earlier or later date.(d) The 60-day period of review may be extended by the banking commissioner on a determination that the written notice raises issues that require additional information or additional time for analysis. If the period of review is extended, the out-of-state trust company may establish the office only on prior written approval by the banking commissioner.(e) If all requirements of Subsection (a) have been met, the banking commissioner may otherwise deny approval of the office if the banking commissioner finds that the out-of-state trust company lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the proposed office is contrary to the public interest. In acting on the notice, the banking commissioner shall consider the views of the appropriate supervisory agencies.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 6.001(a), eff. Sept. 1, 2001.

Sec. 187.106. ADDITIONAL TRUST OFFICES. An out-of-state trust company that maintains a trust office in this state under this subchapter may establish or acquire additional trust offices or representative trust offices in this state to the same extent that a state trust company may establish or acquire additional offices in this state pursuant to the procedures for establishing or acquiring the offices set forth in Section 182.203.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 6.001(a), eff. Sept. 1, 2001.

SUBCHAPTER C. OUT-OF-STATE TRUST INSTITUTION REPRESENTATIVE TRUST OFFICESec. 187.201. REPRESENTATIVE TRUST OFFICE BUSINESS. (a) An out-of-state trust institution may establish a representative trust office as permitted by this subchapter to:(1) solicit, but not accept, fiduciary appointments;(2) act as a fiduciary in this state to the extent permitted for a foreign corporate fiduciary by Section 105A, Probate Code;(3) perform ministerial duties with respect to existing clients and accounts of the trust institution;(4) engage in an activity permitted by Section 182.021; and(5) to the extent the office is not acting as a fiduciary:(A) receive for safekeeping personal property of every description;(B) act as assignee, bailee, conservator, custodian, escrow agent, registrar, receiver, or transfer agent; and(C) act as financial advisor, investment advisor or manager, agent, or attorney-in-fact in any agreed capacity.(b) Except as provided by Subsection (a), a trust representative office may not act as a fiduciary or otherwise engage in the trust business in this state.(c) Subject to the requirements of this subchapter, an out-of-state trust institution may establish and maintain representative trust offices anywhere in this state.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 6.001(a), eff. Sept. 1, 2001.

Sec. 187.202. REGISTRATION OF REPRESENTATIVE TRUST OFFICE. (a) Except as provided by Subsection (e) with respect to a credit union, a savings association, or a savings bank, an out-of-state trust institution that does not maintain a branch or trust office in this state and that desires to establish or acquire and maintain a representative trust office shall:(1) file a notice on a form prescribed by the banking commissioner, setting forth:(A) the name of the out-of-state trust institution;(B) the location of the proposed office; and(C) satisfactory evidence that the notificant is a trust institution;(2) pay the filing fee, if any, prescribed by law; and(3) submit a copy of the resolution adopted by the board authorizing the representative trust office and a copy of the trust institution's registration filed with the secretary of state pursuant to Section 201.102.(b) The notificant may commence business at the representative trust office on the 31st day after the date the banking commissioner receives the notice unless the banking commissioner specifies an earlier or later date.(c) The 30-day period of review may be extended by the banking commissioner on a determination that the written notice raises issues that require additional information or additional time for analysis. If the period of review is extended, the out-of-state trust institution may establish the representative trust office only on prior written approval by the banking commissioner.(d) The banking commissioner may deny approval of the representative trust office if the banking commissioner finds that the notificant lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the proposed office would be contrary to the public interests. In acting on the notice, the banking commissioner shall consider the views of the appropriate supervisory agencies.(e) A credit union, savings association, or savings bank that does not maintain a branch in this state and desires to establish or acquire and maintain a representative trust office shall comply with this section, except that the notice required by Subsection (a) must be filed with, and the duties and responsibilities of the banking commissioner under Subsections (b)-(d) shall be performed by:(1) the Texas credit union commissioner, with respect to a credit union; or(2) the Texas savings and mortgage lending commissioner, with respect to a savings association or savings bank.(f) An out-of-state trust institution that fails to register as required by this section is subject to Subchapter C, Chapter 185.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 6.001(a), eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 6.056, eff. September 1, 2007.

SUBCHAPTER D. SUPERVISION OF OUT-OF-STATE TRUST COMPANYSec. 187.301. COOPERATIVE AGREEMENTS; FEES. (a) To carry out the purposes of this subtitle, the banking commissioner may:(1) enter into cooperative, coordinating, or information sharing agreements with another supervisory agency or an organization affiliated with or representing one or more supervisory agencies;(2) with respect to periodic examination or other supervision or investigation, accept reports of examination or investigation by, and reports submitted to, another supervisory agency in lieu of conducting examinations or investigations or receiving reports as might otherwise be required or permissible under this subtitle;(3) enter into contracts with another supervisory agency having concurrent regulatory or supervisory jurisdiction to engage the services of the agency for reasonable compensation to assist with the banking commissioner's performance of official duties under this subtitle or other law, or to provide services to the agency for reasonable compensation in connection with the agency's performance of official duties under law, except that Chapter 2254, Government Code, does not apply to those contracts;(4) enter into joint examinations or joint enforcement actions with another supervisory agency having concurrent regulatory or supervisory jurisdiction, except that the banking commissioner may independently take action under Section 187.305 if the banking commissioner determines that the action is necessary to carry out the banking commissioner's responsibilities under this subtitle or to enforce compliance with the laws of this state; and(5) assess supervisory and examination fees to be paid by an out-of-state trust company that maintains one or more offices in this state in connection with the banking commissioner's performance of duties under this subtitle.(b) Supervisory or examination fees assessed by the banking commissioner in accordance with this subtitle may be shared with another supervisory agency or an organization affiliated with or representing one or more supervisory agencies in accordance with an agreement between the banking commissioner and the agency or organization. The banking commissioner may also receive a portion of supervisory or examination fees assessed by another supervisory agency in accordance with an agreement between the banking commissioner and the agency.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 6.001(a), eff. Sept. 1, 2001.

Sec. 187.302. EXAMINATIONS; PERIODIC REPORTS. (a) To the extent consistent with Section 187.301, the banking commissioner may make examinations of a trust office or trust representative office established and maintained in this state by an out-of-state trust company pursuant to this chapter as the banking commissioner considers necessary to determine whether the office is being operated in compliance with the laws of this state and in accordance with safe and sound fiduciary practices. Sections 181.104-181.106 apply to the examinations.(b) The finance commission may by rule prescribe requirements for periodic reports regarding a trust office or trust representative office in this state. The required reports must be provided by the trust institution maintaining the office. Reporting requirements under this subsection must be appropriate for the purpose of enabling the banking commissioner to discharge the responsibilities of the banking commissioner under this chapter.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 6.001(a), eff. Sept. 1, 2001.

Sec. 187.303. INTERPRETIVE STATEMENTS AND OPINIONS. (a) Subject to Subsection (b), to encourage the effective coordination and implementation of home state laws and host state laws with respect to interstate trust business, the banking commissioner, directly or through a deputy banking commissioner or department attorney in the manner provided by Sections 181.101 and 181.102, and with the effect provided by Section 181.103, may issue:(1) an interpretive statement for the general guidance of trust institutions in this state and the public; or(2) an opinion interpreting or determining the applicability of the laws of this state to the trust business and the operation of a branch, trust office, or another office in this state of an out-of-state trust institution, or in other states by state trust companies.(b) With respect to the trust business of a credit union, savings association, or savings bank, the duties and responsibilities of the banking commissioner under Subsection (a) shall be performed by:(1) the Texas credit union commissioner, with respect to a credit union; or(2) the Texas savings and mortgage lending commissioner, with respect to a savings association or savings bank.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 6.001(a), eff. Sept. 1, 2001. Amended by Acts 2001, 77th Leg., ch. 412, Sec. 3.14, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 6.057, eff. September 1, 2007.

Sec. 187.304. CONFIDENTIAL INFORMATION. Information obtained directly or indirectly by the banking commissioner relative to the financial condition or business affairs of a trust institution, other than the public portions of a report of condition or income statement, or a present, former, or prospective shareholder, participant, officer, director, manager, affiliate, or service provider of the trust institution, whether obtained through application, examination, or otherwise, and each related file or record of the department is confidential and may not be disclosed by the banking commissioner or an employee of the department except as expressly provided by Subchapter D, Chapter 181.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 6.001(a), eff. Sept. 1, 2001.

Sec. 187.305. ENFORCEMENT; APPEALS. (a) If the banking commissioner determines that an out-of-state trust company has violated this subtitle or other applicable law of this state, the banking commissioner may take all enforcement actions the banking commissioner would be empowered to take if the out-of-state trust company were a state trust company, except that the banking commissioner shall promptly give notice to the home state regulator of each enforcement action to be taken against an out-of-state trust company and, to the extent practicable, shall consult and cooperate with the home state regulator in pursuing and resolving the enforcement action. An out-of-state trust company may appeal a final order or other decision of the banking commissioner under this subtitle as provided by Sections 181.202-181.204.(b) Notwithstanding Subsection (a), the banking commissioner may enforce this subtitle against a trust institution by appropriate action in the courts, including an action for injunctive relief, if the banking commissioner concludes the action is necessary or desirable.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 6.001(a), eff. Sept. 1, 2001.

Sec. 187.306. NOTICE OF SUBSEQUENT EVENT. Each out-of-state trust company that has established and maintains an office in this state pursuant to this subtitle shall give written notice, at least 30 days before the effective date of the event, or, in the case of an emergency transaction, a shorter period before the effective date consistent with applicable state or federal law, to the banking commissioner of:(1) a merger or other transaction that would cause a change of control with respect to the trust company, with the result that an application would be required to be filed with the home state regulator or a federal supervisory agency;(2) a transfer of all or substantially all of the trust accounts or trust assets of the out-of-state trust company to another person; or(3) the closing or disposition of an office in this state.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 6.001(a), eff. Sept. 1, 2001.



CHAPTER 199. MISCELLANEOUS PROVISIONS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE F. TRUST COMPANIES

CHAPTER 199. MISCELLANEOUS PROVISIONS

Sec. 199.001. SLANDER OR LIBEL OF STATE TRUST COMPANY. (a) A

person commits an offense if the person:

(1) knowingly makes, circulates, or transmits to another person

an untrue statement that is derogatory to the financial condition

of a state trust company located in this state; or

(2) intentionally, to injure the state trust company, counsels,

aids, procures, or induces another person to knowingly make,

circulate, or transmit to another person an untrue statement that

is derogatory to the financial condition of a state trust company

located in this state.

(b) An offense under this section is a state jail felony.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999.

Sec. 199.002. AUTHORITY TO ACT AS NOTARY PUBLIC. A notary

public is not disqualified from taking an acknowledgment or proof

of a written instrument as provided by Section 406.016,

Government Code, solely because of the person's ownership of

stock or participation interest in or employment by a trust

institution that is an interested party in the underlying

transaction, including a state trust company or a trust

institution organized under the laws of another state that

lawfully maintains an office in this state.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

6.023(a), eff. Sept. 1, 2001.

Sec. 199.003. SUCCESSION OF TRUST POWERS. (a) If, at the time

of a merger, reorganization, conversion, sale of substantially

all of its assets under Chapter 182 or 187 or other applicable

law, or sale of substantially all of its trust accounts and

related activities at a separate branch or trust office, a

reorganizing or selling state trust company is acting as trustee,

guardian, executor, or administrator, or in another fiduciary

capacity, a successor or purchasing trust institution with

sufficient fiduciary authority may continue the office, trust, or

fiduciary relationship:

(1) without the necessity of judicial action or action by the

creator of the office, trust, or fiduciary relationship; and

(2) without regard to whether the successor or purchasing trust

institution meets qualification requirements specified in an

instrument creating the office, trust, or fiduciary relationship

other than a requirement related to geographic locale of account

administration, including requirements as to jurisdiction of

incorporation, location of principal office, or type of financial

institution.

(b) The successor or purchasing trust institution may perform

all the duties and exercise all the powers connected with or

incidental to the fiduciary relationship in the same manner as if

the successor or purchasing trust institution had been originally

designated as the fiduciary.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

6.024(a), eff. Sept. 1, 2001.

Sec. 199.004. DISCOVERY OF CLIENT RECORDS. Civil discovery of a

client record maintained by a trust institution, including a

state trust company or a trust institution organized under the

laws of another state that lawfully maintains an office in this

state, is governed by Section 59.006.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

6.025(a), eff. Sept. 1, 2001.

Sec. 199.005. COMPLIANCE REVIEW COMMITTEE. A trust company may

establish a compliance review committee as provided by Section

59.009.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.16(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

6.026(a), eff. Sept. 1, 2001.



CHAPTER 201. GENERAL PROVISIONS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE G. BANK HOLDING COMPANIES; INTERSTATE BANK OPERATIONS

CHAPTER 201. GENERAL PROVISIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 201.001. SCOPE OF SUBTITLE. (a) This subtitle:

(1) sets forth the conditions under which a company may acquire

a Texas bank or a Texas bank holding company, pursuant to the

provisions of Chapter 202;

(2) permits interstate branching under the Interstate Banking

and Branching Efficiency Act pursuant to the provisions of

Chapter 203; and

(3) provides for state regulation of the participation by

foreign banks in the financial markets of this state, pursuant to

the provisions of Chapter 204.

(b) This subtitle is not intended to discriminate against

out-of-state banks and bank holding companies in a manner that

would violate the Interstate Banking and Branching Efficiency

Act.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 201.002. DEFINITIONS. (a) Unless the context requires

otherwise, in this subtitle:

(1) "Acquire" means an act that results in direct or indirect

control by a company of a bank holding company or a bank,

including an act that causes:

(A) the company to merge with a bank holding company or a bank;

(B) the company to assume direct or indirect ownership or

control of:

(i) more than 25 percent of any class of voting shares of a bank

holding company or a bank, if the acquiring company was not a

bank holding company before the acquisition;

(ii) more than five percent of any class of voting shares of a

bank holding company or a bank, if the acquiring company was a

bank holding company before the acquisition; or

(iii) all or substantially all of the assets of a bank holding

company or a bank; or

(C) an application relating to control of a bank holding company

or bank to be filed with a federal bank supervisory agency.

(2) "Affiliate" has the meaning assigned by Section 2(k), Bank

Holding Company Act (12 U.S.C. Section 1841(k)).

(3) "Agency" when used in reference to an office of a foreign

bank, has the meaning assigned by Section 1(b)(1), International

Banking Act (12 U.S.C. Section 3101(1)).

(4) "Bank":

(A) for purposes of Chapter 202 and the laws of this state as

they relate to Chapter 202, has the meaning assigned by Section

2(c), Bank Holding Company Act (12 U.S.C. Section 1841(c));

(B) for purposes of Chapter 203 and the laws of this state as

they relate to Chapter 203, has the meaning assigned to the term

"insured bank" by Section 3(h), Federal Deposit Insurance Act (12

U.S.C. Section 1813(h)), except that the term does not include a

foreign bank unless it is organized under the laws of a territory

of the United States, Puerto Rico, Guam, American Samoa, or the

Virgin Islands and its deposits are insured by the Federal

Deposit Insurance Corporation; and

(C) for purposes of Chapter 204 and the laws of this state as

they relate to Chapter 204, has the meaning assigned by Section

2(c), Bank Holding Company Act (12 U.S.C. Section 1841(c)), or

Section 3(a)(1), Federal Deposit Insurance Act (12 U.S.C. Section

1813(a)(1)), except that the term does not include a foreign bank

or a branch or agency of a foreign bank.

(5) "Bank holding company" has the meaning assigned by Section

2(a), Bank Holding Company Act (12 U.S.C. Section 1841(a)), and

includes a financial holding company.

(6) "Bank Holding Company Act" means the federal Bank Holding

Company Act of 1956 (12 U.S.C. Section 1841 et seq.), as amended.

(7) "Bank supervisory agency" means any of the following:

(A) an agency of another state with primary responsibility for

chartering and supervising banks;

(B) the Office of the Comptroller of the Currency, the Federal

Deposit Insurance Corporation, or the Board of Governors of the

Federal Reserve System, and any successor to these agencies; or

(C) an agency of a country, including a colony, dependency,

possession, or political subdivision of a country, other than the

United States with primary responsibility for chartering and

supervising banks.

(8) "Branch" has the meaning assigned by Section 31.002(a),

except that for purposes of Chapter 204 and the laws of this

state as they relate to Chapter 204 the term:

(A) with respect to an office of a foreign bank, has the meaning

assigned by Section 1(b)(3), International Banking Act (12 U.S.C.

Section 3101(3)); and

(B) with respect to an office of a bank as defined by this

section for the purposes of Chapter 204, has the meaning assigned

to the term "domestic branch" by Section 3(o), Federal Deposit

Insurance Act (12 U.S.C. Section 1813(o)).

(9) "Commissioner" has the meaning assigned to the term "banking

commissioner" by Section 31.002(a), except that for purposes of

Chapter 203 and the laws of this state as they relate to Chapter

203, with respect to a state savings bank, the term means the

savings and mortgage lending commissioner of Texas.

(10) "Company" has the meaning assigned by Section 2(b), Bank

Holding Company Act (12 U.S.C. Section 1841(b)), and includes a

bank holding company.

(11) "Control" shall be construed consistently with Section

2(a)(2), Bank Holding Company Act (12 U.S.C. Section 1841(a)(2)),

and regulations and interpretive rulings of the Board of

Governors of the Federal Reserve System.

(12) "De novo branch" means a branch of a bank located in a host

state that:

(A) is originally established by the bank as a branch; and

(B) does not become a branch of the bank as a result of:

(i) the acquisition of another bank or a branch of another bank;

or

(ii) the merger or conversion involving the bank or branch.

(13) "Deposit" has the meaning assigned by Section 3(l), Federal

Deposit Insurance Act (12 U.S.C. Section 1813(l)).

(14) "Depository institution" means an institution included for

any purpose within the definitions of "insured depository

institution" as assigned by Sections 3(c)(2) and 3(c)(3), Federal

Deposit Insurance Act (12 U.S.C. Sections 1813(c)(2) and

1813(c)(3)).

(15) "Federal agency" means an agency of a foreign bank that is

licensed by the Comptroller of the Currency pursuant to Section

4, International Banking Act (12 U.S.C. Section 3102).

(16) "Federal branch" means a branch of a foreign bank that is

licensed by the Comptroller of the Currency pursuant to Section

4, International Banking Act (12 U.S.C. Section 3102).

(17) "Federal Deposit Insurance Act" means the Federal Deposit

Insurance Act (12 U.S.C. Section 1811 et seq.), as amended.

(18) "Foreign bank" has the meaning assigned by Section 1(b)(7),

International Banking Act (12 U.S.C. Section 3101(7)).

(19) "Foreign bank holding company" means a bank holding company

that is organized under the laws of a country other than the

United States or a territory or possession of the United States,

and includes a foreign financial holding company.

(20) "Foreign person" means a natural or juridical person who is

a citizen or national of one or more countries, including any

colonies, dependencies, or possessions of the countries, other

than the United States.

(21) "Home state" means:

(A) with respect to a national bank, the state in which the main

office of the bank is located;

(B) with respect to a state bank, the state by which the bank is

chartered;

(C) with respect to a foreign bank, the state determined to be

the home state of the foreign bank under Section 5(c),

International Banking Act (12 U.S.C. Section 3103(c)); and

(D) with respect to a bank holding company, the state in which

the total deposits of all bank subsidiaries of the company are

the largest on the later of July 1, 1966, or the date on which

the company became a bank holding company.

(22) "Home state regulator" means:

(A) with respect to an out-of-state bank holding company, the

bank supervisory agency of the home state of the bank holding

company; and

(B) with respect to an out-of-state state bank, the bank

supervisory agency of the state in which the bank is chartered.

(23) "Host state" means:

(A) with respect to a bank, a state other than the home state of

the bank in which the bank maintains or seeks to establish and

maintain a branch; and

(B) with respect to a bank holding company, a state other than

the home state of the company in which the company controls or

seeks to control a bank subsidiary.

(24) "International Banking Act" means the federal International

Banking Act of 1978 (12 U.S.C. Section 3101 et seq.), as amended.

(25) "Interstate Banking and Branching Efficiency Act" means the

federal Riegle-Neal Interstate Banking and Branching Efficiency

Act of 1994, Public Law No. 103-328, codified at various sections

of Title 12, United States Code.

(26) "Interstate branch" means a branch of a bank or a branch of

a foreign bank, as the context requires, established, acquired,

or retained pursuant to the Interstate Banking and Branching

Efficiency Act, outside the home state of the bank or foreign

bank. The term does not include, with respect to a foreign bank,

a limited branch as that term is defined by this section.

(27) "Interstate merger transaction" means:

(A) the merger of banks with different home states and the

conversion of branches of a bank involved in the merger into

branches of the resulting bank; or

(B) the purchase of all or substantially all of the assets,

including all or substantially all of the branches, of a bank

whose home state is different from the home state of the

acquiring bank.

(28) "Limited branch" means a branch of a foreign bank that

accepts only the deposits that would be permissible for a

corporation organized under Section 25A, Federal Reserve Act (12

U.S.C. Section 611 et seq.), in accordance with Section 5(a)(7),

International Banking Act (12 U.S.C. Section 3103(a)(7)).

(29) "Out-of-state bank" means a bank whose home state is

another state.

(30) "Out-of-state bank holding company" means a bank holding

company whose home state is another state, and includes an

out-of-state financial holding company.

(31) "Out-of-state foreign bank" means a foreign bank whose home

state is another state.

(32) "Out-of-state state bank" means a bank chartered under the

laws of another state.

(33) "Representative office" has the meaning assigned by Section

1(b)(15), International Banking Act (12 U.S.C. Section 3101(15)).

(34) "Resulting bank" means a bank that results from an

interstate merger transaction.

(35) "State" means a state of the United States, the District of

Columbia, a territory of the United States, Puerto Rico, Guam,

American Samoa, the Trust Territory of the Pacific Islands, the

Virgin Islands, or the Northern Mariana Islands, except that for

purposes of Chapter 202 and the laws of this state as they relate

to Chapter 202 the term means a state, territory, or other

possession of the United States, including the District of

Columbia.

(36) "State bank" means a Texas state bank or an out-of-state

state bank, including an out-of-state state savings bank.

(37) "State savings bank" has the meaning assigned to the term

"savings bank" by Section 3(g), Federal Deposit Insurance Act (12

U.S.C. Section 1813(g)), and includes a savings bank organized

under Subtitle C or under similar laws of another state.

(38) "Subsidiary" has the meaning assigned by Section 2(d), Bank

Holding Company Act (12 U.S.C. Section 1841(d)).

(39) "Texas bank" means a bank whose home state is this state,

except that for purposes of Chapter 202 and the laws of this

state as they relate to Chapter 202 the term means a Texas state

bank or a national bank organized under federal law with its main

office in this state.

(40) "Texas bank holding company" means a bank holding company

whose home state is this state and that is not controlled by a

bank holding company other than a Texas bank holding company, and

includes a Texas financial holding company.

(41) "Texas representative office" means a representative office

that is located in this state and registered pursuant to

Subchapter C, Chapter 204.

(42) "Texas state agency," means, when used in reference to an

office of a foreign bank, an agency of a foreign bank that is

located in this state and licensed pursuant to Subchapter B,

Chapter 204.

(43) "Texas state bank" means a bank that is organized under

Subtitle A.

(44) "Texas state branch," means, when used in reference to an

office of a foreign bank, a branch of a foreign bank that is

located in this state and licensed pursuant to Subchapter B,

Chapter 204.

(45) "United States" means:

(A) when used in a geographical sense, the several states, the

District of Columbia, Puerto Rico, Guam, American Samoa, the

American Virgin Islands, the Trust Territory of the Pacific

Islands, and other territories of the United States; and

(B) when used in a political sense, the federal government of

the United States.

(46) "Financial holding company" means a bank holding company

that has elected to be treated as a financial holding company

under 12 U.S.C. Section 1843(l).

(47) "Functional regulatory agency" means a department or agency

of this state, another state, the United States, or a foreign

government with whom the United States currently maintains

diplomatic relations that regulates and charters, licenses, or

registers persons engaged in financial activities or activities

incidental or complementary to financial activities, including

activities related to banking, insurance, or securities.

(b) The definitions provided by Section 31.002 apply to this

subtitle to the extent not inconsistent with this section and as

the context requires.

(c) The definitions shall be liberally construed to accomplish

the purposes of this subtitle.

(d) The finance commission by rule may adopt other definitions

to accomplish the purposes of this subtitle.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 528, Sec. 27, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.058, eff. September 1, 2007.

Sec. 201.003. RULES. (a) The finance commission may adopt

rules to accomplish the purposes of this subtitle, including

rules necessary or reasonable to:

(1) implement and clarify this subtitle in a manner consistent

with and to the extent permitted by applicable federal law;

(2) preserve or protect the safety and soundness of banking in

this state;

(3) grant at least the same rights and privileges to Texas state

banks that are or may be granted to other depository

institutions;

(4) recover the cost of maintaining and operating the department

and the cost of enforcing this subtitle by imposing and

collecting ratable and equitable fees for supervision and

regulation, including fees for notices, applications, and

examinations; and

(5) facilitate the fair hearing and adjudication of matters

before the commissioner and the finance commission.

(b) In adopting rules, the finance commission shall consider the

need to:

(1) coordinate with applicable federal law;

(2) promote a stable banking environment;

(3) provide the public with convenient, safe, and competitive

banking services;

(4) preserve and promote the competitive position of Texas state

banks with regard to other depository institutions consistent

with the safety and soundness of Texas state banks and the Texas

state bank system; and

(5) allow for economic development in this state.

(c) The presence or absence in this subtitle of a specific

reference to rules regarding a particular subject does not

enlarge or diminish the rulemaking authority provided by this

section.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 528, Sec. 28, eff.

Sept. 1, 2001.

Sec. 201.004. LAW APPLICABLE TO INTERSTATE BRANCHES. (a) The

laws of this state apply to an interstate branch located in this

state to the same extent the laws of this state would apply if

the branch in this state were a national bank with its main

office located in this state, except to the extent otherwise

provided under federal law.

(b) To the extent provided by Section 4.102(c), Business &

Commerce Code, the laws of this state govern a deposit contract

between a bank and a consumer account holder if the branch or

separate office of the bank that accepts the deposit contract is

located in this state.

(c) Without limiting Subsection (a), for purposes of the laws of

this state relating to authority to act as a fiduciary,

depository of public funds, or custodian of securities pledged to

secure public funds, or authority to engage in repurchase

transactions with public entities, a legally operating interstate

branch in this state is considered to be in, within, located in,

authorized to do business in, domiciled in, and chartered in this

state.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 201.005. COOPERATIVE AGREEMENTS; FEES. (a) To carry out

the purposes of this subtitle, to the extent permitted by federal

law, the commissioner may:

(1) enter into cooperative, coordinating, or information sharing

agreements with another bank supervisory agency, a functional

regulatory agency, or an organization affiliated with or

representing one or more bank supervisory agencies;

(2) with respect to periodic examination or other supervision or

investigation, accept reports of examination or investigation by,

and reports submitted to, another bank supervisory agency or

functional regulatory agency in lieu of conducting examinations

or investigations or receiving reports as might otherwise be

required or permissible under this subtitle;

(3) enter into contracts with another bank supervisory agency or

functional regulatory agency having concurrent regulatory or

supervisory jurisdiction to engage the services of the agency for

reasonable compensation to assist in connection with the

commissioner's performance of official duties under this subtitle

or other law, or to provide services to the agency for reasonable

compensation in connection with the agency's performance of

official duties under law, except that Chapter 2254, Government

Code, does not apply to the contracts;

(4) enter into joint examinations or joint enforcement actions

with another bank supervisory agency or functional regulatory

agency having concurrent regulatory or supervisory jurisdiction,

except that the commissioner may independently take action under

Section 201.009 if the commissioner determines that the action is

necessary to carry out the commissioner's responsibilities under

this subtitle or to enforce compliance with the laws of this

state; and

(5) assess supervisory and examination fees to be paid by a

state bank, state savings bank, bank holding company, or foreign

bank in connection with the commissioner's performance of duties

under this subtitle.

(b) Supervisory or examination fees assessed by the commissioner

in accordance with this subtitle may be shared with another bank

supervisory agency, a functional regulatory agency, or an

organization affiliated with or representing one or more bank

supervisory agencies in accordance with an agreement between the

commissioner and the agency or organization. The commissioner may

also receive a portion of supervisory or examination fees

assessed by another bank supervisory agency or functional

regulatory agency in accordance with an agreement between the

commissioner and the agency.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 528, Sec. 29, eff.

Sept. 1, 2001.

Sec. 201.006. ISSUANCE OF INTERPRETIVE STATEMENTS AND OPINIONS.

(a) To encourage the effective coordination and implementation

of home state laws and host state laws with respect to interstate

branching, the commissioner, directly or through a deputy

commissioner or department attorney, may:

(1) issue interpretive statements containing matters of general

policy to guide the public and banks and bank holding companies

subject to this subtitle;

(2) amend or repeal a published interpretive statement by

issuing an amended statement or notice of repeal of a statement

and publishing the statement or notice;

(3) issue, in response to specific requests from the public or

the banking industry, opinions interpreting this subtitle or

determining the applicability of laws of this state to the

operation of interstate branches or other offices in this state

by out-of-state banks or in other states by Texas banks; and

(4) amend or repeal an opinion by issuing an amended opinion or

notice of repeal of an opinion, except that the requesting party

may rely on the original opinion if:

(A) all material facts were originally disclosed to the

commissioner;

(B) the safety and soundness of the affected bank or bank

holding company will not be affected by further reliance on the

original opinion; and

(C) the text and interpretation of relevant, governing

provisions of applicable home state, host state, and federal law

have not been changed by legislative or judicial action.

(b) An interpretive statement or opinion may be disseminated by

newsletter, via electronic medium such as the internet, in a

volume of statutes or related materials published by the

commissioner or others, or by other means reasonably calculated

to notify persons affected by the interpretive statement or

opinion. An opinion may be disseminated to the public if the

commissioner determines that the opinion is useful for the

general guidance and convenience of the public or banks or bank

holding companies. A published opinion must be redacted to

preserve the confidentiality of the requesting party unless the

requesting party consents to be identified in the published

opinion. Notice of an amended or withdrawn statement or opinion

must be disseminated in a substantially similar manner as the

affected statement or opinion was originally disseminated.

(c) An interpretive statement or opinion issued under this

subtitle does not have the force of law and is not a rule for the

purposes of Chapter 2001, Government Code, unless adopted by the

finance commission as provided by Chapter 2001, Government Code.

An interpretive statement or opinion is an administrative

construction of this subtitle entitled to great weight if the

construction is reasonable and does not conflict with this

subtitle.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 412, Sec. 5.01, eff.

Sept. 1, 2001.

Sec. 201.007. CONFIDENTIALITY. Except as expressly provided

otherwise in this subtitle, confidentiality of information

obtained by the commissioner under this subtitle is governed by

Subchapter D, Chapter 31, or, with respect to a state savings

bank, Subtitle C, and may not be disclosed by the commissioner or

an employee of the commissioner's department except as provided

by Subchapter D, Chapter 31, or, with respect to a state savings

bank, Subtitle C.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 201.008. NOTICE OF SUBSEQUENT EVENT. Each out-of-state

state bank that has established and maintains an interstate

branch in this state pursuant to this subtitle shall give written

notice to the commissioner, at least 30 days before the effective

date of the event, or in the case of an emergency transaction,

within a shorter period consistent with applicable state or

federal law, of a merger or other transaction that would cause a

change of control with respect to the bank or a bank holding

company that controls the bank, with the result that an

application would be required to be filed with the bank's home

state regulator or a federal bank supervisory agency, including

an application filed pursuant to the Change in Bank Control Act

of 1978 (12 U.S.C. Section 1817(j)), as amended, or the Bank

Holding Company Act (12 U.S.C. Section 1841 et seq.).

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 201.009. ENFORCEMENT; APPEALS. (a) If the commissioner

determines that a bank holding company or a foreign bank has

violated this subtitle or other applicable law of this state, the

commissioner may take any enforcement action the commissioner

would be empowered to take if the bank holding company or foreign

bank were a Texas state bank, except that the commissioner shall

promptly give notice to the home state regulator of each

enforcement action taken against an out-of-state bank holding

company or foreign bank and, to the extent practicable, shall

consult and cooperate with the home state regulator in pursuing

and resolving the enforcement action. A bank holding company or

foreign bank may appeal a final order or other decision of the

commissioner under this subtitle as provided by Sections 31.202,

31.203, and 31.204.

(b) If the commissioner determines that an interstate branch

maintained by an out-of-state state bank in this state is being

operated in violation of a law of this state or in an unsafe and

unsound manner, the commissioner may take any enforcement action

the commissioner would be empowered to take if the branch were a

Texas state bank or state savings bank, as the case may be,

except that the commissioner shall promptly give notice to the

home state regulator of each enforcement action taken against an

out-of-state state bank and, to the extent practicable, shall

consult and cooperate with the home state regulator in pursuing

and resolving the enforcement action. An out-of-state state bank

may appeal a final order or other decision of the commissioner

under this subtitle as provided by Sections 31.202, 31.203, and

31.204, or as provided under Subtitle C with respect to a state

savings bank.

(c) Notwithstanding Subsections (a) and (b), the commissioner

may enforce the laws of this state against an entity subject to

this subtitle by appropriate action in the courts, including an

action for injunctive relief, if the banking commissioner

concludes the action is necessary or desirable.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 201.010. TAXATION. A bank subject to this subtitle is

subject to the franchise tax to the extent provided by Chapter

171, Tax Code.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 201.011. SEVERABILITY. The provisions of this subtitle or

the applications of those provisions are severable as provided by

Section 311.032(c), Government Code.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

SUBCHAPTER B. REGISTRATION OF FINANCIAL INSTITUTIONS

Sec. 201.101. DEFINITIONS. In this subchapter:

(1) "Financial institution" means:

(A) a bank as defined for any purpose by Section 201.002(a)(4),

whether chartered under the laws of this state, another state,

the United States, or another country, including a state savings

bank;

(B) a savings and loan association chartered under Chapter 62 or

similar laws of another state;

(C) a federal savings and loan association, federal savings

bank, or federal credit union;

(D) a credit union chartered under Chapter 122 or similar laws

of another state; or

(E) a trust company chartered under the laws of this state or

another state.

(2) "Out-of-state financial institution" means a financial

institution that:

(A) is not chartered under the laws of this state; and

(B) has its main or principal office in another state or

country.

(3) "Texas financial institution" means a financial institution

that:

(A) is chartered under the laws of this state or under federal

law; and

(B) has its main or principal office in this state.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 201.102. REGISTRATION TO DO BUSINESS. An out-of-state

financial institution must file an application for registration

with the secretary of state, before operating a branch or other

office in this state, by complying with the law of this state

relating to foreign corporations doing business in this state,

notwithstanding a provision in that law that purports to limit or

prohibit its applicability to financial institutions.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 201.103. APPOINTMENT OF AGENT TO RECEIVE SERVICE OF

PROCESS. (a) A Texas financial institution may file in the

office of the secretary of state a statement appointing an agent

authorized to receive service of process.

(b) A statement appointing an agent must set forth:

(1) the name of the Texas financial institution;

(2) the federal tax identification number of the Texas financial

institution;

(3) the address, including the street address, of the principal

office of the Texas financial institution; and

(4) the name of the agent in this state authorized to receive

service of process and the agent's address, including the street

address, in this state.

(c) The agent named under Subsection (b) must be:

(1) an individual resident of this state;

(2) a domestic corporation, limited partnership, partnership,

limited liability company, professional association, cooperative,

or real estate investment trust; or

(3) a foreign entity registered with the secretary of state to

transact business in this state.

(d) A statement appointing an agent must be signed by an officer

of the Texas financial institution. The statement must also be

signed by the person appointed agent, who by signing accepts the

appointment. The appointed agent may resign by filing a

resignation in the office of the secretary of state and giving

notice to the Texas financial institution.

(e) The secretary of state shall collect for the use of the

state:

(1) a fee of $25 for indexing and filing the original statement

appointing an agent; and

(2) a fee of $15 for filing an amendment to or cancellation of a

statement appointing an agent.

(f) An amendment to a statement appointing an agent to receive

service of process must meet the requirements for execution of an

original statement.

(g) A statement appointing an agent may be canceled by filing

with the secretary of state a written notice of cancellation

executed by an officer of the Texas financial institution. A

notice of cancellation must contain:

(1) the name of the Texas financial institution;

(2) the federal tax identification number of the Texas financial

institution;

(3) the date of filing of the statement appointing the agent;

and

(4) the current street address of the principal office of the

Texas financial institution.

(h) Service of process on a registered agent appointed under

this section is an alternate method of service in addition to

other methods provided by law unless other law specifically

requires service to be made on the registered agent. A

resignation or notice of cancellation is effective immediately on

acknowledgement of filing by the secretary of state, and after

the acknowledgement the financial institution is subject to

service of process as otherwise provided by law.

(i) The secretary of state may adopt forms and procedural rules

for filing of documents under this section.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.



CHAPTER 202. BANK HOLDING COMPANIES

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE G. BANK HOLDING COMPANIES; INTERSTATE BANK OPERATIONS

CHAPTER 202. BANK HOLDING COMPANIES

Sec. 202.001. ACQUISITION OF BANK OR BANK HOLDING COMPANY. (a)

A company intending to acquire a Texas bank holding company or a

Texas bank shall submit to the commissioner a copy of the

application for approval or notice submitted to the Board of

Governors of the Federal Reserve System under Section 3, Bank

Holding Company Act (12 U.S.C. Section 1842). The copy must be:

(1) submitted to the commissioner when the application is

submitted to the board of governors;

(2) accompanied by any additional information required under

Subsection (b); and

(3) accompanied by any filing fee required by law.

(b) An applicant or notificant that is an out-of-state bank

holding company shall provide satisfactory evidence to the

commissioner of compliance with or inapplicability of:

(1) the requirements of Section 202.003; and

(2) if the applicant or notificant is not incorporated under the

laws of this state, the laws of this state relating to

registration of foreign corporations to do business in this

state.

(c) On receipt of the notice prescribed by Section 3(b), Bank

Holding Company Act (12 U.S.C. Section 1842(b)), the commissioner

shall state in writing within the period prescribed by that

subsection the commissioner's:

(1) views and recommendations concerning the proposed

transaction;

(2) opinion regarding whether the proposed transaction complies

with this chapter and the Interstate Banking and Branching

Efficiency Act; and

(3) opinion regarding whether the proposed transaction complies

with the Community Reinvestment Act of 1977 (12 U.S.C. Section

2901 et seq.), as amended.

(d) The commissioner is not required to disapprove the

application or notice solely because of the opinion stated under

Subsection (c)(3).

(e) If the commissioner's response disapproves an application

for or notice of an acquisition of a Texas state bank or a Texas

bank holding company controlling a Texas state bank, the

commissioner may:

(1) appear at the hearing held as provided by Section 3(b), Bank

Holding Company Act (12 U.S.C. Section 1842(b)); and

(2) present evidence at the hearing regarding the reasons the

application or notice should be denied.

(f) If the commissioner's response disapproves an application

for or notice of an acquisition other than as described by

Subsection (e), the commissioner may request that a hearing be

held as provided by Section 3(b), Bank Holding Company Act (12

U.S.C. Section 1842(b)). If the board of governors grants the

request, the commissioner shall appear and present evidence at

the hearing regarding the reasons the application or notice

should be denied.

(g) If the board of governors approves an application or notice

that the commissioner disapproved, the commissioner may accept

the decision or attempt to overturn the decision on appeal as

provided by Section 9, Bank Holding Company Act (12 U.S.C.

Section 1848).

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 202.002. LIMITATION ON CONTROL OF DEPOSITS. (a) The

commissioner may not approve an acquisition if, on consummation

of the transaction, the applicant, including all depository

institution affiliates of the applicant, would control 20 percent

or more of the total amount of deposits in this state held by

depository institutions in this state.

(b) The commissioner may request and the applicant shall provide

supplemental information to the commissioner to aid in a

determination under this section, including information that is

more current than or in addition to information in the most

recently available summary of deposits, reports of condition, or

similar reports filed with or produced by state or federal

authorities.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 202.003. REQUIRED AGE OF ACQUIRED BANK. (a) An

out-of-state bank holding company may not make an acquisition

under this chapter if the Texas bank to be acquired, or any Texas

bank subsidiary of the bank holding company to be acquired, has

not been in existence and in continuous operation for at least

five years as of the effective date of acquisition.

(b) For purposes of this section:

(1) a bank that is the successor as a result of merger or

acquisition of all or substantially all of the assets of a prior

bank is considered to have been in existence and continuously

operated during the period of its existence and continuous

operation as a bank and during the period of existence and

continuous operation of the prior bank; and

(2) a bank effecting a purchase and assumption, merger, or

similar transaction with or supervised by the Federal Deposit

Insurance Corporation or its successor is considered to have been

in existence and continuously operated during the existence and

continuous operation of the bank with respect to which the

transaction was consummated.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 202.004. NONBANKING ACQUISITION, ELECTION, OR ACTIVITY.

(a) A bank holding company doing business in this state that

submits an application, election, or notice to the Board of

Governors of the Federal Reserve System under Section 4, Bank

Holding Company Act (12 U.S.C. Section 1843), that involves or

will involve an office location in this state shall submit to the

commissioner a copy of the application, election, or notice when

the application, election, or notice is submitted to the board of

governors, including a notice or application to acquire a

nonbanking institution, an election to be treated as a financial

holding company, or a request, proposal, or application to engage

in an activity that is or may be a financial activity or an

activity incidental or complementary to a financial activity. The

bank holding company shall submit other information reasonably

requested by the commissioner to determine the manner in which

the acquisition, election, or activity will directly or

indirectly affect residents of this state.

(b) To assist in determining whether to disapprove the proposed

acquisition, election, or activity, the commissioner may hold a

public hearing as provided by Section 31.201, regardless of

whether requested to do so by a person, regarding the proposed

acquisition, election, or activity and its effect on this state.

The commissioner shall convene a hearing if the bank holding

company requests a hearing in writing when it submits the

application, election, or notice to the commissioner.

(c) The commissioner shall disapprove the proposed acquisition,

election, or activity if the commissioner determines that the

acquisition, election, or activity would be detrimental to the

public interest as a result of probable adverse effects,

including undue concentration of resources, decreased or unfair

competition, conflicts of interest, or unsound banking practices.

(d) If the commissioner determines to disapprove the proposed

acquisition, election, or activity, the commissioner may prepare

and file a response to the application, election, or notice with

the board of governors and may request that a hearing be held. If

the board of governors grants the request, the commissioner shall

appear and present evidence at the hearing regarding the reasons

the proposed acquisition, election, or activity should be denied.

(e) If the board of governors approves a proposed acquisition,

election, or activity that the commissioner disapproved, the

commissioner may accept the decision or seek to overturn the

decision on appeal as provided by Section 9, Bank Holding Company

Act (12 U.S.C. Section 1848).

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 528, Sec. 30, eff.

Sept. 1, 2001.

Sec. 202.005. APPLICABLE LAWS. (a) The commissioner may:

(1) examine a bank holding company that controls a Texas bank to

the same extent as if the bank holding company were a Texas state

bank; and

(2) bring an enforcement proceeding under Chapter 35 against a

bank holding company that violates or participates in a violation

of Subtitle A, an agreement filed with the commissioner under

this chapter, or a rule adopted by the finance commission or

order issued by the commissioner under Subtitle A, as if the bank

holding company were a Texas state bank.

(b) A Texas bank that is controlled by a bank holding company

that is not a Texas bank holding company shall be subject to all

laws of this state that are applicable to Texas banks that are

controlled by Texas bank holding companies.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 867, Sec. 94, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 77, eff. September 1, 2007.

Sec. 202.006. FINANCIAL ACTIVITIES. (a) A financial holding

company may engage in a financial activity or an activity

incidental or complementary to a financial activity if the

activity has been authorized by:

(1) the Board of Governors of the Federal Reserve System under

12 U.S.C. Section 1843(k); or

(2) a rule adopted by the finance commission under Subsection

(b).

(b) The finance commission by rule may determine that an

activity not otherwise approved or authorized under this chapter,

federal law, or other law is:

(1) a financial activity;

(2) incidental to a financial activity; or

(3) complementary to a financial activity.

(c) In adopting a rule under Subsection (b), the finance

commission shall consider:

(1) the purposes of this subtitle and the Gramm-Leach-Bliley Act

(Pub. L. No. 106-102);

(2) changes or reasonably expected changes in the marketplace in

which financial holding companies compete;

(3) changes or reasonably expected changes in the technology for

delivering financial services;

(4) whether the activity is necessary or appropriate to allow a

financial holding company to:

(A) compete effectively with another company seeking to provide

financial services;

(B) efficiently deliver information and services that are

financial in nature through the use of technological means,

including an application necessary to protect the security or

efficacy of systems for the transmission of data or financial

transactions; or

(C) offer customers available or emerging technological means

for using financial services or for the document imaging of data;

and

(5) if otherwise determined to be permissible, whether the

conduct of the activity by a financial holding company should be

qualified through the imposition of reasonable and necessary

conditions to protect the public and require appropriate regard

for safety and soundness of the holding company's subsidiary

banks and the financial system generally.

(d) A determination by the board of governors under federal law

or by a rule of the finance commission under this section does

not alter or negate applicable licensing and regulatory

requirements administered by a functional regulatory agency of

this state.

Added by Acts 2001, 77th Leg., ch. 528, Sec. 31, eff. Sept. 1,

2001.



CHAPTER 203. INTERSTATE BANK MERGERS AND BRANCHING

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE G. BANK HOLDING COMPANIES; INTERSTATE BANK OPERATIONS

CHAPTER 203. INTERSTATE BANK MERGERS AND BRANCHING

Sec. 203.001. INTERSTATE BRANCHING BY TEXAS STATE BANKS. (a)

With the prior approval of the commissioner, a Texas state bank

may establish and maintain a de novo branch or acquire a branch

in a state other than Texas pursuant to Section 32.203.

(b) With the prior approval of the commissioner, a Texas state

bank may establish, maintain, and operate one or more branches in

another state pursuant to an interstate merger transaction in

which the Texas state bank is the resulting bank. Not later than

the date on which the required application for the interstate

merger transaction is filed with the responsible federal bank

supervisory agency, the applicant Texas state bank shall file an

application on a form prescribed by the commissioner and pay the

fee prescribed by law. The applicant shall also comply with the

applicable provisions of Sections 32.301-32.303. The commissioner

shall approve the interstate merger transaction and the operation

of branches outside of this state by the Texas state bank if the

commissioner makes the findings required by Section 32.302(b). An

interstate merger transaction may be consummated only after the

applicant has received the commissioner's written approval.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 203.002. CONDITIONS FOR ENTRY BY DE NOVO BRANCHING. (a)

An out-of-state bank may establish a de novo branch in this state

if:

(1) the laws of the home state of the out-of-state bank would

permit a Texas bank to establish and maintain a de novo branch in

that state under substantially the same terms and conditions as

set forth in this subchapter;

(2) the out-of-state bank confirms in writing to the

commissioner that as long as it maintains a branch in this state,

it will comply with all applicable laws of this state;

(3) the applicant provides satisfactory evidence to the

commissioner of compliance with the applicable requirements of

Section 201.102; and

(4) the commissioner, acting on or before the 30th day after the

date the commissioner receives notice of an application under

Subsection (b), certifies to the responsible federal bank

supervisory agency that the requirements of this subchapter have

been met.

(b) An out-of-state bank desiring to establish and maintain a de

novo branch shall provide written notice of the proposed

transaction to the commissioner not later than the date on which

the bank applies to the responsible federal bank supervisory

agency for approval to establish the branch. The filing of the

notice must be accompanied by the filing fee, if any, prescribed

by the commissioner.

(c) A de novo branch may be established in this state through

the acquisition of a branch of an existing Texas bank if the

acquiring out-of-state bank complies with this section.

(d) A depository institution may not establish or maintain a

branch in this state on the premises or property of an affiliate

if the affiliate engages in commercial activities, except as

provided by Section 92.063(d).

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

217, Sec. 4, eff. May 25, 2007.

Sec. 203.003. ENTRY BY INTERSTATE MERGER TRANSACTION. (a)

Subject to Sections 203.004 and 203.005, one or more Texas banks

may enter into an interstate merger transaction with one or more

out-of-state banks under this chapter, and an out-of-state bank

resulting from the transaction may maintain and operate the

branches in this state of a Texas bank that participated in the

transaction. An out-of-state bank that will be the resulting bank

in the interstate merger transaction shall comply with Section

201.102.

(b) An out-of-state bank that will be the resulting bank

pursuant to an interstate merger transaction involving a Texas

state bank shall notify the commissioner of the proposed merger

not later than the date on which it files an application for an

interstate merger transaction with the responsible federal bank

supervisory agency, and shall submit a copy of that application

to the commissioner and pay the filing fee, if any, required by

the commissioner. A Texas state bank that is a party to the

interstate merger transaction shall comply with Chapter 32 and

with other applicable state and federal laws. An out-of-state

bank that will be the resulting bank in the interstate merger

transaction shall provide satisfactory evidence to the

commissioner of compliance with Section 201.102.

(c) An out-of-state bank that does not operate a branch in this

state may not establish and maintain a branch in this state

through the acquisition of a branch of an existing Texas bank

except as provided by Section 203.002.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 203.004. LIMITATION ON CONTROL OF DEPOSITS. (a) An

interstate merger transaction is not permitted if, on

consummation of the transaction, the resulting bank, including

all depository institution affiliates of the resulting bank,

would control 20 percent or more of the total amount of deposits

in this state held by all depository institutions in this state.

(b) The commissioner may request and the applicant shall provide

supplemental information to the commissioner to aid in a

determination under this section, including information that is

more current than or in addition to information in the most

recently available summary of deposits, reports of condition, or

similar reports filed with or produced by state or federal

authorities.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 203.005. REQUIRED AGE OF ACQUIRED BANK. (a) An

out-of-state bank may not acquire a Texas bank in an interstate

merger transaction if the Texas bank has not been in existence

and in continuous operation for at least five years as of the

effective date of the interstate merger transaction. However,

this section does not apply if the acquiring out-of-state bank

could establish a de novo branch in this state pursuant to

Section 203.002.

(b) For purposes of this section:

(1) a bank that is the successor as a result of merger or

acquisition of all or substantially all of the assets of a prior

bank is considered to have been in existence and continuously

operated during the period of its existence and continuous

operation as a bank and during the period of existence and

continuous operation of the prior bank; and

(2) a bank effecting a purchase and assumption, merger, or

similar transaction with or supervised by the Federal Deposit

Insurance Corporation or its successor is considered to have been

in existence and continuously operated during the existence and

continuous operation of the bank with respect to which the

transaction was consummated.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 203.006. ADDITIONAL BRANCHES. An out-of-state bank that

has established or acquired a branch in this state under this

chapter may establish or acquire additional branches in this

state to the same extent that a Texas state bank may establish or

acquire a branch in this state under applicable state and federal

law.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 203.007. EXAMINATIONS; PERIODIC REPORTS. (a) The banking

commissioner may make examinations of a branch established and

maintained in this state pursuant to this chapter by an

out-of-state bank as the banking commissioner considers necessary

to determine whether the branch is being operated in compliance

with the laws of this state and in accordance with safe and sound

banking practices. Sections 31.105-31.107 or 96.054-96.057, as

appropriate, apply to the examinations.

(b) The commissioner may prescribe requirements for periodic

reports from an out-of-state bank that operates a branch in Texas

pursuant to this chapter. Reporting requirements prescribed by

the commissioner under this section must be:

(1) consistent with the reporting requirements applicable to

Texas state banks or state savings banks, as appropriate; and

(2) appropriate to discharge the responsibilities of the

commissioner under this chapter.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.



CHAPTER 204. FOREIGN BANKS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE G. BANK HOLDING COMPANIES; INTERSTATE BANK OPERATIONS

CHAPTER 204. FOREIGN BANKS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 204.001. TRANSACTING BUSINESS. (a) A foreign bank may not

transact business in this state except to the extent permitted by

this chapter.

(b) Subsection (a) does not prohibit a foreign bank:

(1) from transacting business at a licensed federal branch or

agency in this state in accordance with federal law;

(2) that does not maintain a branch or agency in this state or

conduct business from an office or location in this state from

making unsecured loans in this state or loans secured by liens on

real or personal property located in this state, enforcing those

loans in this state, or transacting trust business in this state,

to the extent permitted by other law; or

(3) organized under the laws of a territory of the United

States, Puerto Rico, Guam, American Samoa, or the Virgin Islands,

the deposits of which are insured by the Federal Deposit

Insurance Corporation, from establishing and operating an

interstate branch in this state in its capacity as a state bank

pursuant to Chapter 203.

(c) For purposes of Subsection (a), a foreign bank is not

considered to be transacting business in this state merely

because a subsidiary or affiliate transacts business in this

state, including business that a depository institution

subsidiary or affiliate may lawfully conduct in this state as an

agent for the foreign bank to the extent authorized by the laws

of this state.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.002. BOOKS, ACCOUNTS, AND RECORDS. Each Texas state

branch, agency, or representative office shall maintain and make

available appropriate books, accounts, and records reflecting:

(1) all transactions effected by or on behalf of the office; and

(2) all other actions taken in this state by employees of the

foreign bank located in this state to effect transactions on

behalf of an office of the foreign bank located outside this

state.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.003. EXAMINATION; FEES. (a) The commissioner may make

examinations of a Texas state branch, agency, or representative

office as the commissioner considers necessary to determine

whether the office is being operated in compliance with the laws

of this state and in accordance with safe and sound banking

practices. Sections 31.105-31.107 apply to the examinations.

(b) A foreign bank that maintains a Texas state branch, agency,

or representative office shall pay fees to the commissioner in

accordance with Section 201.005 or rules adopted under this

subtitle.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.004. REPORTS. (a) A foreign bank doing business in

this state through a Texas state branch, agency, or

representative office shall make written reports to the

commissioner that:

(1) are in English;

(2) are submitted at the times and in the form specified by the

commissioner or by rules adopted under this subtitle;

(3) are under oath of one of the foreign bank's officers,

managers, or agents transacting business in this state;

(4) show the amount of the foreign bank's assets and

liabilities, expressed in United States currency;

(5) with respect to a Texas state branch or agency, show the

amount of the branch or agency's assets and liabilities,

expressed in United States currency; and

(6) contain other information that the commissioner requires.

(b) A license or registration of a foreign bank under this

chapter may be revoked or the foreign bank may be subject to an

enforcement action under Chapter 35 if the foreign bank fails to

make a report required under Subsection (a) or makes a material

false or misleading statement in the report.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.005. CHANGE OF CONTROL OF FOREIGN BANK. A foreign bank

licensed to establish and maintain a Texas state branch or agency

pursuant to Subchapter B, or which has registered a Texas

representative office pursuant to Subchapter C, shall file with

the commissioner a notice of change of control, in the form and

containing the information the commissioner requires, not later

than the 14th day after the date of a merger or other transaction

that results or will result in a change of control.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.006. OPERATIONS IN THIS STATE OF BANKS OWNED OR

CONTROLLED BY FOREIGN BANKS AND OTHER FOREIGN PERSONS. (a)

Except as provided in Subsection (b):

(1) the laws of this state governing the acquisition or

ownership of interests in Texas banks or out-of-state banks

seeking to establish and maintain interstate branches in this

state do not prohibit ownership of those institutions by, or

otherwise discriminate against, foreign banks or other foreign

persons; and

(2) the laws of this state governing the powers and activities

of Texas banks and out-of-state banks maintaining interstate

branches in this state do not discriminate among those banks on

the basis of their ownership or control by foreign banks or other

foreign persons.

(b) Notwithstanding Subsection (a), the commissioner may apply

the laws of this state governing the ownership, control, or

operations of Texas banks, even if applicable specifically or

exclusively to foreign banks or other foreign persons, to the

extent those laws are determined by the commissioner to be:

(1) substantially equivalent to or consistent with the standards

or requirements governing the ownership, control, or operations

of Texas banks by foreign banks or other foreign persons under

applicable federal law; or

(2) otherwise consistent with the laws and policies of the

United States, including its international agreements governing

financial services.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.007. ESTABLISHMENT OF INTERSTATE BRANCH IN THIS STATE

BY AN OUT-OF-STATE FOREIGN BANK. (a) An out-of-state foreign

bank may establish an interstate Texas state branch in the same

manner as, and subject to the same criteria, standards,

conditions, requirements, and procedures applicable to, the

establishment of an interstate branch in this state by an

out-of-state bank having the same home state in the United

States, including by acquisition of or merger with a Texas bank,

or establishment of a de novo branch in the manner provided by

Section 203.002, notwithstanding another law of this state to the

contrary other than Subsection (b).

(b) With respect to establishment of an initial interstate Texas

state branch and subsequent intrastate branches of an

out-of-state foreign bank, the commissioner:

(1) shall apply the same criteria, standards, conditions,

requirements, and procedures applicable under Subchapter B to the

establishment of an initial Texas state branch and subsequent

intrastate branches in this state;

(2) may apply other criteria, standards, conditions,

requirements, or provisions of the laws of this state that are

determined by the commissioner to be substantially equivalent to

or consistent with federal law generally applicable to the

establishment of a branch in the United States by a foreign bank

or specifically applicable to the establishment of a branch in

the United States by the applicant foreign bank; and

(3) may allow an out-of-state foreign bank to:

(A) acquire or merge with another foreign bank maintaining a

Texas branch or agency and after the acquisition or merger

continue the operations as its own;

(B) acquire or establish an interstate Texas branch through

another means not inconsistent with Section 5, International

Banking Act (12 U.S.C. Section 3103); or

(C) convert a state agency to a state branch as provided by

Section 204.008.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.008. CONVERSION OF EXISTING OFFICE. (a) For purposes

of this section, foreign bank offices in this state are divided

into classes and ranked in ascending order as:

(1) representative office;

(2) Texas state agency; and

(3) Texas state branch.

(b) A foreign bank may change a lower class office into a higher

class office by applying for the higher class office pursuant to

Section 204.101. On approval of the application to establish the

higher class office and after all conditions to the approval have

been fulfilled, the foreign bank may change the lower class

office into the higher class office and the commissioner shall

issue a license authorizing the bank to maintain the higher class

office. The foreign bank shall promptly surrender any license or

registration previously issued by the commissioner in connection

with the lower class office.

(c) A foreign bank may change a higher class office into a lower

class office by applying for approval to close the higher class

office pursuant to Section 204.115. On approval of the

application to close the higher class office and after conditions

precedent to the closing have been fulfilled, the foreign bank

may change the higher class office into the lower class office,

and the commissioner shall issue a license or registration

authorizing the bank to maintain the lower class office.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

SUBCHAPTER B. DIRECT BRANCH AND AGENCY OFFICES OF FOREIGN BANKS

Sec. 204.101. APPLICATION TO ESTABLISH BRANCH OR AGENCY. (a) A

foreign bank that desires to establish and maintain a Texas state

branch or agency shall submit an application to the commissioner.

The application must:

(1) be accompanied by all application fees and deposits required

by applicable rules;

(2) be in the form specified by the commissioner;

(3) be subscribed and acknowledged by an officer of the foreign

bank;

(4) have attached:

(A) a complete copy of the foreign bank's application to the

Board of Governors of the Federal Reserve System under Section

7(d), International Banking Act (12 U.S.C. Section 3105(d));

(B) an authenticated copy of the foreign bank's articles of

incorporation and bylaws or other constitutive documents and, if

the copy is in a language other than English, an English

translation of the document, under the oath of the translator;

and

(C) evidence of compliance with Section 201.102;

(5) be submitted when the federal application is submitted to

the board of governors; and

(6) include on its face or in accompanying documents:

(A) the name of the foreign bank;

(B) the street address where the principal office of the Texas

state branch or agency is to be located and, if different, the

Texas state branch or agency's mailing address;

(C) the name and qualifications of each officer and director of

the foreign bank who will have control of all or part of the

business and affairs of the Texas state branch or agency;

(D) a detailed statement of the foreign bank's financial

condition as of a date not more than 360 days before the date of

the application; and

(E) other information that:

(i) is necessary to enable the commissioner to make the findings

listed in Section 204.103;

(ii) is required by rules adopted under this subtitle; or

(iii) the commissioner reasonably requests.

(b) The finance commission may adopt rules prescribing

abbreviated application procedures and standards applicable to

applications by foreign banks that have already established an

initial Texas state branch or agency to establish additional

intrastate branches or agencies.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.102. HEARING AND DECISION ON APPLICATION. (a) After

the application is complete and accepted for filing and all

required fees and deposits have been paid, the commissioner shall

determine from the application and the initial investigation

whether the conditions set forth by Section 204.103 have been

established. The commissioner shall approve the application or

set the application for hearing.

(b) If the commissioner sets the application for hearing:

(1) the commissioner shall notify the Board of Governors of the

Federal Reserve System that the application has been set for

hearing as provided by federal regulations;

(2) the department shall participate as the opposing party; and

(3) the commissioner shall conduct the hearing and one or more

prehearing conferences and opportunities for discovery as the

commissioner considers advisable and consistent with applicable

law.

(c) Information relating to the financial condition and business

affairs of the foreign bank and financial information relating to

its management and shareholders, except for previously published

statements and information, is confidential and may not be

considered in the public portion of the hearing or disclosed by

the commissioner or an employee of the department except as

provided by Subchapter D, Chapter 31.

(d) The commissioner shall make a finding from the record of the

hearing on each condition listed in Section 204.103 and enter an

order granting or denying the license. If the license is denied,

the commissioner shall inform the Board of Governors of the

Federal Reserve System of the order and the reasons the federal

application should be denied.

(e) The commissioner may make approval of an application

conditional. The commissioner shall include any conditions in the

order granting the license but may not issue the license until

the Texas state branch or agency has received the approval of the

Board of Governors of the Federal Reserve System. If the approval

is conditioned on a written commitment from the applicant offered

to and accepted by the commissioner, the commitment is

enforceable against the applicant.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.103. ISSUANCE OF LICENSE. (a) The commissioner shall

issue a license to a foreign bank to establish and maintain a

Texas state branch or agency if the commissioner finds after

reasonable inquiry that:

(1) all members of the management of the Texas state branch or

agency have sufficient banking experience, ability, standing,

competence, trustworthiness, and integrity to justify a belief

that the agency will operate in compliance with state law;

(2) the foreign bank has sufficient standing to justify a belief

that the Texas state branch or agency will be free from improper

or unlawful influence or interference with respect to the

office's operation in compliance with state law; and

(3) the foreign bank is acting in good faith and the application

does not contain a material misrepresentation.

(b) Each Texas state branch or agency shall post its license in

a conspicuous place at its office. A license issued under this

subchapter is not transferable or assignable.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.104. NO CONCURRENT FEDERAL BRANCH OR AGENCY. (a) A

foreign bank licensed under this subchapter to establish and

maintain a Texas state branch or agency may not concurrently

maintain a federal branch or federal agency in this state.

(b) A foreign bank which maintains a federal branch or federal

agency in this state may not concurrently be licensed under this

subchapter to maintain a Texas state branch or agency.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.105. POWERS OF BRANCH AND AGENCY. (a) A Texas state

branch or agency is subject to this subtitle and other laws of

this state applicable to banks as if the Texas state branch or

agency were a Texas state bank unless:

(1) this chapter or a rule adopted under this subtitle provides

otherwise; or

(2) the context of a provision or other information indicates

that a provision applies only to a bank organized under the laws

of a state or the United States.

(b) Among other exceptions to Subsection (a) that may be

required or authorized by the commissioner provided by this

subchapter or by rules adopted under this subtitle:

(1) a Texas state branch may not accept deposits of less than

$100,000 from citizens or residents of the United States, other

than credit balances that are incidental to or arise out of its

exercise of other lawful banking powers, unless the Federal

Deposit Insurance Corporation determines that specific deposit

taking activities in lesser amounts do not constitute domestic

retail deposit activities requiring deposit insurance protection

within the meaning of Section 6, International Banking Act (12

U.S.C. Section 3104);

(2) a Texas state agency may not accept deposits from citizens

or residents of the United States, other than credit balances

that are incidental to or arise out of its exercise of other

lawful banking powers, but may accept deposits from persons who

are neither citizens nor residents of the United States; and

(3) a limitation or restriction based on the capital and surplus

of a Texas state bank is considered to refer, as applied to a

Texas state branch or agency, to the dollar equivalent of the

capital and surplus of the foreign bank, and if the foreign bank

has more than one Texas state branch or agency in this state, the

business transacted by all the branches and agencies must be

aggregated in determining compliance with the limitation.

(c) Subject to Subsections (a) and (b), a foreign bank licensed

to transact business in this state through a Texas state branch

or agency may:

(1) borrow and lend money with or without property as security;

(2) purchase, sell, and make loans regardless of whether the

loans are secured by bonds or mortgages on real property;

(3) engage in a foreign exchange transaction;

(4) issue, advise, confirm, and otherwise deal with a letter of

credit and pay, accept, or negotiate a draft drawn under a letter

of credit;

(5) accept a bill of exchange or draft;

(6) buy or acquire and sell or dispose of a bill of exchange,

draft, note, acceptance, or other obligation for the payment of

money;

(7) maintain a credit balance of money received at the Texas

state branch or agency incidental to or arising out of the

exercise of its authorized activities in this state if the money

is not intended to be a deposit and does not remain in the Texas

state branch or agency after the completion of all transactions

to which it relates;

(8) accept deposits to the extent permitted by Subsection (b);

(9) receive money for transmission and transmit the money from

its authorized place of business in this state to any other

place;

(10) act as an indenture trustee or as a registrar, paying

agent, or transfer agent, on behalf of the issuer, for equity or

investment securities; and

(11) perform other activities that:

(A) are authorized by rules adopted to accomplish the purposes

of this subtitle; or

(B) the commissioner determines are analogous or incidental to

specific activities authorized by this section for a Texas state

branch or agency.

(d) A foreign bank licensed to transact business in this state

through a Texas state branch or agency may share the premises of

the Texas state branch or agency with another authorized office

of the foreign bank or a direct or indirect subsidiary of the

foreign bank if the books and records of the Texas state branch

or agency are kept separately from the books and records of the

other office.

(e) For purposes of this section, the term "resident of the

United States" means:

(1) an individual residing in the United States;

(2) a corporation, partnership, association, or other entity

organized in the United States; or

(3) a branch or office located in the United States of an entity

that is not organized in the United States.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

110, Sec. 13, eff. September 1, 2007.

Sec. 204.106. APPLICATION TO ACT AS FIDUCIARY. (a) Except as

provided by Section 204.105(c)(10), a foreign bank may not act as

a fiduciary at a Texas state branch or agency except by obtaining

a fiduciary license as provided by this section. A foreign bank

that intends to act as a fiduciary at a Texas state branch or

agency shall submit an application to the commissioner. The

application must:

(1) be accompanied by all application fees and deposits required

by applicable rules;

(2) be in the form specified by the commissioner;

(3) be subscribed and acknowledged by an officer of the foreign

bank;

(4) describe in detail:

(A) the proposed fiduciary activities;

(B) the names and relevant expertise of its officers and

employees that will conduct the fiduciary activities; and

(C) the manner in which the fiduciary activities will be

captured in the books and records of the Texas state branch or

agency with due regard for separation of beneficial and legal

interests; and

(5) contain other information that:

(A) is necessary to enable the commissioner to make the findings

required by Subsection (c);

(B) is required by rules adopted under this subtitle; or

(C) the commissioner reasonably requests.

(b) On or before the 60th day after the date the application is

complete and accepted for filing and all required fees and

deposits have been paid, the commissioner shall approve the

application or set the application for hearing. If the

commissioner sets the application for hearing, the department

shall participate as the opposing party and the commissioner

shall conduct the hearing and one or more prehearing conferences

and opportunities for discovery as the commissioner considers

advisable and consistent with applicable law.

(c) The commissioner may issue a license permitting the foreign

bank to engage in fiduciary activities if the commissioner finds

that the foreign bank will exercise its fiduciary powers in

accordance with the laws of this state and has sufficient

fiduciary and accounting expertise and controls to protect

beneficial interests under its control. The commissioner may make

approval of an application conditional by including conditions

and limitations in the order granting the license. If the

approval is conditioned on a written commitment from the

applicant offered to and accepted by the commissioner, the

commitment is enforceable against the applicant.

(d) A foreign bank that obtains the approval of the commissioner

under this section may engage in fiduciary activities at its

Texas state branch or agency to the same extent and in the same

manner as a Texas state bank could do so at the same location,

subject to any conditions or limitations applicable to the

license.

(e) The commissioner may initiate an enforcement action under

Chapter 35 or may suspend or revoke the authority of a foreign

bank to engage in fiduciary activities in this state in the same

manner as a revocation of license under Section 204.118 if the

commissioner finds in writing that:

(1) conditions exist related to the fiduciary activities of the

foreign bank in this state which would authorize the commissioner

to revoke or suspend its license pursuant to Section 204.117; or

(2) a fact or condition exists which, if it had existed at the

time of the foreign bank's original notice to engage in fiduciary

activities, would have resulted in the commissioner denying

authority to engage in fiduciary activities.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.107. FILING OF AMENDMENTS TO ARTICLES OF INCORPORATION.

If the articles of incorporation of a foreign bank licensed to

maintain a Texas state branch or agency are amended, the foreign

bank shall promptly file with the commissioner a copy of the

amendment, duly authenticated by the proper officer of the

country of the foreign bank's organization. The filing does not

enlarge or alter the business the foreign bank is authorized to

pursue in this state, authorize the foreign bank to transact

business in this state under a name other than the name set forth

in its license, or extend the duration of its corporate

existence.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.108. AMENDED LICENSE FOR BRANCH OR AGENCY. (a) A

foreign bank licensed to establish and maintain a Texas state

branch or agency shall apply to the commissioner for an amended

license if it changes its corporate name, changes the duration of

its corporate existence, or desires to pursue in this state other

or additional purposes than those set forth in its prior

application for the foreign bank's license or amended license

then in effect.

(b) The requirements with respect to the form and contents of an

application under Subsection (a), the manner of its execution,

the issuance of an amended license, and the effect of the amended

license are the same as in the case of an initial application for

a license to establish and maintain a Texas state branch or

agency.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.109. RELOCATION OF OFFICE. (a) With the prior written

approval of the commissioner, a foreign bank licensed to

establish and maintain a Texas state branch or agency may

relocate the branch or agency office. A foreign bank that intends

to relocate a Texas state branch or agency office shall submit a

letter to the commissioner describing the address of the proposed

location, the reasons for relocation, and the manner of notifying

its customers of the relocation.

(b) On or before the 30th day after the date the foreign bank's

letter has been accepted for filing and any required fee has been

paid, the commissioner shall approve or deny the relocation. The

commissioner may not permit the foreign bank to relocate its

Texas state branch or agency office if the commissioner finds

that the proposed location and the manner of relocation and

notification will be deceptive or that the relocation will impede

or tend to impede the foreign bank's depositors and creditors in

this state.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.110. SEPARATE ASSETS. (a) Each foreign bank licensed

to establish and maintain a Texas state branch or agency in this

state shall keep the assets of its business in this state

separate and apart from the assets of its business outside this

state.

(b) The depositors and creditors of a foreign bank arising out

of transactions with, and recorded on the books of, its Texas

state branch or agency are entitled to absolute preference and

priority over the depositors and creditors of the foreign bank's

offices located outside this state with respect to the assets of

the foreign bank in this state.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.111. DISCLOSURE OF LACK OF DEPOSIT INSURANCE. Each

foreign bank licensed to establish and maintain a Texas state

branch or agency shall give notice that deposits and credit

balances in the office are not insured by the Federal Deposit

Insurance Corporation.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.112. LIMITATIONS ON PAYMENT OF INTEREST ON DEPOSITS. A

foreign bank licensed to establish and maintain a Texas state

branch or agency is subject to the same limitations with respect

to the payment of interest on deposits as a state bank that is a

member of the Federal Reserve System.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.113. PLEDGE OF ASSETS. (a) In accordance with rules

adopted under this subtitle, a foreign bank licensed to establish

and maintain a Texas state branch or agency may be required to

keep on deposit, with unaffiliated banks in this state that the

foreign bank designates and the commissioner approves, money and

securities pledged to the commissioner in an aggregate amount to

be determined by the commissioner, valued at the lower of

principal amount or market value, consisting of:

(1) dollar deposits;

(2) bonds, notes, debentures, or other legally created, general

obligations of a state, an agency or political subdivision of a

state, the United States, or an instrumentality of the United

States;

(3) securities that this state, an agency or political

subdivision of this state, the United States, or an

instrumentality of the United States has unconditionally agreed

to purchase, insure, or guarantee;

(4) securities issued or guaranteed by the Federal Home Loan

Mortgage Corporation, the Federal National Mortgage Association,

the Government National Mortgage Association, the Federal

Agricultural Mortgage Corporation, or the Federal Farm Credit

Banks Funding Corporation;

(5) obligations of or issued or guaranteed by the International

Bank for Reconstruction and Development, the African Development

Bank, the Asian Development Bank, the InterAmerican Development

Bank, or the North American Development Bank; or

(6) other assets as may be permitted by rule.

(b) The assets deposited and the amount of the assets to be

maintained under Subsection (a) are subject to the conditions and

limitations the commissioner considers necessary or desirable for

the maintenance of a sound financial condition, the protection of

depositors, creditors, and the public interest in this state, and

the support of public confidence in the business of the Texas

state branch or agency. The commissioner may give credit to

reserves required to be maintained with a federal reserve bank in

or outside this state pursuant to federal law, in accordance with

rules adopted under this subtitle.

(c) While a foreign bank continues business in the ordinary

course, the foreign bank may collect interest on the money and

securities deposited under this section and from time to time

exchange, examine, and verify the securities.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.114. ASSET MAINTENANCE. (a) In accordance with rules

adopted under this subtitle, a foreign bank licensed to establish

and maintain a Texas state branch or agency shall at all times

satisfy the ratio of branch or agency assets to liabilities

determined by the commissioner, in the commissioner's sole

discretion, to be necessary or desirable with respect to the

foreign bank. The type of assets to be held in this state are

specified by Subsection (b) and the type of liabilities to be

included in the ratio are specified by Subsection (c).

(b) Assets to be held in this state for the purpose of

satisfying the ratio of assets to liabilities:

(1) include:

(A) currency, bonds, notes, debentures, drafts, bills of

exchange, or other evidences of indebtedness, including loan

participation agreements or certificates;

(B) other obligations payable in the United States or in United

States funds or, with the prior approval of the commissioner, in

funds freely convertible into United States funds; and

(C) other assets the commissioner permits or as may be specified

by rule; and

(2) exclude obligations of a person for money borrowed to the

extent that the total of the obligations of the person exceeds 10

percent of total assets considered for purposes of this section.

(c) Liabilities included for purposes of calculating the ratio

of assets to liabilities:

(1) include all liabilities of the foreign bank appearing in the

books, accounts, or records of its Texas state branch or agency,

including acceptances; and

(2) exclude amounts due and other liabilities to other offices,

agencies, branches, and wholly owned subsidiaries of the foreign

bank, and other liabilities the commissioner determines. The

existence of a nominal number of directors' shares outstanding

does not cause a subsidiary to be considered less than wholly

owned.

(d) Subject to rules adopted under this subtitle, the

commissioner, in the commissioner's sole discretion, may vary the

ratio of assets to liabilities required by this section for a

foreign bank as may be necessary or desirable to reflect

differences among Texas branches or Texas agencies because of:

(1) the financial condition of Texas branch or agency offices of

the foreign bank;

(2) the financial condition of branch or agency offices of the

foreign bank located in other states;

(3) the general economic conditions prevalent in the home

country of the foreign bank; or

(4) the financial condition of the foreign bank itself,

including:

(A) the financial condition of its branches and agencies located

in other countries;

(B) the financial condition of its affiliated bank and nonbank

subsidiaries in the United States; and

(C) the financial condition of the foreign bank on a worldwide

consolidated basis or in its home country.

(e) For purposes of this section, assets must be valued at the

lower of principal amount or market value. The commissioner may

determine the value of a non-marketable security, loan, or other

asset or obligation held or owed to the foreign bank or its Texas

state branch or agency in this state. If the commissioner cannot

determine the value of an non-marketable asset, the asset must be

excluded from the ratio computation.

(f) The commissioner may require a foreign bank to deposit the

assets required to be held in this state pursuant to this section

with specific banks in this state designated by the commissioner

if, because of the existence or the potential occurrence of

unusual and extraordinary circumstances, the commissioner

considers it necessary or desirable for the maintenance of a

sound financial condition, the protection of depositors,

creditors, and the public interest in this state, and the

maintenance of public confidence in the business of a Texas state

branch or agency.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.115. VOLUNTARY CLOSURE OF BRANCH OR AGENCY. (a) A

foreign bank licensed to establish and maintain a Texas state

branch or agency may not close the office without filing an

application with, and obtaining the prior approval of, the

commissioner. An application by a foreign bank under this section

must be in the form and include the information the commissioner

requires.

(b) The commissioner shall approve the application if the

commissioner finds that the closing of the office will not be

substantially detrimental to the foreign bank's depositors and

creditors in this state. An application may be approved subject

to conditions imposed by the commissioner for the continued

protection of the foreign bank's depositors and creditors in this

state, including a condition that the foreign bank pledge assets

in the manner specified by Section 204.113 for a specified period

of time.

(c) When an application by a foreign bank under this section has

been approved and all conditions precedent to the closing have

been fulfilled, the foreign bank may close the office and an

officer, manager, or agent of the foreign bank shall deliver to

the commissioner:

(1) all copies of examination reports or other property of the

department;

(2) a statement under oath by an authorized officer, manager, or

agent of the foreign bank that all deposit and other liabilities

of the Texas state branch or agency to depositors and creditors

in this state have been properly discharged by payment or pledge

or otherwise assumed or retained by a financial institution;

(3) the license issued by the commissioner;

(4) an appropriate board resolution closing the Texas state

branch or agency; and

(5) a statement of the location where the records of the Texas

state branch or agency will be kept after the closing.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.116. ENFORCEMENT. The commissioner may initiate an

enforcement action under Chapter 35 or a proceeding to revoke the

license of a Texas state branch or agency if the commissioner by

examination or other credible evidence finds that the foreign

bank:

(1) does not currently meet the criteria established by this

chapter for the original issuance of a license;

(2) has refused to permit the commissioner to examine its books,

papers, accounts, records, or affairs in accordance with Sections

204.002 and 204.003;

(3) has failed to make a report required under this chapter or

made a material false or misleading statement in the report;

(4) has violated this subtitle, another law or rule applicable

to a foreign bank or a Texas state branch or agency, or a final

and enforceable order of the commissioner or the finance

commission;

(5) has misrepresented or concealed a material fact in the

original application for license;

(6) has violated a condition of its license or an agreement

between the foreign bank and the commissioner or the department;

or

(7) conducts business in an unsafe and unsound manner.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.117. PROCEDURE FOR REVOCATION. (a) Notice of a

revocation proceeding must:

(1) be in the form of a proposed order;

(2) be served on the foreign bank by personal delivery or

registered or certified mail, return receipt requested, to a

director, officer, manager, or employee of the foreign bank at a

Texas state branch or agency location, or to the registered agent

of the foreign bank;

(3) state the effective date of the proposed order, which may

not be before the 21st day after the date the proposed order is

mailed or delivered except as otherwise provided in Section

204.118; and

(4) state the grounds for the proposed revocation with

reasonable certainty.

(b) Unless the foreign bank requests a hearing in writing on or

before the effective date of the proposed order, the order takes

effect as proposed and is final and nonappealable.

(c) A hearing requested on a proposed order shall be held not

later than the 30th day after the date the written request for

hearing is received by the department unless the parties agree to

a later hearing date. The department shall participate as the

opposing party, and the commissioner shall conduct the hearing

and one or more prehearing conferences and opportunities for

discovery as the commissioner considers advisable and consistent

with applicable statutes and rules. The foreign bank may not

accept new business during the pendency of the hearing unless the

commissioner gives prior written approval, except that it shall

comply with any stricter requirements imposed by Section 7(e),

International Banking Act (12 U.S.C. Section 3105(e)).

(d) Information relating to the financial condition and business

affairs of the foreign bank, except previously published

statements and information, is confidential and may not be

considered in the public portion of the hearing or disclosed by

the commissioner or an employee of the department except as

provided by Subchapter D, Chapter 31.

(e) Based on the record, the commissioner shall issue or refuse

to issue the proposed order. An issued order may contain

modifications indicated by the record to be necessary or

desirable, including modifications to impose penalties available

under Chapter 35 in lieu of license revocation.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.118. IMMEDIATE SUSPENSION OR REVOCATION. (a) If the

commissioner finds that any of the factors set forth in Section

204.116 are true with respect to a foreign bank licensed to

maintain a Texas state branch or agency and that it is necessary

for the protection of the interests of creditors of the foreign

bank's business in this state or for the protection of the public

interest that the commissioner immediately suspend or revoke the

license of the foreign bank, the commissioner may issue, without

notice and hearing, an order suspending or revoking the license

of the foreign bank for a period of up to 90 days, pending

investigation or hearing under Section 204.117.

(b) An order issued under this section shall be served on the

foreign bank in the manner required by Section 204.117(a)(2).

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.119. STATUS OF REVOKED LICENSE. Unless stayed by the

finance commission or district court that has jurisdiction over

an appeal, a final order of the commissioner revoking a license

is effective immediately and the foreign bank shall immediately

cease all activity in this state requiring a license. Subject to

Section 204.120, all functions requiring a license must be

immediately transferred to a branch, affiliate, or agency of the

foreign bank that is located outside of this state and that has

the power to perform those functions under governing law.

Continued activity in this state of an unlicensed foreign bank is

subject to Subchapter C, Chapter 35.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.120. SEIZURE AND LIQUIDATION. (a) If the commissioner

finds that any of the factors set forth in Section 204.116 are

true with respect to a foreign bank licensed to establish and

maintain a Texas state branch or agency, the commissioner may by

order immediately take possession of the property and business of

the foreign bank in this state if that action is necessary or

desirable for the protection of the interests of the depositors

and creditors of the foreign bank's business in this state or for

the protection of the public. The commissioner shall retain

possession until the foreign bank resumes business in this state

or is finally liquidated, except that the commissioner may permit

the foreign bank to resume business in this state on conditions

the commissioner requires. An order issued under this section

shall be served on the foreign bank in the manner required by

Section 204.117(a)(2).

(b) As soon as practicable after taking possession of the

property and business of a foreign bank pursuant to Subsection

(a), the commissioner shall initiate a receivership proceeding by

filing a copy of the order issued under this section in a

district court in Travis County to be governed by Chapter 36 as

if the foreign bank were a Texas state bank, except as otherwise

provided by this section. Notwithstanding the priorities

established by Chapter 36, the depositors and creditors of the

Texas state branch or agency, arising out of transactions with

and recorded on the books of the Texas state branch or agency,

have an absolute preference and priority over the creditors of

the foreign bank's offices located outside this state.

(c) An action initiated that seeks to directly or indirectly

affect the assets of the Texas state branch or agency is

considered to be an intervention in the receivership proceeding.

Venue for an action instituted to effect, contest, or otherwise

intervene in the liquidation of a Texas state branch or agency is

in Travis County, except that on motion filed and served

concurrently with or before the filing of the answer, the court

may, on a finding of good cause, transfer the action to the

county of the Texas state branch or agency location.

(d) The foreign bank may contest the commissioner's actions as

provided by this subsection. On or before the 10th day after the

date the commissioner has taken possession of the property and

business of a foreign bank pursuant to Subsection (a), the

foreign bank, acting through a majority of its directors, may

intervene in the action filed by the banking commissioner to

challenge the commissioner's closing of the foreign bank's Texas

state branch or agency and to enjoin the commissioner or other

receiver from liquidating its assets. The court may issue an ex

parte order restraining the commissioner or other receiver from

liquidating the foreign bank's assets pending a hearing on the

injunction. The commissioner or other receiver shall comply with

the restraining order but may petition the court for permission

to liquidate an asset as necessary to prevent its loss or

diminution pending the outcome of the injunction. The

commissioner or other receiver may not be required to post bond.

The court shall hear this action as quickly as possible and shall

give it priority over other business. The foreign bank or the

commissioner or other receiver may appeal the court's judgment as

in other civil cases, except that the commissioner or other

receiver shall retain all seized foreign bank assets pending a

final appellate court order even if the commissioner does not

prevail in the trial court. If the commissioner prevails in the

trial court, liquidation of the state trust company may proceed

unless the trial court or appellate court orders otherwise. If

liquidation is enjoined or stayed pending appeal, the trial court

retains jurisdiction to permit liquidation of an asset as

necessary to prevent its loss or diminution pending the outcome

of the appeal.

(e) After the commissioner or other receiver has completed the

liquidation of the property and business of a foreign bank, the

commissioner or other receiver shall transfer any remaining

assets to the foreign bank in accordance with the court's orders,

except that:

(1) if the foreign bank has an office in another state of the

United States that is in liquidation and the assets of the office

appear to be insufficient to pay in full the creditors of that

office, the court shall order the commissioner or other receiver

to transfer to the liquidator of that office the amount of the

remaining assets that appears to be necessary to cover the

insufficiency; or

(2) if the foreign bank has two or more such offices in

liquidation and the amount of remaining assets is less than the

aggregate amount of insufficiencies with respect to the offices,

the court shall order the commissioner or other receiver to

distribute the remaining assets among the liquidators of the

offices in the manner the court finds equitable.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.121. DISSOLUTION. (a) If a foreign bank licensed to

maintain a Texas state branch or agency in this state is

dissolved, has its authority or existence terminated or canceled

in the jurisdiction of its incorporation, or has its authority to

maintain a branch or agency in this state terminated by the Board

of Governors of the Federal Reserve System under Section 7(e),

International Banking Act (12 U.S.C. Section 3105(e)), an

officer, manager, or agent of the foreign bank shall deliver to

the commissioner:

(1) a certified copy of:

(A) a certificate of the official responsible for records of

banking corporations of the foreign bank's jurisdiction of

incorporation attesting to the occurrence of dissolution or of

termination or cancellation of authority or existence;

(B) an order or decree of a court directing the dissolution of

the foreign bank or the termination or cancellation of its

authority or existence; or

(C) an order of the Board of Governors of the Federal Reserve

System terminating its authority under Section 7(e),

International Banking Act (12 U.S.C. Section 3105(e)); and

(2) the documents and information required by Section

204.115(c).

(b) The filing of the certificate, order, or decree has the same

effect provided by Section 204.119 as if the license issued under

this subchapter were revoked by the commissioner as of the

effective date of termination or cancellation specified in the

certificate, order, or decree unless the commissioner orders an

earlier effective date, subject to the procedural protections of

Section 204.117 or 204.118.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

SUBCHAPTER C. REPRESENTATIVE OFFICES OF FOREIGN BANK

Sec. 204.201. REGISTRATION OF REPRESENTATIVE OFFICE. (a) A

foreign bank may establish a Texas representative office if the

foreign bank files with the commissioner a verified statement of

registration. A statement of registration must:

(1) be accompanied by all registration fees and deposits

required by rule;

(2) be in the form specified by the commissioner;

(3) be subscribed and acknowledged by an officer of the foreign

bank;

(4) contain as an exhibit or attachment:

(A) a copy of the foreign bank's notice or application submitted

to the Board of Governors of the Federal Reserve System under

Section 10, International Banking Act (12 U.S.C. Section 3107),

and, when issued, the order or notification from the board of

governors indicating that the representative office has been

approved;

(B) an authenticated copy of the foreign bank's articles of

incorporation and bylaws or other constitutive documents and, if

the copy is in a language other than English, an English

translation of the document, under the oath of the translator;

and

(C) evidence of compliance with Section 201.102;

(5) be submitted when the federal notice or application is

submitted to the board of governors; and

(6) directly or in exhibits or attachments contain:

(A) the name of the foreign bank;

(B) the street address and post office address where each Texas

representative office is to be located in this state;

(C) the name and qualifications of each officer and director of

the foreign bank who will have charge of any aspect of the

business and affairs of the Texas representative office;

(D) a complete and detailed statement of the financial condition

of the foreign bank as of a date not more than 360 days before

the date of the filing; and

(E) other information the commissioner requires.

(b) The finance commission may adopt rules prescribing

abbreviated registration procedures and standards for foreign

banks that have already established an initial Texas

representative office to establish additional Texas

representative offices.

(c) A foreign bank that maintains a Texas state or federal

branch or agency in this state is not prohibited from

establishing or maintaining one or more Texas representative

offices.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.202. PLACE OF BUSINESS. A Texas representative office

may engage in the business authorized by this subchapter at each

place of business registered with the commissioner. A Texas

representative office may change its location in this state by

filing a notice with the commissioner containing the street

address and post office address of the new location.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.203. PERMISSIBLE ACTIVITIES OF REPRESENTATIVE OFFICE.

(a) A registered Texas representative office of a foreign bank

may:

(1) solicit loans and in connection with a loan:

(A) assemble credit information about the borrower;

(B) inspect and appraise property;

(C) obtain property title information; and

(D) prepare a loan application;

(2) solicit purchasers for loans from the foreign bank;

(3) solicit persons to contract for servicing the foreign bank

loans;

(4) conduct research;

(5) perform services as liaison for customers and correspondents

of the foreign bank;

(6) execute loan documents relating to permitted loans with the

written approval of the foreign bank;

(7) perform back office administrative functions as may be more

specifically defined by rule; and

(8) engage in other activities approved by the commissioner or

permitted by rule.

(b) A representative office may not solicit or accept credit

balances or deposits or make final credit decisions.

(c) A Texas representative office that is or becomes a regional

administrative office of the foreign bank, as may be defined more

fully by rule, may engage in credit approval activities if:

(1) the foreign bank gives prior written notice to the

commissioner not later than the 30th day before the date the

Texas representative office engages in credit approval

activities; and

(2) the commissioner does not object within the 30-day period to

the conduct of the activities by the Texas representative office.

(d) Written notice under Subsection (c) must be in a form and

contain the information the commissioner requires.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.204. ENFORCEMENT. The commissioner may initiate an

enforcement action under Chapter 35 or a proceeding to revoke the

registration of a representative office if the commissioner by

examination or other credible evidence finds that the foreign

bank:

(1) has refused to permit the commissioner to examine the books,

papers, accounts, records, or affairs of a Texas representative

office in accordance with Sections 204.002 and 204.003;

(2) has violated this subtitle, another law or rule applicable

to a foreign bank or a Texas representative office, or a final

and enforceable order of the commissioner or the finance

commission;

(3) has misrepresented or concealed a material fact in the

original registration;

(4) has violated a condition of an agreement between the foreign

bank and the commissioner, a bank supervisory agency, or another

state regulatory agency; or

(5) conducts business in an unsafe and unsound manner.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.205. PROCEDURE FOR REVOCATION. (a) Notice of a

revocation proceeding must:

(1) be in the form of a proposed order;

(2) be served on the foreign bank by personal delivery or

registered or certified mail, return receipt requested, to a

director, officer, or employee of the foreign bank at a Texas

representative office location, or to the registered agent of the

foreign bank;

(3) state the effective date of the proposed order, which may

not be before the 21st day after the date the proposed order is

mailed or delivered; and

(4) state the grounds for the proposed revocation with

reasonable certainty.

(b) Unless the foreign bank requests a hearing in writing on or

before the effective date of the proposed order, the order takes

effect as proposed and is final and nonappealable.

(c) A hearing requested on a proposed order shall be held not

later than the 30th day after the date the written request for

hearing is received by the commissioner unless the parties agree

to a later hearing date. The department shall participate as the

opposing party, and the commissioner shall conduct the hearing

and one or more prehearing conferences and opportunities for

discovery as the commissioner considers advisable and consistent

with applicable statutes and rules. During the pendency of the

hearing and unless the commissioner gives prior written approval,

the foreign bank may not accept new business from this state.

(d) Information relating to the financial condition and business

affairs of the foreign bank, except previously published

statements and information, is confidential and may not be

considered in the public portion of the hearing or disclosed by

the commissioner or an employee of the department except as

provided by Subchapter D, Chapter 31.

(e) Based on the record, the commissioner shall issue or refuse

to issue the proposed order. An issued order may contain

modifications indicated by the record to be necessary or

desirable, including modifications to impose penalties available

under Chapter 35 in lieu of revocation of registration.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.206. EFFECT OF REVOKED REGISTRATION. A foreign bank

that has had its registration under this subchapter revoked shall

cease all activities in this state. Continued activity in this

state of an unregistered foreign bank is subject to Subchapter C,

Chapter 35.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.

Sec. 204.207. DISSOLUTION. (a) If a foreign bank with a

registered Texas representative office is dissolved, has its

authority or existence terminated or canceled in the jurisdiction

of its incorporation, or has its authority to maintain its Texas

representative office terminated by the Board of Governors of the

Federal Reserve System under Section 10(b), International Banking

Act (12 U.S.C. Section 3107(b)), an officer, manager, or agent of

the foreign bank shall deliver to the commissioner a certified

copy of:

(1) a certificate of the official responsible for records of

banking corporations of the foreign bank's jurisdiction of

incorporation attesting to the occurrence of dissolution or of

termination or cancellation of authority or existence;

(2) an order or decree of a court directing the dissolution of

the foreign bank or the termination or cancellation of its

authority or existence; or

(3) an order of the Board of Governors of the Federal Reserve

System terminating its authority under Section 10(b),

International Banking Act (12 U.S.C. Section 3107(b)).

(b) The filing of the certificate, order, or decree has the same

effect under Section 204.206 as if the registration made under

this subchapter were revoked by the commissioner.

Added by Acts 1999, 76th Leg., ch. 344, Sec. 1.001, eff. Sept. 1,

1999.



CHAPTER 271. FINANCIAL TRANSACTION REPORTING REQUIREMENTS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE Z. MISCELLANEOUS PROVISIONS RELATING TO FINANCIAL

INSTITUTIONS AND BUSINESSES

CHAPTER 271. FINANCIAL TRANSACTION REPORTING REQUIREMENTS

Sec. 271.001. REPORTING REQUIREMENT FOR CRIMES AND SUSPECTED

CRIMES AND CURRENCY AND FOREIGN TRANSACTIONS. (a) A financial

institution that is required to file a report with respect to a

transaction in this state under the Currency and Foreign

Transactions Reporting Act (31 U.S.C. Section 5311 et seq.), 31

C.F.R. Part 103, or 12 C.F.R. Section 21.11, and their subsequent

amendments, shall file a copy of the report with the attorney

general.

(b) A financial institution that timely files the report

described by Subsection (a) with the appropriate federal agency

as required by federal law complies with that subsection unless

the attorney general:

(1) notifies the financial institution that the report is not of

a type that is regularly and comprehensively transmitted by the

federal agency to the attorney general following the attorney

general's request to that agency;

(2) requests that the financial institution provide the attorney

general with a copy of the report; and

(3) reimburses the financial institution for the actual cost of

duplicating and delivering the report or 25 cents for each page,

whichever is less.

(c) In this section, "financial institution" has the meaning

assigned by 31 U.S.C. Section 5312 and its subsequent amendments.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.028, eff. Sept.

1, 1999.

Sec. 271.002. REPORTING REQUIREMENT FOR CASH RECEIPTS OF MORE

THAN $10,000. (a) A person engaged in a trade or business who,

in the course of the trade or business, receives more than

$10,000 in one transaction or in two or more related transactions

in this state and who is required to file a return under Section

6050I, Internal Revenue Code of 1986 (26 U.S.C. Section 6050I),

or 26 C.F.R. Section 1.6050I-1, and their subsequent amendments,

shall file a copy of the return with the attorney general.

(b) A person who timely files the return described by Subsection

(a) with the appropriate federal agency as required by federal

law complies with that subsection unless the attorney general:

(1) notifies the person that the return is not of a type that is

regularly and comprehensively transmitted by the federal agency

to the attorney general; and

(2) requests that the person provide the attorney general with a

copy of the return.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.029, eff. Sept.

1, 1999.

Sec. 271.003. USE OF REPORTED INFORMATION. The attorney general

may report a possible violation indicated by analysis of a report

or return described by this chapter or information obtained under

this chapter to an appropriate law enforcement agency for use in

the proper discharge of the agency's official duties.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 271.004. FAILURE TO COMPLY WITH REPORTING REQUIREMENTS;

CRIMINAL PENALTY. (a) A person commits an offense if the

person:

(1) is requested by the attorney general to submit information

required by Section 271.001 or 271.002 to the attorney general;

and

(2) knowingly fails to provide the requested information to the

attorney general before the 30th day after the date of the

request.

(b) An offense under this section is a Class A misdemeanor.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 271.005. SUPPRESSION OF PHYSICAL EVIDENCE; CRIMINAL

PENALTY. (a) A person commits an offense if the person

knowingly suppresses physical evidence connected with information

contained in a report or return required by this chapter through

concealment, alteration, or destruction.

(b) An offense under this section is a Class A misdemeanor.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 271.006. NOTIFICATION TO TARGET OF CRIMINAL INVESTIGATION;

CRIMINAL PENALTY. (a) A person commits an offense if the

person:

(1) is required to submit a report or return under this chapter;

and

(2) knowingly notifies an individual who is the target of a

criminal investigation involving an offense under Chapter 34,

Penal Code, that:

(A) the attorney general has requested the person to provide

information required by this chapter related to the targeted

individual; or

(B) the individual may be subject to impending criminal

prosecution.

(b) An offense under this section is a Class A misdemeanor.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 273. SAVINGS AND LOAN SUPPLEMENTAL FUND ACT

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE Z. MISCELLANEOUS PROVISIONS RELATING TO FINANCIAL

INSTITUTIONS AND BUSINESSES

CHAPTER 273. SAVINGS AND LOAN SUPPLEMENTAL FUND ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 273.001. SHORT TITLE. This chapter may be cited as the

Texas Savings and Loan Supplemental Fund Act.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.002. PURPOSES; LIBERAL CONSTRUCTION. (a) The purposes

of this chapter are to:

(1) establish a fund in this state to aid the commissioner in

maintaining the solvency of associations that contribute to the

fund; and

(2) safeguard the public interest and promote public confidence

in domestic associations doing business in this state by making

the fund available to the commissioner to be used to:

(A) protect and rehabilitate the assets of member associations;

and

(B) maintain the solvency of member associations.

(b) This chapter shall be liberally construed to effect its

purposes.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.003. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the corporation.

(2) "Commissioner" means the savings and mortgage lending

commissioner.

(3) "Corporation" means the Texas Savings and Loan Supplemental

Fund Corporation.

(4) "Domestic association" means a savings and loan association

that is organized under the laws of this state.

(5) "Member association" means a domestic association that is a

member in good standing of the corporation.

(6) "Member association under conservatorship" means a member

association that is subject to a conservatorship order of the

commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.059, eff. September 1, 2007.

Sec. 273.004. EXEMPTION FROM SECURITIES ACT. (a) A security

issued by the corporation under this chapter is not considered a

"security" under The Securities Act (Article 581-1 et seq.,

Vernon's Texas Civil Statutes).

(b) A person authorized by and acting on behalf of the

corporation is exempt from the registration and licensing

provisions of The Securities Act (Article 581-1 et seq., Vernon's

Texas Civil Statutes) with respect to that person's participation

in a sale or other transaction involving a security of the

corporation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.005. SECURITY OF CORPORATION CONSIDERED AUTHORIZED

INVESTMENT OF SAVINGS AND LOAN ASSOCIATION. A security of the

corporation held by a member association is considered an

authorized investment of a savings and loan association under

state law.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. ORGANIZATION OF CORPORATION

Sec. 273.101. CREATION OF AND MEMBERSHIP IN CORPORATION. (a)

The Texas Savings and Loan Supplemental Fund Corporation is a

nonprofit legal entity that is supervised by the commissioner.

(b) A domestic association is eligible to be a member of the

corporation if the association:

(1) is insured by the Federal Deposit Insurance Corporation; and

(2) meets the membership standards adopted by the board and

approved by the commissioner as part of the Texas Savings and

Loan Supplemental Fund Corporation's plan of operation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.102. BOARD OF DIRECTORS. (a) The board shall exercise

the powers and manage the business and affairs of the

corporation.

(b) The board consists of:

(1) the members of the Finance Commission of Texas; and

(2) six members elected by the member associations at an annual

meeting.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.103. EXECUTIVE COMMITTEE. (a) The plan of operation

of the corporation may authorize the board to create an executive

committee consisting of three or more directors.

(b) An act of the executive committee is as effective as an act

of the board if the act is authorized by the plan of operation

and is within the authority delegated to the committee.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.104. TERM. (a) An elected director serves a two-year

term and continues to serve until a successor has been elected

and qualified.

(b) Of the original board who represent the member associations,

three directors shall be elected for two-year terms, and the

other three directors shall be elected for one-year terms.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.105. BOARD OFFICERS AND PERSONNEL. (a) At the first

board meeting after each directors' election, the board shall

elect from its membership a presiding officer.

(b) The board may appoint other officers and employees as the

board considers appropriate.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.106. VACANCY. (a) The office of a director becomes

vacant on the death, resignation, or removal of the director.

(b) A resignation must be presented to the commissioner or the

board's presiding officer.

(c) A vacancy in the office of a director shall be filled for

the unexpired term by majority vote of the remaining directors.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.107. REMOVAL OF BOARD MEMBER. The board may remove an

elected director from office by a two-thirds majority vote at a

meeting called for that express purpose because the director has

failed to:

(1) maintain the standards for directors specified in the plan

of operation; or

(2) perform any required duty.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.108. CONFLICT OF INTEREST. A director may not vote or

act on a decision intended to directly and specifically affect an

association in which the director has a direct interest.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.109. COMPENSATION; REIMBURSEMENT FOR EXPENSES. A

director may not receive compensation for serving on the board

but is entitled to reimbursement for actual expenses incurred in

performing duties as a director.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.110. MEETINGS. (a) A regular meeting of the board

shall be held as determined by the board.

(b) A special meeting of the board may be called by:

(1) the presiding officer;

(2) any three directors; or

(3) the commissioner.

(c) Notice of the time and place of each board meeting shall be

given to each director and the commissioner at the time and in

the manner specified in the plan of operation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.111. QUORUM; VOTING. (a) A quorum of the board

consists of not less than a majority of all directors, except

that:

(1) less than a majority of all directors may adjourn from time

to time; and

(2) a majority of directors holding office constitutes a quorum

for filling a vacancy on the board.

(b) Each member association is entitled to one vote on a matter

at a meeting of the member associations, including the election

of directors. The vote must be cast by a delegate authorized to

act by that association.

(c) A majority of the votes cast is required to elect a director

or approve a question to be voted on by the directors.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. OPERATION OF CORPORATION

Sec. 273.201. PLAN OF OPERATION; AMENDMENT. (a) After the

directors have been selected and taken office, the board shall

submit to the commissioner a plan of operation the board finds

necessary and suitable to assure the fair, reasonable, and

equitable administration of the corporation. The plan must:

(1) contain explicit standards for admission to and retention of

membership in the corporation;

(2) establish procedures for handling the assets of the

corporation;

(3) establish the amount and method of reimbursing directors;

(4) establish a regular place and time for board meetings;

(5) establish procedures for keeping records of financial

transactions of the board, the corporation, and the corporation's

agents;

(6) establish additional procedures for issuing securities of

the corporation under Subchapter D;

(7) subject to the limits prescribed by Section 273.305(c),

establish a maximum amount that may be spent on behalf of a

member association for the purposes of this chapter; and

(8) contain any other provision necessary or proper to execute

the powers and duties of the corporation.

(b) A member association shall comply with the plan.

(c) The corporation may amend the plan and submit the amendment

to the commissioner.

(d) The plan or an amendment to the plan takes effect on the

commissioner's written approval of the plan or amendment.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.202. TEMPORARY PLAN OF OPERATION. (a) The

commissioner shall prepare and adopt a temporary plan of

operation for organization of the corporation until the initial

board is selected. The plan must include standards for membership

in the corporation.

(b) The temporary plan remains in effect until the plan is:

(1) modified by the commissioner; or

(2) superseded by a plan of operation that is approved by the

commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.203. POWERS OF CORPORATION. The corporation may,

consistent with the purposes of this chapter, exercise the powers

of a nonprofit corporation created under the laws of this state,

including the power to:

(1) enter into a contract;

(2) sue and be sued;

(3) purchase, hold, lease, receive, use, encumber, transfer,

lend, advance, or otherwise dispose of money or other property of

any kind, or of any interest in money or other property;

(4) take the capital stock and assets of a borrowing member

association as collateral securing any loan it makes to that

association;

(5) hold or dispose of in any manner any collateral described by

Subdivision (4) acquired as a result of default in the payment of

a loan;

(6) declare and pay a dividend or interest on a security issued

under this chapter;

(7) borrow money; and

(8) perform any other necessary act to enable the corporation to

effectively promote and carry out its purposes.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.204. CONDITIONS UNDER WHICH CORPORATION MAY EXERCISE

POWERS AND DUTIES. The corporation may not exercise a power or

perform a duty under Section 273.203 or 273.205 or Subchapter E

until the Office of Thrift Supervision and the Federal Deposit

Insurance Corporation have:

(1) officially recognized that the corporation in exercising

that power or performing that duty will reduce and minimize the

liability of the Federal Deposit Insurance Corporation; and

(2) taken any necessary action to permit member associations to

use without restraint all of the operational power the member

associations have under the laws of this state, including rules

of the Finance Commission of Texas.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 95, eff. Sept. 1,

2001.

Sec. 273.205. CONSIDERATION FOR ASSISTANCE. In consideration

for assistance provided to a member association under this

chapter, the corporation shall receive:

(1) an equity interest in the association; or

(2) other compensation acceptable to the board from the

association or another corporate entity that is a party to the

transaction in which the assistance is rendered.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.206. CANCELLATION OF MEMBERSHIP. The board may cancel

the membership of a member association that fails to purchase

securities as required by Section 273.301 by the 10th banking day

after the purchase date set by the board.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.207. REDEMPTION OF SECURITIES. (a) A member

association that surrenders its membership, becomes ineligible

for membership, or has its membership canceled may present any

security of the corporation it holds for redemption. The

corporation may defer redemption for not longer than three years

and shall continue to pay interest or a dividend required under

the terms of a security until the security is redeemed.

(b) When the balance of the administrative account exceeds 20

percent of the balance of the primary account, the corporation

may begin a redemption plan of securities issued by the

corporation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.208. IMMUNITY FROM LIABILITY. The following persons

are not liable for an act or failure to act in the exercise of

the person's powers or performance of the person's duties under

this chapter:

(1) a member association;

(2) the corporation;

(3) a director;

(4) the commissioner or the commissioner's representative; and

(5) an agent or employee of the corporation or a member

association.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.209. LIMITATION ON ADVERTISEMENT AND PROMOTION. A

member association may advertise or use for promotional purposes

the fact that its assets are protected under this chapter only to

the extent and in the manner permitted by the plan of operation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.210. DISSOLUTION. (a) The corporation may be

dissolved on:

(1) approval of the commissioner;

(2) unanimous approval of the board; and

(3) approval of two-thirds of the member associations.

(b) The corporation may be dissolved if member associations are

required to contribute to any fund similar to the corporation's

primary account, other than a fund in which member associations

pay premiums to the Federal Deposit Insurance Corporation for

insurance of accounts.

(c) The commissioner and the board shall establish procedures

for dissolution.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.211. EFFECT OF DISSOLUTION. (a) On dissolution, money

in the primary account shall be used to redeem all securities

issued by the corporation and held by a member association. If

money in the primary account is insufficient to redeem the

securities, the administrative account may be used.

(b) On dissolution, the earnings of the corporation accrue to

this state and may not be distributed to any other person.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. PRIMARY AND ADMINISTRATIVE ACCOUNTS; ISSUANCE OF

SECURITIES

Sec. 273.301. REQUIRED PURCHASE OF SECURITIES. (a) The

corporation, acting on the direction of the board under the plan

of operation, may require a member association to purchase by a

certain date preferred stock, a certificate of participation, or

another type of security issued by the corporation that accrues

interest or pays a dividend at a specified rate or a variable

rate determined by a specific method of computation.

(b) The commissioner may defer in whole or in part a purchase

required by Subsection (a) if the commissioner believes the

purchase would endanger the ability of the member association to

maintain its solvency.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.302. AMOUNT OF SECURITY PURCHASE. The aggregate amount

of securities of any type a member association may be required to

purchase under Section 273.301 may not exceed an amount equal to

two percent of the total assets of the association as shown on

the association's annual statement filed with the commissioner as

required by law for the calendar year preceding the date of the

required purchase.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.303. PRIMARY ACCOUNT. (a) Money from the sale of the

corporation's securities constitutes the primary account of the

corporation.

(b) Money in the primary account may be invested in:

(1) a certificate of deposit or other interest-bearing account

in a savings and loan association or commercial bank domiciled in

this state; or

(2) securities that:

(A) will mature in not longer than five years;

(B) are issued by the United States government, this state, or a

municipality or other governmental entity of this state; and

(C) are direct obligations of or secured by the full faith and

credit of the issuer.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.304. ADMINISTRATIVE ACCOUNT. The corporation shall

establish an administrative account in which the corporation

shall deposit earnings, including interest, on the investment of

money in the primary account.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.305. AUTHORIZED EXPENDITURES. (a) The corporation may

spend money from the administrative account for the usual

business operations of the corporation.

(b) On the commissioner's request, the corporation shall use

money in the administrative account or primary account to:

(1) aid a member association under conservatorship; and

(2) rehabilitate a member association placed under

conservatorship as authorized by law and minimize the chance the

association will be liquidated.

(c) The total amount used to aid a member association under

Subsection (b)(1) may not exceed the lesser of:

(1) 10 percent of the balance of the primary account; or

(2) 20 percent of the association's assets.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.306. FORM AND TERMS OF SECURITY ISSUE. The board shall

determine the form and terms of, and any other matter not covered

by this chapter relating to, each security issue under this

subchapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.307. ALLOCATION OF SECURITY ISSUE. The corporation

shall allocate each security issue under Section 273.301 ratably

among the member associations based on the ratio of each

association's total assets on December 31 of the year preceding

the date on which the securities are purchased to the total

assets of all member associations on that date.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.308. LIMITATION ON ISSUANCE OF SECURITIES. When the

balance of the administrative account reaches the greater of $50

million or five percent of the balance of the primary account,

the corporation shall stop issuing securities until the balance

of the administrative account is less than $50 million or five

percent of the balance of the primary account, as appropriate.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. ASSISTANCE PROVIDED TO MEMBER ASSOCIATIONS UNDER

CONSERVATORSHIP

Sec. 273.401. GENERAL ASSISTANCE. On the commissioner's request

and under the commissioner's instruction, the corporation shall

assist in the merger, consolidation, conservation,

rehabilitation, or supervision of a member association under

conservatorship.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.402. ASSISTANCE IN TRANSFERRING OR DISPOSING OF

PROPERTY. The corporation shall make or issue to the appropriate

person, with the commissioner's approval, a guaranty or other

form of written assurance that is reasonably necessary to

facilitate the transfer or other disposition of all or part of

the property of a member association under conservatorship.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.403. ADVANCE OF MONEY. (a) The corporation shall

advance money on terms the board may establish to directly aid or

to provide special services for a member association under

conservatorship so the association may continue to operate and

maintain solvency.

(b) The corporation may charge interest on the money it advances

under this section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.404. PURCHASE OF INTEREST IN ASSETS. (a) The

corporation shall purchase from a member association under

conservatorship an interest in the association's assets at a

price agreed to by the conservator and the board, regardless of

whether the price exceeds the market value of the purchased

assets.

(b) A purchase must be made on the terms the board determines.

The commissioner must approve the terms of the purchase in

writing.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.405. PROCEDURE FOR MERGER, SALE OF CONTROL OF, OR SALE

OF ASSETS. A merger, sale of control, or sale of any of the

assets of a member association under conservatorship in aid of

which money from an account under this chapter has been advanced

may be accomplished in the form and by the procedure the board

and the commissioner consider appropriate.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. ADMINISTRATIVE PROVISIONS

Sec. 273.501. ANNUAL FINANCIAL STATEMENT. (a) Not later than

April 1 of each year, the board shall submit to the commissioner

an audited financial statement for the preceding calendar year,

prepared in accordance with consistently applied generally

accepted accounting principles.

(b) An independent certified public accountant must certify the

financial statement.

(c) The commissioner may require additional necessary

information.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.502. EFFECT OF MEMBERSHIP. In regulating a savings and

loan association, the commissioner may not give preferential

treatment to or discriminate against that association solely

because that association is or is not a member of the

corporation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.503. AMOUNT TO BE SPENT BEFORE CERTIFICATION OF

INSOLVENCY OF MEMBER ASSOCIATION. The commissioner must spend

the amount prescribed by Section 273.201(a)(7) before certifying

a member association to be insolvent.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 273.504. FEE AND TAX EXEMPTION. The corporation is exempt

from fees and taxes imposed by this state or a political

subdivision of this state, except a tax imposed on real property.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 274. SUBSTITUTE OR SUCCESSOR FIDUCIARY

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE Z. MISCELLANEOUS PROVISIONS RELATING TO FINANCIAL

INSTITUTIONS AND BUSINESSES

CHAPTER 274. SUBSTITUTE OR SUCCESSOR FIDUCIARY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 274.001. DEFINITIONS. In this chapter:

(1) "Bank" has the meaning assigned by Section 31.002(a)(2),

excluding a bank that does not have its main office or a branch

located in this state.

(2) "Bank holding company" has the meaning assigned by Section

2(a), Bank Holding Company Act of 1956 (12 U.S.C. Section

1841(a)), as amended.

(3) "Commissioner" means the banking commissioner of Texas.

(4) "Fiduciary" means an entity responsible for managing a

fiduciary account.

(5) "Fiduciary account" means an account with a situs of

administration in this state involving the exercise of a

corporate purpose specified by Section 182.001(b).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.51, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 344, Sec. 2.030, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 78, eff. September 1, 2007.

Sec. 274.002. AFFILIATED BANK. A bank is affiliated with a

subsidiary trust company if more than 50 percent of the bank's

voting stock is directly or indirectly owned by a bank holding

company that owns more than 50 percent of the voting stock of the

subsidiary trust company.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.030, eff. Sept.

1, 1999.

Sec. 274.003. SUBSIDIARY TRUST COMPANY. An entity is a

subsidiary trust company of a bank holding company if:

(1) the entity is a:

(A) trust company organized under Subchapter A, Chapter 182; or

(B) bank that is organized to conduct a trust business and any

incidental business or to exercise trust powers; and

(2) more than 50 percent of the voting stock of the entity is

directly or indirectly owned by the bank holding company.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.52, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 344, Sec. 2.030, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

237, Sec. 79, eff. September 1, 2007.

SUBCHAPTER B. SUBSIDIARY TRUST COMPANIES AS SUBSTITUTE OR

SUCCESSOR FIDUCIARIES

Sec. 274.101. AGREEMENT TO SUBSTITUTE FIDUCIARIES. (a) A

subsidiary trust company may enter into an agreement with an

affiliated bank of the company to substitute the company as

fiduciary for the bank in each fiduciary account listed in the

agreement, provided the situs of account administration is not

moved outside of this state without the express written consent

of all persons entitled to notice under Sections 274.103(a) and

(c).

(b) The agreement must include:

(1) a list of each fiduciary account for which substitution is

requested;

(2) a statement of whether the substitution will cause a change

in the situs of administration of each fiduciary account; and

(3) the effective date of the substitution, which may not be

before the 91st day after the date of the agreement.

(c) The agreement must be filed with the commissioner before the

date the substitution takes effect.

(d) A fiduciary account may be removed from the operation of the

agreement by the filing of an amendment to the agreement with the

commissioner before the effective date stated in the agreement.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.031, eff. Sept.

1, 1999.

Sec. 274.102. SITUS OF ACCOUNT ADMINISTRATION. The situs of

administration of a fiduciary account is the county in this state

in which the fiduciary maintains the office that is primarily

responsible for dealing with the parties involved in the account.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.032, eff. Sept.

1, 1999.

Sec. 274.103. NOTICE OF SUBSTITUTION. (a) Not later than the

91st day before the effective date of a substitution under

Section 274.101, the parties to the substitution agreement shall

send notice of the substitution to:

(1) any other fiduciary;

(2) each surviving settlor of a trust relating to the fiduciary

account;

(3) each issuer of a security for which the affiliated bank

administers the fiduciary account;

(4) the plan sponsor of each employee benefit plan relating to

the fiduciary account;

(5) the principal of each agency account; and

(6) the guardian of the person of each ward that has the

fiduciary account resulting from a guardianship.

(b) If the substitution does not cause a change in the situs of

administration of a fiduciary account, the parties to the

substitution agreement shall also send notice of the substitution

to each person who is readily ascertainable as a beneficiary of

the account because the person has received account statements or

because a parent, conservator, or guardian of a minor beneficiary

has received account statements on the minor's behalf.

(c) If the substitution causes a change in the situs of

administration of a fiduciary account, the parties to the

substitution agreement shall also send notice of the substitution

to:

(1) each adult beneficiary of a trust relating to the account;

(2) each parent, conservator, or guardian of a minor beneficiary

receiving or entitled to receive current distributions of income

or principal from the account; and

(3) each person who individually or jointly has the power to

remove the fiduciary being substituted.

(d) The notice must be sent by United States mail to the

person's current address as shown on the fiduciary's records. The

fiduciary shall make a reasonable attempt to ascertain the

address of a person who does not have an address shown on the

fiduciary's records.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 274.104. FORM OF NOTICE OF SUBSTITUTION. The notice

required under Section 274.103 must be in writing and disclose:

(1) the effect the substitution of fiduciary will have on the

situs of administration of the fiduciary account;

(2) the person's rights with respect to objecting to the

substitution; and

(3) the liability of the existing fiduciary and the substitute

fiduciary for their actions.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 274.105. FAILURE TO SEND NOTICE OF SUBSTITUTION; DEFECTIVE

NOTICE. (a) If the parties to a substitution agreement under

Section 274.101 intentionally fail to send the required notice

under Section 274.103, the substitution of the fiduciary is

ineffective.

(b) If the parties unintentionally fail to send the required

notice, the substitution of the fiduciary is not impaired.

(c) If a substitution of a fiduciary is ineffective because of a

defect in the required notice, any action taken by a subsidiary

trust company before the substitution is determined to be

ineffective is valid if the action would have been valid if

performed by the affiliated bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 274.106. EFFECTIVE DATE OF SUBSTITUTION OF FIDUCIARIES.

(a) The substitution takes effect on the effective date stated

in the substitution agreement unless, not later than the 16th day

before the effective date:

(1) each party entitled to receive notice of the substitution

under Sections 274.103(a) and (c) provides the affiliated bank

with a written objection to the substitution; or

(2) a party entitled to receive notice of the substitution under

Section 274.103 files a written petition in a court seeking to

have the substitution denied under Section 274.107 and provides

the affiliated bank with a copy of the petition.

(b) A substitution that is objected to under Subsection (a)(1)

takes effect when:

(1) one of the parties objecting to the substitution removes the

party's objection in writing; or

(2) the bank obtains a final court order approving the

substitution.

(c) A substitution that is objected to under Subsection (a)(2)

takes effect when:

(1) the petition is withdrawn or dismissed; or

(2) the court enters a final order denying the relief sought.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 274.107. HEARING ON AGREEMENT TO SUBSTITUTE FIDUCIARIES.

(a) A court may deny the substitution if the court, after notice

and hearing, determines:

(1) if the substitution will not cause a change in the situs of

administration of a fiduciary account, that the substitution is

materially detrimental to the account or to its beneficiaries; or

(2) if the substitution will cause a change in the situs of

administration of a fiduciary account, that the substitution is

not in the best interests of the account or its beneficiaries.

(b) The court shall allow a substitution that will cause the

situs of administration of a fiduciary account to change if the

court, after notice and hearing, determines that the substitution

is in the best interests of the account and its beneficiaries.

(c) In a proceeding under this section, the court may award

costs and reasonable and necessary attorney's fees as the court

considers equitable and just.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 274.108. SUBSIDIARY TRUST COMPANY AS SUBSTITUTE FIDUCIARY.

On the effective date of the substitution as prescribed by

Section 274.106, the subsidiary trust company:

(1) without the necessity of an instrument of transfer or

conveyance, succeeds to all interest in property the affiliated

bank holds for the fiduciary account being substituted; and

(2) without the necessity of judicial action or action by the

creator of the fiduciary account, becomes fiduciary of the

account and shall perform the duties and exercise the powers of a

fiduciary in the same manner as if the company had originally

been designated fiduciary.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 274.109. NOTICE OF CHANGE IN SITUS OF ADMINISTRATION OF

FIDUCIARY ACCOUNT FOLLOWING SUBSTITUTION. (a) If the fiduciary

of a fiduciary account has changed as a result of a substitution

agreement under Section 274.101, the substitute fiduciary shall

send notice of a change in the situs of administration of the

account after the substitution to each person entitled to notice

under Sections 274.103(a) and (c) not later than the 91st day

before the effective date of the change.

(b) The notice must be sent by United States mail to the

person's current address as shown on the fiduciary's records. The

fiduciary shall make a reasonable attempt to ascertain the

address of a person who does not have an address shown on the

fiduciary's records.

(c) The notice must disclose:

(1) the effect that the change will have on the situs of

administration of the account;

(2) the effective date of the change; and

(3) the person's rights with respect to objecting to the change.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 274.110. FAILURE TO SEND NOTICE OF CHANGE IN SITUS OF

ADMINISTRATION. (a) If the substitute fiduciary of a fiduciary

account intentionally fails to send the required notice under

Section 274.109, the change in the situs of administration is

ineffective.

(b) If the substitute fiduciary unintentionally fails to send

the required notice, the change in the situs of administration is

not impaired.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 274.111. EFFECTIVE DATE OF CHANGE IN SITUS OF

ADMINISTRATION OF FIDUCIARY ACCOUNT. (a) A change in the situs

of administration takes effect on the effective date stated in

the notice under Section 274.109 unless, not later than the 16th

day before the effective date:

(1) each party entitled to receive notice for the fiduciary

account provides the subsidiary trust company with a written

objection to the change; or

(2) a party entitled to receive notice files a written petition

in a court seeking to have the change denied under Section

274.112 and provides the subsidiary trust company with a copy of

the petition.

(b) A change that is objected to under Subsection (a)(1) takes

effect when:

(1) one of the parties objecting to the change removes the

party's objection in writing; or

(2) the subsidiary trust company obtains a final court order

approving the change.

(c) A change that is objected to under Subsection (a)(2) takes

effect when:

(1) the petition is withdrawn or dismissed; or

(2) the court enters a final order denying the relief sought.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 274.112. HEARING ON CHANGE IN SITUS OF ADMINISTRATION OF

FIDUCIARY ACCOUNT. (a) A court may allow the change in the

situs of administration if the court, after notice and hearing,

determines that the change is in the best interests of the

fiduciary account and its beneficiaries. The court may deny the

change if the court, after notice and hearing, determines that

the change is not in the best interests of the account or its

beneficiaries.

(b) In a proceeding under this section, the court may award

costs and reasonable and necessary attorney's fees as the court

considers equitable and just.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 274.113. VENUE. (a) An action under this subchapter for a

fiduciary account resulting from a decedent's estate or

guardianship must be brought in the county provided for by the

Texas Probate Code with respect to the probate of a will,

issuance of letters testamentary or of administration,

administration of a decedent's estate, appointment of a guardian,

and administration of a guardianship.

(b) Except as provided by Subsection (c), an action under this

subchapter regarding any other fiduciary account must be brought

in the county of the situs of administration of the account,

notwithstanding a statute that would set venue in the location of

the fiduciary's principal office.

(c) A beneficiary of a fiduciary account described by Subsection

(b) may elect to bring the action in the county in which the

principal office of the first affiliated bank that transferred

the account under this subchapter is located.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 274.114. SUBSIDIARY TRUST COMPANY AS SUCCESSOR FIDUCIARY.

For purposes of qualifying as successor fiduciary under a

document creating a fiduciary account or a statute of this state

relating to fiduciary accounts, a subsidiary trust company:

(1) is considered to have capital and surplus in an amount equal

to the total of its capital and surplus and the capital and

surplus of the bank holding company that owns the company; and

(2) is treated as a national bank unless it:

(A) is not a national bank under federal law; and

(B) has not entered into a substitution agreement with an

affiliated bank of the company that is a national bank under

federal law.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 274.115. BOND OF SUCCESSOR FIDUCIARY. If an affiliated

bank of a subsidiary trust company has given bond to secure

performance of its duties and the company qualifies as successor

fiduciary, the company shall give bond to secure performance of

its duties in the same manner as the bank.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 274.116. RESPONSIBILITY FOR SUBSIDIARY TRUST COMPANY. The

bank holding company that owns a subsidiary trust company shall

file with the commissioner an irrevocable undertaking to be fully

responsible for the fiduciary acts and omissions of the

subsidiary trust company.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. BANKS AFFILIATED WITH SUBSIDIARY TRUST COMPANIES

Sec. 274.201. DESIGNATION OF AFFILIATED BANK AS FIDUCIARY IN

WILL. The prospective designation in a will or other instrument

of an affiliated bank of a subsidiary trust company as fiduciary

is also considered a designation of the company as fiduciary and

confers on the company any discretionary power granted in the

instrument unless:

(1) the bank and company agree in writing to have the

designation of the bank as fiduciary be binding; or

(2) the creator of the fiduciary account, by appropriate

language in the document creating the account, provides that the

account is not eligible for substitution under this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 274.202. LIABILITY OF AFFILIATED BANK ACTING AS FIDUCIARY.

After a substitution of a subsidiary trust company as fiduciary

for an affiliated bank of the company, the bank remains liable

for any action taken by the bank as a fiduciary.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 274.203. DEPOSIT OF MONEY WITH AFFILIATED BANK. (a) A

subsidiary trust company may deposit with an affiliated bank of

the company fiduciary money that is being held pending an

investment, distribution, or payment of a debt if:

(1) the company maintains under its control as security for the

deposit a separate fund of securities legal for trust investments

pledged by the bank;

(2) the total market value of the securities is at all times at

least equal to the amount of the deposit; and

(3) the fund of securities is designated as a separate fund.

(b) The bank may make periodic withdrawals from or additions to

the fund of securities required by this section only if the

required value is maintained.

(c) Income from securities in the fund belongs to the bank.

(d) Security for a deposit under this section is not required to

the extent the deposit is insured or otherwise secured under law.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 275. TEXAS MUTUAL TRUST INVESTMENT COMPANY ACT

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE Z. MISCELLANEOUS PROVISIONS RELATING TO FINANCIAL

INSTITUTIONS AND BUSINESSES

CHAPTER 275. TEXAS MUTUAL TRUST INVESTMENT COMPANY ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 275.001. SHORT TITLE. This chapter may be cited as the

Texas Mutual Trust Investment Company Act.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.26(a), eff. Sept.

1, 1999.

Sec. 275.002. DEFINITIONS. In this chapter:

(1) "Fiduciary institution" means a:

(A) state bank with trust powers;

(B) national bank with trust powers; or

(C) trust company.

(2) "Stock" means a unit of participation in the net asset value

of one or more of the investment funds of a mutual trust

investment company.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.26(a), eff. Sept.

1, 1999.

Sec. 275.003. APPLICATION OF GENERAL CORPORATION LAW. Except as

provided by this chapter, a mutual trust investment company must

be incorporated under and is subject to the general corporation

laws of this state.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.26(a), eff. Sept.

1, 1999.

Sec. 275.004. INVESTMENT OF CORPORATION ASSETS. A mutual trust

investment company may invest its assets only in investments in

which a trustee may invest under the laws of this state.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.26(a), eff. Sept.

1, 1999.

SUBCHAPTER B. CREATION OF MUTUAL TRUST INVESTMENT COMPANY

Sec. 275.051. CREATION OF MUTUAL TRUST INVESTMENT COMPANY. (a)

One or more fiduciary institutions may incorporate a mutual trust

investment company as provided by this chapter to be a medium for

the common investment of trust funds held in a fiduciary capacity

for fiduciary purposes, by those entities alone or with one or

more cofiduciaries.

(b) A mutual trust investment company must be an open-end

investment company as defined by, and must be subject to, the

Investment Company Act of 1940 (15 U.S.C. Section 80a-1 et seq.).

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.26(a), eff. Sept.

1, 1999.

Sec. 275.052. INCORPORATORS. (a) To incorporate, a mutual

trust investment company must have five or more persons subscribe

and acknowledge the company's articles of incorporation.

(b) A person subscribing and acknowledging the articles of

incorporation of a mutual trust investment company must be an

officer or director of a fiduciary institution causing the mutual

trust investment company to be incorporated.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.26(a), eff. Sept.

1, 1999.

Sec. 275.053. CONTENTS OF ARTICLES OF INCORPORATION. In

addition to the information required by the general corporation

laws, the articles of incorporation shall state:

(1) the name of each fiduciary institution causing the

corporation to be incorporated; and

(2) the amount of stock originally subscribed for by each

fiduciary institution.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.26(a), eff. Sept.

1, 1999.

SUBCHAPTER C. ADMINISTRATIVE PROVISIONS

Sec. 275.101. DIRECTORS. (a) Except as provided by Subsection

(b), a mutual trust investment company must have at least five

directors, each of whom is not required to be a stockholder but

must be an officer or director of a bank or trust company that is

located in this state.

(b) An officer or director of a bank or trust company not

located in this state may serve as a director of a mutual trust

investment company only if that officer's or director's bank or

trust company owns stock in a fiduciary capacity in the mutual

trust investment company.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.26(a), eff. Sept.

1, 1999.

Sec. 275.102. AUDITS AND REPORTS. (a) At least once each year,

a mutual trust investment company shall cause an adequate audit

to be made of the company by auditors responsible only to the

board of directors of the company.

(b) A mutual trust investment company shall furnish annually a

copy of the company's audited financial statement to each

corporate fiduciary owning stock in the company.

(c) The mutual trust investment company shall pay the:

(1) reasonable expenses of an audit required by this section

made by an independent public accountant or certified public

accountant; and

(2) costs of preparing and distributing a report required by

this section.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.26(a), eff. Sept.

1, 1999.

SUBCHAPTER D. MUTUAL TRUST INVESTMENT COMPANY STOCK

Sec. 275.151. OWNERSHIP. The stock of a mutual trust investment

company may be owned only by fiduciary institutions acting as

fiduciaries and any of their cofiduciaries.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.26(a), eff. Sept.

1, 1999.

Sec. 275.152. REGISTRATION. The stock of a mutual trust

investment company may be registered in the name of one or more

nominees of the owner of the stock.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.26(a), eff. Sept.

1, 1999.

Sec. 275.153. TRANSFER AND ASSIGNMENT. The stock of a mutual

trust investment company may not be transferred except to:

(1) the mutual trust investment company; or

(2) a fiduciary or cofiduciary that becomes successor to a

stockholder and that is a bank or trust company qualified to hold

the stock under this chapter.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.26(a), eff. Sept.

1, 1999.

Sec. 275.154. OWNERSHIP BY MUTUAL TRUST INVESTMENT COMPANY. A

mutual trust investment company may acquire its own stock and

shall bind itself, by contract or its bylaws, to acquire its own

stock, but may not vote on shares of its own stock.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.26(a), eff. Sept.

1, 1999.

SUBCHAPTER E. INVESTMENT IN MUTUAL TRUST INVESTMENT COMPANY

Sec. 275.201. PURCHASE BY FIDUCIARY; AUTHORITY AND RESTRICTIONS.

A fiduciary institution, alone or with one or more

cofiduciaries, acting as a fiduciary for fiduciary purposes with

the consent of any cofiduciaries, may invest and reinvest funds

held in a fiduciary capacity, exercising the care of a prudent

investor, in the shares of stock of a mutual trust investment

company unless a will, trust indenture, or other instrument under

which the fiduciary is acting prohibits that investment.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.26(a), eff. Sept.

1, 1999.

Sec. 275.202. RESPONSIBILITY OF MUTUAL TRUST INVESTMENT COMPANY.

(a) A mutual trust investment company is not:

(1) required to determine the investment powers of a fiduciary

that purchases its stock; or

(2) liable for accepting funds from a fiduciary in violation of

the restrictions of a will, trust indenture, or other instrument

under which the fiduciary is acting in the absence of actual

knowledge of the violation.

(b) A mutual trust investment company is:

(1) accountable only to a fiduciary who is an owner of its

stock; and

(2) permitted to rely on the written statement of any bank or

trust company purchasing its stock that the purchase complies

with Section 275.201.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.26(a), eff. Sept.

1, 1999.



CHAPTER 276. FINANCIAL INSTITUTION ACCOUNTS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE Z. MISCELLANEOUS PROVISIONS RELATING TO FINANCIAL

INSTITUTIONS AND BUSINESSES

CHAPTER 276. FINANCIAL INSTITUTION ACCOUNTS

Sec. 276.001. ACCOUNTS FOR CANDIDATES FOR PUBLIC OFFICE. (a) A

financial institution may not open an account in the name of a

candidate without obtaining that candidate's consent and

signature. This subsection does not require that the candidate be

a signatory to the account.

(b) In this section:

(1) "Candidate" has the meaning assigned by Section 251.001,

Election Code.

(2) "Financial institution" means a bank, savings and loan

association, savings bank, or credit union.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.27(a), eff. Sept.

1, 1999.

Sec. 276.002. GARNISHMENT OF FINANCIAL INSTITUTION ACCOUNT. (a)

Notwithstanding the Texas Rules of Civil Procedure, if a

financial institution fails to timely file an answer to a writ of

garnishment issued before or after a judgment is rendered in the

case, a court may enter a default judgment against the financial

institution solely as to the existence of liability and not as to

the amount of damages.

(b) A financial institution against which a default judgment is

entered under Subsection (a) is not deemed to have in the

financial institution's possession or to have knowledge of

sufficient debts, assets, or personal effects of the debtor to

satisfy the debtor's obligations to the garnishor.

(c) After a default judgment is entered against a financial

institution as to the existence of liability as provided by

Subsection (a), the garnishor has the burden to establish the

amount of actual damages proximately caused to the garnishor by

the financial institution's default.

(d) The court may award to the garnishor:

(1) damages in the amount determined under Subsection (c); and

(2) for good cause shown, reasonable attorney's fees incurred by

the garnishor in establishing damages under Subsection (c).

(e) Notwithstanding Section 22.004, Government Code, the supreme

court may not amend or adopt rules in conflict with this section.

Added by Acts 2005, 79th Leg., Ch.

1319, Sec. 1, eff. September 1, 2005.

Sec. 276.003. USE OF PROCEEDS OF EXTENSION OF CREDIT FOR

FINANCIAL INSTITUTION ACCOUNT. (a) An obligor may use proceeds

of an extension of credit made by a financial institution for

business, commercial, investment, or similar purposes to

establish collateral for the extension of credit by:

(1) making deposits;

(2) purchasing certificates of deposit; or

(3) establishing other accounts at the financial institution.

(b) The amount of the proceeds used as provided by Subsection

(a) is not considered a reduction in the amount of the proceeds

of the extension of credit for purposes of Title 4 or for any

other purpose.

(c) A determination by the obligor that it is beneficial to use

proceeds of an extension of credit in the manner described by

Subsection (a) is conclusive.

(d) This section may not be construed to imply a contrary rule

for transactions not covered by this section.

Added by Acts 2005, 79th Leg., Ch.

1319, Sec. 1, eff. September 1, 2005.



CHAPTER 277. BUSINESS CHECKING ACCOUNTS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE Z. MISCELLANEOUS PROVISIONS RELATING TO FINANCIAL

INSTITUTIONS AND BUSINESSES

CHAPTER 277. BUSINESS CHECKING ACCOUNTS

Sec. 277.001. DEFINITIONS. In this chapter:

(1) "Business" means a legal entity, including a corporation,

partnership, or sole proprietorship, that is formed for the

purpose of making a profit.

(2) "Business checking account" means an account at a financial

institution from which withdrawals may be made by a business by

check or draft. The term includes a money market account, a

negotiable order of withdrawal account, or other account at a

financial institution in which the account holder has check

writing privileges.

(3) "Financial institution" means a state or national bank,

state or federal savings and loan association, state or federal

savings bank, or state or federal credit union doing business in

this state.

Added by Acts 1999, 76th Leg., ch. 998, Sec. 1, eff. Sept. 1,

1999.

Sec. 277.002. ACCOUNT INFORMATION REQUIRED. (a) A financial

institution shall require, as a condition of opening or

maintaining a business checking account, that the applicant or

account holder provide:

(1) if the business is a sole proprietorship:

(A) the name of the business owner;

(B) the physical address of the business;

(C) the home address of the business owner; and

(D) the driver's license number of the business owner or the

personal identification card number issued to the business owner

by the Department of Public Safety; or

(2) if the business is a corporation or other legal entity, a

copy of the business's certificate of incorporation or a

comparable document and an assumed name certificate, if any.

(b) The financial institution shall request that the account

holder inform the institution at least annually of any changes in

the information the institution is required to obtain under

Subsection (a).

Added by Acts 1999, 76th Leg., ch. 998, Sec. 1, eff. Sept. 1,

1999.

Sec. 277.003. DISCLOSURE OF INFORMATION. (a) A financial

institution may not unreasonably withhold the information

described by Section 277.002 in response to a written request for

the information that:

(1) is made by a person to whom the financial institution has

returned a dishonored check or draft that was issued to the

person by a business that maintains a business checking account;

and

(2) includes a photocopy of the dishonored check or draft.

(b) A financial institution that assesses a reasonable research

fee in the regular course of business may assess the fee on a

person who requests information under this section.

(c) A financial institution is not liable to an account holder

or other person for the disclosure of information under this

section.

Added by Acts 1999, 76th Leg., ch. 998, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 278. REGULATION OF CURRENCY TRANSMISSIONS

FINANCE CODE

TITLE 3. FINANCIAL INSTITUTIONS AND BUSINESSES

SUBTITLE Z. MISCELLANEOUS PROVISIONS RELATING TO FINANCIAL

INSTITUTIONS AND BUSINESSES

CHAPTER 278. REGULATION OF CURRENCY TRANSMISSIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 278.001. DEFINITIONS. In this chapter:

(1) "Currency" has the meaning assigned by Section 153.001.

(2) "Currency transmission business" means engaging in or

offering currency transmission as a service or for profit. The

term does not include:

(A) a federally insured financial institution, as defined by

Section 201.101, that is organized under the laws of this state,

another state, or the United States; or

(B) a title insurance company or title insurance agent, as

defined by Section 2501.003, Insurance Code.

(3) "Currency transmission" means receiving currency or an

instrument payable in currency in order to transmit the currency

or its equivalent by wire, computer modem, facsimile, physical

transport, or any other means or through the use of a financial

intermediary, the Federal Reserve System, or another funds

transfer network.

(4) "Fee" does not include revenue that a currency transmission

business generates in connection with a currency transmission in

the conversion of a currency of one government into the currency

of another government.

Added by Acts 2003, 78th Leg., ch. 1001, Sec. 7, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.112, eff. September 1, 2005.

SUBCHAPTER B. CURRENCY TRANSMISSION DISCLOSURES

Sec. 278.051. DISCLOSURES WITH TRANSACTION. (a) Other than in

a telephonic transaction conducted on a telephone that is not

designated for use in currency transmission transactions by a

currency transmission business, at the time of a currency

transmission transaction to another country the currency

transmission business shall provide a receipt to the customer.

The receipt must:

(1) clearly state the amount of currency presented for

transmission and any fees charged by the currency transmission

business; and

(2) provide a toll-free telephone number or a local number that

a customer can access at no charge to receive information about a

currency transmission.

(b) If the rate of exchange for a currency transmission to be

paid in the currency of another country is fixed by the currency

transmission business for a transaction at the time the currency

transmission is initiated, the receipt must also disclose:

(1) the rate of exchange for that transaction;

(2) the amount to be paid in the foreign currency; and

(3) the period, if any, in which the payment must be made in

order to qualify for the fixed rate of exchange.

(c) If the rate of exchange for a currency transmission to be

paid in the currency of another country is not fixed at the time

the currency transmission is initiated, the receipt must also

disclose that the rate of exchange for the transaction will be

set at the time the recipient of the currency transmission

receives the funds in the foreign country.

(d) If the customer requests, the currency transmission business

must provide the required disclosures before completing the

transaction.

Added by Acts 2003, 78th Leg., ch. 1001, Sec. 7, eff. Sept. 1,

2003.

Sec. 278.052. CANCELLATION AND REFUND OF TRANSACTION. (a)

Except as provided by Subsection (c), on receiving the

transaction receipt required under Section 278.051, a customer

may cancel the currency transaction:

(1) before leaving the premises of the currency transmission

business; and

(2) not later than 30 minutes after the time at which the

currency transmission was initiated.

(b) If the customer cancels the transaction, the currency

transmission business shall immediately refund to the customer

the fees paid and currency to be transmitted.

(c) A customer may not cancel a transaction after the recipient

of the currency transmission has received the currency or its

equivalent.

Added by Acts 2003, 78th Leg., ch. 1001, Sec. 7, eff. Sept. 1,

2003.

Sec. 278.053. LANGUAGE OF DISCLOSURE. A currency transmission

business shall make the disclosures required by this chapter in

English and, if the currency transmission is to a country where

Spanish is widely spoken, in Spanish.

Added by Acts 2003, 78th Leg., ch. 1001, Sec. 7, eff. Sept. 1,

2003.

SUBCHAPTER C. ENFORCEMENT

Sec. 278.101. CIVIL PENALTY. (a) A person who knowingly

violates this chapter is liable to the state for a civil penalty

in an amount not to exceed $1,000 for each violation. The

attorney general or the prosecuting attorney in the county in

which the violation occurs may bring:

(1) a suit to recover the civil penalty imposed under this

section; and

(2) an action in the name of the state to restrain or enjoin a

person from violating this chapter.

(b) The attorney general or the prosecuting attorney in the

county in which the violation occurs, as appropriate, is entitled

to recover reasonable expenses incurred in obtaining injunctive

relief, civil penalties, or both, under this section, including

reasonable attorney's fees, court costs, and investigatory costs.

Added by Acts 2003, 78th Leg., ch. 1001, Sec. 7, eff. Sept. 1,

2003.






TITLE 4. REGULATION OF INTEREST, LOANS, AND FINANCED TRANSACTIONS

CHAPTER 301. GENERAL PROVISIONS

FINANCE CODE

TITLE 4. REGULATION OF INTEREST, LOANS, AND FINANCED TRANSACTIONS

SUBTITLE A. INTEREST

CHAPTER 301. GENERAL PROVISIONS

Sec. 301.001. SHORT TITLE. This title may be cited as the Texas

Credit Title.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 301.002. DEFINITIONS. (a) In this subtitle:

(1) "Contract interest" means interest that an obligor has paid

or agreed to pay to a creditor under a written contract of the

parties. The term does not include judgment interest.

(2) "Credit card transaction" means a transaction for personal,

family, or household use in which a credit card, plate, coupon

book, or credit card cash advance check may be used or is used to

debit an open-end account in connection with:

(A) a purchase or lease of goods or services; or

(B) a loan of money.

(3) "Creditor" means a person who loans money or otherwise

extends credit. The term does not include a judgment creditor.

(4) "Interest" means compensation for the use, forbearance, or

detention of money. The term does not include time price

differential, regardless of how it is denominated. The term does

not include compensation or other amounts that are determined or

stated by this code or other applicable law not to constitute

interest or that are permitted to be contracted for, charged, or

received in addition to interest in connection with an extension

of credit.

(5) "Judgment creditor" means a person to whom a money judgment

is payable.

(6) "Judgment debtor" means a person obligated to pay a money

judgment.

(7) "Judgment interest" means interest on a money judgment,

whether the interest accrues before, on, or after the date the

judgment is rendered.

(8) "Legal interest" means interest charged or received in the

absence of any agreement by an obligor to pay contract interest.

The term does not include judgment interest.

(9) "Lender credit card agreement":

(A) means an agreement between a creditor and an obligor that

provides that:

(i) the obligor, by means of a credit card transaction for

personal, family, or household use, may:

(a) obtain loans from the creditor directly or through other

participating persons; and

(b) lease or purchase goods or services from more than one

participating lessor or seller who honors the creditor's credit

card;

(ii) the creditor or another person acting in cooperation with

the creditor is to reimburse the participating persons, lessors,

or sellers for the loans or the goods or services purchased or

leased;

(iii) the obligor is to pay the creditor the amount of the loan

or cost of the lease or purchase;

(iv) the unpaid balance of the loan, lease, or purchase and

interest on that unpaid balance are debited to the obligor's

account under the agreement;

(v) interest may be computed on the balances of the obligor's

account but is not precomputed; and

(vi) the obligor and the creditor may agree that payment of part

of the balance may be deferred;

(B) includes an agreement under Section 342.455 or Section

346.003(b) or (c) for an open-end account under which credit card

transactions may be made or a merchant discount may be taken; and

(C) does not include:

(i) an agreement, including an open-end account credit

agreement, between a seller and a buyer or between a lessor and a

lessee; or

(ii) an agreement under which:

(a) the entire balance is due in full each month; and

(b) no interest is charged if the obligor pays the entire

balance each month.

(10) "Loan" means an advance of money that is made to or on

behalf of an obligor, the principal amount of which the obligor

has an obligation to pay the creditor. The term does not include

a judgment.

(11) "Merchant discount" means the consideration, including a

fee, charge, discount, or compensating balance, that a creditor

requires, or that a creditor, subsidiary, or parent company of

the creditor, or subsidiary of the creditor's parent company,

receives directly or indirectly from a person other than the

obligor in connection with a credit card transaction under a

lender credit card agreement between the obligor and the

creditor. The term does not include consideration received by a

creditor from the obligor in connection with the credit card

transaction.

(12) "Money judgment" means a judgment for money. For purposes

of this subtitle, the term includes legal interest or contract

interest, if any, that is payable to a judgment creditor under a

judgment.

(13) "Obligor" means a person to whom money is loaned or credit

is otherwise extended. The term does not include:

(A) a judgment debtor; or

(B) a surety, guarantor, or similar person.

(14) "Open-end account":

(A) means an account under a written contract between a creditor

and an obligor in connection with which:

(i) the creditor reasonably contemplates repeated transactions

and the obligor is authorized to make purchases or borrow money;

(ii) interest or time price differential may be charged from

time to time on an outstanding unpaid balance; and

(iii) the amount of credit that may be extended during the term

of the account is generally made available to the extent that any

outstanding balance is repaid; and

(B) includes an account under an agreement described by Section

342.455 or Chapter 345 or 346.

(15) "Prepayment penalty" means consideration agreed on and

contracted for a discharge of a loan, other than a loan governed

by Chapter 306, before its maturity or a regularly scheduled date

of payment, as a result of an obligor's election to pay all of

the principal amount before its stated maturity or a regularly

scheduled date of payment.

(16) "Time price differential" means an amount, however

denominated or expressed, that is:

(A) added to the price at which a seller offers to sell services

or property to a purchaser for cash payable at the time of sale;

and

(B) paid or payable to the seller by the purchaser for the

privilege of paying the offered sales price after the time of

sale.

(17) "Usurious interest" means interest that exceeds the

applicable maximum amount allowed by law.

(b) The Finance Commission of Texas by rule may adopt other

definitions to accomplish the purposes of this title.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 909, Sec. 2.01, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 2.01, eff. September 1, 2005.



CHAPTER 302. INTEREST RATES

FINANCE CODE

TITLE 4. REGULATION OF INTEREST, LOANS, AND FINANCED TRANSACTIONS

SUBTITLE A. INTEREST

CHAPTER 302. INTEREST RATES

SUBCHAPTER A. USURIOUS INTEREST

Sec. 302.001. CONTRACTING FOR, CHARGING, OR RECEIVING INTEREST

OR TIME PRICE DIFFERENTIAL; USURIOUS INTEREST. (a) A creditor

may contract for, charge, and receive from an obligor interest or

time price differential.

(b) The maximum rate or amount of interest is 10 percent a year

except as otherwise provided by law. A greater rate of interest

than 10 percent a year is usurious unless otherwise provided by

law. All contracts for usurious interest are contrary to public

policy and subject to the appropriate penalty prescribed by

Chapter 305.

(c) To determine the interest rate of a loan under this

subtitle, all interest at any time contracted for shall be

aggregated and amortized using the actuarial method during the

stated term of the loan.

(d) In addition to interest authorized by Subsection (b), a loan

providing for a rate of interest that is 10 percent a year or

less may provide for a delinquency charge on the amount of any

payment in default for a period of not less than 10 days in an

amount not to exceed the greater of five percent of the amount of

the payment or $7.50. The charging of the delinquency charge does

not make the loan subject to Chapter 342 or any other provision

of Subtitle B.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 916, Sec. 8, eff. Sept. 1,

2001.

Sec. 302.002. ACCRUAL OF INTEREST WHEN NO RATE SPECIFIED. If a

creditor has not agreed with an obligor to charge the obligor any

interest, the creditor may charge and receive from the obligor

legal interest at the rate of six percent a year on the principal

amount of the credit extended beginning on the 30th day after the

date on which the amount is due. If an obligor has agreed to pay

to a creditor any compensation that constitutes interest, the

obligor is considered to have agreed on the rate produced by the

amount of that interest, regardless of whether that rate is

stated in the agreement.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

SUBCHAPTER B. OTHER RATES AND PROVISIONS ON LOANS SECURED BY REAL

PROPERTY

Sec. 302.101. DETERMINING RATES OF INTEREST BY SPREADING. (a)

To determine whether a loan secured in any part by an interest in

real property, including a lien, mortgage, or security interest,

is usurious, the interest rate is computed by amortizing or

spreading, using the actuarial method during the stated term of

the loan, all interest at any time contracted for, charged, or

received in connection with the loan.

(b) If a loan described by Subsection (a) is paid in full before

the end of the stated term of the loan and the amount of interest

received for the period that the loan exists exceeds the amount

that produces the maximum rate authorized by law for that period,

the lender shall:

(1) refund the amount of the excess to the borrower; or

(2) credit the amount of the excess against amounts owing under

the loan.

(c) A lender who complies with Subsection (b) is not subject to

any of the penalties provided by law for contracting for,

charging, or receiving interest in excess of the maximum rate

authorized.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 302.102. PROHIBITION ON PREPAYMENT PENALTY. If the

interest rate on a loan for property that is or is to be the

residential homestead of the borrower is greater than 12 percent

a year, a prepayment penalty may not be collected on the loan

unless the penalty is required by an agency created by federal

law.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 909, Sec. 2.02, eff. Sept. 1,

1999.

Sec. 302.103. EFFECT OF FEDERAL PREEMPTION ON LATE CHARGES. On

loans subject to 12 U.S.C. Sections 1735f-7 and 1735f-7a, as

amended, any late charges assessed are interest that is included

in computing the amount or rate of interest on the loan and,

therefore, covered by the federal preemption of state interest

rate limitations.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 302.104. LOAN TO PURCHASE INTEREST IN ENTITY WITH FOREIGN

REAL PROPERTY AS PRINCIPAL ASSET. (a) A loan the proceeds of

which are used primarily to purchase an interest in a trust or

other entity that has as its principal asset real property

located outside the United States is:

(1) not subject to Subtitle B; and

(2) subject to the interest rate limitations of Chapter 303.

(b) For the purpose of determining the interest rate on a loan

to which this section applies, all interest contracted for,

charged, or received shall be amortized, prorated, allocated, and

spread over the full stated term of the loan.

(c) This section does not affect application of a law of this

state governing collateral that may be used to secure a loan to

which this section applies.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.



CHAPTER 303. OPTIONAL RATE CEILINGS

FINANCE CODE

TITLE 4. REGULATION OF INTEREST, LOANS, AND FINANCED TRANSACTIONS

SUBTITLE A. INTEREST

CHAPTER 303. OPTIONAL RATE CEILINGS

SUBCHAPTER A. RATE CEILINGS: APPLICABILITY, COMPUTATION, AND

PUBLICATION

Sec. 303.001. USE OF CEILINGS. (a) Except as provided by

Subchapter B, a person may contract for, charge, or receive a

rate or amount that does not exceed the applicable interest rate

ceiling provided by this chapter. The use of a ceiling provided

by this chapter for any contract is optional, and a contract may

provide for a rate or amount allowed by other applicable law.

(b) A contract that is subject to Chapter 342, 345, 347, or 348,

including a contract for an open-end account, may, as an

alternative to an interest rate or amount of time price

differential allowed under that chapter, provide for a simple or

precomputed rate or amount of time price differential that does

not exceed the applicable ceiling provided by this chapter or by

the equivalent yield authorized by Chapter 342, 345, 347, or 348.

(c) Except as inconsistent with this chapter, a party to a

contract that is subject to Chapter 342, 345, 347, or 348, or the

party's assignee, has all rights, duties, and obligations under

the applicable chapter, including those relating to refund

credits on prepayment or acceleration.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.002. WEEKLY CEILING. The parties to a written

agreement may agree to an interest rate, or in an agreement

described by Chapter 345, 347, or 348, an amount of time price

differential producing a rate, that does not exceed the

applicable weekly ceiling.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.003. COMPUTATION OF WEEKLY CEILING. (a) The weekly

ceiling is computed by:

(1) multiplying the auction rate by two; and

(2) rounding the result obtained under Subdivision (1) to the

nearest one-quarter of one percent.

(b) The weekly rate ceiling becomes effective on Monday of each

week and remains in effect through the following Sunday.

(c) In this subchapter, "auction rate" means the auction average

rate quoted on a bank discount basis for 26-week treasury bills

issued by the United States government, as published by the

Federal Reserve Board, for the week preceding the week in which

the weekly rate ceiling is to take effect.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 909, Sec. 2.03, eff. Sept. 1,

1999.

Sec. 303.004. MONTHLY CEILING. (a) The monthly ceiling may be

used as an alternative to the weekly ceiling only for a contract

that:

(1) provides for a variable rate, including a contract for an

open-end account; and

(2) is not made for personal, family, or household use.

(b) A contract that provides for the use of the monthly ceiling

may not provide for the use of another rate ceiling provided

under this subchapter.

(c) If the parties agree that the rate may be adjusted monthly,

they may agree that the rate from time to time in effect may not

exceed the monthly ceiling from time to time in effect, and the

monthly ceiling is the ceiling on those contracts.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.005. COMPUTATION OF MONTHLY CEILING. (a) The consumer

credit commissioner shall compute the monthly ceiling on the

first business day of the calendar month in which the rate

applies. The monthly ceiling is effective for one month beginning

on the first calendar day of each month.

(b) The monthly ceiling is computed by averaging all of the

weekly ceilings computed using rates from auctions held during

the calendar month preceding the computation date of the monthly

ceiling.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.006. QUARTERLY CEILING. (a) A written contract,

including a contract that involves an open-end account, may, as

an alternative to the weekly ceiling, provide for an interest

rate or an amount of time price differential producing a rate

that does not exceed the applicable quarterly ceiling.

(b) A variable rate contract authorized under Section 303.015

may not provide for use of both the weekly ceiling and the

quarterly ceiling.

(c) Notwithstanding other provisions of this subchapter, the

rate of interest on an open-end account authorized under Section

342.455 or 346.003, or an amount owed for a credit card

transaction under another type of credit card agreement, in

connection with which a merchant discount is imposed or received

by the creditor may not exceed the applicable quarterly ceiling.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.007. ANNUALIZED CEILING. The annualized ceiling may be

used as an alternative to the weekly ceiling only for a written

contract that involves an open-end account.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.008. COMPUTATION OF QUARTERLY AND ANNUALIZED CEILING.

(a) On December 1, March 1, June 1, and September 1 of each

year, the consumer credit commissioner shall compute the

quarterly ceiling and annualized ceiling for the calendar quarter

effective the following January 1, April 1, July 1, and October

1, respectively. The quarterly ceiling becomes effective for

three-month periods beginning on the effective dates set out in

this subsection and is subject to adjustment after each

three-month period. The annualized ceiling becomes effective on

each of the effective dates set out in this subsection and

remains in effect for a period of 12 months, after which it is

subject to adjustment.

(b) The quarterly ceiling and annualized ceiling are computed by

averaging all of the weekly ceilings computed using average

auction rates during the three calendar months preceding the

computation date of the ceiling.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.009. MAXIMUM AND MINIMUM WEEKLY, MONTHLY, QUARTERLY, OR

ANNUALIZED CEILING. (a) If the rate computed for the weekly,

monthly, quarterly, or annualized ceiling is less than 18 percent

a year, the ceiling is 18 percent a year.

(b) Except as provided by Subsection (c), if the rate computed

for the weekly, monthly, quarterly, or annualized ceiling is more

than 24 percent a year, the ceiling is 24 percent a year.

(c) For a contract made, extended, or renewed under which credit

is extended for a business, commercial, investment, or similar

purpose, the limitation on the ceilings determined by those

computations is 28 percent a year.

(d) For an open-end account credit agreement that provides for

credit card transactions on which a merchant discount is not

imposed or received by the creditor, the ceiling is 21 percent a

year.

(e) Repealed by Acts 1999, 76th Leg., ch. 1348, Sec. 5, eff.

Sept. 1, 1999.

(f) In this chapter, "weekly ceiling," "monthly ceiling,"

"quarterly ceiling," or "annualized ceiling" refers to that

ceiling as determined after the application of this section.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999. Amended by Acts 1999, 76th Leg., ch. 1348, Sec. 5, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 2.02, eff. September 1, 2005.

Sec. 303.010. COMPUTATION OF CEILING IF INFORMATION UNAVAILABLE.

If any of the information required to compute a ceiling is

discontinued or is otherwise not available to the consumer credit

commissioner from the Federal Reserve Board in the time required

for the computation, the ceiling last computed remains in effect

until the information becomes available and a new ceiling is

computed from the obtained information.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.011. PUBLICATION OF RATE CEILINGS. (a) The consumer

credit commissioner shall send the rate ceilings computed under

this subchapter to the secretary of state for publication in the

Texas Register.

(b) The monthly, quarterly, or annualized ceiling shall be

published before the 11th day after the date on which the ceiling

is computed.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.012. JUDICIAL NOTICE. A court may take judicial notice

of interpretations issued by the consumer credit commissioner or

information published in the Texas Register under Section

303.011.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.013. DETERMINATION OF CEILING FOR CONTRACT TO RENEW OR

EXTEND DEBT PAYMENT. The rate ceiling for a contract to renew or

extend the terms of payment of a debt is the ceiling in effect

under this chapter when the contract for renewal or extension is

made, regardless of when the debt is incurred.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.014. RATE FOR LENDER CREDIT CARD AGREEMENT WITH

MERCHANT DISCOUNT. On an amount owed for a credit card

transaction under a lender credit card agreement that imposes or

allows the creditor to receive a merchant discount, the creditor

may not contract for, charge, or receive:

(1) a rate that exceeds the ceiling provided under Section

303.006(c); or

(2) a fee or charge that:

(A) is not allowed under Chapter 346; or

(B) exceeds the amount allowed under Chapter 346.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.015. VARIABLE RATE. (a) The parties to a contract,

including a contract for an open-end account, may agree to any

index, formula, or provision of law by which the interest rate or

amount of time price differential will be determined, but the

agreed rate of interest or yield from an amount of time price

differential may not exceed the amount that would be produced by

the rate ceiling applicable to the contract.

(b) A variable contract rate described by this section may not

be used in a contract in which the interest or time price

differential is precomputed and added into the amount of the

contract at the time the contract is made.

(c) A variable rate agreement for credit extended primarily for

personal, family, or household use must include the disclosures

identified for variable rate contracts required by regulations

issued by the Federal Reserve Board under the Truth in Lending

Act (15 U.S.C. Section 1601 et seq.), as amended, except that if

that Act does not apply because of the amount of the transaction,

the following disclosure must be included in a size equal to at

least 10-point type that is boldface, capitalized, underlined, or

otherwise set out from surrounding material so as to be

conspicuous:

"NOTICE TO CONSUMER: UNDER TEXAS LAW, IF YOU CONSENT TO THIS

AGREEMENT, YOU MAY BE SUBJECT TO A FUTURE RATE AS HIGH AS 24

PERCENT PER YEAR."

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.016. CHARGING OF RATE LOWER THAN AGREED RATE. A

creditor may charge an interest rate or amount of time price

differential that is lower than the rate or amount agreed to in

the contract.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.017. VARIOUS CHARGES ON CONSUMER LOANS MADE BY

PARTICULAR LENDERS. Notwithstanding Section 342.005, a bank,

savings association, savings bank, or credit union making a loan

primarily for personal, family, or household use under authority

of this chapter may charge all reasonable expenses and fees

incurred in connection with making, closing, disbursing,

extending, readjusting, or renewing a loan not secured by real

property, whether or not those expenses or fees are paid to third

parties. Those reasonable expenses and fees paid to third

parties are not interest.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 2.03, eff. September 1, 2005.

SUBCHAPTER B. OPEN-END ACCOUNTS

Sec. 303.101. OPEN-END ACCOUNT: CEILINGS. (a) To use the

quarterly or annualized ceiling for setting the interest rate on

current and future open-end account balances, the agreement must

provide for use of the ceiling, and the creditor must give notice

of the interest rate after the date on which the quarterly or

annualized ceiling is computed but before the last day of the

next succeeding calendar quarter.

(b) If the annualized ceiling is used, the rate is effective for

the 12-month period beginning on the date on which the rate takes

effect for the account.

(c) If the quarterly ceiling is used, the rate is effective for

the three-month period beginning on the date on which the rate

takes effect for the account. For an open-end account authorized

under Section 342.455 or 346.003, in connection with which credit

card transactions are authorized or a merchant discount is

imposed or received by the creditor, the quarterly ceiling shall

be adjusted, at the option of the creditor, on:

(1) the effective dates provided by Section 303.008; or

(2) the first day of the first billing cycle of the account

beginning after those dates.

(d) If a quarterly or annualized ceiling is being used for an

account and if the rate for the applicable period is less than or

equal to the ceiling to be in effect for the succeeding period of

equal length, the creditor may leave that rate in effect for the

succeeding period.

(e) A creditor who has disclosed to an obligor that an election

may be renewed under Subsection (d) is not required to give

additional notice of a renewal under that subsection.

(f) To increase a previously agreed rate, a creditor shall

comply with Section 303.103 before the end of the last calendar

quarter of the period in which the rate previously agreed to is

in effect. The ceiling in effect for that period remains the

ceiling until the parties to the agreement agree to a new rate.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.102. VARIABLE RATE OPEN-END ACCOUNT: CEILINGS. The

applicable rate ceiling for an open-end account agreement that

provides for a variable rate or amount according to an index,

formula, or provision of law disclosed to the obligor, other than

a variable rate commercial contract that is subject to Section

303.004, is the annualized, quarterly, or weekly ceiling as

disclosed to the obligor. The annualized ceiling shall be

adjusted after each 12-month period, the quarterly ceiling shall

be adjusted after each three-month period, and the weekly ceiling

shall be adjusted weekly.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.103. OPEN-END ACCOUNT: CHANGE OF AGREEMENT TERM. (a)

An agreement covering an open-end account may provide that the

creditor may change the terms of the agreement for current and

future balances of that account by giving notice of the change to

the obligor.

(b) A notice under this section to change a provision of an

account, including the rate, or the index or formula used to

compute the rate, must include:

(1) the new provision, the new rate, or the index or formula to

be used to compute the rate;

(2) the date on which the change is to take effect;

(3) the period for which the change is to be effective or after

which the rate will be adjusted;

(4) a statement of whether the change is to affect current and

future balances; and

(5) the obligor's rights under this section and the procedures

for the obligor to exercise those rights.

(c) A creditor who increases a rate shall include with a notice

required by this section a form that may be returned at the

expense of the creditor and on which the obligor may indicate by

checking or marking an appropriate box or by a similar

arrangement the obligor's decision not to continue the account.

The form may be included on a part of the account statement that

is to be returned to the creditor or on a separate sheet. In

addition to the requirements of Subsection (b), the notice must

include:

(1) the address to which the obligor may send notice of the

obligor's election not to continue the open-end account; and

(2) the following statement printed in not less than 10-point

type or computer equivalent:

"YOU MAY TERMINATE THIS AGREEMENT IF YOU DO NOT WISH TO PAY THE

NEW RATE."

(d) An obligor is considered to have agreed to a change under

this section if the creditor mails a notice required by this

section to the obligor's most recent address shown in the

creditor's records and:

(1) the obligor chooses to retain the privilege of using the

open-end account;

(2) the obligor or a person authorized by the obligor accepts or

uses an extension of credit after the fifth day after the date on

which the notice is mailed; or

(3) the obligor does not notify the creditor in writing before

the 21st day after the date on which the notice is mailed that

the obligor does not wish to continue to use the open-end

account.

(e) An obligor who rejects a rate change in accordance with this

section is entitled to pay the balance on the open-end account at

the rate and over the period in effect immediately before the

date of the proposed change and under the same minimum payment

terms provided by the agreement. Rejection of a new rate does not

accelerate payment of the balance due.

(f) The procedure provided by this section for changing the

terms of an agreement is in addition to other means of amending

the agreement provided by law.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.104. DISCLOSURE OF DECREASE IN INTEREST RATE NOT

REQUIRED ON OPEN-END ACCOUNTS INVOLVING CREDIT CARD TRANSACTION

OR MERCHANT DISCOUNT. On an open-end account authorized under

Section 342.455 or 346.003, in connection with which credit card

transactions are authorized or a merchant discount is imposed or

received by the creditor and on which interest is charged under

this chapter, the creditor is not required to disclose a decrease

in the applicable interest rate.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.105. OPEN-END ACCOUNT: DISCLOSURE OF CERTAIN RATE

VARIATIONS. (a) Except as provided by Subsection (b), a

variation in an interest rate on an account resulting from

operation of the previously disclosed index, formula, or

provision of law is not required to be disclosed under Section

303.101 or 303.103.

(b) Except as inconsistent with federal law, the creditor on an

open-end account agreement that provides for a variable interest

rate according to an index, formula, or provision of law, that is

primarily for personal, family, or household use, and that is

subject to this chapter shall give to the obligor notice of a

change in the rate resulting from operation of the index,

formula, or provision of law. The notice must be given:

(1) by a document mailed on or before the beginning of the first

cycle for which the change becomes effective; or

(2) on or with:

(A) the billing statement for a billing cycle that precedes the

cycle for which the change becomes effective, if the account is

covered by Section 303.006(c); or

(B) any billing statement, if the account is not covered by

Section 303.006(c).

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.106. OPEN-END ACCOUNT: CEILING FOR PLAN OR ARRANGEMENT.

If a creditor implements a quarterly or annualized ceiling for a

majority of the creditor's open-end accounts that are under a

particular plan or arrangement and that are for obligors in this

state, that ceiling is also the ceiling for all open-end accounts

that are opened or activated under that plan for obligors in this

state during the period that the election is in effect.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

SUBCHAPTER C. PROVISIONS APPLICABLE TO CERTAIN CONSUMER LOANS AND

SECONDARY MORTGAGE LOANS

Sec. 303.201. LICENSE REQUIRED. A person engaged in the

business of making loans for personal, family, or household use

for which the rate is authorized under this chapter must obtain a

license under Chapter 342 unless the person is not required to

obtain a license under Section 342.051.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 2.04, eff. September 1, 2005.

Sec. 303.202. APPLICABILITY OF SUBTITLE B. Except as

inconsistent with this chapter:

(1) a person engaged in the business of extending open-end

credit primarily for personal, family, or household use and who

charges on an open-end account a rate or amount under authority

of this chapter is subject to the applicable chapter in Subtitle

B; and

(2) a party to an account described by Subdivision (1) or the

party's assignees have all the rights, duties, and obligations

under that applicable chapter.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.203. AUTOMOBILE CLUB MEMBERSHIP OFFERED IN CONNECTION

WITH A LOAN. (a) A lender may, at the time or after a loan is

made, offer to sell to the borrower and finance in the loan

contract a charge for an automobile club membership.

(b) The lender may not require the purchase of the membership

authorized under Subsection (a) as a condition for approval of

the loan.

(c) The borrower shall provide the lender with written

acknowledgment of the borrower's intent to purchase the

membership.

(d) The amount charged for a membership as authorized by

Subsection (a) must be reasonable.

Added by Acts 2005, 79th Leg., Ch.

252, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. LIMITATIONS ON APPLICABILITY OF CHAPTER

Sec. 303.301. AGREEMENT TO WHICH CHAPTER DOES NOT APPLY. The

rate ceilings provided by this chapter do not apply to an

agreement:

(1) under which credit is extended by the seller, or an owner,

subsidiary, or corporate affiliate of the seller, for a

transaction governed by Chapter 601, Business & Commerce

Code; and

(2) that is secured by a lien on the obligor's homestead.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.16, eff. April 1, 2009.

Sec. 303.302. REQUIREMENTS INCONSISTENT WITH FEDERAL LAW. (a)

A person is not required to comply with a disclosure or notice

requirement of this chapter that is inconsistent with federal

statute or regulation.

(b) A creditor may modify a disclosure or notice requirement of

this chapter to conform to federal law.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

SUBCHAPTER E. ENFORCEMENT

Sec. 303.401. WHEN ACT OR OMISSION NOT VIOLATION. An act or

omission does not violate this title if the act or omission

conforms to an interpretation of this title that is in effect at

the time of the act or omission and that was made by:

(1) the consumer credit commissioner under Section 14.108; or

(2) an appellate court of this state or the United States.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.402. PENALTY FOR VIOLATION OF CHAPTER FOR CERTAIN

CONTRACTS SUBJECT TO SUBTITLE B. (a) A person who contracts

for, charges, or receives under a contract subject to Chapter

342, 345, 346, 347, or 348, including a contract for an open-end

account, a rate or amount of time price differential that exceeds

the maximum applicable rate or amount authorized by the

applicable chapter or this chapter is subject to a penalty for

that violation determined under Chapter 349.

(b) For a contract described by Subsection (a) that contains a

rate or amount authorized under this chapter, the failure to

perform a duty or comply with a prohibition provided by this

chapter is subject to Chapter 349 as if this chapter were in

Subtitle B.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.403. PENALTY FOR VIOLATION OF CEILING IN CERTAIN

CONTRACTS. A written contract, other than a contract to which

Section 303.402 applies, that directly or indirectly provides for

a rate that exceeds the rate authorized by this chapter and that

is not otherwise authorized by law, is subject to the penalty

prescribed by Chapter 305.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.404. ENFORCEMENT BY CONSUMER CREDIT COMMISSIONER.

Subject to Subchapter B, Chapter 341, the consumer credit

commissioner shall enforce Subtitles B and C as they apply to

contracts subject to those chapters.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.405. EXAMINATION OF RECORDS; INSPECTIONS; RULES. (a)

Section 342.552 applies to a transaction:

(1) that is made by a person who holds a license under Chapter

342;

(2) that is subject to Chapter 342 or 346; and

(3) the rate of which is authorized by this chapter.

(b) Subchapter L, Chapter 342, applies to a loan:

(1) that is subject to Chapter 342; and

(2) the rate of which is authorized by this chapter.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.406. ENFORCEMENT BY CREDIT UNION COMMISSIONER. The

credit union commissioner shall enforce this chapter as it

applies to contracts subject to Subtitle D, Title 3.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.407. ENFORCEMENT BY TEXAS DEPARTMENT OF INSURANCE. The

Texas Department of Insurance shall enforce this chapter as it

applies to contracts subject to Chapter 651, Insurance Code.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.113, eff. September 1, 2005.

SUBCHAPTER F. EFFECT ON OTHER STATUTES OF USING OPTIONAL RATE

Sec. 303.501. APPLICABILITY OF CREDIT UNION ACT. Except as

inconsistent with this chapter:

(1) a person subject to Subtitle D, Title 3, who contracts for,

charges, or receives a rate or amount authorized by this chapter

remains subject to that subtitle; and

(2) a party to a transaction described by Subdivision (1) has

all the rights provided by that subtitle.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 303.502. APPLICABILITY OF CHAPTER 24, INSURANCE CODE. (a)

Except as inconsistent with this chapter:

(1) a person subject to Chapter 651, Insurance Code, who

contracts for, charges, or receives an interest rate authorized

by this chapter remains subject to that chapter; and

(2) a party to an insurance premium finance agreement, including

an agreement for an open-end account, has all the rights provided

by Chapter 651, Insurance Code.

(b) The licensing requirements of Chapter 342 do not apply to a

transaction described by Subsection (a)(1). The penalty

provisions of this title do not apply to a transaction described

by Subsection (a)(1).

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.114, eff. September 1, 2005.



CHAPTER 304. JUDGMENT INTEREST

FINANCE CODE

TITLE 4. REGULATION OF INTEREST, LOANS, AND FINANCED TRANSACTIONS

SUBTITLE A. INTEREST

CHAPTER 304. JUDGMENT INTEREST

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 304.001. INTEREST RATE REQUIRED IN JUDGMENT. A money

judgment of a court in this state must specify the postjudgment

interest rate applicable to that judgment.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 304.002. JUDGMENT INTEREST RATE: INTEREST RATE OR TIME

PRICE DIFFERENTIAL IN CONTRACT. A money judgment of a court of

this state on a contract that provides for interest or time price

differential earns postjudgment interest at a rate equal to the

lesser of:

(1) the rate specified in the contract, which may be a variable

rate; or

(2) 18 percent a year.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 304.003. JUDGMENT INTEREST RATE: INTEREST RATE OR TIME

PRICE DIFFERENTIAL NOT IN CONTRACT. (a) A money judgment of a

court of this state to which Section 304.002 does not apply,

including court costs awarded in the judgment and prejudgment

interest, if any, earns postjudgment interest at the rate

determined under this section.

(b) On the 15th day of each month, the consumer credit

commissioner shall determine the postjudgment interest rate to be

applied to a money judgment rendered during the succeeding

calendar month.

(c) The postjudgment interest rate is:

(1) the prime rate as published by the Board of Governors of the

Federal Reserve System on the date of computation;

(2) five percent a year if the prime rate as published by the

Board of Governors of the Federal Reserve System described by

Subdivision (1) is less than five percent; or

(3) 15 percent a year if the prime rate as published by the

Board of Governors of the Federal Reserve System described by

Subdivision (1) is more than 15 percent.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 204, Sec. 6.01, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 676, Sec. 1, eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

387, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1018, Sec. 7.01, eff. September 1, 2005.

Sec. 304.004. PUBLICATION OF JUDGMENT INTEREST RATE. The

consumer credit commissioner shall send to the secretary of state

the postjudgment interest rate for publication, and the secretary

shall publish the rate in the Texas Register.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 304.005. ACCRUAL OF JUDGMENT INTEREST. (a) Except as

provided by Subsection (b), postjudgment interest on a money

judgment of a court in this state accrues during the period

beginning on the date the judgment is rendered and ending on the

date the judgment is satisfied.

(b) If a case is appealed and a motion for extension of time to

file a brief is granted for a party who was a claimant at trial,

interest does not accrue for the period of extension.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 304.006. COMPOUNDING OF JUDGMENT INTEREST. Postjudgment

interest on a judgment of a court in this state compounds

annually.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 304.007. JUDICIAL NOTICE OF JUDGMENT INTEREST RATE. A

court of this state shall take judicial notice of a published

postjudgment interest rate.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

SUBCHAPTER B. PREJUDGMENT INTEREST IN WRONGFUL DEATH, PERSONAL

INJURY, OR PROPERTY DAMAGE CASE

Sec. 304.101. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a wrongful death, personal injury, or property

damage case of a court of this state.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 304.102. PREJUDGMENT INTEREST REQUIRED IN CERTAIN CASES. A

judgment in a wrongful death, personal injury, or property damage

case earns prejudgment interest.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 304.103. PREJUDGMENT INTEREST RATE FOR WRONGFUL DEATH,

PERSONAL INJURY, OR PROPERTY DAMAGE CASE. The prejudgment

interest rate is equal to the postjudgment interest rate

applicable at the time of judgment.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 304.104. ACCRUAL OF PREJUDGMENT INTEREST. Except as

provided by Section 304.105 or 304.108, prejudgment interest

accrues on the amount of a judgment during the period beginning

on the earlier of the 180th day after the date the defendant

receives written notice of a claim or the date the suit is filed

and ending on the day preceding the date judgment is rendered.

Prejudgment interest is computed as simple interest and does not

compound.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 304.1045. FUTURE DAMAGES. Prejudgment interest may not be

assessed or recovered on an award of future damages.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 6.02, eff. Sept. 1,

2003.

Sec. 304.105. EFFECT OF SETTLEMENT OFFER ON ACCRUAL OF

PREJUDGMENT INTEREST. (a) If judgment for a claimant is equal

to or less than the amount of a settlement offer of the

defendant, prejudgment interest does not accrue on the amount of

the judgment during the period that the offer may be accepted.

(b) If judgment for a claimant is more than the amount of a

settlement offer of the defendant, prejudgment interest does not

accrue on the amount of the settlement offer during the period

that the offer may be accepted.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 304.106. SETTLEMENT OFFER REQUIREMENTS TO PREVENT

PREJUDGMENT INTEREST ACCRUAL. To prevent the accrual of

prejudgment interest under this subchapter, a settlement offer

must be in writing and delivered to the claimant or the

claimant's attorney or representative.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 304.107. VALUE OF SETTLEMENT OFFER FOR COMPUTING

PREJUDGMENT INTEREST. If a settlement offer does not provide for

cash payment at the time of settlement, the amount of the

settlement offer for the purpose of computing prejudgment

interest is the cost or fair market value of the settlement offer

at the time it is made.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

SUBCHAPTER C. OTHER PREJUDGMENT INTEREST PROVISIONS

Sec. 304.201. PREJUDGMENT INTEREST RATE FOR CONDEMNATION CASE.

The prejudgment interest rate in a condemnation case is equal to

the postjudgment interest rate at the time of judgment and is

computed as simple interest.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

SUBCHAPTER D. EXCEPTIONS TO APPLICATION OF CHAPTER

Sec. 304.301. EXCEPTION FOR DELINQUENT TAXES. This chapter does

not apply to a judgment:

(1) in favor of a taxing unit in a delinquent tax suit under

Subchapter C, Chapter 33, Tax Code; or

(2) that earns interest at a rate set by Title 2, Tax Code.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 304.302. EXCEPTION FOR DELINQUENT CHILD SUPPORT. This

chapter does not apply to interest that accrues on an amount of

unpaid child support under Section 157.265, Family Code.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.



CHAPTER 305. PENALTIES AND REMEDIES

FINANCE CODE

TITLE 4. REGULATION OF INTEREST, LOANS, AND FINANCED TRANSACTIONS

SUBTITLE A. INTEREST

CHAPTER 305. PENALTIES AND REMEDIES

SUBCHAPTER A. CIVIL LIABILITY; CRIMINAL PENALTY

Sec. 305.001. LIABILITY FOR USURIOUS INTEREST. (a) A creditor

who contracts for, charges, or receives interest that is greater

than the amount authorized by this subtitle in connection with a

transaction for personal, family, or household use is liable to

the obligor for an amount that is equal to the greater of:

(1) three times the amount computed by subtracting the amount of

interest allowed by law from the total amount of interest

contracted for, charged, or received; or

(2) $2,000 or 20 percent of the amount of the principal,

whichever is less.

(a-1) A creditor who contracts for or receives interest that is

greater than the amount authorized by this subtitle in connection

with a commercial transaction is liable to the obligor for an

amount that is equal to three times the amount computed by

subtracting the amount of interest allowed by law from the total

amount of interest contracted for or received.

(b) This section applies only to a contract or transaction

subject to this subtitle.

(c) A creditor who charges or receives interest in excess of the

amount contracted for, but not in excess of the maximum amount

authorized by law, is not subject to penalties for usurious

interest but may be liable for other remedies and relief as

provided by law.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 2.05, eff. September 1, 2005.

Sec. 305.002. ADDITIONAL LIABILITY FOR MORE THAN TWICE

AUTHORIZED RATE OF INTEREST. (a) In addition to the amount

determined under Section 305.001, a creditor who charges and

receives interest that is greater than twice the amount

authorized by this subtitle is liable to the obligor for:

(1) the principal amount on which the interest is charged and

received; and

(2) the interest and all other amounts charged and received.

(b) This section applies only to a contract or transaction for

personal, family, or household use subject to this subtitle.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 2.06, eff. September 1, 2005.

Sec. 305.003. LIABILITY FOR USURIOUS LEGAL INTEREST. (a) A

creditor who charges or receives legal interest that is greater

than the amount authorized by this subtitle is liable to the

obligor for an amount that is equal to the greater of:

(1) three times the amount computed by subtracting the amount of

legal interest allowed by law from the total amount of interest

charged or received; or

(2) $2,000 or 20 percent of the amount of the principal,

whichever is less.

(b) This section applies only to a transaction subject to this

subtitle.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 305.004. ADDITIONAL LIABILITY FOR MORE THAN TWICE

AUTHORIZED RATE OF LEGAL INTEREST. (a) In addition to the

amount determined under Section 305.003, a creditor who charges

and receives legal interest that is greater than twice the amount

authorized by this subtitle is liable to the obligor for:

(1) the principal amount on which the interest is charged and

received; and

(2) the interest and all other amounts charged and received.

(b) This section applies only to a transaction subject to this

subtitle.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 305.005. ATTORNEY'S FEES. A creditor who is liable under

Section 305.001 or 305.003 is also liable to the obligor for

reasonable attorney's fees set by the court.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 305.006. LIMITATION ON FILING SUIT. (a) An action under

this chapter must be brought within four years after the date on

which the usurious interest was contracted for, charged, or

received. The action must be brought in the county in which:

(1) the transaction was entered into;

(2) the usurious interest was charged or received;

(3) the creditor resides at the time of the cause of action, if

the creditor is an individual;

(4) the creditor maintains its principal office, if the creditor

is not an individual; or

(5) the obligor resides at the time of the accrual of the cause

of action.

(b) Not later than the 61st day before the date an obligor files

a suit seeking penalties for a transaction in which a creditor

has contracted for, charged, or received usurious interest, the

obligor shall give the creditor written notice stating in

reasonable detail the nature and amount of the violation.

(c) A creditor who receives a notice under this section may

correct the violation as provided by Section 305.103 during the

period beginning on the date the notice is received and ending on

the 60th day after that date. A creditor who corrects a violation

as provided by this section is not liable to an obligor for the

violation.

(d) With respect to a defendant filing a counterclaim action

alleging usurious interest in an original action by the creditor,

the defendant shall provide notice complying with Subsection (b)

at the time of filing the counterclaim and, on application of the

creditor to the court, the action is subject to abatement for a

period of 60 days from the date of the court order. During the

abatement period the creditor may correct a violation. As part

of the correction of the violation, the creditor shall offer to

pay the obligor's reasonable attorney's fees as determined by the

court based on the hours reasonably expended by the obligor's

counsel with regard to the alleged violation before the

abatement. A creditor who corrects a violation as provided by

this subsection is not liable to an obligor for the violation.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 2.07, eff. September 1, 2005.

Sec. 305.007. PENALTIES EXCLUSIVE. The penalties provided by

this chapter are the only penalties for violation of this

subtitle for contracting for, charging, or receiving interest in

an amount that produces a rate in excess of the maximum rate

allowed by law. Common law penalties do not apply.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 305.008. CRIMINAL PENALTY. (a) A person commits an

offense if the person contracts for, charges, or receives

interest on a transaction for personal, family, or household use

that is greater than twice the amount authorized by this

subtitle.

(b) An offense under this section is a misdemeanor punishable by

a fine of not more than $1,000.

(c) Each contract or transaction that violates this section is a

separate offense.

(d) This section applies only to a contract or transaction

subject to this subtitle.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

SUBCHAPTER B. EXCEPTION FROM LIABILITY

Sec. 305.101. ACCIDENTAL AND BONA FIDE ERROR. A creditor is not

subject to penalty under this chapter for any usurious interest

that results from an accidental and bona fide error.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 305.102. LEGAL INTEREST DURING INTEREST-FREE PERIOD. A

person is not liable to an obligor solely because the person

charges or receives legal interest before the 30th day after the

date on which the debt is due.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 305.103. CORRECTION OF VIOLATION. (a) A creditor is not

liable to an obligor for a violation of this subtitle if:

(1) not later than the 60th day after the date the creditor

actually discovered the violation, the creditor corrects the

violation as to that obligor by taking any necessary action and

making any necessary adjustment, including the payment of

interest on a refund, if any, at the applicable rate provided for

in the contract of the parties; and

(2) the creditor gives written notice to the obligor of the

violation before the obligor gives written notice of the

violation or files an action alleging the violation.

(b) For the purposes of Subsection (a), a violation is actually

discovered at the time of the discovery of the violation in fact

and not at the time when an ordinarily prudent person, through

reasonable diligence, could or should have discovered or known of

the violation. Actual discovery of a violation in one transaction

may constitute actual discovery of the same violation in other

transactions if the violation is of such a nature that it would

necessarily be repeated and would be clearly apparent in the

other transactions without the necessity of examining all the

other transactions.

(c) For purposes of Subsection (a), written notice is given when

the notice is delivered to the person or to the person's

authorized agent or attorney of record personally, by telecopier,

or by United States mail to the address shown on the most recent

documents in the transaction. Deposit of the notice as registered

or certified mail in a postage paid, properly addressed wrapper

in a post office or official depository under the care and

custody of the United States Postal Service is prima facie

evidence of the delivery of the notice to the person to whom the

notice is addressed.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 305.104. CORRECTION EXCEPTION AVAILABLE TO ALL SIMILARLY

SITUATED. If in a single transaction more than one creditor may

be liable for a violation of this subtitle, compliance with

Section 305.103 by any of those creditors entitles each to the

same protection provided by that section.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 305.105. AMOUNTS PAYABLE PURSUANT TO A FINAL JUDGMENT. A

creditor is not liable to an obligor for a violation of this

subtitle if the creditor receives interest that has been awarded

pursuant to a final judgment that is no longer subject to

modification or reversal.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.



CHAPTER 306. COMMERCIAL TRANSACTIONS

FINANCE CODE

TITLE 4. REGULATION OF INTEREST, LOANS, AND FINANCED TRANSACTIONS

SUBTITLE A. INTEREST

CHAPTER 306. COMMERCIAL TRANSACTIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 306.001. DEFINITIONS. In this chapter:

(1) "Account purchase transaction" means an agreement under

which a person engaged in a commercial enterprise sells accounts,

instruments, documents, or chattel paper subject to this subtitle

at a discount, regardless of whether the person has a repurchase

obligation related to the transaction.

(2) "Affiliate of an obligor" means a person who directly or

indirectly, or through one or more intermediaries or other

entities, owns an interest in, controls, is controlled by, or is

under common control with the obligor, or a person in which the

obligor directly or indirectly, or through one or more

intermediaries or other entities, owns an interest. In this

subdivision "control" means the possession, directly or

indirectly, or with one or more other persons, of the power to

direct or cause the direction of the management and policies of a

person, whether through the ownership of voting securities, by

contract, or otherwise.

(3) "Asset-backed securities" means debt obligations or

certificates of beneficial ownership that:

(A) are a part of a single issue or single series of securities

in an aggregate of $1 million or more and issuable in one or more

classes;

(B) are secured by a pledge of, or represent an undivided

ownership interest in:

(i) one or more fixed or revolving financial assets that by

their terms convert into cash within a definite period; and

(ii) rights or other assets designed to assure the servicing or

timely distribution of proceeds to security holders; and

(C) are issued for a business, commercial, agricultural,

investment, or similar purpose by a pass-through entity.

(4) "Business entity" means a partnership, corporation, joint

venture, limited liability company, or other business

organization or business association, however organized.

(5) "Commercial loan" means a loan that is made primarily for

business, commercial, investment, agricultural, or similar

purposes. The term does not include a loan made primarily for

personal, family, or household use.

(6) "Guaranty" means an agreement under which a person:

(A) assumes, guarantees, or otherwise becomes primarily or

contingently liable for the payment or performance of an

obligation of another person;

(B) provides security, by creation of a lien or security

interest or otherwise, for the payment or performance of an

obligation of another person; or

(C) agrees to purchase or to advance consideration to purchase

an obligation of another person or property that is security for

the payment or performance of the obligation.

(7) "Pass-through entity" means a business entity, association,

grantor or common-law trust under state law, or segregated pool

of assets under federal tax law that, on the date of original

issuance of asset-backed securities, does not have significant

assets other than:

(A) assets pledged to or held for the benefit of holders of the

asset-backed securities; or

(B) assets pledged to or held for the benefit of holders of

other asset-backed securities previously issued.

(8) "Prepayment premium" means compensation paid by or that is

or will become due from an obligor to a creditor solely as a

result or condition of the payment or maturity of all or a

portion of the principal amount of a loan before its stated

maturity or a regularly scheduled date of payment, as a result of

the obligor's election to pay all or a portion of the principal

amount before its stated maturity or a regularly scheduled date

of payment.

(9) "Qualified commercial loan":

(A) means:

(i) a commercial loan in which one or more persons as part of

the same transaction lends, advances, borrows, or receives, or is

obligated to lend or advance or entitled to borrow or receive,

money or credit with an aggregate value of:

(a) $3 million or more if the commercial loan is secured by real

property; or

(b) $250,000 or more if the commercial loan is not secured by

real property and, if the aggregate value of the commercial loan

is less than $500,000, the loan documents contain a written

certification from the borrower that:

(1) the borrower has been advised by the lender to seek the

advice of an attorney and an accountant in connection with the

commercial loan; and

(2) the borrower has had the opportunity to seek the advice of

an attorney and accountant of the borrower's choice in connection

with the commercial loan; and

(ii) a renewal or extension of a commercial loan described by

Paragraph (A), regardless of the principal amount of the loan at

the time of the renewal or extension; and

(B) does not include a commercial loan made for the purpose of

financing a business licensed by the Motor Vehicle Board of the

Texas Department of Motor Vehicles under Section 2301.251(a),

Occupations Code.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999. Amended by Acts 1999, 76th Leg., ch. 531, Sec. 2, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 994, Sec. 2, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.772, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 2.08, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3D.01, eff. September 1, 2009.

Sec. 306.002. INTEREST; APPLICATION OF OTHER PROVISIONS OF

SUBTITLE. (a) A creditor may contract for, charge, and receive

from an obligor on a commercial loan a rate or amount of interest

that does not exceed the applicable ceilings computed in

accordance with Chapter 303.

(b) All other applicable provisions, remedies, and penalties of

this subtitle apply to a commercial loan unless this chapter

expressly provides otherwise.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 306.003. COMPUTATION OF TERM. A creditor and an obligor

may agree to compute the term and rate of a commercial loan based

on a 360-day year consisting of 12 30-day months. For purposes of

this chapter, each rate ceiling expressed as a rate per year may

mean a rate per year consisting of 360 days and of 12 30-day

months.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 306.004. DETERMINING RATES OF INTEREST BY SPREADING. (a)

To determine whether a commercial loan is usurious, the interest

rate is computed by amortizing or spreading, using the actuarial

method during the stated term of the loan, all interest at any

time contracted for, charged, or received in connection with the

loan.

(b) If a commercial loan is paid in full before the end of the

stated term of the loan and the amount of interest received for

the period that the loan exists exceeds the amount that produces

the maximum rate authorized by law for that period, the lender

shall:

(1) refund the amount of the excess to the borrower; or

(2) credit the amount of the excess against amounts owing under

the loan.

(c) A lender who complies with Subsection (b) is not subject to

any of the penalties provided by law for contracting for,

charging, or receiving interest in excess of the maximum rate

authorized.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 306.005. PREPAYMENT PREMIUMS AND SIMILAR AMOUNTS. With

respect to a loan subject to this chapter, a creditor and an

obligor may agree to a prepayment premium, make-whole premium, or

similar fee or charge, whether payable in the event of voluntary

prepayment, involuntary prepayment, acceleration of maturity, or

other cause that involves premature termination of the loan, and

those amounts do not constitute interest.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 2.12, eff. September 1, 2005.

Sec. 306.006. CERTAIN AUTHORIZED CHARGES ON COMMERCIAL LOANS.

In addition to the interest authorized by this chapter, the

parties to a commercial loan may agree and stipulate for:

(1) a delinquency charge on the amount of any installment or

other amount in default for a period of not less than 10 days in

an amount not to exceed five percent of the total amount of the

installment; and

(2) a returned check fee in an amount that does not exceed the

maximum fee authorized in Section 3.506, Business & Commerce

Code, on any check, draft, order, or other instrument or form of

remittance that is returned unpaid or dishonored for any reason.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 2.13, eff. September 1, 2005.

Sec. 306.007. GUARANTY, ASSUMPTION, PAYMENT, OR OTHER AGREEMENT.

With respect to a commercial loan, an obligor may be required to

assume, pay, or provide a guaranty of another person's existing

or future obligation as a condition of the obligor's own use,

forbearance, or detention of money. The amount of the other

person's obligation required to be assumed, paid, or guaranteed

does not constitute interest with respect to any obligation of

the obligor.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 2.14, eff. September 1, 2005.

SUBCHAPTER B. PROVISIONS RELATING TO SPECIFIC TYPES OF COMMERCIAL

LOANS OR TRANSACTIONS

Sec. 306.101. QUALIFIED COMMERCIAL LOAN. (a) The parties to a

qualified commercial loan agreement may contract for a rate or

amount of interest that does not exceed the applicable rate

ceiling.

(b) The parties to a qualified commercial loan agreement may

contract for the following charges:

(1) a discount or commission that an obligor has paid or agreed

to pay to one or more underwriters of securities issued by the

obligor;

(2) an option or right to exchange, redeem, or convert all or a

portion of the principal amount of the loan, or interest on the

principal amount, for or into capital stock or other equity

securities of an obligor or of an affiliate of an obligor;

(3) an option or right to purchase capital stock or other equity

securities of an obligor or of an affiliate of an obligor;

(4) an option or other right created by contract, conveyance, or

otherwise, to participate in or own a share of the income,

revenues, production, or profits:

(A) of an obligor or of an affiliate of an obligor;

(B) of any segment of the business or operations of an obligor

or of an affiliate of an obligor; or

(C) derived or to be derived from ownership rights of an obligor

or of an affiliate of an obligor in property, including any

proceeds of the sale or other disposition of ownership rights; or

(5) compensation realized as a result of the receipt, exercise,

sale, or other disposition of an option or other right described

by this subsection.

(c) A charge under Subsection (b) is not interest.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 306.102. ASSET-BACKED SECURITIES TRANSACTION. An amount

that is paid, passed through, or obligated to be paid or to be

passed through in connection with asset-backed securities or that

is not paid as a result of a discounted sale price to the holders

of asset-backed securities by a pass-through entity is not

interest. This section does not affect interest that is agreed on

and fixed by the parties to a written contract and paid, charged,

or received on the ultimate underlying assets pledged to or held

for the benefit of holders of asset-backed securities.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 306.103. ACCOUNT PURCHASE TRANSACTION. (a) An amount of a

discount in, or charged under, an account purchase transaction is

not interest.

(b) For the purposes of this chapter, the parties'

characterization of an account purchase transaction as a purchase

is conclusive that the account purchase transaction is not a

transaction for the use, forbearance, or detention of money.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.



CHAPTER 307. COLLATERAL PROTECTION INSURANCE

FINANCE CODE

TITLE 4. REGULATION OF INTEREST, LOANS, AND FINANCED TRANSACTIONS

SUBTITLE A. INTEREST

CHAPTER 307. COLLATERAL PROTECTION INSURANCE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 307.001. DEFINITIONS. In this chapter:

(1) "Collateral" means property pledged or used to secure

payment, repayment, or performance under a credit or lease

agreement, including personal property, real property, fixtures,

inventory, receivables, rights, or privileges.

(2) "Collateral protection insurance" means insurance coverage

described by Section 307.051.

(3) "Credit agreement" means a written document that sets forth

the terms of a credit transaction.

(4) "Credit transaction" means a transaction with terms that

require the payment of money, goods, services, property, rights,

or privileges on a future date and in which the obligation for

payment is secured by collateral.

(5) "Creditor" means a person who is a lender of money or a

vendor or lessor of goods, services, property, rights, or

privileges for which a payment is arranged through a credit

transaction and includes any successor to the rights, title,

interest, or liens of the lender, vendor, or lessor.

(6) "Debtor" means a borrower of money or a purchaser or lessee

of goods, services, property, rights, or privileges for which

payment is arranged through a credit agreement. The term does not

include a person who is not a primary obligor under a credit

transaction or who is not jointly and severally liable with the

debtor for the obligation.

(7) "Title insurance" means insurance that may be issued only by

persons regulated under Title 11, Insurance Code, and that

insures:

(A) a lender or owner against loss caused by:

(i) defective title held by the mortgagor or owner or insured;

(ii) unknown mortgages or defective recording of mortgages or

liens on real property;

(iii) failure of any person to pay ad valorem taxes resulting in

a lien; or

(iv) failure to research properly title, taxes, liens, or other

matters relative to the validity of loans or liens secured by

real property or insurance; or

(B) the validity, enforceability, or priority of any lien or

title on real property.

Added by Acts 2001, 77th Leg., ch. 726, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.115, eff. September 1, 2005.

SUBCHAPTER B. REQUIREMENTS FOR COLLATERAL PROTECTION INSURANCE

Sec. 307.051. COLLATERAL PROTECTION INSURANCE. (a) Collateral

protection insurance is insurance coverage that:

(1) is purchased by a creditor after the date of a credit

agreement;

(2) provides monetary protection against loss of or damage to

the collateral or against liability arising out of the ownership

or use of the collateral; and

(3) is purchased according to the terms of a credit agreement as

a result of a debtor's failure to provide evidence of insurance

or failure to obtain or maintain insurance covering the

collateral, with the costs of the collateral protection

insurance, including interest and any other charges incurred by

the creditor in connection with the placement of collateral

protection insurance, payable by a debtor.

(b) Collateral protection insurance includes insurance coverage

that is purchased to protect:

(1) only the interest of the creditor; or

(2) both the interest of the creditor and some or all of the

interest of a debtor.

(c) The term of a collateral protection insurance policy may be:

(1) not greater than 12 months; or

(2) the remaining term of the credit transaction if the

remaining term is less than or equal to 24 months.

(d) The effective date of coverage for collateral protection

insurance may be earlier than the date of issuance of the policy.

The effective date may not be earlier than the date the

collateral became uninsured.

(e) A premium for collateral protection insurance covering

collateral other than real property may not be based on an amount

that exceeds the actual amount of unpaid indebtedness of the

debtor as of the effective date of the policy. This condition

applies without regard to whether the coverage under the policy

limits the insurer's liability to:

(1) the amount of unpaid debt;

(2) the cash value of the collateral; or

(3) the cost of repair of the collateral.

(e-1) With respect to collateral protection insurance covering

real property, a creditor, at the creditor's option, may obtain

insurance that will cover either the replacement cost of

improvements or the amount of unpaid indebtedness, subject to

policy limits. The debtor shall be obligated to reimburse the

creditor for the premium, finance charges, and any other charges

incurred by the creditor in connection with the placement of the

insurance. The creditor may use the previous evidence of

insurance coverage furnished by the debtor to determine the

sufficient level of replacement cost coverage to be provided.

(f) Collateral protection insurance does not include insurance

coverage that:

(1) is purchased by the creditor for which the debtor is not

charged;

(2) is purchased at the inception of a credit transaction in

which the debtor is a party or to which the debtor agrees,

whether or not costs are included in a payment plan under the

credit transaction;

(3) is maintained by the creditor for the protection of

collateral that comes into the possession or control of the

creditor through foreclosure, repossession, or a similar event;

(4) is credit insurance, mortgage protection insurance,

insurance issued to cover the life or health of the debtor, or

any other insurance maintained to cover the inability or failure

of the debtor to make payment under the credit agreement;

(5) is title insurance;

(6) is flood insurance required to be placed by creditors under

Section 102, National Flood Insurance Act of 1968 (42 U.S.C.

Section 4012a); or

(7) is insurance on a commercial vehicle securing a retail

installment contract under Chapter 348.

Added by Acts 2001, 77th Leg., ch. 726, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1219, Sec. 1, eff.

June 20, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

238, Sec. 1, eff. September 1, 2009.

Sec. 307.052. CREDITOR DUTIES. (a) A creditor who requires

collateral protection insurance that is paid for directly or

indirectly by a debtor may place collateral protection insurance

if:

(1) the debtor has entered into a credit transaction with the

creditor for which a credit agreement exists;

(2) the credit agreement requires the debtor to maintain

insurance on the collateral; and

(3) a notice has been included in the credit agreement or a

separate document provided to the debtor at the time the credit

agreement is executed that states that:

(A) the debtor is required to:

(i) keep the collateral insured against damage in the amount the

creditor specifies;

(ii) purchase the insurance from an insurer that is authorized

to do business in this state or an eligible surplus lines

insurer; and

(iii) name the creditor as the person to be paid under the

policy in the event of a loss;

(B) the debtor must, if required by the creditor, deliver to the

creditor a copy of the policy and proof of the payment of

premiums; and

(C) if the debtor fails to meet any requirement listed in

Paragraph (A) or (B), the creditor may obtain collateral

protection insurance on behalf of the debtor at the debtor's

expense.

(b) Not later than the 31st day after the date the collateral

protection insurance is charged to the debtor, the creditor, by

prepaid, first class mail, shall mail to each debtor at the last

known address on file with the creditor a notice that states:

(1) that the creditor has purchased or will purchase collateral

protection insurance on behalf of the debtor and at the debtor's

expense as provided by the credit agreement;

(2) the type of insurance that the creditor has obtained or will

obtain, the extent of the coverage, and whose interest the policy

protects;

(3) the beginning and ending dates of the policy period;

(4) the total cost of the policy to the debtor;

(5) the annual interest rate charged on the cost of insurance if

that rate is different from the rate charged in the related

credit transaction;

(6) the manner in which the debtor may pay the cost of

insurance, interest, or finance charge relating to the purchase

of the collateral protection insurance;

(7) at the option of the creditor, other repayment options to

which the debtor has agreed in the original credit transaction;

and

(8) if collateral protection insurance covering real property is

obtained under Section 307.051(e-1):

(A) that coverage may be available to the debtor through the

Texas FAIR plan at a lower cost; and

(B) contact information about the Texas FAIR plan.

(c) The creditor shall mail the notice required under Subsection

(b) to each person who is a cosigner or guarantor to the debt, if

the last known address of that person differs from the last known

address of the debtor.

(d) The creditor may delegate the notice requirements under

Subsections (b) and (c) to the insurer or the insurer's agent.

(e) The notice required by Subsection (b) must be printed in

type that is:

(1) underlined;

(2) in all capital letters;

(3) in all bold letters; or

(4) otherwise conspicuous.

(f) If the required notice to any debtor, cosigner, or guarantor

is returned to the creditor undelivered, the creditor shall:

(1) locate the person by using the procedures the creditor

regularly uses for locating debtors; and

(2) mail a second notice at the time the person is located.

(g) The terms for payment of the costs of the collateral

protection insurance, including interest and any other charges

actually incurred that the creditor may impose in connection with

the placement of the collateral protection insurance, must

include one or more of the following:

(1) a final balloon payment on or before the 30th day after the

date of the last scheduled payment required by the credit

agreement;

(2) full amortization over the term of the credit transaction,

the term of the collateral protection insurance coverage, or the

term for which the amortization is used by the creditor; or

(3) any other repayment terms agreed to by a debtor in the

original credit transaction.

Added by Acts 2001, 77th Leg., ch. 726, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1219, Sec. 2, eff.

June 20, 2003.

Sec. 307.053. AMORTIZATION OF DEBT. If any form of amortization

is used by the creditor, the creditor shall send to each debtor

notice of the terms of the amortization and any change in the

debtor's periodic payment.

Added by Acts 2001, 77th Leg., ch. 726, Sec. 1, eff. Sept. 1,

2001.

Sec. 307.054. CANCELLATION OF COLLATERAL PROTECTION INSURANCE.

A debtor may at any time cause the cancellation of collateral

protection insurance by providing proper evidence to the creditor

that the debtor has obtained insurance as required by the credit

agreement. If a debtor provides the creditor with proper evidence

that the debtor had insurance on the collateral as required by

the credit agreement on or before the date the collateral

protection insurance is effective and that the debtor continues

to have insurance on the collateral as required by the credit

agreement, the creditor shall cancel the insurance that it

purchased and may not charge the debtor any costs, interest, or

other charges in connection with the insurance.

Added by Acts 2001, 77th Leg., ch. 726, Sec. 1, eff. Sept. 1,

2001.

Sec. 307.055. REFUND OF UNEARNED PREMIUMS. (a) On the date the

collateral protection insurance is canceled or expires, the

amount of unearned premiums, as computed by the Texas Automobile

Rules and Rating Manual for collateral to which that manual

applies and pro rata for all other types of collateral, shall be

refunded to the creditor. Except as otherwise provided in

Subsection (b), not later than the 14th day after the date the

creditor receives the refund, the creditor shall distribute a

refund of unearned premiums by any method selected by the

creditor, including:

(1) payment to the debtor by check; or

(2) an adjustment to a credit transaction of the debtor.

(b) If not later than the 28th day after the date the creditor

receives the refund the creditor distributes the refund of the

unearned premiums by an adjustment to a credit transaction of the

debtor that is made effective not later than the 14th day after

the date the creditor receives the refund, the creditor shall be

in compliance with this section.

Added by Acts 2001, 77th Leg., ch. 726, Sec. 1, eff. Sept. 1,

2001.

Sec. 307.056. CHOICE OF CARRIER. Collateral protection

insurance may be placed with an insurer that is authorized to

write insurance in this state or an eligible surplus lines

insurer selected by the creditor. The insurance shall be

evidenced by an individual policy or a certificate of insurance.

Added by Acts 2001, 77th Leg., ch. 726, Sec. 1, eff. Sept. 1,

2001.

Sec. 307.057. CREDITOR LIABILITY. (a) A creditor, its insurer,

or the insurer's agent that places collateral protection

insurance in substantial compliance with the terms of this

chapter is not directly or indirectly liable to a debtor,

cosigner, or guarantor or any other person in connection with the

placement of the collateral protection insurance.

(b) This chapter does not impose a fiduciary relationship

between the creditor and debtor. Placement of collateral

protection insurance is for the principal purpose of protecting

the interest of the creditor if the debtor fails to insure

collateral as required by the credit agreement.

(c) A creditor is not required under this chapter to purchase

collateral protection insurance or to otherwise insure

collateral. A creditor is not liable to a debtor or any other

person for failing to purchase collateral protection insurance,

failing to purchase a certain amount or level of coverage of

collateral protection insurance, or purchasing collateral

protection insurance that protects only the interests of the

creditor or less than all the interest of a debtor. This chapter

does not create a cause of action for damages on behalf of a

debtor or any other person in connection with the placement of

collateral protection insurance.

Added by Acts 2001, 77th Leg., ch. 726, Sec. 1, eff. Sept. 1,

2001.

Sec. 307.058. RIGHTS OF CREDITOR AND DEBTOR. (a) The

obligations and rights of the creditor and debtor with respect to

the collateral under Chapters 1 through 9, Business &

Commerce Code, are not affected by this chapter.

(b) This chapter does not impair other remedies, rights, or

options available to a creditor under any law, rule, regulation,

ruling, court order, or agreement.

(c) This chapter does not impair or alter other requirements of

this code or other law that may apply to a credit transaction.

Added by Acts 2001, 77th Leg., ch. 726, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 308. CONSUMER CREDIT PROTECTIONS

FINANCE CODE

TITLE 4. REGULATION OF INTEREST, LOANS, AND FINANCED TRANSACTIONS

SUBTITLE A. INTEREST

CHAPTER 308. CONSUMER CREDIT PROTECTIONS

Sec. 308.001. APPLICABILITY. This chapter applies to a person

regularly engaged in the business of extending credit under this

subtitle primarily for personal, family, or household use and not

for a business, commercial, investment, or agricultural purpose.

This chapter does not apply to a transaction primarily for a

business, commercial, investment, or agricultural purpose.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 1.01, eff. September 1, 2005.

Sec. 308.002. FALSE, MISLEADING, OR DECEPTIVE ADVERTISING. (a)

A creditor may not, in any manner, advertise or cause to be

advertised a false, misleading, or deceptive statement or

representation relating to a rate, term, or condition of a credit

transaction or advertise credit terms that the person does not

intend to offer to consumers who qualify for those terms.

(b) This section does not create a private right of action.

(c) In interpreting this section, an administrative agency or a

court shall be guided by the applicable advertising provisions

of:

(1) Part C of 15 U.S.C. Chapter 41, Subchapter I (15 U.S.C.

Section 1601 et seq.);

(2) 12 C.F.R. Part 226 adopted by the Board of Governors of the

Federal Reserve System; and

(3) the Official Staff Commentary and other interpretations of

that statute and regulation by the Board of Governors of the

Federal Reserve System and its staff.

(d) If a requirement of this section and a requirement of a

federal law, including a regulation or an interpretation of

federal law, are inconsistent or in conflict, federal law

controls and the inconsistent or conflicting requirements of this

chapter do not apply.

(e) A creditor who complies with the Truth in Lending Act (15

U.S.C. Section 1601 et seq.) and Federal Reserve Regulation Z (12

C.F.R. Part 226) in advertising a credit transaction is

considered to have fully complied with this section.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 1.01, eff. September 1, 2005.

Sec. 308.003. NO DOUBLE LIABILITY OR ENFORCEMENT FOR SAME ACT OR

PRACTICE. A judgment, consent decree, assurance of compliance,

or other resolution of a claimed violation asserted by a federal

agency under the Consumer Credit Protection Act (15 U.S.C.

Section 1601 et seq.) bars a subsequent action or other

enforcement under this chapter with respect to the same act or

practice.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 1.01, eff. September 1, 2005.



CHAPTER 339. MISCELLANEOUS PROVISIONS RELATING TO INTEREST

FINANCE CODE

TITLE 4. REGULATION OF INTEREST, LOANS, AND FINANCED TRANSACTIONS

SUBTITLE A. INTEREST

CHAPTER 339. MISCELLANEOUS PROVISIONS RELATING TO INTEREST

Sec. 339.001. IMPOSITION OF SURCHARGE FOR USE OF CREDIT CARD.

(a) In a sale of goods or services, a seller may not impose a

surcharge on a buyer who uses a credit card for an extension of

credit instead of cash, a check, or a similar means of payment.

(b) This section does not apply to a state agency, county, local

governmental entity, or other governmental entity that accepts a

credit card for the payment of fees, taxes, or other charges.

(c) The Finance Commission of Texas shall have exclusive

jurisdiction to enforce and adopt rules relating to this section.

Rules adopted pursuant to this section shall be consistent with

federal laws and regulations governing credit card transactions

described by this section. This section does not create a cause

of action against an individual for violation of this section.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 2.15, eff. September 1, 2005.

Sec. 339.002. BILLING CYCLE INTEREST LIMITATION ON OPEN-END

ACCOUNT WITHOUT MERCHANT DISCOUNT. (a) This section applies to

an open-end account agreement that provides for credit card

transactions:

(1) in which the creditor relies on one of the ceilings

authorized by Chapter 303 for the rate of interest; and

(2) in connection with which the creditor does not impose or

receive a merchant discount.

(b) Interest or time price differential may not be charged for a

billing cycle of an open-end account credit agreement if:

(1) the total amount of the obligor's payments during the cycle

equal or exceed the balance owed under the agreement at the end

of the preceding billing cycle; or

(2) an amount is not owed under the agreement at the end of the

preceding billing cycle.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 339.003. SALE OF OPEN-END ACCOUNT WITHOUT MERCHANT

DISCOUNT. A seller or lessor may sell an open-end account credit

agreement described by Section 339.002(a) or any balance under

that agreement to a purchaser who purchases a substantial part of

the seller's or lessor's open-end account credit agreements or

balances under those agreements in accordance with Subchapter G,

Chapter 345. A charge, fee, or discount on that sale:

(1) is not a merchant discount;

(2) does not disqualify the open-end account credit agreement or

a balance under that agreement from being subject to Chapter 303

or from coverage under this section; and

(3) does not subject the account to the limitations provided by

Section 303.006(c).

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 339.004. APPLICATION OF LICENSING REQUIREMENT AND SUBTITLE

B TO CREDIT UNION OR EMPLOYEE BENEFIT PLAN. (a) A credit union

is not subject to Subtitle B and is not required to obtain a

license under this title.

(b) With respect to a loan that an employee benefit plan that is

subject to Title I of the Employee Retirement Income Security Act

of 1974 (29 U.S.C. Sections 1001-1114) makes to a participant in

the plan or a participant's beneficiary, the plan is not subject

to Subtitle B and is not required to obtain a license under this

title.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.18(a), eff. Sept.

1, 1999.

Sec. 339.005. APPLICABILITY OF CERTAIN FEDERAL LAW. This title

does not override or restrict the applicability of 12 U.S.C.

Section 1735f-7a.

Added by Acts 2001, 77th Leg., ch. 916, Sec. 9, eff. Sept. 1,

2001.



CHAPTER 341. GENERAL PROVISIONS

FINANCE CODE

TITLE 4. REGULATION OF INTEREST, LOANS, AND FINANCED TRANSACTIONS

SUBTITLE B. LOANS AND FINANCED TRANSACTIONS

CHAPTER 341. GENERAL PROVISIONS

SUBCHAPTER A. DEFINITIONS AND TIME COMPUTATION

Sec. 341.001. DEFINITIONS. In this subtitle:

(1) "Authorized lender" means a person who holds a license

issued under Chapter 342, a bank, or a savings association.

(2) "Bank" means a person:

(A) organized as a state bank under Subtitle A, Title 3, or

under similar laws of another state if the deposits of a bank

from another state are insured by the Federal Deposit Insurance

Corporation; or

(B) organized as a national bank under 12 U.S.C. Section 21 et

seq., as subsequently amended.

(3) "Cash advance" means the total of the amount of cash or its

equivalent that the borrower receives and the amount that is paid

at the borrower's direction or request, on the borrower's behalf,

or for the borrower's benefit.

(4) "Commissioner" means the consumer credit commissioner.

(5) "Credit union" means a person:

(A) doing business under Subtitle D, Title 3; or

(B) organized under the Federal Credit Union Act (12 U.S.C.

Section 1751 et seq.), as subsequently amended.

(6) "Deferred presentment transaction" means a transaction in

which:

(A) a cash advance in whole or part is made in exchange for a

personal check or authorization to debit a deposit account;

(B) the amount of the check or authorized debit equals the

amount of the advance plus a fee; and

(C) the person making the advance agrees that the check will not

be cashed or deposited or the authorized debit will not be made

until a designated future date.

(7) "Finance commission" means the Finance Commission of Texas

or a subcommittee created by rule of the Finance Commission of

Texas.

(8) "Interest" has the meaning assigned by Section 301.002.

(9) "Loan" has the meaning assigned by Section 301.002 and

includes a sale-leaseback transaction and a deferred presentment

transaction.

(10) "Sale-leaseback transaction" means a transaction in which a

person sells personal property used primarily for personal,

family, or household use and the buyer of the property agrees to

lease the property back to the seller. In a sale-leaseback

transaction:

(A) the buyer is a creditor and the seller is an obligor;

(B) an agreement to defer payment of a debt and an obligation to

pay the debt are established; and

(C) any amount received by the buyer in excess of the price paid

for the property by the buyer is interest subject to this

subtitle.

(11) "Savings association" means a person:

(A) organized as a state savings and loan association or savings

bank under Subtitle B or C, Title 3, or under similar laws of

another state if the deposits of the savings association from

another state are insured by the Federal Deposit Insurance

Corporation; or

(B) organized as a federal savings and loan association or

savings bank under the Home Owners' Loan Act (12 U.S.C. Section

1461 et seq.), as subsequently amended.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.033, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1235, Sec. 9, eff. Sept. 1,

2001.

Sec. 341.002. COMPUTATION OF MONTH. (a) For the computation of

time in this subtitle, a month is the period from a date in a

month to the corresponding date in the succeeding month. If the

succeeding month does not have a corresponding date, the period

ends on the last day of the succeeding month.

(b) For the computation of a fraction of a month, a day is equal

to one-thirtieth of a month.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. REGULATING OFFICIAL

Sec. 341.101. CONSUMER CREDIT COMMISSIONER. The consumer credit

commissioner has the powers and shall perform all duties relating

to the issuance of a license under this subtitle and is

responsible for the other administration of this subtitle except

as provided by this subchapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 341.102. REGULATION OF BANKS. (a) The banking

commissioner shall enforce this subtitle relating to the

regulation of a state bank operating under this subtitle.

(b) The official exercising authority over the operations of

national banks equivalent to the authority exercised by the

banking commissioner over state banks may enforce this subtitle

relating to the regulation of a national bank operating under

this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 341.103. REGULATION OF SAVINGS INSTITUTIONS, LICENSED

MORTGAGE BROKERS AND LOAN OFFICERS, AND REGISTERED MORTGAGE

BANKERS AND LICENSED LOAN OFFICERS. (a) The savings and

mortgage lending commissioner shall enforce this subtitle

relating to the regulation of:

(1) state savings associations operating under this subtitle;

(2) state savings banks operating under this subtitle;

(3) persons licensed under Chapter 156; and

(4) persons registered or licensed under Chapter 157.

(b) The official exercising authority over the operation of

federal savings associations equivalent to the authority

exercised by the savings and mortgage lending commissioner over

state savings associations may enforce this subtitle relating to

the regulation of a federal savings association operating under

this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.034, eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

905, Sec. 11, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

905, Sec. 12, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.060, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1147, Sec. 9, eff. April 1, 2010.

Acts 2009, 81st Leg., R.S., Ch.

1147, Sec. 10, eff. April 1, 2010.

Sec. 341.104. REGULATION OF CREDIT UNIONS. (a) The credit

union commissioner shall enforce this subtitle relating to the

regulation of state credit unions operating under this subtitle.

(b) The official exercising authority over federal credit unions

equivalent to the authority exercised by the credit union

commissioner may enforce this subtitle relating to the regulation

of a federal credit union operating under this subtitle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. REVISED CEILINGS AND BRACKETS

Sec. 341.201. DEFINITIONS OF INDEXES. In this subchapter:

(1) "Consumer price index" means the Consumer Price Index for

Urban Wage Earners and Clerical Workers: U.S. City Average, All

Items, 1967=100, compiled by the Bureau of Labor Statistics,

United States Department of Labor, or, if that index is canceled

or superseded, the index chosen by the Bureau of Labor Statistics

as most accurately reflecting the changes in the purchasing power

of the dollar for consumers.

(2) "Reference base index" means the consumer price index for

December 1967.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 341.202. REVISION OF CEILING OR BRACKET. (a) Each year

the commissioner shall compute, in accordance with Section

341.203, the amount of each:

(1) ceiling on a cash advance regulated under this subtitle that

is required to be revised; and

(2) bracket that establishes a range of cash advances or

balances to which a maximum charge provided by this subtitle

applies and that is required to be revised.

(b) The revised ceiling or bracket amount takes effect on July 1

of the year of its computation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 341.203. COMPUTATION OF REVISED CEILING OR BRACKET. (a)

The amount of a revised ceiling or bracket is computed by:

(1) dividing the reference base index into the consumer price

index at the end of the preceding year;

(2) computing the percentage of change under Subdivision (1) to

the nearest whole percent;

(3) rounding the result computed under Subdivision (2) to the

next lower multiple of 10 percent unless the result computed

under Subdivision (2) is a multiple of 10 percent in which event

that result is used; and

(4) multiplying the reference amount of the ceiling or bracket

provided by this subtitle by the result under Subdivision (3).

(b) If the consumer price index is revised, the revised index

shall be used to compute amounts under this section after that

revision takes effect. If the revision changes the reference base

index, a revised reference base index shall be used. The revised

reference base index shall bear the same ratio to the reference

base index as the revised consumer price index for the first

month in which it is available bears to the consumer price index

for the first month in which the revised consumer price index is

available.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 341.204. PUBLICATION OF REVISED CEILING, BRACKET, OR INDEX

INFORMATION. (a) The commissioner shall send the amount of a

revised ceiling or bracket computed under Section 341.203 to the

secretary of state for publication in the Texas Register before

May 1 of the year in which the amount of the bracket or ceiling

is to change.

(b) If the consumer price index is revised or superseded, the

commissioner promptly shall send the revised index, the numerical

equivalent of the reference base index under a revised reference

base index, or the designation of the index that supersedes the

consumer price index, as appropriate, to the secretary of state

for publication in the Texas Register.

(c) A court may take judicial notice of information published

under this section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. ADVERTISING REQUIREMENTS

Sec. 341.301. INFORMATION ABOUT ADVERTISERS. (a) In each

advertisement that purports to offer credit regulated by this

subtitle, Subtitle C, or Chapter 394, the advertiser shall

disclose the legal or registered name of the advertiser and:

(1) shall disclose the street address of the advertiser's place

of business unless the advertisement:

(A) is located on the premises of the advertiser's place of

business; or

(B) is broadcast by radio or television; or

(2) if the advertisement is broadcast by radio or television,

shall:

(A) disclose the telephone number of the advertiser; and

(B) comply with the applicable disclosure requirements of 12

C.F.R. Section 226.1 et seq. (Regulation Z).

(b) This section does not apply to:

(1) a federally insured depository institution; or

(2) a person engaged in interstate commerce who advertises under

a generally recognized trade name, abbreviated form of a trade

name, or logo.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. PROHIBITIONS AND VIOLATIONS

Sec. 341.401. DISCRIMINATION PROHIBITED.

See, also, italicized material following text of this section

(a) An authorized lender or other person involved in a

transaction subject to this title may not deny to an individual

who has the capacity to contract an extension of credit,

including a loan, in the individual's name or restrict or limit

the credit extended:

(1) because of sex, race, color, religion, national origin,

marital status, or age;

(2) because all or part of the individual's income derives from

a public assistance program in the form of social security or

supplemental security income; or

(3) because the individual has in good faith exercised a right

under the Consumer Credit Protection Act (15 U.S.C. Section 1601

et seq.; 18 U.S.C. Section 891 et seq.).

(b) In interpreting this section, a court or administrative

agency shall be guided by the Equal Credit Opportunity Act (15

U.S.C. Section 1691 et seq.) and regulations under and

interpretations of that Act by the Federal Reserve Board to the

extent that Act and those regulations and interpretations can be

made applicable to conduct prohibited by this section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 341.402. PENALTIES FOR PROHIBITED DISCRIMINATION. (a) A

person who violates Section 341.401 is liable to the aggrieved

individual for:

(1) the actual damages caused by the violation;

(2) punitive damages not to exceed $10,000 in an action brought

by the aggrieved individual; and

(3) court costs.

(b) The liability of a person under this section is instead of

and not in addition to that person's liability under Title VII of

the Consumer Credit Protection Act (15 U.S.C. Section 1691 et

seq.). If the same act or omission violates Section 341.401 and

applicable federal law, the person aggrieved by that conduct may

bring a legal action to recover monetary damages either under

this section or under that federal law, but not both.

(c) In addition to the other liabilities prescribed by this

section, a person holding a license issued under this subtitle

who violates Section 341.401 is subject to revocation or

suspension of the license or the assessment of civil penalties by

the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 1.02, eff. September 1, 2005.

Sec. 341.403. FALSE, MISLEADING, OR DECEPTIVE ADVERTISING. (a)

A person may not, in any manner, advertise or cause to be

advertised a false, misleading, or deceptive statement or

representation relating to a rate, term, or condition of a credit

transaction, including a loan, regulated under this subtitle,

Subtitle C, or Chapter 394, or advertise credit terms that the

person does not intend to offer to consumers who qualify for

those terms.

(b) If a rate or charge is stated in advertising, the rate or

charge shall be stated fully and clearly.

(c) The finance commission may not adopt rules restricting

advertising or competitive bidding by a license holder regulated

by the Office of Consumer Credit Commissioner except to prohibit

false, misleading, or deceptive practices.

(d) In its rules to prohibit false, misleading, or deceptive

practices, the finance commission may not include a rule that:

(1) restricts the use of any medium for advertising;

(2) restricts the use of a license holder's personal appearance

or voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

license holder; or

(4) restricts the license holder's advertisement under a trade

name, unless the trade name is deceptive.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1235, Sec. 10, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 1.03, eff. September 1, 2005.

Sec. 341.404. PROHIBITED ACTS RELATING TO A LOAN. A person may

not perform an act, including advertising, or offer a service

that would cause another to believe that the person is offering

to make, arrange, or negotiate a loan that is subject to this

subtitle, Subtitle C, or Chapter 394 unless the person is

authorized to perform the act or offer the service as:

(1) a credit service organization under Chapter 393;

(2) a pawnbroker under Chapter 371; or

(3) an authorized lender.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 341.405. PENALTY FOR MAKING ILLEGAL OFFER. (a) A person

commits an offense if the person violates Section 341.404. An

offense under that section is a Class C misdemeanor.

(b) A person who violates Section 341.404:

(1) may be prosecuted for the offense; or

(2) may be held liable for:

(A) the penalties under Chapter 349; and

(B) civil penalties assessed by the consumer credit

commissioner.

(c) A person is not subject to both prosecution and the

penalties described by Subsection (b)(2).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 341.406. WHEN ACT OR OMISSION NOT VIOLATION. An act or

omission does not violate this title if the act or omission

conforms to:

(1) Subchapter C;

(2) a provision determined by the commissioner; or

(3) an interpretation of this title that is in effect at the

time of the act or omission and that was made by:

(A) the commissioner under Section 14.108; or

(B) an appellate court of this state or the United States.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. LICENSING AND REGULATION IN GENERAL

Sec. 341.501. STAGGERED RENEWAL. The finance commission by rule

may adopt a system under which licenses under this subtitle

expire on various dates during the year. For the year in which

the license expiration date is changed, the Office of Consumer

Credit Commissioner shall prorate license fees on a monthly basis

so that each license holder pays only that portion of the license

fee that is allocable to the number of months during which the

license is valid. On renewal of the license on the new expiration

date, the total license renewal fee is payable.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 11, eff. Sept. 1,

2001.

Sec. 341.502. FORM OF LOAN CONTRACT AND RELATED DOCUMENTS. (a)

A contract for a loan under Chapter 342, a retail installment

transaction under Chapter 348 other than a contract for a

commercial vehicle, or a home equity loan regulated by the Office

of Consumer Credit Commissioner must be:

(1) written in plain language designed to be easily understood

by the average consumer; and

(2) printed in an easily readable font and type size.

(a-1) If the terms of the agreement for a loan under Subsection

(a) were negotiated in Spanish, a copy of a summary of those

terms and other pertinent information shall be provided to the

debtor in Spanish in a form identical to disclosures required for

a closed-end transaction under 12 C.F.R. Section 226.18.

(b) The finance commission shall adopt rules governing the form

of contracts to which this section applies. The rules must

include model contracts complying with the rules and this

section.

(c) A person governed by this section is not required to use a

model contract. The person, however, may not use a contract other

than a model contract unless the person has submitted the

contract to the commissioner. The commissioner shall issue an

order disapproving the contract if the commissioner determines

that the contract does not comply with this section or rules

adopted under this section.

(d) The person may begin using a contract submitted under

Subsection (c) on the date it is submitted for review. If the

commissioner issues an order disapproving the contract, the

person may not use the contract after the order takes effect.

(e) A person may not represent that the commissioner's failure

to disapprove a contract constitutes an approval of the contract

by the commissioner, the Office of Consumer Credit Commissioner,

or the finance commission.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 11, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1071, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1071, Sec. 2, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

238, Sec. 2, eff. September 1, 2009.

SUBCHAPTER G. STATE-LICENSED RESIDENTIAL MORTGAGE LOAN ORIGINATOR

RECOVERY FUND

Sec. 341.601. DEFINITION. In this subchapter, "fund" means the

state-licensed residential mortgage loan originator recovery

fund.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 9, eff. June 19, 2009.

Sec. 341.602. STATE-LICENSED RESIDENTIAL MORTGAGE LOAN

ORIGINATOR RECOVERY FUND. (a) The commissioner under Chapter

180 shall establish, administer, and maintain a state-licensed

residential mortgage loan originator recovery fund as provided by

this subchapter. The amounts received by the commissioner for

deposit in the fund shall be held by the commissioner in trust

for carrying out the purposes of the fund.

(b) Subject to this subsection, the fund shall be used to

reimburse residential mortgage loan applicants for actual damages

incurred because of acts committed by a state-licensed

residential mortgage loan originator who was licensed under

Chapter 342, 347, 348, or 351 when the act was committed. The

use of the fund is limited to reimbursement for out-of-pocket

losses caused by an act that constitutes a violation of Chapter

180 or this subtitle. Payments from the fund may not be made to

a lender who makes a residential mortgage loan originated by the

state-licensed residential mortgage loan originator or who

acquires a residential mortgage loan originated by the

state-licensed residential mortgage loan originator.

(c) The fund may be used at the discretion of the commissioner

to reimburse expenses incurred to secure and destroy residential

mortgage loan documents that have been abandoned by a current or

former state-licensed residential mortgage loan originator under

the regulatory authority of the agency.

(d) Payments from the fund shall be reduced by the amount of any

recovery from the state-licensed residential mortgage loan

originator or from any surety, insurer, or other person or entity

making restitution to the applicant on behalf of the originator.

(e) The commissioner, as manager of the fund, is entitled to

reimbursement for reasonable and necessary costs and expenses

incurred in the management of the fund, including costs and

expenses incurred with regard to applications filed under Section

341.605.

(f) Amounts in the fund may be invested and reinvested in the

same manner as funds of the Employees Retirement System of Texas,

and the interest from those investments shall be deposited to the

credit of the fund. An investment may not be made under this

subsection if the investment will impair the necessary liquidity

required to satisfy payment of judgments awarded under this

subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 9, eff. June 19, 2009.

Sec. 341.603. FUNDING. (a) An applicant for an original

residential mortgage loan originator license issued under Chapter

342, 347, 348, or 351 or for renewal of a residential mortgage

loan originator license issued under Chapter 342, 347, 348, or

351 shall, in addition to paying the original application fee or

renewal fee, pay a fee in an amount determined by the

commissioner. The fee shall be deposited in the fund.

(b) If the balance remaining in the fund at the end of a

calendar year is more than $2.5 million, the amount of money in

excess of that amount shall be available to the commissioner to

offset the expenses of participating in and sharing information

with the Nationwide Mortgage Licensing System and Registry in

accordance with Chapter 180.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 9, eff. June 19, 2009.

Sec. 341.604. STATUTE OF LIMITATIONS. (a) An application for

the recovery of actual damages from the fund under Section

341.605 may not be filed after the second anniversary of the date

of the alleged act or omission causing the actual damages or the

date the act or omission should reasonably have been discovered.

(b) This section does not apply to a subrogation claim brought

by the commissioner for recovery of money paid out of the fund.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 9, eff. June 19, 2009.

Sec. 341.605. PROCEDURE FOR RECOVERY. (a) To recover from the

fund, a residential mortgage loan applicant must file a written

sworn application with the commissioner in the form prescribed by

the commissioner. A person who knowingly makes a false statement

in connection with applying for money out of the fund may be

subject to criminal prosecution under Section 37.10, Penal Code.

(b) The residential mortgage loan applicant is required to show:

(1) that the applicant's claim is based on facts allowing

recovery under Section 341.602; and

(2) that the applicant:

(A) is not a spouse of the state-licensed residential mortgage

loan originator;

(B) is not a child, parent, grandchild, grandparent, or sibling,

including relationships by adoption, of the state-licensed

residential mortgage loan originator;

(C) is not a person sharing living quarters with the

state-licensed residential mortgage loan originator or a current

or former employer, employee, or associate of the originator;

(D) is not a person who has aided, abetted, or participated

other than as a victim with the state-licensed residential

mortgage loan originator in any activity that is illegal under

this subtitle or Chapter 180 or is not the personal

representative of a state-licensed residential mortgage loan

originator; and

(E) is not licensed as a state-licensed residential mortgage

loan originator who is seeking to recover any compensation in the

transaction or transactions for which the application for payment

is made.

(c) On receipt of the verified application, the commissioner's

staff shall:

(1) notify each appropriate license holder and the issuer of any

surety bond issued in connection with their licenses; and

(2) investigate the application and issue a preliminary

determination, giving the applicant, the license holder, and any

surety an opportunity to resolve the matter by agreement or to

dispute the preliminary determination.

(d) If the preliminary determination under Subsection (c)(2) is

not otherwise resolved by agreement and is not disputed by

written notice to the commissioner before the 31st day after the

notification date, the preliminary determination automatically

becomes final and the commissioner shall make payment from the

fund, subject to the limits of Section 341.606.

(e) If the preliminary determination under Subsection (c)(2) is

disputed by the applicant, license holder, or any surety by

written notice to the commissioner before the 31st day after the

notification date, the matter shall be set for a hearing governed

by Chapter 2001, Government Code, and the hearing rules of the

finance commission.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 9, eff. June 19, 2009.

Sec. 341.606. RECOVERY LIMITS. (a) A person entitled to

receive payment out of the fund is entitled to receive

reimbursement of actual, out-of-pocket damages as provided by

this section.

(b) A payment from the fund may be made as provided by Section

341.605 and this section. A payment for claims:

(1) arising out of the same transaction, including interest, is

limited in the aggregate to $25,000, regardless of the number of

claimants; and

(2) against a single person licensed as a residential mortgage

loan originator under Chapter 342, 347, 348, or 351 is limited in

the aggregate to $50,000 until the fund has been reimbursed for

all amounts paid.

(c) In the event there are concurrent claims under Subsections

(b)(1) and (2) that exceed the amounts available under the fund,

the commissioner shall prorate recovery based on the amount of

damage suffered by each claimant.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 9, eff. June 19, 2009.

Sec. 341.607. REVOCATION OF LICENSE FOR PAYMENT FROM FUND. (a)

The commissioner may revoke a residential mortgage loan

originator license issued under this subtitle on proof that the

commissioner has made a payment from the fund of any amount

toward satisfaction of a claim against a state-licensed

residential mortgage loan originator under this subchapter.

(b) The commissioner may seek to collect from a state-licensed

residential mortgage loan originator the amount paid from the

fund on behalf of the originator and any costs associated with

investigating and processing the claim against the fund or with

collection of reimbursement for payments from the fund, plus

interest at the current legal rate until the amount has been

repaid in full. Any amount, including interest, recovered by the

commissioner shall be deposited to the credit of the fund.

(c) The commissioner may probate an order revoking a license

under this section.

(d) A state-licensed residential mortgage loan originator on

whose behalf payment was made from the fund is not eligible to

receive a new license until the originator has repaid in full,

plus interest at the current legal rate, the amount paid from the

fund on the originator's behalf and any costs associated with

investigating and processing the claim against the fund or with

collection of reimbursement from the fund.

(e) This section does not limit the authority of the

commissioner to take disciplinary action against a state-licensed

residential mortgage loan originator for a violation of the

chapter under which the license was issued or the rules adopted

by the finance commission under that chapter. The repayment in

full to the fund of all obligations of a state-licensed

residential mortgage loan originator does not nullify or modify

the effect of any other disciplinary proceeding.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 9, eff. June 19, 2009.

Sec. 341.608. SUBROGATION. When the commissioner has paid an

applicant an amount from the fund under Section 341.605, the

commissioner is subrogated to all of the rights of the applicant

to the extent of the amount paid. The applicant shall assign the

applicant's right, title, and interest in any subsequent judgment

against the state-licensed residential mortgage loan originator

up to the amount paid by the commissioner. Any amount, including

interest, recovered by the commissioner on the assignment shall

be deposited to the credit of the fund.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 9, eff. June 19, 2009.

Sec. 341.609. FAILURE TO COMPLY WITH SUBCHAPTER OR RULE ADOPTED

BY FINANCE COMMISSION. The failure of an applicant under Section

341.605 to comply with a provision of this subchapter or a rule

adopted by the finance commission relating to the fund

constitutes a waiver of any rights under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 9, eff. June 19, 2009.

Sec. 341.610. RULEMAKING. The finance commission may adopt

rules on the commissioner's recommendation to promote a fair and

orderly administration of the fund consistent with the purposes

of this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 9, eff. June 19, 2009.



CHAPTER 342. CONSUMER LOANS

FINANCE CODE

TITLE 4. REGULATION OF INTEREST, LOANS, AND FINANCED TRANSACTIONS

SUBTITLE B. LOANS AND FINANCED TRANSACTIONS

CHAPTER 342. CONSUMER LOANS

SUBCHAPTER A. GENERAL PROVISIONS; APPLICABILITY OF CHAPTER

Sec. 342.001. DEFINITIONS. In this chapter:

(1) "Irregular transaction" means a loan:

(A) that is payable in installments that are not consecutive,

monthly, and substantially equal in amount; or

(B) the first scheduled installment of which is due later than

one month and 15 days after the date of the loan.

(2) "Regular transaction" means a loan:

(A) that is payable in installments that are consecutive,

monthly, and substantially equal in amount; and

(B) the first scheduled installment of which is due within one

month and 15 days after the date of the loan.

(3) "Regulated loan license" means a consumer loan license.

(4) "Secondary mortgage loan" means a loan that is:

(A) secured in whole or in part by an interest, including a lien

or security interest, in real property that is:

(i) improved by a dwelling designed for occupancy by four or

fewer families; and

(ii) subject to one or more liens, security interests, prior

mortgages, or deeds of trust; and

(B) not to be repaid before the 91st day after the date of the

loan.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 909, Sec. 2.04, eff. Sept. 1,

1999.

Sec. 342.002. INTEREST COMPUTATION METHODS. (a) The scheduled

installment earnings method is a method to compute an interest

charge by applying a daily rate to the unpaid balance of the

principal amount as if each payment will be made on its scheduled

installment date. A payment received before or after the due date

does not affect the amount of the scheduled principal reduction.

(b) The true daily earnings method is a method to compute an

interest charge by applying a daily rate to the unpaid balance of

the principal amount. The earned finance charge is computed by

multiplying the daily rate by the number of days the principal

balance is outstanding.

(c) For the purposes of Subsections (a) and (b), the daily rate

is 1/365th of the equivalent contract rate.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 909, Sec. 2.05, eff. Sept. 1,

1999.

Sec. 342.003. PURCHASE FROM MORTGAGEE. For the purposes of this

chapter, a purchase from a mortgagee of an interest in a

secondary mortgage loan that was made to secure that loan is

treated as if it were a secondary mortgage loan.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.004. CONSTITUTIONAL INTEREST; EXEMPTION FOR LOAN WITH

INTEREST RATE OF 10 PERCENT OR LESS. (a) Except as otherwise

fixed by law, the maximum rate of interest is 10 percent a year.

(b) A loan providing for a rate of interest that is 10 percent a

year or less is not subject to this chapter.

(c) A loan described by Section 302.001(d) may provide for a

delinquency charge as provided by that section without being

subject to this chapter or any other provision of this subtitle.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 916, Sec. 10, eff.

Sept. 1, 2001.

Sec. 342.005. APPLICABILITY OF CHAPTER. Except as provided by

Sections 302.001(d) and 342.004(c), a loan is subject to this

chapter if the loan:

(1) provides for interest in excess of 10 percent a year;

(2) is extended primarily for personal, family, or household

use;

(3) is made by a person engaged in the business of making,

arranging, or negotiating those types of loans; and

(4) either:

(A) is not secured by a lien on real property; or

(B) is described by Section 342.001(4), 342.301, or 342.456 and

is predominantly payable in monthly installments.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 916, Sec. 11, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1235, Sec. 12, eff.

Sept. 1, 2001.

Sec. 342.006. EXEMPTION FOR CERTAIN SECONDARY MORTGAGE LOANS.

This chapter does not apply to a secondary mortgage loan made by

a seller of property to secure all or part of the unpaid purchase

price.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.007. DEFERRED PRESENTMENT TRANSACTION. The finance

commission shall adopt rules providing for the regulation of

deferred presentment transactions.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 13, eff. Sept. 1,

2001.

Sec. 342.008. ATTEMPT TO EVADE LAW. A person who is a party to

a deferred presentment transaction may not evade the application

of this subtitle or a rule adopted under this subchapter by use

of any device, subterfuge, or pretense. Characterization of a

required fee as a purchase of a good or service in connection

with a deferred presentment transaction is a device, subterfuge,

or pretense for the purposes of this section.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 13, eff. Sept. 1,

2001.

Sec. 342.009. RETURN OF PROPERTY IN SALE-LEASEBACK TRANSACTION.

The seller in a sale-leaseback agreement may terminate the

agreement at any time by returning the property to the buyer in

substantially the same condition as when the agreement was

entered, less reasonable wear. On return of the property the

seller is liable only for rental and other allowed charges under

the agreement accruing before the date of the return.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 13, eff. Sept. 1,

2001.

SUBCHAPTER B. AUTHORIZED ACTIVITIES; LICENSE

Sec. 342.051. LICENSE REQUIRED. (a) A person must hold a

license issued under this chapter to:

(1) engage in the business of making, transacting, or

negotiating loans subject to this chapter; or

(2) contract for, charge, or receive, directly or indirectly, in

connection with a loan subject to this chapter, a charge,

including interest, compensation, consideration, or another

expense, authorized under this chapter that in the aggregate

exceeds the charges authorized under other law.

(b) A person may not use any device, subterfuge, or pretense to

evade the application of this section.

(c) A person is not required to obtain a license under

Subsection (a) if the person is:

(1) a bank, savings bank, or savings and loan association

organized under the laws of the United States or under the laws

of the institution's state of domicile; or

(2) subject to Chapter 651, Insurance Code.

(d) An insurance agent licensed under Subchapter B, C, D, or E,

Chapter 4051, Insurance Code, is not required to obtain a license

to negotiate or arrange a loan on behalf of a bank, savings bank,

or savings and loan association provided that the insurance agent

or the bank, savings bank, or savings and loan association does

not make the provision of insurance a condition to apply for or

obtain a loan or service from the bank, savings bank, or savings

and loan association.

(e) An electronic return originator who is an authorized

Internal Revenue Service e-file provider is not required to

obtain a license to make, negotiate, or transact a loan that is

based on a person's federal income tax refund on behalf of a

bank, savings bank, savings and loan association, or credit

union.

(f) A mortgage broker licensed under Chapter 156 is not required

to obtain a license under this chapter to make, negotiate, or

transact a mortgage loan, as defined by Chapter 156.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999. Amended by Acts 1999, 76th Leg., ch. 909, Sec. 2.06,

eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 604, Sec. 1, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.116, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

905, Sec. 13, eff. September 1, 2007.

Sec. 342.0515. RESIDENTIAL MORTGAGE LOAN ORIGINATOR ACTIVITIES.

(a) In this section, "Nationwide Mortgage Licensing System and

Registry" and "residential mortgage loan originator" have the

meanings assigned by Section 180.002.

(b) Unless exempt under Section 180.003, an individual who acts

as a residential mortgage loan originator in the making,

transacting, or negotiating of a loan subject to this chapter

must:

(1) be individually licensed to engage in that activity under

this chapter;

(2) be enrolled with the Nationwide Mortgage Licensing System

and Registry as required by Section 180.052; and

(3) comply with other applicable requirements of Chapter 180 and

rules adopted under that chapter.

(c) The finance commission shall adopt rules establishing

procedures for issuing, renewing, and enforcing an individual

license under this section. In adopting rules under this

subsection, the finance commission shall ensure that:

(1) the minimum eligibility requirements for issuance of an

individual license are the same as the requirements of Section

180.055;

(2) the minimum eligibility requirements for renewal of an

individual license are the same as the requirements of Section

180.059; and

(3) the applicant pays:

(A) an investigation fee in a reasonable amount determined by

the commissioner; and

(B) an annual license fee in an amount determined as provided by

Section 14.107.

(d) The finance commission may adopt rules under this chapter as

required to carry out the intentions of the federal Secure and

Fair Enforcement for Mortgage Licensing Act of 2008 (Pub. L. No.

110-289).

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 10, eff. June 19, 2009.

Sec. 342.052. ISSUANCE OF MORE THAN ONE LICENSE FOR A PERSON.

(a) The commissioner may issue more than one license to a person

on compliance with this chapter for each license.

(b) A person who is required to hold a license under this

chapter must hold a separate license for each office at which

loans are made, negotiated, serviced, held, or collected under

this chapter.

(c) A license is not required under this chapter for a place of

business:

(1) devoted to accounting or other recordkeeping; and

(2) at which loans are not made, negotiated, serviced, held, or

collected under this chapter or Chapter 346.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999. Amended by Acts 1999, 76th Leg., ch. 909, Sec. 2.07,

eff. Sept. 1, 1999.

Sec. 342.053. AREA OF BUSINESS; LOANS BY MAIL. (a) A lender is

not limited to making loans to residents of the community in

which the office for which the license or other authority is

granted.

(b) A lender may make, negotiate, arrange, and collect loans by

mail from a licensed office.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

SUBCHAPTER C. APPLICATION FOR AND ISSUANCE OF LICENSE

Sec. 342.101. APPLICATION REQUIREMENTS. (a) The application

for a license under this chapter must:

(1) be under oath;

(2) give the approximate location from which business is to be

conducted;

(3) identify the business's principal parties in interest; and

(4) contain other relevant information that the commissioner

requires for the findings required under Section 342.104.

(b) On the filing of one or more license applications, the

applicant shall pay to the commissioner an investigation fee of

$200.

(c) On the filing of each license application, the applicant

shall pay to the commissioner for the license's year of issuance

a license fee in an amount determined as provided by Section

14.107.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1235, Sec. 14, eff. Sept. 1,

2001.

Sec. 342.102. BOND. (a) If the commissioner requires, an

applicant for a license under this chapter shall file with the

application a bond that is:

(1) in an amount not to exceed the total of:

(A) $50,000 for the first license; and

(B) $10,000 for each additional license;

(2) satisfactory to the commissioner; and

(3) issued by a surety company qualified to do business as a

surety in this state.

(b) The bond must be in favor of this state for the use of this

state and the use of a person who has a cause of action under

this chapter against the license holder.

(c) The bond must be conditioned on:

(1) the license holder's faithful performance under this chapter

and rules adopted under this chapter; and

(2) the payment of all amounts that become due to the state or

another person under this chapter during the calendar year for

which the bond is given.

(d) The aggregate liability of a surety to all persons damaged

by the license holder's violation of this chapter may not exceed

the amount of the bond.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 909, Sec. 2.08, eff. Sept. 1,

1999.

Sec. 342.103. INVESTIGATION OF APPLICATION. On the filing of an

application and, if required, a bond, and on payment of the

required fees, the commissioner shall conduct an investigation to

determine whether to issue the license.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.104. APPROVAL OR DENIAL OF APPLICATION. (a) The

commissioner shall approve the application and issue to the

applicant a license to make loans under this chapter if the

commissioner finds that:

(1) the financial responsibility, experience, character, and

general fitness of the applicant are sufficient to:

(A) command the confidence of the public; and

(B) warrant the belief that the business will be operated

lawfully and fairly, within the purposes of this chapter; and

(2) the applicant has net assets of at least $25,000 available

for the operation of the business.

(b) If the commissioner does not find the eligibility

requirements of Subsection (a), the commissioner shall notify the

applicant.

(c) If an applicant requests a hearing on the application not

later than the 30th day after the date of notification under

Subsection (b), the applicant is entitled to a hearing not later

than the 60th day after the date of the request.

(d) The commissioner shall approve or deny the application not

later than the 60th day after the date of the filing of a

completed application with payment of the required fees, or if a

hearing is held, after the date of the completion of the hearing

on the application. The commissioner and the applicant may agree

to a later date in writing.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.105. DISPOSITION OF FEES ON DENIAL OF APPLICATION. If

the commissioner denies the application, the commissioner shall

retain the investigation fee and shall return to the applicant

the license fee submitted with the application.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

SUBCHAPTER D. LICENSE

Sec. 342.151. NAME AND PLACE ON LICENSE. (a) A license must

state:

(1) the name of the license holder; and

(2) the address of the office from which the business is to be

conducted.

(b) A license holder may not conduct business under this chapter

under a name or at a place of business in this state other than

the name or office stated on the license.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.152. LICENSE DISPLAY. A license holder shall display a

license at the place of business provided on the license.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.153. MINIMUM ASSETS FOR LICENSE. (a) Except as

provided by Subsection (b) or (c), a license holder shall

maintain for each office for which a license is held net assets

of at least $25,000 that are used or readily available for use in

conducting the business of that office.

(b) A license holder who held a license under the Texas

Regulatory Loan Act and was issued a license to make loans under

that chapter as provided by Section 4, Chapter 274, Acts of the

60th Legislature, Regular Session, 1967, shall maintain for the

office for which that license is held net assets of at least

$15,000 that are used or readily available for use in conducting

the business of that office.

(c) A license holder who paid the pawnbroker's occupational tax

for 1967 and was issued a license to make loans under that

chapter as provided by Section 4, Chapter 274, Acts of the 60th

Legislature, Regular Session, 1967, is exempt from the minimum

assets requirement of Subsection (a) for the office for which

that license is held.

(d) If a license holder holds a license to which Subsection (b)

or (c) applies and subsequently transfers the license to another

person, the minimum assets required under Subsection (a) shall

apply to the license and the subsequent license holder.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.154. ANNUAL LICENSE FEE. Not later than December 1, a

license holder shall pay to the commissioner for each license

held an annual fee for the year beginning the next January 1, in

an amount determined as provided by Section 14.107.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1235, Sec. 15, eff. Sept. 1,

2001.

Sec. 342.155. EXPIRATION OF LICENSE ON FAILURE TO PAY ANNUAL

FEE. If the annual fee for a license is not paid before the 16th

day after the date on which the written notice of delinquency of

payment has been given to the license holder, the license expires

on the later of:

(1) that day; or

(2) December 31 of the last year for which an annual fee was

paid.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.156. LICENSE SUSPENSION OR REVOCATION. After notice

and a hearing the commissioner may suspend or revoke a license if

the commissioner finds that:

(1) the license holder failed to pay the annual license fee, an

examination fee, an investigation fee, or another charge imposed

by the commissioner under this chapter;

(2) the license holder, knowingly or without the exercise of due

care, violated this chapter or a rule adopted or order issued

under this chapter;

(3) a fact or condition exists that, if it had existed or had

been known to exist at the time of the original application for

the license, clearly would have justified the commissioner's

denial of the application; or

(4) the license holder has failed to ensure that an individual

acting as a residential mortgage loan originator, as defined by

Section 180.002, in the making, transacting, or negotiating of a

loan subject to this chapter is licensed under this chapter in

accordance with Section 342.0515.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 11, eff. June 19, 2009.

Sec. 342.157. CORPORATE CHARTER FORFEITURE. (a) A license

holder who violates this chapter is subject to revocation of the

holder's license and, if the license holder is a corporation,

forfeiture of its charter.

(b) When the attorney general is notified of a violation of this

chapter and revocation of a license, the attorney general shall

file suit in a district court in Travis County, if the license

holder is a corporation, for forfeiture of the license holder's

charter.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.158. LICENSE SUSPENSION OR REVOCATION FILED WITH PUBLIC

RECORDS. The decision of the commissioner on the suspension or

revocation of a license and the evidence considered by the

commissioner in making the decision shall be filed in the public

records of the commissioner.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.159. REINSTATEMENT OF SUSPENDED LICENSE; ISSUANCE OF

NEW LICENSE AFTER REVOCATION. The commissioner may reinstate a

suspended license or issue a new license on application to a

person whose license has been revoked if at the time of the

reinstatement or issuance no fact or condition exists that

clearly would have justified the commissioner's denial of an

original application for the license.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.160. SURRENDER OF LICENSE. A license holder may

surrender a license issued under this chapter by delivering to

the commissioner:

(1) the license; and

(2) a written notice of the license's surrender.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.161. EFFECT OF LICENSE SUSPENSION, REVOCATION, OR

SURRENDER. (a) The suspension, revocation, or surrender of a

license issued under this chapter does not affect the obligation

of a contract between the license holder and a debtor entered

into before the revocation, suspension, or surrender.

(b) Surrender of a license does not affect the license holder's

civil or criminal liability for an act committed before

surrender.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.162. MOVING AN OFFICE. (a) A license holder shall

give written notice to the commissioner before the 30th day

preceding the date the license holder moves an office from the

location provided on the license.

(b) The commissioner shall amend a license holder's license

accordingly.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.163. TRANSFER OR ASSIGNMENT OF LICENSE. A license may

be transferred or assigned only with the approval of the

commissioner.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

SUBCHAPTER E. INTEREST CHARGES ON NON-REAL PROPERTY LOANS

Sec. 342.201. MAXIMUM INTEREST CHARGE. (a) A loan contract

under this chapter that is a regular transaction and is not

secured by real property may provide for an interest charge on

the cash advance that does not exceed the amount of add-on

interest equal to the amount computed for the full term of the

contract at an add-on interest amount equal to:

(1) $18 for each $100 per year on the part of the cash advance

that is less than or equal to the amount computed under

Subchapter C, Chapter 341, using the reference base amount of

$300; and

(2) $8 for each $100 per year on the part of the cash advance

that is more than the amount computed for Subdivision (1) but

less than or equal to an amount computed under Subchapter C,

Chapter 341, using the reference base amount of $2,500.

(b) For the purpose of Subsection (a):

(1) when the loan is made an interest charge may be computed for

the full term of the loan contract;

(2) if the period before the first installment due date includes

a part of a month that is longer than 15 days, that portion of a

month may be considered a full month; and

(3) if a loan contract provides for precomputed interest, the

amount of the loan is the total of:

(A) the cash advance; and

(B) the amount of precomputed interest.

(c) A loan contract under this chapter that is an irregular

transaction and is not secured by real property may provide for

an interest charge, using any method or formula, that does not

exceed the amount that, having due regard for the schedule of

installment payments, would produce the same effective return as

allowed under this section if the loan were payable in equal

successive monthly installments beginning one month from the date

of the contract.

(d) A loan contract under this chapter that is not secured by

real property may provide for a rate or amount of interest

computed using the true daily earnings method or the scheduled

installment earnings method that does not exceed the alternative

interest rate as computed under Subchapter A, Chapter 303.

Interest may accrue on the principal balance and amounts added to

principal after the date of the loan contract from time to time

unpaid at the rate provided for by the contract until the date of

payment in full or demand for payment in full.

(e) A loan contract under this chapter that is not secured by

real property may provide for a rate or amount of interest

computed using the true daily earnings method or the scheduled

installment earnings method that does not exceed:

(1) 30 percent a year on that part of the cash advance that is

less than or equal to the amount computed under Subchapter C,

Chapter 341, using the reference base amount of $500;

(2) 24 percent a year on that part of the cash advance that is

more than the amount computed for Subdivision (1) but less than

or equal to an amount computed under Subchapter C, Chapter 341,

using the reference base amount of $1,050; and

(3) 18 percent a year on that part of the cash advance that is

more than the amount computed for Subdivision (2) but less than

or equal to an amount computed under Subchapter C, Chapter 341,

using the reference base amount of $2,500.

(f) A loan contract under this subchapter may provide for an

administrative fee in an amount not to exceed $25 for a loan of

more than $1,000 or $20 for a loan of $1,000 or less. The

administrative fee is considered earned when the loan is made or

refinanced and is not subject to refund. A lender refinancing the

loan may not contract for or receive an administrative fee for

the loan more than once in any 180-day period, except that if the

loan has an interest charge authorized by Subsection (e) the

lender may not contract for or receive the administrative fee

more than once in any 365-day period. One dollar of each

administrative fee may be deposited with the comptroller for use

in carrying out the finance commission's responsibilities under

Section 11.3055.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 935, Sec. 2.01, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 916, Sec. 1, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 211, Sec. 2.03(a), eff. June 16, 2003.

Sec. 342.202. MAXIMUM CHARGE FOR LOAN WITH SINGLE REPAYMENT. A

loan contract that exceeds the maximum cash advance under Section

342.251 and that is payable in a single installment may provide

for an interest charge on the cash advance that does not exceed a

rate or amount that would produce the same effective return,

determined as a true daily earnings rate, as allowed under

Section 342.201 considering the amount and term of the loan. If a

loan under this section is prepaid in full, the lender may earn a

minimum interest charge of $25.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 909, Sec. 2.09, eff. Sept. 1,

1999.

Sec. 342.203. ADDITIONAL INTEREST FOR DEFAULT: REGULAR

TRANSACTION. (a) A loan contract that includes precomputed

interest or uses the scheduled installment earnings method and

that is a regular transaction may provide for additional interest

for default if any part of an installment remains unpaid after

the 10th day after the date on which the installment is due,

including Sundays and holidays.

(b) A loan contract that uses the scheduled installment earnings

method and that is a regular transaction may provide for

additional interest for default if any part of an installment

remains unpaid after the 10th day after the date on which the

installment is due, including Sundays and holidays.

(c) A loan contract that includes simple interest and that is a

regular transaction may provide for additional interest for

default if any part of an installment remains unpaid after the

10th day after the date on which the installment is due,

including Sundays and holidays.

(d) The additional interest may not exceed five cents for each

$1 of a scheduled installment.

(e) Interest under this section may not be collected more than

once on the same installment.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 909, Sec. 2.10, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 934, Sec. 2.01, eff. Sept. 1,

1999.

Sec. 342.204. ADDITIONAL INTEREST FOR INSTALLMENT DEFERMENT:

REGULAR TRANSACTION. (a) On a loan contract that includes

precomputed interest or uses the scheduled installment earnings

method and that is a regular transaction, an authorized lender

may charge additional interest for the deferment of an

installment if:

(1) the entire amount of the installment is unpaid;

(2) no interest for default has been collected on the

installment; and

(3) payment of the installment is deferred for one or more full

months and the maturity of the contract is extended for a

corresponding period.

(b) The interest for deferment under Subsection (a) may not

exceed the amount computed by:

(1) taking the difference between the refund that would be

required for prepayment in full as of the date of deferment and

the refund that would be required for prepayment in full one

month before the date of deferment; and

(2) multiplying the results under Subdivision (1) by the number

of months in the deferment period.

(c) The amount of interest applicable to each deferred balance

or installment period occurring after a deferment period remains

the amount applicable to that balance or period under the

original loan contract.

(d) If a loan is prepaid in full during the deferment period,

the borrower shall receive, in addition to the refund required

under Subchapter H, a pro rata refund of that part of the

interest for deferment applicable to the number of full months

remaining in the deferment period on the payment date.

(e) For the purposes of this section, a deferment period is the

period during which a payment is not required or made because of

the deferment and begins on the day after the due date of the

scheduled installment that precedes the first installment being

deferred.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 909, Sec. 2.11, eff. Sept. 1,

1999.

Sec. 342.205. COLLECTION OF DEFAULT OR DEFERMENT INTEREST.

Interest for default under Section 342.203 or for installment

deferment under Section 342.204 may be collected when it accrues

or at any time after it accrues.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.206. ADDITIONAL INTEREST FOR DEFAULT: IRREGULAR

TRANSACTION. (a) A loan contract that includes precomputed

interest and that is an irregular transaction may provide for

additional interest for default using the true daily earnings

method for the period from the maturity date of an installment

until the date the installment is paid. The rate of the

additional interest may not exceed the maximum contract interest

rate.

(b) A loan contract that includes simple interest and that is an

irregular transaction may provide for additional interest for

default if any part of an installment remains unpaid after the

10th day after the date on which the installment is due,

including Sundays and holidays. The additional interest may not

exceed five cents for each $1 of a scheduled installment.

Interest under this subsection may not be collected more than

once on the same installment.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 934, Sec. 2.02, eff. Sept. 1,

1999.

SUBCHAPTER F. ALTERNATE CHARGES FOR CERTAIN LOANS

Sec. 342.251. MAXIMUM CASH ADVANCE. The maximum cash advance of

a loan made under this subchapter is an amount computed under

Subchapter C, Chapter 341, using the reference base amount of

$100, except that for loans that are subject to Section 342.259

the reference base amount is $200.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 2.22, eff. September 1, 2005.

Sec. 342.252. ALTERNATE INTEREST CHARGE. Instead of the charges

authorized by Section 342.201, a loan contract may provide for:

(1) on a cash advance of less than $30, an acquisition charge

that is not more than $1 for each $5 of the cash advance;

(2) on a cash advance equal to or more than $30 but not more

than $100:

(A) an acquisition charge that is not more than the amount equal

to one-tenth of the amount of the cash advance; and

(B) an installment account handling charge that is not more

than:

(i) $3 a month if the cash advance is not more than $35;

(ii) $3.50 a month if the cash advance is more than $35 but not

more than $70; or

(iii) $4 a month if the cash advance is more than $70; or

(3) on a cash advance of more than $100:

(A) an acquisition charge that is not more than $10; and

(B) an installment account handling charge that is not more than

the ratio of $4 a month for each $100 of cash advance.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.253. MAXIMUM INTEREST CHARGE FOR LOAN WITH SINGLE

REPAYMENT. A loan contract to which Section 342.251 applies and

that is payable in a single installment may provide for an

acquisition charge and an interest charge on the cash advance

that does not exceed a rate or amount that would produce the same

effective return, determined as a true daily earnings rate, as

allowed under Section 342.252 considering the amount and term of

the loan. If a loan that has a term in excess of one month under

this section is prepaid in full, the lender may earn a minimum of

the acquisition charge and interest charge for one month. If a

loan under this section has an initial term of less than one

month, the lender may earn a minimum of the acquisition charge

and an interest charge that produces the same effective return as

the installment account handling charge computed at a daily rate

for the term the loan is outstanding.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 909, Sec. 2.12, eff. Sept. 1,

1999.

Sec. 342.254. NO OTHER CHARGES AUTHORIZED. (a) On a loan made

under this subchapter a lender may not contract for, charge, or

receive an amount unless this subchapter authorizes the amount to

be charged.

(b) An insurance charge is not authorized on a loan made under

this subchapter.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.255. MAXIMUM LOAN TERM. The maximum term of a loan

made under this subchapter is:

(1) for a loan of $100 or less, the lesser of:

(A) one month for each multiple of $10 of cash advance; or

(B) six months; and

(2) for a loan of more than $100, one month for each multiple of

$20 of cash advance.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.256. REFUND. (a) An acquisition charge authorized

under Section 342.252(1), (2), or (3) is considered to be earned

at the time a loan is made and is not subject to refund.

(b) On the prepayment of a loan with a cash advance of $30 or

more, the installment account handling charge authorized under

Section 342.252(2) or (3) is subject to refund in accordance with

Subchapter H.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 189, Sec. 1, eff.

Sept. 1, 2001.

Sec. 342.257. DEFAULT CHARGE; DEFERMENT OF PAYMENT. The

provisions of Subchapter E relating to additional interest for

default and additional interest for the deferment of installments

apply to a loan made under this subchapter. Provided, that on a

loan contract in which the cash advance is $100 or more, instead

of additional interest for default under Subchapter E, the

contract may provide for a delinquency charge if any part of an

installment remains unpaid after the 10th day after the date on

which the installment is due, including Sundays and holidays.

The delinquency charge on a loan with a cash advance of $100 or

more may not exceed the greater of $10 or five cents for each $1

of the delinquent installment.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 2.23, eff. September 1, 2005.

Sec. 342.258. SCHEDULES FOR WEEKLY, BIWEEKLY, OR SEMIMONTHLY

INSTALLMENTS. The commissioner may prepare schedules that may be

used by an authorized lender for the repayment of a loan made

under this subchapter by weekly, biweekly, or semimonthly

installments.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.259. LOANS WITH LARGER ADVANCES. (a) Instead of the

charges authorized by Sections 342.201 and 342.252, a loan made

under this subchapter with a maximum cash advance computed under

Subchapter C, Chapter 341, using a reference base amount that is

more than $100 but not more than $200, may provide for:

(1) an acquisition charge that is not more than $10; and

(2) an installment account handling charge that is not more than

the ratio of $4 a month for each $100 of cash advance.

(b) An acquisition charge under this section is considered to be

earned at the time a loan is made and is not subject to refund.

On the prepayment of a loan that is subject to this section, the

installment account handling charge is subject to refund in

accordance with Subchapter H.

(c) Except as provided by this section, provisions of this

chapter applicable to a loan that is subject to Section 342.252

also apply to a loan that is subject to this section.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 2.24, eff. September 1, 2005.

SUBCHAPTER G. INTEREST AND OTHER CHARGES ON SECONDARY MORTGAGE

LOANS

Sec. 342.301. MAXIMUM INTEREST CHARGE. (a) A secondary

mortgage loan that is a regular transaction may provide for an

interest charge on the cash advance that is precomputed and that

does not exceed a rate or amount that would produce the same

effective return as allowed under Subchapter A, Chapter 303.

(b) For the purpose of Subsection (a):

(1) when the loan is made an interest charge may be computed for

the full term of the loan contract;

(2) if the period before the first installment due date includes

a part of a month that is longer than 15 days, that portion of a

month may be considered a full month; and

(3) if a loan contract provides for precomputed interest, the

amount of the loan is the total of:

(A) the cash advance; and

(B) the amount of precomputed interest.

(c) A secondary mortgage loan may provide for a rate or amount

of interest calculated using the true daily earnings method or

the scheduled installment earnings method that does not exceed

the alternative rate ceiling in Subchapter A, Chapter 303.

Interest may accrue on the principal balance and amounts added to

principal after the date of the loan contract from time to time

unpaid at the rate provided for by the contract until the date of

payment in full or demand for payment in full. An interest charge

under this subsection may not be precomputed.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.302. ADDITIONAL INTEREST FOR DEFAULT: REGULAR

TRANSACTION OR TRANSACTION INCLUDING SIMPLE INTEREST. (a) A

secondary mortgage loan that includes precomputed interest and

that is a regular transaction may provide for additional interest

for default if any part of an installment remains unpaid after

the 10th day after the date on which the installment is due,

including Sundays and holidays.

(b) A secondary mortgage loan contract that uses the scheduled

installment earnings method and that is a regular transaction may

provide for additional interest for default if any part of an

installment remains unpaid after the 10th day after the date on

which the installment is due, including Sundays and holidays.

(c) The additional interest for default under this section may

not exceed five cents for each $1 of a scheduled installment.

(d) Interest under this section may not be collected more than

once on the same installment.

(e) A secondary mortgage loan that includes simple interest may

provide for additional interest for default if any part of an

installment remains unpaid after the 10th day after the date on

which the installment is due, including Sundays and holidays.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 27, Sec. 1, 2, eff. May 12,

2003.

Sec. 342.303. ADDITIONAL INTEREST FOR INSTALLMENT DEFERMENT:

REGULAR TRANSACTIONS. (a) On a secondary mortgage loan that

includes precomputed interest or uses the scheduled installment

earnings method and that is a regular transaction, an authorized

lender may charge additional interest for the deferment of an

installment if:

(1) the entire amount of the installment is unpaid;

(2) no interest for default has been collected on the

installment; and

(3) payment of the installment is deferred for one or more full

months and the maturity of the contract is extended for a

corresponding period.

(b) The interest for deferment under Subsection (a) may not

exceed the amount computed by:

(1) taking the difference between the refund that would be

required for prepayment in full as of the date of deferment and

the refund that would be required for prepayment in full one

month before the date of deferment; and

(2) multiplying the results under Subdivision (1) by the number

of months in the deferment period.

(c) The amount of interest applicable to each deferred balance

or installment period occurring after a deferment period remains

the amount applicable to that balance or period under the

original loan contract.

(d) If a loan is prepaid in full during the deferment period,

the borrower shall receive, in addition to the refund required

under Subchapter H, a pro rata refund of that part of the

interest for deferment applicable to the number of full months

remaining in the deferment period on the payment date.

(e) For the purposes of this section, a deferment period is the

period during which a payment is not required or made because of

the deferment and begins on the day after the due date of the

scheduled installment that precedes the first installment being

deferred.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 909, Sec. 2.13, eff. Sept. 1,

1999.

Sec. 342.304. COLLECTION OF DEFAULT OR DEFERMENT INTEREST.

Interest for default under Section 342.302 or for installment

deferment under Section 342.303 may be collected when it accrues

or at any time after it accrues.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.305. ADDITIONAL INTEREST FOR DEFAULT: IRREGULAR

TRANSACTION. A secondary mortgage loan that includes precomputed

interest and that is an irregular transaction may provide for

additional interest for default using the true daily earnings

method for the period from the maturity date of an installment

until the date the installment is paid. The rate of the

additional interest may not exceed the maximum contract interest

rate.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.306. DATE OF FIRST SCHEDULED INSTALLMENT. On a

secondary mortgage loan made under this chapter the due date of

the first installment may not be scheduled later than three

months after the date of the loan.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.307. AMOUNTS AUTHORIZED TO BE INCLUDED IN CONTRACT. A

secondary mortgage loan contract may provide for:

(1) reasonable fees or charges paid to the trustee in connection

with a deed of trust or similar instrument executed in connection

with the secondary mortgage loan, including fees for enforcing

the lien against or posting for sale, selling, or releasing the

property secured by the deed of trust;

(2) reasonable fees paid to an attorney who is not an employee

of the creditor in the collection of a delinquent secondary

mortgage loan; or

(3) court costs and fees incurred in the collection of the loan

or foreclosure of a lien created by the loan.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 909, Sec. 2.14, eff. Sept. 1,

1999.

Sec. 342.308. AMOUNTS AUTHORIZED TO BE COLLECTED OR ADDED TO

LOAN. (a) A lender or a person who is assigned a secondary

mortgage loan may collect on or before the closing of the loan,

or include in the principal of the loan:

(1) reasonable fees for:

(A) title examination and preparation of an abstract of title

by:

(i) an attorney who is not an employee of the lender; or

(ii) a title company or property search company authorized to do

business in this state; or

(B) premiums or fees for title insurance or title search for the

benefit of the mortgagee and, at the mortgagor's option, for

title insurance or title search for the benefit of the mortgagor;

(2) reasonable fees charged to the lender by an attorney who is

not a salaried employee of the lender for preparation of the loan

documents in connection with the mortgage loan if the fees are

evidenced by a statement for services rendered;

(3) charges prescribed by law that are paid to public officials

for determining the existence of a security interest or for

perfecting, releasing, or satisfying a security interest;

(4) reasonable fees for an appraisal of real property offered as

security for the loan prepared by an appraiser who is not a

salaried employee of the lender;

(5) the reasonable cost of a credit report;

(6) reasonable fees for a survey of real property offered as

security for the loan prepared by a registered surveyor who is

not a salaried employee of the lender;

(7) the premiums received in connection with the sale of credit

life insurance, credit accident and health insurance, or other

insurance that protects the mortgagee against default by the

mortgagor, the benefits of which are applied in whole or in part

to reduce or extinguish the loan balance; or

(8) reasonable fees relating to real property offered as

security for the loan that are incurred to comply with a

federally mandated program if the collection of the fees or the

participation in the program is required by a federal agency; and

(9) an administrative fee, subject to Subsection (c), in an

amount not to exceed $25 for a loan of more than $1,000 or $20

for a loan of $1,000 or less.

(b) Premiums for property insurance that conform with Section

342.401 may be added to the loan contract.

(c) An administrative fee under Subsection (a)(9) is considered

earned when the loan is made or refinanced and is not subject to

refund. A lender refinancing the loan may not contract for or

receive an administrative fee for the loan more than once in any

180-day period. Fifty cents of each administrative fee may be

deposited with the comptroller for use in carrying out the

finance commission's responsibilities under Section 11.3055.

(d) Costs that conform to Section 342.4021(a) may be added to

the loan contract.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999. Amended by Acts 1999, 76th Leg., ch. 909, Sec. 2.15,

eff. Sept. 1, 1999, Acts 1999, 76th Leg., ch. 935, Sec. 2.02,

eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 211, Sec. 2.03(b),

eff. June 16, 2003; Acts 2003, 78th Leg., ch. 1265, Sec. 1, eff.

June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 2.21, eff. September 1, 2005.

SUBCHAPTER H. REFUND OF PRECOMPUTED INTEREST

Sec. 342.351. REFUND OF PRECOMPUTED INTEREST: SUM OF THE

PERIODIC BALANCES. (a) This section applies to a loan contract

that includes precomputed interest authorized under Subchapter F

or G and that is a regular transaction.

(b) If the contract is prepaid in full, including payment in

cash or by a new loan or renewal of the loan, or if the lender

demands payment in full of the unpaid balance, after the first

installment due date but before the final installment due date,

the lender shall refund or credit to the borrower the amount

computed by:

(1) dividing the sum of the periodic balances scheduled to

follow the installment date after the date of the prepayment or

demand, as appropriate, by the sum of all the periodic balances

under the schedule of payments set out in the loan contract; and

(2) multiplying the total interest contracted for under Section

342.252 or 342.301, as appropriate, by the result under

Subdivision (1).

(c) If the prepayment in full or demand for payment in full

occurs before the first installment due date, the lender shall:

(1) retain an amount computed by:

(A) dividing 30 into the amount that could be retained if the

first installment period were one month and the loan were prepaid

in full on the date the first installment is due; and

(B) multiplying the result under Paragraph (A) by the number of

days in the period beginning on the date the loan was made and

ending on the date of the prepayment or demand; and

(2) refund or credit to the borrower the amount computed by

subtracting the amount retained under Subdivision (1) from the

interest contracted for under Section 342.252 or 342.301, as

appropriate.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 916, Sec. 2, eff.

Sept. 1, 2001.

Sec. 342.352. REFUND OF PRECOMPUTED INTEREST ON CONTRACT:

SCHEDULED INSTALLMENT EARNINGS. (a) This section applies to a

loan contract:

(1) that includes precomputed interest and to which Section

342.351 does not apply;

(2) that includes interest contracted for under Section 342.201;

or

(3) that has a term of more than 60 months.

(b) If the contract is prepaid in full, including payment in

cash or by a new loan or renewal of the loan, or if the lender

demands payment in full of the unpaid balance before final

maturity of the contract, the lender earns interest for the

period beginning on the date of the loan and ending on the date

of the prepayment or demand, as applicable, an amount that does

not exceed the amount allowed by Subsection (f) using the simple

annual interest rate under the contract.

(c) If prepayment in full or demand for payment in full occurs

during an installment period, the lender may retain, in addition

to interest that accrued during any elapsed installment periods,

an amount computed by:

(1) multiplying the simple annual interest rate under the

contract by the unpaid principal balance of the loan determined

according to the schedule of payments to be outstanding on the

preceding installment due date;

(2) dividing 365 into the product under Subdivision (1); and

(3) multiplying the number of days in the period beginning on

the day after the installment due date and ending on the date of

the prepayment or demand, as appropriate, by the result obtained

under Subdivision (2).

(d) The lender may also earn interest on an addition to

principal, or other permissible charges, added to the loan after

the date of the loan contract, accruing at the simple annual

interest rate under the contract from the date of the addition

until the date paid or the date the lender demands payment in

full of the total unpaid balance under the loan contract.

(e) The lender shall refund or credit to the borrower the amount

computed by subtracting the total amount retained under

Subsections (b), (c), and (d) from the total amount of interest

contracted for and precomputed in the amount of the loan.

(f) For the purposes of this section, the simple annual interest

rate under a contract is equal to the rate computed under the

scheduled installment earnings method.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 916, Sec. 3, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 916, Sec. 4, eff. Sept.

1, 2001.

Sec. 342.353. NO REFUND ON PARTIAL PREPAYMENT OR OF AMOUNT LESS

THAN $1. A refund is not required under this subchapter for a

partial prepayment or if the amount to be refunded is less than

$1.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

SUBCHAPTER I. INSURANCE

Sec. 342.401. REQUIRED PROPERTY INSURANCE. (a) On a loan that

is subject to Subchapter E with a cash advance of $300 or more, a

lender may require a borrower to insure tangible personal

property offered as security for the loan.

(b) On a secondary mortgage loan, a lender may require a

borrower to provide property insurance as security against

reasonable risks of loss, damage, and destruction.

(c) The insurance coverage and the premiums or charges for the

coverage must bear a reasonable relationship to:

(1) the amount, term, and conditions of the loan;

(2) the value of the collateral; and

(3) the existing hazards or risk of loss, damage, or

destruction.

(d) The insurance may not:

(1) cover unusual or exceptional risks; or

(2) provide coverage not ordinarily included in policies issued

to the general public.

(e) A creditor may not require the purchase of duplicate

property insurance if the creditor has knowledge that the

borrower:

(1) has valid and collectible insurance covering the property;

and

(2) has provided a loss payable endorsement sufficient to

protect the creditor.

(f) For purposes of determining the knowledge required under

Subsection (e), a creditor may rely on a written consent to

purchase insurance in which the borrower is given the opportunity

to disclose the existence of other coverage.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 909, Sec. 2.16, eff. Sept. 1,

1999.

Sec. 342.402. CREDIT LIFE INSURANCE, CREDIT HEALTH AND ACCIDENT

INSURANCE, OR INVOLUNTARY UNEMPLOYMENT INSURANCE. (a) On a loan

made under this chapter that is subject to Subchapter E with a

cash advance of $100 or more, a lender may:

(1) offer a borrower credit life insurance and credit health and

accident insurance as additional protection for the loan; and

(2) offer involuntary unemployment insurance to the borrower at

the time the loan is made.

(b) A lender may not require that the borrower accept or provide

the insurance described by Subsection (a).

(c) On a secondary mortgage loan made under this chapter, a

lender may require that a borrower provide credit life insurance

and credit accident and health insurance as additional protection

for the loan.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 909, Sec. 2.17, eff. Sept. 1,

1999.

Sec. 342.4021. AGREEMENTS REGARDING DEBT SUSPENSION, DEBT

CANCELLATION, AND GAP WAIVER. (a) In connection with a loan

made under this chapter that is subject to Section 342.201(d) or

342.301(c), a lender may offer to the borrower a debt suspension

agreement or debt cancellation agreement under similar terms and

conditions as such an agreement may be offered by a bank or

savings association.

(b) In connection with a loan made under this chapter that is

subject to Section 342.201(d) and that is secured by a motor

vehicle, a lender may offer to the borrower at the time the loan

is made a gap waiver agreement.

(c) A lender may not require that a borrower accept or provide

an agreement or contract under Subsection (a) or (b).

(d) In addition to other disclosures required by state or

federal law and before offering an agreement or contract

authorized by this section, the lender shall provide to the

borrower a notice separate from the loan documents stating that

the borrower is not required to accept or provide the agreement

or contract to obtain the loan.

(e) The amount charged for a product authorized by Subsection

(a) or (b) must be reasonable.

Added by Acts 2003, 78th Leg., ch. 1265, Sec. 2, eff. June 20,

2003.

Sec. 342.403. MAXIMUM AMOUNT OF INSURANCE COVERAGE. (a) At any

time the total amount of the policies of credit life insurance in

force on one borrower on one loan contract may not exceed the

greater of:

(1) the total amount repayable under the loan contract if the

loan is an irregular transaction; or

(2) the greater of the scheduled or actual amount of unpaid

indebtedness if the loan is a regular transaction.

(b) At any time the total amount of the policies of credit

accident and health insurance or involuntary unemployment

insurance in force on one borrower on one loan contract may not

exceed the total amount repayable under the loan contract, and

the amount of each periodic indemnity payment may not exceed the

scheduled periodic installment payment on the loan.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.404. INSURANCE NOTICE. (a) If insurance is required

on a loan made under this chapter, the lender shall give to the

borrower written notice that clearly and conspicuously states

that:

(1) insurance is required in connection with the loan; and

(2) the borrower as an option may furnish the required insurance

coverage through an insurance policy that is in existence and

that is owned or controlled by the borrower or an insurance

policy obtained from an insurance company authorized to do

business in this state.

(b) If insurance requested or required on a loan made under this

chapter is sold or obtained by a lender at a premium or rate of

charge that is not fixed or approved by the commissioner of

insurance, the lender shall notify the borrower of that fact. If

notice is required under Subsection (a), the lender shall include

that fact in the notice required by Subsection (a).

(c) A notice required under this section may be:

(1) a separate writing delivered with the loan contract; or

(2) a part of the loan contract.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.405. INSURANCE MAY BE FURNISHED BY BORROWER. (a) If

insurance is required on a loan made under this chapter, the

borrower may furnish the insurance coverage through an insurance

policy that is in existence and that is owned or controlled by

the borrower or an insurance policy obtained by the borrower from

an insurance company authorized to do business in this state.

(b) If insurance is required on a loan made under this chapter

and the insurance is sold or obtained by the lender at a premium

or rate of charge that is not fixed or approved by the

commissioner of insurance, the borrower has the option of

furnishing the required insurance under this section at any time

before the sixth day after the date of the loan.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.406. BORROWER'S FAILURE TO PROVIDE REQUIRED INSURANCE.

(a) If a borrower fails to obtain or maintain insurance coverage

required under a loan contract or requests the lender to obtain

that coverage, the lender may obtain substitute insurance

coverage that is substantially equivalent to or more limited than

the coverage originally required.

(b) If a loan is subject to Subchapter E, the lender may obtain

insurance to cover only the interest of the lender as a secured

party if the borrower does not request that the borrower's

interest be covered.

(c) Insurance obtained under this section must comply with

Sections 342.407 and 342.408.

(d) The lender may add the amount advanced by the lender for

insurance coverage obtained under this section to the unpaid

balance of the loan contract and may charge interest on that

amount from the time it is added to the unpaid balance until it

is paid. The rate of additional interest may not exceed the rate

that the loan contract would produce over its full term if each

scheduled payment were paid on the due date.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.407. REQUIREMENTS FOR INCLUDING INSURANCE CHARGE IN

CONTRACT. Insurance for which a charge is included in a loan

contract must be written:

(1) at lawful rates;

(2) in accordance with the Insurance Code; and

(3) by a company authorized to do business in this state.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.408. FURNISHING OF INSURANCE DOCUMENT TO BORROWER. If

a lender obtains insurance for which a charge is included in the

loan contract, the lender, not later than the 30th day after the

date on which the loan contract is executed, shall deliver, mail,

or cause to be mailed to the borrower at the borrower's address

specified in the contract one or more policies or certificates of

insurance that clearly set forth:

(1) the amount of the premium;

(2) the kind of insurance provided;

(3) the coverage of the insurance; and

(4) all terms, including options, limitations, restrictions, and

conditions, of each insurance policy.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.409. LENDER'S DUTY IF INSURANCE IS ADJUSTED OR

TERMINATED. (a) If insurance for which a charge is included in

or added to the loan contract is canceled, adjusted, or

terminated, the lender shall:

(1) credit to the amount unpaid on the loan the amount of the

refund received by the lender for unearned insurance premiums,

less the amount of the refund that is applied to the purchase by

the lender of similar insurance; and

(2) if the amount to be credited under Subdivision (1) is more

than the unpaid balance, refund promptly to the borrower the

difference between those amounts.

(b) A cash refund is not required under this section if the

amount of the refund is less than $1.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.410. PAYMENT FOR INSURANCE FROM LOAN PROCEEDS. A

lender, including an officer, agent, or employee of the lender,

who accepts insurance under this subchapter as protection for a

loan:

(1) may deduct the premium or identifiable charge for the

insurance from the proceeds of the loan; and

(2) shall pay the deducted amounts to the insurance company

writing the insurance.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.411. INSURANCE OR OTHER GAIN NOT INTEREST. Any gain or

advantage to the lender or the lender's employee, officer,

director, agent, general agent, affiliate, or associate from

insurance or from another agreement or contract permitted under

this subchapter or the provision or sale of insurance or another

agreement or contract permitted under this subchapter is not

additional interest or an additional charge in connection with a

loan made under this chapter except as specifically provided by

this chapter.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 1265, Sec. 3, eff. June 20,

2003.

Sec. 342.412. ACTION UNDER SUBCHAPTER NOT SALE OF INSURANCE.

Arranging for insurance or collecting an identifiable charge as

authorized by this subchapter is not a sale of insurance.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.413. REQUIRED AGENT OR BROKER PROHIBITED. A lender may

not by any direct or indirect method require the purchase of

insurance from an agent or broker designated by the lender.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.414. DECLINATION OF EQUAL INSURANCE COVERAGE

PROHIBITED. A lender may not decline at any time existing

insurance coverage providing substantially equal benefits that

comply with this subchapter.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.415. EFFECT OF UNAUTHORIZED INSURANCE CHARGE. (a) If

a lender charges for insurance an amount that is not authorized

under this subchapter, the lender:

(1) is not entitled to collect an amount for insurance or

interest on an amount for insurance; and

(2) shall refund to the borrower or credit to the borrower's

account all amounts collected for insurance and interest

collected on those amounts.

(b) An overcharge that results from an accidental or bona fide

error may be corrected as provided by Subchapter C, Chapter 349.

(c) The remedy provided by this section is not exclusive of any

other remedy or penalty provided by this subtitle.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.416. NONFILING INSURANCE. (a) Instead of charging

fees for the filing, recording, and releasing of a document

securing a loan to which Subchapter E applies, an authorized

lender may include in the loan contract a charge for a nonfiling

insurance premium.

(b) The amount of a charge under Subsection (a) may not exceed

the amount of fees authorized for filing and recording an

original financing statement in the standard form prescribed by

the secretary of state.

(c) A lender may receive an amount authorized under this section

only if the lender purchases nonfiling insurance in connection

with the loan contract.

(d) A lender is not required to furnish to a borrower a policy

or certificate of insurance evidencing nonfiling insurance.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

SUBCHAPTER J. AUTHORIZED LENDER'S DUTIES AND AUTHORITY

Sec. 342.451. DELIVERY OF INFORMATION TO BORROWER. (a) When a

loan is made under this chapter, the lender shall deliver to the

borrower, or to one borrower if there is more than one, a copy of

each document signed by the borrower, including the note or loan

contract, and a written statement in English that contains:

(1) the names and addresses of the borrower and the lender; and

(2) any type of insurance for which a charge is included in the

loan contract and the charge to the borrower for the insurance.

(b) If the note or loan contract shows the information required

by Subsection (a), the written statement is not required.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.452. RECEIPT FOR CASH PAYMENT. A lender shall give a

receipt to a person making a cash payment on a loan.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.453. ACCEPTANCE OF PREPAYMENT. At any time during

regular business hours, the lender shall accept prepayment of a

loan in full or, if the amount tendered is less than the amount

required to prepay the loan in full, prepayment of an amount

equal to one or more full installments.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.454. RETURN OF INSTRUMENTS TO BORROWER ON REPAYMENT.

Within a reasonable time after a loan is repaid in full or an

open-end account is terminated according to the terms of the

contract, a lender shall cancel and return to a borrower any

instrument, including a note, assignment, security agreement, or

mortgage that:

(1) secured the loan; and

(2) does not secure another indebtedness of the borrower to the

lender.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 909, Sec. 2.18, eff.

Sept. 1, 1999.

Sec. 342.455. AGREEMENT FOR MORE THAN ONE LOAN OR CASH ADVANCE.

(a) A lender and a borrower may enter an agreement under which

one or more loans or cash advances are from time to time made to

or for the account of the borrower.

(b) An agreement under this section may provide for a maximum

loan charge on the unpaid principal amounts from time to time

outstanding at a rate that does not exceed the rate that produces

the maximum interest charge computed under Section 342.201 for an

equivalent loan amount.

(c) An agreement under this section must be written and signed

by the lender and borrower.

(d) An agreement under this section must contain:

(1) the date of the agreement;

(2) the name and address of each borrower; and

(3) the name and address of the lender.

(e) If a charge for insurance coverage is to be included in a

loan contract, an agreement under this section must clearly set

forth a simple statement of the amount of the charge or the

method by which the charge is to be computed.

(f) The lender shall deliver a copy of an agreement under this

section to the borrower.

(g) The commissioner may prescribe monthly rates of charge that

produce the maximum interest charge computed under Section

342.201 for use under Subsection (b).

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.456. AGREEMENT TO MODIFY TERM OF SECONDARY MORTGAGE

LOAN CONTRACT. (a) A lender and a borrower may enter into an

agreement under which a term of a secondary mortgage loan

contract is amended, restated, or rescheduled.

(b) An agreement under this section must be written and signed

by the lender and borrower.

(c) An agreement under this section must contain:

(1) the date of the agreement;

(2) the name and address of the lender; and

(3) the name and address of each borrower.

(d) The lender shall deliver a copy of an agreement under this

section to the borrower.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.457. AUTOMOBILE CLUB MEMBERSHIP OFFERED IN CONNECTION

WITH A LOAN. (a) An authorized lender may, at the time or after

a loan under Subchapter E is made, offer to sell to the borrower

and finance in the loan contract a charge for an automobile club

membership.

(b) The lender may not require the purchase of the membership

authorized under Subsection (a) as a condition for approval of

the loan.

(c) The borrower shall provide the lender with written

acknowledgment of the borrower's intent to purchase the

membership.

(d) The lender shall give the borrower written notice at the

time the loan is made that the borrower:

(1) is not required to purchase the membership as a condition

for approval of the loan; and

(2) is entitled to cancel the transaction and receive a full

refund of the purchase price of the membership before the 31st

day after the date the loan is made.

(e) The commissioner shall:

(1) adopt a rule providing for disclosure in Spanish of the

information required by Subsection (d); and

(2) establish a form for the disclosure of the information

required by Subsection (d) that conforms to the plain language

and readability requirements applicable to loan contracts under

Section 341.502.

(f) The amount charged for a membership as authorized by

Subsection (a) must be reasonable.

Added by Acts 2005, 79th Leg., Ch.

252, Sec. 2, eff. September 1, 2005.

SUBCHAPTER K. LIMITATIONS ON AUTHORIZED LENDER

Sec. 342.501. OBLIGATION UNDER MORE THAN ONE CONTRACT. (a) An

authorized lender may not induce or permit a person or a husband

and wife to be directly or indirectly obligated under more than

one loan contract at any time for the purpose or with the effect

of obtaining an amount of interest greater than the amount of

interest otherwise authorized under this chapter for a loan of

that aggregate amount with a maximum interest charge computed

under Section 342.201(a), Section 342.201(e), Section 342.252, or

any combination of those sections.

(b) Subsection (a) does not prohibit the purchase of a bona fide

retail installment contract or revolving charge agreement of a

borrower for the purchase of goods or services.

(c) A lender who purchases all or substantially all of the loan

contracts of another authorized lender and who at the time of

purchase has a loan contract with a borrower whose loan contract

is purchased may collect principal and authorized charges

according to the terms of each loan contract.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 916, Sec. 5, eff. Sept. 1,

2001.

Sec. 342.502. AMOUNT AUTHORIZED. (a) A lender may not directly

or indirectly charge, contract for, or receive an amount that is

not authorized under this chapter in connection with a loan to

which this chapter applies, including any fee, compensation,

bonus, commission, brokerage, discount, expense, and any other

charge of any nature, whether or not listed by this subsection.

(b) On a loan subject to Subchapter E or a secondary mortgage

loan subject to Subchapter G a lender may assess and collect from

the borrower an amount incurred by the lender for:

(1) court costs;

(2) attorney's fees assessed by a court, in addition to those

provided by Section 342.307;

(3) a fee authorized by law for filing, recording, or releasing

in a public office a security for a loan;

(4) a reasonable amount spent for repossessing, storing,

preparing for sale, or selling any security;

(5) a fee for recording a lien on or transferring a certificate

of title to a motor vehicle offered as security for a loan made

under this chapter; or

(6) a premium or an identifiable charge received in connection

with the sale of insurance authorized under this chapter.

(c) Deleted by Acts 1999, 76th Leg., ch. 935, Sec. 2.04, eff.

Sept. 1, 1999.

(d) On a loan subject to this chapter a lender may assess and

collect a fee that does not exceed the amount prescribed by

Chapter 617, Acts of the 68th Legislature, Regular Session, 1983

(Article 9022, Vernon's Texas Civil Statutes), for the return by

a depository institution of a dishonored check, negotiable order

of withdrawal, or share draft offered in full or partial payment

of a loan.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 909, Sec. 2.19, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 935, Sec. 2.03, 2.04, eff. Sept.

1, 1999.

Sec. 342.503. SECURITY FOR LOAN. (a) A lender may not take as

security for a loan made under this chapter an assignment of

wages.

(b) A lender may not take as security for a loan made under

Subchapter E or F a lien on real property other than a lien

created by law on the recording of an abstract of judgment.

(c) A lender may take as security for a loan made under

Subchapter E or F an assignment of:

(1) a warrant drawn against a state fund; or

(2) a claim against a state fund or a state agency.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.504. CONFESSION OF JUDGMENT; POWER OF ATTORNEY. A

lender may not take a confession of judgment or a power of

attorney authorizing the lender or a third person to confess

judgment or to appear for a borrower in a judicial proceeding.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.505. DISCLOSURE OF AMOUNT FINANCED AND SCHEDULE OF

PAYMENTS. A lender may not take a promise to pay or loan

obligation that does not disclose the amount financed and the

schedule of payments, except for an open-end account.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.506. INSTRUMENT WITH BLANK PROHIBITED. A lender may

not take an instrument in which a blank is left to be filled in

after the loan is made.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.507. WAIVER OF BORROWER'S RIGHT PROHIBITED. A lender

may not take an instrument in which a borrower waives any right

accruing to the borrower under this chapter.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.508. MAXIMUM LOAN TERM. A lender may not enter a loan

contract under Section 342.201(a) or Section 342.201(e) under

which the borrower agrees to make a scheduled payment of

principal more than:

(1) 37 calendar months after the date on which the contract is

made, if the contract is for a cash advance of $1,500 or less;

(2) 49 calendar months after the date on which the contract is

made, if the contract is for a cash advance of more than $1,500

but not more than $3,000; or

(3) 60 months after the date on which the contract is made, if

the contract is for a cash advance of more than $3,000.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 916, Sec. 6, eff.

Sept. 1, 2001.

SUBCHAPTER L. ADMINISTRATION OF CHAPTER

Sec. 342.551. ADOPTION OF RULES. (a) The Finance Commission of

Texas may adopt rules to enforce this chapter.

(b) The commissioner shall recommend proposed rules to the

Finance Commission of Texas.

(c) A rule shall be entered in a permanent book. The book is a

public record and shall be kept in the office of the

commissioner.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.552. EXAMINATION OF LENDERS; ACCESS TO RECORDS. (a)

The commissioner or the commissioner's representative shall, at

the times the commissioner considers necessary:

(1) examine each place of business of each authorized lender;

and

(2) investigate the lender's transactions, including loans, and

records, including books, accounts, papers, and correspondence,

to the extent the transactions and records pertain to the

business regulated under this chapter.

(b) The lender shall:

(1) give the commissioner or the commissioner's representative

free access to the lender's office, place of business, files,

safes, and vaults; and

(2) allow the commissioner or the commissioner's authorized

representative to make a copy of an item that may be investigated

under Subsection (a)(2).

(c) During an examination the commissioner or the commissioner's

representative may administer oaths and examine any person under

oath on any subject pertinent to a matter that the commissioner

is authorized or required to consider, investigate, or secure

information about under this chapter.

(d) Information obtained under this section is confidential.

(e) A lender's violation of Subsection (b) is a ground for the

suspension or revocation of the lender's license.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.553. GENERAL INVESTIGATION. (a) To discover a

violation of this chapter or to obtain information required under

this chapter, the commissioner or the commissioner's

representative may investigate the records, including books,

accounts, papers, and correspondence, of a person, including an

authorized lender, who the commissioner has reasonable cause to

believe is violating this chapter regardless of whether the

person claims to not be subject to this chapter.

(b) For the purposes of this section, a person who advertises,

solicits, or otherwise represents that the person is willing to

make a loan with a cash advance less than or equal to the amount

computed under Subchapter C, Chapter 341, using the reference

base amount of $2,500 is presumed to be engaged in the business

described by Section 342.051.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.554. CERTIFICATE; CERTIFIED DOCUMENT. On application

by any person and on payment of any associated cost, the

commissioner shall furnish under the commissioner's seal and

signed by the commissioner or an assistant of the commissioner:

(1) a certificate of good standing; or

(2) a certified copy of a license, rule, or order.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.555. TRANSCRIPT OF HEARING: PUBLIC. The transcript of

a hearing held by the commissioner under this chapter is a public

record.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.556. APPOINTMENT OF AGENT. (a) An authorized lender

shall maintain on file with the commissioner a written

appointment of a resident of this state as the lender's agent for

service of all judicial or other process or legal notice, unless

the lender has appointed an agent under another statute of this

state.

(b) If an authorized lender does not comply with this section,

service of all judicial or other process or legal notice may be

made on the commissioner.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.557. PAYMENT OF EXAMINATION COSTS AND ADMINISTRATION

EXPENSES. An authorized lender shall pay to the commissioner an

amount assessed by the commissioner to cover the direct and

indirect cost of an examination of the lender under Section

342.552 and a proportionate share of general administrative

expense.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.558. AUTHORIZED LENDER'S RECORDS. (a) An authorized

lender shall maintain a record of each loan made under this

chapter as is necessary to enable the commissioner to determine

whether the lender is complying with this chapter.

(b) An authorized lender shall keep the record, make it

available in this state, or, if the lender makes, transacts, or

negotiates loans principally by mail, keep the record or make it

available at the lender's principal place of business, until the

later of:

(1) the fourth anniversary of the date of the loan; or

(2) the second anniversary of the date on which the final entry

is made in the record.

(c) A record described by Subsection (a) must be prepared in

accordance with accepted accounting practices.

(d) The commissioner shall accept a lender's system of records

if the system discloses the information reasonably required under

Subsection (a).

(e) An authorized lender shall keep each obligation signed by a

borrower at an office in this state designated by the lender

unless the obligation is transferred under an agreement that

gives the commissioner access to the obligation.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.559. ANNUAL REPORT. (a) Each year, not later than May

1 or a later date set by the commissioner, an authorized lender

shall file with the commissioner a report that contains relevant

information required by the commissioner concerning the lender's

business and operations during the preceding calendar year for

each office of the lender in this state where business is

conducted under this chapter.

(b) A report under this section must be:

(1) under oath; and

(2) in the form prescribed by the commissioner.

(c) A report under this section is confidential.

(d) Annually the commissioner shall prepare and publish a

consolidated analysis and recapitulation of reports filed under

this section.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

Sec. 342.560. CONDUCTING ASSOCIATED BUSINESS. An authorized

lender may conduct business under this chapter in an office,

office suite, room, or place of business in which any other

business is conducted or in combination with any other business

unless the commissioner:

(1) finds after a hearing that the lender's conducting of the

other business in that office, office suite, room, or place of

business has concealed an evasion of this chapter; and

(2) orders the lender in writing to desist from that conduct in

that office, office suite, room, or place of business.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.19(a), eff. Sept.

1, 1999.

SUBCHAPTER M. DEFERRED PRESENTMENT TRANSACTIONS

Sec. 342.601. DEFINITIONS. In this subchapter:

(1) "Lender" means a lender licensed under this chapter.

(2) "Member of the United States military" means:

(A) a member of the armed forces of the United States; or

(B) a member of the Texas National Guard who is called to

federal active duty.

Added by Acts 2005, 79th Leg., Ch.

394, Sec. 1, eff. September 1, 2005.

Sec. 342.602. DISCLOSURES TO MILITARY BORROWERS. Before

engaging in a deferred presentment transaction, a lender shall

provide to a customer who is a member of the United States

military or the member's spouse a written statement that clearly

and conspicuously states that:

(1) the lender is prohibited by law from:

(A) garnishing the wages of any borrower, including a borrower

who is a member of the United States military;

(B) conducting any collection activity against a borrower who

is:

(i) a member of the armed forces of the United States who is

deployed to combat or a combat support posting, for the duration

of the posting;

(ii) a member of the Texas National Guard who is called to

federal active duty, for the duration of the duty;

(iii) the spouse of a person described by Paragraph (i), for the

duration of the posting; or

(iv) the spouse of a person described by Paragraph (ii), for the

duration of the duty; or

(C) from contacting the employer of a member of the United

States military about a deferred presentment debt of the member

or the member's spouse;

(2) the lender shall honor the terms of a repayment agreement

entered into with a member of the United States military or the

member's spouse, including a repayment agreement negotiated

through military counselors or third-party credit counselors; and

(3) the lender shall honor any statement made by a commanding

officer of a member of the United States military declaring any

location where deferred presentment transaction business is to be

conducted by the lender to be a place at which a member of the

United States military or the member's spouse is prohibited from

transacting business.

Added by Acts 2005, 79th Leg., Ch.

394, Sec. 1, eff. September 1, 2005.

Sec. 342.603. PROHIBITED PRACTICES. A lender may not contact

the employer of a member of the United States military about a

deferred presentment debt of the member or the member's spouse.

Added by Acts 2005, 79th Leg., Ch.

394, Sec. 1, eff. September 1, 2005.

Sec. 342.604. MILITARY BORROWER. (a) A lender may not engage

in collection activity against a borrower who is:

(1) a member of the armed forces of the United States who is

deployed to combat or a combat support posting, for the duration

of the posting;

(2) a member of the Texas National Guard who is called to

federal active duty, for the duration of the duty;

(3) the spouse of a person described by Subdivision (1), for the

duration of the posting; or

(4) the spouse of a person described by Subdivision (2), for the

duration of the duty.

(b) A lender may not garnish the wages of a borrower who is a

member of the United States military or the member's spouse.

Added by Acts 2005, 79th Leg., Ch.

394, Sec. 1, eff. September 1, 2005.

Sec. 342.605. REPAYMENT AGREEMENT. With respect to a deferred

presentment transaction, a lender shall honor a repayment

agreement entered into with a borrower who is a member of the

United States military or the member's spouse, including a

repayment agreement negotiated through a military counselor or a

third-party credit counselor.

Added by Acts 2005, 79th Leg., Ch.

394, Sec. 1, eff. September 1, 2005.



CHAPTER 343. HOME LOANS

FINANCE CODE

TITLE 4. REGULATION OF INTEREST, LOANS, AND FINANCED TRANSACTIONS

SUBTITLE B. LOANS AND FINANCED TRANSACTIONS

CHAPTER 343. HOME LOANS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 343.001. DEFINITIONS. In this chapter:

(1) "Bridge loan" means temporary or short-term financing

requiring payment of only interest until the entire unpaid

balance is due.

(2) "Home loan" means a loan that is:

(A) made to one or more individuals for personal, family, or

household purposes; and

(B) secured in whole or part by:

(i) a manufactured home, as defined by Section 347.002, used or

to be used as the borrower's principal residence; or

(ii) real property improved by a dwelling designed for occupancy

by four or fewer families and used or to be used as the

borrower's principal residence.

(3) "Restructure" means a change in the payment schedule or

other terms of a home loan as a result of the borrower's default.

Added by Acts 2001, 77th Leg., ch. 622, Sec. 1, eff. Sept. 1,

2001.

Sec. 343.002. APPLICABILITY. This chapter does not apply to:

(1) a reverse mortgage; or

(2) an open-end account, as defined by Section 301.002.

Added by Acts 2001, 77th Leg., ch. 622, Sec. 1, eff. Sept. 1,

2001.

Sec. 343.003. CONFLICT WITH OTHER PROVISIONS OF TITLE. If this

chapter conflicts with another provision of this title, this

chapter controls.

Added by Acts 2001, 77th Leg., ch. 622, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER B. PROVISIONS RELATING TO HOME LOANS IN GENERAL

Sec. 343.101. REFINANCING. (a) For purposes of this section, a

low-rate home loan is a home loan that at its inception carries

an interest rate two percentage points or more below the yield on

treasury securities having comparable periods of maturity to the

loan maturity, except that if the loan's interest rate is a

discounted introductory rate or a rate that automatically steps

up over time, the fully indexed rate or the fully stepped-up

rate, as appropriate, shall be used instead of the rate at the

loan's inception to determine whether the loan is a low-rate

loan.

(b) A lender may not replace or consolidate a low-rate home loan

directly made by a government or nonprofit lender before the

seventh anniversary of the date of the loan unless the new or

consolidated loan has a lower interest rate and requires payment

of a lesser amount of points and fees than the original loan or

is a restructure to avoid foreclosure.

Added by Acts 2001, 77th Leg., ch. 622, Sec. 1, eff. Sept. 1,

2001.

Sec. 343.104. RESTRICTIONS ON SINGLE PREMIUM CREDIT INSURANCE.

A lender may not offer any individual or group credit life,

disability, or unemployment insurance on a prepaid single premium

basis in conjunction with a home loan unless the following notice

is provided to each applicant for the loan by hand delivery or

mail to the applicant not later than the third business day after

the date the applicant's application for a home loan is received:

INSURANCE NOTICE TO APPLICANT

You may elect to purchase credit life, disability, or involuntary

unemployment insurance in conjunction with this mortgage loan. If

you elect to purchase this insurance coverage, you may pay for it

either on a monthly premium basis or with a single premium

payment at the time the lender closes this loan. If you choose

the single premium payment, the cost of the premium will be

financed at the interest rate provided for in the mortgage loan.

This insurance is NOT required as a condition of closing the

mortgage loan and will be included with the loan only at your

request.

You have the right to cancel this credit insurance once

purchased. If you cancel it within 30 days of the date of your

loan, you will receive either a full refund or a credit against

your loan account. If you cancel this insurance at any other

time, you will receive either a refund or credit against your

loan account of any unearned premium. YOU MUST CANCEL WITHIN 30

DAYS OF THE DATE OF THE LOAN TO RECEIVE A FULL REFUND OR CREDIT.

To assist you in making an informed choice, the following

estimates of premiums are being provided along with an example of

the cost of financing. The examples assume that the term of the

insurance product is ____ years and that the interest rate is

______ percent (a rate that has recently been available for the

type of loan you are seeking). PLEASE NOTE THAT THE ACTUAL LOAN

TERMS YOU QUALIFY FOR MAY VARY FROM THIS EXAMPLE. "Total amount

paid" is the amount that would be paid if you financed only the

total insurance premium for a ___ year period and is equal to the

amount you would have paid if you made all scheduled payments.

This is NOT the total of payments on your loan.

CREDIT LIFE INSURANCE: Estimated premium of $_______

DISABILITY INSURANCE: Estimated premium of $_______

INVOLUNTARY UNEMPLOYMENT INSURANCE: Estimated premium of

$________

TOTAL INSURANCE PREMIUMS: $_______

TOTAL AMOUNT PAID: $_______

Added by Acts 2001, 77th Leg., ch. 622, Sec. 1, eff. Sept. 1,

2001.

Sec. 343.105. NOTICE OF PENALTIES FOR MAKING FALSE OR MISLEADING

WRITTEN STATEMENT. (a) A lender, mortgage banker, or licensed

mortgage broker shall provide to each applicant for a home loan a

written notice at closing.

(b) The notice must:

(1) be provided on a separate document;

(2) be in at least 14-point type; and

(3) have the following or substantially similar language:

"Warning: Intentionally or knowingly making a materially false or

misleading written statement to obtain property or credit,

including a mortgage loan, is a violation of Section 32.32, Texas

Penal Code, and, depending on the amount of the loan or value of

the property, is punishable by imprisonment for a term of 2 years

to 99 years and a fine not to exceed $10,000.

"I/we, the undersigned home loan applicant(s), represent that

I/we have received, read, and understand this notice of penalties

for making a materially false or misleading written statement to

obtain a home loan.

"I/we represent that all statements and representations contained

in my/our written home loan application, including statements or

representations regarding my/our identity, employment, annual

income, and intent to occupy the residential real property

secured by the home loan, are true and correct as of the date of

loan closing."

(c) On receipt of the notice, the loan applicant shall verify

the information and execute the notice.

(d) The failure of a lender, mortgage banker, or licensed

mortgage broker to provide a notice complying with this section

to each applicant for a home loan does not affect the validity or

enforceability of the home loan by any holder of the loan.

Added by Acts 2007, 80th Leg., R.S., Ch.

285, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. HIGH-COST HOME LOANS

Sec. 343.201. DEFINITIONS. In this subchapter:

(1) "High-cost home loan" means a loan that:

(A) is made to one or more individuals for personal, family, or

household purposes;

(B) is secured in whole or part by:

(i) a manufactured home, as defined by Section 347.002, used or

to be used as the borrower's principal residence; or

(ii) real property improved by a dwelling designed for occupancy

by four or fewer families and used or to be used as the

borrower's principal residence;

(C) has a principal amount equal to or less than one-half of the

maximum conventional loan amount for first mortgages as

established and adjusted by the Federal National Mortgage

Association;

(D) is not:

(i) a reverse mortgage; or

(ii) an open-end account, as defined by Section 301.002; and

(E) is a credit transaction described by 12 C.F.R. Section

226.32, as amended, except that the term includes a residential

mortgage transaction, as defined by 12 C.F.R. Section 226.2, as

amended, if the total loan amount is $20,000 or more and:

(i) the annual percentage rate exceeds the rate indicated in 12

C.F.R. Section 226.32(a)(1)(i), as amended; or

(ii) the total points and fees payable by the consumer at or

before loan closing will exceed the amount indicated in 12 C.F.R.

Section 226.32(a)(1)(ii), as amended.

(2) "Points and fees" has the meaning assigned by 12 C.F.R.

Section 226.32(b), as amended.

Added by Acts 2001, 77th Leg., ch. 622, Sec. 1, eff. Sept. 1,

2001.

Sec. 343.202. BALLOON PAYMENT. A high-cost home loan may not

contain a provision for a scheduled payment that is more than

twice as large as the average of earlier scheduled monthly

payments, unless the balloon payment becomes due not less than 60

months after the date of the loan. This prohibition does not

apply if the payment schedule is adjusted to account for the

seasonal or otherwise irregular income of the borrower or if the

loan is a bridge loan in connection with the acquisition or

construction of a dwelling intended to become the borrower's

principal dwelling.

Added by Acts 2001, 77th Leg., ch. 622, Sec. 1, eff. Sept. 1,

2001.

Sec. 343.203. NEGATIVE AMORTIZATION. A high-cost home loan may

not provide for a payment schedule with regular periodic payments

that cause the principal balance to increase, except that this

section does not prohibit negative amortization as a consequence

of a temporary forbearance, bridge loan, or restructure sought by

the borrower.

Added by Acts 2001, 77th Leg., ch. 622, Sec. 1, eff. Sept. 1,

2001.

Sec. 343.204. CONSIDERATION OF OBLIGOR'S PAYMENT ABILITY. (a)

In this section, "obligor" means a person obligated to pay a

loan, including a borrower, cosigner, or guarantor. If more than

one person is obligated to pay a loan, the term refers to those

persons collectively.

(b) A lender may not engage in a pattern or practice of

extending credit to consumers under high-cost home loans based on

the consumers' collateral without regard to the obligor's

repayment ability, including the obligor's current and expected

income, current obligations, employment status, and other

financial resources, other than the obligor's equity in the

dwelling that secures repayment of the loan.

Added by Acts 2001, 77th Leg., ch. 622, Sec. 1, eff. Sept. 1,

2001.

Sec. 343.205. PREPAYMENT PENALTIES PROHIBITED. A lender may not

make a high-cost home loan containing a provision for a

prepayment penalty.

Added by Acts 2001, 77th Leg., ch. 622, Sec. 1, eff. Sept. 1,

2001.

Sec. 343.206. CHARGE PROHIBITED FOR PRODUCT OR SERVICE NOT

RECEIVED. A lender, in connection with a high-cost home loan,

may not charge a borrower an amount for a service or product if

the borrower does not receive the service or product.

Added by Acts 2003, 78th Leg., ch. 1207, Sec. 3, eff. Sept. 13,

2003.



CHAPTER 345. RETAIL INSTALLMENT SALES

FINANCE CODE

TITLE 4. REGULATION OF INTEREST, LOANS, AND FINANCED TRANSACTIONS

SUBTITLE B. LOANS AND FINANCED TRANSACTIONS

CHAPTER 345. RETAIL INSTALLMENT SALES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 345.001. DEFINITIONS. In this chapter:

(1) "Credit card issuer" means a person who issues an

identification device, including a card or plate, that is used to

obtain goods or services under a retail credit card arrangement,

other than a person who is:

(A) a bank, savings association, or credit union;

(B) licensed to do business under Chapter 342; or

(C) regularly and principally engaged in the business of lending

money for personal, family, or household purposes.

(2) "Holder" means:

(A) for a retail installment contract:

(i) the retail seller of the goods or services under the

contract if the contract or the outstanding balance under the

contract has not been sold or otherwise transferred; or

(ii) if the contract or the outstanding balance under the

contract has been sold or otherwise transferred, the person to

whom it was transferred;

(B) for a retail charge agreement:

(i) the retail seller of the goods or services under the retail

charge agreement if the agreement or the outstanding balance

under the agreement has not been sold or otherwise transferred;

or

(ii) if the agreement or the outstanding balance under the

agreement has been sold or otherwise transferred, the person to

whom it was sold or otherwise transferred; or

(C) for a retail credit card arrangement, the credit card issuer

under the arrangement.

(3) "Retail buyer" means a person who:

(A) purchases or agrees to purchase goods from a retail seller;

or

(B) obtains services from a retail seller or agrees to have

services furnished by a retail seller.

(4) "Retail charge agreement" means one or more instruments that

prescribe the terms of retail installment transactions that may

be made under the agreement from time to time and under which a

time price differential is computed on the unpaid balance from

time to time. The term includes an instrument that prescribes the

terms of a retail credit card arrangement.

(5) "Retail credit card arrangement" means an arrangement that

is not regulated under another chapter of this code and under

which:

(A) a retail seller or credit card issuer authorizes a retail

buyer or lessee to use a credit card to purchase or lease goods

or services from:

(i) the seller or issuer, as appropriate;

(ii) a person related to the seller or issuer;

(iii) a person licensed or franchised to do business under the

seller's or issuer's business or trade name or designation; or

(iv) another person authorized to honor the card; and

(B) the debt for the purchase or lease is payable in one or more

installments.

(6) "Retail installment contract" means one or more instruments

entered into in this state that evidence a secured or unsecured

retail installment transaction. The term includes a chattel

mortgage, security agreement, and conditional sale contract and a

document that evidences a bailment or lease described by Section

345.068, but does not include:

(A) an instrument that is a retail charge agreement;

(B) an instrument reflecting a sale under a retail charge

agreement; or

(C) a rental-purchase agreement that complies with Chapter 92,

Business & Commerce Code.

(7) "Retail installment transaction" means a transaction in

which a retail buyer purchases goods or services from a retail

seller under a retail installment contract or retail charge

agreement that provides for a time price differential and under

which the buyer agrees to pay the unpaid balance and the time

price differential in one or more installments. The term includes

a transaction:

(A) made under a retail credit card arrangement; or

(B) for the sale of prepaid funeral benefits regulated under

Chapter 154.

(8) "Retail seller" means a person who regularly and

substantially engages in the business of selling goods or

services to retail buyers, other than the services of a member of

a learned profession not specifically included under Section

345.003(b).

(9) "Time price differential" means the amount paid or payable

for accepting payment in installments for goods or services

purchased, regardless of how the amount is denominated or

expressed. The term includes an amount payable to a holder as

consideration for accepting payment in installments for goods and

services charged under a retail credit card arrangement. The term

does not include an amount charged for insurance premiums,

delinquency charges, attorney's fees, court costs, or official

fees.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.035, eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.17, eff. April 1, 2009.

Sec. 345.002. GOODS. (a) For the purposes of this chapter,

goods are tangible personal property, other than property

described by Subsection (d), that is:

(1) purchased primarily for personal, family, or household use;

and

(2) not purchased for commercial or business use.

(b) "Goods" includes property described by Subsection (a) that

is:

(1) personal property furnished for or used in the

modernization, rehabilitation, repair, alteration, improvement,

or construction of real property that is to become or becomes a

part of the real property regardless of whether the personal

property is severable from the real property;

(2) a structure, other than a mobile home, that is to be used as

a residence;

(3) a boat;

(4) a boat-trailer;

(5) a motor scooter, moped, motorcycle, trailer designed or

intended to be drawn by or to transport a motor scooter, moped,

motorcycle or all-terrain vehicle;

(6) a recreational vehicle designed for temporary living

accommodations and commonly known as a travel trailer;

(7) a camper-type trailer;

(8) a horse trailer; and

(9) a vehicle propelled or drawn exclusively by muscular power.

(c) "Goods" also includes a merchandise certificate or coupon

that is:

(1) issued by a retail seller;

(2) not redeemable in cash; and

(3) to be used in its face amount instead of cash in exchange

for other goods or services sold by the seller.

(d) This chapter does not apply to the sale of:

(1) money;

(2) a vehicle designed to run only on rails or tracks or in the

air; or

(3) a motor vehicle, other than a vehicle included under

Subsection (b), to which Chapter 348 applies or other goods that

are included in a contract under Chapter 348.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.003. SERVICES. (a) For the purposes of this chapter,

services include work, labor, and other services, other than

services described by Subsection (c), that are:

(1) purchased primarily for personal, family, or household use;

and

(2) not purchased for commercial or business use.

(b) "Services" includes work or labor described by Subsection

(a) and that is:

(1) a medical or dental service;

(2) a prepaid funeral benefit regulated under Chapter 154; and

(3) a maintenance or service contract or warranty.

(c) This chapter does not apply to the sale of:

(1) legal services;

(2) services of a professional person licensed by this state,

unless the services are:

(A) provided in connection with the purchase of goods; or

(B) described by Subsection (b)(1) or (2);

(3) services for which the cost is:

(A) set by law; or

(B) filed with or subject to approval by the United States, this

state, or an agency, instrumentality, or subdivision of this

state;

(4) educational services provided by:

(A) an accredited college or university; or

(B) a primary or secondary school providing education required

by this state;

(5) services provided by a kindergarten or nursery school; or

(6) services that are included in a contract under Chapter 348.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.004. CASH PRICE. (a) The cash price in a retail

installment transaction is the price at which the retail seller

would have sold to the retail buyer, and the buyer would have

bought from the seller, the goods or services that are subject to

the transaction if the sale had been a sale for cash.

(b) The cash price may include:

(1) the amount of taxes;

(2) the amount of charges for delivery, installation, servicing,

repair, alteration, or improvement; and

(3) an amount described by Section 345.005(1), (3), (4), or (6)

that is not separately itemized in the retail installment

contract or retail charge agreement.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.005. ITEMIZED CHARGE. An amount charged to a retail

buyer in a retail installment contract or retail charge agreement

is an itemized charge if the amount is not included in the cash

price and is the amount of:

(1) fees prescribed by law for filing, recording, or otherwise

perfecting, releasing, or satisfying a security interest created

in connection with a retail installment transaction or nonfiling

insurance premiums as authorized by Section 345.212;

(2) fees for registration or a certificate of title;

(3) any taxes;

(4) fees or charges prescribed by law and connected with the

sale or inspection of the goods or services subject to the

contract or agreement;

(5) premiums and other charges for insurance authorized by

Subchapter E;

(6) official fees for a construction permit or the filing or

recording of a construction permit;

(7) a documentary fee authorized under Section 345.251; and

(8) in a retail installment transaction involving modernization,

rehabilitation, repair, alteration, improvement, or construction

of real property, reasonable and necessary costs, including

amounts, paid by the holder:

(A) for title insurance or title examination and opinion that

does not exceed the amount set by the commissioner of insurance

for title insurance for the transaction;

(B) to a person who is not a salaried employee of the holder for

an appraisal or inspection or for investigating the credit

standing or creditworthiness of the retail buyer; or

(C) to an attorney who is not a salaried employee of the holder

as a legal fee for the preparation of documents in connection

with the transaction.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.006. TIME PRICE DIFFERENTIAL NOT INTEREST. An amount

of time price differential is not interest.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.007. APPLICABILITY OF CHAPTER. (a) This chapter

applies only to a retail installment transaction.

(b) This chapter does not affect or apply to a loan made or the

business of making loans under other law of this state and does

not affect a rule of law applicable to a retail installment sale

that is not a retail installment transaction.

(c) The provisions of this chapter defining specific rates and

amounts of charges and requiring certain credit disclosures to be

made control over any contrary law of this state respecting those

subjects.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.008. APPLICABILITY OF OTHER STATUTES TO RETAIL

INSTALLMENT TRANSACTION. (a) A loan or interest statute of this

state other than Chapter 303 does not apply to a retail

installment transaction.

(b) Except as provided by this chapter, an applicable statute,

including Title 1, Business & Commerce Code, or a principle

of common law continues to apply to a retail installment

transaction unless it is displaced by this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.009. DISCLOSURE REQUIREMENTS IF CONFLICT WITH FEDERAL

LAW. If a disclosure requirement of this chapter and one of a

federal law, including a regulation or an interpretation of law,

are inconsistent or conflict, federal law controls and the

inconsistent or conflicting disclosures required by this chapter

need not be given.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. RETAIL INSTALLMENT CONTRACT

Sec. 345.051. RETAIL INSTALLMENT CONTRACT GENERAL REQUIREMENTS.

(a) A retail installment contract must be:

(1) in writing;

(2) dated;

(3) signed by the retail buyer; and

(4) completed as to all essential provisions, except as provided

by Section 345.064.

(b) The contract must be designated "Retail Installment

Contract."

(c) The printed or typed part of a retail installment contract,

other than instructions for completion, must be in at least

eight-point type unless a different size of type is required

under this subchapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.052. CONTENTS OF CONTRACT. (a) A retail installment

contract must contain:

(1) the name of the retail seller and the name of the retail

buyer;

(2) the place of business of the retail seller;

(3) the residence or other address of the retail buyer as

specified by the retail buyer;

(4) the cash price;

(5) the amount of the retail buyer's down payment, specifying

the amount paid in money and the amount allowed for goods traded

in; and

(6) each itemized charge.

(b) A charge for insurance authorized under Subchapter E may be

disclosed as provided by that subchapter.

(c) A retail installment contract must reasonably identify the

goods sold or services furnished under the contract. Multiple

items of goods or services may be described in a separate writing

in detail sufficient to identify them.

(d) The contract must contain substantially the following notice

printed or typed in at least 10-point type that is bold-faced,

capitalized, or underlined or otherwise conspicuously set out

from the surrounding written material:

"NOTICE TO THE BUYER. DO NOT SIGN THIS CONTRACT BEFORE YOU READ

IT OR IF IT CONTAINS BLANK SPACES. YOU ARE ENTITLED TO A COPY OF

THE CONTRACT YOU SIGN. UNDER THE LAW YOU HAVE THE RIGHT TO PAY

OFF IN ADVANCE THE FULL AMOUNT DUE AND UNDER CERTAIN CONDITIONS

MAY OBTAIN A PARTIAL REFUND OF THE FINANCE CHARGE. KEEP THIS

CONTRACT TO PROTECT YOUR LEGAL RIGHTS."

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.053. DISCLOSURE OF PROMISE TO COMPENSATE FOR REFERRAL.

(a) A written or oral promise of a retail seller to compensate a

retail buyer for referring customers or prospective customers to

the seller or for referring the seller to customers or

prospective customers must be disclosed in a retail installment

contract if the promise is:

(1) part of the contract;

(2) made to induce the buyer to become a party to the contract;

or

(3) made incidental to negotiations between the seller and the

buyer with respect to the sale of the goods or services that are

the subject of the contract.

(b) A contract that contains a provision required by Subsection

(a) must provide that the amount owed under the contract at any

time is reduced by the amount of compensation owed under the

promise.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.054. TIME PRICE DIFFERENTIAL FOR CONTRACT. A retail

installment contract may provide for:

(1) any amount of time price differential permitted under

Section 345.055, 345.056, 345.057, or 345.058; or

(2) any rate of time price differential not exceeding a yield

permitted under Section 345.055, 345.056, 345.057, or 345.058.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.055. TIME PRICE DIFFERENTIAL FOR CONTRACT PAYABLE IN

EQUAL MONTHLY PAYMENTS. (a) A retail installment contract that

is payable in substantially equal monthly payments beginning one

month after the date of the contract may provide for a time price

differential that does not exceed an add-on charge equal to:

(1) $12 per $100 per year on the part of the principal balance

that is less than or equal to the amount computed under

Subchapter C, Chapter 341, using the reference amount of $500;

(2) $10 per $100 per year on the part of the principal balance

that is more than the amount computed for Subdivision (1) but

less than or equal to the amount computed under Subchapter C,

Chapter 341, using the reference amount of $1,000; and

(3) $8 per $100 per year on the part of the principal balance

that is more than the amount computed for Subdivision (2).

(b) The time price differential is computed on the original

principal balance from the date of the contract until the due

date of the final installment, notwithstanding that the balance

is payable in installments.

(c) If the retail installment contract is payable for a period

that is shorter or longer than a year or is for an amount that is

less or greater than $100, the amount of the maximum time price

differential computed under this section is decreased or

increased proportionately.

(d) For the purpose of a computation under this section, 15 or

more days of a month may be considered a full month.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.056. USE OF OPTIONAL CEILING. As an alternative to the

maximum rate or amount authorized for a time price differential

under Section 345.055 or 345.057, a retail installment contract

may provide for a rate or amount of time price differential that

does not exceed the rate or amount authorized by Chapter 303.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.057. TIME PRICE DIFFERENTIAL FOR OTHER CONTRACTS. A

retail installment contract that is payable other than in

substantially equal successive monthly payments or the first

installment of which is not payable one month from the date of

the contract may provide for a time price differential that does

not exceed an amount that provides the same effective return as

if the contract were payable in substantially equal successive

monthly installments beginning one month from the date of the

contract.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.058. MINIMUM TIME PRICE DIFFERENTIAL FOR CONTRACT.

Notwithstanding Section 345.055, 345.056, or 345.057:

(1) a retail installment contract with an initial principal

balance of $75 or more may provide for a minimum time price

differential that does not exceed $12;

(2) a retail installment contract with an initial principal

balance of more than $25 and less than $75 may provide for a

minimum time price differential that does not exceed $9; and

(3) a retail installment contract with an initial principal

balance of $25 or less may provide for a minimum time price

differential that does not exceed $6.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.059. PRINCIPAL BALANCE COMPUTATION. The principal

balance of a retail installment contract is computed by:

(1) adding the cash price subject to the contract and the total

of the contract's itemized charges, including a documentary fee

authorized under Section 345.251; and

(2) subtracting the amount of the retail buyer's down payment in

money and goods from the amount computed under Subdivision (1).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.060. CHARGES FOR DEFAULT IN PAYMENT OF INSTALLMENT.

(a) A retail installment contract may provide that if an

installment remains unpaid after the 10th day after the maturity

of the installment the retail seller may collect:

(1) a delinquency charge that is not more than five percent of

an installment or $5, whichever is less; or

(2) interest on the amount of the installment accruing after the

maturity of the installment at a rate that does not exceed the

maximum rate authorized for the contract.

(b) Only one delinquency charge may be collected under

Subsection (a) on an installment regardless of the duration of

the default.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.061. CHARGES FOR COLLECTING DEBT. A retail installment

contract may provide for the payment of:

(1) an attorney's reasonable fees if the contract is referred

for collection to an attorney who is not a salaried employee of

the holder; and

(2) court costs and disbursements.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.062. ACCELERATION OF DEBT MATURITY. A retail

installment contract or retail charge agreement may not authorize

the holder to accelerate the maturity of all or a part of the

amount owed under the contract or agreement unless:

(1) the retail buyer is in default in the performance of any of

the buyer's obligations; or

(2) the holder believes in good faith that the prospect of the

buyer's payment or performance is impaired.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.063. REQUIREMENTS FOR CONTRACT THAT IS MORE THAN ONE

DOCUMENT. (a) A retail installment contract may be more than

one document.

(b) One of the retail installment contract documents must:

(1) provide that it applies to purchases of goods or services to

be made by the retail buyer from time to time; and

(2) be signed by the retail buyer.

(c) For each purchase, the document described by Subsection (b)

and a written statement relating to the purchase, including a

sales slip or account book, together must set forth all of the

information required by this subchapter. The document described

by Subsection (a) and the written statement under this subsection

are the retail installment contract.

(d) If the retail seller elects, a written statement described

by Subsection (c) satisfies the statement requirements of Section

345.082 for a purchase to which the statement applies.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.064. COMPLETION OF CONTRACT. (a) A person may not

sign a retail installment contract that contains a blank space

for an item that is an essential provision of the transaction.

(b) If delivery of the goods is not made at the time the

contract is executed, the identifying numbers or marks of the

goods or similar information and the due date of the first

installment may be inserted by the retail seller in the seller's

counterpart of the contract after the contract has been signed by

the retail buyer.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.065. DELIVERY OF COPY OF CONTRACT. The retail seller

shall:

(1) deliver to the retail buyer a copy of the retail installment

contract as accepted by the retail seller; or

(2) mail to the retail buyer at the address shown on the

contract a copy of the retail installment contract as accepted by

the retail seller.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.066. BUYER'S RIGHT TO RESCIND CONTRACT. Until a retail

seller complies with Section 345.065, a retail buyer who has not

received delivery of the goods or services is entitled to:

(1) rescind the contract;

(2) receive a refund of all payments made under or in

contemplation of the contract; and

(3) receive the return of all goods traded in to the seller

under or in contemplation of the contract or, if those goods

cannot be returned, receive the trade-in allowance of those

goods.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.067. BUYER'S ACKNOWLEDGMENT OF DELIVERY OF CONTRACT

COPY. (a) Any retail buyer's acknowledgment of delivery of a

copy of a retail installment contract must:

(1) be in at least 10-point type that is bold-faced,

capitalized, or underlined or otherwise conspicuously set out

from the surrounding written material; and

(2) appear directly above the buyer's signature if the

acknowledgment is contained in the contract.

(b) Any retail buyer's acknowledgment conforming to this section

of the delivery of a copy of the retail installment contract is,

in any action or proceeding:

(1) presumptive proof of the delivery of a copy of the contract

and compliance with any requirement relating to the completion of

the contract before execution of the contract by the buyer; or

(2) conclusive proof of the delivery of a copy of the contract

and compliance with any requirement relating to the completion of

the contract before execution of the contract by the buyer if the

holder purchased the contract without knowledge to the contrary.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.068. BAILMENT OR LEASE AS RETAIL INSTALLMENT

TRANSACTION. A bailment or lease is a retail installment

transaction if the bailee or lessee:

(1) contracts to pay as compensation for the use of goods an

amount that substantially equals or exceeds the value of those

goods; and

(2) on full compliance with the bailment or lease is bound to

become the owner of the goods or has the option to become the

owner of the goods for no or nominal additional consideration.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.069. DEFERMENT OF INSTALLMENT. (a) A holder of a

retail installment contract, on request of the retail buyer, may

agree to defer the scheduled due date of all or part of one or

more installments.

(b) A holder may collect from the retail buyer for deferment of

an installment:

(1) a charge that is a part of the time price differential and

computed on the amount deferred for the period of deferment at

the monthly rate of 15 cents for each $10; and

(2) the amount of the additional cost to the holder for:

(A) premiums for continuing in force any insurance provided for

by the contract; and

(B) additional necessary official fees.

(c) The minimum charge under Subsection (b)(1) is $1.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.070. AMENDMENT OF CONTRACT. (a) On request of the

retail buyer, the holder of a retail installment contract may:

(1) amend the contract to renew, restate, or reschedule the

unpaid balance of the contract; and

(2) collect an amount computed on the principal balance of the

amended contract for the term of the amended contract at the

applicable rate under Section 345.055, 345.056, 345.057, or

345.058.

(b) The principal balance of the amended contract is computed

by:

(1) adding:

(A) the amount of the unpaid balance on the date of the

amendment;

(B) the cost of insurance;

(C) the amount of each additional necessary official fee; and

(D) the amount of each accrued delinquency charge; and

(2) subtracting from the total computed under Subdivision (1) an

amount equal to the minimum refund credit that would be required

under Section 345.075 or 345.076 for prepayment in full on the

date of the amendment.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.071. CONFIRMATION OF AMENDMENT. An amendment to a

retail installment contract must be confirmed in a writing signed

by the retail buyer. The holder shall deliver a copy of the

confirmation to the buyer at the time it is executed.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.072. CONTRACT AFTER AMENDMENT. After amendment a

retail installment contract is the original contract and each

amendment to the original contract.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.073. PREPAYMENT OF CONTRACT. A retail buyer may prepay

the unpaid time balance of a retail installment contract in full

at any time before the contract's final due date.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.074. REFUND CREDIT ON PREPAYMENT. If a retail buyer

prepays a retail installment contract in full or if the holder

demands payment of the unpaid balance of the contract in full

before the contract's final installment is due, the buyer is

entitled to receive a refund credit as provided by Section

345.075 or 345.076, as applicable.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.075. AMOUNT OF REFUND CREDIT FOR MONTHLY INSTALLMENT

CONTRACT. (a) The minimum amount of a refund credit on

prepayment of a contract that is payable in substantially equal

successive monthly installments beginning one month after the

date of the contract is computed by:

(1) subtracting an amount equal to the minimum charge authorized

by this chapter for that contract from the original time price

differential; and

(2) multiplying the amount computed under Subdivision (1) by the

percentage computed by dividing the sum of all of the monthly

balances under the contract's schedule of payments into the sum

of the unpaid monthly balances under the contract's schedule of

payments beginning on:

(A) the first day, after the date of the prepayment or demand

for payment in full, that is the date of a month that corresponds

to the date of the month that the first installment is due under

the contract; or

(B) if the prepayment or demand for payment in full is made

before the first installment date under the contract, the next

monthly anniversary date of the contract occurring after

prepayment or demand.

(b) A refund credit is not required if the amount of the refund

credit is less than $1.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.076. AMOUNT OF REFUND CREDIT FOR OTHER CONTRACTS. The

refund credit on a contract to which Section 345.075 does not

apply shall be computed in a manner proportionate to the method

set out by that section, having due regard for:

(1) the amount of each installment; and

(2) the irregularity of the installment periods.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.077. REINSTATEMENT OF CONTRACT. After a demand for

payment in full under a retail installment contract, the retail

buyer and holder may agree to reinstate the contract and may

amend the contract under Section 345.070.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.078. CONSOLIDATION OF CONTRACTS. (a) If a retail

buyer purchases goods or services in a retail installment

transaction from a retail seller from whom the buyer has

previously purchased goods or services under one or more retail

installment contracts and the amounts under those contracts have

not been paid in full, the seller may consolidate the subsequent

purchase with one or more of the contracts.

(b) If a purchase is consolidated with a retail installment

contract under this section, the retail seller may prepare a

written memorandum of the subsequent purchase instead of

executing a retail installment contract for the purchase.

Sections 345.051, 345.052, 345.053, 345.065, 345.066, and 345.067

do not apply to the memorandum. The seller shall deliver a copy

of the memorandum to the retail buyer before the date on which

the first installment under the consolidated contract is due.

(c) Each subsequent purchase that is consolidated with a retail

installment contract is a separate retail installment contract

under this chapter. The provisions of this chapter relating to a

retail installment contract apply to the subsequent purchase

except as provided by Subsection (b).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.079. ALLOCATION OF PAYMENTS ON CONSOLIDATION OF

CONTRACTS. (a) If a subsequent purchase is consolidated with a

contract and the retail seller retains title or takes a security

interest, including a lien, in any of the goods purchased under

one of the contracts:

(1) the total of all payments made before the subsequent

purchase is considered to have been applied to the previous

purchases; and

(2) each payment made on the consolidated contract after the

subsequent purchase is considered to be allocated to each

purchase in the same ratio as the original cash price of the

purchase bears to the total of the original cash prices of all

purchases under the contract.

(b) All of a down payment on a subsequent purchase shall be

allocated to that purchase.

(c) If the amount of installment payments is increased after a

subsequent purchase, the retail seller may elect to allocate:

(1) an amount of the payment equal to the original periodic

payment to the previous purchase; and

(2) the remainder of the payment to the subsequent purchase.

(d) This section does not apply if the previous and subsequent

purchases involve:

(1) goods, including equipment or parts, attached or affixed to

goods previously purchased and for which full payment has not

been made; or

(2) services rendered by the retail seller at the retail buyer's

request in connection with goods described by Subdivision (1).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.080. OBLIGATION UNDER MORE THAN ONE CONTRACT. (a) A

retail seller may not induce a person or a husband and wife to

become obligated at substantially the same time under more than

one retail installment contract with the same seller for the

deliberate purpose of obtaining a greater amount of time price

differential than is permitted under this chapter for one retail

installment contract.

(b) A contract made by a retail buyer and retail seller after

the 30th day after the date of a contract between that buyer and

seller is presumed not to violate this section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.081. CERTIFICATE OF COMPLETION OR SATISFACTION OF

CONTRACT. (a) A retail seller who has entered into a retail

installment transaction under a retail installment contract to

perform services or install goods for the modernization,

rehabilitation, repair, alteration, improvement, or construction

of improvements on real property shall obtain a certificate of

completion or certificate of satisfaction signed by the retail

buyer when all of the services have been performed or goods have

been installed as required under the contract. A certificate is

required regardless of whether a guaranty or warranty of the

services or goods remains in force.

(b) A certificate of completion or certificate of satisfaction

must be a separate writing and must have at the top in at least

10-point type that is bold-faced, capitalized, or underlined or

otherwise conspicuously set out from the surrounding written

material:

WARNING TO BUYER--DO NOT SIGN THIS CERTIFICATE UNTIL ALL SERVICES

HAVE BEEN SATISFACTORILY PERFORMED AND MATERIALS SUPPLIED OR

GOODS RECEIVED AND FOUND SATISFACTORY.

(c) The retail seller shall keep the signed certificate or a

copy of the signed certificate until the second anniversary of

the date of the certificate's execution.

(d) If performance of the services or installation of the goods

required by the retail installment contract is not complete, a

retail seller may not knowingly:

(1) induce a retail buyer to sign a certificate; or

(2) take or accept from the retail buyer an executed

certificate.

(e) Execution of a certificate by the retail buyer is not a

waiver of any guaranty or warranty made by the retail seller or a

manufacturer or supplier.

(f) A retail buyer's failure or refusal to execute a

certificate, without good cause, does not affect the validity of

the retail installment contract.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.082. STATEMENT OF PAYMENTS AND AMOUNT DUE UNDER

CONTRACT. (a) On written request of a retail buyer, the holder

of a retail installment contract shall give or send to the buyer

a written statement of the dates and amounts of installment

payments and the total amount unpaid under the contract.

(b) A retail buyer is entitled to one statement without charge

during a six-month period. The charge for each additional

requested statement during the period may not exceed $1.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.083. RECEIPT FOR CASH PAYMENT. A holder of a retail

installment contract shall give to the retail buyer a written

receipt for each cash payment.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. RETAIL CHARGE AGREEMENT

Sec. 345.101. MAKING RETAIL CHARGE AGREEMENT. On the request of

a retail buyer or prospective buyer, a retail seller or credit

card issuer may establish a retail charge agreement.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.102. AGREEMENT GENERAL REQUIREMENTS. (a) A retail

charge agreement must be in writing and signed by the retail

buyer.

(b) An agreement must contain substantially the following notice

printed or typed in at least 10-point type that is bold-faced,

capitalized, underlined, or otherwise conspicuously set out from

the surrounding written material:

"NOTICE TO THE BUYER--DO NOT SIGN THIS AGREEMENT BEFORE YOU READ

IT OR IF IT CONTAINS BLANK SPACES. YOU ARE ENTITLED TO A COPY OF

THE AGREEMENT YOU SIGN. KEEP THIS AGREEMENT TO PROTECT YOUR LEGAL

RIGHTS."

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.103. TIME PRICE DIFFERENTIAL FOR AGREEMENT. (a)

Notwithstanding any other law a retail charge agreement may

provide for a time price differential for the payment in

installments under the agreement.

(b) The time price differential may not be more than the amount

computed on the unpaid amount under the retail charge agreement

at a rate equal to:

(1) 15 cents per $10 per month on the part of the unpaid balance

that is equal to or less than the amount computed under

Subchapter C, Chapter 341, using the reference amount of $500;

and

(2) 10 cents per $10 per month on the part of the unpaid balance

that is more than the amount computed for Subdivision (1).

(c) If the amount computed under Subsection (b) for any month

for which a balance is due is less than 75 cents, the time price

differential for that month may be 75 cents.

(d) If the period between installment payments is not a month,

the time price differential shall be computed proportionately.

(e) The time price differential may be computed for all unpaid

balances within a $10 range by applying the amount of the time

price differential for the median amount within the range to

those unpaid balances.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.104. USE OF OPTIONAL CEILING. (a) As an alternative

to the maximum rate or amount authorized for a time price

differential under Section 345.103, a retail charge agreement may

provide for a rate or amount of time price differential that does

not exceed the rate or amount authorized by Chapter 303.

(b) The provisions of Chapter 303 applicable to open-end

accounts apply to a retail charge agreement to which this section

applies.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 2.16, eff. September 1, 2005.

Sec. 345.105. CHARGES FOR COLLECTION OF PAYMENT OF AGREEMENT. A

retail charge agreement may provide for the payment of:

(1) an attorney's reasonable fee if the agreement is referred

for collection to an attorney who is not a salaried employee of

the holder; and

(2) court costs and disbursements.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.106. PROCESSING FEE FOR RETURNED CHECK. A retail

charge agreement may provide that the holder of the agreement

may:

(1) charge the retail buyer, on return of a dishonored check

given in payment under the agreement, a reasonable processing fee

that is not more than $15; and

(2) add the fee to the unpaid balance under the agreement.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.107. PROHIBITED FEES. An annual, membership, or

participation fee may not be charged to or collected from a

retail buyer in connection with a retail charge agreement.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.108. PROHIBITION ON SIGNING OF AGREEMENT WITH BLANK

SPACES. A retail buyer may not sign a retail charge agreement

that contains blank spaces.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.109. DELIVERY OF COPY OF AGREEMENT. (a) A retail

seller or credit card issuer shall deliver or mail a copy of the

executed retail charge agreement to the retail buyer before the

date on which the first payment under the agreement is due.

(b) If a copy of the retail charge agreement is not retained by

the retail seller, a notation in the seller's permanent record

showing that the agreement was mailed and the date of mailing is

presumptive proof of the mailing.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.110. BUYER'S ACKNOWLEDGMENT OF DELIVERY OF AGREEMENT

COPY. (a) Any retail buyer's acknowledgment of delivery of a

copy of a retail charge agreement that is contained in the body

of the agreement must:

(1) be in at least 10-point type that is bold-faced,

capitalized, or underlined or otherwise conspicuously set out

from the surrounding written material; and

(2) appear directly above the buyer's signature.

(b) A retail buyer's acknowledgment, conforming to this section,

of delivery of a copy of the agreement is, in an action or

proceeding, presumptive proof that:

(1) the copy was delivered to the buyer; and

(2) the agreement did not contain a blank space when it was

signed by the buyer.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.111. STATEMENT OF CASH PRICE. The cash price in a

retail installment transaction under a retail charge agreement

shall be stated in a sales slip or other memorandum furnished by

a retail seller to a retail buyer under or in connection with the

agreement.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.112. AGREEMENT BALANCE STATEMENT. (a) At the end of

each statement period of a retail charge agreement in which an

unpaid balance exists, the retail seller shall provide to the

retail buyer a statement of the unpaid balance.

(b) The statement must set out that the retail buyer at any time

may pay all or any part of the unpaid balance.

(c) In this section, "statement period" means a monthly period,

which is not required to be a calendar month. The term may

include a regular period, other than a monthly period, to which

the retail charge agreement parties agree in writing.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.113. COMPLIANCE WITH FEDERAL LAW CONSIDERED COMPLIANCE

WITH CHAPTER'S DISCLOSURE REQUIREMENTS. A retail charge

agreement that complies with the applicable disclosure provisions

of the Consumer Credit Protection Act (15 U.S.C. Section 1601 et

seq.) is considered to comply with the disclosure requirements of

Section 345.112.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. MARKET COMPETITIVE RATE CEILING

Sec. 345.153. PUBLICATION AND EFFECTIVE DATE OF CEILING. The

commissioner shall send to the secretary of state the market

competitive rate ceiling determined under Section 345.152 for

publication in the first publication of the Texas Register after

September 1 of each year. The market competitive rate ceiling

takes effect on the following October 1.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.155. TIME PRICE DIFFERENTIAL COMPUTATION AND AMOUNT.

(a) A time price differential authorized under this subchapter

shall be computed using the average daily balance method.

(b) If the amount of a time price differential otherwise

authorized under this subchapter for a billing cycle in which a

balance is due is less than 75 cents a month, the holder may

charge an amount that does not exceed 75 cents a month.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.156. WHEN CHARGING OF TIME PRICE DIFFERENTIAL

PROHIBITED. A time price differential may not be charged for a

billing cycle of a retail charge agreement that provides for a

time price differential under this subchapter if:

(1) the payments received for the agreement and amounts credited

during the billing cycle that are attributable to amounts

included in the balance owed at the end of the preceding billing

cycle equal or exceed the balance owed under the agreement at the

end of the preceding billing cycle; or

(2) a balance is not owed at the end of the preceding billing

cycle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.157. DELINQUENCY CHARGE. (a) A retail charge

agreement that implements the market competitive rate ceiling may

provide for the payment of:

(1) a delinquency charge on each installment that is in default

for a period that is longer than 21 days;

(2) an attorney's reasonable fee if the agreement is referred

for collection to an attorney who is not a salaried employee of

the holder; and

(3) court costs and disbursements.

(b) The amount of a delinquency charge may not exceed $15.

(c) Only one delinquency charge may be collected on an

installment regardless of the duration of the default.

(d) The holder shall remit 50 cents of each delinquency charge

in excess of $10 collected under this section to the comptroller,

in the time and manner established by the comptroller, for

deposit to the credit of an account in the general revenue fund.

One-half of the money in the account may be appropriated only to

finance research conducted by the finance commission under

Section 11.305 and the other one-half of the money in the account

may be appropriated only to finance educational activities and

counseling services under Section 394.001.

(e) A customer's monthly statement must contain the following

notice printed or typed in at least 10-point type that is

boldfaced, capitalized, underlined, or otherwise conspicuously

set out from the surrounding written material: "A DELINQUENCY

CHARGE OF $15 MAY BE ASSESSED FOR A PAYMENT THAT IS IN DEFAULT

FOR A PERIOD THAT IS LONGER THAN 21 DAYS."

(f) If the commissioner determines that a retail seller or

creditor that was operating under this subchapter on September 1,

1999, and that charges a delinquency charge in excess of $10,

moved its credit operations out of this state after September 1,

1999, in a manner that results in the retail seller's or

creditor's retail charge agreements not being subject to this

subchapter, the commissioner shall collect from the retail seller

or creditor an amount equal to 25 cents for each delinquency

charge in excess of $10 collected during the 12-month period

preceding the date of the move.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1348, Sec. 4, eff. Sept. 1,

1999.

Sec. 345.158. RETAIL CHARGE AGREEMENT TO WHICH SUBCHAPTER DOES

NOT APPLY. This subchapter does not apply to a retail charge

agreement that:

(1) is a home solicitation transaction that is subject to

Chapter 601, Business & Commerce Code;

(2) is secured by a lien on the obligor's homestead; and

(3) provides for credit that is extended by the retail seller or

the seller's owner, subsidiary, or corporate affiliate.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.18, eff. April 1, 2009.

SUBCHAPTER E. INSURANCE

Sec. 345.201. PROPERTY INSURANCE. (a) A holder may request or

require a retail buyer to insure the property purchased or

improved under a retail installment transaction, including the

purchase of title insurance on real property that is involved in

the retail installment contract or retail charge agreement and

that is subject to a security interest of the holder, including a

lien.

(b) If the property is a boat that may be enrolled or licensed

as a yacht with the United States Coast Guard and subject to the

maritime laws of the United States, a holder may also require a

retail buyer to provide in connection with the boat:

(1) protection and indemnity insurance;

(2) longshoremen's and harbor worker's compensation insurance;

and

(3) medical payments insurance.

(c) The insurance and the premiums or charges for the insurance

must bear a reasonable relationship to:

(1) the amount, term, and conditions of the retail installment

contract or retail charge agreement;

(2) the existing hazards or risk of loss, damage, or

destruction; or

(3) the potential liability.

(d) The insurance may not:

(1) cover unusual or exceptional risks; or

(2) provide coverage not ordinarily included in policies issued

to the public.

(e) The holder may include the cost of insurance provided under

this section as a separate charge in the contract or agreement.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.202. CREDIT LIFE, CREDIT HEALTH AND ACCIDENT, AND

CREDIT INVOLUNTARY UNEMPLOYMENT INSURANCE. (a) As additional

protection for the contract or agreement, a holder may:

(1) request or require a retail buyer to provide credit life

insurance and credit health and accident insurance; and

(2) request or allow a retail buyer to provide credit

involuntary unemployment insurance.

(b) A holder may include the cost of insurance provided under

Subsection (a) as a separate charge in the contract or agreement.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.203. MAXIMUM AMOUNT OF INSURANCE COVERAGE. (a) At any

time the total amount of the policies of credit life insurance in

force on one retail buyer on one retail installment contract or

retail charge agreement may not exceed:

(1) the total amount repayable under the contract or agreement;

and

(2) the greater of the scheduled or actual amount of unpaid

indebtedness if the indebtedness is repayable in substantially

equal installments.

(b) At any time the total amount of the policies of credit

health and accident insurance or credit involuntary unemployment

insurance in force on one retail buyer on one retail installment

contract or retail charge agreement may not exceed the total

amount repayable under the contract or agreement, and the amount

of each periodic indemnity payment may not exceed the scheduled

periodic payment on the indebtedness.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.204. INSURANCE STATEMENT. (a) If insurance is

required in connection with a retail installment contract or

retail charge agreement, the holder shall give to the retail

buyer a statement that clearly and conspicuously states that:

(1) insurance is required in connection with the contract or

agreement; and

(2) the buyer as an option may furnish the insurance through:

(A) an existing policy of insurance owned or controlled by the

buyer; or

(B) an insurance policy obtained from an insurance company

authorized to do business in this state.

(b) If requested or required insurance is sold or obtained by

the holder and the retail installment contract or retail charge

agreement includes a premium or rate of charge that is not fixed

or approved by the commissioner of insurance, the holder shall

deliver or mail to the retail buyer a written statement that

includes that fact.

(c) A statement under Subsection (a) or (b) may be provided with

or as part of the retail installment contract or the retail

charge agreement, as appropriate, or separately.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.205. INSURANCE MAY BE FURNISHED BY BUYER. (a) If

insurance is requested or required in connection with a retail

installment contract or retail charge agreement and the retail

installment contract or retail charge agreement includes a

premium or rate of charge that is not fixed or approved by the

commissioner of insurance, the retail buyer is entitled to

furnish the insurance coverage not later than the 10th day after

the date of the contract or agreement or the delivery or mailing

of the written statement required under Section 345.204, as

appropriate, through:

(1) an existing insurance policy owned or controlled by the

buyer; or

(2) an insurance policy obtained from an insurance company

authorized to do business in this state.

(b) When a retail installment contract or retail charge

agreement is executed, the retail buyer is entitled to purchase

the insurance described by Section 345.201, 345.202, or 345.207

and select:

(1) the agent or broker; and

(2) an insurance company acceptable to the holder.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.206. BUYER'S FAILURE TO PROVIDE EVIDENCE OF INSURANCE.

(a) If the retail buyer fails to present to the holder

reasonable evidence that the buyer has obtained or maintained a

coverage required by the retail installment contract or retail

charge agreement, the holder may:

(1) obtain substitute insurance coverage that is substantially

equivalent to or more limited than the coverage required; and

(2) add the amount of the premium advanced for the substitute

coverage to the unpaid balance of the contract or agreement.

(b) Substitute insurance coverage under Subsection (a)(1):

(1) may be limited to coverage only of the interest of the

holder or the interest of the holder and the buyer; and

(2) must be written at lawful rates and in accordance with the

Insurance Code by a company authorized to do business in this

state.

(c) If substitute insurance is obtained by the holder under

Subsection (a), the amendment adding the premium or rescheduling

the contract is not required to be signed by the retail buyer.

The holder shall deliver to the buyer or send to the buyer's most

recent address shown in the records of the holder specific

written notice that the holder has obtained substitute insurance.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.207. CHARGES FOR OTHER INSURANCE INCLUDED IN RETAIL

INSTALLMENT CONTRACT. A retail buyer and retail seller may agree

in a retail installment contract to include charges for insurance

coverage that is:

(1) for risk of loss or liability reasonably related to:

(A) the goods or services sold;

(B) the anticipated use of the goods or services sold; or

(C) goods or services that:

(i) are related to the goods or services sold; and

(ii) may be insured with the goods and services sold;

(2) written on policies or endorsement forms prescribed or

approved by the commissioner of insurance; and

(3) ordinarily offered in policies or endorsements offered to

the public.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.208. REQUIREMENTS FOR INCLUDING INSURANCE CHARGE IN

CONTRACT OR AGREEMENT. (a) For insurance to be included as an

itemized charge in a retail installment contract or a retail

charge agreement:

(1) the insurance must be written:

(A) at lawful rates;

(B) in accordance with the Insurance Code; and

(C) by a company authorized to do business in this state; and

(2) the disclosure requirements of this section must be

satisfied.

(b) If the insurance is described by Section 345.201, 345.202,

or 345.207, the retail installment contract or retail charge

agreement, or a separate written statement or specimen copy of a

certificate or policy of insurance that is given to the retail

buyer, must identify the:

(1) type of the coverage;

(2) term of the coverage; and

(3) amount of the premium for the coverage.

(c) If the insurance is described by Section 345.207, the retail

installment contract must also clearly indicate that the coverage

is optional.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.209. DELIVERY OF INSURANCE DOCUMENT TO BUYER. A holder

who obtains insurance shall, not later than the 45th day after

the date of the delivery of goods or the furnishing of services

under a retail installment contract or retail charge agreement,

deliver, mail, or cause to be mailed to the retail buyer at the

buyer's address specified in the contract or agreement a policy

or certificate of insurance that clearly sets forth:

(1) the amount of the premium;

(2) the kind of insurance provided;

(3) the coverage of the insurance; and

(4) all terms, including options, limitations, restrictions, and

conditions, of the policy.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.210. HOLDER'S DUTY IF INSURANCE IS ADJUSTED OR

TERMINATED. (a) If insurance for which a charge is included in

or added to a retail installment contract or retail charge

agreement is canceled, adjusted, or terminated, the holder shall,

at the holder's option:

(1) apply the amount of the refund for unearned insurance

premiums received by the holder to replace required insurance

coverage; or

(2) credit the refund to the final maturing installments of the

retail installment contract or retail charge agreement.

(b) If the amount to be applied or credited under Subsection (a)

is more than the amount unpaid on the retail installment contract

or retail charge agreement, the holder shall refund to the retail

buyer the difference between those amounts.

(c) A cash refund is not required under this section if the

amount of the refund is less than $1.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.211. GAIN OR ADVANTAGE FROM INSURANCE NOT ADDITIONAL

CHARGE. Any gain or advantage to the holder or the holder's

employee, officer, director, agent, general agent, affiliate, or

associate from insurance or the provision or sale of insurance

under this subchapter is not an additional charge or additional

time price differential in connection with a retail installment

contract or retail sales agreement made under this chapter except

as specifically provided by this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.212. NONFILING INSURANCE. (a) Instead of charging

fees for the filing, recording, and releasing of documents for

the perfection of a security interest created in connection with

a retail installment transaction, the holder may include in the

retail installment contract or retail charge agreement a charge

for a nonfiling insurance premium.

(b) The amount of a charge under Subsection (a) may not exceed

the amount of fees authorized for filing and recording an

original financing statement in the standard form prescribed by

the secretary of state.

(c) A holder may receive a charge authorized by this section

only if the holder purchases nonfiling insurance in connection

with the retail installment transaction.

(d) A holder is not required to furnish to a retail buyer a

policy or certificate of insurance evidencing nonfiling

insurance.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.213. INCLUSION OF INSURANCE PREMIUMS. A retail seller

may include any type of insurance premium in the billing of its

accounts if:

(1) a charge, other than the premium, is not made to the retail

buyer in connection with that inclusion; and

(2) a charge is not made and a premium is not charged under a

retail credit agreement when there is no monthly balance or the

monthly balances are paid in full.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.214. ADDING TO RETAIL INSTALLMENT CONTRACT PREMIUMS FOR

INSURANCE ACQUIRED AFTER TRANSACTION. (a) A retail buyer and

holder may agree to add to the unpaid balance of a retail

installment contract premiums for insurance policies covering

goods or services sold in a prior retail installment transaction

under the contract or goods or services related to those goods or

services, including premiums for the renewal of a policy included

in the contract.

(b) A policy of insurance described by Subsection (a) must

comply with the applicable requirements of Sections 345.201,

345.203, 345.207, and 345.208.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.215. EFFECT OF ADDING PREMIUM TO CONTRACT OR AGREEMENT.

(a) If a premium is added to the unpaid balance of a retail

installment contract under Section 345.206 or 345.214, the rate

of time price differential agreed to in the retail installment

contract remains in effect and shall be applied to the new unpaid

balance or the contract may be rescheduled in accordance with

Section 345.070.

(b) If a premium is added under a retail charge agreement, the

premium shall be added to the unpaid balance under the agreement.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. SPECIAL FEES AND FINANCE RATES

Sec. 345.251. DOCUMENTARY FEE FOR CERTAIN VEHICLES. (a) A

retail seller may charge a documentary fee for services rendered

to, for, or on behalf of a retail buyer in preparing, handling,

and processing documents relating to, and closing a retail

installment transaction involving, a motorcycle, motor-driven

cycle, moped, all-terrain vehicle, boat, boat motor, boat

trailer, or towable recreational vehicle.

(b) If a documentary fee is charged under this section the fee:

(1) must be charged to cash buyers and credit buyers;

(2) may not exceed $50; and

(3) must be disclosed on the retail installment contract as a

separate itemized charge.

(c) A preliminary work sheet on which a sale price is computed

and that is shown to the retail buyer, an order from the buyer,

or a retail installment contract must include in reasonable

proximity to the place on the document where the documentary fee

is disclosed:

(1) the amount of the fee; and

(2) the following notice in type that is bold-faced,

capitalized, or underlined or otherwise conspicuously set out

from the surrounding written material:

"A DOCUMENTARY FEE IS NOT AN OFFICIAL FEE. A DOCUMENTARY FEE IS

NOT REQUIRED BY LAW, BUT MAY BE CHARGED TO BUYERS FOR HANDLING

DOCUMENTS AND PERFORMING SERVICES RELATING TO THE CLOSING OF A

SALE. A DOCUMENTARY FEE MAY NOT EXCEED $50. THIS NOTICE IS

REQUIRED BY LAW."

(d) If the language primarily used in an oral sales presentation

is not the same as the language in which the retail installment

contract is written, the retail seller shall furnish to the

retail buyer a written statement containing the notice set out in

Subsection (c) in the language primarily used in the oral sales

presentation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.252. TIME PRICE DIFFERENTIAL FOR CERTAIN PREPAID

FUNERAL BENEFITS. Prepaid funeral benefits regulated under

Chapter 154 may be financed only at rates authorized by Chapter

303.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.253. TIME PRICE DIFFERENTIAL FOR MEDICAL AND DENTAL

SERVICES. Medical or dental services may be financed only at

rates authorized by Chapter 303.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER G. ACQUISITION OF CONTRACT, AGREEMENT, OR BALANCE

Sec. 345.301. AUTHORITY TO ACQUIRE. Notwithstanding any other

law, a person may acquire a retail installment contract or retail

charge agreement or an outstanding balance under a contract or

agreement from another person on the terms, including the price,

to which they agree.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.302. LACK OF NOTICE DOES NOT AFFECT VALIDITY AS TO

CERTAIN CREDITORS. Notice to a retail buyer of an assignment or

negotiation of a retail installment contract or retail charge

agreement or an outstanding balance under a contract or agreement

or a requirement that the retail seller be deprived of dominion

over payments on a contract or agreement or over the goods if

returned to or repossessed by the seller is not necessary for a

written assignment or negotiation of the contract or agreement or

an outstanding balance under the contract or agreement to be

valid as against a creditor, subsequent purchaser, pledgee,

mortgagee, or lien claimant of the seller.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.303. PAYMENT BY BUYER. Unless a retail buyer has

notice of the assignment or negotiation of the buyer's retail

installment contract or retail charge agreement or an outstanding

balance under the contract or agreement, a payment by the buyer

to the holder last known to the buyer is binding on all

subsequent holders.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.304. PRESERVATION OF BUYER'S RIGHT OF ACTION OR

DEFENSE. (a) A right of action or defense of a retail buyer

arising out of a retail installment transaction is not affected

by the negotiation of the retail installment contract or retail

charge agreement to a third party except as authorized by other

law and the third party:

(1) acquires the contract relying in good faith on a certificate

of completion or certificate of satisfaction, if required by

Section 345.081;

(2) gives notice of the negotiation to the buyer under

Subsection (b); and

(3) does not receive from the buyer, before the 31st day after

the day on which that notice is mailed, written notice of a fact

that gives rise to a claim or defense of the buyer.

(b) A notice of negotiation must:

(1) be in writing addressed to the retail buyer at the address

shown on the contract;

(2) identify the contract;

(3) state the names and addresses of the retail seller and

retail buyer;

(4) describe the goods or services;

(5) state the time balance and a description of the payment

schedule; and

(6) contain the following warning in at least 10-point type that

is bold-faced, capitalized, or underlined or otherwise

conspicuously set out from the surrounding written material:

ARE THE TERMS OF THE CONTRACT DESCRIBED ABOVE CORRECT AND ARE YOU

SATISFIED WITH THE GOODS OR SERVICES FURNISHED? IF NOT, YOU

SHOULD NOTIFY US GIVING DETAILS WITHIN 30 DAYS FROM THE DATE THE

ABOVE NOTICE WAS MAILED.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER H. OTHER PROVISIONS APPLICABLE TO CONTRACTS AND

AGREEMENTS

Sec. 345.351. REGISTRATION OF HOLDER. (a) A holder who is not

an authorized lender under Chapter 342 or a credit union shall:

(1) register with the Office of Consumer Credit Commissioner;

and

(2) pay an annual fee of $10 for each location at which a retail

installment transaction is originated, serviced, or collected.

(b) The finance commission by rule may establish procedures to

facilitate the registration and collection of fees under this

section, including rules staggering throughout the year the dates

on which fees are due.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 96, eff. Sept. 1,

2001.

Sec. 345.352. SELLER'S PROMISE TO PAY OR TENDER OF CASH TO BUYER

AS PART OF TRANSACTION. A retail seller may not promise to pay,

pay, or otherwise tender cash to a retail buyer as a part of a

transaction under this chapter unless specifically authorized by

this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.353. MAKING OF CONTRACT OR AGREEMENT BY MAIL OR

TELEPHONE. The designation requirement of Section 345.051(b) and

the notice requirement of Section 345.052(d) do not apply to a

sale under a retail installment contract or retail charge

agreement negotiated and entered into by mail or telephone

without solicitation in person by a salesperson or other

representative of the retail seller if the contract or agreement

is based on a printed solicitation, including a catalog of the

seller, that clearly sets forth the cash price of sales to be

made through the printed solicitation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.354. PROHIBITION ON POWER OF ATTORNEY TO CONFESS

JUDGMENT AND ASSIGNMENT OF WAGES. A retail installment contract

or retail charge agreement may not contain:

(1) a power of attorney to confess judgment; or

(2) an assignment of wages.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.355. PROHIBITION ON CERTAIN ACTS OF REPOSSESSION. A

retail installment contract or retail charge agreement may not:

(1) authorize the holder or a person acting on the holder's

behalf to:

(A) enter the retail buyer's premises unlawfully; or

(B) commit a breach of the peace in the repossession of goods;

or

(2) provide for the retail buyer to execute a power of attorney

appointing, as the buyer's agent in the repossession of goods,

the holder or a person acting on the holder's behalf.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.356. BUYER'S WAIVER. (a) A retail installment

contract or retail charge agreement may not:

(1) provide for a waiver of the retail buyer's rights of action

against the holder or a person acting on the holder's behalf for

an illegal act committed in:

(A) the collection of payments under the contract or agreement;

or

(B) the repossession of goods; or

(2) provide that the retail buyer agrees not to assert against

the retail seller a claim or defense arising out of the sale.

(b) A retail buyer may not waive any provision of this chapter

before or at the time of the making of a retail installment

contract, retail charge agreement, or purchase under the contract

or agreement.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 345.357. PROHIBITION ON CERTAIN LIENS. A retail

installment contract or retail charge agreement may not provide

for a first lien on real property to secure the obligation, other

than a lien:

(1) created by law on the recording of an abstract of judgment;

or

(2) provided for or granted by a contract or series of contracts

for the sale or construction and sale of a structure to be used

as a residence if the time price differential provided in the

contract or agreement does not exceed an annual percentage rate

permitted under this chapter or Chapter 303.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 346. REVOLVING CREDIT ACCOUNTS

FINANCE CODE

TITLE 4. REGULATION OF INTEREST, LOANS, AND FINANCED TRANSACTIONS

SUBTITLE B. LOANS AND FINANCED TRANSACTIONS

CHAPTER 346. REVOLVING CREDIT ACCOUNTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 346.001. DEFINITIONS. In this chapter:

(1) "Billing cycle" means the interval between periodic billing

statements.

(2) "Credit card" means a card, confirmation, or identification

or check or other written request by which a customer obtains

access to a revolving credit account.

(3) "Creditor" means an authorized lender who directly or

through another who honors a credit card issued by the person,

extends credit, including money loaned, to a customer under an

agreement that provides for the use of a credit card.

(4) "Customer" means a person who has accepted a revolving

credit account.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 346.002. AVERAGE DAILY BALANCE. (a) The average daily

balance of a revolving credit account is computed by:

(1) adding all of the ending balances in the account during each

day of a billing cycle; and

(2) dividing the total under Subdivision (1) by the number of

days in the billing cycle.

(b) For purposes of Subsection (a), a day's ending balance is

computed by:

(1) adding the previous day's ending balance and the amount of

each loan, lease of goods, or purchase of goods or services

posted to the account on the day for which the ending balance is

being computed; and

(2) subtracting from the result under Subdivision (1) each

credit or payment posted to the account on the day for which the

ending balance is being computed.

(c) A day's ending balance may not include interest.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 346.003. REVOLVING CREDIT ACCOUNTS. (a) A revolving

credit account is an open-end account:

(1) that is established by a creditor for a customer under a

written agreement between the creditor and the customer;

(2) that the customer accepts by using the account; and

(3) under which:

(A) the unpaid balance of and interest on the extensions of

credit are debited to the account;

(B) interest is not precomputed but may be computed on the

balances of the account outstanding from time to time;

(C) the customer may defer payment of any part of the balance of

the account; and

(D) the customer may obtain from the creditor one or more

extensions of credit as described by Subsection (b) or (c).

(b) A revolving loan account is a revolving credit account under

which a customer may obtain a loan from a creditor.

(c) A revolving triparty account is a revolving credit account

under which:

(1) a customer may use a credit card to:

(A) obtain a loan from a creditor, with the advance made by the

creditor or a person participating with the creditor;

(B) lease goods from a person participating with the creditor;

or

(C) purchase goods or services from a person participating with

the creditor;

(2) the creditor is obligated to pay the participating person;

and

(3) the customer is obligated to pay the creditor the amount of

the loan or cost of the lease or purchase.

(d) Interest may be computed on the balance of the account from

time to time.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 346.004. APPLICATION OF CHAPTER TO REVOLVING CREDIT

ACCOUNTS. (a) Unless the contract for the account provides

otherwise, this chapter applies to a revolving credit account

described by Section 346.003 if the loan or extension of credit

is primarily for personal, family, or household use.

(b) Unless the contract for the account provides that this

chapter applies, this chapter does not apply to a revolving

credit account described by Section 346.003 if the loan or

extension of credit is for business, commercial, investment, or

similar purposes.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 2.17, eff. September 1, 2005.

Sec. 346.005. APPLICATION OF OTHER CODE PROVISIONS. (a) A

revolving credit account is subject to Chapters 303 and 349 but

is not subject to another chapter of this title unless

specifically provided by this chapter.

(b) A creditor in a revolving credit account under this chapter

for personal, family, or household use must hold a license under

Chapter 342, unless the person is not required to obtain a

license under Section 342.051.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 887, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER B. INTEREST CHARGE AND FEES

Sec. 346.101. MAXIMUM INTEREST RATE. (a) A revolving credit

account may provide for interest on an account at an annual rate

that does not exceed the greater of:

(1) 18 percent a year; or

(2) the applicable alternative rate ceiling under Chapter 303.

(b) A revolving credit account may provide for interest computed

under a method other than the average daily balance method if the

amount of interest computed under that method does not exceed the

amount of interest computed under the average daily balance

method.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1348, Sec. 1, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 887, Sec. 2, eff. Sept. 1, 2003.

Sec. 346.102. PERMISSIBLE INTEREST RATE FOR BILLING CYCLE. (a)

A revolving credit account that provides for equal billing cycles

may provide for interest for a billing cycle at the rate equal to

one-twelfth of the applicable annual interest rate on the average

daily balance of the account during that billing cycle.

(b) In any 12-month period, billing cycles are considered to be

equal if:

(1) the number of billing cycles in the period does not exceed

12; and

(2) the difference between the length of the longest and the

shortest billing cycles in the period does not exceed eight days.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 346.103. FEES. (a) The following fees may be charged to

or collected from a customer in connection with an account under

this chapter:

(1) an annual fee not to exceed:

(A) $50 a year on an account with a credit limit of $5,000 or

less;

(B) $75 a year on an account with a credit limit exceeding

$5,000 but not exceeding $25,000; and

(C) $125 a year on an account with a credit limit exceeding

$25,000;

(2) a late charge not to exceed the lesser of $15 or five

percent of the payment due after the payment continues unpaid for

10 days or more after the date the payment is due, including

Sundays and holidays;

(3) a cash advance charge not to exceed the greater of $2 or two

percent of the cash advance;

(4) a returned check fee as provided for a loan agreement under

Chapter 342 by Section 1, Chapter 617, Acts of the 68th

Legislature, Regular Session, 1983 (Article 9022, Vernon's Texas

Civil Statutes); and

(5) a fee for exceeding a credit limit not to exceed the greater

of $15 or five percent of the amount by which the credit limit is

exceeded.

(b) A creditor may not charge, contract for, or receive interest

on fees authorized under this section.

(c) A customer's monthly statement must contain the following

notice printed or typed in at least 10-point type that is

boldfaced, capitalized, underlined, or otherwise conspicuously

set out from the surrounding written material: "A LATE CHARGE OF

FIVE PERCENT OF THE PAYMENT DUE OR A MAXIMUM OF $15 WILL BE

ASSESSED FOR A PAYMENT MADE 10 DAYS OR MORE AFTER THE DATE

PAYMENT OF THIS BILL IS DUE."

(d) With respect to a revolving credit account secured by an

interest in real property, a creditor may contract for, charge,

and receive additional fees or charges permitted under Section

342.308 as if the revolving credit account were a secondary

mortgage loan under Chapter 342.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1348, Sec. 2, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 887, Sec. 3, eff. Sept. 1, 2003.

SUBCHAPTER C. CREDITOR'S DUTIES AND AUTHORITY

Sec. 346.201. INSURANCE; COLLATERAL. In connection with a

revolving credit account, a creditor may require or take

insurance subject to the provisions of Chapter 342, relating to

insurance, as if the revolving credit account were a loan

contract under that chapter. A creditor may require or take real

or personal property as collateral.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.55, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 887, Sec. 4, eff. Sept. 1, 2003.

Sec. 346.202. AMOUNTS AUTHORIZED TO BE RECOVERED FROM CUSTOMER.

(a) A creditor may recover from a customer amounts incurred by

the creditor for:

(1) court costs;

(2) attorney's fees assessed by a court;

(3) a fee authorized by law for filing or recording in a public

office a document securing a revolving credit account, including

a document releasing a security interest;

(4) a fee for recording a lien on or transferring a certificate

of title to a motor vehicle securing a revolving credit account;

(5) a reasonable amount spent for repossessing, storing,

preparing for sale, or selling collateral; or

(6) a premium or an identifiable charge received in connection

with sale of insurance authorized for a revolving credit account.

(b) With respect to a revolving credit account secured by an

interest in real property, a creditor may contract for, charge,

and receive additional fees or charges permitted under Section

342.307 as if the revolving credit account were a secondary

mortgage loan under Chapter 342.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 887, Sec. 5, eff. Sept. 1,

2003.

Sec. 346.203. MORE THAN ONE REVOLVING CREDIT ACCOUNT AUTHORIZED.

(a) On a customer's request, a creditor may enter into more

than one revolving credit account with the customer and may

charge interest on each account.

(b) A creditor may not require that a customer enter into more

than one revolving credit account for the purpose of collecting

interest at a rate greater than the rate authorized by law.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 346.204. AMENDMENT OF REVOLVING CREDIT ACCOUNT BY CREDITOR.

(a) A creditor unilaterally may amend a revolving credit

account.

(b) A change made under Subsection (a) that relates to an

existing or future balance of a revolving credit account and that

is adverse to the customer may not take effect before the first

billing cycle that begins after the 90th day after the date of

written notice of the change to the customer unless the amendment

is made under Section 303.103.

(c) With respect to a revolving credit account secured by an

interest in real property, a creditor who makes a change under

Subsection (a) that relates to an existing or future balance of

the account and that is adverse to the customer must comply with

the procedures in Section 303.103.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1235, Sec. 16, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 887, Sec. 6, eff. Sept. 1, 2003.

Sec. 346.205. COMPLIANCE WITH FEDERAL CONSUMER CREDIT PROTECTION

ACT. This chapter does not change a creditor's obligation to

comply with the Consumer Credit Protection Act (15 U.S.C. Section

1601 et seq.)

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 346.206. ACCELERATION OR IMMEDIATE PAYMENT DEMAND

PROHIBITED. With respect to a revolving credit account secured

by an interest in real property, a creditor may not accelerate or

demand immediate payment of an amount owed under the account

unless the customer is in default under the terms of the account

agreement.

Added by Acts 2003, 78th Leg., ch. 887, Sec. 7, eff. Sept. 1,

2003.



CHAPTER 347. MANUFACTURED HOME CREDIT TRANSACTIONS

FINANCE CODE

TITLE 4. REGULATION OF INTEREST, LOANS, AND FINANCED TRANSACTIONS

SUBTITLE B. LOANS AND FINANCED TRANSACTIONS

CHAPTER 347. MANUFACTURED HOME CREDIT TRANSACTIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 347.001. LEGISLATIVE FINDING. The legislature finds that

credit transactions, both credit sales and consumer loans, for

the purchase of manufactured homes should be regulated equally in

the same chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.002. DEFINITIONS. (a) In this chapter:

(1) "Consumer" means a person to whom credit is extended in a

credit transaction. The term includes a comaker, endorser,

guarantor, surety, or another person who is obligated to repay

the extension of credit.

(2) "Credit document" means a written instrument evidencing a

credit transaction and includes all written agreements between

each consumer and creditor that relate to that transaction.

(3) "Credit transaction" means:

(A) any sale, loan, or other transaction involving a retail

purchase of a manufactured home and under which a person in a

written agreement, including a credit sales contract or loan

instrument, grants to another person a purchase money lien on the

manufactured home to secure an extension of credit that is:

(i) subject to a finance charge; or

(ii) payable in more than four installments, not including a

down payment; and

(B) a lease or bailment described by Section 347.003.

(4) "Creditor" means a:

(A) person who extends credit or arranges for the extension of

credit in a credit transaction; or

(B) retailer or broker, as defined by Section 1201.003,

Occupations Code, who participates in arranging for the extension

of credit in a credit transaction.

(5) "Manufactured home" has the meaning assigned by Section

1201.003, Occupations Code. The term includes furniture,

appliances, drapes, carpets, wall coverings, and other items that

are:

(A) attached to or contained in the structure; and

(B) included in the cash price and sold with the structure.

(b) To the extent possible, a word or phrase used in this

chapter, other than a term defined by this section, has the

meaning assigned by Part I, Consumer Credit Protection Act (15

U.S.C. Section 1601 et seq.) and its subsequent amendments, as

implemented by 12 C.F.R. 226.1 et seq.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.773, eff.

Sept. 1, 2003.

Sec. 347.003. BAILMENT OR LEASE AS CREDIT TRANSACTION. (a) A

bailment or lease of a manufactured home is a credit transaction

if the bailee or lessee:

(1) agrees to pay as compensation for use of the manufactured

home an amount that is substantially equal to or that exceeds the

aggregate value of the property and services involved; and

(2) on compliance with the agreement becomes the owner of the

manufactured home or has the option to become the owner of the

manufactured home, for nominal or no additional consideration.

(b) A bailment or lease that the bailee or lessee may terminate

at any time without penalty is not a credit transaction.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.004. COMPLIANCE WITH FEDERAL CONSUMER CREDIT PROTECTION

ACT. (a) A creditor shall comply with all applicable

requirements, including required disclosures, under Part I,

Consumer Credit Protection Act (15 U.S.C. Section 1601 et seq.)

and its subsequent amendments, as implemented by 12 C.F.R. 226.1

et seq. (Regulation Z) adopted under that Act.

(b) A regulation, disclosure, or interpretation of this chapter

that is inconsistent or in conflict with a federal regulation,

disclosure, or interpretation does not apply.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.005. FEDERAL RESIDENTIAL MORTGAGE LOANS PROGRAMS. (a)

A creditor and consumer may agree to any provision in the credit

transaction that is expressly authorized in a program for

residential mortgage loans by the United States, including the

Office of Thrift Supervision, the Office of the Comptroller of

the Currency, or the Department of the Treasury.

(b) If a creditor and consumer agree on an alternative

residential mortgage loan from a program described by Subsection

(a), the creditor shall comply with all limitations and

requirements, including required disclosures, of the regulating

entity that relate to the loan.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.006. WAIVER NOT VALID. No act or agreement of the

consumer before or at the time of the making of a credit

transaction or purchase under the transaction is a valid waiver

of any provision of this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.007. APPLICATION OF CHAPTER TO COMMERCIAL LOANS. This

chapter does not apply to a credit transaction that is entered

into primarily for commercial or business purposes.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 2.18, eff. September 1, 2005.

SUBCHAPTER B. CREDIT DOCUMENT

Sec. 347.051. APPEARANCE OF CREDIT DOCUMENT; CONSUMER NOTICE.

(a) The printed part of a credit document, other than

instructions for completion, must be in at least eight-point

type.

(b) A credit document must contain substantially:

"NOTICE TO THE CONSUMER--DO NOT SIGN THIS DOCUMENT BEFORE YOU

READ IT OR IF IT CONTAINS ANY BLANK SPACES. YOU ARE ENTITLED TO A

COPY OF THE DOCUMENT YOU SIGN. UNDER THE LAW YOU HAVE THE RIGHT

TO PAY OFF IN ADVANCE THE FULL AMOUNT DUE AND OBTAIN A

SUBSTANTIAL REFUND OF THE CREDIT CHARGE. KEEP THIS DOCUMENT TO

PROTECT YOUR LEGAL RIGHTS."

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.052. DISCLOSURE OF AMOUNT OF DELINQUENCY CHARGE. The

creditor shall disclose in the credit document the amount or

method of computing the amount of a charge that is payable if a

payment on the credit transaction is late.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.053. PROVISIONS PROHIBITED IN CREDIT DOCUMENT. A

credit document may not:

(1) contain a power of attorney to confess judgment in this

state;

(2) contain an assignment of wages;

(3) provide that the consumer agrees not to assert against a

creditor or an assignee of the credit transaction a claim or

defense arising out of the sale; or

(4) authorize the creditor or a person acting on the creditor's

behalf to:

(A) enter the consumer's premises unlawfully; or

(B) commit a breach of the peace in the repossession of a

manufactured home.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.054. CONSUMER'S ACKNOWLEDGMENT OF DELIVERY OF CREDIT

DOCUMENT. (a) A consumer's acknowledgment of the delivery of a

copy of the credit document is conclusive proof that:

(1) the document was delivered to the consumer; and

(2) the document did not contain a blank space that was required

by this chapter to have been filled when the document was signed

by the consumer.

(b) In an action or proceeding by or against a subsequent

creditor who does not have knowledge to the contrary, a

consumer's acknowledgment of the delivery of a copy of the credit

document is conclusive proof that the creditor complied with this

section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.055. CREDIT DOCUMENT AFTER AMENDMENT. After a credit

document is amended under Subchapter D, the document consists of:

(1) the original credit document;

(2) the writing required under Section 347.153 for that

amendment; and

(3) each amendment to the original credit document adopted

before that amendment.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.056. AUTHORITY OF CONSUMER CREDIT COMMISSIONER RELATING

TO A CREDIT DOCUMENT. The commissioner may not require the

inclusion of any specific language or a disclosure on a credit

document that is not expressly required by:

(1) this chapter; or

(2) a regulation of the Office of Thrift Supervision.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. FINANCE CHARGE RATES AND ADJUSTMENTS

Sec. 347.101. ADJUSTABLE RATE. A credit transaction may provide

for an adjustable interest rate or time price differential in

accordance with this subchapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.102. REQUIREMENTS FOR RATE ADJUSTMENTS. (a) The

interest rate or time price differential in a credit transaction

may be adjusted at stated regular intervals if the credit

document expressly:

(1) provides for the adjustment; and

(2) states the index described by Subsection (b) that is being

used for the adjustment.

(b) The index must be:

(1) the monthly average gross yield to the Federal National

Mortgage Association on accepted bids in weekly or biweekly

auctions for four-month commitments to purchase FHA-insured or

VA-guaranteed home mortgages, as published in the Federal Reserve

Bulletin;

(2) the monthly average yield on United States Treasury

securities adjusted to a constant maturity of five years as

published in the Federal Reserve Bulletin; or

(3) an index expressly approved by the Office of Thrift

Supervision or by the Office of the Comptroller of the Currency,

Department of the Treasury, for adjustable or variable interest

rates on residential mortgage loans.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.103. RATE ADJUSTMENT INDEX BASE. The index base for an

adjustment of the interest rate or time price differential is set

by the index value on the first day of the month in which the

credit document is dated.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.104. AMOUNT OF RATE ADJUSTMENT. (a) The amount of a

rate adjustment is computed by subtracting the index base or, for

a change after the initial change, the index value used for the

preceding rate adjustment from the index value on the first day

of a month that precedes the 50th day before the date on which

the adjustment is to take effect. The amount is applied to the

rate applicable to the credit transaction.

(b) The rate in a credit transaction may be adjusted only if the

adjustment results in a change of at least one-eighth of one

percent a year.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.105. MAXIMUM RATE ADJUSTMENTS. (a) The total of the

rate adjustments for any six-month period may not exceed one-half

of one percent a year.

(b) If the stated interval for rate adjustments is a 12-month

period or longer, a rate adjustment may not exceed one percent a

year.

(c) The total of all rate adjustments over the term of the

credit transaction may not exceed the least of:

(1) one-half of the initial rate;

(2) eight percent; or

(3) a rate, expressed as a percentage, computed by dividing the

term of the loan in years by two.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.106. MANDATORY DECREASE; OPTIONAL INCREASE. (a) If a

computation under Section 347.104 results in a decrease, the

creditor shall decrease the credit transaction's rate. If the

creditor has agreed to impose periodic or aggregate limitations

on rate adjustments that are smaller or more restrictive than the

limitations prescribed by Section 347.105, those limitations

apply to the decrease.

(b) A creditor may waive an increase that results from a

computation under Section 347.104.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.107. NOTICE OF RATE ADJUSTMENT. (a) After the notice

provided by this section has been given, the rate shall be

increased or decreased by the amount determined by this

subchapter.

(b) Before the 40th day preceding the payment date on which a

rate adjustment is to take effect, the creditor shall mail to the

consumer, postage prepaid, a notice that states:

(1) the initial credit transaction rate or the adjusted rate in

effect on the date of the notice, as appropriate;

(2) the index base, or the index value used to compute the

preceding rate adjustment, as appropriate, and the date on which

the index base or value was determined;

(3) the index value used to compute the rate adjustment for

which the notice is sent and the date on which the index value

was determined;

(4) the amount of the rate adjustment;

(5) the new adjusted rate;

(6) the amount of the monthly payments on the indebtedness on

the date of the notice;

(7) the adjusted amount of the monthly payments and the date on

which the adjustment takes effect; and

(8) a statement of the prepayment rights of the consumer as set

forth in the credit document.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.108. PROHIBITION ON USE OF RATE ADJUSTMENT AND CERTAIN

MORTGAGES. A credit transaction that provides for a rate

adjustment under this subchapter may not permit the rate

adjustment to be combined with a mortgage loan that has a term of

five years or less or contain a provision that otherwise

additionally allows the creditor to renegotiate, modify, or

otherwise adjust the rate or term of the transaction within the

60-month period after the date of the transaction.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.109. COMPUTATION OF FINANCE CHARGE FOR DISCLOSURE. (a)

This section applies only for purposes of disclosure.

(b) The finance charge on a credit transaction is computed on

the unpaid balance from the effective date of the transaction

provided by the credit document until the payment date of the

final installment, notwithstanding that the total of payments is

required to be repaid in installments.

(c) The finance charge on a credit transaction that includes an

adjustable rate provision is computed on the amount financed

using the initial contract rate.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.110. USE OF OPTIONAL CEILING. (a) This section

applies to a credit transaction only if the federal usury

preemptions for residential mortgage loans contained in the

Veterans' Disability Compensation and Survivors' Benefits Act of

1979 (38 U.S.C. Section 101 et seq.), the Housing and Community

Development Act of 1979 (42 U.S.C. Section 5401 et seq.), and the

Depository Institutions Deregulation and Monetary Control Act of

1980 (12 U.S.C. Section 1735f-7) are expressly made inapplicable

to transactions made in this state by an Act of the legislature

of this state. Application of this section begins on the

effective date of that Act.

(b) The interest or time price differential in a credit

transaction may not exceed the amount obtained by applying a

simple interest rate equal to 13.32 percent a year to the unpaid

balance for the scheduled term of the transaction.

(c) If the credit transaction is payable for a period that is

shorter or longer than a year or is for an amount that is less or

greater than $100, the amount of the maximum charge computed

under this section is decreased or increased proportionately.

(d) For the purpose of a computation under this section, 15 or

more days of a month may be considered a full month.

(e) A transaction payable other than in substantially equal

successive monthly installments beginning one month from the date

of the credit document may provide for a finance charge that does

not exceed an amount that, having due regard for the schedule of

payments, provides the same effective return as if the credit

transaction were payable in substantially equal successive

monthly installments beginning one month from the date of the

credit document.

(f) As an alternative to the rate authorized under Subsection

(b), a credit transaction may provide for a rate that does not

exceed the applicable optional interest rate ceiling under

Chapter 303.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. AMENDMENT OR PREPAYMENT OF CREDIT TRANSACTION

Sec. 347.151. AMENDMENT OF CREDIT TRANSACTION. (a) On a

consumer's request, a creditor may:

(1) extend or defer the scheduled due date of all or part of one

or more installments of the credit transaction;

(2) renew, restate, or reschedule the unpaid balance of the

transaction; or

(3) increase or reduce the number of installments of the

transaction.

(b) A creditor may collect a charge that does not exceed the

amount computed by applying the credit transaction's interest

rate or time price differential applicable on the date of

adjustment to the remaining amount of the unpaid balance,

computed under Section 347.155, for the period that the amount is

extended or deferred.

(c) The creditor and consumer may agree to an unlimited number

of extensions. The period of each extension is the period agreed

to by the creditor and consumer.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.152. ALTERNATE METHOD OF AMENDMENT OF CREDIT

TRANSACTION. (a) As an alternative to Section 347.151 the

creditor, on the consumer's request, may agree to amend an

original credit transaction by renewing, restating, or

rescheduling the unpaid part of the total of payments.

(b) The charge for the amended credit transaction is computed on

the unpaid balance of the transaction for the term of the

transaction at the rate applicable to the transaction.

(c) For the purpose of Subsection (b), the unpaid balance of an

amended credit transaction is computed by:

(1) adding:

(A) the unpaid balance of the transaction preceding the

amendment;

(B) the cost of insurance incidental to the amendment;

(C) additional necessary official fees; and

(D) each accrued delinquency and collection charge; and

(2) subtracting from the total under Subdivision (1) the

prepayment refund credit required by Section 347.155.

(d) The provisions of this chapter relating to minimum charges

and acquisition costs do not apply to the computation of the

unpaid balance for an amended credit transaction.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.153. REQUIREMENTS FOR AMENDMENT. (a) Before an

amendment of a credit transaction may take effect it must be:

(1) confirmed in writing;

(2) signed by the consumer; and

(3) returned to the creditor.

(b) The writing must state:

(1) the terms of the amendment; and

(2) the new due dates and amounts of the installments.

(c) The creditor shall:

(1) deliver a copy of the writing to the consumer; or

(2) mail a copy of the writing to the consumer's address shown

on the credit document.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.154. ORAL AMENDMENT NOT BINDING. An oral amendment to

a credit transaction is not binding on the consumer or the

creditor.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.155. PREPAYMENT. (a) A consumer may prepay in full

the unpaid balance of a credit transaction at any time before

maturity.

(b) On prepayment, after deduction of an acquisition charge that

does not exceed $50, the consumer is entitled to a refund credit

of the time price differential or interest. The amount of the

credit is computed on an actuarial basis in accordance with

regulations of the Office of Thrift Supervision adopted under the

Depository Institutions Deregulation and Monetary Control Act of

1980 (12 U.S.C. Section 4a et seq.) for the prepayment of a

mortgage loan that is secured by a first lien on a residential

manufactured home.

(c) In making the computation under Subsection (b), the creditor

may assume that payments on the credit transaction have been made

as originally scheduled, ignoring any difference created by a

late or early payment.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. INSURANCE

Sec. 347.201. PROPERTY INSURANCE. (a) A creditor may require a

consumer to insure the property involved in a credit transaction

with coverage designated by the creditor.

(b) Insurance required under this section may include federal

flood coverage.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.202. STATEMENT OF REQUIRED INSURANCE. (a) If

insurance is required in connection with a credit transaction,

the creditor shall give to the consumer a statement that clearly

and conspicuously states that:

(1) insurance is required in connection with the transaction;

and

(2) the consumer as an option may obtain and furnish equivalent

insurance coverage through an insurance policy obtained from an

insurance company authorized to do business in this state subject

to the limitations of Section 347.208.

(b) The statement may be made with or be a part of the credit

document.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.203. CONSUMER'S FAILURE TO OBTAIN REQUIRED INSURANCE.

(a) If at any time the consumer fails to obtain the required

insurance, the creditor may:

(1) treat the failure as a default; or

(2) purchase the required insurance and add to the unpaid

balance of the credit transaction the premium of the insurance

and interest, at the interest rate or time price differential

applicable to the transaction on the date the insurance is

purchased.

(b) The insurance purchased under Subsection (a) may be in an

amount up to but not in excess of the prepayment amount under

Section 347.155 if the balance were prepaid on the date that the

insurance is purchased.

(c) If insurance is purchased under Subsection (a), the creditor

shall notify the consumer that:

(1) the insurance has been purchased under this section; and

(2) the premium for the insurance and interest on the premium

have been added to the unpaid balance.

(d) The creditor may determine the period and number of

installments in which the consumer is to pay the premium and

interest, including payment of the total amount on the date of

the last installment, payment in equal increments added to each

of the remaining installments, or payment in a lesser number of

installments or in unequal increments.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.204. PURCHASE OF ADDITIONAL INSURANCE AFTER DATE OF

CREDIT DOCUMENT. (a) A consumer may:

(1) purchase any insurance authorized by this chapter after the

date of the credit document; and

(2) include the amount of the insurance premium in the unpaid

balance of the credit transaction.

(b) Interest accrues on the insurance premium at a rate that

does not exceed the interest rate or time price differential

applicable to the credit transaction on the date the insurance is

purchased.

(c) The additional insurance premium and interest may be paid in

any period and any number of installments to which the consumer

and creditor agree.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.205. STATEMENT FOR PURCHASE OF OPTIONAL INSURANCE. (a)

A consumer who elects to purchase optional insurance must sign a

statement that:

(1) indicates the consumer's election; and

(2) describes the term, premium, and type of insurance

purchased.

(b) The statement may be a part of the credit document or a part

of a separate document.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.206. REQUIREMENTS FOR INSURANCE CHARGE IN CREDIT

TRANSACTION. Insurance required by or included in a credit

transaction must be written:

(1) at lawful rates;

(2) in accordance with the Insurance Code; and

(3) by a company authorized to do business in this state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.207. INSURANCE DISCLOSURES IN CREDIT DOCUMENT. A

credit document must disclose:

(1) the term, premium, and type of insurance the cost of which

is included in the unpaid balance of the credit transaction; or

(2) the term and type of insurance required in accordance with

this chapter if the cost of the insurance is not included in the

unpaid balance.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.208. CREDITOR MAY REFUSE TO ACCEPT POLICY. (a) If the

consumer obtains insurance required under this chapter from

someone other than the creditor, the creditor is entitled for

good cause to refuse to accept certain insurance policies from

insurance companies designated by the creditor.

(b) On the consumer's request the creditor shall deliver to the

consumer a writing that states the reason for a refusal under

Subsection (a).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.209. CREDITOR'S DUTY IF INSURANCE IS CANCELED,

ADJUSTED, OR TERMINATED. (a) If insurance for which a charge is

included in a credit transaction is canceled, adjusted, or

terminated, the creditor shall:

(1) credit to the final maturing installments of the credit

transaction the amount of the refund received by the creditor for

unearned insurance premiums; and

(2) if the amount to be credited under Subdivision (1) is more

than the unpaid balance of the credit transaction, refund to the

consumer the difference between those amounts.

(b) A cash refund is not required under this section if the

amount of the refund is less than $1.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.210. SINGLE INTEREST POLICY PROHIBITED. Insurance that

protects only the interest of the creditor is prohibited and may

not be financed as part of a credit transaction.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.211. GAIN OR ADVANTAGE FROM INSURANCE NOT CHARGE. Any

gain or advantage to a creditor or a creditor's employee,

officer, director, agent, general agent, affiliate, or associate

from insurance under this chapter or the provision or sale of

insurance is not an additional finance charge or an additional

charge in connection with a credit transaction except as

specifically provided by this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. PAYMENT OF INSURANCE AND TAXES

Sec. 347.251. FINANCING INSURANCE. (a) A creditor may finance

as part of a credit transaction insurance:

(1) required in accordance with Section 347.201; or

(2) requested by the consumer.

(b) The cost of the insurance required under Section 347.201 may

be included as a separate charge in the credit transaction.

(c) The premium of any insurance included in the credit

transaction may be included in the unpaid balance of the credit

transaction and paid as part of the total of payments regardless

of whether the term of the insurance is less than the term of the

credit transaction.

(d) A consumer and creditor may agree that the purchase of

additional insurance under Section 347.204 will be:

(1) in accordance with an insurance premium financing agreement

made under the Insurance Code; and

(2) separate from the credit transaction.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.252. PAYMENT OF INSURANCE PREMIUMS WITH INSTALLMENTS.

For insurance coverage required under Section 347.201 in the

second and subsequent years of the credit transaction, a creditor

may require the consumer to pay on each installment due date an

amount equal to one-twelfth of the reasonably estimated yearly

premium.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.253. ADJUSTMENT OF AMOUNTS PAID TO CREDITOR FOR

INSURANCE. (a) If the amount held by a creditor to pay

insurance premiums and the amounts for insurance to be paid to

the creditor with installments before the due date of an

insurance premium exceed the amount required to pay the insurance

premium when it is due, the creditor, at the consumer's option,

shall:

(1) repay the excess to the consumer; or

(2) credit the excess to the payment of the consumer's future

insurance premium installments.

(b) If the amount held by the creditor to pay insurance premiums

is not sufficient to pay an insurance premium when it is due, the

consumer, not later than the 30th day after the date on which the

creditor mails to the consumer notice requesting the consumer to

pay the amount of the deficiency, shall pay to the creditor an

amount equal to the amount of the deficiency.

(c) If the consumer fails to pay the amount under Subsection (b)

for insurance required by the creditor under Section 347.201, the

creditor may treat the deficiency in the same manner as provided

by Section 347.203 for the consumer's failure to obtain the

required insurance.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.254. PAYMENT OF TAXES THROUGH THE CREDITOR. (a)

Except as provided by Subsection (c), a creditor shall require a

consumer to pay ad valorem taxes on the manufactured home through

the creditor.

(b) The creditor may:

(1) include in the credit transaction an amount equal to a

reasonable estimate of the tax for the first year; or

(2) require that the consumer pay on each installment due date

an amount equal to one-twelfth of the reasonable estimate of the

tax for the first year.

(c) The escrow requirement of Subsection (a) does not apply to a

transaction involving a manufactured home if the creditor is a

federally insured financial institution and does not otherwise

require the escrow of taxes, insurance premiums, fees, or other

charges in connection with loans secured by residential real

property.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 338, Sec. 40, eff. June 18,

2003.

Sec. 347.255. ADJUSTMENT OF AMOUNTS PAID TO CREDITOR FOR TAXES.

(a) If the amount held by a creditor to pay ad valorem taxes on

the manufactured home and the amounts for taxes to be paid to the

creditor with installments before the due date of the tax exceed

the amount required to pay the tax when it is due, the creditor,

at the consumer's option, shall:

(1) repay the excess to the consumer; or

(2) credit the excess to the payment of the consumer's future

tax installments.

(b) If the amount held by the creditor to pay ad valorem taxes

on the manufactured home is not sufficient to pay the tax when it

is due, the consumer, before the 31st day after the date on which

the creditor mails to the consumer notice requesting the consumer

to pay the amount of the deficiency, shall pay to the creditor an

amount equal to the amount of the deficiency.

(c) If the consumer fails to pay the amount under Subsection

(b), the creditor may treat the deficiency in the same manner as

provided by Section 347.203 for the consumer's failure to obtain

the required insurance.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.256. CREDITOR'S ACTION ON CONSUMER'S FAILURE TO PAY

TAXES. (a) If a consumer does not pay a tax that has been

assessed against the manufactured home, the creditor may treat

the failure as a default or may:

(1) pay to the appropriate taxing authority the unpaid tax and

any interest or other charge due; and

(2) add to the unpaid balance of the credit transaction the

amounts paid to the taxing authority and interest, at the

interest rate or time price differential applicable to the

transaction on the date payment is made.

(b) If the creditor pays a tax under this section, the creditor

shall notify the consumer that:

(1) the tax and interest or other charges have been paid, as

appropriate; and

(2) those amounts have been added to the unpaid balance of the

credit transaction.

(c) The creditor may determine the period and number of

installments in which the consumer is required to pay the amounts

added to the unpaid balance, including payment of the entire

amount on the date of the last installment, payment in equal

increments added to each of the remaining installments, or

payment in a lesser number of installments or unequal increments.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.257. AGREEMENT TO INCLUDE TAXES IN CREDIT TRANSACTION.

(a) A consumer and creditor may agree to:

(1) have the creditor pay taxes, and interest or other charges,

assessed by a taxing authority against a manufactured home after

the date of the credit document; and

(2) include the amount paid by the creditor in the unpaid

balance of the credit transaction.

(b) Interest on the amounts added to the unpaid balance under

this section accrues at the interest rate or time price

differential applicable to the credit transaction.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.258. DEPOSIT AMOUNTS PAID FOR TAXES OR INSURANCE. (a)

This section applies to amounts received in installments by a

creditor for the payment of ad valorem taxes or insurance

premiums.

(b) The creditor shall deposit and hold the amount in an

institution the deposits or accounts of which are insured or

guaranteed by a federal or state agency.

(c) The creditor shall use the amount to pay the ad valorem

taxes or insurance on the manufactured home, as appropriate.

(d) The creditor may not charge an amount for:

(1) holding or paying an amount received;

(2) analyzing the account in which the amount is deposited; or

(3) verifying or compiling the bills to be paid.

(e) The creditor is not required to pay to the consumer any

interest or earnings on an amount received.

(f) The creditor shall give to the consumer, without charge, an

annual accounting of the amounts received showing credits and

debits and the purpose for which each debit was made.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER G. MISCELLANEOUS FEES AND CHARGES

Sec. 347.301. FEES FOR TRANSACTIONS WITHOUT REAL PROPERTY. (a)

This section applies only to a credit transaction that does not

involve real property.

(b) Only a fee or tax that is paid by the creditor as required

by law, including a rule, or a fee or tax paid on behalf of the

consumer to a governmental entity in relation to the credit

transaction may be charged to the consumer.

(c) A documentary fee for the preparation of a credit document

may not be charged to the consumer.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.21(a), eff. Sept.

1, 1999.

Sec. 347.302. CHARGE PROHIBITED. A creditor may not charge a

consumer any amount in connection with processing a credit

transaction rate adjustment under Subchapter C.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.307. CHARGES ON REPOSSESSION. A credit document may

provide for payment of:

(1) reasonable attorney's fees;

(2) court costs and disbursements; and

(3) the charge and collection of actual and reasonable

out-of-pocket expenses incurred in connection with repossession

of the manufactured home that secures the payment of the credit

transaction or foreclosure of a lien on the manufactured home,

including costs of storing, reconditioning, and reselling the

manufactured home, subject to the standards of good faith and

commercial reasonableness set by the Business & Commerce

Code.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.308. FEE FOR TRANSFER OF OBLIGOR ON DEBT. A creditor

may:

(1) agree to accept a subsequent consumer as an obligor under an

existing obligation; and

(2) charge a transfer fee that does not exceed the greater of:

(A) $50; or

(B) one-half of one percent of the unpaid balance of the credit

transaction computed under Section 347.155.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER H. ACTIONS ON DEFAULT

Sec. 347.351. DELINQUENCY CHARGE ON DEFAULT. (a) On each

installment in default for more than 15 days, a creditor may

collect a delinquency charge that does not exceed the lesser of

an amount equal to five percent of the installment or $20.

(b) Only one delinquency charge may be collected on an

installment, regardless of the period for which the installment

remains in default.

(c) The charge or collection of a delinquency charge does not

affect the right of a creditor to accelerate the debt under this

subchapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.352. ACCELERATION OF DEBT MATURITY. A creditor may

accelerate the maturity of all or a part of the amount owed under

a credit transaction only if the consumer is in default on the

performance of an obligation under the credit transaction.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.353. COMPUTING AMOUNT OWED FOR PURPOSE OF ACCELERATION.

In computing the amount that is owed under a credit transaction,

the creditor shall grant to the consumer a refund of the finance

charge computed under Section 347.155.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.354. ACCRUAL OF INTEREST ON ACCELERATION. If payment

of a debt is accelerated, interest accrues on the amount owed

under the credit transaction, including expenses authorized under

Section 347.307 that are incurred, at a rate equal to the rate

applicable to the credit transaction at the time of the

acceleration.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.355. REPOSSESSION ON DEFAULT. (a) If a consumer is in

default, the creditor who possesses the first recorded perfected

security interest may repossess the manufactured home.

(b) If the manufactured home is affixed to real property, the

creditor, after notice, may remove the manufactured home from the

real property in accordance with the applicable provisions of the

Business & Commerce Code as if it were personal property.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.356. REQUIREMENTS FOR ACTION TO REPOSSESS, FORECLOSE,

OR ACCELERATE PAYMENT OF ENTIRE DEBT. An action to repossess a

manufactured home, foreclose a lien on a manufactured home, or

accelerate payment of the entire unpaid balance of a credit

transaction must comply with the regulations of the Office of

Thrift Supervision relating to the disclosure required for

repossession, foreclosure, or acceleration except in extreme

circumstances, including abandonment or voluntary surrender of

the manufactured home.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.357. DISPOSAL OF INSURANCE AND TAX ESCROW ACCOUNT ON

DEFAULT. If a consumer is in default, the amount in the

consumer's insurance and tax escrow accounts established under

Section 347.258 shall be applied to the remaining balance of the

credit transaction.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER I. SECURITY INTERESTS IN MANUFACTURED HOMES

Sec. 347.401. PRIORITY OF SECURITY INTEREST FOR UNPAID RENTAL OF

REAL PROPERTY. Except as provided by this subchapter, a lien or

charge against a manufactured home for unpaid rental of the real

property on which the manufactured home is or has been located is

subordinate to the rights of a creditor with a security interest

or lien that is:

(1) perfected under this chapter; and

(2) recorded on the document of title issued on the manufactured

home.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.402. POSSESSORY LIEN. (a) The owner of the real

property on which a manufactured home is or has been located and

for which rental charges have not been paid has a possessory lien

that is not subject to Section 347.401 to secure rental charges

described by Subsection (b) if:

(1) the creditor described by Section 347.401 repossesses the

manufactured home when the charges have not been paid; and

(2) the owner of the real property has mailed to the creditor by

certified mail, return receipt requested, written notice of the

unpaid charges.

(b) The possessory lien secures rental charges that begin to

accrue:

(1) for a manufactured home that is abandoned or voluntarily

surrendered by the consumer, from and after the 15th day after

the date on which the creditor receives the written notice of the

unpaid charges; or

(2) for a manufactured home that is not abandoned or voluntarily

surrendered by the consumer, from and after the 15th day after

the first day on which both:

(A) all notice and grace periods that the creditor is required

to give the consumer before repossession under any applicable

contract or law have expired; and

(B) the creditor has received the written notice of the unpaid

charges.

(c) The maximum daily rental charge that is secured by the

possessory lien is equal to one-thirtieth of the monthly rental

payment last paid by the consumer.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.403. AMOUNTS THAT MAY BE RECOVERED BY REAL PROPERTY

OWNER. In addition to the recovery of the rental charges, the

owner of real property who is required to retain legal counsel to

recover the amounts subject to the possessory lien under Section

347.402 is entitled to recover:

(1) other actual damages;

(2) attorney's fees; and

(3) court costs.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.404. LIABILITY OF REAL PROPERTY OWNER FOR REFUSAL TO

ALLOW CREDITOR TO REPOSSESS MANUFACTURED HOME. (a) Unless an

owner of real property has a possessory lien that has priority

under Section 347.402, the owner of the real property may not

refuse to allow a creditor to repossess and move the manufactured

home.

(b) An owner of the real property who unlawfully refuses to

allow the creditor to repossess and move the manufactured home is

liable to the creditor for:

(1) an amount computed for each day that the owner of the real

property maintains possession of the home equal to one-thirtieth

of the monthly payment last paid by the consumer on the credit

transaction;

(2) other actual or exemplary damages;

(3) attorney's fees;

(4) court costs; and

(5) any injunctive relief ordered by a court.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER J. RIGHTS AND DUTIES OF CREDITOR AND RESIDENTIAL

MORTGAGE LOAN ORIGINATOR

Sec. 347.451. REGISTRATION OF CERTAIN CREDITORS. (a) A

creditor who is not an authorized lender under Chapter 342 or a

credit union shall:

(1) register with the Office of Consumer Credit Commissioner;

and

(2) pay an annual fee of $15 for each location at which a credit

transaction is originated, serviced, or collected.

(b) The finance commission by rule may establish procedures to

facilitate the registration and collection of fees under this

section, including rules staggering the due dates of the fees

throughout the year.

(b-1) A registered creditor that engages in the activity of

originating a residential mortgage loan must meet the surety bond

or recovery fund fee requirement, as applicable, of the

creditor's residential mortgage loan originator under Section

180.058.

(c) If a creditor fails to renew the creditor's registration,

the commissioner shall, not later than the 30th day after the

date of expiration of the registration, notify the creditor of

the expiration and of the procedures applicable to renewal.

(d) A creditor shall file the registration renewal and pay the

annual registration fee to the commissioner not later than the

30th day after the date on which the creditor receives the notice

under Subsection (c).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 97, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 13, eff. June 19, 2009.

Sec. 347.4515. RESIDENTIAL MORTGAGE LOAN ORIGINATOR LICENSE

REQUIRED. (a) In this section, "Nationwide Mortgage Licensing

System and Registry" and "residential mortgage loan originator"

have the meanings assigned by Section 180.002.

(b) Unless exempt under Section 180.003, an individual who acts

as a residential mortgage loan originator in the making,

transacting, or negotiating of an extension of credit subject to

this chapter must:

(1) be individually licensed to engage in that activity under

this chapter;

(2) be enrolled with the Nationwide Mortgage Licensing System

and Registry as required by Section 180.052; and

(3) comply with other applicable requirements of Chapter 180 and

rules adopted under that chapter.

(c) The finance commission shall adopt rules establishing

procedures for issuing, renewing, and enforcing an individual

license under this section. In adopting rules under this

subsection, the finance commission shall ensure that:

(1) the minimum eligibility requirements for issuance of an

individual license are the same as the requirements of Section

180.055;

(2) the minimum eligibility requirements for renewal of an

individual license are the same as the requirements of Section

180.059; and

(3) the applicant pays:

(A) an investigation fee in a reasonable amount determined by

the commissioner; and

(B) an annual license fee in an amount determined as provided by

Section 14.107.

(d) The finance commission may adopt rules under this chapter as

required to carry out the intentions of the federal Secure and

Fair Enforcement for Mortgage Licensing Act of 2008 (Pub. L. No.

110-289).

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 14, eff. June 19, 2009.

Sec. 347.452. ACQUISITION AND TRANSFER OF CREDIT TRANSACTION OR

BALANCE. (a) A person may acquire or agree to acquire from

another person a credit transaction or an unpaid balance under a

credit transaction on the terms and for the price to which the

parties agree.

(b) Notice to the consumer of the transfer of rights or a

requirement that the creditor be deprived of dominion over

payments on a credit transaction or over a manufactured home that

is returned to or repossessed by the creditor is not necessary

for a written transfer of the credit transaction or an unpaid

balance under the transaction to be valid as against a creditor,

subsequent purchaser, pledgee, mortgagee, or lien claimant of the

creditor.

(c) Unless the consumer has notice of the transfer of the

consumer's credit transaction or an unpaid balance under the

transaction, a payment made by the consumer to the creditor last

known to the consumer is binding on each subsequent creditor.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.453. EFFECT OF DISCLOSURE BY ONE OF SEVERAL CREDITORS.

In a credit transaction involving more than one creditor, the

disclosure of an item by a creditor satisfies the requirement to

disclose that item regardless of which creditor makes the

disclosure.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.454. DISCLOSURE IF MORE THAN ONE CONSUMER. In a credit

transaction involving more than one consumer, the creditor is

required to give the disclosures required by this chapter to only

one of the consumers.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.455. REAL PROPERTY IN CREDIT TRANSACTION. (a) A

creditor and consumer may agree to include real property in the

cash price of a credit transaction if:

(1) the real property does not exceed 200 acres;

(2) the real property is purchased by the consumer

simultaneously or in conjunction with the purchase of the

manufactured home, regardless of whether the real property and

manufactured home are sold by the same person; and

(3) the creditor and consumer agree that the manufactured home

is to be attached to the real property within a reasonable time.

(b) If the real property is included in the cash price of a

credit transaction, the creditor may:

(1) charge a fee that is ordinarily associated with a real

property transaction and is not prohibited by law, including a

fee that is associated with a real property transaction and

excluded from a finance charge under this chapter by the Consumer

Credit Protection Act (15 U.S.C. Section 1601 et seq.) and 12

C.F.R. Section 226.1 et seq. (Regulation Z) adopted under that

Act; and

(2) elect to treat the manufactured home as if it were

residential real property for all purposes in connection with the

credit transaction by conspicuously disclosing that election to

the consumer.

(c) On an election under Subsection (b)(2):

(1) the credit transaction is considered to be a residential

real property loan for all purposes; and

(2) this chapter, other than the definitions assigned by this

chapter, does not apply to the credit transaction.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER K. CREDITOR'S LIABILITY; PENALTIES

Sec. 347.501. CREDITOR'S LIABILITY RELATED TO DEPOSIT. A

creditor is liable for the penalty provided by Section 349.003 if

the creditor:

(1) fails to order the manufactured home or fails to hold the

manufactured home in inventory in accordance with the deposit

agreement under Section 347.303 or 347.304, respectively; or

(2) retains as a deposit an amount that exceeds the amount

authorized by Subchapter H.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.502. LIABILITY FOR CHARGE EXCEEDING AMOUNT AUTHORIZED.

(a) Notwithstanding Chapter 349, a creditor who contracts for,

charges, or receives a charge relating to a credit transaction,

other than interest or time price differential, that is more than

that authorized by this chapter is liable to the consumer as

provided by Section 349.003.

(b) For purposes of this section, a late fee, default charge, or

delinquency charge is included as a charge relating to a credit

transaction.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.503. CREDITOR'S LIABILITY FOR ERROR IN PAY-OFF

QUOTATION. Notwithstanding Chapter 349, a creditor that responds

to a consumer's request for a pay-off quotation under this

chapter by delivering to the consumer a written statement

indicating that the consumer owes a total amount on the credit

transaction that exceeds the amount authorized by this chapter is

liable to the consumer under Section 349.003.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.504. CREDITOR'S LIABILITY FOR ORAL OR UNSOLICITED

WRITTEN STATEMENT OF AMOUNT OWED. On a credit transaction a

creditor is not liable for an oral statement of an amount owed or

for a written statement of an amount owed that is not solicited

by a debtor unless the statement:

(1) is made with a demand by a creditor that the consumer pay an

amount that exceeds the amount authorized by this subtitle; or

(2) is contained in a solicitation to renew or refinance

existing debt.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.505. PENALTY FOR FAILURE TO REGISTER. (a) The

commissioner may impose a penalty not to exceed $50 for failure

to register as required by Section 347.451(a).

(b) The commissioner may impose a penalty not to exceed $250 for

failure to renew an existing registration and submit the

appropriate fee before the expiration of the period described by

Section 347.451(d).

(c) The penalties provided by this section are the exclusive

penalties for a violation of Section 347.451.

(d) The fact that a creditor was not registered as required by

Section 347.451 when a contract was executed does not:

(1) render a contract invalid or unenforceable if the contract

is otherwise enforceable; or

(2) subject the creditor to liability under any other law,

including common law, other than the liability established by

this section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 347.506. WHEN ACT OR OMISSION NOT VIOLATION. (a) An act

or omission does not violate this chapter if the act or omission

conforms to an interpretation of any provision of this chapter

that is in effect at the time of the act or omission and that:

(1) was made by the commissioner under Section 14.108; or

(2) is a final decision of an appellate court of this state or

the United States.

(b) If the interpretation or decision is modified, rescinded, or

invalidated by a subsequent interpretation or final decision, the

subsequent interpretation or final decision does not apply to a

credit transaction made before the effective date of the

subsequent interpretation or final decision.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 348. MOTOR VEHICLE INSTALLMENT SALES

FINANCE CODE

TITLE 4. REGULATION OF INTEREST, LOANS, AND FINANCED TRANSACTIONS

SUBTITLE B. LOANS AND FINANCED TRANSACTIONS

CHAPTER 348. MOTOR VEHICLE INSTALLMENT SALES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 348.001. DEFINITIONS. In this chapter:

(1) "Buyer's order" means a nonbinding, preliminary written

computation relating to the purchase in a retail installment

transaction of a motor vehicle that describes specifically:

(A) the motor vehicle being purchased; and

(B) each motor vehicle being traded in.

Text of subdivision as added by Acts 2009, 81st Leg., R.S., Ch.

149, Sec. 1

(1-a) "Debt cancellation agreement" means a retail installment

contract term or a contractual arrangement modifying a retail

installment contract term under which a retail seller or holder

agrees to cancel all or part of an obligation of the retail buyer

to repay an extension of credit from the retail seller or holder

on the occurrence of the total loss or theft of the motor vehicle

that is the subject of the retail installment contract but does

not include an offer to pay a specified amount on the total loss

or theft of the motor vehicle.

Text of subdivision as added by Acts 2009, 81st Leg., R.S., Ch.

238, Sec. 3

(1-a) "Commercial vehicle" means a motor vehicle that is not

used primarily for personal, family, or household use. The term

includes:

(A) a motor vehicle with a gross vehicular weight of 10,001

pounds or more;

(B) a motor vehicle that will be owned by a corporation, limited

liability company, limited partnership, or other business entity

formed, organized, or registered in this state, another state, or

another country; and

(C) a motor vehicle that will be part of a fleet of five or more

vehicles owned by the same person.

(2) "Heavy commercial vehicle" means:

(A) a truck or truck tractor that:

(i) has a gross vehicular weight of 19,000 pounds or more; and

(ii) is not used primarily for personal, family, or household

use; or

(B) a trailer or semitrailer designed for use in combination

with a vehicle described by Paragraph (A).

(3) "Holder" means a person who is:

(A) a retail seller; or

(B) the assignee or transferee of a retail installment contract.

(3-a) "Motor home" means a motor vehicle that is designed to

provide temporary living quarters and that:

(A) is built on a motor vehicle chassis as an integral part of

or a permanent attachment to the chassis; and

(B) contains at least four of the following independent life

support systems that are permanently installed and designed to be

removed only for repair or replacement and that meet the

standards of the American National Standards Institute, Standards

for Recreational Vehicles:

(i) a cooking facility with an on-board fuel source;

(ii) a gas or electric refrigerator;

(iii) a toilet with exterior evacuation;

(iv) a heating or air-conditioning system with an on-board power

or fuel source separate from the vehicle engine;

(v) a potable water supply system that includes at least a sink,

a faucet, and a water tank with an exterior service supply

connection; or

(vi) a 110-125 volt electric power supply.

(4) "Motor vehicle" means an automobile, motor home, truck,

truck tractor, trailer, semitrailer, or bus designed and used

primarily to transport persons or property on a highway. The

term includes a commercial vehicle or heavy commercial vehicle.

The term does not include:

(A) a boat trailer;

(B) a vehicle propelled or drawn exclusively by muscular power;

(C) a vehicle that is designed to run only on rails or tracks;

or

(D) machinery that is not designed primarily for highway

transportation but may incidentally transport persons or property

on a public highway.

(5) "Retail buyer" means a person who purchases or agrees to

purchase a motor vehicle from a retail seller in a retail

installment transaction.

(6) "Retail installment contract" means one or more instruments

entered into in this state that evidence a retail installment

transaction. The term includes a chattel mortgage, a conditional

sale contract, a security agreement, and a document that

evidences a bailment or lease described by Section 348.002. The

term does not include a buyer's order.

(7) "Retail installment transaction" means a transaction in

which a retail buyer purchases a motor vehicle from a retail

seller other than principally for the purpose of resale and

agrees with the retail seller to pay part or all of the cash

price in one or more deferred installments.

(8) "Retail seller" means a person in the business of selling

motor vehicles to retail buyers in retail installment

transactions.

(9) "Time price differential" means the total amount added to

the principal balance to determine the balance of the retail

buyer's indebtedness under a retail installment contract.

(10-a) "Towable recreation vehicle" means a nonmotorized vehicle

that:

(A) was originally designed and manufactured primarily to

provide temporary human habitation in conjunction with

recreational, camping, or seasonal use;

(B) is titled and registered with the Texas Department of Motor

Vehicles as a travel trailer through a county tax

assessor-collector;

(C) is permanently built on a single chassis;

(D) contains at least one life support system; and

(E) is designed to be towable by a motor vehicle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 2.19, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

149, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

238, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

676, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3D.02, eff. September 1, 2009.

Sec. 348.0015. PRESUMPTION REGARDING NONCOMMERCIAL VEHICLES;

EXCEPTION. (a) A motor vehicle that is not described by Section

348.001(1-a)(A), (B), or (C) or a motor vehicle that is of a type

typically used for personal, family, or household use, as

determined by finance commission rule, is presumed not to be a

commercial vehicle.

(b) Notwithstanding Subsection (a), if a retail buyer represents

in writing that a motor vehicle is not for personal, family, or

household use, or that the vehicle is for commercial use, a

retail seller or holder to whom the representation is made may

rely on that representation unless the retail seller or holder,

as applicable, has actual knowledge that the representation is

not true.

Added by Acts 2009, 81st Leg., R.S., Ch.

238, Sec. 4, eff. September 1, 2009.

Sec. 348.002. BAILMENT OR LEASE AS RETAIL INSTALLMENT

TRANSACTION. A bailment or lease of a motor vehicle is a retail

installment transaction if the bailee or lessee:

(1) contracts to pay as compensation for use of the vehicle an

amount that is substantially equal to or exceeds the value of the

vehicle; and

(2) on full compliance with the bailment or lease is bound to

become the owner or, for no or nominal additional consideration,

has the option to become the owner of the vehicle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.003. CLASSIFICATION AS RETAIL INSTALLMENT TRANSACTION

UNAFFECTED. A transaction is not excluded as a retail

installment transaction because:

(1) the retail seller arranges to transfer the retail buyer's

obligation;

(2) the amount of any charge in the transaction is determined by

reference to a chart or other information furnished by a

financing institution;

(3) a form for all or part of the retail installment contract is

furnished by a financing institution; or

(4) the credit standing of the retail buyer is evaluated by a

financing institution.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.004. CASH PRICE. (a) The cash price is the price at

which the retail seller offers in the ordinary course of business

to sell for cash the goods or services that are subject to the

transaction. An advertised price does not necessarily establish

a cash price.

(b) The cash price does not include any finance charge.

(c) At the retail seller's option, the cash price may include:

(1) the price of accessories;

(2) the price of services related to the sale;

(3) the price of service contracts;

(4) taxes; and

(5) fees for license, title, and registration.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

676, Sec. 4, eff. September 1, 2009.

Sec. 348.005. ITEMIZED CHARGE. An amount in a retail

installment contract is an itemized charge if the amount is not

included in the cash price and is the amount of:

(1) fees for registration, certificate of title, and license and

any additional registration fees charged by a full service deputy

under Section 502.114, Transportation Code;

(2) any taxes;

(3) fees or charges prescribed by law and connected with the

sale or inspection of the motor vehicle; and

(4) charges authorized for insurance, service contracts,

warranties, or a debt cancellation agreement by Subchapter C.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

149, Sec. 2, eff. September 1, 2009.

Sec. 348.0051. CONTRACTS FOR COMMERCIAL VEHICLES; ADDITIONAL

CHARGES PERMITTED. (a) Notwithstanding Sections 348.004 and

348.005 and in addition to the amounts allowed under those

sections, the following amounts may be included as an itemized

charge or in the cash price in a retail installment contract for

a commercial vehicle:

(1) any fees prescribed by law;

(2) any amounts charged by a titling or registration service

relating to the sale;

(3) any other amount agreed to by the retail buyer and retail

seller, including amounts payable to the retail seller or another

person for the provision of goods or services relating to:

(A) the commercial vehicle;

(B) the sale or use of the commercial vehicle; or

(C) the retail buyer's business in which the commercial vehicle

will be used; and

(4) an amount paid to the retail seller or other person as

consideration for the agreement of the holder of the retail

installment contract to waive:

(A) all or part of the difference between the amount owed under

a retail installment contract and the amount paid under a

physical damage insurance policy maintained by the retail buyer

or its assign, in the event the vehicle is a total loss;

(B) all or part of the amount owed under the retail installment

contract, in the event of the death of the retail buyer; or

(C) one or more payments owed under the retail installment

contract, in the event of the disability of the retail buyer.

(b) If a charge under Subsection (a)(4) is included in the

contract, the contract and any agreement to waive an amount

described by Subsection (a)(4) must each conspicuously disclose

that the waiver is optional.

(c) Notwithstanding any other law, the amount described by

Subsection (a)(4) is not a charge for insurance, and the sale,

provision, or waiving of a balance owed or other action relating

to a waiver of all or part of the amount owed under a retail

installment contract for a commercial vehicle is not considered

insurance or engaging in the business of insurance.

Added by Acts 2009, 81st Leg., R.S., Ch.

238, Sec. 5, eff. September 1, 2009.

Sec. 348.006. PRINCIPAL BALANCE; INCLUSION OF DOCUMENTARY FEE.

(a) The principal balance under a retail installment contract is

computed by:

(1) adding:

(A) the cash price of the motor vehicle;

(B) each amount included in the retail installment contract for

an itemized charge; and

(C) subject to Subsection (c), a documentary fee for services

rendered for or on behalf of the retail buyer in handling and

processing documents relating to the motor vehicle sale; and

(2) subtracting from the results under Subdivision (1) the

amount of the retail buyer's down payment in money, goods, or

both.

(b) The computation of the principal balance may include an

amount authorized under Section 348.404(b).

(c) For a documentary fee to be included in the principal

balance of a retail installment contract:

(1) the retail seller must charge the documentary fee to cash

buyers and credit buyers;

(2) the documentary fee may not exceed:

(A) for a motor vehicle retail installment contract other than a

contract for a commercial vehicle, a reasonable amount agreed to

by the retail seller and retail buyer for the documentary

services; or

(B) for a commercial vehicle retail installment contract, an

amount agreed to in writing by the retail seller and retail

buyer; and

(3) except for a buyer's order or retail installment contract

for a commercial vehicle, the buyer's order and the retail

installment contract must include:

(A) a statement of the amount of the documentary fee; and

(B) in reasonable proximity to the place in each where the

amount of the documentary fee is disclosed, the following notice

in type that is bold-faced, capitalized, underlined, or otherwise

conspicuously set out from surrounding written material:

"A DOCUMENTARY FEE IS NOT AN OFFICIAL FEE. A DOCUMENTARY FEE IS

NOT REQUIRED BY LAW, BUT MAY BE CHARGED TO BUYERS FOR HANDLING

DOCUMENTS RELATING TO THE SALE. A DOCUMENTARY FEE MAY NOT EXCEED

A REASONABLE AMOUNT AGREED TO BY THE PARTIES. THIS NOTICE IS

REQUIRED BY LAW."

(d) A retail seller shall post the documentary fee notice

prescribed in Subsection (c) so that it is clearly visible in

each place where a vehicle sale is finalized. If the language

primarily used in an oral sales presentation is not the same as

the language in which the retail installment contract is written,

the retail seller shall furnish to the retail buyer a written

statement containing the notice set out in Subsection (c)(3)(B)

in the language primarily used in the oral sales presentation.

(e) Prior to increasing the maximum amount of the documentary

fee the retail seller charges, a retail seller shall provide

written notice to the commissioner of the maximum amount of the

documentary fee the retail seller intends to charge. The

commissioner may review the amount of a documentary fee for

reasonableness. In determining whether a fee charged by a retail

seller is reasonable, the commissioner may consider the resources

required by the retail seller to perform the retail seller's

duties under state and federal law with respect to the handling

and processing of documents relating to the sale and financing of

a motor vehicle. If the commissioner determines that a

documentary fee charged is not reasonable, the commissioner may

require that the documentary fee charged be reduced or suspended.

(f) A documentary fee charged in accordance with this section

before September 1, 2009, is considered reasonable for purposes

of this section.

(g) This section does not:

(1) create a private right of action; or

(2) require that the commissioner approve a specific documentary

fee amount before a retail seller charges the fee.

(h) The finance commission may adopt rules, including rules

relating to the standards for a reasonableness determination or

disclosures, necessary to enforce this section. A rule adopted

under this subsection may not require a retail seller to submit

to the commissioner for prior approval the amount of a

documentary fee that the retail seller intends to charge under

this section.

(i) The commissioner has exclusive jurisdiction to enforce this

section.

(j) Subsections (d), (e), and (h) do not apply with respect to a

retail installment transaction for the purchase of a commercial

vehicle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 800, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1327, Sec. 1, eff. September 1, 2009.

Sec. 348.007. APPLICABILITY OF CHAPTER. (a) Except as

otherwise provided by this section, each retail installment

transaction is subject to this chapter.

(a-1) A transaction in which a retail buyer purchases a towable

recreation vehicle from a retail seller other than principally

for the purpose of resale and agrees with the retail seller to

pay part or all of the cash price in one or more deferred

installments may be subject to this chapter instead of Chapter

345 at the option of the seller.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

238, Sec. 7

(a-2) A retail installment transaction in which a retail buyer

purchases a commercial vehicle is only subject to the following

provisions of this chapter:

(1) Subchapter A, unless expressly stated otherwise;

(2) Subchapter B, except Sections 348.102 and 348.123;

(3) Subchapter C, except Sections 348.204(b), 348.206, 348.209,

and 348.210;

(4) Subchapter D;

(5) Subchapter E, except Section 348.407; and

(6) Subchapter F, except Sections 348.504(a)(2), 348.514,

348.516, and 348.517.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

676, Sec. 2

(a-2) A retail installment transaction in which a retail buyer

purchases a commercial vehicle is only subject to the following

provisions of this chapter:

(1) Subchapter A, except Section 348.0091 or unless expressly

stated otherwise;

(2) Subchapter B, except Sections 348.102 and 348.123;

(3) Subchapter C, except Sections 348.204(b), 348.206, 348.209,

and 348.210;

(4) Subchapter D;

(5) Subchapter E, except Sections 348.404(d) and 348.407; and

(6) Subchapter F, except Sections 348.504(a)(2), 348.514,

348.516, and 348.517.

(b) This chapter does not affect or apply to a loan made or the

business of making loans under other law of this state and does

not affect a rule of law applicable to a retail installment sale

that is not a retail installment transaction.

(c) The provisions of this chapter defining specific rates and

amounts of charges and requiring certain credit disclosures to be

made control over any contrary law of this state respecting those

subjects.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 2.20, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

238, Sec. 7, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

676, Sec. 2, eff. September 1, 2009.

Sec. 348.008. APPLICABILITY OF OTHER STATUTES TO RETAIL

INSTALLMENT TRANSACTION. (a) A loan or interest statute of this

state, other than Chapter 303, does not apply to a retail

installment transaction.

(b) Except as provided by this chapter, an applicable statute,

including Title 1, Business & Commerce Code, or a principle

of common law continues to apply to a retail installment

transaction unless it is displaced by this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.009. FEDERAL DISCLOSURE REQUIREMENTS APPLICABLE. (a)

The disclosure requirements of 12 C.F.R. Part 226 (Regulation Z)

adopted under the Truth in Lending Act (15 U.S.C. Section 1601 et

seq.) and specifically 12 C.F.R. Section 226.18(f), regarding

variable rate disclosures, apply according to their terms to

retail installment transactions.

(b) If a disclosure requirement of this chapter and one of a

federal law, including a regulation or an interpretation of law,

are inconsistent or conflict, federal law controls and the

inconsistent or conflicting disclosures required by this chapter

need not be given.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.0091. DISCLOSURE OF EQUITY IN TRADE-IN MOTOR VEHICLE.

(a) A retail seller may not accept a trade-in motor vehicle for

a motor vehicle sold under a retail installment contract unless

the retail seller provides to the retail buyer, before the buyer

signs the contract, a completed disclosure of trade-in equity

form prescribed by this section.

(b) The finance commission shall by rule adopt a standard form

for the disclosure of the equity in a retail buyer's trade-in

motor vehicle.

(c) The form adopted by the finance commission under Subsection

(b), at a minimum, must:

(1) contain:

(A) the name of the retail buyer;

(B) the name, address, and telephone number of the retail

seller;

(C) the make, model, year, and vehicle identification number of

the trade-in motor vehicle;

(D) the date of the retail installment transaction;

(E) the amount offered by the retail seller to the retail buyer

for the trade-in motor vehicle;

(F) the amount the retail buyer owes on the trade-in motor

vehicle as of the date of the retail installment transaction;

(G) a statement indicating whether the retail buyer's equity in

the trade-in motor vehicle is positive or negative;

(H) a disclosure containing substantially similar words to the

following: "If the EQUITY amount is NEGATIVE, the value the

retail seller is offering you for your trade-in motor vehicle is

less than what you currently owe on your trade-in. The amount of

negative equity may be further reduced by the amount of any cash

down payment and manufacturer's rebate and may be included in the

amount financed under your retail installment contract as an

itemized charge.";

(I) the cash price of the vehicle being purchased under the

retail installment transaction; and

(J) the amount financed under the retail installment contract;

(2) include a space for the signature of both the retail seller

and retail buyer and the printed name of the retail seller; and

(3) be signed and dated by the retail seller and retail buyer.

(d) The retail seller is solely responsible for the content and

delivery of the disclosure form required by Subsection (a). An

assignee of a retail installment contract may not be held

responsible for a retail seller's failure to comply with the

requirements of this section.

(e) This section does not create a private right of action. The

commissioner has exclusive jurisdiction to enforce this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

676, Sec. 3, eff. September 1, 2009.

Sec. 348.010. ADDITIONAL INFORMATION ALLOWED IN CONTRACT.

Information not required by this chapter may be included in a

retail installment contract.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.011. ORDER OF ITEMS IN CONTRACT. Items required by

this chapter to be in a retail installment contract are not

required to be stated in the order set forth in this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.012. APPLICABILITY OF INSURANCE PREMIUM FINANCING

PROVISIONS. Chapter 651, Insurance Code, does not apply to a

retail installment transaction.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 17, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.117, eff. September 1, 2005.

Sec. 348.013. CONDITIONAL DELIVERY AGREEMENT. (a) In this

section, "conditional delivery agreement" means a contract

between a retail seller and prospective retail buyer under the

terms of which the retail seller allows the prospective retail

buyer the use and benefit of a motor vehicle for a specified

term.

(b) Subject to this section, a retail seller and prospective

retail buyer may enter into a conditional delivery agreement.

(c) A conditional delivery agreement is:

(1) an enforceable contract; and

(2) void on the execution of a retail installment contract

between the parties of the conditional delivery agreement for the

sale of the motor vehicle that is the subject of the conditional

delivery agreement.

(d) A conditional delivery agreement may only confer rights

consistent with this section and may not confer any legal or

equitable rights of ownership, including ownership of the motor

vehicle that is the subject of the conditional delivery

agreement.

(e) A conditional delivery agreement may not exceed a term of 15

days.

(f) If a prospective retail buyer tenders to a retail seller a

trade-in motor vehicle in connection with a conditional delivery

agreement:

(1) the parties must agree on the value of the trade-in motor

vehicle;

(2) the conditional delivery agreement must contain the agreed

value of the trade-in motor vehicle described by Subdivision (1);

and

(3) the retail seller must use reasonable care to conserve the

trade-in motor vehicle while the vehicle is in the retail

seller's possession.

(g) If the parties to a conditional delivery agreement do not

subsequently enter into a retail installment contract for the

sale of the motor vehicle that is the subject of the conditional

delivery agreement, the retail seller shall, not later than the

seventh day after termination of the conditional delivery

agreement:

(1) deliver to the prospective retail buyer any trade-in motor

vehicle that the prospective retail buyer tendered in connection

with the conditional delivery agreement in the same or

substantially the same condition as it was at the time of

execution of the agreement and shall return any down payment or

other consideration received from the prospective retail buyer in

connection with the agreement; or

(2) if the trade-in motor vehicle cannot be returned in the same

or substantially the same condition as it was at the time of

execution of the conditional delivery agreement, deliver to the

prospective retail buyer a sum of money equal to the agreed value

of the trade-in motor vehicle as described by Subsection (f) and

shall return any down payment or other consideration described by

Subdivision (1).

(h) Any money that a retail seller is obligated to provide a

prospective retail buyer under Subsection (g) must be tendered at

the same time that the trade-in motor vehicle is delivered for

return to the prospective retail buyer or when the trade-in motor

vehicle would have been delivered if the vehicle was damaged or

could not be returned.

(i) If a prospective retail buyer returns a motor vehicle under

a conditional delivery agreement at the request of the retail

seller, the retail seller, notwithstanding the period prescribed

by Subsection (g), must return the trade-in vehicle at the same

time that the motor vehicle under the conditional delivery

agreement is returned by the prospective retail buyer.

(j) The prospective retail buyer shall return the motor vehicle

received under the conditional delivery agreement in the same or

substantially the same condition as it was at the time of the

execution of the conditional delivery agreement.

(k) An amount paid or required to be paid by the retail seller

under Subsection (g) is subject to review by the commissioner.

If the commissioner determines that the retail seller in fact

owes the prospective retail buyer a certain amount under

Subsection (g), the commissioner may order the retail seller to

pay the amount to the prospective retail buyer. If the trade-in

motor vehicle is not returned by the retail seller in accordance

with this section and the retail seller does not pay the

prospective retail buyer an amount equal to the agreed value of

the trade-in motor vehicle within the period prescribed by this

section, the commissioner may assess an administrative penalty

against the retail seller in an amount that is reasonable in

relation to the value of the trade-in motor vehicle. The

commissioner shall provide notice to the retail seller and the

prospective retail buyer of the commissioner's determination

under this subsection.

(l) Not later than the 30th day after the date the parties

receive notice of the commissioner's determination under

Subsection (k), the retail seller or prospective retail buyer may

file with the commissioner an appeal of the commissioner's

determination requesting a time and place for a hearing before a

hearings officer designated by the commissioner. A hearing under

this subsection is governed by Chapter 2001, Government Code.

After the hearing, based on the findings of fact, conclusions of

law, and recommendations of the hearings officer, the

commissioner shall enter a final order.

(m) A person who requests an appeal under Subsection (l) is

required to pay a deposit to secure the payment of the costs of

the hearing in a reasonable amount as determined by the

commissioner, unless the person cannot afford to pay the deposit

and files an affidavit to that effect with the hearings officer

in the form and content prescribed by finance commission rule.

The entire deposit must be refunded to the person if the person

prevails in the hearing. If the person does not prevail, any

portion of the deposit in excess of the costs of the hearing

assessed against the person is refundable.

(n) Notice of the commissioner's final order under Subsection

(l), given to the person in accordance with Section 2001,

Government Code, must include a statement of the person's right

to judicial review of the order.

(o) The hearings officer may order the retail seller or the

prospective retail buyer, or both, to pay reasonable expenses

incurred by the commissioner in connection with obtaining a final

order under Subsection (l), including attorney's fees,

investigative costs, and witness fees.

(p) This section does not:

(1) apply to a bailment agreement under Section 348.002; or

(2) create a private right of action.

(q) Except as otherwise provided by this section, the

commissioner has exclusive jurisdiction to enforce this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

683, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. RETAIL INSTALLMENT CONTRACT

Sec. 348.101. RETAIL INSTALLMENT CONTRACT GENERAL REQUIREMENTS.

(a) A retail installment contract is required for each retail

installment transaction. A retail installment contract may be

more than one document.

(b) A retail installment contract must be:

(1) in writing;

(2) dated;

(3) signed by the retail buyer and retail seller; and

(4) completed as to all essential provisions before it is signed

by the retail buyer except as provided by Subsection (d).

(c) The printed part of a retail installment contract, other

than instructions for completion, must be in at least eight-point

type unless a different size of type is required under this

subchapter.

(d) If the motor vehicle is not delivered when the retail

installment contract is executed, the following information may

be inserted after the contract is executed:

(1) the identifying numbers or marks of the vehicle or similar

information; and

(2) the due date of the first installment.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.1015. CONTRACT CONDITIONED ON SUBSEQUENT ASSIGNMENT

PROHIBITED. (a) A retail installment contract may not be

conditioned on the subsequent assignment of the contract to a

holder.

(b) A provision in violation of this section is void. This

subsection does not affect the validity of other provisions of

the contract that may be given effect without the voided

provision, and to that extent those provisions are severable.

(c) This section does not create a private right of action.

(d) The commissioner has exclusive jurisdiction to enforce this

section.

Added by Acts 2009, 81st Leg., R.S., Ch.

683, Sec. 2, eff. September 1, 2009.

Sec. 348.102. CONTENTS OF CONTRACT. (a) A retail installment

contract must contain:

(1) the name of the retail seller and the name of the retail

buyer;

(2) the place of business or address of the retail seller;

(3) the residence or other address of the retail buyer as

specified by the retail buyer;

(4) a description of the motor vehicle being sold;

(5) the cash price of the retail installment transaction;

(6) the amount of any down payment by the retail buyer,

specifying the amounts paid in money and in goods traded in; and

(7) each itemized charge.

(b) A charge for insurance, a service contract, or a warranty

authorized by Subchapter C may be disclosed as provided by that

subchapter.

(c) A retail installment contract that provides for a variable

contract rate must set out the method by which the rate is

computed.

(d) The contract must contain substantially the following notice

in at least 10-point type that is bold-faced, capitalized, or

underlined or otherwise conspicuously set out from the

surrounding written material:

"NOTICE TO THE BUYER--DO NOT SIGN THIS CONTRACT BEFORE YOU READ

IT OR IF IT CONTAINS ANY BLANK SPACES. YOU ARE ENTITLED TO A COPY

OF THE CONTRACT YOU SIGN. UNDER THE LAW YOU HAVE THE RIGHT TO PAY

OFF IN ADVANCE THE FULL AMOUNT DUE AND UNDER CERTAIN CONDITIONS

MAY OBTAIN A PARTIAL REFUND OF THE FINANCE CHARGE. KEEP THIS

CONTRACT TO PROTECT YOUR LEGAL RIGHTS."

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

238, Sec. 8, eff. September 1, 2009.

Sec. 348.103. TIME PRICE DIFFERENTIAL FOR RETAIL INSTALLMENT

CONTRACT. A retail installment contract may provide for:

(1) any amount of time price differential permitted under

Section 348.104, 348.105, or 348.106; or

(2) any rate of time price differential not exceeding a yield

permitted under Section 348.104, 348.105, or 348.106.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.104. TIME PRICE DIFFERENTIAL FOR CONTRACT WITH EQUAL

MONTHLY SUCCESSIVE PAYMENTS. (a) A retail installment contract

that is payable in substantially equal successive monthly

installments beginning one month after the date of the contract

may provide for a time price differential that does not exceed:

(1) the add-on charge provided by this section; or

(2) $25 if the add-on charge under Subdivision (1) is less than

$25.

(b) The add-on charge is $7.50 per $100 per year on the

principal balance for a new motor vehicle, other than a heavy

commercial vehicle, designated by the manufacturer by a model

year that is not earlier than the year in which the sale is made.

(c) The add-on charge is $10 per $100 per year on the principal

balance for:

(1) a new motor vehicle not covered by Subsection (b);

(2) a used motor vehicle designated by the manufacturer by a

model year that is not more than two years before the year in

which the sale is made; or

(3) a new or used heavy commercial vehicle designated by the

manufacturer by a model year that is not more than two years

before the year in which the sale is made.

(d) The add-on charge is $12.50 per $100 per year on the

principal balance for a used motor vehicle not covered by

Subsection (c) that is a motor vehicle designated by the

manufacturer by a model year that is not more than four years

before the year in which the sale is made.

(e) For a used motor vehicle not covered by Subsection (c) or

(d), the add-on charge is:

(1) $15 per $100 per year on the principal balance; or

(2) $18 per $100 per year on the principal balance if the

principal balance under the retail installment contract does not

exceed $300.

(f) The time price differential is computed on the original

principal balance under the retail installment contract from the

date of the contract until the maturity of the final installment,

notwithstanding that the balance is payable in installments.

(g) If the retail installment contract is payable for a period

that is shorter or longer than a year or is for an amount that is

less or greater than $100, the amount of the maximum time price

differential computed under this section is decreased or

increased proportionately.

(h) For the purpose of a computation under this section, 16 or

more days of a month may be considered a full month.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

676, Sec. 5, eff. September 1, 2009.

Sec. 348.105. USE OF OPTIONAL CEILING. As an alternative to the

maximum rate or amount authorized for a time price differential

under Section 348.104 or 348.106, a retail installment contract

may provide for a rate or amount of time price differential that

does not exceed the rate or amount authorized by Chapter 303.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.106. TIME PRICE DIFFERENTIAL FOR OTHER CONTRACTS. A

retail installment contract that is payable other than in

substantially equal successive monthly installments or the first

installment of which is not payable one month from the date of

the contract may provide for a time price differential that does

not exceed an amount that, having due regard for the schedule of

payments, provides the same effective return as if the contract

were payable in substantially equal successive monthly

installments beginning one month from the date of the contract.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.107. CHARGE FOR DEFAULT IN PAYMENT OF INSTALLMENT. (a)

A retail installment contract may provide that if an installment

remains unpaid after the 10th day after the maturity of the

installment for a heavy commercial vehicle or after the 15th day

after the maturity of the installment for any other motor vehicle

the holder may collect:

(1) a delinquency charge that does not exceed five percent of

the amount of the installment; or

(2) interest on the amount of the installment accruing after the

maturity of the installment and until the installment is paid in

full at a rate that does not exceed the maximum rate authorized

for the contract.

(b) A retail installment contract that provides for the accrual

earnings method may provide for the delinquency charge authorized

by Subsection (a)(1), the interest authorized by Subsection

(a)(2), or both.

(c) Only one delinquency charge may be collected on an

installment under this section regardless of the duration of the

default.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1077, Sec. 1, eff. Sept. 1,

2001.

Sec. 348.108. CHARGES FOR COLLECTING DEBT. A retail installment

contract may provide for the payment of:

(1) reasonable attorney's fees if the contract is referred for

collection to an attorney who is not a salaried employee of the

holder;

(2) court costs and disbursements; and

(3) reasonable out-of-pocket expenses incurred in connection

with the repossession or sequestration of the motor vehicle

securing the payment of the contract or foreclosure of a security

interest in the vehicle, including the costs of storing,

reconditioning, and reselling the vehicle, subject to the

standards of good faith and commercial reasonableness set by

Title 1, Business & Commerce Code.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.109. ACCELERATION OF DEBT MATURITY. A retail

installment contract may not authorize the holder to accelerate

the maturity of all or a part of the amount owed under the

contract unless:

(1) the retail buyer is in default in the performance of any of

the buyer's obligations;

(2) the holder believes in good faith that the prospect of

buyer's payment or performance is impaired; or

(3) if the retail installment contract is for a commercial

vehicle, the retail buyer or an affiliate of the retail buyer is

in default in its obligations under another financing agreement

or leasing agreement held by the same holder or an affiliate of

the holder.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

238, Sec. 9, eff. September 1, 2009.

Sec. 348.110. DELIVERY OF COPY OF CONTRACT. A retail seller

shall:

(1) deliver to the retail buyer a copy of the retail installment

contract as accepted by the retail seller; or

(2) mail to the retail buyer at the address shown on the retail

installment contract a copy of the retail installment contract as

accepted by the retail seller.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.111. BUYER'S RIGHT TO RESCIND CONTRACT. Until the

retail seller complies with Section 348.110, a retail buyer who

has not received delivery of the motor vehicle is entitled to:

(1) rescind the contract;

(2) receive a refund of all payments made under or in

contemplation of the contract; and

(3) receive the return of all goods traded in to the retail

seller under or in contemplation of the contract or, if those

goods cannot be returned, to receive the value of those goods.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.112. BUYER'S ACKNOWLEDGMENT OF DELIVERY OF CONTRACT

COPY. (a) Any retail buyer's acknowledgment of delivery of a

copy of the retail installment contract must:

(1) be in at least 10-point type that is bold-faced,

capitalized, or underlined or otherwise conspicuously set out

from the surrounding written material; and

(2) appear directly above the buyer's signature.

(b) Any retail buyer's acknowledgment conforming to this section

of delivery of a copy of the retail installment contract is, in

an action or proceeding by or against a holder of the contract

who was without knowledge to the contrary when the holder

purchased it, conclusive proof:

(1) that the copy was delivered to the buyer;

(2) that the contract did not contain a blank space that was

required to have been completed under this chapter when the

contract was signed by the buyer; and

(3) of compliance with Sections 348.009, 348.101, 348.102,

348.123, 348.205, 348.405, 348.406, and 348.408.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.113. AMENDMENT OF RETAIL INSTALLMENT CONTRACT. On

request by a retail buyer, the holder may agree to one or more

amendments to the retail installment contract to:

(1) extend or defer the scheduled due date of all or a part of

one or more installments; or

(2) renew, restate, or reschedule the unpaid balance under the

contract.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.114. CHARGES FOR DEFERRING INSTALLMENT. (a) If a

retail installment contract is amended to defer all or a part of

one or more installments for not longer than three months, the

holder may collect from the retail buyer:

(1) an amount computed on the amount deferred for the period of

deferment at a rate that does not exceed the effective return for

time price differential permitted for a monthly payment retail

installment contract; and

(2) the amount of the additional cost to the holder for:

(A) premiums for continuing in force any insurance coverages

provided for by the contract; and

(B) any additional necessary official fees.

(b) The minimum charge under Subsection (a)(1) is $1.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.115. CHARGE FOR OTHER AMENDMENT. (a) If the unpaid

balance of a retail installment contract is extended, renewed,

restated, or rescheduled under this subchapter and Section

348.114 does not apply, the holder may collect an amount computed

on the principal balance of the amended contract for the term of

the amended contract at the time price differential for a retail

installment contract that is applicable after reclassifying the

motor vehicle by its model year at the time of the amendment.

(b) The principal balance of the amended contract is computed

by:

(1) adding:

(A) the unpaid balance as of the date of amendment;

(B) the cost of any insurance incidental to the amendment;

(C) the amount of each additional necessary official fee; and

(D) the amount of each accrued delinquency or collection charge;

and

(2) subtracting from the total computed under Subdivision (1) an

amount equal to the prepayment refund credit required by Section

348.120 or 348.121, as applicable.

(c) The provisions of this chapter relating to minimum charges

under Section 348.104 and acquisition costs under the refund

schedule under Section 348.120 do not apply in computing the

principal balance of the amended contract.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.116. CONFIRMATION OF AMENDMENT. An amendment to a

retail installment contract must be confirmed in a writing signed

by the retail buyer. The holder shall:

(1) deliver a copy of the confirmation to the buyer; or

(2) mail a copy of the confirmation to the buyer at the buyer's

most recent address shown on the records of the holder.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.117. CONTRACT AFTER AMENDMENT. After amendment the

retail installment contract is the original contract and each

amendment to the original contract.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.118. PREPAYMENT OF CONTRACT. A retail buyer may prepay

a retail installment contract in full at any time before

maturity. This section prevails over a conflicting provision of

the contract.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.119. REFUND CREDIT ON PREPAYMENT. If a retail buyer

prepays a retail installment contract in full or if the holder of

the contract demands payment of the unpaid balance of the

contract in full before the contract's final installment is due,

the buyer is entitled to receive a refund credit as provided by

Section 348.120 or 348.121, as applicable.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.120. AMOUNT OF REFUND CREDIT FOR MONTHLY INSTALLMENT

CONTRACT. (a) This section applies only to a refund credit on

the prepayment of a retail installment contract that is payable

in substantially equal successive monthly installments beginning

one month after the date of the contract.

(b) On a contract for a motor vehicle other than a heavy

commercial vehicle the minimum amount of the refund credit is

computed by:

(1) subtracting an acquisition cost of $25 from the original

time price differential; and

(2) multiplying the amount computed under Subdivision (1) by the

percentage of refund computed under Subsection (d).

(c) On a contract for a heavy commercial vehicle the minimum

amount of the refund credit is computed by:

(1) multiplying the amount of the original time price

differential by the percentage of refund computed under

Subsection (d); and

(2) subtracting an acquisition cost of $150 from the amount

computed under Subdivision (1).

(d) The percentage of refund is computed by:

(1) computing the sum of all of the monthly balances under the

contract's schedule of payments; and

(2) dividing the amount computed under Subdivision (1) into the

sum of the unpaid monthly balances under the contract's schedule

of payments beginning:

(A) on the first day, after the date of the prepayment or demand

for payment in full, that is the date of a month that corresponds

to the date of the month that the first installment is due under

the contract; or

(B) if the prepayment or demand for payment in full is made

before the first installment date under the contract, one month

after the next monthly anniversary date of the contract occurring

after the prepayment or demand.

(e) A refund credit is not required if the amount of the refund

credit is less than $1.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.121. AMOUNT OF REFUND CREDIT FOR OTHER CONTRACTS. The

minimum amount of the refund credit on a retail installment

contract to which Section 348.120 does not apply shall be

computed in a manner proportionate to the method set out by that

section for the type of motor vehicle being sold, having due

regard for:

(1) the amount of each installment;

(2) the irregularity of the installment periods; and

(3) the requirements of Sections 348.104(f) and 348.106.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.122. REINSTATEMENT OF CONTRACT AFTER DEMAND FOR

PAYMENT. After a demand for payment in full under a retail

installment contract, the retail buyer and holder of the contract

may:

(1) agree to reinstate the contract; and

(2) amend the contract as provided by Section 348.113.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.123. REFINANCING OF LARGE INSTALLMENT. (a) If a

scheduled installment of a retail installment contract is more

than an amount equal to twice the average of all installments

scheduled before that installment, other than the down payment,

the retail buyer is entitled to refinance that installment:

(1) when the installment is due;

(2) without an acquisition cost;

(3) in installments that are not greater or more frequent than

the average amount and frequency of installments preceding that

installment; and

(4) at a rate of time price differential that does not exceed

the rate applicable to the original contract.

(b) This section does not apply to:

(1) a lease;

(2) a retail installment transaction for a vehicle that is to be

used primarily for a purpose other than personal, family, or

household use;

(3) a transaction for which the payment schedule is adjusted to

the seasonal or irregular income or scheduled payments or

obligations of the buyer;

(4) a transaction of a type that the commissioner determines

does not require the protection for the buyer provided by this

section; or

(5) a retail installment transaction in which:

(A) the seller is a franchised dealer licensed under Chapter

2301, Occupations Code; and

(B) the buyer is entitled, at the end of the term of the retail

installment contract, to choose one of the following:

(i) sell the vehicle back to the holder according to a written

agreement:

(a) entered into between the buyer and holder concurrently with

or as a part of the transaction; and

(b) under which the buyer will be released from liability or

obligation for the final scheduled payment under the contract on

compliance with the agreement;

(ii) pay the final scheduled payment under the contract; or

(iii) if the buyer is not in default under the contract,

refinance the final scheduled payment with the holder for

repayment in not fewer than 24 equal monthly installments or on

other terms agreed to by the buyer and holder at the time of

refinancing and at a rate of time price differential not to

exceed the lesser of:

(a) a rate equal to the maximum rate authorized under this

subchapter; or

(b) an annual percentage rate of five percent a year more than

the annual percentage rate of the original contract.

(c) A retail installment contract under Subsection (b)(5) must

disclose that any refinancing may be for any period and payment

schedule to which the buyer and holder agree.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.22(a), eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.774, eff. Sept.

1, 2003.

Sec. 348.124. DEBT CANCELLATION AGREEMENTS. (a) In connection

with a retail installment transaction under this chapter, a

retail seller may offer to the retail buyer a debt cancellation

agreement. The retail seller may not require that the purchase

of a debt cancellation agreement by the retail buyer be made in

order to enter into a retail installment transaction.

(b) A debt cancellation agreement is not considered an insurance

product.

(c) The amount charged for a debt cancellation agreement made in

connection with a retail installment contract must be reasonable.

(d) In addition to other disclosures required by state or

federal law, the retail seller shall provide to the retail buyer

a separate notice in connection with the retail installment

contract stating that the retail buyer is not required to accept

or provide a debt cancellation agreement in order to purchase the

motor vehicle under a retail installment contract.

Added by Acts 2009, 81st Leg., R.S., Ch.

149, Sec. 3, eff. September 1, 2009.

SUBCHAPTER C. INSURANCE

Sec. 348.201. PROPERTY INSURANCE. (a) A holder may request or

require a retail buyer to insure the motor vehicle purchased

under a retail installment transaction and accessories and

related goods subject to the holder's security interest.

(b) The insurance and the premiums or charges for the insurance

must bear a reasonable relationship to:

(1) the amount, term, and conditions of the retail installment

contract; and

(2) the existing hazards or risk of loss, damage, or

destruction.

(c) The insurance may not:

(1) cover unusual or exceptional risks; or

(2) provide coverage not ordinarily included in policies issued

to the public.

(d) The holder may include the cost of insurance provided under

this section as a separate charge in the contract.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.202. CREDIT LIFE AND CREDIT HEALTH AND ACCIDENT

INSURANCE. (a) As additional protection for the contract, a

holder may request or require a retail buyer to provide credit

life insurance and credit health and accident insurance.

(b) As additional protection for the contract, a seller may

offer involuntary unemployment insurance to the buyer at the time

the contract is executed.

(c) A holder may include the cost of insurance provided under

Subsection (a) or (b), and a policy or agent fee charged in

connection with insurance provided under Subsection (a) or (b),

as a separate charge in the contract.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1107, Sec. 1, eff. June 18,

1999; Acts 2001, 77th Leg., ch. 409, Sec. 1, eff. Sept. 1, 2001.

Sec. 348.203. MAXIMUM AMOUNT OF CREDIT LIFE AND CREDIT HEALTH

AND ACCIDENT COVERAGE. (a) At any time the total amount of the

policies of credit life insurance in force on one retail buyer on

one retail installment contract may not exceed:

(1) the total amount repayable under the contract; and

(2) the greater of the scheduled or actual amount of unpaid

indebtedness if the indebtedness is repayable in substantially

equal installments.

(b) At any time the total amount of the policies of credit

health and accident insurance in force on one retail buyer on one

retail installment contract may not exceed the total amount

payable under the contract, and the amount of each periodic

indemnity payment may not exceed the scheduled periodic payment

on the indebtedness.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.204. INSURANCE STATEMENT. (a) If insurance is

required in connection with a retail installment contract, the

holder shall give to the retail buyer a written statement that

clearly and conspicuously states that:

(1) insurance is required in connection with the contract; and

(2) the buyer as an option may furnish the required insurance

through:

(A) an existing policy of insurance owned or controlled by the

buyer; or

(B) an insurance policy obtained through an insurance company

authorized to do business in this state.

(b) If requested or required insurance is sold or obtained by

the holder and the retail installment contract includes a premium

or rate of charge for the insurance that is not fixed or approved

by the commissioner of insurance, the holder shall deliver or

mail to the retail buyer a written statement that includes that

fact.

(c) A statement under Subsection (a) or (b) may be provided with

or as part of the retail installment contract or separately.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.205. STATEMENT IF LIABILITY INSURANCE NOT INCLUDED IN

CONTRACT. If liability insurance coverage for bodily injury and

property damage caused to others is not included in a retail

installment contract, the retail installment contract or a

separate writing must contain, in at least 10-point type that is

bold-faced, capitalized, underlined, or otherwise conspicuously

set out from the surrounding written material, a specific

statement that liability insurance coverage for bodily injury and

property damage caused to others is not included.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.206. INSURANCE MAY BE FURNISHED BY BUYER. (a) If

insurance is requested or required in connection with a retail

installment contract and the retail installment contract includes

a premium or rate of charge that is not fixed or approved by the

commissioner of insurance, the retail buyer is entitled to

furnish the insurance coverage not later than the 10th day after

the date of the contract or the delivery or mailing of the

written statement required under Section 348.204, as appropriate,

through:

(1) an existing insurance policy owned or controlled by the

buyer; or

(2) an insurance policy obtained from an insurance company

authorized to do business in this state.

(b) When a retail installment contract is executed, the retail

buyer is entitled to purchase the insurance described by Section

348.210 and select:

(1) the agent or broker; and

(2) an insurance company acceptable to the holder.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.207. BUYER'S FAILURE TO PROVIDE EVIDENCE OF INSURANCE.

(a) If a retail buyer fails to present to the holder reasonable

evidence that the buyer has obtained or maintained a coverage

required by the retail installment contract, the holder may:

(1) obtain substitute insurance coverage that is substantially

equal to or more limited than the coverage required; and

(2) add the amount of the premium advanced for the substitute

insurance to the unpaid balance of the contract.

(b) Substitute insurance coverage under Subsection (a)(1):

(1) may at the holder's option be limited to coverage only of

the interest of the holder or the interest of the holder and the

buyer; and

(2) must be written at lawful rates in accordance with the

Insurance Code by a company authorized to do business in this

state.

(c) If substitute insurance is obtained by the holder under

Subsection (a), the amendment adding the premium or rescheduling

the contract is not required to be signed by the retail buyer.

The holder shall deliver to the buyer or send to the buyer's most

recent address shown on the records of the holder specific

written notice that the holder has obtained substitute insurance.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.208. CHARGES FOR OTHER INSURANCE AND FORMS OF

PROTECTION INCLUDED IN RETAIL INSTALLMENT CONTRACT. (a) A

retail buyer and retail seller may agree in a retail installment

contract to include a charge for insurance coverage that is:

(1) for a risk of loss or liability reasonably related to:

(A) the motor vehicle;

(B) the use of the motor vehicle; or

(C) goods or services that:

(i) are related to the motor vehicle; and

(ii) may ordinarily be insured with a motor vehicle;

(2) written on policies or endorsement forms prescribed or

approved by the commissioner of insurance; and

(3) ordinarily available in policies or endorsements offered to

the public.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 1

(b) A retail installment contract may include as a separate

charge an amount for:

(1) motor vehicle property damage or bodily injury liability

insurance;

(2) mechanical breakdown insurance;

(3) participation in a motor vehicle theft protection plan;

(4) insurance to reimburse the retail buyer for the amount

computed by subtracting the proceeds of the buyer's basic

collision policy on the motor vehicle from the amount owed on the

vehicle if the vehicle has been rendered a total loss;

(5) a warranty or service contract relating to the motor

vehicle; or

(6) an identity recovery service contract defined by Section

1306.003, Occupations Code.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

149, Sec. 4

(b) A retail installment contract may include as a separate

charge an amount for:

(1) motor vehicle property damage or bodily injury liability

insurance;

(2) mechanical breakdown insurance;

(3) participation in a motor vehicle theft protection plan;

(4) insurance to reimburse the retail buyer for the amount

computed by subtracting the proceeds of the buyer's basic

collision policy on the motor vehicle from the amount owed on the

vehicle if the vehicle has been rendered a total loss;

(5) a warranty or service contract relating to the motor

vehicle; or

(6) a debt cancellation agreement if the agreement is included

as a term of a retail installment contract under Section 348.124.

(c) Notwithstanding any other law, service contracts and debt

cancellation agreements sold by a retail seller of a motor

vehicle to a retail buyer are not subject to Chapter 101 or 226,

Insurance Code.

(d) In addition to a charge for insurance coverage under

Subsection (a) or (b), a retail installment contract for a

commercial vehicle may include a charge for insurance coverage

relating to:

(1) the commercial vehicle;

(2) the use of the commercial vehicle; or

(3) the retail installment contract.

(e) Insurance coverage under Subsection (d) may be provided only

by:

(1) an insurer authorized under the Insurance Code to engage in

the business of insurance in this state; or

(2) if permitted under the Insurance Code, a surplus lines

insurer eligible to provide the insurance under Chapter 981,

Insurance Code.

(f) A retail installment contract for a commercial vehicle must

set forth the amount of each charge for insurance coverage under

Subsection (d) and the type of the coverage provided for that

charge.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1107, Sec. 2, eff. June 18,

1999; Acts 1999, 76th Leg., ch. 1559, Sec. 2, eff. Aug. 30, 1999;

Acts 2003, 78th Leg., ch. 1276, Sec. 10A.512, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.118, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

149, Sec. 4, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

238, Sec. 10, eff. September 1, 2009.

Sec. 348.209. REQUIREMENTS FOR INCLUDING INSURANCE COST IN

CONTRACT. (a) If insurance is included as an itemized charge in

a retail installment contract:

(1) the insurance must be written:

(A) at lawful rates;

(B) in accordance with the Insurance Code; and

(C) by a company authorized to do business in this state; and

(2) the disclosure requirements of this section must be

satisfied.

(b) If the insurance is described by Section 348.201, 348.202,

or 348.208(a), the retail installment contract must identify the:

(1) type of the coverage;

(2) term of the coverage; and

(3) amount of the premium for the coverage.

(c) If the insurance is described by Section 348.208(a), the

retail installment contract must also clearly indicate that the

coverage is optional.

(d) If the retail installment contract includes a charge

described by Section 348.208(b), the retail installment contract

must clearly and conspicuously disclose that the charge is

included.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.210. DELIVERY OF INSURANCE DOCUMENT TO BUYER. A holder

who purchases dual interest insurance on the motor vehicle shall

within a reasonable time after execution of the retail

installment contract send or cause to be sent to the retail buyer

a policy or certificate of insurance written by an insurance

company authorized to do business in this state that clearly sets

forth:

(1) the amount of the premium;

(2) the kind of insurance provided;

(3) the coverage of the insurance; and

(4) all terms, including options, limitations, restrictions, and

conditions, of the policy.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.211. HOLDER'S DUTY IF INSURANCE IS ADJUSTED OR

TERMINATED. (a) If insurance for which a charge is included in

or added to a retail installment contract is canceled, adjusted,

or terminated, the holder shall, at the holder's option:

(1) apply the amount of the refund for unearned insurance

premiums received by the holder to replace required insurance

coverage; or

(2) credit the refund to the final maturing installments of the

retail installment contract.

(b) If the amount to be applied or credited under Subsection (a)

is more than the amount unpaid on the retail installment

contract, the holder shall refund to the retail buyer the

difference between those amounts.

(c) A cash refund is not required under this section if the

amount of the refund is less than $1.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.212. GAIN OR ADVANTAGE FROM INSURANCE NOT ADDITIONAL

CHARGE. Any gain or advantage to the holder or the holder's

employee, officer, director, agent, general agent, affiliate, or

associate from insurance or the provision or sale of insurance

under this subchapter is not an additional charge or additional

time price differential in connection with a retail installment

contract except as specifically provided by this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.213. ADDING TO RETAIL INSTALLMENT CONTRACT PREMIUMS FOR

INSURANCE ACQUIRED AFTER TRANSACTION. (a) A retail buyer and

holder may agree to add to the unpaid balance of a retail

installment contract premiums for insurance policies obtained

after the date of the retail installment transaction covering the

motor vehicle, the use of the motor vehicle, or goods or services

related to the motor vehicle, including premiums for the renewal

of a policy included in the contract.

(b) A policy of insurance described by Subsection (a) must

comply with the applicable requirements of Sections 348.201,

348.203, and 348.208, and, except if the policy relates to a

retail installment contract for a commercial vehicle, Section

348.209.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

238, Sec. 11, eff. September 1, 2009.

Sec. 348.214. EFFECT OF ADDING PREMIUM TO CONTRACT. If a

premium is added to the unpaid balance of a retail installment

contract under Section 348.207 or 348.213, the rate applicable to

the time price differential agreed to in the retail installment

contract remains in effect and shall be applied to the new unpaid

balance, or the contract may be rescheduled in accordance with

Sections 348.113-348.117 without reclassifying the motor vehicle

by its year model at the time of the amendment.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.215. FINANCING ENTITY MAY NOT REQUIRE INSURANCE FROM

PARTICULAR SOURCE. If a retail installment contract presented to

a financing entity for acceptance includes any insurance

coverage, the financing entity may not directly or indirectly

require, as a condition of its agreement to finance the motor

vehicle, that the retail buyer purchase the insurance coverage

from a particular source.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. ACQUISITION OF CONTRACT OR BALANCE

Sec. 348.301. AUTHORITY TO ACQUIRE. A person may acquire a

retail installment contract or an outstanding balance under a

contract from another person on the terms, including the price,

to which they agree. Notwithstanding any other applicable law of

this state, no person acquiring or assigning a retail installment

contract, or any balance under a contract, has any duty to

disclose to any other person the terms on which a contract or

balance under a contract is acquired, including any discount or

difference between the rates, charges, or balance under the

contract and the rates, charges, or balance acquired.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 909, Sec. 2.20, eff. June

18, 1999.

Sec. 348.302. LACK OF NOTICE DOES NOT AFFECT VALIDITY AS TO

CERTAIN CREDITORS. Notice to a retail buyer of an assignment or

negotiation of a retail installment contract or an outstanding

balance under the contract or a requirement that the retail

seller be deprived of dominion over payments on a retail

installment contract or over the motor vehicle if returned to or

repossessed by the retail seller is not necessary for a written

assignment or negotiation of the contract or balance to be valid

as against a creditor, subsequent purchaser, pledgee, mortgagee,

or lien claimant of the retail seller.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.303. PAYMENT BY BUYER. Unless a retail buyer has

notice of the assignment or negotiation of the buyer's retail

installment contract or an outstanding balance under the

contract, a payment by the buyer to the most recent holder known

to the buyer is binding on all subsequent holders.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. HOLDER'S RIGHTS, DUTIES, AND LIMITATIONS

Sec. 348.403. SELLER'S PROMISE TO PAY OR TENDER OF CASH TO BUYER

AS PART OF TRANSACTION. A retail seller may not promise to pay,

pay, or otherwise tender cash to a retail buyer as a part of a

transaction under this chapter unless specifically authorized by

this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.404. SELLER'S ACTION FOR INCENTIVE PROGRAM OR TO PAY

FOR BUYER'S MOTOR VEHICLE. (a) A retail seller may pay, promise

to pay, or tender cash or another thing of value to the

manufacturer, distributor, or retail buyer of the product if the

payment, promise, or tender is made in order to participate in a

financial incentive program offered by the manufacturer or

distributor of the vehicle to the buyer.

(b) A retail seller, in connection with a retail installment

transaction, may:

(1) advance money to retire:

(A) an amount owed against a motor vehicle used as a trade-in or

a motor vehicle owned by the buyer that has been declared a total

loss by the buyer's insurer; or

(B) the retail buyer's outstanding obligation under a motor

vehicle lease contract, a credit transaction for the purchase of

a motor vehicle, or another retail installment transaction; and

(2) finance repayment of that money in a retail installment

contract.

(c) A retail seller may pay in cash to the retail buyer any

portion of the net cash value of a motor vehicle owned by the

buyer and used as a trade-in in a transaction involving the sale

of another motor vehicle. In this subsection, "net cash value"

means the cash value of a motor vehicle after payment of all

amounts secured by the motor vehicle.

(d) A retail seller may include money advanced under Subsection

(b) in the retail installment contract only if it is included as

an itemized charge and may disclose money advanced under

Subsection (b) in any manner permitted by 12 C.F.R. Part 226

(Regulation Z) adopted under the Truth in Lending Act (15 U.S.C.

Section 1601 et seq.). Section 349.003 does not apply to this

subsection. This subsection does not create a private right of

action. The commissioner has exclusive jurisdiction to enforce

this subsection.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1042, Sec. 1, eff. Aug. 30,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

676, Sec. 6, eff. September 1, 2009.

Sec. 348.405. STATEMENT OF PAYMENTS AND AMOUNT DUE UNDER

CONTRACT. (a) On written request of a retail buyer, the holder

of a retail installment contract shall give or send to the buyer

a written statement of the dates and amounts of payments and the

total amount unpaid under the contract.

(b) A retail buyer is entitled to one statement during a

six-month period without charge. The charge for each additional

requested statement may not exceed $1.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.406. RECEIPT FOR CASH PAYMENT. A holder of a retail

installment contract shall give the retail buyer a written

receipt for each cash payment.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.407. RETENTION OR DISPOSITION OF NONATTACHED PERSONAL

PROPERTY. (a) If a retail installment contract authorizes the

holder or a person acting on the holder's behalf to retain or

dispose of tangible personal property acquired in the

repossession of a motor vehicle that is not attached to the

vehicle and not subject to a security interest, the contract or

another writing must require the holder to send written notice of

the acquisition of the property to the retail buyer in accordance

with this section.

(b) The notice must be mailed or delivered to the most recent

address of the retail buyer shown on the records of the holder

not later than the 15th day after the date on which the holder

discovers the property.

(c) The notice must:

(1) state that the retail buyer may identify and claim the

property at a reasonable time before the 31st day after the date

on which the notice was mailed or delivered; and

(2) give the location at which and reasonable times during the

period that the retail buyer may identify and claim the property.

(d) If the property is not claimed before the date described by

Subsection (c)(1), the holder may:

(1) retain the property subject to any legal rights of the

retail buyer; or

(2) dispose of the property in a reasonable manner and

distribute any proceeds of the disposition according to

applicable law.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.408. OUTSTANDING BALANCE INFORMATION; PAYMENT IN FULL.

(a) The holder of a retail installment contract who gives the

retail buyer or the buyer's designee outstanding balance

information relating to the contract is bound by that information

and shall honor that information for a reasonable time.

(b) If the retail buyer or the buyer's designee tenders to the

holder as payment in full an amount derived from that outstanding

balance information, the holder shall:

(1) accept the amount as payment in full; and

(2) release the holder's lien against the motor vehicle within a

reasonable time not later than the 10th day after the date on

which the amount is tendered.

(c) A retail seller must pay in full the outstanding balance of

a vehicle traded in not later than the 25th day after the date

that:

(1) the retail installment contract is signed by the retail

buyer and the retail buyer receives delivery of the motor

vehicle; and

(2) the retail seller receives delivery of the motor vehicle

traded in and the necessary and appropriate documents to transfer

title from the buyer.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

676, Sec. 7, eff. September 1, 2009.

Sec. 348.409. LIABILITY RELATING TO OUTSTANDING BALANCE

INFORMATION. A holder who violates Section 348.408 is liable to

the retail buyer or the buyer's designee in an amount computed by

adding:

(1) three times the difference between the amount tendered and

the amount sought by the holder at the time of tender;

(2) interest;

(3) reasonable attorney's fees; and

(4) costs.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.410. PROHIBITION ON POWER OF ATTORNEY TO CONFESS

JUDGMENT OR ASSIGNMENT OF WAGES. A retail installment contract

may not contain:

(1) a power of attorney to confess judgment in this state; or

(2) an assignment of wages.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.411. PROHIBITION ON CERTAIN ACTS OF REPOSSESSION. A

retail installment contract may not:

(1) authorize the holder or a person acting on the holder's

behalf to:

(A) enter the retail buyer's premises in violation of Chapter 9,

Business & Commerce Code; or

(B) commit a breach of the peace in the repossession of the

motor vehicle; or

(2) contain, or provide for the execution of, a power of

attorney by the retail buyer appointing, as the buyer's agent in

the repossession of the vehicle, the holder or a person acting on

the holder's behalf.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.412. BUYER'S WAIVER. (a) A retail installment

contract may not:

(1) provide for a waiver of the retail buyer's rights of action

against the holder or a person acting on the holder's behalf for

an illegal act committed in:

(A) the collection of payments under the contract; or

(B) the repossession of the motor vehicle; or

(2) provide that the retail buyer agrees not to assert against

the holder a claim or defense arising out of the sale.

(b) An act or agreement of the retail buyer before or at the

time of the making of a retail installment contract or a purchase

under the contract does not waive any provision of this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 348.413. TRANSFER OF EQUITY. (a) With the written consent

of the holder, a retail buyer may transfer at any time the

buyer's equity in the motor vehicle subject to the retail

installment contract to another person.

(b) The holder may charge for the transfer of equity an amount

that does not exceed:

(1) $25 for a motor vehicle that is not a heavy commercial

vehicle; or

(2) $50 for a heavy commercial vehicle.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. LICENSING; ADMINISTRATION OF CHAPTER

Sec. 348.501. LICENSE REQUIRED. (a) A person may not act as a

holder under this chapter unless the person:

(1) is an authorized lender or a credit union; or

(2) holds a license issued under this chapter.

(b) A person who is required to hold a license under this

chapter must ensure that each office at which retail installment

transactions are made, serviced, held, or collected under this

chapter is licensed or otherwise authorized to make, service,

hold, or collect retail installment transactions in accordance

with this chapter and rules implementing this chapter.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 15

(c) A license holder under this chapter who engages in the sale

of a motor vehicle to be used as a principal dwelling must meet

the surety bond or recovery fund fee requirements, as applicable,

of the holder's residential mortgage loan originator under

Section 180.058.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

676, Sec. 8

(c) A person may not use any device, subterfuge, or pretense to

evade the application of this section.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 18, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

676, Sec. 8, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 15, eff. June 19, 2009.

Sec. 348.5015. RESIDENTIAL MORTGAGE LOAN ORIGINATOR LICENSE

REQUIRED. (a) In this section, "Nationwide Mortgage Licensing

System and Registry" and "residential mortgage loan originator"

have the meanings assigned by Section 180.002.

(b) Unless exempt under Section 180.003, an individual who acts

as a residential mortgage loan originator in the sale of a motor

vehicle to be used as a principal dwelling must:

(1) be licensed to engage in that activity under this chapter;

(2) be enrolled with the Nationwide Mortgage Licensing System

and Registry as required by Section 180.052; and

(3) comply with other applicable requirements of Chapter 180 and

rules adopted under that chapter.

(c) The finance commission shall adopt rules establishing

procedures for applying for issuing, renewing, and enforcing a

license under this section. In adopting rules under this

subsection, the finance commission shall ensure that:

(1) the minimum eligibility requirements for issuance of a

license are the same as the requirements of Section 180.055;

(2) the minimum eligibility requirements for renewal of a

license are the same as the requirements of Section 180.059; and

(3) the applicant pays:

(A) an investigation fee in a reasonable amount determined by

the commissioner; and

(B) an annual license fee in an amount determined as provided by

Section 14.107.

(d) The finance commission may adopt rules under this chapter as

required to carry out the intentions of the federal Secure and

Fair Enforcement for Mortgage Licensing Act of 2008 (Pub. L. No.

110-289).

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 16, eff. June 19, 2009.

Sec. 348.502. APPLICATION REQUIREMENTS. (a) The application

for a license under this chapter must:

(1) be under oath;

(2) identify the applicant's principal parties in interest; and

(3) contain other relevant information that the commissioner

requires.

(b) On the filing of a license application, the applicant shall

pay to the commissioner:

(1) an investigation fee not to exceed $200; and

(2) for the license's year of issuance, a license fee in an

amount determined as provided by Section 14.107.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 18, eff. Sept. 1,

2001.

Sec. 348.503. INVESTIGATION OF APPLICATION. On the filing of an

application and payment of the required fees, the commissioner

shall conduct an investigation to determine whether to issue the

license.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 18, eff. Sept. 1,

2001.

Sec. 348.504. APPROVAL OR DENIAL OF APPLICATION. (a) The

commissioner shall approve the application and issue to the

applicant a license under this chapter if the commissioner finds

that:

(1) the financial responsibility, experience, character, and

general fitness of the applicant are sufficient to:

(A) command the confidence of the public; and

(B) warrant the belief that the business will be operated

lawfully and fairly, within the purposes of this chapter; and

(2) the forms and contracts to be used by the applicant are

appropriate and adequate to protect the interests of retail

buyers.

(b) If the commissioner does not find the eligibility

requirements of Subsection (a), the commissioner shall notify the

applicant.

(c) If an applicant requests a hearing on the application not

later than the 30th day after the date of notification under

Subsection (b), the applicant is entitled to a hearing not later

than the 60th day after the date of the request.

(d) The commissioner shall approve or deny the application not

later than the 60th day after the date of the filing of a

completed application with payment of the required fees, or if a

hearing is held, after the date of the completion of the hearing

on the application. The commissioner and the applicant may agree

to a later date in writing.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 18, eff. Sept. 1,

2001.

Sec. 348.505. DISPOSITION OF FEES ON DENIAL OF APPLICATION. If

the commissioner denies the application, the commissioner shall

retain the investigation fee and shall return to the applicant

the license fee submitted with the application.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 18, eff. Sept. 1,

2001.

Sec. 348.506. ANNUAL LICENSE FEE. Not later than December 1, a

license holder shall pay to the commissioner for each license

held an annual fee for the year beginning the next January 1, in

an amount determined as provided by Section 14.107.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 18, eff. Sept. 1,

2001.

Sec. 348.507. EXPIRATION OF LICENSE ON FAILURE TO PAY ANNUAL

FEE. If the annual fee for a license is not paid before the 16th

day after the date on which the written notice of delinquency of

payment has been given to the license holder, the license expires

on the later of:

(1) that day; or

(2) December 31 of the last year for which an annual fee was

paid.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 18, eff. Sept. 1,

2001.

Sec. 348.508. LICENSE SUSPENSION OR REVOCATION. After notice

and a hearing the commissioner may suspend or revoke a license if

the commissioner finds that:

(1) the license holder failed to pay the annual license fee, an

examination fee, an investigation fee, or another charge imposed

by the commissioner;

(2) the license holder, knowingly or without the exercise of due

care, violated this chapter or a rule adopted or order issued

under this chapter; or

(3) a fact or condition exists that, if it had existed or had

been known to exist at the time of the original application for

the license, clearly would have justified the commissioner's

denial of the application.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 18, eff. Sept. 1,

2001.

Sec. 348.509. REINSTATEMENT OF SUSPENDED LICENSE; ISSUANCE OF

NEW LICENSE AFTER REVOCATION. The commissioner may reinstate a

suspended license or issue a new license on application to a

person whose license has been revoked if at the time of the

reinstatement or issuance no fact or condition exists that

clearly would have justified the commissioner's denial of an

original application for the license.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 18, eff. Sept. 1,

2001.

Sec. 348.510. SURRENDER OF LICENSE. A license holder may

surrender a license issued under this chapter by delivering to

the commissioner:

(1) the license; and

(2) a written notice of the license's surrender.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 18, eff. Sept. 1,

2001.

Sec. 348.511. EFFECT OF LICENSE SUSPENSION, REVOCATION, OR

SURRENDER. (a) The suspension, revocation, or surrender of a

license issued under this chapter does not affect the obligation

of a contract between the license holder and a retail buyer

entered into before the suspension, revocation, or surrender.

(b) Surrender of a license does not affect the license holder's

civil or criminal liability for an act committed before

surrender.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 18, eff. Sept. 1,

2001.

Sec. 348.512. TRANSFER OR ASSIGNMENT OF LICENSE. A license may

be transferred or assigned only with the approval of the

commissioner.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 18, eff. Sept. 1,

2001.

Sec. 348.513. ADOPTION OF RULES. (a) The finance commission

may adopt rules to:

(1) enforce this chapter; or

(2) modify the standard form as required by Section 348.0091 to:

(A) conform to the provisions of the Truth in Lending Act (15

U.S.C. Section 1601 et seq.) or a regulation issued under

authority of that Act;

(B) address any official commentary or other interpretation by a

federal agency relating to the Truth in Lending Act (15 U.S.C.

Section 1601 et seq.) or a regulation issued under authority of

that Act; or

(C) address a judicial interpretation by a state or federal

court relating to the Truth in Lending Act (15 U.S.C. Section

1601 et seq.) or a regulation issued under authority of that Act.

(b) The commissioner shall recommend proposed rules to the

finance commission.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 18, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

676, Sec. 9, eff. September 1, 2009.

Sec. 348.514. EXAMINATION; ACCESS TO RECORDS. (a) At the times

the commissioner considers necessary, the commissioner or the

commissioner's representative shall:

(1) examine each place of business of each license holder; and

(2) investigate the license holder's transactions and records,

including books, accounts, papers, and correspondence, to the

extent the transactions and records pertain to the business

regulated under this chapter.

(b) The license holder shall:

(1) give the commissioner or the commissioner's representative

free access to the license holder's office, place of business,

files, safes, and vaults; and

(2) allow the commissioner or the commissioner's representative

to make a copy of an item that may be investigated under

Subsection (a)(2).

(c) During an examination or investigation the commissioner or

the commissioner's representative may administer oaths and

examine any person under oath on any subject pertinent to a

matter that the commissioner is authorized or required to

consider, investigate, or secure information about under this

chapter.

(d) All information relating to the examination or investigation

process is confidential, including:

(1) information obtained from the license holder;

(2) the examination report;

(3) instructions and attachments; and

(4) correspondence between the license holder and the

commissioner or the commissioner's representative relating to an

examination or investigation of the license holder.

(e) A license holder's violation of Subsection (b) is a ground

for the suspension or revocation of the license.

(f) An examination of a license holder's place of business may

be made only:

(1) after advance notice; and

(2) during normal business hours.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 18, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

676, Sec. 10, eff. September 1, 2009.

Sec. 348.515. GENERAL INVESTIGATION. To discover a violation of

this chapter or to obtain information required under this

chapter, the commissioner or the commissioner's representative

may investigate the records, including books, accounts, papers,

and correspondence, of a person, including a license holder, who

the commissioner has reasonable cause to believe is violating

this chapter, regardless of whether the person claims to not be

subject to this chapter.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 18, eff. Sept. 1,

2001.

Sec. 348.516. PAYMENT OF EXAMINATION COSTS AND ADMINISTRATION

EXPENSES. A license holder shall pay to the commissioner an

amount determined as provided by Section 14.107 and assessed by

the commissioner to cover the direct and indirect costs of an

examination and a proportionate share of general administrative

expenses.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 18, eff. Sept. 1,

2001.

Sec. 348.517. LICENSE HOLDER'S RECORDS; DOCUMENT RETENTION

REQUIREMENTS. (a) A license holder shall maintain a record of

each retail installment transaction made under this chapter as is

necessary to enable the commissioner to determine whether the

license holder is complying with this chapter.

(b) A license holder shall keep the record until the later of:

(1) the fourth anniversary of the date of the retail installment

transaction; or

(2) the second anniversary of the date on which the final entry

is made in the record.

(c) A record described by Subsection (a) must be prepared in

accordance with accepted accounting practices.

(d) The commissioner shall accept a license holder's system of

records if the system discloses the information reasonably

required under Subsection (a).

(e) A license holder shall keep each obligation signed by a

retail buyer at an office in this state designated by the license

holder unless the obligation is transferred under an agreement

that gives the commissioner access to the obligation.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 18, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

676, Sec. 11, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

676, Sec. 12, eff. September 1, 2009.

Sec. 348.518. SHARING OF INFORMATION. To ensure consistent

enforcement of law and minimization of regulatory burdens, the

commissioner and the Texas Department of Motor Vehicles may share

information, including criminal history information, relating to

a person licensed under this chapter. Information otherwise

confidential remains confidential after it is shared under this

section.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 18, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3D.03, eff. September 1, 2009.



CHAPTER 349. PENALTIES AND LIABILITIES

FINANCE CODE

TITLE 4. REGULATION OF INTEREST, LOANS, AND FINANCED TRANSACTIONS

SUBTITLE B. LOANS AND FINANCED TRANSACTIONS

CHAPTER 349. PENALTIES AND LIABILITIES

SUBCHAPTER A. CIVIL PENALTIES

Sec. 349.001. LIABILITY FOR CONTRACTING FOR, CHARGING, OR

RECEIVING EXCESSIVE AMOUNT. (a) A person who violates this

subtitle by contracting for, charging, or receiving interest or

time price differential greater than the amount authorized by

this subtitle is liable to the obligor for an amount equal to:

(1) twice the amount of the interest or time price differential

contracted for, charged, or received; and

(2) reasonable attorney's fees set by the court.

(b) A person who violates this subtitle by contracting for,

charging, or receiving a charge, other than interest or time

price differential, greater than the amount authorized by this

subtitle is liable to the obligor for an amount equal to:

(1) the greater of:

(A) three times the amount computed by subtracting the amount of

the charge authorized by this subtitle from the amount of the

charge contracted for, charged, or received; or

(B) $2,000 or 20 percent of the amount of the principal balance,

whichever is less; and

(2) reasonable attorney's fees set by the court.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.24(a), eff. Sept.

1, 1999.

Sec. 349.002. LIABILITY FOR CHARGES EXCEEDING TWICE AMOUNT

AUTHORIZED. (a) A person who violates this subtitle by

contracting for, charging, or receiving interest or time price

differential that in an aggregate amount exceeds twice the total

amount of interest or time price differential authorized by this

subtitle is liable to the obligor as an additional penalty for

all principal or principal balance, as well as all interest or

time price differential.

(b) A person who is liable under Subsection (a) is also liable

for reasonable attorney's fees incurred by the obligor in

enforcing this section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.25(a), eff. Sept.

1, 1999.

Sec. 349.003. LIABILITY FOR FAILURE TO PERFORM OR FOR

PERFORMANCE OF PROHIBITED ACT. (a) Except as provided by this

subtitle, a person who fails to perform a requirement

specifically imposed on the person by this subtitle or who

commits an act prohibited by this subtitle is liable to the

obligor for an amount that does not exceed an amount computed

under one, but not both, of the following:

(1) three times the actual economic loss to the obligor that

results from the violation; or

(2) if the violation was material and the violation induced the

obligor to enter into a transaction that the obligor would not

have entered if the violation had not occurred, twice the

interest or time price differential contracted for, charged, or

received, not to exceed:

(A) $2,000 in a transaction in which the amount financed does

not exceed $5,000; or

(B) $4,000 in a transaction in which the amount financed exceeds

$5,000.

(b) A person who is liable under Subsection (a) is also liable

for reasonable attorney's fees set by the court.

(c) In a judicial proceeding under Subsection (a)(2), the court

determines whether the violation is material and the finder of

fact determines whether the violation induced the obligor to

enter into the transaction.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 349.004. LIABILITY RELATED TO CRIMINAL OFFENSE. In

addition to other applicable penalties, a person who commits an

offense under Section 349.502 is liable to the obligor for an

amount equal to:

(1) the principal of and all charges contracted for or collected

on each loan made without the authority required by Chapter 342

or 346; and

(2) reasonable attorney's fees incurred by the obligor.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.56, eff. Sept. 1,

1999.

Sec. 349.005. LIABILITY FOR VIOLATING INJUNCTION. (a) A person

who violates an injunction issued under this subtitle is liable

to this state for a civil penalty that does not exceed $1,000 for

each violation.

(b) For purposes of this section, a district court that issues

an injunction under this subtitle shall retain jurisdiction, and

the cause shall be continued.

(c) The attorney general may petition the court for recovery of

the civil penalty prescribed by this section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. GENERAL LIMITATIONS ON LIABILITY

Sec. 349.101. NO LIABILITY IF VIOLATION UNINTENTIONAL AND FROM

BONA FIDE ERROR OR IF IN CONFORMITY WITH OTHER LAW. (a) A

person is not liable under Section 349.001, 349.002, or 349.003

if the person shows by a preponderance of evidence that:

(1) the violation:

(A) was not intentional; and

(B) resulted from a bona fide error notwithstanding the

maintenance of procedures reasonably adopted to avoid such a

violation; or

(2) the violation was an act done or omitted in good faith in

conformity with:

(A) a rule adopted under, or interpretation of, this title by a

state agency, board, or commission;

(B) the Consumer Credit Protection Act (15 U.S.C. Section 1601

et seq.); or

(C) a rule or regulation adopted under, or interpretation of,

the Consumer Credit Protection Act (15 U.S.C. Section 1601 et

seq.) by an agency, board, or commission of the United States.

(b) The exception from liability provided by Subsection (a)(2)

is not affected by the fact that after the act or omission

occurs, the rule, regulation, or interpretation in conformity

with which the act was done or omitted is amended, rescinded, or

determined by judicial or other authority to be invalid for any

reason.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 349.102. LIABILITY FOR MULTIPLE VIOLATIONS IN ONE

TRANSACTION. (a) A person who would be liable under Sections

349.001 and 349.003 as a result of the same transaction is liable

only for the penalties provided by Section 349.001.

(b) An obligor is entitled to only one recovery for multiple

violations of this subtitle that occur in the same transaction.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 349.103. LIMITATION ON MULTIPLE RECOVERY OF PENALTIES. (a)

An administrative penalty, fine, settlement, or assurance of

voluntary compliance under this title or federal law that is

assessed by or agreed to with an administrative agency or the

attorney general shall be considered and applied as a bar or

credit to recovery of further fines, penalties, or enhanced

damages for substantially the same act, practice, or violation in

a suit or other proceeding brought by a private litigant under

this title, the Business & Commerce Code, or other applicable

law of this state. This section does not apply to a claim for

restitution for unreimbursed actual damages.

(b) A suit or other proceeding by a private litigant does not

affect or restrict any state or federal agency from pursuing a

person for any administrative remedy, including an administrative

penalty. An administrative agency of this state, however, shall

consider as a mitigating factor any relief recovered in a private

suit or proceeding when the agency determines an administrative

remedy.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 4.07, eff. September 1, 2005.

SUBCHAPTER C. LIMITING LIABILITY BY CORRECTING VIOLATION

Sec. 349.201. CORRECTION RESULTING IN NO LIABILITY. (a) A

person is not liable to an obligor for a violation of this

subtitle if:

(1) not later than the 60th day after the date on which the

person actually discovered the violation, the person corrects the

violation as to that obligor by:

(A) performing the required act; or

(B) refunding the amount in excess of the amount authorized by

law; and

(2) the person gives to the obligor written notice of the

violation as provided by Section 349.204 before the obligor:

(A) gives written notice of that violation; or

(B) files an action alleging that violation.

(b) For purposes of Subsection (a), "actually discovered" refers

to the time of the discovery of the violation in fact and not to

the time when an ordinarily prudent person, through reasonable

diligence, could or should have discovered or known as a matter

of law or fact of the violation. Actual discovery of a violation

in one transaction may constitute actual discovery of the same

violation in other transactions if the violation actually

discovered is of such a nature that it would necessarily be

repeated and would be clearly apparent in the other transactions

without the necessity of examining all of the other transactions.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 349.202. CORRECTION OF VIOLATION OF FAILURE TO ACT OR

PERFORMING PROHIBITED ACT RESULTING IN LIMITED LIABILITY. (a)

Liability to an obligor for a violation of this subtitle to which

Section 349.003 applies is limited as provided by this section

if, after the 60-day period described by Section 349.201(a)(1)

but before the time the obligor gives written notice of that

violation or files an action alleging that violation, the

violation is corrected as to that obligor by:

(1) the performance of the required act; and

(2) giving to the obligor written notice of the violation as

provided by Section 349.204.

(b) The liability of any person for the violation to the obligor

as described by Subsection (a) is limited for each transaction to

an amount that does not exceed one, but not both, of the

following:

(1) the actual economic loss suffered by the obligor as a result

of the violation; or

(2) the time price differential or interest contracted for,

charged, or received, not to exceed $2,000, if:

(A) the violation was material; and

(B) the violation induced the obligor to enter into a

transaction that the obligor would not have entered if the

violation had not occurred.

(c) A person who is liable under Subsection (b) is also liable

for reasonable attorney's fees set by the court.

(d) In a judicial proceeding under Subsection (b)(2), the court

determines whether the violation is material and the finder of

fact determines whether the violation induced the obligor to

enter into the transaction.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 349.203. CORRECTION OF VIOLATION OF CHARGING EXCESSIVE

AMOUNTS RESULTING IN LIMITED LIABILITY. (a) This section

applies only to a violation of this subtitle to which Section

349.001 applies and that results from:

(1) contracting for, charging, or receiving interest or time

price differential that exceeds the amount authorized by law if

the excess is directly and solely attributable to and computed on

the amount of a charge other than the interest or time price

differential; or

(2) contracting for, charging, or receiving a charge, other than

interest or time price differential, that exceeds the amount

authorized by law.

(b) If, after the 60-day period described by Section

349.201(a)(1) but before the time an obligor gives written notice

of the violation or files an action alleging the violation, the

violation is corrected as to the obligor by refunding the amount

of the excess and giving to the obligor written notice of the

violation as provided by Section 349.204, the liability of any

person to that obligor is limited for each transaction to an

amount that does not exceed:

(1) the time price differential or interest contracted for,

charged, or received, not to exceed $2,000; and

(2) reasonable attorney's fees set by the court.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 349.204. GIVING WRITTEN NOTICE. (a) For purposes of this

subchapter, written notice is given to a person by delivering the

notice to the person or the person's agent or attorney of record:

(1) in person; or

(2) by United States mail to the address shown on the most

recent documents in the transaction.

(b) Deposit of a notice as registered or certified mail in a

postage-paid, properly addressed wrapper in a post office or

official depository under the care and custody of the United

States Postal Service is prima facie evidence of the delivery of

the notice to the person to whom it is addressed.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 349.205. CORRECTION EXCEPTION AVAILABLE TO ALL SIMILARLY

SITUATED. If in a single transaction more than one person may be

liable for a violation of this subtitle, compliance with Section

349.201, 349.202, or 349.203 by any of those persons entitles

each to the protection provided by that section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. LIMITING LIABILITY BY LATE REGISTRATION OR

LICENSURE

Sec. 349.301. PAYMENT OF FEES. A person who registers or

obtains or renews a license under this title after the date on

which the person was required to register or to obtain or renew

the license may limit the person's liability as provided by this

subchapter by paying to the commissioner:

(1) all registration or license fees that the person should have

paid under this title for prior years; and

(2) except as provided by Section 349.302(a), a late filing fee

as provided by this subchapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 349.302. LATE FILING FEE FOR REGISTERING OR RENEWAL OF

REGISTRATION. (a) A person who renews a registration not later

than the 30th day after the date on which the registration

expires is not required to pay a late filing fee.

(b) The late filing fee is $250 for:

(1) registering after the time registration is required under

this title; or

(2) renewal of a registration after the day prescribed by

Subsection (a).

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 349.303. LATE FILING FEE FOR OBTAINING OR RENEWING LICENSE.

(a) The late filing fee for renewing an expired license is

$1,000 if the license:

(1) was in good standing when it expired; and

(2) is renewed not later than the 180th day after its expiration

date.

(b) The late filing fee is $10,000 for:

(1) obtaining a license after the time it is required under this

title; or

(2) renewing an expired license to which Subsection (a) does not

apply.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 349.304. EFFECT OF COMPLIANCE WITH SUBCHAPTER FOR

REGISTRANT OR LICENSE HOLDER. (a) A person who pays the

applicable registration fees and late filing fee as provided by

Section 349.301 is considered for all purposes to have had the

required registration for the periods for which the registration

fees have been paid.

(b) A person who renews an expired license and pays the

applicable license fees and, if required, a late filing fee as

provided by Section 349.301 is considered for all purposes to

have held the required license as if it had not expired.

(c) A person who obtains a license and pays the applicable

license fees and the late filing fee under Section 349.301 is

considered for all purposes to have held the license for the

period during which it was required but only as to a loan on

which the person has contracted for, charged, or received

interest that does not exceed the amount that would have been

allowed for the loan under Chapter 303.

(d) A person who under this section is considered to have been

registered or to have held a license is not subject to any

liability, forfeiture, or penalty, other than as provided by this

subchapter, relating to the person's not having been registered

or not holding a license during the period for which the

registration or license fees and late filing fee are paid under

Section 349.301.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 349.305. EFFECT OF COMPLIANCE WITH SUBCHAPTER ON PERSON

OTHER THAN REGISTRANT OR LICENSE HOLDER. A benefit provided to a

person under Section 349.304 also applies to that person's

employees or other agents, employers, predecessors, successors,

and assigns but does not apply to any other person required to be

licensed under this title.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. PROCEDURES FOR CIVIL ACTIONS

Sec. 349.401. VENUE. An action under this chapter must be

brought in the county in which:

(1) the transaction was entered; or

(2) the defendant resides when the action is filed.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 349.402. LIMITATION PERIOD. (a) Except as provided by

Subsection (b), an action under this chapter must be brought

before the later of:

(1) the fourth anniversary of the date of the loan or retail

installment transaction with respect to which the violation

occurred; or

(2) the second anniversary of the date on which the violation

occurred.

(b) An action under this chapter with respect to an open-end

credit transaction must be brought before the second anniversary

of the date on which the violation occurred.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 349.403. CLASS ACTION. (a) In a class action that alleges

one or more violations of this subtitle and is determined by the

court to be maintainable as a class action, the class may recover

the amount of actual damages proximately caused to the members of

the class as a result of the violations.

(b) The court may assess as a penalty:

(1) for each obligor who is named as a class representative at

the time that the action is determined to be maintainable as a

class action, the amount that could be recovered by the person

under this chapter; and

(2) for other class members, an amount set by the court under

Subsection (c) and subject to Subsection (d).

(c) In determining the award amount, the court shall consider,

in addition to other relevant factors:

(1) the amount of any actual damages awarded;

(2) the frequency and persistence of violations by the creditor;

(3) the resources of the creditor;

(4) the number of persons adversely affected; and

(5) the extent to which the creditor's violation was intentional

or reckless.

(d) A minimum recovery is not applicable to a class member to

whom Subsection (b)(2) applies. The total recovery under

Subsection (b)(2) in a class action or series of class actions

arising out of the same violation of this subtitle by the same

person may not exceed the lesser of $100,000 or five percent of

the net worth of the person.

(e) In a successful action to enforce the liability under this

section, the court may award:

(1) costs of the action; and

(2) reasonable attorney's fees set by the court.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 349.404. LIABILITY UNDER SUBCHAPTER IN LIEU OF LIABILITY

UNDER CONSUMER CREDIT PROTECTION ACT. (a) A final judgment

granting or denying relief under the Consumer Credit Protection

Act (15 U.S.C. Section 1601 et seq.) bars a subsequent action

under Section 349.001, 349.002, or 349.003 by the same obligor

with respect to the same violation.

(b) If an obligor brings an action under the Consumer Credit

Protection Act (15 U.S.C. Section 1601 et seq.) against a person

after a final judgment has been rendered under Section 349.001,

349.002, or 349.003 in favor of the obligor against that person

with respect to the same violation, that person in the same or an

independent action may sue that obligor to recover:

(1) the amount of the judgment rendered under Section 349.001,

349.002, or 349.003; and

(2) reasonable attorney's fees set by the court.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. CRIMINAL OFFENSES

Sec. 349.501. OFFENSE OF CHARGES EXCEEDING TWICE AMOUNT

AUTHORIZED. (a) A person commits an offense if the person

contracts for, charges, or receives interest, time price

differential, and other charges that in an aggregate amount

exceed twice the total amount of interest, time price

differential, and other charges authorized by this subtitle.

(b) An offense under this section is a misdemeanor punishable by

a fine of not more than $100.

(c) Each contract or transaction that violates Subsection (a) is

a separate offense.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 349.502. OFFENSE OF ENGAGING IN LENDING BUSINESS WITHOUT

PROPER AUTHORITY. (a) A person commits an offense if the person

engages in a business that is subject to Chapter 342, 346, or 351

without holding the license or other authorization required under

that chapter.

(b) An offense under this section is a misdemeanor punishable by

a fine of not more than $1,000.

(c) Each loan made without the authority required by Chapter

342, 346, or 351 is a separate offense.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.57, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 2, eff. September 1, 2007.

Sec. 349.503. CERTAIN PROCEEDINGS IN CONNECTION WITH

SALE-LEASEBACK TRANSACTION. (a) If a buyer in a sale-leaseback

transaction requires the seller to provide a check as security

for the transaction, the buyer may not file or threaten to file a

charge, complaint, or criminal prosecution under Section 31.03,

31.04, or 32.41, Penal Code, based on nonpayment of the check.

(b) A buyer who violates Subsection (a) commits an offense. An

offense under this section is a misdemeanor punishable by a fine

of not more than $1,000.

Added by Acts 2001, 77th Leg., ch. 1235, Sec. 19, eff. Sept. 1,

2001.



CHAPTER 350. REQUIREMENTS AND LIMITATIONS APPLICABLE TO CONSUMER CREDITORS NOT LICENSED OR REGISTERED UNDER THIS TITLE

FINANCE CODE

TITLE 4. REGULATION OF INTEREST, LOANS, AND FINANCED TRANSACTIONS

SUBTITLE B. LOANS AND FINANCED TRANSACTIONS

CHAPTER 350. REQUIREMENTS AND LIMITATIONS APPLICABLE TO CONSUMER

CREDITORS NOT LICENSED OR REGISTERED UNDER THIS TITLE

Sec. 350.001. APPLICABILITY. (a) This chapter applies to a

person who extends credit primarily for personal, family, or

household use and not for a business, commercial, investment, or

agricultural purpose. For the purposes of this chapter, credit

means the right granted to a debtor to defer payment of debt or

to incur debt and defer its payment. A creditor is subject to

this chapter if the creditor charges a finance charge or extends

credit payable in one or more installments.

(b) This chapter does not apply to a person who is:

(1) licensed or registered under this title or Title 3; or

(2) exempt from licensing or registration under this title.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 1.04, eff. September 1, 2005.

Sec. 350.002. PREVENTION OF EVASION. A person may not use any

device, subterfuge, or pretense to evade the application of this

section.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 1.04, eff. September 1, 2005.

Sec. 350.003. COMPLIANCE WITH FAIR TRADE PRACTICES ACT. A

creditor who is not licensed, registered, or otherwise exempt

under this title must comply with the requirements of 15 U.S.C.

Section 45. An enforcement action to compel compliance under

this section may include an action to enjoin illegal activities

or order restitution.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 1.04, eff. September 1, 2005.

Sec. 350.004. PENALTIES. Chapter 349 applies to violations of

this chapter and the rules adopted under this chapter.

Added by Acts 2005, 79th Leg., Ch.

1018, Sec. 1.04, eff. September 1, 2005.



CHAPTER 351. PROPERTY TAX LENDERS

FINANCE CODE

TITLE 4. REGULATION OF INTEREST, LOANS, AND FINANCED TRANSACTIONS

SUBTITLE B. LOANS AND FINANCED TRANSACTIONS

CHAPTER 351. PROPERTY TAX LENDERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 351.001. SHORT TITLE. This chapter may be cited as the

Property Tax Lender License Act.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Sec. 351.002. DEFINITIONS.In this chapter:

(1) "Property tax lender" means a person that engages in

activity requiring a license under Section 351.051. The term

does not include:

(A) a person who is sponsored by a licensed property tax lender

to assist with or perform the acts of a property tax lender; or

(B) a person who performs only clerical functions such as

delivering a loan application to a property tax lender, gathering

or requesting information related to a property tax loan

application on behalf of the prospective borrower or property tax

lender, word processing, sending correspondence, or assembling

files.

(2) "Property tax loan" means an advance of money:

(A) in connection with a transfer of lien under Section 32.06,

Tax Code, or a contract under Section 32.065, Tax Code;

(B) in connection with which the person making the transfer

arranges for the payment, with a property owner's written

consent, of property taxes and related closing costs on behalf of

the property owner in accordance with Section 32.06, Tax Code;

and

(C) that is secured by a special lien against property

transferred from a taxing unit to the property tax lender and

which may be further secured by the lien or security interest

created by a deed of trust, security deed, or other security

instrument.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Sec. 351.003. SECONDARY MARKET TRANSACTIONS. This chapter does

not prohibit a property tax lender from receiving compensation

from a party other than the property tax loan applicant for the

sale, transfer, assignment, or release of rights on the closing

of a property tax loan transaction.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Sec. 351.004. AFFILIATED BUSINESS ARRANGEMENTS. A property tax

lender may conduct business under this chapter in an office,

office suite, room, or place of business in which any other

business is conducted or in combination with any other business

unless the commissioner:

(1) determines after a hearing that the conduct of the other

business in that office, office suite, room, or place of business

has concealed an evasion of this chapter; and

(2) orders the lender in writing to desist from the conduct of

the other business in that office, office suite, room, or place

of business.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1382, Sec. 1, eff. September 1, 2009.

Sec. 351.005. APPLICATION OF TAX CODE. This chapter does not

affect the application of Section 32.06 or 32.065, Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Sec. 351.006. ENFORCEMENT. In addition to any other applicable

enforcement provisions, Subchapters E, F, and G, Chapter 14,

apply to a violation of this chapter or Section 32.06 or 32.065,

Tax Code, in connection with property tax loans.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Sec. 351.007. RULES. The finance commission may adopt rules to

ensure compliance with this chapter and Sections 32.06 and

32.065, Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Sec. 351.008. EXAMINATION OF LENDERS; ACCESS TO RECORDS. (a)

The commissioner or the commissioner's representative shall, at

the times the commissioner or the representative considers

necessary:

(1) examine each place of business of each property tax lender;

and

(2) investigate the lender's transactions, including loans, and

records, including books, accounts, papers, and correspondence,

to the extent the transactions and records pertain to the

business regulated under this chapter and Sections 32.06 and

32.065, Tax Code.

(b) The property tax lender shall:

(1) give the commissioner or the commissioner's representative

free access to the lender's office, place of business, files,

safes, and vaults; and

(2) allow the commissioner or the representative to make a copy

of an item that may be investigated under Subsection (a)(2).

(c) During an examination, the commissioner or the

commissioner's representative may administer oaths and examine

any person under oath on any subject pertinent to a matter that

the commissioner or the representative is authorized or required

to consider, investigate, or secure information about under this

chapter or Section 32.06 or 32.065, Tax Code.

(d) Information obtained under this section is confidential.

(e) A property tax lender's violation of Subsection (b) is a

ground for the suspension or revocation of the lender's license.

Added by Acts 2009, 81st Leg., R.S., Ch.

1382, Sec. 2, eff. September 1, 2009.

Sec. 351.009. GENERAL INVESTIGATION. (a) To discover a

violation of this chapter or Section 32.06 or 32.065, Tax Code,

or to obtain information required under this chapter or Section

32.06 or 32.065, Tax Code, the commissioner or the commissioner's

representative may investigate the records, including books,

accounts, papers, and correspondence, of a person, including a

property tax lender, who the commissioner or the representative

has reasonable cause to believe is violating this chapter or

Section 32.06 or 32.065, Tax Code, regardless of whether the

person claims to not be subject to this chapter or Section 32.06

or 32.065, Tax Code.

(b) For the purposes of this section, a person who advertises,

solicits, or otherwise represents that the person is willing to

make a property tax loan is presumed to be engaged in the

business described by Section 351.051.

Added by Acts 2009, 81st Leg., R.S., Ch.

1382, Sec. 2, eff. September 1, 2009.

Sec. 351.010. REFUSAL TO ALLOW EXAMINATION OR INSPECTION. A

property tax lender who fails or refuses to permit an examination

or investigation authorized by this subchapter violates this

chapter. The failure or refusal is grounds for the suspension or

revocation of the lender's license.

Added by Acts 2009, 81st Leg., R.S., Ch.

1382, Sec. 2, eff. September 1, 2009.

Sec. 351.011. VERIFICATION OF NET ASSETS. If the commissioner

questions the amount of a property tax lender's net assets, the

commissioner may require certification by an independent

certified public accountant that:

(1) the accountant has reviewed the property tax lender's books,

other records, and transactions during the reporting year;

(2) the books and other records are maintained using generally

accepted accounting principles; and

(3) the property tax lender meets the net assets requirement of

Section 351.153.

Added by Acts 2009, 81st Leg., R.S., Ch.

1382, Sec. 2, eff. September 1, 2009.

SUBCHAPTER B. AUTHORIZED ACTIVITIES; LICENSE

Sec. 351.051. LICENSE REQUIRED. (a) A person must hold a

license issued under this chapter to:

(1) engage in the business of making, transacting, or

negotiating property tax loans; or

(2) contract for, charge, or receive, directly or indirectly, in

connection with a property tax loan subject to this chapter, a

charge, including interest, compensation, consideration, or

another expense, authorized under this chapter that in the

aggregate exceeds the charges authorized under other law.

(b) A person may not use any device, subterfuge, or pretense to

evade the application of this section.

(c) This chapter does not apply to:

(1) any of the following entities or an employee of any of the

following entities, if the employee is acting for the benefit of

the employer:

(A) a bank, savings bank, or savings and loan association, or a

subsidiary or an affiliate of a bank, savings bank, or savings

and loan association; or

(B) a state or federal credit union, or a subsidiary, affiliate,

or credit union service organization of a state or federal credit

union; or

(2) an individual who:

(A) makes a property tax loan from the individual's own funds to

a spouse, former spouse, or persons in the lineal line of

consanguinity of the individual lending the money; or

(B) makes five or fewer property tax loans in any consecutive

12-month period from the individual's own funds.

(d) A property tax lender licensed under this chapter is not

required to be licensed under Chapter 156 or any other provision

of this code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Sec. 351.0515. RESIDENTIAL MORTGAGE LOAN ORIGINATOR LICENSE

REQUIRED. (a) In this section, "Nationwide Mortgage Licensing

System and Registry" and "residential mortgage loan originator"

have the meanings assigned by Section 180.002.

(b) Unless exempt under Section 180.003, an individual who acts

as a residential mortgage loan originator in the making,

transacting, or negotiating of a property tax loan for a

principal dwelling must:

(1) be individually licensed to engage in that activity under

this chapter;

(2) be enrolled with the Nationwide Mortgage Licensing System

and Registry as required by Section 180.052; and

(3) comply with other applicable requirements of Chapter 180 and

rules adopted under that chapter.

(c) The finance commission shall adopt rules establishing

procedures for issuing, renewing, and enforcing an individual

license under this section. In adopting rules under this

subsection, the finance commission shall ensure that:

(1) the minimum eligibility requirements for issuance of an

individual license are the same as the requirements of Section

180.055;

(2) the minimum eligibility requirements for renewal of an

individual license are the same as the requirements of Section

180.059; and

(3) the applicant pays:

(A) an investigation fee in a reasonable amount determined by

the commissioner; and

(B) an annual license fee in an amount determined as provided by

Section 14.107.

(d) The finance commission may adopt rules under this chapter as

required to carry out the intentions of the federal Secure and

Fair Enforcement for Mortgage Licensing Act of 2008 (Pub. L. No.

110-289).

Added by Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 17, eff. June 19, 2009.

Sec. 351.052. ISSUANCE OF MORE THAN ONE LICENSE FOR PROPERTY TAX

LENDER. (a) The commissioner may issue more than one license to

a property tax lender on compliance with this chapter for each

license.

(b) A person who is required to hold a license under this

chapter must hold a separate license for each office at which

property tax loans are made, negotiated, serviced, held, or

collected under this chapter.

(c) A license is not required under this chapter for a place of

business:

(1) devoted to accounting or other recordkeeping; and

(2) at which property tax loans are not made, negotiated,

serviced, held, or collected under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Sec. 351.053. AREA OF BUSINESS; PROPERTY TAX LOANS BY MAIL. (a)

A property tax lender is not limited to making property tax

loans to residents of the community in which the office for which

the license or other authority is granted is located.

(b) A property tax lender may make, negotiate, arrange, and

collect property tax loans by mail from a licensed office.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Sec. 351.054. NOTICE TO TAXING UNIT. (a) A transferee of a tax

lien must include with the sworn document filed with the

collector of a taxing unit under Section 32.06(a-1), Tax Code,

the information required by this section.

(b) If the transferee is licensed under this chapter, the

transferee shall include with the filing the licensee's license

number assigned by the commissioner.

(c) If the transferee is exempt from this chapter under Section

351.051(c)(1), the transferee shall include with the filing an

affidavit stating the entity's type of organization that

qualifies it for the exemption, any charter number assigned by

the governmental authority that issued the entity's charter, and

the address of the entity's main office.

(d) If the transferee is exempt from this chapter under Section

351.051(c)(2), the transferee shall include a certificate issued

by the commissioner indicating the entity's exemption. The

commissioner shall establish procedures for issuance of a

certificate under this subsection, application requirements, and

requirements regarding information that must be submitted with an

application.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. APPLICATION FOR AND ISSUANCE OF LICENSE

Sec. 351.101. APPLICATION REQUIREMENTS. (a) The application for

a license under this chapter must:

(1) be under oath;

(2) give the approximate location from which business is to be

conducted;

(3) identify the business's principal parties in interest; and

(4) contain other relevant information that the commissioner

requires for the findings required under Section 351.104.

(b) On the filing of one or more license applications, the

applicant shall pay to the commissioner an investigation fee not

to exceed $200.

(c) On the filing of each license application, the applicant

shall pay to the commissioner for the license's year of issuance

a license fee in an amount determined as provided by Section

14.107.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Sec. 351.102. BOND. (a) If the commissioner requires, an

applicant for a license under this chapter shall file with the

application a bond that is:

(1) in an amount not to exceed the total of:

(A) $50,000 for the first license; and

(B) $10,000 for each additional license;

(2) satisfactory to the commissioner; and

(3) issued by a surety company qualified to do business as a

surety in this state.

(b) The bond must be in favor of this state for the use of this

state and the use of a person who has a cause of action under

this chapter against the license holder.

(c) The bond must be conditioned on:

(1) the license holder's faithful performance under this chapter

and rules adopted under this chapter; and

(2) the payment of all amounts that become due to the state or

another person under this chapter during the calendar year for

which the bond is given.

(d) The aggregate liability of a surety to all persons damaged

by the license holder's violation of this chapter may not exceed

the amount of the bond.

(e) A license holder engaged in the business of making,

transacting, or negotiating a property tax loan for a principal

dwelling must meet the surety bond or recovery fund fee

requirement, as applicable, of the holder's residential mortgage

loan originator under Section 180.058.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 18, eff. June 19, 2009.

Sec. 351.103. INVESTIGATION OF APPLICATION. On the filing of an

application and, if required, a bond, and on payment of the

required fees, the commissioner shall conduct an investigation to

determine whether to issue the license.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Sec. 351.104. APPROVAL OR DENIAL OF APPLICATION. (a) The

commissioner shall approve the application and issue to the

applicant a license to make property tax loans under this chapter

if the commissioner finds that:

(1) the financial responsibility, experience, character, and

general fitness of the applicant are sufficient to:

(A) command the confidence of the public; and

(B) warrant the belief that the business will be operated

lawfully and fairly, within the purposes of this chapter; and

(2) the applicant has net assets of at least $25,000 available

for the operation of the business.

(b) If the commissioner does not find that the eligibility

requirements of Subsection (a) are met, the commissioner shall

notify the applicant.

(c) If an applicant requests a hearing on the application not

later than the 30th day after the date of notification under

Subsection (b), the applicant is entitled to a hearing not later

than the 60th day after the date of the request.

(d) The commissioner shall approve or deny the application not

later than the 60th day after the date of the filing of a

completed application with payment of the required fees, or if a

hearing is held, after the date of the completion of the hearing

on the application. The commissioner and the applicant may agree

to a later date in writing.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Sec. 351.105. DISPOSITION OF FEES ON DENIAL OF APPLICATION. If

the commissioner denies the application, the commissioner shall

retain the investigation fee and shall return to the applicant

the license fee submitted with the application.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. LICENSE

Sec. 351.151. NAME AND PLACE ON LICENSE. (a) A license must

state:

(1) the name of the license holder; and

(2) the address of the office from which the business is to be

conducted.

(b) A license holder may not conduct business under this chapter

under a name or at a place of business in this state other than

the name or office stated on the license.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Sec. 351.152. LICENSE DISPLAY. A license holder shall display a

license at the place of business provided on the license.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Sec. 351.153. MINIMUM ASSETS FOR LICENSE. A license holder

shall maintain for each office for which a license is held net

assets of at least $25,000 that are used or readily available for

use in conducting the business of that office.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Sec. 351.154. ANNUAL LICENSE FEE. Not later than December 1, a

license holder shall pay to the commissioner for each license

held an annual fee for the year beginning the next January 1, in

an amount determined as provided by Section 14.107.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Sec. 351.155. EXPIRATION OF LICENSE ON FAILURE TO PAY ANNUAL

FEE. If the annual fee for a license is not paid before the 16th

day after the date on which the written notice of delinquency of

payment has been given to the license holder, the license expires

on the later of:

(1) that day; or

(2) December 31 of the last year for which an annual fee was

paid.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Sec. 351.156. LICENSE SUSPENSION OR REVOCATION. After notice

and a hearing the commissioner may suspend or revoke a license if

the commissioner finds that:

(1) the license holder failed to pay the annual license fee, an

examination fee, an investigation fee, or another charge imposed

by the commissioner under this chapter;

(2) the license holder, knowingly or without the exercise of due

care, violated this chapter or Section 32.06 or 32.065, Tax Code,

or a rule adopted or an order issued under this chapter or

Section 32.06 or 32.065, Tax Code;

(3) a fact or condition exists that, if it had existed or had

been known to exist at the time of the original application for

the license, clearly would have justified the commissioner's

denial of the application; or

(4) the license holder has failed to ensure that an individual

acting as a residential mortgage loan originator, as defined by

Section 180.002, in the making, transacting, or negotiating of a

property tax loan for a principal dwelling is licensed under this

chapter in accordance with Section 351.0515.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1104, Sec. 19, eff. June 19, 2009.

Sec. 351.157. CORPORATE CHARTER FORFEITURE. (a) A license

holder who violates this chapter is subject to revocation of the

holder's license and, if the license holder is a corporation,

forfeiture of its charter.

(b) When the attorney general is notified of a violation of this

chapter and revocation of a license, the attorney general shall

file suit in a district court in Travis County, if the license

holder is a corporation, for forfeiture of the license holder's

charter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Sec. 351.158. LICENSE SUSPENSION OR REVOCATION FILED WITH PUBLIC

RECORDS. The decision of the commissioner on the suspension or

revocation of a license and the evidence considered by the

commissioner in making the decision shall be filed in the public

records of the commissioner.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Sec. 351.159. REINSTATEMENT OF SUSPENDED LICENSE; ISSUANCE OF

NEW LICENSE AFTER REVOCATION. The commissioner may reinstate a

suspended license or issue a new license on application to a

person whose license has been revoked if at the time of the

reinstatement or issuance no fact or condition exists that

clearly would have justified the commissioner's denial of an

original application for the license.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Sec. 351.160. SURRENDER OF LICENSE. A license holder may

surrender a license issued under this chapter by delivering to

the commissioner:

(1) the license; and

(2) a written notice of the license's surrender.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Sec. 351.161. EFFECT OF LICENSE SUSPENSION, REVOCATION, OR

SURRENDER. (a) The suspension, revocation, or surrender of a

license issued under this chapter does not affect the obligation

of a contract between the license holder and a debtor entered

into before the revocation, suspension, or surrender.

(b) Surrender of a license does not affect the license holder's

civil or criminal liability for an act committed before

surrender.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Sec. 351.162. MOVING AN OFFICE. (a) A license holder shall

give written notice to the commissioner before the 30th day

preceding the date the license holder moves an office from the

location provided on the license.

(b) The commissioner shall amend a license holder's license

accordingly.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Sec. 351.163. TRANSFER OR ASSIGNMENT OF LICENSE. A license may

be transferred or assigned only with the approval of the

commissioner.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.

Sec. 351.164. REPORTING REQUIREMENT. (a) Each year, a license

holder shall file with the commissioner a report that contains

relevant information concerning its transactions conducted under

this chapter.

(b) A report under this section must be:

(1) under oath; and

(2) in the form prescribed by the commissioner.

(c) A report under this section is confidential.

(d) Annually the commissioner shall prepare and publish a

consolidated analysis and recapitulation of reports filed under

this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2007.



CHAPTER 352. TAX REFUND ANTICIPATION LOANS

FINANCE CODE

TITLE 4. REGULATION OF INTEREST, LOANS, AND FINANCED TRANSACTIONS

SUBTITLE B. LOANS AND FINANCED TRANSACTIONS

CHAPTER 352. TAX REFUND ANTICIPATION LOANS

Sec. 352.001. DEFINITIONS. In this chapter:

(1) "Borrower" means an individual who receives the proceeds of

a refund anticipation loan.

(2) "Facilitator" means a person who processes, receives, or

accepts for delivery an application for a refund anticipation

loan, delivers a check in payment of refund anticipation loan

proceeds, or in any other manner acts to allow the making of a

refund anticipation loan.

(3) "Lender" means a person who extends credit to a borrower in

the form of a refund anticipation loan.

(4) "Refund anticipation loan" means a loan borrowed by a

taxpayer based on the taxpayer's anticipated federal income tax

refund.

(5) "Refund anticipation loan fee" means a fee imposed or other

consideration required by the facilitator or the lender for a

refund anticipation loan. The term does not include a fee

usually imposed or other consideration usually required by the

facilitator in the ordinary course of business for services not

related to the making of loans, including a fee imposed for tax

return preparation or for the electronic filing of a tax return.

Added by Acts 2007, 80th Leg., R.S., Ch.

135, Sec. 1, eff. September 1, 2007.

Renumbered from Finance Code, Section 351.001 by Acts 2009, 81st

Leg., R.S., Ch.

87, Sec. 27.001(17), eff. September 1, 2009.

Sec. 352.002. RESTRICTION ON ACTING AS FACILITATOR. (a) A

person may not, individually or in conjunction or cooperation

with another person, act as a facilitator unless the person is:

(1) engaged in the business of preparing tax returns, or

employed by a person engaged in the business of preparing tax

returns;

(2) primarily involved in financial services or tax

preparations;

(3) authorized by the Internal Revenue Service as an e-file

provider; and

(4) registered with the commissioner as a facilitator under

Section 352.003.

(b) This section does not apply to:

(1) a bank, thrift, savings association, industrial bank, or

credit union operating under the laws of the United States or

this state;

(2) an affiliate that is a servicer of a person described by

Subdivision (1) operating under the name of that person; or

(3) any person who acts solely as an intermediary and does not

interact directly with a taxpayer in the making of the refund

anticipation loan.

Added by Acts 2007, 80th Leg., R.S., Ch.

135, Sec. 1, eff. September 1, 2007.

Renumbered from Finance Code, Section 351.002 by Acts 2009, 81st

Leg., R.S., Ch.

87, Sec. 27.001(17), eff. September 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(4), eff. September 1, 2009.

Sec. 352.003. REGISTRATION OF FACILITATORS. (a) To register as

a facilitator, a person must provide to the commissioner, on or

before December 31 preceding each calendar year in which the

person seeks to act as a facilitator:

(1) a list of each location in this state at which e-file

providers authorized by the Internal Revenue Service file tax

returns on behalf of borrowers for whom the facilitator acts to

allow the making of a refund anticipation loan; and

(2) a processing fee for each location included on the list

furnished under Subdivision (1).

(b) The commissioner shall prescribe the processing fee in an

amount necessary to cover the costs of administering this

section.

(c) After the December 31 deadline, a facilitator may amend the

registration required under Subsection (a) to reflect any change

in the information provided by the registration.

(d) The commissioner shall make available to the public a list

of facilitators registered under this section.

(e) The commissioner may prescribe the registration form.

Added by Acts 2007, 80th Leg., R.S., Ch.

135, Sec. 1, eff. September 1, 2007.

Renumbered from Finance Code, Section 351.003 by Acts 2009, 81st

Leg., R.S., Ch.

87, Sec. 27.001(17), eff. September 1, 2009.

Sec. 352.004. DISCLOSURE REQUIREMENTS. (a) A facilitator to

which Section 352.002 applies shall discuss with and clearly

disclose to a borrower, after the borrower's tax return has been

prepared and before the loan is closed:

(1) the refund anticipation loan fee schedule;

(2) a written statement disclosing:

(A) that a refund anticipation loan is a loan and is not the

borrower's actual income tax refund;

(B) that the taxpayer may file an income tax return

electronically without applying for a refund anticipation loan;

(C) that the borrower is responsible for repayment of the loan

and related fees if the tax refund is not paid or is insufficient

to repay the loan;

(D) any fee that will be charged if the loan is not approved;

(E) the average time, as published by the Internal Revenue

Service, within which a taxpayer can expect to receive a refund

for an income tax return filed:

(i) electronically, and the refund is:

(a) deposited directly into the taxpayer's bank account; or

(b) mailed to the taxpayer; and

(ii) by mail, and the refund is:

(a) deposited directly into the taxpayer's financial institution

account; or

(b) mailed to the taxpayer;

(F) that the Internal Revenue Service does not guarantee:

(i) payment of the full amount of the anticipated refund; or

(ii) a specific date on which it will mail a refund or deposit

the refund into a taxpayer's financial institution account; and

(G) the estimated time within which the proceeds of the refund

anticipation loan will be paid to the borrower if the loan is

approved; and

(3) the following information, specific to the borrower:

(A) the estimated total fees for the loan; and

(B) the estimated annual percentage rate for the loan,

calculated using the guidelines established under the Truth in

Lending Act (15 U.S.C. Section 1601 et seq.).

(b) A refund anticipation loan fee schedule required by

Subsection (a)(1) must be a listing or table of refund

anticipation loan fees charged by the lender for refund

anticipation loan amounts. The schedule shall:

(1) list separately each fee imposed related to the making of a

refund anticipation loan;

(2) list the total amount of fees imposed related to the making

of a refund anticipation loan; and

(3) include, for each stated loan amount, the estimated annual

percentage rate for the loan, calculated using the guidelines

established under the Truth in Lending Act (15 U.S.C. Section

1601 et seq.).

(c) A facilitator who advertises or markets refund anticipation

loans in Spanish shall offer any borrower the option of receiving

a Spanish-language printed disclosure and loan contract. A

facilitator who negotiates a loan with a borrower in Spanish

shall offer that borrower the option of receiving a

Spanish-language printed disclosure and loan contract.

Added by Acts 2007, 80th Leg., R.S., Ch.

135, Sec. 1, eff. September 1, 2007.

Renumbered from Finance Code, Section 351.004 by Acts 2009, 81st

Leg., R.S., Ch.

87, Sec. 27.001(17), eff. September 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(5), eff. September 1, 2009.

Sec. 352.005. INVESTIGATION BY COMMISSIONER. The commissioner

shall:

(1) monitor the operations of a facilitator to ensure compliance

with this chapter; and

(2) receive and investigate complaints against a facilitator or

a person acting as a facilitator.

Added by Acts 2007, 80th Leg., R.S., Ch.

135, Sec. 1, eff. September 1, 2007.

Renumbered from Finance Code, Section 351.005 by Acts 2009, 81st

Leg., R.S., Ch.

87, Sec. 27.001(17), eff. September 1, 2009.

Sec. 352.006. REVOCATION OF REGISTRATION. (a) The commissioner

may revoke the registration of a facilitator if the commissioner

concludes that the facilitator has violated this chapter. The

commissioner shall recite the basis of the decision in an order

revoking the registration.

(b) If the commissioner proposes to revoke a registration, the

facilitator is entitled to a hearing before the commissioner or a

hearings officer, who shall propose a decision to the

commissioner. The commissioner or hearings officer shall

prescribe the time and place of the hearing. The hearing is

governed by Chapter 2001, Government Code.

(c) A facilitator aggrieved by a ruling, order, or decision of

the commissioner is entitled to appeal to a district court in the

county in which the hearing was held. An appeal under this

subsection is governed by Chapter 2001, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

135, Sec. 1, eff. September 1, 2007.

Renumbered from Finance Code, Section 351.006 by Acts 2009, 81st

Leg., R.S., Ch.

87, Sec. 27.001(17), eff. September 1, 2009.

Sec. 352.007. ADMINISTRATIVE PENALTY. The commissioner may

assess an administrative penalty of $500 against a person for

each knowing and wilful violation of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

135, Sec. 1, eff. September 1, 2007.

Renumbered from Finance Code, Section 351.007 by Acts 2009, 81st

Leg., R.S., Ch.

87, Sec. 27.001(17), eff. September 1, 2009.

Sec. 352.008. PREEMPTION OF LOCAL ORDINANCE. This chapter

preempts a local ordinance or rule regulating refund anticipation

loans.

Added by Acts 2007, 80th Leg., R.S., Ch.

135, Sec. 1, eff. September 1, 2007.

Renumbered from Finance Code, Section 351.008 by Acts 2009, 81st

Leg., R.S., Ch.

87, Sec. 27.001(17), eff. September 1, 2009.



CHAPTER 371. PAWNSHOPS

FINANCE CODE

TITLE 4. REGULATION OF INTEREST, LOANS, AND FINANCED TRANSACTIONS

SUBTITLE C. PAWNSHOPS

CHAPTER 371. PAWNSHOPS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 371.001. SHORT TITLE. This chapter shall be known and may

be cited as the "Texas Pawnshop Act."

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.002. PURPOSES. The purposes of this chapter are to:

(1) prevent fraud, unfair practices, discrimination, imposition,

and abuse of state residents;

(2) exercise the state's police power to ensure a sound system

of making pawn loans and transfers of personal property by and

through pawnshops;

(3) prevent transactions in stolen property and other unlawful

property transactions by licensing and regulating pawnbrokers and

pawnshop employees;

(4) provide for licensing and investigation fees;

(5) provide minimum capital requirements for pawnbrokers;

(6) ensure financial responsibility to the state and its

residents and compliance with federal, state, and local law,

including rules and ordinances; and

(7) assist local governments in the exercise of their police

power.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.003. DEFINITIONS. In this chapter:

(1) "Applicable liabilities" include trade or other accounts

payable; accrued sales, income, or other taxes; accrued expenses;

and notes or other payables that are unsecured or secured in

whole or part by current assets. The term does not include a

liability secured by assets other than current assets.

(2) "Commissioner" means the consumer credit commissioner.

(3) "Current assets" include an investment made in cash, bank

deposits, merchandise inventory, and loans due from customers,

excluding the pawn service charge. The term does not include an

investment made in:

(A) fixed assets of real estate, furniture, fixtures, or

equipment;

(B) stocks, bonds, or other securities; or

(C) prepaid expenses or other general intangibles.

(4) "Goods" means tangible personal property.

(5) "Net assets" means the book value of current assets less

applicable liabilities.

(6) "Pawnbroker" means a person engaged in the business of:

(A) lending money on the security of pledged goods; or

(B) purchasing goods on condition that the goods may be redeemed

or repurchased by the seller for a fixed price within a fixed

period.

(7) "Pawnshop" means a location at which or premises in which a

pawnbroker regularly conducts business.

(8) "Pawn transaction" means the pledging with a pawnbroker of a

single item of goods as security for a loan of money.

(9) "Pledged goods" means goods deposited with or otherwise

delivered into the possession of a pawnbroker in connection with

a pawn transaction.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.004. COMPUTATION OF MONTH. (a) For the computation of

time in this chapter, a month is the period from a date in a

month to the corresponding date in the succeeding month. If the

succeeding month does not have a corresponding date, the period

ends on the last day of the succeeding month.

(b) For the computation of a fraction of a month, a day is equal

to one-thirtieth of a month.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.005. REGULATORY AUTHORITY. The legislature has

exclusive authority regarding the operation of pawnshops, except

for a matter delegated by this chapter to the commissioner. The

commissioner has the authority to regulate only a business

practice that requires a pawnshop license.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 801, Sec. 1, eff. Sept. 1,

1999.

Sec. 371.006. RULEMAKING. (a) The Finance Commission of Texas

may adopt rules to enforce this chapter.

(b) A rule shall be entered in a permanent record book. The book

is a public record and shall be kept in the office of the

commissioner.

(c) A copy of a rule shall be mailed to each license holder, and

the rule may not take effect before the 21st day after the

earliest date on which all of the copies have been mailed.

(d) On application by any person and on payment of any

associated cost, the commissioner shall furnish the person a

certified copy of a rule adopted by the Finance Commission of

Texas.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 801, Sec. 2, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 867, Sec. 99, eff. Sept. 1, 2001.

Sec. 371.007. STAGGERED RENEWAL OF LICENSES. (a) The Finance

Commission of Texas by rule may adopt a system under which

licenses issued under this chapter expire on various dates during

the year.

(b) For a year in which an expiration date is changed, a license

fee payable on the date of issuance shall be prorated according

to the number of months during which the license is valid.

(c) On renewal of a license on the new expiration date, the

total license fee is payable.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 100, eff. Sept. 1,

2001.

SUBCHAPTER B. PAWNSHOP LICENSE

Sec. 371.051. PAWNSHOP LICENSE REQUIRED. A person may not

engage in business as a pawnbroker unless the person holds a

pawnshop license.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.052. ELIGIBILITY. (a) To be eligible for a pawnshop

license, an applicant must:

(1) be of good moral character;

(2) meet the net assets requirement of Section 371.072; and

(3) show that:

(A) the pawnshop will be operated lawfully and fairly under this

chapter; and

(B) the applicant or the applicant's owners and managers have

the financial responsibility, experience, character, and general

fitness to command the confidence of the public in the pawnshop's

operations.

(b) Subsection (a)(1) applies to each:

(1) operator and legal or beneficial owner if the applicant is a

business entity; and

(2) officer, owner of at least five percent of the shares

outstanding, and director if the applicant is a corporation.

(c) For purposes of a disqualification under Chapter 53,

Occupations Code, the commissioner is a licensing authority.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.748, eff.

Sept. 1, 2001.

Sec. 371.053. VERIFICATION OF APPLICANT'S NET ASSETS. If the

commissioner cannot verify that an applicant meets the net assets

requirement of Section 371.072, the commissioner may require a

finding, including a current balance sheet, by an independent

certified public accountant that:

(1) the accountant has reviewed the applicant's books and

records; and

(2) the applicant meets the net assets requirement.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.054. LICENSE APPLICATION. (a) This section applies to

an application for:

(1) an original pawnshop license;

(2) relocation of a pawnshop; or

(3) transfer of a pawnshop license and approval of a change in

the ownership of a pawnshop.

(b) An application must be made to the commissioner and must:

(1) be under oath;

(2) state:

(A) the full name and place of residence of the applicant;

(B) the full name and address of each member if the applicant is

a partnership;

(C) except as provided by Subsection (c), the full name and

address of each officer, shareholder, and director if the

applicant is a corporation;

(D) the location where the business is to be conducted; and

(E) other relevant information required by the commissioner; and

(3) be accompanied by the fees and proof of insurance required

by Section 371.055.

(c) The full name and address of each shareholder is not

required if the applicant is owned directly or beneficially by a

person who:

(1) is an issuer of securities who:

(A) has a class of securities registered under Section 12 of the

Securities Exchange Act of 1934 (15 U.S.C. Section 78l); or

(B) is required to file reports with the Securities and Exchange

Commission by Section 15(d) of the Securities Exchange Act of

1934 (15 U.S.C. Section 78o(d)); and

(2) has filed with the commissioner the information, documents,

and reports required by the Securities Exchange Act of 1934 (15

U.S.C. Section 77b et seq.) to be filed by the issuer with the

Securities and Exchange Commission.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.055. FEES; PROOF OF INSURANCE. An applicant must

submit with the application:

(1) an investigation fee of:

(A) $500 if the applicant does not hold a license; or

(B) $250 if the application:

(i) is for an additional license for a separate location; or

(ii) involves substantially identical principals and owners of a

licensed pawnshop at a separate location;

(2) an annual fee in an amount determined as provided by Section

14.107; and

(3) proof of general liability and fire insurance in a

reasonable amount and form required by the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1235, Sec. 20, eff. Sept. 1,

2001.

Sec. 371.056. BOND. (a) The commissioner may require that an

applicant file a bond with the application. The bond must be:

(1) satisfactory to the commissioner;

(2) in the amount set by the commissioner not to exceed $5,000

for each license; and

(3) issued by a surety qualified to do business in this state.

(b) The aggregate liability of the surety may not exceed the

amount of the bond.

(c) The bond must be in favor of this state for the use of this

state and the use of a person who has a cause of action under

this chapter against the pawnbroker.

(d) The bond must be conditioned on:

(1) the pawnbroker's compliance with this chapter and rules

adopted under this chapter; and

(2) the payment of all amounts that become due to this state or

to another person under this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.057. INVESTIGATION; NOTICE OF APPLICATION. (a) On

receipt of an application and the required fees, the commissioner

shall:

(1) conduct an investigation to determine whether to issue the

license; and

(2) give notice of the application to:

(A) the Department of Public Safety of the State of Texas;

(B) each local law enforcement agency in the county in which the

business is to be conducted; and

(C) each pawnbroker in the county in which the applicant

pawnshop is to be located.

(b) The notice to the department of public safety and local law

enforcement agencies must state the name and address of each

person required by Section 371.054 to be listed on the license

application.

(c) The commissioner shall give the department and local law

enforcement agencies a reasonable time to respond with

information concerning the listed persons or with any other

relevant information.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.058. PUBLIC HEARING. (a) On request, the commissioner

shall conduct a public hearing before issuing a pawnshop license.

(b) The commissioner shall give a pawnbroker that would be

affected by the granting of an application for a pawnshop license

an opportunity to appear, present evidence, and be heard for or

against the application.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.059. APPROVAL; ISSUANCE OF LICENSE. (a) Subject to

Subsection (b), the commissioner shall approve the application

and issue a license if the commissioner finds that the applicant

is eligible for the license.

(b) In a county with a population of 250,000 or more, the

commissioner shall approve an application for:

(1) an original license to operate a pawnshop at a facility that

is not an existing licensed pawnshop at the time the application

is filed if the proposed facility is not located within two miles

of a licensed pawnshop;

(2) the relocation of a licensed pawnshop to a facility that is

not an existing licensed pawnshop at the time the application is

filed if the facility where the pawnshop is to be relocated is

not located within one mile of a licensed pawnshop; and

(3) the relocation of a licensed pawnshop if at the time the

application is filed the pawnshop has been in operation at its

current location for at least three years, and the facility where

the pawnshop is to be relocated is either within one mile of its

existing location or, if in excess of one mile from its existing

location, not within one mile of another existing operating

pawnshop.

(c) Notwithstanding Subsection (b)(3), the commissioner may

approve an application for the relocation of a licensed pawnshop

that needs to relocate marginally further than one mile from its

existing location or that at the time the application is made has

not been in operation in its current location for at least three

years if the necessity for relocation was caused by circumstances

beyond the applicant's control.

(d) A determination of distance for purposes of this section is

based on a measurement taken from the front door of a facility to

the front door of the other facility. For a facility not in

existence at the time the application is filed, the location of

the front door of the proposed facility must be indicated on

architectural drawings or comparable professionally prepared

drawings depicting the facility and the entire boundary of the

lot or parcel of land to which the facility is to be attached.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1399, Sec. 1, eff. Sept. 1,

1999.

Sec. 371.060. NOTICE OF DENIAL; HEARING. (a) If the

commissioner does not make a finding described by Section

371.059, the commissioner shall notify the applicant.

(b) An applicant who requests a hearing on the application not

later than the 30th day after the date of notification under

Subsection (a) is entitled to a hearing within 60 days after the

date of the request.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.061. PERIOD FOR FINAL DECISION TO APPROVE OR DENY.

Unless the applicant and the commissioner agree in writing to a

later date, the commissioner shall approve or deny the

application before the 61st day after the later of the date on

which:

(1) the application is filed and the required fees are paid; or

(2) a hearing on the application is completed.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.062. DISPOSITION OF FEES ON DENIAL OF APPLICATION. If

the commissioner denies the application, the commissioner shall

retain the investigation fee and shall return to the applicant

the annual license fee submitted with the application.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.063. LICENSE ISSUED BEFORE OCTOBER 1, 1981. A license

issued to a pawnshop before October 1, 1981, remains valid as

long as the pawnbroker complies with this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.064. ANNUAL LICENSE FEE; EXPIRATION. (a) Not later

than December 1, a pawnbroker shall pay to the commissioner for

each license held an annual fee in an amount determined as

provided by Section 14.107 for the year beginning the next

January 1.

(b) If the annual fee for a license is not paid before the 16th

day after the date on which written notice of delinquency of

payment has been given to the pawnbroker by the commissioner, the

license expires on the later of:

(1) that day; or

(2) December 31 of the last year for which an annual fee was

paid.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1399, Sec. 2, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 1235, Sec. 21, eff. Sept. 1,

2001.

Sec. 371.066. TEMPORARY LICENSE. (a) The commissioner may

issue a temporary pawnshop license on receipt of an application:

(1) to transfer a license from one person to another; or

(2) for a license involving principals and owners that are

substantially identical to those of a pawnshop in operation at

the time of receipt of the application.

(b) A temporary license is effective until a permanent license

is issued or denied.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 801, Sec. 3, eff. Sept. 1,

1999.

Sec. 371.067. CONTENTS AND DISPLAY OF LICENSE. (a) A license

must state:

(1) the name of the pawnbroker; and

(2) the address at which the business is to be conducted.

(b) A pawnbroker shall display a license at the place of

business provided on the license.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.068. MULTIPLE PLACES OF BUSINESS. (a) A separate

pawnshop license is required for each place of business operated

under this chapter.

(b) The commissioner may issue more than one license to a person

if the person complies with this chapter for each license.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.069. CHANGE OF OWNERSHIP. (a) An application for an

original pawnshop license or the transfer of a pawnshop license

is required if a change in direct or beneficial ownership of a

licensed pawnshop occurs.

(b) This section does not apply to a change in direct or

beneficial ownership of a licensed pawnshop if the pawnshop is

owned directly or beneficially by a person who:

(1) is an issuer of securities who is described by Section

371.054(c)(1);

(2) is described by Section 371.054(c)(2) and has submitted to

the commissioner each filing required by Section 15(d) of the

Securities Exchange Act of 1934 (15 U.S.C. Section 78o(d)) and

paid a filing fee of $100 with each; and

(3) has filed information on officers and directors of the

issuer or any licensed or intermediate subsidiary as required by

Section 371.054 for officers and directors of a corporation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.070. TRANSFER OR ASSIGNMENT OF LICENSE. A pawnshop

license may be transferred or assigned only with the approval of

the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.071. APPLICATION FOR RELOCATION. A pawnbroker who

wishes to move a pawnshop from the location provided on the

license must make application to the commissioner before the 30th

day preceding the date the pawnbroker moves.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1399, Sec. 3, eff. Sept. 1,

1999.

Sec. 371.072. NET ASSETS REQUIREMENT. (a) Except as provided

by Subsection (b), a pawnbroker shall maintain net assets of at

least $150,000 that are used or readily available for use in the

business of each pawnshop.

(b) A pawnbroker who held a license under this chapter before

September 1, 1999, shall maintain net assets that are used or

readily available for use in the business for that existing

license of at least the amount required on August 31, 1999. The

net assets requirement of this subsection remains in effect

without regard to a change in ownership or relocation of the

license.

(c) Net assets must be represented by a capital investment

unencumbered by a lien or other encumbrance and subject to a

claim by a general creditor.

Text of subsec. (d) as amended by Acts 1999, 76th Leg., ch. 801,

Sec. 4

(d) Subject to Subsection (b), a pawnbroker shall maintain for

each pawnshop net assets, as that term was defined at the time

the license was issued, that are used or readily available for

use in the business of the pawnshop of at least the amount

required on:

(1) August 31, 1981, if the pawnbroker held a license on that

date; or

(2) June 20, 1987, if the pawnbroker held a license on that date

but did not hold a license on August 31, 1981.

Text of subsec. (d) as relettered from subsec. (f) and amended by

Acts 1999, 76th Leg., ch. 1399, Sec. 4

(d) In this section, "capital investment" means:

(1) common or preferred shares and capital or earned surplus as

those terms are defined by the Texas Business Corporation Act if

the pawnbroker is a corporation; or

(2) a substantial equivalent of items described by Subdivision

(1), as determined by generally accepted accounting principles,

if the pawnbroker is not a corporation.

Text of subsec. (e) as amended by Acts 1999, 76th Leg., ch. 801,

Sec. 4

(e) Subject to Subsection (d), net assets must be represented by

a capital investment unencumbered by a lien or other encumbrance

and subject to a claim by a general creditor.

Text of subsec. (e) as relettered from subsec. (g) and amended by

Acts 1999, 76th Leg., ch. 1399, Sec. 4

(e) Subsection (b) applies to a change in ownership that is:

(1) a transaction involving a different owner who had a

significant family or business relationship with a prior owner

before the transaction;

(2) a transaction in which:

(A) only the number or proportionate ownership of owners of a

business changes; and

(B) an individual who was not an owner before the transaction is

not an owner after the transaction; or

(3) a change in ownership that occurs by testate or intestate

disposition.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 801, Sec. 4, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1399, Sec. 4, eff. Sept. 1, 1999.

Sec. 371.073. APPOINTMENT OF AGENT. (a) A pawnbroker shall

maintain on file with the commissioner a written appointment of a

resident of this state as the pawnbroker's agent for service of

all judicial or other process or legal notice unless the

pawnbroker has appointed an agent under another statute of this

state.

(b) If a pawnbroker does not comply with this section, service

of all judicial or other process or legal notice may be made on

the commissioner.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. PAWNSHOP EMPLOYEE LICENSE

Sec. 371.101. PAWNSHOP EMPLOYEE LICENSE REQUIRED. (a) An

individual who begins employment at a pawnshop must apply to the

commissioner for a pawnshop employee license not later than the

75th day after the date employment begins.

(b) The individual may continue employment until the license is

issued or denied.

(c) A pawnbroker may not employ an individual to write a pawn

transaction, buy or sell merchandise, or supervise another

employee who writes pawn transactions or buys or sells

merchandise unless the individual:

(1) has complied with Subsection (a) but has not been issued or

denied a license; or

(2) holds a pawnshop employee license.

(d) Subsection (c) does not apply to an individual who:

(1) has an ownership interest in the pawnshop license; and

(2) is named on the application.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1399, Sec. 5, eff. Sept. 1,

1999.

Sec. 371.102. ELIGIBILITY. (a) To be eligible for a pawnshop

employee license, an individual must:

(1) be of good moral character and good business repute; and

(2) possess the character and general fitness necessary to

warrant belief that the individual will operate the business

lawfully and fairly under this chapter.

(b) For purposes of a disqualification under Chapter 53,

Occupations Code, the commissioner is a licensing authority.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.749, eff.

Sept. 1, 2001.

Sec. 371.103. LICENSE APPLICATION; FEES. (a) An application

for a pawnshop employee license must state:

(1) the applicant's name and address;

(2) the name of the pawnshop at which the applicant is employed;

(3) whether the applicant has:

(A) been convicted of or is under indictment for a crime;

(B) had a license to engage in an occupation, business, or

profession revoked or suspended; or

(C) been denied an occupational, business, or professional

license, including a pawnshop employee license, in this or

another state;

(4) if the applicant has had a license described by Subdivision

(3)(B) revoked or suspended, the reason for the action;

(5) each business or occupation in which the applicant engaged

for the five years preceding the date of application; and

(6) other relevant information the commissioner requires.

(b) The application must be accompanied by an investigation and

annual fee of $25.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.104. APPROVAL OR DENIAL OF APPLICATION. (a) Not later

than the 60th day after the date an application is filed, the

commissioner shall determine whether the applicant qualifies for

a pawnshop employee license.

(b) The commissioner shall approve the application and issue a

license if the commissioner finds that the applicant qualifies

for a license.

(c) If the commissioner does not make the finding required by

Subsection (b), the commissioner in writing shall notify the

applicant and the employing pawnbroker that the application will

be denied unless the applicant, in writing and not later than the

30th day after the date of the notice, requests a hearing on the

application.

(d) An application is denied on the 31st day after the date of

the notice if the applicant does not request a hearing in the

time allowed.

(e) If an applicant requests a hearing in the time allowed, the

commissioner shall conduct a hearing on the application. On the

conclusion of the hearing, the commissioner shall approve or deny

the application.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.105. LICENSE TERM. A pawnshop employee license is

effective until the license expires or is surrendered, suspended,

or revoked.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.106. ANNUAL LICENSE FEE; EXPIRATION. (a) Not later

than December 1, a pawnshop employee license holder shall pay to

the commissioner an annual fee of $15 for the year beginning the

next January 1.

(b) The commissioner shall send written notice of delinquency to

a license holder who does not pay the fee on or before December

1.

(c) If the annual fee for a license is not paid before the 16th

day after the date of the delinquency notice, the license expires

on the later of:

(1) that day; or

(2) January 1 of the first year for which the annual fee was not

paid.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1399, Sec. 6, eff. Sept. 1,

1999.

SUBCHAPTER D. OPERATION OF PAWNSHOPS

Sec. 371.151. HOURS OF OPERATION. (a) A pawnbroker shall

maintain normal business hours of at least four hours a day for

five days a week.

(b) A pawnbroker may not do business before 7 a.m. or after 9

p.m.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.152. RECORDKEEPING. (a) A pawnbroker, consistent with

accepted accounting practices, shall keep adequate books and

records relating to the pawnbroker's pawn transactions and any

other business regulated by this chapter.

(b) Books and records shall be preserved at least until the

second anniversary of the date of the last transaction recorded.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.153. NOTICE OF OPERATION OF OTHER BUSINESS. (a) A

pawnbroker shall notify the commissioner before the pawnbroker

allows another person to conduct at the pawnshop a business other

than the business of a pawnbroker or the business of buying and

selling goods.

(b) The commissioner may refuse to permit a person other than

the pawnbroker to operate the other business on the pawnshop

premises if the commissioner finds that the operation is

inconsistent with this chapter.

(c) A pawnbroker shall notify the commissioner of any location

at which the pawnbroker or an applicant for a pawnshop license

operates a buy shop, secondhand merchandise store, retail outlet,

or similar business or any business to which the pawnbroker

regularly transfers goods from the pawnshop.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 801, Sec. 5, eff. Sept. 1,

1999.

Sec. 371.154. INSURANCE AND BOND. (a) A pawnbroker shall

maintain general liability and fire insurance:

(1) in a reasonable amount and form required by the

commissioner; and

(2) sufficient to protect pledged goods, including jewelry, at

the pawnshop.

(b) A pawnbroker shall secure a bond:

(1) in the amount, not to exceed $5,000, required by the

commissioner;

(2) in the form required by the commissioner; and

(3) conditioned on compliance with this chapter and rules

adopted under this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 801, Sec. 6, eff. Sept. 1,

1999.

Sec. 371.155. PAWNSHOP SECURITY. A pawnshop shall have:

(1) one or more alarm systems sufficient to detect and signal

unauthorized entry or the presence of an unauthorized person to

provide for the security of pledged goods; and

(2) a safe to provide for the security of pledged jewelry.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 801, Sec. 7, eff. Sept. 1,

1999.

Sec. 371.156. PAWN TRANSACTION. (a) Items that are usually

sold as a set are considered a single item and must be included

in the same pawn transaction.

(b) A pledged item together with items that are accessories to

the pledged item are considered a single item and must be

included in the same pawn transaction.

(c) A separate pawn transaction retains its separate character

when it is renewed, unless the parties agree otherwise.

(d) A pawnbroker may not divide a pawn transaction into more

than one transaction to obtain, or with the effect of obtaining,

a total pawn service charge that exceeds the charge authorized

for an amount financed that is equal to the total of the amounts

financed in the resulting transactions.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.157. PAWN TICKET. A pawnbroker, at the time a pawn

transaction is entered, shall deliver to the pledgor a pawn

ticket or other memorandum that clearly shows:

(1) the name and address of the pawnshop;

(2) the pledgor's name, address, and physical description and a

driver's license number, military identification number,

identification certificate number, or other official number that

can identify the pledgor;

(3) the date of the transaction;

(4) an identification and description of the pledged goods,

including serial numbers if reasonably available;

(5) the amount of cash advanced or credit extended to the

pledgor, designated as "Amount Financed";

(6) the amount of the pawn service charge, designated as

"Finance Charge";

(7) the total amount, consisting of the amount financed plus the

finance charge, that must be paid to redeem the pledged goods on

the maturity date, designated as "Total of Payments";

(8) the "Annual Percentage Rate," computed according to

regulations issued by the Federal Reserve Board under the Truth

in Lending Act (15 U.S.C. Section 1601 et seq.), as amended;

(9) the maturity date of the pawn transaction; and

(10) a statement that:

(A) the pledgor is not obligated to redeem the pledged goods;

and

(B) the pledged goods may be forfeited to the pawnbroker on the

31st day after the maturity date.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 1199, Sec. 1, eff. Sept. 1,

2003.

Sec. 371.158. AMOUNT FINANCED. The amount financed by a pawn

transaction may not exceed the amount computed under Subchapter

C, Chapter 341, using the reference amount of $2,500.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.159. PAWN SERVICE CHARGE. (a) A pawnbroker may not

contract for, charge, or receive an amount, other than a pawn

service charge, as a charge for credit in connection with a pawn

transaction.

(b) A pawn service charge may not exceed the charge disclosed in

the pawn ticket or other memorandum delivered to the pledgor.

(c) A pawn service charge may not exceed an amount equal to:

(1) 20 percent of the total amount financed for one month if

that amount is less than or equal to the amount computed under

Subchapter C, Chapter 341, using the reference amount of $30;

(2) 15 percent of the total amount financed for one month if

that amount is more than the amount computed for Subdivision (1)

but less than or equal to the amount computed under Subchapter C,

Chapter 341, using the reference amount of $200;

(3) 2-1/2 percent of the total amount financed for one month if

that amount is more than the amount computed for Subdivision (2)

but less than or equal to the amount computed under Subchapter C,

Chapter 341, using the reference amount of $300; or

(4) 1 percent of the total amount financed for one month if that

amount is more than the amount computed for Subdivision (3).

(d) A rate set by Subsection (c) shall be proportionately

adjusted for a finance period of less than one month.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1235, Sec. 22, eff. Sept. 1,

2001.

Sec. 371.160. MATURITY DATE; MEMORANDUM OF EXTENSION. (a) A

pawnbroker may not enter a pawn transaction that has a maturity

date later than one month after the date of the transaction.

(b) The pledgor and the pawnbroker by written agreement may

change the maturity date of a pawn transaction to a subsequent

date.

(c) The written agreement must clearly set out:

(1) the new redemption date; and

(2) the amount of any additional pawn service charge.

(d) The pawnbroker must provide a copy of the written agreement

to the pledgor.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.161. EARLY REDEMPTION: REDUCTION OF PAWN SERVICE

CHARGE. If a pledgor redeems the pledged goods before the

maturity date of the pawn transaction, any part of the pawn

service charge that exceeds $15 shall be reduced by an amount

equal to one-thirtieth of the total pawn service charge for each

day between the date on which redemption occurs and the original

maturity date.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.162. PRESENTATION OF TICKET; PRESUMPTION. Except as

provided by Section 371.163(a), a person who presents proper

identification and a pawn ticket to the pawnbroker is presumed to

be entitled to redeem the pledged goods described by the pawn

ticket.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 801, Sec. 8, eff. Sept. 1,

1999.

Sec. 371.163. LOST OR DESTROYED TICKET. (a) If a pawn ticket

is lost, destroyed, or stolen, the pledgor may notify the

pawnbroker of that fact in writing. Receipt of this notice

invalidates the pawn ticket if the pledged goods have not been

redeemed.

(b) The pawnbroker shall require the pledgor to make a written

statement of the loss, destruction, or theft before the

pawnbroker delivers the pledged goods or issues a new pawn

ticket.

(c) The pawnbroker shall record on the written statement:

(1) the date the statement is made; and

(2) the number of the pawn ticket lost, destroyed, or stolen.

(d) The statement must be signed by the pawnbroker or the

pawnshop employee who accepts the statement from the pledgor.

(e) A pawnbroker is entitled to a fee of not more than $1 in

connection with the accepting of a written statement under this

section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 801, Sec. 9, eff. Sept. 1,

1999.

Sec. 371.164. DUTY OF REASONABLE CARE. A pawnbroker shall

exercise reasonable care to protect pledged goods from loss or

damage.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.165. RETURN OF PLEDGED GOODS. A pawnbroker shall

return pledged goods to the pledgor on payment of the total

amount due the pawnbroker in connection with the pawn

transaction.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.166. REDEMPTION BY MAIL. A pawnbroker shall permit a

pledgor to redeem pledged goods by mail.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.167. LOST OR DAMAGED GOODS. (a) A pawnbroker shall

replace pledged goods that are lost or damaged while in the

pawnbroker's possession with like kind merchandise. The

replacement is subject to approval by the commissioner and the

pledgor must exhaust this administrative remedy with respect to

the lost or damaged pledged goods before seeking a remedy in

court. If the commissioner does not approve a replacement before

the 91st day after the date on which the commissioner receives a

complaint from the pledgor concerning the lost or damaged goods,

or if the pledgor does not accept the commissioner's

determination, the pledgor may seek a remedy in court.

(b) For purposes of this section, goods are considered lost if

the goods are destroyed or have disappeared and are unavailable

for return to the pledgor.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1399, Sec. 7, eff. Sept. 1,

1999.

Sec. 371.168. EXEMPTION FROM CRIMINAL LIABILITY. A pawnbroker

is not criminally liable for damages or loss due to an act of God

or circumstances beyond the pawnbroker's control.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.169. UNREDEEMED PLEDGED GOODS; FORFEITURE. (a) A

pawnbroker shall hold pledged goods not redeemed by the pledgor

on or before the maturity date stated in the pawn ticket issued

in connection with a pawn transaction for at least 30 days after

that date.

(b) On or before the 30th day after the original maturity date,

the pledgor may redeem the pledged goods by paying:

(1) the originally agreed redemption price; and

(2) an additional pawn service charge equal to one-thirtieth of

the original monthly pawn service charge for each day after the

original maturity date, including the day on which the pledged

goods are finally redeemed.

(c) Pledged goods not redeemed on or before the 30th day after

the original maturity date may, at the option of the pawnbroker,

be forfeited to the pawnbroker.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1235, Sec. 23, eff. Sept. 1,

2001.

Sec. 371.170. REDEMPTION OR PAYMENT BY PLEDGOR NOT REQUIRED. A

pledgor is not obligated to redeem pledged goods or to make a

payment on a pawn transaction.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.171. AGREEMENT REQUIRING PLEDGOR'S PERSONAL LIABILITY

PROHIBITED. A pawnbroker may not enter an agreement requiring

the personal liability of the pledgor in connection with a pawn

transaction.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.172. WAIVER OF PLEDGOR'S RIGHTS PROHIBITED. A

pawnbroker may not accept a waiver of a right or protection of a

pledgor under this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.173. INSURANCE CHARGE LIMITED. A pawnbroker may not

impose a charge for insurance in connection with a pawn

transaction, except that a pawnbroker may impose a charge in the

amount of the actual cost to insure pledged goods being shipped

to a pledgor who redeemed the goods by mail.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.174. IDENTIFICATION OF PLEDGOR OR SELLER REQUIRED. (a)

A pawnbroker shall require identification of:

(1) the pledgor if a transaction is a pawn transaction; or

(2) the seller if a transaction is a purchase of goods by the

pawnbroker.

(b) Identification is acceptable only if it contains a

photograph of the pledgor or seller and is:

(1) a state driver's license;

(2) a state identification card;

(3) a passport;

(4) a military identification;

(5) a certificate of identification from the Mexican Consulate,

certificado de matricula consular; or

(6) identification issued by the agency of the United States

responsible for citizenship and immigration.

(c) A pawnbroker shall make the pawnbroker's best effort to

determine whether the identification:

(1) is apparently genuine and unaltered; and

(2) properly identifies the pledgor or seller.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 1199, Sec. 2, eff. Sept. 1,

2003.

Sec. 371.175. PROPERTY IDENTIFICATION TAGS REQUIRED. (a) A

pawnshop shall identify by a tag or similar means each item of

goods located in the pawnshop that:

(1) has a retail or sale value of more than $25; and

(2) can be tagged or similarly identified.

(b) This section does not apply to:

(1) the personal effects of a person in the pawnshop; or

(2) furniture, fixtures, or equipment of the pawnshop.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 801, Sec. 10, eff. Sept. 1,

1999.

Sec. 371.176. TRANSACTIONS WITH MINORS OR PERSONS UNDER THE

INFLUENCE OF ALCOHOL OR DRUGS PROHIBITED. A pawnbroker may not:

(1) accept a pledge or purchase property from a person under 18

years of age; or

(2) transact business with a person believed to be under the

influence of alcohol or drugs.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 801, Sec. 11, eff. Sept. 1,

1999.

Sec. 371.177. PURCHASE OF USED PERSONAL PROPERTY. A pawnbroker

may not purchase used personal property from a person other than

another pawnbroker unless a record is established that contains:

(1) the seller's name, address, and physical description and a

driver's license number, military identification number,

identification certificate number, or other official number that

can identify the seller;

(2) a complete description of the property, including the serial

number, if reasonably available, or other identifying

characteristics; and

(3) the seller's signed statement that the seller has the right

to sell the property.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.178. ACCEPTANCE OF BUILDING CONSTRUCTION MATERIALS.

(a) A pawnbroker may not accept the pledge of building

construction materials unless a record is established that

contains the information required by Section 371.177.

(b) In this section, "building construction materials" includes:

(1) copper pipe, tubing, or wiring;

(2) aluminum wire;

(3) plumbing supplies;

(4) electrical supplies;

(5) window glass;

(6) lumber; and

(7) other similar materials.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.179. DISPLAYS OF CERTAIN WEAPONS PROHIBITED. A

pawnbroker may not display for sale in a storefront window or

sidewalk display case or depict on a sign or advertisement in

such a way that the item, sign, or advertisement may be viewed

from a street:

(1) a pistol;

(2) a dirk;

(3) a dagger;

(4) a blackjack;

(5) a hand chain;

(6) a sword cane;

(7) knuckles made of metal or any other hard substance; or

(8) a switchblade, springblade, or throwblade knife.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.180. ADVERTISEMENTS. (a) A person who does not hold a

pawnshop license may not:

(1) advertise or cause to be advertised the making, arranging,

or negotiating of a loan subject to this chapter; or

(2) use in an advertisement a word, symbol, or statement that

states or suggests that the person is a pawnbroker.

(b) In each advertisement that purports to offer credit subject

to this chapter, the advertiser shall disclose the legal or

registered name of the advertiser and the physical address of the

advertiser's place of business. This subsection does not apply to

an advertisement located on the premises of the advertiser's

place of business.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.181. STOLEN GOODS. (a) A pawnbroker shall monitor

goods purchased, accepted in pawn, or otherwise acquired by the

pawnbroker in order to identify and prohibit transactions

involving stolen goods.

(b) The Finance Commission of Texas shall adopt rules that

allow:

(1) a consumer who has filed an offense report with a local law

enforcement agency to request that a pawnbroker search the

records of the pawnshop; and

(2) the pawnbroker to assist the consumer and the local law

enforcement agency in locating and recovering stolen property.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 101, eff. Sept. 1,

2001.

Sec. 371.182. HOLD PERIOD. The commissioner may designate a

reasonable hold period during which a pawnbroker may not sell or

otherwise dispose of an item of goods acquired and offered for

sale or other disposition by the pawnbroker.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 801, Sec. 12, eff. Sept. 1,

1999.

Sec. 371.183. CONSUMER INFORMATION. The Finance Commission of

Texas by rule may require a pawnshop to display, in an area in

the pawnshop accessible to a consumer, materials provided by the

commissioner that are designed to:

(1) inform a consumer of the duties, rights, and

responsibilities of parties to a transaction regulated by the

commissioner; and

(2) inform and assist a robbery, burglary, or theft victim.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 867, Sec. 102, eff. Sept. 1,

2001.

SUBCHAPTER E. INSPECTIONS AND EXAMINATIONS

Sec. 371.201. EXAMINATION BY COMMISSIONER. At any time the

commissioner considers necessary, the commissioner or the

commissioner's representative may:

(1) examine a pawnbroker's place of business;

(2) inquire into and examine a pawnbroker's transactions, books,

accounts, papers, correspondence, or other records that relate to

the business of the pawnbroker; and

(3) examine or inspect pledged goods and goods required to be

identified by Section 371.177.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.202. ACCESS TO RECORDS; COPIES. (a) During an

examination the pawnbroker shall give the commissioner or the

commissioner's representative free access to the pawnbroker's

office, place of business, files, safe, or vault.

(b) The commissioner or the representative is entitled to copy

any book, account, paper, correspondence, or other record that

relates to the business of the pawnbroker.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.203. OATHS. During an examination the commissioner or

the commissioner's representative may administer an oath and

examine a person under oath on a subject relating to a matter

regarding which the commissioner is authorized or required by

this chapter to consider, investigate, or secure information.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.204. INSPECTION BY PEACE OFFICER. A pawnbroker shall

allow a peace officer to inspect the pawnbroker's books,

accounts, papers, correspondence, or other records that relate to

the business of the pawnbroker at any reasonable time without

judicial writ or other process.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.205. REFUSAL TO ALLOW EXAMINATION OR INSPECTION. A

pawnbroker who fails or refuses to permit an examination or

copying of books or other documents or an examination or

inspection of goods authorized by this subchapter violates this

chapter. The failure or refusal is grounds for the suspension or

revocation of the license.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.206. CONFIDENTIALITY. Information obtained during an

examination or inspection authorized by this subchapter is

confidential and privileged except for use by the commissioner or

in a criminal investigation or prosecution.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.207. FEE. A pawnbroker shall pay to the commissioner

an amount assessed by the commissioner to cover the direct and

indirect costs of an examination and a proportionate share of

general administrative expenses.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.208. VERIFICATION OF NET ASSETS. If the commissioner

questions the amount of a pawnbroker's net assets, the

commissioner may require certification by an independent

certified public accountant that:

(1) the accountant has reviewed the pawnbroker's books, other

records, and transactions during the reporting year;

(2) the books and other records are maintained using generally

accepted accounting principles; and

(3) the pawnbroker meets the net assets requirement of Section

371.072.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. LICENSE REVOCATION, SUSPENSION, AND SURRENDER

Sec. 371.251. REVOCATION OR SUSPENSION OF PAWNSHOP LICENSE. (a)

After notice and hearing, the commissioner may revoke or suspend

a pawnshop license if the commissioner finds that:

(1) the pawnbroker has not paid a fee or charge imposed by the

commissioner under this chapter;

(2) the pawnbroker, knowingly or without exercising due care to

prevent the violation, has violated this chapter or a rule

adopted or an order issued under this chapter;

(3) a fact or condition exists that, if it had existed or had

been known to exist at the time of the original license

application, clearly would have justified refusal to issue the

license;

(4) the pawnbroker has established an association with an

unlicensed person who, with the knowledge of the pawnbroker, has

violated this chapter;

(5) the pawnbroker has aided or conspired with a person to

circumvent this chapter;

(6) the pawnbroker or a legal or beneficial owner of the

pawnbroker is not of good moral character or has been convicted

of a crime that the commissioner finds directly relates to the

duties and responsibilities of the occupation of pawnbroker or

would otherwise make the person unfit for a pawnshop license

under Section 371.052;

(7) the financial responsibility, experience, character, or

general fitness of the pawnbroker or its owners and managers do

not command the confidence of the public or warrant the belief

that the business will be operated lawfully, fairly, and within

the purposes of this chapter; or

(8) the pawnbroker has not maintained the minimum net assets

required by Section 371.072.

(b) The commissioner may:

(1) place on probation a person whose license is suspended; or

(2) reprimand a pawnbroker for violating this chapter or a rule

adopted under this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.252. EFFECT OF REVOCATION, SUSPENSION, OR SURRENDER OF

PAWNSHOP LICENSE. Revocation, suspension, or surrender of a

pawnshop license does not affect a preexisting contract between

the pawnbroker and a pledgor.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.253. NOTICE OF REVOCATION. (a) On revocation of a

pawnshop license by the commissioner, the pawnbroker shall send

notice of the revocation to each pledgor with goods in the

possession of, but not forfeited to, the pawnbroker on the

revocation date.

(b) The notice must be:

(1) in a form prescribed by the commissioner; and

(2) mailed not later than the fifth day after the revocation

date to the pledgor at the address recorded on the pawn ticket.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.254. REDEMPTION OF GOODS AFTER LICENSE REVOCATION OR

SUSPENSION. (a) After revocation of a pawnshop license, the

pawnbroker, for the sole purpose of allowing a pledgor to redeem

pledged goods, shall maintain usual business hours at the

pawnshop for 60 days after the latest maturity date of any pawn

transaction made at that pawnshop.

(b) If after the revocation of a license and within the period

provided by Section 371.169 a pledgor requests an extension of

that period, the pawnbroker shall grant an extension not to

exceed 30 days.

(c) The commissioner may exercise any authority conferred on the

commissioner to protect the interest of a pledgor of goods in the

possession of a pawnbroker whose license has been revoked,

including assessment of a penalty or administrative enforcement

under this chapter.

(d) On suspension of a pawnshop license by the commissioner, the

pawnbroker shall maintain the pawnshop's usual business hours

during the suspension for the sole purpose of allowing a pledgor

to redeem goods or to renew a pawn transaction that matures

during the suspension.

(e) A pawnbroker shall renew a pawn transaction that matures

during a suspension if, not later than the 60th day after the

maturity date, the pledgor requests a renewal.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.255. REVOCATION OR SUSPENSION OF PAWNSHOP EMPLOYEE

LICENSE. After notice and hearing, the commissioner may revoke

or suspend a pawnshop employee license if the commissioner finds

that:

(1) the license holder knowingly or recklessly violated this

chapter or a rule adopted or order issued under this chapter;

(2) a fact or condition exists that, if it had existed or had

been known to exist at the time of the original license

application, clearly would have justified refusal to issue the

license; or

(3) the moral character, business repute, and general fitness of

the license holder do not warrant belief that the license holder

will operate the business lawfully and fairly within the

provisions of this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.256. HEARING. (a) The commissioner shall send written

notice of a pawnshop employee license revocation or suspension

hearing to:

(1) the license holder; and

(2) the employing pawnbroker.

(b) The commissioner shall hold the hearing not earlier than the

21st day after the date the notice was sent.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.257. SURRENDER OF LICENSE. (a) The holder of a

pawnshop license or a pawnshop employee license may surrender the

license by delivering it to the commissioner with written notice

of surrender.

(b) Surrender does not affect a license holder's civil or

criminal liability for an act committed before the surrender.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.258. REINSTATEMENT OF LICENSE. (a) This section

applies to a pawnshop license or a pawnshop employee license.

(b) The commissioner may reinstate a suspended pawnshop license

or pawnshop employee license or issue a new license to the person

whose license or licenses have been revoked if no fact or

condition exists that clearly would have justified refusal to

issue the license originally.

(c) The commissioner shall reinstate an expired pawnbroker

license if, not later than the 180th day after the date on which

the license expired, the pawnbroker pays the commissioner the

delinquent $125 annual fee plus a reinstatement fee of $1,000.

After a pawnbroker's license has expired, the commissioner shall

promptly send notice of reinstatement rights to the delinquent

pawnbroker by certified mail.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 801, Sec. 13, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1399, Sec. 8, eff. Sept. 1, 1999.

Sec. 371.259. CERTIFICATE OF STANDING; COPIES. The

commissioner, under the commissioner's seal and signature, shall

provide a certificate of good standing or a certified copy of a

pawnshop license or a pawnshop employee license to a person who

applies and pays for the certificate or copy.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER G. ENFORCEMENT; PENALTIES

Sec. 371.301. COMMISSIONER'S ENFORCEMENT POWERS. For purposes

of enforcing this chapter, the commissioner:

(1) has the powers granted to the commissioner under Chapter 14;

(2) may exercise those powers in the same manner as those powers

may be exercised under:

(A) Chapters 14, 392, and 394;

(B) Subtitle B, Title 4; and

(C) Chapters 51, 302, 601, and 621, Business & Commerce

Code; and

(3) has any authority granted the commissioner by other law.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.19, eff. April 1, 2009.

Sec. 371.302. ORDER TO END VIOLATION; INJUNCTION; DAMAGES. (a)

If the commissioner has reasonable cause to believe that a person

is violating this chapter, the commissioner, in addition to and

without prejudice to other authority provided by this chapter,

may enter an order requiring the person to stop or to refrain

from the violation.

(b) At the commissioner's request, the attorney general or an

attorney authorized to represent this state in district court

shall sue in any district court with venue or in a district court

of Travis County to enjoin a person from violating or continuing

a violation of this chapter or from acting to further a

violation. The court may enter an order or judgment awarding a

preliminary or permanent injunction. The court may issue an

additional order or judgment for actual damages suffered by a

person as a result of the violation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.303. ADMINISTRATIVE PENALTY. (a) The commissioner may

assess an administrative penalty against a person who violates

this chapter or a rule adopted under this chapter.

(b) The commissioner may assess the administrative penalty in an

amount not to exceed $1,000.

(c) Each day a violation continues or occurs may be considered a

separate violation for purposes of this section. The aggregate

amount of penalties that may be assessed under this section

against a person during one calendar year may not exceed $10,000

for violations an element of which occurred at the same business

location.

(d) In determining the amount of a penalty, the commissioner

shall consider:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the prohibited act;

(2) the history of previous violations;

(3) the amount necessary to deter future violations;

(4) efforts to correct the violation; and

(5) any other matter that justice may require.

(e) If, after investigation of a possible violation and the

facts relating to that possible violation, the commissioner

determines that a violation has occurred, the commissioner shall

issue a preliminary report that states:

(1) the facts on which the conclusion is based;

(2) the fact that an administrative penalty is to be imposed;

and

(3) the amount to be assessed.

(f) Not later than the 10th day after the date on which the

commissioner issues the preliminary report, the commissioner

shall send to the person charged with the violation a copy of the

report and a statement that the person has a right to a hearing

on the alleged violation and the amount of the penalty.

(g) Not later than the 20th day after the date on which the

report is sent, the person charged may make a written request for

a hearing or may pay to the commissioner the amount of the

administrative penalty. A person who does not request a hearing

or pay the amount of the penalty within the prescribed time

waives the right to a hearing.

(h) If the person charged accepts the commissioner's

determination, the commissioner shall issue an order approving

the determination and ordering payment of the recommended

penalty.

(i) If it is determined after a hearing that the person has

committed the alleged violation, the commissioner shall give

written notice to the person of each finding established by the

hearing and the amount of the penalty and shall enter an order

requiring the person to pay the penalty.

(j) Not later than the 30th day after the date on which the

notice is received, the person charged shall pay the

administrative penalty in full.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 4.06, eff. September 1, 2005.

Sec. 371.304. ACTING WITHOUT A LICENSE; OFFENSES. (a) A person

who violates Section 371.051 commits an offense.

(b) A person commits an offense if the person:

(1) accepts employment at a pawnshop writing pawn transactions;

and

(2) does not comply with Section 371.101(a).

(c) A person commits an offense if the person continues

employment at a pawnshop after:

(1) the person's application for a pawnshop employee license is

denied; or

(2) the person's pawnshop employee license has expired or has

been revoked, suspended, or surrendered.

(d) Except as provided by Subsection (e), an offense under this

section is a Class B misdemeanor.

(e) An offense under Subsection (a) is a misdemeanor punishable

by:

(1) a fine not to exceed $10,000;

(2) confinement in county jail for a term not to exceed one

year; or

(3) both the fine and confinement.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.305. WILFUL VIOLATION OF CHAPTER; OFFENSE. (a) A

person commits an offense if the person holds a license under

this chapter and:

(1) wilfully violates this chapter; or

(2) wilfully makes a false entry in a record specifically

required by this chapter.

(b) An offense under this section is a misdemeanor punishable by

a fine not to exceed $1,000.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 371.306. PENALTY FOR CERTAIN VIOLATIONS. (a) A pawnbroker

who contracts for, charges, or collects a pawn service charge

that is greater than the amount authorized by this chapter or

otherwise violates this chapter:

(1) is liable for twice the amount of the pawn service charge

contracted for; and

(2) shall return the goods pledged in connection with the pawn

transaction on request of the pledgor and payment of the balance

due.

(b) A pawnbroker who contracts for, charges, or collects a pawn

service charge that is greater than twice the amount authorized

by this chapter:

(1) is not entitled to collect any amount on the pawn

transaction; and

(2) shall return the goods pledged in connection with the pawn

transaction on request of the pledgor.

(c) Subsection (a) or (b) does not apply to a violation that

results from an accidental and bona fide error, corrected upon

discovery.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.






TITLE 5. PROTECTION OF CONSUMERS OF FINANCIAL SERVICES

CHAPTER 391. FURNISHING FALSE CREDIT INFORMATION

FINANCE CODE

TITLE 5. PROTECTION OF CONSUMERS OF FINANCIAL SERVICES

CHAPTER 391. FURNISHING FALSE CREDIT INFORMATION

Sec. 391.001. DEFINITION. In this chapter, "credit reporting

bureau" means a person who engages in the practice of assembling

or reporting credit information about individuals for the purpose

of furnishing the information to a third party.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 391.002. FURNISHING FALSE INFORMATION; PENALTY. (a) A

person commits an offense if the person knowingly furnishes false

information about another person's creditworthiness, credit

standing, or credit capacity to a credit reporting bureau.

(b) A credit reporting bureau commits an offense if the credit

reporting bureau knowingly furnishes false information about a

person's creditworthiness, credit standing, or credit capacity to

a third party.

(c) An offense under this section is a misdemeanor punishable by

a fine of not more than $200.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 392. DEBT COLLECTION

FINANCE CODE

TITLE 5. PROTECTION OF CONSUMERS OF FINANCIAL SERVICES

CHAPTER 392. DEBT COLLECTION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 392.001. DEFINITIONS. In this chapter:

(1) "Consumer" means an individual who has a consumer debt.

(2) "Consumer debt" means an obligation, or an alleged

obligation, primarily for personal, family, or household purposes

and arising from a transaction or alleged transaction.

(3) "Creditor" means a party, other than a consumer, to a

transaction or alleged transaction involving one or more

consumers.

(4) "Credit bureau" means a person who, for compensation,

gathers, records, and disseminates information relating to the

creditworthiness, financial responsibility, and paying habits of,

and similar information regarding, a person for the purpose of

furnishing that information to another person.

(5) "Debt collection" means an action, conduct, or practice in

collecting, or in soliciting for collection, consumer debts that

are due or alleged to be due a creditor.

(6) "Debt collector" means a person who directly or indirectly

engages in debt collection and includes a person who sells or

offers to sell forms represented to be a collection system,

device, or scheme intended to be used to collect consumer debts.

(7) "Third-party debt collector" means a debt collector, as

defined by 15 U.S.C. Section 1692a(6), but does not include an

attorney collecting a debt as an attorney on behalf of and in the

name of a client unless the attorney has nonattorney employees

who:

(A) are regularly engaged to solicit debts for collection; or

(B) regularly make contact with debtors for the purpose of

collection or adjustment of debts.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.42, eff. Sept. 1,

1999.

SUBCHAPTER B. SURETY BOND

Sec. 392.101. BOND REQUIREMENT. (a) A third-party debt

collector or credit bureau may not engage in debt collection

unless the third-party debt collector or credit bureau has

obtained a surety bond issued by a surety company authorized to

do business in this state as prescribed by this section. A copy

of the bond must be filed with the secretary of state.

(b) The bond must be in favor of:

(1) any person who is damaged by a violation of this chapter;

and

(2) this state for the benefit of any person who is damaged by a

violation of this chapter.

(c) The bond must be in the amount of $10,000.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 392.102. CLAIM AGAINST BOND. A person who claims against a

bond for a violation of this chapter may maintain an action

against the third-party debt collector or credit bureau and

against the surety. The aggregate liability of the surety to all

persons damaged by a violation of this chapter may not exceed the

amount of the bond.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. INFORMATION IN FILES OF CREDIT BUREAU OR DEBT

COLLECTOR

Sec. 392.201. REPORT TO CONSUMER. Not later than the 45th day

after the date of the request, a credit bureau shall provide to a

person in its registry a copy of all information contained in its

files concerning that person.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 392.202. CORRECTION OF THIRD-PARTY DEBT COLLECTOR'S OR

CREDIT BUREAU'S FILES. (a) An individual who disputes the

accuracy of an item that is in a third-party debt collector's or

credit bureau's file on the individual and that relates to a debt

being collected by the third-party debt collector may notify in

writing the third-party debt collector of the inaccuracy. The

third-party debt collector shall make a written record of the

dispute. If the third-party debt collector does not report

information related to the dispute to a credit bureau, the

third-party debt collector shall cease collection efforts until

an investigation of the dispute described by Subsections (b)-(e)

determines the accurate amount of the debt, if any. If the

third-party debt collector reports information related to the

dispute to a credit bureau, the reporting third-party debt

collector shall initiate an investigation of the dispute

described by Subsections (b)-(e) and shall cease collection

efforts until the investigation determines the accurate amount of

the debt, if any. This section does not affect the application of

Chapter 20, Business & Commerce Code, to a third-party debt

collector subject to that chapter.

(b) Not later than the 30th day after the date a notice of

inaccuracy is received, a third-party debt collector who

initiates an investigation shall send a written statement to the

individual:

(1) denying the inaccuracy;

(2) admitting the inaccuracy; or

(3) stating that the third-party debt collector has not had

sufficient time to complete an investigation of the inaccuracy.

(c) If the third-party debt collector admits that the item is

inaccurate under Subsection (b), the third-party debt collector

shall:

(1) not later than the fifth business day after the date of the

admission, correct the item in the relevant file; and

(2) immediately cease collection efforts related to the portion

of the debt that was found to be inaccurate and on correction of

the item send, to each person who has previously received a

report from the third-party debt collector containing the

inaccurate information, notice of the inaccuracy and a copy of an

accurate report.

(d) If the third-party debt collector states that there has not

been sufficient time to complete an investigation, the

third-party debt collector shall immediately:

(1) change the item in the relevant file as requested by the

individual;

(2) send to each person who previously received the report

containing the information a notice that is equivalent to a

notice under Subsection (c) and a copy of the changed report; and

(3) cease collection efforts.

(e) On completion by the third-party debt collector of the

investigation, the third-party debt collector shall inform the

individual of the determination of whether the item is accurate

or inaccurate. If the third-party debt collector determines that

the information was accurate, the third-party debt collector may

again report that information and resume collection efforts.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 851, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER D. PROHIBITED DEBT COLLECTION METHODS

Sec. 392.301. THREATS OR COERCION. (a) In debt collection, a

debt collector may not use threats, coercion, or attempts to

coerce that employ any of the following practices:

(1) using or threatening to use violence or other criminal means

to cause harm to a person or property of a person;

(2) accusing falsely or threatening to accuse falsely a person

of fraud or any other crime;

(3) representing or threatening to represent to any person other

than the consumer that a consumer is wilfully refusing to pay a

nondisputed consumer debt when the debt is in dispute and the

consumer has notified in writing the debt collector of the

dispute;

(4) threatening to sell or assign to another the obligation of

the consumer and falsely representing that the result of the sale

or assignment would be that the consumer would lose a defense to

the consumer debt or would be subject to illegal collection

attempts;

(5) threatening that the debtor will be arrested for nonpayment

of a consumer debt without proper court proceedings;

(6) threatening to file a charge, complaint, or criminal action

against a debtor when the debtor has not violated a criminal law;

(7) threatening that nonpayment of a consumer debt will result

in the seizure, repossession, or sale of the person's property

without proper court proceedings; or

(8) threatening to take an action prohibited by law.

(b) Subsection (a) does not prevent a debt collector from:

(1) informing a debtor that the debtor may be arrested after

proper court proceedings if the debtor has violated a criminal

law of this state;

(2) threatening to institute civil lawsuits or other judicial

proceedings to collect a consumer debt; or

(3) exercising or threatening to exercise a statutory or

contractual right of seizure, repossession, or sale that does not

require court proceedings.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 392.302. HARASSMENT; ABUSE. In debt collection, a debt

collector may not oppress, harass, or abuse a person by:

(1) using profane or obscene language or language intended to

abuse unreasonably the hearer or reader;

(2) placing telephone calls without disclosing the name of the

individual making the call and with the intent to annoy, harass,

or threaten a person at the called number;

(3) causing a person to incur a long distance telephone toll,

telegram fee, or other charge by a medium of communication

without first disclosing the name of the person making the

communication; or

(4) causing a telephone to ring repeatedly or continuously, or

making repeated or continuous telephone calls, with the intent to

harass a person at the called number.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 392.303. UNFAIR OR UNCONSCIONABLE MEANS. (a) In debt

collection, a debt collector may not use unfair or unconscionable

means that employ the following practices:

(1) seeking or obtaining a written statement or acknowledgment

in any form that specifies that a consumer's obligation is one

incurred for necessaries of life if the obligation was not

incurred for those necessaries;

(2) collecting or attempting to collect interest or a charge,

fee, or expense incidental to the obligation unless the interest

or incidental charge, fee, or expense is expressly authorized by

the agreement creating the obligation or legally chargeable to

the consumer; or

(3) collecting or attempting to collect an obligation under a

check, draft, debit payment, or credit card payment, if:

(A) the check or draft was dishonored or the debit payment or

credit card payment was refused because the check or draft was

not drawn or the payment was not made by a person authorized to

use the applicable account;

(B) the debt collector has received written notice from a person

authorized to use the account that the check, draft, or payment

was unauthorized; and

(C) the person authorized to use the account has filed a report

concerning the unauthorized check, draft, or payment with a law

enforcement agency, as defined by Article 59.01, Code of Criminal

Procedure, and has provided the debt collector with a copy of the

report.

(b) Notwithstanding Subsection (a)(2), a creditor may charge a

reasonable reinstatement fee as consideration for renewal of a

real property loan or contract of sale, after default, if the

additional fee is included in a written contract executed at the

time of renewal.

(c) Subsection (a)(3) does not prohibit a debt collector from

collecting or attempting to collect an obligation under a check,

draft, debit payment, or credit card payment if the debt

collector has credible evidence, including a document, video

recording, or witness statement, that the report filed with a law

enforcement agency, as required by Subsection (a)(3)(C), is

fraudulent and that the check, draft, or payment was authorized.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

505, Sec. 1, eff. September 1, 2005.

Sec. 392.304. FRAUDULENT, DECEPTIVE, OR MISLEADING

REPRESENTATIONS. (a) Except as otherwise provided by this

section, in debt collection or obtaining information concerning a

consumer, a debt collector may not use a fraudulent, deceptive,

or misleading representation that employs the following

practices:

(1) using a name other than the:

(A) true business or professional name or the true personal or

legal name of the debt collector while engaged in debt

collection; or

(B) name appearing on the face of the credit card while engaged

in the collection of a credit card debt;

(2) failing to maintain a list of all business or professional

names known to be used or formerly used by persons collecting

consumer debts or attempting to collect consumer debts for the

debt collector;

(3) representing falsely that the debt collector has information

or something of value for the consumer in order to solicit or

discover information about the consumer;

(4) failing to disclose clearly in any communication with the

debtor the name of the person to whom the debt has been assigned

or is owed when making a demand for money;

(5) in the case of a third-party debt collector, failing to

disclose, except in a formal pleading made in connection with a

legal action:

(A) that the communication is an attempt to collect a debt and

that any information obtained will be used for that purpose, if

the communication is the initial written or oral communication

between the third-party debt collector and the debtor; or

(B) that the communication is from a debt collector, if the

communication is a subsequent written or oral communication

between the third-party debt collector and the debtor;

(6) using a written communication that fails to indicate clearly

the name of the debt collector and the debt collector's street

address or post office box and telephone number if the written

notice refers to a delinquent consumer debt;

(7) using a written communication that demands a response to a

place other than the debt collector's or creditor's street

address or post office box;

(8) misrepresenting the character, extent, or amount of a

consumer debt, or misrepresenting the consumer debt's status in a

judicial or governmental proceeding;

(9) representing falsely that a debt collector is vouched for,

bonded by, or affiliated with, or is an instrumentality, agent,

or official of, this state or an agency of federal, state, or

local government;

(10) using, distributing, or selling a written communication

that simulates or is represented falsely to be a document

authorized, issued, or approved by a court, an official, a

governmental agency, or any other governmental authority or that

creates a false impression about the communication's source,

authorization, or approval;

(11) using a seal, insignia, or design that simulates that of a

governmental agency;

(12) representing that a consumer debt may be increased by the

addition of attorney's fees, investigation fees, service fees, or

other charges if a written contract or statute does not authorize

the additional fees or charges;

(13) representing that a consumer debt will definitely be

increased by the addition of attorney's fees, investigation fees,

service fees, or other charges if the award of the fees or

charges is subject to judicial discretion;

(14) representing falsely the status or nature of the services

rendered by the debt collector or the debt collector's business;

(15) using a written communication that violates the United

States postal laws and regulations;

(16) using a communication that purports to be from an attorney

or law firm if it is not;

(17) representing that a consumer debt is being collected by an

attorney if it is not;

(18) representing that a consumer debt is being collected by an

independent, bona fide organization engaged in the business of

collecting past due accounts when the debt is being collected by

a subterfuge organization under the control and direction of the

person who is owed the debt; or

(19) using any other false representation or deceptive means to

collect a debt or obtain information concerning a consumer.

(b) Subsection (a)(4) does not apply to a person servicing or

collecting real property first lien mortgage loans or credit card

debts.

(c) Subsection (a)(6) does not require a debt collector to

disclose the names and addresses of employees of the debt

collector.

(d) Subsection (a)(7) does not require a response to the address

of an employee of a debt collector.

(e) Subsection (a)(18) does not prohibit a creditor from owning

or operating a bona fide debt collection agency.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 851, Sec. 2, eff. Sept. 1,

2003; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 28.01, eff.

Jan. 11, 2004.

Sec. 392.305. DECEPTIVE USE OF CREDIT BUREAU NAME. A person may

not use "credit bureau," "retail merchants," or "retail merchants

association" in the person's business or trade name unless:

(1) the person is engaged in gathering, recording, and

disseminating information, both favorable and unfavorable,

relating to the creditworthiness, financial responsibility, and

paying habits of, and similar information regarding, persons

being considered for credit extension so that a prospective

creditor can make a sound decision in the extension of credit; or

(2) the person is a nonprofit retail trade association that:

(A) consists of individual members;

(B) qualifies as a bona fide business league as defined by the

United States Internal Revenue Service; and

(C) does not engage in the business of debt collection or credit

reporting.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 392.306. USE OF INDEPENDENT DEBT COLLECTOR. A creditor may

not use an independent debt collector if the creditor has actual

knowledge that the independent debt collector repeatedly or

continuously engages in acts or practices that are prohibited by

this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. DEFENSE, CRIMINAL PENALTY, AND CIVIL REMEDIES

Sec. 392.401. BONA FIDE ERROR. A person does not violate this

chapter if the action complained of resulted from a bona fide

error that occurred notwithstanding the use of reasonable

procedures adopted to avoid the error.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 392.402. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates this chapter.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $100 or more than $500 for each

violation.

(c) A misdemeanor charge under this section must be filed not

later than the first anniversary of the date of the alleged

violation.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 392.403. CIVIL REMEDIES. (a) A person may sue for:

(1) injunctive relief to prevent or restrain a violation of this

chapter; and

(2) actual damages sustained as a result of a violation of this

chapter.

(b) A person who successfully maintains an action under

Subsection (a) is entitled to attorney's fees reasonably related

to the amount of work performed and costs.

(c) On a finding by a court that an action under this section

was brought in bad faith or for purposes of harassment, the court

shall award the defendant attorney's fees reasonably related to

the work performed and costs.

(d) If the attorney general reasonably believes that a person is

violating or is about to violate this chapter, the attorney

general may bring an action in the name of this state against the

person to restrain or enjoin the person from violating this

chapter.

(e) A person who successfully maintains an action under this

section for violation of Section 392.101, 392.202, or

392.301(a)(3) is entitled to not less than $100 for each

violation of this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 392.404. REMEDIES UNDER OTHER LAW. (a) A violation of

this chapter is a deceptive trade practice under Subchapter E,

Chapter 17, Business & Commerce Code, and is actionable under

that subchapter.

(b) This chapter does not affect or alter a remedy at law or in

equity otherwise available to a debtor, creditor, governmental

entity, or other legal entity.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 393. CREDIT SERVICES ORGANIZATIONS

FINANCE CODE

TITLE 5. PROTECTION OF CONSUMERS OF FINANCIAL SERVICES

CHAPTER 393. CREDIT SERVICES ORGANIZATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 393.001. DEFINITIONS. In this chapter:

(1) "Consumer" means an individual who is solicited to purchase

or who purchases the services of a credit services organization.

(2) "Consumer reporting agency" has the meaning assigned by

Section 603(f), Fair Credit Reporting Act (15 U.S.C. Section

1681a(f)).

(3) "Credit services organization" means a person who provides,

or represents that the person can or will provide, for the

payment of valuable consideration any of the following services

with respect to the extension of consumer credit by others:

(A) improving a consumer's credit history or rating;

(B) obtaining an extension of consumer credit for a consumer; or

(C) providing advice or assistance to a consumer with regard to

Paragraph (A) or (B).

(4) "Extension of consumer credit" means the right to defer

payment of debt offered or granted primarily for personal,

family, or household purposes or to incur the debt and defer its

payment.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 393.002. PERSONS NOT COVERED. (a) This chapter does not

apply to:

(1) a person:

(A) authorized to make a loan or grant an extension of consumer

credit under the laws of this state or the United States; and

(B) subject to regulation and supervision by this state or the

United States;

(2) a lender approved by the United States secretary of housing

and urban development for participation in a mortgage insurance

program under the National Housing Act (12 U.S.C. Section 1701 et

seq.);

(3) a bank or savings association the deposits or accounts of

which are eligible to be insured by the Federal Deposit Insurance

Corporation or a subsidiary of the bank or association;

(4) a credit union doing business in this state;

(5) a nonprofit organization exempt from taxation under Section

501(c)(3), Internal Revenue Code of 1986 (26 U.S.C. Section

501(c)(3));

(6) a real estate broker or salesperson licensed under Chapter

1101, Occupations Code, who is acting within the course and scope

of that license;

(7) an individual licensed to practice law in this state who is

acting within the course and scope of the individual's practice

as an attorney;

(8) a broker-dealer registered with the Securities and Exchange

Commission or the Commodity Futures Trading Commission acting

within the course and scope of that regulation;

(9) a consumer reporting agency;

(10) a person whose primary business is making loans secured by

liens on real property;

(11) a mortgage broker or loan officer licensed under Chapter

156, Finance Code, who is acting within the course and scope of

that license; or

(12) an electronic return originator who:

(A) is an authorized Internal Revenue Service e-file provider;

and

(B) makes, negotiates, arranges for, or transacts a loan that is

based on a person's federal income tax refund on behalf of a

bank, savings bank, savings and loan association, or credit

union.

(b) In an action under this chapter, a person claiming an

exemption under this section has the burden of proving the

exemption.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.036, eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 1254, Sec. 3, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 135, Sec. 2, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 1276, Sec. 14A.775, eff. Sept. 1, 2003.

Sec. 393.003. WAIVER VOID. A waiver of a provision of this

chapter by a consumer is void.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. REGISTRATION AND DISCLOSURE STATEMENTS

Sec. 393.101. REGISTRATION STATEMENT. (a) Before conducting

business in this state, a credit services organization shall

register with the secretary of state by filing a statement that:

(1) contains the name and address of:

(A) the organization; and

(B) each person who directly or indirectly owns or controls at

least 10 percent of the outstanding shares of stock in the

organization; and

(2) fully discloses any litigation or unresolved complaint

relating to the operation of the organization filed with a

governmental authority of this state or contains a notarized

statement that there has been no litigation or unresolved

complaint of that type.

(b) The organization shall keep a copy of the registration

statement in its files.

(c) The secretary of state may not require an organization to

provide information other than information contained in the

registration statement.

(d) A registration certificate expires on the first anniversary

of its date of issuance. A registered credit services

organization may renew a registration certificate by filing a

renewal application, in the form prescribed by the secretary of

state, and paying the renewal fee.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.44(a), eff. Sept.

1, 1999.

Sec. 393.102. UPDATE OF REGISTRATION STATEMENT. A credit

services organization shall update information contained in the

registration statement not later than the 90th day after the date

on which the information changes.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 393.103. INSPECTION OF REGISTRATION STATEMENT. A credit

services organization shall allow a consumer to inspect the

registration statement on request.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 393.104. FILING FEE. The secretary of state may charge a

credit services organization a reasonable fee to cover the cost

of filing a registration statement or renewal application in an

amount not to exceed $100.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.44(a), eff. Sept.

1, 1999.

Sec. 393.105. DISCLOSURE STATEMENT. Before executing a contract

with a consumer or receiving valuable consideration from a

consumer, a credit services organization shall provide the

consumer with a document containing:

(1) a complete and detailed description of the services to be

performed by the organization for the consumer and the total cost

of those services;

(2) an explanation of the consumer's right to proceed against

the surety bond or account obtained under Section 393.302;

(3) the name and address of the surety company that issued the

surety bond or the name and address of the depository and the

trustee and the account number of the surety account, as

appropriate;

(4) a complete and accurate statement of the consumer's right to

review information on the consumer maintained in a file by a

consumer reporting agency, as provided by the Fair Credit

Reporting Act (15 U.S.C. Section 1681 et seq.);

(5) a statement that information in the consumer's file is

available for review:

(A) without charge on request made to the consumer reporting

agency not later than the 30th day after the date on which the

agency receives notice the consumer has been denied credit; and

(B) for a minimal charge at any other time;

(6) a complete and accurate statement of the consumer's right to

dispute directly with a consumer reporting agency the

completeness or accuracy of an item contained in the consumer's

file maintained by the agency;

(7) a statement that accurate information cannot be permanently

removed from the files of a consumer reporting agency;

(8) a complete and accurate statement explaining:

(A) when consumer information becomes obsolete; and

(B) that a consumer reporting agency is prevented from issuing a

report containing obsolete information; and

(9) a complete and accurate statement of the availability of

nonprofit credit counseling services.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 393.106. COPY OF DISCLOSURE STATEMENT. A credit services

organization shall keep in its files a copy of a document

required under Section 393.105, signed by the consumer,

acknowledging receipt, until the second anniversary of the date

on which the organization provides the document.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. CONTRACT FOR SERVICES

Sec. 393.201. FORM AND TERMS OF CONTRACT. (a) Each contract

for the purchase of the services of a credit services

organization by a consumer must be in writing, dated, and signed

by the consumer.

(b) In addition to the notice required by Section 393.202, the

contract must:

(1) contain the payment terms, including the total payments to

be made by the consumer, whether to the organization or to

another person;

(2) fully describe the services the organization is to perform

for the consumer, including each guarantee and each promise of a

full or partial refund and the estimated period for performing

the services, not to exceed 180 days;

(3) contain the address of the organization's principal place of

business; and

(4) contain the name and address of the organization's agent in

this state authorized to receive service of process.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 393.202. NOTICE OF CANCELLATION. (a) The contract must

conspicuously state the following, in type that is boldfaced,

capitalized, underlined, or otherwise distinguished from the

surrounding written material and in immediate proximity to the

space reserved for the consumer's signature: "You, the buyer, may

cancel this contract at any time before midnight of the third day

after the date of the transaction. See the attached notice of

cancellation form for an explanation of this right."

(b) The contract must have attached two easily detachable copies

of a cancellation notice. The notice must be in boldfaced type

and in the following form:

"Notice of Cancellation

You may cancel this contract, without any penalty or obligation,

within three days after the date the contract is signed.

If you cancel, any payment made by you under this contract will

be returned within 10 days after the date of receipt by the

seller of your cancellation notice.

To cancel this contract, mail or deliver a signed dated copy of

this cancellation notice, or other written notice, to:

(name of seller) at (address of seller)(place of

business) not later than midnight (date)

I hereby cancel this transaction.

(date)

(purchaser's signature)"

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 393.203. ISSUANCE OF CONTRACT AND OTHER DOCUMENTS. A

credit services organization shall give to the consumer, when the

document is signed, a copy of the completed contract and any

other document the organization requires the consumer to sign.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 393.204. BREACH OF CONTRACT. The breach by a credit

services organization of a contract under this chapter, or of an

obligation arising from a contract under this chapter, is a

violation of this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. PROHIBITIONS AND RESTRICTIONS

Sec. 393.301. REPRESENTATIVE. In this subchapter, a

representative of a credit services organization includes:

(1) a salesperson, agent, or other representative of the

organization; and

(2) an independent contractor who sells or attempts to sell the

services of the organization.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 393.302. CHARGE OR RECEIPT OF CONSIDERATION BEFORE

COMPLETION OF SERVICES. A credit services organization or a

representative of the organization may charge or receive from a

consumer valuable consideration before completely performing all

the services the organization has agreed to perform for the

consumer only if the organization has obtained a surety bond for

each of its locations or established and maintained a surety

account for each of its locations in accordance with Subchapter

E.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.43(a), eff. Sept.

1, 1999.

Sec. 393.303. CHARGE OR RECEIPT OF CONSIDERATION FOR REFERRAL.

A credit services organization or a representative of the

organization may not charge or receive from a consumer valuable

consideration solely for referring the consumer to a retail

seller who will or may extend to the consumer credit that is

substantially the same as that available to the public.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 393.304. FALSE OR MISLEADING REPRESENTATION OR STATEMENT.

A credit services organization or a representative of the

organization may not:

(1) make or use a false or misleading representation in the

offer or sale of the services of the organization, including:

(A) guaranteeing to "erase bad credit" or words to that effect

unless the representation clearly discloses this can be done only

if the credit history is inaccurate or obsolete; and

(B) guaranteeing an extension of consumer credit regardless of

the person's credit history unless the representation clearly

discloses the eligibility requirements for obtaining the

extension; or

(2) make, or advise a consumer to make, a statement relating to

a consumer's credit worthiness, credit standing, or credit

capacity that the person knows, or should know by the exercise of

reasonable care, to be false or misleading to a:

(A) consumer reporting agency; or

(B) person who has extended consumer credit to a consumer or to

whom a consumer is applying for an extension of consumer credit.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 393.305. FRAUDULENT OR DECEPTIVE CONDUCT. A credit

services organization or a representative of the organization may

not directly or indirectly engage in a fraudulent or deceptive

act, practice, or course of business relating to the offer or

sale of the services of the organization.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 393.306. ADVERTISING SERVICES WITHOUT FILING REGISTRATION

STATEMENT. A credit services organization or a representative of

the organization may not advertise the services of the

organization if the organization has not filed a registration

statement required by Subchapter B.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 393.307. CAUSING WAIVER PROHIBITED. A credit services

organization may not attempt to cause a consumer to waive a right

under this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. SURETY BOND; SURETY ACCOUNT

Sec. 393.401. SURETY BOND. (a) The surety bond of a credit

services organization must be issued by a surety company

authorized to do business in this state.

(b) A copy of the bond shall be filed with the secretary of

state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 393.402. SURETY ACCOUNT. (a) The surety account of a

credit services organization must be held in trust at a federally

insured bank or savings association located in this state.

(b) The name of the depository and the trustee and the account

number of the surety account must be filed with the secretary of

state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 2.037, eff. Sept.

1, 1999.

Sec. 393.403. AMOUNT OF SURETY BOND OR ACCOUNT. The surety bond

or account of a credit services organization must be in the

amount of $10,000.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 393.404. BENEFICIARY OF SURETY BOND OR ACCOUNT. The surety

bond or account of a credit services organization must be in

favor of:

(1) this state for the benefit of a person damaged by a

violation of this chapter; and

(2) a person damaged by a violation of this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 393.405. CLAIM AGAINST SURETY BOND OR ACCOUNT. (a) A

person making a claim against a surety bond or account of a

credit services organization for a violation of this chapter may

file suit against:

(1) the organization; and

(2) the surety or trustee.

(b) A surety or trustee is liable only for actual damages,

reasonable attorney's fees, and court costs awarded under Section

393.503(a).

(c) The aggregate liability of a surety or trustee for an

organization's violation of this chapter may not exceed the

amount of the surety bond or account.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 393.406. TERM OF SURETY BOND OR ACCOUNT. The surety bond

or account of a credit services organization must be maintained

until the second anniversary of the date on which the

organization ceases operations.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 393.407. PAYMENT OF MONEY IN SURETY ACCOUNT TO CREDIT

SERVICES ORGANIZATION. (a) A depository may not pay money in a

surety account to the credit services organization that

established the account or a representative of the organization

unless the organization or representative presents a statement

issued by the secretary of state indicating that the requirement

of Section 393.406 has been satisfied in relation to the account.

(b) The secretary of state may conduct an investigation and

require information to be submitted as necessary to enforce this

section.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. CRIMINAL PENALTIES AND CIVIL REMEDIES

Sec. 393.501. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates this chapter.

(b) An offense under this chapter is a Class B misdemeanor.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 393.502. INJUNCTIVE RELIEF. A district court on the

application of the attorney general or a consumer may enjoin a

violation of this chapter.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 393.503. DAMAGES. (a) A consumer injured by a violation

of this chapter is entitled to recover:

(1) actual damages in an amount not less than the amount the

consumer paid the credit services organization;

(2) reasonable attorney's fees; and

(3) court costs.

(b) A consumer who prevails in an action under this section may

also be awarded punitive damages.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 393.504. DECEPTIVE TRADE PRACTICE. A violation of this

chapter is a deceptive trade practice actionable under Subchapter

E, Chapter 17, Business & Commerce Code.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

Sec. 393.505. STATUTE OF LIMITATIONS. An action under Section

393.503 or 393.504 must be brought not later than the fourth

anniversary of the date on which the contract to which the action

relates is executed.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 394. DEBTOR ASSISTANCE

FINANCE CODE

TITLE 5. PROTECTION OF CONSUMERS OF FINANCIAL SERVICES

CHAPTER 394. DEBTOR ASSISTANCE

SUBCHAPTER A. DEBT COUNSELING AND EDUCATION

Sec. 394.001. DUTIES OF COMMISSIONER. The consumer credit

commissioner shall provide advice and assistance to:

(1) encourage the establishment and operation of voluntary

nonprofit debt-counseling services for residents of this state;

and

(2) coordinate, encourage, and aid public and private agencies,

organizations and groups, and consumer credit institutions in the

development and operation of voluntary education programs to

promote the prudent and beneficial use of consumer credit by

residents of this state.

Acts 1997, 75th Leg., ch. 1008, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. CONSUMER DEBT MANAGEMENT SERVICES

Sec. 394.201. PURPOSE; CONSTRUCTION. (a) The purpose of this

subchapter is to protect consumers who contract for services with

debt management services providers.

(b) This subchapter shall be liberally construed to accomplish

its purpose.

Added by Acts 2005, 79th Leg., Ch.

336, Sec. 1, eff. September 1, 2005.

Sec. 394.202. DEFINITIONS. In this subchapter:

(1) "Advertising" means information about a provider or about

the provider's debt management services, communicated in writing

or orally to an individual consumer or the public by telephone,

television, Internet, radio, or other electronic medium, or by

written material sent by mail, posted publicly, or posted at the

provider's business location.

(2) "Certified counselor" means an individual who:

(A) is certified as a debt management counselor by an

independent accreditation organization; or

(B) if the individual has been employed for less than 12 months,

is in the process of being certified as a debt management

counselor by an independent accreditation organization.

(3) "Commissioner" means the consumer credit commissioner.

(4) "Consumer" means an individual who resides in this state and

seeks a debt management service or enters a debt management

service agreement.

(5) "Creditor" means a person to whom a person owes money.

(6) "Debt management service" means:

(A) the receiving of money from a consumer for the purpose of

distributing that money to or among one or more of the creditors

of the consumer in full or partial payment of the consumer's

obligations;

(B) arranging or assisting a consumer to arrange for the

distribution of one or more payments to or among one or more

creditors of the consumer in full or partial payment of the

consumer's obligations; or

(C) exercising control, directly or indirectly, or arranging for

the exercise of control over funds of a consumer for the purpose

of distributing payments to or among one or more creditors of the

consumer in full or partial payment of the consumer's

obligations.

(7) "Debt management service agreement" means a written

agreement between a provider and a consumer for the performance

of a debt management service.

(8) "Finance commission" means the Finance Commission of Texas.

(9) "Person" means an individual, partnership, corporation,

limited liability company, association, or organization.

(10) "Provider" means a person that provides or offers to

provide to a consumer in this state a debt management service.

(11) "Secured debt" means a debt for which a creditor has a

mortgage, lien, or security interest in collateral.

(12) "Trust account" means an account that is:

(A) established in a federally insured financial institution;

(B) separate from any account of the debt management service

provider;

(C) designated as a "trust account" or other appropriate

designation indicating that the money in the account is not money

of the provider or its officers, employees, or agents;

(D) unavailable to creditors of the provider; and

(E) used exclusively to hold money paid by consumers to the

provider for disbursement to creditors of the consumers and to

the provider for the disbursement of fees and contributions

earned and agreed to in advance.

(13) "Unsecured debt" means a debt for which a creditor does not

have collateral.

Added by Acts 2005, 79th Leg., Ch.

336, Sec. 1, eff. September 1, 2005.

Sec. 394.203. APPLICABILITY. (a) Except as otherwise provided

by this subchapter, this subchapter applies to a provider

regardless of whether the provider charges a fee or receives

consideration for a service.

(b) The business of providing debt management services is

conducted in this state if the debt management services provider

solicits or contracts with consumers located in this state.

(c) This subchapter does not apply to:

(1) an attorney licensed to practice in this state, unless the

attorney holds the attorney's self out to the public as a

provider or is employed, affiliated with, or otherwise working on

behalf of a provider;

(2) a title insurance or abstract company employee or agent, or

other person legally authorized to engage in escrow business in

the state, only while engaged in the escrow business;

(3) a judicial officer or person acting under a court order;

(4) a person who has legal authority under federal or state law

to act as a representative payee for a consumer, only to the

extent the person is paying bills or other debts on behalf of

that consumer;

(5) a person who pays bills or other debts owed by a consumer

and on behalf of a consumer, if the money used to make the

payments belongs exclusively to the consumer and the person does

not initiate any contact with individual creditors of the

consumer to compromise a debt, arrange a new payment schedule, or

otherwise change the terms of the debt; or

(6) a financial institution, as defined by Section 201.101.

(d) The following are not debt management services for purposes

of this subchapter:

(1) an extension of credit, including consolidation or refinance

of a loan; and

(2) bankruptcy services provided by an attorney licensed to

practice in this state.

(e) This subchapter applies to a person who seeks to evade its

applicability by any device, subterfuge, or pretense.

Added by Acts 2005, 79th Leg., Ch.

336, Sec. 1, eff. September 1, 2005.

Sec. 394.204. REGISTRATION. (a) A person, regardless of

whether located in this state, may not provide a debt management

service to a consumer in this state unless the person is

registered with the commissioner.

(b) Registration expires on December 31 of the year in which the

registration occurs and must be renewed annually.

(c) An application for an initial registration must be in a form

prescribed by the commissioner and accompanied by:

(1) the appropriate fees set by the finance commission in an

amount necessary to recover the costs of administering this

subchapter;

(2) the surety bond or insurance required by Section 394.206;

(3) the applicant's name, the applicant's principal business

address and telephone number, all other business addresses of the

applicant in this state, and the applicant's electronic mail

address and Internet website address;

(4) all names under which the applicant conducts business;

(5) the address of each location in this state at which the

applicant will provide debt management services, or if the

applicant will have no such location, a statement to that effect;

(6) the name and home address of each officer and director of

the applicant and each person that holds at least a 10 percent

ownership interest in the applicant;

(7) if the applicant is a nonprofit or tax exempt organization,

a detailed description of the ownership interest of each officer,

director, agent, or employee of the applicant, and any member of

the immediate family of an officer, director, agent, or employee

of the applicant, in a for-profit affiliate or subsidiary of the

applicant or in any other for-profit business entity that

provides services to the applicant or to a consumer in relation

to the applicant's debt management business; and

(8) any other information that the commissioner requires.

(d) An officer or employee of a person registered under this

subchapter is not required to be separately registered.

(e) Unless the commissioner notifies an applicant that a longer

period is necessary, the commissioner shall approve or deny an

initial registration not later than the 60th day after the date

on which the completed application, including all required

documents and payments, is filed. The commissioner shall inform

the applicant in writing of the reason for denial.

(f) A person may renew a registration by paying the appropriate

fee and completing all required documents.

(g) The finance commission by rule may establish procedures to

facilitate the registration and collection of fees under this

section, including rules staggering throughout the year the dates

on which fees are due.

(h) The commissioner may refuse an initial application if the

application contains errors or incomplete information. An

application is incomplete if it does not include all of the

information required by this section and Section 394.205.

(i) The commissioner may deny an initial application if:

(1) the applicant or any principal of the applicant has been

convicted of a crime or found civilly liable for an offense

involving moral turpitude, including forgery, embezzlement,

obtaining money under false pretenses, larceny, extortion,

conspiracy to defraud, or any other similar offense or violation;

(2) the registration of the applicant or any principal of the

applicant has been revoked or suspended in this state or another

state, unless the applicant provides information that the

commissioner finds sufficient to show that the grounds for the

previous revocation or suspension no longer exist and any problem

cited in the previous revocation has been corrected; or

(3) the commissioner, based on specific evidence, finds that the

applicant does not warrant the belief that the business will be

operated lawfully and fairly and within the provisions and

purposes of this subchapter.

(j) On written request, the applicant is entitled to a hearing,

pursuant to Chapter 2001, Government Code, on the question of the

applicant's qualifications for initial registration if the

commissioner has notified the applicant in writing that the

initial application has been denied. A request for a hearing may

not be made after the 30th day after the date the commissioner

mails a notice to the applicant stating that the application has

been denied and stating the reasons for the denial.

(k) In addition to the power to refuse an initial application as

specified in this section, the commissioner may suspend or revoke

a provider's registration after notice and hearing if the

commissioner finds that any of the following conditions are met:

(1) a fact or condition exists that if it had existed when the

provider applied for registration would have been grounds for

denying registration;

(2) a fact or condition exists that the commissioner was not

aware of when the provider applied for registration and would

have been grounds for denying registration;

(3) the provider violates this subchapter or rule or order of

the commissioner under this subchapter;

(4) the provider is insolvent;

(5) the provider refuses to permit the commissioner to make an

examination authorized by this subchapter;

(6) the provider fails to respond within a reasonable time and

in an appropriate manner to communications from the commissioner;

(7) the provider has failed to disburse money to creditors on

behalf of consumers within a reasonable time, normally 30 days;

(8) the commissioner determines that the provider's trust

account is not materially in balance with and reconciled to the

consumer's account; or

(9) the provider fails to warrant the belief that the business

will be operated lawfully and fairly and within the provisions

and purposes of this subchapter.

(l) The commissioner's order revoking a registration must

include appropriate provisions to transfer existing clients of

the provider to one or more registered providers to ensure the

continued servicing of the clients' accounts.

(m) The commissioner shall maintain a list of registered

providers and make the list available to interested persons and

to the public.

Added by Acts 2005, 79th Leg., Ch.

336, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

48, Sec. 1, eff. September 1, 2007.

Sec. 394.205. RECORDS. (a) A provider shall keep and use

books, accounts, and other records that will enable the

commissioner to determine if the provider is complying with this

subchapter and maintain any other records as required by the

commissioner. The commissioner may examine the records at any

reasonable time. The records must be kept for at least three

years after the date of the last service on a consumer's debt

management plan.

(b) Each provider shall file a report with the commissioner at

each renewal of the provider's registration. The report must at

a minimum disclose in detail and under appropriate headings:

(1) the assets and liabilities of the provider at the beginning

and end of the period, if the provider is a nonprofit or tax

exempt organization;

(2) the total number of debt management plans the provider has

initiated on behalf of consumers in this state during that year;

and

(3) records of total and average fees charged to consumers,

including all voluntary contributions received from consumers.

(c) The reports must be verified by the oath or affirmation of

the owner, manager, president, chief executive officer, or

chairman of the board of directors of the provider.

(d) A provider shall file a blank copy of the agreement

described in Section 394.209 and blank copies of the written

information required in Section 394.208(a) with the commissioner

accompanying the initial registration and each renewal of

registration.

(e) The commissioner shall make the information provided under

this section available to interested parties and to the public.

Added by Acts 2005, 79th Leg., Ch.

336, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

48, Sec. 2, eff. September 1, 2007.

Sec. 394.206. BOND; INSURANCE. (a) A provider shall, at the

time the provider files an initial or renewal registration

application with the commissioner, file:

(1) a surety bond; or

(2) evidence that the provider maintains an insurance policy in

a form approved by the commissioner.

(b) The bond or insurance must:

(1) run concurrently with the period of registration;

(2) be available to pay damages and penalties to consumers

directly harmed by a violation of this subchapter;

(3) be in favor of this state for the use of this state and the

use of a person who has a cause of action under this subchapter

against the provider;

(4) be in an amount equal to the average daily balance of the

provider's trust account serving Texas consumers over the

six-month period preceding the issuance of the bond, or in the

case of an initial application, in an amount determined by the

commissioner, but not less than $25,000 or more than $100,000;

(5) if an insurance policy:

(A) provide coverage for professional liability, employee

dishonesty, depositor's forgery, and computer fraud in an amount

not less than $100,000;

(B) be issued by a company rated at least "A-" or its equivalent

by a nationally recognized rating organization; and

(C) provide for 30 days advance written notice of termination of

the policy to be provided to the commissioner;

(6) be issued by a bonding, surety, or insurance company that is

authorized to do business in the state; and

(7) be conditioned on the provider and its agents complying with

all state and federal laws, including regulations, governing the

business of debt management services.

(c) In lieu of a bond or insurance, the finance commission by

rule may establish alternative financial requirements to provide

substantially equivalent protection to pay damages and penalties

to consumers directly harmed by a violation under this

subchapter.

(d) The commissioner may adjust the amount of the provider's

bond or insurance only when the provider applies for renewal of

registration and requests a review of the bond or insurance

amount.

Added by Acts 2005, 79th Leg., Ch.

336, Sec. 1, eff. September 1, 2005.

Sec. 394.207. ADVERTISING. A provider may not engage in false

or deceptive advertising.

Added by Acts 2005, 79th Leg., Ch.

336, Sec. 1, eff. September 1, 2005.

Sec. 394.208. REQUIRED ACTIONS BY PROVIDER. (a) A provider may

not enroll a consumer in a debt management plan unless, through

the services of a counselor certified by an independent

accreditation organization, the provider has:

(1) provided the consumer individualized counseling and

educational information that at a minimum addresses the topics of

managing household finances, managing credit and debt, and

budgeting;

(2) prepared an individualized financial analysis and an initial

debt management plan for the consumer's debts with specific

recommendations regarding actions the consumer should take;

(3) determined that the consumer has a reasonable ability to

make payments under the proposed debt management plan based on

the information provided by the consumer;

(4) a reasonable expectation, provided that the consumer has

provided accurate information to the provider, that each creditor

of the consumer listed as a participating creditor in the plan

will accept payment of the consumer's debts as provided in the

initial plan;

(5) prepared, for all creditors identified by the consumer or

identified through additional investigation by the provider, a

list, which must be provided to the consumer in a form the

consumer may keep, of the creditors that the provider reasonably

expects to participate in the plan; and

(6) provided a written document to the consumer in a form the

consumer may keep that clearly and conspicuously contains the

following statements:

(A) that debt management services are not suitable for all

consumers and that consumers may request information about other

ways, including bankruptcy, to deal with indebtedness;

(B) that if the provider is a nonprofit or tax-exempt

organization the provider cannot require donations or

contributions; and

(C) if applicable, that some of the provider's funding comes

from contributions from creditors who participate in debt

management plans, except that a provider may substitute for

"some" the actual percentage of creditor contributions it

received during the most recent reporting period.

(b) If the provider discusses its services with a consumer

primarily in a language other than English, the provider must

provide the debt management agreement in that language.

(c) A consumer must give at least 10 days' notice to the

provider to cancel a debt management services agreement. The

provider must cancel a debt management services agreement within

10 days after the date the provider receives the notice from the

consumer. The provider must continue making disbursements to the

consumer's creditors if money has been paid to the provider under

the agreement until the expiration of the 10-day period, unless

otherwise agreed in writing by the consumer and the provider.

(d) A provider may provide the information required by

Subsections (a)(2), (5), and (6) through its Internet website if

the provider:

(1) has complied with the federal Electronic Signatures in

Global and National Commerce Act (15 U.S.C. Section 7001 et

seq.);

(2) informs the consumer that, on electronic, telephonic, or

written request the provider will make available to the consumer

a paper copy or copies; and

(3) discloses on its Internet website:

(A) the provider's name and each name under which it does

business;

(B) the provider's principal business address and telephone

number; and

(C) the names of the provider's principal officers.

(e) A provider, including a provider that does business only or

principally through the Internet, shall maintain a telephone

system staffed at a level that reasonably permits a consumer to

access a counselor during ordinary business hours.

(f) A provider shall provide each consumer for whom it provides

debt management services a written report accounting for:

(1) the amount of money received from the consumer since the

last report;

(2) the amount and date of each disbursement made on the

consumer's behalf to each creditor listed in the agreement since

the last report;

(3) any amount deducted from amounts received from the consumer;

and

(4) any amount held in reserve.

(g) The provider shall provide the report under Subsection (f):

(1) at least once each calendar quarter; and

(2) not later than the 10th business day after the date of a

request by a consumer.

Added by Acts 2005, 79th Leg., Ch.

336, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

48, Sec. 3, eff. September 1, 2007.

Sec. 394.209. WRITTEN DEBT MANAGEMENT SERVICES AGREEMENT. (a)

A debt management services provider may not prepare a debt

management services agreement before the provider has fully

complied with Sections 394.208(a) and (b).

(b) Each debt management services agreement must:

(1) be dated and signed by the consumer;

(2) include the name and address of the consumer and the name,

address, and telephone number of the provider;

(3) describe the services to be provided;

(4) state all fees, individually itemized, to be paid by the

consumer;

(5) list in the agreement or accompanying document, to the

extent the information is available to the provider at the time

the agreement is executed, each participating creditor of the

consumer to which payments will be made and, based on information

provided by the consumer, the amount owed to each creditor and

the schedule of payments the consumer will be required to make to

the creditor, including the amount and date on which each payment

will be due;

(6) state the existence of a surety bond or insurance for

consumer claims;

(7) state that establishment of a debt management plan may

impact the consumer's credit rating and credit score either

favorably or unfavorably, depending on creditor policies and the

consumer's payment history before and during participation in the

debt management plan; and

(8) state that either party may cancel the agreement without

penalty at any time on 10 days' notice and that a consumer who

cancels an agreement is entitled to a refund of all money that

the consumer has paid to the provider that has not been

disbursed.

(c) A debt management services agreement may contain a voluntary

consumer arbitration provision or a voluntary mediation

provision.

(d) A provider may deliver the debt management services

agreement through the Internet if the provider:

(1) has complied with the federal Electronic Signatures in

Global and National Commerce Act (15 U.S.C. Section 7001 et

seq.);

(2) sends the consumer a paper copy of the agreement not later

than the seventh day after the date of a request by a consumer to

do so; and

(3) discloses on a prominent page of its Internet website:

(A) the provider's name and each name under which it does

business;

(B) the provider's principal business address and telephone

number; and

(C) the names of the provider's principal officers.

(e) If the provider discusses its services or negotiates with a

consumer primarily in a language other than English, the provider

may not begin performance of a debt management plan until the

provider and consumer sign a copy of the written agreement,

provided by the debt management services provider, in that

language and a copy is made available to the consumer.

Added by Acts 2005, 79th Leg., Ch.

336, Sec. 1, eff. September 1, 2005.

Sec. 394.210. PERMITTED FEES. (a) With respect to the

provision of a debt management plan service, a provider may not

impose a fee or other charge on a consumer, or receive payment

from a consumer or other person on behalf of a consumer, except

as allowed under this section.

(b) For the purposes of this section, fees or charges include

both voluntary contributions and any other fees charged to or

collected from a consumer or on behalf of the consumer.

(c) Any fee charged by a provider must be fair and reasonable

given the value of the products and services provided to the

consumer, including consideration of the amount subject to debt

management and the number of anticipated payments. A fee or a

portion of a fee that is specifically related to a debt

management plan may not be charged until the provider has

complied with Sections 394.208(a) and (b) and 394.209.

(d) A provider may charge a monthly maintenance fee if the fee

is fair and reasonable.

(e) A fee charged for a service other than a debt management

service must be fair and reasonable.

(f) The finance commission may establish maximum fair and

reasonable fees under this section.

Added by Acts 2005, 79th Leg., Ch.

336, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

48, Sec. 4, eff. September 1, 2007.

Sec. 394.211. TRUST ACCOUNT. (a) A provider must use a trust

account for the management of all money paid by or on behalf of a

consumer for disbursement to the consumer's creditor. A provider

may not commingle the money in a trust account established for

the benefit of consumers with any operating funds of the

provider. A provider shall exercise due care to appropriately

manage the funds in the trust account.

(b) The trust account must at all times be materially in balance

with and reconciled to the consumers' accounts. Failure to

maintain that balance is cause for a summary suspension of

registration under Section 394.204.

(c) If a trust account does not contain sufficient money to

cover the aggregate consumer balances, and the provider has not

corrected the deficiency within 48 hours of discovery, the

provider shall notify the commissioner by telephone, facsimile,

electronic mail, or other method approved by the commissioner,

and provide written notice including a description of the

remedial action taken.

Added by Acts 2005, 79th Leg., Ch.

336, Sec. 1, eff. September 1, 2005.

Sec. 394.212. PROHIBITED ACTS AND PRACTICES. (a) A provider

may not:

(1) purchase a debt or obligation of a consumer;

(2) receive or charge a fee in the form of a promissory note or

other negotiable instrument other than a check or a draft;

(3) lend money or provide credit to the consumer;

(4) obtain a mortgage or other security interest in property

owned by a consumer;

(5) engage in business with an entity described by Section

394.204(c)(3) without prior consent of the commissioner, except

that unless denied, consent is considered granted 30 days after

the date the provider notifies the commissioner of the intent to

engage in business with an organization described by Section

394.204(c)(3);

(6) offer, pay, or give a gift, bonus, premium, reward, or other

compensation to a person for entering into a debt management

services agreement;

(7) represent that the provider is authorized or competent to

furnish legal advice or perform legal services unless supervised

by an attorney as required by State Bar of Texas rules;

(8) use an unconscionable means to obtain a contract with a

consumer;

(9) engage in an unfair, deceptive, or unconscionable act or

practice in connection with a service provided to a consumer; or

(10) require or attempt to require payment of an amount that the

provider states, discloses, or advertises to be a voluntary

contribution from the consumer.

(b) A provider does not have a claim:

(1) for breach of contract against a consumer who cancels an

agreement pursuant to this subchapter; or

(2) in restitution with respect to an agreement that is void

under this subchapter.

(c) A provider may not include any of the following provisions

in a disclosure related to debt management services or in a debt

management services agreement:

(1) a confession of judgment clause;

(2) a waiver of the right to a jury trial, if applicable, in an

action brought by or against a consumer;

(3) an assignment of or order for payment of wages or other

compensation for services; or

(4) a waiver of a provision of this subchapter.

Added by Acts 2005, 79th Leg., Ch.

336, Sec. 1, eff. September 1, 2005.

Sec. 394.213. DUTIES OF PROPER MANAGEMENT. A provider has a

duty to a consumer who receives debt management services from the

provider to ensure that client money is managed properly at all

times.

Added by Acts 2005, 79th Leg., Ch.

336, Sec. 1, eff. September 1, 2005.

Sec. 394.214. ADDITIONAL ENFORCEMENT POWERS. (a) The finance

commission may adopt rules to carry out this subchapter.

(b) The commissioner may:

(1) investigate the activities of a person subject to this

subchapter to determine compliance with this subchapter,

including examination of the books, accounts, and records of a

provider; and

(2) require or permit a person to file a statement under oath

and otherwise subject to the penalties of perjury, as to all the

facts and circumstances of the matter to be investigated.

(c) Failure to comply with an investigation under Subsection (b)

is grounds for issuance of a cease and desist order.

(d) The commissioner may receive and act on complaints, take

action to obtain voluntary compliance with this subchapter, and

refer cases to the attorney general for prosecution.

(e) The commissioner may enforce this subchapter and rules

adopted under this subchapter by:

(1) ordering the violator to cease and desist from the violation

and any similar violations;

(2) ordering the violator to take affirmative action to correct

the violation, including the restitution of money or property to

a person aggrieved by the violation;

(3) imposing an administrative penalty not to exceed $1,000 for

each violation as provided by Subchapter F, Chapter 14; or

(4) rejecting an initial application or revoking or suspending a

registration as provided by Section 394.204.

(f) In determining the amount of an administrative penalty to be

imposed under this section, the commissioner shall consider the

seriousness of the violation, the good faith of the violator, the

violator's history of previous violations, the deleterious effect

of the violation on the public, the assets of the violator, and

any other factors the commissioner considers relevant.

(g) The commissioner, on relation of the attorney general at the

request of the commissioner, may bring an action in district

court to enjoin a person from engaging in an act or continuing a

course of action that violates this chapter. The court may order

a preliminary or final injunction.

Added by Acts 2005, 79th Leg., Ch.

336, Sec. 1, eff. September 1, 2005.

Sec. 394.215. PRIVATE REMEDIES. (a) An agreement for debt

management services between a consumer and a person that is not

registered under this subchapter is void.

(b) A consumer is entitled to recover all fees paid by the

consumer under a void agreement, costs, and reasonable attorney's

fees.

(c) In addition to any other remedies provided by this

subchapter, a consumer who is aggrieved by a violation of this

subchapter, a rule adopted by the finance commission under this

subchapter, or by any unfair, unconscionable, or deceptive act or

practice may recover:

(1) actual damages;

(2) punitive damages for acts or practices under a void

agreement; and

(3) the costs of the action, including reasonable attorney's

fees based on the amount of time involved.

(d) An aggrieved consumer may sue for injunctive and other

appropriate equitable relief to stop a person from violating this

subchapter.

(e) The remedies provided in this section are not intended to be

the exclusive remedies available to a consumer nor must the

consumer exhaust any administrative remedies provided under this

subchapter or any other applicable law.

Added by Acts 2005, 79th Leg., Ch.

336, Sec. 1, eff. September 1, 2005.



CHAPTER 395. COMMUNITY REINVESTMENT WORK GROUP

FINANCE CODE

TITLE 5. PROTECTION OF CONSUMERS OF FINANCIAL SERVICES

CHAPTER 395. COMMUNITY REINVESTMENT WORK GROUP

SUBCHAPTER A. COMPOSITION AND OPERATION

Sec. 395.001. COMPOSITION. The community reinvestment work

group is composed of:

(1) a representative of the comptroller's office, appointed by

the comptroller;

(2) a representative of the Texas Department of Housing and

Community Affairs, appointed by the executive director of that

department;

(3) a representative of the Texas Department of Economic

Development, appointed by the executive director of that

department;

(4) a representative of the Texas Department of Banking,

appointed by the banking commissioner of Texas; and

(5) a representative of the Texas Department of Insurance,

appointed by the commissioner of insurance.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.28(a), eff. Sept.

1, 1999.

Sec. 395.002. OFFICERS. The representative of the comptroller's

office serves as presiding officer of the work group. The members

of the work group may elect other necessary officers.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.28(a), eff. Sept.

1, 1999.

Sec. 395.003. MEETINGS. The work group shall meet quarterly and

may meet more often at the call of the presiding officer.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.28(a), eff. Sept.

1, 1999.

Sec. 395.004. TERM OF OFFICE; REMOVAL. A member of the work

group serves a two-year term and may be removed for any reason by

the appointing authority.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.28(a), eff. Sept.

1, 1999.

Sec. 395.005. EXPENSES; COMPENSATION. The appointing authority

is responsible for the expenses of a member's service on the work

group. A member of the work group receives no additional

compensation for serving on the work group.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.28(a), eff. Sept.

1, 1999.

SUBCHAPTER B. DUTIES

Sec. 395.101. GENERAL DUTIES. The work group shall work in

conjunction with the banking community in this state to:

(1) develop statewide community reinvestment strategies using

existing investment pools and other investment vehicles to

leverage private capital from banks, insurance companies, and

other entities for community development in the state;

(2) consult and coordinate with representatives from appropriate

federal regulatory agencies, including the Office of the

Comptroller of the Currency, the Federal Reserve Board of

Governors, the Federal Deposit Insurance Corporation, and the

Office of Thrift Supervision; and

(3) monitor and evaluate the strategies developed under this

section.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.28(a), eff. Sept.

1, 1999.

Sec. 395.102. DEVELOPING STRATEGIES. In developing the

strategies required by Section 395.101, the work group shall:

(1) explore innovative qualified investment strategies;

(2) ensure to the extent possible that the strategies encourage

financial institutions in this state to lend money to low-income

and moderate-income families and individuals in the state;

(3) coordinate its efforts to attract private capital through

investments that meet the requirements of the Community

Reinvestment Act of 1977 (12 U.S.C. Section 2901 et seq.); and

(4) ensure to the extent possible that the strategies augment

existing Community Reinvestment Act of 1977 programs in the

state, including the operation of local community development

corporations.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 7.28(a), eff. Sept.

1, 1999.



CHAPTER 396. PRIVATE CHILD SUPPORT ENFORCEMENT AGENCIES

FINANCE CODE

TITLE 5. PROTECTION OF CONSUMERS OF FINANCIAL SERVICES

CHAPTER 396. PRIVATE CHILD SUPPORT ENFORCEMENT AGENCIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 396.001. DEFINITIONS. In this chapter:

(1) "Child support enforcement" means an action, conduct, or

practice in enforcing, or in soliciting for enforcement, a child

support obligation, including the collection of an amount owed

under a child support obligation.

(2) "Child support obligation" means an obligation for the

payment of financial support for a child under an order or writ

issued by a court or other tribunal.

(3) "Department" means the Texas Department of Banking.

(4) "Foreign agency" means a private child support enforcement

agency that engages in business in this state solely by use of

telephone, mail, the Internet, facsimile transmission, or any

other means of interstate communication.

(5) "Obligee" means the person identified in an order for child

support issued by a court or other tribunal as the payee to whom

an obligor's amounts of ordered child support are due.

(6) "Obligor" means the person identified in an order for child

support issued by a court or other tribunal as the individual

required to make payment under the terms of a support order for a

child.

(7) "Private child support enforcement agency" means an

individual or nongovernmental entity who engages in the

enforcement of child support ordered by a court or other tribunal

for a fee or other consideration. The term does not include:

(A) an attorney enforcing a child support obligation on behalf

of, and in the name of, a client unless the attorney has an

employee who is not an attorney and who on behalf of the

attorney:

(i) regularly solicits for child support enforcement; or

(ii) regularly contacts child support obligees or obligors for

the purpose of child support enforcement;

(B) a state agency designated to serve as the state's Title IV-D

agency in accordance with Part D, Title IV, Social Security Act

(42 U.S.C. Section 651 et seq.), as amended; or

(C) a contractor awarded a contract to engage in child support

enforcement on behalf of a governmental agency, including a

contractor awarded a contract:

(i) under Chapter 236, Family Code; or

(ii) by a political subdivision of this or another state that is

authorized by law to enforce a child support obligation.

(8) "Registered agency" means a private child support

enforcement agency, including a foreign agency, that is

registered under this chapter.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

SUBCHAPTER B. POWERS AND DUTIES OF DEPARTMENT

Sec. 396.051. ADMINISTRATIVE AND RULEMAKING AUTHORITY. (a) The

department shall administer this chapter.

(b) The Finance Commission of Texas shall adopt rules as

necessary for the administration of this chapter.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

Sec. 396.052. FILING FEE. (a) The department shall charge each

applicant for a certificate of registration, or renewal of a

certificate, a nonrefundable fee of $500 for each certificate.

(b) The application fee is due on the date the applicant submits

an application for registration. The renewal fee is due on the

date a certificate holder submits an application to renew a

registration.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

Sec. 396.053. COST OF REGULATION. The department may charge

each registered private child support enforcement agency an

annual fee not to exceed $500 to cover the cost of enforcing this

chapter.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

SUBCHAPTER C. REGISTRATION

Sec. 396.101. REGISTRATION REQUIRED. Except as otherwise

provided by this chapter, a private child support enforcement

agency must register with the department to engage in child

support enforcement in this state.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

Sec. 396.102. RECOGNITION OF AUTHORIZATION ISSUED BY ANOTHER

STATE. (a) The department may waive any prerequisite to

obtaining a registration for a foreign agency:

(1) after reviewing the applicant's credentials and determining

that the applicant holds a valid registration or other

authorization from another state whose requirements are

substantially equivalent to those imposed under this chapter; or

(2) after determining the applicant has a valid registration or

other authorization from another state with which this state has

a reciprocity agreement.

(b) The department may enter into an agreement with another

state to permit registration by reciprocity.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

Sec. 396.103. APPLICATION REQUIREMENTS. (a) An applicant for

registration as a private child support enforcement agency must

file with the department an application on a form and in the

manner prescribed by the department.

(b) The application must state:

(1) the name of the applicant;

(2) the name under which the applicant is doing or intends to do

business in this state, if different from the applicant's name;

(3) the address of the applicant's principal business office,

including the state, municipality, and numeric street address;

and

(4) any Internet or other electronic mail address and business

telephone number of the applicant.

(c) The chief executive officer of the applicant agency shall

state in a notarized statement that the application is accurate

and truthful in all respects.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

Sec. 396.104. FINANCIAL AND OTHER DISCLOSURES. The department

shall require an applicant for registration or renewal of

registration as a private child support enforcement agency to

provide:

(1) a certified financial statement demonstrating the financial

solvency of the agency for which registration or renewal of

registration is sought; and

(2) any other information the department may reasonably require

the applicant to provide to establish that the requirements and

qualifications for registration or renewal of registration have

been fulfilled by the applicant.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

Sec. 396.105. SURETY BOND OR OTHER DEPOSIT REQUIRED. (a) An

application for registration must be accompanied by a surety bond

approved by the department.

(b) The surety bond must be:

(1) issued by a surety authorized to do business in this state;

(2) in the amount of $50,000;

(3) in favor of the state for the benefit of a person damaged by

a violation of this chapter; and

(4) conditioned on the private child support enforcement

agency's compliance with this chapter and the faithful

performance of the obligations under the agency's agreements with

its clients.

(c) The surety bond must be filed with and held by the

department.

(d) Instead of a surety bond, the department may accept a

deposit of money in an amount determined by the department not to

exceed $50,000. The department shall deposit any amounts received

under this subsection in an insured depository account designated

for that purpose.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

Sec. 396.106. ISSUANCE OF CERTIFICATE OF REGISTRATION. (a) The

department shall issue a certificate of registration and mail the

certificate to the applicant on receipt of:

(1) a completed application;

(2) evidence of financial solvency;

(3) the surety bond or deposit of money required by Section

396.105; and

(4) the required registration fee.

(b) If a single application is used to register more than one

registered location, the department shall:

(1) issue a certificate of registration for each registered

location; and

(2) mail all of the certificates to the principal business

location stated in the application.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

Sec. 396.107. DUTY TO UPDATE APPLICATION INFORMATION. A

certificate holder shall notify the department of any material

change in the information provided in an application for

registration not later than the 60th day after the date on which

the information changes.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

Sec. 396.108. TERM OF REGISTRATION; RENEWAL. (a) A private

child support enforcement agency's certificate of registration

expires on the third anniversary of the date of issuance.

(b) A certificate of registration may be renewed for another

three-year period as provided by department rule.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

SUBCHAPTER D. AUTHORITY OF FOREIGN AGENCY TO ENGAGE IN BUSINESS

IN THIS STATE

Sec. 396.151. APPLICATION TO OPERATE UNDER OTHER AUTHORIZATION

INSTEAD OF REGISTRATION. (a) To engage in business in this

state, a foreign agency that is exempt from registration as

prescribed by Section 396.102 may file an application with the

department to operate under that authorization by filing:

(1) the information required for an application for registration

under Section 396.103;

(2) a surety bond or deposit of money that meets the

requirements of Section 396.105 unless the agency provides proof

to the satisfaction of the department that the agency maintains

in the state in which that agency has its principal office an

adequate bond or similar instrument for purposes similar to the

purposes required for the filing of a surety bond under Section

396.105; and

(3) a copy of the license or other authorization issued by the

state in which that agency is authorized to operate.

(b) The department may charge a single administrative fee in a

reasonable amount that is sufficient to cover the costs of the

department in processing and acting on the application.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

Sec. 396.152. ACCEPTANCE OF OTHER AUTHORIZATION INSTEAD OF

REGISTRATION. The department shall issue a certificate to

operate under another state's authorization in this state to a

foreign agency that files an application with the department

under Section 396.151 if:

(1) the agency submits all of the information required by

Section 396.151(a)(1);

(2) the department determines that the agency has met the

requirements of Section 396.151(a)(2);

(3) the agency remits any required administrative fee under

Section 396.151(b); and

(4) the department verifies that the registration or other

authorization issued by another state is active and in good

standing.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

Sec. 396.153. NOTIFICATION OF UPDATED INFORMATION OR CHANGE IN

STATUS OF OTHER AUTHORIZATION. Not later than the 30th day after

the date on which the change occurs, a foreign private child

support enforcement agency that is issued a certificate to

operate in this state under this subchapter shall notify the

department of any change in:

(1) the information provided in an application submitted under

Section 396.152; or

(2) the status of the agency's authorization in the other state.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

Sec. 396.154. WITHDRAWAL OF APPROVAL TO OPERATE UNDER OTHER

AUTHORIZATION. A holder of a certificate issued under this

subchapter may not engage in business in this state as a private

child support enforcement agency if another state has revoked or

withdrawn the person's authority to operate as a private child

support enforcement agency in that state unless the department

grants the agency a registration under this chapter.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

SUBCHAPTER E. REQUIRED BUSINESS PRACTICES

Sec. 396.201. REGISTRATION PREREQUISITE TO SUIT. A private

child support enforcement agency may not bring an action to

enforce a child support obligation in this state unless the

agency is registered or otherwise authorized to engage in

business in this state as provided by this chapter.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

Sec. 396.202. RECORDS. (a) A registered agency shall maintain

records of all child support collections made on behalf of, and

disbursed to, a client who is an obligee, including:

(1) the name of any obligor who made child support payments

collected by the agency;

(2) the amount of support collected by the agency for each

client, including:

(A) the date on which the amount was collected; and

(B) the date on which each amount due the client by the obligor

was paid to the client;

(3) a copy of the order establishing the child support

obligation under which a collection was made by the agency; and

(4) any other pertinent information relating to the child

support obligation, including any case, cause, or docket number

of the court having jurisdiction over the matter.

(b) The records required under this section must be updated at

least monthly and must be maintained by the registered agency for

a period of four years from the date of the last support payment

collected by the agency on behalf of an obligee.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

Sec. 396.203. CONTRACT FOR SERVICES. (a) A registered agency

and foreign agency authorized to engage in business under this

chapter shall execute a written contract for the enforcement of

child support for each client of the agency that is residing in

this state.

(b) The contract required under this section must:

(1) be in writing, dated, and signed by both parties to the

contract; and

(2) specify its terms in clear language.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

SUBCHAPTER F. PROHIBITED PRACTICES

Sec. 396.251. THREATS OR COERCION. (a) In enforcing a child

support obligation, a registered agency may not use threats,

coercion, or attempts to coerce that employ any of the following

practices:

(1) using or threatening to use violence or other criminal means

to cause harm to an obligor or property of the obligor;

(2) accusing falsely or threatening to accuse falsely an obligor

of a violation of state or federal child support laws;

(3) taking or threatening to take an enforcement action against

an obligor that is not authorized by law; or

(4) intentionally representing to a person that the agency is a

governmental agency authorized to enforce a child support

obligation.

(b) Subsection (a) does not prevent a registered agency from:

(1) informing an obligor that the obligor may be subject to

penalties prescribed by law for failure to pay a child support

obligation; or

(2) taking, or threatening to take, an action authorized by law

for the enforcement of a child support obligation by the agency.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

Sec. 396.252. FRAUDULENT, DECEPTIVE, OR MISLEADING

REPRESENTATIONS. In enforcing a child support obligation, a

registered agency or employee of the agency may not:

(1) identify the registered agency by any name other than one by

which the agency is registered with the department;

(2) falsely represent the nature of the child support

enforcement activities in which the agency is authorized by law

to engage; or

(3) falsely represent that an oral or written communication is

the communication of an attorney.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

SUBCHAPTER G. ADMINISTRATIVE ENFORCEMENT

Sec. 396.301. REVOCATION OF REGISTRATION. (a) After notice and

hearing, the department may revoke the registration of a

registered agency that:

(1) fails to comply with this chapter or a rule adopted under

this chapter;

(2) does not pay a fee or other charge imposed by the department

under this chapter; and

(3) fails to maintain and produce at the request of the

department records attesting to the financial solvency of the

registered agency or other business records concerning client

accounts.

(b) The department may permit a registered agency to take an

appropriate action to correct a failure to comply with this

chapter and not revoke the registration of the agency.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

Sec. 396.302. ADMINISTRATIVE HEARING ON DENIAL, SUSPENSION, OR

REVOCATION OF REGISTRATION. (a) The department may not deny or

suspend the registration of a private child support enforcement

agency under this chapter without first conducting an

administrative hearing.

(b) A hearing under this section or Section 396.301 is subject

to Chapter 2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

Sec. 396.303. BONA FIDE ERROR. A registered agency does not

violate this chapter if the action complained of resulted from a

bona fide error that occurred notwithstanding the use of

reasonable procedures to avoid the error.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

Sec. 396.304. ADMINISTRATIVE INVESTIGATION OF COMPLAINT. (a) A

person may file with the department a written complaint against a

registered agency for a violation of this chapter.

(b) Not later than the 30th day after the date on which the

department receives a complaint under this section, the

department shall initiate an investigation into the merits of the

complaint.

(c) The department may appoint a hearings officer to conduct the

investigation.

(d) A hearings officer appointed by the department to

investigate a complaint may arrange for the services of a

qualified mediator and attempt to:

(1) resolve the complaint and any differences between the

parties; and

(2) reach a settlement without the requirement of further

investigation.

(e) The department may delegate to a hearings officer appointed

to investigate a complaint under this section the authority to

dismiss the complaint, after an initial investigation and after

notice to each affected party and an opportunity for hearing, for

lack of sufficient evidentiary basis.

(f) An individual aggrieved by a decision of the department or

hearings officer under this section may appeal the decision to a

district court in Travis County.

(g) The department shall provide for an annual public inspection

of an investigation report of a complaint filed under this

section.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

SUBCHAPTER H. CIVIL REMEDIES

Sec. 396.351. CIVIL ACTION. (a) In addition to any other

remedy provided by this chapter, a person may bring an action

for:

(1) injunctive relief to enjoin or restrain a violation of this

chapter; and

(2) actual damages incurred as a result of a violation of this

chapter.

(b) A person who prevails in an action brought under this

section is entitled to recover court costs and reasonable

attorney's fees.

(c) On a finding by a court that an action under this section

was brought in bad faith or for purposes of harassment, the court

shall award the defendant attorney's fees reasonably related to

the work performed and costs.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

Sec. 396.352. SERVICE OF PROCESS OUTSIDE STATE. (a) A

registered agency that is located in another state or a private

child support enforcement agency that engages in the business of

child support enforcement in this state in violation of this

chapter is considered to have submitted to the jurisdiction of

the courts of this state with respect to an action brought under

this chapter.

(b) A foreign agency engaging in business in this state in

violation of this chapter is considered to have appointed the

department as the agency's agent for service of process in any

action, suit, or proceeding arising from a violation of this

chapter.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.

Sec. 396.353. REMEDIES UNDER OTHER LAW. (a) A violation of

this chapter is a deceptive trade practice under Subchapter E,

Chapter 17, Business & Commerce Code, and is actionable under

that subchapter.

(b) This chapter does not affect or alter a remedy at law or in

equity otherwise available to an obligor, obligee, governmental

entity, or other legal entity.

Added by Acts 2001, 77th Leg., ch. 1023, Sec. 73, eff. Sept. 1,

2001.









GOVERNMENT CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

GOVERNMENT CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

Sec. 1.001. PURPOSE OF CODE. (a) This code is enacted as a

part of the state's continuing statutory revision program, begun

by the Texas Legislative Council in 1963 as directed by the

legislature in the law codified as Chapter 323 of this code. The

program contemplates a topic-by-topic revision of the state's

general and permanent statute law without substantive change.

(b) Consistent with the objectives of the statutory revision

program, the purpose of this code is to make the law encompassed

by this code more accessible and understandable, by:

(1) rearranging the statutes into a more logical order;

(2) employing a format and numbering system designed to

facilitate citation of the law and to accommodate future

expansion of the law;

(3) eliminating repealed, duplicative, unconstitutional,

expired, executed, and other ineffective provisions; and

(4) restating the law in modern American English to the greatest

extent possible.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 1.002. CONSTRUCTION OF CODE. The Code Construction Act

(Chapter 311 of this code) applies to the construction of each

provision in this code, except as otherwise expressly provided by

this code.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 1.003. INTERNAL REFERENCES. In this code:

(1) a reference to a title, chapter, or section without further

identification is a reference to a title, chapter, or section of

this code; and

(2) a reference to a subtitle, subchapter, subsection,

subdivision, paragraph, or other numbered or lettered unit

without further identification is a reference to a unit of the

next larger unit of this code in which the reference appears.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.






TITLE 2. JUDICIAL BRANCH

CHAPTER 21. GENERAL PROVISIONS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE A. COURTS

CHAPTER 21. GENERAL PROVISIONS

Sec. 21.001. INHERENT POWER AND DUTY OF COURTS. (a) A court

has all powers necessary for the exercise of its jurisdiction and

the enforcement of its lawful orders, including authority to

issue the writs and orders necessary or proper in aid of its

jurisdiction.

(b) A court shall require that proceedings be conducted with

dignity and in an orderly and expeditious manner and control the

proceedings so that justice is done.

(c) During a court proceeding a judge may not request that a

person remove an item of religious apparel unless:

(1) a party in the proceeding objects to the wearing of the

apparel; and

(2) the judge concludes that the wearing of the apparel will

interfere with:

(A) the objecting party's right to a fair hearing; or

(B) the proper administration of justice; and

(3) no reasonable alternative exists under which the judge may:

(A) assure a fair hearing; and

(B) protect the fair administration of justice.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 54, Sec. 1, eff. Sept. 1,

1997.

Sec. 21.002. CONTEMPT OF COURT. (a) Except as provided by

Subsection (g), a court may punish for contempt.

(b) The punishment for contempt of a court other than a justice

court or municipal court is a fine of not more than $500 or

confinement in the county jail for not more than six months, or

both such a fine and confinement in jail.

(c) The punishment for contempt of a justice court or municipal

court is a fine of not more than $100 or confinement in the

county or city jail for not more than three days, or both such a

fine and confinement in jail.

(d) An officer of a court who is held in contempt by a trial

court shall, on proper motion filed in the offended court, be

released on his own personal recognizance pending a determination

of his guilt or innocence. The presiding judge of the

administrative judicial region in which the alleged contempt

occurred shall assign a judge who is subject to assignment by the

presiding judge other than the judge of the offended court to

determine the guilt or innocence of the officer of the court.

(e) Except as provided by Subsection (h), this section does not

affect a court's power to confine a contemner to compel the

contemner to obey a court order.

(f) Article 42.033, Code of Criminal Procedure, and Chapter 157,

Family Code, apply when a person is punished by confinement for

contempt of court for disobedience of a court order to make

periodic payments for the support of a child. Subsection (h) does

not apply to that person.

(g) A court may not punish by contempt an employee or an agency

or institution of this state for failure to initiate any program

or to perform a statutory duty related to that program:

(1) if the legislature has not specifically and adequately

funded the program; or

(2) until a reasonable time has passed to allow implementation

of a program specifically and adequately funded by the

legislature.

(h) Notwithstanding any other law, a person may not be confined

for contempt of court longer than:

(1) 18 months, including three or more periods of confinement

for contempt arising out of the same matter that equal a

cumulative total of 18 months, if the confinement is for criminal

contempt; or

(2) the lesser of 18 months or the period from the date of

confinement to the date the person complies with the court order

that was the basis of the finding of contempt, if the confinement

is for civil contempt.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.44(1), eff. Aug.

28, 1989; Acts 1989, 71st Leg., ch. 560, Sec. 1, eff. June 14,

1989; Acts 1989, 71st Leg., ch. 646, Sec. 1, eff. Aug. 28, 1989;

Acts 1989, 71st Leg., 1st C.S., ch. 25, Sec. 34, eff. Nov. 1,

1989; Acts 1995, 74th Leg., ch. 262, Sec. 87, eff. Jan. 1, 1996;

Acts 1997, 75th Leg., ch. 165, Sec. 7.24, eff. Sept. 1, 1997;

Acts 2001, 77th Leg., ch. 1297, Sec. 71(4), eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 425 Sec. 1, eff. June 20, 2003.

Sec. 21.004. STATE OF JUDICIARY MESSAGE. (a) At a convenient

time at the commencement of each regular session of the

legislature, the chief justice of the supreme court shall deliver

a written or oral state of the judiciary message evaluating the

accessibility of the courts to the citizens of the state and the

future directions and needs of the courts of the state.

(b) It is the intent of the legislature that the state of the

judiciary message promote better understanding between the

legislative and judicial branches of government and promote more

efficient administration of justice in Texas.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 129, Sec. 1, eff. Sept. 1,

1993.

Sec. 21.005. DISQUALIFICATION. A judge or a justice of the

peace may not sit in a case if either of the parties is related

to him by affinity or consanguinity within the third degree, as

determined under Chapter 573.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.01(a), eff. Sept.

1, 1987. Amended by Acts 1991, 72nd Leg., ch. 561, Sec. 21, eff.

Aug. 26, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(28), eff.

Sept. 1, 1995.

Sec. 21.006. JUDICIAL FUND. The judicial fund is created in a

separate fund in the state treasury to be administered by the

comptroller. The fund shall be used only for court-related

purposes for the support of the judicial branch of this state.

Added by Acts 1986, 69th Leg., 2nd C.S., ch. 11, Sec. 1, eff.

Sept. 22, 1986.

Sec. 21.007. CHILD SUPPORT AND COURT MANAGEMENT ACCOUNT. (a)

The presiding judges of the administrative judicial regions shall

administer the child support and court management account of the

judicial fund and may name the committees they consider necessary

to aid in administering the account.

(b) Only the chief justice may call and convene meetings of the

presiding judges to administer the account. The presiding judges

shall act by majority vote.

(c) On request of the presiding judges, the Office of Court

Administration shall assist the presiding judges in administering

the account.

(d) The Office of Court Administration and the presiding judges

shall file a report with the Legislative Budget Board at the end

of each fiscal year showing disbursements from the account and

the purpose for each disbursement.

(e) A county commissioners court, statutory county court judge,

district judge, or court clerk may apply to the presiding judges

for funds from the account. After receiving an application, the

presiding judges may conduct an on-site assessment of the needs

of the applicant. Before acting on any other pending

applications, the presiding judges shall act on applications for

funds to employ a court master and other judicial employees or to

purchase equipment necessary to comply with state or federal law

relating to the Child Support Enforcement Amendments of 1984

(P.L. 98-378). All funds expended are subject to audit by the

comptroller of public accounts and the state auditor. Funds shall

be allocated among the various administrative judicial regions

taking into consideration the intent of the legislature that the

amount of federal funds available under the Title IV-D program of

the Social Security Act, as amended, for the collection and

enforcement of child support obligations shall be maximized. The

presiding judges are given the power to contract with the Office

of the Attorney General and local political subdivisions as may

be necessary to achieve this intent.

(f) After approval of an application by the presiding judges,

the applicant may be directly reimbursed by the comptroller from

the child support and court management account for expenses

incurred pursuant to the approved application in accordance with

this Act. A person paid from funds drawn on the account is an

employee of the county, and that person's salary may be

supplemented from other sources, including local or federal funds

and public or private grants. Funds allocated for personnel may

not be used to pay the salary of a district or statutory county

court judge. Funds allocated for personnel may be used to pay in

full or in part the salary of an employee, to supplement the

salary of an existing employee, or to hire additional personnel.

The presiding judges and the Office of Court Administration shall

cooperate with any state or federal agency to provide for the

fullest possible supplementation of the account and shall act as

necessary to qualify account funds for any federal matching funds

or reimbursement of funds available under the Title IV-D program

administered by the attorney general.

(g) It is the purpose of this section to increase the funds

available for the collection and enforcement of child support

obligations and the administration of justice in each county in

this state and to provide funding to be used for court-related

purposes for the support of the judicial branch of this state.

Funds available from the judicial fund and its special account

may be supplemented by local or federal funds and private or

public grants. A county commissioners court may not reduce the

amount of funds provided for these purposes because of the

availability of funds from the judicial fund or the special

account.

Added by Acts 1986, 69th Leg., 2nd C.S., ch. 11, Sec. 2, eff.

Sept. 22, 1986.

Sec. 21.008. DISTRICT COURT SUPPORT ACCOUNT. (a) The district

court support account of the judicial fund is created to be

administered by the office of court administration as directed by

the supreme court.

(b) The comptroller shall allocate to the district court support

account such amounts from the judicial fund as may be designated

in the General Appropriations Act.

(c) The district court support account may be used only for

court-related purposes for the support of the district courts of

this state to defray the salaries of support personnel and other

expenses incurred in the operations of the courts, the necessary

expenses of the administrative judicial regions, and for the

administration of this section.

(d) The State Board of Regional Judges is created to administer

the funds appropriated to this account and to the child support

and court management account of the judicial fund created by

Section 21.007. The board shall be composed of the nine regional

administrative judges of the state, who shall have the authority

to organize, elect officers, and make such rules as may be

necessary for the proper administration of these accounts.

(e) The office of court administration shall file a report with

the Legislative Budget Board at the end of each fiscal year

showing disbursements from the account and the purpose for each

disbursement. All funds expended are subject to audit by the

comptroller and the State Auditor.

(f) Funds allocated for personnel may be used to pay in full or

in part the salary of an employee, to supplement the salary of an

existing employee, or to hire additional personnel.

(g) It is the purpose of this section to increase the funds

available for the administration of justice in each county in

this state and to provide funding to be used for court-related

purposes for the support of the judicial branch of this state.

Funds available from the judicial fund and its special account

may be supplemented by local or federal funds and private or

public grants. A county commissioners court may not reduce the

amount of funds provided for these purposes because of the

availability of funds from the judicial fund or the special

account.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 3.01, eff. Aug. 31,

1987. Amended by Acts 1989, 71st Leg., ch. 646, Sec. 2, eff. Aug.

28, 1989.

Sec. 21.009. DEFINITIONS. In this title:

(1) "County court" means the court created in each county by

Article V, Section 15, of the Texas Constitution.

(2) "Statutory county court" means a county court created by the

legislature under Article V, Section 1, of the Texas

Constitution, including county courts at law, county criminal

courts, county criminal courts of appeals, and county civil

courts at law, but does not include statutory probate courts as

defined by Section 3, Texas Probate Code.

(3) "County judge" means the judge of the county court.

(4) "Statutory probate court" has the meaning assigned by

Section 3, Texas Probate Code.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.02, eff. Sept. 1,

1987. Renumbered from Sec. 21.008 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(18), eff. Aug. 28,1989. Amended by Acts 1991, 72nd

Leg., ch. 394, Sec. 1, eff. Aug. 26, 1991; Acts 1991, 72nd Leg.,

ch. 746, Sec. 1, eff. Oct. 1, 1991; Acts 1999, 76th Leg., ch.

431, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 22. APPELLATE COURTS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE A. COURTS

CHAPTER 22. APPELLATE COURTS

SUBCHAPTER A. SUPREME COURT

Sec. 22.001. JURISDICTION. (a) The supreme court has appellate

jurisdiction, except in criminal law matters, coextensive with

the limits of the state and extending to all questions of law

arising in the following cases when they have been brought to the

courts of appeals from appealable judgment of the trial courts:

(1) a case in which the justices of a court of appeals disagree

on a question of law material to the decision;

(2) a case in which one of the courts of appeals holds

differently from a prior decision of another court of appeals or

of the supreme court on a question of law material to a decision

of the case;

(3) a case involving the construction or validity of a statute

necessary to a determination of the case;

(4) a case involving state revenue;

(5) a case in which the railroad commission is a party; and

(6) any other case in which it appears that an error of law has

been committed by the court of appeals, and that error is of such

importance to the jurisprudence of the state that, in the opinion

of the supreme court, it requires correction, but excluding those

cases in which the jurisdiction of the court of appeals is made

final by statute.

(b) A case over which the court has jurisdiction under

Subsection (a) may be carried to the supreme court either by writ

of error or by certificate from the court of appeals, but the

court of appeals may certify a question of law arising in any of

those cases at any time it chooses, either before or after the

decision of the case in that court.

(c) An appeal may be taken directly to the supreme court from an

order of a trial court granting or denying an interlocutory or

permanent injunction on the ground of the constitutionality of a

statute of this state. It is the duty of the supreme court to

prescribe the necessary rules of procedure to be followed in

perfecting the appeal.

(d) The supreme court has the power, on affidavit or otherwise,

as the court may determine, to ascertain the matters of fact that

are necessary to the proper exercise of its jurisdiction.

(e) For purposes of Subsection (a)(2), one court holds

differently from another when there is inconsistency in their

respective decisions that should be clarified to remove

unnecessary uncertainty in the law and unfairness to litigants.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 1106, Sec. 1, eff. June 20,

1987; Acts 2003, 78th Leg., ch. 204, Sec. 1.04, eff. Sept. 1,

2003.

Sec. 22.002. WRIT POWER. (a) The supreme court or a justice of

the supreme court may issue writs of procedendo and certiorari

and all writs of quo warranto and mandamus agreeable to the

principles of law regulating those writs, against a statutory

county court judge, a statutory probate court judge, a district

judge, a court of appeals or a justice of a court of appeals, or

any officer of state government except the governor, the court of

criminal appeals, or a judge of the court of criminal appeals.

(b) The supreme court or, in vacation, a justice of the supreme

court may issue a writ of mandamus to compel a statutory county

court judge, a statutory probate court judge, or a district judge

to proceed to trial and judgment in a case agreeable to the

principles and usages of law, returnable to the supreme court on

or before the first day of the term, or during the session of the

term, or before any justice of the supreme court as the nature of

the case requires.

(c) Only the supreme court has the authority to issue a writ of

mandamus or injunction, or any other mandatory or compulsory writ

or process, against any of the officers of the executive

departments of the government of this state to order or compel

the performance of a judicial, ministerial, or discretionary act

or duty that, by state law, the officer or officers are

authorized to perform.

(d) Repealed by Acts 1987, 70th Leg., ch. 148, Sec. 2.03, eff.

Sept. 1, 1987.

(e) The supreme court or a justice of the supreme court, either

in termtime or vacation, may issue a writ of habeas corpus when a

person is restrained in his liberty by virtue of an order,

process, or commitment issued by a court or judge on account of

the violation of an order, judgment, or decree previously made,

rendered, or entered by the court or judge in a civil case.

Pending the hearing of an application for a writ of habeas

corpus, the supreme court or a justice of the supreme court may

admit to bail a person to whom the writ of habeas corpus may be

so granted.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.03, eff. Sept.

1, 1987; Acts 1995, 74th Leg., ch. 355, Sec. 1, eff. Sept. 1,

1995.

Sec. 22.003. PROCEDURE OF THE COURT. (a) The supreme court

from time to time shall promulgate suitable rules, forms, and

regulations for carrying into effect the provisions of this

chapter relating to the jurisdiction and practice of the supreme

court.

(b) The supreme court may make and enforce all necessary rules

of practice and procedure, not inconsistent with the law, for the

government of the supreme court and all other courts of the state

to expedite the dispatch of business in those courts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 22.0035. MODIFICATION OR SUSPENSION OF CERTAIN PROVISIONS

RELATING TO COURT PROCEEDINGS AFFECTED BY DISASTER. (a) In this

section, "disaster" has the meaning assigned by Section 418.004.

(b) Notwithstanding any other statute, the supreme court may

modify or suspend procedures for the conduct of any court

proceeding affected by a disaster during the pendency of a

disaster declared by the governor. An order under this section

may not extend for more than 30 days from the date the order was

signed unless renewed by the supreme court.

(c) If a disaster prevents the supreme court from acting under

Subsection (b), the chief justice of the supreme court may act on

behalf of the supreme court under that subsection.

(d) If a disaster prevents the chief justice from acting under

Subsection (c), the court of criminal appeals may act on behalf

of the supreme court under Subsection (b).

(e) If a disaster prevents the court of criminal appeals from

acting under Subsection (d), the presiding judge of the court of

criminal appeals may act on behalf of the supreme court under

Subsection (b).

Added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 5.01, eff. June 19, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1281, Sec. 1, eff. June 19, 2009.

Sec. 22.004. RULES OF CIVIL PROCEDURE. (a) The supreme court

has the full rulemaking power in the practice and procedure in

civil actions, except that its rules may not abridge, enlarge, or

modify the substantive rights of a litigant.

(b) The supreme court from time to time may promulgate a

specific rule or rules of civil procedure, or an amendment or

amendments to a specific rule or rules, to be effective at the

time the supreme court deems expedient in the interest of a

proper administration of justice. The rules and amendments to

rules remain in effect unless and until disapproved by the

legislature. The clerk of the supreme court shall file with the

secretary of state the rules or amendments to rules promulgated

by the supreme court under this subsection and shall mail a copy

of those rules or amendments to rules to each registered member

of the State Bar of Texas not later than the 60th day before the

date on which they become effective. The secretary of state shall

report the rules or amendments to rules to the next regular

session of the legislature by mailing a copy of the rules or

amendments to rules to each elected member of the legislature on

or before December 1 immediately preceding the session.

(c) So that the supreme court has full rulemaking power in civil

actions, a rule adopted by the supreme court repeals all

conflicting laws and parts of laws governing practice and

procedure in civil actions, but substantive law is not repealed.

At the time the supreme court files a rule, the court shall file

with the secretary of state a list of each article or section of

general law or each part of an article or section of general law

that is repealed or modified in any way. The list has the same

weight and effect as a decision of the court.

(d) The rules of practice and procedure in civil actions shall

be published in the official reports of the supreme court. The

supreme court may adopt the method it deems expedient for the

printing and distribution of the rules.

(e) This section does not affect the repeal of statutes repealed

by Chapter 25, page 201, General Laws, Acts of the 46th

Legislature, Regular Session, 1939, on September 1, 1941.

(f) The supreme court shall adopt rules governing the electronic

filing of documents in civil cases in justice of the peace

courts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 297, Sec. 1, eff. Aug. 28,

1989; Acts 2001, 77th Leg., ch. 644, Sec. 1, eff. June 13, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

63, Sec. 1, eff. May 11, 2007.

Sec. 22.005. DISQUALIFICATION OF JUSTICES. (a) The chief

justice may certify to the governor when one or more justices of

the supreme court have recused themselves under the Texas Rules

of Appellate Procedure or are disqualified under the constitution

and laws of this state to hear and determine a case in the court.

(b) The governor immediately shall commission the requisite

number of persons who are active appellate or district court

justices or judges and who possess the qualifications prescribed

for justices of the supreme court to try and determine the case.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 428, Sec. 1, eff. June 9,

1995.

Sec. 22.006. ADJOURNMENT. (a) The supreme court may adjourn

from day to day or for the periods that it deems necessary to the

ends of justice and the determination of the business before the

court.

(b) A suit, process, or matter returned to or pending in the

supreme court may not be discontinued because a quorum of the

court is not present at the commencement or on any other day of

the term. If a quorum of the court is not present on any day of

the term, a justice of the court or the bailiff attending the

court may adjourn the court from time to time.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 22.007. APPLICATION FOR WRIT OF ERROR. (a) The supreme

court may act on applications for writs of error when the court

deems it expedient. The supreme court shall pass on an

application for writ of error in a case in which the justices of

the courts of appeals have disagreed or have declared void a

statute of the state.

(b) By a written designation recorded in the minutes of the

supreme court, the chief justice or any two justices of the

supreme court may designate three justices of the courts of

appeals to act on applications for writs of error as provided by

this section. The designation of justices of the courts of

appeals may be changed as often as is advisable by relieving one

or more of the justices and designating another or others in

order to interfere as little as possible with the work of the

courts of appeals. Only one justice may be designated to serve at

any one time from any one of the courts of appeals. The power to

designate justices of the courts of appeals to act on

applications for writs of error may be exercised from time to

time as long as necessary.

(c) Designated justices of the courts of appeals, on receiving

notice of their designation, shall assemble in Austin and act on

the applications for writs of error that are referred to them, by

granting, refusing, or dismissing the applications in accordance

with the practice of the supreme court. The designated justices

may then make orders and give directions incidental to the

consideration and disposition of each application.

(d) A designated justice of a court of appeals shall not act on

an application for writ of error in a case decided during the

justice's incumbency by the court of which he is a member.

(e) The granting of an application for writ of error admits the

case into the supreme court, and the supreme court shall proceed

with the case as provided by law. The refusal or dismissal of an

application has the effect of denying the admission of the case

into the supreme court, except that a motion for rehearing may be

made to the designated justices in the same manner that a motion

for rehearing to the supreme court is made. The refusal or

dismissal of an application shall not be regarded as a precedent

or authority.

(f) The powers conferred on the justices of the supreme court

and the courts of appeals by this section are incidental to their

respective offices.

(g) A designated justice of a court of appeals is entitled to

the actual and necessary expenses incurred in the discharge of

his additional duties. The comptroller shall issue warrants to

pay the expenses out of the state treasury on itemized accounts

of the expenses that are verified by the affidavit of the

claimant.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 22.008. PUBLICATION OF DECISIONS. (a) The supreme court

shall appoint one or more licensed attorneys to serve at the will

of the court and to report the decisions of the supreme court.

(b) The supreme court shall designate the cases to be reported

and the reporter may report and publish only the designated

cases. As soon as the cases are finally disposed of and the

opinions are recorded, the reporter shall obtain from the proper

clerk the records of the cases to be reported, with the briefs

and opinions.

(c) Under the direction of the supreme court, the reporter shall

promptly prepare the decisions for publication with appropriate

syllabuses and statements, proper index, and table of cited cases

and reported cases. Each report shall incorporate only the main

propositions made in the briefs and considered by the court in

the opinion, with the authorities cited in support of the

propositions.

(d) The reporter shall return the record, with briefs and

opinions, to the clerk when the report is completed and from time

to time shall deliver the reports to the comptroller for

publication. Each volume shall be copyrighted in the name of the

reporter, who immediately on delivery of the edition shall

transfer and assign it to the state. The edition shall be

electrotyped. The state owns the plates, and the comptroller

shall preserve them.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.43, eff. September 1, 2007.

Sec. 22.009. STENOGRAPHERS; BAILIFF. The supreme court may

appoint not more than three stenographers and may appoint a

bailiff to attend the court when it is sitting.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 22.010. SEALING OF COURT RECORDS. The supreme court shall

adopt rules establishing guidelines for the courts of this state

to use in determining whether in the interest of justice the

records in a civil case, including settlements, should be sealed.

Added by Acts 1989, 71st Leg., ch. 426, Sec. 1, eff. Sept. 1,

1989.

Sec. 22.011. JUDICIAL INSTRUCTION RELATED TO FAMILY VIOLENCE,

SEXUAL ASSAULT, AND CHILD ABUSE. (a) The supreme court shall

provide judicial training related to the problems of family

violence, sexual assault, and child abuse and to issues

concerning sex offender characteristics.

(b), (c) Repealed by Acts 1995, 74th Leg., ch. 507, Sec. 2, eff.

Aug. 31, 1995.

(d) The instruction must include information about:

(1) statutory and case law relating to videotaping a child's

testimony and relating to competency of children to testify;

(2) methods for eliminating the trauma to the child caused by

the court process;

(3) case law, statutory law, and procedural rules relating to

family violence, sexual assault, and child abuse;

(4) methods for providing protection for victims of family

violence, sexual assault, or child abuse;

(5) available community and state resources for counseling and

other aid to victims and to offenders;

(6) gender bias in the judicial process;

(7) dynamics and effects of being a victim of family violence,

sexual assault, or child abuse; and

(8) issues concerning sex offender characteristics.

Added by Acts 1991, 72nd Leg., ch. 795, Sec. 27, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 282, Sec. 1, eff. Aug.

30, 1993; Acts 1995, 74th Leg., ch. 254, Sec. 1, eff. May 29,

1995.

Sec. 22.012. TRAINING RELATED TO DIVERSIONS. (a) Each attorney

representing the state in the prosecution of felonies and each

district court judge shall, as an official duty, each year

complete a course of instruction related to the diversion of

offenders from confinement in the Texas Department of Criminal

Justice.

(b) The supreme court shall adopt rules to provide for the

training required by Subsection (a). In adopting the rules, the

court shall consult with the Texas Department of Criminal Justice

to obtain the department's recommendations for instruction

content.

(c) The instruction must include information relating to:

(1) case law, statutory law, and procedural rules relating to

felony diversions; and

(2) available community and state resources for diversions.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 11.09(a),

eff. Aug. 29, 1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.063, eff. September 1, 2009.

Sec. 22.013. JUDICIAL INSTRUCTION RELATED TO GUARDIANSHIP

ISSUES. (a) The supreme court shall provide a course of

instruction that relates to issues that arise in guardianship

cases for judges involved in those cases.

(b) The supreme court shall adopt the rules necessary to

accomplish the purposes of this section.

(c) The instruction must include information about:

(1) statutory and case law relating to guardianships;

(2) the aging process and the nature of disabilities;

(3) the requirements of the Americans with Disabilities Act (42

U.S.C. Section 12101 et seq.) and related case and statutory law,

rules, and compliance methods;

(4) the principles of equal access and accommodation;

(5) the use of community resources for the disabled; and

(6) avoidance of stereotypes through a focus on people's

individual abilities, support needs, and inherent individual

value.

(d) The instruction may include information about:

(1) substantive areas of law concerning the needs of elderly

persons and persons with disabilities;

(2) barriers to physical access and methods to overcome those

barriers;

(3) communication needs of elderly persons and persons with

disabilities and the technology available to provide access to

communication;

(4) duties and responsibilities of guardians, guardians ad

litem, attorneys, and court personnel in guardianship

proceedings;

(5) standard definitions and procedures for determining

incapacity;

(6) standards for surrogate decision making;

(7) the doctrine of the least-restrictive alternative;

(8) the dispute resolution process, especially its application

to elderly persons and persons with disabilities; and

(9) successful programs and funding efforts for addressing the

court-related needs of elderly persons and persons with

disabilities.

Added by Acts 1993, 73rd Leg., ch. 905, Sec. 1, eff. Sept. 1,

1993.

Sec. 22.014. SENIOR JUSTICE ACTING FOR CHIEF JUSTICE. In the

chief justice's absence, the justice with the most seniority on

the supreme court may sign a court document for the chief justice

if the chief justice has given that justice written

authorization.

Added by Acts 1995, 74th Leg., ch. 356, Sec. 1, eff. Aug. 28,

1995.

Sec. 22.015. PERMANENT PLACE DESIGNATIONS. (a) The supreme

court is composed of a chief justice and of eight justices

holding places numbered consecutively beginning with Place 2.

(b) The designation of offices and places under this section

identifies the offices and places for all purposes, including

identification on official ballots for primary and general

elections.

Added by Acts 2003, 78th Leg., ch. 693, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER B. COURT OF CRIMINAL APPEALS

Sec. 22.101. SEAL. (a) The court of criminal appeals shall use

a seal on which there is engraved a star with five points and the

words "Court of Criminal Appeals of Texas."

(b) The writs and processes issued from the court of criminal

appeals shall bear the name of the presiding judge and the seal

of the court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 22.102. MANDATE. When the court from which an appeal is

taken is deprived of jurisdiction over the case pending the

appeal and the case is determined by a court of appeals or the

court of criminal appeals, the mandate of the appellate court

that determined the case shall be directed to the court that had

jurisdiction over the case, as also provided by Section 22.226.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 22.103. ASCERTAINMENT OF FACTS. The court of criminal

appeals may ascertain, on affidavit or otherwise, the matters of

fact that are necessary to the exercise of its jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 22.105. DISQUALIFICATION. (a) The fact that a judge of

the court of criminal appeals is disqualified under the

constitution and laws of this state to hear and determine a case

shall be certified to the governor.

(b) The governor immediately shall commission a person who is

learned in the law to act in the place of the disqualified judge.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 22.106. COMMISSIONERS OF COURT OF CRIMINAL APPEALS. (a)

The presiding judge of the court of criminal appeals, with the

concurrence of a majority of the judges of the court of criminal

appeals, may designate and appoint a retired appellate judge or

district judge who has consented to be subject to appointment, or

an active appellate judge or district judge, to sit as a

commissioner of the court of criminal appeals. A designated judge

must consent to the designation and appointment. The presiding

judge may designate and appoint as many commissioners as he deems

necessary to aid the court in disposing of its business.

(b) A commissioner shall discharge the duties that are assigned

him by the court and may be appointed to serve either for a

certain period of time or for a particular case or cases.

(c) The opinions of a commissioner shall be submitted to the

court of criminal appeals for approval. When approved by a

majority of the court, an opinion of a commissioner has the same

weight and legal effect as an opinion originally prepared by the

court of criminal appeals.

(d) The compensation of a judge while sitting as a commissioner

of the court of criminal appeals shall be paid out of money

appropriated from the general revenue fund for that purpose in an

amount equal to the salary of the judges of the court of criminal

appeals and shall be in lieu of the retirement allowance that the

judge receives or in lieu of the compensation he receives as an

active judge of another court. In addition to the compensation, a

judge sitting as a commissioner of the court is entitled to

receive his actual travel expenses to and from Austin and a $25

per diem while he is assigned to the court of criminal appeals in

Austin.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 22.107. COMMISSION IN AID OF COURT OF CRIMINAL APPEALS.

(a) In addition to the authority granted by Section 22.106 of

this code, the court of criminal appeals may appoint a commission

for the aid of the court in disposing of the business before the

court. The commission in aid of the court shall discharge the

duties that are assigned it by the court of criminal appeals.

(b) The commission shall be composed of two attorneys having the

qualifications fixed by the constitution and laws of this state

for a judge of the court of criminal appeals. Commissioners serve

two-year terms that expire September 1 of each odd-numbered year.

(c) The opinions of the commissioners in aid of the court shall

be submitted to the court of criminal appeals for approval. When

approved by a majority of the court and handed down as an opinion

of the court, an opinion of a commissioner in aid of the court

has the same weight and legal effect as an opinion originally

prepared and handed down by the court of criminal appeals.

(d) Each member of the commission is entitled to receive for his

services the salary that is provided by law.

(e) The court of criminal appeals by appointment may fill a

vacancy on the commission in aid of the court that is created by

the death, resignation, or removal of a member of the commission.

A person appointed to fill a vacancy continues in office for the

unexpired portion of the term for which the commissioner vacating

the office was appointed.

(f) The court of criminal appeals shall appoint two

stenographers for the commission.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 22.108. RULES OF APPELLATE PROCEDURE IN CRIMINAL CASES.

(a) The court of criminal appeals is granted rulemaking power to

promulgate rules of posttrial, appellate, and review procedure in

criminal cases except that its rules may not abridge, enlarge, or

modify the substantive rights of a litigant.

(b) The court of criminal appeals may promulgate a comprehensive

body of rules of posttrial, appellate, and review procedure in

criminal cases and from time to time may promulgate a specific

rule or rules of posttrial, appellate, or review procedure in

criminal cases or an amendment or amendments to a specific rule

or rules. Rules and amendments adopted under this subsection are

effective at the time the court of criminal appeals considers

expedient in the interest of a proper administration of justice.

The rules and amendments to rules remain in effect unless and

until disapproved, modified, or changed by the legislature. The

clerk of the court of criminal appeals shall file with the

secretary of state the rules or amendments to rules promulgated

by the court of criminal appeals under this subsection.

(c) The rules of posttrial, appellate, and review procedure in

criminal cases shall be published in the Texas Register and in

the Texas Bar Journal. The court of criminal appeals may adopt

the method it considers expedient for the printing and

distribution of the rules.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.04(a), eff. Sept.

1, 1987. Amended by Acts 1989, 71st Leg., ch. 297, Sec. 2, eff.

Aug. 28, 1989.

Sec. 22.109. RULES OF EVIDENCE IN CRIMINAL CASES. (a) The

court of criminal appeals has the full rulemaking power in the

promulgation of rules of evidence in the trials of criminal

cases, except that its rules may not abridge, enlarge, or modify

the substantive rights of a litigant.

(b) The court of criminal appeals may promulgate a comprehensive

body of rules of evidence in the trials of criminal cases and

from time to time may promulgate a specific rule or rules of

evidence or an amendment or amendments to a specific rule or

rules. Rules and amendments adopted under this subsection are

effective at the time the court of criminal appeals considers

expedient in the interest of a proper administration of justice.

The rules and amendments to rules remain in effect unless and

until disapproved by the legislature. The secretary of state

shall report the rules or amendments to rules to the next regular

session of the legislature by mailing a copy of the rules or

amendments to rules to each elected member of the legislature on

or before December 1 immediately preceding the session.

(c) The rules of evidence in the trials of criminal cases shall

be published in the Texas Register and in the Texas Bar Journal.

The court of criminal appeals may adopt the method it considers

expedient for the printing and distribution of the rules.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.04(a), eff. Sept.

1, 1987.

Sec. 22.1095. RULES ON ELECTRONIC FILING OF DOCUMENTS FOR

CAPITAL CASES IN COURT OF CRIMINAL APPEALS. (a) Notwithstanding

Subchapter I, Chapter 51, or any other law, the court of criminal

appeals may adopt rules and procedures providing for and

governing the electronic filing of briefs, pleadings, and other

documents for capital cases in that court.

(b) In the adoption of rules and procedures under Subsection

(a), the court of criminal appeals shall coordinate with the

supreme court and the rules and procedures adopted by that court.

Added by Acts 2009, 81st Leg., R.S., Ch.

199, Sec. 1, eff. September 1, 2009.

Sec. 22.110. JUDICIAL INSTRUCTION RELATED TO FAMILY VIOLENCE,

SEXUAL ASSAULT, AND CHILD ABUSE AND NEGLECT. (a) The court of

criminal appeals shall assure that judicial training related to

the problems of family violence, sexual assault, and child abuse

and neglect is provided.

(b) The court of criminal appeals shall adopt the rules

necessary to accomplish the purposes of this section. The rules

must require each district judge, judge of a statutory county

court, associate judge appointed under Chapter 54 of this code or

Chapter 201, Family Code, master, referee, and magistrate to

complete at least 12 hours of the training within the judge's

first term of office or the judicial officer's first four years

of service and provide a method for certification of completion

of that training. At least four hours of the training must be

dedicated to issues related to child abuse and neglect and must

cover at least two of the topics described in Subsections

(d)(8)-(12). At least six hours of the training must be

dedicated to the training described by Subsections (d)(5), (6),

and (7). The rules must require each judge and judicial officer

to complete an additional five hours of training during each

additional term in office or four years of service. At least two

hours of the additional training must be dedicated to issues

related to child abuse and neglect. The rules must exempt from

the training requirement of this subsection each judge or

judicial officer who files an affidavit stating that the judge or

judicial officer does not hear any cases involving family

violence, sexual assault, or child abuse and neglect.

(c) In adopting the rules, the court of criminal appeals may

consult with the supreme court and with professional groups and

associations in the state that have expertise in the subject

matter to obtain the recommendations of those groups or

associations for instruction content.

(d) The instruction must include information about:

(1) statutory and case law relating to videotaping a child's

testimony and relating to competency of children to testify;

(2) methods for eliminating the trauma to the child caused by

the court process;

(3) case law, statutory law, and procedural rules relating to

family violence, sexual assault, and child abuse and neglect;

(4) methods for providing protection for victims of family

violence, sexual assault, and child abuse and neglect;

(5) available community and state resources for counseling and

other aid to victims and to offenders;

(6) gender bias in the judicial process;

(7) dynamics and effects of being a victim of family violence,

sexual assault, or child abuse and neglect;

(8) dynamics of sexual abuse of children, including child abuse

accommodation syndrome and grooming;

(9) impact of substance abuse on an unborn child and on a

person's ability to care for a child;

(10) issues of attachment and bonding between children and

caregivers;

(11) issues of child development that pertain to child abuse and

neglect; and

(12) medical findings regarding physical abuse, sexual abuse,

and child abuse and neglect.

(d-1) The sponsoring organization for any training on issues

related to child abuse and neglect must have at least three

years' experience in training professionals on child abuse and

neglect issues or have personnel or planning committee members

who have at least five years' experience in working directly in

the field of child abuse and neglect prevention and treatment.

(e) The court of criminal appeals or the court's designee shall

report the name of a judge or judicial officer who does not

comply with the requirements of this section to the State

Commission on Judicial Conduct.

Added by Acts 1995, 74th Leg., ch. 507, Sec. 1, eff. Aug. 31,

1995. Amended by Acts 1999, 76th Leg., ch. 390, Sec. 1, eff. Aug.

31, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

765, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

765, Sec. 2, eff. September 1, 2007.

Sec. 22.1105. JUDICIAL INSTRUCTION RELATED TO CERTAIN ALLEGED

CHILD OFFENDERS. (a) Each judge of a court with jurisdiction to

hear a complaint against a child alleging a violation of a

misdemeanor offense punishable by fine only, other than a traffic

offense or public intoxication or a violation of a penal

ordinance of a political subdivision other than a traffic

offense, shall complete a course of instruction related to

understanding relevant issues of child welfare and the

Individuals with Disabilities Education Act (20 U.S.C. Section

1400 et seq.) every judicial academic year that ends in a 0 or a

5.

(b) The court of criminal appeals shall adopt the rules

necessary to provide for the training required under Subsection

(a). The rules must require a judge described by Subsection (a)

to complete two hours of the required training every judicial

academic year that ends in a 0 or a 5 as part of the training the

judge is required to complete under rules adopted by the court of

criminal appeals or other law.

(c) In adopting the rules, the court of criminal appeals may

consult with the supreme court and with professional groups and

associations in this state that have expertise in the subject

matter to obtain the recommendations of those groups or

associations for instructional content.

Added by Acts 2009, 81st Leg., R.S., Ch.

250, Sec. 1, eff. September 1, 2009.

Sec. 22.111. TRAINING FOR PROSECUTING ATTORNEYS RELATED TO

PUNISHMENT ENHANCEMENT BECAUSE OF BIAS OR PREJUDICE. The court

of criminal appeals shall provide to prosecuting attorneys

training related to the use of Section 12.47, Penal Code, and

Article 42.014, Code of Criminal Procedure, for enhancing

punishment on a finding that an offense was committed because of

the defendant's bias or prejudice as defined in Article 42.014,

Code of Criminal Procedure.

Added by Acts 2001, 77th Leg., ch. 85, Sec. 7.01, eff. Sept. 1,

2001.

Sec. 22.112. PERMANENT PLACE DESIGNATIONS. (a) The court of

criminal appeals is composed of a presiding judge and of eight

judges holding places numbered consecutively beginning with Place

2.

(b) The designation of offices and places under this section

identifies the offices and places for all purposes, including

identification on official ballots for primary and general

elections.

Added by Acts 2003, 78th Leg., ch. 693, Sec. 2, eff. Sept. 1,

2003.

SUBCHAPTER C. COURTS OF APPEALS

Sec. 22.201. COURTS OF APPEALS DISTRICTS. (a) The state is

divided into 14 courts of appeals districts with a court of

appeals in each district.

(b) The First Court of Appeals District is composed of the

counties of Austin, Brazoria, Chambers, Colorado, Fort Bend,

Galveston, Grimes, Harris, Waller, and Washington.

(c) The Second Court of Appeals District is composed of the

counties of Archer, Clay, Cooke, Denton, Hood, Jack, Montague,

Parker, Tarrant, Wichita, Wise, and Young.

(d) The Third Court of Appeals District is composed of the

counties of Bastrop, Bell, Blanco, Burnet, Caldwell, Coke, Comal,

Concho, Fayette, Hays, Irion, Lampasas, Lee, Llano, McCulloch,

Milam, Mills, Runnels, San Saba, Schleicher, Sterling, Tom Green,

Travis, and Williamson.

(e) The Fourth Court of Appeals District is composed of the

counties of Atascosa, Bandera, Bexar, Brooks, Dimmit, Duval,

Edwards, Frio, Gillespie, Guadalupe, Jim Hogg, Jim Wells, Karnes,

Kendall, Kerr, Kimble, Kinney, LaSalle, McMullen, Mason,

Maverick, Medina, Menard, Real, Starr, Sutton, Uvalde, Val Verde,

Webb, Wilson, Zapata, and Zavala.

(f) The Fifth Court of Appeals District is composed of the

counties of Collin, Dallas, Grayson, Hunt, Kaufman, and Rockwall.

(g) The Sixth Court of Appeals District is composed of the

counties of Bowie, Camp, Cass, Delta, Fannin, Franklin, Gregg,

Harrison, Hopkins, Hunt, Lamar, Marion, Morris, Panola, Red

River, Rusk, Titus, Upshur, and Wood.

(h) The Seventh Court of Appeals District is composed of the

counties of Armstrong, Bailey, Briscoe, Carson, Castro,

Childress, Cochran, Collingsworth, Cottle, Crosby, Dallam, Deaf

Smith, Dickens, Donley, Floyd, Foard, Garza, Gray, Hale, Hall,

Hansford, Hardeman, Hartley, Hemphill, Hockley, Hutchinson, Kent,

King, Lamb, Lipscomb, Lubbock, Lynn, Moore, Motley, Ochiltree,

Oldham, Parmer, Potter, Randall, Roberts, Sherman, Swisher,

Terry, Wilbarger, Wheeler, and Yoakum.

(i) The Eighth Court of Appeals District is composed of the

counties of Andrews, Brewster, Crane, Crockett, Culberson, El

Paso, Hudspeth, Jeff Davis, Loving, Pecos, Presidio, Reagan,

Reeves, Terrell, Upton, Ward, and Winkler.

(j) The Ninth Court of Appeals District is composed of the

counties of Hardin, Jasper, Jefferson, Liberty, Montgomery,

Newton, Orange, Polk, San Jacinto, and Tyler.

(k) The Tenth Court of Appeals District is composed of the

counties of Bosque, Burleson, Brazos, Coryell, Ellis, Falls,

Freestone, Hamilton, Hill, Johnson, Leon, Limestone, Madison,

McLennan, Navarro, Robertson, Somervell, and Walker.

(l) The Eleventh Court of Appeals District is composed of the

counties of Baylor, Borden, Brown, Callahan, Coleman, Comanche,

Dawson, Eastland, Ector, Erath, Fisher, Gaines, Glasscock,

Haskell, Howard, Jones, Knox, Martin, Midland, Mitchell, Nolan,

Palo Pinto, Scurry, Shackelford, Stephens, Stonewall, Taylor, and

Throckmorton.

(m) The Twelfth Court of Appeals District is composed of the

counties of Anderson, Angelina, Cherokee, Gregg, Henderson,

Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby,

Smith, Trinity, Upshur, Van Zandt, and Wood.

(n) The Thirteenth Court of Appeals District is composed of the

counties of Aransas, Bee, Calhoun, Cameron, DeWitt, Goliad,

Gonzales, Hidalgo, Jackson, Kenedy, Kleberg, Lavaca, Live Oak,

Matagorda, Nueces, Refugio, San Patricio, Victoria, Wharton, and

Willacy.

(o) The Fourteenth Court of Appeals District is composed of the

counties of Austin, Brazoria, Chambers, Colorado, Fort Bend,

Galveston, Grimes, Harris, Waller, and Washington.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 1.02, eff. Sept.

1, 1987; Acts 2003, 78th Leg., ch. 44, Sec. 1, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 315, Sec. 4, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 662, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

542, Sec. 1, eff. September 1, 2005.

Sec. 22.202. FIRST COURT OF APPEALS. (a) The Court of Appeals

for the First Court of Appeals District shall be held in the City

of Houston.

(b) Harris County shall furnish and equip suitable rooms in

Houston for the court and the justices without expense to the

state.

(c) The counties other than Harris County composing the First

and Fourteenth Courts of Appeals Districts shall annually

reimburse Harris County for the costs incurred by Harris County

during its previous fiscal year for:

(1) supplemental salaries and fringe benefits for the justices

for those courts; and

(2) furnishings, equipment, supplies, and utility expenses for

those courts.

(d) Each county shall pay a share based on the proportion its

population bears to the total population of all the counties in

those districts. A county shall pay its share not later than the

60th day after the beginning of the county's fiscal year.

(e) The Commissioners Court of Harris County shall provide each

county liable for the expenses with a statement of that county's

share. The statement must be approved by the chief justices of

the courts of appeals of the First and Fourteenth Courts of

Appeals Districts.

(f) The First and Fourteenth Courts of Appeals shall establish a

central clerk's office and offices for justices and other support

personnel in Houston. The courts may establish offices for the

clerks, justices, and other support personnel in other counties

in the courts' district as each court determines necessary and

convenient.

(g) The First Court of Appeals may transact its business in any

county in the First Court of Appeals District as the court

determines necessary and convenient.

(h) All civil and criminal cases directed to the First or

Fourteenth Court of Appeals shall be filed in either the First or

Fourteenth Court of Appeals as provided by this section. The

trial clerk shall write the numbers of the two courts of appeals

on identical slips of paper and place the slips in a container.

When a notice of appeal or appeal bond is filed, the trial court

clerk shall draw a number from the container at random, in a

public place, and shall assign the case and any companion cases

to the court of appeals for the corresponding number drawn.

(i) Subject to Subchapter A, Chapter 73, the clerks of the First

and the Fourteenth Courts of Appeals Districts may from time to

time equalize the dockets of the two courts by transferring cases

from one court to the other. The court to which the case is

transferred has jurisdiction over the matter.

(j) Each of the justices on the court of appeals shall designate

the county of his permanent residence on the records of the court

in which the justice serves. The county of a justice's permanent

residence is the justice's permanent post of duty.

(j-1) Expired.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 1.03 to 1.07, eff.

Sept. 1, 1987.

Sec. 22.2021. APPELLATE JUDICIAL SYSTEM. (a) The commissioners

court of each county in the First or Fourteenth Court of Appeals

District shall establish an appellate judicial system to:

(1) assist the courts of appeals for the county in the

processing of appeals filed from the county court, county courts

at law, probate courts, and district courts; and

(2) defray costs and expenses incurred for the operation of the

courts of appeals in this state for which the county is required

by law to reimburse other counties in the court of appeals

district.

(b) To fund the system, the commissioners court shall set a

court costs fee of not more than $5 for each civil suit filed in

county court, county court at law, probate court, or district

court in the county.

(c) The court costs fee does not apply to a suit filed by the

county or to a suit for delinquent taxes.

(d) The court costs fee shall be taxed, collected, and paid as

other court costs in a suit. The clerk of the court shall collect

the court costs fee set under this section and pay it to the

county officer who performs the county treasurer's functions.

That officer shall deposit the fee in a separate appellate

justice system fund. The commissioners court shall administer the

fund to maintain the system in cooperation with the chief justice

of the courts of appeals. The fund may not be used for any other

purpose.

(e) The commissioners court shall annually order the funds

collected under this section to be forwarded to the court of

appeals for expenditure by the courts of appeals for the court of

appeals district's judicial system.

(f) The commissioners court has the authority necessary to

assist the courts of appeals in the administration of the system,

including the authority to contract with any private nonprofit

corporation, public corporation, or a combination of those

corporations.

(g) The chief justice of the courts of appeals, with the

approval and consent of the commissioners court, shall manage the

fund.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.01(a), eff. Aug. 28,

1989.

Sec. 22.203. SECOND COURT OF APPEALS. (a) The Court of Appeals

for the Second Court of Appeals District shall be held in the

City of Fort Worth.

(b) The court may transact its business in any county in the

district as the court determines is necessary or convenient.

(c) Repealed by Acts 2003, 78th Leg., ch. 693, Sec. 4.

(d) Repealed by Acts 2003, 78th Leg., ch. 693, Sec. 4.

(e) Repealed by Acts 2003, 78th Leg., ch. 693, Sec. 4.

(f) Repealed by Acts 2003, 78th Leg., ch. 693, Sec. 4.

(g) If any additional offices of justices of the court are

created, the designation for those offices shall be in

consecutive numerical order beginning with Place 8. If two or

more offices of justice are created to take effect the same date,

and the legislature does not specify places for those offices,

the court shall by rule determine places for each office. If the

court does not determine places before a person is appointed or

elected to fill the initial vacancy, the places are determined by

the seniority system established as provided by Subsection (f).

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 1.08, 2.05(a),

eff. Sept. 1, 1987; Acts 2003, 78th Leg., ch. 693, Sec. 4, eff.

Sept. 1, 2003.

Sec. 22.2031. APPELLATE JUDICIAL SYSTEM. (a) The commissioners

court of each county in the Second Court of Appeals District by

order entered in its minutes may establish an appellate judicial

system to:

(1) assist the court of appeals for the county in the processing

of appeals filed with the court of appeals from the county

courts, statutory county courts, probate courts, and district

courts; and

(2) defray costs and expenses incurred by the county under

Section 22.203.

(b) To fund the system, the commissioners court may set a court

costs fee of not more than $5 for each civil suit filed in county

court, statutory county court, probate court, or district court

in the county.

(c) The court costs fee does not apply to a suit filed by the

county or to a suit for delinquent taxes.

(d) The court costs fee shall be taxed, collected, and paid as

other court costs in a suit. The clerk of the court shall collect

the court costs fee set under this section and pay it to the

county officer who performs the county treasurer's functions.

That officer shall deposit the fee in a separate appellate

justice system fund. The commissioners court shall establish and

maintain the fund to assist the court of appeals district. The

fund may not be used for any other purpose.

(e) The commissioners court shall annually order the funds

collected under this section to be forwarded to the court of

appeals for expenditure by the court of appeals for its judicial

system.

(f) The commissioners court shall vest management of the system

in the chief justice of the court of appeals. The commissioners

court has the authority necessary to assist the court of appeals

in the administration and management of the system and to

contract with any private corporation, public corporation, or a

combination of those corporations.

Added by Acts 1991, 72nd Leg., ch. 93, Sec. 1, eff. Sept. 1,

1991.

Sec. 22.204. THIRD COURT OF APPEALS. (a) The Court of Appeals

for the Third Court of Appeals District shall be held in the City

of Austin.

(b) The court may transact its business at the county seat of

any of the counties within its district as the court determines

is necessary and convenient, except that all cases originating in

Travis County shall be heard and transacted in that county.

(c) The counties other than Travis County composing the Third

Court of Appeals District shall annually reimburse Travis County

for the costs incurred by Travis County during its previous

fiscal year for supplemental salaries and fringe benefits for the

justices of that court of appeals.

(d) Each county, including Travis County, shall pay a share

based on the proportion its population bears to the total

population of all the counties in the district according to the

most recent federal census.

(e) A county shall pay its share not later than the 60th day

after the beginning of the county's fiscal year.

(f) The Commissioners Court of Travis County shall provide each

county liable for the reimbursement with a statement of that

county's share. The statement must be approved by the chief

justice of the Court of Appeals for the Third Court of Appeals

District.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 1.09, 2.06(a),

eff. Sept. 1, 1987.

Sec. 22.2041. APPELLATE JUDICIAL SYSTEM. (a) The commissioners

court of each county in the Third Court of Appeals District, by

order entered in its minutes, shall establish an appellate

judicial system to:

(1) assist the court of appeals for the county in the processing

of appeals filed with the court of appeals from the county

courts, county courts at law, probate courts, and district

courts; and

(2) defray costs and expenses incurred by the county under

Section 22.204.

(b) To fund the system, the commissioners court shall set a

court costs fee of $5 for each civil suit filed in county court,

county court at law, probate court, or district court in the

county.

(c) The court costs fee does not apply to a suit filed by the

county or to a suit for delinquent taxes.

(d) The court costs fee shall be taxed, collected, and paid as

other court costs in a suit. The clerk of the court shall

collect the court costs fee set under this section and pay it to

the county officer who performs the county treasurer's functions.

That officer shall deposit the fee in a separate appellate

judicial system fund. The commissioners court shall administer

the fund to establish and maintain a fund system to assist the

court of appeals in the district. The fund may not be used for

any other purpose.

(e) The commissioners court shall monthly order the funds

collected under this section to be forwarded to the court of

appeals for expenditures by the court of appeals for its judicial

system.

(f) The commissioners court shall vest management of the system

in the chief justice of the court of appeals.

Added by Acts 2005, 79th Leg., Ch.

1341, Sec. 1, eff. September 1, 2005.

Sec. 22.205. FOURTH COURT OF APPEALS. (a) The Court of Appeals

for the Fourth Court of Appeals District shall be held in the

City of San Antonio.

(b) The court may transact its business at the county seat of

any of the counties within its district, as the court determines

is necessary and convenient, except that all cases originating in

Bexar County that the court hears shall be heard and transacted

in that county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.07(a), eff.

Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 99, Sec. 1, eff. May 15,

1991.

Sec. 22.2051. APPELLATE JUDICIAL SYSTEM. (a) The commissioners

court of each county in the Fourth Court of Appeals District, by

order entered in its minutes, shall establish an appellate

judicial system to:

(1) assist the court of appeals for the county in the processing

of appeals filed with the court of appeals from the county

courts, county courts at law, probate courts, and district

courts; and

(2) defray costs and expenses incurred by the county under

Section 22.205.

(b) To fund the system, the commissioners court shall set a

court costs fee of not more than $5 for each civil suit filed in

county court, county court at law, probate court, or district

court in the county.

(c) The court costs fee does not apply to a suit filed by the

county or to a suit for delinquent taxes.

(d) The court costs fee shall be taxed, collected, and paid as

other court costs in a suit. The clerk of the court shall collect

the court costs fee set under this section and pay it to the

county officer who performs the county treasurer's functions.

That officer shall deposit the fee in a separate appellate

judicial system fund. The commissioners court shall administer

the fund to establish and maintain a fund system to assist the

court of appeals in the district. The fund may not be used for

any other purpose.

(e) The commissioners court shall monthly order the funds

collected under this section to be forwarded to the court of

appeals for expenditure by the court of appeals for its judicial

system.

(f) The commissioners court shall vest management of the system

in the chief justice of the court of appeals.

Added by Acts 1997, 75th Leg., ch. 146, Sec. 1, eff. Sept. 1,

1997.

Sec. 22.206. FIFTH COURT OF APPEALS. (a) The Court of Appeals

for the Fifth Court of Appeals District shall be primarily held

in the City of Dallas.

(b) The court may transact its business in any county in the

district as the court determines is necessary and convenient.

(c) The court may establish offices for the clerk, justices, and

other support personnel in any county in the district and in more

than one location in any county in the district as the court

determines is necessary and convenient.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 1.10, eff. Sept.

1, 1987; Acts 1989, 71st Leg., ch. 210, Sec. 1, eff. Sept. 1,

1989.

Sec. 22.2061. APPELLATE JUDICIAL SYSTEM. (a) The commissioners

court of each county in the Fifth Court of Appeals District, by

order entered in its minutes, shall establish an appellate

judicial system to:

(1) assist the court of appeals for the county in the processing

of appeals filed with the court of appeals from the county court,

county courts at law, probate courts, and district courts; and

(2) defray costs and expenses incurred by the county under

Section 22.206.

(b) To fund the system, the commissioners court shall set a

court costs fee of not more than $5 for each civil suit filed in

county court, county court at law, probate court, or district

court in the county.

(c) The court costs fee does not apply to a suit filed by the

county or to a suit for delinquent taxes.

(d) The court costs fee shall be taxed, collected, and paid as

other court costs in a suit. The clerk of the court shall collect

the court costs fee set under this section and pay it to the

county officer who performs the county treasurer's functions.

That officer shall deposit the fee in a separate appellate

justice system fund. The commissioners court shall administer the

fund to establish and maintain a fund system to assist the court

of appeals in the district. The fund may not be used for any

other purpose.

(e) The commissioners court has the authority necessary to

assist the court of appeals in the administration of the system

and the system's judicial and staff education program, including

the authority to contract with any private nonprofit corporation,

public corporation, or a combination of those corporations.

(f) The commissioners court shall vest management of the system

in the chief justice of the court of appeals in the district.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.02(a), eff. Aug. 28,

1989.

Sec. 22.207. SIXTH COURT OF APPEALS. (a) The Court of Appeals

for the Sixth Court of Appeals District shall be held in the City

of Texarkana.

(b) The court may transact its business in the City of Texarkana

or the county seat of any county in the district as the court

determines is necessary or convenient, except that all cases

originating in Bowie County shall be heard and transacted in the

City of Texarkana.

(c) Repealed by Acts 2005, 79th Leg., Ch. 542, Sec. 2, eff.

September 1, 2005.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 1.11, eff. Sept.

1, 1987; Acts 1991, 72nd Leg., ch. 647, Sec. 1, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 153, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

542, Sec. 2, eff. September 1, 2005.

Sec. 22.2071. APPELLATE JUDICIAL SYSTEM. (a) The commissioners

court of each county in the Sixth Court of Appeals District, by

order entered in its minutes, shall establish an appellate

judicial system to assist the court of appeals for the county in

the processing of appeals filed with the court of appeals from

the county courts, statutory county courts, probate courts, and

district courts.

(b) To fund the system, the commissioners court shall set a

court costs fee of $5 for each civil suit filed in county court,

statutory county court, probate court, or district court in the

county.

(c) The court costs fee does not apply to a suit filed by any

governmental entity or to a suit for delinquent taxes.

(d) The court costs fee shall be taxed, collected, and paid as

other court costs in a suit. The clerk of the court shall

collect the court costs fee set under this section and pay it to

the county officer who performs the county treasurer's functions.

That officer shall deposit the fee in a separate appellate

judicial system fund. The commissioners court shall administer

the fund to establish and maintain a fund system to assist the

Sixth Court of Appeals District and any other court of appeals

district that has an appellate judicial system in the county.

The fund may not be used for any other purpose.

(e) The commissioners court shall monthly order the funds

collected under this section to be forwarded in equal amounts to

each clerk of a court of appeals that has an appellate judicial

system in the county for expenditures by the court of appeals for

its judicial system.

(f) The commissioners court shall vest management of the system

in the chief justice of the court of appeals.

Added by Acts 2009, 81st Leg., R.S., Ch.

49, Sec. 1, eff. September 1, 2009.

Sec. 22.208. SEVENTH COURT OF APPEALS. The Court of Appeals for

the Seventh Court of Appeals District shall be held in the City

of Amarillo.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 1.12, eff. Sept.

1, 1987.

Sec. 22.2081. APPELLATE JUDICIAL SYSTEM. (a) The commissioners

court of each county in the Seventh Court of Appeals District, by

order entered in its minutes, shall establish an appellate

judicial system to:

(1) assist the court of appeals for the county in the

disposition of appeals filed with the court of appeals from the

county courts, statutory county courts, probate courts, and

district courts; and

(2) defray costs and expenses incurred by the county under

Section 22.208.

(b) To fund the system, the commissioners court shall set a

court costs fee of $5 for each civil suit filed in a county

court, statutory county court, probate court, or district court

in the county.

(c) The court costs fee does not apply to a suit filed by the

county or to a suit for delinquent taxes.

(d) The court costs fee shall be taxed, collected, and paid as

other court costs in a suit. The clerk of the court shall

collect the court costs fee set under this section and pay it to

the county officer who performs the county treasurer's functions.

That officer shall deposit the fee in a separate appellate

judicial system fund for the court of appeals district. The fund

may not be used for any other purpose. The chief justice of the

court of appeals has sole discretion as to the use of the fund.

(e) The commissioners court shall monthly order the funds

collected under this section to be forwarded to the court of

appeals for expenditures by the court of appeals for its

appellate judicial system.

(f) The commissioners court shall vest management of the system

in the chief justice of the court of appeals.

Added by Acts 2009, 81st Leg., R.S., Ch.

520, Sec. 1, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

795, Sec. 1, eff. June 19, 2009.

Sec. 22.209. EIGHTH COURT OF APPEALS. (a) The Court of Appeals

for the Eighth Court of Appeals District shall be held in the

City of El Paso.

(b) The court may transact its business at the county seat of

any county in the district as the court determines is necessary

and convenient, except all cases originating in El Paso County

shall be heard and transacted in that county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 1.13, eff. Sept.

1, 1987.

Sec. 22.210. NINTH COURT OF APPEALS. (a) The Court of Appeals

for the Ninth Court of Appeals District shall be held in the City

of Beaumont.

(b) The City of Beaumont shall furnish and equip suitable rooms

for the court and the justices without expense to the state.

(c) The court may transact its business in the City of Beaumont

or the county seat of any county in the district as the court

determines is necessary or convenient.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 1.14, eff. Sept.

1, 1987; Acts 2003, 78th Leg., ch. 22, Sec. 1, eff. May 12, 2003.

Sec. 22.2101. APPELLATE JUDICIAL SYSTEM. (a) The commissioners

court of each county in the Ninth Court of Appeals District, by

order entered in its minutes, shall establish an appellate

judicial system to:

(1) assist the court of appeals for the county in the processing

of appeals filed with the court of appeals from the county

courts, county courts at law, probate courts, and district

courts;

(2) defray costs and expenses incurred by the county under

Section 22.210; and

(3) reimburse Jefferson County for supplemental salaries and

annual benefits paid to the justices.

(b) To fund the system, the commissioners court shall set a

court fee of $5 for each civil suit filed in county court, county

court at law, probate court, or district court in the county.

(c) The court costs fee does not apply to a suit filed by the

county or to a suit for delinquent taxes.

(d) The court costs fee shall be taxed, collected, and paid as

other court costs in a suit. The clerk of the court shall

collect the court costs fee set under this section and pay it to

the county officer who performs the county treasurer's functions.

That officer shall deposit the fee in a separate appellate

judicial system fund. The commissioners court shall administer

the fund to establish and maintain a fund system to assist the

court of appeals in the district. The fund may not be used for

any other purpose.

(e) The commissioners court shall monthly order the funds

collected under this section to be forwarded to the court of

appeals for expenditures by the court of appeals for its judicial

system.

(f) The commissioners court shall vest management of the system

in the chief justice of the court of appeals.

(g) The chief justice shall reimburse Jefferson County from the

fund for supplemental salaries and annual benefits paid to the

justices.

Added by Acts 2007, 80th Leg., R.S., Ch.

26, Sec. 1, eff. September 1, 2007.

Sec. 22.211. TENTH COURT OF APPEALS. (a) The Court of Appeals

for the Tenth Court of Appeals District shall be held in the City

of Waco or in the county seat of any county located within the

Tenth Court of Appeals District.

(b) The City of Waco shall furnish and equip suitable rooms for

the court and the justices without expense to the state.

(c) Each of the justices on the court of appeals shall designate

the county of his permanent residence on the records of the court

in which the justice serves. The county of a justice's permanent

residence is the justice's permanent post of duty.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 1.15, eff. Sept.

1, 1987; Acts 1991, 72nd Leg., ch. 729, Sec. 1, eff. Sept. 1,

1991.

Sec. 22.212. ELEVENTH COURT OF APPEALS. (a) The Court of

Appeals for the Eleventh Court of Appeals District shall be held

in the City of Eastland.

(b) Eastland County shall furnish and equip suitable rooms for

the court and the justices without expense to the state.

(c) The court may transact its business in the City of Eastland

or in any county in the district as the court determines is

necessary or convenient.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 1.16, eff. Sept.

1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

1366, Sec. 1, eff. September 1, 2005.

Sec. 22.2121. APPELLATE JUDICIAL SYSTEM. (a) The commissioners

court of each county in the Eleventh Court of Appeals District,

on request of the chief justice of the court of appeals, by order

entered in its minutes shall establish an appellate judicial

system to:

(1) assist the court of appeals for the county in the processing

of appeals filed with the court of appeals from the county

courts, statutory county courts, probate courts, and district

courts; and

(2) defray costs and expenses incurred by the county under

Section 22.212.

(b) To fund the system, the commissioners court shall set a

court costs fee of $5 for each civil suit filed in county court,

statutory county court, probate court, or district court in the

county.

(c) The court costs fee does not apply to a suit filed by any

governmental entity or to a suit for delinquent taxes.

(d) The court costs fee shall be taxed, collected, and paid as

other court costs in a suit. The clerk of the court shall

collect the court costs fee set under this section and pay it to

the county officer who performs the county treasurer's functions.

That officer shall deposit the fee in a separate appellate

justice system fund. The commissioners court shall establish and

maintain the fund to assist the court of appeals district. The

fund may not be used for any other purpose.

(e) The commissioners court shall monthly order the funds

collected under this section to be forwarded to the clerk of the

court of appeals for expenditure by the court of appeals for its

judicial system.

(f) The commissioners court shall vest management of the system

in the chief justice of the court of appeals.

Added by Acts 2005, 79th Leg., Ch.

1257, Sec. 1, eff. September 1, 2005.

Sec. 22.213. TWELFTH COURT OF APPEALS. (a) The Court of

Appeals for the Twelfth Court of Appeals District shall be held

in the City of Tyler.

(b) The City of Tyler and Smith County shall furnish and equip

suitable rooms and a library for the court and the justices

without expense to the state.

(c) The court may transact its business in the City of Tyler or

at the county seat of any county in the district as the court

determines is necessary or convenient, except that all cases

originating in Smith County shall be heard and transacted in the

City of Tyler.

(d) Repealed by Acts 2005, 79th Leg., Ch. 542, Sec. 2, eff.

September 1, 2005.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 1.17, eff. Sept.

1, 1987; Acts 1987, 70th Leg., ch. 604, Sec. 1, eff. Aug. 31,

1987; Acts 1991, 72nd Leg., ch. 647, Sec. 2, eff. Sept. 1, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

542, Sec. 2, eff. September 1, 2005.

Sec. 22.2131. APPELLATE JUDICIAL SYSTEM. (a) The commissioners

court of each county in the Twelfth Court of Appeals District, by

order entered in its minutes, shall establish an appellate

judicial system to assist the court of appeals for the county in

the processing of appeals filed with the court of appeals from

the county courts, statutory county courts, probate courts, and

district courts.

(b) To fund the system, the commissioners court shall set a

court costs fee of $5 for each civil suit filed in county court,

statutory county court, probate court, or district court in the

county.

(c) The court costs fee does not apply to a suit filed by any

governmental entity or to a suit for delinquent taxes.

(d) The court costs fee shall be taxed, collected, and paid as

other court costs in a suit. The clerk of the court shall

collect the court costs fee set under this section and pay it to

the county officer who performs the county treasurer's functions.

That officer shall deposit the fee in a separate appellate

judicial system fund. The commissioners court shall administer

the fund to establish and maintain a fund system to assist the

Twelfth Court of Appeals District and any other court of appeals

district that has an appellate judicial system in the county.

The fund may not be used for any other purpose.

(e) The commissioners court shall monthly order the funds

collected under this section to be forwarded in equal amounts to

each clerk of a court of appeals that has an appellate judicial

system in the county for expenditures by the court of appeals for

its judicial system.

(f) The commissioners court shall vest management of the system

in the chief justice of the court of appeals.

Added by Acts 2009, 81st Leg., R.S., Ch.

50, Sec. 1, eff. September 1, 2009.

Sec. 22.214. THIRTEENTH COURT OF APPEALS. (a) The Court of

Appeals for the Thirteenth Court of Appeals District shall be

held in the City of Corpus Christi and the City of Edinburg.

(b) Nueces County shall furnish and equip suitable rooms in the

City of Corpus Christi and Hidalgo County shall furnish and equip

suitable rooms in the City of Edinburg for the court and the

justices without expense to the state.

(c) The court may transact its business at the county seat of

any county in the district as the court determines is necessary

and convenient, except that:

(1) all cases originating in Nueces County shall be heard and

transacted in Nueces County; and

(2) all cases originating in Cameron, Hidalgo, or Willacy County

shall be heard and transacted in Cameron, Hidalgo, or Willacy

County.

(d) The commissioners courts of the counties in the district by

adopting concurrent orders may authorize the payment of an

automobile allowance in an amount not to exceed $15,000 annually

to each of the justices of the court for automobile expenses

incurred in performing official duties.

(e) The automobile allowance authorized by Subsection (d) is not

subject to:

(1) the limitations on additional compensation paid to a justice

of a court of appeals district imposed by Section 31.003; or

(2) the salary differentials provided by Subchapter B, Chapter

659.

(f) Nueces County shall each fiscal year pay the total amount of

the supplemental salaries, car allowances, and fringe benefits to

the justices of the court. Each county composing the district,

except Nueces County, shall annually reimburse Nueces County for

that county's portion of the total amount paid under this

subsection by Nueces County during the preceding fiscal year.

Each county in the district, including Nueces County, is liable

for a share of the total amount paid, based on the proportion

that county's population bears to the total population of all the

counties in the district.

(g) The Commissioners Court of Nueces County shall provide to

each county liable for the reimbursement under Subsection (f) a

statement of that county's share. The statement must be approved

by the chief justice of the Court of Appeals for the Thirteenth

Court of Appeals District. A county shall pay its share of the

reimbursement not later than the 60th day after the beginning of

the county's fiscal year.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 1.18, eff. Sept.

1, 1987; Acts 1989, 71st Leg., ch. 1037, Sec. 1, eff. Aug. 28,

1989; Acts 2001, 77th Leg., ch. 1177, Sec. 1, eff. Sept. 1, 2001.

Sec. 22.2141. APPELLATE JUDICIAL SYSTEM. (a) The commissioners

court of each county in the Thirteenth Court of Appeals District,

by order entered in its minutes, shall establish an appellate

judicial system to:

(1) assist the court of appeals for the county in the processing

of appeals filed with the court of appeals from the county

courts, county courts at law, probate courts, and district

courts; and

(2) defray costs and expenses incurred by the county under

Section 22.214.

(b) To fund the system, the commissioners court shall set a

court costs fee of not more than $5 for each civil suit filed in

a county court, county court at law, probate court, or district

court in the county.

(c) The court costs fee does not apply to a suit filed by the

county or to a suit for delinquent taxes.

(d) The court costs fee shall be taxed, collected, and paid as

other court costs in a suit. The clerk of the court shall collect

the court costs fee set under this section and pay it to the

county officer who performs the county treasurer's functions.

That officer shall deposit the fee in a separate appellate

judicial system fund. The commissioners court shall administer

the fund to accomplish the purposes described by Subsection (a).

The fund may not be used for any other purpose.

(e) Not later than the 91st day of each county fiscal year, the

commissioners court shall order the balance remaining in the

appellate judicial system fund at the close of the previous

fiscal year to be forwarded to the court of appeals for

expenditure by the court of appeals for the court's judicial

system.

(f) The commissioners court shall vest management of the system

in the chief justice of the court of appeals in the district.

Added by Acts 2001, 77th Leg., ch. 1177, Sec. 2, eff. Sept. 1,

2001.

Sec. 22.215. FOURTEENTH COURT OF APPEALS. (a) The Court of

Appeals for the Fourteenth Court of Appeals District shall be

held in the City of Houston.

(b) Harris County shall furnish and equip suitable rooms in

Houston for the court and the justices without expense to the

state.

(c) The Fourteenth Court of Appeals may transact its business in

any county in the First Court of Appeals District as the court

determines necessary and convenient.

(d) Each of the justices on the court of appeals shall designate

the county of his permanent residence on the records of the court

in which the justice serves. The county of a justice's permanent

residence is the justice's permanent post of duty.

(e) Section 22.202, relating to the First Court of Appeals,

contains provisions applicable to both that court and the

Fourteenth Court of Appeals.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 1.19, 1.20, eff.

Sept. 1, 1987.

Sec. 22.216. MEMBERSHIP; PERMANENT PLACE DESIGNATIONS. (a) The

Court of Appeals for the First Court of Appeals District consists

of a chief justice and of eight justices holding places numbered

consecutively beginning with Place 2.

(b) The Court of Appeals for the Second Court of Appeals

District consists of a chief justice and of six justices holding

places numbered consecutively beginning with Place 2.

(c) The Court of Appeals for the Third Court of Appeals District

consists of a chief justice and of five justices holding places

numbered consecutively beginning with Place 2.

(d) The Court of Appeals for the Fourth Court of Appeals

District consists of a chief justice and of six justices holding

places numbered consecutively beginning with Place 2.

(e) The Court of Appeals for the Fifth Court of Appeals District

consists of a chief justice and of 12 justices holding places

numbered consecutively beginning with Place 2.

(f) The Court of Appeals for the Sixth Court of Appeals District

consists of a chief justice and of two justices holding places

numbered consecutively beginning with Place 2.

(g) The Court of Appeals for the Seventh Court of Appeals

District consists of a chief justice and of three justices

holding places numbered consecutively beginning with Place 2.

(h) The Court of Appeals for the Eighth Court of Appeals

District consists of a chief justice and of two justices holding

places numbered consecutively beginning with Place 2.

(i) The Court of Appeals for the Ninth Court of Appeals District

consists of a chief justice and of three justices holding places

numbered consecutively beginning with Place 2.

(j) The Court of Appeals for the Tenth Court of Appeals District

consists of a chief justice and of two justices holding places

numbered consecutively beginning with Place 2.

(k) The Court of Appeals for the Eleventh Court of Appeals

District consists of a chief justice and of two justices holding

places numbered consecutively beginning with Place 2.

(l) The Court of Appeals for the Twelfth Court of Appeals

District consists of a chief justice and of two justices holding

places numbered consecutively beginning with Place 2.

(m) The Court of Appeals for the Thirteenth Court of Appeals

District consists of a chief justice and of five justices holding

places numbered consecutively beginning with Place 2.

(n) The Court of Appeals for the Fourteenth Court of Appeals

District consists of a chief justice and of eight justices

holding places numbered consecutively beginning with Place 2.

(o) The designation of offices and places under this section

identifies the offices and places for all purposes, including

identification on official ballots for primary and general

elections.

(p) If any additional offices of justice of a court of appeals

are created, the designation for those offices shall be in

consecutive numerical order beginning with the next available

place number. If two or more offices of justice are created to

take effect the same date, and the legislature does not specify

places for those offices, the applicable court of appeals shall

by rule determine places for each office. If the court does not

determine places before a person is appointed or elected to fill

the initial vacancy, the places are determined by seniority. The

chief justice of the applicable court shall file the names and

place numbers of the justices with the secretary of state and the

clerk of the court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 1.21 to 1.34, eff.

Sept. 1, 1987; Acts 2003, 78th Leg., ch. 315, Sec. 5, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 315, Sec. 6, eff. Jan. 1,

2005; Acts 2003, 78th Leg., ch. 662, Sec. 2, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 662, Sec. 3, eff. Jan. 1, 2005; Acts

2003, 78th Leg., ch. 693, Sec. 3, eff. Sept. 1, 2003.

Sec. 22.217. DISQUALIFICATION. (a) The fact that at least two

members of a court of appeals are disqualified to determine a

case in the court shall be certified to the governor.

(b) The governor immediately shall commission the requisite

number of persons who are learned in the law to try and determine

the case.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 22.218. TERM OF COURT. The term of each court of appeals

begins and ends with each calendar year.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 22.219. ADJOURNMENT. (a) A court of appeals may adjourn

from day to day or for the periods that it considers proper.

(b) If a quorum of a court is not present on any day of the

term, a justice of the court or the bailiff attending the court

may adjourn the court from time to time until a quorum is

present, but the court may not be finally adjourned for the term.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 22.220. CIVIL JURISDICTION. (a) Each court of appeals has

appellate jurisdiction of all civil cases within its district of

which the district courts or county courts have jurisdiction when

the amount in controversy or the judgment rendered exceeds $250,

exclusive of interest and costs.

(b) If a court of appeals having jurisdiction in a case, matter,

or controversy that requires immediate action is unable to take

immediate action because the illness, absence, or unavailability

of the justices causes fewer than three members of the court to

be present, the nearest available court of appeals, under rules

prescribed by the supreme court, may take the action required in

the case, matter, or controversy.

(c) Each court of appeals may, on affidavit or otherwise, as the

court may determine, ascertain the matters of fact that are

necessary to the proper exercise of its jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1351, Sec. 3, eff. September 1, 2009.

Sec. 22.221. WRIT POWER. (a) Each court of appeals or a

justice of a court of appeals may issue a writ of mandamus and

all other writs necessary to enforce the jurisdiction of the

court.

(b) Each court of appeals for a court of appeals district may

issue all writs of mandamus, agreeable to the principles of law

regulating those writs, against a:

(1) judge of a district or county court in the court of appeals

district; or

(2) judge of a district court who is acting as a magistrate at a

court of inquiry under Chapter 52, Code of Criminal Procedure, in

the court of appeals district.

(c) Repealed by Acts 1987, 70th Leg., ch. 148, Sec. 2.03, eff.

Sept. 1, 1987.

(d) Concurrently with the supreme court, the court of appeals of

a court of appeals district in which a person is restrained in

his liberty, or a justice of the court of appeals, may issue a

writ of habeas corpus when it appears that the restraint of

liberty is by virtue of an order, process, or commitment issued

by a court or judge because of the violation of an order,

judgment, or decree previously made, rendered, or entered by the

court or judge in a civil case. Pending the hearing of an

application for a writ of habeas corpus, the court of appeals or

a justice of the court of appeals may admit to bail a person to

whom the writ of habeas corpus may be granted.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 69, Sec. 1, eff. May 6,

1987; Acts 1987, 70th Leg., ch. 148, Sec. 1.35, 2.03, eff. Sept.

1, 1987; Acts 1991, 72nd Leg., ch. 58, Sec. 1, eff. May 2, 1991;

Acts 1995, 74th Leg., ch. 839, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.222. COURT SITTING IN PANELS. (a) Each court of

appeals may sit in panels of not fewer than three justices for

the purpose of hearing cases.

(b) If more than one panel is used, the court of appeals shall

establish rules to periodically rotate the justices among the

panels. Permanent civil panels and criminal panels without

rotation may not be established.

(c) A majority of a panel constitutes a quorum for the

transaction of business, and the concurrence of a majority of a

panel is necessary for a decision.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 22.223. COURT SITTING EN BANC. (a) The chief justice of

each court of appeals, under rules established by the court,

shall convene the court en banc for the transaction of all

business other than the hearing of cases and may convene the

court en banc for the purpose of hearing cases.

(b) When convened en banc, a majority of the membership of the

court constitutes a quorum and the concurrence of a majority of

the court sitting en banc is necessary for a decision.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 22.224. SEAL. The clerk of each court of appeals shall

obtain a seal for the court. The seal shall have a star with five

points and the words "Court of Appeals of the State of Texas"

engraved on it.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 22.225. EFFECT OF JUDGMENT IN CIVIL CASES. (a) A judgment

of a court of appeals is conclusive on the facts of the case in

all civil cases.

(b) Except as provided by Subsection (c) or (d), a judgment of a

court of appeals is conclusive on the law and facts, and a

petition for review is not allowed to the supreme court, in the

following civil cases:

(1) a case appealed from a county court or from a district court

when, under the constitution, a county court would have had

original or appellate jurisdiction of the case, with the

exception of a probate matter or a case involving state revenue

laws or the validity or construction of a statute;

(2) a case of a contested election other than a contested

election for a state officer, with the exception of a case where

the validity of a statute is questioned by the decision;

(3) an appeal from an interlocutory order appointing a receiver

or trustee or from other interlocutory appeals that are allowed

by law;

(4) an appeal from an order or judgment in a suit in which a

temporary injunction has been granted or refused or when a motion

to dissolve has been granted or overruled; and

(5) all other cases except the cases where appellate

jurisdiction is given to the supreme court and is not made final

in the courts of appeals.

(c) This section does not deprive the supreme court of

jurisdiction of a civil case brought to the court of appeals from

an appealable judgment of a trial court in which the justices of

the courts of appeals disagree on a question of law material to

the decision or in which one of the courts of appeals holds

differently from a prior decision of another court of appeals or

of the supreme court, as provided by Subdivisions (1) and (2) of

Section 22.001(a).

(d) A petition for review is allowed to the supreme court for an

appeal from an interlocutory order described by Section

51.014(a)(3), (6), or (11), Civil Practice and Remedies Code.

(e) For purposes of Subsection (c), one court holds differently

from another when there is inconsistency in their respective

decisions that should be clarified to remove unnecessary

uncertainty in the law and unfairness to litigants.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 1106, Sec. 2, eff. June 20,

1987; Acts 1993, 73rd Leg., ch. 855, Sec. 2, eff. Sept. 1, 1993;

Acts 2003, 78th Leg., ch. 204, Sec. 1.02, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

97, Sec. 6, eff. September 1, 2005.

Sec. 22.226. MANDATE. When the court from which an appeal is

taken is deprived of jurisdiction over the case pending the

appeal and the case is determined by a court of appeals or the

court of criminal appeals, the mandate of the appellate court

that determines the case shall be directed to the court that had

jurisdiction over the case, as also provided by Section 22.102.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 22.228. SPECIAL COMMISSIONER. (a) The other justices of a

court of appeals shall certify to the governor the following

facts when they occur:

(1) a justice of the court of appeals is totally disabled to

discharge any of the duties of his office because of physical or

mental illness that probably is permanent, has remained in that

condition continuously for at least one year, and probably will

continue to be incapacitated by the illness for the balance of

his term of office; or

(2) a justice of the court of appeals has been called or ordered

into the active military service of the United States.

(b) On receipt of a certificate that a justice is disabled or on

active military service, the governor shall investigate and

verify the facts contained in the certificate. If the governor

determines that the appointment of a special commissioner is

necessary, he promptly shall appoint a special commissioner who

has the qualifications of a member of a court of appeals to

assist the court.

(c) A special commissioner may sit with the court, hear

arguments on submitted cases, and write opinions on the cases if

directed to do so by the court. When the opinion of a special

commissioner is adopted by the court of appeals, it becomes the

opinion of the court.

(d) A special commissioner appointed by the governor shall

receive the same compensation as a regular justice of the courts

of appeals.

(e) A special commissioner who is appointed because of the

disability of a justice serves on the court until the recovery

from the disability, the death, or the expiration of the term of

the disabled justice, except that a special commissioner may not

serve for more than two years under the same appointment. In the

event of a recovery from the disability, a majority of the

justices of the court of appeals shall certify to the governor

that the disabled justice is recovered. The certificate of a

majority of the justices is conclusive evidence of the recovery

of the disabled justice.

(f) A special commissioner who is appointed because a justice is

on active military service serves on the court until the

discharge of the justice from the military service or the

expiration of the term of the justice who is on military service,

except that a special commissioner may not serve more than two

years under the same appointment. When the active military

service of a justice of a court of appeals is terminated, the

other justices of the court shall certify the termination to the

governor. The certificate of the other justices is conclusive

evidence of the termination of the active military service.

(g) This section does not give the members of a court of appeals

or the governor the power to remove or suspend from office a

justice of a court of appeals or to interfere with a justice in

his constitutional rights and powers.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER D. GENERAL PROVISIONS

Sec. 22.301. SALARIES OF OFFICERS AND PERSONNEL OF APPELLATE

COURTS. The salaries of the state prosecuting attorney and the

clerks, other officers, and employees of the supreme court, court

of criminal appeals, and courts of appeals shall be determined by

the legislature in its appropriation acts for the support of the

judiciary.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 22.302. USE OF TELECONFERENCING TECHNOLOGY. (a) At the

discretion of its chief justice or presiding judge, the supreme

court, the court of criminal appeals, or a court of appeals may

order that oral argument be presented through the use of

teleconferencing technology. The court and the parties or their

attorneys may participate in oral argument from any location

through the use of teleconferencing technology.

(b) In this section, "teleconferencing technology" means

technology that provides for a conference of individuals in

different locations, connected by electronic means, through both

audio and video.

Added by Acts 1997, 75th Leg., ch. 732, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1085, Sec. 2, eff.

Sept. 1, 1999.



CHAPTER 23. GENERAL PROVISIONS FOR TRIAL COURTS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE A. COURTS

CHAPTER 23. GENERAL PROVISIONS FOR TRIAL COURTS

SUBCHAPTER A. JURISDICTION

Sec. 23.001. JUVENILE JURISDICTION. Each district court, county

court, and statutory county court exercising any of the

constitutional jurisdiction of either a county court or a

district court has jurisdiction over juvenile matters and may be

designated a juvenile court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 168, Sec. 5, eff. Aug. 30,

1993.

SUBCHAPTER B. PRIORITY IN SETTING HEARINGS AND TRIALS

Sec. 23.101. PRIMARY PRIORITIES. (a) The trial courts of this

state shall regularly and frequently set hearings and trials of

pending matters, giving preference to hearings and trials of the

following:

(1) temporary injunctions;

(2) criminal actions, with the following actions given

preference over other criminal actions:

(A) criminal actions against defendants who are detained in jail

pending trial;

(B) criminal actions involving a charge that a person committed

an act of family violence, as defined by Section 71.004, Family

Code;

(C) an offense under:

(i) Section 21.02 or 21.11, Penal Code;

(ii) Chapter 22, Penal Code, if the victim of the alleged

offense is younger than 17 years of age;

(iii) Section 25.02, Penal Code, if the victim of the alleged

offense is younger than 17 years of age;

(iv) Section 25.06, Penal Code; or

(v) Section 43.25, Penal Code; and

(D) an offense described by Article 62.001(6)(C) or (D), Code of

Criminal Procedure;

(3) election contests and suits under the Election Code;

(4) orders for the protection of the family under Subtitle B,

Title 4, Family Code;

(5) appeals of final rulings and decisions of the division of

workers' compensation of the Texas Department of Insurance

regarding workers' compensation claims and claims under the

Federal Employers' Liability Act and the Jones Act;

(6) appeals of final orders of the commissioner of the General

Land Office under Section 51.3021, Natural Resources Code;

(7) actions in which the claimant has been diagnosed with

malignant mesothelioma, other malignant asbestos-related cancer,

malignant silica-related cancer, or acute silicosis; and

(8) appeals brought under Section 42.01 or 42.015, Tax Code, of

orders of appraisal review boards of appraisal districts

established for counties with a population of less than 175,000.

(b) Insofar as practicable, the trial courts shall observe the

preference provided by Subsection (a) in ruling on, hearing, and

trying the matters pending before the courts.

(c) A district judge who presides over multidistrict litigation

involving claims for asbestos-related or silica-related injuries

shall confer with a trial court regarding trial settings or other

matters regarding remand. The trial court shall cooperate with

the multidistrict litigation court and shall not continue or

postpone a trial setting without the concurrence of the

multidistrict litigation court.

(d) A district court judge who presides over multidistrict

litigation involving claims for asbestos-related or

silica-related injuries is a party in interest for the limited

purpose of requesting mandamus enforcement of the priority in

setting hearings and trials under Subsection (a)(7).

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 1037, Sec. 1, eff. Aug. 31,

1987; Acts 1989, 71st Leg., ch. 614, Sec. 22, eff. Sept. 1, 1989;

Acts 1989, 71st Leg., ch. 739, Sec. 32, eff. Sept. 1, 1989; Acts

1989, 71st Leg., ch. 755, Sec. 3, eff. Sept. 1, 1989; Acts 1989,

71st Leg., 2nd C.S., ch. 1, Sec. 15.01, eff. Jan. 1, 1991; Acts

1991, 72nd Leg., ch. 465, Sec. 4, eff. June 11, 1991; Acts 1995,

74th Leg., ch. 67, Sec. 3, eff. Sept. 1, 1995; Acts 1997, 75th

Leg., ch. 1279, Sec. 1, eff. Sept. 1, 1997; Acts 2003, 78th Leg.,

ch. 1276, Sec. 9.001(a), eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

97, Sec. 7, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

265, Sec. 6.001, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

61, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

393, Sec. 1, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 2.01, eff. September 1, 2007.

Sec. 23.102. SECONDARY PRIORITIES. A matter not included in

Section 23.101 shall be set at the discretion of the trial court

in which the matter is pending, observing the following

priorities:

(1) precedence should be given to matters where delay will cause

physical or economic injury to either the parties or the public;

(2) matters involving substantial substantive or constitutional

rights should take precedence over matters involving permits,

licenses, or privileges;

(3) precedence should be given matters involving important

issues that greatly concern the public or materially affect the

public welfare; and

(4) precedence should be given matters involving complete

restoration of a ward's capacity or modification of a ward's

guardianship.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 829, Sec. 1, eff. Sept. 1,

1999.

Sec. 23.103. EFFECT ON OTHER LAWS. Sections 23.101 and 23.102

do not affect a statute directing a specific court to give

preference to cases involving that court's criminal jurisdiction,

family law jurisdiction, or other specified jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER C. UNIFORM JURY HANDBOOK

Sec. 23.201. DEFINITION. In this subchapter, "state bar" means

the State Bar of Texas.

Added by Acts 1993, 73rd Leg., ch. 833, Sec. 1, eff. Jan. 1,

1994.

Sec. 23.202. UNIFORM JURY HANDBOOK; CONTENTS. (a) The state

bar shall publish a uniform jury handbook that:

(1) informs jurors in lay terminology of the duties and

responsibilities of a juror;

(2) explains basic trial procedures and legal terminology; and

(3) provides other practical information relating to jury

service.

(b) The state bar shall review and update the uniform jury

handbook annually. A Spanish language version of the handbook

shall be published and made available.

Added by Acts 1993, 73rd Leg., ch. 833, Sec. 1, eff. Jan. 1,

1994.

Sec. 23.203. DISTRIBUTION OF HANDBOOK. (a) The state bar shall

distribute copies of the uniform jury handbook to each trial

court of this state in sufficient numbers to meet the

requirements of this subchapter.

(b) The clerk of a trial court shall provide each juror in a

civil or criminal case with a copy of the uniform jury handbook.

The juror shall read the handbook before the juror begins jury

service.

(c) The handbook is a public document. The state bar or a trial

court may distribute the handbook to promote the public's

understanding of jury service.

Added by Acts 1993, 73rd Leg., ch. 833, Sec. 1, eff. Jan. 1,

1994.

Sec. 23.204. CONFLICT WITH INSTRUCTION OR CHARGE. If a

provision of the uniform jury handbook is in conflict with an

instruction or charge of a trial judge in a case, the instruction

or charge supersedes the provision of the handbook.

Added by Acts 1993, 73rd Leg., ch. 833, Sec. 1, eff. Jan. 1,

1994.



CHAPTER 24. DISTRICT COURTS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE A. COURTS

CHAPTER 24. DISTRICT COURTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 24.001. AGE QUALIFICATION OF JUDGES. A district judge must

be at least 25 years old.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.002. SUBSTITUTE JUDGES. A change of venue is not

necessary because of the disqualification of a district judge in

a case or proceeding pending in his court, but the judge shall

immediately certify his disqualification to the governor. The

governor shall designate a district judge of another district to

exchange benches with the disqualified judge to try the case. The

governor shall notify both judges of his designation, and the

judges shall exchange benches. If the judges are prevented from

exchanging benches, the parties or their counsels may agree on an

attorney of the court for the trial of the case. The district

judge or special judge shall certify to the governor the fact of

a failure of the parties or their counsels to agree on an

attorney, and the governor shall appoint a person legally

qualified to act as judge in the trial of the case.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.003. SUBSTITUTE JUDGES IN CERTAIN COUNTIES. (a) This

section applies only to civil cases in counties with five or more

district courts.

(b) If a district judge is disqualified in a case pending in his

court and his disqualification is certified to the governor, the

governor may require any other district judge in the county to

exchange benches with the disqualified judge.

(c) If a district judge is absent, sick, or disqualified, any of

the district judges in the county may hold court for him or may

transfer a pending case to the court of any other district judge

in the county.

(d) Repealed by Acts 1993, 73rd Leg., ch. 90, Sec. 1, eff. Aug.

30, 1993.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 90, Sec. 1, eff. Aug. 30,

1993.

Sec. 24.004. SPECIAL JUDGE BY AGREEMENT OF PARTIES. If the

parties agree on a special judge for the trial of a particular

case, the clerk shall enter in the minutes of the court, as a

part of the proceedings in the case, a record showing:

(1) that the judge of the court is disqualified to try the case;

(2) the name of the special judge and that the parties agreed on

the selection of that judge for the trial of the case; and

(3) that the oath prescribed by law was administered to the

special judge.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.006. SALARY OF SPECIAL JUDGE. (a) This section applies

to payment of salary to:

(1) a special judge commissioned by the governor as provided by

Article V, Section 11, of the Texas Constitution; and

(2) a special judge agreed on by the parties as provided by

Section 24.004.

(b) Each special judge is entitled to receive for each day

served as a special judge the same daily salary that a district

judge receives.

(c) A special judge commissioned by the governor is also

entitled to receive the same daily salary that a district judge

receives for each day necessary for the special judge to travel

to and from the court.

(d) The daily salary is determined by dividing the annual salary

of a district judge by 365.

(e) In order to obtain his salary, a special judge commissioned

by the governor must present his sworn account to the comptroller

showing the number of travel days that were necessary. The judge

must also give the comptroller evidence that the judge was duly

commissioned. The account must be certified as correct by the

judge of the district or by the court clerk of the court in which

he served.

(f) A special judge agreed on by the parties or elected by the

practicing lawyers shall be paid on presenting to the comptroller

the certificate of the clerk of the court in which he served and

the judge's sworn account. The clerk's certificate must show the

record of the judge's election or appointment and must show that

the judge performed services in the court. The judge's sworn

account must show the number of days that he served as the

special judge.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 90, Sec. 4, eff. Aug. 30,

1993.

Sec. 24.007. JURISDICTION. The district court has the

jurisdiction provided by Article V, Section 8, of the Texas

Constitution.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 1.36, eff. Sept.

1, 1987.

Sec. 24.008. OTHER JURISDICTION. The district court may hear

and determine any cause that is cognizable by courts of law or

equity and may grant any relief that could be granted by either

courts of law or equity.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.009. JURISDICTIONAL AMOUNT IF PARTIES PROPERLY JOIN IN

ONE SUIT. If two or more persons originally and properly join in

one suit, the suit for jurisdictional purposes is treated as if

one party is suing for the aggregate amount of all their claims

added together, excluding interest and costs. This section does

not prevent jurisdiction from attaching on any other ground.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.010. JURISDICTION OF FAILURE TO PAY OVER CERTAIN MONEY.

The district court may hear and determine:

(1) motions against sheriffs and other officers of the court for

failure to pay over money collected under the process of the

court or other defalcation of duty in connection with the

process; and

(2) motions against attorneys for money collected by them and

not paid over.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.011. WRIT POWER. A judge of a district court may,

either in termtime or vacation, grant writs of mandamus,

injunction, sequestration, attachment, garnishment, certiorari,

and supersedeas and all other writs necessary to the enforcement

of the court's jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.012. TERMS AND SESSIONS OF COURT. (a) Each district

and criminal district court holds at least two terms of court

each year in each county in the district.

(b) Except as otherwise provided by this chapter, the terms of

each district, family district, and criminal district court are

continuous. Each term begins on a day fixed by law and continues

until the day fixed by law for the beginning of the next

succeeding term.

(c) The commencement of a term of court is not affected by the

fact that the first day of the term falls on a legal holiday or

the judge is absent from the county on the first day of the term.

(d) A district judge may hold as many sessions of court in a

county as he considers proper and expedient for the dispatch of

business and may adopt rules for that purpose as authorized by

the statutes of this state and the Texas Rules of Civil

Procedure.

(e) A district judge may hear a nonjury matter relating to a

civil or criminal case at a correctional facility in the county

in which the case is filed or prosecuted if a party to the case

or the criminal defendant is confined in the correctional

facility. For purposes of this subsection, "correctional

facility" has the meaning assigned by Section 1.07, Penal Code.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2001, 77th Leg., ch. 1494, Sec. 1, eff. Sept. 1,

2001.

Sec. 24.013. JUDGE'S POWERS IN VACATION. (a) A judge may, in

vacation with the consent of the parties to a case:

(1) exercise powers, issue orders, and perform acts as fully as

in termtime; and

(2) try any civil case without a jury and enter final judgment.

(b) The right of appeal, writ of error, and rules of procedure

apply to actions taken under this section as if done in termtime.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., 1st C.S., ch. 25, Sec. 35, eff.

Nov. 1, 1989.

Sec. 24.014. SPECIAL TERMS. (a) A district judge may set a

time for and hold a special term in any county in his district.

(b) The judge may appoint jury commissioners who select and draw

grand and petit jurors as provided by law. The jurors may be

summoned to appear before the court at the time designated by the

judge.

(c) The judge may determine whether or not to draw or empanel a

grand jury.

(d) A new civil case may not be brought to a special term of the

court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.015. PROCEDURE AT SPECIAL TERM. (a) Juries for special

terms authorized by Section 24.014 shall be summoned in the

manner provided by law for regular terms.

(b) Any proceeding in a case that may be held at a regular term

may also be held at a special term.

(c) The following procedures in any civil or criminal case are

the same and have the same force and effect when done at a

special term as though done at a regular term:

(1) the issuance of process, whether to a regular term or a

special term;

(2) the conduct of proceedings;

(3) the issuance of an order, judgment, or decree; and

(4) an appeal.

(d) A proceeding held at a special term may be appealed as if it

were held at a regular term.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.016. APPOINTED COUNSEL. A district judge may appoint

counsel to attend to the cause of a party who makes an affidavit

that he is too poor to employ counsel to attend to the cause.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.017. PROCEEDINGS IN MULTICOUNTY DISTRICTS. (a) This

section applies in judicial districts that are composed of more

than one county.

(b) Except as provided by this section, the judge of a district

court may, in any county in his judicial district:

(1) hear and determine all preliminary and interlocutory matters

in which a jury may not be demanded;

(2) hear and determine uncontested or agreed cases and contests

of elections pending in his district, unless a party to the suit

objects; and

(3) sign all necessary orders and judgments in those matters.

(c) The judge may sign an order or decree in any case pending

for trial or on trial before him in any county in his district at

a place that is convenient to the judge and forward the order or

decree to the clerk for filing and entry.

(d) A district judge who is assigned to preside in a court of

another judicial district or is presiding in exchange or at the

request of the regular judge of the court may, in the manner

provided by this section for the regular judge, hear, determine,

and enter the orders, judgments, and decrees in a case that is

pending for trial or has been tried before the visiting judge.

(e) All contested divorce cases, all default judgments, and all

cases in which any of the parties are cited by publication must

be tried in the county in which the case is filed unless other

law authorizes the case to be tried in another county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.018. CERTAIN EFFECT OF DISTRICT REORGANIZATION. If the

counties that compose a judicial district or the time or place

for holding terms of a district court are changed by law:

(1) the process and writs issued from the district court and

made returnable to a term of court fixed by the law at the time

of the issuance are returnable to the next term of the court as

fixed by the amended law and are as legal and valid as if they

were made returnable to the term of the court as fixed by the

amended law;

(2) the grand and petit jurors selected or drawn under the prior

law in any county in the judicial district are lawfully selected

or drawn for the next term of the district court of the county as

fixed by the amended law; and

(3) the obligees in all appearance bonds and recognizances taken

in and for the district court and the witnesses summoned to

appear before the district court under the prior law are required

to appear at the next term of the court as fixed by the amended

law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.019. EXPENSES OF DISTRICT JUDGE. (a) A district judge

engaged in the discharge of official duties in a county other

than the judge's county of residence is entitled to traveling and

other necessary expenses, as provided by Chapter 660.

(b) A district judge is entitled to receive from the state the

actual and necessary postage, telegraph, and telephone expenses

incurred in the discharge of official duties.

(c) The expenses shall be paid by the state on a sworn itemized

account showing the expenses.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(105), eff.

Sept. 1, 1995.

Sec. 24.020. JURISDICTION OVER COMMISSIONERS COURT. The

district court has appellate jurisdiction and general supervisory

control over the commissioners court, with the exceptions and

regulations prescribed by law.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 1.37, eff. Sept. 1,

1987.

Sec. 24.021. INCOMPETENCY. For purposes of Article XV, Section

6, of the Texas Constitution, "incompetency" means:

(1) gross ignorance of official duties;

(2) gross carelessness in the discharge of official duties; or

(3) inability or unfitness to promptly and properly discharge

official duties because of a serious mental or physical defect

that did not exist at the time of the judge's election.

Added by Acts 1987, 70th Leg., ch. 149, Sec. 18, eff. Sept. 1,

1987.

Sec. 24.022. EFFECT OF TRANSFER OF CERTAIN CASES FOLLOWING

CREATION OF ADDITIONAL COURT. (a) On the creation of an

additional district court in a county, an existing district court

in the county may transfer to the new court a case regarding a

child who is subject to the continuing exclusive jurisdiction of

the existing court under Title 5, Family Code, regardless of

whether the case is pending in the existing court or the existing

court rendered a final order in the case.

(b) The district court to which the case is transferred under

this section acquires continuing exclusive jurisdiction under

Title 5, Family Code, over the child.

Added by Acts 2001, 77th Leg., ch. 1148, Sec. 1, eff. June 15,

2001.

Sec. 24.033. LOCATION OF PROCEEDINGS FOLLOWING CERTAIN

DISASTERS. (a) In this section, "first tier coastal county" and

"second tier coastal county" have the meanings assigned by

Section 2210.003, Insurance Code.

(b) Notwithstanding any other law, if a disaster, as defined by

Section 418.004, occurs in a first tier coastal county or a

second tier coastal county that precludes a district court from

conducting its proceedings at the county seat of that county, the

presiding judge of the administrative judicial region, with the

approval of the judge of the affected district court, may

designate an alternate location in the judicial district at which

the court may conduct its proceedings.

Added by Acts 2007, 80th Leg., R.S., Ch.

1076, Sec. 1, eff. June 15, 2007.

Sec. 24.034. ASSIGNMENT OF CASES IN DISTRICT COURTS IN HIDALGO

COUNTY. (a) All civil and criminal cases in the district courts

in Hidalgo County shall be assigned and docketed at random by the

district clerk using an automated system.

(b) In assigning a case to a district court, the district clerk

shall take into consideration any requirement in Subchapter B

that a district court in Hidalgo County give preference to

specific matters.

Added by Acts 2009, 81st Leg., R.S., Ch.

541, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. CERTAIN JUDICIAL DISTRICTS

Sec. 24.101. 1ST JUDICIAL DISTRICT (JASPER, NEWTON, SABINE, AND

SAN AUGUSTINE COUNTIES). (a) The 1st Judicial District is

composed of Jasper, Newton, Sabine, and San Augustine counties.

(b) In addition to other jurisdiction provided by law, the 1st

District Court in Sabine and San Augustine counties has the civil

jurisdiction of a county court.

(c) The terms of the 1st District Court begin:

(1) in Jasper County on the first Monday in January and the 22nd

Monday after the first Monday in January;

(2) in Newton County on the 5th and 34th Mondays after the first

Monday in January;

(3) in San Augustine County on the 11th and 40th Mondays after

the first Monday in January; and

(4) in Sabine County on the 17th and 45th Mondays after the

first Monday in January.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.102. 2ND JUDICIAL DISTRICT (CHEROKEE COUNTY). (a) The

2nd Judicial District is composed of Cherokee County.

(b) The terms of the 2nd District Court begin on the first

Mondays in March and September.

(c) The judge may take a vacation and not attend court for four

weeks in each year.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.103. 3RD JUDICIAL DISTRICT (ANDERSON, HENDERSON, AND

HOUSTON COUNTIES). (a) The 3rd Judicial District is composed of

Anderson, Henderson, and Houston counties.

(b) The terms of the 3rd District Court begin:

(1) in Anderson County on the first Mondays in April, July, and

December;

(2) in Henderson County on the first Mondays in February, June,

and September; and

(3) in Houston County on the first Mondays in March, August, and

October.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.104. 4TH JUDICIAL DISTRICT (RUSK COUNTY). (a) The 4th

Judicial District is composed of Rusk County.

(b) The terms of the 4th District Court begin on the first

Mondays in January, March, May, July, September, and November.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.105. 5TH JUDICIAL DISTRICT (BOWIE AND CASS COUNTIES).

(a) The 5th Judicial District is composed of Bowie and Cass

counties.

(b) In addition to other jurisdiction provided by law, each

district court in Bowie and Cass counties has the civil and

criminal jurisdiction of a county court.

(c) In Bowie County, the 5th Judicial District has concurrent

jurisdiction with the 102nd Judicial District. Either court, in

term or in vacation, may transfer a pending civil or criminal

case to the other court by an order entered on the minutes of the

transferring court.

(d) The terms of the 5th District Court begin:

(1) in Bowie County on the first Mondays in January and July;

and

(2) in Cass County on the first Mondays in February, May,

August, and November.

(e) The 5th and 102nd district courts may sit in Bowie County in

Texarkana, in addition to Boston, to try, hear, and determine

nonjury civil or criminal cases, motions, arguments, and other

nonjury matters.

(f) When the courts sit in Texarkana, the Bowie County district

clerk or the clerk's deputy shall serve as clerk of the courts

and may transfer all necessary books, minutes, and records to

Texarkana or Boston when necessary. The Bowie County sheriff or

the sheriff's deputy shall attend the courts in Texarkana and

perform all duties required by law or by the court.

(g) The Commissioners Court of Bowie County may provide suitable

quarters for the 5th and 102nd district courts in Texarkana or

may make an agreement with the City of Texarkana to provide

quarters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 1012, Sec. 1, eff. Sept. 1,

1997.

Sec. 24.106. 6TH JUDICIAL DISTRICT ( LAMAR AND RED RIVER

COUNTIES). (a) The 6th Judicial District is composed of Lamar

and Red River counties.

(b) In addition to other jurisdiction provided by law, each

district court in Red River County has the civil and criminal

jurisdiction of a county court.

(c) In Red River County, the 6th Judicial District has

concurrent jurisdiction with the 102nd Judicial District. In

Lamar County, the 6th Judicial District has concurrent

jurisdiction with the 62nd Judicial District.

(d) In any county in the district in which there are two or more

district courts, the judges of those courts may, in their

discretion, either in termtime or in vacation, on motion of any

party, on agreement of the parties, or on their own motion,

transfer any civil or criminal case or proceeding on their

dockets to the docket of one of the other district courts. In

Lamar County, the judges may transfer a case by an order entered

in the minutes of the transferring court. The judges of the

courts may, in their discretion, exchange benches or districts

from time to time. Any of the judges may in his own courtroom try

and determine any case or proceeding pending in any of the other

courts without having the case transferred or may sit in any of

the other courts and hear and determine any case or proceeding

pending in one of those courts. Two or more judges may try

different cases in the same court at the same time and each may

occupy his own courtroom or the room of any other court. In case

of absence, sickness, or disqualification of any of the judges,

any other of the judges may hold court for him. Any of the judges

may hear and determine any part or question of any case or

proceeding pending in any of the courts, and any other of the

judges may complete the hearing and render judgment in the

proceeding. Any of the judges may hear and determine motions,

petitions for injunction, applications for appointment of

receivers, interventions, motions to transfer venue, pleas in

abatement and all dilatory pleas, motions for new trials, and all

preliminary matters, questions, and proceedings, and may enter

judgment or order on them in the court in which the case or

proceeding is pending without having the matter transferred to

the court of the acting judge. The judge in whose court the

matter is pending may proceed to hear, complete, and determine

the matter or all or any part of any other matter and may render

final judgment on it. Any of the judges of the courts may issue

restraining orders and injunctions returnable to any of the other

courts. This subsection does not limit the powers of the judges

when acting for any other judge by exchange of benches or

otherwise.

(e) The terms of the 6th District Court in each county in the

district begin on the first Mondays in January and July.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 1(c), eff. January 1, 2010.

Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 1(d), eff. January 1, 2010.

Sec. 24.107. 7TH JUDICIAL DISTRICT (SMITH COUNTY). (a) The 7th

Judicial District is composed of Smith County.

(b) The terms of the 7th District Court begin on the first

Mondays in January and July.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.108. 8TH JUDICIAL DISTRICT (DELTA, FRANKLIN, HOPKINS,

AND RAINS COUNTIES). (a) The 8th Judicial District is composed

of Delta, Franklin, Hopkins, and Rains counties.

(b) In any county in the district in which there are two or more

district courts, those district courts have concurrent

jurisdiction in that county.

(c) In any county in the district in which there are two or more

district courts, the judges of those courts may, in their

discretion, either in termtime or in vacation, on motion of any

party, on agreement of the parties, or on their own motion,

transfer any civil or criminal case or proceeding on their

dockets to the docket of one of the other district courts. The

judges in Delta and Franklin counties may transfer a case by an

order entered on the minutes of the transferring court. The

judges of the courts may, in their discretion, exchange benches

or districts from time to time. If a judge of one of the courts

is disqualified, he may transfer the case or proceeding from his

court to one of the other courts. Any of the judges may in his

own courtroom try and determine any case or proceeding pending in

any of the other courts without having the case transferred or

may sit in any of the other courts and hear and determine any

case or proceeding pending in one of those courts. Two or more

judges may try different cases in the same court at the same time

and each may occupy his own courtroom or the room of any other

court. In case of absence, sickness, or disqualification of any

of the judges, any other of the judges may hold court for him.

Any of the judges may hear and determine any part or question of

any case or proceeding pending in any of the courts, and any

other of the judges may complete the hearing and render judgment

in the proceeding. Any of the judges may hear and determine

motions, petitions for injunction, applications for appointment

of receivers, interventions, motions to transfer venue, pleas in

abatement and all dilatory pleas, motions for new trials, and all

preliminary matters, questions, and proceedings, and may enter

judgment or order on them in the court in which the case or

proceeding is pending without having the matter transferred to

the court of the acting judge. The judge in whose court the

matter is pending may proceed to hear, complete, and determine

the matter or all or any part of any other matter and may render

final judgment on it. Any of the judges of the courts may issue

restraining orders and injunctions returnable to any of the other

courts. This subsection does not limit the powers of the judges

when acting for any other judge by exchange of benches or

otherwise.

(d) The terms of the 8th District Court begin on the first

Mondays in January and July.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.109. 9TH JUDICIAL DISTRICT (MONTGOMERY COUNTY). (a)

The 9th Judicial District is composed of Montgomery County.

(b) The terms of the 9th District Court begin on the first

Monday in January and the first Monday in July.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 704, Sec. 1, eff. Jan. 1,

1997; Acts 2003, 78th Leg., ch. 1308, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 9(b), eff. September 1, 2007.

Sec. 24.110. 410TH JUDICIAL DISTRICT (MONTGOMERY COUNTY). (a)

The 410th Judicial District is composed of Montgomery County.

(b) The terms of the 410th District Court begin on the first

Monday in January and the first Monday in July.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 704, Sec. 2, eff. Jan. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

657, Sec. 1, eff. September 1, 2005.

Sec. 24.111. 10TH JUDICIAL DISTRICT (GALVESTON COUNTY). (a)

The 10th Judicial District is composed of Galveston County.

(b) The terms of the 10th and 56th district courts begin on the

first Mondays in January and July.

(c) In all suits, actions, or proceedings in the district courts

in Galveston County, it is sufficient for the address or

designation to be the "District Court of Galveston County."

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.112. 11TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

11th Judicial District is composed of Harris County.

(b) Except as provided by Subsection (g), the provisions of this

section apply to the 11th, 55th, 61st, 80th, 113th, 125th, 127th,

129th, 133rd, 151st, 152nd, 157th, 164th, and 165th judicial

districts.

(c) The terms of each of the district courts begin on the first

Mondays in January and July. The first term is designated the

January-June term and the second term is designated the

July-December term.

(d) In all suits, actions, or proceedings in the district

courts, it is sufficient for the address or designation to be

"District Court of Harris County."

(e) The judge of each district court shall sign the minutes of

each court term not later than the 30th day after the end of the

term and shall also sign the minutes at the end of each volume of

the minutes. Each judge sitting in the court shall sign the

minutes of the proceedings that were held before him.

(f) The judge of each district court may take the same vacation

as the other district court judges of Harris County at any time

during the year. During the judge's vacation, the court term

remains open, and the judge of any other district court may hold

court during the judge's vacation. The judges of the district

courts shall, by agreement among themselves, take their vacations

alternately so that there are at all times at least six district

court judges in the county.

(g) Subsection (h) applies to the 11th, 55th, 61st, 80th, 113th,

125th, 127th, 129th, 133rd, 151st, 152nd, 157th, 164th, 165th,

189th, 190th, 215th, 234th, 269th, 270th, 280th, 281st, 295th,

333rd, and 334th judicial districts.

(h) The judges of the district courts listed in Subsection (g)

by agreement shall designate one of the listed district courts as

the domestic violence district court for Harris County. In

designating the domestic violence district court, the judges

shall give preference to a district court:

(1) that has a judicial vacancy at the time of the agreement; or

(2) for which the sitting judge of the district court has not at

the time of the agreement announced a candidacy or become a

candidate in the upcoming election for that judicial office.

(i) Subject to any jurisdictional limitations, the district

court designated under Subsection (h) as the domestic violence

district court shall give preference to domestic violence cases,

including cases involving:

(1) dating violence, as defined by Section 71.0021, Family Code;

and

(2) family violence, as defined by Section 71.004, Family Code.

(j) For the purposes of determining the preference the

designated domestic violence district court is required to give

cases under Subsection (i):

(1) a domestic violence case means:

(A) an original application for a protective order under Title

4, Family Code;

(B) an original application for a protective order under Title

4, Family Code, that involves both parties and is filed

concurrently with an original petition under the Family Code; and

(C) any matter involving custody of a minor child if one parent

is alleged to have caused the death of another parent and there

is a history of domestic violence in the parents' relationship;

and

(2) subject to judicial discretion and resources, the designated

domestic violence district court may also hear divorce and

custody cases in which:

(A) a court has made an affirmative finding of family violence

involving both parties; or

(B) a protective order has been issued under Title 4, Family

Code, involving both parties.

(k) The designated domestic violence district court shall:

(1) provide timely and efficient access to emergency protective

orders and other court remedies for persons the court determines

are victims of domestic violence;

(2) integrate victims' services for persons the court determines

are victims of domestic violence who have a case before the

court; and

(3) promote an informed and consistent court response to

domestic violence cases to lessen the number of misdemeanors,

felonies, and fatalities related to domestic violence in Harris

County.

(l) The Harris County district clerk shall create a form and

establish procedures to transfer a domestic violence case that

qualifies for preference under this section to the domestic

violence district court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 90, Sec. 5, eff. Aug. 30,

1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

572, Sec. 1, eff. September 1, 2009.

Sec. 24.113. 12TH JUDICIAL DISTRICT (GRIMES, LEON, MADISON, AND

WALKER COUNTIES). (a) The 12th Judicial District is composed of

Grimes, Leon, Madison, and Walker counties.

(b) The terms of the 12th District Court in each county of the

district begin on the first Mondays in January and July.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.114. 13TH JUDICIAL DISTRICT (NAVARRO COUNTY). (a) The

13th Judicial District is composed of Navarro County.

(b) In addition to other jurisdiction provided by law, each

district court in Navarro County has the civil jurisdiction of a

county court.

(c) The terms of the 13th District Court begin on the first

Mondays in January, April, July, and October.

(d) The judge of the 13th District Court shall impanel grand

juries at the April and October terms and at any other terms as

ordered by the judge.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.115. 14TH JUDICIAL DISTRICT (DALLAS COUNTY). (a) The

14th Judicial District is composed of Dallas County.

(b) The terms of the 14th District Court begin on the second

Mondays in January, April, July, and October.

(c) Except for Subsection (b), which applies only to the 14th

District Court, this section applies to the 14th, 44th, 68th,

95th, 101st, 116th, 134th, 160th, and 162nd district courts, the

Criminal Judicial District of Dallas County, and the Criminal

Judicial Districts Nos. 2, 3, 4, 5, 6, and 7 of Dallas County.

(d) The district courts and criminal district courts having

jurisdiction in Dallas County have concurrent jurisdiction.

(e) The judges of the district and criminal district courts of

Dallas County shall, by agreement among themselves, take

vacations so that there are at all times at least three judges of

those courts in the county.

(f) Repealed by Acts 1993, 73rd Leg., ch. 90, Sec. 3, eff. Aug.

30, 1993.

(g) The Dallas County sheriff or the sheriff's deputy shall

attend the courts when required by law or by the judge.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.44(2), eff. Aug.

28, 1989; Acts 1993, 73rd Leg., ch. 90, Sec. 3, eff. Aug. 30,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

1352, Sec. 13(a), eff. September 1, 2005.

Sec. 24.116. 15TH JUDICIAL DISTRICT (GRAYSON COUNTY). (a) The

15th Judicial District is composed of Grayson County.

(b) The 15th and 59th judicial districts have concurrent

jurisdiction in Grayson County.

(c) The terms of the 15th District Court begin on the first

Mondays in January and July.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

610, Sec. 1, eff. September 1, 2005.

Sec. 24.117. 16TH JUDICIAL DISTRICT (DENTON COUNTY). (a) The

16th Judicial District is composed of Denton County.

(b) The terms of the 16th District Court begin on the first

Mondays in January and July of each year.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 649, Sec. 1, eff. June 14,

1989.

Sec. 24.118. 17TH JUDICIAL DISTRICT (TARRANT COUNTY). (a) The

17th Judicial District is composed of Tarrant County.

(b) The 17th, 48th, 67th, 96th, and 153rd district courts have

concurrent jurisdiction in Tarrant County.

(c) The terms of the 17th and 96th district courts begin on the

first Mondays in January, April, July, and October.

(d) The 17th District Court shall give preference to civil

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

580, Sec. 1, eff. June 19, 2009.

Sec. 24.119. 18TH JUDICIAL DISTRICT (JOHNSON AND SOMERVELL

COUNTIES). (a) The 18th Judicial District is composed of

Johnson and Somervell counties.

(b) The terms of the 18th District Court in each county in the

district begin on the first Mondays in January and July.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.27(a), eff.

Sept. 1, 1987.

Sec. 24.120. 19TH JUDICIAL DISTRICT (MCLENNAN COUNTY). (a) The

19th Judicial District is composed of McLennan County.

(b) The 19th, 54th, 74th, 170th, and 414th district courts have

concurrent jurisdiction in McLennan County.

(b-1) The 19th District Court has concurrent jurisdiction with

the county court and the statutory county courts of McLennan

County in misdemeanor cases as well as the jurisdiction

prescribed by general law for district courts.

(c) The terms of the 19th District Court begin on the first

Mondays in January, March, May, July, September, and November.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

848, Sec. 1, eff. September 1, 2009.

Sec. 24.121. 20TH JUDICIAL DISTRICT (MILAM COUNTY). (a) The

20th Judicial District is composed of Milam County.

(b) The terms of the 20th District Court begin on the third

Mondays in January, May, and September.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.122. 21ST JUDICIAL DISTRICT (BASTROP, BURLESON, LEE, AND

WASHINGTON COUNTIES). (a) The 21st Judicial District is

composed of Bastrop, Burleson, Lee, and Washington counties.

(b) The terms of the 21st District Court begin:

(1) in Bastrop County on the second Tuesday in January and the

15th Tuesday after the first Tuesday in March;

(2) in Burleson County on the 10th Tuesdays after the first

Tuesdays in March and September;

(3) in Lee County on the sixth Tuesdays after the first Tuesdays

in March and September; and

(4) in Washington County on the first Tuesdays in March and

September.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.123. 22ND JUDICIAL DISTRICT (CALDWELL, COMAL, AND HAYS

COUNTIES). (a) The 22nd Judicial District is composed of

Caldwell, Comal, and Hays counties.

(b) In addition to other jurisdiction provided by law, each

district court in Comal County has the civil and criminal

jurisdiction of a county court.

(c) The terms of the 22nd District Court begin:

(1) in Caldwell County on the first Mondays in March, June,

September, and December;

(2) in Comal County on the first Mondays in April, July,

October, and January; and

(3) in Hays County on the first Mondays in February, May,

August, and November.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.124. 23RD JUDICIAL DISTRICT (BRAZORIA, MATAGORDA, AND

WHARTON COUNTIES). (a) The 23rd Judicial District is composed

of Brazoria, Matagorda, and Wharton counties.

(b) The terms of the 23rd District Court begin:

(1) in Brazoria County on the first Mondays in April and

October, and the terms are designated the April-September and

October-March terms;

(2) in Matagorda County on the first Mondays in June and

December, and the terms are designated the June-November and

December-May terms; and

(3) in Wharton County on the first Mondays in July and January,

and the terms are designated the July-December and January-June

terms.

(c) There is one general docket for the 23rd and 130th district

courts in Matagorda County. All suits and proceedings within the

jurisdiction of the courts in Matagorda County shall be addressed

to the district court of Matagorda County. All citations,

notices, restraining orders, and other process issued in

Matagorda County by the clerk or judges of the courts are

returnable to the district court of Matagorda County without

reference to the court number. On return of the process the judge

of either court may preside over the hearing or trial. The judges

of the 23rd and 130th district courts in Matagorda County may

hear and dispose of any matter on the courts' general docket

without transferring the matter.

(d) The Matagorda County district clerk shall keep one set of

minutes in which the clerk shall record all judgments and orders

of the 23rd and 130th district courts in Matagorda County. Each

of the judges of the 23rd and 130th district courts in Matagorda

County shall sign the minutes of each term of those courts not

later than the 30th day after the end of each term, shall sign

the minutes at the end of each column of the minutes, and shall

sign the minutes of the proceedings that were held before him.

(e) Each of the judges of the 23rd and 130th district courts may

take a vacation and not attend court for six weeks in each year.

The judges by agreement between themselves shall take their

vacations alternately so that there are at all times at least one

judge in his judicial district.

(f) There is one general docket for the 23rd and 329th district

courts in Wharton County. All suits and proceedings within the

jurisdiction of the courts in Wharton County shall be addressed

to the district court of Wharton County. All citations, notices,

restraining orders, and other process issued in Wharton County by

the clerk or judges of the courts are returnable to the district

court of Wharton County without reference to the court number. On

return of the process the judge of either court may preside over

the hearing or trial. The judges of the 23rd and 329th district

courts in Wharton County may hear and dispose of any matter on

the courts' general docket, both civil and criminal, without

transferring the matter.

(g) The Wharton County district clerk shall keep one set of

minutes in which the clerk shall record all judgments and orders

of the 23rd and 329th district courts in Wharton County. Each of

the judges of the 23rd and 329th district courts in Wharton

County shall sign the minutes of each term of those courts not

later than the 30th day after the end of each term, shall sign

the minutes at the end of each column of the minutes, and shall

sign the minutes of the proceedings that were held before him.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 196, Sec. 1, eff. Sept. 1,

1991.

Sec. 24.125. 24TH JUDICIAL DISTRICT (CALHOUN, DEWITT, GOLIAD,

JACKSON, REFUGIO, AND VICTORIA COUNTIES). (a) The 24th Judicial

District is composed of Calhoun, DeWitt, Goliad, Jackson,

Refugio, and Victoria counties.

(b) The terms of the 24th District Court begin:

(1) in Calhoun County on the fourth Mondays in April and

October;

(2) in DeWitt County on the second Mondays in January and July;

(3) in Goliad County on the first Mondays in February and

August;

(4) in Jackson County on the fourth Mondays in January and July;

(5) in Refugio County on the third Mondays in April and October;

and

(6) in Victoria County on the second Mondays in March and

September.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.126. 25TH JUDICIAL DISTRICT (COLORADO, GONZALES,

GUADALUPE, AND LAVACA COUNTIES). (a) The 25th Judicial District

is composed of Colorado, Gonzales, Guadalupe, and Lavaca

counties.

(b) The 25th District Court has concurrent jurisdiction with the

Second 25th District Court.

(c) The terms of the 25th District Court begin:

(1) in Colorado County on the first Mondays in February and

September;

(2) in Gonzales County on the first Mondays in January and June;

(3) in Guadalupe County on the first Mondays in March and

October; and

(4) in Lavaca County on the first Mondays in April and November.

(d) The judges of the 25th and Second 25th judicial districts

may hear and dispose of any suit or proceeding on either court's

docket without transferring the suit or proceeding. The judges

may transfer cases from one court to the other by an order

entered on the docket of the court from which the matter was

transferred. A case may not be transferred without the permission

of the judge of the court to which the case is to be transferred.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.127. SECOND 25TH JUDICIAL DISTRICT (COLORADO, GONZALES,

GUADALUPE, AND LAVACA COUNTIES). (a) The Second 25th Judicial

District is composed of Colorado, Gonzales, Guadalupe, and Lavaca

counties.

(b) The terms of the Second 25th District Court begin:

(1) in Colorado County on the first Mondays in April and

November;

(2) in Gonzales County on the first Mondays in May and December;

(3) in Guadalupe County on the first Mondays in February and

September; and

(4) in Lavaca County on the first Mondays in January and June.

(c) Section 24.126, relating to the 25th District Court,

contains provisions applicable to both that court and the Second

25th District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.128. 26TH JUDICIAL DISTRICT (WILLIAMSON COUNTY). (a)

The 26th Judicial District is composed of Williamson County.

(b) The terms of the 26th District Court begin on the first

Mondays in January and July.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 530, Sec. 1, eff. June 15,

1991; Acts 1995, 74th Leg., ch. 363, Sec. 1, eff. Aug. 28, 1995.

Sec. 24.129. 27TH JUDICIAL DISTRICT (BELL AND LAMPASAS

COUNTIES). (a) The 27th Judicial District is composed of Bell

and Lampasas counties.

(b) The 27th, 146th, 169th, 264th, and 426th judicial districts

have concurrent jurisdiction in Bell County.

(c) The terms of the 27th District Court begin:

(1) in Bell County on the first Mondays in January, April, July,

and October; and

(2) in Lampasas County on the first Mondays in March and

September and may continue in session until the Saturday night

before the Monday on which the next session convenes.

(d) A grand jury may not be impaneled in the district courts in

Bell County except by special order of the presiding judge.

(e) By order entered on the minutes of the court, the presiding

judge of the district courts in Bell County may in his

discretion, either in termtime or vacation, transfer any civil or

criminal case to any of the other district courts. The order of

transfer and all other orders made in the case shall be copied

and certified by the clerk and the certified copies of the orders

shall be filed with the papers of the transferred case. The

additional fees caused by the transfer shall be taxed as part of

the costs of the suit. When a cause is transferred, the clerk

shall enter the cause on the docket of the court to which the

transfer is made and the judge of that court shall try and

dispose of the cause as if the cause had been filed in his court.

Any of the judges may in his own courtroom try and determine any

case or proceeding pending in any of the other courts without

having the case transferred or may sit in any of the other courts

and hear and determine any pending case. The judge hearing a

transferred case shall indicate on the docket sheet and orders

that he is sitting for that district. Two or more judges may try

different cases in the same court at the same time, and each may

occupy his own courtroom or the room of any other court. In case

of absence, sickness, or disqualification, any of the other

judges may hold court for him. All bail bonds, recognizances, or

other obligations taken for the appearance of the defendants,

parties, or witnesses in any of the district courts or in any

inferior court in Bell County shall be binding on all the

defendants, parties, and witnesses, and their sureties, in any of

the courts in which the case is pending or to which the case is

transferred. If a case is transferred, all process, bonds,

recognizances, and obligations extant at the time of transfer

shall be returned to and filed in the court to which the case is

transferred and shall be valid and binding as if originally

issued out of that court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

1352, Sec. 8(b), eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1352, Sec. 8(c), eff. January 1, 2007.

Sec. 24.130. 28TH JUDICIAL DISTRICT (NUECES COUNTY). (a) The

28th Judicial District is composed of Nueces County.

(b) The 28th District Court has concurrent jurisdiction with the

94th and 117th district courts in Nueces County.

(c) The terms of the 28th District Court begin on the first

Mondays in January and July. The terms are designated the

January-July and July-January terms.

(d) In addition to other jurisdiction provided by law, the 28th

District Court has concurrent jurisdiction with the county courts

at law in Nueces County to receive a guilty plea in a misdemeanor

case pending in a county court at law in Nueces County and

dispose of the case, regardless of whether the case is

transferred to the district court. The judgment, order, or

action of the district court is valid and binding as if the case

were pending in the district court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1985, 69th Leg., ch. 480, Sec. 24.

Amended by:

Acts 2005, 79th Leg., Ch.

72, Sec. 1, eff. May 17, 2005.

Sec. 24.131. 29TH JUDICIAL DISTRICT (PALO PINTO COUNTY). (a)

The 29th Judicial District is composed of Palo Pinto County.

(b) The terms of the 29th District Court begin on the first

Monday in March, the first Monday after the third Saturday in

June, and the first Monday after the fourth Saturday in October.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.132. 30TH JUDICIAL DISTRICT (WICHITA COUNTY). (a) The

30th Judicial District is composed of Wichita County.

(b) In addition to other jurisdiction prescribed by law, each

district court in Wichita County has the civil jurisdiction of a

county court.

(c) The terms of the 30th District Court begin on the first

Mondays in January and July.

(d) The 30th, 78th, and 89th district courts in Wichita County

have concurrent jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.133. 31ST JUDICIAL DISTRICT (GRAY, HEMPHILL, LIPSCOMB,

ROBERTS, AND WHEELER COUNTIES). (a) The 31st Judicial District

is composed of Gray, Hemphill, Lipscomb, Roberts, and Wheeler

counties.

(b) The terms of the 31st District Court begin:

(1) in Gray County on the first Mondays in January and July;

(2) in Hemphill County on the second Monday in April and the

first Monday in November;

(3) in Lipscomb County on the fourth Monday in March and the

second Monday in September;

(4) in Roberts County on the second Monday in March and the

fourth Monday in August; and

(5) in Wheeler County on the fourth Mondays in April and

November.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.134. 32ND JUDICIAL DISTRICT (FISHER, MITCHELL, AND NOLAN

COUNTIES). (a) The 32nd Judicial District is composed of

Fisher, Mitchell, and Nolan counties.

(b) The terms of the 32nd District Court in each county in the

district begin on the first Mondays in January, May, and

September.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2001, 77th Leg., ch. 34, Sec. 1, eff. Jan. 1,

2002.

Sec. 24.135. 33RD JUDICIAL DISTRICT (BLANCO, BURNET, LLANO, AND

SAN SABA COUNTIES). (a) The 33rd Judicial District is composed

of Blanco, Burnet, Llano, and San Saba counties.

(b) The terms of the 33rd District Court begin:

(1) in Blanco County on the first Mondays in February and

September;

(2) in Burnet County on the fourth Mondays in April and

November;

(3) in Llano County on the first Mondays in April and November;

and

(4) in San Saba County on the second Mondays in March and

October.

(c) The judge of the 33rd District Court may select jury

commissioners and impanel grand juries in each county. The judge

of the 33rd District Court may alternate the drawing of grand

juries with the judge of any other district court in each county

within the 33rd Judicial District and may order grand and petit

juries to be drawn for any term of the court as the judge

determines is necessary, by an order entered in the minutes of

the court. Indictments within each county may be returned to

either court within that county.

(d) The 33rd District Court may hear and determine, in any

county in the district convenient for the court, all preliminary

or interlocutory matters in which a jury may not be demanded, in

any case pending in any county in the district regardless of

whether the case was filed in the county in which the hearing is

held. Unless an objection is filed by a party to the suit, the

33rd District Court may hear, in any county in the district

convenient for the court, any nonjury case pending in any county

in the district, including divorces, adoptions, default

judgments, and matters in which citation was by publication,

regardless of whether the case was filed in the county in which

the hearing is held.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.08(a), eff.

Sept. 1, 1987; Acts 1999, 76th Leg., ch. 623, Sec. 1, eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1352, Sec. 14, eff. September 1, 2005.

Sec. 24.136. 34TH JUDICIAL DISTRICT (EL PASO COUNTY). (a) The

34th Judicial District is composed of El Paso County.

(b) In El Paso County, the 34th, 41st, 65th, 120th, and 171st

district courts have concurrent jurisdiction.

(c) The terms of the 34th District Court begin on the third

Mondays in April and September and the first Mondays in January,

July, and November.

(d) A grand jury may not be impaneled in any district court in

El Paso County except the 34th District Court unless the judge of

another district court in the county calls for a grand jury by

special order.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 704, Sec. 17, eff. Sept. 1,

1995.

Sec. 24.137. 35TH JUDICIAL DISTRICT (BROWN AND MILLS COUNTIES).

(a) The 35th Judicial District is composed of Brown and Mills

counties.

(b) In addition to other jurisdiction provided by law, each

district court in Mills County has the civil jurisdiction of a

county court.

(c) The terms of the 35th District Court begin:

(1) in Brown County on the first Mondays in February, June, and

November; and

(2) in Mills County on the first Mondays in January, May, and

October.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.09(a), eff.

Sept. 1, 1987.

Sec. 24.138. 36TH JUDICIAL DISTRICT (ARANSAS, BEE, LIVE OAK,

MCMULLEN, AND SAN PATRICIO COUNTIES). (a) The 36th Judicial

District is composed of Aransas, Bee, Live Oak, McMullen, and San

Patricio counties.

(b) The terms of the 36th District Court begin:

(1) in Aransas County on the fourth Mondays in April and

October;

(2) in Bee County on the first Mondays in April and October;

(3) in Live Oak County on the third Mondays in April and

October;

(4) in McMullen County on the second Mondays in January and

July; and

(5) in San Patricio County on the second Mondays in April and

October.

(c) Each of the judges of the district courts in Aransas, Bee,

Live Oak, McMullen, and San Patricio counties shall sign the

minutes of each term of his court in each of the counties not

later than the 30th day after the end of the term and shall also

sign the minutes of the other courts covering the proceedings

that were held before him.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 196, Sec. 1, eff. Sept. 1,

1993.

Sec. 24.139. 37TH JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

37th Judicial District is composed of Bexar County.

(b) This section applies to the 37th, 45th, 57th, 73rd, 131st,

144th, 150th, 166th, 175th, 186th, 187th, 224th, 225th, 226th,

227th, 285th, 288th, 289th, and 290th district courts in Bexar

County.

(c) The district courts in Bexar County have concurrent

jurisdiction.

(d) The 144th, 175th, 186th, 187th, 226th, 227th, and 290th

district courts shall give preference to criminal cases. The

terms of those courts begin on the first Mondays in January and

July. Each term continues until the court has disposed of the

business for that term.

(e) The terms of the 37th, 45th, 57th, 73rd, 131st, 150th,

166th, 224th, 225th, 285th, and 288th district courts begin on

the first Mondays in January and July.

(f) The district clerk shall docket successively on the dockets

of the courts that do not give preference to criminal cases all

civil cases and proceedings so that the civil cases and

proceedings are docketed in rotation and equally distributed

among the courts.

(g) The district clerk may consolidate the minutes of the

district courts. If the clerk decides not to consolidate the

minutes, the judge of each district court shall sign the minutes

of each court term not later than the 30th day after the end of

the term and shall also sign at the end of each volume of the

minutes. Each judge sitting in a court shall sign the minutes of

the proceedings held before him. If the clerk decides to

consolidate the minutes, each judge may accept responsibility for

the proceedings held before him by signing at the end of the

minutes or at the end of the volume.

(h) All bonds taken for the appearance of defendants, parties,

or witnesses in any district court or in any inferior court in

Bexar County are binding on all defendants, parties, or

witnesses, and their sureties, in any of the courts in which the

case is pending or to which the case may be transferred. If a

case is transferred, all process, bonds, recognizances, and

obligations extant at the time of transfer shall be returned and

filed in the court to which the case is transferred and are valid

and binding as if originally issued out of that court.

(i) The judge of each district court may take a vacation at any

time during the year. During a judge's vacation, the court term

remains open, and the judge of any other district court may hold

court during the judge's vacation. The judges of the district

courts shall, by agreement among themselves, take their vacations

so that there are district court judges in the county at all

times.

(j) The Bexar County sheriff or the sheriff's deputy shall

attend each court as required by law or by the judge.

(k) The judges of the courts that give preference to criminal

cases may impanel special and general grand juries as needed or

by agreement between the judges.

(l) By a majority vote, the judges of the courts that give

preference to criminal cases may jointly appoint not more than

four grand jury bailiffs. The bailiffs serve at the will of the

judges and may be removed by a majority vote of the judges.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 90, Sec. 6, eff. Aug. 30,

1993; Acts 1997, 75th Leg., ch. 497, Sec. 1, eff. Sept. 1, 1997.

Sec. 24.140. 38TH JUDICIAL DISTRICT (MEDINA, REAL, AND UVALDE

COUNTIES). (a) The 38th Judicial District is composed of

Medina, Real, and Uvalde counties.

(b) The terms of the 38th District Court begin:

(1) in Medina County on the first Mondays in January and June;

(2) in Real County on the first Mondays in April and November;

and

(3) in Uvalde County on the first Mondays in February and

September.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.141. 39TH JUDICIAL DISTRICT (HASKELL, KENT, STONEWALL,

AND THROCKMORTON COUNTIES). (a) The 39th Judicial District is

composed of Haskell, Kent, Stonewall, and Throckmorton counties.

(b) The terms of the 39th District Court begin:

(1) in Haskell County on the first Monday in January, the 15th

Monday after the first Monday in January, and the third Monday

after the first Monday in September;

(2) in Kent County on the ninth Monday after the first Monday in

January and the first Monday in September;

(3) in Stonewall County on the 6th and 20th Mondays after the

first Monday in January and the ninth Monday after the first

Monday in September; and

(4) in Throckmorton County on the 12th and 23rd Mondays after

the first Monday in January and the 12th Monday after the first

Monday in September.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.142. 40TH JUDICIAL DISTRICT (ELLIS COUNTY). (a) The

40th Judicial District is composed of Ellis County.

(b) The terms of the 40th District Court begin on the first

Mondays in March, June, September, and December.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.143. 41ST JUDICIAL DISTRICT (EL PASO COUNTY). (a) The

41st Judicial District is composed of El Paso County.

(b) The terms of the 41st District Court begin on the first

Mondays in January, March, May, September, and November.

(c) Section 24.136, relating to the 34th District Court,

contains provisions applicable to both that court and the 41st

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.144. 42ND JUDICIAL DISTRICT (CALLAHAN, COLEMAN, AND

TAYLOR COUNTIES). (a) The 42nd Judicial District is composed of

Callahan, Coleman, and Taylor counties.

(b) The 42nd District Court has concurrent jurisdiction with the

104th District Court in Taylor County.

(c) The terms of the 42nd District Court begin:

(1) in Callahan County on the first Mondays in January and July;

(2) in Coleman County on the first Mondays in January and July;

and

(3) in Taylor County on the first Monday in January, on the 15th

Monday after the first Monday in January, and on the first Monday

in September.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 1385, Sec. 1, eff. Sept. 1,

1997.

Sec. 24.145. 43RD JUDICIAL DISTRICT (PARKER COUNTY). (a) The

43rd Judicial District is composed of Parker County.

(b) The terms of the 43rd District Court begin on the first

Mondays in January and July.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.146. 44TH JUDICIAL DISTRICT (DALLAS COUNTY). (a) The

44th Judicial District is composed of Dallas County.

(b) The terms of the 44th District Court begin on the first

Mondays in January, April, June, and October.

(c) Section 24.115, relating to the 14th District Court,

contains provisions applicable to both that court and the 44th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.147. 45TH JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

45th Judicial District is composed of Bexar County.

(b) Section 24.139, relating to the 37th District Court,

contains provisions applicable to both that court and the 45th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.148. 46TH JUDICIAL DISTRICT (FOARD, HARDEMAN, AND

WILBARGER COUNTIES). (a) The 46th Judicial District is composed

of Foard, Hardeman, and Wilbarger counties.

(b) The terms of the 46th District Court begin:

(1) in Foard County on the 6th, 17th, and 36th Mondays after the

first Monday in January;

(2) in Hardeman County on the 8th, 19th, 38th, and 47th Mondays

after the first Monday in January; and

(3) in Wilbarger County on the first Monday in January and the

11th, 22nd, and 41st Mondays after the first Monday in January.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.149. 47TH JUDICIAL DISTRICT (ARMSTRONG, POTTER, AND

RANDALL COUNTIES). (a) The 47th Judicial District is composed

of Armstrong, Potter, and Randall counties.

(b) The 47th District Court has concurrent jurisdiction with the

181st District Court in Randall and Potter counties. The 47th

District Court has concurrent jurisdiction with the 108th

District Court in Potter County.

(c) The terms of the 47th District Court begin:

(1) in Armstrong County on the first Monday in January,

notwithstanding Section 24.012(a);

(2) in Potter County on the fourth Monday in January, the 15th

Monday after the fourth Monday in January, the first Monday in

August, and the 14th Monday after the first Monday in August; and

(3) in Randall County on the first Monday in January, the 16th

Monday after the first Monday in January, and the eighth Monday

after the first Monday in August.

(d) The judge may, in any county in the 47th Judicial District:

(1) hear and determine all preliminary and interlocutory matters

in which a jury may not be demanded, regardless of whether the

case is filed in the county in which the hearing is held; and

(2) unless objection is filed by a party to the suit, hear any

nonjury case, including divorces, adoptions, default judgments,

and matters where citation was by publication, regardless of

whether the case is filed in the county in which the hearing is

held.

(e) The judge of the 47th District Court may transfer a case to

the docket of any district court that has jurisdiction over the

case with the approval of the judge of the court to which the

case is transferred. If a case is transferred, all process and

writs issued out of the transferring court are returnable to the

court to which the case is transferred. All bonds executed and

recognizances entered into in a transferring court shall bind the

parties for their appearance or to fulfill the obligations of the

bonds and recognizances at the terms of the court to which the

transfer is made.

(f) Each sheriff of the counties in the district shall perform

the duties prescribed by law in connection with the cases from

that sheriff's county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

50, Sec. 1, eff. January 1, 2006.

Sec. 24.150. 48TH JUDICIAL DISTRICT (TARRANT COUNTY). (a) The

48th Judicial District is composed of Tarrant County.

(b) The terms of the 48th District Court begin on the first

Mondays in February, May, August, and November.

(c) Section 24.118, relating to the 17th District Court,

contains provisions applicable to both that court and the 48th

District Court.

(d) The 48th District Court shall give preference to civil

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

580, Sec. 2, eff. June 19, 2009.

Sec. 24.151. 49TH JUDICIAL DISTRICT (WEBB AND ZAPATA COUNTIES).

(a) The 49th Judicial District is composed of Webb and Zapata

counties.

(b) In addition to other jurisdiction provided by law, the 49th

District Court has the civil and criminal jurisdiction of a

county court.

(c) The 49th District Court has concurrent jurisdiction with the

other district courts in Webb County.

(d) A criminal complaint may be presented to the grand jury of

any district court in Webb County, and a resulting indictment may

be returned to any other district court in Webb County with the

appropriate criminal jurisdiction.

(e) The terms of the 49th District Court and the 341st District

Court begin:

(1) in Webb County on the first Mondays in January, April, July,

and October; and

(2) in Zapata County on the first Mondays in February and

August.

(f) In Webb County, the clerk of the district courts shall file

all civil cases, except tax suits, on the Clerk's Civil File

Docket and shall number the cases consecutively. All tax suits

shall be assigned and docketed in the 49th District Court. All

cases involving family violence, all cases under the Family Code,

and all cases under the Health and Safety Code shall be assigned

and docketed in the 406th District Court. All other civil cases

shall be assigned and docketed at random by the district clerk.

The clerk shall keep a separate file docket, known as the Clerk's

Criminal File Docket, for criminal cases and a separate file

docket, known as the Clerk's Tax Suit Docket, for tax suits. The

clerk shall number the cases on the Clerk's Tax Suit Docket

consecutively with a separate series of numbers and shall number

the cases on the Clerk's Criminal File Docket consecutively with

a separate series of numbers.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 34, Sec. 1, eff. Aug. 1,

1991; Acts 1993, 73rd Leg., ch. 121, Sec. 1, eff. Aug. 30, 1993;

Acts 1995, 74th Leg., ch. 205, Sec. 1, eff. Aug. 28, 1995; Acts

1999, 76th Leg., ch. 1337, Sec. 17, eff. Jan. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1352, Sec. 1(a), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

954, Sec. 1, eff. September 1, 2007.

Sec. 24.152. 50TH JUDICIAL DISTRICT (BAYLOR, COTTLE, KING, AND

KNOX COUNTIES). (a) The 50th Judicial District is composed of

Baylor, Cottle, King, and Knox counties.

(b) In addition to other jurisdiction provided by law, the

district court in Baylor, Cottle, King, and Knox Counties has the

civil and criminal jurisdiction of a county court.

(c) The terms of the 50th District Court in each county begin on

the first Mondays in January and September.

(d) In matters of concurrent jurisdiction, the judge of the

county court in Baylor, Cottle, King, or Knox County may transfer

a case to the judge of the 50th District Court with the approval

of the district judge. When a case is transferred, all

processes, writs, bonds, recognizances, or other obligations

issued from the transferring court are returnable to the court to

which the case is transferred as if originally issued by that

court. The obligees in all bonds and recognizances taken in and

for a court from which a case is transferred, and all witnesses

summoned to appear in a court from which a case is transferred,

are required to appear before the court to which a case is

transferred as if originally required to appear before the court

to which the transfer is made.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 342, Sec. 1, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1146, Sec. 1, eff. Sept. 1, 1999;

Acts 1999, 76th Leg., ch. 1147, Sec. 1, eff. Sept. 1, 1999; Acts

1999, 76th Leg., ch. 1148, Sec. 1, eff. Sept. 1, 1999; Acts 1999,

76th Leg., ch. 1495, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

515, Sec. 1, eff. September 1, 2005.

Sec. 24.153. 51ST JUDICIAL DISTRICT (COKE, IRION, SCHLEICHER,

STERLING, AND TOM GREEN COUNTIES). (a) The 51st Judicial

District is composed of Coke, Irion, Schleicher, Sterling, and

Tom Green counties.

(b) The terms of the 51st District Court begin:

(1) in Coke County on the first Mondays in February and August;

(2) in Irion County on the first Mondays in March and September;

(3) in Schleicher County on the first Mondays in April and

October;

(4) in Sterling County on the first Mondays in May and November;

and

(5) in Tom Green County on the first Mondays in January and

June.

(c) The judges of the 51st, 119th, 340th, and 391st district

courts may, in their discretion, exchange benches and sit for

each other without formal order in each county in those

districts, including counties in which the districts do not

overlap. Any of the judges may, in his own courtroom, try and

determine any case or proceeding pending in any of the other

courts without having the case transferred, or may sit in any of

the other courts and hear and determine any case pending in one

of those courts. The judges may try different cases filed in the

same court at the same time, and each may occupy his own

courtroom or the room of any other court. In case of absence,

sickness, or disqualification of any of the judges, any of the

other judges may hold court for him. Any of the judges may hear

and determine any part or question of a case or proceeding

pending in any of the courts, and any of the other judges may

complete the hearing and render judgment in the case. Any of the

judges may hear and determine motions, petitions for injunction,

applications for appointment of receivers, interventions, motions

to transfer venue, pleas in abatement, all dilatory pleas,

motions for new trials, and all preliminary matters, questions,

and proceedings, and may enter judgment or order thereon in the

court in which the case is pending without having the case

transferred to the court of the acting judge. The judge in whose

court the case is pending may proceed to hear, complete, and

determine any part or all of the case or other matter and render

final judgment. Any of the judges may issue restraining orders

and injunctions returnable to any of the other judges or courts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 1337, Sec. 6, eff. Oct. 1,

1999.

Sec. 24.154. 52ND JUDICIAL DISTRICT (CORYELL COUNTY). (a) The

52nd Judicial District is composed of Coryell County.

(b) The terms of the 52nd District Court begin on the first

Mondays in January and June.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.155. 53RD JUDICIAL DISTRICT (TRAVIS COUNTY). (a) The

53rd Judicial District is composed of Travis County.

(b) The 53rd, 98th, and 126th district courts have concurrent

jurisdiction.

(c) The terms of the 53rd District Court begin on the first

Mondays in January, March, May, and October.

(d) The judges of the district courts in Travis County do not

have a duty to impanel grand juries but may impanel grand juries

when they consider it necessary.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

85, Sec. 1, eff. May 14, 2007.

Sec. 24.156. 54TH JUDICIAL DISTRICT (MCLENNAN COUNTY). (a) The

54th Judicial District is composed of McLennan County.

(a-1) The 54th District Court has concurrent jurisdiction with

the county court and the statutory county courts of McLennan

County in misdemeanor cases as well as the jurisdiction

prescribed by general law for district courts.

(b) The terms of the 54th District Court begin on the first

Mondays in January, March, May, July, September, and November.

(c) Section 24.120, relating to the 19th District Court,

contains provisions applicable to both that court and the 54th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

848, Sec. 2, eff. September 1, 2009.

Sec. 24.157. 55TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

55th Judicial District is composed of Harris County.

(b) Section 24.112, relating to the 11th District Court,

contains provisions applicable to both that court and the 55th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.158. 56TH JUDICIAL DISTRICT (GALVESTON COUNTY). (a)

The 56th Judicial District is composed of Galveston County.

(b) Section 24.111, relating to the 10th District Court,

contains provisions applicable to both that court and the 56th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.159. 57TH JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

57th Judicial District is composed of Bexar County.

(b) Section 24.139, relating to the 37th District Court,

contains provisions applicable to both that court and the 57th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.160. 58TH JUDICIAL DISTRICT (JEFFERSON COUNTY). (a)

The 58th Judicial District is composed of Jefferson County.

(b) The 58th, 60th, and 136th district courts have concurrent

jurisdiction.

(c) The terms of the 58th and 60th district courts begin on the

first Mondays in January and July. The first term is designated

the January-June term, and the second term is designated the

July-December term.

(d) In all suits, actions, and proceedings, it is sufficient for

the address or designation to be "District Court of Jefferson

County."

(e) The 58th, 60th, and 136th district courts may sit at the

City of Port Arthur, in addition to Beaumont, to try, hear, and

determine nonjury cases and to hear and determine motions,

arguments, and the other nonjury matters that are within the

jurisdiction of the courts. The district clerk or his deputy

serves as clerk of a court when it sits in Port Arthur and may

transfer all necessary books, minutes, records, and papers to

Port Arthur while the court is in session there and transfer them

from Port Arthur to Beaumont at the end of each session in Port

Arthur. The Commissioners Court of Jefferson County may provide

suitable quarters in the subcourthouse in Port Arthur for a court

while it sits in Port Arthur. The Jefferson County sheriff or the

sheriff's deputy shall attend the courts in Port Arthur and

perform all duties required by law or court order.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.161. 59TH JUDICIAL DISTRICT (GRAYSON COUNTY). (a) The

59th Judicial District is composed of Grayson County.

(b) The terms of the 59th District Court begin on the first

Mondays in January and July.

(c) The judge of the 59th District Court may impanel the grand

jury in Grayson County as provided by law for any terms of his

court that he considers proper.

(d) Section 24.116, relating to the 15th District Court,

contains provisions applicable to both that court and the 59th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

610, Sec. 2, eff. September 1, 2005.

Sec. 24.162. 60TH JUDICIAL DISTRICT (JEFFERSON COUNTY). (a)

The 60th Judicial District is composed of Jefferson County.

(b) Section 24.160, relating to the 58th District Court,

contains provisions applicable to both that court and the 60th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.163. 61ST JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

61st Judicial District is composed of Harris County.

(b) Section 24.112, relating to the 11th District Court,

contains provisions applicable to both that court and the 61st

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.164. 62ND JUDICIAL DISTRICT (DELTA, FRANKLIN, HOPKINS,

AND LAMAR COUNTIES). (a) The 62nd Judicial District is composed

of Delta, Franklin, Hopkins, and Lamar counties.

(b) In any county in the district in which there are two or more

district courts, those district courts have concurrent

jurisdiction in that county.

(c) The terms of the 62nd District Court in each county begin on

the first Mondays in January and July.

(d) The judge of the 62nd District Court is not required to

impanel a grand jury in that court in any county of the district

unless the judge considers it necessary.

(e) Section 24.108, relating to the 8th District Court, contains

provisions applicable to both that court and the 62nd District

Court in Delta, Franklin, and Hopkins counties.

(f) Section 24.106, relating to the 6th District Court, contains

provisions applicable to both that court and the 62nd District

Court in Lamar County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.165. 63RD JUDICIAL DISTRICT (EDWARDS, KINNEY, TERRELL,

AND VAL VERDE COUNTIES). (a) The 63rd Judicial District is

composed of Edwards, Kinney, Terrell, and Val Verde counties.

(b) The terms of the 63rd District Court begin:

(1) in Edwards County on the first Monday in May and the third

Monday in October;

(2) in Kinney County on the first Mondays in April and October;

(3) in Terrell County on the first Monday in February and the

third Monday in August; and

(4) in Val Verde County on the first Mondays in January and

June.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.166. 64TH JUDICIAL DISTRICT (CASTRO, HALE, AND SWISHER

COUNTIES). (a) The 64th Judicial District is composed of

Castro, Hale, and Swisher counties.

(b) The terms of the 64th District Court in each county of the

district begin on the first Mondays in January and July and are

designated the January and July terms.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.167. 327TH JUDICIAL DISTRICT (EL PASO COUNTY). (a) The

327th Judicial District is composed of El Paso County.

(b) The terms of the 327th District Court begin on the first

Mondays in February, April, June, September, October, and

December.

(c) Section 24.136, relating to the 34th District Court,

contains provisions applicable to both that court and the 327th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 317, Sec. 3, eff. Sept. 1,

1996.

Sec. 24.168. 66TH JUDICIAL DISTRICT (HILL COUNTY). (a) The

66th Judicial District is composed of Hill County.

(b) In addition to other jurisdiction provided by law, the 66th

District Court has concurrent jurisdiction with the County Court

of Hill County and the statutory county courts in Hill County in

all civil and criminal matters over which the county court and

the statutory county courts would have original or appellate

jurisdiction. The district court has control over the assignment

of cases as prescribed by Sections 25.1112 and 26.209.

(c) The terms of the 66th District Court begin on the first

Mondays in January, March, May, July, September, and November.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

959, Sec. 2, eff. September 1, 2005.

Sec. 24.169. 67TH JUDICIAL DISTRICT (TARRANT COUNTY). (a) The

67th Judicial District is composed of Tarrant County.

(b) The terms of the 67th District Court begin on the first

Mondays in March, June, September, and December.

(c) Section 24.118, relating to the 17th District Court,

contains provisions applicable to both that court and the 67th

District Court.

(d) The 67th District Court shall give preference to civil

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

580, Sec. 3, eff. June 19, 2009.

Sec. 24.170. 68TH JUDICIAL DISTRICT (DALLAS COUNTY). (a) The

68th Judicial District is composed of Dallas County.

(b) The terms of the 68th District Court begin on the first

Mondays in February, May, September, and December.

(c) Section 24.115, relating to the 14th District Court,

contains provisions applicable to both that court and the 68th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.171. 69TH JUDICIAL DISTRICT (DALLAM, HARTLEY, MOORE, AND

SHERMAN COUNTIES). (a) The 69th Judicial District is composed

of Dallam, Hartley, Moore, and Sherman counties.

(b) The terms of the 69th District Court begin:

(1) in Dallam County on the 16th Monday after the second Mondays

in January and July;

(2) in Hartley County on the 12th Monday after the second

Mondays in January and July;

(3) in Moore County on the 10th Monday after the second Mondays

in January and July; and

(4) in Sherman County on the 14th Monday after the second

Mondays in January and July.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.172. 70TH JUDICIAL DISTRICT (ECTOR COUNTY). (a) The

70th Judicial District is composed of Ector County.

(b) The terms of the 70th District Court begin on the first

Mondays in January and July.

(c) The judges of the 70th and 118th district courts may take a

vacation and not attend court for six weeks in each year. The

judges, by agreement, shall take their vacations alternately so

that a judge is present in one of the courts at all times.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 880, Sec. 1, eff. Aug. 31,

1987.

Sec. 24.173. 71ST JUDICIAL DISTRICT (HARRISON COUNTY). (a) The

71st Judicial District is composed of Harrison County.

(b) The terms of the 71st District Court begin on the first

Mondays in January, March, May, July, September, and November and

continue until the Saturday before the next succeeding term

begins or until the court has disposed of the business for that

term.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.174. 72ND JUDICIAL DISTRICT (CROSBY AND LUBBOCK

COUNTIES). (a) The 72nd Judicial District is composed of Crosby

and Lubbock counties.

(b) The terms of the 72nd District Court begin:

(1) in Crosby County on the second Mondays in May and November;

and

(2) in Lubbock County on the second Mondays in February and

August.

(c) The 72nd, 99th, 137th, and 140th district courts have

concurrent jurisdiction in Lubbock County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.175. 73RD JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

73rd Judicial District is composed of Bexar County.

(b) Section 24.139, relating to the 37th District Court,

contains provisions applicable to both that court and the 73rd

District Court.

(c) The 73rd District Court shall give preference to civil cases

and to cases and proceedings under Title 3, Family Code.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 67, Sec. 1, eff. Sept. 1,

1993.

Sec. 24.176. 74TH JUDICIAL DISTRICT (MCLENNAN COUNTY). (a) The

74th Judicial District is composed of McLennan County.

(a-1) The 74th District Court has concurrent jurisdiction with

the county court and the statutory county courts of McLennan

County in misdemeanor cases as well as the jurisdiction

prescribed by general law for district courts.

(b) The terms of the 74th District Court begin on the second

Mondays in February, April, June, August, October, and December.

(c) Section 24.120, relating to the 19th District Court,

contains provisions applicable to both that court and the 74th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

848, Sec. 3, eff. September 1, 2009.

Sec. 24.177. 75TH JUDICIAL DISTRICT (LIBERTY COUNTY). (a) The

75th Judicial District is composed of Liberty County.

(b) The terms of the 75th District Court begin on the first

Mondays in April and October.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.178. 76TH JUDICIAL DISTRICT (CAMP, MORRIS, AND TITUS

COUNTIES). (a) The 76th Judicial District is composed of Camp,

Morris, and Titus counties.

(b) In addition to other jurisdiction provided by law, each

district court in Morris County has the civil jurisdiction of a

county court.

(c) In Camp and Morris counties, the 76th District Court and the

county court have concurrent jurisdiction over all original and

appellate criminal matters over which the county court has

jurisdiction under the constitution and laws of this state. In

each county, matters and proceedings in the concurrent

jurisdiction of the courts may be filed in or transferred between

the 76th District Court and the county court. All writs and

processes issued and bonds and recognizances made in transferred

cases are returnable to the court to which the case is

transferred as if originally issued in that court.

(d) In Camp, Morris, and Titus counties, the 76th District Court

has concurrent jurisdiction with the 276th District Court. The

judges of the courts may transfer any case to be tried in Camp

County, Morris County, or Titus County with the consent of the

court to which the case is to be transferred. Each judge may sit

in the other court without transferring the case.

(e) The terms of the 76th District Court begin:

(1) in Camp County on the first Mondays in March and April;

(2) in Morris County on the first Mondays in January, May, July,

and November and the third Monday in September; and

(3) in Titus County on the first Mondays in February, August,

September, October, and December.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.179. 77TH JUDICIAL DISTRICT (FREESTONE AND LIMESTONE

COUNTIES). (a) The 77th Judicial District is composed of

Freestone and Limestone counties.

(b) The 77th District Court has concurrent jurisdiction with the

87th District Court in Freestone and Limestone counties.

(c) The terms of the 77th District Court begin:

(1) in Freestone County on the first Mondays in February, May,

August, and November; and

(2) in Limestone County on the first Mondays in December, March,

June, and September.

(d) The judge of the 77th District Court shall impanel grand

juries in Limestone County at the March and September terms and

in Freestone County at the May and November terms and at any

other terms of the court in each county as ordered by the judge.

(e) The clerk of the district courts in each of the counties of

Limestone and Freestone shall prepare civil, criminal, divorce,

and tax dockets for each district court and shall file each new

case in the court in which the party filing the case directed the

clerk to file it. Each criminal case shall be originally filed in

the court to which the indictment or information is returned. The

district clerk in each county shall place letters on the envelope

containing the file papers in each case after the number of the

case, designating by the letter "A" cases pending in the 77th

District Court and by the letter "B" cases pending in the 87th

District Court.

(f) The judges of the 77th and 87th judicial districts may, in

their discretion, either in termtime or in vacation, on motion of

any party, on agreement of the parties, or on their own motion to

facilitate the administration of justice or to equalize the case

load, transfer any civil or criminal cause on their dockets to

the docket of the other court. The transfer shall be entered on

the minutes of the court and the cause shall be tried and

disposed of as if it had been originally filed in that court. The

transferring court need not hold a formal proceeding to transfer

a cause. The receiving court need not receive the transcript of

the transferred cause to have jurisdiction over the cause.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.180. 78TH JUDICIAL DISTRICT (WICHITA COUNTY). (a) The

78th Judicial District is composed of Wichita County.

(b) The terms of the 78th District Court begin on the first

Mondays in March, June, September, and December.

(c) Section 24.132, relating to the 30th District Court,

contains provisions applicable to both that court and the 78th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.181. 79TH JUDICIAL DISTRICT (BROOKS AND JIM WELLS

COUNTIES). (a) The 79th Judicial District is composed of Brooks

and Jim Wells counties.

(b) The terms of the 79th District Court begin:

(1) in Brooks County at 10 a.m. on the first Mondays in February

and September; and

(2) in Jim Wells County at 10 a.m. on the first Mondays in March

and October.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.182. 80TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

80th Judicial District is composed of Harris County.

(b) Section 24.112, relating to the 11th District Court,

contains provisions applicable to both that court and the 80th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.183. 81ST JUDICIAL DISTRICT (ATASCOSA, FRIO, KARNES,

LASALLE, AND WILSON COUNTIES). (a) The 81st Judicial District

is composed of Atascosa, Frio, Karnes, LaSalle, and Wilson

counties.

(b) The terms of the 81st District Court begin:

(1) in Atascosa County on the third Mondays in March and

September;

(2) in Frio County on the fourth Mondays in May and November;

(3) in Karnes County on the first Mondays in May and November;

(4) in LaSalle County on the first Mondays in March and

September; and

(5) in Wilson County on the second Mondays in April and October.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.184. 82ND JUDICIAL DISTRICT (FALLS AND ROBERTSON

COUNTIES). (a) The 82nd Judicial District is composed of Falls

and Robertson counties.

(b) The terms of the 82nd District Court begin on the first

Mondays in January and July.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.10(a), eff.

Sept. 1, 1987; Acts 1989, 71st Leg., ch. 141, Sec. 1, eff. May

25, 1989.

Sec. 24.185. 83RD JUDICIAL DISTRICT (PECOS, TERRELL, AND VAL

VERDE COUNTIES). (a) The 83rd Judicial District is composed of

Pecos, Terrell, and Val Verde counties.

(b) The 83rd and 112th district courts have concurrent

jurisdiction in Pecos County.

(c) The 83rd and 63rd district courts have concurrent

jurisdiction in Terrell and Val Verde counties.

(d) The terms of the 83rd District Court begin on the second

Monday in January and July.

(e) In each of the counties of Pecos, Terrell, and Val Verde, a

petition or other pleading filed in the district courts is

sufficient if addressed "To The District Court of Pecos County,

Texas,", "To The District Court of Terrell County, Texas,", or

"To The District Court of Val Verde County, Texas," respectively,

without giving the number of the district court in the address.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 509, Sec. 1, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 704, Sec. 18, eff. Sept. 1, 1995;

Acts 1999, 76th Leg., ch. 1337, Sec. 18, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 797, Sec. 1, eff. Sept. 1, 2001; Acts 2003,

78th Leg., ch. 24, Sec. 1, eff. Sept. 1, 2003.

Sec. 24.186. 84TH JUDICIAL DISTRICT (HANSFORD, HUTCHINSON, AND

OCHILTREE COUNTIES). (a) The 84th Judicial District is composed

of Hansford, Hutchinson, and Ochiltree counties.

(b) The terms of the 84th District Court begin:

(1) in Hansford County on the third Monday in March and the

second Monday in September;

(2) in Hutchinson County on the first Monday in June and the

fourth Monday in November; and

(3) in Ochiltree County on the fourth Monday in April and the

second Monday in October.

(c) Each term provided by Subsection (b) begins at 10 a.m. on

the first day of the term.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.187. 85TH JUDICIAL DISTRICT (BRAZOS COUNTY). (a) The

85th Judicial District is composed of Brazos County.

(b) The 85th District Court has concurrent jurisdiction with the

statutory county courts of Brazos County in misdemeanor cases as

well as the jurisdiction prescribed by general law for district

courts.

(c) The terms of the 85th District Court begin on the first

Mondays in April and October.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2001, 77th Leg., ch. 280, Sec. 1, eff. Sept. 1,

2001.

Sec. 24.188. 86TH JUDICIAL DISTRICT (KAUFMAN COUNTY). (a) The

86th Judicial District is composed of Kaufman County.

(b) The terms of the 86th District Court begin on the first

Mondays in February and July.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 1124, Sec. 3, eff. June 20,

1987.

Sec. 24.189. 87TH JUDICIAL DISTRICT (ANDERSON, FREESTONE, LEON,

AND LIMESTONE COUNTIES). (a) The 87th Judicial District is

composed of Anderson, Freestone, Leon, and Limestone counties.

(b) The terms of the 87th District Court begin:

(1) in Anderson County on the first Mondays in February and

August;

(2) in Freestone County on the first Mondays in January, April,

July, and October;

(3) in Leon County on the fifth Monday after the first Mondays

in May and November; and

(4) in Limestone County on the first Mondays in May and

November.

(c) The judge of the 87th District Court shall impanel grand

juries in Limestone County at the May and November terms and in

Freestone County at the January and July terms and at any other

terms of the court as ordered by the judge.

(d) Section 24.179, relating to the 77th District Court,

contains provisions applicable to both that court and the 87th

District Court in Freestone and Limestone counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.190. 88TH JUDICIAL DISTRICT (HARDIN AND TYLER COUNTIES).

(a) The 88th Judicial District is composed of Hardin and Tyler

counties.

(b) The terms of the 88th District Court begin:

(1) in Hardin County on the first Mondays in April and October;

and

(2) in Tyler County on the first Mondays in June and December.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.191. 89TH JUDICIAL DISTRICT (WICHITA COUNTY). (a) The

89th Judicial District is composed of Wichita County.

(b) The terms of the 89th District Court begin on the first

Mondays in January, April, July, and October.

(c) A grand jury may not be impaneled in the 89th District Court

unless the judge of that court calls for a grand jury by special

order on the minutes of the court.

(d) Section 24.132, relating to the 30th District Court,

contains provisions applicable to both that court and the 89th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.192. 90TH JUDICIAL DISTRICT (STEPHENS AND YOUNG

COUNTIES). (a) The 90th Judicial District is composed of

Stephens and Young counties.

(b) In addition to other jurisdiction provided by law, each

district court in Stephens County has the civil and criminal

jurisdiction of a county court.

(c) The terms of the 90th District Court begin on the first

Mondays in January and July.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 230, Sec. 1, eff. Jan. 1,

1998.

Sec. 24.193. 91ST JUDICIAL DISTRICT (EASTLAND COUNTY). (a) The

91st Judicial District is composed of Eastland County.

(b) In addition to other jurisdiction provided by law, each

district court in Eastland County has the civil jurisdiction of a

county court. The district court has concurrent with the county

court the criminal jurisdiction of a county court.

(c) The terms of the 91st District Court begin on the first

Mondays in February, April, June, August, October, and December.

(d) The 91st District Court may not impanel a grand jury except

by special order of the judge.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 15, Sec. 1, eff. April 14,

1987.

Sec. 24.194. 92ND JUDICIAL DISTRICT (HIDALGO COUNTY). (a) The

92nd Judicial District is composed of Hidalgo County.

(b) The 92nd, 93rd, and 139th district courts have concurrent

jurisdiction.

(c) The terms of the 92nd District Court begin on the first

Mondays in January and July.

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 541, Sec. 2(1),

eff. September 1, 2009.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

1352, Sec. 2(a), eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

541, Sec. 2(1), eff. September 1, 2009.

Sec. 24.195. 93RD JUDICIAL DISTRICT (HIDALGO COUNTY). (a) The

93rd Judicial District is composed of Hidalgo County.

(b) The terms of the 93rd District Court begin on the first

Mondays in January and July.

(c) Section 24.194, relating to the 92nd District Court,

contains provisions applicable to both that court and the 93rd

District Court.

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 541, Sec. 2(2),

eff. September 1, 2009.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

1352, Sec. 2(b), eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

541, Sec. 2(2), eff. September 1, 2009.

Sec. 24.196. 94TH JUDICIAL DISTRICT (NUECES COUNTY). (a) The

94th Judicial District is composed of Nueces County.

(b) The terms of the 94th District Court begin on the first

Mondays in January and July. The terms are designated the

January-July and July-January terms.

(c) Section 24.130, relating to the 28th District Court,

contains provisions applicable to both that court and the 94th

District Court.

(d) In addition to other jurisdiction provided by law, the 94th

District Court has concurrent jurisdiction with the county courts

at law in Nueces County to receive a guilty plea in a misdemeanor

case pending in a county court at law in Nueces County and

dispose of the case, regardless of whether the case is

transferred to the district court. The judgment, order, or

action of the district court is valid and binding as if the case

were pending in the district court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

72, Sec. 2, eff. May 17, 2005.

Sec. 24.197. 95TH JUDICIAL DISTRICT (DALLAS COUNTY). (a) The

95th Judicial District is composed of Dallas County.

(b) The terms of the 95th District Court begin on the first

Mondays in March, June, September, and December.

(c) Section 24.115, relating to the 14th District Court,

contains provisions applicable to both that court and the 95th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.198. 96TH JUDICIAL DISTRICT (TARRANT COUNTY). (a) The

96th Judicial District is composed of Tarrant County.

(b) Section 24.118, relating to the 17th District Court,

contains provisions applicable to both that court and the 96th

Judicial District.

(c) The 96th District Court shall give preference to civil

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

580, Sec. 4, eff. June 19, 2009.

Sec. 24.199. 97TH JUDICIAL DISTRICT (ARCHER, CLAY, AND MONTAGUE

COUNTIES). (a) The 97th Judicial District is composed of

Archer, Clay, and Montague counties.

(b) The terms of the 97th District Court begin on the first

Mondays in January and July.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.11(a), eff.

Sept. 1, 1987.

Sec. 24.200. 98TH JUDICIAL DISTRICT (TRAVIS COUNTY). (a) The

98th Judicial District is composed of Travis County.

(b) The terms of the 98th District Court begin on the first

Mondays in February, April, June, October, and December.

(c) Section 24.155, relating to the 53rd District Court,

contains provisions applicable to both that court and the 98th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.201. 99TH JUDICIAL DISTRICT (LUBBOCK COUNTY). (a) The

99th Judicial District is composed of Lubbock County.

(b) The terms of the 99th District Court begin on the first

Mondays in January and July.

(c) Section 24.174, relating to the 72nd District Court,

contains provisions applicable to both that court and the 99th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.202. 100TH JUDICIAL DISTRICT (CARSON, CHILDRESS,

COLLINGSWORTH, DONLEY, AND HALL COUNTIES). (a) The 100th

Judicial District is composed of Carson, Childress,

Collingsworth, Donley, and Hall counties.

(b) The terms of the 100th District Court begin:

(1) in Carson County on the first Mondays in January and August;

(2) in Childress County on the first Mondays in May and

December;

(3) in Collingsworth County on the first Mondays in April and

November;

(4) in Donley County on the first Mondays in March and October;

and

(5) in Hall County on the first Mondays in February and

September.

(c) Each term provided by Subsection (b) begins at 10 a.m. on

the first day of the term.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.203. 101ST JUDICIAL DISTRICT (DALLAS COUNTY). (a) The

101st Judicial District is composed of Dallas County.

(b) The terms of the 101st District Court begin on the first

Mondays in March, June, September, and December.

(c) Section 24.115, relating to the 14th District Court,

contains provisions applicable to both that court and the 101st

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.204. 102ND JUDICIAL DISTRICT (BOWIE AND RED RIVER

COUNTIES). (a) The 102nd Judicial District is composed of Bowie

and Red River counties.

(b) The terms of the 102nd District Court begin:

(1) in Bowie County on the first Mondays in January and July;

and

(2) in Red River County on the first Mondays in February, May,

August, and November.

(c) Section 24.105, relating to the 5th District Court, contains

provisions applicable to both that court and the 102nd District

Court in Bowie County.

(d) Section 24.106, relating to the 6th District Court, contains

provisions applicable to both that court and the 102nd District

Court in Red River County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 1012, Sec. 2, eff. Sept. 1,

1997.

Sec. 24.205. 103RD JUDICIAL DISTRICT (CAMERON COUNTY). (a) The

103rd Judicial District is composed of Cameron County. The court

shall give preference to civil cases.

(b) The 103rd, 107th, and 138th district courts have concurrent

jurisdiction.

(c) The terms of the 103rd District Court begin on the first

Mondays in February and July.

(d) The judges of the 103rd and 107th district courts need not

impanel grand juries except in cases of emergency.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

1352, Sec. 5(a), eff. September 1, 2005.

Sec. 24.206. 104TH JUDICIAL DISTRICT (TAYLOR COUNTY). (a) The

104th Judicial District is composed of Taylor County.

(b) The terms of the 104th District Court begin on the 11th and

24th Mondays after the first Monday in January and the ninth

Monday after the first Monday in September.

(c) The commissioners court shall provide suitable quarters in

the county courthouse for the court and the officers of the

court.

(d) Section 24.144, relating to the 42nd District Court,

contains provisions applicable to both that court and the 104th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.207. 105TH JUDICIAL DISTRICT (KENEDY, KLEBERG, AND

NUECES COUNTIES). (a) The 105th Judicial District is composed

of Kenedy, Kleberg, and Nueces counties. The court shall give

preference to criminal cases.

(b) The terms of the 105th District Court begin:

(1) in Kenedy County on the first Mondays in June and December;

(2) in Kleberg County on the first Mondays in April and October;

and

(3) in Nueces County on the first Mondays in February and

August.

(c) The judge, with the approval of the commissioners court, may

appoint an official interpreter of the court in Nueces County who

serves at the will of the judge. The official interpreter shall

take both the constitutional oath of office and an oath that he

will faithfully interpret all testimony in the district court as

official interpreter. The oath is sufficient for his service as

official interpreter in all cases in the court in Nueces County

during the interpreter's term of office. The judge may also

assign the official interpreter to assist the court's probation

officer in the discharge of the probation officer's duties.

(d) In addition to other jurisdiction provided by law, the 105th

District Court has concurrent jurisdiction with the county courts

at law in Nueces County to receive a guilty plea in a misdemeanor

case pending in a county court at law in Nueces County and

dispose of the case, regardless of whether the case is

transferred to the district court. The judgment, order, or

action of the district court is valid and binding as if the case

were pending in the district court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

72, Sec. 3, eff. May 17, 2005.

Sec. 24.208. 106TH JUDICIAL DISTRICT (DAWSON, GAINES, GARZA, AND

LYNN COUNTIES). (a) The 106th Judicial District is composed of

Dawson, Gaines, Garza, and Lynn counties.

(b) The terms of the 106th District Court begin:

(1) in Dawson County on the third Monday in February and the

second Monday in September;

(2) in Gaines County on the first Mondays in April and October;

(3) in Garza County on the first Monday in March and the fourth

Monday in September; and

(4) in Lynn County on the first Monday in February and the third

Monday in September.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.209. 107TH JUDICIAL DISTRICT (CAMERON COUNTY). (a) The

107th Judicial District is composed of Cameron County. The court

shall give preference to criminal cases.

(b) The terms of the 107th District Court begin on the first

Mondays in January and July.

(c) Section 24.205, relating to the 103rd District Court,

contains provisions applicable to both that court and the 107th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

1352, Sec. 5(b), eff. September 1, 2005.

Sec. 24.210. 108TH JUDICIAL DISTRICT (POTTER COUNTY). (a) The

108th Judicial District is composed of Potter County.

(b) The terms of the 108th District Court begin on the first

Mondays in January, May, and September.

(c) Section 24.149, relating to the 47th District Court,

contains provisions applicable to both that court and the 108th

District Court in Potter County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.211. 109TH JUDICIAL DISTRICT (ANDREWS, CRANE, AND

WINKLER COUNTIES). (a) The 109th Judicial District is composed

of Andrews, Crane, and Winkler counties.

(b) The terms of the 109th District Court begin:

(1) in Andrews County on the second Monday in January and the

first Monday in July;

(2) in Crane County on the first Mondays in February and August;

and

(3) in Winkler County on the first Monday in March and the

second Monday in September.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.212. 110TH JUDICIAL DISTRICT (BRISCOE, DICKENS, FLOYD,

AND MOTLEY COUNTIES). (a) The 110th Judicial District is

composed of Briscoe, Dickens, Floyd, and Motley counties.

(b) The terms of the 110th District Court begin in each county

on the first Mondays in January and July.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 1, eff. September 1, 2009.

Sec. 24.213. 111TH JUDICIAL DISTRICT (WEBB COUNTY). (a) The

111th Judicial District is composed of Webb County.

(b) The terms of the 111th District Court begin on the first

Mondays in January, March, May, July, September, and November.

(c) The judge of the 111th District Court may not impanel grand

juries unless he considers it necessary.

(d) Section 24.151, relating to the 49th District Court,

contains provisions applicable to both that court and the 111th

District Court in Webb County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.214. 112TH JUDICIAL DISTRICT (CROCKETT, PECOS, REAGAN,

SUTTON, AND UPTON COUNTIES). (a) The 112th Judicial District is

composed of Crockett, Pecos, Reagan, Sutton, and Upton counties.

(b) The terms of the 112th District Court begin:

(1) in Crockett County on the first Monday in April and the

third Monday in September;

(2) in Pecos County on the first Mondays in May and November;

(3) in Reagan County on the first Mondays in March and October;

(4) in Sutton County on the third Monday in March and the first

Monday in September; and

(5) in Upton County on the first Monday in February and the

second Monday in June.

(c) Section 24.185, relating to the 83rd District Court,

contains provisions applicable to both that court and the 112th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

220, Sec. 1, eff. September 1, 2005.

Sec. 24.215. 113TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

113th Judicial District is composed of Harris County.

(b) Section 24.112, relating to the 11th District Court,

contains provisions applicable to both that court and the 113th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.216. 114TH JUDICIAL DISTRICT (SMITH COUNTY). (a) The

114th Judicial District is composed of Smith County.

(b) The terms of the 114th District Court begin on the first

Mondays in January and July.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 1337, Sec. 12, eff. Sept. 1,

1999.

Sec. 24.217. 115TH JUDICIAL DISTRICT (MARION AND UPSHUR

COUNTIES). (a) The 115th Judicial District is composed of

Marion and Upshur counties.

(b) In addition to other jurisdiction provided by law, the 115th

District Court has the civil and criminal jurisdiction of a

county court in Marion County. The County Court of Marion County

has concurrent jurisdiction to receive guilty pleas in

misdemeanor cases. Matters within the courts' concurrent

jurisdiction may be filed in either court and may be transferred

between the district court and county court.

(c) The 115th District Court has concurrent jurisdiction with

the 276th District Court in Marion County. The judges of the

courts may transfer any case on their dockets in Marion County

with the consent of the judge to which the case is transferred.

Each judge may sit in the other court to hear a case without

transferring the case.

(d) All writs and processes issued and bonds and recognizances

made in transferred cases are returnable to the court to which

transferred, as if originally issued there.

(e) The terms of the 115th District Court begin:

(1) in Marion County on the first Mondays in March and

September; and

(2) in Upshur County on the first Mondays in January and June.

(f) The court terms continue until and including the Saturday

immediately before the Monday on which the next term will

convene.

(g) The officers serving the 276th District Court in Marion

County shall also serve the 115th District Court in Marion

County.

(h) In addition to other jurisdiction provided by law, the

district court having jurisdiction in Upshur County has the civil

and criminal jurisdiction, other than probate jurisdiction, of a

county court. All civil and criminal matters within the

concurrent jurisdiction of the county and district courts must be

filed with the county clerk in the county court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.12(a), eff.

Sept. 1, 1987.

Sec. 24.218. 116TH JUDICIAL DISTRICT (DALLAS COUNTY). (a) The

116th Judicial District is composed of Dallas County.

(b) The terms of the 116th District Court begin on the first

Mondays in January, April, July, and October.

(c) Section 24.115, relating to the 14th District Court,

contains provisions applicable to both that court and the 116th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.219. 117TH JUDICIAL DISTRICT (NUECES COUNTY). (a) The

117th Judicial District is composed of Nueces County.

(b) The terms of the 117th District Court begin on the first

Mondays in January and July. The terms are designated the

January-July and July-January terms.

(c) Section 24.130, relating to the 28th District Court,

contains provisions applicable to both that court and the 117th

District Court.

(d) In addition to other jurisdiction provided by law, the 117th

District Court has concurrent jurisdiction with the county courts

at law in Nueces County to receive a guilty plea in a misdemeanor

case pending in a county court at law in Nueces County and

dispose of the case, regardless of whether the case is

transferred to the district court. The judgment, order, or

action of the district court is valid and binding as if the case

were pending in the district court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

72, Sec. 4, eff. May 17, 2005.

Sec. 24.220. 118TH JUDICIAL DISTRICT (GLASSCOCK, HOWARD, AND

MARTIN COUNTIES). (a) The 118th Judicial District is composed

of Glasscock, Howard, and Martin counties.

(b) In addition to other jurisdiction provided by law, each

district court in Glasscock County has the civil jurisdiction of

a county court.

(c) The terms of the 118th District Court begin:

(1) in Glasscock County on the first Mondays in February and

September;

(2) in Howard County on the fourth Mondays in January, June,

August, and October; and

(3) in Martin County on the first Mondays in January, June, and

October.

(d) The judges of the 70th and 118th district courts may take a

vacation and not attend court for six weeks in each year. The

judges, by agreement, shall take their vacations alternately so

that a judge is present in one of the courts at all times.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.221. 119TH JUDICIAL DISTRICT (CONCHO, RUNNELS, AND TOM

GREEN COUNTIES). (a) The 119th Judicial District is composed of

Concho, Runnels, and Tom Green counties.

(b) The terms of the 119th District Court begin:

(1) in Concho County on the first Mondays in February and July;

(2) in Runnels County on the first Mondays in March and October;

and

(3) in Tom Green County on the first Mondays in April and

November.

(c) Section 24.153, relating to the 51st District Court,

contains provisions applicable to both that court and the 119th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.222. 120TH JUDICIAL DISTRICT (EL PASO COUNTY). (a) The

120th Judicial District is composed of El Paso County.

(b) The terms of the 120th District Court begin on the first

Mondays in January and July.

(c) The El Paso County sheriff or the sheriff's deputy shall

attend the court when required by law or by the judge.

(d) Section 24.136, relating to the 34th District Court,

contains provisions applicable to both that court and the 120th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.223. 121ST JUDICIAL DISTRICT (TERRY AND YOAKUM

COUNTIES). (a) The 121st Judicial District is composed of Terry

and Yoakum counties.

(b) The terms of the 121st District Court begin:

(1) in Terry County on the second Mondays in May and November;

and

(2) in Yoakum County on the second Mondays in June and December.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.224. 122ND JUDICIAL DISTRICT (GALVESTON COUNTY). (a)

The 122nd Judicial District is composed of Galveston County.

(b) The 122nd District Court has concurrent jurisdiction with

the 10th and 56th district courts.

(c) The terms of the 122nd District Court begin on the first

Mondays in January and July.

(d) Section 24.111, relating to the 10th District Court,

contains provisions applicable to both that court and the 122nd

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.225. 123RD JUDICIAL DISTRICT (PANOLA AND SHELBY

COUNTIES). (a) The 123rd Judicial District is composed of

Panola and Shelby counties.

(b) The terms of the 123rd District Court begin:

(1) in Panola County on the first Mondays in January, May, and

September; and

(2) in Shelby County on the first Mondays in March, July, and

November.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.226. 124TH JUDICIAL DISTRICT (GREGG COUNTY). (a) The

124th Judicial District is composed of Gregg County.

(b) The terms of the 124th District Court begin on the first

Mondays in January, March, May, July, September, and November.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.227. 125TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

125th Judicial District is composed of Harris County.

(b) Section 24.112, relating to the 11th District Court,

contains provisions applicable to both that court and the 125th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.228. 126TH JUDICIAL DISTRICT (TRAVIS COUNTY). (a) The

126th Judicial District is composed of Travis County.

(b) The terms of the 126th District Court begin on the first

Mondays in September and November and the third Mondays in

January, March, and June.

(c) Section 24.155, relating to the 53rd District Court,

contains provisions applicable to both that court and the 126th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.229. 127TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

127th Judicial District is composed of Harris County.

(b) Section 24.112, relating to the 11th District Court,

contains provisions applicable to both that court and the 127th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.230. 128TH JUDICIAL DISTRICT (ORANGE COUNTY). (a) The

128th Judicial District is composed of Orange County.

(b) The 128th and 163rd district courts have concurrent

jurisdiction in Orange County.

(c) The terms of the 128th District Court begin on the first

Mondays in January, May, and September.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.231. 129TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

129th Judicial District is composed of Harris County.

(b) Section 24.112, relating to the 11th District Court,

contains provisions applicable to both that court and the 129th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.232. 130TH JUDICIAL DISTRICT (MATAGORDA COUNTY). (a)

The 130th Judicial District is composed of Matagorda County.

(b) The terms of the 130th District Court begin on the first

Mondays in March and September and are designated as the

March-August and September-February terms.

(c) Section 24.124, relating to the 23rd District Court,

contains provisions applicable to both that court and the 130th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.233. 131ST JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

131st Judicial District is composed of Bexar County.

(b) Section 24.139, relating to the 37th District Court,

contains provisions applicable to both that court and the 131st

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.234. 132ND JUDICIAL DISTRICT (BORDEN AND SCURRY

COUNTIES). (a) The 132nd Judicial District is composed of

Borden and Scurry counties.

(b) The terms of the 132nd District Court begin:

(1) in Borden County on the first Mondays in January, March,

May, July, September, and November; and

(2) in Scurry County on the first Mondays in February, April,

June, August, October, and December.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.235. 133RD JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

133rd Judicial District is composed of Harris County.

(b) Section 24.112, relating to the 11th District Court,

contains provisions applicable to both that court and the 133rd

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.236. 134TH JUDICIAL DISTRICT (DALLAS COUNTY). (a) The

134th Judicial District is composed of Dallas County.

(b) The terms of the 134th District Court begin on the first

Mondays in January and July.

(c) Section 24.115, relating to the 14th District Court,

contains provisions applicable to both that court and the 134th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.237. 135TH JUDICIAL DISTRICT (CALHOUN, DEWITT, GOLIAD,

JACKSON, REFUGIO, AND VICTORIA COUNTIES). (a) The 135th

Judicial District is composed of Calhoun, DeWitt, Goliad,

Jackson, Refugio, and Victoria counties.

(b) The terms of the 135th District Court in each county of the

district begin on the first Mondays in January and July.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.238. 136TH JUDICIAL DISTRICT (JEFFERSON COUNTY). (a)

The 136th Judicial District is composed of Jefferson County.

(b) The terms of the 136th District Court begin on the first

Mondays in January and July. The terms are designated the

January-June and July-December terms.

(c) The Jefferson County sheriff or the sheriff's deputy shall

attend the court as required by law or by the judge.

(d) Section 24.160, relating to the 58th District Court,

contains provisions applicable to both that court and the 136th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.239. 137TH JUDICIAL DISTRICT (LUBBOCK COUNTY). (a) The

137th Judicial District is composed of Lubbock County.

(b) The terms of the 137th District Court begin on the first

Mondays in January and July.

(c) Section 24.174, relating to the 72nd District Court,

contains provisions applicable to both that court and the 137th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.240. 138TH JUDICIAL DISTRICT (CAMERON COUNTY). (a) The

138th Judicial District is composed of Cameron County. The court

shall give preference to criminal cases.

(b) The terms of the 138th District Court begin on the first

Mondays in March, July, and November.

(c) The judge of the 138th District Court shall impanel grand

juries at all times required by law.

(d) Section 24.205, relating to the 103rd District Court,

contains provisions applicable to both that court and the 138th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

1352, Sec. 5(c), eff. September 1, 2005.

Sec. 24.241. 139TH JUDICIAL DISTRICT (HIDALGO COUNTY). (a) The

139th Judicial District is composed of Hidalgo County.

(b) The terms of the 139th District Court begin on the first

Mondays in January and July.

(c) Section 24.194, relating to the 92nd District Court,

contains provisions applicable to both that court and the 139th

District Court.

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 541, Sec. 2(3),

eff. September 1, 2009.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

1352, Sec. 2(c), eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

541, Sec. 2(3), eff. September 1, 2009.

Sec. 24.242. 140TH JUDICIAL DISTRICT (LUBBOCK COUNTY). (a) The

140th Judicial District is composed of Lubbock County.

(b) The terms of the 140th District Court begin on the first

Mondays in January and July.

(c) Section 24.174, relating to the 72nd District Court,

contains provisions applicable to both that court and the 140th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.243. 142ND JUDICIAL DISTRICT (MIDLAND COUNTY). (a) The

142nd Judicial District is composed of Midland County.

(b) The terms of the 142nd District Court begin on the first

Mondays in January and July of each year.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 93, Sec. 1, eff. Jan. 1,

1996.

Sec. 24.244. 143RD JUDICIAL DISTRICT (LOVING, REEVES, AND WARD

COUNTIES). (a) The 143rd Judicial District is composed of

Loving, Reeves, and Ward counties.

(b) The terms of the 143rd District Court begin:

(1) in Loving County on the first Mondays in April and August

and the third Monday in December;

(2) in Reeves County on the first Monday in January and the

third Mondays in May, August, and October; and

(3) in Ward County on the third Monday in February, the first

Monday in June, the third Monday in September, and the first

Monday in December.

(c) The terms provided by Subsection (b) begin at 10 a.m. on the

first day of the term.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.245. 144TH JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

144th Judicial District is composed of Bexar County.

(b) Section 24.139, relating to the 37th District Court,

contains provisions applicable to both that court and the 144th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.246. 145TH JUDICIAL DISTRICT (NACOGDOCHES COUNTY). (a)

The 145th Judicial District is composed of Nacogdoches County.

(b) The terms of the 145th District Court begin on the first

Mondays in March and September.

(c) The judge may take a vacation and not attend court for four

weeks in each year.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.247. 146TH JUDICIAL DISTRICT (BELL COUNTY). (a) The

146th Judicial District is composed of Bell County.

(b) The terms of the 146th District Court begin on the first

Mondays in January, April, July, and October.

(c) Section 24.129, relating to the 27th District Court,

contains provisions applicable to both that court and the 146th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.248. 147TH JUDICIAL DISTRICT (TRAVIS COUNTY). (a) The

147th Judicial District is composed of Travis County. The court

shall give preference to criminal cases.

(b) The terms of the 147th District Court begin on the first

Mondays in January and July.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 85, Sec. 4, eff.

May 14, 2007.

(d) Section 24.155, relating to the 53rd District Court,

contains provisions applicable to both that court and the 147th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

85, Sec. 2, eff. May 14, 2007.

Acts 2007, 80th Leg., R.S., Ch.

85, Sec. 4, eff. May 14, 2007.

Sec. 24.249. 150TH JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

150th Judicial District is composed of Bexar County.

(b) Section 24.139, relating to the 37th District Court,

contains provisions applicable to both that court and the 150th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.250. 151ST JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

151st Judicial District is composed of Harris County.

(b) Section 24.112, relating to the 11th District Court,

contains provisions applicable to both that court and the 151st

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.251. 152ND JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

152nd Judicial District is composed of Harris County.

(b) Section 24.112, relating to the 11th District Court,

contains provisions applicable to both that court and the 152nd

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.252. 153RD JUDICIAL DISTRICT (TARRANT COUNTY). (a) The

153rd Judicial District is composed of Tarrant County.

(b) The terms of the 153rd District Court begin on the first

Mondays in February, May, August, and November.

(c) The Tarrant County sheriff or the sheriff's deputy shall

attend the court as required by law or by the judge.

(d) Section 24.118, relating to the 17th District Court,

contains provisions applicable to both that court and the 153rd

District Court.

(e) The 153rd District Court shall give preference to civil

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

580, Sec. 5, eff. June 19, 2009.

Sec. 24.253. 154TH JUDICIAL DISTRICT (LAMB COUNTY). (a) The

154th Judicial District is composed of Lamb County.

(b) The terms of the 154th District Court begin on the first

Mondays in January and July and are designated as the January and

July terms.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.254. 155TH JUDICIAL DISTRICT (AUSTIN, FAYETTE, AND

WALLER COUNTIES). (a) The 155th Judicial District is composed

of Austin, Fayette, and Waller counties.

(b) The terms of the 155th District Court begin:

(1) in Austin County on the first Mondays in April and November;

(2) in Fayette County on the first Mondays in February and

September; and

(3) in Waller County on the first Mondays in January and June.

(c) The sheriff of each county or the sheriff's deputy shall

attend the court as required by law or by the judge.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1342, Sec. 9(l),

eff. September 1, 2007.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 9(l), eff. September 1, 2007.

Sec. 24.255. 156TH JUDICIAL DISTRICT (ARANSAS, BEE, LIVE OAK,

MCMULLEN, AND SAN PATRICIO COUNTIES). (a) The 156th Judicial

District is composed of Aransas, Bee, Live Oak, McMullen, and San

Patricio counties.

(b) The terms of the 156th District Court in each county begin

on the first Mondays in January and July.

(c) Section 24.138, relating to the 36th District Court,

contains provisions applicable to both that court and the 156th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.256. 157TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

157th Judicial District is composed of Harris County.

(b) Section 24.112, relating to the 11th District Court,

contains provisions applicable to both that court and the 157th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.257. 160TH JUDICIAL DISTRICT (DALLAS COUNTY). (a) The

160th Judicial District is composed of Dallas County.

(b) The terms of the 160th District Court begin on the first

Mondays in January and July.

(c) Section 24.115, relating to the 14th District Court,

contains provisions applicable to both that court and the 160th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.258. 161ST JUDICIAL DISTRICT (ECTOR COUNTY). (a) The

161st Judicial District is composed of Ector County.

(b) The 161st District Court has concurrent jurisdiction with

the other district courts in Ector County.

(c) The terms of the 161st District Court begin on the first

Mondays in January and July.

(d) The Ector County sheriff or the sheriff's deputy shall

attend the court as required by law or by the judge.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 880, Sec. 2, eff. Aug. 31,

1987.

Sec. 24.259. 162ND JUDICIAL DISTRICT (DALLAS COUNTY). (a) The

162nd Judicial District is composed of Dallas County.

(b) The terms of the 162nd District Court begin on the first

Mondays in January and July.

(c) Section 24.115, relating to the 14th District Court,

contains provisions applicable to both that court and the 162nd

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.260. 163RD JUDICIAL DISTRICT (ORANGE COUNTY). (a) The

163rd Judicial District is composed of Orange County.

(b) The terms of the 163rd District Court begin on the first

Mondays in January, May, and September.

(c) The Orange County sheriff or the sheriff's deputy shall

attend the court as required by law or by the judge.

(d) Section 24.230, relating to the 128th District Court,

contains provisions applicable to both that court and the 163rd

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.261. 164TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

164th Judicial District is composed of Harris County.

(b) Section 24.112, relating to the 11th District Court,

contains provisions applicable to both that court and the 164th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.262. 165TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

165th Judicial District is composed of Harris County.

(b) Section 24.112, relating to the 11th District Court,

contains provisions applicable to both that court and the 165th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.263. 166TH JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

166th Judicial District is composed of Bexar County.

(b) Section 24.139, relating to the 37th District Court,

contains provisions applicable to both that court and the 166th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.264. 167TH JUDICIAL DISTRICT (TRAVIS COUNTY). (a) The

167th Judicial District is composed of Travis County.

(b) The terms of the 167th District Court begin on the first

Mondays in January and July.

(c) Section 24.155, relating to the 53rd District Court,

contains provisions applicable to both that court and the 167th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

85, Sec. 3, eff. May 14, 2007.

Sec. 24.265. 170TH JUDICIAL DISTRICT (MCLENNAN COUNTY). (a)

The 170th Judicial District is composed of McLennan County.

(a-1) The 170th District Court has concurrent jurisdiction with

the county court and the statutory county courts of McLennan

County in misdemeanor cases as well as the jurisdiction

prescribed by general law for district courts.

(b) The terms of the 170th District Court begin on the second

Mondays in February, April, June, August, October, and December.

(c) Section 24.120, relating to the 19th District Court,

contains provisions applicable to both that court and the 170th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

848, Sec. 4, eff. September 1, 2009.

Sec. 24.266. 171ST JUDICIAL DISTRICT (EL PASO COUNTY). (a) The

171st Judicial District is composed of El Paso County.

(b) The terms of the 171st District Court begin on the first

Mondays in January and July.

(c) Section 24.136, relating to the 34th District Court,

contains provisions applicable to both that court and the 171st

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.267. 174TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

174th Judicial District is composed of Harris County.

(b) Subsections (c), (e), and (f) apply to the 174th, 176th,

177th, 178th, and 179th district courts.

(c) Each of the district courts has concurrent jurisdiction with

the other district courts in Harris County.

(d) The terms of the 174th District Court begin on the first

Mondays in February, May, August, and November.

(e) The judges of the district courts shall, by agreement among

themselves, take their vacations alternately so that there are at

all times at least six district court judges in the county.

(f) The Harris County sheriff or the sheriff's deputy shall

attend the courts as required by law or by the judges.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.268. 175TH JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

175th Judicial District is composed of Bexar County.

(b) Section 24.139, relating to the 37th District Court,

contains provisions applicable to both that court and the 175th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.269. 176TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

176th Judicial District is composed of Harris County.

(b) The terms of the 176th District Court begin on the first

Mondays in February, May, August, and November.

(c) Section 24.267, relating to the 174th District Court,

contains provisions applicable to both that court and the 176th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.270. 177TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

177th Judicial District is composed of Harris County.

(b) The terms of the 177th District Court begin on the first

Mondays in February, May, August, and November.

(c) Section 24.267, relating to the 174th District Court,

contains provisions applicable to both that court and the 177th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.271. 178TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

178th Judicial District is composed of Harris County.

(b) The terms of the 178th District Court begin on the first

Mondays in February, May, August, and November.

(c) Section 24.267, relating to the 174th District Court,

contains provisions applicable to both that court and the 178th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.272. 179TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

179th Judicial District is composed of Harris County.

(b) The terms of the 179th District Court begin on the first

Mondays in February, May, August, and November.

(c) Section 24.267, relating to the 174th District Court,

contains provisions applicable to both that court and the 179th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.273. 180TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

180th Judicial District is composed of Harris County.

(b) The 180th District Court has concurrent jurisdiction with

the other district courts in Harris County.

(c) The terms of the 180th District Court begin on the first

Mondays in February, May, August, and November. Each term

continues until the court has disposed of the business for that

term.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.274. 186TH JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

186th Judicial District is composed of Bexar County.

(b) Section 24.139, relating to the 37th District Court,

contains provisions applicable to both that court and the 186th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.275. 216TH JUDICIAL DISTRICT (BANDERA, GILLESPIE,

KENDALL, AND KERR COUNTIES). (a) The 216th Judicial District is

composed of Bandera, Gillespie, Kendall, and Kerr counties.

(b) The terms of the 216th District Court begin:

(1) in Bandera County on the first Mondays in February and

September;

(2) in Gillespie County on the second Mondays in April and

November;

(3) in Kendall County on the fourth Mondays in February and

September; and

(4) in Kerr County on the first Mondays in January and June.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.276. 229TH JUDICIAL DISTRICT (DUVAL, JIM HOGG, AND STARR

COUNTIES). (a) The 229th Judicial District is composed of

Duval, Jim Hogg, and Starr counties.

(b) The terms of the 229th District Court begin:

(1) in Duval County on the first Mondays in February and August;

(2) in Jim Hogg County on the first Mondays in June and

December; and

(3) in Starr County on the first Mondays in April and October.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER C. JUDICIAL DISTRICTS ACT OF 1969

Sec. 24.301. APPLICATION OF SUBCHAPTER. Except as otherwise

indicated by the context, this subchapter applies only to

judicial districts listed in this subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.302. TERMS OF COURT. Each district court holds in each

county within its jurisdiction terms that commence on the first

Mondays in January and July of each year.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.303. TRANSFER OF CASES; EXCHANGE OF BENCHES. (a) In

any county in which there are two or more district courts, the

judges of those courts may, in their discretion, either in

termtime or vacation, on motion of any party or on agreement of

the parties, or on their own motion, transfer any civil or

criminal case or proceeding on their dockets to the docket of one

of those other district courts. The judges of those courts may,

in their discretion, exchange benches or districts from time to

time.

(b) If a judge of one of the courts is disqualified, he shall

transfer the case or proceeding from his court to one of the

other courts, and any of the judges may in his own courtroom try

and determine any case or proceeding pending in any of the other

courts without having the case transferred, or may sit in any of

the other courts and hear and determine any case or proceeding

pending in one of those courts. Each judgment and order shall be

entered in the minutes of the court in which the case is pending,

and two or more judges may try different cases in the same court

at the same time and each may occupy his own courtroom or the

room of any other court.

(c) In case of absence, sickness, or disqualification of any of

the judges, any other of the judges may hold court for him. Any

of the judges may hear and determine any part or question of any

case or proceeding pending in any of the courts, and any other of

the judges may complete the hearing and render judgment in the

case or proceeding. Any of the judges may hear and determine

motions, petitions for injunction, applications for appointment

of receivers, interventions, pleas of privilege, pleas in

abatement, and all dilatory pleas, motions for new trials, and

all preliminary matters, questions, and proceedings, and may

enter judgment or order on them in the court in which the case or

proceeding is pending without transferring the case or

proceeding. The judge in whose court the matter is pending may

proceed to hear, complete, and determine that matter or all or

any part of any other matter and render a final judgment. Any of

the judges of the courts may issue restraining orders and

injunctions returnable to any of the other courts.

(d) This section does not limit the powers of the judge when

acting for any other judge by exchange of benches or otherwise.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.304. FILING AND DOCKETING CASES. In a county in which

there are two or more district courts, the judges of the courts

may adopt rules governing the filing and numbering of cases, the

assignment of cases for trial, and the distribution of the work

of the courts as in their discretion they consider necessary or

desirable for the orderly dispatch of the business of the courts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.305. PROCESS; BONDS. (a) When a case is transferred

from one court to another, all process and writs issued from the

transferring court are returnable to the court to which the case

is transferred as if originally issued by that court.

(b) The obligees in all bonds and recognizances taken in and for

a court from which a case is transferred, and all witnesses

summoned to appear in a district court from which a case is

transferred, are required to appear before the district court to

which the case is transferred as if originally issued by that

court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.306. JUVENILE BOARDS. The district judge of any

district listed in this subchapter is a member of the juvenile

board in each county within his district in which a juvenile

board exists.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.307. SUPPLEMENTAL COMPENSATION. (a) The judge receives

the same amount of supplemental compensation for his services on

the juvenile board as is received by other judges on the board.

(b) Unless otherwise provided by this subchapter, the judge

receives the same amount in other supplemental compensation from

the county as the other district judges in the county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.308. COURT OFFICERS. The prosecuting attorney, the

sheriff, the district clerk, the bailiffs, and the other officers

serving the other district courts of the county shall serve in

their respective capacities for the courts listed in this

subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.309. JURISDICTION. Each court listed in this subchapter

has the jurisdiction provided by the constitution and the general

laws of this state for district courts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.310. SPECIAL DISTRICT COURTS. Each court listed in this

subchapter that is directed to give preference to specific

matters or types of cases shall participate in all matters

relating to juries, grand juries, indictments, and docketing of

cases in the same manner as the existing district courts that are

similarly directed within that county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.311. APPOINTMENT OF INITIAL JUDGE. When a judicial

district is created by amendment to this subchapter, the governor

shall appoint a qualified person to the office of district judge.

The appointee serves until the next succeeding general election.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.312. GRAND AND PETIT JURORS. All grand and petit jurors

selected in a county before the creation of a district court

under this subchapter are considered to be lawfully selected for

the district court created for the county by this subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.313. CASES TRANSFERRED. Except as otherwise provided by

this subchapter, when an amendment to this subchapter transfers a

county from one judicial district to another, or creates a new

judicial district within a county and removes the county from one

or more existing judicial districts, all cases and proceedings

pending in the district courts of that county are transferred by

operation of law to the new judicial district or the judicial

district to which the county is transferred. The judges of the

district courts affected shall sign the proper orders in

connection with the transfer.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.314. PROCESS AND WRITS REMAIN VALID. (a) If an

amendment to this subchapter transfers a county to a different

judicial district, creates a new judicial district within the

county and removes the county from one or more existing judicial

districts, or prescribes a different time or place for the court

to hold terms of court, all process and writs issued from that

court before the effective date of the amendment are returnable

to the court as provided by this subsection. All process and

writs issued from that court and made returnable to the court as

constituted at the time of issuance are returnable to the

district court for that county as the court is constituted under

this subchapter at the time the court directs but not at a time

earlier than originally returnable. The writs and process are

legal and valid as if they had been made returnable to the court

as constituted under this subchapter.

(b) All grand and petit jurors lawfully selected in a county

before the effective date of an amendment to this subchapter are

lawfully selected for the district court for that county as

constituted under this subchapter.

(c) The obligees in all appearance bonds and recognizances taken

in and for a district court of a county before the effective date

of an amendment to this subchapter, and all witnesses summoned to

appear before that district court under laws existing before the

effective date of an amendment to this subchapter, are required

to appear at the district court for that county as constituted

under this subchapter at the time that court directs but not at a

time earlier than originally required.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.351. JUDICIAL DISTRICT 1-A (JASPER, NEWTON, AND TYLER

COUNTIES). (a) Judicial District 1-A is composed of Jasper,

Newton, and Tyler counties.

(b) The jurisdiction of the court of Judicial District 1-A is

concurrent with the jurisdiction of the other district courts in

Jasper, Newton, and Tyler counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.352. 141ST JUDICIAL DISTRICT (TARRANT COUNTY). (a) The

141st Judicial District is composed of Tarrant County.

(b) The 141st District Court shall give preference to civil

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

580, Sec. 6, eff. June 19, 2009.

Sec. 24.353. 148TH JUDICIAL DISTRICT (NUECES COUNTY). (a) The

148th Judicial District is composed of Nueces County.

(b) The 148th District Court shall give first preference to

family law matters and second preference to criminal cases.

(c) In addition to other jurisdiction provided by law, the 148th

District Court has concurrent jurisdiction with the county courts

at law in Nueces County to receive a guilty plea in a misdemeanor

case pending in a county court at law in Nueces County and

dispose of the case, regardless of whether the case is

transferred to the district court. The judgment, order, or

action of the district court is valid and binding as if the case

were pending in the district court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

72, Sec. 5, eff. May 17, 2005.

Sec. 24.354. 149TH JUDICIAL DISTRICT (BRAZORIA COUNTY). The

149th Judicial District is composed of Brazoria County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.355. 158TH JUDICIAL DISTRICT (DENTON COUNTY). The 158th

Judicial District is composed of Denton County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.356. 159TH JUDICIAL DISTRICT (ANGELINA COUNTY). The

159th Judicial District is composed of Angelina County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.357. 168TH JUDICIAL DISTRICT (EL PASO COUNTY). (a) The

168th Judicial District is composed of El Paso County.

(b) Section 24.136, relating to the 34th District Court,

contains provisions applicable to both that court and the 168th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.358. 169TH JUDICIAL DISTRICT (BELL COUNTY). (a) The

169th Judicial District is composed of Bell County.

(b) The terms of the 169th District Court begin on the first

Mondays in January, April, July, and October.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.359. 172ND JUDICIAL DISTRICT (JEFFERSON COUNTY). The

172nd Judicial District is composed of Jefferson County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.360. 173RD JUDICIAL DISTRICT (HENDERSON COUNTY). The

173rd Judicial District is composed of Henderson County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.361. 181ST JUDICIAL DISTRICT (POTTER AND RANDALL

COUNTIES). (a) The 181st Judicial District is composed of

Potter and Randall counties.

(b) The 181st District Court may hear and determine, in any

county in the district convenient for the court, all preliminary

or interlocutory matters in which a jury may not be demanded, in

any case pending in any county in the district regardless of

whether the case was filed in the county in which the hearing is

held. Unless there is an objection filed by a party to the suit,

the 181st District Court may hear, in any county in the district

convenient for the court, any nonjury case pending in any county

in the district, including divorces, adoptions, default

judgments, and matters in which citation was by publication,

regardless of whether the case was filed in the county in which

the hearing is held.

(c) Section 24.149, relating to the 47th District Court,

contains provisions applicable to both that court and the 181st

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.362. 182ND JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

182nd Judicial District is composed of Harris County.

(b) The 182nd District Court shall give preference to criminal

cases.

(c) The terms of the 182nd District Court begin on the first

Mondays in February, May, August, and November. Each term

continues until the court has disposed of the business for that

term.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.363. 183RD JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

183rd Judicial District is composed of Harris County.

(b) The 183rd District Court shall give preference to criminal

cases.

(c) The terms of the 183rd District Court begin on the first

Mondays in February, May, August, and November. Each term

continues until the court has disposed of the business for that

term.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.364. 184TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

184th Judicial District is composed of Harris County.

(b) The 184th District Court shall give preference to criminal

cases.

(c) The terms of the 184th District Court begin on the first

Mondays in February, May, August, and November. Each term

continues until the court has disposed of the business for that

term.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.365. 185TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

185th Judicial District is composed of Harris County.

(b) The 185th District Court shall give preference to criminal

cases.

(c) The terms of the 185th District Court begin on the first

Mondays in February, May, August, and November. Each term

continues until the court has disposed of the business for that

term.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.366. 187TH JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

187th Judicial District is composed of Bexar County.

(b) The 187th District Court shall give preference to criminal

cases.

(c) Repealed by Acts 1997, 74th Leg., ch. 497, Sec. 3, eff.

Sept. 1, 1997.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 497, Sec. 3, eff. Sept. 1,

1997.

Sec. 24.367. 188TH JUDICIAL DISTRICT (GREGG COUNTY). The 188th

Judicial District is composed of Gregg County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.368. 189TH JUDICIAL DISTRICT (HARRIS COUNTY). The 189th

Judicial District is composed of Harris County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.369. 190TH JUDICIAL DISTRICT (HARRIS COUNTY). The 190th

Judicial District is composed of Harris County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.370. 191ST JUDICIAL DISTRICT (DALLAS COUNTY). The 191st

Judicial District is composed of Dallas County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.371. 192ND JUDICIAL DISTRICT (DALLAS COUNTY). The 192nd

Judicial District is composed of Dallas County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.372. 193RD JUDICIAL DISTRICT (DALLAS COUNTY). The 193rd

Judicial District is composed of Dallas County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.373. 194TH JUDICIAL DISTRICT (DALLAS COUNTY). (a) The

194th Judicial District is composed of Dallas County.

(b) The 194th District Court shall give preference to criminal

cases.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.374. 195TH JUDICIAL DISTRICT (DALLAS COUNTY). (a) The

195th Judicial District is composed of Dallas County.

(b) The 195th District Court shall give preference to criminal

cases.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.375. 196TH JUDICIAL DISTRICT (HUNT COUNTY). The 196th

Judicial District is composed of Hunt County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.376. 197TH JUDICIAL DISTRICT (CAMERON AND WILLACY

COUNTIES). (a) The 197th Judicial District is composed of

Cameron and Willacy counties.

(b) The 197th District Court shall give preference to criminal

cases.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.377. 198TH JUDICIAL DISTRICT (KERR, KIMBLE, MCCULLOCH,

MASON, AND MENARD COUNTIES). (a) The 198th Judicial District is

composed of Kerr, Kimble, McCulloch, Mason, and Menard counties.

(b) The judge of the 198th District Court may select jury

commissioners and impanel grand juries in each county. The judge

of the 198th District Court may alternate the drawing of grand

juries with the judge of any other district court in each county

within his district and may order grand and petit juries to be

drawn for any term of his court as in his judgment is necessary,

by an order entered in the minutes of the court. Indictments

within each county may be returned to either court within that

county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 623, Sec. 2, eff. Sept. 1,

1999.

Sec. 24.378. 199TH JUDICIAL DISTRICT (COLLIN COUNTY). The 199th

Judicial District is composed of Collin County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.379. 200TH JUDICIAL DISTRICT (TRAVIS COUNTY). The 200th

Judicial District is composed of Travis County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.380. 201ST JUDICIAL DISTRICT (TRAVIS COUNTY). The 201st

Judicial District is composed of Travis County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.381. 202ND JUDICIAL DISTRICT (BOWIE COUNTY). (a) The

202nd Judicial District is composed of Bowie County.

(b) The 202nd District Court shall give preference to criminal

cases.

(c) The jurisdiction of the 202nd District Court in Bowie County

is concurrent and coextensive with the 5th and 102nd district

courts.

(d) The terms of the 202nd District Court begin on the first

Mondays in January and July. During each term of court in Bowie

County, the court may sit in Texarkana to try, hear, and

determine any civil nonjury case, may hear and determine motions,

agreements, and other nonjury civil matters that come before the

court, and may hear and determine any criminal nonjury matters,

including pleas of guilty, both felony and misdemeanor, when a

jury has been waived. This subsection does not limit the court's

power to hear those matters in Boston.

(e) The clerk of the district court of Bowie County serves as

the clerk of the 202nd District Court. The district clerk of

Bowie County or his deputy shall serve the court when it is

sitting in Texarkana and may transfer all necessary books,

minutes, and records to Texarkana while the court is in session

there, and may transfer all necessary books, minutes, records,

and papers from Texarkana to Boston at the end of each session in

Texarkana.

(f) The sheriff of Bowie County or his deputy shall attend the

court while it is sitting in Texarkana and shall perform the

duties required by law or under the order of the court.

(g) Section 24.105, relating to the 5th District Court, contains

provisions applicable to both that court and the 202nd District

Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 1012, Sec. 3, eff. Sept. 1,

1997.

Sec. 24.382. 203RD JUDICIAL DISTRICT (DALLAS COUNTY). (a) The

203rd Judicial District is composed of Dallas County.

(b) The 203rd District Court shall give preference to criminal

cases.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.383. 204TH JUDICIAL DISTRICT (DALLAS COUNTY). (a) The

204th Judicial District is composed of Dallas County.

(b) The 204th District Court shall give preference to criminal

cases.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.384. 205TH JUDICIAL DISTRICT (CULBERSON, EL PASO, AND

HUDSPETH COUNTIES). (a) The 205th Judicial District is composed

of Culberson, El Paso, and Hudspeth counties.

(b) The 205th District Court shall give preference to criminal

cases.

(c) Section 24.136, relating to the 34th District Court,

contains provisions applicable to both that court and the 205th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.385. 206TH JUDICIAL DISTRICT (HIDALGO COUNTY). (a) The

206th Judicial District is composed of Hidalgo County.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 541, Sec. 2(4),

eff. September 1, 2009.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

1352, Sec. 2(d), eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

541, Sec. 2(4), eff. September 1, 2009.

Sec. 24.386. 207TH JUDICIAL DISTRICT (CALDWELL, COMAL, AND HAYS

COUNTIES). (a) The 207th Judicial District is composed of

Caldwell, Comal, and Hays counties.

(b) The 207th District Court has the same jurisdiction in Comal

County as the 22nd District Court has in Comal County and shall

give preference to criminal cases in Caldwell, Comal, and Hays

counties.

(c) Repealed by Acts 2003, 78th Leg., ch. 26, Sec. 2, eff. Sept.

1, 2003.

(d) The terms of the 207th District Court begin:

(1) in Hays County on the first Mondays in February and August;

(2) in Caldwell County on the first Mondays in March and

September; and

(3) in Comal County on the first Mondays in January and July.

(e) Section 24.123, relating to the 22nd District Court,

contains provisions applicable to both that court and the 207th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., ch. 26, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1352, Sec. 3(a), eff. September 1, 2005.

Sec. 24.387. 208TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

208th Judicial District is composed of Harris County.

(b) The 208th District Court shall give preference to criminal

cases.

(c) The terms of the 208th District Court begin on the first

Mondays in February, May, August, and November. Each term

continues until the court has disposed of the business for that

term.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.388. 209TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

209th Judicial District is composed of Harris County.

(b) The 209th District Court shall give preference to criminal

cases.

(c) The terms of the 209th District Court begin on the first

Mondays in February, May, August, and November. Each term

continues until the court has disposed of the business for that

term.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.389. 210TH JUDICIAL DISTRICT (EL PASO COUNTY). (a) The

210th Judicial District is composed of El Paso County.

(b) Section 24.136, relating to the 34th District Court,

contains provisions applicable to both that court and the 210th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 704, Sec. 19, eff. Sept. 1,

1995.

Sec. 24.390. 211TH JUDICIAL DISTRICT (DENTON COUNTY). The 211th

Judicial District is composed of Denton County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.391. 212TH JUDICIAL DISTRICT (GALVESTON COUNTY). (a)

The 212th Judicial District is composed of Galveston County.

(b) Section 24.111, relating to the 10th District Court,

contains provisions applicable to both that court and the 212th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.392. 213TH JUDICIAL DISTRICT (TARRANT COUNTY). (a) The

213th Judicial District is composed of Tarrant County.

(b) The terms of the 213th District Court begin on the first

Mondays in January, April, July, and October.

(c) In addition to other jurisdiction provided by law, the 213th

District Court has concurrent original jurisdiction with the

county criminal courts in Tarrant County over misdemeanor cases.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., ch. 21, Sec. 1, eff. Sept. 1,

2003.

Sec. 24.393. 214TH JUDICIAL DISTRICT (NUECES COUNTY). (a) The

214th Judicial District is composed of Nueces County.

(b) The 214th District Court shall give preference to criminal

cases.

(c) In addition to other jurisdiction provided by law, the 214th

District Court has concurrent jurisdiction with the county courts

at law in Nueces County to receive a guilty plea in a misdemeanor

case pending in a county court at law in Nueces County and

dispose of the case, regardless of whether the case is

transferred to the district court. The judgment, order, or

action of the district court is valid and binding as if the case

were pending in the district court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

72, Sec. 6, eff. May 17, 2005.

Sec. 24.394. 215TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

215th Judicial District is composed of Harris County.

(b) The 215th District Court shall give preference to civil

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.395. 217TH JUDICIAL DISTRICT (ANGELINA COUNTY). The

217th Judicial District is composed of Angelina County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.396. 218TH JUDICIAL DISTRICT (ATASCOSA, FRIO, KARNES,

LASALLE, AND WILSON COUNTIES). (a) The 218th Judicial District

is composed of Atascosa, Frio, Karnes, LaSalle, and Wilson

counties.

(b) The judge of the 218th District Court may select grand jury

commissioners and impanel grand juries in each county in the

district but is not required to impanel a grand jury in any

county except when he considers it necessary. The judge may

alternate the impaneling of grand juries in each county with the

judge of any other district court in that county, or the judges

may by agreement determine which one of the courts will impanel

the grand juries. Indictments within each county may be returned

to any district court within that county. All grand and petit

juries drawn for one district court in each county are

interchangeable with any other district court in that county as

if the jury had been drawn for the court in which it is used.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.397. 219TH JUDICIAL DISTRICT (COLLIN COUNTY). The 219th

Judicial District is composed of Collin County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.398. 220TH JUDICIAL DISTRICT (BOSQUE, COMANCHE, AND

HAMILTON COUNTIES). The 220th Judicial District is composed of

Bosque, Comanche, and Hamilton counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.399. 221ST JUDICIAL DISTRICT (MONTGOMERY COUNTY). The

221st Judicial District is composed of Montgomery County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.400. 222ND JUDICIAL DISTRICT (DEAF SMITH AND OLDHAM

COUNTIES). The 222nd Judicial District is composed of Deaf Smith

and Oldham counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.401. 223RD JUDICIAL DISTRICT (GRAY COUNTY). The 223rd

Judicial District is composed of Gray County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.402. 224TH JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

224th Judicial District is composed of Bexar County.

(b) The 224th District Court shall give preference to civil

cases.

(c) Section 24.139, relating to the 37th District Court,

contains provisions applicable to all the district courts in

Bexar County. To the extent that this subchapter is inconsistent

with those provisions, Section 24.139 prevails.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.403. 225TH JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

225th Judicial District is composed of Bexar County.

(b) The 225th District Court shall give preference to civil

cases and to cases and proceedings under Title 2 or 5, Family

Code.

(c) Section 24.139, relating to the 37th District Court,

contains provisions applicable to all the district courts in

Bexar County. To the extent that this subchapter is inconsistent

with those provisions, Section 24.139 prevails.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 507, Sec. 1, eff. Sept. 1,

1993; Acts 1997, 75th Leg., ch. 165, Sec. 7.25, eff. Sept. 1,

1997.

Sec. 24.404. 226TH JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

226th Judicial District is composed of Bexar County.

(b) The 226th District Court shall give preference to criminal

cases.

(c) Repealed by Acts 1997, 74th Leg., ch. 497, Sec. 3, eff.

Sept. 1, 1997.

(d) Section 24.139, relating to the 37th District Court,

contains provisions applicable to all the district courts in

Bexar County. To the extent that this subchapter is inconsistent

with those provisions, Section 24.139 prevails.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 497, Sec. 3, eff. Sept. 1,

1997.

Sec. 24.405. 227TH JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

227th Judicial District is composed of Bexar County.

(b) The 227th District Court shall give preference to criminal

cases.

(c) Repealed by Acts 1997, 74th Leg., ch. 497, Sec. 3, eff.

Sept. 1, 1997.

(d) Section 24.139, relating to the 37th District Court,

contains provisions applicable to all the district courts in

Bexar County. To the extent that this subchapter is inconsistent

with those provisions, Section 24.139 prevails.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 497, Sec. 3, eff. Sept. 1,

1997.

Sec. 24.406. 228TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

228th Judicial District is composed of Harris County.

(b) The 228th District Court shall give preference to criminal

cases.

(c) The terms of the 228th District Court begin on the first

Mondays in February, May, August, and November. Each term

continues until the court has disposed of the business for that

term.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.407. 230TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

230th Judicial District is composed of Harris County.

(b) The 230th District Court shall give preference to criminal

cases.

(c) The terms of the 230th District Court begin on the first

Mondays in February, May, August, and November. Each term

continues until the court has disposed of the business for that

term.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.408. 231ST JUDICIAL DISTRICT (TARRANT COUNTY). (a) The

231st Judicial District is composed of Tarrant County.

(b) The 231st District Court shall give preference to family law

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.409. 232ND JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

232nd Judicial District is composed of Harris County.

(b) The 232nd District Court shall give preference to criminal

cases.

(c) The terms of the 232nd District Court begin on the first

Mondays in February, May, August, and November. Each term

continues until the court has disposed of the business for that

term.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.410. 233RD JUDICIAL DISTRICT (TARRANT COUNTY). (a) The

233rd Judicial District is composed of Tarrant County.

(b) The 233rd District Court shall give preference to family law

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.411. 234TH JUDICIAL DISTRICT (HARRIS COUNTY). The 234th

Judicial District is composed of Harris County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.412. 235TH JUDICIAL DISTRICT (COOKE COUNTY). The 235th

Judicial District is composed of Cooke County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.413. 236TH JUDICIAL DISTRICT (TARRANT COUNTY). (a) The

236th Judicial District is composed of Tarrant County.

(b) The 236th District Court shall give preference to civil

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

580, Sec. 7, eff. June 19, 2009.

Sec. 24.414. 237TH JUDICIAL DISTRICT (LUBBOCK COUNTY). The

237th Judicial District is composed of Lubbock County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.415. 238TH JUDICIAL DISTRICT (MIDLAND COUNTY). The

238th Judicial District is composed of Midland County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.416. 239TH JUDICIAL DISTRICT (BRAZORIA COUNTY). The

239th Judicial District is composed of Brazoria County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.417. 240TH JUDICIAL DISTRICT (FORT BEND COUNTY). The

240th Judicial District is composed of Fort Bend County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.418. 241ST JUDICIAL DISTRICT (SMITH COUNTY). The 241st

Judicial District is composed of Smith County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.419. 242ND JUDICIAL DISTRICT (CASTRO, HALE, AND SWISHER

COUNTIES). The 242nd Judicial District is composed of Castro,

Hale, and Swisher counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.420. 243RD JUDICIAL DISTRICT (EL PASO COUNTY). (a) The

243rd Judicial District is composed of El Paso County.

(b) Section 24.136, relating to the 34th District Court,

contains provisions applicable to both that court and the 243rd

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.421. 244TH JUDICIAL DISTRICT (ECTOR COUNTY). The 244th

Judicial District is composed of Ector County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.422. 245TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

245th Judicial District is composed of Harris County.

(b) The 245th District Court shall give preference to family law

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.423. 246TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

246th Judicial District is composed of Harris County.

(b) The 246th District Court shall give preference to family law

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.424. 247TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

247th Judicial District is composed of Harris County.

(b) The 247th District Court shall give preference to family law

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.425. 248TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

248th Judicial District is composed of Harris County.

(b) The 248th District Court shall give preference to criminal

cases.

(c) The terms of the 248th District Court begin on the first

Mondays in February, May, August, and November. Each term

continues until the court has disposed of the business for that

term.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.426. 249TH JUDICIAL DISTRICT (JOHNSON AND SOMERVELL

COUNTIES). The 249th Judicial District is composed of Johnson

and Somervell counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.427. 250TH JUDICIAL DISTRICT (TRAVIS COUNTY). The 250th

Judicial District is composed of Travis County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.428. 251ST JUDICIAL DISTRICT (POTTER AND RANDALL

COUNTIES). (a) The 251st Judicial District is composed of

Potter and Randall counties.

(b) The 251st District Court may hear and determine, in any

county in the district convenient for the court, all preliminary

or interlocutory matters in which a jury may not be demanded, in

any case pending in any county in the district regardless of

whether the case was filed in the county in which the hearing is

held. Unless there is an objection filed by a party to the suit,

the 251st District Court may hear, in any county in the district

convenient for the court, any nonjury case pending in any county

in the district, including divorces, adoptions, default

judgments, and matters in which citation was by publication,

regardless of whether the case was filed in the county in which

the hearing is held.

(c) Section 24.149, relating to the 47th District Court,

contains provisions applicable to both that court and the 251st

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.429. 252ND JUDICIAL DISTRICT (JEFFERSON COUNTY). (a)

The 252nd Judicial District is composed of Jefferson County.

(b) The 252nd District Court shall give preference to criminal

cases.

(c) The terms of the 252nd District Court begin on the first

Mondays in January, April, July, and October. Each term continues

until the term ends by operation of law or the court has disposed

of the business for that term.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.430. 253RD JUDICIAL DISTRICT (CHAMBERS AND LIBERTY

COUNTIES). (a) The 253rd Judicial District is composed of

Chambers and Liberty counties.

(b) The terms of the 253rd District Court begin in Liberty

County on the first Mondays in April and October and in Chambers

County on the first Mondays in June and December.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.431. 254TH JUDICIAL DISTRICT (DALLAS COUNTY). (a) The

254th Judicial District is composed of Dallas County.

(b) The 254th District Court shall give preference to family law

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.432. 255TH JUDICIAL DISTRICT (DALLAS COUNTY). (a) The

255th Judicial District is composed of Dallas County.

(b) The 255th District Court shall give preference to family law

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.433. 256TH JUDICIAL DISTRICT (DALLAS COUNTY). (a) The

256th Judicial District is composed of Dallas County.

(b) The 256th District Court shall give preference to family law

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.434. 257TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

257th Judicial District is composed of Harris County.

(b) The 257th District Court shall give preference to family law

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.435. 258TH JUDICIAL DISTRICT (POLK, SAN JACINTO, AND

TRINITY COUNTIES). (a) The 258th Judicial District is composed

of Polk, San Jacinto, and Trinity counties.

(b) The 258th District Court has concurrent jurisdiction in Polk

County with the county court over all misdemeanor cases over

which the county court has jurisdiction under the constitution

and laws of this state. Cases in the concurrent misdemeanor

jurisdiction may be filed in either court, and all cases of

concurrent misdemeanor jurisdiction may be transferred between

the 258th District Court and the county court. A case may not be

transferred from one court to another without the consent of the

judge of the court to which it is transferred, and a case may not

be transferred unless it is within the jurisdiction of the court

to which it is transferred.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.436. 259TH JUDICIAL DISTRICT (JONES AND SHACKELFORD

COUNTIES). (a) The 259th Judicial District is composed of Jones

and Shackelford counties.

(b) In addition to the jurisdiction prescribed by the

constitution and general laws of the state for district courts,

the 259th District Court in Jones and Shackelford counties has

all original and appellate civil and criminal jurisdiction

normally exercised by county courts under the constitution and

general laws of this state.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.437. 260TH JUDICIAL DISTRICT (ORANGE COUNTY). The 260th

Judicial District is composed of Orange County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.438. 261ST JUDICIAL DISTRICT (TRAVIS COUNTY). The 261st

Judicial District is composed of Travis County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.439. 262ND JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

262nd Judicial District is composed of Harris County.

(b) The 262nd District Court shall give preference to criminal

cases.

(c) The terms of the 262nd District Court begin on the first

Mondays in February, May, August, and November. Each term

continues until the court has disposed of the business for that

term.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.440. 263RD JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

263rd Judicial District is composed of Harris County.

(b) The 263rd District Court shall give preference to criminal

cases.

(c) The terms of the 263rd District Court begin on the first

Mondays in February, May, August, and November. Each term

continues until the court has disposed of the business for that

term.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.441. 264TH JUDICIAL DISTRICT (BELL COUNTY). The 264th

Judicial District is composed of Bell County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.442. 265TH JUDICIAL DISTRICT (DALLAS COUNTY). (a) The

265th Judicial District is composed of Dallas County.

(b) The 265th District Court shall give preference to criminal

cases.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.443. 266TH JUDICIAL DISTRICT (ERATH COUNTY). The 266th

Judicial District is composed of Erath County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.444. 267TH JUDICIAL DISTRICT (CALHOUN, DEWITT, GOLIAD,

JACKSON, REFUGIO, AND VICTORIA COUNTIES). The 267th Judicial

District is composed of Calhoun, DeWitt, Goliad, Jackson,

Refugio, and Victoria counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.445. 268TH JUDICIAL DISTRICT (FORT BEND COUNTY). The

268th Judicial District is composed of Fort Bend County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.446. 269TH JUDICIAL DISTRICT (HARRIS COUNTY). The 269th

Judicial District is composed of Harris County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.447. 270TH JUDICIAL DISTRICT (HARRIS COUNTY). The 270th

Judicial District is composed of Harris County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.448. 271ST JUDICIAL DISTRICT (JACK AND WISE COUNTIES).

The 271st Judicial District is composed of Jack and Wise

counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.449. 272ND JUDICIAL DISTRICT (BRAZOS COUNTY). (a) The

272nd Judicial District is composed of Brazos County.

(b) The 272nd District Court has concurrent jurisdiction with

the statutory county courts of Brazos County in misdemeanor cases

as well as the jurisdiction prescribed by general law for

district courts.

(c) The terms of the 272nd District Court begin on the first

Mondays in April and October.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2001, 77th Leg., ch. 280, Sec. 2, eff. Sept. 1,

2001.

Sec. 24.450. 273RD JUDICIAL DISTRICT (SABINE, SAN AUGUSTINE, AND

SHELBY COUNTIES). (a) The 273rd Judicial District is composed

of Sabine, San Augustine, and Shelby counties.

(b) The jurisdiction of the 273rd District Court is concurrent

with the jurisdiction of the other district courts in Sabine, San

Augustine, and Shelby counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.451. 274TH JUDICIAL DISTRICT (COMAL, GUADALUPE, AND HAYS

COUNTIES). (a) The 274th Judicial District is composed of

Comal, Guadalupe, and Hays counties.

(b) The terms of the 274th District Court begin on the second

Tuesdays in February and August in Comal County, on the second

Tuesdays in May and November in Guadalupe County, and on the

second Tuesdays in June and December in Hays County.

(c) The 274th District Court has the same jurisdiction as the

22nd and the 207th district courts in Comal and Hays counties and

concurrent jurisdiction with the 25th and Second 25th district

courts in Guadalupe County.

(d) Section 24.123, relating to the 22nd District Court,

contains provisions applicable to both that court and the 274th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., ch. 26, Sec. 1, eff. Sept. 1,

2003.

Sec. 24.452. 275TH JUDICIAL DISTRICT (HIDALGO COUNTY). (a) The

275th Judicial District is composed of Hidalgo County.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 541, Sec. 2(5),

eff. September 1, 2009.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

1352, Sec. 2(e), eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

541, Sec. 2(5), eff. September 1, 2009.

Sec. 24.453. 276TH JUDICIAL DISTRICT (CAMP, MARION, MORRIS, AND

TITUS COUNTIES). (a) The 276th Judicial District is composed of

Camp, Marion, Morris, and Titus counties.

(b) The terms of the 276th District Court begin:

(1) in Marion County on the first Mondays in January, May, and

July;

(2) in Morris County on the first Mondays in February, March,

and September;

(3) in Titus County on the first Mondays in April, June, and

November; and

(4) in Camp County on the first Mondays in October and December.

(c) The jurisdiction of the 276th District Court is concurrent

with the jurisdiction of the 115th District Court in Marion

County and with the 76th District Court in Camp, Morris, and

Titus counties.

(d) The 276th District Court has concurrent jurisdiction with

the county courts in Camp, Marion, and Morris counties over all

matters of criminal jurisdiction, original and appellate, in

cases over which the particular county court has jurisdiction

under the constitution and laws of this state. In each of the

counties, matters and proceedings in the concurrent jurisdiction

may be transferred between the 276th District Court and the

county court.

(e) Section 24.178, relating to the 76th District Court, has

provisions applicable to both that court and the 276th District

Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.454. 277TH JUDICIAL DISTRICT (WILLIAMSON COUNTY). (a)

The 277th Judicial District is composed of Williamson County.

(b) The terms of the 277th District Court begin on the first

Mondays in January and July.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 530, Sec. 2, eff. June 15,

1991; Acts 1995, 74th Leg., ch. 363, Sec. 1, eff. Aug. 28, 1995.

Sec. 24.455. 278TH JUDICIAL DISTRICT (LEON, MADISON, AND WALKER

COUNTIES). The 278th Judicial District is composed of Leon,

Madison, and Walker counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 9(f), eff. September 1, 2008.

Sec. 24.456. 279TH JUDICIAL DISTRICT (JEFFERSON COUNTY). (a)

The 279th Judicial District is composed of Jefferson County.

(b) The 279th District Court shall give preference to family law

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.457. 280TH JUDICIAL DISTRICT (HARRIS COUNTY). The 280th

Judicial District is composed of Harris County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.458. 281ST JUDICIAL DISTRICT (HARRIS COUNTY). The 281st

Judicial District is composed of Harris County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.459. 282ND JUDICIAL DISTRICT (DALLAS COUNTY). (a) The

282nd Judicial District is composed of Dallas County.

(b) The 282nd District Court shall give preference to criminal

cases.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.460. 283RD JUDICIAL DISTRICT (DALLAS COUNTY). (a) The

283rd Judicial District is composed of Dallas County.

(b) The 283rd District Court shall give preference to criminal

cases.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.461. 284TH JUDICIAL DISTRICT (MONTGOMERY COUNTY). The

284th Judicial District is composed of Montgomery County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.462. 285TH JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

285th Judicial District is composed of Bexar County.

(b) The 285th District Court shall give preference to civil

cases.

(c) Section 24.139, relating to the 37th District Court,

contains provisions applicable to all the district courts in

Bexar County. To the extent that this subchapter is inconsistent

with those provisions, Section 24.139 prevails.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.463. 286TH JUDICIAL DISTRICT (COCHRAN AND HOCKLEY

COUNTIES). The 286th Judicial District is composed of Cochran

and Hockley counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.464. 287TH JUDICIAL DISTRICT (BAILEY AND PARMER

COUNTIES). (a) The 287th Judicial District is composed of

Bailey and Parmer counties.

(b) The terms of the 287th District Court begin in Bailey County

on the first Mondays in February and August and in Parmer County

on the first Mondays in March and September.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.465. 288TH JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

288th Judicial District is composed of Bexar County.

(b) The 288th District Court shall give preference to civil

cases.

(c) Section 24.139, relating to the 37th District Court,

contains provisions applicable to all the district courts in

Bexar County. To the extent that this subchapter is inconsistent

with those provisions, Section 24.139 prevails.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.466. 289TH JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

289th Judicial District is composed of Bexar County.

(b) The 289th District Court shall give primary preference to

cases and proceedings under Title 2, 3, or 5, Family Code, and

secondary preference to criminal cases.

(c) The terms of the 289th District Court begin on the first

Mondays in January and July. Each term continues until the court

has disposed of the business for that term.

(d) Section 24.139, relating to the 37th District Court,

contains provisions applicable to all the district courts in

Bexar County. To the extent that this subchapter is inconsistent

with those provisions, Section 24.139 prevails.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.13(a), eff.

Sept. 1, 1987; Acts 1997, 75th Leg., ch. 165, Sec. 7.26, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 497, Sec. 2, eff. Sept.

1, 1997.

Sec. 24.467. 290TH JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

290th Judicial District is composed of Bexar County.

(b) The 290th District Court shall give preference to criminal

cases.

(c) Repealed by Acts 1997, 74th Leg., ch. 497, Sec. 3, eff.

Sept. 1, 1997.

(d) Section 24.139, relating to the 37th District Court,

contains provisions applicable to all the district courts in

Bexar County. To the extent that this subchapter is inconsistent

with those provisions, Section 24.139 prevails.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 497, Sec. 3, eff. Sept. 1,

1997.

Sec. 24.468. 291ST JUDICIAL DISTRICT (DALLAS COUNTY). (a) The

291st Judicial District is composed of Dallas County.

(b) The 291st District Court shall give preference to criminal

cases.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.469. 292ND JUDICIAL DISTRICT (DALLAS COUNTY). (a) The

292nd Judicial District is composed of Dallas County.

(b) The 292nd District Court shall give preference to criminal

cases.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.470. 293RD JUDICIAL DISTRICT (DIMMIT, MAVERICK, AND

ZAVALA COUNTIES). The 293rd Judicial District is composed of

Dimmit, Maverick, and Zavala counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.471. 294TH JUDICIAL DISTRICT (VAN ZANDT COUNTY). (a)

The 294th Judicial District is composed of Van Zandt County.

(b) The 294th District Court has concurrent jurisdiction with

the county court in Van Zandt County over all matters of civil

and criminal jurisdiction, original and appellate, in cases over

which the county court has jurisdiction under the constitution

and laws of this state. Matters and proceedings in the concurrent

jurisdiction of the 294th District Court and the county court may

be filed in either court and all cases of concurrent jurisdiction

may be transferred between the 294th District Court and the

county court. However, a case may not be transferred from one

court to another without the consent of the judge of the court to

which it is transferred, and a case may not be transferred unless

it is within the jurisdiction of the court to which it is

transferred.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 1337, Sec. 13, eff. Sept. 1,

1999.

Sec. 24.472. 295TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

295th Judicial District is composed of Harris County.

(b) The 295th District Court shall give preference to civil

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.473. 296TH JUDICIAL DISTRICT (COLLIN COUNTY). The 296th

Judicial District is composed of Collin County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.474. 297TH JUDICIAL DISTRICT (TARRANT COUNTY). (a) The

297th Judicial District is composed of Tarrant County.

(b) The 297th District Court shall give preference to criminal

cases.

(c) The terms of the 297th District Court begin on the first

Mondays in January, April, July, and October.

(d) In addition to other jurisdiction provided by law, the 297th

District Court has concurrent original jurisdiction with the

county criminal courts in Tarrant County over misdemeanor cases.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., ch. 21, Sec. 2, eff. Sept. 1,

2003.

Sec. 24.475. 298TH JUDICIAL DISTRICT (DALLAS COUNTY). (a) The

298th Judicial District is composed of Dallas County.

(b) The 298th District Court shall give preference to civil

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.476. 299TH JUDICIAL DISTRICT (TRAVIS COUNTY). The 299th

Judicial District is composed of Travis County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.477. 331ST JUDICIAL DISTRICT (TRAVIS COUNTY). The 331st

Judicial District is composed of Travis County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.478. 332ND JUDICIAL DISTRICT (HIDALGO COUNTY). (a) The

332nd Judicial District is composed of Hidalgo County.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 541, Sec. 2(6),

eff. September 1, 2009.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

1352, Sec. 2(f), eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

541, Sec. 2(6), eff. September 1, 2009.

Sec. 24.479. 333RD JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

333rd Judicial District is composed of Harris County.

(b) The 333rd District Court shall give preference to civil

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.480. 334TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

334th Judicial District is composed of Harris County.

(b) The 334th District Court shall give preference to civil

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.481. 335TH JUDICIAL DISTRICT (BASTROP, BURLESON, LEE,

AND WASHINGTON COUNTIES). The 335th Judicial District is

composed of Bastrop, Burleson, Lee, and Washington counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.482. 336TH JUDICIAL DISTRICT (FANNIN COUNTY). The

336th Judicial District is composed of Fannin County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.14(a), eff.

Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

610, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 1(e), eff. January 1, 2010.

Sec. 24.483. 337TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

337th Judicial District is composed of Harris County.

(b) The 337th District Court shall give preference to criminal

cases.

(c) The terms of the 337th District Court begin on the first

Mondays in February, May, August, and November.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.484. 338TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

338th Judicial District is composed of Harris County.

(b) The 338th District Court shall give preference to criminal

cases.

(c) The terms of the 338th District Court begin on the first

Mondays in February, May, August, and November.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.485. 339TH JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

339th Judicial District is composed of Harris County.

(b) The 339th District Court shall give preference to criminal

cases.

(c) The terms of the 339th District Court begin on the first

Mondays in February, May, August, and November.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.486. 340TH JUDICIAL DISTRICT (TOM GREEN COUNTY). (a)

The 340th Judicial District is composed of Tom Green County.

(b) The terms of the 340th District Court begin on the first

Mondays in March and September.

(c) Indictments within Tom Green County issued by any district

court in the county may be returned to the 340th District Court.

(d) Section 24.153, relating to the 51st District Court,

contains provisions applicable to both that court and the 340th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.487. 341ST JUDICIAL DISTRICT (WEBB COUNTY). (a) The

341st Judicial District is composed of Webb County.

(b) The judge of the 341st District Court may select jury

commissioners and impanel grand juries in Webb County. The judge

of the 341st District Court may alternate the drawing of grand

juries with the judge of any other district court in the county.

By order entered on the minutes, for any term that the judge

considers it necessary, the judge may order grand and petit

juries to be drawn. The 341st District Court has concurrent

jurisdiction with the 49th District Court in all tax suits and

cases.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 954, Sec. 2,

eff. September 1, 2007.

(d) A criminal complaint may be presented to the grand jury of

any district court in Webb County, and a resulting indictment may

be returned to any other district court in Webb County with the

appropriate criminal jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

1352, Sec. 1(b), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

954, Sec. 2, eff. September 1, 2007.

Sec. 24.488. 342ND JUDICIAL DISTRICT (TARRANT COUNTY). (a) The

342nd Judicial District is composed of Tarrant County.

(b) The 342nd District Court shall give preference to civil

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.489. 343RD JUDICIAL DISTRICT (ARANSAS, BEE, LIVE OAK,

MCMULLEN, AND SAN PATRICIO COUNTIES). (a) The 343rd Judicial

District is composed of Aransas, Bee, Live Oak, McMullen, and San

Patricio counties.

(b) Section 24.138, relating to the 36th District Court,

contains provisions applicable to both that court and the 343rd

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.490. 344TH JUDICIAL DISTRICT (CHAMBERS COUNTY). (a)

The 344th Judicial District is composed of Chambers County.

(b) The terms of court of the 344th District Court begin on the

first Mondays in June and December of each year.

(c) The 344th District Court has concurrent jurisdiction over

all matters of civil and criminal jurisdiction, original and

appellate, in cases over which the county court has jurisdiction

under the constitution and laws of this state. Matters and

proceedings in the concurrent jurisdiction of the 344th District

Court and the county court shall be filed in the county court,

and all cases of concurrent jurisdiction may be transferred

between the 344th District Court and the county court. A case may

not be transferred from one court to another without the consent

of the judge of the court to which it is transferred, and a case

may not be transferred unless it is within the jurisdiction of

the court to which it is transferred.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.15(a), eff.

Sept. 1, 1987; Acts 1989, 71st Leg., ch. 148, Sec. 1, eff. May

25, 1989.

Sec. 24.491. 345TH JUDICIAL DISTRICT (TRAVIS COUNTY). (a) The

345th Judicial District is composed of Travis County.

(b) The 345th District Court shall give preference to civil

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.492. 346TH JUDICIAL DISTRICT (EL PASO COUNTY). (a) The

346th Judicial District is composed of El Paso County.

(b) Section 24.136, relating to the 34th District Court,

contains provisions applicable to both that court and the 346th

District Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.493. 347TH JUDICIAL DISTRICT (NUECES COUNTY). (a) The

347th Judicial District is composed of Nueces County.

(b) In addition to other jurisdiction provided by law, the 347th

District Court has concurrent jurisdiction with the county courts

at law in Nueces County to receive a guilty plea in a misdemeanor

case pending in a county court at law in Nueces County and

dispose of the case, regardless of whether the case is

transferred to the district court. The judgment, order, or

action of the district court is valid and binding as if the case

were pending in the district court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

72, Sec. 7, eff. May 17, 2005.

Sec. 24.494. 348TH JUDICIAL DISTRICT (TARRANT COUNTY). (a) The

348th Judicial District is composed of Tarrant County.

(b) The 348th District Court shall give preference to civil

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.495. 349TH JUDICIAL DISTRICT (ANDERSON AND HOUSTON

COUNTIES). The 349th Judicial District is composed of Anderson

and Houston counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.496. 350TH JUDICIAL DISTRICT (TAYLOR COUNTY). The 350th

Judicial District is composed of Taylor County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.497. 351ST JUDICIAL DISTRICT (HARRIS COUNTY). (a) The

351st Judicial District is composed of Harris County.

(b) The 351st District Court shall give preference to criminal

cases.

(c) The terms of the 351st District Court begin on the first

Mondays in February, May, August, and November.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.498. 352ND JUDICIAL DISTRICT (TARRANT COUNTY). (a) The

352nd Judicial District is composed of Tarrant County.

(b) The 352nd District Court shall give preference to civil

matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.499. 353RD JUDICIAL DISTRICT (TRAVIS COUNTY). The 353rd

Judicial District is composed of Travis County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.500. 354TH JUDICIAL DISTRICT (HUNT AND RAINS COUNTIES).

(a) The 354th Judicial District is composed of Hunt and Rains

counties.

(b) Section 24.108, relating to the 8th District Court, contains

provisions applicable to both that court and the 354th District

Court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 1124, Sec. 4, eff. June 20,

1987; Acts 1995, 74th Leg., ch. 704, Sec. 14, eff. Sept. 1, 1995.

Sec. 24.501. 355TH JUDICIAL DISTRICT (HOOD COUNTY). The 355th

Judicial District is composed of Hood County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.502. 356TH JUDICIAL DISTRICT (HARDIN COUNTY). (a) The

356th Judicial District is composed of Hardin County.

(b) The 356th District Court has concurrent jurisdiction over

all matters of civil and criminal jurisdiction, original and

appellate, in cases over which the county court has jurisdiction

under the constitution and laws of this state. Matters and

proceedings in the concurrent jurisdiction of the 356th District

Court and the county court may be filed in either court, and all

cases of concurrent jurisdiction may be transferred between the

356th District Court and the county court. A case may not be

transferred from one court to another without the consent of the

judge of the court to which it is transferred, and a case may not

be transferred unless it is within the jurisdiction of the court

to which it is transferred.

(c) The terms of the 356th District Court begin on the first

Mondays in April and October.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.503. 357TH JUDICIAL DISTRICT (CAMERON COUNTY). The

357th Judicial District is composed of Cameron County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

1352, Sec. 5(d), eff. September 1, 2005.

Sec. 24.504. 358TH JUDICIAL DISTRICT (ECTOR COUNTY). The 358th

Judicial District is composed of Ector County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.505. 359TH JUDICIAL DISTRICT (MONTGOMERY COUNTY). The

359th Judicial District is composed of Montgomery County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.506. 361ST JUDICIAL DISTRICT (BRAZOS COUNTY). (a) The

361st Judicial District is composed of Brazos County.

(b) The 361st District Court has concurrent jurisdiction with

the statutory county courts of Brazos County in misdemeanor cases

as well as the jurisdiction prescribed by general law for

district courts.

(c) The terms of the 361st District Court begin on the first

Mondays in April and October.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.16, eff. Sept. 1,

1987; Acts 1987, 70th Leg., ch. 1124, Sec. 1, eff. June 20, 1987.

Amended by Acts 1989, 71st Leg., ch. 2, Sec. 16.01(19), eff. Aug.

28, 1989; Acts 2001, 77th Leg., ch. 280, Sec. 3, eff. Sept. 1,

2001.

Sec. 24.507. 362ND JUDICIAL DISTRICT (DENTON COUNTY). The 362nd

Judicial District is composed of Denton County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.17, eff. Sept. 1,

1987.

Sec. 24.508. 363RD JUDICIAL DISTRICT (DALLAS COUNTY). (a) The

363rd Judicial District is composed of Dallas County.

(b) The 363rd District Court shall give preference to criminal

cases.

Added by Acts 1989, 71st Leg., ch. 632, Sec. 1, eff. Aug. 28,

1989.

Sec. 24.509. 364TH JUDICIAL DISTRICT (LUBBOCK COUNTY). The

364th Judicial District is composed of Lubbock County.

Added by Acts 1989, 71st Leg., ch. 632, Sec. 1, eff. Aug. 28,

1989.

Sec. 24.510. 365TH JUDICIAL DISTRICT (DIMMIT, MAVERICK, AND

ZAVALA COUNTIES). The 365th Judicial District is composed of

Dimmit, Maverick, and Zavala counties.

Added by Acts 1989, 71st Leg., ch. 632, Sec. 1, eff. Aug. 28,

1989.

Sec. 24.511. 366TH JUDICIAL DISTRICT (COLLIN COUNTY). The 366th

Judicial District is composed of Collin County.

Added by Acts 1989, 71st Leg., ch. 632, Sec. 1, eff. Aug. 28,

1989.

Sec. 24.512. 367TH JUDICIAL DISTRICT (DENTON COUNTY). The 367th

Judicial District is composed of Denton County.

Added by Acts 1989, 71st Leg., ch. 632, Sec. 1, eff. Aug. 28,

1989.

Sec. 24.513. 368TH JUDICIAL DISTRICT (WILLIAMSON COUNTY). (a)

The 368th Judicial District is composed of Williamson County.

(b) The terms of the 368th District Court begin on the first

Mondays in January and July.

Added by Acts 1989, 71st Leg., ch. 632, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1991, 72nd Leg., ch. 530, Sec. 3, eff. June

15, 1991; Acts 1995, 74th Leg., ch. 363, Sec. 1, eff. Aug. 28,

1995.

Sec. 24.514. 369TH JUDICIAL DISTRICT (ANDERSON AND CHEROKEE

COUNTIES). The 369th Judicial District is composed of Anderson

and Cherokee counties.

Added by Acts 1989, 71st Leg., ch. 632, Sec. 1, eff. Aug. 28,

1989.

Sec. 24.515. 370TH JUDICIAL DISTRICT (HIDALGO COUNTY). (a) The

370th Judicial District is composed of Hidalgo County.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 541, Sec. 2(7),

eff. September 1, 2009.

Added by Acts 1989, 71st Leg., ch. 632, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2005, 79th Leg., Ch.

1352, Sec. 2(g), eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

541, Sec. 2(7), eff. September 1, 2009.

Sec. 24.516. 371ST JUDICIAL DISTRICT (TARRANT COUNTY). (a) The

371st Judicial District is composed of Tarrant County.

(b) The 371st District Court shall give preference to criminal

cases.

(c) In addition to other jurisdiction provided by law, the 371st

District Court has concurrent original jurisdiction with the

county criminal courts in Tarrant County over misdemeanor cases.

Added by Acts 1989, 71st Leg., ch. 632, Sec. 2, eff. Sept. 1,

1990. Amended by Acts 2003, 78th Leg., ch. 21, Sec. 3, eff. Sept.

1, 2003.

Sec. 24.517. 372ND JUDICIAL DISTRICT (TARRANT COUNTY). (a) The

372nd Judicial District is composed of Tarrant County.

(b) The 372nd District Court shall give preference to criminal

cases.

(c) In addition to other jurisdiction provided by law, the 372nd

District Court has concurrent original jurisdiction with the

county criminal courts in Tarrant County over misdemeanor cases.

Added by Acts 1989, 71st Leg., ch. 632, Sec. 2, eff. Sept. 1,

1990. Amended by Acts 2003, 78th Leg., ch. 21, Sec. 4, eff. Sept.

1, 2003.

Sec. 24.522. 377TH JUDICIAL DISTRICT (VICTORIA COUNTY). (a)

The 377th Judicial District is composed of Victoria County.

(b) The 377th Judicial District shall give preference to

criminal cases.

Added by Acts 1989, 71st Leg., ch. 632, Sec. 4(a), eff. Aug. 28,

1989.

Sec. 24.523. 378TH JUDICIAL DISTRICT (ELLIS COUNTY). The 378th

Judicial District is composed of Ellis County.

Added by Acts 1995, 74th Leg., ch. 704, Sec. 11, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 457, Sec. 1, eff.

Sept. 1, 2001.

Sec. 24.524. 379TH JUDICIAL DISTRICT (BEXAR COUNTY). The 379th

Judicial District is composed of Bexar County.

Added by Acts 1999, 76th Leg., ch. 1337, Sec. 1, eff. Sept. 1,

1999.

Sec. 24.525. 380TH JUDICIAL DISTRICT (COLLIN COUNTY). (a) The

380th Judicial District is composed of Collin County.

(b) A judge of the 380th Judicial District may not be assigned

under Chapter 74 to serve as a visiting judge in Bexar, Dallas,

Ector, Fort Bend, Harris, Jefferson, Lubbock, Midland, Tarrant,

or Travis County.

Added by Acts 1995, 74th Leg., ch. 704, Sec. 12, eff. Sept. 1,

1996.

Sec. 24.526. 381ST JUDICIAL DISTRICT (STARR COUNTY). (a) The

381st Judicial District is composed of Starr County.

(b) A judge of the 381st Judicial District may not be assigned

under Chapter 74 to serve as a visiting judge in Bexar, Dallas,

Ector, Fort Bend, Harris, Jefferson, Lubbock, Midland, Tarrant,

or Travis County.

Added by Acts 1995, 74th Leg., ch. 704, Sec. 13, eff. Sept. 1,

1995.

Sec. 24.527. 382ND JUDICIAL DISTRICT (ROCKWALL COUNTY). (a)

The 382nd Judicial District is composed of Rockwall County.

(b) A judge of the 382nd Judicial District may not be assigned

under Chapter 74 to serve as a visiting judge in Bexar, Dallas,

Ector, Fort Bend, Harris, Jefferson, Lubbock, Midland, Tarrant,

or Travis County.

Added by Acts 1995, 74th Leg., ch. 704, Sec. 15, eff. Sept. 1,

1995.

Sec. 24.528. 383RD JUDICIAL DISTRICT (EL PASO COUNTY). (a) The

383rd Judicial District is composed of El Paso County.

(b) A judge of the 383rd Judicial District may not be assigned

under Chapter 74 to serve as a visiting judge in Bexar, Dallas,

Ector, Fort Bend, Harris, Jefferson, Lubbock, Midland, Tarrant,

or Travis County.

(c) The secretary of state shall submit the changes made to this

section by H.B. 3235 of the 74th Legislature, Regular Session, to

the U.S. Justice Department for preclearance under Section 5 of

the federal Voting Rights Act of 1965 as amended (42 U.S.C.

Section 1973 et seq.). The changes made to this section by H.B.

3235 of the 74th Legislature, Regular Session, become inoperative

if the U.S. Justice Department files a timely objection pursuant

to Section 5 of the Voting Rights Act of 1965 as amended.

Added by Acts 1995, 74th Leg., ch. 704, Sec. 16, eff. Sept. 1,

1995.

Sec. 24.529. 384TH JUDICIAL DISTRICT (EL PASO COUNTY). (a) The

384th Judicial District is composed of El Paso County.

(b) A judge of the 384th Judicial District may not be assigned

under Chapter 74 to serve as a visiting judge in Bexar, Dallas,

Ector, Fort Bend, Harris, Jefferson, Lubbock, Midland, Tarrant,

or Travis County.

(c) The secretary of state shall submit the changes made to this

section by H.B. 3235 of the 74th Legislature, Regular Session, to

the U.S. Justice Department for preclearance under Section 5 of

the federal Voting Rights Act of 1965 as amended (42 U.S.C.

Section 1973 et seq.). The changes made to this section by H.B.

3235 of the 74th Legislature, Regular Session, become inoperative

if the U.S. Justice Department files a timely objection pursuant

to Section 5 of the Voting Rights Act of 1965 as amended.

Added by Acts 1995, 74th Leg., ch. 704, Sec. 16, eff. Sept. 1,

1995.

Sec. 24.530. 385TH JUDICIAL DISTRICT (MIDLAND COUNTY). The

385th Judicial District is composed of Midland County.

Added by Acts 1993, 73rd Leg., ch. 1032, Sec. 1, eff. Jan. 1,

1995.

Sec. 24.531. 386TH JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

386th Judicial District is composed of Bexar County.

(b) The 386th District Court shall give preference to juvenile

matters.

Added by Acts 1999, 76th Leg., ch. 1337, Sec. 1, eff. Sept. 1,

1999.

Sec. 24.532. 387TH JUDICIAL DISTRICT (FORT BEND COUNTY). (a)

The 387th Judicial District is composed of Fort Bend County.

(b) The 387th District Court shall give preference to family law

matters.

Added by Acts 1999, 76th Leg., ch. 1337, Sec. 2(a), eff. Sept. 1,

1999.

Sec. 24.533. 388TH JUDICIAL DISTRICT (EL PASO COUNTY). (a) The

388th Judicial District is composed of El Paso County.

(b) The 388th District Court shall give preference to family law

matters.

Added by Acts 1999, 76th Leg., ch. 1337, Sec. 1, eff. Sept. 1,

1999.

Sec. 24.534. 389TH JUDICIAL DISTRICT (HIDALGO COUNTY). (a) The

389th Judicial District is composed of Hidalgo County.

(b) Repealed by Acts 2005, 79th Leg., Ch. 1352, Sec. 4(b), eff.

January 1, 2007.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 541, Sec. 2(8),

eff. September 1, 2009.

Added by Acts 1999, 76th Leg., ch. 1337, Sec. 3, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1352, Sec. 2(h), eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1352, Sec. 4(b), eff. January 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

541, Sec. 2(8), eff. September 1, 2009.

Sec. 24.535. 390TH JUDICIAL DISTRICT (TRAVIS COUNTY). (a) The

390th Judicial District is composed of Travis County.

(b) The 390th District Court shall give preference to criminal

matters.

Added by Acts 1999, 76th Leg., ch. 1337, Sec. 5, eff. Oct. 1,

1999.

Sec. 24.536. 391ST JUDICIAL DISTRICT (TOM GREEN COUNTY). (a)

The 391st Judicial District is composed of Tom Green County.

(b) The terms of the 391st District Court begin on the first

Mondays in March and September.

(c) Indictments within Tom Green County issued by any district

court in the county may be returned to the 391st District Court.

(d) Section 24.153, relating to the 51st District Court,

contains provisions applicable to both that court and the 391st

District Court.

Added by Acts 1999, 76th Leg., ch. 1337, Sec. 5, eff. Oct. 1,

1999.

Sec. 24.537. 392ND JUDICIAL DISTRICT (HENDERSON COUNTY). (a)

The 392nd Judicial District is composed of Henderson County.

(b) A judge of the 392nd Judicial District may not be assigned

under Chapter 74 to serve as a visiting judge in Bexar, Dallas,

Ector, Fort Bend, Harris, Jefferson, Lubbock, Midland, Tarrant,

or Travis County.

Added by Acts 1995, 74th Leg., ch. 704, Sec. 3, eff. Jan. 1,

1997.

Sec. 24.538. 393RD JUDICIAL DISTRICT (DENTON COUNTY). (a) The

393rd Judicial District is composed of Denton County.

(b) The 393rd District Court shall give preference to family law

matters.

Added by Acts 1999, 76th Leg., ch. 1337, Sec. 7, eff. Jan. 1,

2000.

Sec. 24.539. 394TH JUDICIAL DISTRICT (BREWSTER, CULBERSON,

HUDSPETH, JEFF DAVIS, AND PRESIDIO COUNTIES). (a) The 394th

Judicial District is composed of Brewster, Culberson, Hudspeth,

Jeff Davis, and Presidio counties.

(b) The terms of the 394th District Court begin:

(1) in Brewster County on the first Monday in March and the

third Monday in September;

(2) in Culberson County on the third Monday in October and the

first Monday in April;

(3) in Hudspeth County on the third Monday in March and the

first Monday in September;

(4) in Jeff Davis County on the second Mondays in January and

July; and

(5) in Presidio County on the third Monday after the first

Mondays in January and July.

(c) Repealed by Acts 2001, 77th Leg., ch. 780, Sec. 1, eff.

Sept. 1, 2001.

Added by Acts 1995, 74th Leg., ch. 704, Sec. 20, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 780, Sec. 1, eff.

Sept. 1, 2001.

Sec. 24.540. 395TH JUDICIAL DISTRICT (WILLIAMSON COUNTY). The

395th Judicial District is composed of Williamson County.

Added by Acts 1999, 76th Leg., ch. 1337, Sec. 7, eff. Jan. 1,

2000.

Sec. 24.541. 396TH JUDICIAL DISTRICT (TARRANT COUNTY). (a) The

396th Judicial District is composed of Tarrant County.

(b) The 396th District Court shall give preference to criminal

matters.

(c) In addition to other jurisdiction provided by law, the 396th

District Court has concurrent original jurisdiction with the

county criminal courts and the justice courts in Tarrant County

over misdemeanor cases.

Added by Acts 1999, 76th Leg., ch. 1337, Sec. 7, eff. Jan. 1,

2000. Amended by Acts 2003, 78th Leg., ch. 21, Sec. 5, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

75, Sec. 1, eff. September 1, 2005.

Sec. 24.542. 397TH JUDICIAL DISTRICT (GRAYSON COUNTY). The

397th Judicial District is composed of Grayson County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 1, eff. September 15, 2008.

Sec. 24.543. 398TH JUDICIAL DISTRICT (HIDALGO COUNTY). (a) The

398th Judicial District is composed of Hidalgo County.

(b) Repealed by Acts 2005, 79th Leg., Ch. 1352, Sec. 4(b), eff.

January 1, 2007.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 541, Sec. 2(9),

eff. September 1, 2009.

Added by Acts 1999, 76th Leg., ch. 1337, Sec. 4(a), eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1352, Sec. 2(i), eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1352, Sec. 4(b), eff. January 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

541, Sec. 2(9), eff. September 1, 2009.

Sec. 24.544. 399TH JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

399th Judicial District is composed of Bexar County.

(b) The 399th District Court shall give preference to criminal

matters.

Added by Acts 1999, 76th Leg., ch. 1337, Sec. 9, eff. Sept. 1,

2000.

Sec. 24.545. 400TH JUDICIAL DISTRICT (FORT BEND COUNTY). The

400th Judicial District is composed of Fort Bend County.

Added by Acts 1999, 76th Leg., ch. 1337, Sec. 11(a), eff. Sept.

1, 2000.

Sec. 24.546. 401ST JUDICIAL DISTRICT (COLLIN COUNTY). The 401st

Judicial District is composed of Collin County.

Added by Acts 1999, 76th Leg., ch. 1337, Sec. 9, eff. Sept. 1,

2000.

Sec. 24.547. 402ND JUDICIAL DISTRICT (WOOD COUNTY). (a) The

402nd Judicial District is composed of Wood County.

(b) The 402nd District Court has concurrent jurisdiction with

the county court in Wood County over all matters of civil and

criminal jurisdiction, original and appellate, in cases over

which the county court has jurisdiction under the constitution

and laws of this state. Matters and proceedings in the concurrent

jurisdiction of the 402nd District Court and the county court may

be filed in either court and all cases of concurrent jurisdiction

may be transferred between the 402nd District Court and the

county court. However, a case may not be transferred from one

court to another without the consent of the judge of the court to

which it is transferred, and a case may not be transferred unless

it is within the jurisdiction of the court to which it is

transferred.

Added by Acts 1999, 76th Leg., ch. 1337, Sec. 10, eff. Sept. 1,

1999.

Sec. 24.548. 403RD JUDICIAL DISTRICT (TRAVIS COUNTY). (a) The

403rd Judicial District is composed of Travis County.

(b) The 403rd District Court shall give preference to criminal

matters.

Added by Acts 1999, 76th Leg., ch. 1337, Sec. 14, eff. Dec. 1,

2000.

Sec. 24.549. 404TH JUDICIAL DISTRICT (CAMERON COUNTY). The

404th Judicial District is composed of Cameron County.

Added by Acts 1999, 76th Leg., ch. 1337, Sec. 15, eff. Jan. 1,

2001. Amended by Acts 2001, 77th Leg., ch. 810, Sec. 1, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1352, Sec. 5(e), eff. September 1, 2005.

Sec. 24.550. 405TH JUDICIAL DISTRICT (GALVESTON COUNTY). The

405th Judicial District is composed of Galveston County.

Added by Acts 1999, 76th Leg., ch. 1337, Sec. 15, eff. Jan. 1,

2001.

Sec. 24.551. 406TH JUDICIAL DISTRICT (WEBB COUNTY). (a) The

406th Judicial District is composed of Webb County.

(b) The 406th District Court shall give preference to cases

involving family violence, cases under the Family Code, and cases

under the Health and Safety Code.

(c) The 406th District Court has concurrent jurisdiction with

the other district courts in Webb County.

(d) In addition to other jurisdiction provided by law, the 406th

District Court has the:

(1) criminal jurisdiction of a county court; and

(2) civil jurisdiction of a county court in all cases under the

Family Code or the Health and Safety Code.

(e) The terms of the 406th District Court begin on the first

Mondays in January, April, July, and October. Each term

continues until the court disposes of its business.

(f) A criminal complaint may be presented to the grand jury of

any district court in Webb County, and a resulting indictment may

be returned to any other district court in Webb County with the

appropriate criminal jurisdiction.

Added by Acts 1999, 76th Leg., ch. 1337, Sec. 15, eff. Jan. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1352, Sec. 1(c), eff. September 1, 2005.

Sec. 24.552. 407TH JUDICIAL DISTRICT (BEXAR COUNTY). The 407th

Judicial District is composed of Bexar County.

Added by Acts 1999, 76th Leg., ch. 1337, Sec. 16, eff. Sept. 1,

2000.

Sec. 24.553. 411TH JUDICIAL DISTRICT (POLK, SAN JACINTO, AND

TRINITY COUNTIES). (a) The 411th Judicial District is composed

of Polk, San Jacinto, and Trinity counties.

(b) A judge of the 411th Judicial District may not be assigned

under Chapter 74 to serve as a visiting judge in Bexar, Dallas,

Ector, Fort Bend, Harris, Jefferson, Lubbock, Midland, Tarrant,

or Travis County.

Added by Acts 1995, 74th Leg., ch. 704, Sec. 4, eff. Jan. 1,

1997.

Sec. 24.554. 408TH JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

408th Judicial District is composed of Bexar County.

(b) The 408th District Court shall give preference to civil

matters.

Added by Acts 1999, 76th Leg., ch. 1337, Sec. 8, eff. Jan. 1,

2000.

Sec. 24.555. 409TH JUDICIAL DISTRICT (EL PASO COUNTY). The

409th Judicial District is composed of El Paso County.

Added by Acts 1999, 76th Leg., ch. 1337, Sec. 9, eff. Sept. 1,

2000.

Sec. 24.556. 412TH JUDICIAL DISTRICT (BRAZORIA COUNTY). The

412th Judicial District is composed of Brazoria County.

Added by Acts 2005, 79th Leg., Ch.

1352, Sec. 6(a), eff. September 1, 2005.

Sec. 24.557. 413TH JUDICIAL DISTRICT (JOHNSON COUNTY). The

413th Judicial District is composed of Johnson County.

Added by Acts 2003, 78th Leg., ch. 1306, Sec. 1, eff. Sept. 1,

2003.

Sec. 24.558. 414TH JUDICIAL DISTRICT (MCLENNAN COUNTY). (a)

The 414th Judicial District is composed of McLennan County.

(b) The 414th District Court has concurrent jurisdiction with

the county court and the statutory county courts of McLennan

County in misdemeanor cases as well as the jurisdiction

prescribed by general law for district courts.

(c) The terms of the 414th District Court begin on the first

Mondays in January, March, May, July, September, and November.

(d) Section 24.120, relating to the 19th District Court,

contains provisions applicable to both that court and the 414th

District Court.

Added by Acts 2003, 78th Leg., ch. 1306, Sec. 2, eff. Sept. 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

848, Sec. 5, eff. September 1, 2009.

Sec. 24.559. 415TH JUDICIAL DISTRICT (PARKER COUNTY). The 415th

Judicial District is composed of Parker County.

Added by Acts 2003, 78th Leg., ch. 1306, Sec. 3(a), eff. Jan. 15,

2004.

Sec. 24.560. 416TH JUDICIAL DISTRICT (COLLIN COUNTY). The 416th

Judicial District is composed of Collin County.

Added by Acts 2003, 78th Leg., ch. 1306, Sec. 4, eff. Sept. 1,

2003.

Sec. 24.561. 417TH JUDICIAL DISTRICT (COLLIN COUNTY). (a) The

417th Judicial District is composed of Collin County.

(b) The 417th District Court shall give preference to juvenile

matters.

Added by Acts 2003, 78th Leg., ch. 1306, Sec. 5, eff. Sept. 15,

2004.

Sec. 24.562. 418TH JUDICIAL DISTRICT (MONTGOMERY COUNTY). (a)

The 418th Judicial District is composed of Montgomery County.

(b) The 418th District Court shall give preference to family law

matters.

Added by Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 2(a), eff. September 1, 2007.

Sec. 24.563. 419TH JUDICIAL DISTRICT (TRAVIS COUNTY).

The 419th Judicial District is composed of Travis County.

Added by Acts 2003, 78th Leg., ch. 1306, Sec. 6, eff. Sept. 1,

2005.

Sec. 24.564. 420TH JUDICIAL DISTRICT (NACOGDOCHES COUNTY). The

420th Judicial District is composed of Nacogdoches County.

Added by Acts 2003, 78th Leg., ch. 1306, Sec. 7, eff. Jan. 15,

2004.

Sec. 24.565. 421ST JUDICIAL DISTRICT (CALDWELL COUNTY). The

421st Judicial District is composed of Caldwell County.

Added by Acts 2003, 78th Leg., ch. 1306, Sec. 8, eff. Jan. 15,

2004.

Sec. 24.566. 422ND JUDICIAL DISTRICT (KAUFMAN COUNTY). The

422nd Judicial District is composed of Kaufman County.

Added by Acts 2003, 78th Leg., ch. 1306, Sec. 9, eff. Jan. 15,

2004.

Sec. 24.567. 423RD JUDICIAL DISTRICT (BASTROP COUNTY). The

423rd Judicial District is composed of Bastrop County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 3(a), eff. October 1, 2007.

Sec. 24.568. 424TH JUDICIAL DISTRICT (BLANCO, BURNET, LLANO, AND

SAN SABA COUNTIES). (a) The 424th Judicial District is composed

of Blanco, Burnet, Llano, and San Saba Counties.

(b) The jurisdiction of the 424th District Court is concurrent

with the jurisdiction of the 33rd District Court.

(c) The 424th District Court has the same terms of court as the

33rd District Court.

(d) The judge of the 424th District Court may select jury

commissioners and impanel grand juries in each county. The judge

of the 424th District Court may alternate the drawing of grand

juries with the judge of any other district court in each county

within the 424th Judicial District and may order grand and petit

juries to be drawn for any term of the court as the judge

determines is necessary, by an order entered in the minutes of

the court. Indictments within each county may be returned to

either court within that county.

(e) The 424th District Court may hear and determine, in any

county in the district convenient for the court, all preliminary

or interlocutory matters in which a jury may not be demanded, in

any case pending in any county in the district regardless of

whether the case was filed in the county in which the hearing is

held. Unless an objection is filed by a party to the suit, the

424th District Court may hear, in any county in the district

convenient for the court, any nonjury case pending in any county

in the district, including divorces, adoptions, default

judgments, and matters in which citation was by publication,

regardless of whether the case was filed in the county in which

the hearing is held.

Added by Acts 2005, 79th Leg., Ch.

1352, Sec. 15(a), eff. September 1, 2005.

Sec. 24.569. 425TH JUDICIAL DISTRICT (WILLIAMSON COUNTY). The

425th Judicial District is composed of Williamson County.

Added by Acts 2005, 79th Leg., Ch.

1352, Sec. 7(a), eff. January 1, 2007.

Sec. 24.570. 426TH JUDICIAL DISTRICT (BELL COUNTY). (a) The

426th Judicial District is composed of Bell County.

(b) The terms of the 426th District Court begin on the first

Mondays in January, April, July, and October.

(c) Section 24.129, relating to the 27th District Court,

contains provisions applicable to both that court and the 426th

District Court.

Added by Acts 2005, 79th Leg., Ch.

1352, Sec. 8(a), eff. January 1, 2007.

Sec. 24.571. 427TH JUDICIAL DISTRICT (TRAVIS COUNTY). (a) The

427th Judicial District is composed of Travis County.

(b) The 427th Judicial District shall give preference to

criminal matters.

Added by Acts 2005, 79th Leg., Ch.

1352, Sec. 9(a), eff. January 1, 2007.

Sec. 24.572. 428TH JUDICIAL DISTRICT (HAYS COUNTY). The 428th

Judicial District is composed of Hays County.

Added by Acts 2005, 79th Leg., Ch.

1352, Sec. 10(a), eff. September 1, 2005.

Sec. 24.573. 429TH JUDICIAL DISTRICT (COLLIN COUNTY). The 429th

Judicial District is composed of Collin County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 4(a), eff. January 1, 2009.

Sec. 24.574. 430TH JUDICIAL DISTRICT (HIDALGO COUNTY). (a) The

430th Judicial District is composed of Hidalgo County.

(b) The 430th District Court shall give preference to family

violence and criminal matters.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 541, Sec. 2(10),

eff. September 1, 2009.

Added by Acts 2005, 79th Leg., Ch.

1352, Sec. 4(a), eff. January 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

541, Sec. 2(10), eff. September 1, 2009.

Text of section effective on January 01, 2011

Sec. 24.575. 431ST JUDICIAL DISTRICT (DENTON COUNTY). The 431st

Judicial District is composed of Denton County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 2(a), eff. January 1, 2011.

Sec. 24.576. 432ND JUDICIAL DISTRICT (TARRANT COUNTY). (a) The

432nd Judicial District is composed of Tarrant County.

(b) The 432nd District Court shall give preference to criminal

matters.

Added by Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 3(a), eff. September 1, 2009.

Sec. 24.577. 433RD JUDICIAL DISTRICT (COMAL COUNTY). The 433rd

Judicial District is composed of Comal County.

Added by Acts 2005, 79th Leg., Ch.

1352, Sec. 11(a), eff. January 1, 2007.

Sec. 24.578. 434TH JUDICIAL DISTRICT (FORT BEND COUNTY). The

434th Judicial District is composed of Fort Bend County.

Added by Acts 2005, 79th Leg., Ch.

1352, Sec. 12(a), eff. January 1, 2007.

Sec. 24.579. 435TH JUDICIAL DISTRICT (MONTGOMERY COUNTY). (a)

The 435th Judicial District is composed of Montgomery County.

(b) The 435th District Court shall give preference to:

(1) civil commitment proceedings under Chapter 841, Health and

Safety Code;

(2) criminal cases involving offenses under Section 841.085,

Health and Safety Code, and Article 62.203, Code of Criminal

Procedure; and

(3) other matters that may be assigned by the administrative

judge.

(c) Notwithstanding any other law, the state shall pay the

salaries of and other expenses related to the court reporter

appointed for the 435th District Court under Section 52.041 and

the court coordinator appointed for the court under Section

74.101. The salaries of the court reporter and court coordinator

shall be set in amounts commensurate with the salaries paid by

other district courts for those positions.

Added by Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 5(a), eff. September 1, 2007.

Sec. 24.580. 436TH JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

436th Judicial District is composed of Bexar County.

(b) The 436th District Court shall give preference to juvenile

matters.

Added by Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 4(a), eff. October 1, 2009.

Sec. 24.581. 437TH JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

437th Judicial District is composed of Bexar County.

(b) The 437th District Court shall give preference to criminal

matters.

Added by Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 5(a), eff. December 15, 2009.

Text of section effective on September 01, 2010

Sec. 24.582. 438TH JUDICIAL DISTRICT (BEXAR COUNTY). (a) The

438th Judicial District is composed of Bexar County.

(b) The 438th District Court shall give preference to civil

matters.

Added by Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 6(a), eff. September 1, 2010.

Text of section effective on November 01, 2010

Sec. 24.583. 439TH JUDICIAL DISTRICT (ROCKWALL COUNTY). The

439th Judicial District is composed of Rockwall County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 7(a), eff. November 1, 2010.

Sec. 24.585. 441ST JUDICIAL DISTRICT (MIDLAND COUNTY). The

441st Judicial District is composed of Midland County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 8(a), eff. September 1, 2009.

Sec. 24.589. 445TH JUDICIAL DISTRICT (CAMERON COUNTY). (a) The

445th Judicial District is composed of Cameron County.

(b) The 445th District Court shall give preference to criminal

law cases.

Added by Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 6(a), eff. September 1, 2007.

Sec. 24.592. 448TH JUDICIAL DISTRICT (EL PASO COUNTY). The

448th Judicial District is composed of El Paso County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 7(a), eff. September 1, 2007.

Sec. 24.593. 449TH JUDICIAL DISTRICT (HIDALGO COUNTY). (a) The

449th Judicial District is composed of Hidalgo County.

(b) The 449th District Court shall give preference to juvenile

matters.

Added by Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 8(a), eff. September 1, 2007.

Sec. 24.5995. 506TH JUDICIAL DISTRICT (GRIMES AND WALLER

COUNTIES). The 506th Judicial District is composed of Grimes and

Waller Counties.

Added by Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 9(a), eff. September 1, 2007.

SUBCHAPTER D. FAMILY DISTRICT COURTS

Sec. 24.601. JURISDICTION. (a) A family district court has the

jurisdiction and power provided for district courts by the

constitution and laws of this state. Its jurisdiction is

concurrent with that of other district courts in the county in

which it is located.

(b) A family district court has primary responsibility for cases

involving family law matters. These matters include:

(1) adoptions;

(2) birth records;

(3) divorce and marriage annulment;

(4) child welfare, custody, support and reciprocal support,

dependency, neglect, and delinquency;

(5) parent and child; and

(6) husband and wife.

(c) This subchapter does not limit the jurisdiction of other

district courts nor relieve them of responsibility for handling

cases involving family law matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.602. TERMS. The terms of a family district court begin

on the first Monday in January and the first Monday in July.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.603. JUDGE. (a) A family district court judge's

qualifications and term of office are the same as those

prescribed by the constitution and laws of this state for

district judges. A family district court judge is elected in the

same manner as a district judge.

(b) A family district court judge is entitled to the same

compensation and allowances provided by the state and county for

the other district judges in his county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.604. APPOINTMENT OF RETIRED JUDGE TO SIT FOR REGULAR

JUDGE. (a) If the regular judge of a family district court is

absent or is for any cause disabled or disqualified from

presiding, a retired judge of a special juvenile court or a

domestic relations court may be appointed by the presiding judge

of the administrative judicial region in which the appointed

judge resides to sit for the absent, disabled, or disqualified

judge of a family district court within the geographic limits of

the respective administrative judicial region. To be eligible for

the appointment, the retired judge must have voluntarily retired

from office and must certify his willingness to serve.

(b) When the docket of a family district court becomes so

excessive that the presiding judge of the administrative judicial

region in which that court is located considers it an emergency,

a retired judge of a special juvenile court or a domestic

relations court residing within the geographic limits of the

respective administrative judicial region, who meets the

qualifications set out in Subsection (a), may be appointed by the

presiding judge to sit for the regular judge as long as the

emergency exists.

(c) A presiding judge may, with the consent of a retired judge

of a special juvenile court or a domestic relations court within

his district, make an assignment outside his judicial district

with the specific authorization of the presiding judge of the

district in which that assignment is made.

(d) A retired judge appointed to sit for a regular judge under

this section shall execute the bond and take the oath of office

that is required by law for the regular judge for whom he is

sitting.

(e) A retired judge appointed under this section has all the

power and jurisdiction of the court and the regular judge for

whom he is sitting and may sign orders, judgments, decrees, or

other process of any kind as presiding judge when acting for the

regular judge.

(f) A retired judge appointed to sit for the regular judge under

this section shall receive for the services actually performed

the same salary that the regular judge is entitled to receive for

those services. The amount to be paid for the services shall be

paid in the same manner as the regular judge is paid on

certification by the presiding judge of the administrative

judicial region that the retired judge has rendered the services

and is entitled to receive the salary. The payment shall be made

from the item in the judiciary section, comptroller's department,

of the appropriations act providing for payment of salaries of

district judges and criminal district judges. This section does

not entitle the retired judge of a special juvenile court or a

domestic relations court to participate in the Judicial

Retirement System of Texas Plan One or the Judicial Retirement

System of Texas Plan Two. None of the salary paid to a retired

judge sitting for the regular judge may be deducted or paid out

of the salary of the regular judge.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.18(a), eff.

Sept. 1, 1987; Acts 1989, 71st Leg., ch. 2, Sec. 8.44(3), eff.

Aug. 28, 1989.

Sec. 24.605. COURT OFFICIALS, PERSONNEL, AND FACILITIES. (a)

The prosecuting attorney, the sheriff, and the district clerk

shall serve each family district court in their county in the

same manner they serve the district courts of their county.

(b) The commissioners court of the county in which a family

district court is located shall provide the physical facilities

and the deputy clerks, bailiffs, and other personnel necessary to

operate the family district court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.606. COUNTY JUVENILE BOARD. When a family district

court is created in a county, the county's juvenile board

composition and the additional compensation of the board members

is as provided by Article 5139.2, Revised Statutes.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.607. COURT STYLE. A district court for a judicial

district listed in this chapter is a family district court and

may be called the "Family District Court for the (number of

district) Judicial District."

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.608. 300TH JUDICIAL DISTRICT (BRAZORIA COUNTY). The

300th Judicial District is composed of Brazoria County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.609. 301ST JUDICIAL DISTRICT (DALLAS COUNTY). The 301st

Judicial District is composed of Dallas County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.610. 302ND JUDICIAL DISTRICT (DALLAS COUNTY). The 302nd

Judicial District is composed of Dallas County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.611. 303RD JUDICIAL DISTRICT (DALLAS COUNTY). The 303rd

Judicial District is composed of Dallas County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.612. 304TH JUDICIAL DISTRICT (DALLAS COUNTY). The 304th

Judicial District is composed of Dallas County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.613. 305TH JUDICIAL DISTRICT (DALLAS COUNTY). The 305th

Judicial District is composed of Dallas County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.614. 306TH JUDICIAL DISTRICT (GALVESTON COUNTY). (a)

The 306th Judicial District is composed of Galveston County.

(b) All juvenile matters and proceedings in Galveston County

shall be filed originally with the district clerk on the docket

of the 306th District Court.

(c), (d) Repealed by Acts 2001, 77th Leg., ch. 635, Sec. 3(2),

eff. Sept. 1, 2001.

(d) Repealed by Acts 2001, 77th Leg., ch. 635, Sec. 3(2), eff.

Sept. 1, 2001.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.615. 307TH JUDICIAL DISTRICT (GREGG COUNTY). The 307th

Judicial District is composed of Gregg County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.616. 308TH JUDICIAL DISTRICT (HARRIS COUNTY). The 308th

Judicial District is composed of Harris County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.617. 309TH JUDICIAL DISTRICT (HARRIS COUNTY). The 309th

Judicial District is composed of Harris County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.618. 310TH JUDICIAL DISTRICT (HARRIS COUNTY). The 310th

Judicial District is composed of Harris County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.619. 311TH JUDICIAL DISTRICT (HARRIS COUNTY). The 311th

Judicial District is composed of Harris County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.620. 312TH JUDICIAL DISTRICT (HARRIS COUNTY). The 312th

Judicial District is composed of Harris County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.621. 313TH JUDICIAL DISTRICT (HARRIS COUNTY). The 313th

Judicial District is composed of Harris County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.622. 314TH JUDICIAL DISTRICT (HARRIS COUNTY). The 314th

Judicial District is composed of Harris County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.623. 315TH JUDICIAL DISTRICT (HARRIS COUNTY). The 315th

Judicial District is composed of Harris County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.624. 316TH JUDICIAL DISTRICT (HUTCHINSON COUNTY). The

316th Judicial District is composed of Hutchinson County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.625. 317TH JUDICIAL DISTRICT (JEFFERSON COUNTY). The

317th Judicial District is composed of Jefferson County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.626. 318TH JUDICIAL DISTRICT (MIDLAND COUNTY). The

318th Judicial District is composed of Midland County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.627. 319TH JUDICIAL DISTRICT (NUECES COUNTY). (a) The

319th Judicial District is composed of Nueces County.

(b) The terms of the 319th District Court begin on the first

Mondays in April and in October.

(c) In addition to other jurisdiction provided by law, the 319th

District Court has concurrent jurisdiction with the county courts

at law in Nueces County to receive a guilty plea in a misdemeanor

case pending in a county court at law in Nueces County and

dispose of the case, regardless of whether the case is

transferred to the district court. The judgment, order, or

action of the district court is valid and binding as if the case

were pending in the district court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 286, Sec. 1, eff. Aug. 28,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

72, Sec. 8, eff. May 17, 2005.

Sec. 24.628. 320TH JUDICIAL DISTRICT (POTTER COUNTY). The 320th

Judicial District is composed of Potter County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.629. 321ST JUDICIAL DISTRICT (SMITH COUNTY). The 321st

Judicial District is composed of Smith County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.630. 322ND JUDICIAL DISTRICT (TARRANT COUNTY). The

322nd Judicial District is composed of Tarrant County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.631. 323RD JUDICIAL DISTRICT (TARRANT COUNTY). The

323rd Judicial District is composed of Tarrant County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.632. 324TH JUDICIAL DISTRICT (TARRANT COUNTY). The

324th Judicial District is composed of Tarrant County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.633. 325TH JUDICIAL DISTRICT (TARRANT COUNTY). The

325th Judicial District is composed of Tarrant County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.634. 326TH JUDICIAL DISTRICT (TAYLOR COUNTY). The 326th

Judicial District is composed of Taylor County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.635. 65TH JUDICIAL DISTRICT (EL PASO COUNTY). The 65th

Judicial District is composed of El Paso County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 317, Sec. 3, eff. Sept. 1,

1996.

Sec. 24.636. 328TH JUDICIAL DISTRICT (FORT BEND COUNTY). The

328th Judicial District is composed of Fort Bend County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.637. 329TH JUDICIAL DISTRICT (WHARTON COUNTY). (a) The

329th Judicial District is composed of Wharton County.

(b) Section 24.124, relating to the 23rd District Court,

contains provisions applicable to both that court and the Family

District Court for the 329th Judicial District.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 196, Sec. 2, eff. Sept. 1,

1991.

Sec. 24.638. 330TH JUDICIAL DISTRICT (DALLAS COUNTY). The 330th

Judicial District is composed of Dallas County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.639. 360TH JUDICIAL DISTRICT (TARRANT COUNTY). The

360th Judicial District is composed of Tarrant County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.640. 444TH JUDICIAL DISTRICT (CAMERON COUNTY). The

444th Judicial District is composed of Cameron County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 10(a), eff. September 1, 2007.

SUBCHAPTER E. CRIMINAL DISTRICT COURTS

Sec. 24.901. CRIMINAL JUDICIAL DISTRICT OF DALLAS COUNTY. (a)

The Criminal Judicial District of Dallas County is composed of

Dallas County.

(b) The terms of the criminal district court begin on the first

Mondays in January, April, July, and October.

(c) The criminal district courts in Dallas County have

concurrent original misdemeanor jurisdiction with the county

courts in Dallas County that have criminal jurisdiction.

(d) Section 24.115, relating to the 14th District Court,

contains provisions applicable to both that court and the

Criminal District Court of Dallas County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.902. DALLAS COUNTY CRIMINAL JUDICIAL DISTRICT NO. 2.

(a) The Dallas County Criminal Judicial District No. 2 is

composed of Dallas County.

(b) The terms of the criminal district court no. 2 begin on the

first Mondays in January, April, July, and October.

(c) Section 24.901, relating to the Criminal District Court of

Dallas County, contains provisions applicable to both that court

and the Dallas County Criminal District Court No. 2.

(d) Section 24.115, relating to the 14th District Court,

contains provisions applicable to both that court and the Dallas

County Criminal District Court No. 2.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.903. DALLAS COUNTY CRIMINAL JUDICIAL DISTRICT NO. 3.

(a) The Dallas County Criminal Judicial District No. 3 is

composed of Dallas County.

(b) The terms of the criminal district court no. 3 begin on the

first Mondays in January, April, July, and October.

(c) Section 24.901, relating to the Criminal District Court of

Dallas County, contains provisions applicable to both that court

and the Dallas County Criminal District Court No. 3.

(d) Section 24.115, relating to the 14th District Court,

contains provisions applicable to both that court and the Dallas

County Criminal District Court No. 3.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.904. DALLAS COUNTY CRIMINAL JUDICIAL DISTRICT NO. 4.

(a) The Dallas County Criminal Judicial District No. 4 is

composed of Dallas County.

(b) The terms of the criminal district court no. 4 begin on the

first Mondays in January, April, July, and October.

(c) Section 24.901, relating to the Criminal District Court of

Dallas County, contains provisions applicable to both that court

and the Dallas County Criminal District Court No. 4.

(d) Section 24.115, relating to the 14th District Court,

contains provisions applicable to both that court and the Dallas

County Criminal District Court No. 4.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.905. DALLAS COUNTY CRIMINAL JUDICIAL DISTRICT NO. 5.

(a) The Dallas County Criminal Judicial District No. 5 is

composed of Dallas County.

(b) The terms of the criminal district court no. 5 begin on the

first Mondays in January, April, July, and October.

(c) Section 24.901, relating to the Criminal District Court of

Dallas County, contains provisions applicable to both that court

and the Dallas County Criminal District Court No. 5.

(d) Section 24.115, relating to the 14th District Court,

contains provisions applicable to both that court and the Dallas

County Criminal District Court No. 5.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.906. DALLAS COUNTY CRIMINAL JUDICIAL DISTRICT NO. 6.

(a) The Dallas County Criminal Judicial District No. 6 is

composed of Dallas County.

(b) The terms of the criminal district court no. 6 begin on the

first Mondays in January, April, July, and October.

(c) Section 24.901, relating to the Criminal District Court of

Dallas County, contains provisions applicable to both that court

and the Dallas County Criminal District Court No. 6.

(d) Section 24.115, relating to the 14th District Court,

contains provisions applicable to both that court and the Dallas

County Criminal District Court No. 6.

Added by Acts 2005, 79th Leg., Ch.

1352, Sec. 13(b), eff. September 1, 2005.

Sec. 24.907. DALLAS COUNTY CRIMINAL JUDICIAL DISTRICT NO. 7.

(a) The Dallas County Criminal Judicial District No. 7 is

composed of Dallas County.

(b) The terms of the criminal district court no. 7 begin on the

first Mondays in January, April, July, and October.

(c) Section 24.901, relating to the Criminal District Court of

Dallas County, contains provisions applicable to both that court

and the Dallas County Criminal District Court No. 7.

(d) Section 24.115, relating to the 14th District Court,

contains provisions applicable to both that court and the Dallas

County Criminal District Court No. 7.

Added by Acts 2005, 79th Leg., Ch.

1352, Sec. 13(b), eff. September 1, 2005.

Sec. 24.908. EL PASO COUNTY CRIMINAL JUDICIAL DISTRICT NO. 1.

(a) The El Paso County Criminal Judicial District No. 1 is

composed of El Paso County.

(b) The El Paso County Criminal District Court No. 1 shall give

primary preference to felony drug cases and associated civil

cases emanating from those felony drug cases. The criminal

district court shall give secondary preference to other criminal

cases and associated civil cases emanating from those criminal

cases.

(c) The terms of the El Paso County Criminal District Court No.

1 begin on the third Mondays in April and September and the first

Mondays in January, July, and November.

(d) The El Paso County Criminal District Court No. 1 shall have

a seal similar to the seal of a district court with "El Paso

County Criminal District Court No. 1" engraved on the seal.

Added by Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 11(a), eff. September 1, 2007.

Sec. 24.910. TARRANT COUNTY CRIMINAL JUDICIAL DISTRICT NO. 1.

(a) The Tarrant County Criminal Judicial District No. 1 is

composed of Tarrant County.

(b) This section applies to the Tarrant County Criminal District

Courts Nos. 1, 2, and 3.

(c) The criminal district courts have jurisdiction of criminal

cases within the jurisdiction of a district court. The criminal

district courts also have concurrent original jurisdiction with

the county criminal courts over misdemeanor cases. The criminal

district courts do not have appellate misdemeanor jurisdiction.

(d) The terms of the criminal district courts begin on the first

Mondays in January, April, July, and October.

(e) The judge of each criminal district court or county criminal

court may, on motion of the judge or the criminal district

attorney, transfer misdemeanor cases between the courts by an

order entered in the minutes of the transferring court. The clerk

of the transferring court shall certify the style and number of

the case to the clerk of the court to which it is transferred and

include the papers of the case with the certification. The

receiving clerk shall promptly docket the transferred case. The

receiving court shall dispose of the case as if it had been

originally instituted in that court.

(f) The criminal district courts nos. 1 and 2 shall have a seal

similar to the seal of a district court with "Criminal District

Court No. ____ of Tarrant County" engraved in the margin.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.911. TARRANT COUNTY CRIMINAL JUDICIAL DISTRICT NO. 2.

(a) The Tarrant County Criminal Judicial District No. 2 is

composed of Tarrant County.

(b) Section 24.910, relating to the Tarrant County Criminal

District Court No. 1, contains provisions applicable to both that

court and the Tarrant County Criminal District Court No. 2.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.912. TARRANT COUNTY CRIMINAL JUDICIAL DISTRICT NO. 3.

(a) The Tarrant County Criminal Judicial District No. 3 is

composed of Tarrant County.

(b) Section 24.910, relating to the Tarrant County Criminal

District Court No. 1, contains provisions applicable to both that

court and the Tarrant County Criminal District Court No. 3.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 24.913. CRIMINAL JUDICIAL DISTRICT NO. 4 OF TARRANT COUNTY.

(a) The Criminal Judicial District No. 4 of Tarrant County is

composed of Tarrant County.

(b) The court shall give preference to criminal cases.

(c) The terms of court begin on the first Mondays in January,

April, July, and October of each year.

(d) Subchapter C applies to the Tarrant County Criminal District

Court No. 4 of Tarrant County.

(e) In addition to the jurisdiction provided by Subchapter C and

other law, the Tarrant County Criminal District Court No. 4 has

concurrent original jurisdiction with the county criminal courts

in Tarrant County over misdemeanor cases.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., ch. 21, Sec. 6, eff. Sept. 1,

2003.

Sec. 24.920. CRIMINAL JUDICIAL DISTRICT OF JEFFERSON COUNTY.

(a) The Criminal Judicial District of Jefferson County is

composed of Jefferson County.

(b) The terms of the criminal district court begin on the first

Mondays in April, July, October, and January.

(c) The criminal district court has:

(1) original jurisdiction of criminal cases within the

jurisdiction of a district court;

(2) concurrent original and appellate jurisdiction with the

county courts at law of misdemeanor cases normally within the

exclusive jurisdiction of the county courts at law; and

(3) civil jurisdiction in cases of:

(A) divorce, as provided by Chapter 3, Family Code;

(B) dependent and delinquent children, as provided by Section

23.001, by the Family Code, and by Title 43, Revised Statutes;

(C) adoption, as provided by the Family Code; and

(D) habeas corpus proceedings.

(d) The judge of the criminal district court or of a county

court at law may, on motion of the judge or the criminal district

attorney, transfer misdemeanor cases between the courts by an

order entered in the minutes of the transferring court. The clerk

of the transferring court shall certify the style and number of

the case to the clerk of the receiving court and include the

papers of the case with the certification. The receiving clerk

shall promptly docket the transferred case. The receiving court

shall dispose of the case as if it had been originally instituted

in that court.

(e) The court shall have a seal similar to the seal of a

district court with "Criminal District Court of Jefferson County"

engraved on the seal.

(f) The court may sit at the City of Port Arthur in addition to

Beaumont to try, hear, and determine nonjury civil cases and to

hear and determine motions, arguments, and the other nonjury

civil matters that are within the court's jurisdiction. The

district clerk or the clerk's deputy serves as clerk of the court

when it sits in Port Arthur and may transfer all necessary books,

minutes, records, and papers to Port Arthur while the court is in

session there, and transfer them from Port Arthur to Beaumont at

the end of each session in Port Arthur. The Commissioners Court

of Jefferson County may provide suitable quarters for the court

in the subcourthouse while it sits in Port Arthur. The Jefferson

County sheriff or the sheriff's deputy shall attend the court in

Port Arthur and perform all required duties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER F. REAPPORTIONMENT OF JUDICIAL DISTRICTS

Sec. 24.941. DECLARATION OF POLICY. It is the policy of the

state that the administration of justice shall be prompt and

efficient and that, for this purpose, the judicial districts of

the state shall be reapportioned as provided by this subchapter

so that the district courts of various judicial districts have

judicial burdens that are as nearly equal as possible.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.19(a), eff. Sept.

1, 1987.

Sec. 24.942. DEFINITIONS. In this subchapter:

(1) "Board" means the Judicial Districts Board established by

Article V, Section 7a, of the Texas Constitution.

(2) "Reapportionment" means the redistribution of the judicial

districts of the state by designating the county or counties to

be included in each judicial district and may affect any or all

of the judicial districts and counties of the state under either

the original reapportionment made under this subchapter or a

reapportionment at a time subsequent to an original

reapportionment.

(3) "Reapportionment order" means an order adopted by the board

that reapportions the judicial districts of the state.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.19(a), eff. Sept.

1, 1987.

Sec. 24.943. OFFICIAL DUTY. Service on the board is an official

duty of each of the officers named in Article V, Section 7a, of

the Texas Constitution.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.19(a), eff. Sept.

1, 1987.

Sec. 24.944. DUTIES. The board shall reapportion the judicial

districts authorized by Article V, Section 7, of the Texas

Constitution by statewide reapportionment of the districts and,

as the necessity for additional reapportionment appears, by

redesignating, in one or more reapportionment orders, the county

or counties that comprise the specific judicial districts

affected by those reapportionment orders. The board shall

investigate from time to time the necessity of and appropriate

locations for new judicial districts and shall advise the

legislature of its findings. The board shall inform itself on all

matters bearing on its duties.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.19(a), eff. Sept.

1, 1987.

Sec. 24.945. RULES AND CONDITIONS FOR REAPPORTIONMENT. (a) The

reapportionment of the judicial districts of the state by the

board is subject to the rules and conditions provided by

Subsections (b)-(d).

(b) Reapportionment of the judicial districts shall be made on a

determination of fact by the board that the reapportionment will

best promote the efficiency and promptness of the administration

of justice in the state by equalizing as nearly as possible the

judicial burdens of the district courts of the various judicial

districts. In determining the reapportionment that best promotes

the efficiency and promptness of the administration of justice,

the board shall consider:

(1) the numbers and types of cases filed in the district courts

of the counties to be affected by the reapportionment;

(2) the numbers and types of cases disposed of by dismissal or

judgment in the district courts of those counties;

(3) the numbers and types of cases pending in the district

courts of those counties;

(4) the number of district courts in those counties;

(5) the population of the counties;

(6) the area to be covered by a judicial district; and

(7) the actual growth or decline of population and district

court case load in the counties to be affected.

(c) Each judicial district affected by a reapportionment must

contain one or more complete counties except as provided by this

section. More than one judicial district may contain the same

county or counties. If more than one county is contained in a

judicial district, the territory of the judicial district must be

contiguous.

(d) Subject to the other rules and conditions in this section, a

judicial district in a reapportionment under this subchapter may:

(1) be enlarged in territory by including an additional county

or counties in the district, but a county having a population as

large or larger than the population of the judicial district

being reapportioned may not be added to the judicial district;

(2) be decreased in territory by removing a county or counties

from the district;

(3) have both a county or counties added to the district and a

county or counties removed from it; or

(4) be removed to another location in the state so that the

district contains an entirely different county or counties.

(e) The legislature, the Judicial Districts Board, or the

Legislative Redistricting Board may not redistrict the judicial

districts to provide for any judicial district smaller in size

than an entire county except as provided by this subsection.

Judicial districts smaller in size than the entire county may be

created subsequent to a general election in which a majority of

the persons voting on the proposition adopt the proposition "to

allow the division of ____________________ County into judicial

districts composed of parts of ____________________ County." A

redistricting plan may not be proposed or adopted by the

legislature, the Judicial Districts Board, or the Legislative

Redistricting Board in anticipation of a future action by the

voters of any county.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.19(a), eff. Sept.

1, 1987.

Sec. 24.946. PROCEDURE. (a) The board shall meet in accordance

with its own rules. The board shall meet at least once in each

interim between regular sessions of the legislature and shall

exercise its reapportionment powers only in the interims between

regular legislative sessions. Meetings of the board shall be

subject to the provisions of Chapter 551, except as otherwise

provided by this subchapter. A reapportionment may not be ordered

in the interim immediately following a regular session of the

legislature in which a valid and subsisting statewide

reapportionment of judicial districts is enacted by the

legislature. Unless the legislature enacts a statewide

reapportionment of the judicial districts following each federal

decennial census, the board shall convene not later than the

first Monday of June of the third year following the year in

which the federal decennial census is taken to make a statewide

reapportionment of the districts. The board shall complete its

work on the reapportionment and file its order with the secretary

of state not later than August 31 of the same year. If the

Judicial Districts Board fails to make a statewide apportionment

by that date, the Legislative Redistricting Board established by

Article III, Section 28, of the Texas Constitution shall make a

statewide reapportionment of the judicial districts not later

than the 150th day after the final day for the Judicial Districts

Board to make the reapportionment, and that apportionment takes

effect as provided by Sections 24.948 and 24.949.

(b) The board shall adopt its own rules of procedure and has the

power to make investigations, hold hearings, compel by subpoena

the attendance and testimony of witnesses and the production of

records, administer oaths, and do all things necessary in its

judgment to carry out its duties.

(c) On the request of the chairman, a peace officer shall serve

a subpoena issued by the board. The officer shall serve the

subpoena in the same manner as a subpoena issued by a district

court is served. If the person to whom a subpoena is directed

fails to comply, the board may bring suit in the district court

to enforce the subpoena. If the court determines that good cause

exists for the issuance of the subpoena, the court shall order

compliance. The court may modify the requirements of a subpoena

that the court determines are unreasonable. Failure to comply

with the order of the district court is punishable as contempt.

(d) The board may provide for the compensation of subpoenaed

witnesses. The amount of compensation may not exceed the amount

paid to a witness subpoenaed by a district court in a civil

proceeding.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.19(a), eff. Sept.

1, 1987. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(83),

eff. Sept. 1, 1995.

Sec. 24.947. REAPPORTIONMENT ORDERS. Any judicial

reapportionment order adopted by the board must be approved by a

record vote of the majority of the membership of both the senate

and house of representatives before the order can become

effective and binding.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.19(a), eff. Sept.

1, 1987.

Sec. 24.948. EFFECT OF REAPPORTIONMENT. (a) After the

effective date of a reapportionment order, the judicial districts

affected by the order contain only the counties designated for

the judicial districts in the reapportionment order, and the

district courts shall have and exercise jurisdiction coextensive

with the newly defined limits of the judicial districts in all

actions, proceedings, matters, and causes of which district

courts have jurisdiction under the constitution and laws of the

state.

(b) If a county in which any part of the jurisdiction vested by

general law in the county court has been transferred or made

concurrent in a district court is removed by reapportionment

under this subchapter from the judicial districts of all district

courts having the county court jurisdiction, the board shall

specify whether, after the effective date of the reapportionment

order, the transferred county court jurisdiction is vested in the

district court of the judicial districts in which the county is

included under the reapportionment order or whether the

transferred county court jurisdiction is revested in the county

court.

(c) If the office of district attorney is authorized by law in

or for a judicial district, a reapportionment under this

subchapter does not change the county or counties included in the

district for purposes of election, functions, duties, and

authority of the district attorney, his assistants, and their

successors in office.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.19(a), eff. Sept.

1, 1987.

Sec. 24.949. PENDING CASES AND PROCEEDINGS. (a) If a county is

removed from a judicial district and placed or left in another

judicial district by reapportionment under this subchapter, the

district clerk of that county shall, on the effective date of the

reapportionment order, transfer and properly docket to the court

of a judicial district in which the county is located the cases

and proceedings in that county on the docket of the court of the

judicial district from which the county is removed, with all

records, documents, and instruments on file in connection with

the cases and proceedings. If a county is removed from a judicial

district and placed or left in more than one judicial district,

the clerk shall transfer the cases and proceedings to the

district court of the judicial district for that county having

the lowest numerical designation.

(b) If cases or other proceedings are transferred from a

district court to another district court in accordance with this

subchapter, all writs, processes, bonds, bail bonds,

recognizances, complaints, informations and indictments, and any

other matters returnable to the court from which the cases or

proceedings were transferred are returnable to the court to which

the cases or proceedings are transferred and are as valid as if

they had been made returnable originally to that court.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.19(a), eff. Sept.

1, 1987.

Sec. 24.950. EQUALIZATION OF DOCKETS. The judges of the

district courts may equalize their dockets in all counties in

which there are two or more district courts. The judge of a

district court, on motion of a party, on agreement of the

parties, or on the judge's own motion, may transfer a cause or

proceeding on the judge's docket to the docket of one of the

other district courts.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.19(a), eff. Sept.

1, 1987.

Sec. 24.951. CONCURRENT JURISDICTION. If a county is located in

two or more judicial districts by reapportionment under this

subchapter, all the district courts in the county have concurrent

civil and criminal jurisdiction within the territorial limits of

the county.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.19(a), eff. Sept.

1, 1987.

Sec. 24.952. TERMS OF COURTS. The terms of the district court

of a judicial district affected by reapportionment under this

subchapter shall be the terms provided by the board in the

reapportionment order affecting the judicial district. In the

absence of a provision by the board, the terms of the district

court, until otherwise prescribed by law, begin on the first

Mondays in January and July of each year and continue until the

time for convening the next regular term of the court. Each

district court may hold as many sessions of court in each county

each year as the judge considers expedient.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.19(a), eff. Sept.

1, 1987.

Sec. 24.953. OFFICERS OF COURT. In a county placed in a

different or additional judicial district by reapportionment

under this subchapter, the district clerk, sheriff, constables,

county attorney, and district attorney or criminal district

attorney of the county, and their assistants and successors in

office, shall be the respective officers of all district courts

of the county, including the courts of the different or

additional judicial districts. Each officer shall perform all the

duties and functions of his office relative to all the district

courts of the county.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.19(a), eff. Sept.

1, 1987.

Sec. 24.954. QUARTERS FOR COURTS. The commissioners court of a

county that is newly included in a judicial district by

reapportionment under this subchapter shall provide suitable

quarters, facilities, and personnel for the district court of the

judicial district.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.19(a), eff. Sept.

1, 1987.



CHAPTER 25. STATUTORY COUNTY COURTS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE A. COURTS

CHAPTER 25. STATUTORY COUNTY COURTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 25.0001. APPLICATION OF SUBCHAPTER. (a) This subchapter

applies to each statutory county court in this state. If a

provision of this subchapter conflicts with a specific provision

for a particular court or county, the specific provision

controls.

(b) A statement in Subchapter C that a general provision of this

subchapter does not apply to a specific statutory court or the

statutory courts of a specific county does not affect the

application of other laws on the same subject that may affect the

court or courts.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.0002. DEFINITION. In this chapter, "family law cases

and proceedings" includes cases and proceedings involving

adoptions, birth records, or removal of disability of minority or

coverture; change of names of persons; child welfare, custody,

support and reciprocal support, dependency, neglect, or

delinquency; paternity; termination of parental rights; divorce

and marriage annulment, including the adjustment of property

rights, custody and support of minor children involved therein,

temporary support pending final hearing, and every other matter

incident to divorce or annulment proceedings; independent actions

involving child support, custody of minors, and wife or child

desertion; and independent actions involving controversies

between parent and child, between parents, and between spouses.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.0003. JURISDICTION. (a) A statutory county court has

jurisdiction over all causes and proceedings, civil and criminal,

original and appellate, prescribed by law for county courts.

(b) A statutory county court does not have jurisdiction over

causes and proceedings concerning roads, bridges, and public

highways and the general administration of county business that

is within the jurisdiction of the commissioners court of each

county.

(c) In addition to other jurisdiction provided by law, a

statutory county court exercising civil jurisdiction concurrent

with the constitutional jurisdiction of the county court has

concurrent jurisdiction with the district court in:

(1) civil cases in which the matter in controversy exceeds $500

but does not exceed $100,000, excluding interest, statutory or

punitive damages and penalties, and attorney's fees and costs, as

alleged on the face of the petition; and

(2) appeals of final rulings and decisions of the division of

workers' compensation of the Texas Department of Insurance

regarding workers' compensation claims, regardless of the amount

in controversy.

(d) Except as provided by Subsection (e), a statutory county

court has, concurrent with the county court, the probate

jurisdiction provided by general law for county courts.

(e) In a county that has a statutory probate court, a statutory

probate court is the only county court created by statute with

probate jurisdiction.

(f) A statutory county court does not have the jurisdiction of a

statutory probate court granted statutory probate courts by the

Texas Probate Code.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 2, 3, eff.

Oct. 1, 1991; Acts 1999, 76th Leg., ch. 431, Sec. 2, eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 6.002, eff. September 1, 2005.

Sec. 25.0004. POWERS AND DUTIES. (a) A statutory county court

or its judge may issue writs of injunction, mandamus,

sequestration, attachment, garnishment, certiorari, supersedeas,

and all writs necessary for the enforcement of the jurisdiction

of the court. It may issue writs of habeas corpus in cases where

the offense charged is within the jurisdiction of the court or

any court of inferior jurisdiction in the county.

(b) A statutory county court or its judge may punish for

contempt as prescribed by general law.

(c) The judge of a statutory county court has all other powers,

duties, immunities, and privileges provided by law for county

court judges.

(d) Except as provided by Subsection (e), the judge of a

statutory county court has no authority over the county's

administrative business that is performed by the county judge.

(e) The judge of a statutory county court may be delegated

authority to hear an application under Section 25.052, 26.07, or

61.312, Alcoholic Beverage Code.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 2001, 77th Leg., ch. 417, Sec. 2, eff.

Sept. 1, 2001.

Sec. 25.0005. JUDGE'S SALARY. (a) A statutory county court

judge, other than a statutory county court judge who engages in

the private practice of law, shall be paid a total annual salary

set by the commissioners court at an amount that is not less than

$1,000 less than the total annual salary received by a district

judge in the county. A district judge's or statutory county

court judge's total annual salary includes contributions and

supplements, paid by the state or a county, other than

contributions received as compensation under Section 74.051.

(b) Subject to any salary requirements otherwise imposed by this

chapter for a particular court or county, the commissioners court

sets the salary of each statutory county court judge who engages

in the private practice of law.

(c) The salary shall be paid in equal monthly installments.

(d) Notwithstanding Section 25.0001(a), this section prevails

over any other law that limits a particular statutory county

court judge to an annual salary of less than the amount provided

by Subsection (a), but does not affect a salary minimum set by

other law that equals or exceeds the amount provided by

Subsection (a).

(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1301, Sec.

13(1), eff. October 1, 2007.

(f) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1301, Sec.

13(1), eff. October 1, 2007.

(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1301, Sec.

13(1), eff. October 1, 2007.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 4, eff. Oct.

1, 1991; Acts 1993, 73rd Leg., ch. 144, Sec. 1, eff. Aug. 30,

1993; Acts 1997, 75th Leg., ch. 80, Sec. 1, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1119, Sec. 1, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 1572, Sec. 1, eff. Oct. 1, 1999; Acts 2003,

78th Leg., ch. 616, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1301, Sec. 1, eff. October 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1301, Sec. 13(1), eff. October 1, 2007.

Sec. 25.0006. BOND; REMOVAL. (a) The judge of a statutory

county court must execute a bond as prescribed by law for county

judges.

(b) The judge of a statutory county court may be removed from

office in the same manner and for the same reasons as a county

judge.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.0007. JURIES; PRACTICE AND PROCEDURE. The drawing of

jury panels, selection of jurors, and practice in the statutory

county courts must conform to that prescribed by law for county

courts, except that practice, procedure, rules of evidence,

issuance of process and writs, and all other matters pertaining

to the conduct of trials and hearings in the statutory county

courts, other than the number of jurors, that involve those

matters of concurrent jurisdiction with district courts are

governed by the laws and rules pertaining to district courts.

This section does not affect local rules of administration

adopted under Section 74.093.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 5, eff. Oct.

1, 1991.

Sec. 25.0008. FEES. A judge of a statutory county court shall

assess the same fees as are prescribed by law relating to county

judges' fees. The clerk of the court shall collect the fees and

pay them into the county treasury on collection. A fee may not be

paid to the judge.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.0009. VACANCY. (a) The commissioners court of each

county shall appoint a person to fill a vacancy in the office of

judge of a statutory county court.

(b) The appointee holds office until the next general election

and until the successor is elected and has qualified.

(c) This section applies to a vacancy existing on creation of

the office of judge.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.0010. FACILITIES; PERSONNEL. (a) The commissioners

court of each county shall provide the physical facilities

necessary to operate the statutory county court in each county.

(b) The county attorney or criminal district attorney and

sheriff shall serve each statutory county court. The county clerk

shall serve as clerk of each statutory county court. The court

officials shall perform the duties and responsibilities of their

offices and are entitled to the compensation, fees, and

allowances prescribed by law for those offices.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.0011. SEAL. The seal of each statutory county court is

the same as that provided by law for a county court except that

the seal must contain the name of the statutory county court as

it appears in this chapter.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.0012. EXCHANGE OF JUDGES IN CERTAIN COUNTY COURTS AT LAW

AND COUNTY CRIMINAL COURTS. In any county with a population of

more than 300,000, the judge of a county criminal court and the

judge of a county court at law may hold court for or with one

another. The county criminal court has the necessary civil

jurisdiction to hold court for the county court at law.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.0014. QUALIFICATIONS OF JUDGE. The judge of a statutory

county court must:

(1) be at least 25 years of age;

(2) have resided in the county for at least two years before

election or appointment; and

(3) be a licensed attorney in this state who has practiced law

or served as a judge of a court in this state, or both combined,

for the four years preceding election or appointment, unless

otherwise provided for by law.

Added by Acts 1991, 72nd Leg., ch. 746, Sec. 6, eff. Oct. 1,

1991.

Sec. 25.0015. STATE CONTRIBUTION. (a) Beginning on the first

day of the state fiscal year, the state shall annually compensate

each county in an amount equal to 60 percent of the state salary

of a district court judge in the county for each statutory county

court judge in the county who:

(1) does not engage in the private practice of law; and

(2) presides over a court with at least the jurisdiction

provided by Section 25.0003.

(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1301, Sec.

13(2), eff. October 1, 2007.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1301, Sec.

13(2), eff. October 1, 2007.

Added by Acts 1991, 72nd Leg., ch. 746, Sec. 6, eff. Oct. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 1119, Sec. 2, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1572, Sec. 3, eff. Oct.

1, 1999; Acts 2003, 78th Leg., ch. 616, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1301, Sec. 2, eff. October 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1301, Sec. 13(2), eff. October 1, 2007.

Sec. 25.0017. VISITING JUDGE TO TAKE OATH. (a) A person who is

a retired or former judge shall, before accepting an assignment

as a visiting judge of a statutory county court, take the oath of

office required by the constitution and file the oath with the

regional presiding judge.

(b) A regional presiding judge shall maintain a file containing

the oaths of office filed with the judge under Subsection (a).

(c) A retired or former judge may be assigned as a visiting

judge of a statutory county court only if the judge has filed

with the regional presiding judge an oath of office as required

by this section.

Added by Acts 1995, 74th Leg., ch. 456, Sec. 3, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 782, Sec. 4, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 960, Sec. 1, eff. Sept. 1,

1999.

Sec. 25.0018. RECORD. (a) When a retired or former judge is

appointed as a visiting judge, the clerk shall enter in the

administrative file as a part of the proceedings in the cause a

record that gives the visiting judge's name and shows that:

(1) the judge of the court was disqualified, absent, or disabled

to try the cause;

(2) the visiting judge was appointed; and

(3) the oath of office prescribed by law for a retired or former

judge who is appointed as a visiting judge was duly administered

to the visiting judge and filed with the regional presiding

judge.

(b) "Administrative file" means a file kept by the court clerk

for the court's administrative orders and assigned a cause

number.

Added by Acts 1995, 74th Leg., ch. 456, Sec. 3, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 782, Sec. 4, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 960, Sec. 2, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 469, Sec. 1, eff. Sept. 1, 2001.

Sec. 25.0019. LOCATION OF PROCEEDINGS FOLLOWING CERTAIN

DISASTERS. (a) In this section, "first tier coastal county" and

"second tier coastal county" have the meanings assigned by

Section 2210.003, Insurance Code.

(b) Notwithstanding any other law, including a specific

provision in this chapter for a particular court or county that

requires a statutory county court to conduct its proceedings at

the county seat, if a disaster, as defined by Section 418.004,

occurs in a first tier coastal county or a second tier coastal

county that precludes a statutory county court in that county

from conducting its proceedings at the county seat, the presiding

judge of the administrative judicial region, with the approval of

the judge of the affected statutory county court, may designate

an alternate location in the county at which the court may

conduct its proceedings.

Added by Acts 2007, 80th Leg., R.S., Ch.

1076, Sec. 2, eff. June 15, 2007.

Sec. 25.0020. APPOINTMENT OF COUNSEL IN CERTAIN APPEALS. (a)

On a written application of any party to an eviction suit, the

county court or county court at law in which an appeal of the

suit is filed may appoint any qualified attorney who is willing

to provide pro bono services in the matter or counsel from a list

provided by a pro bono legal services program of counsel willing

to be appointed to handle appeals under this section to attend to

the cause of a party who:

(1) was in possession of the residence at the time the eviction

suit was filed in the justice court; and

(2) has perfected the appeal on a pauper's affidavit approved in

accordance with Rule 749a, Texas Rules of Civil Procedure.

(b) The appointed counsel shall represent the individual in the

proceedings of the suit in the county court or county court at

law. At the conclusion of those proceedings, the appointment

terminates.

(c) The court may terminate representation appointed under this

section for cause.

(d) Appointed counsel may not receive attorney's fees unless the

recovery of attorney's fees is provided for by contract, statute,

common law, court rules, or other regulations. The county is not

responsible for payment of attorney's fees to appointed counsel.

(e) The court shall provide for a method of service of written

notice on the parties to an eviction suit of the right to request

an appointment of counsel on perfection of appeal on approval of

a pauper's affidavit.

Added by Acts 2009, 81st Leg., R.S., Ch.

1183, Sec. 6, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1351, Sec. 4, eff. September 1, 2009.

SUBCHAPTER B. GENERAL PROVISIONS RELATING TO STATUTORY PROBATE

COURTS

Sec. 25.0021. JURISDICTION. (a) If this section conflicts with

a specific provision for a particular statutory probate court or

county, the specific provision controls, except that this section

controls over a specific provision for a particular court or

county if the specific provision attempts to create jurisdiction

in a statutory probate court other than jurisdiction over

probate, guardianship, mental health, or eminent domain

proceedings.

(b) A statutory probate court as that term is defined in Section

3(ii), Texas Probate Code, has:

(1) the general jurisdiction of a probate court as provided by

the Texas Probate Code; and

(2) the jurisdiction provided by law for a county court to hear

and determine actions, cases, matters, or proceedings instituted

under:

(A) Section 166.046, 192.027, 193.007, 552.015, 552.019,

711.004, or 714.003, Health and Safety Code;

(B) Chapter 462, Health and Safety Code; or

(C) Subtitle C or D, Title 7, Health and Safety Code.

(c) Expired.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 2001, 77th Leg., ch. 635, Sec. 1, eff.

Sept. 1, 2001.

Sec. 25.00211. STATE CONTRIBUTION. (a) Beginning on the first

day of the state fiscal year, the state shall annually compensate

each county that collects the additional fees under Section

51.704 in an amount equal to $40,000 for each statutory probate

court judge in the county.

(b) The amount shall be paid to the county treasury for deposit

in the contributions fund created under Section 25.00213 in equal

monthly installments from funds appropriated from the judicial

fund.

Added by Acts 1999, 76th Leg., ch. 1572, Sec. 2, eff. Oct. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1443, Sec. 1, eff.

June 17, 2001.

Sec. 25.00212. EXCESS CONTRIBUTIONS. (a) At the end of each

state fiscal year, the comptroller shall determine the amounts

deposited in the judicial fund under Section 51.704 and the sum

of the amount paid under Section 25.0022(e) and the total amounts

paid to the counties under Section 25.00211. If the total amount

deposited under Section 51.704 by all counties exceeds that sum,

the state shall remit the excess proportionately to each county

that deposited a greater amount in the judicial fund under

Section 51.704 than the amount the county was paid under Section

25.00211, as adjusted in an equitable manner to reflect the

differences in the total amounts paid to the counties under

Section 25.00211.

(b) The amounts remitted under Subsection (a) shall be paid to

the county treasury for deposit in the contributions fund created

under Section 25.00213.

Added by Acts 1999, 76th Leg., ch. 1572, Sec. 2, eff. Oct. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1263, Sec. 7, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1443, Sec. 2, eff. June

17, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

718, Sec. 1, eff. September 1, 2007.

Sec. 25.00213. CONTRIBUTIONS FUND. (a) A contributions fund is

created in the county treasury of each county that collects the

additional fees under Section 51.704.

(b) Money in a contributions fund created under this section may

be used only for court-related purposes for the support of the

statutory probate courts in the county, including for the payment

of the compensation of a statutory probate court associate judge

in accordance with Section 54.605.

(c) A county may not reduce the amount of funds provided for the

support of the statutory probate courts in the county because of

the availability of funds from the county's contributions fund.

Added by Acts 2001, 77th Leg., ch. 1443, Sec. 3, eff. June 17,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

400, Sec. 1, eff. June 15, 2007.

Sec. 25.0022. ADMINISTRATION OF STATUTORY PROBATE COURTS. (a)

"Statutory probate court" has the meaning assigned by Section 3,

Texas Probate Code.

(b) The judges of the statutory probate courts shall elect from

their number a presiding judge of the statutory probate courts.

The presiding judge serves a four-year term from the date of

qualification as the presiding judge.

(c) The presiding judge may perform the acts necessary to carry

out this section and to improve the management of the statutory

probate courts and the administration of justice.

(d) The presiding judge shall:

(1) ensure the promulgation of local rules of administration in

accordance with policies and guidelines set by the supreme court;

(2) advise local statutory probate court judges on case flow

management practices and auxiliary court services;

(3) perform a duty of a local administrative statutory probate

court judge if the local administrative judge does not perform

that duty;

(4) appoint an assistant presiding judge of the statutory

probate courts;

(5) call and preside over annual meetings of the judges of the

statutory probate courts at a time and place in the state as

designated by the presiding judge;

(6) call and convene other meetings of the judges of the

statutory probate courts as considered necessary by the presiding

judge to promote the orderly and efficient administration of

justice in the statutory probate courts;

(7) study available statistics reflecting the condition of the

dockets of the probate courts in the state to determine the need

for the assignment of judges under this section;

(8) compare local rules of court to achieve uniformity of rules

to the extent practical and consistent with local conditions; and

(9) assign a judge or former or retired judge of a statutory

probate court to hear a case under the circumstances described by

Section 25.002201(b).

(e) In addition to all other compensation, expenses, and

perquisites authorized by law, the presiding judge shall be paid

for performing the duties of a presiding judge an annual salary

equal to the maximum salary authorized by Section 74.051(b) for a

presiding judge of an administrative judicial region. The

presiding judge is entitled to receive reasonable expenses

incurred in administering those duties. The state shall pay

$5,000 of the salary in equal monthly installments from amounts

deposited in the judicial fund under Section 51.704 and

appropriated for that purpose, and the remainder of the salary

and expenses is paid by the counties that have statutory probate

courts, apportioned according to the number of statutory probate

courts in the county.

(f) Each county pays annually to the presiding judge, from fees

collected pursuant to Section 118.052(2)(A)(vi), Local Government

Code, the amount of the salary apportioned to it as provided by

this section and the other expenses authorized by this section.

The presiding judge shall place each county's payment of salary

and other expenses in an administrative fund, from which the

salary and other expenses are paid. The salary shall be paid in

equal monthly installments.

(g) The assistant presiding judge may assign probate judges as

provided by this section and perform the office of presiding

judge:

(1) on the death or resignation of the presiding judge and until

a successor presiding judge is elected; or

(2) when the presiding judge is unable to perform the duties of

the office because of absence, disqualification, disabling

illness, or other incapacity.

(h) Subject to Section 25.002201, a judge or a former or retired

judge of a statutory probate court may be assigned by the

presiding judge of the statutory probate courts to hold court in

a statutory probate court, a county court, or any statutory court

exercising probate jurisdiction when:

(1) a statutory probate judge requests assignment of another

judge to the judge's court;

(2) a statutory probate judge is absent, disabled, or

disqualified for any reason;

(3) a statutory probate judge is present or is trying cases as

authorized by the constitution and laws of this state and the

condition of the court's docket makes it necessary to appoint an

additional judge;

(4) the office of a statutory probate judge is vacant;

(5) the presiding judge of an administrative judicial district

requests the assignment of a statutory probate judge to hear a

probate matter in a county court or statutory county court;

(6) the presiding judge of the administrative judicial district

fails to timely assign a judge to replace a recused or

disqualified statutory probate court judge as described by

Section 25.002201(b);

(7) a county court judge requests the assignment of a statutory

probate judge to hear a probate matter in the county court; or

(8) a local administrative statutory probate court judge

requests the assignment of a statutory probate judge to hear a

matter in a statutory probate court.

(i) A judge assigned under this section has the jurisdiction,

powers, and duties given by Sections 4A, 4C, 4F, 4G, 4H, 5B, 606,

607, and 608, Texas Probate Code, to statutory probate court

judges by general law.

(j) Except as otherwise provided by this section, the salary,

compensation, and expenses of a judge assigned under this section

are paid in accordance with state law.

(k) The daily compensation of a former or retired judge for

purposes of this section is set at an amount equal to the daily

compensation of a judge of a statutory probate court in the

county in which the former or retired judge is assigned. A former

or retired judge assigned to a county that does not have a

statutory probate court shall be paid an amount equal to the

daily compensation of a judge of a statutory probate court in the

county where the assigned judge was last elected.

(l) An assigned judge is entitled to receive reasonable and

necessary expenses for travel, lodging, and food. The assigned

judge shall furnish the presiding judge, for certification, an

accounting of those expenses with a statement of the number of

days the judge served.

(m) The presiding judge shall certify to the county judge in the

county in which the assigned judge served:

(1) the expenses approved under Subsection (l); and

(2) a determination of the assigned judge's salary.

(n) A judge who has jurisdiction over a suit pending in one

county may, unless a party objects, conduct any of the judicial

proceedings except the trial on the merits in a different county.

(o) The county in which the assigned judge served shall pay out

of the general fund of the county:

(1) expenses certified under Subsection (m) to the assigned

judge; and

(2) the salary certified under Subsection (m) to the county in

which the assigned judge serves, or, if the assigned judge is a

former or retired judge, to the assigned judge.

(p) In addition to all compensation and expenses authorized by

this section and other law, a judge who is assigned to a court

outside the county of the judge's residence is entitled to

receive $25 for each day or fraction of a day served. The county

in which the judge served shall pay the additional compensation

from the county's general fund on certification by the presiding

judge.

(q) When required to attend an annual or special meeting

prescribed by this section, a judge is entitled to receive, in

addition to all other compensation allowed by law, actual and

necessary travel expenses incurred going to and returning from

the place of the meeting and actual and necessary expenses while

attending the meeting. On certification by the presiding judge,

the judge's county of residence shall pay the expenses from the

county's general fund.

(r) Chapter 74 and Subchapter I, Chapter 75, do not apply to the

assignment under this section of statutory probate court judges.

(s) The presiding judge may appoint any special or standing

committees of statutory probate court judges necessary or

desirable for court management and administration.

(t) To be eligible for assignment under this section, a former

or retired judge of a statutory probate court must:

(1) not have been removed from office;

(2) certify under oath to the presiding judge, on a form

prescribed by the state board of regional judges, that:

(A) the judge has not been publicly reprimanded or censured by

the State Commission on Judicial Conduct; and

(B) the judge:

(i) did not resign or retire from office after the State

Commission on Judicial Conduct notified the judge of the

commencement of a full investigation into an allegation or

appearance of misconduct or disability of the judge as provided

in Section 33.022 and before the final disposition of that

investigation; or

(ii) if the judge did resign from office under circumstances

described by Subparagraph (i), was not publicly reprimanded or

censured as a result of the investigation;

(3) annually demonstrate that the judge has completed in the

past state fiscal year the educational requirements for an active

statutory probate court judge;

(4) have served as an active judge for at least 96 months in a

district, statutory probate, statutory county, or appellate

court; and

(5) have developed substantial experience in the judge's area of

specialty.

(u) In addition to the eligibility requirements under Subsection

(t), to be eligible for assignment under this section in the

judge's county of residence, a former or retired judge of a

statutory probate court must certify to the presiding judge a

willingness not to:

(1) appear and plead as an attorney in any court in the judge's

county of residence for a period of two years; and

(2) accept appointment as a guardian ad litem, guardian of the

estate of an incapacitated person, or guardian of the person of

an incapacitated person in any court in the judge's county of

residence for a period of two years.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.03(a), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 1101, Sec. 1, eff. Aug.

28, 1989; Acts 1993, 73rd Leg., ch. 691, Sec. 1, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 298, Sec. 1, 7, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 1064, Sec. 1, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1435, Sec. 1, eff. Sept. 1, 1997; Acts

2001, 77th Leg., ch. 65, Sec. 1, eff. Sept. 1, 2001; Acts 2001,

77th Leg., ch. 440, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th

Leg., ch. 468, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg.,

ch. 820, Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch.

1276, Sec. 9.002, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

718, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1206, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1263, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1351, Sec. 12(d), eff. September 1, 2009.

Sec. 25.002201. ASSIGNMENT OF JUDGE ON RECUSAL OR

DISQUALIFICATION. (a) Not later than the 15th day after the

date an order of recusal or disqualification of a statutory

probate court judge is issued in a case, the presiding judge of

the administrative judicial district shall assign a statutory

probate court judge or a former or retired judge of a statutory

probate court to hear the case if:

(1) the judge of the statutory probate court recused himself or

herself under Section 25.00255(g)(1)(A);

(2) the judge of the statutory probate court disqualified

himself or herself under Section 25.00255(g-1);

(3) the order was issued under Section 25.00255(i-3)(1); or

(4) the presiding judge of the administrative judicial district

receives notice and a request for assignment from the clerk of

the statutory probate court under Section 25.00255(l).

(b) If the presiding judge of an administrative judicial

district does not assign a judge under Subsection (a) within the

time prescribed by that subsection, the presiding judge of the

statutory probate courts may assign a judge to hear the case

instead of the presiding judge of the administrative judicial

district making the assignment under that subsection.

(c) The provisions of Section 25.0022 applicable to a judge

assigned under that section apply to the same extent to a judge

assigned under the authority of this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1206, Sec. 2, eff. September 1, 2009.

Sec. 25.00221. VISITING JUDGE TO TAKE OATH; RECORD. (a) This

section applies to the assignment of a retired or former judge as

a visiting judge of a statutory probate court under Section

25.0022.

(b) A person who is a retired or former judge shall, before

accepting an assignment as a visiting judge of a statutory

probate court, take the oath of office required by the

constitution and file the oath with the presiding judge of the

statutory probate courts.

(c) The presiding judge shall maintain a file containing the

oaths of office filed with the judge under Subsection (b).

(d) A retired or former judge may be assigned as a visiting

judge of a statutory probate court only if the judge has filed

with the presiding judge an oath of office as required by this

section.

(e) When a retired or former judge is appointed as a visiting

judge, the clerk shall enter in the administrative file as a part

of the proceedings in the cause a record that gives the visiting

judge's name and shows that:

(1) the judge of the court was disqualified, absent, or disabled

to try the cause;

(2) the visiting judge was appointed; and

(3) the oath of office prescribed by law for a retired or former

judge who is appointed as a visiting judge was duly administered

to the visiting judge and filed with the presiding judge.

(f) "Administrative file" means a file kept by the court clerk

for the court's administrative orders and assigned a cause

number.

Added by Acts 1999, 76th Leg., ch. 960, Sec. 3, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 469, Sec. 2, 3, eff.

Sept. 1, 2001.

Sec. 25.00222. TRANSFER OF CASES. (a) The judge of a statutory

probate court may transfer a cause of action pending in that

court to another statutory probate court in the same county that

has jurisdiction over the cause of action that is transferred.

(b) If the judge of a statutory probate court that has

jurisdiction over a cause of action appertaining to or incident

to an estate pending in the statutory probate court determines

that the court no longer has jurisdiction over the cause of

action, the judge may transfer that cause of action to:

(1) a district court, county court, statutory county court, or

justice court located in the same county that has jurisdiction

over the cause of action that is transferred; or

(2) the court from which the cause of action was transferred to

the statutory probate court under Section 5B or 608, Texas

Probate Code.

(c) When a cause of action is transferred from a statutory

probate court to another court as provided by Subsection (a) or

(b), all processes, writs, bonds, recognizances, or other

obligations issued from the statutory probate court are

returnable to the court to which the cause of action is

transferred as if originally issued by that court. The obligees

in all bonds and recognizances taken in and for the statutory

probate court, and all witnesses summoned to appear in the

statutory probate court, are required to appear before the court

to which the cause of action is transferred as if originally

required to appear before the court to which the transfer is

made.

Added by Acts 1999, 76th Leg., ch. 71, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 64, Sec. 1, eff. Sept.

1, 2001. Renumbered from Government Code Sec. 25.00221 by Acts

2003, 78th Leg., ch. 1275, Sec. 2(55), eff. Sept. 1, 2003.

Sec. 25.0023. COMPENSATION OF PROBATE COURT JUDGES. (a) The

commissioners court shall set the annual salary of each judge of

a statutory probate court at an amount that is at least equal to

the total annual salary received by a district judge in the

county. A district judge's or statutory probate court judge's

total annual salary includes contributions and supplements paid

by the state or a county, other than contributions received as

compensation under Section 25.0022(e).

(b) Notwithstanding any other law and in addition to the judge's

annual salary, the commissioners court annually shall pay a judge

of a statutory probate court who has continuously served as a

judge of a statutory probate court or a statutory county court

since August 31, 1995, an additional amount equal to the amount

of benefit replacement pay a district judge is entitled to

receive from the state under Subchapter H, Chapter 659, for

equivalent continuous service.

(c) The commissioners court monthly shall pay a statutory

probate court judge who has served as a judge of a statutory

probate court or a statutory county court for at least 16 years

longevity pay in an amount equal to the amount of longevity pay a

district judge is entitled to receive from the state for

equivalent years of service. The longevity pay is in addition to

the judge's monthly salary.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 2001, 77th Leg., ch. 426, Sec. 1, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 9.0025, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

609, Sec. 1, eff. June 19, 2009.

Sec. 25.00231. BOND; INSURANCE. (a) This section controls over

a specific provision for a particular court or county that

attempts to create a requirement for a bond or insurance that

conflicts with this section.

(b) Before beginning the duties of office, a judge of a

statutory probate court must execute a bond that is:

(1) payable to the county treasurer or other person performing

the duties of county treasurer;

(2) in the amount of $500,000;

(3) conditioned on the faithful performance of the duties of the

office; and

(4) approved by the commissioners court.

(c) In lieu of the bond required by Subsection (b), a county may

elect to obtain insurance in the amount required by Subsection

(b) against losses caused by the statutory probate court judge's

gross negligence in performing the duties of office.

(d) The commissioners court of a county shall pay the premium

for the bond or insurance required by this section out of the

general funds of the county.

Added by Acts 2007, 80th Leg., R.S., Ch.

331, Sec. 1, eff. October 1, 2007.

Sec. 25.0024. COURT COORDINATORS, ADMINISTRATIVE ASSISTANTS, AND

AUDITORS FOR STATUTORY PROBATE COURTS. (a) A judge of a

statutory probate court shall hire with the approval of the

commissioners court through the county budget process a court

coordinator, an administrative assistant, and an auditor for the

court.

(b) Court personnel employed under this section are entitled to

receive a salary set by the commissioners court. The county shall

pay the salary in the same manner that other county employees are

paid.

(c) Court personnel employed under this section are entitled to

receive the same employment benefits, in addition to salary, that

other county employees receive.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 68, eff.

Sept. 1, 1991; Acts 1999, 76th Leg., ch. 410, Sec. 1, eff. Sept.

1, 1999.

Sec. 25.0025. COURT INVESTIGATORS. (a) The judge of a

statutory probate court shall appoint a court investigator. One

person shall serve as the court investigator for all statutory

probate courts in the county unless the commissioners court has

authorized additional investigators. The commissioners court may

authorize additional court investigators if necessary.

(b) The commissioners court shall set the salary of a court

investigator.

(c) to (e). Repealed by Acts 1995, 74th Leg., ch. 1039, Sec. 72,

eff. Sept. 1, 1995.

Added by Acts 1993, 73rd Leg., ch. 905, Sec. 2, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 72, eff.

Sept. 1, 1995.

Sec. 25.00255. RECUSAL OR DISQUALIFICATION OF JUDGE. (a) A

party in a hearing or trial in a statutory probate court may file

with the clerk of the court a motion stating grounds for the

recusal or disqualification of the judge. The grounds may include

any disability of the judge to preside over the case.

(b) A motion for the recusal or disqualification of a judge

must:

(1) be filed at least 10 days before the date of the hearing or

trial, except as provided by Subsection (c);

(2) be verified; and

(3) state with particularity the alleged grounds for recusal or

disqualification of the judge based on:

(A) personal knowledge that is supported by admissible evidence;

or

(B) specifically stated grounds for belief of the allegations.

(c) A motion for recusal or disqualification may be filed at the

earliest practicable time before the beginning of the trial or

other hearing if a judge is assigned to a case 10 or fewer days

before the date set for a trial or hearing.

(d) A party filing a motion for recusal or disqualification

shall serve on all other parties or their counsel:

(1) copies of the motion; and

(2) notice that the movant expects the motion to be presented to

the judge three days after the filing of the motion unless the

judge orders otherwise.

(e) A party may file with the clerk of the court a statement

opposing or concurring with a motion for recusal or

disqualification at any time before the motion is heard.

(f) Before further proceedings in a case in which a motion for

the recusal or disqualification of a judge has been filed, the

judge shall:

(1) recuse or disqualify himself or herself; or

(2) request the assignment of a judge to hear the motion by

forwarding the motion and opposing and concurring statements to

the presiding judge of the statutory probate courts as provided

by Subsection (h).

(g) A judge who recuses himself or herself:

(1) shall enter an order of recusal and:

(A) if the judge serves a statutory probate court located in a

county with only one statutory probate court, request that the

presiding judge of the administrative judicial district assign a

judge under Section 25.002201 to hear the case; or

(B) subject to Subsection (l), if the judge serves a statutory

probate court located in a county with more than one statutory

probate court, request that the clerk who serves the statutory

probate courts in that county randomly reassign the case to a

judge of one of the other statutory probate courts located in the

county; and

(2) may not take other action in the case except for good cause

stated in the order in which the action is taken.

(g-1) A judge who disqualifies himself or herself:

(1) shall enter an order of disqualification and request that

the presiding judge of the administrative judicial district

assign a judge under Section 25.002201 to hear the case; and

(2) may not take other action in the case.

(h) A judge who does not recuse or disqualify himself or

herself:

(1) shall forward to the presiding judge of the statutory

probate courts, in either original form or certified copy, an

order of referral, the motion for recusal or disqualification,

and all opposing and concurring statements; and

(2) may not take other action in the case during the time after

the filing of the motion for recusal or disqualification and

before a hearing on the motion, except for good cause stated in

the order in which the action is taken.

(i) After receiving a request under Subsection (h), the

presiding judge of the statutory probate courts shall immediately

forward the request to the presiding judge of the administrative

judicial district and request that the presiding judge of the

administrative judicial district assign a judge to hear the

motion for recusal or disqualification. Not later than the 15th

day after the date the presiding judge of the administrative

judicial district receives the request, the presiding judge

shall:

(1) set a hearing before himself or herself or a judge

designated by the presiding judge, except that the presiding

judge may not designate a judge of a statutory probate court in

the same county as the statutory probate court served by the

judge who is the subject of the motion;

(2) cause notice of the hearing to be given to all parties or

their counsel to the case; and

(3) make other orders, including orders for interim or ancillary

relief, in the pending case.

(i-1) If the presiding judge of the administrative judicial

district does not assign a judge to hear a motion for recusal or

disqualification within the time prescribed by Subsection (i),

the presiding judge of the statutory probate courts may assign a

judge to hear the motion and take other action under that

subsection.

(i-2) A judge who hears a motion for recusal or disqualification

under Subsection (i) or (i-1) may also hear any amended or

supplemented motion for recusal or disqualification filed in the

case.

(i-3) If a motion for recusal or disqualification is granted

after a hearing conducted as provided by Subsection (i) or (i-1),

the judge who heard the motion shall:

(1) if the judge subject to recusal or disqualification serves a

statutory probate court located in a county with only one

statutory probate court, enter an order of recusal or

disqualification, as appropriate, and request that the presiding

judge of the administrative judicial district assign a judge

under Section 25.002201 to hear the case; or

(2) subject to Subsection (l), if the judge subject to recusal

or disqualification serves a statutory probate court located in a

county with more than one statutory probate court, enter an order

of recusal or disqualification, as appropriate, and request that

the clerk who serves the statutory probate courts in that county

randomly reassign the case to a judge of one of the other

statutory probate courts located in the county.

(i-4) The presiding judge of an administrative judicial district

may delegate the judge's authority to make orders of interim or

ancillary relief under Subsection (i)(3) to the presiding judge

of the statutory probate courts.

(i-5) A judge assigned to hear a motion for recusal or

disqualification under Subsection (i) is entitled to receive the

same salary, compensation, and expenses, and to be paid in the

same manner and from the same fund, as a judge otherwise assigned

under Section 25.0022, except that a judge assigned under

Subsection (i) shall provide the information required by Section

25.0022(l) to the presiding judge of the administrative judicial

district, who shall immediately forward the information to the

presiding judge of the statutory probate courts.

(j) After a statutory probate court has rendered the final

judgment in a case, a party may appeal an order that denies a

motion for recusal or disqualification as an abuse of the court's

discretion. A party may not appeal an order that grants a motion

for recusal or disqualification.

(k) A party may file a motion for sanctions alleging that

another party in the case filed a motion for the recusal or

disqualification of a judge solely to delay the case and without

sufficient cause. The presiding judge of the administrative

judicial district or the judge assigned to hear the motion for

recusal may approve a motion for sanctions authorized by Rule

215.2(b), Texas Rules of Civil Procedure.

(l) If a clerk of a statutory probate court is unable to

reassign a case as requested under Subsection (g)(1)(B) or

(i-3)(2) because the other statutory probate court judges in the

county have been recused or disqualified or are otherwise

unavailable to hear the case, the clerk shall immediately notify

the presiding judge of the administrative judicial district and

request that the presiding judge of the administrative judicial

district assign a judge under Section 25.002201 to hear the case.

(m) The clerk of a statutory probate court shall immediately

notify and provide to the presiding judge of the statutory

probate courts a copy of an order of recusal or disqualification

issued with respect to the judge of the statutory probate court.

Added by Acts 1997, 75th Leg., ch. 1435, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 9.0011,

eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1297, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1206, Sec. 3, eff. September 1, 2009.

Sec. 25.00256. TERTIARY RECUSAL MOTION AGAINST JUDGE. (a) In

this section, "tertiary recusal motion" means a third or

subsequent motion for recusal or disqualification filed in a case

against any statutory probate court judge by the same party. The

term includes any third or subsequent motion filed in the case by

the same party, regardless of whether that motion is filed

against a different judge than the judge or judges against whom

the previous motions for recusal or disqualification were filed.

(b) A judge who declines recusal after a tertiary recusal motion

is filed shall comply with applicable rules of procedure for

recusal and disqualification except that the judge shall continue

to:

(1) preside over the case;

(2) sign orders in the case; and

(3) move the case to final disposition as though a tertiary

recusal motion had not been filed.

(c) A judge hearing a tertiary recusal motion against another

judge who denies the motion shall award reasonable and necessary

attorney's fees and costs to the party opposing the motion. The

party making the motion and the attorney for the party are

jointly and severally liable for the award of fees and costs.

The fees and costs must be paid before the 31st day after the

date the order denying the tertiary recusal motion is rendered

unless the order is properly superseded.

(d) The denial of a tertiary recusal motion is only reviewable

on appeal from final judgment.

(e) If a tertiary recusal motion is finally sustained, the new

judge for the case shall vacate all orders signed by the sitting

judge during the pendency of the tertiary recusal motion.

Added by Acts 2007, 80th Leg., R.S., Ch.

1297, Sec. 2, eff. September 1, 2007.

Sec. 25.0026. POWERS AND DUTIES. (a) A statutory probate court

or its judge may issue writs of injunction, mandamus,

sequestration, attachment, garnishment, certiorari, supersedeas,

and all writs necessary for the enforcement of the jurisdiction

of the court. It may issue writs of habeas corpus in cases in

which the offense charged is within the jurisdiction of the court

or any court of inferior jurisdiction in the county.

(b) A statutory probate court or its judge may punish for

contempt as prescribed by general law.

(c) The judge of a statutory probate court has all other powers,

duties, immunities, and privileges provided by law for county

court judges.

(d) The judge of a statutory probate court has no authority over

the county's administrative business that is performed by the

county judge.

Added by Acts 1991, 72nd Leg., ch. 394, Sec. 2, eff. Aug. 26,

1991; Acts 1991, 72nd Leg., ch. 746, Sec. 7, eff. Oct. 1, 1991.

Sec. 25.0027. JURIES; PRACTICE AND PROCEDURE. The drawing of

jury panels, selection of jurors, and practice in the statutory

probate courts must conform to that prescribed by law for county

courts, except that practice, procedure, rules of evidence,

issuance of process and writs, juries, including the number of

jurors, and all other matters pertaining to the conduct of trials

and hearings in the statutory probate courts involving those

matters of concurrent jurisdiction with district courts are

governed by the laws and rules pertaining to district courts.

Added by Acts 1991, 72nd Leg., ch. 391, Sec. 2, eff. Aug. 26,

1991.

Sec. 25.0029. FEES. A judge of a statutory probate court shall

assess the same fees as are prescribed by law relating to county

judges' fees. The clerk of the court shall collect the fees and

pay them into the county treasury on collection. A fee may not be

paid to the judge.

Added by Acts 1991, 72nd Leg., ch. 394, Sec. 2, eff. Aug. 26,

1991.

Sec. 25.0030. FACILITIES; PERSONNEL. (a) The commissioners

court of each county shall provide the physical facilities

necessary to operate the statutory probate court in each county.

(b) The county attorney or criminal district attorney and

sheriff shall serve each statutory probate court. The county

clerk shall serve as clerk of each statutory probate court. The

court officials shall perform the duties and responsibilities of

their offices and are entitled to the compensation, fees, and

allowances prescribed by law for those offices.

Added by Acts 1991, 72nd Leg., ch. 394, Sec. 2, eff. Aug. 26,

1991.

Sec. 25.0031. SEAL. The seal of each statutory probate court is

the same as that provided by law for a county court except that

the seal must contain the name of the statutory probate court as

it appears in this chapter.

Added by Acts 1991, 72nd Leg., ch. 394, Sec. 2, eff. Aug. 26,

1991.

Sec. 25.0032. LOCATION OF PROCEEDINGS FOLLOWING CERTAIN

DISASTERS. (a) In this section, "first tier coastal county" and

"second tier coastal county" have the meanings assigned by

Section 2210.003, Insurance Code.

(b) Notwithstanding any other law, including a specific

provision in this chapter for a particular court or county that

requires a statutory probate court to conduct its proceedings at

the county seat, if a disaster, as defined by Section 418.004,

occurs in a first tier coastal county or a second tier coastal

county that precludes a statutory probate court in that county

from conducting its proceedings at the county seat, the presiding

judge of the statutory probate courts, with the approval of the

judge of the affected statutory probate court, may designate an

alternate location in the county at which the court may conduct

its proceedings.

Added by Acts 2007, 80th Leg., R.S., Ch.

1076, Sec. 3, eff. June 15, 2007.

SUBCHAPTER C. PROVISIONS RELATING TO PARTICULAR COUNTIES

Sec. 25.0041. ANDERSON COUNTY. (a) Anderson County has one

statutory county court, the County Court at Law of Anderson

County.

(b) The County Court at Law of Anderson County sits in

Palestine.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Renumbered from Sec. 25.0031 by Acts 2001, 77th Leg., ch.

1420, Sec. 9.001(c), eff. Sept. 1, 2001.

Sec. 25.0042. ANDERSON COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Anderson County has:

(1) concurrent jurisdiction with the district court in:

(A) probate matters and proceedings, including will contests;

(B) family law cases and proceedings;

(C) criminal cases; and

(D) actions and proceedings under Subtitle B, Title 9, Property

Code; and

(2) concurrent jurisdiction with the county and district courts

over all suits arising under the Family Code.

(a-1) A county court at law also has concurrent jurisdiction

with the district court in felony cases to conduct arraignments,

conduct pretrial hearings, and accept guilty pleas.

(b) A county court at law has four terms of court beginning on

the first Mondays of January, April, July, and October.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) The judge of a county court at law may not engage in the

private practice of law.

(e) The salary of the judge of a county court at law shall be

paid out of the county treasury by the commissioners court. The

judge is entitled to travel expenses and necessary office

expenses, including administrative and clerical assistance, in

the same manner as the county judge.

(f) A special judge of a county court at law with the same

qualifications as the regular judge may be appointed or elected

in the manner provided by law for the appointment or election of

a special county judge. If a judge of a county court at law is

disqualified to try a case pending in the judge's court, the

parties or their attorneys may agree on the selection of a

special judge for the case. A special judge is entitled to the

same rate of compensation as the regular judge.

(g) The district clerk serves as clerk of a county court at law

in all cases arising under the Family Code and Section 23.001 and

shall establish a separate docket for a county court at law; the

county clerk serves as clerk of the court in all other cases. The

commissioners court may employ as many deputy sheriffs and

bailiffs as are necessary to serve the court.

(h) The judge of a county court at law may appoint an official

court reporter or the judge may contract for the services of a

court reporter under guidelines established by the commissioners

court.

(i) Practice in a county court at law is that prescribed by law

for county courts, except that practice and procedure, rules of

evidence, issuance of process and writs, and all other matters

pertaining to the conduct of trials and hearings in a county

court at law involving cases under the Family Code and Section

23.001 are governed by this section and the laws and rules

pertaining to district courts and county courts. If a case under

the Family Code or Section 23.001 is tried before a jury, the

jury shall be composed of 12 members.

(j) The laws governing the drawing, selection, service, and pay

of jurors for county courts apply to a county court at law.

Jurors regularly impaneled for a week by the district court may,

on request of the judge of a county court at law, be made

available and shall serve for the week in a county court at law.

(k) Appeals in all civil cases from judgments and orders of a

county court at law are to the court of appeals as provided for

appeals from district and county courts. Appeals in all criminal

cases are to the court of appeals as provided for appeals from

county courts. All cases appealed from the justice courts and

other inferior courts in Anderson County must be made directly to

a county court at law, unless otherwise provided by law.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1987, 70th Leg., 2nd C.S. ch. 38, Sec. 3,

eff. Oct. 20, 1987; Acts 1989, 71st Leg., ch. 2, Sec. 8.04(a),

eff. Aug. 28, 1989; Acts 1989, 71st Leg., 2nd C.S., ch. 1, Sec.

15.02, eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 9,

eff. Oct. 1, 1991; Acts 1997, 75th Leg., ch. 525, Sec. 1, eff.

May 31, 1997. Renumbered from Acts 2001, 77th Leg., ch. 1420,

Sec. 9.001(c).

Sec. 25.0051. ANGELINA COUNTY. Angelina County has the

following statutory county courts:

(1) the County Court at Law No. 1 of Angelina County; and

(2) the County Court at Law No. 2 of Angelina County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 614, Sec. 1, eff. Aug.

26, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 10(a), eff. Oct. 1,

1991; Acts 1993, 73rd Leg., ch. 745, Sec. 1, eff. Aug. 30, 1993.

Sec. 25.0052. ANGELINA COUNTY COURT AT LAW PROVISIONS.

Text of subsec. (a) as amended by Acts 1991, 72nd Leg., ch. 614,

Sec. 2

(a) In addition to the jurisdiction provided by Section 25.0003

and other law, a county court at law in Angelina County has:

(1) concurrent with the county court, the probate jurisdiction

provided by general law for county courts; and

(2) concurrent jurisdiction with the district court in:

(A) civil cases in which the matter in controversy exceeds $500

but does not exceed $50,000, excluding interest; and

(B) family law cases and proceedings.

Text of subsec. (a) as amended by Acts 1991, 72nd Leg., ch. 746,

Sec. 10(b)

(a) In addition to the jurisdiction provided by Section 25.0003

and other law, a county court at law in Angelina County has

concurrent jurisdiction with the district court in family law

cases and proceedings.

(b) The commissioners court by order entered of record shall set

at least four terms of court each year for the county court at

law.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) The judge of a county court at law shall be paid an annual

salary of at least $14,000. The salary shall be paid out of the

county treasury on order of the commissioners court.

(e) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(f) A special judge of a county court at law may be appointed in

the manner provided by law for the appointment of a special

county judge. A special judge must have the same qualifications,

and is entitled to the same rate of compensation, as the regular

judge.

(g) The commissioners court may employ as many additional

assistant county attorneys, deputy sheriffs, and clerks as are

necessary for the county court at law. Those serving shall

perform the duties and are entitled to the compensation, fees,

and allowances prescribed by law for those offices.

(h) Practice in a county court at law must conform to that

prescribed by law for county courts.

(i) Sections 25.0007 and 25.0011 do not apply to a county court

at law in Angelina County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 614, Sec. 2, eff. Aug.

26, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 10(b), eff. Oct. 1,

1991.

Sec. 25.0061. ARANSAS COUNTY. Aransas County has one statutory

county court, the County Court at Law of Aransas County.

Added by Acts 2001, 77th Leg., ch. 688, Sec. 1, eff. June 13,

2001.

Sec. 25.0062. ARANSAS COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law of Aransas County has concurrent

jurisdiction with the district court in:

(1) family law cases and proceedings; and

(2) felony cases to conduct arraignments, conduct pretrial

hearings, and accept guilty pleas.

(b) The district clerk serves as clerk of a county court at law

in felony cases and family law cases and proceedings, and the

county clerk serves as clerk of a county court at law in all

other cases. The district clerk shall establish a separate docket

for a county court at law. The commissioners court shall provide

the deputy clerks, bailiffs, and other personnel necessary to

operate a county court at law.

(c) The jury is composed of six members unless the constitution

or other law requires a 12-member jury.

Added by Acts 2001, 77th Leg., ch. 688, Sec. 1, eff. June 13,

2001. Amended by Acts 2003, 78th Leg., ch. 998, Sec. 1, eff.

Sept. 1, 2003.

Sec. 25.0101. AUSTIN COUNTY. Austin County has one statutory

county court, the County Court at Law of Austin County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.0102. AUSTIN COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Austin County has concurrent

jurisdiction with the district court in family law cases and

proceedings.

(b) A county court at law has terms beginning on the first

Mondays of March, June, September, and December of each year.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) The judge of a county court at law may not engage in the

private practice of law.

(e) The judge of a county court at law shall be paid an annual

salary that is at least equal to 75 percent of the annual salary

paid by the state to a district judge in the county. The salary

shall be paid by the county treasurer on order of the

commissioners court. The judge is entitled to travel expenses and

necessary office expenses including administrative and clerical

personnel, in the same manner as is allowed the county judge.

(f) A special judge for a county court at law may be appointed

or elected as provided by law for county courts. If the judge of

a county court at law is disqualified to try a case pending in

the judge's court, the parties or their attorneys may agree on

the selection of a special judge. A special judge is entitled to

the same rate of compensation as the regular judge.

(g) The district clerk serves as clerk of a county court at law

in family law cases and proceedings, and the county clerk serves

as clerk of the court in all other cases. The district clerk

shall establish a separate docket for a county court at law. The

commissioners court may employ the assistant district attorneys,

deputy sheriffs, and bailiffs necessary to serve a county court

at law.

(h) Practice in a county court at law is that prescribed by law

for county courts, except that practice and procedure, rules of

evidence, issuance of process and writs, and all other matters

pertaining to the conduct of trials and hearings in the county

court at law involving family law cases and proceedings shall be

governed by this section and the laws and rules pertaining to

district courts. If a family law case or proceeding is tried

before a jury, the jury shall be composed of 12 members; in all

other cases the jury shall be composed of six members.

(i) The jurisdiction and authority vested by law in the county

court for the drawing, selection, and service of jurors shall

also be exercised by a county court at law. Jurors summoned for

the county court or a county court at law may, by order of the

judge of the court to which they are summoned, be transferred to

another court for service. If the judges of the county court and

the county court at law agree, jurors may be summoned for service

in a court and used interchangeably. On request of the county

court judge or the judge of a county court at law, jurors

regularly impaneled for a week by the district court may be made

available and shall serve for the week in the county court or

county court at law.

(j) Repealed by Acts 1989, 71st Leg., ch. 861, Sec. 1, eff. June

14, 1989.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 861, Sec. 1, eff. June

14, 1989; Acts 1991, 72nd Leg., ch. 746, Sec. 11, eff. Oct. 1,

1991.

Sec. 25.0131. BASTROP COUNTY. Bastrop County has one statutory

county court, the County Court at Law of Bastrop County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.0132. BASTROP COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Bastrop County has concurrent

jurisdiction with the district court in family law cases and

proceedings.

(b) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(c) The judge of a county court at law shall be paid an annual

salary paid out of the county treasury that does not exceed 90

percent of the salary paid by the state to a district judge in

the county. The judge is entitled to travel expenses and

necessary office expenses, including administrative and clerical

help, in the same manner as the county judge.

(d) A special judge for a county court at law may be appointed

or elected in the manner provided by law for the appointment or

election of a special county judge. If the judge of a county

court at law is disqualified to try a case pending in the judge's

court, the parties or their attorneys may agree on the selection

of a special judge. The special judge must have the same

qualifications as the regular judge. A special judge is entitled

to the same rate of compensation as the regular judge.

(e) The district clerk serves as clerk of a county court at law

in family law cases and proceedings, and the county clerk serves

as clerk of the court in all other cases. The district clerk

shall establish a separate docket for a county court at law. The

commissioners court may employ as many deputy sheriffs and

bailiffs as are necessary to serve a county court at law.

(f) Practice in a county court at law is that prescribed by law

for county courts, except that practice and procedure, rules of

evidence, issuance of process and writs, and all other matters

pertaining to the conduct of trials and hearings in a county

court at law involving family law cases and proceedings is that

prescribed by law for district courts and county courts. If a

family law case or proceeding is tried before a jury, the jury

shall be composed of 12 members.

(g) The laws governing the drawing, selection, service, and pay

of jurors for county courts apply to a county court at law.

(h) Jurors regularly impaneled for a week by the district court

may, on request of the judge of a county court at law, be made

available and shall serve for the week in the county court at

law.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 12, 70, eff.

Oct. 1, 1991.

Sec. 25.0151. BEE COUNTY. Bee County has one statutory county

court, the County Court at Law of Bee County.

Added by Acts 1995, 74th Leg., ch. 702, Sec. 1, eff. Aug. 28,

1995.

Sec. 25.0152. BEE COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Bee County has:

(1) concurrent jurisdiction with the district court in family

law cases and proceedings; and

(2) notwithstanding any law granting exclusive jurisdiction to

the district court, concurrent jurisdiction with the district

court in criminal cases.

(b) A county court at law has concurrent jurisdiction with the

justice court in all criminal matters prescribed by law for

justice courts. This subsection does not affect the right of

appeal to a county court at law from a justice court where the

right of appeal to the county court exists by law.

(c) The judge may appoint a court coordinator or administrative

assistant for a county court at law. A court coordinator or

administrative assistant performs the duties prescribed by the

judge and cooperates with the administrative judges and state

agencies for the uniform and efficient operation of the courts

and the administration of justice. The court coordinator or

administrative assistant is entitled to be paid from county funds

the compensation, fees, and allowances set by the commissioners

court or as otherwise provided by law.

(d) The district clerk serves as clerk of a county court at law

in matters of concurrent jurisdiction with the district court,

and the county clerk shall serve as clerk of a county court at

law in all other cases. The commissioners court shall provide the

deputy clerks, bailiffs, and other personnel necessary to operate

a county court at law.

(e) The county attorney and the county sheriff shall attend a

county court at law as required by the judge.

(f) A judge of a county court at law in Bee County may not be

assigned under Chapter 74 to serve as a visiting judge in Bexar,

Dallas, Ector, Fort Bend, Harris, Jefferson, Lubbock, Midland,

Tarrant, or Travis County.

Added by Acts 1995, 74th Leg., ch. 702, Sec. 1, eff. Aug. 28,

1995.

Sec. 25.0161. BELL COUNTY. Bell County has the following

statutory county courts:

(1) County Court at Law No. 1 of Bell County;

(2) County Court at Law No. 2 of Bell County; and

(3) County Court at Law No. 3 of Bell County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1995, 74th Leg., ch. 366, Sec. 1, eff. Aug.

28, 1995.

Sec. 25.0162. BELL COUNTY COURT AT LAW PROVISIONS. (a) The

judge of County Court at Law No. 3 of Bell County is prohibited

from being assigned under Chapter 74 as a visiting judge in

Bexar, Dallas, Ector, Fort Bend, Harris, Jefferson, Lubbock,

Midland, Tarrant, or Travis County.

(b) The commissioners court, by an order entered of record,

shall prescribe at least four terms of court each year for a

county court at law.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(e) The judge of a county court at law shall be paid an annual

salary in an amount not to exceed the salary set by the

commissioners court for the county judge. The salary shall be

paid out of the county treasury on order of the commissioners

court.

(f) The judge of a county court at law may not appear and plead

as an attorney in a court of record in this state.

(g) A special judge of a county court at law may be appointed in

the manner provided by law for the appointment of a special

county judge. A special judge must have the same qualifications

and is entitled to the same rate of compensation as the regular

judge.

(h) Practice in a county court at law is that prescribed by law

for county courts.

(i) Jurors regularly impaneled for the week by the district

court may, at the request of the county judge or the judge of a

county court at law, be made available by the district judge in

the numbers requested and shall serve for the week in the county

court or a county court at law.

(j) Section 25.0011 does not apply to a county court at law in

Bell County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991; Acts 1995, 74th Leg., ch. 366, Sec. 2, eff. Aug.

28, 1995.

Sec. 25.0171. BEXAR COUNTY. (a) Repealed by Acts 1999, 76th

Leg., ch. 42, Sec. 4, eff. Sept. 1, 1999.

(b) Bexar County has the following county courts at law:

(1) County Court at Law No. 1 of Bexar County, Texas;

(2) County Court at Law No. 2 of Bexar County, Texas;

(3) County Court at Law No. 3 of Bexar County, Texas;

(4) County Court at Law No. 4 of Bexar County, Texas;

(5) County Court at Law No. 5 of Bexar County, Texas;

(6) County Court at Law No. 6 of Bexar County, Texas;

(7) County Court at Law No. 7 of Bexar County, Texas;

(8) County Court at Law No. 8 of Bexar County, Texas;

(9) County Court at Law No. 9 of Bexar County, Texas;

(10) County Court at Law No. 10 of Bexar County, Texas;

(11) County Court at Law No. 11 of Bexar County, Texas;

(12) County Court at Law No. 12 of Bexar County, Texas;

(13) County Court at Law No. 13 of Bexar County, Texas;

(14) County Court at Law No. 14 of Bexar County, Texas; and

(15) County Court at Law No. 15 of Bexar County, Texas.

(c) Bexar County also has the following statutory probate

courts:

(1) Probate Court No. 1 of Bexar County, Texas; and

(2) Probate Court No. 2 of Bexar County, Texas.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 410, Sec. 1, eff.

Sept. 1, 1989; Acts 1999, 76th Leg., ch. 42, Sec. 1, 4, eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1072, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 9(a), eff. September 1, 2009.

Sec. 25.0172. BEXAR COUNTY COURT AT LAW PROVISIONS. (a) The

County Court at Law No. 1 shall give preference to criminal

cases.

(b) The County Court at Law No. 10 shall give preference to

civil cases.

(c) The County Courts at Law Nos. 4, 6, 11, and 12 shall give

preference to criminal cases and appeals de novo from the

municipal and justice courts.

(c-1) The County Court at Law No. 13 of Bexar County, Texas,

shall give preference to cases prosecuted under:

(1) Section 22.01, Penal Code, in which the victim is a person

whose relationship to or association with the defendant is

described by Chapter 71, Family Code; and

(2) Section 25.07, Penal Code.

(d) The County Courts at Law Nos. 3, 4, 5, 6, 7, 8, 9, 10, 11,

12, 13, 14, and 15 have six terms of court beginning on the first

Mondays in January, March, May, July, September, and November.

The County Court at Law No. 2 has six terms of court beginning on

the first Mondays in February, April, June, August, October, and

December.

(e) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(f) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(g) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(h) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(i) A bond is not required of the judges of the County Courts at

Law Nos. 2, 3, and 5.

(j) The judge of a county court at law shall be paid an annual

salary in an amount not less than $25,000 and not more than the

total annual salary, including supplements, paid a district judge

in the county. The compensation shall be paid out of the county's

general fund or officers' salary fund. The commissioners court

shall consider the financial condition of the county and the

duties and needs of the county court at law judges in setting the

salaries of the judges. Before raising a salary the commissioners

court must publish notice containing information of the salaries

affected and the amount of the proposed raise in a newspaper of

general circulation in the county. The commissioners court may

raise the salaries of the county court at law judges only after

10 days' notice and only at a regular meeting of the

commissioners court.

(k) A special judge for the County Court at Law No. 2, 3, or 5

may be appointed or elected in the manner provided by general law

for the appointment or election of a special district or county

judge. A special judge is entitled to receive for services

performed the same rate of compensation as the regular judge. The

compensation shall be paid out of the county's general fund by

warrants drawn on the county treasury on order of the

commissioners court. The compensation paid a special judge may

not be deducted from the salary of the regular judge.

(l) If the judge of the County Court at Law No. 4, 6, 7, 8, 9,

10, 11, 12, 13, 14, or 15 is absent, disabled, or disqualified

from presiding, a special judge may be appointed or elected in

the manner provided by law for the appointment or election of a

special county judge. A special judge must take the oath of

office required by law for the regular judge. A special judge

has the power and jurisdiction of the court and of the regular

judge for whom the special judge is sitting and may sign orders,

judgments, decrees, and other process of any kind as "Judge

Presiding." A special judge is entitled to receive for services

performed the same amount of compensation as the regular judge,

to be paid out of county funds. The compensation paid a special

judge may not be deducted from the salary of the regular judge.

(m) The county sheriff shall, in person or by deputy, attend the

County Court at Law No. 2 as required by the judge. The county

sheriff serves the county courts at law as provided by Section

25.0010(b).

(n) The criminal district attorney shall attend the County Court

at Law No. 4, 6, 7, 8, 9, 10, 11, 12, 13, 14, or 15 as required

by the judge. The criminal district attorney serves the county

courts at law as provided by Section 25.0010(b).

(o) The judge of the County Court at Law No. 4 or 6 may appoint

a court coordinator or administrative assistant for the court.

The judge of the County Court at Law No. 7, 8, 9, 10, 11, 12, 13,

14, or 15 may, with the approval of the commissioners court,

appoint a court coordinator or administrative assistant for the

court. A court coordinator or administrative assistant performs

the duties prescribed by the judge and cooperates with the

administrative judges and state agencies for the uniform and

efficient operation of the courts and the administration of

justice. The court coordinator or administrative assistant is

entitled to be paid from county funds the compensation, fees, and

allowances that are set by the commissioners court or as

otherwise provided by law. These provisions are in addition to

the provisions in Subchapter F, Chapter 75.

(p) The county clerk shall keep a separate docket for each

county court at law. The county clerk shall appoint a deputy

clerk for each county court at law. An appointment of a deputy

clerk of County Court at Law No. 2 or 3 takes effect when it is

confirmed in writing by the judge of the court to which the

deputy clerk is assigned and the deputy clerk serves at the

pleasure of the judge of the court to which he is assigned. A

deputy clerk must take the constitutional oath of office and may

be required to furnish bond in an amount, conditioned and

payable, as required by the county clerk. A deputy clerk must

attend all sessions of the court to which he is assigned. A

deputy clerk acts in the name of the county clerk and may perform

any official act or service required of the county clerk and

shall perform any other service required by the judge of a county

court at law. The deputy clerks may act for one another in

performing services for the county courts at law, but a deputy is

not entitled to receive additional compensation for acting for

another deputy. If a vacancy occurs, the county clerk shall

immediately appoint another deputy clerk as provided by this

subsection. A deputy clerk of a county court at law is entitled

to the same amount of compensation as received by the deputy

clerks of the other county courts at law in Bexar County. The

commissioners court shall pay the salary of a deputy clerk in

equal monthly installments from county funds.

(q) The county sheriff shall appoint a deputy sheriff for each

county court at law. An appointment of a deputy sheriff of County

Court at Law No. 2 or 3 takes effect when it is confirmed in

writing by the judge of the court to which the deputy is assigned

and the deputy serves at the pleasure of the judge of the court

to which he is appointed. A deputy sheriff must take the

constitutional oath of office and may be required to furnish bond

in an amount, conditioned and payable, as required by the

sheriff. A deputy sheriff must attend all sessions of the court

to which the deputy is assigned. A deputy sheriff acts in the

name of the sheriff and may perform any official act or service

required of the sheriff and shall perform any other service

required by the judge of the county court at law. The deputy

sheriffs may act for one another in performing services for the

county courts at law, but a deputy is not entitled to receive

additional compensation for acting for another deputy. If a

vacancy occurs, the sheriff shall immediately appoint another

deputy as provided by this subsection. A deputy sheriff of a

county court at law is entitled to the same amount of

compensation as received by the deputies of the other county

courts at law in Bexar County. The commissioners court shall pay

the salary of a deputy sheriff in equal monthly installments from

county funds.

(r) The assistant prosecuting attorneys of the County Courts at

Law Nos. 2, 3, and 5 are entitled to receive equal amounts of

compensation to be paid in equal monthly installments by warrants

drawn against the county's general fund on order of the

commissioners court.

(s) Practice in a county court at law is that prescribed by law

for county courts. Appeals and writs of error may be taken from

judgments and orders of a county court at law, in civil and

criminal cases, in the manner prescribed by law relating to

appeals and writs of error from a county court. Appeals may be

taken from interlocutory orders of a county court at law

appointing a receiver, overruling a motion to vacate, or

overruling an order appointing a receiver, and the procedure and

manner in which appeals from interlocutory orders are taken are

governed by the laws relating to the appeals from similar orders

of district courts.

(t) The jurisdiction and authority for the service and selection

of jurors prescribed by law for a county court applies to the

County Court at Law No. 2.

(u) The official court reporter of a county court at law is

entitled to receive an annual salary set by the judge and

approved by the commissioners court at an amount not less than

$35,256. The official court reporter's fee shall be taxed as

costs in civil actions in County Courts at Law Nos. 3, 4, 5, 6,

7, 8, 9, 10, 11, 12, 13, 14, and 15 in the same manner as that

fee is taxed in district court. In County Court at Law No. 2,

the clerk collects the official court reporters' fee of $3 and

pays it into the county treasury in the same manner as district

clerks are required to collect and pay costs.

(v) Section 25.0006(a) does not apply to County Courts at Law

Nos. 4, 6, 7, 8, 9, 10, 11, 12, 13, 14, and 15 of Bexar County.

Section 25.0006(b) does not apply to County Courts at Law Nos. 3,

4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and 15 of Bexar County.

(w) This section does not apply to the County Court at Law No. 1

and Probate Court.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.05(a), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 410, Sec. 2, 3, eff.

Sept. 1, 1989; Acts 1989, 71st Leg., ch. 1066, Sec. 1, eff. June

14, 1989; Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff. Oct. 1,

1991; Acts 1999, 76th Leg., ch. 42, Sec. 2, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1072, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 9(b), eff. September 1, 2009.

Sec. 25.0173. BEXAR COUNTY PROBATE COURTS. (a) A statutory

probate court in Bexar County has the general jurisdiction of a

probate court as provided by Section 25.0021. Probate Courts Nos.

1 and 2 have eminent domain jurisdiction and jurisdiction to

decide the issue of title to real or personal property.

Notwithstanding the local rules adopted under Section 74.093, the

county clerk shall docket all eminent domain cases equally in

Probate Court No. 1 and Probate Court No. 2.

(b) Repealed by Acts 1999, 76th Leg., ch. 42, Sec. 4, eff. Sept.

1, 1999.

(c) A statutory probate court has six terms of court beginning

on the first Mondays in January, March, May, July, September, and

November.

(d) The judge of a statutory probate court must:

(1) be well informed in the laws of the state; and

(2) have been a licensed and practicing member of the state bar

for at least five years.

(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 331, Sec. 2,

eff. October 1, 2007.

(f) The judge of a statutory probate court shall be paid an

annual salary in an amount not less than the total annual salary,

including supplements, received by the judge of a district court

in the county.

(g) The county clerk shall appoint a deputy clerk for each

statutory probate court. An appointment takes effect when it is

confirmed in writing by the judge of the court to which the

deputy clerk is assigned. A deputy clerk serves at the pleasure

of the judge of the court to which the deputy clerk is assigned.

A deputy clerk must take the constitutional oath of office, and

the county clerk may require the deputy clerk to furnish a bond

in an amount, conditioned and payable, as required by law. A

deputy clerk acts in the name of the county clerk and may perform

any official act or service required of the county clerk and

shall perform any other service required by the judge of a

statutory probate court. A deputy clerk must attend all sessions

of the court to which he is assigned. A deputy clerk is entitled

to receive an annual salary set by the judge in an amount that

does not exceed the amount paid the deputies of the county courts

at law of Bexar County. The salary shall be paid in equal monthly

installments as provided by law for the payment of salaries of

deputy clerks.

(h) The county sheriff shall appoint a deputy sheriff for each

statutory probate court. An appointment takes effect when it is

confirmed in writing by the judge of the court to which the

deputy is appointed. A deputy sheriff serves at the pleasure of

the court to which the deputy is appointed. A deputy sheriff must

take the constitutional oath of office and may be required to

furnish a bond in an amount, conditioned and payable, as required

by the sheriff. A deputy sheriff acts in the name of the sheriff

and may perform any official act or service required of the

sheriff and shall perform any other service required by the judge

of a statutory probate court. A deputy sheriff must attend all

sessions of the court to which he is assigned. The deputy

sheriffs may act for one another in performing services for the

statutory probate courts, but a deputy is not entitled to receive

additional compensation for acting for another deputy. A deputy

sheriff is entitled to receive an annual salary set by the judge

at an amount that does not exceed the amount paid the deputy

sheriffs of the county courts at law of Bexar County. The salary

shall be paid in equal monthly installments as provided by law

for the payment of salaries of deputy sheriffs.

(i) Practice and procedure in a statutory probate court are as

prescribed by law for county courts.

(j) Appeals may be taken from interlocutory orders appointing a

receiver and overruling a motion to vacate an order appointing a

receiver in Probate Court No. 2. The procedure and manner in

which appeals from interlocutory orders are taken are governed by

the laws relating to appeals from similar orders of district

courts.

(k) The judge of a statutory probate court may appoint an

administrative assistant and an auditor to aid in the performance

of the judge's duty. The administrative assistant and auditor are

each entitled to receive a salary set by the judge and approved

by the commissioners court to be paid monthly out of the county's

general fund or any fund available for the purpose. An order

recognizing the appointment of an assistant and auditor and

approving the salary of each shall be entered on the minutes of

the court. The appointment continues until changed by order of

the judge of the court in which the administrative assistant and

auditor serve.

(l) The official court reporter of a statutory probate court is

entitled to receive an annual salary set by the judge and

approved by the commissioners court at an amount not less than

$35,256.

(m) Repealed by Acts 1991, 72nd Leg., ch. 394, Sec. 4, eff. Aug.

26, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff. Oct. 1,

1991.

(n) Probate Court No. 1 has primary responsibility for mental

illness proceedings.

(o) Notwithstanding the local rules adopted under Section

74.093, the county clerk shall docket all mental health matters

in Probate Court No. 1 and shall docket all even-numbered probate

cases in Probate Court No. 2 and all odd-numbered probate cases

in Probate Court No. 1.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 410, Sec. 4, 5, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 394, Sec. 4, eff. Aug.

26, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff. Oct. 1,

1991; Acts 1999, 76th Leg., ch. 42, Sec. 3, 4, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

331, Sec. 2, eff. October 1, 2007.

Sec. 25.0201. BOSQUE COUNTY. Bosque County has one statutory

county court, the County Court at Law of Bosque County.

Added by Acts 2009, 81st Leg., R.S., Ch.

239, Sec. 1, eff. October 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 10(a), eff. October 1, 2009.

Sec. 25.0202. BOSQUE COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Bosque County has concurrent

jurisdiction with the district court in:

(1) family law cases and proceedings;

(2) civil cases in which the matter in controversy exceeds $500

but does not exceed $100,000, excluding interest, court costs,

and attorney's fees; and

(3) contested probate matters under Section 5(b), Texas Probate

Code.

(b) The County Court at Law of Bosque County has primary

jurisdiction over juvenile matters.

(c) A county court at law has the same terms of court as the

County Court of Bosque County.

(d) The judge of a county court at law may not engage in the

private practice of law and must meet the qualifications

established by Section 25.0014.

(e) The judge of a county court at law shall be paid as provided

by Section 25.0005. The judge's salary shall be paid out of the

county treasury on order of the commissioners court.

Notwithstanding any other law, the judge is entitled to necessary

office and operational expenses, including administrative and

clerical personnel, on the approval of the commissioners court.

Administrative and clerical personnel to which a judge is

entitled on approval under this subsection includes a court

coordinator, court reporter, and bailiff.

(f) If a family law case or proceeding is tried before a jury,

the jury shall be composed of 12 members. In all other cases,

except as otherwise required by law, the jury shall be composed

of six members.

(g) Jurors regularly impaneled for a week by the district court

may, on request of the county judge or the judge of a county

court at law, be made available and shall serve for the week in

the county court or the county court at law.

Added by Acts 2009, 81st Leg., R.S., Ch.

239, Sec. 1, eff. October 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 10(a), eff. October 1, 2009.

Sec. 25.0211. BOWIE COUNTY. Bowie County has one statutory

county court, the County Court at Law of Bowie County.

Added by Acts 1999, 76th Leg., ch. 1144, Sec. 1, eff. Jan. 1,

2001.

Sec. 25.0212. BOWIE COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law and except as limited by Subsection (b), a county court

at law in Bowie County has, concurrent with the district court,

the jurisdiction provided by the constitution and by general law

for district courts.

(b) A county court at law does not have general supervisory

control or appellate review of the commissioners court or

jurisdiction of:

(1) felony criminal matters;

(2) suits on behalf of the state to recover penalties or

escheated property;

(3) misdemeanors involving official misconduct;

(4) contested elections; or

(5) civil cases in which the matter in controversy exceeds

$100,000, excluding interest, statutory or punitive damages and

penalties, and attorney's fees and costs, as alleged on the face

of the petition.

(c) The judge of a county court at law must have the same

qualifications as those required by law for a district judge.

(d) The judge of a county court at law shall be paid an annual

salary that is at least equal to 60 percent, but does not exceed

80 percent, of the annual salary that is paid to a district judge

in Bowie County, including any supplements or contributions

payable by the state or Bowie County. The salary shall be paid

from the same fund and in the same manner as other county

officials in Bowie County are paid.

(e) The judge of a county court at law may not engage in the

private practice of law.

(f) The commissioners court may authorize the judge of a county

court at law to set the official court reporter's salary.

(g) At the request of the judge of a county court at law, jurors

regularly impaneled by the district court for a week may be made

available and shall serve for the week in the county court at

law.

(h) The district clerk serves as clerk of a county court at law

in matters of concurrent jurisdiction with the district courts,

and the county clerk serves as clerk of a county court at law in

all other matters. Each clerk shall establish a separate docket

for a county court at law.

Added by Acts 1999, 76th Leg., ch. 1144, Sec. 1, eff. Jan. 1,

2001.

Sec. 25.0221. BRAZORIA COUNTY. Brazoria County has the

following statutory county courts:

(1) County Court at Law No. 1 and Probate Court of Brazoria

County;

(2) County Court at Law No. 2 and Probate Court of Brazoria

County;

(3) County Court at Law No. 3 and Probate Court of Brazoria

County; and

(4) County Court at Law No. 4 and Probate Court of Brazoria

County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Amended by:

Acts 2005, 79th Leg., Ch.

229, Sec. 1, eff. September 1, 2005.

Sec. 25.0222. BRAZORIA STATUTORY COUNTY COURT PROVISIONS. (a)

In addition to the jurisdiction provided by Section 25.0003 and

other law, a statutory county court in Brazoria County has

concurrent jurisdiction with the district court in:

(1) civil cases in which the matter in controversy exceeds $500

but does not exceed $100,000, excluding interest, statutory

damages and penalties, and attorney's fees and costs, as alleged

on the face of the petition;

(2) appeals of final rulings and decisions of the division of

workers' compensation of the Texas Department of Insurance

regarding workers' compensation claims, regardless of the amount

in controversy; and

(3) family law cases and proceedings and juvenile jurisdiction

under Section 23.001.

(b) A statutory county court may enforce an order of the family

district court for the 300th Judicial District relating to a

family law matter.

(c) A statutory county court shall be primarily responsible for

and give preference to:

(1) cases in which its jurisdiction is concurrent with the

county court;

(2) eminent domain proceedings and cases;

(3) proceedings under Title 3 of the Family Code; and

(4) civil cases in which the amount in controversy does not

exceed $20,000, excluding interest.

(d) The commissioners court, by order entered of record, shall

set at least four terms a year for each statutory county court.

(e) A judge of a statutory county court must have the

qualifications required by law for a district judge.

(f) A judge of a statutory county court shall be paid annual

compensation in an amount that is not less than the amount that

is $1,000 less than the annual salary paid to the district judges

of the county from all sources. The salary shall be paid out of

the county treasury on order of the commissioners court.

(g) In addition to the fees assessed under Section 25.0008, a

statutory county court judge shall assess the fees prescribed by

law for district judges according to the nature of the matter.

(h) A judge may be removed from office in the same manner and

for the same reasons as a district judge.

(i) A judge of a statutory county court may not engage in the

private practice of law.

(j) A special judge of a statutory county court may be appointed

in the manner provided by law for the appointment of a special

county judge. A special judge must have the same qualifications

and is entitled to the same rate of compensation as the regular

judge.

(k) The district clerk serves as clerk of the statutory county

courts in cases instituted in the district courts in which the

district courts and statutory county courts have concurrent

jurisdiction, and the county clerk serves as clerk for all other

cases. The commissioners court may employ as many additional

assistant criminal district attorneys, deputy sheriffs, and

deputy clerks as are necessary to serve the statutory county

courts.

(l) The official court reporter of a statutory county court is

entitled to the same compensation as the reporters of the

district courts of Brazoria County, to be paid by the county

treasurer out of the general fund of the county.

(m) When a jury trial is requested in a case of concurrent

jurisdiction between the district courts and statutory county

courts, and the case was instituted in district court, the jury

shall be composed of 12 members. In all other cases in which a

jury trial is requested in the statutory county courts the jury

shall be composed of six jurors.

(n) Jurors regularly impaneled for the week by the district

courts of Brazoria County may, at the request of the judge of a

statutory county court, be made available by the district judges

in the numbers requested and shall serve for the week in the

statutory county court.

(o) Repealed by Acts 1991, 72nd Leg., ch. 394, Sec. 4, eff. Aug.

26, 1991.

(p) In addition to other assignments provided by law, a judge of

a statutory county court in Brazoria County is subject to

assignment under Subchapter C, Chapter 74, to any county in the

Second Administrative Judicial Region other than Harris County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., 2nd C.S., ch. 1, Sec.

15.03, eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 394, Sec. 4,

eff. Aug. 26, 1991; Acts 1991, 72nd Leg., ch. 726, Sec. 1, 2,

eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 13, eff.

Oct. 1, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 6.003, eff. September 1, 2005.

Sec. 25.0231. BRAZOS COUNTY. Brazos County has the following

statutory county courts:

(1) County Court at Law No. 1 of Brazos County; and

(2) County Court at Law No. 2 of Brazos County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.06(a), eff.

Aug. 28, 1989.

Sec. 25.0232. BRAZOS COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Brazos County has concurrent

jurisdiction with the district court in family law cases and

proceedings.

(b) A county court at law has the same terms of court as the

County Court of Brazos County.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) The judge of a county court at law may not engage in the

private practice of law.

(e) The judge of a county court at law shall be paid an annual

salary that is at least equal to the amount paid the county

judge. The salary shall be paid from the same fund and in the

same manner as other county officials are paid. The judge is

entitled to travel and necessary office expenses, including

administrative and clerical assistance, in the same manner as the

county judge.

(f) A special judge of a county court at law with the same

qualifications as the regular judge may be appointed or elected

in the manner provided by law for the appointment or election of

a special county judge. If a judge is disqualified to try a case

pending in the judge's court, the parties or their attorneys may

agree on the selection of a special judge for the case. A special

judge is entitled to the same rate of compensation as the regular

judge.

(g) The district clerk serves as clerk of a county court at law

in matters of concurrent jurisdiction with the district court,

and the county clerk serves as clerk of a county court at law in

all other cases.

(h) Practice in a county court at law is that prescribed by law

for county courts.

(i) The laws governing the drawing, selection, service, and pay

of jurors for county courts apply to a county court at law.

Jurors regularly impaneled for a week by the district court may,

on request of a judge of a county court at law, be made available

and shall serve for the week in the judge's court.

(j) Section 25.0008 does not apply to a county court at law in

Brazos County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 14, 70, eff.

Oct. 1, 1991.

Sec. 25.0271. BROWN COUNTY. Brown County has one statutory

county court, the County Court at Law of Brown County.

Added by Acts 2001, 77th Leg., ch. 513, Sec. 1, eff. Aug. 27,

2001.

Sec. 25.0272. BROWN COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law of Brown County has concurrent

jurisdiction with the district court in:

(1) family law cases and proceedings; and

(2) felony criminal cases.

(b) The commissioners court by order entered of record shall set

at least two terms of court each year for each county court at

law.

(c) A judge of a county court at law may not engage in the

private practice of law.

(d) The salary of a judge of a county court at law shall be set

by the commissioners court in accordance with law and shall be

paid out of the county treasury on orders from the commissioners

court.

(e) A special judge of a county court at law may be appointed in

the manner provided by law for the appointment of a special

county judge. A special judge must have the same qualifications

and is entitled to the same rate of compensation as the regular

judge.

(f) The district clerk serves as the clerk of a county court at

law in matters in which the county court at law has concurrent

jurisdiction with the district court. The county clerk serves as

the clerk of a county court at law in all other matters.

Added by Acts 2001, 77th Leg., ch. 513, Sec. 1, eff. Aug. 27,

2001.

Sec. 25.0291. BURNET COUNTY. Burnet County has one statutory

county court, the County Court at Law of Burnet County.

Added by Acts 1997, 75th Leg., ch. 1003, Sec. 1, eff. Sept. 1,

1997.

Sec. 25.0292. BURNET COUNTY COURT AT LAW PROVISIONS. (a)

Except as provided by Subsection (k), in addition to the

jurisdiction provided by Section 25.0003 and other law, a county

court at law in Burnet County has concurrent jurisdiction with

the district court in family law cases and proceedings, including

juvenile cases.

(b) A county court at law has the same terms of court as the

County Court of Burnet County.

(c) A special judge of a county court at law may be appointed or

elected in the manner provided by law for the appointment or

election of a special county judge.

(d) The district clerk serves as clerk of a county court at law

in matters of concurrent jurisdiction with the district court.

The county clerk serves as clerk of a county court at law in all

other cases. The district clerk shall establish a separate docket

for each county court at law.

(e) Except as provided by Subsection (f), a judge of a county

court at law shall be paid an annual salary set by the

commissioners court in an amount that is at least equal to the

amount that is $1,000 less than the total annual salary,

including contributions and supplements, received by a district

judge in the county. The salary of the judge shall be paid in

equal monthly installments out of the county treasury by the

commissioners court.

(f) The Commissioners Court of Burnet County shall set the

salary of each judge of a county court at law who engages in the

private practice of law.

(g) The county sheriff, in person or by deputy, shall attend a

county court at law as required by the judge.

(h) Practice in a county court at law is that prescribed by law

for county courts, except that practice and procedure, rules of

evidence, issuance of process and writs, and all other matters

pertaining to the conduct of trials and hearings in a county

court at law involving family law cases and proceedings are

governed by this section and the laws and rules pertaining to

district courts. If a family law case or proceeding is tried

before a jury, the jury shall be composed of 12 members.

(i) The laws governing the drawing, selection, and service of

jurors for a county court apply to a county court at law. On

request of the county judge or the judge of a county court at

law, jurors regularly impaneled for a week by the district court

may be made available and shall serve for the week in the county

court or a county court at law.

(j) The official court reporter of a county court at law is a

sworn officer of the court who holds office at the pleasure of

the court. The official court reporter of a county court at law

is entitled to receive compensation in an amount that is at least

equal to the compensation received by the lowest-paid official

court reporter in the district court in the county. The

compensation shall be paid in the same manner as compensation for

a district court reporter is paid.

(k) Section 25.0003(c)(2) does not apply to a county court at

law in Burnet County.

Added by Acts 1997, 75th Leg., ch. 1003, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 582, Sec. 1, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 616, Sec. 3, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1301, Sec. 5, eff. October 1, 2007.

Sec. 25.0301. CALDWELL COUNTY. Caldwell County has one

statutory county court, the County Court at Law of Caldwell

County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.0302. CALDWELL COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Caldwell County has

concurrent jurisdiction with the district court in family law

cases and proceedings.

(b) A county court at law has the same terms of court as the

County Court of Caldwell County.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) A special judge of a county court at law may be appointed or

elected in the manner provided by law for the appointment or

election of a special county judge. If the judge of a county

court at law is disqualified to try a case pending in the judge's

court, the parties or their attorneys may agree on the selection

of a special judge for the case. A special judge is entitled to

the same rate of compensation as the regular judge.

(e) The district clerk serves as clerk of a county court at law

in family law cases and proceedings, and the county clerk serves

as clerk of the court in all other cases and proceedings. The

district clerk shall establish a separate docket for a county

court at law. The commissioners court may employ the assistant

district attorneys, deputy sheriffs, and bailiffs necessary to

serve each county court at law.

(f) Practice in a county court at law is that prescribed by law

for county courts, except that practice and procedure, rules of

evidence, issuance of process and writs, and all other matters

pertaining to the conduct of trials and hearings in a county

court at law involving family law cases and proceedings shall be

governed by this section and the laws and rules pertaining to

district courts. If a family law case or proceeding is tried

before a jury, the jury shall be composed of 12 members.

(g) The laws governing the drawing, selection, and service of

jurors for a county court apply to a county court at law. On

request of the county judge or the judge of a county court at

law, jurors regularly impaneled for a week by the district court

may be made available and shall serve for the week in either the

county court or a county court at law.

(h) Section 25.0005(b) does not apply to a county court at law

in Caldwell County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 15, 70, eff.

Oct. 1, 1991.

Sec. 25.0311. CALHOUN COUNTY. Calhoun County has one statutory

county court, the County Court at Law No. 1 of Calhoun County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.0312. CALHOUN COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, and except as limited by Subsection (b), a county

court at law in Calhoun County has the jurisdiction provided by

the constitution and by general law for district courts.

(b) A county court at law does not have general supervisory

control or appellate review of the commissioners court or

jurisdiction of:

(1) felony cases other than writs of habeas corpus;

(2) misdemeanors involving official misconduct;

(3) contested elections; or

(4) appeals from county court.

(c) A county court at law has a term of court that begins

January 1 and ends December 31 of each year.

(d) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(e) The judge of a county court at law may not engage in the

private practice of law.

(f) The salary of the judge of a county court at law shall be

paid semimonthly in equal installments by the county treasurer on

order of the commissioners court. The judge is entitled to travel

expenses and necessary office expenses, including administrative

and clerical assistance, as authorized by the commissioners

court.

(g) The official court reporter of a county court at law is

entitled to receive a salary set by the commissioners court. The

salary shall be paid semimonthly by the commissioners court out

of funds available for that purpose.

(h), (i) Repealed by Acts 1989, 71st Leg., ch. 1134, Sec. 8, eff.

Sept. 1, 1989.

(j) Jurors summoned for the county court, a county court at law,

or a district court in the county may by order of the judge of

the court to which they are summoned be transferred to another

court for service and may be used as if summoned for the court to

which they are transferred.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.07(a), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 1134, Sec. 1 to 8, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff. Oct.

1, 1991.

Sec. 25.0331. CAMERON COUNTY. (a) Cameron County has the

following statutory county courts:

(1) County Court at Law No. 1 of Cameron County;

(2) County Court at Law No. 2 of Cameron County; and

(3) County Court at Law No. 3 of Cameron County.

(b) The county courts at law of Cameron County sit in

Brownsville.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1997, 75th Leg., ch. 1444, Sec. 1, eff.

Sept. 1, 1997.

Sec. 25.0332. CAMERON COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Cameron County has:

(1) concurrent with the county court, the probate jurisdiction

provided by general law for county courts; and

(2) concurrent jurisdiction with the district court in civil

cases in which the amount in controversy exceeds $500 but does

not exceed $1 million, excluding interest.

(b) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(c) An appeal or writ of error may not be taken to a court of

appeals from a final judgment of a county court at law if:

(1) the court had original or appellate jurisdiction with the

justice court; and

(2) the judgment or amount in controversy does not exceed $100,

excluding interest and costs.

(d) Appeals from the justice court and other inferior courts in

Cameron County must be made directly to a county court at law.

(e) A county court at law has six terms of court a year

beginning on the first Mondays of January, March, May, July,

September, and November.

(f) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(g) The judge of a county court at law may not engage in the

private practice of law.

(h) The judge of a county court at law shall be paid an annual

salary that does not exceed 90 percent of the amount paid

district judges in the county. The salary shall be paid out of

the county treasury on orders of the commissioners court.

(i) A special judge of a county court at law may be appointed or

elected as provided by law for special county judges. A special

judge of a county court at law shall be compensated as provided

by law for special county judges.

(j) The county clerk may appoint a deputy to attend the county

courts at law.

(k) The county sheriff shall, either in person or by deputy,

attend the County Court at Law No. 1 of Cameron County as

required by the judge. The county sheriff serves the other county

courts at law as provided by Section 25.0010(b).

(l) The jurisdiction and authority vested by law in the county

court for the drawing, selection, and service of jurors shall be

exercised by the county courts at law. Jurors summoned for the

county court or a county court at law may, by order of the judge

of the court to which they were summoned, be transferred to any

of the other courts for service and may be used as if summoned by

the court to which they were transferred. If the judges of the

county court and county courts at law agree, jurors may be

summoned for service in all of the courts and used

interchangeably in the courts.

(m) Jurors regularly impaneled for the week by the district

courts may, on request of the county judge or a judge of a county

court at law, be made available by the district judge in the

numbers requested for service for the week in the county court or

county courts at law. The jurors shall serve in the county court

or county courts at law as if they had been drawn and selected

for that court.

(n) Section 25.0006(a) does not apply to County Court at Law No.

1 of Cameron County. Section 25.0008 does not apply to County

Court at Law No. 2 of Cameron County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 688, Sec. 1, eff. June

16, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff. Oct. 1,

1991; Acts 1997, 75th Leg., ch. 1444, Sec. 2, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 777, Sec. 1, eff. Sept. 1, 1999.

Sec. 25.0361. CASS COUNTY. Cass County has one statutory county

court, the County Court at Law of Cass County.

Added by Acts 2005, 79th Leg., Ch.

16, Sec. 1, eff. May 3, 2005.

Sec. 25.0362. CASS COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law and except as limited by Subsection (b), a county court

at law in Cass County has the jurisdiction provided by the

constitution and by general law for district courts, including

concurrent jurisdiction in:

(1) misdemeanor cases;

(2) arraignments, pleas, and pre-trial motions for felony cases;

(3) trials for felony cases transferred from a district court in

Cass County to the county court at law on agreement of the county

court at law judge;

(4) family law cases and proceedings, including juvenile

matters; and

(5) appeals from justice courts and from the county court in

misdemeanor cases.

(b) A county court at law does not have general supervisory

control or appellate review of the commissioners court or

jurisdiction of:

(1) misdemeanors involving official misconduct;

(2) suits on behalf of the state to recover penalties or

escheated property;

(3) contested elections;

(4) suits in which the county is a party; or

(5) felony cases involving capital murder.

(c) The judge of a county court at law may not engage in the

private practice of law.

(d) The district clerk serves as clerk of a county court at law

except that the county clerk serves as clerk of a county court at

law in probate matters.

(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1301, Sec.

13(4), eff. October 1, 2007.

(f) Except as otherwise provided by this subsection, a jury in a

county court at law shall be composed of six members unless the

constitution requires a 12-member jury. Failure to object before

a six-member jury is seated and sworn constitutes a waiver of a

12-member jury. In matters in which the constitution does not

require a 12-member jury and the county court at law has

concurrent jurisdiction with the district court, the jury may be

composed of 12 members if a party to the suit requests a

12-member jury and the judge of the court consents. In a civil

case tried in a county court at law, the parties may, by mutual

agreement and with the consent of the judge, agree to try the

case with any number of jurors and have a verdict rendered and

returned by the vote of any number of those jurors that is less

than the total number of jurors.

(g) In matters of concurrent jurisdiction, a judge of a county

court at law and a judge of a district court in Cass County may

transfer cases between the courts in the same manner that judges

of district courts may transfer cases under Section 24.303.

(h) The judge of a county court at law in Cass County is

entitled to a budget for travel and continuing education in an

amount that is at least equal to the amount budgeted to the

county judge for travel and continuing education.

Added by Acts 2005, 79th Leg., Ch.

16, Sec. 1, eff. May 3, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1301, Sec. 13(4), eff. October 1, 2007.

Sec. 25.0391. CHEROKEE COUNTY. (a) Cherokee County has one

statutory county court, the County Court at Law of Cherokee

County.

(b) A county court at law of Cherokee County sits in Rusk.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.0392. CHEROKEE COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Cherokee County has

concurrent jurisdiction with the district court in family law

cases and proceedings.

(b) A county court at law has terms beginning on the first

Mondays of March and September.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) The judge of a county court at law may not engage in the

private practice of law.

(e) The salary of the judge of a county court at law shall be

paid out of the county treasury by the commissioners court. The

judge is entitled to travel expenses and necessary office

expenses, including administrative and clerical assistance, in

the same manner as is allowed the county judge.

(f) A special judge of a county court at law with the same

qualifications as the regular judge may be appointed or elected

in the manner provided by law for the appointment or election of

a special county judge. If the judge of a county court at law is

disqualified to try a case pending in the judge's court, the

parties or their attorneys may agree on the selection of a

special judge for the case. A special judge is entitled to the

same rate of compensation as the regular judge.

(g) The district clerk serves as clerk of the court in family

law cases and proceedings and the county clerk serves as clerk

for all other cases. The district clerk shall establish a

separate docket for a county court at law. The commissioners

court may employ as many deputy sheriffs and bailiffs as are

necessary to serve the court.

(h) The judge of a county court at law may appoint an official

court reporter or the judge may contract for the services of a

court reporter under guidelines established by the commissioners

court.

(i) Practice in a county court at law is that prescribed by law

for county courts, except that practice and procedure, rules of

evidence, issuance of process and writs, and other matters

pertaining to the conduct of trials and hearings in a county

court at law involving family law cases and proceedings are

governed by this section and the laws and rules pertaining to

district courts, as well as county courts. If a family law case

or proceeding is tried before a jury, the jury shall be composed

of 12 members.

(j) The laws governing the drawing, selection, service, and pay

of jurors for county courts apply to a county court at law.

(k) Jurors regularly impaneled for the week by the district

courts, on request of the judge of a county court at law, may be

made available and shall serve for the week in the county court

at law.

(l) An appeal from a justice court or other court of inferior

jurisdiction must be made directly to a county court at law or

the county court unless otherwise provided by law.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 16, 70, eff.

Oct. 1, 1991.

Sec. 25.0451. COLLIN COUNTY. (a) Collin County has the

following statutory county courts:

(1) County Court at Law No. 1 of Collin County;

(2) County Court at Law No. 2 of Collin County;

(3) County Court at Law No. 3 of Collin County;

(4) County Court at Law No. 4 of Collin County;

(5) County Court at Law No. 5 of Collin County; and

(6) County Court at Law No. 6 of Collin County.

(b) Collin County has one statutory probate court, the Probate

Court No. 1 of Collin County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1995, 74th Leg., ch. 504, Sec. 1, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 45, Sec. 1, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 692, Sec. 1, eff. Jan. 1,

2003; Acts 2003, 78th Leg., ch. 377, Sec. 1(a), eff. Jan. 1,

2005.

Sec. 25.0452. COLLIN COUNTY COURT AT LAW PROVISIONS. (a) The

salary of a judge of a county court at law shall be paid out of

the county treasury on orders of the commissioners court.

(b) The judge of a county court at law shall diligently

discharge the duties of the judge's office on a full-time basis

and may not engage in the private practice of law.

(c) Practice in the county courts at law is that prescribed by

law for county courts.

(d) The laws governing the drawing, selection, service, and pay

of jurors for county courts apply to the county courts at law.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991; Acts 1995, 74th Leg., ch. 504, Sec. 2, eff. Sept.

1, 1995; Acts 2001, 77th Leg., ch. 692, Sec. 2, eff. Sept. 1,

2001.

Sec. 25.0453. COLLIN COUNTY STATUTORY PROBATE COURT PROVISIONS.

(a) The judge of a statutory probate court in Collin County

must:

(1) be at least 25 years of age;

(2) have resided in the county for at least two years preceding

the date of election or appointment;

(3) be licensed to practice law in this state; and

(4) have practiced law or served as a judge in this state, or

both combined, for the five years preceding the date of election

or appointment.

(b) The salary of a judge of a statutory probate court shall be

paid out of the county treasury on orders of the commissioners

court.

(c) The judge of a statutory probate court shall diligently

discharge the duties of the judge's office on a full-time basis

and may not engage in the private practice of law.

(d) Practice for a statutory probate court is that prescribed by

law for county courts.

(e) The laws governing the drawing, selection, service, and pay

of jurors for county courts apply to a statutory probate court.

(f) A statutory probate court has the general jurisdiction of a

probate court as provided by Section 25.0021.

Added by Acts 2001, 77th Leg., ch. 692, Sec. 3, eff. Sept. 1,

2001.

Sec. 25.0481. COMAL COUNTY. Comal County has the following

statutory county courts:

(1) County Court at Law No. 1 of Comal County; and

(2) County Court at Law No. 2 of Comal County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 2003, 78th Leg., ch. 377, Sec. 2(a), eff.

Sept. 1, 2003.

Sec. 25.0482. COMAL COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Comal County has concurrent

jurisdiction with the district court in family law cases and

proceedings.

(b) The terms of a county court at law are the same as the terms

of the county court of Comal County.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) The judge of a county court at law may not engage in the

private practice of law.

(e) A special judge of a county court at law may be appointed or

elected in the manner provided by law for the appointment or

election of a special county judge. If a judge of a county court

at law is disqualified, the parties or their attorneys may agree

on the selection of a special judge for the case. A special judge

is entitled to the same rate of compensation as the regular

judge.

(f) The district clerk serves as clerk of a county court at law

for family law cases and proceedings, and the county clerk serves

as clerk for all other cases and proceedings. The district clerk

shall establish a separate docket for a county court at law. The

commissioners court may employ as many assistant county

attorneys, deputy sheriffs, and bailiffs as are necessary to

serve the county courts at law.

(g) Practice in a county court at law is that prescribed by law

for county courts, except that practice and procedure, rules of

evidence, issuance of process and writs, and all other matters

pertaining to the conduct of trials and hearings in a county

court at law involving family law cases and proceedings are

governed by this section and the laws and rules relating to

district courts as well as county courts. If a family law case or

proceeding is tried before a jury, the jury shall be composed of

12 members.

(h) The law relating to drawing, selection, and service of

jurors in the county court applies to a county court at law.

Jurors regularly impaneled for a week by the district court may,

on request of the county judge or the judge of a county court at

law, be made available and shall serve for the week in the county

court or a county court at law.

(i) Section 25.0005(b) does not apply to a county court at law

in Comal County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 17, 70, eff.

Oct. 1, 1991.

Sec. 25.0511. COOKE COUNTY. Cooke County has one statutory

county court, the County Court at Law of Cooke County.

Added by Acts 2001, 77th Leg., ch. 535, Sec. 1, eff. Dec. 1,

2001.

Sec. 25.0512. COOKE COUNTY COURT AT LAW PROVISIONS. (a) In

addition to meeting the qualifications of office in Section

25.0014, the judge of a county court at law in Cooke County must

meet the qualifications of office for a district judge provided

by Section 7, Article V, Texas Constitution.

(b) The judge of a county court at law may not engage in the

private practice of law.

(c) The judge of a county court at law shall be paid annual

compensation equal to the annual compensation, including all

supplements, paid from any public source to a district judge in

the county. The salary of the judge of a county court at law

shall be paid in equal installments at least monthly.

(d) The commissioners court, on proper request by the

appropriate official in charge of a department, may employ as

many additional assistant attorneys, deputy sheriffs, and deputy

clerks as are shown to the commissioners court's satisfaction to

be necessary to serve each county court at law.

(e) A court officer appointed by the judge of a county court at

law shall be sworn by the judge by an oath in the general form

provided by law for appointed officials. The judge shall modify

the oath to apply to the particular officer and duties or to

conform to any statutory oath required for the particular

position.

(f) An official court reporter of a county court at law may be

paid:

(1) annual compensation equal to the annual compensation paid

the official court reporters serving each district court in Cooke

County; and

(2) any longevity pay to which the reporter is entitled under a

county compensation program.

(g) The laws governing the drawing, selection, service, and pay

of jurors for county courts apply to a county court at law.

Jurors regularly impaneled for a week by the district court may,

on request of the judge of a county court at law, be made

available and shall serve for the week in a county court at law.

The jury in a county court at law is composed of six members.

(h) Practice and procedure, appeals, and writs of error in a

county court at law are as prescribed by law for county courts,

except that practice and procedure, rules of evidence, and all

other matters pertaining to the conduct of trials and hearings in

a county court at law, other than the number of jurors, that

involve eminent domain cases and cases in which a district court

and county court at law have concurrent jurisdiction are governed

by the laws and rules pertaining to district courts.

(i) The judges of each district court and county court at law in

Cooke County may enter joint local administrative orders

providing for the exchange of benches in cases in which a

district court and county court at law have concurrent

jurisdiction.

Added by Acts 2001, 77th Leg., ch. 535, Sec. 1, eff. Dec. 1,

2001.

Sec. 25.0521. CORYELL COUNTY. Coryell County has one statutory

county court, the County Court at Law of Coryell County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.0522. CORYELL COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Coryell County has:

(1) concurrent with the county court, the probate jurisdiction

provided by general law for county courts; and

(2) concurrent jurisdiction with the district court in family

law cases and proceedings.

(b) The commissioners court by order entered of record shall set

at least four terms a year for a county court at law.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) The judge of a county court at law may engage in the private

practice of law.

(e) The salary of a judge of a county court at law shall be paid

out of the county treasury on orders of the commissioners court.

(f) A special judge of a county court at law may be appointed in

the manner provided by law for the appointment of a special

county judge. A special judge must have the same qualifications,

and is entitled to the same rate of compensation, as the regular

judge.

(g) Practice in a county court at law must conform to that

prescribed by law for county courts.

(h) Sections 25.0007 and 25.0011 do not apply to a county court

at law in Coryell County.

(i) Notwithstanding Section 25.0521, the County Court at Law of

Coryell County is created October 1, 1992, or on an earlier date

determined by the commissioners court by an order entered in its

minutes.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 18, 70, eff.

Oct. 1, 1991.

Sec. 25.0591. DALLAS COUNTY. (a) Dallas County has the

following county courts at law:

(1) County Court of Dallas County at Law No. 1;

(2) County Court of Dallas County at Law No. 2;

(3) County Court of Dallas County at Law Number 3;

(4) County Court of Dallas County at Law Number 4; and

(5) County Court of Dallas County at Law No. 5.

(b) Dallas County has the following county criminal courts:

(1) County Criminal Court of Dallas County, Texas;

(2) County Criminal Court No. 2 of Dallas County, Texas;

(3) County Criminal Court No. 3 of Dallas County, Texas;

(4) County Criminal Court Number Four of Dallas County, Texas;

(5) County Criminal Court Number Five of Dallas County, Texas;

(6) County Criminal Court Number 6 of Dallas County, Texas;

(7) County Criminal Court Number 7 of Dallas County, Texas;

(8) County Criminal Court No. 8 of Dallas County, Texas;

(9) County Criminal Court No. 9 of Dallas County, Texas;

(10) County Criminal Court No. 10 of Dallas County, Texas; and

(11) County Criminal Court No. 11 of Dallas County, Texas.

(c) Dallas County has the following county criminal courts of

appeals:

(1) County Criminal Court of Appeals of Dallas County, Texas;

and

(2) County Criminal Court of Appeals No. 2 of Dallas County,

Texas.

(d) Dallas County has the following statutory probate courts:

(1) Probate Court of Dallas County;

(2) Probate Court Number 2 of Dallas County; and

(3) Probate Court Number 3 of Dallas County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1999, 76th Leg., ch. 1315, Sec. 1, eff.

Sept. 1, 1999.

Sec. 25.0592. DALLAS COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Dallas County has concurrent

jurisdiction with the district court in civil cases regardless of

the amount in controversy.

(b) The terms of the County Courts of Dallas County at Law Nos.

1, 3, and 5 begin on the first Mondays of January, March, May,

July, September, and November. The terms of the County Courts of

Dallas County at Law Nos. 2 and 4 begin on the first Mondays of

February, April, June, August, October, and December.

(c) If a civil cause or proceeding that could have been filed in

a civil district court of Dallas County is filed in a county

court at law in Dallas County and the county court at law does

not have subject matter jurisdiction over the cause or

proceeding, the filing, docketing, or assignment of the cause or

proceeding in or to a county court at law is considered a

clerical error, and that clerical error shall be corrected by a

judgment or order nunc pro tunc. The cause or proceeding is

considered filed, docketed, or assigned to the district court of

the local administrative judge in the first instance rather than

to a county court at law in Dallas County. The judge of a county

court at law in Dallas County who acts in the cause or proceeding

is considered assigned to the district court of the local

administrative judge for that purpose and has all the powers of

the judge of that district court under the assignment.

(d) Notwithstanding Section 31.004, Civil Practice and Remedies

Code, a judgment or determination of fact or law in a proceeding

in a county court at law in Dallas County is res judicata and

constitutes a basis for collateral estoppel in a proceeding in

any other court, except for appeals from other tribunals.

(e) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(f) A bond is not required of a judge of a county court at law.

(g) A judge of a county court at law shall be paid an annual

salary that is not less than $1,000 less than the total annual

salary, including supplements, received by a district judge in

the county. The salary shall be paid out of the county treasury

by the commissioners court.

(h) A judge of a county court at law shall devote his entire

time to the duties of office and may not engage in the practice

of law.

(i) A special judge of a county court at law may be appointed or

elected in the manner provided by law for the election or

appointment of a special county judge.

(j) The selection and service of jurors for, practice in, and

appeals and writs of error from, a county court at law must

conform to that prescribed by law for county courts.

(k) The county sheriff shall, in person or by deputy, attend the

County Court of Dallas County at Law No. 1 as required by the

judge. The county sheriff serves the county courts at law as

provided by Section 25.0010(b).

(l) Sections 25.0006 and 25.0007 do not apply to a county court

at law in Dallas County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., 2nd C.S., ch. 1, Sec.

15.04, eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 70,

eff. Oct. 1, 1991; Acts 1997, 75th Leg., ch. 237, Sec. 1, eff.

May 23, 1997.

Sec. 25.0593. DALLAS COUNTY CRIMINAL COURT PROVISIONS. (a) A

county criminal court in Dallas County has the criminal

jurisdiction, original and appellate, provided by the

constitution and law for county courts and concurrent

jurisdiction with county courts at law for Dallas County to hear

appeals of the suspension of driver's licenses and original

proceedings regarding occupational driver's licenses.

(b) The County Criminal Court No. 11 of Dallas County, Texas,

shall give preference to cases designated by an order signed by a

majority of the judges of the county criminal courts of Dallas

County.

(c) A judge of a county criminal court shall be paid an annual

salary that is not less than $1,000 less than the total annual

salary, including supplements, received by a district judge in

the county. The salary shall be paid out of the county treasury

by the commissioners court.

(d) A judge of a county criminal court shall devote his entire

time to the duties of office and may not engage in the practice

of law.

(e) A county criminal court or its judge may issue writs of

habeas corpus and grant injunctions for the enforcement of the

penal laws in cases in which the offense charged is within the

jurisdiction of the court or any court or tribunal of inferior

jurisdiction. A county criminal court or its judge may punish for

contempt as prescribed by general law.

(f) The commissioners court, in the manner provided by law for

setting terms of county courts, shall set at least four terms of

court each year for each county criminal court.

(g) Practice in a county criminal court and appeals from a

county criminal court are as provided by law for county courts.

(h) A special judge of a county criminal court may be appointed

or elected in the manner provided by law for the appointment or

election of a special county judge.

(i) The judge of a county criminal court shall employ an

administrative assistant to aid the judge in the performance of

the judge's duties. The commissioners court shall set the

administrative assistant's salary.

(j) The county sheriff shall, in person or by deputy, attend a

county criminal court as required by the judge.

(k) The official court reporter of a county criminal court is

not required to take testimony in a case unless the judge or a

party demands that testimony be taken. If the court reporter

takes testimony, the clerk shall collect a $3 fee as costs in the

case. The fee shall be paid into the county treasury.

(l) The official court reporter of County Criminal Court No. 4,

5, 6, 7, 8, 9, or 10 of Dallas County, Texas, is entitled to

receive the same fees and salary as a district court reporter.

(m) Sections 25.0003(a) and (c) do not apply to a county

criminal court in Dallas County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 5, Sec. 2(a), eff.

March 22, 1989; Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff. Oct.

1, 1991; Acts 1997, 75th Leg., ch. 186, Sec. 1, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1315, Sec. 2, eff. Sept. 1, 1999.

Sec. 25.0594. DALLAS COUNTY CRIMINAL COURT OF APPEALS

PROVISIONS. (a) A county criminal court of appeals in Dallas

County has:

(1) sole jurisdiction in the county of all appeals from criminal

convictions for violation of state law or municipal ordinances of

municipalities located in the county in justice courts, municipal

courts, or municipal courts of record in the county; and

(2) concurrent criminal original and appellate jurisdiction in

the county as provided by the constitution and by law for county

courts.

(b) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(c) A judge of a county criminal court of appeals shall be paid

an annual salary that is not less than $1,000 less than the total

annual salary, including supplements, received by a district

judge in the county. The salary shall be paid out of the county

treasury by the commissioners court.

(d) The judge of County Criminal Court of Appeals No. 2 shall

devote his entire time to the duties of office.

(e) A judge of a county criminal court of appeals may not engage

in the practice of law.

(f) A county criminal court of appeals or its judge may issue

writs of habeas corpus and grant injunctions for the enforcement

of the penal laws in cases in which the offense charged is within

the jurisdiction of the court or any court or tribunal of

inferior jurisdiction. The court or its judge may punish for

contempt as prescribed by general law.

(g) The commissioners court, in the manner provided by law for

setting terms of county courts, shall set at least four terms of

court each year for each county criminal court of appeals.

(h) Practice in a county criminal court of appeals and appeals

from a county criminal court of appeals are as provided by law

for county courts.

(i) A special judge of a county criminal court of appeals may be

appointed or elected in the manner provided by law for the

appointment or election of a special county judge.

(j) The judge of a county criminal court of appeals shall employ

an administrative assistant to aid the judge in the performance

of the judge's duties. The commissioners court shall set the

administrative assistant's salary.

(k) The county sheriff, in person or by deputy, shall attend a

county criminal court of appeals as required by the judge.

(l) The official court reporter of a county criminal court of

appeals is not required to take testimony in a case in which

neither party nor the judge demands it. If the court reporter

takes testimony, the clerk shall collect a $3 fee as costs in the

case. The fee shall be paid into the county treasury.

(m) The official court reporter of a county criminal court of

appeals is entitled to receive the same fees and salary as a

district court reporter.

(n) Sections 25.0003(a) and (c) do not apply to a county

criminal court of appeals in Dallas County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 5, Sec. 2(b), eff.

March 22, 1989; Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff. Oct.

1, 1991.

Sec. 25.0595. DALLAS COUNTY PROBATE COURTS. (a) Repealed by

Acts 2001, 77th Leg., ch. 635, Sec. 3(2), eff. Sept. 1, 2001.

(b) The Probate Court No. 3 of Dallas County has primary

responsibility for mental illness proceedings.

(c) The laws and rules relating to practice and procedure and

appeals from county courts apply to a statutory probate court.

(d) The judge of a statutory probate court must:

(1) be well informed in the laws of this state; and

(2) have been a licensed and practicing member of the state bar

for at least five consecutive years before election.

(e) Repealed by Acts 1995, 74th Leg., ch. 95, Sec. 2, eff. May

16, 1995.

(f) The judge of a statutory probate court shall employ an

administrative assistant to aid the judge in the performance of

the judge's duties. The commissioners court shall set the

administrative assistant's salary.

(g) The county sheriff shall, in person or by deputy, attend a

statutory probate court as required by the judge.

(h) A judge of a statutory probate court shall be paid an annual

salary not less than the total annual salary, including

supplements, received by a district judge in the county. Each

statutory probate court judge is entitled to receive the same

amount of compensation. The commissioners court shall pay the

salary out of the county treasury.

(i) Section 25.0027 does not apply to a statutory probate court

in Dallas County.

(j) In addition to the uses authorized by Section 118.064(b),

Local Government Code, fees collected under Section

118.052(2)(A)(vi), Local Government Code, may be used by Dallas

County for providing staff for the statutory probate courts and

for court-related purposes for the support of the statutory

probate courts. In determining if the fee produces more revenue

than required as provided by Section 118.064(c), Local Government

Code, the commissioners court shall include the uses authorized

by this subsection.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 394, Sec. 3 eff. Aug.

26, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 8, eff. Oct. 1,

1991; Acts 1993, 73rd Leg., ch. 389, Sec. 1, eff. Aug. 30, 1993;

Acts 1995, 74th Leg., ch. 95, Sec. 2, eff. May 16, 1995; Acts

2001, 77th Leg., ch. 426, Sec. 3, eff. Sept. 1, 2001; Acts 2001,

77th Leg., ch. 635, Sec. 3(2), eff. Sept. 1, 2001; Acts 2001,

77th Leg., ch. 1420, Sec. 9.001(d), eff. Sept. 1, 2001.

Sec. 25.0596. SPECIAL STATUTORY PROBATE JUDGE. (a) If the

judge of a statutory probate court in Dallas County fails or

refuses to hold the court, the practicing lawyers of the court

who are present may elect one of their number special judge to

hold the court and proceed with its business. The lawyers may

hold additional elections at any time to supply a judge during

the absence, failure, or inability of the regular judge or a

special judge to perform the duties of the office.

(b) To conduct the election, the sheriff or constable shall

publicly proclaim at the courthouse door that the practicing

lawyers who are present are about to elect a special judge of the

statutory probate court. Following the proclamation, the clerk

shall make a list of the practicing lawyers who are present, and

the lawyers shall organize and hold the election. If the sheriff,

constable, or clerk fails or refuses to act, the practicing

lawyers who are present may organize themselves into an electoral

body and appoint a sheriff and clerk pro tempore to perform the

respective duties of the sheriff and clerk.

(c) Each practicing lawyer in attendance may participate in the

election and cast one vote by ballot. A majority of the votes of

the lawyers who participate is necessary to elect a special

judge.

(d) The clerk shall enter a record of the election of the

special judge in the minutes of the court. The record must show:

(1) the names of all the practicing lawyers who were present and

participated in the election;

(2) that a public proclamation that the election was about to

take place was made at the courthouse door;

(3) the number of ballots cast at the election, the number of

votes for each person, and the result of the election; and

(4) that the oath prescribed by law was administered to the

special judge.

(e) A record of election proceedings that substantially comply

with the requirements of the law is conclusive evidence of the

election and qualification of a special judge.

Added by Acts 1995, 74th Leg., ch. 95, Sec. 1, eff. May 16, 1995.

Sec. 25.0631. DENTON COUNTY. (a) Denton County has the

following statutory county courts:

(1) County Court at Law No. 1 of Denton County;

(2) County Court at Law No. 2 of Denton County;

(3) County Criminal Court No. 1 of Denton County;

(4) County Criminal Court No. 2 of Denton County;

(5) County Criminal Court No. 3 of Denton County;

(6) County Criminal Court No. 4 of Denton County; and

(7) County Criminal Court No. 5 of Denton County.

(b) Denton County has one statutory probate court, the Probate

Court of Denton County.

(c) The statutory county courts of Denton County sit in the

county seat or at another location in the county as assigned by

the local administrative statutory county court judge. The

statutory probate court of Denton County sits in the county seat

and may conduct docket matters at other locations in the county

as the statutory probate court judge considers necessary for the

protection of wards or mental health respondents or as otherwise

provided by law.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1995, 74th Leg., ch. 328, Sec. 1, eff. Aug.

28, 1995; Acts 1997, 75th Leg., ch. 1109, Sec. 1, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 557, Sec. 1, eff. Oct. 1, 2000;

Acts 2001, 77th Leg., ch. 267, Sec. 1, eff. May 22, 2001; Acts

2001, 77th Leg., ch. 536, Sec. 1, eff. May 1, 2002.

Sec. 25.0632. DENTON COUNTY STATUTORY COURT AND STATUTORY

PROBATE COURT PROVISIONS. (a) In addition to meeting the

qualifications of office in Section 25.0014, the judge of a

statutory county court or statutory probate court in Denton

County must meet the qualifications of office for a district

judge provided by Section 7, Article V, Texas Constitution.

(b) The regular judge of a statutory county court or a statutory

probate court may not engage in the private practice of law.

(c) The judge of each statutory county court and statutory

probate court shall be paid annual compensation equal to the

annual compensation, including all supplements, paid from any

public source to a district judge in the county. For purposes of

Sections 25.0005 and 25.0015, a statutory county court or a

statutory probate court in Denton County has jurisdiction at

least equivalent to the jurisdiction provided by Section 25.0003

for statutory county courts. The salary of a statutory county

court judge or a statutory probate court judge shall be paid in

equal installments at least monthly.

(d) The commissioners court, on proper request by the

appropriate official in charge of a department, may employ as

many additional assistant criminal district attorneys, deputy

sheriffs, and deputy clerks as are shown to the commissioners

court's satisfaction to be necessary to serve the statutory

county courts and the statutory probate court.

(e) A court officer appointed by the judge of a statutory county

court or statutory probate court shall be sworn by the judge by

an oath in the general form provided by law for appointed

officials. The judge shall modify the oath to apply to the

particular officer and duties or to conform to any statutory oath

required for the particular position.

(f) An official court reporter of a statutory county court or a

statutory probate court may be paid:

(1) annual compensation equal to the annual compensation paid

the official court reporters serving the district courts in

Denton County; and

(2) any longevity pay to which the reporter is entitled under

county compensation programs.

(g) Jurors regularly impaneled for the week by the district

courts of Denton County must include sufficient numbers to serve

in the statutory county courts and statutory probate courts as

well as the district courts. The jurors shall be made available

by the district judge as necessary. The jury in a statutory

county court or statutory probate court in all civil or criminal

matters is composed of 12 members, except that in misdemeanor

criminal cases and any other case in which the court has

jurisdiction that under general law would be concurrent with the

county court, the jury is composed of six members.

(h) The judges of the statutory county courts may exchange

benches and serve for each other in the manner provided by

Section 74.121 and are subject to assignment as provided by

Section 74.092, except that it is not necessary that a judge's

own court have jurisdiction of the type of cases handled by the

court to which the judge is assigned or for which the judge is

serving.

(i) A judge of a statutory probate court is subject to

assignment as provided by Section 25.0022.

(j) Section 25.0006 does not apply to a statutory county court

in Denton County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 19, 70, eff.

Oct. 1, 1991; Acts 1993, 73rd Leg., ch. 962, Sec. 1, 2, eff. June

19, 1993; Acts 1995, 74th Leg., ch. 328, Sec. 2, eff. Aug. 28,

1995; Acts 1999, 76th Leg., ch. 557, Sec. 2, eff. Oct. 1, 2000.

Sec. 25.0633. DENTON COUNTY COURT AT LAW PROVISIONS. (a) The

County Court at Law No. 1 of Denton County shall give preference

to juvenile matters under Chapter 25 and Title 3, Family Code,

and the ancillary and pendent jurisdiction necessary to enforce

orders of the court in juvenile matters.

(b) Repealed by Acts 2001, 77th Leg., ch. 267, Sec. 2, eff. May

22, 2001.

(c) Notwithstanding Section 25.0003, the County Court at Law No.

1 of Denton County does not have jurisdiction over civil, civil

appellate, probate, or mental health matters or over family law

cases and proceedings other than juvenile proceedings.

(d) If the juvenile board designates the County Court at Law No.

1 of Denton County as the juvenile court of the county, the court

shall give first preference to juvenile matters and second

preference to criminal appeals from convictions in justice or

municipal courts. Notwithstanding Chapter 53, Family Code, the

criminal district attorney of Denton County is the designated

official to receive all felony grade referrals regarding

juveniles. If the court is not designated as the juvenile court,

the court shall give first preference to criminal appeals cases

and second preference to misdemeanor criminal matters.

(e) The County Court at Law No. 2 of Denton County has

jurisdiction over all civil causes and proceedings, original and

appellate, prescribed by law for county courts.

(f) The County Court at Law No. 2 of Denton County does not have

jurisdiction over:

(1) causes and proceedings concerning roads, bridges, and public

highways;

(2) the general administration of county business that is within

the jurisdiction of the commissioners court of each county; or

(3) criminal causes and proceedings.

(g) The County Court at Law No. 2 of Denton County has the

jurisdiction provided by general law for county courts, statutory

county courts, or district courts over civil penalties and

forfeitures, including bail bond forfeitures and escheats,

regardless of the amount in controversy or remedy sought.

(h) Appeals in all cases from judgments and orders of the County

Court at Law No. 2 of Denton County are to the court of appeals

as provided for an appeal from a district or county court.

Added by Acts 1995, 74th Leg., ch. 328, Sec. 3, eff. Aug. 28,

1995. Amended by Acts 2001, 77th Leg., ch. 267, Sec. 2, eff. May

22, 2001; Acts 2001, 77th Leg., ch. 536, Sec. 2, eff. May 1,

2002.

Sec. 25.0634. DENTON COUNTY CRIMINAL COURT PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, the county criminal courts of Denton County have

felony jurisdiction concurrent with the district court over

matters involving intoxication arising by a true bill of

indictment by a grand jury charging one or more offenses under

Chapter 49, Penal Code. The jurisdiction provided by this

subsection shall be exercised on assignment by a district judge,

by the local administrative district judge, or the regional

presiding judge after the return of the true bill of indictment.

(b) A county criminal court has no jurisdiction over civil,

civil appellate, probate, or mental health matters.

(c), (d) Repealed by Acts 2001, 77th Leg., ch. 267, Sec. 2, eff.

May 22, 2001.

Added by Acts 1995, 74th Leg., ch. 328, Sec. 3, eff. Aug. 28,

1995. Amended by Acts 2001, 77th Leg., ch. 267, Sec. 2, eff. May

22, 2001.

Sec. 25.0635. DENTON COUNTY STATUTORY PROBATE COURT PROVISIONS.

(a) A statutory probate court in Denton County has the

jurisdiction provided by Section 25.0021.

(b), (c) Repealed by Acts 2001, 77th Leg., ch. 635, Sec. 2(b),

eff. May 1, 2002.

(d) A statutory probate court has jurisdiction, regardless of

the amount in controversy or remedy sought, over eminent domain

cases as provided by Section 21.001, Property Code, for statutory

county courts; direct and inverse condemnation cases;

adjudication and determination of land titles, whether or not

ancillary to eminent domain proceedings; partition cases; suits

to quiet title; trespass to try title; lien foreclosures; and

adjudication of all freehold and leasehold interests, easements,

licenses, and boundaries of real property; with all ancillary or

pendent jurisdiction necessary for adjudication of an eminent

domain case as provided by Sections 21.002 and 21.003, Property

Code.

Added by Acts 1995, 74th Leg., ch. 328, Sec. 3, eff. Aug. 28,

1995. Amended by Acts 2001, 77th Leg., ch. 635, Sec. 2, eff. May

1, 2002.

Sec. 25.0701. ECTOR COUNTY. (a) Ector County has the following

statutory county courts:

(1) County Court at Law of Ector County; and

(2) County Court at Law No. 2 of Ector County.

(b) A county court at law sits in Odessa.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.0702. ECTOR COUNTY COURT AT LAW. (a) In addition to

the jurisdiction provided by Section 25.0003 and other law, a

county court at law in Ector County has concurrent jurisdiction

with the district court in family law cases and proceedings.

(b) A county court at law has the same terms of court as the

County Court of Ector County except that the terms begin on the

first Mondays of January and July for civil cases over which the

court has concurrent jurisdiction with the district court and in

which the amount in controversy exceeds $500 and does not exceed

$50,000, excluding interest.

(c) The fees assessed in a case in which a county court at law

has concurrent civil jurisdiction with the district court are the

same as the fees that would be assessed in the district court for

that case.

(d) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(e) The judge of a county court at law shall be paid an annual

salary that is not more than $1,000 less than the salary paid by

the state to a district judge. The salary shall be paid out of

the county treasury, on the order of the commissioners court.

(f) The judge of the County Court at Law No. 2 of Ector County

is entitled to travel expenses and necessary office expenses,

including administrative and clerical assistance, in the same

manner as is allowed the county judge.

(g) A special judge of the County Court at Law of Ector County

may be appointed or elected in the manner provided by law

relating to county courts. If the judge of the County Court at

Law of Ector County is disqualified to try a case pending in the

judge's court, the parties or their attorneys may agree on the

selection of a special judge to try the case. A special judge of

the County Court at Law of Ector County is entitled to receive

$30 for each day served to be paid out of the general county fund

by the commissioners court.

(h) A special judge of the County Court at Law No. 2 of Ector

County may be appointed or elected in the manner provided by law

for the appointment or election of a special county judge. A

special judge must have the same qualifications and is entitled

to the same rate of compensation as the regular judge.

(i) The district clerk serves as clerk of a county court at law

in matters of concurrent jurisdiction with the district court,

and the county clerk serves as clerk of the court in all other

cases.

(j) The county sheriff shall, in person or by deputy, attend a

county court at law as required by the judge.

(k) The laws governing the drawing, selection, and service of

jurors for county courts apply to a county court at law. Jurors

regularly impaneled for the week by the district court may, at

the request of the judge of a county court at law or the county

judge, be made available in the numbers requested and shall serve

for the week in a county court at law or the county court.

(l) Jurors summoned by the County Court at Law of Ector County

or the county court may by order of the judge of the court in

which they are summoned be transferred to the other court for

service and may be used as if summoned for the court to which

they are transferred. The judges of the County Court at Law of

Ector County and the county court may agree that jurors may be

summoned for service in both courts and may be used

interchangeably in the courts.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.08(a), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., 2nd C.S., ch. 1, Sec. 15.05,

eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 20, 70,

eff. Oct. 1, 1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1334, Sec. 1, eff. September 1, 2009.

Sec. 25.0721. ELLIS COUNTY. Ellis County has the following

statutory county courts:

(1) the County Court at Law of Ellis County; and

(2) the County Court at Law No. 2 of Ellis County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 2001, 77th Leg., ch. 461, Sec. 1, eff.

Sept. 1, 2001.

Sec. 25.0722. ELLIS COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Ellis County has concurrent

jurisdiction with the district court in family law cases and

proceedings.

(b) A county court at law has terms beginning on the first

Mondays of March, June, September, and December.

(c) The county courts at law of Ellis County have concurrent

jurisdiction with the district court in civil cases regardless of

the amount in controversy.

(d) The judge of a county court at law may not engage in the

private practice of law.

(e) The judge of a county court at law shall be paid an annual

salary that is not less than 90 percent of the annual salary of a

district judge in the county. The salary shall be paid from the

county treasury on order of the commissioners court. The judge is

entitled to travel expenses and necessary office expenses,

including administrative and clerical personnel, in the same

manner as the county judge.

(f) A special judge for a county court at law may be appointed

or elected as provided by law for the appointment or election of

a special county judge. If the judge is disqualified to try a

case pending in the judge's court, the parties or their attorneys

may agree on the selection of a special judge for the case. A

special judge is entitled to the same rate of compensation as the

regular judge.

(g) The district clerk serves as clerk of a county court at law

for family law cases and proceedings, and the county clerk serves

as clerk for all other cases. The district clerk shall establish

a separate docket for a county court at law. The commissioners

court may employ as many assistant district attorneys, deputy

sheriffs, and bailiffs as are necessary to serve the court.

(h) The official court reporter of a county court at law is

entitled to compensation set by the commissioners court at an

amount at least equal to the compensation paid to the court

reporter of a district court in Ellis County.

(i) If a family law case or proceeding is tried before a jury,

the jury shall be composed of 12 members. In all other cases the

jury shall be composed of six members.

(j) The jurisdiction and authority vested by law in county

courts for the drawing, selection, and service of jurors apply to

a county court at law. Jurors summoned for service in one court

may by order of the judge of the court to which they were

summoned be transferred to the other court for service. If the

judges agree, jurors may be summoned for service in any court and

used interchangeably.

(k) Jurors regularly impaneled for a week by the district court

may, on request of the county judge or the judge of a county

court at law, be made available and shall serve for the week in

the county court or the county court at law.

(l) Section 25.0008 does not apply to a county court at law in

Ellis County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 21, 70, eff.

Oct. 1, 1991; Acts 2001, 77th Leg., ch. 461, Sec. 2, eff. Sept.

1, 2001.

Sec. 25.0731. EL PASO COUNTY. (a) El Paso County has the

following statutory county courts:

(1) County Court at Law No. 1 of El Paso County, Texas;

(2) County Court at Law No. 2 of El Paso County, Texas;

(3) County Court at Law No. 3 of El Paso County, Texas;

(4) County Court at Law No. 4 of El Paso County, Texas;

(5) County Court at Law No. 5 of El Paso County, Texas;

(6) County Court at Law No. 6 of El Paso County, Texas;

(7) County Court at Law No. 7 of El Paso County, Texas;

(8) County Criminal Court at Law No. 1 of El Paso County, Texas;

(9) County Criminal Court at Law No. 2 of El Paso County, Texas;

(10) County Criminal Court at Law No. 3 of El Paso County,

Texas; and

(11) County Criminal Court at Law No. 4 of El Paso County,

Texas.

(b) El Paso County has the following statutory probate courts:

(1) the Probate Court No. 1 of El Paso County, Texas; and

(2) the Probate Court No. 2 of El Paso County, Texas.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 1074, Sec. 1, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 512, Sec. 1, eff. June

13, 1991; Acts 1997, 75th Leg., ch. 20, Sec. 1, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 139, Sec. 1, eff. Jan. 1, 2002.

Amended by:

Acts 2005, 79th Leg., Ch.

662, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1122, Sec. 1, eff. September 1, 2007.

Sec. 25.0732. EL PASO COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, and except as limited by Subsection (b), a county

court at law in El Paso County has the jurisdiction provided by

the constitution and by general law for district courts.

(b) A county court at law does not have jurisdiction of:

(1) felony cases, except as otherwise provided by law;

(2) misdemeanors involving official misconduct; or

(3) contested elections.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) A county court at law does not have general supervisory

control over the commissioners court.

(e) A county court at law may not issue writs of habeas corpus

in felony cases.

(f) The district clerk serves as clerk of a county court at law

in cases in the concurrent jurisdiction of the county courts at

law and the district courts, and the county clerk serves as the

clerk in all other cases. The district clerk shall establish a

separate docket for each county court at law.

(g) If a jury trial is requested in a case that is in a county

court at law's jurisdiction as provided by Subsection (a), the

jury shall be composed of six members unless the constitution

requires a 12-member jury. Failure to object before a six-member

jury is seated and sworn constitutes a waiver of a 12-member

jury.

(h) On request of a county court at law judge, jurors regularly

impaneled for a week by the district courts may be made available

and shall serve for the week in the county court at law.

(i) Practice in the County Court at Law No. 1 of El Paso County,

Texas, must conform to that prescribed by law for county courts.

(j) A county court at law of El Paso County, Texas, may summon

jurors for service in the court in the manner provided by law for

county courts. Juries summoned for the County Court of El Paso

County or a county court at law of El Paso County, Texas, may, by

order of the judge of the court in which they are summoned, be

transferred to the other court for service.

(k) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(l) The judge of a county court at law shall be paid an annual

salary that is at least equal to the amount that is $1,000 less

than the total annual salary, including supplements, received by

a district judge in the county.

(m) A special judge of a county court at law may be appointed or

elected as provided by law for the appointment or election of a

special county judge.

(n) A vacancy in the office of judge of a county court at law of

El Paso County, Texas, is filled by appointment by the

commissioners court.

(o) The judges of the county courts at law may divide each term

of court into as many sessions as they consider necessary for the

disposition of business and may extend a particular term of court

if practicable for the efficient and justiciable disposition of

individual proceedings and matters.

(p) The county sheriff shall, in person or by deputy, attend a

county court at law as required by the judge.

(q) The official court reporter of a county court at law must be

well skilled in his profession. The official court reporter of a

county court at law is a sworn officer of the court who holds

office at the pleasure of the court. The official court reporter

of a county court at law is entitled to receive at least the same

amount as compensation as the official court reporters in the

district courts in the county. The compensation shall be paid in

the same manner that the district court reporters are paid.

(r) Sections 25.0006(b) and 25.0007 do not apply to County Court

at Law No. 2, 3, 4, 5, 6, or 7 of El Paso County, Texas.

(s) If Article V, Section 7, of the Texas Constitution requires

more than eight years of practicing law or serving as a judge of

a court in this state to be qualified to be a district judge in

El Paso County, that same qualification applies to the judges of

the county courts at law of El Paso County. A change in that

qualification does not affect the term of a judge elected before

the qualification changes, and that judge, unless otherwise

removed from office, serves for the term to which elected or

appointed.

(t) If any cause or proceeding is lodged with the district clerk

and the district clerk files, dockets, or assigns the cause or

proceeding in or to a county court at law and the county court at

law does not have subject matter jurisdiction over the cause or

proceeding, then the filing, docketing, or assignment of the

cause or proceeding in or to a county court at law is considered

a clerical error and that clerical error shall be corrected by a

judgment or order nunc pro tunc. The cause or proceeding is

considered filed, docketed, or assigned to the district court of

the local administrative judge in the first instance rather than

to a county court at law of El Paso County. The judge of a county

court at law of El Paso County who acts in the cause or

proceeding is considered assigned to the district court of the

local administrative judge for that purpose and has all the

powers of the judge of that district court under the assignment.

(u) A county court at law judge of El Paso County has

jurisdiction to grant an order permitting a marriage ceremony to

take place during a 72-hour period immediately following the

issuance of a marriage license in El Paso County.

(v) The judges of the county courts at law of El Paso County

have the same judicial immunity as a district judge.

(w) In matters of concurrent jurisdiction, a judge of a

statutory county court in El Paso County and a judge of a

district court or another statutory county court in El Paso

County may transfer cases between the courts in the same manner

judges of district courts transfer cases under Section 24.303.

(x) A judge of a statutory county court in El Paso County and a

judge of a district court in El Paso County may exchange benches

and may sit and act for each other in any matter pending before

the court.

(y) The El Paso Council of Judges shall order the transfer of

criminal misdemeanor cases to the county criminal courts at law

from time to time to equalize the criminal misdemeanor dockets of

the statutory county courts for the efficient operation of the

court system and the effective administration of justice. In

determining the court to which a case is transferred, the council

shall give preference to a county criminal court at law that is

required to give preference to certain cases under Subsection

(z).

(z) The County Criminal Courts No. 1, No. 2, No. 3, and No. 4

have the criminal jurisdiction provided by this section and other

law for statutory county courts in El Paso County and appellate

jurisdiction in appeals of criminal cases from justice courts and

municipal courts in the county as provided by Article 45.042,

Code of Criminal Procedure. The County Criminal Court No. 4

shall give preference to cases prosecuted under:

(1) Section 22.01, Penal Code, in which the victim is a person

whose relationship to or association with the defendant is

described under Chapter 71, Family Code; and

(2) Section 25.07, Penal Code.

(aa) The County Criminal Court No. 1 has exclusive jurisdiction

over environmental offenses.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(c), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 1074, Sec. 2 to 4, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff. Oct.

1, 1991; Acts 1997, 75th Leg., ch. 20, Sec. 3, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 139, Sec. 2, eff. Jan. 1, 2002;

Acts 2003, 78th Leg., ch. 770, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1122, Sec. 2, eff. September 1, 2007.

Sec. 25.0733. EL PASO COUNTY PROBATE COURT PROVISIONS. (a)

Sections 25.0732(d), (h), (i), (j), (m), (n), (o), (p), (q), (r),

and (v), relating to county courts at law in El Paso County,

apply to a statutory probate court in El Paso County.

(b) The Probate Court No. 2 of El Paso County has primary

responsibility for mental illness proceedings and for all

administration related to mental illness proceedings, including

budget preparation, staff management, and the adoption of

administrative policy. The Probate Court No. 1 of El Paso County

has secondary responsibility for mental illness proceedings.

(c) With the approval of the commissioners court, a judge of a

statutory probate court may appoint an administrative assistant,

court coordinator, auditor, and other staff necessary for the

operation of the courts. The commissioners court, with the advice

and counsel of the judge, sets the salaries of the staff.

(d) The judge of a statutory probate court must:

(1) be a citizen of the United States;

(2) have resided in the county for at least two years before

election or appointment; and

(3) be licensed to practice law in this state and have actively

practiced law for at least four consecutive years before election

or appointment.

(e) Repealed by Acts 2001, 77th Leg., ch. 635, Sec. 3(2), eff.

Sept. 1, 2001.

(f) The county clerk serves as clerk for a statutory probate

court in El Paso County.

Added by Acts 1991, 72nd Leg., ch. 512, Sec. 2, eff. June 13,

1991. Amended by Acts 2001, 77th Leg., ch. 426, Sec. 4, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 635, Sec. 3(2), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

662, Sec. 2, eff. September 1, 2005.

Sec. 25.0741. ERATH COUNTY. Erath County has one statutory

county court, the County Court at Law of Erath County.

Added by Acts 1991, 72nd Leg., ch. 746, Sec. 22(a), eff. Oct. 1,

1991.

Sec. 25.0742. ERATH COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Erath County has concurrent

jurisdiction with the district court in proceedings under Chapter

262, Family Code, in which the Department of Protective and

Regulatory Services has assumed the care, custody, and control of

a child.

(b) The judge of a county court at law may not engage in the

private practice of law.

Added by Acts 1991, 72nd Leg., ch. 746, Sec. 22(a), eff. Oct. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 902, Sec. 1, eff. June

14, 2001.

Sec. 25.0761. FANNIN COUNTY. Fannin County has one statutory

county court, the County Court at Law of Fannin County.

Added by Acts 2009, 81st Leg., R.S., Ch.

663, Sec. 1, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 11(a), eff. September 1, 2009.

Sec. 25.0762. FANNIN COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law and except as provided by Subsection (b), a county

court at law in Fannin County has concurrent jurisdiction with

the district court in:

(1) family law cases and proceedings, including proceedings

under Chapter 262, Family Code; and

(2) proceedings under Title 3, Family Code.

(b) A county court at law does not have jurisdiction of

proceedings under:

(1) Section 262.201, Family Code; or

(2) Section 54.03 or 54.04, Family Code.

(c) A county court at law shall transfer a family law case or

proceeding instituted under Chapter 262, Family Code, from that

court to the district court before a hearing governed by Section

262.201, Family Code, is commenced. A case or proceeding

transferred as required by this subsection shall be completed

under the same cause number and in the same manner as if the case

or proceeding were originally filed in the district court. The

district court may not transfer the case or proceeding back to

the county court at law, except as provided by Section

262.203(a), Family Code.

(d) A county court at law shall transfer a juvenile case or

proceeding instituted under Title 3, Family Code, from that court

to another court designated as a juvenile court under Section

51.04, Family Code, before a hearing governed by Section 54.03,

Family Code, is commenced. A case or proceeding transferred as

required by this subsection shall be completed under the same

cause number and in the same manner as if the case or proceeding

were originally filed in the juvenile court. The juvenile court

may not transfer the case or proceeding back to the county court

at law.

Added by Acts 2009, 81st Leg., R.S., Ch.

663, Sec. 1, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 11(a), eff. September 1, 2009.

Sec. 25.0811. FORT BEND COUNTY. Fort Bend County has the

following statutory county courts:

(1) County Court at Law No. 1 of Fort Bend County;

(2) County Court at Law No. 2 of Fort Bend County;

(3) County Court at Law No. 3 of Fort Bend County; and

(4) County Court at Law No. 4 of Fort Bend County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1993, 73rd Leg., ch. 653, Sec. 1, eff. Aug.

30, 1993; Acts 1999, 76th Leg., ch. 278, Sec. 1, eff. Jan. 1,

2001.

Sec. 25.0812. FORT BEND COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Fort Bend County has

concurrent jurisdiction with the district court in family law

cases and proceedings.

(b) A county court at law is primarily responsible for and shall

give preference to:

(1) cases in which the court's jurisdiction is concurrent with

the county court;

(2) eminent domain proceedings and cases;

(3) proceedings under Title 3, Family Code; and

(4) civil cases in which the amount in controversy does not

exceed $20,000, excluding interest.

(c) A county court at law may enforce an order of the Family

District Court for the 328th Judicial District relating to a

family law matter.

(d) The commissioners court, by order, shall set at least four

terms a year for the county court at law.

(e) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(f) A judge of a county court at law may not engage in the

private practice of law.

(g) The salary of a judge of a county court at law shall be paid

from the county treasury on order of the commissioners court in

the same manner that county employees are paid.

(h) A special judge of a county court at law may be appointed or

elected in the manner provided by law for the appointment or

election of a special county judge. A special judge must have the

same qualifications and is entitled to the same rate of

compensation as the regular judge.

(i) The district clerk serves as clerk of the county courts at

law in cases in which the district courts and county courts at

law have concurrent jurisdiction, and which have been instituted

in the district courts, and the county clerk serves as clerk of

the county courts at law in all other cases.

(j) The commissioners court may hire as many additional

assistant criminal district attorneys, deputy sheriffs, and

clerks as are necessary to serve the county courts at law.

(k) If a jury trial is requested in a case of concurrent

jurisdiction between the district courts and the county courts at

law, and the case was instituted in the district court, the jury

shall be composed of 12 members. In all other cases in which a

jury trial is requested in the county courts at law, the jury

shall be composed of six members.

(l) Jurors regularly impaneled for the week by the district

courts of Fort Bend County may, at the request of either the

judge of the county court or of a county court at law, be made

available by the district judges in the numbers requested and

shall serve for the week in either the county court or county

court at law.

(m) Sections 25.0005(b) and 25.0011 do not apply to a county

court at law in Fort Bend County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 23, 70, eff.

Oct. 1, 1991.

Sec. 25.0861. GALVESTON COUNTY. (a) Galveston County has the

following statutory county courts:

(1) County Court No. 1 of Galveston County;

(2) County Court No. 2 of Galveston County; and

(3) County Court No. 3 of Galveston County.

(b) Galveston County has one statutory probate court, the

Probate Court of Galveston County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 24, eff.

Oct. 1, 1991; Acts 1997, 75th Leg., ch. 818, Sec. 1, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 904, Sec. 1, eff. Sept. 1,

2001.

Sec. 25.0862. GALVESTON COUNTY STATUTORY COURT PROVISIONS. (a)

In addition to the jurisdiction provided by Section 25.0003 and

other law, and except as limited by Subsection (b), a statutory

county court in Galveston County has:

(1) the jurisdiction provided by the constitution and by general

law for district courts; and

(2) appellate jurisdiction in all appeals in criminal cases from

justice courts and municipal courts in Galveston County.

(b) A statutory county court does not have jurisdiction of:

(1) felony cases, except as otherwise provided by law; or

(2) election contests.

(c) Repealed by Acts 2003, 78th Leg., ch. 1276, Sec. 9.003.

(d) Repealed by Acts 2003, 78th Leg., ch. 1276, Sec. 9.003.

(e) Repealed by Acts 2003, 78th Leg., ch. 1276, Sec. 9.003.

(f) The elected judge of the Probate Court of Galveston County

must:

(1) be a citizen of this state and of the United States;

(2) be well informed in the laws of this state;

(3) be a licensed attorney of this state who has practiced law

or been a judge of a court in the state for at least five years

immediately preceding election; and

(4) have resided in and practiced law in Galveston County for at

least two years immediately preceding election.

(g) The judge of a statutory county court shall be paid an

annual salary that is not less than the total annual salary,

including supplements and contributions, paid a district judge in

the county. The salary shall be paid out of the general fund of

the county by warrants drawn on the county treasury on order of

the commissioners court.

(h) A bond is not required of the judge of the County Court No.

1, 2, or 3 of Galveston County.

(i) The clerk of the statutory county courts and statutory

probate court shall keep a separate docket for each court. The

clerk shall tax the official court reporter's fees as costs in

civil actions in the same manner as the fee is taxed in civil

cases in the district courts. The district clerk serves as clerk

of the county courts in a cause of action arising under the

Family Code and an appeal of a final ruling or decision of the

division of workers' compensation of the Texas Department of

Insurance regarding workers' compensation claims, and the county

clerk serves as clerk of the court in all other cases.

(j) The sheriff shall appoint a deputy to attend County Court

No. 1, 2, or 3 of Galveston County or the Probate Court of

Galveston County when required by the judge.

(k) The official court reporter of each statutory county court

and each statutory probate court is entitled to the same

compensation, paid in the same manner, as the official court

reporters of the district courts in Galveston County. Each

reporter is primarily responsible for cases in the reporter's

court.

(l) Each reporter may be made available when not engaged in

proceedings in their court to report proceedings in all other

courts. Practice, appeals, and writs of error in a statutory

county court are as prescribed by law for county courts and

county courts at law. Appeals and writs of error may be taken

from judgments and orders of the County Courts Nos. 1, 2, and 3

of Galveston County and the judges, in civil and criminal cases,

in the manner prescribed by law for appeals and writs of error.

Appeals from interlocutory orders of the County Courts Nos. 1, 2,

and 3 appointing a receiver or overruling a motion to vacate or

appoint a receiver may be taken and are governed by the laws

relating to appeals from similar orders of district courts.

(m) Section 25.0006(b) does not apply to County Court No. 1, 2,

or 3 of Galveston County.

(n) If a jury trial is requested in a case that is in a county

court at law's jurisdiction as provided by Subsection (a), the

jury shall be composed of six members unless the constitution

requires a 12-member jury. Failure to object before a six-member

jury is seated and sworn constitutes a waiver of a 12-member

jury.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 5.02(b), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., 2nd C.S., ch. 1, Sec. 15.06,

eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 25, 70,

eff. Oct. 1, 1991; Acts 1997, 75th Leg., ch. 818, Sec. 2, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 635, Sec. 3(2), eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 904, Sec. 2, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 9.003, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 6.004, eff. September 1, 2005.

Sec. 25.0931. GRAYSON COUNTY. (a) Grayson County has the

following statutory county courts:

(1) County Court at Law of Grayson County; and

(2) County Court at Law No. 2 of Grayson County.

(b) The county courts at law of Grayson County hold court in the

Grayson County Courthouse in Sherman.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.0932. GRAYSON COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Grayson County has original

concurrent jurisdiction with the justice court in all civil and

criminal matters over which the justice court has jurisdiction.

(b) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(c) An appeal or writ of error may not be taken to a court of

appeals from a final judgment of a county court at law if:

(1) the judgment or amount in controversy does not exceed $100,

excluding interest and costs; and

(2) the case is a civil case over which the court at law has

appellate or original concurrent jurisdiction with the justice

court.

(d) Appeals from the justice court and other inferior courts in

the county must be made directly to a county court at law.

(e) The laws governing practice, procedure, and juries in county

courts apply to the county courts at law.

(f) Each county court at law has terms beginning on the first

Mondays of February, April, June, August, October, and December.

(g) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(h) The judge of a county court at law shall be paid an annual

salary that does not exceed the total annual salary received by

the county attorney. The salary shall be paid out of the county

treasury on order of the commissioners court.

(i) The judge of a county court at law may not actively engage

in the private practice of law.

(j) If the judge of a county court at law is disqualified or

recused in a pending case, the county judge or the judge of

another court at law may sit in the case.

(k) The official court reporter of the County Court at Law No. 2

of Grayson County is entitled to receive, in addition to

transcript fees, fees for statements of facts, and other fees, a

salary set by the commissioners court at an amount that does not

exceed the salary paid to the official court reporters of the

district courts in the county. The salary shall be paid monthly

in the same manner as other county employees' salaries are paid.

(l) Section 25.0006(a) does not apply to a county court at law

in Grayson County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.09(a), eff.

Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff. Oct.

1, 1991.

Sec. 25.0941. GREGG COUNTY. (a) Gregg County has the statutory

county courts provided by this section.

(b) Gregg County has a statutory county court, the County Court

at Law No. 1 of Gregg County.

(c) Gregg County has an additional statutory county court, the

County Court at Law No. 2 of Gregg County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 2001, 77th Leg., ch. 1210, Sec. 1, eff.

June 15, 2001.

Sec. 25.0942. GREGG COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court of law in Gregg County has, concurrent

with the district court, the jurisdiction provided by the

constitution and general law for district courts, except that the

county court at law does not have jurisdiction in capital felony

cases.

(b) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(c) The judge may not engage in the private practice of law.

(d) The judge of a county court at law shall be paid an annual

salary that is not less than $1,000 less than the total annual

salary received by a district judge in the county. The salary

may not be more than the total annual salary received by a

district judge in the county. The salary may be paid in equal

monthly installments.

(e) The judge of a county court at law is entitled to travel

expenses and necessary office expenses, including administrative

and clerical assistance, in the same manner as the county judge.

(f) A special judge of the county court at law who meets the

same qualifications as the regular judge may be appointed in the

manner provided by law for the appointment of a special county

judge. If the judge of a county court at law is disqualified, the

parties or their attorneys may agree on selection of a special

judge for the case. A special judge is entitled to the same rate

of compensation as the regular judge.

(g) The commissioners court may employ as many deputy sheriffs

and bailiffs as are necessary to serve a county court at law.

(h) The district clerk serves as clerk of a county court at law

in cases enumerated in Subsection (a)(2), and the county clerk

serves as clerk of a county court at law in all other cases.

(i) The judge of a county court at law, with the commissioners

court's consent, may employ a secretary. The commissioners court

shall set the secretary's salary.

(j) Practice in a county court at law must conform to that

prescribed by law for county courts.

(k) The laws governing the drawing, selection, service, and pay

of jurors for county courts apply to a county court at law. A

general panel of jurors, or jurors impaneled for a week by a

district court, may be made available to serve for the week in a

county court at law.

(l) Except as otherwise provided by this subsection, a jury in a

county court at law shall be composed of six members, unless the

constitution requires a 12-member jury. Failure to object before

a six-member jury is seated and sworn constitutes a waiver of a

12-member jury. In matters in which the constitution does not

require a 12-member jury and the county court at law has

concurrent jurisdiction with the district court, the jury shall

be composed of 12 members if a party to the suit requests a

12-member jury. In a civil case tried in a county court at law,

the parties may, by mutual agreement and with the consent of the

judge, agree to try the case with any number of jurors and have a

verdict rendered and returned by the vote of any number of those

jurors that is less than the total number of jurors.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991; Acts 1997, 75th Leg., ch. 423, Sec. 1, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 689, Sec. 1, eff. Jan. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1348, Sec. 1, eff. October 1, 2007.

Sec. 25.0961. GUADALUPE COUNTY. (a) Guadalupe County has the

following statutory county courts:

(1) the County Court at Law of Guadalupe County; and

(2) the County Court at Law No. 2 of Guadalupe County.

(b) A county court at law in Guadalupe County sits in Seguin.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 2001, 77th Leg., ch. 44, Sec. 1, eff. May

3, 2001.

Sec. 25.0962. GUADALUPE COUNTY COURT AT LAW PROVISIONS. (a) A

county court at law in Guadalupe County has the same terms of

court as the County Court of Guadalupe County.

(b) In addition to the jurisdiction provided by Section 25.0003

and other law, a county court at law in Guadalupe County has

concurrent jurisdiction with the district court in family law

cases and proceedings including juvenile matters.

(c) A person appointed to fill a vacancy in the office of judge

is entitled to the same compensation as the previous judge.

(d) If the judge of a county court at law is disqualified, the

commissioners court shall appoint a special judge with the same

qualifications as the regular judge. A special judge is entitled

to the same rate of compensation as the regular judge.

(e) The commissioners court may employ as many assistant county

attorneys, deputy sheriffs, and bailiffs as are necessary to

serve a county court at law.

(f) Practice in a county court at law is that prescribed by law

for county courts, except that practice and procedure, rules of

evidence, issuance of process and writs, and all other matters

pertaining to the conduct of trials and hearings in a county

court at law involving cases in the court's concurrent

jurisdiction with the district court shall be governed by this

section and the laws and rules pertaining to district courts as

well as county courts. If a case in the court's concurrent

jurisdiction with the district court is tried before a jury, the

jury shall be composed of 12 members.

(g) Jurors regularly impaneled for the week by the district

courts may, at the request of the county judge or the judge of a

county court at law, be made available by the district judge in

the numbers requested and shall serve for the week in the county

court or a county court at law.

(h) Sections 25.0005(b) and 25.0008 do not apply to a county

court at law in Guadalupe County.

(i) The district clerk serves as clerk of a county court at law

in matters of concurrent jurisdiction with the district court,

and the county clerk shall serve as clerk of a county court at

law in all other cases.

Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff. Oct. 1,

1991; Acts 1997, 75th Leg., ch. 867, Sec. 1, eff. Sept. 1, 1997.

Sec. 25.1031. HARRIS COUNTY. (a) Harris County has the

following county civil courts at law:

(1) County Civil Court at Law No. 1 of Harris County, Texas;

(2) County Civil Court at Law No. 2 of Harris County, Texas;

(3) County Civil Court at Law No. 3 of Harris County, Texas; and

(4) County Civil Court at Law No. 4 of Harris County, Texas.

(b) Harris County has the following county criminal courts:

(1) County Criminal Court at Law No. 1 of Harris County, Texas;

(2) County Criminal Court at Law No. 2 of Harris County, Texas;

(3) County Criminal Court at Law No. 3 of Harris County, Texas;

(4) County Criminal Court at Law No. 4 of Harris County, Texas;

(5) County Criminal Court at Law No. 5 of Harris County, Texas;

(6) County Criminal Court at Law No. 6 of Harris County, Texas;

(7) County Criminal Court at Law No. 7 of Harris County, Texas;

(8) County Criminal Court at Law No. 8 of Harris County, Texas;

(9) County Criminal Court at Law No. 9 of Harris County, Texas;

(10) County Criminal Court at Law No. 10 of Harris County,

Texas;

(11) County Criminal Court at Law No. 11 of Harris County,

Texas;

(12) County Criminal Court at Law No. 12 of Harris County,

Texas;

(13) County Criminal Court at Law No. 13 of Harris County,

Texas;

(14) County Criminal Court at Law No. 14 of Harris County,

Texas; and

(15) County Criminal Court at Law No. 15 of Harris County,

Texas.

(c) Harris County has the following statutory probate courts:

(1) Probate Court No. 1 of Harris County, Texas;

(2) Probate Court No. 2 of Harris County, Texas;

(3) Probate Court No. 3 of Harris County, Texas; and

(4) Probate Court No. 4 of Harris County, Texas.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1993, 73rd Leg., ch. 318, Sec. 1, eff. Aug.

30, 1993.

Sec. 25.1032. HARRIS COUNTY CIVIL COURT AT LAW PROVISIONS. (a)

A county civil court at law in Harris County has jurisdiction

over all civil matters and causes, original and appellate,

prescribed by law for county courts, but does not have the

jurisdiction of a probate court. A county civil court at law has

jurisdiction in appeals of civil cases from justice courts in

Harris County.

(b) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(c) A county civil court at law has exclusive jurisdiction in

Harris County of eminent domain proceedings, both statutory and

inverse, regardless of the amount in controversy. In addition to

other jurisdiction provided by law, a county civil court at law

has jurisdiction to:

(1) decide the issue of title to real or personal property;

(2) hear a suit to recover damages for slander or defamation of

character;

(3) hear a suit for the enforcement of a lien on real property;

(4) hear a suit for the forfeiture of a corporate charter;

(5) hear a suit for the trial of the right to property valued at

$200 or more that has been levied on under a writ of execution,

sequestration, or attachment; and

(6) hear a suit for the recovery of real property.

(d) A county civil court at law has six terms of court beginning

on the first Mondays of January, March, May, July, September, and

November.

(e) The judge of a county civil court at law must have been a

licensed and practicing member of the state bar for at least five

years.

(f) The judge of a county civil court at law shall be paid an

annual salary that is not less than the total annual salary

received by a judge of a probate court in the county.

(g) A special judge of a county civil court at law may be

appointed or elected in the manner provided by law for the

appointment or election of a special county judge.

(h) The county sheriff shall, in person or by deputy, attend a

county civil court at law as required by the judge.

(i) The official court reporter of a county civil court at law

is entitled to receive the same salary as a reporter of a

district court in the county.

(j) The county clerk shall keep separate dockets for each of the

county civil courts at law. The county clerk shall tax the

official court reporter's fee as costs in civil actions in a

county civil court at law in the same manner as the fee is taxed

in civil cases in the district courts.

(k) Practice in a county civil court at law and appeals and

writs of error from a county civil court at law are as prescribed

by law for county courts.

(l) Sections 25.0006(b) and 25.0008 do not apply to a county

civil court at law in Harris County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.10(a), (b),

8.11(a), eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 445, Sec.

1, eff. June 14, 1989; Acts 1989, 71st Leg., 2nd C.S., ch. 1,

Sec. 15.07, eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 746,

Sec. 70, eff. Oct. 1, 1991.

Sec. 25.1033. HARRIS COUNTY CRIMINAL COURT AT LAW PROVISIONS.

(a) A county criminal court at law in Harris County has the

criminal jurisdiction provided by law for county courts and

appellate jurisdiction in appeals of criminal cases from justice

courts and municipal courts in the county.

(b) The judge of a county criminal court at law has the same

powers, rights, and privileges as to criminal matters as a county

judge having criminal jurisdiction.

(c) A county criminal court at law or its judge may issue writs

of habeas corpus in criminal misdemeanor cases and all writs

necessary for the enforcement of its jurisdiction.

(d) A county criminal court at law has terms beginning on the

first Mondays of February, April, June, August, October, and

December.

(e) The judge of a county criminal court at law must have been a

licensed and practicing member of the state bar for at least five

years before appointment or election.

(f) The judge of a county criminal court at law may not engage

in the private practice of law.

(g) The judge of a county criminal court at law shall be paid an

annual salary that is not less than $1,000 less than the total

annual salary, including supplements, of a district judge in the

county.

(h) An appointee to the office of judge of a county criminal

court at law serves until the next general election at which the

office appears on the ballot as provided by Article XVI, Section

65, of the Texas Constitution.

(i) A special county criminal court at law judge may be

appointed or elected as provided by law for special county

judges. A special judge may also be appointed to serve in a

county criminal court at law as provided by Section 75.403.

(j) The county criminal courts may establish a court manager and

coordinator system as provided by Section 75.402.

(k) The Harris County district attorney serves as prosecutor for

the county criminal courts at law as provided by Section 43.180.

(l) The district clerk serves as clerk of a county criminal

court at law.

(m) The county sheriff shall, in person or by deputy, attend a

county criminal court at law as required by the judge.

(n) The official court reporter of a county criminal court at

law is entitled to the same amount of compensation as the

official court reporters of the district courts in the county.

The salary shall be paid in the same manner as the district court

reporters are paid.

(o) Practice, procedure, appeals, and writs of error from a

county criminal court at law are as prescribed by law for county

courts.

(p) Sections 25.0006, 74.091, and 74.092 do not apply to a

county criminal court at law in Harris County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 635, Sec. 1, eff. June

14, 1989; Acts 2001, 77th Leg., ch. 1205, Sec. 1, eff. Sept. 1,

2001.

Sec. 25.1034. HARRIS COUNTY PROBATE COURT PROVISIONS. (a)

Repealed by Acts 2001, 77th Leg., ch. 635, Sec. 3(2), eff. Sept.

1, 2001.

(b) The Probate Court No. 3 of Harris County has primary

responsibility for mental illness proceedings and for all

administration related to mental illness proceedings, including

budget preparation, staff management, and the adoption of

administrative policy. The Probate Court No. 4 of Harris County

has secondary responsibility for mental illness proceedings.

(c) The judge of a statutory probate court must:

(1) be well informed in the laws of the state; and

(2) have been a licensed and practicing member of the state bar

for at least five consecutive years before appointment or

election.

(d), (e) Repealed by Acts 1989, 71st Leg., ch. 1078, Sec. 2, eff.

Aug. 28, 1989.

(f) Repealed by Acts 2007, 80th Leg., R.S., Ch. 331, Sec. 2,

eff. October 1, 2007.

(g) The judge of a statutory probate court shall be paid an

annual salary that is at least equal to the total annual salary,

including supplements, received by a district judge in the

county.

(h) In the case of absence, disqualification, or incapacity of a

statutory probate court judge, a special judge may be appointed

or elected as provided by law for a special county judge.

(i) With the approval of the commissioners court, a judge of a

statutory probate court may appoint an administrative assistant,

a court coordinator, an auditor, and other staff necessary for

the operation of the courts. The commissioners court, with the

advice and counsel of the judges, sets the salaries of the staff.

(j) The county clerk shall keep a separate docket for each

court. The county clerk shall assign and docket at random matters

and proceedings filed in the statutory probate courts according

to the following percentages: Probate Court No. 1 of Harris

County, 30 percent; Probate Court No. 2 of Harris County, 30

percent; Probate Court No. 3 of Harris County, 20 percent; and

Probate Court No. 4 of Harris County, 20 percent.

(k) The county sheriff shall attend a statutory probate court as

required by the judge.

(l) Practice and procedure in a statutory probate court is that

prescribed by law for county courts.

(m) Repealed by Acts 1991, 72nd Leg., ch. 394, Sec. 4, eff. Aug.

26, 1991 and Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff. Oct. 1,

1991.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1987, 70th Leg., ch. 466, Sec. 1, eff.

Sept. 1, 1987; Acts 1989, 71st Leg., ch. 1078, Sec. 1, 2, eff.

Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 394, Sec. 4, eff. Aug.

26, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff. Oct. 1,

1991; Acts 1999, 76th Leg., ch. 1153, Sec. 1, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 635, Sec. 3(2), eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

331, Sec. 2, eff. October 1, 2007.

Sec. 25.1041. HARRISON COUNTY. (a) Harrison County has one

statutory county court, the County Court at Law of Harrison

County.

(b) The County Court at Law of Harrison County sits in Marshall.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.1042. HARRISON COUNTY COURT AT LAW PROVISIONS. (a)

Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff. Oct. 1,

1991.

(b) A county court at law has the same terms of court as the

county court.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) The judge of a county court at law may not appear and plead

as an attorney in a county court at law in the county or in a

court with jurisdiction inferior to the county courts at law.

(e) The judge of a county court at law shall be paid a salary

that is equal to the amount paid the criminal district attorney

of Harrison County. The salary shall be paid out of the county

treasury on orders of the commissioners court.

(f) If the judge of a county court at law is disqualified to try

a case, a special judge may be appointed in the manner provided

by law for the appointment of a special county judge. A special

judge must have the same qualifications as the regular judge and

is entitled to receive the same rate of compensation as the

regular judge.

(g) The criminal district attorney is entitled to the same fees

prescribed by law for prosecutions in the county court. The

commissioners court may employ as many additional deputy sheriffs

and clerks as are necessary to serve a county court at law.

(h) Practice in a county court at law is that prescribed by law

for county courts.

(i) The jurisdiction and authority vested by law in the county

court for the drawing, selection, and service of jurors shall

also be exercised by a county court at law in Harrison County.

Jurors summoned for the county court or a county court at law may

by order of the judge of the court to which they were summoned be

transferred to the other court for service and may be used as if

summoned by the court to which they were transferred. If the

judges agree, jurors may be summoned for service in the county

court and county court at law and may be used interchangeably.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

Sec. 25.1071. HAYS COUNTY. Hays County has the following

statutory county courts:

(1) the County Court at Law No. 1 of Hays County; and

(2) the County Court at Law No. 2 of Hays County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.12(a), eff.

Aug. 28, 1989.

Sec. 25.1072. HAYS COUNTY AT LAW PROVISIONS. (a) In addition

to the jurisdiction provided by Section 25.0003 and other law, a

county court at law in Hays County has concurrent jurisdiction

with the district court in family law cases and proceedings.

(b) A county court at law has the same terms of court as the

county court.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) A special judge of a county court at law may be appointed or

elected in the manner provided by law for the appointment or

election of a special county judge. If the judge of a county

court at law is disqualified to try a case pending in the judge's

court, the parties or their attorneys may agree on the selection

of a special judge for the case. A special judge is entitled to

the same rate of compensation as the regular judge.

(e) The county clerk serves as clerk of a county court at law,

except that the district clerk serves as clerk of the court in

family law cases and proceedings. The district clerk shall

establish a separate docket for a county court at law. The

commissioners court may employ as many assistant district

attorneys, deputy sheriffs, and bailiffs as are necessary to

serve the court.

(f) Practice in a county court at law is that prescribed by law

for county courts, except that practice and procedure, rules of

evidence, issuance of process and writs, and other matters

pertaining to the conduct of trials and hearings in a county

court at law involving family law cases and proceedings are

governed by this section and the laws and rules pertaining to

district courts, as well as county courts. If a family law case

or proceeding is tried before a jury, the jury shall be composed

of 12 members.

(g) The laws governing the drawing, selection, and service of

jurors for county courts apply to a county court at law. Jurors

summoned for the county court or a county court at law may, by

order of the judge of the court to which they are summoned, be

transferred to the other court.

(h) Jurors regularly impaneled for the week by the district

courts, on request of the county judge or the judge of a county

court at law, may be made available and shall serve for the week

in the county court or county court at law.

(i) Section 25.0005(b) does not apply to a county court at law

in Hays County.

(j) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.12(b), (c),

eff. Aug. 28, 1989; Acts 1989, 71st Leg., 2nd C.S., ch. 1, Sec.

15.08, eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 26,

70, eff. Oct. 1, 1991.

Sec. 25.1091. HENDERSON COUNTY. Henderson County has the

following statutory county courts:

(1) the County Court at Law of Henderson County; and

(2) the County Court at Law No. 2 of Henderson County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 2003, 78th Leg., ch. 377, Sec. 3(a), eff.

Sept. 1, 2003.

Sec. 25.1092. HENDERSON COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Henderson County has

concurrent jurisdiction with the district court in family law

cases and proceedings.

(b) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(c) The judge of a county court at law may set and approve

sequestration bonds and replevy bonds in excess of the $50,000

jurisdictional amount in cases in which the amount of the suit is

less than that amount.

(d) The judge of a county court at law shall be paid an annual

salary that is at least $40,000.

(e) The judge of a county court at law may not engage in the

private practice of law.

(f) If the regular judge of a county court at law is absent, is

disabled for more than 30 calendar days, or is disqualified from

presiding, the presiding judge of the administrative judicial

region in which the county is located may appoint a qualified

person licensed to practice law in this state as a special judge.

The special judge must have the qualifications required of the

regular judge.

(g) A special judge of a county court at law must take the oath

of office required of the regular judge and has the power and

jurisdiction of the court and of the regular judge for whom he is

sitting. A special judge may sign orders, judgments, decrees, or

other process as "Judge Presiding" when acting for the regular

judge.

(h) Repealed by Acts 1995, 74th Leg., ch. 242, Sec. 1, eff. Aug.

28, 1995.

(i) If the regular judge is absent, disabled, or disqualified

from presiding, the presiding judge of the administrative

judicial region may appoint a retired judge of a district court

or county court at law or a regular judge of a district court or

county court at law to preside over the county court at law. The

presiding judge of the judicial region with the consent of a

retired judge of a district court or county court at law, or a

regular judge of a district court within the presiding judge's

region, may make an assignment outside the judicial region over

which the judge presides with the specific authorization of the

presiding judge of the judicial region in which the assignment is

made.

(j) A retired judge of a district court or county court at law

may elect to be a judicial officer by filing the written election

with the presiding judge of the judicial district in which the

retired judge resides. A judge may not be appointed special judge

or visiting judge if the judge:

(1) appears and pleads as an attorney at law in any court of

this state;

(2) has been defeated in an election for judge of the court over

which the judge formerly presided;

(3) has been removed from office by impeachment, by the supreme

court, or by the governor on address to the legislature;

(4) has been discharged from the practice of law, whether or not

reinstated; or

(5) has resigned as judge of a court while under investigation

by the State Commission on Judicial Conduct.

(k) A visiting judge has the same authority and powers and is

entitled to the same amount of compensation as provided for a

special judge by this section.

(l) The judge of a county court at law may appoint a court

coordinator or administrative assistant for the court. A court

coordinator or administrative assistant performs the duties

prescribed by the judge and cooperates with the administrative

judges and state agencies for the uniform and efficient operation

of the courts and the administration of justice. The court

coordinator or administrative assistant is entitled to receive

from county funds an annual salary set by the commissioners

court. The salary shall be paid in monthly installments.

(m) The official court reporter of a county court at law is

entitled to receive the same amount of compensation, fees, and

allowances as the reporter of a district court.

(n) The county clerk serves as clerk of a county court at law,

except the district judge and the judge of the county court at

law, by rule, may provide that the district clerk serve as clerk

of a county court at law in matters of concurrent jurisdiction

with the district court.

(o) The commissioners court shall provide the deputy clerks,

bailiffs, secretaries, and other personnel necessary to operate a

county court at law.

(p) In cases of concurrent jurisdiction with the district court,

the jury shall be composed of 12 members, but the parties in a

case may agree to a lesser number.

(q) Sections 25.0006 and 25.0008 do not apply to a county court

at law in Henderson County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.44(4), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., 2nd C.S., ch. 1, Sec. 15.09,

eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 27, 70,

eff. Oct. 1, 1991; Acts 1995, 74th Leg., ch. 242, Sec. 1, eff.

Aug. 28, 1995.

Sec. 25.1101. HIDALGO COUNTY.

Text of subsection effective until September 01, 2011

(a) Hidalgo County has the following statutory county courts:

(1) County Court at Law No. 1 of Hidalgo County;

(2) County Court at Law No. 2 of Hidalgo County;

(3) County Court at Law No. 4 of Hidalgo County;

(4) County Court at Law No. 5 of Hidalgo County; and

(5) County Court at Law No. 6 of Hidalgo County.

Text of subsection effective on September 01, 2011

(a) Hidalgo County has the following statutory county courts:

(1) County Court at Law No. 1 of Hidalgo County;

(2) County Court at Law No. 2 of Hidalgo County;

(3) County Court at Law No. 4 of Hidalgo County;

(4) County Court at Law No. 5 of Hidalgo County;

(5) County Court at Law No. 6 of Hidalgo County;

(6) County Court at Law No. 7 of Hidalgo County; and

(7) County Court at Law No. 8 of Hidalgo County.

(b) Hidalgo County has one statutory probate court, the Probate

Court of Hidalgo County.

(c) The county courts at law of Hidalgo County sit in the county

seat.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 1135, Sec. 1, eff.

Aug. 28, 1989; Acts 2001, 77th Leg., ch. 1211, Sec. 1, eff. Sept.

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

278, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1335, Sec. 1, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

860, Sec. 1, eff. September 1, 2011.

Acts 2009, 81st Leg., R.S., Ch.

1090, Sec. 1, eff. September 1, 2011.

Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 12(a), eff. September 1, 2011.

Sec. 25.1102. HIDALGO COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Hidalgo County has concurrent

jurisdiction with the district court in:

(1) family law cases and proceedings; and

(2) civil cases in which the matter in controversy does not

exceed $750,000, excluding interest, statutory or punitive

damages and penalties, and attorney's fees and costs, as alleged

on the page of the petition.

(b) The County Court at Law No. 6 of Hidalgo County shall give

preference to family law cases and proceedings.

(c) The judge of a county court at law shall be paid an annual

salary that is not less than $1,000 less than the total annual

salary, including supplements, received by a district judge in

the county. The salary of a county court at law judge shall be

paid in the same manner and from the same fund as prescribed by

law for the county judge of Hidalgo County.

(d) A special judge of a county court at law may be appointed or

elected as provided by law for county judges. A special judge is

entitled to the same rate of compensation as the regular judge.

(e) The county sheriff shall, either in person or by deputy,

attend the County Court at Law No. 1 or No. 2 of Hidalgo County

as required by the judge. The sheriff serves the county court at

law as provided by Section 25.0010(b).

(f) The official court reporter of a county court at law is

entitled to receive a salary set by the judge of the county court

at law as provided by law for district court reporters. The

salary shall be paid monthly by the commissioners court out of

funds available for that purpose. The clerk of the court shall

tax as costs in each civil, criminal, or probate case in which a

record, or any part of a record, is made of the evidence a

stenographer's fee of $20. The clerk collects the fees and pays

them in to the county's general fund.

(g) The official interpreter of the district courts of Hidalgo

County serves as official interpreter of each county court at

law. If the official interpreter is not available, the judge of a

county court at law may appoint a temporary interpreter. The

temporary interpreter shall be compensated at an amount not to

exceed $5 a day paid out of the county's general fund on

certificate of the judge. Subject to the commissioners court

approval, the judge of a county court at law may appoint an

official interpreter for the court as provided by law.

(h) Practice, appeals, and writs of error in a county court at

law are those prescribed by law for county courts.

(i) The jurisdiction and authority vested by law in the county

court for the drawing, selection, and service of jurors shall be

exercised by a county court at law. Jurors summoned for any of

the county courts at law or the county court may by order of the

judge of the court in which they are summoned be transferred to

any of the other courts for service and may be used as if

summoned for the court to which they are transferred. On

agreement of the judges of the county court and county courts at

law, jurors may be summoned for service in all of the courts and

used interchangeably in the courts.

(j) Jurors regularly impaneled for the week by the district

courts may, on request of the county judge or the judge of a

county court at law, be made available by the district judge in

the numbers requested for service for the week and shall serve

for the week in the county court or county courts at law.

(k) Expired.

(l) A judge of a county court at law may not engage in the

private practice of law.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 1135, Sec. 2 to 4,

eff. Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 746, Sec. 28, 70,

eff. Oct. 1, 1991; Acts 1997, 75th Leg., ch. 1446, Sec. 1, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1211, Sec. 2, eff. Sept.

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

278, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1335, Sec. 2, eff. September 1, 2005.

Sec. 25.1103. HIDALGO COUNTY PROBATE COURT PROVISIONS. The

judge of a statutory probate court must be:

(1) a qualified voter;

(2) a resident of the county; and

(3) a licensed attorney in this state who has actively practiced

law for at least five years before the date of election or

appointment.

Added by Acts 2001, 77th Leg., ch. 1211, Sec. 3, eff. Sept. 1,

2001.

Sec. 25.1111. HILL COUNTY. Hill County has one statutory county

court, the County Court at Law of Hill County.

Added by Acts 2005, 79th Leg., Ch.

959, Sec. 1, eff. September 1, 2005.

Sec. 25.1112. HILL COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Hill County has concurrent

jurisdiction with the district court in felony cases and family

law cases and proceedings. A county court at law does not have

jurisdiction of felony cases involving capital murder.

(b) A county court at law in Hill County has the same terms of

court as the 66th District Court.

(c) The judge of a county court at law may not engage in the

private practice of law and must meet the qualifications

established by Section 25.0014.

(d) The judge of a county court at law shall be paid as provided

by Section 25.0005. The judge's salary shall be paid out of the

county treasury on order of the commissioners court. The judge is

entitled to necessary office and operational expenses, including

administrative and clerical personnel, in the same manner as the

county judge.

(e) The district clerk serves as the clerk of a county court at

law for all criminal and civil matters except that the county

clerk serves as the clerk of the county court at law in

uncontested probate and guardianship matters. The county clerk

shall transfer to the district clerk any contested probate and

guardianship matters filed with the county clerk.

(f) The commissioners court may employ the assistant district

attorneys, assistant county attorneys, assistant clerks, deputy

sheriffs, and bailiffs necessary to serve the county court at

law.

(g) Notwithstanding Section 74.0911, the judge of the 66th

District Court shall act as presiding judge between the district

and county court at law and may assign to the county court at law

original or appellate cases that are within the jurisdiction of

the county court at law. The assignment shall be made by docket

notation.

(h) In matters of concurrent jurisdiction, the judge of a county

court at law and the judge of the 66th District Court may

exchange benches, transfer cases, assign each other to hear cases

in accordance with orders signed and approved by the judges

involved, and otherwise manage their respective dockets under

local administrative rules.

(i) The official court reporter of a county court at law is

entitled to the compensation set by the commissioners court on

order of the judge of the court in an amount not to exceed 90

percent of the compensation paid to the court reporter of a

district court in Hill County.

(j) If a family law case or proceeding is tried before a jury,

the jury shall be composed of 12 members. In all other cases,

except as otherwise required by law, the jury shall be composed

of six members.

(k) Jurors regularly impaneled for a week by the district court

may, on request of the county judge or the judge of a county

court at law, be made available and shall serve for the week in

the county court or the county court at law.

Added by Acts 2005, 79th Leg., Ch.

959, Sec. 1, eff. September 1, 2005.

Sec. 25.1131. HOOD COUNTY. Hood County has one statutory county

court, the County Court at Law No. 1 of Hood County.

Added by Acts 2001, 77th Leg., ch. 629, Sec. 1, eff. Sept. 1,

2001.

Sec. 25.1132. HOOD COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Hood County has the

jurisdiction provided by this section.

(b) A county court at law in Hood County has concurrent

jurisdiction with the county court in mental health cases.

(c) A county court at law in Hood County has concurrent

jurisdiction with the district court in:

(1) civil cases in which the matter in controversy exceeds $500

but does not exceed $250,000, excluding interest;

(2) family law cases and related proceedings;

(3) contested probate matters under Section 4D(a), Texas Probate

Code; and

(4) contested guardianship matters under Section 606(b), Texas

Probate Code.

(d) The county court and each county court at law and district

court in Hood County has jurisdiction over juvenile matters and

may be designated a juvenile court. The county court has primary

jurisdiction over juvenile matters.

(e) Except as provided by Subsection (c)(3) or (4), a county

court at law does not have probate jurisdiction.

(f) A county court at law in Hood County has the same terms of

court as the County Court of Hood County.

(g) The judge of a county court at law in Hood County must:

(1) be a citizen of the United States;

(2) be a resident of Hood County;

(3) have actively practiced law in Hood County for at least the

four years preceding the date of election or appointment;

(4) be a qualified voter; and

(5) be a licensed attorney in this state for at least the four

years preceding the date of election or appointment.

(h) The judge of a county court at law may not engage in the

private practice of law.

(i) The judge of a county court at law shall be paid an annual

salary that is not less than 90 percent of the annual salary of a

district judge in the county. The salary shall be paid from the

county treasury on order of the commissioners court. The judge is

entitled to travel expenses and necessary office expenses,

including administrative and clerical personnel, in the same

manner as the county judge.

(j) If the regular judge of a county court at law is absent,

disabled, or disqualified from presiding, a special judge may be

appointed in the manner provided by law for the appointment of a

special judge. A special judge must have the same qualifications

as the regular judge and is entitled to the same amount of daily

compensation as the regular judge. The compensation paid to a

special judge may not be deducted from the salary paid to the

regular judge.

(k) A special judge must take the oath of office required by law

for the regular judge and has the same authority as the regular

judge. A special judge may sign orders, judgments, decrees, and

other processes of the court as "Judge Presiding" when acting for

the regular judge. The appointment of a special judge to a county

court at law does not affect the jurisdiction of the court.

(l) The judge of a county court at law, with the approval of the

commissioners court, may appoint personnel necessary for the

operation of the court. The appointed personnel are entitled to

compensation, fees, and allowances set by the commissioners

court, or otherwise provided by law, and paid from county funds.

(m) The commissioners court may employ as many assistant county

attorneys and bailiffs as are necessary to serve a county court

at law.

(n) The official court reporter of a county court at law is

entitled to compensation set by the commissioners court in an

amount at least equal to the compensation paid to the court

reporter of a district court in Hood County.

(o) If a family law case or proceeding is tried before a jury in

a county court at law, the jury shall be composed of 12 members.

In all other cases, the jury shall be composed of six members.

(p) A county court at law has the jurisdiction and authority

vested by law in the county court for the drawing, selection, and

service of jurors. Jurors summoned for service in the county

court or a county court at law, by order of the judge of the

court to which the jurors were summoned, may be transferred to

another court for service in that court. If the judges of the

county court and each county court at law agree, jurors may be

summoned for service in all of the courts and used

interchangeably in the courts.

Added by Acts 2001, 77th Leg., ch. 629, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 774, Sec. 1, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1351, Sec. 12(e), eff. September 1, 2009.

Sec. 25.1141. HOPKINS COUNTY. Hopkins County has one statutory

county court, the County Court at Law of Hopkins County.

Added by Acts 1991, 72nd Leg., ch. 441, Sec. 1, eff. Jan. 1,

1992; Acts 1991, 72nd Leg., ch. 746, Sec. 29(a), eff. Jan. 1,

1992. Amended by Acts 1995, 74th Leg., ch. 731, Sec. 1, eff. Jan.

1, 1996.

Sec. 25.1142. HOPKINS COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Hopkins County has except as

limited by Subsection (b), concurrent with the district court,

the jurisdiction provided by the constitution and by general law

for district courts.

(b) A county court at law does not have general supervisory

control or appellate review of the commissioners court or

jurisdiction of:

(1) civil cases in which the amount in controversy exceeds

$100,000, excluding interest;

(2) felony jury trials;

(3) suits on behalf of the state to recover penalties or

escheated property;

(4) misdemeanors involving official misconduct; or

(5) contested elections.

(c) The judge of a county court at law must:

(1) be a citizen of the United States;

(2) have resided in the county for at least two years before

appointment or election; and

(3) have been a licensed attorney in this state for at least

three years before appointment or election.

(d) The judge of a county court at law shall be paid an annual

salary that does not exceed 80 percent of the annual salary that

is paid by the state to a district judge in the county. The

salary shall be paid from the same fund and in the same manner as

other county officials are paid.

(e) The judge of a county court at law may not engage in the

private practice of law.

(f) The commissioners court may authorize the judge of a county

court at law to set the official court reporter's salary.

(g) At the request of the judge of a county court at law, jurors

regularly impaneled by the district court for a week may be made

available and shall serve for the week in the county court at

law.

(h) The district clerk serves as clerk of a county court at law

in matters of concurrent jurisdiction with the district court,

and the county clerk serves as clerk of a county court at law in

all other matters. Each clerk shall establish a separate docket

for a county court at law.

Added by Acts 1991, 72nd Leg., ch. 441, Sec. 1, eff. Jan. 1,

1992; Acts 1991, 72nd Leg., ch. 746, Sec. 29(a), eff. Jan. 1,

1992. Amended by Acts 1995, 74th Leg., ch. 731, Sec. 2, eff. Jan.

1, 1996.

Sec. 25.1151. HOUSTON COUNTY. Houston County has one statutory

county court, the County Court at Law of Houston County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.1152. HOUSTON COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Houston County has concurrent

jurisdiction with the district court in family law cases and

proceedings including juvenile matters.

(b) A county court at law has terms beginning on the first

Mondays in January, April, July, and October.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) The salary of the judge of a county court at law shall be

paid out of the county treasury on orders of the commissioners

court. The judge is entitled to reasonable travel expenses and

necessary office expenses, including administrative and clerical

assistance.

(e) The judge of a county court at law shall diligently

discharge the duties of his office on a full-time basis and may

not engage in the private practice of law.

(f) A special judge of a county court at law with the same

qualifications as the regular judge may be appointed or elected

in the manner provided by law for the selection of a special

county judge. If a judge of a county court at law is disqualified

or excuses himself from a case pending in his court, the parties

or their attorneys may agree on the selection of a special judge

for the case. A special judge is entitled to the same rate of

compensation as the regular judge.

(g) The judge of a county court at law shall set the official

court reporter's salary at an amount that does not exceed the

salary of the court reporter for the district court. The salary

shall be paid from the county treasury on order of the

commissioners court.

(h) Practice in a county court at law must conform to that

prescribed by general law for county courts.

(i) The laws governing the drawing, selection, service, and pay

of jurors for county courts apply to a county court at law.

(j) The district clerk serves as clerk of the court in family

law cases and proceedings, and the county clerk serves as clerk

for all other cases. The district clerk shall establish a

separate docket for a county court at law. The commissioners

court may employ as many deputy sheriffs and bailiffs as are

necessary to serve the court.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 30(a), (b),

70, eff. Oct. 1, 1991.

Sec. 25.1181. HUNT COUNTY. Hunt County has two statutory county

courts:

(1) the County Court at Law Number One of Hunt County; and

(2) the County Court at Law Number Two of Hunt County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

197, Sec. 1, eff. September 1, 2007.

Sec. 25.1182. HUNT COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, and except as limited by Subsection (b), a county

court at law in Hunt County has concurrent jurisdiction with the

district court in:

(1) felony cases to:

(A) conduct arraignments;

(B) conduct pretrial hearings;

(C) accept guilty pleas; and

(D) conduct jury trials on assignment of a district judge

presiding in Hunt County and acceptance of the assignment by the

judge of the county court at law;

(2) Class A and Class B misdemeanor cases;

(3) family law matters;

(4) juvenile matters;

(5) probate matters; and

(6) appeals from the justice and municipal courts.

(b) A county court at law's civil jurisdiction concurrent with

the district court in civil cases is limited to cases in which

the matter in controversy does not exceed $200,000. A county

court at law does not have general supervisory control or

appellate review of the commissioners court or jurisdiction of:

(1) suits on behalf of this state to recover penalties or

escheated property;

(2) felony cases involving capital murder;

(3) misdemeanors involving official misconduct; or

(4) contested elections.

(c) The judge of a county court at law must have the same

qualifications as those required by law for a district judge.

(d) The judge of a county court at law shall be paid a total

annual salary set by the commissioners court at an amount that is

not less than $1,000 less than the total annual salary received

by a district judge in the county. A district judge's or

statutory county court judge's total annual salary does not

include contributions and supplements paid by a county.

(e) The judge of a county court at law may not engage in the

private practice of law.

(f) The district clerk serves as clerk of a county court at law

in matters of concurrent jurisdiction with the district court,

and the county clerk shall serve as clerk of a county court at

law in all other matters. Each clerk shall establish a separate

docket for a county court at law.

(g) The official court reporter of a county court at law is

entitled to receive a salary set by the judge of the county court

at law with the approval of the commissioners court.

(h) Jurors summoned for a county court at law or a district

court in the county may by order of the judge of the court to

which they are summoned be transferred to another court for

service and may be used as if summoned for the court to which

they are transferred.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., 2nd C.S., ch. 1, Sec.

15.10, eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 70,

eff. Oct. 1, 1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 13(a), eff. September 1, 2009.

Sec. 25.1251. JEFFERSON COUNTY. (a) Jefferson County has the

following statutory county courts:

(1) County Court of Jefferson County at Law No. 1;

(2) County Court of Jefferson County at Law No. 2; and

(3) County Court of Jefferson County at Law No. 3.

(b) The county courts at law of Jefferson County sit in

Beaumont.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.1252. JEFFERSON COUNTY COURT AT LAW PROVISIONS. (a)

Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff. Oct. 1,

1991.

(b) The County Court of Jefferson County at Law No. 3 shall give

preference to criminal cases.

(c) A county court at law has terms beginning on the first

Mondays in January, April, July, and October.

(d) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(e) The judge of a county court at law shall be paid an annual

salary that is at least equal to the amount that is $1,000 less

than the total annual salary, including supplements, received by

a district judge in the county. The salary shall be paid out of

the county treasury on order of the commissioners court.

(f) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(g) A special judge of a county court at law in Jefferson County

may be appointed or elected in the manner provided by law for the

appointment or election of a special district or county judge. A

special judge is entitled to the same rate of compensation as the

regular judge. The compensation of the special judge shall be

paid out of a general fund of the county treasury and may not be

deducted from the salary of the regular judge.

(h) In addition to the lawful fees for transcribing testimony

and preparing statements of facts, the official shorthand

reporter of the County Court of Jefferson County at Law No. 3

receives the same salary as the official shorthand reporter of

the County Court of Jefferson County at Law No. 1. The salary

shall be paid monthly out of the county treasury on order of the

commissioners court.

(i) The county sheriff shall, in person or by deputy, attend a

county court at law as required by the judge.

(j) A county court at law may exercise the jurisdiction vested

in the district court for the drawing, selection, and service of

jurors. A panel not exceeding 24 jurors shall be drawn for any

one week of a court, and the juries selected may not exceed six.

(k) For each court, the county clerk shall appoint a deputy

acceptable to the judge to attend the sessions of court and

attend to all matters pertaining to the court. The deputy

assigned to the County Court of Jefferson County at Law No. 1 is

entitled to receive a salary not to exceed the maximum salary

paid other deputies in the county clerk's office with the rating

of a head of a department. The salary shall be paid out of the

county's general fund on order of the commissioners court.

(l) An appeal from the justice courts or municipal courts in

Jefferson County must be made directly to any of the county

courts at law in Jefferson County.

(m) Sections 25.0006 and 25.0007 do not apply to the county

courts at law of Jefferson County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

Sec. 25.1281. JOHNSON COUNTY. Johnson County has the following

statutory county courts:

(1) the County Court at Law No. 1 of Johnson County; and

(2) the County Court at Law No. 2 of Johnson County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 529, Sec. 1, eff. Aug.

26, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 31(a), eff. Oct. 1,

1991.

Sec. 25.1282. JOHNSON COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Johnson County has concurrent

jurisdiction with the district court in family law cases and

proceedings.

(b) A county court at law has the same terms as the County Court

of Johnson County.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) The judge of a county court at law may not engage in the

private practice of law.

(e) The judge of a county court at law shall be paid an annual

salary that is equal to 90 percent of the annual salary paid by

the state to a district judge in the county. The salary shall be

paid in the same manner and from the same fund as the salary of

the county judge.

(f) A special judge of a county court at law may be appointed or

elected in the manner provided by law for the appointment or

election of a special county judge. A special judge must have the

same qualifications as the regular judge and is entitled to the

same rate of compensation as the regular judge for each day

served.

(g) The county attorney or district attorney serves as

prosecuting attorney for a county court at law.

(h) Practice in a county court at law in Johnson County is that

prescribed by law for county courts.

(i) The laws governing the drawing, selection, and service of

jurors for county courts apply to a county court at law.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 1076, Sec. 1, eff.

Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 746, Sec. 32, 70, eff.

Oct. 1, 1991.

Sec. 25.1311. KAUFMAN COUNTY. Kaufman County has the following

statutory county courts:

(1) the County Court at Law of Kaufman County; and

(2) the County Court at Law No. 2 of Kaufman County.

Added by Acts 1993, 73rd Leg., ch. 197, Sec. 1, eff. Jan. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

776, Sec. 1, eff. September 1, 2005.

Sec. 25.1312. KAUFMAN COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a statutory county court in Kaufman County has, except

as limited by Subsections (b) and (b-1), the jurisdiction

provided by the constitution and general law for district courts.

(b) A statutory county court in Kaufman County does not have

general supervisory control or appellate review of the

commissioners court or jurisdiction of:

(1) felony cases involving capital murder;

(2) suits on behalf of the state to recover penalties or

escheated property;

(3) misdemeanors involving official misconduct; or

(4) contested elections.

(b-1) The County Court at Law No. 2 of Kaufman County does not

have jurisdiction of civil cases in which the amount in

controversy exceeds the limit prescribed by Section

25.0003(c)(1).

(c) The district clerk serves as clerk of a statutory county

court except that the county clerk serves as clerk of the

statutory county court in matters of mental health, probate,

juvenile and criminal misdemeanor docket, and all civil matters

in which the statutory county court does not have concurrent

jurisdiction with the district court.

(d) Jurors regularly impaneled for the week by the district

courts may, at the request of a statutory county court judge, be

made available by the district judge in the numbers requested and

shall serve for the week or until released in the statutory

county court.

(e) A statutory county court may summon jurors through the

county clerk for service in the statutory county court in the

manner provided by the laws governing the drawing, selection, and

service of jurors for county courts. Jurors summoned shall be

paid in the same manner and at the same rate as jurors for

district courts in Kaufman County. By order of the judge of a

statutory county court, jurors summoned to the statutory county

court may be transferred to the district court for service in

noncapital felony cases.

(f) Notwithstanding Sections 74.091 and 74.0911, a district

judge serves as the local administrative judge for the district

and statutory county courts in Kaufman County. The judges of

district courts shall elect a district judge as local

administrative judge for a term of not more than two years. The

local administrative judge may not be elected on the basis of

rotation or seniority.

(g) When administering a case for the statutory county court,

the district clerk shall charge civil fees and court costs as if

the case had been filed in the district court. In a case of

concurrent jurisdiction, the case shall be assigned to either the

district court or statutory county court in accordance with local

administrative rules established by the local administrative

judge.

(h) The judge of the statutory county court shall appoint an

official court reporter for the court and shall set the official

court reporter's annual salary, subject to approval by the county

commissioners court. The official court reporter of the statutory

county court shall take an oath or affirmation as an officer of

the court, holds office at the pleasure of the judge of the

court, and shall be provided a private office in close proximity

to the court. The official court reporter is entitled to all

rights and benefits afforded all other county employees.

(i) With the approval of the county commissioners court and

through the county budget process, the judge of the statutory

county court shall hire a staff. The staff of the judge of the

statutory county court consists of a court coordinator and a

bailiff. Court personnel employed under this subsection are

entitled to receive a salary set by the commissioners court and

other employment benefits received by county employees.

(j) Not later than one year after the date of appointment, the

bailiff of a statutory county court must have received a peace

officer license under Chapter 415 from the Commission on Law

Enforcement Officer Standards and Education. The sheriff of

Kaufman County shall deputize the bailiff of a statutory county

court. The bailiff of a statutory county court is subject to the

training and continuing education requirements of a sheriff's

deputy of the county. The sheriff shall remove from office a

bailiff who does not receive a peace officer license within one

year of appointment as required by this subsection.

(k) The judge of a statutory county court must be a United

States citizen at the time of appointment or election.

(l) The judge of a statutory county court shall diligently

discharge the duties of the office on a full-time basis and may

not engage in the private practice of law.

(m) In matters of concurrent jurisdiction, the judge of a

statutory county court and the district judge may exchange

benches, transfer cases, subject to acceptance, assign each other

to hear cases, and otherwise manage their respective dockets

under local administrative rules.

(n) The judge of a statutory county court has the same judicial

immunity as a district judge.

Added by Acts 1993, 73rd Leg., ch. 197, Sec. 1, eff. Jan. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

776, Sec. 2, eff. September 1, 2005.

Sec. 25.1321. KENDALL COUNTY. Kendall County has one statutory

county court, the County Court at Law of Kendall County.

Added by Acts 1999, 76th Leg., ch. 897, Sec. 1, eff. Aug. 30,

1999.

Sec. 25.1322. KENDALL COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, and except as limited by Subsection (b), a county

court at law of Kendall County has concurrent jurisdiction with

the district court.

(b) A county court at law does not have jurisdiction of:

(1) felony cases, except as otherwise provided by law;

(2) misdemeanors involving official misconduct; or

(3) contested elections.

(c) A county court at law may not issue a writ of habeas corpus

in a felony case over which the court has jurisdiction.

(d) The commissioners court by order entered of record shall set

at least two terms of court each year for each county court at

law.

(e) A judge of a county court at law may not engage in the

private practice of law.

(f) A special judge of a county court at law may be appointed or

elected in the manner provided by law for the appointment or

election of a special county judge.

(g) The district clerk serves as the clerk of a county court at

law in matters in which the county court at law has concurrent

jurisdiction with the district court. The county clerk serves as

the clerk of a county court at law in all other matters. The

district clerk shall establish a separate docket for each county

court at law.

(h) A judge of a county court at law shall be paid an annual

salary that is at least equal to the amount that is $4,000 less

than the total annual salary, including supplements, received by

a district judge in the county.

(i) The county sheriff shall, in person or by deputy, attend a

county court at law as required by the judge.

(j) On request of a county court at law judge, jurors regularly

impaneled for a week by the district courts may be made available

and shall serve for the week in the county court at law.

(k) If any cause or proceeding is lodged with the district clerk

and the district clerk files, dockets, or assigns the cause or

proceeding in or to a county court at law and the county court at

law does not have subject matter jurisdiction over the cause or

proceeding, then the filing, docketing, or assignment of the

cause or proceeding in or to a county court at law is considered

a clerical error and that clerical error shall be corrected by a

judgment or order nunc pro tunc. The cause or proceeding is

considered filed, docketed, or assigned to the district court of

the local administrative judge in the first instance rather than

to a county court at law of Kendall County. The judge of a county

court at law of Kendall County who acts in the cause or

proceeding is considered assigned to the district court of the

local administrative judge for that purpose and has all the

powers of the judge of that district court under the assignment.

Added by Acts 1999, 76th Leg., ch. 897, Sec. 1, eff. Aug. 30,

1999.

Sec. 25.1351. KERR COUNTY. Kerr County has one statutory county

court, the County Court at Law of Kerr County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.1352. KERR COUNTY COURT AT LAW PROVISIONS. (a)

Repealed by Acts 1993, 73rd Leg., ch. 72, Sec. 2, eff. Sept. 1,

1993.

(b) In addition to the jurisdiction provided by Section 25.0003

and other law, a county court at law in Kerr County has:

(1) concurrent jurisdiction with the district court in

proceedings under the Family Code; and

(2) concurrent with the county court, the jurisdiction of a

probate court in proceedings under Chapter 462, Health and Safety

Code, and Subtitle C, Title 7, Health and Safety Code.

(c) Repealed by Acts 1993, 73rd Leg., ch. 72, Sec. 2, eff. Sept.

1, 1993.

(d) A county court at law has a term of court that begins

January 1 and ends December 31 of each year.

(e) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(f), (g) Repealed by Acts 1993, 73rd Leg., ch. 72, Sec. 2, eff.

Sept. 1, 1993.

(h) The judge of a county court at law may not engage in the

private practice of law.

(i) to (j) Repealed by Acts 1993, 73rd Leg., ch. 72, Sec. 2,

eff. Sept. 1, 1993.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 76, Sec. 11, eff.

Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 33, 70, eff.

Oct. 1, 1991; Acts 1993, 73rd Leg., ch. 72, Sec. 1, 2, eff. Sept.

1, 1993.

Sec. 25.1391. KLEBERG COUNTY. (a) Kleberg County has one

statutory county court, the County Court at Law of Kleberg

County.

(b) The county court at law sits in the county seat of Kleberg

County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.1392. KLEBERG COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Kleberg County has concurrent

jurisdiction with the district court in:

(1) family law cases and proceedings; and

(2) felony cases to conduct arraignments, conduct pretrial

hearings, and accept guilty pleas.

(b) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(c) A bond is not required of a judge of a county court at law.

(d) A judge of a county court at law shall be paid an annual

salary that is at least $32,000 but not more than $1,000 less

than the salary paid by the state to a district judge. A county

court at law judge is entitled to travel expenses and necessary

office expenses, including administrative and clerical

assistance, in the same manner as the county judge.

(e) A special judge of a county court at law may be appointed or

elected in the manner provided by law for the appointment or

election of a special county judge. A special judge must have the

same qualifications as the regular judge and is entitled to the

same rate of compensation.

(f) The district clerk serves as clerk of each county court at

law in cases enumerated in Subsection (a)(2), and the county

clerk serves as clerk of a county court at law in all other

cases. The district clerk shall establish a separate docket for a

county court at law.

(g) The commissioners court may employ as many deputy sheriffs

and bailiffs as are necessary to serve each county court at law.

(h) The jury in all civil or criminal matters is composed of 12

members, except that in misdemeanor criminal cases and any other

case in which the court has concurrent jurisdiction with the

county court the jury is composed of six members.

(i) The laws that govern the drawing, selection, and service of

jurors for county courts apply to the county courts at law.

Jurors regularly impaneled for the week by the district court

may, at the request of either the judge of the county court or a

judge of a county court at law, be made available by the district

judge in the numbers requested and serve for the week in the

county court or a county court at law.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.13(a), eff.

Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 746, Sec. 34, 70, eff.

Oct. 1, 1991.

Sec. 25.1411. LAMAR COUNTY. Lamar County has one statutory

county court, the County Court at Law of Lamar County.

Added by Acts 1997, 75th Leg., ch. 100, Sec. 1, eff. Sept. 1,

1997.

Sec. 25.1412. LAMAR COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Lamar County has:

(1) concurrent jurisdiction with the district court in:

(A) probate matters and proceedings, including will contests;

(B) family law cases and proceedings; and

(C) felony cases to conduct arraignments and pretrial hearings

and to accept guilty pleas; and

(2) concurrent jurisdiction with the county and district courts

over all suits arising under the Family Code.

(b) The judge of a county court at law must:

(1) be a qualified voter in Lamar County;

(2) have resided in Lamar County for at least two years; and

(3) be a licensed attorney in this state who has actively

practiced law or been a judge of a court in this state, or both

combined, for at least five years before appointment or election.

(c) The judge of a county court at law:

(1) may not engage in the private practice of law; and

(2) must comply with Canon 4 of the Code of Judicial Conduct.

(d) The judge is entitled to travel expenses and necessary

office expenses, including administrative and clerical

assistance, in the same manner as the county judge. The judge of

a county court at law shall be paid an annual salary of at least

$50,000. The salary shall be paid from the county treasury on

order of the commissioners court.

(e) A special judge of a county court at law with the same

qualifications as the regular judge may be appointed or elected

in the manner provided by law for the appointment or election of

a special county judge. If a judge of a county court at law is

disqualified to try a case pending in the judge's court, the

parties or their attorneys may agree on the selection of a

special judge for the case. A special judge is entitled to the

same rate of compensation as the regular judge.

(f) The district clerk serves as clerk of a county court at law

in matters of concurrent jurisdiction with the district court,

and the county clerk serves as clerk of the court in all other

matters. Each clerk shall establish a separate docket for a

county court at law.

(g) The judge of a county court at law may appoint an official

court reporter or the judge may contract for the services of a

court reporter.

(h) Practice in a county court at law is that prescribed by law

for county courts, except that practice and procedure, rules of

evidence, issuance of process and writs, and all other matters

pertaining to the conduct of trials and hearings in a county

court at law involving cases under the Family Code or Section

23.001 are governed by this section and the laws and rules

pertaining to district courts and county courts.

(i) The laws governing the drawing, selection, service, and pay

of jurors for county courts apply to a county court at law.

Jurors regularly impaneled for a week by the district court may,

on request of the judge of a county court at law, be made

available and shall serve for the week in a county court at law.

(j) An appeal in a civil case from a judgment or order of a

county court at law is to the court of appeals as provided for an

appeal from a district or county court. An appeal in a criminal

case is to the court of appeals as provided for an appeal from a

county court. A case appealed from a justice court or other

inferior court in Lamar County must be made directly to a county

court at law, unless otherwise provided by law.

(k) The judge of a county court at law has the same immunity as

a district judge.

Added by Acts 1997, 75th Leg., ch. 100, Sec. 2, eff. Sept. 1,

1997.

Sec. 25.1481. LIBERTY COUNTY. (a) Liberty County has one

statutory county court, the County Court at Law of Liberty

County.

(b) The County Court at Law of Liberty County sits in Liberty.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.1482. LIBERTY COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Liberty County has concurrent

jurisdiction with the district court in family law cases and

proceedings.

(b) This section does not affect the right of appeal to a county

court at law from a justice court in cases in which the right of

appeal to the county court exists by law.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) The judge of a county court at law may not engage in the

private practice of law.

(e) A bond is not required of a judge of a county court at law.

(f) The official court reporter of a county court at law is

entitled to receive the same compensation, fees, and allowances

as the reporters of the district courts in Liberty County.

(g) With the approval of the commissioners court, the judge of a

county court at law may appoint a court coordinator or

administrative assistant for the court. The court coordinator or

administrative assistant performs the duties prescribed by the

judge and cooperates with the administrative judges and state

agencies for the uniform and efficient operation of the courts

and the administration of justice. The court coordinator or

administrative assistant is entitled to be paid from county funds

the compensation, fees, and allowances set by the commissioners

court or as otherwise provided by law.

(h) The commissioners court shall provide the deputy clerks,

bailiffs, and other personnel necessary to operate a county court

at law.

(i) If the regular judge of the county court at law is absent,

disabled, or disqualified from presiding, the presiding judge of

the administrative judicial region in which the county is located

may appoint a retired district judge or a person licensed to

practice law in this state to sit as a special judge.

(j) A special judge must have the same qualifications as the

regular judge, except that the only residency requirement for a

person who is a retired judge is that the retired judge must

reside in the administrative judicial region. A retired judge

must have voluntarily retired from office and have certified his

willingness to serve.

(k) A special judge must take the oath of office required by law

for the regular judge and has all the power and jurisdiction of

the court and of the regular judge for whom he is sitting. A

special judge may sign orders, judgments, decrees, or other

process of any kind as "Judge Presiding" when acting for the

regular judge.

(l) A special judge is entitled to receive for the services

actually performed the same amount of compensation as the regular

judge. The compensation shall be paid out of county funds on

certification by the presiding judge of the administrative

judicial region that the special judge has rendered the services

and is entitled to receive the compensation. The amount of

compensation paid to a special judge may not be deducted or paid

out of the salary of the regular judge.

(m) The criminal district attorney or county attorney and county

sheriff shall attend the county court at law as required by the

judge.

(n) Sections 25.0006(b) and 25.0008 do not apply to a county

court at law in Liberty County.

(o) A judge of a county court at law may provide that any

criminal proceeding in the county court at law be recorded by a

good quality electronic recording device instead of by a court

reporter, unless the defendant requests that a court reporter be

present upon written motion filed with the court not later than

10 days prior to trial. If a recording device is used, the court

reporter need not be present at the proceeding to certify the

statement of facts.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.44(5), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., 2nd C.S., ch. 1, Sec. 15.11,

eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 35, 70,

eff. Oct. 1, 1991; Acts 1995, 74th Leg., ch. 1059, Sec. 1, eff.

Aug. 28, 1995.

Sec. 25.1541. LUBBOCK COUNTY. (a) Lubbock County has the

following statutory county courts:

(1) County Court at Law No. 1 of Lubbock County;

(2) County Court at Law No. 2 of Lubbock County; and

(3) County Court at Law No. 3 of Lubbock County.

(b) County Court at Law No. 1 of Lubbock County and County Court

at Law No. 2 of Lubbock County sit in Lubbock.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.14(a), eff.

Aug. 28, 1989.

Sec. 25.1542. LUBBOCK COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Lubbock County has concurrent

jurisdiction with the district court in family law cases and

proceedings.

(b) A county court at law has original concurrent jurisdiction

with the justice courts in all matters prescribed by law for

justice courts.

(c) An appeal or writ of error may not be taken to a court of

appeals from a final judgment of a county court at law if:

(1) the court had appellate or original concurrent jurisdiction

with the justice court; and

(2) the judgment or amount in controversy does not exceed $100,

excluding interest and costs.

(d) This section does not deny the return of an appeal to a

county court at law where the return of appeals to the county

court exists by law.

(e) Appeals from the justice court and other inferior courts in

the county must be made directly to a county court at law under

provisions governing appeals to county courts.

(f) In family law cases and proceedings, a county court at law

has the same terms of court as a district court in the county. In

all other matters, a county court at law has terms that begin on

the first Mondays in January and July.

(g) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(h) The judge of a county court at law shall be paid an annual

salary that is at least 90 percent of the total annual salary,

including supplements other than the juvenile board supplement,

paid to the judge of the 99th District Court. The salary shall be

paid out of the county general fund on order of the commissioners

court.

(i) A special judge of a county court at law may be appointed or

elected in the manner provided by law for the appointment or

election of a special county judge. If the judge of a county

court at law is disqualified to try a case pending in the judge's

court, the parties or their attorneys may agree on the selection

of a special judge. A special judge is entitled to receive $15

for each day served, to be paid out of the county general fund by

the commissioners court.

(j) The district clerk serves as clerk of a county court at law

in family law cases and proceedings, and the county clerk serves

as clerk of the court in all other matters.

(k) The county sheriff shall, in person or by deputy, attend a

county court at law as required by the judge.

(l) The official court reporter of a county court at law is

entitled to the same amount of fees and salary and shall perform

the same duties as a district court reporter in the county. The

salary shall be paid in the same manner as the salary of a

district court reporter.

(m) Practice and procedure and rules of evidence governing

trials in and appeals from a county court apply to a county court

at law, except that practice and procedure, rules of evidence,

issuance of process and writs, and all other matters pertaining

to the conduct of trials and hearings involving family law cases

and proceedings shall be governed by this section and the laws

and rules pertaining to district courts as well as county courts.

In family law cases, juries shall be composed of 12 members.

(n) The laws governing the drawing, selection, and service of

jurors in county courts apply to a county court at law. Jurors

summoned for service in the county court or a county court at law

may, by order of the judge of the court to which they are

summoned, be transferred to another court for service and may be

used as if summoned to the court to which they are transferred.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.14(b), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., 2nd C.S., ch. 1, Sec. 15.12,

eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 36, 70,

eff. Oct. 1, 1991.

Sec. 25.1571. MCLENNAN COUNTY. McLennan County has the

following statutory county courts:

(1) County Court at Law of McLennan County; and

(2) County Court at Law No. 2 of McLennan County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.1572. MCLENNAN COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in McLennan County has

jurisdiction in third degree felony cases and jurisdiction to

conduct arraignments, conduct pretrial hearings, accept guilty

pleas, and conduct probation revocation hearings in felony cases.

(b) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) A judge of a county court at law shall be paid an annual

salary of not more than $20,000. Each judge receives the same

amount as salary. The salary shall be paid out of the county

treasury by the commissioners court.

(e) A special judge of a county court at law may be appointed or

elected in the manner provided by law for the appointment or

election of a special county judge. A special judge is entitled

to receive $10 a day for each day served, to be paid out of the

county's general fund by the commissioners court.

(f) The practice and procedure in a county court at law must

conform to that prescribed by law for county courts.

(g) The county sheriff shall, in person or by deputy, attend a

county court at law as required by the judge.

(h) An official court reporter is not required to take testimony

in a case unless the judge or a party demands that testimony be

taken. In cases in which the court reporter is required to take

testimony, the clerk shall assess a $3 fee as costs in the case.

The clerk shall collect the fee and deposit it in the county

treasury. The court reporter shall be available for matters being

considered in the county court if the parties before the court

request a court reporter and the request is approved by the judge

of a county court at law.

(i) The court reporter is entitled to receive the same

compensation and to be paid in the same manner as the court

reporters of the district courts in McLennan County.

(j) Sections 25.0006(b) and 25.0007 do not apply to a county

court at law in McLennan County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.15(a), eff.

Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 746, Sec. 37, 70, eff.

Oct. 1, 1991.

Sec. 25.1651. MEDINA COUNTY. Medina County has one statutory

county court, the County Court at Law of Medina County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.1652. MEDINA COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Medina County has concurrent

jurisdiction with the district court in family law cases and

proceedings.

(b) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(c) The judge of a county court at law shall be paid an annual

salary that does not exceed 90 percent of the amount paid a

district judge in the county. The salary shall be paid out of the

county treasury by the commissioners court. The judge is entitled

to travel expenses and necessary office expenses, including

administrative and clerical assistance, in the same manner as is

allowed the county judge.

(d) A special judge of a county court at law with the same

qualifications as the regular judge may be appointed or elected

in the manner provided by law for the appointment or election of

a special county judge. If a judge of a county court at law is

disqualified to try a case pending in the judge's court, the

parties or their attorneys may agree on the selection of a

special judge for the case. A special judge is entitled to the

same rate of compensation as the regular judge.

(e) The district clerk serves as clerk of a county court at law

in family law cases and proceedings and shall establish a

separate docket for a county court at law. The county clerk

serves as clerk of the court in all other cases.

(f) The commissioners court may employ as many deputy sheriffs

and bailiffs as are necessary to serve a county court at law.

(g) Practice in a county court at law is that prescribed by law

for county courts, except that practice and procedure, rules of

evidence, issuance of process and writs, and all other matters

pertaining to the conduct of trials and hearings involving family

law matters and proceedings shall be governed by this section and

the laws and rules pertaining to district courts. If a family law

case is tried before a jury, the jury shall be composed of 12

members.

(h) The laws governing the drawing, selection, service, and pay

of jurors for county courts apply to a county court at law.

Jurors regularly impaneled for a week by the district court may,

on request of the county judge or the judge of a county court at

law, be made available and shall serve for the week in the county

court or a county court at law.

(i) The fees assessed in cases in which the court has concurrent

civil jurisdiction with the district court shall be the same as

in the district court.

(j) A judge of a county court at law may provide that any

criminal proceeding in the county court at law be recorded by a

good quality electronic recording device instead of by a court

reporter unless, on written motion filed with the court not later

than the 10th day before the trial, the defendant requests that a

court reporter be present. If a recording device is used, the

court reporter need not be present at the proceeding to certify

the statement of facts.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 130, Sec. 1, 2, eff.

May 17, 1989; Acts 1991, 72nd Leg., ch. 746, Sec. 38, 70, eff.

Oct. 1, 1991; Acts 1997, 75th Leg., ch. 545, Sec. 1, eff. May 31,

1997.

Sec. 25.1671. MIDLAND COUNTY. Midland County has the following

statutory county courts:

(1) County Court at Law of Midland County; and

(2) County Court at Law No. 2 of Midland County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.1672. MIDLAND COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Midland County has concurrent

jurisdiction with the district court in:

(1) family law cases and proceedings; and

(2) civil cases in which the matter in controversy exceeds $500

but does not exceed $500,000, excluding interest, statutory or

punitive damages and penalties, and attorney's fees and costs, as

alleged on the face of the petition.

(b) A county court at law has the same terms of court as the

County Court of Midland County.

(c) In matters of concurrent jurisdiction, judges of the county

courts at law and district courts in the county may exchange

benches and courtrooms and may transfer cases between their

dockets in the same manner that district court judges exchange

benches and transfer cases under Section 24.303.

(d) The judge of a county court at law shall be paid an annual

salary that is at least equal to the amount that is $1,000 less

than the total annual salary, including supplements, of a

district judge in the county and is entitled to receive travel,

educational, and necessary office expenses, including

administrative and clerical assistance, in at least the same

manner and amount as the county judge. The bailiffs and official

court reporters of the county courts at law shall receive the

same compensation, paid in the same manner, as the bailiffs and

official court reporters of the district courts in the county.

(e) The fees assessed in a case in which a county court at law

has concurrent civil jurisdiction with the district court are the

same as the fees that would be assessed in the district court for

that case.

(f) A special judge of a county court at law with the same

qualifications as the regular judge may be appointed or elected

in the manner provided by law for the appointment or election of

a special county judge. A special judge is entitled to the same

rate of compensation as the regular judge.

(g) The district clerk serves as clerk of the county courts at

law in cases enumerated in Subsection (a) and Section 25.0003(c),

and the county clerk serves as clerk of the county courts at law

in all other cases.

(h) to (j) Repealed by Acts 1995, 74th Leg., ch. 466, Sec. 5,

eff. Sept. 1, 1995.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., 2nd C.S., ch. 1, Sec.

15.13, eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 39,

70, eff. Oct. 1, 1991; Acts 1995, 74th Leg., ch. 466, Sec. 1 to

5, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1136, Sec. 1, eff. September 1, 2007.

Sec. 25.1721. MONTGOMERY COUNTY. Montgomery County has the

following statutory county courts:

(1) County Court at Law No. 1 of Montgomery County;

(2) County Court at Law No. 2 of Montgomery County;

(3) County Court at Law No. 3 of Montgomery County;

(4) County Court at Law No. 4 of Montgomery County; and

(5) County Court at Law No. 5 of Montgomery County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 2001, 77th Leg., ch. 686, Sec. 1, eff. Jan.

1, 2002.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

284, Sec. 1, eff. September 1, 2007.

Sec. 25.1722. MONTGOMERY COUNTY COURT AT LAW PROVISIONS. (a)

In addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Montgomery County has

concurrent jurisdiction with the district court in:

(1) family law cases and proceedings;

(2) cases and proceedings involving justiciable controversies

and differences between spouses, or between parents, or between

parent and child, or between any of these and third persons,

corporations, trustees, or other legal entities; and

(3) matters involving an inter vivos trust.

(b) The commissioners court shall prescribe at least four terms

each year for a county court at law in Montgomery County.

(c) The judge of a county court at law may not engage in the

private practice of law.

(d) The judge of a county court at law shall be paid an annual

salary that is not less than $1,000 less than the total annual

salary, including supplements, of any district judge in the

county. The salary shall be paid by the county treasurer on order

of the commissioners court. The judge of a county court at law is

entitled to receive travel expenses and necessary office

expenses, including administrative and clerical assistance, in

the same manner as the county judge.

(e) The district clerk of Montgomery County serves as clerk of

the county courts at law in cases of concurrent jurisdiction

between the district courts and the county courts at law and

shall establish separate dockets for the county courts at law.

The county clerk serves as clerk of the county courts at law in

all other cases. The commissioners court may employ as many

assistant county attorneys, deputy sheriffs, and clerks as are

necessary to serve the county courts at law.

(f) Except as otherwise provided by this subsection, juries in a

county court at law shall be composed of six members. Juries in

family law cases and proceedings shall be composed of 12 members,

unless the parties agree to a six-member jury.

(g) The laws governing the drawing, selection, service, and pay

of jurors for county courts apply to the county courts at law.

Jurors may be summoned for service in the county court, a county

court at law, or a district court in Montgomery County and used

interchangeably in the courts.

(h) Appeals in all cases from judgments and orders of a county

court at law are to the court of appeals as provided for appeals

from district and county courts.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 419, Sec. 1 to 3, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 746, Sec. 40, 70, eff.

Oct. 1, 1991; Acts 1997, 75th Leg., ch. 165, Sec. 7.27, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 686, Sec. 2, eff. Jan.

1, 2002.

Sec. 25.1731. MOORE COUNTY. (a) Moore County has one statutory

county court, the County Court at Law of Moore County.

(b) The County Court at Law of Moore County sits in Dumas.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.1732. MOORE COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Moore County has concurrent

civil jurisdiction with the district court in family law cases

and proceedings.

(b) This section does not affect the right of appeal to a county

court at law from the justice courts in cases in which the right

of appeal to the county court exists by law.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) The judge of a county court at law may not engage in the

private practice of law.

(e) If the regular judge of a county court at law is absent,

disabled, or disqualified from presiding, the presiding judge of

the administrative judicial region in which the county is located

may appoint a retired district judge or a person licensed to

practice in this state to sit as a special judge.

(f) A special judge must have the qualifications required of the

regular judge, except that the only residency requirement for a

retired judge is that the retired judge be a resident of the

administrative judicial region. A retired judge must have

voluntarily retired from office and have certified his

willingness to serve. A special judge must take the oath of

office required of a regular judge.

(g) A special judge has all the power and jurisdiction of the

court and of the regular judge for whom he is sitting. A special

judge may sign orders, judgments, decrees, or other processes of

any kind as "Judge Presiding" when acting for the regular judge.

(h) A special judge is entitled to receive for the services

performed the same amount of compensation that the regular judge

is entitled to receive for the services. The compensation shall

be paid out of county funds on certification by the presiding

judge of the administrative judicial region that the special

judge has rendered the services and is entitled to receive the

compensation. None of the amount paid to a special judge for

sitting for the regular judge may be deducted or paid out of the

salary of the regular judge.

(i) With the approval of the commissioners court, the judge of a

county court at law may appoint a court coordinator or

administrative assistant for the court. A court coordinator or

administrative assistant performs the duties prescribed by the

judge and cooperates with the administrative judges and state

agencies for the uniform and efficient operation of the courts

and the administration of justice. The court coordinator or

administrative assistant is entitled to be paid from county funds

the compensation, fees, and allowances that are set by the

commissioners court or as otherwise provided by law.

(j) The county attorney, criminal district attorney, and

district attorney of Moore County serve as county attorney,

criminal district attorney, and district attorney for a county

court at law in Moore County. The district clerk serves as clerk

of a county court at law in the cases enumerated in Subsection

(a)(2) and shall establish a separate docket for the county court

at law. The commissioners court shall provide the deputy clerks,

bailiffs, and other personnel necessary to operate a county court

at law.

(k) Section 25.0008 does not apply to a county court at law in

Moore County.

(l) A jury in a county court at law is composed of six persons.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.16(a),

8.44(6), eff. Aug. 28, 1989; Acts 1989, 71st Leg., 2nd C.S., ch.

1, Sec. 15.14, eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 746,

Sec. 41, 70, eff. Oct. 1, 1991.

Sec. 25.1761. NACOGDOCHES COUNTY. Nacogdoches County has one

statutory county court, the County Court at Law of Nacogdoches

County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.1762. NACOGDOCHES COUNTY COURT AT LAW PROVISIONS. (a)

In addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Nacogdoches County has

concurrent jurisdiction with the district court in family law

cases and proceedings.

(b) A county court at law has terms that begin on the first

Mondays of January, April, July, and October.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) A judge of a county court at law shall be paid an annual

salary that is at least $15,000 but not more than 90 percent of

the total annual salary paid to the judge of the 145th Judicial

District. The salary shall be paid out of the county treasury on

orders from the commissioners court. A county court at law judge

is entitled to reasonable travel expenses and necessary office

expenses, including administrative and clerical assistance.

(e) A judge of a county court at law shall diligently discharge

the duties of office on a full-time basis. The judge may not

engage in the private practice of law.

(f) A special judge of the county court at law with the same

qualifications as the regular judge may be appointed in the

manner provided by law for the appointment of a special county

judge. If a judge of a county court at law is disqualified from

trying, or recuses himself from trying, a case pending in his

court, the parties or their attorneys may agree on the selection

of a special judge. A special judge is entitled to the same rate

of compensation as the regular judge.

(f-1) The district clerk serves as clerk of a county court at

law in cases enumerated in Subsections (a)(2)(B) and (C), and the

county clerk serves as clerk of a county court at law in all

other cases.

(g) The official reporter of a county court at law is entitled

to receive a salary that does not exceed the salary of the

official reporter of the district court. The judge of the county

court at law sets the salary. The salary shall be paid out of the

county treasury on order of the commissioners court.

(h) Practice in a county court at law is that prescribed by law

for county courts.

(i) The laws governing the drawing, selection, service, and pay

of jurors for county courts apply to a county court at law.

Jurors regularly impaneled for a week by a district court may, at

the request of the judge of a county court at law, be made

available by the district judge in the numbers requested and

shall serve for the week in the county court at law. In matters

of concurrent jurisdiction with the district court, if a party to

a suit files a written request for a 12-member jury with the

clerk of the county court at law at a reasonable time that is not

later than 30 days before the date the suit is set for trial, the

jury shall be composed of 12 members.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1990, 71st Leg., 6th C.S., ch. 11, Sec. 1

to 5, eff. Sept. 1, 1990; Acts 1991, 72nd Leg., ch. 746, Sec. 42,

70, eff. Oct. 1, 1991.

Sec. 25.1771. NAVARRO COUNTY. Navarro County has one statutory

county court, the County Court at Law of Navarro County.

Added by Acts 2009, 81st Leg., R.S., Ch.

391, Sec. 1, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 14(a), eff. September 1, 2009.

Sec. 25.1772. NAVARRO COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, and except as limited by Subsection (b), a county

court at law in Navarro County has concurrent jurisdiction with

the district court in:

(1) felony cases to:

(A) conduct arraignments;

(B) conduct pretrial hearings;

(C) accept guilty pleas; and

(D) conduct jury trials on assignment of a district judge

presiding in Navarro County and acceptance of the assignment by

the judge of the county court at law;

(2) Class A and Class B misdemeanor cases;

(3) family law matters;

(4) juvenile matters;

(5) probate matters; and

(6) appeals from the justice and municipal courts.

(b) A county court at law does not have general supervisory

control or appellate review of the commissioners court or

jurisdiction of:

(1) suits on behalf of this state to recover penalties or

escheated property;

(2) felony cases involving capital murder;

(3) misdemeanors involving official misconduct; or

(4) contested elections.

(c) The judge of a county court at law must have the same

qualifications as those required by law for a district judge.

(d) The judge of a county court at law shall be paid a total

annual salary set by the commissioners court at an amount that is

not less than $1,000 less than the total annual salary received

by a district judge in the county. A district judge's or

statutory county court judge's total annual salary does not

include contributions and supplements paid by a county.

(e) The judge of a county court at law may not engage in the

private practice of law.

(f) The district clerk serves as clerk of a county court at law

in matters of concurrent jurisdiction with the district court,

and the county clerk shall serve as clerk of a county court at

law in all other matters. Each clerk shall establish a separate

docket for a county court at law.

(g) The official court reporter of a county court at law is

entitled to receive a salary set by the judge of the county court

at law with the approval of the commissioners court.

(h) Jurors summoned for a county court at law or a district

court in the county may by order of the judge of the court to

which they are summoned be transferred to another court for

service and may be used as if summoned for the court to which

they are transferred.

Added by Acts 2009, 81st Leg., R.S., Ch.

391, Sec. 1, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 14(a), eff. September 1, 2009.

Sec. 25.1791. NOLAN COUNTY. Nolan County has one statutory

county court, the County Court at Law of Nolan County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.1792. NOLAN COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Nolan County has concurrent

jurisdiction with the district court in family law cases and

proceedings.

(b) A county court at law has concurrent jurisdiction with the

justice court in criminal matters prescribed by law for justice

courts. This section does not affect the right of appeal to a

county court at law from a justice court where the right of

appeal to the county court exists by law.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) The judge of a county court at law shall be paid an annual

salary that is at least equal to 75 percent of, but does not

exceed, the total annual salary paid by the state to a district

judge in the county.

(e) The judge may not receive from a law firm any money other

than money earned before taking office. The judge may not engage

in the private practice of law.

(f) If the regular judge of a county court at law is absent,

disabled, or disqualified from presiding, the presiding judge of

the administrative judicial region in which the county is located

may appoint a person to sit as a special judge. The person

appointed must have the same qualifications as the regular judge

except the only residency requirement for a retired district

court or county court at law judge is that the judge reside in

the administrative judicial region.

(g) A special judge must take the oath of office required by law

for a regular judge and has all the power and jurisdiction of the

court and of the regular judge for whom he is sitting. A special

judge may sign orders, judgments, decrees, or other process as

"Judge Presiding" when acting for the regular judge.

(h) A special judge is entitled to the same rate of compensation

as the regular judge. The compensation shall be paid out of the

county funds on certification by the presiding judge of the

administrative judicial region that the special judge has

rendered the services and is entitled to receive the

compensation. The compensation paid the special judge may not be

deducted from the salary of the regular judge.

(i) The county attorney and county sheriff shall attend a county

court at law as required by the judge.

(j) The judge of a county court at law may appoint a court

coordinator or administrative assistant. A court coordinator or

administrative assistant performs the duties prescribed by the

judge and cooperates with the administrative judges and state

agencies for the uniform and efficient operation of the courts

and the administration of justice. The court coordinator or

administrative assistant is entitled to be paid from county funds

the compensation, fees, and allowances that are set by the

commissioners court or provided by law.

(k) An official court reporter of a county court at law is

entitled to receive a salary set by the commissioners court to be

paid out of the county treasury, either by salary or by contract

as set by the commissioners court. The clerk of the court shall

tax as costs, in each civil, criminal, and probate case in which

a record of any part of the evidence in the case is made by the

reporter, a stenographer's fee of $25. The fee shall be paid in

the same manner as other costs in the case. The clerk collects

the fee and pays it into the general fund of the county.

(l) The district clerk serves as clerk of a county court at law

in matters of concurrent jurisdiction with the district court,

and the county clerk serves as clerk of a county court at law in

all other cases. The commissioners court shall provide the deputy

clerks, bailiffs, and other personnel necessary to operate a

county court at law.

(m) If a jury trial is requested in a case enumerated in

Subsection (a), the jury shall be composed of six members unless

the constitution requires a 12-member jury. Unless a person

objects not later than the 10th day after the day the case is set

for trial, the person waives the right to a 12-member jury.

(n) Sections 25.0006, 25.0008, and 74.054(b) do not apply to a

county court at law in Nolan County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.44(7), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 203, Sec. 1, eff. Aug.

2, 1989; Acts 1989, 71st Leg., 2nd C.S., ch. 1, Sec. 15.15, eff.

Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 43, 70, eff.

Oct. 1, 1991; Acts 1997, 75th Leg., ch. 1151, Sec. 1, eff. Sept.

1, 1997.

Sec. 25.1801. NUECES COUNTY. (a) Nueces County has the

following statutory county courts:

(1) County Court at Law No. 1 of Nueces County;

(2) County Court at Law No. 2 of Nueces County;

(3) County Court at Law No. 3 of Nueces County;

(4) County Court at Law No. 4 of Nueces County; and

(5) County Court at Law No. 5 of Nueces County.

(b) The County Court at Law No. 1 of Nueces County and the

County Court at Law No. 2 of Nueces County sit in Corpus Christi.

(c) The County Court at Law No. 5 of Nueces County shall give

preference to:

(1) any proceeding involving an order relating to a child in the

possession or custody of the Department of Protective and

Regulatory Services or for whom the court has appointed a

temporary or permanent managing conservator;

(2) proceedings under Title 3, Family Code; and

(3) mental health matters over which the court has jurisdiction

under Section 25.1802(a)(4).

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1999, 76th Leg., ch. 1134, Sec. 1, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 679, Sec. 1, eff. June

20, 2003.

Sec. 25.1802. NUECES COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, and except as limited by Subsection (d), a county

court at law in Nueces County has:

(1) the jurisdiction provided by the constitution and by general

law for district courts;

(2) concurrent jurisdiction with the district court in disputes

ancillary to probate, eminent domain, condemnation, or landlord

and tenant matters relating to the adjudication and determination

of land titles and trusts, whether testamentary, inter vivos,

constructive, resulting, or any other class or type of trust,

regardless of the amount in controversy or the remedy sought;

(3) concurrent jurisdiction with the district court over civil

forfeitures, including surety bond forfeitures without minimum or

maximum limitation as to the amount in controversy or remedy

sought;

(4) jurisdiction in mental health matters, original or

appellate, provided by law for constitutional county courts,

statutory county courts, or district courts with mental health

jurisdiction, including proceedings under:

(A) Subtitle C, Title 7, Health and Safety Code;

(B) Chapter 462, Health and Safety Code; and

(C) Subtitle D, Title 7, Health and Safety Code;

(5) jurisdiction over the collection and management of estates

of minors, mentally disabled persons, and deceased persons;

(6) concurrent jurisdiction with the district court in all

actions by or against a personal representative, in all actions

involving an inter vivos trust, in all actions involving a

charitable trust, and in all actions involving a testamentary

trust, whether the matter is appertaining to or incident to an

estate; and

(7) jurisdiction in all cases assigned, transferred, or heard

under Sections 74.054, 74.059, and 74.094, Government Code.

(b) A county court at law has original concurrent jurisdiction

with the justice courts in all civil and criminal matters

prescribed by law for justice courts. Appeals from justice courts

and other courts of inferior jurisdiction in Nueces County must

be made directly to a county court at law.

(c) A county court at law has four terms beginning on the first

Mondays in January, April, July, and October of each year.

(d) A county court at law does not have jurisdiction of:

(1) felony cases, except as otherwise provided by law;

(2) misdemeanors involving official misconduct unless assigned

under Sections 74.054 and 74.059, Government Code;

(3) contested elections; or

(4) except as provided by Subsection (r), family law cases.

(e) The judges of the county courts at law in Nueces County

shall each be paid an annual salary equal to the amount that is

$1,000 less than the salary paid by the state to a district judge

in the county. The salaries shall be paid in the same manner and

from the same fund as prescribed by law for the county judge.

(f) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1121, Sec. 2,

eff. June 15, 2007.

(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1121, Sec. 2,

eff. June 15, 2007.

(h) The county sheriff shall, in person or by deputy, attend the

County Court at Law No. 1 or 2 of Nueces County as required by

the judge. The county sheriff serves the county courts at law as

provided by Section 25.0010(b).

(i) The commissioners court may employ as many deputy sheriffs

and bailiffs as are necessary to serve the County Courts at Law

Nos. 3, 4, and 5 of Nueces County.

(j) Practice in a county court at law is that prescribed by law

for county courts.

(k) The laws governing the drawing, selection, service, and pay

of jurors prescribed by law for county courts apply to a county

court at law. Juries summoned for the county court or a county

court at law may by order of the judge of the court to which they

were summoned be transferred to another court for service and may

be used as if summoned for the court to which they were

transferred.

(l) A county court at law does not have general supervisory

control over the commissioners court.

(m) A county court at law may not issue writs of habeas corpus

in felony cases.

(n) The district clerk serves as clerk of a county court at law

in cases enumerated in Subsection (a). The district clerk shall

establish a separate docket for each county court at law. In

matters of concurrent jurisdiction with the district court, the

district clerk shall charge the same fees as are allowed in

district court cases, except that in cases enumerated in

Subsections (a)(2) and (a)(4) and in misdemeanor cases other than

those involving official misconduct, the clerk may not charge

higher fees than the fees charged by county clerks for similar

cases.

(o) If a jury trial is requested in a case that is in a county

court at law's jurisdiction, the jury shall be composed of six

members unless the constitution requires a 12-member jury.

Failure to object before a six-member jury is seated and sworn

constitutes a waiver of a 12-member jury.

(p) If any cause or proceeding is lodged with the district clerk

and the district clerk files, dockets, or assigns the cause or

proceeding in or to a county court at law and the county court at

law does not have subject matter jurisdiction over the cause or

proceeding, then the filing, docketing, or assignment of the

cause or proceeding in or to a county court at law is considered

a clerical error and that clerical error shall be corrected by a

judgment or order nunc pro tunc. The cause or proceeding is

considered filed, docketed, or assigned to the district court of

the local administrative judge in the first instance rather than

to a county court at law of Nueces County. The judge of a county

court at law of Nueces County who acts in the cause or proceeding

is considered assigned to the district court of the local

administrative judge for that purpose and has all the powers of

the judge of that district court under the assignment.

(q) The judges of the county courts at law of Nueces County have

the same judicial immunity as a district judge.

(r) In addition to the jurisdiction provided by this section for

statutory county courts of Nueces County, the County Court at Law

No. 5 of Nueces County has jurisdiction of:

(1) proceedings under Title 3, Family Code; and

(2) any proceeding involving an order relating to a child in the

possession or custody of the Department of Protective and

Regulatory Services or for whom the court has appointed a

temporary or permanent managing conservator.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991; Acts 1995, 74th Leg., ch. 796, Sec. 1, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 549, Sec. 1, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 431, Sec. 3, eff. Sept. 1, 1999;

Acts 1999, 76th Leg., ch. 1134, Sec. 2, eff. Sept. 1, 1999; Acts

2003, 78th Leg., ch. 679, Sec. 2, eff. June 20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1121, Sec. 1, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1121, Sec. 2, eff. June 15, 2007.

Sec. 25.1831. ORANGE COUNTY. (a) Orange County has the

following statutory county courts:

(1) the County Court at Law of Orange County; and

(2) the County Court at Law No. 2 of Orange County.

(b) A county court at law in Orange County sits at the county

seat.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 2003, 78th Leg., ch. 377, Sec. 4(a), eff.

Sept. 1, 2003.

Sec. 25.1832. ORANGE COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Orange County has concurrent

jurisdiction with the district court in:

(1) family law cases and proceedings; and

(2) cases and proceedings involving justiciable controversies

and differences between spouses, between parents, between parent

and child, or between any of these and third persons.

(b) A county court at law has the same terms of court as a

district court in Orange County.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) The judge of a county court at law may not appear and plead

as an attorney at law in any court of record in the state. The

judge may not appear and practice as an attorney at law in any

court over which he has original or appellate jurisdiction.

(e) The judge of a county court at law shall be paid an annual

salary in an amount that is at least the amount the judge of the

County Court at Law of Orange County was paid June 15, 1971, but

not more than the amount paid a district judge by the state. The

salary shall be paid out of the county treasury on order of the

commissioners court.

(f) If the judge of a county court at law is disqualified, ill,

or for any reason unable to hold court on any matters pending in

the county court at law, the fact shall be brought to the

attention of a district judge in the county by any attorney, and

the district judge shall dispose of the matters requiring

attention in the district courts of the county. If a special

judge is necessary, he may be selected in the manner provided by

law for the selection of a special district court judge.

(g) The district clerk serves as clerk of a county court at law

in matters of concurrent jurisdiction with the district court;

the county clerk serves as clerk of the court in all other

matters. The commissioners court may employ as many additional

assistant county attorneys, deputy sheriffs, and clerks as are

necessary to serve a county court at law.

(h) The probation department, welfare agencies, sheriff,

constables, and other law enforcement agencies of the state,

county, and city shall furnish a county court at law with

services in the line of their respective duties as are required

by a county court at law. All sheriffs and constables within the

state shall render the same services with reference to process

and writs from the district court, county court, and probate

court.

(i) Except as otherwise required by law, a jury in a county

court at law is composed of six members.

(j) Jurors regularly impaneled for the week by the district

court may, at the request of the judge of a county court at law

or the county judge, be made available by the district judge in

the numbers requested and shall serve for the week in the county

court, county court at law, or both courts.

(k) Appeals in all cases from judgments and orders of the court

shall be to the court of appeals as provided by law for appeals

from district and county courts.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 44, 70, eff.

Oct. 1, 1991; Acts 2003, 78th Leg., ch. 377, Sec. 4(b), eff.

Sept. 1, 2003.

Sec. 25.1851. PANOLA COUNTY. Panola County has one statutory

county court, the County Court at Law of Panola County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.1852. PANOLA COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, and notwithstanding any law granting exclusive

jurisdiction to the district court, a county court at law in

Panola County has concurrent jurisdiction with the district

court.

(b) A county court at law has concurrent jurisdiction with the

justice court in all criminal matters prescribed by law for

justice courts. This section does not affect the right of appeal

to a county court at law from a justice court where the right of

appeal to the county court exists by law.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) The judge of a county court at law shall be paid an annual

salary that is at least equal to the amount that is $1,000 less

than the total annual salary, including supplements, received by

a district judge in the county.

(e) The judge may not receive any money from a law firm, except

money earned before taking office. The judge of a county court at

law may not engage in the private practice of law.

(f) The judge may appoint a court coordinator or administrative

assistant for a county court at law. A court coordinator or

administrative assistant performs the duties prescribed by the

judge and cooperates with the administrative judges and state

agencies for the uniform and efficient operation of the courts

and the administration of justice. The court coordinator or

administrative assistant is entitled to be paid from county funds

the compensation, fees, and allowances set by the commissioners

court or as otherwise provided by law.

(g) The district clerk serves as clerk of a county court at law

in matters of concurrent jurisdiction with the district court and

the county clerk shall serve as clerk of the county courts at law

in all other cases. The commissioners court shall provide the

deputy clerks, bailiffs, and other personnel necessary to operate

a county court at law.

(h) The criminal district attorney or county attorney and the

county sheriff shall attend a county court at law as required by

the judge.

(i) If the regular judge of a county court at law is absent or

disqualified from presiding, the presiding judge of the

administrative judicial region in which the county is located may

appoint a person with the same qualifications as the regular

judge to sit as special judge. A retired district or county court

at law judge may be appointed as a special judge. The only

residency requirement for a retired judge is that the judge

reside in the administrative judicial region. A special judge

must take the oath of office required by law for the regular

judge and has the power and jurisdiction of the court and of the

regular judge. A special judge may sign orders, judgments,

decrees, or other process of any kind as "Judge Presiding" when

acting for the regular judge. A special judge receives the same

rate of compensation as the regular judge. The compensation shall

be paid out of the county funds on certification by the presiding

judge of the administrative judicial region that the special

judge has rendered the services and is entitled to receive the

compensation. The amount paid to the special judge may not be

deducted from the salary of the regular judge.

(j) Section 21.002, Property Code, does not affect the

jurisdiction of a county court at law in Panola County.

(k) Sections 25.0006 and 25.0008 do not apply to a county court

at law in Panola County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.44(8), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., 2nd C.S., ch. 1, Sec. 15.16,

eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 564, Sec. 1, eff.

Aug. 26, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 45, 70, eff.

Oct. 1, 1991; Acts 1993, 73rd Leg., ch. 601, Sec. 1, eff. Sept.

1, 1993.

Sec. 25.1861. PARKER COUNTY. (a) Parker County has the

following statutory county courts:

(1) the County Court at Law No. 1 of Parker County; and

(2) the County Court at Law No. 2 of Parker County.

(b) The statutory county courts in Parker County sit in

Weatherford.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 2003, 78th Leg., ch. 377, Sec. 6(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

947, Sec. 1, eff. October 1, 2007.

Sec. 25.1862. PARKER COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, and except as limited by Subsection (b), a county

court at law in Parker County has the jurisdiction provided by

the constitution and by general law for district courts.

(b) A county court at law does not have jurisdiction of felony

cases, except as otherwise provided by law.

(c) A county court at law does not have general supervisory

control over the commissioners court.

(d) A county court at law may not issue writs of habeas corpus

in felony cases.

(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 947, Sec. 3,

eff. October 1, 2007.

(f) A special judge of a county court at law may be appointed or

elected in the manner provided by law for the appointment or

election of a special county judge.

(g) A special judge must take the oath of office required by law

for the regular judge and has all the power and jurisdiction of

the court and of the regular judge. A special judge may sign

orders, judgments, decrees, or other process as "Judge Presiding"

when acting for the regular judge.

(h) A special judge is entitled to receive for each day served

the same amount of daily compensation that the regular judge

receives for services. The amount paid a special judge for

sitting for a regular judge may not be deducted or paid out of

the salary of the regular judge.

(i) The district attorney or county attorney and the county

sheriff, in person or by deputy, shall attend a county court at

law as required by the judge.

(j) The commissioners court shall provide the deputy clerks,

bailiffs, and other personnel necessary to operate a county court

at law.

(k) If a jury trial is requested in a case that is in a county

court at law's jurisdiction as provided by Subsection (a), the

jury shall be composed of six members unless the constitution

requires a 12-member jury. Failure to object before a six-member

jury is seated and sworn constitutes a waiver of a 12-member

jury.

(l) The official court reporter's fee shall be taxed as costs in

civil actions in the same manner as that fee is taxed in civil

cases in the district courts.

(m) On request of a county court at law judge, jurors regularly

impaneled for a week by the district courts may be made available

and shall serve for the week in the county court at law.

(n) A county court at law of Parker County may summon jurors for

service in the court in the manner provided by law for county

courts. Juries summoned for the County Court of Parker County or

a county court at law of Parker County may, by order of the judge

of the court in which they are summoned, be transferred to the

other court for service.

(o) The judge of a county court at law shall be paid an annual

salary that is at least equal to the amount that is $1,000 less

than the total annual salary, including supplements, received by

a district judge in the county.

(p) A vacancy in the office of judge of a county court at law is

filled by appointment by the commissioners court.

(q) The judges of the county courts at law may divide each term

of court into as many sessions as they consider necessary for the

disposition of business and may extend a particular term of court

if practicable for the efficient and justiciable disposition of

individual proceedings and matters.

(r) The official court reporter of a county court at law must be

well skilled in the court reporter's profession. The official

court reporter of a county court at law is a sworn officer of the

court who holds office at the pleasure of the court. The official

court reporter of a county court at law is entitled to receive at

least the same amount as compensation as the official court

reporters in the district courts in the county. The compensation

shall be paid in the same manner that the district court

reporters are paid.

(s) If any cause or proceeding is lodged with the district clerk

and the district clerk files, dockets, or assigns the cause or

proceeding in or to a county court at law and the county court at

law does not have subject matter jurisdiction over the cause or

proceeding, then the filing, docketing, or assignment of the

cause or proceeding in or to a county court at law is considered

a clerical error and that clerical error shall be corrected by a

judgment or order nunc pro tunc. The cause or proceeding is

considered filed, docketed, or assigned to the district court of

the local administrative judge in the first instance rather than

to a county court at law. The judge of a county court at law who

acts in the cause or proceeding is considered assigned to the

district court of the local administrative judge for that purpose

and has all the powers of the judge of that district court under

the assignment.

(t) A county court at law judge has jurisdiction to grant an

order permitting a marriage ceremony to take place during a

72-hour period immediately following the issuance of a marriage

license in Parker County.

(u) The judges of the county courts at law have the same

judicial immunity as a district judge.

(v) In matters of concurrent jurisdiction, a judge of a county

court at law and a judge of a district court or another county

court at law may transfer cases between the courts in the same

manner judges of district courts transfer cases under Section

24.303.

(w) A judge of a county court at law and a judge of a district

court may exchange benches and may sit and act for each other in

any matter pending before the court.

(x) The judges of the county courts at law may from time to time

transfer criminal misdemeanor cases to other county courts at law

to equalize the criminal misdemeanor dockets of the county courts

at law for the efficient operation of the court system and the

effective administration of justice.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., 2nd C.S., ch. 1, Sec.

15.17, eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 46,

70, eff. Oct. 1, 1991; Acts 1999, 76th Leg., ch. 1056, Sec. 1,

eff. June 18, 1999; Acts 2003, 78th Leg., ch. 377, Sec. 6(b),

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

947, Sec. 3, eff. October 1, 2007.

Sec. 25.1863. PROBATE JURISDICTION: CONTESTED CASES. (a)

Except as provided by Subsection (b), a county court at law in

Parker County does not have the jurisdiction of a probate court.

(b) A county court at law has concurrent jurisdiction with the

district court over contested probate matters. Notwithstanding

the requirement in Section 4D(a), Texas Probate Code, that the

judge of the constitutional county court transfer a contested

probate proceeding to the district court, the judge of the

constitutional county court shall transfer the proceeding under

that section to either a county court at law in Parker County or

a district court in Parker County. A county court at law has the

jurisdiction, powers, and duties that a district court has under

Section 4D(a), Texas Probate Code, for the transferred

proceeding, and the county clerk acts as clerk for the

proceeding. The contested proceeding may be transferred between

a county court at law in Parker County and a district court in

Parker County as provided by local rules of administration.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.17(a), eff. Aug. 28,

1989. Amended by Acts 2003, 78th Leg., ch. 377, Sec. 6(c), eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

947, Sec. 2, eff. October 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1351, Sec. 12(f), eff. September 1, 2009.

Sec. 25.1891. POLK COUNTY. Polk County has one statutory county

court, the County Court at Law of Polk County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.1892. POLK COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Polk County has concurrent

civil jurisdiction with the district court in:

(1) cases and proceedings involving the collection of delinquent

taxes, penalties, interest, and costs and the foreclosure of tax

liens; and

(2) family law cases and proceedings.

(b) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(c) The judge of a county court at law shall be paid an annual

salary in an amount that is at least equal to 80 percent of the

annual salary, including supplements, paid the district judges in

the county. The salary shall be paid by the county treasurer on

order of the commissioners court.

(d) The judge may not engage in the private practice of law.

(e) The county attorney or district attorney serves a county

court at law as required by the judge. The district clerk serves

as clerk of a county court at law in cases enumerated in

Subsection (a)(2), and the county clerk serves as clerk in all

other cases. The district clerk shall establish a separate docket

for a county court at law. The commissioners court may employ as

many additional assistant county attorneys, deputy sheriffs, and

clerks as are necessary to serve a county court at law.

(f) The jury in all civil or criminal matters shall be composed

of 12 members, except that in misdemeanor criminal cases and any

other cases in which the court has concurrent jurisdiction with

the county court the jury shall be composed of six members.

(g) Appeals in all cases from judgments and orders of the county

court at law are to the court of appeals as provided for appeals

from district and county courts.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., 2nd C.S., ch. 1, Sec.

15.18, eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 47,

70, eff. Oct. 1, 1991.

Sec. 25.1901. POTTER COUNTY. (a) Potter County has the

following statutory county courts:

(1) County Court at Law No. 1 of Potter County; and

(2) County Court at Law No. 2 of Potter County.

(b) The county courts at law of Potter County sit in Amarillo.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.18(a), eff.

Aug. 28, 1989.

Sec. 25.1902. POTTER COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Potter County has concurrent

jurisdiction with the justice courts in civil matters prescribed

by law for justice courts. A county court at law or its judge

does not have jurisdiction to act as coroner or to preside at

inquests in Potter County. A county court at law does not have

jurisdiction over claims within the jurisdiction of the small

claims court.

(b) The County Court at Law No. 2 of Potter County also has

concurrent jurisdiction with the district court in family law

cases and proceedings.

(c) An appeal or writ of error may not be taken to the court of

appeals from a final judgment of a county court at law if:

(1) the judgment or amount in controversy does not exceed $100,

exclusive of interest and costs; and

(2) the case is a civil case over which the court has appellate

or original concurrent jurisdiction with the justice court.

(d) This section does not affect the right of appeal to a county

court at law from a justice court in cases in which the right of

appeal to the county court exists.

(e) The commissioners court sets the terms of a county court at

law in the same manner provided by law for setting terms of court

for county courts.

(f) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(g) The judge of a county court at law may not engage in the

private practice of law.

(h) Repealed by Acts 1995, 74th Leg., ch. 242, Sec. 1, eff. Aug.

28, 1995.

(i) A special judge of a county court at law may be appointed or

elected as provided by law for county judges. If a judge of a

county court at law is disqualified to try a case pending in the

judge's court, the parties or their attorneys may agree on the

selection of a special judge. A special judge of the County Court

at Law of Potter County is entitled to receive $30 a day for each

day served. The commissioners court shall pay a special judge out

of the county's general fund.

(j) The county sheriff shall, in person or by deputy, attend a

county court at law as required by the judge.

(k) The jurisdiction and authority vested in the County Court of

Potter County for the drawing, selection, and service of jurors

shall also be exercised by a county court at law of Potter

County. Jurors summoned for any court may by order of the judge

of the court in which they are summoned be transferred to another

court and may be used as if summoned by the court to which they

were transferred. On concurrence by the judges of the county

court and county courts at law jurors may be summoned for service

in any court and may be used interchangeably in the courts.

(l) Sections 25.0005(b) and 25.0007 do not apply to a county

court at law in Potter County.

(m) The district clerk serves as clerk of a county court at law

in matters enumerated in Subsections (b)(1), (b)(2), and (b)(3);

the county clerk serves as clerk of the court in all other

matters.

(n) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.18(b) to

(g), eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 1100, Sec.

4.02(a), eff. Aug. 28, 1989; Acts 1989, 71st Leg., 2nd C.S., ch.

1, Sec. 15.19, eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 16,

Sec. 8.01, eff. Aug. 26, 1991; Acts 1991, 72nd Leg., ch. 746,

Sec. 48, 70, eff. Oct. 1, 1991; Acts 1995, 74th Leg., ch. 242,

Sec. 1, eff. Aug. 28, 1995.

Sec. 25.1931. RANDALL COUNTY. (a) Randall County has two

statutory county courts:

(1) the County Court at Law No. 1 of Randall County; and

(2) the County Court at Law No. 2 of Randall County.

(b) A county court at law of Randall County sits in the county

seat or at another location in the county as assigned by the

local administrative statutory county court judge.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept.

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.19(a), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., 1st C.S., ch. 29, Sec. 1,

eff. Oct. 18, 1989; Acts 2003, 78th Leg., ch. 1298, Sec. 1, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

51, Sec. 1, eff. September 1, 2005.

Sec. 25.1932. RANDALL COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Randall County has concurrent

jurisdiction with the district court in:

(1) family law cases and proceedings;

(2) cases and proceedings involving justiciable controversies

and differences between spouses, or between parents, or between

parent and child, or between any of these and third persons;

(3) civil cases in which the amount in controversy is within the

limits prescribed by Section 25.0003(c)(1); and

(4) felony cases to conduct arraignments, conduct pretrial

hearings, and accept pleas in uncontested matters.

(a-1) to (a-3) Repealed by Acts 1989, 71st Leg., 1st C.S., ch.

29, Sec. 4, eff. Oct. 18, 1989.

(b) A county court at law has terms beginning on the first

Mondays of January and July of each year.

(b-1) Repealed by Acts 1989, 71st Leg., 1st C.S., ch. 29, Sec.

4, eff. Oct. 18, 1989.

(c) The judge of a county court at law may not engage in the

private practice of law.

(d) The salary paid the judge of a county court at law shall be

paid out of the county treasury by the commissioners court,

except as otherwise provided by law.

(e) The judge of a county court at law is entitled to travel

expenses and necessary office expenses, including administrative

and clerical assistance, in the same manner as the county judge.

(f) A special judge of a county court at law with the same

qualifications as the regular judge may be appointed or elected

in the manner provided by law for the appointment or election of

a special county judge. If a judge of a county court at law is

disqualified to try a case pending in the judge's court, the

parties or their attorneys may agree on the selection of a

special judge for the case. A special judge is entitled to the

same rate of compensation as the regular judge.

(g) The district clerk serves as clerk of a county court at law

in cases of concurrent jurisdiction with the district court, and

the county clerk serves as clerk of the court in all other cases.

(h) The commissioners court may employ as many deputy sheriffs

and bailiffs as are necessary to serve a county court at law.

(i) Practice in a county court at law is that prescribed by law

for county courts, except that practice and procedure, rules of

evidence, issuance of process and writs, and all other matters

pertaining to the conduct of trials and hearings in a county

court at law involving cases in the court's concurrent

jurisdiction with the district court shall be governed by this

section and the laws and rules pertaining to district courts as

well as county courts. If a case in the court's concurrent

jurisdiction with the district court is tried before a jury, the

jury shall be composed of 12 members.

(j) The laws governing the drawing, selection, service, and pay

of jurors for county courts apply to a county court at law.

Jurors regularly impaneled for a week by a district court may, on

request of the county judge or the judge of a county court at

law, be made available and shall serve for the week in the county

court or a county court at law.

(k) Notwithstanding Section 74.121(b)(1), in matters of

concurrent jurisdiction, the judge of a county court at law and

the judges of the district courts in the county may exchange

benches and courtrooms and may transfer cases between their

dockets in the same manner that judges of district courts

exchange benches and transfer cases under Section 24.303.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.19(b), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., 1st C.S., ch. 29, Sec. 2 to

4, eff. Oct. 18, 1989; Acts 1991, 72nd Leg., ch. 746, Sec. 49,

70, eff. Oct. 1, 1991; Acts 2003, 78th Leg., ch. 1298, Sec. 2,

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

181, Sec. 1, eff. May 27, 2005.

Sec. 25.1971. REEVES COUNTY. (a) Reeves County has one

statutory county court, the County Court at Law of Reeves County.

(b) The County Court at Law of Reeves County sits in Pecos.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.1972. REEVES COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Reeves County has concurrent

jurisdiction with the district court in family law cases and

proceedings.

(b) A county court at law has the same terms of court as a

district court in Reeves County.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) The judge of a county court at law may not engage in the

private practice of law in a court in this state.

(e) The judge of a county court at law shall be paid an annual

salary that does not exceed 90 percent of the total salary paid

the district judge. The salary shall be paid out of the county

treasury on order of the commissioners court. The judge is

entitled to travel expenses and necessary office expenses,

including administrative and clerical assistance.

(f) A special judge of a county court at law may be appointed or

elected in the manner provided by law for the appointment or

election of a special county judge. If the judge of a county

court at law is disqualified to try a case pending in the judge's

court, the parties or their attorneys may agree on the selection

of a special judge to try the case. A special judge is entitled

to receive for each day served compensation in an amount equal to

1/365 of the annual salary of the regular judge, to be paid out

of the county's general fund by the commissioners court.

(g) The district clerk serves as clerk of a county court at law

in family law cases and proceedings, and the county clerk serves

as clerk of the court in all other matters.

(h) The county sheriff shall, in person or by deputy, attend a

county court at law as required by the judge.

(i) Practice in a county court at law is that prescribed by law

for county courts, except that practice and procedure, rules of

evidence, issuance of process and writs, and all other matters

pertaining to the conduct of trials and hearings involving family

law cases and proceedings are governed by this section and the

laws and rules pertaining to district courts. If a family law

case is tried before a jury, the jury shall be composed of 12

members.

(j) The laws governing the drawing, selection, service, and pay

of jurors for county courts apply to a county court at law.

Jurors regularly impaneled for a week by a district court may, on

request of the judge of a county court at law, be made available

and shall serve for the week in a county court at law.

(k) All cases appealed from the justice courts and other courts

of inferior jurisdiction in the county shall be appealed to a

county court at law under the provisions governing appeals to

county courts.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 50, 70, eff.

Oct. 1, 1991.

Sec. 25.2011. ROCKWALL COUNTY. Rockwall County has one

statutory county court, the County Court at Law of Rockwall

County.

Added by Acts 2003, 78th Leg., ch. 377, Sec. 5(a), eff. Sept. 1,

2003.

Sec. 25.2012. ROCKWALL COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, and except as limited by Subsection (b), a county

court at law in Rockwall County has, concurrent with the district

court, the jurisdiction provided by the constitution and general

law for district courts.

(b) A county court at law does not have general supervisory

control or appellate review of the commissioners court or

jurisdiction of:

(1) felony cases involving capital murder;

(2) suits on behalf of the state to recover penalties or

escheated property;

(3) misdemeanors involving official misconduct; or

(4) contested elections.

(c) The district clerk serves as clerk of a county court at law

except that the county clerk serves as clerk of the county court

at law in matters of mental health, the probate and criminal

misdemeanor docket, and all civil matters in which the county

court at law does not have concurrent jurisdiction with the

district court.

(d) Jurors regularly impaneled for the week by the district

courts may, at the request of the judge of a county court at law,

be made available by the district judge in the numbers requested

and shall serve for the week or until released in the county

court at law.

(e) A county court at law may summon jurors through the county

clerk for service in the county court at law in the manner

provided by the laws governing the drawing, selection, and

service of jurors for county courts. Jurors summoned shall be

paid in the same manner and at the same rate as jurors for

district courts in Rockwall County. By order of the judge of a

county court at law, jurors summoned to the county court at law

may be transferred to the district court for service in

noncapital felony cases.

(f) Notwithstanding Sections 74.091 and 74.0911, a district

judge serves as the local administrative judge for the district

and statutory county courts in Rockwall County. The judges of

district courts shall elect a district judge as local

administrative judge for a term of not more than two years. The

local administrative judge may not be elected on the basis of

rotation or seniority.

(g) When administering a case for the county court at law, the

district clerk shall charge civil fees and court costs as if the

case had been filed in the district court. In a case of

concurrent jurisdiction, the case shall be assigned to either the

district court or the county court at law in accordance with

local administrative rules established by the local

administrative judge.

(h) The judge of the county court at law shall appoint an

official court reporter for the court and shall set the official

court reporter's annual salary, subject to approval by the county

commissioners court. The official court reporter of the county

court at law shall take an oath or affirmation as an officer of

the court. The official court reporter holds office at the

pleasure of the judge of the court and shall be provided a

private office in close proximity to the court. The official

court reporter is entitled to all rights and benefits afforded

all other county employees.

(i) With the approval of the county commissioners court and

through the county budget process, the judge of the county court

at law shall hire a staff. The staff of the judge of the county

court at law consists of a court coordinator and a bailiff. Court

personnel employed under this subsection are entitled to receive

a salary set by the commissioners court and other employment

benefits received by county employees.

(j) Not later than one year after the date of appointment, the

bailiff of a county court at law must obtain a peace officer

license under Chapter 1701, Occupations Code, from the Commission

on Law Enforcement Officer Standards and Education. The sheriff

of Rockwall County shall deputize the bailiff of a county court

at law. The bailiff of a county court at law is subject to the

training and continuing education requirements of a sheriff's

deputy of the county. The sheriff shall remove from office a

bailiff who does not receive a peace officer license within one

year of appointment as required by this subsection.

(k) The judge of a county court at law must be a United States

citizen at the time of appointment or election.

(l) The judge of a county court at law shall diligently

discharge the duties of the office on a full-time basis and may

not engage in the private practice of law.

(m) In matters of concurrent jurisdiction, the judge of a county

court at law and the district judge may exchange benches,

transfer cases subject to acceptance, assign each other to hear

cases, and otherwise manage their respective dockets under local

administrative rules.

(n) The judge of a county court at law has the same judicial

immunity as a district judge.

Added by Acts 2003, 78th Leg., ch. 377, Sec. 5(a), eff. Sept. 1,

2003.

Sec. 25.2031. RUSK COUNTY. Rusk County has one statutory county

court, the County Court at Law of Rusk County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.2032. RUSK COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Rusk County has concurrent

jurisdiction with the district court in:

(1) family law cases and proceedings; and

(2) civil cases.

(b) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(c) The judge of a county court at law may not engage in the

private practice of law after appointment or election.

(d) The judge of a county court at law shall be paid an annual

salary that is at least equal to the amount that is 90 percent of

the total annual salary, including supplements, received by a

district judge in the county. The commissioners court may provide

travel expenses and office expenses, including administrative and

clerical assistance, in addition to the judge's salary, as it

considers necessary.

(e) A special judge of a county court at law with the same

qualifications as the regular judge may be appointed or elected

in the manner provided by law for the appointment or election of

a special county judge. If a judge of a county court at law is

disqualified to try a case pending in the judge's court, the

parties or their attorneys may agree on the selection of a

special judge for the case. A special judge is entitled to the

same rate of compensation as the regular judge.

(f) The district clerk serves as clerk of the county courts at

law in matters of concurrent jurisdiction with the district court

and the county clerk serves as clerk of the county courts at law

in all other cases. The commissioners court may employ as many

deputy sheriffs and bailiffs as are necessary to serve a court.

(g) The judge of a county court at law, with the consent of the

commissioners court, may employ a secretary. The secretary is

entitled to a salary as determined by the commissioners court.

(h) Practice in a county court at law shall conform to that

prescribed by general law for county courts. The laws governing

the drawing, selection, service, and pay of jurors for county

courts apply to a county court at law. Jurors regularly impaneled

for a week by the district court or courts may, on request of

either the county judge or the judge of a county court at law, be

made available and shall serve for the week in either the county

court or county court at law.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 540, Sec. 1, eff. June

14, 1989; Acts 1989, 71st Leg., 2nd C.S., ch. 1, Sec. 15.20, eff.

Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 51, 70, eff.

Oct. 1, 1991; Acts 1993, 73rd Leg., ch. 582, Sec. 1, eff. Sept.

1, 1993; Acts 1997, 75th Leg., ch. 1143, Sec. 1, eff. June 19,

1997.

Sec. 25.2071. SAN PATRICIO COUNTY. (a) San Patricio County has

one statutory county court, the County Court at Law of San

Patricio County.

(b) A county court at law sits in Sinton.

Added by Acts 1989, 71st Leg., ch. 659, Sec. 1, eff. Sept. 1,

1989.

Sec. 25.2072. SAN PATRICIO COUNTY COURT AT LAW PROVISIONS. (a)

In addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in San Patricio County has

concurrent jurisdiction with the district court in matters

involving the juvenile and child welfare law of this state.

(b) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(c) The judge of a county court at law may not engage in the

private practice of law.

(d) The judge of a county court at law shall be paid an annual

salary in an amount of not less than $43,000. The judge of a

county court at law is entitled to receive travel and necessary

office expenses, including administrative and clerical

assistance.

(e) The terms of a county court at law are the same as those for

the County Court of San Patricio County.

(f) A special judge of a county court at law with the same

qualifications as the regular judge may be appointed or elected

in the manner provided by law for the appointment or election of

a special county judge. If a judge of a county court at law is

disqualified to try a case pending in the judge's court, the

parties or their attorneys may agree on the selection of a

special judge for the case. A special judge is entitled to the

same rate of compensation as the regular judge. The amount paid

to the special judge may not be deducted or paid out of the

salary of the regular judge.

(g) The judge of a county court at law shall appoint an official

shorthand reporter for the court. The reporter must have the

qualifications required by law for official shorthand reporters.

The reporter shall be a sworn officer of the court and shall hold

office at the pleasure of the court. The reporter must take the

oath required of official court reporters. The official court

reporter of a county court at law is entitled to a salary set by

the commissioners court. The salary shall be paid out of the

county treasury in equal monthly installments.

(h) Practice in a county court at law is that prescribed by law

for county courts.

(i) The laws governing the drawing, selection, service, and pay

of jurors for county courts apply to a county court at law.

Jurors regularly impaneled for a week by the district court may,

on request of a judge of a county court at law, be made available

and shall serve for the week in the county court at law.

(j) The judge of a county court and the judge of a county court

at law may transfer cases to and from the dockets of their

respective courts in matters within their jurisdiction in order

that the business may be distributed between them. However, a

case may not be transferred from one court to another without the

consent of the judge of the court to which it is transferred,

unless it is within the jurisdiction of the court to which it is

transferred.

(k) In all cases transferred to a county court at law and in all

cases transferred to the county court by order of the judge of

the other court, all processes, writs, bonds, recognizances, or

other obligations issued or made in the cases shall be returned

to and filed in the court to which the transfer is made. All

bonds executed and recognizances entered into in those cases

shall bind the parties for their appearance or to fulfill the

obligations on the bonds or recognizances at the terms of court

to which the cases are transferred as are fixed by law. All

processes issued or returned before transfer of the cases as well

as all bonds and recognizances taken in the case are valid and

binding as though originally issued out of the court to which the

transfer is made.

(l) The county judge and the judge of a county court at law may

freely exchange benches and the courtroom with each other in

matters within their jurisdiction, so that if one is ill,

disqualified, or otherwise absent, the other may hold court for

him without the necessity of transferring the case involved.

However, the judge of one court may not assume the bench of the

other court without the consent of the judge of the other court

set forth by order recorded in the minutes of the other court.

Either judge may hear all or any part of a case pending in the

county court or a county court at law, but only in matters within

his jurisdiction, and may rule and enter orders on and continue,

determine, or render judgment on all or any part of the case

without the necessity of transferring it to his own docket. Each

judgment and order shall be entered in the minutes of the court

in which the case is pending. The provisions for the exchange of

benches by and between the judges are in addition to the

provisions in this section for the selection and appointment of a

special judge of a court at law.

(m) The judge of the county court and the judge of a county

court at law may agree on a plan governing the filing, numbering,

and docketing of cases within the concurrent jurisdiction of

their courts and the assignment of those cases for trial. The

plan may provide for the centralized institution and filing of

all such cases with one court, clerk, or coordinator designated

by the plan and for the systemized assignment of those cases to

the courts participating in the plan, and the provisions of the

plan for the centralized filing and assignment of cases shall

control notwithstanding any other provisions of this section. If

the judges of the county court and the county court at law are

unable to agree on a filing, docketing, and assignment of cases

plan, the presiding judge of the 36th Judicial District shall

design a plan for both courts.

(n) The county clerk shall establish a separate docket for the

court created by this section from among pending matters filed

originally in the County Court of San Patricio County and shall

transfer those matters to the docket of the court created by this

section.

Added by Acts 1989, 71st Leg., ch. 659, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 52, 70, eff.

Oct. 1, 1991.

Sec. 25.2141. SMITH COUNTY. (a) Smith County has the following

statutory courts:

(1) County Court at Law of Smith County;

(2) County Court at Law No. 2 of Smith County; and

(3) County Court at Law No. 3 of Smith County.

(b) The county courts at law of Smith County sit in Tyler.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1997, 75th Leg., ch. 102, Sec. 1, eff. May

15, 1997.

Sec. 25.2142. SMITH COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, and except as limited by Subsection (a-1), a county

court at law in Smith County has the jurisdiction provided by the

constitution and by general law for district courts.

(a-1) A county court at law does not have jurisdiction of:

(1) capital felony cases or felonies of the first or second

degree;

(2) suits on behalf of the state to recover penalties,

forfeiture, or escheat;

(3) misdemeanors involving official misconduct; or

(4) contested elections.

(b) A county court at law has concurrent jurisdiction with the

county court in mental illness matters and proceedings under

Subtitle C, Title 7, Health and Safety Code.

(c) The terms of a county court at law are the same as the terms

of the County Court of Smith County and may be changed as

provided by law for changing the terms of the county court.

(d) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(e) The judge of a county court at law may not engage in the

private practice of law.

(f) The commissioners court may, by an issued and signed order,

require the judge of a county court at law to execute a bond in

an amount set by the commissioners court. The commissioners court

may require a bond of any special judge or visiting judge

assigned to a county court at law. If the commissioners court

requires a bond, the commissioners court must pay the appropriate

fee for the bond from county funds.

(g) The judge of a county court at law may be paid an annual

salary that is equal to the amount that is $1,000 less than the

total annual salary, including supplements, paid a district judge

in the county. The salary shall be paid to the judge in equal

installments at the established county pay periods. The salary

shall be paid out of the general fund of the county by warrants

drawn on the county treasury on order of the commissioners court.

The judge of a county court at law shall assess the fees

prescribed by law relating to county judges and district judges

according to the nature of the matter brought before the judge.

(h) If the office of judge of a county court at law is vacant,

if the regular judge is absent, disabled, or disqualified from

presiding, or if the regular judge of a county court at law

certifies that the orderly administration of justice in the court

requires the temporary assistance of a special judge or visiting

judge, the presiding judge of the administrative judicial region

in which the county is located may appoint a person to sit as a

special or visiting judge.

(i) A special judge of a county court at law must:

(1) be a citizen of the United States;

(2) have resided in the county for at least one year before

appointment; and

(3) be a licensed attorney in this state and have actively

practiced law for at least five years before appointment.

(j) A special judge of a county court at law must take the

constitutional oath of office.

(k) A visiting judge of a county court at law must:

(1) be a former judge of a district court or statutory county

court, or an active judge of a district court or county court at

law;

(2) not appear and plead as an attorney at law in any court of

this state while serving as a visiting judge;

(3) have been a successful candidate for election in at least

two general elections for judge of a district court or statutory

county court;

(4) not have been removed from office by impeachment, the

supreme court, the governor on address of the legislature, or by

the State Commission on Judicial Conduct; and

(5) not have resigned as judge of a court while under

investigation by the State Commission on Judicial Conduct.

(l) A special judge or visiting judge of a county court at law

may sign orders, judgments, decrees, or any other process

authorized by law as "Judge Presiding" when acting for the

regular judge.

(m) In appointing a visiting judge, preference shall be given to

the appointment of a former judge of a statutory county court. If

a judge of a statutory county court is not available, the

presiding judge of the judicial district may appoint a former

judge of a district court or an active judge of a district court

or county court at law.

(n) A special judge of a county court at law is entitled to

receive for services actually performed the same amount of

compensation as the regular judge. A former judge sitting as a

visiting judge of a county court at law is entitled to receive

for services performed the same amount of compensation that the

regular judge receives, less an amount equal to the pro rata

annuity received from any state, district, or county retirement

fund. An active judge sitting as a visiting judge of a county

court at law is entitled to receive for services performed the

same amount of compensation that the regular judge receives, less

an amount equal to the pro rata compensation received from state

or county funds as salary, including supplements.

(o) A visiting judge of a county court at law is entitled to

receive reimbursement for food and lodging expenses incurred, in

an amount not to exceed the sum paid visiting judges of district

courts in the state, and for actual travel expenses between the

residence of the visiting judge and the county court at law.

(p) The compensation, including authorized expenses, for a

county court at law judge, special judge, or visiting judge shall

be paid by the commissioners court. Payment to a special judge or

visiting judge shall be made on certification by the presiding

judge of the administrative judicial region that the special

judge or visiting judge has rendered the service and is entitled

to receive the compensation. The amount paid to a special judge

or visiting judge may not be deducted from the salary or

allowable expenses of the regular judge.

(q) A special or visiting judge of a county court at law has all

the powers, jurisdiction, authority, duties, immunities, and

privilege provided by law for the county court at law or its

judge, except those powers and that authority associated with the

appointment or assignment of court personnel.

(r) The county sheriff shall, in person or by deputy, attend a

county court at law as required by the judge.

(s) The official court reporter of a county is entitled to

receive a salary set by the commissioners court. If possible, the

commissioners court shall set the salary at an amount equal to

the amount of compensation, fees, and allowances received by the

court reporters of the district courts in Smith County. The

official court reporter shall perform any reasonable

court-related duties required by the judge of the court.

(t) The judge of a county court at law may appoint a court

coordinator or administrative assistant. A court coordinator or

administrative assistant performs the duties prescribed by the

judge and cooperates with the administrative judges and state

agencies for uniform and efficient operation of the court and the

administration of justice. The court coordinator or

administrative assistant is entitled to be paid from county funds

the compensations, fees, and allowances set by the commissioners

court. The court coordinator or administrative assistant serves

the judge of the court and holds office at the pleasure of the

judge. If possible, the commissioners court shall set the salary

of the court coordinator or administrative assistant at an amount

equal to the amount paid the court coordinator or administrative

assistant of the district courts of Smith County.

(u) A county court at law may draw jurors from the central jury

panel summoned through the district clerk's office in Smith

County for jurors to serve in district court, county court,

county courts at law, and other courts in the county. The laws

governing the drawing, selection, and service of jurors for

county courts apply to a county court at law. Jurors summoned for

the county court or the county courts at law may by order of the

judge of the court in which they are summoned be transferred to

another court for service and may be used as if summoned for the

court to which they are transferred. If the judges of the county

court and county courts at law agree, jurors may be summoned for

service in the judges' courts and used interchangeably in the

courts.

(v) Except as otherwise provided by this section, juries in a

county court at law shall be composed of six members. In matters

of concurrent jurisdiction with the district court, if a party to

the suit requests a 12-member jury, the jury shall be composed of

12 members. In a civil case tried in a county court at law, the

parties may, by mutual agreement and with the consent of the

judge, agree to try the case with any number of jurors and agree

to have a verdict rendered and returned by the vote of any number

of jurors less than all those hearing the case.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 21, Sec. 1,

eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 2, Sec. 8.44(9),

eff. Aug. 28, 1989; Acts 1989, 71st Leg., 2nd C.S., ch. 1, Sec.

15.21, eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 76, Sec. 12,

eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 53, 70,

eff. Oct. 1, 1991; Acts 1997, 75th Leg., ch. 449, Sec. 1, eff.

Sept. 1, 1997.

Sec. 25.2161. STARR COUNTY. Starr County has one statutory

county court, the County Court at Law of Starr County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.2162. STARR COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Starr County has concurrent

jurisdiction with the district court in:

(1) family law cases and proceedings; and

(2) controversies involving title to real property.

(b) This section does not affect the right of appeal to a county

court at law from the justice court in cases in which the right

of appeal to the county courts exists by law.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) The judge of a county court at law may engage in the private

practice of law but may not appear and plead as an attorney in

any court of record in this state or in any court over which the

judge has appellate jurisdiction.

(e) The judge of a county court at law shall be paid an annual

salary that is at least equal to the salary paid the county judge

but not more than $1,000 less than the total annual salary,

including supplements, paid a district judge in the county.

(f) If the regular judge of a county court at law is absent,

disabled, or disqualified from presiding, the presiding judge of

the administrative judicial region in which the county is located

may appoint a person with the same qualifications as the regular

judge to sit as a special judge.

(g) A special judge must take the oath of office required by

law for the regular judge and has all the power and jurisdiction

of the court and the regular judge. A special judge may sign

orders, judgments, decrees, or any other process as "Judge

Presiding" when acting for the regular judge.

(h) A special judge is entitled to receive for services

actually performed the same amount of compensation that the

regular judge receives for those services. The compensation shall

be paid out of county funds on certification by the presiding

judge of the administrative judicial region that the special

judge has rendered the services and is entitled to receive the

compensation. The amount paid to a special judge may not be

deducted or paid out of the salary of the regular judge.

(i) The district clerk serves as clerk of a county court at law

in matters of concurrent jurisdiction with the district court and

shall establish a separate docket for the county court at law.

The county clerk serves as clerk of the court in all other

matters.

(j) The commissioners court shall provide the assistant county

attorneys, deputy sheriffs, deputy clerks, bailiffs, and other

personnel necessary to operate a county court at law.

(k) With the approval of the commissioners court, the judge of

a county court at law may appoint a court coordinator or

administrative assistant for the court. A court coordinator or

administrative assistant performs the duties prescribed by the

judge and cooperates with the administrative judges and state

agencies for the uniform and efficient operation of the courts

and the administration of justice. The court coordinator or

administrative assistant is entitled to be paid from county funds

the compensation, fees, and allowances set by the commissioners

court or as otherwise provided by law.

(l) Section 25.0008 does not apply to a county court at law in

Starr County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.44(10), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., 1st C.S., ch. 30, Sec. 1,

eff. Aug. 2, 1989; Acts 1989, 71st Leg., 2nd C.S., ch. 1, Sec.

15.22, eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 31, Sec. 1,

eff. Aug. 26, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 54, 70,

eff. Oct. 1, 1991.

Sec. 25.2221. TARRANT COUNTY. (a) Tarrant County has the

following county courts at law:

(1) County Court at Law No. 1 of Tarrant County;

(2) County Court at Law No. 2 of Tarrant County; and

(3) County Court at Law No. 3 of Tarrant County.

(b) Tarrant County has the following county criminal courts:

(1) County Criminal Court No. 1 of Tarrant County;

(2) County Criminal Court No. 2 of Tarrant County;

(3) County Criminal Court No. 3 of Tarrant County;

(4) County Criminal Court No. 4 of Tarrant County;

(5) County Criminal Court No. 5 of Tarrant County;

(6) County Criminal Court No. 6 of Tarrant County;

(7) County Criminal Court No. 7 of Tarrant County;

(8) County Criminal Court No. 8 of Tarrant County;

(9) County Criminal Court No. 9 of Tarrant County; and

(10) County Criminal Court No. 10 of Tarrant County.

(c) Tarrant County has the following statutory probate courts:

(1) Probate Court No. 1 of Tarrant County; and

(2) Probate Court No. 2 of Tarrant County.

(d) Repealed by Acts 1997, 75th Leg., ch. 317, Sec. 3, eff.

Sept. 1, 1997.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 38, Sec. 1,

eff. Oct. 20, 1987; Acts 1989, 71st Leg., ch. 2, Sec. 8.20(a),

eff. Aug. 28, 1989; Acts 1993, 73rd Leg., ch. 354, Sec. 1, 2,

eff. Jan. 1, 1995; Acts 1997, 75th Leg., ch. 317, Sec. 1, 3, eff.

Sept. 1, 1997.

Sec. 25.2222. TARRANT COUNTY COURT AT LAW PROVISIONS. (a) A

county court at law in Tarrant County has jurisdiction over all

civil matters and causes, original and appellate, prescribed by

law for county courts. The County Court at Law No. 1 of Tarrant

County also has jurisdiction over all criminal matters and

causes, original and appellate, prescribed by law for county

courts. The County Courts at Law Nos. 2 and 3 of Tarrant County

do not have criminal jurisdiction.

Text of subsec. (b) as amended by Acts 1991, 72nd Leg., ch. 746,

Sec. 55

(b) A county court at law has concurrent jurisdiction with the

district court in nonjury family law cases and proceedings.

Text of subsec. (b) as amended by Acts 1991, 72nd Leg., ch. 22,

Sec. 1 and Acts 2005, 79th Leg., Ch.

265, Sec. 6.005, eff. September 1, 2005.

(b) A county court at law has concurrent jurisdiction with the

district court in:

(1) civil cases in which the matter in controversy exceeds $500

and does not exceed $100,000, excluding mandatory damages and

penalties, attorney's fees, interest, and costs;

(2) nonjury family law cases and proceedings;

(3) final rulings and decisions of the division of workers'

compensation of the Texas Department of Insurance regarding

workers' compensation claims, regardless of the amount in

controversy;

(4) eminent domain proceedings, both statutory and inverse,

regardless of the amount in controversy;

(5) suits to decide the issue of title to real or personal

property;

(6) suits to recover damages for slander or defamation of

character;

(7) suits for the enforcement of a lien on real property;

(8) suits for the forfeiture of a corporate charter;

(9) suits for the trial of the right to property valued at $200

or more that has been levied on under a writ of execution,

sequestration, or attachment; and

(10) suits for the recovery of real property.

(c) A county court at law has at least four terms of court each

year. The terms of court shall be set by the commissioners court

in the manner provided by law for setting terms of county courts.

The county courts at law must have the same terms.

(d) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(e) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(f) The judge of a county court at law shall be paid an annual

salary in an amount that is not less than $1,000 less than the

total annual salary, including supplements and salary increases,

paid any district judge in the county.

(g) A vacancy in the office of judge of the County Court at Law

No. 1 of Tarrant County shall be filled by appointment by the

governor until the next general election.

(h) The judge of the County Court at Law No. 2 or 3 of Tarrant

County may not engage in the private practice of law.

(i) A special judge of a county court at law may be appointed or

elected in the manner provided by law for the appointment or

election of a special county judge.

(j) The county clerk serves as clerk of a county court at law

except that the district clerk serves as clerk of the court for

family law cases and proceedings. The district clerk may

establish a separate docket for family law cases and proceedings

filed originally in the district courts of Tarrant County.

(k) The county sheriff shall, in person or by deputy, attend the

County Court at Law No. 1 or 2 of Tarrant County as required by

the judge.

(l) The official court reporter for the County Court at Law No.

2 of Tarrant County and the official court reporter for the

County Court at Law No. 3 of Tarrant County are each entitled to

the same fees and salaries and shall perform the duties and take

the oath of office as provided by law for district court

reporters.

(m) Practice and procedure, appeals, and writs of error in a

county court at law are as prescribed by law for county courts,

except that:

(1) practice and procedure, rules of evidence, and all other

matters pertaining to the conduct of trials and hearings in a

county court at law involving family law cases and proceedings

are governed by the laws and rules pertaining to district courts;

and

(2) practice and procedure, rules of evidence, and all other

matters pertaining to the conduct of trials and hearings in the

County Court at Law No. 3 of Tarrant County involving eminent

domain cases and cases enumerated in Section 25.2222(b) are

governed by the laws and rules pertaining to district courts.

(n) The jurisdiction and authority vested by law in the county

court for the selection and service of jurors may also be

exercised by a county court at law.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.20(b), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 934, Sec. 1, eff. June

14, 1989; Acts 1989, 71st Leg., 2nd C.S., ch. 1, Sec. 15.23, eff.

Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 22, Sec. 1, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 746, Sec. 55, 70, eff. Oct. 1,

1991; Acts 2003, 78th Leg., ch. 62, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 6.005, eff. September 1, 2005.

Sec. 25.2223. TARRANT COUNTY CRIMINAL COURT PROVISIONS. (a) A

county criminal court in Tarrant County has jurisdiction over all

criminal matters and causes, original and appellate, prescribed

by law for county courts, but does not have civil jurisdiction.

The County Criminal Courts Nos. 5 and 10 of Tarrant County also

have concurrent jurisdiction within the county of all appeals

from criminal convictions under the laws of this state and the

municipal ordinances of the municipalities located in Tarrant

County that are appealed from the justice courts and municipal

courts in the county. The County Criminal Courts Nos. 5, 7, 8, 9,

and 10 of Tarrant County also have concurrent jurisdiction with

the district court in felony cases to conduct arraignments,

conduct pretrial hearings, and accept guilty pleas.

(b) A county criminal court or its judge may issue writs of

injunction and all writs necessary for the enforcement of the

jurisdiction of the court. It may issue writs of habeas corpus in

cases in which the offense charged is within the jurisdiction of

the court or of a court of inferior jurisdiction in the county. A

county criminal court or its judge may punish for contempt as

prescribed by law for county courts.

(c) A county criminal court in Tarrant County has at least four

terms of court each year. The terms of court shall be set by the

commissioners court in the manner provided by law for setting

terms of county courts.

(d) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(e) A judge of the County Criminal Court No. 1 or 2 of Tarrant

County shall devote his entire time to the duties of the office

of judge and may not engage in the private practice of law. A

judge of the County Criminal Court No. 3, 4, 5, 6, 7, 8, 9, or 10

of Tarrant County may not engage in the practice of law.

(f) The judge of a county criminal court shall be paid an annual

salary in an amount that is not less than $1,000 less than the

total annual salary, including supplements and salary increases,

paid any district judge in the county.

(g) A special judge of a county criminal court may be appointed

or elected in the manner provided by law for the appointment or

election of a special county judge.

(h) The county sheriff shall, in person or by deputy, attend a

county criminal court as required by the judge.

(i) The official court reporter of a county criminal court is

entitled to the same fees and salary as a district court reporter

and shall perform the same duties and take the oath of office as

provided by law for district court reporters. The official court

reporter for the County Criminal Court No. 1 or 3 of Tarrant

County is not required to take testimony in cases in which

neither a party nor the judge demands it. In cases in which

testimony is taken, a fee of $3 shall be taxed as costs in the

case. The clerk collects the fee and pays it into the county

treasury.

(j) At least two bailiffs shall be assigned regularly to the

County Criminal Court No. 1 of Tarrant County and the County

Criminal Court No. 2 of Tarrant County. The judges of the County

Criminal Courts Nos. 1 and 2 of Tarrant County shall each appoint

one officer to act as bailiff of the judge's court, and the

sheriff of Tarrant County shall appoint a bailiff for each court

as prescribed by law. The bailiffs serve at the pleasure of the

court and shall perform the duties required by the judge of the

court to which the bailiffs are assigned.

(k) Section 25.0007 does not apply to a county criminal court in

Tarrant County.

(l) The County Criminal Court No. 5 of Tarrant County shall give

preference to cases brought under Title 5, Penal Code, involving

family violence as defined by Section 71.004, Family Code, and

cases brought under Sections 25.07 and 42.072, Penal Code.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 38, Sec. 2,

eff. Oct. 20, 1987; Acts 1989, 71st Leg., ch. 5, Sec. 2(c), eff.

March 22, 1989; Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff. Oct.

1, 1991; Acts 1997, 75th Leg., ch. 317, Sec. 2, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 131, Sec. 1, eff. May 16, 2001;

Acts 2003, 78th Leg., ch. 62, Sec. 2, eff. Sept. 1, 2003; Acts

2003, 78th Leg., ch. 1276, Sec. 7.002(n), 9.001(b), eff. Sept. 1,

2003.

Sec. 25.2224. TARRANT COUNTY PROBATE COURT PROVISIONS. (a)

Repealed by Acts 2001, 77th Leg., ch. 635, Sec. 3(2), eff. Sept.

1, 2001.

(b) The judge of the Probate Court No. 1 of Tarrant County must:

(1) be well informed in the laws of this state; and

(2) have been a licensed and practicing member of the state bar

for at least five consecutive years before election.

(c) The judge of the Probate Court No. 2 of Tarrant County must:

(1) be well informed in the laws of this state; and

(2) have been a licensed and practicing member of the state bar

for at least five consecutive years before election or

appointment.

(d) The salaries of the statutory probate court judges shall be

paid out of the county treasury by the commissioners court and

shall be set at equal amounts.

(e) In case of the absence, disqualification, or incapacity of

the county judge or the judge of the Probate Court No. 1 of

Tarrant County, or for any other reason, the judges may sit and

act for each other in any probate matter or proceeding. The judge

may hear and determine, in either courtroom, any matter or

proceeding pending in either court. The judge may enter any

orders in the matters or proceedings that the judge of the other

court may enter.

(f) A special judge of a statutory probate court may be

appointed or elected in the manner provided by law for the

appointment or election of a special county judge.

(g) The county sheriff shall, in person or by deputy, attend a

statutory probate court as required by the judge.

(h) The commissioners court shall provide a secretary and chief

clerk for each judge of a statutory probate court. The secretary

and chief clerk serve at the pleasure of the judge of a statutory

probate court. The commissioners court may also provide

additional clerical assistance necessary to operate a statutory

probate court.

(i) Practice and procedure in a statutory probate court is that

provided by law for county courts. Rules of court relating to

proceedings in a county court, or to reviews or appeals from a

county court, apply to a statutory probate court.

(j) The laws governing the drawing, selection, service, and pay

of jurors for county courts apply to the Probate Court No. 2 of

Tarrant County.

(k) Repealed by Acts 1991, 72nd Leg., ch. 394, Sec. 4, eff. Aug.

26, 1991, and Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff. Oct.

1, 1991.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 394, Sec. 4, eff. Aug.

26, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff. Oct. 1,

1991.

Sec. 25.2231. TAYLOR COUNTY. Taylor County has the following

statutory county courts:

(1) County Court at Law of Taylor County; and

(2) County Court at Law No. 2 of Taylor County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.2232. TAYLOR COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Taylor County has:

(1) concurrent jurisdiction with the county court in the trial

of cases involving insanity and approval of applications for

admission to state hospitals and special schools if admission is

by application; and

(2) concurrent jurisdiction with the district court in civil

cases in which the matter in controversy exceeds $500 but does

not exceed $100,000, excluding interest.

(b) A county court at law has terms of court beginning on the

third Mondays in February, April, June, August, October, and

December.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) The judge of a county court at law shall be paid an annual

salary that is not less than the salary paid the county judge.

The salary shall be paid out of the county treasury.

(e) A special judge of a county court at law may be appointed or

elected in the manner provided by law for the appointment or

election of a special county judge. The special judge is entitled

to reasonable compensation determined by the commissioners court

for each day served, to be paid out of the general county fund by

the commissioners court.

(f) The county sheriff shall, in person or by deputy, attend a

county court at law, as required by the judge.

(g) Practice and procedure and appeals and writs of error

prescribed by law for county courts apply to a county court at

law.

(h) On authorization by the commissioners court, the judge of a

county court at law may appoint a secretary for the court. The

secretary is entitled to receive the same compensation allowed

the secretary of the county judge, to be paid out of the county

treasury in equal monthly installments as other county officials

are paid. The secretary serves at the pleasure of the judge.

(i) Section 25.0006(b) does not apply to a county court at law

in Taylor County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991; Acts 1991, 72nd Leg., ch. 760, Sec. 1, eff. Aug.

26, 1991.

Sec. 25.2281. TOM GREEN COUNTY. Tom Green County has the

following statutory county courts:

(1) County Court at Law of Tom Green County; and

(2) County Court at Law No. 2 of Tom Green County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1995, 74th Leg., ch. 703, Sec. 1, eff. Aug.

28, 1995.

Sec. 25.2282. TOM GREEN COUNTY COURT AT LAW PROVISIONS. (a) A

judge of County Court at Law No. 2 of Tom Green County may not be

assigned under Chapter 74 to serve as a visiting judge in Bexar,

Dallas, Ector, Fort Bend, Harris, Jefferson, Lubbock, Midland,

Tarrant, or Travis County.

(b) A county court at law has the same terms as the county

court.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) The judge of a county court at law shall devote his entire

time to the duties of his office. The judge may not engage in the

private practice of law.

(e) The salary of a judge of a county court at law shall be paid

out of the county treasury by the commissioners court. The judge

of a county court at law is entitled to travel expenses and

necessary office expenses, including administrative and clerical

assistance, in the same manner as the county judge.

(f) If the judge of a county court at law is disqualified, a

special judge of a county court at law may be appointed in the

manner provided by law for the appointment of a special county

judge. A special judge must meet the same qualifications as the

regular judge and is entitled to the same rate of compensation as

the regular judge.

(g) The commissioners court may employ as many deputy sheriffs

and bailiffs as are necessary to serve a county court at law.

(h) With the approval of the judge of a county court at law, the

official court reporter of a county court at law shall be

available for matters being considered in the county court and

the district courts in the county.

(i) Practice in a county court at law must conform to that

prescribed by law for county courts.

(j) The laws governing the drawing, selection, service, and pay

of jurors for county courts apply to a county court at law. A

general panel of jurors, or jurors impaneled for a week by a

district court, may be made available to serve for the week in a

county court at law.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991; Acts 1995, 74th Leg., ch. 703, Sec. 2, eff. Aug.

28, 1995.

Sec. 25.2291. TRAVIS COUNTY. (a) Travis County has the

following statutory county courts:

(1) County Court at Law No. 1 of Travis County, Texas;

(2) County Court at Law No. 2 of Travis County, Texas;

(3) County Court at Law No. 3 of Travis County, Texas;

(4) County Court at Law Number 4 of Travis County;

(5) County Court at Law Number 5 of Travis County;

(6) The County Court at Law Number 6 of Travis County;

(7) The County Court at Law Number 7 of Travis County; and

(8) The County Court at Law Number 8 of Travis County.

(b) The county courts at law of Travis County sit in Austin.

(c) Travis County has one statutory probate court, the Probate

Court No. 1 of Travis County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.21(a), eff.

Aug. 28, 1989; Acts 1997, 75th Leg., ch. 578, Sec. 1, eff. Sept.

1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

514, Sec. 1, eff. January 1, 2008.

Sec. 25.2292. TRAVIS COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Travis County has concurrent

jurisdiction with the district court in civil cases in which the

matter in controversy exceeds $500 but does not exceed $250,000,

excluding interest, statutory or punitive damages and penalties,

and attorney's fees and costs, as alleged on the face of the

petition.

(b) A county court at law has six terms beginning on the first

Mondays in January, March, May, July, September, and November.

(c) In addition to the jurisdiction provided by Section 25.0003

and other law, the County Court at Law Number 4 of Travis County

has concurrent jurisdiction with the district court in state jail

felony and third degree felony cases involving family violence,

as defined by Section 71.004, Family Code. The court shall give

preference to cases in which family violence is alleged,

including cases under Title 4, Family Code.

(d) In civil cases, the jury is composed of six members unless:

(1) the amount in controversy exceeds $100,000; and

(2) a party to the case files a written request for a 12-member

jury not later than the 30th day before the date of the trial.

(e) A judge of a county court at law may not engage in the

private practice of law.

(f) The judge of a county court at law shall be paid an annual

salary that is at least equal to the salary paid district judges

from the general revenue fund of the state, but not more than

$1,000 less than the annual salary, including supplements,

received by district judges in the county. For purposes of

determining the annual salary of a judge of a county court at law

under this section, the total annual salary received by a

district judge in the county does not include compensation paid

to the presiding criminal judge of Travis County under Section

75.016.

(g) The salary shall be paid out of the county general fund by

warrants drawn on the county treasury on orders of the

commissioners court.

(h) Repealed by Acts 1989, 71st Leg., ch. 1131, Sec. 3, eff.

Sept. 1, 1989.

(i) The county sheriff shall, in person or by deputy, attend a

county court at law as required by the judge.

(j) All cases from justice courts or other inferior courts must

be appealed directly to a county court at law.

(k) The jurisdiction and authority vested by law in the county

court for the drawing, selection, and service of jurors shall be

exercised by the statutory county courts. Juries summoned for any

county court at law or statutory probate court may, by order of

the judge of the court in which they are summoned, be transferred

to any of the other courts to serve and may be used as if

summoned for the court to which they are transferred.

(l) Practice in the courts at law is that prescribed by law for

county courts.

(m) Section 25.0007 does not apply to a county court at law in

Travis County.

(n) The County Court at Law Number 8 of Travis County shall give

preference to criminal cases.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.21(b), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 1131, Sec. 1, 3, eff.

Sept. 1, 1989; Acts 1989, 71st Leg., 2nd C.S., ch. 1, Sec. 15.24,

eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991; Acts 1997, 75th Leg., ch. 578, Sec. 2, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 1079, Sec. 1, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1203, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

514, Sec. 2, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

959, Sec. 1, eff. September 1, 2009.

Sec. 25.2293. TRAVIS COUNTY PROBATE COURT PROVISIONS. (a)

Repealed by Acts 2001, 77th Leg., ch. 635, Sec. 3(2), eff. Sept.

1, 2001.

(b) Repealed by Acts 2003, 78th Leg., ch. 1276, Sec. 9.003.

(c) A statutory probate court has eminent domain jurisdiction.

All actions, cases, matters, or proceedings of eminent domain

arising under Chapter 21, Property Code, or under Section

251.101, Transportation Code , shall be filed and docketed in

Probate Court No. 1 of Travis County. A statutory probate court

may transfer an eminent domain proceeding to a county court at

law in the county.

(d) Repealed by Acts 2001, 77th Leg., ch. 635, Sec. 3(2) and

Acts 2001, 77th Leg., ch. 677, Sec. 2, eff. Sept. 1, 2001.

(e) The terms of a statutory probate court begin on the first

Mondays in January and July. Each term of court continues until

the next succeeding term begins.

(f) The judge of a statutory probate court must be:

(1) a qualified voter in the county;

(2) a resident of the county; and

(3) a licensed attorney in this state who has actively practiced

law for at least the five years before appointment or election.

(g) The judge of a statutory probate court may not engage in the

private practice of law.

(h) Repealed by Acts 2001, 77th Leg., ch. 426, Sec. 7, eff.

Sept. 1, 2001.

(i) The official court reporter of a statutory probate court is

entitled to the same amount of compensation paid to the official

court reporters in the district courts in the county. The

reporter's salary shall be paid in the same manner as the

compensation of the official court reporters of the district

courts.

(j) The judge of a statutory probate court may appoint an

administrative assistant and an auditor to aid the judge in the

performance of his duties. The judge sets the salary of the

administrative assistant and the salary of the auditor by an

order entered in the minutes of the court. The appointments and

the salaries may be changed only by order of the judge. The

salaries of the auditor and the administrative assistant shall be

paid monthly out of the county's general fund or any other fund

available for that purpose.

(k) The jurisdiction and authority vested by law in the county

court for the drawing, selection, and service of jurors shall be

exercised by the statutory county courts. Juries summoned for any

statutory probate court or county court at law may, by order of

the judge of the court in which they are summoned, be transferred

to any of the other courts to serve and may be used as if

summoned for the court to which they are transferred.

(l) Practice in a statutory probate court is that prescribed by

law for county courts.

(m) For purposes of determining the annual salary of a judge of

a statutory probate court as provided by Section 25.0023, the

total annual salary received by a district judge in the county

does not include compensation paid to the presiding criminal

judge of Travis County under Section 75.016.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.21(c), eff. Aug. 28,

1989. Amended by Acts 1989, 71st Leg., ch. 1131, Sec. 2, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 76, Sec. 13, eff. Sept.

1, 1991; Acts 1991, 72nd Leg., ch. 394, Sec. 4, eff. Aug. 26,

1991; Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff. Oct. 1991;

Acts 1997, 75th Leg., ch. 165, Sec. 30.185, eff. Sept. 1, 1997;

Acts 2001, 77th Leg., ch. 426, Sec. 7, eff. Sept. 1, 2001; Acts

2001, 77th Leg., ch. 635, Sec. 3(2), eff. Sept. 1, 2001; Acts

2001, 77th Leg., ch. 677, Sec. 1, 2, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 1276, Sec. 9.003, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

959, Sec. 2, eff. September 1, 2009.

Sec. 25.2351. VAL VERDE COUNTY. (a) Val Verde County has one

statutory county court, the County Court at Law of Val Verde

County.

(b) The County Court at Law of Val Verde County sits in Del Rio.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.2352. VAL VERDE COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Val Verde County has

concurrent jurisdiction with the district court in family law

cases and proceedings.

(b) A county court at law has the same terms as a district court

in Val Verde County.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) The judge of a county court at law may not engage in the

private practice of law.

(e) The judge of a county court at law shall be paid an annual

salary that is at least $20,000 but not more than 90 percent of

the total compensation paid the district judge. The salary shall

be paid by the county treasurer on order of the commissioners

court. The judge is entitled to travel expenses and necessary

office expenses, including administrative and clerical

assistance.

(f) A special judge of a county court at law may be appointed or

elected in the manner provided by law for special county judges.

If the judge of a county court at law is disqualified to try a

case pending in the judge's court, the parties or their attorneys

may agree on the selection of a special judge to try the case. A

special judge is entitled to receive for each day served

compensation equal to 1/365 of the annual salary of the regular

judge, to be paid out of the county's general fund by the

commissioners court.

(g) The county sheriff shall, in person or by deputy, attend a

county court at law as required by the judge.

(h) The district clerk serves as clerk of a county court at law

in family law cases and proceedings and the county clerk serves

as clerk of the court in all other matters.

(i) Practice in a county court at law is that prescribed by law

for county courts, except that practice and procedure, rules of

evidence, issuance of process and writs, and all other matters

pertaining to the conduct of trials and hearings involving family

law cases and proceedings shall be governed by this section and

the laws and rules pertaining to district courts. If a family law

case is tried before a jury, the jury shall be composed of 12

members.

(j) The laws governing the drawing, selection, service, and pay

of jurors for county courts apply to a county court at law.

Jurors regularly impaneled for a week by the district court may,

on request of the judge of a county court at law, be made

available and shall serve for the week in a county court at law.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 56, 70, eff.

Oct. 1, 1991.

Text of section effective on January 01, 2011

Sec. 25.2361. VAN ZANDT COUNTY. Van Zandt County has one

statutory county court, the County Court at Law of Van Zandt

County.

Added by Acts 2007, 80th Leg., R.S., Ch.

969, Sec. 1, eff. January 1, 2011.

Text of section effective on January 01, 2011

Sec. 25.2362. VAN ZANDT COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, and except as limited by Subsection (b), a county

court at law in Van Zandt County has concurrent jurisdiction with

the district court in:

(1) felony cases to:

(A) conduct arraignments;

(B) conduct pretrial hearings;

(C) accept guilty pleas; and

(D) conduct jury trials on assignment of a district judge

presiding in Van Zandt County and acceptance of the assignment by

the judge of the county court at law;

(2) Class A and Class B misdemeanor cases;

(3) family law matters;

(4) juvenile matters;

(5) probate matters; and

(6) appeals from the justice and municipal courts.

(b) A county court at law's civil jurisdiction concurrent with

the district court in civil cases is limited to cases in which

the matter in controversy does not exceed $200,000. A county

court at law does not have general supervisory control or

appellate review of the commissioners court or jurisdiction of:

(1) suits on behalf of this state to recover penalties or

escheated property;

(2) felony cases involving capital murder;

(3) misdemeanors involving official misconduct; or

(4) contested elections.

(c) The judge of a county court at law must have the same

qualifications as those required by law for a district judge.

(d) The judge of a county court at law shall be paid a total

annual salary set by the commissioners court at an amount that is

not less than $1,000 less than the total annual salary received

by a district judge in the county. A district judge's or

statutory county court judge's total annual salary does not

include contributions and supplements paid by a county.

(e) The judge of a county court at law may not engage in the

private practice of law.

(f) The district clerk serves as clerk of a county court at law

in matters of concurrent jurisdiction with the district court,

and the county clerk shall serve as clerk of a county court at

law in all other matters. Each clerk shall establish a separate

docket for a county court at law.

(g) The official court reporter of a county court at law is

entitled to receive a salary set by the judge of the county court

at law with the approval of the commissioners court.

(h) Jurors summoned for a county court at law or a district

court in the county may by order of the judge of the court to

which they are summoned be transferred to another court for

service and may be used as if summoned for the court to which

they are transferred.

Added by Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 15(a), eff. January 1, 2011.

Sec. 25.2371. VICTORIA COUNTY. Victoria County has the

following statutory county courts:

(1) County Court at Law No. 1 of Victoria County; and

(2) County Court at Law No. 2 of Victoria County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.22(a), eff.

Aug. 28, 1989.

Sec. 25.2372. VICTORIA COUNTY COURT AT LAW PROVISIONS. (a)

Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff. Oct. 1,

1991.

(b) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(c) The terms of a county court at law are the same as those of

the County Court of Victoria County.

(d) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(e) The judge of the County Court at Law No. 1 of Victoria

County shall be paid the same amount in salary, from the same

fund and in the same manner, as the county judge. The judge of

the County Court at Law No. 2 of Victoria County shall be paid a

salary that does not exceed 90 percent of the amount paid a

district court judge in the county. The commissioners court may

provide travel expenses and necessary office expenses, including

clerical and administrative assistance, for the county courts at

law.

(f) A special judge of a county court at law with the same

qualifications as the regular judge may be appointed as provided

by law for the appointment of a special county judge. If a judge

of a county court at law is disqualified to try a case pending in

his court, the parties or their attorneys may agree on the

selection of a special judge for the case. A special judge is

entitled to the same rate of compensation as the regular judge.

(g) Practice in a county court at law must conform to that

prescribed by law for the county court.

(h) The laws that govern the drawing, selection, service, and

pay of jurors for county courts apply to a county court at law.

(i) Jurors regularly impaneled for a week by the district court

may, on request of either the county judge or a judge of a county

court at law, be made available and shall serve for the week in

either the county court or the county court at law.

(j) Section 25.0008 does not apply to the county courts at law

in Victoria County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.22(b), eff.

Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff. Oct.

1, 1991.

Sec. 25.2381. WALKER COUNTY. (a) Walker County has one

statutory county court, the County Court at Law of Walker County.

(b) The County Court at Law of Walker County sits in Huntsville.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.2382. WALKER COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Walker County has concurrent

jurisdiction with the district court in:

(1) family law cases and proceedings; and

(2) cases and proceedings involving justiciable controversies

and differences between spouses, between parents, or between

parent and child, or between any of these and third persons.

(b) A county court at law has four terms of court beginning on

the first Mondays of January, April, July, and October.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) The judge of a county court at law may not engage in the

private practice of law.

(e) The judge of a county court at law shall be paid an annual

salary that is at least 83 percent of the annual salary of a

district judge in the county. The salary shall be paid by the

county treasurer by order of the commissioners court. The judge

is entitled to travel expenses and necessary office expenses,

including administrative and clerical assistance, in the same

manner as the county judge.

(f) A special judge of a county court at law with the same

qualifications as the regular judge may be appointed or elected

in the manner provided by law for the appointment or election of

a special county judge. If the judge of a county court at law is

disqualified to try a case pending in the judge's court, the

parties or their attorneys may agree on the selection of a

special judge for the case. A special judge is entitled to the

same rate of compensation as the regular judge.

(g) The district clerk serves as clerk of a county court at law

in the cases enumerated in Subsections (a)(2)(B) and (C), and the

county clerk serves as clerk of the court in all other matters.

The commissioners court may employ as many deputy sheriffs and

bailiffs as are necessary to serve a county court at law.

(h) The judge of a county court at law may, instead of

appointing an official court reporter, contract for the services

of a court reporter under guidelines established by the

commissioners court.

(i) Practice in a county court at law is that prescribed by law

for county courts, except that practice and procedure, rules of

evidence, issuance of process and writs, and all other matters

pertaining to the conduct of trials and hearings in a county

court at law involving matters enumerated in Subsection (a)(2)(B)

or (C) shall be governed by this section and the laws and rules

pertaining to district courts. If a case in Subsection (a)(2)(B)

or (C) is tried before a jury, the jury shall be composed of 12

members.

(j) The laws governing the drawing, selection, service, and pay

of jurors for county courts apply to a county court at law.

Jurors regularly impaneled for a week by the district court may,

on request of the judge of a county court at law, be made

available and shall serve for the week in a county court at law.

(k) All cases appealed from the justice courts and other courts

of inferior jurisdiction in the county shall be made direct to a

county court at law, unless otherwise provided by law.

(l) Appeals in all cases from judgments and orders of the county

court at law shall be to the court of appeals as provided by law

for county and district courts.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 57, 70, eff.

Oct. 1, 1991.

Sec. 25.2391. WALLER COUNTY. (a) Waller County has one

statutory county court, the County Court at Law of Waller County.

(b) The County Court at Law of Waller County sits in Hempstead.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.2392. WALLER COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Waller County has concurrent

jurisdiction with the district court in family law cases and

proceedings.

(b) A county court at law has four terms of court beginning on

the first Mondays of January, April, July, and October of each

year.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) The judge of a county court at law may not engage in the

private practice of law.

(e) The judge of a county court at law shall be paid an annual

salary that is at least equal to 85 percent of the amount paid by

the state to a district judge. The salary shall be paid by the

county treasurer on order of the commissioners court. The judge

of a county court at law is entitled to travel expenses and

necessary office expenses, including administrative and clerical

assistance, in the same manner as the county judge.

(f) A special judge of a county court at law with the same

qualifications as the regular judge may be appointed or elected

in the manner provided by law for the appointment or election of

a special county judge. If a judge of a county court at law is

disqualified to try a case pending in the judge's court, the

parties or their attorneys may agree on the selection of a

special judge for the case. A special judge is entitled to the

same rate of compensation as the regular judge.

(g) The district clerk serves as clerk of a county court at law

in family law cases and proceedings, and the county clerk serves

as clerk of the court in all other cases and proceedings. The

commissioners court may employ as many deputy sheriffs and

bailiffs as are necessary to serve the court.

(h) The judge of a county court at law may appoint an official

court reporter or the judge may contract for the service of a

court reporter under guidelines established by the commissioners

court.

(i) If a case enumerated in Subsection (a)(2) is tried before a

jury, the jury shall be composed of 12 members.

(j) The laws governing the drawing, selection, service, and pay

of jurors for county courts apply to a county court at law.

Jurors regularly impaneled for a week by the district court may,

on request of the judge of a county court at law, be made

available and shall serve for the week in a county court at law.

(k) Appeals in civil and criminal cases from judgments and

orders of the county court at law are to the court of appeals as

provided for appeals from district and county courts. All cases

appealed from the justice courts and other inferior courts in the

county are to a county court at law, unless otherwise provided by

law.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 58, 70, eff.

Oct. 1, 1991.

Sec. 25.2411. WASHINGTON COUNTY. Washington County has one

statutory county court, the County Court at Law of Washington

County.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.23(a), eff. Aug. 28,

1989.

Sec. 25.2412. WASHINGTON COUNTY COURT AT LAW PROVISIONS. (a)

In addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Washington County has

concurrent jurisdiction with the district court in family law

cases and proceedings.

(b) A county court at law has terms beginning on the first

Mondays of January, April, July, and October.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) The judge of a county court at law may not engage in the

private practice of law.

(e) The judge of a county court at law shall be paid an annual

salary that is not less than 65 percent of the amount

appropriated by the state for the annual salary of each district

judge. The salary shall be paid from the county treasury on order

of the commissioners court. The judge is entitled to travel

expenses and necessary office expenses, including administrative

and clerical personnel, in the same manner as the county judge.

(f) A special judge for a county court at law with the same

qualifications as the regular judge may be appointed or elected

as provided by law for the appointment or election of a special

county judge. If the judge is disqualified to try a case pending

in the judge's court, the parties or their attorneys may agree on

the selection of a special judge for the case. A special judge is

entitled to the same rate of compensation as the regular judge.

(g) The district clerk serves as clerk of a county court at law

for family law cases and proceedings, and the county clerk serves

as clerk for all other cases. The commissioners court may employ

as many deputy sheriffs and bailiffs as are necessary to serve

the court.

(h) The judge of a county court at law may, in lieu of

appointing an official court reporter, contract for the services

of a court reporter under guidelines established by the

commissioners court.

(i) The jurisdiction and authority vested by law in county

courts for the drawing, selection, service, and pay of jurors

apply to a county court at law.

(j) If a case or proceeding in which a county court at law has

concurrent jurisdiction with a district court is tried before a

jury, the jury shall be composed of 12 members. In all other

cases, the jury shall be composed of six members.

(k) Jurors regularly impaneled for a week by the district court

may, on request of the judge of a county court at law, be made

available and shall serve for the week in the county court at

law.

(l) Appeals in all cases from judgments and orders of the county

court at law are to the court of appeals as provided for appeals

from district and county courts. All cases appealed from the

justice courts and other inferior courts in the county are to a

county court at law, unless otherwise provided by law.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.23(a), eff. Aug. 28,

1989. Amended by Acts 1989, 71st Leg., 2nd C.S., ch. 1, Sec.

15.25, eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 59,

70, eff. Oct. 1, 1991.

Sec. 25.2421. WEBB COUNTY. (a) Webb County has the following

statutory county courts:

(1) the County Court at Law No. 1 of Webb County; and

(2) the County Court at Law No. 2 of Webb County.

(b) The county courts at law of Webb County sit in Laredo.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 23, Sec. 1, eff. Aug.

26, 1991.

Sec. 25.2422. WEBB COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Webb County has concurrent

jurisdiction with the district court in:

(1) family law cases and proceedings;

(2) cases and proceedings involving justiciable controversies

and differences between spouses, or between parents, or between

parent and child, or between any of these and third persons; and

(3) proceedings to expunge a criminal arrest record under

Chapter 55, Code of Criminal Procedure.

(b) A county court at law has six terms of court beginning on

the first Mondays in January, March, May, July, September, and

November of each year. Each term continues until the court has

disposed of its business, but a term may not continue past the

beginning of the next term unless the court enters an order in

the minutes extending the term for a specific cause.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) A judge of a county court at law may not engage in the

private practice of law.

(e) A judge of a county court at law shall be paid an annual

salary that is at least $20,000, but not more than the salary,

including any supplements, paid to a district judge in the

county. The salary shall be paid out of the county treasury by

order of the commissioners court. A judge of a county court at

law is entitled to receive travel and necessary office expenses,

including administrative and clerical assistance, in the same

manner as the county judge.

(f) A special judge of a county court at law with the same

qualifications as the regular judge may be appointed or elected

in the manner provided by law for the appointment or election of

a special county judge. If a judge of a county court at law is

disqualified to try a case pending in his court, the parties or

their attorneys may agree on the selection of a special judge for

the case. A special judge is entitled to the same rate of

compensation as the regular judge.

(g) The district attorney of the 49th Judicial District serves

as district attorney of a county court at law, except that the

county attorney of Webb County prosecutes all juvenile, child

welfare, mental health, and other civil cases in which the state

is a party. The district clerk serves as clerk of a county court

at law in the cases enumerated in Subsection (a)(2), and the

county clerk serves as clerk of a county court at law in all

other cases. The commissioners court may employ as many deputy

sheriffs and bailiffs as are necessary to serve the court.

(h) Practice and procedure, rules of evidence, issuance of

process and writs, and all other matters pertaining to the

conduct of trials and hearings in a county court at law involving

those matters of concurrent jurisdiction enumerated in Subsection

(a)(2)(B) or (C) are governed by this section and the laws and

rules pertaining to district courts, as well as county courts. If

a case enumerated in Subsection (a)(2)(B) or (C) is tried before

a jury, the jury shall be composed of 12 members.

(i) The laws that govern the drawing, selection, service, and

pay of jurors for county courts apply to a county court at law.

(j) Jurors regularly impaneled for a week by the district court

or courts may, on request of either the county judge or the judge

of a county court at law, be made available and shall serve for

the week in either the county court or county court at law.

(k) A meeting of district judges in Webb County held under

Section 62.016(a) to determine the number of prospective jurors

that are necessary for each week of the year may include the

county court at law judges. The judges may designate a county

court at law judge to be the judge to whom the general jury

panels report for jury service under Section 62.016(c).

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.11(b), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 944, Sec. 1, eff. Sept.

1, 1989; Acts 1989, 71st Leg., 2nd C.S., ch. 1, Sec. 15.26, eff.

Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 60, 70, eff.

Oct. 1, 1991; Acts 1995, 74th Leg., ch. 105, Sec. 1, eff. Aug.

28, 1995.

Sec. 25.2451. WICHITA COUNTY. Wichita County has the following

statutory county courts:

(1) County Court at Law No. 1 of Wichita County; and

(2) County Court at Law No. 2 of Wichita County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.24(a), eff.

Aug. 28, 1989.

Sec. 25.2452. WICHITA COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, including the general jurisdiction provided for a

county court at law by the Texas Probate Code, a county court at

law in Wichita County has concurrent jurisdiction with the county

court in:

(1) appeals from municipal courts of record in Wichita County as

provided by Subchapter D, Chapter 30;

(2) misdemeanor cases; and

(3) probate and mental health matters.

(b) All misdemeanor cases, probate and mental health matters,

and appeals from municipal courts of record shall be filed in the

county court at law. A county court at law may transfer a case or

an appeal described by this subsection to the county court with

the consent of the county judge.

(c) Except as provided by Section 25.0003 and Subsection (d), a

county court at law has concurrent jurisdiction with the district

court in:

(1) family law cases and proceedings under the Family Code; and

(2) civil cases.

(d) A county court at law does not have jurisdiction of:

(1) a case under:

(A) the Alcoholic Beverage Code;

(B) the Election Code; or

(C) the Tax Code;

(2) a matter over which the district court has exclusive

jurisdiction; or

(3) a civil case, other than a case under the Family Code or the

Texas Probate Code, in which the amount in controversy is:

(A) less than the maximum amount in controversy allowed the

justice court in Wichita County; or

(B) more than $100,000, exclusive of punitive or exemplary

damages, penalties, interest, costs, and attorney's fees.

(e) On the motion of any party, a county court at law may

transfer a civil case originally filed in a county court at law

that exceeds the maximum amount in controversy described by

Subsection (d)(3)(B) to the district court in Wichita County,

except that an announcement of ready for trial by all parties

before a motion to transfer the case to the district court is

filed confers original jurisdiction on the county court at law. A

case that is transferred to the district court shall be completed

under the same cause number and in the same manner as if the case

were originally filed in the district court.

(f) The judge of a county court at law may not engage in the

private practice of law.

(g) The judge of a county court at law shall be paid an annual

salary that is $1,000 less than the total annual salary received

by a district judge in the county. The salary shall be paid out

of the county treasury by the commissioners court. The judge

shall be paid in installments in the same manner as other county

employees. The judge is also entitled to receive travel expenses

and necessary office expenses, including administrative and

clerical assistance, in the same manner as the county judge.

(h) A special judge of a county court at law may be appointed or

elected in the manner provided by law for the appointment or

election of a special county judge. If a judge of a county court

at law is disqualified to try a case pending in the judge's

court, the parties or their attorneys may agree on the selection

of a special judge for the case. A special judge must have the

qualifications of the regular judge. A special judge is entitled

to the same rate of compensation as the regular judge.

(i) The district clerk of Wichita County serves as the clerk of

the county courts at law in Wichita County in all civil cases

except probate and mental health matters. The county clerk serves

as clerk in cases involving criminal, probate, or mental health

matters.

(j) The commissioners court may employ as many deputy sheriffs

and bailiffs as are necessary to serve the court.

(k) Except as otherwise required by law, if a case is tried

before a jury, the jury shall be composed of six members and may

render verdicts by a five to one margin in civil cases and a

unanimous verdict in criminal cases. The laws governing the

drawing, selection, service, and pay of jurors for county courts

apply to the county courts at law. Jurors regularly impaneled for

a week by a district court may, on request of the county judge

exercising the jurisdiction provided by this section or a county

court at law judge, be made available and shall serve for the

week in the county court or county court at law.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.24(b), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., 2nd C.S., ch. 1, Sec. 15.27,

eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 61, 70,

eff. Oct. 1, 1991; Acts 1997, 75th Leg., ch. 165, Sec. 7.28, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 687, Sec. 1, eff. Sept.

1, 2001.

Sec. 25.2461. WILBARGER COUNTY. Wilbarger County has one

statutory county court, the County Court at Law of Wilbarger

County.

Added by Acts 1993, 73rd Leg., ch. 681, Sec. 1, eff. Aug. 30,

1993.

Sec. 25.2462. WILBARGER COUNTY COURT AT LAW PROVISIONS. (a) In

addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Wilbarger County has

concurrent jurisdiction with the district court in family law

cases and proceedings.

(b) A county court at law has concurrent jurisdiction with the

justice court in all criminal matters prescribed by law for

justice courts. This subsection does not deny the right of appeal

to a county court at law from a justice court in cases in which

the right of appeal to the county court exists.

(c) The judge of a county court at law may not engage in the

private practice of law.

(d) If the regular judge of a county court at law is absent,

disabled, or disqualified from presiding, the presiding judge of

the administrative judicial region in which the county is located

may appoint a person licensed to practice law in this state to

sit as a special judge.

(e) The special judge must have the same qualifications as the

regular judge, except that the only residency requirement for a

person who is a retired district court or county court at law

judge is that the retired judge reside in the administrative

judicial region.

(f) A special judge must take the oath of office required by law

of the regular judge. A special judge has all the powers and

jurisdiction of the court and of the regular judge. A special

judge may sign orders, decrees, judgments, or other process as

"Judge Presiding" when acting for the regular judge.

(g) A special judge is entitled to receive for services actually

performed the same amount of compensation that the regular judge

receives for the services. The compensation shall be paid out of

county funds on certification by the presiding judge of the

administrative judicial region that the special judge has

rendered the services and is entitled to receive the

compensation. The amount paid to a special judge may not be

deducted or paid out of the salary of the regular judge.

(h) The county attorney and the county sheriff shall attend a

county court at law as required by the judge. The district clerk

serves as clerk of a county court at law in family law cases and

proceedings, and the county clerk serves as clerk of the court in

all other cases and proceedings.

(i) The judge of a county court at law may appoint a court

coordinator or administrative assistant. A court coordinator or

administrative assistant performs the duties prescribed by the

judge and cooperates with the administrative judges and state

agencies for the uniform and efficient operation of the courts

and the administration of justice. The court coordinator or

administrative assistant is entitled to be paid from county funds

the compensation, fees, and allowances set by the commissioners

court or as otherwise provided by law.

(j) The commissioners court shall provide the deputy clerks,

bailiffs, and other personnel necessary to operate a county court

at law.

(k) A jury in a county court at law shall be composed of six

members.

Added by Acts 1993, 73rd Leg., ch. 681, Sec. 2, eff. Aug. 30,

1993.

Sec. 25.2481. WILLIAMSON COUNTY. Williamson County has the

following statutory county courts:

(1) County Court at Law No. 1 of Williamson County;

(2) County Court at Law No. 2 of Williamson County;

(3) County Court at Law No. 3 of Williamson County; and

(4) County Court at Law No. 4 of Williamson County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.25(a), eff.

Aug. 28, 1989; Acts 1999, 76th Leg., ch. 55, Sec. 1, eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

100, Sec. 1, eff. September 1, 2005.

Sec. 25.2482. WILLIAMSON COUNTY COURT AT LAW PROVISIONS. (a)

In addition to the jurisdiction provided by Section 25.0003 and

other law, a county court at law in Williamson County has

concurrent jurisdiction with the district court in family law

cases and proceedings.

(b) A county court at law has concurrent jurisdiction with the

justice court in all criminal matters prescribed by law for

justice courts. This subsection does not deny the right of appeal

to a county court at law from a justice court in cases in which

the right of appeal to the county court exists.

(c) Repealed by Acts 1991, 72nd Leg., ch. 746, Sec. 70, eff.

Oct. 1, 1991.

(d) The judge of a county court at law may not engage in the

private practice of law.

(e) If the regular judge of a county court at law is absent,

disabled, or disqualified from presiding, the presiding judge of

the administrative judicial region in which the county is located

may appoint a person licensed to practice law in this state to

sit as a special judge.

(f) The special judge must have the same qualifications as the

regular judge, except that the only residency requirement for a

person who is a retired district court or county court at law

judge is that the retired judge reside in the administrative

judicial region.

(g) A special judge must take the oath of office required by law

of the regular judge. A special judge has all the powers and

jurisdiction of the court and of the regular judge. A special

judge may sign orders, decrees, judgments, or other process as

"Judge Presiding" when acting for the regular judge.

(h) A special judge is entitled to receive for services actually

performed the same amount of compensation that the regular judge

receives for the services. The compensation shall be paid out of

county funds on certification by the presiding judge of the

administrative judicial region that the special judge has

rendered the services and is entitled to receive the

compensation. The amount paid to a special judge may not be

deducted or paid out of the salary of the regular judge.

(i) The county attorney and the county sheriff shall attend a

county court at law as required by the judge. The district clerk

serves as clerk of a county court at law in family law cases and

proceedings, and the county clerk serves as clerk of the court in

all other cases and proceedings.

(j) The judge of a county court at law may appoint a court

coordinator or administrative assistant. A court coordinator or

administrative assistant performs the duties prescribed by the

judge and cooperates with the administrative judges and state

agencies for the uniform and efficient operation of the courts

and the administration of justice. The court coordinator or

administrative assistant is entitled to be paid from county funds

the compensation, fees, and allowances set by the commissioners

court or as otherwise provided by law.

(k) The commissioners court shall provide the deputy clerks,

bailiffs, and other personnel necessary to operate a county court

at law.

(l) A jury in a county court at law shall be composed of six

members.

(m) Sections 25.0006 and 25.0008 do not apply to a county court

at law in Williamson County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 27, Sec. 2,

eff. Oct. 20, 1987; Acts 1989, 71st Leg., ch. 2, Sec. 8.25(b),

8.44(11), eff. Aug. 28, 1989; Acts 1989, 71st Leg., 2nd C.S., ch.

1, Sec. 15.28, eff. Jan. 1, 1991; Acts 1991, 72nd Leg., ch. 746,

Sec. 62, 70, eff. Oct. 1, 1991.

Sec. 25.2511. WISE COUNTY. (a) Wise County has one statutory

county court, the County Court at Law of Wise County.

(b) The County Court at Law of Wise County sits in Decatur.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987.

Sec. 25.2512. WISE COUNTY COURT AT LAW PROVISIONS.

Text of subsec. (a) as amended by Acts 1991, 72nd Leg., ch. 518,

Sec. 1

(a) In addition to the jurisdiction provided by Section 25.0003

and other law, a county court at law in Wise County has:

(1) concurrent with the county court, the probate jurisdiction

provided by general law for county courts; and

(2) concurrent jurisdiction with the district court in:

(A) eminent domain cases;

(B) civil cases in which the amount in controversy exceeds $500,

but does not exceed $100,000, excluding interest and attorney's

fees; and

(C) family law cases and proceedings.

Text of subsec. (a) as amended by Acts 1991, 72nd Leg., ch. 746,

Sec. 63

(a) In addition to the jurisdiction provided by Section 25.0003

and other law, a county court at law in Wise County has

concurrent jurisdiction with the district court in:

(1) eminent domain cases; and

(2) family law cases and proceedings.

(b) A county court at law has one term of court beginning on

January 1.

(c) Repealed as subsec. (d) by Acts 1991, 72nd Leg., ch. 746,

Sec. 70, eff. Oct. 1, 1991.

(d) The judge of a county court at law shall be paid an annual

salary in an amount that is not more than 90 percent of the

salary paid by the state out of the general revenue fund to a

district judge in the county. The salary shall be paid out of the

county treasury on orders from the commissioners court. The judge

is also entitled to reasonable travel expenses and necessary

office expenses, including administrative and clerical

assistance.

(e) A special judge of a county court at law with the same

qualifications as the regular judge may be appointed in the

manner provided by law for the appointment of a special county

judge. A special judge is entitled to the same rate of

compensation as the regular judge.

(f) The official court reporter of a county court at law is

entitled to receive a salary set by the judge of the county court

at law and paid out of the county treasury on order of the

commissioners court. The salary may not exceed the amount paid

the official court reporter of a district court in Wise County.

(g) The district clerk serves as clerk of a county court at law

for family law cases and proceedings, and the county clerk serves

as clerk for all other cases.

(h) Practice in a county court at law is that prescribed by law

for county courts.

(i) The laws governing the drawing, selection, service, and pay

of jurors for county courts apply to a county court at law.

Jurors regularly impaneled for a week by the district court may,

on request of the judge of a county court at law, be made

available and shall serve for the week in a county court at law.

(j) Repealed by Acts 2001, 77th Leg., ch. 1420, Sec. 9.001.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 4.01, eff. Sept. 1,

1987. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 27, Sec. 1,

eff. Oct. 20, 1987; Acts 1991, 72nd Leg., ch. 518, Sec. 1, eff.

Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 746, Sec. 63, 70, eff.

Oct. 1, 1991; Acts 2001, 77th Leg., ch. 1420, Sec. 9.001, eff.

Sept. 1, 2001.

SUBCHAPTER D. MULTICOUNTY STATUTORY COUNTY COURTS

Sec. 25.2601. APPLICATION OF SUBCHAPTER. (a) This subchapter

applies only to statutory county courts composed of more than one

county.

(b) Except for Sections 25.0009, 25.0010(b), and 25.0011,

Subchapter A applies to a statutory county court composed of more

than one county.

Added by Acts 1991, 72nd Leg., ch. 746, Sec. 64, eff. Oct. 1,

1991.

Sec. 25.2602. JUDGE. (a) The judge is elected by the qualified

voters of the counties at the election at which other statutory

county court judges are elected.

(b) The judge must be:

(1) at least 25 years of age;

(2) a resident of one of the counties; and

(3) a licensed attorney in this state who has practiced law or

served as a judge of a court in this state, or both combined, for

the four years preceding election or appointment.

(c) The judge is entitled to be paid an annual salary set by a

vote of a majority of the total number of county judges and

commissioners of the commissioners courts of the counties. The

salary shall be apportioned among the counties according to the

ratio a county's population bears to the total population of the

counties comprising the court.

Added by Acts 1991, 72nd Leg., ch. 746, Sec. 64, eff. Oct. 1,

1991.

Sec. 25.2603. VACANCY. (a) A vacancy in the office of judge is

filled by a joint appointment by the commissioners courts of the

counties composing the court. An appointment must be approved by

a vote of a majority of the total number of county judges and

commissioners of the commissioners courts of the counties.

(b) An appointee holds office until the next general election

and until the successor is elected and has qualified.

(c) This section applies to a vacancy existing on creation of

the office of judge.

Added by Acts 1991, 72nd Leg., ch. 746, Sec. 64, eff. Oct. 1,

1991.

Sec. 25.2604. PERSONNEL. (a) The county clerk of a particular

county serves as clerk in that county.

(b) The prosecuting attorney representing the state in county

court in a particular county serves as prosecutor in that county.

(c) The sheriff and the other court officials in a county shall

serve in the manner required by law for their offices and are

entitled to the compensation, fees, and allowances prescribed by

law for their offices.

Added by Acts 1991, 72nd Leg., ch. 746, Sec. 64, eff. Oct. 1,

1991.

Sec. 25.2605. SEAL. The seal is the same as that provided by

law for a county court except that the seal must contain the name

of the court as designated by statute.

Added by Acts 1991, 72nd Leg., ch. 746, Sec. 64, eff. Oct. 1,

1991.

Sec. 25.2606. GENERAL LAW. Unless this subchapter contains a

conflicting provision, the general law relating to county courts

and statutory county courts applies.

Added by Acts 1991, 72nd Leg., ch. 746, Sec. 64, eff. Oct. 1,

1991.

SUBCHAPTER E. MULTICOUNTY STATUTORY PROBATE COURTS

Sec. 25.2651. APPLICATION OF SUBCHAPTER. (a) This subchapter

applies only to statutory probate courts composed of more than

one county.

(b) Except for Sections 25.0009, 25.0010(b), 25.0011,

25.0030(b), and 25.0031, Subchapters A and B apply to a statutory

probate court composed of more than one county.

Added by Acts 1999, 76th Leg., ch. 409, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 426, Sec. 5, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 9.001(f),

eff. Sept. 1, 2001.

Sec. 25.2652. JUDGE. (a) The judge is elected by the qualified

voters of the counties at the election at which other statutory

probate court judges are elected.

(b) The judge must be:

(1) at least 25 years of age;

(2) a resident of one of the counties; and

(3) a licensed attorney in this state who has practiced law or

served as a judge of a court in this state, or both combined, for

the four years preceding election or appointment.

(c) The judge is entitled to be paid an annual salary set by a

vote of a majority of the total number of the county judges and

commissioners of the commissioners courts of the counties. The

salary shall be apportioned among the counties according to the

ratio a county's population bears to the total population of the

counties composing the court.

Added by Acts 1999, 76th Leg., ch. 409, Sec. 1, eff. Sept. 1,

1999.

Sec. 25.2653. VACANCY. (a) A vacancy in the office of judge is

filled by a joint appointment by the commissioners courts of the

counties composing the court. An appointment must be approved by

a vote of a majority of the total number of the county judges and

commissioners of the commissioners courts of the counties.

(b) An appointee holds office until the next general election

and until the successor is elected and has qualified.

(c) This section applies to a vacancy existing on creation of

the office of judge.

Added by Acts 1999, 76th Leg., ch. 409, Sec. 1, eff. Sept. 1,

1999.

Sec. 25.2654. PERSONNEL. (a) The county clerk of a particular

county serves as clerk in that county.

(b) The prosecuting attorney representing the state in a

statutory probate court in a particular county serves as

prosecutor in that county.

(c) The sheriff and the other court officials in a county shall

serve in the manner required by law for their offices and are

entitled to the compensation, fees, and allowances prescribed by

law for their offices.

Added by Acts 1999, 76th Leg., ch. 409, Sec. 1, eff. Sept. 1,

1999.

Sec. 25.2655. SEAL. The seal is the same as that provided by

law for a statutory probate court except that the seal must

contain the name of the court as designated by statute.

Added by Acts 1999, 76th Leg., ch. 409, Sec. 1, eff. Sept. 1,

1999.

Sec. 25.2656. GENERAL LAW. Unless this subchapter contains a

conflicting provision, the general law relating to statutory

probate courts applies.

Added by Acts 1999, 76th Leg., ch. 409, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 26. CONSTITUTIONAL COUNTY COURTS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE A. COURTS

CHAPTER 26. CONSTITUTIONAL COUNTY COURTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 26.001. BOND. (a) Before entering the duties of the

office, the county judge must execute a bond that:

(1) is payable to the treasurer of the county;

(2) is in the amount set by the commissioners court of not less

than $1,000 nor more than $10,000; and

(3) is conditioned that the judge will:

(A) pay all money that comes into his hands as county judge to

the person or officer entitled to it;

(B) pay to the county all money illegally paid to the judge out

of county funds; and

(C) not vote or consent to pay out county funds for other than

lawful purposes.

(b) The bond must be approved by the commissioners court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.002. TERMS. (a) By order entered on its records, the

commissioners court may fix the number of court terms, may set

the times at which the terms shall be held, including the four

terms required by the constitution, and may set the length of

each term.

(b) Notwithstanding Subsection (a), the court must be open at

all times for the transaction of probate business.

(c) All terms of court must be held at the county seat.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 149, Sec. 20, eff. Sept. 1,

1987.

Sec. 26.003. ADJOURNMENT OF COURT BY SHERIFF OR CONSTABLE. If

the county judge fails to appear at the time appointed for

holding court and a visiting judge is not appointed, the sheriff

shall adjourn the court from day to day for three days. If the

sheriff fails to adjourn the court, a constable shall do so. If

the judge does not appear on the fourth day and no visiting judge

is appointed, the sheriff or constable shall adjourn the court

until the next regular term.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 1388, Sec. 1, eff. Sept. 1,

1999.

Sec. 26.004. MINUTES OF COURT. (a) Each morning, the minutes

of the proceedings of the preceding day shall be read in open

court. On the last day of the session, the minutes shall be read,

corrected if necessary, and signed in open court by the county

judge.

(b) A visiting judge shall sign the minutes of the proceedings

before the visiting judge.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 19(1),

eff. June 19, 2009.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 1388, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

602, Sec. 19(1), eff. June 19, 2009.

Sec. 26.005. SEAL. (a) Each county court shall be provided

with a seal that has a star with five points engraved in the

center. The seal must also have "County Court of ____________

County, Texas" engraved on it.

(b) The impress of the seal shall be attached to all process

other than subpoenas issued out of the court and shall be used to

authenticate the official acts of the county clerk and county

judge.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.006. SALARY SUPPLEMENT FROM STATE FOR CERTAIN COUNTY

JUDGES. (a) A county judge is entitled to an annual salary

supplement from the state of $15,000 if at least 40 percent of

the functions that the judge performs are judicial functions.

(b) To receive a supplement under Subsection (a), a county judge

must file with the comptroller's judiciary section an affidavit

stating that at least 40 percent of the functions that the judge

performs are judicial functions.

(c) The commissioners court in a county with a county judge who

is entitled to receive a salary supplement under this section may

not reduce the county funds provided for the salary or office of

the county judge as a result of the salary supplement required by

this section.

Added by Acts 1997, 75th Leg., ch. 1166, Sec. 3, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1467, Sec. 1.08, eff.

June 19, 1999; Acts 1999, 76th Leg., ch. 1572, Sec. 4, eff. Oct.

1, 1999.

Amended by:

Acts 2005, 79th Leg., 2nd C.S., Ch.

3, Sec. 2, eff. December 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1353, Sec. 1, eff. September 1, 2009.

Sec. 26.007. STATE CONTRIBUTION. (a) Beginning on the first

day of the state fiscal year, the state shall annually compensate

each county that collects the additional fees and costs under

Section 51.703 in an amount equal to $5,000 if the county judge

is entitled to an annual salary supplement from the state under

Section 26.006.

(b) The amount shall be paid to the county's salary fund in

equal monthly installments from funds appropriated from the

judicial fund.

Added by Acts 1999, 76th Leg., ch. 1572, Sec. 5, eff. Oct. 1,

1999; Acts 1999, 76th Leg., ch. 1467, Sec. 1.09, eff. June 19,

1999.

Sec. 26.008. EXCESS CONTRIBUTIONS. (a) At the end of each

state fiscal year the comptroller shall determine the amounts

deposited in the judicial fund under Section 51.703 and the

amounts paid to the counties under Section 26.007. If the total

amount paid under Section 51.703 by all counties that collect

fees and costs under that section exceeds the total amount paid

to the counties under Section 26.007, the state shall remit the

excess to the counties that collect fees and costs under Section

51.703 proportionately based on the percentage of the total paid

by each county.

(b) The amounts remitted under Subsection (a) shall be paid to

the county's general fund to be used only for court-related

purposes for the support of the judiciary as provided by Section

21.006.

Added by Acts 1999, 76th Leg., ch. 1467, Sec. 1.09, eff. June 19,

1999; Acts 1999, 76th Leg., ch. 1572, Sec. 5, eff. Oct. 1, 1999.

Sec. 26.009. LOCATION OF PROCEEDINGS FOLLOWING CERTAIN

DISASTERS. (a) In this section, "first tier coastal county" and

"second tier coastal county" have the meanings assigned by

Section 2210.003, Insurance Code.

(b) Notwithstanding any other law, including Section 26.002(c),

if a disaster, as defined by Section 418.004, occurs in a first

tier coastal county or a second tier coastal county that

precludes the county court from conducting its proceedings at the

county seat, the presiding judge of the administrative judicial

region, with the approval of the judge of the affected county

court, may designate an alternate location in the county at which

the court may conduct its proceedings.

Added by Acts 2007, 80th Leg., R.S., Ch.

1076, Sec. 4, eff. June 15, 2007.

Sec. 26.010. APPOINTMENT OF COUNSEL IN CERTAIN APPEALS. (a) On

a written application of any party to an eviction suit, the

county court or county court at law in which an appeal of the

suit is filed may appoint any qualified attorney who is willing

to provide pro bono services in the matter or counsel from a list

provided by a pro bono legal services program of counsel willing

to be appointed to handle appeals under this section to attend to

the cause of a party who:

(1) was in possession of the residence at the time the eviction

suit was filed in the justice court; and

(2) has perfected the appeal on a pauper's affidavit approved in

accordance with Rule 749a, Texas Rules of Civil Procedure.

(b) The appointed counsel shall represent the individual in the

proceedings of the suit in the county court or county court at

law. At the conclusion of those proceedings, the appointment

terminates.

(c) The court may terminate representation appointed under this

section for cause.

(d) Appointed counsel may not receive attorney's fees unless the

recovery of attorney's fees is provided for by contract, statute,

common law, court rules, or other regulations. The county is not

responsible for payment of attorney's fees to appointed counsel.

(e) The court shall provide for a method of service of written

notice on the parties to an eviction suit of the right to request

an appointment of counsel on perfection of appeal on approval of

a pauper's affidavit.

Added by Acts 2009, 81st Leg., R.S., Ch.

1183, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1351, Sec. 5, eff. September 1, 2009.

SUBCHAPTER B. APPOINTMENT OF VISITING JUDGE

Sec. 26.011. ASSIGNMENT OF VISITING JUDGE. If a county judge is

absent, incapacitated, or disqualified in a civil or criminal

case, the presiding judge shall appoint a visiting judge to hear

the case in accordance with Subchapter C, Chapter 74.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 1388, Sec. 4, eff. Sept. 1,

1999.

Sec. 26.012. ASSIGNMENT OF VISITING JUDGE FOR PROBATE,

GUARDIANSHIP, AND MENTAL HEALTH MATTERS. If the county judge is

absent, incapacitated, or disqualified to act in a probate,

guardianship, or mental health matter, a visiting judge shall be

assigned in accordance with Section 25.0022(h).

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 1388, Sec. 5, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 820, Sec. 2, eff. Sept. 1, 2001.

Sec. 26.015. VISITING JUDGE TO TAKE OATH. In addition to any

oath previously taken, a person appointed as a visiting judge of

a constitutional county court, including a person who is a

retired, former, or active judge, shall take the oath of office

required by the constitution.

Added by Acts 1995, 74th Leg., ch. 456, Sec. 4, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 782, Sec. 6, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 1388, Sec. 6, eff. Sept. 1,

1999.

Sec. 26.016. RECORD. When a visiting judge is appointed, the

clerk shall enter in the minutes as a part of the proceedings in

the cause a record that gives the visiting judge's name and shows

that:

(1) the judge of the court was disqualified, absent, or disabled

to try the cause;

(2) the visiting judge was appointed; and

(3) in addition to any oath previously taken, the oath of office

prescribed by law for the visiting judge, including a person who

is a retired, former, or active judge, was duly administered to

the visiting judge.

Added by Acts 1995, 74th Leg., ch. 456, Sec. 4, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 782, Sec. 6, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 1388, Sec. 7, eff. Sept. 1,

1999.

Sec. 26.017. APPOINTMENT OF ACTING COUNTY JUDGE. (a) Upon the

suspension of a constitutional county judge by the State

Commission on Judicial Conduct under Section 1-a, Article V,

Texas Constitution, the commissioners court may appoint a

resident of the county to fill the office until the next term of

that office or until the suspension ends, whichever event occurs

first.

(b) The commissioners court shall compensate the acting judge by

the day, week, or month in an amount equal to the compensation of

the regular judge. For budget amendment purposes under Chapter

111, Local Government Code, this requirement shall constitute an

emergency.

Added by Acts 1995, 74th Leg., ch. 336, Sec. 1, eff. June 8,

1995. Renumbered from Government Code Sec. 26.015 by Acts 1997,

75th Leg., ch. 165, Sec. 31.01(31), eff. Sept. 1, 1997.

SUBCHAPTER C. APPOINTMENT OF VISITING JUDGES IN CERTAIN COUNTIES

Sec. 26.021. APPLICATION OF SUBCHAPTER. This subchapter applies

only to a county in which:

(1) there is no statutory county court at law or statutory

probate court; and

(2) all duties of the county court devolve on the county judge.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.022. APPOINTMENT FOR PARTICULAR MATTERS. (a) The

county judge for good cause may at any time appoint a visiting

judge with respect to any pending civil or criminal matter.

(b) The visiting judge may be appointed on motion of the court

or on motion of any counsel of record in the matter. Each counsel

of record is entitled to notice and hearing on the matter.

(c) To be appointed a visiting judge, a person must be agreed on

by the counsels of record, if the counsels are able to agree.

(d) The motion for appointment and the order appointing the

visiting judge shall be noted on the docket. A written motion or

order may be filed among the papers of the case.

(e) The visiting judge has the powers of the county judge in

relation to the matter involved.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 782, Sec. 7, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 1388, Sec. 9, eff. Sept. 1, 1999.

Sec. 26.023. APPOINTMENT FOR ABSENCE OF JUDGE. (a) The county

judge may appoint a retired judge or a constitutional county

judge from another county as a visiting judge when the county

judge is absent from the county or absent because of physical

incapacity.

(b) The visiting judge shall sit in all matters that are

docketed on any of the county court's dockets and has the powers

of the county judge in relation to the matter involved.

(c) Without the consent of the commissioners court, visiting

judges appointed under this section may not sit for more than 15

working days during a calendar year.

(d) The order appointing the visiting judge shall be noted in

the docket of the court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 811, Sec. 1, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 782, Sec. 8, eff. Sept. 1, 1995;

Acts 1999, 76th Leg., ch. 1388, Sec. 10, eff. Sept. 1, 1999.

Sec. 26.024. APPOINTMENT TO SHARE BENCH. (a) The county judge

may appoint a retired judge or a constitutional county judge from

another county as a visiting judge to share the bench if the

county judge finds that the dockets of the county court reflect a

case load that the county judge considers to be in excess of that

which can be disposed of properly in a manner consistent with the

efficient administration of justice.

(b) The visiting judge may share the bench for periods

authorized by the commissioners court.

(c) The visiting judge shall sit in those matters authorized by

the county judge and has the powers of the county judge in

relation to those matters.

(d) The order appointing the visiting judge shall be noted on

the docket of the court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 811, Sec. 2, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 782, Sec. 9, eff. Sept. 1, 1995;

Acts 1999, 76th Leg., ch. 1388, Sec. 11, eff. Sept. 1, 1999.

Sec. 26.026. COMPENSATION OF VISITING JUDGE. A visiting judge

appointed under this subchapter is entitled to compensation from

the commissioners court for each day the judge sits as visiting

judge at the rate according to law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 1388, Sec. 12, eff. Sept. 1,

1999.

Sec. 26.027. NO ADMINISTRATIVE POWERS. A visiting judge

appointed under this subchapter does not have the powers of the

county judge as a member and presiding officer of the

commissioners court or the powers of the county judge relating to

the general administration of county business.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 1388, Sec. 13, eff. Sept. 1,

1999.

Sec. 26.028. ATTORNEY RECOMMENDATIONS. The county judge shall

consider the recommendations of attorneys of the court as to the

implementation of this subchapter and the accomplishment of its

purposes.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER D. JURISDICTION AND POWERS

Sec. 26.041. GENERAL JURISDICTION; CHANGES. A county court has

the jurisdiction conferred by this subchapter and other law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 1.38, eff. Sept.

1, 1987.

Sec. 26.042. CIVIL JURISDICTION; JUVENILE JURISDICTION. (a) A

county court has concurrent jurisdiction with the justice courts

in civil cases in which the matter in controversy exceeds $200 in

value but does not exceed $10,000, exclusive of interest.

(b) A county court has juvenile jurisdiction as provided by

Section 23.001.

(c) If under Subchapter E a county court has original concurrent

jurisdiction with the justice courts in all civil matters in

which the justice courts have jurisdiction, an appeal or writ of

error may not be taken to the court of appeals from a final

judgment of the county court in a civil case in which:

(1) the county court has appellate or original concurrent

jurisdiction with the justice courts; and

(2) the judgment or amount in controversy does not exceed $250,

exclusive of interest and costs.

(d) A county court has concurrent jurisdiction with the district

court in civil cases in which the matter in controversy exceeds

$500 but does not exceed $5,000, exclusive of interest.

(e) A county court has appellate jurisdiction in civil cases

over which the justice courts have original jurisdiction in cases

in which the judgment appealed from or the amount in controversy

exceeds $250, exclusive of costs.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 1.39, eff. Sept.

1, 1987; Acts 1987, 70th Leg., ch. 745, Sec. 1, eff. June 20,

1987; Acts 1991, 72nd Leg., ch. 776, Sec. 1, eff. Sept. 1, 1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

383, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

553, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1351, Sec. 6, eff. September 1, 2009.

Sec. 26.043. CIVIL MATTERS IN WHICH COUNTY COURT IS WITHOUT

JURISDICTION. A county court does not have jurisdiction in:

(1) a suit to recover damages for slander or defamation of

character;

(2) a suit for the enforcement of a lien on land;

(3) a suit in behalf of the state for escheat;

(4) a suit for divorce;

(5) a suit for the forfeiture of a corporate charter;

(6) a suit for the trial of the right to property valued at $500

or more and levied on under a writ of execution, sequestration,

or attachment;

(7) an eminent domain case; or

(8) a suit for the recovery of land.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 1.40, eff. Sept.

1, 1987.

Sec. 26.044. CERTIORARI JURISDICTION. A county court has

jurisdiction in cases brought from justice court by certiorari.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.045. ORIGINAL CRIMINAL JURISDICTION. (a) Except as

provided by Subsection (c), a county court has exclusive original

jurisdiction of misdemeanors other than misdemeanors involving

official misconduct and cases in which the highest fine that may

be imposed is $500 or less.

(b) Except as provided by Subsection (c), a county court has

jurisdiction in the forfeiture and final judgment of bonds and

recognizances taken in criminal cases within the court's

jurisdiction.

(c) Except as provided by Subsections (d) and (f), a county

court that is in a county with a criminal district court does not

have any criminal jurisdiction.

(d) A county court in a county with a population of two million

or more has original jurisdiction over cases alleging a violation

of Section 25.093 or 25.094, Education Code.

(e) Subsections (c) and (d) do not affect the jurisdiction of a

statutory county court.

(f) A county court has concurrent jurisdiction with a municipal

court in cases that arise in the municipality's extraterritorial

jurisdiction and that arise under an ordinance of the

municipality applicable to the extraterritorial jurisdiction

under Section 216.902, Local Government Code.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 1.41, eff. Sept.

1, 1987; Acts 1987, 70th Leg., 2nd C.S., ch. 45, Sec. 1, eff.

Oct. 20, 1987; Acts 1991, 72nd Leg., ch. 108, Sec. 6, eff. Sept.

1, 1991; Acts 2003, 78th Leg., ch. 137, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

612, Sec. 11, eff. September 1, 2007.

Sec. 26.046. APPELLATE CRIMINAL JURISDICTION. A county court

has appellate jurisdiction in criminal cases of which justice

courts and other inferior courts have original jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.047. HABEAS CORPUS. (a) A county court may issue a

writ of habeas corpus in any case in which the constitution has

not conferred the power on the district courts.

(b) On return of a writ of habeas corpus, the court may remand

to custody, admit to bail, or discharge the person imprisoned or

detained, as the law and nature of the case require.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.048. MOTIONS AGAINST COURT OFFICERS. A county court may

hear and determine any motion against the sheriff or another

officer of the court for failure to pay money collected under

process of the court or for other defalcation of duty in

connection with a process of the court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.049. APPOINTMENT OF COUNSEL. The county judge may

appoint counsel to represent a party who makes an affidavit that

he is too poor to employ counsel.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.050. POWERS OF LAW AND EQUITY. Subject to the

limitations stated in this chapter and in the constitution, a

county court may hear and determine any cause in law or equity

that a court of law or equity recognizes and may grant any relief

that may be granted by a court of law or equity.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.051. WRIT POWER. A county judge, in either term time or

vacation, may grant writs of mandamus, injunction, sequestration,

attachment, garnishment, certiorari, and supersedeas and all

other writs necessary to the enforcement of the court's

jurisdiction.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 1.42, eff. Sept. 1,

1987.

Sec. 26.052. PROBATE AND MENTAL HEALTH CODE CASES. (a) In a

county in which the county court and any county court created by

statute have jurisdiction in both probate matters and proceedings

under Subtitle C, Title 7, Health and Safety Code, during each

year for which a statement has been filed as provided by

Subsection (b), those cases and proceedings must be filed in a

county court created by statute with jurisdiction of those cases

and proceedings.

(b) A county judge may file, not later than January 15 of each

year, a statement with the county clerk electing not to hear

probate matters and proceedings under Subtitle C, Title 7, Health

and Safety Code.

Added by Acts 1991, 72nd Leg., ch. 746, Sec. 65, eff. Oct. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 4.01, eff.

Aug. 30, 1993.

SUBCHAPTER E. PROVISIONS RELATING TO PARTICULAR COUNTIES

Sec. 26.103. ANGELINA COUNTY. (a) The terms of the County

Court of Angelina County begin on the second Mondays in January,

April, July, and October and may continue for three weeks.

(b) The commissioners court may change the court terms under

Section 26.002.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.104. ARANSAS COUNTY. The County Court of Aransas County

has no probate, juvenile, civil, or criminal jurisdiction.

Added by Acts 2001, 77th Leg., ch. 688, Sec. 2, eff. June 13,

2001.

Sec. 26.106. ARMSTRONG COUNTY. In addition to other

jurisdiction provided by law, the County Court of Armstrong

County has original concurrent jurisdiction with the justice

courts in all civil matters in which the justice courts have

jurisdiction under general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.107. ATASCOSA COUNTY. In addition to other jurisdiction

provided by law, the County Court of Atascosa County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.109. BAILEY COUNTY. In addition to other jurisdiction

provided by law, the County Court of Bailey County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.111. BASTROP COUNTY. (a) If the county judge is

licensed to practice law in this state, the County Court of

Bastrop County has jurisdiction concurrent with the County Court

at Law of Bastrop County over all causes and proceedings, civil

and criminal, juvenile and probate, original and appellate, over

which by the constitution and general laws of this state county

courts have jurisdiction.

(b) If the county judge is not licensed to practice law in this

state, the County Court of Bastrop County has concurrent

jurisdiction with the county court at law only in probate

proceedings, administrations of estates, guardianship

proceedings, mental illness proceedings, and juvenile

jurisdiction as provided by Section 26.042(b).

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.22(a), eff. Sept.

1, 1987.

Sec. 26.112. BAYLOR COUNTY. The County Court of Baylor County

has the general jurisdiction of a probate court and the general

criminal jurisdiction of a county court but has no other civil

jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 1146, Sec. 2, eff. Sept. 1,

1999.

Sec. 26.113. BEE COUNTY. In addition to other jurisdiction

provided by law, the County Court of Bee County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.115. BEXAR COUNTY. The County Court of Bexar County has

the general jurisdiction of a probate court and of a juvenile

court as provided by Section 26.042(b) but has no other civil or

criminal jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.116. BLANCO COUNTY. (a) In addition to other

jurisdiction provided by law, the County Court of Blanco County

has original concurrent jurisdiction with the justice courts in

all civil and criminal matters in which the justice courts have

jurisdiction under general law.

(b) The terms of the county court begin on the first Mondays in

January, May, August, and November and continue for six weeks or

until the court has disposed of its business. The commissioners

court may change the court terms under Section 26.002.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Without reference to the 1985 repeal of V.T.C.S. Art. 1970-306,

from which this section was derived, that article was also

amended by Sec. 42, Ch. 159, Acts 69th Leg., 1985.

Sec. 26.119. BOWIE COUNTY. The County Court of Bowie County has

the general jurisdiction of a probate court and juvenile

jurisdiction as provided by Section 26.042(b) but has no other

civil or criminal jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.121. BRAZOS COUNTY. The County Court of Brazos County

has the general jurisdiction of a probate court and juvenile

jurisdiction as provided by Section 26.042(b) but has no other

civil or criminal jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.122. BREWSTER COUNTY. (a) The terms of the County

Court of Brewster County begin on the third Mondays in February,

May, August, and November and continue until the court has

disposed of its business.

(b) The commissioners court may change the court terms under

Section 26.002.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.126. BURLESON COUNTY. In addition to other jurisdiction

provided by law, the County Court of Burleson County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.131. CAMERON COUNTY. The County Court of Cameron County

has the general jurisdiction of a probate court but has no other

civil or criminal jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.134. CASS COUNTY. The County Court of Cass County has

the general jurisdiction of a probate court but has no other

civil or criminal jurisdiction except juvenile jurisdiction as

provided by Section 26.042(b) and criminal jurisdiction to

receive and enter guilty pleas in misdemeanor cases.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.135. CASTRO COUNTY. (a) The terms of the County Court

of Castro County begin on the fourth Mondays in February, May,

August, and November and continue until the court has disposed of

its business.

(b) The commissioners court may change the court terms under

Section 26.002.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.140. COCHRAN COUNTY. In addition to other jurisdiction

provided by law, the County Court of Cochran County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.143. COLLIN COUNTY. The County Court of Collin County

has the general jurisdiction of a probate court but has no other

civil or criminal jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.144. COLLINGSWORTH COUNTY. In addition to other

jurisdiction provided by law, the County Court of Collingsworth

County has original concurrent jurisdiction with the justice

courts in all civil matters in which the justice courts have

jurisdiction under general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.145. COLORADO COUNTY. In addition to other jurisdiction

provided by law, the County Court of Colorado County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.146. COMAL COUNTY. The County Court of Comal County has

the general jurisdiction of a probate court and juvenile

jurisdiction as provided by Section 26.042(b) but has no other

civil or criminal jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.149. COOKE COUNTY. (a) The County Court of Cooke

County does not have probate, guardianship, mental health,

juvenile, civil, criminal, or appellate jurisdiction.

(b) The judge of the County Court of Cooke County is exempt from

the judicial training and instruction required under Chapter 22.

Added by Acts 2001, 77th Leg., ch. 535, Sec. 2, eff. Dec. 1,

2001.

Sec. 26.151. COTTLE COUNTY. The County Court of Cottle County

has the general jurisdiction of a probate court and the general

criminal jurisdiction of a county court but has no other civil

jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 1147, Sec. 2, eff. Sept. 1,

1999.

Sec. 26.154. CROSBY COUNTY. In addition to other jurisdiction

provided by law, the County Court of Crosby County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.157. DALLAS COUNTY. The County Court of Dallas County

has no appellate criminal jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.158. DAWSON COUNTY. In addition to other jurisdiction

provided by law, the County Court of Dawson County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.159. DEAF SMITH COUNTY. In addition to other

jurisdiction provided by law, the County Court of Deaf Smith

County has original concurrent jurisdiction with the justice

courts in all civil matters in which the justice courts have

jurisdiction under general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.161. DENTON COUNTY. The County Court of Denton County

has no probate, juvenile, civil, or criminal jurisdiction.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.23(a), eff. Sept.

1, 1987. Amended by Acts 1991, 72nd Leg., ch. 746, Sec. 66(a),

eff. Oct. 1, 1991.

Sec. 26.163. DICKENS COUNTY. In addition to other jurisdiction

provided by law, the County Court of Dickens County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.164. DIMMIT COUNTY. (a) The terms of the County Court

of Dimmit County begin on the second Mondays in January, April,

July, and October and may continue for three weeks.

(b) The commissioners court may change the court terms under

Section 26.002.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.167. EASTLAND COUNTY. The County Court of Eastland

County has the general jurisdiction of a probate court but has no

other civil jurisdiction except juvenile jurisdiction as provided

by Section 26.042(b) and concurrent with the district court the

criminal jurisdiction of a county court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 15, Sec. 2, eff. April 14,

1987.

Sec. 26.169. EDWARDS COUNTY. (a) In addition to other

jurisdiction provided by law, the County Court of Edwards County

has original concurrent jurisdiction with the justice courts in

all civil and criminal matters in which the justice courts have

jurisdiction under general law.

(b) The terms of the county court begin on the first Mondays in

January, May, August, and November and continue until the

Saturday before the Monday on which the next term begins. The

commissioners court may change the court terms under Section

26.002.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.171. EL PASO COUNTY. The County Court of El Paso County

has the general jurisdiction of a probate court and juvenile

jurisdiction as provided by Section 26.042(b) but has no other

civil or criminal jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.173. FALLS COUNTY. The County Court of Falls County

has:

(1) the general jurisdiction of a probate court;

(2) juvenile jurisdiction as provided by Section 26.042(b); and

(3) original and appellate jurisdiction in all matters over

which county courts have jurisdiction under the constitution and

laws of this state.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.24(a), eff.

Sept. 1, 1987.

Sec. 26.175. FAYETTE COUNTY. In addition to other jurisdiction

provided by law, the County Court of Fayette County has the

following jurisdiction concurrent with the district court if the

county judge is licensed to practice law in this state and

practiced law for at least two years before his appointment or

election:

(1) jurisdiction over cases and proceedings under the Family

Code;

(2) eminent domain jurisdiction; and

(3) civil jurisdiction in cases in which the matter in

controversy exceeds $500 and does not exceed $20,000.

Added by Acts 1987, 70th Leg., ch. 523, Sec. 1, eff. June 17,

1987.

Sec. 26.176. FISHER COUNTY. In addition to other jurisdiction

provided by law, the County Court of Fisher County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.180. FRANKLIN COUNTY. (a) The terms of the County

Court of Franklin County begin on the second Mondays in January,

April, July, and October and continue until the court has

disposed of its business.

(b) The commissioners court may change the court terms under

Section 26.002.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.183. GAINES COUNTY. In addition to other jurisdiction

provided by law, the County Court of Gaines County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.185. GARZA COUNTY. In addition to other jurisdiction

provided by law, the County Court of Garza County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.186. GILLESPIE COUNTY. (a) In addition to other

jurisdiction provided by law, the County Court of Gillespie

County has original concurrent jurisdiction with the justice

courts in all civil and criminal matters in which the justice

courts have jurisdiction under general law.

(b) The terms of the county court begin on the first Mondays in

January, May, August, and November and continue for six weeks or

until the court has disposed of its business. The commissioners

court may change the court terms under Section 26.002.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Without reference to the 1985 repeal of V.T.C.S. Art. 1970-320,

from which this section was derived, that article was also

amended by Sec. 48, Ch. 159, Acts 69th Leg., 1985.

Sec. 26.187. GLASSCOCK COUNTY. The County Court of Glasscock

County has the general jurisdiction of a probate court, general

criminal jurisdiction, and juvenile jurisdiction as provided by

Section 26.042(b) but has no other civil jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.188. GOLIAD COUNTY. In addition to other jurisdiction

provided by law, the County Court of Goliad County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.189. GONZALES COUNTY. In addition to other jurisdiction

provided by law, the County Court of Gonzales County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.191. GRAYSON COUNTY. The County Court of Grayson County

has the general jurisdiction of a probate court and juvenile

jurisdiction as provided by Section 26.042(b) but has no other

civil or criminal jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.192. GREGG COUNTY. (a) The terms of the County Court

of Gregg County begin on the second Mondays in January, April,

July, and October and continue until the court has disposed of

its business.

(b) The commissioners court may change the court terms under

Section 26.002.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.200. HARDIN COUNTY. (a) The terms of the County Court

of Hardin County continue until the court has disposed of its

business.

(b) The commissioners court may change the court terms under

Section 26.002.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.204. HASKELL COUNTY. In addition to other jurisdiction

provided by law, the County Court of Haskell County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.206. HEMPHILL COUNTY. In addition to other jurisdiction

provided by law, the County Court of Hemphill County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.208. HIDALGO COUNTY. The County Court of Hidalgo County

has the general jurisdiction of a probate court but has no other

civil or criminal jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.209. HILL COUNTY. (a) The County Court of Hill County

has the general jurisdiction of a probate court and has

concurrent original and appellate jurisdiction with the 66th

District Court over civil and criminal matters within the

jurisdiction of the county court.

(b) All civil and criminal matters within the jurisdiction of

the county court must be filed with the district clerk in the

district court.

(c) The judge of the 66th District Court shall act as presiding

judge between the district and county courts and may assign to

the county court original or appellate cases that are within the

county court's jurisdiction and assign to a county court at law

cases that are within the jurisdiction of the county court at

law. The assignment shall be made by docket notation.

(d) The district clerk of Hill County shall perform all clerical

functions of the county court as to matters within the concurrent

jurisdiction of the county and district courts. The district

clerk shall charge the fees set by law for county courts in any

case within the courts' concurrent jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

959, Sec. 3, eff. September 1, 2005.

Sec. 26.210. HOCKLEY COUNTY. In addition to other jurisdiction

provided by law, the County Court of Hockley County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.218. IRION COUNTY. (a) In addition to other

jurisdiction provided by law, the County Court of Irion County

has original concurrent jurisdiction with the justice courts in

all civil and criminal matters in which the justice courts have

jurisdiction under general law.

(b) The terms of the county court begin on the first Mondays in

January, May, August, and November and continue for six weeks or

until the court has disposed of its business. The commissioners

court may change the court terms under Section 26.002.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.223. JEFFERSON COUNTY. (a) The County Court of

Jefferson County has the general jurisdiction of a probate court

and juvenile jurisdiction as provided by Section 26.042(b) but

has no other civil or criminal jurisdiction.

(b) The terms of the county court continue until the court has

disposed of its business. The commissioners court may change the

court terms under Section 26.002.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.226. JOHNSON COUNTY. The County Court of Johnson County

has:

(1) the general jurisdiction of a probate court;

(2) juvenile jurisdiction as provided by Section 26.042(b); and

(3) original and appellate jurisdiction over all matters over

which county courts have jurisdiction under the constitution and

laws of this state.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.26(a), eff.

Sept. 1, 1987.

Sec. 26.227. JONES COUNTY. The County Court of Jones County has

the general jurisdiction of a probate court and juvenile

jurisdiction as provided by Section 26.042(b) but has no other

civil or criminal jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.228. KARNES COUNTY. In addition to other jurisdiction

provided by law, the County Court of Karnes County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.232. KENT COUNTY. In addition to other jurisdiction

provided by law, the County Court of Kent County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.233. KERR COUNTY. (a) The terms of the County Court of

Kerr County continue for three weeks or until the court has

disposed of its business.

(b) The commissioners court may change the court terms under

Section 26.002.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.234. KIMBLE COUNTY. In addition to other jurisdiction

provided by law, the County Court of Kimble County has original

concurrent jurisdiction with the justice courts in all civil and

criminal matters in which the justice courts have jurisdiction

under general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.235. KING COUNTY. The County Court of King County has

the general jurisdiction of a probate court and the general

criminal jurisdiction of a county court but has no other civil

jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 1495, Sec. 2, eff. Sept. 1,

1999.

Sec. 26.238. KNOX COUNTY. The County Court of Knox County has

the general jurisdiction of a probate court and the general

criminal jurisdiction of a county court but has no other civil

jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 1148, Sec. 2, eff. Sept. 1,

1999.

Sec. 26.240. LAMB COUNTY. In addition to other jurisdiction

provided by law, the County Court of Lamb County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.241. LAMPASAS COUNTY. (a) The terms of the County

Court of Lampasas County begin on the second Mondays in January,

April, July, and October and continue until the business is

completed.

(b) The commissioners court may change the court terms under

Section 26.002.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.244. LEE COUNTY. In addition to other jurisdiction

provided by law, the County Court of Lee County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.252. LUBBOCK COUNTY. The County Court of Lubbock County

has the general jurisdiction of a probate court and juvenile

jurisdiction as provided by Section 26.042(b) but has no other

civil or criminal jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.253. LYNN COUNTY. In addition to other jurisdiction

provided by law, the County Court of Lynn County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.256. MCMULLEN COUNTY. In addition to other jurisdiction

provided by law, the County Court of McMullen County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.258. MARION COUNTY. The County Court of Marion County

has the general jurisdiction of a probate court, general criminal

jurisdiction, and juvenile jurisdiction as provided by Section

26.042(b) but has no other civil jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., ch. 187, Sec. 1, eff. Sept. 1,

2003.

Sec. 26.260. MASON COUNTY. The County Court of Mason County

has:

(1) the general jurisdiction of a probate court;

(2) juvenile jurisdiction as provided by Section 26.042(b); and

(3) original and appellate jurisdiction in all matters over

which county courts have jurisdiction under the constitution and

general laws of this state.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.28(a), eff.

Sept. 1, 1987.

Sec. 26.261. MATAGORDA COUNTY. (a) The terms of the County

Court of Matagorda County begin on the third Mondays in February,

May, August, and November and continue until the court has

disposed of its business.

(b) The commissioners court may change the court terms under

Section 26.002.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.264. MENARD COUNTY. (a) In addition to other

jurisdiction provided by law, the County Court of Menard County

has original concurrent jurisdiction with the justice courts in

all civil and criminal matters in which the justice courts have

jurisdiction under general law.

(b) The terms of the county court begin on the first Mondays in

January, May, August, and November and continue for six weeks or

until the business is completed. The commissioners court may

change the court terms under Section 26.002.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.267. MILLS COUNTY. The County Court of Mills County has

the general jurisdiction of a probate court, general criminal

jurisdiction, and juvenile jurisdiction as provided by Section

26.042(b), but has no other civil jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.268. MITCHELL COUNTY. In addition to other jurisdiction

provided by law, the County Court of Mitchell County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.272. MORRIS COUNTY. The County Court of Morris County

has the general jurisdiction of a probate court, general criminal

jurisdiction, and juvenile jurisdiction as provided by Section

26.042(b) but has no other civil jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.274. NACOGDOCHES COUNTY. The County Court of

Nacogdoches County has no probate, criminal, or civil

jurisdiction except juvenile jurisdiction as provided by Section

26.042(b).

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.275. NAVARRO COUNTY. The County Court of Navarro County

has the general jurisdiction of a probate court, general criminal

jurisdiction, and juvenile jurisdiction as provided by Section

26.042(b) but has no other civil jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.278. NUECES COUNTY. The County Court of Nueces County

has the general jurisdiction of a probate court but has no other

civil or criminal jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.280. OLDHAM COUNTY. (a) The terms of the County Court

of Oldham County begin on the fourth Mondays in February, May,

August, and November and continue until the court has disposed of

its business.

(b) The commissioners court may change the court terms under

Section 26.002.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.285. PARMER COUNTY. In addition to other jurisdiction

provided by law, the County Court of Parmer County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.291. RANDALL COUNTY. In addition to other jurisdiction

provided by law, the County Court of Randall County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.292. REAGAN COUNTY. In addition to other jurisdiction

provided by law, the County Court of Reagan County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.294. RED RIVER COUNTY. (a) The County Court of Red

River County has:

(1) the general jurisdiction of a probate court;

(2) jurisdiction to enter orders providing for the support of

deserted wives or children, pendente lite, and to punish

violations of those orders;

(3) juvenile jurisdiction as provided by Section 26.042(b); and

(4) original criminal jurisdiction.

(b) The county court has no other civil jurisdiction or

appellate criminal jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.295. REEVES COUNTY. The County Court of Reeves County

has juvenile jurisdiction as provided by Section 26.042(b) but

has no other probate, criminal, or civil jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.298. ROBERTSON COUNTY. The County Court of Robertson

County has:

(1) the general jurisdiction of a probate court;

(2) juvenile jurisdiction as provided by Section 26.042(b); and

(3) original and appellate jurisdiction in all matters over

which county courts have jurisdiction under the constitution and

general laws of this state.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.29(a), eff.

Sept. 1, 1987.

Sec. 26.302. SABINE COUNTY. (a) The County Court of Sabine

County has the general jurisdiction of a probate court, general

criminal jurisdiction, and juvenile jurisdiction as provided by

Section 26.042(b) but has no other civil jurisdiction.

(b) The terms of the County Court of Sabine County begin on the

second Mondays in January, April, July, and October and may

continue for three weeks. The commissioners court may change the

court terms under Section 26.002.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.303. SAN AUGUSTINE COUNTY. The County Court of San

Augustine County has the general jurisdiction of a probate court,

general criminal jurisdiction, and juvenile jurisdiction as

provided by Section 26.042(b) but has no other civil

jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.307. SCHLEICHER COUNTY. In addition to other

jurisdiction provided by law, the County Court of Schleicher

County has original concurrent jurisdiction with the justice

courts in all civil and criminal matters in which the justice

courts have jurisdiction under general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.308. SCURRY COUNTY. In addition to other jurisdiction

provided by law, the County Court of Scurry County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.309. SHACKELFORD COUNTY. The County Court of

Shackelford County has the general jurisdiction of a probate

court and juvenile jurisdiction as provided by Section 26.042(b)

but has no other civil or criminal jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.314. STARR COUNTY. In addition to other jurisdiction

provided by law, the County Court of Starr County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.315. STEPHENS COUNTY. The County Court of Stephens

County has the general jurisdiction of a probate court and

juvenile jurisdiction as provided by Section 26.042(b) but has no

other criminal or civil jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.316. STERLING COUNTY. In addition to other jurisdiction

provided by law, the County Court of Sterling County has original

concurrent jurisdiction with the justice courts in all civil and

criminal matters in which the justice courts have jurisdiction

under general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.317. STONEWALL COUNTY. (a) In addition to other

jurisdiction provided by law, the County Court of Stonewall

County has original concurrent jurisdiction with the justice

courts in all civil matters in which the justice courts have

jurisdiction under general law.

(b) The terms of the county court continue until the court has

disposed of its business. The commissioners court may change the

court terms under Section 26.002.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.320. TARRANT COUNTY. The County Court of Tarrant County

has the general jurisdiction of a probate court and juvenile

jurisdiction as provided by Section 26.042(b) but has no other

criminal or civil jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.321. TAYLOR COUNTY. The County Court of Taylor County

has the general jurisdiction of a probate court and juvenile

jurisdiction as provided by Section 26.042(b) but has no other

criminal or civil jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 71, Sec. 1, eff. May 2,

1993.

Sec. 26.323. TERRY COUNTY. In addition to other jurisdiction

provided by law, the County Court of Terry County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.327. TRAVIS COUNTY. The County Court of Travis County

has the general jurisdiction of a probate court but has no other

civil or criminal jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.328. TRINITY COUNTY. (a) The terms of the County Court

of Trinity County begin on the first Mondays in January, April,

July, and October and may continue for three weeks.

(b) The commissioners court may change the court terms under

Section 26.002.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.330. UPSHUR COUNTY. (a) The County Court of Upshur

County has the general jurisdiction of a probate court and has

concurrent jurisdiction with the district court in all other

matters over which county courts are given jurisdiction by the

constitution and general laws of this state.

(b) All civil and criminal matters within the concurrent

jurisdiction of the county and district courts must be filed with

the county clerk in the county court.

(c) The county judge shall act as presiding judge between the

county and district courts and may assign to the district court

original or appellate cases that are within the concurrent

jurisdiction of the courts. The assignment shall be made by

docket notation.

(d) The county clerk shall perform all clerical functions of the

county court as to matters within the concurrent jurisdiction of

the county and district courts. The county clerk shall charge the

fees set by law for county courts in any case within the courts'

concurrent jurisdiction.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.30(a), eff. Sept.

1, 1987.

Sec. 26.336. WALKER COUNTY. The County Court of Walker County

has the general jurisdiction of a probate court and juvenile

jurisdiction as provided by Section 26.042(b) but has no other

civil or criminal jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.337. WALLER COUNTY. The County Court of Waller County

has the general jurisdiction of a probate court but has no other

civil or criminal jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.339. WASHINGTON COUNTY. The County Court of Washington

County has the general jurisdiction of a probate court but has no

other civil or criminal jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 943, Sec. 10, eff. Aug. 31,

1987.

Sec. 26.340. WEBB COUNTY. The County Court of Webb County has

the general jurisdiction of a probate court and juvenile

jurisdiction as provided by Section 26.042(b) but has no other

civil or criminal jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.342. WHEELER COUNTY. In addition to other jurisdiction

provided by law, the County Court of Wheeler County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.343. WICHITA COUNTY. (a) The County Court of Wichita

County has general criminal jurisdiction, the general

jurisdiction of a probate court, and juvenile jurisdiction as

provided by Section 26.042(b) but has no other civil jurisdiction

except as prescribed by Subsection (b).

(b) The county court has jurisdiction over cases involving child

neglect or dependency proceedings and may punish contempt growing

out of or ancillary to those cases if the county judge:

(1) has the qualifications required of a district judge; and

(2) is designated by the Wichita County Juvenile Board as judge

of the juvenile court.

(c) With the county judge's approval a district court in Wichita

County may transfer to the county court a case involving juvenile

delinquency, child neglect, or dependency proceedings.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.351. YOAKUM COUNTY. In addition to other jurisdiction

provided by law, the County Court of Yoakum County has original

concurrent jurisdiction with the justice courts in all civil

matters in which the justice courts have jurisdiction under

general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 26.353. ZAPATA COUNTY. (a) The terms of the County Court

of Zapata County begin on the third Mondays in February, May,

September, and November and continue for three weeks or until the

court has disposed of its business.

(b) The commissioners court may change the court terms under

Section 26.002.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 27. JUSTICE COURTS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE A. COURTS

CHAPTER 27. JUSTICE COURTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 27.001. BOND. Each justice of the peace must give a bond

payable to the county judge, in an amount of not more than

$5,000, and conditioned that the justice will:

(1) faithfully and impartially discharge the duties required by

law; and

(2) promptly pay to the entitled party all money that comes into

the justice's hands during the term of office.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 27.002. COMMISSION; NOTARY. Each justice of the peace

shall be commissioned as justice of the peace of the applicable

precinct and ex officio notary public of the county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 27.003. EFFECT OF PRECINCT BOUNDARY CHANGES. A person who

has served as justice of the peace of a precinct for 10 or more

consecutive years preceding a change in boundaries of the

precinct is not ineligible for reelection in the precinct because

of residence outside the precinct as long as the justice's

residence is within the boundaries of the precinct as they

existed before the change.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 27.004. RECORDS AND OTHER PROPERTY. (a) Each justice

shall arrange and safely keep all dockets, books, and papers

transmitted to the justice by the justice's predecessors in

office, and all papers filed in a case in justice court, subject

to the public access requirements prescribed by Rule 12, Rules of

Judicial Administration.

(a-1) If a person vacates the office of justice of the peace,

the person shall transfer all court records, documents, property,

and unfinished business to the person's successor on the date the

successor takes office. After the transfer, the business of the

office must be completed as if the successor had begun the

business.

(b) A person who has possession of dockets, books, or papers

belonging to the office of any justice of the peace shall deliver

them to the justice on demand. If the person refuses to deliver

them, on a motion supported by an affidavit, the person may be

attached and imprisoned by the order of the county judge until

the person makes delivery. The county judge may issue the order

in termtime or vacation. The person against whom the motion is

made must be given three days' notice of the motion before the

person may be attached.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

711, Sec. 1, eff. September 1, 2005.

Sec. 27.005. EDUCATIONAL REQUIREMENTS. (a) For purposes of

removal under Chapter 87, Local Government Code, "incompetency"

in the case of a justice of the peace includes the failure of the

justice to successfully complete:

(1) within one year after the date the justice is first elected,

an 80-hour course in the performance of the justice's duties; and

(2) each following year, a 20-hour course.

(b) The courses may be completed in an accredited

state-supported school of higher education.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 802, Sec. 1, eff. Sept. 1,

1989; Acts 2001, 77th Leg., ch. 147, Sec. 1, eff. Sept. 1, 2001.

Sec. 27.006. COLLECTING DEBT FOR ANOTHER; OFFENSE. (a) A

justice commits an offense if the justice:

(1) accepts for collection or undertakes the collection of a

claim for a debt for another, unless the justice acts under a law

that prescribes the duties of the justice; or

(2) accepts compensation not prescribed by law for accepting for

collection or undertaking the collection of a claim for debt for

another.

(b) An offense under Subsection (a) is a misdemeanor punishable

by a fine of not less than $200 or more than $500.

(c) In addition to the fine, the justice may be removed from

office.

(d) This section does not prohibit a justice who is authorized

by law to act for others in the collection of debts from

undertaking to collect a debt for another if the amount of the

debt is beyond the jurisdiction of the justice court.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 9, eff. Sept. 1,

1993.

SUBCHAPTER B. JURISDICTION AND POWERS

Sec. 27.031. JURISDICTION. (a) In addition to the jurisdiction

and powers provided by the constitution and other law, the

justice court has original jurisdiction of:

(1) civil matters in which exclusive jurisdiction is not in the

district or county court and in which the amount in controversy

is not more than $10,000, exclusive of interest;

(2) cases of forcible entry and detainer;

(3) foreclosure of mortgages and enforcement of liens on

personal property in cases in which the amount in controversy is

otherwise within the justice court's jurisdiction; and

(4) cases arising under Chapter 707, Transportation Code,

outside a municipality's territorial limits.

(b) A justice court does not have jurisdiction of:

(1) a suit in behalf of the state to recover a penalty,

forfeiture, or escheat;

(2) a suit for divorce;

(3) a suit to recover damages for slander or defamation of

character;

(4) a suit for trial of title to land; or

(5) a suit for the enforcement of a lien on land.

(c) A justice court has concurrent jurisdiction with a municipal

court in cases that arise in the municipality's extraterritorial

jurisdiction and that arise under an ordinance of the

municipality applicable to the extraterritorial jurisdiction

under Section 216.902, Local Government Code.

(d) A corporation need not be represented by an attorney in

justice court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 745, Sec. 2, eff. June 20,

1987; Acts 1991, 72nd Leg., ch. 776, Sec. 2, eff. Sept. 1, 1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

383, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

612, Sec. 12, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(18), eff. September 1, 2009.

Sec. 27.032. EXTRAORDINARY REMEDIES. A justice of the peace may

issue writs of attachment, garnishment, and sequestration within

the justice's jurisdiction in the same manner as judges and

clerks of the district and county courts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 27.033. OTHER POWERS. A justice of the peace may:

(1) exercise jurisdiction over other matters cognizable before a

justice of the peace under any law of this state; and

(2) proceed with all unfinished business of the office as if the

business had been originally begun before that justice.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 27.034. DEED RESTRICTION JURISDICTION. (a) A justice

court has jurisdiction of suits relating to enforcement of a deed

restriction of a residential subdivision that does not concern a

structural change to a dwelling.

(b) The petitioner in a dispute concerning a deed restriction

shall present as evidence at the first hearing in the dispute:

(1) a certified copy of the deed or other document that

establishes the restriction on the property; and

(2) other documents necessary to demonstrate that the

restriction applies to the property in dispute.

(c) In a dispute concerning a deed restriction, a justice of the

peace may order any alternative method of dispute resolution

provided by Title 7, Civil Practice and Remedies Code.

(d) The jurisdiction provided by this section is concurrent with

the jurisdiction of the district court.

(e) A justice court has jurisdiction of suits under this section

regardless of the amount in controversy.

(f) In a dispute concerning a deed restriction, a justice of the

peace may consolidate disputes relating to the same issues and

parties.

(g) An appeal under this section is by trial de novo.

(h) In this section, "deed restriction" means one or more

restrictive covenants contained or incorporated by reference in a

properly recorded deed, map, plat, replat, declaration, or other

instrument filed in the real property records, map records, or

deed records of the county in which the property is located.

(i) In this section, a "dwelling" does not include an external

structure such as a carport, fence, storage building, or

unattached garage.

(j) Nothing in this section authorizes a justice of the peace to

grant a writ of injunction.

Added by Acts 1995, 74th Leg., ch. 1022, Sec. 1, eff. June 17,

1995. Amended by Acts 1997, 75th Leg., ch. 136, Sec. 1, eff. May

19, 1997; Acts 1999, 76th Leg., ch. 672, Sec. 1, eff. June 18,

1999.

SUBCHAPTER C. CONDUCTING COURT

Sec. 27.051. TERMS OF COURT; PLACE FOR HOLDING COURT. (a) Each

justice shall hold a term of court for civil business once each

month and may transact such business out of termtime as is

authorized by law.

(b) Each justice shall hold the regular term of court at the

justice's office at times prescribed by the commissioners court.

The commissioners court shall set the time and place for holding

justice court.

(c) A justice may hold court from day to day until all business

is disposed of or may adjourn the court or trial of a case to a

particular day.

(d) If the regular term does not begin on the day set by law,

the court is considered adjourned until its next regular term.

(e) If the justice precinct in which the courthouse is located

has more than 75,000 inhabitants, the commissioners court shall

provide and furnish a suitable place in the courthouse for the

justice of that precinct to hold court.

(f) A justice of the peace of a precinct in a county with a

population of less than 30,000 may hold court in the county

courthouse or another facility provided under Section 292.002(a),

Local Government Code, for that purpose. If requested by the

justice, the commissioners court of the county may provide and

furnish a suitable place in the courthouse or another facility

provided under Section 292.002(a), Local Government Code, for the

justice to hold court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 1223, Sec. 1, eff. June 16,

1989; Acts 1993, 73rd Leg., ch. 825, Sec. 2, eff. Sept. 1, 1993.

Sec. 27.052. VACANCY OR ABSENCE. If the office of justice of

the peace is vacant in a precinct or if the justice is absent or

unable or unwilling to perform his duties, the nearest justice in

the county may temporarily perform the duties of the office.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 27.054. EXCHANGE OF BENCHES. (a) A justice of the peace

may hold court for any other justice in any county at the request

of that justice.

(b) The justices of any county may exchange benches for a period

not to exceed five days if they consider it expedient.

(c) A justice who exchanges benches with another justice is not

entitled to receive compensation from the commissioners court of

the county in which the regular justice serves.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

1164, Sec. 1, eff. September 1, 2005.

Sec. 27.055. SPECIAL AND TEMPORARY JUSTICES. (a) If a justice

of the peace is disqualified from a civil case, is sick, or is

absent from the precinct, the parties may agree on a person to

try the case. If the parties fail to agree at the first term of

the court after service is perfected, the county judge shall, on

application of the justice or either party, appoint a qualified

person to try the case. The disqualification, absence, or illness

of the justice and the selection by agreement or appointment of

another person to try the case shall be noted on the docket of

the justice.

(b) If a justice is temporarily unable to perform official

duties because of absence, recusal, illness, injury, or other

disability, the county judge may appoint a qualified person to

serve as temporary justice for the duration of the disability.

The commissioners court shall compensate the temporary justice by

the day, week, or month in an amount equal to the compensation of

the regular justice. A temporary justice has all the rights and

powers of the justice of the peace while serving in that capacity

but may not make personnel decisions about, or significant

changes in, the justice of the peace's office.

(c) In Subsections (b) and (f), "qualified person" means a

person who has served as a justice of the peace for not less than

4 1/2 years and who has not been convicted of a criminal offense

that involves moral turpitude.

(d) A person appointed under Subsection (b) or (f) may reside in

a county other than the county in which the person is appointed

as a temporary justice of the peace.

(e) The county judge may appoint any qualified voter under

Section 11.002, Election Code, to serve as a temporary justice of

the peace if the judge cannot find a qualified person who agrees

to serve under Subsection (b) or (f).

(f) In a county that has a population of more than 800,000 and

that has not more than five justices of the peace, the county

judge may appoint a qualified person to serve as a temporary

justice of the peace to hold court when necessary to dispose of

accumulated business in the precinct. The county judge may

designate the local administrative statutory county court judge

to act on behalf of the county judge in making the appointment

under this subsection.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 716, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1326, Sec. 1, eff. September 1, 2005.

Sec. 27.056. CLERK. (a) Each justice of the peace may

designate one or more persons to serve as clerk of the justice

court.

(b) The clerk may administer oaths and affidavits and make

certificates and affix the court's seal to those certificates.

(c) The clerk shall:

(1) maintain central docket records for all cases filed in the

justice court;

(2) maintain an index of all court judgments for cases arising

in the justice court; and

(3) perform the other duties required by law and assist the

judge in handling matters before the court.

Added by Acts 1989, 71st Leg., ch. 802, Sec. 2, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 96, Sec. 1, eff. Sept.

1, 1995.

Sec. 27.057. CITATION. A clerk of a justice court may issue

citation in the manner provided for justices of the peace by the

Texas Rules of Civil Procedure.

Added by Acts 1989, 71st Leg., ch. 802, Sec. 3, eff. Sept. 1,

1989.

Sec. 27.058. CIVIL DOCKET. Information in the civil docket of a

justice of the peace may be processed and stored by the use of

electronic data processing equipment, at the discretion of the

justice.

Added by Acts 1991, 72nd Leg., ch. 776, Sec. 3, eff. Sept. 1,

1991.

Sec. 27.059. JUSTICE OF THE PEACE SEAL. (a) The commissioners

court shall furnish to each justice of the peace a seal that has

a star with five points in the center. The seal must also have

"Justice Court, __________ County, Texas" and any applicable

precinct number on it.

(b) The seal may be attached to all process other than subpoenas

issued out of the justice court and may be used to authenticate

the official acts of the justice clerk and the justice of the

peace.

(c) The seal may be affixed by a seal press or stamp that

embosses or prints the seal.

Added by Acts 1991, 72nd Leg., ch. 747, Sec. 1, eff. Sept. 1,

1991. Renumbered from Sec. 27.058 by Acts 1991, 72nd Leg., 1st

C.S., ch. 14, Sec. 8.01(12), eff. Nov. 12, 1991.



CHAPTER 28. SMALL CLAIMS COURTS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE A. COURTS

CHAPTER 28. SMALL CLAIMS COURTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 28.001. SMALL CLAIMS COURT. In each county, there is a

court of inferior jurisdiction known as the small claims court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 28.002. JUDGE. Each justice of the peace sits as judge of

the small claims court and exercises the jurisdiction provided by

this chapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 28.003. JURISDICTION. (a) The small claims court has

concurrent jurisdiction with the justice court in actions by any

person for the recovery of money in which the amount involved,

exclusive of costs, does not exceed $10,000.

(b) An action may not be brought in small claims court by:

(1) an assignee of the claim or other person seeking to bring an

action on an assigned claim;

(2) a person primarily engaged in the business of lending money

at interest; or

(3) a collection agency or collection agent.

(c) A person may be represented by an attorney in small claims

court.

(d) This section does not prevent a legal heir from bringing an

action on a claim or account otherwise within the jurisdiction of

the court.

(e) A corporation need not be represented by an attorney in

small claims court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 745, Sec. 3, eff. June 20,

1987; Acts 1989, 71st Leg., ch. 501, Sec. 1, eff. Aug. 28, 1989;

Acts 1989, 71st Leg., ch. 802, Sec. 4, 5, eff. Sept. 1, 1989;

Acts 1991, 72nd Leg., ch. 776, Sec. 4, eff. Sept. 1, 1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

383, Sec. 3, eff. September 1, 2007.

Sec. 28.004. FEES. Fees in small claims court are, except as

provided by Subchapter E, Chapter 118, Local Government Code, the

same as those for cases in justice courts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 974, Sec. 3, eff. Sept. 1,

1987; Acts 1989, 71st Leg., ch. 1, Sec. 19(b), eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 2, Sec. 8.26, eff. Aug. 28, 1989.

Sec. 28.005. SUPPLIES. The commissioners court shall furnish to

the justices of the peace a reasonable number of blank forms,

docket books, and other supplies necessary for the small claims

court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 28.006. SMALL CLAIMS COURT SEAL. (a) The commissioners

court shall furnish to each judge of a small claims court a seal

that has a star with five points in the center. The seal must

also have "Small Claims Court, __________ County, Texas" and any

applicable precinct number on it.

(b) The seal may be attached to all process other than subpoenas

issued out of the small claims court and may be used to

authenticate the official acts of the clerk and the judge of the

small claims court.

(c) The seal may be affixed by a seal press or stamp that

embosses or prints the seal.

Added by Acts 1991, 72nd Leg., ch. 747, Sec. 2, eff. Sept. 1,

1991.

SUBCHAPTER B. INSTITUTION OF CLAIM

Sec. 28.011. VENUE. An action in small claims court must be

brought in the county and precinct in which the defendant

resides, except that:

(1) an action on an obligation that the defendant has contracted

to perform in a certain county may be brought in that county; and

(2) an action for which venue is proper under Section 15.099,

Civil Practice and Remedies Code, may be brought as provided by

that section.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1985, 69th Leg., ch. 480, Sec. 25, eff. Sept. 1,

1985; Acts 1987, 70th Leg., ch. 148, Sec. 2.31, eff. Sept. 1,

1987.

Sec. 28.012. INSTITUTION OF ACTION. (a) To institute an action

in small claims court, the claimant, attorney for the claimant,

or authorized agent of the claimant must:

(1) appear before the judge or the clerk of the court and file a

statement of the claim under oath; or

(2) file a sworn statement of the claim with the judge or clerk

of the court.

(b) The statement must be in substantially the following form:

In the Small Claims Court of ________ County, Texas

A. B., Plaintiff

vs.

C. D., Defendant

State of Texas

County of ___________

A. B., whose post office address is ____________________(Street

and Number), ___________(City), ____________ County, Texas, being

duly sworn, on his oath deposes and says that C. D., whose post

office address is ____________________(Street and Number),

___________(City), _____________ County, Texas, is justly

indebted to him in the sum of _______ Dollars

and _______ Cents ($________), for

________________________________________________________________________________________________________________________________________________________________________________________________

(here the nature of the claim should be stated in concise form

and without technicality, including all pertinent dates), and

that there are no counterclaims existing in favor of the

defendant and against the plaintiff, except

___________________________________

______________________

Plaintiff

Subscribed and sworn to before me this ___day of ____, 19___.

_____________________

Judge

By:__________________

Clerk

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 745, Sec. 4, eff. June 20,

1987; Acts 1989, 71st Leg., ch. 802, Sec. 6, eff. Sept. 1, 1989.

Sec. 28.013. CITATION. (a) On filing the statement and payment

of the filing fee, the judge or clerk shall issue process in the

manner provided for a case in justice court.

(b) Citation is served by an officer of the state authorized to

serve other citations.

(c) Citation may be served in any manner authorized for service

of citation in a district court, county court, or justice court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 802, Sec. 7, eff. Sept. 1,

1989.

Sec. 28.014. MOTION TO TRANSFER VENUE. The defendant may file a

written motion to transfer venue as provided by the rules

governing justice courts. The final ruling of the judge on the

plea is interlocutory and may be appealed only with an appeal of

the final judgment.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 802, Sec. 8, eff. Sept. 1,

1989.

SUBCHAPTER C. HEARING

Sec. 28.031. FAILURE TO APPEAR. (a) If a defendant who has

been served with citation fails to appear at the time and place

specified in the citation, the judge shall enter a default

judgment for the plaintiff in the amount proved to be due. The

judge may set aside the default judgment if, not later than the

10th day after the default judgment is signed, the defendant

files with the court a written motion showing good cause for

setting aside the judgment.

(b) If the plaintiff does not appear, the judge may enter an

order dismissing the action without prejudice. The judge may set

the case for trial if, not later than the 10th day after the

judge dismisses the action, the plaintiff files with the court a

written motion showing good cause to set aside the dismissal.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 802, Sec. 9, eff. Sept. 1,

1989.

Sec. 28.032. POSTPONEMENT. The judge may grant a postponement

or continuance only for good cause shown.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 28.033. HEARING. (a) If both parties appear, the judge

shall proceed to hear the case.

(b) Formal pleading other than the statement is not required.

(c) The judge shall hear the testimony of the parties and the

witnesses that the parties produce and shall consider the other

evidence offered.

(d) The hearing is informal, with the sole objective being to

dispense speedy justice between the parties.

(e) Reasonable discovery in small claims court shall be

permitted. Discovery is limited to that considered appropriate

and permitted by the judge.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 802, Sec. 10, eff. Sept. 1,

1989.

Sec. 28.034. DUTY OF JUDGE TO DEVELOP CASE. The judge shall

develop the facts of the case, and for that purpose may question

a witness or party and may summon any party to appear as a

witness as the judge considers necessary to a correct judgment

and speedy disposition of the case.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 28.035. JURY TRIAL. (a) A party is entitled to a jury

trial if the requesting party files a request with the court not

later than one day before the date on which the hearing is to be

held and at the same time pays the jury fee to the judge.

(b) The jury is provided as in other civil cases in justice

court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER D. JUDGMENT; APPEAL; EXECUTION

Sec. 28.051. JUDGMENT. (a) On conclusion of the hearing, the

judge shall render judgment as the justice of the case requires.

(b) If the judgment is against the defendant, the defendant

shall pay the judgment immediately.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 28.052. RIGHT TO APPEAL. (a) If the amount in

controversy, exclusive of costs, exceeds $250, a dissatisfied

party may appeal the final judgment to the county court or county

court at law.

(b) Except to the extent of any conflict with this subchapter,

appeal is in the manner provided by law for appeals from justice

courts.

(c) A person determined by the court to be indigent may, in

making an appeal under this section, file an affidavit of

inability to pay as provided for in Rule 145, Texas Rules of

Civil Procedure.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

381, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1383, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1351, Sec. 7, eff. September 1, 2009.

Sec. 28.053. DE NOVO TRIAL ON APPEAL. (a) The county court or

county court at law shall dispose of small claims appeals with

all convenient speed.

(b) Trial on appeal to the county court or county court at law

is de novo. No further pleadings are required.

(c) All costs not previously paid by the parties accrue until

judgment is rendered on the appeal.

(d) A person may appeal the final judgment of the county court

or county court at law on the appeal to the court of appeals.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1351, Sec. 8, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1351, Sec. 9, eff. September 1, 2009.

Sec. 28.054. ENFORCEMENT OF JUDGMENT. If the defendant fails to

make immediate payment on the judgment, the judgment may be

enforced as in justice court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 745, Sec. 5, eff. June 20,

1987.

Sec. 28.055. JUDGMENT NOT CLAIMED BY PLAINTIFF. (a) If a

defendant has not paid a judgment in favor of the plaintiff and

the plaintiff's whereabouts are unknown, the defendant shall use

due diligence to locate the plaintiff. The defendant must send a

letter by registered or certified mail, return receipt requested,

to the plaintiff's last known address and to the address

appearing in the plaintiff's statement of his claim or other

court record.

(b) If the plaintiff is not located after the use of due

diligence, the defendant may pay to the court the amount owed

under the judgment. The judge shall immediately execute a release

of the judgment on behalf of the plaintiff and deliver the

release to the defendant.

(c) The amount paid to the court is held in trust for the

plaintiff, and at least once a month the court shall pay those

trust funds to the county clerk. The clerk shall deposit the

trust funds in the county clerk's trust fund account in the

county treasury. The funds shall be deposited, and may be

withdrawn, in the same manner as trust funds deposited in

district or county court to abide the result of a legal

proceeding.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 29. MUNICIPAL COURTS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE A. COURTS

CHAPTER 29. MUNICIPAL COURTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 29.001. DEFINITION. In this chapter, "municipality" means

an incorporated city, town, or village.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 29.002. CREATION. A municipal court is created in each

municipality. A reference in state law to a "corporation court"

means a "municipal court."

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 29.003. JURISDICTION. (a) A municipal court, including a

municipal court of record, shall have exclusive original

jurisdiction within the municipality's territorial limits and

property owned by the municipality located in the municipality's

extraterritorial jurisdiction in all criminal cases that:

(1) arise under:

(A) the ordinances of the municipality; or

(B) a resolution, rule, or order of a joint board operating an

airport under Section 22.074, Transportation Code; and

(2) are punishable by a fine not to exceed:

(A) $2,000 in all cases arising under municipal ordinances or

resolutions, rules, or orders of a joint board that govern fire

safety, zoning, or public health and sanitation, including

dumping of refuse; or

(B) $500 in all other cases arising under a municipal ordinance

or a resolution, rule, or order of a joint board.

(b) The municipal court has concurrent jurisdiction with the

justice court of a precinct in which the municipality is located

in all criminal cases arising under state law that arise within

the municipality's territorial limits or property owned by the

municipality located in the municipality's extraterritorial

jurisdiction and that:

(1) are punishable only by a fine, as defined in Subsection (c);

or

(2) arise under Chapter 106, Alcoholic Beverage Code, and do not

include confinement as an authorized sanction.

(c) In this section, an offense which is punishable by "fine

only" is defined as an offense that is punishable by fine and

such sanctions, if any, as authorized by statute not consisting

of confinement in jail or imprisonment.

(d) The fact that a conviction in a municipal court has as a

consequence the imposition of a penalty or sanction by an agency

or entity other than the court, such as a denial, suspension, or

revocation of a privilege, does not affect the original

jurisdiction of the municipal court.

(e) The municipal court has jurisdiction in the forfeiture and

final judgment of all bail bonds and personal bonds taken in

criminal cases of which the court has jurisdiction.

(f) This section does not affect the powers given exclusively to

a joint board operating an airport under Section 22.074(d),

Transportation Code.

(g) A municipal court, including a municipal court of record,

shall have exclusive appellate jurisdiction within the

municipality's territorial limits in a case arising under Chapter

707, Transportation Code.

(h) A municipality with a population of 1.9 million or more and

another municipality contiguous to that municipality may enter

into an agreement providing concurrent jurisdiction for the

municipal courts of either jurisdiction for all criminal cases

arising from offenses under state law that are:

(1) committed on the boundary of those municipalities or within

200 yards of that boundary; and

(2) punishable by fine only.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.32(a), eff.

Sept. 1, 1987; Acts 1987, 70th Leg., ch. 641, Sec. 1, eff. Sept.

1, 1987; Acts 1987, 70th Leg., ch. 680, Sec. 3, eff. Sept. 1,

1987; Acts 1991, 72nd Leg., ch. 108, Sec. 7, eff. Sept. 1, 1991;

Acts 1995, 74th Leg., ch. 449, Sec. 2, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 533, Sec. 3, eff. Sept. 1, 1997; Acts 1997,

75th Leg., ch. 1013, Sec. 40, eff. Sept. 1, 1997; Acts 1999, 76th

Leg., ch. 611, Sec. 1, eff. Sept. 1, 1999; Acts 1999, 76th Leg.,

ch. 660, Sec. 1, eff. June 18, 1999; Acts 2001, 77th Leg., ch.

1122, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 3, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

230, Sec. 3, eff. September 1, 2009.

Sec. 29.004. JUDGE. (a) The judge and alternate judges of the

municipal court in a home-rule city are selected under the

municipality's charter provisions relating to the election or

appointment of judges. The judge shall be known as the "judge of

the municipal court" unless the municipality by charter provides

for another title.

(b) In a general-law city, the mayor is ex officio judge of the

municipal court unless the municipality by ordinance authorizes

the election of the judge or provides for the appointment and

qualifications of the judge. If the municipality authorizes an

election, the judge shall be elected in the manner and for the

same term as the mayor. If the municipality authorizes the

appointment, the mayor ceases to be judge on the enactment of the

ordinance. The first elected or appointed judge serves until the

expiration of the mayor's term.

(c) If a general-law municipality changes the method of judicial

selection from election to appointment, the first appointee takes

office on the expiration of the term of the previously elected

judge.

(d) A reference in the laws of this state to a "recorder" means

a "judge of the municipal court."

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 29.005. TERM OF OFFICE. The judge of a municipal court

serves for a term of office of two years unless the municipality

provides for a longer term pursuant to Article XI, Section 11, of

the Texas Constitution. A municipal court judge who is not

reappointed by the 91st day following the expiration of a term of

office shall, absent action by the appointing authority, continue

to serve for another term of office beginning on the date the

previous term of office expired.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 764, Sec. 1, eff. Jan. 1,

1994.

Sec. 29.006. TEMPORARY REPLACEMENT IN GENERAL-LAW

MUNICIPALITIES. If a municipal judge of a municipality

incorporated under the general laws of this state is temporarily

unable to act, the governing body may appoint one or more persons

meeting the qualifications for the position to sit for the

regular municipal judge. The appointee has all powers and duties

of the office and is entitled to compensation as set by the

governing body.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 29.007. MUNICIPAL COURT PANELS OR DIVISIONS; TEMPORARY

JUDGES. (a) A home-rule city by charter or by ordinance may

divide the municipal court into two or more panels or divisions,

one of which shall be presided over by a presiding judge. Each

additional panel or division shall be presided over by an

associate judge, who is a magistrate with the same powers as the

presiding judge.

(b) The panels or divisions may hold concurrent or continuous

sessions either day or night.

(c) Each panel or division may exercise municipal court

jurisdiction and has concurrent jurisdiction with the other

panels or divisions.

(d) Except as otherwise provided by the charter, the

municipality by ordinance may establish:

(1) the qualifications for appointment as a judge;

(2) the ability of a judge to transfer cases, exchange benches,

and preside over any of the panels or divisions;

(3) the office of the municipal court clerk, who shall serve as

clerk of all the panels or divisions with the assistance of

deputy clerks as needed; and

(4) a system for the filing of complaints with the municipal

court clerk so that the case load is equally distributed among

the panels or divisions.

(e) Except as modified by this section, procedure before a panel

or division and appeal from the decision of a panel or division

is governed by general law applicable to municipal courts.

(f) If the municipality has established the office of municipal

court clerk, the clerk shall keep minutes of the proceedings of

the municipal court and its panels or divisions, administer

oaths, issue process, and generally perform the duties for the

municipal court that a county clerk performs for a county court.

(g) The municipality may provide by charter or by ordinance for

the appointment of one or more temporary judges to serve if the

regular judge, the presiding judge, or an associate judge is

temporarily unable to act. A temporary judge must have the same

qualifications as the judge he replaces and has the same powers

and duties as that judge.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 29.010. CLERK. (a) In a municipality that provides for

the election of a municipal judge, the municipal court clerk is

elected in the same manner unless by ordinance the city secretary

serves as clerk. A city secretary who serves as clerk may be

authorized to appoint a deputy clerk.

(b) The clerk serves a two-year term of office unless the

municipality provides for a longer term pursuant to Article XI,

Section 11, of the Texas Constitution. If the city secretary

serves as clerk, that person serves as clerk during the term as

city secretary.

(c) The clerk shall keep minutes of the proceedings of the

court, issue process, and generally perform the duties for the

municipal court that a county clerk performs for a county court.

(d) Subsection (a) does not apply to a home-rule municipality

that provides by charter for the appointment of the clerk.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 774, Sec. 1, eff. Sept. 1,

1991.

Sec. 29.011. VACANCY. The governing body of the municipality

shall by appointment fill a vacancy in the office of municipal

judge or clerk for the remainder of the unexpired term of office

only.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 29.012. SITTING FOR DISQUALIFIED OR RECUSED JUDGE. (a) If

the judge of a municipal court is disqualified or recused in a

pending case, the judge of another municipal court located in an

adjacent municipality may sit in the case.

(b) A municipal court judge may not sit in a case for another

municipal court judge under this section if either party objects

to the judge. An objection under this subsection must be filed

before the first hearing or trial, including pretrial hearings,

over which the judge is to preside.

Added by Acts 1999, 76th Leg., ch. 912, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. MUNICIPAL COURTS IN CERTAIN CITIES

Sec. 29.101. MUNICIPALITY OF MORE THAN 250,000. (a) A

municipality with a population of more than 250,000 may by

ordinance establish two municipal courts. With the confirmation

of the governing body of the municipality, the mayor may appoint

two or more judges for the courts and may designate the seniority

of the judges.

(b) Either or both of the courts may hold concurrent or

continuous sessions either day or night.

(c) Each court may exercise municipal court jurisdiction and has

concurrent jurisdiction with the other municipal courts.

(d) The municipality by ordinance may establish:

(1) the qualifications for appointment as a municipal judge;

(2) the ability of a judge to transfer cases, exchange benches,

and preside over any of the municipal courts;

(3) the office of the municipal court clerk, who shall serve as

clerk of all the municipal courts with the assistance of deputy

clerks as needed; and

(4) a system for the filing of complaints with the municipal

court clerk so that the case load is equally distributed among

the courts.

(e) Except as modified by this section, procedure before each of

the courts and appeal from a decision of either of the courts are

governed by general law applicable to municipal courts.

(f) This section supersedes any municipal charter provision that

conflicts with this section.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 29.102. MUNICIPALITY OF 130,001 TO 285,000. (a) An

incorporated municipality with a population of 130,001 to 285,000

by ordinance may establish up to four additional municipal

courts. The judge of each additional court must meet the same

qualifications and be selected in the same manner as provided in

the city charter for the judges of the existing municipal courts.

If the charter provides for the election of municipal judges, the

governing body of the municipality may appoint a person to serve

as judge in each newly created court until the next regular city

election.

(b) The courts may hold concurrent or continuous sessions either

day or night.

(c) Each court may exercise municipal court jurisdiction and has

concurrent jurisdiction with the other municipal courts.

(d) Except as otherwise provided by the charter, the governing

body by ordinance may establish:

(1) the qualifications for appointment as a municipal judge;

(2) the ability of a judge to transfer cases, exchange benches,

and preside over any of the municipal courts;

(3) the office of the municipal court clerk, who shall serve as

clerk of all the municipal courts with the assistance of deputy

clerks as needed; and

(4) a system for the filing of complaints with the municipal

court clerk so that the case load is equally distributed among

the courts.

(e) Except as modified by this section, procedure before each of

the courts and appeal from a decision of any of the courts are

governed by general law applicable to municipal courts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 29.103. MUNICIPAL COURTS IN EL PASO. (a) The City of El

Paso by ordinance may establish additional municipal courts as

needed. The judge of each additional court must meet the same

qualifications and be selected in the same manner as provided in

the city charter for the judges of the existing municipal courts.

If the charter provides for the election of municipal judges, the

governing body of the municipality may appoint a person to serve

as judge in each newly created court until the next regular city

election.

(b) The courts may hold concurrent or continuous sessions either

day or night.

(c) Each court may exercise municipal court jurisdiction and has

concurrent jurisdiction with the other municipal courts.

(d) Except as otherwise provided by the charter, the governing

body may by ordinance establish:

(1) the qualifications for appointment as a municipal judge;

(2) the ability of a judge to transfer cases, exchange benches,

and preside over any of the municipal courts;

(3) the office of the municipal court clerk, who shall serve as

clerk of all the municipal courts with the assistance of deputy

clerks as needed; and

(4) a system for the filing of complaints with the municipal

court clerk so that the case load is equally distributed among

the courts.

(e) Except as modified by this section, procedure before each of

the courts and appeal from a decision of any of the courts are

governed by general law applicable to municipal courts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 29.104. MUNICIPAL COURT PROCEEDINGS OUTSIDE CORPORATE

LIMITS. The municipal court of a municipality with a population

of 700 or less may conduct its proceedings within the corporate

limits of a contiguous incorporated municipality.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 29.105. MUNICIPAL COURT PROCEEDINGS IN MUNICIPALITY

PARTICIPATING IN POLICE DEPARTMENT CONTRACT. A municipality that

contracts with one or more municipalities for the operation of a

joint police department may conduct its municipal court

proceedings within the municipal limits of any municipality that

is a party to the contract.

Added by Acts 1995, 74th Leg., ch. 741, Sec. 1, eff. June 15,

1995.



CHAPTER 30. MUNICIPAL COURTS OF RECORD

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE A. COURTS

CHAPTER 30. MUNICIPAL COURTS OF RECORD

SUBCHAPTER A. GENERAL LAW FOR MUNICIPAL COURTS OF RECORD

Sec. 30.00001. SHORT TITLE; APPLICATION. (a) This chapter may

be cited as the Uniform Municipal Courts of Record Act.

(b) This subchapter applies to:

(1) each municipality listed in this chapter; and

(2) each other municipality in which the governing body of the

municipality has created a municipal court of record as

authorized by Section 30.00003.

(c) If a provision of this subchapter conflicts with a specific

provision for a particular municipality, the specific provision

controls.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code Sec. 30.481 by Acts 1997,

75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 1, eff. Sept. 1, 1999; Acts

2003, 78th Leg., ch. 1127, Sec. 1, eff. Sept. 1, 2003.

Sec. 30.00002. DEFINITIONS. In this subchapter:

(1) "Appellate court" means:

(A) the county criminal court, the county criminal court of

appeals, or the municipal court of appeals; or

(B) the county court at law if there is no county criminal

court, county criminal court of appeals, or municipal court of

appeals.

(2) "Governing body" means the legislative body of a

municipality, without regard to the name or title given to any

particular body.

(3) "Municipality" means an incorporated city, town, or village.

(4) "Presiding judge" means the presiding municipal judge, chief

judge, or administrative judge.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code Sec. 30.482 by Acts 1997,

75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 1, eff. Sept. 1, 1999.

Sec. 30.00003. CREATION OF MUNICIPAL COURTS OF RECORD. (a) The

governing body may by ordinance create a municipal court of

record if the governing body determines that the creation of the

court is necessary to provide a more efficient disposition of the

cases arising in the municipality.

(b) The ordinance may establish as many municipal courts of

record as needed as determined by the governing body.

(c) Except as provided by Subsection (d), the ordinance shall

give each court a numerical designation, beginning with

"Municipal Court of Record No. 1."

(d) If a municipality has a unified court of record, that court

shall be the "Municipal Court of Record in the City of (name of

municipality)" and the municipality may establish by ordinance

divisions, beginning with "Division No. 1."

(e) A municipal court of record may not exist concurrently with

a municipal court that is not a municipal court of record in the

municipality.

(f) A municipal court of record has no terms and may sit for any

time for the transaction of business of the court.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code Sec. 30.483 by Acts 1997,

75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 1, eff. Sept. 1, 1999.

Sec. 30.00004. ABOLITION OF COURT. If the governing body of the

city finds that a municipal court of record is unnecessary, the

governing body shall by ordinance declare the office of the

municipal judge vacant at the end of the term for which the judge

was last selected. Any cases then pending shall be transferred to

a court with proper jurisdiction of the offense.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code Sec. 30.484 by Acts 1997,

75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 1, eff. Sept. 1, 1999.

Sec. 30.00005. JURISDICTION. (a) A municipal court of record

has the jurisdiction provided by general law for municipal

courts.

(b) The court has jurisdiction over criminal cases arising under

ordinances authorized by Sections 215.072, 217.042, 341.903, and

551.002, Local Government Code.

(c) The governing body may by ordinance provide that the court

has concurrent jurisdiction with a justice court in any precinct

in which the municipality is located in criminal cases that arise

within the territorial limits of the municipality and are

punishable only by fine.

(d) The governing body of a municipality by ordinance may

provide that the court has:

(1) civil jurisdiction for the purpose of enforcing municipal

ordinances enacted under Subchapter A, Chapter 214, Local

Government Code, or Subchapter E, Chapter 683, Transportation

Code;

(2) concurrent jurisdiction with a district court or a county

court at law under Subchapter B, Chapter 54, Local Government

Code, within the municipality's territorial limits and property

owned by the municipality located in the municipality's

extraterritorial jurisdiction for the purpose of enforcing health

and safety and nuisance abatement ordinances; and

(3) authority to issue:

(A) search warrants for the purpose of investigating a health

and safety or nuisance abatement ordinance violation; and

(B) seizure warrants for the purpose of securing, removing, or

demolishing the offending property and removing the debris from

the premises.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code Sec. 30.485 by Acts 1997,

75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 1, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 1093, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.77(1), eff. April 1, 2009.

Sec. 30.00006. JUDGE. (a) A municipal court of record is

presided over by one or more municipal judges.

(b) The governing body shall by ordinance appoint its municipal

judges.

(c) A municipal judge must:

(1) be a resident of this state;

(2) be a citizen of the United States;

(3) be a licensed attorney in good standing; and

(4) have two or more years of experience in the practice of law

in this state.

(d) The governing body shall provide by ordinance for the term

of office of its municipal judges. The term must be for a

definite term of two or four years.

(e) The municipal judge shall take judicial notice of state law

and the ordinances and corporate limits of the municipality. The

judge may grant writs of mandamus, attachment, and other writs

necessary to the enforcement of the jurisdiction of the court and

may issue writs of habeas corpus in cases in which the offense

charged is within the jurisdiction of the court. A municipal

judge is a magistrate and may issue administrative search

warrants.

(f) The municipal judges within a municipality may exchange

benches and act for each other in any proceeding pending in the

courts. An act performed by any of the judges is binding on all

parties to the proceeding.

(g) A person may not serve as a municipal judge if the person is

employed by the same municipality. A municipal judge who accepts

employment with the municipality vacates the judicial office.

(h) The governing body shall determine the salary of a municipal

judge. The amount of a judge's salary may not be diminished

during the judge's term of office. The salary may not be based

directly or indirectly on fines, fees, or costs collected by the

court.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code Sec. 30.486 by Acts 1997,

75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 1, eff. Sept. 1, 1999.

Sec. 30.00007. PRESIDING JUDGE. (a) If there is more than one

municipal judge in the municipality, the governing body of the

municipality shall appoint one of the judges as the presiding

judge.

(b) The presiding judge shall:

(1) maintain a central docket for cases filed within the

territorial limits of the municipality over which the municipal

courts of record have jurisdiction;

(2) provide for the distribution of cases from the central

docket to the individual municipal judges to equalize the

distribution of business in the courts;

(3) request the jurors needed for cases that are set for trial

by jury;

(4) temporarily assign judges or substitute judges to exchange

benches and to act for each other in a proceeding pending in a

court if necessary for the expeditious disposition of business in

the courts; and

(5) supervise and control the operation and clerical functions

of the administrative department of each court, including the

court's personnel, during the proceedings of the court.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code Sec. 30.486 by Acts 1997,

75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997. Redesignated

from Sec. 30.00006(d), (e) by Acts 1999, 76th Leg., ch. 691, Sec.

1, eff. Sept. 1, 1999.

Sec. 30.00008. VACANCIES: TEMPORARY REPLACEMENT. (a) If a

vacancy occurs in the office of municipal judge of a court of

record, the governing body shall by ordinance or charter provide

for the appointment of a qualified person to fill the office for

the remainder of the unexpired term.

(b) The governing body may appoint one or more qualified persons

to be available to serve for a municipal judge who is temporarily

absent due to illness, family death, continuing legal or judicial

education programs, or any other reason. The presiding judge, or

the municipal judge if there is no presiding judge, shall select

one of the qualified persons appointed by the governing body to

serve during the absence of a municipal judge. The substitute

judge, while serving as a municipal judge, has all the powers and

shall discharge all the duties of a municipal judge. A substitute

judge must meet the qualifications prescribed for the municipal

judge.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 34, eff.

Sept. 1, 1989. Renumbered from Government Code Sec. 30.487 by

Acts 1997, 75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997.

Renumbered from Sec. 30.00007 and amended by Acts 1999, 76th

Leg., ch. 691, Sec. 1, eff. Sept. 1, 1999.

Sec. 30.000085. REMOVAL OF JUDGE. A municipal judge of a

general law municipality may be removed from office at any time

for the reasons stated and by the procedure provided for the

removal of members of a municipal governing body in Subchapter B,

Chapter 21, Local Government Code. A municipal judge of a

home-rule municipality may be removed from office by the

governing body for the reasons stated and by the procedures

provided for the removal of judges in the charter of the

municipality or, if the charter does not provide for the removal

of judges, as provided by Section 1-a, Article V, Texas

Constitution, or by the procedure provided for the removal of

members of a municipal governing body in Subchapter B, Chapter

21, Local Government Code.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 402, Sec. 19, eff.

Sept. 1, 2001.

Sec. 30.00009. CLERK; OTHER PERSONNEL. (a) The governing body

shall by ordinance provide for the appointment of a clerk of the

municipal courts of record. The municipal clerk shall keep the

records of the municipal courts of record, issue process, and

generally perform the duties that a clerk of a county court at

law exercising criminal jurisdiction performs for that court. In

addition, the clerk shall maintain an index of all court

judgments in the same manner as county clerks are required by law

to prepare for criminal cases arising in county courts.

(b) The governing body may provide deputy clerks, warrant

officers, and other personnel as needed for the proper operation

of the courts.

(c) The clerk and other court personnel perform their duties

under the direction and control of the presiding judge.

(d) The governing body shall by ordinance provide for the

hiring, direction, supervision, and removal of the personnel

authorized in the annual budget for the clerk's office.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code Sec. 30.488 by Acts 1997,

75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997. Renumbered

from Sec. 30.00008 and amended by Acts 1999, 76th Leg., ch. 691,

Sec. 1, eff. Sept. 1, 1999.

Sec. 30.00010. COURT REPORTER. (a) The municipality shall

provide a court reporter to preserve a record in cases tried

before a municipal court of record. The court reporter must meet

the qualifications provided by law for official court reporters.

The reporter shall be compensated by the municipality in the

manner determined by the governing body.

(b) The court reporter may use written notes, transcribing

equipment, video or audio recording equipment, or a combination

of those methods to record the proceedings of the court. The

reporter shall keep the record for the 20-day period beginning

the day after the last day of the proceeding, trial, or denial of

motion for new trial, or until any appeal is final, whichever

occurs last.

(c) The court reporter is not required to record testimony in a

case unless the judge or one of the parties requests a record.

(d) Instead of providing a court reporter, the governing body

may provide that the proceedings may be recorded by a good

quality electronic recording device. If the governing body

authorizes the electronic recording, the court reporter is not

required to be present to certify the reporter's record. The

recording shall be kept for the 20-day period beginning the day

after the last day of the court proceeding, trial, or denial of

motion for new trial, whichever occurs last. If a case is

appealed, the proceedings shall be transcribed from the recording

by an official court reporter.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code Sec. 30.489 by Acts 1997,

75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997. Renumbered

from Sec. 30.00009 and amended by Acts 1999, 76th Leg., ch. 691,

Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

37, Sec. 1, eff. May 9, 2005.

Sec. 30.00011. PROSECUTIONS. All prosecutions in municipal

courts of record shall be conducted as provided by Article 45.03,

Code of Criminal Procedure.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code Sec. 30.490 by Acts 1997,

75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997. Renumbered

from Sec. 30.00010 and amended by Acts 1999, 76th Leg., ch. 691,

Sec. 1, eff. Sept. 1, 1999.

Sec. 30.00012. COURT FACILITIES. The governing body shall

provide courtrooms, jury rooms, offices, office furniture,

libraries, law books, and other facilities and supplies that the

governing body determines are necessary for the proper operation

of the municipal courts of record.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 1, eff. Sept. 1,

1999.

Sec. 30.000125. SEAL. (a) The governing body shall provide

each municipal court of record with a seal.

(b) The seal's appearance and use must substantially conform to

Article 45.02, Code of Criminal Procedure, but must include the

phrase "Municipal Court of/in __________, Texas."

Added by Acts 1999, 76th Leg., ch. 691, Sec. 1, eff. Sept. 1,

1999.

Sec. 30.000126. COMPLAINT; PLEADING. Complaints and pleadings

must substantially conform to the relevant provisions of Chapters

27 and 45, Code of Criminal Procedure.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 1, eff. Sept. 1,

1999.

Sec. 30.00013. JURY. (a) Ordinances, rules, and procedures

concerning a trial by a jury, including the summoning of jurors,

must substantially conform to Chapter 45, Code of Criminal

Procedure.

(b) The presiding judge, the municipal court clerk, or the court

administrator, as determined by ordinance, shall supervise the

selection of persons for jury service.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code Sec. 30.492 by Acts 1997,

75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997. Renumbered

from Sec. 30.00012 and amended by Acts 1999, 76th Leg., ch. 691,

Sec. 1, eff. Sept. 1, 1999.

Sec. 30.00014. APPEAL. (a) A defendant has the right of appeal

from a judgment or conviction in a municipal court of record. The

state has the right to appeal as provided by Article 44.01, Code

of Criminal Procedure. The county criminal courts or county

criminal courts of appeal in the county in which the municipality

is located or the municipal courts of appeal have jurisdiction of

appeals from a municipal court of record. If there is no county

criminal court, county criminal court of appeal, or municipal

court of appeal, the county courts at law have jurisdiction of an

appeal.

(b) The appellate court shall determine each appeal from a

municipal court of record conviction and each appeal from the

state on the basis of the errors that are set forth in the

appellant's motion for new trial and that are presented in the

clerk's record and reporter's record prepared from the

proceedings leading to the conviction or appeal. An appeal from

the municipal court of record may not be by trial de novo.

(c) To perfect an appeal, the appellant must file a written

motion for new trial with the municipal clerk not later than the

10th day after the date on which judgment is rendered. The motion

must set forth the points of error of which the appellant

complains. The motion or an amended motion may be amended by

leave of court at any time before action on the motion is taken,

but not later than the 20th day after the date on which the

original or amended motion is filed. The court may for good cause

extend the time for filing or amending, but the extension may not

exceed 90 days from the original filing deadline. If the court

does not act on the motion before the expiration of the 30 days

allowed for determination of the motion, the original or amended

motion is overruled by operation of law.

(d) To perfect an appeal, the appellant must also give notice of

the appeal. If the appellant requests a hearing on the motion for

new trial, the appellant may give the notice of appeal orally in

open court on the overruling of the motion. If there is no

hearing, the appellant must give a written notice of appeal and

must file the notice with the court not later than the 10th day

after the date on which the motion is overruled. The court may

for good cause extend that time period, but the extension may not

exceed 90 days from the original filing deadline.

(e) If the defendant is in custody, the appeal is perfected when

the notice of appeal is given as provided by Article 44.13, Code

of Criminal Procedure.

(f) A municipality shall by ordinance establish a fee for the

preparation of the clerk's record in the amount of $25. The

preparation fee does not include the fee for an actual

transcription of the proceedings. The clerk shall note the

payment of the fee on the docket of the court. If the case is

reversed on appeal, the fee shall be refunded to the defendant.

(g) The defendant shall pay the fee for the preparation of the

clerk's record and the fee for an actual transcription of the

proceedings.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code Sec. 30.493 by Acts 1997,

75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997. Renumbered

from Sec. 30.00013 and amended by Acts 1999, 76th Leg., ch. 691,

Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

37, Sec. 2, eff. May 9, 2005.

Sec. 30.00015. APPEAL BOND. (a) If the defendant is not in

custody, the defendant may not take an appeal until the defendant

files an appeal bond with the municipal court of record. The bond

must be approved by the court and must be filed not later than

the 10th day after the date on which the motion for new trial is

overruled. If the defendant is in custody, the defendant shall be

committed to jail unless the defendant posts the appeal bond.

(b) The appeal bond must be in the amount of $100 or double the

amount of the fines and costs adjudged against the defendant,

whichever is greater.

(c) The bond must:

(1) state that the defendant was convicted in the case and has

appealed; and

(2) be conditioned on the defendant's immediate and daily

personal appearance in the court to which the appeal is taken.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code Sec. 30.494 by Acts 1997,

75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997. Renumbered

from Sec. 30.00014 and amended by Acts 1999, 76th Leg., ch. 691,

Sec. 1, eff. Sept. 1, 1999.

Sec. 30.00016. RECORD ON APPEAL. The record on appeal must

substantially conform to the provisions relating to the

preparation of a record on appeal in the Texas Rules of Appellate

Procedure and the Code of Criminal Procedure.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code Sec. 30.495 by Acts 1997,

75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997. Renumbered

from Sec. 30.00015 and amended by Acts 1999, 76th Leg., ch. 691,

Sec. 1, eff. Sept. 1, 1999.

Sec. 30.00017. CLERK'S RECORD. The clerk's record must

substantially conform to the provisions relating to the

preparation of a clerk's record in the Texas Rules of Appellate

Procedure and the Code of Criminal Procedure.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code Sec. 30.496 by Acts 1997,

75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997. Renumbered

from Sec. 30.00016 and amended by Acts 1999, 76th Leg., ch. 691,

Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

37, Sec. 3, eff. May 9, 2005.

Sec. 30.00018. BILLS OF EXCEPTION. Bills of exception must

substantially conform to the provisions relating to the

preparation of bills of exception in the Texas Rules of Appellate

Procedure and the Code of Criminal Procedure.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code Sec. 30.497 by Acts 1997,

75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997. Renumbered

from Sec. 30.00017 and amended by Acts 1999, 76th Leg., ch. 691,

Sec. 1, eff. Sept. 1, 1999.

Sec. 30.00019. REPORTER'S RECORD. (a) A reporter's record

included in the record on appeal must substantially conform to

the provisions relating to the preparation of a reporter's record

in the Texas Rules of Appellate Procedure and the Code of

Criminal Procedure.

(b) The appellant shall pay for the reporter's record.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code Sec. 30.498 by Acts 1997,

75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997. Renumbered

from Sec. 30.00018 and amended by Acts 1999, 76th Leg., ch. 691,

Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

37, Sec. 4, eff. May 9, 2005.

Sec. 30.00020. TRANSFER OF RECORD. (a) Not later than the

60th day after the date on which the notice of appeal is given or

filed, the parties must file with the municipal clerk:

(1) the reporter's record;

(2) a written description of material to be included in the

clerk's record in addition to the required material; and

(3) any material to be included in the clerk's record that is

not in the custody of the clerk.

(b) On completion of the record, the municipal judge shall

approve the record in the manner provided for record completion,

approval, and notification in the court of appeals.

(c) After the court approves the record, the clerk shall

promptly send the record to the appellate court clerk for filing.

The appellate court clerk shall notify the defendant and the

prosecuting attorney that the record has been filed.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code Sec. 30.499 by Acts 1997,

75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997. Renumbered

from Sec. 30.00019 and amended by Acts 1999, 76th Leg., ch. 691,

Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

37, Sec. 5, eff. May 9, 2005.

Sec. 30.00021. BRIEF ON APPEAL. (a) An appellant's brief on

appeal from a municipal court of record must present points of

error in the manner required by law for a brief on appeal to the

court of appeals.

(b) The appellant must file the brief with the appellate court

clerk not later than the 15th day after the date on which the

clerk's record and reporter's record are filed with that clerk.

The appellant or the appellant's attorney must certify that the

brief has been properly mailed to the appellee.

(c) The appellee must file the appellee's brief with the

appellate court clerk not later than the 15th day after the date

on which the appellant's brief is filed.

(d) Each party, on filing the party's brief with the appellate

court clerk, shall deliver a copy of the brief to the opposing

party and to the municipal judge.

(e) The record and the briefs on appeal shall be limited as far

as possible to the questions relied on for reversal.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code Sec. 30.500 by Acts 1997,

75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997. Renumbered

from Sec. 30.00020 and amended by Acts 1999, 76th Leg., ch. 691,

Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

37, Sec. 6, eff. May 9, 2005.

Sec. 30.00022. NEW TRIAL. The trial court shall decide from the

briefs of the parties whether the appellant should be permitted

to withdraw the notice of appeal and be granted a new trial by

the court. The court may grant a new trial at any time before the

record is filed with the appellate court.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 1, eff. Sept. 1,

1999.

Sec. 30.00023. COURT RULES. (a) Except as modified by this

subchapter, the Code of Criminal Procedure and the Texas Rules of

Appellate Procedure govern the trial of cases before the

municipal courts of record. The courts may make and enforce all

rules of practice and procedure necessary to expedite the trial

of cases before the courts that are not inconsistent with law.

(b) The appellate courts may make and enforce all rules of

practice and procedure that are not inconsistent with law and

that are necessary to expedite the dispatch of appeals from the

municipal courts of record.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code Sec. 30.501 by Acts 1997,

75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997. Renumbered

from Sec. 30.00021 and amended by Acts 1999, 76th Leg., ch. 691,

Sec. 1, eff. Sept. 1, 1999.

Sec. 30.00024. DISPOSITION ON APPEAL. (a) According to the law

and the nature of the case, the appellate court may:

(1) affirm the judgment of the municipal court of record;

(2) reverse and remand for a new trial;

(3) reverse and dismiss the case; or

(4) reform and correct the judgment.

(b) Unless the matter was made an issue in the trial court or it

affirmatively appears to the contrary from the clerk's record or

reporter's record, the appellate court shall presume that:

(1) venue was proven in the trial court;

(2) the jury, if any, was properly impaneled and sworn;

(3) the defendant was arraigned and pleaded to the complaint;

and

(4) the municipal judge certified the charge before it was read

to the jury.

(c) In each case decided by the appellate court, the court shall

deliver a written opinion or order either sustaining or

overruling each assignment of error presented. The court shall

set forth the reasons for its decision. The appellate court clerk

shall mail copies of the decision to the parties and to the

municipal judge as soon as the decision is rendered.

(d) The appellate court may determine the rules for oral

argument. The parties may submit the case on the record and

briefs without oral argument.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code Sec. 30.502 by Acts 1997,

75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997. Renumbered

from Sec. 30.00022 and amended by Acts 1999, 76th Leg., ch. 691,

Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

37, Sec. 7, eff. May 9, 2005.

Sec. 30.00025. CERTIFICATE OF APPELLATE PROCEEDINGS. (a) When

the judgment of the appellate court becomes final, the clerk of

that court shall certify the proceedings and the judgment and

shall mail the certificate to the municipal clerk. The municipal

clerk shall file the certificate with the papers in the case and

note the certificate on the case docket.

(b) If the municipal court of record judgment is affirmed, to

enforce the judgment the court may:

(1) forfeit the bond of the defendant;

(2) issue a writ of capias for the defendant;

(3) issue an execution against the defendant's property;

(4) order a refund for the defendant's costs; or

(5) conduct an indigency hearing at the court's discretion.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code Sec. 30.503 by Acts 1997,

75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997. Renumbered

from Sec. 30.00023 and amended by Acts 1999, 76th Leg., ch. 691,

Sec. 1, eff. Sept. 1, 1999.

Sec. 30.00026. EFFECT OF ORDER OF NEW TRIAL. If the appellate

court awards a new trial to the appellant, the case stands as if

a new trial had been granted by the municipal court of record.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code Sec. 30.504 by Acts 1997,

75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997. Renumbered

from Sec. 30.00024 and amended by Acts 1999, 76th Leg., ch. 691,

Sec. 1, eff. Sept. 1, 1999.

Sec. 30.00027. APPEALS TO COURT OF APPEALS. (a) The appellant

has the right to appeal to the court of appeals if the fine

assessed against the defendant exceeds $100 and if the judgment

is affirmed by the appellate court.

(b) The provisions of the Code of Criminal Procedure relating to

direct appeals from a county or a district court to the court of

appeals apply to the appeal, except that:

(1) the record and briefs on appeal in the appellate court

constitute the record and briefs on appeal to the court of

appeals unless the rules of the court of criminal appeals provide

otherwise; and

(2) the record and briefs shall be filed directly with the court

of appeals.

Added by Acts 1987, 70th Leg., ch. 811, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code Sec. 30.505 by Acts 1997,

75th Leg., ch. 165, Sec. 8.02, eff. Sept. 1, 1997. Renumbered

from Sec. 30.00025 and amended by Acts 1999, 76th Leg., ch. 691,

Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. LUBBOCK

Sec. 30.00041. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Lubbock.

(b) In this subchapter, "appellate courts" means the county

courts at law of Lubbock County that have criminal appellate

jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code Sec. 30.001 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.03, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 2, eff. Sept. 1, 1999.

Sec. 30.00044. JUDGE. (a) Repealed by Acts 1999, 76th Leg.,

ch. 691, Sec. 139(1), eff. Sept. 1, 1999.

(b) A municipal judge is elected by the qualified voters of the

city for a term of four years.

(c) A municipal judge must be a licensed attorney in good

standing, must have practiced law in this state for five years,

and must be a citizen of the United States and of this state. The

judge must satisfy the residency requirements pertaining to a

member of the city council. A person may not serve as a municipal

judge while the person holds other office or employment with the

city government. A municipal judge who takes such an office or

employment vacates the judicial office.

(d) to (i) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(1), eff. Sept. 1, 1999.

(j) A municipal judge shall comply with the financial statement

requirements under Chapter 572.

(k) Repealed by Acts 1999, 76th Leg., ch. 691, Sec. 139(1), eff.

Sept. 1, 1999.

(l) Section 30.00007(b)(5) does not apply to this subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 27, eff. Sept. 1,

1989; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(40), eff. Sept. 1,

1995. Renumbered from Government Code Sec. 30.004 by Acts 1997,

75th Leg., ch. 165, Sec. 8.03, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 3, 139(1), eff. Sept. 1,

1999.

Sec. 30.00046. COURT REPORTER. (a), (b) Repealed by Acts 1999,

76th Leg., ch. 691, Sec. 139(1), eff. Sept. 1, 1999.

(c) Section 30.00010(d) does not apply to this subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code Sec. 30.006 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.03, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 4, 139(1), eff. Sept. 1, 1999.

Sec. 30.00049. COMPLAINT; PROSECUTION; PLEADING. (a) A

proceeding in a municipal court of record commences with a

complaint. The complaint must begin "In the name and by the

authority of the State of Texas" and must conclude "Against the

peace and dignity of the State." If the offense is only covered

by an ordinance, it may also conclude "Contrary to the said

ordinance."

(b) A complaint before the court may be sworn to before an

officer authorized to administer oaths or before the municipal

judge, clerk, city secretary, or city attorney, or the assistant

or deputy of the judge, clerk, city secretary, or city attorney,

each of whom may administer oaths for that purpose.

(c) A complaint must be in writing and must state:

(1) the name of the accused, if known;

(2) an accurate description of the accused, if the name is

unknown;

(3) in plain and intelligible words, the offense with which the

accused is charged;

(4) the place where the offense was committed, which must appear

to be within the jurisdiction of the court; and

(5) the date on which the offense was committed, which must show

that the offense is not barred by limitations.

(d) A prosecution in a court shall be conducted by the city

attorney or an assistant or deputy city attorney.

(e) All pleadings must be in writing and must be filed with the

clerk.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code Sec. 30.009 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.03, eff. Sept. 1, 1997.

SUBCHAPTER C. IRVING

Sec. 30.00081. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Irving.

(b) In this subchapter, "appellate courts" means the county

criminal courts of Dallas County that have criminal appellate

jurisdiction.

Added by Acts 1995, 74th Leg., ch. 477, Sec. 1, eff. June 12,

1995. Renumbered from Government Code, Sec. 30.0241 by Acts 1997,

75th Leg., ch. 165, Sec. 8.05, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 5, eff. Sept. 1, 1999.

Sec. 30.00084. JUDGE. (a) to (g) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(2), eff. Sept. 1, 1999.

(h) In addition to exercising powers under Section 30.00006, a

municipal judge, with the approval of all parties, may order a

defendant and the victim or complainant in a case before the

municipal court to engage in mediation or alternative dispute

resolution. The city shall provide mediation services and pay all

costs of those services.

(i) Repealed by Acts 1999, 76th Leg., ch. 691, Sec. 139(2), eff.

Sept. 1, 1999.

(j) Sections 30.00007(b)(1), (2), (3), and (5) do not apply to

this subchapter.

Added by Acts 1995, 74th Leg., ch. 477, Sec. 1, eff. June 12,

1995. Renumbered from Government Code, Sec. 30.0244 by Acts 1997,

75th Leg., ch. 165, Sec. 8.05, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 6, 139(2), eff. Sept. 1,

1999.

Sec. 30.00085. CLERK; OTHER PERSONNEL. (a) The city manager of

the city may appoint a clerk of the municipal court of record who

may hire, direct, and remove the personnel authorized in the

city's annual budget for the clerk's office. The clerk shall

perform the duties in accordance with statutes, the city charter,

and city ordinances.

(b) Sections 30.00009(c) and (d) do not apply to this

subchapter.

Added by Acts 1995, 74th Leg., ch. 477, Sec. 1, eff. June 12,

1995. Renumbered from Government Code, Sec. 30.0245 by Acts 1997,

75th Leg., ch. 165, Sec. 8.05, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 7, eff. Sept. 1, 1999.

Sec. 30.00086. COURT REPORTER. (a) The clerk of the court

shall appoint the court reporter under Section 30.00010.

(b) to (d) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(2), eff. Sept. 1, 1999.

Added by Acts 1995, 74th Leg., ch. 477, Sec. 1, eff. June 12,

1995. Renumbered from Government Code, Sec. 30.0246 by Acts 1997,

75th Leg., ch. 165, Sec. 8.05, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 8, 139(2), eff. Sept. 1,

1999.

SUBCHAPTER D. EL PASO

Sec. 30.00121. SHORT TITLE; APPLICATION. (a) This subchapter

may be cited as the El Paso Courts Act.

(b) This subchapter applies to the City of El Paso.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.031 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.06, eff. Sept. 1, 1997.

Sec. 30.00122. DEFINITION. In this subchapter, "appellate

court" means the El Paso Municipal Court of Appeals.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.032 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.06, eff. Sept. 1, 1997.

Sec. 30.00123. MARRIAGE CEREMONIES. The judge of the appellate

court and each municipal judge may conduct marriage ceremonies in

the city.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.033 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.06, eff. Sept. 1, 1997.

Sec. 30.00128. JUDGE. (a) Repealed by Acts 1999, 76th Leg.,

ch. 691, Sec. 139(3), eff. Sept. 1, 1999.

(b) A municipal judge is elected by the qualified voters of the

city for a term of two years unless the city by charter amendment

provides for a four-year term as provided by Article XI, Section

11, of the Texas Constitution.

(c), (d) Repealed by Acts 1999, 76th Leg., ch. 691, Sec. 139(3),

eff. Sept. 1, 1999.

(e) The municipal judges shall select by a majority vote of

those judges a presiding judge of the municipal courts of record.

(f) The presiding municipal judge may, when necessary for the

expeditious disposition of the business of the courts and with

the approval of the governing body of the city, divide a

municipal court of record into one or more divisions. A division

is presided over by an associate municipal judge. A division has

concurrent jurisdiction with the other divisions and municipal

courts of record. Divisions of the courts may be in concurrent

and continuous session, either day or night, at the discretion of

the presiding judge. The presiding judge may assign and transfer

any case pending in any of the courts or divisions to any other

of the courts or divisions. The presiding judge may direct the

manner in which cases are filed and docketed. He may assign a

case or proceeding pending in any of the courts to the judge of

another court or division. He may assign the judge of any of the

courts or divisions to try a case or hear a proceeding pending in

another court or division.

(g) In addition to complying with Section 30.00006(h), the

salary of the presiding judge must be set at an amount that is at

least 20 percent more than the salary of the regular municipal

judges.

(h) to (k) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(3), eff. Sept. 1, 1999.

(l) Section 30.00007(b) does not apply to this subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.038 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.06, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 9, 139(3), eff. Sept. 1, 1999.

Sec. 30.00129. COURT CLERK; OTHER PERSONNEL. In addition to

satisfying the requirements of Section 30.00009, the governing

body of the city shall provide a clerk of the municipal courts of

record, deputy clerks, and other municipal court personnel,

including at least one bailiff for each court, as necessary for

the proper operation of the municipal courts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.039 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.06, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 10, eff. Sept. 1, 1999.

Sec. 30.00130. COURT REPORTER; USE OF CLERK'S RECORDS. (a) To

preserve a record in cases tried before the municipal courts of

record, the city shall provide a court reporter. The governing

body of the city shall determine the qualifications and

compensation of the court reporter.

(b) The court reporter may preserve the record of proceedings by

written notes, transcribing equipment, recording equipment, or

any combination of those methods. The court reporter is not

required to take or record testimony in a case in which neither

the defendant, the prosecutor, nor the judge demands it.

(c) Testimony, exhibits, and evidence given by a witness in a

proceeding in a municipal court of record are solely for the

purposes of that proceeding or an appeal from that proceeding,

and in any civil proceeding, evidence relating to the testimony,

exhibits, evidence, or reproductions of testimony, exhibits, or

evidence is privileged and not admissible except for impeachment

purposes.

(d) Repealed by Acts 2003, 78th Leg., ch. 1263, Sec. 1.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.040 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.06, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 11, eff. Sept. 1, 1999; Acts 2003,

78th Leg., ch. 1263, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

37, Sec. 8, eff. May 9, 2005.

Sec. 30.00136. CONTINUATION OF MUNICIPAL COURT OF APPEALS. (a)

The El Paso Municipal Court of Appeals continues in existence as

long as a municipal court of record exists in the city.

(b) If the municipal court of record ordinance is repealed, the

appellate court continues in existence as long as there are

appeals before it. A reversal and remand for new trial or other

order returning a case to the trial court shall be to the

municipal court that replaces the municipal courts of record.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.046 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.06, eff. Sept. 1, 1997.

Sec. 30.00137. APPELLATE COURT JURISDICTION. (a) The appellate

court has exclusive jurisdiction over all appeals from the

municipal courts of record of the city. The county courts at law

of El Paso County have no jurisdiction over appeals from

municipal courts.

(b) The appellate court and the judge of that court have the

power in criminal law matters to issue to the municipal courts

and judges of those courts the writs of mandamus, procedendo,

prohibition, injunction, and other writs necessary to protect the

appellate court's jurisdiction or enforce its judgments.

(c) The appellate court has the power on affidavit or otherwise

to ascertain matters of fact necessary to the exercise of its

jurisdiction.

(d) The judge of the appellate court is a magistrate within the

meaning of the Code of Criminal Procedure, 1965.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.047 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.06, eff. Sept. 1, 1997.

Sec. 30.00138. TERM OF COURT. The appellate court may sit for

the transaction of business at any time during the year, and each

term begins and ends with the calendar year. The appellate court

may use the city council chambers or other appropriate location

as its courtroom for argument of cases and other court matters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.048 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.06, eff. Sept. 1, 1997.

Sec. 30.00139. APPELLATE COURT CLERK. In addition to other

duties, the city clerk serves as the appellate court clerk.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.049 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.06, eff. Sept. 1, 1997.

Sec. 30.00140. APPELLATE COURT JUDGE. (a) The appellate judge

shall be elected by the qualified voters of the city for a term

of two years, unless the city by charter amendment provides for a

four-year term as provided by Article XI, Section 11, of the

Texas Constitution. The appellate judge must be a citizen of the

United States and of this state and must have been a practicing

attorney of this state for at least five years immediately

preceding his election or appointment.

(b) A vacancy in the appellate court shall be filled by

appointment by the governing body of the city. The appointee

serves until the next regular municipal election, and at that

election the vacancy for the unexpired or full term shall be

filled by election by the qualified voters of the city.

(c) The appellate judge shall take the oath of office required

for a municipal judge.

(d) An appointed or elected appellate judge may not be removed

from office except in the same manner and for the same causes as

provided by law for county judges and as provided by Article V,

Section 1-a, of the Texas Constitution.

(e) The appellate judge is entitled to compensation from the

city as set by the governing body of the city. The judge's

compensation may not be diminished but may be increased during

his term of office.

(f) The city shall provide the appellate court with necessary

clerical help. The appellate judge and the city may agree that

the judge will provide for his own clerical help, and in that

event the judge is entitled to additional reasonable compensation

by agreement with the city.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.050 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.06, eff. Sept. 1, 1997.

Sec. 30.00141. APPELLATE COURT SEAL. The seal of the appellate

court is the same as that provided by law for municipal courts of

record, except that the seal must contain the words "Municipal

Court of Appeals of the City of El Paso," and the seal shall be

judicially noticed.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.051 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.06, eff. Sept. 1, 1997.

Sec. 30.00142. SPECIAL APPELLATE JUDGE. (a) If the appellate

judge is unable to act, the governing body of the city may

appoint a person, or the appellant and the city attorney in a

particular case may agree on a person, to serve as the special

appellate judge. The special appellate judge has the powers and

duties of the office and is entitled to receive the same

compensation as the regular appellate judge for serving as a

special appellate judge.

(b) A municipal judge or associate municipal judge may not be

appointed or selected as a special appellate judge.

(c) Except as provided by Subsection (d), an appointment of a

special appellate judge automatically terminates when the regular

appellate judge returns to duty.

(d) If an appellate judge is disqualified from hearing a

particular case, the governing body of the city may appoint a

person, or the appellant and the city attorney may agree on a

person, to serve as the special appellate judge. A special

appellate judge appointed or selected under this subsection is

entitled to receive the same daily compensation as the regular

appellate judge for each day he works on the case he was

appointed or selected to hear. An appointment automatically

terminates at the time the mandate or mandates issue in the case

he was appointed to hear.

(e) A special appellate judge must have the qualifications

required of the regular appellate judge and shall, before he

begins serving as a special appellate judge, take the oath of

office required for a municipal judge.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.052 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.06, eff. Sept. 1, 1997.

Sec. 30.00143. RULES. The appellate judge may make and publish

rules of appellate criminal procedure not inconsistent with this

subchapter or other law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.053 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.06, eff. Sept. 1, 1997.

Sec. 30.00144. NEW TRIAL. (a) A motion for new trial is not

necessary to authorize an appeal.

(b) If a motion for new trial is made, it must be filed not

later than the 10th day after the date of the rendition of the

judgment of conviction.

(c) One or more amended motions for new trial may be filed

without leave of court before any preceding motion for new trial

filed by the movant is overruled if the motion is filed not later

than 15 days after the date of the rendition of the judgment of

conviction.

(d) If an original or amended motion for new trial is not

determined by written order signed not later than 30 days after

the date of the rendition of the judgment of conviction, the

motion is overruled by operation of law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.054 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.06, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 12, eff. Sept. 1, 1999.

Sec. 30.00145. RIGHT OF APPEAL. (a) A defendant has the right

of appeal from a judgment of conviction in the municipal court of

record under the rules prescribed by this subchapter. The state

has the right of appeal as provided by Article 44.01, Code of

Criminal Procedure. The El Paso Municipal Court of Appeals has

jurisdiction over appeals from the municipal courts of record,

and all appeals from convictions in the municipal court of record

must be prosecuted in the appellate court, the court of appeals,

or the court of criminal appeals by the city attorney or an

assistant city attorney.

(b) Section 30.00014 does not apply to this subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.055 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.06, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 13, eff. Sept. 1, 1999.

Sec. 30.00146. NO DE NOVO APPEALS. An appeal from the municipal

court of record may not be taken to a trial de novo in the

appellate court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.056 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.06, eff. Sept. 1, 1997.

Sec. 30.00147. PERFECTING APPEAL. (a) A defendant, as a

condition of perfecting an appeal to the appellate court, must

file an appeal bond, unless the defendant is in custody. An

appeal may be perfected by timely filing with the municipal court

clerk an appeal bond that meets the requirements of Subchapter A.

It is not necessary to file a notice of appeal. If the defendant

is in custody, the appeal is perfected when notice of appeal is

given as provided by Article 44.13, Code of Criminal Procedure.

(b) At the same time the defendant files the appeal bond, the

defendant must pay to the municipal court clerk a $25 appellate

court docket fee. The clerk collects the fee on behalf of the

appellate court.

(c) The appeal bond must be filed not later than the 10th day

after overruling of the motion or amended motion for new trial,

or if there is no motion or amended motion for new trial, not

later than the 10th day after the rendition of the judgment of

conviction.

(d) For good cause shown, not later than the 100th day after the

date of rendition of the judgment of conviction, the appellate

court or the court of appeals may permit the filing of an appeal

bond or the giving of notice of appeal in the municipal court of

record even though the time limits set under this section have

expired.

(e) Except for the limitation contained in Subsection (d), the

appellate court may, for good cause shown, extend any time limits

set in this subchapter for the appellate process.

(f) In a case in which an appellant or the prosecutor files a

motion in the appellate court, the opposite party shall be given

an opportunity to answer the motion under time limits and

conditions set by the appellate court rules.

(g) The appellate court shall waive the $25 appellate court

docket fee if the appellate court finds after hearing that the

defendant is unable to pay the fee. The defendant must file and

personally sign an affidavit that he is unable to pay. The

defendant must file the affidavit not later than the 10th day

after the record on appeal is filed in the appellate court. The

affidavit of inability to pay must contain reasonable information

as the appellate court may require by rules. The prosecutor may

controvert, under time limits and conditions set by the appellate

court rules, the affidavit of inability to pay the docket fee and

may call the appellant as a witness on that issue.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.057 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.06, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 14, eff. Sept. 1, 1999.

Sec. 30.00162. DISPOSITION ON APPEAL; PRESUMPTIONS; DECISION.

(a) The appellate court may:

(1) affirm the judgment of the municipal court of record;

(2) reverse and remand for a new trial;

(3) reverse and dismiss the case;

(4) reform and correct the judgment;

(5) abate the appeal or dismiss the appeal; or

(6) enter any other appropriate order, as the law and the nature

of the case require.

(b) Unless the following matters were made an issue in the trial

court or it affirmatively appears to the contrary from the

clerk's record or reporter's record, the appellate court shall

presume that:

(1) venue was proven in the court below;

(2) the jury was properly impaneled and sworn;

(3) the defendant was arraigned;

(4) the defendant pleaded to the complaint; and

(5) the court's charge was certified by the municipal court

judge before it was read to the jury.

(c) In each case decided by the appellate court, the court shall

deliver a written opinion or order either sustaining or

overruling each assignment of error presented and a judgment

shall be entered on the opinion or order. If an assignment of

error is overruled, no reason need be given by the appellate

court, but cases relied on by the court may be cited. If an

assignment of error is sustained, the appellate court shall set

forth the reasons for the decision and precedent if it exists.

The appellate court clerk shall mail copies of the decision and

judgment of the appellate court to the parties and to the

municipal court clerk as soon as the decision is rendered by the

appellate court.

(d) After the decision of the appellate court is delivered, a

party desiring a rehearing must present, not later than the 10th

day after the date the decision is delivered, to the court a

motion for rehearing. The motion must distinctly specify the

grounds relied on for rehearing and must be accompanied by

written argument in behalf of the motion. Oral argument in

support of the motion is not permitted. A reply to a motion for

rehearing need not be filed unless requested by the court. If a

motion for rehearing is granted, the court may make final

disposition of the case without reargument, may order the case

resubmitted, with or without oral argument, or may issue other

orders appropriate under the circumstances of the particular

case. A second motion for rehearing may not be filed by the

losing party unless permitted by appellate court rules.

(e) Immediately after a decision of the appellate court becomes

final, the clerk of that court shall issue a mandate and a bill

of costs in the case to the trial court unless directed to

withhold the mandate by the appellate court.

(f) If a decision of the appellate court is appealed to a court

of appeals, the appellate court on receipt of the mandate or

other order from the court of appeals shall immediately comply

with the order or mandate by issuing its own order or mandate and

bill of costs, as the case may be. When a decision of a court of

appeals becomes final, the clerk of that court shall issue a

mandate in the case to the appellate court. A decision of a court

of appeals is final as provided by Article 42.045, Code of

Criminal Procedure, 1965.

(g) Original papers transmitted as the record on appeal to the

court of appeals, on final disposition of the case in the court

of appeals or the court of criminal appeals, shall be returned to

the court clerk from which they were received. The clerk of each

court shall preserve copies of briefs and papers originally filed

in that court.

(h) The municipal court clerk and the appellate court clerk

shall keep a copy of each decision of the appellate court in a

volume or volumes with an index so that the public can inspect

the decisions of the appellate court without the necessity of

inspecting individual records of each case.

(i) When the mandate of the appellate court is received by the

municipal court clerk, the clerk shall file it with the papers in

the case and note it on the docket. If the judgment has been

affirmed or the appeal is dismissed, a proceeding is not

necessary after filing the appellate court mandate in the

municipal court of record to enforce the judgment of the court,

except to forfeit the bond of the defendant, to issue a capias

for the defendant, or to issue an execution against the

defendant's property.

(j) If the appellate court awards a new trial to the defendant,

the cause stands as if a new trial had been granted by the

municipal court of record, and the defendant shall continue on

his appeal bond and shall appear for trial on notification mailed

to his address on the appeal bond.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 167, Sec. 5.02(3), eff.

Sept. 1, 1987. Renumbered from Government Code, Sec. 30.072 by

Acts 1997, 75th Leg., ch. 165, Sec. 8.06, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

37, Sec. 9, eff. May 9, 2005.

Sec. 30.00164. ALTERNATE APPELLATE PROCEDURE. (a) If the El

Paso Municipal Court of Appeals created by this subchapter is

held unconstitutional or invalid, all appeals under this

subchapter shall be considered as taken to the county courts at

law of El Paso County. Those appeals shall be docketed as

provided by county court at law rules. The county courts at law

of El Paso County have jurisdiction over those appeals and this

subchapter applies to those appeals. One county court at law of

El Paso County shall act as the appellate court. That court shall

be designated from time to time as the appellate court by the

majority vote of the judges of the county courts at law of El

Paso County. All appeals pending in the appellate court on the

date that any decision becomes final holding the municipal court

of appeals unconstitutional or invalid shall be transferred by

the appellate court to the county courts at law of El Paso

County, and all decisions of the appellate court that have become

final on or before that date are valid.

(b) If appeals are taken to the county courts at law of El Paso

County under Subsection (a), a reference to "appellate court" in

this subchapter means the county court at law of El Paso County

that is designated as the appellate court under this section,

except that a provision of this subchapter that is inconsistent

with the laws, statutes, and rules applicable to creation and

organization of the county courts at law of El Paso County will

not apply, and an appeal is not tried de novo in the county court

at law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.074 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.06, eff. Sept. 1, 1997.

SUBCHAPTER E. KENNEDALE

Sec. 30.00181. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Kennedale.

(b) In this subchapter, "appellate courts" means the county

criminal courts of Tarrant County that have criminal appellate

jurisdiction.

Added by Acts 1995, 74th Leg., ch. 180, Sec. 1, eff. May 23,

1995. Renumbered from Government Code, Sec. 30.0761 by Acts 1997,

75th Leg., ch. 165, Sec. 8.07, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 15, eff. Sept. 1, 1999.

Sec. 30.00184. JUDGE. (a) to (j) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(4), eff. Sept. 1, 1999.

(k) Sections 30.00007(b)(1), (2), (3), and (5) do not apply to

this subchapter.

Added by Acts 1995, 74th Leg., ch. 180, Sec. 1, eff. May 23,

1995. Renumbered from Government Code, Sec. 30.0764 by Acts 1997,

75th Leg., ch. 165, Sec. 8.07, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 16, 139(4), eff. Sept. 1,

1999.

Sec. 30.001845. MAGISTRATES. (a) The governing body may

appoint one or more magistrates in addition to magistrates

provided under Article 2.09, Code of Criminal Procedure.

(b) A magistrate does not have to possess all the qualifications

necessary to be a municipal court of record judge.

(c) A magistrate may not preside over the court or hear

contested cases.

(d) A magistrate may:

(1) conduct an arraignment;

(2) hold an indigency hearing;

(3) accept a plea;

(4) sign a judgment;

(5) set the amount of a bond; and

(6) perform other functions under Article 15.17, Code of

Criminal Procedure.

Added by Acts 2005, 79th Leg., Ch.

569, Sec. 1, eff. June 17, 2005.

Sec. 30.00185. CLERK; OTHER PERSONNEL. (a) The city manager or

city administrator of the city shall appoint a clerk of the

municipal court of record who may hire, direct, and remove the

personnel authorized in the city's annual budget for the clerk's

office. The clerk shall perform the duties in accordance with

statutes, the city charter, and city ordinances.

(b) Sections 30.00009(c) and (d) do not apply to this

subchapter.

Added by Acts 1995, 74th Leg., ch. 180, Sec. 1, eff. May 23,

1995. Renumbered from Government Code, Sec. 30.0765 by Acts 1997,

75th Leg., ch. 165, Sec. 8.07, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 17, eff. Sept. 1, 1999.

Sec. 30.00186. COURT REPORTER. (a) The clerk of the court

shall appoint the court reporter under Section 30.00010.

(b) to (d) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(4), eff. Sept. 1, 1999.

Added by Acts 1995, 74th Leg., ch. 180, Sec. 1, eff. May 23,

1995. Renumbered from Government Code, Sec. 30.0766 by Acts 1997,

75th Leg., ch. 165, Sec. 8.07, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 18, 139(4), eff. Sept. 1,

1999.

SUBCHAPTER F. SAN ANTONIO

Sec. 30.00221. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of San Antonio.

(b) In this subchapter, "appellate courts" means the county

courts at law of Bexar County that have criminal appellate

jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.081 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.08, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 19, eff. Sept. 1, 1999.

Sec. 30.00224. JUDGE. (a), (b) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(5), eff. Sept. 1, 1999.

(c) In addition to satisfying the requirements of Section

30.00006(c), a municipal judge must have been a resident of the

city for at least three years immediately preceding the judge's

appointment.

(d) to (j) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(5), eff. Sept. 1, 1999.

(k) Section 30.00007(b)(5) does not apply to this subchapter.

(l) In addition to the duties imposed under Sections

30.00007(b)(1)-(4), the presiding judge shall promulgate work

rules for the administration of the municipal courts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.37(a), eff.

Sept. 1, 1987; Acts 1989, 71st Leg., ch. 1248, Sec. 28, eff.

Sept. 1, 1989. Renumbered from Government Code, Sec. 30.084 by

Acts 1997, 75th Leg., ch. 165, Sec. 8.08, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 691, Sec. 20, 139(5), eff. Sept. 1,

1999.

Sec. 30.00225. CLERK; OTHER PERSONNEL. (a), (b) Repealed by

Acts 1999, 76th Leg., ch. 691, Sec. 139(5), eff. Sept. 1, 1999.

(c) Sections 30.00009(c) and (d) do not apply to this

subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.38(a), eff.

Sept. 1, 1987. Renumbered from Government Code, Sec. 30.085 by

Acts 1997, 75th Leg., ch. 165, Sec. 8.08, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 691, Sec. 21, eff. Sept. 1,

1999.

Sec. 30.00226. COURT REPORTER. (a) The city shall provide a

court reporter for the purpose of preserving a record in cases

tried before the municipal court of record. The person selected

as court reporter must meet the qualifications provided by law

for official court reporters. The chief administrative officer of

the city shall set the compensation of the court reporter on the

recommendation of the presiding municipal judge.

(b) The court reporter may preserve the record through written

notes, transcribing equipment, recording equipment, or any

combination of those methods. The reporter is not required to

record testimony in a case in which neither the defendant, the

prosecutor, nor the judge demands it.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.086 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.08, eff. Sept. 1, 1997.

Sec. 30.00229. COMPLAINT; PROSECUTION; PLEADING. (a) to (d)

Repealed by Acts 1999, 76th Leg., ch. 691, Sec. 139(5), eff.

Sept. 1, 1999.

(e) All pleadings in a municipal court of record must be in

writing and must be filed with the clerk.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.089 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.08, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 139(5), eff. Sept. 1, 1999.

SUBCHAPTER G. MANSFIELD

Sec. 30.00261. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Mansfield.

(b) In this subchapter, "appellate courts" means the county

criminal courts of Tarrant County that have criminal appellate

jurisdiction.

Added by Acts 1995, 74th Leg., ch. 182, Sec. 1, eff. May 23,

1995. Renumbered from Government Code, Sec. 30.1041 by Acts 1997,

75th Leg., ch. 165, Sec. 8.09, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 22, eff. Sept. 1, 1999.

Sec. 30.00264. JUDGE. (a) to (j) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(6), eff. Sept. 1, 1999.

(k) Sections 30.00007(b)(1), (2), (3), and (5) do not apply to

this subchapter.

Added by Acts 1995, 74th Leg., ch. 182, Sec. 1, eff. May 23,

1995. Renumbered from Government Code, Sec. 30.1044 by Acts 1997,

75th Leg., ch. 165, Sec. 8.09, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 23, 139(6), eff. Sept. 1,

1999.

Sec. 30.00265. MAGISTRATES. (a) The governing body may appoint

one or more magistrates.

(b) A magistrate does not have to possess all the qualifications

necessary to be a municipal court of record judge.

(c) A magistrate may not preside over the court or hear

contested cases.

(d) A magistrate may:

(1) conduct an arraignment;

(2) hold an indigency hearing;

(3) accept a plea;

(4) sign a judgment;

(5) set the amount of a bond; and

(6) perform other functions under Article 15.17, Code of

Criminal Procedure.

Added by Acts 1995, 74th Leg., ch. 182, Sec. 1, eff. May 23,

1995. Renumbered from Government Code, Sec. 30.1045 by Acts 1997,

75th Leg., ch. 165, Sec. 8.09, eff. Sept. 1, 1997.

Sec. 30.00266. CLERK; OTHER PERSONNEL. (a) The city manager of

the city shall appoint a clerk of the municipal court of record

who may hire, direct, and remove the personnel authorized in the

city's annual budget for the clerk's office. The clerk shall

perform the duties in accordance with statutes, the city charter,

and city ordinances.

(b) Sections 30.00009(c) and (d) do not apply to this

subchapter.

Added by Acts 1995, 74th Leg., ch. 182, Sec. 1, eff. May 23,

1995. Renumbered from Government Code, Sec. 30.1046 by Acts 1997,

75th Leg., ch. 165, Sec. 8.09, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 24, eff. Sept. 1, 1999.

Sec. 30.00267. COURT REPORTER. (a) The clerk of the court

shall appoint the court reporter under Section 30.00010.

(b) to (d) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(6), eff. Sept. 1, 1999.

Added by Acts 1995, 74th Leg., ch. 182, Sec. 1, eff. May 23,

1995. Renumbered from Government Code, Sec. 30.1047 by Acts 1997,

75th Leg., ch. 165, Sec. 8.09, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 25, 139(6), eff. Sept. 1,

1999.

SUBCHAPTER H. WICHITA FALLS

Sec. 30.00301. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Wichita Falls.

(b) In this subchapter, "appellate courts" means the county

courts at law of Wichita County that have criminal appellate

jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.111 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.10, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 26, eff. Sept. 1, 1999.

Sec. 30.00304. JUDGE. (a) Repealed by Acts 1999, 76th Leg.,

ch. 691, Sec. 139(7), eff. Sept. 1, 1999.

(b) In addition to satisfying the requirements of Section

30.00006(c), a municipal judge must maintain residence in the

city during the tenure of office but need not be a resident of

the city at the time of the appointment. The judge may not engage

in the private practice of law while in office. The judge must

execute a bond and take the oath of office required of a county

judge.

(c) to (h) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(7), eff. Sept. 1, 1999.

(i) Sections 30.00007(a) and (b)(5) do not apply to this

subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.114 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.10, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 27, 139(7), eff. Sept. 1, 1999.

Sec. 30.00305. CLERK. (a) The city manager shall appoint a

clerk of the municipal courts of record. The clerk holds office

at the pleasure of the city manager and is subject to all city

charter provisions, ordinances, and personnel policies relating

to non-civil service city employees.

(b) Section 30.00009(c) does not apply to this subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 83, Sec. 1, eff. Aug. 31,

1987. Renumbered from Government Code, Sec. 30.115 by Acts 1997,

75th Leg., ch. 165, Sec. 8.10, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 691, Sec. 28, eff. Sept. 1, 1999.

Sec. 30.00306. COURT REPORTER. (a) The city manager shall

appoint an official court reporter under Section 30.00010 for the

purpose of preserving a record in cases tried before the

municipal courts of record. The reporter holds office at the

pleasure of the city manager. The city manager may appoint more

than one reporter for each court if necessary to dispose of the

business of the court without delay. If a reporter is not

demanded, a reporter's record may be prepared from mechanical,

audio, or video recordings of the proceedings.

(b) Section 30.00010(d) does not apply to this subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 83, Sec. 2, eff. Aug. 31,

1987. Renumbered from Government Code, Sec. 30.116 by Acts 1997,

75th Leg., ch. 165, Sec. 8.10, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 691, Sec. 29, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

37, Sec. 10, eff. May 9, 2005.

Sec. 30.00308. CIVIL SERVICE ORDINANCE; VACATION OF COURT. (a)

The judges, clerk and deputy clerks, and court reporters of the

municipal courts are not classified employees under the city

civil service ordinance. The governing body of the city may

provide by ordinance that all other employees of the courts may

be hired and paid as classified employees under the city civil

service ordinance. The judges, clerk and deputy clerks, and court

reporters are entitled to receive the same vacation, sick leave,

and other benefits that are provided for other nonclassified

employees under regulations provided by the governing body by

ordinance and may be authorized or required by the governing body

to participate in the city retirement program.

(b) If after the establishment of a municipal court of record

the governing body finds by ordinance that the condition of the

dockets of the other courts of the county does not require the

existence of the court to dispose properly of the cases arising

in the city, the governing body shall declare the offices of the

municipal judge, clerk, court reporter, and other employees of

the court to be vacated at the end of the term for which the

judge was last appointed. Any case then pending shall be

transferred to a court with proper jurisdiction of the offense.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.118 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.10, eff. Sept. 1, 1997.

Sec. 30.00310. FILING OF ORIGINAL PAPERS.

Text of section as amended by Acts 1989, 71st Leg., ch. 1020,

Sec. 3

The clerk of the municipal courts of record shall file the

original papers and proceedings in each case under the direction

of the presiding judge. Instead of filing the original papers,

papers may be preserved by microfilm or other process that

correctly and legibly reproduces or that forms a medium for

copying or reproducing. The filed or preserved papers constitute

the records of the courts and a separate record book is not

required. Preserved records are admissible in evidence in civil

cases as provided by the Texas Rules of Evidence relating to the

admissibility of contents of writing, recordings, and

photographs. Records, however maintained, shall be destroyed by

the court clerk after five years after final disposition of the

case. Records, however maintained, relating to parking offenses

shall be destroyed by the court clerk after two years after final

disposition of the case.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 1020, Sec. 3, eff. Sept. 1,

1989; renumbered from Government Code, Sec. 30.120 by Acts 1997,

75th Leg., ch. 165, Sec. 8.10, eff. Sept. 1, 1997.

Sec. 30.00310. FILING OF ORIGINAL PAPERS.

Text of section as amended by Acts 1989, 71st Leg., ch. 1248,

Sec. 29

(a) The clerk of the municipal courts of record shall file the

original complaint and the original of other papers and

proceedings in each case under the direction of the presiding

judge. The filed original papers constitute the records of the

courts and a separate record book is not required.

(b) The clerk shall keep a separate folder for each case, and

shall note on the outside of the folder:

(1) the style of the case;

(2) the nature of the charged offense;

(3) the dates that the warrant was issued and returned;

(4) the date the examination or trial was held;

(5) whether trial was held by jury or before a judge;

(6) trial settings;

(7) any verdict of the jury;

(8) any judgment of the court;

(9) any motion for a new trial and the decision on the motion;

(10) whether an appeal was taken; and

(11) the date and the manner in which the judgment and sentence

were enforced.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 29, eff. Sept. 1,

1989. Renumbered from Government Code, Sec. 30.120 by Acts 1997,

75th Leg., ch. 165, Sec. 8.10, eff. Sept. 1, 1997.

SUBCHAPTER I. BURLESON

Sec. 30.00341. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Burleson.

(b) In this subchapter, "appellate courts" means the county

courts at law of Johnson County that have criminal appellate

jurisdiction.

Added by Acts 1995, 74th Leg., ch. 181, Sec. 1, eff. May 23,

1995. Renumbered from Government Code, Sec. 30.1341 by Acts 1997,

75th Leg., ch. 165, Sec. 8.11, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 30, eff. Sept. 1, 1999.

Sec. 30.00344. JUDGE. (a) to (j) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(8), eff. Sept. 1, 1999.

(k) Sections 30.00007(b)(1), (2), (3), and (5) do not apply to

this subchapter.

Added by Acts 1995, 74th Leg., ch. 181, Sec. 1, eff. May 23,

1995. Renumbered from Government Code, Sec. 30.1344 by Acts 1997,

75th Leg., ch. 165, Sec. 8.11, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 31, 139(8), eff. Sept. 1,

1999.

Sec. 30.00345. CLERK; OTHER PERSONNEL. (a) The city manager of

the city shall appoint a clerk of the municipal court of record

who may hire, direct, and remove the personnel authorized in the

city's annual budget for the clerk's office. The clerk shall

perform the duties in accordance with statutes, the city charter,

and city ordinances.

(b) Sections 30.00009(c) and (d) do not apply to this

subchapter.

Added by Acts 1995, 74th Leg., ch. 181, Sec. 1, eff. May 23,

1995. Renumbered from Government Code, Sec. 30.1345 by Acts 1997,

75th Leg., ch. 165, Sec. 8.11, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 32, eff. Sept. 1, 1999.

Sec. 30.00346. COURT REPORTER. (a) The clerk of the court

shall appoint the court reporter under Section 30.00010.

(b) to (d) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(8), eff. Sept. 1, 1999.

Added by Acts 1995, 74th Leg., ch. 181, Sec. 1, eff. May 23,

1995. Renumbered from Government Code, Sec. 30.1346 by Acts 1997,

75th Leg., ch. 165, Sec. 8.11, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 33, 139(8), eff. Sept. 1,

1999.

SUBCHAPTER J. FORT WORTH

Sec. 30.00381. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Fort Worth.

(b) In this subchapter, "appellate courts" means the county

criminal courts of Tarrant County that have criminal appellate

jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.141 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.12, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 34, eff. Sept. 1, 1999.

Sec. 30.00384. JUDGE. (a), (b) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(9), eff. Sept. 1, 1999.

(c) The judge must maintain residence in the city during the

tenure of office.

(d) to (j) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(9), eff. Sept. 1, 1999.

(k) Sections 30.00007(b)(1), (2), (3), and (5) do not apply to

this subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.40(a), eff.

Sept. 1, 1987; Acts 1987, 70th Leg., ch. 599, Sec. 1, eff. June

18, 1987; Acts 1991, 72nd Leg., ch. 290, Sec. 1, eff. Aug. 26,

1991. Renumbered from Government Code, Sec. 30.144 by Acts 1997,

75th Leg., ch. 165, Sec. 8.12, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 691, Sec. 35, 139(9), eff. Sept. 1, 1999.

Sec. 30.00385. CLERK. (a) The city manager with the consent of

the governing body of the city shall appoint a clerk of the

municipal courts of record. The clerk shall perform the duties in

accordance with statutes, the city charter, and city ordinances.

(b) Section 30.00009(c) does not apply to this subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.145 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.12, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 36, eff. Sept. 1, 1999.

Sec. 30.00388. CIVIL SERVICE ORDINANCE; VACATION OF COURT. (a)

The judges, clerk and deputy clerks, and court reporters of the

municipal courts of record are not classified employees under

civil service, charter, or ordinance provisions. The governing

body of the city may provide by ordinance that all other

employees of the courts may be hired and paid as classified

employees under civil service, charter, or ordinance provisions.

Judges, clerks, deputy clerks, and court reporters are entitled

to receive the same vacation, sick leave, and other benefits that

are provided for other nonclassified employees under regulations

provided by the governing body by ordinance and may be authorized

or required by the governing body to participate in the city

retirement program.

(b) If after the establishment of a municipal court of record

the governing body finds by ordinance that the condition of the

dockets of the other courts of the county does not require the

existence of the court to properly dispose of the cases arising

in the city, the governing body shall declare the offices of the

municipal judge, clerk, court reporter, and other employees of

the court to be vacated at the end of the term for which the

judge was last appointed. Any case then pending shall be

transferred to a court with proper jurisdiction of the offense.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.148 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.12, eff. Sept. 1, 1997.

SUBCHAPTER K. GRAND PRAIRIE

Sec. 30.00421. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Grand Prairie.

(b) In this subchapter, "appellate courts" means the county

criminal courts of Dallas County that have criminal appellate

jurisdiction.

Added by Acts 1995, 74th Leg., ch. 163, Sec. 1, eff. May 23,

1995. Renumbered from Government Code, Sec. 30.1641 by Acts 1997,

75th Leg., ch. 165, Sec. 8.13, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 37, eff. Sept. 1, 1999.

Sec. 30.00426. JUDGE. (a) to (j) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(10), eff. Sept. 1, 1999.

(k) Sections 30.00007(b)(1), (2), (3), and (5) do not apply to

this subchapter.

Added by Acts 1995, 74th Leg., ch. 163, Sec. 1, eff. May 23,

1995. Renumbered from Government Code, Sec. 30.1646 by Acts 1997,

75th Leg., ch. 165, Sec. 8.13, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 38, 139(10), eff. Sept. 1,

1999.

Sec. 30.00427. CLERK; OTHER PERSONNEL. (a) The city manager

shall appoint a clerk of a municipal court of record who may

hire, direct, and remove the personnel authorized in the city's

annual budget for the clerk's office. The clerk shall perform the

duties in accordance with statutes, the city charter, and city

ordinances.

(b) Sections 30.00009(c) and (d) do not apply to this

subchapter.

Added by Acts 1995, 74th Leg., ch. 163, Sec. 1, eff. May 23,

1995. Renumbered from Government Code, Sec. 30.1647 by Acts 1997,

75th Leg., ch. 165, Sec. 8.13, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 39, eff. Sept. 1, 1999.

Sec. 30.00428. COURT REPORTER. (a) The clerk of the court

shall appoint the court reporter under Section 30.00010. The

reporter shall be compensated by the city in the manner

determined by the city manager.

(b) to (d) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(10), eff. Sept. 1, 1999.

Added by Acts 1995, 74th Leg., ch. 163, Sec. 1, eff. May 23,

1995. Renumbered from Government Code, Sec. 30.1648 by Acts 1997,

75th Leg., ch. 165, Sec. 8.13, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 40, 139(10), eff. Sept. 1,

1999.

SUBCHAPTER L. SWEETWATER

Sec. 30.00461. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Sweetwater.

(b) In this subchapter, "appellate courts" means the County

Court of Nolan County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.171 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.14, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 41, eff. Sept. 1, 1999.

Sec. 30.00464. JUDGE. (a) Repealed by Acts 1999, 76th Leg.,

ch. 691, Sec. 139(11), eff. Sept. 1, 1999.

(b) A municipal judge must be a licensed attorney in good

standing in this state. The judge must be a citizen of the United

States and of this state. The judge must maintain residence in

the city during the tenure of office but need not be a resident

of the city at the time of the appointment.

(c) to (e) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(11), eff. Sept. 1, 1999.

(f) Section 30.00007(b)(5) does not apply to this subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.174 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.14, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 42, 139(11), eff. Sept. 1, 1999.

Sec. 30.00465. CLERK; OTHER PERSONNEL. (a) Repealed by Acts

1999, 76th Leg., ch. 691, Sec. 139(11), eff. Sept. 1, 1999.

(b) The governing body of the city shall provide deputy clerks,

warrant officers, and other personnel, including at least one

bailiff for each court, as needed for the proper operation of the

courts.

(c) Repealed by Acts 1999, 76th Leg., ch. 691, Sec. 139(11),

eff. Sept. 1, 1999.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.175 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.14, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 139(11), eff. Sept. 1, 1999.

Sec. 30.00466. COURT REPORTER. (a) The municipal judge shall

appoint a court reporter under Section 30.00010, whose

qualifications shall be determined by the judge or, if there is

more than one municipal judge, by the presiding municipal judge.

(b) Repealed by Acts 1999, 76th Leg., ch. 691, Sec. 139(11),

eff. Sept. 1, 1999.

(c) Section 30.00010(d) does not apply to this subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.176 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.14, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 43 and 139(11), eff. Sept. 1, 1999

SUBCHAPTER M. CROWLEY

Sec. 30.00491. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Crowley.

(b) In this subchapter, "appellate courts" means the county

criminal courts of Tarrant County that have criminal appellate

jurisdiction.

Added by Acts 1995, 74th Leg., ch. 193, Sec. 1, eff. May 23,

1995. Renumbered from Government Code, Sec. 30.1881 by Acts 1997,

75th Leg., ch. 165, Sec. 8.15, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 44, eff. Sept. 1, 1999.

Sec. 30.00494. JUDGE. (a) to (j) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(12), eff. Sept. 1, 1999.

(k) Sections 30.00007(b)(1), (2), (3), and (5) do not apply to

this subchapter.

Added by Acts 1995, 74th Leg., ch. 193, Sec. 1, eff. May 23,

1995. Renumbered from Government Code, Sec. 30.1884 by Acts 1997,

75th Leg., ch. 165, Sec. 8.15, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 45, 139(12), eff. Sept. 1,

1999.

Sec. 30.004945. MAGISTRATES. (a) The governing body may

appoint one or more magistrates in addition to magistrates

provided under Article 2.09, Code of Criminal Procedure.

(b) A magistrate does not have to possess all the qualifications

necessary to be a municipal court of record judge.

(c) A magistrate may not preside over the court or hear

contested cases.

(d) A magistrate may:

(1) conduct an arraignment;

(2) hold an indigency hearing;

(3) accept a plea;

(4) sign a judgment;

(5) set the amount of a bond; or

(6) perform other functions under Article 15.17, Code of

Criminal Procedure.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 46, eff. Sept. 1,

1999.

Sec. 30.00495. CLERK; OTHER PERSONNEL. (a) The city manager or

city administrator of the city shall appoint a clerk of the

municipal court of record who may hire, direct, and remove the

personnel authorized in the city's annual budget for the clerk's

office. The clerk shall perform the duties in accordance with

statutes, the city charter, and city ordinances.

(b) Sections 30.00009(c) and (d) do not apply to this

subchapter.

Added by Acts 1995, 74th Leg., ch. 193, Sec. 1, eff. May 23,

1995. Renumbered from Government Code, Sec. 30.1885 by Acts 1997,

75th Leg., ch. 165, Sec. 8.15, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 47, eff. Sept. 1, 1999.

Sec. 30.00496. COURT REPORTER. (a) The clerk of the court

shall appoint the court reporter under Section 30.00010.

(b) to (d) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(12), eff. Sept. 1, 1999.

Added by Acts 1995, 74th Leg., ch. 193, Sec. 1, eff. May 23,

1995. Renumbered from Government Code, Sec. 30.1886 by Acts 1997,

75th Leg., ch. 165, Sec. 8.15, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 48, 139(12), eff. Sept. 1,

1999.

SUBCHAPTER N. LONGVIEW

Sec. 30.00531. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Longview.

(b) In this subchapter, "appellate courts" means the County

Court of Gregg County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.201 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.16, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 49, eff. Sept. 1, 1999.

Sec. 30.00534. JUDGE. (a) to (e) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(13), eff. Sept. 1, 1999.

(f) Section 30.00007(b)(5) does not apply to this subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.204 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.16, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 50, 139(13), eff. Sept. 1, 1999.

Sec. 30.00536. COURT REPORTER. The municipal judge shall

appoint the court reporter under Section 30.00010.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.206 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.16, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 51, 139(13), eff. Sept. 1, 1999;

Acts 2003, 78th Leg., ch. 1260, Sec. 1, eff. June 20, 2003.

SUBCHAPTER O. PANTEGO

Sec. 30.00561. APPLICATION; DEFINITION. (a) This subchapter

applies to the town of Pantego.

(b) In this subchapter, "appellate courts" means the county

criminal courts of Tarrant County that have criminal appellate

jurisdiction.

Added by Acts 1995, 74th Leg., ch. 274, Sec. 1, eff. Aug. 28,

1995. Renumbered from Government Code, Sec. 30.2191 by Acts 1997,

75th Leg., ch. 165, Sec. 8.17, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 52, eff. Sept. 1, 1999.

Sec. 30.00564. JUDGE. (a) to (j) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(14), eff. Sept. 1, 1999.

(k) Sections 30.00007(b)(1), (2), (3), and (5) do not apply to

this subchapter.

Added by Acts 1995, 74th Leg., ch. 274, Sec. 1, eff. Aug. 28,

1995. Renumbered from Government Code, Sec. 30.2194 by Acts 1997,

75th Leg., ch. 165, Sec. 8.17, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 53, 139(14), eff. Sept. 1,

1999.

Sec. 30.00565. CLERK; OTHER PERSONNEL. (a) The city manager of

the town shall appoint a clerk of the municipal court of record

who may hire, direct, and remove the personnel authorized in the

town's annual budget for the clerk's office. The clerk shall

perform the duties in accordance with statutes, the town charter,

and town ordinances.

(b) Sections 30.00009(c) and (d) do not apply to this

subchapter.

Added by Acts 1995, 74th Leg., ch. 274, Sec. 1, eff. Aug. 28,

1995. Renumbered from Government Code, Sec. 30.2195 by Acts 1997,

75th Leg., ch. 165, Sec. 8.17, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 54, eff. Sept. 1, 1999.

Sec. 30.00566. COURT REPORTER. (a) The clerk of the court

shall appoint the court reporter under Section 30.00010.

(b) to (d) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(14), eff. Sept. 1, 1999.

Added by Acts 1995, 74th Leg., ch. 274, Sec. 1, eff. Aug. 28,

1995. Renumbered from Government Code, Sec. 30.2196 by Acts 1997,

75th Leg., ch. 165, Sec. 8.17, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 55, 139(14), eff. Sept. 1,

1999.

SUBCHAPTER P. MIDLAND

Sec. 30.00601. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Midland.

(b) In this subchapter, "appellate courts" means the County

Court of Midland County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.231 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.18, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 56, eff. Sept. 1, 1999.

Sec. 30.00604. JUDGE. (a) Repealed by Acts 1999, 76th Leg.,

ch. 691, Sec. 139(15), eff. Sept. 1, 1999.

(b) In addition to satisfying the requirements of Section

30.00006(c), a municipal judge must maintain residence in the

city during the tenure of office but need not be a resident of

the city at the time of the appointment. The judge shall serve

full time and may not engage in the private practice of law while

in office.

(c) to (e) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(15), eff. Sept. 1, 1999.

(f) Section 30.00007(b)(5) does not apply to this subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.234 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.18, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 5, 139(15), eff. Sept. 1, 1999.

Sec. 30.00605. CLERK; OTHER PERSONNEL. (a) Repealed by Acts

1999, 76th Leg., ch. 691, Sec. 139(15), eff. Sept. 1, 1999.

(b) The governing body of the city shall provide deputy clerks,

warrant officers, and other personnel, including at least one

bailiff for each court, as needed for the proper operation of the

municipal courts of record.

(c) Repealed by Acts 1999, 76th Leg., ch. 691, Sec. 139(15),

eff. Sept. 1, 1999.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.235 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.18, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 139(15), eff. Sept. 1, 1999.

Sec. 30.00606. COURT REPORTER. (a) The municipal judge shall

appoint the court reporter under Section 30.00010, who must meet

qualifications determined by the judge or, if there is more than

one judge, by the presiding municipal judge. The governing body

of the city shall set the compensation of the court reporter on

the recommendation of the presiding judge.

(b) Repealed by Acts 1999, 76th Leg., ch. 691, Sec. 139(15),

eff. Sept. 1, 1999.

(c) Section 30.00010(d) does not apply to this subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.236 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.18, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 58, 139(15), eff. Sept. 1, 1999.

SUBCHAPTER Q. RIVER OAKS

Sec. 30.00631. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of River Oaks.

(b) In this subchapter, "appellate courts" means the county

criminal courts of Tarrant County that have criminal appellate

jurisdiction.

Added by Acts 1995, 74th Leg., ch. 653, Sec. 1, eff. Aug. 28,

1995. Renumbered from Government Code, Sec. 30.2481 by Acts 1997,

75th Leg., ch. 165, Sec. 8.19, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 59, eff. Sept. 1, 1999.

Sec. 30.00634. JUDGE. (a) to (c) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(16), eff. Sept. 1, 1999.

(d) In addition to exercising powers under Section 30.00006(e),

a municipal judge shall devote as much time to the office as it

requires.

(e) to (j) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(16), eff. Sept. 1, 1999.

(k) Sections 30.00007(b)(1), (2), (3), and (5) do not apply to

this subchapter.

Added by Acts 1995, 74th Leg., ch. 653, Sec. 1, eff. Aug. 28,

1995. Renumbered from Government Code, Sec. 30.2484 by Acts 1997,

75th Leg., ch. 165, Sec. 8.19, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 60, 139(16), eff. Sept. 1,

1999.

Sec. 30.00635. MAGISTRATES. (a) The governing body may appoint

one or more magistrates in addition to magistrates provided under

Article 2.09, Code of Criminal Procedure.

(b) A magistrate does not have to possess all the qualifications

necessary to be a municipal court of record judge.

(c) A magistrate may not preside over the court or hear

contested cases.

(d) A magistrate may:

(1) conduct an arraignment;

(2) hold an indigency hearing;

(3) accept a plea;

(4) sign a judgment;

(5) set the amount of a bond; and

(6) perform other functions under Article 15.17, Code of

Criminal Procedure.

Added by Acts 1995, 74th Leg., ch. 653, Sec. 1, eff. Aug. 28,

1995. Renumbered from Government Code, Sec. 30.2485 by Acts 1997,

75th Leg., ch. 165, Sec. 8.19, eff. Sept. 1, 1997.

Sec. 30.00636. CLERK; OTHER PERSONNEL. (a) The city

administrator of the city shall appoint a clerk of the municipal

court of record who may hire, direct, and remove the personnel

authorized in the city's annual budget for the clerk's office.

The clerk shall perform the duties in accordance with statutes,

the city charter, and city ordinances.

(b) Sections 30.00009(c) and (d) do not apply to this

subchapter.

Added by Acts 1995, 74th Leg., ch. 653, Sec. 1, eff. Aug. 28,

1995. Renumbered from Government Code, Sec. 30.2486 by Acts 1997,

75th Leg., ch. 165, Sec. 8.19, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 61, eff. Sept. 1, 1999.

Sec. 30.00637. COURT REPORTER. (a) The clerk of the court

shall appoint the court reporter under Section 30.00010.

(b) to (d) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(16), eff. Sept. 1, 1999.

Added by Acts 1995, 74th Leg., ch. 653, Sec. 1, eff. Aug. 28,

1995. Renumbered from Government Code, Sec. 30.2487 by Acts 1997,

75th Leg., ch. 165, Sec. 8.19, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 62, 139(16), eff. Sept. 1,

1999.

Sec. 30.00653. JOINT COURTS: CREATION. (a) The governing body

of the city may contract with one or more municipalities that

have municipal courts of record to establish a joint municipal

court of record to serve the contracting municipalities.

(b) A joint municipal court of record created under this section

replaces each municipality's individual municipal court of

record.

Added by Acts 1995, 74th Leg., ch. 653, Sec. 1, eff. Aug. 28,

1995. Renumbered from Government Code, Sec. 30.2503 by Acts 1997,

75th Leg., ch. 165, Sec. 8.19, eff. Sept. 1, 1997.

Sec. 30.00654. JOINT COURT: JUDGES. (a) Notwithstanding any

other law, a joint municipal court of record created under

Section 30.2503 is presided over by a municipal judge or

alternate municipal judge who is appointed by the governing

bodies of the contracting municipalities for a two-year term.

(b) The judge of a joint municipal court of record may be

removed from office by the governing bodies of the contracting

municipalities at any time for incompetency, misconduct,

malfeasance, or inability to perform the tasks of the office.

Added by Acts 1995, 74th Leg., ch. 653, Sec. 1, eff. Aug. 28,

1995. Renumbered from Government Code, Sec. 30.2504 by Acts 1997,

75th Leg., ch. 165, Sec. 8.19, eff. Sept. 1, 1997.

Sec. 30.00655. JOINT COURTS: JURISDICTION. (a) The

jurisdiction of a joint municipal court of record created under

Section 30.2503 is the combined jurisdiction of the municipal

courts of the contracting municipalities.

(b) An appeal from a joint municipal court of record created

under Section 30.2503 is to the county criminal court of the

county in which the offense occurred. If that county does not

have a county criminal court, appeal is to the county court of

law of the county.

Added by Acts 1995, 74th Leg., ch. 653, Sec. 1, eff. Aug. 28,

1995. Renumbered from Government Code, Sec. 30.2505 by Acts 1997,

75th Leg., ch. 165, Sec. 8.19, eff. Sept. 1, 1997.

Sec. 30.00656. JOINT COURT: PROSECUTING ATTORNEY. A

municipality that contracts under Section 30.2503 may provide its

own prosecuting attorney or the contracting municipalities may

agree on the selection of one or more prosecuting attorneys.

Added by Acts 1995, 74th Leg., ch. 653, Sec. 1, eff. Aug. 28,

1995. Renumbered from Government Code, Sec. 30.2506 by Acts 1997,

75th Leg., ch. 165, Sec. 8.19, eff. Sept. 1, 1997.

Sec. 30.00657. JOINT COURT: APPLICABLE LAW. (a) The

municipalities by contract shall select one of the contracting

municipality's enabling statutes as the source of applicable

procedural requirements for the operation of the joint municipal

court of record established under Section 30.2503.

(b) All of the provisions of the statute selected under

Subsection (a) apply to the operation of the joint municipal

court of record. If there is a conflict with any of the

provisions in Sections 30.2503-30.2506, those sections control.

(c) Any matter that is not governed by the contracting

municipalities' enabling legislation or other law shall be

resolved by the contract entered into under Section 30.2503.

Added by Acts 1995, 74th Leg., ch. 653, Sec. 1, eff. Aug. 28,

1995. Renumbered from Government Code, Sec. 30.2507 by Acts 1997,

75th Leg., ch. 165, Sec. 8.19, eff. Sept. 1, 1997.

SUBCHAPTER R. HOUSTON

Sec. 30.00671. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Houston.

(b) In this subchapter, "appellate courts" means the county

criminal courts of Harris County that have criminal appellate

jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.261 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.20, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 63, eff. Sept. 1, 1999.

Sec. 30.00674. JUDGE. (a) to (f) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(17), eff. Sept. 1, 1999.

(g) A municipal judge may only be removed under Article V,

Section 1-a, of the Texas Constitution.

(h) Repealed by Acts 1999, 76th Leg., ch. 691, Sec. 139(17),

eff. Sept. 1, 1999.

(i) Sections 30.00007(b)(5) and 30.000085 do not apply to this

subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 30, eff. Sept. 1,

1989. Renumbered from Government Code, Sec. 30.264 by Acts 1997,

75th Leg., ch. 165, Sec. 8.20, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 691, Sec. 64, 139(17), eff. Sept. 1, 1999.

Sec. 30.00675. CLERK; OTHER PERSONNEL. (a), (b) Repealed by

Acts 1999, 76th Leg., ch. 691, Sec. 139(17), eff. Sept. 1, 1999.

(c) Section 30.00009(c) does not apply to this subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.265 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.20, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 65, 139(17), eff. Sept. 1, 1999.

Sec. 30.00676. COURT REPORTER. (a) Each municipal judge may

appoint an official court reporter under Section 30.00010 to

transcribe the trial proceedings, including testimony, voir dire

examinations, objections, and final arguments.

(b) Section 30.00010(d) does not apply to this subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.266 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.20, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 66, eff. Sept. 1, 1999.

SUBCHAPTER S. MARSHALL

Sec. 30.00701. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Marshall.

(b) In this subchapter, "appellate courts" means the County

Court of Harrison County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.291 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.21, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 67, eff. Sept. 1, 1999.

Sec. 30.00704. JUDGE. (a) Repealed by Acts 1999, 76th Leg.,

ch. 691, Sec. 139(18), eff. Sept. 1, 1999.

(b) In addition to exercising powers under Section 30.00006(e),

a municipal judge shall devote as much time to the office as it

requires.

(c) to (e) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(18), eff. Sept. 1, 1999.

(f) Section 30.00007(b)(5) does not apply to this subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.294 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.21, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 68, 139(18), eff. Sept. 1, 1999.

Sec. 30.00706. COURT REPORTER. (a) The municipal judge shall

appoint the court reporter under Section 30.00010.

(b) Repealed by Acts 1999, 76th Leg., ch. 691, Sec. 139(18),

eff. Sept. 1, 1999.

(c) Section 30.00010(d) does not apply to this subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.296 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.21, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 69, 139(18), eff. Sept. 1, 1999.

SUBCHAPTER T. AUSTIN

Sec. 30.00731. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Austin.

(b) In this subchapter, "appellate courts" means the county

courts at law of Travis County that have criminal appellate

jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.321 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.22, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 70, eff. Sept. 1, 1999.

Sec. 30.00734. JUDGE. (a) to (f) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(19), eff. Sept. 1, 1999.

(g) In addition to satisfying the requirements of Section

30.00006(c), a municipal judge must have been a resident of the

city for the two-year period immediately preceding appointment.

(h) Repealed by Acts 1999, 76th Leg., ch. 691, Sec. 139(19),

eff. Sept. 1, 1999.

(i) Section 30.00007(b)(5) does not apply to this subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.324 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.22, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 71, 139(19), eff. Sept. 1, 1999.

Sec. 30.00736. CLERK; OTHER PERSONNEL. (a) The governing body

of the city shall appoint a clerk of the municipal courts of

record, who shall be known as the municipal clerk. The municipal

clerk serves at the pleasure of the governing body. The clerk

shall perform, as applicable, the duties prescribed by law for

the county clerk of a county court at law and any other duty

necessary to issue process and conduct business of the court. The

clerk may administer oaths and affidavits and make certificates

and affix the court's seal to those certificates. In addition,

the clerk shall:

(1) maintain central docket records for all cases filed in the

municipal courts of record; and

(2) maintain an index of all court judgments in the same manner

as county clerks are required by law to prepare for criminal

cases arising in county courts.

(b) With the consent of the governing body of the city, the

clerk may appoint one or more deputy clerks to act for and on

behalf of the clerk.

(c) The governing body of the city shall provide the courts with

other municipal court personnel that the governing body

determines necessary for the proper operation of the courts.

Those persons shall perform their duties under the direction and

control of the clerk of the municipal court or the municipal

judge to whom assigned. The governing body shall determine the

salaries of the court personnel.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 31, eff. Sept. 1,

1989. Renumbered from Government Code, Sec. 30.326 by Acts 1997,

75th Leg., ch. 165, Sec. 8.22, eff. Sept. 1, 1997.

SUBCHAPTER U. ODESSA

Sec. 30.00771. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Odessa.

(b) In this subchapter, "appellate courts" means the county

courts at law of Ector County that have criminal appellate

jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.351 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.23, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 73, eff. Sept. 1, 1999.

Sec. 30.00774. JUDGE. (a) to (e) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(20), eff. Sept. 1, 1999.

(f) Section 30.00007(b)(5) does not apply to this subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 235, Sec. 3, eff. Sept. 1,

1997. Renumbered from Government Code, Sec. 30.354 by Acts 1997,

75th Leg., ch. 165, Sec. 8.23, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 691, Sec. 74, 139(20), eff. Sept. 1, 1999.

Sec. 30.00778. CLERK; OTHER PERSONNEL. (a) The city manager

shall provide for the appointment of a clerk of the municipal

courts of record, who shall be known as the municipal clerk. The

municipal clerk shall perform, as applicable, the duties

prescribed by law for the county clerk of a county court at law.

In addition, the clerk shall:

(1) maintain central docket records for all cases filed in the

municipal courts of record; and

(2) maintain an index of all municipal court of record judgments

in the same manner as county clerks are required by law to

prepare for criminal cases arising in county courts.

(b) The governing body of the city shall provide the courts with

other municipal court personnel that the governing body

determines necessary for the proper operation of the courts.

Those persons shall perform their duties under the direction and

control of the clerk or the municipal judge to whom assigned. The

governing body shall determine the salaries of the court

personnel.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 32, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 235, Sec. 6, eff.

Sept. 1, 1997. Renumbered from Government Code, Sec. 30.358 by

Acts 1997, 75th Leg., ch. 165, Sec. 8.23, eff. Sept. 1, 1997.

Sec. 30.00779. RECORDING OF PROCEEDINGS; COURT REPORTER. (a)

to (e) Repealed by Acts 1999, 76th Leg., ch. 691, Sec. 139(20),

eff. Sept. 1, 1999.

(f) Section 30.00010(d) does not apply to this subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 235, Sec. 7, eff. Sept. 1,

1997. Renumbered from Government Code, Sec. 30.359 by Acts 1997,

75th Leg., ch. 165, Sec. 8.23, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 691, Sec. 75, 139(20), eff. Sept. 1, 1999.

Sec. 30.007801. PROSECUTION BY CITY ATTORNEY. All prosecutions

in a municipal court of record must be conducted by the city

attorney or an assistant or deputy city attorney.

Added by Acts 1997, 75th Leg., ch. 235, Sec. 8, eff. Sept. 1,

1997.

Transferred from Government Code, Section 30.3601 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(19), eff. September 1, 2009.

Sec. 30.007802. COMPLAINT; PLEADING. (a) A complaint filed in

a municipal court of record must begin "In the name and by

authority of the State of Texas" and must conclude "Against the

peace and dignity of the State."

(b) Complaints must comply with Article 45.17, Code of Criminal

Procedure.

(c) Pleadings must be in writing and must be filed with the

municipal court clerk.

Added by Acts 1997, 75th Leg., ch. 235, Sec. 8, eff. Sept. 1,

1997.

Transferred from Government Code, Section 30.3602 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(19), eff. September 1, 2009.

Sec. 30.007803. JURY. (a) A person brought before a municipal

court of record and charged with an offense is entitled to be

tried by a jury of six persons, unless that right is waived

according to law.

(b) A juror for the court must have the qualifications required

of jurors by law and must be a resident of the city.

(c) A juror is entitled to receive the compensation for each day

and each fraction of a day in attendance on a municipal court of

record jury as provided by Chapter 61.

(d) The clerk of the court shall establish a fair, impartial,

and objective juror selection process.

Added by Acts 1997, 75th Leg., ch. 235, Sec. 8, eff. Sept. 1,

1997.

Transferred from Government Code, Section 30.3603 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(19), eff. September 1, 2009.

Sec. 30.007804. COURT RULES. (a) Except as modified by this

subchapter, the Code of Criminal Procedure as applied to county

courts at law governs the trial of cases before municipal courts

of record.

(b) Bonds must be payable to the state for the use and benefit

of the city. The court may not assess court costs other than

warrant fees, capias fees, and other fees authorized for

municipal courts of record.

(c) A peace officer may serve a process issued by a municipal

court of record.

(d) A conviction, judgment, and sentence are in the name of the

state, and the state recovers from the defendant the fine and

fees for the use and benefit of the city.

(e) Fines, fees, costs, and bonds shall be paid to the clerk of

the court, who shall deposit them in the city general fund.

Added by Acts 1997, 75th Leg., ch. 235, Sec. 8, eff. Sept. 1,

1997.

Transferred from Government Code, Section 30.3604 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(19), eff. September 1, 2009.

SUBCHAPTER V. DALLAS

Sec. 30.00811. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Dallas.

(b) In this subchapter, "appellate courts" means the county

criminal courts of Dallas County that have criminal appellate

jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Renumbered from Government Code, Sec. 30.381 by Acts 1997, 75th

Leg., ch. 165, Sec. 8.24, eff. Sept. 1, 1997. Amended by Acts

1999, 76th Leg., ch. 691, Sec. 76, eff. Sept. 1, 1999.

Sec. 30.00814. JUDGE. (a) to (c) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(21), eff. Sept. 1, 1999.

(d) In addition to performing duties under Sections

30.00007(b)(1) and (4), the administrative municipal judge shall

promulgate work rules for the administration of the municipal

courts.

(e), (f) Repealed by Acts 1999, 76th Leg., ch. 691, Sec. 139(21),

eff. Sept. 1, 1999.

(g) Sections 30.00007(b)(2), (3), and (5) do not apply to this

subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 157, Sec. 2, 3, eff. Aug.

31, 1987. Renumbered from Government Code, Sec. 30.384 by Acts

1997, 75th Leg., ch. 165, Sec. 8.24, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 691, Sec. 77, 139(21), eff. Sept. 1, 1999.

Sec. 30.00818. CLERK; OTHER PERSONNEL. (a) The governing body

shall provide for the appointment of a clerk of the municipal

courts of record, who shall be known as the municipal clerk. The

municipal clerk shall perform for the municipal courts of record,

as applicable, the duties prescribed by law for the county clerk

of a county court at law. In addition, the clerk shall maintain

central docket records for all cases filed in the municipal

courts of record.

(b) The governing body of the city shall provide the courts with

other municipal court personnel that the governing body

determines necessary for the proper operation of the courts.

Those persons shall perform their duties under the direction and

control of the clerk of the municipal court or the municipal

judge to whom assigned. The governing body shall determine the

salaries of the court personnel.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 157, Sec. 4, eff. Aug. 31,

1987; Acts 1989, 71st Leg., ch. 1248, Sec. 33, eff. Sept. 1,

1989. Renumbered from Government Code, Sec. 30.388 by Acts 1997,

75th Leg., ch. 165, Sec. 8.24, eff. Sept. 1, 1997.

SUBCHAPTER W. ARLINGTON

Sec. 30.00851. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Arlington.

(b) In this subchapter, "appellate courts" means the county

criminal courts of Tarrant County that have criminal appellate

jurisdiction.

Added by Acts 1993, 73rd Leg., ch. 575, Sec. 1, eff. Aug. 30,

1993. Renumbered from Government Code, Sec. 30.421 by Acts 1997,

75th Leg., ch. 165, Sec. 8.25, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 78, eff. Sept. 1, 1999.

Sec. 30.00854. JUDGE. (a) to (c) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(22), eff. Sept. 1, 1999.

(d) In addition to satisfying the requirements of Section

30.00006(c), a municipal judge shall devote as much time to the

office as it requires.

(e) to (j) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(22), eff. Sept. 1, 1999.

(k) Sections 30.00007(b)(1), (2), (3), and (5) do not apply to

this subchapter.

Added by Acts 1993, 73rd Leg., ch. 575, Sec. 1, eff. Aug. 30,

1993. Renumbered from Government Code, Sec. 30.424 by Acts 1997,

75th Leg., ch. 165, Sec. 8.25, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 79, 139(22), eff. Sept. 1,

1999.

Sec. 30.00855. CLERK; OTHER PERSONNEL. (a) The city manager of

the city shall appoint a clerk of the municipal court of record

who may hire, direct, and remove the personnel authorized in the

city's annual budget for the clerk's office. The clerk shall

perform the duties in accordance with statutes, the city charter,

and city ordinances.

(b) Sections 30.00009(c) and (d) do not apply to this

subchapter.

Added by Acts 1993, 73rd Leg., ch. 575, Sec. 1, eff. Aug. 30,

1993. Renumbered from Government Code, Sec. 30.425 by Acts 1997,

75th Leg., ch. 165, Sec. 8.25, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 80, eff. Sept. 1, 1999.

Sec. 30.00856. COURT REPORTER. (a) The clerk of the court

shall appoint the court reporter under Section 30.00010.

(b) to (d) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(22), eff. Sept. 1, 1999.

Added by Acts 1993, 73rd Leg., ch. 575, Sec. 1, eff. Aug. 30,

1993. Renumbered from Government Code, Sec. 30.426 by Acts 1997,

75th Leg., ch. 165, Sec. 8.25, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 81, 139(22), eff. Sept. 1,

1999.

SUBCHAPTER X. GARLAND

Sec. 30.00891. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Garland.

(b) In this subchapter, "appellate courts" means the county

criminal courts of Dallas County that have criminal appellate

jurisdiction.

Added by Acts 1987, 70th Leg., ch. 161, Sec. 1, eff. May 25,

1987. Renumbered from Government Code, Sec. 30.451 by Acts 1997,

75th Leg., ch. 165, Sec. 8.26, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 82, eff. Sept. 1, 1999.

Sec. 30.00894. JUDGE. (a) to (f) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(23), eff. Sept. 1, 1999.

(g) Sections 30.00007(b)(5) and 30.00008(b) do not apply to this

subchapter.

Added by Acts 1987, 70th Leg., ch. 161, Sec. 1, eff. May 25,

1987. Amended by Acts 1997, 75th Leg., ch. 1342, Sec. 2, eff.

Sept. 1, 1997. Renumbered from Government Code, Sec. 30.454 by

Acts 1997, 75th Leg., ch. 165, Sec. 8.26, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 691, Sec. 83, 139(23), eff. Sept. 1,

1999.

Sec. 30.00895. CLERK. (a) The city manager shall appoint a

clerk of the municipal courts of record. The clerk or the clerk's

deputies shall keep the records of the municipal courts of

record, issue process, and generally perform the duties for the

courts that a clerk of a county court exercising criminal

jurisdiction is required by law to perform for that court. The

clerk shall perform the duties in accordance with statutes, the

city charter, and city ordinances.

(b) Sections 30.00009(a), (c), and (d) do not apply to this

subchapter.

Added by Acts 1987, 70th Leg., ch. 161, Sec. 1, eff. May 25,

1987. Renumbered from Government Code, Sec. 30.455 by Acts 1997,

75th Leg., ch. 165, Sec. 8.26, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 84, eff. Sept. 1, 1999.

Sec. 30.00896. COURT REPORTER. (a) The official court reporter

shall be appointed by the chief judge under Section 30.00010.

(b) to (d) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(23), eff. Sept. 1, 1999.

Added by Acts 1987, 70th Leg., ch. 161, Sec. 1, eff. May 25,

1987. Amended by Acts 1997, 75th Leg., ch. 1342, Sec. 3, eff.

Sept. 1, 1997. Renumbered from Government Code, Sec. 30.456 by

Acts 1997, 75th Leg., ch. 165, Sec. 8.26, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 691, Sec. 85, 139(23), eff. Sept. 1,

1999.

SUBCHAPTER Y. AMARILLO

Sec. 30.00931. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Amarillo.

(b) In this subchapter, "appellate courts" means the county

courts at law in Potter and Randall counties.

Added by Acts 1987, 70th Leg., ch. 694, Sec. 1, eff. Sept. 1,

1987. Renumbered from Government Code, Sec. 30.521 by Acts 1997,

75th Leg., ch. 165, Sec. 8.27, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 86, eff. Sept. 1, 1999.

Sec. 30.00934. JUDGE. (a) A municipal judge need not be a

resident of the city at the time of appointment but must, in

addition to satisfying the requirements of Section 30.00006(c),

maintain residence in the city during the term of office. The

judge shall devote full time to the duties of that office and may

not engage in the private practice of law while in office. The

restrictions on the residency of and private practice by a

municipal judge do not apply to a judge employed to work less

than 40 hours per week.

(b) to (d) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(24), eff. Sept. 1, 1999.

(e) The governing body of the city shall appoint a judge to be

the presiding municipal judge who shall, in addition to

performing duties under Sections 30.00007(b)(1), (3), and (4),

assign cases among the judges.

(f) Sections 30.00007(b)(2) and (5) do not apply to this

subchapter.

Added by Acts 1987, 70th Leg., ch. 694, Sec. 1, eff. Sept. 1,

1987. Renumbered from Government Code, Sec. 30.524 by Acts 1997,

75th Leg., ch. 165, Sec. 8.27, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 87, 139(24), eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

182, Sec. 1, eff. May 27, 2005.

Sec. 30.00937. CLERK; OTHER PERSONNEL. The city manager of the

city shall provide for the appointment of a municipal court clerk

to serve as clerk of the municipal courts of record. The

municipal court clerk shall perform the duties prescribed by

ordinance and by applicable law and may hire, direct, and remove

the personnel authorized in the annual budget for the clerk's

office.

Added by Acts 1987, 70th Leg., ch. 694, Sec. 1, eff. Sept. 1,

1987. Renumbered from Government Code, Sec. 30.527 by Acts 1997,

75th Leg., ch. 165, Sec. 8.27, eff. Sept. 1, 1997.

Sec. 30.00939. COURT REPORTER. (a) For the purpose of

preserving a record in cases tried before the municipal court,

the city manager shall provide an official court reporter who has

the qualifications provided by law for official court reporters.

(b), (c) Repealed by Acts 1999, 76th Leg., ch. 691, Sec. 139(24),

eff. Sept. 1, 1999.

(d) Section 30.00010(d) does not apply to this subchapter.

Added by Acts 1987, 70th Leg., ch. 694, Sec. 1, eff. Sept. 1,

1987. Renumbered from Government Code, Sec. 30.529 by Acts 1997,

75th Leg., ch. 165, Sec. 8.27, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 88, 139(24), eff. Sept. 1,

1999.

SUBCHAPTER Z. ADDISON

Sec. 30.00971. APPLICATION; DEFINITION. (a) This subchapter

applies to the town of Addison.

(b) In this subchapter, "appellate courts" means the county

criminal courts of Dallas County that have criminal appellate

jurisdiction.

Added by Acts 1987, 70th Leg., ch. 1003, Sec. 1, eff. June 19,

1987. Renumbered from Government Code, Sec. 30.651 by Acts 1997,

75th Leg., ch. 165, Sec. 8.28, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 89, eff. Sept. 1, 1999.

Sec. 30.00976. JUDGE. (a) to (d) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(25), eff. Sept. 1, 1999.

(e) Section 30.00007(b)(5) does not apply to this subchapter.

Added by Acts 1987, 70th Leg., ch. 1003, Sec. 1, eff. June 19,

1987. Renumbered from Government Code, Sec. 30.656 by Acts 1997,

75th Leg., ch. 165, Sec. 8.28, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 90, 139(25), eff. Sept. 1,

1999.

Sec. 30.00977. CLERK. The city manager, with the consent of the

governing body of the city, shall appoint a clerk of the

municipal courts of record who may hire, direct, and remove the

personnel authorized in the city's annual budget for the clerk's

office. The clerk shall perform the duties in accordance with

statutes, the city charter, and city ordinances.

Added by Acts 1987, 70th Leg., ch. 1003, Sec. 1, eff. June 19,

1987. Renumbered from Government Code, Sec. 30.657 by Acts 1997,

75th Leg., ch. 165, Sec. 8.28, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 91, eff. Sept. 1, 1999.

Sec. 30.00978. COURT REPORTER. (a) The clerk of the court

shall appoint the court reporter under Section 30.00010.

(b) Repealed by Acts 1999, 76th Leg., ch. 691, Sec. 139(25),

eff. Sept. 1, 1999.

(c) The court reporter is not required to record testimony in a

case unless the judge or one of the parties requests a record. A

party's request for a record must be in writing and filed with

the court before trial.

(d) Repealed by Acts 1999, 76th Leg., ch. 691, Sec. 139(25),

eff. Sept. 1, 1999.

Added by Acts 1987, 70th Leg., ch. 1003, Sec. 1, eff. June 19,

1987. Amended by Acts 1993, 73rd Leg., ch. 877, Sec. 1, eff. Aug.

30, 1993. Renumbered from Government Code, Sec. 30.658 by Acts

1997, 75th Leg., ch. 165, Sec. 8.28, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 691, Sec. 92, 139(25), eff. Sept. 1, 1999.

SUBCHAPTER AA. GRAPEVINE

Sec. 30.01011. APPLICATION; DEFINITION. (a) This subchapter

applies to the city of Grapevine.

(b) In this subchapter, "appellate courts" means the county

criminal courts of Tarrant County that have criminal appellate

jurisdiction.

Added by Acts 1991, 72nd Leg., ch. 50, Sec. 1, eff. Aug. 26,

1991. Renumbered from Government Code, Sec. 30.691 by Acts 1997,

75th Leg., ch. 165, Sec. 8.29, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 93, eff. Sept. 1, 1999.

Sec. 30.01014. JUDGE. (a) to (c) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(26), eff. Sept. 1, 1999.

(d) In addition to satisfying the requirements of Section

30.00006(c), a municipal judge must maintain residence in the

city during the tenure of office and must be a resident of the

city at the time of appointment or election. The judge shall

devote as much time to the office as it requires.

(e) to (i) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(26), eff. Sept. 1, 1999.

(j) An alternate judge must have the same qualifications as a

municipal judge, except that an alternate judge may, but need not

be, a resident of the city.

(k) Sections 30.00007(b)(1), (2), (3), and (5) do not apply to

this subchapter.

Added by Acts 1991, 72nd Leg., ch. 50, Sec. 1, eff. Aug. 26,

1991. Renumbered from Government Code, Sec. 30.694 by Acts 1997,

75th Leg., ch. 165, Sec. 8.29, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 94, 139(26), eff. Sept. 1,

1999.

Sec. 30.01015. CLERK; OTHER PERSONNEL. (a) The city manager of

the city shall appoint a clerk of the municipal courts of record

who may hire, direct, and remove the personnel authorized in the

city's annual budget for the clerk's office. The clerk shall

perform the duties in accordance with statutes, the city charter,

and city ordinances.

(b) Sections 30.00009(c) and (d) do not apply to this

subchapter.

Added by Acts 1991, 72nd Leg., ch. 50, Sec. 1, eff. Aug. 26,

1991. Renumbered from Government Code, Sec. 30.695 by Acts 1997,

75th Leg., ch. 165, Sec. 8.29, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 95, eff. Sept. 1, 1999.

Sec. 30.01016. COURT REPORTER. (a) The clerk of the court

shall appoint the court reporter under Section 30.00010.

(b) to (d) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(26), eff. Sept. 1, 1999.

Added by Acts 1991, 72nd Leg., ch. 50, Sec. 1, eff. Aug. 26,

1991. Renumbered from Government Code, Sec. 30.696 by Acts 1997,

75th Leg., ch. 165, Sec. 8.29, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 96, 139(26), eff. Sept. 1,

1999.

SUBCHAPTER BB. HURST

Sec. 30.01051. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Hurst.

(b) In this subchapter, "appellate courts" means the county

criminal courts of Tarrant County that have criminal appellate

jurisdiction.

Added by Acts 1993, 73rd Leg., ch. 340, Sec. 1, eff. Aug. 30,

1993. Renumbered from Government Code, Sec. 30.721 by Acts 1997,

75th Leg., ch. 165, Sec. 8.30, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 97, eff. Sept. 1, 1999.

Sec. 30.01054. JUDGE. (a) to (c) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(27), eff. Sept. 1, 1999.

(d) In addition to exercising powers under Section 30.00006(e),

a municipal judge shall devote as much time to the office as it

requires.

(e) to (j) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(27), eff. Sept. 1, 1999.

(k) Sections 30.00007(b)(1), (2), (3), and (5) do not apply to

this subchapter.

Added by Acts 1993, 73rd Leg., ch. 340, Sec. 1, eff. Aug. 30,

1993. Renumbered from Government Code, Sec. 30.724 by Acts 1997,

75th Leg., ch. 165, Sec. 8.30, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 98, 139(27), eff. Sept. 1,

1999.

Sec. 30.01055. CLERK; OTHER PERSONNEL. (a) The city manager of

the city shall appoint a clerk of the municipal court of record

who may hire, direct, and remove the personnel authorized in the

city's annual budget for the clerk's office. The clerk shall

perform the duties in accordance with statutes, the city charter,

and city ordinances.

(b) Sections 30.00009(c) and (d) do not apply to this

subchapter.

Added by Acts 1993, 73rd Leg., ch. 340, Sec. 1, eff. Aug. 30,

1993. Renumbered from Government Code, Sec. 30.725 by Acts 1997,

75th Leg., ch. 165, Sec. 8.30, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 99, eff. Sept. 1, 1999.

Sec. 30.01056. COURT REPORTER. (a) The presiding judge shall

appoint the court reporter under Section 30.00010.

(b) to (d) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(27), eff. Sept. 1, 1999.

Added by Acts 1993, 73rd Leg., ch. 340, Sec. 1, eff. Aug. 30,

1993. Renumbered from Government Code, Sec. 30.726 by Acts 1997,

75th Leg., ch. 165, Sec. 8.30, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 100, 139(27), eff. Sept. 1,

1999.

SUBCHAPTER CC. CARROLLTON

Sec. 30.01091. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Carrollton.

(b) In this subchapter, "appellate courts" means the county

criminal courts of Dallas County that have criminal appellate

jurisdiction.

Added by Acts 1993, 73rd Leg., ch. 324, Sec. 1, eff. May 29,

1993. Renumbered from Government Code, Sec. 30.851 by Acts 1997,

75th Leg., ch. 165, Sec. 8.31, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 101, eff. Sept. 1, 1999.

Sec. 30.01096. JUDGE. (a) In addition to satisfying the

requirements of Section 30.00006(c), a presiding municipal judge

must maintain residence in the city during the tenure of office.

The municipal judge shall devote full time to the duties of the

office as necessary.

(b), (c) Repealed by Acts 1999, 76th Leg., ch. 691, Sec. 139(28),

eff. Sept. 1, 1999.

(d) Section 30.00007(b)(5) does not apply to this subchapter.

(e) A municipal court of record may be presided over by an

assistant municipal judge.

Added by Acts 1993, 73rd Leg., ch. 324, Sec. 1, eff. May 29,

1993. Renumbered from Government Code, Sec. 30.856 by Acts 1997,

75th Leg., ch. 165, Sec. 8.31, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 102, 139(28), eff. Sept. 1,

1999.

Sec. 30.010975. AUTOMATIC RESIGNATION. If the municipal judge

or an assistant municipal judge announces a candidacy or becomes

a candidate in a general, special, or primary election, for any

office of profit or trust under the laws of the state or the

United States, the announcement or the candidacy constitutes an

automatic resignation of the appointment, effective the date of

the announcement or candidacy.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 103, eff. Sept. 1,

1999.

Sec. 30.01098. CLERK; OTHER PERSONNEL. (a) The city manager

shall appoint a clerk of the municipal court of record who shall

be known as the municipal court clerk. The clerk may hire,

direct, and remove the personnel authorized in the city's annual

budget for the clerk's office.

(b), (c) Repealed by Acts 1999, 76th Leg., ch. 691, Sec. 139(28),

eff. Sept. 1, 1999.

(d) Sections 30.00009(c) and (d) do not apply to this

subchapter.

Added by Acts 1993, 73rd Leg., ch. 324, Sec. 1, eff. May 29,

1993. Renumbered from Government Code, Sec. 30.858 by Acts 1997,

75th Leg., ch. 165, Sec. 8.31, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 104, 139(28), eff. Sept. 1,

1999.

Sec. 30.01099. COURT REPORTER. (a) The city shall provide a

court reporter for the purpose of preserving a record in cases

tried before the municipal court of record. The clerk of the

court shall appoint the court reporter, who must meet the

qualifications provided by law for official court reporters.

(b) to (e) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(28), eff. Sept. 1, 1999.

Added by Acts 1993, 73rd Leg., ch. 324, Sec. 1, eff. May 29,

1993. Renumbered from Government Code, Sec. 30.859 by Acts 1997,

75th Leg., ch. 165, Sec. 8.31, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 139(28), eff. Sept. 1, 1999.

SUBCHAPTER DD. WHITE SETTLEMENT

Sec. 30.01131. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of White Settlement.

(b) In this subchapter, "appellate courts" means the county

criminal courts of Tarrant County that have criminal appellate

jurisdiction.

Added by Acts 1995, 74th Leg., ch. 630, Sec. 1, eff. Aug. 28,

1995. Renumbered from Government Code, Sec. 30.881 by Acts 1997,

75th Leg., ch. 165, Sec. 8.32, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 105, eff. Sept. 1, 1999.

Sec. 30.01134. JUDGE. (a) to (c) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(29), eff. Sept. 1, 1999.

(d) In addition to exercising powers under Section 30.00006(e),

a municipal judge shall devote as much time to the office as it

requires.

(e) to (j) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(29), eff. Sept. 1, 1999.

(k) Sections 30.00007(b)(1), (2), (3), and (5) do not apply to

this subchapter.

Added by Acts 1995, 74th Leg., ch. 630, Sec. 1, eff. Aug. 28,

1995. Renumbered from Government Code, Sec. 30.884 by Acts 1997,

75th Leg., ch. 165, Sec. 8.32, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 106, 139(29), eff. Sept. 1,

1999.

Sec. 30.01135. CLERK; OTHER PERSONNEL. (a) The city manager of

the city shall appoint a clerk of the municipal court of record

who may hire, direct, and remove the personnel authorized in the

city's annual budget for the clerk's office. The clerk shall

perform the duties in accordance with statutes, the city charter,

and city ordinances.

(b) Sections 30.00009(c) and (d) do not apply to this

subchapter.

Added by Acts 1995, 74th Leg., ch. 630, Sec. 1, eff. Aug. 28,

1995. Renumbered from Government Code, Sec. 30.885 by Acts 1997,

75th Leg., ch. 165, Sec. 8.32, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 107, eff. Sept. 1, 1999.

Sec. 30.01136. COURT REPORTER. (a) The presiding judge shall

appoint the court reporter under Section 30.00010.

(b) to (e) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(29), eff. Sept. 1, 1999.

Added by Acts 1995, 74th Leg., ch. 630, Sec. 1, eff. Aug. 28,

1995. Renumbered from Government Code, Sec. 30.886 by Acts 1997,

75th Leg., ch. 165, Sec. 8.32, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 108, 139(29), eff. Sept. 1,

1999.

Sec. 30.01137. MAGISTRATES. (a) The governing body may appoint

one or more magistrates to act on behalf of a municipal court of

record or a municipal court in the city of White Settlement.

(b) A magistrate is not required to possess all the

qualifications necessary to be a municipal court of record judge.

(c) A magistrate may not preside over the court or hear

contested cases.

(d) A magistrate may:

(1) conduct an arraignment;

(2) hold an indigency hearing;

(3) accept a plea;

(4) sign a judgment;

(5) set the amount of a bond; and

(6) perform other functions under Article 15.17, Code of

Criminal Procedure.

Added by Acts 2009, 81st Leg., R.S., Ch.

1076, Sec. 1, eff. June 19, 2009.

Sec. 30.01148. DISPOSITION ON APPEAL. (a) to (c) Repealed by

Acts 1999, 76th Leg., ch. 691, Sec. 139(29), eff. Sept. 1, 1999.

(d) Section 30.00009(c) does not apply to this subchapter.

Added by Acts 1995, 74th Leg., ch. 630, Sec. 1, eff. Aug. 28,

1995. Renumbered from Government Code, Sec. 30.898 by Acts 1997,

75th Leg., ch. 165, Sec. 8.32, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 109, 139(29), eff. Sept. 1,

1999.

SUBCHAPTER EE. EULESS

Sec. 30.01171. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Euless.

(b) In this subchapter, "appellate courts" means the county

criminal courts of Tarrant County that have criminal appellate

jurisdiction.

Added by Acts 1993, 73rd Leg., ch. 325, Sec. 1, eff. Aug. 30,

1993. Renumbered from Government Code, Sec. 30.916 by Acts 1997,

75th Leg., ch. 165, Sec. 8.33, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 110, eff. Sept. 1, 1999.

Sec. 30.01174. JUDGE. (a) to (c) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(30), eff. Sept. 1, 1999.

(d) In addition to exercising powers under Section 30.00006(e),

a municipal judge shall devote as much time to the office as it

requires.

(e) to (j) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(30), eff. Sept. 1, 1999.

(k) Sections 30.00007(b)(1), (2), (3), and (5) do not apply to

this subchapter.

Added by Acts 1993, 73rd Leg., ch. 325, Sec. 1, eff. Aug. 30,

1993. Renumbered from Government Code, Sec. 30.919 by Acts 1997,

75th Leg., ch. 165, Sec. 8.33, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 111, 139(30), eff. Sept. 1,

1999.

Sec. 30.01175. CLERK; OTHER PERSONNEL. (a) The city manager of

the city shall appoint a clerk of the municipal court of record

who may hire, direct, and remove the personnel authorized in the

city's annual budget for the clerk's office. The clerk shall

perform the duties in accordance with statutes, the city charter,

and city ordinances.

(b) Sections 30.00009(c) and (d) do not apply to this

subchapter.

Added by Acts 1993, 73rd Leg., ch. 325, Sec. 1, eff. Aug. 30,

1993. Renumbered from Government Code, Sec. 30.920 by Acts 1997,

75th Leg., ch. 165, Sec. 8.33, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 112, eff. Sept. 1, 1999.

Sec. 30.01176. COURT REPORTER. (a) The presiding judge shall

appoint the court reporter under Section 30.00010.

(b) to (d) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(30), eff. Sept. 1, 1999.

Added by Acts 1993, 73rd Leg., ch. 325, Sec. 1, eff. Aug. 30,

1993. Renumbered from Government Code, Sec. 30.921 by Acts 1997,

75th Leg., ch. 165, Sec. 8.33, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 113, 139(30), eff. Sept. 1,

1999.

SUBCHAPTER FF. DENTON

Sec. 30.01211. APPLICATION; DEFINITION. (a) This subchapter

applies to the city of Denton.

(b) In this subchapter, "appellate courts" means the county

courts at law of Denton County that have criminal appellate

jurisdiction.

Added by Acts 1993, 73rd Leg., ch. 884, Sec. 1, eff. Aug. 30,

1993. Renumbered from Government Code, Sec. 30.981 by Acts 1997,

75th Leg., ch. 165, Sec. 8.34, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 114, eff. Sept. 1, 1999.

Sec. 30.01216. JUDGE. (a) The municipal judge shall devote as

much time as necessary to perform the duties of the office.

(b), (c) Repealed by Acts 1999, 76th Leg., ch. 691, Sec. 139(31),

eff. Sept. 1, 1999.

Added by Acts 1993, 73rd Leg., ch. 884, Sec. 1, eff. Aug. 30,

1993. Renumbered from Government Code, Sec. 30.986 by Acts 1997,

75th Leg., ch. 165, Sec. 8.34, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 115, 139(31), eff. Sept. 1,

1999.

Sec. 30.01218. CLERK; OTHER PERSONNEL. (a) The city manager

shall appoint a clerk of the municipal court of record who shall

be known as the "municipal court clerk."

(b) Repealed by Acts 1999, 76th Leg., ch. 691, Sec. 139(31),

eff. Sept. 1, 1999.

(c) The clerk may hire, direct, and remove the personnel

authorized in the city's annual budget for the clerk's office.

Added by Acts 1993, 73rd Leg., ch. 884, Sec. 1, eff. Aug. 30,

1993. Renumbered from Government Code, Sec. 30.988 by Acts 1997,

75th Leg., ch. 165, Sec. 8.34, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 139(31), eff. Sept. 1, 1999.

Sec. 30.01219. COURT REPORTER. (a) The presiding judge shall

appoint the court reporter under Section 30.00010.

(b) to (e) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(31), eff. Sept. 1, 1999.

Added by Acts 1993, 73rd Leg., ch. 884, Sec. 1, eff. Aug. 30,

1993. Renumbered from Government Code, Sec. 30.989 by Acts 1997,

75th Leg., ch. 165, Sec. 8.34, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 691, Sec. 116, 139(31), eff. Sept. 1,

1999.

SUBCHAPTER GG. LAKE WORTH

Sec. 30.01251. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Lake Worth.

(b) In this subchapter, "appellate courts" means the county

criminal courts of Tarrant County that have criminal appellate

jurisdiction.

Added by Acts 1997, 75th Leg., ch. 182, Sec. 1, eff. May 21,

1997. Amended by Acts 1999, 76th Leg., ch. 691, Sec. 117, eff.

Sept. 1, 1999.

Sec. 30.01254. JUDGE. (a) to (c) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(32), eff. Sept. 1, 1999.

(d) In addition to exercising powers under Section 30.00006(e),

a municipal judge shall devote as much time to the office as it

requires.

(e) to (j) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(32), eff. Sept. 1, 1999.

(k) Sections 30.00007(b)(1), (2), (3), and (5) do not apply to

this subchapter.

Added by Acts 1997, 75th Leg., ch. 182, Sec. 1, eff. May 21,

1997. Amended by Acts 1999, 76th Leg., ch. 691, Sec. 118,

139(32), eff. Sept. 1, 1999.

Sec. 30.01255. MAGISTRATES. (a) The governing body may appoint

one or more magistrates in addition to magistrates provided under

Article 2.09, Code of Criminal Procedure.

(b) A magistrate does not have to possess all the qualifications

necessary to be a municipal court of record judge.

(c) A magistrate may not preside over the court or hear

contested cases.

(d) A magistrate may:

(1) conduct an arraignment;

(2) hold an indigency hearing;

(3) accept a plea;

(4) sign a judgment;

(5) set the amount of a bond; and

(6) perform other functions under Article 15.17, Code of

Criminal Procedure.

Added by Acts 1997, 75th Leg., ch. 182, Sec. 1, eff. May 21,

1997.

Sec. 30.01256. CLERK; OTHER PERSONNEL. (a) The city

administrator of the city shall appoint a clerk of the municipal

court of record who may hire, direct, and remove the personnel

authorized in the city's annual budget for the clerk's office.

The clerk shall perform the duties in accordance with statutes,

the city charter, and city ordinances.

(b) Sections 30.00009(c) and (d) do not apply to this

subchapter.

Added by Acts 1997, 75th Leg., ch. 182, Sec. 1, eff. May 21,

1997. Amended by Acts 1999, 76th Leg., ch. 691, Sec. 119, eff.

Sept. 1, 1999.

Sec. 30.01257. COURT REPORTER. (a) The presiding judge shall

appoint the court reporter under Section 30.00010.

(b) to (d) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(32), eff. Sept. 1, 1999.

Added by Acts 1997, 75th Leg., ch. 182, Sec. 1, eff. May 21,

1997. Amended by Acts 1999, 76th Leg., ch. 691, Sec. 120,

139(32), eff. Sept. 1, 1999.

Sec. 30.01273. JOINT COURTS: CREATION. (a) The governing body

of the city may contract with one or more municipalities that

have municipal courts of record to establish a joint municipal

court of record to serve the contracting municipalities.

(b) A joint municipal court of record created under this section

replaces each municipality's individual municipal court of

record.

Added by Acts 1997, 75th Leg., ch. 182, Sec. 1, eff. May 21,

1997.

Sec. 30.01274. JOINT COURT: JUDGES. (a) Notwithstanding any

other law, a joint municipal court of record created under

Section 30.01273 is presided over by a municipal judge or

alternate municipal judge who is appointed by a majority vote of

each of the governing bodies of the contracting municipalities

for a two-year term.

(b) The judge of a joint municipal court of record may be

removed from office by the governing bodies of the contracting

municipalities at any time for incompetency, misconduct,

malfeasance, or inability to perform the tasks of the office.

Added by Acts 1997, 75th Leg., ch. 182, Sec. 1, eff. May 21,

1997.

Sec. 30.01275. JOINT COURTS: JURISDICTION. (a) The

jurisdiction of a joint municipal court of record created under

Section 30.01273 is the combined jurisdiction of the municipal

courts of the contracting municipalities.

(b) An appeal from a joint municipal court of record created

under Section 30.01273 is to the county criminal court of the

county in which the offense occurred. If that county does not

have a county criminal court, appeal is to the county court of

law of the county.

Added by Acts 1997, 75th Leg., ch. 182, Sec. 1, eff. May 21,

1997.

Sec. 30.01276. JOINT COURT: PROSECUTING ATTORNEY. A

municipality that contracts under Section 30.01273 may provide

its own prosecuting attorney or the contracting municipalities

may agree on the selection of one or more prosecuting attorneys.

Added by Acts 1997, 75th Leg., ch. 182, Sec. 1, eff. May 21,

1997.

Sec. 30.01277. JOINT COURT: APPLICABLE LAW. (a) The

municipalities by contract shall select one of the contracting

municipality's enabling statutes as the source of applicable

procedural requirements for the operation of the joint municipal

court of record established under Section 30.01273.

(b) All of the provisions of the statute selected under

Subsection (a) apply to the operation of the joint municipal

court of record. If there is a conflict with any of the

provisions in Sections 30.01273-30.01276, those sections control.

(c) Any matter that is not governed by the contracting

municipalities' enabling legislation or other law shall be

resolved by the contract entered into under Section 30.01273.

Added by Acts 1997, 75th Leg., ch. 182, Sec. 1, eff. May 21,

1997.

SUBCHAPTER HH. ROWLETT

Sec. 30.01291. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Rowlett.

(b) In this subchapter, "appellate courts" means the county

criminal courts of Dallas County that have criminal appellate

jurisdiction.

Added by Acts 1997, 75th Leg., ch. 819, Sec. 1, eff. June 17,

1997. Amended by Acts 1999, 76th Leg., ch. 691, Sec. 121, eff.

Sept. 1, 1999.

Sec. 30.01294. JUDGE. (a) to (c) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(33), eff. Sept. 1, 1999.

(d) In addition to exercising powers under Section 30.00006(e),

a municipal judge shall devote as much time to the office as it

requires.

(e) to (j) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(33), eff. Sept. 1, 1999.

(k) Sections 30.00007(b)(1), (2), (3), and (5) do not apply to

this subchapter.

Added by Acts 1997, 75th Leg., ch. 819, Sec. 1, eff. June 17,

1997. Amended by Acts 1999, 76th Leg., ch. 691, Sec. 122,

139(33), eff. Sept. 1, 1999.

Sec. 30.01295. CLERK; OTHER PERSONNEL. (a) The city manager of

the city shall appoint a clerk of the municipal court of record

who may hire, direct, and remove the personnel authorized in the

city's annual budget for the clerk's office. The clerk shall

perform the duties in accordance with statutes, the city charter,

and city ordinances.

(b) Sections 30.00009(c) and (d) do not apply to this

subchapter.

Added by Acts 1997, 75th Leg., ch. 819, Sec. 1, eff. June 17,

1997. Amended by Acts 1999, 76th Leg., ch. 691, Sec. 123, eff.

Sept. 1, 1999.

Sec. 30.01296. COURT REPORTER. (a) Instead of being recorded

by a court reporter, trial proceedings in a municipal court of

record, when requested as provided by this section, shall be

recorded by a good quality electronic audio recording device or

videotape recording device.

(b) A municipal court of record is not required to record

testimony in a case unless the judge or one of the parties

requests a record.

(c) The recording shall be kept and stored for a 20-day period

beginning the day after the last day of the proceeding, trial, or

denial of motion for new trial, whichever occurs last. The

proceedings that are appealed shall be transcribed from the

recording by an official court reporter.

(d) All fees for preparation of a record for purposes of appeal

shall be paid before the preparation of the record by the court

reporter. An extension of time for the appeal may not be granted

due to a party's failure to timely pay the fees.

Added by Acts 1997, 75th Leg., ch. 819, Sec. 1, eff. June 17,

1997. Amended by Acts 1999, 76th Leg., ch. 691, Sec. 124, eff.

Sept. 1, 1999.

SUBCHAPTER II. LEWISVILLE

Sec. 30.01321. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Lewisville.

(b) In this subchapter, "appellate courts" means the county

courts at law of Denton County that have criminal appellate

jurisdiction.

Added by Acts 1997, 75th Leg., ch. 87, Sec. 1, eff. May 15, 1997.

Amended by Acts 1999, 76th Leg., ch. 691, Sec. 125, eff. Sept. 1,

1999.

Sec. 30.01326. JUDGE. (a) to (c) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(34), eff. Sept. 1, 1999.

(d) In addition to exercising powers under Section 30.00006(e),

a municipal judge shall devote as much time to the office as it

requires.

(e), (f) Repealed by Acts 1999, 76th Leg., ch. 691, Sec. 139(34),

eff. Sept. 1, 1999.

(g) Section 30.00007(b)(5) does not apply to this subchapter.

Added by Acts 1997, 75th Leg., ch. 87, Sec. 1, eff. May 15, 1997.

Amended by Acts 1999, 76th Leg., ch. 691, Sec. 126, 139(34), eff.

Sept. 1, 1999.

Sec. 30.01328. CLERK; OTHER PERSONNEL. (a) The city manager of

the city shall appoint a clerk of the municipal court of record

who shall be known as the "Lewisville Municipal Court Clerk."

(b) The clerk may hire, direct, and remove the personnel

authorized in the city's annual budget for the clerk's office.

(c) Repealed by Acts 1999, 76th Leg., ch. 691, Sec. 139(34),

eff. Sept. 1, 1999.

Added by Acts 1997, 75th Leg., ch. 87, Sec. 1, eff. May 15, 1997.

Amended by Acts 1999, 76th Leg., ch. 691, Sec. 139(34), eff.

Sept. 1, 1999.

Sec. 30.01329. COURT REPORTER. (a) The clerk of the court

shall appoint the court reporter under Section 30.00010.

(b) to (e) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(34), eff. Sept. 1, 1999.

Added by Acts 1997, 75th Leg., ch. 87, Sec. 1, eff. May 15, 1997.

Amended by Acts 1999, 76th Leg., ch. 691, Sec. 127, 139(34), eff.

Sept. 1, 1999.

SUBCHAPTER JJ. DALWORTHINGTON GARDENS

Sec. 30.01371. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Dalworthington Gardens.

(b) In this subchapter, "appellate courts" means the county

criminal courts of Tarrant County that have criminal appellate

jurisdiction.

Added by Acts 1997, 75th Leg., ch. 935, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 691, Sec. 128, eff.

Sept. 1, 1999.

Sec. 30.01374. JUDGE. (a) to (c) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(35), eff. Sept. 1, 1999.

(d) In addition to exercising powers under Section 30.00006(e),

a municipal judge shall devote as much time to the office as it

requires.

(e) to (j) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(35), eff. Sept. 1, 1999.

(k) Sections 30.00007(b)(1), (2), (3), and (5) do not apply to

this subchapter.

Added by Acts 1997, 75th Leg., ch. 935, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 691, Sec. 129,

139(35), eff. Sept. 1, 1999.

Sec. 30.01375. CLERK; OTHER PERSONNEL. The city secretary shall

be, ex officio, the clerk of the municipal court of record and

may hire, direct, and remove the personnel authorized in the

city's annual budget for the clerk's office. The clerk or the

clerk's deputies shall keep the records of the municipal courts

of record, issue process, and generally perform the duties for

the courts that a clerk of the county court exercising criminal

jurisdiction is required by law to perform for that court. The

clerk shall perform the duties in accordance with statutes, the

city charter, and city ordinances.

Added by Acts 1997, 75th Leg., ch. 935, Sec. 1, eff. Sept. 1,

1997.

Sec. 30.01376. COURT REPORTER. (a) The clerk of the court

shall appoint the court reporter under Section 30.00010.

(b) to (d) Repealed by Acts 1999, 76th Leg., ch. 691, Sec.

139(35), eff. Sept. 1, 1999.

Added by Acts 1997, 75th Leg., ch. 935, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 691, Sec. 130,

139(35), eff. Sept. 1, 1999.

SUBCHAPTER KK. RICHARDSON

Sec. 30.01401. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Richardson.

(b) In this subchapter, "appellate courts" means the county

criminal courts of Dallas County that have criminal appellate

jurisdiction.

Added by Acts 1997, 75th Leg., ch. 1044, Sec. 1, eff. June 19,

1997. Amended by Acts 1999, 76th Leg., ch. 691, Sec. 131, eff.

Sept. 1, 1999.

Sec. 30.01406. JUDGE. (a), (b) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(36), eff. Sept. 1, 1999.

(c) A municipal judge is entitled to receive compensation or a

salary and other benefits set by the governing body of the city.

The judge's compensation or salary may not be diminished during

the term of office. The compensation or salary may not be based

directly or indirectly on fines, fees, or other costs that the

municipal judge is required by law to collect during a term of

office.

(d) Section 30.00007 does not apply to this subchapter.

Added by Acts 1997, 75th Leg., ch. 1044, Sec. 1, eff. June 19,

1997. Amended by Acts 1999, 76th Leg., ch. 691, Sec. 132,

139(36), eff. Sept. 1, 1999.

Sec. 30.01408. CLERK; OTHER PERSONNEL. (a) The city manager

shall appoint a clerk of the municipal court of record who shall

be known as the municipal court clerk.

(b) The clerk or the clerk's deputies shall keep the records of

the municipal courts of record, issue process, and generally

perform the duties for the court that a clerk of the county court

exercising criminal jurisdiction is required by law to perform

for that court. The clerk shall perform the duties in accordance

with statutes, the city charter, and city ordinances.

(c) The clerk, the city manager, or the person designated as

court administrator by the city manager may hire, direct, and

remove the personnel authorized in the city's annual budget for

the clerk's office.

(d) Section 30.00009(c) does not apply to this subchapter.

Added by Acts 1997, 75th Leg., ch. 1044, Sec. 1, eff. June 19,

1997. Amended by Acts 1999, 76th Leg., ch. 691, Sec. 133, eff.

Sept. 1, 1999.

SUBCHAPTER LL. COPPELL

Sec. 30.01441. APPLICATION; DEFINITION. (a) This subchapter

applies to the City of Coppell.

(b) In this subchapter, "appellate courts" means the county

criminal courts of Dallas County that have criminal appellate

jurisdiction.

Added by Acts 1997, 75th Leg., ch. 366, Sec. 1, eff. May 27,

1997. Amended by Acts 1999, 76th Leg., ch. 691, Sec. 134, eff.

Sept. 1, 1999.

Sec. 30.01446. JUDGE. (a) to (d) Repealed by Acts 1999, 76th

Leg., ch. 691, Sec. 139(37), eff. Sept. 1, 1999.

(e) A municipal judge is entitled to compensation or a salary

and other benefits set by the governing body of the city. The

governing body may not base the compensation or salary directly

or indirectly on fines, fees, or costs collected by the court.

(f) Section 30.00007 does not apply to this subchapter.

Added by Acts 1997, 75th Leg., ch. 366, Sec. 1, eff. May 27,

1997. Amended by Acts 1999, 76th Leg., ch. 691, Sec. 135,

139(37), eff. Sept. 1, 1999.

Sec. 30.01448. CLERK; OTHER PERSONNEL. (a) The city manager

shall appoint a clerk of the municipal court of record.

(b) The clerk may hire, direct, and remove the personnel

authorized in the city's annual budget for the clerk's office,

including deputies and bailiffs as may be necessary or

appropriate.

(c) Repealed by Acts 1999, 76th Leg., ch. 691, Sec. 139(37),

eff. Sept. 1, 1999.

Added by Acts 1997, 75th Leg., ch. 366, Sec. 1, eff. May 27,

1997. Amended by Acts 1999, 76th Leg., ch. 691, Sec. 139(37),

eff. Sept. 1, 1999.

SUBCHAPTER MM. BULLARD

Sec. 30.01481. APPLICATION. This subchapter applies to the City

of Bullard.

Added by Acts 2001, 77th Leg., ch. 499, Sec. 1, eff. June 11,

2001.

Sec. 30.01482. QUALIFICATIONS OF JUDGE. (a) A municipal judge

must be:

(1) a resident of this state; and

(2) a citizen of the United States.

(b) Section 30.00006(c) does not apply to this subchapter.

Added by Acts 2001, 77th Leg., ch. 499, Sec. 1, eff. June 11,

2001.

SUBCHAPTER NN. TYLER

Sec. 30.01511. APPLICATION. This subchapter applies to the City

of Tyler.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

Sec. 30.01512. JUDGE. (a) A municipal court of record is

presided over by a municipal judge appointed to office by the

city manager in the manner provided by the city charter.

(b) If the city manager appoints more than one municipal judge

under Subsection (a), the city manager shall appoint one of the

municipal judges as the presiding municipal judge.

(c) A municipal judge is entitled to a salary from the city the

amount of which is determined by the city manager. A municipal

judge's salary may not be diminished during the judge's term of

office. A municipal judge's salary may not be based directly or

indirectly on fines, fees, or costs collected by the court.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

Sec. 30.01513. CLERK; OTHER PERSONNEL. The city manager shall

provide a clerk of the municipal courts of record. The city

manager shall provide deputy clerks, warrant officers, and other

personnel as needed for the proper operation of the municipal

courts of record. The clerk and other court personnel shall

perform their duties under the direction and control of the city

manager.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

Sec. 30.01514. COURT REPORTER. The municipal court clerk shall

appoint the court reporter.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

Sec. 30.01515. APPEAL. The County Court of Smith County has

jurisdiction over an appeal.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

SUBCHAPTER OO. SANSOM PARK

Sec. 30.01541. APPLICATION. This subchapter applies to the City

of Sansom Park.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

Sec. 30.01542. MAGISTRATES. (a) The governing body may appoint

one or more magistrates in addition to magistrates provided under

Article 2.09, Code of Criminal Procedure.

(b) A magistrate does not have to possess all the qualifications

necessary to be a municipal court of record judge.

(c) A magistrate may not preside over the court or hear

contested cases.

(d) A magistrate may:

(1) conduct an arraignment;

(2) hold an indigency hearing;

(3) accept a plea;

(4) sign a judgment;

(5) set the amount of a bond; and

(6) perform other functions under Article 15.17, Code of

Criminal Procedure.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

Sec. 30.01543. CLERK; OTHER PERSONNEL. The city administrator

of the city shall appoint a clerk of the municipal court of

record who may hire, direct, and remove the personnel authorized

in the city's annual budget for the clerk's office.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

Sec. 30.01544. COURT REPORTER. The clerk of the court shall

appoint the court reporter.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

Sec. 30.01545. APPEAL. The county criminal courts of Tarrant

County have jurisdiction over an appeal.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

Sec. 30.01546. JOINT COURTS: CREATION. (a) The governing body

of the city may contract with one or more municipalities that

have municipal courts of record to establish a joint municipal

court of record to serve the contracting municipalities.

(b) A joint municipal court of record created under this section

replaces each municipality's individual municipal court of

record.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

Sec. 30.01547. JOINT COURT: JUDGES. (a) Notwithstanding any

other law, a joint municipal court of record created under

Section 30.01546 is presided over by a municipal judge or

alternate municipal judge who is appointed by a majority vote of

each of the governing bodies of the contracting municipalities

for a two-year term.

(b) The judge of a joint municipal court of record may be

removed from office as provided by Section 30.000085 by the

governing bodies of the contracting municipalities at any time

for incompetency, misconduct, malfeasance, or inability to

perform the tasks of the office.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

Sec. 30.01548. JOINT COURTS: JURISDICTION. (a) The

jurisdiction of a joint municipal court of record created under

Section 30.01546 is the combined jurisdiction of the municipal

courts of the contracting municipalities.

(b) An appeal from a joint municipal court of record created

under Section 30.01546 is to the county criminal court of the

county in which the offense occurred. If that county does not

have a county criminal court, appeal is to the county court of

law of the county.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

Sec. 30.01549. JOINT COURT: PROSECUTING ATTORNEY. A

municipality that contracts under Section 30.01546 may provide

its own prosecuting attorney or the contracting municipalities

may agree on the selection of one or more prosecuting attorneys.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

Sec. 30.01550. JOINT COURT: APPLICABLE LAW. (a) The

municipalities by contract shall select one of the contracting

municipality's enabling statutes as the source of applicable

procedural requirements for the operation of the joint municipal

court of record established under Section 30.01546.

(b) All of the provisions of the statute selected under

Subsection (a) apply to the operation of the joint municipal

court of record. If there is a conflict with any of the

provisions in Sections 30.01546-30.01549, those sections control.

(c) Any matter that is not governed by the contracting

municipalities' enabling legislation or other law shall be

resolved by the contract entered into under Section 30.01546.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

SUBCHAPTER PP. FARMERS BRANCH

Sec. 30.01591. APPLICATION. This subchapter applies to the City

of Farmers Branch.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

Sec. 30.01592. CREATION. On creation of the initial municipal

court of record, the governing body of the city shall determine

the method of selecting the judge of a municipal court of record

by:

(1) adopting an ordinance that provides for the appointment of a

municipal judge by the governing body of the city;

(2) adopting an ordinance that provides for the election of a

municipal judge by the qualified voters of the city; or

(3) ordering an election in which the qualified voters of the

city determine whether a municipal judge is appointed by the

governing body of the city or elected.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

Sec. 30.01593. CLERK; OTHER PERSONNEL. (a) The city manager

shall appoint a clerk of the municipal court of record, who shall

be known as the municipal court clerk.

(b) The clerk may hire, direct, and remove the personnel

authorized in the city's annual budget for the clerk's office.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

Sec. 30.01594. COURT REPORTER. The clerk of the court shall

appoint the court reporter.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

Sec. 30.01595. APPEAL. The county criminal courts of appeal of

Dallas County have jurisdiction of appeals from the municipal

courts of record.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

SUBCHAPTER QQ. HILL COUNTRY VILLAGE

Sec. 30.01631. APPLICATION. This subchapter applies to the City

of Hill Country Village.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

Sec. 30.01632. CLERK; OTHER PERSONNEL. The city secretary shall

be, ex officio, the clerk of the municipal court of record and

may hire, direct, and remove the personnel authorized in the

city's annual budget for the clerk's office.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

Sec. 30.01633. COURT REPORTER. The clerk of the court shall

appoint the court reporter.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

Sec. 30.01634. APPEAL. The county courts at law of Bexar County

have jurisdiction over an appeal.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

SUBCHAPTER RR. RIO BRAVO

Sec. 30.01691. APPLICATION. This subchapter applies to the City

of Rio Bravo.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

Sec. 30.01692. CLERK; OTHER PERSONNEL. The city manager or city

administrator of the city shall appoint a clerk of the municipal

court of record who may hire, direct, and remove the personnel

authorized in the city's annual budget for the clerk's office.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

Sec. 30.01693. COURT REPORTER. The clerk of the court shall

appoint the court reporter.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

Sec. 30.01694. APPEAL. The county courts at law of Webb County

have jurisdiction over an appeal.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 136, eff. Sept. 1,

1999.

SUBCHAPTER SS. LIVE OAK

Sec. 30.01721. APPLICATION. This subchapter applies to the City

of Live Oak.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 137, eff. Sept. 1,

1999.

Sec. 30.01722. CLERK; OTHER PERSONNEL. The city secretary shall

be, ex officio, the clerk of the municipal court of record and

may hire, direct, and remove the personnel authorized in the

city's annual budget for the clerk's office.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 137, eff. Sept. 1,

1999.

Sec. 30.01723. COURT REPORTER. The clerk of the court shall

appoint the court reporter.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 137, eff. Sept. 1,

1999.

Sec. 30.01724. APPEAL. The county courts at law of Bexar County

have jurisdiction over an appeal.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 137, eff. Sept. 1,

1999.

SUBCHAPTER TT. FLOWER MOUND

Sec. 30.01751. APPLICATION. This subchapter applies to the Town

of Flower Mound.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 138, eff. Sept. 1,

1999.

Sec. 30.017515. JUDGE. (a) A municipal court of record is

presided over by a municipal judge.

(b) A municipal judge is appointed by the mayor with the

concurrence of the governing body of the municipality and serves

at the pleasure of the governing body.

(c) A municipal judge shall:

(1) devote as much time to the office as necessary; and

(2) take judicial notice of state law, municipal ordinances, and

the corporate limits of the municipality.

(d) If there is more than one municipal judge appointed under

Subsection (b), the mayor shall appoint one of the judges as the

presiding municipal judge.

(e) A municipal judge is entitled to a salary from the

municipality, the amount of which is determined by the governing

body of the municipality. The amount of a municipal judge's

salary may not be based directly or indirectly on fines, fees, or

costs collected by the court.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 138, eff. Sept. 1,

1999.

Sec. 30.01752. COURT REPORTER. The municipal court clerk shall

appoint the court reporter. The town manager shall set the

compensation of the court reporter.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 138, eff. Sept. 1,

1999.

Sec. 30.01753. APPEAL. The appropriate county court of Denton

County having jurisdiction over appeals from municipal courts

shall have jurisdiction over any appeal.

Added by Acts 1999, 76th Leg., ch. 691, Sec. 138, eff. Sept. 1,

1999.

SUBCHAPTER UU. WESTLAKE

Sec. 30.01781. APPLICATION; DEFINITION. (a) This subchapter

applies to the Town of Westlake located in Tarrant and Denton

counties.

(b) In this subchapter, "appellate courts" means the county

courts at law of Tarrant County that have criminal appellate

jurisdiction.

Added by Acts 2001, 77th Leg., ch. 602, Sec. 1, eff. June 11,

2001.

SUBCHAPTER VV. TROPHY CLUB

Sec. 30.01811. APPLICATION; DEFINITION. (a) This subchapter

applies to the Town of Trophy Club located in Tarrant and Denton

counties.

(b) In this subchapter, "appellate courts" means the county

courts at law of Denton County that have criminal appellate

jurisdiction.

Added by Acts 2001, 77th Leg., ch. 903, Sec. 1, eff. June 14,

2001.

SUBCHAPTER WW. LAREDO

Sec. 30.01821. APPLICATION. This subchapter applies to the city

of Laredo.

Added by Acts 2007, 80th Leg., R.S., Ch.

897, Sec. 1, eff. June 15, 2007.

Sec. 30.01822. JUDGE. (a) A municipal court of record is

presided over by a municipal judge.

(b) A municipal judge is elected at large by the qualified

voters of the city of Laredo for a term of four years. Except as

provided by Subsection (d), a municipal judge may not serve more

than two terms.

(c) A municipal judge must:

(1) be a licensed attorney in this state; and

(2) be a resident of the city of Laredo.

(d) A municipal judge may serve the remainder of an unexpired

term to which the judge was elected or appointed and serve two

additional terms.

(e) A municipal judge is entitled to the salary provided by

ordinance of the governing body of the city.

Added by Acts 2007, 80th Leg., R.S., Ch.

897, Sec. 1, eff. June 15, 2007.

Sec. 30.01823. CLERK; OTHER PERSONNEL. (a) The governing body

of the city by majority vote shall appoint a clerk of a municipal

court of record. The clerk must be nominated by the city

manager.

(b) The clerk serves at the pleasure of the governing body of

the city, and the employment status of the clerk is equivalent to

a department director.

(c) In addition to the powers and duties provided by Section

30.00009, the clerk may:

(1) administer oaths and affidavits;

(2) make certificates and affix the seal of the municipal court

of record to the certificates; and

(3) perform any act necessary to issue process and conduct the

business of the court.

(d) The governing body may provide other personnel, including

associate municipal judges.

(e) The governing body may authorize the appointment of deputy

clerks, who may act for and on behalf of the clerk, as necessary

for the proper operation of a municipal court of record.

(f) The clerk shall hire, direct, and remove the personnel

authorized for the clerk's office in the city's annual budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

897, Sec. 1, eff. June 15, 2007.

SUBCHAPTER XX. BEDFORD

Sec. 30.01881. APPLICATION. This subchapter applies to the City

of Bedford.

Added by Acts 2003, 78th Leg., ch. 773, Sec. 1, eff. June 20,

2003.

Sec. 30.01882. JUDGE. The governing body of the city may

determine by ordinance whether a municipal judge is appointed by

the governing body or elected by the qualified voters of the city

by a majority vote. A municipal judge serves for a term of three

years.

Added by Acts 2003, 78th Leg., ch. 773, Sec. 1, eff. June 20,

2003.

SUBCHAPTER ZZ. CORPUS CHRISTI

Sec. 30.01901. APPLICATION; DEFINITIONS. (a) This subchapter

applies to the city of Corpus Christi.

(b) In this subchapter:

(1) "Appellate courts" means the county courts at law of Nueces

County that have criminal appellate jurisdiction.

(2) "Municipal court director" means the clerk of the municipal

courts of record.

Added by Acts 2007, 80th Leg., R.S., Ch.

441, Sec. 1, eff. June 15, 2007.

Sec. 30.01902. JUDGE. Sections 30.00007(b)(1), (2), (3), and

(5) do not apply to this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

441, Sec. 1, eff. June 15, 2007.

Sec. 30.01903. MUNICIPAL COURT DIRECTOR; OTHER PERSONNEL. (a)

The city manager shall appoint a municipal court director to

serve as the clerk of the municipal courts of record.

(b) The municipal court director shall perform, as applicable,

the duties prescribed by law for the county clerk of a county

court at law. In addition, the municipal court director shall:

(1) maintain central docket records for all cases filed in the

municipal courts of record;

(2) maintain an index of all municipal court of record judgments

in the same manner as county clerks are required by law to

prepare for criminal cases arising in county courts; and

(3) request the jurors needed for cases that are set for trial

by jury.

(c) The municipal court director may hire, direct, and remove

the personnel authorized in the city's annual budget for the

clerk's office.

(d) Sections 30.00009(c) and (d) do not apply to this

subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

441, Sec. 1, eff. June 15, 2007.

Sec. 30.01904. COURT REPORTER. The municipal court director

shall appoint the court reporter under Section 30.00010.

Added by Acts 2007, 80th Leg., R.S., Ch.

441, Sec. 1, eff. June 15, 2007.



CHAPTER 31. ADDITIONAL COMPENSATION OF JUSTICES OF COURTS OF APPEAL

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE B. JUDGES

CHAPTER 31. ADDITIONAL COMPENSATION OF JUSTICES OF COURTS OF

APPEAL

Sec. 31.001. AUTHORITY FOR COUNTY PAYMENT OF COMPENSATION. The

commissioners courts in the counties of each of the 14 courts of

appeals districts may pay additional compensation in an amount

that does not exceed the limitations of Section 659.012 to each

of the justices of the courts of appeals residing within the

court of appeals district that includes those counties. The

compensation is for all extrajudicial services performed by the

justices.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 1.44, eff. Sept.

1, 1987.

Amended by:

Acts 2005, 79th Leg., 2nd C.S., Ch.

3, Sec. 3, eff. December 1, 2005.

Sec. 31.002. COMPENSATION ADDITIONAL. The compensation

authorized by Section 31.001 is in addition to the compensation

provided by law and paid by the state to the justices of the

courts of appeals.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 31.003. LIMITATIONS. (a) The total of additional

compensation authorized by this chapter to be paid to the

individual justices of a court of appeals district may not exceed

the total additional compensation authorized to be paid to any

district judge residing within the same court of appeals

district.

(b) The combined salary of each associate justice and chief

justice of the courts of appeals is subject to the salary

differentials provided by Subchapter B, Chapter 659.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 1.45, eff. Sept.

1, 1987; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(104), eff. Sept.

1, 1995.

Sec. 31.004. MONTHLY INSTALLMENTS. The compensation authorized

by this chapter shall be paid in equal monthly installments.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 32. ADDITIONAL COMPENSATION OF DISTRICT JUDGES

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE B. JUDGES

CHAPTER 32. ADDITIONAL COMPENSATION OF DISTRICT JUDGES

SUBCHAPTER A. ADDITIONAL COMPENSATION PAID BY COUNTY FOR

EXTRAJUDICIAL SERVICES

Sec. 32.001. AUTHORITY FOR ADDITIONAL COMPENSATION. (a) The

commissioners court of a county may pay the judges of the

district courts having jurisdiction in the county additional

compensation in an amount that does not exceed the limitations of

Section 659.012 for extrajudicial services performed by the

district judges.

(b) The compensation shall be paid in monthly installments from

the county general fund or other available funds of the county.

(c) The compensation is in addition to the salary paid by the

state and any other compensation authorized by law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., 2nd C.S., Ch.

3, Sec. 6, eff. December 1, 2005.

SUBCHAPTER B. MISCELLANEOUS PROVISIONS

Sec. 32.302. SALARY OF SPECIAL JUDGES. (a) The salary of a

special judge commissioned by the governor under Article V,

Section 11, of the Texas Constitution or elected by practicing

lawyers or agreed on by parties as provided by law is determined

and paid in accordance with this section.

(b) The special judge is entitled to the same salary as a

district judge for every day the special judge performs the

duties of judge. In addition, a special judge commissioned by the

governor is entitled to the same pay as a district judge for each

day the special judge is necessarily occupied going to and

returning from the place the judge is required to hold court.

(c) The amount of the special judge's daily salary is determined

by dividing the salary of a district judge by 365.

(d) A special judge commissioned by the governor must present a

sworn account to the comptroller of public accounts. The account

must show the number of days necessarily occupied in going to and

coming from the place the special judge was required to hold

court and must be accompanied by evidence that the special judge

was properly commissioned. The account must be certified to be

correct by the judge or clerk of the judicial district in which

the special judge performed services.

(e) A special judge elected by practicing lawyers or agreed to

by parties must present to the comptroller of public accounts a

certificate of the clerk of the judicial district in which the

special judge performed services showing the record of the

election or appointment and the services rendered. The

certificate must be accompanied by the sworn account of the

special judge showing the number of days actually served as

judge.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 32.303. AUTOMOBILE ALLOWANCE. A commissioners court may

pay the judges of the district courts in the county an automobile

allowance in an amount set by the commissioners court for

automobile expenses incurred in performing official duties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 431, Sec. 1, eff. June 14,

1989; Acts 1989, 71st Leg., ch. 605, Sec. 1, eff. Aug. 28, 1989;

Acts 1991, 72nd Leg., ch. 16, Sec. 8.02, eff. Aug. 26, 1991.



CHAPTER 33. STATE COMMISSION ON JUDICIAL CONDUCT

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE B. JUDGES

CHAPTER 33. STATE COMMISSION ON JUDICIAL CONDUCT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 33.001. DEFINITIONS. (a) In this chapter:

(1) "Censure" means an order of denunciation issued by the

commission under Section 1-a(8), Article V, Texas Constitution,

or an order issued by a review tribunal under Section 1-a(9),

Article V, Texas Constitution.

(2) "Chairperson" means the member of the commission selected by

the members of the commission to serve as its presiding officer.

(3) "Clerk" means the individual designated by the commission to

assist in:

(A) formal proceedings before the commission or a special

master; or

(B) proceedings before a special court of review.

(4) "Commission" means the State Commission on Judicial Conduct.

(5) "Examiner" means an individual, including an employee or

special counsel of the commission, appointed by the commission to

gather and present evidence before a special master, the

commission, a special court of review, or a review tribunal.

(6) "Formal hearing" means the public evidentiary phase of

formal proceedings conducted before the commission or a special

master.

(7) "Formal proceedings" means the proceedings ordered by the

commission concerning the public censure, removal, or retirement

of a judge.

(8) "Judge" means a justice, judge, master, magistrate, or

retired or former judge as described by Section 1-a, Article V,

Texas Constitution, or other person who performs the functions of

the justice, judge, master, magistrate, or retired or former

judge.

(9) "Review tribunal" means a panel of seven justices of the

courts of appeal selected by lot by the chief justice of the

supreme court to review a recommendation of the commission for

the removal or retirement of a judge under Section 1-a(9),

Article V, Texas Constitution.

(10) "Sanction" means an order issued by the commission under

Section 1-a(8), Article V, Texas Constitution, providing for a

private or public admonition, warning, or reprimand or requiring

that a person obtain additional training or education.

(11) "Special court of review" means a panel of three justices

of the courts of appeal selected by lot by the chief justice of

the supreme court on petition to review a censure or sanction

issued by the commission under Section 1-a(8), Article V, Texas

Constitution.

(12) "Special master" means a master appointed by the supreme

court under Section 1-a, Article V, Texas Constitution.

(b) For purposes of Section 1-a, Article V, Texas Constitution,

"wilful or persistent conduct that is clearly inconsistent with

the proper performance of a judge's duties" includes:

(1) wilful, persistent, and unjustifiable failure to timely

execute the business of the court, considering the quantity and

complexity of the business;

(2) wilful violation of a provision of the Texas penal statutes

or the Code of Judicial Conduct;

(3) persistent or wilful violation of the rules promulgated by

the supreme court;

(4) incompetence in the performance of the duties of the office;

(5) failure to cooperate with the commission; or

(6) violation of any provision of a voluntary agreement to

resign from judicial office in lieu of disciplinary action by the

commission.

(c) The definitions provided by Subsections (b) and (d) are not

exclusive.

(d) For purposes of Subdivision (6), Section 1-a, Article V,

Texas Constitution, a misdemeanor involving official misconduct

includes a misdemeanor involving an act relating to a judicial

office or a misdemeanor involving an act involving moral

turpitude.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 462, Sec. 1, eff. June 18,

1999; Acts 2001, 77th Leg., ch. 917, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

805, Sec. 1, eff. June 19, 2009.

Sec. 33.002. COMMISSION. (a) The State Commission on Judicial

Conduct is established under Section 1-a, Article V, Texas

Constitution, and has the powers provided by that section.

(b) A constitutional or statutory reference to the State

Judicial Qualifications Commission means the State Commission on

Judicial Conduct.

(c) Appointments to the commission shall be made without regard

to the race, color, disability, sex, religion, age, or national

origin of the appointees.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 462, Sec. 2, eff. June 18,

1999; Acts 2001, 77th Leg., ch. 917, Sec. 2, eff. Sept. 1, 2001.

Sec. 33.003. SUNSET PROVISION. The State Commission on Judicial

Conduct is subject to review under Chapter 325 (Texas Sunset

Act), but is not abolished under that chapter. The commission

shall be reviewed during the period in which state agencies

abolished in 2001 and every 12th year after 2001 are reviewed.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1985, 69th Leg., ch. 480, Sec. 21, eff. Sept. 1,

1985; Acts 1987, 70th Leg., ch. 148, Sec. 2.47(a), eff. Sept. 1,

1987; Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 5.13, eff.

Nov. 12, 1991.

Sec. 33.0032. CONFLICT OF INTEREST. (a) In this section,

"Texas trade association" means a cooperative and voluntarily

joined association of business or professional competitors in

this state designed to assist its members and its industry or

profession in dealing with mutual business or professional

problems and in promoting their common interest.

(b) A person may not be a commission employee employed in a

"bona fide executive, administrative, or professional capacity,"

as that phrase is used for purposes of establishing an exemption

to the overtime provisions of the federal Fair Labor Standards

Act of 1938 (29 U.S.C. Section 201 et seq.), and its subsequent

amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association the members of which are subject to

regulation by the commission; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association the members of which are

subject to regulation by the commission.

(c) A person may not act as the general counsel to the

commission if the person is required to register as a lobbyist

under Chapter 305 because of the person's activities for

compensation on behalf of a profession related to the operation

of the commission.

Added by Acts 2001, 77th Leg., ch. 917, Sec. 3, eff. Sept. 1,

2001.

Sec. 33.004. COMPENSATION AND EXPENSES OF COMMISSION MEMBERS,

SPECIAL MASTERS, AND OTHER EMPLOYEES. (a) A member of the

commission serves without compensation for services, but is

entitled to reimbursement for expenses as provided by this

section.

(b) A special master who is an active district judge or justice

of the court of appeals is entitled to a per diem of $25 for each

day or part of a day that the person spends in the performance of

the duties of special master. The per diem is in addition to

other compensation and expenses authorized by law.

(c) A special master who is a retired judge of a district court

or the court of criminal appeals or a retired justice of a court

of appeals or the supreme court is entitled to compensation in

the same manner as provided by Section 74.061. For purposes of

this subsection, the term "court" in Section 74.061(c) means the

district court in the county in which formal proceedings are

heard by the special master.

(d) A member or employee of the commission, special counsel, or

any other person appointed by the commission to assist the

commission in performing the duties of the commission, or a

special master is entitled to necessary expenses for travel,

board, and lodging incurred in the performance of official

duties.

(e) Payment shall be made under this section on certificates of

approval by the commission.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2001, 77th Leg., ch. 917, Sec. 4, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

807, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

807, Sec. 2, eff. September 1, 2009.

Sec. 33.0041. REMOVAL OF COMMISSION MEMBER; NOTIFICATION

PROCEDURES. If the executive director has knowledge that a

potential ground for removal of a commission member exists, the

executive director shall notify the presiding officer of the

commission of the potential ground. The presiding officer shall

then notify the governor, the supreme court, the state bar, and

the attorney general that a potential ground for removal exists.

If the potential ground for removal involves the presiding

officer, the executive director shall notify the next highest

ranking officer of the commission, who shall then notify the

governor, the supreme court, the state bar, and the attorney

general that a potential ground for removal exists.

Added by Acts 2001, 77th Leg., ch. 917, Sec. 5, eff. Sept. 1,

2001.

Sec. 33.0042. REQUIREMENTS FOR OFFICE OR EMPLOYMENT:

INFORMATION. The executive director or the executive director's

designee shall provide to members of the commission and to agency

employees, as often as necessary, information regarding the

requirements for office or employment under this chapter and

Section 1-a, Article V, Texas Constitution, including information

regarding a person's responsibilities under applicable laws

relating to standards of conduct for state officers or employees.

Added by Acts 2001, 77th Leg., ch. 917, Sec. 5, eff. Sept. 1,

2001.

Sec. 33.0043. COMMISSION MEMBER TRAINING. (a) A person who is

appointed to and qualifies for office as a member of the

commission shall complete a training program that complies with

this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the commission;

(2) the programs operated by the commission;

(3) the role and functions of the commission;

(4) the rules of the commission with an emphasis on the rules

that relate to disciplinary and investigatory authority;

(5) the current budget for the commission;

(6) the results of the most recent formal audit of the

commission;

(7) the requirements of laws relating to public officials,

including conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the commission or

the Texas Ethics Commission.

(c) A person appointed to the commission is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 2001, 77th Leg., ch. 917, Sec. 5, eff. Sept. 1,

2001.

Sec. 33.0044. DIVISION OF RESPONSIBILITY. The commission shall

develop and implement policies that clearly separate the

policy-making responsibilities of the commission and the

management responsibilities of the executive director and staff

of the commission.

Added by Acts 2001, 77th Leg., ch. 917, Sec. 5, eff. Sept. 1,

2001.

Sec. 33.0045. EQUAL EMPLOYMENT OPPORTUNITY POLICY STATEMENT.

(a) The executive director or the executive director's designee

shall prepare and maintain a written policy statement that

implements a program of equal employment opportunity to ensure

that all personnel decisions are made without regard to race,

color, disability, sex, religion, age, or national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the commission to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

commission's personnel is in accordance with state and federal

law and a description of reasonable methods to achieve compliance

with state and federal law.

(c) The policy statement must:

(1) be updated annually;

(2) be reviewed by the state Commission on Human Rights for

compliance with Subsection (b)(1); and

(3) be filed with the governor's office.

Added by Acts 2001, 77th Leg., ch. 917, Sec. 5, eff. Sept. 1,

2001.

Sec. 33.005. ANNUAL REPORT. (a) Not later than December 1 of

each year, the commission shall submit to the legislature a

report for the preceding fiscal year ending August 31.

(b) The report must include:

(1) an explanation of the role of the commission;

(2) annual statistical information and examples of improper

judicial conduct;

(3) an explanation of the commission's processes; and

(4) changes the commission considers necessary in its rules or

the applicable statutes or constitutional provisions.

(c) The commission shall distribute the report to the governor,

lieutenant governor, speaker of the house of representatives, and

editor of the Texas Bar Journal.

(d) The legislature shall appropriate funds for the preparation

and distribution of the report.

(e) The Texas Bar Journal shall periodically publish public

statements, sanctions, and orders of additional education issued

by the commission.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 646, Sec. 3, eff. Aug. 28,

1989; Acts 1999, 76th Leg., ch. 462, Sec. 3, eff. June 18, 1999;

Acts 2001, 77th Leg., ch. 917, Sec. 6, eff. Sept. 1, 2001.

Sec. 33.006. IMMUNITY FROM LIABILITY. (a) This section applies

to:

(1) the commission;

(2) a member of the commission;

(3) the executive director of the commission;

(4) an employee of the commission;

(5) a special master appointed under Section 1-a(8), Article V,

Texas Constitution;

(6) special counsel for the commission and any person employed

by the special counsel; and

(7) any other person appointed by the commission to assist the

commission in performing its duties.

(b) A person to which this section applies is not liable for an

act or omission committed by the person within the scope of the

person's official duties.

(c) The immunity from liability provided by this section is

absolute and unqualified and extends to any action at law or in

equity.

Added by Acts 1999, 76th Leg., ch. 462, Sec. 4, eff. June 18,

1999. Amended by Acts 2001, 77th Leg., ch. 917, Sec. 7, eff.

Sept. 1, 2001.

Sec. 33.007. DISTRIBUTION OF MATERIALS TO JUDGES AND THE PUBLIC.

(a) The commission shall develop and distribute plain-language

materials as described by this section to judges and the public.

(b) The materials must include a description of:

(1) the commission's responsibilities;

(2) the types of conduct that constitute judicial misconduct;

(3) the types of sanctions issued by the commission, including

orders of additional education; and

(4) the commission's policies and procedures relating to

complaint investigation and resolution.

(c) The materials shall be provided in English and Spanish.

(d) The commission shall provide to each person filing a

complaint with the commission the materials described by this

section.

(e) The commission shall adopt a policy to effectively

distribute materials as required by this section.

Added by Acts 2001, 77th Leg., ch. 917, Sec. 8, eff. Sept. 1,

2001.

Sec. 33.008. JUDICIAL MISCONDUCT INFORMATION. The commission

shall routinely provide to entities that provide education to

judges information relating to judicial misconduct resulting in

sanctions or orders of additional education issued by the

commission. The commission shall categorize the information by

level of judge and type of misconduct.

Added by Acts 2001, 77th Leg., ch. 917, Sec. 8, eff. Sept. 1,

2001.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 33.021. GENERAL POWERS OF COMMISSION. The commission may:

(1) design and use a seal;

(2) employ persons that it considers necessary to carry out the

duties and powers of the commission;

(3) employ special counsel as it considers necessary;

(4) arrange for attendance of witnesses;

(5) arrange for and compensate expert witnesses and reporters;

and

(6) pay from its available funds the reasonably necessary

expenses of carrying out its duties under the constitution,

including providing compensation to special masters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 462, Sec. 5, eff. June 18,

1999; Acts 2001, 77th Leg., ch. 917, Sec. 10, eff. Sept. 1, 2001.

Sec. 33.0211. COMPLAINTS. (a) The commission shall maintain a

file on each written complaint filed with the commission. The

file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the commission;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

commission closed the file without taking action other than to

investigate the complaint.

(b) The commission, at least quarterly until final disposition

of the complaint, shall notify the person filing the complaint of

the status of the investigation unless the notice would

jeopardize an undercover investigation.

Added by Acts 2001, 77th Leg., ch. 917, Sec. 11, eff. Sept. 1,

2001.

Sec. 33.022. INVESTIGATIONS AND FORMAL PROCEEDINGS. (a) The

commission may conduct a preliminary investigation of the

circumstances surrounding an allegation or appearance of

misconduct or disability of a judge to determine if the

allegation or appearance is unfounded or frivolous.

(b) If, after conducting a preliminary investigation under this

section, the commission determines that an allegation or

appearance of misconduct or disability is unfounded or frivolous,

the commission shall terminate the investigation.

(c) If, after conducting a preliminary investigation under this

section, the commission does not determine that an allegation or

appearance of misconduct or disability is unfounded or frivolous,

the commission:

(1) shall:

(A) conduct a full investigation of the circumstances

surrounding the allegation or appearance of misconduct or

disability; and

(B) notify the judge in writing of:

(i) the commencement of the investigation; and

(ii) the nature of the allegation or appearance of misconduct or

disability being investigated; and

(2) may:

(A) order the judge to:

(i) submit a written response to the allegation or appearance of

misconduct or disability; or

(ii) appear informally before the commission;

(B) order the deposition of any person; or

(C) request the complainant to appear informally before the

commission.

(d) The commission shall serve an order issued by the commission

under Subsection (c)(2)(B) on the person who is the subject of

the deposition and the judge who is the subject of the

investigation. The order must be served within a reasonable time

before the date of the deposition.

(e) The commission may file an application in a district court

to enforce an order issued by the commission under Subsection

(c)(2)(B).

(f) The commission shall notify the judge in writing of the

disposition of a full investigation conducted by the commission

under this section.

(g) If after the investigation has been completed the commission

concludes that formal proceedings will be instituted, the matter

shall be entered in a docket to be kept for that purpose and

written notice of the institution of formal proceedings shall be

served on the judge without delay. The proceedings shall be

entitled:

"Before the State Commission on Judicial Conduct Inquiry

Concerning a Judge, No. ___"

(h) The notice shall specify in ordinary and concise language

the charges against the judge and the alleged facts on which the

charges are based and the specific standards contended to have

been violated. The judge is entitled to file a written answer to

the charges against the judge not later than the 15th day after

the notice is served on the judge, and the notice shall so advise

the judge.

(i) The notice shall be served on the judge or the judge's

attorney of record by personal service of a copy of the notice by

a person designated by the chairperson. The person serving the

notice shall promptly notify the clerk in writing of the date on

which the notice was served. If it appears to the chairperson on

affidavit that, after reasonable effort during a period of 10

days, personal service could not be had, service may be made by

mailing by registered or certified mail copies of the notice

addressed to the judge at the judge's chambers or at the judge's

last known residence in an envelope marked "personal and

confidential." The date of mailing shall be entered in the

docket.

(j) A judge at the judge's request may elect to have any hearing

open to the public or to persons designated by the judge. The

right of a judge to an open hearing does not preclude placing

witnesses under the rule as provided by the Texas Rules of Civil

Procedure.

(k) A judge is not entitled to a jury trial in formal

proceedings before a special master or the commission.

(l) The commission shall adopt procedures for hearing from

judges and complainants appearing before the commission. The

procedures shall ensure the confidentiality of a complainant's

identity as provided under Section 33.0321.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 486, Sec. 1, eff. Aug. 31,

1987; Acts 1993, 73rd Leg., ch. 596, Sec. 1, 2, eff. Sept. 1,

1993; Acts 1999, 76th Leg., ch. 462, Sec. 6, eff. June 18, 1999;

Acts 2001, 77th Leg., ch. 917, Sec. 12, eff. Sept. 1, 2001.

Sec. 33.023. PHYSICAL OR MENTAL INCAPACITY OF JUDGE. (a) In

any investigation or proceeding that involves the physical or

mental incapacity of a judge, the commission may order the judge

to submit to a physical or mental examination by one or more

qualified physicians or a mental examination by one or more

qualified psychologists selected and paid for by the commission.

(b) The commission shall give the judge written notice of the

examination not later than 10 days before the date of the

examination. The notice must include the physician's name and the

date, time, and place of the examination.

(c) Each examining physician shall file a written report of the

examination with the commission and the report shall be received

as evidence without further formality. On request of the judge or

the judge's attorney, the commission shall give the judge a copy

of the report. The physician's oral or deposition testimony

concerning the report may be required by the commission or by

written demand of the judge.

(d) If a judge refuses to submit to a physical or mental

examination ordered by the commission under this section, the

commission may petition a district court for an order compelling

the judge to submit to the physical or mental examination.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 462, Sec. 7, eff. June 18,

1999; Acts 2001, 77th Leg., ch. 917, Sec. 13, eff. Sept. 1, 2001.

Sec. 33.024. OATHS AND SUBPOENAS. In conducting an

investigation, formal proceedings, or proceedings before a

special court of review, a commission member, special master, or

member of a special court of review may:

(1) administer oaths;

(2) order and provide for inspection of books and records; and

(3) issue a subpoena for attendance of a witness or production

of papers, books, accounts, documents, and testimony relevant to

the investigation or proceeding.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 462, Sec. 8, eff. June 18,

1999.

Sec. 33.025. ENFORCEMENT OF SUBPOENA. (a) The commission may

file an application in a district court or, if appropriate, with

a special master or special court of review, to enforce a

subpoena issued by the commission under this chapter.

(b) A special master or special court of review may enforce by

contempt a subpoena issued by the commission, the special master,

or the special court of review.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 462, Sec. 9, eff. June 18,

1999.

Sec. 33.026. WITNESS IMMUNITY. (a) In a proceeding or

deposition related to a proceeding before the commission, a

special master, or a special court of review, the commission,

special master, or special court of review may compel a person

other than the judge to testify or produce evidence over the

person's claim of privilege against self-incrimination.

(b) A person compelled to testify over a proper claim of

privilege against self-incrimination is not subject to indictment

or prosecution for a matter or transaction about which the person

truthfully testifies or produces evidence.

(c) A special master has the same powers as a district judge in

matters of contempt and granting immunity.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 462, Sec. 10, eff. June 18,

1999.

Sec. 33.027. DISCOVERY. (a) In formal proceedings or in a

proceeding before a special court of review, discovery shall be

conducted, to the extent practicable, in the manner provided by

the rules applicable to civil cases generally.

(b) On request, a special master, the commission, or a special

court of review shall expedite the discovery in formal

proceedings or in a proceeding before a special court of review.

(c) The following may not be the subject of a discovery request

in formal proceedings or in a proceeding before a special court

of review:

(1) the discussions, thought processes, or individual votes of

members of the commission;

(2) the discussions or thought processes of employees of the

commission, including special counsel for the commission; or

(3) the identity of a complainant or informant if the person

requests that the person's identity be kept confidential.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 462, Sec. 11, eff. June 18,

1999.

Sec. 33.028. PROCESS AND ORDERS. (a) Process issued under this

chapter is valid anywhere in the state.

(b) A peace officer, an employee of the commission, or any other

person whom the commission, a special master, or a special court

of review designates may serve process or execute a lawful order

of the commission, the special master, or the special court of

review.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 462, Sec. 12, eff. June 18,

1999.

Sec. 33.029. WITNESSES' EXPENSES. A witness called to testify

by the commission other than an officer or employee of the state

or a political subdivision or court of the state is entitled to

the same mileage expenses and per diem as a witness before a

state grand jury. The commission shall pay these amounts from its

appropriated funds.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 462, Sec. 13, eff. June 18,

1999.

Sec. 33.030. ASSISTANCE TO COMMISSION, SPECIAL MASTER, OR

SPECIAL COURT OF REVIEW. (a) On request of the commission, the

attorney general shall act as its counsel generally or in a

particular investigation or proceeding.

(b) A state or local government body or department, an officer

or employee of a state or local government body, or an official

or agent of a state court shall cooperate with and give

reasonable assistance and information to the commission, an

authorized representative of the commission, a special master, or

a special court of review concerning an investigation or

proceeding before the commission, special master, or special

court of review.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 462, Sec. 14, eff. June 18,

1999.

Sec. 33.031. NO AWARD OF COSTS. Court costs or attorney's fees

may not be awarded in a proceeding under this chapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 462, Sec. 15, eff. June 18,

1999.

Sec. 33.032. CONFIDENTIALITY OF PAPERS, RECORDS, AND

PROCEEDINGS. (a) Except as otherwise provided by this section

and Section 33.034, the papers filed with and proceedings before

the commission are confidential prior to the filing of formal

charges.

(b) The formal hearing and any evidence introduced during the

formal hearing, including papers, records, documents, and

pleadings filed with the clerk, shall be public.

(c) On issuance of a public admonition, warning, reprimand, or

public requirement that a person obtain additional training or

education by the commission, the record of the informal

appearance and the documents presented to the commission during

the informal appearance that are not protected by attorney-client

or work product privilege shall be public.

(d) The disciplinary record of a judge, including any private

sanctions, is admissible in a subsequent proceeding before the

commission, a special master, a special court of review, or a

review tribunal.

(e) On the filing of a written request by a judge, the

commission may release to the person designated in the request,

including the judge, the number, nature, and disposition of a

complaint filed against the judge with the commission, except

that the commission may refuse to release the identity of a

complainant.

(f) The commission may release to the Office of the Chief

Disciplinary Counsel of the State Bar of Texas information

indicating that an attorney, including a judge who is acting in

the judge's capacity as an attorney, has violated the Texas

Disciplinary Rules of Professional Conduct.

(g) If the commission issues an order suspending a judge who has

been indicted for a criminal offense, the order, any withdrawal

of the order, and all records and proceedings related to the

suspension shall be public.

(h) A voluntary agreement to resign from judicial office in lieu

of disciplinary action by the commission shall be public on the

commission's acceptance of the agreement. The agreement and any

agreed statement of facts relating to the agreement are

admissible in a subsequent proceeding before the commission. An

agreed statement of facts may be released to the public only if

the judge violates a term of the agreement.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 486, Sec. 2, eff. Aug. 31,

1987; Acts 1987, 70th Leg., 2nd C.S., ch. 47, Sec. 1, eff. Oct.

20, 1987; Acts 1999, 76th Leg., ch. 462, Sec. 16, eff. June 18,

1999; Acts 2001, 77th Leg., ch. 917, Sec. 14, eff. Sept. 1, 2001.

Sec. 33.0321. CONFIDENTIALITY OF COMPLAINANT'S IDENTITY. On the

request of a complainant, the commission may keep the

complainant's identity confidential.

Added by Acts 2001, 77th Leg., ch. 917, Sec. 15, eff. Sept. 1,

2001.

Sec. 33.033. NOTIFICATION TO COMPLAINANT. (a) The commission

shall promptly notify a complainant of the disposition of the

case.

(b) The communication shall inform the complainant that:

(1) the case has been dismissed;

(2) a private sanction or order of additional education has been

issued by the commission;

(3) a public sanction has been issued by the commission;

(4) formal proceedings have been instituted; or

(5) a judge has resigned from judicial office in lieu of

disciplinary action by the commission.

(c) The communication may not contain the name of a judge unless

a public sanction has been issued by the commission or formal

proceedings have been instituted.

(d) If a public sanction has been issued by the commission, the

communication must include a copy of the public sanction.

(e) If the complaint is dismissed by the commission, the

commission shall include in the notification under Subsection

(a):

(1) an explanation of each reason for the dismissal; and

(2) information relating to requesting reconsideration of the

dismissed complaint as provided by Sections 33.035(a) and (f).

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 486, Sec. 3, eff. Aug. 31,

1987; Acts 1999, 76th Leg., ch. 462, Sec. 17, eff. June 18, 1999;

Acts 2001, 77th Leg., ch. 917, Sec. 16, eff. Sept. 1, 2001.

Sec. 33.034. REVIEW OF COMMISSION DECISION. (a) A judge who

receives from the commission any type of sanction, or a censure

issued by the commission under Section 1-a(8), Article V, Texas

Constitution, is entitled to a review of the commission's

decision as provided by this section. This section does not

apply to a decision by the commission to institute formal

proceedings.

(b) Not later than the 30th day after the date on which the

commission issues its decision, the judge must file with the

chief justice of the supreme court a written request for

appointment of a special court of review.

(c) Not later than the 10th day after the chief justice receives

the written request, the chief justice shall select by lot the

court of review. The court of review is composed of three court

of appeals justices, other than a justice serving in a court of

appeals district in which the judge petitioning for review of the

commission's order serves and other than a justice serving on the

commission. The chief justice shall notify the petitioner and the

commission of the identities of the justices appointed to the

court and of the date of their appointment. Service on the court

shall be considered a part of the official duties of a justice,

and no additional compensation may be paid for the service.

(d) Within 15 days after the appointment of the court of review,

the commission shall file with the clerk a charging document that

includes, as applicable, a copy of the censure or sanction issued

and any additional charges to be considered by the court of

review. The charging document is public on its filing with the

clerk. On receipt of the filing of the charging document, the

clerk shall send the charging document to the judge who is the

subject of the document and to each justice on the court of

review.

(e) The review by the court under this section:

(1) of a censure is a review of the record of the proceedings

that resulted in the censure and is based on the law and facts

that were presented in the proceedings and any additional

evidence that the court in its discretion may, for good cause

shown, permit; and

(2) of a sanction is by trial de novo as that term is used in

the appeal of cases from justice to county court.

(e-1) Any hearings of the court shall be public and shall be

held at the location determined by the court. Any evidence

introduced during a hearing, including papers, records,

documents, and pleadings filed with the clerk in the proceedings,

is public.

(f) Except as otherwise provided by this section, the procedure

for the review of a sanction is governed to the extent

practicable by the rules of law, evidence, and procedure that

apply to the trial of civil actions generally.

(g) A judge is not entitled to a trial by jury in a review of a

sanction under this section.

(h) Within 30 days after the date on which the charging document

is filed with the clerk, the court shall conduct a hearing on the

charging document. The court may, if good cause is shown, grant

one or more continuances not to exceed a total of 60 days. Within

60 days after the hearing, the court shall issue a decision as to

the proper disposition of the appeal.

(i) The court's decision under this section is not appealable.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 47, Sec. 2, eff.

Oct. 20, 1987. Amended by Acts 1999, 76th Leg., ch. 462, Sec. 18,

eff. June 18, 1999; Acts 2001, 77th Leg., ch. 917, Sec. 17, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

805, Sec. 2, eff. June 19, 2009.

Sec. 33.035. RECONSIDERATION OF COMPLAINT. (a) A complainant

may request reconsideration of a dismissed complaint if, not

later than the 30th day after the date of the communication

informing the complainant of the dismissal, the complainant

provides additional evidence of misconduct committed by the

judge.

(b) The commission shall deny a request for reconsideration if

the complainant does not meet the requirements under Subsection

(a). The commission shall notify the complainant of the denial in

writing.

(c) The commission shall grant a request for reconsideration if

the complainant meets the requirements under Subsection (a).

After granting a request, the commission shall vote to:

(1) affirm the original decision to dismiss the complaint; or

(2) reopen the complaint.

(d) The commission shall notify the complainant of the results

of the commission's vote under Subsection (c) in writing.

(e) The commission shall conduct an appropriate investigation of

a complaint reopened under Subsection (c)(2). The investigation

shall be conducted by commission staff who were not involved in

the original investigation.

(f) A complainant may request reconsideration of a dismissed

complaint under this section only once.

Added by Acts 2001, 77th Leg., ch. 917, Sec. 18, eff. Sept. 1,

2001.

Sec. 33.036. CERTAIN DISCLOSURE OF INFORMATION. (a) To protect

the public interest, the commission may disclose information

relating to an investigation or proceeding under this chapter to:

(1) a law enforcement agency;

(2) a public official who is authorized or required by law to

appoint a person to serve as a judge;

(3) the supreme court; or

(4) an entity that provides commission-ordered education to

judges.

(b) Information may be disclosed under this section only to the

extent necessary for the recipient of the information to perform

an additional duty or function.

Added by Acts 2001, 77th Leg., ch. 917, Sec. 18, eff. Sept. 1,

2001.

Sec. 33.037. SUSPENSION PENDING APPEAL. If a judge who is

convicted of a felony or a misdemeanor involving official

misconduct appeals the conviction, the commission shall suspend

the judge from office without pay pending final disposition of

the appeal.

Added by Acts 2001, 77th Leg., ch. 917, Sec. 18, eff. Sept. 1,

2001.

Sec. 33.038. AUTOMATIC REMOVAL. A judge is automatically

removed from the judge's office if the judge is convicted of or

is granted deferred adjudication for:

(1) a felony; or

(2) a misdemeanor involving official misconduct.

Added by Acts 2001, 77th Leg., ch. 917, Sec. 18, eff. Sept. 1,

2001.

SUBCHAPTER C. JUDICIAL CONDUCT

Sec. 33.051. SOLICITATION OR ACCEPTANCE OF REFERRAL FEES OR

GIFTS BY JUDGE; CRIMINAL PENALTY. (a) A judge commits an

offense if the judge solicits or accepts a gift or a referral fee

in exchange for referring any kind of legal business to an

attorney or law firm. This subsection does not prohibit a judge

from:

(1) soliciting funds for appropriate campaign or officeholder

expenses as permitted by Canon 4D, Code of Judicial Conduct, and

state law; or

(2) accepting a gift in accordance with the provisions of Canon

4D, Code of Judicial Conduct.

(b) It is an affirmative defense to prosecution under Subsection

(a) that:

(1) the judge solicited the gift or referral fee before taking

the oath of office but accepted the gift or fee after taking the

oath of office; or

(2) the judge solicited or accepted the gift or referral fee

after taking the oath of office in exchange for referring to an

attorney or law firm legal business that the judge was engaged in

but was unable to complete before taking the oath of office.

(c) An offense under this section is a Class B misdemeanor.

(d) If, after an investigation, the commission determines that a

judge engaged in conduct described by Subsection (a) to which

Subsection (b) does not apply, the commission may issue a

sanction against the judge or institute formal proceedings,

regardless of whether the judge is being prosecuted or has been

convicted of an offense under this section.

(e) An attorney or judge who has information that a judge

engaged in conduct described by Subsection (a) to which

Subsection (b) does not apply shall file a complaint with the

commission not later than the 30th day after the date the

attorney or judge obtained the information. A judge who fails to

comply with this subsection is subject to sanctions by the

commission. An attorney who fails to comply with this subsection

is subject to discipline by the Commission for Lawyer Discipline

under Subchapter E, Chapter 81.

(f) For purposes of this section:

(1) "Judge" does not include a constitutional county court

judge, a statutory county court judge who is authorized by law to

engage in the private practice of law, a justice of the peace, or

a municipal court judge, if that judge or justice of the peace

solicits or accepts a gift or a referral fee in exchange for

referring legal business that involves a matter over which that

judge or justice of the peace will not preside in the court of

that judge or justice of the peace.

(2) "Referral fee" includes forwarding fees, acknowledgment

fees, and any form of payment, benefit, or compensation related

to the referral or placement of a potential client for legal

services.

Added by Acts 2003, 78th Leg., ch. 850, Sec. 1, eff. Sept. 1,

2003.



CHAPTER 34. CODE OF JUDICIAL CONDUCT; CANDIDATES FOR JUDICIAL OFFICE

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE B. JUDGES

CHAPTER 34. CODE OF JUDICIAL CONDUCT; CANDIDATES FOR JUDICIAL

OFFICE

Sec. 34.001. CANDIDATE SUBJECT TO CODE. (a) A person who has

filed an application for a place on the ballot as provided by the

Election Code for a judicial office listed in Subsection (b) is

subject to Canon 7, Code of Judicial Conduct, and is subject to

sanctions as provided by this chapter.

(b) This chapter applies to candidates for the following

offices:

(1) chief justice or justice of the supreme court;

(2) presiding judge or judge of the court of criminal appeals;

(3) chief justice or justice of a court of appeals;

(4) district judge, including a criminal district judge;

(5) judge of a statutory county court;

(6) county judge who performs judicial functions;

(7) justice of the peace; and

(8) municipal court judge.

Added by Acts 1987, 70th Leg., ch. 425, Sec. 1, eff. June 17,

1987. Amended by Acts 1989, 71st Leg., ch. 646, Sec. 4, eff. Aug.

28, 1989.

Sec. 34.002. JUDGE. A candidate who is a judge subject to the

authority of the State Commission on Judicial Conduct who

violates the Code of Judicial Conduct is subject to sanctions by

the commission.

Added by Acts 1987, 70th Leg., ch. 425, Sec. 1, eff. June 17,

1987.

Sec. 34.003. ATTORNEY. A candidate who is an attorney and who

violates Canon 7, Code of Judicial Conduct, or any other relevant

provision of that code is subject to sanctions by the state bar.

Added by Acts 1987, 70th Leg., ch. 425, Sec. 1, eff. June 17,

1987.

Sec. 34.004. OTHER CANDIDATE. A candidate other than a judge

under Section 34.002 or an attorney under Section 34.003 who

violates Canon 7, Code of Judicial Conduct, or any other relevant

provision of that code is subject to review by the attorney

general or the local district attorney for appropriate

disciplinary action.

Added by Acts 1987, 70th Leg., ch. 425, Sec. 1, eff. June 17,

1987.



CHAPTER 35. JUDICIAL COMPENSATION COMMISSION

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE B. JUDGES

CHAPTER 35. JUDICIAL COMPENSATION COMMISSION

SUBCHAPTER A. ORGANIZATION

Sec. 35.001. DEFINITION.In this chapter, "commission" means the

Judicial Compensation Commission.

Added by Acts 2007, 80th Leg., R.S., Ch.

1090, Sec. 1, eff. September 1, 2007.

Sec. 35.002. MEMBERSHIP; TERMS. (a) The commission consists of

nine members appointed by the governor with the advice and

consent of the senate.

(b) No more than three members serving on the commission may be

licensed to practice law in this state.

(c) Members serve for staggered terms of six years with the

terms of three members expiring February 1 of each odd-numbered

year.

Added by Acts 2007, 80th Leg., R.S., Ch.

1090, Sec. 1, eff. September 1, 2007.

Sec. 35.003. VACANCY. In the event of a vacancy, the governor

shall appoint a replacement to fill the unexpired portion of the

term.

Added by Acts 2007, 80th Leg., R.S., Ch.

1090, Sec. 1, eff. September 1, 2007.

Sec. 35.004. PRESIDING OFFICER. The governor shall designate a

member of the commission as the presiding officer of the

commission to serve in that capacity at the will of the governor.

The presiding officer may vote on all matters before the

commission.

Added by Acts 2007, 80th Leg., R.S., Ch.

1090, Sec. 1, eff. September 1, 2007.

Sec. 35.005. QUALIFICATIONS. (a) Each member must be a

registered voter of the state.

(b) A member of the commission may not hold any other public

office or be an employee of any state department, agency, board,

or commission during the member's tenure on the commission.

(c) A person may not be a member of the commission or act as the

general counsel to the commission if the person is required to

register as a lobbyist under Chapter 305 because of the person's

activities for compensation on behalf of a profession related to

the operation of the commission.

(d) Appointments to the commission shall be made without regard

to the race, color, disability, sex, religion, age, or national

origin of the appointees.

Added by Acts 2007, 80th Leg., R.S., Ch.

1090, Sec. 1, eff. September 1, 2007.

Sec. 35.006. REMOVAL. (a) It is a ground for removal from the

commission that a member:

(1) does not have at the time of appointment the qualification

required by Section 35.005(a);

(2) does not maintain during service on the commission the

qualification required by Section 35.005(a);

(3) violates the prohibition established by Section 35.005(b);

(4) is ineligible for membership under Section 35.005(c);

(5) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(6) is absent from more than half of the regularly scheduled

meetings that the member is eligible to attend during a calendar

year without an excuse approved by a majority vote of the

commission.

(b) The validity of an action of the commission is not affected

by the fact that it is taken when a ground for removal of a

commission member exists.

Added by Acts 2007, 80th Leg., R.S., Ch.

1090, Sec. 1, eff. September 1, 2007.

Sec. 35.007. ADMINISTRATIVE SUPPORT. (a) The Office of Court

Administration of the Texas Judicial System shall provide

administrative support for the commission. The commission is

entitled to receive staff support, meeting facilities, temporary

work facilities, including computer, telephone, reproduction, and

facsimile equipment, available data, and other resources from the

office as necessary to carry out the commission's powers and

duties.

(b) The Office of Court Administration of the Texas Judicial

System shall grant all reasonable requests for staff support and

resources under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1090, Sec. 1, eff. September 1, 2007.

Sec. 35.008. COMPENSATION AND REIMBURSEMENT. (a) A member of

the commission may not receive compensation for the member's

service on the commission.

(b) The Office of Court Administration of the Texas Judicial

System shall reimburse a member for all actual and reasonable

expenses incurred in the exercise of powers and performance of

duties under this chapter.

(c) A member shall follow the reimbursement procedures of the

Office of Court Administration of the Texas Judicial System.

Added by Acts 2007, 80th Leg., R.S., Ch.

1090, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 35.101. MEETINGS. The commission shall meet at the call of

the presiding officer or at the request of a majority of the

members.

Added by Acts 2007, 80th Leg., R.S., Ch.

1090, Sec. 1, eff. September 1, 2007.

Sec. 35.102. BIENNIAL REPORTS. (a) Not later than December 1

of each even-numbered year, the commission shall make a biennial

report to the legislature. In the report, the commission shall

recommend the proper salaries to be paid by the state for all

justices and judges of the supreme court, the court of criminal

appeals, the courts of appeals, and the district courts.

(b) In recommending the proper salaries for all justices and

judges of the supreme court, the court of criminal appeals, the

courts of appeals, and the district courts, the commission shall

consider the following factors:

(1) the skill and experience required of the particular

judgeship at issue;

(2) the value of compensable service performed by justices and

judges, as determined by reference to judicial compensation in

other states and the federal government;

(3) the value of comparable service performed in the private

sector, including private judging, arbitration, and mediation;

(4) the compensation of attorneys in the private sector;

(5) the cost of living and changes in the cost of living;

(6) the compensation from the state presently received by other

public officials in the state, including:

(A) state constitutional officeholders;

(B) deans, presidents, and chancellors of the public university

systems; and

(C) city attorneys in major metropolitan areas for which that

information is readily available;

(7) other factors that are normally or traditionally taken into

consideration in the determination of judicial compensation; and

(8) most importantly, the level of overall compensation adequate

to attract the most highly qualified individuals in the state,

from a diversity of life and professional experiences, to serve

in the judiciary without unreasonable economic hardship and with

judicial independence unaffected by financial concerns.

Added by Acts 2007, 80th Leg., R.S., Ch.

1090, Sec. 1, eff. September 1, 2007.



CHAPTER 41. GENERAL PROVISIONS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE C. PROSECUTING ATTORNEYS

CHAPTER 41. GENERAL PROVISIONS

SUBCHAPTER A. OFFICE OF PROSECUTING ATTORNEY

Sec. 41.001. QUALIFICATIONS. A district or county attorney must

be a licensed attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 41.002. NOTIFICATION OF ADDRESS. Each district and county

attorney shall notify the attorney general and comptroller of his

post office address as soon as practicable after his election and

qualification.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 41.003. ADMISSION BY PROSECUTOR. An admission made by a

district or county attorney in a suit or action to which the

state is a party does not prejudice the rights of the state.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 41.004. ACCEPTANCE OF REWARD. (a) A district or county

attorney, either before or after the case is tried and finally

determined, may not take from any person a fee, article of value,

compensation, reward, or gift, or a promise of any of these, to

prosecute a case that he is required by law to prosecute or as

consideration or a testimonial for his services in a case that he

is required by law to prosecute.

(b) Section 41.004(a) does not apply to funds provided by the

government of the United States through the Texas Department of

Human Services to local prosecutorial offices for the purpose of

assisting to defray the costs of prosecutions.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 1066, Sec. 1, eff. June 18,

1999.

Sec. 41.005. COLLECTION OF MONEY. (a) Not later than the 30th

day after the date on which a district or county attorney

receives any money collected for the state or a county, the

district or county attorney shall, after deducting the

commissions provided by this section, pay the money into the

treasury of the state or of the county to which it belongs.

(b) The district or county attorney may retain a commission from

money collected for the state or a county. The amount of the

commission in any one case is 10 percent of the first $1,000

collected, and five percent of the amount collected over $1,000.

(c) Subsections (a) and (b) of this section also apply to money

realized for the state under the laws governing escheat.

(d) Not later than the last day of August of each year, each

district and county attorney shall file in the office of the

comptroller or of the county treasurer, as the case may be, a

sworn account of all money received by him by virtue of his

office during the preceding year and payable into the state or

county treasury.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 41.006. REPORT TO ATTORNEY GENERAL. At the times and in

the form that the attorney general directs, the district and

county attorneys shall report to the attorney general the

information from their districts and counties that the attorney

general desires relating to criminal matters and the interests of

the state.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 41.007. OPINIONS TO COUNTY AND PRECINCT OFFICIALS. A

district or county attorney, on request, shall give to a county

or precinct official of his district or county a written opinion

or written advice relating to the official duties of that

official.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 41.008. RECORD. (a) Each district or county attorney

shall keep a record of all actions or demands prosecuted or

defended by the person as district or county attorney, and all

proceedings held in relation to the attorney's official acts.

(b) The record required by Subsection (a) may be in a paper

format, an electronic format, or both. A computer record of

actions, demands, and proceedings satisfies the requirements of

Subsection (a).

(c) The record shall be available at all times for inspection by

any person appointed to examine it by the governor or by the

commissioners court of a county.

(d) Each district and county attorney shall deliver any portion

of the record under the attorney's control to the attorney's

successor in office.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., ch. 301, Sec. 1, eff. Sept. 1,

2003.

Sec. 41.009. PROSECUTION OF OFFICERS ENTRUSTED WITH PUBLIC

FUNDS. If a district or county attorney learns that an officer

in his district or county who is entrusted with the collection or

safekeeping of public funds is neglecting or abusing the trust

confided in him or is failing to discharge his duties under the

law, the district or county attorney shall institute the

proceedings that are necessary to compel the performance of the

officer's duties and to preserve and protect the public interest.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 41.010. APPOINTMENT OF INITIAL DISTRICT OR CRIMINAL

DISTRICT ATTORNEY. If a new office of district attorney or

criminal district attorney is created, the governor shall appoint

a person to fill the office until the next general election.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 41.011. PRIVATE PRACTICE IN COUNTY OR DISTRICT OFFICE. A

district or county attorney who is not prohibited by law from

engaging in the private practice of law may, at the discretion of

the commissioners court of a particular county, conduct a private

practice of law using the district or county office provided by

that county for conducting his official duties.

Added by Acts 1987, 70th Leg., ch. 213, Sec. 1, eff. Aug. 31,

1987.

Sec. 41.012. LIABILITY INSURANCE. A county or district attorney

may purchase, for himself and for his staff members, liability

insurance, or similar coverage from a governmental pool operating

under Chapter 119, Local Government Code, or a self-insurance

fund or risk retention group operating under Chapter 2259, to

insure against claims arising from the performance of his

official duties from state or county funds appropriated or

allocated for the expenses of his office or from accounts

maintained by the county or district attorney, including but not

limited to the fund created by charges assessed by the county or

district attorney in connection with the collection of

"insufficient fund" negotiable instruments.

Added by Acts 1987, 70th Leg., ch. 296, Sec. 1, eff. Aug. 31,

1987. Renumbered from Sec. 41.011 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(21), eff. Aug. 28, 1989. Amended by Acts 1993, 73rd

Leg., ch. 561, Sec. 1, eff. Aug. 30, 1993; Acts 2001, 77th Leg.,

ch. 1420, Sec. 8.229, eff. Sept. 1, 2001.

Sec. 41.013. COMPENSATION OF CERTAIN PROSECUTORS. Except as

otherwise provided by law, a district attorney or criminal

district attorney is entitled to receive from the state annual

compensation equal to at least 80 percent of the annual

compensation provided for a district judge in the General

Appropriations Act.

Added by Acts 1989, 71st Leg., ch. 1254, Sec. 1, eff. Sept. 1,

1989.

Sec. 41.014. PRO BONO LEGAL SERVICES. (a) In this section:

(1) "Pro bono legal services to the indigent" includes civil

legal services rendered without expectation of compensation

either directly to the indigent or to a charitable public

interest organization regarding matters primarily addressing the

needs of the indigent.

(2) "Prosecutor" means a county attorney, district attorney,

criminal district attorney, assistant county attorney, assistant

district attorney, or assistant criminal district attorney.

(b) A prosecutor may provide pro bono legal services to the

indigent if providing the services does not interfere with the

prosecutor's official duties or regularly compensated hours of

employment.

(c) Providing pro bono legal services to the indigent as

authorized by this section is not within the scope of employment

of the prosecutor, and the state or a political subdivision of

the state is not liable for damages that result from providing

the services.

(d) Providing pro bono legal services to the indigent under this

section does not constitute the private practice of law.

Added by Acts 1993, 73rd Leg., ch. 540, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. STAFF OF PROSECUTING ATTORNEY

Sec. 41.101. DEFINITION. In this subchapter, "prosecuting

attorney" means a county attorney, district attorney, or criminal

district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 41.102. EMPLOYMENT OF ASSISTANTS AND PERSONNEL. (a) A

prosecuting attorney may employ the assistant prosecuting

attorneys, investigators, secretaries, and other office personnel

that in his judgment are required for the proper and efficient

operation and administration of the office.

(b) A prosecuting attorney may request the assistance of the

attorney general, and the attorney general may offer to the

prosecuting attorney the assistance of his office, in the

prosecution of all manner of criminal cases or in performing any

duty imposed by law on the prosecuting attorney. In requesting

or accepting such assistance, a prosecuting attorney may appoint

any assistant attorney general as an assistant prosecuting

attorney.

(c) The attorney general may offer to assist a prosecuting

attorney in the prosecution of criminal offenses concerning the

Texas Youth Commission.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 785, Sec. 3, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 13, eff. June 8, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1158, Sec. 1, eff. June 15, 2007.

Sec. 41.103. ASSISTANT PROSECUTING ATTORNEYS. (a) An assistant

prosecuting attorney must be licensed to practice law in this

state and shall take the constitutional oath of office.

(b) An assistant prosecuting attorney may perform all duties

imposed by law on the prosecuting attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 41.104. BOND. A prosecuting attorney may require his

assistant prosecuting attorneys, investigators, and secretaries

to have a bond in the amount that the prosecuting attorney sets.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 41.105. REMOVAL. All personnel of a prosecuting attorney's

office are subject to removal at the will of the prosecuting

attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 41.106. COMPENSATION. (a) A prosecuting attorney shall

fix the salaries of his assistant prosecuting attorneys,

investigators, secretaries, and other office personnel, subject

to the approval of the commissioners court of the county or

counties composing the district.

(b) In addition to their salaries, assistant prosecuting

attorneys and investigators may be allowed actual and necessary

travel expenses incurred in the discharge of their duties, not to

exceed the amount fixed by the prosecuting attorney and approved

by the commissioners court of the county or counties composing

the district. The county may pay claims for travel expenses from

the general fund, the officers' salary fund, or any other

available funds of the county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 41.107. EQUIPMENT AND SUPPLIES. (a) The commissioners

court of the county or counties composing a district may furnish

telephone service, typewriters, office furniture, office space,

supplies, and the other items and equipment that are necessary to

carry out the official duties of the prosecuting attorney's

office and may pay the expenses incident to the operation of the

office.

(b) The commissioners court of the county or counties composing

a district may furnish automobiles for the use of the prosecuting

attorney's office in conducting the official duties of the office

and may provide for the maintenance of the automobiles.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 41.108. GIFTS AND GRANTS. The commissioners court of the

county or counties composing a district may accept gifts and

grants from any foundation or association for the purpose of

financing adequate and effective prosecution programs in the

county or district.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 41.109. AUTHORITY OF INVESTIGATOR. (a) An investigator

appointed by a prosecuting attorney has the same authority as the

sheriff of the county to make arrests anywhere in the county and

to serve anywhere in the state warrants, capiases, subpoenas in

criminal cases, and all other processes in civil or criminal

cases issued by a district court, county court, or justice court

of this state.

(b) An investigator is under the exclusive authority and

direction of the prosecuting attorney and is not under the

authority and direction of the sheriff. The prosecuting attorney

is responsible for the official acts of his investigators and has

the same remedies against his investigators and their sureties as

any person has against a prosecuting attorney and his sureties.

(c) An investigator may not draw a fee of any character for

performing a duty prescribed by this section.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

419, Sec. 1, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

925, Sec. 1, eff. June 15, 2007.

Sec. 41.110. TRAINING RELATED TO FAMILY VIOLENCE. The court of

criminal appeals shall adopt rules regarding the training of

prosecuting attorneys relating to cases involving a charge that a

person committed an act of family violence as defined by Section

71.004, Family Code.

Added by Acts 1995, 74th Leg., ch. 67, Sec. 4, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 9.001(c),

eff. Sept. 1, 2003.

SUBCHAPTER C. APPORTIONMENT OF STATE FUNDS FOR PROSECUTION IN

CERTAIN COUNTIES

Sec. 41.201. ELIGIBLE COUNTIES. This subchapter applies only

to:

(1) Harris County; and

(2) any other county in which:

(A) the county officials are compensated on a salary basis; and

(B) there is a criminal district attorney or a county attorney

performing the duties of a district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 41.202. TRANSFER BY COMPTROLLER. (a) On the first day of

September, January, and May of each fiscal year, the comptroller

shall deposit the amount provided by this subchapter in the

officers' salary fund of each county to which this subchapter

applies from the available appropriations made by the legislature

for that purpose.

(b) A county in which the commissioners court is entitled to

determine whether county officers are paid on a salary basis may

not receive funds under this subchapter until the commissioners

court notifies the comptroller of its order providing that the

county officers in the county are to be compensated on a salary

basis.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 41.203. AMOUNT OF TRANSFER. (a) In making the deposits

provided by Section 41.202, the comptroller shall apportion the

amount appropriated for that purpose among the eligible counties

on the basis of the population of each county as provided by this

section.

(b) The annual apportionment for a county may not exceed:

(1) 10 cents per capita for a county with a population of less

than 8,500;

(2) 7-1/2 cents per capita for a county with a population of

8,500 or more and not more than 19,000;

(3) 5 cents per capita for a county with a population of more

than 19,000 and not more than 75,000;

(4) 4 cents per capita for a county with a population of more

than 75,000; and

(5) 4 cents per capita for Harris County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 41.204. APPORTIONMENT BY COMMISSIONERS COURT. The

commissioners court of a county receiving money from the state

under this subchapter shall apportion the money to the proper

officers' salary fund of the county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER D. LONGEVITY PAY FOR ASSISTANT PROSECUTORS

Sec. 41.251. DEFINITIONS. In this subchapter:

(1) "Assistant prosecutor" means an assistant district attorney,

an assistant criminal district attorney, or an assistant county

attorney.

(2) "Full-time employee" means an assistant prosecutor who is

normally scheduled to work at least 40 hours a week as an

assistant prosecutor.

(3) "Part-time employee" means an assistant prosecutor who is

not a full-time employee.

Added by Acts 2001, 77th Leg., ch. 378, Sec. 1, eff. Jan. 1,

2002.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

36, Sec. 1, eff. September 1, 2007.

Sec. 41.252. LONGEVITY PAY. (a) An assistant prosecutor is

entitled to longevity pay if the assistant prosecutor:

(1) is a full-time employee on the last day of a state fiscal

quarter;

(2) is not on leave without pay on the last day of a state

fiscal quarter; and

(3) has accrued at least four years of lifetime service credit

not later than the last day of the month preceding the last month

of a state fiscal quarter.

(b) The district attorney, criminal district attorney, or county

attorney in the county in which the assistant prosecutor is

employed shall certify the eligibility of the assistant

prosecutor to receive a longevity pay supplement under this

subchapter.

Added by Acts 2001, 77th Leg., ch. 378, Sec. 1, eff. Jan. 1,

2002. Amended by Acts 2003, 78th Leg., ch. 1083, Sec. 1, eff.

Dec. 1, 2003.

Sec. 41.253. AMOUNT. (a) Except as provided by Section

41.255(f), the amount of longevity pay is $20 per month for each

year of lifetime service credit.

(b) The increase is effective beginning with the month following

the month in which the fourth year of lifetime service credit is

accrued.

(c) An assistant prosecutor may not receive as longevity pay

from the county under this subchapter:

(1) more than $20 for each year of lifetime service credit,

regardless of the number of positions the assistant prosecutor

holds or the number of hours the assistant prosecutor works each

week; or

(2) more than $5,000 annually.

Added by Acts 2001, 77th Leg., ch. 378, Sec. 1, eff. Jan. 1,

2002. Amended by Acts 2003, 78th Leg., ch. 1083, Sec. 2, eff.

Dec. 1, 2003.

Sec. 41.254. LIMITATIONS ON LAW PRACTICE. (a) An assistant

prosecutor who receives longevity pay under this subchapter may

not engage in the private practice of law if, from all funds

received, the assistant prosecutor receives a salary that is

equal to or more than 80 percent of the salary paid by the state

to a district judge.

(b) An assistant prosecutor who becomes subject to this section

may complete all civil cases that are not in conflict with the

interest of any of the counties of the district in which the

assistant prosecutor serves and that are pending in court before

the assistant prosecutor exceeds the salary cap.

Added by Acts 2001, 77th Leg., ch. 378, Sec. 1, eff. Jan. 1,

2002.

Sec. 41.255. FUNDING. (a) The county shall pay a longevity pay

supplement under this subchapter to the extent the county

receives funds from the comptroller as provided by Subsection

(d).

(b) The county may not reduce the salary of the assistant

prosecutor to offset the longevity pay supplement.

(c) If an assistant prosecutor performs services for more than

one county, the counties shall apportion the longevity pay

supplement according to the ratio a county's population bears to

the total population of the counties in which the assistant

prosecutor performs services.

(d) Not later than the 15th day after the start of each state

fiscal quarter, the county shall certify to the comptroller the

total amount of longevity pay supplement due to all assistant

prosecutors in the county for the preceding state fiscal quarter.

The comptroller shall issue a warrant to the county for the

amount certified. The comptroller shall issue warrants to the

counties not later than the 60th day after the first date of each

state fiscal quarter.

(e) On the receipt of funds from the comptroller as provided by

Subsection (d), the county shall pay longevity supplements to

eligible assistant prosecutors in the next regularly scheduled

salary payment or in a separate payment.

(f) A county is not required to pay longevity supplements if the

county does not receive funds from the comptroller as provided by

Subsection (d). If sufficient funds are not available to meet the

requests made by counties for funds for payment of assistant

prosecutors qualified for longevity supplements, the comptroller

shall apportion the available funds to the eligible counties by

reducing the amount payable to each county on an equal percentage

basis. A county that receives from the comptroller an amount less

than the amount certified by the county to the comptroller under

Subsection (d) shall apportion the funds received by reducing the

amount payable to eligible assistant prosecutors on an equal

percentage basis, but is not required to use county funds to make

up any difference between the amount certified and the amount

received.

(g) If previous payments under this chapter have been reduced

for insufficient funds pursuant to Subsection (f), or if a county

submits the required information but not in a timely manner as

required by Subsection (d), the comptroller shall:

(1) make a payment of the balance when the funds are available;

or

(2) carry forward the balance owed to the county and pay that

amount to the county when the next payment is required.

Added by Acts 2001, 77th Leg., ch. 378, Sec. 1, eff. Jan. 1,

2002. Amended by Acts 2003, 78th Leg., ch. 1083, Sec. 3, eff.

Dec. 1, 2003.

Sec. 41.256. CHANGE IN STATUS. If an assistant prosecutor

ceases being a full-time employee after the first workday of a

month but otherwise qualifies for longevity pay, the assistant

prosecutor's compensation for that month includes full longevity

pay.

Added by Acts 2001, 77th Leg., ch. 378, Sec. 1, eff. Jan. 1,

2002.

Sec. 41.257. ACCRUAL OF LIFETIME SERVICE CREDIT. (a) An

assistant prosecutor accrues lifetime service credit for the

period in which the assistant prosecutor serves as a full-time,

part-time, or temporary assistant prosecutor.

(b) An assistant prosecutor who is on leave without pay for an

entire calendar month does not accrue lifetime service credit for

the month.

(c) An assistant prosecutor who simultaneously holds two or more

positions that each accrue lifetime service credit accrues credit

for only one of the positions.

(d) An assistant prosecutor who begins working on the first

workday of a month in a position that accrues lifetime service

credit is considered to have begun working on the first day of

the month.

Added by Acts 2001, 77th Leg., ch. 378, Sec. 1, eff. Jan. 1,

2002.

Sec. 41.258. ASSISTANT PROSECUTOR SUPPLEMENT FUND AND FAIR

DEFENSE ACCOUNT. (a) The assistant prosecutor supplement fund

is created in the state treasury.

(b) A court, judge, magistrate, peace officer, or other officer

taking a bail bond for an offense other than a misdemeanor

punishable by fine only under Chapter 17, Code of Criminal

Procedure, shall require the payment of a $15 cost by each surety

posting the bail bond, provided the cost does not exceed $30 for

all bail bonds posted at that time for an individual and the cost

is not required on the posting of a personal or cash bond.

(c) An officer collecting a cost under this section shall

deposit the cost in the county treasury in accordance with

Article 103.004, Code of Criminal Procedure.

(d) An officer who collects a cost due under this section shall:

(1) keep separate records of the funds collected; and

(2) file the reports required by Article 103.005, Code of

Criminal Procedure.

(e) The custodian of the county treasury shall:

(1) keep records of the amount of funds on deposit that are

collected under this section; and

(2) send to the comptroller not later than the last day of the

month following each calendar quarter the funds collected under

this section during the preceding quarter.

(f) A surety paying a cost under Subsection (b) may apply for

and is entitled to a refund of the cost not later than the 181st

day after the date the state declines to prosecute an individual

or the grand jury declines to indict an individual.

(g) A county may retain 10 percent of the funds collected under

this section and may also retain all interest accrued on the

funds if the custodian of the treasury:

(1) keeps records of the amount of funds on deposit; and

(2) remits the funds to the comptroller as prescribed by

Subsection (e).

(h) Funds collected are subject to audit by the comptroller, and

funds expended are subject to audit by the state auditor.

(i) The comptroller shall deposit two-thirds of the funds

received under this section in the assistant prosecutor

supplement fund and one-third of the funds received under this

section to the fair defense account. A county may not reduce the

amount of funds provided for indigent defense services in the

county because of funds provided under this subsection.

(j) The comptroller shall pay supplements from the assistant

prosecutor supplement fund as provided by this subchapter. At

the end of each fiscal year, any unexpended balance in the fund

in excess of $1.5 million may be transferred to the general

revenue fund.

Added by Acts 2003, 78th Leg., ch. 1083, Sec. 4, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

36, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

36, Sec. 3, eff. September 1, 2007.

SUBCHAPTER E. SPECIAL PROSECUTION UNIT

Sec. 41.301. DEFINITIONS. In this subchapter:

(1) "Board of directors" means the board of directors of the

unit.

(2) "Commission" means the Texas Youth Commission.

(3) "Department" means the Texas Department of Criminal Justice.

(4) "Executive board" means the executive board governing the

board of directors of the unit.

(5) "Prosecuting attorney" means a district attorney, a criminal

district attorney, or a county attorney representing the state in

criminal matters before the district or inferior courts of the

county.

(6) "Unit" means the special prosecution unit.

Added by Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 14, eff. June 8, 2007.

Sec. 41.302. GENERAL FUNCTION OF SPECIAL PROSECUTION UNIT. The

special prosecution unit is an independent unit that cooperates

with and supports prosecuting attorneys in prosecuting offenses

and delinquent conduct described by Article 104.003(a), Code of

Criminal Procedure.

Added by Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 14, eff. June 8, 2007.

Sec. 41.303. BOARD OF DIRECTORS. (a) The unit is governed by a

board of directors composed of each prosecuting attorney who

represents the state in criminal matters before a court in a

county in which one or more facilities owned or operated by or

under contract with the department or the commission are located.

(b) A prosecuting attorney described by Subsection (a) shall

serve on the board of directors in addition to the other duties

of the prosecuting attorney assigned by law.

Added by Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 14, eff. June 8, 2007.

Sec. 41.304. EXECUTIVE BOARD. (a) The board of directors is

governed by an executive board composed of 11 members elected by

the membership of the board of directors on a majority vote from

among that membership, as follows:

(1) one member of the executive board who represents the state

in criminal matters before a court in a county in which one or

more facilities owned or operated by or under contract with the

commission are located shall be elected on a majority vote of the

members of the board of directors to serve a term expiring in an

even-numbered year;

(2) an additional four members of the executive board shall be

elected on a majority vote of the members of the board of

directors to serve terms expiring in even-numbered years;

(3) one member of the executive board who represents the state

in criminal matters before a court in a county in which one or

more facilities owned or operated by or under contract with the

commission are located shall be elected on a majority vote of the

members of the board of directors to serve a term expiring in an

odd-numbered year; and

(4) an additional five members of the executive board shall be

elected on a majority vote of the members of the board of

directors to serve terms expiring in odd-numbered years.

(b) If a vacancy on the executive board occurs, the board of

directors shall elect a person to serve the remainder of the

vacating member's term in the manner provided by Subsection (a).

To be eligible for election under this subsection, a person must

meet any qualifications required of the vacating member for

service on the executive board.

Added by Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 14, eff. June 8, 2007.

Sec. 41.305. OFFICERS. (a) The members of the board of

directors, on a majority vote, shall elect from among the

membership of the executive board a presiding officer and an

assistant presiding officer. The presiding officer serves as the

presiding officer of the board of directors and the executive

board, and the assistant presiding officer serves as the

assistant presiding officer of the board of directors and the

executive board.

(b) The presiding officer and the assistant presiding officer

serve terms of one year.

(c) The assistant presiding officer serves as presiding officer

of the board of directors and the executive board in the

presiding officer's absence or if a vacancy occurs in that office

until a new presiding officer is elected as provided by

Subsection (d).

(d) If a vacancy occurs in the office of presiding officer or

assistant presiding officer, the board of directors shall elect a

person to serve the remainder of the vacating officer's term in

the manner provided by Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 14, eff. June 8, 2007.

Sec. 41.306. MEMBERSHIP ON BOARD OF DIRECTORS OR EXECUTIVE BOARD

NOT A CIVIL OFFICE OF EMOLUMENT. A position on the board of

directors or the executive board may not be construed to be a

civil office of emolument for any purpose, including those

purposes described in Section 40, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 14, eff. June 8, 2007.

Sec. 41.307. REIMBURSEMENT FOR EXPENSES. A member of the board

of directors or executive board is not entitled to compensation

for service on the board of directors or executive board, if

applicable, but is entitled to be reimbursed for necessary

expenses incurred in carrying out the duties and responsibilities

of a member of the board of directors and the executive board, if

applicable, as provided by the General Appropriations Act.

Added by Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 14, eff. June 8, 2007.

Sec. 41.308. CHIEF OF SPECIAL PROSECUTION UNIT; ADDITIONAL

EMPLOYEES. The board of directors, on a majority vote, shall

employ a person to serve as chief of the unit and additional

persons to accomplish the unit's purposes. The board of

directors may determine the compensation of the unit's employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 14, eff. June 8, 2007.

Sec. 41.309. ELECTION OF COUNSELLOR. (a) The executive board,

on a majority vote, shall elect a counsellor.

(b) To be eligible to serve as a counsellor, a person must:

(1) be certified in criminal law by the Texas Board of Legal

Specialization;

(2) have at least five years of experience as a lawyer assisting

prosecuting attorneys in prosecuting offenses or delinquent

conduct committed on state property used for the custody of

persons charged with or convicted of offenses or used for the

custody of children charged with or adjudicated as having engaged

in delinquent conduct or conduct indicating a need for

supervision; or

(3) have served for at least five years as a prosecuting

attorney or as a judge of a district court, a court of appeals,

or the court of criminal appeals.

Added by Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 14, eff. June 8, 2007.

Sec. 41.310. DUTIES OF COUNSELLOR. (a) The counsellor elected

in accordance with Section 41.309:

(1) shall coordinate prosecution issues in and monitor each case

involving an offense or delinquent conduct described by Article

104.003(a), Code of Criminal Procedure, that concerns the

commission;

(2) shall work with criminal justice analysts employed by the

Legislative Budget Board and other persons who monitor cases

involving offenses or delinquent conduct described by Article

104.003(a), Code of Criminal Procedure; and

(3) may conduct an investigation of any alleged illegal or

improper conduct by commission officers, employees, or

contractors that the counsellor reasonably believes:

(A) jeopardizes the health, safety, and welfare of children in

the custody of the commission; and

(B) could constitute an offense described by Article 104.003(a),

Code of Criminal Procedure.

(b) In addition to the duties prescribed by Subsection (a), the

counsellor shall on a quarterly basis provide the board of

directors and the standing committees of the senate and house of

representatives with primary jurisdiction over matters concerning

correctional facilities with a report concerning offenses or

delinquent conduct prosecuted by the unit on receiving a request

for assistance under Section 61.098, Human Resources Code, or a

request for assistance otherwise from a prosecuting attorney. A

report under this subsection is public information under Chapter

552, Government Code, and the board of directors shall request

that the commission publish the report on the commission's

Internet website. A report must be both aggregated and

disaggregated by individual facility and include information

relating to:

(1) the number of requests for assistance received under Section

61.098, Human Resources Code, and requests for assistance

otherwise received from prosecuting attorneys;

(2) the number of cases investigated and the number of cases

prosecuted;

(3) the types and outcomes of cases prosecuted, such as whether

the case concerned narcotics or an alleged incident of sexual

abuse; and

(4) the relationship of a victim to a perpetrator, if

applicable.

(c) The counsellor, in consultation with the board of directors,

shall notify the foreman of the appropriate grand jury, in the

manner provided by Article 20.09, Code of Criminal Procedure, if:

(1) the counsellor receives credible evidence of illegal or

improper conduct by commission officers, employees, or

contractors that the counsellor reasonably believes jeopardizes

the health, safety, and welfare of children in the custody of the

commission;

(2) the counsellor reasonably believes the conduct:

(A) could constitute an offense described by Article 104.003(a),

Code of Criminal Procedure; and

(B) involves the alleged physical or sexual abuse of a child in

the custody of a commission facility or an investigation related

to the alleged abuse; and

(3) the counsellor has reason to believe that information

concerning the conduct has not previously been presented to the

appropriate grand jury.

Added by Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 14, eff. June 8, 2007.



CHAPTER 42. STATE PROSECUTING ATTORNEY

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE C. PROSECUTING ATTORNEYS

CHAPTER 42. STATE PROSECUTING ATTORNEY

Sec. 42.001. OFFICE; QUALIFICATIONS. (a) The court of criminal

appeals shall appoint a state prosecuting attorney to represent

the state in all proceedings before the court. The state

prosecuting attorney may also represent the state in any stage of

a criminal case before a state court of appeals if he considers

it necessary for the interest of the state.

(b) A person appointed to the office of state prosecuting

attorney must have at least five years' experience as an attorney

in the practice of criminal law in this state.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 42.002. OATH; TERM. (a) The state prosecuting attorney

must take the oath required of state officials.

(b) The state prosecuting attorney serves a two-year term and

continues to serve until a successor is appointed and has

qualified.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 42.003. ASSISTANT STATE PROSECUTING ATTORNEYS. The state

prosecuting attorney may appoint one or more assistant state

prosecuting attorneys. An assistant state prosecuting attorney

has the same duties and serves the same term of office as the

state prosecuting attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 42.004. REMOVAL. The court of criminal appeals may remove

state prosecuting attorneys from office for good cause.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 42.005. COOPERATION WITH OTHER PROSECUTING ATTORNEYS. (a)

The state prosecuting attorney may assist a district or a county

attorney in representing the state before a court of appeals if

requested to do so by the district or county attorney.

(b) A district or county attorney may assist the state

prosecuting attorney in representing the state before the court

of criminal appeals.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 43. DISTRICT ATTORNEYS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE C. PROSECUTING ATTORNEYS

CHAPTER 43. DISTRICT ATTORNEYS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 43.002. BOND. (a) Before assuming the duties of the

office, a district attorney must give a bond that:

(1) is payable to the governor;

(2) is in the sum of $5,000;

(3) has two or more good and sufficient sureties;

(4) is approved by the district judge; and

(5) is conditioned that the district attorney will, in the

manner prescribed by law, faithfully pay over all money that he

collects or that comes into his hands for the state or a county.

(b) Each district attorney's bond shall be deposited in the

office of the comptroller of public accounts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.003. FAILURE TO ATTEND COURT. If a district attorney

fails to attend any term of the district court of a county in the

district, the district clerk shall certify that failure to the

comptroller of public accounts. Unless a satisfactory reason for

the failure is shown to the comptroller, the district attorney

may not receive salary for the time the district attorney failed

to attend.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.004. EXPENSES. (a) A district attorney engaged in the

discharge of official duties in a county other than the district

attorney's county of residence is entitled to traveling and other

necessary expenses, as provided by Chapter 660.

(b) A district attorney is entitled to receive from the state

the actual and necessary postage, telegraph, and telephone

expenses incurred in the discharge of official duties.

(c) The expenses shall be paid by the state on a sworn itemized

account showing the expenses.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(105), eff.

Sept. 1, 1995.

SUBCHAPTER B. PROVISIONS APPLICABLE TO SPECIFIC DISTRICTS

Sec. 43.101. 1ST JUDICIAL DISTRICT. The voters of Sabine and

San Augustine counties elect a district attorney for the 1st

Judicial District who represents the state in that district court

only in those counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 739, Sec. 1, eff. Sept. 1,

1997.

Sec. 43.102. 2ND JUDICIAL DISTRICT. The voters of the 2nd

Judicial District elect a district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.104. 8TH JUDICIAL DISTRICT. The voters of Delta,

Franklin, and Hopkins counties elect a district attorney for the

8th Judicial District who represents the state in that district

only in those counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 8, Sec. 11(b),

eff. Sept. 1, 1991; Acts 1999, 76th Leg., ch. 917, Sec. 1, eff.

Sept. 1, 1999.

Sec. 43.105. 9TH JUDICIAL DISTRICT. (a) The voters of

Montgomery County elect a district attorney for the 9th Judicial

District who represents the state in that district court only in

that county. The district attorney also acts as district attorney

for the 410th Judicial District in Montgomery County.

(b) The district attorney shall represent the state in

misdemeanor criminal cases pending in the district and inferior

courts of the county.

(c) The district attorney, with the approval of the

Commissioners Court of Montgomery County, may appoint the

assistant district attorneys, investigators, secretaries, and

other employees necessary to carry out the duties of the office

of district attorney.

(d) An investigator appointed by the district attorney is not

required to be a licensed attorney.

(e) The salary of each employee of the district attorney is

fixed by the Commissioners Court of Montgomery County. The

district attorney, assistant district attorneys, and

investigators employed by the district attorney may be allowed

the actual and necessary travel expenses incident to carrying out

the duties of the district attorney, subject to the approval of

the district attorney. This subsection does not apply to the

portion of compensation or travel expenses paid by the state to

the district attorney or his employees.

(f) The salary and expenses of the employees of the district

attorney must be paid by the county at the regular pay period of

the county from the officers' salary fund of the county, the

general fund of the county, or both, at the discretion of the

commissioners court.

(g) The compensation paid by the county to an employee of the

district attorney or set for a position on the staff of the

district attorney may not be less than the compensation paid by

the county to the person or set for the position on June 14,

1973.

(h) The commissioners court may accept gifts and grants from an

individual, partnership, corporation, trust, foundation,

association, or political subdivision to finance adequate and

effective prosecution, crime prevention, or rehabilitation

programs in the county or district approved and administered by

the district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 60, Sec. 1, eff. Sept. 1,

1987; Acts 1987, 70th Leg., ch. 655, Sec. 2.01, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 565, Sec. 1, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 704, Sec. 5, eff. Jan. 1, 1997; Acts

1999, 76th Leg., ch. 911, Sec. 1, eff. Jan. 1, 2001.

Sec. 43.106. 12TH JUDICIAL DISTRICT. (a) The voters of Leon

County elect a district attorney for the 12th Judicial District

who represents the state in that district court only in Leon

County.

(b) The district attorney of the 12th Judicial District also

represents the state in all criminal and civil actions in which

the state is interested that arise in the 87th Judicial District

in Leon County.

(c) The district attorney may, with the consent of the

Commissioners Court of Leon County, appoint a deputy district

attorney.

(d) The Commissioners Court of Leon County shall pay the salary

and traveling expenses of the deputy district attorney from the

officers' salary fund. The salary shall be paid in equal monthly

installments and expense claims shall be paid at the end of each

month. The salary is subject to participation fully in the Texas

County and District Retirement System.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 704, Sec. 24, eff. Jan. 1,

1997; Acts 1997, 75th Leg., ch. 226, Sec. 1, eff. Sept. 1, 1997.

Sec. 43.107. 18TH JUDICIAL DISTRICT. The voters of the 18th

Judicial District elect a district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.108. 21ST JUDICIAL DISTRICT. (a) The voters of

Washington and Burleson counties elect a district attorney for

the 21st Judicial District who represents the state in that

district court only in those counties.

(b) The district attorney also represents the state and performs

the duties of district attorney before the 335th District Court

in Washington and Burleson counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.50(a), eff.

Sept. 1, 1987; Acts 2003, 78th Leg., ch. 665, Sec. 1, eff. June

20, 2003.

Sec. 43.110. 23RD JUDICIAL DISTRICT. (a) The voters of

Matagorda County elect a district attorney for the 23rd Judicial

District who represents the state in that district court only in

that county.

(b) The district attorney also represents the state and performs

the duties of district attorney before all the district courts in

Matagorda County.

(c) The commissioners courts of the counties comprising the

district may supplement the salary of the district attorney so

that the total annual salary of the district attorney is not less

than $12,000. The supplemental salary must be paid by each county

proportionately according to the population of each county. The

supplemental salary must be paid from the officers' salary funds

of the counties, if those funds are adequate. If the officers'

salary fund of a county is inadequate, the commissioners court

shall transfer the necessary amount from the general fund of the

county to the officers' salary fund.

(d) The district attorney also handles all:

(1) felony and misdemeanor criminal matters in all of the courts

in Matagorda County; and

(2) juvenile matters under Title 3, Family Code, in all of the

courts in Matagorda County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 457, Sec. 1, eff. Sept. 1,

1995.

Sec. 43.111. 24TH JUDICIAL DISTRICT. (a) The voters of DeWitt,

Goliad, and Refugio counties elect a district attorney for the

24th Judicial District who represents the state in that district

court only in those counties.

(b) The district attorney also represents the state in all cases

before the 135th Judicial District Court in DeWitt, Goliad, and

Refugio counties.

(c) The commissioners courts of DeWitt, Goliad, and Refugio

counties may supplement the state salary of the district attorney

in the amount they consider proper. The supplemental compensation

must be paid in equal monthly installments in proportion to the

population of those counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.112. 25TH JUDICIAL DISTRICT. The voters of Gonzales,

Guadalupe, and Lavaca counties elect a district attorney for the

25th Judicial District who represents the state in that district

court only in those counties. In addition to exercising the

duties and authority conferred on district attorneys by general

law, the district attorney represents the state in all criminal

cases in the district courts in those counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 1448, Sec. 1, eff. Sept. 1,

1997.

Sec. 43.113. 26TH JUDICIAL DISTRICT. The voters of the 26th

Judicial District elect a district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.114. 27TH JUDICIAL DISTRICT. (a) The voters of Bell

County elect a district attorney for the 27th Judicial District

who represents the state in the district courts having

jurisdiction in that county.

(b) An investigator appointed by the district attorney is not

required to be a licensed attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 8, Sec. 4, eff.

Sept. 1, 1991.

Sec. 43.115. 29TH JUDICIAL DISTRICT. (a) The voters of the

29th Judicial District elect a district attorney.

(b) The commissioners court of a county in the 29th Judicial

District may accept gifts and grants from any political

subdivision to finance adequate and effective prosecution

programs within the county or district. A municipality in the

county or district may allocate or grant money, in amounts

approved by the governing body of the municipality, for the

support and maintenance of an effective prosecution program.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.117. 31ST JUDICIAL DISTRICT. The voters of the 31st

Judicial District elect a district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 91, Sec. 1, eff. Aug. 30,

1993.

Sec. 43.118. 32ND JUDICIAL DISTRICT. The voters of the 32nd

Judicial District elect a district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.119. 33RD JUDICIAL DISTRICT. The voters of Blanco,

Burnet, Llano, and San Saba Counties elect a district attorney

for the 33rd and 424th Judicial Districts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 12, eff. September 1, 2007.

Sec. 43.120. 34TH JUDICIAL DISTRICT. (a) The voters of

Culberson, Hudspeth, and El Paso counties elect a district

attorney for the 34th Judicial District.

(b) The district attorney for the 34th Judicial District also

acts as district attorney for the 41st, 65th, 120th, and 171st

judicial districts, the 394th Judicial District in Culberson and

Hudspeth counties, and represents the state in all criminal cases

before every district court having jurisdiction in El Paso

County.

(c) The district attorney represents the state in all criminal

cases pending in the inferior courts having jurisdiction in El

Paso County.

(d) The commissioners courts of Culberson and Hudspeth Counties

shall each pay to El Paso County the budgeted prosecution costs,

which may not exceed a total of $90,000 for Culberson and

Hudspeth Counties per fiscal year, for the preparation and

conduct of criminal affairs of the district attorney's office,

including compensation for assistants and other employees of the

district attorney, applicable to their respective county. Each

year the district attorney's office shall:

(1) prepare a budget and financial statement for the upcoming

fiscal year; and

(2) file the budget and financial statement with the

commissioners courts of Hudspeth and Culberson Counties.

(d-1) The budget and financial statement required by Subsection

(d) must contain:

(1) the budgeted prosecution costs for Culberson and Hudspeth

Counties, with the costs for each county listed separately; and

(2) any additional information considered appropriate by the

district attorney or required by the commissioners court of

Culberson or Hudspeth County.

(d-2) Hudspeth and Culberson Counties shall remit one-fourth of

the budgeted prosecution costs applicable to the respective

county to El Paso County not later than the last day of each

fiscal quarter.

(e) For the purpose of conducting his office, the district

attorney may appoint two first assistant district attorneys, or

one first assistant district attorney and one first assistant

administrative district attorney, and the other assistant

district attorneys that are necessary to the proper performance

of the district attorney's duties.

(f) El Paso County is responsible for managing the funds

expended by the district attorney for the preparation and conduct

of criminal affairs of the district attorney's office, including

funds to compensate assistants and other employees of the

district attorney. Hudspeth and Culberson Counties shall remit

one-fourth of the budgeted funds to El Paso County not later than

the last day of each fiscal quarter. The Commissioners Court of

El Paso County must approve the number of assistants and other

employees appointed by the district attorney and the amount of

compensation of those employees.

(g) Nothing in this section prevents El Paso County from

entering into an interlocal agreement with Culberson or Hudspeth

County in lieu of budgeting costs as provided by this section or

Section 140.003, Local Government Code. An interlocal agreement

under this subsection may not exceed $90,000 per fiscal year.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 493, Sec. 1, eff. Oct. 1,

1993; Acts 1995, 74th Leg., ch. 704, Sec. 21, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 13(a), eff. October 1, 2007.

Sec. 43.121. 35TH JUDICIAL DISTRICT. (a) The voters of the

35th Judicial District elect a district attorney.

(b) Repealed by Acts 1999, 76th Leg., ch. 1027, Sec. 1, eff.

Sept. 1, 1999.

(c) Repealed by Acts 1993, 73rd Leg., ch. 819, Sec. 4, eff.

Sept. 1, 1993.

(d) The district attorney also performs the duties of the county

attorney of Brown County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.52(a), eff.

Sept. 1, 1987; Acts 1987, 70th Leg., ch. 892, Sec. 1, eff. Jan.

1, 1989; Acts 1989, 71st Leg., ch. 2, Sec. 16.01(22), eff. Aug.

28, 1989; Acts 1993, 73rd Leg., ch. 819, Sec. 4, eff. Sept. 1,

1993; Acts 1999, 76th Leg., ch. 1027, Sec. 1, eff. Sept. 1, 1999.

Sec. 43.122. 36TH JUDICIAL DISTRICT. The voters of Aransas and

San Patricio counties elect a district attorney for the 36th

Judicial District who represents the state in that district court

only in those counties. In addition to exercising the duties and

authority conferred on district attorneys by general law, the

district attorney represents the state in all criminal cases in

the district courts in those counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.123. 38TH JUDICIAL DISTRICT. The voters of the 38th

Judicial District elect a district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.124. 39TH JUDICIAL DISTRICT. The voters of the 39th

Judicial District elect a district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.1243. 42ND JUDICIAL DISTRICT. (a) The voters of

Coleman County elect a district attorney for the 42nd Judicial

District who represents the state in that district court only in

Coleman County.

(b) The Coleman County district attorney shall perform all of

the duties in Coleman County required by district attorneys by

general law and shall represent the state in criminal cases

pending in the district court of the county. The district

attorney has control of any case heard on habeas corpus before

any civil district or criminal court of the county.

(c) The district attorney has all of the powers, duties, and

privileges in Coleman County relating to criminal matters for and

on behalf of the state that are conferred on district attorneys

in other counties and districts.

(d) The comptroller of public accounts shall pay directly to the

district attorney of Coleman County a salary equal to the salary

authorized by the General Appropriations Act for a district

attorney. The salary shall be paid in equal monthly installments

on the first day of each month.

(e) The Commissioners Court of Coleman County may supplement the

district attorney's salary in an amount to be set by the

commissioners court.

(f) The district attorney shall collect the fees, commissions,

and perquisites that are provided by law for similar services

rendered by district or county attorneys.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 8, Sec. 5, eff.

Sept. 1, 1991.

Sec. 43.125. 43RD JUDICIAL DISTRICT. The voters of the 43rd

Judicial District elect a district attorney who represents the

state in all cases before the 43rd and 415th district courts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., ch. 1306, Sec. 3(c), eff. Sept.

1, 2005.

Sec. 43.126. 46TH JUDICIAL DISTRICT. The voters of the 46th

Judicial District elect a district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.127. 47TH JUDICIAL DISTRICT. (a) The voters of

Armstrong and Potter counties elect a district attorney for the

47th Judicial District who represents the state in that district

court only in those counties.

(b) The district attorney of the 47th Judicial District also

acts as the district attorney for the 108th Judicial District.

(c) The district attorney also represents the state in all

criminal cases before the district courts of Potter and Armstrong

counties.

(d) The number of assistants and other office personnel employed

by the district attorney and the compensation of the personnel

are subject to the approval of the Commissioners Court of Potter

County.

(e) The Commissioners Court of Potter County may pay the

salaries of the office personnel of the district attorney from

the officers' salary fund, the general fund, any other available

fund, or any combination of those funds.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.128. 49TH JUDICIAL DISTRICT. (a) The voters of the

49th Judicial District elect a district attorney.

(b) The district attorney represents the state in all criminal

cases in Webb County.

(c) The district attorney also represents the state in the 111th

District Court in all criminal cases and in all other matters in

which the state is a party.

(d) Repealed by Acts 1987, 70th Leg., ch. 1045, Sec. 3, eff.

Sept. 1, 1987.

(e) The commissioners court of any county in the district may

provide the salary of any member of the district attorney's staff

and may prescribe as a qualification for retaining a job that a

member of the staff reside in the county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 1045, Sec. 3, eff. Sept. 1,

1987.

Sec. 43.129. 50TH JUDICIAL DISTRICT. The voters of the 50th

Judicial District elect a district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.130. 51ST JUDICIAL DISTRICT. (a) The voters of the

51st Judicial District elect a district attorney who represents

the state in all criminal and habeas corpus cases in that

district court.

(b) The district attorney of the 51st Judicial District may

request the district attorney of the 119th Judicial District to

assist in the trial of a criminal or habeas corpus case in Tom

Green County. The district attorney of the 51st Judicial District

has absolute control and management of those cases.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.131. 52ND JUDICIAL DISTRICT. The voters of the 52nd

Judicial District elect a district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.132. 53RD JUDICIAL DISTRICT. (a) The voters of the

53rd Judicial District elect a district attorney. In addition to

performing the other duties provided by law for district

attorneys, the district attorney represents the state in all

criminal cases before all the district courts of Travis County.

(b) The Commissioners Court of Travis County may supplement the

salaries paid by the state to the assistant district attorneys

and to the district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.53, eff. Sept.

1, 1987; Acts 1993, 73rd Leg., ch. 819, Sec. 3, eff. Sept. 1,

1993.

Sec. 43.133. 63RD JUDICIAL DISTRICT. (a) The voters of the

63rd Judicial District elect a district attorney.

(b) The district attorney for the 63rd Judicial District also

acts as district attorney for the 83rd Judicial District in

Terrell and Val Verde counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 1337, Sec. 18, eff. Sept. 1,

1999.

Sec. 43.134. 64TH JUDICIAL DISTRICT. (a) The voters of Hale

County elect a district attorney for the 64th Judicial District

who represents the state in that district court only in Hale

County.

(b) The district attorney also represents the state in all

criminal cases before the county court and the justice courts in

Hale County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 198, Sec. 1, eff. May 27,

1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

787, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 16(a), eff. September 1, 2009.

Sec. 43.135. 66TH JUDICIAL DISTRICT. The voters of the 66th

Judicial District elect a district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.136. 69TH JUDICIAL DISTRICT. (a) The voters of the

69th Judicial District elect a district attorney.

(b) Any commissioners court in the district may supplement the

state salary of the district attorney in an amount set by the

commissioners court. In addition, a commissioners court may

compensate the district attorney for the prosecution of

misdemeanors in the manner and amount determined by the

commissioners court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.54(a), eff.

Sept. 1, 1987.

Sec. 43.137. 70TH JUDICIAL DISTRICT. (a) The voters of the

70th Judicial District elect a district attorney.

(b) The district attorney of the 70th Judicial District shall

also act as district attorney for the 161st Judicial District.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.138. 76TH JUDICIAL DISTRICT. The voters of Titus and

Camp counties elect a district attorney for the 76th Judicial

District who represents the state in all matters pending before

the district court in those counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.139. 79TH JUDICIAL DISTRICT. (a) The voters of the

79th Judicial District elect a district attorney.

(b) The commissioners courts of the counties comprising the

district may supplement the state salary of the district attorney

in the amount of $2,500 a year. The commissioners court of each

county in the district shall pay a proportionate share of the

supplemental salary according to the population of the county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.140. 81ST JUDICIAL DISTRICT. The voters of the 81st

Judicial District elect a district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.141. 83RD JUDICIAL DISTRICT. (a) The voters of

Brewster, Jeff Davis, Pecos, and Presidio counties elect a

district attorney for the 83rd Judicial District.

(b) The district attorney for the 83rd district also acts as

district attorney for the 394th Judicial District in Brewster,

Jeff Davis, and Presidio counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 704, Sec. 22, eff. Sept. 1,

1995; Acts 2001, 77th Leg., ch. 797, Sec. 2, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 24, Sec. 2, eff. Sept. 1, 2003.

Sec. 43.142. 84TH JUDICIAL DISTRICT. (a) The voters of

Hansford and Hutchinson counties elect a district attorney for

the 84th Judicial District who represents the state in that

district court only in those counties.

(b) The district attorney may appoint an assistant district

attorney with the approval of the commissioners courts of the

counties comprising the district.

(c) The salary and expenses of the assistant district attorney

shall be paid by the counties comprising the district in

proportion to the population of the counties. The salary shall be

paid in equal monthly installments. Expense claims shall be paid

at the end of each month on the approval of the district

attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.143. 85TH JUDICIAL DISTRICT. (a) The voters of the

85th Judicial District elect a district attorney.

(b) The district attorney, with the approval of the

Commissioners Court of Brazos County, may appoint the assistant

district attorneys, investigators, stenographers, secretaries,

clerks, and other personnel that he considers necessary to carry

out the duties of the office.

(c) An investigator appointed by the district attorney must take

the constitutional oath of office when appointed.

(d) The Commissioners Court of Brazos County may accept gifts

and grants from any individual, partnership, corporation, trust,

foundation, association, or political subdivision for the purpose

of financing adequate and effective prosecution, crime

prevention, or rehabilitation programs within the county or

district that are approved by the district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.144. 88TH JUDICIAL DISTRICT. The voters of Hardin

County elect a district attorney for the 88th Judicial District.

The district attorney acts as district attorney in Hardin County

only.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 1352, Sec. 2, eff. Sept. 1,

1997.

Sec. 43.145. 90TH JUDICIAL DISTRICT. The voters of the 90th

Judicial District elect a district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.146. 97TH JUDICIAL DISTRICT. (a) The voters of the

97th Judicial District elect a district attorney.

(b) The district attorney, with the approval of the

commissioners courts of the counties comprising the district, may

appoint assistants, investigators, and office personnel as he

considers necessary.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.147. 100TH JUDICIAL DISTRICT. The voters of the 100th

Judicial District elect a district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.148. 105TH JUDICIAL DISTRICT. (a) The voters of Nueces

County elect a district attorney for the 105th Judicial District

who has the same powers and duties as other district attorneys

and serves all the district, county, and justice courts of Nueces

County.

(b) The district attorney shall attend each term and session of

the district, county, and justice courts of Nueces County and

shall represent the state in criminal cases pending in those

courts. The district attorney has control of any case heard on

petition of writ of habeas corpus before any district or inferior

court in the district.

(c) The commissioners court of Nueces County may supplement the

state salary of the district attorney. The amount of the

supplement may not exceed $12,000 a year. The supplemental

salary may be paid from the officers' salary fund of the county.

If that fund is inadequate, the commissioners court may transfer

the necessary funds from the general fund of the county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 387, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 14, eff. September 1, 2007.

Sec. 43.149. 106TH JUDICIAL DISTRICT. The voters of the 106th

Judicial District elect a district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.150. 109TH JUDICIAL DISTRICT. The voters of Crane and

Winkler counties elect a district attorney for the 109th Judicial

District who represents the state in that district court only in

those counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

318, Sec. 3, eff. September 1, 2007.

Sec. 43.151. 110TH JUDICIAL DISTRICT. (a) The voters of the

110th Judicial District elect a district attorney.

(b) The commissioners court of Briscoe or Dickens County may

supplement the state salary of the district attorney in an amount

set by the commissioners court. The commissioners court may pay

the supplemental salary from the officers' salary fund, the

general fund, any other available fund, or any combination of

those funds.

(c) If there is no county attorney in Briscoe, Dickens, Floyd,

or Motley County, the district attorney may perform the duties of

county attorney for the county. The commissioners court of the

county in which the district attorney is performing the duties of

county attorney may compensate the district attorney for the

prosecution of misdemeanors in the county. The commissioners

court shall determine the amount of the compensation and the

manner of its payment.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 936, Sec. 1, eff. June 20,

1987; Acts 1990, 71st Leg., 6th C.S., ch. 18, Sec. 1, eff. June

18, 1990.

Sec. 43.152. 112TH JUDICIAL DISTRICT. The voters of the 112th

Judicial District elect a district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

80, Sec. 2, eff. September 1, 2005.

Sec. 43.153. 118TH JUDICIAL DISTRICT. (a) The voters of the

118th Judicial District elect a district attorney.

(b) The district attorney also represents the state in all

criminal cases before the County Court of Glasscock County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.154. 119TH JUDICIAL DISTRICT. (a) The voters of the

119th Judicial District elect a district attorney who represents

the state in all criminal and habeas corpus cases in that

district court.

(b) The district attorney of the 119th Judicial District may

request the district attorney of the 51st Judicial District to

assist in the trial of a criminal or habeas corpus case before

the 119th District Court. The district attorney of the 119th

Judicial District has absolute control and management of those

cases.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.155. 123RD JUDICIAL DISTRICT. The voters of Shelby

County elect a district attorney for the 123rd Judicial District

who represents the state in that district only in that county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 8, Sec. 6, eff.

Jan. 1, 1993.

Sec. 43.156. 132ND JUDICIAL DISTRICT. (a) The voters of the

132nd Judicial District elect a district attorney.

(b) The commissioners court of one or more of the counties

comprising the district may supplement the state salary of the

district attorney. The supplement may not exceed $3,000 a year.

The supplemental salary may be paid from the officers' salary

fund of the county, if adequate. If the officers' salary fund of

a county is inadequate, the commissioners court may transfer the

necessary funds from the general fund of the county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.157. 142ND JUDICIAL DISTRICT. (a) The voters of the

142nd Judicial District elect a district attorney.

(b) The district attorney represents the state in criminal cases

in all district and inferior courts other than municipal courts

having jurisdiction in Midland County.

(c) The district attorney has all of the powers, duties, and

privileges conferred by law on district and prosecuting attorneys

relating to:

(1) the prosecution of felony and misdemeanor criminal cases;

(2) matters directly relating to criminal cases, including asset

and bond forfeitures; and

(3) delinquent children, children in need of supervision, and

protective orders under Chapter 71, Family Code.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 811, Sec. 2, eff. Sept. 1,

1989; Acts 1997, 75th Leg., ch. 465, Sec. 1, eff. Sept. 1, 1997.

Sec. 43.158. 143RD JUDICIAL DISTRICT. The voters of the 143rd

Judicial District elect a district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.159. 145TH JUDICIAL DISTRICT. (a) The voters of the

145th Judicial District elect a district attorney.

(b) The district attorney, with the approval of the

Commissioners Court of Nacogdoches County, may appoint the

assistant district attorneys, investigators, and stenographers

that are necessary to carry out the duties of the office.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.161. 156TH JUDICIAL DISTRICT. The voters of Bee, Live

Oak, and McMullen counties elect a district attorney for the

156th Judicial District who represents the state in that district

court only in those counties. In addition to exercising the

duties and authority conferred on district attorneys by general

law, the district attorney shall also represent the state in all

criminal cases in the district courts in those counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 16, Sec. 1, eff. April 25,

1997; Acts 2003, 78th Leg., ch. 751, Sec. 1, eff. Sept. 1, 2003.

Sec. 43.162. 159TH JUDICIAL DISTRICT. (a) The voters of the

159th Judicial District elect a district attorney.

(b) Subject to the approval of the Commissioners Court of

Angelina County, the district attorney may appoint investigators,

court reporters, stenographers, secretaries, and other employees

as he considers adequate and necessary to conduct the affairs of

the office.

(c) An investigator appointed by the district attorney must take

the constitutional oath of office when appointed.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.163. 173RD JUDICIAL DISTRICT. (a) The voters of

Henderson County elect a district attorney for the 173rd Judicial

District who represents the state in all cases in the district

courts having jurisdiction in that county.

(b) The district attorney, with the approval of the

Commissioners Court of Henderson County, may appoint assistants,

investigators, and office personnel as he considers necessary.

(c) An investigator appointed by the district attorney must take

the constitutional oath of office when appointed.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.164. 196TH JUDICIAL DISTRICT. The voters of the 196th

Judicial District elect a district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.165. 198TH JUDICIAL DISTRICT. (a) The voters of the

198th Judicial District elect a district attorney who represents

the state in all matters before that district court.

(b) The district attorney of the 198th Judicial District and the

district attorneys of the other judicial districts within that

district shall assist each other in the conduct of their duties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.166. 216TH JUDICIAL DISTRICT. The voters of the 216th

Judicial District elect a district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.167. 220TH JUDICIAL DISTRICT. The voters of the 220th

Judicial District elect a district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.168. 229TH JUDICIAL DISTRICT. The voters of the 229th

Judicial District elect a district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.169. 235TH JUDICIAL DISTRICT. The voters of the 235th

Judicial District elect a district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.170. 253RD JUDICIAL DISTRICT. (a) The voters of

Liberty County elect a district attorney for the 253rd Judicial

District who represents the state in that district only in that

county and in all cases before the 75th District Court.

(b) The Commissioners Court of Liberty County may supplement the

state salary of the district attorney. The supplemental

compensation may not exceed $5,000 a year. The supplemental

compensation must be paid from the officers' salary fund of the

county. If the officers' salary fund of a county is not

adequate, the commissioners court may transfer the necessary

amount from the general fund of the county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

734, Sec. 1, eff. January 1, 2009.

Sec. 43.171. 258TH JUDICIAL DISTRICT. (a) The voters of

Trinity County elect a district attorney for the 258th Judicial

District who represents the state in that district court only in

that county.

(b) The district attorney of the 258th Judicial District also

acts as district attorney for the 411th Judicial District in

Trinity County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 60, Sec. 2, eff. Sept. 1,

1987; Acts 1987, 70th Leg., ch. 655, Sec. 1.02, 2.02, eff. Sept.

1, 1987; Acts 1989, 71st Leg., ch. 122, Sec. 1, eff. Jan. 1,

1990; Acts 1995, 74th Leg., ch. 704, Sec. 6, eff. Jan. 1, 1997;

Acts 2003, 78th Leg., ch. 1257, Sec. 1, eff. June 20, 2003.

Sec. 43.172. 259TH JUDICIAL DISTRICT. The voters of the 259th

Judicial District elect a district attorney. In addition to

exercising the duties and authority provided by general law for

district attorneys, the district attorney represents the state in

all felony cases before the 259th District Court in Jones and

Shackelford counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.173. 266TH JUDICIAL DISTRICT. The voters of the 266th

Judicial District elect a district attorney who represents the

state in all cases before that district court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.174. 271ST JUDICIAL DISTRICT. The voters of the 271st

Judicial District elect a district attorney who represents the

state in all cases before that district court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.175. 286TH JUDICIAL DISTRICT. The voters of the 286th

Judicial District elect a district attorney who represents the

state in all cases before that district court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.176. 287TH JUDICIAL DISTRICT. The voters of the 287th

Judicial District elect a district attorney who represents the

state in all cases before that district court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.177. 293RD JUDICIAL DISTRICT. (a) The voters of the

293rd Judicial District elect a district attorney who represents

the state in all cases before that district court.

(b) The commissioners court of one or more of the counties

comprising the district may supplement the state salary of the

district attorney. The commissioners court of each county may set

the amount of supplemental compensation paid by that county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 286, Sec. 1, eff. June 14,

1989.

Sec. 43.1775. 329TH JUDICIAL DISTRICT. (a) The voters of the

329th Judicial District elect a district attorney.

(b) The district attorney represents the state and performs the

duties of prosecutor in all criminal matters before the district

and county courts in Wharton County.

(c) At the request of the county attorney, the district attorney

may assist the county attorney in the prosecution of juvenile

cases under Title 3, Family Code.

Added by Acts 1995, 74th Leg., ch. 457, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 477, Sec. 1, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 51, Sec. 1, eff. Sept.

1, 2003.

Sec. 43.1777. 344TH JUDICIAL DISTRICT. (a) The voters of the

344th Judicial District elect a district attorney who represents

the state in cases before the district courts of Chambers County.

(b) The Commissioners Court of Chambers County may supplement

the state salary of the district attorney. The supplemental

compensation may not exceed $5,000 a year.

Added by Acts 2005, 79th Leg., Ch.

734, Sec. 2, eff. January 1, 2009.

Sec. 43.178. 349TH JUDICIAL DISTRICT. (a) The voters of

Houston County elect a district attorney for the 349th Judicial

District who represents the state in all cases before that

district court only in that county.

(b) The district attorney, with the approval of the

Commissioners Court of Houston County, may appoint the necessary

assistants, investigators, and personnel for the office.

(c) The salaries of the staff of the district attorney and the

operating expenses of the office of the district attorney must be

paid from the general fund of the county.

(d) An investigator appointed by the district attorney must take

the constitutional oath of office.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 43.179. 355TH JUDICIAL DISTRICT. The voters of the 355th

Judicial District elect a district attorney who represents the

state in all cases before that district court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.56, eff. Sept.

1, 1987.

Sec. 43.180. HARRIS COUNTY DISTRICT ATTORNEY. (a) The voters

of Harris County elect a district attorney.

(b) The district attorney shall attend each term and session of

the district courts of Harris County. The district attorney shall

represent the state in criminal cases pending in the district and

inferior courts of the county. The district attorney has control

of any case heard on habeas corpus before any civil district

court or criminal court of the county.

(c) The district attorney has all the powers, duties, and

privileges in Harris County relating to criminal matters for and

in behalf of the state that are conferred on district attorneys

in the various counties and districts.

(d) The allocation formerly made under Section 6(a), Chapter

465, Acts of the 44th Legislature, 2nd Called Session, 1935

(Article 3912e, Vernon's Texas Civil Statutes), now codified as

Section 154.008, Local Government Code, to the criminal district

attorney of Harris County shall be made and allocated on the same

basis to the district attorney in the General Appropriations Act.

(e) The Commissioners Court of Harris County shall pay the

district attorney a salary of not less than $35,000 a year. The

county salary shall be paid in equal monthly installments.

(f) At the option of the district attorney, the comptroller of

public accounts shall pay directly to the district attorney a

salary equal to the salary authorized by the General

Appropriations Act for a district attorney. The salary shall be

paid in equal monthly installments on the first day of each

month. If the district attorney receives a salary from the state

under this subsection, the amount of the salary shall be deducted

from the amount to be paid to Harris County under Subchapter C,

Chapter 41. The total compensation of the district attorney from

all sources may not be less than the salary of the district

attorney paid by the county in effect on August 29, 1977.

(g) The district attorney may not engage in the private practice

of law whether or not he is compensated for his services.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 149, Sec. 37, eff. Sept. 1,

1987.

Sec. 43.181. 268TH JUDICIAL DISTRICT. (a) The voters of the

268th Judicial District elect a district attorney.

(b) The district attorney shall attend each term and session of

the district courts in Fort Bend County and, unless otherwise

provided by law, shall represent the state in all felony and

misdemeanor criminal cases and matters directly relating to

criminal cases in all the courts of the county, including any

asset forfeitures related to criminal activities, and bond

forfeiture proceedings through judgment other than collection of

a final judgment on a bond forfeiture.

(c) The district attorney has the powers, duties, and privileges

in Fort Bend County relating to family law and juvenile matters,

except as provided by Subsection (f-1), protective orders under

Title 4, Family Code, orders under Chapter 159, Family Code, and

proceedings under Title 3, Family Code.

(d) The district attorney has no power, duty, or privilege in

Fort Bend County relating to a quo warranto or removal from

office proceeding, except that if the county attorney fails or

refuses to act in a removal case, the district attorney has the

power, duty, and privilege to bring a removal from office action

or a quo warranto proceeding.

(e) Except as provided by Subsections (c) and (g), the district

attorney has no power, duty, or privilege to represent this

state, Fort Bend County, or the officials of Fort Bend County in

any civil matter pending before any court.

(f) Except as provided by the Code of Criminal Procedure, the

district attorney has no power, duty, or privilege in Fort Bend

County relating to a civil commitment matter under Subtitle C,

Title 7, Health and Safety Code, for and on behalf of the state.

(f-1) The district attorney has no power, duty, or privilege in

Fort Bend County relating to a matter involving children's

protective services.

(g) At the request of the county attorney, the district attorney

may assist the county attorney in civil matters in Fort Bend

County.

(h) The district attorney shall, with the approval of the

commissioners court, appoint the assistant district attorneys and

other assistants necessary to the proper performance of the

district attorney's duties. The commissioners court shall set the

salary of an assistant to the district attorney.

Added by Acts 1989, 71st Leg., ch. 1099, Sec. 1, eff. Jan. 1,

1991. Amended by Acts 1991, 72nd Leg., ch. 76, Sec. 14, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 165, Sec. 7.30, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

659, Sec. 1, eff. September 1, 2005.

Sec. 43.182. DISTRICT ATTORNEY FOR KLEBERG AND KENEDY COUNTIES.

(a) The voters of Kleberg and Kenedy Counties elect a district

attorney. The district attorney has the same powers and duties

as other district attorneys and serves the district courts of

Kleberg and Kenedy Counties.

(b) The district attorney shall attend each term and session of

the district courts of Kleberg and Kenedy Counties and shall

represent the state in criminal cases pending in those courts.

The district attorney has control of any case heard on petition

of writ of habeas corpus before any district or inferior court in

the district.

(c) The commissioners courts of the counties comprising the

district may supplement the state salary of the district

attorney. The amount of the supplement may not exceed $12,000 a

year. The supplemental salary must be paid proportionately by

the commissioners court of each county according to the

population of the county. The supplemental salary may be paid

from the officers' salary fund of a county. If that fund is

inadequate, the commissioners court may transfer the necessary

funds from the general fund of the county.

Added by Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 15, eff. September 1, 2007.

Sec. 43.183. 506TH JUDICIAL DISTRICT. (a) The voters of Grimes

County elect a district attorney for the 506th Judicial District

who represents the state only in that county.

(b) The district attorney shall attend each term and session of

the district courts and all other courts, except municipal

courts, in Grimes County and, unless otherwise provided by law,

shall exclusively represent the state in all criminal matters in

those courts.

(c) The district attorney has no power, duty, or privilege

relating to family law and juvenile matters, including matters

involving children's protective services, protective orders under

Chapter 71, Family Code, orders under Chapter 159, Family Code,

proceedings under Title 3, Family Code, civil commitment matters

under Subtitle C, Title 7, Health and Safety Code, or a quo

warranto or removal case, except, that if the county attorney

fails or refuses to act in a quo warranto or removal case, the

district attorney has the power, duty, and privilege to bring a

removal of quo warranto action.

(d) The district attorney has no power, duty, or privilege in

any civil matter pending before any court.

(e) The district attorney must be at least 30 years of age, must

have been a practicing attorney in this state for at least five

years, and must have been a resident of Grimes County for at

least the time required under Section 141.001, Election Code.

(f) The district attorney may not engage in the private practice

of law.

(g) The district attorney may, for the purpose of conducting the

affairs of the office, appoint assistant district attorneys,

investigators, and other necessary staff. The salaries of the

members of the staff of the district attorney's office shall be

paid from the officer's salary fund of the county with the

approval of the commissioners court.

Added by Acts 1995, 74th Leg., ch. 704, Sec. 25, eff. Jan. 1,

1997. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 7.29, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 9(i), eff. September 1, 2007.

Redesignated from Government Code, Section 43.1745 and amended by

Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 9(j), eff. September 1, 2008.



CHAPTER 44. CRIMINAL DISTRICT ATTORNEYS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE C. PROSECUTING ATTORNEYS

CHAPTER 44. CRIMINAL DISTRICT ATTORNEYS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 44.001. ELECTION. The voters of each of the following

counties elect a criminal district attorney: Anderson, Austin,

Bastrop, Bexar, Bowie, Brazoria, Caldwell, Calhoun, Cass, Collin,

Comal, Dallas, Deaf Smith, Denton, Eastland, Fannin, Galveston,

Grayson, Gregg, Harrison, Hays, Hidalgo, Jackson, Jasper,

Jefferson, Kaufman, Lubbock, McLennan, Madison, Navarro, Newton,

Panola, Polk, Randall, Rockwall, San Jacinto, Smith, Tarrant,

Taylor, Tyler, Upshur, Van Zandt, Victoria, Walker, Waller,

Wichita, Wood, and Yoakum.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 60, Sec. 3, eff. Sept. 1,

1987; Acts 1987, 70th Leg., ch. 148, Sec. 2.57(a), eff. Sept. 1,

1987; Acts 1989, 71st Leg., ch. 122, eff. Jan. 1, 1990; Acts

1989, 71st Leg., ch. 216, Sec. 1, eff. Sept. 1, 1989; Acts 1989,

71st Leg., ch. 1099, Sec. 3, eff. Jan. 1, 1991; Acts 1991, 72nd

Leg., 1st C.S., ch. 8, Sec. 7, eff. Jan. 1, 1993; Acts 1993, 73rd

Leg., ch. 565, Sec. 2, eff. Sept. 1, 1993; Acts 1997, 75th Leg.,

ch. 226, Sec. 2, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch.

412, Sec. 1, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 739,

Sec. 2, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 716, Sec.

1, eff. Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

277, Sec. 1, eff. January 1, 2008.

Sec. 44.002. QUALIFICATIONS; BOND. A criminal district attorney

must meet the qualifications and give the bond required of a

district attorney by the constitution and general law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER B. PROVISIONS APPLICABLE TO PARTICULAR COUNTIES

Sec. 44.101. ANDERSON COUNTY. (a) The criminal district

attorney of Anderson County must be at least 30 years of age.

(b) The criminal district attorney shall represent the state in

all matters in the district and inferior courts in the county.

The criminal district attorney shall perform the other duties

that are conferred by general law on district and county

attorneys.

(c) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

(d) In addition to the salary paid by the state, the criminal

district attorney is entitled to supplemental compensation from

the county set by the commissioners court. The supplemental

compensation must be in an amount necessary for the total

compensation of the criminal district attorney to equal at least

90 percent of the total salary, including supplements, paid to

the judge of the 3rd Judicial District by the state and Anderson,

Henderson, and Houston counties. The county supplement shall be

paid in equal installments, twice monthly, from the officers'

salary fund of the county.

(e) The criminal district attorney may appoint a staff composed

of at least three assistant criminal district attorneys, and

investigators, stenographers, clerks, and any other personnel

that the commissioners court authorizes.

(f) Except as limited by this section, the criminal district

attorney, with the approval of the commissioners court, shall set

the salary of the assistant criminal district attorneys,

investigators, stenographers, clerks, and other personnel. The

commissioners court shall pay staff salaries in equal

installments twice a month from the county officers' salary fund.

(g) In addition to staff salaries, the commissioners court may

allow the criminal district attorney, his assistants, and

investigators necessary expenses that the commissioners court

considers reasonable. The expenses shall be paid as provided by

law for other claims of expenses by county employees.

(h) The commissioners court may accept gifts and grants from any

foundation, association, or political subdivision for the purpose

of financing adequate and effective prosecution programs in the

county. Municipalities in the county or district may allocate and

grant the sums of money that their respective governing bodies

approve to their county government for the support and

maintenance of an effective prosecution program.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.58(a), eff. Sept.

1, 1987.

Sec. 44.108. AUSTIN COUNTY. (a) The criminal district attorney

of Austin County must meet the following qualifications:

(1) be at least 30 years old;

(2) have been a practicing attorney in this state for at least

five years; and

(3) have been a resident of Austin County for at least two years

before his election or appointment.

(b) The criminal district attorney shall represent the state in

all matters in the district and inferior courts in the county.

The criminal district attorney shall perform the other duties

that are conferred by general law on district and county

attorneys. This subsection does not prevent the county from

retaining other legal counsel as it considers appropriate. The

criminal district attorney may represent any county official or

employee of Austin County in any civil matter in a court in the

county if the matter arises out of the performance of official

duties by the official or employee.

(c) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

(d) The criminal district attorney does not represent the state

in criminal cases before the municipal courts in Austin County.

(e) The criminal district attorney shall receive salary and

compensation from the state in the amount provided by the General

Appropriations Act for district attorneys. The Commissioners

Court of Austin County may supplement the salary of the criminal

district attorney paid by the state.

Added by Acts 1989, 71st Leg., ch. 216, Sec. 2, eff. Sept. 1,

1989.

Sec. 44.111. BASTROP COUNTY. (a) The criminal district

attorney of Bastrop County shall attend each term and session of

the district courts in Bastrop County and each term and session

of the inferior courts of the county held for the transaction of

criminal business. He shall exclusively represent the state in

all criminal matters before those courts and any other court in

which Bastrop County has pending business.

(b) The criminal district attorney has all the powers, duties,

and privileges in Bastrop County that are conferred by law on

county and district attorneys in the various counties and

districts.

(c) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

(d) The supplemental compensation paid to the criminal district

attorney by the county and the salaries of the staff of the

criminal district attorney shall be paid from the officers'

salary fund if that fund is adequate. If that fund is not

adequate, the commissioners court shall transfer the necessary

funds from the general fund of the county to the officers' salary

fund.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 3(c), eff. September 1, 2007.

Sec. 44.115. BEXAR COUNTY. (a) The criminal district attorney

of Bexar County shall attend each term and session of the

district, county, and justice courts in Bexar County held for the

transaction of criminal business and shall exclusively represent

the state in all matters before those courts. He shall represent

Bexar County in any court in which the county has pending

business. He serves as the district attorney for each district

court in the county.

(b) The criminal district attorney has all the powers, duties,

and privileges in Bexar County that are conferred by law on

district and county attorneys.

(c) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney and shall

deposit them in the proper county funds as provided by law.

(d) The criminal district attorney does not represent the state

in criminal cases before the municipal courts in Bexar County.

(e) The Commissioners Court of Bexar County, acting in

conjunction with and on the approval of the criminal district

attorney, may employ special counsel, learned in the law, to

represent the county in a condemnation or eminent domain

proceeding, particularly in a case involving the acquisition of

rights-of-way. The employment shall be for the time and on the

terms that the commissioners court and the criminal district

attorney consider necessary and proper. The employment may be

terminated in the manner provided by law for the removal of an

assistant, investigator, or other employee of the criminal

district attorney.

(f) The Commissioners Court of Bexar County may accept gifts and

grants from any individual, partnership, corporation, trust,

foundation, association, or governmental entity for the purpose

of financing or assisting effective prosecution, crime prevention

or suppression, rehabilitation of offenders, or crime victim's

assistance in Bexar County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.59(a), eff.

Sept. 1, 1987.

Sec. 44.119. BOWIE COUNTY. (a) The criminal district attorney

of Bowie County shall represent the state in all cases in the

district and inferior courts of Bowie County and shall perform

all other duties required of district and county attorneys under

general law.

(b) All general laws relating to county or district attorneys

apply to the criminal district attorney.

(c) Repealed by Acts 1987, 70th Leg., ch. 1045, Sec. 3, eff.

Sept. 1, 1987.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 1045, Sec. 3, eff. Sept. 1,

1987.

Sec. 44.120. BRAZORIA COUNTY. (a) The criminal district

attorney of Brazoria County shall attend each term and session of

the district courts of Brazoria County and each term and session

of the inferior courts of the county held for the transaction of

criminal business and shall exclusively represent the state in

all criminal matters before those courts. He shall represent

Brazoria County in any court in which the county has pending

business.

(b) The criminal district attorney has all the powers, duties,

and privileges in Brazoria County that are conferred by law on

county and district attorneys in the various counties and

districts.

(c) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.128. CALDWELL COUNTY. (a) The criminal district

attorney of Caldwell County must be at least 25 years old and

must have been a practicing attorney in this state for at least

five years.

(b) The criminal district attorney shall attend each term and

session of the district courts in Caldwell County and each

session and term of the inferior courts of the county held for

the transaction of criminal business and shall exclusively

represent the state in all criminal matters before those courts.

(c) The criminal district attorney shall perform the duties

conferred by law on the county and district attorneys in the

various counties and districts.

(d) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

(e) The Commissioners Court of Caldwell County may supplement

the salary of the criminal district attorney paid by the state.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.129. CALHOUN COUNTY. (a) The criminal district

attorney of Calhoun County shall attend each term and session of

the district and inferior courts of Calhoun County, except

municipal courts, held for the transaction of criminal business,

and shall exclusively represent the state in all criminal matters

before those courts.

(b) The criminal district attorney shall represent Calhoun

County in any court in which the county has pending business.

This subsection does not prevent the county from retaining other

legal counsel in a civil matter as it considers appropriate.

(c) The criminal district attorney has all the powers, duties,

and privileges in Calhoun County that are conferred by law on

county and district attorneys in the various counties and

districts.

(d) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

(e) The criminal district attorney is entitled to receive a

salary from the state in the amount provided by general law for

the compensation of district attorneys. The Commissioners Court

of Calhoun County may supplement the compensation paid by the

state.

(f) The criminal district attorney, for the purpose of

conducting the affairs of the office, may appoint the assistant

criminal district attorneys that the Commissioners Court of

Calhoun County may authorize. The salary of an assistant criminal

district attorney must be at least $4,800 a year.

(g) The criminal district attorney may employ as many

stenographers as the Commissioners Court of Calhoun County may

authorize. The salary of a stenographer employed by the criminal

district attorney must be at least $3,000 a year.

(h) The supplemental compensation paid to the criminal district

attorney by the county and the salaries of the assistant criminal

district attorneys and stenographers employed by the criminal

district attorney shall be paid from the officers' salary fund if

that fund is adequate. If the officers' salary fund is not

adequate, the commissioners court shall transfer the necessary

funds from the general fund of the county to the officers' salary

fund.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.134. CASS COUNTY. (a) The criminal district attorney

of Cass County shall attend each term and session of the district

courts in Cass County and each term and session of the inferior

courts of the county held for the transaction of criminal

business and shall exclusively represent the state in all

criminal matters before those courts. He shall represent Cass

County in any court in which the county has pending business.

(b) The criminal district attorney has all the powers, duties,

and privileges in Cass County that are conferred by law on county

and district attorneys in the various counties and districts.

(c) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.143. COLLIN COUNTY. (a) The criminal district attorney

of Collin County shall attend each term and session of the

district courts in Collin County held for the transaction of

criminal business. He shall represent the state in all criminal

and civil cases in the courts in the county unless otherwise

provided by law.

(b) The criminal district attorney has all the powers, duties,

and privileges in Collin County relating to criminal or civil

matters involving the county or state that are conferred by law

on county and district attorneys in the various counties and

districts.

(c) A vacancy in the office of criminal district attorney is

filled by appointment by the Commissioners Court of Collin

County. The appointee holds office until the next general

election.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 521, Sec. 1, eff. Sept. 1,

1987; Acts 1997, 75th Leg., ch. 1081, Sec. 2, eff. Sept. 1, 1997.

Sec. 44.146. COMAL COUNTY. (a) The criminal district attorney

of Comal County must meet the following qualifications:

(1) be at least 30 years old;

(2) have been a practicing attorney in this state for at least

five years; and

(3) be a resident of Comal County.

(b) The criminal district attorney has all the powers, duties,

and privileges in Comal County that are conferred by law on

county and district attorneys in the various counties and

districts.

(c) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

(d) The criminal district attorney shall, with the approval of

the commissioners court, appoint an assistant district attorney

and other personnel necessary to the proper performance of the

district attorney's duties. The commissioners court shall pay the

salaries of the staff and necessary operating expenses of the

office from county funds.

(e) The criminal district attorney shall, with the advice and

consent of the commissioners court, designate one or more

individuals to act as assistant criminal district attorney with

exclusive responsibility for assisting the commissioners court.

Added by Acts 1997, 75th Leg., ch. 412, Sec. 2, eff. Sept. 1,

1997.

Sec. 44.157. DALLAS COUNTY. (a) The criminal district attorney

of Dallas County shall attend every term of the Criminal Court of

Dallas County and of the Criminal District Court No. 2 of Dallas

County and shall represent the state in all matters before those

courts. The criminal district attorney has exclusive control of

criminal cases and all cases heard on habeas corpus in the courts

of Dallas County and serves as the district attorney of all the

district courts in Dallas County.

(b) The criminal district attorney has all the powers, duties,

and privileges in Dallas County that are conferred by law on

county and district attorneys in the various counties and

districts.

(c) The criminal district attorney shall collect the fees and

commissions that are provided by law for similar services

rendered by a district or county attorney. Not earlier than

December 1 and not later than December 31 of each year, the

criminal district attorney shall make a complete report to the

county judge of Dallas County of the fees collected by the

criminal district attorney.

(d) No other person may perform a duty of the criminal district

attorney as provided by this section unless the criminal district

attorney and his assistants are absent from the county or refuse

or are unable to perform the duty.

(e) to (g) Repealed by Acts 1999, 76th Leg., ch. 1463, Sec. 2,

eff. Sept. 1, 1999.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 1463, Sec. 2, eff. Sept. 1,

1999.

Sec. 44.159. DEAF SMITH COUNTY. (a) The criminal district

attorney of Deaf Smith County shall attend each term and session

of the district courts in Deaf Smith County and shall represent

the state in all criminal and civil cases in the courts in the

county.

(b) The criminal district attorney has all the powers, duties,

and privileges in Deaf Smith County relating to criminal or civil

matters involving the county or state that are conferred by law

on county and district attorneys in the various counties and

districts.

(c) The criminal district attorney shall assist the county

attorney in Oldham County on his request or, in the event of his

inability to act, on appointment by the judge of the district

court in Oldham County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 8, Sec. 8, eff.

Sept. 1, 1991.

Sec. 44.161. DENTON COUNTY. (a) The criminal district attorney

of Denton County must be at least 28 years old, must have been a

practicing attorney in this state for at least five years, and

must have been a resident of Denton County for at least three

years before his election or appointment.

(b) The criminal district attorney shall attend each term and

session of the district and inferior courts of Denton County,

except municipal courts, held for the transaction of criminal

business and shall exclusively represent the state in all

criminal matters before those courts.

(c) The criminal district attorney shall represent Denton County

in any court in which the county has pending business. This

subsection does not prevent the county from retaining other legal

counsel in a civil matter as it considers appropriate.

(d) The criminal district attorney has all the powers, duties,

and privileges in Denton County relating to criminal or civil

matters involving the county or state that are conferred by law

on county and district attorneys in the various counties and

districts.

(e) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

(f) The Commissioners Court of Denton County may, in its

discretion, supplement the compensation paid by the state to the

criminal district attorney. The supplemental compensation paid by

the county shall be paid from the officers' salary fund of the

county if that fund is adequate. If that fund is not adequate,

the commissioners court shall transfer the necessary funds from

the general funds of the county to the officers' salary fund.

(g) The criminal district attorney may not engage in the private

practice of law, whether or not he receives compensation for that

practice.

(h) The criminal district attorney, for the purpose of

conducting the affairs of the office, may appoint the assistant

criminal district attorneys, investigators, stenographers,

clerks, and other personnel that the Commissioners Court of

Denton County may authorize. The salaries of the members of the

staff of the criminal district attorney shall be paid in equal

monthly or bimonthly installments from the officers' salary fund

of the county.

(i) The legislature may provide the supplemental funds to the

criminal district attorney it considers necessary for

supplementation of his staff.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.167. EASTLAND COUNTY. (a) The criminal district

attorney of Eastland County shall attend each term and session of

the district courts in Eastland County and shall represent the

state in all criminal and civil cases in the courts of the

county.

(b) The criminal district attorney has all the powers, duties,

and privileges in Eastland County relating to criminal or civil

matters involving the county or state that are conferred by law

on county and district attorneys in the various counties and

districts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.174. FANNIN COUNTY. (a) The criminal district attorney

shall attend each term and session of the district courts in

Fannin County and each term and session of the inferior courts of

the county held for the transaction of criminal business and

shall exclusively represent the state in all criminal matters

before those courts.

(b) The criminal district attorney shall perform the duties

conferred by law on county and district attorneys in the various

counties and districts.

(c) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

(d) The criminal district attorney is entitled to receive in

equal monthly installments compensation from the state equal to

the amount paid by the state to district attorneys. The state

compensation shall be paid by the comptroller as appropriated by

the legislature.

Added by Acts 2007, 80th Leg., R.S., Ch.

277, Sec. 2, eff. January 1, 2008.

Sec. 44.184. GALVESTON COUNTY. (a) The criminal district

attorney of Galveston County shall attend each term and session

of the district courts of Galveston County and each term and

session of the inferior courts of the county held for the

transaction of criminal business and shall exclusively represent

the state in all criminal matters before those courts. He shall

represent Galveston County in any court in which the county has

pending business.

(b) The criminal district attorney has all the powers, duties,

and privileges in Galveston County that are conferred by law on

county and district attorneys in the various counties and

districts.

(c) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

(d) The criminal district attorney may represent any county

official or employee of Galveston County other than a member of

the commissioners court in any civil matter in a court in the

county if the matter arises out of the performance of official

duties by the officer or employee.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.191. GRAYSON COUNTY. (a) The criminal district

attorney shall attend each term and session of the district

courts in Grayson County and each term and session of the

inferior courts of the county held for the transaction of

criminal business and shall exclusively represent the state in

all criminal matters before those courts.

(b) The criminal district attorney shall perform the duties

conferred by law on county and district attorneys in the various

counties and districts.

(c) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

(d) The criminal district attorney is entitled to receive in

equal monthly installments compensation from the state equal to

the amount paid by the state to district attorneys. The state

compensation shall be paid by the comptroller as appropriated by

the legislature.

(e) A vacancy in the office of criminal district attorney is

filled by appointment by the Commissioners Court of Grayson

County. The appointee holds office until the next general

election.

Added by Acts 2003, 78th Leg., ch. 716, Sec. 2, eff. Jan. 1,

2004.

Sec. 44.192. GREGG COUNTY. (a) The criminal district attorney

of Gregg County shall represent the state in all criminal cases

in the district, county, and justice courts of Gregg County, and

in the municipal courts of the county if the defendant is charged

with violating a state law, and shall represent the state in all

cases in Gregg County in which it is the duty of a county or

district attorney to represent the state.

(b) The criminal district attorney has all the powers, duties,

and privileges that are conferred by law on county and district

attorneys.

(c) The criminal district attorney shall collect the same fees

that are provided by law for county and district attorneys.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.202. HARRISON COUNTY. (a) The criminal district

attorney of Harrison County shall attend each term and session of

the district courts of Harrison County and each term and session

of the inferior courts of the county held for the transaction of

criminal business and shall exclusively represent the state in

all criminal matters before those courts. He shall represent

Harrison County in any court in which the county has pending

business.

(b) The criminal district attorney has all the powers, duties,

and privileges in Harrison County that are conferred by law on

county and district attorneys in the various counties and

districts.

(c) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

(d) The criminal district attorney, if paid at least $16,000 a

year, and the assistants to the criminal district attorney, if

paid at least $10,000 a year, may not refer legal business to any

person engaged in the private practice of law. This subsection

does not prohibit an act required in the performance of an

official duty as criminal district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.205. HAYS COUNTY. (a) The criminal district attorney

of Hays County must be at least 25 years old and have been a

practicing attorney in this state for at least five years.

(b) The criminal district attorney shall attend each term and

session of the district courts in Hays County and each term and

session of the inferior courts of the county held for the

transaction of criminal business and shall exclusively represent

the state in all criminal matters pending before those courts.

(c) The criminal district attorney shall perform the other

duties that are conferred by law on county and district attorneys

in the various counties and districts.

(d) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.208. HIDALGO COUNTY. (a) The criminal district

attorney of Hidalgo County shall perform the duties of district

attorney in all the judicial districts in Hidalgo County and the

duties of county attorney in all the county courts of the county.

(b) The criminal district attorney has all the powers, duties,

and privileges in Hidalgo County that are conferred by law on

county and district attorneys.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.220. JACKSON COUNTY. (a) The criminal district

attorney of Jackson County shall attend each term and session of

the district courts in Jackson County and each term and session

of the inferior courts of the county held for the transaction of

criminal business and shall exclusively represent the state in

all criminal matters before those courts.

(b) The criminal district attorney shall perform the duties

conferred by law on the county and district attorneys in the

various counties and districts.

(c) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

(d) The Commissioners Court of Jackson County may supplement the

salary paid by the state to the criminal district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.221. JASPER COUNTY. (a) The criminal district attorney

of Jasper County must be at least 25 years old and have been a

practicing attorney in this state for five years.

(b) The criminal district attorney shall attend each term and

session of the district courts in Jasper County and each term and

session of the inferior courts of the county held for the

transaction of criminal business and shall exclusively represent

the state in all criminal matters before those courts.

(c) The criminal district attorney shall perform the duties

conferred by law on county and district attorneys in the various

counties and districts.

(d) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

(e) The criminal district attorney is entitled to receive in

equal monthly installments compensation from the state equal to

the amount paid by the state to district attorneys. The state

compensation shall be paid by the comptroller of public accounts

as appropriated by the legislature. The Commissioners Court of

Jasper County shall pay the criminal district attorney an

additional amount so that the total compensation of the criminal

district attorney equals at least 90 percent of the total salary

paid to each of the judges of the district courts in Jasper

County. The compensation paid by the county shall be paid in

monthly or bimonthly installments, as determined by the

commissioners court.

(f) The criminal district attorney, for the purpose of

conducting the affairs of the office, may appoint a staff

composed of assistant criminal district attorneys, investigators,

stenographers, clerks, and other personnel that the commissioners

court may authorize. The salary of a staff member is in an amount

recommended by the criminal district attorney and approved by the

commissioners court. The commissioners court shall pay the

salaries of the staff in equal monthly or bimonthly installments

from county funds.

(g) The legislature may provide for additional staff members to

be paid from state funds if it considers supplementation of the

criminal district attorney's staff necessary.

(h) The criminal district attorney may not engage in the private

practice of law or receive a fee for the referral of a case.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.223. JEFFERSON COUNTY. (a) The criminal district

attorney of Jefferson County shall attend each term and session

of the district courts in Jefferson County and each term and

session of the inferior courts of the county, except municipal

courts, held for the transaction of criminal business, and shall

exclusively represent the state in all matters before those

courts. He shall represent Jefferson County in any court in which

the county has pending business.

(b) The criminal district attorney has all the powers, duties,

and privileges in Jefferson County that are conferred by law on

county and district attorneys in the various counties and

districts.

(c) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

(d) Jefferson County is entitled to receive annually from the

state an amount equal to the compensation paid by the state to

prosecutors subject to Chapter 46. The compensation from the

state shall be paid into the salary fund of the county in equal

monthly installments. The criminal district attorney is entitled

to receive as compensation an amount at least equal to the amount

paid to the county by the state under this subsection. The

criminal district attorney is not entitled to receive a salary

under Section 46.003(a), but is entitled to supplemental

compensation under Section 46.003(b) and expenses under Section

46.004.

(e) Jefferson County is not entitled to the benefits of

Subchapter C, Chapter 41, in addition to the state compensation

provided by Subsection (d).

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 733, Sec. 1, eff. Sept. 1,

1991.

Sec. 44.229. KAUFMAN COUNTY. (a) The criminal district

attorney of Kaufman County must be at least 25 years old and have

been a practicing attorney in this state for five years.

(b) The criminal district attorney shall attend each term and

session of the district courts in Kaufman County and each term

and session of the inferior courts of the county held for the

transaction of criminal business and shall exclusively represent

the state in all criminal matters before those courts.

(c) The criminal district attorney shall perform the duties

conferred by law on county and district attorneys in the various

counties and districts.

(d) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.252. LUBBOCK COUNTY. (a) The criminal district

attorney of Lubbock County must be at least 25 years old and have

been a practicing attorney in this state for four years.

(b) The criminal district attorney shall attend each term and

session of the district courts in Lubbock County and each term

and session of the inferior courts of the county held for the

transaction of criminal business and shall exclusively represent

the state in all criminal matters before those courts.

(c) The criminal district attorney shall perform the duties

conferred by law on county and district attorneys in the various

counties and districts.

(d) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.255. MCLENNAN COUNTY. (a) The criminal district

attorney of McLennan County has all the powers, duties, and

privileges in McLennan County that are conferred by law on county

and district attorneys.

(b) The criminal district attorney shall collect the fees

provided by law for similar services rendered by a district or

county attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.257. MADISON COUNTY. (a) The criminal district

attorney of Madison County has all the powers, duties, and

privileges in Madison County that are conferred by law on

district and county attorneys.

(b) The criminal district attorney shall collect the fees,

commissions, and perquisites provided by law for similar services

rendered by a district or county attorney.

Added by Acts 1997, 75th Leg., ch. 226, Sec. 3, eff. Sept. 1,

1997.

Sec. 44.275. NAVARRO COUNTY. (a) The criminal district

attorney of Navarro County shall attend each term and session of

the district courts in Navarro County and shall represent the

state in all criminal and civil cases in the district and

inferior courts of the county.

(b) The criminal district attorney has all the powers, duties,

and privileges in Navarro County relating to criminal or civil

matters involving the county or state that are conferred on

county and district attorneys in the various counties and

districts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.276. NEWTON COUNTY. (a) The criminal district attorney

of Newton County must be at least 25 years old and have been a

practicing attorney in this state for five years.

(b) The criminal district attorney shall attend each term and

session of the district courts in Newton County and each term and

session of the inferior courts of the county held for the

transaction of criminal business and shall exclusively represent

the state in all criminal matters before those courts.

(c) The criminal district attorney shall perform the duties

conferred by law on county and district attorneys in the various

counties and districts.

(d) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

(e) The criminal district attorney is entitled to receive in

equal monthly installments compensation from the state equal to

the amount paid by the state to district attorneys. The state

compensation shall be paid by the comptroller as appropriated by

the legislature.

Added by Acts 1997, 75th Leg., ch. 739, Sec. 3, eff. Sept. 1,

1997.

Sec. 44.283. PANOLA COUNTY. (a) The criminal district attorney

of Panola County shall represent the state in all matters in the

district and inferior courts in the county. The criminal district

attorney shall perform the other duties that are conferred by

general law on district and county attorneys. The criminal

district attorney may represent any county official or employee

of Panola County in any civil matter in a court in the county if

the matter arises out of the performance of official duties by

the official or employee.

(b) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

(c) The criminal district attorney does not represent the state

in criminal cases before the municipal courts in Panola County.

(d) The criminal district attorney is entitled to receive a

salary from the state in the amount provided by general law for

district attorneys.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 8, Sec. 9, eff. Jan.

1, 1993.

Sec. 44.287. POLK COUNTY. (a) The criminal district attorney

shall attend each term and session of the 258th and 411th

district courts of Polk County and each term and session of the

inferior courts held for the transaction of criminal business and

shall exclusively represent the state in all criminal matters

before those courts.

(b) The criminal district attorney shall perform the duties

conferred by general law on district and county attorneys in this

state.

(c) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney in this state.

(d) Repealed by Acts 1991, 72nd Leg., 1st C.S., ch. 8, Sec.

11(a), eff. Sept. 1, 1991.

(e) Repealed by Acts 1991, 72nd Leg., 1st C.S., ch. 8, Sec.

11(a), eff. Sept. 1, 1991.

(f) Repealed by Acts 1991, 72nd Leg., 1st C.S., ch. 8, Sec.

11(a), eff. Sept. 1, 1991.

Added by Acts 1987, 70th Leg., ch. 60, Sec. 4, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 8, Sec.

11(a), eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 704, Sec. 7,

eff. Jan. 1, 1997.

Sec. 44.291. RANDALL COUNTY. (a) The criminal district

attorney of Randall County shall attend each term and session of

the district courts of Randall County and each term and session

of the inferior courts of the county held for the transaction of

criminal business and shall exclusively represent the state in

all criminal matters before those courts. He shall represent

Randall County in any court in which the county has pending

business.

(b) The criminal district attorney has all the powers, duties,

and privileges in Randall County that are conferred by law on

county and district attorneys in the various counties and

districts.

(c) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.299. ROCKWALL COUNTY. (a) The criminal district

attorney of Rockwall County must be a practicing attorney in this

state.

(b) The criminal district attorney shall attend each term and

session of the district courts in Rockwall County and each term

and session of the inferior courts of the county held for the

transaction of criminal business and shall exclusively represent

the state in all criminal matters before those courts.

(c) The criminal district attorney shall perform the duties

conferred by law on county and district attorneys in the various

counties and districts.

(d) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

(e) The Commissioners Court of Rockwall County shall pay the

salaries of the members of the staff of the criminal district

attorney in equal bimonthly installments from the officers'

salary fund of the county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.304. SAN JACINTO COUNTY. (a) The criminal district

attorney shall attend each term and session of the 258th and

411th district courts of San Jacinto County and each term and

session of the inferior courts held for the transaction of

criminal business and shall exclusively represent the state in

all criminal matters before those courts.

(b) The criminal district attorney shall perform the duties

conferred by general law on district and county attorneys in this

state.

(c) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney in this state.

(d) Repealed by Acts 1991, 72nd Leg., 1st C.S., ch. 8, Sec.

11(a), eff. Sept. 1, 1991.

(e) Repealed by Acts 1991, 72nd Leg., 1st C.S., ch. 8, Sec.

11(a), eff. Sept. 1, 1991.

Added by Acts 1989, 71st Leg., ch. 122, Sec. 3, eff. Jan. 1,

1990. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 8, Sec.

11(a), eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 704, Sec. 8,

eff. Jan. 1, 1997.

Sec. 44.312. SMITH COUNTY. (a) The criminal district attorney

of Smith County shall attend each term and session of the

district courts of Smith County and each term and session of the

inferior courts of the county held for the transaction of

criminal business and shall exclusively represent the state in

all criminal matters before those courts. He shall represent

Smith County in any court in which the county has pending

business.

(b) The criminal district attorney has all the powers, duties,

and privileges in Smith County that are conferred by law on

county and district attorneys in the various counties and

districts.

(c) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.320. TARRANT COUNTY. (a) The criminal district

attorney of Tarrant County shall attend each term and session of

the criminal district courts of Tarrant County and each term and

session of the County Court of Tarrant County held for the

transaction of criminal business and shall represent the state in

all matters before those courts. He shall represent Tarrant

County in any court in which the county has pending business.

(b) The criminal district attorney has all the powers, duties,

and privileges in Tarrant County that are conferred by law on

county and district attorneys in the various counties and

districts, except in a condemnation case in which the

commissioners court hires special counsel to represent the county

as provided by Subsection (d).

(c) The criminal district attorney shall collect the fees of

office that are provided by law for similar services rendered by

a district or county attorney.

(d) The Commissioners Court of Tarrant County may employ special

counsel of its own choice, learned in the law, to represent the

county in condemnation or eminent domain proceedings, to assist

the commissioners court, the county engineer, or other county

employees in preparing documents necessary in the acquisition of

rights-of-way for the county or in the event that the county is

required to obtain rights-of-way for state highways, or to assist

the county in the acquisition of those rights-of-way. The

commissioners court shall set the terms of the employment of

special counsel as it considers proper. The commissioners court

shall pay the compensation of the special counsel from the road

and bridge fund of the county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.321. TAYLOR COUNTY. (a) The criminal district attorney

of Taylor County shall perform all the duties in Taylor County

required of district attorneys by general law and shall perform

the duties of county attorney in Taylor County.

(b) The criminal district attorney shall assist the county

attorney of Callahan County or Coleman County on the request of

the county attorney or if appointed to do so by the judge of a

district court in that county when the county attorney is unable

to act.

(c) The Commissioners Court of Taylor County shall supplement

the state salary of the criminal district attorney in an amount

not less than $4,000 a year.

(d) The criminal district attorney is entitled to the expenses

and allowances provided by the General Appropriations Act for

district attorneys who serve more than one county.

(e) The Commissioners Court of Taylor County shall provide

suitable office space for the criminal district attorney in the

county courthouse.

(f) The Commissioners Court of Taylor County shall determine the

salaries of the employees of the criminal district attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.52(b), eff.

Sept. 1, 1987.

Sec. 44.329. TYLER COUNTY. (a) The criminal district attorney

of Tyler County shall represent the state in all matters in the

district and inferior courts in Tyler County.

(b) The criminal district attorney shall perform the duties

conferred by law on county and district attorneys in this state.

(c) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

(d) With the approval of the Commissioners Court of Tyler

County, the criminal district attorney may appoint the staff

required for the proper and efficient operation and

administration of the office.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.330. UPSHUR COUNTY. (a) The criminal district attorney

of Upshur County shall attend each term and session of the

district courts in Upshur County and each term and session of the

inferior courts of the county held for the transaction of

criminal business and shall exclusively represent the state in

all criminal matters before those courts. He shall represent

Upshur County in any court in which the county has pending

business.

(b) The criminal district attorney has all the powers, duties,

and privileges in Upshur County that are conferred by law on

county and district attorneys in the various counties and

districts.

(c) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.334. VAN ZANDT COUNTY. (a) The criminal district

attorney of Van Zandt County must be at least 25 years old and

must have been a practicing attorney in this state for two years.

However, if no person meeting those qualifications files as a

candidate for the office on or before the 30th day before the

last day on which a person may file as a candidate in an election

to that office, the qualifications imposed by this subsection do

not apply to that election.

(b) The criminal district attorney shall attend each term and

session of the district courts in Van Zandt County and each term

and session of the inferior courts of the county held for the

transaction of criminal business and shall exclusively represent

the state in all criminal matters before those courts.

(c) The criminal district attorney shall perform the duties

conferred by law on county and district attorneys in the various

counties and districts.

(d) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

(e) The criminal district attorney, for the purpose of

conducting the affairs of his office, may appoint a staff

composed of assistant criminal district attorneys, investigators,

stenographers, clerks, and other personnel as the Commissioners

Court of Van Zandt County may authorize. The commissioners court

shall pay the salaries of the staff in equal monthly or bimonthly

installments from the officers' salary fund of the county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.335. VICTORIA COUNTY. (a) The criminal district

attorney of Victoria County shall attend each term and session of

the district courts of Victoria County and each term and session

of the inferior courts of the county held for the transaction of

criminal business and shall exclusively represent the state in

all criminal matters before those courts. He shall represent

Victoria County in any court in which the county has pending

business.

(b) The criminal district attorney has all the powers, duties,

and privileges in Victoria County that are conferred by law on

county and district attorneys in the various counties and

districts.

(c) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.336. WALKER COUNTY. (a) The criminal district attorney

of Walker County must be at least 25 years old, must have been a

practicing attorney in this state for three years, and must have

been a resident of Walker County for at least two years before

election or appointment.

(b) The criminal district attorney shall attend each term and

session of the district and inferior courts of Walker County,

except municipal courts, held for the transaction of criminal

business and shall exclusively represent the state in all

criminal matters before those courts.

(c) The criminal district attorney shall represent Walker County

in any court in which the county has pending business. This

subsection does not require the criminal district attorney to

represent the county in a delinquent tax suit or condemnation

proceeding and does not prevent the county from retaining other

legal counsel in a civil matter at any time it considers

appropriate to do so.

(d) The criminal district attorney has all the powers, duties,

and privileges in Walker County relating to criminal or civil

matters involving the county or state that are conferred by law

on county and district attorneys in the various counties and

districts.

(e) The criminal district attorney, for the purpose of

conducting the affairs of the office, may appoint a staff

composed of assistant criminal district attorneys, investigators,

stenographers, clerks, and other personnel as the Commissioners

Court of Walker County may authorize. The commissioners court

shall pay the salaries of the staff in equal monthly installments

from the general fund of the county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.337. WALLER COUNTY. (a) The criminal district attorney

of Waller County must have been a practicing attorney in this

state for at least three years.

(b) The criminal district attorney has all the powers, duties,

and privileges in Waller County that are conferred by law on

county and district attorneys in the various counties and

districts.

(c) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

(d) The criminal district attorney shall, with the approval of

the commissioners court, appoint an assistant district attorney

or attorneys and other personnel necessary to the proper

performance of the district attorney's duties. The commissioners

court shall pay the salaries of the staff and necessary operating

expenses of the office from county funds.

(e) The criminal district attorney or the Commissioners Court of

Waller County may accept gifts and grants from any individual,

partnership, corporation, trust, foundation, association, or

governmental entity for the purpose of financing or assisting

effective prosecution, crime prevention or suppression,

rehabilitation of offenders, substance abuse education, treatment

and prevention, or crime victim's assistance programs in Waller

County. The criminal district attorney shall account for and

report to the commissioners court all gifts or grants accepted

under this subsection.

Added by Acts 1993, 73rd Leg., ch. 565, Sec. 3, eff. Sept. 1,

1993.

Sec. 44.343. WICHITA COUNTY. (a) The criminal district

attorney shall represent the state in all matters in the district

and inferior courts in the county. The criminal district attorney

shall perform the other duties that are conferred by general law

on district and county attorneys.

(b) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.60(a), eff. Sept.

1, 1987. Amended by Acts 1995, 74th Leg., ch. 221, Sec. 1, eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1252, Sec. 2, eff. Sept.

1, 2001.

Sec. 44.350. WOOD COUNTY. (a) The criminal district attorney

of Wood County must be at least 25 years old and must have been a

practicing attorney in this state for five years. However, if no

person meeting those qualifications files as a candidate for the

office on or before the 30th day before the last day on which a

person may file as a candidate in an election to that office, the

qualifications imposed by this subsection do not apply to that

election.

(b) The criminal district attorney shall attend each term and

session of the district courts in Wood County and each term and

session of the inferior courts of the county held for the

transaction of criminal business and shall exclusively represent

the state in all criminal matters before those courts.

(c) The criminal district attorney shall perform the duties

conferred by law on county and district attorneys in the various

counties and districts.

(d) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

(e) The criminal district attorney, for the purpose of

conducting the affairs of the office, may appoint a staff

composed of assistant criminal district attorneys, investigators,

stenographers, clerks, and other personnel as the Commissioners

Court of Wood County may authorize. The commissioners court shall

pay the salaries of the staff in equal monthly or bimonthly

installments from the officers' salary fund of the county.

(f) The legislature may provide for additional staff members to

be paid from state funds if it considers supplementation of the

criminal district attorney's staff to be necessary.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 44.351. YOAKUM COUNTY. (a) The criminal district attorney

represents the state in all matters in the district and inferior

courts in the county. The criminal district attorney shall

perform the other duties that are conferred by general law on

district and county attorneys.

(b) The criminal district attorney shall collect the fees,

commissions, and perquisites that are provided by law for similar

services rendered by a district or county attorney.

(c) Repealed by Acts 1991, 72nd Leg., 1st C.S., ch. 8, Sec.

11(a), eff. Sept. 1, 1991.

(d) Repealed by Acts 1991, 72nd Leg., 1st C.S., ch. 8, Sec.

11(a), eff. Sept. 1, 1991.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.61(a), eff. Sept.

1, 1987. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 8, Sec.

11(a), eff. Sept. 1, 1991.



CHAPTER 45. COUNTY ATTORNEYS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE C. PROSECUTING ATTORNEYS

CHAPTER 45. COUNTY ATTORNEYS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 45.001. BOND. (a) Each county attorney shall execute a

bond payable to the governor in the amount of $2,500, with at

least two good and sufficient sureties to be approved by the

commissioners court of the county.

(b) The bond must be conditioned on the county attorney

faithfully paying over in the manner prescribed by law all money

that he collects or receives for any county or the state.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 45.002. APPOINTMENT AND OATH OF ASSISTANT. (a) The

qualifications for an assistant county attorney are the same as

for the county attorney who appoints him.

(b) Before beginning any duties, an assistant county attorney

must take the official oath of office, which must be endorsed on

his written appointment.

(c) The appointment and oath of an assistant county attorney

shall be recorded and deposited in the county clerk's office.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER B. PROVISIONS APPLICABLE TO SPECIFIC COUNTIES

Sec. 45.112. BAYLOR COUNTY. The county attorney shall represent

the state in all misdemeanor cases before the district court in

Baylor County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 45.125. BROWN COUNTY. The county attorney of Brown County

or the Commissioners Court of Brown County may accept gifts or

grants from any individual, partnership, corporation, trust,

foundation, association, or governmental entity for the purpose

of financing or assisting the operation of the office of county

attorney in Brown County. The county attorney shall account for

and report to the county auditor all gifts and grants accepted

under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

698, Sec. 1, eff. June 15, 2007.

Sec. 45.130. CALLAHAN COUNTY. If there is no county attorney in

Callahan County, the criminal district attorney in Taylor County

shall represent the state in all matters pending before the 42nd

District Court in Callahan County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.52(c), eff.

Sept. 1, 1987; Acts 1991, 72nd Leg., 1st C.S., ch. 8, Sec. 10,

eff. Sept. 1, 1991.

Sec. 45.142. COLEMAN COUNTY. (a) The county attorney of

Coleman County may perform all duties required of district and

county attorneys by general law in all matters pending before the

district court in Coleman County.

(b) If the county attorney of Coleman County performs the duties

of district attorney before the district courts in Coleman County

as provided by Subsection (a), the county attorney is entitled to

receive from the state a salary of $5,000 a year. The county

attorney may not receive that salary for a period of time during

which the county attorney does not perform those duties. The

county attorney may not receive that salary unless he certifies

to the comptroller of public accounts that he is performing the

duties of district attorney as required and must notify the

comptroller immediately if he ceases to perform those duties. The

county attorney is also entitled to receive funds from the state

for the payment of staff salaries and other office expenses at

the same rate as provided in the General Appropriations Act for a

district attorney in a single-county district for a period during

which the county attorney performs the duties of district

attorney.

(c) If there is no county attorney in Coleman County, the

criminal district attorney in Taylor County shall represent the

state in all matters pending before the 42nd District Court in

Coleman County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.52(d), eff. Sept.

1, 1987.

Sec. 45.145. COLORADO COUNTY. (a) In Colorado County, the

county attorney of Colorado County shall perform the duties

imposed on and have the powers conferred on district attorneys by

general law.

(b) The county attorney of Colorado County or the Commissioners

Court of Colorado County may accept gifts or grants from any

individual, partnership, corporation, trust, foundation,

association, or governmental entity for the purpose of financing

or assisting the operation of the office of county attorney in

Colorado County. The county attorney shall account for and report

to the commissioners court all gifts or grants accepted under

this subsection.

Added by Acts 1997, 75th Leg., ch. 1448, Sec. 2, eff. Sept. 1,

1997.

Sec. 45.151. COTTLE COUNTY. The county attorney shall represent

the state in all misdemeanor cases before the district court in

Cottle County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 45.154. CROSBY COUNTY. The county attorney of Crosby

County, who performs the duties of a district attorney, is

entitled to be compensated by the state in the manner and amount

fixed by general law relating to the salary paid to district

attorneys by the state.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 378, Sec. 2, eff. Sept. 1,

1997.

Sec. 45.171. EL PASO COUNTY. (a) It is the primary duty of the

county attorney in El Paso County or his assistants to represent

the state, El Paso County, and the officials of El Paso County in

all civil matters pending before the courts of El Paso County and

any other courts in which the state, the county, or the officials

of the county have matters pending.

(b) The county attorney has the powers, duties, and privileges

relating to the prosecution of misdemeanors that relate to health

and environmental matters and that relate to the prosecution of

misdemeanors under Section 32.42, Penal Code.

(c) At the request of the district attorney, the county attorney

may assist the district attorney in criminal cases in El Paso

County.

(d) The county attorney in El Paso County performs the duty of

collecting and processing checks and similar sight orders as

provided under Article 102.007, Code of Criminal Procedure, and

prosecutes misdemeanors where a check or sight order is the

instrument by which the misdemeanor is committed.

Added by Acts 1993, 73rd Leg., ch. 493, Sec. 2, eff. Oct. 1,

1993.

Sec. 45.175. FAYETTE COUNTY. In Fayette County the county

attorney of Fayette County shall perform the duties imposed on

and have the powers conferred on district attorneys by general

law and is entitled to be compensated by the state in the manner

and amount set by general law relating to the salary paid to

district attorneys by the state.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.62(a), eff. Sept.

1, 1987. Amended by Acts 1991, 72nd Leg., ch. 2, Sec. 1, eff.

Feb. 28, 1991.

Sec. 45.179. FORT BEND COUNTY. (a) It is the primary duty of

the county attorney in Fort Bend County to represent the state,

Fort Bend County, and the officials of the county in all civil

matters pending before the courts of Fort Bend County and any

other courts in which the state, Fort Bend County, or the county

officials have matters pending.

(b) The county attorney shall represent the Fort Bend County

Drainage District and any other county entity created by law.

(c) The county attorney has the powers, duties, and privileges

in Fort Bend County relating to civil commitment matters under

Subtitle C, Title 7, Health and Safety Code, for and on behalf of

the state.

(c-1) The county attorney has the powers, duties, and privileges

in Fort Bend County relating to matters involving children's

protective services.

(d) The county attorney has no power, duty, or privilege in Fort

Bend County relating to family law and juvenile matters, except

as provided by Subsection (c-1), protective orders under Title 4,

Family Code, orders under Chapter 159, Family Code, and

proceedings under Title 3, Family Code.

(e) The county attorney has no power, duty, or privilege in Fort

Bend County relating to criminal matters or matters directly

relating to criminal matters, including any asset forfeiture

relating to a criminal activity, and bond forfeiture proceedings

through judgment other than collection of a final judgment on a

bond forfeiture.

(f) Except as provided by Section 43.181(d), the county attorney

has all the powers, duties, and privileges in Fort Bend County

relating to quo warranto and removal from office proceedings.

(g) At the request of the district attorney, the county attorney

may assist the district attorney in criminal cases in Fort Bend

County.

(h) The county attorney shall, with the approval of the

commissioners court, appoint the assistant county attorneys and

other assistants necessary to the proper performance of the

county attorney's duties. The commissioners court shall set the

salary of an assistant to the county attorney.

Added by Acts 1989, 71st Leg., ch. 1099, Sec. 2, eff. Jan. 1,

1991. Amended by Acts 1991, 72nd Leg. ch. 76, Sec. 15, eff. Sept.

1, 1991; Acts 1997, 75th Leg., ch. 165, Sec. 7.31, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

659, Sec. 2, eff. September 1, 2005.

Sec. 45.193. GRIMES COUNTY. (a) The county attorney of Grimes

County shall represent the state, Grimes County, and the

officials of the county in all civil matters pending before the

courts of Grimes County and any other court.

(b) The county attorney has the powers, duties, and privileges

in Grimes County relating to civil commitment matters under

Subtitle C, Title 7, Health and Safety Code, family law and

juvenile matters, including children's protective services

matters, protective orders under Chapter 71, Family Code, orders

under Chapter 159, Family Code, and proceedings under Title 3,

Family Code.

(c) Except as provided by Section 43.1745, the county attorney

has all the powers, duties, and privileges in Grimes County

relating to quo warranto and proceedings for removal from office.

(d) The county attorney has no power, duty, or privilege in

Grimes County relating to criminal matters, including asset

forfeitures under Chapter 59, Code of Criminal Procedure,

appearance bond forfeitures under Chapter 17, Code of Criminal

Procedure, and habeas corpus related to criminal matters.

Added by Acts 1995, 74th Leg., ch. 704, Sec. 26, eff. Jan. 1,

1997. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 7.32, eff.

Sept. 1, 1997.

Sec. 45.201. HARRIS COUNTY. It is the primary duty of the

county attorney in Harris County or his assistants to represent

the state, Harris County, and the officials of Harris County in

all civil matters pending before the courts of Harris County and

any other courts in which the state, the county, or the officials

of the county have matters pending. The county attorney shall

represent the Harris County Flood Control District and perform

the other duties imposed by this section without any additional

fee, compensation, or perquisite other than that paid by Harris

County out of its officers' salary fund.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 45.227. JONES COUNTY. The county attorney shall represent

the state in all misdemeanor cases before the district court in

Jones County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 45.235. KING COUNTY. The county attorney shall represent

the state in all misdemeanor cases before the district court in

King County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 45.238. KNOX COUNTY. The county attorney shall represent

the state in all misdemeanor cases before the district court in

Knox County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 45.244. LEE COUNTY. The county attorney of Lee County

represents the state in all matters pending before the district

courts in Lee County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.63(a), eff. Sept.

1, 1987. Amended by Acts 1993, 73rd Leg., ch. 762, Sec. 2, eff.

Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 819, Sec. 1, eff. Sept.

1, 1993.

Sec. 45.261. MATAGORDA COUNTY. (a) It is the primary duty of

the county attorney in Matagorda County to represent the state,

Matagorda County, and the officials of the county in civil

matters pending before any court in which the state, Matagorda

County, or the officials have matters pending.

(b) The county attorney shall handle children's protective

services, protective orders under the Family Code, and

proceedings under Title 2 or 5, Family Code.

(c) At the request of the district attorney, the county attorney

may assist the district attorney in criminal cases in Matagorda

County.

Added by Acts 1995, 74th Leg., ch. 457, Sec. 3, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 7.33, eff.

Sept. 1, 1997.

Sec. 45.270. MONTGOMERY COUNTY. (a) The county attorney of

Montgomery County, or the county attorney's assistants, shall

represent the state, Montgomery County, and the officials of the

county in all civil matters pending before a court of Montgomery

County or any other court.

(b) The county attorney has the powers, duties, and privileges

in Montgomery County relating to:

(1) civil commitment matters under Subtitle C, Title 7, Health

and Safety Code;

(2) juvenile matters, including proceedings under Title 3,

Family Code;

(3) child protective services; and

(4) protective orders under Title 4, Family Code.

(c) Notwithstanding Subsection (a), the commissioners court in

Montgomery County may retain independent counsel in any civil

matter.

Added by Acts 2005, 79th Leg., Ch.

821, Sec. 1, eff. June 17, 2005.

Sec. 45.280. OLDHAM COUNTY. (a) The county attorney in Oldham

County shall represent the state in all matters pending before

the district court in Oldham County.

(b) The county attorney in Oldham County is entitled to be

compensated by the state in the manner and amount provided by

general law relating to the salary paid to district attorneys by

the state. Oldham County shall pay $28,500 of the county

attorney's total salary, and the state shall pay the remainder of

the salary.

(c) The county attorney in Oldham County is entitled to receive

from the state the amount provided in the General Appropriations

Act for the payment of staff salaries and office expenses in

single-county districts.

(d) If there is no county attorney in Oldham County, the

criminal district attorney of Deaf Smith County shall represent

the state in all matters pending before the district court in

Oldham County on appointment by the judge of the district court

in Oldham County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 1570, Sec. 2, eff. Sept. 1,

1999.

Sec. 45.290. RAINS COUNTY. (a) In Rains County, the county

attorney of Rains County shall perform the duties imposed on and

have the powers conferred on district attorneys by general law.

(b) The county attorney of Rains County is entitled to be

compensated by the state in the manner and amount fixed by

general law relating to the salary paid to district attorneys by

the state. Rains County is also entitled to receive from the

state an amount equal to the amount provided in the General

Appropriations Act to district attorneys for the payment of staff

salaries and expenses of the office.

Added by Acts 1999, 76th Leg., ch. 917, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 174, Sec. 1, eff.

Sept. 1, 2001.

Sec. 45.309. SHACKELFORD COUNTY. The county attorney shall

represent the state in all misdemeanor cases before the district

court in Shackelford County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 45.315. STEPHENS COUNTY. The county attorney of Stephens

County shall represent the state in all misdemeanor cases before

the district court of the county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 45.319. SWISHER COUNTY. The county attorney in Swisher

County shall represent the state in all matters pending before

the district court in Swisher County.

Added by Acts 2009, 81st Leg., R.S., Ch.

787, Sec. 2, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 16(b), eff. September 1, 2009.

Sec. 45.340. WEBB COUNTY. The county attorney handles or

prosecutes all juvenile, child welfare, and mental health cases

in Webb County, the other civil cases in Webb County where the

state is a party, and the other duties imposed by law on the

office of county attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 45.341. WHARTON COUNTY. (a) The primary duty of the

county attorney in Wharton County is to represent the state,

Wharton County, and county officials in civil matters.

(b) The county attorney has the powers and duties relating to

cases involving protective orders under Chapter 71, Family Code,

and cases under Title 5, Family Code, including cases brought for

the protection of children.

(c) At the request of the district attorney, the county attorney

may assist the district attorney in the prosecution of criminal

cases in Wharton County.

(d) The county attorney represents the state in proceedings

under Title 3, Family Code.

(e) The county attorney represents the Wharton County Drainage

District.

Added by Acts 1997, 75th Leg., ch. 477, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 51, Sec. 2, eff. Sept.

1, 2003.



CHAPTER 46. PROFESSIONAL PROSECUTORS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE C. PROSECUTING ATTORNEYS

CHAPTER 46. PROFESSIONAL PROSECUTORS

Sec. 46.001. DEFINITIONS. In this chapter:

(1) "County prosecutor" means a constitutional county attorney

who does not have general felony jurisdiction and who is not a

state prosecutor.

(2) "Benchmark salary" means the salary that is provided for a

district judge in the General Appropriations Act.

(3) "State prosecutor" means a district attorney, criminal

district attorney, or county attorney performing the duties of

district attorney who serves in a district or county listed in

Section 46.002.

(4) "State prosecuting attorney" means the state prosecuting

attorney appointed under Chapter 42.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 1570, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

150, Sec. 1, eff. September 1, 2007.

Sec. 46.002. PROSECUTORS SUBJECT TO CHAPTER. This chapter

applies to the state prosecuting attorney, all county

prosecutors, and the following state prosecutors:

(1) the district attorneys for Kenedy and Kleberg Counties and

for the 1st, 2nd, 8th, 9th, 12th, 18th, 21st, 23rd, 25th, 26th,

27th, 29th, 31st, 32nd, 33rd, 34th, 35th, 36th, 38th, 39th, 42nd,

43rd, 46th, 47th, 49th, 50th, 51st, 52nd, 53rd, 63rd, 64th, 66th,

69th, 70th, 76th, 81st, 83rd, 84th, 85th, 88th, 90th, 97th,

100th, 105th, 106th, 109th, 110th, 112th, 118th, 119th, 123rd,

142nd, 143rd, 145th, 156th, 159th, 173rd, 196th, 198th, 216th,

220th, 229th, 235th, 253rd, 258th, 259th, 266th, 268th, 271st,

286th, 329th, 344th, 349th, 355th, and 506th judicial districts;

(2) the criminal district attorneys for the counties of

Anderson, Austin, Bastrop, Bexar, Bowie, Brazoria, Caldwell,

Calhoun, Cass, Collin, Comal, Dallas, Deaf Smith, Denton,

Eastland, Fannin, Galveston, Grayson, Gregg, Harrison, Hays,

Hidalgo, Jasper, Jefferson, Kaufman, Lubbock, McLennan, Madison,

Navarro, Newton, Panola, Polk, Randall, Rockwall, San Jacinto,

Smith, Tarrant, Taylor, Tyler, Upshur, Van Zandt, Victoria,

Walker, Waller, Wichita, Wood, and Yoakum; and

(3) the county attorneys performing the duties of district

attorneys in the counties of Andrews, Callahan, Cameron, Castro,

Colorado, Crosby, Ellis, Falls, Freestone, Lamar, Lamb, Lampasas,

Lee, Limestone, Marion, Milam, Morris, Ochiltree, Orange, Rains,

Red River, Robertson, Rusk, Swisher, Terry, Webb, and Willacy.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.64(a), eff.

Sept. 1, 1987; Acts 1987, 70th Leg., ch. 1045, Sec. 1, eff. Sept.

1, 1987; Acts 1987, 70th Leg., ch. 1045, Sec. 2, eff. Jan. 1,

1989; Acts 1989, 71st Leg., ch. 216, Sec. 3, eff. Sept. 1, 1989;

Acts 1989, 71st Leg., ch. 373, Sec. 1, eff. Sept. 1, 1989; Acts

1989, 71st Leg., ch. 811, Sec. 1, eff. Sept. 1, 1989; Acts 1989,

71st Leg., ch. 1099, Sec. 4, eff. Jan. 1, 1991; Acts 1991, 72nd

Leg., 1st C.S., ch. 8, Sec. 1, eff. Sept. 1, 1991; Acts 1991,

72nd Leg., 1st C.S., ch. 8. Sec. 2, eff. Jan. 1, 1993; Acts 1991,

72nd Leg., 1st C.S., ch. 8, Sec. 3, eff. Sept. 1, 1993; Acts

1993, 73rd Leg., ch. 42, Sec. 1, eff. Sept. 1, 1993; Acts 1993,

73rd Leg., ch. 565, Sec. 4, eff. Sept. 1, 1993; Acts 1993, 73rd

Leg., ch. 762, Sec. 1, eff. Sept. 1, 1993; Acts 1993, 73rd Leg.,

ch. 819, Sec. 2, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch.

100, Sec. 1, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 202,

Sec. 1, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 457, Sec.

4, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 704, Sec. 27,

eff. Jan. 1, 1995; Acts 1997, 75th Leg., ch. 378, Sec. 1, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 412, Sec. 3, eff. Sept

1, 1997; Acts 1997, 75th Leg., ch. 720, Sec. 1, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 727, Sec. 1, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 739, Sec. 4, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 853, Sec. 1, eff. Sept. 1, 1997; Acts 1997,

75th Leg., ch. 1081, Sec. 1, eff. Sept. 1, 1997; Acts 1997, 75th

Leg., ch. 1290, Sec. 1, eff. June 20, 1997; Acts 1997, 75th Leg.,

ch. 1352, Sec. 1, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch.

1448, Sec. 3, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 674,

Sec. 1, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 989, Sec.

1, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1463, Sec. 1,

eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1570, Sec. 1, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 174, Sec. 2, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 482, Sec. 1, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 989, Sec. 1, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 716, Sec. 3, eff. Jan. 1, 2004; Acts

2003, 78th Leg., ch. 792, Sec. 1, eff. Jan. 1, 2005; Acts 2003,

78th Leg., ch. 1256, Sec. 1, eff. Jan. 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

80, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

734, Sec. 3, eff. January 1, 2009.

Acts 2007, 80th Leg., R.S., Ch.

77, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

77, Sec. 2, eff. January 1, 2009.

Acts 2007, 80th Leg., R.S., Ch.

150, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

150, Sec. 3, eff. January 1, 2009.

Acts 2007, 80th Leg., R.S., Ch.

277, Sec. 3, eff. January 1, 2009.

Acts 2007, 80th Leg., R.S., Ch.

318, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

318, Sec. 2, eff. January 1, 2009.

Acts 2007, 80th Leg., R.S., Ch.

554, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

554, Sec. 2, eff. January 1, 2009.

Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 16, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 17, eff. September 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 18, eff. January 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

787, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 16(c), eff. September 1, 2009.

Sec. 46.003. COMPENSATION OF STATE PROSECUTORS. (a) The state

prosecuting attorney and each state prosecutor is entitled to

receive from the state compensation equal to the compensation

that is provided for a district judge in the General

Appropriations Act.

(b) A commissioners court may supplement the state prosecutor's

state salary but may not pay the state prosecutor an amount less

than the compensation it pays its highest paid district judge.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 1254, Sec. 2, eff. Sept. 1,

1989; Acts 1999, 76th Leg., ch. 1570, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

150, Sec. 4, eff. September 1, 2007.

Sec. 46.0031. COMPENSATION OF COUNTY PROSECUTORS. (a) Except

as provided by Subsection (b), each county that has a county

prosecutor is entitled to receive from the state supplemental

salary compensation to be paid by the county to the county

prosecutor in an amount equal to the amount that is one-half of

the benchmark salary divided by the total number of counties

served by the state prosecutor, unless that formula would result

in an amount less than one-sixth of the benchmark salary, in

which case the county prosecutor is entitled to receive one-sixth

of the benchmark salary. A county with no county prosecutor is

not entitled to receive the salary supplement funds provided by

this section.

(b) For a county with more than one state prosecutor who serves

that county, the supplemental salary compensation for the county

prosecutor is computed by:

(1) determining the amount of compensation as provided by

Subsection (a) in relation to each state prosecutor as if that

state prosecutor is the only state prosecutor who serves the

county;

(2) adding the amounts of compensation determined under

Subdivision (1); and

(3) setting the amount of compensation at the lesser of:

(A) the sum of those amounts; or

(B) one-half of the benchmark rate.

(c) If the receipt of compensation under this section causes the

gross salary of a county prosecutor to exceed the benchmark

salary, or if any amount of the compensation is waived by the

prosecutor, the excess or waived amount shall be used for

expenses of the county prosecutor's office.

(d) At least annually the comptroller shall pay to the salary

fund of each county that is entitled to receive funds under this

section an amount authorized under this section to supplement the

salary of the county prosecutor.

(e) A county attorney who does not have criminal prosecution

duties or who has criminal prosecution duties only upon request

of the district attorney is entitled to receive from the state

supplemental salary compensation that is equal to one-half the

amount the county attorney would be eligible for under Subsection

(a) or (b). The remainder of the supplement shall be used for

expenses of the county attorney's office. This subsection does

not apply to a county attorney who is responsible for the

prosecution of juvenile justice cases under Title 3, Family Code.

Added by Acts 1999, 76th Leg., ch. 1570, Sec. 1, eff. Sept. 1,

1999.

Sec. 46.004. EXPENSES. (a) The state prosecuting attorney and

each state prosecutor is entitled to receive not less than

$22,500 a year from the state to be used by the attorney or

prosecutor to help defray the salaries and expenses of the

office. That money may not be used to supplement the attorney's

or prosecutor's salary.

(b) The state prosecuting attorney and each state prosecutor

shall submit annually to the comptroller of public accounts a

sworn account showing how this money was spent during the year.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 1570, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

150, Sec. 5, eff. September 1, 2007.

Sec. 46.005. LIMITATIONS ON LAW PRACTICE. (a) The state

prosecuting attorney or a state prosecutor may not engage in the

private practice of law but may complete all civil cases that are

not in conflict with the interest of any of the counties of the

district in which the attorney or prosecutor serves and that are

pending in court before the attorney or prosecutor takes office.

(b) The state prosecuting attorney or a state prosecutor may not

accept a fee from an attorney to whom the state prosecuting

attorney or state prosecutor has referred a case.

(c) This section applies to a county prosecutor and any

assistant of a prosecutor if, from all state and county funds

received, the county prosecutor or assistant receives a salary

that is equal to or more than 80 percent of the benchmark salary.

(d) This section does not apply to a county prosecutor who files

with the county auditor an annual written waiver of the amount of

compensation that is equal to or exceeds 80 percent of the

benchmark salary. An amount waived under this subsection shall be

used for expenses of the county prosecutor's office.

(e) This section does not apply to a county prosecutor who,

before September 1, 1999, was paid in excess of the benchmark

salary by the county in which the prosecutor serves.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 1570, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

150, Sec. 6, eff. September 1, 2007.

Sec. 46.006. PURPOSE; DUTY OF COUNTY. (a) It is the purpose of

this chapter to increase the effectiveness of law enforcement in

this state and to increase the funds available for use in

prosecution at both the felony and misdemeanor levels.

(b) The commissioners court in each county that has a prosecutor

subject to this chapter may not reduce the county funds provided

for the salary or office of the prosecutor as a result of the

funds provided by this chapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 1570, Sec. 1, eff. Sept. 1,

1999.

Sec. 46.007. INELIGIBILITY FOR CERTAIN OTHER STATE FUNDS.

Subchapter C, Chapter 41, does not apply to a county if the

county is served by a state prosecutor who serves in a district

or county listed in Section 46.002.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 1570, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 51. CLERKS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE D. JUDICIAL PERSONNEL AND OFFICIALS

CHAPTER 51. CLERKS

SUBCHAPTER A. CLERK OF SUPREME COURT

Sec. 51.001. APPOINTMENT; RESIDENCE; BOND; SEAL. (a) The order

appointing the clerk of the supreme court must be recorded in the

minutes of the court.

(b) The clerk must reside at Austin.

(c) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(6).

(d) The clerk shall provide a seal for the use of the supreme

court. The seal must have a five-pointed star and must be

engraved with the words "Supreme Court of the State of Texas."

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985;

Amended by Acts 2003, 78th Leg., ch. 285, Sec. 31(6), eff. Sept.

1, 2003.

Sec. 51.002. CLERK PRO TEMPORE; DEPUTY CLERK. (a) The supreme

court, when necessary, may appoint a clerk pro tempore.

(b) The supreme court, by an order recorded in the minutes of

the court, may authorize the clerk to appoint three deputy clerks

who may discharge the duties required by law of the clerk. Each

deputy clerk must give a bond that is approved by the supreme

court and is in the same amount and subject to the same

conditions as required for the bond of the clerk of the court. A

deputy clerk serves at the will of the court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.003. REMOVAL OF CLERK. (a) The supreme court by motion

may remove the clerk for neglect of duty or misconduct in office.

The motion must specify the particular charges.

(b) Before the court may act on the motion, it must give the

clerk at least 10 days' notice of the motion, including the

particular charges.

(c) In acting on the motion, the court determines the law and

facts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.004. DUTIES. The clerk of the supreme court shall:

(1) file and carefully preserve the transcripts of records

certified to the supreme court and papers relative to the record;

(2) docket causes in the order in which the supreme court

directs;

(3) faithfully record the proceedings and decisions of the

supreme court; and

(4) certify the judgments of the supreme court to the courts

from which the cases were brought.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.0045. ELECTRONIC OR MICROFILM STORAGE. (a) In the

performance of the duties imposed by Section 51.004, the clerk of

the supreme court may maintain records and documents in an

electronic storage format or on microfilm. A record or document

stored electronically or on microfilm in accordance with this

section is considered an original record or document. If the

clerk stores records or documents electronically or on microfilm,

the clerk may destroy the originals or copies of the records or

documents according to the retention policy described by

Subsection (b).

(b) The clerk of the supreme court shall establish a records

retention policy. The retention policy shall provide a plan for

the storage and retention of records and documents and shall

include a retention period to preserve the records and documents

in accordance with applicable state law and rules of the supreme

court.

(c) For purposes of this section, "electronic storage" has the

meaning assigned by Section 51.105(c).

Added by Acts 2009, 81st Leg., R.S., Ch.

795, Sec. 2(a), eff. June 19, 2009.

Sec. 51.0046. PRIVACY OF CERTAIN RECORDS AND DOCUMENTS;

LIABILITY. (a) The supreme court shall adopt rules establishing

procedures for protecting personal information contained in

records and documents stored by the clerk of an appellate court

in an electronic storage format and for accessing those records

and documents. The supreme court by rule shall define "personal

information" for purposes of this section.

(b) A person who complies with the rules adopted by the supreme

court under this section is not liable for damages arising from

the disclosure of personal information that is included in

records or documents stored in an electronic storage format.

(c) For purposes of this section, "electronic storage" has the

meaning assigned by Section 51.105(c).

Added by Acts 2009, 81st Leg., R.S., Ch.

795, Sec. 2(a), eff. June 19, 2009.

Sec. 51.005. FEES AND COSTS. (a) The clerk shall collect the

fees described in Subsection (b) in a civil case before the court

for the following services:

(1) filing records, applications, motions, briefs, and other

necessary and proper papers;

(2) docketing and making docket and minute book entries;

(3) issuing notices, citations, processes, and mandates; and

(4) performing other necessary clerical duties.

(b) The fees are:

(1) application for writ of error

$ 50

(2) additional fee if application for writ of error is granted

$ 75

(3) motion for leave to file petition for writ of mandamus,

prohibition, injunction, and other similar proceedings

originating in the supreme court

$ 50

(4) additional fee if a motion under Subdivision (3) is granted

$ 75

(5) certified question from a court of appeals to the supreme

court

$ 75

(6) case appealed to the supreme court from the district court

by direct appeal

$100

(7) any other proceeding filed in the supreme court

$ 75.

(c) In addition, the clerk of the supreme court shall collect:

(1) a fee of $5 for administering an oath and giving a sealed

certificate of the oath;

(2) a minimum fee of $5, or 50 cents per page if more than 10

pages, for making copies of any papers of record in offices,

including certificate and seal; and

(3) a reasonable fee fixed by the order or rule of the supreme

court for any official service performed by the clerk for which a

fee is not otherwise provided by this section.

(d) The clerk shall collect and pay into the state treasury the

fees and costs received under this section by the clerk under

rules prescribed by the comptroller of public accounts, approved

by the justices of the supreme court, and recorded in the minutes

of the court. The comptroller shall deposit the fees and costs in

the judicial fund.

(e) The supreme court shall provide by order or rule for the

making of deposits to cover the costs provided by this section in

cases before the court. A deposit may not be required in a case

in which the petitioner, relator, or appellant in the supreme

court is exempt from the bond requirement.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1986, 69th Leg., 2nd C.S., ch. 11, Sec. 3, eff.

Sept. 22, 1986.

Sec. 51.0051. ADDITIONAL FEES. (a) In addition to other fees

authorized or required by law, the clerk of the supreme court

shall collect an additional fee on the filing of any application

or proceeding otherwise requiring a filing fee, including an

appeal. The additional fee is set by order or rule of the

supreme court in an amount necessary to defray costs and expenses

incurred in the operation of the court, not to exceed $50.

(b) The clerk shall collect fees imposed under this section in

the same manner as other fees, fines, or costs are collected in

the proceeding and shall send the fees imposed under this section

to the comptroller not later than the last day of the month

following each calendar quarter. The comptroller shall deposit

the fees received to the credit of the judicial fund.

(c) The comptroller shall establish a supreme court support

account in the judicial fund. Fees received under this section

may be appropriated only to the supreme court support account,

and the comptroller shall allocate to the account amounts as

designated in the General Appropriations Act from the judicial

fund that were deposited under this section.

(d) The supreme court shall administer the funds deposited under

this section and appropriated to the supreme court support

account. The chief justice may make disbursements from the

account for court-related purposes to defray costs and expenses

incurred in the operation of the supreme court.

(e) The supreme court shall file an accounting with the

Legislative Budget Board not later than November 1 following each

state fiscal year showing disbursements made from the supreme

court support account during the previous state fiscal year and

the purpose of each disbursement. The expenditures are subject

to audit by the comptroller and the state auditor.

Added by Acts 2007, 80th Leg., R.S., Ch.

1408, Sec. 1, eff. September 1, 2007.

Sec. 51.006. FEE FOR ATTORNEY'S LICENSE OR CERTIFICATE. The

clerk shall collect a fee of $10 for the issuance of an

attorney's license or certificate affixed with a seal. The fee

shall be held by the clerk and expended by the supreme court or

under the direction of the court for the preparation and

issuance, including mailing, of the license or certificate.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.007. VACANCY DURING VACATION. If the office of clerk

becomes vacant during vacation, the chief justice and one justice

shall appoint an individual to serve as clerk until a regular

appointment is made. The individual appointed must give the bond

and oath prescribed for the regular clerk. The bond must be

approved by a justice of the court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER B. CLERK OF COURT OF CRIMINAL APPEALS

Sec. 51.101. OATH; BOND. The clerk of the court of criminal

appeals must sign the oath prescribed for officers of this state

and must give a bond in the amount of $5,000. The bond must be

approved by the court of criminal appeals and is subject to the

same conditions as the bond required of the clerk of the supreme

court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.102. DEPUTY CLERK. (a) The court of criminal appeals,

or the clerk of the court of criminal appeals with the court's

approval, may appoint a stenographer employed by the court to act

as a deputy clerk to perform the clerk's duties during the

absence, illness, or other disability of the clerk.

(b) The stenographer appointed deputy clerk shall perform the

duties of the clerk in the name of the clerk and shall sign his

own name as deputy clerk after signing the clerk's name.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.103. REMOVAL OF CLERK. The court of criminal appeals

may remove the clerk for good cause, entered in the minutes of

the court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.104. DUTIES AND LIABILITIES. (a) The clerk of the

court of criminal appeals shall perform the like duties for the

court of criminal appeals that the clerk of the supreme court

performs for the supreme court.

(b) The clerk of the court of criminal appeals is subject to the

liabilities prescribed for the clerk of the supreme court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.1045. ELECTRONIC DOCUMENTS AND DIGITAL MULTIMEDIA

EVIDENCE. (a) In this section, "digital multimedia evidence"

has the meaning assigned by Article 2.21, Code of Criminal

Procedure.

(b) The clerk of the court of criminal appeals may accept

electronic documents and digital multimedia evidence received

from a defendant, an applicant for a writ of habeas corpus, the

clerk of the convicting court, a court reporter, or an attorney

representing the state.

Added by Acts 2009, 81st Leg., R.S., Ch.

795, Sec. 3, eff. June 19, 2009.

Sec. 51.105. ELECTRONIC STORAGE. (a) In the performance of the

duties imposed by Section 51.104, the clerk of the court of

criminal appeals may maintain writs and other records and

documents in an electronic storage format or on microfilm. A

record or document stored electronically or on microfilm in

accordance with this section is considered an original record or

document. If the clerk stores writs, records, or documents

electronically or on microfilm, the clerk may destroy the

originals or copies of the writs, records, or documents according

to the retention policy described by Subsection (b).

(b) The clerk of the court of criminal appeals shall establish a

records retention policy. The retention policy shall provide a

plan for the storage and retention of writs and other documents

and shall include a retention period to preserve the writs and

other records in accordance with state law and applicable rules

of the court of criminal appeals.

(c) For purposes of this section, "electronic storage" means the

maintenance of data in the form of digital electronic signals on

a computer hard disk, magnetic tape, optical disk, or similar

machine-readable medium.

Added by Acts 2001, 77th Leg., ch. 718, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

795, Sec. 4, eff. June 19, 2009.

SUBCHAPTER C. CLERKS OF COURTS OF APPEALS

Sec. 51.201. APPOINTMENT; RESIDENCE; BOND; SEAL. (a) An order

appointing a clerk of a court of appeals must be recorded in the

minutes of the court.

(b) The clerk must reside within a county that is part of the

court of appeals district of the court of appeals making the

appointment.

(c) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(7).

(d) Each clerk shall provide a seal for the use of the court.

The seal must have a five-pointed star and must be engraved with

the words "Court of Appeals of the State of Texas."

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 1.61, eff. Sept.

1, 1987; Acts 2003, 78th Leg., ch. 285, Sec. 31(7), eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.001, eff. September 1, 2007.

Sec. 51.202. CLERK PRO TEMPORE; DEPUTY CLERK. (a) A court of

appeals, when necessary, may appoint a clerk pro tempore.

(b) With the approval of the court, the clerk may appoint deputy

clerks as provided by legislative appropriation. A deputy clerk

must give a bond to the clerk, conditioned on the faithful

performance of the duties of office.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.203. REMOVAL OF CLERK. (a) After motion and a hearing,

a court of appeals may remove its clerk for neglect of duty or

malfeasance in office. The motion must specify the particular

charges.

(b) The court must give the clerk at least 10 days' notice of

the hearing.

(c) At the hearing, the court determines the law and facts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.204. RECORDS OF COURT. (a) The clerk of a court of

appeals shall:

(1) file and carefully preserve records certified to the court

and papers relative to the record;

(2) docket causes in the order in which they are filed;

(3) record the proceedings of the court except opinions and

orders on motions; and

(4) certify the judgments of the court to the proper courts.

(b) On the issuance of the mandate in each case, the clerk shall

notify the attorneys of record in the case that:

(1) exhibits submitted to the court by a party may be withdrawn

by that party or the party's attorney of record; and

(2) exhibits on file with the court will be destroyed three

years after final disposition of the case or at an earlier date

if ordered by the court.

(c) Not sooner than the 60th day and not later than the 90th day

after the date of final disposition of a criminal case, the clerk

shall remove and destroy all duplicate papers in the file on

record of that case.

(d) Six years after the final disposition of a civil case in the

court, the clerk shall, not sooner than the 90th day after the

date the clerk provides notice to the district or county clerk,

destroy all records filed in the court related to the case

except:

(1) records that the clerk of the trial court requests be

returned to the trial court for preservation in accordance with

records retention schedules for records of district and county

clerks issued under Section 441.158 and applicable rules of the

supreme court;

(2) records that, in the opinion of the clerk or other person

designated by the court, contain highly concentrated, unique, and

valuable information unlikely to be found in any other source

available to researchers;

(3) indexes, original opinions, minutes, and general court

dockets unless the documents are microfilmed in accordance with

this section for permanent retention, in which case the original

document shall be destroyed; and

(4) other records of the court determined to be archival state

records under Section 441.186.

(e) Twenty-five years after the final disposition of a criminal

case to which this subsection applies, the clerk shall destroy

all records relating to the case, other than a record described

by Subsection (d)(2), (3), or (4). This subsection applies to a

criminal case in which the sentence, suspended sentence, term of

community supervision, combined sentence and term of community

supervision, cumulative sentences or terms of community

supervision, or the longest sentence or term of community

supervision of two or more sentences or terms of community

supervision to be served concurrently is 20 years or less.

(f) The clerk shall retain other records of the court, such as

financial records, administrative correspondence, and other

materials not related to particular cases in accordance with

Section 441.185.

(g) Before microfilming records, the clerk must submit a plan in

writing to the justices of a court of appeals for that purpose.

If a majority of the justices of a court of appeals determines

that the plan meets the requirements of Section 441.188, rules

adopted under that section, and any additional standards and

procedures the justices may require, the justices shall inform

the clerk in writing and the clerk may adopt the plan. The

decision of the justices must be entered in the minutes of the

court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 873, Sec. 2, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 408, Sec. 1, eff. Sept. 1, 1999.

Sec. 51.205. ELECTRONIC OR MICROFILM STORAGE. (a) In the

performance of the duties imposed by Section 51.204, the clerk of

a court of appeals may maintain records and documents in an

electronic storage format or on microfilm. A record or document

stored electronically or on microfilm in accordance with this

section is considered an original record or document. If a clerk

stores records or documents electronically or on microfilm, the

clerk may destroy the originals or copies of the records or

documents according to the retention policy described by

Subsection (b).

(b) The clerk of a court of appeals shall establish a records

retention policy. The retention policy shall provide a plan for

the storage and retention of records and documents and shall

include a retention period to preserve the records and documents

in accordance with Section 51.204 and other applicable state law

and rules of the court of appeals, the supreme court, or the

court of criminal appeals.

(c) For purposes of this section, "electronic storage" has the

meaning assigned by Section 51.105(c).

Added by Acts 2009, 81st Leg., R.S., Ch.

795, Sec. 5, eff. June 19, 2009.

Sec. 51.206. LAW LIBRARY. (a) Each clerk of a court of appeals

is the librarian of the court and shall keep the books in the

court's library in good order and catalogue them.

(b) The clerk may purchase additional law books for the use of

the court from the fees collected by the court. Those

expenditures may not exceed annually the specific amounts

additionally authorized for the purchase of law books in the

General Appropriations Act.

(c) All fees collected for the purchase of law books shall be

deposited in the state treasury to the credit of the appropriate

court. Book expenditures shall be made on a warrant drawn on the

state treasury by the state comptroller as provided by the

judiciary section of the General Appropriations Act.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.207. FEES AND COSTS. (a) The clerk of a court of

appeals shall collect the fees described in Subsection (b) in a

civil case before the court for the following services:

(1) filing records, applications, motions, briefs, and other

necessary and proper papers;

(2) docketing and making docket and minute book entries;

(3) issuing notices, citations, processes, and mandates;

(4) preparing transcripts on application for writ of error to

the supreme court; and

(5) performing other necessary clerical duties.

(b) The fees are:

(1) for cases appealed to and filed in the court of appeals from

the district and county courts within its court of appeals

district

$100

(2) motion for leave to file petition for writ of mandamus,

prohibition, injunction, and other similar proceedings

originating in the court of appeals

$ 50

(3) additional fee if the motion under Subdivision (2) is

granted

$ 75

(4) motion to file or to extend time to file record on appeal

from district or county court

$ 10

(c) In addition, the clerk of a court of appeals shall collect:

(1) a fee of $5 for administering an oath and giving a sealed

certificate of the oath;

(2) a fee of $5, or $1 per page if more than five pages, for a

certified copy of any papers of record in the court offices,

including certificate and seal;

(3) a fee of $5, or $1 per page if more than five pages, for

comparing any document with the original filed in the offices of

the court for purposes of certification; and

(4) a reasonable fee fixed by the order or rule of the supreme

court for any official service performed by the clerk for which a

fee is not otherwise provided by this section.

(d) The supreme court shall provide by order or rule for the

making of deposits to cover the costs provided by this section in

cases before a court of appeals. A deposit may not be required in

a case in which the petitioner, relator, appellant, or movant in

the court of appeals is exempt from the bond requirement.

(e) The clerk of a court of appeals shall pay into the state

treasury the fees and costs under rules prescribed by the

comptroller of public accounts and approved by the justices of

the clerk's court. The clerk shall make a sworn report to the

court not later than January 10 and July 10 of each year

regarding the amount of costs collected in the previous six

months, the cases in which the costs were collected, and the

disposition of the costs. This report shall be filed with the

financial records of the court.

(f) Repealed by Acts 1987, 70th Leg., ch. 148, Sec. 2.66, eff.

Sept. 1, 1987.

(g) One-half of the fees collected under this section shall be

deposited to the credit of the judicial fund.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1986, 69th Leg., 2nd C.S., ch. 11, Sec. 4, eff.

Sept. 22, 1986; Acts 1987, 70th Leg., ch. 148, Sec. 1.62, 2.66,

eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 1080, Sec. 1, eff.

Sept. 1, 1997.

Sec. 51.208. ADDITIONAL FEES. (a) The clerk of a court of

appeals shall collect an additional fee on the filing of any case

appealed to and filed in the court of appeals that otherwise

requires a filing fee. The additional fee is in an amount equal

to the amount of the additional fee set by order or rule of the

supreme court and imposed under Section 51.0051.

(b) The clerk shall collect fees imposed under this section in

the same manner as other fees, fines, or costs are collected in

the proceeding and shall send the fees imposed under this section

to the comptroller not later than the last day of the month

following each calendar quarter. The comptroller shall deposit

the fees received to the credit of the judicial fund.

(c) Fees received under this section may be appropriated only to

the supreme court support account established under Section

51.0051. The comptroller shall allocate to the account amounts

as designated in the General Appropriations Act from the judicial

fund that were deposited under this section.

(d) The supreme court shall administer the funds deposited under

this section and appropriated to the supreme court support

account in the manner provided by Section 51.0051.

Added by Acts 2007, 80th Leg., R.S., Ch.

1408, Sec. 2, eff. September 1, 2007.

SUBCHAPTER D. DISTRICT CLERKS

Sec. 51.301. VACANCY; BOND; SEAL; SIGNATURE OF CLERK. (a) If a

vacancy occurs in the office of district clerk, the vacancy shall

be filled by the district judge of the county.

(b) If a vacancy in the office of district clerk occurs in a

county that has two or more district courts, the vacancy shall be

filled by agreement of the judges of the courts. If the judges

cannot agree on an appointee, they shall certify that fact to the

governor, who shall order a special election to fill the vacancy.

(c) An appointee to fill a vacancy in the office of district

clerk must qualify and give a bond.

(d) Each district clerk shall be provided with a seal for the

district court. The seal must have a five-pointed star and must

be engraved with the words "District Court of __________ County,

Texas." The seal shall be impressed on all process issued by the

court except subpoenas and shall be kept and used by the clerk to

authenticate official acts. The seal may be created using an

electronic means, including by using an optical disk or another

electronic reproduction technique, if the means by which the seal

is impressed on an original document created using the same type

of electronic means does not allow for changes, additions, or

deletions to be made to the document.

(e) The signature of the district clerk may be affixed on an

original document using electronic means, provided that the means

by which the signature is affixed meets the requirements of

Subsection (d) with respect to creating a seal by electronic

means.

(f) A seal impressed or a signature affixed by electronic means

may be delivered or transmitted electronically.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

25, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

25, Sec. 2, eff. September 1, 2007.

Sec. 51.302. BOND; OATH; INSURANCE. (a) Except as provided by

Subsection (g), before beginning the duties of office, each

district clerk must give a bond with two or more sufficient

sureties or with a surety company authorized to do business in

this state as a surety. The bond must:

(1) be payable to the governor;

(2) be conditioned on the faithful performance of the duties of

the office;

(3) be approved by the commissioners court; and

(4) be in an amount equal to not less than 20 percent of the

maximum amount of fees collected in any year during the term of

office immediately preceding the term of office for which the

bond is given, except that the bond may not be in an amount less

than $5,000 nor more than $100,000.

(b) The district clerk must take and sign the oath prescribed

for officers of this state, which must be endorsed on the bond,

if a bond is required, and the bond and oath, or oath, must be

filed and recorded in the office of the county clerk.

(c) Each district clerk shall obtain an insurance policy or

similar coverage from a governmental pool operating under Chapter

119, Local Government Code, or from a self-insurance fund or risk

retention group created by one or more governmental units under

Chapter 1084, Acts of the 70th Legislature, Regular Session, 1987

(Article 715c, Vernon's Texas Civil Statutes), to cover the

district clerk and any deputy clerk against liabilities incurred

through errors or omissions in the performance of official

duties. The amount of the policy or other coverage document must

be equal to the maximum amount of fees collected in any year

during the term of office immediately preceding the term for

which the insurance is obtained, except that the amount of the

policy or other coverage document must be at least $20,000 but

not more than $700,000. If the policy or other coverage document

provides coverage for other county officials, the amount of the

policy must be at least $1 million.

(d) Each district clerk shall obtain an insurance policy or

similar coverage from a governmental pool operating under Chapter

119, Local Government Code, or from a self-insurance fund or risk

retention group created by one or more governmental units under

Chapter 1084, Acts of the 70th Legislature, Regular Session, 1987

(Article 715c, Vernon's Texas Civil Statutes), to cover losses

from burglary, theft, robbery, counterfeit currency, or

destruction. The amount of the policy or other coverage document

must be at least $20,000 but not more than $700,000.

(e) The commissioners court may establish a contingency fund to

provide the coverage required by Subsection (c) or (d) if it is

determined by the district clerk that insurance coverage is

unavailable at a reasonable cost. The commissioners court may set

an additional filing fee in an amount not to exceed $5 for each

suit filed to be collected by the district clerk. The fee shall

be paid into the fund. When the contingency fund reaches an

amount equal to that required by Subsection (c) or (d), the clerk

shall stop collecting the additional fee.

(f) The commissioners court shall pay the premiums on the bonds

and insurance policies or other similar coverage required under

this section from the county general fund.

(g) In lieu of the bond required by Subsection (a), the county

may self-insure against losses that would have been covered by

the bond.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 71, Sec. 3, 4, eff. May 7,

1987; Acts 1993, 73rd Leg., ch. 561, Sec. 2, eff. Aug. 30, 1993;

Acts 1999, 76th Leg., ch. 1062, Sec. 1, eff. June 18, 1999.

Sec. 51.303. DUTIES AND POWERS. (a) The clerk of a district

court has custody of and shall carefully maintain and arrange the

records relating to or lawfully deposited in the clerk's office.

(b) The clerk of a district court shall:

(1) record the acts and proceedings of the court;

(2) enter all judgments of the court under the direction of the

judge; and

(3) record all executions issued and the returns on the

executions.

(c) The district clerk shall keep an index of the parties to all

suits filed in the court. The index must list the parties

alphabetically using their full names and must be

cross-referenced to the other parties to the suit. In addition, a

reference must be made opposite each name to the minutes on which

is entered the judgment in the case.

(d) Repealed by Acts 1995, 74th Leg., ch. 641, Sec. 1.05, eff.

Sept. 1, 1995.

(e) The clerk of a district court may:

(1) take the depositions of witnesses; and

(2) perform other duties imposed on the clerk by law.

(f) In addition to the other powers and duties of this section,

a district clerk shall accept applications for protective orders

under Chapter 71, Family Code.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 354, Sec. 1, eff. Aug. 31,

1987; Acts 1989, 71st Leg., ch. 1248, Sec. 35, eff. Sept. 1,

1989; Acts 1995, 74th Leg., ch. 641, Sec. 1.05, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 1024, Sec. 20, eff. Sept. 1,

1995.

Sec. 51.3031. ISSUANCE OF UNITED STATES PASSPORTS. (a) A

district clerk may perform all duties necessary to process an

application for a United States passport, including taking

passport photographs.

(b) To recover the costs of taking passport photographs, a

district clerk may collect a reasonable fee in an amount set by

the commissioners court of the county in which the district

clerk's office is located.

(c) A district clerk, after collecting a fee under Subsection

(b), shall pay the fee to the county treasurer, or to an official

who discharges the duties of the county treasurer, for deposit in

the general fund of the county.

Added by Acts 1999, 76th Leg., ch. 179, Sec. 1, eff. May 21,

1999.

Sec. 51.304. PRESERVATION OF RECORDS. (a) The district clerk

may, pursuant to the clerk's duty to record the acts and

proceedings of the court, provide a plan for the storage of

records, acts, proceedings, minutes of the court, and registers,

records, and instruments for which the clerk is responsible by

law, by microfilm, image processing technology, or other process

that correctly and legibly reproduces or that forms a medium for

copying or reproducing or by optical data storage. The plan must

be in writing and provide for the maintenance, retention,

security, retrieval, and reproduction of stored records.

(b) The plan must:

(1) require the recording and filing of original instruments,

records, and minutes within a specified time after presentation

to the district clerk;

(2) permit the use of original paper records in a proceeding

before the court;

(3) provide standards for the organizing, identifying, coding,

and indexing of records so a record can be retrieved rapidly and

the reproduced record can be certified as a true and correct

copy;

(4) provide for the use of materials to reproduce records and,

if appropriate to the method by which records are stored, provide

for the use of processes relating to the development, fixation,

and washing of the photographic duplicates, that are of a quality

approved for permanent photographic records by the American

National Standards Institute, or another nationally recognized

entity that establishes archival standards for mediums used to

store data and records; and

(5) provide for the permanent retention of records, including

security provisions to guard against physical loss, alteration,

and deterioration.

(c) Repealed by Acts 1989, 71st Leg., ch. 1248, Sec. 85(3), eff.

Sept. 1, 1989.

(d) A reproduction of a record stored in accordance with the

provisions of a plan adopted under this section is an original

record and shall be accepted as an original record by the courts

and administrative agencies of this state.

(e) A transcript, exemplification, copy, or reproduction on

paper or film of a record stored in accordance with the

provisions of a plan adopted under this section is a certified

copy of the original record.

(f), (g) Repealed by Acts 1989, 71st Leg., ch. 1248, Sec. 85(3),

eff. Sept. 1, 1989.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 978, Sec. 1, eff. Aug. 28,

1989.

Sec. 51.305. DISTRICT COURT RECORDS TECHNOLOGY FUND. (a) In

this section:

(1) "Court document" means any instrument, document, paper, or

other record that the district clerk is authorized to accept for

filing or maintenance.

(2) "Deterioration" means any naturally occurring process or a

natural disaster that results in the destruction or partial

destruction of a court document.

(3) "Preservation" means any process that:

(A) suspends or reduces the deterioration of a court document;

or

(B) provides public access to a court document in a manner that

reduces the risk of deterioration.

(4) "Restoration" means any process that permits the visual

enhancement of a court document, including making the document

more legible.

(b) The commissioners court of a county may adopt a district

court records archive fee of not more than $5 for the filing of a

suit, including an appeal from an inferior court, or a

cross-action, counterclaim, intervention, contempt action, motion

for new trial, or third-party petition, in a district court in

the county as part of the county's annual budget. The fee must

be set and itemized in the county's budget as part of the budget

preparation process and must be approved in a public meeting.

The fee is for preservation and restoration services performed in

connection with maintaining a district court records archive.

(c) The county treasurer, or the official who discharges the

duties commonly delegated to the county treasurer, in a county

that adopts a fee under Subsection (b) shall establish a district

court records technology fund in the general fund of the county

for deposit of fees paid under Section 51.317(f).

(d) Subject to Subsection (f), money generated from the fee

imposed under this section may be expended only for the

preservation and restoration of the district court records

archive.

(e) The district clerk shall designate the court documents that

are part of the records archive for purposes of this section.

The designation of court documents by the district clerk under

this subsection is subject to approval by the commissioners court

in a public meeting.

(f) The district clerk in a county that adopts a fee under this

section shall prepare an annual written plan for the preservation

and restoration of the district court records archive. The plan

may include a proposal for entering into a contract with another

person for preservation and restoration services. The

commissioners court shall publish notice of a public hearing on

the plan in a newspaper of general circulation in the county not

later than the 15th day before the date of the hearing. After

the public hearing, the plan shall be considered for approval by

the commissioners court. Money in the district court records

technology fund may be expended only as provided by the plan.

All expenditures from the records technology fund must comply

with Subchapter C, Chapter 262, Local Government Code.

(g) If a county imposes a fee under this section, a notice shall

be posted in a conspicuous place in the district clerk's office.

The notice must state the amount of the fee in the following

form: "THE COMMISSIONERS COURT OF _______________ (Insert name

of county) COUNTY HAS DETERMINED THAT A RECORDS ARCHIVE FEE OF

$________ (Insert amount adopted by commissioners court) IS

NEEDED TO PRESERVE AND RESTORE DISTRICT COURT RECORDS."

(h) Money remaining from the collection of fees imposed under

this section after completion of a district court records archive

preservation and restoration project may be expended for records

management and preservation purposes in the manner provided by

Section 51.317(d). The commissioners court of a county may not

impose a fee under this section after the district court records

archive preservation and restoration project is complete.

Added by Acts 2009, 81st Leg., R.S., Ch.

822, Sec. 1, eff. June 19, 2009.

Sec. 51.306. RECORDING PROCEEDINGS OF MORE THAN ONE COURT. (a)

A district clerk who has duties in more than one district court

may combine the minutes of the civil business of the courts into

one record. The clerk may also combine the minutes of the

criminal business of the courts into a separate record.

(b) The clerk shall enter the minutes into the appropriate

record sequentially, regardless of the district court from which

the business originates.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.307. TRANSFERRED JUDGMENTS. If a district clerk

receives a certified copy of a judgment rendered in a county

court in which jurisdiction has been transferred to the district

court, the district clerk shall immediately record the judgment

in the minutes of the district court. The district court shall

enforce the judgment in the same manner as judgments rendered in

the district court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.308. CLERK PRO TEMPORE. If a district clerk is a party

to an action in a court he serves, the district judge, on the

application of any interested person or on the judge's own

motion, may appoint a clerk pro tempore for the purposes of the

action. The clerk pro tempore must take an oath to faithfully and

impartially perform the duties of the appointment and must give a

bond, payable to the State of Texas, conditioned on the faithful

performance of those duties, in an amount fixed and approved by

the judge. The clerk pro tempore shall perform the duties of the

district clerk relating to the action during the period of the

appointment.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.309. DEPUTY CLERK. (a) The district clerk may appoint

deputy clerks. Each appointment must be in writing under the hand

and seal of the district court and must be recorded in the office

of the county clerk. A deputy clerk must take the oath prescribed

for officers of this state. A deputy clerk may perform in the

name of the district clerk all official acts of the office of

district clerk.

(b) Except as provided by Subsection (c), the district clerk

shall obtain a surety bond to cover a deputy clerk or a schedule

surety bond or a blanket surety bond to cover more than one

deputy and all employees of the office. A deputy clerk and an

employee must be covered on the same conditions and in the same

amount as the district clerk. The bond covering the deputies and

employees shall be made payable to the governor for the use and

benefit of the district clerk.

(c) In lieu of the bond required by Subsection (b), the county

may self-insure against losses that would have been covered by

the bond.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 71, Sec. 5, 6, eff. May 7,

1987; Acts 1993, 73rd Leg., ch. 199, Sec. 2, eff. May 19, 1993.

Sec. 51.310. DEPUTY DISTRICT CLERKS OF BEXAR COUNTY. (a) The

district clerk of Bexar County shall appoint one or more deputy

clerks to serve each district court in Bexar County. Persons

appointed deputy clerk must be acceptable to the judges. An

appointment of a clerk to serve a particular court must be

confirmed in writing by the judge of that court. Before assuming

the duties of office, a deputy clerk must take the oath

prescribed for officers of this state.

(b) The district clerk may require a deputy clerk to give a

bond. The district clerk may prescribe the conditions and amount

of the bond, or those terms may be set as otherwise provided by

law.

(c) The deputy clerk shall perform the official duties of the

district clerk and shall attend each session of the court to

which the deputy is appointed. The deputy clerk shall also

perform services requested by a judge.

(d) The deputy clerks may act for each other in any matter

pertaining to the clerical business of the courts or when

requested to do so by a judge or the district clerk. A deputy

clerk acting for another deputy clerk may not receive additional

compensation.

(e) A deputy clerk serves at the pleasure of the judge of the

court the deputy serves. If the office of a deputy clerk becomes

vacant, the district clerk shall appoint another deputy clerk in

the manner provided for initial appointments.

(f) The district clerk shall fix the annual salary of the deputy

clerk of each court. The salary must be approved by the

commissioners court and shall be paid in equal installments twice

monthly from the county fund established for the purpose.

(g) This section does not prevent the district clerk from

appointing additional deputy clerks to any of the courts if

necessary or if requested by the judge of one of the courts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.311. SPECIAL DEPUTY DISTRICT CLERK IN LUBBOCK AND NUECES

COUNTIES. (a) In Lubbock and Nueces counties, the district

clerk shall appoint, at the request of a district judge, a

special deputy district clerk to serve that judge's court.

(b) The salary of a special deputy clerk appointed under this

section shall be paid out of the general fund of the county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.312. SPECIAL DEPUTY DISTRICT CLERK IN DALLAS, EL PASO,

HARRIS, TARRANT, AND TRAVIS COUNTIES. (a) In Dallas, El Paso,

Harris, Tarrant, and Travis counties, the district clerk may

appoint, at the request of a district judge, a special deputy

district clerk to serve that judge's court.

(b) The salary of a special deputy clerk appointed under this

section shall be paid out of the general fund of the county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.313. SPECIAL DEPUTY DISTRICT CLERK IN COLLIN AND DENTON

COUNTIES. (a) In Collin and Denton counties, the district clerk

may appoint, at the request of a district judge, a special deputy

district clerk to serve that judge's court.

(b) The salary of a special deputy clerk appointed under this

section shall be paid out of the general fund of the county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.314. SPECIAL DEPUTY DISTRICT CLERK IN GALVESTON COUNTY.

The Commissioners Court of Galveston County may pay for the

services of a special deputy district clerk if the commissioners

court considers a deputy clerk necessary. The clerk of the court

in which the deputy clerk serves shall appoint the deputy clerk.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.315. SPECIAL DEPUTY DISTRICT CLERKS FOR CERTAIN COURTS

IN HARRIS COUNTY. (a) The Commissioners Court of Harris County

may pay the salary of the special deputy district clerks that it

considers necessary for the 177th, 178th, 179th, and 180th

district courts.

(b) The clerk of the court shall appoint a deputy district clerk

under this section.

(c) A deputy district clerk serves at the will of the appointing

clerk.

(d) A deputy district clerk is entitled to a salary from the

county paid monthly from the general funds of the county. The

salary may not exceed the compensation allowed by law to other

deputy district clerks.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.316. DEPUTY CLERK AND ASSISTANT IN HIDALGO, JEFFERSON,

AND NUECES COUNTIES. (a) In Hidalgo, Jefferson, and Nueces

counties, the district clerk may apply in writing to the district

judges in the county to appoint a deputy district clerk or an

assistant. The application must state the number of deputies or

assistants to be appointed and the probable receipts and

disbursements of the office. If a majority of the judges approve

the appointment, they shall certify the list to the commissioners

court. The application and the order approving the application

must be recorded in the minutes of the district court.

(b) A deputy clerk or assistant appointed under this section

shall perform the duties required by the district clerk and

serves at the pleasure of the district clerk. A deputy clerk or

assistant may not be employed except as provided by this section.

(c) An assistant appointed under this section must take the oath

prescribed for officers of this state.

(d) The salary of an assistant appointed under this section

shall be paid out of the general fund or the officers' salary

fund of the county. The salary of a court clerk, index clerk, or

clerk handling the jury shall be paid out of the general fund or

the jury fund.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.317. FEES DUE AT FILING. (a) The district clerk shall

collect at the time the suit or action is filed the fees provided

by Subsections (b) and (b-1) for services performed by the clerk.

(b) The fees are:

(1) except as provided by Subsection (b-1), for filing a suit,

including an appeal from an inferior court, $50;

(2) for filing a cross-action, counterclaim, intervention,

contempt action, motion for new trial, or third-party petition,

$15;

(3) for issuing a citation or other writ or process not

otherwise provided for, including one copy, when requested at the

time a suit or action is filed, $8;

(4) for records management and preservation, $10; and

(5) in addition to the other fees imposed under this section,

for filing a suit, including an appeal from an inferior court, or

a cross-action, counterclaim, intervention, contempt action,

motion for new trial, or third-party petition, the amount adopted

by the county commissioners court, not to exceed $5, for court

records archiving.

(b-1) The fees for filing a suit, including an appeal from an

inferior court, are:

(1) $75, for a suit with at least 11 but not more than 25

plaintiffs;

(2) $100, for a suit with at least 26 but not more than 100

plaintiffs;

(3) $125, for a suit with at least 101 but not more than 500

plaintiffs;

(4) $150, for a suit with at least 501 but not more than 1,000

plaintiffs; and

(5) $200, for a suit with more than 1,000 plaintiffs.

(b-2) The fee imposed under Subsection (b)(5) does not apply to

a filing by a state agency.

(c) The district clerk, after collecting a fee under Subsection

(b)(4), shall pay the fee to the county treasurer, or to an

official who discharges the duties commonly delegated to the

county treasurer, for deposit as follows:

(1) $5 to the county records management and preservation fund

for records management and preservation, including automation, in

various county offices; and

(2) $5 to the district clerk records management and preservation

fund for records management and preservation services performed

by the district clerk when a case or document is filed in the

records office of the district clerk.

(d) A fee deposited in accordance with Subsection (c) may be

used only to provide funds for specific records management and

preservation, including for automation purposes, on approval by

the commissioners court of a budget as provided by Chapter 111,

Local Government Code.

(e) An expenditure from a records management and preservation

fund must comply with Subchapter C, Chapter 262, Local Government

Code.

(f) The district clerk, after collecting a fee under Subsection

(b)(5), shall pay the fee to the county treasurer, or to an

official who discharges the duties commonly delegated to the

county treasurer, for deposit to the district court records

technology fund established under Section 51.305.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1986, 69th Leg., 2nd C.S., ch. 11, Sec. 5, eff.

Sept. 22, 1986; Acts 1991, 72nd Leg., ch. 186, Sec. 1, eff. Sept.

1, 1991; Acts 1993, 73rd Leg., ch. 675, Sec. 5, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 641, Sec. 1.01, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 976, Sec. 1, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 732, Sec. 1, eff. Sept. 1, 2003; Acts

2003, 78th Leg., ch. 1080, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

804, Sec. 3, eff. June 17, 2005.

Acts 2009, 81st Leg., R.S., Ch.

822, Sec. 2, eff. June 19, 2009.

Sec. 51.318. FEES DUE WHEN SERVICE PERFORMED OR REQUESTED. (a)

In addition to a fee under Section 51.317 the district clerk

shall collect at the time the service is performed or at the time

the service is requested the fees provided by Subsection (b) for

services performed by the clerk.

(b) The fees are:

(1) for issuing a subpoena, including one copy

$8

(2) for issuing a citation, commission for deposition, writ of

execution, order of sale, writ of execution and order of sale,

writ of injunction, writ of garnishment, writ of attachment, or

writ of sequestration not provided for in Section 51.317, or any

other writ or process not otherwise provided for, including one

copy if required by law

$8

(3) for searching files or records to locate a cause when the

docket number is not provided

$5

(4) for searching files or records to ascertain the existence of

an instrument or record in the district clerk's office

$5

(5) for abstracting a judgment

$8

(6) for approving a bond

$4

(7) for a certified copy of a record, judgment, order, pleading,

or paper on file or of record in the district clerk's office,

including certificate and seal, for each page or part of a page

$1

(8) for a noncertified copy, for each page or part of a page

not to exceed $1.

(c) The fee is the obligation of the party to the suit or action

initiating the request.

(d) The district clerk may accept a bond as security for a fee

imposed under this section.

(e) The district clerk may not charge the United States

Immigration and Naturalization Service a fee for a copy of any

document on file or of record in the clerk's office relating to

an individual's criminal history, regardless of whether the

document is certified.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 186, Sec. 2, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 465, Sec. 1, eff. Aug. 30, 1993;

Acts 1995, 74th Leg., ch. 641, Sec. 1.02, eff. Sept. 1, 1995;

Acts 1997, 75th Leg., ch. 976, Sec. 2, eff. Sept. 1, 1997.

Sec. 51.319. OTHER FEES. The district clerk shall collect the

following fees for services performed by the clerk:

(1) for performing services related to the matter of the estate

of a deceased person or a minor transacted in the district court,

the same fees allowed the county clerk for those services;

(2) for serving process by certified or registered mail, the

same fee that sheriffs and constables are authorized to charge

for the service under Section 118.131, Local Government Code; and

(3) for performing any other service prescribed or authorized by

law for which no fee is set by law, a reasonable fee.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 641, Sec. 1.03, eff. Sept.

1, 1995.

Sec. 51.3195. COPIES OF COURT RECORDS PRESERVED ONLY ON

MICROFILM OR BY ELECTRONIC METHOD. (a) On the written request

of a party in an action, the district clerk shall provide the

court with a copy of a motion, order, or other pleading in the

action that is preserved only on microfilm or by other electronic

means. The request must specify the document sought and the

approximate date that the document was filed.

(b) The district clerk may not charge a fee for a copy made

under this section.

Added by Acts 1999, 76th Leg., ch. 1356, Sec. 2, eff. Sept. 1,

1999.

Sec. 51.320. BILL FOR SERVICES. A fee under this subchapter is

not payable until the district clerk produces, or is ready to

produce, a bill for services that contains the particulars of the

fee charged before payment of the fee is required. The bill must

be signed by the clerk or the clerk's successor in office or

legal representative who charges the fee or to whom the fee is

due.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.322. REMOVAL. A court rendering a judgment removing a

district clerk under Article V, Section 9, of the Texas

Constitution shall include in the judgment an order removing the

clerk.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.28(a), eff. Aug. 28,

1989.

SUBCHAPTER E. COUNTY CLERKS

Sec. 51.401. CLERK PRO TEMPORE. If a county clerk is a party to

an action in the court he serves, the county judge, on the

application of any interested person or on the judge's own

motion, shall appoint a clerk pro tempore for the purposes of the

action. The clerk pro tempore must take an oath to faithfully and

impartially perform the duties of the appointment and must give a

bond conditioned on the faithful performance of those duties in

an amount fixed and approved by the judge. The bond must be

payable to the State of Texas. A clerk pro tempore shall perform

the duties of the clerk during the period of the appointment.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.402. DUTIES AND POWERS. (a) The clerk of a county

court may:

(1) issue marriage licenses; and

(2) take affidavits and depositions.

(b) On the last day of each term of the court, the clerk shall

make a written statement of fines and jury fees received since

the last statement. The statement must include the name of the

party from whom a fine or jury fee was received, the name of each

juror who served during the term, the number of days served, and

the amount due the juror for the services. The statement shall be

recorded in the minutes of the court after it is approved and

signed by the presiding judge.

(c) The clerk shall deposit fines and jury fees received by the

clerk in the county treasury for the use of the county.

(d) In addition to the other powers and duties of this section,

a county clerk that serves as the clerk for a court having

jurisdiction of applications for protective orders under Chapter

71, Family Code, shall accept those applications.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 1024, Sec. 21, eff. Sept. 1,

1995.

Sec. 51.403. TRANSFER OF CASES. (a) If a case is transferred

from a county court to a district court, the clerk of the county

court shall send to the district clerk:

(1) a certified transcript of the proceedings held in the county

court;

(2) the original papers filed in the county court; and

(3) a bill of the costs that have accrued in the county court.

(b) If civil or criminal jurisdiction of a county court is

transferred to a district court, the clerk of the county court

shall send a certified copy of the judgments rendered in the

county court that remain unsatisfied to the district clerks of

the appropriate counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.404. SPECIAL DEPUTY COUNTY CLERK IN GALVESTON COUNTY.

The Commissioners Court of Galveston County may pay for the

services of a special deputy district county clerk if the

commissioners court considers a deputy clerk necessary. The clerk

of the court in which the deputy clerk serves shall appoint the

deputy clerk.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER F. JOINT CLERKS

Sec. 51.501. JOINT CLERKS. (a) Except as otherwise provided by

this section, a county with a population of less than 8,000 shall

elect a single clerk to perform the duties of the district clerk

and the county clerk.

(b) The offices of county clerk and district clerk may remain

separate if a majority of the qualified voters in the county vote

to keep the offices separate at an election held for that

purpose. The commissioners court of the county may hold a special

election for that purpose on a uniform election date authorized

by law that occurs not later than the 30th day before the date of

the regular primary election that precedes the expiration of the

constitutional term of office for the clerk. Notice of the

special election shall be published in a newspaper of general

circulation in the county not later than the 20th day before the

date scheduled for the election. The question may be presented to

the voters again immediately before the expiration of each

subsequent constitutional term of office of the separate clerk.

The special election may not prevent a county clerk, district

clerk, or joint clerk from serving the full term of office to

which the clerk was elected.

(c) The commissioners court of a county that has a population of

6,000 to 6,125 shall determine whether the county shall have a

joint clerk but may not take action to prevent a district clerk,

county clerk, or joint clerk from serving the full term of office

to which the clerk was elected.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 69, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 669, Sec. 17, eff. Sept. 1, 2001.

Sec. 51.502. SEAL. A joint clerk performing the duties of the

district clerk and the county clerk shall use the district court

seal to authenticate official acts for the district court and the

county court seal to authenticate official acts for the county

court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER G. MISCELLANEOUS PROVISIONS

Sec. 51.601. COURT REPORTER SERVICE FEE. (a) The clerk of each

court that has an official court reporter shall collect a court

reporter service fee of $15 as a court cost in each civil case

filed with the clerk to maintain a court reporter who is

available for assignment in the court.

(a-1) Notwithstanding Subsection (a), the clerk of each court

that has an official court reporter and that serves a county

located on the Texas-Mexico border that contains a municipality

with a population of 500,000 or more shall collect a court

reporter service fee of $30 as a court cost in each civil case

filed with the clerk to maintain a court reporter who is

available for assignment in the court.

(b) The clerk shall collect this fee in the manner provided for

other court costs and shall deliver the fee to the county

treasurer, or the person who performs the duties of the county

treasurer, of the county in which the court sits. The county

treasurer, or the person who performs the duties of the county

treasurer, shall deposit the fees received into the court

reporter service fund.

(c) The commissioners court of the county shall administer the

court reporter service fund to assist in the payment of

court-reporter-related services, that may include maintaining an

adequate number of court reporters to provide services to the

courts, obtaining court reporter transcription services,

closed-caption transcription machines, Braille transcription

services, or other transcription services to comply with state or

federal laws, or providing any other service related to the

functions of a court reporter.

(d) The commissioners court shall, in administering the court

reporter service fund, assist any court in which a case is filed

that requires the payment of the court reporter service fee.

(e) This section does not apply to an action brought to collect

delinquent taxes.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 1080, Sec. 6, eff. Sept. 1,

1989; Acts 1995, 74th Leg., ch. 144, Sec. 2, eff. Aug. 28, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1047, Sec. 1, eff. June 19, 2009.

Sec. 51.602. COMPENSATION OF CERTAIN CLERKS. The salaries of

the clerks of the supreme court, the court of criminal appeals,

and the courts of appeals are determined by the legislature in

the acts appropriating funds for the support of the judiciary.

The legislature shall also fix the amount of supplemental

salaries paid to those clerks from court fees and receipts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 51.604. JURY FEE. (a) The district clerk shall collect a

$30 jury fee for each civil case in which a person applies for a

jury trial. The clerk of a county court or statutory county court

shall collect a $22 jury fee for each civil case in which a

person applies for a jury trial. The clerk shall note the payment

of the fee on the court's docket.

(b) The fee required by this section must be paid by the person

applying for a jury trial not later than the 10th day before the

jury trial is scheduled to begin.

(c) The fee required by this section includes the jury fee

required by Rule 216, Texas Rules of Civil Procedure, and any

other jury fee allowed by law or rule.

Added by Acts 1987, 70th Leg., ch. 897, Sec. 1, eff. June 19,

1987. Amended by Acts 1995, 74th Leg., ch. 641, Sec. 1.04, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 976, Sec. 3, eff. Jan.

1, 1998.

Sec. 51.605. CONTINUING EDUCATION. (a) In this section, the

word "clerk" includes a county clerk, district clerk, or county

and district clerk.

(b) A clerk shall complete 20 hours of instruction regarding the

performance of the clerk's duties of office during each calendar

year that begins after the clerk's election or appointment to

office.

(c) A clerk must annually complete 20 hours of continuing

education courses including at least one hour of continuing

education courses regarding registry funds handled under Chapter

117, Local Government Code, in the performance of the duties of

office. The 20 hours of required continuing education courses

must include at least one hour of continuing education regarding

fraudulent court documents and fraudulent document filings.

Added by Acts 1987, 70th Leg., ch. 345, Sec. 1, eff. Jan. 1,

1988. Renumbered from Sec. 51.604 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(23), eff. Aug. 28, 1989. Amended by Acts 1997, 75th

Leg., ch. 189, Sec. 13, eff. May 21, 1997; Acts 1997, 75th Leg.,

ch. 505, Sec. 23, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch.

976, Sec. 4, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 154,

Sec. 1, eff. Jan. 1, 2004.

Sec. 51.606. PROHIBITED FEES. A clerk is not entitled to a fee

for:

(1) the examination of a paper or record in the clerk's office;

(2) filing any process or document the clerk issues that is

returned to court;

(3) a motion or judgment on a motion for security for costs; or

(4) taking or approving a bond for costs.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 10, eff. Sept. 1,

1993.

Sec. 51.607. IMPLEMENTATION OF NEW OR AMENDED COURT COSTS AND

FEES. (a) Following each regular session of the legislature,

the comptroller shall identify each law enacted by that

legislature, other than a law disapproved by the governor, that

imposes or changes the amount of a court cost or fee collected by

the clerk of a district, county, statutory county, municipal, or

justice court from a party to a civil case or a defendant in a

criminal case, including a filing or docketing fee, jury fee,

cost on conviction, or fee or charge for services or to cover the

expenses of a public official or agency. This subsection does not

apply to attorney's fees, civil or criminal fines or penalties,

or amounts charged, paid, or collected on behalf of another party

to a proceeding other than the state in a criminal case,

including restitution or damages.

(b) The comptroller shall prepare a list of each court cost or

fee covered by Subsection (a) to be imposed or changed and shall

publish the list in the Texas Register not later than August 1

after the end of the regular session of the legislature at which

the law imposing or changing the amount of the cost or fee was

enacted. The comptroller shall include with the list a statement

describing the operation of this section and stating the date the

imposition or change in the amount of the court cost or fee will

take effect under Subsection (c).

(c) Notwithstanding the effective date of the law imposing or

changing the amount of a court cost or fee included on the list,

the imposition or change in the amount of the court cost or fee

does not take effect until the next January 1 after the law takes

effect.

(d) This section does not apply to a court cost or fee if the

law imposing or changing the amount of the cost or fee:

(1) expressly provides that this section does not apply to the

imposition or change in the amount of the cost or fee; or

(2) takes effect before August 1 or after the next January 1

following the regular session of the legislature at which the law

was enacted.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 81(a), eff. Sept. 1,

2003 and Acts 2003, 78th Leg., ch. 823, Sec. 1, eff. June 20,

2003.

SUBCHAPTER H. ADDITIONAL FILING FEE FOR JUDICIAL FUND

Sec. 51.702. ADDITIONAL FEES AND COSTS IN STATUTORY COUNTY

COURTS. (a) The clerk of a statutory county court shall collect

a $40 filing fee in each civil case filed in the court to be used

for court-related purposes for the support of the judiciary.

(b) In addition to other court costs, a person shall pay $15 as

a court cost on conviction of any criminal offense in a statutory

county court, including cases in which probation or deferred

adjudication is granted. A conviction that arises under Chapter

521, Transportation Code, or a conviction under Subtitle C, Title

7, Transportation Code, is included, except that a conviction

arising under any law that regulates pedestrians or the parking

of motor vehicles is not included.

(c) Court costs and fees due under this section shall be

collected in the same manner as other fees, fines, or costs are

collected in the case.

(d) The clerk shall deposit the fees and costs collected under

this section to be sent to the comptroller as provided by

Subchapter B, Chapter 133, Local Government Code. The comptroller

shall deposit the fees in the judicial fund.

(e) Section 51.320 applies to a fee or cost collected under this

section.

(f) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1301, Sec.

13(5), eff. October 1, 2007.

(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1301, Sec.

13(5), eff. October 1, 2007.

(h) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1301, Sec.

13(5), eff. October 1, 2007.

(i) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1301, Sec.

13(5), eff. October 1, 2007.

(j) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1301, Sec.

13(5), eff. October 1, 2007.

(k) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1301, Sec.

13(5), eff. October 1, 2007.

(l) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1301, Sec.

13(5), eff. October 1, 2007.

(m) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1301, Sec.

13(5), eff. October 1, 2007.

Added by Acts 1991, 72nd Leg., ch. 746, Sec. 67, eff. Oct. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 144, Sec. 4, eff. Aug.

30, 1993; Acts 1995, 74th Leg., ch. 144, Sec. 3, eff. Aug. 28,

1995; Acts 1995, 74th Leg., ch. 461, Sec. 2, eff. Aug. 28, 1995;

Acts 1995, 74th Leg., ch. 641, Sec. 2.03, eff. Sept. 1, 1995;

Acts 1997, 75th Leg., ch. 165, Sec. 30.186, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1119, Sec. 4, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 1467, Sec. 1.10, eff. June 19, 1999; Acts

1999, 76th Leg., ch. 1572, Sec. 6, eff. Oct. 1, 1999; Acts 2003,

78th Leg., ch. 209, Sec. 70(a), eff. Jan. 1, 2004; Acts 2003,

78th Leg., ch. 616, Sec. 4, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1301, Sec. 6, eff. October 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1301, Sec. 7, eff. October 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1301, Sec. 13(5), eff. October 1, 2007.

Sec. 51.703. ADDITIONAL FEES AND COSTS IN CERTAIN COUNTY COURTS.

(a) In addition to all other fees authorized or required by

other law, the clerk of a county court with a judge who is

entitled to an annual salary supplement from the state under

Section 26.006 shall collect a $40 filing fee in each civil case

filed in the court to be used for court-related purposes for the

support of the judiciary.

(b) In addition to other court costs, a person shall pay $15 as

a court cost on conviction of any criminal offense in a county

court, including cases in which probation or deferred

adjudication is granted. A conviction that arises under Chapter

521, Transportation Code, or a conviction under Subtitle C, Title

7, Transportation Code, is included, except that a conviction

arising under any law that regulates pedestrians or the parking

of motor vehicles is not included.

(c) Court costs and fees due under this section shall be

collected in the same manner as other fees, fines, or costs are

collected in the case.

(d) The clerk shall deposit the fees and costs collected under

this section to be sent to the comptroller as provided by

Subchapter B, Chapter 133, Local Government Code. The comptroller

shall deposit the fees in the judicial fund.

(e) Section 51.320 applies to a fee or cost collected under this

section.

(f) A clerk may not collect a fee under this section and under

Section 51.702(a).

Added by Acts 1999, 76th Leg., ch. 1467, Sec. 1.11, eff. June 19,

1999; Acts 1999, 76th Leg., ch. 1572, Sec. 7, eff. Oct. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 209, Sec. 71(a), eff. Jan.

1, 2004; Acts 2003, 78th Leg., ch. 616, Sec. 5, eff. Sept. 1,

2003.

Sec. 51.704. ADDITIONAL FEES IN STATUTORY PROBATE COURTS. (a)

In addition to all other fees authorized or required by other

law, the clerk of a statutory probate court shall collect a $40

filing fee in each probate, guardianship, mental health, or civil

case filed in the court to be used for court-related purposes for

the support of the judiciary.

(b) Court fees due under this section shall be collected in the

same manner as other fees, fines, or costs are collected in the

case.

(c) The clerk shall deposit the fees collected under this

section to be sent to the comptroller as provided by Subchapter

B, Chapter 133, Local Government Code. The comptroller shall

deposit the fees in the judicial fund.

(d) Section 51.320 applies to a fee collected under this

section.

(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 718, Sec. 7,

eff. September 1, 2007.

(f) Repealed by Acts 2007, 80th Leg., R.S., Ch. 718, Sec. 7,

eff. September 1, 2007.

(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 718, Sec. 7,

eff. September 1, 2007.

(h) Repealed by Acts 2007, 80th Leg., R.S., Ch. 718, Sec. 7,

eff. September 1, 2007.

(i) A clerk may not collect a fee under this section and under

Section 51.701 or 51.702.

Added by Acts 1999, 76th Leg., ch. 1572, Sec. 8, eff. Oct. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 209, Sec. 72(a), eff.

Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

718, Sec. 3, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

718, Sec. 4, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

718, Sec. 7, eff. September 1, 2007.

Sec. 51.705. ADDITIONAL FILING FEE FOR DALLAS COUNTY CIVIL

COURTS. (a) In this section, "Dallas County civil court" means

a district court, including a family district court, a probate

court, a county court at law, or a justice court in Dallas

County. The term does not include a small claims court.

(b) In addition to all other fees authorized or required by

other law, the clerk of a Dallas County civil court shall collect

a filing fee of not more than $15 in each civil case filed in the

court to be used for the construction, renovation, or improvement

of the facilities that house the Dallas County civil courts.

(c) Court fees due under this section shall be collected in the

same manner as other fees, fines, or costs are collected in the

case.

(d) The clerk shall send the fees collected under this section

to the county treasurer at least as frequently as monthly. The

treasurer shall deposit the fees in a special account in the

county treasury dedicated to the construction, renovation, or

improvement of the facilities that house the Dallas County civil

courts.

(e) This section applies only to fees for a 12-month period

beginning July 1, if the commissioners court:

(1) adopts a resolution authorizing a fee of no more than $15;

(2) adopts a resolution requiring the county to spend one dollar

for the construction, renovation, or improvement of the courts'

facilities for each dollar spent from the special account

dedicated to that purpose; and

(3) files the resolutions with the county treasurer not later

than June 1 immediately preceding the first 12-month period

during which the fees are to be collected.

(f) A resolution adopted under Subsection (e) continues from

year to year until July 1, 2016, allowing the county to collect

fees under the terms of this section until the resolution is

rescinded.

(g) The commissioners court may rescind a resolution adopted

under Subsection (e) by adopting a resolution rescinding the

resolution and submitting the recision resolution to the county

treasurer not later than June 1 preceding the beginning of the

first day of the county fiscal year. The commissioners court may

adopt an additional resolution in the manner provided by

Subsection (e) after rescinding a previous resolution under that

subsection.

(h) A fee established under a particular resolution is abolished

on the earlier of:

(1) the date a resolution adopted under Subsection (e) is

rescinded as provided by Subsection (g); or

(2) July 1, 2016.

(i) The county may make the required expenditure described by

Subsection (e)(2) at any time, regardless of when the expenditure

from the special account occurs.

Added by Acts 2001, 77th Leg., ch. 1199, Sec. 1, eff. June 15,

2001.

Sec. 51.706. ADDITIONAL FILING FEE FOR CIVIL CASES IN BEXAR

COUNTY. (a) This section applies only to district courts,

statutory probate courts, and county courts at law in Bexar

County.

(b) Except as otherwise provided by this section and in addition

to all other fees authorized or required by other law, the clerk

of a court shall collect a filing fee of not more than $15 in

each civil case filed in the court to be used for the

construction, renovation, or improvement of the facilities that

house the Bexar County civil and criminal courts. The fee does

not apply to a suit affecting the parent-child relationship for

the adoption of a child or the termination of parental rights.

(c) Court fees due under this section shall be collected in the

same manner as other fees, fines, or costs are collected in the

case.

(d) The clerk at least monthly shall send the fees collected

under this section to the county treasurer or to any other

official who discharges the duties commonly assigned to the

county treasurer. The treasurer or other official shall deposit

the fees in a special account in the county treasury dedicated to

the construction, renovation, or improvement of the facilities

that house the Bexar County civil and criminal courts.

(e) This section applies only to the collection of fees for a

12-month period beginning October 1, if the commissioners court:

(1) adopts a resolution authorizing a fee of not more than $15;

(2) adopts a resolution requiring the county to spend one dollar

for the construction, renovation, or improvement of the court

facilities for each dollar spent from the special account

dedicated to that purpose; and

(3) files the resolutions with the county treasurer or with any

other official who discharges the duties commonly assigned to the

county treasurer not later than September 1 immediately preceding

the first 12-month period during which the fees are to be

collected.

(f) A resolution adopted under Subsection (e) continues from

year to year until October 1, 2024, allowing the county to

collect fees in accordance with this section until the resolution

is rescinded.

(g) The commissioners court may rescind a resolution adopted

under Subsection (e) by adopting a resolution rescinding the

resolution and submitting the rescission resolution to the county

treasurer or to any other official who discharges the duties

commonly assigned to the county treasurer not later than

September 1 preceding the beginning of the first day of the

county fiscal year. The commissioners court may adopt another

resolution in the manner provided by Subsection (e) after

rescinding a previous resolution adopted under that subsection.

(h) A fee established under a particular resolution is abolished

on the earlier of:

(1) the date a resolution adopted under Subsection (e) is

rescinded as provided by Subsection (g); or

(2) October 1, 2024.

(i) The county may make the expenditure required under

Subsection (e)(2) at any time, regardless of when the expenditure

from the special account occurs.

Added by Acts 2009, 81st Leg., R.S., Ch.

593, Sec. 1, eff. June 19, 2009.

Sec. 51.707. ADDITIONAL FILING FEE FOR CIVIL CASES IN HAYS

COUNTY. (a) This section applies only to district courts,

probate courts, county courts at law, and justice courts in Hays

County.

(b) Except as otherwise provided by this section and in addition

to all other fees authorized or required by other law, the clerk

of a court shall collect a filing fee of not more than $15 in

each civil case filed in the court to be used for the

construction, renovation, or improvement of the facilities that

house the Hays County civil courts.

(c) Court fees due under this section shall be collected in the

same manner as other fees, fines, or costs are collected in the

case.

(d) The clerk shall send the fees collected under this section

to the county treasurer or to any other official who discharges

the duties commonly assigned to the county treasurer at least as

frequently as monthly. The treasurer or other official shall

deposit the fees in a special account in the county treasury

dedicated to the construction, renovation, or improvement of the

facilities that house the courts collecting the fee.

(e) This section applies only to fees for a 12-month period

beginning July 1, if the commissioners court:

(1) adopts a resolution authorizing a fee of not more than $15;

(2) adopts a resolution requiring the county to spend one dollar

for the construction, renovation, or improvement of the court

facilities for each dollar spent from the special account

dedicated to that purpose; and

(3) files the resolutions with the county treasurer or with any

other official who discharges the duties commonly assigned to the

county treasurer not later than June 1 immediately preceding the

first 12-month period during which the fees are to be collected.

(f) A resolution adopted under Subsection (e) continues from

year to year until July 1, 2022, allowing the county to collect

fees under the terms of this section until the resolution is

rescinded.

(g) The commissioners court may rescind a resolution adopted

under Subsection (e) by adopting a resolution rescinding the

resolution and submitting the rescission resolution to the county

treasurer or to any other official who discharges the duties

commonly assigned to the county treasurer not later than June 1

preceding the beginning of the first day of the county fiscal

year. The commissioners court may adopt an additional resolution

in the manner provided by Subsection (e) after rescinding a

previous resolution under that subsection.

(h) A fee established under a particular resolution is abolished

on the earlier of:

(1) the date a resolution adopted under Subsection (e) is

rescinded as provided by Subsection (g); or

(2) July 1, 2022.

(i) The county may make the required expenditure described by

Subsection (e)(2) at any time, regardless of when the expenditure

from the special account occurs.

Added by Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 19(a), eff. September 1, 2007.

Sec. 51.708. ADDITIONAL FILING FEE FOR CIVIL CASES IN CERTAIN

COURTS. (a) In addition to all other fees authorized or

required by other law, the clerk of a county court, statutory

county court, or district court shall collect a filing fee of not

more than $10 in each civil case filed in the court to be used

for court record preservation for the courts in the county.

(b) Court fees due under this section shall be collected in the

same manner as other fees, fines, or costs are collected in the

case.

(c) The clerk at least monthly shall send the fees collected

under this section to the county treasurer or to any other

official who discharges the duties commonly assigned to the

county treasurer. The treasurer or other official shall deposit

the fees in a court record preservation account in the county

treasury. The money in the account may be used only to digitize

court records and preserve the records from natural disasters.

(d) The court record preservation account shall be administered

by or under the direction of the commissioners court of the

county.

Added by Acts 2009, 81st Leg., R.S., Ch.

1183, Sec. 8, eff. September 1, 2009.

SUBCHAPTER I. ELECTRONIC FILING OF CERTAIN DOCUMENTS

Sec. 51.801. DEFINITION. In this subchapter, "electronic filing

of documents" means the filing of data transmitted to a district

or county clerk or a clerk of a court of appeals by the

communication of information, displayed originally in written

form, in the form of digital electronic signals transformed by

computer and stored on microfilm, magnetic tape, optical disks,

or any other medium.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.67(a), eff. Sept.

1, 1987.

Sec. 51.802. PLACE OF FILING. The place of filing is the

receiving station designated by the district or county clerk or

the clerk of the court of appeals to which electronic information

is transmitted.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.67(a), eff. Sept.

1, 1987.

Sec. 51.803. SUPREME COURT REGULATION AND APPROVAL. (a) The

supreme court shall adopt rules and procedures to regulate the

use of electronic copying devices for filing in the courts.

(b) An instrument may only be filed as provided by this

subchapter if the district, county, or court of appeals has

established a system for receiving electronically transmitted

information from an electronic copying device, and the system has

been approved by the supreme court. A district or county clerk or

clerk of a court of appeals who believes there is justification

for use of an electronic filing system in the clerk's office must

request approval of the system from the supreme court. The

supreme court shall approve or disapprove the system and may

withdraw approval any time the system does not meet its

requirements.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.67(a), eff. Sept.

1, 1987.

Sec. 51.804. COMPLETION OF ELECTRONIC FILING. To complete an

electronic filing:

(1) the person filing an instrument with the district or county

clerk or the clerk of a court of appeals must transmit the

instrument electronically;

(2) the receiving station must transmit acknowledgment to the

sending party by encoding electronic receipt of the transmission;

(3) the sending station must encode validation of the encoded

receipt as correct; and

(4) the receiving station must respond by encoded transcription

into the computer system that validation has occurred and that

the electronic transmission has been completed.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.67(a), eff. Sept.

1, 1987.

Sec. 51.805. TRANSMISSION OR DISTRIBUTION OF DATA. (a) A

receiving station, on completion of an electronic filing, shall:

(1) transmit data to the appropriate court as required; and

(2) distribute data as required by statute or rule.

(b) Data must be distributed or transmitted from or through the

medium of direct computer transmission, microfilm, magnetic tape,

or optical disks, or any other medium approved by the supreme

court.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.67(a), eff. Sept.

1, 1987.

Sec. 51.806. SIGNATURE ON ORIGINAL. (a) If the supreme court

determines that each document filed by electronic transmission

must be signed in the original, that requirement is satisfied if

the sending station at the point of origin maintains a hard copy

with the original signature affixed that, on order of the court,

shall be filed in original hard copy medium. The electronic

transmission of the data to be filed must bear a facsimile or

printing of the required signature. The signature may be

represented in numerical form. The electronically reproduced

document must bear a copy of the signature or its representation

in numerical form.

(b) The electronically reproduced document shall be accepted as

the signature document for all court-related purposes unless the

hard copy with the original signature affixed is requested by one

or more parties to a suit or other agent required by statute,

law, or other legal requirement. A request under this subsection

must be made in the form of a motion to the court. If the court

grants the motion, the court shall order that the original be

filed with the court.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.67(a), eff. Sept.

1, 1987.

Sec. 51.807. LOCAL RULES. (a) The courts of a county may adopt

local rules that govern the transmission and receipt of documents

or reports stored or created in digital electronic or facsimile

form and that provide for recognition of those documents as the

original record for file or for evidentiary purposes.

(b) The rules shall be submitted to the supreme court for review

and adoption as a part of the overall plan or procedure for the

electronic filing of documents.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.67(a), eff. Sept.

1, 1987.

SUBCHAPTER J. CERTAIN FRAUDULENT RECORDS OR DOCUMENTS

Sec. 51.901. FRAUDULENT DOCUMENT OR INSTRUMENT. (a) If a clerk

of the supreme court, clerk of the court of criminal appeals,

clerk of a court of appeals, district clerk, county clerk,

district and county clerk, or municipal clerk has a reasonable

basis to believe in good faith that a document or instrument

previously filed or recorded or offered or submitted for filing

or for filing and recording is fraudulent, the clerk shall:

(1) if the document is a purported judgment or other document

purporting to memorialize or evidence an act, an order, a

directive, or process of a purported court, provide written

notice of the filing, recording, or submission for filing or for

filing and recording to the stated or last known address of the

person against whom the purported judgment, act, order,

directive, or process is rendered; or

(2) if the document or instrument purports to create a lien or

assert a claim on real or personal property or an interest in

real or personal property, provide written notice of the filing,

recording, or submission for filing or for filing and recording

to the stated or last known address of the person named in the

document or instrument as the obligor or debtor and to any person

named as owning any interest in the real or personal property

described in the document or instrument.

(b) A clerk shall provide written notice under Subsection (a):

(1) not later than the second business day after the date that

the document or instrument is offered or submitted for filing or

for filing and recording; or

(2) if the document or instrument has been previously filed or

recorded, not later than the second business day after the date

that the clerk becomes aware that the document or instrument may

be fraudulent.

(c) For purposes of this section, a document or instrument is

presumed to be fraudulent if:

(1) the document is a purported judgment or other document

purporting to memorialize or evidence an act, an order, a

directive, or process of:

(A) a purported court or a purported judicial entity not

expressly created or established under the constitution or the

laws of this state or of the United States; or

(B) a purported judicial officer of a purported court or

purported judicial entity described by Paragraph (A);

(2) the document or instrument purports to create a lien or

assert a claim against real or personal property or an interest

in real or personal property and:

(A) is not a document or instrument provided for by the

constitution or laws of this state or of the United States;

(B) is not created by implied or express consent or agreement of

the obligor, debtor, or the owner of the real or personal

property or an interest in the real or personal property, if

required under the laws of this state, or by implied or express

consent or agreement of an agent, fiduciary, or other

representative of that person; or

(C) is not an equitable, constructive, or other lien imposed by

a court with jurisdiction created or established under the

constitution or laws of this state or of the United States; or

(3) the document or instrument purports to create a lien or

assert a claim against real or personal property or an interest

in real or personal property and the document or instrument is

filed by an inmate or on behalf of an inmate.

(d) If a county clerk believes in good faith that a document

filed with the county clerk to create a lien is fraudulent, the

clerk shall:

(1) request the assistance of the county or district attorney to

determine whether the document is fraudulent before filing or

recording the document;

(2) request that the prospective filer provide to the county

clerk additional documentation supporting the existence of the

lien, such as a contract or other document that contains the

alleged debtor or obligor's signature; and

(3) forward any additional documentation received to the county

or district attorney.

(e) A presumption under Subsection (c)(3) may be rebutted by

providing the filing officer in the filing office in which the

document is filed or recorded the original or a copy of a sworn

and notarized document signed by the obligor, debtor, or owner of

the property designated as collateral stating that the person

entered into a security agreement with the inmate and authorized

the filing of the financing statement as provided by Section

9.509, Business & Commerce Code.

(f) In this section:

(1) "Inmate" means a person housed in a secure correctional

facility.

(2) "Secure correctional facility" has the meaning assigned by

Section 1.07, Penal Code.

Added by Acts 1997, 75th Leg., ch. 189, Sec. 14, eff. May 21,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

407, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

895, Sec. 3, eff. September 1, 2007.

Sec. 51.902. ACTION ON FRAUDULENT JUDGMENT LIEN. (a) A person

against whom a purported judgment was rendered who has reason to

believe that a document previously filed or recorded or submitted

for filing or for filing and recording is fraudulent may complete

and file with the district clerk a motion, verified by affidavit

by a completed form for ordinary certificate of acknowledgment,

of the same type described by Section 121.007, Civil Practice and

Remedies Code, that contains, at a minimum, the information in

the following suggested form:

MISC. DOCKET NO. ______

In Re: A Purported

In the ______ Judicial District

Judgment Lien Against

In and For ___________________

(Name of Purported

County, Texas

Debtor)

Motion for Judicial Review of a Documentation Purporting to

Create a Judgment Lien

Now Comes (name) and files this motion requesting a judicial

determination of the status of a court, judicial entity, or

judicial officer purporting to have taken an action that is the

basis of a judgment lien filed in the office of said clerk, and

in support of the motion would show the court as follows:

I.

(Name), movant herein, is the person against whom the purported

judgment was rendered.

II.

On (date), in the exercise of the county clerk's official duties

as County Clerk of (county name) County, Texas, the county clerk

received and filed or filed and recorded the documentation

attached hereto and containing (number) pages. Said documentation

purports to have been rendered on the basis of a judgment, act,

order, directive, or process of a court, judicial entity, or

judicial officer called therein "(name of purported court,

judicial entity, or judicial officer)" against one (name of

purported debtor).

III.

Movant alleges that the purported court, judicial entity, or

judicial officer referred to in the attached documentation is one

described in Section 51.901(c)(1), Government Code, as not

legally created or established under the constitution or laws of

this state or of the United States, and that the documentation

should therefore not be accorded lien status.

IV.

Movant further attests that the assertions contained herein are

true and correct.

PRAYER

Movant requests the court to review the attached documentation

and enter an order determining whether it should be accorded lien

status, together with such other orders as the court deems

appropriate.

Respectfully submitted,

_________________________

(Signature and typed name and address)

(b) The completed form for ordinary certificate of

acknowledgment, of the same type described by Section 121.007,

Civil Practice and Remedies Code, must be as follows:

AFFIDAVIT

THE STATE OF TEXAS

COUNTY OF ______________

BEFORE ME, the undersigned authority, personally appeared

____________, who, being by me duly sworn, deposed as follows:

"My name is __________________. I am over 21 years of age, of

sound mind, with personal knowledge of the following facts, and

fully competent to testify.

I further attest that the assertions contained in the

accompanying motion are true and correct."

Further affiant sayeth not.

____________________________

SUBSCRIBED and SWORN TO before

me, this _______ day of _____,

_______.

____________________________

NOTARY PUBLIC, State of Texas

Notary's printed name:

____________________________

My commission expires:

____________________________

(c) A motion filed under this section may be ruled on by a

district judge having jurisdiction over real property matters in

the county where the subject documentation was filed. The court's

finding may be made solely on a review of the documentation

attached to the movant's motion and without hearing any

testimonial evidence. The court's review may be made ex parte

without delay or notice of any kind. The court's ruling on the

motion, in the nature of a finding of fact and a conclusion of

law, is unappealable if it is substantially similar to the form

suggested in Subsection (g).

(d) The district clerk may not collect a filing fee for filing a

motion under this section.

(e) After reviewing the documentation attached to a motion under

this section, the district judge shall enter an appropriate

finding of fact and conclusion of law, which must be filed and

indexed in the same class of records in which the subject

documentation or instrument was originally filed.

(f) The county clerk may not collect a filing fee for filing a

district judge's finding of fact and conclusion of law under this

section.

(g) A suggested form order appropriate to comply with this

section is as follows:

MISC. DOCKET NO. ______

In Re: A Purported

In the ______ Judicial District

Judgment Lien Against

In and For ___________________

(Name of Purported

County, Texas

Debtor)

Judicial Finding of Fact and Conclusion of Law Regarding a

Documentation Purporting to Create a Judgment Lien

On the (number) day of (month), (year), in the above entitled and

numbered cause, this court reviewed a motion verified by

affidavit of (name) and the documentation attached thereto. No

testimony was taken from any party, nor was there any notice of

the court's review, the court having made the determination that

a decision could be made solely on review of the documentation

under the authority vested in the court under Subchapter J,

Chapter 51, Government Code.

The court finds as follows (only an item checked and initialed is

a valid court ruling):

______ The documentation attached to the motion herein refers to

a legally constituted court, judicial entity, or judicial officer

created by or established under the constitution or laws of this

state or of the United States. This judicial finding and

conclusion of law does not constitute a finding as to any

underlying claims of the parties.

______ The documentation attached to the motion herein DOES NOT

refer to a legally constituted court, judicial entity, or

judicial officer created by or established under the constitution

or laws of this state or of the United States. There is no valid

judgment lien created by the documentation.

This court makes no finding as to any underlying claims of the

parties involved and expressly limits its finding of fact and

conclusion of law to a ministerial act. The county clerk shall

file this finding of fact and conclusion of law in the same class

of records as the subject documentation was originally filed, and

the court directs the county clerk to index it using the same

names that were used in indexing the subject document.

SIGNED ON THIS THE ________ DAY OF ____________________.

_______________________________

DISTRICT JUDGE

________ JUDICIAL DISTRICT

_____________ COUNTY, TEXAS

Added by Acts 1997, 75th Leg., ch. 189, Sec. 14, eff. May 21,

1997.

Sec. 51.903. ACTION ON FRAUDULENT LIEN ON PROPERTY. (a) A

person who is the purported debtor or obligor or who owns real or

personal property or an interest in real or personal property and

who has reason to believe that the document purporting to create

a lien or a claim against the real or personal property or an

interest in the real or personal property previously filed or

submitted for filing and recording is fraudulent may complete and

file with the district clerk a motion, verified by affidavit by a

completed form for ordinary certificate of acknowledgment, of the

same type described by Section 121.007, Civil Practice and

Remedies Code, that contains, at a minimum, the information in

the following suggested form:

MISC. DOCKET NO. ______

In Re: A Purported

In the ______ Judicial District

Lien or Claim Against

In and For ___________________

(Name of Purported

County, Texas

Debtor)

Motion for Judicial Review of Documentation or Instrument

Purporting to Create a Lien or Claim

Now Comes (name) and files this motion requesting a judicial

determination of the status of documentation or an instrument

purporting to create an interest in real or personal property or

a lien or claim on real or personal property or an interest in

real or personal property filed in the office of the Clerk of

(county name) County, Texas, and in support of the motion would

show the court as follows:

I.

(Name), movant herein, is the purported obligor or debtor or

person who owns the real or personal property or the interest in

real or personal property described in the documentation or

instrument.

II.

On (date), in the exercise of the county clerk's official duties

as County Clerk of (county name) County, Texas, the county clerk

received and filed and recorded the documentation or instrument

attached hereto and containing (number) pages. Said documentation

or instrument purports to have created a lien on real or personal

property or an interest in real or personal property against one

(name of purported debtor).

III.

Movant alleges that the documentation or instrument attached

hereto is fraudulent, as defined by Section 51.901(c)(2),

Government Code, and that the documentation or instrument should

therefore not be accorded lien status.

IV.

Movant attests that assertions herein are true and correct.

V.

Movant does not request the court to make a finding as to any

underlying claim of the parties involved and acknowledges that

this motion does not seek to invalidate a legitimate lien. Movant

further acknowledges that movant may be subject to sanctions, as

provided by Chapter 10, Civil Practice and Remedies Code, if this

motion is determined to be frivolous.

PRAYER

Movant requests the court to review the attached documentation or

instrument and enter an order determining whether it should be

accorded lien status, together with such other orders as the

court deems appropriate.

Respectfully submitted,

_________________________

(Signature and typed name and address)

(b) The completed form for ordinary certificate of

acknowledgment, of the same type described by Section 121.007,

Civil Practice and Remedies Code, must be as follows:

AFFIDAVIT

THE STATE OF TEXAS

COUNTY OF ______________

BEFORE ME, the undersigned authority, personally appeared

_____________, who, being by me duly sworn, deposed as follows:

"My name is _________________. I am over 21 years of age, of

sound mind, with personal knowledge of the following facts, and

fully competent to testify.

I further attest that the assertions contained in the

accompanying motion are true and correct."

Further affiant sayeth not.

____________________________

SUBSCRIBED and SWORN TO before

me, this _______ day of _____,

_______.

____________________________

NOTARY PUBLIC, State of Texas

Notary's printed name:

____________________________

My commission expires:

____________________________

(c) A motion under this section may be ruled on by a district

judge having jurisdiction over real property matters in the

county where the subject document was filed. The court's finding

may be made solely on a review of the documentation or instrument

attached to the motion and without hearing any testimonial

evidence. The court's review may be made ex parte without delay

or notice of any kind. An appellate court shall expedite review

of a court's finding under this section.

(d) The district clerk may not collect a filing fee for filing a

motion under this section.

(e) After reviewing the documentation or instrument attached to

a motion under this section, the district judge shall enter an

appropriate finding of fact and conclusion of law, which must be

filed and indexed in the same class of records in which the

subject documentation or instrument was originally filed. A copy

of the finding of fact and conclusion of law shall be sent, by

first class mail, to the movant and to the person who filed the

fraudulent lien or claim at the last known address of each person

within seven days of the date that the finding of fact and

conclusion of law is issued by the judge.

(f) The county clerk may not collect a fee for filing a district

judge's finding of fact and conclusion of law under this section.

(g) A suggested form order appropriate to comply with this

section is as follows:

MISC. DOCKET NO. ______

In Re: A Purported

In the ______ Judicial District

Lien or Claim Against

In and For ___________________

(Name of Purported

County, Texas

Debtor)

Judicial Finding of Fact and Conclusion of Law Regarding a

Documentation or Instrument Purporting to Create a Lien or Claim

On the (number) day of (month), (year), in the above entitled and

numbered cause, this court reviewed a motion, verified by

affidavit, of (name) and the documentation or instrument attached

thereto. No testimony was taken from any party, nor was there any

notice of the court's review, the court having made the

determination that a decision could be made solely on review of

the documentation or instrument under the authority vested in the

court under Subchapter J, Chapter 51, Government Code.

The court finds as follows (only an item checked and initialed is

a valid court ruling):

_______ The documentation or instrument attached to the motion

herein IS asserted against real or personal property or an

interest in real or personal property and:

(1) IS provided for by specific state or federal statutes or

constitutional provisions;

(2) IS created by implied or express consent or agreement of the

obligor, debtor, or the owner of the real or personal property or

an interest in the real or personal property, if required under

the laws of this state, or by consent of an agent, fiduciary, or

other representative of that person; or

(3) IS an equitable, constructive, or other lien imposed by a

court of competent jurisdiction created or established under the

constitution or laws of this state or of the United States.

_______ The documentation or instrument attached to the motion

herein:

(1) IS NOT provided for by specific state or federal statutes or

constitutional provisions;

(2) IS NOT created by implied or express consent or agreement of

the obligor, debtor, or the owner of the real or personal

property or an interest in the real or personal property, if

required under the law of this state or by implied or express

consent or agreement of an agent, fiduciary, or other

representative of that person;

(3) IS NOT an equitable, constructive, or other lien imposed by

a court of competent jurisdiction created by or established under

the constitution or laws of this state or the United States; or

(4) IS NOT asserted against real or personal property or an

interest in real or personal property. There is no valid lien or

claim created by this documentation or instrument.

This court makes no finding as to any underlying claims of the

parties involved, and expressly limits its finding of fact and

conclusion of law to the review of a ministerial act. The county

clerk shall file this finding of fact and conclusion of law in

the same class of records as the subject documentation or

instrument was originally filed, and the court directs the county

clerk to index it using the same names that were used in indexing

the subject documentation or instrument.

SIGNED ON THIS THE ________ DAY OF ____________________.

_______________________________

DISTRICT JUDGE

________ JUDICIAL DISTRICT

_____________ COUNTY, TEXAS

Added by Acts 1997, 75th Leg., ch. 189, Sec. 14, eff. May 21,

1997.

Sec. 51.904. WARNING SIGN. A clerk described by Section

51.901(a) shall post a sign, in letters at least one inch in

height, that is clearly visible to the general public in or near

the clerk's office stating that it is a crime to intentionally or

knowingly file a fraudulent court record or a fraudulent

instrument with the clerk.

Added by Acts 1997, 75th Leg., ch. 189, Sec. 14, eff. May 21,

1997.

Sec. 51.905. DOCUMENTS FILED WITH SECRETARY OF STATE. (a) If

the lien or other claim that is the subject of a judicial finding

of fact and conclusion of law authorized by this subchapter is

one that is authorized by law to be filed with the secretary of

state, any person may file a certified copy of the judicial

finding of fact and conclusion of law in the records of the

secretary of state, who shall file the certified copy of the

finding in the same class of records as the subject document or

instrument was originally filed and index it using the same names

that were used in indexing the subject document or instrument.

(b) The secretary of state may charge a filing fee of $15 for

filing a certified copy of a judicial finding of fact and

conclusion of law under this section.

Added by Acts 1997, 75th Leg., ch. 189, Sec. 14, eff. May 21,

1997.

SUBCHAPTER L. ADDITIONAL FILING FEE FOR BASIC CIVIL LEGAL

SERVICES FOR INDIGENTS

Sec. 51.941. ADDITIONAL FILING FEE IN APPELLATE COURTS FOR BASIC

CIVIL LEGAL SERVICES FOR INDIGENTS. (a) In addition to other

fees authorized or required by law, the clerk of the supreme

court and courts of appeals shall collect a $25 fee on the filing

of any civil action or proceeding requiring a filing fee,

including an appeal, and on the filing of any counterclaim,

cross-action, intervention, interpleader, or third-party action

requiring a filing fee.

(b) Court fees under this section shall be collected in the same

manner as other fees, fines, or costs in the case.

(c) The clerk shall send the fees collected under this section

to the comptroller not later than the last day of the month

following each calendar quarter.

(d) The comptroller shall deposit the fees received under this

section to the credit of the basic civil legal services account

of the judicial fund for use in programs approved by the supreme

court that provide basic civil legal services to the indigent.

(e) In this section, "indigent" means an individual who earns

not more than 125 percent of the income standard established by

applicable federal poverty guidelines.

Added by Acts 1997, 75th Leg., ch. 699, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 51.901 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(28), eff. Sept. 1, 1999. Amended by Acts 2003,

78th Leg., ch. 209, Sec. 73(a), eff. Jan. 1, 2004.

Sec. 51.942. RULES. (a) The supreme court shall adopt:

(1) rules and procedures for the distribution of funds under

this subchapter; and

(2) rules and procedures for imposing sanctions, including the

reduction or cancellation of funding.

(b) Funds may be distributed only to nonprofit organizations

that provide basic civil legal services to persons meeting the

income eligibility requirements established by the supreme court.

Added by Acts 1997, 75th Leg., ch. 699, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 51.902 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(28), eff. Sept. 1, 1999.

Sec. 51.943. BASIC CIVIL LEGAL SERVICES ACCOUNT. (a) The basic

civil legal services account is an account in the judicial fund

administered by the supreme court.

(b) Funds in the basic civil legal services account may be used

only for the support of programs approved by the supreme court

that provide basic civil legal services to the indigent. The

comptroller may pay money from the account only on vouchers

approved by the supreme court.

(c) Except as provided by this subsection, funds from the basic

civil legal services account may not be used to directly or

indirectly support a class action lawsuit, abortion-related

litigation, or a lawsuit against a governmental entity, political

party, candidate, or officeholder for an action taken in the

individual's official capacity or for lobbying for or against a

candidate or issue. Notwithstanding any provision of law to the

contrary, funds from the basic civil legal services account may

not be used for the representation of an individual who is

confined to a local, state, or federal jail or prison. Funds from

the basic civil legal services account may not be used to provide

legal services to an individual who is not legally in this

country, unless necessary to protect the physical safety of the

individual. Funds from the basic civil legal services account may

be used to support a lawsuit brought by an individual, solely on

behalf of the individual or the individual's dependent or ward,

to compel a governmental entity to provide benefits that the

individual or the individual's dependent or ward is expressly

eligible to receive, by statute or regulation, including social

security benefits, aid to families with dependent children,

financial assistance under Chapter 31, Human Resources Code, food

stamps, special education for the handicapped, Medicare,

Medicaid, subsidized or public housing, and other economic,

shelter, or medical benefits provided by a government directly to

an indigent individual, but not to support a claim for actual or

punitive damages.

(d) Except as provided by this subsection, funds from the basic

civil legal services account may not be used for a lawsuit or

other legal matter that if undertaken on behalf of an indigent

individual by an attorney in private practice might reasonably be

expected to result in payment of a fee for legal services from an

award to the individual client from public funds or from an

opposing party. Funds from the basic civil legal services account

may be used to support a lawsuit if the indigent individual

seeking legal assistance made a reasonable effort to obtain legal

services from an attorney in private practice for the particular

legal matter, including contacting attorneys who practice law in

the judicial district that is the residence of the indigent

individual and who normally accept cases of a similar nature, and

the indigent individual has been unable to obtain legal services.

(e) The supreme court shall file a report with the Legislative

Budget Board at the end of each fiscal year showing disbursements

from the account and the purpose for each disbursement and the

sanctions imposed, if any. All funds expended are subject to

audit by the supreme court, the comptroller, and the state

auditor.

(f) The purpose of this subchapter is to increase the funds

available for basic civil legal services to the indigent. Funds

available from the basic civil legal services account may be

supplemented by local or federal funds and private or public

grants.

(g) A legal aid society or legal services program that is

awarded attorney's fees in a case shall send the attorney's fees

to the comptroller if any attorney representing any party

involved in the case was paid in that case directly from funds

from a grant made under this subchapter. The comptroller shall

deposit the fees to the credit of the basic civil legal services

account of the judicial fund for use in programs approved by the

supreme court that provide basic civil legal services to the

indigent.

Added by Acts 1997, 75th Leg., ch. 699, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 51.903 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(28), eff. Sept. 1, 1999.

SUBCHAPTER M. ADDITIONAL FILING FEE FOR FAMILY PROTECTION

Sec. 51.961. FAMILY PROTECTION FEE. (a) The commissioners

court of a county shall adopt a family protection fee in an

amount not to exceed $15.

(b) Except as provided by Subsection (c), the district clerk or

county clerk shall collect the family protection fee at the time

a suit for dissolution of a marriage under Chapter 6, Family

Code, is filed. The fee is in addition to any other fee

collected by the district clerk or county clerk.

(c) The clerk may not collect a fee under this section from a

person who is protected by an order issued under:

(1) Subtitle B, Title 4, Family Code; or

(2) Article 17.292, Code of Criminal Procedure.

(d) The clerk shall pay a fee collected under this section to

the appropriate officer of the county in which the suit is filed

for deposit in the county treasury to the credit of the family

protection account. The account may be used by the commissioners

court of the county only to fund a service provider located in

that county or an adjacent county. The commissioners court may

provide funding to a nonprofit organization that provides

services described by Subsection (e).

(e) A service provider who receives funds under Subsection (d)

may provide family violence and child abuse prevention,

intervention, family strengthening, mental health, counseling,

legal, and marriage preservation services to families that are at

risk of experiencing or that have experienced family violence or

the abuse or neglect of a child.

(f) In this section, "family violence" has the meaning assigned

by Section 71.004, Family Code.

(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 637, Sec. 3,

eff. June 15, 2007.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.165(a), eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.66, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

637, Sec. 1, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

637, Sec. 3, eff. June 15, 2007.



CHAPTER 52. COURT REPORTERS AND SHORTHAND REPORTING FIRMS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE D. JUDICIAL PERSONNEL AND OFFICIALS

CHAPTER 52. COURT REPORTERS AND SHORTHAND REPORTING FIRMS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 52.001. DEFINITIONS. (a) In this chapter:

(1) "Board" means the Court Reporters Certification Board.

(2) "Certification" means a certification issued by the state

supreme court on the board's recommendation.

(2-a) "Director" means the administrative director of the

board's employees.

(3) "Official court reporter" means the shorthand reporter

appointed by a judge as the official court reporter.

(4) "Shorthand reporter" and "court reporter" mean a person who

engages in shorthand reporting.

(5) "Shorthand reporting" and "court reporting" mean the

practice of shorthand reporting for use in litigation in the

courts of this state by making a verbatim record of an oral court

proceeding, deposition, or proceeding before a grand jury,

referee, or court commissioner using written symbols in

shorthand, machine shorthand, or oral stenography.

(6) "Shorthand reporting firm," "court reporting firm," and

"affiliate office" mean an entity wholly or partly in the

business of providing court reporting or other related services

in this state.

(7) "Registration" means a registration issued by the board.

(b) For purposes of Subsection (a)(6), a court reporting firm,

shorthand reporting firm, or affiliate office is considered to be

providing court reporting or other related services in this state

if:

(1) any act that constitutes a court reporting service or

shorthand reporting service occurs wholly or partly in this

state;

(2) the firm or office recruits a resident of this state through

an intermediary located inside or outside of this state to

provide court reporting services, shorthand reporting services,

or other related services in this state; or

(3) the firm or office contracts with a resident of this state

by mail or otherwise and either party is to perform court

reporting services, shorthand reporting services, or other

related services wholly or partly in this state.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 1037, Sec. 1, eff. Sept. 1,

1993; Acts 2001, 77th Leg., ch. 29, Sec. 2, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 813, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

21, Sec. 1, eff. September 1, 2007.

Sec. 52.002. RULES. The supreme court may adopt rules

consistent with this chapter, including rules governing:

(1) the certification and conduct of official and deputy court

reporters and shorthand reporters; and

(2) the registration and conduct of court reporting and

shorthand reporting firms.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2001, 77th Leg., ch. 29, Sec. 3, eff. Sept. 1,

2001.

Sec. 52.003. RULES REGARDING ADVERTISING OR COMPETITIVE BIDDING.

(a) Subject to Sections 52.021(i), 52.029, 52.0295, and 52.034

and any rules related to ethics or professional conduct

promulgated by the supreme court, the supreme court may not adopt

rules restricting advertising or competitive bidding by a

certification or registration holder except to prohibit false,

misleading, or deceptive practices.

(b) In its rules to prohibit false, misleading, or deceptive

practices, the supreme court may not include a rule that:

(1) restricts the use of any medium for advertising;

(2) restricts the use of a certification or registration

holder's personal appearance or voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

certification or registration holder; or

(4) restricts the certification or registration holder's

advertisement under a trade name.

Added by Acts 2003, 78th Leg., ch. 813, Sec. 2, eff. Sept. 1,

2003.

SUBCHAPTER B. COURT REPORTERS CERTIFICATION BOARD, ADMINISTRATIVE

PROVISIONS

Sec. 52.011. ORGANIZATION. (a) The Court Reporters

Certification Board is appointed by the supreme court and is

composed of:

(1) one active district judge who serves as chairman;

(2) two active attorneys licensed in this state who have been

practicing members of the State Bar for more than the five years

immediately preceding their appointment to the board;

(3) two active official court reporters who have practiced

shorthand reporting in this state for more than the five years

immediately preceding their appointment to the board;

(4) two active certified shorthand reporters who work on a

freelance basis and who have practiced shorthand reporting for

more than the five years immediately preceding their appointment

to the board;

(5) one representative of a shorthand reporting firm that is not

owned by a certified shorthand reporter and that has operated as

a shorthand reporting firm in this state for more than the three

years immediately preceding the representative's appointment to

the board;

(6) one representative of a shorthand reporting firm that is

owned by a certified shorthand reporter and that has operated as

a shorthand reporting firm in this state for more than the three

years immediately preceding the representative's appointment to

the board; and

(7) four members who are representatives of the general public.

(b) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointees.

(c) A person may not be a member of the board or act as the

general counsel to the board if the person is:

(1) required to register as a lobbyist under Chapter 305 because

of the person's activities for compensation on behalf of a

profession related to the operation of the board; or

(2) an owner, officer, or employee of a school or institution

engaged in instructing persons in shorthand reporting skills.

(d) In this subsection, "Texas trade association" means a

cooperative and voluntarily joined statewide association of

business or professional competitors in this state designed to

assist its members and its industry or profession in dealing with

mutual business or professional problems and in promoting their

common interest. A person may not be a member of the board and

may not be a board employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.), and its subsequent amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of shorthand reporting; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of shorthand

reporting.

(e) A person may not be a public member of the board if the

person or the person's spouse:

(1) is a judge;

(2) is licensed to practice law in this state;

(3) is registered or certified by the board;

(4) is an elected public official;

(5) is a full-time governmental employee;

(6) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

money from the board;

(7) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving money from the board; or

(8) uses or receives a substantial amount of tangible goods,

services, or money from the board other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses.

(f) Board members serve staggered six-year terms of office, with

the terms of two or three members expiring on December 31 of each

year.

(g) A member holds office until that member's successor is

appointed and has qualified for office. A board member may not be

appointed to an immediately succeeding term unless the member has

served less than three consecutive years.

(h) If a vacancy occurs on the board, the supreme court shall

appoint a similarly qualified person to serve the remainder of

the term.

(i) Board members serve without compensation but are entitled to

reimbursement for actual and necessary expenses incurred in

traveling and performing official board duties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.68(a), eff.

Sept. 1, 1987; Acts 1987, 70th Leg., ch. 167, Sec. 2.19(15), eff.

Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 561, Sec. 22, eff. Aug.

26, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(28), eff. Sept.

1, 1995; Acts 2001, 77th Leg., ch. 29, Sec. 4, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 813, Sec. 4, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

808, Sec. 1, eff. June 19, 2009.

Sec. 52.0111. BOARD MEMBER TRAINING. (a) A person who is

appointed to and qualifies for office as a member of the board

may not vote, deliberate, or be counted as a member in attendance

at a meeting of the board until the person completes a training

program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the board;

(2) the programs operated by the board;

(3) the role and functions of the board;

(4) the rules of the board, with an emphasis on the rules that

relate to disciplinary and investigatory authority;

(5) the current budget for the board;

(6) the results of the most recent formal audit of the board;

(7) the requirements of:

(A) the open meetings law, Chapter 551;

(B) the public information law, Chapter 552;

(C) the administrative procedure law, Chapter 2001; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 2003, 78th Leg., ch. 813, Sec. 6, eff. Sept. 1,

2003.

Sec. 52.0112. REMOVAL OF BOARD MEMBER. (a) It is a ground for

removal from the board that a member:

(1) does not have at the time of taking office the

qualifications required by Section 52.011;

(2) does not maintain during service on the board the

qualifications required by Section 52.011;

(3) is ineligible for membership under Section 52.011(e);

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the director has knowledge that a potential ground for

removal exists, the director shall notify the presiding officer

of the board of the potential ground. The presiding officer shall

then notify the supreme court that a potential ground for removal

exists. If the potential ground for removal involves the

presiding officer, the director shall notify the next highest

ranking officer of the board, who shall then notify the supreme

court that a potential ground for removal exists.

Added by Acts 2003, 78th Leg., ch. 813, Sec. 6, eff. Sept. 1,

2003.

Sec. 52.012. MEETINGS. (a) The board shall meet at least once

a year in Austin and may hold its meetings, hearings,

examinations, and other proceedings at other times and places as

determined by the board.

(b) Seven members of the board constitute a quorum.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2001, 77th Leg., ch. 29, Sec. 5, eff. Sept. 1,

2001.

Sec. 52.0121. PUBLIC PARTICIPATION. The board shall develop and

implement policies that provide the public with a reasonable

opportunity to appear before the board and to speak on any issue

under the jurisdiction of the board.

Added by Acts 2003, 78th Leg., ch. 813, Sec. 6, eff. Sept. 1,

2003.

Sec. 52.013. POWERS AND DUTIES. (a) The board shall:

(1) administer and enforce this chapter;

(2) administer the examination prescribed by Section 52.023;

(3) set the amount of each fee prescribed by this chapter,

subject to the approval of the supreme court;

(4) charge and collect the fees prescribed by this chapter;

(5) determine the qualifications and pass on the eligibility of

each person applying for certification or recertification;

(6) maintain a record of each court reporting firm or affiliate

office that registers with the board as required by this chapter;

and

(7) issue a registration to each court reporting firm or

affiliate office that registers with the board.

(b) The board may:

(1) appoint any necessary or proper subcommittee;

(2) designate a board employee to serve as director;

(3) approve curriculum for court reporter career schools and

colleges as provided by Section 132.055, Education Code;

(4) approve court reporter programs in technical institutes and

public community colleges for purposes of certification under

Section 61.051, Education Code; and

(5) approve continuing professional education courses for

persons certified as court reporters.

(c) The board shall maintain:

(1) a complete record of each board proceeding;

(2) a complete record of each certification issued, renewed, or

revoked; and

(3) a complete record of each registration issued, renewed, or

revoked.

(d) The board is charged with the executive functions necessary

to carry out the purposes of this chapter under rules adopted by

the supreme court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 563, Sec. 3, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 91, Sec. 2, eff. Sept. 1, 1995;

Acts 1995, 74th Leg., ch. 260, Sec. 25, eff. May 30, 1995; Acts

2001, 77th Leg., ch. 29, Sec. 6, eff. Sept. 1, 2001; Acts 2003,

78th Leg., ch. 364, Sec. 2.28, eff. Sept. 1, 2003; Acts 2003,

78th Leg., ch. 813, Sec. 5, eff. Sept. 1, 2003; Acts 2003, 78th

Leg., ch. 817, Sec. 8.42, eff. Sept. 1, 2003.

Sec. 52.0131. ADMINISTRATIVE ATTACHMENT. (a) The board is

administratively attached to the Office of Court Administration

of the Texas Judicial System.

(b) Notwithstanding any other law, the Office of Court

Administration of the Texas Judicial System shall:

(1) provide administrative assistance and services to the board,

including budget planning and purchasing;

(2) accept, deposit, and disburse money made available to the

board;

(3) pay the salaries and benefits of the director and employees

of the board; and

(4) provide the board with adequate computer equipment and

support.

Added by Acts 2003, 78th Leg., ch. 813, Sec. 7, eff. Sept. 1,

2003.

Sec. 52.014. SUNSET PROVISION. The Court Reporters

Certification Board is subject to Chapter 325 (Texas Sunset Act).

Unless continued in existence as provided by that chapter, the

board is abolished September 1, 2015.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1985, 69th Leg., ch. 480, Sec. 21, eff. Sept. 1,

1985; Acts 1987, 70th Leg., ch. 148, Sec. 2.69(a), eff. Sept. 1,

1987; Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 6.14, eff.

Nov. 12, 1991; Acts 2003, 78th Leg., ch. 813, Sec. 8, eff. Sept.

1, 2003.

Sec. 52.015. CONTINUING EDUCATION. (a) The supreme court may

authorize and the board by rule may require continuing

professional education for persons certified as court reporters.

(b) The rules for continuing professional education adopted by

the board may include standards relating to:

(1) annual reporting by court reporters or by providers of

continuing professional education;

(2) continuing professional education course content; and

(3) minimum number of hours of continuing professional education

required annually.

(c) The board by rule may exempt certain persons, including

disabled and retired persons, from all or a portion of the

continuing education requirements.

Added by Acts 1995, 74th Leg., ch. 91, Sec. 3, eff. Sept. 1,

1995.

Sec. 52.016. CODE OF ETHICS. (a) The board shall develop and

recommend to the supreme court for adoption by rule a code of

ethics for certification or registration holders under this

chapter. In developing the code of ethics, the board may use the

codes of ethics adopted by state or national court reporters'

associations as models.

(b) The board shall publish the code of ethics after adoption by

the supreme court.

(c) After publishing the code of ethics, the board shall propose

to the supreme court a rule stating that a person who violates

the code of ethics is subject to an administrative penalty

assessed under Section 52.0321.

(d) The board shall update the code of ethics as necessary to

reflect changes in technology or other factors affecting the

field of shorthand reporting.

Added by Acts 2003, 78th Leg., ch. 813, Sec. 9, eff. Sept. 1,

2003.

Sec. 52.0165. INFORMATION ON COMPLAINTS. (a) The board shall

maintain a file on each written complaint filed with the board.

The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the board;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

board closed the file without taking action other than to

investigate the complaint.

(b) The board shall provide to the person filing the complaint

and to each person who is a subject of the complaint a copy of

the board's policies and procedures relating to complaint

investigation and resolution.

(c) The board, at least quarterly until final disposition of the

complaint, shall notify the person filing the complaint and each

person who is a subject of the complaint of the status of the

investigation unless the notice would jeopardize an undercover

investigation.

Added by Acts 2003, 78th Leg., ch. 813, Sec. 9, eff. Sept. 1,

2003.

Sec. 52.017. USE OF TECHNOLOGY. The Office of Court

Administration of the Texas Judicial System shall research and

propose appropriate technological solutions to improve the

board's ability to perform its functions. The technological

solutions must:

(1) ensure that the public is able to easily find information

about the board on the Internet;

(2) ensure that persons who want to use the board's services are

able to:

(A) interact with the board through the Internet; and

(B) access any service that can be provided effectively through

the Internet; and

(3) be cost-effective and developed through the board's planning

processes.

Added by Acts 2003, 78th Leg., ch. 813, Sec. 9, eff. Sept. 1,

2003.

Sec. 52.0175. ALTERNATIVE DISPUTE RESOLUTION PROCEDURES. (a)

The board shall develop and implement a policy to encourage the

use of appropriate alternative dispute resolution procedures

under Chapter 2009 to assist in the resolution of internal and

external disputes under the board's jurisdiction.

(b) The board's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The board shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for alternative dispute resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the board.

Added by Acts 2003, 78th Leg., ch. 813, Sec. 9, eff. Sept. 1,

2003.

Sec. 52.018. EQUAL EMPLOYMENT OPPORTUNITY POLICY. (a) The

Office of Court Administration of the Texas Judicial System shall

prepare and maintain a written policy statement that implements a

program of equal employment opportunity to ensure that all

personnel decisions are made without regard to race, color,

disability, sex, religion, age, or national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the board to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

board's personnel is in accordance with state and federal law and

a description of reasonable methods to achieve compliance with

state and federal law.

(c) The policy statement must:

(1) be updated annually;

(2) be reviewed by the state Commission on Human Rights for

compliance with Subsection (b)(1); and

(3) be filed with the governor's office.

Added by Acts 2003, 78th Leg., ch. 813, Sec. 9, eff. Sept. 1,

2003.

Sec. 52.0185. STANDARDS OF CONDUCT. The director or the

director's designee shall provide to members of the board and to

board employees, as often as necessary, information regarding the

requirements for office or employment under this chapter,

including information regarding a person's responsibilities under

applicable laws relating to standards of conduct for state

officers or employees.

Added by Acts 2003, 78th Leg., ch. 813, Sec. 9, eff. Sept. 1,

2003.

SUBCHAPTER C. CERTIFICATION AND REGISTRATION

Sec. 52.021. CERTIFICATION OF REPORTERS. (a) A person may not

be appointed an official court reporter or a deputy court

reporter unless the person is certified as a shorthand reporter

by the supreme court.

(b) A person may not engage in shorthand reporting in this state

unless the person is certified as a shorthand reporter by the

supreme court.

(c) A certification issued under this chapter must be for one or

more of the following methods of shorthand reporting:

(1) written shorthand;

(2) machine shorthand;

(3) oral stenography; or

(4) any other method of shorthand reporting authorized by the

supreme court.

(d) A person certified under this chapter before September 1,

1983, may retain a general certification authorizing the person

to use any authorized method of shorthand reporting. The person

must keep the certification in continuous effect.

(e) A person may not assume or use the title or designation

"court recorder," "court reporter," or "shorthand reporter," or

any abbreviation, title, designation, words, letters, sign, card,

or device tending to indicate that the person is a court reporter

or shorthand reporter, unless the person is certified as a

shorthand reporter by the supreme court. Nothing in this

subsection shall be construed to either sanction or prohibit the

use of electronic court recording equipment operated by a

noncertified court reporter pursuant and according to rules

adopted or approved by the supreme court.

(f) Except as provided by Section 52.031 and by Section 20.001,

Civil Practice and Remedies Code, all depositions conducted in

this state must be recorded by a certified shorthand reporter.

(g) The board may enforce this section by seeking an injunction

or by filing a complaint against a person who is not certified by

the supreme court in the district court of the county in which

that person resides or Travis County. Said action for an

injunction shall be in addition to any other action, proceeding,

or remedy authorized by law. The board shall be represented by

the attorney general and/or the county or district attorney of

this state, or counsel designated and empowered by the board.

(h) A court reporting firm shall register with the board by

completing an application in a form adopted by the board.

(i) Rules applicable to a court reporter are also applicable to

a court reporting firm. The board may enforce this subsection by

assessing a reasonable fee against a court reporting firm. This

subsection does not apply to court reporting services performed

outside of this state by a foreign shorthand reporter who is not

certified in this state for use in a court proceeding in this

state, provided that the work resulting from those services is

produced and billed wholly outside of this state.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 367, Sec. 1, eff. Aug. 28,

1989; Acts 1991, 72nd Leg., ch. 799, Sec. 1, eff. Sept. 1, 1991;

Acts 1993, 73rd Leg., ch. 1037, Sec. 2, eff. Sept. 1, 1993; Acts

1997, 75th Leg., ch. 122, Sec. 1, eff. Sept. 1, 1997; Acts 2001,

77th Leg., ch. 29, Sec. 8, 9, eff. Sept. 1, 2001; Acts 2003, 78th

Leg., ch. 813, Sec. 10, eff. Sept. 1, 2003.

Sec. 52.0211. RULES ON CONSEQUENCES OF CRIMINAL CONVICTION. (a)

Chapter 53, Occupations Code, applies to an applicant for or a

holder of a certification or registration under this chapter,

notwithstanding Section 53.002, Occupations Code.

(b) The supreme court shall adopt rules necessary to comply with

Chapter 53, Occupations Code.

Added by Acts 2003, 78th Leg., ch. 813, Sec. 11, eff. Sept. 1,

2003.

Sec. 52.022. APPLICATION FOR EXAMINATION. A person seeking

certification must file an application for examination with the

board not later than the 30th day before the date fixed for the

examination. The application must be accompanied by the required

fee.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 52.023. EXAMINATION. (a) The examination for

certification in one or more of the authorized methods of

shorthand reporting consists of two parts, designated Part A and

Part B.

(b) Part A consists of five minutes of two-voice dictation of

questions and answers given at 225 words per minute, five minutes

of dictation of jury charges given at 200 words per minute, and

five minutes of dictation of selected literary material given at

180 words per minute. Each applicant must personally take down

the test material, either in writing or in voice, and must

prepare a transcript of the material taken down. The minimum

passing grade for each section of Part A is 95 percent. A

dictionary may be used during Part A. Each applicant has three

hours to complete the transcription of Part A. If an applicant

finishes before the three hours have elapsed, the applicant may

review the transcript but may use only the test material taken

down by that applicant to review the transcript. An error is

charged for:

(1) each wrong word;

(2) each omitted word;

(3) each word added by the applicant that was not dictated;

(4) each contraction interpreted by the applicant as two words;

(5) two words interpreted by the applicant as a contraction;

(6) each misplaced word;

(7) each misplaced period that materially alters the sense of a

group of words or a sentence;

(8) each misspelled word;

(9) the use of the plural or singular if the opposite was

dictated; and

(10) each wrong number.

(c) Part B consists of objective questions relating to

elementary aspects of shorthand reporting, spelling, and grammar.

The minimum passing grade for Part B is 75 percent. A dictionary

may not be used during Part B.

(d) An applicant who cheats on the examination is disqualified

and may not take the examination again until two years have

elapsed from the date of the examination at which the applicant

was disqualified.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.70, eff. Sept.

1, 1987; Acts 1999, 76th Leg., ch. 562, Sec. 1, eff. June 18,

1999.

Sec. 52.0231. EXAMINATION RESULTS. (a) Not later than the 30th

day after the date a person takes an examination under this

chapter, the board shall notify the person of the results of the

examination.

(b) If the examination is graded or reviewed by a testing

service:

(1) the board shall notify the person of the results of the

examination not later than the 30th day after the date the board

receives the results from the testing service; and

(2) if notice of the examination results will be delayed for

longer than 90 days after the examination date, the board shall

notify the person of the reason for the delay before the 90th

day.

(c) The board may require a testing service to notify a person

of the results of the person's examination.

(d) If requested in writing by a person who fails an examination

administered under this chapter, the board shall furnish the

person with an analysis of the person's performance on the

examination.

Added by Acts 2003, 78th Leg., ch. 813, Sec. 11, eff. Sept. 1,

2003.

Sec. 52.024. CERTIFICATION TO SUPREME COURT. (a) The board

shall certify to the supreme court the name of each qualified

applicant who has passed the examination.

(b) Repealed by Acts 2003, 78th Leg., ch. 813, Sec. 21.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., ch. 813, Sec. 21, eff. Sept. 1,

2003.

Sec. 52.0241. RECIPROCAL CERTIFICATION OR CERTIFICATION BY

ENDORSEMENT. (a) The board may waive any prerequisite to

certification for an applicant after reviewing the applicant's

credentials and determining that the applicant holds a license or

certification issued by another jurisdiction that has licensing

or certification requirements substantially equivalent to those

of this state.

(b) The board may waive any prerequisite to certification for an

applicant who holds a license or certification issued by another

jurisdiction with which this state has a reciprocity agreement.

The board may make an agreement, subject to the approval of the

supreme court, with another state to allow for certification by

reciprocity.

Added by Acts 2003, 78th Leg., ch. 813, Sec. 11, eff. Sept. 1,

2003.

Sec. 52.025. TITLE; OATHS. (a) On certification, a shorthand

reporter may use the title "Certified Shorthand Reporter" or the

abbreviation "CSR."

(b) A certified shorthand reporter may administer oaths to

witnesses anywhere in this state.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 52.0255. FIRM REGISTRATION. (a) A shorthand reporting

firm may not assume or use the title or designation "court

recording firm," "court reporting firm," or "shorthand reporting

firm" or any abbreviation, title, designation, words, letters,

sign, card, or device tending to indicate that the firm is a

court reporting firm or shorthand reporting firm, or offer

services as a court reporting firm or shorthand reporting firm,

unless the firm and its affiliate offices are registered with the

board on a form prescribed by the board as required by this

chapter.

(b) The board may enforce this section against a firm, its

affiliate office, or both, if the firm or affiliate office is not

registered with the board, by seeking an injunction or by filing

a complaint in the district court of the county in which the firm

or affiliate office is located or in Travis County. An action for

an injunction is in addition to any other action, proceeding, or

remedy authorized by law. The attorney general, a county or

district attorney of this state, or counsel designated and

empowered by the board shall represent the board.

Added by Acts 2001, 77th Leg., ch. 29, Sec. 10, eff. Sept. 1,

2001.

Sec. 52.026. CERTIFICATION AND REGISTRATION FEE AND RENEWAL.

(a) A person who receives certification as a shorthand reporter

or a shorthand reporting firm or affiliate office that registers

with the board must pay the initial fee and any other required

fee before receiving the certification or registration.

(b) A certification or registration expires at 12:01 a.m. on

January 1 following the second anniversary of the date on which

it was issued unless the certification or registration is

renewed. Thereafter, the certification or registration expires at

12:01 a.m. of each second January 1 unless renewed.

(c) A person who is otherwise eligible to renew a certification

or registration may renew an unexpired certification or

registration by paying the required renewal fee to the board

before the expiration date of the certification or registration.

A person whose certification or registration has expired may not

engage in activities that require a certification or registration

until the certification or registration has been renewed.

(d) A person whose certification or registration has been

expired for 90 days or less may renew the certification or

registration by paying to the board a renewal fee that is equal

to 1-1/2 times the normally required renewal fee.

(e) A person whose certification or registration has been

expired for more than 90 days but less than one year may renew

the certification or registration by paying to the board a

renewal fee that is equal to two times the normally required

renewal fee.

(f) A person whose certification or registration has been

expired for one year or more may not renew the certification or

registration. The person may obtain a new certification or

registration by complying with the requirements and procedures,

including the examination requirements, for obtaining an original

certification or registration.

(g) A person who was certified in this state, moved to another

state, and is currently certified and has been in practice in the

other state for the two years preceding the date of application

may obtain a new certification without reexamination. The person

must pay to the board a fee that is equal to two times the

normally required renewal fee for the certification.

(h) Not later than the 30th day before the date a person's

certification or registration is scheduled to expire, the board

shall send written notice of the impending expiration to the

person at the person's last known address according to the

records of the board.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2001, 77th Leg., ch. 29, Sec. 11, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 813, Sec. 12, eff. Sept. 1, 2003.

Sec. 52.0261. STAGGERED RENEWAL OF CERTIFICATION OR

REGISTRATION. The supreme court by rule may adopt a system under

which certifications or registrations expire on various dates

during the year. For the year in which the certification or

registration expiration date is changed, the board shall prorate

certification or registration fees on a monthly basis so that

each certification or registration holder pays only that portion

of the certification or registration fee that is allocable to the

number of months during which the certification or registration

is valid. On renewal of the certification or registration on the

new expiration date, the total certification or registration

renewal fee is payable.

Added by Acts 2003, 78th Leg., ch. 813, Sec. 13, eff. Sept. 1,

2003.

Sec. 52.027. COMPLAINT. (a) To file a complaint against a

certified shorthand reporter or a shorthand reporting firm or

affiliate office registered with the board, a person must:

(1) have personal knowledge of the alleged violation;

(2) complete a complaint form provided by the board;

(3) sign the completed form; and

(4) attach any pertinent documentary evidence to the form.

(b) On receipt of a properly executed complaint, the board shall

furnish a copy of the complaint and any attachments to the

shorthand reporter or shorthand reporting firm or affiliate

office that is the subject of the complaint.

(c) This section does not preclude the board or a court of this

state from filing a complaint against a certified shorthand

reporter or a shorthand reporting firm.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2001, 77th Leg., ch. 29, Sec. 11, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 813, Sec. 14, 15, eff. Sept. 1,

2003.

Sec. 52.0271. COMPLAINT DISMISSAL. (a) The board may adopt a

policy allowing board employees to dismiss complaints that:

(1) clearly do not allege misconduct; or

(2) are not within the board's jurisdiction.

(b) Board employees shall inform the board of all dismissals

made under this section.

(c) A person who files a complaint that is dismissed under this

section may request that the board reconsider the complaint.

Added by Acts 2003, 78th Leg., ch. 813, Sec. 16, eff. Sept. 1,

2003.

Sec. 52.028. NOTICE AND HEARING. (a) If after receiving a

verified complaint the board believes that a hearing on the

complaint is advisable, the board shall set a date for the

hearing not later than the 30th day after the date on which the

board received the complaint.

(b) Immediately after setting the date for the hearing, the

board shall notify the shorthand reporter or shorthand reporting

firm or affiliate office that is the subject of the complaint.

The notice must state the cause of any contemplated disciplinary

action and the time and place of the hearing. The notice shall be

mailed to the registered address of the shorthand reporter or

shorthand reporting firm or affiliate office not later than the

30th day before the date on which the hearing is scheduled.

(c) The chairman or the chairman's designee shall preside at the

hearing.

(d) At the hearing, the board shall apply the general rules of

evidence applicable in a district court.

(e) The board shall rule on requests for continuances with

regard to the hearing.

(f) At the direction of a majority of the board, each board

member may administer oaths, subpoena witnesses and compel their

attendance, take evidence, and require the production of records

relating to a matter within the board's jurisdiction.

(g) The board shall produce a written summary of the evidence

before it and a written finding of facts. The board shall forward

a copy of its findings of fact and rulings to the complainant and

any aggrieved party.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2001, 77th Leg., ch. 29, Sec. 12, eff. Sept. 1,

2001.

Sec. 52.029. DISCIPLINARY ACTIONS AGAINST COURT REPORTERS. (a)

After receiving a complaint and giving the certified shorthand

reporter notice and an opportunity for a hearing as prescribed by

Section 52.028, the board shall revoke, suspend, or refuse to

renew the shorthand reporter's certification or issue a reprimand

to the reporter for:

(1) fraud or corruption;

(2) dishonesty;

(3) wilful or negligent violation or failure of duty;

(4) incompetence;

(5) fraud or misrepresentation in obtaining certification;

(6) a final conviction of a felony or misdemeanor that directly

relates to the duties and responsibilities of a certified court

reporter, as determined by rules adopted under Section 52.0211;

(7) engaging in the practice of shorthand reporting using a

method for which the reporter is not certified;

(8) engaging in the practice of shorthand reporting while

certification is suspended;

(9) unprofessional conduct, including giving directly or

indirectly, benefiting from, or being employed as a result of any

gift, incentive, reward, or anything of value to attorneys,

clients, or their representatives or agents, except for nominal

items that do not exceed $100 in the aggregate for each recipient

each year;

(10) entering into or providing services under a prohibited

contract described by Section 52.034;

(11) committing any other act that violates this chapter or a

rule or provision of the code of ethics adopted under this

chapter; or

(12) other sufficient cause.

(b) The board may suspend the certification:

(1) for a designated period of time not to exceed 12 months;

(2) until the person corrects the deficiencies that were the

grounds for the suspension; or

(3) until the person complies with any conditions imposed by the

board to ensure the person's future performance as a shorthand

reporter.

(c) A suspended shorthand reporter may apply for reinstatement

by presenting proof that:

(1) the designated time has expired;

(2) the person has corrected the deficiencies; or

(3) the person has complied with the conditions imposed by the

board.

(d) On its own motion, the board may conduct a hearing to

inquire into a suspension. If the board finds that a person has

not corrected the deficiencies that were the grounds of the

suspension or has not complied with the conditions imposed by the

board, the board may revoke the person's certification.

(e) The supreme court may authorize and the board may adopt

rules relating to the nonrenewal of the certification of a court

reporter who is in default on a loan guaranteed under Chapter 57,

Education Code, by the Texas Guaranteed Student Loan Corporation.

(f) The board may place on probation a person whose

certification is suspended. If a certification suspension is

probated, the board may require the person to:

(1) report regularly to the board on matters that are the basis

of the probation;

(2) limit practice to the areas prescribed by the board; or

(3) continue or review professional education until the person

attains a degree of skill satisfactory to the board in those

areas that are the basis of the probation.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 91, Sec. 1, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 729, Sec. 1, eff. Sept. 1, 1997;

Acts 2001, 77th Leg., ch. 29, Sec. 13, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 813, Sec. 17, eff. Sept. 1, 2003.

Sec. 52.0295. DISCIPLINARY ACTIONS AGAINST FIRMS. (a) After

receiving a complaint and giving the shorthand reporting firm or

affiliate office notice and an opportunity for a hearing as

prescribed by Section 52.028, the board shall reprimand, assess a

reasonable fine against, or suspend, revoke, or refuse to renew

the registration of a shorthand reporting firm or affiliate

office for:

(1) fraud or corruption;

(2) dishonesty;

(3) conduct on the part of an officer, director, or managerial

employee of the shorthand reporting firm or affiliate office if

the officer, director, or managerial employee orders, encourages,

or permits conduct that the officer, director, or managerial

employee knows or should have known violates this chapter;

(4) conduct on the part of an officer, director, or managerial

employee or agent of the shorthand reporting firm or affiliate

office who has direct supervisory authority over a person for

whom the officer, director, employee, or agent knows or should

have known violated this chapter and knowingly fails to take

reasonable remedial action to avoid or mitigate the consequences

of the person's actions;

(5) fraud or misrepresentation in obtaining registration;

(6) a final conviction of an officer, director, or managerial

employee of a shorthand reporting firm or affiliate office for a

felony or misdemeanor that is directly related to the provision

of court reporting services, as determined by rules adopted under

Section 52.0211;

(7) engaging the services of a reporter that the shorthand

reporting firm or affiliate office knew or should have known was

using a method for which the reporter is not certified;

(8) knowingly providing court reporting services while the

shorthand reporting firm's or affiliate office's registration is

suspended or engaging the services of a shorthand reporter whose

certification the shorthand reporting firm or affiliate office

knew or should have known was suspended;

(9) unprofessional conduct, including a pattern of giving

directly or indirectly or benefiting from or being employed as a

result of giving any gift, incentive, reward, or anything of

value to attorneys, clients, or their representatives or agents,

except for nominal items that do not exceed $100 in the aggregate

for each recipient each year;

(10) entering into or providing services under a prohibited

contract described by Section 52.034;

(11) committing any other act that violates this chapter or a

rule or provision of the code of ethics adopted under this

chapter; or

(12) other sufficient cause.

(b) Nothing in Subsection (a)(9) shall be construed to define

providing value-added business services, including long-term

volume discounts, such as the pricing of products and services,

as prohibited gifts, incentives, or rewards.

(c) The board may suspend the registration of a shorthand

reporting firm or affiliate office:

(1) for a designated period of time;

(2) until the shorthand reporting firm or affiliate office

corrects the deficiencies that were the grounds for the

suspension; or

(3) until the shorthand reporting firm or affiliate office

complies with any conditions imposed by the board to ensure the

shorthand reporting firm's or affiliate office's future

performance.

(d) A shorthand reporting firm or affiliate office whose

registration is suspended may apply for reinstatement by

presenting proof that:

(1) the designated time has expired;

(2) the shorthand reporting firm or affiliate office has

corrected the deficiencies; or

(3) the shorthand reporting firm or affiliate office has

complied with the conditions imposed by the board.

(e) On its own motion, the board may conduct a hearing to

inquire into a suspension. If the board finds that a shorthand

reporting firm or affiliate office has not corrected the

deficiencies that were the grounds for the suspension or has not

complied with the conditions imposed by the board, the board may

revoke the registration of the shorthand reporting firm or

affiliate office.

(f) The board may place on probation a shorthand reporting firm

or affiliate office whose registration is suspended. If a

registration suspension is probated, the board may require the

firm or office to:

(1) report regularly to the board on matters that are the basis

of the probation;

(2) limit practice to the areas prescribed by the board; or

(3) through its officers, directors, managerial employees, or

agents, continue or review professional education until those

persons attain a degree of skill satisfactory to the board in

those areas that are the basis of the probation.

Added by Acts 2001, 77th Leg., ch. 29, Sec. 14, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 813, Sec. 18, eff.

Sept. 1, 2003.

Sec. 52.030. APPEAL OF DISCIPLINARY ACTION. An aggrieved court

reporter or shorthand reporting firm or affiliate office may

appeal a disciplinary action of the board to a district court in

the county of the court reporter's residence or the county in

which the shorthand reporting firm or affiliate office is located

or in Travis County. The appeal shall be by trial de novo, with

or without a jury. If the aggrieved person is the official or

deputy court reporter of the court in which the appeal will be

heard or if the shorthand reporting firm or affiliate office

provides the official or deputy court reporter of the court in

which the appeal will be heard, the presiding judge of the

administrative judicial region shall appoint the judge of another

court or a retired judge to hear and determine the complaint.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.44(12), eff. Aug.

28, 1989; Acts 2001, 77th Leg., ch. 29, Sec. 15, eff. Sept. 1,

2001.

Sec. 52.031. EMPLOYMENT OF NONCERTIFIED SHORTHAND REPORTERS.

(a) A noncertified shorthand reporter may be employed until a

certified shorthand reporter is available.

(b) A noncertified shorthand reporter may report an oral

deposition only if:

(1) the noncertified shorthand reporter delivers an affidavit to

the parties or to their counsel present at the deposition stating

that a certified shorthand reporter is not available; or

(2) the parties or their counsel stipulate on the record at the

beginning of the deposition that a certified shorthand reporter

is not available.

(c) This section does not apply to a deposition taken outside

this state for use in this state.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 52.032. CRIMINAL PENALTY. (a) Except as provided by

Section 52.031, a person commits an offense if the person engages

in shorthand reporting in violation of Section 52.021 of this

code. Each day of violation constitutes a separate offense.

(b) An offense under this section is a Class A misdemeanor.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 1037, Sec. 3, eff. Sept. 1,

1993; Acts 2003, 78th Leg., ch. 813, Sec. 19, eff. Sept. 1, 2003.

Sec. 52.0321. ADMINISTRATIVE PENALTY. (a) The board may assess

an administrative penalty against a person who violates this

chapter or a rule or provision of the code of ethics adopted

under this chapter.

(b) In determining the amount of an administrative penalty

assessed under this section, the board shall consider:

(1) the seriousness of the violation;

(2) the history of previous violations;

(3) the amount necessary to deter future violations;

(4) efforts made to correct the violation; and

(5) any other matters that justice may require.

Added by Acts 2003, 78th Leg., ch. 813, Sec. 20, eff. Sept. 1,

2003.

Sec. 52.033. EXEMPTIONS. This chapter does not apply to:

(1) a party to the litigation involved;

(2) the attorney of the party; or

(3) a full-time employee of a party or a party's attorney.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 52.034. PROHIBITED CONTRACTS. (a) A court reporter may

not enter into or provide services under any contractual

agreement, written or oral, exclusive or nonexclusive, that:

(1) undermines the impartiality of the court reporter;

(2) requires a court reporter to relinquish control of an

original deposition transcript and copies of the transcript

before it is certified and delivered to the custodial attorney;

(3) requires a court reporter to provide any service not made

available to all parties to an action; or

(4) gives or appears to give an exclusive advantage to any

party.

(b) This section does not apply to a contract for court

reporting services for a court, agency, or instrumentality of the

United States or this state.

Added by Acts 1997, 75th Leg., ch. 729, Sec. 2, eff. Sept. 1,

1997.

SUBCHAPTER D. APPOINTMENT AND POWERS AND DUTIES OF OFFICIAL COURT

REPORTERS

Sec. 52.041. APPOINTMENT OF OFFICIAL COURT REPORTER. Each judge

of a court of record shall appoint an official court reporter. An

official court reporter is a sworn officer of the court and holds

office at the pleasure of the court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 52.042. DEPUTY COURT REPORTER. (a) If an official court

reporter is unable to perform his duties in reporting proceedings

in court due to illness, other official work, or unavoidable

disability, the judge of the court may appoint a deputy court

reporter to perform the court reporting services during the

absence of the official court reporter.

(b) A deputy court reporter is entitled to receive the same

salary and fees for the services performed during the absence of

the official court reporter as the official court reporter

receives. The deputy court reporter shall be paid in the same

manner as the official court reporter.

(c) The official court reporter is entitled to receive his

regular salary while temporarily unable to perform his duties due

to other official work. The official court reporter may not

receive salary under this subsection for more than 30 days each

year.

(d) The salary of the official court reporter for absences due

to illness or unavoidable disability shall be determined in

accordance with the compensation and leave policies of the county

or counties responsible for payment of the official court

reporter's salary and Chapter 504, Labor Code.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 453, Sec. 1, eff. Sept. 1,

1997.

Sec. 52.043. DEPUTY COURT REPORTER FOR THE 70TH JUDICIAL

DISTRICT. (a) The official court reporter for the 70th Judicial

District may appoint a deputy court reporter for the district.

(b) The deputy court reporter shall have the same authority and

duties as the official court reporter and shall provide court

reporting services under the direction and in the name of the

official court reporter.

(c) Notwithstanding Section 52.042, neither the counties

comprising the 70th Judicial District nor this state may pay the

salary or other expenses of the deputy court reporter appointed

under this section.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 52.044. ADDITIONAL DISTRICT COURT REPORTERS IN BEXAR

COUNTY. (a) The judges of the district courts in Bexar County

may employ additional official court reporters to serve the

district courts in Bexar County if a majority of the district

court judges believe more official court reporters are necessary.

(b) The district court judges shall, by majority vote, determine

the method of hiring the additional official court reporters.

(c) The additional official court reporters receive the same

compensation for services performed as the regular official court

reporter receives.

(d) The presiding civil judge shall determine the assignments of

the additional official court reporters.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 52.045. OATH. (a) An official court reporter must take

the official oath required of officers of this state.

(b) In addition to the official oath, each official court

reporter must sign an oath administered by the district clerk

stating that in each reported case the court reporter will keep a

correct, impartial record of:

(1) the evidence offered in the case;

(2) the objections and exceptions made by the parties to the

case; and

(3) the rulings and remarks made by the court in determining the

admissibility of testimony presented in the case.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 52.046. GENERAL POWERS AND DUTIES. (a) On request, an

official court reporter shall:

(1) attend all sessions of the court;

(2) take full shorthand notes of oral testimony offered before

the court, including objections made to the admissibility of

evidence, court rulings and remarks on the objections, and

exceptions to the rulings;

(3) take full shorthand notes of closing arguments if requested

to do so by the attorney of a party to the case, including

objections to the arguments, court rulings and remarks on the

objections, and exceptions to the rulings;

(4) preserve the notes for future reference for three years from

the date on which they were taken; and

(5) furnish a transcript of the reported evidence or other

proceedings, in whole or in part, as provided by this chapter.

(b) An official court reporter of a district court may conduct

the deposition of witnesses, receive, execute, and return

commissions, and make a certificate of the proceedings in any

county that is included in the judicial district of that court.

(c) The supreme court may adopt rules consistent with the

relevant statutes to provide for the duties and fees of official

court reporters in all civil judicial proceedings.

(d) A judge of a county court or county court at law shall

appoint a certified shorthand reporter to report the oral

testimony given in any contested probate matter in that judge's

court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 52.047. TRANSCRIPTS. (a) A person may apply for a

transcript of the evidence in a case reported by an official

court reporter. The person must apply for the transcript in

writing to the official court reporter. The official court

reporter shall furnish the transcript to the person not later

than the 120th day after the date the:

(1) application for the transcript is received by the reporter;

and

(2) transcript fee is paid or the person establishes indigency as

provided by Rule 20, Texas Rules of Appellate Procedure.

(b) If an objection is made to the amount of the transcript fee,

the judge shall determine a reasonable fee, taking into

consideration the difficulty and technicality of the material to

be transcribed and any time constraints imposed by the person

requesting the transcript.

(c) On payment of the fee or as provided by Rule 40(a)(3) or

53(j), Texas Rules of Appellate Procedure, the person requesting

the transcript is entitled to the original and one copy of the

transcript. The person may purchase additional copies for a fee

per page that does not exceed one-third of the original cost per

page.

(d) An official court reporter may charge an additional fee for:

(1) postage or express charges;

(2) photostating, blueprinting, or other reproduction of

exhibits;

(3) indexing; and

(4) preparation for filing and special binding of original

exhibits.

(e) If an objection is made to the amount of these additional

fees, the judge shall set a reasonable fee. If the person

applying for the transcript is entitled to a transcript without

charge under Rule 40(a)(3) or 53(j), Texas Rules of Appellate

Procedure, the court reporter may not charge any additional fees

under Subsection (d).

(f) If the official court reporter charges an amount that

exceeds a fee set by the judge, the reporter shall refund the

excess to the person to whom it is due on demand filed with the

court.

(g) Notwithstanding Rule 53(j), Texas Rules of Appellate

Procedure, an official court reporter who is required to prepare

a transcript in a criminal case without charging a fee is not

entitled to payment for the transcript from the state or county

if the county paid a substitute court reporter to perform the

official court reporter's regular duties while the transcript was

being prepared. To the extent that this subsection conflicts with

the Texas Rules of Appellate Procedure, this subsection controls.

Notwithstanding Sections 22.004 and 22.108(b), the supreme court

or the court of criminal appeals may not amend or adopt rules in

conflict with this subsection.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 455, Sec. 1, eff. Sept. 1,

1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

827, Sec. 1, eff. September 1, 2007.

Sec. 52.048. COURT REPORTERS FOR FAMILY LAW MASTERS IN EL PASO.

Each El Paso family law master shall appoint an official

shorthand reporter to serve that master. The official shorthand

reporter must be well skilled in his profession. The reporter is

a sworn officer of the court who holds office at the pleasure of

the court.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(b), eff. Aug. 28,

1989.

Sec. 52.049. ADDITIONAL DISTRICT COURT REPORTERS IN NUECES

COUNTY. (a) The judges of the district courts in Nueces County

may employ additional official court reporters to serve the

district courts in Nueces County if a majority of the district

court judges believe more official court reporters are necessary.

(b) The district court judges shall, by majority vote, determine

the method of hiring the additional official court reporters.

(c) The presiding judge of the district courts of Nueces County

shall determine the assignments of the additional official court

reporters.

(d) The total number of official court reporters serving the

district courts of Nueces County may not exceed the amount that

equals one and one-half full-time employees multiplied by the

number of district courts in Nueces County.

Added by Acts 2009, 81st Leg., R.S., Ch.

637, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. COMPENSATION AND EXPENSES

Sec. 52.051. COMPENSATION OF DISTRICT COURT REPORTERS. (a) An

official district court reporter shall be paid a salary set by

the order of the judge of the court. This salary is in addition

to transcript fees, fees for a statement of facts, and other

necessary expenses authorized by law.

(b) The salary set by the judge may not be lower than the salary

that official court reporter received on January 1, 1972.

(c) An order increasing the salary of an official district court

reporter must be submitted to the commissioners court of each

county in the judicial district not later than September 1

immediately before the adoption of the county budget for the next

year. A commissioners court may allow an extension of this time

limit.

(d) The official district court reporter may not receive:

(1) a salary that is more than 10 percent greater than the

salary received during the preceding budget year without the

approval of the commissioners court of each county in the

judicial district if the court reporter serves in a county with a

population of less than 1 million; or

(2) a percentage increase in salary in a fiscal year that is

greater than the average percentage increase in compensation in

that fiscal year to all other employees of the county in which

the reporter serves if the court reporter serves in a county with

a population of 1 million or more.

(e) A person appointed to succeed an official district court

reporter may not receive a salary greater than the salary

received by the person's predecessor in office.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 188, Sec. 1, eff. Sept. 1,

1993.

Sec. 52.052. COMPENSATION IN THE 222ND JUDICIAL DISTRICT.

Notwithstanding Section 52.051, the district judge of the 222nd

Judicial District shall set the salary of the official court

reporter at not less than $15,000.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 517, Sec. 1, eff. Aug. 31,

1987.

Sec. 52.053. COMPENSATION OF HILL COUNTY OFFICIAL COURT

REPORTER. (a) The salary of the official court reporter for the

County Court of Hill County shall be set by the commissioners

court in an amount not to exceed the salary received by the

official court reporter of the district court in Hill County.

(b) This salary is in addition to transcript fees, fees for

statement of facts, and all other fees.

(c) The salary shall be paid from the county general fund, jury

fund, or any other fund available for the purpose, as determined

by the commissioners court.

(d) The salary shall be paid in the same manner as salaries for

other county officers are paid.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 52.054. APPORTIONMENT OF SALARY. (a) Except as provided

by Subsections (b) and (c), the salary of an official court

reporter of a judicial district that is composed of more than one

county shall be apportioned among the counties of the district.

Each county shall pay a portion of the salary equal to the

proportion that its population bears to the total population of

the judicial district.

(b) The judge of the 31st Judicial District shall determine the

proportionate amount of the salary of the official court reporter

to be paid by each county in the district based on the annual

case load in each county.

(c) Nueces County shall pay 50 percent of the salary of the

official court reporter for the 105th Judicial District. Kleberg

and Kenedy counties shall pay the remaining 50 percent. Kleberg

and Kenedy counties' shares shall be equal to the proportion that

each county's population bears to the total population of the two

counties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 52.055. EXPENSES OF DISTRICT COURT REPORTERS. (a) Each

official or deputy court reporter of a district court in a

district composed of more than one county is entitled to

reimbursement in the amount prescribed by Subsections (b) and (d)

for actual and necessary expenses incurred while engaged in

official duties in any county of the state other than the county

of the reporter's residence. This reimbursement is in addition to

the reporter's regular salary.

(b) Travel expenses reimbursed under this section may not exceed

25 cents per mile for the use of private conveyances, traveling

the shortest practical route.

(c) The expenses shall be reimbursed after the completion of

each court term by the respective counties of the judicial

district for which the expenses were incurred, each county paying

the expenses incidental to its own regular or special term. The

commissioners court of each county shall pay the expenses for

which the county is responsible from the county general fund.

(d) The expenses reimbursed under this section are subject to

annual limitations based on the size of the judicial district. A

court reporter may not receive more than the maximum

reimbursement amount set for the reporter's judicial district in

any one year. The maximum reimbursement amount is as follows:

(1) if the judicial district contains two counties, the maximum

reimbursement amount is $400;

(2) if the judicial district contains three counties, the

maximum reimbursement amount is $800;

(3) if the judicial district contains four counties, the maximum

reimbursement amount is $1,400; and

(4) if the judicial district contains five or more counties, the

maximum reimbursement amount is $2,000.

(e) To receive reimbursement under this section, a court

reporter must prepare in duplicate a sworn statement of expenses

that is approved by the district judge. The reporter must file a

copy of the statement with the clerk of the district court of the

county in which the district judge resides.

(f) This section applies to any additional official or deputy

court reporter whose services are required when a district court

convenes in a special term. The county in which the special term

is convened shall pay the expenses. These expenses are in

addition to the expenses provided for the official or deputy

court reporter of the district.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 367, Sec. 2, eff. Aug. 28,

1989.

Sec. 52.056. EXPENSES OF VISITING COURT REPORTERS. (a) An

official or deputy court reporter of a judicial district who is

required to leave the county of his residence to report

proceedings as a substitute for the official court reporter of

another county is entitled to reimbursement for actual and

necessary travel expenses and a per diem allowance of $30 for

each day or part of a day spent outside his county of residence

in the performance of duties as a substitute. These fees are in

addition to the visiting reporter's regular salary.

(b) The commissioners court of the county in which the visiting

reporter provides services shall pay the reimbursement and per

diem allowance from the county general fund on receipt of a sworn

statement by the court reporter that has been approved by the

district judge presiding in the court in which the proceedings

were reported.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 52.057. EXPENSES OF COURT REPORTERS IN CERTAIN ENUMERATED

DISTRICTS. (a) Notwithstanding Section 52.055, the expenses of

the official court reporters for the 31st, 46th, 104th, 112th,

and 155th judicial districts shall be reimbursed as prescribed by

this section.

(b) The official court reporters for the 31st and 112th judicial

districts are entitled to receive travel expense allowances in

the same amounts as a state employee. The allowances shall be

paid as prescribed by Sections 52.055(c) and (e).

(c) In lieu of the expenses provided by Section 52.055, the

official court reporter for the 46th Judicial District may

receive, instead of reimbursement for actual expenses, an annual

allowance of $3,000 for travel and other expenses incurred in

performing official duties. The allowance shall be paid in equal

monthly installments by the counties in the judicial district.

The amount each county pays shall be determined by the proportion

that each county's population bears to the total population of

the district.

(d) The annual allowance for actual and necessary expenses

received by the official court reporter for the 104th Judicial

District may not exceed $400.

(e) In lieu of the expenses provided by Section 52.055, the

official court reporter for the 155th Judicial District may

receive an annual allowance of $3,000 for travel and other

expenses incurred in performing official duties. The counties in

the district, other than the county in which the reporter

resides, shall pay the allowance in equal shares.

(f) In lieu of the reimbursements authorized by Section 52.055,

the official court reporters for the 506th Judicial District

shall receive reimbursement for actual and necessary expenses,

including travel expenses, in an amount equal to the amount of

reimbursement that would be provided to a public servant of the

county in which the court is sitting at the time the court

reporter incurs the expenses if the public servant had incurred

the expenses. Each county in the district shall pay a portion of

the reimbursement authorized by this subsection in the proportion

that the county's population bears to the total population of the

district. For purposes of this subsection, "public servant"

includes an officer, employee, or agent of a county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 73, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

497, Sec. 1, eff. September 1, 2009.

Sec. 52.058. EXPENSES OF DISTRICT COURT REPORTERS IN CHANGE OF

VENUE CASES. (a) Each official or deputy court reporter of a

district court is entitled to reimbursement in the amount

prescribed by Subsection (b) for reasonable and necessary

expenses incurred while engaged in official duties during a trial

being held under a change of venue order in any county of the

state other than the county of the reporter's residence. This

reimbursement is in addition to the reporter's regular salary.

(b) Travel expenses reimbursed under this section may not exceed

25 cents per mile for the use of private conveyances, traveling

the shortest practical route.

(c) The expenses shall be reimbursed as provided by Sections

52.055(c) and (e).

Added by Acts 1989, 71st Leg., ch. 367, Sec. 3, eff. Aug. 28,

1989.

Sec. 52.059. CHARGES FOR DEPOSITIONS. (a) Except as provided

by Subsection (c), an attorney who takes a deposition and the

attorney's firm are jointly and severally liable for a shorthand

reporter's charges for:

(1) the shorthand reporting of the deposition;

(2) transcribing the deposition; and

(3) each copy of the deposition transcript requested by the

attorney.

(b) Except as provided by Subsection (c), an attorney who

appears at a deposition and the attorney's firm are jointly and

severally liable for a shorthand reporter's charges for each copy

of the deposition transcript requested by the attorney.

(c) Prior to the taking of any deposition, a determination of

the person who will pay for the deposition costs will be made on

the record, if an attorney is unwilling to be bound by the

provisions of Subsection (a) or (b).

(d) In this section:

(1) "Firm" means:

(A) a partnership organized for the practice of law in which an

attorney is a partner or with which an attorney is associated; or

(B) a professional corporation organized for the practice of law

of which an attorney is a shareholder or employee.

(2) An attorney "takes" a deposition if the attorney:

(A) obtains the deponent's appearance through an informal

request;

(B) obtains the deponent's appearance through formal means,

including a notice of deposition or subpoena; or

(C) asks the first question in the deposition.

Added by Acts 1991, 72nd Leg., ch. 454, Sec. 1, eff. Sept. 1,

1991.



CHAPTER 53. BAILIFFS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE D. JUDICIAL PERSONNEL AND OFFICIALS

CHAPTER 53. BAILIFFS

SUBCHAPTER A. BAILIFFS FOR CERTAIN COURTS

Sec. 53.001. MANDATORY APPOINTMENTS. (a) The judges of the

22nd, 30th, 70th, 71st, 78th, 89th, 161st, and 341st district

courts, the judges of the district courts having jurisdiction in

Taylor County, the judges of the county courts at law of Taylor

County, and the judge of the County Court of Harrison County

shall each appoint a bailiff.

(b) A district or statutory county court judge in Nueces County

shall appoint a bailiff.

(c) Each criminal district court in Tarrant County must have at

least three bailiffs assigned regularly to the court. Each judge

of a criminal district court in Tarrant County shall appoint two

officers of the court to serve as bailiffs for his court.

(d) The judge of the 97th District Court shall appoint a bailiff

for each county in the district. At the discretion of the judge,

a bailiff may serve the court in more than one county of the

district.

(e) The county sheriff shall appoint one bailiff for each

district court in Tarrant County that gives preference to

criminal cases and one bailiff for each criminal district court

in Tarrant County in the same manner as authorized by law.

(f) The appointment of a bailiff under this chapter does not

affect the requirement under general law that the county sheriff

furnish a bailiff for each court.

(g) The judges of the district courts having jurisdiction in

Potter and Randall counties and the judges of the county courts

at law in Potter and Randall counties shall each appoint a

bailiff.

(h) The judges of the district courts having jurisdiction in

Angelina County and the judges of the county courts at law of

Angelina County shall each appoint a bailiff.

(i) The judge of the 406th District Court shall appoint a

bailiff.

(j) The judge of the 115th District Court shall appoint a

bailiff to serve the court only in Upshur County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.71(a), eff.

Sept. 1, 1987; Acts 1989, 71st Leg., ch. 2, Sec. 8.29(a), eff.

Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 16, Sec. 8.03(a), eff.

Aug. 26, 1991; Acts 1991, 72nd Leg., ch. 401, Sec. 1, eff. Aug.

26, 1991; Acts 1991, 72nd Leg., ch. 546, Sec. 1, eff. Sept. 1,

1991; Acts 1997, 75th Leg., ch. 868, Sec. 1, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 853, Sec. 1, eff. Sept. 1, 1999; Acts

1999, 76th Leg., ch. 932, Sec. 1, eff. Sept. 1, 1999; Acts 1999,

76th Leg., ch. 1136, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th

Leg., ch. 575, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1352, Sec. 1(d), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

5, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

781, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 20(a), eff. September 1, 2007.

Sec. 53.002. PERMISSIVE APPOINTMENTS. (a) The judges of the

34th, 86th, 130th, 142nd, 238th, 318th, 355th, and 385th district

courts may each appoint a bailiff.

(b) The judge of the 43rd District Court and the judge of the

415th District Court may each appoint one or more bailiffs that

the judge believes are necessary for the efficient administration

of the judge's court.

(c) The judges of the district courts, including family district

courts, having jurisdiction in El Paso County and the judges of

the county courts at law in El Paso County may each appoint a

person to serve the court as bailiff. A bailiff for a district

court that is composed of more than one county serves the court

in each county of the district.

(d) The judges of the 15th and 59th district courts and the

judges of the statutory county courts in Grayson County may each

appoint a bailiff.

(e) The judges of the district courts in Tom Green County may

each appoint a bailiff. A bailiff for a district court that is

composed of more than one county may, at the discretion of the

judge, serve the court in each county of the district.

(f) The judges of the 12th, 106th, 258th, 278th, and 411th

district courts may each appoint a bailiff. At the discretion of

the judge, a bailiff may serve the court in each county of the

district.

(g) The judge of each district court in Tarrant County that

gives preference to criminal cases and the judge of each criminal

district court in Tarrant County may appoint two persons to serve

as bailiffs. Notwithstanding Section 53.071 or Article 19.36,

Code of Criminal Procedure, the district judges of the courts in

Tarrant County that give preference to criminal cases and the

criminal district courts in Tarrant County may appoint one

bailiff for each grand jury.

(h) The judge of the 84th District Court may appoint a bailiff

to serve the court in Hansford and Hutchinson counties.

(i) The judge of the 207th District Court may appoint a bailiff

to serve the court in Comal County, subject to the approval of

the local administrative judge.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.71(a), eff.

Sept. 1, 1987; Acts 1989, 71st Leg., ch. 759, Sec. 1, eff. Sept.

1, 1989; Acts 1989, 71st Leg., ch. 919, Sec. 1, eff. Sept. 1,

1989; Acts 1991, 72nd Leg., ch. 819, Sec. 1, eff. Sept. 1, 1991;

Acts 1993, 73rd Leg., ch. 430, Sec. 1, eff. Sept. 1, 1993; Acts

1995, 74th Leg., ch. 648, Sec. 1, eff. Aug. 28, 1995; Acts 1997,

75th Leg., ch. 868, Sec. 2, eff. Sept. 1, 1997; Acts 1997, 75th

Leg., ch. 1436, Sec. 1, eff. June 20, 1997; Acts 1999, 76th Leg.,

ch. 853, Sec. 2, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch.

867, Sec. 1, eff. June 18, 1999; Acts 2003, 78th Leg., ch. 121,

Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 928, Sec.

1, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

4, Sec. 1, eff. April 27, 2005.

Acts 2005, 79th Leg., Ch.

1352, Sec. 3(b), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

211, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

890, Sec. 1, eff. June 19, 2009.

Sec. 53.003. EVIDENCE OF APPOINTMENT; NOTIFICATION. (a) An

order signed by the appointing judge entered in the minutes of

the court is evidence of the appointment of a bailiff or grand

jury bailiff under Section 53.001(a), (d), or (g) or 53.002(a),

(c), (d), (e), or (f).

(b) The judge of each court listed in Sections 53.001(d) and

53.002(a), (c), (e), and (f), the judge of the 341st District

Court, the judge of each district court in Tarrant County that

gives preference to criminal cases, and the judge of each

criminal district court in Tarrant County shall give each

commissioners court in the judicial district written notification

of the bailiff's or grand jury bailiff's appointment and date of

employment. The judge of each court listed in Section 53.002(c),

the judge of each district court in Tarrant County that gives

preference to criminal cases, and the judge of each criminal

district court in Tarrant County shall also give each

commissioners court written notification of the compensation to

be paid by the county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.71(a), eff.

Sept. 1, 1987; Acts 1989, 71st Leg., ch. 2, Sec. 8.29(b), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 759, Sec. 2, eff. Sept.

1, 1989; Acts 1989, 71st Leg., ch. 919, Sec. 2, eff. Sept. 1,

1989; Acts 1991, 72nd Leg., ch. 16, Sec. 8.03(b), eff. Aug. 26,

1991; Acts 1991, 72nd Leg., ch. 401, Sec. 2, eff. Aug. 26, 1991;

Acts 1995, 74th Leg., ch. 648, Sec. 2, eff. Aug. 28, 1995; Acts

1997, 75th Leg., ch. 868, Sec. 3, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 853, Sec. 3, eff. Sept. 1, 1999.

Sec. 53.004. QUALIFICATIONS. (a) A bailiff in the 22nd, 34th,

70th, 71st, or 161st district court must be a resident of the

county in which he serves the court and must be at least 18 years

old.

(b) To be eligible to be appointed bailiff in the 30th, 78th,

86th, 89th, 130th, or 341st district court, the County Court of

Harrison County, a court described in Section 53.002(c), a

district court in Taylor County, or a county court at law of

Taylor County, a person must be a resident of the county in which

the person serves the court and must be at least 21 years old.

(c) A bailiff in the 15th or 59th district court or a statutory

county court in Grayson County must be a citizen of the United

States and a resident of Grayson County.

(d) To be eligible to be appointed a bailiff in a district court

in Tom Green County, a person must be a resident of the judicial

district and must be at least 18 years of age.

Text of subsec. (e) as amended by Acts 1993, 73rd Leg., ch. 385,

Sec. 1

(e) To be eligible to be appointed bailiff in a district court

in Midland County or under Section 53.001(g), a person must be at

least 21 years old and hold a peace officer license under Chapter

415 from the Commission on Law Enforcement Officer Standards and

Education. This subsection does not apply to a person serving as

bailiff of a court described by Section 53.001(g) on September 1,

1991.

Text of subsec. (e) as amended by Acts 1993, 73rd Leg., ch. 430,

Sec. 2

(e) To be eligible to be appointed bailiff for the 355th

District Court or under Section 53.001(g), a person must be at

least 21 years old and hold a peace officer license under Chapter

415 from the Commission on Law Enforcement Officer Standards and

Education. This subsection does not apply to a person serving as

bailiff of a court described by Section 53.001(g) on September 1,

1991.

(f) To be eligible to be appointed bailiff in the 406th District

Court, a person must be:

(1) at least 21 years of age; and

(2) a citizen of the United States.

(g) A bailiff appointed by the judge of the 115th District Court

to serve the court in Upshur County must be:

(1) a resident of that county; and

(2) at least 18 years of age.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.71(a), eff.

Sept. 1, 1987; Acts 1989, 71st Leg., ch. 2, Sec. 8.29(c), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 759, Sec. 3, eff. Sept.

1, 1989; Acts 1989, 71st Leg., ch. 919, Sec. 3, eff. Sept. 1,

1989; Acts 1991, 72nd Leg., ch. 16, Sec. 8.03(c), eff. Aug. 26,

1991; Acts 1991, 72nd Leg., ch. 401, Sec. 3, eff. Aug. 26, 1991;

Acts 1991, 72nd Leg., ch. 819, Sec. 2, eff. Sept. 1, 1991; Acts

1993, 73rd Leg., ch. 385, Sec. 1, eff. Sept. 1, 1993; Acts 1993,

73rd Leg., ch. 430, Sec. 2, eff. Sept. 1, 1993; Acts 1997, 75th

Leg., ch. 868, Sec. 4, eff. Sept. 1, 1997; Acts 1999, 76th Leg.,

ch. 853, Sec. 4, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

10, Sec. 1, eff. May 3, 2005.

Acts 2005, 79th Leg., Ch.

1352, Sec. 1(e), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

5, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

781, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 20(b), eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

890, Sec. 2, eff. June 19, 2009.

Sec. 53.005. TERM OF OFFICE. A bailiff or grand jury bailiff

appointed under this subchapter holds office at the will of the

judge of the court that the bailiff or grand jury bailiff serves.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.71(a), eff.

Sept. 1, 1987; Acts 1989, 71st Leg., ch. 2, Sec. 8.29(d), eff.

Aug. 28, 1989.

Sec. 53.006. DUTIES. (a) A bailiff or grand jury bailiff

appointed under Section 53.001 or 53.002(a), (c), (d), (e), or

(f) is an officer of the court.

(b) The bailiff or grand jury bailiff shall perform in the court

to which the bailiff or grand jury bailiff is appointed all

duties imposed on bailiffs under general law and shall perform

other duties required by the judge of the court that the bailiff

or grand jury bailiff serves.

(c) A bailiff or grand jury bailiff appointed under Section

53.001(d) or 53.002(a), (c), (e), (f), or (g) by the judge of the

341st District Court, by a judge of a district court in Tarrant

County that gives preference to criminal cases, or by a judge of

a criminal district court in Tarrant County has only the duties

assigned by the judge of the court that the bailiff or grand jury

bailiff serves.

(d) A bailiff appointed under Section 53.001(b) shall serve as

part of the security force for the district and statutory county

courts in the county and shall perform other duties as required

by the judge of the court the bailiff serves.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.71(a), eff.

Sept. 1, 1987; Acts 1989, 71st Leg., ch. 2, Sec. 8.29(e), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 759, Sec. 4, eff. Sept.

1, 1989; Acts 1989, 71st Leg., ch. 919, Sec. 4, eff. Sept. 1,

1989; Acts 1991, 72nd Leg., ch. 16, Sec. 8.03(d), eff. Aug. 26,

1991; Acts 1991, 72nd Leg., ch. 546, Sec. 2, eff. Sept. 1, 1991;

Acts 1995, 74th Leg., ch. 648, Sec. 3, eff. Aug. 28, 1995; Acts

1997, 75th Leg., ch. 868, Sec. 5, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 853, Sec. 5, eff. Sept. 1, 1999.

Sec. 53.007. BAILIFF DEPUTIZED. (a) This section applies to:

(1) the 22nd, 34th, 70th, 71st, 86th, 97th, 130th, 142nd, 161st,

238th, 318th, 341st, 355th, and 385th district courts;

(2) the County Court of Harrison County;

(3) the criminal district courts of Tarrant County;

(4) the district courts in Taylor County;

(5) the courts described in Section 53.002(c), (d), (e), or (f);

(6) the county courts at law of Taylor County;

(7) the district courts in Tarrant County that give preference

to criminal cases; and

(8) the 115th District Court in Upshur County.

(b) On the request of the judge of a court to which this section

applies other than the 115th District Court, the sheriff of each

county in which the court sits shall deputize the bailiff or

grand jury bailiff appointed under this subchapter of that court,

in addition to other deputies authorized by law. On the request

of the judge of the 115th District Court, the sheriff of Upshur

County shall deputize the bailiff appointed by that judge under

Section 53.001(j), in addition to other deputies authorized by

law.

(c) A request under this section by a judge of a court listed in

Section 53.001(d), 53.002(a), 53.002(c), or 53.002(e), by the

judge of the 341st District Court, by a judge of a district court

in Tarrant County that gives preference to criminal cases, by a

judge of a criminal district court in Tarrant County, by the

judge of a district court in Taylor County, or by the judge of a

county court at law of Taylor County must be in writing.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.71(a), eff.

Sept. 1, 1987; Acts 1989, 71st Leg., ch. 2, Sec. 8.29(f), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 759, Sec. 5, eff. Sept.

1, 1989; Acts 1989, 71st Leg., ch. 919, Sec. 5, eff. Sept. 1,

1989; Acts 1991, 72nd Leg., ch. 16, Sec. 8.03(e), eff. Aug. 26,

1991; Acts 1991, 72nd Leg., ch. 819, Sec. 3, eff. Sept. 1, 1991;

Acts 1993, 73rd Leg., ch. 430, Sec. 3, eff. Sept. 1, 1993; Acts

1995, 74th Leg., ch. 648, Sec. 4, eff. Aug. 28, 1995; Acts 1997,

75th Leg., ch. 868, Sec. 6, eff. Sept. 1, 1997; Acts 1997, 75th

Leg., ch. 1436, Sec. 2, eff. June 20, 1997; Acts 1999, 76th Leg.,

ch. 853, Sec. 6, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

781, Sec. 3, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1342, Sec. 20(c), eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

890, Sec. 3, eff. June 19, 2009.

Sec. 53.0071. BAILIFF AS PEACE OFFICER. Unless the appointing

judge provides otherwise in the order of appointment, a bailiff

appointed under Section 53.001(b) or (g) or 53.002(c), (e), or

(f) is a "peace officer" for purposes of Article 2.12, Code of

Criminal Procedure.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.71(a), eff. Sept.

1, 1987. Amended by Acts 1989, 71st Leg., ch. 919, Sec. 6, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 401, Sec. 4, eff. Aug.

26, 1991; Acts 1991, 72nd Leg., ch. 546, Sec. 3, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 648, Sec. 5, eff. Aug. 28, 1995.

Sec. 53.008. OATH. The bailiffs of the 22nd, 34th, 70th, 86th,

97th, 130th, 142nd, 161st, 238th, 318th, 341st, 355th, and 385th

district courts, the bailiffs of the courts described in Section

53.002(c), (d), (e), or (f), the bailiffs and the grand jury

bailiffs of the district courts in Tarrant County that give

preference to criminal cases, the bailiffs and grand jury

bailiffs of the criminal district courts in Tarrant County, the

bailiffs of the district courts in Taylor County, and the

bailiffs of the county courts at law of Taylor County shall each

swear to the following oath, to be administered by the judge: "I

solemnly swear that I will faithfully and impartially perform all

duties as may be required of me by law, so help me God."

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.71(a), eff.

Sept. 1, 1987; Acts 1989, 71st Leg., ch. 2, Sec. 8.29(g), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 759, Sec. 6, eff. Sept.

1, 1989; Acts 1989, 71st Leg., ch. 919, Sec. 7, eff. Sept. 1,

1989; Acts 1991, 72nd Leg., ch. 16, Sec. 8.03(f), eff. Aug. 26,

1991; Acts 1991, 72nd Leg., ch. 819, Sec. 4, eff. Sept. 1, 1991;

Acts 1993, 73rd Leg., ch. 430, Sec. 4, eff. Sept. 1, 1993; Acts

1995, 74th Leg., ch. 648, Sec. 6, eff. Aug. 28, 1995; Acts 1997,

75th Leg., ch. 868, Sec. 7, eff. Sept. 1, 1997; Acts 1997, 75th

Leg., ch. 1436, Sec. 3, eff. June 20, 1997; Acts 1999, 76th Leg.,

ch. 853, Sec. 7, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

890, Sec. 4, eff. June 19, 2009.

Sec. 53.009. COMPENSATION. (a) Each bailiff appointed by a

judge of the 30th, 78th, 89th, or 355th district court, by a

district judge in Potter, Randall, or Taylor County, or by a

judge of a county court at law of Potter, Randall, or Taylor

County is entitled to receive a salary set by the judge and

approved by the commissioners court. The salary is paid out of

the general fund of the county, except in Potter and Randall

counties, where the salary shall be set by the commissioners

court of each respective county.

(b) Each bailiff appointed by a judge of the 142nd, 238th,

318th, or 385th district court is entitled to receive from each

county in which the court sits the amount of compensation set by

the judge in an amount that does not exceed the salary of the

chief deputy sheriff of the county. The judge shall give each

commissioners court in the district written notification of the

amount of compensation to be paid by the county.

(c) The bailiff appointed by the judge of the County Court of

Harrison County is entitled to receive a salary set by the judge

in an amount that does not exceed the salary of a deputy sheriff

of the county. The salary is paid out of the general fund of the

county.

(d) The bailiff appointed by the judge of the 341st District

Court is entitled to receive a salary set by the judge in an

amount that is commensurate with the salary paid the bailiffs of

other courts with similar duties. The salary is paid out of the

general fund of the county.

(e) A bailiff is entitled to receive from the county in which he

serves a salary set by the judge in an amount that does not

exceed the salary of the chief deputy sheriff of the county. The

judge shall give each commissioners court in the district written

notification of the amount of compensation to be paid by the

county. The salary is paid out of the general fund of the county.

(f) The bailiffs and grand jury bailiffs appointed by the judges

of the district courts in Tarrant County that give preference to

criminal cases and the bailiffs and grand jury bailiffs appointed

by the judges of the criminal district courts in Tarrant County

are entitled to receive from the county general fund a salary set

in writing by the judge that is in the same pay grade as the

salary of certified and noncertified peace officers who are

appointed as bailiffs by the sheriff. The county shall administer

the bailiff salary under salary administration guidelines.

(g) Each bailiff appointed by a judge of the 15th or 59th

district court or appointed by a statutory county court judge in

Grayson County is entitled to receive from the county a salary

equal to the salary of a jailer employed by the Grayson County

sheriff.

(h) The bailiffs of the courts described in Section 53.002(e)

are entitled to receive a salary set by the judge in an amount

that does not exceed the salary of the highest paid officer

assigned to patrol any of the counties in which the bailiff is

designated to serve. The salary shall be apportioned by the judge

between the counties in which the bailiff is designated to serve.

The judge shall give each commissioners court in the district

written notification of the amount of compensation to be paid by

its county. The salary is paid out of the general fund of each

county.

(i) Each bailiff appointed under Section 53.001(b) is entitled

to receive a salary set by the commissioners court of the county

in which the bailiff serves.

(j) The bailiff appointed by the judge of the 86th District

Court is entitled to receive a salary set by the judge. The

salary is paid out of the general fund of the county.

(k) The bailiffs of the 12th, 84th, 106th, 258th, 278th, and

411th district courts are entitled to receive a salary set by the

judge and approved by the commissioners court of each of the

counties in which the bailiff is designated to serve, except that

the amount of the salary paid the bailiff of the 84th District

Court must be commensurate with the salary paid the bailiffs of

other courts with similar duties. The salary shall be

apportioned by the judge among the counties in which the bailiff

is designated to serve. The judge shall give each commissioners

court in the district written notification of the amount of

compensation to be paid by the county. The salary is paid out of

the general fund of each county, except that the salary paid to

the bailiff of the 106th District Court may be paid out of either

the general fund or the courthouse security fund of each county.

(l) Each bailiff appointed by a judge of a district court having

jurisdiction in Angelina County or a county court at law judge in

Angelina County is entitled to receive a salary set by the

commissioners court of that county in an amount that is not less

than the salary of a deputy sheriff regularly assigned to patrol

duty in the county.

(m) A bailiff of the 97th District Court that serves the court

in more than one county is entitled to receive a salary set by

the judge and approved by the commissioners court of each of the

counties in which the bailiff is designated to serve. The salary

shall be apportioned by the judge among the counties in which the

bailiff is designated to serve. The judge shall give each

commissioners court in the district written notification of the

amount of compensation to be paid by the county.

(n) A bailiff appointed by the judge of the 130th District Court

is entitled to receive a salary set by the Commissioners Court of

Matagorda County in an amount that is not less than the salary of

a deputy sheriff regularly assigned to patrol duty in that

county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.71(a), eff.

Sept. 1, 1987; Acts 1989, 71st Leg., ch. 2, Sec. 8.29(h), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 759, Sec. 7, eff. Sept.

1, 1989; Acts 1989, 71st Leg., ch. 919, Sec. 8, eff. Sept. 1,

1989; Acts 1991, 72nd Leg., ch. 16, Sec. 8.03(g), eff. Aug. 26,

1991; Acts 1991, 72nd Leg., ch. 401, Sec. 5, eff. Aug. 26, 1991;

Acts 1991, 72nd Leg., ch. 546, Sec. 4, eff. Sept. 1, 1991; Acts

1991, 72nd Leg., ch. 819, Sec. 5, eff. Sept. 1, 1991; Acts 1993,

73rd Leg., ch. 107, Sec. 10.01(6), eff. Aug. 30, 1993; Acts 1993,

73rd Leg., ch. 154, Sec. 1, eff. Sept. 1, 1993; Acts 1993, 73rd

Leg., ch. 430, Sec. 5, eff. Sept. 1, 1993; Acts 1995, 74th Leg.,

ch. 648, Sec. 7, eff. Aug. 28, 1995; Acts 1997, 75th Leg., ch.

868, Sec. 8, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1436,

Sec. 4, eff. June 20, 1997; Acts 1999, 76th Leg., ch. 853, Sec.

8, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 867, Sec. 2,

eff. June 18, 1999; Acts 1999, 76th Leg., ch. 1136, Sec. 2, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 575, Sec. 2, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 121, Sec. 2, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 928, Sec. 2, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

83, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

5, Sec. 3, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

890, Sec. 5, eff. June 19, 2009.

Sec. 53.0091. COMPENSATION IN EL PASO COUNTY. (a) Each bailiff

appointed under Section 53.002(c) shall be paid an annual salary

out of the general fund of El Paso County. The appointing judge

shall set the salary in writing, but except as otherwise provided

by this section, the annual salary shall be set at $18,000 on

August 26, 1985, and thereafter the $18,000 annual salary shall

increase as provided by Subsection (c).

(b) Bailiffs appointed under Section 53.002(c) who held office

as bailiffs under Chapter 817, Acts of the 62nd Legislature,

Regular Session, 1971 (Article 2292l, Vernon's Texas Civil

Statutes), or under Chapter 532, Acts of the 67th Legislature,

Regular Session, 1981 (Article 2292o, Vernon's Texas Civil

Statutes), on August 25, 1985, are entitled to receive at least

the same annual salary or compensation under this section as they

received under those Acts on August 26, 1985.

(c) For those bailiffs whose annual salary is set at more than

$18,000 as provided by Subsection (b) or (e), any salary increase

to become effective in the annual budget of El Paso County for

any calendar or fiscal year budget, as the case may be, must be

uniform and, except as provided by Subsection (e), the bailiffs

are entitled to at least the same salary increase in those

budgets that is approved by the commissioners court for a

majority of county employees other than deputy sheriffs. In the

annual budget of El Paso County for October 1, 1986, to September

30, 1987, or any subsequent calendar or fiscal year budget, as

the case may be, any increase in the salaries of bailiffs in El

Paso County must be uniform, and bailiffs are entitled to at

least the same salary increase in those budgets that is approved

by the commissioners court for a majority of county employees,

other than deputy sheriffs.

(d) A person appointed to succeed a bailiff who held office as

bailiff under Chapter 817, Acts of the 62nd Legislature, Regular

Session, 1971 (Article 2292l, Vernon's Texas Civil Statutes), or

under Chapter 532, Acts of the 67th Legislature, Regular Session,

1981 (Article 2292o, Vernon's Texas Civil Statutes), is not

entitled to be paid the same annual salary paid to the bailiff he

succeeds, but is entitled to receive the annual salary as

provided by this section so that the bailiffs' salaries under

this section will become uniform with the passage of time. A

person appointed to succeed any bailiff before October 1, 1986,

is entitled to the $18,000 annual salary set by Subsection (a). A

person appointed to succeed any bailiff on or after October 1,

1986, is entitled to the $18,000 annual salary set by Subsection

(a) or the salary set on the date the bailiff is appointed for a

Grade 20 of the El Paso County Job Guide Designation for a new

employee under Grade 20, whichever is greater. A bailiff whose

annual salary is set on September 30, 1986, at $18,000 under this

section is on October 1, 1986, entitled to any salary increase

provided for under Subsection (c) or the salary set on October 1,

1986, for a Grade 20 of the El Paso County Job Guide Designation

for a new employee under Grade 20, whichever is greater. After

October 1, 1986, all salary increases for bailiffs shall be

uniform as provided for in Subsection (c). If a substantial

number of those job titles or positions listed on the effective

date of this section under Grade 20 of the El Paso County Job

Guide Designation are removed from Grade 20 or the El Paso County

Job Guide Designation is replaced with some other system for

setting employees' salaries under those job titles or positions

listed under Grade 20 of the El Paso County Job Guide

Designation, on the date a new bailiff is appointed, the starting

salary being paid at that time by El Paso County to the

functional equivalent of Grade 20 of the El Paso County Job Guide

Designation shall be used in place of Grade 20. In determining

the functional equivalent of Grade 20 under this section, the job

titles, positions, or their equivalent listed under Grade 20 on

August 26, 1985, shall be considered as the only factors.

(e) Notwithstanding Subsections (c) and (d), any bailiff who

continues in office under Section 11, Chapter 157, Acts of the

69th Legislature, Regular Session, 1985, and whose annual salary

from El Paso County is greater than $21,000 on August 25, 1985,

may not receive a salary increase until the bailiff's salary is

equal to the salaries of those bailiffs whose salaries are set on

August 26, 1985, at $20,832. The salaries of those bailiffs

appointed under Section 53.002(c) who were El Paso County deputy

sheriffs on August 25, 1985, and whose salaries are over $18,000

but under $20,832 on that date are set at $20,832 on August 26,

1985, notwithstanding Subsection (a), and those bailiffs are

entitled to the same salary increase that is granted under

Subsection (c) to other bailiffs in the annual budget of El Paso

County for October 1, 1985, to September 30, 1986.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.71(a), eff. Sept.

1, 1987. Amended by Acts 1989, 71st Leg., ch. 1074, Sec. 6, eff.

Sept. 1, 1989.

SUBCHAPTER B. BAILIFF TO ACT AS INTERPRETER

Sec. 53.021. SPECIAL PROVISION: BAILIFF TO ACT AS INTERPRETER.

(a) The judges of the 24th, 135th, and 267th district courts may

each appoint, with the approval of the commissioners court, an

officer of the court to serve as bailiff.

(b) The primary duty of a bailiff appointed under this section

is to act as an interpreter.

(c) A bailiff appointed under this section is entitled to

receive a reasonable salary not to exceed the highest salary paid

to a deputy, clerk, or assistant employed by the county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER C. BAILIFFS IN BEXAR COUNTY

Sec. 53.031. APPOINTMENTS. (a) The Bexar County sheriff shall

appoint one deputy to serve as bailiff for each of the district

courts in Bexar County not designated as giving preference to

criminal cases.

(b) The Bexar County sheriff shall appoint two deputies to serve

as bailiffs for each of the district courts in Bexar County

designated as giving preference to criminal cases.

(c) A person appointed as bailiff must be acceptable to the

judge of the court to which he is appointed.

(d) An appointment under this section is not effective until the

judge approves and confirms it in writing.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 53.032. OATH. Before assuming the duties of office, each

bailiff must take the oath prescribed for officers of this state.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 53.033. BOND. The sheriff may require a bailiff to give a

bond. The sheriff may prescribe the conditions and amount of the

bond, or those terms may be set as otherwise provided by law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 53.034. POWERS. A bailiff appointed under this subchapter

has the same powers that sheriffs and deputy sheriffs have in

this state.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 53.035. DUTIES. (a) A bailiff acts in the name of his

principal and may perform all official acts that the county

sheriff may perform.

(b) A bailiff shall attend each session of the court to which he

is appointed and perform the official duties performed by

sheriffs and deputies in the district courts of this state,

including serving process, subpoenas, warrants, and writs. A

bailiff shall also perform services requested by the judge.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 53.036. TERM OF OFFICE; VACANCY. (a) A bailiff serves at

the pleasure of the judge of the court the bailiff serves.

(b) If the office of a bailiff becomes vacant, the sheriff shall

appoint another bailiff in the manner provided for initial

appointments.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 53.037. ACTING FOR ANOTHER BAILIFF. The bailiffs may act

for each other and shall act for each other when requested to by

a judge or the sheriff. A bailiff acting for another bailiff may

not receive additional compensation.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 53.038. SALARY. The sheriff shall fix the annual salary of

the bailiffs of each court. The salary must be approved by the

commissioners court and shall be paid by warrant or check in

equal installments twice monthly from the county fund established

for the purpose.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 53.039. ADDITIONAL DEPUTIES. This subchapter does not

prevent the sheriff from assigning additional deputies to any of

the district courts when circumstances require or when a district

judge requests the assignment.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER D. BAILIFFS FOR FAMILY DISTRICT COURTS IN HARRIS

COUNTY

Sec. 53.051. OFFICE OF BAILIFF. The judges of the 245th, 246th,

247th, 257th, 308th, 309th, 310th, 311th, and 312th family

district courts shall appoint a person to serve their respective

courts as bailiff. A bailiff is an officer of the court and

performs the duties of the office under the direction and

supervision of the judge of the court.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.72(a), eff. Sept.

1, 1987.

Sec. 53.052. APPOINTMENT. An order signed by the appointing

judge and entered on the minutes of the court is evidence of

appointment of a bailiff. The judge shall give written notice to

the commissioners court and each constable of Harris County of

the appointment and date employed.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.72(a), eff. Sept.

1, 1987.

Sec. 53.053. QUALIFICATIONS. A bailiff must be a citizen of the

United States and must be 19 years of age.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.72(a), eff. Sept.

1, 1987.

Sec. 53.054. BAILIFF AS DEPUTY. On written notice of the

appointment from the judge, a constable of said county may

deputize the bailiff in addition to other deputies authorized by

law.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.72(a), eff. Sept.

1, 1987.

Sec. 53.055. OATH. The following oath must be administered by

the appointing judge to the bailiff appointed under this

subchapter: "I solemnly swear that I will perform faithfully and

impartially all duties required of me and required by law so help

me God."

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.72(a), eff. Sept.

1, 1987.

Sec. 53.056. TERM OF OFFICE. The bailiff holds office at the

will of the judge of the court served by the bailiff.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.72(a), eff. Sept.

1, 1987.

Sec. 53.057. DUTIES. A bailiff shall perform the duties imposed

on bailiffs under the general laws of this state and the other

duties required by the judge of the court served.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.72(a), eff. Sept.

1, 1987.

Sec. 53.058. COMPENSATION. The bailiff shall be compensated out

of the general fund of the county in an amount to be set by the

Commissioners Court of Harris County.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.72(a), eff. Sept.

1, 1987.

SUBCHAPTER E. GRAND JURY BAILIFFS IN CERTAIN COUNTIES

Sec. 53.071. GRAND JURY BAILIFFS IN COUNTIES OF 250,000 OR MORE.

(a) In any county with a population of 250,000 or more, the

judges of the district courts to whom the grand jury reports may,

with the commissioners court's approval, appoint not more than

seven grand jury bailiffs.

(b) A bailiff appointed under this section is subject to removal

without cause at the will of the appointing judge or judges.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.73, eff. Sept. 1,

1987.

Sec. 53.072. GRAND JURY BAILIFFS IN GALVESTON COUNTY. The judge

of a district court in Galveston County impaneling a grand jury

shall appoint not more than six grand jury bailiffs.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.73, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.30, eff.

Aug. 28, 1989.

SUBCHAPTER F. APPELLATE COURT PEACE OFFICERS

Sec. 53.091. EMPLOYMENT. (a) The supreme court, the court of

criminal appeals, and each of the courts of appeals may employ

and commission a peace officer to protect the court.

(b) A peace officer commissioned under this section holds office

at the will of the court served by the officer.

(c) A person may not be commissioned as a peace officer under

this section unless the person meets all standards for licensing

as a peace officer by the Commission on Law Enforcement Officer

Standards and Education.

Added by Acts 1993, 73rd Leg., ch. 695, Sec. 1, eff. Sept. 1,

1993.

Sec. 53.092. POWERS AND DUTIES. Any peace officer commissioned

under this section shall be vested with all the rights,

privileges, obligations, and duties of any other peace officer in

this state while on the property under the control of the court

or acting in the actual course and scope of employment.

Added by Acts 1993, 73rd Leg., ch. 695, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 54. MASTERS; MAGISTRATES; REFEREES; ASSOCIATE JUDGES

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE D. JUDICIAL PERSONNEL AND OFFICIALS

CHAPTER 54. MASTERS; MAGISTRATES; REFEREES; ASSOCIATE JUDGES

SUBCHAPTER A. MAGISTRATES IN MONTGOMERY COUNTY

Sec. 54.001. APPOINTMENT. (a) The judges of the district

courts and statutory county courts in Montgomery County, with the

consent and approval of the Commissioners Court of Montgomery

County, may jointly appoint one or more magistrates to perform

the duties authorized by this subchapter.

(b) Each magistrate's appointment must be made with the approval

of a majority of the judges described in Subsection (a).

(c) A magistrate appointed under this subchapter may be

terminated at any time in the same manner as appointed.

Added by Acts 2005, 79th Leg., Ch.

663, Sec. 1, eff. September 1, 2005.

Renumbered from Government Code, Section 54.1351 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(24), eff. September 1, 2007.

Sec. 54.002. QUALIFICATIONS; OATH OF OFFICE. (a) To be

eligible for appointment as a magistrate, a person must:

(1) be a resident of Montgomery County, Texas; and

(2) be licensed to practice law in this state for at least four

years.

(b) A magistrate appointed under this subchapter must take the

constitutional oath of office required of appointed officers of

this state.

Added by Acts 2005, 79th Leg., Ch.

663, Sec. 1, eff. September 1, 2005.

Renumbered from Government Code, Section 54.1352 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(24), eff. September 1, 2007.

Sec. 54.003. COMPENSATION. (a) A magistrate is entitled to the

salary determined by the Commissioners Court of Montgomery

County.

(b) The magistrate's salary is to be paid from the county fund

available for the payment of officers' salaries.

Added by Acts 2005, 79th Leg., Ch.

663, Sec. 1, eff. September 1, 2005.

Renumbered from Government Code, Section 54.1353 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(24), eff. September 1, 2007.

Sec. 54.004. JUDICIAL IMMUNITY. A magistrate has the same

judicial immunity as a district judge.

Added by Acts 2005, 79th Leg., Ch.

663, Sec. 1, eff. September 1, 2005.

Renumbered from Government Code, Section 54.1354 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(24), eff. September 1, 2007.

Sec. 54.005. JURISDICTION; RESPONSIBILITY. The judges of the

district and statutory county courts of Montgomery County by

majority vote shall adopt standing orders establishing the duties

of a magistrate.

Added by Acts 2005, 79th Leg., Ch.

663, Sec. 1, eff. September 1, 2005.

Renumbered from Government Code, Section 54.1355 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(24), eff. September 1, 2007.

Sec. 54.006. POWERS. Subject to the standing orders of the

judges of the district and statutory county courts of Montgomery

County, the magistrate has all the powers of a magistrate under

the laws of this state and may:

(1) set, adjust, and revoke bonds before the filing of an

information or the return of an indictment;

(2) conduct examining trials;

(3) determine whether a defendant is indigent and appoint

counsel for indigent defendants;

(4) issue search and arrest warrants;

(5) issue emergency protective orders;

(6) order emergency mental commitments;

(7) conduct juvenile detention hearings if approved by the

Juvenile Board of Montgomery County; and

(8) administer an oath for any purpose.

Added by Acts 2005, 79th Leg., Ch.

663, Sec. 1, eff. September 1, 2005.

Renumbered from Government Code, Section 54.1356 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(24), eff. September 1, 2007.

SUBCHAPTER B. MAGISTRATES IN NOLAN COUNTY

Sec. 54.101. AUTHORIZATION; APPOINTMENT; ELIMINATION. (a) The

Commissioners Court of Nolan County may authorize the judge of

the district court to appoint one or more part-time or full-time

magistrates to perform the duties authorized by this subchapter

in Nolan County.

(b) The judge may appoint magistrates as authorized by the

Commissioners Court of Nolan County.

(c) A magistrate serves at the will of the judge.

(d) An authorized magistrate's position may be eliminated on a

majority vote of the Commissioners Court of Nolan County.

Added by Acts 2005, 79th Leg., Ch.

109, Sec. 1, eff. May 20, 2005.

Renumbered from Government Code, Section 54.1701 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(25), eff. September 1, 2007.

Sec. 54.102. QUALIFICATIONS. To be eligible for appointment as

a magistrate, a person must:

(1) be a citizen of the United States;

(2) have resided in Nolan County for at least the two years

preceding the person's appointment; and

(3) have been licensed to practice law in this state for at

least four years preceding the date of appointment.

Added by Acts 2005, 79th Leg., Ch.

109, Sec. 1, eff. May 20, 2005.

Renumbered from Government Code, Section 54.1702 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(25), eff. September 1, 2007.

Sec. 54.103. COMPENSATION. A magistrate is entitled to the

salary determined by the Commissioners Court of Nolan County.

The magistrate's salary is paid from the county fund available

for payment of officers' salaries.

Added by Acts 2005, 79th Leg., Ch.

109, Sec. 1, eff. May 20, 2005.

Renumbered from Government Code, Section 54.1703 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(25), eff. September 1, 2007.

Sec. 54.104. JUDICIAL IMMUNITY. A magistrate has the same

judicial immunity as a district judge.

Added by Acts 2005, 79th Leg., Ch.

109, Sec. 1, eff. May 20, 2005.

Renumbered from Government Code, Section 54.1704 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(25), eff. September 1, 2007.

Sec. 54.105. JURISDICTION; RESPONSIBILITY; POWERS. (a) To the

extent authorized by this subchapter, a magistrate has

jurisdiction to exercise the authority granted by the judge of

the district court.

(b) A magistrate has all of the powers of a magistrate under the

laws of this state and may administer an oath for any purpose.

(c) A magistrate shall give preference to performing the duties

of a magistrate under Article 15.17, Code of Criminal Procedure.

(d) A magistrate is authorized to:

(1) set, adjust, and revoke bonds before the filing of an

information or the return of an indictment;

(2) conduct examining trials;

(3) determine whether a defendant is indigent and appoint

counsel for an indigent defendant;

(4) issue search and arrest warrants; and

(5) conduct juvenile detention hearings as authorized by Section

51.04(f), Family Code.

(e) A magistrate may:

(1) issue notices of the setting of a case for a hearing;

(2) conduct hearings;

(3) compel production of evidence;

(4) hear evidence;

(5) issue summons for the appearance of witnesses;

(6) swear witnesses for hearings;

(7) regulate proceedings in a hearing; and

(8) perform any act and take any measure necessary and proper

for the efficient performance of the duties required by the

magistrate's jurisdiction and authority.

Added by Acts 2005, 79th Leg., Ch.

109, Sec. 1, eff. May 20, 2005.

Renumbered from Government Code, Section 54.1705 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(25), eff. September 1, 2007.

SUBCHAPTER C. CRIMINAL LAW MASTERS IN JEFFERSON COUNTY

Sec. 54.201. APPLICATION. This subchapter applies to the

district courts and to the county courts at law that give

preference to criminal cases in Jefferson County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.202. APPOINTMENT AND COMPENSATION. (a) The judge of a

court subject to this subchapter may appoint one or more masters

to perform the duties authorized by this subchapter.

(b) To qualify for appointment as a master, a person must be

licensed to practice law in Texas.

(c) Appointment as a master is not valid unless the appointee

agrees to serve as a master.

(d) A person appointed to serve as master is entitled to be paid

an amount set by the court that may not exceed the amount paid

for indigent trial representation pursuant to Article 26.05, Code

of Criminal Procedure. The commissioners court shall pay the

salary from funds appropriated by the commissioners court for

indigent criminal representation.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 468, Sec. 2, eff. June 9,

1993.

Sec. 54.203. REFERRAL OF CASE. (a) To refer a case to a

master, the judge must issue a written order of referral that

specifies the master's duties in the case.

(b) A judge may refer to a master any proceeding in a criminal

case relating to:

(1) a negotiated plea of guilty or nolo contendere;

(2) a bond forfeiture;

(3) a pretrial motion;

(4) a postconviction writ of habeas corpus;

(5) an examining trial; or

(6) any other matter that the judge considers proper.

(c) A judge may not refer to a master any case for trial on the

merits.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.204. POWERS. A master to whom a case is referred may:

(1) conduct hearings;

(2) hear evidence;

(3) compel production of relevant evidence;

(4) rule on the admissibility of evidence;

(5) issue summons for the appearance of witnesses;

(6) examine witnesses;

(7) swear witnesses for hearings;

(8) make findings of fact on evidence;

(9) formulate conclusions of law;

(10) rule on pretrial motions;

(11) recommend a ruling, order, or judgment to be made in a

case;

(12) regulate any proceeding in a hearing; and

(13) take any action necessary and proper for the efficient

performance of duties required by the order of referral.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.205. PAPERS TRANSMITTED TO JUDGE. At the conclusion of

a proceeding, the master shall transmit to the referring court

any papers relating to the case, including the master's findings,

conclusions, orders, and recommendations, and a statement as to

any other actions taken.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.206. JUDICIAL ACTION. (a) The referring court may

modify, correct, reject, reverse, or recommit for further

proceedings any action taken by a master.

(b) If the referring court does not take any action, the actions

of the master are adopted by the referring court and become the

decree in the case.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.207. RESTRICTION ON PRACTICE OF LAW. A person appointed

as a master under this subchapter may not practice law before the

court for which the person served as master for two years after

the date the master's services end.

Added by Acts 1993, 73rd Leg., ch. 468, Sec. 3, eff. June 9,

1993.

SUBCHAPTER D. CRIMINAL LAW MAGISTRATES IN DALLAS COUNTY

Sec. 54.301. APPOINTMENT. (a) Each judge of a district court

of Dallas County that gives preference to criminal cases, each

judge of a criminal district court of Dallas County, and each

judge of a county criminal court of Dallas County, with the

consent and approval of the Commissioners Court of Dallas County,

may appoint a magistrate to perform the duties authorized by this

subchapter.

(b) Judges may authorize one or more magistrates to share

service with more than one court.

(c) If a magistrate serves more than one court, the magistrate's

appointment must be made with the unanimous approval of all the

judges under whom the magistrate serves.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 215, Sec. 1, eff. May 23,

1997.

Sec. 54.302. QUALIFICATIONS. To be eligible for appointment as

a magistrate, a person must:

(1) be a resident of this state; and

(2) have been licensed to practice law in this state for at

least four years.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.303. COMPENSATION. (a) A magistrate is entitled to the

salary determined by the Commissioners Court of Dallas County.

(b) The salary may not be less than the salary authorized to be

paid to a master for family law cases appointed under Subchapter

A.

(c) The magistrate's salary is paid from the county fund

available for payment of officers' salaries.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.304. JUDICIAL IMMUNITY. A magistrate has the same

judicial immunity as a district judge.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.305. TERMINATION OF SERVICES. (a) A magistrate who

serves a single court serves at the will of the judge.

(b) The services of a magistrate who serves more than one court

may be terminated by a majority vote of all the judges whom the

magistrate serves.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.306. PROCEEDING THAT MAY BE REFERRED. (a) A judge may

refer to a magistrate any matter arising out of a criminal case

involving:

(1) a negotiated plea of guilty or nolo contendere before the

court;

(2) a bond forfeiture;

(3) a pretrial motion;

(4) a postconviction writ of habeas corpus;

(5) an examining trial;

(6) an occupational driver's license;

(7) an appeal of an administrative driver's license revocation

hearing; and

(8) any other matter the judge considers necessary and proper.

(b) The magistrate may not preside over a trial on the merits,

whether or not the trial is before a jury.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 215, Sec. 2, eff. May 23,

1997; Acts 1999, 76th Leg., ch. 811, Sec. 1, eff. Sept. 1, 1999.

Sec. 54.307. ORDER OF REFERRAL. (a) To refer one or more cases

to a magistrate, a judge must issue an order of referral

specifying the magistrate's duties.

(b) An order of referral may:

(1) limit the powers of the magistrate and direct the magistrate

to report only on specific issues, do particular acts, or receive

and report on evidence only;

(2) set the time and place for the hearing;

(3) prescribe a closing date for the hearing;

(4) provide a date for filing the magistrate's findings;

(5) designate proceedings for more than one case over which the

magistrate shall preside;

(6) direct the magistrate to call the court's docket; and

(7) set forth general powers and limitations of authority of the

magistrate applicable to any case referred.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.308. POWERS. (a) Except as limited by an order of

referral, a magistrate to whom a case is referred may:

(1) conduct hearings;

(2) hear evidence;

(3) compel production of relevant evidence;

(4) rule on admissibility of evidence;

(5) issue summons for the appearance of witnesses;

(6) examine witnesses;

(7) swear witnesses for hearings;

(8) make findings of fact on evidence;

(9) formulate conclusions of law;

(10) rule on a pretrial motion;

(11) recommend the rulings, orders, or judgment to be made in a

case;

(12) regulate proceedings in a hearing; and

(13) do any act and take any measure necessary and proper for

the efficient performance of the duties required by the order of

referral.

(b) A magistrate may not enter a ruling on any issue of law or

fact if that ruling could result in dismissal or require

dismissal of a pending criminal prosecution, but the magistrate

may make findings, conclusions, and recommendations on those

issues.

(c) Except as limited by an order of referral, a magistrate who

is appointed by a district court judge and to whom a case is

referred may accept a plea of guilty or nolo contendere in a

misdemeanor case for a county criminal court. The magistrate

shall forward any fee or fine collected for the misdemeanor

offense to the county clerk.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 522, Sec. 1, eff. June 17,

1987; Acts 1997, 75th Leg., ch. 215, Sec. 3, eff. May 23, 1997.

Sec. 54.309. COURT REPORTER. At the request of a party in a

felony case, the court shall provide a court reporter to record

the proceedings before the magistrate.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 215, Sec. 4, eff. May 23,

1997.

Sec. 54.310. WITNESS. (a) A witness who appears before a

magistrate and is sworn is subject to the penalties for perjury

provided by law.

(b) A referring court may issue attachment against and may fine

or imprison a witness whose failure to appear after being

summoned or whose refusal to answer questions has been certified

to the court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.311. PAPERS TRANSMITTED TO JUDGE. At the conclusion of

the proceedings, a magistrate shall transmit to the referring

court any papers relating to the case, including the magistrate's

findings, conclusions, orders, recommendations, or other action

taken.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.312. JUDICIAL ACTION. (a) A referring court may

modify, correct, reject, reverse, or recommit for further

information any action taken by the magistrate.

(b) If the court does not modify, correct, reject, reverse, or

recommit an action of the magistrate, the action becomes the

decree of the court.

(c) At the conclusion of each term during which the services of

a magistrate are used, the referring court shall enter a decree

on the minutes adopting the actions of the magistrate of which

the court approves.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.313. COSTS OF MAGISTRATE. The court shall determine if

the nonprevailing party is able to defray the costs of the

magistrate. If the court determines that the nonprevailing party

is able to pay those costs, the court shall tax the magistrate's

fees as costs against the nonprevailing party.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER E. JUVENILE COURT REFEREES IN WICHITA COUNTY

Sec. 54.401. APPOINTMENT. Each judge of a district court or

each court designated a juvenile court of Wichita County may

appoint a referee in a civil case as provided by this subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.402. QUALIFICATIONS. A referee must be:

(1) a citizen of this state; and

(2) licensed to practice law in this state.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.403. COMPENSATION. (a) Any compensation given to a

referee shall be found and taxed in the manner provided by law

for taxing other costs in a civil case.

(b) The judge shall determine if the parties to the litigation

are able to defray the costs of the referee's compensation and

shall tax the compensation against the parties if the judge

determines that they are able to pay those costs. If the costs of

the referee's compensation are not taxed against the parties, the

commissioners court shall determine the compensation and pay it

out of the county jury fund.

(c) Costs may not be taxed against the county if any party to

the litigation owns real property in this state or is otherwise

able to defray the costs.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.404. CASES THAT MAY BE REFERRED BY DISTRICT COURT. A

judge of a district court may refer to a referee any civil case

involving a motion:

(1) of contempt for failure or refusal:

(A) to pay child support, temporary support, or separate

maintenance; or

(B) to comply with a court order concerning visitation with

children growing out of a separate maintenance or divorce action;

(2) for a change in child custody;

(3) for revision of child support payments; or

(4) for revision of visitation privileges.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.405. CASES THAT MAY BE REFERRED BY JUVENILE COURT. A

judge of a court designated a juvenile court may refer to a

referee any civil case involving:

(1) a child alleged to be dependent, neglected, or delinquent;

or

(2) any other matter over which the juvenile court has exclusive

jurisdiction.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.406. ORDER OF REFERRAL. An order referring a case to a

referee may:

(1) specify or limit the powers of the referee and direct the

referee to report only on particular issues, do particular acts,

or receive and report on evidence only;

(2) set the time and place for beginning and closing a hearing;

and

(3) set a date for filing a report.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.407. POWERS. Except as limited or specified by an order

referring a case, a referee may:

(1) hear evidence;

(2) make findings of fact on evidence;

(3) formulate conclusions of law;

(4) recommend judgment to be entered in a case;

(5) require production of evidence on any matter embraced by the

order;

(6) rule on admissibility of evidence;

(7) issue summons for the appearance of witnesses;

(8) swear witnesses for hearings;

(9) examine witnesses;

(10) regulate any proceeding in a hearing before the referee;

and

(11) do any act and take any measure necessary and proper for

the efficient performance of the referee's duties under the

order.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.408. NOTICE OF HEARING. Before a referee holds a

hearing, each party shall be given notice of the time and place

of the hearing as provided by law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.409. WITNESS. (a) A witness who appears before a

referee and is sworn is subject to the penalties for perjury

provided by law.

(b) The referring court may issue attachment against and may

fine or imprison a witness whose failure to appear after being

summoned or whose refusal to answer questions has been certified

to the court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.410. PAPERS TRANSMITTED TO JUDGE. At the conclusion of

a hearing, a referee shall transmit to the referring judge any

papers relating to the case, including the referee's findings and

a statement that notice of the findings and of the right to a

hearing before the judge has been given to any principal and to

the parent, guardian, or custodian of any principal who is a

minor.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.411. JUDICIAL ACTION ON REFEREE'S REPORT. (a) A

referring court may adopt, modify, correct, reject, reverse, or

recommit for further information a referee's report.

(b) If the referee recommends a judgment, the court may approve

the recommendation and hear further evidence before rendering a

judgment.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.412. HEARING BEFORE JUDGE. (a) After receiving notice

of the referee's findings, any principal, minor, or the parent,

guardian, or custodian of a minor is entitled to a hearing before

the judge of the referring court.

(b) Notice of the right to a hearing before the judge may be

given at the hearing before the referee or otherwise as the

referring court directs.

(c) A request for a hearing must be filed with the referring

court not later than the third day after the date notice of the

referee's findings is received by the principal, minor, parent,

guardian, or custodian.

(d) The court may allow the hearing at any time.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.413. DECREE OF COURT. If a hearing before a judge is

not requested, or the right to a hearing is waived, the findings

and recommendations of the referee become the decree of the court

when adopted by an order of the judge.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 54.414. JURY TRIAL DEMANDED. If a jury trial is demanded

in a proceeding, the referee shall refer the case back to the

referring court for a full hearing before the court and jury. The

hearing is subject to the usual rules of the court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER F. ASSOCIATE JUDGES IN DALLAS COUNTY

Sec. 54.501. APPLICATION OF SUBCHAPTER. This subchapter applies

to the judges of the:

(1) 14th, 44th, 68th, 95th, 101st, 116th, 134th, 160th, 162nd,

191st, 192nd, 193rd, and 298th district courts; and

(2) any district courts in Dallas County that are required by

law to give preference to civil cases.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.76(a), eff. Sept.

1, 1987.

Sec. 54.502. APPOINTMENT OF ASSOCIATE JUDGES. (a) The judges

may by majority vote appoint one or more full-time associate

judges for any civil matters.

(b) Each appointment is subject to the approval of the

commissioners court.

(c) An associate judge's services may be terminated by a

majority vote of the judges.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.76(a), eff. Sept.

1, 1987. Amended by Acts 2003, 78th Leg., ch. 318, Sec. 2, eff.

Sept. 1, 2003.

Sec. 54.503. QUALIFICATIONS. An associate judge must:

(1) be a citizen of this state;

(2) be at least 25 years of age; and

(3) have practiced law in this state for at least four years

preceding the date of appointment and maintain a license to

practice law in this state during the term of appointment.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.76(a), eff. Sept.

1, 1987. Amended by Acts 2003, 78th Leg., ch. 318, Sec. 3, eff.

Sept. 1, 2003.

Sec. 54.504. COMPENSATION. An associate judge is entitled to

the compensation set by the commissioners court. The compensation

shall be paid from the general fund of the county.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.76(a), eff. Sept.

1, 1987. Amended by Acts 2003, 78th Leg., ch. 318, Sec. 4, eff.

Sept. 1, 2003.

Sec. 54.505. JUDICIAL IMMUNITY. An associate judge has the same

judicial immunity as a district judge.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.76(a), eff. Sept.

1, 1987. Amended by Acts 2003, 78th Leg., ch. 318, Sec. 5, eff.

Sept. 1, 2003.

Sec. 54.506. MATTERS THAT MAY BE REFERRED. A judge may refer

any civil case or portion of a civil case to an associate judge

for resolution.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.76(a), eff. Sept.

1, 1987. Amended by Acts 2003, 78th Leg., ch. 318, Sec. 6, eff.

Sept. 1, 2003.

Sec. 54.5061. TRIAL ON THE MERITS. An associate judge may

conduct a trial on the merits on the agreement of all parties and

the consent of the referring court.

Added by Acts 2003, 78th Leg., ch. 318, Sec. 7, eff. Sept. 1,

2003.

Sec. 54.507. METHODS OF REFERRAL. A case may be referred to an

associate judge by an order of referral in a specific case or by

an omnibus order.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.76(a), eff. Sept.

1, 1987. Amended by Acts 2003, 78th Leg., ch. 318, Sec. 8, eff.

Sept. 1, 2003.

Sec. 54.508. POWERS. Except as limited by an order of referral,

the associate judge may:

(1) conduct hearings;

(2) hear evidence;

(3) compel production of relevant evidence, including books,

papers, vouchers, documents, and other writings;

(4) rule on admissibility of evidence;

(5) issue summons for the appearance of witnesses;

(6) examine witnesses;

(7) swear witnesses for hearings;

(8) regulate proceedings in a hearing; and

(9) do any act and take any measure necessary and proper for the

efficient performance of the duties required by the order of

referral.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.76(a), eff. Sept.

1, 1987. Amended by Acts 2003, 78th Leg., ch. 318, Sec. 9, eff.

Sept. 1, 2003.

Sec. 54.509. RECORD OF EVIDENCE. (a) A court reporter may be

provided during a hearing held by an associate judge appointed

under this subchapter. A court reporter is required to be

provided when the associate judge presides over a jury trial.

(b) A party, the associate judge, or the referring court may

provide for a reporter during the hearing if one is not otherwise

provided.

(c) The record may be preserved in the absence of a court

reporter by any other means approved by the associate judge.

(d) The referring court or associate judge may assess the

expense of preserving the record under Subsection (c) as costs.

(e) On appeal of the associate judge's report or proposed order,

the referring court may consider testimony or other evidence in

the record if the record is taken by a court reporter.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.76(a), eff. Sept.

1, 1987. Amended by Acts 2003, 78th Leg., ch. 318, Sec. 10, eff.

Sept. 1, 2003.

Sec. 54.510. NOTICE OF DECISION; APPEAL. (a) After hearing a

matter, an associate judge shall notify each attorney

participating in the hearing of the associate judge's decision.

An associate judge's decision has the same force and effect as an

order of the referring court unless a party appeals the decision

as provided by Subsection (b).

(b) To appeal an associate judge's decision, other than the

issuance of a temporary restraining order or temporary

injunction, a party must file an appeal in the referring court

not later than the third day after the date the party receives

notice of the decision under Subsection (a).

(c) A temporary restraining order issued by an associate judge

is effective immediately and expires on the 15th day after the

date of issuance unless, after a hearing, the order is modified

or extended by the associate judge or a district judge.

(d) A temporary injunction issued by an associate judge is

effective immediately and continues during the pendency of a

trial unless, after a hearing, the order is modified by a

district judge.

(e) A matter appealed to the referring court shall be tried de

novo and shall be limited to only those matters specified in the

appeal. Except on leave of court, a party may not submit on

appeal any additional evidence or pleadings.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.76(a), eff. Sept.

1, 1987. Amended by Acts 2003, 78th Leg., ch. 318, Sec. 11, eff.

Sept. 1, 2003.

SUBCHAPTER G. STATUTORY PROBATE COURT ASSOCIATE JUDGES

Sec. 54.601. DEFINITION. In this subchapter, "statutory probate

court" has the meaning assigned by Section 3, Texas Probate Code.

Added by Acts 1999, 76th Leg., ch. 1503, Sec. 1, eff. Sept. 1,

1999.

Sec. 54.603. APPOINTMENT. (a) After obtaining the approval of

the commissioners court, the judge of a statutory probate court

by order may appoint a person to act as associate judge for the

statutory probate court.

(b) The commissioners court may authorize the appointment of an

associate judge for each court or may authorize one or more

associate judges to share service with two or more courts, if

more than one statutory probate court exists in a county.

(c) If an associate judge serves more than one court, the

associate judge's appointment must be made with the unanimous

approval of all the judges under whom the associate judge serves.

(d) An associate judge must meet the qualifications to serve as

a judge of the court to which the associate judge is appointed.

(e) An associate judge appointed under this subchapter may serve

as an associate judge appointed under Section 574.0085, Health

and Safety Code.

Added by Acts 1999, 76th Leg., ch. 1503, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1066, Sec. 3, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

334, Sec. 1, eff. September 1, 2009.

Sec. 54.604. TERMINATION OF ASSOCIATE JUDGE. (a) An associate

judge who serves a single court serves at the will of the judge

of that court.

(b) The employment of an associate judge who serves more than

two courts may only be terminated by a majority vote of all the

judges of the courts that the associate judge serves.

(c) The employment of an associate judge who serves two courts

may be terminated by either of the judges of the courts that the

associate judge serves.

(d) The appointment of the associate judge terminates if:

(1) the associate judge becomes a candidate for election to

public office; or

(2) the commissioners court does not appropriate funds in the

county's budget to pay the salary of the associate judge.

(e) If an associate judge serves a single court and the

appointing judge vacates the judge's office, the associate

judge's employment continues, subject to Subsections (d) and (h),

unless the successor appointed or elected judge terminates that

employment.

(f) If an associate judge serves two courts and one of the

appointing judges vacates the judge's office, the associate

judge's employment continues, subject to Subsections (d) and (h),

unless the successor appointed or elected judge terminates that

employment or the judge of the other court served by the

associate judge terminates that employment as provided by

Subsection (c).

(g) If an associate judge serves more than two courts and an

appointing judge vacates the judge's office, the associate

judge's employment continues, subject to Subsections (d) and (h),

unless:

(1) if no successor judge has been elected or appointed, the

majority of the judges of the other courts the associate judge

serves vote to terminate that employment; or

(2) if a successor judge has been elected or appointed, the

majority of the judges of the courts the associate judge serves,

including the successor judge, vote to terminate that employment

as provided by Subsection (b).

(h) Notwithstanding the powers of an associate judge provided by

Section 54.610, an associate judge whose employment continues as

provided by Subsection (e), (f), or (g) after the judge of a

court served by the associate judge vacates the judge's office

may perform administrative functions with respect to that court,

but may not perform any judicial function, including any power

prescribed by Section 54.610, with respect to that court until a

successor judge is appointed or elected.

Added by Acts 1999, 76th Leg., ch. 1503, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1066, Sec. 3, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1206, Sec. 4, eff. September 1, 2009.

Sec. 54.605. COMPENSATION. (a) An associate judge is entitled

to the compensation set by the appointing judge and approved by

the commissioners court. The salary of the associate judge may

not exceed the salary of the appointing judge.

(b) Except as provided by Subsection (c), the compensation of

the associate judge shall be paid by the county from the county

general fund. The compensation must be paid in the same manner

that the appointing judge's salary is paid.

(c) On the recommendation of the statutory probate court judges

in the county and subject to the approval of the county

commissioners court, the county may pay all or part of the

compensation of the associate judge from the excess contributions

remitted to the county under Section 25.00212 and deposited in

the contributions fund created under Section 25.00213.

Added by Acts 1999, 76th Leg., ch. 1503, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1066, Sec. 3, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

400, Sec. 2, eff. June 15, 2007.

Sec. 54.606. OATH. An associate judge must take the

constitutional oath of office required of appointed officers of

this state.

Added by Acts 1999, 76th Leg., ch. 1503, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1066, Sec. 3, eff.

Sept. 1, 2003.

Sec. 54.607. MAGISTRATE. An associate judge appointed under

this subchapter is a magistrate.

Added by Acts 1999, 76th Leg., ch. 1503, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1066, Sec. 3, eff.

Sept. 1, 2003.

Sec. 54.608. CASES THAT MAY BE REFERRED. (a) Except as

provided by this section, a judge of a court may refer to an

associate judge any aspect of a suit over which the probate court

has jurisdiction, including any matter ancillary to the suit.

(b) Unless a party files a written objection to the associate

judge hearing a trial on the merits, the judge may refer the

trial to the associate judge. A trial on the merits is any final

adjudication from which an appeal may be taken to a court of

appeals.

(c) A party must file an objection to an associate judge hearing

a trial on the merits or presiding at a jury trial not later than

the 10th day after the date the party receives notice that the

associate judge will hear the trial. If an objection is filed,

the referring court shall hear the trial on the merits or preside

at a jury trial.

Added by Acts 1999, 76th Leg., ch. 1503, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1066, Sec. 3, eff.

Sept. 1, 2003.

Sec. 54.609. ORDER OF REFERRAL. (a) In referring a case to an

associate judge, the judge of the referring court shall render:

(1) an individual order of referral; or

(2) a general order of referral specifying the class and type of

cases to be heard by the associate judge.

(b) The order of referral may limit the power or duties of an

associate judge.

Added by Acts 1999, 76th Leg., ch. 1503, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1066, Sec. 3, eff.

Sept. 1, 2003.

Sec. 54.610. POWERS OF ASSOCIATE JUDGE. (a) Except as limited

by an order of referral, an associate judge may:

(1) conduct a hearing;

(2) hear evidence;

(3) compel production of relevant evidence;

(4) rule on the admissibility of evidence;

(5) issue a summons for the appearance of witnesses;

(6) examine a witness;

(7) swear a witness for a hearing;

(8) make findings of fact on evidence;

(9) formulate conclusions of law;

(10) recommend an order to be rendered in a case;

(11) regulate all proceedings in a hearing before the associate

judge;

(12) take action as necessary and proper for the efficient

performance of the associate judge's duties;

(13) order the attachment of a witness or party who fails to

obey a subpoena;

(14) order the detention of a witness or party found guilty of

contempt, pending approval by the referring court as provided by

Section 54.616;

(15) without prejudice to the right to a de novo hearing under

Section 54.618, render and sign:

(A) a final order agreed to in writing as to both form and

substance by all parties;

(B) a final default order;

(C) a temporary order;

(D) a final order in a case in which a party files an unrevoked

waiver made in accordance with Rule 119, Texas Rules of Civil

Procedure, that waives notice to the party of the final hearing

or waives the party's appearance at the final hearing;

(E) an order specifying that the court clerk shall issue:

(i) letters testamentary or of administration; or

(ii) letters of guardianship; or

(F) an order for inpatient or outpatient mental health, mental

retardation, or chemical dependency services; and

(16) sign a final order that includes a waiver of the right to a

de novo hearing in accordance with Section 54.618.

(b) An associate judge may, in the interest of justice, refer a

case back to the referring court regardless of whether a timely

objection to the associate judge hearing the trial on the merits

or presiding at a jury trial has been made by any party.

(c) An order described by Subsection (a)(15) that is rendered

and signed by an associate judge constitutes an order of the

referring court. The judge of the referring court shall sign the

order not later than the 30th day after the date the associate

judge signs the order.

(d) An answer filed by or on behalf of a party who previously

filed a waiver described in Subsection (a)(15)(D) revokes that

waiver.

Added by Acts 1999, 76th Leg., ch. 1503, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1066, Sec. 3, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1206, Sec. 5, eff. September 1, 2009.

Sec. 54.611. ATTENDANCE OF BAILIFF. A bailiff shall attend a

hearing conducted by an associate judge if directed to attend by

the referring court.

Added by Acts 1999, 76th Leg., ch. 1503, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1066, Sec. 3, eff.

Sept. 1, 2003.

Sec. 54.612. COURT REPORTER. (a) A court reporter may be

provided during a hearing held by an associate judge appointed

under this subchapter unless required by other law. A court

reporter is required to be provided when the associate judge

presides over a jury trial.

(b) A party, the associate judge, or the referring court may

provide for a reporter during the hearing, if one is not

otherwise provided.

(c) Except as provided by Subsection (a), in the absence of a

court reporter or on agreement of the parties, the record may be

preserved by any means approved by the referring court.

(d) The referring court or associate judge may impose on a party

the expense of preserving the record as a court cost.

(e) On a request for a de novo hearing, the referring court may

consider testimony or other evidence in the record, if the record

is taken by a court reporter, in addition to witnesses or other

matters presented under Section 54.618.

Added by Acts 1999, 76th Leg., ch. 1503, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1066, Sec. 3, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1206, Sec. 6, eff. September 1, 2009.

Sec. 54.613. WITNESS. (a) A witness appearing before an

associate judge is subject to the penalties for perjury provided

by law.

(b) A referring court may fine or imprison a witness who:

(1) fails to appear before an associate judge after being

summoned; or

(2) improperly refuses to answer a question if the refusal has

been certified to the court by the associate judge.

Added by Acts 1999, 76th Leg., ch. 1503, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1066, Sec. 3, eff.

Sept. 1, 2003.

Sec. 54.614. REPORT. (a) The associate judge's report may

contain the associate judge's findings, conclusions, or

recommendations. The associate judge shall prepare a written

report in the form directed by the referring court, including in

the form of:

(1) a notation on the referring court's docket sheet; or

(2) a proposed order.

(b) After a hearing, the associate judge shall provide the

parties participating in the hearing notice of the substance of

the associate judge's report, including any proposed order.

(c) Notice may be given to the parties:

(1) in open court, by an oral statement or a copy of the

associate judge's written report;

(2) by certified mail, return receipt requested; or

(3) by facsimile transmission.

(d) There is a rebuttable presumption that notice is received on

the date stated on:

(1) the signed return receipt, if notice was provided by

certified mail; or

(2) the confirmation page produced by the facsimile machine, if

notice was provided by facsimile transmission.

(e) After a hearing conducted by an associate judge, the

associate judge shall send the associate judge's signed and dated

report, including any proposed order, and all other papers

relating to the case to the referring court.

Added by Acts 1999, 76th Leg., ch. 1503, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1066, Sec. 3, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1206, Sec. 7, eff. September 1, 2009.

Sec. 54.615. NOTICE OF RIGHT TO DE NOVO HEARING BEFORE REFERRING

COURT. (a) An associate judge shall give all parties notice of

the right to a de novo hearing before the referring court.

(b) The notice may be given:

(1) by oral statement in open court;

(2) by posting inside or outside the courtroom of the referring

court; or

(3) as otherwise directed by the referring court.

Added by Acts 1999, 76th Leg., ch. 1503, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1066, Sec. 4, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1206, Sec. 8, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1206, Sec. 9, eff. September 1, 2009.

Sec. 54.616. ORDER OF COURT. (a) Pending a de novo hearing

before the referring court, a proposed order or judgment of the

associate judge has the force and effect, and is enforceable as,

an order or judgment of the referring court, except for an order

providing for the appointment of a receiver.

(b) Except as provided by Section 54.610(c), if a request for a

de novo hearing before the referring court is not timely filed or

the right to a de novo hearing before the referring court is

waived, the proposed order or judgment of the associate judge

becomes the order or judgment of the referring court at the time

the judge of the referring court signs the proposed order or

judgment.

Added by Acts 1999, 76th Leg., ch. 1503, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1066, Sec. 5, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1206, Sec. 10, eff. September 1, 2009.

Sec. 54.617. JUDICIAL ACTION ON ASSOCIATE JUDGE'S PROPOSED ORDER

OR JUDGMENT. (a) Unless a party files a written request for a

de novo hearing before the referring court, the referring court

may:

(1) adopt, modify, or reject the associate judge's proposed

order or judgment;

(2) hear further evidence; or

(3) recommit the matter to the associate judge for further

proceedings.

(b) The judge of the referring court shall sign a proposed order

or judgment the court adopts as provided by Subsection (a)(1) not

later than the 30th day after the date the associate judge signed

the order or judgment.

Added by Acts 1999, 76th Leg., ch. 1503, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1066, Sec. 5, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1206, Sec. 11, eff. September 1, 2009.

Sec. 54.618. DE NOVO HEARING BEFORE REFERRING COURT. (a) A

party may request a de novo hearing before the referring court by

filing with the clerk of the referring court a written request

not later than the seventh working day after the date the party

receives notice of the substance of the associate judge's report

as provided by Section 54.614.

(b) A request for a de novo hearing under this section must

specify the issues that will be presented to the referring court.

(c) In the de novo hearing before the referring court, the

parties may present witnesses on the issues specified in the

request for hearing. The referring court may also consider the

record from the hearing before the associate judge, including the

charge to and verdict returned by a jury, if the record was taken

by a court reporter.

(d) Notice of a request for a de novo hearing before the

referring court must be given to the opposing attorney in the

manner provided by Rule 21a, Texas Rules of Civil Procedure.

(e) If a request for a de novo hearing before the referring

court is filed by a party, any other party may file a request for

a de novo hearing before the referring court not later than the

seventh day after the date of filing of the initial request.

(f) The referring court, after notice to the parties, shall hold

a de novo hearing not later than the 30th day after the date on

which the initial request for a de novo hearing was filed with

the clerk of the referring court, unless all of the parties agree

to a later date.

(g) Before the start of a hearing conducted by an associate

judge, the parties may waive the right of a de novo hearing

before the referring court. The waiver may be in writing or on

the record.

(h) The denial of relief to a party after a de novo hearing

under this section or a party's waiver of the right to a de novo

hearing before the referring court does not affect the right of a

party to file a motion for new trial, motion for judgment

notwithstanding the verdict, or other post-trial motion.

(i) A party may not demand a second jury in a de novo hearing

before the referring court if the associate judge's proposed

order or judgment resulted from a jury trial.

Added by Acts 1999, 76th Leg., ch. 1503, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1066, Sec. 6, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1206, Sec. 12, eff. September 1, 2009.

Sec. 54.619. APPELLATE REVIEW. (a) A party's failure to

request a de novo hearing before the referring court or a party's

waiver of the right to request a de novo hearing before the

referring court does not deprive the party of the right to appeal

to or request other relief from a court of appeals or the supreme

court.

(b) Except as provided by Subsection (c), the date the judge of

a referring court signs an order or judgment is the controlling

date for the purposes of appeal to or request for other relief

from a court of appeals or the supreme court.

(c) The date an order described by Section 54.610(a)(15) is

signed by an associate judge is the controlling date for the

purpose of an appeal to, or a request for other relief relating

to the order from, a court of appeals or the supreme court.

Added by Acts 1999, 76th Leg., ch. 1503, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1066, Sec. 7, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1206, Sec. 13, eff. September 1, 2009.

Sec. 54.620. IMMUNITY. An associate judge appointed under this

subchapter has the judicial immunity of a probate judge. All

existing immunity granted an associate judge by law, express or

implied, continues in full force and effect.

Added by Acts 1999, 76th Leg., ch. 1503, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1066, Sec. 8, eff.

Sept. 1, 2003.

SUBCHAPTER H. CRIMINAL LAW MAGISTRATES IN TARRANT COUNTY

Sec. 54.651. APPOINTMENT. (a) The judges of the district

courts of Tarrant County that give preference to criminal cases,

the judges of the criminal district courts of Tarrant County, and

the judges of the county criminal courts of Tarrant County, with

the consent and approval of the Commissioners Court of Tarrant

County, shall jointly appoint the number of magistrates set by

the commissioners court to perform the duties authorized by this

subchapter.

(b) Each magistrate's appointment must be made with the approval

of at least two-thirds of all the judges described in Subsection

(a).

(c) If the number of magistrates is less than the number of

judges described in Subsection (a), each magistrate shall serve

equally in the courts of those judges.

Added by Acts 1987, 70th Leg., ch. 81, Sec. 1, eff. Aug. 31,

1987. Amended by Acts 1997, 75th Leg., ch. 1147, Sec. 1, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 910, Sec. 1, eff. Sept.

1, 2003.

Sec. 54.652. QUALIFICATIONS. To be eligible for appointment as

a magistrate, a person must:

(1) be a resident of this state; and

(2) have been licensed to practice law in this state for at

least four years.

Added by Acts 1987, 70th Leg., ch. 81, Sec. 1, eff. Aug. 31,

1987.

Sec. 54.653. COMPENSATION. (a) A magistrate is entitled to the

salary determined by the Commissioners Court of Tarrant County.

(b) The salary may not be less than the salary authorized to be

paid to a master for family law cases appointed under Subchapter

A.

(c) The magistrate's salary is paid from the county fund

available for payment of officers' salaries.

Added by Acts 1987, 70th Leg., ch. 81, Sec. 1, eff. Aug. 31,

1987.

Sec. 54.654. JUDICIAL IMMUNITY. A magistrate has the same

judicial immunity as a district judge.

Added by Acts 1987, 70th Leg., ch. 81, Sec. 1, eff. Aug. 31,

1987.

Sec. 54.655. TERMINATION OF SERVICES. (a) A magistrate who

serves a single court serves at the will of the judge.

(b) The services of a magistrate who serves more than one court

may be terminated by a majority vote of all the judges whom the

magistrate serves.

Added by Acts 1987, 70th Leg., ch. 81, Sec. 1, eff. Aug. 31,

1987.

Sec. 54.656. PROCEEDING THAT MAY BE REFERRED. (a) A judge may

refer to a magistrate any criminal case for proceedings

involving:

(1) a negotiated plea of guilty before the court;

(2) a bond forfeiture;

(3) a pretrial motion;

(4) a postconviction writ of habeas corpus;

(5) an examining trial;

(6) an occupational driver's license; and

(7) any other matter the judge considers necessary and proper.

(b) A magistrate may accept a plea of guilty from a defendant

charged with misdemeanor, felony, or both misdemeanor and felony

offenses.

(c) A magistrate may select a jury. A magistrate may not preside

over a trial on the merits, whether or not the trial is before a

jury.

Added by Acts 1987, 70th Leg., ch. 81, Sec. 1, eff. Aug. 31,

1987. Amended by Acts 1997, 75th Leg., ch. 1147, Sec. 2, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 910, Sec. 2, eff. Sept.

1, 2003.

Sec. 54.657. ORDER OF REFERRAL. (a) To refer one or more cases

to a magistrate, a judge must issue an order of referral

specifying the magistrate's duties.

(b) An order of referral may:

(1) limit the powers of the magistrate and direct the magistrate

to report only on specific issues, do particular acts, or receive

and report on evidence only;

(2) set the time and place for the hearing;

(3) prescribe a closing date for the hearing;

(4) provide a date for filing the magistrate's findings;

(5) designate proceedings for more than one case over which the

magistrate shall preside;

(6) direct the magistrate to call the court's docket; and

(7) set forth general powers and limitations of authority of the

magistrate applicable to any case referred.

Added by Acts 1987, 70th Leg., ch. 81, Sec. 1, eff. Aug. 31,

1987.

Sec. 54.658. POWERS. (a) Except as limited by an order of

referral, a magistrate to whom a case is referred may:

(1) conduct hearings;

(2) hear evidence;

(3) compel production of relevant evidence;

(4) rule on admissibility of evidence;

(5) issue summons for the appearance of witnesses;

(6) examine witnesses;

(7) swear witnesses for hearings;

(8) make findings of fact on evidence;

(9) formulate conclusions of law;

(10) rule on a pretrial motion;

(11) recommend the rulings, orders, or judgment to be made in a

case;

(12) regulate proceedings in a hearing;

(13) accept a plea of guilty from a defendant charged with

misdemeanor, felony, or both misdemeanor and felony offenses;

(14) select a jury; and

(15) do any act and take any measure necessary and proper for

the efficient performance of the duties required by the order of

referral.

(b) A magistrate may not enter a ruling on any issue of law or

fact if that ruling could result in dismissal or require

dismissal of a pending criminal prosecution, but the magistrate

may make findings, conclusions, and recommendations on those

issues.

Added by Acts 1987, 70th Leg., ch. 81, Sec. 1, eff. Aug. 31,

1987. Amended by Acts 2003, 78th Leg., ch. 910, Sec. 3, eff.

Sept. 1, 2003.

Sec. 54.659. COURT REPORTER. At the request of a party in a

felony case, the court shall provide a court reporter to record

the proceedings before the magistrate.

Added by Acts 1987, 70th Leg., ch. 81, Sec. 1, eff. Aug. 31,

1987. Amended by Acts 1997, 75th Leg., ch. 1147, Sec. 3, eff.

Sept. 1, 1997.

Sec. 54.660. WITNESS. (a) A witness who appears before a

magistrate and is sworn is subject to the penalties for perjury

provided by law.

(b) A referring court may issue attachment against and may fine

or imprison a witness whose failure to appear after being

summoned or whose refusal to answer questions has been certified

to the court.

Added by Acts 1987, 70th Leg., ch. 81, Sec. 1, eff. Aug. 31,

1987.

Sec. 54.661. PAPERS TRANSMITTED TO JUDGE. At the conclusion of

the proceedings, a magistrate shall transmit to the referring

court any papers relating to the case, including the magistrate's

findings, conclusions, orders, recommendations, or other action

taken.

Added by Acts 1987, 70th Leg., ch. 81, Sec. 1, eff. Aug. 31,

1987.

Sec. 54.662. JUDICIAL ACTION. (a) A referring court may

modify, correct, reject, reverse, or recommit for further

information any action taken by the magistrate.

(b) If the court does not modify, correct, reject, reverse, or

recommit an action of the magistrate, the action becomes the

decree of the court.

(c) At the conclusion of each term during which the services of

a magistrate are used, the referring court shall enter a decree

on the minutes adopting the actions of the magistrate of which

the court approves.

Added by Acts 1987, 70th Leg., ch. 81, Sec. 1, eff. Aug. 31,

1987.

Sec. 54.663. COSTS OF MAGISTRATE. The court shall determine if

the nonprevailing party is able to defray the costs of the

magistrate. If the court determines that the nonprevailing party

is able to pay those costs, the court shall tax the magistrate's

fees as costs against the nonprevailing party.

Added by Acts 1987, 70th Leg., ch. 81, Sec. 1, eff. Aug. 31,

1987.

SUBCHAPTER I. JUVENILE LAW MASTERS IN HARRIS COUNTY

Sec. 54.681. APPOINTMENT. (a) A majority of the judges of the

courts that are designated as juvenile courts in Harris County

may determine that one or more full-time or part-time masters are

needed to serve those courts.

(b) The judges shall issue an order reflecting that

determination and specifying the number of masters needed.

(c) Subject to the determination of need and the approval of the

commissioners court of Harris County, each judge may appoint one

or more masters to serve the judge's court.

(d) Judges may act together to appoint a master to serve their

courts.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 3.03, eff. Aug. 31,

1987. Renumbered from Sec. 54.501 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(24), eff. Aug. 28, 1989.

Sec. 54.682. QUALIFICATIONS. A master must:

(1) be a citizen and resident of this state; and

(2) have been licensed to practice law in this state for at

least four years.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 3.03, eff. Aug. 31,

1987. Renumbered from Sec. 54.502 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(24), eff. Aug. 28, 1989.

Sec. 54.683. ORDER OF APPOINTMENT. The order appointing a

master must be entered in the minutes of each court making the

order and state:

(1) the master's name and state bar identification number;

(2) the name of each court the master will serve; and

(3) the date the master's service is to begin.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 3.03, eff. Aug. 31,

1987. Renumbered from Sec. 54.503 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(24), eff. Aug. 28, 1989.

Sec. 54.684. COMPENSATION. The commissioners court shall set

the compensation for masters and determine the total amount the

county will pay as compensation for masters.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 3.03, eff. Aug. 31,

1987. Renumbered from Sec. 54.504 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(24), eff. Aug. 28, 1989.

Sec. 54.685. JUDICIAL IMMUNITY. A master appointed under this

Act has the same judicial immunity as a district judge.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 3.03, eff. Aug. 31,

1987. Renumbered from Sec. 54.505 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(24), eff. Aug. 28, 1989.

Sec. 54.686. TERMINATION OF EMPLOYMENT. (a) A master who

serves a single court serves at the will of the judge of that

court.

(b) The employment of a master who serves two courts may be

terminated by either of the judges of those courts.

(c) The employment of a master who serves more than two courts

may be terminated by a majority of the judges of those courts.

(d) To terminate a master's employment, the appropriate judges

must sign a written order of termination. The order must state:

(1) the master's name and state bar identification number;

(2) each court ordering termination; and

(3) the date the master's employment ends.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 3.03, eff. Aug. 31,

1987. Renumbered from Sec. 54.506 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(24), eff. Aug. 28, 1989.

Sec. 54.687. WITHDRAWAL OF APPOINTMENT FOR A PARTICULAR COURT.

The judge of a court for which a master has been appointed may

withdraw the master's appointment to that court by written order.

The order must state:

(1) the master's name and state bar identification number;

(2) the name of the court ordering the withdrawal; and

(3) the date the master's services end as to that court.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 3.03, eff. Aug. 31,

1987. Renumbered from Sec. 54.507 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(24), eff. Aug. 28, 1989.

Sec. 54.688. CASES THAT MAY BE REFERRED. A judge may refer to a

master any civil case or portion of a civil case brought:

(1) under Title 1, 2, 3, 4, or 5, Family Code; or

(2) in connection with Rule 308a, Texas Rules of Civil

Procedure.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 3.03, eff. Aug. 31,

1987. Renumbered from Sec. 54.508 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(24), eff. Aug. 28, 1989. Amended by Acts 1997, 75th

Leg., ch. 165, Sec. 7.34, eff. Sept. 1, 1997.

Sec. 54.689. METHOD OF REFERRAL. A case may be referred as

prescribed by published local rules or by written orders.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 3.03, eff. Aug. 31,

1987. Renumbered from Sec. 54.509 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(24), eff. Aug. 28, 1989.

Sec. 54.690. POWERS. (a) An order of referral may limit the

use or power of a master.

(b) Unless limited by published local rule, by written order, or

by an order of referral, a master may perform all acts and take

all measures necessary and proper to perform the tasks assigned

in a referral.

(c) A master may administer oaths.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 3.03, eff. Aug. 31,

1987. Renumbered from Sec. 54.510 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(24), eff. Aug. 28, 1989.

Sec. 54.691. EFFECT ON TEMPORARY RESTRAINING ORDER. (a) The

referral of a case or a portion of a case to a master does not

affect a party's right to have a court grant or extend a

temporary restraining order and does not prevent the expiration

of a temporary restraining order.

(b) Until a judge signs an order concerning the findings and

recommendations of a master, the findings and recommendations do

not affect an existing temporary restraining order or the

expiration or extension of that order.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 3.03, eff. Aug. 31,

1987. Renumbered from Sec. 54.511 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(24), eff. Aug. 28, 1989.

Sec. 54.692. JURY. (a) Except as provided by Subsection (b),

if a jury trial is demanded in a case referred to a master, the

master shall refer the case back to the referring court for a

full hearing according to the usual rules applicable to the case.

(b) A jury demand does not affect the authority of a master to

handle pretrial matters referred to the master.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 3.03, eff. Aug. 31,

1987. Renumbered from Sec. 54.512 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(24), eff. Aug. 28, 1989.

Sec. 54.693. COURT REPORTER. (a) A court reporter need not be

provided during a hearing conducted by a master.

(b) Notwithstanding Subsection (a), a referring judge may

require a reporter at any hearing.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 3.03, eff. Aug. 31,

1987. Renumbered from Sec. 54.513 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(24), eff. Aug. 28, 1989.

Sec. 54.694. FAILURE TO COMPLY WITH SUMMONS OR ORDER. If an

attorney, party, witness, or any other person fails to comply

with a summons or order, the master may certify in writing that

failure to the referring court for appropriate action.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 3.03, eff. Aug. 31,

1987. Renumbered from Sec. 54.514 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(24), eff. Aug. 28, 1989.

Sec. 54.695. WITNESSES. (a) A witness appearing before a

master is subject to the penalties of perjury as provided by

Chapter 37, Penal Code.

(b) A witness referred to the court under Section 54.514 is

subject to the same penalties and orders that may be imposed on a

witness appearing in a hearing before the court.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 3.03, eff. Aug. 31,

1987. Renumbered from Sec. 54.515, by Acts 1989, 71st Leg., ch.

2, Sec. 16.01(24), eff. Aug. 28, 1989.

Sec. 54.696. RETURN TO REFERRING COURT; FINDINGS. After a

hearing is concluded, the master shall send to the referring

judge all papers relating to the case and the written findings of

the master.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 3.03, eff. Aug. 31,

1987. Renumbered from Sec. 54.516 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(24), eff. Aug. 28, 1989.

Sec. 54.697. COURT ACTION ON REPORT. (a) After the court

receives the master's report, the court may adopt, modify,

correct, reject, or reverse the master's report or may recommit

it for further information, as the court determines to be proper

and necessary in each case.

(b) If a judgment has been recommended, the court may approve

the recommendation and hear more evidence before making its

judgment.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 3.03, eff. Aug. 31,

1987. Renumbered from Sec. 54.517 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(24), eff. Aug. 28, 1989.

Sec. 54.698. DECREE OR JUDGMENT. The finding and

recommendations become the decree or judgment of the court when

adopted and approved by an order of the judge.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 3.03, eff. Aug. 31,

1987. Renumbered from Sec. 54.518 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(24), eff. Aug. 28, 1989.

Sec. 54.699. MASTERS IN CHANCERY. This subchapter does not

prohibit a court from appointing a master in chancery as provided

by Rule 171, Texas Rules of Civil Procedure.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 3.03, eff. Aug. 31,

1987. Renumbered from Sec. 54.519 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(24), eff. Aug. 28, 1989.

Sec. 54.700. REFEREES. (a) A master appointed under this

subchapter may serve as a referee as provided by Sections

51.04(g) and 54.10, Family Code.

(b) A referee appointed under Section 51.04(g), Family Code, may

be appointed to serve as a master under this Act.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 3.03, eff. Aug. 31,

1987. Renumbered from Sec. 54.520 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(24), eff. Aug. 28, 1989.

SUBCHAPTER J. EL PASO CRIMINAL LAW MAGISTRATE COURT

Sec. 54.731. SHORT TITLE. This subchapter may be cited as the

El Paso Criminal Law Magistrates Act.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.732. CREATION. The El Paso Criminal Law Magistrate

Court is a court having the jurisdiction provided by this

subchapter over offenses allegedly committed in El Paso County

except for that portion of the county in the corporate limits of

Vinton, Texas.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.733. JURISDICTION. (a) Except as provided by

Subsection (b), the criminal law magistrate court has the

criminal jurisdiction provided by the constitution and laws of

this state for county courts.

(b) The criminal law magistrate court does not have jurisdiction

to:

(1) hear a trial of a misdemeanor offense, other than a Class C

misdemeanor, on the merits if a jury trial is demanded; or

(2) hear a trial of a misdemeanor, other than a Class C

misdemeanor, on the merits if a defendant pleads not guilty.

(c) The criminal law magistrate court has the jurisdiction

provided by the constitution and laws of this state for

magistrates. A judge of the criminal law magistrate court is a

magistrate as that term is defined by Section 2.09, Code of

Criminal Procedure.

(d) Except as provided by Subsection (e), the criminal law

magistrate court has the criminal jurisdiction provided by the

constitution and laws of the state for a district court.

(e) The criminal law magistrate court does not have jurisdiction

to:

(1) hear a trial of a felony offense on the merits if a jury

trial is demanded;

(2) hear a trial of a felony offense on the merits if a

defendant pleads not guilty;

(3) sentence in a felony case unless the judge in whose court

the case is pending assigned the case to the criminal law

magistrate court for a guilty plea and sentence; or

(4) hear any part of a capital murder case after indictment.

(f) A criminal law magistrate court may not issue writs of

habeas corpus in felony cases but may hear and grant relief on a

writ of habeas corpus that is issued by a district court and that

is assigned by the district court to the criminal law magistrate

court.

(g) A felony or misdemeanor indictment may not be filed in or

transferred to the criminal law magistrate court.

(h) A felony or misdemeanor information may not be filed in or

transferred to the criminal law magistrate court.

(i) A judge of the criminal law magistrate court shall exercise

jurisdiction granted by this subchapter over felony and

misdemeanor indictments and informations only as judge presiding

for the court in which the indictment or information is pending

and under the limitations set out in the assignment order by the

assigning court or as provided by local administrative rules.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.734. TERM OF COURT. The criminal law magistrate court

has two terms of court beginning on the first Mondays in January

and July.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.735. POWERS AND DUTIES. The criminal law magistrate

court or a judge of the criminal law magistrate court may issue

writs of injunction and all other writs necessary for the

enforcement of the jurisdiction of the court and may issue

misdemeanor writs of habeas corpus in cases in which the offense

charged is within the jurisdiction of the court or of any other

court of inferior jurisdiction in the county. The court and the

judge may punish for contempt as provided by law for district

courts. A judge of the criminal law magistrate court has all

other powers, duties, immunities, and privileges provided by law

for county court judges when acting in a misdemeanor case and for

district court judges when acting in a felony case.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.736. COUNCIL OF JUDGES. (a) The El Paso Council of

Judges is composed of the judges of the district courts of El

Paso County and the judges of the county courts at law of El Paso

County.

(b) The council of judges shall ensure that the criminal law

magistrate court gives preference to magistrate duties, as those

duties apply to the county jail inmate population, until the

commissioners court provides funds for more than one judge to sit

on the criminal law magistrate court.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.737. ADMINISTRATIVE RULES. (a) The El Paso Council of

Judges by majority vote shall include in the local rules of

administration adopted as provided by Subchapter D, Chapter 74,

rules for the administration of the criminal law magistrate

court.

(b) The rules may provide for:

(1) assignment and hearing of all criminal cases subject to the

jurisdictional limitations of the criminal law magistrate court;

(2) designation of a particular judge of the criminal law

magistrate court to be responsible for certain matters;

(3) fair and equitable division of caseloads of criminal cases

of the judges of the council of judges and the criminal law

magistrate court;

(4) limitations on the assignment of cases to the criminal law

magistrate court;

(5) limitations on the powers of a judge of the criminal law

magistrate court in regard to the exercise of jurisdiction when

presiding for an assigning court;

(6) setting hours, days, and places for holding court by a judge

of the criminal law magistrate court; and

(7) any other matter necessary to carry out this subchapter or

to improve the administration and management of the court system

and its auxiliary services.

(c) The rules must provide that:

(1) a criminal law magistrate judge may not, on a regular basis,

hold court or perform magistrate duties after 7 p.m. or before 7

a.m.; and

(2) a criminal law magistrate judge may only release a defendant

under Article 17.031, Code of Criminal Procedure, under

guidelines established by the council of judges.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.738. TRANSFER AND ASSIGNMENT OF CASES. (a) Except as

provided by Subsection (b) or local administrative rules, the

local administrative judge or a judge of the criminal law

magistrate court may transfer between courts any unindicted

felony case, Class A misdemeanor case, or Class B misdemeanor

case if an information has not been filed and if the case is

pending in the court of any magistrate in the criminal law

magistrate court's jurisdiction.

(b) A case may not be transferred from or to the magistrate

docket of a judge on the El Paso Council of Judges without the

consent of the judge of the court to which it is transferred.

(c) Except as provided by Subsection (d) or local administrative

rules, the local administrative judge may assign a judge on the

council of judges, a judge of the criminal law magistrate court,

or any other magistrate to act as presiding judge in any

unindicted felony case, Class A misdemeanor case, or Class B

misdemeanor case if an information has not been filed and if the

case is pending in the court of any magistrate in the criminal

law magistrate court's jurisdiction.

(d) A case may not be assigned to a judge on the council of

judges without the assigned judge's consent.

(e) This section applies only to the district courts, county

courts at law, justice courts, and municipal courts in the

county.

(f) The local administrative judge may delegate or the local

administrative rules may provide for the delegation of the power

to transfer or assign cases to any other judge on the council of

judges.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.739. ORDER OF ASSIGNMENT. (a) Cases may be assigned by

local administrative rules, by a blanket written order, or on a

case-by-case basis. Each district court and county court at law

may use any of the methods to assign cases to the criminal law

magistrate court.

(b) The local administrative rules, a blanket order of

assignment, or a specific order of assignment may limit the

powers of a criminal law magistrate court or a judge of that

court.

(c) Unless limited as provided by Subsection (b), the criminal

law magistrate court and a judge of that court may perform all

acts and take all measures necessary and proper to exercise the

jurisdiction granted in this subchapter in relation to a case

assigned under this subchapter.

(d) A case assigned under this subchapter to the criminal law

magistrate court from a district court or a county court at law

remains on the docket of the assigning court and in the assigning

court's jurisdiction.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.740. EFFECT OF TRANSFER. When a case is transferred

from one court to another as provided by this subchapter, all

processes, writs, bonds, recognizances, or other obligations

issued from the transferring court are returnable to the court to

which the case is transferred as if originally issued by that

court. The obligees in all bonds and recognizances taken in a

case that is transferred and all witnesses summoned to appear in

a court from which a case is transferred are required to appear

before the court to which the case is transferred as if the

processes or obligations were originally issued by the court to

which the transfer is made.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.741. FORFEITURES. Bail bonds and personal bonds may be

forfeited by the criminal law magistrate court in the manner

provided by Chapter 22, Code of Criminal Procedure, and those

forfeitures shall be filed with the district clerk, except in

cases in which the county clerk is the clerk under this

subchapter.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.742. COSTS. (a) When the district clerk is the clerk

under this subchapter, the district clerk shall charge the same

court costs for cases filed, transferred to, or assigned to the

criminal law magistrate court that are charged in the district

courts.

(b) When the county clerk is the clerk under this subchapter,

the county clerk shall charge the same court costs for cases

filed in, transferred to, or assigned to the criminal law

magistrate court that are charged in the county courts.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.743. OBJECTION TO JUDGE. (a) If after indictment, the

defendant or the state files a timely objection to the assignment

of a first-degree felony to the criminal law magistrate court,

the judge is disqualified to hear the case.

(b) If after indictment the defendant or the state files a

timely objection to a particular judge on the criminal law

magistrate court hearing a first-degree felony assigned to that

court, that judge is disqualified to hear the case.

(c) An objection under this section must be filed before the

first hearing or trial, including pretrial hearings, in which the

assigned judge is to preside.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.744. JUDGES ON EL PASO COUNCIL OF JUDGES. Unless the

local rules of administration provide otherwise, the judges on

the El Paso Council of Judges and the judges on the criminal law

magistrate court may sit and act for any magistrate in El Paso

County on any unindicted felony or Class A or B misdemeanor case

if an information has not been filed.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.745. PRETRIAL DIVERSION. (a) As a condition for a

defendant to enter any pretrial diversion program or the

functional equivalent that may be operated in El Paso County by

the West Texas Regional Adult Probation Department or a county or

district attorney of El Paso County, a defendant must file in the

court in which the charges are pending a sworn waiver of speedy

trial motion requesting the court to approve without a hearing

defendant's waiver of his speedy trial rights under the

constitution and other law. If the court approves the waiver, the

defendant is eligible for consideration for acceptance into a

pretrial diversion program or equivalent program.

(b) At the time the motion to waive speedy trial rights required

by Subsection (a) is filed, the court clerk shall collect a $100

filing fee unless the court for good cause waives the fee or any

part of the fee under guidelines that may be set by the local

administrative rules. The filing fee is nonrefundable.

(c) The fees collected by the court clerk under Subsection (b)

shall be deposited in the general fund of the county treasury as

provided by Chapter 113, Local Government Code.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.746. JURISDICTION OF JUDGES ON EL PASO COUNCIL OF

JUDGES. (a) In addition to jurisdiction conferred by other law,

each district court and county court at law in El Paso County has

the same jurisdiction given to the criminal law magistrate court

by this subchapter.

(b) A misdemeanor information may not be filed in a district

court under the grant of jurisdiction in Subsection (a).

(c) A felony indictment or information may not be filed in a

county court at law under the grant of jurisdiction in Subsection

(a).

(d) A judge of a county court at law in El Paso County shall

exercise jurisdiction granted by Subsection (a) over felony

indictments and felony information only as a judge presiding for

the court in which the felony is pending and only if the El Paso

Council of Judges has so provided in the local administrative

rules by a unanimous vote. The exercise of this jurisdiction

outside El Paso County is as provided by Chapter 74 and other

law.

(e) A judge of a district court in El Paso County shall exercise

jurisdiction granted by Subsection (a) over misdemeanor

information only as a judge presiding for the court in which the

misdemeanor is pending and only if the council of judges has so

provided in the local administrative rules by a unanimous vote.

The exercise of this jurisdiction outside El Paso County is as

provided by the Court Administration Act (Chapter 74) and other

law.

(f) This subchapter does not grant jurisdiction over

misdemeanors involving official misconduct to any court, and all

those cases remain in the original jurisdiction of the district

courts as provided by law.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.747. JUDGE. (a) The criminal law magistrate court is

presided over by one or more judges appointed by a two-thirds

vote of all the district court and county court at law judges. A

criminal law magistrate court judge serves for a one-year term

beginning on the date of appointment.

(b) To be eligible for appointment as a judge of the criminal

law magistrate court, a person must meet all the requirements and

qualifications to serve as a district court judge.

(c) If there is more than one criminal law magistrate court

judge, the council of judges may appoint one of the judges to be

the presiding criminal law magistrate court judge.

(d) The order appointing a judge of the criminal law magistrate

court must be signed by two-thirds of the judges on the El Paso

Council of Judges and shall be entered in the minutes of each

district court and county court at law. The order must state the

judge's name, state bar identification number, and the date the

appointment takes effect.

(e) The council of judges may withdraw a judge's appointment to

the criminal law magistrate court by a majority vote of all the

judges on the council of judges. The order must be signed by the

local administrative judge and shall be entered in the minutes of

each district court and county court at law. The order must state

the judge's name, state bar identification number, and the date

the order of withdrawal takes effect.

(f) Any judge on the council of judges may withdraw that judge's

consent for a judge or judges of the criminal law magistrate

court to act for that judge under this subchapter. The order

withdrawing consent to act must state the name of the judge who

may not act, the judge's state bar identification number, and the

date the withdrawal of consent takes effect.

(g) A judge of the criminal law magistrate court is entitled to

the salary determined by the commissioners court. The salary may

not be less than the salary authorized to be paid to a family law

master appointed for El Paso County.

(h) Except as provided for in Subsection (i), the council of

judges may only appoint the number of judges for which the

commissioners court by order provides compensation in the county

budget.

(i) The council of judges may appoint any number of judges who

agree to serve on the criminal law magistrate court as part-time

or as full-time judges without compensation.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.748. OATH OF OFFICE. The judges of the criminal law

magistrate court must take the constitutional oath of office

prescribed for appointed officers.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.749. JUDICIAL IMMUNITY. The judges of the criminal law

magistrate court and the judges of the county courts at law have

the same judicial immunity as a district judge.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.750. EXCHANGE OF BENCHES. (a) The judges of the

criminal law magistrate court may exchange benches and may sit

and act for each other in any proceeding pending in the criminal

law magistrate court.

(b) Except as provided by Subsection (c), the judges of the

criminal law magistrate court may exchange benches and may sit

and act for each other in any proceeding assigned to them under

this subchapter if a felony or misdemeanor indictment has been

filed or a felony or misdemeanor information has been filed.

(c) Any court that assigns an indicted case or a case in which

an information has been filed under this subchapter to the

criminal law magistrate court may provide in the assignment order

or the local administrative rules may provide that only the judge

who is named in the assignment order may act on the case and that

another judge of the criminal law magistrate court may not

exchange benches with or sit for the judge named in the

assignment order or local administrative rules.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.751. SPECIAL JUDGE. (a) If a full-time compensated

judge of the criminal law magistrate court is absent or is from

any cause disabled or disqualified from presiding, a special

judge may be appointed in the manner provided by this subchapter

for the appointment of a judge of the criminal law magistrate

court.

(b) A special judge shall take the oath of office that is

required by law for the regular judge and has all the power and

jurisdiction of the court and of the regular judge for whom he is

sitting. A special judge may sign orders, judgments, decrees, or

other process of any kind as "Judge Presiding" when acting for

the regular judge.

(c) A special judge is entitled to receive for the services

actually performed the same amount of compensation that the

regular judge is entitled to receive for the services. The

compensation shall be paid out of county funds. None of the

amount paid to a special judge for sitting for the regular judge

may be deducted or paid out of the salary of the regular judge.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.753. CLERK. (a) The district clerk serves as clerk of

the criminal law magistrate court, except that after a

misdemeanor information is filed in the county court at law and

assigned to the criminal law magistrate court, the county clerk

serves as clerk for that misdemeanor case.

(b) The district clerk shall establish a docket and keep the

minutes for the cases filed in or transferred to the criminal law

magistrate court. The district clerk shall perform any other

duties that local administrative rules require in connection with

the implementation of this subchapter. The local administrative

judge shall ensure that the duties required under this subsection

are performed.

(c) The clerk of the case shall include as part of the record on

appeal a copy of the order and local administrative rule under

which a criminal law magistrate court acted.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.754. SHERIFF. (a) The county sheriff, either in person

or by deputy, shall attend the criminal law magistrate court as

required by a judge of that court.

(b) Unless the local administrative rules provide otherwise, the

county sheriff, either in person or by deputy, shall attend court

proceedings heard by El Paso family law masters as required by a

family law master.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.755. COURT REPORTER. Each judge of the criminal law

magistrate court shall appoint an official shorthand reporter to

serve that judge. Those official shorthand reporters must be well

skilled in their profession. Such a reporter is a sworn officer

of the court who holds office at the pleasure of the court.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.756. FAMILY LAW MASTER. (a) An El Paso family law

master may be appointed as a judge of the criminal law magistrate

court and continue as a family law master.

(b) A family law master may not be appointed as a judge of the

criminal law magistrate court unless the family law master agrees

to the appointment.

(c) A family law master appointed to serve as a judge of the

criminal law magistrate court is not entitled to receive

additional compensation for serving as a judge of that court

unless the commissioners court provides additional compensation.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.757. JUDGE OF CRIMINAL LAW MAGISTRATE COURT. (a) A

judge of the criminal law magistrate court may be appointed as a

family law master and continue as a judge of the criminal law

magistrate court.

(b) A judge of the criminal law magistrate court may not be

appointed as a family law master unless the judge agrees to the

appointment.

(c) A judge of the criminal law magistrate court appointed to

serve as a family law master is not entitled to receive

additional compensation for serving as a family law master unless

the commissioners court provides additional compensation.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.758. MAGISTRATES MAY BE APPOINTED. (a) Any magistrate

in El Paso County may be appointed as a judge of the criminal law

magistrate court or as a family law master, or both, and continue

as a judge or justice of another court.

(b) A magistrate may not be appointed under Subsection (a)

unless the magistrate agrees to the appointment.

(c) A magistrate appointed under Subsection (a) is not entitled

to receive additional compensation unless the commissioners court

provides additional compensation.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.759. LOCATION OF COURT. The criminal law magistrate

court may be held at the location that is provided by the local

administrative rules or ordered by the local administrative

judge.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.760. COURT SEAL. The seal of the criminal law

magistrate court shall be the same as that provided by law for

county courts, except that the seal must contain the words "El

Paso Criminal Law Magistrate Court." The seal shall be judicially

noticed.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.761. INACTIVE COURT. (a) If in the opinion of a

majority of the judges of the El Paso Council of Judges the

criminal law magistrate court should not continue in active

operation after it is created, then by an order or orders signed

by the local administrative judge all pending cases on the active

docket of the criminal law magistrate court shall be transferred

to the court or courts of other magistrates that have potential

jurisdiction over the cases transferred.

(b) The local administrative judge shall select the courts to

which the cases are transferred under Subsection (a).

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.762. JURISDICTION NOT DIMINISHED. This subchapter does

not diminish the jurisdiction granted by the constitution and

laws of this state to any court named in this subchapter.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

Sec. 54.763. TRANSFER UNDER CODE OF CRIMINAL PROCEDURE. This

subchapter does not prevent a district court from transferring

misdemeanor indictments to an inferior court as provided by

Chapter 21, Code of Criminal Procedure, notwithstanding the grant

of misdemeanor jurisdiction to the district courts by this

subchapter.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.32(a), eff. Aug. 28,

1989.

SUBCHAPTER K. JUVENILE COURT MASTERS IN HARRIS COUNTY

Sec. 54.801. APPOINTMENT. (a) A majority of the judges of the

courts that are designated as juvenile courts in Harris County

may determine that one or more full-time or part-time masters are

needed to serve those courts.

(b) The judges shall issue an order reflecting that

determination and specifying the number of masters needed.

(c) Subject to the determination of need and the approval of the

commissioners court of Harris County, each judge may appoint one

or more masters to serve the judge's court.

(d) Judges may act together to appoint a master to serve their

courts.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.33(a), eff. Aug. 28,

1989.

Sec. 54.802. QUALIFICATIONS. A master must:

(1) be a citizen and resident of this state; and

(2) have been licensed to practice law in this state for at

least four years.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.33(a), eff. Aug. 28,

1989.

Sec. 54.803. ORDER OF APPOINTMENT. The order appointing a

master must be entered in the minutes of each court making the

order and state:

(1) the master's name and state bar identification number;

(2) the name of each court the master will serve; and

(3) the date the master's service is to begin.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.33(a), eff. Aug. 28,

1989.

Sec. 54.804. COMPENSATION. The commissioners court shall set

the compensation for masters and determine the total amount the

county will pay as compensation for masters.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.33(a), eff. Aug. 28,

1989.

Sec. 54.805. JUDICIAL IMMUNITY. A master appointed under this

subchapter has the same judicial immunity as a district judge.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.33(a), eff. Aug. 28,

1989.

Sec. 54.806. TERMINATION OF EMPLOYMENT. (a) A master who

serves a single court serves at the will of the judge of that

court.

(b) The employment of a master who serves two courts may be

terminated by either of the judges of those courts.

(c) The employment of a master who serves more than two courts

may be terminated by a majority of the judges of those courts.

(d) To terminate a master's employment, the appropriate judges

must sign a written order of termination. The order must state:

(1) the master's name and state bar identification number;

(2) each court ordering termination; and

(3) the date the master's employment ends.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.33(a), eff. Aug. 28,

1989.

Sec. 54.807. WITHDRAWAL OF APPOINTMENT FOR A PARTICULAR COURT.

The judge of a court for which a master has been appointed may

withdraw the master's appointment to that court by written order.

The order must state:

(1) the master's name and state bar identification number;

(2) the name of the court ordering the withdrawal; and

(3) the date the master's services end as to that court.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.33(a), eff. Aug. 28,

1989.

Sec. 54.808. CASES THAT MAY BE REFERRED. A judge may refer to a

master any civil case or portion of a civil case brought:

(1) under Title 1, 2, 3, 4, or 5, Family Code; or

(2) in connection with Rule 308a, Texas Rules of Civil

Procedure.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.33(a), eff. Aug. 28,

1989. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 7.35, eff.

Sept. 1, 1997.

Sec. 54.809. METHOD OF REFERRAL. A case may be referred as

prescribed by published local rules or by written orders.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.33(a), eff. Aug. 28,

1989.

Sec. 54.810. POWERS. (a) An order of referral may limit the

use or power of a master.

(b) Unless limited by published local rule, by written order, or

by an order of referral, a master may perform all acts and take

all measures necessary and proper to perform the tasks assigned

in a referral.

(c) A master may administer oaths.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.33(a), eff. Aug. 28,

1989.

Sec. 54.811. EFFECT ON TEMPORARY RESTRAINING ORDER. (a) The

referral of a case or a portion of a case to a master does not

affect a party's right to have a court grant or extend a

temporary restraining order and does not prevent the expiration

of a temporary restraining order.

(b) Until a judge signs an order concerning the findings and

recommendations of a master, the findings and recommendations do

not affect an existing temporary restraining order or the

expiration or extension of that order.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.33(a), eff. Aug. 28,

1989.

Sec. 54.812. JURY. (a) Except as provided by Subsection (b),

if a jury trial is demanded in a case referred to a master, the

master shall refer the case back to the referring court for a

full hearing according to the usual rules applicable to the case.

(b) A jury demand does not affect the authority of a master to

handle pretrial matters referred to the master.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.33(a), eff. Aug. 28,

1989.

Sec. 54.813. COURT REPORTER. (a) A court reporter must be

provided during a hearing conducted by a master.

(b) Notwithstanding Subsection (a), a referring judge may

require a reporter at any hearing.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.33(a), eff. Aug. 28,

1989.

Sec. 54.814. FAILURE TO COMPLY WITH SUMMONS OR ORDER. If an

attorney, party, witness, or any other person fails to comply

with a summons or order, the master may certify that failure in

writing to the referring court for appropriate action.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.33(a), eff. Aug. 28,

1989.

Sec. 54.815. WITNESSES. (a) A witness appearing before a

master is subject to the penalties of perjury as provided by

Chapter 37, Penal Code.

(b) A witness referred to the court under Section 54.814 is

subject to the same penalties and orders that may be imposed on a

witness appearing in a hearing before the court.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.33(a), eff. Aug. 28,

1989.

Sec. 54.816. RETURN TO REFERRING COURT; FINDINGS. After a

hearing is concluded, the master shall send to the referring

judge all papers relating to the case and the written findings of

the master.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.33(a), eff. Aug. 28,

1989.

Sec. 54.817. COURT ACTION ON REPORT. (a) After the court

receives the master's report, the court may adopt, modify,

correct, reject, or reverse the master's report or may recommit

it for further information, as the court determines to be proper

and necessary in each case.

(b) If a judgment has been recommended, the court may approve

the recommendation and hear more evidence before making its

judgment.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.33(a), eff. Aug. 28,

1989.

Sec. 54.818. DECREE OR JUDGMENT. The finding and

recommendations become the decree or judgment of the court when

adopted and approved by an order of the judge.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.33(a), eff. Aug. 28,

1989.

Sec. 54.819. MASTERS IN CHANCERY. This subchapter does not

prohibit a court from appointing a master in chancery as provided

by Rule 171, Texas Rules of Civil Procedure.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.33(a), eff. Aug. 28,

1989.

Sec. 54.820. REFEREES. (a) A master appointed under this

subchapter may serve as a referee as provided by Subsection (g)

of Section 51.04 and Section 54.10, Family Code.

(b) A referee appointed under Subsection (g) of Section 51.04,

Family Code, may be appointed to serve as a master under this

subchapter.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.33(a), eff. Aug. 28,

1989.

SUBCHAPTER L. CRIMINAL LAW HEARING OFFICERS IN CERTAIN COUNTIES

Sec. 54.851. APPLICATION. This subchapter applies only to

counties with a population of 3.3 million or more.

Added by Acts 1993, 73rd Leg., ch. 224, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 18, eff.

Sept. 1, 2001.

Sec. 54.852. APPOINTMENT. (a) A board composed of three judges

of the district courts of Harris County trying criminal cases,

three judges of the county criminal courts at law, and three

justices of the peace in Harris County may appoint criminal law

hearing officers, with the consent and approval of the

commissioners court, to perform the duties authorized by this

subchapter. A quorum is two-thirds of the members of the board.

(b) The board shall ensure that the criminal law hearing

officers appointed under this subchapter are representative of

the race, sex, national origin, and ethnicity of the population

of Harris County.

(c) A criminal law hearing officer serves a one-year term and

continues to serve until a successor is appointed.

(d) A criminal law hearing officer appointed under this

subchapter may be terminated at any time in the same manner as

appointed.

(e) A criminal law hearing officer may not engage in the private

practice of law or serve as a mediator or arbitrator or otherwise

participate as a neutral party in any alternate dispute

resolution proceeding, with or without compensation.

(f) A criminal law hearing officer is subject to proceedings

under Article V, Section 1-a, of the Texas Constitution.

Added by Acts 1993, 73rd Leg., ch. 224, Sec. 1, eff. Aug. 30,

1993.

Sec. 54.853. QUALIFICATIONS. To be eligible for appointment as

a criminal law hearing officer under this subchapter, a person

must:

(1) be a resident of this state and the county;

(2) have been licensed to practice law in this state for at

least four years;

(3) not have been defeated for reelection to a judicial office;

(4) not have been removed from office by impeachment, by the

supreme court, by the governor on address to the legislature, by

a tribunal reviewing a recommendation of the State Commission on

Judicial Conduct, or by the legislature's abolition of the

judge's court; and

(5) not have resigned from office after having received notice

that formal proceedings by the State Commission on Judicial

Conduct had been instituted as provided in Section 33.022 and

before the final disposition of the proceedings.

Added by Acts 1993, 73rd Leg., ch. 224, Sec. 1, eff. Aug. 30,

1993.

Sec. 54.854. COMPENSATION. (a) Each criminal law hearing

officer is entitled to a salary in the amount set by the

commissioners court.

(b) The salary may not be less than the salary authorized to be

paid to a master for family law cases appointed under Subchapter

A.

(c) The salary is paid from the county fund available for

payment of officers' salaries.

Added by Acts 1993, 73rd Leg., ch. 224, Sec. 1, eff. Aug. 30,

1993.

Sec. 54.855. OATH. A criminal law hearing officer must take the

constitutional oath of office required of appointed officers of

this state.

Added by Acts 1993, 73rd Leg., ch. 224, Sec. 1, eff. Aug. 30,

1993.

Sec. 54.856. CRIMINAL JURISDICTION. (a) A criminal law hearing

officer appointed under this subchapter has limited concurrent

jurisdiction over criminal cases filed in the district courts and

county criminal courts at law of the county and concurrent

jurisdiction over criminal cases filed in the justice courts of

the county. In criminal cases filed in the district courts and

county criminal courts at law, the jurisdiction of the criminal

law hearing officer is limited to:

(1) determining probable cause for further detention of any

person detained on a criminal complaint, information, or

indictment filed in the district courts or county criminal courts

at law;

(2) committing the defendant to jail, discharging the defendant

from custody, or admitting the defendant to bail, as the law and

facts of the case require;

(3) issuing search warrants and arrest warrants as provided by

law for magistrates; and

(4) enforcing judgments and orders of the county criminal

courts at law in criminal cases.

(b) This section does not limit or impair the jurisdiction of

the court in which the complaint, information, or indictment is

filed to review or alter the decision of the criminal law hearing

officer.

(c) In a felony or misdemeanor case punishable by incarceration

in the county jail, a criminal law hearing officer may not

dismiss the case, enter a judgment of acquittal or guilt, or

pronounce sentence.

Added by Acts 1993, 73rd Leg., ch. 224, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 2001, 77th Leg., ch. 1206, Sec. 1, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

811, Sec. 1, eff. September 1, 2007.

Sec. 54.857. MENTAL HEALTH JURISDICTION. The judges appointing

a criminal law hearing officer may authorize the criminal law

hearing officer to serve the statutory probate courts of Harris

County as necessary to hear emergency mental health matters under

Chapter 573, Health and Safety Code. A criminal law hearing

officer has concurrent limited jurisdiction with the statutory

probate courts of the county to hear emergency mental health

matters under Chapter 573, Health and Safety Code. This section

does not impair the jurisdiction of the statutory probate courts

to review or alter the decision of the criminal law hearing

officer.

Added by Acts 1993, 73rd Leg., ch. 224, Sec. 1, eff. Aug. 30,

1993.

Sec. 54.858. DUTIES AND POWERS. (a) A criminal law hearing

officer shall inform the person arrested, in clear language, of

the accusation against the person and of any affidavit filed with

the accusation. A criminal law hearing officer shall inform the

person arrested of the person's right to retain counsel, to

remain silent, to have an attorney present during any interview

with a peace officer or an attorney representing the state, to

terminate the interview at any time, and to request the

appointment of counsel if the person is indigent and cannot

afford counsel. The criminal law hearing officer shall also

inform the person arrested that the person is not required to

make a statement and that any statement made by the person may be

used against the person. The criminal law hearing officer must

allow the person arrested reasonable time and opportunity to

consult counsel and shall admit the person arrested to bail if

allowed by law. In addition to the powers and duties specified

by this section, a criminal law hearing officer has all other

powers and duties of a magistrate specified by the Code of

Criminal Procedure and other laws of this state.

(b) A criminal law hearing officer may determine the amount of

bail and grant bail pursuant to Chapter 17, Code of Criminal

Procedure, and as otherwise provided by law.

(c) A criminal law hearing officer may issue a magistrate's

order for emergency apprehension and detention under Chapter 573,

Health and Safety Code, if the criminal law hearing officer makes

each finding required by Section 573.012(b), Health and Safety

Code.

(d) The criminal law hearing officer shall be available, within

24 hours of a defendant's arrest, to determine probable cause for

further detention, administer warnings, inform the accused of the

pending charges, and determine all matters pertaining to bail.

Criminal law hearing officers shall be available to review and

issue search warrants and arrest warrants as provided by law.

(e) A criminal law hearing officer may dispose of criminal cases

filed in the justice court as provided by law and collect fines

and enforce the judgments and orders of the justice courts in

criminal cases.

(f) A criminal law hearing officer may enforce judgments and

orders of the county criminal courts at law in criminal cases.

Added by Acts 1993, 73rd Leg., ch. 224, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 2001, 77th Leg., ch. 1206, Sec. 2, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

811, Sec. 2, eff. September 1, 2007.

Sec. 54.859. JUDICIAL IMMUNITY. A criminal law hearing officer

has the same judicial immunity as a district judge, statutory

county court judge, and justice of the peace.

Added by Acts 1993, 73rd Leg., ch. 224, Sec. 1, eff. Aug. 30,

1993.

Sec. 54.860. SHERIFF. On request of a criminal law hearing

officer appointed under this subchapter, the sheriff, in person

or by deputy, shall assist the criminal law hearing officer.

Added by Acts 1993, 73rd Leg., ch. 224, Sec. 1, eff. Aug. 30,

1993.

Sec. 54.861. CLERK. The district clerk shall perform the

statutory duties necessary for the criminal law hearing officers

appointed under this subchapter in cases filed in a district

court or county criminal court. A person designated to serve as

clerk of a justice court shall perform the statutory duties

necessary for cases filed in a justice court.

Added by Acts 1993, 73rd Leg., ch. 224, Sec. 1, eff. Aug. 30,

1993.

SUBCHAPTER M. MAGISTRATES IN LUBBOCK COUNTY

Sec. 54.871. APPOINTMENT. (a) The judges of the district

courts of Lubbock County, with the consent and approval of the

Commissioners Court of Lubbock County, shall jointly appoint the

number of magistrates set by the commissioners court to perform

the duties authorized by this subchapter.

(b) Each magistrate's appointment must be made with the

unanimous approval of all the judges described in Subsection (a).

(c) If the number of magistrates is less than the number of

district judges, each magistrate shall serve equally in the

courts of those judges.

Added by Acts 1989, 71st Leg., ch. 25, Sec. 1, eff. Aug. 28,

1989.

Sec. 54.872. QUALIFICATIONS. To be eligible for appointment as

a magistrate, a person must:

(1) be a resident of this state; and

(2) have been licensed to practice law in this state for at

least four years.

Added by Acts 1989, 71st Leg., ch. 25, Sec. 1, eff. Aug. 28,

1989.

Sec. 54.873. COMPENSATION. (a) A magistrate is entitled to the

salary determined by the Commissioners Court of Lubbock County.

(b) The salary may not be less than the salary authorized to be

paid to an associate judge for Title IV-D cases appointed under

Subchapter B, Chapter 201, Family Code.

(c) The magistrate's salary is paid from the county fund

available for payment of officers' salaries.

Added by Acts 1989, 71st Leg., ch. 25, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1999, 76th Leg., ch. 602, Sec. 2, eff. June

18, 1999; Acts 2003, 78th Leg., ch. 1258, Sec. 26, eff. Sept. 1,

2003.

Sec. 54.874. JUDICIAL IMMUNITY. A magistrate has the same

judicial immunity as a district judge.

Added by Acts 1989, 71st Leg., ch. 25, Sec. 1, eff. Aug. 28,

1989.

Sec. 54.875. TERMINATION OF SERVICES. (a) A magistrate who

serves a single court serves at the will of the judge.

(b) The services of a magistrate who serves more than one court

may be terminated by a majority vote of all the judges whom the

magistrate serves.

Added by Acts 1989, 71st Leg., ch. 25, Sec. 1, eff. Aug. 28,

1989.

Sec. 54.876. PROCEEDING THAT MAY BE REFERRED. (a) A district

judge or a county court at law judge may refer to a magistrate

any criminal case for proceedings involving:

(1) a negotiated plea of guilty before the court;

(2) a bond forfeiture;

(3) a pretrial motion;

(4) a postconviction writ of habeas corpus;

(5) an examining trial; and

(6) any other matter the judge considers necessary and proper.

(b) A magistrate may accept a plea of guilty for a misdemeanor

or felony.

(c) A magistrate may not preside over a trial on the merits,

whether or not the trial is before a jury.

(d) A judge of a court designated a juvenile court may refer to

a magistrate any proceeding over which a juvenile court has

exclusive original jurisdiction under Title 3, Family Code,

including any matter ancillary to the proceeding.

Added by Acts 1989, 71st Leg., ch. 25, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1999, 76th Leg., ch. 602, Sec. 3, eff. June

18, 1999.

Sec. 54.877. ORDER OF REFERRAL. (a) To refer one or more cases

to a magistrate, a judge must issue an order of referral

specifying the magistrate's duties.

(b) An order of referral may:

(1) limit the powers of the magistrate and direct the magistrate

to report only on specific issues, do particular acts, or receive

and report on evidence only;

(2) set the time and place for the hearing;

(3) prescribe a closing date for the hearing;

(4) provide a date for filing the magistrate's findings;

(5) designate proceedings for more than one case over which the

magistrate shall preside;

(6) direct the magistrate to call the court's docket; and

(7) set forth general powers and limitations of authority of the

magistrate applicable to any case referred.

Added by Acts 1989, 71st Leg., ch. 25, Sec. 1, eff. Aug. 28,

1989.

Sec. 54.878. POWERS. (a) Except as limited by an order of

referral, a magistrate to whom a case is referred may:

(1) conduct hearings;

(2) hear evidence;

(3) compel production of relevant evidence;

(4) rule on admissibility of evidence;

(5) issue summons for the appearance of witnesses;

(6) examine witnesses;

(7) swear witnesses for hearings;

(8) make findings of fact on evidence;

(9) formulate conclusions of law;

(10) rule on a pretrial motion;

(11) recommend the rulings, orders, or judgment to be made in a

case;

(12) regulate proceedings in a hearing;

(13) accept a plea of guilty for a misdemeanor or felony or a

plea of true from a defendant or juvenile, regardless of the

classification of the offense charged or the conduct alleged; and

(14) do any act and take any measure necessary and proper for

the efficient performance of the duties required by the order of

referral.

(b) A magistrate may not enter a ruling on any issue of law or

fact if that ruling could result in dismissal or require

dismissal of a pending criminal prosecution, but the magistrate

may make findings, conclusions, and recommendations on those

issues.

Added by Acts 1989, 71st Leg., ch. 25, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1999, 76th Leg., ch. 602, Sec. 4, eff. June

18, 1999.

Sec. 54.879. COURT REPORTER. At the request of a party, the

court shall provide a court reporter to record the proceedings

before the magistrate.

Added by Acts 1989, 71st Leg., ch. 25, Sec. 1, eff. Aug. 28,

1989.

Sec. 54.880. WITNESS. (a) A witness who appears before a

magistrate and is sworn is subject to the penalties for perjury

provided by law.

(b) A referring court may issue attachment against and may fine

or imprison a witness whose failure to appear after being

summoned or whose refusal to answer questions has been certified

to the court.

Added by Acts 1989, 71st Leg., ch. 25, Sec. 1, eff. Aug. 28,

1989.

Sec. 54.881. PAPERS TRANSMITTED TO JUDGE. At the conclusion of

the proceedings, a magistrate shall transmit to the referring

court any papers relating to the case, including the magistrate's

findings, conclusions, orders, recommendations, or other action

taken.

Added by Acts 1989, 71st Leg., ch. 25, Sec. 1, eff. Aug. 28,

1989.

Sec. 54.882. JUDICIAL ACTION. (a) A referring court may

modify, correct, reject, reverse, or recommit for further

information any action taken by the magistrate.

(b) If the court does not modify, correct, reject, reverse, or

recommit an action of the magistrate, the action becomes the

decree of the court.

(c) At the conclusion of each term during which the services of

a magistrate are used, the referring court shall enter a decree

on the minutes adopting the actions of the magistrate of which

the court approves.

Added by Acts 1989, 71st Leg., ch. 25, Sec. 1, eff. Aug. 28,

1989.

Sec. 54.883. COSTS OF MAGISTRATE. The court shall determine if

the nonprevailing party is able to defray the costs of the

magistrate. If the court determines that the nonprevailing party

is able to pay those costs, the court shall tax the magistrate's

fees as costs against the nonprevailing party.

Added by Acts 1989, 71st Leg., ch. 25, Sec. 1, eff. Aug. 28,

1989.

Sec. 54.884. MAGISTRATES. (a) If a magistrate appointed under

this subchapter is absent or unable to serve, the judge referring

the case may appoint another magistrate to serve for the absent

magistrate.

(b) A magistrate serving for another magistrate under this

section has the powers and shall perform the duties of the

magistrate for whom he is serving.

Added by Acts 1989, 71st Leg., ch. 25, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1999, 76th Leg., ch. 602, Sec. 5, eff. June

18, 1999.

Sec. 54.885. CLERK. The clerk of a district court or county

court at law that refers a proceeding to a magistrate under this

subchapter shall perform the statutory duties necessary for the

magistrate to perform the duties authorized by this subchapter.

Added by Acts 1999, 76th Leg., ch. 602, Sec. 6, eff. June 18,

1999.

SUBCHAPTER N. CRIMINAL LAW MAGISTRATES IN BEXAR COUNTY

Sec. 54.901. APPOINTMENT. (a) The judges of the district

courts of Bexar County that give preference to criminal cases,

with the consent and approval of the Commissioners Court of Bexar

County, shall jointly appoint the number of magistrates set by

the commissioners court to perform the duties authorized by this

subchapter.

(b) Each magistrate's appointment must be made with the approval

of a majority of the judges described in Subsection (a).

(c) If the number of magistrates is less than the number of the

appointing judges, each magistrate shall serve equally in the

courts of those judges.

Added by Acts 1989, 71st Leg., ch. 1068, Sec. 1, eff. Aug. 28,

1989.

Sec. 54.902. QUALIFICATIONS. To be eligible for appointment as

a magistrate, a person must:

(1) be a resident of this state; and

(2) have been licensed to practice law in this state for at

least four years.

Added by Acts 1989, 71st Leg., ch. 1068, Sec. 1, eff. Aug. 28,

1989.

Sec. 54.903. COMPENSATION. (a) A magistrate is entitled to the

salary determined by the Commissioners Court of Bexar County.

(b) The magistrate's salary is paid from the county fund

available for payment of officers' salaries.

Added by Acts 1989, 71st Leg., ch. 1068, Sec. 1, eff. Aug. 28,

1989.

Sec. 54.904. JUDICIAL IMMUNITY. A magistrate has the same

judicial immunity as a district judge.

Added by Acts 1989, 71st Leg., ch. 1068, Sec. 1, eff. Aug. 28,

1989.

Sec. 54.905. TERMINATION OF SERVICES. (a) A magistrate who

serves a single court serves at the will of the judge.

(b) The services of a magistrate who serves more than one court

may be terminated by a majority vote of the appointing judges.

Added by Acts 1989, 71st Leg., ch. 1068, Sec. 1, eff. Aug. 28,

1989.

Sec. 54.906. PROCEEDING THAT MAY BE REFERRED. (a) A judge may

refer to a magistrate any criminal case for proceedings

involving:

(1) a bond forfeiture;

(2) a pretrial motion;

(3) a postconviction writ of habeas corpus;

(4) an examining trial;

(5) the issuance of search warrants, including a search warrant

under Article 18.02(10), Code of Criminal Procedure,

notwithstanding Article 18.01(c), Code of Criminal Procedure;

(6) the setting of bonds;

(7) the arraignment of defendants; and

(8) any other matter the judge considers necessary and proper,

including a negotiated plea of guilty before the court.

(b) A magistrate may not preside over a trial on the merits,

whether or not the trial is before a jury.

(c) Subsection (a)(5) does not apply to the issuance of a

subsequent search warrant under Article 18.02(10), Code of

Criminal Procedure.

Added by Acts 1989, 71st Leg., ch. 1068, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

909, Sec. 1, eff. June 19, 2009.

Sec. 54.907. ORDER OF REFERRAL. (a) To refer one or more cases

to a magistrate, a judge must issue an order of referral

specifying the magistrate's duties. The judge may issue a written

order of referral or may read the order of referral into the

minutes of the court.

(b) An order of referral may:

(1) limit the powers of the magistrate and direct the magistrate

to report only on specific issues, do particular acts, or receive

and report on evidence only;

(2) set the time and place for the hearing;

(3) prescribe a closing date for the hearing;

(4) provide a date for filing the magistrate's findings;

(5) designate proceedings for more than one case over which the

magistrate shall preside;

(6) direct the magistrate to call the court's docket; and

(7) set forth general powers and limitations of authority of the

magistrate applicable to any case referred.

Added by Acts 1989, 71st Leg., ch. 1068, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1999, 76th Leg., ch. 59, Sec. 1, eff. May

10, 1999.

Sec. 54.908. POWERS. (a) Except as limited by an order of

referral, a magistrate to whom a case is referred may:

(1) conduct hearings;

(2) hear evidence;

(3) compel production of relevant evidence;

(4) rule on admissibility of evidence;

(5) issue summons for the appearance of witnesses;

(6) examine witnesses;

(7) swear witnesses for hearings;

(8) make findings of fact on evidence;

(9) formulate conclusions of law;

(10) rule on a pretrial motion;

(11) recommend the rulings, orders, or judgment to be made in a

case;

(12) regulate proceedings in a hearing;

(13) accept a plea of guilty for a misdemeanor from a defendant

charged with both misdemeanor and felony offenses;

(14) notwithstanding Article 18.01(c), Code of Criminal

Procedure, issue a search warrant under Article 18.02(10), Code

of Criminal Procedure; and

(15) do any act and take any measure necessary and proper for

the efficient performance of the duties required by the order of

referral.

(b) A magistrate does not have authority under Subsection

(a)(14) to issue a subsequent search warrant under Article

18.02(10), Code of Criminal Procedure.

Added by Acts 1989, 71st Leg., ch. 1068, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 680, Sec. 1, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

909, Sec. 2, eff. June 19, 2009.

Sec. 54.909. COURT REPORTER. At the request of a party, the

court shall provide a court reporter to record the proceedings

before the magistrate.

Added by Acts 1989, 71st Leg., ch. 1068, Sec. 1, eff. Aug. 28,

1989.

Sec. 54.910. WITNESS. (a) A witness who appears before a

magistrate and is sworn is subject to the penalties for perjury

provided by law.

(b) A referring court may issue attachment against and may fine

or imprison a witness whose failure to appear after being

summoned or whose refusal to answer questions has been certified

to the court.

Added by Acts 1989, 71st Leg., ch. 1068, Sec. 1, eff. Aug. 28,

1989.

Sec. 54.911. PAPERS TRANSMITTED TO JUDGE. At the conclusion of

the proceedings, a magistrate shall transmit to the referring

court any papers relating to the case, including the magistrate's

findings, conclusions, orders, recommendations, or other action

taken.

Added by Acts 1989, 71st Leg., ch. 1068, Sec. 1, eff. Aug. 28,

1989.

Sec. 54.912. JUDICIAL ACTION. (a) A referring court may

modify, correct, reject, reverse, or recommit for further

information any action taken by the magistrate.

(b) If the court does not modify, correct, reject, reverse, or

recommit an action of the magistrate, the action becomes the

decree of the court.

(c) At the conclusion of each term during which the services of

a magistrate are used, the referring court shall enter a decree

on the minutes adopting the actions of the magistrate of which

the court approves.

Added by Acts 1989, 71st Leg., ch. 1068, Sec. 1, eff. Aug. 28,

1989.

Sec. 54.913. COSTS OF MAGISTRATE. The court shall determine if

the nonprevailing party is able to defray the costs of the

magistrate. If the court determines that the nonprevailing party

is able to pay those costs, the court shall tax the magistrate's

fees as costs against the nonprevailing party.

Added by Acts 1989, 71st Leg., ch. 1068, Sec. 1, eff. Aug. 28,

1989.

SUBCHAPTER O. PART-TIME JUVENILE LAW MASTERS IN BEXAR COUNTY

Sec. 54.921. APPOINTMENT. (a) The judge of the 289th District

Court may determine that part-time masters are needed to serve

the court.

(b) The judge shall issue an order reflecting that

determination.

(c) Subject to the determination of need and the approval of the

number of part-time masters by the commissioners court of Bexar

County, the judge may appoint the approved number of part-time

masters.

(d) The number of part-time masters serving under this

subchapter may not exceed six.

Added by Acts 1989, 71st Leg., ch. 686, Sec. 1, eff. Sept. 1,

1989.

Sec. 54.922. QUALIFICATIONS. A master must:

(1) be a citizen and resident of this state; and

(2) have been licensed to practice law in this state for at

least two years.

Added by Acts 1989, 71st Leg., ch. 686, Sec. 1, eff. Sept. 1,

1989.

Sec. 54.923. ORDER OF APPOINTMENT. The order appointing a

master must be entered in the minutes of the court and must

state:

(1) the master's name and state bar identification number; and

(2) the date the master's service is to begin.

Added by Acts 1989, 71st Leg., ch. 686, Sec. 1, eff. Sept. 1,

1989.

Sec. 54.924. COMPENSATION. The commissioners court shall set

the compensation for masters and determine the total amount the

county will pay as compensation for masters. The commissioners

court of Bexar County may at any time change the compensation or

reduce the number of masters.

Added by Acts 1989, 71st Leg., ch. 686, Sec. 1, eff. Sept. 1,

1989.

Sec. 54.925. JUDICIAL IMMUNITY. A master appointed under this

subchapter has the same judicial immunity as a district judge.

Added by Acts 1989, 71st Leg., ch. 686, Sec. 1, eff. Sept. 1,

1989.

Sec. 54.926. TERMINATION OF EMPLOYMENT. (a) A master serves at

the will of the judge.

(b) To terminate a master's employment, the judge must sign a

written order of termination. The order must state:

(1) the master's name and state bar identification number; and

(2) the date the master's employment ends.

Added by Acts 1989, 71st Leg., ch. 686, Sec. 1, eff. Sept. 1,

1989.

Sec. 54.927. CASES THAT MAY BE REFERRED. The judge may refer to

a master any civil case or portion of a civil case brought:

(1) under Title 1, 2, 3, 4, or 5, Family Code; or

(2) in connection with Rule 308a, Texas Rules of Civil

Procedure.

Added by Acts 1989, 71st Leg., ch. 686, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 7.36, eff.

Sept. 1, 1997.

Sec. 54.928. METHOD OF REFERRAL. A case may be referred as

prescribed by published local rules or by written orders.

Added by Acts 1989, 71st Leg., ch. 686, Sec. 1, eff. Sept. 1,

1989.

Sec. 54.929. POWERS. (a) An order of referral may limit the

use or power of a master.

(b) Unless limited by published local rule, by written order, or

by an order of referral, a master may perform all acts and take

all measures necessary and proper to perform the tasks assigned

in a referral.

(c) A master may administer oaths.

Added by Acts 1989, 71st Leg., ch. 686, Sec. 1, eff. Sept. 1,

1989.

Sec. 54.930. EFFECT OF TEMPORARY RESTRAINING ORDER. (a) The

referral of a case or a portion of a case to a master does not

affect a party's right to have a court grant or extend a

temporary restraining order and does not prevent the expiration

of a temporary restraining order.

(b) Until a judge signs an order concerning the findings and

recommendations of a master, the findings and recommendations do

not affect an existing temporary restraining order or the

expiration or extension of that order.

Added by Acts 1989, 71st Leg., ch. 686, Sec. 1, eff. Sept. 1,

1989.

Sec. 54.931. JURY. (a) Except as provided by Subsection (b),

if a jury trial is demanded in a case referred to a master, the

master shall refer the case back to the referring court for a

full hearing according to the usual rules applicable to the case.

(b) A jury demand does not affect the authority of a master to

handle pretrial matters referred to the master.

Added by Acts 1989, 71st Leg., ch. 686, Sec. 1, eff. Sept. 1,

1989.

Sec. 54.932. COURT REPORTER. (a) A court reporter need not be

provided during a hearing conducted by a master.

(b) Notwithstanding Subsection (a), a referring judge may

require a reporter at any hearing.

Added by Acts 1989, 71st Leg., ch. 686, Sec. 1, eff. Sept. 1,

1989.

Sec. 54.933. FAILURE TO COMPLY WITH SUMMONS OR ORDER. If an

attorney, party, witness, or any other person fails to comply

with a summons or order, the master may certify in writing that

failure to the referring court for appropriate action.

Added by Acts 1989, 71st Leg., ch. 686, Sec. 1, eff. Sept. 1,

1989.

Sec. 54.934. WITNESSES. (a) A witness appearing before a

master is subject to the penalties of perjury as provided by

Chapter 37, Penal Code.

(b) A witness referred to the court under Section 54.933 is

subject to the same penalties and orders that may be imposed on a

witness appearing in a hearing before the court.

Added by Acts 1989, 71st Leg., ch. 686, Sec. 1, eff. Sept. 1,

1989.

Sec. 54.935. RETURN TO REFERRING COURT; FINDINGS. After a

hearing is concluded, the master shall send to the referring

judge all papers relating to the case and the written findings of

the master.

Added by Acts 1989, 71st Leg., ch. 686, Sec. 1, eff. Sept. 1,

1989.

Sec. 54.936. COURT ACTION ON REPORT. (a) After the court

receives the master's report, the court may adopt, modify,

correct, reject, or reverse the master's report or may recommit

it for further information, as the court determines is proper and

necessary in each case.

(b) If a judgment has been recommended, the court may approve

the recommendation and hear more evidence before making its

judgment.

Added by Acts 1989, 71st Leg., ch. 686, Sec. 1, eff. Sept. 1,

1989.

Sec. 54.937. DECREE OR JUDGMENT. The findings and

recommendation become the decree or judgment of the court when

adopted and approved by an order of the judge.

Added by Acts 1989, 71st Leg., ch. 686, Sec. 1, eff. Sept. 1,

1989.

Sec. 54.938. MASTERS IN CHANCERY. This subchapter does not

prohibit a court from appointing a master in chancery as provided

by Rule 171, Texas Rules of Civil Procedure.

Added by Acts 1989, 71st Leg., ch. 686, Sec. 1, eff. Sept. 1,

1989.

Sec. 54.939. REFEREES. (a) A master appointed under this

subchapter may serve as a referee as provided by Sections

51.04(g) and 54.10, Family Code.

(b) A referee appointed under Section 51.04(g), Family Code, may

be appointed to serve as a master under this subchapter.

Added by Acts 1989, 71st Leg., ch. 686, Sec. 1, eff. Sept. 1,

1989.

SUBCHAPTER P. WILLIAMSON COUNTY CRIMINAL MAGISTRATES

Sec. 54.951. APPOINTMENT. (a) The judges of the district

courts and statutory county courts having criminal jurisdiction

in Williamson County may, by a majority vote of the judges,

select magistrates to serve the courts of Williamson County

having jurisdiction in criminal matters.

(b) The commissioners court shall establish the minimum

qualifications, salary, benefits, and other compensation of each

magistrate position and shall determine whether the position is

full-time or part-time.

(c) A magistrate appointed under this section serves at the

pleasure of a majority of the judges making appointments under

this section.

(d) Subject to commissioners court approval of a magistrate's

total compensation, a magistrate may concurrently serve as an

associate judge, referee, or master under another statute unless

that statute prohibits holding another judicial position.

Added by Acts 1999, 76th Leg., ch. 586, Sec. 1, eff. June 18,

1999.

Sec. 54.952. JURISDICTION. A magistrate has concurrent criminal

jurisdiction with the judges of the statutory county courts and

justice of the peace courts of Williamson County.

Added by Acts 1999, 76th Leg., ch. 586, Sec. 1, eff. June 18,

1999.

Sec. 54.953. POWERS AND DUTIES. (a) Except as provided by

Subsection (b), a magistrate has all of the powers of a

magistrate under the Code of Criminal Procedure and other laws of

this state and may administer an oath for any purpose.

(b) A magistrate who is not an attorney may not issue arrest and

search warrants.

(c) A magistrate shall give preference to performing the duties

of a magistrate under Article 15.17, Code of Criminal Procedure.

(d) A magistrate may enforce a prior judgment or order of a

justice court in a criminal case. Except for a trial on the

merits following a plea of not guilty, with the express

authorization of the justice of the peace, a magistrate may

exercise concurrent criminal jurisdiction with a justice of the

peace to dispose as provided by law of cases arising within the

precinct of the authorizing justice of the peace.

(e) The judges of the statutory county courts with criminal

jurisdiction may, by majority vote, designate one or more

magistrates to hold regular hearings to:

(1) give admonishments;

(2) set and review bail and conditions of release;

(3) appoint legal counsel; and

(4) determine other routine matters relating to preindictment or

pending cases within those courts' jurisdiction.

(f) In the hearings provided under Subsection (e), a magistrate

shall give preference to the case of an individual held in county

jail.

(g) A magistrate may inquire into a defendant's intended plea to

the charge and set the case for an appropriate hearing before a

judge or master. Except as provided by Subsection (d) or (h), a

statement by a defendant under these circumstances concerning an

intended plea may not be admitted into evidence in any other

proceeding.

(h) The magistrate may accept the plea, direct a supervision

officer to prepare a presentence report, and set the case for

sentencing before a judge or master, if a defendant pleads

guilty, nolo contendere, or true after being properly admonished

by a magistrate who:

(1) is qualified to serve as judge of the court with

jurisdiction over the case; and

(2) has been expressly authorized by the judge to accept those

pleas.

Added by Acts 1999, 76th Leg., ch. 586, Sec. 1, eff. June 18,

1999.

Sec. 54.954. MASTERS IN CRIMINAL CASES. (a) The judge of a

statutory county court with criminal jurisdiction in Williamson

County may designate a magistrate by written referral order to

serve as a master in connection with a criminal case pending

before the court. To serve as master, the magistrate must be

qualified to serve as judge of the court.

(b) A magistrate appointed to serve as master may consider any

referred matter pending before the court but may not conduct a

trial on the merits following a plea of not guilty.

(c) The master may:

(1) conduct hearings;

(2) regulate proceedings in a hearing and certify acts of

contempt to the referring court for sanctions;

(3) compel production of relevant evidence;

(4) rule on admissibility of evidence;

(5) issue summons and attachments for the appearance of

witnesses;

(6) swear witnesses for hearings;

(7) examine witnesses;

(8) hear evidence;

(9) make findings of fact on evidence;

(10) formulate conclusions of law;

(11) recommend the rulings, orders, or judgment to be made in a

case; and

(12) do any act and take any measure necessary and proper for

the efficient performance of the duties required by the order of

referral.

(d) Except as provided by Subsection (c), a master may not issue

a judgment or order but may only certify to the referring court

the master's findings of fact, conclusions of law, and

recommended judgment or order.

(e) Except as provided by Subsection (g), the defendant or the

attorney representing the state may obtain de novo review by the

referring court if the de novo review is requested in writing not

later than the third day after the date on which notice of the

recommended judgment or order is received by the requestor. A

request for review must set out specifically complaints regarding

the master's findings of fact, conclusions of law, and

recommendations. Review is limited to the issues complained of by

one or both parties.

(f) If no request for review is received, the referring court

shall, not later than the 10th day after the date on which the

parties receive notice of the recommendation, enter a judgment or

order that approves, modifies, corrects, rejects, reverses, or

recommits for further information the recommendation of the

master. If no action is taken within that time, the

recommendation is considered rejected and the court must

reconsider the matter de novo as if the matter had not been

referred.

(g) A plea bargaining agreement between the state and the

defendant may provide that both parties waive the right to review

or appeal a master's sentencing recommendation. The waiver must

be signed by both parties and filed with the master. The

defendant may withdraw the plea if the master rejects the

agreement. The referring judge may reject the recommendation of

the master and permit withdrawal of the plea or approve the

agreement and immediately sign the recommended judgment and

sentence.

Added by Acts 1999, 76th Leg., ch. 586, Sec. 1, eff. June 18,

1999.

Sec. 54.955. JUDICIAL IMMUNITY. A magistrate has the same

judicial immunity as a district judge.

Added by Acts 1999, 76th Leg., ch. 586, Sec. 1, eff. June 18,

1999.

Sec. 54.956. WITNESSES. (a) A witness who is sworn and who

appears before a magistrate is subject to the penalties for

perjury and aggravated perjury provided by law.

(b) A referring court may fine or imprison a witness or other

court participant for failure to appear after being summoned,

refusal to answer questions, or other acts of direct contempt

before a magistrate.

Added by Acts 1999, 76th Leg., ch. 586, Sec. 1, eff. June 18,

1999.

Sec. 54.957. COURT REPORTER. At the request of a party, the

court shall provide a court reporter to record proceedings before

a magistrate that the party could require to be recorded if held

before a judge.

Added by Acts 1999, 76th Leg., ch. 586, Sec. 1, eff. June 18,

1999.

Sec. 54.958. COSTS OF MAGISTRATE. A court shall determine

whether the nonprevailing party is able to defray the expense of

the magistrate in each case in which the services of a magistrate

are used. If the court determines the party can pay all or a

portion of the expense, the court shall tax the expense as costs

of court.

Added by Acts 1999, 76th Leg., ch. 586, Sec. 1, eff. June 18,

1999.

Sec. 54.959. SHERIFF. On request of a magistrate, the sheriff,

in person or by deputy, shall assist the magistrate.

Added by Acts 1999, 76th Leg., ch. 586, Sec. 1, eff. June 18,

1999.

Sec. 54.960. CLERK. (a) The district clerk serves as the clerk

for a magistrate for a case under the jurisdiction of a district

court.

(b) The county clerk serves as the clerk for a magistrate for a

case under the jurisdiction of a statutory county court.

(c) A clerk of a justice court serves as the clerk for a

magistrate for a case under the jurisdiction of a justice court.

Added by Acts 1999, 76th Leg., ch. 586, Sec. 1, eff. June 18,

1999.

Sec. 54.961. STAFF. The commissioners court shall provide a

staff to perform clerical functions for the magistrates.

Added by Acts 1999, 76th Leg., ch. 586, Sec. 1, eff. June 18,

1999.

SUBCHAPTER Q. CRIMINAL LAW MAGISTRATES IN TRAVIS COUNTY

Sec. 54.970. APPLICATION. This subchapter applies to the

district courts and the county courts at law that give preference

to criminal cases in Travis County.

Added by Acts 2003, 78th Leg., ch. 979, Sec. 2, eff. Sept. 1,

2003.

Sec. 54.971. APPOINTMENT. (a) The Commissioners Court of

Travis County shall set the number of magistrates needed to

perform the duties authorized by this subchapter.

(b) The judges of the district courts subject to this subchapter

shall, with the consent and approval of the Commissioners Court

of Travis County, jointly appoint the magistrates that will

assist the district courts. Each magistrate's appointment under

this subsection must be made with the unanimous approval of the

judges of the district courts subject to this subchapter.

(c) Except as provided by Subsection (e), if the number of

magistrates is less than the number of the appointing judges,

each magistrate shall serve equally in the courts of those

judges.

(d) The judges of the county courts at law subject to this

subchapter shall, with the consent and approval of the

Commissioners Court of Travis County, jointly appoint the

magistrates that will assist the county courts at law. Each

magistrate's appointment under this subsection must be made with

the unanimous approval of the judges of the county courts at law

subject to this subchapter.

(e) In addition to the requirements of Subsection (b) or (d), a

magistrate appointed to assist only one court must be approved by

the judge of that court.

Added by Acts 1991, 72nd Leg., ch. 849, Sec. 1, eff. Aug. 26,

1991. Amended by Acts 2003, 78th Leg., ch. 979, Sec. 3, eff.

Sept. 1, 2003.

Sec. 54.972. QUALIFICATIONS. A magistrate must:

(1) be a resident of this state and of Travis County; and

(2) have been licensed to practice law in this state for at

least four years.

Added by Acts 1991, 72nd Leg., ch. 849, Sec. 1, eff. Aug. 26,

1991.

Sec. 54.973. COMPENSATION. (a) A magistrate is entitled to the

salary determined by the Commissioners Court of Travis County.

(b) The salary may not be less than the salary authorized to be

paid to a master for family law cases appointed under Subchapter

A, Chapter 201, Family Code, unless a lesser salary is

recommended by the judges described by Section 54.971 and

approved by the commissioners court.

(c) The magistrate's salary is paid from the county fund

available for payment of officers' salaries.

Added by Acts 1991, 72nd Leg., ch. 849, Sec. 1, eff. Aug. 26,

1991. Amended by Acts 1999, 76th Leg., ch. 861, Sec. 1, eff.

Sept. 1, 1999.

Sec. 54.974. JUDICIAL IMMUNITY. A magistrate has the same

judicial immunity as a district judge or a judge of a county

court at law, as applicable.

Added by Acts 1991, 72nd Leg., ch. 849, Sec. 1, eff. Aug. 26,

1991. Amended by Acts 2003, 78th Leg., ch. 979, Sec. 3, eff.

Sept. 1, 2003.

Sec. 54.975. TERMINATION OF SERVICES. (a) A magistrate who

serves a single court serves at the will of the judge.

(b) The services of a magistrate who serves more than one court

may be terminated by a majority vote of the appointing judges.

Added by Acts 1991, 72nd Leg., ch. 849, Sec. 1, eff. Aug. 26,

1991.

Sec. 54.976. PROCEEDINGS THAT MAY BE REFERRED. (a) A judge may

refer to a magistrate any criminal case for proceedings

involving:

(1) a negotiated plea of guilty or no contest and sentencing;

(2) a pretrial motion;

(3) an examining trial;

(4) a postconviction writ of habeas corpus;

(5) a bond forfeiture suit;

(6) issuance of search warrants;

(7) setting of bonds;

(8) arraignment of defendants;

(9) a motion to increase or decrease a bond;

(10) a motion to revoke community supervision or to proceed to

an adjudication;

(11) an issue of competency, with or without a jury; and

(12) any other matter the judge considers necessary and proper.

(b) A magistrate may not preside over a contested criminal trial

on the merits, regardless of whether the trial is before a jury.

(c) A judge may refer to a magistrate any proceeding involving

an application for a protective order under Title 4, Family Code,

or Section 17.292, Code of Criminal Procedure.

Added by Acts 1991, 72nd Leg., ch. 849, Sec. 1, eff. Aug. 26,

1991. Amended by Acts 1993, 73rd Leg., ch. 413, Sec. 3, eff.

Sept. 1, 1993; Acts 2003, 78th Leg., ch. 979, Sec. 3, eff. Sept.

1, 2003.

Sec. 54.977. ORDER OF REFERRAL. (a) To refer one or more cases

to a magistrate, a judge must issue an order of referral

specifying the magistrate's duties.

(b) An order of referral may:

(1) limit the powers of the magistrate and direct the magistrate

to report only specific issues, do particular acts, or receive

and report on evidence only;

(2) set the time and place for the hearing;

(3) prescribe a closing date for the hearing;

(4) provide a date for filing the magistrate's findings;

(5) designate proceedings for more than one case over which the

magistrate shall preside;

(6) direct the magistrate to call the court's docket; and

(7) set forth general powers and limitations of authority of the

magistrate applicable to any case referred.

Added by Acts 1991, 72nd Leg., ch. 849, Sec. 1, eff. Aug. 26,

1991.

Sec. 54.978. POWERS. (a) Except as limited by an order of

referral, a magistrate to whom a case is referred may:

(1) conduct hearings;

(2) hear evidence;

(3) compel production of relevant evidence;

(4) rule on admissibility of evidence;

(5) issue summons for the appearance of witnesses;

(6) examine witnesses;

(7) swear witnesses for hearings;

(8) make findings of fact on evidence;

(9) formulate conclusions of law;

(10) rule on pretrial motions;

(11) recommend the rulings, orders, or judgment to be made in a

case;

(12) regulate proceedings in a hearing;

(13) in any case referred under Section 54.976(a)(1):

(A) accept a negotiated plea of guilty;

(B) enter a finding of guilt and impose or suspend sentence; or

(C) defer adjudication of guilty; and

(14) do any act and take any measure necessary and proper for

the efficient performance of the duties required by the order of

referral.

(b) A magistrate may not enter a ruling on any issue of law or

fact if that ruling could result in dismissal or require

dismissal of a pending criminal prosecution, but the magistrate

may make findings, conclusions, and recommendations on those

issues.

Added by Acts 1991, 72nd Leg., ch. 849, Sec. 1, eff. Aug. 26,

1991.

Sec. 54.979. RECORD OF PROCEEDINGS. At the request of a party

the court shall provide that the proceedings before the

magistrate be recorded.

Added by Acts 1991, 72nd Leg., ch. 849, Sec. 1, eff. Aug. 26,

1991.

Sec. 54.980. WITNESS. (a) A witness who appears before a

magistrate and is sworn is subject to the penalties for perjury

provided by law.

(b) A referring court may issue attachment against and may fine

or imprison a witness whose failure to appear after being

summoned or whose refusal to answer questions has been certified

to the court.

Added by Acts 1991, 72nd Leg., ch. 849, Sec. 1, eff. Aug. 26,

1991.

Sec. 54.981. PAPERS TRANSMITTED TO THE JUDGE. (a) At the

conclusion of the proceedings, a magistrate shall transmit to the

referring court any papers relating to the case, including the

magistrate's findings, conclusions, orders, recommendations, or

other action taken.

(b) A party has seven days after the date of the magistrate's

ruling to tender to the referring court any objections to the

magistrate's ruling on pretrial matters. The referring court

shall consider any objections before taking final action.

Added by Acts 1991, 72nd Leg., ch. 849, Sec. 1, eff. Aug. 26,

1991.

Sec. 54.982. JUDICIAL ACTION. (a) A referring court may

modify, correct, reject, reverse, or recommit for further

information any action taken by the magistrate.

(b) If the court does not modify, correct, reject, reverse, or

recommit an action of the magistrate, the action becomes the

decree of the court.

(c) At the conclusion of each term during which the services of

a magistrate are used, the referring court shall enter a decree

on the minutes adopting the actions of the magistrate of which

the court approves.

Added by Acts 1991, 72nd Leg., ch. 849, Sec. 1, eff. Aug. 26,

1991.

Sec. 54.983. COSTS OF MAGISTRATE. The court shall determine if

the nonprevailing party is able to defray the costs of the

magistrate. If the court determines that the nonprevailing party

is able to pay those costs, the court shall tax the magistrate's

fees as cost against the nonprevailing party.

Added by Acts 1991, 72nd Leg., ch. 849, Sec. 1, eff. Aug. 26,

1991.

Sec. 54.984. CRIMINAL LAW MAGISTRATES. (a) If a criminal law

magistrate appointed under this subchapter is absent or unable to

serve, the judge referring the case may appoint another criminal

law magistrate to serve for the absent magistrate.

(b) A criminal law magistrate serving for another magistrate

under this section has the powers and shall perform the duties of

the magistrate for whom he is serving.

Added by Acts 1991, 72nd Leg., ch. 849, Sec. 1, eff. Aug. 26,

1991.

SUBCHAPTER R. CRIMINAL LAW MAGISTRATES IN WEBB COUNTY

Sec. 54.991. APPOINTMENT. (a) The judges of the district

courts in Webb County shall jointly appoint the number of

criminal law magistrates set by the commissioners court.

(b) Each magistrate's appointment must be unanimously approved

by the judges.

Added by Acts 1993, 73rd Leg., ch. 577, Sec. 1, eff. Aug. 30,

1993.

Sec. 54.992. QUALIFICATIONS. A magistrate must be a resident of

this state and Webb County.

Added by Acts 1993, 73rd Leg., ch. 577, Sec. 1, eff. Aug. 30,

1993.

Sec. 54.993. COMPENSATION. A magistrate is entitled to the

salary determined by the commissioners court.

Added by Acts 1993, 73rd Leg., ch. 577, Sec. 1, eff. Aug. 30,

1993.

Sec. 54.994. JUDICIAL IMMUNITY. A magistrate has the same

judicial immunity as a district judge.

Added by Acts 1993, 73rd Leg., ch. 577, Sec. 1, eff. Aug. 30,

1993.

Sec. 54.995. ORDER OF REFERRAL. (a) To refer one or more

criminal cases to a magistrate, a judge must issue an order

specifying the magistrate's duties.

(b) An order of referral may set forth general powers and

limitations of authority of the magistrate that apply to any case

referred.

Added by Acts 1993, 73rd Leg., ch. 577, Sec. 1, eff. Aug. 30,

1993.

Sec. 54.996. POWERS. (a) A judge may refer to a magistrate any

criminal case for proceedings involving:

(1) issuance of search warrants;

(2) setting of bonds;

(3) arraignment of defendants; and

(4) any other matter that is subject to the review of the judge.

(b) A magistrate may not preside over a contested trial on the

merits, regardless of whether the trial is before a jury.

Added by Acts 1993, 73rd Leg., ch. 577, Sec. 1, eff. Aug. 30,

1993.

Sec. 54.997. RETURN TO REFERRING COURT; FINDINGS. After a

hearing is concluded, the magistrate shall send to the referring

court any papers related to the case, including the magistrate's

findings, conclusions, orders, recommendations, or other action

taken.

Added by Acts 1993, 73rd Leg., ch. 577, Sec. 1, eff. Aug. 30,

1993.

Sec. 54.998. JUDICIAL ACTION. (a) A referring court may

modify, correct, reject, reverse, or recommit for further

information any action taken by the magistrate.

(b) If the court does not modify, correct, reject, reverse, or

recommit an action of the magistrate, the action becomes the

decree of the court.

(c) At the conclusion of each term during which the services of

a magistrate are used, the referring court shall enter a decree

on the minutes adopting the actions of the magistrate of which

the court approves.

Added by Acts 1993, 73rd Leg., ch. 577, Sec. 1, eff. Aug. 30,

1993.

SUBCHAPTER S. CIVIL, JUVENILE, AND CRIMINAL LAW ASSOCIATE JUDGES

IN FORT BEND COUNTY

Sec. 54.1001. APPOINTMENT. (a) A majority of the judges of the

district courts and the statutory county courts at law in Fort

Bend County may determine that one or more full-time or part-time

associate judges are needed to serve those courts.

(b) The judges shall issue an order reflecting that

determination and specifying the number of associate judges and

support staff needed.

(c) Subject to the determination of need by the district courts

and statutory county courts at law and the approval of the

commissioners court of the county, each judge may appoint one or

more associate judges and support staff to serve the judge's

court.

(d) Judges may act together to appoint associate judges to serve

their courts.

Added by Acts 1997, 75th Leg., ch. 42, Sec. 1, eff. May 7, 1997.

Sec. 54.1002. QUALIFICATIONS. To be eligible for appointment as

an associate judge, a person must:

(1) be a resident of this state; and

(2) have been licensed to practice law in this state for at

least four years.

Added by Acts 1997, 75th Leg., ch. 42, Sec. 1, eff. May 7, 1997.

Sec. 54.1003. ORDER OF APPOINTMENT. The order appointing an

associate judge must be entered in the minutes of each court

making the order and must state:

(1) the associate judge's name and state bar identification

number;

(2) the name of each court the associate judge will serve; and

(3) the date the associate judge's service is to begin.

Added by Acts 1997, 75th Leg., ch. 42, Sec. 1, eff. May 7, 1997.

Sec. 54.1004. COMPENSATION. The commissioners court shall set

the compensation for associate judges and support staff and

determine the total amount the county will pay as compensation

for associate judges and support staff.

Added by Acts 1997, 75th Leg., ch. 42, Sec. 1, eff. May 7, 1997.

Sec. 54.1005. JUDICIAL IMMUNITY. An associate judge appointed

under this subchapter has the same judicial immunity as the

district court and statutory county court at law judges.

Added by Acts 1997, 75th Leg., ch. 42, Sec. 1, eff. May 7, 1997.

Sec. 54.1006. TERMINATION OF EMPLOYMENT. (a) An associate

judge who serves a single court serves at the will of the judge

of that court.

(b) The employment of an associate judge who serves two courts

may be terminated by either of the judges of those courts.

(c) The employment of an associate judge who serves more than

two courts may be terminated by a majority of the judges of those

courts.

(d) To terminate an associate judge's employment, the

appropriate judges must sign a written order of termination. The

order must state:

(1) the associate judge's name and state bar identification

number;

(2) the name of the court ordering the termination; and

(3) the date the associate judge's services end.

Added by Acts 1997, 75th Leg., ch. 42, Sec. 1, eff. May 7, 1997.

Sec. 54.1007. WITHDRAWAL OF APPOINTMENT FOR PARTICULAR COURT.

The judge of a court for which an associate judge has been

appointed may withdraw the associate judge's appointment to that

court by written order. The order must state:

(1) the associate judge's name and state bar identification

number;

(2) the name of the court ordering the withdrawal; and

(3) the date the associate judge's services end as to that

court.

Added by Acts 1997, 75th Leg., ch. 42, Sec. 1, eff. May 7, 1997.

Sec. 54.1008. PROCEEDINGS THAT MAY BE REFERRED. (a) A judge

may refer to an associate judge any criminal case for proceedings

involving:

(1) a negotiated plea of guilty before the court;

(2) a bond forfeiture;

(3) a pretrial motion;

(4) a postconviction writ of habeas corpus;

(5) an examining trial; and

(6) any other matter the judge considers necessary and proper.

(b) An associate judge may not preside over a trial on the

merits, whether or not the trial is before a jury.

Added by Acts 1997, 75th Leg., ch. 42, Sec. 1, eff. May 7, 1997.

Sec. 54.1009. CASES THAT MAY BE REFERRED. (a) A judge may

refer to an associate judge any juvenile, probate, or civil case

or portion of one of those cases brought:

(1) under Title 1, 2, 3, 4, or 5, Family Code;

(2) in connection with Rule 308a, Texas Rules of Civil

Procedure;

(3) in connection with Title 7, Health and Safety Code; or

(4) under the civil jurisdiction of the appointing court.

(b) An associate judge may not preside over a trial on the

merits, whether or not the trial is before a jury.

Added by Acts 1997, 75th Leg., ch. 42, Sec. 1, eff. May 7, 1997.

Sec. 54.1010. METHOD OF REFERRAL. A case may be referred as

prescribed by published local rules or by written orders.

Added by Acts 1997, 75th Leg., ch. 42, Sec. 1, eff. May 7, 1997.

Sec. 54.1011. DUTIES AND POWERS. (a) Except as limited by an

order of referral, an associate judge to whom a case is referred

may:

(1) conduct hearings;

(2) hear evidence;

(3) compel production of relevant evidence;

(4) rule on admissibility of evidence;

(5) issue summons for the appearance of witnesses;

(6) examine witnesses;

(7) swear witnesses for hearings;

(8) make findings of fact on evidence;

(9) formulate conclusions of law;

(10) rule on a pretrial motion;

(11) recommend the rulings, orders, or judgment to be made in a

case;

(12) regulate proceedings in a hearing; and

(13) do any act and take any measure necessary and proper for

the efficient performance of the duties required by the order of

referral.

(b) An associate judge may not enter a ruling on any issue of

law or fact if that ruling could result in dismissal or require

dismissal of a pending criminal prosecution or civil case, but

the associate judge may make findings, conclusions, and

recommendations on those issues.

(c) An order of referral may limit the use or power of an

associate judge.

(d) Unless limited by published local rule, by written order, or

by an order of referral, an associate judge may perform all acts

and take all measures necessary and proper to perform the tasks

assigned in a referral.

(e) An associate judge may administer oaths.

(f) An associate judge has the jurisdiction provided by the

constitution and laws of this state for magistrates and is a

magistrate as defined by Article 2.09, Code of Criminal

Procedure.

Added by Acts 1997, 75th Leg., ch. 42, Sec. 1, eff. May 7, 1997.

Sec. 54.1012. JURY. (a) Except as provided by Subsection (b),

if a jury trial is demanded in a case referred to an associate

judge, the associate judge shall refer the case back to the

referring court for a full hearing according to the usual rules

applicable to the case.

(b) A jury demand does not affect the authority of an associate

judge to handle pretrial matters referred to the associate judge.

Added by Acts 1997, 75th Leg., ch. 42, Sec. 1, eff. May 7, 1997.

Sec. 54.1013. COURT REPORTER. (a) A court reporter need not be

provided during a hearing conducted by an associate judge.

(b) Notwithstanding Subsection (a), a referring judge may

require a reporter at any hearing.

Added by Acts 1997, 75th Leg., ch. 42, Sec. 1, eff. May 7, 1997.

Sec. 54.1014. FAILURE TO COMPLY WITH SUMMONS OR OATH. If an

attorney, party, witness, or any other person fails to comply

with a summons or order, the associate judge may certify in

writing that failure to the referring court for appropriate

action.

Added by Acts 1997, 75th Leg., ch. 42, Sec. 1, eff. May 7, 1997.

Sec. 54.1015. PERJURY. (a) A witness appearing before an

associate judge is subject to the penalties of perjury as

provided by Chapter 37, Penal Code.

(b) A witness referred to the court under Section 54.1014 is

subject to the same penalties and orders that may be imposed on a

witness appearing in a hearing before the court.

Added by Acts 1997, 75th Leg., ch. 42, Sec. 1, eff. May 7, 1997.

Sec. 54.1016. RETURN TO REFERRING COURT; FINDINGS. At the

conclusion of the proceedings, an associate judge shall transmit

to the referring court any papers relating to the case, including

the associate judge's findings, conclusions, orders,

recommendations, or other action taken.

Added by Acts 1997, 75th Leg., ch. 42, Sec. 1, eff. May 7, 1997.

Sec. 54.1017. NOTICE OF RIGHT TO APPEAL. (a) Notice of right

to appeal to the judge of the referring court shall be given to

all parties.

(b) The notice may be given:

(1) by oral statement in open court; or

(2) by posting inside or outside the courtroom of the referring

court.

Added by Acts 1997, 75th Leg., ch. 42, Sec. 1, eff. May 7, 1997.

Sec. 54.1018. APPEAL TO REFERRING COURT. (a) A party may

appeal an associate judge's report by filing a notice of appeal

not later than the sixth day after the date the associate judge

submits his report to the referring court under Section 54.1016.

(b) An appeal to the referring court must be filed with the

court clerk and must specify in writing the findings of the

associate judge to which the party objects.

(c) Notice of an appeal to the referring court shall be given to

all opposing parties or their counsel under Rule 21a, Texas Rules

of Civil Procedure.

(d) If an appeal to the referring court is filed by a party, any

other party may file a response to the appeal not later than the

seventh day after the date the initial appeal was filed.

(e) The referring court, after notice to the parties, may

conduct a hearing de novo on the issues raised in the appeal not

later than the 30th day after the date on which the initial

appeal was filed with the referring court.

Added by Acts 1997, 75th Leg., ch. 42, Sec. 1, eff. May 7, 1997.

Sec. 54.1019. COURT ACTION ON REPORT. (a) After the court

receives the associate judge's report, or in the case of an

appeal under Section 54.1018, after the court has decided the

appeal, the court may adopt, modify, correct, reject, or reverse

the associate judge's report or may recommit it for further

information, as the court determines to be proper and necessary

in each case.

(b) If a judgment has been recommended, the court may approve

the recommendation and hear more evidence before making its

judgment.

Added by Acts 1997, 75th Leg., ch. 42, Sec. 1, eff. May 7, 1997.

Sec. 54.1020. DECREE OR JUDGMENT. The finding and

recommendations become the decree or judgment of the court when

adopted and approved by an order of the judge.

Added by Acts 1997, 75th Leg., ch. 42, Sec. 1, eff. May 7, 1997.

Sec. 54.1021. MASTER IN CHANCERY. This subchapter does not

prohibit a court from appointing a master in chancery as provided

by Rule 171, Texas Rules of Civil Procedure.

Added by Acts 1997, 75th Leg., ch. 42, Sec. 1, eff. May 7, 1997.

Sec. 54.1022. REFEREES. (a) An associate judge appointed under

this subchapter may serve as a referee as provided by Sections

51.04(g) and 54.10, Family Code.

(b) A referee appointed under Section 51.04(g), Family Code, may

be appointed to serve as an associate judge under this

subchapter.

(c) An associate judge appointed under this subchapter may serve

as a master as provided by Section 574.0085, Health and Safety

Code.

Added by Acts 1997, 75th Leg., ch. 42, Sec. 1, eff. May 7, 1997.

SUBCHAPTER T. CIVIL LAW ASSOCIATE JUDGES IN BEXAR COUNTY

Sec. 54.1051. APPOINTMENT. (a) The judges of the district

courts in Bexar County may appoint a full-time or part-time

associate judge to hear any civil matter within the jurisdiction

of the district court.

(b) An associate judge may be appointed to serve more than one

court with the approval of the judge of each court to which the

associate judge is appointed to serve.

(c) An associate judge appointed under Section 201.001, Family

Code, may also be appointed under this section at the same rate

of compensation received for appointment under the Family Code.

Added by Acts 2001, 77th Leg., ch. 570, Sec. 1, eff. Sept. 1,

2001.

Sec. 54.1052. QUALIFICATIONS. An associate judge must have the

same qualifications as required for a judge of a district court

in Bexar County.

Added by Acts 2001, 77th Leg., ch. 570, Sec. 1, eff. Sept. 1,

2001.

Sec. 54.1053. ORDER OF APPOINTMENT. The order appointing an

associate judge must be entered in the minutes of the district

court.

Added by Acts 2001, 77th Leg., ch. 570, Sec. 1, eff. Sept. 1,

2001.

Sec. 54.1054. COMPENSATION. An associate judge shall be paid a

salary as determined by the Commissioners Court of Bexar County.

Added by Acts 2001, 77th Leg., ch. 570, Sec. 1, eff. Sept. 1,

2001.

Sec. 54.1055. JUDICIAL IMMUNITY. An associate judge appointed

under this subchapter has the same judicial immunity as a

district judge.

Added by Acts 2001, 77th Leg., ch. 570, Sec. 1, eff. Sept. 1,

2001.

Sec. 54.1056. TERMINATION OF EMPLOYMENT. (a) An associate

judge who serves only one court serves at the will of the judge

of that court.

(b) The employment of an associate judge who serves two courts

may be terminated by the judge of either of the courts served.

(c) The employment of an associate judge who serves more than

two courts may be terminated by a majority of the judges of the

courts served.

(d) A judge seeking to terminate an associate judge's employment

must sign a written order of termination.

Added by Acts 2001, 77th Leg., ch. 570, Sec. 1, eff. Sept. 1,

2001.

Sec. 54.1057. CASES THAT MAY BE REFERRED. (a) A judge of a

district court served by an associate judge appointed under this

subchapter may refer to the associate judge a civil case or part

of a civil case brought under the civil jurisdiction of the

district court.

(b) An associate judge may preside over a trial on the merits,

regardless of whether the trial is before a jury.

Added by Acts 2001, 77th Leg., ch. 570, Sec. 1, eff. Sept. 1,

2001.

Sec. 54.1058. OBJECTION TO APPOINTMENT. (a) Unless a party

files a written objection, the judge of a district court may

refer a trial on the merits to an associate judge.

(b) If a party files an objection to an associate judge hearing

a trial on the merits or presiding at a jury trial not later than

the 10th day after the date the party receives notice that the

associate judge will hear the case, the court shall assign the

matter for trial without referring the case to an associate

judge.

Added by Acts 2001, 77th Leg., ch. 570, Sec. 1, eff. Sept. 1,

2001.

Sec. 54.1059. METHOD OF REFERRAL. A case may be referred to an

associate judge as provided by published local rules or by

written orders.

Added by Acts 2001, 77th Leg., ch. 570, Sec. 1, eff. Sept. 1,

2001.

Sec. 54.1060. DUTIES AND POWERS. (a) Except as limited by an

order of referral, an associate judge to whom a case is referred

may:

(1) conduct hearings;

(2) hear evidence;

(3) compel the production of relevant evidence;

(4) rule on the admissibility of evidence;

(5) issue summons for the appearance of witnesses;

(6) examine witnesses;

(7) swear witnesses for hearings;

(8) make findings of fact on evidence;

(9) formulate conclusions of law;

(10) rule on a pretrial motion;

(11) recommend the rulings, orders, or judgment to be made in a

case;

(12) regulate proceedings in a hearing;

(13) order the attachment of a witness or party who fails to

obey a subpoena;

(14) order the detention of a witness or party found guilty of

contempt pending the approval of the district judge;

(15) administer an oath;

(16) handle pretrial matters for cases to be tried by the

district court judge; and

(17) take any action within the authority of a district judge

necessary and proper for the performance of the associate judge's

duties.

(b) An order of referral may limit the use or power of an

associate judge.

Added by Acts 2001, 77th Leg., ch. 570, Sec. 1, eff. Sept. 1,

2001.

Sec. 54.1061. JURY. An associate judge shall conduct a full

hearing according to the usual rules applicable to a jury trial

if a jury is demanded in a case referred to an associate judge.

Added by Acts 2001, 77th Leg., ch. 570, Sec. 1, eff. Sept. 1,

2001.

Sec. 54.1062. COURT REPORTER. (a) A referring judge may

require a reporter at any hearing.

(b) A court reporter must be provided when an associate judge

presides over a jury or nonjury trial on the merits.

(c) On appeal from an associate judge's report on proposed

orders, the referring court may consider testimony or other

evidence in the record.

Added by Acts 2001, 77th Leg., ch. 570, Sec. 1, eff. Sept. 1,

2001.

Sec. 54.1063. FAILURE TO COMPLY WITH SUMMONS OR OATH. If an

attorney, party, witness, or other person fails to comply with a

summons or order, an associate judge may certify that failure in

writing to the referring district court for appropriate action.

Added by Acts 2001, 77th Leg., ch. 570, Sec. 1, eff. Sept. 1,

2001.

Sec. 54.1064. PERJURY. (a) A witness appearing before an

associate judge is subject to the penalties of perjury as

provided by Chapter 37, Penal Code.

(b) A witness referred to a court under Section 54.1063 is

subject to the same penalties and orders that may be imposed on a

witness appearing in a hearing before the district court.

Added by Acts 2001, 77th Leg., ch. 570, Sec. 1, eff. Sept. 1,

2001.

Sec. 54.1065. REPORT. (a) At the conclusion of the

proceedings, an associate judge shall transmit to the referring

court any papers relating to the case, including the associate

judge's findings, conclusions, orders, recommendations, or other

action taken.

(b) The associate judge's report must be in writing and in the

form prescribed by the referring court. The form may be a

notation on the court's docket sheet or in the court's jacket.

(c) After a hearing, an associate judge shall notify the parties

participating in the hearing of the substance of the judge's

report. The notice may be given in the form of a proposed order.

(d) Notice required under Subsection (c) may be given:

(1) in open court by an oral statement or by providing a copy of

the associate judge's written report, including any proposed

order;

(2) by certified mail, return receipt requested; or

(3) by facsimile.

(e) An associate judge shall note in the record the date of a

mailing by certified mail under Subsection (d)(2). Notice is

considered given on the third day after the date of the mailing.

(f) After a hearing conducted by an associate judge, the

associate judge shall send the signed and dated report, including

any proposed order, and all other papers relating to the case to

the referring court.

Added by Acts 2001, 77th Leg., ch. 570, Sec. 1, eff. Sept. 1,

2001.

Sec. 54.1066. NOTICE OF RIGHT TO APPEAL. (a) Each party must

be given notice of the right to appeal to the judge of the

referring court. The notice may be given:

(1) by an oral statement in open court;

(2) by a posting inside or outside the referring court; or

(3) as otherwise prescribed by the referring court.

(b) Before the commencement of a hearing before the associate

judge, a party may waive the right to appeal to the referring

court in writing or on the record.

Added by Acts 2001, 77th Leg., ch. 570, Sec. 1, eff. Sept. 1,

2001.

Sec. 54.1067. ORDER OF COURT. (a) Pending appeal to the

referring court of the associate judge's report, including any

proposed order, the decisions and recommendations of the

associate judge are in full force and effect and are enforceable

as an order of the referring court, except for orders providing

for the appointment of a receiver.

(b) If an appeal to the referring court is not filed or the

right to an appeal to the court is waived, the findings and

recommendations of the associate judge become the order of the

court only on the court's signing of an order conforming to the

associate judge's report.

(c) An order by an associate judge for the temporary detention

or incarceration of a witness or party shall be presented to the

referring court on the date the witness or party is detained or

incarcerated. The referring court, without prejudice to the right

of appeal, may approve the temporary detention or incarceration

or may order the release of the party or witness, with or without

bond, pending appeal. If the referring court is not immediately

available, the associate judge may order the release of the party

or witness, with or without bond, pending appeal or may continue

the person's detention or incarceration for not more than 72

hours.

Added by Acts 2001, 77th Leg., ch. 570, Sec. 1, eff. Sept. 1,

2001.

Sec. 54.1068. APPEAL TO REFERRING COURT. (a) A party may

appeal an associate judge's report by filing a notice of appeal

not later than the third day after the date the party is given

notice of the associate judge's report under Section 54.1065,

unless the party has waived the party's right to appeal as

provided by Section 54.1066(b).

(b) An appeal to the referring court must specify in writing the

findings of the associate judge to which the party objects. The

appeal is limited to the specified findings and conclusions.

(c) On appeal to the referring court, the parties may present

witnesses as in a hearing de novo on the issues raised in the

appeal. The court may also consider the record from the hearing

before the associate judge, including the charge to and verdict

returned by a jury, if the record was taken by a court reporter.

(d) Notice of an appeal to the referring court must be given to

each opposing party or their counsel under Rule 21a, Texas Rules

of Civil Procedure.

(e) If an appeal to the referring court is filed by a party, any

other party may file an appeal to the referring court not later

than the seventh day after the date the initial appeal was filed.

(f) The referring court, after giving notice to each party,

shall conduct a hearing on each appeal not later than the 30th

day after the date the initial appeal was filed with the court.

(g) Denial of an appeal under this section or waiver of the

right to appeal to the referring court does not affect the right

of a party to file a motion for new trial, motion for judgment

notwithstanding the verdict, or other post-trial motion.

(h) A party may not demand a second jury on appeal of an

associate judge's report, including any proposed order, resulting

from a jury trial.

Added by Acts 2001, 77th Leg., ch. 570, Sec. 1, eff. Sept. 1,

2001.

Sec. 54.1069. APPELLATE REVIEW. (a) Failure to appeal to the

referring court, by waiver or otherwise, the approval by the

referring court of an associate judge's report does not deprive a

party of the right to appeal to or request other relief from a

court of appeals or the supreme court.

(b) The date that an order or judgment by the referring court is

signed is the controlling date for purposes of appealing to or

requesting other relief from a court of appeals or the supreme

court.

Added by Acts 2001, 77th Leg., ch. 570, Sec. 1, eff. Sept. 1,

2001.

Sec. 54.1070. JUDICIAL ACTION ON ASSOCIATE JUDGE'S REPORT.

Unless a party files a written notice of appeal, the referring

court may:

(1) adopt, modify, or reject the associate judge's report,

including any proposed order;

(2) hear additional evidence; or

(3) recommit the matter to the associate judge for further

proceedings.

Added by Acts 2001, 77th Leg., ch. 570, Sec. 1, eff. Sept. 1,

2001.

Sec. 54.1071. REFEREES. (a) An associate judge appointed under

this subchapter may serve as a referee as provided by Section

51.04(g) or 54.10, Family Code.

(b) An associate judge appointed under this subchapter may serve

as a master as provided by Section 574.0085, Health and Safety

Code.

Added by Acts 2001, 77th Leg., ch. 570, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER U. MAGISTRATES IN BRAZOS COUNTY

Sec. 54.1101. APPOINTMENT. (a) The judges of the district

courts and county courts at law in Brazos County, with the

consent and approval of the Commissioners Court of Brazos County,

may jointly appoint one or more magistrates to perform the duties

authorized by this subchapter.

(b) The judges may authorize one or more magistrates to share

service with more than one court.

(c) If a magistrate serves more than one court, the magistrate's

appointment must be made with the unanimous approval of all the

judges under whom the magistrate serves.

Added by Acts 2001, 77th Leg., ch. 954, Sec. 1, eff. June 14,

2001. Renumbered from Government Code Sec. 54.1041 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(56), eff. Sept. 1, 2003.

Sec. 54.1102. QUALIFICATIONS. To be eligible for appointment as

a magistrate, a person must:

(1) have resided in Brazos County for at least two years

preceding the person's appointment; and

(2) have been licensed to practice law in this state for at

least four years.

Added by Acts 2001, 77th Leg., ch. 954, Sec. 1, eff. June 14,

2001. Renumbered from Government Code Sec. 54.1042 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(56), eff. Sept. 1, 2003.

Sec. 54.1103. COMPENSATION. (a) A magistrate is entitled to

the salary determined by the Commissioners Court of Brazos

County.

(b) A magistrate's total compensation from all government

sources may not exceed an amount equal to $1,000 less than the

total compensation from all government sources paid to a judge of

a county court at law in Brazos County.

(c) The magistrate's salary is paid from the county fund

available for payment of officers' salaries.

Added by Acts 2001, 77th Leg., ch. 954, Sec. 1, eff. June 14,

2001. Renumbered from Government Code Sec. 54.1043 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(56), eff. Sept. 1, 2003.

Sec. 54.1104. JUDICIAL IMMUNITY. A magistrate has the same

judicial immunity as a district judge.

Added by Acts 2001, 77th Leg., ch. 954, Sec. 1, eff. June 14,

2001. Renumbered from Government Code Sec. 54.1044 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(56), eff. Sept. 1, 2003.

Sec. 54.1105. TERMINATION OF EMPLOYMENT. (a) A magistrate who

serves a single court serves at the will of the judge of that

court.

(b) A magistrate who serves more than one court may be

terminated by a majority of the judges of those courts.

(c) To terminate a magistrate's employment, the appropriate

judges must sign a written order of termination. The order must

state:

(1) the magistrate's name and state bar identification number;

(2) each court ordering termination; and

(3) the date the magistrate's employment ends.

Added by Acts 2001, 77th Leg., ch. 954, Sec. 1, eff. June 14,

2001. Renumbered from Government Code Sec. 54.1045 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(56), eff. Sept. 1, 2003.

Sec. 54.1106. PROCEEDINGS THAT MAY BE REFERRED. (a) A judge of

a court authorized by the Commissioners Court of Brazos County to

refer criminal cases may refer to a magistrate any criminal case

for proceedings involving:

(1) a bond forfeiture;

(2) the arraignment of defendants;

(3) a determination of whether a defendant is indigent and, if

so, the appointment of counsel for the defendant;

(4) a negotiated plea of guilty or no contest and sentencing;

(5) a pretrial motion;

(6) an examining trial;

(7) an application for a writ of habeas corpus;

(8) issuance of an arrest warrant or a search warrant;

(9) setting of bonds;

(10) a motion to increase or decrease a bond;

(11) a motion to proceed with adjudication;

(12) a motion to modify or revoke community supervision;

(13) a drug court proceeding;

(14) an occupational driver's license; or

(15) any other matter the judge considers necessary and proper.

(b) A judge of a court having family law jurisdiction may refer

to a magistrate any matter that may be referred to an associate

judge under Subchapter A, Chapter 201, Family Code, or a referee

under Title 3, Family Code.

(c) A judge of a court authorized by the Commissioners Court of

Brazos County to refer mental health cases may refer to a

magistrate any matter that may be referred to a magistrate or

referee under Subtitle C, Title 7, Health and Safety Code.

(c-1) A judge of a court with jurisdiction over a delinquent tax

suit may refer to a magistrate any matter that may be referred to

a tax master under Subtitle E, Title 1, Tax Code.

(d) A magistrate may not preside over a trial on the merits

before a jury. With the written consent of the parties and the

approval of the referring judge, a magistrate may preside over a

bench trial on the merits.

Added by Acts 2001, 77th Leg., ch. 954, Sec. 1, eff. June 14,

2001. Renumbered from Government Code Sec. 54.1046 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(56), eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1331, Sec. 2, eff. September 1, 2005.

Sec. 54.1107. ORDER OF REFERRAL. (a) To refer one or more

cases to a magistrate, a judge must issue an order of referral

specifying the magistrate's duties.

(b) An order of referral shall:

(1) limit the powers of the magistrate and direct the magistrate

to report only on specific issues, perform particular actions, or

receive and report on evidence only;

(2) set the time and place for the hearing;

(3) prescribe a closing date for the hearing;

(4) provide a date for filing the magistrate's findings;

(5) designate proceedings for more than one case over which the

magistrate shall preside;

(6) direct the magistrate to call the court's docket; and

(7) designate the general powers and limitations of authority of

the magistrate applicable to any case referred.

Added by Acts 2001, 77th Leg., ch. 954, Sec. 1, eff. June 14,

2001. Renumbered from Government Code Sec. 54.1047 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(56), eff. Sept. 1, 2003.

Sec. 54.1108. POWERS. Except as limited by an order of

referral, a magistrate to whom a case is referred may:

(1) conduct hearings;

(2) hear evidence;

(3) compel production of evidence;

(4) rule on admissibility of evidence;

(5) issue notices of the setting of a case for a hearing;

(6) issue summons for the appearance of witnesses;

(7) examine witnesses; and

(8) swear witnesses for hearings.

Added by Acts 2001, 77th Leg., ch. 954, Sec. 1, eff. June 14,

2001. Renumbered from Government Code Sec. 54.1408 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(56), eff. Sept. 1, 2003.

Sec. 54.1109. NOTICE OF HEARING. Before a magistrate holds a

hearing, each party shall be given notice of the time and place

of the hearing as provided by law.

Added by Acts 2001, 77th Leg., ch. 954, Sec. 1, eff. June 14,

2001. Renumbered from Government Code Sec. 54.1049 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(56), eff. Sept. 1, 2003.

Sec. 54.1110. WITNESSES. (a) A witness who appears before a

magistrate and is sworn is subject to the penalties for perjury

as provided by law.

(b) A referring court may issue attachment against and may fine

or imprison a witness whose failure to appear after being

summoned or whose refusal to answer questions has been certified

to the court.

Added by Acts 2001, 77th Leg., ch. 954, Sec. 1, eff. June 14,

2001. Renumbered from Government Code Sec. 54.1050 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(56), eff. Sept. 1, 2003.

Sec. 54.1111. RECORD OF EVIDENCE. (a) A court reporter is not

required during a hearing held by a magistrate.

(b) A party, the magistrate, or the referring court may provide

for a reporter during the hearing.

(c) The record of a hearing before a magistrate may be preserved

by any means approved by the referring court, including by

stenographic or electronic recording.

(d) The referring court or magistrate may impose on a party the

expense of preserving the record as a court cost.

Added by Acts 2001, 77th Leg., ch. 954, Sec. 1, eff. June 14,

2001. Renumbered from Government Code Sec. 54.1051 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(56), eff. Sept. 1, 2003.

Sec. 54.1112. REPORT AND PAPERS TRANSMITTED TO JUDGE. At the

conclusion of the proceedings, a magistrate shall send to the

referring court:

(1) the magistrate's signed and dated report, including the

orders, recommendations, or other action taken; and

(2) any papers relating to the case.

Added by Acts 2001, 77th Leg., ch. 954, Sec. 1, eff. June 14,

2001. Renumbered from Government Code Sec. 54.1052 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(56), eff. Sept. 1, 2003.

Sec. 54.1113. HEARING BEFORE JUDGE. (a) After receiving notice

of the magistrate's orders, recommendations, or other action

taken, any party, principal, or minor, or the parent, guardian,

or custodian of a minor, is entitled to a hearing before the

judge of the referring court.

(b) Notice of the right to a hearing before the judge may be

given at the hearing before the magistrate or otherwise as the

referring court directs.

(c) Except as provided by other law requiring a party to file a

request for a hearing sooner, a party must file a request for

hearing with the referring court not later than the fifth day

after the date the magistrate signs the report under Section

54.1112. The appeal to the referring court must specify the

orders of or recommendations or other actions taken by the

magistrate to which the party objects. The appeal is limited to

the orders, recommendations, or other actions taken which are

specified in the appeal.

Added by Acts 2001, 77th Leg., ch. 954, Sec. 1, eff. June 14,

2001. Renumbered from Government Code Sec. 54.1053 and amended by

Acts 2003, 78th Leg., ch. 1275, Sec. 2(56), 3(26), eff. Sept. 1,

2003.

Sec. 54.1114. EFFECT OF MAGISTRATE'S REPORT PENDING APPEAL.

Pending appeal of the magistrate's report to the referring court,

the decisions and recommendations of the magistrate's report have

the force and effect of, and are enforceable as, an order of the

referring court, except as provided by other law for a particular

action by the magistrate.

Added by Acts 2001, 77th Leg., ch. 954, Sec. 1, eff. June 14,

2001. Renumbered from Government Code Sec. 54.1054 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(56), eff. Sept. 1, 2003.

Sec. 54.1115. JUDICIAL ACTION. (a) The referring court may

modify, correct, reject, reverse, or recommit for further

proceedings any action taken by the magistrate.

(b) If the referring court does not take any action, the actions

of the magistrate become the decree of the referring court on

adoption by that court.

Added by Acts 2001, 77th Leg., ch. 954, Sec. 1, eff. June 14,

2001. Renumbered from Government Code Sec. 54.1055 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(56), eff. Sept. 1, 2003.

Sec. 54.1116. COSTS OF MAGISTRATE. (a) The court shall

determine if the nonprevailing party is able to defray the costs

of the magistrate. If the court determines that the nonprevailing

party is able to pay those costs, the court shall impose the

magistrate's fees as costs against the nonprevailing party.

(b) The Commissioners Court of Brazos County shall set the

amount of the magistrate's fees that may be imposed as costs.

Unless a higher fee is authorized by law for a particular action

taken by the magistrate, the magistrate's fees in a case may not

exceed $50.

(c) The clerk of the referring court shall collect the

magistrate's fees and deposit the fees in the county treasury.

Added by Acts 2001, 77th Leg., ch. 954, Sec. 1, eff. June 14,

2001. Renumbered from Government Code Sec. 54.1056 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(56), eff. Sept. 1, 2003.

SUBCHAPTER V. ASSOCIATE JUDGES IN DUVAL COUNTY

Sec. 54.1131. APPOINTMENT. The judge of the 229th District

Court, with the approval of the Commissioners Court of Duval

County, may appoint a full-time or a part-time associate judge to

perform the duties authorized by this subchapter.

Added by Acts 2003, 78th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1132. QUALIFICATIONS. To be eligible for appointment as

an associate judge, a person must:

(1) be a resident of this state and Duval County; and

(2) meet the requirements and qualifications to serve as a judge

of the court to which the person is appointed.

Added by Acts 2003, 78th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1133. COMPENSATION. (a) An associate judge is entitled

to the compensation set by the Duval County Commissioners Court.

(b) The salary shall be paid from the county fund available for

payments of officers' salaries.

(c) This section does not apply to an associate judge appointed

under Section 201.001, Family Code.

Added by Acts 2003, 78th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1134. PRIVATE PRACTICE. A part-time associate judge may

engage in the private practice of law, unless restricted on a

finding that it is not in the public interest by the appointing

judge.

Added by Acts 2003, 78th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1135. TERMINATION OF SERVICES. (a) An associate judge

serves at the will of the judge of the 229th District Court.

(b) This section does not apply to an associate judge appointed

under Section 201.001, Family Code.

Added by Acts 2003, 78th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1136. REFERRAL OF CASE. (a) The appointing judge may

refer to an associate judge any aspect of a civil or criminal

case involving a matter over which the referring court has

jurisdiction in Duval County.

(b) After notice to all parties of the time and place of

hearing, an associate judge may preside over any hearing,

including:

(1) for a civil case, proceedings involving:

(A) a temporary order in an action or suit for support by one

spouse against another;

(B) a motion or suit to modify a temporary or final order;

(C) temporary orders in a suit affecting the parent-child

relationship;

(D) an application for a temporary injunction related to

temporary possession or use of property;

(E) habeas corpus, including any hearing authorized by the

Family Code;

(F) a motion to transfer;

(G) a motion of contempt for failure or refusal to obey a

temporary or final order;

(H) an action brought under Chapter 159, Family Code;

(I) an action for the protection of the family;

(J) a matter on which the parties agree;

(K) a matter in which a party is entitled to a default judgment;

(L) a divorce action in which a waiver of citation is on file;

(M) a friendly suit; and

(N) any other matter in the jurisdiction of the court, including

a pretrial motion, discovery, summary judgment, and other matters

governed by the Texas Rules of Civil Procedure; and

(2) for a criminal case, proceedings involving:

(A) a negotiated plea of guilty or nolo contendere;

(B) a bond forfeiture;

(C) a pretrial motion;

(D) a postconviction writ of habeas corpus;

(E) an examining trial; and

(F) any other matter that the judge considers proper.

(c) A judge may not refer to an associate judge any criminal

case for trial on the merits in which a jury trial has been

requested.

(d) Unless a party files a written objection to the associate

judge hearing the trial, the appointing judge may refer to an

associate judge a trial on the merits. If an objection is filed,

the trial on the merits shall be heard by the referring court.

(e) A trial on the merits is a final adjudication from which an

appeal may be taken to a court of appeals.

(f) An associate judge may not conduct a contested trial on the

merits to terminate parental rights unless the affected parties

give written consent to the contested trial by the associate

judge. Unless written consent is given by the affected parties to

a contested trial on the merits, any order terminating parental

rights issued pursuant to an associate judge's report resulting

from the contested trial is void.

(g) On appointment of an associate judge, any pending or future

cases may be referred to the associate judge.

Added by Acts 2003, 78th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1137. ORDER OF REFERRAL. (a) To refer cases to an

associate judge, the referring court must issue an order of

referral.

(b) The order of referral may limit the power or duties of an

associate judge.

Added by Acts 2003, 78th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1138. POWERS. Except as limited by an order of

referral, an associate judge may:

(1) conduct a hearing;

(2) hear evidence;

(3) compel production of relevant evidence;

(4) rule on admissibility of evidence;

(5) issue summons for the appearance of witnesses;

(6) examine witnesses;

(7) swear witnesses for hearings;

(8) make findings of fact on evidence;

(9) formulate conclusions of law;

(10) recommend the judgment to be made in a case;

(11) regulate all proceedings in a hearing before the associate

judge;

(12) rule on all criminal pretrial motions; and

(13) perform any act and take any measure necessary and proper

for the efficient performance of the associate judge's duties.

Added by Acts 2003, 78th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1139. ATTENDANCE OF BAILIFF. A bailiff shall attend a

hearing held by an associate judge if directed by the referring

court.

Added by Acts 2003, 78th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1140. WITNESS. (a) A witness appearing before an

associate judge is subject to the penalties for perjury provided

by law.

(b) A referring court may issue attachment against and may fine

or imprison a witness whose failure to appear before an associate

judge after being summoned or whose refusal to answer questions

has been certified to the court.

Added by Acts 2003, 78th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1141. REPORT TRANSMITTED TO COURT; NOTICE. (a) At the

conclusion of any hearing conducted by an associate judge and on

the preparation of an associate judge's report, the associate

judge shall transmit to the referring court:

(1) all papers relating to the case; and

(2) the associate judge's signed and dated report.

(b) After the associate judge's report has been signed, the

associate judge shall give notice of the substance of the report

to the parties participating in the hearing.

(c) The associate judge's report may contain the associate

judge's finding, conclusions, or recommendations. The associate

judge's report must be in writing in a form as the referring

court may direct. The form may be a notation on the referring

court's docket sheet.

(d) The notice required under Subsection (b) may be given in

open court or may be given by certified mail, return receipt

requested. If the notice is given by certified mail, the

associate judge shall certify the date of mailing and the notice

is considered to have been given on the third day after the date

of mailing.

Added by Acts 2003, 78th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1142. NOTICE OF RIGHT TO APPEAL. An associate judge

shall give all parties notice of the right of appeal to the judge

of the referring court. The notice may be given:

(1) at the hearing;

(2) by posting the notice inside or outside the courtroom of the

referring court; or

(3) as otherwise directed by the referring court.

Added by Acts 2003, 78th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1143. EFFECT OF ASSOCIATE JUDGE'S REPORT PENDING APPEAL.

Pending appeal of the associate judge's report to the referring

court, the decisions and recommendations of the associate judge

are in full force and effect and are enforceable as an order of

the referring court, except for the orders providing for

incarceration or for the appointment of a receiver.

Added by Acts 2003, 78th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1144. JUDICIAL ACTION ON ASSOCIATE JUDGE'S REPORT.

After the associate judge's report is filed, and unless the

parties have filed a written notice of appeal to the referring

court, the referring court may:

(1) adopt, approve, or reject the associate judge's report;

(2) hear further evidence; or

(3) recommit the matter for further proceedings as the referring

court considers proper and necessary in the particular

circumstances of the case.

Added by Acts 2003, 78th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1145. DECREE OR ORDER OF COURT. If an appeal to the

referring court is not filed or the right to an appeal to the

referring court is waived, the findings and the recommendations

of the associate judge become the decree or order of the

referring court only on the referring court's signing an order or

decree conforming to the associate judge's report.

Added by Acts 2003, 78th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1146. APPEAL TO REFERRING COURT. (a) Any party is

entitled to a hearing by the judge of the referring court if, not

later than three days, computed in the manner provided by Rule 4,

Texas Rules of Civil Procedure, after the associate judge gives

the notice required by Section 54.1141, an appeal of the

associate judge's report is filed with the referring court.

(b) The first day of the appeal time to the referring courts

begins on the day after the day on which the associate judge

gives the notice required by Section 54.1141.

(c) An appeal to the referring court shall be in writing and

must specify the findings and conclusions of the associate judge

to which the party objects. The appeal is limited to the findings

and conclusions specified in the written appeal.

(d) On appeal to the referring court, the parties may present

witnesses as in a hearing de novo on the issues raised in the

appeal.

(e) Notice of any appeal to the referring court shall be given

to opposing counsel in the manner provided by Rule 21a, Texas

Rules of Civil Procedure.

(f) If an appeal to the referring court is filed by a party, any

other party may file an appeal to the referring court not later

than the seventh day after the date the initial appeal was filed.

(g) The referring court, after notice to the parties, shall hold

a hearing on all appeals not later than the 30th day after the

date on which the initial appeal was filed with the referring

court.

(h) Prior to any hearing before an associate judge, the parties

may waive the right of appeal to the referring court. The waiver

may be in writing or on the record.

Added by Acts 2003, 78th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1147. APPELLATE REVIEW. (a) Failure to appeal to the

referring court, by waiver or otherwise, on the approval by the

referring court of an associate judge's report does not deprive

any party of the right to appeal to or request other relief from

a court of appeals or the supreme court.

(b) The date of the signing of an order or judgment by the

referring court is the controlling date for the purposes of

appeal to or request for other relief from a court of appeals or

the supreme court.

Added by Acts 2003, 78th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1148. JURY TRIAL DEMANDED. If a jury trial is demanded

and a jury fee paid in a trial on the merits, the associate judge

shall refer any matters requiring a jury back to the referring

court for a full trial before the court and jury.

Added by Acts 2003, 78th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1149. INAPPLICABILITY OF SUBCHAPTER TO MASTERS APPOINTED

UNDER RULE 171. Masters appointed by the referring court under

Rule 171, Texas Rules of Civil Procedure, have all the duties and

powers set forth in the order of appointment and are not governed

by this subchapter.

Added by Acts 2003, 78th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1150. IMMUNITY. An associate judge appointed under this

subchapter has the judicial immunity of a district judge.

Added by Acts 2003, 78th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1151. COURT REPORTER. (a) A court reporter is not

required during a hearing held by an associate judge appointed

under this subchapter.

(b) A party, the associate judge, or the referring court may

provide for a court reporter during the hearing. The record may

be preserved by any other means approved by the associate judge.

(c) The referring court or associate judge may impose on a party

as costs the expense of preserving the record.

Added by Acts 2003, 78th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER W. MAGISTRATES IN CERTAIN COUNTY COURTS

Sec. 54.1171. APPLICATION OF SUBCHAPTER. This subchapter

applies to a constitutional county court in a county with a

population of two million or more.

Added by Acts 2003, 78th Leg., ch. 137, Sec. 2, eff. Sept. 1,

2003.

Renumbered from Government Code, Section 54.1151 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(27), eff. September 1, 2005.

Sec. 54.1172. APPOINTMENT. (a) The county judge may appoint one

or more part-time or full-time magistrates to hear a matter

alleging a violation of Section 25.093 or 25.094, Education Code.

(b) An appointment under Subsection (a) is subject to the

approval of the commissioners court.

(c) A magistrate serves at the pleasure of the county judge.

(d) A magistrate appointed under Subsection (a) must complete

every two years at least eight hours of continuing education

conducted by the Texas Association of Counties, the State Bar of

Texas, or the Texas Justice Court Training Center.

Added by Acts 2003, 78th Leg., ch. 137, Sec. 2, eff. Sept. 1,

2003.

Renumbered from Government Code, Section 54.1152 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(27), eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

667, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

272, Sec. 1, eff. May 30, 2009.

Sec. 54.1173. QUALIFICATIONS. A magistrate must:

(1) be a citizen of this state;

(2) be at least 25 years of age; and

(3) have been licensed to practice law in this state for at

least four years preceding the date of appointment.

Added by Acts 2003, 78th Leg., ch. 137, Sec. 2, eff. Sept. 1,

2003.

Renumbered from Government Code, Section 54.1153 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(27), eff. September 1, 2005.

Sec. 54.1174. COMPENSATION. A magistrate is entitled to the

compensation set by the commissioners court. The compensation

shall be paid from the general fund of the county.

Added by Acts 2003, 78th Leg., ch. 137, Sec. 2, eff. Sept. 1,

2003.

Renumbered from Government Code, Section 54.1154 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(27), eff. September 1, 2005.

Sec. 54.1175. POWERS. Except as limited by an order of the

county judge, a magistrate appointed under this subchapter may:

(1) conduct hearings and trials, including jury trials;

(2) hear evidence;

(3) compel production of relevant evidence, including books,

papers, vouchers, documents, and other writings;

(4) rule on admissibility of evidence;

(5) issue summons and attachments for the appearance of

witnesses;

(6) examine witnesses;

(7) swear witnesses for hearings and trials; and

(8) perform any act and take any measure necessary and proper

for the efficient performance of the duties assigned by the

county judge.

Added by Acts 2003, 78th Leg., ch. 137, Sec. 2, eff. Sept. 1,

2003.

Renumbered from Government Code, Section 54.1155 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(27), eff. September 1, 2005.

Sec. 54.1176. PAPERS TRANSMITTED TO JUDGE. (a) At the

conclusion of a hearing, the magistrate shall transmit to the

judge any papers relating to the case, including:

(1) the magistrate's findings and recommendations; and

(2) a statement that notice of the findings and recommendations

and of the right to a hearing before the judge has been given to

all parties.

(b) The judge shall adopt, modify, or reject the magistrate's

recommendations not later than the third working day after the

date the judge receives the recommendations.

(c) The judge shall send written notice of any modification or

rejection of the magistrate's recommendations to each party to

the case.

Added by Acts 2003, 78th Leg., ch. 137, Sec. 2, eff. Sept. 1,

2003.

Renumbered from Government Code, Section 54.1156 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(27), eff. September 1, 2005.

SUBCHAPTER X. CRIMINAL LAW MAGISTRATES IN HARRIS COUNTY

Sec. 54.1201. DEFINITIONS. In this chapter, "drug court" has

the meaning assigned by Section 469.001, Health and Safety Code.

Added by Acts 2003, 78th Leg., ch. 954, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1202. APPOINTMENT. (a) The judges of the district

courts of Harris County that give preference to criminal cases,

with the consent and approval of the Commissioners Court of

Harris County, may appoint the number of magistrates set by the

commissioners court to perform the duties associated with the

administration of drug courts and acceptance and sentencing on

agreed plea bargains as authorized by this subchapter.

(b) Each magistrate's appointment must be made with the approval

of the majority of the judges described in Subsection (a).

(c) If the number of magistrates is less than the number of the

appointing judges, each magistrate shall serve equally in the

courts of those judges.

Added by Acts 2003, 78th Leg., ch. 954, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1203. QUALIFICATIONS. A magistrate must:

(1) be a resident of this state and of Harris County; and

(2) have been licensed to practice law in this state for at

least four years.

Added by Acts 2003, 78th Leg., ch. 954, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1204. COMPENSATION. A magistrate is entitled to the

salary determined by the Commissioners Court of Harris County.

Added by Acts 2003, 78th Leg., ch. 954, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1205. JUDICIAL IMMUNITY. A magistrate has the same

judicial immunity as a district judge.

Added by Acts 2003, 78th Leg., ch. 954, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1206. TERMINATION OF SERVICES. The services of a

magistrate may be terminated by a majority vote of the appointing

judges of the district courts of Harris County that give

preference to criminal cases.

Added by Acts 2003, 78th Leg., ch. 954, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1207. PROCEEDINGS THAT MAY BE REFERRED. (a) A judge

may refer to a magistrate:

(1) a criminal case for drug court proceedings; and

(2) a criminal case involving an agreed plea bargain

recommendation as to punishment or an agreed recommendation for a

presentence investigation report in which the plea will be

accepted by the magistrate and the sentence determined by the

judge.

(b) A magistrate may not preside over a contested trial on the

merits, regardless of whether the trial is before a jury.

Added by Acts 2003, 78th Leg., ch. 954, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1208. ORDER OF REFERRAL. (a) To refer one or more

cases to a drug court magistrate or a magistrate accepting an

agreed plea bargain recommendation, a judge or board of judges

trying criminal cases must issue an order of referral specifying

the magistrate's duties.

(b) An order of referral may:

(1) limit the powers of the magistrate and direct the magistrate

to report on specific issues and perform particular acts;

(2) set the time and place for the hearing;

(3) provide a date for filing the magistrate's findings;

(4) designate proceedings for more than one case over which the

magistrate shall preside;

(5) direct the magistrate to call the court's docket; and

(6) set forth general powers and limitations of authority of the

magistrate applicable to any case referred.

Added by Acts 2003, 78th Leg., ch. 954, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1209. POWERS. (a) Except as limited by an order of

referral, a magistrate to whom a drug court case is referred may:

(1) conduct hearings;

(2) hear evidence;

(3) compel production of relevant evidence;

(4) rule on admissibility of evidence;

(5) issue summons for the appearance of witnesses;

(6) examine witnesses;

(7) swear witnesses for hearings;

(8) make findings of fact on evidence;

(9) formulate conclusions of law;

(10) rule on preliminary motions;

(11) recommend the rulings, orders, or judgment to be made in a

case;

(12) regulate proceedings in a hearing;

(13) in a case referred under Section 54.1207(a)(1):

(A) accept an agreed plea of guilty or an agreed plea bargain

recommendation;

(B) enter a finding of guilt and impose or suspend sentence

under an agreed plea bargain recommendation; or

(C) defer adjudication of guilt under an agreed plea bargain

recommendation; and

(14) perform any act and take any measure necessary and proper

for the efficient performance of the drug court or the duties

required by the order of referral.

(b) Except as limited by an order of referral, a magistrate to

whom an agreed plea bargain recommendation is referred may:

(1) in a case referred under Section 54.1207(a)(2):

(A) accept an agreed plea bargain recommendation related to

punishment;

(B) accept an agreed recommendation for a presentence

investigation report in which the plea will be accepted by the

magistrate and the sentence determined by the judge;

(C) enter a finding of guilt and impose or suspend sentence

under an agreed plea bargain recommendation; or

(D) defer adjudication of guilt under an agreed plea bargain

recommendation; and

(2) perform any act and take any measure necessary and proper

for the efficient performance of the duties required by the order

of referral.

(c) A magistrate may not enter a ruling on any issue of law or

fact if that ruling could result in dismissal or require

dismissal of a pending criminal prosecution, but the magistrate

may make findings, conclusions, and recommendations on those

issues.

Added by Acts 2003, 78th Leg., ch. 954, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1210. RECORD OF PROCEEDINGS. At the request of a party,

the court shall provide that the proceedings before the

magistrate be recorded.

Added by Acts 2003, 78th Leg., ch. 954, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1211. WITNESS. (a) A witness who appears before a

magistrate and is sworn is subject to the penalties for perjury

provided by law.

(b) A supervising judge or judges may issue attachment against

and may fine or imprison a witness whose failure to appear after

being summoned or whose refusal to answer questions has been

certified to the court.

Added by Acts 2003, 78th Leg., ch. 954, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1212. PAPERS TRANSMITTED TO THE JUDGE. At the

conclusion of the proceedings, a magistrate shall transmit to the

referring court any papers relating to the case, including the

magistrate's findings, conclusions, orders, recommendations, or

other action taken.

Added by Acts 2003, 78th Leg., ch. 954, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1213. JUDICIAL ACTION. (a) The supervising judge or

judges of a drug court may modify, correct, reject, reverse, or

recommit for further information any action taken by the

magistrate.

(b) If the supervising judge or judges do not modify, correct,

reject, reverse, or recommit an action of the magistrate, the

action becomes the decree of the court.

(c) At the conclusion of each term during which the services of

a magistrate are used, the supervising judge or judges shall

enter a decree on the minutes of the referring court adopting the

actions of the magistrate of which the court approves.

Added by Acts 2003, 78th Leg., ch. 954, Sec. 1, eff. Sept. 1,

2003.

Sec. 54.1214. CRIMINAL LAW MAGISTRATES. (a) If a criminal law

magistrate appointed under this subchapter is absent or unable to

serve, the judge referring the case may appoint another criminal

law magistrate to serve for the absent magistrate.

(b) A criminal law magistrate serving for another magistrate

under this section has the powers and shall perform the duties of

the magistrate for whom he is serving.

Added by Acts 2003, 78th Leg., ch. 954, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER Y. MAGISTRATES IN COMAL COUNTY

Sec. 54.1231. AUTHORIZATION; APPOINTMENT; ELIMINATION. (a) The

Commissioners Court of Comal County may authorize the judges of

the district and statutory county courts in Comal County to

appoint one or more part-time or full-time magistrates to perform

the duties authorized by this subchapter.

(b) The judges of the district and statutory county courts in

Comal County by a unanimous vote may appoint magistrates as

authorized by the Commissioners Court of Comal County.

(c) An order appointing a magistrate must be signed by the local

presiding judge of the district courts serving Comal County, and

the order must state:

(1) the magistrate's name; and

(2) the date the magistrate's employment is to begin.

(d) An authorized magistrate's position may be eliminated on a

majority vote of the Commissioners Court of Comal County.

Added by Acts 2003, 78th Leg., ch. 42, Sec. 1, eff. May 15, 2003.

Renumbered from Government Code, Section 54.1151 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(28), eff. September 1, 2005.

Sec. 54.1232. QUALIFICATIONS; OATH OF OFFICE. (a) To be

eligible for appointment as a magistrate, a person must:

(1) be a citizen of the United States;

(2) have resided in Comal County for at least the two years

preceding the person's appointment; and

(3) be at least 30 years of age.

(b) A magistrate appointed under Section 54.1231 must take the

constitutional oath of office required of appointed officers of

this state.

Added by Acts 2003, 78th Leg., ch. 42, Sec. 1, eff. May 15, 2003.

Renumbered from Government Code, Section 54.1152 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(28), eff. September 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 23.002(5), eff. September 1, 2005.

Sec. 54.1233. COMPENSATION. (a) A magistrate is entitled to

the salary determined by the Commissioners Court of Comal County.

(b) A full-time magistrate's salary may not be less than that of

a justice of the peace of Comal County as established by the

annual budget of Comal County.

(c) A part-time magistrate's salary is equal to the per-hour

salary of a justice of the peace. The per-hour salary is

determined by dividing the annual salary by a 2000 work-hour

year. The local administrative judge of the district courts

serving Comal County shall approve the number of hours to be paid

a part-time magistrate.

(d) The magistrate's salary is paid from the county fund

available for payment of officers' salaries.

Added by Acts 2003, 78th Leg., ch. 42, Sec. 1, eff. May 15, 2003.

Renumbered from Government Code, Section 54.1153 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(28), eff. September 1, 2005.

Sec. 54.1234. JUDICIAL IMMUNITY. A magistrate has the same

judicial immunity as a district judge.

Added by Acts 2003, 78th Leg., ch. 42, Sec. 1, eff. May 15, 2003.

Renumbered from Government Code, Section 54.1154 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(28), eff. September 1, 2005.

Sec. 54.1235. TERMINATION OF EMPLOYMENT. (a) A magistrate may

be terminated by a majority vote of all the judges of the

district and statutory county courts of Comal County.

(b) To terminate a magistrate's employment, the local

administrative judge of the district courts serving Comal County

must sign a written order of termination. The order must state:

(1) the magistrate's name; and

(2) the final date of the magistrate's employment.

Added by Acts 2003, 78th Leg., ch. 42, Sec. 1, eff. May 15, 2003.

Renumbered from Government Code, Section 54.1155 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(28), eff. September 1, 2005.

Sec. 54.1236. JURISDICTION; RESPONSIBILITY; POWERS. (a) The

judges of the district or statutory county courts shall establish

standing orders to be followed by a magistrate or parties

appearing before a magistrate, as applicable.

(b) To the extent authorized by this subchapter and the standing

orders, a magistrate has jurisdiction to exercise the authority

granted by the judges of the district or statutory county courts.

(c) A magistrate has all of the powers of a magistrate under the

laws of this state and may administer an oath for any purpose.

(d) A magistrate shall give preference to performing the duties

of a magistrate under Article 15.17, Code of Criminal Procedure.

(e) A magistrate is authorized to:

(1) set, adjust, and revoke bonds before the filing of an

information or the return of an indictment;

(2) conduct examining trials;

(3) determine whether a defendant is indigent and appoint

counsel for an indigent defendant;

(4) issue search and arrest warrants;

(5) issue emergency protective orders;

(6) order emergency mental commitments; and

(7) conduct initial juvenile detention hearings if approved by

the Juvenile Board of Comal County.

(f) With the express authorization of a justice of the peace, a

magistrate may exercise concurrent criminal jurisdiction with the

justice of the peace to dispose as provided by law of cases filed

in the precinct of the authorizing justice of the peace, except

for a trial on the merits following a plea of not guilty.

(g) A magistrate may:

(1) issue notices of the setting of a case for a hearing;

(2) conduct hearings;

(3) compel production of evidence;

(4) hear evidence;

(5) issue summons for the appearance of witnesses;

(6) swear witnesses for hearings;

(7) regulate proceedings in a hearing; and

(8) perform any act and take any measure necessary and proper

for the efficient performance of the duties required by the

magistrate's jurisdiction and authority.

Added by Acts 2003, 78th Leg., ch. 42, Sec. 1, eff. May 15, 2003.

Renumbered from Government Code, Section 54.1156 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(28), eff. September 1, 2005.

Sec. 54.1237. PERSONNEL, EQUIPMENT, AND OFFICE SPACE. The

Commissioners Court of Comal County shall provide:

(1) personnel for the legal or clerical functions necessary to

perform the magistrate's duties authorized by this chapter; and

(2) sufficient equipment and office space for the magistrate and

personnel to perform the magistrate's essential functions.

Added by Acts 2003, 78th Leg., ch. 42, Sec. 1, eff. May 15, 2003.

Renumbered from Government Code, Section 54.1157 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(28), eff. September 1, 2005.

SUBCHAPTER BB. CRIMINAL LAW HEARING OFFICERS IN CAMERON COUNTY

Sec. 54.1351. APPLICATION OF SUBCHAPTER. This subchapter

applies to Cameron County.

Added by Acts 2005, 79th Leg., Ch.

767, Sec. 1, eff. September 1, 2005.

Sec. 54.1352. APPOINTMENT. (a) A majority of the members of a

board composed of the judges of the district courts and statutory

county courts of Cameron County may appoint not more than two

criminal law hearing officers to perform the duties authorized by

this subchapter.

(b) A criminal law hearing officer appointed under this

subchapter serves at the pleasure of the board and may be

terminated at any time in the same manner as appointed.

(c) A criminal law hearing officer is subject to proceedings

under Section 1-a, Article V, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

767, Sec. 1, eff. September 1, 2005.

Sec. 54.1353. QUALIFICATIONS. To be eligible for appointment as

a criminal law hearing officer under this subchapter, a person

must:

(1) be a resident of Cameron County;

(2) be eligible to vote in this state and in Cameron County;

(3) be at least 30 years of age;

(4) be a licensed attorney with at least four years' experience;

and

(5) have the other qualifications required by the board.

Added by Acts 2005, 79th Leg., Ch.

767, Sec. 1, eff. September 1, 2005.

Sec. 54.1354. COMPENSATION. (a) A criminal law hearing officer

is entitled to a salary in the amount set by the commissioners

court.

(b) The salary is paid from the county fund available for

payment of officers' salaries.

Added by Acts 2005, 79th Leg., Ch.

767, Sec. 1, eff. September 1, 2005.

Sec. 54.1355. OATH. A criminal law hearing officer must take

the constitutional oath of office required of appointed officers

of this state.

Added by Acts 2005, 79th Leg., Ch.

767, Sec. 1, eff. September 1, 2005.

Sec. 54.1356. CRIMINAL JURISDICTION. (a) A criminal law

hearing officer appointed under this subchapter has limited

concurrent jurisdiction over criminal cases filed in the district

courts, statutory county courts, and justice courts of the

county. The jurisdiction of the criminal law hearing officer is

limited to:

(1) determining probable cause for further detention of any

person detained on a criminal complaint, information, or

indictment filed in the district courts, statutory county courts,

or justice courts of the county;

(2) committing the defendant to jail, discharging the defendant

from custody, or admitting the defendant to bail, as the law and

facts of the case require;

(3) issuing search warrants and arrest warrants as provided by

law for magistrates;

(4) as to criminal cases filed in justice courts, disposing of

cases as provided by law, other than by trial, and collecting

fines and enforcing judgments and orders of the justice courts in

criminal cases;

(5) hearing, considering, and ruling on writs of habeas corpus

filed under Article 17.151, Code of Criminal Procedure; and

(6) on motion of the district attorney:

(A) dismissing a criminal case when the arresting agency has not

timely filed the offense report with the district attorney; and

(B) reducing the amount of bond on prisoners held at the county

jail whose cases have not been filed in a district court or a

statutory county court.

(b) This section does not limit or impair the jurisdiction of

the court in which the complaint, information, or indictment is

filed to review or alter the decision of the criminal law hearing

officer.

(c) In a felony or misdemeanor case punishable by incarceration

in the county jail, a criminal law hearing officer may not

dismiss the case, enter a judgment of acquittal or guilt, or

pronounce sentence.

Added by Acts 2005, 79th Leg., Ch.

767, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

953, Sec. 1, eff. September 1, 2009.

Sec. 54.1357. MENTAL HEALTH JURISDICTION. The judges of the

statutory county courts of Cameron County may authorize a

criminal law hearing officer to serve the probate courts of

Cameron County as necessary to hear emergency mental health

matters under Chapter 573, Health and Safety Code. A criminal

law hearing officer has concurrent limited jurisdiction with the

probate courts of the county to hear emergency mental health

matters under Chapter 573, Health and Safety Code. This section

does not impair the jurisdiction of the probate courts to review

or alter the decision of the criminal law hearing officer.

Added by Acts 2005, 79th Leg., Ch.

767, Sec. 1, eff. September 1, 2005.

Sec. 54.1358. DUTIES AND POWERS. (a) A criminal law hearing

officer shall inform a person arrested of the warnings described

by Article 15.17, Code of Criminal Procedure.

(b) A criminal law hearing officer may determine the amount of

bail and grant bail under Chapter 17, Code of Criminal Procedure,

and as otherwise provided by law.

(c) A criminal law hearing officer may issue a magistrate's

order for emergency apprehension and detention under Chapter 573,

Health and Safety Code, if authorized by the judges of the

statutory county courts of Cameron County and if the criminal law

hearing officer makes each finding required by Section

573.012(b), Health and Safety Code.

(d) The criminal law hearing officer shall be available, within

the time provided by law following a defendant's arrest, to

determine probable cause for further detention, administer

warnings, inform the accused of the pending charges, and

determine all matters pertaining to bail. Criminal law hearing

officers shall be available to review and issue search warrants

and arrest warrants as provided by law.

(e) A criminal law hearing officer may dispose of criminal cases

filed in the justice courts as provided by law, other than by

trial, and collect fines and enforce the judgments and orders of

the justice courts in criminal cases.

Added by Acts 2005, 79th Leg., Ch.

767, Sec. 1, eff. September 1, 2005.

Sec. 54.1359. JUDICIAL IMMUNITY. A criminal law hearing officer

has the same judicial immunity as a district judge, statutory

county court judge, and justice of the peace.

Added by Acts 2005, 79th Leg., Ch.

767, Sec. 1, eff. September 1, 2005.

Sec. 54.1360. SHERIFF. On request of a criminal law hearing

officer appointed under this subchapter, the sheriff, in person

or by deputy, shall assist the criminal law hearing officer.

Added by Acts 2005, 79th Leg., Ch.

767, Sec. 1, eff. September 1, 2005.

Sec. 54.1361. CLERK. The district clerk shall perform the

statutory duties necessary for the criminal law hearing officers

appointed under this subchapter in cases filed in a district

court or a statutory county court. A person designated to serve

as a clerk of a justice court shall perform the statutory duties

necessary for cases filed in a justice court.

Added by Acts 2005, 79th Leg., Ch.

767, Sec. 1, eff. September 1, 2005.

SUBCHAPTER CC. MAGISTRATES IN MCLENNAN COUNTY

Sec. 54.1511. APPOINTMENT. The judges of the district courts in

McLennan County that give preference to criminal cases and the

judges of the county courts at law of McLennan County that give

preference to criminal cases, with the consent and approval of

the Commissioners Court of McLennan County, may appoint the

number of magistrates determined by the commissioners court to

perform the duties authorized by this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

955, Sec. 1, eff. June 15, 2007.

Sec. 54.1512. QUALIFICATION. To be eligible for appointment as

a magistrate, a person must:

(1) be a resident of McLennan County, Texas; and

(2) have been licensed to practice law in this state or served

as a judge or magistrate in this state for at least four years.

Added by Acts 2007, 80th Leg., R.S., Ch.

955, Sec. 1, eff. June 15, 2007.

Sec. 54.1513. COMPENSATION. A magistrate is entitled to the

salary determined by the Commissioners Court of McLennan County.

Added by Acts 2007, 80th Leg., R.S., Ch.

955, Sec. 1, eff. June 15, 2007.

Sec. 54.1514. JUDICIAL IMMUNITY. A magistrate has the same

judicial immunity as a district judge.

Added by Acts 2007, 80th Leg., R.S., Ch.

955, Sec. 1, eff. June 15, 2007.

Sec. 54.1515. POWERS. (a) Subject to the standing orders of

the appointing judges, a magistrate may:

(1) investigate applications for personal bonds;

(2) give statutory warnings;

(3) set bonds, including surety bonds; and

(4) issue personal bonds to qualified defendants.

(b) The county judge has the same powers as a magistrate

appointed under this subchapter.

(c) A magistrate may administer oaths for any purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

955, Sec. 1, eff. June 15, 2007.

SUBCHAPTER FF. CRIMINAL LAW MAGISTRATES IN NUECES COUNTY

Sec. 54.1781. APPLICATION. This subchapter applies to the

district courts and the county courts at law in Nueces County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1141, Sec. 2, eff. September 1, 2007.

Sec. 54.1782. APPOINTMENT; COMPENSATION. (a) The Commissioners

Court of Nueces County shall set the number of magistrates needed

to perform the duties authorized by this subchapter.

(b) A magistrate shall be paid a salary determined by the

Commissioners Court of Nueces County.

(c) The judges of the district courts who wish to use the

services of a magistrate may jointly appoint the magistrates that

will assist their courts. The judges of the county courts at law

who wish to use the services of a magistrate may jointly appoint

the magistrates that will assist their courts. A judge who uses

the services of a magistrate may determine the extent to which

those services are used in the judge's court.

(d) On agreement between the judges of the district courts and

the judges of the county courts at law who wish to use the

services of a magistrate, a magistrate may serve in both those

district courts and those county courts at law. A magistrate

serving in both the district courts and the county courts at law

shall spend half the magistrate's time in the district courts and

half in the county courts at law.

(e) If the number of magistrates is less than the number of the

judges who wish to use the services of a magistrate, each

magistrate shall serve equally in the courts of those judges.

(f) A magistrate serves a one-year term, unless the magistrate

is terminated under Section 54.1789.

(g) A magistrate may be employed on a full-time or part-time

basis. A court served by the magistrate shall determine the

magistrate's work schedule.

Added by Acts 2007, 80th Leg., R.S., Ch.

1141, Sec. 2, eff. September 1, 2007.

Sec. 54.1783. ELIGIBILITY FOR APPOINTMENT. In determining whom

to appoint as a magistrate under this subchapter, the judges of

the district courts or the judges of the county courts at law, as

applicable, shall consider persons who:

(1) are licensed to practice law in this state;

(2) reside in Nueces County;

(3) have at least 10 years of active experience in criminal law

practice; and

(4) exhibit judicial temperaments.

Added by Acts 2007, 80th Leg., R.S., Ch.

1141, Sec. 2, eff. September 1, 2007.

Sec. 54.1784. JUDICIAL IMMUNITY. A magistrate has the same

judicial immunity as a district judge or judge of a county court

at law, as applicable.

Added by Acts 2007, 80th Leg., R.S., Ch.

1141, Sec. 2, eff. September 1, 2007.

Sec. 54.1785. STAFF FOR MAGISTRATE. (a) The clerk of a court a

magistrate serves shall provide a clerk for the magistrate.

(b) A sheriff's deputy shall attend a proceeding conducted by a

magistrate and act as a bailiff.

Added by Acts 2007, 80th Leg., R.S., Ch.

1141, Sec. 2, eff. September 1, 2007.

Sec. 54.1786. PROCEEDINGS THAT MAY BE REFERRED. A judge who

appoints a magistrate under Section 54.1782 may refer to the

magistrate any criminal case for proceedings involving:

(1) arraignment of defendants;

(2) a negotiated plea of guilty or no contest;

(3) sentencing for a negotiated plea of guilty or no contest;

(4) ordering of community service;

(5) a pretrial motion;

(6) an examining trial;

(7) a bond forfeiture suit;

(8) issuance of capias;

(9) issuance of arrest and search warrants;

(10) setting of bonds;

(11) a motion to increase or decrease a bond;

(12) a hearing on a protective order;

(13) a motion to grant, modify, revoke, or extend community

supervision or to proceed to an adjudication;

(14) a pretrial diversion;

(15) civil commitment matters under Subtitle C, Title 7, Health

and Safety Code;

(16) an agreed recommendation for a presentence investigation

report for determination of a sentence; and

(17) any other matter the judge considers necessary and proper.

Added by Acts 2007, 80th Leg., R.S., Ch.

1141, Sec. 2, eff. September 1, 2007.

Sec. 54.1787. POWERS. Except as limited by an order of

referral, a magistrate to whom a case is referred may:

(1) conduct hearings;

(2) hear evidence;

(3) compel production of relevant evidence;

(4) rule on admissibility of evidence;

(5) issue summons for the appearance of witnesses;

(6) examine witnesses;

(7) swear witnesses for hearings;

(8) make findings of fact on evidence;

(9) formulate conclusions of law;

(10) rule on pretrial motions;

(11) recommend the rulings, orders, or judgment to be made in a

case;

(12) regulate proceedings in a hearing;

(13) in any case referred under Section 54.1786:

(A) accept a negotiated plea of guilty;

(B) enter a finding of guilt and impose or suspend sentence; or

(C) defer adjudication of guilt; and

(14) do any act and take any measure necessary and proper for

the efficient performance of the duties required by the order of

referral.

Added by Acts 2007, 80th Leg., R.S., Ch.

1141, Sec. 2, eff. September 1, 2007.

Sec. 54.1788. DISMISSAL. A magistrate appointed under this

chapter may not dismiss a case.

Added by Acts 2007, 80th Leg., R.S., Ch.

1141, Sec. 2, eff. September 1, 2007.

Sec. 54.1789. TERMINATION OF SERVICES. Regardless of whether a

magistrate serves in both the district courts and the county

courts at law or whether the magistrate serves in only one of

those types of courts, the magistrate's service with respect to a

particular type of court may be terminated only on a majority

vote of the judges of that type of court who appointed the

magistrate under Section 54.1782, or their successors.

Added by Acts 2007, 80th Leg., R.S., Ch.

1141, Sec. 2, eff. September 1, 2007.

Sec. 54.1790. ABSENCE OF MAGISTRATE. (a) If a magistrate

appointed under this subchapter is absent or unable to serve, the

local administrative judge of the type of court with respect to

which the magistrate served may appoint a temporary magistrate to

serve for the absent magistrate.

(b) A temporary magistrate serving for another magistrate under

this section has the powers and shall perform the duties of the

magistrate for whom the temporary magistrate is serving.

Added by Acts 2007, 80th Leg., R.S., Ch.

1141, Sec. 2, eff. September 1, 2007.

Sec. 54.1791. RECORD OF PROCEEDINGS. A criminal proceeding in a

magistrate court shall be recorded by a good quality electronic

audio or videotape recording device, unless the defendant

requests that a court reporter be present. The record shall be

retained by the clerk of the court as required by law.

Added by Acts 2007, 80th Leg., R.S., Ch.

1141, Sec. 2, eff. September 1, 2007.

Sec. 54.1792. PAPERS TRANSMITTED TO JUDGE. At the conclusion of

the proceedings, a magistrate shall transmit to the referring

court as soon as possible any papers relating to the case,

including the magistrate's findings, conclusions, orders,

recommendations, or other action taken.

Added by Acts 2007, 80th Leg., R.S., Ch.

1141, Sec. 2, eff. September 1, 2007.

Sec. 54.1793. JUDICIAL ACTION. (a) The judge of the court in

which the case is pending may modify, correct, reject, reverse,

or recommit for further information any action taken by the

magistrate.

(b) If the supervising judge or judges do not modify, correct,

reject, reverse, or recommit an action of the magistrate within

the time required by law, the action becomes the order, judgment,

or decree of the court.

Added by Acts 2007, 80th Leg., R.S., Ch.

1141, Sec. 2, eff. September 1, 2007.

Sec. 54.1794. PRETRIAL DIVERSION. As a condition for a

defendant to enter any pretrial diversion program or the

functional equivalent that may be operated in Nueces County, a

defendant must file in the court in which the charges are pending

a sworn waiver of the defendant's right to a speedy trial under

the United States Constitution and other law and a motion

requesting the court to approve the waiver without a hearing. If

the court approves the waiver, the defendant is eligible for

consideration for acceptance into a pretrial diversion or

equivalent program.

Added by Acts 2007, 80th Leg., R.S., Ch.

1141, Sec. 2, eff. September 1, 2007.

SUBCHAPTER GG. MAGISTRATES FOR DRUG COURT PROGRAMS

Sec. 54.1801. DEFINITION. In this subchapter, "drug court" has

the meaning assigned by Section 469.001, Health and Safety Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

625, Sec. 9, eff. June 15, 2007.

Sec. 54.1802. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to each district court and statutory county court with

criminal jurisdiction in this state. If a provision of this

subchapter conflicts with a specific provision for a particular

district court or statutory county court, the specific provision

controls.

Added by Acts 2007, 80th Leg., R.S., Ch.

625, Sec. 9, eff. June 15, 2007.

Sec. 54.1803. APPOINTMENT. (a) The judges of the district

courts of a county hearing criminal cases and the judges of the

statutory county courts with criminal jurisdiction in a county,

with the consent and approval of the commissioners court of the

county, may appoint the number of magistrates set by the

commissioners court to perform the duties associated with the

administration of drug courts as authorized by this subchapter.

(b) Each magistrate's appointment must be made with the approval

of the majority of the district court or statutory county court

judges described in Subsection (a), as applicable.

(c) A magistrate appointed under this section serves at the will

of a majority of the appointing judges.

Added by Acts 2007, 80th Leg., R.S., Ch.

625, Sec. 9, eff. June 15, 2007.

Sec. 54.1804. QUALIFICATIONS. A magistrate must:

(1) be a resident of this state and of the county in which the

magistrate is appointed to serve under this subchapter; and

(2) have been licensed to practice law in this state for at

least four years.

Added by Acts 2007, 80th Leg., R.S., Ch.

625, Sec. 9, eff. June 15, 2007.

Sec. 54.1805. COMPENSATION. A magistrate is entitled to the

salary determined by the county commissioners court.

Added by Acts 2007, 80th Leg., R.S., Ch.

625, Sec. 9, eff. June 15, 2007.

Sec. 54.1806. JUDICIAL IMMUNITY. A magistrate has the same

judicial immunity as a judge of a district court or statutory

county court appointing the magistrate.

Added by Acts 2007, 80th Leg., R.S., Ch.

625, Sec. 9, eff. June 15, 2007.

Sec. 54.1807. PROCEEDINGS THAT MAY BE REFERRED. (a) A district

judge or judge of a statutory county court with criminal

jurisdiction may refer to a magistrate a criminal case for drug

court proceedings.

(b) A magistrate may not preside over a contested trial on the

merits, regardless of whether the trial is before a jury.

Added by Acts 2007, 80th Leg., R.S., Ch.

625, Sec. 9, eff. June 15, 2007.

Sec. 54.1808. ORDER OF REFERRAL. (a) To refer one or more

cases to a drug court magistrate, a district judge or judge of a

statutory county court with criminal jurisdiction must issue an

order of referral specifying the magistrate's duties.

(b) An order of referral may:

(1) limit the powers of the magistrate and direct the magistrate

to report on specific issues and perform particular acts;

(2) set the time and place for the hearing;

(3) provide a date for filing the magistrate's findings;

(4) designate proceedings for more than one case over which the

magistrate shall preside; and

(5) set forth general powers and limitations of authority of the

magistrate applicable to any case referred.

Added by Acts 2007, 80th Leg., R.S., Ch.

625, Sec. 9, eff. June 15, 2007.

Sec. 54.1809. POWERS. Except as limited by an order of

referral, a magistrate to whom a drug court case is referred may

perform any act and take any measure necessary and proper for the

efficient performance of the duties assigned by the district or

statutory county court judge.

Added by Acts 2007, 80th Leg., R.S., Ch.

625, Sec. 9, eff. June 15, 2007.

SUBCHAPTER HH. BRAZORIA COUNTY CRIMINAL MAGISTRATES

Sec. 54.1851. APPOINTMENT. (a) The Commissioners Court of

Brazoria County may select magistrates to serve the courts of

Brazoria County having jurisdiction in criminal matters.

(b) The commissioners court shall establish the minimum

qualifications, salary, benefits, and other compensation of each

magistrate position and shall determine whether the position is

full-time or part-time. The qualifications must require the

magistrate to have served as a justice of the peace or be an

attorney licensed in this state.

(c) A magistrate appointed under this section serves at the

pleasure of the commissioners court.

Added by Acts 2009, 81st Leg., R.S., Ch.

646, Sec. 1, eff. June 19, 2009.

Sec. 54.1852. JURISDICTION. A magistrate has concurrent

criminal jurisdiction with the judges of the justice of the peace

courts of Brazoria County.

Added by Acts 2009, 81st Leg., R.S., Ch.

646, Sec. 1, eff. June 19, 2009.

Sec. 54.1853. POWERS AND DUTIES. (a) The Commissioners Court of

Brazoria County shall establish the powers and duties of a

magistrate appointed under this subchapter. Except as otherwise

provided by the commissioners court, a magistrate has the powers

of a magistrate under the Code of Criminal Procedure and other

laws of this state and may administer an oath for any purpose.

(b) A magistrate shall give preference to performing the duties

of a magistrate under Article 15.17, Code of Criminal Procedure.

(c) The commissioners court may designate one or more

magistrates to hold regular hearings to:

(1) give admonishments;

(2) set and review bail and conditions of release;

(3) appoint legal counsel; and

(4) determine other routine matters relating to preindictment or

pending cases within those courts' jurisdiction.

(d) In the hearings provided under Subsection (c), a magistrate

shall give preference to the case of an individual held in county

jail.

(e) A magistrate may inquire into a defendant's intended plea to

the charge and set the case for an appropriate hearing before a

judge or master.

Added by Acts 2009, 81st Leg., R.S., Ch.

646, Sec. 1, eff. June 19, 2009.

Sec. 54.1854. JUDICIAL IMMUNITY. A magistrate has the same

judicial immunity as a district judge.

Added by Acts 2009, 81st Leg., R.S., Ch.

646, Sec. 1, eff. June 19, 2009.

Sec. 54.1855. WITNESSES. (a) A witness who is sworn and who

appears before a magistrate is subject to the penalties for

perjury and aggravated perjury provided by law.

(b) A referring court may fine or imprison a witness or other

court participant for failure to appear after being summoned,

refusal to answer questions, or other acts of direct contempt

before a magistrate.

Added by Acts 2009, 81st Leg., R.S., Ch.

646, Sec. 1, eff. June 19, 2009.

SUBCHAPTER II. ASSOCIATE JUDGES IN BRAZORIA COUNTY

Sec. 54.1901. APPLICATION. This subchapter applies to a

district court in Brazoria County.

Added by Acts 2009, 81st Leg., R.S., Ch.

964, Sec. 1, eff. June 19, 2009.

Sec. 54.1902. APPOINTMENT. The judge of a district court

subject to this subchapter may appoint one or more associate

judges to perform the duties authorized by this subchapter,

Subchapter GG, and Chapter 201, Family Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

964, Sec. 1, eff. June 19, 2009.

Sec. 54.1903. POWERS. An associate judge appointed under this

chapter has the powers provided by this subchapter, Subchapter

GG, and Chapter 201, Family Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

964, Sec. 1, eff. June 19, 2009.

Sec. 54.1904. PROCEEDINGS THAT MAY BE REFERRED. (a) A judge of

a court may refer to an associate judge:

(1) any civil case authorized under Section 201.005, Family

Code, or Title 3, Family Code;

(2) any criminal case for proceedings involving:

(A) a negotiated plea of guilty before the court;

(B) a bond forfeiture;

(C) a pretrial motion;

(D) a postconviction writ of habeas corpus;

(E) an examining trial; and

(F) any other matter the judge considers necessary and proper;

and

(3) any drug court proceeding authorized under Subchapter GG.

(b) An associate judge may not preside over a criminal trial on

the merits, whether or not the trial is before a jury.

Added by Acts 2009, 81st Leg., R.S., Ch.

964, Sec. 1, eff. June 19, 2009.

Sec. 54.1905. JUDICIAL IMMUNITY. An associate judge appointed

under this subchapter has the same judicial immunity as a

district judge.

Added by Acts 2009, 81st Leg., R.S., Ch.

964, Sec. 1, eff. June 19, 2009.



CHAPTER 55. OTHER COURT PERSONNEL

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE D. JUDICIAL PERSONNEL AND OFFICIALS

CHAPTER 55. OTHER COURT PERSONNEL

SUBCHAPTER A. SECRETARIES OR STENOGRAPHERS FOR COUNTY JUDGES

Sec. 55.001. EMPLOYMENT OF SECRETARY OR STENOGRAPHER. (a) If

the commissioners court on request of the county judge determines

that a secretary or stenographer for the county judge is

necessary, the court shall enter an order authorizing the county

judge to employ a secretary or stenographer.

(b) The secretary or stenographer may be removed by the county

judge.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 55.002. EMPLOYMENT IN JIM HOGG COUNTY. The county judge of

Jim Hogg County may employ one person for stenographic and

secretarial duties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 56. JUDICIAL AND COURT PERSONNEL TRAINING FUND

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE D. JUDICIAL PERSONNEL AND OFFICIALS

CHAPTER 56. JUDICIAL AND COURT PERSONNEL TRAINING FUND

Sec. 56.001. JUDICIAL AND COURT PERSONNEL TRAINING FUND. (a)

The judicial and court personnel training fund is created in the

state treasury and shall be administered by the court of criminal

appeals.

(i) On requisition of the court of criminal appeals, the

comptroller shall draw a warrant on the fund for the amount

specified in the requisition for a use authorized in Section

56.003. A warrant may not exceed the amount appropriated for any

one fiscal year. At the end of each state fiscal year, any

unexpended balance in the fund in excess of $500,000 shall be

transferred to the general revenue fund.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.78(a), eff. Sept.

1, 1987. Amended by Acts 1989, 71st Leg., ch. 347, Sec. 5, eff.

Oct. 1, 1989; Acts 1993, 73rd Leg., ch. 896, Sec. 1, 2, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 165, Sec. 30.187, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 390, Sec. 2, eff. Aug.

31, 1999; Acts 2003, 78th Leg., ch. 209, Sec. 85(a)(10), eff.

Jan. 1, 2004.

Sec. 56.002. FEES COLLECTED BY CLERKS OF COURTS OF APPEALS.

Fifty percent of the fees collected by the clerks of the courts

of appeals under Section 51.207 shall be deposited in the state

treasury in the judicial and court personnel training fund for

the continuing legal education of judges and of court personnel.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.78(a), eff. Sept.

1, 1987.

Sec. 56.003. USE OF FUNDS. (a) Unless the legislature

specifically appropriates or provides additional money for

purposes of this subsection, the court of criminal appeals may

not use more than three percent of the money appropriated in any

one fiscal year to hire staff and provide for the proper

administration of this chapter.

(b) No more than one-third of the funds appropriated for any

fiscal year shall be used for the continuing legal education of

judges of appellate courts, district courts, county courts at

law, county courts performing judicial functions, full-time

associate judges and masters appointed pursuant to Chapter 201,

Family Code, and full-time masters, magistrates, referees, and

associate judges appointed pursuant to Chapter 54 as required by

the court of criminal appeals under Section 74.025 and of their

court personnel.

(c) No more than one-third of the funds appropriated for any

fiscal year shall be used for the continuing legal education of

judges of justice courts as required by the court of criminal

appeals under Section 74.025 and of their court personnel.

(d) No more than one-third of the funds appropriated for any

fiscal year shall be used for the continuing legal education of

judges of municipal courts as required by the court of criminal

appeals under Section 74.025 and of their court personnel.

(e) The court of criminal appeals shall grant legal funds to

statewide professional associations of judges and other entities

whose purposes include providing continuing legal education

courses, programs, and projects for judges and court personnel.

The grantees of those funds must ensure that sufficient funds are

available for each judge to meet the minimum educational

requirements set by the court of criminal appeals under Section

74.025 before any funds are awarded to a judge for education that

exceeds those requirements.

(f) The court of criminal appeals shall grant legal funds to

statewide professional associations of prosecuting attorneys,

criminal defense attorneys who regularly represent indigent

defendants in criminal matters, and justices of the peace, and

other entities. The association's or entity's purposes must

include providing continuing legal education, technical

assistance, and other support programs.

(g) The court of criminal appeals shall grant legal funds to

statewide professional associations and other entities that

provide innocence training programs related to defendants' claims

of factual innocence following conviction to law enforcement

officers, law students, and other participants.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.78(a), eff. Sept.

1, 1987. Amended by Acts 1993, 73rd Leg., ch. 896, Sec. 3, eff.

Sept. 1, 1993; Acts 1999, 76th Leg., ch. 390, Sec. 3, eff. Aug.

31, 1999; Acts 2003, 78th Leg., ch. 654, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

149, Sec. 1, eff. September 1, 2007.

Sec. 56.004. ALLOCATION OF FUNDS. (a) The legislature shall

appropriate funds from the judicial and court personnel training

fund to the court of criminal appeals to provide for the

continuing legal education of judges and court personnel in this

state.

(b) The legislature shall appropriate funds from the judicial

and court personnel training fund to the court of criminal

appeals to provide for:

(1) continuing legal education, technical assistance, and other

support programs for prosecuting attorneys and their personnel,

criminal defense attorneys who regularly represent indigent

defendants in criminal matters, and justices of the peace and

their court personnel; and

(2) innocence training programs for law enforcement officers,

law students, and other participants.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.34(a), eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 896, Sec. 4, eff.

Sept. 1, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

149, Sec. 2, eff. September 1, 2007.

Sec. 56.005. JUDICIAL EDUCATION COMMITTEES. (a) The court of

criminal appeals shall appoint the court of criminal appeals

education committee to recommend educational requirements and

course content, credit, and standards for judges and court

personnel of appellate courts, district courts, statutory county

courts, and county courts performing judicial functions. The

court of criminal appeals shall appoint at least two appellate

judges, four district court judges, two statutory county court

judges, and one judge of a county court performing judicial

functions. The court of criminal appeals may appoint not more

than six additional members. Members serve at the will of the

court of criminal appeals.

(b) An entity receiving a grant of funds from the court of

criminal appeals for the education of justices of the peace and

their court personnel shall designate a committee to recommend

educational requirements and course content, credit, and

standards for the purposes of the grant awarded.

(c) An entity receiving a grant of funds from the court of

criminal appeals under this chapter for the education of

municipal court judges and their personnel shall designate a

committee to recommend educational requirements and course

content, credit, and standards for the purposes of the grant

awarded.

(d) The court of criminal appeals education committee and any

committee established as provided by Subsection (b) or (c) shall

meet at least twice a year to:

(1) review and recommend course content, credit, and standards

for initial and continuing judicial education for judges and

court personnel; and

(2) make recommendations and take other action necessary to

carry out the purposes of this chapter.

(e) The court of criminal appeals education committee and any

committee established as provided by Subsection (b) or (c) shall:

(1) recommend to the court of criminal appeals the minimum

educational requirements for judges and court personnel; and

(2) issue an annual report to the court of criminal appeals that

lists the courses, credits, and standards for the judges and

court personnel.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.34(a), eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 896, Sec. 5, eff.

Sept. 1, 1993.

Sec. 56.006. RULES; OVERSIGHT. (a) The court of criminal

appeals may adopt rules for programs relating to education and

training for attorneys, judges, justices of the peace, district

clerks, county clerks, law enforcement officers, law students,

other participants, and court personnel, including court

coordinators, as provided by Section 56.003 and for the

administration of those programs, including rules that:

(1) require entities receiving a grant of funds to provide

legislatively required training; and

(2) base the awarding of grant funds to an entity on qualitative

information about the entity's programs or services and the

entity's ability to meet financial performance standards.

(b) The court of criminal appeals, for the proper administration

of this chapter and as part of its oversight of training programs

for attorneys, judges, justices of the peace, district clerks,

county clerks, law enforcement officers, law students, other

participants, and court personnel, including court coordinators,

as provided by Section 56.003, shall monitor both the financial

performance and the program performance of entities receiving a

grant of funds under this chapter.

Added by Acts 1993, 73rd Leg., ch. 896, Sec. 6, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 718, Sec. 1, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 45, Sec. 1, eff. Sept.

1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

149, Sec. 3, eff. September 1, 2007.

Sec. 56.007. ADMINISTRATIVE EXPENSES. An entity receiving a

grant of funds from the court of criminal appeals under this

chapter for continuing legal education, technical assistance, and

other support programs may not use grant funds to pay any costs

of the entity not related to approved grant activities.

Added by Acts 1993, 73rd Leg., ch. 896, Sec. 6, eff. Sept. 1,

1993.



CHAPTER 57. COURT INTERPRETERS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE D. JUDICIAL PERSONNEL AND OFFICIALS

CHAPTER 57. COURT INTERPRETERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 57.001. DEFINITIONS. In this subchapter and for purposes

of Subchapter B:

(1) "Certified court interpreter" means an individual who is a

qualified interpreter as defined in Article 38.31, Code of

Criminal Procedure, or Section 21.003, Civil Practice and

Remedies Code, or certified under Subchapter B by the Department

of Assistive and Rehabilitative Services to interpret court

proceedings for a hearing-impaired individual.

(2) "Department" means the Department of Assistive and

Rehabilitative Services.

(3) "Commissioner" means the commissioner of the Department of

Assistive and Rehabilitative Services.

(4) "Hearing-impaired individual" means an individual who has a

hearing impairment, regardless of whether the individual also has

a speech impairment, that inhibits the individual's comprehension

of proceedings or communication with others.

(5) "Licensed court interpreter" means an individual licensed

under Subchapter C by the Texas Commission of Licensing and

Regulation to interpret court proceedings for an individual who

can hear but who does not comprehend English or communicate in

English.

(6) "Real-time captioning" means transcribing the spoken words

of an oral proceeding to simultaneously project the words on a

screen.

(7) "Court proceeding" includes an arraignment, deposition,

mediation, court-ordered arbitration, or other form of

alternative dispute resolution.

Added by Acts 2001, 77th Leg., ch. 1139, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

614, Sec. 1, eff. September 1, 2005.

Sec. 57.002. APPOINTMENT OF INTERPRETER. (a) A court shall

appoint a certified court interpreter or a licensed court

interpreter if a motion for the appointment of an interpreter is

filed by a party or requested by a witness in a civil or criminal

proceeding in the court.

(b) A court may, on its own motion, appoint a certified court

interpreter or a licensed court interpreter.

Text of subsection effective on September 01, 2011

(b-1) A licensed court interpreter appointed by a court under

Subsection (a) or (b) must hold a license that includes the

appropriate designation under Section 57.043(d) that indicates

the interpreter is permitted to interpret in that court.

(c) Subject to Subsection (e), in a county with a population of

less than 50,000, a court may appoint a spoken language

interpreter who is not a licensed court interpreter.

(d) Subject to Subsection (e), in a county with a population of

50,000 or more, a court may appoint a spoken language interpreter

who is not a certified or licensed court interpreter if:

(1) the language necessary in the proceeding is a language other

than Spanish; and

(2) the court makes a finding that there is no licensed court

interpreter within 75 miles who can interpret in the language

that is necessary in a proceeding.

(e) A person appointed under Subsection (c) or (d):

(1) must be qualified by the court as an expert under the Texas

Rules of Evidence;

(2) must be at least 18 years of age; and

(3) may not be a party to the proceeding.

Added by Acts 2001, 77th Leg., ch. 1139, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

584, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

614, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.002, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1198, Sec. 1, eff. September 1, 2011.

SUBCHAPTER B. INTERPRETERS FOR HEARING-IMPAIRED INDIVIDUALS

Sec. 57.021. COURT INTERPRETER CERTIFICATION PROGRAM. (a) The

department shall certify court interpreters to interpret court

proceedings for a hearing-impaired individual.

(b) The department may contract with public or private

educational institutions to administer a training program and by

rule may provide for suspension of training offered by an

institution if the training fails to meet requirements

established by the department.

(c) The department shall maintain a list of certified court

interpreters and other persons the department has determined are

qualified to act as court interpreters and shall send the list to

each state court and, on request, to other interested persons.

(d) The department may maintain a list of persons certified by

the Texas Court Reporters Association as qualified to provide

communication access real-time translation services for a

hearing-impaired individual in a court proceeding and, on

request, may send the list to a person or court.

(e) The department may accept gifts, grants, or donations from

private individuals, foundations, or other entities to assist in

administering the court interpreter certification program under

this section.

Added by Acts 2001, 77th Leg., ch. 1139, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

614, Sec. 3, eff. September 1, 2005.

Sec. 57.022. CERTIFICATION; RULES. (a) The department shall

certify an applicant who passes the appropriate examination

prescribed by the department and who possesses the other

qualifications required by rules adopted under this subchapter.

(b) The executive commissioner of the Health and Human Services

Commission by rule shall provide for:

(1) the qualifications of certified court interpreters;

(2) training programs for certified court interpreters each of

which is managed by the department or by a public or private

educational institution;

(3) the administration of examinations;

(4) the form for each certificate and procedures for renewal of

a certificate;

(5) the fees for training, examinations, initial certification,

and certification renewal;

(6) continuing education programs under this subchapter;

(7) instructions for the compensation of a certified court

interpreter and the designation of the party or entity

responsible for payment of compensation; and

(8) administrative sanctions enforceable by the department.

Added by Acts 2001, 77th Leg., ch. 1139, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

614, Sec. 4, eff. September 1, 2005.

Sec. 57.023. EXAMINATIONS. (a) The department shall prepare

examinations under this subchapter that test an applicant's

knowledge, skill, and efficiency in the field in which the

applicant seeks certification.

(b) A person who fails an examination may apply for

reexamination at the next examination scheduled after the date

the person failed the original examination.

(c) Examinations shall be offered in the state at least twice a

year at times and places designated by the department.

Added by Acts 2001, 77th Leg., ch. 1139, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

614, Sec. 5, eff. September 1, 2005.

Sec. 57.024. DUTIES OF THE COMMISSIONER. (a) The commissioner

shall enforce this subchapter.

(b) The commissioner shall investigate allegations of violations

of this subchapter.

Added by Acts 2001, 77th Leg., ch. 1139, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

614, Sec. 6, eff. September 1, 2005.

Sec. 57.025. DENIAL, SUSPENSION, OR REVOCATION OF CERTIFICATE.

(a) The executive commissioner of the Health and Human Services

Commission shall adopt rules establishing the grounds for denial,

suspension, revocation, and reinstatement of a certificate issued

under this subchapter. The department may revoke or suspend

certification under this subchapter only after a hearing.

(b) The department may reissue a certificate to a person whose

certificate has been revoked if the person applies in writing to

the department and shows good cause to justify reissuance of the

certificate.

Added by Acts 2001, 77th Leg., ch. 1139, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

614, Sec. 7, eff. September 1, 2005.

Sec. 57.026. PROHIBITED ACTS. A person may not interpret for a

hearing-impaired individual at a court proceeding or advertise

or represent that the person is a certified court interpreter

unless the person holds an appropriate certificate under this

subchapter.

Added by Acts 2001, 77th Leg., ch. 1139, Sec. 1, eff. Jan. 1,

2002.

Amended by:

Acts 2005, 79th Leg., Ch.

614, Sec. 8, eff. September 1, 2005.

Sec. 57.027. CRIMINAL OFFENSE; ADMINISTRATIVE PENALTY. (a) A

person commits an offense if the person violates this subchapter

or a rule adopted under this subchapter. An offense under this

subsection is a Class A misdemeanor.

(b) A person who violates this subchapter or a rule adopted

under this subchapter is subject to an administrative penalty

assessed by the department.

Added by Acts 2001, 77th Leg., ch. 1139, Sec. 1, eff. Jan. 1,

2002.

Amended by:

Acts 2005, 79th Leg., Ch.

614, Sec. 9, eff. September 1, 2005.

SUBCHAPTER C. COURT INTERPRETERS FOR INDIVIDUALS WHO DO NOT

COMMUNICATE IN ENGLISH

Sec. 57.041. DEFINITIONS. In this subchapter:

(1) "Board" means the licensed court interpreter advisory board.

(2) "Commission" means the Texas Commission of Licensing and

Regulation.

(3) Repealed by Acts 2003, 78th Leg., ch. 816, Sec. 8.005.

(4) "Department" means the Texas Department of Licensing and

Regulation.

(4-a) "Executive director" means the executive director of the

department.

(5) "Licensed court interpreter" has the meaning assigned by

Section 57.001.

Added by Acts 2001, 77th Leg., ch. 1139, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 8.001,

8.005, eff. Sept. 1, 2003.

Sec. 57.042. LICENSED COURT INTERPRETER ADVISORY BOARD. (a)

The licensed court interpreter advisory board is established as

an advisory board to the commission. The board is composed of

nine members appointed by the presiding officer of the

commission, with the commission's approval. Members of the board

serve staggered six-year terms, with the terms of one-third of

the members expiring on February 1 of each odd-numbered year.

(b) The advisory board is composed of:

(1) an active district, county, or statutory county court judge

who has been a judge for at least the three years preceding the

date of appointment;

(2) an active court administrator who has been a court

administrator for at least the three years preceding the date of

appointment;

(3) an active attorney who has been a practicing member of the

state bar for at least the three years preceding the date of

appointment;

(4) three active licensed court interpreters; and

(5) three public members who are residents of this state.

(c) The presiding officer of the commission, with the

commission's approval, shall select from the board members a

presiding officer of the board to serve for two years.

(d) Members shall be appointed without regard to race, sex,

religion, or ethnic origin. The membership of the board must

reflect the geographical and cultural diversity of the state.

(e) The presiding officer of the commission, with the

commission's approval, may remove a member of the board for

inefficiency or neglect of duty in office. If a vacancy occurs on

the board, the presiding officer of the commission, with the

commission's approval, shall appoint a member who represents the

same interests as the former member to serve the unexpired term.

(f) The board shall meet at least twice a year at the call of

the presiding officer at a place designated by the presiding

officer. A majority of the board constitutes a quorum.

(g) The board shall advise the commission regarding the adoption

of rules and the design of a licensing examination.

(h) A board member is entitled to reimbursement for expenses

incurred in attending meetings of the board in the amount of the

per diem set by the General Appropriations Act. A member may not

receive compensation for the member's services as a board member.

Service on the board by a member appointed under Subsection

(b)(1) is an additional duty required by the member's other

official capacity, and that service on the board is not a dual

office holding.

Added by Acts 2001, 77th Leg., ch. 1139, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 8.002, eff.

Sept. 1, 2003.

Sec. 57.043. ISSUANCE OF LICENSE; TERM.

Text of subsection effective until September 01, 2011

(a) The executive director shall issue a court interpreter

license to an applicant who:

(1) can interpret for an individual who can hear but who does

not comprehend English or communicate in English;

(2) passes the appropriate examination prescribed by the

executive director; and

(3) possesses the other qualifications for the license required

by this subchapter or by rules adopted under this subchapter.

Text of subsection effective on September 01, 2011

(a) The executive director shall issue a court interpreter

license to an applicant who:

(1) can interpret for an individual who can hear but who does

not comprehend English or communicate in English;

(2) passes the appropriate examination prescribed by the

executive director not earlier than two years before the date the

executive director receives the applicant's application for a

license; and

(3) possesses the other qualifications for the license required

by this subchapter or by rules adopted under this subchapter.

(b) The commission shall adopt rules relating to licensing under

this subchapter and the executive director shall prescribe all

forms required under this subchapter.

(c) A license issued under this subchapter is valid for one year

from the date of issuance.

Text of subsection effective on September 01, 2011

(d) A license issued under this subchapter must include at least

one of the following designations:

(1) a basic designation that permits the interpreter to

interpret court proceedings in justice courts and municipal

courts that are not municipal courts of record, other than a

proceeding before the court in which the judge is acting as a

magistrate; or

(2) a master designation that permits the interpreter to

interpret court proceedings in all courts in this state,

including justice courts and municipal courts described by

Subdivision (1).

Text of subsection effective on September 01, 2011

(e) In adopting rules relating to licensing under this

subchapter, the commission shall, after consulting with the

board, prescribe the minimum score an individual must achieve on

an examination to receive a license that includes a basic

designation under Subsection (d) and the minimum score an

individual must achieve to receive a license that includes a

master designation under that subsection.

Added by Acts 2001, 77th Leg., ch. 1139, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 8.003, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1198, Sec. 2, eff. September 1, 2011.

Sec. 57.044. COURT INTERPRETER LICENSE. To qualify for a court

interpreter license under this subchapter, an individual must

apply on a form prescribed by the executive director and

demonstrate, in the manner required by the executive director,

reasonable proficiency in interpreting English and court

proceedings for individuals who can hear but who do not

comprehend English or communicate in English.

Added by Acts 2001, 77th Leg., ch. 1139, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.001, eff.

Sept. 1, 2003.

Sec. 57.045. FEES. The commission by rule shall set license and

examination fees under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1139, Sec. 1, eff. Sept. 1,

2001.

Sec. 57.046. EXAMINATIONS.

Text of subsection effective until September 01, 2011

(a) The executive director shall prepare examinations under

this subchapter that test an applicant's knowledge, skill, and

efficiency in interpreting under this subchapter.

Text of subsection effective on September 01, 2011

(a) The executive director shall prepare examinations under this

subchapter that test an applicant's knowledge, skill, and

efficiency in interpreting under this subchapter. The same

examinations must be used for issuing a license that includes a

basic designation or master designation as described by Section

57.043(d).

(b) An individual who fails an examination may apply for

reexamination at a scheduled examination held at least six months

after the date the individual failed the original examination.

(c) Examinations shall be offered in the state at least twice a

year at times and places designated by the executive director.

Added by Acts 2001, 77th Leg., ch. 1139, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.002, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1198, Sec. 3, eff. September 1, 2011.

Sec. 57.047. DEPARTMENT DUTIES; INSPECTIONS. (a) The executive

director shall enforce this subchapter.

(b) The department shall investigate allegations of violations

of this subchapter.

Added by Acts 2001, 77th Leg., ch. 1139, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.003,

26.004, eff. Sept. 1, 2003.

Sec. 57.048. SUSPENSION AND REVOCATION OF LICENSES; REISSUANCE.

(a) After a hearing, the commission shall suspend or revoke a

court interpreter license on a finding that the individual:

(1) made a material misstatement in an application for a

license;

(2) disregarded or violated this subchapter or a rule adopted

under this subchapter; or

(3) engaged in dishonorable or unethical conduct likely to

deceive, defraud, or harm the public or a person for whom the

interpreter interprets.

(b) The executive director may reissue a license to an

individual whose license has been revoked if the individual

applies in writing to the department and shows good cause to

justify reissuance of the license.

Added by Acts 2001, 77th Leg., ch. 1139, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 8.004, eff.

Sept. 1, 2003.

Sec. 57.049. PROHIBITED ACTS. A person may not advertise,

represent to be, or act as a licensed court interpreter unless

the person holds an appropriate license under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1139, Sec. 1, eff. Jan. 1,

2002.

Sec. 57.050. OFFENSE; ADMINISTRATIVE PENALTY. (a) A person

commits an offense if the person violates this subchapter or a

rule adopted under this subchapter. An offense under this

subsection is a Class A misdemeanor.

(b) A person who violates this subchapter or a rule adopted

under this subchapter is subject to an administrative penalty

assessed by the commission as provided by Subchapter F, Chapter

51, Occupations Code.

Added by Acts 2001, 77th Leg., ch. 1139, Sec. 1, eff. Jan. 1,

2002.

Sec. 57.051. SUNSET. The licensed court interpreter advisory

board is subject to Chapter 325, Government Code (Texas Sunset

Act). Unless continued in existence as provided by that chapter,

the board is abolished and this subchapter expires September 1,

2013.

Added by Acts 2001, 77th Leg., ch. 1139, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 61. GENERAL PROVISIONS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE E. JURIES

CHAPTER 61. GENERAL PROVISIONS

Sec. 61.001. REIMBURSEMENT OF EXPENSES OF JURORS AND PROSPECTIVE

JURORS. (a) Except as provided by Subsection (c), a person who

reports for jury service in response to the process of a court is

entitled to receive as reimbursement for travel and other

expenses an amount:

(1) not less than $6 for the first day or fraction of the first

day the person is in attendance in court in response to the

process and discharges the person's duty for that day; and

(2) not less than $40 for each day or fraction of each day the

person is in attendance in court in response to the process after

the first day and discharges the person's duty for that day.

(b) In preparing and approving the annual budget for a county,

the commissioners court of the county shall determine the daily

amount of reimbursement for expenses for a person who reports for

jury service and discharges the person's duty. The amount of

reimbursement for each day must be within the minimum and maximum

amounts prescribed by this section and paid out of the jury fund

of the county. The commissioners court may set different daily

amounts of reimbursement for:

(1) grand and petit jurors; or

(2) different petit jurors based on:

(A) whether a juror serves in a small claims court, justice

court, constitutional county court, county court at law, or

district court; or

(B) any other reasonable criteria determined by the

commissioners court.

(c) A person who reports for jury service in a municipal court

is not entitled to reimbursement under this chapter, but the

municipality may provide reimbursement for expenses to the person

in an amount to be determined by the municipality.

(d) In a specific case, the presiding judge, with the agreement

of the parties involved or their attorneys, may increase the

daily amount of reimbursement for a person who reports for jury

service in that case. The difference between the usual daily

amount of reimbursement and the daily amount of reimbursement for

a person who reports for jury service in a specific case shall be

paid, in equal amounts, by the parties involved in the case.

(e) A check drawn on the jury fund by the district clerk of the

county may be transferred by endorsement and delivery and is

receivable at par from the holder for all county taxes.

(f) A reimbursement for expenses under this section is not a

property right of a person who reports for jury service for

purposes of Chapters 72 and 74, Property Code. If a check,

instrument, or other method of payment authorized under Section

113.048, Local Government Code, representing a reimbursement

under this section is not presented for payment or redeemed

before the 90th day after it is issued:

(1) the instrument or other method of payment is considered

forfeited and is void; and

(2) the money represented by the instrument or other method of

payment may be placed or retained in the county's jury fund, the

county's general fund, or any other fund in which county funds

can be legally placed, at the discretion of the commissioners

court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.79(a), eff.

Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 64, Sec. 1, eff. Aug.

30, 1993; Acts 1997, 75th Leg., ch. 758, Sec. 1, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1119, Sec. 1, eff. Sept. 1, 1999;

Acts 2003, 78th Leg., ch. 1136, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1360, Sec. 1, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

1378, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

734, Sec. 2, eff. September 1, 2009.

Sec. 61.0011. DEFINITION OF PERSON WHO REPORTS FOR JURY SERVICE.

In this chapter, the term "person who reports for jury service"

means a person who reports in person for duty on a grand jury or

a petit jury, regardless of whether the person is selected to

serve on the jury.

Added by Acts 2007, 80th Leg., R.S., Ch.

1378, Sec. 2, eff. September 1, 2007.

Sec. 61.0015. REIMBURSEMENT TO COUNTY. (a) The state shall

reimburse a county $34 a day for the reimbursement paid under

Section 61.001 to a person who reports for jury service in

response to the process of a court for each day or fraction of

each day after the first day in attendance in court in response

to the process.

(b) The commissioners court of a county entitled to

reimbursement under this section may file a claim for

reimbursement with the comptroller.

(c) The comptroller shall pay claims for reimbursement under

this section quarterly to the county treasury of each county that

filed a claim from money collected under Article 102.0045, Code

of Criminal Procedure, and deposited in the jury service fund.

(d) If sufficient money described by Subsection (c) is not

available to satisfy the claims for reimbursement filed by the

counties under this section, the comptroller shall apportion the

available money among the counties by reducing the amount payable

to each county on an equal percentage basis.

(e) If a payment on a county's claim for reimbursement is

reduced under Subsection (d), or if a county fails to file the

claim for reimbursement in a timely manner, the comptroller

shall:

(1) pay the balance owed to the county when sufficient money

described by Subsection (c) is available; or

(2) carry forward the balance owed to the county and pay the

balance to the county when the next payment is required.

Added by Acts 2005, 79th Leg., Ch.

1360, Sec. 2, eff. January 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1378, Sec. 3, eff. September 1, 2007.

Sec. 61.002. LIABILITY OF COUNTIES FOR PAYMENT OF JURY SERVICE.

(a) If a civil case is moved by change of venue and tried in

another county by a jury, the county in which the case was

originally filed is liable for the payment of persons who report

for jury service for the case.

(b) The commissioners court shall determine at each regular

meeting if a civil case was tried by a jury in the county on a

change of venue from another county since its last regular

meeting.

(c) The commissioners court shall prepare an account against

another county that is liable for the payment of persons who

report for jury service in a case transferred on a change of

venue. The account must show the number of days that each person

who reported for jury service was in attendance in court in

response to the process and discharged the person's duty and the

amount paid as reimbursement under this chapter in the case.

(d) The county judge of the county in which the case was tried

shall certify the correctness of the account and forward it for

payment from the jury fund of the county in which the case was

originally filed.

(e) This section does not apply to a civil case transferred by

an order of the court based on a motion objecting to improper

venue in the case under Rule 86, Texas Rules of Civil Procedure.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1378, Sec. 4, eff. September 1, 2007.

Sec. 61.003. DONATION OF REIMBURSEMENT. (a) Each person who

reports for jury service shall be personally provided a form

letter that when signed by the person directs the county

treasurer to donate all, or a specific amount designated by the

person, of the person's daily reimbursement under this chapter

to:

(1) the compensation to victims of crime fund under Subchapter

B, Chapter 56, Code of Criminal Procedure;

(2) the child welfare, child protective services, or child

services board of the county appointed under Section 264.005,

Family Code, that serves abused and neglected children;

(3) any program selected by the commissioners court that is

operated by a public or private nonprofit organization and that

provides shelter and services to victims of family violence; or

(4) any other program approved by the commissioners court of the

county, including a program established under Article 56.04(f),

Code of Criminal Procedure, that offers psychological counseling

to jurors in criminal cases involving graphic evidence or

testimony.

(a-1) The form letter provided under Subsection (a) must include

a blank in which a person may enter the amount of the daily

reimbursement the person wishes to donate.

(a-2) The form letter provided under Subsection (a) must contain

a brief description of the programs designated for donation under

that subsection.

(b) The county treasurer or a designated county employee shall

collect each form letter directing the county treasurer to donate

the reimbursement of a person who reports for jury service.

(c) The county treasurer shall:

(1) send all donations made under Subsection (a)(1) to the

comptroller, at the time and in the manner prescribed by the

attorney general, for deposit to the credit of the compensation

to victims of crime fund;

(2) deposit donations made to the county child welfare board

under Subsection (a)(2) in a fund established by the county to be

used by the child welfare board in a manner authorized by the

commissioners court of the county; and

(3) send all donations made under Subsection (a)(3) or (a)(4)

directly to the program specified on the form letter signed by

the person who reported for jury service.

(d) Notwithstanding this section, a juror reimbursement donation

program established before January 1, 1995, may solicit juror

donations and provide all funds collected in the name of that

program to the charities served by that program on January 1,

1995.

(e) Notwithstanding Subsection (a), a county that has adopted a

system or method of payment authorized by Section 113.048, Local

Government Code, may provide a person who reports for jury

service in the county an opportunity to donate all, or a specific

part designated by the juror, of the juror's daily reimbursement

by completing a self-executing application on a form prescribed

by the commissioners court.

Added by Acts 1995, 74th Leg., ch. 329, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 875, Sec. 1, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1313, Sec. 1, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 8.01, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

661, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1378, Sec. 5, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.001, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

235, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

235, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

734, Sec. 3, eff. September 1, 2009.



CHAPTER 62. PETIT JURIES

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE E. JURIES

CHAPTER 62. PETIT JURIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 62.001. JURY SOURCE; RECONSTITUTION OF JURY WHEEL. (a)

The jury wheel must be reconstituted by using, as the source:

(1) the names of all persons on the current voter registration

lists from all the precincts in the county; and

(2) all names on a current list to be furnished by the

Department of Public Safety, showing the citizens of the county

who:

(A) hold a valid Texas driver's license or a valid personal

identification card or certificate issued by the department; and

(B) are not disqualified from jury service under Section

62.102(1), (2), or (7).

(b) Notwithstanding Subsection (a), the names of persons listed

on a register of persons exempt from jury service may not be

placed in the jury wheel, as provided by Sections 62.108 and

62.109.

(c) Each year not later than the third Tuesday in November or

the date provided by Section 16.032, Election Code, for the

cancellation of voter registrations, whichever is earlier, the

voter registrar of each county shall furnish to the secretary of

state a current voter registration list from all the precincts in

the county that, except as provided by Subsection (d), includes:

(1) the complete name, mailing address, date of birth, voter

registration number, and precinct number for each voter;

(2) if available, the Texas driver's license number or personal

identification card or certificate number and social security

number for each voter; and

(3) any other information included on the voter registration

list of the county.

(d) The list required by Subsection (c) may exclude, at the

option of the voter registrar of each county, the names of

persons on the suspense list maintained under Section 15.081,

Election Code.

(e) The voter registrar shall send a list of the names of

persons excluded to the secretary of state with the list required

by Subsection (c).

(f) The Department of Public Safety shall furnish a list to the

secretary of state that shows the names required under Subsection

(a)(2) and that contains any of the information enumerated in

Subsection (c) that is available to the department, including

citizenship status and county of residence. The list shall

exclude the names of convicted felons, persons who are not

citizens of the United States, persons residing outside the

county, and the duplicate name of any registrant. The department

shall furnish the list to the secretary of state on or before the

first Monday in October of each year.

(g) The secretary of state shall accept the lists furnished as

provided by Subsections (c) through (f). The secretary of state

shall combine the lists, eliminate duplicate names, and send the

combined list to each county on or before December 31 of each

year or as may be required under a plan developed in accordance

with Section 62.011. The district clerk of a county that has

adopted a plan under Section 62.011 shall give the secretary of

state notice not later than the 90th day before the date the list

is required. The list furnished the county must be in a format,

electronic or printed copy, as requested by the county and must

be certified by the secretary of state stating that the list

contains the names required by Subsections (c) through (f),

eliminating duplications. The secretary of state shall furnish

the list free of charge.

(h) If the secretary of state is unable to furnish the list as

provided in this section because of the failure of the voter

registrar to furnish the county voter registration list to the

secretary of state, the county tax assessor-collector, sheriff,

county clerk, and district clerk in the county shall meet at the

county courthouse between January 1 and January 15 of the

following year and shall reconstitute the jury wheel for the

county, except as provided under a plan adopted under Section

62.011. The deadlines included in the plan control for preparing

the list and reconstituting the wheel. The secretary of state

shall send the list furnished by the Department of Public Safety

as provided by Subsection (f) to the voter registrar, who shall

combine the lists as described in this section for use as the

juror source and certify the combined list as required of the

secretary of state under Subsection (g).

(i) The commissioners court may, instead of using the method

provided by Subsections (c) through (h), contract with another

governmental unit or a private person to combine the voter

registration list with the list furnished by the Department of

Public Safety. Subsections (c) through (h) do not apply to a

county in which the commissioners court has contracted with

another governmental unit or a private person under this

subsection. The Department of Public Safety may not charge a fee

for furnishing a list under this subsection. Each list must

contain the name, date of birth, address, county of residence,

and citizenship status of each person listed. If practical, each

list must contain any other information useful in determining if

the person is qualified to serve as a juror.

(j) Notwithstanding Subsection (a), in a county with a

population of 250,000 or more, the names of persons who are

summoned for jury service in the county and who appear for

service must be removed from the jury wheel and may not be

maintained in the jury wheel until the third anniversary of the

date the person appeared for service or until the next date the

jury wheel is reconstituted, whichever date occurs earlier. This

subsection applies regardless of whether the person served on a

jury as a result of the summons.

(k) In reconstituting the jury wheel, the county or district

clerk shall update jury wheel cards to reflect addresses that

have been changed as provided by Section 62.0146.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 132, Sec. 1, eff. Sept. 1,

1989; Acts 1989, 71st Leg., ch. 789, Sec. 1, eff. June 15, 1989;

Acts 1991, 72nd Leg., ch. 442, Sec. 1, eff. Jan. 1, 1992; Acts

1997, 75th Leg., ch. 425, Sec. 1, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 640, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th

Leg., ch. 571, Sec. 1, eff. June 11, 2001.

Sec. 62.002. JURY WHEEL CARDS. (a) The officials or their

deputies who reconstitute the jury wheel shall write on a

separate jury wheel card of uniform size and color the name and,

if possible, the post office address of each prospective juror

that resides in the county and whose name appears on the current

lists used under Section 62.001. The name of each prospective

juror may appear on only one card.

(b) In a county with a population of 140,000 or more, the

commissioners court shall employ typists who shall type the names

and addresses of qualified prospective jurors on separate jury

wheel cards of uniform size and color under the direction and

control of the district clerk. The expenses incurred in typing

the names and addresses must be authorized, reported, and paid

and accounted for under the laws and rules that govern the

payment of other expenses of the office of district clerk. The

compensation of the typists and the expenses are paid from the

jury fund.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 132, Sec. 2, eff. Sept. 1,

1989.

Sec. 62.003. CONSTRUCTION AND SECURITY OF JURY WHEEL. (a) The

commissioners court shall provide a jury wheel in which to

deposit the jury wheel cards.

(b) The jury wheel must revolve freely on its axle and be

constructed of a durable material. The jury wheel may be equipped

with a motor capable of revolving the wheel in a manner that

thoroughly mixes the jury wheel cards.

(c) At all times that it is not in use as provided by this

subchapter, the jury wheel shall be locked by using two separate

locks. The key to one lock may not open the other lock. The

clasps attached to the jury wheel onto which the two locks are

fitted must be arranged so that the jury wheel may be opened only

if the two locks are unlocked at the same time. The sheriff shall

keep the key to one lock. The district clerk shall keep the key

to the other lock.

(d) The sheriff and the district clerk may not open the jury

wheel or permit it to be opened except at a time and in a manner

authorized by this subchapter, or permit another person to open

the wheel if the person is not authorized by this subchapter to

open the wheel.

(e) The sheriff and the district clerk shall keep the jury

wheel, when not in use, in a safe place with security that

prevents anyone from tampering with the jury wheel.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 62.004. DRAWING NAMES FOR JURY LISTS. (a) The county

clerk and the sheriff of the county shall draw the names of the

prospective jurors for a county court from the jury wheel in the

presence and under the direction of the county judge. The

district clerk and the sheriff or any constable of the county

shall draw the names of the prospective jurors for a justice

court, county court at law, or district court from the jury wheel

in the presence and under the direction of the district judge.

(b) The county or district clerk and the sheriff or constable

shall draw the names of prospective jurors from the jury wheel

after the wheel has been turned to thoroughly mix the jury wheel

cards and shall draw the names one by one if so directed by the

judge in whose presence the names are drawn. The names of

prospective jurors shall be drawn at least 10 days before the

first day of the term of court.

(c) The county or district clerk and the sheriff or constable

shall draw as many jury lists as are required for the term of

court. They shall record the names that are drawn on as many

lists as the judge in whose presence the names are drawn

considers necessary to ensure an adequate number of jurors for

the term.

(d) A deputy may represent the county or district clerk or the

sheriff or constable at the drawing. Other persons may be present

only as provided by this subchapter.

(e) An official attending the drawing may not divulge to anyone

the name of a person that is drawn as a prospective juror.

(f) The names of additional prospective jurors may be drawn as

needed in the manner provided by this section if it appears at

any time during the term of court that the jury lists already

drawn will be exhausted before the term expires.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 7, Sec. 1, eff. Sept. 1,

1991; Acts 1997, 75th Leg., ch. 36, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1114, Sec. 1, eff. June 18, 2005.

Sec. 62.005. OBSERVATION OF DRAWING OF NAMES. (a) On written

application of a party in a case that is pending on the docket of

a justice, county, or district court for which a jury is

required, the party or his authorized representative may be

present and observe the drawing of the names of prospective

jurors from the jury wheel and the placement of the names on the

jury lists for the time period in which the party's case is set

for trial.

(b) The identity of the persons whose names are drawn from the

jury wheel and placed on the jury lists may not be revealed to

the observer.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 7, Sec. 2, eff. Sept. 1,

1991.

Sec. 62.006. CERTIFICATION OF JURY LISTS. (a) The county or

district clerk or the clerk's deputy who draws the names of

prospective jurors and the judge in whose presence the names were

drawn for placement on jury lists shall certify the jury lists to

be the lists drawn for that term.

(b) Each certified jury list must be sealed in a separate

envelope that is endorsed, "List No. ______ of the petit jurors

drawn on the ______ day of __________, 19____, for the ______

Court of __________ County." The blanks in the endorsement on an

envelope must be properly filled. The envelopes shall be

consecutively numbered starting with the number one.

(c) The county or district clerk or the clerk's deputy who draws

the names shall write his name across the seal of each envelope

and deliver the envelopes to the judge in whose presence the

names were drawn.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 62.007. ENVELOPES CONTAINING JURY LISTS; OATH. (a) The

justice of the peace or the county or district judge receiving an

envelope containing a jury list shall inspect the envelope for

proper endorsement.

(b) The judge shall return the envelope to the county or

district clerk or clerk's deputy on completion of his inspection

and may instruct the clerk or deputy to endorse on the envelope

that the jury for that week is to be summoned for a day other

than Monday of that week.

(c) At the time that the judge returns the envelope to the clerk

or deputy, the judge shall administer to the clerk and each of

the clerk's deputies an oath that in substance provides:

"You do solemnly swear that you will not open an envelope

containing a jury list now delivered to you nor permit an

envelope to be opened until the time prescribed by law; and that

you will not communicate to any person the names appearing on a

jury list nor directly or indirectly converse or communicate with

a person selected as a juror about a case pending for trial in

this court at its next term, so help you God."

(d) Immediately after the judge returns an envelope containing a

jury list to the clerk or deputy, the clerk shall file the

envelope in a secure place in his office.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 7, Sec. 3, eff. Sept. 1,

1991.

Sec. 62.008. ENVELOPES CONTAINING JURY WHEEL CARDS. (a) At the

time that names are drawn for jury service and placed on a jury

list, the jury wheel cards containing the names on the jury list

shall be sealed in a separate envelope that is endorsed, "Cards

containing the names of jurors on List No. ______ of the petit

jurors drawn on the ______ day of __________, 19____, for the

______ Court of __________ County." The blanks in the endorsement

on an envelope shall be properly filled.

(b) The county or district clerk, as the case may be, shall

retain unopened a sealed envelope containing jury wheel cards in

a secure manner until the jurors selected from the jury list with

names corresponding to those on the jury wheel cards in the

envelope are impaneled for jury service.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 62.009. REUSE OF JURY WHEEL CARDS. (a) After jurors are

impaneled and serve at least four days, the clerk or his deputy

shall open the envelope containing the jury wheel cards with

names that correspond to those on a jury list from which the

impaneled jurors were selected for jury service.

(b) On opening the envelope, the clerk or his deputy shall

immediately return to the jury wheel each card in the envelope

with the name of a person who was not impaneled or who did not

serve at least four days and shall place in a box, for use by the

next officials selecting names of persons for the jury wheel,

each jury wheel card in the envelope with the name of a person

who served at least four days. However, the clerk or deputy

opening the envelope may withhold from the jury wheel all cards

selected for that jury list unless the judge orders him to return

the cards to the jury wheel.

(c) If any of the jury lists drawn for a term of court are not

used, the clerk or his deputy, immediately after the expiration

of the term, shall open the envelopes containing the jury wheel

cards with the names that appear on the unused lists and return

the jury wheel cards to the jury wheel.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 62.010. REFILLING OR REPLACEMENT OF JURY WHEEL. (a) If

all the jury wheel cards have been drawn from the jury wheel,

jury wheel cards shall immediately be returned to the jury wheel.

(b) If the jury wheel and its contents are lost or destroyed,

the jury wheel shall immediately be replaced and jury wheel cards

shall immediately be placed in the jury wheel as provided by this

subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 62.011. ELECTRONIC OR MECHANICAL METHOD OF SELECTION. (a)

On the recommendation of a majority of the district and criminal

district judges of a county, the commissioners court, by order

entered in its minutes, may adopt a plan for the selection of

names of persons for jury service with the aid of electronic or

mechanical equipment instead of drawing the names from a jury

wheel.

(b) A plan authorized by this section for the selection of names

of prospective jurors must:

(1) be proposed in writing to the commissioners court by a

majority of the district and criminal district judges of the

county at a meeting of the judges called for that purpose;

(2) specify that the source of names of persons for jury service

is the same as that provided by Section 62.001 and that the names

of persons listed in a register of persons exempt from jury

service may not be used in preparing the record of names from

which a jury list is selected, as provided by Sections 62.108 and

62.109;

(3) provide a fair, impartial, and objective method of selecting

names of persons for jury service with the aid of electronic or

mechanical equipment;

(4) designate the district clerk as the officer in charge of the

selection process and define his duties; and

(5) provide that the method of selection either will use the

same record of names for the selection of persons for jury

service until that record is exhausted or will use the same

record of names for a period of time specified by the plan.

(c) The provisions of this subchapter relating to the selection

of names of persons for jury service by the use of a jury wheel

do not apply in a county that adopts a plan authorized by this

section for the selection of names of prospective jurors by the

use of electronic or mechanical equipment.

(d) A state agency or the secretary of state may not charge a

fee for furnishing a list of names required by Section 62.001.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 132, Sec. 3, 4, eff. Sept.

1, 1989; Acts 1991, 72nd Leg., ch. 442, Sec. 2, eff. Jan. 1,

1992; Acts 1995, 74th Leg., ch. 677, Sec. 1, eff. Sept. 1, 1995.

Sec. 62.0111. COMPUTER OR TELEPHONE RESPONSE TO SUMMONS. (a) A

plan authorized under Section 62.011 for the selection of names

of prospective jurors may allow for a prospective juror to appear

in response to a summons by:

(1) contacting the county officer responsible for summoning

jurors by computer;

(2) calling an automated telephone system; or

(3) appearing before the court in person.

(b) A plan adopted under Subsection (a) may allow for a

prospective juror to provide information to the county officer

responsible for summoning jurors or for the county officer to

provide information to the prospective juror by computer or

automated telephone system, including:

(1) information that permits the court to determine whether the

prospective juror is qualified for jury service under Section

62.102;

(2) information that permits the court to determine whether the

prospective juror is exempt from jury service under Section

62.106;

(3) submission of a request by the prospective juror for a

postponement of or excuse from jury service under Section 62.110;

(4) information for jury assignment under Section 62.016,

including:

(A) the prospective juror's postponement status;

(B) if the prospective juror could potentially serve on a jury

in a justice court, the residency of the prospective juror; and

(C) if the prospective juror could potentially serve on a jury

in a criminal matter, whether the prospective juror has been

convicted of misdemeanor theft;

(5) completion and submission by the prospective juror of the

written jury summons questionnaire under Section 62.0132;

(6) the prospective juror's electronic mail address; and

(7) notification to the prospective juror by electronic mail of:

(A) whether the prospective juror is qualified for jury service;

(B) the status of the exemption, postponement, or judicial

excuse request of the prospective juror; or

(C) whether the prospective juror has been assigned to a jury

panel.

(c) The county officer responsible for summoning jurors shall

purge the electronic mail address of a prospective juror

collected under Subsection (b):

(1) if the prospective juror serves on a jury, not later than

the 30th day after the date that:

(A) the county sends the person payment for jury service; or

(B) the county would otherwise send the person payment for jury

service, if the person has donated the payment under Section

61.003; or

(2) if the prospective juror does not serve on a jury, not later

than the 30th day after the date that the court releases the

person from jury service.

Added by Acts 2003, 78th Leg., ch. 276, Sec. 1, eff. Sept. 1,

2003.

Sec. 62.012. USE OF JURY LISTS. (a) When a justice of the

peace or a county or district judge requires a jury for a

particular week, the judge, within a reasonable time before the

prospective jurors are summoned, shall notify the county clerk,

for a county court jury, or the district clerk, for a justice or

district court jury, to open the next consecutively numbered

envelope containing a jury list that is in the clerk's possession

and has not been opened. The judge shall also notify the clerk of

the date that the prospective jurors are to be summoned to appear

for jury service.

(b) On receiving the notice from the judge, the clerk shall

immediately write on the jury list the date that the prospective

jurors are to be summoned to appear and shall deliver the jury

list to:

(1) the sheriff, for a county or district court jury; or

(2) the sheriff or constable, for a justice court jury.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 7, Sec. 4, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 424, Sec. 1, eff. Sept. 1, 1993.

Sec. 62.0125. SUMMONS FOR JURY SERVICE ON GENERAL ELECTION DAY

PROHIBITED. Prospective jurors may not be summoned to appear for

jury service on the date of the general election for state and

county officers.

Added by Acts 2003, 78th Leg., ch. 398, Sec. 1, eff. Sept. 1,

2003.

Sec. 62.013. SUMMONS FOR JURY SERVICE BY SHERIFF OR CONSTABLE.

(a) Except as provided by Section 62.014, the sheriff or

constable, on receipt of a jury list from a county or district

clerk, shall immediately notify the persons whose names are on

the list to appear for jury service on the date designated by the

judge.

(b) The sheriff or constable shall notify each prospective juror

to appear for jury service:

(1) by an oral summons; or

(2) if the judge ordering the summons so directs, by a written

summons sent by registered mail or certified mail, return receipt

requested, or by first class mail to the address on the jury

wheel card or the address on the current voter registration list

of the county.

(c) Delivery of a written summons is sufficient if the mail

containing the summons is received by a person authorized by the

United States Postal Service to receive it.

(d) The content of an oral or written summons to appear for jury

service is sufficient if it includes the time and place for the

appearance of the prospective juror for jury service, the purpose

for which he is to appear, and the penalty for his failure to

appear as required.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 424, Sec. 2, eff. Sept. 1,

1993.

Sec. 62.0131. FORM OF WRITTEN JURY SUMMONS. (a) The Office of

Court Administration of the Texas Judicial System shall develop

and maintain a model for a uniform written jury summons in this

state.

(b) The model must include:

(1) the exemptions and restrictions governing jury service under

Subchapter B; and

(2) the information under Chapter 122, Civil Practice and

Remedies Code, relating to the duties of an employer with regard

to an employee who is summoned for jury service.

(c) A written jury summons must conform with the model

established under this section.

(d) In developing and maintaining the model required by this

section, the Office of Court Administration of the Texas Judicial

System shall solicit and consider the opinions of the members of

the judiciary, district clerks, and attorneys.

Added by Acts 1999, 76th Leg., ch. 539, Sec. 1, eff. Sept. 1,

1999.

Sec. 62.0132. WRITTEN JURY SUMMONS QUESTIONNAIRE. (a) The

Office of Court Administration of the Texas Judicial System shall

develop and maintain a questionnaire to accompany a written jury

summons.

(b) A written jury summons must include a copy of the

questionnaire developed under this section.

(c) The questionnaire must require a person to provide

biographical and demographic information that is relevant to

service as a jury member, including the person's:

(1) name, sex, race, and age;

(2) residence address and mailing address;

(3) education level, occupation, and place of employment;

(4) marital status and the name, occupation, and place of

employment of the person's spouse; and

(5) citizenship status and county of residence.

(d) A person who has received a written jury summons and a

written jury summons questionnaire shall complete and submit the

questionnaire when the person reports for jury duty.

(e) In developing and maintaining the questionnaire required by

this section, the Office of Court Administration of the Texas

Judicial System shall solicit and consider the opinions of the

members of the judiciary, district clerks, and attorneys.

(f) Except as provided by Subsection (g), information contained

in a completed questionnaire is confidential and is not subject

to Chapter 552.

(g) The information contained in a completed questionnaire may

be disclosed to:

(1) a judge assigned to hear a cause of action in which the

respondent to the questionnaire is a potential juror;

(2) court personnel; and

(3) a litigant and a litigant's attorney in a cause of action in

which the respondent to the questionnaire is a potential juror.

Added by Acts 1999, 76th Leg., ch. 539, Sec. 1, eff. Sept. 1,

1999.

Sec. 62.014. SUMMONS FOR JURY SERVICE BY BAILIFFS. (a) In a

county with at least nine district courts, the district judges

may direct that prospective jurors be summoned for jury service

by the sheriff or by a bailiff, or an assistant or deputy

bailiff, in charge of the central jury room and the general panel

of the county.

(b) A summons under this section to appear for jury service may

be made verbally in person, by registered mail, by ordinary mail,

or by any other method as determined by the district judges of

the county.

(c) Prospective jurors summoned under this section for service

on the general jury panel serve as jurors in civil and criminal

cases, and additional summons for service in criminal cases is

not required.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 62.0141. FAILURE TO ANSWER JURY SUMMONS. In addition to

any criminal penalty prescribed by law, a person summoned for

jury service who does not comply with the summons as required by

law or who knowingly provides false information in a request for

an exemption or to be excused from jury service is subject to a

contempt action punishable by a fine of not less than $100 nor

more than $1,000.

Added by Acts 1991, 72nd Leg., ch. 442, Sec. 3, eff. Jan. 1,

1992.

Amended by:

Acts 2005, 79th Leg., Ch.

1360, Sec. 3, eff. September 1, 2005.

Sec. 62.0142. NOTICE ON WRITTEN SUMMONS. If a written summons

for jury duty allows a person to claim a disqualification or

exemption by signing a statement and returning it to the clerk of

the court, the form must notify the person that by claiming a

disqualification or exemption based on the lack of citizenship or

lack of residence in the county the person might no longer be

eligible to vote in the county.

Added by Acts 2005, 79th Leg., Ch.

559, Sec. 1, eff. September 1, 2005.

Sec. 62.0143. POSTPONEMENT OF JURY SERVICE. (a) A person

summoned for jury service may request a postponement of the

person's initial appearance for jury service. The person may

request the postponement by contacting the clerk of the court in

person, in writing, or by telephone before the date on which the

person is summoned to appear.

(b) On receipt of a request under Subsection (a), the clerk of

the court shall grant the person a postponement if:

(1) the person has not been granted a postponement in that

county during the one-year period preceding the date on which the

person is summoned to appear; and

(2) the person and the clerk determine a substitute date on

which the person will appear for jury service that is not later

than six months after the date on which the person was originally

summoned to appear.

(c) A person who receives a postponement under Subsection (b)

may request a subsequent postponement in the manner described by

Subsection (a). The clerk of the court may approve the

subsequent postponement only because of an extreme emergency that

could not have been anticipated, such as a death in the person's

family, sudden serious illness suffered by the person, or a

natural disaster or national emergency in which the person is

personally involved. Before the clerk may grant the subsequent

postponement, the person and the clerk must determine a

substitute date on which the person will appear for jury service

that is not later than six months after the date on which the

person was to appear after the postponement under Subsection (b).

Added by Acts 2005, 79th Leg., Ch.

1360, Sec. 4, eff. September 1, 2005.

Renumbered from Government Code, Section 62.0142 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(26), eff. September 1, 2007.

Sec. 62.0144. POSTPONEMENT OF JURY SERVICE IN CERTAIN COUNTIES.

(a) This section applies only to a county:

(1) with a population of 1.4 million or more; and

(2) that has within its boundaries at least two municipalities

that each have a population of 300,000 or more.

(b) A person summoned for jury service may request a

postponement of the person's initial appearance for jury service.

The person may request the postponement by contacting the clerk

of the court, or the court's designee, in person, in writing, or

by telephone before the date on which the person is summoned to

appear.

(c) On receipt of a request under Subsection (b), the clerk of

the court or the court's designee shall grant the person a

postponement if:

(1) the person has not been granted a postponement in that

county since the date on which the jury wheel from which the

person was selected to appear was most recently reconstituted;

and

(2) the person and the clerk or the court's designee determine a

substitute date on which the person will appear for jury service

that is not later than six months after the date on which the

person was originally summoned to appear.

(d) A person who receives a postponement under Subsection (c)

may request subsequent postponements in the manner described by

Subsection (b). The clerk of the court or the court's designee

may approve a subsequent postponement if the clerk or the court's

designee determines that the person has a legitimate reason for

requesting the postponement. Before the clerk or the court's

designee may grant the subsequent postponement, the person and

the clerk or the court's designee must determine a substitute

date on which the person will appear for jury service that is not

later than six months after the date on which the person was to

appear after the later of:

(1) the postponement under Subsection (c); or

(2) the most recent postponement granted under this subsection.

Added by Acts 2007, 80th Leg., R.S., Ch.

140, Sec. 1, eff. September 1, 2007.

Sec. 62.0145. REMOVAL OF CERTAIN PERSONS FROM POOL OF

PROSPECTIVE JURORS. Except as provided by Section 62.0146, if a

written summons for jury service sent by a sheriff, constable, or

bailiff is undeliverable, the county or district clerk may remove

from the jury wheel the jury wheel card for the person summoned

or remove the person's name from the record of names for

selection of persons for jury service under Section 62.011.

Added by Acts 1997, 75th Leg., ch. 777, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 571, Sec. 2, eff. June

11, 2001.

Sec. 62.0146. UPDATING ADDRESSES OF CERTAIN PERSONS IN POOL OF

PROSPECTIVE JURORS. If a written summons for jury service sent

by a sheriff, constable, or bailiff is returned with a notation

from the United States Postal Service of a change of address for

the person summoned, the county or district clerk may update the

jury wheel card to reflect the person's new address.

Added by Acts 2001, 77th Leg., ch. 571, Sec. 3, eff. June 11,

2001.

Sec. 62.015. SELECTION OF JURY PANEL. (a) On the day that

jurors appear for jury service in a justice, county, or district

court, the judge, if jury trials have been set, shall select from

the names on the jury lists a sufficient number of qualified

jurors to serve on the jury panel.

(b) If the court at any time does not have a sufficient number

of prospective jurors present whose names are on the jury lists

and who are not excused by the judge from jury service, the judge

shall order the sheriff or constable to summon additional

prospective jurors to provide the requisite number of jurors for

the panel. The names of additional jurors to be summoned by the

sheriff or constable to fill a jury panel shall be drawn from the

jury wheel under orders of the judge. Additional jurors summoned

to fill a jury panel shall be discharged when their services are

no longer required.

(c) The judge may order all or part of a panel of jurors to

stand adjourned from jury service until a subsequent date in the

term, but a juror may not be paid for the time that he stands

adjourned from jury service.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 7, Sec. 5, eff. Sept. 1,

1991; Acts 1997, 75th Leg., ch. 36, Sec. 2, eff. Sept. 1, 1997.

Sec. 62.016. INTERCHANGEABLE JURIES IN CERTAIN COUNTIES. (a)

In each county with at least three district or criminal district

courts, the district judges shall meet and determine the

approximate number of prospective jurors that are reasonably

necessary for each week of the year for a general panel of jurors

for service in the county court, the justice courts, and all

district and statutory county courts of the county. A majority of

the district judges may act to carry out the provisions of this

section.

(b) The district judges shall order that the number of names of

prospective jurors that they determine are reasonably necessary

for each week's general panel be drawn from the jury wheel. They

shall order the drawing of names of prospective jurors for as

many weeks in advance as they consider proper and may increase or

decrease the number of names drawn for any week.

(c) The district judges shall designate from time to time a

judge to whom the general panels report for jury service. The

judge for the designated period shall organize, control, and

supervise the members of the general jury panel.

(d) The sheriff shall notify the persons whose names are drawn

from the jury wheel to appear before the designated judge for

jury service. The judge shall hear the excuses of the prospective

jurors and swear them in for jury service for the week for which

they are to serve as jurors.

(e) When impaneled, the prospective jurors constitute a general

jury panel for service as jurors in all justice, county, and

district courts in the county and shall be used interchangeably

in all of those courts. A county may summon jurors chosen for

service under this section to the justice court in the manner

prescribed by Section 62.412.

(f) In the event of a deficiency of jurors to satisfy the jury

requirements of the justice, county, and district courts, the

judge having control of the general jury panel shall order a

sufficient number of additional names drawn to meet the

emergency. The names of additional jurors for the general panel

must be drawn from the jury wheel except as provided by Section

62.011. The additional jurors act only as special jurors and

shall be discharged as soon as their services are no longer

required.

(g) If it becomes necessary to reduce the number of persons on

the general panel for the week of its selection because of a lack

of work in a court or for other cause, the judge having control

of the general jury panel shall cause the clerk to draw from the

general panel the number of names that the judge determines is

required for the week. The prospective jurors whose names are

drawn shall continue to serve on the general panel for the

remainder of the week, and the others are excused.

(h) In a county with a population of more than 900,000, the

district judges, by a majority vote, may authorize the drawing of

two general jury panels for the week, with one to be used in the

courts that have a criminal docket and the other to be used in

the courts that have a civil docket.

(i) Except as modified by this section and Section 62.011, the

law governing jury wheels applies in the counties that use

general jury panels interchangeably in their county and district

courts.

(j) This section does not apply to a selection of jurors in a

capital case or a mental health proceeding.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.80(a), eff.

Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 7, Sec. 6, eff. Sept. 1,

1991; Acts 1999, 76th Leg., ch. 838, Sec. 1, eff. June 18, 1999.

Sec. 62.017. INTERCHANGEABLE JURORS IN CERTAIN OTHER COUNTIES.

(a) In a county with two district courts, the judges of the two

courts may meet at a time fixed by them and determine the

approximate number of prospective jurors that are reasonably

necessary for each week of the year for a general panel of jurors

for service in both district courts. The judges shall act

together to carry out the provisions of this section.

(b) The district judges may order that the number of names of

prospective jurors that they determine is reasonably necessary

for each week's general panel be drawn from the jury wheel. They

may order the drawing of names of prospective jurors for as many

weeks in advance as they consider proper and may increase or

decrease the number of names drawn for any week.

(c) The district judges shall designate from time to time the

judge to whom the general panels report for jury service. The

judge for the designated period shall organize, control, and

supervise the members of the general jury panel.

(d) The sheriff shall notify the persons whose names are drawn

from the jury wheel to appear before the designated judge for

jury service. The judge shall hear the excuses of the prospective

jurors and swear them in for jury service for the week for which

they are to serve as jurors.

(e) When impaneled, the prospective jurors constitute a general

jury panel for service as jurors in both district courts in the

county and shall be used interchangeably in those courts. With

the approval of both district judges, prospective jurors

impaneled under this section may constitute a general jury panel

for service as jurors in the justice courts, the county court,

and all statutory county courts in the county, in addition to

service as jurors in both district courts, and in that event,

shall be used interchangeably in all district, justice, and

county courts.

(f) In the event of a deficiency of jurors to satisfy the jury

requirements of any of the courts, the judge having control of

the general jury panel shall order sufficient additional names

drawn to meet the emergency. The names of additional jurors for

the general panel must be drawn from the jury wheel except as

provided by Section 62.011. The additional jurors act only as

special jurors and shall be discharged as soon as their services

are no longer required.

(g) If it becomes necessary to reduce the number of persons on

the general panel for the week of its selection because of a lack

of work in a court or for other cause, the judge having control

of the general jury panel shall cause the clerk to draw from the

general panel the number of names that the judge determines is

required for the week. The prospective jurors whose names are

drawn shall continue to serve on the general panel for the

remainder of the week, and the others are excused.

(h) Except as modified by this section and Section 62.011, the

law governing jury wheels applies in the counties that use

general jury panels interchangeably in their courts.

(i) This section does not apply to a selection of jurors in a

capital case or a mental health commitment.

(j) The method for interchangeable jury panels authorized by

this section is in addition to the other methods authorized by

this subchapter. The adoption of the method provided by this

section is in the discretion of the district judges of the

counties with two district courts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 7, Sec. 7, eff. Sept. 1,

1991.

Sec. 62.0175. INTERCHANGEABLE JURORS IN COUNTIES WITH A SINGLE

DISTRICT COURT AND A SINGLE COUNTY COURT AT LAW WITH CONCURRENT

JURISDICTION. (a) In a county with only one district court and

only one county court at law that has concurrent jurisdiction

with the district court in any matter, the judges of the two

courts may meet at a time set by them and determine the

approximate number of prospective jurors that are reasonably

necessary for each week of the year for a general panel of jurors

for service in both courts. The judges shall act together to

carry out the provisions of this section.

(b) The judges may order that the number of names of prospective

jurors that they determine is reasonably necessary for each

week's general panel be drawn from the jury wheel. They may

order the drawing of names of prospective jurors for as many

weeks in advance as they consider proper and may increase or

decrease the number of names drawn for any week.

(c) A general panel shall report to the district judge for jury

service, and the district judge shall organize, control, and

supervise the members of the general panel.

(d) The sheriff shall notify the persons whose names are drawn

from the jury wheel to appear before the district judge for jury

service. The judge shall hear the excuses of the prospective

jurors and swear them in for jury service for the week for which

they are to serve as jurors.

(e) When impaneled, the prospective jurors constitute a general

panel for service as jurors in both courts and shall be used

interchangeably in those courts. With the approval of both

judges, prospective jurors impaneled under this section may

constitute a general panel for service as jurors in the justice

courts, the county court, and all other county courts at law in

the county, in addition to service as jurors in the district

court and the county court at law that has concurrent

jurisdiction. In that event, the general panel shall be used

interchangeably in the district court, county court, county

courts at law, and justice courts.

(f) In the event of a deficiency of jurors to satisfy the jury

requirements of any of the courts, the district judge shall order

sufficient additional names drawn to meet the emergency. The

names of additional jurors for the general panel must be drawn

from the jury wheel except as provided by Section 62.011. The

additional jurors act only as special jurors and shall be

discharged as soon as their services are no longer required.

(g) If it becomes necessary to reduce the number of persons on

the general panel for the week of its selection because of a lack

of work in a court or for other cause, the district judge shall

cause the clerk to draw from the general panel the number of

names that the judge determines is required for the week. The

prospective jurors whose names are drawn shall continue to serve

on the general panel for the remainder of the week, and the

others are excused.

(h) Except as modified by this section and Section 62.011, the

law governing jury wheels applies in the counties that use

general panels interchangeably in their courts.

(i) This section does not apply to a selection of jurors in a

capital case or a mental health commitment.

Added by Acts 2005, 79th Leg., Ch.

1114, Sec. 2, eff. June 18, 2005.

Sec. 62.018. QUARTERS FOR GENERAL PANELS. (a) The

commissioners court of a county that uses an interchangeable

general jury panel shall provide a comfortable place in or near

the county courthouse for the use and convenience of the persons

on the panel.

(b) The persons on the panel shall stay in or conveniently near

the place provided for them when not in service so that they are

at all times subject to service in a court as provided by this

subchapter without delaying the proceedings of the court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 62.019. BAILIFFS FOR GENERAL PANELS. (a) Except as

provided by this section, the sheriff of a county that uses an

interchangeable general jury panel shall assign one of his

deputies to take care of the persons on the panel, provide for

their wants, and call them as their services are required by the

judges of the courts using the interchangeable jury panel. The

assigned deputy has general control of the persons on the panel

when they are not in actual service as jurors.

(b) In a county with at least nine district courts, a majority

of the district judges, with the approval of the commissioners

court, may appoint a bailiff, and the assistant or deputy

bailiffs that the judges consider necessary, to be in charge of

the central jury room and the general panel. If the district

judges in such a county appoint a bailiff and the necessary

assistant or deputy bailiffs, the sheriff may not assign a deputy

to the central jury room and the general panel. If the district

judges do not appoint a bailiff to be in charge of the central

jury room and the general panel, the sheriff shall perform the

duties in connection with the jury room and general panel as

provided by law.

(c) A bailiff or assistant or deputy bailiff appointed by the

district judges serves a two-year term beginning January 1 of

each odd-numbered year. The salary of each is set by the

commissioners court on the recommendation of the district judges.

(d) The bailiffs and assistant and deputy bailiffs appointed by

the district judges shall take care of the general panel and

perform the duties in connection with the supervision of the

central jury room and the general panel that are required by the

district judges. They may notify prospective jurors whose names

are drawn from the jury wheel or selected by other means provided

by law to appear for jury service and may serve notices on absent

jurors as directed by the district judge having control of the

general jury panel.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 62.020. ALTERNATE JURORS. (a) In district court, the

judge may direct that not more than four jurors in addition to

the regular jury be called and impaneled to sit as alternate

jurors.

(b) In county court, the judge may direct that not more than two

jurors in addition to the regular jury be called and impaneled to

sit as alternate jurors.

(c) Alternate jurors shall be drawn and selected in the same

manner as regular jurors. An alternate juror must meet the same

qualifications, is subject to the same examination and

challenges, shall take the same oath, has the same functions,

powers, and privileges, and shall be accorded the same facilities

and security as a regular juror.

(d) In the order in which they are called, alternate jurors

shall replace jurors who, prior to the time the jury retires to

consider its verdict, become or are found to be unable or

disqualified to perform their duties. An alternate juror who does

not replace a regular juror shall be discharged after the jury

retires to consider its verdict.

(e) Each side is entitled to one peremptory challenge in

addition to those otherwise allowed by law or by rule if one or

two alternate jurors are to be impaneled. Each side is entitled

to two peremptory challenges in addition to those otherwise

allowed by law or by rule if three or four alternate jurors are

to be impaneled. The additional peremptory challenges may be used

against an alternate juror only, and the other peremptory

challenges allowed by law or by rule may not be used against an

alternate juror.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 62.021. DISMISSAL OF JUROR REMOVED FROM PANEL. In a county

with a population of 1.5 million or more, a prospective juror

removed from a jury panel for cause, by peremptory challenge or

for any other reason, must be dismissed from jury service. After

dismissal, the person may not be placed on another jury panel

until his name is returned to the jury wheel and drawn again for

jury service.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 70, eff. Sept. 1,

1991.

SUBCHAPTER B. JUROR QUALIFICATIONS

Sec. 62.101. JURY SERVICE. All individuals are competent petit

jurors unless disqualified under this subchapter and are liable

for jury service except as otherwise provided by this subchapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 62.102. GENERAL QUALIFICATIONS FOR JURY SERVICE. A person

is disqualified to serve as a petit juror unless the person:

(1) is at least 18 years of age;

(2) is a citizen of this state and of the county in which the

person is to serve as a juror;

(3) is qualified under the constitution and laws to vote in the

county in which the person is to serve as a juror;

(4) is of sound mind and good moral character;

(5) is able to read and write;

(6) has not served as a petit juror for six days during the

preceding three months in the county court or during the

preceding six months in the district court;

(7) has not been convicted of misdemeanor theft or a felony; and

(8) is not under indictment or other legal accusation for

misdemeanor theft or a felony.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

801, Sec. 4, eff. September 1, 2005.

Sec. 62.103. SUSPENSION OF GENERAL QUALIFICATIONS. (a) A court

may suspend the qualification for jury service that requires a

person to be able to read and write if it appears to the court

that the requisite number of jurors able to read and write cannot

be found in the county.

(b) A court may suspend the qualification for jury service that

requires a person to have less than six days of service as a

petit juror during the preceding three months in the county court

or during the preceding six months in the district court if it

appears to the court that the county's sparse population makes

its enforcement seriously inconvenient.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 62.1031. FAILURE TO REGISTER TO VOTE. Failure to register

to vote does not disqualify a person from jury service.

Added by Acts 1989, 71st Leg., ch. 132, Sec. 5, eff. Sept. 1,

1989.

Sec. 62.104. DISQUALIFICATION FOR LEGAL BLINDNESS. (a) A

person who is legally blind is not disqualified to serve as a

juror in a civil case solely because of his legal blindness

except as provided by this section.

(b) A legally blind person is disqualified to serve as a juror

in a civil case if, in the opinion of the court, his blindness

renders him unfit to serve as a juror in that particular case.

(c) In this section, "legally blind" means having:

(1) no more than 20/200 of visual acuity in the better eye with

correcting lenses; or

(2) visual acuity greater than 20/200, but with a limitation in

the field of vision such that the widest diameter of the visual

field subtends an angle no greater than 20 degrees.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 62.1041. DEAF OR HARD OF HEARING JUROR. (a) A deaf or

hard of hearing person is not disqualified to serve as a juror

solely because of hearing loss except as provided by this

section.

(b) A deaf or hard of hearing person is disqualified to serve as

a juror if, in the opinion of the court, his hearing loss renders

him unfit to serve as a juror in that particular case.

(c) A deaf or hard of hearing person serving as a juror shall be

reasonably accommodated in accordance with the Americans with

Disabilities Act (42 U.S.C. Section 12101 et seq.). An

interpreter who is assisting a deaf or hard of hearing person

serving as a juror may accompany the juror during all proceedings

and deliberations in the case.

(d) If an interpreter is provided to a deaf or hard of hearing

person serving as a juror in a district, county, or justice

court, the county shall pay the cost of obtaining those services.

(e) A deaf or hard of hearing juror may request an auxiliary aid

or service for a municipal court proceeding. The city shall honor

the request unless the city can demonstrate that another

effective means of communication exists. The city shall pay the

cost unless the auxiliary aid or service will result in a

fundamental alteration of the municipal court proceeding or in

undue financial or administrative burdens.

(f) In this section, "deaf or hard of hearing" means having a

hearing impairment, regardless of the existence of a speech

impairment, that inhibits comprehension of an examination or

proceeding or communication with others.

Added by Acts 1987, 70th Leg., ch. 550, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1995, 74th Leg., ch. 271, Sec. 1, eff.

Sept. 1, 1995.

Sec. 62.105. DISQUALIFICATION FOR PARTICULAR JURY. A person is

disqualified to serve as a petit juror in a particular case if

he:

(1) is a witness in the case;

(2) is interested, directly or indirectly, in the subject matter

of the case;

(3) is related by consanguinity or affinity within the third

degree, as determined under Chapter 573, to a party in the case;

(4) has a bias or prejudice in favor of or against a party in

the case; or

(5) has served as a petit juror in a former trial of the same

case or in another case involving the same questions of fact.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.81, eff. Sept.

1, 1987; Acts 1991, 72nd Leg., ch. 561, Sec. 23, eff. Aug. 26,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(28), eff. Sept. 1,

1995.

Sec. 62.106. EXEMPTION FROM JURY SERVICE. (a) A person

qualified to serve as a petit juror may establish an exemption

from jury service if the person:

(1) is over 70 years of age;

(2) has legal custody of a child younger than 15 years of age

and the person's service on the jury requires leaving the child

without adequate supervision;

(3) is a student of a public or private secondary school;

(4) is a person enrolled and in actual attendance at an

institution of higher education;

(5) is an officer or an employee of the senate, the house of

representatives, or any department, commission, board, office, or

other agency in the legislative branch of state government;

(6) is summoned for service in a county with a population of at

least 200,000, unless that county uses a jury plan under Section

62.011 and the period authorized under Section 62.011(b)(5)

exceeds two years, and the person has served as a petit juror in

the county during the 24-month period preceding the date the

person is to appear for jury service;

(7) is the primary caretaker of a person who is an invalid

unable to care for himself;

(8) except as provided by Subsection (b), is summoned for

service in a county with a population of at least 250,000 and the

person has served as a petit juror in the county during the

three-year period preceding the date the person is to appear for

jury service; or

(9) is a member of the United States military forces serving on

active duty and deployed to a location away from the person's

home station and out of the person's county of residence.

(b) Subsection (a)(8) does not apply if the jury wheel in the

county has been reconstituted after the date the person served as

a petit juror.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 733, Sec. 1, eff. Aug. 31,

1987; Acts 1987, 70th Leg., ch. 798, Sec. 1, eff. Aug. 31, 1987;

Acts 1989, 71st Leg., ch. 2, Sec. 8.35, eff. Aug. 28, 1989; Acts

1991, 72nd Leg., ch. 442, Sec. 4, eff. Jan. 1, 1992; Acts 1997,

75th Leg., ch. 165, Sec. 9.01, eff. Sept. 1, 1997; Acts 1997,

75th Leg., ch. 686, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th

Leg., ch. 640, Sec. 2, eff. Sept. 1, 1999; Acts 2003, 78th Leg.,

ch. 153, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

599, Sec. 1, eff. September 1, 2009.

Sec. 62.107. PROCEDURES FOR ESTABLISHING EXEMPTIONS. (a) A

person who is notified to appear for jury service may establish

an exemption from the service under Section 62.106 without

appearing in person by filing a signed statement of the ground of

his exemption with the clerk of the court before the date on

which he is summoned to appear.

(b) A person may also claim an exemption from jury service under

Section 62.106 by filing with the sheriff, tax

assessor-collector, or district or county clerk of the county of

his residence a sworn statement that sets forth the ground of and

claims the exemption. The name of a person who claims his

exemption by filing the sworn statement may not be placed in the

jury wheel for the ensuing year.

(c) A person who files a statement with a clerk of the court, as

provided by Subsection (a), claiming an exemption because the

person is over 70 years of age, may also claim the permanent

exemption on that ground authorized by Section 62.108 by

including in the statement filed with the clerk a declaration

that the person desires the permanent exemption. Promptly after a

statement claiming a permanent exemption on the basis of age is

filed, the clerk of the court with whom it is filed shall have a

copy delivered to the county tax assessor-collector.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 686, Sec. 2, eff. Sept. 1,

1997.

Sec. 62.108. PERMANENT EXEMPTION FOR ELDERLY. (a) A person who

is entitled to exemption from jury service because the person is

over 70 years of age may establish a permanent exemption on that

ground as provided by this section or Section 62.107.

(b) A person may claim a permanent exemption:

(1) by filing with the county tax assessor-collector, by mail or

personal delivery, a signed statement affirming that the person

is over 70 years of age and desires a permanent exemption on that

ground; or

(2) in the manner provided by Section 62.107(c).

(c) The county tax assessor-collector shall maintain a current

register indicating the name of each person who has claimed and

is entitled to a permanent exemption from jury service because

the person is over 70 years of age.

(d) The name of a person on the register of persons permanently

exempt from jury service may not be placed in the jury wheel or

otherwise used in preparing the record of names from which a jury

is selected.

(e) A person who has claimed a permanent exemption from jury

service because the person is over 70 years of age may rescind

the exemption at any time by filing a signed request for the

rescission with the county tax assessor-collector. Rescission of

a permanent exemption does not affect the right of a person who

is over 70 years of age to claim permanent exemption at a later

time.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 686, Sec. 3, eff. Sept. 1,

1997.

Sec. 62.109. EXEMPTION FOR PHYSICAL OR MENTAL IMPAIRMENT OR

INABILITY TO COMPREHEND ENGLISH. (a) The judge of a district

court by order may permanently or for a specified period exempt

from service as a juror in all the county and district courts in

the county a person with a physical or mental impairment or with

an inability to comprehend or communicate in the English language

that makes it impossible or very difficult for the person to

serve on a jury.

(b) A person requesting an exemption under this section must

submit to the court an affidavit stating the person's name and

address and the reason for and the duration of the requested

exemption. A person requesting an exemption due to a physical or

mental impairment must attach to the affidavit a statement from a

physician. The affidavit and physician's statement may be

submitted to the court at the time the person is summoned for

jury service or at any other time.

(c) The clerk of the district court shall promptly notify the

county tax assessor-collector of the name and address of each

person exempted and state whether the exemption is permanent or

for a specified period. The tax assessor-collector shall maintain

a current register showing separately the name and address of

each person permanently exempt from jury service under this

section and the name and address of each person exempt from jury

service under this section for a specified period.

(d) A person listed on the register may not be summoned for jury

service during the period for which the person is exempt. The

name of a person listed on the register may not be placed in the

jury wheel or otherwise used in preparing the record of names

from which a jury list is selected during the period for which

the person is exempt.

(e) A person exempt from jury service under this section may

rescind the exemption at any time by filing a signed request for

the rescission with the county tax assessor-collector.

(f) An affidavit accompanying a request for an exemption from

jury service because of a physical or mental impairment may be

presented by the affiant or by a friend or relative of the

affiant. The affidavit must state:

(1) the name and address of the physician whose statement

accompanies the affidavit;

(2) whether the request is for a permanent or temporary

exemption;

(3) the period of time for which a temporary exemption is

requested; and

(4) that as a direct result of the physical or mental impairment

it is impossible or very difficult for the affiant to serve on a

jury.

(g) An affidavit accompanying a request for an exemption from

jury service because of an inability to comprehend or communicate

in the English language must be presented by the affiant in

person. The affidavit must:

(1) be sworn to by the affiant in person before the district

clerk or a deputy district clerk; and

(2) be subscribed with a statement by a third party that the

affidavit was read to the affiant before signing and that the

affiant stated that it was his request to be permanently exempted

from jury service in the county.

(h) The name and address of a person exempted from jury service

under this section shall be added to or deleted from the list or

register at any time permitted by law and when the names and

addresses of eligible jurors are regularly deleted or added to

the list or register.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 62.110. JUDICIAL EXCUSE OF JUROR. (a) Except as provided

by this section, a court may hear any reasonable sworn excuse of

a prospective juror, including any claim of an exemption or a

lack of qualification, and if the excuse is considered sufficient

shall release him from jury service entirely or until another day

of the term, as appropriate.

(b) Pursuant to a plan approved by the commissioners court of

the county in the same manner as a plan is approved for jury

selection under Section 62.011, the court's designee may:

(1) hear any reasonable excuse of a prospective juror, including

any claim of an exemption or a lack of qualification; and

(2) discharge the juror or release him from jury service until a

specified day of the term, as appropriate, if:

(A) the excuse is considered sufficient; and

(B) the juror submits to the court's designee a statement of the

ground of the exemption or lack of qualification or other excuse.

(c) The court or the court's designee as provided by this

section may not excuse a prospective juror for an economic reason

unless each party of record is present and approves the release

of the juror for that reason.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 589, Sec. 3, eff. Aug. 31,

1987; Acts 1987, 70th Leg., 2nd C.S., ch. 43, Sec. 4, eff. Oct.

20, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

905, Sec. 2, eff. September 1, 2005.

Sec. 62.111. PENALTY FOR DEFAULTING JURORS. A juror lawfully

notified shall be fined not less than $100 nor more than $500 if

the juror:

(1) fails to attend court in obedience to the notice without

reasonable excuse; or

(2) files a false claim of exemption from jury service.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

640, Sec. 1, eff. September 1, 2009.

Sec. 62.112. EXCUSE OF JUROR FOR RELIGIOUS HOLY DAY. (a) In

this section:

(1) "Religious organization" means an organization that meets

the standards for qualification as a religious organization under

Section 11.20, Tax Code.

(2) "Religious holy day" means a day on which the tenets of a

religious organization prohibit its members from participating in

secular activities, such as court proceedings.

(b) If a prospective juror is required to appear at a court

proceeding on a religious holy day observed by the prospective

juror, the court or the court's designee shall release the

prospective juror from jury service entirely or until another day

of the term. If the court determines that a term of a court

proceeding may extend to cover a day on which a religious holy

day is observed by the prospective juror, the court or the

court's designee shall release the prospective juror from jury

service entirely or until another day of the term.

(c) A prospective juror who seeks to be released from jury

service may be required to file with the court an affidavit

stating:

(1) the grounds for the release; and

(2) that the juror holds religious beliefs that prohibit him

from taking part in a court proceeding on the day for which the

release from jury duty is sought.

Added by Acts 1987, 70th Leg., ch. 589, Sec. 4, eff. Aug. 31,

1987; Acts 1987, 70th Leg., ch. 825, Sec. 3, eff. Sept. 1, 1987.

Sec. 62.113. COMPILATION OF LIST OF NONCITIZENS. (a) The clerk

of the court shall maintain a list of the name and address of

each person who is excused or disqualified under this subchapter

from jury service because the person is not a citizen of the

United States.

(b) On the third business day of each month, the clerk shall

send a copy of the list of persons excused or disqualified

because of citizenship in the previous month to the voter

registrar of the county.

(c) A list compiled under this section may not be used for a

purpose other than a purpose described by Subsection (b) or

Section 16.0332, Election Code.

(d) A person commits an offense if the person violates

Subsection (c). An offense under this section is a Class C

misdemeanor.

Added by Acts 1997, 75th Leg., ch. 640, Sec. 1, eff. Sept. 1,

1997.

Sec. 62.114. COMPILATION OF LIST OF NONRESIDENTS. (a) The

clerk of the court shall maintain a list containing the name and

address of each person who is excused or disqualified under this

subchapter from jury service because the person is not a resident

of the county.

(b) On the third business day of each month, the clerk shall

send to the voter registrar of the county a copy of the list of

persons excused or disqualified in the previous month because the

persons do not reside in the county.

(c) A list compiled under this section may not be used for a

purpose other than a purpose described by Subsection (b) or

Section 15.081, Election Code.

(d) The voter registrar shall notify each person contained on a

list sent to the registrar under Subsection (b) at the address

shown on the person's jury summons that the person is being

placed on the county's suspense list of registered voters because

of the person's excuse or disqualification from jury service

based on nonresidence in the county. The notice must include

information describing how the person may be removed from the

suspense list and restored to regular voter registration in the

county.

Added by Acts 2005, 79th Leg., Ch.

559, Sec. 2, eff. September 1, 2005.

SUBCHAPTER C. DISTRICT COURT JURIES

Sec. 62.201. NUMBER OF JURORS. The jury in a district court is

composed of 12 persons, except that the parties may agree to try

a particular case with fewer than 12 jurors.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 62.202. MEALS DURING JURY DELIBERATION. (a) In a county

in which the commissioners court has approved payment by the

county for meals for jurors who are serving on a jury in a civil

case, a district judge may keep the jurors together for

deliberation to expedite the final disposition of a civil case in

the district court instead of dismissing the jurors for meals.

(b) The district judge may draw a warrant on the jury fund or

other appropriate fund of the county in which the civil case is

tried to cover the cost of buying and transporting the meals to

the jury room. Not more than $3 per meal may be spent for a juror

serving on a jury in a civil case.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER D. COUNTY COURT AND JUSTICE COURT JURIES

Sec. 62.301. NUMBER OF JURORS. The jury in the county courts

and in the justice courts is composed of six persons.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 424, Sec. 4, eff. Sept. 1,

1993.

Sec. 62.302. DRAWING NAMES FOR JURY SERVICE IN CERTAIN COUNTY

COURTS. (a) The county judge or a judge of a county court at law

may order the drawing of names from the jury wheel if the judge

considers the number of prospective jurors already drawn to be

insufficient or if an interchangeable general jury panel is not

drawn as provided by Section 62.016, 62.017, or 62.0175.

(b) The prospective jurors whose names are drawn as provided by

this section are available for service in the county court or

county courts at law, as applicable, and for the period of time

reasonably required for the trials in the applicable kind of

court.

(c) The county judge and a judge of a county court at law

concurrently have the same power to determine and remedy a

deficiency in the number of prospective jurors as the district

judge designated to control a general jury panel as provided by

Section 62.016, 62.017, or 62.0175. Except as otherwise provided

by this section, the applicable general provisions in Subchapter

A that govern the drawing of names of prospective jurors by the

district judge govern the drawing of names under this section.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

1114, Sec. 3, eff. June 18, 2005.

SUBCHAPTER E. JUSTICE COURT JURIES

Sec. 62.411. JUSTICE COURT RULES. (a) In addition to other

methods of jury selection provided by this chapter, a justice of

the peace may issue a writ commanding the sheriff or constable to

immediately summon a venire from which six qualified persons may

be selected for jury service if:

(1) a jury case is pending for trial at a term of justice court;

or

(2) the court does not have a sufficient number of prospective

jurors present whose names are on the jury list and who are not

excused from jury service.

(b) Jurors who are empaneled shall remain in attendance in the

court and, until discharged by the court, may serve as jurors in

any case before the court.

(c) This section applies only in a county with a population of

more than 2.8 million.

Added by Acts 1995, 74th Leg., ch. 819, Sec. 1, eff. Sept. 1,

1995.

Sec. 62.412. SUMMONING PROSPECTIVE JURORS DIRECTLY TO JUSTICE

COURT. (a) A county that uses interchangeable juries under

Section 62.016 may summon a prospective juror to report directly

to a justice court in the precinct in which that person resides.

(a-1) A county described by Subsection (a) with a population of

3.3 million or more may also summon a prospective juror to report

directly to a justice court in the precinct adjacent to the

precinct in which that person resides.

(b) The justice of the peace of the justice court to which

prospective jurors are summoned for jury service under this

section shall hear the excuses of the prospective jurors and

swear them in for jury service.

(c) A justice of the peace may command the sheriff or constable

to immediately summon additional persons for jury service in the

justice court if the number of qualified jurors, including

persons summoned under Section 62.016, is less than the number

necessary for the justice court to conduct its proceedings.

Added by Acts 1999, 76th Leg., ch. 838, Sec. 2, eff. June 18,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

141, Sec. 1, eff. May 23, 2009.

SUBCHAPTER F. MUNICIPAL COURT JURIES

Sec. 62.501. QUALIFICATION. To be eligible to serve on a jury

of a municipal court, including a municipal court of record, a

person must be resident of the municipality for which the court

is established.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 71. TEXAS JUDICIAL COUNCIL

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE F. COURT ADMINISTRATION

CHAPTER 71. TEXAS JUDICIAL COUNCIL

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 71.001. DEFINITIONS. In this chapter:

(1) "Assigned counsel program" means a system under which

private attorneys, acting as independent contractors and

compensated with public funds, are individually appointed to

provide legal representation and services to a particular

indigent defendant accused of a crime or juvenile offense.

(2) "Chair" means the chair of the council.

(3) "Contract defender program" means a system under which

private attorneys, acting as independent contractors and

compensated with public funds, are engaged to provide legal

representation and services to a group of unspecified indigent

defendants who appear before a particular court or group of

courts.

(4) "Council" means the Texas Judicial Council.

(5) "Crime" means:

(A) a misdemeanor punishable by confinement; or

(B) a felony.

(6) "Defendant" means a person accused of a crime or a juvenile

offense.

(7) "Indigent defense support services" means criminal defense

services that:

(A) are provided by licensed investigators, experts, or other

similar specialists, including forensic experts and mental health

experts; and

(B) are reasonable and necessary for appointed counsel to

provide adequate representation to indigent defendants.

(8) "Juvenile offense" means conduct committed by a person while

younger than 17 years of age that constitutes:

(A) a misdemeanor punishable by confinement; or

(B) a felony.

(9) "Public defender" has the meaning assigned by Article

26.044(a), Code of Criminal Procedure.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 1408, Sec. 1, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 906, Sec. 12, eff. Jan. 1, 2002.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

855, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 71.011. NUMBER AND CLASSES OF MEMBERS. The Texas Judicial

Council is an agency of the state composed of 16 ex officio and

six appointive members.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 1408, Sec. 2, eff. Sept. 1,

1997.

Sec. 71.012. EX OFFICIO MEMBERS. The ex officio members are:

(1) the chief justice of the supreme court;

(2) the presiding judge of the court of criminal appeals;

(3) two members of the senate, appointed by the lieutenant

governor;

(4) the chair of the House Judicial Affairs Committee;

(5) one member of the house of representatives, appointed by the

speaker of the house;

(6) two justices of the courts of appeals designated by the

chief justice of the supreme court;

(7) two district judges designated by the chief justice of the

supreme court;

(8) two judges of county courts, statutory county, or statutory

probate courts designated by the chief justice of the supreme

court;

(9) two justices of the peace designated by the chief justice of

the supreme court; and

(10) two municipal court judges designated by the chief justice

of the supreme court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.44(13), eff. Aug.

28, 1989; Acts 1997, 75th Leg., ch. 1408, Sec. 3, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 1328, Sec. 2, eff. June 21, 2003.

Sec. 71.013. TERMS OF EX OFFICIO MEMBERS; DELEGATION OF

FUNCTIONS. (a) The chief justice of the supreme court and the

presiding judge of the court of criminal appeals are members of

the council as long as they hold those offices.

(b) Except as provided by Subsection (a), all members of the

judiciary appointed to the council serve staggered terms of four

years with the term of one member from each judicial group

expiring on February 1 of each odd-numbered year.

(c) A legislative member whose membership in the legislature

ceases continues as a member of the council at the pleasure of

the appointing authority.

(d) A vacancy in a judicial membership must be filled for the

unexpired term in the same manner as the original appointment.

(e) A judicial or legislative member of the council serves until

his successor is chosen and has qualified.

(f) The chief justice of the supreme court and the presiding

judge of the court of criminal appeals may each designate a

member of his court to act in his stead under this chapter. The

designated person serves at the will of the official who chose

him for service.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.44(14), eff. Aug.

28, 1989; Acts 1997, 75th Leg., ch. 1408, Sec. 4, eff. Sept. 1,

1997.

Sec. 71.014. CITIZEN MEMBERS. (a) The governor shall appoint

the six citizen members on the council.

(b) A citizen member must be a resident citizen of the state.

Three of the six citizen members must be members of the State Bar

of Texas and two must be persons who are not licensed to practice

law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 1408, Sec. 5, eff. Sept. 1,

1997.

Sec. 71.015. TERMS OF CITIZEN MEMBERS. (a) Citizen members

serve for staggered terms of six years with two members' terms

expiring on June 30 of each odd-numbered year.

(b) A vacancy in citizen membership is filled for the unexpired

term by appointment by the governor.

(c) A citizen member serves on the council until his successor

is appointed and has qualified.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 1408, Sec. 6, eff. Sept. 1,

1997.

Sec. 71.016. MEETINGS. (a) The council shall meet at least

once in each calendar year and may meet at other times as ordered

by the council or under its authority.

(b) The council may meet at a place and time designated by it or

under its authority.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 71.017. QUORUM. Eleven members of the council constitute a

quorum.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 1408, Sec. 7, eff. Sept. 1,

1997.

Sec. 71.018. OFFICERS; COMMITTEES. (a) The chief justice of

the supreme court shall serve as chair and the presiding judge of

the court of criminal appeals shall serve as vice chair of the

council. Other officers of the council shall be elected by the

council.

(b) The council may prescribe the duties of an officer of the

council.

(c) The council may appoint committees from its membership. It

may prescribe the duties of and delegate powers under this

chapter to a committee except as otherwise limited by this

chapter.

(d) The chair may appoint committees for two-year terms that he

considers necessary for the organization of the council.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 1408, Sec. 8, eff. Sept. 1,

1997.

Sec. 71.019. RULES. The council may adopt rules expedient for

the administration of its functions.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 71.020. EXPENSES. (a) A member of the council may not

receive compensation for service on the council.

(b) A member is entitled to reimbursement for actual and

necessary expenses incurred in performing the duties of the

council and approved for payment as provided by this section.

(c) The council, its officers, and its committees are entitled

to reimbursement for the actual and necessary clerical expenses

incurred in performing functions under this chapter and approved

for payment as provided by this section.

(d) Before any expenses incurred by the council, its members or

officers, or its committees may be paid, the chair of the council

or the vice chair, if authorized by the chair in writing to do

so, must approve a verified and itemized account of the expenses.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 1408, Sec. 9, eff. Sept. 1,

1997.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 71.031. CONTINUOUS STUDY. The council continuously shall

study the organization, rules, procedures and practice, work

accomplished, results, and uniformity of the discretionary powers

of the state courts and methods for their improvement.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 71.032. RECEIPT OF ADVICE ON REMEDIES. The council shall

receive and consider advice from judges, public officials,

members of the bar, and citizens concerning remedies for faults

in the administration of justice.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 71.033. METHODS FOR IMPROVEMENT. The council shall design

methods for simplifying judicial procedure, expediting the

transaction of judicial business, and correcting faults in or

improving the administration of justice.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 71.034. REPORTS; INVESTIGATIONS. (a) The council shall

file a complete detailed report with the governor and the supreme

court before December 2 of each year on council activities,

information from the council's study, and council

recommendations.

(b) The council may file a supplemental report on council

activities, findings, or recommendations at a time it considers

advisable.

(c) The council shall investigate and report on a matter

concerning the administration of justice that the supreme court

or the legislature refers to the council.

(d) The yearly or supplemental reports of the council are public

information and may be given to the press when filed.

(e) In addition to the information described by Subsection (a),

the council shall include in the report a summary of information

provided to the council during the preceding year under Article

2.211, Code of Criminal Procedure.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2001, 77th Leg., ch. 85, Sec. 4.02, eff. Sept. 1,

2001.

Sec. 71.035. STATISTICS; ENFORCEMENT BY MANDAMUS. (a) The

council shall gather judicial statistics and other pertinent

information from the several state judges and other court

officials of this state. In addition, the council shall implement

a monthly tracking system to ensure accountability for counties

and courts which participate in the statewide integrated system

for child support and medical support enforcement established

under Section 231.0011, Family Code. As a duty of office, the

district clerks and county clerks serving the affected courts

shall report monthly such information as may be required by the

council, including, at a minimum, the time required to enforce

cases from date of delinquency, from date of filing, and from

date of service until date of disposition. Such information as is

necessary to complete the report and not directly within the

control of the district or county clerk, such as date of

delinquency, shall be provided to the clerk by the child support

registry or by the enforcement agency providing Title IV-D

enforcement services in the court. The monthly report shall be

transmitted to the Office of Court Administration of the Texas

Judicial System no later than the 20th day of the month following

the month reported, in such form as may be prescribed by the

Office of Court Administration, which may include electronic data

transfer. Copies of such reports shall be maintained in the

office of the appropriate district or county clerk for a period

of at least two years and shall be available to the public for

inspection and reproduction.

(b) The council may require a state justice, judge, clerk, or

other court official, as an official duty, to comply with

reasonable requirements for supplying statistics pertaining to

the amount and character of the civil and criminal business

transacted by the court or other information on the conduct,

operation, or business of his court or the office of the clerk of

his court that is within the scope of the functions of the

council. If the official does not supply the information within a

reasonable time after the request, he is presumed to have

wilfully refused the request. The council shall prescribe

procedures, definitions of terms, and forms for supplying the

statistics and other information.

(c) The duty provided by this section to supply information may

be enforced by writ of mandamus in:

(1) the district court of the county of residence of the

respondent if the petition for mandamus is filed against a

district clerk or a clerk, judge, or other official of a trial

court other than a district court;

(2) the court of appeals for the court of appeals district in

which the respondent resides if the petition for mandamus is

filed against a district judge or a clerk of a court of appeals;

or

(3) the supreme court in any other case.

(d) Except as provided by this subsection, the attorney general

shall file and prosecute an action for mandamus on behalf of the

council if requested to do so in writing by the council. To be

valid, the written request must be signed by the chair or by at

least 11 members of the council. The attorney general may refuse

to file an action if he certifies in writing that the action is

without merit.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 1.63, eff. Sept.

1, 1987; Acts 1995, 74th Leg., ch. 341, Sec. 2.05, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 79, Sec. 1, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1408, Sec. 10, eff. Sept. 1, 1997.

Sec. 71.0351. INDIGENT DEFENSE INFORMATION. (a) In each

county, not later than November 1 of each odd-numbered year and

in the form and manner prescribed by the Task Force on Indigent

Defense, the following information shall be prepared and provided

to the Office of Court Administration of the Texas Judicial

System:

(1) a copy of all formal and informal rules and forms that

describe the procedures used in the county to provide indigent

defendants with counsel in accordance with the Code of Criminal

Procedure, including the schedule of fees required under Article

26.05 of that code;

(2) any revisions to rules or forms previously submitted to the

office of court administration under this section; or

(3) verification that rules and forms previously submitted to

the office of court administration under this section still

remain in effect.

(b) Except as provided by Subsection (c):

(1) the local administrative district judge in each county, or

the person designated by the judge, shall perform the action

required by Subsection (a) with respect to all rules and forms

adopted by the judges of the district courts trying felony cases

in the county; and

(2) the local administrative statutory county court judge in

each county, or the person designated by the judge, shall perform

the action required by Subsection (a) with respect to all rules

and forms adopted by the judges of the county courts and

statutory county courts trying misdemeanor cases in the county.

(c) If the judges of two or more levels of courts described by

Subsection (b) adopt the same formal and informal rules and

forms, the local administrative judge serving the courts having

jurisdiction over offenses with the highest classification of

punishment, or the person designated by the judge, shall perform

the action required by Subsection (a).

(d) The chair of the juvenile board in each county, or the

person designated by the chair, shall perform the action required

by Subsection (a) with respect to all rules and forms adopted by

the juvenile board.

(e) In each county, the county auditor, or the person designated

by the commissioners court if the county does not have a county

auditor, shall prepare and send to the Office of Court

Administration of the Texas Judicial System in the form and

manner prescribed by the Task Force on Indigent Defense and on a

monthly, quarterly, or annual basis, with respect to legal

services provided in the county to indigent defendants during

each fiscal year, information showing the total amount expended

by the county to provide indigent defense services and an

analysis of the amount expended by the county:

(1) in each district, county, statutory county, and appellate

court;

(2) in cases for which a private attorney is appointed for an

indigent defendant;

(3) in cases for which a public defender is appointed for an

indigent defendant;

(4) in cases for which counsel is appointed for an indigent

juvenile under Section 51.10(f), Family Code; and

(5) for investigation expenses, expert witness expenses, or

other litigation expenses.

(f) As a duty of office, each district and county clerk shall

cooperate with the county auditor or the person designated by the

commissioners court and the commissioners court in retrieving

information required to be sent to the Office of Court

Administration of the Texas Judicial System under this section

and under a reporting plan developed by the Task Force on

Indigent Defense under Section 71.061(a).

Added by Acts 2001, 77th Leg., ch. 906, Sec. 13, eff. Jan. 1,

2002.

Amended by:

Acts 2005, 79th Leg., Ch.

965, Sec. 1, eff. September 1, 2005.

Sec. 71.0352. JUVENILE DATE: JUSTICE, MUNICIPAL, AND JUVENILE

COURTS. As a component of the official monthly report submitted

to the Office of Court Administration of the Texas Judicial

System:

(1) justice and municipal courts shall report the number of

cases filed for the following offenses:

(A) failure to attend school under Section 25.094, Education

Code;

(B) parent contributing to nonattendance under Section 25.093,

Education Code; and

(C) violation of a local daytime curfew ordinance adopted under

Section 341.905 or 351.903, Local Government Code; and

(2) in cases in which a child fails to obey an order of a

justice or municipal court under circumstances that would

constitute contempt of court, the justice or municipal court

shall report the number of incidents in which the child is:

(A) referred to the appropriate juvenile court for delinquent

conduct as provided by Article 45.050(c)(1), Code of Criminal

Procedure, and Section 51.03(a)(2), Family Code; or

(B) held in contempt, fined, or denied driving privileges as

provided by Article 45.050(c)(2), Code of Criminal Procedure.

Added by Acts 2003, 78th Leg., ch. 283, Sec. 43, eff. Sept. 1,

2003.

Sec. 71.036. PUBLIC HEARINGS. (a) The council may appoint a

committee of at least three members to hold a public hearing.

(b) The committee may:

(1) order the production of books or other documents;

(2) require a report from a state court, including a court that

is not a court of record;

(3) administer oaths; or

(4) take testimony.

(c) An officer of the council, either prior to or while sitting

at a hearing, or a member of the council sitting at a hearing may

issue a subpoena or similar order to a prospective witness under

his official signature.

(d) The subpoena or similar order may be served by registered or

certified mail or by an adult person.

(e) If a witness fails to comply with a subpoena or similar

order issued as provided by this section, the council or its

committee holding the hearing may request in writing that a

district judge of the county of residence of the witness enforce

its subpoena or similar order. When requested to enforce a

subpoena or order as provided by this section, the district judge

shall order compliance with the council's order by the same means

that the judge may compel the appearance and testimony of

witnesses in a trial in his own court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER D. TASK FORCE ON INDIGENT DEFENSE

Sec. 71.051. ESTABLISHMENT OF TASK FORCE; COMPOSITION. The Task

Force on Indigent Defense is established as a standing committee

of the council and is composed of eight ex officio members and

five appointive members.

Added by Acts 2001, 77th Leg., ch. 906, Sec. 14, eff. Jan. 1,

2002.

Sec. 71.052. EX OFFICIO MEMBERS. The ex officio members are:

(1) the following six members of the council:

(A) the chief justice of the supreme court;

(B) the presiding judge of the court of criminal appeals;

(C) one of the members of the senate serving on the council who

is designated by the lieutenant governor to serve on the Task

Force on Indigent Defense;

(D) the member of the house of representatives appointed by the

speaker of the house;

(E) one of the courts of appeals justices serving on the council

who is designated by the governor to serve on the Task Force on

Indigent Defense; and

(F) one of the county court or statutory county court judges

serving on the council who is designated by the governor to serve

on the Task Force on Indigent Defense or, if a county court or

statutory county court judge is not serving on the council, one

of the statutory probate court judges serving on the council who

is designated by the governor to serve on the task force;

(2) one other member of the senate appointed by the lieutenant

governor; and

(3) the chair of the House Criminal Jurisprudence Committee.

Added by Acts 2001, 77th Leg., ch. 906, Sec. 14, eff. Jan. 1,

2002. Amended by Acts 2003, 78th Leg., ch. 1328, Sec. 3, eff.

June 21, 2003.

Sec. 71.053. APPOINTMENTS. (a) The governor shall appoint with

the advice and consent of the senate five members of the Task

Force on Indigent Defense as follows:

(1) one member who is a district judge serving as a presiding

judge of an administrative judicial region;

(2) one member who is a judge of a constitutional county court

or who is a county commissioner;

(3) one member who is a practicing criminal defense attorney;

(4) one member who is a public defender or who is employed by a

public defender; and

(5) one member who is a judge of a constitutional county court

or who is a county commissioner of a county with a population of

250,000 or more.

(b) The members serve staggered terms of two years, with two

members' terms expiring February 1 of each odd-numbered year and

three members' terms expiring February 1 of each even-numbered

year.

(c) In making appointments to the Task Force on Indigent

Defense, the governor shall attempt to reflect the geographic and

demographic diversity of the state.

(d) A person may not be appointed to the Task Force on Indigent

Defense if the person is required to register as a lobbyist under

Chapter 305 because of the person's activities for compensation

on behalf of a profession related to the operation of the task

force or the council.

Added by Acts 2001, 77th Leg., ch. 906, Sec. 14, eff. Jan. 1,

2002.

Amended by:

Acts 2005, 79th Leg., Ch.

965, Sec. 2, eff. September 1, 2005.

Sec. 71.054. VACANCIES. A vacancy on the Task Force on Indigent

Defense must be filled for the unexpired term in the same manner

as the original appointment. An appointment to fill a vacancy

shall be made not later than the 90th day after the date the

vacancy occurs.

Added by Acts 2001, 77th Leg., ch. 906, Sec. 14, eff. Jan. 1,

2002.

Sec. 71.055. MEETINGS; QUORUM; VOTING. (a) The Task Force on

Indigent Defense shall meet at least four times each year and at

such other times as it deems necessary or convenient to perform

its duties.

(b) Six members of the Task Force on Indigent Defense constitute

a quorum for purposes of transacting task force business. The

task force may act only on the concurrence of five task force

members or a majority of the task force members present,

whichever number is greater. The task force may develop policies

and standards under Section 71.060 only on the concurrence of

seven task force members.

(c) A Task Force on Indigent Defense member is entitled to vote

on any matter before the task force, except as otherwise provided

by rules adopted by the task force and ratified by the council.

Added by Acts 2001, 77th Leg., ch. 906, Sec. 14, eff. Jan. 1,

2002.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

855, Sec. 2, eff. September 1, 2007.

Sec. 71.056. COMPENSATION. A Task Force on Indigent Defense

member may not receive compensation for services on the task

force but is entitled to be reimbursed for actual and necessary

expenses incurred in discharging the member's duties as a task

force member. The expenses are paid from funds appropriated to

the task force.

Added by Acts 2001, 77th Leg., ch. 906, Sec. 14, eff. Jan. 1,

2002.

Sec. 71.057. BUDGET. (a) The Task Force on Indigent Defense

budget shall be a part of the budget for the council. In

preparing a budget and presenting the budget to the legislature,

the task force shall consult with the executive director of the

Office of Court Administration of the Texas Judicial System.

(b) The Task Force on Indigent Defense budget may include funds

for personnel who are employees of the council but who are

assigned to assist the task force in performing its duties.

(c) The executive director of the Office of Court Administration

of the Texas Judicial System may not reduce or modify the Task

Force on Indigent Defense budget or use funds appropriated to the

task force without the approval of the task force.

Added by Acts 2001, 77th Leg., ch. 906, Sec. 14, eff. Jan. 1,

2002.

Sec. 71.058. FAIR DEFENSE ACCOUNT. The fair defense account is

an account in the general revenue fund that may be appropriated

only to:

(1) the Task Force on Indigent Defense for the purpose of

implementing this subchapter; and

(2) the office of capital writs for the purpose of implementing

Subchapter B, Chapter 78.

Added by Acts 2001, 77th Leg., ch. 906, Sec. 14, eff. Jan. 1,

2002.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

781, Sec. 10, eff. September 1, 2009.

Sec. 71.059. ACCEPTANCE OF GIFTS, GRANTS, AND OTHER FUNDS; STATE

GRANTS TEAM. (a) The Task Force on Indigent Defense may accept

gifts, grants, and other funds from any public or private source

to pay expenses incurred in performing its duties under this

subchapter.

(b) The State Grants Team of the Governor's Office of Budget,

Planning, and Policy may assist the Task Force on Indigent

Defense in identifying grants and other resources available for

use by the task force in performing its duties under this

subchapter.

Added by Acts 2001, 77th Leg., ch. 906, Sec. 14, eff. Jan. 1,

2002.

Amended by:

Acts 2005, 79th Leg., Ch.

965, Sec. 3, eff. September 1, 2005.

Sec. 71.060. POLICIES AND STANDARDS. (a) The Task Force on

Indigent Defense shall develop policies and standards for

providing legal representation and other defense services to

indigent defendants at trial, on appeal, and in postconviction

proceedings. The policies and standards may include:

(1) performance standards for counsel appointed to represent

indigent defendants;

(2) qualification standards under which attorneys may qualify

for appointment to represent indigent defendants, including:

(A) qualifications commensurate with the seriousness of the

nature of the proceeding;

(B) qualifications appropriate for representation of mentally

ill defendants and noncitizen defendants;

(C) successful completion of relevant continuing legal education

programs approved by the council; and

(D) testing and certification standards;

(3) standards for ensuring appropriate appointed caseloads for

counsel appointed to represent indigent defendants;

(4) standards for determining whether a person accused of a

crime or juvenile offense is indigent;

(5) policies and standards governing the organization and

operation of an assigned counsel program;

(6) policies and standards governing the organization and

operation of a public defender consistent with recognized

national policies and standards;

(7) standards for providing indigent defense services under a

contract defender program consistent with recognized national

policies and standards;

(8) standards governing the reasonable compensation of counsel

appointed to represent indigent defendants;

(9) standards governing the availability and reasonable

compensation of providers of indigent defense support services

for counsel appointed to represent indigent defendants;

(10) standards governing the operation of a legal clinic or

program that provides legal services to indigent defendants and

is sponsored by a law school approved by the supreme court;

(11) policies and standards governing the appointment of

attorneys to represent children in proceedings under Title 3,

Family Code; and

(12) other policies and standards for providing indigent defense

services as determined by the task force to be appropriate.

(b) The Task Force on Indigent Defense shall submit policies and

standards developed under Subsection (a) to the council for

ratification.

(c) Any qualification standards adopted by the Task Force on

Indigent Defense under Subsection (a) that relate to the

appointment of counsel in a death penalty case must be consistent

with the standards specified under Article 26.052(d), Code of

Criminal Procedure. An attorney who is identified by the task

force as not satisfying performance or qualification standards

adopted by the task force under Subsection (a) may not accept an

appointment in a capital case.

Added by Acts 2001, 77th Leg., ch. 906, Sec. 14, eff. Jan. 1,

2002.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

855, Sec. 3, eff. September 1, 2007.

Sec. 71.061. COUNTY REPORTING PLAN; TASK FORCE REPORTS. (a)

The Task Force on Indigent Defense shall develop a plan that

establishes statewide requirements for counties relating to

reporting indigent defense information. The plan must include

provisions designed to reduce redundant reporting by counties and

provisions that take into consideration the costs to counties of

implementing the plan statewide. The task force shall use the

information reported by a county to monitor the effectiveness of

the county's indigent defense policies, standards, and procedures

and to ensure compliance by the county with the requirements of

state law relating to indigent defense. The task force may revise

the plan as necessary to improve monitoring of indigent defense

policies, standards, and procedures in this state.

(b) The Task Force on Indigent Defense shall annually submit to

the governor, lieutenant governor, speaker of the house of

representatives, and council and shall publish in written and

electronic form a report:

(1) containing the information submitted under Section 71.0351;

and

(2) regarding:

(A) the quality of legal representation provided by counsel

appointed to represent indigent defendants;

(B) current indigent defense practices in the state as compared

to state and national standards;

(C) efforts made by the task force to improve indigent defense

practices in the state; and

(D) recommendations made by the task force for improving

indigent defense practices in the state.

(c) The Task Force on Indigent Defense shall annually submit to

the Legislative Budget Board and council and shall publish in

written and electronic form a detailed report of all expenditures

made under this subchapter, including distributions under Section

71.062.

(d) The Task Force on Indigent Defense may issue other reports

relating to indigent defense as determined to be appropriate by

the task force.

Added by Acts 2001, 77th Leg., ch. 906, Sec. 14, eff. Jan. 1,

2002.

Amended by:

Acts 2005, 79th Leg., Ch.

965, Sec. 4, eff. September 1, 2005.

Sec. 71.062. TECHNICAL SUPPORT; GRANTS. (a) The Task Force on

Indigent Defense shall:

(1) provide technical support to:

(A) assist counties in improving their indigent defense systems;

and

(B) promote compliance by counties with the requirements of

state law relating to indigent defense;

(2) direct the comptroller to distribute funds, including

grants, to counties to provide indigent defense services in the

county; and

(3) monitor each county that receives a grant and enforce

compliance by the county with the conditions of the grant,

including enforcement by directing the comptroller to:

(A) withdraw grant funds; or

(B) require reimbursement of grant funds by the county.

(b) The Task Force on Indigent Defense shall direct the

comptroller to distribute funds as required by Subsection (a)(2)

based on a county's compliance with standards developed by the

task force and the county's demonstrated commitment to compliance

with the requirements of state law relating to indigent defense.

(c) The Task Force on Indigent Defense shall develop policies to

ensure that funds under Subsection (a)(2) are allocated and

distributed to counties in a fair manner.

(d) A county may not reduce the amount of funds provided for

indigent defense services in the county because of funds provided

by the Task Force on Indigent Defense under this section.

Added by Acts 2001, 77th Leg., ch. 906, Sec. 14, eff. Jan. 1,

2002.

Sec. 71.063. IMMUNITY FROM LIABILITY. The Task Force on

Indigent Defense or a member of the task force performing duties

on behalf of the task force is not liable for damages arising

from an act or omission within the scope of the duties of the

task force.

Added by Acts 2001, 77th Leg., ch. 906, Sec. 14, eff. Jan. 1,

2002.



CHAPTER 72. OFFICE OF COURT ADMINISTRATION

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE F. COURT ADMINISTRATION

CHAPTER 72. OFFICE OF COURT ADMINISTRATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 72.001. DEFINITIONS. In this chapter:

(1) "Court" means any tribunal forming a part of the judiciary.

(2) "Director" means the administrative director of the courts

appointed as provided by this chapter.

(3) "Office" means the Office of Court Administration of the

Texas Judicial System.

(4) "Trial court" means any tribunal forming a part of the

judiciary, except the supreme court, the court of criminal

appeals, and the courts of appeals, but does not include the

commissioners court of a county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.83(a), eff.

Sept. 1, 1987.

Sec. 72.002. EFFECT ON JUDICIAL DISCRETION. This chapter or a

rule adopted by the supreme court under Section 74.024 does not

authorize an infringement of the judicial discretion of a judge

in the trying of a case properly before his court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.84(a), eff.

Sept. 1, 1987; Acts 1989, 71st Leg., ch. 646, Sec. 5, eff. Aug.

28, 1989.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 72.011. OFFICE OF COURT ADMINISTRATION. (a) The office of

court administration is an agency of the state and operates under

the direction and supervision of the supreme court and the chief

justice of the supreme court.

(b) The office shall exercise the powers and perform the duties

or functions imposed on the office by this chapter or the supreme

court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.85(a), eff.

Sept. 1, 1987.

Sec. 72.012. DIRECTOR. (a) The director shall:

(1) implement this chapter and direct the operations of the

office of court administration; and

(2) as an additional duty of his office, serve as the executive

director of the Texas Judicial Council.

(b) The director shall devote full time to his official duties.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.86(a), eff.

Sept. 1, 1987.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 72.021. BUDGET; EXPENDITURES. (a) The director shall

prepare and submit an estimated budget for the appropriation of

funds necessary for the maintenance and operation of the judicial

system.

(b) The director shall study and recommend expenditures and

savings of funds appropriated for the maintenance and operation

of the judicial system.

(c) The office may award a grant of money to a local or state

governmental entity in the judicial branch of local or state

government to fund programs that:

(1) are approved by the Judicial Committee on Information

Technology under Chapter 77; and

(2) provide technological support for the judiciary.

(d) At the end of each fiscal year, the office shall file with

the Legislative Budget Board a report on the amount, recipient,

and purpose for each grant awarded under Subsection (c). All

money expended under a grant awarded under Subsection (c) is

subject to audit by the comptroller and the state auditor.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.87(a), eff.

Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

73, Sec. 1, eff. September 1, 2007.

Sec. 72.022. PERSONNEL. (a) The director, with the approval of

the chief justice of the supreme court, shall employ the

personnel needed to administer the office, including personnel

needed for the Texas Judicial Council.

(b) The office shall provide staff functions necessary for the

efficient operation of the Texas Judicial Council.

(c) This chapter does not limit the authority of a court to

appoint clerical personnel.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 72.023. CONSULTATION AND ASSISTANCE. (a) The director

shall assist the justices and judges in discharging their

administrative duties.

(b) The director shall consult with the regional presiding

judges and local administrative judges and assist them in

discharging duties imposed by law or by a rule adopted by the

supreme court.

(c) The director, to provide for the efficient administration of

justice, shall consult with and assist:

(1) court clerks;

(2) other court officers or employees; and

(3) clerks or other officers or employees of offices related to

and serving a court.

(d) The director, to provide for uniform administration of the

courts and efficient administration of justice, shall consult

with and make recommendations to administrators and coordinators

of the courts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.88(a), eff.

Sept. 1, 1987.

Sec. 72.024. METHODS; RECOMMENDATIONS. (a) The director shall

examine the judicial dockets, practices, and procedures of the

courts and the administrative and business methods or systems

used in the office of a clerk of a court or in an office related

to and serving a court.

(b) The director shall recommend:

(1) a necessary improvement to a method or system;

(2) a form or other document used to record judicial business;

or

(3) any other change that will promote the efficient

administration of justice.

(c) The director shall recommend to the supreme court

appropriate means to implement this chapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.89(a), eff.

Sept. 1, 1987.

Sec. 72.025. ANNUAL REPORT. (a) The director shall prepare an

annual report of the activities of the office.

(b) The report must be published in the annual report of the

Texas Judicial Council.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 72.026. RULES. The director, under the supervision of the

chief justice, shall implement a rule of administration or other

rules adopted by the supreme court for the efficient

administration of justice.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.90(a), eff.

Sept. 1, 1987.

Sec. 72.027. ADDITIONAL DUTIES. The supreme court or the chief

justice of the supreme court may assign the director duties in

addition to those imposed by this chapter.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.91(a), eff.

Sept. 1, 1987.

Sec. 72.028. GIFTS, GRANTS, AND DONATIONS. (a) Except as

provided by Subsection (b), the office may request, accept, and

administer gifts, grants, and donations from any source to carry

out the purposes of this chapter.

(b) The office may not request, accept, or administer a gift,

grant, or donation from a law firm, an attorney, an employee of a

law firm or attorney, or the spouse of an attorney or of an

employee of a law firm or an attorney.

(c) In this section, "law firm" means a partnership, limited

liability partnership, or professional corporation organized for

the private practice of law.

Added by Acts 1997, 75th Leg., ch. 183, Sec. 1, eff. Sept. 1,

1997.

Sec. 72.030. COLLECTION OF DATA RELATING TO JUDICIAL TURNOVER.

(a) The office biennially shall collect data relating to:

(1) the rate at which state judges resign from office or do not

seek reelection; and

(2) the reason for action under Subdivision (1).

(b) Not later than December 1 of each even-numbered year, the

office shall file a report containing the data collected under

Subsection (a) for the preceding state fiscal biennium with the

governor, the lieutenant governor, the speaker of the house of

representatives, and the presiding officers of the standing

committees of each house of the legislature with jurisdiction

over the judiciary or appropriations.

(c) The report filed under Subsection (b) must include the

following findings:

(1) whether the compensation of state judges exceeds, is equal

to, or is less than the compensation of judges at corresponding

levels in the five states closest in population to this state;

and

(2) whether the compensation of state judges exceeds, is equal

to, or is less than the average salary of lawyers engaged in the

private practice of law.

(d) The purpose of filing the report with the legislature is to

provide the legislature with information to facilitate

legislation that ensures that the compensation of state judges is

adequate and appropriate.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

3, Sec. 8, eff. December 1, 2005.

SUBCHAPTER D. JUDICIAL LAW CLERK AND STAFF ATTORNEY RECRUITMENT

Sec. 72.041. DIVERSITY. The judges of the supreme court, court

of criminal appeals, and courts of appeals shall encourage the

recruitment of judicial law clerks and staff attorneys that

reflect the gender, racial, and ethnic diversity of this state.

Added by Acts 1997, 75th Leg., ch. 1327, Sec. 2, eff. Sept. 1,

1997.

Sec. 72.042. DEMOGRAPHIC CENSUS. (a) The office shall annually

publish a report regarding the demographic profile of the

judicial law clerks and attorneys employed by the courts of this

state.

(b) The office may request that a court provide demographic

information to the office.

Added by Acts 1997, 75th Leg., ch. 1327, Sec. 2, eff. Sept. 1,

1997.

SUBCHAPTER E. COURT PERFORMANCE STANDARDS

Sec. 72.081. RULES. The office shall adopt rules and forms for

administering this subchapter and for obtaining information under

this subchapter.

Added by Acts 1997, 75th Leg., ch. 1327, Sec. 3, eff. Sept. 1,

1997.

Sec. 72.082. PERFORMANCE REPORT. The office shall annually

collect and publish a performance report of information regarding

the efficiency of the courts of this state.

Added by Acts 1997, 75th Leg., ch. 1327, Sec. 3, eff. Sept. 1,

1997.

Sec. 72.083. TRIAL COURTS. The office shall report the

aggregate clearance rate of cases for the district courts. In

this section, "clearance rate" means the number of cases disposed

of by the district courts divided by the number of cases added to

the dockets of the district courts.

Added by Acts 1997, 75th Leg., ch. 1327, Sec. 3, eff. Sept. 1,

1997.

Sec. 72.084. COURT OF APPEALS. A court of appeals shall

annually report to the office:

(1) the number of cases filed with the court during the

reporting year;

(2) the number of cases disposed of by the court during the

reporting year;

(3) for active cases on the docket of the court on the reporting

date, the average number of days from the date of submission of

the case to the court until the reporting date; and

(4) for each case disposed of during the reporting year by the

court, the number of days from the date of submission of the case

to the court until the date of disposition of the case by the

court.

Added by Acts 1997, 75th Leg., ch. 1327, Sec. 3, eff. Sept. 1,

1997.

Sec. 72.085. COURT OF CRIMINAL APPEALS. The court of criminal

appeals shall annually report to the office:

(1) the number of cases filed with the court during the

reporting year involving:

(A) capital punishment;

(B) an application for writ of habeas corpus; or

(C) a petition for discretionary review;

(2) the number of cases disposed of by the court during the

reporting year involving:

(A) capital punishment;

(B) an application for writ of habeas corpus; or

(C) a petition for discretionary review;

(3) the average number of days from the date a case was filed

with the court until the reporting date, for each active case on

the docket of the court on the reporting date involving:

(A) capital punishment;

(B) an application for writ of habeas corpus; or

(C) a petition for discretionary review; and

(4) the average number of days from the date a case was filed

with the court until the date the case was disposed of by the

court, for each case disposed of during the reporting year by the

court involving:

(A) capital punishment;

(B) an application for writ of habeas corpus; or

(C) a petition for discretionary review.

Added by Acts 1997, 75th Leg., ch. 1327, Sec. 3, eff. Sept. 1,

1997.

Sec. 72.086. SUPREME COURT. (a) The supreme court shall

annually report to the office:

(1) the number of cases filed with the court during the

reporting year;

(2) the number of cases disposed of by the court during the

reporting year;

(3) for the active cases on the docket of the court on the

reporting date, the average number of days from the date a case

was filed with the court until the reporting date; and

(4) for the cases disposed of during the reporting year by the

court, the average number of days from the date a case was filed

with the court until the date of release of the court's opinion

for the case or the date the case was otherwise disposed of by

the court.

(b) For cases on the docket of the court during the reporting

year, the supreme court shall annually report to the office:

(1) the average number of days from the date a case is filed

with the court until the date the court releases an order

announcing its decision granting, overruling, denying, or

dismissing an application, petition, or motion;

(2) the average number of days from the date of the granting of

an application, petition, or motion until the date of oral

argument of the case;

(3) the average number of days from the date of the oral

argument of the case until the date the court issues a signed

opinion and judgment for the case; and

(4) the average number of days from the date of filing of a case

with the court until the date of the release of a per curiam

opinion.

Added by Acts 1997, 75th Leg., ch. 1327, Sec. 3, eff. Sept. 1,

1997.

Sec. 72.087. CAPITAL TRIALS. (a) The office shall annually

collect and publish a report of information regarding cases

involving the trial of a capital offense.

(b) The report must include:

(1) the contents of the trial court's charge to the jury; and

(2) the sentence issued in each case.

(c) Not later than the 30th day after the date the judgment of

conviction or acquittal is entered in a case involving the trial

of a capital offense, the judge or clerk of the court shall

submit to the office a written record of the case containing the

information required by Subsection (b).

Added by Acts 2007, 80th Leg., R.S., Ch.

390, Sec. 1, eff. September 1, 2007.



CHAPTER 73. ADMINISTRATION OF COURTS OF APPEALS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE F. COURT ADMINISTRATION

CHAPTER 73. ADMINISTRATION OF COURTS OF APPEALS

SUBCHAPTER A. TRANSFER OF CASES

Sec. 73.001. AUTHORITY TO TRANSFER. The supreme court may order

cases transferred from one court of appeals to another at any

time that, in the opinion of the supreme court, there is good

cause for the transfer.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 73.002. JURISDICTION WHEN TRANSFERRED. (a) The court of

appeals to which a case is transferred has jurisdiction of the

case without regard to the district in which the case originally

was tried and to which it is returnable on appeal.

(b) The court to which a case is transferred shall deliver,

enter, and render the opinions, orders, and decisions in a

transferred case at the place where the court to which the case

is transferred regularly sits as provided by law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 73.003. ORAL ARGUMENT. (a) Except as provided by

Subsections (b) and (e), the justices of the court of appeals to

which a case is transferred shall hear oral argument, after due

notice to the parties or their attorneys, at the place from which

the case is originally transferred.

(b) If requested by all parties or their attorneys, the oral

argument in a transferred case may be heard in the regular place

of the court to which the case is transferred.

(c) If a case is transferred to a court that regularly sits not

more than 35 miles from the place the court from which the case

was transferred regularly sits, the court, at the discretion of

its chief justice and after notice to the parties or their

counsel, may hear oral arguments at the place it regularly sits.

For purposes of this subsection, the place where a court of

appeals regularly sits is that specified in Subchapter C, Chapter

22, and the mileage between the places is that determined by the

comptroller under Chapter 660.

(d) The actual and necessary traveling and living expenses of

the justices in hearing an oral argument at the place from which

the case is transferred shall be paid by the state from funds

appropriated for that purpose.

(e) At the discretion of its chief justice, a court to which a

case is transferred may hear oral argument through the use of

teleconferencing technology as provided by Section 22.302. The

court and the parties or their attorneys may participate in oral

argument from any location through the use of teleconferencing

technology. The actual and necessary expenses of the court in

hearing an oral argument through the use of teleconferencing

technology shall be paid by the state from funds appropriated for

the transfer of case, as specified in Subsection (d).

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.92(a), eff.

Sept. 1, 1987; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(106), eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 732, Sec. 2, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 1085, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 74. COURT ADMINISTRATION ACT

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE F. COURT ADMINISTRATION

CHAPTER 74. COURT ADMINISTRATION ACT

SUBCHAPTER A. CHIEF JUSTICE

Sec. 74.001. MEETINGS. (a) The chief justice shall call and

preside over an annual meeting of the presiding judges of the

administrative judicial regions on a date and at a time and place

in the state designated by the chief justice.

(b) The chief justice may call and convene additional meetings

of the regional presiding judges or local administrative judges

that he considers necessary for the promotion of the orderly and

efficient administration of justice.

(c) At the meetings, the judges shall:

(1) study the statistics reflecting the condition of the dockets

of the courts of the state to determine the need for the

assignment of judges under Subchapter C;

(2) compare the regional and local rules of court to achieve the

uniformity of rules that is practicable and consistent with local

conditions;

(3) consider uniformity in the administration of this chapter in

the various administrative regions; and

(4) promote more effective administration of justice through the

use of this chapter.

(d) The expenses of the judges attending these meetings shall be

paid as provided by Sections 74.043 and 74.061.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.93(a), eff. Sept.

1, 1987.

Sec. 74.003. ASSIGNMENT OF JUSTICES AND JUDGES FOR APPELLATE

COURTS. (a) The chief justice of the supreme court may

temporarily assign a justice of a court of appeals to another

court of appeals regardless of whether a vacancy exists in the

court of appeals to which the justice is assigned.

(b) The chief justice of the supreme court may assign a

qualified retired justice or judge of the supreme court, of the

court of criminal appeals, or of a court of appeals to a court of

appeals for active service regardless of whether a vacancy exists

in the court to which the justice is assigned. To be eligible for

assignment under this subsection, a retired justice or judge

must:

(1) have served as an active justice or judge for at least 96

months in a district, statutory probate, statutory county, or

appellate court, with at least 48 of those months in an appellate

court;

(2) not have been removed from office;

(3) certify under oath to the chief justice of the supreme

court, on a form prescribed by the chief justice, that:

(A) the justice or judge has never been publicly reprimanded or

censured by the State Commission on Judicial Conduct; and

(B) the justice or judge:

(i) did not resign or retire from office after the State

Commission on Judicial Conduct notified the justice or judge of

the commencement of a full investigation into an allegation or

appearance of misconduct or disability of the justice or judge as

provided in Section 33.022 and before the final disposition of

that investigation; or

(ii) if the justice or judge did resign from office under

circumstances described by Subparagraph (i), the justice or judge

was not publicly reprimanded or censured as a result of the

investigation;

(4) annually demonstrate that the justice or judge has completed

in the past state fiscal year the educational requirements for

active appellate court justices or judges; and

(5) certify to the chief justice of the supreme court a

willingness not to appear and plead as an attorney in any court

in this state for a period of two years.

(c) An active or retired justice or judge assigned as provided

by this section out of the county of his residence is entitled to

receive the same expenses and per diem as those allowed a

district judge assigned as provided by Subchapter C. The state

shall pay the expenses and per diem on certificates of approval

by the chief justice of the supreme court or the chief justice of

the court of appeals to which the justice or judge is assigned.

The compensation authorized by this subsection is in addition to

all other compensation authorized by law.

(d) An active justice assigned out of the county of his

residence as provided by this section is entitled to receive, pro

rata for the time serving on assignment, supplemental

compensation from the county or counties paying supplemental

compensation under Chapter 31 to an associate justice of the

court of appeals to which the justice is assigned.

(e) A retired justice or judge assigned as provided by this

section is entitled to receive, pro rata for the time serving on

assignment, from money appropriated from the general revenue fund

for that purpose, an amount equal to the compensation received

from state and county sources by a justice of the court of

appeals to which assigned.

(f) For the purposes of Subsection (b)(1), a month of service is

calculated as a calendar month or a portion of a calendar month

in which a justice or judge was authorized by election or

appointment to preside.

(g) Subsection (b)(1) does not apply to a retired justice of the

supreme court.

(h) Notwithstanding any other provision of law, an active

district court judge may be assigned to hear a matter pending in

an appellate court.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.93(a), eff. Sept.

1, 1987. Amended by Acts 1991, 72nd Leg., ch. 785, Sec. 1, 7,

eff. June 16, 1991; Acts 2003, 78th Leg., ch. 315, Sec. 7, 8,

eff. Sept. 1, 2003.

Sec. 74.004. SUPERVISION OF OFFICE OF COURT ADMINISTRATION. The

chief justice shall direct and supervise the office of court

administration.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.93(a), eff. Sept.

1, 1987.

Sec. 74.005. APPOINTMENT OF REGIONAL PRESIDING JUDGES. (a) The

governor, with the advice and consent of the senate, shall

appoint one judge in each administrative region as presiding

judge of the region.

(b) On the death, resignation, or expiration of the term of

office of a presiding judge, the governor immediately shall

appoint or reappoint a presiding judge.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.93(a), eff. Sept.

1, 1987.

Sec. 74.006. SUPREME COURT DUTIES. The chief justice shall

ensure that the supreme court executes and implements the court's

administrative duties and responsibilities under this chapter.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.93(a), eff. Sept.

1, 1987.

Sec. 74.007. COMMITTEES. The chief justice, subject to the

approval of the supreme court, shall name and appoint members to

committees necessary or desirable for the efficient

administration of justice or to carry out the provisions of this

chapter.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.93(a), eff. Sept.

1, 1987.

SUBCHAPTER B. SUPREME COURT

Sec. 74.021. SUPERVISORY AND ADMINISTRATIVE CONTROL. The

supreme court has supervisory and administrative control over the

judicial branch and is responsible for the orderly and efficient

administration of justice.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.93(a), eff. Sept.

1, 1987.

Sec. 74.022. CHANGES IN NUMBER OF COURTS. (a) The supreme

court shall assess the need for adding, consolidating,

eliminating, or reallocating existing appellate courts.

(b) The supreme court shall promulgate rules, regulations, and

criteria to be used in assessing those needs.

(c) The supreme court shall recommend to the regular session of

the legislature convening in the third year following the year in

which the federal decennial census is taken any needed changes in

the number or allocation of those courts.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.93(a), eff. Sept.

1, 1987. Amended by Acts 1995, 74th Leg., ch. 639, Sec. 1, eff.

Sept. 1, 1995.

Sec. 74.023. DIRECTOR OF OFFICE OF COURT ADMINISTRATION. (a)

The supreme court shall appoint the administrative director of

the courts for the office of court administration.

(b) The director serves at the pleasure of the supreme court and

shall be subordinate to, and act by the authority and under the

direction of, the chief justice.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.93(a), eff. Sept.

1, 1987.

Sec. 74.024. RULES. (a) The supreme court may adopt rules of

administration setting policies and guidelines necessary or

desirable for the operation and management of the court system

and for the efficient administration of justice.

(b) The supreme court shall request the advice of the court of

criminal appeals before adopting rules affecting the

administration of criminal justice.

(c) The supreme court may consider the adoption of rules

relating to:

(1) nonbinding time standards for pleading, discovery, motions,

and dispositions;

(2) nonbinding dismissal of inactive cases from dockets, if the

dismissal is warranted;

(3) attorney's accountability for and incentives to avoid delay

and to meet time standards;

(4) penalties for filing frivolous motions;

(5) firm trial dates;

(6) restrictive devices on discovery;

(7) a uniform dockets policy;

(8) formalization of settlement conferences or settlement

programs;

(9) standards for selection and management of nonjudicial

personnel;

(10) transfer of related cases for consolidated or coordinated

pretrial proceedings; and

(11) the conducting of proceedings under Rule 11, Rules of

Judicial Administration, by a district court outside the county

in which the case is pending.

(d) Any rules adopted under this section remain in effect unless

and until disapproved by the legislature. The clerk of the

supreme court shall file with the secretary of state the rules or

any amendments to the rules adopted by the supreme court under

this section and shall mail a copy of the rules and any

amendments to each registered member of the State Bar not later

than the 120th day before the date on which they become

effective. The supreme court shall allow a period of 60 days for

review and comment on the rules and any amendments. The clerk of

the supreme court shall report the rules or amendments to the

rules to the next regular session of the legislature by mailing a

copy of the rules or amendments to the rules to each elected

member of the legislature on or before December 1 immediately

preceding the session.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 2.01, eff. Sept. 1,

1987. Amended by Acts 2003, 78th Leg., ch. 204, Sec. 3.01, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 747, Sec. 1, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 8.001, eff. September 1, 2005.

Sec. 74.025. EDUCATION PROGRAMS. The court of criminal appeals

shall, if adequate funding is available for education programs

for judges and court personnel, ensure that adequate education

programs are available on an equitable basis for judges and court

personnel of courts created under the constitution and laws of

this state.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 2.10, eff. Sept. 1,

1987. Amended by Acts 1993, 73rd Leg., ch. 896, Sec. 7, eff.

Sept. 1, 1993.

SUBCHAPTER C. ADMINISTRATIVE JUDICIAL REGIONS

Sec. 74.041. DEFINITIONS. In this chapter:

(1) "Administrative region" means an administrative judicial

region created by Section 74.042.

(2) "Presiding judge" means the presiding judge of an

administrative region.

(3) "Retiree" means a person who has retired under the Judicial

Retirement System of Texas, the Judicial Retirement System of

Texas Plan One, or the Judicial Retirement System of Texas Plan

Two.

(4) "Active judge" means a person who is a current judicial

officeholder.

(5) "Former judge" means a person who has served as an active

judge in a district, statutory probate, statutory county, or

appellate court, but who is not a retired judge.

(6) "Retired judge" means:

(A) a retiree; or

(B) a person who served as an active judge for at least 96

months in a statutory probate or statutory county court and has

retired under the Texas County and District Retirement System.

(7) "Senior judge" means a retiree who has elected to be a

judicial officer under Section 75.001.

Renumbered from Sec. 74.001 and amended by Acts 1987, 70th Leg.,

ch. 148, Sec. 2.93(a), eff. Sept. 1, 1987. Amended by Acts 1989,

71st Leg., ch. 646, Sec. 6, eff. Aug. 28, 1989; Acts 2003, 78th

Leg., ch. 315, Sec. 9, eff. Sept. 1, 2003.

Sec. 74.042. ADMINISTRATIVE REGIONS. (a) The state is divided

into nine administrative judicial regions.

(b) The First Administrative Judicial Region is composed of the

counties of Anderson, Bowie, Camp, Cass, Cherokee, Collin,

Dallas, Delta, Ellis, Fannin, Franklin, Grayson, Gregg, Harrison,

Henderson, Hopkins, Houston, Hunt, Kaufman, Lamar, Marion,

Morris, Nacogdoches, Panola, Rains, Red River, Rockwall, Rusk,

Shelby, Smith, Titus, Upshur, Van Zandt, and Wood.

(c) The Second Administrative Judicial Region is composed of the

counties of Angelina, Bastrop, Brazoria, Brazos, Burleson,

Chambers, Fort Bend, Freestone, Galveston, Grimes, Hardin,

Harris, Jasper, Jefferson, Lee, Leon, Liberty, Limestone,

Madison, Matagorda, Montgomery, Newton, Orange, Polk, Robertson,

Sabine, San Augustine, San Jacinto, Trinity, Tyler, Walker,

Waller, Washington, and Wharton.

(d) The Third Administrative Judicial Region is composed of the

counties of Austin, Bell, Blanco, Bosque, Burnet, Caldwell,

Colorado, Comal, Comanche, Coryell, Falls, Fayette, Gonzales,

Guadalupe, Hamilton, Hays, Hill, Lampasas, Lavaca, Llano,

McLennan, Milam, Navarro, San Saba, Travis, and Williamson.

(e) The Fourth Administrative Judicial Region is composed of the

counties of Aransas, Atascosa, Bee, Bexar, Calhoun, DeWitt,

Dimmit, Frio, Goliad, Jackson, Karnes, LaSalle, Live Oak,

Maverick, McMullen, Refugio, San Patricio, Victoria, Webb,

Wilson, Zapata, and Zavala.

(f) The Fifth Administrative Judicial Region is composed of the

counties of Brooks, Cameron, Duval, Hidalgo, Jim Hogg, Jim Wells,

Kenedy, Kleberg, Nueces, Starr, and Willacy.

(g) The Sixth Administrative Judicial Region is composed of the

counties of Bandera, Brewster, Crockett, Culberson, Edwards, El

Paso, Gillespie, Hudspeth, Jeff Davis, Kendall, Kerr, Kimble,

Kinney, Mason, Medina, Pecos, Presidio, Reagan, Real, Sutton,

Terrell, Upton, Uvalde, and Val Verde.

(h) The Seventh Administrative Judicial Region is composed of

the counties of Andrews, Borden, Brown, Callahan, Coke, Coleman,

Concho, Crane, Dawson, Ector, Fisher, Gaines, Garza, Glasscock,

Haskell, Howard, Irion, Jones, Kent, Loving, Lynn, Martin,

McCulloch, Menard, Midland, Mills, Mitchell, Nolan, Reeves,

Runnels, Schleicher, Scurry, Shackelford, Sterling, Stonewall,

Taylor, Throckmorton, Tom Green, Ward, and Winkler.

(i) The Eighth Administrative Judicial Region is composed of the

counties of Archer, Clay, Cooke, Denton, Eastland, Erath, Hood,

Jack, Johnson, Montague, Palo Pinto, Parker, Somervell, Stephens,

Tarrant, Wichita, Wise, and Young.

(j) The Ninth Administrative Judicial Region is composed of the

counties of Armstrong, Bailey, Baylor, Briscoe, Carson, Castro,

Childress, Cochran, Collingsworth, Cottle, Crosby, Dallam, Deaf

Smith, Dickens, Donley, Floyd, Foard, Gray, Hale, Hall, Hansford,

Hardeman, Hartley, Hemphill, Hockley, Hutchinson, King, Knox,

Lamb, Lipscomb, Lubbock, Moore, Motley, Ochiltree, Oldham,

Parmer, Potter, Randall, Roberts, Sherman, Swisher, Terry,

Wheeler, Wilbarger, and Yoakum.

Renumbered from Sec. 74.002 and amended by Acts 1987, 70th Leg.,

ch. 148, Sec. 2.93(a), eff. Sept. 1, 1987. Amended by Acts 1999,

76th Leg., ch. 623, Sec. 3, eff. Sept. 1, 1999; Acts 2001, 77th

Leg., ch. 43, Sec. 1, eff. Sept. 1, 2001.

Sec. 74.043. FACILITIES; FUNDING. (a) Adequate quarters for

the operation of each administrative region and the preservation

of its records shall be provided in the courthouse of the county

in which the presiding judge resides.

(b) Except for the salaries, compensation, and expenses provided

by state appropriations, the counties composing the

administrative region shall pay, out of the general funds of the

counties, the salaries, compensation, and expenses authorized and

incurred to administer this chapter, including expenses for the

purchase of professional liability insurance policies for

regional presiding judges.

(c) Except as provided by Section 74.051, the salaries,

compensation, and expenses shall be paid through the county

budget process of each county in the region in proportion to the

population of the counties comprising the region and on

certificates of approval of the presiding judge.

Renumbered from Sec. 74.003 and amended by Acts 1987, 70th Leg.,

ch. 674, Sec. 2.02, eff. Aug. 31, 1987.

Sec. 74.044. TERM OF PRESIDING JUDGE. A presiding judge serves

for a term of office of four years from the date of qualification

as the presiding judge.

Renumbered from Sec. 74.012 and amended by Acts 1987, 70th Leg.,

ch. 148, Sec. 2.93(a), eff. Sept. 1, 1987.

Sec. 74.045. QUALIFICATIONS OF PRESIDING JUDGE. (a) A

presiding judge must be at the time of appointment:

(1) a regularly elected or retired district judge;

(2) a former judge with at least 12 years of service as a

district judge; or

(3) a retired appellate judge with judicial experience on a

district court.

(b) If the judge is retired, he must have voluntarily retired

from office, must reside within the administrative region, and

must have certified his willingness to serve.

Renumbered from Sec. 74.013 and amended by Acts 1987, 70th Leg.,

ch. 148, Sec. 2.93(a), eff. Sept. 1, 1987. Amended by Acts 1991,

72nd Leg., ch. 656, Sec. 1, eff. Aug. 26, 1991.

Sec. 74.046. DUTIES OF PRESIDING JUDGE. A presiding judge

shall:

(1) ensure the promulgation of regional rules of administration

within policies and guidelines set by the supreme court;

(2) advise local judges on case flow management and auxiliary

court services;

(3) recommend to the chief justice of the supreme court any

needs for judicial assignments from outside the region;

(4) recommend to the supreme court any changes in the

organization, jurisdiction, operation, or procedures of the

region necessary or desirable for the improvement of the

administration of justice;

(5) act for a local administrative judge when the local

administrative judge does not perform the duties required by

Subchapter D;

(6) implement and execute any rules adopted by the supreme court

under this chapter;

(7) provide the supreme court or the office of court

administration statistical information requested; and

(8) perform the duties assigned by the chief justice of the

supreme court.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.93(a), eff. Sept.

1, 1987.

Sec. 74.047. AUTHORITY OF PRESIDING JUDGE. A presiding judge

may perform the acts necessary to carry out the provisions of

this chapter and to improve the management of the court system

and the administration of justice.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.93(a), eff. Sept.

1, 1987.

Sec. 74.048. COUNCIL OF JUDGES. (a) Once each year, the

presiding judge shall call a regular meeting of the district and

statutory county court judges in the administrative region at a

time and place designated by the presiding judge. In addition,

the presiding judge may call a special meeting of the judges at

any time he considers necessary.

(b) The purposes of the meetings or council of judges are

consultation and counseling concerning the state of the civil and

criminal business in the courts of the administrative region and

arranging for the disposition of the business pending on the

court dockets.

(c) The council of judges shall adopt:

(1) regional rules of administration within policies and

guidelines set by the supreme court;

(2) rules to regulate and facilitate the order of trials and the

recordkeeping in the counties in the region in which judges are

sent from one region to another to aid the disposition of cases;

and

(3) other rules necessary to the practical operation of this

chapter.

(d) Repealed by Acts 1987, 70th Leg., ch. 674, Sec. 2.12, eff.

Sept. 1, 1987.

Renumbered from Sec. 74.015 and amended by Acts 1987, 70th Leg.,

ch. 148, Sec. 2.93(a), eff. Sept. 1, 1987; Acts 1987, 70th Leg.,

ch. 674, Sec. 2.12, eff. Sept. 1, 1987.

Sec. 74.049. PERFORMANCE OF DUTIES BY CHIEF JUSTICE. The chief

justice may make assignments within an administrative region and

perform the other duties of a presiding judge in the following

situations:

(1) on the death or resignation of the presiding judge and until

a successor presiding judge is appointed;

(2) on notification to the chief justice by the presiding judge

or other appropriate source that an absence, disabling illness,

or other incapacity of the presiding judge prevents the judge

from performing his official duties for a period of time and

until the presiding judge is again able to perform the duties;

and

(3) in a particular matter in which the presiding judge

disqualifies himself from performing the duties of presiding

judge in that matter.

Renumbered from Sec. 74.016 and amended by Acts 1987, 70th Leg.,

ch. 148, Sec. 2.93(a), eff. Sept. 1, 1987.

Sec. 74.050. ADMINISTRATIVE ASSISTANT. (a) The presiding judge

may employ, directly or through a contract with another

governmental entity, a full-time or part-time administrative

assistant.

(b) An administrative assistant must have the qualifications

established by rule of the supreme court.

(c) An administrative assistant shall aid the presiding judge in

carrying out the judge's duties under this chapter. The

administrative assistant shall:

(1) perform the duties that are required by the presiding judge

and by the rules of administration;

(2) conduct correspondence for the presiding judge;

(3) under the direction of the presiding judge, make an annual

report of the activities of the administrative region and special

reports as provided by the rules of administration to the supreme

court, which shall be made in the manner directed by the supreme

court; and

(4) attend to other matters that are prescribed by the council

of judges.

(d) An administrative assistant, with the approval of the

presiding judge, may purchase the necessary office equipment,

stamps, stationery, and supplies and employ additional personnel

as authorized by the presiding judge.

(e) An administrative assistant is entitled to receive the

compensation from the state provided by the General

Appropriations Act, from county funds, or from any public or

private grant.

Renumbered from Sec. 74.017 and amended by Acts 1987, 70th Leg.,

ch. 674, Sec. 2.03, eff. Sept. 1, 1987.

Sec. 74.051. COMPENSATION. (a) In addition to all other

compensation, expenses, and perquisites authorized by law,

including this chapter, a presiding judge shall receive

compensation as provided by this section for performing the

duties of a presiding judge.

(b) Except as provided by Subsection (c), a presiding judge

shall receive a salary not to exceed $33,000 a year. The Texas

Judicial Council shall set the salary biennially and, in arriving

at the amount of the salary, shall consider whether the presiding

judge is active in administrative duties, performs part time, or

is a retired judge. The salary set by the Texas Judicial Council

shall be apportioned to each county in the region according to

the population of the counties comprising the region and shall be

paid through the county budget process.

(c) A presiding judge who is a retired or former district judge

or a retired appellate judge and who presides over an

administrative region with 30 or more district courts, statutory

county courts, and retired and former judges named on the list

maintained under Section 74.055 for the administrative region is

entitled to an annual salary for each fiscal year as follows:

Number of Courts and Judges Salary

30 to 49 $35,000

50 to 69 $40,000

70 to 89 $45,000

90 or more $50,000

(d) The salary shall be apportioned to each county in the region

according to the population of the counties comprising the

region.

(e) Each county comprising the administrative region shall pay

annually to the presiding judge, out of the officers' salary fund

or the general fund of the county, the amount of the salary

apportioned to it as provided by this section and the other

expenses authorized by this chapter that are not paid by state

appropriations. The presiding judge shall place each county's

payment of salary and other expenses in an administrative fund,

from which the salary and other expenses shall be paid. The

salary shall be paid from the administrative fund in 12 equal

monthly payments.

Renumbered from Sec. 74.018 and amended by Acts 1987, 70th Leg.,

ch. 674, Sec. 2.04, eff. Sept. 1, 1987. Amended by Acts 1991,

72nd Leg., ch. 656, Sec. 2, eff. Sept. 1, 1991; Acts 1999, 76th

Leg., ch. 294, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

258, Sec. 1, eff. September 1, 2005.

Sec. 74.052. ASSIGNMENT OF JUDGES. (a) Judges may be assigned

in the manner provided by this chapter to hold court when

necessary to dispose of accumulated business in the region.

(b) Repealed by Acts 1987, 70th Leg., ch. 674, Sec. 2.13, eff.

Sept. 1, 1987.

Renumbered from Sec. 74.031 and amended by Acts 1987, 70th Leg.,

ch. 148, Sec. 2.93(a), eff. Sept. 1, 1987. Amended by Acts 1987,

70th Leg., ch. 674, Sec. 2.13, eff. Sept. 1, 1987.

Sec. 74.053. OBJECTION TO JUDGE ASSIGNED TO A TRIAL COURT. (a)

When a judge is assigned to a trial court under this chapter:

(1) the order of assignment must state whether the judge is an

active, former, retired, or senior judge; and

(2) the presiding judge shall, if it is reasonable and

practicable and if time permits, give notice of the assignment to

each attorney representing a party to the case that is to be

heard in whole or part by the assigned judge.

(b) If a party to a civil case files a timely objection to the

assignment, the judge shall not hear the case. Except as provided

by Subsection (d), each party to the case is only entitled to one

objection under this section for that case.

(c) An objection under this section must be filed not later than

the seventh day after the date the party receives actual notice

of the assignment or before the date the first hearing or trial,

including pretrial hearings, commences, whichever date occurs

earlier. The presiding judge may extend the time to file an

objection under this section on written motion by a party who

demonstrates good cause.

(d) An assigned judge or justice who was defeated in the last

primary or general election for which the judge or justice was a

candidate for the judicial office held by the judge or justice

may not sit in a case if either party objects to the judge or

justice.

(e) An active judge assigned under this chapter is not subject

to an objection.

(f) For purposes of this section, notice of an assignment may be

given and an objection to an assignment may be filed by

electronic mail.

(g) In this section, "party" includes multiple parties aligned

in a case as determined by the presiding judge.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.93(a), eff. Sept.

1, 1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.37(a),

eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 270, Sec. 1, eff.

Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 785, Sec. 2, eff. June

16, 1991; Acts 2003, 78th Leg., ch. 315, Sec. 10, eff. Sept. 1,

2003.

Sec. 74.054. JUDGES SUBJECT TO ASSIGNMENT. (a) Except as

provided by Subsections (b) and (c), the following judges may be

assigned as provided by this chapter by the presiding judge of

the administrative region in which the assigned judge resides:

(1) an active district, constitutional county, or statutory

county court judge in this state;

(2) a senior judge who has consented to be subject to assignment

and who is on the list maintained by the presiding judge under

this chapter;

(3) a former district or appellate judge, retired or former

statutory probate court judge, or retired or former statutory

county court judge who certifies to the presiding judge a

willingness to serve and who is on the list maintained by the

presiding judge as required by this chapter;

(4) a retiree or a former judge whose last judicial office

before retirement was justice or judge of the supreme court, the

court of criminal appeals, or a court of appeals and who has been

assigned by the chief justice to the administrative judicial

region in which the retiree or former judge resides for

reassignment by the presiding judge of that region to a district

or statutory county court in the region; and

(5) an active judge or justice of the supreme court, the court

of criminal appeals, or a court of appeals who has had trial

court experience.

(b) An active statutory county court judge may not be assigned

to hear a matter pending in a district court outside the county

of the judge's residence.

(c) A constitutional county court judge may only be assigned to

sit for another constitutional county court judge and must be a

licensed attorney in this state.

(d) A retired judge of a statutory probate court may also

qualify for assignment under Section 25.0022.

Renumbered from Sec. 74.032 and amended by Acts 1987, 70th Leg.,

ch. 674, Sec. 2.05, eff. Sept. 1, 1987. Amended by Acts 1989,

71st Leg., ch. 82, Sec. 1, eff. Aug. 28, 1989; Acts 1989, 71st

Leg., ch. 179, Sec. 2(d)(1), eff. Sept. 1, 1989; Acts 1989, 71st

Leg., ch. 646, Sec. 7, eff. Aug. 28, 1989; Acts 1989, 71st Leg.,

ch. 726, Sec. 1, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch.

16, Sec. 8.04, eff. Aug. 26, 1991; Acts 1995, 74th Leg., ch. 298,

Sec. 2, 3, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1305,

Sec. 1, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 315, Sec.

11, eff. Sept. 1, 2003.

Sec. 74.055. LIST OF RETIRED AND FORMER JUDGES SUBJECT TO

ASSIGNMENT. (a) Each presiding judge shall maintain a list of

retired and former judges who meet the requirements of this

section.

(b) The presiding judge shall divide the list into area

specialties of criminal, civil, or domestic relations cases. A

retired or former judge may only be assigned to a case in the

judge's area of specialty. A judge may qualify for assignment in

more than one area of specialty.

(c) To be eligible to be named on the list, a retired or former

judge must:

(1) have served as an active judge for at least 96 months in a

district, statutory probate, statutory county, or appellate

court;

(2) have developed substantial experience in the judge's area of

specialty;

(3) not have been removed from office;

(4) certify under oath to the presiding judge, on a form

prescribed by the state board of regional judges, that:

(A) the judge has never been publicly reprimanded or censured by

the State Commission on Judicial Conduct; and

(B) the judge:

(i) did not resign or retire from office after the State

Commission on Judicial Conduct notified the judge of the

commencement of a full investigation into an allegation or

appearance of misconduct or disability of the judge as provided

in Section 33.022 and before the final disposition of that

investigation; or

(ii) if the judge did resign from office under circumstances

described by Subparagraph (i), was not publicly reprimanded or

censured as a result of the investigation;

(5) annually demonstrate that the judge has completed in the

past state fiscal year the educational requirements for active

district, statutory probate, and statutory county court judges;

and

(6) certify to the presiding judge a willingness not to appear

and plead as an attorney in any court in this state for a period

of two years.

(d) Repealed by Acts 2003, 78th Leg., ch. 315, Sec. 15.

(e) For purposes of Subsection (c)(1), a month of service is

calculated as a calendar month or a portion of a calendar month

in which a judge was authorized by election or appointment to

preside.

(f) A former or retired judge is ineligible to be named on the

list if the former or retired judge is identified in a public

statement issued by the State Commission on Judicial Conduct as

having resigned or retired from office in lieu of discipline.

(g) A former or retired judge named on the list shall

immediately notify the presiding judge of a full investigation by

the State Commission on Judicial Conduct into an allegation or

appearance of misconduct or disability by the judge. A judge who

does not notify the presiding judge of an investigation as

required by this subsection is ineligible to remain on the list.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 2.10, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.38, eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 82, Sec. 2, eff. Aug.

28, 1989; Acts 1989, 71st Leg., ch. 646, Sec. 8, eff. Aug. 28,

1989; Acts 1991, 72nd Leg., ch. 16, Sec. 8.05, eff. Aug. 26,

1991; Acts 1991, 72nd Leg., ch. 785, Sec. 3 to 5, eff. June 16,

1991; Acts 1995, 74th Leg., ch. 298, Sec. 4, eff. Sept. 1, 1995;

Acts 2003, 78th Leg., ch. 315, Sec. 12, 15, eff. Sept. 1, 2003.

Sec. 74.0551. CERTIFICATION OF WILLINGNESS NOT TO APPEAR AND

PLEAD AS AN ATTORNEY. (a) The two-year period provided for in

Section 74.055(c)(6) is from January 1 of one year through

December 31 of the next year.

(b) An initial certification of willingness not to appear and

plead made before the judge leaves active service extends through

December 31 of the year following the year in which the judge

leaves active service. An initial certification made after the

judge leaves active service extends through December 31 of the

year following the year in which the certification is made.

(c) The person's second and subsequent certifications begin on

the January 1 following the year in which the initial

certification ends and each second January 1 thereafter, unless a

written revocation is filed with the presiding judge not later

than the 30th day before the date the revocation takes effect. A

revocation may not take effect until the completion of the

initial certification period under Subsection (b).

(d) If a revocation is not filed, recertification for subsequent

two-year periods takes effect by operation of law.

(e) A revocation may be rescinded and a certification of

willingness not to appear and plead reinstated only on written

request to the presiding judge and with the consent of the

presiding judge.

Added by Acts 1989, 71st Leg., ch. 646, Sec. 9, eff. Aug. 28,

1989. Amended by Acts 1995, 74th Leg., ch. 10, Sec. 1, eff. April

12, 1995.

Sec. 74.056. ASSIGNMENT BY PRESIDING JUDGE. (a) A presiding

judge from time to time shall assign the judges of the

administrative region to hold special or regular terms of court

in any county of the administrative region to try cases and

dispose of accumulated business.

(b) The presiding judge of one administrative region may request

the presiding judge of another administrative region to furnish

judges to aid in the disposition of litigation pending in a

county in the administrative region of the presiding judge who

makes the request.

(c) The presiding judge of an administrative region may appoint

a judge in the region to serve as acting presiding judge in the

absence of the presiding judge. An acting presiding judge has all

the rights, duties, and powers of the presiding judge.

(d) In addition to an assignment under Sections 74.003, 75.002,

and 75.003, the chief justice of the supreme court may assign a

retiree or a former judge whose last judicial office before

retirement was justice or judge of the supreme court, the court

of criminal appeals, or a court of appeals to the administrative

judicial region in which the retiree or former judge resides for

reassignment by the presiding judge of that region to a district

or statutory county court in the region. The reassignment by a

presiding judge is subject to the requirements of Section 74.055.

The assignment of a retiree or former judge by the chief justice

to the administrative region continues only during the period for

which the retiree or former judge has certified a willingness to

serve under Section 74.0551.

Renumbered from Sec. 74.033 and amended by Acts 1987, 70th Leg.,

ch. 674, Sec. 2.06, eff. Sept. 1, 1987. Amended by Acts 1989,

71st Leg., ch. 646, Sec. 10, eff. Aug. 28, 1989.

Sec. 74.057. ASSIGNMENT BY CHIEF JUSTICE. (a) In addition to

the assignment of judges by the presiding judges as authorized by

this chapter, the chief justice may assign judges of one or more

administrative regions for service in other administrative

regions when he considers the assignment necessary to the prompt

and efficient administration of justice.

(b) A judge assigned by the chief justice shall perform the same

duties and functions authorized by this chapter that the judge

would perform if he were assigned by the presiding judge.

Renumbered from Sec. 74.034 and amended by Acts 1987, 70th Leg.,

ch. 148, Sec. 2.93(a), eff. Sept. 1, 1987.

Sec. 74.058. DUTY TO SERVE WHEN ASSIGNED. (a) Except as

provided by this chapter, a judge assigned by the presiding judge

to a court in the same administrative region, or to a court in

another administrative region at the request of the presiding

judge of the other administrative region, shall serve in the

court or administrative region to which he is assigned.

(b) The presiding judge of a judge's administrative region may

relieve the judge of an assignment on presentation of good cause

in writing by the assigned judge to the presiding judge.

(c) If the presiding judge refuses to relieve a judge from

assignment after receiving from the judge a written statement

declining the assignment for good cause, the judge may, not later

than the fifth day after refusal by the presiding judge, petition

the chief justice for relief from the assignment for good cause.

The chief justice may grant or refuse a petition for relief from

assignment at his discretion.

Renumbered from Sec. 74.035 and amended by Acts 1987, 70th Leg.,

ch. 148, Sec. 2.93(a), eff. Sept. 1, 1987.

Sec. 74.059. POWERS AND DUTIES. (a) A judge assigned under the

provisions of this chapter has all the powers of the judge of the

court to which he is assigned.

(b) A judge shall extend the regular terms of the court, or call

the special terms, that are necessary to carry out the purposes

of this chapter and to dispose of pending litigation. If a term

is extended, the other terms of the court may be opened and held

as usual, and a term of court in that district does not fail

because of the extension. By entering an order on the minutes of

the court, the judge of a district court or statutory county

court or a judge assigned by the presiding judge may convene a

special term of the court for the trial of cases, the entry of

orders, and the disposition of the business before the court.

(c) A district, statutory probate, or statutory county court

judge shall:

(1) diligently discharge the administrative responsibilities of

the office;

(2) rule on a case within 90 days after the case is taken under

advisement;

(3) request the presiding judge to assign another judge to hear

a motion relating to the recusal of the judge from a case pending

in his court; and

(4) if an election contest or a suit for the removal of a local

official is filed in his court, request the presiding judge to

assign another judge who is not a resident of the county to hold

a regular or special term of court in that county to dispose of

the suit.

Renumbered from Sec. 74.036 and amended by Acts 1987, 70th Leg.,

ch. 674, Sec. 2.07, eff. Sept. 1, 1987. Amended by Acts 1995,

74th Leg., ch. 298, Sec. 5, eff. Sept. 1, 1995.

Sec. 74.060. LIMITATION ON ASSIGNMENT. (a) An active judge may

not, without the judge's consent, be assigned out of the judge's

district or county for more than 10 calendar days in a year.

(b) An active judge or justice of the supreme court, the court

of criminal appeals, or a court of appeals may not be assigned if

the judge or justice has served 14 or more days as a visiting

judge under this chapter in the year in which the assignment is

to be made. This subsection applies only to an initial assignment

to a case and does not affect a judge's or justice's continuing

to sit in a particular case.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.93(a), eff. Sept.

1, 1987. Amended by Acts 1989, 71st Leg., ch. 726, Sec. 2, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1305, Sec. 2, eff. Sept.

1, 1997.

Sec. 74.061. COMPENSATION WHILE ASSIGNED. (a) The salary,

compensation, and expenses of a judge or justice while assigned

under this chapter shall be paid in accordance with this chapter

and other law of this state.

(b) While serving in a county outside his judicial district or

county, a judge is entitled to receive, in addition to his

necessary expenses, additional compensation from the county to

which he is assigned in an amount not to exceed the difference

between the compensation of the assigned judge from all sources,

exclusive of the per diem provided by Subsection (f), and the

compensation received from all sources by the judge of the court

to which he is assigned. The county shall pay the compensation

provided by this subsection on approval of the presiding judge of

the administrative region in which the court to which the judge

is assigned is located.

(c) The salary of a retired judge or justice while assigned

under this chapter shall be paid out of money appropriated from

the general revenue fund for that purpose in an amount equal to

the compensation received from state and county sources of the

judge of the court to which he is assigned. The salary of a

retired judge or justice while assigned shall be determined pro

rata for the period of time that the judge or justice actually

sits as the assigned judge. The salary of a retired statutory

county court judge assigned under this chapter to serve in a

district court shall be paid by the state in the same manner as

the salary of a retired district judge assigned under this

chapter to serve in a district court is paid by the state.

(d) For services actually performed while assigned under this

chapter, a retired or former judge or justice shall receive from

county funds and money appropriated by the legislature the same

amount of salary, compensation, and expenses that the regular

judge is entitled to receive from the county and from the state

for those services. The presiding judge of the administrative

region shall certify to the county and the state the services

rendered under this chapter by a retired or former judge or

justice and the share to be paid by the state. The amount

certified by the presiding judge as the state's share shall be

paid from an item in the Judicial Section--Comptroller's

Department of the General Appropriations Act for the payment of

salaries of district and criminal district judges.

(e) When a district, statutory probate, constitutional county,

or statutory county court judge is assigned under this chapter to

a court outside his own district or county, the judge, in

addition to all other compensation authorized by law, is entitled

to receive his actual expenses in going to and returning from his

assignment and his actual living expenses while in the

performance of his duties under the assignment. The county in

which the duties are performed shall pay the expenses out of the

general fund of the county on accounts certified and approved by

the presiding judge of the administrative region for that county.

(f) When a district, statutory probate, constitutional county,

or statutory county court judge is assigned under this chapter to

a court outside his own district or county, the judge, in

addition to all other compensation and expenses authorized by

law, is entitled to receive a per diem of $25 for each day or

fraction of a day that the judge spends outside his district or

county in the performance of his duties under the assignment. The

state shall pay the per diem in the same manner that it pays the

judge's salary on certificates of approval by the chief justice

or the presiding judge of the administrative region in which the

judge resides.

(g) An active judge or justice of the supreme court, the court

of criminal appeals, or a court of appeals assigned under this

subchapter is not entitled to receive any additional compensation

for serving as a visiting judge. A court of appeals justice

assigned to a court outside his own court of appeals district, a

justice of the supreme court, or a judge of the court of criminal

appeals is entitled to receive actual expenses in going to and

returning from assignment and actual living expenses while in the

performance of duties under the assignment. The county in which

the duties are performed shall pay the expenses out of the

county's general fund on accounts certified and approved by the

presiding judge of the administrative region for that county.

(h) Notwithstanding Subsection (c), the salary from the state of

a retired judge or justice assigned to a district court is

determined pro rata on the sum of the regular judge's salary from

the county plus the greater of:

(1) the regular judge's salary from the state on August 31,

2007; or

(2) 100 percent of the regular judge's salary from the state, as

established by the General Appropriations Act for any fiscal

year.

(i) Notwithstanding Subsection (d), the salary from the state of

a former judge or justice assigned to a district court is

determined pro rata on the greater of:

(1) the regular judge's salary from the state on August 31,

2007; or

(2) 100 percent of the regular judge's salary from the state, as

established by the General Appropriations Act for any fiscal

year.

(j) A judge or justice who sits as an assigned judge for half a

day or less shall be compensated in an amount that is equal to

one-half of the amount to which a judge or justice is entitled

for sitting as an assigned judge for a full day under this

section.

(k) Notwithstanding any other provision of law, a former,

retired, or active judge is not entitled to compensation paid by

the state when the judge sits as an assigned judge for a

statutory county court.

Renumbered from Sec. 74.037 and amended by Acts 1987, 70th Leg.,

ch. 674, Sec. 2.08, eff. Sept. 1, 1987. Amended by Acts 1989,

71st Leg., ch. 82, Sec. 3, eff. Aug. 28, 1989; Acts 1989, 71st

Leg., ch. 646, Sec. 11, eff. Aug. 28, 1989; Acts 1989, 71st Leg.,

ch. 726, Sec. 3, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch.

785, Sec. 6, eff. June 16, 1991; Acts 1995, 74th Leg., ch. 298,

Sec. 6, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1166, Sec.

4, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1305, Sec. 3,

eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 299, Sec. 1, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1184, Sec. 1, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 315, Sec. 13, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1364, Sec. 1, eff. September 1, 2007.

Sec. 74.062. EXPENSES AT MEETINGS. A judge who is required to

attend an annual or special meeting prescribed by this chapter,

or an educational course required by law, in addition to all

other compensation allowed by law, is entitled to receive his

actual travel expenses going to and returning from the place of

the meeting or course and his actual expenses while attending the

meeting or course.

Renumbered from Sec. 74.038 and amended by Acts 1987, 70th Leg.,

ch. 674, Sec. 2.09, eff. Sept. 1, 1987.

SUBCHAPTER D. ADMINISTRATION BY COUNTY

Sec. 74.091. LOCAL ADMINISTRATIVE DISTRICT JUDGE. (a) There is

a local administrative district judge in each county.

(b) In a county with two or more district courts the judges of

those courts shall elect a district judge as local administrative

district judge for a term of not more than two years. The local

administrative district judge may not be elected on the basis of

rotation or seniority.

(c) In a county with only one district judge, the district judge

serves as the local administrative district judge.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.93(a), eff. Sept.

1, 1987. Amended by Acts 1989, 71st Leg., ch. 646, Sec. 12, eff.

Aug. 28, 1989.

Sec. 74.0911. LOCAL ADMINISTRATIVE STATUTORY COUNTY COURT JUDGE.

(a) There is a local administrative statutory county court

judge in each county that has a statutory county court.

(b) In a county with two or more statutory county courts, the

judges of those courts shall elect a statutory county court judge

as local administrative statutory county court judge for a term

of not more than two years. A local administrative statutory

county court judge may not be elected on the basis of rotation or

seniority.

(c) In a county with only one statutory county court, the

statutory county court judge serves as the local administrative

statutory county court judge.

Added by Acts 1989, 71st Leg., ch. 646, Sec. 13, eff. Aug. 28,

1989.

Sec. 74.092. DUTIES OF LOCAL ADMINISTRATIVE JUDGE. (a) A local

administrative judge, for the courts for which the judge serves

as local administrative judge, shall:

(1) implement and execute the local rules of administration,

including the assignment, docketing, transfer, and hearing of

cases;

(2) appoint any special or standing committees necessary or

desirable for court management and administration;

(3) promulgate local rules of administration if the other judges

do not act by a majority vote;

(4) recommend to the regional presiding judge any needs for

assignment from outside the county to dispose of court caseloads;

(5) supervise the expeditious movement of court caseloads,

subject to local, regional, and state rules of administration;

(6) provide the supreme court and the office of court

administration requested statistical and management information;

(7) set the hours and places for holding court in the county;

(8) supervise the employment and performance of nonjudicial

personnel;

(9) supervise the budget and fiscal matters of the local courts,

subject to local rules of administration;

(10) coordinate and cooperate with any other local

administrative judge in the district in the assignment of cases

in the courts' concurrent jurisdiction for the efficient

operation of the court system and the effective administration of

justice;

(11) establish and maintain a list of all attorneys qualified to

serve as an attorney ad litem; and

(12) perform other duties as may be directed by the chief

justice or a regional presiding judge.

(b) A list of attorneys ad litem maintained under Subsection

(a)(11) must contain the names of all attorneys who:

(1) meet any statutory or other requirements to serve as an

attorney ad litem; and

(2) have registered to serve as attorney ad litem with a court

for which the judge maintaining the list serves as local

administrative judge.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.93(a), eff. Sept.

1, 1987. Amended by Acts 1989, 71st Leg., ch. 646, Sec. 14, eff.

Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 746, Sec. 68, eff. Oct.

1, 1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1224, Sec. 1, eff. September 1, 2009.

Sec. 74.093. RULES OF ADMINISTRATION. (a) The district and

statutory county court judges in each county shall, by majority

vote, adopt local rules of administration.

(b) The rules must provide for:

(1) assignment, docketing, transfer, and hearing of all cases,

subject to jurisdictional limitations of the district courts and

statutory county courts;

(2) designation of court divisions or branches responsible for

certain matters;

(3) holding court at least once a week in the county unless in

the opinion of the local administrative judge sessions at other

intervals will result in more efficient court administration;

(4) fair and equitable division of caseloads; and

(5) plans for judicial vacation, sick leave, attendance at

educational programs, and similar matters.

(c) The rules may provide for:

(1) the selection and authority of a presiding judge of the

courts giving preference to a specified class of cases, such as

civil, criminal, juvenile, or family law cases;

(2) a coordinated response for the transaction of essential

judicial functions in the event of a disaster; and

(3) any other matter necessary to carry out this chapter or to

improve the administration and management of the court system and

its auxiliary services.

(d) Rules relating to the transfer of cases or proceedings shall

not allow the transfer of cases from one court to another unless

the cases are within the jurisdiction of the court to which it is

transferred. When a case is transferred from one court to another

as provided under this section, all processes, writs, bonds,

recognizances, or other obligations issued from the transferring

court are returnable to the court to which the case is

transferred as if originally issued by that court.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.93(a), eff. Sept.

1, 1987. Amended by Acts 1989, 71st Leg., ch. 646, Sec. 15, eff.

Aug. 28, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 5.02, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1281, Sec. 2, eff. June 19, 2009.

Sec. 74.094. HEARING CASES. (a) A district or statutory county

court judge may hear and determine a matter pending in any

district or statutory county court in the county regardless of

whether the matter is preliminary or final or whether there is a

judgment in the matter. The judge may sign a judgment or order in

any of the courts regardless of whether the case is transferred.

The judgment, order, or action is valid and binding as if the

case were pending in the court of the judge who acts in the

matter. The authority of this subsection applies to an active,

former, or retired judge assigned to a court having jurisdiction

as provided by Subchapter C.

(b) The judges shall try any case and hear any proceeding as

assigned by the local administrative judge.

(c) The clerk shall file, docket, transfer, and assign the cases

as directed by the local administrative judge in accordance with

the local rules.

(d) Judges of district courts and statutory county courts may

serve as masters and magistrates of courts, other than their own,

subject to other provisions of law and court rules.

(e) A judge who has jurisdiction over a suit pending in one

county may, unless objected to by any party, conduct any of the

judicial proceedings except the trial on the merits in a

different county.

(f) A pretrial judge assigned to hear pretrial matters in

related cases under Rule 11, Texas Rules of Judicial

Administration, may hold pretrial proceedings and hearings on

pretrial matters for a case to which the judge has been assigned

in:

(1) the county in which the case is pending; or

(2) a county in which there is pending a related case to which

the pretrial judge has been assigned.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 2.10, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.40(a), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 179, Sec. 2(d)(2), eff.

Sept. 1, 1989; Acts 1999, 76th Leg., ch. 1551, Sec. 1, eff. Sept.

1, 1999.

Sec. 74.096. TERMS OF COURT. The terms of all courts covered by

this subchapter begin on the first Monday in January and the

first Monday in July of each year, except as may otherwise be

provided by law. Each term of court continues until the next

succeeding term begins.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.93(a), eff. Sept.

1, 1987.

Sec. 74.097. LOCAL ADMINISTRATIVE DISTRICT JUDGE FOR BLANCO,

BURNET, LLANO, AND SAN SABA COUNTIES. Notwithstanding Section

74.091(b), the local administrative district judge for Blanco,

Burnet, Llano, and San Saba Counties is selected on the basis of

seniority from the district judges of the 33rd Judicial District

and the 424th Judicial District.

Added by Acts 2005, 79th Leg., Ch.

1352, Sec. 16, eff. September 1, 2005.

Sec. 74.098. APPOINTMENT OF ATTORNEYS AD LITEM; MAINTENANCE OF

LIST. (a) Except as provided by Subsection (b), in each case in

which the appointment of an attorney ad litem is necessary, a

court shall appoint the attorney whose name appears first on the

list of attorneys ad litem maintained by the local administrative

judge for that court as required by Section 74.092.

(b) The court may appoint an attorney included on the list whose

name does not appear first on the list or an attorney not

included on the list if the appointment of that attorney as

attorney ad litem is:

(1) required on a complex matter because the attorney possesses

relevant specialized education, training, certification, or

skill;

(2) made pursuant to the Family Code, Health and Safety Code,

Human Resources Code, Texas Trust Code (Subtitle B, Title 9,

Property Code), or Texas Probate Code; or

(3) agreed on by the parties and approved by the court.

(c) After an attorney has been appointed as an attorney ad litem

from the list, the local administrative judge shall place that

attorney's name at the end of the list.

Added by Acts 2009, 81st Leg., R.S., Ch.

1224, Sec. 2, eff. September 1, 2009.

SUBCHAPTER E. COURT COORDINATORS

Sec. 74.101. COURT COORDINATORS. (a) The local administrative

judge and each district or statutory county court judge may

establish a court coordinator system and appoint a court

coordinator for his court to improve justice and expedite the

processing of cases through the courts.

(b) Each court coordinator serves at the pleasure of the judge

who appointed him.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.93(a), eff. Sept.

1, 1987.

Sec. 74.102. DUTIES. (a) The courts by local administrative

rule shall designate the duties of the court coordinators.

(b) To promote uniform and efficient administration of justice

in this state, the court coordinators shall cooperate with

regional presiding and local administrative judges and state

agencies having duties in the area of the operation of the

courts.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.93(a), eff. Sept.

1, 1987.

Sec. 74.103. STAFF. The courts may appoint appropriate staff

and support personnel according to the needs in each county.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.93(a), eff. Sept.

1, 1987.

Sec. 74.104. COMPENSATION. (a) The judges shall determine

reasonable compensation for the court coordinators, subject to

approval of the commissioners court.

(b) Upon approval by the commissioners court of the position and

compensation, the commissioners court of the county shall provide

the necessary funding through the county's budget process. County

funds may be supplemented in whole or part through public or

private grants.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.93(a), eff. Sept.

1, 1987.

Sec. 74.105. OTHER LAW. This subchapter does not affect other

provisions of law relating to the pay and duties of court

administrators, court managers, and court coordinators.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.93(a), eff. Sept.

1, 1987.

Sec. 74.106. CONTINUING EDUCATION. (a) Except as provided by

Subsection (b), a court coordinator of a district court or

statutory county court shall annually complete 16 hours of

continuing education as provided by rules adopted by the court of

criminal appeals under Chapter 56.

(b) The court of criminal appeals may not require a court

coordinator to complete continuing education instruction during a

year in which the judge or commissioners court of the county

employing the court coordinator certifies to the court of

criminal appeals that state and local funds are not available for

the court coordinator's continuing education.

Added by Acts 1997, 75th Leg., ch. 45, Sec. 2, eff. Sept. 1,

1997.

SUBCHAPTER F. TRANSFER OF CASES AND EXCHANGE OF BENCHES BETWEEN

CERTAIN COURTS

Sec. 74.121. TRANSFER OF CASES; EXCHANGE OF BENCHES. (a) The

judges of constitutional county courts, statutory county courts,

justice courts, and small claims courts in a county may transfer

cases to and from the dockets of their respective courts, except

that a case may not be transferred from one court to another

without the consent of the judge of the court to which it is

transferred and may not be transferred unless it is within the

jurisdiction of the court to which it is transferred. The judges

of those courts within a county may exchange benches and

courtrooms with each other so that if one is absent, disabled, or

disqualified, the other may hold court for him without the

necessity of transferring the case. Either judge may hear all or

any part of a case pending in court and may rule and enter orders

on and continue, determine, or render judgment on all or any part

of the case without the necessity of transferring it to his own

docket. A judge may not sit or act in a case unless it is within

the jurisdiction of his court. Each judgment and order shall be

entered in the minutes of the court in which the case is pending.

(b)(1) The judge of a statutory county court may transfer a case

to the docket of the district court, except that a case may not

be transferred without the consent of the judge of the court to

which it is being transferred and may not be transferred unless

it is within the jurisdiction of the court to which it is

transferred.

(2) Notwithstanding Subdivision (1), in matters of concurrent

jurisdiction, a judge of a statutory county court in Midland

County and a judge of a district court in Midland County may

exchange benches and courtrooms with each other and may transfer

cases between their dockets in the same manner that judges of

district courts exchange benches and transfer cases under Section

24.303.

(c) When a case is transferred from one court to another as

provided by this section, all processes, writs, bonds,

recognizances, or other obligations issued from the transferring

court are returnable to the court to which the case is

transferred as if originally issued by that court. The obligees

in all bonds and recognizances taken in and for a court from

which a case is transferred, and all witnesses summoned to appear

in a court from which a case is transferred, are required to

appear before the court to which the case is transferred as if

originally required to appear before the court to which the

transfer is made.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 2.93(a), eff. Sept.

1, 1987. Amended by Acts 1989, 71st Leg., ch. 646, Sec. 16, eff.

Aug. 28, 1989; Acts 1995, 74th Leg., ch. 654, Sec. 1, eff. Sept.

1, 1995.

SUBCHAPTER G. DEFENSE OF JUDGES

Sec. 74.141. DEFENSE OF JUDGES. The attorney general shall

defend a state district judge, a presiding judge of an

administrative region, or an active, retired, or former judge

assigned under this chapter in any action or suit in any court in

which the judge is a defendant because of his office as judge if

the judge requests the attorney general's assistance in the

defense of the suit.

Added by Acts 1987, 70th Leg., ch. 674, Sec. 2.11, eff. Sept. 1,

1987.

SUBCHAPTER H. JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

Sec. 74.161. JUDICIAL PANEL ON MULTIDISTRICT LITIGATION. (a)

The judicial panel on multidistrict litigation consists of five

members designated from time to time by the chief justice of the

supreme court. The members of the panel must be active court of

appeals justices or administrative judges.

(b) The concurrence of three panel members is necessary to any

action by the panel.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 3.02, eff. Sept. 1,

2003.

Sec. 74.162. TRANSFER OF CASES BY PANEL. Notwithstanding any

other law to the contrary, the judicial panel on multidistrict

litigation may transfer civil actions involving one or more

common questions of fact pending in the same or different

constitutional courts, county courts at law, probate courts, or

district courts to any district court for consolidated or

coordinated pretrial proceedings, including summary judgment or

other dispositive motions, but not for trial on the merits. A

transfer may be made by the judicial panel on multidistrict

litigation on its determination that the transfer will:

(1) be for the convenience of the parties and witnesses; and

(2) promote the just and efficient conduct of the actions.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 3.02, eff. Sept. 1,

2003.

Sec. 74.163. OPERATION; RULES. (a) The judicial panel on

multidistrict litigation must operate according to rules of

practice and procedure adopted by the supreme court under Section

74.024. The rules adopted by the supreme court must:

(1) allow the panel to transfer related civil actions for

consolidated or coordinated pretrial proceedings;

(2) allow transfer of civil actions only on the panel's written

finding that transfer is for the convenience of the parties and

witnesses and will promote the just and efficient conduct of the

actions;

(3) require the remand of transferred actions to the transferor

court for trial on the merits; and

(4) provide for appellate review of certain or all panel orders

by extraordinary writ.

(b) The panel may prescribe additional rules for the conduct of

its business not inconsistent with the law or rules adopted by

the supreme court.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 3.02, eff. Sept. 1,

2003.

Sec. 74.164. AUTHORITY TO PRESIDE. Notwithstanding any other

law to the contrary, a judge who is qualified and authorized by

law to preside in the court to which an action is transferred

under this subchapter may preside over the transferred action as

if the transferred action were originally filed in the transferor

court.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 3.02, eff. Sept. 1,

2003.

SUBCHAPTER I. JUDGE PRESIDING OVER MULTIDISTRICT LITIGATION

Sec. 74.201. STAFF. A district judge who presides over

multidistrict litigation involving claims for asbestos-related or

silica-related injuries may appoint one briefing attorney and not

more than three clerks to assist the judge.

Added by Acts 2007, 80th Leg., R.S., Ch.

393, Sec. 2, eff. June 15, 2007.



CHAPTER 75. OTHER COURT ADMINISTRATION

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE F. COURT ADMINISTRATION

CHAPTER 75. OTHER COURT ADMINISTRATION

SUBCHAPTER A. ASSIGNMENT OF FORMER JUDGES AND RETIRED JUDGES WHO

ELECT TO BE JUDICIAL OFFICERS

Sec. 75.001. JUDICIAL RETIREE ELECTION TO BE JUDICIAL OFFICER.

(a) A retiree under Subtitle D or E of Title 8 may elect to be a

judicial officer.

(b) An election under this section may be made:

(1) not later than the 90th day after the date of the person's

retirement in a document addressed to the chief justice of the

supreme court; or

(2) after the 90th day after the date of the person's retirement

in a petition addressed to the supreme court.

(c) An election under Subsection (b)(2) takes effect only on

approval of the petition by the supreme court.

(d) A retiree who makes an election under this section shall be

designated a senior judge.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.41(a), eff. Aug.

28, 1989; Acts 1989, 71st Leg., ch. 179, Sec. 2(e), eff. Sept. 1,

1989; Acts 1989, 71st Leg., ch. 646, Sec. 18, eff. Aug. 28, 1989.

Sec. 75.002. ASSIGNMENT OF RETIREE AS JUDICIAL OFFICER. (a) A

retiree who makes an election under Section 75.001 is, with the

retiree's consent to each assignment, subject to assignment:

(1) by the chief justice of the supreme court to sit on any

court of the state of the same or lesser dignity as that on which

the person sat before retirement;

(2) by the presiding judge of the court of criminal appeals to

sit as a commissioner of that court; and

(3) if the retiree's last judicial office before retirement was

judge of a district or statutory county court, by the presiding

judge of an administrative judicial region to sit on a district

or statutory county court in that administrative region or, on

request of the presiding judge of another administrative judicial

region, to that administrative region.

(b) In addition to an assignment under Section 74.003 and

Subsection (a)(1), the chief justice of the supreme court may

assign a retiree whose last judicial office before retirement was

justice or judge of the supreme court, the court of criminal

appeals, or a court of appeals to the administrative judicial

region in which the retiree resides for reassignment by the

presiding judge of that region to a district or statutory county

court in the region. The reassignment by a presiding judge is

subject to the requirements of Section 74.055. The assignment by

the chief justice of a retiree to the administrative region of

the retiree's residence continues only during the period for

which the retiree has certified a willingness to serve under

Section 74.0551.

(c) A retiree assigned under this subchapter has all the powers

of a judge of the court to which the retiree has been assigned.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.44(15), eff. Aug.

28, 1989; Acts 1989, 71st Leg., ch. 646, Sec. 18, eff. Aug. 28,

1989.

Sec. 75.003. ASSIGNMENT OF FORMER APPELLATE JUDGE. (a) A

former judge whose last judicial office before leaving active

service was justice or judge of the supreme court, the court of

criminal appeals, or a court of appeals is, with the former

judge's consent to each assignment, subject to assignment by the

chief justice of the supreme court:

(1) to sit on an appellate, district, or statutory county court;

and

(2) to the administrative judicial region in which the former

judge resides for reassignment by the presiding judge of that

region to a district or statutory county court within the region.

(b) A reassignment by a presiding judge under Subsection (a)(2)

is subject to the requirements of Section 74.055. The assignment

of a former judge by the chief justice to the administrative

region of the former judge's residence continues only during the

period for which the former judge has certified a willingness to

serve under Section 74.0551.

Added by Acts 1989, 71st Leg., ch. 646, Sec. 19, eff. Aug. 28,

1989.

SUBCHAPTER B. ADMINISTRATION BY JUDGES IN COUNTY

Sec. 75.012. PRESIDING CIVIL JUDGE OF BEXAR COUNTY. (a) The

district judges of Bexar County, not later than January 1 and

July 1 of each year, or at any other time as determined by a

majority of the district judges, shall elect one of the district

judges as the presiding civil judge to serve at the will of the

judges.

(b) The presiding civil judge, as necessary, shall adjust the

business and dockets of the courts and transfer or cause to be

transferred causes from any of the courts to any other of the

courts to equalize the business of the courts so that each judge

has cases or proceedings to try or consider.

(c) The presiding civil judge shall ensure that the trial of a

case will not be delayed because of the disqualification of the

judge in whose court it is pending.

(d) When a case is transferred, proper orders shall be entered

on the minutes of the court as evidence of the transfer.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 75.013. PRESIDING CRIMINAL JUDGE OF BEXAR COUNTY. (a) A

majority of the judges of the district courts giving preference

to criminal cases in Bexar County shall select a presiding

criminal judge to serve at the will of the judges.

(b) The presiding criminal judge shall be the judge receiving

bills of indictment for that term. All indictments shall be

returned to a district court in Bexar County giving preference to

criminal cases. The presiding criminal judge, in rotation in the

order in which indictments are returned or as agreed to by a

majority of judges trying criminal cases, shall assign

indictments to the judicial districts for trial. The presiding

criminal judge shall adjust the case flow so that each of those

courts receives approximately an equal share of the indictments

for trial.

(c) The presiding criminal judge shall handle all preindictment

bond problems and preindictment appointment of counsel.

(d) Any other judge may preside in the absence of the presiding

criminal judge or at his request.

(e) The presiding criminal judge, as necessary, shall adjust the

business and dockets of the criminal courts and transfer or cause

to be transferred causes from any of the courts to any other of

the courts to equalize the business of the courts so that each

judge has cases or proceedings to try or consider.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 75.014. EL PASO COUNCIL OF JUDGES. (a) The El Paso

Council of Judges is composed of the judges of the district

courts of El Paso County, the judges of the county courts at law

of El Paso County, and the judge of the probate court of El Paso

County.

(b) The council of judges may require the district clerk to

maintain, arrange, and preserve copies of or record all or any

part of the acts, proceedings, and minutes of the council of

judges. The district clerk shall maintain, arrange, and preserve

those acts, proceedings, and minutes in the same manner that

acts, proceedings, and minutes of the district court are

maintained, arranged, and preserved.

(c) Unless the council of judges by majority vote provides

otherwise, the judges on the council of judges may sit and act

for any magistrate in the county on any unindicted felony case or

on any misdemeanor case for which an indictment has not been

issued or an information has not been filed.

(d) The offices, courtrooms, physical facilities, equipment,

furniture, and books provided by the El Paso Commissioners Court

for the court system and its auxiliary services, judges, and

court personnel, except for the Court of Appeals for the Eighth

Court of Appeals District, shall be allocated and utilized as

provided by a majority vote of the council of judges.

(e) The County Courts at Law No. 6 and No. 7 of El Paso County,

Texas, are designated as criminal misdemeanor courts. Courts

designated as criminal misdemeanor courts shall give preference

to and have primary responsibility for:

(1) criminal misdemeanor cases;

(2) appeals or petitions under Section 501.052, 521.242,

521.302, or 524.041, Transportation Code;

(3) misdemeanor bail bond and personal bond forfeiture cases;

and

(4) appeals de novo from the municipal and justice courts.

(f) The council of judges may by majority vote periodically

change the criminal misdemeanor designations provided by

Subsection (e) so that different county courts at law are

designated as criminal misdemeanor courts. At least four county

courts at law must be designated as criminal misdemeanor courts,

except that, for any period for which the commissioners court has

provided funding for more than one criminal law magistrate judge:

(1) the council of judges may by majority vote designate a

county court at law as a family court; and

(2) there may be fewer than four designated criminal misdemeanor

courts, if the criminal misdemeanor docket permits, as determined

by a majority vote of the council of judges.

(g) For the effective operation of the El Paso County court

system and the effective administration of justice, the council

of judges shall order the assignment, docketing, and transfer of

a specified number or percentage and type of family law cases and

proceedings, as defined by Section 25.0002, to the county court

at law designated as a family court under Subsection (f). If,

after a county court at law is designated a family court, funding

for more than one criminal law magistrate judge is not continued,

the council of judges may order that:

(1) the designation of the county court at law as a family law

court be retracted; and

(2) a specified number or percentage and type of family law

cases and proceedings in that court be transferred to other

courts for the effective operation of the court system and the

effective administration of justice.

(h) A district judge in El Paso County or a judge of a statutory

county court in El Paso County may serve as the local

administrative judge for the council of judges. The council of

judges shall elect a judge as local administrative judge for a

term of not more than two years. The local administrative judge

may not be elected on the basis of rotation or seniority.

Added by Acts 1989, 71st Leg., ch. 1074, Sec. 7, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 20, Sec. 2, eff. Sept.

1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1352, Sec. 17, eff. September 1, 2005.

Sec. 75.015. EL PASO COUNTY JUDGE ASSIGNMENTS. (a) Judges may

be assigned in the manner provided by this section to hold

district court, county court at law, or statutory probate court

in El Paso County when necessary to dispose of accumulated

business in the county.

(b) The following judges may be assigned as provided by this

section by any judge of a district court, county court at law, or

statutory probate court in El Paso County or by the El Paso

Council of Judges:

(1) a regular judge of a district court, county court at law, or

statutory probate court of El Paso County, who has consented to

be subject to assignment under this section and who has filed the

judge's written consent to assignment with the local

administrative judge under this section; and

(2) any judge on the criminal law magistrate court of El Paso

County, who has consented to be subject to assignment under this

section and who has filed the judge's written consent to

assignment with the local administrative judge under this

section.

(c) The local administrative judge shall establish and maintain

a list of judges who have filed a written consent to be subject

to assignment under this section.

(d) The written consent of a judge to be subject to assignment

under this section by a district, county court at law, or

statutory probate judge in El Paso County or by the El Paso

Council of Judges may be limited to one or more district courts,

county courts at law, or statutory probate courts.

(e) An El Paso County district, county court at law, or

statutory probate judge may only assign a judge under this

section to hold court for that judge.

(f) A judge may revoke or amend the judge's written consent to

assignment under this section by filing a revocation or amendment

to the consent with the local administrative judge not later than

the 10th day before the effective date of the revocation or

amendment.

(g) A judge on the criminal law magistrate court of El Paso

County may be assigned to hold district court under this section

without the judge's consent by a two-thirds vote of all the

district court and county court at law judges of El Paso County.

(h) A judge assigned under this section has all the powers,

emoluments of office, and jurisdiction of the judge of the court

to which the assignment is made.

(i) If any court holds any part of this section, Section

25.0732, or Subchapter J, Chapter 54, as added by Senate Bill No.

221, Acts of the 71st Legislature, Regular Session, 1989,

unconstitutional, all acts performed by any judge under the

authority of any of these laws before and on the date that the

court's judgment becomes final are valid and binding.

(j) A retired or former judge of a county court at law or

statutory probate court of El Paso County who is assigned to a

district court in El Paso County under Subchapter A, under

Chapter 74, or by other law of this state has the jurisdiction

conferred by Subsection (h) of this section. A retired or former

judge of a county court at law or statutory probate court of El

Paso County who has served 12 years as a county court at law

judge is a senior judge. The district courts, county courts at

law, and statutory probate courts of El Paso County are of the

same dignity.

(k) Except as provided by this subsection or by the council of

judges, the local administrative judge may assign a judge on the

council of judges or any other magistrate in the county to hold

court for any magistrate in the county in any unindicted felony

case or any Class A misdemeanor case, or Class B misdemeanor case

for which an indictment has not been issued or an information has

not been filed. A judge on the council of judges, other than the

magistrate judge, may not be assigned under this subsection

without the judge's consent. The local administrative judge may

delegate or the council of judges may provide for delegation of

the power to assign under this subsection to any other judge on

the council of judges. A judge assigned under this subsection has

all the powers and jurisdiction of the judge of the court to

which assigned.

Added by Acts 1989, 71st Leg., ch. 1074, Sec. 7, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 512, Sec. 3, eff. June

13, 1991.

Sec. 75.016. PRESIDING CRIMINAL JUDGE OF TRAVIS COUNTY. (a)

The judges of the Travis County district courts that give

preference to criminal cases shall elect from among those judges

a presiding criminal judge for the county for a two-year term

expiring September 30 of each odd-numbered year.

(b) The presiding criminal judge, with respect to the Travis

County district courts that give preference to criminal cases,

shall:

(1) preside at all meetings of the criminal judges, except when

absent, in which case any other of those judges may preside;

(2) implement and execute the local district court rules of

administration for those courts, including assigning all capital

murder cases to the proper court on a rotating basis;

(3) appoint any special or standing committees necessary or

desirable for the administration of those courts;

(4) address administrative issues on an emergency basis for the

criminal courts, provided that the presiding criminal judge's

decisions regarding those issues may be reviewed at the next

meeting of the judges of those courts;

(5) supervise the budget and fiscal matters of the criminal

courts;

(6) monitor and serve as liaison regarding any legislation

amending the Penal Code or Code of Criminal Procedure and any

other legislation affecting the business of those courts; and

(7) serve as a liaison to the commissioners court of the county

and appear before the commissioners court as necessary.

(c) The Commissioners Court of Travis County may set additional

compensation to be paid to the presiding criminal judge by the

county in any amount that does not exceed the amount the local

administrative district judge of Travis County receives from this

state. Notwithstanding any other law, compensation paid the

presiding criminal judge under this subsection is not included as

part of the judge's combined salary from state and county sources

for purposes of the salary limitations provided by Section

659.012.

Added by Acts 2009, 81st Leg., R.S., Ch.

959, Sec. 3, eff. September 1, 2009.

SUBCHAPTER C. SENIOR DISTRICT JUDGES FOR THE FIRST ADMINISTRATIVE

JUDICIAL REGION

Sec. 75.101. PURPOSE. The purpose of this subchapter is to

establish a system by which qualified judges will be made

available to serve in cases in which the regularly elected judges

are not available to sit or need assistance because of the case

load.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 75.102. APPOINTMENT. (a) The presiding judge of the First

Administrative Judicial Region shall appoint senior district

court judges under this subchapter.

(b) An appointment made under this subchapter is subject to

senate confirmation.

(c) The presiding judge may appoint a judge as a senior criminal

district court judge, a senior civil district court judge, or a

senior family court judge.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.44(16), eff. Aug.

28, 1989.

Sec. 75.103. LISTS OF APPOINTED SENIOR JUDGES. The presiding

judge of the First Administrative Judicial Region shall establish

and maintain:

(1) a list of retired and former judges of district courts

appointed to serve as senior criminal district court judges in

Dallas County;

(2) a list of retired and former judges of district courts

appointed to serve as senior civil court judges in Dallas County;

and

(3) a list of retired and former judges appointed to serve as

family court judges in Dallas County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.44(17), eff. Aug.

28, 1989.

Sec. 75.104. QUALIFICATIONS. A senior judge must:

(1) have served as the judge of a district court for 12 years,

regardless of whether or not the service was consecutive,

exercising primarily criminal, civil, or family court

jurisdiction;

(2) have developed an expertise in criminal law, civil law, or

family law;

(3) not have been removed from office by impeachment, the

supreme court, or the governor on address by the legislature;

(4) not have been removed from office or involuntarily retired

by the State Commission on Judicial Conduct or the supreme court;

(5) certify under oath to the presiding judge, on a form

prescribed by the state board of regional judges, that the judge

did not resign from office after having received notice that

formal proceedings by the State Commission on Judicial Conduct

had been instituted as provided in Section 33.022 and before the

final disposition of the proceedings;

(6) certify a willingness to serve; and

(7) be 65 years of age or younger.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.94(a), eff.

Sept. 1, 1987; Acts 1989, 71st Leg., ch. 646, Sec. 21, eff. Aug.

28, 1989.

Sec. 75.105. AREAS OF EXPERTISE. (a) Except as provided by

Subsection (b), a judge may only be appointed to the list

applicable to his area of previous expertise.

(b) On request, an applicant may be appointed to one or more

lists if the applicant meets the requirements established for

each area of expertise.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 75.106. JUDGES NOT LIMITED TO CERTAIN CASES. This

subchapter does not limit a senior criminal district court judge

to sitting only in criminal cases, a senior civil district court

judge to sitting only in civil cases, or a senior family court

judge to sitting only in cases involving family law.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 75.107. PRACTICE PROHIBITED. (a) A senior district court

judge who is not a retiree of the Judicial Retirement System of

Texas Plan One or the Judicial Retirement System of Texas Plan

Two and who is appointed under this subchapter may not, during

the term of appointment, appear and plead as an attorney in any

court in this state.

(b) When a person who is a retiree of the Judicial Retirement

System of Texas Plan One or the Judicial Retirement System of

Texas Plan Two is appointed under this subchapter, the person

becomes ineligible to appear and plead as an attorney in any

court in this state. On confirmation of a retiree's appointment

under this subchapter, the restriction on the retiree's practice

of law becomes permanent. If a retiree's appointment is not

confirmed, the restriction ends.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 295(a), eff. Sept.

1, 1987.

Sec. 75.108. REAPPOINTMENT OF SENIOR JUDGES. A senior district

court judge is subject every four years to reappointment by the

presiding judge of the First Administrative Judicial Region and

to confirmation by the senate.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.44(18), eff. Aug.

28, 1989.

Sec. 75.109. COMPENSATION OF SENIOR JUDGES. (a) The

compensation, salary, and expenses of a senior district court

judge shall be paid in accordance with the laws of this state out

of funds appropriated from the general revenue fund of Dallas

County. Except as provided by Subsection (b), the compensation,

salary, and expenses of a senior district court judge shall be in

an amount equal to the highest compensation, salary, and expenses

paid to any regular district court judge in the state, whether

paid from county or state funds, or both, but funds paid from the

general revenue fund of the county must have commissioners court

approval.

(b) A senior district court judge appointed under this

subchapter who is a retiree of the Judicial Retirement System of

Texas Plan One, the Judicial Retirement System of Texas Plan Two,

or the Texas County and District Retirement System is entitled to

compensation, salary, and expenses from the general revenue fund

of Dallas County in an amount equal to the amount computed under

Subsection (a) less the amount of any annuity the judge receives

during the same period from either or both of the retirement

systems.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.96(a), eff.

Sept. 1, 1987.

Sec. 75.110. APPOINTMENT OF SENIOR JUDGES. (a) The presiding

judge of the First Administrative Judicial Region shall assign

judges under this subchapter.

(b) A senior district court judge assigned under this subchapter

shall serve in the district court to which he is assigned unless,

for good cause presented in writing by the assigned judge to the

presiding judge of the administrative judicial region, the senior

district court judge is relieved of the assignment by the

presiding judge.

(c) Nothing in this subchapter prevents assignment of a senior

district court judge to a county other than Dallas County if the

other county reimburses Dallas County for the compensation,

salary, and expenses of the senior district court judge during

the assignment.

(d) A senior district court judge is entitled, during a period

of assignment, to all per diem allowances paid by the state to

judges sitting outside the county of their residence.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.44(19), eff. Aug.

28, 1989.

Sec. 75.111. ASSIGNMENT OF OTHER JUDGES. This subchapter does

not prevent the assignment of a judge other than a senior

district court judge in an instance in which no senior district

court judge is available to sit.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 75.112. RETIREMENT BENEFITS; MEMBERSHIP. (a) A senior

district court judge appointed under this subchapter who is a

retiree of the Judicial Retirement System of Texas Plan One, the

Judicial Retirement System of Texas Plan Two, or the Texas County

and District Retirement System is entitled to receive retirement

benefits otherwise payable during the period an appointment is in

effect but may not resume membership or receive credit in any of

those retirement systems from which the judge has retired.

(b) A senior district court judge appointed under this

subchapter who is not a retiree of the Judicial Retirement System

of Texas Plan One or the Judicial Retirement System of Texas Plan

Two retains or resumes membership in the appropriate retirement

system and accrues service credit in that retirement system for

each month the appointment is in effect.

(c) A senior district court judge appointed under this

subchapter who is not a retiree of the Texas County and District

Retirement System is subject to the conditions for membership in

that retirement system during the period the appointment is in

effect that are provided by Section 842.107. If a senior

district court judge begins, retains, or resumes membership in

the Texas County and District Retirement System, the judge

accrues service credit in that retirement system for each month

of membership in which the appointment is in effect.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.97(a), eff.

Sept. 1, 1987; Acts 1989, 71st Leg., ch. 179, Sec. 2(f), eff.

Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

506, Sec. 1, eff. January 1, 2006.

Sec. 75.113. PAYMENT OF CONTRIBUTIONS BY DALLAS COUNTY. (a)

Not later than the 15th of each month, the custodian of county

funds of Dallas County shall pay or cause to be paid to the

Judicial Retirement System of Texas Plan One and the Judicial

Retirement System of Texas Plan Two at each respective system's

office:

(1) a contribution deducted from the compensation of each senior

district court judge at the rate required of other members of the

appropriate system for current service and based on the state

salary paid to elected district judges during that period; and

(2) a contribution from the county general revenue fund for each

senior district court judge at the effective rate of state

contributions to the appropriate system, determined,

respectively, by the Judicial Retirement System of Texas Plan One

and the Judicial Retirement System of Texas Plan Two as a monthly

percentage of the salary that would be paid by the state if the

judge were an elected district judge that is based on the ratio

of legislative appropriations to finance benefits payable from

the appropriate system to the state salaries payable to

contributing members of the system for the period.

(b) The custodian of county funds of Dallas County shall pay or

cause to be paid to the Texas County and District Retirement

System member and subdivision contributions based on the portion

of compensation paid by the county under this subchapter that

exceeds the amount computed under Subsection (a)(1) for each

senior district court judge who is a contributing member of the

retirement system during the most recent payroll period. The

contributions shall be paid in the manner provided by Sections

845.403 and 845.404.

(c) Retirement system contributions paid as provided by this

section shall be deposited by the respective retirement systems

in the funds of each retirement system in which similar

contributions are deposited for other members of the retirement

system.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 148, Sec. 2.97(b), eff.

Sept. 1, 1987; Acts 1989, 71st Leg., ch. 179, Sec. 2(g), eff.

Sept. 1, 1989.

Sec. 75.114. EXPENSES. When a senior district court judge is

assigned under this subchapter to a court located in a county

other than the county in which the assigned judge resides, the

judge shall, in addition to all other compensation permitted or

authorized by law, receive the actual expenses incurred in going

to and returning from the assignment and the actual living

expenses incurred while in the performance of his duties under

assignment. The expenses shall be paid out of the general revenue

fund of the county in which the senior district court judge

actually sat.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 75.115. CONTINUING JUDICIAL EDUCATION. A senior district

court judge must be able to demonstrate yearly that the judge

participated in the preceding 12 months in at least the number of

hours of instruction in continuing judicial education required by

the Rules of Judicial Education adopted by the supreme court for

active appellate, district, and statutory county court judges.

Failure to meet this criterion is grounds for denying

reappointment as a senior district court judge.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 646, Sec. 21, eff. Aug. 28,

1989.

Sec. 75.116. ASSIGNMENT UNDER OTHER STATUTE. Except as provided

by Section 75.111, this subchapter does not prohibit assignment

of a retired or former judge as a visiting judge under any other

statute.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER D. ASSIGNMENT CLERKS

Sec. 75.201. ASSIGNMENT CLERKS IN DALLAS AND TARRANT COUNTIES.

(a) In Dallas County and Tarrant County, a majority of the

district judges with civil jurisdiction may appoint an assignment

clerk to serve under the judges of the district courts of each

county in the setting and disposing of cases on the general jury

docket.

(b) The commissioners court of each county shall set the salary

of the assignment clerk on recommendation of the district judges.

The salary shall be paid in monthly installments on vouchers

approved by the presiding judge of the district courts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 75.202. ASSIGNMENT CLERKS IN NUECES COUNTY. (a) A

majority of the district judges in Nueces County may appoint an

assignment clerk to serve under the presiding judge of the

district courts in the setting and disposing of cases on the

general docket. The assignment clerk shall perform the duties

that are assigned to him by the district judges in connection

with the setting and disposing of cases.

(b) The commissioners court shall set the salary of the

assignment clerk and provide for the payment of the salary out of

the general fund or the jury fund of the county. The salary shall

be paid in monthly installments on vouchers approved by the

presiding judge of the district courts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 75.203. ASSIGNMENT CLERKS IN BEXAR COUNTY. (a) A majority

of the judges of district courts having jurisdiction in Bexar

County may appoint an assignment clerk to serve under the

presiding judge of the district courts in the coordination,

setting, and disposing of cases on the general docket. The

assignment clerk shall perform the duties that are assigned to

him by the district judges in connection with the coordination,

setting, and disposing of cases.

(b) The district judges shall determine reasonable compensation

for the assignment clerk, which may not exceed an amount equal to

70 percent of the salary paid by the state to each district

judge. The commissioners court shall provide for the payment of

the salary of the assignment clerk out of the general fund or the

jury fund of the county.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 75.204. TERM. An assignment clerk authorized by this

subchapter is appointed for a term of two years but is subject to

dismissal by a majority of the district judges for inefficiency

or misconduct.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER F. ADMINISTRATION OF CERTAIN COURTS

Sec. 75.401. COURT ADMINISTRATOR SYSTEM FOR COUNTY COURTS IN

CERTAIN COUNTIES. (a) In a county that has more than one county

criminal court or more than one county court at law having both

criminal and civil jurisdiction, those courts may establish and

maintain, on approval of the commissioners court, a court

administrator system.

(b) The judges of the county criminal courts or the county

courts at law having both criminal and civil jurisdiction shall

by rule designate the duties of the court administrator. The

court administrator shall cooperate with the administrative

judges and state agencies having duties relating to the operation

of the courts to promote uniform and efficient administration of

justice.

(c) The court administrator is appointed by the judges of the

county criminal courts or the county courts at law having both

criminal and civil jurisdiction and serves at the pleasure of the

judges.

(d) A court administrator is entitled to reasonable compensation

as set by the commissioners court.

(e) The judges shall appoint appropriate staff and support

personnel according to the needs of the local jurisdiction.

(f) On order and directive of the judges, the commissioners

court shall fund the court administrator system from fines

collected by the courts served by the court administrator. If the

fines collected are insufficient to provide the total funding for

the program, the county shall provide the additional funds

needed.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

653, Sec. 1, eff. September 1, 2009.

Sec. 75.402. COURT MANAGER AND COORDINATOR SYSTEM FOR CERTAIN

HARRIS COUNTY COURTS. (a) The courts in Harris County that have

the same criminal jurisdiction as county courts with criminal

jurisdiction may establish and maintain a court manager and

coordinator system.

(b) The judges of the courts to which this section applies may

appoint a court manager, one or more court coordinators, and

other staff as appropriate to the needs of the local

jurisdiction. The judges shall by rule designate the

qualifications and duties of the court manager and the

coordinators to improve criminal justice and expedite the

processing of criminal cases through the county courts. The court

manager and the coordinators shall cooperate with state agencies

having duties relating to the operation of the courts to promote

uniform and efficient justice.

(c) The court manager and the coordinators serve at the pleasure

of the judges.

(d) A court manager and coordinators are entitled to reasonable

compensation as set by the judges of the courts served. The

amount paid the court manager may not exceed 60 percent of the

salary paid the judges unless the commissioners court by order

sets the court manager's compensation at a greater amount. The

amount paid the coordinators may not exceed 50 percent of the

salary paid the judges.

(e) On the judges' orders, the commissioners court shall fund

the court manager and coordinator system from fines collected by

the courts served by the court manager and coordinators. If the

fines collected are insufficient to provide the total funding for

the program, the county shall provide the additional funds

needed.

(f) This section does not diminish the statutory duties and

powers of the sheriff, district attorney, clerk of the court, or

any court officer.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 75.403. PRESIDING JUDGE FOR CERTAIN HARRIS COUNTY COURTS.

(a) The judges of the courts in Harris County that have the same

criminal jurisdiction as county courts with criminal jurisdiction

may select from among themselves a presiding judge.

(b) The presiding judge shall be selected during the month

preceding the term the judge is to serve by a vote of two-thirds

of the judges. The presiding judge serves a term of six months

unless by a vote of two-thirds of the judges the selection is

canceled and another judge is selected to serve the unexpired

term. Each judge shall enter on the minutes of the court an order

reciting the selection of the presiding judge.

(c) A co-presiding judge may be selected in the same manner as

the presiding judge. The co-presiding judge serves when the

presiding judge is absent or disabled for any reason and has the

same duties as the presiding judge.

(d) The presiding judge shall:

(1) preside at any session of the judges;

(2) hold ex officio membership on all committees created by the

judges in session that pertain to the goal of achieving more

equal and efficient justice and the orderly dispatch of business;

and

(3) serve as chief administrator of the offices of county court

manager and county court coordinators, and of pretrial release

services and all other court-related ministerial services in

misdemeanor cases as required by the judges having jurisdiction

over those cases.

(e) If a judge is absent or for any reason unable to preside,

the presiding judge may appoint a special judge to serve as

presiding judge. The qualifications, duties, and powers of a

special judge are the same as for the regular judge. The

provisions of Articles 30.04, 30.05, and 30.06, Code of Criminal

Procedure, 1965, relating to the oath, compensation, and record

of appointment of certain special judges apply to the appointment

of a special judge under this subsection.

(f) The judges may adopt rules consistent with the Code of

Criminal Procedure, 1965, and the Texas Rules of Civil Procedure

for practice and procedure in the courts. A rule may be adopted

by a two-thirds vote of the judges, and on adoption shall be

entered verbatim in the minutes of each court. The clerk of the

court shall supply copies of the rules to any interested person.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 163, Sec. 2, eff. Aug. 31,

1987.

Sec. 75.404. PRESIDING JUDGE FOR HARRIS COUNTY JUSTICE COURTS.

(a) The justices of the peace in Harris County may select from

among themselves a presiding judge.

(b) The presiding judge shall be selected during the month

preceding the term the judge is to serve by a two-thirds vote of

the judges. The presiding judge serves a term of one year unless

by a vote of two-thirds of the judges the selection is canceled

and another judge is selected to serve the unexpired term. Each

judge shall enter on the minutes of the court an order reciting

the selection of the presiding judge.

(c) A copresiding judge may be selected in the same manner as

the presiding judge. The copresiding judge serves when the

presiding judge is absent or disabled for any reason and has the

same duties as the presiding judge.

(d) The presiding judge shall:

(1) preside at any session of the judges;

(2) keep a record of the decisions of the judges;

(3) appoint special or standing committees necessary for court

management and administration;

(4) implement local rules, including assignment, docketing,

transfer, and hearings of cases; and

(5) provide statistical and management information requested by

the supreme court or the Office of Court Administration of the

Texas Judicial System.

(e) If a justice of the peace in Harris County is absent or for

any reason unable to preside, the presiding judge may appoint, in

addition to a qualified person authorized by law, a former

justice of the peace or a former county court, statutory county

court, or district court judge who served as a judge in this

state and who consents to the appointment as a special judge to

preside for the justice of the peace. The presiding judge may

designate the duration of the appointment, not to exceed 60 days,

and may revoke an appointment at any time. The duties and powers

of a special judge are the same as for the regular justice of the

peace.

(f) The commissioners court may compensate the special judge.

(g) The justices of the peace in Harris County may adopt local

rules:

(1) that are consistent with Chapter 45, Code of Criminal

Procedure, and Part V, Texas Rules of Civil Procedure, for

practice and procedure in the justice courts of Harris County;

and

(2) for practice and procedure in the small claims courts of

Harris County.

(h) A local rule may be adopted by two-thirds vote of the

justices of the peace.

(i) A local rule may provide for assigning, docketing,

transferring, or hearing of a case.

(j) Notwithstanding other provisions of law regarding venue:

(1) a misdemeanor case to be tried in a justice court of Harris

County may be prosecuted, according to a local rule, in any

precinct in the county designated by the local rule; and

(2) a civil case, except a suit for forcible entry and detainer

or involving real property, may be brought, according to local

rule, in any precinct in the county designated by the local rule.

(k) Each justice of the peace shall enter the local rules on the

minutes of the court. On request, a justice of the peace shall

provide a copy of the local rules to any interested person.

Added by Acts 1987, 70th Leg., ch. 163, Sec. 3, eff. Aug. 31,

1987. Amended by Acts 1995, 74th Leg., ch. 216, Sec. 1, eff. May

23, 1995; Acts 1997, 75th Leg., ch. 661, Sec. 1, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 583, Sec. 1, eff. Sept. 1, 2001.

SUBCHAPTER G. COURT ADMINISTRATOR IN JEFFERSON COUNTY

Sec. 75.501. APPLICATION. This Act applies to the district

courts and to the county courts at law that give preference to

criminal cases in Jefferson County.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 75.502. ESTABLISHMENT OF SYSTEM. The courts may establish

a court administrator system to improve criminal justice and to

expedite the processing of criminal cases.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 75.503. APPOINTMENT AND DUTIES OF COURT ADMINISTRATOR. (a)

The court administrator is appointed by and serves at the

pleasure of the judges of the courts subject to this subchapter.

(b) The courts shall designate by rule the duties of the court

administrator.

(c) To promote uniform and efficient administration of justice,

the court administrator shall cooperate with administrative

judges and state agencies with duties relating to the operation

of the courts.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 75.504. STAFF. (a) The courts may appoint the necessary

staff and support personnel for the administrator.

(b) As part of the staff, the courts may appoint witness

coordinators who, in addition to other duties designated by the

court administrator, shall execute criminal process.

(c) On appointment, the courts shall commission each witness

coordinator as a peace officer.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 75.505. COMPENSATION AND FACILITIES. The court

administrator and the staff are entitled to reasonable

compensation, facilities, and equipment as determined by the

commissioners court.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER H. COURT ADMINISTRATOR IN FORT BEND COUNTY

Sec. 75.521. APPLICATION. This subchapter applies to the

district courts and county courts at law in Fort Bend County.

Added by Acts 1993, 73rd Leg., ch. 654, Sec. 1, eff. June 12,

1993.

Sec. 75.522. ESTABLISHMENT OF SYSTEM. The courts may establish

a court administrator system to improve the administration of

justice and to expedite the processing of civil and criminal

cases.

Added by Acts 1993, 73rd Leg., ch. 654, Sec. 1, eff. June 12,

1993.

Sec. 75.523. APPOINTMENT AND DUTIES OF COURT ADMINISTRATOR. (a)

The court administrator is appointed by and serves at the

pleasure of the judges of the courts subject to this subchapter.

(b) The courts shall designate by rule the duties of the court

administrator.

(c) To promote uniform and efficient administration of justice,

the court administrator shall cooperate with administrative

judges and state agencies with duties relating to the operation

of the courts.

Added by Acts 1993, 73rd Leg., ch. 654, Sec. 1, eff. June 12,

1993.

Sec. 75.524. COMPENSATION AND FACILITIES. A court administrator

is entitled to reasonable compensation, facilities, and equipment

as determined by the judges of the courts served, with the

approval of the commissioners court. The commissioners court

shall fund the court administrator system from general funds of

the county.

Added by Acts 1993, 73rd Leg., ch. 654, Sec. 1, eff. June 12,

1993.

Sec. 75.525. STAFF. The judges of the courts served by the

court administrator may appoint the necessary staff and support

personnel for the court administrator.

Added by Acts 1993, 73rd Leg., ch. 654, Sec. 1, eff. June 12,

1993.

SUBCHAPTER I. GENERAL PROVISIONS

Sec. 75.551. OBJECTION TO JUDGE OR JUSTICE ASSIGNED TO AN

APPELLATE COURT. (a) When a judge or justice is assigned to an

appellate court under this chapter or Chapter 74:

(1) the order of assignment must state whether the judge or

justice is an active, former, retired, or senior judge or

justice; and

(2) the person who assigns the judge or justice shall, if it is

reasonable and practicable and if time permits, give notice of

the assignment to each attorney representing a party to the case

that is to be heard in whole or part by the assigned judge or

justice.

(b) A judge or justice assigned to an appellate court may not

hear a civil case if a party to the case files a timely objection

to the assignment of the judge or justice. Except as provided by

Subsection (d), each party to the case is entitled to only one

objection under this section for that case in the appellate

court.

(c) An objection under this section must be filed not later than

the seventh day after the date the party receives actual notice

of the assignment or before the date the case is submitted to the

court, whichever date occurs earlier. The court may extend the

time to file an objection under this section on a showing of good

cause.

(d) A judge or justice who was defeated in the last primary or

general election for which the judge or justice was a candidate

for the judicial office held by the judge or justice may not sit

in an appellate case if either party objects to the judge or

justice.

(e) An active judge or justice assigned under this chapter is

not subject to an objection.

(f) For purposes of this section, notice of an assignment may be

given and an objection to an assignment may be filed by

electronic mail.

(g) In this section, "party" includes multiple parties aligned

in a case as determined by the appellate court.

Added by Acts 1997, 75th Leg., ch. 1064, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 315, Sec. 14, eff.

Sept. 1, 2003.



CHAPTER 76. COMMUNITY SUPERVISION AND CORRECTIONS DEPARTMENTS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE F. COURT ADMINISTRATION

CHAPTER 76. COMMUNITY SUPERVISION AND CORRECTIONS DEPARTMENTS

Sec. 76.001. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Criminal Justice.

(2) "Community supervision" has the meaning assigned by Section

2, Article 42.12, Code of Criminal Procedure.

(3) "Council" means a community justice council.

(4) "Department" means a community supervision and corrections

department established under this chapter.

(5) "Division" means the community justice assistance division

of the Texas Department of Criminal Justice.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.11, eff. Sept. 1,

1995.

Sec. 76.002. ESTABLISHMENT OF DEPARTMENTS. (a) The district

judge or district judges trying criminal cases in each judicial

district and the statutory county court judges trying criminal

cases in the county or counties served by the judicial district

shall:

(1) establish a community supervision and corrections

department; and

(2) approve the department's budget and community justice plan.

(b) Repealed by Acts 2005, 79th Leg., Ch. 255, Sec. 12, eff. May

30, 2005.

(c) Except as provided by Subsection (d), one department serves

all courts and counties in a judicial district if:

(1) two or more judicial districts serve a county; or

(2) a district includes more than one county.

(d) The board may adopt rules to allow more than one department

to serve a judicial district that includes more than one county

if providing more than one department will promote administrative

convenience or economy or improve services.

(e) The board may adopt rules allowing departments to contract

with one another for services or facilities.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.11, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

255, Sec. 1, eff. May 30, 2005.

Acts 2005, 79th Leg., Ch.

255, Sec. 12, eff. May 30, 2005.

Sec. 76.003. COMMUNITY JUSTICE COUNCIL. (a) A community

justice council must be established by the judges described by

Section 76.002 who are served by a department, unless a board or

council that was in existence on September 1, 1991, is performing

duties substantially similar to those imposed on a community

justice council under this section. The council shall provide

continuing policy guidance and direction for the development of

community justice plans and community corrections facilities,

programs, and conditions of community supervision.

(b) A council should consist of the following persons or their

designees:

(1) a sheriff of a county served by the department, chosen by

the sheriffs of the counties to be served by the department;

(2) a county commissioner or a county judge from a county served

by the department, chosen by the county commissioners and county

judges of the counties served by the department;

(3) a city council member of the most populous municipality in a

county served by the department, chosen by the members of the

city councils of cities served by the department;

(4) not more than two state legislators elected from a county

served by the department, or in a county with a population of one

million or more to be served by the department, not more than one

state senator and one state representative elected from the

county, chosen by the state legislators elected from the county

or counties served by the department;

(5) the presiding judge from a judicial district served by the

department, chosen by the district judges from the judicial

districts served by the department;

(6) a judge of a statutory county court exercising criminal

jurisdiction in a county served by the department, chosen by the

judges of statutory county courts with criminal jurisdiction in

the counties served by the department;

(7) a county attorney with criminal jurisdiction from a county

served by the department, chosen by the county attorneys with

criminal jurisdiction from the counties served by the department;

(8) a district attorney or criminal district attorney from a

judicial district served by the department, chosen by the

district attorneys or criminal district attorneys from the

judicial districts served by the department; and

(9) an elected member of the board of trustees of an independent

school district in a county served by the department, chosen by

the members of the boards of trustees of independent school

districts located in counties served by the department.

(c) The community justice council shall appoint a community

justice task force to provide support staff for the development

of a community justice plan. The task force may consist of any

number of members, but should include:

(1) the county or regional director of the Texas Department of

Human Services with responsibility for the area served by the

department;

(2) the chief of police of the most populous municipality served

by the department;

(3) the chief juvenile probation officer of the juvenile

probation office serving the most populous area served by the

department;

(4) the superintendent of the most populous school district

served by the department;

(5) the supervisor of the Department of Public Safety region

closest to the department, or the supervisor's designee;

(6) the county or regional director of the Texas Department of

Mental Health and Mental Retardation with responsibility for the

area served by the department;

(7) a substance abuse treatment professional appointed by the

Council of Governments serving the area served by the department;

(8) the department director;

(9) the local or regional representative of the parole division

of the Texas Department of Criminal Justice with responsibility

for the area served by the department;

(10) the representative of the Texas Workforce Commission with

responsibility for the area served by the department;

(11) the representative of the Department of Assistive and

Rehabilitative Services with responsibility for the area served

by the department;

(12) a licensed attorney who practices in the area served by the

department and whose practice consists primarily of criminal law;

(13) a court administrator, if one serves the area served by the

department;

(14) a representative of a community service organization that

provides adult treatment, educational, or vocational services to

the area served by the department;

(15) a representative of an organization in the area served by

the department that is actively involved in issues relating to

defendants' rights, chosen by the county commissioners and county

judges of the counties served by the department; and

(16) an advocate for rights of victims of crime and awareness of

issues affecting victims.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.11, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 9.02(a),

9.03(a), eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

255, Sec. 2, eff. May 30, 2005.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.064, eff. September 1, 2009.

Sec. 76.004. DEPARTMENT DIRECTOR; FISCAL OFFICER. (a) After

complying with the requirements of Subsection (h), the judges

described by Section 76.002 shall appoint a department director

who must meet, at a minimum, the eligibility requirements for

officers established under Section 76.005.

(a-1) The department director shall perform or delegate the

responsibility for performing the following duties:

(1) overseeing the daily operations of the department;

(2) preparing annually or biennially a budget for the

department;

(3) negotiating and entering into contracts on behalf of the

department;

(4) establishing policies and procedures for all functions of

the department;

(5) developing personnel policies and procedures, including

disciplinary proceedings; and

(6) establishing procedures and practices through which the

department will address an employment-related grievance.

(b) The department director shall employ a sufficient number of

officers and other employees to conduct presentence

investigations, supervise and rehabilitate defendants placed on

community supervision, enforce the conditions of community

supervision, and staff community corrections facilities. A

person employed under this subsection is an employee of the

department and not of the judges or judicial districts.

(c) The judges described by Section 76.002 may appoint for the

department a fiscal officer, other than the county auditor. The

fiscal officer is responsible for:

(1) managing and protecting funds, fees, state aid, and receipts

to the same extent that a county auditor manages county funds and

funds of other local entities;

(2) ensuring that financial transactions of the department are

lawful and allowable; and

(3) prescribing accounting procedures for the department.

(d) The judges described by Section 76.002 may appoint a person

as fiscal officer only after investigating the person and

determining that the person is:

(1) a person of unquestionably good moral character and

intelligence; and

(2) a financial officer with at least two years' experience in

auditing and accounting.

(e) A fiscal officer appointed under this section, before

beginning employment and not later than the 20th day after the

date of appointment, shall:

(1) take an oath stating that the person meets the

qualifications required by this section and will not have a

personal interest in any contract entered into by the department;

and

(2) execute a good and sufficient surety bond that:

(A) is in the amount of $5,000 or more;

(B) is approved by and payable to the judges described by

Section 76.002; and

(C) is conditioned on the faithful performance by the fiscal

officer of the officer's duties.

(f) The judges described by Section 76.002 shall set the annual

compensation of a fiscal officer appointed under this section,

and the department shall pay all costs related to the functions

of the fiscal officer.

(g) Subsections (c)-(f) do not diminish the rights of the

following officers or entities to examine and audit accounts,

records, receipts, and expenditures of a department:

(1) the county auditor of a county served by the department;

(2) the comptroller;

(3) the state auditor; and

(4) the division.

(h) When there is a vacancy in the position of department

director, the judges described by Section 76.002 shall:

(1) publicly advertise the position;

(2) post a job description, the qualifications for the position,

and the application requirements;

(3) conduct a competitive hiring process and adhere to state and

federal equal employment opportunity laws; and

(4) review applicants who meet the posted qualifications and

comply with the application requirements.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.11, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 207, Sec. 1, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

255, Sec. 3, eff. May 30, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 11, eff. June 15, 2007.

Sec. 76.0045. JUDICIAL RESPONSIBILITIES; IMMUNITY. (a) The

responsibility of a judge described by Section 76.002 for

personnel decisions is limited to the appointment of a department

director and a fiscal officer.

(b) The responsibility of a judge described by Section 76.002

for budgetary decisions is limited to:

(1) appointment of a fiscal officer; and

(2) approval of the department's budget.

(c) A judge described by Section 76.002 has judicial immunity in

a suit arising from:

(1) the performance of a duty described by Section 76.002(a); or

(2) the appointment of a department director or a fiscal officer

or an act or failure to act by a department employee or by a

department director or fiscal officer.

Added by Acts 2005, 79th Leg., Ch.

255, Sec. 4, eff. May 30, 2005.

Sec. 76.005. STANDARDS FOR OFFICERS. (a) An officer appointed

by the department director must comply with a code of ethics

developed by the division.

(b) To be eligible for appointment as an officer who supervises

defendants placed on community supervision a person must have

acquired a bachelor's degree conferred by an institution of

higher education accredited by an accrediting organization

recognized by the Texas Higher Education Coordinating Board.

(c) A person employed as a peace officer is not eligible for

appointment as an officer under this section.

(d) The division may establish a waiver procedure for

departments unable to hire persons meeting the requirements under

Subsection (b)(2).

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.11, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 108, Sec. 1, eff. May

15, 1997.

Sec. 76.0051. AUTHORIZATION TO CARRY WEAPON. An officer is

authorized to carry a weapon while engaged in the actual

discharge of the officer's duties only if:

(1) the officer possesses a certificate of firearms proficiency

issued by the Commission on Law Enforcement Officer Standards and

Education under Section 1701.257, Occupations Code; and

(2) the director of the department agrees to the authorization.

Added by Acts 1997, 75th Leg., ch. 1261, Sec. 29, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

255, Sec. 5, eff. May 30, 2005.

Sec. 76.006. EMPLOYEE STATUS AND BENEFITS. (a) Except as

provided by Subsection (c), department employees are not state

employees. The department shall contract for all employee

benefits with one county served by the department and designated

for that purpose by the judges described by Section 76.002. To

the extent that employee benefits are provided by a county under

this subsection, the employees are governed by personnel policies

and benefits equal to personnel policies for and benefits of

other employees of that county. This subsection does not apply

to employee benefits for group insurance and related coverages

provided to employees of a department through the group benefits

program for state employees under Chapter 1551, Insurance Code.

(b) The judicial districts served by a department shall pay the

salaries of department employees.

(c) Department employees are state employees for the purposes of

Chapter 104, Civil Practice and Remedies Code, and Chapter 501,

Labor Code. Notwithstanding Subsection (a), a department employee

is eligible to participate in the group benefits program

established under Chapter 1551, Insurance Code, as provided by

Section 1551.114, Insurance Code.

(d) The attorney general has the duty to defend a department for

suits for injunctive, declaratory, or monetary relief brought

against it for any action not covered by an indemnification

policy, except any action brought by the state or another

political subdivision. The attorney general shall not defend a

department or its employees in cases in which a person under

supervision challenges the fact or duration of the supervision.

(e) The department shall provide information requested by the

attorney general that the attorney general considers necessary

for the defense or prosecution of any case brought under this

section.

(f) The department shall provide transportation or automobile

allowances for officers who supervise defendants placed on

community supervision.

(g) A document evaluating the performance of an officer of the

department who supervises defendants placed on community

supervision is confidential.

(h) If under Subsection (a) the judges described by Section

76.002 change the designation of the county providing employee

benefits, the judges may not subsequently change that designation

before the 10th anniversary of the date on which the previous

designation was made.

(i) The department shall submit all information required by

Section 1551.321, Insurance Code, in the manner and form

prescribed by the Employees Retirement System of Texas.

(j) The attorney general shall defend a statutory county court

judge in an action in state or federal court if:

(1) the cause of action is the result of the judge performing a

duty described by Section 76.002, 76.003, or 76.004; and

(2) the judge requests the attorney general's assistance in the

defense.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.11, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 987, Sec. 1, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1240, Sec. 1, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 19.01(29), eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 875, Sec. 1, eff. June 18,

1999; Acts 2003, 78th Leg., ch. 1030, Sec. 2.01, eff. Sept. 1,

2004.

Amended by:

Acts 2005, 79th Leg., Ch.

255, Sec. 6, eff. May 30, 2005.

Sec. 76.007. PUBLIC FUNDS, GRANTS, AND GIFTS. A department may

accept public funds and grants and gifts from any source for the

purpose of financing programs and facilities. A municipality,

county, or other political subdivision may make grants to a

department for those purposes.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.11, eff. Sept. 1,

1995.

Sec. 76.008. FINANCIAL RESPONSIBILITIES OF COUNTIES. (a) The

county or counties served by a department shall provide physical

facilities, equipment, and utilities for a department. The

division shall monitor the support a county provides under this

section and determine whether a county provides support that

meets the standards for minimum support established by the

division. If the division determines that a county's support is

insufficient, the division may impose on the department a

sanction authorized by Section 509.012.

(b) If a department serves two or more counties, those counties

may enter into an agreement for the distribution of the expenses

of facilities, equipment, and utilities.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.11, eff. Sept. 1,

1995.

Sec. 76.009. FINANCIAL RESPONSIBILITIES OF DISTRICTS. (a) The

department may expend district funds in order to provide expanded

facilities, equipment, and utilities if:

(1) the department needs to increase its personnel in order to

provide more effective services or to meet workload requirements

established under Chapter 509;

(2) the county or counties certify to the department director

that they have neither adequate space in county-owned buildings

nor adequate funds to lease additional physical facilities,

purchase additional equipment, or pay for additional utilities

required by the department; and

(3) the county or counties provide facilities, equipment, and

utilities at or above the levels required by the division.

(b) The division shall set as the level of contribution a county

or counties must meet or exceed to receive district funds under

Subsection (a) a level not lower than the average level provided

by the county or counties during the fiscal year in which the

funds are to be received and the four fiscal years immediately

preceding that year.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.11, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

255, Sec. 7, eff. May 30, 2005.

Sec. 76.010. STATE FUNDS OR GUARANTEES FOR CORRECTIONS

FACILITIES. (a) In this section:

(1) "Community corrections facility" has the meaning assigned by

Section 509.001.

(2) "State jail felony facility" means a facility operated or

contracted for by the Texas Department of Criminal Justice under

Subchapter A, Chapter 507, for the confinement of individuals

convicted of state jail felonies.

(b) A department, county, municipality, or a combination

involving more than one of those entities may establish a

community corrections facility and are specifically encouraged to

purchase or enter into a contract for the use of abandoned or

underutilized public facilities, such as former military bases

and rural hospitals, for the purpose of providing community

corrections facilities.

(c) The department may authorize expenditures of funds provided

by the division to the department for the purposes of providing

facilities, equipment, and utilities for community corrections

facilities or state jail felony facilities if:

(1) the community justice council recommends the expenditures;

and

(2) the division, or the correctional institutions division of

the Texas Department of Criminal Justice in the case of a state

jail felony facility, provides funds for the purpose of assisting

in the establishment or improvement of the facilities.

(d) A department may acquire, hold title to, and own real

property for the purpose of establishing a community corrections

facility or a state jail felony facility.

(e) A department, county, municipality, or a combination

involving more than one of those entities may not use a facility

or real property purchased, acquired, or improved with state

funds unless the division, or the correctional institutions

division of the Texas Department of Criminal Justice in the case

of a state jail felony facility, first approves the use.

(f) The division or the correctional institutions division of

the Texas Department of Criminal Justice, in the case of a state

jail felony facility, is entitled to reimbursement from an entity

described by Subsection (e) of all state funds used by the entity

without the approval required by Subsection (e).

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.11, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

255, Sec. 8, eff. May 30, 2005.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.065, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.066, eff. September 1, 2009.

Sec. 76.011. PRETRIAL SERVICES. (a) The department may operate

programs for the supervision and rehabilitation of persons in

pretrial intervention programs. Programs may include testing for

controlled substances. A person in a pretrial intervention

program may be supervised for a period not to exceed two years.

(b) The department may use money deposited in the special fund

of the county treasury for the department under Article

103.004(b), Code of Criminal Procedure, only for the same

purposes for which state aid may be used under this chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.11, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

91, Sec. 1, eff. September 1, 2005.

Sec. 76.012. REPORTING AND MANAGEMENT SERVICES. A department

may enter into a contract with a public or private vendor to

provide telephone reporting, automated caseload management, and

collection services for fines, fees, restitution, and other costs

ordered to be paid by a court or fees imposed by a department.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.11, eff. Sept. 1,

1995.

Sec. 76.013. RESTITUTION. (a) If a judge requires a defendant

to make restitution to a victim of the defendant's offense, and a

payment is received by a department from the defendant for

transmittal to a victim of the offense, the department that

receives the payment for disbursement to the victim shall

immediately deposit the payment in an interest-bearing account in

the county treasury as required by Section 140.003(f), Local

Government Code.

(b) If an initial restitution payment is received by a

department, the department immediately shall notify the victim of

that fact by certified mail, mailed to the last known address of

the victim. If a victim then makes a claim for payment, the

department promptly shall remit the payment to the victim. A

department is obligated to make a good faith effort to locate and

notify a victim that an unclaimed payment exists. The department

satisfies the good faith requirement under this subsection by

sending to the victim by certified mail on any one occasion

during the period the defendant is required to make payments a

notice that the victim is entitled to an unclaimed payment. Not

earlier than the fifth anniversary of the date on which the

department mails notice under this subsection, if the victim has

not made a claim for payment, the department shall transfer from

the interest-bearing account to the comptroller all payments

received. After making an initial transfer of payments to the

comptroller under this subsection, the department, not later than

the 121st day after the date the department receives a subsequent

payment, shall transfer the subsequent payment to the

comptroller. The department shall deduct five percent of the

payment or subsequent payment as a collection fee and deduct any

interest accrued on the payment or subsequent payment before

transferring the payment to the comptroller under this

subsection. The comptroller shall deposit the payment in the

state treasury to the credit of the compensation to victims of

crime auxiliary fund.

(c) The collection fee under Subsection (b) and the accrued

interest under Subsections (a) and (b) shall be deposited in the

special fund of the county treasury provided by Section 509.011

to be used for the same purposes for which state aid may be used

under that section. The department has a maximum of 121 days

after the five-year expiration date to transfer the funds to the

comptroller's office. Failure to comply with the 121-day deadline

will result in a five percent collection fee penalty calculated

from the total deposit and all interest attributable to the

unclaimed funds.

(d) If the victim of the offense claims the payment during the

five-year period in which the payment is held in the

interest-bearing account, the department shall pay the victim the

amount of the original payment, less any interest earned while

holding the payment. After the payment has been transferred to

the comptroller, the department has no liability in regard to the

payment, and any claim for the payment must be made to the

comptroller. If the victim makes a claim to the comptroller, the

comptroller shall pay the victim the amount of the original

payment, less the collection fee, from the compensation to

victims of crime auxiliary fund.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.11, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 9.04(a),

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 796, Sec. 1, eff.

Sept. 1, 1997.

Sec. 76.014. ASSESSMENT AND ENHANCEMENT OF DEFENDANT'S

EDUCATIONAL SKILLS. (a) A department, with the assistance of

the Texas Workforce Commission, the Texas Workforce Investment

Council, local workforce development boards, and other

appropriate public and private entities, may establish a

developmental program for a defendant under the supervision of

the department on the basis of information obtained in the

presentence investigation report prepared for the defendant.

(b) The developmental program may provide the defendant with the

educational and vocational training necessary to:

(1) meet the average skill level of students who have completed

the sixth grade in public schools in this state; and

(2) maintain employment while under the supervision of the

department, to lessen the likelihood that the defendant will

commit additional offenses.

(c) To decrease expenditures by departments for the educational

and vocational skills assessment and enhancement program

established under this section, the Texas Department of Economic

Development shall provide information to departments, the Texas

Workforce Commission, the Texas Workforce Investment Council,

local workforce development boards, and other appropriate public

and private entities for obtaining financial assistance through

programs under Chapter 301, Labor Code, and other applicable

programs of public or private entities.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.11, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 9.05(a),

eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 818, Sec. 6.05,

eff. Sept. 1, 2003.

Sec. 76.015. ADMINISTRATIVE FEE. (a) A department may collect

money from an individual as ordered by a court served by the

department regardless of whether the individual is under the

department's supervision.

(b) A department that collects money under this section shall

promptly transfer the money collected to the appropriate county

or state officer.

(c) A department may assess a reasonable administrative fee of

not less than $25 and not more than $40 per month on an

individual who participates in a department program or receives

department services and who is not paying a monthly fee under

Section 19, Article 42.12, Code of Criminal Procedure.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 9.07(a), eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 983, Sec. 1(a), eff. Sept. 1,

1997.

Sec. 76.016. VICTIM NOTIFICATION. (a) A department, using the

name and address provided by the attorney representing the state

under Article 56.08(d), Code of Criminal Procedure, shall

immediately notify a victim of the defendant's crime or, if the

victim has a guardian or is deceased, notify the guardian of the

victim or close relative of the deceased victim of:

(1) the fact that the defendant has been placed on community

supervision;

(2) the conditions of community supervision imposed on the

defendant by the court; and

(3) the date, time, and location of any hearing or proceeding at

which the conditions of the defendant's community supervision may

be modified or the defendant's placement on community supervision

may be revoked or terminated.

(b) In this section, "close relative of a deceased victim,"

"guardian of a victim," and "victim" have the meanings assigned

by Article 56.01, Code of Criminal Procedure.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 9.08(a), eff. Sept.

1, 1997. Amended by Acts 2001, 77th Leg., ch. 1034, Sec. 9, eff.

Sept. 1, 2001.

Sec. 76.017. TREATMENT ALTERNATIVE TO INCARCERATION PROGRAM.

(a) A department may establish a treatment alternative to

incarceration program in each county served by the department

according to standards adopted by the division. A department may

enter into an interlocal cooperation agreement with one or more

other departments in order to establish this program on a

regional basis.

(b) The program must:

(1) include automatic screening and evaluation of a person

arrested for an offense, other than a Class C misdemeanor, in

which an element of the offense is the use or possession of

alcohol or the use, possession, or sale of a controlled substance

or marihuana;

(2) include automatic screening and evaluation of a person

arrested for an offense, other than a Class C misdemeanor, in

which the use of alcohol or drugs is suspected to have

significantly contributed to the offense for which the individual

has been arrested;

(3) coordinate the evaluation and referral to treatment

services; and

(4) make referrals for the appropriate treatment of a person

determined to be in need of treatment, including referrals to a

community corrections facility as defined by Section 509.001.

(c) A program administered under this section must use a

screening and evaluation procedure developed or approved by the

division.

(d) After a person is screened and evaluated, a representative

of the department shall meet with the participating criminal

justice and treatment agencies to review the person's case and to

determine if the person should be referred for treatment. If a

person is considered appropriate for referral, the person may be

referred to community-based treatment in accordance with

applicable law or any other treatment program deemed appropriate.

A magistrate may order a person to participate in a treatment

program recommended under this section, including treatment in a

drug court program established under Chapter 469, Health and

Safety Code, as a condition of bond or condition of pretrial

release.

(e) A department may contract for the provision of treatment

services. The department may pay for services only if other

adequate public or private sources of payment are not available.

A person is responsible for the payment of any treatment program

recommended under this section if it is determined that a person

referred for treatment is able to pay for the costs of treatment

or if the person has insurance that will pay for the treatment.

If a person is able to pay for treatment or if the person has

insurance that will pay for the treatment, the payment may be

made a condition for receiving treatment.

(f) An employee of a department or treatment provider either

administering this program or providing services under this

section may exchange or otherwise disclose information regarding

the assessment, evaluation, or treatment of a person

participating in this program to:

(1) another employee of the department;

(2) an officer in the court that has jurisdiction over the

person's case;

(3) a county sheriff or jail administrator;

(4) an employee of the Texas Department of Criminal Justice; or

(5) any employee in a facility, institution, or halfway house in

which a person may be confined in accordance with a disposition

of the criminal charges in the case.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 9.09(a), eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1269, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1139, Sec. 1, eff. June 18, 2005.

Sec. 76.018. APPLICATION OF LAW RELATING TO FREE EXERCISE OF

RELIGION. For purposes of Chapter 110, Civil Practice and

Remedies Code, an ordinance, rule, order, decision, or practice

that applies to a person in the custody of a correctional

facility operated by or under a contract with a community

supervision and corrections department is presumed to be in

furtherance of a compelling governmental interest and the least

restrictive means of furthering that interest. The presumption

may be rebutted.

Added by Acts 1999, 76th Leg., ch. 399, Sec. 3, eff. Aug. 30,

1999.



CHAPTER 77. JUDICIAL COMMITTEE ON INFORMATION TECHNOLOGY

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE F. COURT ADMINISTRATION

CHAPTER 77. JUDICIAL COMMITTEE ON INFORMATION TECHNOLOGY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 77.001. DEFINITIONS. In this chapter:

(1) "Committee" means the Judicial Committee on Information

Technology.

(2) "Court" means any tribunal forming a part of the judiciary.

(3) "Internet" means the largest nonproprietary nonprofit

cooperative public computer network, popularly known as the

Internet.

Added by Acts 1997, 75th Leg., ch. 1327, Sec. 4, eff. Sept. 1,

1997.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 77.011. JUDICIAL COMMITTEE ON INFORMATION TECHNOLOGY. (a)

The committee operates under the direction and supervision of the

chief justice of the supreme court.

(b) The committee shall exercise the powers and perform the

duties or functions imposed on the committee by this chapter or

the supreme court.

Added by Acts 1997, 75th Leg., ch. 1327, Sec. 4, eff. Sept. 1,

1997.

Sec. 77.012. MEMBERS. (a) The committee is composed of 15

members appointed by the chief justice of the supreme court.

(b) The chief justice of the supreme court, in making

appointments to the committee, shall attempt to select members

who are representative of, but not limited to, appellate court

judges, appellate court clerks, district court judges, county

court judges, statutory probate judges, justices of the peace,

municipal court judges, district attorneys, court reporters,

court administrators, district or county clerks, members of the

legislature, attorneys, and the general public. The members shall

be selected based on their experience, expertise, or special

interest in the use of technology in court. A representative from

the Office of Court Administration of the Texas Judicial System

shall serve as a nonvoting member of the committee.

(c) The chief justice of the supreme court shall designate the

presiding officer of the committee. The presiding officer may

form subcommittees as needed to accomplish the business of the

committee.

(d) A person may not serve on the committee if the person is

required to register as a lobbyist under Chapter 305 because of

the person's activities for compensation on behalf of a

profession related to the business of the committee.

Added by Acts 1997, 75th Leg., ch. 1327, Sec. 4, eff. Sept. 1,

1997.

Sec. 77.013. COMPENSATION. A member of the committee is not

entitled to compensation but is entitled to reimbursement of

travel expenses incurred by the member while conducting the

business of the committee, as provided in the General

Appropriations Act.

Added by Acts 1997, 75th Leg., ch. 1327, Sec. 4, eff. Sept. 1,

1997.

Sec. 77.014. STAFF. The Office of Court Administration of the

Texas Judicial System shall provide staff for the committee.

Added by Acts 1997, 75th Leg., ch. 1327, Sec. 4, eff. Sept. 1,

1997.

SUBCHAPTER C. POWERS AND DUTIES; FUNDING

Sec. 77.031. GENERAL POWERS AND DUTIES. The committee shall:

(1) develop programs to implement the recommendations of the

Information Technology Task Force of the Texas Commission on

Judicial Efficiency;

(2) develop minimum standards for voice storage and retrieval

services, including voice messaging and electronic mail services,

local area networks, Internet access, electronic data

interchange, data dictionaries, and other technological needs of

the judicial system;

(3) develop a coordinated statewide computer and communication

network that is capable of linking all courts in this state;

(4) encourage efficiency and planning coordination by

researching the possible uses of existing computer and

communication networks developed by other state agencies;

(5) develop minimum standards for an electronically based

document system to provide for the flow of information within the

judicial system in electronic form and recommend rules relating

to the electronic filing of documents with courts;

(6) develop security guidelines for controlling access to and

protecting the integrity and confidentiality of information

available in electronic form;

(7) develop a state judicial system web page for use on the

Internet accessible to the public for a reasonable access fee set

by the supreme court after consultation with the committee;

(8) develop minimum standards for an internal computer and

communication network available only to court staff;

(9) recommend pilot programs relating to the testing and

demonstration of new technologies as applied to the judicial

system;

(10) recommend programs to provide training and technical

assistance to users of the coordinated statewide computer and

communication network;

(11) develop funding priorities regarding the various

technological needs of the judicial system; and

(12) recommend distributions to courts from the judicial

technology account in the judicial fund.

Added by Acts 1997, 75th Leg., ch. 1327, Sec. 4, eff. Sept. 1,

1997.



CHAPTER 78. CAPITAL WRITS COMMITTEE AND OFFICE OF CAPITAL WRITS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE F. COURT ADMINISTRATION

CHAPTER 78. CAPITAL WRITS COMMITTEE AND OFFICE OF CAPITAL WRITS

SUBCHAPTER A. CAPITAL WRITS COMMITTEE

Sec. 78.001. DEFINITIONS. In this subchapter:

(1) "Committee" means the capital writs committee established

under this subchapter.

(2) "Office of capital writs" means the office of capital writs

established under Subchapter B.

Added by Acts 2009, 81st Leg., R.S., Ch.

781, Sec. 1, eff. September 1, 2009.

Sec. 78.002. ESTABLISHMENT OF COMMITTEE; DUTIES. (a) The

capital writs committee is established.

(b) The committee shall recommend to the court of criminal

appeals as provided by Section 78.004 a director for the office

of capital writs when a vacancy exists for the position of

director.

Added by Acts 2009, 81st Leg., R.S., Ch.

781, Sec. 1, eff. September 1, 2009.

Sec. 78.003. APPOINTMENT AND COMPOSITION OF COMMITTEE. (a) The

committee is composed of the following five members who are

appointed by the president of the State Bar of Texas, with

ratification by the executive committee of the State Bar of

Texas:

(1) three attorneys who are members of the State Bar of Texas

and who are not employed as prosecutors or law enforcement

officials, all of whom must have criminal defense experience with

death penalty proceedings in this state; and

(2) two state district judges, one of whom serves as presiding

judge of an administrative judicial region.

(b) The committee shall elect one member of the committee to

serve as the presiding officer of the committee.

(c) The committee members serve at the pleasure of the president

of the State Bar of Texas, and the committee meets at the call of

the presiding officer of the committee.

Added by Acts 2009, 81st Leg., R.S., Ch.

781, Sec. 1, eff. September 1, 2009.

Sec. 78.004. RECOMMENDATION AND APPOINTMENT OF DIRECTOR OF

OFFICE OF CAPITAL WRITS. (a) The committee shall submit to the

court of criminal appeals, in order of the committee's

preference, a list of the names of not more than five persons the

committee recommends that the court consider in appointing the

director of the office of capital writs when a vacancy exists for

the position of director. If the committee finds that three or

more persons under the committee's consideration are qualified to

serve as the director of the office of capital writs, the

committee must include at least three names in the list submitted

under this subsection.

(b) Each person recommended to the court of criminal appeals by

the committee under Subsection (a):

(1) must exhibit proficiency and commitment to providing quality

representation to defendants in death penalty cases, as described

by the Guidelines and Standards for Texas Capital Counsel, as

published by the State Bar of Texas; and

(2) may not have been found by a state or federal court to have

rendered ineffective assistance of counsel during the trial or

appeal of a death penalty case.

(c) When a vacancy for the position exists, the court of

criminal appeals shall appoint from the list of persons submitted

to the court under Subsection (a) the director of the office of

capital writs.

Added by Acts 2009, 81st Leg., R.S., Ch.

781, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. OFFICE OF CAPITAL WRITS

Sec. 78.051. DEFINITIONS. In this subchapter:

(1) "Committee" means the capital writs committee established

under Subchapter A.

(2) "Office" means the office of capital writs established under

this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

781, Sec. 1, eff. September 1, 2009.

Sec. 78.052. ESTABLISHMENT; FUNDING. (a) The office of capital

writs is established and operates under the direction and

supervision of the director of the office.

(b) The office shall receive funds for personnel costs and

expenses:

(1) as specified in the General Appropriations Act; and

(2) from the fair defense account under Section 71.058, in an

amount sufficient to cover personnel costs and expenses not

covered by appropriations described by Subdivision (1).

Added by Acts 2009, 81st Leg., R.S., Ch.

781, Sec. 1, eff. September 1, 2009.

Sec. 78.053. DIRECTOR; STAFF. (a) The court of criminal

appeals shall appoint a director to direct and supervise the

operation of the office. The director serves a four-year term

and continues to serve until a successor has been appointed and

qualified. The court of criminal appeals may remove the director

only for good cause. The director may be reappointed for a

second or subsequent term.

(b) The director shall employ attorneys and employ or retain

licensed investigators and other personnel necessary to perform

the duties of the office. To be employed by the director, an

attorney may not have been found by a state or federal court to

have rendered ineffective assistance of counsel during the trial

or appeal of a death penalty case.

(c) The director and any attorney employed by the office may

not:

(1) engage in the private practice of criminal law; or

(2) accept anything of value not authorized by law for services

rendered under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

781, Sec. 1, eff. September 1, 2009.

Sec. 78.054. POWERS AND DUTIES. (a) The office may not accept

an appointment under Article 11.071, Code of Criminal Procedure,

if:

(1) a conflict of interest exists;

(2) the office has insufficient resources to provide adequate

representation for the defendant;

(3) the office is incapable of providing representation for the

defendant in accordance with the rules of professional conduct;

or

(4) other good cause is shown for not accepting the appointment.

(b) The office may not represent a defendant in a federal habeas

review. The office may not represent a defendant in an action or

proceeding in state court other than an action or proceeding

that:

(1) is conducted under Article 11.071, Code of Criminal

Procedure;

(2) is collateral to the preparation of an application under

Article 11.071, Code of Criminal Procedure; or

(3) concerns any other post-conviction matter in a death penalty

case other than a direct appeal, including an action or

proceeding under Article 46.05 or Chapter 64, Code of Criminal

Procedure.

(c) Notwithstanding Article 26.04(p), Code of Criminal

Procedure, the office may independently investigate the financial

condition of any person the office is appointed to represent.

The office shall report the results of the investigation to the

appointing judge. The judge may hold a hearing to determine if

the person is indigent and entitled to representation under this

section.

Added by Acts 2009, 81st Leg., R.S., Ch.

781, Sec. 1, eff. September 1, 2009.

Sec. 78.055. COMPENSATION OF OTHER APPOINTED ATTORNEYS. If it

is necessary that an attorney other than an attorney employed by

the office be appointed, that attorney shall be compensated as

provided by Articles 11.071 and 26.05, Code of Criminal

Procedure.

Added by Acts 2009, 81st Leg., R.S., Ch.

781, Sec. 1, eff. September 1, 2009.

Sec. 78.056. APPOINTMENT LIST. (a) The presiding judges of the

administrative judicial regions shall maintain a statewide list

of competent counsel available for appointment under Section

2(f), Article 11.071, Code of Criminal Procedure, if the office

does not accept or is prohibited from accepting an appointment

under Section 78.054. Each attorney on the list:

(1) must exhibit proficiency and commitment to providing quality

representation to defendants in death penalty cases; and

(2) may not have been found by a state or federal court to have

rendered ineffective assistance of counsel during the trial or

appeal of a death penalty case.

(b) The Office of Court Administration of the Texas Judicial

System and the Task Force on Indigent Defense shall provide

administrative support necessary under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

781, Sec. 1, eff. September 1, 2009.



CHAPTER 81. STATE BAR

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE G. ATTORNEYS

CHAPTER 81. STATE BAR

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 81.001. SHORT TITLE. This chapter may be cited as the

State Bar Act.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 81.002. DEFINITIONS. In this chapter:

(1) "State bar" means the State Bar of Texas.

(2) "Executive director" means the executive director of the

state bar.

(3) "General counsel" means the general counsel of the state

bar.

(4) "Board of directors" means the board of directors of the

state bar.

(5) "Commission" means the Commission for Lawyer Discipline

described by Section 81.076 and as provided in the Texas Rules of

Disciplinary Procedure adopted by the Supreme Court of Texas.

(6) "Chief disciplinary counsel" means the attorney selected

under Section 81.076 who performs disciplinary functions for the

state bar under the Texas Disciplinary Rules of Professional

Conduct and the Texas Rules of Disciplinary Procedure.

(7) "Minority member" means a member of the state bar who is

female, African-American, Hispanic-American, Native American, or

Asian-American.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 795, Sec. 1, eff.

Sept. 1, 1991.

Sec. 81.003. SUNSET PROVISION. The state bar is subject to

Chapter 325 (Texas Sunset Act). Unless continued in existence as

provided by that chapter, this chapter expires September 1, 2015.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 795, Sec. 2, eff.

Sept. 1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 6.11,

eff. Nov. 12, 1991; Acts 2003, 78th Leg., ch. 227, Sec. 1, eff.

Sept. 1, 2003.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 81.011. GENERAL POWERS. (a) The state bar is a public

corporation and an administrative agency of the judicial

department of government.

(b) This chapter is in aid of the judicial department's powers

under the constitution to regulate the practice of law, and not

to the exclusion of those powers.

(c) The Supreme Court of Texas, on behalf of the judicial

department, shall exercise administrative control over the state

bar under this chapter.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 81.012. PURPOSES. In order that the public

responsibilities of the legal profession may be more effectively

discharged, the state bar has the following purposes:

(1) to aid the courts in carrying on and improving the

administration of justice;

(2) to advance the quality of legal services to the public and

to foster the role of the legal profession in serving the public;

(3) to foster and maintain on the part of those engaged in the

practice of law high ideals and integrity, learning, competence

in public service, and high standards of conduct;

(4) to provide proper professional services to the members of

the state bar;

(5) to encourage the formation of and activities of local bar

associations;

(6) to provide forums for the discussion of subjects pertaining

to the practice of law, the science of jurisprudence and law

reform, and the relationship of the state bar to the public; and

(7) to publish information relating to the subjects listed in

Subdivision (6).

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 795, Sec. 3, eff.

Sept. 1, 1991.

Sec. 81.013. SEAL. The state bar has an official seal, which

may not be used for private purposes.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 81.014. SUITS. The state bar may sue and be sued in its

own name.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 81.015. CONTRACTS. To carry out and promote the objectives

of this chapter, the state bar may enter into contracts and do

all other acts incidental to those contracts that are necessary

or expedient for the administration of its affairs and for the

attainment of its purposes.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 81.0151. PURCHASING. The board of directors shall adopt

guidelines and procedures for purchasing that are consistent with

the guidelines and procedures in Chapters 2155-2158. Purchases

are subject to the ultimate review of the supreme court. The

state bar shall maintain reports on state bar purchases and shall

make those reports available for review by the state auditor.

Added by Acts 1991, 72nd Leg., ch. 795, Sec. 4, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.19, eff.

Sept. 1, 1997.

Sec. 81.016. PROPERTY. (a) The state bar may acquire by gift,

bequest, devise, or other manner any interest in real or personal

property.

(b) The state bar may acquire, hold, lease, encumber, and

dispose of real and personal property in the exercise of its

powers and the performance of its duties under this chapter.

(c) The property of the state bar is held by the state bar for

the purposes set out in Section 81.012. If the state bar ceases

to exist as a legal entity for any reason, all property of the

state bar shall be held in trust by the supreme court for the

attorneys of this state.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 795, Sec. 5, eff.

Sept. 1, 1991.

Sec. 81.017. INDEBTEDNESS, LIABILITY, OR OBLIGATION. (a) An

indebtedness, liability, or obligation of the state bar does not:

(1) create a debt or other liability of the state or of any

entity other than the state bar or any successor public

corporation; or

(2) create any personal liability on the part of the members of

the state bar or the members of the board of directors or any

authorized person issuing, executing, or delivering any evidence

of the indebtedness, liability, or obligation.

(b) The state bar may not create an indebtedness, liability, or

obligation that cannot be paid from the receipts for the current

year unless approved by referendum of all members of the state

bar as provided by Section 81.024.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 81.018. CONTRACTUAL OBLIGATIONS. Any bond, note,

debenture, evidence of indebtedness, mortgage, deed of trust,

assignment, pledge, contract, lease, agreement, or other

contractual obligation owed to or by the state bar on June 11,

1979, remains in force and effect according to the terms of the

obligation.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 81.019. OFFICERS OF STATE BAR. (a) The officers of the

state bar are the president, president-elect, and immediate past

president.

(b) Except as provided by Subsection (c), the officers shall be

elected in accordance with rules for the election of officers and

directors prepared and proposed by the supreme court as provided

by Section 81.024.

(c) The election rules must permit any member's name to be

printed on the ballot as a candidate for president-elect if a

written petition requesting that action and signed by at least

five percent of the membership of the state bar is filed with the

executive director at least 30 days before the election ballots

are to be distributed to the membership.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 795, Sec. 6, eff.

Sept. 1, 1991; Acts 2003, 78th Leg., ch. 227, Sec. 2, eff. Sept.

1, 2003.

Sec. 81.020. BOARD OF DIRECTORS. (a) The governing body of the

state bar is the board of directors.

(b) The board is composed of:

(1) the officers of the state bar;

(2) the president, president-elect, and immediate past president

of the Texas Young Lawyers Association;

(3) not more than 30 members of the state bar elected by the

membership from their district as determined by the board;

(4) six persons appointed by the supreme court and confirmed by

the senate who are not attorneys and who do not have, other than

as consumers, a financial interest in the practice of law; and

(5) four minority member directors appointed by the president as

provided by Subsection (d).

(c) Elected members serve three-year terms. Nonattorney members

serve staggered terms of the same length as terms of elected

board members. The supreme court shall annually appoint two

nonattorney members, with at least one of the two from a list of

at least five names submitted by the governor. Appointments to

the board shall be made without regard to the race, color,

disability, sex, religion, age, or national origin of the

appointees. A person who has served more than half of a full term

is not eligible for reappointment to the board.

(d) The president of the state bar appoints the minority member

directors, subject to confirmation by the board of directors. In

making appointments under this subsection, the president shall

attempt to appoint members of the different minority groups

listed in Section 81.002(7). Minority member directors serve

three-year terms. To be eligible for appointment as a minority

member director, a person must:

(1) be a minority member of the bar;

(2) not be serving as an elected director at the time of

appointment; and

(3) not be serving as a minority member director at the time of

appointment.

(e) Repealed by Acts 2003, 78th Leg., ch. 227, Sec. 22.

(f) The board of directors shall develop and implement policies

that clearly separate the responsibilities of the board and the

management responsibilities of the executive director and the

staff of the state bar.

(g) The board of directors shall prepare and maintain a written

plan that describes how a person who does not speak English or

who has a physical, mental, or developmental disability can be

provided reasonable access to the state bar's programs.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 795, Sec. 7, eff.

Sept. 1, 1991; Acts 2003, 78th Leg., ch. 227, Sec. 3, 22, eff.

Sept. 1, 2003.

Sec. 81.0201. TRAINING PROGRAM FOR BOARD MEMBERS. (a) A person

who is elected or appointed to and qualifies for office as a

member of the board of directors may not vote, deliberate, or be

counted as a member in attendance at a meeting of the board until

the person completes a training program that complies with this

section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the state bar and the board;

(2) the programs operated by the state bar;

(3) the role and functions of the state bar;

(4) the rules of the state bar, with an emphasis on the rules

that relate to disciplinary and investigatory authority;

(5) the current budget for the state bar;

(6) the results of the most recent formal audit of the state

bar;

(7) the requirements of:

(A) the open meetings law, Chapter 551;

(B) the public information law, Chapter 552; and

(C) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the state bar or

the Texas Ethics Commission.

Added by Acts 2003, 78th Leg., ch. 227, Sec. 4, eff. Sept. 1,

2003.

Sec. 81.021. OPEN MEETINGS; PUBLIC PARTICIPATION. (a) Meetings

of the board of directors of the state bar are subject to Chapter

551.

(b) The board of directors shall develop and implement policies

that provide the public with a reasonable opportunity to appear

before the board and to speak on any issue under the jurisdiction

of the board.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 795, Sec. 8, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(83), eff.

Sept. 1, 1995.

Sec. 81.0215. STRATEGIC PLAN. (a) The state bar shall develop

a comprehensive, long-range strategic plan for its operations.

Each even-numbered year, the state bar shall issue a plan

covering five fiscal years beginning with the next odd-numbered

fiscal year.

(b) The strategic plan must include measurable goals and a

system of performance measures that:

(1) relates directly to the identified goals; and

(2) focuses on the results and outcomes of state bar operations

and services.

(c) Each year, the state bar shall report the performance

measures included in the strategic plan under this section to the

supreme court and the editor of the Texas Bar Journal for

publication.

Added by Acts 2003, 78th Leg., ch. 227, Sec. 4, eff. Sept. 1,

2003.

Sec. 81.022. ANNUAL BUDGET; PUBLIC BUDGET HEARING. (a) The

executive director of the state bar shall confer with the clerk

of the supreme court and shall supervise the administrative staff

of the state bar in preparation of the annual budget.

(a-1) In developing and approving the annual budget, the state

bar and supreme court shall:

(1) consider the goals and performance measures identified in

the strategic plan developed under Section 81.0215; and

(2) identify additional goals and performance measures as

necessary.

(b) The proposed budget shall be presented annually at a public

hearing. Not later than the 30th day before the day the hearing

is held, the proposed budget and notice of the time and place of

the budget hearing shall be disseminated to the membership of the

state bar and to the public.

(c) The executive director shall preside at the budget hearing

or, if the executive director is unable to preside, may authorize

any employee of the administrative staff or any officer or

director of the state bar to preside. Any member of the public

may participate in the discussion of any item proposed to be

included in the budget.

(d) After the public hearing, the proposed budget shall be

submitted to the board of directors for its consideration. The

budget adopted by the board of directors shall be submitted to

the supreme court for final review and approval. The board of

directors, at a regular or special meeting, may amend the budget

subject to approval by the supreme court.

(e) After implementing a budget approved by the supreme court,

the state bar shall report to the court regarding the state bar's

performance on the goals and performance measures identified in

the strategic plan developed under Section 81.0215. The state bar

shall:

(1) revise the goals and performance measures as necessary; and

(2) notify the supreme court of the revisions.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 2003, 78th Leg., ch. 227, Sec. 5, eff.

Sept. 1, 2003.

Sec. 81.0221. ALCOHOLIC BEVERAGES. None of the funds of the

state bar collected from mandatory dues may be used for the

purchase of alcoholic beverages.

Added by Acts 1991, 72nd Leg., ch. 795, Sec. 10, eff. Sept. 1,

1991.

Sec. 81.023. AUDIT; FINANCIAL REPORT. (a) The financial

transactions of the state bar are subject to audit by the state

auditor in accordance with Chapter 321, Government Code. The

state bar shall pay the expense of the audit. The auditor's

report shall be published in the Bar Journal.

(b) The state bar shall file annually with the supreme court,

the governor, and the presiding officer of each house of the

legislature a complete and detailed written report accounting for

all funds received and disbursed by the state bar during the

preceding fiscal year. The annual report must be in the form and

reported in the time provided by the General Appropriations Act.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 584, Sec. 3, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 795, Sec. 9, eff. Sept.

1, 1991.

Sec. 81.024. RULES. (a) The supreme court shall promulgate the

rules governing the state bar. The rules may be amended as

provided by this section.

(b) The supreme court may, either as it considers necessary,

pursuant to a resolution of the board of directors of the state

bar, or pursuant to a petition signed by at least 10 percent of

the registered members of the state bar, prepare, propose, and

adopt rules or amendments to rules for the operation,

maintenance, and conduct of the state bar and the discipline of

its members.

(c) When the supreme court has prepared and proposed rules or

amendments to rules under this section, the court shall

distribute a copy of each proposed rule or amendment in ballot

form to each registered member of the state bar for a vote.

(d) At the end of the 30-day period following the date the

ballots are distributed, the court shall count the returned

ballots.

(e) The supreme court shall promulgate each rule and amendment

that receives a majority of the votes cast in an election. The

rule or amendment takes effect immediately on promulgation by the

court.

(f) The vote shall be open to inspection by any member of the

bar or the public.

(g) A rule may not be promulgated unless it has been approved by

the members of the state bar in the manner provided by this

section.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 2003, 78th Leg., ch. 227, Sec. 6, eff.

Sept. 1, 2003.

Sec. 81.0241. ELECTRONIC TRANSMISSION OF ELECTION MATERIALS.

(a) The state bar may, with the approval of the supreme court,

distribute by electronic transmission ballots and related

materials and receive by electronic transmission completed

ballots in an election under this chapter.

(b) Before approving the distribution or receipt of ballots and

related materials by electronic transmission under this section,

the supreme court must be satisfied that the state bar has

implemented procedures that ensure each member of the state bar

will have secure access to election ballots and information.

Added by Acts 2003, 78th Leg., ch. 227, Sec. 7, eff. Sept. 1,

2003.

Sec. 81.0242. PARTICIPATION IN ELECTIONS. The state bar, in the

manner provided by the supreme court, shall:

(1) promote and monitor participation of members of the state

bar in elections under this chapter; and

(2) report statistics regarding that participation to the

supreme court and the editor of the Texas Bar Journal for

publication.

Added by Acts 2003, 78th Leg., ch. 227, Sec. 7, eff. Sept. 1,

2003.

Sec. 81.025. BAR DISTRICTS. (a) The board of directors shall

from time to time reapportion the state into bar districts for

electing directors from those districts or to perform any other

duty imposed on the state bar by this chapter or the rules of the

state bar.

(b) In determining the districts, the board must consider the

purposes of the state bar as set out in Section 81.012.

(c) Any reapportionment is subject to the supreme court's

approval.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 81.026. COMMITTEES AND SECTIONS. (a) The board may create

committees, subject to the executive committee's approval under

Subchapter I, and sections as it considers advisable and

necessary to carry out the purposes of this chapter.

(b) This chapter does not prohibit the appointment of

nonattorneys to a committee of the state bar.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 2003, 78th Leg., ch. 227, Sec. 8, eff.

Sept. 1, 2003.

Sec. 81.027. REMOVAL OF DIRECTOR. (a) The board of directors

may remove a director from the board at any regular meeting by

resolution declaring the director's position vacant. It is a

ground for removal from the board that a director:

(1) does not have at the time of taking office the applicable

qualifications for office, if any;

(2) does not maintain during service on the board the applicable

qualifications for office, if any;

(3) is ineligible for membership under Section 81.028 or 81.031;

(4) cannot, because of illness or disability, discharge the

director's duties for a substantial part of the director's term;

or

(5) is absent from more than half of the regularly scheduled

board meetings that the director is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the board.

(b) The validity of an action of the board of directors is not

affected by the fact that it is taken when a ground for removal

of a director exists.

(c) If the executive director has knowledge that a potential

ground for removal of a director exists, the executive director

shall notify the president of the state bar and the director of

the ground.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 795, Sec. 11, eff.

Sept. 1, 1991; Acts 2003, 78th Leg., ch. 227, Sec. 9, eff. Sept.

1, 2003.

Sec. 81.028. RELATIONSHIP WITH TRADE ASSOCIATION. (a) In this

section, "Texas trade association" means a cooperative and

voluntarily joined statewide association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) A person may not be a member of the board of directors and

may not be a state bar employee employed in a "bona fide

executive, administrative, or professional capacity," as that

phrase is used for purposes of establishing an exemption to the

overtime provisions of the federal Fair Labor Standards Act of

1938 (29 U.S.C. Section 201 et seq.), and its subsequent

amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of board interest; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of board

interest.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 2003, 78th Leg., ch. 227, Sec. 10, eff.

Sept. 1, 2003.

Sec. 81.029. EXECUTIVE DIRECTOR. (a) The board of directors,

by a majority vote, elects the executive director. The executive

director serves at the pleasure of the board.

(b) The executive director shall execute the policies and

directives of the board in all state bar activities except the

activities for which the general counsel is given responsibility

either by this chapter or by the board.

(c) The executive director shall perform the duties usually

required of a corporate secretary and other duties as assigned by

the board.

(d) The executive director shall act as the treasurer of the

state bar and shall receive from the clerk of the supreme court

state bar funds as provided by this chapter. The funds are

subject to audit as provided by Section 81.023.

(e) The executive director shall maintain the membership files

and shall confer with the clerk of the supreme court as to the

maintenance of those files.

(f) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(8).

(g) The executive director has no vote on matters before the

board of directors.

(h) The executive director or the executive director's designee

shall develop an intra-agency career ladder program. The program

shall require intra-agency postings of all nonentry level

positions concurrently with any public posting.

(i) The executive director or the executive director's designee

shall develop a system of annual performance evaluations. All

merit pay for state bar employees must be based on the system

established under this subsection.

(j) The executive director or the executive director's designee

shall prepare and maintain a written policy statement that

implements a program of equal employment opportunity to ensure

that all personnel decisions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the state bar to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

state bar's personnel is in accordance with state and federal law

and a description of reasonable methods to achieve compliance

with state and federal law.

(k) The policy statement must:

(1) be updated annually;

(2) be reviewed by the state Commission on Human Rights for

compliance with Subsection (j)(1); and

(3) be filed with the supreme court and the governor's office.

(l) Repealed by Acts 2003, 78th Leg., ch. 227, Sec. 22.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 795, Sec. 12, eff.

Sept. 1, 1991; Acts 2003, 78th Leg., ch. 227, Sec. 11, 22, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 285, Sec. 31(8), eff.

Sept. 1, 2003.

Sec. 81.030. GENERAL COUNSEL. (a) The board of directors, by a

majority vote, elects the general counsel of the state bar. The

general counsel holds office at the pleasure of the board.

(b) The general counsel must be a member of the state bar.

(c) The general counsel shall perform the duties usually

expected of and performed by a general counsel.

(d) The general counsel shall perform those duties delegated by

the board of directors.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 795, Sec. 13, eff.

Sept. 1, 1991.

Sec. 81.031. CONFLICT OF INTEREST. (a) The executive director

and the general counsel of the state bar are subject to Chapter

572.

(b) A person may not serve as a member of the board of directors

or as the general counsel to the state bar if the person is

required to register as a lobbyist under Chapter 305, Government

Code, because of the person's activities for compensation on

behalf of a profession related to the operation of the state bar.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 304, Sec. 3.12, eff.

Jan. 1, 1992; Acts 1991, 72nd Leg., ch. 795, Sec. 14, eff. Sept.

1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(41), eff. Sept.

1, 1995.

Sec. 81.032. DEPUTY CLERK. (a) The clerk of the supreme court,

with the permission of the court, may employ a deputy to assist

the clerk in discharging the duties imposed on the clerk by this

chapter or by rules promulgated under this chapter.

(b) The board of directors of the state bar shall set the

deputy's salary. The salary shall be paid from state bar funds.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 81.033. OPEN RECORDS. (a) All records of the state bar,

except for records pertaining to grievances that are confidential

under the Texas Rules of Disciplinary Procedure, and records

pertaining to the Texas Board of Legal Specialization, are

subject to Chapter 552.

(b) The use of confidential records and information for purposes

of the client security fund does not waive confidentiality or

privilege.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 795, Sec. 15, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(93), eff.

Sept. 1, 1995.

Sec. 81.034. RESTRICTION ON USE OF FUNDS. Fees collected under

this chapter and other funds received by the state bar may not be

used for influencing the passage or defeat of any legislative

measure unless the measure relates to the regulation of the legal

profession, improving the quality of legal services, or the

administration of justice and the amount of the expenditure is

reasonable and necessary. This subsection does not prohibit a

member of the board of directors or an officer or employee of the

state bar from furnishing information in the person's possession

that is not confidential information to a member or committee of

the legislature on request of the member or committee.

Added by Acts 1991, 72nd Leg., ch. 795, Sec. 16, eff. Sept. 1,

1991.

Sec. 81.035. INFORMATION REGARDING REQUIREMENTS FOR OFFICE OR

EMPLOYMENT. The executive director or the executive director's

designee shall provide to members of the board of directors and

to agency employees, as often as necessary, information regarding

the requirements for office or employment under this chapter,

including information regarding a person's responsibilities under

applicable laws relating to standards of conduct for state

officers or employees.

Added by Acts 2003, 78th Leg., ch. 227, Sec. 12, eff. Sept. 1,

2003.

Sec. 81.036. INFORMATION ON CERTAIN COMPLAINTS. (a) The state

bar shall maintain a file on each written complaint, other than a

grievance against an attorney, filed with the state bar. The file

must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the state bar;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

state bar closed the file without taking action other than to

investigate the complaint.

(b) The state bar shall provide to the person filing the

complaint and to each person who is a subject of the complaint a

copy of the state bar's policies and procedures relating to

complaint investigation and resolution.

(c) The state bar, at least quarterly until final disposition of

the complaint, shall notify the person filing the complaint and

each person who is a subject of the complaint of the status of

the investigation unless the notice would jeopardize an

undercover investigation.

Added by Acts 2003, 78th Leg., ch. 227, Sec. 12, eff. Sept. 1,

2003.

Sec. 81.038. USE OF TECHNOLOGY. The board of directors shall

develop and implement a policy requiring the executive director

and state bar employees to research and propose appropriate

technological solutions to improve the state bar's ability to

perform its functions. The technological solutions must:

(1) ensure that the public is able to easily find information

about the state bar on the Internet;

(2) ensure that persons who want to use the state bar's services

are able to:

(A) interact with the state bar through the Internet; and

(B) access any service that can be provided effectively through

the Internet; and

(3) be cost-effective and developed through the state bar's

planning processes.

Added by Acts 2003, 78th Leg., ch. 227, Sec. 12, eff. Sept. 1,

2003.

SUBCHAPTER C. MEMBERSHIP

Sec. 81.051. BAR MEMBERSHIP REQUIRED. (a) The state bar is

composed of those persons licensed to practice law in this state.

Bar members are subject to this chapter and to the rules adopted

by the supreme court.

(b) Each person licensed to practice law in this state shall,

not later than the 10th day after the person's admission to

practice, enroll in the state bar by registering with the clerk

of the supreme court.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 81.052. MEMBERSHIP CLASSES. (a) A bar membership is one

of four classes: active, inactive, emeritus, or associate.

(b) Each licensed member of the state bar is an active member

until the person requests to be enrolled as an inactive member.

(c) An inactive member is a person who:

(1) is eligible for active membership but not engaged in the

practice of law in this state; and

(2) has filed with the executive director and the clerk of the

supreme court written notice requesting enrollment as an inactive

member.

(d) An inactive member at his request may become an active

member on application and payment of required fees.

(e) An emeritus member is a person who:

(1) is either an active or inactive member in good standing who

is at least 70 years old; and

(2) has filed a written notice requesting enrollment as an

emeritus member.

(f) A person enrolled in law school in this state may be

enrolled as an associate member.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 81.053. STATUS OF CERTAIN MEMBERSHIP CLASSES. (a) An

inactive member may not practice law in this state, hold an

office in the state bar, or vote in any election conducted by the

state bar.

(b) An emeritus member has all the privileges of membership in

the state bar.

(c) An associate member may not practice law, except as provided

by rule promulgated by the supreme court, and may not hold office

in the state bar or vote in any election conducted by the state

bar.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 795, Sec. 17, eff.

Sept. 1, 1991.

Sec. 81.054. MEMBERSHIP FEES AND ADDITIONAL FEES. (a) The

supreme court shall set membership fees and other fees for

members of the state bar. The fees, except as provided by

Subsection (j) and those set for associate members, must be set

in accordance with this section and Section 81.024.

(b) An emeritus member is not required to pay a membership fee

for the year in which the member reaches the age of 70 or any

year following that year.

(c) Fees shall be paid to the clerk of the supreme court. The

clerk shall retain the fees, other than fees collected under

Subsection (j), until distributed to the state bar for

expenditure under the direction of the supreme court to

administer this chapter. The clerk shall retain the fees

collected under Subsection (j) until distribution is approved by

an order of the supreme court. In ordering that distribution, the

supreme court shall order that the fees collected under

Subsection (j) be remitted to the comptroller at least as

frequently as quarterly. The comptroller shall credit 50 percent

of the remitted fees to the credit of the judicial fund for

programs approved by the supreme court that provide basic civil

legal services to the indigent and shall credit the remaining 50

percent of the remitted fees to the fair defense account in the

general revenue fund which is established under Section 71.058,

to be used, subject to all requirements of Section 71.062, for

demonstration or pilot projects that develop and promote best

practices for the efficient delivery of quality representation to

indigent defendants in criminal cases at trial, on appeal, and in

postconviction proceedings.

(d) Fees collected under Subsection (j) may be used only to

provide basic civil legal services to the indigent and legal

representation and other defense services to indigent defendants

in criminal cases as provided by Subsection (c). Other fees

collected under this chapter may be used only for administering

the public purposes provided by this chapter.

(e) The state bar by rule may adopt a system under which

membership fees are due on various dates during the year. For the

year in which a due date is changed, the annual fee shall be

prorated on a monthly basis so that the member pays only that

portion of the fee that is allocable to the number of months

remaining before the new expiration date. An increase in fees

applies only to fees that are payable on or after the effective

date of the increase.

(f) A person who is otherwise eligible to renew the person's

membership may renew the membership by paying the required

membership fees to the state bar on or before the due date.

(g) A person whose membership has been expired for 90 days or

less may renew the membership by paying to the state bar

membership fees equal to 1-1/2 times the normally required

membership fees.

(h) A person whose membership has been expired for more than 90

days but less than one year may renew the membership by paying to

the state bar membership fees equal to two times the normally

required membership fees.

(i) Not later than the 30th day before the date a person's

membership is scheduled to expire, the state bar shall send

written notice of the impending expiration to the person at the

person's last known address according to the records of the state

bar.

(j) The supreme court shall set an additional legal services fee

in an amount of $65 to be paid annually by each active member of

the state bar except as provided by Subsection (k). Section

81.024 does not apply to a fee set under this subsection.

(k) The legal services fee shall not be assessed on any Texas

attorney who:

(1) is 70 years of age or older;

(2) has assumed inactive status under the rules governing the

State Bar of Texas;

(3) is a sitting judge;

(4) is an employee of the state or federal government;

(5) is employed by a city, county, or district attorney's office

and who does not have a private practice that accounts for more

than 50 percent of the attorney's time;

(6) is employed by a 501(c)(3) nonprofit corporation and is

prohibited from the outside practice of law;

(7) is exempt from MCLE requirements because of nonpracticing

status; or

(8) resides out of state and does not practice law in Texas.

(l) In this section, "indigent" has the meaning assigned by

Section 51.941.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 795, Sec. 18, eff.

Sept. 1, 1991; Acts 2003, 78th Leg., ch. 227, Sec. 13, 14, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

161, Sec. 1, eff. May 22, 2007.

Acts 2007, 80th Leg., R.S., Ch.

855, Sec. 4, eff. September 1, 2007.

SUBCHAPTER D. ADMISSION TO PRACTICE

Sec. 81.061. SUPREME COURT JURISDICTION EXCLUSIVE. Rules

governing the admission to the practice of law are within the

exclusive jurisdiction of the supreme court. The officers and

directors of the state bar do not have authority to approve or

disapprove of any rule governing admissions to the practice of

law or to regulate or administer those admissions standards.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

SUBCHAPTER E. DISCIPLINE

Sec. 81.071. DISCIPLINARY JURISDICTION. Each attorney admitted

to practice in this state and each attorney specially admitted by

a court of this state for a particular proceeding is subject to

the disciplinary and disability jurisdiction of the supreme court

and the Commission for Lawyer Discipline, a committee of the

state bar.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 795, Sec. 19, eff.

Sept. 1, 1991.

Sec. 81.072. GENERAL DISCIPLINARY AND DISABILITY PROCEDURES.

(a) In furtherance of the supreme court's powers to supervise

the conduct of attorneys, the court shall establish disciplinary

and disability procedures in addition to the procedures provided

by this subchapter.

(b) The supreme court shall establish minimum standards and

procedures for the attorney disciplinary and disability system.

The standards and procedures for processing grievances against

attorneys must provide for:

(1) classification of all grievances and investigation of all

complaints;

(2) a full explanation to each complainant on dismissal of an

inquiry or a complaint;

(3) periodic preparation of abstracts of inquiries and

complaints filed that, even if true, do or do not constitute

misconduct;

(4) an information file for each grievance filed;

(5) a grievance tracking system to monitor processing of

grievances by category, method of resolution, and length of time

required for resolution;

(6) notice by the state bar to the parties of a written

grievance filed with the state bar that the state bar has the

authority to resolve of the status of the grievance, at least

quarterly and until final disposition, unless the notice would

jeopardize an undercover investigation;

(7) an option for a trial in a district court on a complaint and

an administrative system for attorney disciplinary and disability

findings in lieu of trials in district court, including an appeal

procedure to the Board of Disciplinary Appeals and the supreme

court under the substantial evidence rule;

(8) an administrative system for reciprocal and compulsory

discipline;

(9) interim suspension of an attorney posing a threat of

immediate irreparable harm to a client;

(10) authorizing all parties to an attorney disciplinary

hearing, including the complainant, to be present at all hearings

at which testimony is taken and requiring notice of those

hearings to be given to the complainant not later than the

seventh day before the date of the hearing;

(11) the commission adopting rules that govern the use of

private reprimands by grievance committees and that prohibit a

committee:

(A) giving an attorney more than one private reprimand within a

five-year period for a violation of the same disciplinary rule;

or

(B) giving a private reprimand for a violation that involves a

failure to return an unearned fee, a theft, or a misapplication

of fiduciary property; and

(12) distribution of a voluntary survey to all complainants

urging views on grievance system experiences.

(c) In addition to the minimum standards and procedures provided

by this chapter, the supreme court, under Section 81.024 shall

prepare, propose, and adopt rules it considers necessary for

disciplining, suspending, disbarring, and accepting resignations

of attorneys.

(d) Each attorney is subject to the Texas Rules of Disciplinary

Procedure and the Texas Disciplinary Rules of Professional

Conduct.

(e) The state bar shall establish a voluntary mediation and

dispute resolution procedure to:

(1) attempt to resolve each allegation of attorney misconduct

that is:

(A) classified as an inquiry under Section 81.073(a)(2)(A)

because it does not constitute an offense cognizable under the

Texas Disciplinary Rules of Professional Conduct; or

(B) classified as a complaint and subsequently dismissed; and

(2) facilitate coordination with other programs administered by

the state bar to address and attempt to resolve inquiries and

complaints referred to the voluntary mediation and dispute

resolution procedure.

(e-1) All types of information, proceedings, hearing

transcripts, and statements presented during the voluntary

mediation and dispute resolution procedure established under

Subsection (e) are confidential to the same extent the

information, proceedings, transcripts, or statements would be

confidential if presented to a panel of a district grievance

committee.

(f) Responses to the survey provided for in Subsection (b)(12)

may not identify either the complainant or attorney and shall be

open to the public. The topics must include:

(1) treatment by the grievance system staff and volunteers;

(2) the fairness of grievance procedures;

(3) the length of time for grievance processing;

(4) disposition of the grievance; and

(5) suggestions for improvement of the grievance system.

(g) A person may not maintain an action against a complainant or

witness in a disciplinary proceeding based on a communication

made by the complainant or witness to the commission, a grievance

committee, or the chief disciplinary counsel. The immunity

granted by this subsection is absolute and unqualified.

(h) The state bar or a court may not require an attorney against

whom a disciplinary action has been brought to disclose

information protected by the attorney-client privilege if the

client did not initiate the grievance that is the subject of the

action.

(i) A panel of a district grievance committee of the state bar

that votes on a grievance matter shall disclose to the

complainant and the respondent in the matter the number of

members of the panel:

(1) voting for a finding of just cause;

(2) voting against a finding of just cause; and

(3) abstaining from voting on the matter.

(j) A quorum of a panel of a district grievance committee of the

state bar must include one public member for each two attorney

members.

(k) A member of a panel of a district grievance committee of the

state bar may vote on a grievance matter to which the panel was

assigned only if the member is present at the hearing at which

the vote takes place.

(l) A person may be appointed to serve on a panel of a district

grievance committee of the state bar only if the person is a

member of the district grievance committee from which the panel

was assigned and the person was appointed to serve on the

committee in strict accordance with the Texas Rules of

Disciplinary Procedure.

(m) A panel of a district grievance committee of the state bar

may not be changed in size for the purpose of obtaining a quorum

on the panel without the approval of the complainant and the

respondent in the grievance matter to which the panel was

assigned.

(n) A member of a panel of a district grievance committee of the

state bar may not be substituted with another member of the

district grievance committee on the day of the hearing for which

the panel was assigned without the approval of the complainant

and the respondent in the grievance matter.

(o) Whenever a grievance is either dismissed as an inquiry or

dismissed as a complaint in accordance with the Texas Rules of

Disciplinary Procedure and that dismissal has become final, the

respondent attorney may thereafter deny that a grievance was

pursued and may file a motion with the tribunal seeking

expunction of all records on the matter, other than statistical

or identifying information maintained by the chief disciplinary

counsel pertaining to the grievance.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 795, Sec. 20, eff.

Sept. 1, 1991; Acts 2001, 77th Leg., ch. 1436, Sec. 1, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 227, Sec. 15, 16, eff. Sept.

1, 2003.

Sec. 81.073. CLASSIFICATION OF GRIEVANCES. (a) The chief

disciplinary counsel's office shall classify each grievance on

receipt as:

(1) a complaint, if the grievance alleges conduct that, if true,

constitutes professional misconduct or disability cognizable

under the Texas Disciplinary Rules of Professional Conduct; or

(2) an inquiry, if:

(A) the grievance alleges conduct that, even if true, does not

constitute professional misconduct or disability cognizable under

the Texas Disciplinary Rules of Professional Conduct; or

(B) the respondent attorney is deceased, has relinquished the

attorney's license to practice law in this state to avoid

disciplinary action, or is not licensed to practice law in this

state.

(b) A complainant may appeal the classification of a grievance

as an inquiry to the Board of Disciplinary Appeals, or the

complainant may amend and resubmit the grievance. An attorney

against whom a grievance is filed may not appeal the

classification of the grievance.

Added by Acts 2003, 78th Leg., ch. 227, Sec. 17, eff. Sept. 1,

2003.

Sec. 81.074. DISPOSITION OF INQUIRIES. The chief disciplinary

counsel shall:

(1) dismiss a grievance classified as an inquiry; and

(2) refer each inquiry classified under Section 81.073(a)(2)(A)

and dismissed under this section to the voluntary mediation and

dispute resolution procedure established under Section 81.072(e).

Added by Acts 2003, 78th Leg., ch. 227, Sec. 17, eff. Sept. 1,

2003.

Sec. 81.075. DISPOSITION OF COMPLAINTS. (a) The chief

disciplinary counsel shall review and investigate each grievance

classified as a complaint to determine whether there is just

cause, as defined by the Texas Rules of Disciplinary Procedure.

(b) After the chief disciplinary counsel reviews and

investigates a complaint:

(1) if the counsel finds there is no just cause, the counsel

shall place the complaint on a dismissal docket; or

(2) if the counsel finds just cause:

(A) the respondent attorney may request a trial in a district

court on the complaint in accordance with the procedures adopted

by the supreme court; or

(B) the counsel shall place the complaint on a hearing docket if

the respondent attorney does not request a trial in a district

court.

(c) A panel of a district grievance committee shall consider

each complaint placed on the dismissal docket at a closed hearing

without the complainant or the respondent attorney present. The

panel may:

(1) approve the dismissal of the complaint and refer the

complaint to the voluntary mediation and dispute resolution

procedure established under Section 81.072(e); or

(2) deny the dismissal of the complaint and place the complaint

on a hearing docket.

(d) A panel of a district grievance committee shall conduct a

hearing on each complaint placed on the hearing docket. The

commission and the respondent attorney are parties to the

hearing, and the chief disciplinary counsel presents the

complainant's case at the hearing. Each party may seek and the

panel may issue a subpoena to compel attendance and production of

records before the panel. Each party may conduct limited

discovery in general accordance with the Texas Rules of Civil

Procedure as prescribed by rules of the supreme court.

(e) After conducting a hearing under Subsection (d), the panel

of the district grievance committee may:

(1) dismiss the complaint and refer it to the voluntary

mediation and dispute resolution procedure established under

Section 81.072(e);

(2) find that the respondent attorney suffers from a disability

and forward that finding to the Board of Disciplinary Appeals for

referral to a district disability committee; or

(3) find that professional misconduct occurred and impose

sanctions.

Added by Acts 2003, 78th Leg., ch. 227, Sec. 17, eff. Sept. 1,

2003.

Sec. 81.0751. APPEALS. (a) The commission or a respondent

attorney may appeal:

(1) a finding of a panel of a district grievance committee under

Section 81.075(e) only to the Board of Disciplinary Appeals;

(2) a finding of the Board of Disciplinary Appeals to the

supreme court; and

(3) a judgment of a district court as in civil cases generally.

(b) In an appeal of a finding of a panel of a district grievance

committee made to the Board of Disciplinary Appeals, the board

may:

(1) affirm in whole or part the panel's finding;

(2) modify the panel's finding and affirm the finding as

modified;

(3) reverse in whole or part the panel's finding and enter a

finding the board determines the panel should have entered; or

(4) reverse the panel's finding and remand the complaint for a

rehearing to be conducted by:

(A) the panel that entered the finding; or

(B) a statewide grievance committee panel composed of members

selected from the state bar districts other than the district

from which the appeal was taken.

Added by Acts 2003, 78th Leg., ch. 227, Sec. 17, eff. Sept. 1,

2003.

Sec. 81.0752. CONFIDENTIALITY. (a) All types of information,

proceedings, hearing transcripts, and statements presented to a

panel of a district grievance committee are confidential and may

not be disclosed to any person other than the chief disciplinary

counsel unless:

(1) disclosure is ordered by a court; or

(2) the panel finds that professional misconduct occurred and a

sanction other than a private reprimand is imposed against the

respondent attorney.

(b) If the requirements of Subsection (a)(2) are met, the panel

of the district grievance committee shall, on request, make the

information, proceedings, hearing transcripts, or statements

available to the public.

Added by Acts 2003, 78th Leg., ch. 227, Sec. 17, eff. Sept. 1,

2003.

Sec. 81.0753. RULES REGARDING GRIEVANCES. The supreme court

shall promulgate rules regarding the classification and

disposition of grievances, including rules specifying time limits

for each stage of the grievance resolution process.

Added by Acts 2003, 78th Leg., ch. 227, Sec. 17, eff. Sept. 1,

2003.

Sec. 81.076. COMMISSION FOR LAWYER DISCIPLINE. (a) The

Commission for Lawyer Discipline shall review the structure,

function, and effectiveness of the disciplinary and disability

procedures implemented pursuant to this chapter and supreme court

rules.

(b) The commission is a standing committee of the state bar. The

commission is composed of 12 persons. Six members must be

attorneys, and six members must not be attorneys. The president

of the state bar appoints the attorney members. The supreme court

appoints the public members. The public members may not have,

other than as consumers, an interest, direct or indirect, in the

practice of law or the profession of law. The supreme court may

remove any member for good cause.

(c) Members serve staggered three-year terms with one-third of

the members' terms expiring each year.

(d) The president of the state bar shall designate an attorney

member as chairperson of the commission who serves for one year.

(e) The commission shall report its findings annually to the

supreme court and the board of directors and include any

recommendations concerning needed changes in disciplinary or

disability procedures or structures.

(f) All necessary and actual expenses of the commission shall be

provided for and paid out of the budget of the state bar.

(g) The commission, with the advice and consent of the board of

directors, shall select a chief disciplinary counsel to serve as

administrator of the state bar's grievance procedure as provided

by the Texas Rules of Disciplinary Procedure. On request of an

unauthorized practice of law committee or a grievance committee,

the chief disciplinary counsel may investigate and prosecute

suits to enjoin members, nonlicensees, and nonmembers of the

state bar from the practice of law.

(h) The commission shall report to the board of directors, the

supreme court, and the legislature, at least annually, concerning

the state of the attorney discipline system and make

recommendations concerning the refinement and improvement of the

system.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 795, Sec. 21, eff.

Sept. 1, 1991.

Sec. 81.077. DISBARMENT PROCEEDINGS. (a) The supreme court may

not adopt or promulgate any rule abrogating the right of trial by

jury of an accused attorney in a disbarment action in the county

of the residence of the accused attorney.

(b) A disbarment proceeding against a resident attorney shall be

instituted in a district court in the county of the attorney's

residence, but the accused attorney may apply for change of venue

under Rule 257, Texas Rules of Civil Procedure.

(c) This chapter does not prohibit a grievance committee from

investigating a complaint of professional misconduct alleged to

have occurred in the geographical area served by the committee,

but any action must be filed in the county of the attorney's

residence.

(d) Venue in a disbarment proceeding against a nonresident

member of the state bar is in a district court either in Travis

County or in any county where the alleged misconduct occurred.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 795, Sec. 22, eff.

Sept. 1, 1991.

Sec. 81.078. DISCIPLINARY PROCEEDINGS. (a) Except as provided

by Subsection (b), until an attorney has been convicted of the

charges for disbarment pending against the attorney in a court of

competent jurisdiction, the attorney may be suspended from the

practice of law only if the attorney concurs in an order of

suspension entered by the grievance committee.

(b) On proof of an attorney's conviction in a trial court of

competent jurisdiction of any felony involving moral turpitude or

of any misdemeanor involving the theft, embezzlement, or

fraudulent misappropriation of money or other property, the

district court of the county of the residence of the convicted

attorney shall enter an order suspending the attorney from the

practice of law during the pendency of any appeals from the

conviction. An attorney who has been given probation after the

conviction, whether adjudicated or unadjudicated, shall be

suspended from the practice of law during the probation.

(c) On proof of final conviction of any felony involving moral

turpitude or any misdemeanor involving theft, embezzlement, or

fraudulent misappropriation of money or other property, the

district court of the county of the residence of the convicted

attorney shall enter an order disbarring the attorney.

(d) In an action to disbar any attorney for acts made the basis

of a conviction for a felony involving moral turpitude or a

misdemeanor involving theft, embezzlement, or fraudulent

misappropriation of money or other property, the record of

conviction is conclusive evidence of the guilt of the attorney

for the crime of which he was convicted.

(e) Either the grievance committee for the bar district or the

general counsel may seek enforcement of this section.

(f) This chapter does not prevent prosecution of an attorney in

a disciplinary action after conviction for a criminal act based

either on the weight of the conviction or on conduct by the

attorney that led to the attorney's conviction.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 81.079. PUBLIC NOTIFICATION AND INFORMATION. (a) To

provide information to the public relating to the attorney

grievance process, the state bar shall:

(1) develop a brochure written in Spanish and English describing

the bar's grievance process;

(2) establish a toll-free "800" telephone number for public

access to the chief disciplinary counsel's office in Austin and

list the number in telephone directories statewide;

(3) describe the bar's grievance process in the bar's telephone

directory listings statewide; and

(4) make grievance forms written in Spanish and English

available in each county courthouse.

(b) Each attorney practicing law in this state shall provide

notice to each of the attorney's clients of the existence of a

grievance process by:

(1) making grievance brochures prepared by the state bar

available at the attorney's place of business;

(2) posting a sign prominently displayed in the attorney's place

of business describing the process;

(3) including the information on a written contract for services

with the client; or

(4) providing the information in a bill for services to the

client.

Added by Acts 1991, 72nd Leg., ch. 795, Sec. 23, eff. Sept. 1,

1991. Amended by Acts 2003, 78th Leg., ch. 227, Sec. 18, eff.

Sept. 1, 2003.

SUBCHAPTER F. COMMITTEE ON PROFESSIONAL ETHICS

Sec. 81.091. COMMITTEE ON PROFESSIONAL ETHICS. (a) The

professional ethics committee consists of nine members of the

state bar appointed by the supreme court.

(b) Members serve three-year terms with the terms of three

members expiring each year.

(c) The supreme court shall designate a chairperson of the

committee who serves for one year.

(d) This chapter does not prohibit the supreme court from

appointing members of the judicial department to the committee.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 81.092. COMMITTEE OPINIONS. (a) The committee shall,

either on its own initiative or when requested to do so by a

member of the state bar, express its opinion on the propriety of

professional conduct other than on a question pending before a

court of this state.

(b) Except as provided by Section 81.093, an opinion requires

the concurrence of a quorum of the committee members.

(c) Committee opinions are not binding on the supreme court.

(d) As far as possible, the committee must disclose the

rationale for its opinion and shall indicate whether it is based

on ethical consideration or on disciplinary rules.

(e) The committee shall adopt rules it considers appropriate

relating to the procedures to be used in expressing opinions.

Rules adopted under this subsection take effect when approved by

the supreme court.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 81.093. PANELS. The committee may meet in three-member

panels to express its opinion on behalf of the whole committee,

but an inquirer who is dissatisfied with the panel's opinion may

appeal it to the full committee for review.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 81.094. CERTAIN COMMITTEE DUTIES. The committee shall:

(1) periodically publish its issued opinions to the legal

profession in summary or complete form;

(2) on request provide copies of its issued opinions to members

of the state bar or the public;

(3) on request advise or otherwise assist state bar committees

or local bar associations relating to the Texas Disciplinary

Rules of Professional Conduct and the Texas Rules of Disciplinary

Procedure; and

(4) recommend appropriate amendments or clarifications of the

Texas Disciplinary Rules of Professional Conduct and the Texas

Rules of Disciplinary Procedure that it considers advisable.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 795, Sec. 24, eff.

Sept. 1, 1991.

Sec. 81.095. EXPENSES. The state bar shall pay all necessary

and actual expenses of the committee out of the state bar budget.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

SUBCHAPTER G. UNAUTHORIZED PRACTICE OF LAW

Sec. 81.101. DEFINITION. (a) In this chapter the "practice of

law" means the preparation of a pleading or other document

incident to an action or special proceeding or the management of

the action or proceeding on behalf of a client before a judge in

court as well as a service rendered out of court, including the

giving of advice or the rendering of any service requiring the

use of legal skill or knowledge, such as preparing a will,

contract, or other instrument, the legal effect of which under

the facts and conclusions involved must be carefully determined.

(b) The definition in this section is not exclusive and does not

deprive the judicial branch of the power and authority under both

this chapter and the adjudicated cases to determine whether other

services and acts not enumerated may constitute the practice of

law.

(c) In this chapter, the "practice of law" does not include the

design, creation, publication, distribution, display, or sale,

including publication, distribution, display, or sale by means of

an Internet web site, of written materials, books, forms,

computer software, or similar products if the products clearly

and conspicuously state that the products are not a substitute

for the advice of an attorney. This subsection does not authorize

the use of the products or similar media in violation of Chapter

83 and does not affect the applicability or enforceability of

that chapter.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1999, 76th Leg., ch. 799, Sec. 1, eff. June

18, 1999.

Sec. 81.1011. EXCEPTION FOR CERTAIN LEGAL ASSISTANCE. (a)

Notwithstanding Section 81.101(a), the "practice of law" does not

include technical advice, consultation, and document completion

assistance provided by an employee or volunteer of an area agency

on aging affiliated with the Texas Department on Aging who meets

the requirements of Subsection (b) if that advice, consultation,

and assistance relates to:

(1) a medical power of attorney or other advance directive under

Chapter 166, Health and Safety Code; or

(2) a designation of guardian before need arises under Section

679, Texas Probate Code.

(b) An employee or volunteer described by Subsection (a) must:

(1) provide benefits counseling through an area agency on aging

system of access and assistance to agency clients;

(2) comply with rules adopted by the Texas Department on Aging

regarding qualifications, training requirements, and other

requirements for providing benefits counseling services,

including legal assistance and legal awareness services;

(3) have received specific training in providing the technical

advice, consultation, and assistance described by Subsection (a);

and

(4) be certified by the Texas Department on Aging as having met

the requirements of this subsection.

(c) The Texas Department on Aging by rule shall develop

certification procedures by which the department certifies that

an employee or volunteer described by Subsection (a) has met the

requirements of Subsections (b)(1), (2), and (3).

Added by Acts 2001, 77th Leg., ch. 845, Sec. 1, eff. Sept. 1,

2001.

Sec. 81.102. STATE BAR MEMBERSHIP REQUIRED. (a) Except as

provided by Subsection (b), a person may not practice law in this

state unless the person is a member of the state bar.

(b) The supreme court may promulgate rules prescribing the

procedure for limited practice of law by:

(1) attorneys licensed in another jurisdiction;

(2) bona fide law students; and

(3) unlicensed graduate students who are attending or have

attended a law school approved by the supreme court.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 81.103. UNAUTHORIZED PRACTICE OF LAW COMMITTEE. (a) The

unauthorized practice of law committee is composed of nine

persons appointed by the supreme court.

(b) At least three of the committee members must be

nonattorneys.

(c) Committee members serve for staggered terms of three years

with three members' terms expiring each year.

(d) A committee member may be reappointed.

(e) Each year the supreme court shall designate a committee

member to serve as chairperson.

(f) All necessary and actual expenses of the committee should be

provided for and paid out of the budget of the state bar.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 795, Sec. 25, eff.

Sept. 1, 1991.

Sec. 81.104. DUTIES OF UNAUTHORIZED PRACTICE OF LAW COMMITTEE.

The unauthorized practice of law committee shall:

(1) keep the supreme court and the state bar informed with

respect to:

(A) the unauthorized practice of law by lay persons and lay

agencies and the participation of attorneys in that unauthorized

practice of law; and

(B) methods for the prevention of the unauthorized practice of

law; and

(2) seek the elimination of the unauthorized practice of law by

appropriate actions and methods, including the filing of suits in

the name of the committee.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 81.105. LOCAL COMMITTEES. This chapter does not prohibit

the establishment of local unauthorized practice of law

committees to assist the unauthorized practice of law committee

in carrying out its purposes.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 81.106. IMMUNITY. (a) The unauthorized practice of law

committee, any member of the committee, or any person to whom the

committee has delegated authority and who is assisting the

committee is not liable for any damages for an act or omission in

the course of the official duties of the committee.

(b) A complainant or a witness in a proceeding before the

committee or before a person to whom the committee has delegated

authority and who is assisting the committee has the same

immunity that a complainant or witness has in a judicial

proceeding.

Added by Acts 1991, 72nd Leg., ch. 795, Sec. 26, eff. Sept. 1,

1991.

SUBCHAPTER H. MISCELLANEOUS PROVISIONS

Sec. 81.112. FEE DISPUTE RESOLUTION PROCEDURE. The state bar

shall establish a standard fee dispute resolution procedure that

may be used by a bar committee or other organization as a model

for a fee dispute resolution program.

Added by Acts 1991, 72nd Leg., ch. 795, Sec. 28, eff. Sept. 1,

1991.

Sec. 81.113. CONTINUING LEGAL EDUCATION. (a) Except as

provided by Subsection (b), the state bar shall credit an

attorney licensed in this state with meeting the minimum

continuing legal education requirements of the state bar for a

reporting year if during the reporting year the attorney is

employed full-time as an attorney by:

(1) the senate;

(2) the house of representatives;

(3) a committee, division, department, or office of the senate

or house;

(4) the Texas Legislative Council;

(5) the Legislative Budget Board;

(6) the Legislative Reference Library;

(7) the office of the state auditor; or

(8) the Sunset Advisory Commission.

(b) An attorney credited for continuing legal education under

Subsection (a) must meet the continuing legal education

requirements of the state bar in legal ethics or professional

responsibility.

(c) The state bar shall recognize, prepare, or administer

continuing education programs for members of the state bar. A

member of the state bar must participate in the programs to the

extent required by the supreme court to maintain the person's

state bar membership.

Added by Acts 1991, 72nd Leg., ch. 795, Sec. 29, eff. Sept. 1,

1991. Amended by Acts 2003, 78th Leg., ch. 227, Sec. 19, eff.

Sept. 1, 2003.

Sec. 81.114. ATTORNEY INSTRUCTION RELATED TO GUARDIANSHIP

ISSUES. (a) The state bar shall provide a course of instruction

for attorneys who represent parties in guardianship cases or who

serve as court-appointed guardians.

(b) The state bar shall adopt the rules necessary to accomplish

the purposes of this section.

(c) The instruction must include information about:

(1) statutory and case law relating to guardianships;

(2) the aging process and the nature of disabilities;

(3) the requirements of the Americans with Disabilities Act (42

U.S.C. Section 12101 et seq.) and related case and statutory law,

rules, and compliance methods;

(4) the principles of equal access and accommodation;

(5) the use of community resources for the disabled; and

(6) avoidance of stereotypes through a focus on people's

individual abilities, support needs, and inherent individual

value.

(d) The instruction may include information about:

(1) substantive areas of law concerning the needs of elderly

persons and persons with disabilities;

(2) barriers to physical access and methods to overcome those

barriers;

(3) communication needs of elderly persons and persons with

disabilities and the technology available to provide access to

communication;

(4) duties and responsibilities of guardians, guardians ad

litem, attorneys, and court personnel in guardianship

proceedings;

(5) standard definitions and procedures for determining

incapacity;

(6) standards for surrogate decision making;

(7) the doctrine of the least-restrictive alternative;

(8) the dispute resolution process, especially its application

to elderly persons and persons with disabilities; and

(9) successful programs and funding efforts for addressing the

court-related needs of elderly persons and persons with

disabilities.

Added by Acts 1993, 73rd Leg., ch. 905, Sec. 3, eff. Sept. 1,

1993.

Sec. 81.115. ONLINE ATTORNEY PROFILES. (a) The state bar shall

create a profile of each attorney licensed by the state bar. The

profile must:

(1) include the information required by Subsection (b);

(2) include the information described by Subsection (c) if that

information is provided by the attorney to the state bar; and

(3) be compiled in a format that permits the state bar to make

the information contained in the profile available online to the

public.

(b) A profile must contain the following information on each

attorney:

(1) the name of each law school attended and the date the

attorney graduated;

(2) the date the attorney became licensed to practice law in

this state;

(3) any specialty certification recognized by the state bar and

held by the attorney;

(4) the attorney's primary practice location;

(5) any public disciplinary sanctions issued by the state bar

against the attorney during at least the 10-year period preceding

the date of the profile; and

(6) any public disciplinary sanctions issued by an entity in

another state responsible for attorney discipline in that state

against the attorney during at least the 10-year period preceding

the date of the profile.

(c) The profile must contain the following information on an

attorney if the attorney provides the information to the state

bar:

(1) other states in which the attorney is licensed to practice

law;

(2) the courts before which the attorney has been admitted to

practice law;

(3) whether the attorney provides any language translating

services, including translating services for a person with

impairment of hearing, at the attorney's primary practice

location; and

(4) whether the attorney's client service areas are accessible

to persons with disabilities, as defined by federal law.

(d) Information included under Subsection (b) or (c) that is not

maintained by the state bar in the ordinary course of the state

bar's duties shall be requested from an attorney annually. In

requesting information from the attorney, the state bar shall:

(1) inform the attorney that compliance with the request for

information under Subsection (b) is mandatory;

(2) inform the attorney that compliance with the request for

information under Subsection (c) is voluntary;

(3) inform the attorney of the date the information will be made

available to the public; and

(4) instruct the attorney concerning the requirements under

Subsection (f) for the attorney to obtain a copy of the

attorney's profile to make corrections.

(e) This section does not require the state bar to disclose

confidential information.

(f) The state bar shall:

(1) annually provide to each attorney licensed by the state bar

a copy of the attorney's profile; or

(2) provide to an individual attorney a copy of the attorney's

profile on request. The state bar shall provide an attorney one

month from the date a copy of the attorney's profile is provided

to the attorney to correct factual errors in the attorney's

profile.

(g) The state bar shall annually update the information

contained in an attorney's profile. The state bar shall adopt a

form that allows an attorney to update information contained in

the attorney's profile. The form shall be made available on the

Internet and in other formats as prescribed by rules adopted by

the state bar. The state bar may adopt rules relating to the type

and content of additional information that may be included in an

attorney's profile.

(h) For purposes of administering this section, the state bar

may collect from each member of the state bar an annual fee of

not more than $10.

(i) The state bar shall adopt rules as necessary to implement

this section.

Added by Acts 2001, 77th Leg., ch. 862, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER I. EXECUTIVE COMMITTEE

Sec. 81.121. EXECUTIVE COMMITTEE. (a) The executive committee

consists of:

(1) the president, the president-elect, and the immediate past

president of the state bar;

(2) the chair of the board of directors;

(3) the president of the Texas Young Lawyers Association; and

(4) additional members appointed by the president of the state

bar.

(b) The general counsel and executive director serve as ex

officio members of the committee.

(c) The president of the state bar serves as chair of the

committee. The chair of the board of directors serves as vice

chair of the committee and presides over committee meetings in

the committee chair's absence.

Added by Acts 2003, 78th Leg., ch. 227, Sec. 20, eff. Sept. 1,

2003.

Sec. 81.122. DUTIES OF EXECUTIVE COMMITTEE. The executive

committee shall:

(1) on the recommendation of the president of the state bar,

approve the creation of additional standing and special

committees of the state bar in accordance with Section 81.123;

(2) conduct a comprehensive review of standing and special

committees of the state bar at least biennially and more

frequently as the executive committee determines necessary to

assess whether there is:

(A) a continued need for each committee; and

(B) unnecessary overlap of the committees' activities; and

(3) perform other duties as delegated by the board of directors.

Added by Acts 2003, 78th Leg., ch. 227, Sec. 20, eff. Sept. 1,

2003.

Sec. 81.123. APPROVAL OF COMMITTEES. Before the executive

committee may approve the creation of an additional standing or

special committee of the state bar, the committee must:

(1) study and determine the fiscal impact creating the committee

would have on the state bar budget; and

(2) poll the chair of each existing committee and conduct a

review to determine whether the matter to be addressed by the

proposed committee could be addressed by an existing committee.

Added by Acts 2003, 78th Leg., ch. 227, Sec. 20, eff. Sept. 1,

2003.



CHAPTER 82. LICENSING OF ATTORNEYS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE G. ATTORNEYS

CHAPTER 82. LICENSING OF ATTORNEYS

SUBCHAPTER A. BOARD OF LAW EXAMINERS

Sec. 82.001. BOARD OF LAW EXAMINERS. (a) The Board of Law

Examiners is composed of nine attorneys who have the

qualifications required of members of the supreme court.

(b) The supreme court shall appoint the members of the board for

staggered six-year terms, with the terms of one-third of the

members expiring August 31 of each odd-numbered year. A member is

subject to removal by the supreme court as provided by Section

82.0021.

(c) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointees.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 576, Sec. 1, eff.

Sept. 1, 1991; Acts 1999, 76th Leg., ch. 116, Sec. 1, eff. May

18, 1999; Acts 2003, 78th Leg., ch. 212, Sec. 1, eff. Sept. 1,

2003.

Sec. 82.002. CONFLICT OF INTEREST. (a) In this section, "Texas

trade association" means a cooperative and voluntarily joined

statewide association of business or professional competitors in

this state designed to assist its members and its industry or

profession in dealing with mutual business or professional

problems and in promoting their common interest.

(b) A person may not be a member of the Board of Law Examiners

and may not be a board employee employed in a "bona fide

executive, administrative, or professional capacity," as that

phrase is used for purposes of establishing an exemption to the

overtime provisions of the federal Fair Labor Standards Act of

1938 (29 U.S.C. Section 201 et seq.), and its subsequent

amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of board interest; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of board

interest.

(c) A person may not be a member of the board or act as the

general counsel to the board if the person is required to

register as a lobbyist under Chapter 305 because of the person's

activities for compensation on behalf of a profession related to

the operation of the board.

(d) A member of the board who has a financial interest, other

than a remote financial interest, in a decision pending before

the board is disqualified from participating in the decision.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 2003, 78th Leg., ch. 212, Sec. 2, eff.

Sept. 1, 2003.

Sec. 82.0021. REMOVAL OF BOARD MEMBERS. (a) It is a ground for

removal from the Board of Law Examiners that a member:

(1) does not have, at the time of taking office, the

qualifications required by Section 82.001;

(2) does not maintain during service on the board the

qualifications required by Section 82.001;

(3) is ineligible for membership under Section 82.002;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term;

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the board;

(6) is incompetent; or

(7) is inattentive to the member's duties.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the executive director of the board has knowledge that a

potential ground for removal exists, the executive director shall

notify the presiding officer of the board of the potential

ground. The presiding officer shall then notify the supreme court

that a potential ground for removal exists. If the potential

ground for removal involves the presiding officer, the executive

director shall notify the next highest ranking officer of the

board, who shall then notify the supreme court that a potential

ground for removal exists.

Added by Acts 1991, 72nd Leg., ch. 576, Sec. 2, eff. Sept. 1,

1991. Amended by Acts 2003, 78th Leg., ch. 212, Sec. 3, eff.

Sept. 1, 2003.

Sec. 82.003. OPEN RECORDS AND OPEN MEETINGS. (a) Except as

provided by this section, the Board of Law Examiners is subject

to Chapter 552 and Chapter 551.

(b) Examination questions that may be used in the future and

examinations other than the one taken by the person requesting it

are exempt from disclosure.

(c) Board deliberations, hearings, and determinations relating

to moral character and fitness of an applicant shall be closed to

the public, and records relating to these subjects are

confidential. On the written request of an applicant, however,

the applicant is entitled to:

(1) have the applicant's character and fitness hearing open to

persons designated by the applicant; or

(2) have disclosed to the applicant records relating to the

applicant's own moral character and fitness unless the person who

supplied the information has requested that it not be disclosed.

(d) The board shall not inquire of a person who supplies

information relating to an applicant's moral character and

fitness whether the person objects to disclosure nor inform the

person of the right to object.

(e) Board deliberations, hearings, and determinations relating

to a request by an applicant who has a disability for testing

accommodations under Section 82.0272 on the bar examination shall

be closed to the public, and records relating to that subject are

confidential.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(83),

(94), eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 212, Sec. 4,

eff. Sept. 1, 2003.

Sec. 82.004. BOARD DUTIES. (a) The Board of Law Examiners,

acting under instructions of the supreme court as provided by

this chapter, shall determine the eligibility of candidates for

examination for a license to practice law in this state.

(b) The board shall examine each eligible candidate as to the

candidate's qualifications to practice law.

(c) The board may not recommend any person for a license to

practice law unless the person has shown to the board, in the

manner prescribed by the supreme court, that the person is of the

moral character and of the capacity and attainment proper for

that person to be licensed.

(d) On written request of an applicant who fails an examination

administered by the board, the board shall give the applicant an

oral or written analysis of the applicant's performance on the

examination. The applicant may record an oral analysis.

(e) In each city in which an examination is administered, the

board shall provide facilities that enable persons having

physical, mental, or developmental disabilities to take the

examination.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 576, Sec. 3, eff.

Sept. 1, 1991.

Sec. 82.005. BOARD COMPENSATION. (a) The supreme court shall

set the compensation of each member of the Board of Law

Examiners, excluding reasonable and necessary actual expenses, at

an amount that does not exceed $30,000 a year.

(b) Subchapter B, Chapter 659, does not apply to the

compensation set under this section.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(104),

eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

338, Sec. 1, eff. September 1, 2005.

Sec. 82.006. SUNSET PROVISION. The Board of Law Examiners is

subject to Chapter 325 (Texas Sunset Act). Unless continued in

existence as provided by that chapter, the board is abolished

September 1, 2015.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 576, Sec. 4, eff.

Sept. 1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 6.19,

eff. Nov. 12, 1991; Acts 2003, 78th Leg., ch. 212, Sec. 5, eff.

Sept. 1, 2003.

Sec. 82.007. CAREER LADDER; ANNUAL PERFORMANCE EVALUATIONS. (a)

The executive director of the Board of Law Examiners or the

executive director's designee shall develop an intraagency career

ladder program. The program shall require intraagency postings of

all nonentry level positions concurrently with any public

posting.

(b) The executive director or the executive director's designee

shall develop a system of annual performance evaluations. All

merit pay for board employees must be based on the system

established under this subsection.

Added by Acts 1991, 72nd Leg., ch. 576, Sec. 5, eff. Sept. 1,

1991. Amended by Acts 2003, 78th Leg., ch. 212, Sec. 6, eff.

Sept. 1, 2003.

Sec. 82.0071. EQUAL EMPLOYMENT OPPORTUNITY POLICY. (a) The

executive director of the Board of Law Examiners or the executive

director's designee shall prepare and maintain a written policy

statement that implements a program of equal employment

opportunity to ensure that all personnel decisions are made

without regard to race, color, disability, sex, religion, age, or

national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the board to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

board's personnel is in accordance with state and federal law and

a description of reasonable methods to achieve compliance with

state and federal law.

(c) The policy statement must be:

(1) updated annually;

(2) reviewed by the Commission on Human Rights for compliance

with Subsection (b)(1); and

(3) filed with the governor's office and the supreme court.

Added by Acts 2003, 78th Leg., ch. 212, Sec. 6, eff. Sept. 1,

2003.

Sec. 82.0072. STANDARDS OF CONDUCT. The executive director of

the Board of Law Examiners or the executive director's designee

shall provide to members of the board and to board employees, as

often as necessary, information regarding the requirements for

office or employment under this chapter, including information

regarding a person's responsibilities under applicable laws

relating to standards of conduct for state officers or employees.

Added by Acts 2003, 78th Leg., ch. 212, Sec. 6, eff. Sept. 1,

2003.

Sec. 82.0073. SEPARATION OF RESPONSIBILITIES. The Board of Law

Examiners shall develop and implement policies that clearly

separate the policymaking responsibilities of the board and the

management responsibilities of the executive director and the

staff of the board.

Added by Acts 2003, 78th Leg., ch. 212, Sec. 6, eff. Sept. 1,

2003.

Sec. 82.008. PUBLIC INFORMATION. (a) The Board of Law

Examiners shall prepare information of public interest describing

the functions of the board. The board shall make the information

available to the public and appropriate agencies.

(b) The board shall develop and implement policies that provide

the public with a reasonable opportunity to appear before the

board and to speak on any issue under the jurisdiction of the

board. However, the board may prohibit public testimony that

would reveal the examination questions described by Section

82.003(b) or would relate to the moral character or fitness of an

applicant for a license.

Added by Acts 1991, 72nd Leg., ch. 576, Sec. 5, eff. Sept. 1,

1991.

Sec. 82.009. PROGRAM ACCESSIBILITY. The Board of Law Examiners

shall prepare and maintain a written plan that describes how a

person who has a physical, mental, or developmental disability

can be provided reasonable access to the board's programs.

Added by Acts 1991, 72nd Leg., ch. 576, Sec. 5, eff. Sept. 1,

1991.

Sec. 82.010. TRAINING PROGRAM REQUIRED. (a) A person who is

appointed to and qualifies for office as a member of the Board of

Law Examiners may not vote, deliberate, or be counted as a member

in attendance at a meeting of the board until the person

completes a training program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the board;

(2) the programs operated by the board;

(3) the role and functions of the board;

(4) the rules of the board, with an emphasis on the rules that

relate to disciplinary and investigatory authority;

(5) the current budget for the board;

(6) the results of the most recent formal audit of the board;

(7) the requirements of:

(A) the open meetings law, Chapter 551;

(B) the public information law, Chapter 552;

(C) the administrative procedure law, Chapter 2001; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

Added by Acts 2003, 78th Leg., ch. 212, Sec. 7, eff. Sept. 1,

2003.

Sec. 82.011. WRITTEN COMPLAINTS. (a) The Board of Law

Examiners shall maintain a file on each written complaint filed

with the board. The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint was received by the board;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

board closed the file without taking action other than to

investigate the complaint.

(b) The board shall provide to the person filing the complaint

and to each person who is a subject of the complaint a copy of

the board's policies and procedures relating to complaint

investigation and resolution.

(c) The board, at least quarterly until final disposition of the

complaint, shall notify the person filing the complaint and each

person who is a subject of the complaint of the status of the

investigation unless the notice would jeopardize an undercover

investigation.

Added by Acts 2003, 78th Leg., ch. 212, Sec. 7, eff. Sept. 1,

2003.

Sec. 82.013. EFFECTIVE USE OF TECHNOLOGY. The Board of Law

Examiners shall develop and implement a policy requiring the

executive director and board employees to research and propose

appropriate technological solutions to improve the board's

ability to perform its functions. The technological solutions

must:

(1) ensure that the public is able to easily find information

about the board on the Internet;

(2) ensure that persons who want to use the board's services are

able to:

(A) interact with the board through the Internet; and

(B) access any service that can be provided effectively through

the Internet; and

(3) be cost-effective and developed through the board's planning

processes.

Added by Acts 2003, 78th Leg., ch. 212, Sec. 7, eff. Sept. 1,

2003.

SUBCHAPTER B. LICENSING OF ATTORNEYS

Sec. 82.021. SUPREME COURT AUTHORITY. Only the supreme court

may issue licenses to practice law in this state as provided by

this chapter. The power may not be delegated.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 82.022. SUPREME COURT RULEMAKING. (a) The supreme court

may adopt rules on eligibility for examination for a license to

practice law and on the manner in which the examination is

conducted. The rules may include:

(1) provisions to ensure:

(A) good moral character of each candidate for a license;

(B) adequate prelegal study and attainment; and

(C) adequate study of the law for at least two years, covering

the course of study prescribed by the supreme court or the

equivalent of that course;

(2) the legal topics to be covered by the course of study and by

the examination;

(3) the times and places for holding the examination;

(4) the manner of conducting the examination;

(5) the grades necessary for licensing; and

(6) any other matter consistent with this chapter desirable to

make the issuance of a license to practice law evidence of good

character and fair capacity and attainment and proficiency in the

knowledge of law.

(b) The supreme court shall adopt rules necessary to administer

its functions and to govern the administration of the Board of

Law Examiners' functions relating to the licensing of lawyers.

(c) The supreme court may adopt rules relating to the nonrenewal

of the license of a lawyer who is in default on a loan guaranteed

under Chapter 57, Education Code, by the Texas Guaranteed Student

Loan Corporation.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 985, Sec. 20, eff.

Sept. 1, 1989.

Sec. 82.023. DECLARATION OF INTENTION TO STUDY LAW. (a) Each

person intending to apply for admission to the bar must file with

the Board of Law Examiners, on a form provided by the board, a

declaration of intention to study law.

(b) The form for the declaration must clearly identify those

conditions of character and fitness set out in Section 82.027

that may be investigated by the board and that may result in the

denial of the declarant's application to take the examination.

(c) The board shall notify each first-year law student who files

the declaration on or before January 1 of the year in which the

student begins law school, not later than August 1 of the

following year, of the board's decision as to the student's

acceptable character and fitness. The board shall notify all

other declarants not later than the 270th day after the date the

declaration was filed whether or not it has determined that the

declarant has acceptable character and fitness.

(d) If the board determines that an applicant does not have

acceptable character and fitness, the notice of the decision must

be accompanied by an analysis of the character investigation that

specifies in detail the results of the investigation. The

analysis must include an objective list of actions the applicant

may take to become qualified for a license to practice law.

(e) If the board determines that an applicant may suffer from

chemical dependency, the board shall require the applicant to

meet with representatives of the Lawyers' Assistance Program of

the State Bar of Texas or a similar program of the state bar and

may require the applicant to submit to a treatment facility for

evaluation.

(f) If the board determines that an applicant suffers from

chemical dependency, the board shall assist the applicant in

working with the Lawyers' Assistance Program of the State Bar of

Texas or a similar program of the state bar.

(g) In this section:

(1) "Chemical dependency" has the meaning assigned by Section

82.038.

(2) "Treatment facility" has the meaning assigned by Section

462.001, Health and Safety Code.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 576, Sec. 6, eff.

Sept. 1, 1991.

Sec. 82.024. LAW STUDY REQUIREMENTS; ELIGIBILITY FOR

EXAMINATION. A person who has completed the prescribed study in

an approved law school has satisfied the law study requirements

for taking the examination for a license to practice law and is

eligible to take the bar examination. An approved law school is

one that is approved by the supreme court for the time period

designated by the court as maintaining the additional standards

to retain approval.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 576, Sec. 7, eff.

Sept. 1, 1991.

Sec. 82.0241. UNACCREDITED SCHOOLS OF LAW. All matters relating

to licensing of persons who were enrolled at unaccredited schools

of law in this state are within the exclusive jurisdiction of the

Supreme Court of the State of Texas.

Added by Acts 1991, 72nd Leg., ch. 485, Sec. 2, eff. June 1,

1993.

Sec. 82.027. APPLICATION FOR EXAMINATION. (a) Each applicant

to take a bar examination must file an application with the Board

of Law Examiners not later than the 180th day before the first

day of the examination for which the person is applying.

(b) The application consists of a verified affidavit stating

that since the filing of the applicant's original declaration of

intention to study law, the applicant:

(1) has not been formally charged with any violation of law,

excluding:

(A) cases that have been dismissed for reasons other than

technical defects in the charging instrument;

(B) cases in which the applicant has been found not guilty;

(C) minor traffic violations;

(D) cases in which the record of arrest or conviction was

expunged by court order;

(E) pardoned offenses; and

(F) Class C misdemeanors;

(2) is not mentally ill;

(3) has not been charged with fraud in any legal proceeding; and

(4) has not been involved in civil litigation or bankruptcy

proceedings that reasonably bear on the applicant's fitness to

practice law.

(c) On a showing of good cause or to prevent hardship, the board

may permit an applicant to file an application with the board not

later than the 60th day after the deadline prescribed by

Subsection (a) on payment of applicable late fees.

(d) The filing deadlines and late fees do not apply to an

applicant who failed the preceding bar examination. Any such

applicant may take the next examination administered on filing an

application with the board and paying the required examination

fees not later than the date established by supreme court rule.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 2003, 78th Leg., ch. 212, Sec. 9, eff.

Sept. 1, 2003.

Sec. 82.0271. RESIDENCY OR CITIZENSHIP STATUS OF APPLICANT. A

person who has applied to take the bar examination may not be

denied admission to the bar examination based on the applicant's

lack of:

(1) permanent residency in the United States; or

(2) United States citizenship.

Added by Acts 1991, 72nd Leg., ch. 576, Sec. 8, eff. Sept. 1,

1991.

Sec. 82.0272. TESTING ACCOMMODATIONS FOR APPLICANTS WITH

DISABILITIES. An applicant who has a physical, mental, or

developmental disability may request that the Board of Law

Examiners provide testing accommodations on the bar examination.

An applicant whose request is denied may appeal the decision to a

committee appointed by, and composed of three or more members of,

the board.

Added by Acts 2003, 78th Leg., ch. 212, Sec. 10, eff. Sept. 1,

2003.

Sec. 82.028. MORAL CHARACTER AND FITNESS OF APPLICANT. (a) The

Board of Law Examiners may conduct an investigation of the moral

character and fitness of each applicant for a license.

(b) The board may contract with public or private entities for

investigative services relating to the moral character and

fitness of applicants.

(c) The board may not recommend denial of a license and the

supreme court may not deny a license to an applicant because of a

deficiency in the applicant's moral character or fitness unless:

(1) the board finds a clear and rational connection between a

character trait of the applicant and the likelihood that the

applicant would injure a client or obstruct the administration of

justice if the applicant were licensed to practice law; or

(2) the board finds a clear and rational connection between the

applicant's present mental or emotional condition and the

likelihood that the applicant will not discharge properly the

applicant's responsibilities to a client, a court, or the legal

profession if the applicant is licensed to practice law.

(d) The board shall limit its investigation under this section

to those areas clearly related to the applicant's moral character

and present fitness to practice law.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 82.029. RELEASE OF BAR EXAMINATION RESULTS. (a) On

request of a law school that is conducting research on the

achievement of the law school's students or graduates on the

Texas bar examination, the Board of Law Examiners shall provide

the law school with information concerning the results of a bar

examination and the achievement of particular applicants on the

examination, including examination results disaggregated by

section or portion of the examination and any relevant statistics

related to the results of the examination.

(b) An applicant may request that the board not release the

applicant's identity to a law school that requests information

under Subsection (a). The board shall grant the applicant's

request if the applicant:

(1) sends the request to the board by certified mail or a

comparable mailing method that provides proof of delivery; and

(2) makes the request before the applicant takes the bar

examination.

(c) A law school that receives information from the board under

Subsection (a) is subject to any restriction on the release of

the information under federal or state law.

(d) Notwithstanding any other law, information that the board

provides to a law school under Subsection (a) is confidential and

may not be disclosed under any law related to open records or

public information.

Added by Acts 2003, 78th Leg., ch. 212, Sec. 10, eff. Sept. 1,

2003.

Sec. 82.030. BOARD ASSESSMENT OF MORAL CHARACTER AND FITNESS.

(a) The Board of Law Examiners shall assess each applicant's

moral character and fitness based on:

(1) the investigation of character and fitness performed after

the filing of the declaration of intention to study law; and

(2) the filing of the affidavit required by Section 82.027 and

the board's investigation into the accuracy and completeness of

the affidavit.

(b) If the board determines that the applicant does not have the

requisite good moral character and fitness, the board, not later

than the 150th day after the day on which the application is

filed, shall furnish the applicant an analysis of the character

investigation that specifies in detail the results of the

investigation. The analysis must include an objective list of

actions the applicant may take to become qualified for a license

to practice law.

(c) If the board determines that an applicant may suffer from

chemical dependency, the board shall require the applicant to

submit to a treatment facility for evaluation.

(d) If the board determines that an applicant suffers from

chemical dependency, the board shall assist the applicant in

working with the Lawyers' Assistance Program of the State Bar of

Texas or a similar program of the state bar.

(e) The board may not deny an applicant the opportunity to take

the bar examination solely because the applicant:

(1) suffers or appears to suffer from chemical dependency; or

(2) has been convicted of or is on community supervision for a

first offense of operating a motor vehicle while intoxicated

under Section 49.04, Penal Code, or intoxication assault

committed while operating a motor vehicle under Section 49.07,

Penal Code.

(f) In this section, "treatment facility" has the meaning

assigned by Section 462.001, Health and Safety Code.

(g) Subject to supreme court adoption by rule, the board shall

define "chemical dependency."

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 576, Sec. 9, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 14.33, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 212, Sec. 11, eff. Sept.

1, 2003.

Sec. 82.033. FEES. (a) The supreme court shall set the fee for

the investigation of the moral character and fitness of each

candidate at an amount that does not exceed $150. The candidate

must pay the investigation fee to the Board of Law Examiners at

the time it is requested by the board.

(b) The supreme court shall set the fee for any examination

given by the board at an amount that does not exceed $150. The

candidate must pay the fee to the board at the time the candidate

applies for examination.

(c) The supreme court may set an application fee for foreign

attorneys at an amount that does not exceed $700.

(d) The supreme court may set reasonable fees for additional

services provided by the board, but the fee for any single

additional service may not exceed $150.

(e) The fees set by the supreme court must be sufficient to pay

all costs of the board, including staff salaries, compensation to

members of the board, and costs of investigation and

administering the examinations, so that state general revenue

funds are not necessary to operate the board.

(f) The board may adopt rules that provide for waiving or

lowering for indigent persons a fee required by this section.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 82.034. USE OF FUNDS. Fees received by the Board of Law

Examiners shall be deposited in a fund established by the supreme

court. The fund may be used only to administer the functions of

the supreme court and the board relating to the licensing of

lawyers. The fund shall be used as directed by the supreme court

and under supreme court rules.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 82.035. AUDIT; FINANCIAL REPORT. (a) The financial

transactions of the Board of Law Examiners are subject to audit

by the state auditor in accordance with Chapter 321.

(b) The board shall file annually with the supreme court, the

governor, and the presiding officer of each house of the

legislature a complete and detailed written report accounting for

all funds received or disbursed by the board during the preceding

fiscal year. The annual report must be in the form and reported

in the time provided by the General Appropriations Act.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 584, Sec. 4, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 576, Sec. 11, eff. Sept.

1, 1991.

Sec. 82.036. FOREIGN ATTORNEYS. The supreme court shall make

such rules and regulations as to admitting attorneys from other

jurisdictions to practice law in this state as it shall deem

proper and just. All such attorneys shall be required to furnish

satisfactory proof as to good moral character.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 576, Sec. 12, eff.

Sept. 1, 1991.

Sec. 82.0361. NONRESIDENT ATTORNEY FEE. (a) In this section,

"nonresident attorney" means a person who resides in and is

licensed to practice law in another state but who is not a member

of the State Bar of Texas.

(b) Except as provided by Subsection (e), a nonresident attorney

requesting permission to participate in proceedings in a court in

this state shall pay a fee of $250 for each case in which the

attorney is requesting to participate. The attorney shall pay the

fee to the Board of Law Examiners before filing with the

applicable court a motion requesting permission to participate in

proceedings in that court as provided by rules adopted by the

supreme court.

(c) Fees under this section shall be collected in the same

manner as other fees collected by the Board of Law Examiners. The

board shall remit the fees collected under this section to the

comptroller not later than the 10th day after the end of each

calendar quarter.

(d) The comptroller shall deposit the fees received under this

section to the credit of the basic civil legal services account

of the judicial fund for use in programs approved by the supreme

court that provide basic civil legal services to the indigent.

(e) The supreme court may adopt rules to waive or reduce the fee

required by this section for a nonresident attorney who seeks to

represent an indigent person in proceedings in a court in this

state.

(f) A nonresident attorney who files a motion requesting

permission to participate in proceedings in a court in this state

shall provide to that court proof of payment of the fee required

by this section. The supreme court by rule shall prescribe the

method of proof.

Added by Acts 2003, 78th Leg., ch. 221, Sec. 1, eff. Sept. 1,

2003.

Sec. 82.037. OATH OF ATTORNEY. (a) Each person admitted to

practice law shall, before receiving a license, take an oath that

the person will:

(1) support the constitutions of the United States and this

state;

(2) honestly demean himself in the practice of law; and

(3) discharge the attorney's duty to his client to the best of

the attorney's ability.

(b) The oath shall be endorsed on the license, subscribed by the

person taking the oath, and attested by the officer administering

the oath.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 82.038. PROBATIONARY LICENSE FOR APPLICANT SUFFERING FROM

CHEMICAL DEPENDENCY. (a) If, after a moral character and

fitness assessment, the Board of Law Examiners determines that

the applicant suffers from chemical dependency, the board shall

notify the applicant of its determination and of the applicant's

rights under this section.

(b) To obtain judicial review of the board's determination that

the applicant suffers from chemical dependency, an applicant must

file a petition in the district court of Travis County before the

60th day after the date that the board delivers notice of its

determination. The petition must name the board as a defendant

and be served on the executive director of the board. Before the

date on which the applicant may obtain a default judgment against

the board, the board shall file with the district court a

certified record of the proceedings before the board.

(c) A party is not entitled to a jury in a judicial review of

the board's determination that an applicant suffers from chemical

dependency. The court may not substitute its judgment for that of

the board as to the weight of the evidence on questions submitted

to the board's discretion but shall affirm the board's decision

if the decision is reasonably supported by substantial evidence

in view of the reliable and probative evidence in the record as a

whole.

(d) The board may not deny a person who successfully takes the

bar examination a probationary license to practice law solely

because the person:

(1) suffers from chemical dependency; or

(2) has been convicted of or is on community supervision for a

first offense of operating a motor vehicle while intoxicated

under Section 49.04, Penal Code, or intoxication assault

committed while operating a motor vehicle under Section 49.07,

Penal Code.

(e) The board shall specify the conditions of a probationary

license to practice law, which must be designed to protect the

public from the potential harm the person might cause. Conditions

of a probationary license may include one or more of the

following:

(1) prohibiting the person from using alcohol or controlled

substances;

(2) treatment for chemical dependency;

(3) supervision of the person's work by a licensed attorney;

(4) submission to periodic drug testing;

(5) periodic reporting by the person to the board; or

(6) suspension, for a portion of the probationary period, of an

activity for which a license to practice law is required.

(f) A probationary license issued under this section expires on

the second anniversary of the date on which the license is

issued. A person who holds a probationary license may apply for a

renewal of the probationary license or for a regular license to

practice law. The board, after redetermination of the character

and fitness of a person who holds a probationary license, may

recommend to the supreme court that it grant the person a regular

license to practice law. The redetermination must include an

evaluation of the person by a treatment facility. The board may

not recommend to the supreme court that the person be granted a

regular license to practice law unless the board finds that the

person has successfully completed treatment and has been free

from chemical dependency for the preceding two years.

(g) The supreme court shall adopt rules under which the board

and the State Bar of Texas jointly develop and fund a program for

evaluation and referral to treatment for persons who have been

issued a probationary license under this section.

(h) A probationary license may be immediately revoked if the

person violates a condition of probation imposed by the board.

(i) On request, the board in coordination with the State Bar of

Texas shall inform a member of the public whether a particular

person holds a probationary license. Any information that forms

the basis for the issuance of the probationary license is

confidential.

(j) In this section:

(1) "Chemical dependency" has the meaning provided by supreme

court rule adopted under Section 82.030.

(2) "Controlled substance," "treatment facility," and

"treatment" have the meanings assigned by Section 462.001, Health

and Safety Code.

Added by Acts 1991, 72nd Leg., ch. 576, Sec. 13, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.34, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 212, Sec. 12, eff. Sept.

1, 2003.

SUBCHAPTER C. ATTORNEY CONDUCT

Sec. 82.061. MISBEHAVIOR OR CONTEMPT. (a) An attorney at law

may be fined or imprisoned by any court for misbehavior or for

contempt of the court.

(b) An attorney may not be suspended or stricken from the rolls

for contempt unless the contempt involves fraudulent or

dishonorable conduct or malpractice.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 82.062. DISBARMENT. Any attorney who is guilty of

barratry, any fraudulent or dishonorable conduct, or malpractice

may be suspended from practice, or the attorney's license may be

revoked, by a district court of the county in which the attorney

resides or in which the act complained of occurred. An attorney

may be suspended from practice or the attorney's license may be

revoked under this section regardless of the fact that the act

complained of may be an offense under the Penal Code and

regardless of whether the attorney is being prosecuted for or has

been convicted of the offense.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 82.063. RETENTION OF CLIENT'S MONEY. (a) A person may

bring an action against the person's attorney if the attorney

receives or collects money for the person and refuses to pay the

money to the person on demand.

(b) To recover under this section the person must file a motion

with a district court in either the county in which the attorney

usually resides or the county in which the attorney resided when

the attorney collected or received the money.

(c) Notice of the motion and a copy of the motion shall be

served on the attorney not later than the fifth day before the

trial.

(d) If the motion is sustained, judgment shall be rendered

against the defendant for the amount collected or received and at

least 10 percent but not more than 20 percent damages on the

principal sum.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987.

Sec. 82.064. OFFICERS NOT TO APPEAR. (a) A judge or clerk of

the supreme court, the court of criminal appeals, a court of

appeals, or a district court, or a sheriff may not appear and

plead as an attorney at law in any court of record in this state.

(b) A county judge or county clerk who is licensed to practice

law may not appear and practice as an attorney at law in any

county or justice court except in cases over which the court in

which the judge or clerk serves has neither original nor

appellate jurisdiction.

(c) A county clerk who is licensed to practice law may not

appear and practice as an attorney at law in the supreme court,

the court of criminal appeals, a court of appeals, or a district

court unless the court in which the clerk serves has neither

original nor appellate jurisdiction.

Added by Acts 1987, 70th Leg., ch. 148, Sec. 3.01, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 829, Sec. 1, eff.

Sept. 1, 1991.

Sec. 82.065. CONTINGENT FEE CONTRACT FOR LEGAL SERVICES. (a) A

contingent fee contract for legal services must be in writing and

signed by the attorney and client.

(b) A contingent fee contract for legal services is voidable by

the client if it is procured as a result of conduct violating the

laws of this state or the Disciplinary Rules of the State Bar of

Texas regarding barratry by attorneys or other persons.

Added by Acts 1989, 71st Leg., ch. 866, Sec. 3, eff. Sept. 1,

1989.

Sec. 82.066. ATTORNEY MAY NOT APPEAR. An attorney may not

appear before a judge or justice in a civil case if the attorney

is related to the judge or justice by affinity or consanguinity

within the first degree, as determined under Chapter 573.

Added by Acts 1989, 71st Leg., ch. 866, Sec. 4, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 561, Sec. 24, eff.

Aug. 26, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(28), eff.

Sept. 1, 1995.



CHAPTER 83. CERTAIN UNAUTHORIZED PRACTICE OF LAW

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE G. ATTORNEYS

CHAPTER 83. CERTAIN UNAUTHORIZED PRACTICE OF LAW

Sec. 83.001. PROHIBITED ACTS. (a) A person, other than a

person described in Subsection (b), may not charge or receive,

either directly or indirectly, any compensation for all or any

part of the preparation of a legal instrument affecting title to

real property, including a deed, deed of trust, note, mortgage,

and transfer or release of lien.

(b) This section does not apply to:

(1) an attorney licensed in this state;

(2) a licensed real estate broker or salesperson performing the

acts of a real estate broker pursuant to Chapter 1101,

Occupations Code; or

(3) a person performing acts relating to a transaction for the

lease, sale, or transfer of any mineral or mining interest in

real property.

(c) This section does not prevent a person from seeking

reimbursement for costs incurred by the person to retain a

licensed attorney to prepare an instrument.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.43(a), eff. Aug. 28,

1989. Amended by Acts 1989, 71st Leg., ch. 115, Sec. 1, eff. Aug.

28, 1989; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.776, eff.

Sept. 1, 2003.

Sec. 83.002. EXPENSES. This chapter does not prevent an

attorney from paying secretarial, paralegal, or other ordinary

and reasonable expenses necessarily and actually incurred by the

attorney for the preparation of legal instruments.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.43(a), eff. Aug. 28,

1989.

Sec. 83.003. FORMS. This chapter does not prevent a person from

completing lease or rental forms that:

(1) have been prepared by an attorney licensed in this state and

approved by the attorney for the particular kind of transaction

involved; or

(2) have been prepared by the property owner or prepared by an

attorney and required by the property owner.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.43(a), eff. Aug. 28,

1989.

Sec. 83.004. CUMULATIVE REMEDIES. This chapter is not exclusive

and does not limit or restrict the definition of the practice of

law in the State Bar Act (Chapter 81). This chapter does not

limit or restrict any remedy provided in the State Bar Act or any

other law designed to eliminate the unauthorized practice of law

by lay persons and lay agencies.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.43(a), eff. Aug. 28,

1989.

Sec. 83.005. RECOVERY. A person who pays a fee prohibited by

this chapter may bring suit for and is entitled to:

(1) recovery of the fee paid;

(2) damages equal to three times the fee paid; and

(3) court costs and reasonable and necessary attorney's fees.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.43(a), eff. Aug. 28,

1989.

Sec. 83.006. UNAUTHORIZED PRACTICE OF LAW. A violation of this

chapter constitutes the unauthorized practice of law and may be

enjoined by a court of competent jurisdiction.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 8.43(a), eff. Aug. 28,

1989.



CHAPTER 84. UNAUTHORIZED ATTORNEY COMPENSATION

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE G. ATTORNEYS

CHAPTER 84. UNAUTHORIZED ATTORNEY COMPENSATION

Sec. 84.001. PROHIBITED ACTS. Before the conclusion of all

aspects of a criminal matter that gives rise to an attorney's

employment, an attorney may not make or negotiate an agreement

with a client, a prospective client, or former client that

provides the attorney literary or media rights to a portrayal or

account based in substantial part on information relating to the

representation.

Added by Acts 1997, 75th Leg., ch. 982, Sec. 1, eff. Sept. 1,

1997.

Sec. 84.002. CRIMINAL OFFENSE. (a) A person commits an offense

if, while acting as an attorney, the person agrees to accept as

compensation for legal advice provided by the person in a

criminal matter the right to publish, in print, film, or

otherwise, the account of a crime or the events associated with a

crime.

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 1997, 75th Leg., ch. 982, Sec. 1, eff. Sept. 1,

1997.

Sec. 84.003. CIVIL LIABILITY. (a) A person, including the

victim of a crime or the estate of a victim of a crime, may bring

suit against an attorney whose violation of Section 84.001

results in damages incurred by the person bringing the suit.

(b) A person who brings suit under this section is entitled to

recover:

(1) actual damages caused to the person bringing the suit by the

publication of the account of the crime;

(2) exemplary damages in an amount determined by the court;

(3) reasonable attorney's fees; and

(4) court costs.

Added by Acts 1997, 75th Leg., ch. 982, Sec. 1, eff. Sept. 1,

1997.

Sec. 84.004. CUMULATIVE REMEDIES. This chapter is cumulative of

other law under which a person may obtain judicial relief. An

administrative, civil, or criminal action brought against an

attorney based on a violation of this chapter does not limit or

restrict another action against the attorney by the same or

another person.

Added by Acts 1997, 75th Leg., ch. 982, Sec. 1, eff. Sept. 1,

1997.



CHAPTER 91. STATE LAW LIBRARY

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE H. INFORMATION RESOURCES

CHAPTER 91. STATE LAW LIBRARY

Sec. 91.001. DEFINITIONS. In this chapter:

(1) "Board" means the State Law Library Board.

(2) "Director" means the director of the State Law Library.

(3) "Library" means the State Law Library.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 91.002. LIBRARY OPERATIONS. (a) The library shall

maintain a legal reference facility that includes the statutes

and case reports from the several states and legal periodicals

and journals.

(b) The facility may be used by the members and staff of the

supreme court, court of criminal appeals, the office of the

attorney general, and other state entities and by citizens of the

state.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 91.003. BOARD; ADMINISTRATION. (a) The library is

administered by the board.

(b) The board is composed of the chief justice of the supreme

court, the presiding judge of the court of criminal appeals, and

the attorney general.

(c) A member of the board may designate a personal

representative to serve for him.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 91.004. COMPENSATION. A member of the board or his

personal representative may not receive compensation for his

service on the board. A member or his representative is entitled

to reimbursement for actual and necessary expenses incurred in

attending meetings or performing other official duties, to be

paid out of funds appropriated to the board.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 91.005. PERSONNEL. (a) The board shall employ a director

of the library and shall set his salary. The director serves at

the will of the board and is accountable only to the board.

(b) The director may employ professional and clerical personnel

with the approval of the board. The board shall set their

salaries.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 91.006. TRANSFER OF LIBRARY MATERIALS. (a) The board by

unanimous vote may transfer library books, papers, or

publications to the library of the Law School of The University

of Texas at Austin.

(b) The transferred materials may be recalled by a majority vote

of the board.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 91.007. RULES. The board shall adopt rules necessary to

ensure the efficient operation of the library.

Acts 1985, 69th Leg., ch. 480, Sec. 1, eff. Sept. 1, 1985.

Sec. 91.009. DONATIONS. The library may accept on behalf of the

state donations of money and other property as the library

considers appropriate. Money donated to the library shall be

deposited in the state treasury.

Added by Acts 1989, 71st Leg., ch. 321, Sec. 1, eff. Sept. 1,

1989.

Sec. 91.011. LIBRARY SERVICE FEES. The director of the state

law library may set and charge a fee for services provided by

state law library staff.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 9.12, eff.

Sept. 1, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

398, Sec. 1, eff. June 17, 2005.



CHAPTER 101. FILING FEES AND OTHER FEES AND COSTS IN CIVIL PROCEEDINGS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE I. COURT FEES AND COSTS

CHAPTER 101. FILING FEES AND OTHER FEES AND COSTS IN CIVIL

PROCEEDINGS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 101.001. APPLICABILITY OF OTHER LAW. (a) To the extent of

any conflict between the provisions of this chapter and another

state statute, the other statute prevails.

(b) The organizational structure of this subtitle and the

statutory placement of a court fee or cost within that

organizational structure does not:

(1) affect a duty imposed on or the authority granted to a judge

or clerk of a court by any other state statute with respect to

the imposition, assessment, or collection of the fee or cost; or

(2) impose a duty on or grant authority to a judge or clerk of a

court not otherwise imposed or granted by other law with respect

to the imposition, assessment, or collection of the fee or cost.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

SUBCHAPTER B. SUPREME COURT

Sec. 101.021. SUPREME COURT FEES AND COSTS: GOVERNMENT CODE.

The clerk of the supreme court shall collect fees and costs as

follows:

(1) application for writ of error (Sec. 51.005, Government Code)

. . . $50;

(2) additional fee if application for writ of error is granted

(Sec. 51.005, Government Code) . . . $75;

(3) motion for leave to file petition for writ of mandamus,

prohibition, injunction, and other similar proceedings

originating in the supreme court (Sec. 51.005, Government Code) .

. . $50;

(4) additional fee if a motion under Subdivision (3) is granted

(Sec. 51.005, Government Code) . . . $75;

(5) certified question from a court of appeals to the supreme

court (Sec. 51.005, Government Code) . . . $75;

(6) case appealed to the supreme court from the district court

by direct appeal (Sec. 51.005, Government Code) . . . $100;

(7) any other proceeding filed in the supreme court (Sec.

51.005, Government Code) . . . $75;

(8) administering an oath and giving a sealed certificate of the

oath (Sec. 51.005, Government Code) . . . $5;

(9) making certain copies, including certificate and seal (Sec.

51.005, Government Code) . . . $5, or $0.50 per page if more than

10 pages;

(10) any official service performed by the clerk for which a fee

is not otherwise provided (Sec. 51.005, Government Code) . . .

reasonable amount set by order or rule of supreme court;

(10-a) supreme court support account filing fee (Sec. 51.0051,

Government Code) . . . amount set by the supreme court, not to

exceed $50;

(11) issuance of attorney's license or certificate (Sec. 51.006,

Government Code) . . . $10; and

(12) additional filing fee to fund civil legal services for the

indigent (Sec. 51.941, Government Code) . . . $25.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.101(a), eff. September 1, 2009.

SUBCHAPTER C. COURTS OF APPEALS

Sec. 101.041. COURT OF APPEALS FEES AND COSTS: GOVERNMENT CODE.

The clerk of a court of appeals shall collect fees and costs as

follows:

(1) for cases appealed to and filed in the court of appeals from

the district and county courts within its court of appeals

district (Sec. 51.207, Government Code) . . . $100;

(2) motion for leave to file petition for writ of mandamus,

prohibition, injunction, and other similar proceedings

originating in the court of appeals (Sec. 51.207, Government

Code) . . . $50;

(3) additional fee if the motion under Subdivision (2) is

granted (Sec. 51.207, Government Code) . . . $75;

(4) motion to file or to extend time to file record on appeal

from district or county court (Sec. 51.207, Government Code) . .

. $10;

(5) administering an oath and giving a sealed certificate of

oath (Sec. 51.207, Government Code) . . . $5;

(6) certified copy of papers of record in court offices,

including certificate and seal (Sec. 51.207, Government Code) . .

. $5, or $1 per page if more than five pages;

(7) comparing any document with the original filed in the

offices of the court for purposes of certification (Sec. 51.207,

Government Code) . . . $5, or $1 per page if more than five

pages;

(8) any official service performed by the clerk for which a fee

is not otherwise provided (Sec. 51.207, Government Code) . . . a

reasonable fee set by the order or rule of the supreme court;

(8-a) supreme court support account filing fee (Sec. 51.208,

Government Code) . . . amount set by the supreme court, not to

exceed $50; and

(9) additional filing fee to fund civil legal services for the

indigent (Sec. 51.941, Government Code) . . . $25.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.102(a), eff. September 1, 2009.

SUBCHAPTER D. DISTRICT COURTS

Sec. 101.061. DISTRICT COURT FEES AND COSTS: CIVIL PRACTICE AND

REMEDIES CODE. The clerk of a district court shall collect fees

and costs under the Civil Practice and Remedies Code as follows:

(1) filing fee in action with respect to a fraudulent court

record or fraudulent lien or claim filed against property (Sec.

12.005, Civil Practice and Remedies Code) . . . $15;

(2) fee for service of notice of action with respect to a

fraudulent court record or fraudulent lien or claim filed against

property (Sec. 12.005, Civil Practice and Remedies Code) . . .

not to exceed $20, if notice delivered in person, or the cost of

postage, if service is by registered or certified mail;

(3) court cost in certain civil cases to establish and maintain

an alternative dispute resolution system, if authorized by the

county commissioners court (Sec. 152.004, Civil Practice and

Remedies Code) . . . not to exceed $15;

(4) court fees and costs, if ordered by the court, for a suit

filed by an inmate in which an affidavit or unsworn declaration

of inability to pay costs is filed by the inmate (Sec. 14.006,

Civil Practice and Remedies Code) . . . the lesser of:

(A) 20 percent of the preceding six months' deposits to the

inmate's trust account administered by the Texas Department of

Criminal Justice under Section 501.014, Government Code; or

(B) the total amount of court fees and costs;

(5) monthly payment for remaining court fees and costs after the

initial payment for a suit in which an affidavit or unsworn

declaration of inability to pay costs is filed by the inmate

(Sec. 14.006, Civil Practice and Remedies Code) . . . the lesser

of:

(A) 10 percent of that month's deposit to the inmate's trust

account administered by the Texas Department of Criminal Justice

under Section 501.014, Government Code; or

(B) the total amount of court fees and costs that remain unpaid;

and

(6) the following costs not otherwise charged to the inmate

under Section 14.006, Civil Practice and Remedies Code, if the

inmate has previously filed an action dismissed as malicious or

frivolous (Sec. 14.007, Civil Practice and Remedies Code):

(A) expenses of service of process;

(B) postage; and

(C) transportation, housing, or medical care incurred in

connection with the appearance of the inmate in the court for any

proceeding.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.67, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

296, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.103(a), eff. September 1, 2007.

Sec. 101.0611. DISTRICT COURT FEES AND COSTS: GOVERNMENT CODE.

The clerk of a district court shall collect fees and costs under

the Government Code as follows:

(1) appellate judicial system filing fees for:

(A) First or Fourteenth Court of Appeals District (Sec. 22.2021,

Government Code) . . . not more than $5;

(B) Second Court of Appeals District (Sec. 22.2031, Government

Code) . . . not more than $5;

(C) Third Court of Appeals District (Sec. 22.2041, Government

Code) . . . $5;

(D) Fourth Court of Appeals District (Sec. 22.2051, Government

Code) . . . not more than $5;

(E) Fifth Court of Appeals District (Sec. 22.2061, Government

Code) . . . not more than $5;

(F) Ninth Court of Appeals District (Sec. 22.2101, Government

Code) . . . $5;

(G) Eleventh Court of Appeals District (Sec. 22.2121, Government

Code) . . . $5; and

(H) Thirteenth Court of Appeals District (Sec. 22.2141,

Government Code) . . . not more than $5;

(2) when administering a case for the Rockwall County Court at

Law (Sec. 25.2012, Government Code) . . . civil fees and court

costs as if the case had been filed in district court;

(3) additional filing fees:

(A) for each suit filed for insurance contingency fund, if

authorized by the county commissioners court (Sec. 51.302,

Government Code) . . . not to exceed $5;

(B) to fund the improvement of Dallas County civil court

facilities, if authorized by the county commissioners court (Sec.

51.705, Government Code) . . . not more than $15; and

(C) to fund the improvement of Hays County court facilities, if

authorized by the county commissioners court (Sec. 51.707,

Government Code) . . . not more than $15;

(4) for filing a suit, including an appeal from an inferior

court:

(A) for a suit with 10 or fewer plaintiffs (Sec. 51.317,

Government Code) . . . $50;

(B) for a suit with at least 11 but not more than 25 plaintiffs

(Sec. 51.317, Government Code) . . . $75;

(C) for a suit with at least 26 but not more than 100

plaintiffs (Sec. 51.317, Government Code) . . . $100;

(D) for a suit with at least 101 but not more than 500

plaintiffs (Sec. 51.317, Government Code) . . . $125;

(E) for a suit with at least 501 but not more than 1,000

plaintiffs (Sec. 51.317, Government Code) . . . $150; or

(F) for a suit with more than 1,000 plaintiffs (Sec. 51.317,

Government Code) . . . $200;

(5) for filing a cross-action, counterclaim, intervention,

contempt action, motion for new trial, or third-party petition

(Sec. 51.317, Government Code) . . . $15;

(6) for issuing a citation or other writ or process not

otherwise provided for, including one copy, when requested at the

time a suit or action is filed (Sec. 51.317, Government Code) . .

. $8;

(7) for records management and preservation (Sec. 51.317,

Government Code) . . . $10;

(8) for issuing a subpoena, including one copy (Sec. 51.318,

Government Code) . . . $8;

(9) for issuing a citation, commission for deposition, writ of

execution, order of sale, writ of execution and order of sale,

writ of injunction, writ of garnishment, writ of attachment, or

writ of sequestration not provided for in Section 51.317, or any

other writ or process not otherwise provided for, including one

copy if required by law (Sec. 51.318, Government Code) . . . $8;

(10) for searching files or records to locate a cause when the

docket number is not provided (Sec. 51.318, Government Code) . .

. $5;

(11) for searching files or records to ascertain the existence

of an instrument or record in the district clerk's office (Sec.

51.318, Government Code) . . . $5;

(12) for abstracting a judgment (Sec. 51.318, Government Code) .

. . $8;

(13) for approving a bond (Sec. 51.318, Government Code) . . .

$4;

(14) for a certified copy of a record, judgment, order,

pleading, or paper on file or of record in the district clerk's

office, including certificate and seal, for each page or part of

a page (Sec. 51.318, Government Code) . . . $1;

(15) for a noncertified copy, for each page or part of a page

(Sec. 51.318, Government Code) . . . not to exceed $1;

(16) fee for performing a service:

(A) related to the matter of the estate of a deceased person

(Sec. 51.319, Government Code) . . . the same fee allowed the

county clerk for those services;

(B) related to the matter of a minor (Sec. 51.319, Government

Code) . . . the same fee allowed the county clerk for the

service;

(C) of serving process by certified or registered mail (Sec.

51.319, Government Code) . . . the same fee a sheriff or

constable is authorized to charge for the service under Section

118.131, Local Government Code; and

(D) prescribed or authorized by law but for which no fee is set

(Sec. 51.319, Government Code) . . . a reasonable fee;

(17) jury fee (Sec. 51.604, Government Code) . . . $30;

(18) additional filing fee for family protection on filing a

suit for dissolution of a marriage under Chapter 6, Family Code

(Sec. 51.961, Government Code) . . . not to exceed $15;

(19) at a hearing held by an associate judge in Dallas County, a

court cost to preserve the record, in the absence of a court

reporter, by other means (Sec. 54.509, Government Code) . . . as

assessed by the referring court or associate judge; and

(20) at a hearing held by an associate judge in Duval County, a

court cost to preserve the record (Sec. 54.1151, Government Code)

. . . as imposed by the referring court or associate judge.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.103(a), eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.103(a), eff. September 1, 2009.

Sec. 101.06111. ADDITIONAL DISTRICT COURT FEES: GOVERNMENT

CODE. The clerk of a district court in Bexar County shall

collect an additional filing fee not to exceed $15 under Section

51.706, Government Code, in certain civil cases to fund the

improvement of court facilities, if authorized by the county

commissioners court.

Added by Acts 2009, 81st Leg., R.S., Ch.

593, Sec. 2, eff. June 19, 2009.

Sec. 101.06113. ADDITIONAL DISTRICT COURT FEES: GOVERNMENT

CODE. The clerk of a district court in the Sixth Court of

Appeals District shall collect an appellate judicial system

filing fee of $5 under Section 22.2071, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

49, Sec. 2, eff. September 1, 2009.

Sec. 101.06114. ADDITIONAL DISTRICT COURT FEES: GOVERNMENT

CODE. The clerk of a district court in the Twelfth Court of

Appeals District shall collect an appellate judicial system

filing fee of $5 under Section 22.2131, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

50, Sec. 2, eff. September 1, 2009.

Sec. 101.06115. ADDITIONAL DISTRICT COURT FEES: GOVERNMENT

CODE. The clerk of a district court in the Seventh Court of

Appeals District shall collect an appellate judicial system

filing fee of $5 under Section 22.2081, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

520, Sec. 2, eff. September 1, 2009.

Sec. 101.06116. ADDITIONAL DISTRICT COURT FEES: GOVERNMENT

CODE. The clerk of a district court shall collect a district

court records archive fee of not more than $5 under Section

51.317(b)(5), if adopted by the county commissioners court.

Added by Acts 2009, 81st Leg., R.S., Ch.

822, Sec. 3, eff. June 19, 2009.

Sec. 101.06117. ADDITIONAL DISTRICT COURT FEES: GOVERNMENT

CODE. The clerk of a district court shall collect an additional

filing fee not to exceed $10 under Section 51.708, Government

Code, in certain civil cases to fund the preservation of court

records.

Added by Acts 2009, 81st Leg., R.S., Ch.

1183, Sec. 9, eff. September 1, 2009.

Sec. 101.0612. DISTRICT COURT FEES AND COSTS: HEALTH AND SAFETY

CODE. The clerk of a district court shall collect for filing a

report of divorce or annulment a fee of $1 under Section 194.002,

Health and Safety Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.103(a), eff. September 1, 2007.

Sec. 101.0613. DISTRICT COURT FEES AND COSTS: HUMAN RESOURCES

CODE. The clerk of a district court shall collect fees and costs

under the Human Resources Code as follows:

(1) for filing a suit in Comal County (Sec. 152.0522, Human

Resources Code) . . . $4;

(2) fee on filing a suit for dissolution of a marriage for

services of child support department in Harris County, if

authorized by the county commissioners court (Sec. 152.1074,

Human Resources Code) . . . not to exceed $12;

(3) a child support service fee in Nueces County if ordered by

the commissioners court and assessed by the court (Sec. 152.1844,

Human Resources Code) . . . not to exceed $5 a month payable

annually in advance;

(4) a service fee to be paid by a person ordered by a district

court to pay child or spousal support:

(A) in Collin County if authorized by the juvenile board (Sec.

152.0492, Human Resources Code) . . . not to exceed $2.50 added

to first support payment each month;

(B) in Johnson County if authorized by the juvenile board (Sec.

152.1322, Human Resources Code) . . . $1.00 added to first

support payment each month; and

(C) in Montague County (Sec. 152.1752, Human Resources Code) . .

. $1 if fee is ordered to be paid monthly, 50 cents if fee is

ordered to be paid semimonthly or weekly;

(5) attorney's fees as an additional cost in Montague County on

a finding of contempt of court for failure to pay child or

spousal support if the contempt action is initiated by the

probation department (Sec. 152.1752, Human Resources Code) . . .

$15;

(6) fee on filing a suit requesting an adoption in Montague

County (Sec. 152.1752, Human Resources Code) . . . $25;

(7) court cost on citation for contempt of court for failure to

comply with child support order in Nueces County, if authorized

by the commissioners court (Sec. 152.1844, Human Resources Code)

. . . not to exceed $10;

(8) fee on filing a suit for divorce in Orange County (Sec.

152.1873, Human Resources Code) . . . not less than $5;

(9) court costs on citation for contempt of court in Orange

County for failure to comply with a child support order or order

providing for possession of or access to a child (Sec. 152.1873,

Human Resources Code) . . . amount determined by district clerk;

(10) fee on filing a suit requesting an adoption in Orange

County (Sec. 152.1874, Human Resources Code) . . . not less than

$25; and

(11) fee on filing a suit requesting an adoption in Wichita

County (Sec. 152.2496, Human Resources Code) . . . $100.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.103(a), eff. September 1, 2007.

Sec. 101.0614. DISTRICT COURT FEES AND COSTS: INSURANCE CODE.

The clerk of a district court shall collect court costs and

reasonable and necessary expert witness fees under Section

544.054, Insurance Code, which may include expert witness fees in

Travis County in an action in which the plaintiff prevails

against an insurer for economic damages sustained by the

plaintiff as a result of unfair discrimination.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.103(a), eff. September 1, 2007.

Sec. 101.0615. DISTRICT COURT FEES AND COSTS: LOCAL GOVERNMENT

CODE. The clerk of a district court shall collect fees and costs

under the Local Government Code as follows:

(1) additional filing fees:

(A) for each civil suit filed, for court-related purposes for

the support of the judiciary and for civil legal services to an

indigent:

(i) for family law cases and proceedings as defined by Section

25.0002, Government Code (Sec. 133.151, Local Government Code) .

. . $45; or

(ii) for any case other than a case described by Subparagraph

(i) (Sec. 133.151, Local Government Code) . . . $50; and

(B) on the filing of any civil action or proceeding requiring a

filing fee, including an appeal, and on the filing of any

counterclaim, cross-action, intervention, interpleader, or

third-party action requiring a filing fee, to fund civil legal

services for the indigent:

(i) for family law cases and proceedings as defined by Section

25.0002, Government Code (Sec. 133.152, Local Government Code) .

. . $5; or

(ii) for any case other than a case described by Subparagraph

(i) (Sec. 133.152, Local Government Code) . . . $10;

(2) additional filing fee to fund the courthouse security fund,

if authorized by the county commissioners court (Sec. 291.008,

Local Government Code) . . . not to exceed $5;

(3) additional filing fee for filing documents not subject to

certain filing fees to fund the courthouse security fund, if

authorized by the county commissioners court (Sec. 291.008, Local

Government Code) . . . $1;

(4) additional filing fee to fund the courthouse security fund

in Webb County, if authorized by the county commissioners court

(Sec. 291.009, Local Government Code) . . . not to exceed $20;

(5) court cost in civil cases other than suits for delinquent

taxes to fund the county law library fund, if authorized by the

county commissioners court (Sec. 323.023, Local Government Code)

. . . not to exceed $35; and

(6) on the filing of a civil suit, an additional filing fee to

be used for court-related purposes for the support of the

judiciary (Sec. 133.154, Local Government Code) . . . $42.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.103(a), eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.104(a), eff. September 1, 2009.

Sec. 101.0616. DISTRICT COURT FEES AND COSTS: TEXAS PROBATE

CODE. The clerk of a district court shall collect fees and costs

under the Texas Probate Code as follows:

(1) security deposit on filing, by any person other than the

personal representative of an estate, an application, complaint,

or opposition in relation to the estate, if required by the clerk

(Sec. 12, Texas Probate Code) . . . probable cost of the

proceeding;

(2) security deposit on filing, by any person other than the

guardian, attorney ad litem, or guardian ad litem, an

application, complaint, or opposition in relation to a

guardianship matter, if required by the clerk (Sec. 622, Texas

Probate Code) . . . probable cost of the guardianship proceeding;

and

(3) costs for attorney ad litem appointed to pursue the

restoration of a ward's capacity or modification of the ward's

guardianship (Secs. 694C and 694L, Texas Probate Code) . . .

reasonable compensation.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.103(a), eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.105, eff. September 1, 2009.

Sec. 101.0617. DISTRICT COURT FEES AND COSTS: TAX CODE. The

clerk of a district court shall collect a fee of $5 under

Section 42.221, Tax Code, for filing an additional petition for

review of an appraisal review board order relating to certain

regulated property running through or operating in more than one

county after the first petition for review relating to the same

property is filed for a tax year.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.103(a), eff. September 1, 2007.

SUBCHAPTER E. STATUTORY COUNTY COURTS

Sec. 101.081. STATUTORY COUNTY COURT FEES AND COSTS: CIVIL

PRACTICE AND REMEDIES CODE. The clerk of a statutory county

court shall collect fees and costs under the Civil Practice and

Remedies Code as follows:

(1) court cost in certain civil cases to establish and maintain

an alternative dispute resolution system, if authorized by the

county commissioners court (Sec. 152.004, Civil Practice and

Remedies Code) . . . not to exceed $15;

(2) court fees and costs, if ordered by the court, for a suit

filed by an inmate in which an affidavit or unsworn declaration

of inability to pay costs is filed by the inmate (Sec. 14.006,

Civil Practice and Remedies Code) . . . the lesser of:

(A) 20 percent of the preceding six months' deposits to the

inmate's trust account administered by the Texas Department of

Criminal Justice under Section 501.014, Government Code; or

(B) the total amount of court fees and costs;

(3) monthly payment for remaining court fees and costs after the

initial payment for a suit in which an affidavit or unsworn

declaration of inability to pay costs is filed by the inmate

(Sec. 14.006, Civil Practice and Remedies Code) . . . the lesser

of:

(A) 10 percent of that month's deposit to the inmate's trust

account administered by the Texas Department of Criminal Justice

under Section 501.014, Government Code; or

(B) the total amount of court fees and costs that remain unpaid;

and

(4) the following costs not otherwise charged to the inmate

under Section 14.006, Civil Practice and Remedies Code, if the

inmate has previously filed an action dismissed as malicious or

frivolous (Sec. 14.007, Civil Practice and Remedies Code):

(A) expenses of service of process;

(B) postage; and

(C) transportation, housing, or medical care incurred in

connection with the appearance of the inmate in the court for any

proceeding.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

296, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1233, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

275, Sec. 2, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.104(a), eff. September 1, 2007.

Sec. 101.0811. STATUTORY COUNTY COURT FEES AND COSTS:

GOVERNMENT CODE. The clerk of a statutory county court shall

collect fees and costs under the Government Code as follows:

(1) appellate judicial system filing fees:

(A) First or Fourteenth Court of Appeals District (Sec. 22.2021,

Government Code) . . . not more than $5;

(B) Second Court of Appeals District (Sec. 22.2031, Government

Code) . . . not more than $5;

(C) Third Court of Appeals District (Sec. 22.2041, Government

Code) . . . $5;

(D) Fourth Court of Appeals District (Sec. 22.2051, Government

Code) . . . not more than $5;

(E) Fifth Court of Appeals District (Sec. 22.2061, Government

Code) . . . not more than $5;

(F) Ninth Court of Appeals District (Sec. 22.2101, Government

Code) . . . $5;

(G) Eleventh Court of Appeals District (Sec. 22.2121, Government

Code) . . . $5; and

(H) Thirteenth Court of Appeals District (Sec. 22.2141,

Government Code) . . . not more than $5;

(2) an official court reporter fee, County Court at Law No. 2 of

Bexar County (Sec. 25.0172, Government Code) . . . $3;

(3) in Brazoria County, in matters of concurrent jurisdiction

with the district court, fees (Sec. 25.0222, Government Code) . .

. as prescribed by law for district judges according to the

nature of the matter;

(4) a court reporter fee when testimony is taken in a county

court at law in McLennan County (Sec. 25.1572, Government Code) .

. . $3;

(5) a stenographer fee, if a record or part of a record is made:

(A) in a county court at law in Hidalgo County (Sec. 25.1102,

Government Code) . . . $20; and

(B) in a county court at law in Nolan County (Sec. 25.1792,

Government Code) . . . $25;

(6) jury fee (Sec. 51.604, Government Code) . . . $22;

(7) an additional filing fee:

(A) for each civil case filed to be used for court-related

purposes for the support of the judiciary (Sec. 51.702,

Government Code) . . . $40;

(B) to fund the improvement of Dallas County civil court

facilities, if authorized by the county commissioners court (Sec.

51.705, Government Code) . . . not more than $15; and

(C) to fund the improvement of Hays County court facilities, if

authorized by the county commissioners court (Sec. 51.707,

Government Code) . . . not more than $15;

(8) the official court reporter's fee taxed as costs in civil

actions in a statutory county court:

(A) in Bexar County Courts at Law:

(i) Nos. 3, 4, 5, 6, 7, 8, 9, 10, 11, and 12 (Sec. 25.0172,

Government Code) . . . taxed in the same manner as the fee is

taxed in district court; and

(ii) No. 2 (Sec. 25.0172, Government Code) . . . $3;

(B) in Galveston County (Sec. 25.0862, Government Code) . . .

taxed in the same manner as the fee is taxed in civil cases in

the district courts; and

(C) in Parker County (Sec. 25.1862, Government Code) . . . taxed

in the same manner as the fee is taxed in civil cases in the

district courts;

(9) a stenographer's fee as costs in each civil, criminal, and

probate case in which a record is made by the official court

reporter in a statutory county court in Nolan County (Sec.

25.1792, Government Code) . . . $25;

(10) in Nueces County, in matters of concurrent jurisdiction

with the district court, with certain exceptions, fees (Sec.

25.1802, Government Code) . . . equal to those in district court

cases; and

(11) a fee not otherwise listed in this subchapter that is

required to be collected under Section 25.0008, Government Code,

in a county other than Brazos, Cameron, Ellis, Guadalupe, Harris,

Henderson, Liberty, Moore, Nolan, Panola, Parker, Starr,

Victoria, and Williamson . . . as prescribed by law relating to

county judges' fees.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.104(a), eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.106(a), eff. September 1, 2009.

Sec. 101.08111. ADDITIONAL STATUTORY COUNTY COURT FEES:

GOVERNMENT CODE. The clerk of a statutory county court in Bexar

County shall collect an additional filing fee not to exceed $15

under Section 51.706, Government Code, in certain civil cases to

fund the improvement of court facilities, if authorized by the

county commissioners court.

Added by Acts 2009, 81st Leg., R.S., Ch.

593, Sec. 3, eff. June 19, 2009.

Sec. 101.08112. ADDITIONAL STATUTORY COUNTY COURT FEES:

GOVERNMENT CODE. The clerk of a statutory county court in the

Sixth Court of Appeals District shall collect an appellate

judicial system filing fee of $5 under Section 22.2071,

Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

49, Sec. 3, eff. September 1, 2009.

Sec. 101.08113. ADDITIONAL STATUTORY COUNTY COURT FEES:

GOVERNMENT CODE. The clerk of a statutory county court in the

Twelfth Court of Appeals District shall collect an appellate

judicial system filing fee of $5 under Section 22.2131,

Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

50, Sec. 3, eff. September 1, 2009.

Sec. 101.08114. ADDITIONAL STATUTORY COUNTY COURT FEES:

GOVERNMENT CODE. The clerk of a statutory county court in the

Seventh Court of Appeals District shall collect an appellate

judicial system filing fee of $5 under Section 22.2081,

Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

520, Sec. 3, eff. September 1, 2009.

Sec. 101.08115. ADDITIONAL STATUTORY COUNTY COURT FEES:

GOVERNMENT CODE. The clerk of a statutory county court shall

collect an additional filing fee not to exceed $10 under Section

51.708, Government Code, in certain civil cases to fund the

preservation of court records.

Added by Acts 2009, 81st Leg., R.S., Ch.

1183, Sec. 10, eff. September 1, 2009.

Sec. 101.0812. STATUTORY COUNTY COURT FEES AND COSTS: HEALTH

AND SAFETY CODE. The clerk of a statutory county court shall

collect fees and costs under the Health and Safety Code as

follows:

(1) for filing an application for registration of death (Sec.

193.007, Health and Safety Code) . . . $1;

(2) fee for judge's services on an application for court-ordered

mental health services (Sec. 574.031, Health and Safety Code) . .

. not to exceed $50;

(3) fee for prosecutor's services on an application for

court-ordered mental health services (Sec. 574.031, Health and

Safety Code) . . . not to exceed $50;

(4) for a hearing or proceeding under the Texas Mental Health

Code (Subtitle C, Title 7, Health and Safety Code) as costs

(Secs. 571.017 and 571.018, Health and Safety Code) . . .

reasonable compensation to the following persons appointed under

the Texas Mental Health Code:

(A) attorneys;

(B) physicians;

(C) language interpreters;

(D) sign interpreters; and

(E) masters;

(5) for a hearing or proceeding under the Texas Mental Health

Code (Subtitle C, Title 7, Health and Safety Code) as costs (Sec.

571.018, Health and Safety Code):

(A) attorney's fees;

(B) physician examination fees;

(C) expense of transportation to a mental health facility or to

a federal agency not to exceed $50 if transporting within the

same county and not to exceed the reasonable cost of

transportation if transporting between counties;

(D) costs and salary supplements authorized under Section

574.031, Health and Safety Code; and

(E) prosecutors' fees authorized under Section 574.031, Health

and Safety Code;

(6) expenses of transporting certain patients from the county of

treatment to a hearing in the county in which the proceedings

originated (Sec. 574.008, Health and Safety Code) . . . actual

expenses unless certain arrangements are made to hold the hearing

in the county in which the patient is receiving services;

(7) expenses for expert witness testimony for an indigent

patient (Sec. 574.010, Health and Safety Code) . . . if

authorized by the court as reimbursement to the attorney ad

litem, court-approved expenses;

(8) fee for judge's services for holding a hearing on an

application for court-ordered mental health services (Sec.

574.031, Health and Safety Code) . . . as assessed by the judge,

not to exceed $50;

(9) expenses to reimburse judge for holding a hearing in a

hospital or location other than the county courthouse (Sec.

574.031, Health and Safety Code) . . . reasonable and necessary

expenses as certified; and

(10) fee for services of a prosecuting attorney, including costs

incurred for preparation of documents related to a hearing on an

application for court-ordered mental health services (Sec.

574.031, Health and Safety Code) . . . as assessed by the judge,

not to exceed $50.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.104(a), eff. September 1, 2007.

Sec. 101.0813. STATUTORY COUNTY COURT FEES AND COSTS: HUMAN

RESOURCES CODE. The clerk of a statutory county court shall

collect for filing a suit in Comal County a fee of $4 under

Section 152.0522, Human Resources Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.104(a), eff. September 1, 2007.

Sec. 101.0814. STATUTORY COUNTY COURT FEES AND COSTS: LOCAL

GOVERNMENT CODE. The clerk of a statutory county court shall

collect fees and costs under the Local Government Code as

follows:

(1) additional filing fee to fund contingency fund for liability

insurance, if authorized by the county commissioners court (Sec.

82.003, Local Government Code) . . . not to exceed $5;

(2) civil court actions (Sec. 118.052, Local Government Code):

(A) filing of original action (Secs. 118.052 and 118.053, Local

Government Code):

(i) garnishment after judgment (Sec. 118.052, Local Government

Code) . . . $15; and

(ii) all others (Sec. 118.052, Local Government Code) . . . $40;

(B) filing of action other than original (Secs. 118.052 and

118.054, Local Government Code) . . . $30; and

(C) services rendered after judgment in original action (Secs.

118.052 and 118.0545, Local Government Code):

(i) abstract of judgment (Sec. 118.052, Local Government Code) .

. . $5; and

(ii) execution, order of sale, writ, or other process (Sec.

118.052, Local Government Code) . . . $5;

(3) probate court actions (Sec. 118.052, Local Government Code):

(A) probate original action (Secs. 118.052 and 118.055, Local

Government Code):

(i) probate of a will with independent executor, administration

with will attached, administration of an estate, guardianship or

receivership of an estate, or muniment of title (Sec. 118.052,

Local Government Code) . . . $40;

(ii) community survivors (Sec. 118.052, Local Government Code) .

. . $40;

(iii) small estates (Sec. 118.052, Local Government Code) . . .

$40;

(iv) declarations of heirship (Sec. 118.052, Local Government

Code) . . . $40;

(v) mental health or chemical dependency services (Sec. 118.052,

Local Government Code) . . . $40; and

(vi) additional, special fee (Secs. 118.052 and 118.064, Local

Government Code) . . . $5;

(B) services in pending probate action (Secs. 118.052 and

118.056, Local Government Code):

(i) filing an inventory and appraisement (Secs. 118.052 and

118.056(d), Local Government Code) . . . $25;

(ii) approving and recording bond (Sec. 118.052, Local

Government Code) . . . $3;

(iii) administering oath (Sec. 118.052, Local Government Code) .

. . $2;

(iv) filing annual or final account of estate (Sec. 118.052,

Local Government Code) . . . $25;

(v) filing application for sale of real or personal property

(Sec. 118.052, Local Government Code) . . . $25;

(vi) filing annual or final report of guardian of a person (Sec.

118.052, Local Government Code) . . . $10; and

(vii) filing a document not listed under this paragraph after

the filing of an order approving the inventory and appraisement

or after the 120th day after the date of the initial filing of

the action, whichever occurs first (Secs. 118.052 and 191.007,

Local Government Code), if more than 25 pages . . . $25;

(C) adverse probate action (Secs. 118.052 and 118.057, Local

Government Code) . . . $40;

(D) claim against estate (Secs. 118.052 and 118.058, Local

Government Code) . . . $2; and

(E) supplemental court-initiated guardianship fee (Secs. 118.052

and 118.067, Local Government Code) . . . $20;

(4) other fees (Sec. 118.052, Local Government Code):

(A) issuing document (Secs. 118.052 and 118.059, Local

Government Code):

(i) original document and one copy (Sec. 118.052, Local

Government Code) . . . $4; and

(ii) each additional set of an original and one copy (Sec.

118.052, Local Government Code) . . . $4;

(B) certified papers (Secs. 118.052 and 118.060, Local

Government Code):

(i) for the clerk's certificate (Sec. 118.052, Local Government

Code) . . . $5; and

(ii) a fee per page or part of a page (Sec. 118.052, Local

Government Code) . . . $1;

(C) noncertified papers, for each page or part of a page (Secs.

118.052 and 118.0605, Local Government Code) . . . $1;

(D) letters testamentary, letter of guardianship, letter of

administration, or abstract of judgment (Secs. 118.052 and

118.061, Local Government Code) . . . $2;

(E) safekeeping of wills (Secs. 118.052 and 118.062, Local

Government Code) . . . $5;

(F) mail service of process (Secs. 118.052 and 118.063, Local

Government Code) . . . same as sheriff; and

(G) records management and preservation fee (Secs. 118.052,

118.0546, and 118.0645, Local Government Code) . . . $5;

(5) additional filing fee for filing any civil action or

proceeding requiring a filing fee, including an appeal, and on

the filing of any counterclaim, cross-action, intervention,

interpleader, or third-party action requiring a filing fee, to

fund civil legal services for the indigent (Sec. 133.153, Local

Government Code) . . . $10;

(6) on the filing of a civil suit, an additional filing fee to

be used for court-related purposes for the support of the

judiciary (Sec. 133.154, Local Government Code) . . . $42;

(7) additional filing fee to fund the courthouse security fund,

if authorized by the county commissioners court (Sec. 291.008,

Local Government Code) . . . not to exceed $5;

(8) additional filing fee for filing documents not subject to

certain filing fees to fund the courthouse security fund, if

authorized by the county commissioners court (Sec. 291.008, Local

Government Code) . . . $1;

(9) additional filing fee to fund the courthouse security fund

in Webb County, if authorized by the county commissioners court

(Sec. 291.009, Local Government Code) . . . not to exceed $20;

and

(10) court cost in civil cases other than suits for delinquent

taxes to fund the county law library fund, if authorized by the

county commissioners court (Sec. 323.023, Local Government Code)

. . . not to exceed $35.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.104(a), eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.106(b), eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1183, Sec. 11(a), eff. September 1, 2009.

Sec. 101.0815. STATUTORY COUNTY COURT FEES AND COSTS: TEXAS

PROBATE CODE. The clerk of a statutory county court shall

collect fees and costs under the Texas Probate Code as follows:

(1) fee for deposit of a will with the county clerk during

testator's lifetime (Sec. 71, Texas Probate Code) . . . $5;

(2) security deposit on filing, by any person other than the

personal representative of an estate, an application, complaint,

or opposition in relation to the estate, if required by the clerk

(Sec. 12, Texas Probate Code) . . . probable cost of the

proceeding;

(3) security deposit on filing, by any person other than the

guardian, attorney ad litem, or guardian ad litem, an

application, complaint, or opposition in relation to a

guardianship matter, if required by the clerk (Sec. 622, Texas

Probate Code) . . . probable cost of the guardianship proceeding;

and

(4) costs for attorney ad litem appointed to pursue the

restoration of a ward's capacity or modification of the ward's

guardianship (Secs. 694C and 694L, Texas Probate Code) . . .

reasonable compensation.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.104(a), eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.106(c), eff. September 1, 2009.

Sec. 101.0816. STATUTORY COUNTY COURT FEES AND COSTS: PROPERTY

CODE. The clerk of a statutory county court shall collect a

court cost in the amount of $10 or more, as taxed by the court

under Section 21.047, Property Code, for each special

commissioner in an eminent domain proceeding.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.104(a), eff. September 1, 2007.

Text of section effective until April 01, 2011

Sec. 101.0817. STATUTORY COUNTY COURT FEES AND COSTS UNDER OTHER

LAWS. The clerk of a statutory county court shall collect a fee

of $10 under Article 6327, Vernon's Texas Civil Statutes, for a

county attorney in a suit regarding a railroad company's failure

to keep roadbed and right-of-way in proper condition.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.104(a), eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 4.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 101.0817. STATUTORY COUNTY COURT FEES AND COSTS UNDER OTHER

LAWS. The clerk of a statutory county court shall collect a fee

of $10 under Section 112.059, Transportation Code, for a county

attorney in a suit regarding a railroad company's failure to keep

roadbed and right-of-way in proper condition.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.104(a), eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 4.01, eff. April 1, 2011.

Sec. 101.082. STATUTORY COUNTY COURT FEES AND COSTS IN OTHER

PROBATE MATTERS. A statutory county court judge shall collect

the following fees in probate matters:

(1) probate of a will (Sec. 118.101, Local Government Code) . .

. $2;

(2) granting letters testamentary, letter of guardianship, or

letter of administration (Sec. 118.101, Local Government Code) .

. . $2;

(3) order of sale (Sec. 118.101, Local Government Code) . . .

$2;

(4) approval and confirmation of sale (Sec. 118.101, Local

Government Code) . . . $2;

(5) decree refusing order of sale or confirmation of sale (Sec.

118.101, Local Government Code) . . . $2;

(6) decree of partition and distribution (Sec. 118.101, Local

Government Code) . . . $2;

(7) decree approving or setting aside the report of a

commissioner of partition and distribution (Sec. 118.101, Local

Government Code) . . . $2;

(8) decree removing an executor, administrator, or guardian

(with the fee to be paid by that executor, administrator, or

guardian) (Sec. 118.101, Local Government Code) . . . $1;

(9) fiat or certificate (Sec. 118.101, Local Government Code) .

. . $2;

(10) continuance (Sec. 118.101, Local Government Code) . . .

$0.10;

(11) orders for which another fee is not prescribed (Sec.

118.101, Local Government Code) . . . $2;

(12) administering oath or affirmation with certificate and seal

(Sec. 118.101, Local Government Code) . . . $2; and

(13) administering oath or affirmation without certificate and

seal (Sec. 118.101, Local Government Code) . . . $0.25.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

SUBCHAPTER F. STATUTORY PROBATE COURTS

Sec. 101.101. STATUTORY PROBATE COURT FEES AND COSTS: CIVIL

PRACTICE AND REMEDIES CODE. The clerk of a statutory probate

court shall collect a court cost in an amount not to exceed $15

under Section 152.004, Civil Practice and Remedies Code, in

certain civil cases to establish and maintain an alternative

dispute resolution system, if authorized by the county

commissioners court.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

296, Sec. 3, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1233, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

275, Sec. 3, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.105, eff. September 1, 2007.

Sec. 101.1011. STATUTORY PROBATE COURT FEES AND COSTS:

GOVERNMENT CODE. The clerk of a statutory probate court shall

collect fees and costs under the Government Code as follows:

(1) appellate judicial system filing fees:

(A) First or Fourteenth Court of Appeals District (Sec. 22.2021,

Government Code) . . . not more than $5;

(B) Second Court of Appeals District (Sec. 22.2031, Government

Code) . . . not more than $5;

(C) Third Court of Appeals District (Sec. 22.2041, Government

Code) . . . $5;

(D) Fourth Court of Appeals District (Sec. 22.2051, Government

Code) . . . not more than $5;

(E) Fifth Court of Appeals District (Sec. 22.2061, Government

Code) . . . not more than $5;

(F) Ninth Court of Appeals District (Sec. 22.2101, Government

Code) . . . $5;

(G) Eleventh Court of Appeals District (Sec. 22.2121, Government

Code) . . . $5; and

(H) Thirteenth Court of Appeals District (Sec. 22.2141,

Government Code) . . . not more than $5;

(2) additional filing fees as follows:

(A) for certain cases to be used for court-related purposes for

support of the judiciary (Sec. 51.704, Government Code) . . .

$40;

(B) to fund the improvement of Dallas County civil court

facilities, if authorized by the county commissioners court (Sec.

51.705, Government Code) . . . not more than $15; and

(C) to fund the improvement of Hays County court facilities, if

authorized by the county commissioners court (Sec. 51.707,

Government Code) . . . not more than $15;

(3) jury fee for civil case (Sec. 51.604, Government Code) . . .

$22;

(4) the expense of preserving the record as a court cost, if

imposed on a party by the referring court or associate judge

(Sec. 54.612, Government Code) . . . actual cost; and

(5) a fee not otherwise listed in this subchapter that is

required to be collected under Section 25.0029, Government Code

(Sec. 25.0029, Government Code) . . . as prescribed by law

relating to county judges' fees.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.105, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.107(a), eff. September 1, 2009.

Sec. 101.10111. ADDITIONAL STATUTORY PROBATE COURT FEES:

GOVERNMENT CODE. The clerk of a statutory probate court in Bexar

County shall collect an additional filing fee not to exceed $15

under Section 51.706, Government Code, in certain civil cases to

fund the improvement of court facilities, if authorized by the

county commissioners court.

Added by Acts 2009, 81st Leg., R.S., Ch.

593, Sec. 4, eff. June 19, 2009.

Sec. 101.10112. ADDITIONAL STATUTORY PROBATE COURT FEES:

GOVERNMENT CODE. The clerk of a statutory probate court in the

Sixth Court of Appeals District shall collect an appellate

judicial system filing fee of $5 under Section 22.2071,

Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

49, Sec. 4, eff. September 1, 2009.

Sec. 101.10113. ADDITIONAL STATUTORY PROBATE COURT FEES:

GOVERNMENT CODE. The clerk of a statutory probate court in the

Twelfth Court of Appeals District shall collect an appellate

judicial system filing fee of $5 under Section 22.2131,

Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

50, Sec. 4, eff. September 1, 2009.

Sec. 101.10114. ADDITIONAL STATUTORY PROBATE COURT FEES:

GOVERNMENT CODE. The clerk of a statutory probate court in the

Seventh Court of Appeals District shall collect an appellate

judicial system filing fee of $5 under Section 22.2081,

Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

520, Sec. 4, eff. September 1, 2009.

Sec. 101.1012. STATUTORY PROBATE COURT FEES AND COSTS: HEALTH

AND SAFETY CODE. The clerk of a statutory probate court shall

collect fees and costs under the Health and Safety Code as

follows:

(1) for filing an application for registration of death (Sec.

193.007, Health and Safety Code) . . . $1;

(2) fee for judge's services on an application for court-ordered

mental health services (Sec. 574.031, Health and Safety Code) . .

. not to exceed $50;

(3) fee for prosecutor's services on an application for

court-ordered mental health services (Sec. 574.031, Health and

Safety Code) . . . not to exceed $50;

(4) for a hearing or proceeding under the Texas Mental Health

Code (Subtitle C, Title 7, Health and Safety Code) as costs

(Secs. 571.017 and 571.018, Health and Safety Code) . . .

reasonable compensation to the following persons appointed under

the Texas Mental Health Code:

(A) attorneys;

(B) physicians;

(C) language interpreters;

(D) sign interpreters; and

(E) masters;

(5) for a hearing or proceeding under the Texas Mental Health

Code (Subtitle C, Title 7, Health and Safety Code) as costs (Sec.

571.018, Health and Safety Code):

(A) attorney's fees;

(B) physician examination fees;

(C) expense of transportation to a mental health facility or to

a federal agency not to exceed $50 if transporting within the

same county and not to exceed the reasonable cost of

transportation if transporting between counties;

(D) costs and salary supplements authorized under Section

574.031, Health and Safety Code; and

(E) prosecutors' fees authorized under Section 574.031, Health

and Safety Code;

(6) expenses of transporting certain patients from the county of

treatment to a hearing in the county in which the proceedings

originated (Sec. 574.008, Health and Safety Code) . . . actual

expenses unless certain arrangements are made to hold the hearing

in the county in which the patient is receiving services;

(7) expenses for expert witness testimony for an indigent

patient (Sec. 574.010, Health and Safety Code) . . . if

authorized by the court as reimbursement to the attorney ad

litem, court-approved expenses;

(8) fee for judge's services for holding a hearing on an

application for court-ordered mental health services (Sec.

574.031, Health and Safety Code) . . . as assessed by the judge,

not to exceed $50;

(9) expenses to reimburse judge for holding a hearing in a

hospital or location other than the county courthouse (Sec.

574.031, Health and Safety Code) . . . reasonable and necessary

expenses as certified; and

(10) fee for services of a prosecuting attorney, including costs

incurred for preparation of documents related to a hearing on an

application for court-ordered mental health services (Sec.

574.031, Health and Safety Code) . . . as assessed by the judge,

not to exceed $50.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.105, eff. September 1, 2007.

Sec. 101.1013. STATUTORY PROBATE COURT FEES AND COSTS: LOCAL

GOVERNMENT CODE. The clerk of a statutory probate court shall

collect fees and costs under the Local Government Code as

follows:

(1) additional filing fee for filing any civil action or

proceeding requiring a filing fee, including an appeal, and on

the filing of any counterclaim, cross-action, intervention,

interpleader, or third-party action requiring a filing fee to

fund civil legal services for the indigent (Sec. 133.153, Local

Government Code). . . $10;

(2) additional filing fee to fund contingency fund for liability

insurance, if authorized by the county commissioners court (Sec.

82.003, Local Government Code) . . . not to exceed $5;

(3) probate court actions (Sec. 118.052, Local Government Code):

(A) probate original action (Secs. 118.052 and 118.055, Local

Government Code):

(i) probate of a will with independent executor, administration

with will attached, administration of an estate, guardianship or

receivership of an estate, or muniment of title (Sec. 118.052,

Local Government Code) . . . $40;

(ii) community survivors (Sec. 118.052, Local Government Code) .

. . $40;

(iii) small estates (Sec. 118.052, Local Government Code) . . .

$40;

(iv) declarations of heirship (Sec. 118.052, Local Government

Code) . . . $40;

(v) mental health or chemical dependency services (Sec. 118.052,

Local Government Code) . . . $40; and

(vi) additional, special fee (Secs. 118.052 and 118.064, Local

Government Code) . . . $5;

(B) services in pending probate action (Secs. 118.052 and

118.056, Local Government Code):

(i) filing an inventory and appraisement (Secs. 118.052 and

118.056(d), Local Government Code) . . . $25;

(ii) approving and recording bond (Sec. 118.052, Local

Government Code) . . . $3;

(iii) administering oath (Sec. 118.052, Local Government Code) .

. . $2;

(iv) filing annual or final account of estate (Sec. 118.052,

Local Government Code). . . $25;

(v) filing application for sale of real or personal property

(Sec. 118.052, Local Government Code) . . . $25;

(vi) filing annual or final report of guardian of a person (Sec.

118.052, Local Government Code) . . . $10; and

(vii) filing a document not listed under this paragraph after

the filing of an order approving the inventory and appraisement

or after the 120th day after the date of the initial filing of

the action, whichever occurs first (Secs. 118.052 and 191.007,

Local Government Code), if more than 25 pages . . . $25;

(C) adverse probate action (Secs. 118.052 and 118.057, Local

Government Code) . . . $40;

(D) claim against estate (Secs. 118.052 and 118.058, Local

Government Code) . . . $2; and

(E) supplemental court-initiated guardianship fee (Secs. 118.052

and 118.067, Local Government Code) . . . $20;

(4) other fees (Sec. 118.052, Local Government Code):

(A) issuing document (Secs. 118.052 and 118.059, Local

Government Code):

(i) original document and one copy (Sec. 118.052, Local

Government Code) . . . $4; and

(ii) each additional set of an original and one copy (Sec.

118.052, Local Government Code) . . . $4;

(B) certified papers (Secs. 118.052 and 118.060, Local

Government Code):

(i) for the clerk's certificate (Sec. 118.052, Local Government

Code) . . . $5; and

(ii) a fee per page or part of a page (Sec. 118.052, Local

Government Code) . . . $1;

(C) noncertified papers, for each page or part of a page (Secs.

118.052 and 118.0605, Local Government Code) . . . $1;

(D) letters testamentary, letter of guardianship, letter of

administration, or abstract of judgment (Secs. 118.052 and

118.061, Local Government Code) . . . $2;

(E) safekeeping of wills (Secs. 118.052 and 118.062, Local

Government Code) . . . $5;

(F) mail service of process (Secs. 118.052 and 118.063, Local

Government Code) . . . same as sheriff; and

(G) records management and preservation fee (Secs. 118.052 and

118.0645, Local Government Code) . . . $5; and

(5) court cost in civil cases other than suits for delinquent

taxes to fund the county law library fund, if authorized by the

county commissioners court (Sec. 323.023, Local Government Code)

. . . not to exceed $35.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.105, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.107(b), eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1183, Sec. 12, eff. September 1, 2009.

Sec. 101.1014. STATUTORY PROBATE COURT FEES AND COSTS: TEXAS

PROBATE CODE. The clerk of a statutory probate court shall

collect fees and costs under the Texas Probate Code as follows:

(1) fee for deposit of a will with the county clerk during

testator's lifetime (Sec. 71, Texas Probate Code) . . . $5;

(2) security deposit on filing, by any person other than the

personal representative of an estate, an application, complaint,

or opposition in relation to the estate, if required by the clerk

(Sec. 12, Texas Probate Code) . . . probable cost of the

proceeding;

(3) security deposit on filing, by any person other than the

guardian, attorney ad litem, or guardian ad litem, an

application, complaint, or opposition in relation to a

guardianship matter, if required by the clerk (Sec. 622, Texas

Probate Code) . . . probable cost of the guardianship proceeding;

and

(4) costs for attorney ad litem appointed to pursue the

restoration of a ward's capacity or modification of the ward's

guardianship (Secs. 694C and 694L, Texas Probate Code) . . .

reasonable compensation.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.105, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.107(c), eff. September 1, 2009.

Sec. 101.1015. STATUTORY PROBATE COURT FEES AND COSTS: PROPERTY

CODE. The clerk of a statutory probate court shall collect a

court cost in the amount of $10 or more, as taxed by the court

under Section 21.047, Property Code, for each special

commissioner in an eminent domain proceeding.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.105, eff. September 1, 2007.

Sec. 101.102. STATUTORY PROBATE COURT FEES AND COSTS IN OTHER

PROBATE MATTERS. A statutory probate court judge shall collect

the following fees in probate matters:

(1) probate of a will (Sec. 118.101, Local Government Code) . .

. $2;

(2) granting letters testamentary, letter of guardianship, or

letter of administration (Sec. 118.101, Local Government Code) .

. . $2;

(3) order of sale (Sec. 118.101, Local Government Code) . . .

$2;

(4) approval and confirmation of sale (Sec. 118.101, Local

Government Code) . . . $2;

(5) decree refusing order of sale or confirmation of sale (Sec.

118.101, Local Government Code) . . . $2;

(6) decree of partition and distribution (Sec. 118.101, Local

Government Code) . . . $2;

(7) decree approving or setting aside the report of a

commissioner of partition and distribution (Sec. 118.101, Local

Government Code) . . . $2;

(8) decree removing an executor, administrator, or guardian

(with the fee to be paid by that executor, administrator, or

guardian) (Sec. 118.101, Local Government Code) . . . $1;

(9) fiat or certificate (Sec. 118.101, Local Government Code) .

. . $2;

(10) continuance (Sec. 118.101, Local Government Code) . . .

$0.10;

(11) orders for which another fee is not prescribed (Sec.

118.101, Local Government Code) . . . $2;

(12) administering oath or affirmation with certificate and seal

(Sec. 118.101, Local Government Code) . . . $2; and

(13) administering oath or affirmation without certificate and

seal (Sec. 118.101, Local Government Code) . . . $0.25.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

SUBCHAPTER G. COUNTY COURTS

Sec. 101.121. COUNTY COURT FEES AND COSTS: ALCOHOLIC BEVERAGE

CODE. The clerk of a county court shall collect a fee of $5

under Section 61.31, Alcoholic Beverage Code, for hearing on

application for a license to manufacture, distribute, store, or

sell beer.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

296, Sec. 4, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1233, Sec. 4, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

275, Sec. 4, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.106(a), eff. September 1, 2007.

Sec. 101.1211. COUNTY COURT FEES AND COSTS: CIVIL PRACTICE AND

REMEDIES CODE. The clerk of a county court shall collect:

(1) a court cost in certain civil cases to establish and

maintain an alternative dispute resolution system, if authorized

by the county commissioners court (Sec. 152.004, Civil Practice

and Remedies Code) . . . not to exceed $15;

(2) court fees and costs, if ordered by the court, for a suit

filed by an inmate in which an affidavit or unsworn declaration

of inability to pay costs is filed by the inmate (Sec. 14.006,

Civil Practice and Remedies Code) . . . the lesser of:

(A) 20 percent of the preceding six months' deposits to the

inmate's trust account administered by the Texas Department of

Criminal Justice under Section 501.014, Government Code; or

(B) the total amount of court fees and costs;

(3) monthly payment for remaining court fees and costs after the

initial payment for a suit in which an affidavit or unsworn

declaration of inability to pay costs is filed by the inmate

(Sec. 14.006, Civil Practice and Remedies Code) . . . the lesser

of:

(A) 10 percent of that month's deposit to the inmate's trust

account administered by the Texas Department of Criminal Justice

under Section 501.014, Government Code; or

(B) the total amount of court fees and costs that remain unpaid;

and

(4) the following costs not otherwise charged to the inmate

under Section 14.006, Civil Practice and Remedies Code, if the

inmate has previously filed an action dismissed as malicious or

frivolous (Sec. 14.007, Civil Practice and Remedies Code):

(A) expenses of service of process;

(B) postage; and

(C) transportation, housing, or medical care incurred in

connection with the appearance of the inmate in the court for any

proceeding.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.106(a), eff. September 1, 2007.

Sec. 101.1212. COUNTY COURT FEES AND COSTS: GOVERNMENT CODE.

The clerk of a county court shall collect the following fees and

costs under the Government Code:

(1) appellate judicial system filing fees:

(A) First or Fourteenth Court of Appeals District (Sec. 22.2021,

Government Code) . . . not more than $5;

(B) Second Court of Appeals District (Sec. 22.2031, Government

Code) . . . not more than $5;

(C) Third Court of Appeals District (Sec. 22.2041, Government

Code) . . . $5;

(D) Fourth Court of Appeals District (Sec. 22.2051, Government

Code) . . . not more than $5;

(E) Fifth Court of Appeals District (Sec. 22.2061, Government

Code) . . . not more than $5;

(F) Ninth Court of Appeals District (Sec. 22.2101, Government

Code) . . . $5;

(G) Eleventh Court of Appeals District (Sec. 22.2121, Government

Code) . . . $5; and

(H) Thirteenth Court of Appeals District (Sec. 22.2141,

Government Code) . . . not more than $5;

(2) a jury fee (Sec. 51.604, Government Code) . . . $22; and

(3) a filing fee in each civil case filed to be used for

court-related purposes for the support of the judiciary (Sec.

51.703, Government Code) . . . $40.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.106(a), eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.108, eff. September 1, 2009.

Sec. 101.12121. ADDITIONAL COUNTY COURT FEES: GOVERNMENT CODE.

The clerk of a county court in a county in the Sixth Court of

Appeals District shall collect an appellate judicial system

filing fee of $5 under Section 22.2071, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

49, Sec. 5, eff. September 1, 2009.

Sec. 101.12122. ADDITIONAL COUNTY COURT FEES: GOVERNMENT CODE.

The clerk of a county court in a county in the Twelfth Court of

Appeals District shall collect an appellate judicial system

filing fee of $5 under Section 22.2131, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

50, Sec. 5, eff. September 1, 2009.

Sec. 101.12123. ADDITIONAL COUNTY COURT FEES: GOVERNMENT CODE.

The clerk of a county court in a county in the Seventh Court of

Appeals District shall collect an appellate judicial system

filing fee of $5 under Section 22.2081, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

520, Sec. 5, eff. September 1, 2009.

Sec. 101.12124. ADDITIONAL COUNTY COURT FEES: GOVERNMENT CODE.

The clerk of a county court shall collect an additional filing

fee not to exceed $10 under Section 51.708, Government Code, in

certain civil cases to fund the preservation of court records.

Added by Acts 2009, 81st Leg., R.S., Ch.

1183, Sec. 13, eff. September 1, 2009.

Sec. 101.1213. COUNTY COURT FEES AND COSTS: HEALTH AND SAFETY

CODE. The clerk of a county court shall collect the following

fees and costs under the Health and Safety Code:

(1) for filing an application for registration of death (Sec.

193.007, Health and Safety Code) . . . $1;

(2) fee for judge's services on an application for court-ordered

mental health services (Sec. 574.031, Health and Safety Code) . .

. not to exceed $50;

(3) fee for prosecutor's services on an application for

court-ordered mental health services (Sec. 574.031, Health and

Safety Code) . . . not to exceed $50;

(4) for a hearing or proceeding under the Texas Mental Health

Code (Subtitle C, Title 7, Health and Safety Code) as costs

(Secs. 571.017 and 571.018, Health and Safety Code) . . .

reasonable compensation to the following persons appointed under

the Texas Mental Health Code:

(A) attorneys;

(B) physicians;

(C) language interpreters;

(D) sign interpreters; and

(E) masters;

(5) for a hearing or proceeding under the Texas Mental Health

Code (Subtitle C, Title 7, Health and Safety Code) as costs (Sec.

571.018, Health and Safety Code):

(A) attorney's fees;

(B) physician examination fees;

(C) expense of transportation to a mental health facility or to

a federal agency not to exceed $50 if transporting within the

same county and not to exceed the reasonable cost of

transportation if transporting between counties;

(D) costs and salary supplements authorized under Section

574.031, Health and Safety Code; and

(E) prosecutors' fees authorized under Section 574.031, Health

and Safety Code;

(6) expenses of transporting certain patients from the county of

treatment to a hearing in the county in which the proceedings

originated (Sec. 574.008, Health and Safety Code) . . . actual

expenses unless certain arrangements are made to hold the hearing

in the county in which the patient is receiving services;

(7) expenses for expert witness testimony for an indigent

patient (Sec. 574.010, Health and Safety Code) . . . if

authorized by the court as reimbursement to the attorney ad

litem, court-approved expenses;

(8) fee for judge's services for holding a hearing on an

application for court-ordered mental health services (Sec.

574.031, Health and Safety Code) . . . as assessed by the judge,

not to exceed $50;

(9) expenses to reimburse judge for holding a hearing in a

hospital or location other than the county courthouse (Sec.

574.031, Health and Safety Code) . . . reasonable and necessary

expenses as certified; and

(10) fee for services of a prosecuting attorney, including costs

incurred for preparation of documents related to a hearing on an

application for court-ordered mental health services (Sec.

574.031, Health and Safety Code) . . . as assessed by the judge,

not to exceed $50.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.106(a), eff. September 1, 2007.

Sec. 101.1214. COUNTY COURT FEES AND COSTS: LOCAL GOVERNMENT

CODE. The clerk of a county court shall collect the following

fees and costs under the Local Government Code:

(1) additional filing fee to fund contingency fund for liability

insurance, if authorized by the county commissioners court (Sec.

82.003, Local Government Code) . . . not to exceed $5;

(2) civil court actions (Sec. 118.052, Local Government Code):

(A) filing of original action (Secs. 118.052 and 118.053, Local

Government Code):

(i) garnishment after judgment (Sec. 118.052, Local Government

Code) . . . $15; and

(ii) all others (Sec. 118.052, Local Government Code) . . . $40;

(B) filing of action other than original (Secs. 118.052 and

118.054, Local Government Code) . . . $30; and

(C) services rendered after judgment in original action (Secs.

118.052 and 118.0545, Local Government Code):

(i) abstract of judgment (Sec. 118.052, Local Government Code) .

. . $5; and

(ii) execution, order of sale, writ, or other process (Sec.

118.052, Local Government Code) . . . $5;

(3) probate court actions (Sec. 118.052, Local Government Code):

(A) probate original action (Secs. 118.052 and 118.055, Local

Government Code):

(i) probate of a will with independent executor, administration

with will attached, administration of an estate, guardianship or

receivership of an estate, or muniment of title (Sec. 118.052,

Local Government Code) . . . $40;

(ii) community survivors (Sec. 118.052, Local Government Code) .

. . $40;

(iii) small estates (Sec. 118.052, Local Government Code) . . .

$40;

(iv) declarations of heirship (Sec. 118.052, Local Government

Code) . . . $40;

(v) mental health or chemical dependency services (Sec. 118.052,

Local Government Code) . . . $40; and

(vi) additional, special fee (Secs. 118.052 and 118.064, Local

Government Code) . . . $5;

(B) services in pending probate action (Secs. 118.052 and

118.056, Local Government Code):

(i) filing an inventory and appraisement (Secs. 118.052 and

118.056(d), Local Government Code) . . . $25;

(ii) approving and recording bond (Sec. 118.052, Local

Government Code) . . . $3;

(iii) administering oath (Sec. 118.052, Local Government Code) .

. . $2;

(iv) filing annual or final account of estate (Sec. 118.052,

Local Government Code) . . . $25;

(v) filing application for sale of real or personal property

(Sec. 118.052, Local Government Code) . . . $25;

(vi) filing annual or final report of guardian of a person (Sec.

118.052, Local Government Code) . . . $10; and

(vii) filing a document not listed under this paragraph after

the filing of an order approving the inventory and appraisement

or after the 120th day after the date of the initial filing of

the action, whichever occurs first (Secs. 118.052 and 191.007,

Local Government Code), if more than 25 pages . . . $25;

(C) adverse probate action (Secs. 118.052 and 118.057, Local

Government Code) . . . $40;

(D) claim against estate (Secs. 118.052 and 118.058, Local

Government Code) . . . $2; and

(E) supplemental court-initiated guardianship fee (Secs. 118.052

and 118.067, Local Government Code) . . . $20;

(4) other fees (Sec. 118.052, Local Government Code):

(A) issuing document (Secs. 118.052 and 118.059, Local

Government Code):

(i) original document and one copy (Sec. 118.052, Local

Government Code) . . . $4; and

(ii) each additional set of an original and one copy (Sec.

118.052, Local Government Code) . . . $4;

(B) certified papers (Secs. 118.052 and 118.060, Local

Government Code):

(i) for the clerk's certificate (Sec. 118.052, Local Government

Code) . . . $5; and

(ii) a fee per page or part of a page (Sec. 118.052, Local

Government Code) . . . $1;

(C) noncertified papers, for each page or part of a page (Secs.

118.052 and 118.0605, Local Government Code) . . . $1;

(D) letters testamentary, letter of guardianship, letter of

administration, or abstract of judgment (Secs. 118.052 and

118.061, Local Government Code) . . . $2;

(E) safekeeping of wills (Secs. 118.052 and 118.062, Local

Government Code) . . . $5;

(F) mail service of process (Secs. 118.052 and 118.063, Local

Government Code) . . . same as sheriff; and

(G) records management and preservation fee (Secs. 118.052,

118.0546, and 118.0645, Local Government Code) . . . $5;

(5) deposit on filing petition requesting permission to create a

municipal civic center authority (Sec. 281.013, Local Government

Code) . . . $200;

(6) additional filing fee to fund the courthouse security fund,

if authorized by the county commissioners court (Sec. 291.008,

Local Government Code) . . . not to exceed $5;

(7) additional filing fee for filing documents not subject to

certain filing fees to fund the courthouse security fund, if

authorized by the county commissioners court (Sec. 291.008, Local

Government Code) . . . $1;

(8) additional filing fee to fund the courthouse security fund

in Webb County, if authorized by the county commissioners court

(Sec. 291.009, Local Government Code) . . . not to exceed $20;

(9) court cost in civil cases other than suits for delinquent

taxes to fund the county law library fund, if authorized by the

county commissioners court (Sec. 323.023, Local Government Code)

. . . not to exceed $35;

(10) additional filing fee for filing any civil action or

proceeding requiring a filing fee, including an appeal, and on

the filing of any counterclaim, cross-action, intervention,

interpleader, or third-party action requiring a filing fee, to

fund civil legal services for the indigent (Sec. 133.153, Local

Government Code) . . . $10; and

(11) on the filing of a civil suit an additional filing fee to

be used for court-related purposes for the support of the

judiciary (Sec. 133.154, Local Government Code) . . . $42.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.106(a), eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.109(a), eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1183, Sec. 14(a), eff. September 1, 2009.

Sec. 101.1215. COUNTY COURT FEES AND COSTS: TEXAS PROBATE CODE.

The clerk of a county court shall collect the following fees and

costs under the Texas Probate Code:

(1) fee for deposit of a will with the county clerk during

testator's lifetime (Sec. 71, Texas Probate Code) . . . $5;

(2) security deposit on filing, by any person other than the

personal representative of an estate, an application, complaint,

or opposition in relation to the estate, if required by the clerk

(Sec. 12, Texas Probate Code) . . . probable cost of the

proceeding;

(3) security deposit on filing, by any person other than the

guardian, attorney ad litem, or guardian ad litem, an

application, complaint, or opposition in relation to a

guardianship matter, if required by the clerk (Sec. 622, Texas

Probate Code) . . . probable cost of the guardianship proceeding;

and

(4) costs for attorney ad litem appointed to pursue the

restoration of a ward's capacity or modification of the ward's

guardianship (Secs. 694C and 694L, Texas Probate Code) . . .

reasonable compensation.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.106(a), eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.109(b), eff. September 1, 2009.

Sec. 101.1216. COUNTY COURT FEES AND COSTS UNDER OTHER LAWS.

The clerk of a county court shall collect the following fees and

costs:

(1) fee for county attorney in a suit regarding a railroad

company's failure to keep roadbed and right-of-way in proper

condition (Art. 6327, Vernon's Texas Civil Statutes) . . . $10;

and

(2) appeal bond from a petitioner or taxpayer in a water control

and preservation district (Art. 7818, Vernon's Texas Civil

Statutes) . . . $100.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.106(a), eff. September 1, 2007.

Sec. 101.122. COUNTY COURT FEES AND COSTS IN OTHER MATTERS. (a)

A county judge shall collect the following fees in probate

matters:

(1) probate of a will (Sec. 118.101, Local Government Code) . .

. $2;

(2) granting letters testamentary, letter of guardianship, or

letter of administration (Sec. 118.101, Local Government Code) .

. . $2;

(3) order of sale (Sec. 118.101, Local Government Code) . . .

$2;

(4) approval and confirmation of sale (Sec. 118.101, Local

Government Code) . . . $2;

(5) decree refusing order of sale or confirmation of sale (Sec.

118.101, Local Government Code) . . . $2;

(6) decree of partition and distribution (Sec. 118.101, Local

Government Code) . . . $2;

(7) decree approving or setting aside the report of a

commissioner of partition and distribution (Sec. 118.101, Local

Government Code) . . . $2;

(8) decree removing an executor, administrator, or guardian

(with the fee to be paid by that executor, administrator, or

guardian) (Sec. 118.101, Local Government Code) . . . $1;

(9) fiat or certificate (Sec. 118.101, Local Government Code) .

. . $2;

(10) continuance (Sec. 118.101, Local Government Code) . . .

$0.10;

(11) orders for which another fee is not prescribed (Sec.

118.101, Local Government Code) . . . $2;

(12) administering oath or affirmation with certificate and seal

(Sec. 118.101, Local Government Code) . . . $2; and

(13) administering oath or affirmation without certificate and

seal (Sec. 118.101, Local Government Code) . . . $0.25.

(b) A county judge shall collect the fee for hearing an

application to secure a pension (Art. 6219, Vernon's Texas Civil

Statutes) . . . $2.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

SUBCHAPTER H. JUSTICE COURTS AND SMALL CLAIMS COURTS

Sec. 101.141. JUSTICE COURT AND SMALL CLAIMS COURT FEES AND

COSTS COLLECTED BY CLERK. (a) A clerk of a justice court shall

collect fees and costs under the Civil Practice and Remedies Code

as follows:

(1) additional court cost in certain civil cases to establish

and maintain an alternative dispute resolution system, if

authorized by the commissioners court (Sec. 152.005, Civil

Practice and Remedies Code) . . . not to exceed $5;

(2) court fees and costs, if ordered by the court, for a suit

filed by an inmate in which an affidavit or unsworn declaration

of inability to pay costs is filed by the inmate (Sec. 14.006,

Civil Practice and Remedies Code) . . . the lesser of:

(A) 20 percent of the preceding six months' deposits to the

inmate's trust account administered by the Texas Department of

Criminal Justice under Section 501.014, Government Code; or

(B) the total amount of court fees and costs;

(3) monthly payment for remaining court fees and costs after the

initial payment for a suit in which an affidavit or unsworn

declaration of inability to pay costs is filed by the inmate

(Sec. 14.006, Civil Practice and Remedies Code) . . . the lesser

of:

(A) 10 percent of that month's deposit to the inmate's trust

account administered by the Texas Department of Criminal Justice

under Section 501.014, Government Code; or

(B) the total amount of court fees and costs that remain unpaid;

and

(4) the following costs not otherwise charged to the inmate

under Section 14.006, Civil Practice and Remedies Code, if the

inmate has previously filed an action dismissed as malicious or

frivolous (Sec. 14.007, Civil Practice and Remedies Code):

(A) expenses of service of process;

(B) postage; and

(C) transportation, housing, or medical care incurred in

connection with the appearance of the inmate in the court for any

proceeding.

(b) A clerk of a justice court shall collect fees and costs

under other laws as follows:

(1) the cost of a special program that a court may order a child

to attend after a finding that the child committed an offense, if

ordered by the court (Art. 45.057, Code of Criminal Procedure) .

. . costs of the program not to exceed $100;

(2) additional filing fees:

(A) to fund Dallas County civil court facilities (Sec. 51.705,

Government Code) . . . not more than $15;

(B) for filing any civil action or proceeding requiring a filing

fee, including an appeal, and on the filing of any counterclaim,

cross-action, intervention, interpleader, or third-party action

requiring a filing fee, to fund civil legal services for the

indigent (Sec. 133.153, Local Government Code) . . . $6; and

(C) to fund the improvement of Hays County court facilities, if

authorized by the county commissioners court (Sec. 51.707,

Government Code) . . . not more than $15;

(3) for filing a suit in Comal County (Sec. 152.0522, Human

Resources Code) . . . $1.50; and

(4) fee for hearing on probable cause for removal of a vehicle

and placement in a storage facility if assessed by the court

(Sec. 2308.457, Occupations Code) . . . $20.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

296, Sec. 5, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

737, Sec. 13, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.107, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.110(a), eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1183, Sec. 15, eff. September 1, 2009.

Sec. 101.151. JUSTICE COURT AND SMALL CLAIMS COURT FEES

COLLECTED BY JUSTICE OF THE PEACE. (a) A justice of the peace

shall collect the following fees under the Local Government Code:

(1) services rendered before judgment (Secs. 118.121 and

118.122, Local Government Code):

(A) justice court (Sec. 118.121, Local Government Code) . . .

$25; and

(B) small claims court (Sec. 118.121, Local Government Code) . .

. $25; and

(2) services rendered after judgment (Secs. 118.121 and 118.123,

Local Government Code):

(A) transcript (Sec. 118.121, Local Government Code) . . . $10;

(B) abstract of judgment (Sec. 118.121, Local Government Code) .

. . $5;

(C) execution, order of sale, writ of restitution, or other writ

or process (Sec. 118.121, Local Government Code) . . . $5 per

page;

(D) certified copy of court papers (Secs. 118.121 and 118.1235,

Local Government Code) . . . $2 for first page; $0.25 for each

additional page; and

(E) issuing other document (no return required) (Sec. 118.121,

Local Government Code) . . . $1 for first page; $0.25 for each

additional page.

(b) A justice of the peace shall collect the following fees

under the Civil Practice and Remedies Code:

(1) court fees and costs, if ordered by the court, for a suit

filed by an inmate in which an affidavit or unsworn declaration

of inability to pay costs is filed by the inmate (Sec. 14.006,

Civil Practice and Remedies Code) . . . the lesser of:

(A) 20 percent of the preceding six months' deposits to the

inmate's trust account administered by the Texas Department of

Criminal Justice under Section 501.014, Government Code; or

(B) the total amount of court fees and costs;

(2) monthly payment for remaining court fees and costs after the

initial payment for a suit in which an affidavit or unsworn

declaration of inability to pay costs is filed by the inmate

(Sec. 14.006, Civil Practice and Remedies Code) . . . the lesser

of:

(A) 10 percent of that month's deposit to the inmate's trust

account administered by the Texas Department of Criminal Justice

under Section 501.014, Government Code; or

(B) the total amount of court fees and costs that remain unpaid;

and

(3) the following costs not otherwise charged to the inmate

under Section 14.006, Civil Practice and Remedies Code, if the

inmate has previously filed an action dismissed as malicious or

frivolous (Sec. 14.007, Civil Practice and Remedies Code):

(A) expenses of service of process;

(B) postage; and

(C) transportation, housing, or medical care incurred in

connection with the appearance of the inmate in the court for any

proceeding.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.107, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.110(b), eff. September 1, 2009.

SUBCHAPTER I. MUNICIPAL COURTS

Sec. 101.161. MUNICIPAL COURT FEES AND COSTS. The clerk of a

municipal court shall collect:

(1) a fee for a hearing on probable cause for removal of a

vehicle and placement in a storage facility if assessed by the

court (Sec. 2308.457, Occupations Code) . . . $20; and

(2) the cost of a special program that a court may order a child

to attend after finding that the child committed an offense, if

ordered by the court (Art. 45.057, Code of Criminal Procedure) .

. . costs of the program not to exceed $100.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

296, Sec. 6, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

737, Sec. 14, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1046, Sec. 3.03, eff. September 1, 2007.

SUBCHAPTER J. MUNICIPAL COURTS OF RECORD

Sec. 101.181. MUNICIPAL COURTS OF RECORD FEES AND COSTS. The

clerk of a municipal court of record shall collect the following

fees and costs:

(1) from an appellant, a fee for preparation of the clerk's

record (Sec. 30.00014, Government Code) . . . $25;

(2) from an appellant in the City of El Paso, an appellate court

docket fee (Sec. 30.00147, Government Code) . . . $25; and

(3) the cost of a special program that a court may order a child

to attend after finding that the child committed an offense, if

ordered by the court (Art. 45.057, Code of Criminal Procedure) .

. . costs of the program, not to exceed $100.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

37, Sec. 11, eff. May 9, 2005.

Acts 2005, 79th Leg., Ch.

296, Sec. 7, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

737, Sec. 15, eff. September 1, 2005.

Reenacted by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.108, eff. September 1, 2007.



CHAPTER 102. COURT COSTS IN CRIMINAL PROCEEDINGS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE I. COURT FEES AND COSTS

CHAPTER 102. COURT COSTS IN CRIMINAL PROCEEDINGS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 102.001. APPLICABILITY OF OTHER LAW. (a) To the extent of

any conflict between the provisions of this chapter and another

state statute, the other statute prevails.

(b) The organizational structure of this subtitle and the

statutory placement of a court fee or cost within that

organizational structure does not:

(1) affect a duty imposed on or the authority granted to a judge

or clerk of a court by any other state statute with respect to

the imposition, assessment, or collection of the fee or cost; or

(2) impose a duty on or grant authority to a judge or clerk of a

court not otherwise imposed or granted by other law with respect

to the imposition, assessment, or collection of the fee or cost.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

SUBCHAPTER B. COURT COSTS ON CONVICTION

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

902, Sec. 2

For text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

1209, Sec. 7(a), see other Sec. 102.021.

Sec. 102.021. COURT COSTS ON CONVICTION: CODE OF CRIMINAL

PROCEDURE. A person convicted of an offense shall pay the

following under the Code of Criminal Procedure, in addition to

all other costs:

(1) court cost on conviction of any offense, other than a

conviction of an offense relating to a pedestrian or the parking

of a motor vehicle (Art. 102.0045, Code of Criminal Procedure) .

. . $4;

(2) a fee for services of prosecutor (Art. 102.008, Code of

Criminal Procedure) . . . $25;

(3) fees for services of peace officer:

(A) issuing a written notice to appear in court for certain

violations (Art. 102.011, Code of Criminal Procedure) . . . $5;

(B) executing or processing an issued arrest warrant, capias, or

capias pro fine (Art. 102.011, Code of Criminal Procedure) . . .

$50;

(C) summoning a witness (Art. 102.011, Code of Criminal

Procedure) . . . $5;

(D) serving a writ not otherwise listed (Art. 102.011, Code of

Criminal Procedure) . . . $35;

(E) taking and approving a bond and, if necessary, returning the

bond to courthouse (Art. 102.011, Code of Criminal Procedure) . .

. $10;

(F) commitment or release (Art. 102.011, Code of Criminal

Procedure) . . . $5;

(G) summoning a jury (Art. 102.011, Code of Criminal Procedure)

. . . $5;

(H) attendance of a prisoner in habeas corpus case if prisoner

has been remanded to custody or held to bail (Art. 102.011, Code

of Criminal Procedure) . . . $8 each day;

(I) mileage for certain services performed (Art. 102.011, Code

of Criminal Procedure) . . . $0.29 per mile; and

(J) services of a sheriff or constable who serves process and

attends examining trial in certain cases (Art. 102.011, Code of

Criminal Procedure) . . . not to exceed $5;

(4) services of a peace officer in conveying a witness outside

the county (Art. 102.011, Code of Criminal Procedure) . . . $10

per day or part of a day, plus actual necessary travel expenses;

(5) overtime of peace officer for time spent testifying in the

trial or traveling to or from testifying in the trial (Art.

102.011, Code of Criminal Procedure) . . . actual cost;

(6) court costs on an offense relating to rules of the road,

when offense occurs within a school crossing zone (Art. 102.014,

Code of Criminal Procedure) . . . $25;

(7) court costs on an offense of passing a school bus (Art.

102.014, Code of Criminal Procedure) . . . $25;

(8) court costs on an offense of truancy or contributing to

truancy (Art. 102.014, Code of Criminal Procedure) . . . $20;

(9) cost for visual recording of intoxication arrest before

conviction (Art. 102.018, Code of Criminal Procedure) . . . $15;

(10) cost of certain evaluations (Art. 102.018, Code of Criminal

Procedure) . . . actual cost;

(11) additional costs attendant to certain intoxication

convictions under Chapter 49, Penal Code, for emergency medical

services, trauma facilities, and trauma care systems (Art.

102.0185, Code of Criminal Procedure) . . . $100;

(12) additional costs attendant to certain child sexual assault

and related convictions, for child abuse prevention programs

(Art. 102.0186, Code of Criminal Procedure) . . . $100;

(13) cost for DNA testing for certain felonies (Art. 102.020,

Code of Criminal Procedure) . . . $250;

(14) court cost on an offense of public lewdness or indecent

exposure (Art. 102.020, Code of Criminal Procedure) . . . $50;

(15) if required by the court, a restitution fee for costs

incurred in collecting restitution installments and for the

compensation to victims of crime fund (Art. 42.037, Code of

Criminal Procedure) . . . $12;

(16) if directed by the justice of the peace or municipal court

judge hearing the case, court costs on conviction in a criminal

action (Art. 45.041, Code of Criminal Procedure) . . . part or

all of the costs as directed by the judge; and

(17) costs attendant to convictions under Chapter 49, Penal

Code, and under Chapter 481, Health and Safety Code, to help fund

drug court programs established under Chapter 469, Health and

Safety Code (Art. 102.0178, Code of Criminal Procedure) . . .

$60.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.68, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

296, Sec. 8, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

992, Sec. 29, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1360, Sec. 6, eff. September 1, 2005.

Reenacted and amended by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.109(a), eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

902, Sec. 2(a), eff. September 1, 2009.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

1209, Sec. 7

For text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

902, Sec. 2(a), see other Sec. 102.021.

Sec. 102.021. COURT COSTS ON CONVICTION: CODE OF CRIMINAL

PROCEDURE. A person convicted of an offense shall pay the

following under the Code of Criminal Procedure, in addition to

all other costs:

(1) court cost on conviction of any offense, other than a

conviction of an offense relating to a pedestrian or the parking

of a motor vehicle (Art. 102.0045, Code of Criminal Procedure) .

. . $4;

(2) a fee for services of prosecutor (Art. 102.008, Code of

Criminal Procedure) . . . $25;

(3) fees for services of peace officer:

(A) issuing a written notice to appear in court for certain

violations (Art. 102.011, Code of Criminal Procedure) . . . $5;

(B) executing or processing an issued arrest warrant, capias, or

capias pro fine (Art. 102.011, Code of Criminal Procedure) . . .

$50;

(C) summoning a witness (Art. 102.011, Code of Criminal

Procedure) . . . $5;

(D) serving a writ not otherwise listed (Art. 102.011, Code of

Criminal Procedure) . . . $35;

(E) taking and approving a bond and, if necessary, returning the

bond to courthouse (Art. 102.011, Code of Criminal Procedure) . .

. $10;

(F) commitment or release (Art. 102.011, Code of Criminal

Procedure) . . . $5;

(G) summoning a jury (Art. 102.011, Code of Criminal Procedure)

. . . $5;

(H) attendance of a prisoner in habeas corpus case if prisoner

has been remanded to custody or held to bail (Art. 102.011, Code

of Criminal Procedure) . . . $8 each day;

(I) mileage for certain services performed (Art. 102.011, Code

of Criminal Procedure) . . . $0.29 per mile; and

(J) services of a sheriff or constable who serves process and

attends examining trial in certain cases (Art. 102.011, Code of

Criminal Procedure) . . . not to exceed $5;

(4) services of a peace officer in conveying a witness outside

the county (Art. 102.011, Code of Criminal Procedure) . . . $10

per day or part of a day, plus actual necessary travel expenses;

(5) overtime of peace officer for time spent testifying in the

trial or traveling to or from testifying in the trial (Art.

102.011, Code of Criminal Procedure) . . . actual cost;

(6) court costs on an offense relating to rules of the road,

when offense occurs within a school crossing zone (Art. 102.014,

Code of Criminal Procedure) . . . $25;

(7) court costs on an offense of passing a school bus (Art.

102.014, Code of Criminal Procedure) . . . $25;

(8) court costs on an offense of truancy or contributing to

truancy (Art. 102.014, Code of Criminal Procedure) . . . $20;

(9) cost for visual recording of intoxication arrest before

conviction (Art. 102.018, Code of Criminal Procedure) . . . $15;

(10) cost of certain evaluations (Art. 102.018, Code of Criminal

Procedure) . . . actual cost;

(11) additional costs attendant to certain intoxication

convictions under Chapter 49, Penal Code, for emergency medical

services, trauma facilities, and trauma care systems (Art.

102.0185, Code of Criminal Procedure) . . . $100;

(12) additional costs attendant to certain child sexual assault

and related convictions, for child abuse prevention programs

(Art. 102.0186, Code of Criminal Procedure) . . . $100;

(13) court cost for DNA testing for certain felonies (Art.

102.020(a)(1), Code of Criminal Procedure) . . . $250;

(14) court cost for DNA testing for the offense of public

lewdness or indecent exposure (Art. 102.020(a)(2), Code of

Criminal Procedure) . . . $50;

(15) court cost for DNA testing for certain felonies (Art.

102.020(a)(3), Code of Criminal Procedure) . . . $34;

(16) if required by the court, a restitution fee for costs

incurred in collecting restitution installments and for the

compensation to victims of crime fund (Art. 42.037, Code of

Criminal Procedure) . . . $12;

(17) if directed by the justice of the peace or municipal court

judge hearing the case, court costs on conviction in a criminal

action (Art. 45.041, Code of Criminal Procedure) . . . part or

all of the costs as directed by the judge; and

(18) costs attendant to convictions under Chapter 49, Penal

Code, and under Chapter 481, Health and Safety Code, to help fund

drug court programs established under Chapter 469, Health and

Safety Code (Art. 102.0178, Code of Criminal Procedure) . . .

$50.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.68, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

296, Sec. 8, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

992, Sec. 29, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1360, Sec. 6, eff. September 1, 2005.

Reenacted and amended by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.109(a), eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1209, Sec. 7(a), eff. September 1, 2009.

Sec. 102.0211. COURT COSTS ON CONVICTION: GOVERNMENT CODE. A

person convicted of an offense shall pay the following under the

Government Code, in addition to all other costs:

(1) court costs on certain convictions in statutory county

courts (Sec. 51.702, Government Code) . . . $15; and

(2) court costs on certain convictions in certain county courts

(Sec. 51.703, Government Code) . . . $15.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.109(a), eff. September 1, 2007.

Sec. 102.0212. COURT COSTS ON CONVICTION: LOCAL GOVERNMENT

CODE. A person convicted of an offense shall pay the following

under the Local Government Code, in addition to all other costs:

(1) court costs on conviction of a felony (Sec. 133.102, Local

Government Code) . . . $133;

(2) court costs on conviction of a Class A or Class B

misdemeanor (Sec. 133.102, Local Government Code) . . . $83;

(3) court costs on conviction of a nonjailable misdemeanor

offense, including a criminal violation of a municipal ordinance,

other than a conviction of an offense relating to a pedestrian or

the parking of a motor vehicle (Sec. 133.102, Local Government

Code) . . . $40;

(4) a time payment fee if convicted of a felony or misdemeanor

for paying any part of a fine, court costs, or restitution on or

after the 31st day after the date on which a judgment is entered

assessing the fine, court costs, or restitution (Sec. 133.103,

Local Government Code) . . . $25;

(5) a cost on conviction of any offense, other than an offense

relating to a pedestrian or the parking of a motor vehicle (Sec.

133.105, Local Government Code) . . . $6; and

(6) a cost on conviction of any offense, other than an offense

relating to a pedestrian or the parking of a motor vehicle (Sec.

133.107, Local Government Code) . . . $2.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.109(a), eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.112(a), eff. September 1, 2009.

Sec. 102.0213. COURT COSTS ON CONVICTION: TRANSPORTATION CODE.

A person convicted of an offense shall pay the following under

the Transportation Code, in addition to all other costs:

(1) court cost on conviction of a misdemeanor under Subtitle C,

Title 7, Transportation Code (Sec. 542.403, Transportation Code)

. . . $3;

(2) cost for impoundment of vehicle (Sec. 601.263,

Transportation Code) . . . $15 per day; and

(3) a civil and criminal enforcement cost on conviction of an

offense of, or related to, the nonpayment of a toll in certain

counties (Sec. 284.2031, Transportation Code) . . . $1.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.109(a), eff. September 1, 2007.

Sec. 102.0214. COURT COSTS ON CONVICTION: PARKS AND WILDLIFE

CODE. A person convicted of an offense shall pay under Section

12.110, Parks and Wildlife Code, in addition to all other costs,

the actual cost of any storage, care, feeding, cold storage, or

processing necessary for an unlawfully taken, shipped, or

possessed game bird, fowl, animal, game fish, or exotic animal.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.109(a), eff. September 1, 2007.

SUBCHAPTER C. CRIMINAL COURT COSTS IN DISTRICT COURT

Sec. 102.041. ADDITIONAL COURT COSTS ON CONVICTION IN DISTRICT

COURT: CODE OF CRIMINAL PROCEDURE. The clerk of a district court

shall collect fees and costs under the Code of Criminal Procedure

on conviction of a defendant as follows:

(1) a jury fee (Art. 102.004, Code of Criminal Procedure) . . .

$20;

(2) a fee for clerk of the court services (Art. 102.005, Code of

Criminal Procedure) . . . $40;

(3) a records management and preservation services fee (Art.

102.005, Code of Criminal Procedure) . . . $25;

(4) a county and district court technology fee (Art. 102.0169,

Code of Criminal Procedure) . . . $4;

(5) a security fee on a felony offense (Art. 102.017, Code of

Criminal Procedure) . . . $5;

(6) a security fee on a misdemeanor offense (Art. 102.017, Code

of Criminal Procedure) . . . $3; and

(7) a juvenile delinquency prevention and graffiti eradication

fee (Art. 102.0171, Code of Criminal Procedure) . . . $50.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

804, Sec. 4, eff. June 17, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.110, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1183, Sec. 16(a), eff. September 1, 2009.

Sec. 102.042. ADDITIONAL COURT COSTS ON CONVICTION IN DISTRICT

COURT: HUMAN RESOURCES CODE. The clerk of a district court shall

collect from a defendant a court cost of $4 under Section

152.0522, Human Resources Code, on conviction in Comal County.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.110, eff. September 1, 2007.

SUBCHAPTER D. CRIMINAL COURT COSTS IN STATUTORY COUNTY COURT

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 31

For text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

1183, Sec. 17(a), see other Sec. 102.061.

Sec. 102.061. ADDITIONAL COURT COSTS ON CONVICTION IN STATUTORY

COUNTY COURT: CODE OF CRIMINAL PROCEDURE. The clerk of a

statutory county court shall collect fees and costs under the

Code of Criminal Procedure on conviction of a defendant as

follows:

(1) a jury fee (Art. 102.004, Code of Criminal Procedure) . . .

$20;

(2) a fee for services of the clerk of the court (Art. 102.005,

Code of Criminal Procedure) . . . $40;

(3) a records management and preservation services fee (Art.

102.005, Code of Criminal Procedure) . . . $25;

(4) a security fee on a misdemeanor offense (Art. 102.017, Code

of Criminal Procedure) . . . $3;

(5) a graffiti eradication fee (Art. 102.0171, Code of Criminal

Procedure) . . . $5;

(6) a juvenile case manager fee (Art. 102.0174, Code of Criminal

Procedure) . . . not to exceed $5; and

(7) a civil justice fee (Art. 102.022, Code of Criminal

Procedure) . . . $0.10.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

804, Sec. 5, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

949, Sec. 38, eff. September 1, 2005.

Reenacted and amended by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.111, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 31(a), eff. September 1, 2009.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

1183, Sec. 17

For text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 31(a), see other Sec. 102.061.

Sec. 102.061. ADDITIONAL COURT COSTS ON CONVICTION IN STATUTORY

COUNTY COURT: CODE OF CRIMINAL PROCEDURE. The clerk of a

statutory county court shall collect fees and costs under the

Code of Criminal Procedure on conviction of a defendant as

follows:

(1) a jury fee (Art. 102.004, Code of Criminal Procedure) . . .

$20;

(2) a fee for services of the clerk of the court (Art. 102.005,

Code of Criminal Procedure) . . . $40;

(3) a records management and preservation services fee (Art.

102.005, Code of Criminal Procedure) . . . $25;

(4) a county and district court technology fee (Art. 102.0169,

Code of Criminal Procedure) . . . $4;

(5) a security fee on a misdemeanor offense (Art. 102.017, Code

of Criminal Procedure) . . . $3;

(6) a juvenile delinquency prevention and graffiti eradication

fee (Art. 102.0171, Code of Criminal Procedure) . . . $50; and

(7) a juvenile case manager fee (Art. 102.0174, Code of Criminal

Procedure) . . . not to exceed $5.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

804, Sec. 5, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

949, Sec. 38, eff. September 1, 2005.

Reenacted and amended by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.111, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.114(a), eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1183, Sec. 17(a), eff. September 1, 2009.

Sec. 102.062. ADDITIONAL COURT COSTS ON CONVICTION IN STATUTORY

COUNTY COURT: HUMAN RESOURCES CODE. The clerk of a statutory

county court shall collect from a defendant a court cost of $4

under Section 152.0522, Human Resources Code, on conviction in

Comal County.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.111, eff. September 1, 2007.

SUBCHAPTER E. CRIMINAL COURT COSTS IN COUNTY COURT

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 32

For text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

1183, Sec. 18(a), see other Sec. 102.081.

Sec. 102.081. ADDITIONAL COURT COSTS ON CONVICTION IN COUNTY

COURT: CODE OF CRIMINAL PROCEDURE. The clerk of a county court

shall collect fees and costs under the Code of Criminal Procedure

on conviction of a defendant as follows:

(1) a jury fee (Art. 102.004, Code of Criminal Procedure) . . .

$20;

(2) a fee for clerk of the court services (Art. 102.005, Code of

Criminal Procedure) . . . $40;

(3) a records management and preservation services fee (Art.

102.005, Code of Criminal Procedure) . . . $25;

(4) a security fee on a misdemeanor offense (Art. 102.017, Code

of Criminal Procedure) . . . $3;

(5) a graffiti eradication fee (Art. 102.0171, Code of Criminal

Procedure) . . . $5;

(6) a juvenile case manager fee (Art. 102.0174, Code of Criminal

Procedure) . . . not to exceed $5; and

(7) a civil justice fee (Art. 102.022, Code of Criminal

Procedure) . . . $0.10.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 38, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.112, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 32(a), eff. September 1, 2009.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

1183, Sec. 18

For text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 32(a), see other Sec. 102.081.

Sec. 102.081. ADDITIONAL COURT COSTS ON CONVICTION IN COUNTY

COURT: CODE OF CRIMINAL PROCEDURE. The clerk of a county court

shall collect fees and costs under the Code of Criminal Procedure

on conviction of a defendant as follows:

(1) a jury fee (Art. 102.004, Code of Criminal Procedure) . . .

$20;

(2) a fee for clerk of the court services (Art. 102.005, Code of

Criminal Procedure) . . . $40;

(3) a records management and preservation services fee (Art.

102.005, Code of Criminal Procedure) . . . $25;

(4) a county and district court technology fee (Art. 102.0169,

Code of Criminal Procedure) . . . $4;

(5) a security fee on a misdemeanor offense (Art. 102.017, Code

of Criminal Procedure) . . . $3;

(6) a juvenile delinquency prevention and graffiti eradication

fee (Art. 102.0171, Code of Criminal Procedure) . . . $50; and

(7) a juvenile case manager fee (Art. 102.0174, Code of Criminal

Procedure) . . . not to exceed $5.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 38, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.112, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.115(a), eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1183, Sec. 18(a), eff. September 1, 2009.

SUBCHAPTER F. CRIMINAL COURT COSTS IN JUSTICE COURT

Sec. 102.101. ADDITIONAL COURT COSTS ON CONVICTION IN JUSTICE

COURT: CODE OF CRIMINAL PROCEDURE. A clerk of a justice court

shall collect fees and costs under the Code of Criminal Procedure

on conviction of a defendant as follows:

(1) a jury fee (Art. 102.004, Code of Criminal Procedure) . . .

$3;

(2) a fee for withdrawing request for jury less than 24 hours

before time of trial (Art. 102.004, Code of Criminal Procedure) .

. . $3;

(3) a jury fee for two or more defendants tried jointly (Art.

102.004, Code of Criminal Procedure) . . . one jury fee of $3;

(4) a security fee on a misdemeanor offense (Art. 102.017, Code

of Criminal Procedure) . . . $4;

(5) a fee for technology fund on a misdemeanor offense (Art.

102.0173, Code of Criminal Procedure) . . . $4;

(6) a juvenile case manager fee (Art. 102.0174, Code of Criminal

Procedure) . . . not to exceed $5;

(7) a fee on conviction of certain offenses involving issuing or

passing a subsequently dishonored check (Art. 102.0071, Code of

Criminal Procedure) . . . not to exceed $30;

(8) a court cost on conviction of a Class C misdemeanor in a

county with a population of 3.3 million or more, if authorized by

the county commissioners court (Art. 102.009, Code of Criminal

Procedure) . . . not to exceed $7; and

(9) a civil justice fee (Art. 102.022, Code of Criminal

Procedure) . . . $0.10.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

240, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

949, Sec. 38, eff. September 1, 2005.

Reenacted and amended by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.113, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 33, eff. September 1, 2009.

Sec. 102.102. ADDITIONAL COURT COSTS ON CONVICTION IN JUSTICE

COURT: BUSINESS & COMMERCE CODE. The clerk of a justice

court shall collect from a defendant a court cost not to exceed

$30 under Section 3.506, Business & Commerce Code, on

conviction of certain offenses involving issuing or passing a

subsequently dishonored check.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.113, eff. September 1, 2007.

Sec. 102.103. ADDITIONAL COURT COSTS ON CONVICTION IN JUSTICE

COURT: HUMAN RESOURCES CODE. A clerk of a justice court shall

collect from a defendant a court cost of $1.50 under Section

152.0522, Human Resources Code, on conviction in Comal County.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.113, eff. September 1, 2007.

Sec. 102.104. ADDITIONAL COURT COSTS ON CONVICTION IN JUSTICE

COURTS: TRANSPORTATION CODE. The clerk of a justice court shall

collect 15 cents as a court cost under Section 545.412,

Transportation Code, on conviction of an offense under that

section.

Added by Acts 2009, 81st Leg., R.S., Ch.

255, Sec. 2, eff. September 1, 2009.

SUBCHAPTER G. CRIMINAL COURT COSTS IN MUNICIPAL COURT

Sec. 102.121. ADDITIONAL COURT COSTS ON CONVICTION IN MUNICIPAL

COURT: CODE OF CRIMINAL PROCEDURE. The clerk of a municipal

court shall collect fees and costs on conviction of a defendant

as follows:

(1) a jury fee (Art. 102.004, Code of Criminal Procedure) . . .

$3;

(2) a fee for withdrawing request for jury less than 24 hours

before time of trial (Art. 102.004, Code of Criminal Procedure) .

. . $3;

(3) a jury fee for two or more defendants tried jointly (Art.

102.004, Code of Criminal Procedure) . . . one jury fee of $3;

(4) a security fee on a misdemeanor offense (Art. 102.017, Code

of Criminal Procedure) . . . $3;

(5) a fee for technology fund on a misdemeanor offense (Art.

102.0172, Code of Criminal Procedure) . . . not to exceed $4;

(6) a juvenile case manager fee (Art. 102.0174, Code of Criminal

Procedure) . . . not to exceed $5; and

(7) a civil justice fee (Art. 102.022, Code of Criminal

Procedure) . . . $0.10.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

949, Sec. 38, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.114, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 34, eff. September 1, 2009.

Sec. 102.122. ADDITIONAL COURT COSTS ON CONVICTION IN MUNICIPAL

COURT: TRANSPORTATION CODE. The clerk of a municipal court

shall collect 15 cents as a court cost under Section 545.412,

Transportation Code, on conviction of an offense under that

section.

Added by Acts 2009, 81st Leg., R.S., Ch.

255, Sec. 3, eff. September 1, 2009.

SUBCHAPTER H. CRIMINAL COURT COSTS IN MUNICIPAL COURT OF RECORD

Sec. 102.141. ADDITIONAL COURT COSTS IN MUNICIPAL COURT OF

RECORD: CODE OF CRIMINAL PROCEDURE. The clerk of a municipal

court of record shall collect from a defendant on conviction of

a misdemeanor offense a fee of not more than $4 under Article

102.0172, Code of Criminal Procedure, for the technology fund.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

37, Sec. 12, eff. May 9, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.115, eff. September 1, 2007.

Sec. 102.142. ADDITIONAL COURT COSTS IN MUNICIPAL COURT OF

RECORD: GOVERNMENT CODE. The clerk of a municipal court of

record shall collect the following fees and costs:

(1) from an appellant, a fee for preparation of the clerk's

record (Sec. 30.00014, Government Code) . . . $25; and

(2) from an appellant in the City of El Paso, an appellate court

docket fee (Sec. 30.00147, Government Code) . . . $25.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.115, eff. September 1, 2007.



CHAPTER 103. ADDITIONAL COURT FEES AND COSTS

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE I. COURT FEES AND COSTS

CHAPTER 103. ADDITIONAL COURT FEES AND COSTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 103.001. APPLICABILITY OF OTHER LAW. (a) To the extent of

any conflict between the provisions of this chapter and another

state statute, the other statute prevails.

(b) The organizational structure of this subtitle and the

statutory placement of a court fee or cost within that

organizational structure does not:

(1) affect a duty imposed on or the authority granted to a judge

or clerk of a court by any other state statute with respect to

the imposition, assessment, or collection of the fee or cost; or

(2) impose a duty on or grant authority to a judge or clerk of a

court not otherwise imposed or granted by other law with respect

to the imposition, assessment, or collection of the fee or cost.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

SUBCHAPTER B. MISCELLANEOUS FEES AND COSTS

Sec. 103.021. ADDITIONAL FEES AND COSTS IN CRIMINAL OR CIVIL

CASES: CODE OF CRIMINAL PROCEDURE. An accused or defendant, or

a party to a civil suit, as applicable, shall pay the following

fees and costs under the Code of Criminal Procedure if ordered by

the court or otherwise required:

(1) a personal bond fee (Art. 17.42, Code of Criminal Procedure)

. . . the greater of $20 or three percent of the amount of the

bail fixed for the accused;

(2) cost of electronic monitoring as a condition of release on

personal bond (Art. 17.43, Code of Criminal Procedure) . . .

actual cost;

(3) a fee for verification of and monitoring of motor vehicle

ignition interlock (Art. 17.441, Code of Criminal Procedure) . .

. not to exceed $10;

(4) repayment of reward paid by a crime stoppers organization on

conviction of a felony (Art. 37.073, Code of Criminal Procedure)

. . . amount ordered;

(5) reimbursement to general revenue fund for payments made to

victim of an offense as condition of community supervision (Art.

42.12, Code of Criminal Procedure) . . . not to exceed $50 for a

misdemeanor offense or $100 for a felony offense;

(6) payment to a crime stoppers organization as condition of

community supervision (Art. 42.12, Code of Criminal Procedure) .

. . not to exceed $50;

(7) children's advocacy center fee (Art. 42.12, Code of Criminal

Procedure) . . . not to exceed $50;

(8) family violence center fee (Art. 42.12, Code of Criminal

Procedure) . . . $100;

(9) community supervision fee (Art. 42.12, Code of Criminal

Procedure) . . . not less than $25 or more than $60 per month;

(10) additional community supervision fee for certain offenses

(Art. 42.12, Code of Criminal Procedure) . . . $5 per month;

(11) for certain financially able sex offenders as a condition

of community supervision, the costs of treatment, specialized

supervision, or rehabilitation (Art. 42.12, Code of Criminal

Procedure) . . . all or part of the reasonable and necessary

costs of the treatment, supervision, or rehabilitation as

determined by the judge;

(12) fee for failure to appear for trial in a justice or

municipal court if a jury trial is not waived (Art. 45.026, Code

of Criminal Procedure) . . . costs incurred for impaneling the

jury;

(13) costs of certain testing, assessments, or programs during a

deferral period (Art. 45.051, Code of Criminal Procedure) . . .

amount ordered;

(14) special expense on dismissal of certain misdemeanor

complaints (Art. 45.051, Code of Criminal Procedure) . . . not to

exceed amount of fine assessed;

(15) an additional fee:

(A) for a copy of the defendant's driving record to be requested

from the Department of Public Safety by the judge (Art.

45.0511(c-1), Code of Criminal Procedure) . . . amount equal to

the sum of the fee established by Section 521.048, Transportation

Code, and the TexasOnline fee;

(B) as an administrative fee for requesting a driving safety

course or a course under the motorcycle operator training and

safety program for certain traffic offenses to cover the cost of

administering the article (Art. 45.0511(f)(1), Code of Criminal

Procedure) . . . not to exceed $10; or

(C) for requesting a driving safety course or a course under the

motorcycle operator training and safety program before the final

disposition of the case (Art. 45.0511(f)(2), Code of Criminal

Procedure) . . . not to exceed the maximum amount of the fine for

the offense committed by the defendant;

(16) a request fee for teen court program (Art. 45.052, Code of

Criminal Procedure) . . . $20, if the court ordering the fee is

located in the Texas-Louisiana border region, but otherwise not

to exceed $10;

(17) a fee to cover costs of required duties of teen court (Art.

45.052, Code of Criminal Procedure) . . . $20, if the court

ordering the fee is located in the Texas-Louisiana border region,

but otherwise $10;

(18) a mileage fee for officer performing certain services (Art.

102.001, Code of Criminal Procedure) . . . $0.15 per mile;

(19) certified mailing of notice of hearing date (Art. 102.006,

Code of Criminal Procedure) . . . $1, plus postage;

(20) certified mailing of certified copies of an order of

expunction (Art. 102.006, Code of Criminal Procedure) . . . $2,

plus postage;

(20-a) a fee to defray the cost of notifying state agencies of

orders of expungement (Art. 45.0216, Code of Criminal Procedure)

. . . $30 per application;

(20-b) a fee to defray the cost of notifying state agencies of

orders of expunction (Art. 45.055, Code of Criminal Procedure) .

. . $30 per application;

(21) sight orders:

(A) if the face amount of the check or sight order does not

exceed $10 (Art. 102.007, Code of Criminal Procedure) . . . not

to exceed $10;

(B) if the face amount of the check or sight order is greater

than $10 but does not exceed $100 (Art. 102.007, Code of Criminal

Procedure) . . . not to exceed $15;

(C) if the face amount of the check or sight order is greater

than $100 but does not exceed $300 (Art. 102.007, Code of

Criminal Procedure) . . . not to exceed $30;

(D) if the face amount of the check or sight order is greater

than $300 but does not exceed $500 (Art. 102.007, Code of

Criminal Procedure) . . . not to exceed $50; and

(E) if the face amount of the check or sight order is greater

than $500 (Art. 102.007, Code of Criminal Procedure) . . . not to

exceed $75;

(22) fees for a pretrial intervention program:

(A) a supervision fee (Art. 102.012(a), Code of Criminal

Procedure) . . . $60 a month plus expenses; and

(B) a district attorney, criminal district attorney, or county

attorney administrative fee (Art. 102.0121, Code of Criminal

Procedure) . . . not to exceed $500;

(23) parking fee violations for child safety fund in

municipalities with populations:

(A) greater than 850,000 (Art. 102.014, Code of Criminal

Procedure) . . . not less than $2 and not to exceed $5; and

(B) less than 850,000 (Art. 102.014, Code of Criminal Procedure)

. . . not to exceed $5;

(24) an administrative fee for collection of fines, fees,

restitution, or other costs (Art. 102.072, Code of Criminal

Procedure) . . . not to exceed $2 for each transaction; and

(25) a collection fee, if authorized by the commissioners court

of a county or the governing body of a municipality, for certain

debts and accounts receivable, including unpaid fines, fees,

court costs, forfeited bonds, and restitution ordered paid (Art.

103.0031, Code of Criminal Procedure) . . . 30 percent of an

amount more than 60 days past due.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

91, Sec. 3, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

296, Sec. 9, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

886, Sec. 6, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.116, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1339, Sec. 2(a), eff. September 1, 2009.

Sec. 103.0211. ADDITIONAL FEES AND COSTS IN CRIMINAL OR CIVIL

CASES: GOVERNMENT CODE. An accused or defendant, or a party to a

civil suit, as applicable, shall pay the following fees and costs

under the Government Code if ordered by the court or otherwise

required:

(1) a court reporter fee when testimony is taken:

(A) in a criminal court in Dallas County (Sec. 25.0593,

Government Code) . . . $3;

(B) in a county criminal court of appeals in Dallas County (Sec.

25.0594, Government Code) . . . $3;

(C) in a county court at law in McLennan County (Sec. 25.1572,

Government Code) . . . $3; and

(D) in a county criminal court in Tarrant County (Sec. 25.2223,

Government Code) . . . $3;

(2) a court reporter service fee if the courts have official

court reporters (Sec. 51.601, Government Code) . . . $15 or, in

specified counties, $30;

(3) a speedy trial filing fee in El Paso County (Sec. 54.745,

Government Code) . . . $100;

(4) costs for use of magistrate in Brazos County (Sec. 54.1116,

Government Code) . . . not to exceed $50;

(5) the costs of a criminal magistrate if the court determines

that the nonprevailing party is able to defray the costs:

(A) in Bexar County (Sec. 54.913, Government Code) . . .

magistrate's fees;

(B) in Dallas County (Sec. 54.313, Government Code) . . .

magistrate's fees;

(C) in Lubbock County (Sec. 54.883, Government Code) . . .

magistrate's fees;

(D) in Tarrant County (Sec. 54.663, Government Code) . . .

magistrate's fees;

(E) in Travis County (Sec. 54.983, Government Code) . . .

magistrate's fees; and

(F) in Williamson County (Sec. 54.958, Government Code) . . .

expense of the magistrate;

(6) an administrative fee for participation in certain community

supervision programs (Sec. 76.015, Government Code) . . . not

less than $25 and not more than $40 per month; and

(7) fee paid on filing a petition for an order of nondisclosure

of criminal history record information in certain cases (Sec.

411.081, Government Code) . . . $28.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.116, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1047, Sec. 2, eff. June 19, 2009.

Sec. 103.0212. ADDITIONAL FEES AND COSTS IN CRIMINAL OR CIVIL

CASES: FAMILY CODE. An accused or defendant, or a party to a

civil suit, as applicable, shall pay the following fees and costs

under the Family Code if ordered by the court or otherwise

required:

(1) in family matters:

(A) issuing writ of withholding (Sec. 8.262, Family Code) . . .

$15;

(B) filing copy of writ of withholding to subsequent employer

(Sec. 8.267, Family Code) . . . $15;

(C) issuing and delivering modified writ of withholding or

notice of termination (Sec. 8.302, Family Code) . . . $15;

(D) issuing and delivering notice of termination of withholding

(Sec. 8.303, Family Code) . . . $15;

(E) issuance of change of name certificate (Sec. 45.106, Family

Code) . . . $10;

(F) protective order fee (Sec. 81.003, Family Code) . . . $16;

(G) filing suit requesting adoption of child (Sec. 108.006,

Family Code) . . . $15;

(H) filing fees for suits affecting parent-child relationship

(Sec. 110.002, Family Code):

(i) suit or motion for modification (Sec. 110.002, Family Code)

. . . $15;

(ii) motion for enforcement (Sec. 110.002, Family Code) . . .

$15;

(iii) notice of application for judicial writ of withholding

(Sec. 110.002, Family Code) . . . $15;

(iv) motion to transfer (Sec. 110.002, Family Code) . . . $15;

(v) petition for license suspension (Sec. 110.002, Family Code)

. . . $15;

(vi) motion to revoke a stay of license suspension (Sec.

110.002, Family Code) . . . $15; and

(vii) motion for contempt (Sec. 110.002, Family Code) . . . $15;

(I) order or writ of income withholding to be delivered to

employer (Sec. 110.004, Family Code) . . . not to exceed $15;

(J) filing fee for transferred case (Sec. 110.005, Family Code)

. . . $45;

(K) filing a writ of withholding (Sec. 158.319, Family Code) . .

. $15;

(L) filing a request for modified writ of withholding or notice

of termination (Sec. 158.403, Family Code) . . . not to exceed

$15;

(M) filing an administrative writ to employer (Sec. 158.503,

Family Code) . . . not to exceed $15; and

(N) genetic testing fees in relation to a child born to a

gestational mother (Sec. 160.762, Family Code) . . . as assessed

by the court; and

(2) in juvenile court:

(A) fee schedule for deferred prosecution services (Sec. 53.03,

Family Code) . . . maximum fee of $15 a month;

(B) a request fee for a teen court program (Sec. 54.032, Family

Code) . . . $20, if the court ordering the fee is located in the

Texas-Louisiana border region, but otherwise not to exceed $10;

(C) court costs for juvenile probation diversion fund (Sec.

54.0411, Family Code) . . . $20;

(D) a juvenile delinquency prevention fee (Sec. 54.0461, Family

Code) . . . $50;

(E) a court fee for child's probationary period (Sec. 54.061,

Family Code) . . . not to exceed $15 a month;

(F) a fee to cover costs of required duties of teen court (Sec.

54.032, Family Code) . . . $20, if the court ordering the fee is

located in the Texas-Louisiana border region, but otherwise not

to exceed $10;

(G) a fee for DNA testing on commitment to certain facilities

(Sec. 54.0462, Family Code) . . . $50; and

(H) a fee for DNA testing after placement on probation or as

otherwise required by law (Sec. 54.0462, Family Code) . . . $34.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.116, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.117, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1209, Sec. 8, eff. September 1, 2009.

Sec. 103.0213. ADDITIONAL FEES AND COSTS IN CRIMINAL OR CIVIL

CASES: TRANSPORTATION CODE. An accused or defendant, or a party

to a civil suit, as applicable, shall pay the following fees and

costs under the Transportation Code if ordered by the court or

otherwise required:

(1) administrative fee on dismissal of charge of driving with an

expired motor vehicle registration (Sec. 502.407, Transportation

Code) . . . not to exceed $20;

(2) administrative fee on dismissal of charge of driving with an

expired driver's license (Sec. 521.026, Transportation Code) . .

. not to exceed $20;

(3) administrative fee on remediation of charge of driving with

an expired inspection certificate (Sec. 548.605, Transportation

Code) . . . not to exceed $20;

(4) administrative fee for failure to appear for a complaint or

citation on certain offenses (Sec. 706.006, Transportation Code)

. . . $30 for each violation; and

(5) administrative fee for failure to pay or satisfy certain

judgments (Sec. 706.006, Transportation Code) . . . $30.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.116, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.118, eff. September 1, 2009.

Sec. 103.0214. ADDITIONAL FEES AND COSTS IN CRIMINAL OR CIVIL

CASES: HEALTH AND SAFETY CODE. An accused or defendant, or a

party to a civil suit, as applicable, shall pay the following

fees and costs under the Health and Safety Code if ordered by the

court or otherwise required:

(1) a fee to defray the cost of notifying state agencies of

orders of expungement (Sec. 161.255, Health and Safety Code) . .

. $30 per application; and

(2) on a finding that an animal's owner has cruelly treated the

animal, court costs including:

(A) investigation (Sec. 821.023, Health and Safety Code) . . .

actual costs;

(B) expert witnesses (Sec. 821.023, Health and Safety Code) . .

. actual costs;

(C) housing and caring for the animal during its impoundment

(Sec. 821.023, Health and Safety Code) . . . actual costs;

(D) conducting any public sale ordered by the court (Sec.

821.023, Health and Safety Code) . . . actual costs; and

(E) humanely destroying the animal if destruction is ordered by

the court (Sec. 821.023, Health and Safety Code) . . . actual

costs.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.116, eff. September 1, 2007.

Sec. 103.0215. ADDITIONAL FEES AND COSTS IN CRIMINAL OR CIVIL

CASES: ALCOHOLIC BEVERAGE CODE. An accused or defendant, or a

party to a civil suit, as applicable, shall pay a fee under

Section 106.12, Alcoholic Beverage Code, of $30 per application

to defray the cost of notifying state agencies of orders of

expungement.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.116, eff. September 1, 2007.

Text of section as reenacted by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.116

Sec. 103.022. MISCELLANEOUS FEES AND COSTS: BUSINESS

ORGANIZATIONS CODE. A reasonable appraiser's fee shall be paid

or collected as court costs under Section 10.365, Business

Organizations Code, for determining the fair value of ownership

interests of owners who have perfected their rights.

Added by Acts 2003, 78th Leg., ch. 1278, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

296, Sec. 10, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

992, Sec. 30, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1171, Sec. 4, eff. October 1, 2005.

Reenacted and amended by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.116, eff. September 1, 2007.

Sec. 103.023. MISCELLANEOUS FEES AND COSTS: CIVIL PRACTICE AND

REMEDIES CODE. Fees and costs shall be paid or collected under

the Civil Practice and Remedies Code as follows:

(1) fee for use of an interpreter in civil cases (Sec. 21.051,

Civil Practice and Remedies Code) . . . $3;

(2) fee for custodian of a record compelled by a court to

produce or certify the record (Sec. 22.004, Civil Practice and

Remedies Code) . . . $1;

(3) cost for use of certified copy of the record of names of all

trustees appointed by any state organization of a religious

congregation in this state (Sec. 126.012, Civil Practice and

Remedies Code) . . . $1.50; and

(4) a witness's fee for one day to be paid by the party who

subpoenas the witness (Sec. 22.001, Civil Practice and Remedies

Code) . . . $10.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.116, eff. September 1, 2007.

Sec. 103.024. MISCELLANEOUS FEES AND COSTS: CODE OF CRIMINAL

PROCEDURE. Fees and costs shall be paid or collected under the

Code of Criminal Procedure as follows:

(1) filing of a restitution lien (Art. 42.22, Code of Criminal

Procedure) . . . $5;

(2) issuance and service of a warrant of arrest for certain

offenses if prescribed by the municipality (Art. 45.203, Code of

Criminal Procedure) . . . not to exceed $25; and

(3) a fee for each agency or organization designated by a

registered sex offender for receipt of a copy of an order making

the registration nonpublic (Sec. 62.353, Code of Criminal

Procedure) . . . $20.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.116, eff. September 1, 2007.

Sec. 103.025. MISCELLANEOUS FEES AND COSTS: EDUCATION CODE.

Each party in a case between a juvenile board and a school

district that fail to agree on a memorandum of understanding

related to the juvenile justice alternative education program

shall pay under Section 37.011, Education Code, its pro rata

share of the costs of arbitration.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.116, eff. September 1, 2007.

Sec. 103.026. MISCELLANEOUS FEES AND COSTS: FAMILY CODE. Fees

and costs shall be paid or collected under the Family Code as

follows:

(1) costs of determining and sending information concerning the

identity of the court with continuing, exclusive jurisdiction if

charged by the bureau of vital statistics (Sec. 108.006, Family

Code) . . . reasonable fee;

(2) initial operations fee paid to domestic relations office on

filing of a suit affecting the parent-child relationship, if

authorized by the administering entity (Sec. 203.005, Family

Code) . . . not to exceed $15;

(3) initial child support service fee paid to domestic relations

office in certain counties on filing of a suit affecting the

parent-child relationship, if authorized by the administering

entity (Sec. 203.005, Family Code) . . . not to exceed $36;

(4) service fee for services of a domestic relations office, if

authorized by the administering entity (Sec. 203.005, Family

Code) . . . not to exceed $3 per month;

(5) fee to reimburse a domestic relations office for a fee paid

for filing an administrative writ of withholding (Secs. 158.503

and 203.005, Family Code) . . . the amount of the fee paid;

(6) fee from a Title IV-D agency for each item of process to

each individual on whom service is required, including service by

certified or registered mail (Sec. 231.202, Family Code) . . .

the amount that a sheriff or constable may charge for serving

process under Section 118.131, Local Government Code; and

(7) a fee for mailing an order vacating or staying an order

suspending a license to the appropriate licensing authority (Sec.

232.013, Family Code) . . . $5 for each order mailed.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.116, eff. September 1, 2007.

Sec. 103.027. MISCELLANEOUS FEES AND COSTS: GOVERNMENT CODE.

Fees and costs shall be paid or collected under the Government

Code as follows:

(1) filing a certified copy of a judicial finding of fact and

conclusion of law if charged by the secretary of state (Sec.

51.905, Government Code) . . . $15;

(2) cost paid by each surety posting the bail bond for an

offense other than a misdemeanor punishable by fine only under

Chapter 17, Code of Criminal Procedure, for the assistant

prosecutor supplement fund and the fair defense account (Sec.

41.258, Government Code) . . . $15, provided the cost does not

exceed $30 for all bail bonds posted at that time for an

individual and the cost is not required on the posting of a

personal or cash bond;

(3) to participate in a court proceeding in this state, a

nonresident attorney fee for civil legal services to the indigent

(Sec. 82.0361, Government Code) . . . $250 except as waived or

reduced under supreme court rules for representing an indigent

person;

(4) on a party's appeal of a final decision in a contested case,

the cost of preparing the original or a certified copy of the

record of the agency proceeding, if required by the agency's

rule, as a court cost (Sec. 2001.177, Government Code) . . . as

assessed by the court, all or part of the cost of preparation;

(5) compensation to a referee in juvenile court in Wichita

County taxed as costs if the judge determines the parties are

able to pay the costs (Sec. 54.403, Government Code) . . . as

determined by the judge; and

(6) the expense of preserving the record as a court cost in

Brazos County if imposed on a party by the referring court or

magistrate (Sec. 54.1111, Government Code) . . . actual cost.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.116, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.119(a), eff. September 1, 2009.

Sec. 103.028. MISCELLANEOUS FEES AND COSTS: HUMAN RESOURCES

CODE. Fees and costs shall be paid or collected under the Human

Resources Code as follows:

(1) certain transactions with respect to a suit for spousal

support or a suit affecting the parent-child relationship in

Harris County, if authorized by the county commissioners court

(Sec. 152.1074, Human Resources Code) . . . not to exceed $2 per

transaction; and

(2) child support service fee in Smith County if court allows

assessment by child support office (Sec. 152.2183, Human

Resources Code) . . . not to exceed $2.50 a month.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.116, eff. September 1, 2007.

Sec. 103.029. MISCELLANEOUS FEES AND COSTS: HEALTH AND SAFETY

CODE. Fees and costs shall be paid or collected under the Health

and Safety Code as follows:

(1) a program fee for a drug court program established under

Section 469.002, Health and Safety Code (Sec. 469.004, Health and

Safety Code) . . . not to exceed $1,000; and

(2) an alcohol or controlled substance testing, counseling, and

treatment fee (Sec. 469.004, Health and Safety Code) . . . the

amount necessary to cover the costs of testing, counseling, and

treatment.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.116, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.120, eff. September 1, 2009.

Sec. 103.030. MISCELLANEOUS FEES AND COSTS: LOCAL GOVERNMENT

CODE. Fees and costs shall be paid or collected under the Local

Government Code as follows:

(1) services by the offices of the sheriff and constables (Sec.

118.131, Local Government Code) . . . amount set by county

commissioners court;

(2) a filing fee or recording fee for each page of a legal paper

presented for filing or recording that fails to meet certain

requirements regarding paper size, weight, substance, headings,

legibility, the presence of typed or printed names under each

signature, and number and size of riders or attachments (Sec.

191.007, Local Government Code) . . . twice the regular filing

fee or recording fee provided by statute for that page, rider, or

attachment;

(3) a processing fee as authorized by the commissioners court

for the payment by credit card of a fee, court cost, or other

charge processed by a county or precinct officer (Secs. 132.002

and 132.003, Local Government Code) . . . an amount reasonably

related to the expense incurred by the county or precinct officer

but not to exceed five percent of the amount of the fee, court

cost, or other charge being paid;

(4) a processing fee as authorized by the governing body of the

municipality for the payment by credit card of a fee, court cost,

or other charge processed by a municipal official (Secs. 132.002

and 132.003, Local Government Code) . . . an amount reasonably

related to the expense incurred by the municipal official but not

to exceed five percent of the amount of the fee, court cost, or

other charge being paid;

(5) a handling fee, if authorized by the commissioners court

under Section 132.002, Local Government Code, for electronically

processing the payment of a fee, fine, court cost, or other

charge (Secs. 132.002 and 132.003, Local Government Code):

(A) charged at a flat rate that does not exceed $5 for each

payment transaction; or

(B) charged at a rate reasonably related to the expense incurred

in processing a payment and that does not exceed five percent of

the amount of the fee, court cost, or other charge being paid;

(6) a fee, if authorized by the commissioners court, collected

by a county or precinct officer on behalf of the county from a

person making payment by credit card of a fee, court cost, or

other charge (Sec. 132.003, Local Government Code) . . . an

amount equal to the amount of any transaction fee charged to the

county by a vendor providing services in connection with payments

made by credit card.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.116, eff. September 1, 2007.

Sec. 103.031. MISCELLANEOUS FEES AND COSTS: PARKS AND WILDLIFE

CODE. The actual costs of investigation, reasonable attorney's

fees, and reasonable expert witness fees in a civil suit or a

criminal prosecution for recovery of the value of any fish,

shellfish, reptile, amphibian, bird, or animal may be collected

under Section 12.308, Parks and Wildlife Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.116, eff. September 1, 2007.

Sec. 103.032. MISCELLANEOUS FEES AND COSTS: TEXAS BUSINESS

CORPORATION ACT. A reasonable appraiser's fee may be collected

under Article 5.12, Texas Business Corporation Act, as court

costs for determining the fair value of the shares of the

shareholders entitled to payment for their shares by the

existing, surviving, or new corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.116, eff. September 1, 2007.

Sec. 103.033. MISCELLANEOUS FEES AND COSTS: VERNON'S TEXAS

CIVIL STATUTES. Fees and costs shall be paid or collected under

Vernon's Texas Civil Statutes as follows:

(1) an appraiser's fee as court costs for determining the fair

value of the shares of the shareholders entitled to payment for

their shares in a real estate investment trust (Sec. 25.20, Art.

6138A, Vernon's Texas Civil Statutes) . . . a reasonable fee; and

(2) a fee for sale of securities under an offering that has not

been registered, if the transaction or securities are not exempt

(Art. 581-35-2, Vernon's Texas Civil Statutes) . . . as set by

the securities commissioner or court, but not to exceed six times

the amount that would have been paid if the issuer had filed an

application to register the securities and paid the fee

prescribed based on the amount of sales made in this state within

the prior three years, plus interest on that amount from the date

of the first sale made in this state until the date the fee is

paid.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.116, eff. September 1, 2007.



CHAPTER 111. GUARDIANSHIP CERTIFICATION BOARD

GOVERNMENT CODE

TITLE 2. JUDICIAL BRANCH

SUBTITLE J. GUARDIANSHIPS

CHAPTER 111. GUARDIANSHIP CERTIFICATION BOARD

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 111.001. DEFINITIONS. In this chapter:

(1) "Administrative director" means the administrative director

of the courts as appointed by Chapter 72.

(2) "Board" means the Guardianship Certification Board.

(3) "Corporate fiduciary" has the meaning assigned by Section

601, Texas Probate Code.

(4) "Director" means the administrative officer of the board, as

provided by Section 111.021.

(5) "Guardian" has the meaning assigned by Section 601, Texas

Probate Code.

(6) "Guardianship program" means a local, county, or regional

program that provides guardianship and related services to an

incapacitated person or other person who needs assistance in

making decisions concerning the person's own welfare or financial

affairs.

(7) "Incapacitated person" has the meaning assigned by Section

601, Texas Probate Code.

(8) "Office of Court Administration" means the Office of Court

Administration of the Texas Judicial System.

(9) "Private professional guardian" means a person, other than

an attorney or a corporate fiduciary, who is engaged in the

business of providing guardianship services.

(10) "Ward" has the meaning assigned by Section 601, Texas

Probate Code.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 3.24, eff. September 1, 2005.

Sec. 111.002. RULES. The supreme court may adopt rules

consistent with this chapter, including rules governing the

certification of individuals providing guardianship services.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 3.24, eff. September 1, 2005.

Sec. 111.003. SUNSET PROVISION. The board is subject to Chapter

325, Government Code (Texas Sunset Act). Unless continued in

existence as provided by that chapter, the board is abolished and

this chapter expires September 1, 2015.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 3.24, eff. September 1, 2005.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 111.011. BOARD. (a) The Guardianship Certification Board

is composed of:

(1) 11 members appointed by the supreme court; and

(2) four public members appointed by the supreme court from a

list of nominees submitted by the governor.

(b) The supreme court shall appoint members under Subsection

(a)(1) from the different geographical areas of this state.

(c) In making an appointment under Subsection (a)(2), the

supreme court may reject one or more of the nominees on a list

submitted by the governor and request a new list of different

nominees.

(d) To be eligible for appointment to the board other than as a

public member, an individual must have demonstrated experience

working with:

(1) a guardianship program;

(2) an organization that advocates on behalf of or in the

interest of elderly individuals;

(3) an organization that advocates on behalf of or in the

interest of individuals with mental illness or mental retardation

or individuals with physical disabilities; or

(4) incapacitated individuals.

(e) The public members of the board must be:

(1) caretakers of individuals with mental illness or mental

retardation or individuals with physical disabilities; or

(2) persons who advocate on behalf of or in the interest of

individuals with mental illness or mental retardation or

individuals with physical disabilities.

(f) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointees.

(g) The members of the board serve for staggered six-year terms,

with the terms of one-third of the members expiring on February 1

of each odd-numbered year. Board members serve without

compensation but are entitled to reimbursement for travel

expenses and other actual and necessary expenses incurred in the

performance of official board duties, as provided by the General

Appropriations Act.

(h) The board shall elect from among its members a presiding

officer and other officers considered necessary.

(i) The board shall meet at least quarterly at the call of the

presiding officer.

(j) Any action taken by the board must be approved by a majority

vote of the members present.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 3.24, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

32, Sec. 1, eff. September 1, 2007.

Sec. 111.012. ADMINISTRATIVE ATTACHMENT. (a) The board is

administratively attached to the Office of Court Administration.

(b) Notwithstanding any other law, the Office of Court

Administration shall:

(1) provide administrative assistance, services, and materials

to the board, including budget planning and purchasing;

(2) accept, deposit, and disburse money made available to the

board;

(3) pay the salaries and benefits of the director;

(4) reimburse the travel expenses and other actual and necessary

expenses of the director incurred in the performance of a

function of the board, as provided by the General Appropriations

Act;

(5) reimburse the travel expenses and other actual and necessary

expenses of board members incurred in the performance of official

board duties, as provided by the General Appropriations Act; and

(6) provide the board with adequate computer equipment and

support.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 3.24, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

32, Sec. 2, eff. September 1, 2007.

Sec. 111.013. ELIGIBILITY OF PUBLIC MEMBERS. A person is not

eligible for appointment as a public member of the board if the

person or the person's spouse:

(1) is certified by the board;

(2) is registered, certified, or licensed by a regulatory agency

in the field of guardianship;

(3) is employed by or participates in the management of a

business entity or other organization regulated by the board or

receiving money from the Office of Court Administration;

(4) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by the board or receiving money from the Office of

Court Administration; or

(5) uses or receives a substantial amount of tangible goods,

services, or funds from the Office of Court Administration.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 3.24, eff. September 1, 2005.

Sec. 111.014. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a cooperative and

voluntarily joined statewide association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) A person may not be a member of the board or may not be the

director in a "bona fide executive, administrative, or

professional capacity," as that phrase is used for purposes of

establishing an exemption to the overtime provisions of the

federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201

et seq.), if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of guardianship; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of

guardianship.

(c) A person may not be a member of the board if the person is

required to register as a lobbyist under Chapter 305 because of

the person's activities for compensation on behalf of a

profession related to the operation of the board.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 3.24, eff. September 1, 2005.

Sec. 111.015. GROUNDS FOR REMOVAL FROM BOARD. (a) It is a

ground for removal from the board that a member:

(1) does not have at the time of appointment the qualifications

required by Section 111.011;

(2) does not maintain during service on the board the

qualifications required by Section 111.011;

(3) is ineligible for membership under Section 111.013 or

111.014;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the director has knowledge that a potential ground for

removal exists, the director shall notify the presiding officer

of the board of the potential ground. The presiding officer

shall then notify the chief justice of the supreme court that a

potential ground for removal exists. If the potential ground for

removal involves the presiding officer, the director shall notify

the next highest ranking officer of the board, who shall then

notify the chief justice of the supreme court that a potential

ground for removal exists.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 3.24, eff. September 1, 2005.

Sec. 111.016. POWERS AND DUTIES OF BOARD. (a) The board is

charged with the executive functions necessary to carry out the

purposes of this chapter under rules adopted by the supreme

court.

(b) The board shall:

(1) administer and enforce this chapter;

(2) develop and recommend proposed rules and procedures to the

supreme court as necessary to implement this chapter;

(3) set the amount of each fee prescribed by Section 111.042,

subject to the approval of the supreme court;

(4) establish the qualifications for obtaining:

(A) certification or recertification under Section 111.042; and

(B) provisional certification under Section 111.0421;

(5) issue certificates to:

(A) individuals who meet the certification requirements of

Section 111.042; and

(B) individuals who meet the provisional certification

requirements of Section 111.0421; and

(6) perform any other duty required by this chapter or other

law.

(c) The board may appoint any necessary or proper subcommittee.

(d) The board shall maintain:

(1) a complete record of each board proceeding; and

(2) a complete record of each certification, including a

provisional certificate, issued, renewed, suspended, or revoked

under this chapter.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 3.24, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

16, Sec. 1, eff. April 25, 2007.

Sec. 111.017. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the board may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the board until the person completes a training program that

complies with this section.

(b) The training program must provide the person with

information regarding:

(1) this chapter;

(2) the role and functions of the board;

(3) the current budget for the board;

(4) the results of the most recent formal audit of the board;

and

(5) any applicable ethics policies adopted by the board.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 3.24, eff. September 1, 2005.

Sec. 111.018. USE OF TECHNOLOGY. The Office of Court

Administration shall research and propose appropriate

technological solutions to improve the board's ability to perform

its functions. The technological solutions must:

(1) ensure that the public is able to easily find information

about the board on the Internet;

(2) ensure that persons who want to use the board's services are

able to:

(A) interact with the board through the Internet; and

(B) access any service that can be provided effectively through

the Internet; and

(3) be cost-effective and developed through the board's planning

processes.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 3.24, eff. September 1, 2005.

Sec. 111.019. ALTERNATIVE DISPUTE RESOLUTION PROCEDURES. (a)

The board shall develop and implement a policy to encourage the

use of appropriate alternative dispute resolution procedures to

assist in the resolution of internal and external disputes under

the board's jurisdiction.

(b) The procedures relating to alternative dispute resolution

under this section must conform, to the extent possible, to any

model guidelines issued by the State Office of Administrative

Hearings for the use of alternative dispute resolution by state

agencies.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 3.24, eff. September 1, 2005.

Sec. 111.020. PUBLIC ACCESS. The board shall develop and

implement policies that provide the public with a reasonable

opportunity to appear before the board and to speak on any issue

under the jurisdiction of the board.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 3.24, eff. September 1, 2005.

Sec. 111.021. DIRECTOR. (a) The administrative director shall

employ a director from a list of candidates submitted by the

board. The administrative director may request an additional

list of candidates if the administrative director does not select

any of the initial candidates recommended by the board.

(b) The list may contain the hiring preference of the board.

(c) The director is the administrative officer of the board and

is charged with carrying out the duties and functions conferred

on the director by the board, this subchapter, and other law.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 3.24, eff. September 1, 2005.

Sec. 111.022. DIVISION OF RESPONSIBILITIES. The board shall

develop and implement policies that clearly separate the

policy-making responsibilities of the board and the management

responsibilities of the director.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 3.24, eff. September 1, 2005.

Sec. 111.023. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The director shall provide to members of the board,

as often as necessary, information regarding the requirements for

office under this chapter, including information regarding a

person's responsibilities under applicable laws relating to

standards of conduct for state officers.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 3.24, eff. September 1, 2005.

SUBCHAPTER C. REGULATION OF CERTAIN GUARDIANS

Sec. 111.041. STANDARDS FOR CERTAIN GUARDIANSHIPS AND

ALTERNATIVES TO GUARDIANSHIP. (a) The board shall adopt minimum

standards for:

(1) the provision of guardianship services or other similar but

less restrictive types of assistance or services by:

(A) guardianship programs; and

(B) private professional guardians; and

(2) the provision of guardianship services by the Department of

Aging and Disability Services.

(b) The board shall design the standards to protect the

interests of an incapacitated person or other person needing

assistance making decisions concerning the person's own welfare

or financial affairs.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 3.24, eff. September 1, 2005.

Sec. 111.042. CERTIFICATION REQUIRED FOR CERTAIN GUARDIANS. (a)

To provide guardianship services in this state, the following

individuals must hold a certificate issued under this section:

(1) an individual who is a private professional guardian;

(2) an individual who will provide those services to a ward of a

private professional guardian or the Department of Aging and

Disability Services on the guardian's or department's behalf; and

(3) an individual, other than a volunteer, who will provide

those services to a ward of a guardianship program on the

program's behalf.

(b) An applicant for a certificate under this section must:

(1) apply to the board on a form prescribed by the board; and

(2) submit with the application a nonrefundable application fee

in an amount determined by the board, subject to the approval of

the supreme court.

(c) The supreme court may adopt rules and procedures for issuing

a certificate and for renewing, suspending, or revoking a

certificate issued under this section. Any rules adopted by the

supreme court under this section must:

(1) ensure compliance with the standards adopted under Section

111.041;

(2) provide that the board establish qualifications for

obtaining and maintaining certification;

(3) provide that the board issue certificates under this

section;

(4) provide that a certificate expires on the second anniversary

of the date the certificate is issued;

(5) prescribe procedures for accepting complaints and conducting

investigations of alleged violations of the minimum standards

adopted under Section 111.041 or other terms of the certification

by certificate holders; and

(6) prescribe procedures by which the board, after notice and

hearing, may suspend or revoke the certificate of a holder who

fails to substantially comply with appropriate standards or other

terms of the certification.

(d) If the requirements for issuing a certificate under this

section include passage of an examination covering guardianship

education requirements:

(1) the board shall develop and the director shall administer

the examination; or

(2) the board shall direct the director to contract with another

person or entity the board determines has the expertise and

resources to develop and administer the examination.

(e) In lieu of the certification requirements imposed under this

section, the board may issue a certificate to an individual to

engage in business as a guardian or to provide guardianship

services in this state if the individual:

(1) submits an application to the board in the form prescribed

by the board;

(2) pays a fee in a reasonable amount determined by the board,

subject to the approval of the supreme court;

(3) is certified, registered, or licensed as a guardian by a

national organization or association the board determines has

requirements at least as stringent as those prescribed by the

board under this subchapter; and

(4) is in good standing with the organization or association

with whom the person is licensed, certified, or registered.

(f) An employee of the Department of Aging and Disability

Services who is applying for a certificate under this section to

provide guardianship services to a ward of the department is

exempt from payment of an application fee required by this

section.

(g) An application fee or other fee collected under this section

shall be deposited to the credit of the guardianship

certification account in the general revenue fund and may be

appropriated only to the Office of Court Administration for the

administration and enforcement of this chapter.

(h) The Texas Department of Licensing and Regulation shall

advise and assist the board as necessary in administering the

certification process established under this section.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 3.24, eff. September 1, 2005.

Sec. 111.0421. PROVISIONAL CERTIFICATE. (a) Notwithstanding

Section 111.042(a), the board may issue a provisional certificate

to an individual who:

(1) does not meet the qualifications for obtaining certification

under Section 111.042; and

(2) possesses the qualifications for provisional certification

required by rules adopted by the supreme court.

(b) An individual who holds a provisional certificate may

provide guardianship services in this state only under the

supervision of an individual certified under Section 111.042.

(c) The supreme court may adopt rules and procedures for issuing

a provisional certificate under this section that, at a minimum,

must:

(1) ensure compliance with the standards adopted under Section

111.041; and

(2) provide that the board establishes qualifications for

obtaining and maintaining the certification.

Added by Acts 2007, 80th Leg., R.S., Ch.

16, Sec. 2, eff. April 25, 2007.

Sec. 111.043. INFORMATION FROM PRIVATE PROFESSIONAL GUARDIANS.

In addition to the information submitted under Section 697(e),

Texas Probate Code, the director may require a private

professional guardian or a person who represents or plans to

represent the interests of a ward as a guardian on behalf of the

private professional guardian to submit information considered

necessary to monitor the person's compliance with the applicable

standards adopted under Section 111.041 or with the certification

requirements of Section 111.042.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 3.24, eff. September 1, 2005.

Sec. 111.044. ANNUAL DISCLOSURE. (a) Not later than January 31

of each year, each guardianship program shall provide to the

board a report containing for the preceding year:

(1) the number of wards served by the guardianship program

reported by county in which the application to create a

guardianship for the ward is filed and the total number of wards

served by the guardianship program;

(2) the name, business address, and business telephone number of

each individual employed by or volunteering or contracting with

the guardianship program to provide guardianship services to a

ward or proposed ward of the program;

(3) the name of each county in which an individual described by

Subdivision (2) provides or is authorized to provide guardianship

services;

(4) the total amount of money received from this state for the

provision of guardianship services; and

(5) the amount of money received from any other public source,

including a county or the federal government, for the provision

of guardianship services, reported by source, and the total

amount of money received from those public sources.

(b) Not later than January 31 of each year, each private

professional guardian shall provide to the board a report

containing for the preceding year:

(1) the number of wards served by the private professional

guardian reported by county in which the application to create a

guardianship for the ward is filed and the total number of wards

served by the private professional guardian;

(2) the name, business address, and business telephone number of

each individual who provides guardianship services to a ward of

the private professional guardian on behalf of the private

professional guardian;

(3) the total amount of money received from this state for the

provision of guardianship services; and

(4) the amount of money received from any other public source,

including a county or the federal government, for the provision

of guardianship services, reported by source, and the total

amount of money received from those public sources.

(c) A private professional guardian shall submit with the report

required under Subsection (b) a copy of the guardian's

application for a certificate of registration required by Section

697(a), Texas Probate Code.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 3.24, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

510, Sec. 1, eff. September 1, 2009.






TITLE 3. LEGISLATIVE BRANCH

CHAPTER 301. LEGISLATIVE ORGANIZATION

GOVERNMENT CODE

TITLE 3. LEGISLATIVE BRANCH

SUBTITLE A. LEGISLATURE

CHAPTER 301. LEGISLATIVE ORGANIZATION

SUBCHAPTER A. INITIAL MEETING AND ORGANIZATION

Sec. 301.001. TIME OF MEETING. The legislature shall convene in

regular session at 12 noon on the second Tuesday in January of

each odd-numbered year.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 301.002. WHO MAY ORGANIZE. The following persons only may

organize the senate and house of representatives:

(1) senators who have not completed their terms of office; and

(2) individuals who have received certification of election to

the house of representatives or senate.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 301.003. SECRETARY OF STATE AS PRESIDING OFFICER. (a) The

secretary of state shall attend the convening of each regular

legislative session and shall preside.

(b) If there is no secretary of state or if the secretary of

state is absent or unable to attend, the attorney general shall

attend and preside.

(c) The secretary of state shall appoint a clerk to take the

minutes of the proceedings. If the chief clerk of the house of

representatives for the previous session is present, the

secretary of state shall appoint that person to act as clerk.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 301.004. DUTIES OF CLERK. (a) Under the direction of the

secretary of state, the clerk shall call the counties in

alphabetical order regardless of whether the secretary of state

has received the election returns for each county.

(b) If an individual appears at the call and presents proper

evidence of his election, the individual shall be admitted or

qualified as if the individual's election returns had been made

to the secretary of state.

(c) After the clerk has called the counties and the

members-elect have appeared and presented their credentials, the

clerk shall administer the official oath to each member-elect.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 301.005. LACK OF QUORUM. If a quorum is not present on the

day the legislature is to convene, the secretary of state and the

clerk shall attend each day until a quorum appears and is

qualified.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 301.006. SELECTION OF OFFICERS. (a) Immediately after

election of the speaker of the house of representatives under

Section 302.001, the speaker shall take the chair.

(b) After the speaker takes the chair, the house of

representatives shall choose necessary officers and the speaker

shall administer the official oath to them.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 301.007. DISTRIBUTION OF JOURNALS. (a) The lieutenant

governor and speaker shall each appoint an employee to distribute

the journal of the respective houses.

(b) The employee shall distribute a copy of the journal to:

(1) the governor;

(2) each member of the legislature; and

(3) heads of departments, if requested.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER B. LEGISLATIVE REORGANIZATION ACT

Sec. 301.011. SHORT TITLE. This subchapter may be cited as the

Legislative Reorganization Act of 1961.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 301.012. PURPOSE. The legislature believes that it must

conduct its activities on a full-time and continuing basis in

order to achieve efficiency and continuity in performing its

duties. It is the purpose of this subchapter to authorize

legislative committees and other legislative instrumentalities to

work and meet their responsibilities regardless of whether the

legislature is in session.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 301.013. SELECTION OF COMMITTEES. (a) In its rules of

procedure or in a simple resolution, each house may determine the

number, composition, function, membership, and authority of its

committees.

(b) By concurrent resolution, the two houses may determine the

number, composition, function, membership, and authority of joint

committees.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 301.014. POWERS AND DUTIES OF STANDING COMMITTEES. (a)

Each standing committee shall:

(1) conduct a continuing study of any matter within its

jurisdiction and of the instrumentalities of government

administering or executing the matter;

(2) examine the administration and execution of all laws

relating to matters within its jurisdiction;

(3) conduct investigations to collect adequate information and

materials necessary to perform its duties;

(4) formulate legislative programs; and

(5) initiate, draft, and recommend to the appropriate house any

legislation the committee believes is necessary and desirable.

(b) The chair of each standing committee shall introduce or

cause to be introduced the legislative programs developed by the

committee and shall mobilize committee efforts to secure the

enactment into law of committee proposals.

(c) Each committee may inspect the records, documents, and files

of each state department, agency, or office as necessary to

perform the committee's duties.

(d) A standing committee is not limited in its legislative

endeavors to considering bills, resolutions, or other proposals

submitted by individual legislators. Each committee shall search

for problems within its jurisdiction and develop, formulate,

initiate, and secure passage of any legislative solution the

committee believes is desirable.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 301.015. MEETINGS OF STANDING COMMITTEES. (a) When the

legislature is in session, each standing committee shall, if

practicable, meet regularly according to applicable legislative

requirements and rules of procedure. A committee shall meet at

other times determined by the committee.

(b) When the legislature is not in session, each standing

committee shall meet as necessary to transact the committee's

business. Each committee shall meet in Austin, except that if

authorized by resolution of the house creating the committee, the

committee may meet in any location in this state that the

committee determines necessary. To the extent authorized by

resolution, each committee may determine its meeting times.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 301.016. SPECIAL COMMITTEES. (a) By resolution, each

house acting individually or the two houses acting jointly may

create special committees.

(b) A special committee shall perform the duties and functions

and exercise the powers prescribed by the resolution creating the

committee.

(c) Except as limited by the resolution creating the special

committee, a special committee shall have and exercise the powers

granted under this subchapter to a standing committee. A special

committee also has any other powers delegated to it by the

resolution creating the committee, subject to the limitations of

law.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 301.017. GENERAL INVESTIGATING COMMITTEES. (a) By

resolution, each house may create a general investigating

committee.

(b) The senate general investigating committee must consist of

five senators appointed by the president of the senate. The

president of the senate shall designate a committee member as

chairman.

(c) The house general investigating committee must consist of

not fewer than five house members appointed by the speaker. The

speaker shall designate a committee member as chairman.

(d) Each member serves a term beginning on the date of the

member's appointment and ending with the convening of the next

regular session following the date of appointment.

(e) If a vacancy occurs on a general investigating committee,

the appropriate appointing authority shall appoint a person to

fill the vacancy in the same manner as the original appointment.

(f) Each general investigating committee shall select a

vice-chairman and secretary from among its members.

(g) Members of a general investigating committee are entitled to

reimbursement for actual and necessary expenses incurred in

attending committee meetings and engaging in committee work.

(h) All expenses of a general investigating committee, including

compensation of the committee's employees and expenses incurred

by members, shall be paid out of any appropriation to the

legislature for mileage, per diem, and contingent expenses.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2001, 77th Leg., ch. 1005, Sec. 1, eff. Sept. 1,

2001.

Sec. 301.018. GENERAL INVESTIGATING COMMITTEE MEETINGS. (a)

Each general investigating committee may begin work as soon as it

desires after its members are appointed. Each general

investigating committee created under this subchapter shall meet,

organize, and adopt rules of evidence and procedure and any other

necessary rules. The committee rules may not conflict with

Section 301.025.

(b) Whether or not the legislature is in session, each general

investigating committee may meet at any time or place in the

state determined necessary by the committee.

(c) Each general investigating committee shall keep a record of

its proceedings.

(d) A majority of the members of a general investigating

committee constitutes a quorum to transact business.

(e) If the general investigating committees decide not to

conduct joint hearings as provided by Section 301.019, the

committees shall establish a liaison to fully inform the chairman

of the inactive committee of the nature and progress of any

inquiry by the other committee.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2001, 77th Leg., ch. 1005, Sec. 2, eff. Sept. 1,

2001.

Sec. 301.019. JOINT GENERAL INVESTIGATING COMMITTEE HEARINGS.

(a) On a majority vote of each general investigating committee,

the committees may conduct joint hearings and investigations. The

committees may adopt joint rules to govern the hearings.

(b) If the general investigating committees conduct joint

inquiries or investigations, the chairman of the senate committee

shall be the chairman and the chairman of the house committee

shall be the vice-chairman.

(c) Seven members of a joint general investigating committee

constitute a quorum.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 301.020. POWERS AND DUTIES OF GENERAL INVESTIGATING

COMMITTEES. (a) Each general investigating committee may

initiate or continue inquiries and hearings concerning:

(1) state government;

(2) any agency or subdivision of government within the state;

(3) the expenditure of public funds at any level of government

within the state; and

(4) any other matter the committee considers necessary for the

information of the legislature or for the welfare and protection

of state citizens.

(b) Each general investigating committee may inspect the

records, documents, and files and may examine the duties,

responsibilities, and activities of each state department,

agency, and officer and of each municipality, county, or other

political subdivision of the state.

(c) If a person disobeys a subpoena or other process that a

general investigating committee lawfully issues, the committee

may cite the person for contempt and cause the person to be

prosecuted for contempt according to the procedure prescribed by

this chapter or by other law.

(d) Each general investigating committee shall make reports to

members of the legislature that the committee determines are

necessary and appropriate.

(e) Information held by a general investigating committee that

if held by a law enforcement agency or prosecutor would be

excepted from the requirements of Section 552.021 under Section

552.108 is confidential and not subject to public disclosure.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2001, 77th Leg., ch. 1005, Sec. 3, eff. Sept. 1,

2001.

Sec. 301.021. GENERAL INVESTIGATING COMMITTEE EMPLOYEES. (a)

If for any reason it is necessary to obtain assistance in

addition to the services provided by the State Auditor, attorney

general, Texas Legislative Council, or Department of Public

Safety, each general investigating committee may employ and

compensate assistants to assist in any investigation, audit, or

legal matter.

(b) Each general investigating committee may employ and

compensate clerks, stenographers, and other employees to conduct

committee investigations and hearings and keep proper records.

(c) Before a general investigating committee may employ or

compensate an employee, the committee must submit the proposed

employment to the president of the senate or speaker of the

house, as appropriate, for authorization. If the president of the

senate or speaker agrees to the proposed employment, he must

authorize the employment in writing.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 301.022. TESTIMONY UNDER OATH. (a) All legislative

committees shall require witnesses to give testimony under oath,

subject to the penalties of perjury.

(b) The oath required by this section may be waived by any

committee except a general investigating committee.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 301.023. ADMINISTERING OATHS. (a) The following

individuals may administer oaths to testifying witnesses:

(1) the president of the senate;

(2) the speaker of the house;

(3) the chairman or acting chairman of a standing or special

committee; and

(4) the chairman or acting chairman of a joint committee.

(b) If circumstances require, a member of either house may

administer an oath to a witness testifying on a matter pending in

the member's house or in a committee of that house.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 301.024. PROCESS. (a) A general investigating committee

may issue process to compel the attendance of witnesses and the

production of books, records, documents, and instruments required

by the committee. Any other committee may issue process if

authorized by the resolution creating the committee or the rules

of procedure of the creating house. A committee may issue process

to a witness at any place in this state.

(b) A committee chairman shall issue in the name of the

committee all subpoenas and other process as directed by the

committee.

(c) If necessary to obtain compliance with a subpoena or other

process, a committee may issue writs of attachment.

(d) All process may be addressed to and served by any peace

officer of this state or by the sergeant at arms appointed by the

committee.

(e) A witness who attends a committee proceeding or a proceeding

of either house under process is entitled to the same mileage and

per diem as a witness who appears before a grand jury in this

state. Mileage and per diem are paid from that house's contingent

expense fund or from the contingent expense fund of the committee

conducting the proceeding.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 301.025. REFUSAL TO TESTIFY. (a) A witness called by

either house or by a legislative committee does not have a

privilege to refuse to testify to a fact or produce a document on

the ground that the testimony or document may tend to disgrace

the person or otherwise make the person infamous.

(b) The legislature may require a person to testify or produce a

document concerning a matter under inquiry before either house or

a legislative committee even if the person claims that the

testimony or document may incriminate him.

(c) If a person testifies or produces a document while claiming

that the testimony or document may incriminate him, the person

may not be indicted or prosecuted for any transaction, matter, or

thing about which the person truthfully testified or produced

evidence.

(d) A witness has a right to counsel when testifying before the

legislature or a legislative committee.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 301.026. CONTEMPT OF LEGISLATURE. (a) A person commits an

offense if the person:

(1) has been summoned as a witness to testify or produce papers

by either house or any legislative committee; and

(2) refuses to appear, refuses to answer relevant questions, or

refuses to produce required books, papers, records, or documents.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $100 nor more than $1,000 and by

imprisonment for not less than 30 days nor more than 12 months.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 301.027. PROSECUTION FOR CONTEMPT OF LEGISLATURE. (a) If

a person is summoned by either house or any legislative committee

as prescribed by Section 301.024 and fails to appear, refuses to

answer relevant questions, or fails to produce required books,

papers, records, or documents while the legislature is in

session, the fact of the failure may be reported to either house.

If the legislature is not in session, a statement of facts

concerning the failure may be reported to and filed with the

president of the senate or speaker of the house.

(b) If the president of the senate or speaker receives a report

or statement of facts as provided by Subsection (a), the

president of the senate or speaker shall certify the statement of

facts to the Travis County district attorney under the seal of

the senate or house of representatives, as appropriate.

(c) The Travis County district attorney shall bring the matter

before the grand jury for action. If the grand jury returns an

indictment, the district attorney shall prosecute the indictment.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 301.028. COOPERATION OF OTHER AGENCIES. (a) Each standing

committee, including a general investigating committee, may

request necessary assistance from all state agencies,

departments, and offices, including:

(1) the State Auditor;

(2) the Texas Legislative Council;

(3) the Department of Public Safety; and

(4) the attorney general.

(b) Each state agency, department, and office shall assist any

legislative committee that requests assistance.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 301.029. APPROPRIATIONS FOR SALARIES, PER DIEM, AND

EXPENDITURES. (a) Each house may pay contingent expenses for

the entire term of each member of that house.

(b) Each house may appropriate money to pay all salaries, per

diem, and other expenditures authorized by law.

(c) The appropriations to the legislature shall specify separate

appropriations for the house of representatives and for the

senate.

(d) The comptroller of public accounts shall keep each house's

accounts separate and distinct. Unless authorized by law, money

in one account may not be transferred to the other account.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 301.031. COMMITTEE STAFF. From its contingent expense

fund, each house may provide for necessary clerks, clerical

assistance, and staff to each committee created by that house.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 301.032. GIFTS AND GRANTS. (a) Either house of the

legislature may accept gifts, grants, and donations from any

organization described in Section 501(c)(3) of the Internal

Revenue Code for the purpose of funding any legislative activity.

(b) A committee created by resolution may accept gifts, grants,

and donations for purposes of funding the committee's activities

unless the resolution prohibits the acceptance.

(c) All gifts, grants, and donations must be accepted in an open

meeting by a majority of the voting members of the appropriate

body and reported in the public record of the accepting body with

the name of the donor and purpose of the gift, grant, or

donation.

Added by Acts 1987, 70th Leg., ch. 617, Sec. 1, eff. Sept. 1,

1987.

Sec. 301.033. ALLOCATION OF SPACE IN LEGISLATIVE SERVICES

BUILDING. (a) The space in the legislative services office

building and parking facilities authorized by Chapter 168, Acts

of the 74th Legislature, Regular Session, 1995, is allocated to

the legislature and legislative agencies for their use. The

presiding officers of each house of the legislature shall jointly

decide the allocation of the space in the building and

facilities.

(b) The building shall be known as the Robert E. Johnson

Building.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 2, eff. Sept. 1,

1999.

Sec. 301.034. SALE OF TEXAS FLAGS AND SIMILAR ITEMS. Either

house of the legislature may acquire and provide for the sale of

Texas flags and other items carrying symbols of the State of

Texas.

Added by Acts 1999, 76th Leg., ch. 377, Sec. 1, eff. May 29,

1999. Renumbered from Sec. 301.033 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(35), eff. Sept. 1, 2001.

SUBCHAPTER C. MEMBERSHIP ON INTERIM COMMITTEES

Sec. 301.041. TERMINATION OF MEMBERSHIP. (a) A duly appointed

senator's or representative's membership on the Legislative

Budget Board, Legislative Library Board, Legislative Audit

Committee, Texas Legislative Council, or any other interim

committee terminates if the member:

(1) resigns the membership;

(2) ceases membership in the legislature for any reason; or

(3) fails to be nominated or elected to the legislature for the

next term.

(b) A vacancy created under this section shall be immediately

filled by appointment for the unexpired term in the same manner

as the original appointment.

(c) If a member serves on the Legislative Budget Board,

Legislative Library Board, or Legislative Audit Committee because

of the member's position as chairman of a standing committee,

this section does not affect the member's position as chairman of

that standing committee.

(d) In filling a vacancy created under this section, the

lieutenant governor or the speaker may appoint a senator or

representative, as appropriate, other than a committee chairman

designated by law to serve as a member of the Legislative Budget

Board, Legislative Library Board, Legislative Audit Committee,

Texas Legislative Council, or any other interim committee. An

appointment made under this subsection does not constitute an

appointment to any position other than that of a member of a

board, council, or committee covered by this section.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 167, Sec. 2.01(a), eff.

Sept. 1, 1987.

SUBCHAPTER D. LEGISLATIVE PUBLICATIONS

Sec. 301.051. ISSUANCE OF PUBLICATIONS. Either house of the

legislature or a legislative agency may produce and sell or

distribute publications that the house or agency determines to be

of interest to the legislature or the general public. The sales

price of a publication shall be designed to recover costs

incurred in preparing and issuing the publication.

Added by Acts 1987, 70th Leg., ch. 769, Sec. 1, eff. Aug. 31,

1987.

SUBCHAPTER E. LEGAL REPRESENTATION OF LEGISLATURE

Sec. 301.061. LEGAL REPRESENTATION OF LEGISLATURE. (a) Subject

to the requirements of Subsection (b) and to the exception

provided in Subsection (c), the legislature, after notifying and

consulting the attorney general, may employ counsel, or authorize

the counsel of a legislative agency, to file suits on behalf of

the legislature, to intervene in pending litigation on behalf of

the legislature, or to otherwise represent the legislature in the

courts of this state or in the courts of the United States.

(b) Representation of the legislature under this section is

authorized only if:

(1) the speaker and the president of the senate approve the

representation in writing; or

(2) both houses by concurrent resolution approve the

representation.

(c) Subsection (a) does not apply to the representation of the

interests of the legislature before the Supreme Court of Texas in

violation of Article IV, Section 22, of the Texas Constitution.

(d) A member of the legislature is immune from civil liability

resulting from the legislature's participation in litigation

under this section, including liability for attorney fees, costs,

and sanctions that may be awarded in the litigation. This

subsection is cumulative of the common law immunity applicable to

the conduct of members of the legislature.

Added by Acts 1993, 73rd Leg., ch. 753, Sec. 1, eff. June 17,

1993.



CHAPTER 302. SPEAKER OF THE HOUSE OF REPRESENTATIVES

GOVERNMENT CODE

TITLE 3. LEGISLATIVE BRANCH

SUBTITLE A. LEGISLATURE

CHAPTER 302. SPEAKER OF THE HOUSE OF REPRESENTATIVES

SUBCHAPTER A. ELECTION OF SPEAKER

Sec. 302.001. ELECTION. When the house of representatives first

convenes in regular session and a quorum is present and has been

qualified, the house shall elect a speaker unless a majority of

the members present decides to defer the election.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER B. CANDIDATE FOR SPEAKER: CAMPAIGN FINANCE

Sec. 302.011. DEFINITIONS. In this subchapter:

(1) "Speaker candidate" means a member of or candidate for the

house of representatives who has announced his candidacy for or

who by his actions, words, or deeds seeks election to the office

of speaker of the house of representatives.

(2) "Campaign expenditure" means the expenditure of money or the

use of services or any other thing of value to aid or defeat the

election of a speaker candidate.

(3) "Campaign funds" means the speaker candidate's personal

funds that are devoted to the campaign for speaker and any money,

services, or other things of value that are contributed or loaned

to the speaker candidate for use in the candidate's campaign for

speaker.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 302.012. RECORDS. (a) Each speaker candidate shall keep

records of all information required to be filed under this

subchapter.

(b) The records must be kept separate from the records required

under the Texas Election Code for the speaker candidate's

campaign for any other public office.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 302.0121. DECLARATION OF SPEAKER CANDIDACY. (a) Each

speaker candidate shall file a declaration of candidacy with the

Texas Ethics Commission as provided by this section.

(b) A declaration of speaker candidacy must:

(1) be in writing;

(2) identify the legislative session as to which the candidacy

relates; and

(3) include:

(A) the speaker candidate's name;

(B) the speaker candidate's residence or business street

address; and

(C) the speaker candidate's telephone number.

(c) Except as provided by Subsection (e), a speaker candidate

may not knowingly accept a contribution, loan, or promise of a

contribution or loan in connection with the speaker candidacy or

make or authorize a campaign expenditure at a time when a

declaration of candidacy for the candidate is not in effect.

(d) A declaration of speaker candidacy terminates on the earlier

of:

(1) the date the speaker candidate files a written statement

with the Texas Ethics Commission stating that the candidate has

terminated the candidacy; or

(2) the date a speaker is elected for the legislative session as

to which the speaker candidate filed the statement.

(e) A former speaker candidate whose declaration of speaker

candidacy is terminated under Subsection (d) may make a campaign

expenditure in connection with a debt incurred during the period

the former speaker candidate's declaration of candidacy was in

effect.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 3.01, eff. Sept. 1,

2003.

Sec. 302.013. FILING OF STATEMENT OF CONTRIBUTIONS, LOANS, AND

EXPENDITURES. (a) Each speaker candidate shall file a sworn

statement with the Texas Ethics Commission listing the

information required by Section 302.014.

(b) Each speaker candidate shall file the statement on:

(1) the first filing date after the date on which the speaker

candidate files the declaration of candidacy required by Section

302.0121;

(2) each filing date during the candidacy; and

(3) each filing date until all campaign loans have been repaid.

(c) The filing dates are the first day of January, March, May,

July, September, and November and the day before each regular or

called session of the legislature convenes.

(d) Each speaker candidate shall file the statement by computer

diskette, modem, or other means of electronic transfer, using

computer software provided by the Texas Ethics Commission or

computer software that meets commission specifications for a

standard file format.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 3.21, eff. Aug.

30, 1993; Acts 2003, 78th Leg., ch. 249, Sec. 3.02, eff. Sept. 1,

2003.

Sec. 302.014. CONTENTS OF STATEMENT. Each statement must list

the following information for the period since the last filing

date:

(1) each contribution of money the speaker candidate or the

speaker candidate's agent, servant, staff member, or employee

received for the campaign, the complete name and address of the

contributor, and the date and amount of the contribution;

(2) each contribution of services and other things of value

other than money that the speaker candidate or the speaker

candidate's agent, servant, staff member, or employee received

for the campaign, the nature of the contribution, the complete

name and address of the contributor, and the date and value of

the contribution;

(3) each loan made to the speaker candidate or to the speaker

candidate's agent, servant, staff member, or employee for the

campaign, including all loans listed in previous filings that are

as yet unpaid or that were paid during the period covered by the

present filing, the complete name and address of the lender and

each person other than the speaker candidate who is responsible

on the note, the date and amount of the note, the intended source

of funds to repay the note, and any payments already made on the

note and the source of the payments; and

(4) each expenditure of campaign funds that the speaker

candidate or the speaker candidate's agent, servant, staff

member, or employee made for the campaign, the complete name and

address of each person to whom a payment of more than $10 was

made, and the purpose of each expenditure.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 302.015. REQUISITES OF FILING. (a) Except as provided by

Subsection (b), a statement is considered to be filed in

compliance with this subchapter if the postmark shows that it was

sent to the Texas Ethics Commission at its official post office

address by registered or certified mail from any point in this

state before the filing deadline.

(b) A statement required to be filed on the day before a regular

or called session convenes must actually be delivered and in the

possession of the Texas Ethics Commission not later than midnight

of that day.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 3.22, eff. Aug.

30, 1993; Acts 2003, 78th Leg., ch. 249, Sec. 3.03, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

472, Sec. 3, eff. September 1, 2007.

Sec. 302.016. PUBLIC RECORDS. (a) Each statement filed under

this subchapter is public information and shall be preserved for

two years after the election for which it was filed.

(b) Unless a court of competent jurisdiction orders further

preservation, a statement may be destroyed after the two-year

period prescribed by Subsection (a).

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 302.017. CONTRIBUTIONS AND LOANS FROM ORGANIZATIONS. (a)

Except as provided by Subsection (b), a corporation, partnership,

association, firm, union, foundation, committee, club, or other

organization or group of persons may not contribute or lend or

promise to contribute or lend money or other things of value to a

speaker candidate or to any other person, directly or indirectly,

to aid or defeat the election of a speaker candidate.

(b) This section does not apply to a loan made in the due course

of business to a speaker candidate for campaign purposes by a

corporation that is legally engaged in the business of lending

money and that has continuously conducted the business for more

than one year before making the loan to the speaker candidate.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 302.018. CONTRIBUTIONS FROM EXECUTIVE OR JUDICIAL OFFICERS

OR EMPLOYEES. An elected officer or employee of the executive or

judicial branch of state government may not contribute personal

services, money, or goods of value to a speaker candidate's

campaign.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 302.019. INDIVIDUAL CONTRIBUTIONS; CAMPAIGN EXPENDITURES.

(a) Except as provided by Section 302.017 or 302.018, an

individual other than the speaker candidate may contribute

personal services and traveling expenses to aid or defeat a

speaker candidate.

(b) An individual other than the speaker candidate may expend a

total of not more than $100 for the cost of correspondence to aid

or defeat the election of a speaker candidate.

(c) Except as provided by Subsections (a) and (b), all campaign

expenditures must be made by the speaker candidate from campaign

funds.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 302.0191. CONTRIBUTIONS AND EXPENDITURES FROM POLITICAL

CONTRIBUTIONS. A person, including a speaker candidate, may not

make a contribution to a speaker candidate's campaign or an

expenditure to aid or defeat a speaker candidate from:

(1) political contributions accepted under Title 15, Election

Code;

(2) interest earned on political contributions accepted under

Title 15, Election Code; or

(3) an asset purchased with political contributions accepted

under Title 15, Election Code.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 3.04, eff. Sept. 1,

2003.

Sec. 302.020. PERMITTED EXPENDITURES. A speaker candidate may

expend campaign funds for:

(1) travel for the speaker candidate and the speaker candidate's

immediate family and campaign staff;

(2) the employment of clerks and stenographers;

(3) clerical and stenographic supplies;

(4) printing and stationery;

(5) office rent;

(6) telephone, telegraph, postage, freight, and express

expenses;

(7) advertising and publicity;

(8) the expenses of holding political and other meetings

designed to promote the candidacy;

(9) the employment of legal counsel; and

(10) the retirement of campaign loans.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 302.0201. DISPOSITION OF UNEXPENDED FUNDS; REPORT. (a) A

former speaker candidate may:

(1) use unexpended campaign funds to retire debt incurred in

connection with the speaker candidacy; or

(2) remit unexpended campaign funds to one or more of the

following:

(A) one or more persons from whom campaign funds were received,

in accordance with Subsection (c); or

(B) a recognized charitable organization formed for educational,

religious, or scientific purposes that is exempt from taxation

under Section 501(c)(3), Internal Revenue Code of 1986, and its

subsequent amendments.

(b) A former speaker candidate may not retain contributions

covered by this subchapter, assets purchased with the

contributions, or interest and other income earned on the

contributions for more than six years after the date the person

ceases to be a speaker candidate or hold the office of speaker.

(c) The amount of campaign funds disposed of under Subsection

(a)(2)(A) to one person may not exceed the aggregate amount

accepted from that person in connection with the former speaker

candidate's most recent campaign for election to the office of

speaker.

(d) Not later than January 15 of each year, a former speaker

candidate who retains unexpended campaign funds shall file a

sworn report with the Texas Ethics Commission that includes:

(1) the full name and address of each person to whom a payment

from unexpended campaign funds is made;

(2) the date and amount of each payment reported under

Subdivision (1); and

(3) the information required by Section 302.014 as to any

contribution, loan, or expenditure not previously reported on a

statement filed under Section 302.013.

(e) A report filed under this section covers, as applicable:

(1) the period:

(A) beginning on the date after the last day of the period

covered by the most recent statement filed by the former speaker

candidate under Section 302.013; and

(B) ending on December 31 of the preceding year; or

(2) the preceding calendar year.

(f) A former speaker candidate shall file the report on an

official form designed by the Texas Ethics Commission. Sections

302.015 and 302.016 apply to a report filed under this section.

(g) For purposes of this section, a speaker candidate elected as

speaker of the house of representatives is considered to be a

former speaker candidate.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 3.04, eff. Sept. 1,

2003.

Sec. 302.021. OFFENSES AND PENALTIES. (a) A speaker candidate

or former speaker candidate commits an offense if the person:

(1) knowingly fails to file the declaration of candidacy

required by Section 302.0121;

(2) knowingly fails to file the statement required by Section

302.013;

(3) knowingly accepts a contribution, loan, or promise of a

contribution or loan in violation of Section 302.0121(c);

(4) knowingly accepts a contribution, loan, or promise of a

contribution or loan prohibited by Section 302.017 from a

corporation, partnership, association, firm, union, foundation,

committee, club, or other organization or group of persons;

(5) knowingly accepts a contribution from a person who uses

political contributions, interest earned on political

contributions, or an asset purchased with political contributions

to make the contribution in violation of Section 302.0191;

(6) expends campaign funds for any purpose other than those

enumerated in Section 302.020;

(7) knowingly retains contributions, assets purchased with

contributions, or interest or other income earned on

contributions in violation of Section 302.0201(b); or

(8) knowingly fails to file the report of unexpended campaign

funds as required by Section 302.0201(d).

(b) An agent, officer, or director of a corporation,

partnership, association, firm, union, foundation, committee,

club, or other organization or group of persons commits an

offense if the agent, officer, or director consents to a

contribution, loan, or promise of a contribution or loan

prohibited by this subchapter.

(c) A person commits an offense if the person conspires with

another person to circumvent any provision of this subchapter.

(d) An individual other than the speaker candidate commits an

offense if the individual, either acting alone or with another

individual, expends or authorizes the expenditure of more than

$100 for correspondence to aid or defeat the election of a

speaker candidate or expends funds for any purpose other than for

personal services and traveling expenses to aid or defeat the

election of a speaker candidate.

(e) A person commits an offense if the person contributes

personal services, money, or goods in violation of Section

302.018.

(e-1) A person commits an offense if the person knowingly makes

a contribution to a speaker candidate's campaign or an

expenditure to aid or defeat a speaker candidate from political

contributions, interest earned on political contributions, or an

asset purchased with political contributions in violation of

Section 302.0191.

(f) An offense under this section is a Class A misdemeanor.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., ch. 249, Sec. 3.05, eff. Sept.

1, 2003.

Sec. 302.022. PROSECUTION BY INDICTMENT. Each prosecution under

this subchapter must be brought by indictment rather than by

complaint and information.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER C. LEGISLATIVE BRIBERY

Sec. 302.031. DEFINITION. In this subchapter, "economic

benefit" means anything reasonably regarded as economic gain or

advantage, including a campaign contribution.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 302.032. LEGISLATIVE BRIBERY: PROMISES OR THREATS. A

person commits an offense if, with the intent to influence a

member of or candidate for the house of representatives in

casting a vote for speaker of the house of representatives, the

person:

(1) promises or agrees to cause:

(A) the appointment of a person to a chairmanship or

vice-chairmanship of a house committee or subcommittee;

(B) the appointment of a person to a particular house committee

or subcommittee, the Legislative Budget Board, the Texas

Legislative Council, the Legislative Library Board, the

Legislative Audit Committee, or any other position the speaker

appoints;

(C) preferential treatment on any legislation or appropriation;

(D) the employment of a person; or

(E) economic benefit to a person; or

(2) threatens to cause:

(A) the failure to appoint a person to a chairmanship or

vice-chairmanship of a house committee or subcommittee;

(B) the failure to appoint a person to a particular house

committee or subcommittee, the Legislative Budget Board, the

Texas Legislative Council, the Legislative Library Board, the

Legislative Audit Committee, or any other position the speaker

appoints;

(C) unfavorable treatment on any legislation or appropriation;

(D) the refusal of or removal from employment of a person; or

(E) the withholding of economic benefit from a person.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 302.033. LEGISLATIVE BRIBERY: ACCEPTING BENEFITS. A member

of or candidate for the house of representatives commits an

offense if, on the representation or understanding that the

member or candidate will cast a vote for a particular person for

speaker of the house of representatives, the member or candidate

solicits, accepts, or agrees to accept:

(1) the appointment of or refusal to appoint a person to a

chairmanship or vice-chairmanship of a house committee or

subcommittee;

(2) the appointment of or refusal to appoint a person to a

particular house committee or subcommittee, the Legislative

Budget Board, the Texas Legislative Council, the Legislative

Library Board, the Legislative Audit Committee, or any other

position the speaker appoints;

(3) preferential or unfavorable treatment on any legislation or

appropriation;

(4) the employment of, refusal of employment of, or removal from

employment of a person; or

(5) economic benefit to or withholding of economic benefit from

a person.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 302.034. PENALTY. An offense under this subchapter is a

felony punishable by imprisonment for not less than two years nor

more than five years.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 302.035. PERMITTED COMMUNICATIONS, DISCUSSIONS, AND

ADVOCACY. This subchapter does not prohibit:

(1) a person from contacting or communicating with a member of

or candidate for the house of representatives about a legislative

matter; or

(2) a member of or candidate for the house from discussing,

taking a position on, or advocating any action on a substantive

issue in a speaker's race or any other legislative matter.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 303. GOVERNOR FOR A DAY AND SPEAKER'S DAY

GOVERNMENT CODE

TITLE 3. LEGISLATIVE BRANCH

SUBTITLE A. LEGISLATURE

CHAPTER 303. GOVERNOR FOR A DAY AND SPEAKER'S DAY

Sec. 303.001. DEFINITIONS. In this chapter:

(1) "Governor for a day ceremony" means a ceremony held during a

state senator's tenure as president pro tempore to honor the

senator for the senator's service to the state.

(2) "Speaker's reunion day ceremony" means a ceremony held to

honor former members of the house of representatives for their

service to the state.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 21, Sec. 1, eff. April 20,

1995.

Sec. 303.002. CHAIRMAN. (a) Before any contributions are

accepted or any expenditures are made for a governor for a day or

speaker's reunion day ceremony, the president pro tempore or the

speaker, as appropriate, shall designate a chairman to be

responsible for conducting the ceremony.

(b) The chairman is responsible for filing each report required

by this chapter.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 21, Sec. 2, eff. April 20,

1995.

Sec. 303.003. CONTRIBUTIONS. (a) An individual, association,

corporation, or other legal entity may contribute funds,

services, or other things of value to defray the expenses of the

governor for a day or speaker's reunion day ceremony. A

contribution under this subsection is not a political

contribution for purposes of state law regulating political

contributions or prohibiting political contributions by

corporations or labor organizations.

(b) The chairman shall keep a record of each contribution

received to defray the expenses of the governor for a day or

speaker's reunion day ceremony.

(c) Contributions from a contributor to the speaker's reunion

day ceremony may not exceed an aggregate of $500 cash or an

aggregate value of more than $500.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 21, Sec. 3, eff. April 20,

1995; Acts 2001, 77th Leg., ch. 420, Sec. 1, eff. May 28, 2001.

Sec. 303.004. EXPENDITURES. (a) The chairman may authorize the

expenditure of funds for:

(1) printing;

(2) employment of staff;

(3) professional and consultant fees;

(4) postage, telephone, and telegraph expenses; and

(5) any other purpose reasonably related to conducting the

governor for a day or speaker's reunion day ceremony, including

fund raising.

(b) The chairman shall keep a record of each expenditure related

to the governor for a day or speaker's reunion day ceremony.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 21, Sec. 4, eff. April 20,

1995.

Sec. 303.005. FINAL REPORT. (a) Not later than the 60th day

after the date on which the governor for a day or speaker's

reunion day ceremony occurs, the chairman shall file with the

Texas Ethics Commission a final report indicating:

(1) the name and address of each contributor of more than $50;

(2) the amount of each contribution of more than $50;

(3) whether a contribution of more than $50 was in cash or in

kind;

(4) the total of all contributions of $50 or less;

(5) the total of all contributions received;

(6) the name and address of each entity to which an expenditure

of more than $50 was made;

(7) the amount of each expenditure of more than $50;

(8) the purpose of each expenditure of more than $50;

(9) the total of all expenditures of $50 or less; and

(10) the total of all expenditures.

(b) If there is an outstanding debt when the final report is

filed, the chairman shall file a supplemental report not later

than the 30th day after the date on which the debt is retired

indicating the information required by Subsection (a) from the

time of the final report to the filing of the supplemental

report.

(c) If each obligation has been paid at the end of the 60-day

period and there is an outstanding balance, the chairman shall:

(1) distribute the balance to one or more charities designated

by the president pro tempore or speaker; or

(2) retain the balance in an account established for that

purpose in the name of the office of the president pro tempore or

speaker, as appropriate.

(d) If the outstanding balance is retained under Subsection

(c)(2), the account balance shall be combined with contributions

received for the succeeding governor for a day or speaker's

reunion day ceremony, as appropriate, and may be spent only for

the purposes provided by Section 303.004.

(e) The reports required by this chapter are public information.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 21, Sec. 5, eff. April 20,

1995; Acts 1997, 75th Leg., ch. 507, Sec. 1, eff. Sept. 1, 1997;

Acts 2001, 77th Leg., ch. 420, Sec. 2, eff. May 28, 2001.



CHAPTER 304. EMERGENCY INTERIM LEGISLATIVE SUCCESSION

GOVERNMENT CODE

TITLE 3. LEGISLATIVE BRANCH

SUBTITLE A. LEGISLATURE

CHAPTER 304. EMERGENCY INTERIM LEGISLATIVE SUCCESSION

Sec. 304.001. SHORT TITLE. This chapter may be cited as the

Emergency Interim Legislative Succession Act.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 304.002. DEFINITIONS. In this chapter:

(1) "Attack" means any action or series of actions taken by an

enemy of the United States resulting in substantial damage or

injury to persons or property in this state whether by sabotage,

bombs, missiles, shellfire, or atomic, radiological, chemical,

bacteriological, or biological means or by other weapons or

methods.

(2) "Unavailable" means dead or unable for physical, mental, or

legal reasons to exercise the powers and discharge the duties of

a legislator, whether or not the absence or inability would give

rise to a vacancy under existing constitutional or statutory

provisions.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 304.004. DESIGNATION OF EMERGENCY INTERIM SUCCESSORS. (a)

Each legislator shall designate not less than three nor more than

seven individuals to serve as emergency interim successors if the

legislator is certified to be unavailable to serve as provided by

this chapter. Each individual designated must meet age and

residence requirements for a senator or representative, as

applicable, and must submit a written acceptance to the

legislator.

(b) To be effective, a designation must include the name and

address of the designee.

(c) As soon as practicable after a legislator takes the oath of

office for the legislator's term, the legislator shall file a

list of the legislator's designees who have accepted the

designation, ranked in order of succession, together with the

written acceptance of each designee, with the secretary of the

senate or the chief clerk of the house of representatives, as

applicable. That officer shall promptly deliver a certified copy

of the list and of each acceptance to the secretary of state.

(d) At least annually, each legislator shall review the most

recent list of emergency interim successors to the position held

by the legislator to ensure that there are at least three

qualified emergency interim successors on the list. Each

legislator shall make revisions to the list as necessary and may

make other revisions the legislator considers appropriate. A

revision designating a new emergency interim successor must be

accompanied by the written acceptance of the designee. The

secretary of the senate or chief clerk of the house, as

applicable, shall promptly deliver a certified copy of each

revision and of any accompanying acceptance to the secretary of

state.

(e) If at any time a legislator has not designated emergency

interim successors as required by this section, the lieutenant

governor or speaker of the house, as appropriate, may designate

in order of succession not more than seven individuals to serve

as emergency interim successors if that legislator becomes

unavailable. Each individual designated must meet the applicable

age and residence requirements and submit a written acceptance of

the designation. The lieutenant governor or speaker shall file

the list and the written acceptances of the designees with the

secretary of the senate or the chief clerk of the house, as

applicable, who shall deliver a certified copy of the list and of

each acceptance to the secretary of state. At any time, the

legislator in the manner provided by this section may make

revisions to the list filed under this subsection or file a

superseding list of designees.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

297, Sec. 1, eff. September 1, 2005.

Sec. 304.005. WHEN DESIGNATION OR REVISION TAKES EFFECT. (a)

Each designation of an emergency interim successor becomes

effective when the individual making the designation files the

designation and the designee's written acceptance with the

appropriate senate or house officer under Section 304.004.

(b) The removal of an emergency interim successor from the list

or a change in the order of succession becomes effective when an

individual authorized to make the change files that information

with the appropriate senate or house officer under Section

304.004.

(c) Information filed under this chapter is public information,

except that the home address and home telephone number of a

designee may be disclosed only if the designee, in a signed

writing filed with the secretary of the senate or chief clerk of

the house of representatives, as applicable, specifically states

that the information may be disclosed.

(d) A certified copy of a list of designated emergency interim

successors or of a revision of a list delivered to the secretary

of state under this chapter is for informational purposes only

unless the lieutenant governor or speaker of the house certifies

to the secretary of state that the applicable records of the

senate or house have been lost or destroyed or have become

unavailable in another manner, in which event the certified

records delivered to the secretary of state are treated as if

they are the original records.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

297, Sec. 2, eff. September 1, 2005.

Sec. 304.006. STATUS AND QUALIFICATIONS OF EMERGENCY INTERIM

SUCCESSORS. (a) An emergency interim successor is an individual

who is designated for possible temporary succession to the powers

and duties, but not the office, of a legislator.

(b) An individual may not be designated or serve as an emergency

interim successor unless that individual is legally qualified to

hold the office of the legislator to whose powers and duties the

individual is designated to succeed.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 304.007. OATH. When the designation of an emergency

interim successor becomes effective, the successor shall take the

oath required for the legislator to whose powers and duties the

successor is designated to succeed, and no other oath is

required.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 304.008. ASSUMPTION OF POWERS AND DUTIES. (a) If the

governor has declared an emergency due to enemy attack or the

immediate threat of enemy attack under Section 62, Article III,

Texas Constitution, and the lieutenant governor or speaker of the

house, as applicable, determines that a legislator is unavailable

to serve when the legislature has convened or will convene, the

lieutenant governor or speaker, as applicable, shall certify to

the secretary of state that the legislator is unavailable. If

the governor has declared an emergency due to enemy attack or the

immediate threat of enemy attack under Section 62, Article III,

Texas Constitution, and at the time and place the legislature is

scheduled to convene the lieutenant governor or speaker is absent

from the applicable house, a majority of the members of that

house who are present may determine that a member of that house

who is not present is unavailable and certify that determination

to the secretary of state.

(b) If a legislator is certified to be unavailable under

Subsection (a), the secretary of state shall notify the

legislator's emergency interim successor highest in order of

succession who is available that the emergency interim successor

is entitled to exercise the powers and duties of the legislator

who is unavailable. The secretary of state shall inform the

emergency interim successor of the date, time, and place at which

the legislature is meeting or will meet, as soon as that is

known. If the emergency interim successor declines to serve or

does not appear and begin to serve within a reasonable time as

determined by the lieutenant governor or speaker of the house, as

applicable, the secretary of state at the request of the

lieutenant governor or speaker shall notify the emergency interim

successor next in order of succession who is available that the

emergency interim successor is entitled to exercise the powers

and duties of the legislator who is unavailable.

(c) The emergency interim successor shall exercise the powers

and assume the duties of the legislator whom the individual

succeeds, except that the successor may not designate emergency

interim successors or make revisions to a designation.

(d) The emergency interim successor exercises those powers and

assumes those duties until the secretary of state notifies the

successor that the incumbent legislator, an emergency interim

successor higher in order of succession for the same position, or

a legislator elected to the same position and legally qualified

can act.

(e) Any dispute as to the qualification of an individual to

exercise the powers and assume the duties of a legislator under

this chapter shall be determined by the applicable house of the

legislature as provided by Section 8, Article III, Texas

Constitution.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

297, Sec. 3, eff. September 1, 2005.

Sec. 304.009. PRIVILEGES, IMMUNITIES, AND COMPENSATION. (a) An

emergency interim successor who exercises the powers and assumes

the duties of an unavailable legislator is entitled to the

privileges, immunities, compensation, and other allowances to

which a legislator is entitled.

(b) This section does not affect the privileges, immunities,

compensation, or other allowances to which an incumbent

legislator is entitled.

(c) An emergency interim successor's performance of the powers

and duties of an unavailable legislator does not affect the

successor's entitlement to other compensation or benefits to

which the successor might otherwise be entitled. Section

812.203(a) does not apply to an individual serving as an

emergency interim successor under this chapter.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 179, Sec. 2(h), eff. Sept.

1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

297, Sec. 4, eff. September 1, 2005.

Sec. 304.010. DUTY TO REMAIN INFORMED. Each emergency interim

successor shall keep himself generally informed as to the duties,

procedures, practices, and current business of the legislature,

and each legislator shall assist his emergency interim successors

to keep themselves informed.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 304.011. QUORUM; VOTES. In the event of an attack, the

quorum requirements imposed on the legislature are suspended. If

the affirmative vote of a specified proportion of members is

required to approve a bill or resolution, the same proportion of

those present and voting on the bill or resolution is sufficient

for its passage.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 305. REGISTRATION OF LOBBYISTS

GOVERNMENT CODE

TITLE 3. LEGISLATIVE BRANCH

SUBTITLE A. LEGISLATURE

CHAPTER 305. REGISTRATION OF LOBBYISTS

SUBCHAPTER A. GENERAL PROVISIONS; REGISTRATION

Sec. 305.001. POLICY. The operation of responsible democratic

government requires that the people be afforded the fullest

opportunity to petition their government for the redress of

grievances and to express freely their opinions on legislation,

pending executive actions, and current issues to individual

members of the legislature, legislative committees, state

agencies, and members of the executive branch. To preserve and

maintain the integrity of the legislative and administrative

processes, it is necessary to disclose publicly and regularly the

identity, expenditures, and activities of certain persons who, by

direct communication with government officers, engage in efforts

to persuade members of the legislative or executive branch to

take specific actions.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 305.002. DEFINITIONS. In this chapter:

(1) "Administrative action" means rulemaking, licensing, or any

other matter that may be the subject of action by a state agency

or executive branch office, including a matter relating to the

purchase of products or services by the agency or office. The

term includes the proposal, consideration, or approval of the

matter or negotiations concerning the matter.

(2) "Communicates directly with" or any variation of the phrase

means contact in person or by telephone, telegraph, letter,

facsimile, electronic mail, or other electronic means of

communication.

(3) "Compensation" means money, service, facility, or other

thing of value or financial benefit that is received or is to be

received in return for or in connection with services rendered or

to be rendered.

(4) "Member of the executive branch" means an officer,

officer-elect, candidate for, or employee of any state agency,

department, or office in the executive branch of state

government.

(5) "Expenditure" means a payment, distribution, loan, advance,

reimbursement, deposit, or gift of money or any thing of value

and includes a contract, promise, or agreement, whether or not

legally enforceable, to make an expenditure.

(6) "Legislation" means:

(A) a bill, resolution, amendment, nomination, or other matter

pending in either house of the legislature;

(B) any matter that is or may be the subject of action by either

house or by a legislative committee, including the introduction,

consideration, passage, defeat, approval, or veto of the matter;

or

(C) any matter pending in a constitutional convention or that

may be the subject of action by a constitutional convention.

(7) "Member of the legislative branch" means a member,

member-elect, candidate for, or officer of the legislature or of

a legislative committee, or an employee of the legislature.

(8) "Person" means an individual, corporation, association,

firm, partnership, committee, club, organization, or group of

persons who are voluntarily acting in concert.

(9) "Registrant" means a person required to register under

Section 305.003.

(10) "Commission" means the Texas Ethics Commission.

(11) "Immediate family" means a spouse or dependent child.

(12) "Client" means a person or entity for which the registrant

is registered or is required to be registered.

(13) "Matter" means the subject matters for which a registrant

has been reimbursed, retained, or employed by a client to

communicate directly with a member of the legislative or

executive branch.

(14) "Person associated with the registrant" or "other

associated person" means a partner or other person professionally

associated with the registrant through a common business entity,

other than a client, that reimburses, retains, or employs the

registrant.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 304, Sec. 2.02, eff. Jan. 1,

1992; Acts 1997, 75th Leg., ch. 1058, Sec. 1, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 249, Sec. 4.02, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1174, Sec. 2, eff. September 1, 2009.

Sec. 305.0021. DETERMINATION OF AMOUNT OF JOINT EXPENDITURE.

(a) If a registrant, or a person on the registrant's behalf and

with the registrant's consent or ratification, joins with another

person to make an expenditure described by this chapter, the

amount of the expenditure made by or on behalf of the registrant

for purposes of this chapter includes only:

(1) the amount of the portion of the joint expenditure

contributed by the registrant; and

(2) the amount of any portion of the joint expenditure that:

(A) is made on behalf of the registrant by a person who is not a

registrant; and

(B) is not otherwise reported under this chapter.

(b) For purposes of Section 36.02 or 36.10, Penal Code, the

amount of a joint expenditure that is attributed to a person who

is not a registrant is not an expenditure made and reported in

accordance with this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1253, Sec. 1, eff. September 1, 2007.

Sec. 305.003. PERSONS REQUIRED TO REGISTER. (a) A person must

register with the commission under this chapter if the person:

(1) makes a total expenditure of an amount determined by

commission rule but not less than $200 in a calendar quarter, not

including the person's own travel, food, or lodging expenses or

the person's own membership dues, on activities described in

Section 305.006(b) to communicate directly with one or more

members of the legislative or executive branch to influence

legislation or administrative action; or

(2) receives, or is entitled to receive under an agreement under

which the person is retained or employed, compensation or

reimbursement, not including reimbursement for the person's own

travel, food, or lodging expenses or the person's own membership

dues, of more than an amount determined by commission rule but

not less than $200 in a calendar quarter from another person to

communicate directly with a member of the legislative or

executive branch to influence legislation or administrative

action.

(b) Subsection (a)(2) requires a person to register if the

person, as part of his regular employment, has communicated

directly with a member of the legislative or executive branch to

influence legislation or administrative action on behalf of the

person by whom he is compensated or reimbursed, whether or not

the person receives any compensation for the communication in

addition to the salary for that regular employment.

(b-1) Subsection (a)(2) does not require a member of the

judicial, legislative, or executive branch of state government or

an officer or employee of a political subdivision of the state to

register. This subsection does not apply to an officer or

employee of a quasi-governmental agency. For purposes of this

subsection, "quasi-governmental agency" means a governmental

agency, other than an institution of higher education as defined

by Section 61.003, Education Code, that has as one of its primary

purposes engaging in an activity that is normally engaged in by a

nongovernmental agency, including:

(1) acting as a trade association; or

(2) competing in the public utility business with private

entities.

(b-2) Subsection (a)(2) does not require an officer or an

employee of a state agency that provides utility services under

Section 35.102, Utilities Code, and Sections 31.401 and 52.133,

Natural Resources Code, to register.

(c) A person who communicates directly with a member of the

executive branch to influence administrative action is not

required to register under Subsection (a)(2) if the person is an

attorney of record or pro se, the person enters his appearance in

a public record through pleadings or other written documents in a

docketed case pending before a state agency, and that

communication is the only activity that would otherwise require

the person to register.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 304, Sec. 2.03, eff. Jan. 1,

1992; Acts 2003, 78th Leg., ch. 249, Sec. 4.03, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

725, Sec. 1, eff. September 1, 2007.

Sec. 305.004. EXCEPTIONS. The following persons are not

required to register under this chapter:

(1) a person who owns, publishes, or is employed by a newspaper,

any other regularly published periodical, a radio station, a

television station, a wire service, or any other bona fide news

medium that in the ordinary course of business disseminates news,

letters to the editors, editorial or other comment, or paid

advertisements that directly or indirectly oppose or promote

legislation or administrative action, if the person does not

engage in further or other activities that require registration

under this chapter and does not represent another person in

connection with influencing legislation or administrative action;

(2) a person whose only direct communication with a member of

the legislative or executive branch to influence legislation or

administrative action is an appearance before or testimony to one

or more members of the legislative or executive branch in a

hearing conducted by or on behalf of either the legislative or

the executive branch and who does not receive special or extra

compensation for the appearance other than actual expenses

incurred in attending the hearing;

(3) a person whose only activity is to encourage or solicit

members, employees, or stockholders of an entity by whom the

person is reimbursed, employed, or retained to communicate

directly with members of the legislative or executive branch to

influence legislation or administrative action;

(4) a person whose only activity to influence legislation or

administrative action is to compensate or reimburse an individual

registrant to act in the person's behalf to communicate directly

with a member of the legislative or executive branch to influence

legislation or administrative action;

(5) a person whose only activity to influence legislation or

administrative action is attendance at a meeting or entertainment

event attended by a member of the legislative or executive branch

if the total cost of the meeting or entertainment event is paid

by a business entity, union, or association;

(6) a person whose only compensation subject to Section

305.003(a)(2) consists of reimbursement for any wages not earned

due to attendance at a meeting or entertainment event, travel to

and from the meeting or entertainment event, admission to the

meeting or entertainment event, and any food and beverage

consumed at the meeting or entertainment event if the meeting or

entertainment event is attended by a member of the legislative or

executive branch and if the total cost of the meeting or

entertainment event is paid by a business entity, union, or

association; and

(7) a person who communicates directly with a member of the

legislative or executive branch on behalf of a political party

concerning legislation or administrative action, and whose

expenditures and compensation, as described in Section 305.003,

combined do not exceed $5,000 a calendar year.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 304, Sec. 2.04, eff. Jan. 1,

1992.

Sec. 305.0041. EXCEPTIONS FOR CERTAIN ACTIVITIES FOR WHICH

COMPENSATION OR REIMBURSEMENT IS RECEIVED. (a) A person is not

required to register under this chapter in accordance with

Section 305.003(a)(2) solely because the person receives or is

entitled to receive compensation or reimbursement to:

(1) communicate as an employee of a vendor of a product or

service to a member of the executive branch concerning state

agency purchasing decisions that do not exceed 10 million dollars

involving a product, service, or service provider or negotiations

regarding such decisions;

(2) communicate as an employee of a vendor of a product or

service to a member of the executive branch concerning state

agency purchasing decisions that exceed 10 million dollars

involving a product, service, or service provider or negotiations

regarding such decisions if the compensation for the

communication is not totally or partially contingent on the

outcome of any administrative action;

(3) communicate in a capacity other than as an employee of a

vendor of a product or service to a member of the executive

branch concerning state agency purchasing decisions involving a

product, service, or service provider or negotiations regarding

such decisions if the compensation for the communication is not

totally or partially contingent on the outcome of any

administrative action;

(4) communicate as a member of an advisory committee or task

force if the person is appointed to serve in that capacity by a

member of the legislative or executive branch; or

(5) communicate as a member of a board, task force, or advisory

committee on which a member of the legislative or executive

branch also serves.

(b) A registrant who performs an activity described by

Subsection (a) is not required to:

(1) provide information concerning that activity in the

registrant's registration statement under Section 305.005(f)(4)

or (5)(B);

(2) provide information concerning the person who reimburses,

retains, or employs the registrant to perform that activity under

Section 305.005(f)(3) or (6) unless the registrant performs, on

behalf of that person, other activities that require registration

under this chapter; or

(3) provide information concerning a person employed or retained

by the registrant for the purpose of assisting in that activity

under Section 305.005(f)(5)(A) unless the person is also employed

or retained by the registrant to assist with other activities

that require registration under this chapter. For the purposes of

this chapter, a registrant is not required to list as an

assistant another person who is also registered for the same

client as the registrant.

Added by Acts 2009, 81st Leg., R.S., Ch.

1174, Sec. 3, eff. September 1, 2009.

Sec. 305.005. REGISTRATION. (a) Each person required to

register under this chapter shall file a written registration

with the commission and shall submit a registration fee.

(b) A registration filed under this chapter expires at midnight,

December 31, of each year unless the registrant submits a

registration renewal form to the commission on a form prescribed

by the commission and submits the registration renewal fee. The

registrant may file the registration renewal form and the fee

anytime in December of the year in which the registration

expires.

(c) The registration fee and registration renewal fee are:

(1) $100 for a registrant employed by an organization exempt

from federal income tax under Section 501(c)(3) or 501(c)(4),

Internal Revenue Code of 1986;

(2) $50 for any person required to register solely because the

person is required to register under Section 305.0041 of this

chapter; or

(3) $500 for any other registrant.

(d) Repealed by Acts 1999, 76th Leg., ch. 62, Sec. 8.01, eff.

Sept. 1, 1999.

(e) A person required to register under this chapter who has not

registered or whose registration has expired shall file the

registration form and submit the registration fee not later than

the fifth day after the date on which the person or the person's

employee makes the first direct communication with a member of

the legislative or executive branch that requires the person's

registration.

(f) The registration must be written and verified and must

contain:

(1) the registrant's full name and address;

(2) the registrant's normal business, business phone number, and

business address;

(3) the full name and address of each person:

(A) who reimburses, retains, or employs the registrant to

communicate directly with a member of the legislative or

executive branch to influence legislation or administrative

action; and

(B) on whose behalf the registrant has communicated directly

with a member of the legislative or executive branch to influence

legislation or administrative action;

(4) the subject matter of the legislation or of the

administrative action that is the subject of the registrant's

direct communication with a member of the legislative or

executive branch and, if applicable, the docket number or other

administrative designation of the administrative action;

(5) for each person employed or retained by the registrant for

the purpose of assisting in direct communication with a member of

the legislative or executive branch to influence legislation or

administrative action:

(A) the full name, business address, and occupation of the

person; and

(B) the subject matter of the legislation or of the

administrative action to which the person's activities reportable

under this section were related and, if applicable, the docket

number or other administrative designation of the administrative

action; and

(6) the amount of compensation or reimbursement paid by each

person who reimburses, retains, or employs the registrant for the

purpose of communicating directly with a member of the

legislative or executive branch or on whose behalf the registrant

communicates directly with a member of the legislative or

executive branch.

(g) Compensation or reimbursement required to be reported under

Subsection (f)(6) shall be reported in the following categories

unless reported as an exact amount:

(1) $0 if no compensation or reimbursement is received;

(2) less than $10,000;

(3) at least $10,000 but less than $25,000;

(4) at least $25,000 but less than $50,000;

(5) at least $50,000 but less than $100,000;

(6) at least $100,000 but less than $150,000;

(7) at least $150,000 but less than $200,000;

(8) at least $200,000 but less than $250,000;

(9) at least $250,000 but less than $300,000;

(10) at least $300,000 but less than $350,000;

(11) at least $350,000 but less than $400,000;

(12) at least $400,000 but less than $450,000;

(13) at least $450,000 but less than $500,000; and

(14) $500,000 or more.

(g-1) Notwithstanding any other provision of this section,

compensation or reimbursement required to be reported under

Subsection (f)(6) shall be reported as an exact amount if the

compensation or reimbursement received exceeds $500,000.

(h) If a registrant's activities are done on behalf of the

members of a group or organization, including a business, trade,

or consumer interest association but excluding a corporation, the

registration form must include:

(1) a statement of the number of members in the group;

(2) the name of each person in the group or organization who

determines the policy of the group or organization relating to

influencing legislative or administrative action;

(3) a full description of the methods by which the registrant

develops and makes decisions about positions on policy; and

(4) a list of those persons making a grant or contribution, in

addition to or instead of dues or fees, that exceeds $250 per

year.

(i) If a registrant's activities are done on behalf of a

corporation the shares of which are not publicly traded, the

registration form must include:

(1) the number of shareholders in the corporation;

(2) the name and address of each officer or member of the board

of directors; and

(3) the name of each person owning 10 percent or more shares of

the corporation.

(j) If the person described by Subsection (f)(3) is a business

entity engaged in the representation of clients for the purpose

of influencing legislation or administrative action, the

registrant shall give the information required by that

subdivision for each client on whose behalf the registrant

communicated directly with a member of the legislative or

executive branch.

(k) If there is a change in the information required to be

reported by a registrant under this section, other than

Subsection (h) or (i), and that changed information is not timely

reported on a report due under Section 305.007, the registrant

shall file an amended statement reflecting the change with the

commission not later than the date on which the next report is

due under Section 305.007.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 432, Sec. 1, eff. Jan. 1,

1988; Acts 1991, 72nd Leg., ch. 304, Sec. 2.05, eff. Jan. 1,

1992; Acts 1995, 74th Leg., ch. 996, Sec. 1, eff. Sept. 1, 1995;

Acts 1997, 75th Leg., ch. 1134, Sec. 11, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 62, Sec. 8.01, eff. Sept. 1, 1999; Acts

2003, 78th Leg., ch. 249, Sec. 4.04, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

899, Sec. 1.01, eff. December 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

725, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1174, Sec. 1, eff. September 1, 2009.

Sec. 305.0051. LISTING OF PUBLIC OFFICERS AND EMPLOYEES. (a)

Except as provided by Subsection (b), the commission by rule may

require an officer or employee of a political subdivision or

other governmental entity created under the Texas Constitution or

laws of this state who communicates directly with a member of the

legislative or executive branch concerning legislation or

administrative action, other than routine matters, to file with

the commission the officer's or employee's name, the name of the

entity represented, the subject matter of the communication, and

other information the commission considers relevant.

(b) The commission may not require a member of the legislative

branch to file with the commission under this section.

Added by Acts 1991, 72nd Leg., ch. 304, Sec. 2.05, eff. Jan. 1,

1992.

Sec. 305.006. ACTIVITIES REPORT. (a) Each registrant shall

file with the commission a written, verified report concerning

the activities described by this section.

(b) The report must contain the total expenditures under a

category listed in this subsection that the registrant made to

communicate directly with a member of the legislative or

executive branch to influence legislation or administrative

action and that are directly attributable, as that term is used

in Section 305.0062(b), to a member of the legislative or

executive branch or the immediate family of a member of the

legislative or executive branch. The report must also include

expenditures for the direct communications under a category

listed in this subsection that other people made on the

registrant's behalf if the expenditures were made with the

registrant's consent or were ratified by the registrant. The

expenditures must be reported in the following categories:

(1) transportation and lodging;

(2) food and beverages;

(3) entertainment;

(4) gifts, other than awards and mementos;

(5) awards and mementos; and

(6) expenditures made for the attendance of members of the

legislative or executive branch at political fund-raisers or

charity events.

(c) The report must also list the total expenditures made by the

registrant or by others on the registrant's behalf and with the

registrant's consent or ratification for broadcast or print

advertisements, direct mailings, and other mass media

communications if:

(1) the communications are made to a person other than a member,

employee, or stockholder of an entity that reimburses, retains,

or employs the registrant; and

(2) the communications support or oppose or encourage another to

support or oppose pending legislation or administrative action.

(d) The report must also contain a list of the specific

categories of subject matters about which the registrant, any

person the registrant retains or employs to appear on the

registrant's behalf, or any other person appearing on the

registrant's behalf communicated directly with a member of the

legislative or executive branch and that has not been reported

under Section 305.005. The list must include the number or other

designation assigned to the administrative action, if known.

(e) A registrant who reports an expenditure under one category

provided by Subsection (b) may not report the same expenditure

under another category of Subsection (b).

(f) An expenditure described by Subsection (b)(1), (2), (3), or

(6) may not be made or accepted unless the registrant is present

at the event. This subsection does not apply to a gift of food or

beverages required to be reported under Subsection (b)(4) in

accordance with Section 305.0061(e-1).

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 167, Sec. 2.02, 2.03, eff.

Sept. 1, 1987; Acts 1987, 70th Leg., ch. 432, Sec. 2, eff. Jan.

1, 1988; Acts 1991, 72nd Leg., ch. 304, Sec. 2.06, eff. Jan. 1,

1992; Acts 1995, 74th Leg., ch. 996, Sec. 2, eff. Sept. 1, 1995;

Acts 2003, 78th Leg., ch. 249, Sec. 4.05, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

206, Sec. 1, eff. September 1, 2005.

Sec. 305.0061. DETAILED REPORTS. (a) If a registrant or a

person on the registrant's behalf and with the registrant's

consent or ratification makes expenditures that exceed 60 percent

of the amount of the legislative per diem in a day for

transportation or lodging for a member of the legislative or

executive branch, the registrant shall also state the following

on the report filed under Section 305.006:

(1) the name of the member of the legislative or executive

branch in whose behalf the expenditure is made;

(2) the place and date of the transportation or lodging; and

(3) the purpose of the transportation or lodging.

(b) If a registrant or a person on the registrant's behalf and

with the registrant's consent or ratification makes expenditures

that exceed 60 percent of the amount of the legislative per diem

in a day for food and beverages for a member of the legislative

or executive branch or makes expenditures that exceed 60 percent

of the amount of the legislative per diem in a day for

entertainment for a member of the legislative or executive branch

or for the immediate family of a member of the legislative or

executive branch, the registrant shall also state the following

on the report filed under Section 305.006:

(1) the name of the member of the legislative or executive

branch in whose behalf the expenditure is made;

(2) the place and date of the expenditure; and

(3) the amount of the expenditure by the appropriate category of

the amount, as determined by the commission.

(c) If a registrant or a person on the registrant's behalf and

with the registrant's consent or ratification gives to a member

of the legislative or executive branch a gift or an award or

memento, the value of which exceeds $50 per gift, award, or

memento, the registrant shall also state the following on the

report filed under Section 305.006:

(1) the name of the member of the legislative or executive

branch in whose behalf the expenditure is made;

(2) a general description of the gift, award, or memento; and

(3) the amount of the expenditure by the appropriate category of

the amount, as determined by the commission.

(d) If a registrant or a person on the registrant's behalf and

with the registrant's consent or ratification makes expenditures

for the attendance of a member of the legislative or executive

branch at a political fund-raiser or charity event, the

registrant shall also state the following on the report filed

under Section 305.006:

(1) the name of the member of the legislative or executive

branch in whose behalf the expenditure is made;

(2) the name of the charity or the name of the candidate or

officeholder for whom the political fund-raiser was held, as

applicable; and

(3) the date of the fund-raiser or event.

(e) If a registrant or a person on the registrant's behalf and

with the registrant's consent or ratification makes an

expenditure for a gift, award, or memento for a member of the

legislative or executive branch in conjunction with an

expenditure for the attendance of that member at a political

fund-raiser or charity event, the registrant shall report the

expenditure for the gift, award, or memento under Subsection (c),

if required, and not under Subsection (d).

(e-1) If a registrant or a person on the registrant's behalf and

with the registrant's consent or ratification makes an

expenditure for food or beverages with a value of $50 or less

intended as a gift for a member of the legislative or executive

branch and delivered by first-class United States mail or by

common or contract carrier outside the Capitol Complex, the

expenditure is considered to be a gift and should be reported

under Section 305.006(b)(4).

(f) If a registrant or a person on the registrant's behalf with

the registrant's consent or ratification makes an expenditure

described by Section 305.006(b)(1), (2), or (3) to communicate

directly with more than one member of the legislative or

executive branch to influence legislation or administrative

action and if the registrant cannot reasonably determine the

amount that is directly attributable to a member, the registrant

shall apportion the expenditure made by that registrant according

to the number of persons in attendance. The registrant shall

report as required by Subsection (a), (b), or (c) if the

expenditure for each person exceeds the amount provided under

Subsection (a), (b), or (c).

(g) In this section, "legislative per diem" means the per diem

set by the commission for members of the legislature as provided

by Section 24(a), Article III, Texas Constitution.

Added by Acts 1991, 72nd Leg., ch. 304, Sec. 2.07, eff. Jan. 1,

1992. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 4.06, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

206, Sec. 2, eff. September 1, 2005.

Sec. 305.0062. EXPENDITURES ATTRIBUTABLE TO GROUPS. (a) The

report filed under Section 305.006 must also contain the total

expenditures described by Section 305.006(b) that are directly

attributable to members of the legislative or executive branch.

The expenditures must be stated in only one of the following

categories:

(1) state senators;

(2) state representatives;

(3) elected or appointed state officers, other than those

described by Subdivision (1) or (2);

(4) legislative agency employees;

(5) executive agency employees;

(6) the immediate family of a member of the legislative or

executive branch;

(7) guests, when invited by an individual described by

Subdivision (1), (2), (3), (4), or (5); and

(8) events to which all legislators are invited.

(b) For purposes of Subsection (a), an expenditure is directly

attributable to the person who consumed the food or beverage, to

the person for whom admission, transportation, or lodging

expenses were paid, or to the person to whom the gift, award, or

memento was given.

(c) All expenditures made by a registrant or a person on the

registrant's behalf and with the registrant's consent or

ratification that benefit members of the immediate family of

members of the legislative or executive branch shall be

aggregated and reported under Subsection (a)(6).

(d) If a registrant cannot reasonably determine the amount of an

expenditure under Section 305.006(b) that is directly

attributable to a member of the legislative or executive branch

as required by Subsection (a), the registrant shall apportion the

expenditure made by that registrant or by others on the

registrant's behalf and with the registrant's consent or

ratification according to the total number of persons in

attendance. However, if an expenditure is for an event to which

all legislators are invited, the registrant shall report the

expenditure under Subsection (a)(8) and not under any other

subdivision of that subsection or any other provision of this

chapter.

Added by Acts 1991, 72nd Leg., ch. 304, Sec. 2.08, eff. Jan. 1,

1992. Amended by Acts 1995, 74th Leg., ch. 996, Sec. 3, eff.

Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

92, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.003, eff. September 1, 2007.

Sec. 305.0063. MODIFIED REPORTING. (a) A person required to

register under this chapter may, when filing the registration

form or registration renewal form, elect to file an activities

report under this section instead of Section 305.006 if the

person does not intend to make expenditures reportable under

Section 305.006(b) of more than $1,000 during a calendar year,

not including the person's own travel, food, or lodging expenses

or the person's own membership dues.

(b) To be entitled to file reports under this section, the

registrant must file with the registration form or registration

renewal form a written declaration of intent not to exceed $1,000

in expenditures during each calendar year in which that

registration or registration renewal is effective.

(c) A registrant filing under this section shall annually file

the report required by Section 305.006. The report must be filed

not later than January 10 and must cover the activities occurring

during the previous calendar year.

(d) A registrant who exceeds $1,000 in expenditures shall file

monthly reports as required by Section 305.007. The first report

filed after exceeding $1,000 covers the period beginning January

1 through the date on which the next reporting period ends.

Added by Acts 1991, 72nd Leg., ch. 304, Sec. 2.09, eff. Jan. 1,

1992.

Sec. 305.0064. ELECTRONIC FILING OF REGISTRATIONS AND ACTIVITY

REPORTS. (a) Except as provided by Subsection (b), each

registration filed under Section 305.005 and each report filed

under Section 305.006 must be filed by computer diskette, modem,

or other means of electronic transfer, using computer software

provided by the commission or computer software that meets

commission specifications for a standard file format.

(b) The commission shall adopt rules under which a registrant

may file paper registrations or reports on forms prescribed by

the commission. The rules must be designed to ensure that:

(1) use of the electronic filing system under Subsection (a) is

maximized; and

(2) registrants may file paper registrations or reports for good

cause only.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 4.07, eff. Sept. 1,

2003.

Sec. 305.007. FILING DATES FOR SUPPLEMENTAL REPORTS. (a) The

registrant must file the report required by Section 305.006

between the 1st and 10th day of each month. Subject to Section

305.0071, the report must cover the activities occurring during

the previous month.

(b) A person who made expenditures on the registrant's behalf

that are required to be reported under Section 305.006 or a

person who has other information that is required to be reported

by the registrant under this chapter shall provide a full,

verified account of the expenditures to the registrant not later

than the seventh day before the date on which the registrant's

report is due.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 304, Sec. 2.10, eff. Jan. 1,

1992.

Amended by:

Acts 2005, 79th Leg., Ch.

206, Sec. 3, eff. September 1, 2005.

Sec. 305.0071. INCLUSION OF EXPENDITURE IN REPORT. (a) Except

as provided by this section:

(1) an expenditure is not required to be included in a report

under Section 305.006 for a month before the month in which the

amount is readily determinable by the person making the

expenditure; and

(2) an expenditure is not required to be included in a report

under Section 305.0063 for a calendar year before the year in

which the amount is readily determinable by the person making the

expenditure.

(b) An expenditure that is of a character for which, under

normal business practice, the amount is not disclosed until

receipt of a periodic bill must be included in the report for the

reporting period in which the bill is received.

(c) The amount of an expenditure made by credit card must be

included in the report for the reporting period in which:

(1) the expenditure is made; or

(2) the person receives the credit card statement that includes

the expenditure.

Added by Acts 2005, 79th Leg., Ch.

206, Sec. 4, eff. September 1, 2005.

Sec. 305.008. TERMINATION NOTICE. (a) A person who ceases to

engage in activities requiring registration under this chapter

shall file a written, verified statement with the commission

acknowledging the termination of activities. The notice is

effective immediately.

(b) A person who files a notice of termination under this

section must file the reports required by Section 305.006 for any

reporting period during which the person was registered.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 3.23, eff. Aug.

30, 1993.

Sec. 305.009. MAINTENANCE OF REPORTS. (a) All reports filed

under this chapter are public records and shall be made available

for public inspection during regular business hours.

(b) The commission shall:

(1) design and provide appropriate forms, covering only the

items required to be disclosed under this chapter, to be used for

the registration and reporting of required information;

(2) maintain registrations and reports in a separate,

alphabetical file;

(3) remove registrations and reports from the files after five

years from the date of filing; and

(4) maintain a deputy available to receive registrations and

reports and make the registrations and reports available to the

public for inspection.

(c) The commission shall retain a report filed under this

chapter for at least four years after the date the report is

filed.

(d) A registrant shall keep any records necessary to the reports

required under this chapter for at least four years after the

date the report is filed.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 304, Sec. 2.11, eff. Jan. 1,

1992; Acts 1993, 73rd Leg., ch. 107, Sec. 3.24, eff. Aug. 30,

1993.

Sec. 305.010. TIMELINESS OF FILING REGISTRATIONS AND REPORTS.

(a) A registration or report filed by first-class United States

mail or by common or contract carrier is timely if:

(1) it is properly addressed with postage or handling charges

prepaid; and

(2) it bears a post office cancellation mark or a receipt mark

from a common or contract carrier indicating a time within the

applicable filing period or before the applicable filing deadline

or if the person required to file furnishes satisfactory proof

that it was deposited in the mail or with a common or contract

carrier within that period or before that deadline.

(b) A registration or report filed by means of electronic

transfer is timely if it is received by the commission not later

than midnight on the last day permitted under this chapter for

filing the report or registration.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 2.04(a), eff. Sept.

1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

472, Sec. 4, eff. September 1, 2007.

Sec. 305.011. LIST OF REGISTRANTS AND EMPLOYERS. (a) Not later

than February 1 of each odd-numbered year, the commission shall

prepare a list of the names of registrants and shall indicate by

each registrant's name each employer or concern employing the

registrant.

(b) In addition to the list required under Subsection (a), the

commission shall prepare a list of the names of any employer or

concern employing a registrant and shall indicate each registrant

compensated by the employer or concern.

(c) The commission shall send the lists prepared under this

section to each member of the legislature. During a regular

legislative session, the commission shall send a monthly update

of the lists to each member of the legislature and to any person

required to file under Chapter 572, who requests one.

Added by Acts 1991, 72nd Leg., ch. 304, Sec. 2.12, eff. Jan. 1,

1992. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 3.25, eff.

Aug. 30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(40), eff.

Sept. 1, 1995.

SUBCHAPTER B. PROHIBITED ACTIVITIES

Sec. 305.021. FALSE COMMUNICATIONS. A person, for the purpose

of influencing legislation or administrative action, may not:

(1) knowingly or wilfully make a false statement or

misrepresentation of the facts to a member of the legislative or

executive branch; or

(2) cause a copy of a document the person knows to contain a

false statement to be received by a member of the legislative or

executive branch without notifying the member in writing of the

truth.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 305.022. CONTINGENT FEES. (a) A person may not retain or

employ another person to influence legislation or administrative

action for compensation that is totally or partially contingent

on the passage or defeat of any legislation, the governor's

approval or veto of any legislation, or the outcome of any

administrative action.

(b) A person may not accept any employment or render any service

to influence legislation or administrative action for

compensation contingent on the passage or defeat of any

legislation, the governor's approval or veto of any legislation,

or the outcome of any administrative action.

(c) For purposes of this chapter:

(1) A sales commission payable to an employee of a vendor of a

product or service is not considered compensation contingent on

the outcome of administrative action if the amount of the state

agency purchasing decision does not exceed 10 million dollars.

(2) A quarterly or annual compensation performance bonus payable

to an employee of a vendor of a product or service is not

considered compensation contingent on the outcome of

administrative action.

(c-1) For purposes of this chapter, a sales commission or other

such fee payable to an independent contractor of a vendor of a

product or service is not considered compensation contingent on

the outcome of an administrative action if:

(1) the independent contractor is a registrant who reports the

vendor as a client under this chapter;

(2) the independent contractor reports the full amount of the

commission or fee in the manner required by commission rule; and

(3) the amount of the state agency purchasing decision does not

exceed 10 million dollars.

(c-2) For purposes of this chapter, a commission or fee paid to

a person by a state agency is not considered compensation

contingent on the outcome of an administrative action if the

person paid a commission or a fee by a state agency:

(1) is a registrant who reports the state agency as a client

under this chapter; and

(2) reports the full amount of the commission or fee in the

manner required by commission rule.

(c-3) If the amount of compensation or fee is not known at the

time of the disclosure required under Subsection (c-1), the

registrant must disclose:

(1) a reasonable estimate of the maximum amount of the

compensation or fee;

(2) the method under which the compensation or fee will be

computed; and

(3) such other factors as may be required by the commission by

rule.

(d) This section does not prohibit the payment or acceptance of

contingent fees:

(1) expressly authorized by other law; or

(2) for legal representation before state administrative

agencies in contested hearings or similar adversarial proceedings

prescribed by law or administrative rules.

(e) For purposes of this section, the term "employee" means a

person employed full-time by an employer to perform services for

compensation. The term does not include an independent contractor

or consultant.

(f) The provisions of this chapter shall not be applicable to a

transaction for the sale, lease, or services provided in

connection with the sale or lease of any real properties or real

properties interest owned or managed by the permanent school fund

or General Land Office.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 304, Sec. 2.13, eff. Jan. 1,

1992.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1174, Sec. 4, eff. September 1, 2009.

Sec. 305.023. ADMISSION TO FLOORS. A person who is registered

or required to be registered under this chapter may not go on the

floor of either house of the legislature while that house is in

session unless invited by that house.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 305.024. RESTRICTIONS ON EXPENDITURES.

Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch.

92, Sec. 2

(a) Except as provided by Section 305.025, a person registered

under Section 305.005 or a person on the registrant's behalf and

with the registrant's consent or ratification may not offer,

confer, or agree to confer:

(1) to an individual described by Section 305.0062(a)(1), (2),

(3), (4), or (5):

(A) a loan, including the guarantee or endorsement of a loan; or

(B) a gift of cash or a negotiable instrument as described by

Section 3.104, Business & Commerce Code; or

(2) to an individual described by Section 305.0062(a)(1), (2),

(3), (4), (5), (6), or (7):

(A) an expenditure for transportation and lodging;

(B) an expenditure or series of expenditures for entertainment

that in the aggregate exceed $500 in a calendar year;

(C) an expenditure or series of expenditures for gifts that in

the aggregate exceed $500 in a calendar year;

(D) an expenditure for an award or memento that exceeds $500; or

(E) an expenditure described by Section 305.006(b)(1), (2), (3),

or (6) unless the registrant is present at the event.

Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch.

206, Sec. 5

(a) Except as provided by Section 305.025, a person registered

under Section 305.005 or a person on the registrant's behalf and

with the registrant's consent or ratification may not offer,

confer, or agree to confer to a member of the legislative or

executive branch:

(1) a loan, including the guarantee or endorsement of a loan;

(2) a gift of cash or a negotiable instrument as described by

Section 3.104, Business & Commerce Code;

(3) an expenditure for transportation and lodging;

(4) an expenditure or series of expenditures for entertainment

that in the aggregate exceed $500 in a calendar year;

(5) an expenditure or series of expenditures for gifts that in

the aggregate exceed $500 in a calendar year;

(6) an expenditure for an award or memento that exceeds $500; or

(7) an expenditure described by Section 305.006(b)(1), (2), (3),

or (6) unless:

(A) the registrant is present at the event; or

(B) the expenditure is for a gift of food or beverages required

to be reported under Section 305.006(b)(4) in accordance with

Section 305.0061(e-1).

(b) Except as provided by Section 305.025, a member of the

legislative or executive branch may not solicit, accept, or agree

to accept from a person registered under Section 305.005 or from

a person on the registrant's behalf and with the registrant's

consent or ratification an item listed in Subsection (a).

(c) Notwithstanding Subsection (a), the total value of a joint

expenditure under Subsection (a)(2)(B), (C), or (D) may exceed

$500 if each portion of the expenditure:

(1) is made by a registrant; and

(2) does not exceed $500.

Added by Acts 1991, 72nd Leg., ch. 304, Sec. 2.14(a), eff. Jan.

1, 1992.

Amended by:

Acts 2005, 79th Leg., Ch.

92, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

206, Sec. 5, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1253, Sec. 2, eff. September 1, 2007.

Sec. 305.025. EXCEPTIONS. Section 305.024 does not prohibit:

(1) a loan in the due course of business from a corporation or

other business entity that is legally engaged in the business of

lending money and that has conducted that business continuously

for more than one year before the loan is made;

(2) a loan or guarantee of a loan or a gift made or given by a

person related within the second degree by affinity or

consanguinity to the member of the legislative or executive

branch;

(3) necessary expenditures for transportation and lodging when

the purpose of the travel is to explore matters directly related

to the duties of a member of the legislative or executive branch,

such as fact-finding trips, including attendance at informational

conferences or an event described by Subdivision (4), but not

including attendance at merely ceremonial events or pleasure

trips;

(4) necessary expenditures for transportation, lodging, food and

beverages, and entertainment provided in connection with a

conference, seminar, educational program, or similar event in

which the member renders services, such as addressing an audience

or engaging in a seminar, to the extent that those services are

more than merely perfunctory;

(5) an incidental expenditure for transportation as determined

by commission rule; or

(6) a political contribution as defined by Section 251.001,

Election Code.

Added by Acts 1991, 72nd Leg., ch. 304, Sec. 2.14(a), eff. Jan.

1, 1992. Amended by Acts 1995, 74th Leg., ch. 996, Sec. 4, eff.

Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

92, Sec. 3, eff. September 1, 2005.

Sec. 305.026. PROHIBITION ON USE OF CERTAIN PUBLIC FUNDS. (a)

Public funds available to a political subdivision may not be used

to compensate or reimburse the expenses over $50 of any person

for the purpose of communicating directly with a member of the

legislative branch to influence legislation, unless the person

being compensated or reimbursed resides in the district of the

member with whom the person communicates or files a written

statement with the commission that includes the person's name,

the amount of compensation or reimbursement, and the name of the

affected political subdivision.

(b) In this section, "political subdivision" includes:

(1) a municipality;

(2) a county; and

(3) a special district created under the constitution or laws of

this state, including:

(A) a school district;

(B) a junior college district;

(C) a water district;

(D) a hospital district;

(E) a municipal utility district;

(F) a metropolitan transit authority; and

(G) any other governmental entity that embraces a geographic

area within a definite boundary and exists for the purpose of

discharging functions of government and possesses authority for

subordinate self-government through officers selected by it.

(c) This section does not apply to a person who is registered

under this chapter, to a person who holds an elective or

appointive public office, or to a full-time employee of the

affected political subdivision.

(d) This section does not prohibit a political subdivision from

making an expenditure of public funds to a statewide association

with a minimum membership of at least 25 percent of eligible

political subdivisions that contract with or employ a registrant

for the purpose of communicating directly with a member of the

legislative branch to influence legislation.

Added by Acts 1991, 72nd Leg., ch. 304, Sec. 2.14(a), eff. Jan.

1, 1992. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 3.26,

eff. Aug. 30, 1993.

Sec. 305.027. REQUIRED DISCLOSURE ON LEGISLATIVE ADVERTISING.

(a) A person commits an offense if the person knowingly enters

into a contract or other agreement to print, publish, or

broadcast legislative advertising that does not indicate in the

advertising:

(1) that it is legislative advertising;

(2) the full name of the individual who personally entered into

the contract or agreement with the printer, publisher, or

broadcaster and the name of the person, if any, that the

individual represents; and

(3) in the case of advertising that is printed or published, the

address of the individual who personally entered into the

agreement with the printer or publisher and the address of the

person, if any, that the individual represents.

(b) It is an exception to the application of Subsection (a) to a

broadcaster, printer, or publisher of legislative advertising or

to an agent or employee of the broadcaster, printer, or publisher

that:

(1) the person entering into the contract or agreement with the

broadcaster, printer, or publisher is not the actual sponsor of

the advertising but is the sponsor's professional advertising

agent conducting business in this state; or

(2) the advertising is procured by the actual sponsor of the

legislative advertising and, before the performance of the

contract or agreement, the sponsor is given written notice as

provided by Subsection (d).

(c) A professional advertising agent conducting business in this

state who seeks to procure the broadcasting, printing, or

publication of legislative advertising on behalf of the sponsor

of the advertising commits an offense if the agent enters into a

contract or agreement for the broadcasting, printing, or

publication of legislative advertising and does not, before the

performance of the contract or agreement, give the sponsor

written notice as provided by Subsection (d).

(d) The notice required by Subsections (b) and (c) must be

substantially as follows:

Section 305.027, Government Code, requires legislative

advertising to disclose certain information. A person who

knowingly enters into a contract or other agreement to print,

publish, or broadcast legislative advertising that does not

contain the information required under that section commits an

offense that is a Class A misdemeanor.

(e) In this section, "legislative advertising" means a

communication that supports, opposes, or proposes legislation and

that:

(1) in return for consideration, is published in a newspaper,

magazine, or other periodical or is broadcast by radio or

television; or

(2) appears in a pamphlet, circular, flier, billboard or other

sign, bumper sticker, button, or similar form of written

communication.

Added by Acts 1991, 72nd Leg., ch. 304, Sec. 2.14(a), eff. Jan.

1, 1992.

Sec. 305.028. PROHIBITED CONFLICTS OF INTEREST. (a) In this

section:

(1) "Client" means a person or entity for which the registrant

is registered or is required to be registered.

(2) "Matter" means the subject matters for which a registrant

has been reimbursed, retained, or employed by a client to

communicate directly with a member of the legislative or

executive branch.

(3) "Person associated with the registrant" or "other associated

person" means a partner or other person professionally associated

with the registrant through a common business entity, other than

a client, that reimburses, retains, or employs the registrant.

(b) Except as permitted by Subsection (c) or (c-1), a registrant

may not represent a client in communicating directly with a

member of the legislative or executive branch to influence

legislative subject matter or administrative action if the

representation of that client:

(1) involves a substantially related matter in which that

client's interests are materially and directly adverse to the

interests of:

(A) another client of the registrant;

(B) an employer or concern employing the registrant; or

(C) another client of a person associated with the registrant;

or

(2) reasonably appears to be adversely limited by:

(A) the registrant's, the employer's or concern's, or the other

associated person's responsibilities to another client; or

(B) the registrant's, employer's or concern's own interest, or

other associated person's own business interests.

(c) A registrant may represent a client in the circumstances

described in Subsection (b) if:

(1) the registrant reasonably believes the representation of

each client will not be materially affected;

(2) not later than the second business day after the date the

registrant becomes aware of a conflict described by Subsection

(b), the registrant provides written notice, in the manner

required by the commission, to each affected client; and

(3) not later than the 10th day after the date the registrant

becomes aware of a conflict described by Subsection (b), the

registrant files with the commission a statement that:

(A) indicates that there is a conflict;

(B) states that the registrant has notified each affected client

as required by Subdivision (2); and

(C) states the name and address of each affected client.

(c-1) A registrant may represent a client in the circumstances

described in Subsection (b) without regard to whether the

registrant reasonably believes the representation of each client

will be materially affected if:

(1) the registrant provides the written notice to each affected

client as described by Subsection (c)(2) and files the statement

described by Subsection (c)(3); and

(2) after the registrant has provided the written notice

described by Subsection (c)(2), each affected client of the

registrant consents to the conflict and grants the registrant

permission to continue the representation.

(d) If a registrant has accepted representation in conflict with

the restrictions of this section, or if multiple representation

properly accepted becomes improper under this section, the

registrant shall promptly withdraw from one or more

representations to the extent necessary for any remaining

representation not to be in conflict with this section.

(e) If a registrant would be prohibited by this section from

engaging in particular conduct, an employer or concern employing

the registrant or a partner or other person associated with the

registrant may not engage in that conduct.

(f) In each report filed with the commission, a registrant

shall, under oath, affirm that the registrant has, to the best of

the registrant's knowledge, complied with this section.

(g) The commission may receive complaints regarding a violation

of this section. If the commission determines a violation of this

section has occurred, the commission, after notice and hearing:

(1) shall impose a civil penalty in an amount not to exceed

$2,000; and

(2) may rescind the person's registration and may prohibit the

person from registering with the commission for a period not to

exceed two years from the date of the rescission of the person's

registration.

(h) A penalty under this section is in addition to any other

enforcement, criminal, or civil action that the commission or

another person may take under this chapter or other law.

(i) Repealed by Acts 2005, 79th Leg., Ch. 218, Sec. 3, eff.

September 1, 2005.

(j) A statement filed under Subsection (c) is not public

information.

(k) The commission may adopt rules to implement this section

consistent with this chapter, the Texas Disciplinary Rules of

Professional Conduct, and the common law of agency.

Added by Acts 2001, 77th Leg., ch. 1013, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 4.08, 4.12,

eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1322, Sec. 1, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

218, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

218, Sec. 3, eff. September 1, 2005.

SUBCHAPTER C. SANCTIONS

Sec. 305.031. CRIMINAL PENALTIES. (a) A person commits an

offense if the person intentionally or knowingly violates a

provision of this chapter other than Section 305.022 or 305.028.

An offense under this subsection is a Class A misdemeanor.

(b) A person commits an offense if the person intentionally or

knowingly violates Section 305.022. An offense under this

subsection is a felony of the third degree.

(c) Repealed by Acts 2003, 78th Leg., ch. 249, Sec. 4.12 and

Acts 2003, 78th Leg., ch. 1322, Sec. 2.

(d) This chapter does not affect the criminal responsibility of

a person under the state laws relating to perjury.

(e) This section does not prohibit the commission from imposing

a civil penalty for a violation.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 304, Sec. 2.15, eff. Jan. 1,

1992; Acts 1995, 74th Leg., ch. 996, Sec. 5, eff. Sept. 1, 1995;

Acts 2001, 77th Leg., ch. 1013, Sec. 2, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 249, Sec. 4.09, 4.12, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 1322, Sec. 2, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

218, Sec. 2, eff. September 1, 2005.

Sec. 305.032. CIVIL PENALTY FOR FAILURE TO REGISTER. In

addition to the criminal penalties prescribed by Section 305.031,

a person who receives compensation or reimbursement or makes an

expenditure for engaging in direct communication to influence

legislation or administrative action and who fails to file a

registration form or activities report required to be filed under

this chapter shall pay a civil penalty in an amount determined by

commission rule, but not to exceed an amount equal to three times

the compensation, reimbursement, or expenditure.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 304, Sec. 2.16, eff. Jan. 1,

1992.

Sec. 305.033. CIVIL PENALTY FOR LATE FILING. (a) The

commission shall determine from any available evidence whether a

registration or report required to be filed with the commission

under this chapter is late. A registration filed without the fee

required by Section 305.005 is considered to be late. On making a

determination that a required registration or report is late, the

commission shall immediately mail a notice of the determination

to the person responsible for the filing, to the commission, and

to the appropriate attorney for the state.

(b) If a registration or report is determined to be late, the

person responsible for the filing is liable to the state for

payment of a civil penalty of $500.

(c) If a registration or report is more than 30 days late, the

commission shall issue a warning of liability by registered mail

to the person responsible for the filing. If the penalty is not

paid before the 10th day after the date on which the warning is

received, the person is liable for a penalty in an amount

determined by commission rule, but not to exceed $10,000.

(d) A penalty paid voluntarily under this section shall be

deposited in the state treasury to the credit of the General

Revenue Fund.

(e) This section is in addition to any other available sanctions

for late filings of registrations or reports.

(f) A registration or report other than an activities report

filed by a registrant is not considered to be late for purposes

of this section if the registrant files a corrected or amended

registration or report not later than the 14th business day after

the date the registrant becomes aware of the error or omission in

the registration or report originally filed.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 432, Sec. 3, eff. Jan. 1,

1988; Acts 1991, 72nd Leg., ch. 304, Sec. 2.17, eff. Jan. 1,

1992; Acts 1993, 73rd Leg., ch. 107, Sec. 3.27, eff. Aug. 30,

1993; Acts 2003, 78th Leg., ch. 249, Sec. 4.10, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1250, Sec. 1, eff. September 1, 2005.

Sec. 305.034. FAILURE TO FILE ALL REQUIRED FORMS. (a) The

commission shall determine whether all persons registered under

this chapter have filed all required forms, statements, and

reports.

(b) Whenever the commission determines that a person has failed

to file any required form, statement, or report as required by

this chapter, the commission shall send a written statement of

this finding to the person involved. Notice to the person

involved must be sent by certified mail.

(c) If the person fails to file the form, statement, or report

as required by this chapter before the 21st day after the date on

which the notice was sent, the commission shall file a sworn

complaint of the violation with the appropriate prosecuting

attorney.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 3.28, eff. Aug.

30, 1993.

Sec. 305.035. ENFORCEMENT. (a) The commission, the attorney

general, or any county or district attorney may enforce this

chapter.

(b) On the application of any citizen of this state, a district

court in Travis County may issue an injunction to enforce this

chapter.

(c) A person may file with the appropriate prosecuting attorney

or with the commission a written, sworn statement alleging a

violation of this chapter.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 304, Sec. 2.18, eff. Jan. 1,

1992.

Sec. 305.036. VENUE. An offense under this chapter, including

perjury, may be prosecuted in Travis County or in any other

county in which it may be prosecuted under the Code of Criminal

Procedure, 1965.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 306. LEGISLATIVE INFORMATION

GOVERNMENT CODE

TITLE 3. LEGISLATIVE BRANCH

SUBTITLE A. LEGISLATURE

CHAPTER 306. LEGISLATIVE INFORMATION

Sec. 306.001. DEFINITION. In this chapter, "communication"

includes conversation, correspondence, and electronic

communication.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 2.05(a), eff. Sept.

1, 1987.

Sec. 306.002. APPLICATION. This chapter applies to records and

communications collected and maintained by members of the

legislature and the lieutenant governor on June 12, 1985, as well

as to records made and communications received by those officials

on or after that date.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 2.05(a), eff. Sept.

1, 1987.

Sec. 306.003. CONFIDENTIAL RECORDS. (a) Records of a member of

the legislature or the lieutenant governor that are composed

exclusively of memoranda of communications with residents of this

state and of personal information concerning the person

communicating with the member or lieutenant governor are

confidential. However, the member or the lieutenant governor may

disclose all or a part of a record to which this subsection

applies, and that disclosure does not violate the law of this

state.

(b) The method used to store or maintain a record covered by

Subsection (a) does not affect the confidentiality of the record.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 2.05(a), eff. Sept.

1, 1987.

Sec. 306.004. PUBLIC DISCLOSURE PROHIBITED. (a) To ensure the

right of the citizens of this state to petition state government,

as guaranteed by Article I, Section 27, of the Texas

Constitution, by protecting the confidentiality of communications

of citizens with a member of the legislature or the lieutenant

governor, the public disclosure of all or part of a written or

otherwise recorded communication from a citizen of this state

received by a member or the lieutenant governor in his official

capacity is prohibited unless:

(1) the citizen expressly or by clear implication authorizes the

disclosure;

(2) the communication is of a type that is expressly authorized

by statute to be disclosed; or

(3) the official determines that the disclosure does not

constitute an unwarranted invasion of personal privacy of the

communicator or another person.

(b) This section does not apply to a communication to a member

of the legislature or the lieutenant governor from a public

official or public employee acting in an official capacity.

(c) A member or the lieutenant governor may elect to disclose

all or part of a communication to which this section applies, and

that disclosure does not violate the law of this state.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 2.05(a), eff. Sept.

1, 1987.

Sec. 306.005. USE OF LEGISLATIVELY PRODUCED AUDIO OR VISUAL

MATERIALS IN POLITICAL ADVERTISING PROHIBITED. (a) A person may

not use audio or video materials produced by or under the

direction of the legislature or of a house, committee, or agency

of the legislature in political advertising.

(b) After a formal hearing held as provided by Subchapter E,

Chapter 571, the Texas Ethics Commission may impose a civil

penalty against a person who violates this section. The amount of

the penalty may not exceed $5,000 for each violation.

(c) Subsection (a) does not prohibit describing or quoting the

verbal content of the audio or video materials in political

advertising.

(d) In this section, "political advertising" has the meaning

assigned by Section 251.001, Election Code.

Added by Acts 1995, 74th Leg., ch. 877, Sec. 1, eff. Sept. 1,

1995.

Sec. 306.006. COMMERCIAL USE OF LEGISLATIVELY PRODUCED AUDIO OR

VISUAL MATERIALS. (a) A person may not use audio or video

materials produced by or under the direction of the legislature

or of a house, committee, or agency of the legislature for a

commercial purpose unless the legislative entity that produced

the audio or video materials or under whose direction the audio

or video materials were produced gives its permission for the

person's commercial use and:

(1) the person uses the audio or video materials only for

educational or public affairs programming, including news

programming, that does not also constitute a use prohibited under

Section 306.005; or

(2) the person transmits to paid subscribers an unedited feed of

the audio or visual materials.

(b) A person who violates Subsection (a) commits an offense. An

offense under this subsection is a Class C misdemeanor.

(c) The legislative entity that produced the audio or video

materials or under whose direction the audio or video materials

were produced shall give its permission to a person to use the

materials for a commercial purpose described by Subsection (a)(1)

if the person or the person's representative submits to the

legislative entity a signed, written request for the use that:

(1) states the purpose for which the audio or video materials

will be used and the stated purpose is allowed under Subsection

(a)(1); and

(2) contains an agreement by the person that the audio or visual

materials will not be used for a commercial purpose other than

the stated purpose.

(d) The legislative entity is not required to give its

permission to any person to use the materials for a purpose

described by Subsection (a)(2) and may limit the number of

persons to whom it gives its permission to use the materials for

a purpose described by Subsection (a)(2).

(e) Subsection (a) and an agreement under Subsection (c)(2) do

not prohibit compiling, describing, quoting from, analyzing, or

researching the verbal content of the audio or visual materials

for a commercial purpose.

(f) In addition to the criminal penalty that may be imposed

under Subsection (b), the attorney general shall enforce this

section at the request of the legislative entity by bringing a

civil action to enjoin a violation of Subsection (a) or of an

agreement under Subsection (c)(2).

(g) In this section, "commercial purpose" means a purpose that

is intended to result in a profit or other tangible benefit.

Added by Acts 1995, 74th Leg., ch. 877, Sec. 1, eff. Sept. 1,

1995.

Sec. 306.007. MINUTES AND REPORTS ELECTRONICALLY AVAILABLE TO

LEGISLATURE. A state officer or board, commission, or other

agency in the executive branch of state government, and an agency

in the judicial branch of state government other than a court,

shall make reports required by law and minutes of meetings of the

agency's governing body available to members of the legislature

and to agencies in the legislative branch of state government in

an electronic format determined by the Texas Legislative Council.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 1.03, eff. Sept. 1,

1999.



CHAPTER 311. CODE CONSTRUCTION ACT

GOVERNMENT CODE

TITLE 3. LEGISLATIVE BRANCH

SUBTITLE B. LEGISLATION

CHAPTER 311. CODE CONSTRUCTION ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 311.001. SHORT TITLE. This chapter may be cited as the

Code Construction Act.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 311.002. APPLICATION. This chapter applies to:

(1) each code enacted by the 60th or a subsequent legislature as

part of the state's continuing statutory revision program;

(2) each amendment, repeal, revision, and reenactment of a code

or code provision by the 60th or a subsequent legislature;

(3) each repeal of a statute by a code; and

(4) each rule adopted under a code.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 311.003. RULES NOT EXCLUSIVE. The rules provided in this

chapter are not exclusive but are meant to describe and clarify

common situations in order to guide the preparation and

construction of codes.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 311.004. CITATION OF CODES. A code may be cited by its

name preceded by the specific part concerned. Examples of

citations are:

(1) Title 1, Business & Commerce Code;

(2) Chapter 5, Business & Commerce Code;

(3) Section 9.304, Business & Commerce Code;

(4) Section 15.06(a), Business & Commerce Code; and

(5) Section 17.18(b)(1)(B)(ii), Business & Commerce Code.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1985, 69th Leg., ch. 117, Sec. 13(b), eff. Sept.

1, 1985.

Sec. 311.005. GENERAL DEFINITIONS. The following definitions

apply unless the statute or context in which the word or phrase

is used requires a different definition:

(1) "Oath" includes affirmation.

(2) "Person" includes corporation, organization, government or

governmental subdivision or agency, business trust, estate,

trust, partnership, association, and any other legal entity.

(3) "Population" means the population shown by the most recent

federal decennial census.

(4) "Property" means real and personal property.

(5) "Rule" includes regulation.

(6) "Signed" includes any symbol executed or adopted by a person

with present intention to authenticate a writing.

(7) "State," when referring to a part of the United States,

includes any state, district, commonwealth, territory, and

insular possession of the United States and any area subject to

the legislative authority of the United States of America.

(8) "Swear" includes affirm.

(9) "United States" includes a department, bureau, or other

agency of the United States of America.

(10) "Week" means seven consecutive days.

(11) "Written" includes any representation of words, letters,

symbols, or figures.

(12) "Year" means 12 consecutive months.

(13) "Includes" and "including" are terms of enlargement and not

of limitation or exclusive enumeration, and use of the terms does

not create a presumption that components not expressed are

excluded.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 340, Sec. 1, eff. Aug. 28,

1989.

Sec. 311.006. INTERNAL REFERENCES. In a code:

(1) a reference to a title, chapter, or section without further

identification is a reference to a title, chapter, or section of

the code; and

(2) a reference to a subtitle, subchapter, subsection,

subdivision, paragraph, or other numbered or lettered unit

without further identification is a reference to a unit of the

next larger unit of the code in which the reference appears.

Added by Acts 1993, 73rd Leg., ch. 131, Sec. 1, eff. May 11,

1993.

SUBCHAPTER B. CONSTRUCTION OF WORDS AND PHRASES

Sec. 311.011. COMMON AND TECHNICAL USAGE OF WORDS. (a) Words

and phrases shall be read in context and construed according to

the rules of grammar and common usage.

(b) Words and phrases that have acquired a technical or

particular meaning, whether by legislative definition or

otherwise, shall be construed accordingly.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 311.012. TENSE, NUMBER, AND GENDER. (a) Words in the

present tense include the future tense.

(b) The singular includes the plural and the plural includes the

singular.

(c) Words of one gender include the other genders.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 311.013. AUTHORITY AND QUORUM OF PUBLIC BODY. (a) A grant

of authority to three or more persons as a public body confers

the authority on a majority of the number of members fixed by

statute.

(b) A quorum of a public body is a majority of the number of

members fixed by statute.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 311.014. COMPUTATION OF TIME. (a) In computing a period

of days, the first day is excluded and the last day is included.

(b) If the last day of any period is a Saturday, Sunday, or

legal holiday, the period is extended to include the next day

that is not a Saturday, Sunday, or legal holiday.

(c) If a number of months is to be computed by counting the

months from a particular day, the period ends on the same

numerical day in the concluding month as the day of the month

from which the computation is begun, unless there are not that

many days in the concluding month, in which case the period ends

on the last day of that month.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 311.015. REFERENCE TO A SERIES. If a statute refers to a

series of numbers or letters, the first and last numbers or

letters are included.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 311.016. "MAY," "SHALL," "MUST," ETC. The following

constructions apply unless the context in which the word or

phrase appears necessarily requires a different construction or

unless a different construction is expressly provided by statute:

(1) "May" creates discretionary authority or grants permission

or a power.

(2) "Shall" imposes a duty.

(3) "Must" creates or recognizes a condition precedent.

(4) "Is entitled to" creates or recognizes a right.

(5) "May not" imposes a prohibition and is synonymous with

"shall not."

(6) "Is not entitled to" negates a right.

(7) "Is not required to" negates a duty or condition precedent.

Added by Acts 1997, 75th Leg., ch. 220, Sec. 1, eff. May 23,

1997.

SUBCHAPTER C. CONSTRUCTION OF STATUTES

Sec. 311.021. INTENTION IN ENACTMENT OF STATUTES. In enacting a

statute, it is presumed that:

(1) compliance with the constitutions of this state and the

United States is intended;

(2) the entire statute is intended to be effective;

(3) a just and reasonable result is intended;

(4) a result feasible of execution is intended; and

(5) public interest is favored over any private interest.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 311.022. PROSPECTIVE OPERATION OF STATUTES. A statute is

presumed to be prospective in its operation unless expressly made

retrospective.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 311.023. STATUTE CONSTRUCTION AIDS. In construing a

statute, whether or not the statute is considered ambiguous on

its face, a court may consider among other matters the:

(1) object sought to be attained;

(2) circumstances under which the statute was enacted;

(3) legislative history;

(4) common law or former statutory provisions, including laws on

the same or similar subjects;

(5) consequences of a particular construction;

(6) administrative construction of the statute; and

(7) title (caption), preamble, and emergency provision.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 311.024. HEADINGS. The heading of a title, subtitle,

chapter, subchapter, or section does not limit or expand the

meaning of a statute.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 311.025. IRRECONCILABLE STATUTES AND AMENDMENTS. (a)

Except as provided by Section 311.031(d), if statutes enacted at

the same or different sessions of the legislature are

irreconcilable, the statute latest in date of enactment prevails.

(b) Except as provided by Section 311.031(d), if amendments to

the same statute are enacted at the same session of the

legislature, one amendment without reference to another, the

amendments shall be harmonized, if possible, so that effect may

be given to each. If the amendments are irreconcilable, the

latest in date of enactment prevails.

(c) In determining whether amendments are irreconcilable, text

that is reenacted because of the requirement of Article III,

Section 36, of the Texas Constitution is not considered to be

irreconcilable with additions or omissions in the same text made

by another amendment. Unless clearly indicated to the contrary,

an amendment that reenacts text in compliance with that

constitutional requirement does not indicate legislative intent

that the reenacted text prevail over changes in the same text

made by another amendment, regardless of the relative dates of

enactment.

(d) In this section, the date of enactment is the date on which

the last legislative vote is taken on the bill enacting the

statute.

(e) If the journals or other legislative records fail to

disclose which of two or more bills in conflict is latest in date

of enactment, the date of enactment of the respective bills is

considered to be, in order of priority:

(1) the date on which the last presiding officer signed the

bill;

(2) the date on which the governor signed the bill; or

(3) the date on which the bill became law by operation of law.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 340, Sec. 2, eff. Aug. 28,

1989; Acts 1997, 75th Leg., ch. 220, Sec. 2, eff. May 23, 1997.

Sec. 311.026. SPECIAL OR LOCAL PROVISION PREVAILS OVER GENERAL.

(a) If a general provision conflicts with a special or local

provision, the provisions shall be construed, if possible, so

that effect is given to both.

(b) If the conflict between the general provision and the

special or local provision is irreconcilable, the special or

local provision prevails as an exception to the general

provision, unless the general provision is the later enactment

and the manifest intent is that the general provision prevail.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 311.027. STATUTORY REFERENCES. Unless expressly provided

otherwise, a reference to any portion of a statute or rule

applies to all reenactments, revisions, or amendments of the

statute or rule.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 131, Sec. 2, eff. May 11,

1993.

Sec. 311.028. UNIFORM CONSTRUCTION OF UNIFORM ACTS. A uniform

act included in a code shall be construed to effect its general

purpose to make uniform the law of those states that enact it.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 311.029. ENROLLED BILL CONTROLS. If the language of the

enrolled bill version of a statute conflicts with the language of

any subsequent printing or reprinting of the statute, the

language of the enrolled bill version controls.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 311.030. REPEAL OF REPEALING STATUTE. The repeal of a

repealing statute does not revive the statute originally repealed

nor impair the effect of any saving provision in it.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 311.031. SAVING PROVISIONS. (a) Except as provided by

Subsection (b), the reenactment, revision, amendment, or repeal

of a statute does not affect:

(1) the prior operation of the statute or any prior action taken

under it;

(2) any validation, cure, right, privilege, obligation, or

liability previously acquired, accrued, accorded, or incurred

under it;

(3) any violation of the statute or any penalty, forfeiture, or

punishment incurred under the statute before its amendment or

repeal; or

(4) any investigation, proceeding, or remedy concerning any

privilege, obligation, liability, penalty, forfeiture, or

punishment; and the investigation, proceeding, or remedy may be

instituted, continued, or enforced, and the penalty, forfeiture,

or punishment imposed, as if the statute had not been repealed or

amended.

(b) If the penalty, forfeiture, or punishment for any offense is

reduced by a reenactment, revision, or amendment of a statute,

the penalty, forfeiture, or punishment, if not already imposed,

shall be imposed according to the statute as amended.

(c) The repeal of a statute by a code does not affect an

amendment, revision, or reenactment of the statute by the same

legislature that enacted the code. The amendment, revision, or

reenactment is preserved and given effect as part of the code

provision that revised the statute so amended, revised, or

reenacted.

(d) If any provision of a code conflicts with a statute enacted

by the same legislature that enacted the code, the statute

controls.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 311.032. SEVERABILITY OF STATUTES. (a) If any statute

contains a provision for severability, that provision prevails in

interpreting that statute.

(b) If any statute contains a provision for nonseverability,

that provision prevails in interpreting that statute.

(c) In a statute that does not contain a provision for

severability or nonseverability, if any provision of the statute

or its application to any person or circumstance is held invalid,

the invalidity does not affect other provisions or applications

of the statute that can be given effect without the invalid

provision or application, and to this end the provisions of the

statute are severable.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 311.034. WAIVER OF SOVEREIGN IMMUNITY. In order to

preserve the legislature's interest in managing state fiscal

matters through the appropriations process, a statute shall not

be construed as a waiver of sovereign immunity unless the waiver

is effected by clear and unambiguous language. In a statute, the

use of "person," as defined by Section 311.005 to include

governmental entities, does not indicate legislative intent to

waive sovereign immunity unless the context of the statute

indicates no other reasonable construction. Statutory

prerequisites to a suit, including the provision of notice, are

jurisdictional requirements in all suits against a governmental

entity.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 8, eff. June 15,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1150, Sec. 1, eff. September 1, 2005.



CHAPTER 312. CONSTRUCTION OF LAWS

GOVERNMENT CODE

TITLE 3. LEGISLATIVE BRANCH

SUBTITLE B. LEGISLATION

CHAPTER 312. CONSTRUCTION OF LAWS

SUBCHAPTER A. CONSTRUCTION RULES FOR CIVIL STATUTES

Sec. 312.001. APPLICATION. This subchapter applies to the

construction of all civil statutes.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 312.002. MEANING OF WORDS. (a) Except as provided by

Subsection (b), words shall be given their ordinary meaning.

(b) If a word is connected with and used with reference to a

particular trade or subject matter or is used as a word of art,

the word shall have the meaning given by experts in the

particular trade, subject matter, or art.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 312.003. TENSE, NUMBER, AND GENDER. (a) Words in the

present or past tense include the future tense.

(b) The singular includes the plural and the plural includes the

singular unless expressly provided otherwise.

(c) The masculine gender includes the feminine and neuter

genders.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 312.004. GRANTS OF AUTHORITY. A joint authority given to

any number of officers or other persons may be executed by a

majority of them unless expressly provided otherwise.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 312.005. LEGISLATIVE INTENT. In interpreting a statute, a

court shall diligently attempt to ascertain legislative intent

and shall consider at all times the old law, the evil, and the

remedy.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 312.006. LIBERAL CONSTRUCTION. (a) The Revised Statutes

are the law of this state and shall be liberally construed to

achieve their purpose and to promote justice.

(b) The common law rule requiring strict construction of

statutes in derogation of the common law does not apply to the

Revised Statutes.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 312.007. REPEAL OF REPEALING STATUTE. The repeal of a

repealing statute does not revive the statute originally

repealed.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 312.008. STATUTORY REFERENCES. Unless expressly provided

otherwise, a reference to any portion of a statute, rule, or

regulation applies to all reenactments, revisions, or amendments

of the statute, rule, or regulation.

Added by Acts 1993, 73rd Leg., ch. 131, Sec. 3, eff. May 11,

1993.

SUBCHAPTER B. MISCELLANEOUS PROVISIONS

Sec. 312.011. DEFINITIONS. The following definitions apply

unless a different meaning is apparent from the context of the

statute in which the word appears:

(1) "Affidavit" means a statement in writing of a fact or facts

signed by the party making it, sworn to before an officer

authorized to administer oaths, and officially certified to by

the officer under his seal of office.

(2) "Comptroller" means the state comptroller of public

accounts.

(3) "Effects" includes all personal property and all interest in

that property.

(4) "Governing body," if used with reference to a municipality,

means the legislative body of a city, town, or village, without

regard to the name or title given to any particular body.

(5) "Justice," when applied to a magistrate, means justice of

the peace.

(6) "Land commissioner" means the Commissioner of the General

Land Office.

(7) "Month" means a calendar month.

(8) "Oath" includes affirmation.

(9) "Official oath" means the oath required by Article XVI,

Section 1, of the Texas Constitution.

(10) "Person" includes a corporation.

(11) "Preceding," when referring to a title, chapter, or

article, means that which came immediately before.

(12) "Preceding federal census" or "most recent federal census"

means the United States decennial census immediately preceding

the action in question.

(13) "Property" includes real property, personal property, life

insurance policies, and the effects of life insurance policies.

(14) "Signature" includes the mark of a person unable to write,

and "subscribe" includes the making of such a mark.

(15) "Succeeding" means immediately following.

(16) "Swear" or "sworn" includes affirm or affirmed.

(17) "Written" or "in writing" includes any representation of

words, letters, or figures, whether by writing, printing, or

other means.

(18) "Year" means a calendar year.

(19) "Includes" and "including" are terms of enlargement and not

of limitation or exclusive enumeration, and use of the terms does

not create a presumption that components not expressed are

excluded.

(20) "Population" means the population shown by the most recent

federal decennial census.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 340, Sec. 3, eff. Aug. 28,

1989; Acts 1993, 73rd Leg., ch. 131, Sec. 4, eff. May 11, 1993.

Sec. 312.012. GRAMMAR AND PUNCTUATION. (a) A grammatical error

does not vitiate a law. If the sentence or clause is meaningless

because of the grammatical error, words and clauses may be

transposed to give the law meaning.

(b) Punctuation of a law does not control or affect legislative

intent in enacting the law.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 312.013. SEVERABILITY OF STATUTES. (a) Unless expressly

provided otherwise, if any provision of a statute or its

application to any person or circumstance is held invalid, the

invalidity does not affect other provisions or applications of

the statute that can be given effect without the invalid

provision or application, and to this end the provisions of the

statute are severable.

(b) This section does not affect the power or duty of a court to

ascertain and give effect to legislative intent concerning

severability of a statute.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 312.014. IRRECONCILABLE AMENDMENTS. (a) If statutes

enacted at the same or different sessions of the legislature are

irreconcilable, the statute latest in date of enactment prevails.

(b) If amendments to the same statute are enacted at the same

session of the legislature, one amendment without reference to

another, the amendments shall be harmonized, if possible, so that

effect may be given to each. If the amendments are

irreconcilable, the latest in date of enactment prevails.

(c) In determining whether amendments to the same statute

enacted at the same session of the legislature are

irreconcilable, text that is reenacted because of the requirement

of Article III, Section 36, of the Texas Constitution is not

considered to be irreconcilable with additions or omissions in

the same text made by another amendment. Unless clearly indicated

to the contrary, an amendment that reenacts text in compliance

with that constitutional requirement does not indicate

legislative intent that the reenacted text prevail over changes

in the same text made by another amendment, regardless of the

relative dates of enactment.

(d) In this section, the date of enactment is the date on which

the last legislative vote is taken on the bill enacting the

statute.

(e) If the journals or other legislative records fail to

disclose which of two or more bills in conflict is latest in date

of enactment, the date of enactment of the respective bills is

considered to be, in order of priority:

(1) the date on which the last presiding officer signed the

bill;

(2) the date on which the governor signed the bill; or

(3) the date on which the bill became law by operation of law.

Added by Acts 1989, 71st Leg., ch. 340, Sec. 4, eff. Aug. 28,

1989. Amended by Acts 1997, 75th Leg., ch. 220, Sec. 3, eff. May

23, 1997.

Sec. 312.015. QUORUM. A majority of a board or commission

established under law is a quorum unless otherwise specifically

provided.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 11, eff. Sept. 1,

1993.

Sec. 312.016. STANDARD TIME. (a) The standard time in this

state is the time at the 90th meridian longitude west from

Greenwich, commonly known as "central standard time."

(b) The standard time in a region of this state that used

mountain standard time before June 12, 1947, is the time at the

105th meridian longitude west from Greenwich, commonly known as

"mountain standard time."

(c) Unless otherwise expressly provided, a reference in a

statute, order, or rule to the time in which an act shall be

performed means the appropriate standard time as provided by this

section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 12, eff. Sept. 1,

1993.



CHAPTER 313. NOTICE FOR LOCAL AND SPECIAL LAWS

GOVERNMENT CODE

TITLE 3. LEGISLATIVE BRANCH

SUBTITLE B. LEGISLATION

CHAPTER 313. NOTICE FOR LOCAL AND SPECIAL LAWS

Sec. 313.001. NOTICE. A person who intends to apply for the

passage of a local or special law must give notice of that

intention as prescribed by this chapter.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 313.002. PUBLICATION OR POSTING OF NOTICE FOR LAWS

AFFECTING LOCALITIES. (a) A person who intends to apply for the

passage of a local or special law must publish notice of that

intention in a newspaper published in the county embracing the

locality the law will affect.

(b) The notice must be published once not later than the 30th

day before the date on which the intended law is introduced in

the legislature.

(c) The notice is sufficient if it contains a statement of the

general purpose and substance of the intended law. Publication of

the particular form of the intended law or the terms used in the

intended law is not required.

(d) If the intended law will affect more than one county, the

person applying for passage of the law must publish notice in

each county the law will affect.

(e) If a newspaper is not published in the county, the person

applying for passage of the law must post the notice at the

courthouse door and at five other public places in the immediate

locality in the county the law will affect.

(f) The posted notice must accurately define the locality the

law will affect.

(g) The notice must be posted for at least 30 days.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 313.003. PUBLICATION OF NOTICE FOR LAWS PRIMARILY AFFECTING

PERSONS. (a) If a resident of this state intends to apply for

passage of a law that will primarily affect persons and will not

directly affect a particular locality more than it will affect

another, the person applying for passage must publish notice in a

newspaper published in the county in which the person resides in

the same manner as if the law will affect the locality.

(b) If the applicant is not a resident of this state,

publication of notice in a newspaper published in Austin is

sufficient.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 313.004. PROOF OF PUBLICATION OR POSTING. (a) If

publication of notice in a newspaper is required by law, proof of

publication shall be made by the affidavit of the publisher

accompanied by a printed copy of the notice as published.

(b) Proof of posting may be made by the return of the sheriff or

constable or by the affidavit of a credible person made on a copy

of the posted notice showing the fact of the posting.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 313.005. INTRODUCTION OF LAW. When a local or special law

is introduced in the legislature, the law must be accompanied by

competent proof that notice was given.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 313.006. NOTICE FOR LAWS ESTABLISHING MUNICIPAL MANAGEMENT

DISTRICTS. (a) In addition to the other requirements of this

chapter, a person, other than a member of the legislature, who

intends to apply for the passage of a law establishing a special

district that incorporates a power from Chapter 375, Local

Government Code, must provide notice as provided by this section.

(b) The person shall notify by mail each person who owns real

property in the proposed district, according to the most recent

certified tax appraisal roll for the county in which the real

property is owned. The notice, properly addressed with postage

paid, must be deposited with the United States Postal Service not

later than the 30th day before the date on which the intended law

is introduced in the legislature.

(c) The notice is sufficient if it contains a statement of the

general purpose and substance of the intended law. Notice of the

particular form of the intended law or the terms used in the

intended law is not required.

(d) The person is not required to mail notice to a person who

owns real property in the proposed district if the property

cannot be subject to an assessment by the district.

Added by Acts 2005, 79th Leg., Ch.

981, Sec. 1, eff. September 1, 2005.



CHAPTER 314. FISCAL NOTES AND COST PROJECTIONS

GOVERNMENT CODE

TITLE 3. LEGISLATIVE BRANCH

SUBTITLE B. LEGISLATION

CHAPTER 314. FISCAL NOTES AND COST PROJECTIONS

Sec. 314.001. SYSTEM OF FISCAL NOTES. The Legislative Budget

Board shall establish a system of fiscal notes identifying the

probable costs of each bill or resolution that authorizes or

requires the expenditure or diversion of state funds for a

purpose other than one provided for in the general appropriations

bill.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 314.002. COST ESTIMATES. In preparing a fiscal note, the

board shall project cost estimates for a five-year period that

begins on the effective date of the bill or resolution and shall

state whether or not costs or diversions will be involved after

that period.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 314.003. ATTACHMENT TO BILL OR RESOLUTION. (a) If a

fiscal note is required on a bill or resolution, it must be

attached to the bill or resolution before a committee hearing on

the bill or resolution may be conducted.

(b) The fiscal note must be printed on the first page of the

committee report of the bill or resolution and on the first page

of all subsequent printings.

(c) The fiscal note must remain with the bill or resolution

throughout the legislative process, including submission to the

governor.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 314.004. EQUALIZED EDUCATION FUNDING IMPACT STATEMENT. (a)

The board shall prepare for each bill or resolution that affects

public education an equalized education funding impact statement.

(b) The impact statement must evaluate the effect of the bill or

resolution on all state equalized funding requirements and

policies.

(c) The impact statement must be attached to the bill or

resolution immediately following:

(1) the fiscal note attached under Section 314.003; or

(2) if a dynamic fiscal impact statement is prepared under

Section 314.005, the dynamic fiscal impact statement.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 1, Sec. 1.18, eff.

Sept. 1, 1990.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1108, Sec. 2, eff. September 1, 2009.

Sec. 314.005. DYNAMIC FISCAL IMPACT STATEMENT ON TAX OR FEE

MEASURE. (a) The board shall prepare a dynamic fiscal impact

statement for each bill or joint resolution:

(1) that raises or lowers the rate or amount of a tax or fee or

proposes an amendment to the Texas Constitution that would raise

or lower the rate or amount of a tax or fee; and

(2) for which a fiscal note is prepared indicating a positive or

negative impact on revenue of at least $75 million annually.

(b) The dynamic fiscal impact statement must, based on dynamic

scoring principles, project for the five-year period beginning on

the proposed effective date of the change in the rate or amount

of the tax or fee the estimated fiscal and economic impacts of

raising or lowering the rate or amount of the tax or fee as

proposed, including the impact on:

(1) tax or fee receipts; and

(2) the costs of the specific program, if any, that the tax or

fee is designed to directly support.

(c) In this section, "dynamic scoring principles" means a method

of estimating the pace of economic growth or the change in the

aggregate level of economic output and incomes, in response to a

change in the rate or amount of a tax or fee, that takes into

consideration factors including:

(1) the direct impact on tax or fee receipts and, if the tax or

fee is designed to directly support a specific program, on

program costs;

(2) the effects on incentives to work, save, invest, and conduct

economic affairs;

(3) the resulting change in the overall level of economic

activity;

(4) the impact of the resulting higher or lower level of

economic activity on tax or fee receipts and, if the tax or fee

is designed to directly support a specific program, on program

costs; and

(5) a calculation of the net impact of the legislation proposing

the change on the unified budget.

(d) The dynamic fiscal impact statement must be attached to the

bill or resolution immediately following the fiscal note attached

under Section 314.003.

(e) On the fifth anniversary of the effective date of a bill

that becomes law for which a dynamic fiscal impact statement was

prepared under this section, the comptroller shall prepare and

submit to the presiding officer of each house of the legislature

a report that assesses the accuracy of the relevant fiscal note

prepared for the bill and the accuracy of the relevant dynamic

fiscal impact statement prepared for the bill.

Added by Acts 2009, 81st Leg., R.S., Ch.

1108, Sec. 1, eff. September 1, 2009.



CHAPTER 315. ECONOMIC IMPACT STATEMENT

GOVERNMENT CODE

TITLE 3. LEGISLATIVE BRANCH

SUBTITLE B. LEGISLATION

CHAPTER 315. ECONOMIC IMPACT STATEMENT

Sec. 315.001. SHORT TITLE. This chapter may be cited as the

Economic Impact Statement Act.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 315.002. DEFINITION. In this chapter, "state agency"

means:

(1) any department, commission, board, office, or other agency

that:

(A) is in the executive branch of state government;

(B) has authority that is not limited to a geographical portion

of the state; and

(C) was created by the constitution or a statute of this state;

or

(2) an institution of higher education as defined by Section

61.003, Education Code, other than a public junior college or

community college.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 315.003. STATE POLICY. Recognizing the impact of the laws

and rules of this state on the economy, employment, and

enterprise of its people, the legislature declares that the

continuing policy of this state is to maintain and create

conditions that will sustain and promote the economy, employment,

and economic opportunities of the people of Texas.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 315.004. ECONOMIC IMPACT STATEMENT. (a) At the request of

the lieutenant governor or speaker of the house of

representatives, a state agency shall prepare an economic impact

statement for any pending bill or joint resolution that directly

affects that agency. Preparation of the statement shall be

coordinated through the Legislative Budget Board director.

(b) The economic impact statement must include:

(1) a brief description of the nature and effect of the

proposal; and

(2) a statement of the manner and extent to which the proposal,

if implemented, will directly or indirectly during each of the

two years following its effective date:

(A) affect employment in the state, including the number of

people affected, the geographic area or areas affected, and the

existing level of employment and unemployment in those areas;

(B) affect the construction, modification, alteration, or

utilization of any structure, equipment, facility, process, or

other asset in the state, including the estimated dollar measure

of the action and the geographic area or areas affected;

(C) result in changes in costs of goods and services in the

state;

(D) result in changes in revenue and expenditures of state and

local governments; and

(E) have economic impacts within the state other than those

specifically described by this subsection.

(c) An economic impact statement that omits any information

required by this chapter must specifically note the omission,

state the reason for the omission, and estimate the additional

time and effort required to obtain the information.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.



CHAPTER 316. APPROPRIATIONS

GOVERNMENT CODE

TITLE 3. LEGISLATIVE BRANCH

SUBTITLE B. LEGISLATION

CHAPTER 316. APPROPRIATIONS

SUBCHAPTER A. LIMIT ON GROWTH OF APPROPRIATIONS

Sec. 316.001. LIMIT. The rate of growth of appropriations in a

biennium from state tax revenues not dedicated by the

constitution may not exceed the estimated rate of growth of the

state's economy.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 316.002. DUTIES OF LEGISLATIVE BUDGET BOARD. (a) Before

the Legislative Budget Board submits the budget as prescribed by

Section 322.008(b), the board shall establish:

(1) the estimated rate of growth of the state's economy from the

current biennium to the next biennium;

(2) the level of appropriations for the current biennium from

state tax revenues not dedicated by the constitution; and

(3) the amount of state tax revenues not dedicated by the

constitution that could be appropriated for the next biennium

within the limit established by the estimated rate of growth of

the state's economy.

(b) Except as provided by Subsection (c), the board shall

determine the estimated rate of growth of the state's economy by

dividing the estimated Texas total personal income for the next

biennium by the estimated Texas total personal income for the

current biennium. Using standard statistical methods, the board

shall make the estimate by projecting through the biennium the

estimated Texas total personal income reported by the United

States Department of Commerce or its successor in function.

(c) If a more comprehensive definition of the rate of growth of

the state's economy is developed and is approved by the committee

established by Section 316.005, the board may use that definition

in calculating the limit on appropriations.

(d) To ensure compliance with Article VIII, Section 22, of the

Texas Constitution, the Legislative Budget Board may not transmit

in any form to the governor or the legislature the budget as

prescribed by Section 322.008(c) or the general appropriations

bill as prescribed by Section 322.008(d) until the limit on the

rate of growth of appropriations has been adopted as required by

this subchapter.

(e) In the absence of an action by the Legislative Budget Board

to adopt a spending limit as provided in Subsections (a) and (b),

the estimated rate of growth in the state's economy from the

current biennium to the next biennium shall be treated as if it

were zero, and the amount of state tax revenues not dedicated by

the constitution that could be appropriated within the limit

established by the estimated rate of growth in the state's

economy shall be the same as the level of appropriations for the

current biennium.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 19.01,

eff. Aug. 22, 1991.

Sec. 316.003. PUBLICATION. Before the Legislative Budget Board

approves the items of information required by Section 316.002,

the board shall publish in the Texas Register the proposed items

of information and a description of the methodology and sources

used in the calculations.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 316.004. PUBLIC HEARING. Not later than December 1 of each

even-numbered year, the Legislative Budget Board shall hold a

public hearing to solicit testimony regarding the proposed items

of information and the methodology used in making the

calculations required by Section 316.002.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 316.005. ADOPTION BY COMMITTEE. (a) After the Legislative

Budget Board approves the items of information required by

Section 316.002, the board shall submit the information to a

committee composed of the governor, lieutenant governor, speaker

of the house of representatives, and comptroller of public

accounts.

(b) Not later than the 10th day after the date on which the

board submits the items, the committee shall meet and finally

adopt the items, either as submitted by the board or as amended

by the committee.

(c) If the committee fails to act within the 10-day period

prescribed by Subsection (b), the items of information submitted

by the board are treated as if the committee had adopted them as

submitted.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 316.006. LIMIT ON BUDGET RECOMMENDATIONS. Unless

authorized by majority vote of the members of the board from each

house, the Legislative Budget Board budget recommendations

relating to the proposed appropriations of state tax revenues not

dedicated by the constitution may not exceed the limit adopted by

the committee under Section 316.005.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 316.007. TRANSMISSION OF RECOMMENDATIONS. (a) The

Legislative Budget Board shall include in its budget

recommendations the proposed limit of appropriations from state

tax revenues not dedicated by the constitution.

(b) The board shall transmit the recommendations to the governor

and to each member of the legislature.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 316.008. EFFECT OF LIMIT; ENFORCEMENT. (a) Unless the

legislature adopts a resolution under Article VIII, Section

22(b), of the Texas Constitution raising the proposed limit on

appropriations, the proposed limit is binding on the legislature

with respect to all appropriations for the next biennium made

from state tax revenues not dedicated by the constitution.

(b) The rules of the house of representatives and senate shall

provide for enforcement of Subsection (a).

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 316.009. SUBMISSION OF BILL BY GOVERNOR. The governor may

prepare a general appropriation bill and submit printed copies of

it to the lieutenant governor, speaker of the house of

representatives, and each member of the legislature. The bill

must be submitted not later than the 30th day of the

legislature's regular session, except that if a person is

inaugurated as governor who was not governor preceding the

inauguration, the bill must be submitted not later than the 20th

day after the date of that inauguration.

Added by Acts 1987, 70th Leg., ch. 147, Sec. 2, eff. Sept. 1,

1987.

SUBCHAPTER B. REFERENCES TO GENERAL APPROPRIATIONS ACT

Sec. 316.011. LEGISLATIVE INTENT. It is the intent of the

legislature that references in law to a specific article of the

General Appropriations Act be by article title only.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 316.012. CONSTRUCTION OF REFERENCE. If a statute enacted

or last amended before 1982 refers by number to an article of the

General Appropriations Act, the reference means the article of

the current General Appropriations Act, regardless of numerical

designation, that corresponds in substance to the numerically

cited article as it existed on the date of the enactment or most

recent amendment of the statute.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

SUBCHAPTER C. APPROPRIATIONS BILLS

Sec. 316.021. INTRODUCTION OF APPROPRIATIONS BILLS. The

lieutenant governor or the speaker of the house may cause the

general appropriations bills prepared by the governor and by the

director of the Legislative Budget Board to be introduced in the

senate and house, or any member of the legislature may introduce

the bills in the appropriate branch of the legislature.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 316.022. COMMITTEE HEARINGS. (a) Hearings on the

appropriations bills prepared by the director of the Legislative

Budget Board and by the governor shall be conducted by the House

Appropriations Committee and the Senate Finance Committee.

(b) The committees may begin preliminary hearings on the budget

after receiving the bill prepared by the director without waiting

for submission of the bill prepared by the governor.

(c) Each head of a government department, institution, or other

agency requesting an appropriation is entitled to appear before

either committee in behalf of the requested appropriation. A

state taxpayer is entitled to appear and to be heard at any

hearing on a proposed appropriation.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 316.023. AUTHORIZATION TO FIND FACT. The governor may find

any fact specified by the legislature in an appropriation Act as

a contingency for the expenditure of a designated item of

appropriation.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 13, eff. Sept. 1,

1993.

Sec. 316.024. PROCEDURE FOR FINDING FACT. (a) The governor

shall make a finding of fact under Section 316.023 from the

evidence as it exists at the time of the determination.

(b) The governor shall make a finding of fact under Section

316.023 only after a public hearing, if such a hearing is

required in an appropriation Act.

(c) The governor shall file a decision, together with a finding

of fact made under Section 316.023, with the Legislative Budget

Board and the comptroller.

(d) The governor's certificate, under the seal of office,

stating the decision or finding is evidence of the decision or

finding.

(e) A decision or finding under Section 316.023 is final,

subject to judicial review by appropriate legal remedies.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 13, eff. Sept. 1,

1993.

SUBCHAPTER D. APPROPRIATION OF UNOBLIGATED FUND BALANCES TO

GENERAL REVENUE FUND

Sec. 316.031. LEGISLATIVE FINDING AND INTENT. (a) The

legislature finds that, to ensure the efficient operation of

state agencies and to provide for the necessary costs of state

government operation, it is in the public interest to provide a

means for periodic legislative review and control of unobligated

cash balances and income held by state agencies in funds other

than the general revenue fund.

(b) It is the intent of the legislature that:

(1) funds with an unobligated balance at the end of a fiscal

year in excess of that amount necessary to fulfill an agency's

statutory duties shall be identified within the General

Appropriations Act by fund; and

(2) the amounts of unobligated actual or projected balances held

in those funds in excess of the amounts determined by the

legislature to be sufficient to fulfill statutory requirements

shall be appropriated to the general revenue fund.

(c) Any appropriation of fund balances made under this

subchapter is for the purpose of providing for the cost of

operation of state government. The amount of an unobligated fund

balance to be appropriated to the general revenue fund may be

designated in the General Appropriations Act as a sum certain or

designated through use of a formula or percentage.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 2.06(a), eff. Sept.

1, 1987.

Sec. 316.032. CONFLICTING LAWS SUSPENDED. (a) Any law that

provides specific purposes for which a fund or revenue source may

be used and expended and that restricts the use of revenues and

balances is suspended to the extent that it conflicts with the

provisions and intent of appropriations made under this

subchapter in the General Appropriations Act.

(b) If the General Appropriations Act does not provide for the

appropriation of unobligated fund balances to the general revenue

fund, any transfer or appropriation of fund balances shall occur

as specified by law.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 2.06(a), eff. Sept.

1, 1987.

Sec. 316.033. FUNDS EXCLUDED. This subchapter applies to funds

established by state law, but does not apply to any portion of a

fund derived from constitutionally dedicated revenues or to funds

or fund balances that are:

(1) dedicated by the Texas Constitution;

(2) held in trust or escrow for the benefit of any person or

entity other than a state agency;

(3) pledged to the payment of bonds, notes, or other debts;

(4) derived from gifts, donations, or endowments made to state

agencies or institutions of higher education;

(5) pledged to the capital trust fund to be used for

construction; or

(6) maintained by institutions of higher education, including

the Texas State Technical College System.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 2.06(a), eff. Sept.

1, 1987. Amended by Acts 1989, 71st Leg., ch. 1104, Sec. 5, eff.

June 16, 1989; Acts 1991, 72nd Leg., ch. 287, Sec. 30, eff. Sept.

1, 1991; Acts 1997, 75th Leg., ch. 165, Sec. 30.188, eff. Sept.

1, 1997.

SUBCHAPTER E. ADJUSTMENT OF STATE FEES IN GENERAL APPROPRIATIONS

ACT

Sec. 316.041. LEGISLATIVE FINDING AND INTENT. (a) The

legislature finds that, to ensure the efficient operation of

state agencies and institutions of higher education and to allow

for the assessment of fees adequate to reimburse the state for

the costs of state services and regulatory functions, it is in

the public interest to provide for the adjustment of state fees

by the legislature in the General Appropriations Act. It is the

intent of the legislature that fees be adjusted biennially in the

General Appropriations Act in a manner that provides for the

recovery of any increased costs to the state resulting from the

performance of services and functions for which a fee is levied.

It is the intent of the legislature that, to the extent that

senate and house rules allow, each substantive committee shall

retain jurisdiction over any adjustment in fees as part of the

appropriations process.

(b) Any increase in the amount of a fee made under this

subchapter is for the purpose of recovering, on an annual basis,

the costs to the state agency or institution of higher education

increasing the fee. Where fee amounts are increased on a

percentage basis, fee amounts may be rounded to the nearest whole

dollar.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 2.07(a), eff. Sept.

1, 1987.

Sec. 316.042. APPLICATION OF SUBCHAPTER. (a) This subchapter

applies to all fees not set by the Texas Constitution, but does

not apply to fees that are dedicated to pay bonded indebtedness.

(b) The General Appropriations Act may not specify the amount of

a fee unless imposition of that fee is authorized by general law.

(c) This subchapter does not apply to tuition charged by

institutions of higher education.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 2.07(a), eff. Sept.

1, 1987.

Sec. 316.043. AMOUNT OF FEE. (a) The amount of a fee covered

by this subchapter is the amount specified for that fee in the

General Appropriations Act. Fee adjustments authorized through

the General Appropriations Act are only for the purpose of

offsetting inflation.

(b) A law that specifies the amount of a fee subject to this

subchapter is suspended to the extent that it conflicts with the

amount of the fee specified in the General Appropriations Act.

(c) If the General Appropriations Act does not specify the

amount of the fee, the fee is the amount specified by law.

(d) If a board of regents has the authority to establish a fee

that falls within a statutory range, the amounts set under this

subchapter constitute only the maximum amount for those fees.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 2.07(a), eff. Sept.

1, 1987.

Sec. 316.044. HEARINGS ON FEE INCREASES AT INSTITUTIONS OF

HIGHER EDUCATION. Fees at institutions of higher education may

not be increased unless a public hearing is held on the increase.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 2.07(a), eff. Sept.

1, 1987.

Sec. 316.045. REDUCTION IN CERTAIN AGENCY FEES. (a) Each state

agency that sets the fees charged by that agency in amounts that

are reasonable and necessary to cover the administrative costs of

the agency shall review the amounts charged as fees on a biennial

basis. The agency shall review the fees before the beginning of

each state fiscal biennium and incorporate its recommendations

based on that review in its budget request submitted to the

Legislative Budget Board and the budget division of the

governor's office.

(b) If the agency determines that the fees are set at a level

that exceeds the administrative costs of the agency as of the

date of the review, the agency shall reduce the amount of the

affected fees to the appropriate level and shall charge the

reduced fees during the subsequent biennium. Each agency shall

give specific recognition to reductions in salary expenses

resulting from statutorily directed employee attrition.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 2.07(a), eff. Sept.

1, 1987.

SUBCHAPTER G. FISCAL YEAR

Sec. 316.071. FISCAL YEAR; APPROPRIATIONS. (a) The state

fiscal year ends on August 31 of each year.

(b) Appropriations of state government shall conform to this

fiscal year.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 14, eff. Sept. 1,

1993.

Sec. 316.072. REPORTS; CLOSURE OF ACCOUNTS. (a) All officers

required by law to report annually or biennially to the

legislature or governor shall close their accounts at the end of

the fiscal year.

(b) As soon as practicable after the end of the fiscal year, the

officers shall prepare and compile their respective reports.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 14, eff. Sept. 1,

1993.



CHAPTER 317. STATE BUDGET EXECUTION

GOVERNMENT CODE

TITLE 3. LEGISLATIVE BRANCH

SUBTITLE B. LEGISLATION

CHAPTER 317. STATE BUDGET EXECUTION

SUBCHAPTER A. REGULAR APPROPRIATIONS

Sec. 317.001. DEFINITIONS. In this subchapter:

(1) "Appropriation" means a grant of money made by the

legislature for a purpose other than the payment of a judgment or

a preexisting debt incurred by the state.

(2) "State agency" means a public entity in the executive,

judicial, or legislative branch of state government eligible

under law to receive an appropriation.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 26, Sec. 1. Amended

by Acts 1989, 71st Leg., ch. 786, Sec. 3, eff. Sept. 1, 1989.

Sec. 317.002. TYPES OF PROPOSALS TO AFFECT APPROPRIATIONS. (a)

The governor or Legislative Budget Board may propose that a state

agency be prohibited from spending, obligating the expenditure

of, or distributing part or all of an appropriation made to the

agency unless the amount is reappropriated by the legislature or

is released, or expenditures are approved, as provided in the

proposal.

(b) After finding that an emergency exists, the governor or

Legislative Budget Board may propose that the authority to spend,

obligate the expenditure of, or distribute part or all of an

appropriation made to a state agency:

(1) be transferred to another state agency to be used for a

specified purpose; or

(2) be retained by the agency to which the appropriation was

made but used for a purpose different from or additional to the

purpose for which the appropriation was made.

(c) The governor or Legislative Budget Board may propose a

change in the time that an appropriation is distributed or

otherwise made available to a state agency, whether the time of

distribution or availability is set by appropriations act or

general law.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 26, Sec. 1. Amended

by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 18.01, eff. Aug.

22, 1991.

Sec. 317.003. TIME AND SCOPE OF PROPOSAL. (a) The governor or

Legislative Budget Board may make a proposal at any time except

during a regular or special session of the legislature. A

proposal may apply to an appropriation that has been made for any

specified fiscal year that has not ended at the time the proposal

is made.

(b) Except as provided by Section 317.005(f), a proposal may

provide for the withholding of appropriations made from funds

dedicated by statute to a specific state agency or for a specific

purpose and may provide for the transfer of appropriations made

from statutorily dedicated funds to an agency or for a purpose

not authorized by the statute. Funds dedicated by the Texas

Constitution are subject to being withheld under this chapter but

are not subject to transfer except to another state agency

entitled to receive appropriations from the funds under the terms

of the constitution. Federal funds appropriated by the

legislature are subject to being withheld under this chapter but

may not be transferred except as permitted by federal law.

(c) The governor's authority to make proposals is independent of

any authority to control expenditures of state agencies that is

granted the governor under other law.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 26, Sec. 1. Amended

by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 18.02, 18.03, eff.

Aug. 22, 1991.

Sec. 317.004. PUBLICATION OF PROPOSAL. The entity making a

proposal shall specify the details of the proposal, including,

for a proposal made under Section 317.002(b), a statement

describing the emergency. The entity making a proposal shall

direct the secretary of state to publish each proposal, including

any accompanying statements, in the Texas Register.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 26, Sec. 1. Amended

by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 18.04, eff. Aug.

22, 1991.

Sec. 317.005. ACTION ON PROPOSAL. (a) After a governor's

proposal under this chapter is published in the Texas Register,

the Legislative Budget Board may conduct a public hearing on the

proposal. The board shall give notice of a hearing under this

section in the manner provided by law for notice of regular

meetings of the board. The board also shall provide notice by

mail of its meetings to each member of the Legislature. The

notice of the meeting must include a description of the nature of

the proposal or order to be considered. If the agenda includes a

public hearing on a proposal, the notice must so state.

After a hearing and at a meeting held not less than 10 days after

the date notice of the meeting was given in the manner provided

for regular board meetings, in response to a governor's proposal

the board, subject to the restrictions provided by Subsection

(e), may:

(1) ratify the proposal by adopting an order changing the

relevant appropriation in the manner specified in the proposal;

(2) reject the proposal; or

(3) recommend changes in the proposal.

(b) In response to a proposal by the board, the governor may

take any action specified by Subsection (a) for board action on a

governor's proposal.

(c) A recommended change in a proposal may include

recommendations for a change in:

(1) the proposed amount of money withheld or transferred;

(2) the proposed purpose for which the appropriation may be

used;

(3) the proposed period for which an appropriation may not be

expended, obligated, or distributed;

(4) the source or recipient of a proposed transfer; or

(5) a proposed time of distribution or availability of the

appropriation that is the subject of the proposal.

(d) If the governor or the board recommends a change in a

proposal by the other entity, the recommending entity may adopt a

contingent order changing the relevant appropriation in the

manner specified in the recommendations.

(e) Neither the governor nor the board may adopt an order under

this section:

(1) expressly postponing the time, whether set by appropriations

act or general law, that an appropriation is distributed or

otherwise made available to a state agency, for a period that

exceeds 180 days;

(2) reducing or eliminating an appropriation for the salary of

an elected state official or a member of a board or commission

appointed by the governor; or

(3) reducing or eliminating an appropriation to a state agency

that receives appropriations under the article of the General

Appropriations Act that makes appropriations to the legislative

branch.

(f) The governor or board may adopt an order under this section

withholding or transferring any portion of the total amount

appropriated to finance the foundation school program for a

fiscal year. The governor or board may not adopt such an order if

it would result in an allocation of money between particular

programs or statutory allotments under the foundation school

program contrary to the statutory proration formula provided by

Section 42.253(h), Education Code. The governor or board may

transfer an amount to the total amount appropriated to finance

the foundation school program for a fiscal year and may increase

the basic allotment. The governor or board may adjust allocations

of amounts between particular programs or statutory allotments

under the foundation school program only for the purpose of

conforming the allocations to actual pupil enrollments or

attendance.

(g) The affirmative vote of a majority of the members of the

board from each house is necessary for the adoption of an order

by the board under this section.

(h) If either the governor or the board adopts an order under

this section, the entity adopting the order shall notify the

proposing entity, the comptroller, and the affected state

agencies. Unless the order is a contingent order, the entity

adopting the order shall file a copy of the order with the

secretary of state for publication in the Texas Register.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 26, Sec. 1. Amended

by Acts 1989, 71st Leg., ch. 785, Sec. 2.01, eff. Sept. 1, 1989;

Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 18.04, eff. Aug. 22,

1991; Acts 1993, 73rd Leg., ch. 347, Sec. 4.03, eff. May 31,

1993; Acts 1997, 75th Leg., ch. 165, Sec. 6.11, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1423, Sec. 8.02, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 62, Sec. 8.02, eff. Sept. 1,

1999.

Sec. 317.006. ACTION ON CONTINGENT ORDER. The governor or board

shall approve or reject each contingent order adopted under

Section 317.005(d) by the other entity. The governor or board

shall notify the other entity, the comptroller, and the affected

state agencies of the approval or rejection and shall direct the

secretary of state to publish notice of the action in the Texas

Register.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 26, Sec. 1. Amended

by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 18.04, eff. Aug.

22, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 8.03, eff. Sept.

1, 1997.

Sec. 317.007. EXPIRATION OF PROPOSAL OR CONTINGENT ORDER. A

proposal made by the governor or board under this chapter expires

if the other entity does not adopt an order ratifying or changing

the proposal before the 31st day after the date the proposal is

published in the Texas Register. A contingent order adopted by

the governor or board under this chapter expires if the other

entity does not approve the order before the 31st day after the

date the proposal on which the order is based is published in the

Texas Register. A proposal or contingent order of either entity

also expires if a regular or special session of the legislature

begins before, respectively, the other entity has ratified the

proposal or has approved the contingent order.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 26, Sec. 1. Amended

by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 18.04, eff. Aug.

22, 1991.

Sec. 317.008. EFFECTIVE AND EXPIRATION DATES OF ORDER. (a) An

order adopted by the governor or the Legislative Budget Board

under this chapter, other than a contingent order adopted under

Section 317.005(d), takes effect on the date of adoption, unless

the order specifies a later date. A contingent order adopted

under Section 317.005(d) and approved under this chapter takes

effect on the date of approval, unless the order specifies a

later date.

(b) An order adopted under this chapter expires at the end of

the fiscal year to which by its terms it applies, except that an

order may specify an earlier expiration date or a later date that

does not extend beyond the end of the biennium containing each

fiscal year to which the order applies.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 26, Sec. 1. Amended

by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 18.05, eff. Aug.

22, 1991.

Sec. 317.009. ENFORCEMENT OF ORDER. During the period for which

an order adopted under this chapter is effective, in regard to

affected appropriations the comptroller may approve vouchers and

may issue warrants only in accordance with the terms of the

order.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 26, Sec. 1. Amended

by Acts 1997, 75th Leg., ch. 1423, Sec. 8.04, eff. Sept. 1, 1997.

Sec. 317.010. EFFECT ON UNEXPENDED BALANCES. Appropriations

withheld under an order adopted and in effect under this chapter

are not available for expenditure by a state agency in the second

year of a biennium as unexpended balances from the preceding

year's appropriation, unless the money is released as provided in

the order, the order expires, or the money is reappropriated by

the legislature.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 26, Sec. 1.

Sec. 317.011. SUPERSESSION OF ORDER. An unexpired order adopted

under this chapter may be superseded by subsequent action of the

governor and the Legislative Budget Board taken as provided by

this chapter, by enactment of a law to the contrary by the

legislature, or by adoption of a constitutional amendment having

contradictory effect.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 26, Sec. 1.

SUBCHAPTER B. CONTINGENT APPROPRIATIONS FOR COMPUTER EQUIPMENT

Sec. 317.050. DEFINITIONS. In this subchapter:

(1) "Computer equipment" includes computers, telecommunications

devices and systems, automated information systems, and the

peripheral devices and hardware, software, and services that are

necessary to the efficient installation and operation of that

equipment.

(2) "Board" means the Legislative Budget Board.

Added by Acts 1989, 71st Leg., ch. 786, Sec. 4, eff. Sept. 1,

1989.

Sec. 317.051. AUTHORITY TO MAKE CONTINGENT APPROPRIATIONS. The

legislature may appropriate money to a state agency on a

contingency basis for the purpose of purchasing computer

equipment. The only money that the legislature may appropriate

under this subchapter consists of the proceeds from the issuance

of obligations by the Texas Public Finance Authority.

Added by Acts 1989, 71st Leg., ch. 786, Sec. 4, eff. Sept. 1,

1989.

Sec. 317.052. EFFECTIVENESS OF A CONTINGENT APPROPRIATION. (a)

Before a contingent appropriation for computer equipment may

become effective, a state agency must submit an application to

the board for review and approval. A state agency shall send a

copy of the application to the governor and the comptroller. The

board may determine the format and timing of and the method for

submitting the application.

(b) After receiving an application, the board may hold a public

hearing on the application.

(c) After the hearing, if any, the board shall determine whether

the application shows to the satisfaction of the board that:

(1) the necessity of the computer equipment was reasonably

unforeseen when the current General Appropriations Act was being

considered and passed, or that sufficient appropriations to

purchase the equipment were inadvertently or erroneously omitted

from that Act;

(2) the applicant's current appropriations are inadequate or

unavailable to purchase the equipment;

(3) the applicant has obtained the approvals required by law;

and

(4) the applicant will not be required to make any payments

during the current biennium on the interest and principal of the

obligations issued by the Texas Public Finance Authority.

Added by Acts 1989, 71st Leg., ch. 786, Sec. 4, eff. Sept. 1,

1989.

Sec. 317.053. NOTIFICATION OF LEGISLATIVE BUDGET BOARD'S

DECISION. (a) The board shall notify the comptroller, the

governor, and the applying state agency in writing of the board's

decision about an application.

(b) If the board approves the application, then the contingent

appropriation becomes effective on the date that the comptroller

receives the notification.

Added by Acts 1989, 71st Leg., ch. 786, Sec. 4, eff. Sept. 1,

1989.



CHAPTER 318. REVIEW OF REGULATORY PROGRAMS

GOVERNMENT CODE

TITLE 3. LEGISLATIVE BRANCH

SUBTITLE B. LEGISLATION

CHAPTER 318. REVIEW OF REGULATORY PROGRAMS

Sec. 318.001. FINDINGS. The legislature finds that:

(1) the interests of the residents of the state are served by

the regulation of certain professions and other occupations;

(2) state government actions have produced a substantial

increase in the number of regulatory programs;

(3) the legislature should review proposed regulatory programs

to better evaluate the need for the programs; and

(4) regulation should not be imposed on any profession or other

occupation unless required for the protection of the health,

safety, or welfare of the residents of the state.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 9.01(a), eff. Aug. 28,

1989.

Sec. 318.002. CONSIDERATIONS. In evaluating whether a

profession or other occupation should be regulated, the following

factors should be considered:

(1) whether the unregulated practice of a profession or other

occupation may significantly harm or endanger the public health,

safety, or welfare and whether the potential for harm is easily

recognizable and not remote or dependent on tenuous argument;

(2) whether the practice of a profession or other occupation

requires specialized skill or training and whether the public

clearly needs and will benefit by assurances of initial and

continuing competence of practitioners of the profession or

occupation;

(3) whether the regulation would have the effect of directly or

indirectly increasing the cost of any goods or services and, if

so, whether the increase would be more harmful to the public than

the harm that might result from the absence of regulation;

(4) whether the regulatory process would significantly reduce

competition in the field and, if so, whether the reduction would

be more harmful to the public than the harm that might result

from the absence of regulation; and

(5) whether the residents of the state are or may be effectively

protected by other means.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 9.01(a), eff. Aug. 28,

1989.

Sec. 318.003. FORMS OF REGULATION. (a) If the legislature

finds that it is necessary to impose regulation on a profession

or other occupation not regulated before August 26, 1985,

regulation should be implemented in the least restrictive manner

available in the following order:

(1) implementation of a system of registration by which

practitioners of the profession or occupation register with a

designated state agency, but without the imposition of

prequalifications or requirements for issuance of the

registration other than payment of a fee, and grounds may be

established for suspension or revocation of the registration or

other discipline of the registrant;

(2) implementation of a system of licensure by which a

practitioner receives recognition by the state that the

practitioner has met predetermined qualifications, and persons

not so licensed are prohibited from practicing the licensed

profession or occupation, and grounds may be established for

suspension or revocation of the license or other discipline of

the licensee.

(b) Alternative methods of regulation should be implemented when

necessary and appropriate in specific cases.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 9.01(a), eff. Aug. 28,

1989.



CHAPTER 319. LEGISLATION REGARDING JUDICIAL SYSTEM

GOVERNMENT CODE

TITLE 3. LEGISLATIVE BRANCH

SUBTITLE B. LEGISLATION

CHAPTER 319. LEGISLATION REGARDING JUDICIAL SYSTEM

Sec. 319.021. IMPACT STATEMENT ON LEGISLATION IMPOSING COURT

COSTS ON CRIMINAL DEFENDANTS. (a) This section applies only to

a new court cost or fee that is remitted to the comptroller.

(b) The Legislative Budget Board shall prepare an impact

statement for each resolution proposing a constitutional

amendment or bill that proposes imposing a new court cost or fee

on a person charged with a criminal offense or increasing the

amount of an existing court cost or fee imposed on a person

charged with a criminal offense, including a court cost or fee

imposed on conviction or other disposition or postponed

disposition of the criminal charge.

(c) The impact statement must show the total amount of court

costs and fees that persons will be required to pay under the

bill or resolution when considered together with all other

applicable laws.

(d) The state auditor shall provide the Legislative Budget Board

with the initial data needed to develop a mechanism that will be

used to produce the impact statements.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 84, eff. Oct. 1,

2003.



CHAPTER 320. UNFUNDED MANDATES ON POLITICAL SUBDIVISIONS

GOVERNMENT CODE

TITLE 3. LEGISLATIVE BRANCH

SUBTITLE B. LEGISLATION

CHAPTER 320. UNFUNDED MANDATES ON POLITICAL SUBDIVISIONS

Sec. 320.001. DEFINITION. In this chapter, "mandate" means a

requirement made by a statute enacted by the legislature on or

after January 1, 1997, that requires a political subdivision to

establish, expand, or modify an activity in a way that requires

the expenditure of revenue by the political subdivision that

would not have been required in the absence of the statutory

provision.

Added by Acts 1997, 75th Leg., ch. 673, Sec. 1, eff. June 16,

1997. Amended by Acts 1999, 76th Leg., ch. 864, Sec. 1, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 785, Sec. 1, eff. Sept.

1, 2003.

Sec. 320.003. LIST OF UNFUNDED MANDATES. (a) On or before the

September 1 following a regular session of the legislature and on

or before the 90th day after the last day of a special session of

the legislature, the interagency work group shall publish a list

of mandates for which the legislature has not provided

reimbursement under Subsection (b) and that were enacted by the

legislature during that legislative session. By that same date

the interagency work group shall:

(1) remove from the list of mandates for a previous legislative

session those mandates for which the legislature has provided

reimbursement under Subsection (b), those that are no longer

subject to reimbursement, and those that are no longer in effect;

and

(2) add to the list a mandate from a previous legislative

session for which reimbursement was provided under Subsection (b)

in the previous session but for which reimbursement was not

provided in the most recent regular session or in any subsequent

special sessions.

(b) A mandate is considered to be a mandate for which the

legislature has provided reimbursement if the legislature:

(1) by statute enacted by a record vote of two-thirds of the

members elected to each house expressly provides that the mandate

is not subject to reimbursement under this section; or

(2) appropriates or otherwise provides for the payment or

reimbursement, from a source other than revenue of the political

subdivision, of the costs incurred in the calendar year by the

political subdivision in complying with the mandate.

(c) This section does not apply to a mandate:

(1) not included in the appropriate list of mandates published

by the interagency work group under this section;

(2) imposed by the legislature or a state agency to comply with

a requirement of the Texas Constitution, federal law, or a court

order or to maximize the receipt of federal funds by the state in

areas such as education, health and human services, and criminal

justice;

(3) approved by the voters of this state at a general election;

or

(4) affecting employee pensions and benefits.

Added by Acts 1997, 75th Leg., ch. 673, Sec. 1, eff. June 16,

1997. Amended by Acts 1999, 76th Leg., ch. 864, Sec. 2, eff.

Sept. 1, 1999.

Sec. 320.004. REVIEW OF UNFUNDED MANDATES. (a) Before

September 1 of the even-numbered year before the third

anniversary of the date of enactment of a mandate identified by

the interagency work group under Section 320.003, the interagency

work group shall:

(1) review the legislative history of the mandate;

(2) conduct an evaluation on the benefits of the mandate and the

costs of the mandate on affected political subdivisions; and

(3) present a written report to the legislature and the governor

on the interagency work group's findings.

(b) During the regular session immediately following the

issuance of a report under Subsection (a), the legislature by law

may continue the mandate for a period not to exceed three years,

by law may repeal the mandate, or may take no action on the

mandate.

Added by Acts 1997, 75th Leg., ch. 673, Sec. 1, eff. June 16,

1997.



CHAPTER 321. STATE AUDITOR

GOVERNMENT CODE

TITLE 3. LEGISLATIVE BRANCH

SUBTITLE C. LEGISLATIVE AGENCIES AND OVERSIGHT COMMITTEES

CHAPTER 321. STATE AUDITOR

Sec. 321.001. DEFINITIONS. In this chapter:

(1) "Audit plan" means the outline of work approved by the

committee for the State Auditor's Office in a year for the

performance of audits and related services, including technical

assistance, data analysis, consulting and oversight functions,

investigations, and the preparation of audit reports and other

types of communications.

(2) "Audit working paper" means all documentary and other

information prepared or maintained in conducting an audit or

investigation, including all intra-agency and interagency

communications relating to an audit or investigation and all

draft reports or portions thereof.

(3) "Committee" means the legislative audit committee.

(4) "Department" includes every state department, agency, board,

bureau, institution, or commission.

(5) "Risk assessment" means the process by which the State

Auditor analyzes risks to the state on the basis of, at a

minimum, the following:

(A) the identification of problems that can occur in operational

or program areas of departments, including institutions of higher

education, that are subject to audit by the State Auditor;

(B) a determination of the potential adverse effects from the

problems; and

(C) a ranking of the risks associated with the problems.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1997, 75th Leg., ch. 1122, Sec. 2, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 785, Sec. 2, eff. Sept. 1, 2003.

Sec. 321.002. LEGISLATIVE AUDIT COMMITTEE. (a) The legislative

audit committee consists of:

(1) the lieutenant governor;

(2) the speaker of the house of representatives;

(3) the chairman of the senate finance committee;

(4) one member of the senate appointed by the lieutenant

governor;

(5) the chairman of the house appropriations committee; and

(6) the chairman of the house ways and means committee.

(b) In the absence of the chairman of a house or senate

committee, the vice-chairman of the respective committee shall

act.

(c) Members of the committee serve without compensation but are

entitled to actual and necessary expenses incurred in performing

official duties.

(d) The committee shall employ necessary clerical assistants as

allowed by legislative appropriation.

(e) The lieutenant governor and the speaker are joint chairs of

the committee. The committee shall elect one member to serve as

secretary.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., ch. 1328, Sec. 4, eff. June 21,

2003; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 6.01, eff. Jan.

11, 2004.

Sec. 321.004. PROCEDURE FOR TIE VOTE. (a) If the full

committee is present and is not able to resolve a tie vote within

a reasonable time on a matter this chapter requires the committee

to decide, the committee shall select a member of the house or

senate to meet with the committee and to cast the tie-breaking

vote.

(b) The seventh member's duty to the committee ends when the

member casts the tie-breaking vote and the matter is resolved.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 321.005. APPOINTMENT OF STATE AUDITOR. (a) The committee

shall appoint a State Auditor to investigate all custodians of

state funds, disbursing agents, and department personnel.

(b) The committee shall execute a written declaration of the

person appointed State Auditor and file the declaration with the

secretary of state.

(c) The State Auditor serves at the will of the committee.

(d) The committee shall fill any vacancy in the office of State

Auditor.

(e) A majority vote of the committee members is sufficient to

exercise any action authorized by this section.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 167, Sec. 2.08(a), eff.

Sept. 1, 1987; Acts 1987, 70th Leg., ch. 862, Sec. 1, eff. Aug.

31, 1987.

Sec. 321.006. REQUIREMENTS FOR APPOINTMENT. To be eligible for

appointment as State Auditor, a person must have unquestioned

integrity and moral character and must have had at least five

years' experience:

(1) as a certified public accountant in this or another state;

and

(2) in a professional or administrative position a major duty of

which involved fiscal management, the review of fiscal

management, or the auditing or review of operational efficiency

or program performance.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 167, Sec. 2.08(a), eff.

Sept. 1, 1987; Acts 1987, 70th Leg., ch. 862, Sec. 2, eff. Aug.

31, 1987.

Sec. 321.007. CONFLICT OF INTEREST. (a) The State Auditor may

not serve as an ex officio member on any administrative board or

commission.

(b) The State Auditor may not have a financial interest in the

transactions of any department.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 321.008. QUALIFYING FOR OFFICE. (a) To qualify for

office, the State Auditor must take the constitutional oath of

office.

(b) The State Auditor must file the oath with the secretary of

state not later than the 10th day after the date on which the

committee appointed the State Auditor, or the committee or a

majority of the committee members shall appoint another qualified

person as State Auditor.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 167, Sec. 2.08(b), eff.

Sept. 1, 1987; Acts 1987, 70th Leg., ch. 862, Sec. 3, eff. Aug.

31, 1987; Acts 1997, 75th Leg., ch. 1122, Sec. 3, eff. Sept. 1,

1997.

Sec. 321.010. FIRST ASSISTANT STATE AUDITOR. (a) The State

Auditor may appoint a first assistant state auditor.

(b) The first assistant state auditor shall:

(1) perform the duties and assignments prescribed by the State

Auditor; and

(2) act as the State Auditor when the State Auditor is absent.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 321.011. PERSONNEL. (a) The State Auditor may employ a

professional staff, including assistant auditors and stenographic

and clerical personnel.

(b) The State Auditor may conduct professional examinations to

determine the qualifications of prospective staff members.

(c) The State Auditor may discharge any assistant auditors or

stenographic or clerical personnel at any time for any reason

satisfactory to the State Auditor and without a hearing.

(d) The State Auditor and staff are to be free from partisan

politics, and the State Auditor is free to select the most

efficient personnel available for each position in his office so

that the State Auditor may render to the legislature the service

the legislature has a right to expect. It is against public

policy and illegal for a member of the legislature, an officer or

employee of the state, or an officer or employee of a state

department to recommend or suggest that the State Auditor appoint

a person to a position on the state auditor's staff.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 862, Sec. 4, eff. Aug. 31,

1987.

Sec. 321.012. EXPENDITURES AND SALARIES. (a) The committee

directs and controls the expenditure of any money appropriated to

the office of the State Auditor and must approve the State

Auditor's appropriation requests and audit plan.

(b) Before payment may be made on a voucher issued for payment

of the salaries and expenses of the office, the State Auditor

must approve the voucher.

(c) The salaries of the assistant auditors and stenographic and

clerical personnel may not exceed the amounts paid by other

departments for similar services.

(d) Salaries shall be paid monthly.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1991, 72nd Leg., ch. 641, Sec. 2, eff. Sept. 1,

1991; Acts 2003, 78th Leg., ch. 785, Sec. 3, eff. Sept. 1, 2003.

Sec. 321.013. POWERS AND DUTIES OF STATE AUDITOR. (a) The

State Auditor shall conduct audits of all departments, including

institutions of higher education, as specified in the audit plan.

At the direction of the committee, the State Auditor shall

conduct an audit or investigation of any entity receiving funds

from the state.

(b) The State Auditor shall conduct the audits in accordance

with generally accepted auditing standards as prescribed by the

American Institute of Certified Public Accountants, the

Governmental Accounting Standards Board, the United States

General Accounting Office, or other professionally recognized

entities that prescribe auditing standards.

(c) The State Auditor shall recommend the audit plan for the

state for each year to the committee. In devising the plan, the

State Auditor shall consider recommendations concerning

coordination of agency functions made jointly by representatives

of the Legislative Budget Board, Sunset Advisory Commission, and

State Auditor's Office. The State Auditor shall also consider the

extent to which a department has received a significant increase

in appropriations, including a significant increase in federal or

other money passed through to the department, and shall review

procurement activities for compliance with Section 2161.123. The

plan shall provide for auditing of federal programs at least as

often as required under federal law and shall ensure that audit

requirements of all bond covenants and other credit or financial

agreements are satisfied. The committee shall review and approve

the plan.

(d) At any time during an audit or investigation, the State

Auditor may require the assistance of the administrative head,

official, auditor, accountant, or other employees of the entity

being audited or investigated.

(e) The State Auditor is entitled to access to all of the books,

accounts, confidential or unconfidential reports, vouchers, or

other records of information in any department or entity subject

to audit, including access to all electronic data. However, the

State Auditor has access to information and data the release of

which is restricted under federal law only with the approval of

the appropriate federal administrative agency, and the State

Auditor shall have access to copyrighted or restricted

information obtained by the Office of the Comptroller of Public

Accounts under subscription agreements and utilized in the

preparation of economic estimates only for audit purposes.

(f) The State Auditor may conduct financial audits, compliance

audits and investigations, and, with specific authority from the

committee, economy and efficiency audits, effectiveness audits,

and special audits as defined by this chapter and specified in

the audit plan.

(g) To the extent that the performance of the powers and duties

of the State Auditor under law is not impeded or otherwise

hindered, the State Auditor shall make reasonable efforts to

coordinate requests for employee assistance under Subsection (d)

or requests for access to books, accounts, vouchers, records, or

data under Subsection (e) so as not to hinder the daily

operations of the audited entity.

(h) The State Auditor may not conduct audits of private entities

concerning collection or remittance of taxes or fees to the state

if the entity is subject to audit by another state agency for the

taxes or fees.

(i) If the State Auditor decides a change in an accounting

system is necessary, the State Auditor shall consider the present

system of books, records, accounts, and reports to ensure that

the transition will be gradual and that the past and present

records will be coordinated into the new system.

(j) In devising the audit plan under Subsection (c), the State

Auditor shall perform risk assessments as required by law. The

process of assessing risks to the state is the first stage of

auditing, and all records of risk assessment are part of the

working papers of the State Auditor. Accordingly, all

documentation of risk assessments by the State Auditor is exempt

from disclosure under Section 552.116.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 862, Sec. 5, eff. Aug. 31,

1987; Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 9.03, eff. Aug.

22, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(37), eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1122, Sec. 18, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1499, Sec. 1.04, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 785, Sec. 4, eff. Sept. 1, 2003.

Sec. 321.0131. FINANCIAL AUDIT. A financial audit is an audit

to determine:

(1) in the case of the state or a department, whether the

records, books, and accounts of the audited entity accurately

reflect its financial and fiscal operations;

(2) whether the audited entity is maintaining effective

accounting control over revenues, obligations, expenditures,

assets, and liabilities;

(3) whether the accounting and record-keeping of collections of

state revenues and receipts by the audited entity are fair,

accurate, and in accordance with law;

(4) whether the accounting and record-keeping of money or

negotiable securities or similar assets handled by the audited

entity on behalf of the state or received from the state and held

in trust by the audited entity are proper, accurate, and in

accordance with law; and

(5) whether financial, program, and statistical reports of the

audited entity are fairly presented.

Added by Acts 1987, 70th Leg., ch. 862, Sec. 6, eff. Aug. 31,

1987.

Sec. 321.0132. COMPLIANCE AUDIT. A compliance audit is an audit

to determine:

(1) whether the audited entity has obligated, expended,

received, and used state funds in accordance with the purpose for

which those funds have been appropriated or otherwise authorized

by law;

(2) whether the audited entity has obligated, expended,

received, and used state funds in accordance with any

limitations, restrictions, conditions, or mandatory directions

imposed by law on those obligations, expenditures, receipts, or

uses;

(3) in the case of a local or private entity or agency, whether

the records, books, and accounts of the audited entity fairly and

accurately reflect its financial and fiscal operations relating

to the obligation, receipt, expenditure, and use of state funds

or funds represented as being collected for a state purpose;

(4) whether the collections of state revenues and receipts by

the audited entity are in accordance with applicable laws and

regulations; and

(5) whether money or negotiable securities or similar assets

handled by the audited entity on behalf of the state or received

from the state and held in trust by the audited entity have been

properly and legally administered.

Added by Acts 1987, 70th Leg., ch. 862, Sec. 6, eff. Aug. 31,

1987.

Sec. 321.0133. ECONOMY AND EFFICIENCY AUDIT. An economy and

efficiency audit is an audit to determine:

(1) whether the audited entity is managing or utilizing its

resources, including state funds, personnel, property, equipment,

and space, in an economical and efficient manner;

(2) causes of inefficiencies or uneconomical practices,

including inadequacies in management information systems,

internal and administrative procedures, organizational structure,

use of resources, allocation of personnel, purchasing, policies,

and equipment; and

(3) whether financial, program, and statistical reports of the

audited entity contain useful data and are fairly presented.

Added by Acts 1987, 70th Leg., ch. 862, Sec. 6, eff. Aug. 31,

1987.

Sec. 321.0134. EFFECTIVENESS AUDIT. (a) An effectiveness audit

is an audit to determine, according to established or designated

program objectives, responsibilities or duties, statutes and

regulations, program performance criteria, or program evaluation

standards:

(1) whether the objectives and intended benefits are being

achieved efficiently and effectively; and

(2) whether the program duplicates, overlaps, or conflicts with

another state program.

(b) An effectiveness audit may be scheduled only when the

audited entity is not scheduled for review under the Texas Sunset

Act (Chapter 325).

Added by Acts 1987, 70th Leg., ch. 862, Sec. 6, eff. Aug. 31,

1987.

Sec. 321.0135. SPECIAL AUDIT. A special audit is a financial

audit of limited scope.

Added by Acts 1987, 70th Leg., ch. 862, Sec. 6, eff. Aug. 31,

1987.

Sec. 321.0136. INVESTIGATION. An investigation is an inquiry

into specified acts or allegations of impropriety, malfeasance,

or nonfeasance in the obligation, expenditure, receipt, or use of

state funds, or into specified financial transactions or

practices that may involve such impropriety, malfeasance, or

nonfeasance.

Added by Acts 1987, 70th Leg., ch. 862, Sec. 6, eff. Aug. 31,

1987.

Sec. 321.0137. INDEPENDENT AUDIT OF JUNIOR COLLEGE DISTRICT.

(a) At a reasonable time in advance of an independent audit of a

junior college district, the state auditor shall provide the

presiding officer of the district's governing body and the chief

executive officer of the district with written information

relating to the procedures for and scope of the audit. The state

auditor shall include in the materials information describing:

(1) how the appropriate representatives of the district may

participate in the audit planning process; and

(2) how the district may request information or assistance in

preparing for the audit from the state auditor.

(b) The state auditor shall seek the recommendations of the

Texas Higher Education Coordinating Board in preparing materials

to be provided under Subsection (a).

Added by Acts 1997, 75th Leg., ch. 978, Sec. 2, eff. Sept. 1,

1997.

Sec. 321.0138. REVIEW OF STATE TAX SETTLEMENTS AND OTHER

DECISIONS. (a) This section applies to:

(1) a settlement of a claim for a tax, refund, or credit of a

tax, penalty, or interest imposed by Title 2, Tax Code;

(2) a settlement of a taxpayer suit under Chapter 112, Tax Code;

or

(3) any circumstance in which a taxpayer received a warrant,

offset, check, payment, or credit from the comptroller or

comptroller's office arising from the filing of a tax return with

the state.

(b) The state auditor and the committee shall review the

comptroller's records of all tax refunds, credits, payments,

warrants, offsets, checks, and settlements for the preceding six

years from the effective date of this section. The state auditor

and the committee may review the comptroller's records of all tax

refunds, credits, payments, warrants, offsets, checks, and

settlements that occur following the effective date of this

section. Notwithstanding any other law, in reviewing these tax

refunds, credits, payments, warrants, offsets, checks, and

settlements, the state auditor and the committee are entitled to

access to related information to the same extent they would be

entitled under Section 321.013 if the information were in a

department or entity that is subject to audit. In accordance with

Section 321.013(h), neither the state auditor nor the committee

may conduct audits of private entities concerning the collection

or remittance of taxes or fees to this state.

(c) Within six months following the effective date of this

section, the comptroller shall provide to the state auditor

information designated by the state auditor, after consultation

with the comptroller, relating to tax refunds, credits, payments,

warrants, offsets, checks, and settlements made in the past six

years as requested by the state auditor. Commencing February 1,

2004, on a monthly basis, the comptroller shall provide to the

state auditor information designated by the state auditor

relating to tax refunds, credits, payments, warrants, offsets,

checks, and settlements to which this section applies.

(d) A review by the state auditor under this section is

considered an audit for purposes of the application of Section

552.116, relating to confidentiality of audit working papers.

Information obtained or possessed by the state auditor or the

committee that is confidential under law when in the possession

of the comptroller remains confidential while in the possession

of the state auditor or committee, except as provided by

Subsection (e).

(e) The committee shall determine the manner in which the state

auditor shall report information obtained pursuant to Subsection

(b). The report may include any information obtained during the

review, except that the report may not be formatted in a manner

or include any information that discloses or effectively

discloses the specific identity of an individual or taxpayer. The

report must state the information by category or by numeric

pseudonym and may include other information maintained by the

Texas Ethics Commission.

(f) Except as provided by Subsection (e), this section does not

affect any other law relating to confidentiality of information

relating to tax information, including Sections 111.006, 151.027,

and 171.206, Tax Code.

(g) This section does not affect any other law relating to

release of information for legislative purposes, including

Section 552.008, Government Code.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 23.01, eff.

Feb. 1, 2004.

Sec. 321.014. AUDIT REPORTS. (a) The State Auditor shall

prepare a written report for each audit conducted by the State

Auditor.

(b) The written report must include comments about internal

controls, compliance with state or federal laws, and

recommendations for improving financial operations or program

effectiveness, as applicable. The report must also include an

opinion on fair presentation of financial statements if the State

Auditor considers an opinion to be necessary.

(c) The State Auditor shall submit each report to the committee

prior to publication. The State Auditor shall file a copy of each

report prepared under this section with:

(1) the governor;

(2) the lieutenant governor;

(3) the speaker of the house of representatives;

(4) the secretary of state;

(5) the Legislative Reference Library;

(6) each member of the governing body and the administrative

head of each entity that is the subject of the report; and

(7) members of the legislature on a committee with oversight

responsibility for the entity or program that is the subject of

the report.

(d) The State Auditor shall maintain a complete file containing:

(1) copies of each audit report; and

(2) audit work papers and other evidence relating to the work of

the State Auditor.

(e) The State Auditor shall maintain the files required by

Subsection (d) for at least eight years after the date on which

the information is filed.

(f) Each audited department or entity shall report on the manner

in which the department or entity has addressed the findings and

recommendations that are included in a report prepared by the

state auditor under this section. The state auditor shall

prescribe the form and schedule for a report by the department or

entity under this subsection.

(g) If a department or entity does not agree with a

recommendation contained in the state auditor's report, the

department or entity shall file a report with the State Auditor

and the persons specified by Subsection (c). The report must:

(1) identify the recommendation with which the department or

entity did not agree;

(2) state the reason the department or entity did not agree with

the recommendation; and

(3) state whether the department or entity intends to implement

the recommendation.

(h) Repealed by Acts 1989, 71st Leg., ch. 2, Sec. 9.02, eff.

Aug. 28, 1989.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 167, Sec. 2.09(a), eff.

Sept. 1, 1987; Acts 1987, 70th Leg., ch. 862, Sec. 7, eff. Aug.

31, 1987; Acts 1989, 71st Leg., ch. 2, Sec. 9.02, eff. Aug. 28,

1989; Acts 1991, 72nd Leg., ch. 599, Sec. 30, eff. Sept. 1, 1991;

Acts 1997, 75th Leg., ch. 1122, Sec. 4, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 1499, Sec. 1.05, eff. Sept. 1, 1999; Acts

2003, 78th Leg., ch. 785, Sec. 5, eff. Sept. 1, 2003.

Sec. 321.016. IMPROPER PRACTICES AND ILLEGAL TRANSACTIONS. (a)

If in the course of an audit the State Auditor finds evidence of

improper practices of financial administration, inadequate fiscal

records, uneconomical use of resources, or ineffective program

performance, the State Auditor, after consulting with the head of

the agency, shall immediately report the evidence to the

governor, the committee, and the administrative head and the

chairman of the governing body of the affected department.

(b) If in the course of an audit the State Auditor finds

evidence of an illegal transaction, the State Auditor, after

consulting with the head of the agency, shall immediately report

the transaction to the governor, the committee, and the

appropriate legal authority.

(c) Immediately after the committee receives a report from the

State Auditor alleging improper practices of financial

administration, uneconomical use of resources, or ineffective

program performance, the committee shall review the report and

shall consult with and may hold hearings with the administrative

head and the chairman of the governing body of the affected

department regarding the report.

(d) If the administrative head or the governing body of the

affected department refuses to make the changes recommended by

the committee at the hearing or provide any additional

information or reports requested, the committee shall report the

refusal to the legislature.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 862, Sec. 9, eff. Aug. 31,

1987.

Sec. 321.0161. GROSS MISMANAGEMENT; EXPANDING SCOPE OF AUDIT. If

in the course of an audit of a state agency or institution the

State Auditor finds evidence of gross mismanagement or grossly

improper management oversight practices, the State Auditor, after

consulting with the head of the agency or institution, shall as

soon as is practicable expand the scope of the audit into other

aspects of the operations of the agency or institution to

determine whether similar problems exist elsewhere.

Added by Acts 2007, 80th Leg., R.S., Ch.

758, Sec. 1, eff. September 1, 2007.

Sec. 321.017. REVIEW AND OVERSIGHT OF FUNDS AND ACCOUNTS

RECEIVING COURT COSTS. (a) The state auditor may review each

fund and account into which money collected as a court cost is

directed by law to be deposited to determine whether:

(1) the money is being used for the purpose or purposes for

which the money is collected; and

(2) the amount of the court cost is appropriate, considering the

purpose or purposes for which the cost is collected.

(b) The state auditor may perform reviews under this section as

specified in the audit plan developed under Section 321.013.

(c) The state auditor shall make the findings of a review

performed under this section available to the public and shall

report the findings to the governor, the chief justice of the

supreme court, the presiding judge of the court of criminal

appeals, and the committee. The report may include the state

auditor's recommendations for legislation or policy changes.

Added by Acts 2001, 77th Leg., ch. 952, Sec. 1, eff. Sept. 1,

2001.

Sec. 321.018. SUBPOENAS. (a) At the request of the State

Auditor or on its own motion, the committee may subpoena

witnesses or any books, records, or other documents reasonably

necessary to conduct an examination under this chapter.

(b) Each subpoena must be signed by either of the joint chairs

of the committee or the secretary of the committee.

(c) On the request of either of the joint chairs of the

committee or the secretary of the committee, the sergeant at arms

or an assistant sergeant at arms of either house of the

legislature or any peace officer shall serve the subpoena in the

manner prescribed for service of a district court subpoena.

(d) If the person to whom a subpoena is directed fails to

comply, the committee may bring suit in district court to enforce

the subpoena. If the court determines that good cause exists for

the issuance of the subpoena, the court shall order compliance.

The court may modify the requirements of a subpoena that the

court determines are unreasonable. Failure to comply with the

order of the district court is punishable as contempt.

(e) The committee may provide for the compensation of subpoenaed

witnesses. The amount of compensation may not exceed the amount

paid to a witness subpoenaed by a district court in a civil

proceeding.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 6.02, eff.

Jan. 11, 2004.

Sec. 321.019. INTERFERENCE WITH AUDIT OR INVESTIGATION. (a) An

officer or employee of this state or of an entity subject to

audit or investigation by the state auditor commits an offense if

the officer or employee:

(1) refuses to immediately permit the State Auditor to examine

or have access to the books, accounts, reports, vouchers, papers,

documents, or electronic data to which the State Auditor is

entitled under Section 321.013(e) or other law, or to the cash

drawer, or cash from the officer's or employee's department;

(2) interferes with an examination by the State Auditor; or

(3) refuses to make a report required by this chapter.

(b) An offense under this section is a Class A misdemeanor.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 862, Sec. 10, eff. Aug. 31,

1987; Acts 1997, 75th Leg., ch. 1122, Sec. 5, eff. Sept. 1, 1997.

Sec. 321.020. COORDINATION OF CERTAIN AUDITS. (a)

Notwithstanding any other law, a state agency, or a corporation

that is dedicated to the benefit of a state agency and that meets

the criteria specified by Section B, Article 2.23B, Texas

Non-Profit Corporation Act (Article 1396-2.23B, Vernon's Texas

Civil Statutes), may employ a private auditor to audit the state

agency or corporation only if:

(1) the agency or corporation is authorized to contract with a

private auditor through a delegation of authority from the state

auditor;

(2) the scope of the proposed audit has been submitted to the

state auditor for review and comment; and

(3) the services of the private auditor are procured through a

competitive selection process in a manner allowed by law.

(b) At the joint direction of the lieutenant governor and the

speaker of the house of representatives, the state auditor shall

provide contract management services to the agency or corporation

for an audit described by this section.

Added by Acts 1997, 75th Leg., ch. 1122, Sec. 6, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1012, Sec. 1, eff. June 18, 2005.

Sec. 321.021. GIFTS AND GRANTS. (a) The legislative audit

committee may accept gifts, grants, and donations from any

organization described in Section 501(c)(3) of the Internal

Revenue Code for the purpose of funding any activity under this

chapter.

(b) All gifts, grants, and donations must be accepted in an open

meeting by a majority of the voting members of the legislative

audit committee and reported in the public record of the

committee with the name of the donor and purpose of the gift,

grant, or donation.

Added by Acts 1987, 70th Leg., ch. 617, Sec. 2, eff. Sept. 1,

1987.

Sec. 321.022. COORDINATION OF INVESTIGATIONS. (a) If the

administrative head of a department or entity that is subject to

audit by the state auditor has reasonable cause to believe that

money received from the state by the department or entity or by a

client or contractor of the department or entity may have been

lost, misappropriated, or misused, or that other fraudulent or

unlawful conduct has occurred in relation to the operation of the

department or entity, the administrative head shall report the

reason and basis for the belief to the state auditor. The state

auditor may investigate the report or may monitor any

investigation conducted by the department or entity.

(b) The state auditor, in consultation with state agencies and

institutions, shall prescribe the form, content, and timing of a

report required by this section.

(c) All records of a communication by or to the state auditor

relating to a report to the state auditor under Subsection (a)

are audit working papers of the state auditor.

Added by Acts 1997, 75th Leg., ch. 1122, Sec. 7, eff. Sept. 1,

1997.

Sec. 321.023. SEAL. The state auditor shall obtain a seal with

"State Auditor, State of Texas" engraved around the margin and a

five-pointed star in the center to be used to authenticate

official documents issued by the state auditor.

Added by Acts 1989, 71st Leg., ch. 584, Sec. 122, eff. Sept. 1,

1989.



CHAPTER 322. LEGISLATIVE BUDGET BOARD

GOVERNMENT CODE

TITLE 3. LEGISLATIVE BRANCH

SUBTITLE C. LEGISLATIVE AGENCIES AND OVERSIGHT COMMITTEES

CHAPTER 322. LEGISLATIVE BUDGET BOARD

Sec. 322.001. MEMBERSHIP. (a) The Legislative Budget Board

consists of:

(1) the lieutenant governor;

(2) the speaker of the house of representatives;

(3) the chairman of the senate finance committee;

(4) the chairman of the house appropriations committee;

(5) the chairman of the house ways and means committee;

(6) three members of the senate appointed by the lieutenant

governor; and

(7) two other members of the house appointed by the speaker.

(b) The lieutenant governor and the speaker are joint chairs of

the board.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., ch. 1328, Sec. 5, eff. June 21,

2003; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 6.03, eff. Jan.

11, 2004.

Sec. 322.003. QUORUM; MEETINGS. (a) A majority of the members

of the board from each house constitutes a quorum to transact

business. If a quorum is present, the board may act on any matter

that is within its jurisdiction by a majority vote.

(b) The board shall meet as often as necessary to perform its

duties. Meetings may be held at any time at the request of either

of the joint chairs of the board or on written petition of a

majority of the members of the board from each house.

(c) The board shall meet in Austin, except that if a majority of

the members of the board from each house agree, the board may

meet in any location determined by the board.

(d) As an exception to Chapter 551 and other law, if a meeting

is located in Austin and the joint chairs of the board are

physically present at the meeting, then any number of the other

members of the board may attend the meeting by use of telephone

conference call, video conference call, or other similar

telecommunication device. This subsection applies for purposes

of constituting a quorum, for purposes of voting, and for any

other purpose allowing a member of the board to otherwise fully

participate in any meeting of the board. This subsection applies

without exception with regard to the subject of the meeting or

topics considered by the members.

(e) A meeting held by use of telephone conference call, video

conference call, or other similar telecommunication device:

(1) is subject to the notice requirements applicable to other

meetings;

(2) must specify in the notice of the meeting the location in

Austin of the meeting at which the joint chairs will be

physically present;

(3) must be open to the public and shall be audible to the

public at the location in Austin specified in the notice of the

meeting as the location of the meeting at which the joint chairs

will be physically present; and

(4) must provide two-way audio communication between all members

of the board attending the meeting during the entire meeting, and

if the two-way audio communication link with any member attending

the meeting is disrupted at any time, the meeting may not

continue until the two-way audio communication link is

reestablished.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 4.01,

6.04, eff. Jan. 11, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

741, Sec. 3, eff. June 17, 2005.

Sec. 322.004. DIRECTOR. (a) The board shall appoint a director

to serve at the pleasure of the board. The director is

accountable only to the board.

(b) The director may make recommendations and, when the board

specifically requests, shall make recommendations on a matter

before the board relating to a function or duty of any state

institution, department, agency, officer, or employee.

(c) The director may not vote on a question or issue before the

board.

(d) The board shall set the salary of the director.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 322.005. PERSONNEL. (a) The director may employ personnel

as necessary to perform the functions of the board.

(b) The director shall set the salaries of the personnel

employed by the director.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

741, Sec. 4, eff. June 17, 2005.

Sec. 322.007. ESTIMATES AND REPORTS. (a) Each institution,

department, agency, officer, employee, or agent of the state

shall submit any estimate or report relating to appropriations

requested by the board or under the board's direction.

(b) Each estimate or report shall be submitted at a time set by

the board and in the manner and form prescribed by board rules.

(c) An estimate or report required under this section is in

addition to an estimate or report required by other law,

including those estimates or reports relating to appropriations

required by Chapter 401.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(10), eff.

Sept. 1, 1995.

Sec. 322.008. APPROPRIATIONS BILL. (a) The director, under the

direction of the board, shall prepare the general appropriations

bill for introduction at each regular legislative session.

(b) The general appropriations bill may include for purposes of

information the funding elements computed by the Legislative

Budget Board under Section 42.007, Education Code, excluding the

values for each school district calculated under Section

42.007(c)(2), Education Code. If the funding elements are

included, the funding elements under Section 42.007(c)(3),

Education Code, shall be reported in dollar amounts per pupil.

(c) Not later than the fifth day after a regular legislative

session convenes, the director shall transmit a copy of the

budget of estimated appropriations prepared by the director to

the governor and each member of the legislature.

(d) Not later than the seventh day after a regular legislative

session convenes, the director shall transmit a copy of the

general appropriations bill to the governor and each member of

the legislature.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 1, Sec. 1.19, eff.

Sept. 1, 1990; Acts 1997, 75th Leg., ch. 165, Sec. 6.12, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1071, Sec. 26, eff.

Sept. 1, 1997.

Sec. 322.009. INSPECTION COMMITTEES. Either of the joint chairs

of the board, with the approval of the board, may appoint a

committee to visit, inspect, and report on any state institution,

department, agency, officer, or employee.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 6.06, eff.

Jan. 11, 2004.

Sec. 322.010. INSPECTIONS AND HEARINGS. (a) The board or an

employee under the direction of the board may inspect the

property, equipment, and facilities of a state department or

agency for which an appropriation is to be made and may inspect

all accounts and general and local funds.

(b) An inspection performed under Subsection (a) may be made

either before or after an estimate required under Section 322.007

has been submitted.

(c) The board may hold hearings to consider the estimates

required under Section 322.007 and any information gathered under

Subsection (a).

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 322.011. PERFORMANCE AUDITS AND REPORTS. (a) The board

shall establish a system of performance audits and evaluations

designed to provide a comprehensive and continuing review of the

programs and operations of each state institution, department,

agency, or commission.

(b) The board may evaluate the programs and operations of any

institution, department, agency, or commission that received an

appropriation in the most recent General Appropriations Act or is

a state agency. An institution, department, agency, or commission

may not be evaluated until after the end of the first full fiscal

year of its operation.

(c) On the third Tuesday of each January in which the

legislature meets in regular session, the board shall make a

performance report to the legislature.

(d) The report shall analyze the operational efficiency and

program performance of each institution, department, agency, and

commission evaluated. The report shall explicitly state the

statutory function each entity is to perform and how, in terms of

unit-cost measurement, work load efficiency data, and program

output standards established by the board, these statutory

functions are being accomplished.

(e) The performance report shall be published in the form

prescribed by the board.

(f) The director, with the approval of the board, shall appoint

an assistant director for program evaluation. The assistant

director shall report to and be responsible to the director.

(g) The director shall employ sufficient personnel to carry out

the provisions of this section.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 963, Sec. 1, eff. Aug. 30,

1993.

Sec. 322.012. GIFTS AND GRANTS. (a) The board may accept

gifts, grants, and donations from any organization described in

Section 501(c)(3) of the Internal Revenue Code for the purpose of

funding any activity under this chapter.

(b) All gifts, grants, and donations must be accepted in an open

meeting by a majority of the voting members of the board and

reported in the public record of the board with the name of the

donor and purpose of the gift, grant, or donation.

Added by Acts 1987, 70th Leg., ch. 617, Sec. 3, eff. Sept. 1,

1987.

Sec. 322.013. REVIEW OF EDUCATIONAL POLICY IMPLEMENTATION. (a)

The standing committees of the senate and house of

representatives with primary jurisdiction over the public school

system shall oversee and review the implementation of legislative

education policy by state agencies that have the statutory duty

to implement that policy, including policy relating to:

(1) fiscal matters;

(2) academic expectations; and

(3) evaluation of program cost-effectiveness.

(b) The committees shall periodically review the actions or

proposed actions of the State Board of Education for the purpose

of ensuring compliance with legislative intent. If a committee

determines that any action or proposed action of the State Board

of Education conflicts with legislative educational policy, the

committee shall submit its comments on the conflict to the State

Board of Education in writing. If a committee determines that a

final action of the board conflicts with the intent of

legislative educational policy, the committee may:

(1) request additional information from the State Board of

Education relating to the intent of the board's action;

(2) request a joint meeting with the State Board of Education to

discuss the conflict between the action and legislative

educational policy;

(3) request that the State Board of Education reconsider its

action; or

(4) notify the governor, lieutenant governor, speaker of the

house, and the legislature of the conflict presented.

(c) The board shall assist the committees in administering this

section.

(d) For purposes of carrying out its duties, the board may

administer oaths and issue subpoenas, signed by either of the

joint chairs of the board, to compel the attendance of witnesses

and the production of books, records, and documents. A subpoena

of the board shall be served by a peace officer in the manner in

which district court subpoenas are served. On application of the

board, a district court of Travis County shall compel compliance

with a subpoena issued by the board in the same manner as for

district court subpoenas.

Added by Acts 1993, 73rd Leg., ch. 520, Sec. 24, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec.

6.07, eff. Jan. 11, 2004.

Sec. 322.014. REPORT ON MAJOR INVESTMENT FUNDS. (a) In this

section, "state investment fund" means any investment fund

administered by or under a contract with any state governmental

entity, including a fund:

(1) established by statute or by the Texas Constitution; or

(2) administered by or under a contract with:

(A) a public retirement system as defined by Section 802.001

that provides service retirement, disability retirement, or death

benefits for officers or employees of the state;

(B) an institution of higher education as defined by Section

61.003, Education Code; or

(C) any other entity that is part of state government.

(b) The board shall evaluate and publish an annual report on the

risk-adjusted performance of each state investment fund that in

the opinion of the board contains a relatively large amount of

assets belonging to or administered by the state. The board in

its report shall:

(1) compare the risk-adjusted performance of the funds; and

(2) examine the risk-adjusted performance, within and among the

funds, of similar asset classes and comparable portfolios within

asset classes.

(c) Each state governmental entity that administers a state

investment fund and each person that administers a state

investment fund under contract shall provide the board with the

information the board requests regarding the performance of the

fund.

(d) The board shall publish the annual report in a format and

using terminology that a person without technical investment

expertise can understand.

Added by Acts 2001, 77th Leg., ch. 1410, Sec. 1, eff. June 16,

2001.

Sec. 322.015. REVIEW OF INTERSCHOLASTIC COMPETITION. The board

may periodically review and analyze the effectiveness and

efficiency of the policies, management, fiscal affairs, and

operations of an organization that is a component or part of a

state agency or institution and that sanctions or conducts

interscholastic competition. The board shall report the findings

to the governor and the legislature. The legislature may consider

the board's reports in connection with the legislative

appropriations process.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 6.09, eff.

Jan. 11, 2004.

Sec. 322.016. PERFORMANCE REVIEW OF SCHOOL DISTRICTS. (a) The

board may periodically review the effectiveness and efficiency of

the operations of school districts, including the district's

expenditures for its officers' and employees' travel services. A

review of a school district may be initiated by the board at its

discretion or on the request of the school district. A review may

be initiated by a school district only by resolution adopted by a

majority of the members of the board of trustees of the district.

(b) If a review is initiated on the request of the school

district, the district shall pay 25 percent of the cost incurred

in conducting the review.

(c) The board shall:

(1) prepare a report showing the results of each review

conducted under this section;

(2) file the report with the school district, the governor, the

lieutenant governor, the speaker of the house of representatives,

the chairs of the standing committees of the senate and the house

of representatives with jurisdiction over public education, and

the commissioner of education; and

(3) make the entire report and a summary of the report available

to the public on the Internet.

(d) Until the board has completed a review under this section,

all information, documentary or otherwise, prepared or maintained

in conducting the review or preparing the review report,

including intra-agency and interagency communications and drafts

of the review report or portions of those drafts, is excepted

from required public disclosure as audit working papers under

Section 552.116. This subsection does not affect whether

information described by this subsection is confidential or

excepted from required public disclosure under a law other than

Section 552.116.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 6.09, eff.

Jan. 11, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

741, Sec. 5, eff. June 17, 2005.

Sec. 322.0165. PERFORMANCE REVIEW OF INSTITUTIONS OF HIGHER

EDUCATION. (a) In this section, "public junior college" and

"general academic teaching institution" have the meanings

assigned by Section 61.003, Education Code.

(b) The board may periodically review the effectiveness and

efficiency of the budgets and operations of:

(1) public junior colleges; and

(2) general academic teaching institutions.

(c) A review under this section may be initiated by the board or

at the request of:

(1) the governor; or

(2) the public junior college or general academic teaching

institution.

(d) A review may be initiated by a public junior college or

general academic teaching institution only at the request of the

president of the college or institution or by a resolution

adopted by a majority of the governing body of the college or

institution.

(e) If a review is initiated by a public junior college or

general academic teaching institution, the college or institution

shall pay 25 percent of the cost incurred in conducting the

review.

(f) The board shall:

(1) prepare a report showing the results of each review

conducted under this section;

(2) file the report with:

(A) the chief executive officer of the public junior college or

general academic teaching institution that is the subject of the

report; and

(B) the governor, the lieutenant governor, the speaker of the

house of representatives, the chairs of the standing committees

of the senate and of the house of representatives with primary

jurisdiction over higher education, and the commissioner of

higher education; and

(3) make the entire report and a summary of the report available

to the public on the Internet.

(g) Until the board has completed a review under this section,

all information, documentary or otherwise, prepared or maintained

in conducting the review or preparing the review report,

including intra-agency and interagency communications and drafts

of the review report or portions of those drafts, is excepted

from required public disclosure as audit working papers under

Section 552.116. This subsection does not affect whether

information described by this subsection is confidential or

excepted from required public disclosure under a law other than

Section 552.116.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 6.09, eff.

Jan. 11, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

741, Sec. 6, eff. June 17, 2005.

Sec. 322.017. EFFICIENCY REVIEW OF STATE AGENCIES. (a) In this

section, "state agency" has the meaning assigned by Section

2056.001.

(b) The board periodically may review and analyze the

effectiveness and efficiency of the policies, management, fiscal

affairs, and operations of state agencies.

(c) The board shall report the findings of the review and

analysis to the governor and the legislature.

(d) The legislature may consider the board's reports in

connection with the legislative appropriations process.

(e) Until the board has completed a review and analysis under

this section, all information, documentary or otherwise, prepared

or maintained in conducting the review and analysis or preparing

the review report, including intra-agency and interagency

communications and drafts of the review report or portions of

those drafts, is excepted from required public disclosure as

audit working papers under Section 552.116. This subsection does

not affect whether information described by this subsection is

confidential or excepted from required public disclosure under a

law other than Section 552.116.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 6.09, eff.

Jan. 11, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

741, Sec. 7, eff. June 17, 2005.

Sec. 322.018. RECORDS MANAGEMENT REVIEW. (a) In this section,

"state agency" has the meaning assigned by Section 2056.001.

(b) The board may periodically review and analyze the

effectiveness and efficiency of the policies and management of a

state governmental committee or state agency that is involved in:

(1) analyzing and recommending improvements to the state's

system of records management; and

(2) preserving the essential records of this state, including

records relating to financial management information.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 6.09, eff.

Jan. 11, 2004.

Sec. 322.019. CRIMINAL JUSTICE POLICY ANALYSIS. (a) The board

may develop and perform functions to promote a more effective and

cohesive state criminal justice system.

(b) The board may serve as the statistical analysis center for

the state and as the liaison for the state to the United States

Department of Justice on criminal justice issues of interest to

the state and federal government relating to data, information

systems, and research if an executive branch agency or

institution of higher education is not designated by the governor

to perform those functions.

(c) The director may consult the lieutenant governor, the

speaker of the house of representatives, and the presiding

officer of each standing committee of the senate and house of

representatives having primary jurisdiction over matters relating

to criminal justice and state finance or appropriations from the

state treasury.

(d) The Department of Public Safety, the Texas Department of

Criminal Justice, the Texas Juvenile Probation Commission, and

the Texas Youth Commission shall provide the board with data

relating to a criminal justice policy analysis under this section

in the manner requested.

Added by Acts 2005, 79th Leg., Ch.

741, Sec. 8, eff. June 17, 2005.

Sec. 322.020. MAJOR CONTRACTS DATABASE. (a) In this section,

"major contract" means:

(1) a contract for which notice is required under one of the

following sections:

(A) Section 2054.008;

(B) Section 2166.2551;

(C) Section 2254.006; or

(D) Section 2254.0301; or

(2) a contract, including an amendment, modification, renewal,

or extension:

(A) for which notice is not required under a section listed in

Subdivision (1);

(B) that is not a purchase order, an interagency contract, or a

contract paid only with funds not appropriated by the General

Appropriations Act; and

(C) with a value that exceeds $50,000.

(b) Each state agency shall provide the Legislative Budget Board

copies of the following documents:

(1) each major contract entered into by the agency; and

(2) each request for proposal, invitation to bid, or comparable

solicitation related to the major contract.

(c) The Legislative Budget Board shall post on the Internet:

(1) each major contract of a state agency; and

(2) each request for proposal, invitation to bid, or comparable

solicitation related to the major contract.

(d) The Legislative Budget Board shall allow public access to

the information posted under this section, except for information

that is not subject to disclosure under Chapter 552. Information

that is not subject to disclosure under Chapter 552 must be

referenced in an appendix that generally describes the

information without disclosing the specific content of the

information.

(e) The Legislative Budget Board shall make the information

searchable by contract value, state agency, and vendor. The

Legislative Budget Board may make the information searchable by

other subjects as appropriate.

(f) In this section, "state agency" has the meaning assigned by

Section 2054.003, except that the term does not include a

university system or institution of higher education, the Health

and Human Services Commission, an agency identified in Section

531.001(4), or the Texas Department of Transportation.

Added by Acts 2005, 79th Leg., Ch.

469, Sec. 3, eff. June 17, 2005.

Redesignated from Government Code, Section 2177.052 and amended

by Acts 2007, 80th Leg., R.S., Ch.

1270, Sec. 5, eff. October 1, 2007.



CHAPTER 323. TEXAS LEGISLATIVE COUNCIL

GOVERNMENT CODE

TITLE 3. LEGISLATIVE BRANCH

SUBTITLE C. LEGISLATIVE AGENCIES AND OVERSIGHT COMMITTEES

CHAPTER 323. TEXAS LEGISLATIVE COUNCIL

Sec. 323.001. CREATION AND MEMBERSHIP. (a) The Texas

Legislative Council is an agency of the legislative branch of

state government.

(b) The council consists of:

(1) the lieutenant governor;

(2) the speaker of the house of representatives;

(3) the chairman of the house administration committee;

(4) six senators from various areas of the state appointed by

the president of the senate; and

(5) five other members of the house of representatives from

various areas of the state appointed by the speaker.

(c) The lieutenant governor and the speaker are joint chairs of

the council.

(d) If a vacancy occurs in the appointed membership, the

appropriate appointing authority shall appoint a person to serve

for the remainder of the unexpired term.

(e) Except for the lieutenant governor and the speaker, each

member serves a term beginning on the date of the member's

appointment and ending with the convening of the first regular

legislative session that occurs after the date of appointment.

(f) The lieutenant governor and the speaker act as the council

during a regular legislative session.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., ch. 1328, Sec. 6, eff. June 21,

2003; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 6.10, 6.11,

eff. Jan. 11, 2004.

Sec. 323.003. MEETINGS. (a) The council shall meet as often as

necessary to perform its duties. Meetings may be held at any time

at the request of either of the joint chairs of the council.

(b) A majority of the members of the council from each house of

the legislature constitutes a quorum. If a quorum is present, the

council may act on any matter that is within its jurisdiction by

a majority vote.

(c) The council shall keep complete minutes of each meeting.

(d) Each member of the legislature is entitled to attend and

present his views in any meeting of the council, except that a

legislator who is not a member of the council may not vote.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 6.12, eff.

Jan. 11, 2004.

Sec. 323.004. EXPENSES OF MEMBERS. Members of the council are

entitled to reimbursement for necessary expenses incurred in

performing functions as members of the council.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 323.005. COUNCIL EXPENDITURES; SALARIES. (a) The amount

of allowable expenditures for the council is determined by

legislative appropriation.

(b) The council shall determine the salaries of its assistants

and employees.

(c) The certificate of either of the joint chairs of the council

is sufficient evidence of the validity of a claim. On

certification, the comptroller shall issue warrants on the

treasury to pay each claim for mileage and per diem expenses,

salaries of employees, and other authorized expenses.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 6.13, eff.

Jan. 11, 2004.

Sec. 323.006. POWERS AND DUTIES. (a) The council shall:

(1) study and investigate the functions and problems of state

departments, agencies, and officers;

(2) conduct investigations and studies and make reports that may

be considered useful to the legislative branch of state

government;

(3) gather and disseminate information for the legislature's

use;

(4) meet and perform council functions during the legislative

interim;

(5) make periodic reports to all members of the legislature and

keep the legislature fully informed of all issues that may come

before the council, any action taken on an issue, and the

progress made on an issue;

(6) report council recommendations to the legislature and, if

appropriate, provide drafts of legislation with the report;

(7) assist the legislature in drafting proposed legislation; and

(8) provide data-processing services to aid members and

legislative committees in accomplishing their legislative duties.

(b) By agreement with either house of the legislature or a

legislative agency, the council may perform other services or

functions for or on behalf of the house or agency.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 323.007. STATUTORY REVISION PROGRAM. (a) The council

shall plan and execute a permanent statutory revision program for

the systematic and continuous study of the statutes of this state

and for the formal revision of the statutes on a topical or code

basis. The purpose of the program is to clarify and simplify the

statutes and to make the statutes more accessible,

understandable, and usable.

(b) When revising a statute the council may not alter the sense,

meaning, or effect of the statute.

(c) As part of the statutory revision program, the council

shall:

(1) prepare a statutory record showing the status and

disposition within the classification of the revised statutes of

all acts enacted by the legislature;

(2) prepare and submit to the legislature in bill form statutory

revisions on a topical or code basis;

(3) include a report with each revision that contains revisor's

notes explaining in detail the work done; and

(4) formulate and implement a continuous revision program so

that statutes that have been revised and enacted may be updated

without the need for subsequent major revisions.

(d) Expired.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1993, 73rd Leg., ch. 685, Sec. 1.15, eff. Sept.

1, 1993.

Sec. 323.008. STATUTORY REVISION ADVISORY COMMITTEE. (a) If

the council determines a need exists, either of the joint chairs

of the council may appoint statutory revision advisory committees

to advise the council on matters relating to the revision of

particular subjects of the law.

(b) Advisory committees consist of seven members appointed by a

joint chair of the council. Advisory committee members serve for

a period of two years from the date of appointment.

(c) In appointing an advisory committee, a joint chair shall

include representatives of the:

(1) State Bar of Texas;

(2) judiciary; and

(3) Texas law schools.

(d) An advisory committee shall meet at the call of either of

the joint chairs of the council.

(e) Each advisory committee shall select one of its members as

chairman.

(f) Advisory committee members serve without compensation but

are entitled to reimbursement for actual expenses incurred in

attending official committee meetings. Those expenses are paid

from funds appropriated to the council.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 6.14, eff.

Jan. 11, 2004.

Sec. 323.009. ORIENTATION FOR MEMBERS-ELECT. (a) The council

may reimburse members-elect of the legislature for travel

expenses incurred in attending an orientation program conducted

by the council between the date of the general election and the

convening of the regular legislative session.

(b) Payment of reimbursement shall be in accordance with rules

adopted by the council.

(c) An individual may be reimbursed under this section for only

one round trip between the individual's home and the City of

Austin.

(d) An individual holding office as a member of the legislature

when the orientation program occurs is not eligible for

reimbursement under this section.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 323.010. INVESTIGATIONS AND SURVEYS. (a) The council or a

council committee authorized by the council to hold hearings may

hold public or executive hearings to make investigations and

surveys.

(b) The hearing shall be held at a time and place in the state

determined by the council.

(c) The council may:

(1) inspect and copy any book, record, file, or other instrument

or document of a department, institution, county, or political

subdivision of the state that is pertinent to a matter under

investigation by the council; and

(2) examine and audit the books of a person, firm, or

corporation having dealings with a department or institution

under investigation by the council.

(d) Any member of the council or of the committee may administer

oaths to witnesses appearing at the hearing.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 323.011. SUBPOENAS. (a) The council or a council

committee may issue subpoenas to compel the attendance of

witnesses and the production of books, records, or other

documents in their custody.

(b) A subpoena must be signed by either of the joint chairs of

the council.

(c) The council sergeant at arms or any peace officer shall

serve the subpoena in the manner prescribed for service of a

district court subpoena.

(d) If a person to whom a subpoena is directed refuses to

appear, refuses to answer inquiries, or fails or refuses to

produce books, records, or other documents that were under the

person's control when the demand was made, the council or a

council committee shall report the fact to a Travis County

district court.

(e) The district court shall enforce a council or committee

subpoena by attachment proceedings for contempt in the same

manner the court enforces a subpoena issued by that court.

(f) A subpoenaed witness who attends a council hearing or

meeting is entitled to the same mileage and per diem as a witness

who appears before a grand jury of this state.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 6.15, eff.

Jan. 11, 2004.

Sec. 323.012. ASSISTANCE FROM OTHER AGENCIES. (a) The council

may request assistance and advice from all state departments or

agencies, including the:

(1) attorney general;

(2) Texas State Library; and

(3) State Auditor.

(b) On the request of either of the joint chairs of the council,

the attorney general shall render opinions and give advice and

assistance to the council.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 6.16, eff.

Jan. 11, 2004.

Sec. 323.014. COMPUTER ACCESS, INFORMATION, AND USE. (a) The

council shall consider each application for direct access to a

computer under its control in which confidential information is

stored or processed or that is connected with another computer in

which confidential information is stored or processed and solely

shall determine whether or not to permit direct access by the

applicant. Direct access to such a computer may not be permitted

unless protection of confidential information is ensured.

(b) If public information of the council is stored in a

computer-readable form, the council has exclusive authority to

determine the form in which the information will be reproduced

for the requestor of the information.

(c) Notwithstanding Subchapter F, Chapter 552, the council has

exclusive authority to determine the charge for direct access to

a computer under its control and the charge for information

reproduced for a requestor.

(d) The council may consider the needs of persons with

disabilities when making decisions regarding the formats in which

information is made available under this chapter.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 2.11(a), eff. Sept.

1, 1987. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(95),

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 877, Sec. 2, eff.

Sept. 1, 1995.

Sec. 323.0145. ELECTRONIC AVAILABILITY OF LEGISLATIVE

INFORMATION THROUGH THE INTERNET. (a) In this section:

(1) "Internet" means the largest nonproprietary nonprofit

cooperative public computer network, popularly known as the

Internet.

(2) "Legislative information" means:

(A) a list of all the members of each house of the legislature;

(B) a list of the committees of the legislature and their

members;

(C) the full text of each bill as filed and as subsequently

amended, substituted, engrossed, or enrolled in either house of

the legislature;

(D) the full text of each amendment or substitute adopted by a

legislative committee for each bill filed in either house of the

legislature;

(E) the calendar of each house of the legislature, the schedule

of legislative committee hearings, and a list of the matters

pending on the floor of each house of the legislature;

(F) detailed procedural information about how a bill filed in

either house of the legislature becomes law, including detailed

timetable information concerning the times under the constitution

or the rules of either house when the legislature may take

certain actions on a bill;

(G) the district boundaries or other identifying information for

the following districts in Texas:

(i) house of representatives;

(ii) senate;

(iii) State Board of Education; and

(iv) United States Congress; and

(H) other information related to the legislative process that in

the council's opinion should be made available through the

Internet.

(b) The council, to the extent it considers it to be feasible

and appropriate, may make legislative information available to

the public through the Internet.

(c) The council may make available to the public through the

Internet any documentation that describes the electronic digital

formats of legislative information.

(d) The access to legislative information allowed by this

section:

(1) is in addition to the public's access to the information

through other electronic or print distribution of the

information;

(2) does not alter, diminish, or relinquish any copyright or

other proprietary interest or entitlement of the State of Texas

or a private entity under contract with the state; and

(3) does not affect Section 323.014.

Added by Acts 1995, 74th Leg., ch. 877, Sec. 3, eff. Sept. 1,

1995.

Sec. 323.015. COMPUTER SECURITY; PENALTY. (a) A person commits

an offense if the person intentionally or knowingly gains access

to information stored or maintained by a computer under the

control of the council and the person is not authorized by the

council to have access to that information.

(b) A person commits an offense if the person intentionally,

knowingly, or recklessly damages, destroys, deletes, or alters or

impairs access to or use of information stored or maintained by a

computer under the control of the council and the person is not

authorized by the council to do so.

(c) Subsection (b) does not apply to an interruption of utility

service or other service that causes the damage, destruction,

deletion, or alteration of or impairment of access to or use of

the information unless the interruption was intended to have that

result.

(d) An offense under this section is a Class A misdemeanor.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 2.11(a), eff. Sept.

1, 1987.

Sec. 323.016. GIFTS AND GRANTS. (a) The council may accept

gifts, grants, and donations from any organization described in

Section 501(c)(3) of the Internal Revenue Code for the purpose of

funding any activity under this chapter.

(b) All gifts, grants, and donations must be accepted in an open

meeting by a majority of the voting members of the council and

reported in the public record of the council with the name of the

donor and purpose of the gift, grant, or donation.

Added by Acts 1987, 70th Leg., ch. 617, Sec. 4, eff. Sept. 1,

1987.

Sec. 323.017. CONFIDENTIAL COMMUNICATIONS. Communications,

including conversations, correspondence, and electronic

communications, between a member of the legislature or the

lieutenant governor and an assistant or employee of the council

that relate to a request by the official for information, advice,

or opinions from an assistant or employee of the council are

confidential. Information, advice, and opinions given privately

by an assistant or employee of the council to a member of the

legislature, or the lieutenant governor, acting in the person's

official capacity, are confidential. However, the member or

lieutenant governor may choose to disclose all or a part of the

communications, information, advice, or opinions to which this

section applies, and such a disclosure does not violate the law

of this state.

Added by Acts 1987, 70th Leg., ch. 1053, Sec. 2, eff. June 20,

1987. Renumbered from Sec. 323.016 by Acts 1989, 71st Leg., ch.

2, Sec. 16.01(25), eff. Aug. 28, 1989. Amended by Acts 2001, 77th

Leg., ch. 1420, Sec. 9.002, eff. Sept. 1, 2001.

Sec. 323.018. RECORDS OF DRAFTING AND OTHER REQUESTS. Records

relating to requests of council staff for the drafting of

proposed legislation or for assistance, information, advice, or

opinion are not public information.

Added by Acts 1995, 74th Leg., ch. 877, Sec. 4, eff. Sept. 1,

1995.

Sec. 323.019. STATISTICAL AND DEMOGRAPHIC INFORMATION AND

STUDIES. (a) The council may gather and analyze information

relating to public education and other public services for the

purpose of conducting statistical and demographic research and

producing reports.

(b) State agencies in each branch of government shall cooperate

with the council in the gathering of information and the

production of reports under this section and shall provide

information as requested by the council to the maximum extent

permitted by state or federal law.

(c) In order to develop and evaluate legislative policy, the

council is entitled to collect data from any state agency,

including data that is confidential under state or federal law.

In addition to other uses consistent with this section, the

council may use data collected for the purpose of matching data

from various agencies. Confidential data collected by the council

does not lose its character as confidential information because

of its collection by the council, and the providing of that data

to the council does not constitute a release of the information

by the state agency. For the limited purpose of collecting and

matching data subject to 20 U.S.C. Section 1232g or other federal

law governing education records, employees of the council are

considered state school officials.

(d) The council is subject to any federal law governing the

release of or providing access to any personally identifiable

information to the same extent as the agency from which the data

is collected. The council may not release or distribute the data

to any individual member of the legislature, or to any other

person, in a form that contains personally identifiable

information.

(e) In collecting personally identifiable information under this

section, the council and the state agency from which the data is

collected shall cooperate in the confidential handling of the

data, such as the encoding, decoding, and reencoding of the

information. Personally identifiable information may be used by

the council solely for the purpose of statistical and policy

analysis, including data matching, and must be destroyed

immediately when no longer needed for that analysis.

(f) Using information collected and matched under this section,

the council may produce and release statistical data that does

not include any personally identifiable information.

Added by Acts 1999, 76th Leg., ch. 1585, Sec. 2, eff. June 20,

1999.

Sec. 323.020. CONTRACTS TO PERFORM STATISTICAL OR DEMOGRAPHIC

ANALYSIS; CONFIDENTIALITY. (a) Subsections (c)-(g) do not apply

in relation to a statistical or demographic analysis of

information related to the redistricting process.

(b) At the request of a state agency, the council may determine

whether and the extent to which council resources are available

to contract or otherwise agree with the agency to perform a

statistical or demographic analysis of information for the agency

or to assist the agency in performing the analysis. A reference

in this section to performing an analysis includes assisting an

agency to perform the analysis.

(c) Except as provided by this section, information that the

council acquires or produces in relation to a statistical or

demographic analysis performed under Subsection (b) is

confidential and not public information subject to Chapter 552,

including:

(1) any information that identifies or tends to identify an

individual or other entity that submitted information or that was

asked to submit information for the analysis;

(2) working drafts and working papers developed in performing

the analysis;

(3) contracts and subcontracts entered into for purposes of

performing the analysis;

(4) internal and interagency correspondence sent or received in

the course of performing the analysis;

(5) memoranda of understanding entered into in relation to

performing the analysis; and

(6) data, data files, databases, computer coding, computer

specification programs, data use agreements, and data

dictionaries acquired or used in performing the analysis.

(d) Without regard to whether the council collects information

for purposes of performing a statistical or demographic analysis

of information under Subsection (b) indirectly through the state

agency or directly from another governmental or nongovernmental

entity, an individual or other entity that voluntarily provides

information to the state agency or to the council for purposes of

the analysis does not waive any exception from required

disclosure or any privilege not to disclose the information, and

the character of the information as privileged or excepted from

required disclosure is not affected by that action of the

individual or other entity.

(e) A final report containing a statistical or demographic

analysis of information performed under Subsection (b), a cover

letter or cover memorandum for the final report, and an

announcement that the final report is available are not

confidential and are subject to required public disclosure under

Chapter 552 except to the extent that the final report, cover

letter or cover memorandum, or announcement contains information

that identifies or tends to identify an individual or entity

other than information that names a staff member who performed

work in relation to performing the analysis or that names

government officials on a letterhead.

(f) Notwithstanding Subsection (c)(3), a contract or other

agreement between the council and a state agency under Subsection

(b) and the names of the staff members who perform work in

relation to performing the analysis under the contract or

agreement are not confidential. A contract or agreement between

the council and a state agency under Subsection (b) is public

information subject to Chapter 552.

(g) Information that an individual or other entity submits for

the purpose of a statistical or demographic analysis of

information performed by the council under Subsection (b) may not

be used against the individual or other entity in a state agency

enforcement proceeding. This subsection does not affect the

ability of a state agency to obtain the information by other

means and to use the information, if obtained by other means, in

a state agency enforcement proceeding.

Added by Acts 2003, 78th Leg., ch. 918, Sec. 1, eff. June 20,

2003.



CHAPTER 324. LEGISLATIVE REFERENCE LIBRARY

GOVERNMENT CODE

TITLE 3. LEGISLATIVE BRANCH

SUBTITLE C. LEGISLATIVE AGENCIES AND OVERSIGHT COMMITTEES

CHAPTER 324. LEGISLATIVE REFERENCE LIBRARY

Sec. 324.001. DEFINITIONS. In this chapter:

(1) "Library" means the Legislative Reference Library.

(2) "Board" means the Legislative Library Board.

(3) "Director" means the director of the library.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 324.002. ESTABLISHMENT. The Legislative Reference Library

is an independent agency of the legislature.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 324.004. LEGISLATIVE LIBRARY BOARD. (a) The board

controls and administers the library.

(b) The board consists of:

(1) the lieutenant governor;

(2) the speaker of the house of representatives;

(3) the chairman of the house appropriations committee;

(4) two members of the senate appointed by the lieutenant

governor; and

(5) one other member of the house appointed by the speaker.

(c) Members of the board serve without compensation but are

entitled to reimbursement for actual and necessary expenses

incurred in attending meetings and performing official functions.

(d) Actual and necessary expenses are paid from funds

appropriated to the board.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 2003, 78th Leg., ch. 1328, Sec. 7, eff. June 21,

2003.

Sec. 324.005. DIRECTOR. (a) The board shall appoint a director

to serve at the pleasure of the board.

(b) The board shall set the salary of the director.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1989, 71st Leg., ch. 349, Sec. 1, eff. Sept. 1,

1989.

Sec. 324.006. PERSONNEL. (a) The director, with the approval

of the board, may employ professional and clerical personnel.

(b) The board shall set the salaries of the personnel employed

by the director.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 324.007. DUTIES. (a) The library shall be maintained for

the use and information of members of the legislature, heads of

state departments, and citizens of this state.

(b) The library shall contain, as may best be made available for

legislative use, the following items:

(1) checklists and catalogues of current legislation in this and

other states;

(2) catalogues of bills and resolutions presented in either

house of the legislature;

(3) checklists of public documents in each state;

(4) checklists of all reports issued by each department, agency,

board, or commission of this state; and

(5) digests of public laws of this and other states.

(c) The director and library employees shall provide any

assistance requested by a member of the legislature in

researching and preparing bills and resolutions.

(d) The board shall adopt rules necessary to ensure the

library's efficient operation.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 324.008. DISPOSITION OF DOCUMENTS. (a) The library is a

depository library as defined by Section 1, Chapter 438, Acts of

the 58th Legislature, 1963 (Article 5442a, Vernon's Texas Civil

Statutes), and shall receive state documents and publications

from other states distributed by the Texas State Library.

(b) Each printed daily legislative journal, bill, resolution, or

other legislative document shall be delivered daily to the

library.

(c) At the close of each legislative session, each daily

legislative journal, bill, or resolution possessed by the senate

or house sergeant at arms shall be delivered to the library to be

disposed of at the discretion of the director.

(d) The governing body of a state agency, as defined by Sections

2151.002(2)(A) and (C), shall deliver to the library immediately

after transcription a certified copy of the minutes of any

meeting of the governing body. Any changes or corrections to the

minutes shall also be delivered to the library.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1999, 76th Leg., ch. 281, Sec. 1, eff. Sept. 1,

1999.

Sec. 324.009. GIFTS AND GRANTS. (a) The board may accept

gifts, grants, and donations from any organization described in

Section 501(c)(3) of the Internal Revenue Code for the purpose of

funding any activity under this chapter.

(b) All gifts, grants, and donations must be accepted in an open

meeting by a majority of the voting members of the board and

reported in the public record of the board with the name of the

donor and purpose of the gift, grant, or donation.

Added by Acts 1987, 70th Leg., ch. 617, Sec. 5, eff. Sept. 1,

1987.

Sec. 324.010. COPY COSTS; FORMAT. The library has exclusive

authority to determine the charge for copies or reproduction of

records in the custody of the library. The library may reproduce

records in a format such as CD-ROM, another computer-readable

format, or any other format determined by the library and provide

records in that format for a charge determined by the library.

Added by Acts 1993, 73rd Leg., ch. 428, Sec. 6, eff. Aug. 30,

1993.



CHAPTER 325. SUNSET LAW

GOVERNMENT CODETITLE 3. LEGISLATIVE BRANCHSUBTITLE C. LEGISLATIVE AGENCIES AND OVERSIGHT COMMITTEESCHAPTER 325. SUNSET LAWSec. 325.001. SHORT TITLE. This chapter may be cited as the Texas Sunset Act.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 325.002. DEFINITIONS. In this chapter:(1) "State agency" means an agency expressly made subject to this chapter.(A) Redesignated by Acts 1987, 70th Leg., ch. 1008, Sec. 1.(B) Deleted by Acts 1987, 70th Leg., ch. 1008, Sec. 2.(C) Deleted by Acts 1989, 71st Leg., ch. 196, Sec. 1.(2) "Advisory committee" means a committee, council, commission, or other entity created under state law whose primary function is to advise a state agency.(3) "Commission" means the Sunset Advisory Commission.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 1008, Sec. 1, 2, eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 167, Sec. 2.12(a), eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 196, Sec. 1, eff. Aug. 28, 1989.

Sec. 325.003. SUNSET ADVISORY COMMISSION. (a) The Sunset Advisory Commission consists of five members of the senate and one public member appointed by the lieutenant governor and five members of the house of representatives and one public member appointed by the speaker of the house. The lieutenant governor and the speaker of the house may serve as one of the legislative appointees.(b) An individual is not eligible for appointment as a public member if the individual or the individual's spouse is:(1) regulated by a state agency that the commission will review during the term for which the individual would serve;(2) employed by, participates in the management of, or directly or indirectly has more than a 10 percent interest in a business entity or other organization regulated by a state agency the commission will review during the term for which the individual would serve; or(3) required to register as a lobbyist under Chapter 305 because of the person's activities for compensation on behalf of a profession or entity related to the operation of an agency under review.(c) It is a ground for removal of a public member from the commission if the member does not have the qualifications required by Subsection (b) for appointment to the commission at the time of appointment or does not maintain the qualifications while serving on the commission. The validity of the commission's action is not affected by the fact that it was taken when a ground for removal of a public member from the commission existed.(d) Legislative members serve four-year terms, with terms staggered so that the terms of as near to one-half of the legislative members appointed by the lieutenant governor as possible and the terms of as near to one-half of the legislative members appointed by the speaker as possible expire September 1 of each odd-numbered year. If the lieutenant governor or the speaker serves on the commission, service continues until resignation from the commission or until the individual ceases to hold the office. Public members serve two-year terms expiring September 1 of each odd-numbered year.(e) Members other than the lieutenant governor and the speaker are subject to the following restrictions:(1) after an individual serves six years on the commission, the individual is not eligible for appointment to another term or part of a term;(2) a legislative member who serves a full term may not be appointed to an immediately succeeding term; and(3) a public member may not serve more than two consecutive terms, and, for purposes of this prohibition, a member is considered to have served a term only if the member has served more than half of the term.(f) The lieutenant governor and speaker shall make their appointments before September 1 of each odd-numbered year.(g) If a legislative member ceases to be a member of the house from which he was appointed, the member vacates his membership on the commission.(h) If a vacancy occurs, the appropriate appointing authority shall appoint a person to serve for the remainder of the unexpired term in the same manner as the original appointment.(i) The commission shall have a chairman and vice-chairman as presiding officers. The chairmanship and vice-chairmanship must alternate every two years between the two membership groups appointed by the lieutenant governor and the speaker. The chairman and vice-chairman may not be from the same membership group. The lieutenant governor shall designate a presiding officer from his appointed membership group and the speaker shall designate the other presiding officer from his appointed membership group.(j) Seven members of the commission constitute a quorum. A final action or recommendation may not be made unless approved by a record vote of a majority of members appointed by the lieutenant governor and the speaker of the house. All other actions by the commission shall be decided by a majority of the members present and voting.(k) Each member of the commission is entitled to reimbursement for actual and necessary expenses incurred in performing commission duties. Each legislative member is entitled to reimbursement from the appropriate fund of the member's respective house. Each public member is entitled to reimbursement from funds appropriated to the commission.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 1008, Sec. 2, eff. Sept. 1, 1987; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 6.17, eff. Jan. 11, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 928, Sec. 1.01, eff. June 15, 2007.

Sec. 325.004. STAFF. (a) The commission shall employ an executive director to act as the executive head of the commission.(b) The executive director shall employ persons necessary to carry out this chapter through funds made available by the legislature.(c) The chairman and vice-chairman of the commission may each employ a staff to work for them on matters related to commission activities.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 325.005. RULES. The commission shall adopt rules necessary to carry out this chapter.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 325.007. AGENCY REPORT TO COMMISSION. Before September 1 of the odd-numbered year before the year in which a state agency subject to this chapter is abolished, the agency shall report to the commission:(1) information regarding the application to the agency of the criteria in Section 325.011; and(2) any other information that the agency considers appropriate or that is requested by the commission.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 1008, Sec. 3, eff. Sept. 1, 1987.Amended by: Acts 2007, 80th Leg., R.S., Ch. 928, Sec. 1.02, eff. June 15, 2007.

Sec. 325.008. COMMISSION DUTIES. (a) Before January 1 of the year in which a state agency subject to this chapter and its advisory committees are abolished, the commission shall:(1) review and take action necessary to verify the reports submitted by the agency under Section 325.007;(2) consult the Legislative Budget Board, the Governor's Budget, Policy, and Planning Division, the State Auditor, and the comptroller of public accounts, or their successors, on the application to the agency of the criteria provided in Section 325.011;(3) conduct a review of the agency based on the criteria provided in Section 325.011 and prepare a written report; and(4) review the implementation of commission recommendations contained in the reports presented to the legislature during the preceding legislative session and the resulting legislation.(b) The written report prepared by the commission under Subsection (a)(3) is a public record.(c) Work performed under this section by the state auditor is subject to approval by the legislative audit committee for inclusion in the audit plan under Section 321.013(c).

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 928, Sec. 1.03, eff. June 15, 2007.

Sec. 325.009. PUBLIC HEARINGS. (a) Before February 1 of the year a state agency subject to this chapter and its advisory committees are abolished, the commission shall conduct public hearings concerning but not limited to the application to the agency of the criteria provided in Section 325.011.(b) The commission may hold the public hearings after the review of the agency required by Section 325.008(a)(3) is complete and available to the public.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.Amended by: Acts 2007, 80th Leg., R.S., Ch. 928, Sec. 1.04, eff. June 15, 2007.

Sec. 325.010. COMMISSION REPORT. (a) At each regular legislative session, the commission shall present to the legislature and the governor a report on the agencies and advisory committees reviewed.(b) In the report the commission shall include:(1) its findings regarding the criteria prescribed by Section 325.011;(2) its recommendations based on the matters prescribed by Section 325.012; and(3) other information the commission considers necessary for a complete review of the agency.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.Amended by: Acts 2007, 80th Leg., R.S., Ch. 928, Sec. 1.05, eff. June 15, 2007.

Sec. 325.011. CRITERIA FOR REVIEW. The commission and its staff shall consider the following criteria in determining whether a public need exists for the continuation of a state agency or its advisory committees or for the performance of the functions of the agency or its advisory committees:(1) the efficiency and effectiveness with which the agency or the advisory committee operates;(2)(A) an identification of the mission, goals, and objectives intended for the agency or advisory committee and of the problem or need that the agency or advisory committee was intended to address; and(B) the extent to which the mission, goals, and objectives have been achieved and the problem or need has been addressed;(3)(A) an identification of any activities of the agency in addition to those granted by statute and of the authority for those activities; and(B) the extent to which those activities are needed;(4) an assessment of authority of the agency relating to fees, inspections, enforcement, and penalties;(5) whether less restrictive or alternative methods of performing any function that the agency performs could adequately protect or provide service to the public;(6) the extent to which the jurisdiction of the agency and the programs administered by the agency overlap or duplicate those of other agencies, the extent to which the agency coordinates with those agencies, and the extent to which the programs administered by the agency can be consolidated with the programs of other state agencies;(7) the promptness and effectiveness with which the agency addresses complaints concerning entities or other persons affected by the agency, including an assessment of the agency's administrative hearings process;(8) an assessment of the agency's rulemaking process and the extent to which the agency has encouraged participation by the public in making its rules and decisions and the extent to which the public participation has resulted in rules that benefit the public;(9) the extent to which the agency has complied with:(A) federal and state laws and applicable rules regarding equality of employment opportunity and the rights and privacy of individuals; and(B) state law and applicable rules of any state agency regarding purchasing guidelines and programs for historically underutilized businesses;(10) the extent to which the agency issues and enforces rules relating to potential conflicts of interest of its employees;(11) the extent to which the agency complies with Chapters 551 and 552 and follows records management practices that enable the agency to respond efficiently to requests for public information; and(12) the effect of federal intervention or loss of federal funds if the agency is abolished.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(83), (94), eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1319, Sec. 33, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1499, Sec. 1.06, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 928, Sec. 1.06, eff. June 15, 2007.

Sec. 325.012. RECOMMENDATIONS. (a) In its report on a state agency, the commission shall:(1) make recommendations on the abolition, continuation, or reorganization of each affected state agency and its advisory committees and on the need for the performance of the functions of the agency and its advisory committees;(2) make recommendations on the consolidation, transfer, or reorganization of programs within state agencies not under review when the programs duplicate functions performed in agencies under review; and(3) make recommendations to improve the operations of the agency, its policy body, and its advisory committees, including management recommendations that do not require a change in the agency's enabling statute.(b) The commission shall include the estimated fiscal impact of its recommendations and may recommend appropriation levels for certain programs to improve the operations of the state agency, to be forwarded to the Legislative Budget Board.(c) The commission shall have drafts of legislation prepared to carry out the commission's recommendations under this section.(d) After the legislature acts on the report under Section 325.010, the commission shall present to the state auditor the commission's recommendations that do not require a statutory change to be put into effect. Based on a risk assessment and subject to the legislative audit committee's approval of including the examination in the audit plan under Section 321.013, the state auditor may examine the recommendations and include as part of the next approved audit of the agency a report on whether the agency has implemented the recommendations and, if so, in what manner.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 1008, Sec. 4, eff. Sept. 1, 1987; Acts 2003, 78th Leg., ch. 785, Sec. 7, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 928, Sec. 1.07, eff. June 15, 2007.

Sec. 325.0125. REVIEW OF CERTAIN AGENCIES. (a) In the two-year period preceding the date scheduled for the abolition of a state agency under this chapter, the commission may exempt certain agencies from the requirements of this chapter relating to staff reports, hearings, and reviews.(b) The commission may only exempt agencies that have been inactive for a period of two years preceding the date the agency is scheduled for abolition or that have been rendered inactive by an action of the legislature.(c) The commission's action in exempting agencies under this section must be done by an affirmative record vote and must be decided by a majority of all members present and voting.

Added by Acts 1987, 70th Leg., ch. 1008, Sec. 5, eff. Sept. 1, 1987.Amended by: Acts 2007, 80th Leg., R.S., Ch. 928, Sec. 1.08, eff. June 15, 2007.

Sec. 325.0126. MONITORING OF RECOMMENDATIONS. During each legislative session, the staff of the commission shall monitor legislation affecting agencies that have undergone sunset review and shall periodically report to the members of the commission on proposed changes which would modify prior recommendations of the commission.

Added by Acts 1987, 70th Leg., ch. 1008, Sec. 6, eff. Sept. 1, 1987.

Sec. 325.013. ABOLITION OF ADVISORY COMMITTEES. An advisory committee, the primary function of which is to advise a particular state agency, is abolished on the date set for abolition of the agency unless the advisory committee is expressly continued by law.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 325.015. CONTINUATION BY LAW. (a) During the regular session immediately before the abolition of a state agency or an advisory committee that is subject to this chapter, the legislature by law may continue the agency or advisory committee for a period not to exceed 12 years.(b) This chapter does not prohibit the legislature from:(1) terminating a state agency or advisory committee subject to this chapter at a date earlier than that provided in this chapter; or(2) considering any other legislation relative to a state agency or advisory committee subject to this chapter.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 325.017. PROCEDURE AFTER TERMINATION. (a) A state agency that is abolished in an odd-numbered year may continue in existence until September 1 of the following year to conclude its business. Unless the law provides otherwise, abolishment does not reduce or otherwise limit the powers and authority of the state agency during the concluding year. A state agency is terminated and shall cease all activities at the expiration of the one-year period. Unless the law provides otherwise, all rules that have been adopted by the state agency expire at the expiration of the one-year period.(b) Any unobligated and unexpended appropriations of an abolished agency or advisory committee lapse on September 1 of the even-numbered year after abolishment.(c) Except as provided by Subsection (f) or as otherwise provided by law, all money in a dedicated fund of an abolished state agency or advisory committee on September 1 of the even-numbered year after abolishment is transferred to the General Revenue Fund. The part of the law dedicating the money to a specific fund of an abolished agency becomes void on September 1 of the even-numbered year after abolishment.(d) Unless the law or a rider in the General Appropriations Act provides otherwise, an abolished state agency or advisory committee funded in the General Appropriations Act for both years of the biennium may not spend or obligate any of the money appropriated to it for the second year of the biennium.(e) Unless the governor designates an appropriate state agency as prescribed by Subsection (f), property and records in the custody of an abolished state agency or advisory committee on September 1 of the even-numbered year after abolishment shall be transferred to the comptroller. If the governor designates an appropriate state agency, the property and records shall be transferred to the designated state agency.(f) The legislature recognizes the state's continuing obligation to pay bonded indebtedness and all other obligations, including lease, contract, and other written obligations, incurred by a state agency abolished under this chapter, and this chapter does not impair or impede the payment of bonded indebtedness and all other obligations, including lease, contract, and other written obligations, in accordance with their terms. If an abolished state agency has outstanding bonded indebtedness or other outstanding obligations, including lease, contract, and other written obligations, the bonds and all other obligations, including lease, contract, and other written obligations, remain valid and enforceable in accordance with their terms and subject to all applicable terms and conditions of the laws and proceedings authorizing the bonds and all other obligations, including lease, contract, and other written obligations. The governor shall designate an appropriate state agency that shall continue to carry out all covenants contained in the bonds and in all other obligations, including lease, contract, and other written obligations, and the proceedings authorizing them, including the issuance of bonds, and the performance of all other obligations, including lease, contract, and other written obligations, to complete the construction of projects or the performance of other obligations, including lease, contract, and other written obligations. The designated state agency shall provide payment from the sources of payment of the bonds in accordance with the terms of the bonds and shall provide payment from the sources of payment of all other obligations, including lease, contract, and other written obligations, in accordance with their terms, whether from taxes, revenues, or otherwise, until the bonds and interest on the bonds are paid in full and all other obligations, including lease, contract, and other written obligations, are performed and paid in full. If the proceedings so provide, all funds established by laws or proceedings authorizing the bonds or authorizing other obligations, including lease, contract, and other written obligations, shall remain with the comptroller or the previously designated trustees. If the proceedings do not provide that the funds remain with the comptroller or the previously designated trustees, the funds shall be transferred to the designated state agency.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985. Amended by Acts 1991, 72nd Leg., ch. 582, Sec. 13, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 8.05, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 639, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 928, Sec. 1.10, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.44, eff. September 1, 2007.

Sec. 325.018. SUBPOENA POWER. (a) The commission may issue process to compel the attendance of witnesses and the production of books, records, papers, and other objects necessary or proper for the purposes of the commission proceedings. The process may be served on a witness at any place in this state.(b) If a majority of the commission directs the issuance of a subpoena, the chairman shall issue the subpoena in the name of the commission.(c) If the chairman is absent, the chairman's designee may issue a subpoena or other process in the same manner as the chairman.(d) If necessary to obtain compliance with a subpoena or other process, the commission may issue attachments. The attachments may be addressed to and served by any peace officer in this state.(e) Testimony taken under subpoena must be reduced to writing and given under oath subject to the penalties of perjury.(f) A witness who attends a commission proceeding under process is entitled to the same mileage and per diem as a witness who appears before a grand jury in this state.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 325.019. ASSISTANCE OF AND ACCESS TO STATE AGENCIES. (a) The commission may request the assistance of state agencies and officers. When assistance is requested, a state agency or officer shall assist the commission.(b) In carrying out its functions under this chapter, the commission or its designated staff member may inspect the records, documents, and files of any state agency.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 325.0195. RECORDS PROTECTED FROM DISCLOSURE. (a) A working paper, including all documentary or other information, prepared or maintained by the commission staff in performing its duties under this chapter or other law to conduct an evaluation and prepare a report is excepted from the public disclosure requirements of Section 552.021.(b) A record held by another entity that is considered to be confidential by law and that the commission receives in connection with the performance of the commission's functions under this chapter or another law remains confidential and is excepted from the public disclosure requirements of Section 552.021.

Acts 2003, 78th Leg., ch. 1112, Sec. 7.01, eff. Sept. 1, 2003.

Sec. 325.020. RELOCATION OF EMPLOYEES. If an employee is displaced because a state agency or its advisory committee is abolished, reorganized, or continued, the state agency and the Texas Workforce Commission shall make a reasonable effort to relocate the displaced employee.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.Amended by: Acts 2007, 80th Leg., R.S., Ch. 928, Sec. 1.11, eff. June 15, 2007.

Sec. 325.021. SAVING PROVISION. Except as otherwise expressly provided, abolition of a state agency does not affect rights and duties that matured, penalties that were incurred, civil or criminal liabilities that arose, or proceedings that were begun before the effective date of the abolition.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Sec. 325.022. REVIEW OF PROPOSED LEGISLATION CREATING AN AGENCY. (a) Each bill filed in a house of the legislature that would create a new state agency or a new advisory committee to a state agency shall be reviewed by the commission.(b) The commission shall review the bill to determine if:(1) the proposed functions of the agency or committee could be administered by one or more existing state agencies or advisory committees;(2) the form of regulation, if any, proposed by the bill is the least restrictive form of regulation that will adequately protect the public;(3) the bill provides for adequate public input regarding any regulatory function proposed by the bill; and(4) the bill provides for adequate protection against conflicts of interest within the agency or committee.(c) On request, the commission shall forward a written comment on the legislation to the author of the bill and to the presiding officer of the committee to which the bill is referred.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 2.13(a), eff. Sept. 1, 1987.Amended by: Acts 2007, 80th Leg., R.S., Ch. 928, Sec. 1.12, eff. June 15, 2007.

Sec. 325.024. GIFTS AND GRANTS. (a) The commission may accept gifts, grants, and donations from any organization described in Section 501(c)(3) of the Internal Revenue Code for the purpose of funding any activity under this chapter.(b) All gifts, grants, and donations must be accepted in an open meeting by a majority of the voting members of the commission and reported in the public record of the commission with the name of the donor and purpose of the gift, grant, or donation.

Added by Acts 1987, 70th Leg., ch. 617, Sec. 6, eff. Sept. 1, 1987.



CHAPTER 326. COOPERATION BETWEEN LEGISLATIVE AGENCIES

GOVERNMENT CODE

TITLE 3. LEGISLATIVE BRANCH

SUBTITLE C. LEGISLATIVE AGENCIES AND OVERSIGHT COMMITTEES

CHAPTER 326. COOPERATION BETWEEN LEGISLATIVE AGENCIES

Sec. 326.001. DEFINITION. In this chapter, "legislative agency"

means:

(1) the senate;

(2) the house of representatives;

(3) a committee, division, department, or office of the senate

or house;

(4) the Texas Legislative Council;

(5) the Legislative Budget Board;

(6) the Legislative Reference Library;

(7) the office of the State Auditor; or

(8) any other agency in the legislative branch of state

government.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 167, Sec. 2.15(a), eff.

Sept. 1, 1987.

Sec. 326.002. PROVISION OF SERVICES. (a) A legislative agency

may provide administrative, professional, clerical, data

processing, and other services to another legislative agency with

or without reimbursement and may transfer equipment, supplies,

and materials to the other legislative agency with or without

reimbursement.

(b) Reimbursement, if any, must be made under a written contract

executed by an officer who is authorized to execute contracts for

each agency.

Acts 1985, 69th Leg., ch. 479, Sec. 1, eff. Sept. 1, 1985.

Amended by Acts 1987, 70th Leg., ch. 167, Sec. 2.15(b), eff.

Sept. 1, 1987.

Sec. 326.003. COMMITTEE OF STATE AUDITOR'S OFFICE, LEGISLATIVE

BUDGET BOARD, AND SUNSET ADVISORY COMMISSION. (a) The State

Auditor's Office, Legislative Budget Board, and Sunset Advisory

Commission shall form a committee to make recommendations

relating to the coordination of the agencies' functions.

(b) The committee shall meet on a regular basis at least

quarterly. The State Auditor shall call each meeting.

(c) Each agency shall designate a supervisory level staff member

as its representative on the committee.

(d) Not later than one month after the date of a meeting, the

committee shall submit its recommendations in writing to the head

of each agency and the members of the legislative audit

committee.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 2.16(a), eff. Sept.

1, 1987. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 8, eff.

Sept. 1, 2003.



CHAPTER 391. RESOLUTIONS FOR STATE SYMBOLS, PLACE DESIGNATIONS, AND RECOGNITION DAYS, WEEKS, AND MONTHS

GOVERNMENT CODE

TITLE 3. LEGISLATIVE BRANCH

SUBTITLE Z. MISCELLANEOUS PROVISIONS

CHAPTER 391. RESOLUTIONS FOR STATE SYMBOLS, PLACE DESIGNATIONS,

AND RECOGNITION DAYS, WEEKS, AND MONTHS

Sec. 391.001. EFFECT OF CHAPTER. (a) This chapter governs the

designation of state symbols, place designations, and days,

weeks, and months for recognition made by the legislature by

resolution approved by each house of the legislature.

(b) This chapter does not affect the designation of:

(1) a state symbol or a place designation made by:

(A) resolution before September 1, 2001; or

(B) statute; or

(2) a day, week, or month for recognition made by:

(A) resolution before September 1, 2009; or

(B) statute.

Added by Acts 2001, 77th Leg., ch. 395, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1081, Sec. 2, eff. June 19, 2009.

Sec. 391.002. STATE SYMBOLS. (a) The legislature must specify

an item's historical or cultural significance to the state before

designating the item as a state symbol.

(b) The legislature may not designate any of the following as a

state symbol:

(1) a commercial product or an item that promotes or advocates

the use of a commercial product;

(2) an individual;

(3) an event; or

(4) a place.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1081, Sec. 4,

eff. June 19, 2009.

Added by Acts 2001, 77th Leg., ch. 395, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1081, Sec. 4, eff. June 19, 2009.

Sec. 391.003. PLACE DESIGNATIONS. (a) In this section, "place

designation" means a special observance by the legislature that

recognizes and honors an event or location in this state,

including a municipality or county.

(b) The legislature may not assign the same place designation to

more than one event or location.

(c) The legislature may not assign more than one place

designation to any municipality, county, or other location. This

subsection does not prohibit the legislature from assigning more

than one place designation within a county.

(d) Before the legislature may assign a place designation to a

municipality, county, or other location, the legislature must be

presented by persons supporting the designation with:

(1) information related to the historical or cultural

significance of the event or location to be designated; and

(2) documentation that a local chamber of commerce or a locally

elected governmental body representing the municipality, county,

or other location to be designated supports the designation.

(e) A place designation expires on the 10th anniversary of its

designation. This subsection does not prevent the legislature

from redesignating a place designation during or after the

10-year period.

(f) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1081, Sec. 4,

eff. June 19, 2009.

Added by Acts 2001, 77th Leg., ch. 395, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1081, Sec. 4, eff. June 19, 2009.

Sec. 391.004. DESIGNATING DAYS, WEEKS, OR MONTHS FOR

RECOGNITION. (a) In this section, "date designation" means the

special observance authorized by the legislature that annually

recognizes and honors a culturally or historically significant

day, week, or month in the state.

(b) The legislature may assign more than one designation to a

day, week, or month.

(c) Before the legislature may designate a day, week, or month

for recognition, the legislature must be presented with

information related to the historical or cultural significance of

the day, week, or month to be recognized by persons supporting

the designation.

(d) A designation of a day, week, or month for recognition

expires on the 10th anniversary of the date the legislature

finally passes the resolution making the designation. This

subsection does not prevent the legislature from redesignating a

day, week, or month for recognition during or after the 10-year

period.

Added by Acts 2009, 81st Leg., R.S., Ch.

1081, Sec. 3, eff. June 19, 2009.






TITLE 4. EXECUTIVE BRANCH

CHAPTER 401. GOVERNOR AND LIEUTENANT GOVERNOR

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE A. EXECUTIVE OFFICERS

CHAPTER 401. GOVERNOR AND LIEUTENANT GOVERNOR

SUBCHAPTER A. INAUGURATION

Sec. 401.001. INAUGURAL COMMITTEE. (a) Not later than the 10th

day after the date of each election for governor and lieutenant

governor, the secretary of state shall issue a proclamation

stating who, in the secretary of state's opinion based on the

best information then available, are the governor-elect and

lieutenant governor-elect. The secretary of state shall promptly

deliver certified copies of the proclamation to the individuals

named in the proclamation.

(b) As soon as possible after receiving notice of the

proclamation, the governor-elect and lieutenant governor-elect

shall each file with the secretary of state a signed instrument.

The governor-elect shall designate in that instrument one

individual to serve as chairman of the inaugural committee and

one individual to serve as a cochairman of the committee. The

lieutenant governor-elect shall designate in that instrument one

individual to serve as a cochairman of the committee. The

governor-elect and lieutenant governor-elect may appoint by

written instrument filed with the secretary of state other

members to the inaugural committee as they consider necessary. An

individual who holds a position of profit under this state or the

United States is ineligible for appointment to the committee.

(c) If after issuing a proclamation under this section the

secretary of state becomes aware of information that indicates

that the previous designation of governor-elect or lieutenant

governor-elect was incorrect, the secretary of state shall issue

a corrected proclamation and deliver certified copies of it to

the previous designee, the new designee, and each member of the

inaugural committee appointed by the previous designee. Issuance

of a corrected proclamation terminates the membership on the

inaugural committee of appointees of the previous designee but

does not affect an action taken by the committee before the

proclamation was issued. As soon as possible after the new

designee receives notice of designation as governor-elect or

lieutenant governor-elect, the designee shall make the

appropriate appointments under this section.

(d) A vacancy on the committee is filled by appointment by the

original appointing authority according to the procedure

applicable to original appointments.

(e) Designation of an individual as governor-elect or lieutenant

governor-elect under this section has no legal effect except for

purposes of this subchapter.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 401.002. ORGANIZATION, POWERS, AND DUTIES OF COMMITTEE.

(a) As soon as possible after the members of the committee have

been appointed, they shall convene at a time and place designated

by the individual appointed chairman, take the constitutional

oath of office, and hold an organizational meeting.

(b) The committee may hold subsequent meetings at times it

determines or on the call of the chairman. The chairman presides

at meetings. If the chairman is absent, one of the cochairmen

presides.

(c) The committee may adopt rules to govern its proceedings.

(d) A member of the committee serves without compensation but

may be reimbursed for actual and necessary expenses incurred in

the performance of committee duties as provided by legislative

appropriation.

(e) The committee shall make arrangements necessary for

conducting ceremonies and events to observe the inauguration of

the governor and lieutenant governor. The committee may employ

staff or engage the services of consultants to assist in its

work.

(f) The committee may request the cooperation of an agency or

official of state or local government. The agency or official

shall cooperate with the committee to the extent possible.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 401.003. INAUGURAL FUND. (a) The inaugural fund is a

special fund in the state treasury. Money in the inaugural fund

may be appropriated only for expenditures authorized by this

chapter.

(b) The comptroller shall credit to the inaugural fund a pro

rata share of the interest received from the deposit of state

funds as if the inaugural fund were a constitutional fund.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.06, eff. Sept.

1, 1997.

Sec. 401.004. INAUGURAL CONTRIBUTIONS. (a) A person may

contribute funds, services, or other things of value to pay the

expenses of or otherwise provide for an inauguration. This

contribution is not a political contribution for purposes of

state law regulating political contributions or prohibiting a

contribution by a corporation or labor organization.

(b) A contribution may be made to the inaugural committee or the

secretary of state. If the secretary of state receives a

contribution while the inaugural committee exists, the secretary

of state shall deliver the contribution to the committee. If the

secretary of state receives a contribution at any other time, the

secretary of state shall transmit the contribution to the

comptroller, who shall deposit it in the state treasury to the

credit of the inaugural fund.

(c) On receipt of a contribution, the secretary of state shall

execute duplicate copies of a receipt, give one copy to the

contributor, and retain the other. The receipt must show:

(1) the name and mailing address of the contributor;

(2) the amount of the contribution;

(3) the date of the contribution; and

(4) that the contribution was received to pay inaugural

expenses.

(d) The secretary of state shall keep the receipt on file in the

office of the secretary of state for at least four years and

shall maintain an index of the receipts, arranged alphabetically

by contributor, showing the date of the contribution, the name

and mailing address of the contributor, and the amount of each

contribution. The index and receipts are public information.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.07, eff. Sept.

1, 1997.

Sec. 401.005. EXPENDITURES. (a) Subject to any conditions

attached to a particular appropriation, money appropriated from

the inaugural fund may be expended for:

(1) printing;

(2) the employment of staff;

(3) the lease of office space and payment of utility expenses;

(4) professional and consultant fees;

(5) postage, telephone, and telegraph expenses;

(6) payment of expenses incurred by committee members; and

(7) any other public purpose reasonably related to conducting

inaugural ceremonies and related events, including expenses of

raising funds.

(b) Contributions received by the committee and not deposited in

the state treasury may be expended for any purpose the committee

considers appropriate.

(c) A voucher for an expenditure from the inaugural fund must be

approved in writing by the chairman.

(d) Chapters 2155-2158 do not apply to the committee.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.193, eff. Sept.

1, 1997.

Sec. 401.006. COMPETITIVE BIDDING. The committee may not make a

contract covered by the competitive bidding requirements of

Article XVI, Section 21, of the Texas Constitution unless before

awarding the contract the committee obtains at least three bids.

The committee shall award the contract to the lowest bidder who

in the opinion of the committee is most responsible and is best

able to fulfill the terms of the contract. The committee may

reject all bids if none in the opinion of the committee is

responsible and able to fulfill the terms of the contract at a

reasonable price.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 401.007. RECORDS OF EXPENDITURES. In addition to

maintaining records required by law with regard to the

expenditure of appropriated funds, the committee shall maintain a

record of each expenditure of nonappropriated funds. The record

must contain the following information about each expenditure:

(1) the name and address of the entity to whom the expenditure

was paid;

(2) the amount of the expenditure;

(3) the date of the expenditure; and

(4) the purpose of the expenditure.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 401.008. FINAL REPORT; DISSOLUTION OF COMMITTEE. (a) As

soon after the inauguration as the committee determines that it

has completed its work and has satisfied its financial

obligations, but not later than June 30 of the year in which the

inauguration is held, the committee shall file with the secretary

of state a final report verified by a certified public accountant

that shows:

(1) the total amount of contributions received by the committee,

including contributions paid to the secretary of state during the

committee's existence;

(2) the total amount of expenditures made by the committee from

nonappropriated funds; and

(3) the total amount of nonappropriated funds remaining in the

committee's possession.

(b) On the date on which the committee files its final report

with the secretary of state, the committee shall deliver to the

comptroller all unexpended nonappropriated funds it possesses.

The comptroller shall deposit the funds in the state treasury to

the credit of the inaugural fund.

(c) When the secretary of state determines that the committee

has complied with Subsections (a) and (b), the secretary of state

shall issue a proclamation to that effect. The committee is

dissolved on the day after the date the proclamation is issued.

(d) The final report of the committee is public information.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.08, eff. Sept.

1, 1997.

Sec. 401.009. CLAIMS FILED AFTER DISSOLUTION. (a) If after

dissolution of the committee a person files with the secretary of

state a verified claim for an amount claimed to be due to the

claimant under a contract made under this subchapter by the

committee before its dissolution, the secretary of state shall

submit a copy of the claim to the governor, lieutenant governor,

and attorney general. If each of those officers files with the

secretary of state a signed statement finding that the claim is

valid, the secretary of state shall forward the original claim

and the statements to the comptroller. If funds for the payment

of expenses of the type covered by the claim have been

appropriated and are available and if a legal reason does not

exist for refusing payment, the comptroller shall pay the claim.

(b) Appropriations for the payment of claims under this section

must be from the inaugural fund.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 401.010. ADDITIONAL STATE FUNDING. In addition to making

appropriations from the inaugural fund as authorized by this

subchapter, the legislature may appropriate other funds for any

purpose for which money in the inaugural fund may be

appropriated.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 401.011. INAUGURAL ENDOWMENT FUND. (a) To the extent that

the balance of the inaugural fund exceeds $100,000 plus the

amount necessary to cover fund obligations, on the date the

inaugural committee appointed for an inauguration is dissolved

that balance shall be transferred to an account in the general

revenue fund to be known as the inaugural endowment fund. The

fund shall be administered and expended in accordance with this

section.

(b) The fund may be expended for decorating, furnishing,

preserving, or improving the Capitol, the Governor's Mansion, or

other state property of historical significance or for grants in

support of public schools, public libraries, or other charitable

causes at the discretion of the inaugural endowment fund

committee.

(c) The inaugural endowment fund committee is composed of the

chair of the Texas Historical Commission, a person appointed by

the governor, a person appointed by the lieutenant governor, and

a person appointed by the speaker of the house of

representatives. Notwithstanding other law, the spouse of the

governor, of a member of the legislature, or of another state

officer may be appointed to the committee. The governor shall

designate the chair of the committee from among the members.

(d) Appointed members of the committee serve for terms of two

years, expiring on the third Tuesday in January in odd-numbered

years. Committee members serve without compensation or

reimbursement for travel or personal expenses incurred in

carrying out committee duties, except that the service of the

chair of the Texas Historical Commission is considered an

additional duty of that office and expenses for that person shall

be reimbursed by the commission to the same extent as for

performance of other commission duties.

(e) Operations of the committee may not be conducted at state

expense, and committee functions may not be carried out through

the use of state personnel or equipment.

(f) Not later than October 1 of each year, the committee shall

file a report with the secretary of state detailing expenditures

made during the 12 months ending on the August 31 preceding the

report. The secretary of state shall publish the report in the

Texas Register.

(g) The committee is a governmental body for purposes of

Chapters 551 and 552 but is not subject to Chapter 2001.

(h) Section 403.095 does not apply to the inaugural endowment

fund.

Added by Acts 2001, 77th Leg., ch. 1454, Sec. 1, eff. Feb. 1,

2003.

SUBCHAPTER B. EMERGENCY INTERIM SUCCESSION

Sec. 401.021. SHORT TITLE. This subchapter may be cited as the

Emergency Interim Executive Succession Act.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 401.022. DEFINITION. In this chapter, "unavailable" means

not able to exercise the powers and discharge the duties of the

office of governor for any reason specified in the Texas

Constitution.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 401.023. SUCCESSION. (a) If the governor, lieutenant

governor, and president pro tempore of the senate are

unavailable, the following officers in succeeding order shall

exercise the powers and discharge the duties of the office of

governor:

(1) the speaker of the house of representatives;

(2) the attorney general; and

(3) the chief justices of the courts of appeals, in the

numerical order of the supreme judicial districts the courts

serve.

(b) An officer listed in this section acts as governor under

this subchapter only if the preceding officers in the order of

succession are unavailable.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 401.024. TERM OF SERVICE. A person acts as governor under

this subchapter until a new governor is elected and qualified or

until a preceding officer in the order of succession becomes

available.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 401.025. EXCEPTION. The president pro tempore of the

senate or speaker of the house of representatives may act as

governor under this subchapter only if the person holds that

office when the governor and lieutenant governor first become

unavailable.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. GOVERNOR'S BUDGET

Sec. 401.041. CHIEF BUDGET OFFICER. The governor is the chief

budget officer of the state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 15, eff. Sept. 1,

1993.

Sec. 401.042. UNIFORM BUDGET ESTIMATE FORMS. (a) The governor

may collaborate with the Legislative Budget Board in designing

and preparing uniform budget estimate forms on which all requests

for legislative appropriations must be prepared.

(b) The governor shall require that all appropriation requests

be submitted to the governor on the forms.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 15, eff. Sept. 1,

1993.

Sec. 401.043. BUDGET HEARINGS. (a) After receiving the

appropriation requests, the governor shall hold one or more

public hearings concerning the requests. The governor shall

preside at each hearing, except that the governor may authorize

any employee of the executive branch to preside and represent the

governor in the governor's absence.

(b) The head of a state agency that is seeking appropriations is

entitled to speak at a hearing under this section at which the

appropriation request is considered. The governor may require the

head or any employee of a state agency seeking appropriations to

appear at the hearing and present information about the

appropriations. A taxpayer is entitled to participate in the

discussion at a hearing under this section of any item proposed

to be included in the budget under consideration.

(c) In this section, "state agency" means a board, commission,

department, or other agency in the executive or judicial branch

of state government.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 15, eff. Sept. 1,

1993.

Sec. 401.044. COOPERATION WITH LEGISLATIVE BUDGET BOARD. (a)

The governor and the Legislative Budget Board may cooperate,

exchange information, and hold joint public hearings on the

biennial appropriation budget.

(b) At a joint hearing under this section, the governor shall

preside or, if the governor is unable to preside:

(1) the lieutenant governor shall preside; or

(2) a person appointed by the governor and the lieutenant

governor shall preside.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 15, eff. Sept. 1,

1993.

Sec. 401.0445. COMPILATION OF THE BUDGET. (a) The governor

shall compile the biennial appropriation budget using

information:

(1) submitted to the governor in the uniform budget estimate

forms; and

(2) obtained at public hearings, from inspections, and from

other sources.

(b) In the budget, the governor shall show:

(1) the list of appropriations for the current year preceding

the biennium for which appropriations are sought and recommended;

(2) expenditures for each of the two full years preceding the

current year; and

(3) the amounts requested by the various agencies and the

amounts recommended by the governor for each of the years of the

biennium.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.89(a), eff. Sept.

1, 1995.

Sec. 401.045. LEGISLATIVE EXPENSES. The governor may not

include in the governor's budget or appropriation bill any

appropriation for per diem or mileage expenses of members of the

legislature or for necessary expenses of the legislature.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 15, eff. Sept. 1,

1993.

Sec. 401.046. DISTRIBUTION OF BUDGET. (a) The governor shall

deliver a copy of the governor's budget to each member of the

legislature before the governor gives the message to the

legislature required by Section 9, Article IV, Texas

Constitution, at the commencement of each regular legislative

session.

(b) The governor shall have as many copies of the budget printed

for public distribution as the governor considers necessary.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 15, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec.

1.01, eff. Jan. 11, 2004.

Sec. 401.048. ANNUAL BUDGETS. A reference in this subchapter or

in Chapter 322 to a biennial budget or a regular legislative

session means an annual budget or an annual budget session if a

constitutional amendment is adopted providing for annual budget

sessions of the legislature.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 15, eff. Sept. 1,

1993.

SUBCHAPTER D. GOVERNOR'S EMERGENCY APPROPRIATIONS

Sec. 401.061. APPROPRIATIONS FOR EMERGENCY. The legislature may

appropriate money to the governor to be used only:

(1) in an emergency, including an imperative public necessity;

(2) for the executive branch of state government;

(3) if other money is not available, because previously

appropriated money has been spent or obligated; and

(4) for purposes for which specific other appropriations

previously have been made.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 15, eff. Sept. 1,

1993.

Sec. 401.062. CERTIFICATION OF EMERGENCY. (a) The governor may

determine that an emergency exists requiring the use of

appropriations made under Section 401.061.

(b) A governor who makes a determination under this section

shall certify to the comptroller the facts constituting the

emergency and the reasons why the facts constitute an emergency.

(c) The defense of the nation and this state and the safety and

economic prosperity of the people of this state require the

governor, in making a determination to use or authorize the use

of an appropriation made under Section 401.061, to give

preference to impacted regions of significant new naval military

facilities, as those terms are defined by Section 4, Article 1,

National Defense Impacted Region Assistance Act of 1985 (Article

689a-4d, Vernon's Texas Civil Statutes).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 15, eff. Sept. 1,

1993.

Sec. 401.063. DETERMINATION OF AVAILABILITY OF MONEY. (a)

After receiving a certification under Section 401.062, the

comptroller shall determine whether money other than emergency

appropriations is available for purposes of the emergency. The

comptroller may obtain from any other agency whatever assistance

the comptroller considers necessary for this purpose.

(b) The comptroller shall endorse on the governor's

certification the availability or unavailability of other money,

stating the source and amounts of available money, if any.

(c) The comptroller must return the governor's certification to

the governor's office not later than the second working day after

the date the comptroller receives the certification.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 15, eff. Sept. 1,

1993.

Sec. 401.064. FILING OF CERTIFICATION. The governor shall file

with the secretary of state and the Legislative Budget Board a

copy of the governor's original certification and the returned

certification containing the comptroller's endorsement.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 15, eff. Sept. 1,

1993.

Sec. 401.065. EXPENDITURE FOR EMERGENCY. (a) The governor may

spend appropriations made under Section 401.061 for the purpose

of a certified emergency, but only after:

(1) the certification is endorsed by the comptroller showing

that money other than emergency appropriations is not available

for purposes of the emergency; and

(2) the governor receives the certification from the

comptroller.

(b) The comptroller shall draw and pay the necessary warrants

for the emergency.

(c) The governor by interagency contract may authorize an agency

of the executive branch of state government to administer

emergency appropriations approved under this subchapter. A

contract made under this subsection is exempt from Chapter 771.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 15, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.09, eff.

Sept. 1, 1997.

SUBCHAPTER E. SUCCESSION OF GOVERNOR-ELECT AND LIEUTENANT

GOVERNOR-ELECT

Sec. 401.081. SUCCESSION OF GOVERNOR-ELECT AND LIEUTENANT

GOVERNOR-ELECT. The speaker of the house of representatives and

the president pro tem of the senate shall call a joint session of

the house of representatives and the senate for the purpose of

electing a governor and a lieutenant governor if:

(1) the governor-elect and the lieutenant governor-elect die or

are permanently incapacitated to take their oaths of office at

the time the legislature canvasses the election returns for

governor and lieutenant governor; and

(2) the legislature finds that the governor-elect and the

lieutenant governor-elect are not able to take the oath of office

and to fulfill the duties of office.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 15, eff. Sept. 1,

1993.

Sec. 401.082. TERM OF SERVICE AS GOVERNOR. The individual who

receives the highest number of votes cast by the members of the

legislature for governor shall hold that office until the next

general election.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 15, eff. Sept. 1,

1993.

Sec. 401.083. TERM OF SERVICE AS LIEUTENANT GOVERNOR. The

individual who receives the highest number of votes cast by

members of the legislature for lieutenant governor shall hold

that office until the next general election.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 15, eff. Sept. 1,

1993.

SUBCHAPTER F. OFFICE OF THE GOVERNOR

Sec. 401.101. ACCEPTANCE OF GIFTS, GRANTS, AND DONATIONS BY THE

GOVERNOR. The office of the governor may solicit and accept

gifts, grants, and donations of money or property on behalf of

the state for any lawful public purpose.

Added by Acts 1993, 73rd Leg., ch. 952, Sec. 1, eff. June 19,

1993. Amended by Acts 1997, 75th Leg., ch. 336, Sec. 2, eff.

Sept. 1, 1997. Renumbered from Sec. 401.031 by Acts 2001, 77th

Leg., ch. 1420, Sec. 21.001(36), eff. Sept. 1, 2001.

Sec. 401.102. OTHER GIFTS. Unsolicited benefits received by the

governor that are prohibited under Section 36.08, Penal Code, may

be donated to a governmental entity that has the authority to

accept the gift or to a recognized tax-exempt charitable

organization formed for educational, religious, or scientific

purposes.

Added by Acts 1993, 73rd Leg., ch. 952, Sec. 1, eff. June 19,

1993. Renumbered from Sec. 401.032 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(36), eff. Sept. 1, 2001.

Sec. 401.104. GOVERNOR'S FLAG. (a) The governor may adopt a

flag for the governor's official use.

(b) By executive order published in the Texas Register, the

governor shall provide a description of a flag adopted under this

section.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.101, eff. Sept.

1, 2001.



CHAPTER 402. ATTORNEY GENERAL

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE A. EXECUTIVE OFFICERS

CHAPTER 402. ATTORNEY GENERAL

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 402.001. ASSISTANTS. (a) If the attorney general is

absent or unable to act, the attorney general's first office

assistant shall perform the duties of the attorney general that

are prescribed by law.

(b) The attorney general shall, at the request of an agency,

designate one or more assistants to attend the meetings of the

agency if the attorney general served as an ex officio member of

the governing board of the agency on August 23, 1963.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 402.002. REGISTER. (a) The attorney general shall keep in

a proper book a register of:

(1) the official acts and opinions of the attorney general; and

(2) actions, demands, and related proceedings involving state

revenue prosecuted or defended by the attorney general or a

district or county attorney.

(b) The attorney general shall deliver the register to the

successor to that office.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 402.003. REPORT. The attorney general shall report to the

governor on the first Monday of December of each even-numbered

year. The report must include the following information for the

preceding two years:

(1) a summary of the cases in which the state was a party that

were acted on by the supreme court and court of criminal appeals;

and

(2) a summary of civil cases in which the state was a party that

were prosecuted or defended by the attorney general in other

state or federal courts.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2003, 78th Leg., ch. 691, Sec. 1, eff. Sept. 1,

2003.

Sec. 402.004. ADMISSION, AGREEMENT, OR WAIVER. An admission,

agreement, or waiver made by the attorney general in an action or

suit to which the state is a party does not prejudice the rights

of the state.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 402.005. ACCEPTANCE OF GIFTS, GRANTS, AND FORFEITED ASSETS;

CREATION OF SPECIAL ACCOUNT. (a) The attorney general may not

accept or use money offered by an individual, firm, partnership,

corporation, or association for investigating or prosecuting a

matter.

Text of subsec. (b) as amended by Acts 1993, 73rd Leg., ch. 380,

Sec. 1

(b) The attorney general may accept gifts and grants on behalf

of the state for purposes related to duties performed by the

attorney general or to public educational opportunities, unless

the acceptance is prohibited under Subsection (a) or other law.

Money received under this subsection shall be deposited in the

state treasury to the credit of an account established in the

general revenue fund for the receipt of those funds.

Text of subsec. (b) as amended by Acts 1993, 73rd Leg., ch. 761,

Sec. 7

(b) The attorney general law enforcement account is created as a

dedicated account in the general revenue fund in the state

treasury. The account shall consist of law enforcement-related

gifts and grants, and forfeited assets, and shall be administered

by the attorney general.

(c) The attorney general may accept gifts and grants on behalf

of the state for purposes related to law enforcement duties

performed by the attorney general, unless the acceptance is

prohibited under Subsection (a) or other law. Money received

under this subsection shall be deposited in the law enforcement

account established pursuant to Subsection (b) and may be

appropriated only for the purpose for which the money was given.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 380, Sec. 1, eff. June 2,

1993; Acts 1993, 73rd Leg., ch. 761, Sec. 7, eff. Sept. 1, 1993.

Sec. 402.006. FEES. (a) For an affirmance of judgment in a

case to which the state is a party and that involves liability to

the state, the attorney general is entitled to a fee in an amount

equal to 10 percent of the amount collected up to $1,000 and five

percent of the amount collected in excess of $1,000. This fee

shall be paid from the amount collected when it is collected.

(b) For a case involving a forfeiture of a charter heard on

appeal before the supreme court or court of appeals, the attorney

general is entitled to a fee of $500.

(c) In a case in which the state is entitled to recover a

penalty or damages the attorney general is entitled, on behalf of

the state, to reasonable attorney's fees and court costs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 402.007. PAYMENT TO TREASURY; ALLOCATION OF CERTAIN

PENALTIES. (a) The attorney general shall immediately pay into

the state treasury money received for a debt or penalty.

(b) Subject to Subsection (c), the comptroller shall credit to

the judicial fund for programs approved by the supreme court that

provide basic civil legal services to the indigent the net amount

of a civil penalty that is recovered in an action by the attorney

general in any matter actionable under Subchapter E, Chapter 17,

Business & Commerce Code, after deducting amounts allocated

to or retained by the attorney general as authorized by law,

unless:

(1) another law requires that the penalty be credited to a

different fund or account; or

(2) the judgment awarding the penalty requires that the penalty

be paid to another named recipient.

(c) The total amount credited to the judicial fund for programs

approved by the supreme court that provide basic civil legal

services to the indigent under Subsection (b) may not exceed $10

million per state fiscal biennium.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

853, Sec. 1, eff. June 19, 2009.

Sec. 402.008. OFFICE. The attorney general shall keep the

attorney general's office in Austin.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 402.009. AUTHORITY TO EMPLOY AND COMMISSION PEACE OFFICERS.

The attorney general may employ and commission peace officers as

investigators for the limited purpose of assisting the attorney

general in carrying out the duties of that office relating to

prosecution assistance and crime prevention.

Added by Acts 1991, 72nd Leg., ch. 545, Sec. 1, eff. Aug. 26,

1991. Amended by Acts 1999, 76th Leg., ch. 599, Sec. 1, eff.

Sept. 1, 1999.

SUBCHAPTER B. DUTIES

Sec. 402.021. REPRESENTATION OF STATE. The attorney general

shall prosecute and defend all actions in which the state is

interested before the supreme court and courts of appeals.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 402.0212. PROVISION OF LEGAL SERVICES--OUTSIDE COUNSEL.

(a) Except as authorized by other law, a contract for legal

services between an attorney, other than a full-time employee of

the agency, and a state agency in the executive department, other

than an agency established by the Texas Constitution, must be

approved by the attorney general to be valid. The attorney

general shall provide legal services for a state agency for which

the attorney general determines those legal services are

appropriate and for which the attorney general denies approval

for a contract for those services under this subsection.

(b) For purposes of this section, the functions of a hearing

examiner, administrative law judge, or other quasi-judicial

officer are not considered legal services.

(c) This section shall not apply to the Texas Turnpike Authority

division of the Texas Department of Transportation.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 5.01, eff.

Aug. 22, 1991. Amended by Acts 1993, 73rd Leg., ch. 753, Sec. 3,

eff. June 17, 1993; Acts 2001, 77th Leg., ch. 1420, Sec. 9.003,

eff. Sept. 1, 2001.

Sec. 402.0213. APPEARANCE THROUGH VIDEOCONFERENCING TECHNOLOGY.

(a) The office of the attorney general may use videoconferencing

technology:

(1) as a substitute for personal appearances in civil and

criminal proceedings, as approved by the court; and

(2) for any proceeding, conference, or training conducted by an

employee of the office of the attorney general whose duties

include the implementation of Chapter 56, Code of Criminal

Procedure, and Chapter 57, Family Code.

(b) In this section, "videoconferencing technology" means

technology that provides for a conference of individuals in

different locations, connected by electronic means, through

audio, video, or both.

(c) The attorney general shall obtain the approval of the

appropriate authority overseeing a proceeding under Subsection

(a)(2) before using videoconferencing technology under this

section.

Added by Acts 1997, 75th Leg., ch. 509, Sec. 1, eff. Sept. 1,

1997.

Sec. 402.023. CORPORATE CHARTERS. (a) Unless provided

otherwise by law, the attorney general shall seek a judicial

forfeiture of a private corporation's charter if sufficient cause

exists. If satisfactory evidence is presented to the attorney

general that a corporation receiving state aid has forfeited its

charter or rights under its charter, the attorney general shall

immediately seek a judicial forfeiture of the charter.

(b) The attorney general shall inquire into the charter rights

of each private corporation and act in the name of the state as

proper and necessary to prevent the corporation from exercising a

power or demanding or collecting a tax, toll, freight, or

wharfage not authorized by law.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 402.0231. CORPORATE INTEGRITY UNIT. (a) In this section,

" corporate fraud" means a violation of state or federal law or

rules relating to fraud committed by a corporation, limited

liability company, or registered limited liability partnership or

an officer, director, or partner of those entities while acting

in a representative capacity.

(b) A corporate integrity unit is created within the office of

the attorney general to assist in the enforcement of the laws

relating to corporate fraud or other similar illegal activities.

The unit shall:

(1) assist district attorneys and county attorneys in the

investigation and prosecution of corporate fraud or other similar

illegal activities allegedly committed by corporations, limited

liability companies, and registered limited liability

partnerships;

(2) assist state agencies with investigation of complaints and

administrative enforcement actions for corporate fraud

violations, including the assessment of an administrative penalty

or other administrative sanction; and

(3) serve as a clearinghouse for information relating to the

investigation and prosecution of corporate fraud and other

similar illegal activities in this state.

(c) To the extent allowed by law, a state agency or local law

enforcement agency shall cooperate with the corporate integrity

unit by providing information requested by the unit as necessary

to carry out the purposes of this section. Information disclosed

under this subsection is confidential and not subject to

disclosure under Chapter 552.

Added by Acts 2003, 78th Leg., ch. 932, Sec. 1, eff. Sept. 1,

2003.

Sec. 402.024. DEFENSE OF DISTRICT ATTORNEY, GRAND JURY

COMMISSIONER, OR GRAND JUROR. (a) The attorney general shall

defend a state district attorney in an action in a federal court

if:

(1) the district attorney is a defendant because of the district

attorney's office;

(2) the cause of action accrued while the person filing the

action was confined in the Texas Department of Criminal Justice;

(3) the district attorney requests the attorney general's

assistance in the defense; and

(4) there is no action pending against the district attorney in

which the attorney general is required to represent the state.

(b) The attorney general shall defend a state grand jury

commissioner or grand juror who is a defendant in an action in

any court if:

(1) the suit involves an act of the person while in the

performance of duties as a grand jury commissioner or grand

juror; and

(2) the person requests the attorney general's assistance in the

defense.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.01(a), eff. Sept.

1, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.067, eff. September 1, 2009.

Sec. 402.025. PROPERTY TRANSACTIONS. (a) If property is sold

under a deed of trust or because of an execution, order, or sale

on a judgment in favor of the state, except an execution on a

judgment in a case of scire facias, the agent representing the

state, with the advice and consent of the attorney general, shall

purchase the property if the purchase is considered proper to

protect the interest of the state in the collection of the

judgment or debt. The agent's bid may not exceed the amount

necessary to satisfy the judgment or debt and related costs. The

officer selling the property shall execute and deliver to the

state a deed to the property as if the state were an individual.

(b) The agent, with the advice and consent of the attorney

general, may dispose of the property in the manner it was

acquired, on the terms and conditions that the agent considers

most advantageous to the state. Money received for the property

in excess of the amount necessary to satisfy the judgment or debt

and related costs shall be deposited in the state treasury to the

credit of the general revenue fund. The attorney general, in the

name of the state, shall deliver to the purchaser a deed to the

property vesting right and title to the property in the

purchaser.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 402.026. INSPECTION OF ACCOUNTS. At least monthly the

attorney general shall inspect the accounts of the offices of the

comptroller and each other person responsible for collection or

custody of state funds. The attorney general shall immediately

bring or cause to be brought an action to recover state funds in

the hands of a person in default or arrears and shall immediately

begin criminal proceedings against a person who has illegally

applied or retained state funds.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.1, eff. Sept.

1, 1997.

Sec. 402.027. FORMS. On request of the comptroller, the

attorney general shall prepare proper forms for contracts,

obligations, and other instruments needed for state use.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 402.028. ASSISTANCE TO PROSECUTING ATTORNEYS. (a) At the

request of a district attorney, criminal district attorney, or

county attorney, the attorney general may provide assistance in

the prosecution of all manner of criminal cases, including

participation by an assistant attorney general as an assistant

prosecutor when so appointed by the district attorney, criminal

district attorney, or county attorney.

(b) A district attorney, criminal district attorney, or county

attorney may appoint and deputize an assistant attorney general

as assistant prosecutor to provide assistance in the prosecution

of criminal cases, including the performance of any duty imposed

by law on the district attorney, criminal district attorney, or

county attorney.

(c) Nothing in this section shall prohibit an assistant attorney

general from appointment as attorney pro tem under the provisions

of Article 2.07, Code of Criminal Procedure.

Added by Acts 1995, 74th Leg., ch. 785, Sec. 2, eff. Sept. 1,

1995.

Sec. 402.0281. INTERNET SERVICE PROVIDER DATABASE. (a) The

attorney general shall establish a computerized database

containing contact information for all Internet service providers

providing service in this state. The contact information must

include:

(1) the name and physical address of the person authorized to

accept service of process for the Internet service provider; and

(2) the physical address of the Internet service provider's

principal place of business in this state.

(b) At the request of a district attorney, criminal district

attorney, county attorney, law enforcement agency of this state,

or local law enforcement agency, the attorney general shall allow

the requestor access to the database to expedite the

information-gathering process of a criminal investigation

conducted by the requestor concerning an offense under Section

33.021, Penal Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1291, Sec. 4, eff. September 1, 2007.

Sec. 402.029. NOTICE OF ATTORNEY OF RECORD. (a) This section

applies to each child support case in which the attorney general

provides services.

(b) The attorney general shall provide each party or the party's

attorney of record with written notice of the name, address,

telephone number, and facsimile number of the assistant attorney

general who is the attorney of record in the case.

(c) Not later than the seventh day after the date of a change,

the attorney general shall provide each party or the party's

attorney of record with written notice of a change in the name,

address, telephone number, or facsimile number of the assistant

attorney general who is the attorney of record in the case.

Added by Acts 1999, 76th Leg., ch. 722, Sec. 1, eff. Sept. 1,

1999.

Sec. 402.030. PARTICIPATION BY FATHERS. (a) The attorney

general shall periodically examine office policies and procedures

to determine if the policies and procedures deter or encourage

participation of fathers in functions performed by the attorney

general relating to children.

(b) Based on the examination required under Subsection (a), the

attorney general shall modify policies and procedures as

necessary to permit full participation of fathers in functions

performed by the attorney general relating to children in all

appropriate circumstances.

Added by Acts 2001, 77th Leg., ch. 256, Sec. 3, eff. Sept. 1,

2001.

Sec. 402.031. PREPARATION OF LANDOWNER'S BILL OF RIGHTS

STATEMENT. (a) The attorney general shall prepare a written

statement that includes a bill of rights for a property owner

whose real property may be acquired by a governmental or private

entity through the use of the entity's eminent domain authority

under Chapter 21, Property Code.

(b) The landowner's bill of rights must notify each property

owner that the property owner has the right to:

(1) notice of the proposed acquisition of the owner's property;

(2) a bona fide good faith effort to negotiate by the entity

proposing to acquire the property;

(3) an assessment of damages to the owner that will result from

the taking of the property;

(4) a hearing under Chapter 21, Property Code, including a

hearing on the assessment of damages; and

(5) an appeal of a judgment in a condemnation proceeding,

including an appeal of an assessment of damages.

(c) The statement must include:

(1) the title, "Landowner's Bill of Rights"; and

(2) a description of:

(A) the condemnation procedure provided by Chapter 21, Property

Code;

(B) the condemning entity's obligations to the property owner;

and

(C) the property owner's options during a condemnation,

including the property owner's right to object to and appeal an

amount of damages awarded.

(d) The office of the attorney general shall:

(1) write the statement in plain language designed to be easily

understood by the average property owner; and

(2) make the statement available on the attorney general's

Internet website.

Added by Acts 2007, 80th Leg., R.S., Ch.

1201, Sec. 2, eff. February 1, 2008.

Sec. 402.032. RESIDENTIAL MORTGAGE FRAUD TASK FORCE. (a) In

this section, "task force" means the residential mortgage fraud

task force.

(b) The office of the attorney general shall establish the task

force to form a strategic partnership between state, federal, and

local law enforcement agencies to better enable law enforcement

and state agencies to take a proactive stance towards tracking

and prosecuting mortgage fraud and the perpetrators of mortgage

fraud statewide.

(c) The task force consists of the following persons or their

appointees:

(1) the attorney general;

(2) the consumer credit commissioner;

(3) the banking commissioner;

(4) the credit union commissioner;

(5) the commissioner of insurance;

(6) the savings and mortgage lending commissioner;

(7) the presiding officer of the Texas Real Estate Commission;

(8) the presiding officer of the Texas Appraiser Licensing and

Certification Board; and

(9) a representative of the Texas Department of Housing and

Community Affairs.

(d) The task force may request assistance from the Federal

Bureau of Investigation, United States Secret Service, United

States Department of Justice, United States Department of

Homeland Security, Internal Revenue Service, and the United

States Postal Service.

(e) The task force shall focus its efforts in:

(1) sharing information and resources; and

(2) successfully enforcing administrative and criminal actions

against perpetrators of mortgage fraud.

(f) The agencies of the persons listed in Subsection (c) may

share confidential information or information to which access is

otherwise restricted by law with one or more of the other

agencies of the persons listed in Subsection (c) for

investigative purposes described by Subsection (b). Except as

provided by this subsection, confidential information that is

shared under this subsection remains confidential and legal

restrictions on access to the information apply.

(g) The task force shall submit to the governor, lieutenant

governor, and speaker of the house of representatives an annual

report on the progress of each agency of the persons listed in

Subsection (c) in accomplishing the purposes described by

Subsection (b).

(h) The office of the attorney general shall oversee the

administration of the task force. The attorney general shall

provide the necessary staff and facilities to assist the task

force in performing its duties.

(i) The attorney general may solicit and accept gifts, grants,

and donations of money, services, or property on behalf of the

state for disbursement to any state agency or local law

enforcement agency to aid the task force in the investigation and

prosecution of mortgage fraud in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

285, Sec. 2, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

709, Sec. 2, eff. September 1, 2009.

Sec. 402.033. REPORTING FRAUDULENT ACTIVITIES. (a) In this

section:

(1) "Authorized governmental agency" means:

(A) the attorney general;

(B) a local or state law enforcement agency of this state or a

federal law enforcement agency;

(C) a prosecuting attorney of the United States or of a county

or judicial district of this state; or

(D) the Department of Public Safety, the Texas Department of

Insurance, the Office of Consumer Credit Commissioner, the Texas

Department of Banking, the credit union department, the

Department of Savings and Mortgage Lending, the Texas Real Estate

Commission, the Texas Appraiser Licensing and Certification

Board, or the Texas Department of Housing and Community Affairs.

(2) "Fraudulent activity" means any act that constitutes a

violation of a penal law and is part of an attempt or scheme to

defraud any person.

(b) If a person determines or reasonably suspects that

fraudulent activity has been committed or is about to be

committed, the person shall report the information to an

authorized governmental agency. If a person reports the

information to the attorney general, the attorney general shall

notify each agency with representation on the residential

mortgage fraud task force under Section 402.032. If a financial

institution or person voluntarily or pursuant to this section

reports fraudulent activity to an authorized governmental agency,

the financial institution or person may not notify any person

involved in the fraudulent activity that the fraudulent activity

has been reported, and the authorized governmental agency who has

any knowledge that such report was made shall not disclose to any

person involved in the fraudulent activity that the fraudulent

activity has been reported. Any financial institution or person

that makes a voluntary report of any possible violation of law or

regulation to an authorized governmental agency shall not be

liable to any person under any law or regulation of the state or

the United States for such report.

(c) This section does not eliminate or diminish any common law

or statutory privilege or immunity.

Added by Acts 2007, 80th Leg., R.S., Ch.

285, Sec. 2, eff. September 1, 2007.

Renumbered from Government Code, Section 402.031 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(20), eff. September 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

709, Sec. 1, eff. September 1, 2009.

Sec. 402.034. PUBLIC AWARENESS CAMPAIGN CONCERNING CERTAIN

PRESCRIPTION DRUG SOLICITATIONS. (a) The office of the attorney

general shall develop a public awareness campaign to educate

consumers concerning solicitations for the sale of prescription

drugs that are made using electronic mail or the Internet.

(b) The public awareness campaign must emphasize the existence

of reputable pharmacies and pharmacists that provide services

through the Internet and must provide information to assist a

consumer in distinguishing a reputable pharmacy or pharmacist

from a seller that may be unlicensed or fraudulent.

(c) In developing the public awareness campaign, the office of

the attorney general shall consult with the Texas State Board of

Pharmacy, trade associations representing the interests of

pharmacies and pharmacists in this state, and advocates for

consumer protection.

(d) In conducting the public awareness campaign, the office of

the attorney general may distribute information using:

(1) brochures;

(2) advertisements, articles, or editorials in newspapers or

other publications;

(3) radio or television public service announcements;

(4) the Internet; or

(5) other appropriate means.

(e) The attorney general may, in accordance with Section

402.005, accept gifts, grants, and donations to support the

public awareness campaign.

Added by Acts 2007, 80th Leg., R.S., Ch.

81, Sec. 1, eff. May 14, 2007.

Renumbered from Government Code, Section 402.031 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(21), eff. September 1, 2009.

For expiration of this section, see Subsection (h).

Sec. 402.035. HUMAN TRAFFICKING PREVENTION TASK FORCE. (a) In

this section, "task force" means the human trafficking prevention

task force.

(b) The office of the attorney general shall establish the human

trafficking prevention task force to develop policies and

procedures to assist in the prevention and prosecution of human

trafficking crimes.

(c) The task force is composed of the following:

(1) the governor or the governor's designee;

(2) the attorney general or the attorney general's designee;

(3) the executive commissioner of the Health and Human Services

Commission or the executive commissioner's designee;

(4) the commissioner of the Department of Family and Protective

Services or the commissioner's designee;

(5) the public safety director of the Department of Public

Safety or the director's designee;

(6) one representative from each of the following state

agencies, appointed by the chief administrative officer of the

respective agency:

(A) the Texas Workforce Commission;

(B) the Texas Department of Criminal Justice;

(C) the Texas Youth Commission;

(D) the Texas Juvenile Probation Commission; and

(E) the Texas Alcoholic Beverage Commission; and

(7) as appointed by the attorney general:

(A) a public defender, as defined by Article 26.044, Code of

Criminal Procedure;

(B) an attorney representing the state;

(C) a representative of:

(i) a hotel and motel association;

(ii) a district and county attorneys association; and

(iii) a state police association;

(D) representatives of sheriff's departments;

(E) representatives of local law enforcement agencies affected

by human trafficking; and

(F) representatives of nongovernmental entities making

comprehensive efforts to combat human trafficking by:

(i) identifying human trafficking victims;

(ii) providing legal or other services to human trafficking

victims;

(iii) participating in community outreach or public awareness

efforts regarding human trafficking;

(iv) providing or developing training regarding the prevention

of human trafficking; or

(v) engaging in other activities designed to prevent human

trafficking.

(d) The task force shall:

(1) collaborate, as needed to fulfill the duties of the task

force, with:

(A) United States attorneys for the districts of Texas; and

(B) special agents or customs and border protection officers and

border patrol agents of:

(i) the Federal Bureau of Investigation;

(ii) the United States Drug Enforcement Administration;

(iii) the Bureau of Alcohol, Tobacco, Firearms and Explosives;

(iv) the United States Immigration and Customs Enforcement

Agency; or

(v) the United States Department of Homeland Security;

(2) collect, organize, and periodically publish statistical data

on the nature and extent of human trafficking in this state;

(3) solicit cooperation and assistance from state and local

governmental agencies, political subdivisions of the state,

nongovernmental organizations, and other persons, as appropriate,

for the purpose of collecting and organizing statistical data

under Subdivision (2);

(4) ensure that each state or local governmental agency and

political subdivision of the state that assists in the prevention

of human trafficking collects statistical data related to human

trafficking, including, as appropriate:

(A) the number of investigations concerning, arrests and

prosecutions for, and convictions of:

(i) the offense of trafficking of persons; and

(ii) the offense of forgery or an offense under Chapter 43,

Penal Code, if committed as part of a criminal episode involving

the trafficking of persons;

(B) demographic information on persons who are convicted of

offenses described by Paragraph (A) and persons who are the

victims of those offenses;

(C) geographic routes by which human trafficking victims are

trafficked and geographic patterns in human trafficking,

including the country or state of origin and the country or state

of destination;

(D) means of transportation and methods used by persons who

engage in trafficking to transport their victims; and

(E) social and economic factors that create a demand for the

labor or services that victims of human trafficking are forced to

provide;

(5) work with the Commission on Law Enforcement Officer

Standards and Education to develop and conduct training for law

enforcement personnel, victim service providers, and medical

service providers to identify victims of human trafficking;

(6) on the request of a judge of a county court, county court at

law, or district court or a county attorney, district attorney,

or criminal district attorney, assist and train the judge or the

judge's staff or the attorney or the attorney's staff in the

recognition and prevention of human trafficking;

(7) examine training protocols related to human trafficking

issues, as developed and implemented by federal, state, and local

law enforcement agencies;

(8) collaborate with state and local governmental agencies,

political subdivisions of the state, and nongovernmental

organizations to implement a media awareness campaign in

communities affected by human trafficking; and

(9) develop recommendations on how to strengthen state and local

efforts to prevent human trafficking, protect and assist human

trafficking victims, and prosecute human trafficking offenders.

(e) The presiding officer of the task force is the attorney

general or the attorney general's designee.

(f) The office of the attorney general shall supervise the

administration of the task force. The attorney general shall

provide the necessary staff and facilities to assist the task

force in performing its duties.

(g) Not later than December 1 of each even-numbered year, the

task force shall submit a report regarding the task force's

activities, findings, and recommendations, including any proposed

legislation, to the governor, the lieutenant governor, and the

legislature.

(h) This section expires September 1, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

1002, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. OPINIONS

Sec. 402.041. DEFINITION. In this subchapter "opinion" means

advice or a judgment or decision and the legal reasons and

principles on which it is based.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 402.042. QUESTIONS OF PUBLIC INTEREST AND OFFICIAL DUTIES.

(a) On request of a person listed in Subsection (b), the

attorney general shall issue a written opinion on a question

affecting the public interest or concerning the official duties

of the requesting person.

(b) An opinion may be requested by:

(1) the governor;

(2) the head of a department of state government;

(3) a head or board of a penal institution;

(4) a head or board of an eleemosynary institution;

(5) the head of a state board;

(6) a regent or trustee of a state educational institution;

(7) a committee of a house of the legislature;

(8) a county auditor authorized by law; or

(9) the chairman of the governing board of a river authority.

(c) A request for an opinion must be in writing and sent by

certified or registered mail, with return receipt requested,

addressed to the office of the attorney general in Austin. The

attorney general shall:

(1) acknowledge receipt of the request not later than the 15th

day after the date that it is received; and

(2) issue the opinion not later than the 180th day after the

date that it is received, unless before that deadline the

attorney general notifies the requesting person in writing that

the opinion will be delayed or not rendered and states the

reasons for the delay or refusal.

(d) The attorney general and the requesting person by written

agreement may waive the provisions of Subsections (a) and (c) if

the waiver does not substantially prejudice any person's legal

rights.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 402.043. QUESTIONS RELATING TO ACTIONS IN WHICH THE STATE

IS INTERESTED. The attorney general shall advise a district or

county attorney of this state, on the attorney's request, in the

prosecution or defense of an action in which the state is

interested before a district or inferior court if the requesting

attorney has investigated the question involved and submitted a

brief to the attorney general.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 402.044. QUESTIONS RELATING TO BONDS. The attorney general

shall advise the proper legal authorities in regard to the

issuance of bonds that by law require the attorney general's

approval.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 402.045. LIMITATION. The attorney general may not give

legal advice or a written opinion to a person other than a person

named in this subchapter.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 403. COMPTROLLER OF PUBLIC ACCOUNTS

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE A. EXECUTIVE OFFICERS

CHAPTER 403. COMPTROLLER OF PUBLIC ACCOUNTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 403.001. DEFINITIONS. (a) In any state statute,

"comptroller" means the comptroller of public accounts of the

State of Texas.

(b) In this chapter:

(1) "Account" means a subdivision of a fund.

(2) "Dedicated revenue" means revenue set aside by law for a

particular purpose or entity.

(3) "Fund" means a fiscal and accounting entity with a

self-balancing set of accounts recording cash and other financial

resources.

(4) "Special fund" means a fund, other than the general revenue

fund, that is established by law for a particular purpose or

entity.

(5) "Cash Management Improvement Act" means the federal Cash

Management Improvement Act of 1990 (31 U.S.C. Section 6501 et

seq.).

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 11.01,

eff. Aug. 22, 1991; Acts 1993, 73rd Leg., ch. 449, Sec. 21, eff.

Sept. 1, 1993.

Sec. 403.002. PERFORMANCE OF DUTY. (a) Repealed by Acts 2003,

78th Leg., ch. 285, Sec. 31(9).

(b) If the comptroller intentionally neglects or refuses to

perform a duty of the office of comptroller, the comptroller is

liable to the state for a penalty of not less than $100 nor more

than $1,000 for each day of the neglect or refusal.

(c) The attorney general, by suit in the name of the state,

shall recover penalties provided by this chapter. Venue and

jurisdiction of the suit are in a court of Travis County.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2003, 78th Leg., ch. 285, Sec. 9, 31(9), eff.

Sept. 1, 2003.

Sec. 403.003. CHIEF CLERK. (a) The comptroller shall appoint a

chief clerk who shall:

(1) perform the duties of the comptroller when the comptroller

is unavoidably absent or is incapable of discharging those

duties;

(2) act as comptroller if the office of comptroller becomes

vacant until a comptroller is appointed and qualified; and

(3) under the comptroller's direction, supervise the keeping of

the books, records, and accounts of the office and perform other

duties required by law or the comptroller.

(b) The chief clerk shall take the official oath.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 73, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1423, Sec. 7.01, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 285, Sec. 10, eff. Sept. 1, 2003.

Sec. 403.004. CHIEF OF CLAIMS DIVISION. The comptroller shall

designate one person as chief of the claims division. The chief

of the claims division shall prepare or have prepared all

warrants and is accountable to the comptroller for warrants

coming into the person's possession.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 641, Sec. 3, eff. Sept. 1,

1991.

Sec. 403.006. INSPECTION OF ACCOUNTS. On request of a house or

committee of the legislature, the comptroller shall exhibit for

the house's or committee's examination any book, paper, voucher,

or other matter relating to the office.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 403.007. DIVISIONS. The comptroller may organize and

maintain divisions within the comptroller's office as necessary

for the efficient and orderly operation of the office.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 403.008. BONDS AND EMPLOYEES. (a) The comptroller shall

give any special bond required by an Act of Congress or a federal

department or official to protect federal funds deposited with

the comptroller. The state shall pay the expenses necessary and

incidental to the execution of the bond.

(b) The comptroller shall appoint other employees that are

authorized by law. The comptroller may require an employee to be

insured in the manner and sum required by the comptroller.

(c) The state shall pay any expense incident to the execution of

a bond authorized under Chapter 653 and any insurance of the

chief clerk and other employees.

Added by Acts 1997, 75th Leg., ch. 1035, Sec. 75, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 285, Sec. 11, eff.

Sept. 1, 2003.

SUBCHAPTER B. GENERAL POWERS AND DUTIES

Sec. 403.011. GENERAL POWERS. (a) The comptroller shall:

(1) obtain a seal with "Comptroller's Office, State of Texas"

engraved around the margin and a five-pointed star in the center,

to be used as the seal of the office to authenticate official

acts, except warrants drawn on the state treasury;

(2) adopt regulations the comptroller considers essential to the

speedy and proper assessment and collection of state revenues;

(3) supervise, as the sole accounting officer of the state, the

state's fiscal concerns and manage those concerns as required by

law;

(4) require all accounts presented to the comptroller for

settlement not otherwise provided for by law to be made on forms

that the comptroller prescribes;

(5) prescribe and furnish the form or electronic format to be

used in the collection of public revenue;

(6) prescribe the mode and manner of keeping and stating of

accounts of persons collecting state revenue;

(7) prescribe forms or electronic formats of the same class,

kind, and purpose so that they are uniform in size, arrangement,

matter, and form;

(8) require each person receiving money or managing or having

disposition of state property of which an account is kept in the

comptroller's office periodically to render statements of the

money or property to the comptroller;

(9) require each person who has received and not accounted for

state money to settle the person's account;

(10) keep and settle all accounts in which the state is

interested;

(11) examine and settle the account of each person indebted to

the state, verify the amount or balance, and direct and supervise

the collection of the money;

(12) audit claims against the state the payment of which is

provided for by law, unless the audit is otherwise specially

provided for;

(13) determine the method for auditing claims against the state

in a cost-effective manner, including the use of stratified and

statistical sampling techniques in conjunction with automated

edits;

(14) maintain the necessary records and data for each approved

claim against the state so that an adequate audit can be

performed and the comptroller can submit a report to each house

of the legislature, upon request, stating the name and amount of

each approved claim;

(15) keep and state each account between the state and the

United States;

(16) keep journals through which all entries are made in the

ledger;

(17) draw warrants on the treasury for payment of all money

required by law to be paid from the treasury on warrants drawn by

the comptroller;

(18) suggest plans for the improvement and management of the

general revenue; and

(19) preserve the books, records, papers, and other property of

the comptroller's office and deliver them in good condition to

the successor to that office.

(b) The comptroller may solicit, accept, or refuse a gift or

grant of money, services, or property on behalf of the state for

any public purpose related to the office or duties of the

comptroller.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 108, Sec. 4, eff. Sept. 1,

1989; Acts 1997, 75th Leg., ch. 1423, Sec. 7.03, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1467, Sec. 1.12, eff. June 19,

1999.

Sec. 403.0111. DISTRIBUTION OF FEDERAL TAX INFORMATION. (a) In

addition to the distribution of state tax and fiscal information,

the comptroller's office is authorized to take the lead in

promoting awareness of federal earned income tax credits and to

encourage other agencies to similarly promote awareness of the

federal tax credit for working families and individuals who may

qualify.

(b) State agencies that otherwise distribute information to the

public may use existing resources to distribute information to

persons likely to qualify for federal earned income tax credits

and shall cooperate with the comptroller in information

distribution efforts.

Added by Acts 1995, 74th Leg., ch. 418, Sec. 1, eff. Sept. 1,

1995.

Sec. 403.0115. REPORTS PUBLISHED ON INTERNET. The comptroller

shall promptly publish on the comptroller's Internet site each

report that is:

(1) published by the comptroller; and

(2) public information subject to disclosure under the open

records law, Chapter 552.

Added by Acts 1999, 76th Leg., ch. 1582, Sec. 1, eff. Sept. 1,

1999.

Sec. 403.012. ACCEPTANCE OF FEDERAL MONEY. The comptroller may

accept federal money for a state agency not otherwise restricted

by statute or by rider or special provision in the General

Appropriations Act, if the state agency has certified to the

comptroller that the agency will be responsible for compliance

with applicable federal and state law.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 403.0121. ACCEPTANCE OF FEDERAL MONEY. The comptroller

shall execute instruments necessary to accept money, gifts, or

assets authorized by federal statute to be paid to the state in

lieu of taxes or as a gift by the Secretary of Housing and Urban

Development or any federal agency. The comptroller shall deposit

funds received under this section in the general revenue fund.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 18, eff. Sept. 1,

1993.

Sec. 403.0122. DEPOSIT OF AMERICAN RECOVERY AND REINVESTMENT ACT

MONEY. (a) In this section:

(1) "Fund" means the American Recovery and Reinvestment Act

fund.

(2) "Recovery act" means the federal American Recovery and

Reinvestment Act of 2009 (Pub. L. No. 111-5).

(b) The American Recovery and Reinvestment Act fund is created

as a special fund in the state treasury outside the general

revenue fund.

(c) Notwithstanding any other law of this state and except as

otherwise provided by federal law, state agencies that receive

money under the recovery act shall deposit the money to the

credit of the fund as the comptroller determines is necessary to

hold and account for money received under the recovery act.

(d) Other money may be deposited to the credit of the fund as

appropriated by the legislature, as required by federal law, or

as necessary to account for money related to the recovery act.

Money deposited to the credit of the fund may only be used for

the purposes identified in the recovery act to stimulate the

economy, including aid for unemployment, welfare, education,

health, and infrastructure.

(e) Agencies shall transfer amounts between the fund and other

accounts and funds in the treasury as necessary to properly

account for money received under the recovery act as directed by

the comptroller. This section does not affect the authority of

the comptroller to establish and use accounts necessary to manage

and account for revenues and expenditures.

(f) Interest earned on money deposited to the credit of the fund

is exempt from Section 404.071. Interest earned on money in the

fund shall be retained in the fund.

(g) The comptroller may issue guidelines for state agencies

regarding the implementation of this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1051, Sec. 20(b), eff. June 19, 2009.

Sec. 403.013. REPORT TO GOVERNOR. (a) In this section, "state

agency" means:

(1) any department, commission, board, office, or other agency

in the executive or legislative branch of state government

created by the constitution or a statute of this state;

(2) the Supreme Court of Texas, the Court of Criminal Appeals of

Texas, a court of appeals, the Texas Civil Judicial Council, the

Office of Court Administration of the Texas Judicial System, the

State Bar of Texas, or another state judicial agency created by

the constitution or a statute of this state;

(3) a university system or an institution of higher education as

defined by Section 61.003, Education Code; or

(4) another governmental organization that the comptroller

determines to be a component unit of state government for

purposes of financial reporting under the provisions of this

section.

(b) On the first Monday of November of each year, and at other

times the governor requires, the comptroller shall exhibit to the

governor, in addition to the reports required by the

constitution, an exact and complete statement showing:

(1) the funds and revenues of the state; and

(2) public expenditures during the preceding year or during

another period required by the governor.

(c) On the last day of February of each year, in addition to the

reports required by the constitution and this section, the

comptroller shall exhibit to the governor an audited

comprehensive annual financial report that includes all state

agencies determined to be part of the statewide accounting entity

and that is prepared in accordance with generally accepted

accounting principles as prescribed or modified in pronouncements

of the Governmental Accounting Standards Board.

(d) The report under Subsection (c) shall be compiled from the

financial information requested by the comptroller under

Subchapter B, Chapter 2101, until it can be prepared from

information contained in a fully operational uniform automated

statewide accounting and reporting system.

(e) The comptroller is not required to include in the report

under Subsection (c) a state agency or other governmental

organization that the comptroller finds is not a component unit

of state government for purposes of financial reporting under

this section.

(f) The Texas growth fund and Texas growth fund II, created as

provided by Section 70, Article XVI, Texas Constitution, shall

provide the financial information listed in Subchapter B, Chapter

2101, to the comptroller once each year, not later than the date

established by the comptroller.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.02(a), eff. Sept.

1, 1989; Acts 1993, 73rd Leg., ch. 268, Sec. 16, eff. Sept. 1,

1993; Acts 1993, 73rd Leg., ch. 449, Sec. 23, eff. Sept. 1, 1993;

Acts 2001, 77th Leg., ch. 1158, Sec. 9, eff. Sept. 1, 2001; Acts

2001, 77th Leg., ch. 1158, Sec. 10, eff. June 15, 2001.

Sec. 403.0131. APPROPRIATION CERTIFICATION. (a) Not later than

the 10th day, excluding Sundays, after the date on which an act

making an appropriation is reported enrolled by the house of

origin, the comptroller shall complete the evaluation and

certification of the appropriation required by Section 49a(b),

Article III, Texas Constitution.

(b) As soon as practical after the comptroller certifies the

appropriations made by the legislature in a regular or special

session, the comptroller shall prepare a summary table that

details the basis for the certification of all major funds. The

table must be similar in format and detail to the summary tables

of the major fund estimates published in the comptroller's

biennial revenue estimate and must include the biennial

appropriations from all major funds. The comptroller shall

deliver a copy of each table prepared under this section to the

governor, the lieutenant governor, the speaker of the house of

representatives, each member of the legislature, and the

Legislative Budget Board.

Added by Acts 1999, 76th Leg., ch. 281, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec.

24.01, eff. Jan. 11, 2004.

Sec. 403.014. REPORT ON EFFECT OF CERTAIN TAX PROVISIONS. (a)

Before each regular session of the legislature, the comptroller

shall report to the legislature and the governor on the effect,

if it is possible to assess, of exemptions, discounts,

exclusions, special valuations, special accounting treatments,

special rates, and special methods of reporting relating to:

(1) sales, excise, and use tax under Chapter 151, Tax Code;

(2) franchise tax under Chapter 171, Tax Code;

(3) school district property taxes under Title 1, Tax Code;

(4) motor vehicle tax under Section 152.090; and

(5) any other tax generating more than five percent of state tax

revenue in the prior fiscal year.

(b) The report must include:

(1) an analysis of each special provision that reduces the

amount of tax payable, to include an estimate of the loss of

revenue for a six-year period including the current fiscal

biennium and a citation of the statutory or legal authority for

the provision; and

(2) for provisions reducing revenue by more than one percent of

total revenue for a tax covered by this section:

(A) the effect of each provision on the distribution of the tax

burden by income class and industry or business class, as

appropriate; and

(B) the effect of each provision on total income by income

class.

(c) The report may include:

(1) an assessment of the intended purpose of the provision and

whether the provision is achieving that objective; and

(2) a recommendation for retaining, eliminating, or amending the

provision.

(d) The report may be included in any other report made by the

comptroller.

(e) At the request of the chair of a committee of the senate or

house of representatives to which has been referred a bill or

resolution establishing, extending, or restricting an exemption,

discount, exclusion, special valuation, special accounting

treatment, special rate, or special method of reporting relating

to any state tax, the Legislative Budget Board with the

assistance, as requested, of the comptroller shall prepare a

letter analysis of the effect on the state's tax revenues that

would result from the passage of the bill or resolution. The

letter analysis shall contain the same information as provided in

Subsection (b), as appropriate.

(f) The comptroller and Legislative Budget Board may request

from any state officer or agency information necessary to

complete the report or letter analysis. Each state officer or

agency shall cooperate with the comptroller and Legislative

Budget Board in providing information or analysis for the report

or letter analysis.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 47, eff. June 19,

1997; Acts 1999, 76th Leg., ch. 1467, Sec. 2.02, eff. Oct. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1266, Sec. 14, eff. September 1, 2007.

Sec. 403.0141. REPORT ON INCIDENCE OF TAX. (a) Before each

regular session of the legislature, the comptroller shall report

to the legislature and the governor on the overall incidence of

the school district property tax and any state tax generating

more than 2.5 percent of state tax revenue in the prior fiscal

year. The analysis shall report on the distribution of the tax

burden for the taxes included in the report.

(b) At the request of the chair of a committee of the senate or

house of representatives to which has been referred a bill or

resolution to change the tax system that would increase,

decrease, or redistribute tax by more than $20 million, the

Legislative Budget Board with the assistance, as requested, of

the comptroller shall prepare an incidence impact analysis of the

bill or resolution. The analysis shall report on the incidence

effects that would result if the bill or resolution were enacted.

(c) To the extent data is available, the incidence impact

analysis under Subsections (a) and (b):

(1) shall evaluate the tax burden:

(A) on the overall income distribution, using a systemwide

incidence measure or other appropriate measures of equality and

inequality; and

(B) on income classes, including, at a minimum, quintiles of the

income distribution, on renters and homeowners, on industry or

business classes, as appropriate, and on various types of

business organizations;

(2) may evaluate the tax burden:

(A) by other appropriate taxpayer characteristics, such as

whether the taxpayer is a farmer, rancher, retired elderly, or

resident or nonresident of the state; and

(B) by distribution of impact on consumers, labor, capital, and

out-of-state persons and entities;

(3) shall evaluate the effect of each tax on total income by

income group; and

(4) shall:

(A) use the broadest measure of economic income for which

reliable data is available; and

(B) include a statement of the incidence assumptions that were

used in making the analysis.

Added by Acts 1997, 75th Leg., ch. 1035, Sec. 48, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1467, Sec. 2.03, eff.

Oct. 1, 1999.

Sec. 403.015. ELECTRONIC COMPUTING AND DATA PROCESSING. The

comptroller may:

(1) establish and operate a central electronic computing and

data processing center to:

(A) maintain the central accounting records of the state;

(B) prepare payrolls and other warrants;

(C) audit tax reports; and

(D) perform other accounting and data processing activities for

which this equipment economically and practically may be used;

(2) prescribe and revise claim forms, registers, warrants, and

other documents submitted in support of payroll or other claims

or to support tax or other payments to the state, in order to

provide for the orderly and economical use of equipment under

this section; and

(3) prescribe and revise procedures, techniques, and formats for

electronic data transmission, in order to improve the flow of

data between state agencies.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 403.016. ELECTRONIC FUNDS TRANSFER. (a) The comptroller

shall establish and operate an electronic funds transfer system

in accordance with this section. The comptroller may use the

services of financial institutions, automated clearinghouses, and

the federal government to establish and operate the system.

(b) The comptroller shall use the electronic funds transfer

system to pay an employee's net state salary and travel expense

reimbursements unless:

(1) the employee does not hold a classified position under the

state's position classification plan and the employee's gross

state salary is less than the gross state salary for a position

classified to group 8, step 1, of the state position

classification plan; or

(2) the employee holds a classified position under the state's

position classification plan that is classified below group 8.

(c) The comptroller shall use the electronic funds transfer

system to make:

(1) payments of more than $100 to annuitants by the Employees

Retirement System of Texas or the Teacher Retirement System of

Texas under either system's administrative jurisdiction;

(2) recurring payments to municipalities, counties, political

subdivisions, special districts, and other governmental entities

of this state; and

(3) payments to vendors who choose to receive payment through

the electronic funds transfer system rather than by warrant.

(d) If the comptroller is not required by this section to use

the electronic funds transfer system to pay a person, the

comptroller may use the system to pay the person on the person's

request.

(e) Repealed by Acts 1997, 75th Leg., ch. 1035, Sec. 90(a), eff.

June 19, 1997.

(f)(1) Except as provided by Subdivisions (2) and (4) and subject

to any limitation in rules adopted by the comptroller, an

automated clearinghouse, or the federal government, the

comptroller may use the electronic funds transfer system to

deposit payments only to one or more accounts of a payee at one

or more financial institutions, including credit unions.

(2) The comptroller may also use the electronic funds transfer

system to deposit a portion of an employee's gross pay into the

employee's account at a credit union as prescribed by Subchapter

G, Chapter 659.

(3) A single electronic funds transfer may contain payments to

multiple payees. Individual transfers or warrants are not

required for each payee.

(4) The comptroller may also use the electronic funds transfer

system to deposit a portion of an employee's gross pay into an

account of an eligible state employee organization for a

membership as prescribed by Subchapter G, Chapter 659.

(g) When a law requires the comptroller to make a payment by

warrant, the comptroller may instead make the payment through the

electronic funds transfer system. The comptroller's use of the

electronic funds transfer system or any other payment means does

not create a right that would not have been created if a warrant

had been issued.

(h) Notwithstanding any requirement in this section to make a

payment through the electronic funds transfer system, the

comptroller shall issue a warrant to pay a person if:

(1) the person properly notifies the comptroller that:

(A) receiving the payment by electronic funds transfer would be

impractical to the person;

(B) receiving the payment by electronic funds transfer would be

more costly to the person than receiving the payment by warrant;

(C) the person is unable to establish a qualifying account at a

financial institution to receive electronic funds transfers; or

(D) the person chooses to receive the payment by warrant; or

(2) the state agency on whose behalf the comptroller makes the

payment properly notifies the comptroller that:

(A) making the payment by electronic funds transfer would be

impractical to the agency; or

(B) making the payment by electronic funds transfer would be

more costly to the agency than making the payment by warrant.

(i) Notwithstanding any requirement in this section to make a

payment through the electronic funds transfer system, the

comptroller may make a payment by warrant if the comptroller

determines that:

(1) using the electronic funds transfer system would be

impractical to the state; or

(2) the cost to the state of using the electronic funds transfer

system would exceed the cost of issuing a warrant.

(j) The comptroller shall adopt rules to administer this

section, including rules relating to the notifications that may

be provided to the comptroller under Subsection (h).

(k) Repealed by Acts 1999, 76th Leg., ch. 945, Sec. 2, eff. June

18, 1999.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 641, Sec. 4, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 909, Sec. 2, eff. Aug. 26, 1991;

Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 3.01, eff. Jan. 1,

1992; Acts 1993, 73rd Leg., ch. 449, Sec. 24, eff. Sept. 1, 1993;

Acts 1993, 73rd Leg., ch. 939, Sec. 13, eff. Aug. 30, 1993; Acts

1997, 75th Leg., ch. 634, Sec. 1(a), eff. Sept. 1, 1998; Acts

1997, 75th Leg., ch. 1035, Sec. 49, 90(a), eff. June 19, 1997;

Acts 1999, 76th Leg., ch. 945, Sec. 1, 2, eff. June 18, 1999;

Acts 2003, 78th Leg., ch. 1310, Sec. 15, eff. June 20, 2003.

Sec. 403.0165. PAYROLL DEDUCTION FOR STATE EMPLOYEE

ORGANIZATION. (a) An employee of a state agency may authorize a

transfer each pay period from the employee's salary or wage

payment for a membership fee in an eligible state employee

organization. The authorization shall remain in effect until an

employee authorizes a change in the authorization. Authorizations

and changes in authorizations must be provided in accordance with

rules adopted by the comptroller.

(b) The comptroller shall adopt rules for transfers by employees

to a certified eligible state employee organization. The rules

may authorize electronic transfers of amounts deducted from

employees' salaries and wages under this section.

(c) Participation by employees of state agencies in the payroll

deduction program authorized by this section is voluntary.

(d) To be certified by the comptroller, a state employee

organization must have a current dues structure for state

employees in place and operating in this state for a period of at

least 18 months.

(e) Any organization requesting certification shall demonstrate

that the fee structure proposed from state employees is equal to

an average of not less than one-half of the fees for that

organization nationwide.

(f) An organization not previously certified may submit an

application for certification as an eligible state employee

organization to the comptroller at any time except during the

period after June 2 and before September 1.

(g) The comptroller may approve an application under Subsection

(f) if a state employee organization demonstrates to the

satisfaction of the comptroller that it qualifies as an eligible

state employee organization by providing the documentation

required by this section and applicable rules adopted by the

comptroller.

(h) The comptroller may charge an administrative fee to cover

the costs incurred as a result of administering this section. The

administrative fees charged by the comptroller shall be paid by

each qualifying state employee organization on a pro rata basis

to be determined by the comptroller. The comptroller by rule

shall determine the most efficient and effective method of

collecting the fees.

(i) The comptroller may adopt rules for the administration of

this section.

(j) Repealed by Acts 1997, 75th Leg., ch. 1035, Sec. 90(a), eff.

June 19, 1997.

(k) Any state employee organization that has a membership of at

least 4,000 state employee members on April 1, 1991, shall be

certified by the comptroller as an eligible state employee

organization. Such an organization may not be required to meet

any other eligibility requirements as set out in this section for

certification, including requirements in the definition of

eligible state employee organization under Subsection (l).

(l) In this section:

(1) "Eligible state employee organization" means a state

employee organization with a membership of at least 4,000 state

employees continuously for the 18 months preceding a request for

certification from the comptroller that conducts activities on a

statewide basis and that the comptroller has certified under this

article.

(2) "State agency" means a department, commission, board,

office, or any other state entity of state government.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 3.02, eff.

Jan. 1, 1992. Amended by Acts 1993, 73rd Leg., ch. 449, Sec. 25,

eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1035, Sec. 32,

90(a), eff. June 19, 1997.

Sec. 403.017. CUSTODY OF SECURITY FOR MONEY AND DEEDS. (a) A

bond, note, or other security for money given to the state or an

officer for the use of the state shall be deposited in the office

of the comptroller.

(b) A deed conveying land or an interest in land to the state

for highway purposes shall be deposited in the Austin office of

the Texas Department of Transportation.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 641, Sec. 5, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 165, Sec. 22(33), eff. Sept. 1,

1995.

Sec. 403.018. ASSISTANCE IN RECONSTRUCTING DESTROYED RECORDS.

The comptroller may assist any taxpayer in reconstructing and

recompiling business records that are damaged or destroyed by

natural disaster.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 403.019. CONTRACTS TO COLLECT OUT-OF-STATE DEBTS. (a) The

comptroller may contract with a person who is qualified in the

business of debt collection to collect on behalf of this state a

tax or other amount finally determined to be owed to this state

by a person residing outside this state and not known by the

agency referring the debt to have sufficient assets in this state

to satisfy the debt if the comptroller determines that the

collection service to be provided by the collector would be

economical and in the best interest of the state. Subject to

Subsection (c), a contract may permit or require the person to

pursue a judicial action in a court outside this state to collect

a tax or other amount owed. A contract may also apply to a tax or

other amount owed by a person residing outside this state and not

known by the agency referring the debt to have sufficient assets

in this state to satisfy the debt to a political subdivision of

this state, if the comptroller or another state official is

required by law to collect the tax or other amount owed for the

political subdivision. No contract authorized under this section

may exceed four years in length, except that such contract may

provide for an extension for the sole purpose of concluding

actions pending at the time of the termination of the contract.

This restriction shall not be construed so as to prohibit a

contractor from bidding on a subsequent contract.

(b) The comptroller must obtain services authorized by this

section in the manner provided for the purchase of services by

contract under Chapters 2155-2158. In addition to any other

notice required by that Act for inviting bids, the comptroller

shall solicit bids for a contract by publishing notice in the

Texas Register.

(c) A contract under this section is not valid unless approved

by the attorney general. The attorney general shall approve a

contract if the attorney general determines that the contract

complies with the requirements of this section and is in the best

interest of the state. No judicial action by any person on behalf

of the state under a contract authorized and approved by this

section may be brought unless approved by the attorney general.

(d) A contract authorized by this section may provide for

reasonable compensation for services provided under the contract,

including compensation determined by the application of a

specified percentage of the total amount collected, including

penalties, interest, court costs, or attorney's fees. If the debt

to be collected consists of unpaid taxes, including any

penalties, interest, or costs incurred in connection with the

taxes, for which tax enforcement funds are available, the

comptroller shall pay the compensation for services provided

under the contract from those funds.

(e) An amount collected under a contract authorized by this

section shall be deposited in a suspense account established for

that purpose in the state treasury. The comptroller shall pay any

compensation provided by the contract that is not paid from other

funds under Subsection (d) from the suspense account. After those

amounts have been paid, the remainder shall be transferred to the

fund or account to which the amount collected is required to be

deposited. If the amount collected is not required to be

deposited to a specific fund or account, the amount shall be

transferred to the general revenue fund.

(f) The comptroller may provide for the imposition of a

collection fee not to exceed 15 percent of the amount owed in

addition to the other amounts owed to this state to be collected

under a contract authorized by this section. The person who owes

the other amounts to be collected under the contract is liable

for the collection fee. The collection fee may be collected under

the contract in addition to the other amounts due. The amount of

the collection fee is the amount provided by the contract,

whether a specified amount or an amount contingent on the amount

collected or other factor, for compensation of the person with

whom the contract is made and any court costs or attorney's fees

incurred in collecting the amount owed to this state.

(g) The comptroller shall require a person acting on behalf of

the state under a contract authorized by this section to post a

bond or other security in an amount the comptroller determines is

sufficient to cover all revenue or other property of the state

that is expected to come into the possession or control of the

person in the course of providing the service.

(h) A person acting on behalf of the state under a contract

authorized by this section does not exercise any of the sovereign

power of this state, except that the person is an agent of this

state for purposes of determining the priority of a claim that

the person is attempting to collect under the contract with

respect to the claims of other creditors.

(i) The comptroller may provide a person acting on behalf of the

state under a contract authorized by this section with any

confidential information in the custody of the comptroller

relating to the debtor that is necessary to the collection of the

claim and that the comptroller is not prohibited from sharing

under an agreement with another state or the federal government.

A person acting on behalf of the state under a contract

authorized by this section, and each employee or agent of the

person, is subject to all prohibitions against the disclosure of

confidential information obtained from the state in connection

with the contract that apply to the comptroller or an employee of

the comptroller. A person acting on behalf of the state under a

contract authorized by this section or an employee or agent of

the person who discloses confidential information in violation of

a prohibition made applicable to the person under this subsection

is subject to the same sanctions and penalties that would apply

to the comptroller or an employee of the comptroller for that

disclosure.

(j) The comptroller shall require a person acting on behalf of

the state under a contract authorized by this section to obtain

and maintain insurance coverage adequate to provide reasonable

coverage for damages negligently, recklessly, or intentionally

caused by the person or the person's agent in the course of

collecting a debt under the contract and to protect the state

from any liability for those damages. This state is not liable

for and may not indemnify a person acting on behalf of the state

under a contract authorized by this section for damages

negligently, recklessly, or intentionally caused by the person or

the person's agent in the course of collecting a tax or other

amount under the contract.

(k) In addition to any other reasons that may be provided in the

contract, a contract authorized under this section may be

terminated if a person acting on behalf of the state under such

contract, or an employee or agent of the person, is found to be

in violation of the federal Fair Debt Collection Practices Act,

discloses confidential information to a person not authorized to

receive it as provided in Subsection (i) of this section, or

performs any act resulting in a final judgment for damages

against this state.

(l) The execution of a contract under this section does not

accelerate the imposition of any penalty imposed or to be imposed

on the tax or other amount to be collected under the contract.

Added by Acts 1989, 71st Leg., ch. 752, Sec. 1, eff. Jan. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.191, eff.

Sept. 1, 1997.

Sec. 403.0195. CONTRACTS FOR INFORMATION ABOUT PROPERTY

RECOVERABLE BY THE STATE. (a) The comptroller may contract with

a person for the receipt of information about a possible claim

that the state may be entitled to pursue for the recovery of

revenue or other property.

(b) In a contract under Subsection (a), the total consideration

to be paid by the state:

(1) must be contingent on a recovery by the state;

(2) may not exceed five percent of the amount of the revenue or

the value of the other property that the state recovers as a

result of the pursuit of the claim about which the contracting

person provided information; and

(3) may be limited by agreement not to exceed a specified,

absolute dollar amount.

(c) Consideration may not be paid by the state under a contract

executed under Subsection (a) if, at the time the contract is

executed or within three months after the date of execution and

by means other than disclosure under the contract, a state

employee has knowledge of the claim disclosed under the contract

or has knowledge of a cause of action different from that

disclosed under the contract but entitling the state to recover

the same revenue or other property. An affidavit by a state

employee claiming that knowledge under those circumstances is

prima facie evidence of the knowledge and circumstances.

(d) This section does not apply to or affect property that is

recoverable by the state under Chapters 71 through 75, Property

Code.

(e) If the state recovers property in connection with a contract

executed under this section and payment of the contractual

consideration is not prohibited by Subsection (c), an amount not

to exceed five percent of the amount of revenue or proceeds from

the sale of property recovered shall be deposited to the credit

of the comptroller's operating fund for payment of the

consideration. The balance of the revenue or proceeds from the

sale of property recovered shall be deposited to the credit of

the general revenue fund or to any special fund as required by

law.

Added by Acts 1991, 72nd Leg., ch. 286, Sec. 1, eff. Sept. 1,

1991.

Sec. 403.021. ENCUMBRANCE REPORTS. (a) In this section, "state

agency" has the meaning assigned by Section 403.013.

(b) A state agency that expends appropriated funds shall report

into the uniform statewide accounting system all payables and

binding encumbrances by appropriation account for the first three

quarters of the current appropriation year within 30 days after

the close of each quarter. A state agency shall report payables

and binding encumbrances for all appropriation years annually to

the comptroller, the state auditor, and the Legislative Budget

Board no later than October 30 of each year.

(c) Payables and binding encumbrances must be reported for all

appropriations in the format that the comptroller prescribes.

(d) On November 1 of each fiscal year, the comptroller shall

lapse all unencumbered nonconstruction appropriation balances for

all prior appropriation years based on the payables and binding

encumbrances reported.

(e) If a state agency submits a valid claim against a prior

year's appropriation 30 days or more after the reporting due

date, the comptroller shall reinstate the agency's appropriations

to the extent of the claim.

(f) If a state agency submits a claim that is legally payable

against an appropriation for an earlier year and the balance of

the appropriation is insufficient to pay the claim, then the

comptroller may reopen the appropriation to pay the claim. A

claim is legally payable from an appropriation only if the

appropriation was encumbered to pay the claim before the

expiration of the appropriation.

(g) Each state agency shall reconcile all expenditures, binding

encumbrances, payables, and accrued expenditures, as reported in

the uniform statewide accounting system, with the state agency's

strategic planning and budget structure, as reported in the

automated budget and evaluation system. Each state agency shall

report in the automated budget and evaluation system a method of

financing as provided in the General Appropriations Act. The

Legislative Budget Board, after consultation with the

comptroller, shall determine a schedule for the reconciliation

required by this subsection.

(h) The comptroller may adopt rules to administer this section.

Added by Acts 1991, 72nd Leg., ch. 641, Sec. 6, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 686, Sec. 1, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1035, Sec. 69, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1035, Sec. 90(a), eff.

June 19, 1997; Acts 1999, 76th Leg., ch. 281, Sec. 3, eff. Sept.

1, 1999.

Sec. 403.0221. PERFORMANCE AUDIT OF CERTAIN TRANSIT AUTHORITIES.

(a) This section applies only to a transit authority that is

governed by Chapter 451, Transportation Code, and was confirmed

before July 1, 1985, and does not contain a municipality of more

than 750,000.

(b) The comptroller may, on the request of an entity listed in

Subsection (c), enter into an interlocal contract under Chapter

791 with a transit authority to conduct a performance audit to

determine whether the authority is effectively and efficiently

providing the services it was created to provide. The comptroller

shall report the findings of an audit conducted under this

section and make appropriate recommendations on changes in the

operations of the authority to the governing body of the

authority.

(c) A performance audit under this section may be requested by:

(1) the governing body of the transit authority;

(2) the governing body of the municipality with the largest

population in the authority; or

(3) the commissioners court in which the majority of the area of

the municipality described in Subdivision (2) is located.

(d) A contract under Subsection (b) shall provide that the

authority will reimburse the comptroller for costs incurred in

conducting the audit.

(e) The comptroller shall file a report containing the results

of an audit performed under this section with the governor, the

lieutenant governor, the speaker of the house of representatives,

and the presiding officers of the committees of the senate and

the house of representatives responsible for approving

legislation governing the authority.

(f) An audit may not be conducted under this section more often

than once every two years.

Added by Acts 1997, 75th Leg., ch. 1252, Sec. 1, eff. June 20,

1997. Renumbered from Sec. 403.026 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(30), eff. Sept. 1, 1999.

Sec. 403.023. CREDIT, CHARGE, AND DEBIT CARDS. (a) The

comptroller may adopt rules relating to the acceptance of credit,

charge, and debit cards for the payment of fees, taxes, and other

charges assessed by state agencies. The rules may:

(1) authorize a state agency to accept credit, charge, or debit

cards for a payment if the comptroller determines the best

interests of the state would be promoted;

(2) authorize or require a person that uses a credit, charge, or

debit card to pay a processing fee to the state agency that

accepts the card for a payment; and

(3) authorize a particular state agency to accept credit,

charge, or debit cards for a payment without providing the same

authorization to other state agencies.

(b) The comptroller may adopt rules relating to the use of

credit or charge cards by state agencies to pay for purchases.

The rules may:

(1) authorize a state agency to use credit or charge cards if

the comptroller determines the best interests of the state would

be promoted;

(2) authorize a state agency to use credit or charge cards to

pay for purchases without providing the same authorization to

other state agencies; and

(3) authorize a state agency to use credit or charge cards to

pay for purchases that otherwise may be paid out of the agency's

petty cash accounts under Subchapter K.

(c) The comptroller may not adopt rules about a particular state

agency's acceptance of credit or charge cards for a payment if

the rules would affect a contract that the agency has entered

into that is in effect on September 1, 1993. The comptroller may

not adopt rules about a particular state agency's acceptance of

charge or debit cards for a payment if the rules would affect a

contract that the agency has entered into that is in effect on

September 1, 1999.

(d) The comptroller may not adopt rules about a particular state

agency's acceptance or use of credit, charge, or debit cards if

another law specifically authorizes, requires, prohibits, or

otherwise regulates the acceptance or use.

(e) In this section, "state agency" means:

(1) a board, commission, department, or other agency in the

executive branch of state government that is created by the

constitution or a statute of this state, including an institution

of higher education as defined by Section 61.003, Education Code,

other than a public junior college;

(2) the legislature or a legislative agency; or

(3) the supreme court, the court of criminal appeals, a court of

appeals, or a state judicial agency.

Added by Acts 1993, 73rd Leg., ch. 449, Sec. 26, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 7.04, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1467, Sec. 1.13, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 3.02, eff. September 1, 2007.

Sec. 403.0231. CREDIT CARD AGREEMENT BENEFITTING STATE. (a)

The comptroller may enter an agreement with a credit card issuer

under which:

(1) the issuer is required to pay to the comptroller an amount

of money based on the use of the credit card by the holders of

the credit card; and

(2) the issuer is permitted to represent to the public that use

of the credit card benefits state parks and to design credit

cards issued under the agreement to indicate this benefit.

(b) The form of any representation of benefit to state parks and

the design of credit cards issued under the agreement must be

approved by the comptroller.

(c) The comptroller shall deposit money received under this

section to the credit of the state parks account under Section

11.035, Parks and Wildlife Code.

Added by Acts 1997, 75th Leg., ch. 167, Sec. 1, eff. May 21,

1997. Renumbered from Sec. 403.026 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(31), eff. Sept. 1, 1999.

Sec. 403.0232. CREDIT OR DEBIT CARD AGREEMENT BENEFITING PUBLIC

SCHOOLS. (a) In this section, "debit card" includes a prepaid

debit card.

(b) The comptroller may enter an agreement with a credit or

debit card issuer under which:

(1) the issuer is required to pay to the comptroller an amount

of money based on the use of the credit or debit card by the

cardholders; and

(2) the issuer is permitted to:

(A) represent to the public that use of the credit or debit card

benefits public schools; and

(B) design credit or debit cards issued under the agreement to

indicate that benefit.

(c) The form of any representation of benefit to public schools

and the design of credit or debit cards issued under the

agreement must be approved by the comptroller.

(d) In evaluating an issuer's proposal to enter into an

agreement under this section, the comptroller shall consider:

(1) the financial stability of the issuer;

(2) whether the proposal offers the best available financial

terms for the state and cardholders;

(3) the strength of the marketing effort to be made by the

issuer and its marketing partners; and

(4) other issues the comptroller determines are appropriate.

(e) The agreement between the comptroller and the issuer must

allow the cardholder to designate a particular school district as

the recipient of money generated by the cardholder's credit or

debit card use and should to the extent practicable allow the

cardholder to designate a particular school. If the cardholder

does not designate a particular school district or school, the

comptroller shall deposit money received under this section to

the credit of the foundation school fund.

Added by Acts 2003, 78th Leg., ch. 351, Sec. 1, eff. June 18,

2003.

Sec. 403.024. SEARCHABLE STATE EXPENDITURE DATABASE. (a) In

this section, "state agency" has the meaning assigned by Section

403.013.

(b) The comptroller shall establish and post on the Internet a

database of state expenditures, including contracts and grants,

that is electronically searchable by the public except as

provided by Subsection (d). The database must include:

(1) the amount, date, payor, and payee of expenditures; and

(2) a listing of state expenditures by:

(A) object of expense with links to the warrant or check

register level; and

(B) to the extent maintained by state agency accounting systems

in a reportable format, class and item levels.

(c) To the extent possible, the comptroller shall present

information in the database established under this section in a

manner that is searchable and intuitive to users. The

comptroller shall enhance and organize the presentation of the

information through the use of graphical representations, such as

pie charts, as the comptroller considers appropriate. At a

minimum, the database must allow users to:

(1) search and aggregate state funding by any element of the

information;

(2) ascertain through a single search the total amount of state

funding awarded to a person by a state agency; and

(3) download information yielded by a search of the database.

(d) The comptroller may not allow public access under this

section to a payee's address, except that the comptroller may

allow public access under this section to information identifying

the county in which the payee is located. The comptroller may

not allow public access under this section to information that is

identified by a state agency as excepted from required disclosure

under Chapter 552 or as confidential. It is an exception to the

application of Section 552.352(a) that the comptroller or an

officer or employee of the comptroller's office posted

information under this section in reliance on a determination

made by a state agency about the confidentiality of information

relating to the agency's expenditures. The comptroller or an

officer or employee of the comptroller's office is immune from

any civil liability for posting confidential information under

this section if the comptroller, officer, or employee posted the

information in reliance on a determination made by a state agency

about the confidentiality of information relating to the agency's

expenditures.

(e) To the extent any information required to be in the database

is already being collected or maintained by a state agency, the

state agency shall provide that information to the comptroller

for inclusion in the database.

(f) The comptroller may not charge a fee to the public to access

the database.

(g) Except as provided by Subsection (h), a state agency is

required to cooperate with and provide information to the

comptroller as necessary to implement and administer this

section.

(h) This section does not require a state agency to record

information or expend resources for the purpose of computer

programming or other additional actions necessary to make

information reportable under this section.

(i) The Department of Information Resources, after consultation

with the comptroller, shall prominently include a link to the

database established under this section on the public home page

of the TexasOnline Project described by Section 2054.252.

(j) The comptroller may establish procedures and adopt rules to

implement this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1270, Sec. 1, eff. October 1, 2007.

Sec. 403.025. FEDERAL EARNED INCOME TAX CREDIT. (a) The

comptroller's office is the lead state agency in promoting

awareness of the federal earned income tax credit program for

working families.

(b) The comptroller shall recruit other state agencies and the

governor's office to participate in a coordinated campaign to

increase awareness of the federal tax program.

(c) State agencies that otherwise distribute information to the

public may use existing resources to distribute information to

persons likely to qualify for federal earned income tax credits

and shall cooperate with the comptroller in information

distribution efforts.

(d) The comptroller shall produce and make available to

employers, by a written notice and a posting on the comptroller's

Internet website, a form that includes information:

(1) regarding the federal earned income tax credit for

distribution under Chapter 104, Labor Code; and

(2) explaining the availability of and contact information for

local volunteer income tax assistance programs.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 6.10, eff. Sept. 1,

1995. Renumbered from Government Code Sec. 403.024 by Acts 1997,

75th Leg., ch. 165, Sec. 31.01(33), eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1300, Sec. 3, eff. September 1, 2009.

Sec. 403.026. ELECTRONIC STORAGE AND MAINTENANCE OF RECORDS.

(a) The comptroller may store and maintain electronically a

state record or an essential record if:

(1) the method used to store and maintain the record allows

accurate reproduction of the record;

(2) the method used to store and maintain the record conforms

with any standards prescribed by the records preservation officer

in conformity with any applicable rules of the National Institute

of Standards and Technology, except that those standards do not

apply to the extent they conflict with this section; and

(3) the place and manner of safekeeping the medium or equipment

on which the record is stored and maintained conforms with the

records preservation officer's requirements under Section

441.059(a), except that the officer may not prohibit the

comptroller from retaining possession of that medium or

equipment.

(b) An accurate reproduction of a state record that is stored

and maintained according to this section is a preservation

duplicate of the record for purposes of Sections 441.058 and

441.059, without regard to whether the records preservation

officer:

(1) made the reproduction; or

(2) designated the reproduction as a preservation duplicate.

(c) An accurate reproduction of an essential record that is

stored and maintained according to this section is a photographic

reproduction of the record for purposes of Section 441.038(f).

(d) An accurate reproduction of a state record or an essential

record may be in tangible or intangible form, including an

electronic or optical image of the record.

(e) In this section:

(1) "Essential record" means written or graphical material that

is made or received by the comptroller in the conduct of official

state business and that is filed or intended to be preserved

permanently or for a definite period as a record of that

business.

(2) "Records preservation officer" means the director of the

records management division of the Texas State Library.

(3) "State record" means a document, book, paper, photograph,

sound recording, or other material, without regard to physical

form or characteristic, that is made or received by the

comptroller according to law or in connection with the

transaction of official state business.

Added by Acts 1997, 75th Leg., ch. 1040, Sec. 61, eff. Sept. 1,

1997.

Sec. 403.027. DIGITAL SIGNATURES. (a) The comptroller may

establish a procedure for a person to use a digital signature to

authenticate a document, a communication, or data submitted to

the comptroller if:

(1) the comptroller determines the procedure will provide a

degree of security and authenticity at least equal to that

provided by a manual signature; and

(2) the digital signature:

(A) is unique to the person using it;

(B) is capable of independent verification;

(C) is under the sole control of the person using it; and

(D) is transmitted in a manner that makes it infeasible to

change the signature, document, communication, or data without

invalidating the signature.

(b) A digital signature provided according to a procedure

established under Subsection (a) has the same legal force and

effect for all purposes as a manual signature.

(c) The electronic approval of a voucher is governed by:

(1) this section and Chapter 2103 if the comptroller has

established a procedure for the person approving the voucher to

provide a digital signature concerning the voucher; or

(2) Chapter 2103 if the comptroller has not established the

procedure.

(d) This section prevails over Chapter 2103 to the extent of

conflict if both this section and that chapter apply under

Subsection (c)(1).

(e) Except as provided by this subsection, Section 2054.060

applies to a digital signature used to authenticate any document,

communication, or data submitted to the comptroller if the

comptroller has not established a procedure under Subsection (a)

concerning the signature. Section 2054.060 does not apply to the

electronic approval of a voucher under Chapter 2103.

(f) The use of a digital signature under this section is subject

to criminal laws pertaining to fraud and computer crimes,

including Chapters 32 and 33, Penal Code.

(g) In this section, "digital signature" means an electronic

identifier intended by the person using it to have the same force

and effect as the use of a manual signature.

Added by Acts 1997, 75th Leg., ch. 1035, Sec. 76, eff. June 19,

1997. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 11, eff.

June 15, 2001; Acts 2003, 78th Leg., ch. 1310, Sec. 17, eff. June

20, 2003.

Sec. 403.0271. AUTHORIZATIONS TO DEBIT STATE ACCOUNTS. (a) The

comptroller may authorize a person to debit a state account in or

outside of the state treasury for the purpose of receiving

payment for goods or services provided to a state agency.

(b) The comptroller may:

(1) authorize certain persons to debit an account without

authorizing others to do so;

(2) authorize a debit for goods or services provided to certain

state agencies without authorizing a debit for goods or services

provided to other state agencies;

(3) authorize a debit for certain types of goods or services

without authorizing a debit for other types of goods or services;

and

(4) otherwise limit the circumstances under which a debit is

permitted.

(c) Each state agency whose funds are paid through debits

authorized under Subsection (a) shall:

(1) reconcile the debits with the actual amount due for goods or

services provided; and

(2) recover any amount debited that exceeds the amount due.

(d) The comptroller by rule shall specify the frequency with

which a reconciliation under Subsection (c)(1) must be conducted

by a state agency. The comptroller by rule may require the agency

to submit the reconciliation to the comptroller for review and

approval. The comptroller may audit the agency to ensure the

accuracy of the reconciliation.

(e) The comptroller may adopt rules and establish procedures to

administer this section.

(f) In this section, "state agency" means:

(1) a board, commission, department, or other agency in the

executive branch of state government that is created by the

constitution or a statute of this state, including an institution

of higher education as defined by Section 61.003, Education Code,

other than a public junior or community college;

(2) the legislature or a legislative agency; or

(3) the supreme court, the court of criminal appeals, a court of

appeals, or a state judicial agency.

Added by Acts 1999, 76th Leg., ch. 1467, Sec. 1.14, eff. June 19,

1999.

Sec. 403.029. TRANSFER OF CERTAIN MONEY TO GENERAL REVENUE FUND.

On the expiration of Subchapter N:

(1) the comptroller shall determine the amount sufficient to

administer loan guarantees or obligations of the comptroller that

remain outstanding under the Texas film industry loan guarantee

indemnity program administered by the comptroller under

Subchapter N; and

(2) any amount in the Texas film industry administrative fund

that exceeds the amount determined under Subdivision (1) may be

used only by the Music, Film, Television, and Multimedia Office

in the governor's office for the purpose of promoting the film

industry in this state.

Added by Acts 1999, 76th Leg., ch. 832, Sec. 2, eff. Sept. 1,

1999.

Sec. 403.030. INFORMATION ON ECONOMIC DEVELOPMENT ACTIVITIES.

(a) For purposes of evaluating the effect on economic

development in this state, the comptroller, before each regular

session of the legislature, shall collect and make available

information that:

(1) lists the strategies in the General Appropriations Act

identified as meeting the statewide priority goal or service

category of economic development, if any, of each state agency

and institution of higher education, as defined by Section

61.003, Education Code, including:

(A) legislative appropriations or actual expenditures, as

applicable, for each strategy;

(B) the method of financing of each strategy; and

(C) outcome measures associated with each appropriate strategy

that are listed in the General Appropriations Act or the

Automated Budget and Evaluation System of Texas (ABEST);

(2) lists all investments financed with money from the Texas

growth fund created by Section 70, Article XVI, Texas

Constitution;

(3) contains a summary of the information reported under

Subchapter D, Chapter 502, Local Government Code, by each

corporation created under Chapter 504 or 505, Local Government

Code, and a copy of the report submitted by each of the 10

corporations with the largest total revenue in the most recent

fiscal year ending before the date the information compiled under

this section is made available;

(4) contains a summary of the report required by Section 403.014

and information on the effect on revenues of allocation or

apportionment under Sections 171.106 and 171.1061, Tax Code;

(5) contains a summary of reports the comptroller is required to

submit by other law to evaluate the effectiveness of Tax Code

provisions, including reports required by Sections 171.707,

171.727, 171.759, and 171.809, Tax Code; and

(6) to the extent practicable, contains information on

employment, capital investment, and personal income relating to:

(A) at least two tax provisions described by Section 403.014;

and

(B) changes in school district property tax law or Tax Code

provisions enacted by the most recent legislature.

(b) The information compiled by the comptroller under this

section must cover the five-year period ending on the last day of

the most recent fiscal year ending before the date the

information is made available.

(c) The comptroller may request from any appropriate entity or

agency information necessary to compile the information described

by this section. Each entity or agency shall cooperate with the

comptroller in providing information under this section. The

Legislative Budget Board shall provide to the comptroller the

information required by Subsection (a)(1).

Added by Acts 2001, 77th Leg., ch. 1407, Sec. 1, eff. June 16,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.02, eff. April 1, 2009.

Sec. 403.0301. INTELLECTUAL PROPERTY. (a) The comptroller may:

(1) apply for, register, secure, hold, and protect under the

laws of the United States or any state or nation:

(A) a patent for the invention, discovery, or improvement of any

process, machine, manufacture, or composition of matter;

(B) a copyright for an original work of authorship fixed in any

tangible medium of expression, known or later developed, from

which it can be perceived, reproduced, or otherwise communicated,

either directly or with the aid of a machine or device;

(C) a trademark, service mark, collective mark, or certification

mark for a word, name, symbol, device, or slogan that the

comptroller uses to identify and distinguish the comptroller's

goods and services from other goods and services; or

(D) other evidence of protection or exclusivity issued for

intellectual property;

(2) contract with a person for the sale, lease, marketing, or

other distribution of the comptroller's intellectual property;

(3) obtain under a contract described in Subdivision (2) a

royalty, license right, or other appropriate means of securing

reasonable compensation for the development or purchase of the

comptroller's intellectual property; and

(4) waive or reduce the amount of compensation secured by

contract under Subdivision (3) if the comptroller determines that

the waiver or reduction will:

(A) further a goal or mission of the comptroller; and

(B) result in a net benefit to the state.

(b) Intellectual property is excepted from required disclosure

under Chapter 552:

(1) beginning on the date the comptroller decides to seek a

patent, trademark, service mark, collective mark, certification

mark, or other evidence of protection of exclusivity concerning

the property; and

(2) ending on the date the comptroller receives a decision about

the comptroller's application for a patent, trademark, service

mark, collective mark, certification mark, or other evidence of

protection of exclusivity concerning the property.

(c) Except as provided by Section 2054.115(c), money paid to the

comptroller under this section shall be deposited to the credit

of the general revenue fund.

(d) Notwithstanding any other law of this state, the comptroller

may award to an employee of the comptroller who conceives,

creates, discovers, invents, or develops intellectual property an

appropriate amount of equity interest or participation in the

research, development, licensing, or exploitation of that

property.

(e) The comptroller shall establish intellectual property

policies for the comptroller's office that include minimum

standards for:

(1) the public disclosure or availability of products,

technology, and scientific information, including inventions,

discoveries, trade secrets, and computer software;

(2) review by the comptroller's office of products, technology,

and scientific information, including consideration of ownership

and appropriate legal protection;

(3) the licensing of products, technology, and scientific

information;

(4) the identification of ownership and licensing

responsibilities for each class of intellectual property; and

(5) royalty participation by inventors and the comptroller's

office.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 12, eff. June 15,

2001.

Sec. 403.0305. APPROVAL BY COMPTROLLER. A public agency as

defined under Section 30.003(3), Water Code, may not enter into a

contract as provided by Subchapter C, Chapter 2254, without

review and approval by the comptroller.

Added by Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 3.03, eff. September 1, 2007.

SUBCHAPTER C. ACCOUNTING

Sec. 403.031. GENERAL ACCOUNTING DUTIES. (a) The comptroller

shall maintain accounts and information as necessary to show the

sources of state revenues and the purposes for which expenditures

are made and shall provide proper accounting controls to protect

state finances.

(b) The comptroller shall maintain a double entry system of

bookkeeping.

(c) The comptroller, in consultation with the state auditor and

the attorney general, may develop standards and criteria to

account for or to reclassify receivables determined to be

uncollectible. The standards and criteria developed by the

comptroller must comply with generally accepted accounting

principles as prescribed or modified by the Governmental

Accounting Standards Board or its successors and must provide

proper accounting controls to protect state finances. The

attorney general shall review and approve the standards and

criteria for classification of receivables. Receivables may be

reclassified as collectible or uncollectible on a case-by-case

basis as determined or approved by the attorney general. The

classification of receivables as uncollectible under this

subsection does not constitute forgiveness of the debt, and any

person indebted to the state remains subject to Section 403.055.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 1, eff. Sept. 1,

1989; Acts 1997, 75th Leg., ch. 1035, Sec. 70, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 785, Sec. 10, eff. Sept. 1, 2003.

Sec. 403.032. LEDGERS. The comptroller shall collect and

maintain the information that is necessary to produce:

(1) a state general ledger;

(2) a tax collectors' control ledger;

(3) a tax collectors' ledger for cash accounts;

(4) a tax collectors' ledger for occupation taxes;

(5) a tax collectors' ledger for insolvent taxes;

(6) a tax collectors' ledger for delinquent taxes;

(7) agency suspense ledgers;

(8) a bond ledger for state-owned bonds;

(9) a securities ledger;

(10) an appropriation ledger; and

(11) other ledgers found necessary.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 2, eff. Sept. 1,

1989.

Sec. 403.033. SUPPORTING AND ANALYSIS RECORDS. The comptroller

shall collect and maintain the information that is necessary to

produce:

(1) a general journal;

(2) registers concerning deposits;

(3) registers concerning warrants;

(4) a warrants canceled register;

(5) a suspense cash record;

(6) a securities register;

(7) a tax collectors' journal;

(8) a tax collectors' report register;

(9) an occupation tax register;

(10) a revenue analysis;

(11) an expense analysis; and

(12) other necessary supporting records or analyses.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 3, eff. Sept. 1,

1989.

Sec. 403.034. STATE GENERAL LEDGER. (a) The comptroller shall

maintain information concerning all entries to the state general

ledger. The ledger contains controlling and fund accounts,

including:

(1) a comptroller cash account;

(2) a comptroller bond account;

(3) a comptroller securities in trust account;

(4) a warrants payable account;

(5) agency suspense accounts;

(6) securities in trust fund accounts showing net balances, with

a separate account for each fund;

(7) fund accounts for bonds owned, with a separate account for

each fund; and

(8) other accounts found necessary.

(b) The comptroller shall charge the accounts in Subsection (a)

with the cash on hand and in depository banks and with all bonds

and securities held for state funds or in trust. The comptroller

shall charge the state treasury with the totals of all deposits

made into the state treasury and credit the state treasury with

warrants paid, so that the state treasury balance in the

comptroller's hands plus the balance in the state depositories

equals the balance shown by the accounts.

(c) The comptroller shall keep accounts to show the amounts of

outstanding warrants and shall credit the accounts with warrants

issued and charge the accounts for warrants paid, so that the

balances of the accounts represent the total amount of

outstanding warrants.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 4, eff. Sept. 1,

1989; Acts 1997, 75th Leg., ch. 1423, Sec. 7.05, eff. Sept. 1,

1997.

Sec. 403.035. SUSPENSE ACCOUNTS AND LEDGERS. (a) The

comptroller may create and use suspense accounts and funds for

the collection, allocation, and distribution of revenue,

including the allocation of revenue required to be deposited to

the credit of the available school fund.

(b) The comptroller shall keep a suspense ledger that states the

accounts of the comptroller with respect to money and securities

the comptroller holds in suspense, including money and securities

deposited with the comptroller pending a determination of whether

the deposits are for a state purpose. The comptroller shall

acknowledge the receipt of the items held in suspense and post

these items to the ledger. The ledger must also include accounts

for all money and securities received by heads of agencies and

deposited in suspense with the comptroller.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 5, eff. Sept. 1,

1989; Acts 1997, 75th Leg., ch. 1423, Sec. 7.06, eff. Sept. 1,

1997.

Sec. 403.036. APPROPRIATION LEDGERS. (a) The comptroller shall

keep an account for each legislative appropriation and shall

credit the account with the appropriation and charge the account

with all warrants issued under the authority of the

appropriation. Each account must show the law authorizing the

appropriation.

(b) The comptroller shall credit the total of all appropriations

to a control account. The comptroller shall charge the total of

warrants issued to this account so that the balance represents

the amount of unused appropriations. The comptroller shall

balance the individual appropriation accounts against the control

account.

(c) The head of each state agency or institution shall keep

accounts of the appropriations as they apply to the agency or

institution and shall balance the accounts against the similar

accounts kept by the comptroller.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 6, eff. Sept. 1,

1989.

Sec. 403.037. ALLOCATION OF CERTAIN SETTLEMENT MONEY AT

DIRECTION OF ATTORNEY GENERAL. (a) The attorney general may

certify to the comptroller and the Legislative Budget Board that

money awarded to the state in settlement of a claim is money to

be credited to the account for a particular appropriation under

Section 403.036 if it is not clear under applicable law to which

account the money should be credited.

(b) Except as provided by Subsection (c), the comptroller shall

act in accordance with the certification received under

Subsection (a):

(1) on the 31st day after the date the comptroller receives it;

or

(2) on the day following the date the comptroller receives the

written prior approval of the Legislative Budget Board to act in

accordance with the certification.

(c) If, before the 31st day after the date the comptroller

receives the certification under Subsection (a), the comptroller

receives from the Legislative Budget Board a certification that

the money is to be credited to a different account for a

particular appropriation under Section 403.036 or that the money

should not be credited to any account for a particular

appropriation under Section 403.036, the comptroller shall act in

accordance with the board's certification as soon as is

practicable.

Added by Acts 2001, 77th Leg., ch. 1396, Sec. 1, eff. Sept. 1,

2001.

Sec. 403.038. REVENUE AND EXPENSE ANALYSIS RECORDS. (a) The

comptroller shall maintain sufficient information for a revenue

analysis record and shall enter in the record the distribution of

revenues derived by the state from all sources and the amounts

derived from each source. The comptroller shall post to the

record the sources of revenue as represented by deposits.

(b) The comptroller shall maintain sufficient information for an

expense analysis record and shall enter in the record the

distribution of the disbursements made from state funds,

classified by agencies or institutions, objects of expenditure,

or other criteria considered advisable.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 8, eff. Sept. 1,

1989.

Sec. 403.039. TEXAS IDENTIFICATION NUMBER SYSTEM. (a) The

comptroller shall assign a Texas Identification Number, based on

the comptroller's taxpayer identification number system, to each

person, other than a state employee, who supplies property or

services to the state for compensation or reimbursement.

(b) The Texas Identification Number system shall be used by each

state agency as the primary identification system for persons,

other than state employees, who supply property or services to

the agency for compensation or reimbursement. The agency may

assign secondary numbers if the secondary numbering system does

not unnecessarily create duplication of data bases, efforts, or

costs.

(c) All state agencies shall cooperate with the comptroller to

convert existing relevant identification systems to the Texas

Identification Number system. The comptroller may adopt rules

governing the conversion to and the administration of the Texas

Identification Number system, including rules on the procedure

for applying for a number under the system.

(d) In this section, "state agency" means any department,

commission, board, office, or other agency in the executive,

legislative, or judicial branch of state government, including an

institution of higher education.

Added by Acts 1993, 73rd Leg., ch. 906, Sec. 1.04, eff. June 19,

1993.

SUBCHAPTER D. WARRANTS, RECEIPTS, AND REGISTERS

Sec. 403.052. INFORMATION CONCERNING DEPOSITS. (a) The

comptroller shall promulgate rules and develop and implement

procedures for the efficient deposit of money and securities

received and held by the comptroller. The rules and procedures

shall be consistent with the requirements of the uniform

statewide accounting system.

(b) The comptroller shall record and maintain adequate

information concerning deposits into the state treasury. This

deposit information shall consist of the records and data that

the comptroller deems necessary.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 10, eff. Sept. 1,

1989; Acts 1997, 75th Leg., ch. 1423, Sec. 7.07, eff. Sept. 1,

1997.

Sec. 403.054. REPLACEMENT WARRANT. (a) Subject to Subsection

(b), the comptroller may issue a replacement warrant in place of

an original warrant drawn on the state treasury if the state

agency on whose behalf the comptroller issued the original

warrant notifies the comptroller that:

(1) the original warrant has been lost, destroyed, or stolen;

(2) the original warrant has not been received; or

(3) the payee's endorsement on the original warrant has been

forged.

(b) The comptroller may not issue a replacement warrant if:

(1) the comptroller has paid the original warrant, unless the

comptroller:

(A) has received a refund of the payment; or

(B) is satisfied that the state agency on whose behalf the

comptroller issued the original warrant has taken reasonable

steps to obtain a refund of the payment;

(2) the period during which the comptroller may pay the original

warrant has expired under Section 404.046 or other applicable

law;

(3) the payee of the replacement warrant is not the same as the

payee of the original warrant; or

(4) the comptroller is prohibited by a payment law from issuing

a warrant to the payee of the replacement warrant.

(c) A replacement warrant:

(1) must reflect the same fiscal year as the original warrant;

and

(2) may not be paid by the comptroller unless presented for

payment to the comptroller or a financial institution before the

expiration of two years after the close of the fiscal year in

which the original warrant was issued.

(d) The comptroller may not pay an original warrant after the

comptroller has issued a replacement warrant for the original

warrant.

(e) If the comptroller determines that a replacement warrant was

improperly issued or that the person to whom the replacement was

issued was not its owner, the comptroller shall immediately

demand return of the replacement or, if the replacement has been

paid, the amount paid by the state. If this demand is not

satisfied, the comptroller shall refer the matter to the attorney

general for appropriate action.

(f) A person other than a law enforcement official that has

possession of a lost or stolen warrant or a warrant on which the

payee's endorsement has been forged shall, on request,

immediately deliver the warrant to the comptroller or the state

agency on whose behalf the comptroller issued the warrant. The

agency or comptroller shall issue a receipt for the warrant.

(g) Failure to reimburse the state on demand as required by

Subsection (e) constitutes a debt to the state and further

payment to the person shall be held as provided by Section

403.055.

(h) The comptroller shall adopt rules and forms regarding the

issuance of replacement warrants.

(i) In this section, "payment law" means:

(1) Section 403.055;

(2) Section 57.48, Education Code;

(3) Section 231.007, Family Code; or

(4) any similar law that prohibits the comptroller from issuing

a warrant or initiating an electronic funds transfer to a person.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.03, eff. Sept. 1,

1989; Acts 1993, 73rd Leg., ch. 449, Sec. 27, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 1423, Sec. 7.08, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 1310, Sec. 18, eff. June 20, 2003.

Sec. 403.055. PAYMENTS TO DEBTORS OR DELINQUENTS PROHIBITED.

(a) Except as provided by this section, the comptroller, as a

ministerial duty, may not issue a warrant or initiate an

electronic funds transfer to a person who has been reported

properly under Subsection (f).

(b) Except as provided by this section, the comptroller may not

issue a warrant or initiate an electronic funds transfer to the

assignee of a person who has been reported properly under

Subsection (f) if the assignment became effective after the

person became indebted to the state or incurred a tax

delinquency.

(c) If this section prohibits the comptroller from issuing a

warrant or initiating an electronic funds transfer to a person,

the comptroller may issue a warrant or initiate an electronic

funds transfer only as provided by this section to:

(1) the person's estate;

(2) the distributees of the person's estate; or

(3) the person's surviving spouse.

(d) This section does not prohibit the comptroller from issuing

a warrant or initiating an electronic funds transfer to pay:

(1) the compensation of a state officer or employee; or

(2) the remuneration of an individual if the remuneration is

being paid by a private person through a state agency.

(e) This section does not prohibit the comptroller from issuing

a warrant or initiating an electronic funds transfer to a person

reported properly under Subsection (f) or to the person's

assignee if the state agency responsible for collecting the

person's debt or tax delinquency subsequently and properly

reports to the comptroller that:

(1) the person is complying with an installment payment

agreement or similar agreement to pay or eliminate the debt or

delinquency, unless the agency subsequently and properly reports

to the comptroller that the person no longer is complying with

the agreement;

(2) the person's debt or delinquency has been paid or otherwise

eliminated; or

(3) the report of indebtedness or delinquency was prohibited by

Subsection (g) or was otherwise erroneous.

(f) Except as provided by Subsection (g), a state agency shall

report to the comptroller each person who is indebted to the

state or has a tax delinquency. The report must contain the

information and be submitted in the manner and with the frequency

required by the comptroller.

(g) A state agency may not report a person under Subsection (f)

unless the agency first provides the person with an opportunity

to exercise any due process or other constitutional or statutory

protection that must be accommodated before the agency or the

state may begin a collection action or procedure. The comptroller

may not investigate or determine whether a state agency has

complied with this prohibition.

(h) This section does not apply:

(1) to the extent Section 57.48, Education Code, applies; or

(2) to the extent this section conflicts with Section 231.007,

Family Code.

(i) This section does not prohibit the comptroller from issuing

a warrant or initiating an electronic funds transfer if:

(1) the warrant or transfer would result in a payment being made

in whole or in part with money paid to the state by the United

States; and

(2) the state agency that administers the money certifies to the

comptroller that federal law:

(A) requires the payment to be made; or

(B) conditions the state's receipt of the money on the payment

being made.

(j) The comptroller may adopt rules and establish procedures to

administer this section.

(k) This section does not prohibit the comptroller from issuing

a warrant or initiating an electronic funds transfer to a person,

the person's assignee, the person's estate, the distributees of

the person's estate, or the person's surviving spouse if each

state agency that properly reported the person under Subsection

(f) consents to issuance of the warrant or initiation of the

transfer.

(l) In this section:

(1) "Compensation" means base salary or wages, longevity pay,

hazardous duty pay, benefit replacement pay, or an emolument

provided in lieu of base salary or wages.

(2) "State agency" means a board, commission, council,

committee, department, office, agency, or other governmental

entity in the executive, legislative, or judicial branch of state

government. The term includes an institution of higher education

as defined by Section 61.003, Education Code, other than a public

junior or community college.

(3) "State officer or employee" means an officer or employee of

a state agency.

(4) "Tax delinquency" means a delinquency in payment of:

(A) a tax to the state; or

(B) a tax that the comptroller administers or collects.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 641, Sec. 7, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 12.01, eff.

Jan. 1, 1992; Acts 1993, 73rd Leg., ch. 449, Sec. 28, eff. Sept.

1, 1993; Acts 1997, 75th Leg., ch. 1035, Sec. 23, 24, eff. June

19, 1997; Acts 1999, 76th Leg., ch. 583, Sec. 1, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1467, Sec. 1.15, eff. Jan. 1,

2000; Acts 2001, 77th Leg., ch. 1158, Sec. 13, 94(2), eff. June

15, 2001.

Sec. 403.0551. DEDUCTIONS FOR REPAYMENT OF CERTAIN DEBTS OR TAX

DELINQUENCIES. (a) Except as provided by Subsections (b) and

(d), the comptroller may deduct the amount of a person's

indebtedness to the state or tax delinquency from any amount the

state owes the person or the person's successor. The comptroller

shall issue a warrant or initiate an electronic funds transfer to

the person or successor for any remaining amount.

(b) Subsection (a) applies to a person or the person's successor

only if:

(1) the comptroller has provided notice to the person or

successor that complies with Subsection (c);

(2) Section 57.48, Education Code, or Section 403.055 prohibits

the comptroller from issuing a warrant or initiating an

electronic funds transfer to the person or successor; and

(3) the comptroller is responsible under Section 404.046,

404.069, or 2103.003 for paying the amount owed by the state to

the person or successor through the issuance of a warrant or

initiation of an electronic funds transfer.

(c) The comptroller shall provide notice to a person or the

person's successor before deducting the amount of the person's

indebtedness to the state or tax delinquency under Subsection

(a). The notice must:

(1) be given in a manner reasonably calculated to give actual

notice to the person or successor;

(2) state the:

(A) amount of the indebtedness or the amount of the tax,

penalties, interest, and costs due, as applicable; and

(B) name of the indebted or delinquent person;

(3) specify the deadline for paying the amount due; and

(4) inform the person or successor that unless the amount due is

paid before the deadline, the comptroller will deduct the amount

of the indebtedness or delinquency from the amount the state owes

the person or successor.

(d) This section does not authorize the comptroller to deduct

the amount of a state employee's indebtedness to a state agency

from any amount of compensation owed by the agency to the

employee, the employee's successor, or the assignee of the

employee or successor. In this subsection, "compensation,"

"indebtedness," "state agency," "state employee," and "successor"

have the meanings assigned by Section 666.001.

(e) The comptroller shall credit the appropriate fund or account

for any amount deducted under this section if the comptroller is

the custodian or trustee of that fund or account. The comptroller

shall remit any amount deducted under this section to the

custodian or trustee of the appropriate fund or account if the

comptroller is not its custodian or trustee.

(f) The comptroller may determine the order that a person's

multiple types of indebtedness to the state or tax delinquencies

are deducted from the amount the state owes the person or the

person's successor.

(g) The assignee of a person or the person's successor is

considered to be a successor of the person for the purposes of

this section, except that a deduction under this section from the

amount owed to the assignee of a person or the person's successor

may not be made if the assignment became effective before the

person became indebted to the state or incurred the tax

delinquency.

(h) The comptroller may adopt rules and establish procedures to

administer this section.

(i) Except as provided by Subsection (d), in this section,

"successor" means a person's estate and the distributees of that

estate.

Added by Acts 1999, 76th Leg., ch. 1467, Sec. 1.16, eff. Jan. 1,

2000.

Sec. 403.0552. PREPARATION AND RETENTION OF CERTAIN WARRANTS.

(a) The comptroller may prepare and retain a warrant that

Section 57.48, Education Code, Section 231.007, Family Code, or

Section 403.055 prohibits the comptroller from issuing.

(b) Except as provided by this subsection, the comptroller may

prepare a warrant to make a payment that Section 57.48, Education

Code, Section 231.007, Family Code, or Section 403.055 prohibits

the comptroller from initiating by electronic funds transfer. The

comptroller shall prepare the warrant if the payment is overdue

under Section 2251.021.

(c) If the comptroller prepares a warrant under Subsection (a)

or (b), the comptroller shall:

(1) make the warrant payable to the person to whom the warrant

may not be issued or an electronic funds transfer may not be

initiated; and

(2) retain the warrant until the earliest of:

(A) the first day the warrant may no longer be paid by the

comptroller under Section 404.046 or other applicable law;

(B) the date the comptroller deducts the amount of the person's

indebtedness to the state or tax delinquency from the amount of

the warrant under Section 403.0551 or other applicable law;

(C) the date the comptroller recovers the amount of the person's

indebtedness to the state under Chapter 666; or

(D) the first day the comptroller is no longer prohibited from

issuing the warrant or initiating an electronic funds transfer to

that person.

(d) The comptroller may not cancel or destroy a warrant prepared

under Subsection (a) or (b) unless the comptroller receives a

request for the cancellation or destruction from the state agency

that submitted the voucher requesting issuance of the warrant or

initiation of the electronic funds transfer and:

(1) the agency informs the comptroller that the voucher was

erroneous or was submitted erroneously;

(2) the agency is the only state agency responsible for

collecting the indebtedness or tax delinquency of the payee of

the warrant; or

(3) all state agencies that are responsible for collecting the

indebtedness or tax delinquency of the payee of the warrant

consent to the cancellation or destruction.

(e) For purposes of Subsection (d)(1), a voucher is not

erroneous and is not submitted erroneously merely because the

comptroller is prohibited by Section 57.48, Education Code,

Section 231.007, Family Code, or Section 403.055 from issuing a

warrant or initiating an electronic funds transfer in accordance

with the voucher.

Added by Acts 1999, 76th Leg., ch. 1467, Sec. 1.17, eff. Jan. 1,

2000. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 14(a), eff.

June 15, 2001; Acts 2001, 77th Leg., ch. 1158, Sec. 14(b), eff.

Sept. 1, 2001.

Sec. 403.056. PREPARATION AND DELIVERY OF WARRANTS. (a) When a

warrant is prepared, the comptroller shall record and maintain

adequate information concerning the warrant. This information

shall consist of the records and data that the comptroller deems

necessary.

(b) After the warrant has been prepared, it shall be delivered

to the comptroller for the comptroller's authorization or

signature as provided by law.

(c) The comptroller shall deliver the warrant to the person

entitled to receive it. The comptroller may require the person to

give a receipt for the warrant. The comptroller may file that

receipt in the comptroller's office.

(d) A warrant prepared under this section is considered for all

purposes to be issued on the due date of the claim.

(e) Notwithstanding Subsection (c), the comptroller may deliver

a warrant for payment of a bill for gas or water service provided

to the state or a state agency directly to the utility that

provided the service. The comptroller may adopt rules to carry

out this subsection, consistent with Chapter 2251.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 12, eff. Sept. 1,

1989; Acts 1993, 73rd Leg., ch. 660, Sec. 9, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 76, Sec. 5.95(6), eff. Sept. 1, 1995;

Acts 1997, 75th Leg., ch. 1423, Sec. 7.09, eff. Sept. 1, 1997.

Sec. 403.057. SIGNATURE ON WARRANTS AFTER CHANGE IN OFFICE. If

the comptroller ceases to hold or perform the duties of office,

existing stocks of warrants bearing the person's printed name,

signature, or facsimile signature may be used until they are

exhausted, and the person succeeding to the office or the duties

of the office shall have the warrants issued with:

(1) the obsolete printed name, signature, or facsimile signature

struck through;

(2) the successor's printed name substituted for the obsolete

printed name, signature, or facsimile signature; and

(3) the inscription "Printed name authorized by law" near the

successor's printed name.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 13, eff. Sept. 1,

1989; Acts 1997, 75th Leg., ch. 1423, Sec. 7.10, eff. Sept. 1,

1997.

Sec. 403.058. INFORMATION CONCERNING CANCELED WARRANTS. The

comptroller shall record and maintain the information concerning

canceled warrants that is necessary to enable an adequate audit

to be performed.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 14, eff. Sept. 1,

1989.

Sec. 403.060. PRINTING AND ISSUANCE OF WARRANTS. (a) The

comptroller may delegate to a person the authority to print

warrants and deliver those warrants to the appropriate person.

However, before a person may print and deliver a warrant, the

comptroller must approve a voucher related to the warrant in

accordance with Section 403.071.

(b) The comptroller:

(1) may print all warrants on a stock that is the same color and

design;

(2) may make a warrant payable out of two or more state funds

when not prohibited by law;

(3) shall number warrants in accordance with the requirements of

the uniform statewide accounting system; and

(4) may combine on a single warrant the payments to a vendor or

state employee by two or more state agencies when not prohibited

by law.

(c) The comptroller shall promulgate rules for the effective and

efficient administration of this section.

Added by Acts 1989, 71st Leg., ch. 207, Sec. 16, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 641, Sec. 8, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 7.11, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1467, Sec. 1.18, eff.

June 19, 1999.

SUBCHAPTER E. CLAIMS

Sec. 403.071. CLAIMS AND AVAILABLE MONEY; OFFENSE. (a) A

warrant may not be prepared unless a properly audited claim,

verified as to correctness by the agency submitting the claim, is

presented to the warrant clerk.

(b) A claim may not be paid from an appropriation unless the

claim is presented to the comptroller for payment not later than

two years after the end of the fiscal year for which the

appropriation was made. However, a claim may be presented not

later than four years after the end of the fiscal year for which

the appropriation from which the claim is to be paid was made if

the appropriation relates to new construction contracts, to

grants awarded under Chapter 391, Health and Safety Code, or to

repair and remodeling projects that exceed the amount of $20,000,

including furniture and other equipment, architects' and

engineering fees, and other costs related to the contracts or

projects.

(c) A claim not presented before the deadline provided by

Subsection (b) may be presented to the legislature as other

claims for which appropriations are not available.

(d) A warrant may not be drawn against an appropriation from a

special fund or account unless the fund or account contains in

the state treasury sufficient cash to pay the warrant. The

comptroller may not release or deliver a warrant unless the

appropriation against which the warrant is drawn has a balance

sufficient to pay the warrant.

(e) As a claim is paid it shall be filed according to the method

the comptroller finds most advisable. After two years after a

claim is filed, it shall be removed from the files and stored as

a record.

(f) A person commits an offense if the person knowingly makes a

false certificate on a claim against the state for the purpose of

authenticating a claim against the state. An offense under this

section is punishable by imprisonment in the Texas Department of

Criminal Justice for not less than two or more than five years.

(g) Notwithstanding Subsection (a), the comptroller and a state

agency may contract in writing for the comptroller to audit

claims presented by the state agency after the comptroller

prepares warrants or uses the electronic funds transfer system to

pay the claims. If the comptroller and a state agency execute a

contract, the comptroller may decide the types of claims that

will be audited after payment.

(h) This subsection applies if the comptroller and a state

agency have contracted in accordance with Subsection (g). The

comptroller shall audit claims after payment in the same way that

the comptroller audits claims before payment under Subsection

(a). The comptroller may establish requirements and adopt rules

concerning the time that a state agency must retain documentation

in its files to enable a postpayment audit. If a postpayment

audit by the comptroller shows that a claim presented by a state

agency was invalid, the comptroller may:

(1) implement procedures to ensure that similar invalid claims

from the state agency are not paid in the future;

(2) report to the governor, the lieutenant governor, the speaker

of the house of representatives, the state auditor, and the

Legislative Budget Board the results of the audit;

(3) require the state agency to obtain a refund of the monies

from the payee;

(4) cancel the contract with the state agency; and

(5) reduce the state agency's remaining appropriations by the

amount of the claim.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 641, Sec. 9, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 11.02, eff.

Aug. 22, 1991; Acts 1993, 73rd Leg., ch. 449, Sec. 29, eff. Sept.

1, 1993; Acts 1997, 75th Leg., ch. 1035, Sec. 14, eff. June 19,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.068, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 10, eff. September 1, 2009.

Sec. 403.072. PAYROLL CLAIMS. (a) A court, school, or other

state agency may prepare and present a payroll claim to the

comptroller before the end of the payroll period. The claim must

be verified as to services performed during the payroll period

before the date of the claim but need not be verified as to

services to be performed during the payroll period after the date

of the claim.

(b) The comptroller shall accept the claim when presented,

prepare a warrant in payment of the claim before the date it

becomes due and payable, and hold the warrant for delivery until

it becomes due and payable. The warrant must be dated as of the

due date of the claim and may not be delivered to the claimant

until the due date.

(c) To allow such a warrant to be ready for delivery on the due

date, the comptroller may adopt rules necessary to administer

this section.

(d) In its rules adopted under this section, the comptroller may

not require an institution of higher education, as defined by

Section 61.003, Education Code, that processes its own payroll to

submit payroll information to the comptroller relating to

individual employees of the institution that is not required by

the comptroller to make any distribution of state money to the

institution to cover the institution's payroll.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 7.12, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 1266, Sec. 1.18, eff. June 20,

2003.

Sec. 403.0721. NET COMPENSATION CALCULATION. The comptroller

may adopt procedures and rules relating to the method used to

calculate the net compensation of a state officer or employee.

Added by Acts 1993, 73rd Leg., ch. 449, Sec. 30, eff. Sept. 1,

1993.

Sec. 403.073. SPECIAL CLAIMS. A person holding a claim against

the state for which a warrant has not been issued and for which

the appropriation has been exhausted shall present the claim to

the comptroller for the comptroller's consideration not later

than 30 days before the meeting of each regular session of the

legislature. The comptroller may not audit such a claim presented

after this deadline until the comptroller has considered and

passed on all claims presented before the deadline.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 403.074. MISCELLANEOUS CLAIMS. (a) The comptroller shall

pay, from available funds appropriated for that purpose,

miscellaneous claims for which an appropriation does not

otherwise exist or for which the appropriation has lapsed. For

the purpose of this section, "miscellaneous claims" does not

include claims concerning warrants that have expired because they

were not presented to the comptroller for payment within the time

period specified in Section 210.012, Labor Code.

(b) Except as provided by Subsection (g), the comptroller may

not pay a miscellaneous claim unless the claim has been:

(1) verified and substantiated by an authorized employee of the

state agency whose special fund or account is to be charged for

the claim;

(2) verified by the attorney general as a legally enforceable

obligation of the state; and

(3) certified by the claimant as due and unpaid.

(c) The comptroller shall keep a record of each transaction made

under this section, showing:

(1) the amount of the claim paid;

(2) the identity of the claimant;

(3) the purpose of the claim; and

(4) the fund or account against which the claim is to be

charged.

(d) Except as provided by Subsection (g), the comptroller may

not pay under this section a single claim in excess of $50,000,

or an aggregate of claims by a single claimant during a biennium

in excess of $50,000. For the purposes of this subsection, all

claims that were originally held by one person are considered

held by a single claimant regardless of whether those claims were

later transferred.

(e) Unless another law provides a period within which a

particular claim must be made, a claim may not be made under this

section after eight years from the date on which the claim arose.

A claim arises on the day after the last day that payment was

due on the original claim. A person who fails to make a claim

within the period provided by law waives any right to a payment

of the claim.

(f) This section does not apply to a claim for a refund of a tax

or fee.

(g) The comptroller shall pay under this section any claim that

satisfies the requirements of Subchapter B, Chapter 103, Civil

Practice and Remedies Code, as provided by Section 103.151, Civil

Practice and Remedies Code.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 232, Sec. 20, eff. Sept. 1,

1989; Acts 1989, 71st Leg., ch. 584, Sec. 5, eff. Sept. 1, 1989;

Acts 1991, 72nd Leg., ch. 641, Sec. 10, eff. Sept. 1, 1991; Acts

1995, 74th Leg., ch. 76, Sec. 9.57, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 1423, Sec. 7.13, eff. Sept. 1, 1997; Acts

2001, 77th Leg., ch. 1488, Sec. 2, eff. June 15, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1388, Sec. 1, eff. September 1, 2007.

Sec. 403.075. DEFICIENCIES. (a) A person having the power to

contract for supplies or pledge the credit of the state for a

deficiency that may arise under the person's management or

control shall, before the occurrence of a deficiency, make a

sworn estimate of the amount necessary to cover a deficiency

until the meeting of the next legislature. The person must make

the estimate not later than the 30th day before the date the

deficiency occurs and shall immediately submit the claim to the

governor.

(b) The governor shall:

(1) carefully examine the claim;

(2) approve or disapprove it in whole or part;

(3) endorse the approval on the claim or the part approved;

(4) designate the amount and items approved and the items

disapproved; and

(5) file the claim with the comptroller.

(c) The comptroller may draw a deficiency warrant for and may

pay only the part of a claim approved and filed as provided by

this section. If a sufficient deficiency appropriation exists to

meet the claim, the comptroller shall draw a warrant and the

claim shall be paid. If such an appropriation does not exist or

is not sufficient to pay the claim, the comptroller shall issue a

deficiency warrant and the claim may not be paid until the

legislature provides for the payment.

(d) If injury or damage occurs to public property from a flood,

storm, or unavoidable cause, an estimate may be filed under this

section immediately. The estimate must be approved by the

governor as provided by this section.

(e) The governor may not approve warrants under this section in

an aggregate amount exceeding $200,000. A warrant approved above

this amount is invalid and the comptroller may not redeem it.

(f) This section does not apply to fees and dues for which the

state may be liable under general law.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 7.14, eff. Sept.

1, 1997.

Sec. 403.076. TAX REFUNDS. (a) The comptroller shall pay from

available funds claims for refunds of state taxes for which a

refund may not be claimed under Section 111.104, Tax Code.

(b) The comptroller shall keep records of each transaction made

under this section, showing:

(1) the amount of the claim paid;

(2) the identity of the claimant;

(3) the purpose of the claim; and

(4) the fund or account against which the claim is to be

charged.

(c) For a tax for which no other law provides a period within

which a refund claim must be made, a refund claim may not be made

after four years from the latest date on which the tax could be

paid without the imposition of a penalty or interest. If the law

does not provide for the imposition of a penalty or interest for

a tax not paid within a specified period, a claim for a refund of

the tax may not be made after four years from the date the return

relating to the tax was due or, if applicable, a notice that the

tax was due.

(d) A person who fails to make a tax refund claim within the

period provided by this section or other law waives any right to

a refund of the tax paid.

(e) The refund claim must be filed in writing with the agency

that collects the tax for which the refund is claimed. The claim

must state the amount of the refund claimed and be accompanied by

evidence sufficient to establish the grounds for and the amount

of the refund.

(f) If the refund is required by law to be made by an agency

other than the agency that collects the tax for which the refund

is claimed, the agency that collects the tax shall provide the

agency making the refund with a copy of the refund claim and the

accompanying evidence to establish the validity and amount of the

refund. The agency responsible for making the refund may not make

a refund without receiving that evidence.

(g) Before paying a refund under this section, the comptroller

shall credit the amount due to the person claiming the refund

against any other amount finally determined to be due to the

state from the person according to information in the custody of

the comptroller and shall refund the remainder.

(h) This section does not apply to taxes paid under protest.

(i) This section is not a waiver of sovereign immunity for a

refund suit. A person claiming a refund may not seek or obtain

judicial review of a determination by the agency with which a

refund claim is filed or by the agency having the responsibility

to make a refund relating to the refund claim unless the

legislature by resolution grants permission for a person to seek

judicial review of the determination.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 232, Sec. 21, eff. Sept. 1,

1989.

Sec. 403.077. IMPROPER COLLECTIONS. (a) The comptroller may

refund the amount of money collected or received by a state

agency through mistake of fact or law and deposited in the state

treasury, including money not due the state and money collected

or received in excess of the amount required to be collected or

received. The agency must make written request to the comptroller

for the refund, showing the reason for and amount of the refund.

At any time the comptroller may require further written evidence

for the refund and may withhold payment until the comptroller is

satisfied that the refund is justified.

(b) A warrant for the payment of the refund must be signed by

the comptroller and shall be drawn against the fund or account

into which the money was deposited. The refund shall be made from

funds appropriated for that purpose.

(c) This section does not affect Subchapter C, Chapter 111, Tax

Code, or any statute requiring payment of unrefundable fees.

(d) Unless another law provides a period within which a

particular refund claim must be made, a refund claim may not be

made under this section after four years from the latest date on

which the amount collected or received by the state was due, if

the amount was required to be paid on or before a particular

date. If the amount was not required to be paid on or before a

particular date, a refund claim may not be made after four years

from the date the amount was collected or received. A person who

fails to make a refund claim within the period provided by law

waives any right to a refund of the amount paid.

(e) This section does not apply to a refund of a tax.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 232, Sec. 22, eff. Sept. 1,

1989; Acts 1997, 75th Leg., ch. 1423, Sec. 7.15, eff. Sept. 1,

1997.

Sec. 403.078. FORM. All claims and accounts against the state

shall be submitted on forms or according to the method and format

that the comptroller prescribes. The claims and accounts shall be

prepared to provide for entering on the claim or account, for use

of the comptroller's office, the following:

(1) authorization of the head of the office or other person

responsible for the expenditure;

(2) the appropriation against which the disbursement is to be

charged;

(3) information required by the comptroller's rules;

(4) proof that the claim or account was presented to the state

within the period of limitation provided by Section 16.051, Civil

Practice and Remedies Code, or other applicable statute; and

(5) other appropriate matters.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 232, Sec. 23, eff. Sept. 1,

1989.

Sec. 403.079. USING SAMPLING TECHNIQUES TO AUDIT CLAIMS. (a)

The comptroller may use generally recognized sampling techniques

to audit claims against the state. Those techniques may be used

only when the comptroller determines that they would be

cost-effective and would promote greater efficiency in paying

claims. The comptroller's proper use of sampling techniques

satisfies the auditing requirements of Section 403.071.

(b) When the comptroller uses sampling techniques to audit

claims from a state agency, the comptroller may project the

results from the sample to similar types of unaudited claims from

that agency. The comptroller may use that projection to estimate

the amount of unaudited claims that were improperly paid. The

comptroller may submit that estimate to the governor, state

auditor, and the Legislative Budget Board.

Added by Acts 1989, 71st Leg., ch. 108, Sec. 5, eff. Sept. 1,

1989.

SUBCHAPTER F. MANAGEMENT OF FUNDS IN TREASURY

Sec. 403.0915. DORMANT FUND OR ACCOUNT. At any time the

comptroller, with notification to the state auditor, may transfer

to the general revenue fund a balance in a dormant fund or

account if the source of the fund or account is unknown or the

purpose for which it was collected is moot. The legislature at

any time after the transfer may appropriate the balance as a

refund if the source and purpose of the fund or account become

known and active.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Redesignated from Sec. 403.091 by Acts 1991, 72nd Leg., 1st C.S.,

ch. 4, Sec. 11.03, eff. Aug. 22, 1991. Amended by Acts 1997, 75th

Leg., ch. 1423, Sec. 7.16, eff. Sept. 1, 1997; Acts 2001, 77th

Leg., ch. 1158, Sec. 15, eff. Sept. 1, 2001.

Sec. 403.092. TEMPORARY TRANSFER OF SURPLUS AND OTHER CASH. (a)

To allow efficient management of the cash flow of the general

revenue fund and to avoid a temporary cash deficiency in that

fund, the comptroller may transfer available cash, except

constitutionally dedicated revenues, between funds that are

managed by or in the custody of the comptroller. As soon as

practicable the comptroller shall return the available cash to

the fund from which it was transferred. The comptroller shall

preserve the equity of the fund from which the cash was

transferred and shall allocate the earned interest as if the

transfer had not been made.

(b) If the comptroller submits a statement under Article III,

Section 49a, of the Texas Constitution when available cash

transferred under Subsection (a) is in the general revenue fund,

the comptroller shall indicate in that statement that the

transferred available cash is in the general revenue fund, is a

liability of that fund, and is not available for appropriation by

the legislature except as necessary to return cash to the fund

from which it was transferred as required by Subsection (a).

Text of subsec. (c) as added by Acts 1993, 73rd Leg., ch. 449,

Sec. 31

(c) The comptroller may temporarily transfer cash from the

general revenue fund to a special fund in the state treasury or

to an account in the general revenue fund if:

(1) the transfer contributes toward minimizing the state's

interest liability under the Cash Management Improvement Act of

1990 (31 U.S.C. Section 6501 et seq.) by delaying the receipt of

federal money;

(2) the amount transferred does not exceed the amount necessary

for the comptroller to process a payroll claim that a state

agency submits before the end of the payroll period under Section

403.072;

(3) the comptroller determines before the transfer occurs that

other money is not available to process the payroll claim;

(4) before the transfer occurs, the comptroller is notified by

the state agency whose payroll claim will be processed that the

federal government is legally required to provide by payday

sufficient money to pay the claim;

(5) the transfer does not occur earlier than the 10th day before

payday; and

(6) the amount transferred is returned to the general revenue

fund as soon as possible after the federal money is received but

not later than payday.

Text of subsec. (c) as added by Acts 1993, 73rd Leg., ch. 533,

Sec. 1, and amended by Acts 1995, 74th Leg., ch. 315, Sec. 16

(c)(1) The comptroller may temporarily transfer cash from the

general revenue fund to the petroleum storage tank remediation

fund during the 1996-1997 biennium for the purpose of paying

reimbursement claims against that fund that are filed with the

Texas Natural Resource Conservation Commission on or before

August 31, 1995, and for paying the necessary expenses associated

with the administration of that fund. The amount of cash to be

transferred shall not exceed $120 million. The transfer shall be

made on September 1, 1995, or as soon as practicable thereafter.

(2) Notwithstanding other law, $80 million of the fees collected

under Section 26.3574, Water Code, shall be deposited to the

credit of the general revenue fund not later than August 31,

1996, and $40 million of those fees shall be deposited to the

credit of that fund not later than May 31, 1997. The remaining

fees collected under that section in excess of the amounts

required by this subdivision to be deposited to the credit of the

general revenue fund shall be deposited to the credit of the

petroleum storage tank remediation fund.

(3) The amount transferred under Subdivision (1) is a receivable

of the general revenue fund for the purpose of statements that

the comptroller submits under Article III, Section 49a, of the

Texas Constitution. The transferred amount is available for

appropriation by the legislature.

(4) This subsection expires on the latter of August 31, 1997, or

the date of full repayment to the general revenue fund of the

amount required under Subdivision (2).

(d) The amount transferred under Subsection (c) is a receivable

of the general revenue fund for the purposes of statements that

the comptroller submits under Article III, Section 49a, of the

Texas Constitution. The transferred amount is available for

appropriation by the legislature.

(e) The comptroller may adopt procedures and rules to administer

Subsections (c) and (d).

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 449, Sec. 31, eff. Sept. 1,

1993; Acts 1993, 73rd Leg., ch. 533, Sec. 1, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 315, Sec. 16, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 1423, Sec. 7.17, eff. Sept. 1, 1997; Acts

2003, 78th Leg., ch. 1310, Sec. 19, eff. June 20, 2003.

Sec. 403.093. ALLOCATIONS FROM GENERAL REVENUE FUND.

(a) Each month the comptroller shall withdraw from the general

revenue fund authorized withdrawals and transfers.

(b) Repealed by Acts 1989, 71st Leg., ch. 4, Sec. 2.71(b), eff.

Sept. 1, 1989.

(c) Each month the comptroller shall transfer from the general

revenue fund to the state contribution account of the teacher

retirement system trust fund the equal monthly payment provided

by Section 825.404. If the appropriation provided by the

legislature is different from the amount of state contributions

required, the comptroller, after the end of the fiscal year,

shall make adjustments in the teacher retirement fund and the

general revenue fund so that the total transfers during the year

equal the total amount of the state contribution required.

(d) The comptroller shall transfer from the general revenue fund

to the foundation school fund an amount of money necessary to

fund the foundation school program as provided by Chapter 42,

Education Code. The comptroller shall make the transfers in

installments as necessary to comply with Section 42.259,

Education Code. An installment must be made not earlier than two

days before the date an installment to school districts is

required by Section 42.259, Education Code, and must not exceed

the amount necessary for that payment.

(e) Except as provided by Subsection (f), when state revenue is

allocated in proportional amounts to the available school fund

and to the general revenue fund, the comptroller shall deposit

all revenue to the credit of the general revenue fund and then,

as a ministerial duty on the 10th day of each month and on the

last day of the fiscal year, the comptroller shall transfer from

the general revenue fund to the available school fund an amount

equal to the proper proportional amount required by law to be

allocated to the available school fund from revenue received from

the tax during the preceding month, or in the case of the last

month of the fiscal year, during the last month of the fiscal

year.

(f) All net revenue from taxes imposed by Chapter 154, Tax Code,

shall be deposited to the credit of the general revenue fund. The

comptroller, as a ministerial duty on the 10th day of each month

and on the last day of each fiscal year, shall transfer from the

general revenue fund to the proper funds and accounts the amounts

computed by the comptroller equal to the amounts required by that

chapter.

(g) If on the 10th day of a month the amount available for

transfer as provided by this section is insufficient, subsequent

credits to the general revenue fund shall be accumulated in an

amount sufficient to make the required transfer.

(h) Expired.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.71(b), eff. Sept.

1, 1989; Acts 1989, 71st Leg., ch. 179, Sec. 2(i), eff. Sept. 1,

1989; Acts 1993, 73rd Leg., ch. 27, Sec. 2, eff. April 13, 1993;

Acts 1997, 75th Leg., ch. 165, Sec. 6.13, eff. Sept. 1, 1997.

For expiration of Sec. 403.095, see Subsection (e)

Sec. 403.095. USE OF DEDICATED REVENUE. (a) Revenue that has

been set aside by law for a particular purpose or entity is

available for that purpose or entity to the extent money is

appropriated for that purpose or entity. Expenditures made in

furtherance of the dedicated purpose or entity shall be made from

money received from the dedicated revenue source to the extent

those funds are appropriated.

(b) Notwithstanding any law dedicating or setting aside revenue

for a particular purpose or entity, dedicated revenues that, on

August 31, 2011, are estimated to exceed the amount appropriated

by the General Appropriations Act or other laws enacted by the

81st Legislature are available for general governmental purposes

and are considered available for the purpose of certification

under Section 403.121.

(c) The comptroller shall develop accounting and revenue

estimating procedures so that each dedicated account maintained

in the general revenue fund can be separately identified as to

balances of cash and other assets and the amounts of revenues and

expenditures and appropriations for each fiscal year.

(d) Following certification of the General Appropriations Act

and other appropriations measures enacted by the 81st

Legislature, the comptroller shall reduce each dedicated account

as directed by the legislature by an amount that may not exceed

the amount by which estimated revenues and unobligated balances

exceed appropriations. The reductions may be made in the amounts

and at the times necessary for cash flow considerations to allow

all the dedicated accounts to maintain adequate cash balances to

transact routine business. The legislature may authorize, in the

General Appropriations Act, the temporary delay of the excess

balance reduction required under this subsection. This

subsection does not apply to revenues or balances in:

(1) funds outside the treasury;

(2) trust funds, which for purposes of this section include

funds that may or are required to be used in whole or in part for

the acquisition, development, construction, or maintenance of

state and local government infrastructures, recreational

facilities, or natural resource conservation facilities;

(3) funds created by the constitution or a court; or

(4) funds for which separate accounting is required by federal

law.

(e) This section expires on September 1, 2011.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 11.04, eff.

Aug. 22, 1991. Amended by Acts 1995, 74th Leg., ch. 1058, Sec.

18, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1123, Sec. 13,

eff. June 19, 1997; Acts 1999, 76th Leg., ch. 1045, Sec. 14, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1466, Sec. 17, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1296, Sec. 32, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1358, Sec. 13, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1418, Sec. 15, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1051, Sec. 11, eff. September 1, 2009.

Sec. 403.097. FUNDS EXPENDED IN PROPORTION TO METHOD OF

FINANCING. (a) The comptroller may prescribe rules to ensure

that, when it is necessary to preserve cash balances in the funds

and accounts in the state treasury, appropriations are drawn from

the treasury in proportion to the methods of financing specified

in the Acts authorizing the appropriations.

(b) The rules may include procedures relating to the deposit of

receipts and the issuance of warrants.

(c) This section does not affect other powers of the comptroller

under this subchapter, Subchapter H of Chapter 404, or other law.

(d) This section does not apply if the method of financing

specified for an agency or an institution of higher education in

the Act authorizing appropriations includes interest earned or to

be earned on local funds of the agency or institution.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 1.07, eff. Sept. 1,

1999.

SUBCHAPTER G. FUNDS

Sec. 403.101. FLOOD AREA SCHOOL AND ROAD FUND. (a) The

comptroller may receive and give a receipt for money due or

payable under 33 U.S.C. Section 701c-3 (1986). The money shall be

placed in a separate account called the flood area school and

road fund to the credit of the comptroller. The money may not be

part of the general funds of the state.

(b) Each person having the duty to collect school or road taxes

for a school district, county, or other political subdivision all

or part of which is within a flood control district or flood

control area created or designated under law shall prepare and

file with the comptroller a sworn report showing:

(1) the total number of acres acquired by the United States for

flood control purposes within the boundaries of the school

district, county, or other political subdivision; and

(2) the tax rate for each $100 of valuation for school and road

purposes levied by the school district, county, or other

political subdivision for the year in which the report is made.

(c) On or before September 15 of each year the comptroller shall

pay to a school district, county, or other political subdivision

the proportionate share of money in the flood area school and

road fund that was produced by leases on land acquired by the

United States for flood control purposes within the school

district, county, or other political subdivision. The school

district, county, or other political subdivision is entitled to a

proportionate part of the money in the fund based on the ratio

that the district's, county's, or subdivision's tax rate bears to

the sum of the school tax rate and the road tax rate. The money

may be used for the purposes permitted by federal law.

(d) If during a school year money distributable to a school

district is in the flood area school and road fund, the

comptroller, on application of a school district, may distribute

the money on a date other than a date permitted by Subsection

(c).

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 403.102. FEDERAL REVENUE SHARING TRUST FUND. (a) The

federal revenue sharing trust fund exists to receive money

authorized under the federal revenue sharing law (31 U.S.C.

Section 6701 et seq. (1983)) and money earned by the use of that

money. Expenditures from the fund must be authorized by the

legislature. The comptroller shall administer the fund and may

adopt rules providing for the availability of money for use among

the entities funded from the fund. Costs related to salary and

wages for employer contributions to the state retirement

programs, to the Federal Old Age and Survivors Insurance Program

(42 U.S.C. Section 401 et seq. (1983)), and for the unemployment

benefit program computed at the maximum contributor rate shall be

applied to salaries and wages paid from the fund and credited to

the general revenue fund.

(b) To ensure that the state obtains full benefit of the federal

revenue sharing trust fund, the comptroller may invest money in

the fund that is determined to exceed cash requirements for

current expenditures in:

(1) direct obligations of, or obligations the principal and

interest of which are guaranteed by, the United States;

(2) direct obligations of or participation certificates

guaranteed by the Federal Intermediate Credit Bank, Federal Land

Banks, Federal National Mortgage Association, Federal Home Loan

Banks, or Banks for Cooperatives;

(3) savings and loan associations insured by the Federal Savings

and Loan Insurance Corporation;

(4) certificates of deposit of a bank or trust company the

deposits of which are fully secured by a pledge of securities

listed in Subdivisions (1)-(3);

(5) other securities made eligible by law for this investment;

or

(6) any combination of those investments.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 403.103. SCHOOL TAXING ABILITY PROTECTION FUND. The school

taxing ability protection fund is a special fund in the state

treasury. Money in the fund may be appropriated to finance

formulas designed to protect school districts against estimated

revenue losses resulting from implementation of Article VIII,

Sections 1-b(c), 1-b(d), and 1-d-1, of the Texas Constitution and

shall be allocated to school districts on the basis of formulas,

conditions, and limitations prescribed by law.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 403.104. FEDERAL RESOURCE RECEIPTS DISTRIBUTION FUND. (a)

The federal resource receipts distribution fund is a fund in the

state treasury. Money received by the state under 30 U.S.C.

Section 191 or 355 (1984) shall be deposited to the credit of the

fund. The comptroller shall distribute money in the fund to each

eligible county in the amount and manner and for the purposes

provided by federal law and this section.

(b) A county is eligible to receive funds under this section if

federal land for which the state receives a portion of the money

from sales, bonuses, royalties, or rentals under 30 U.S.C.

Section 191 or 355 (1984) is located in the county. An eligible

county is entitled to receive from the fund all of the money paid

to the state and deposited in the fund from all sales, bonuses,

royalties, and rentals received from federal public land located

in the county.

(c) Not later than the 10th day after the date that a county

receives a payment from the comptroller under this section the

county shall distribute the payment as follows:

(1) 50 percent of the payment is available for distribution to

the independent school districts located in whole or part in the

county, with each school district receiving a proportionate share

according to Subsection (d);

(2) 15 percent of the payment is available for distribution to

the incorporated municipalities located in whole or part in the

county, with each municipality receiving a proportionate share

according to Subsection (e); and

(3) 35 percent of the payment is available for the county to

retain.

(d) The proportionate share of an independent school district is

determined by multiplying the total amount of the payment

available for distribution to school districts by the ratio that

the average daily attendance for students who reside in the

county and who attend that school district bears to the average

daily attendance for all students who reside in the county and

who attend any independent school district. However, if there are

fewer than 10 independent school districts located in whole or

part in the county and if an independent school district would

receive under this formula less than 10 percent of the total

payment available for distribution to independent school

districts, the school district's share shall be increased to 10

percent of the total payment and the shares of the school

districts that would receive more than 10 percent under the

formula shall be reduced proportionately, but not to an amount

less than 10 percent of the total payment. Each independent

school district shall develop a reasonable method for determining

the average daily attendance for students who reside in the

county and who attend the school district.

(e) The proportionate share of a municipality is determined by

multiplying the total payment available for distribution to

municipalities by the ratio that the number of residents of that

municipality who live in the county bears to the total number of

residents of all municipalities who live in the county. The

number of residents shall be determined according to the most

recent federal census.

(f) Money from the fund may be used only for planning, for

constructing and maintaining public facilities, and for providing

public service.

(g) The comptroller shall administer this section and distribute

money from the fund to eligible counties as provided by this

section and rules adopted under this section. The comptroller

shall adopt rules establishing:

(1) procedures for determining eligible counties and the amounts

of money to be distributed from the fund to each of those

counties;

(2) methods for monitoring the uses and expenditures of the

money; and

(3) other methods and procedures necessary to carry out this

section and federal laws and rules governing the money

distributed.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 403.1041. TOBACCO SETTLEMENT PERMANENT TRUST ACCOUNT. (a)

In this section and Sections 403.1042 and 403.1043:

(1) "Account" means the tobacco settlement permanent trust

account established under the agreement.

(2) "Advisory committee" means the tobacco settlement permanent

trust account investment advisory committee.

(3) "Agreement" means the Agreement Regarding Disposition of

Settlement Proceeds filed on July 24, 1998, in the United States

District Court, Eastern District of Texas, in the case styled The

State of Texas v. The American Tobacco Co., et al., No.

5-96CV-91. The term includes the subsequent Clarification of

Agreement Regarding Disposition of Settlement Proceeds filed on

July 24, 1998, in that litigation.

(4) "Department" means the Texas Department of Health.

(5) "Political subdivision" means:

(A) a hospital district;

(B) another local political subdivision that owns or maintains a

public hospital; or

(C) a county of this state responsible for providing indigent

health care to the general public.

(b) With the advice of and in consultation with the advisory

committee, the comptroller shall administer the account and shall

manage the assets of the account.

(c) In managing the assets of the account, the comptroller, with

the advice of and in consultation with the advisory committee,

may acquire, exchange, sell, supervise, manage, or retain,

through procedures and subject to restrictions the comptroller

establishes and in amounts the comptroller considers appropriate,

any kind of investment that a person of ordinary prudence,

discretion, and intelligence, exercising the judgment and care

under the circumstances prevailing at that time, would acquire or

retain for the person's own account in the management of the

person's affairs, not in regard to speculation but in regard to

the permanent disposition of the person's money, considering the

probable income as well as the probable safety of the capital.

Investment and management decisions concerning individual

investments must be evaluated not in isolation but in the context

of the investment portfolio as a whole and as part of an overall

investment strategy consistent with the investment objectives of

the account.

(d) The account is a trust account with the comptroller and is

composed of money paid to the account in accordance with the

agreement, assets purchased with that money, the earnings of the

account, and any other contributions made to the account. The

corpus of the account shall remain in the account and may not be

distributed for any purpose. The money and other assets contained

in the account are not a part of the general funds of the state.

The comptroller may appoint one or more commercial banks,

depository trust companies, or other entities to serve as a

custodian of the account's assets. Section 404.071 does not apply

to the account.

(e) The comptroller, with the advice of and in consultation with

the advisory committee, may use the earnings of the account for

any investment expense, including to obtain the advice of

appropriate investment consultants for managing the assets in the

account.

(f) On certification by the department under Subchapter J,

Chapter 12, Health and Safety Code, the comptroller shall make an

annual distribution of the net earnings from the account to each

eligible political subdivision as provided in the agreement

regarding disposition of settlement proceeds.

(g) Before December 1 of each year the comptroller shall prepare

a written report regarding the account during the fiscal year

ending on the preceding August 31. Not later than January 1 of

each year the comptroller shall distribute the report to the

advisory committee, the governor, the lieutenant governor, the

state auditor, the attorney general, and the Legislative Budget

Board. The comptroller shall furnish a copy of the report to any

member of the legislature or other interested person on request.

The report must include:

(1) statements of assets and a schedule of changes in book value

of the investments from the account;

(2) a summary of the gains, losses, and income from investments

on August 31;

(3) an itemized list of the securities held for the account on

August 31; and

(4) any other information needed to clearly indicate the nature

and extent of the investments made of the account and the income

realized from the components of the account.

(h) The comptroller shall adopt rules necessary to implement the

comptroller's duties under this section, including rules

distinguishing the net earnings of the account that may be

distributed under Subsection (f) from earnings used for

investment expenses under Subsection (e) and from the money and

assets that are the corpus of the account. A rule adopted by the

comptroller under this subsection must be submitted to the

advisory committee and may not become effective before the rule

is approved by the advisory committee. If the advisory committee

disapproves a proposed rule, the advisory committee shall provide

the comptroller the specific reasons that the rule was

disapproved.

Added by Acts 1999, 76th Leg., ch. 753, Sec. 1.01, eff. Aug. 30,

1999.

Sec. 403.1042. TOBACCO SETTLEMENT PERMANENT TRUST ACCOUNT

INVESTMENT ADVISORY COMMITTEE. (a) The tobacco settlement

permanent trust account investment advisory committee shall

advise the comptroller with respect to managing the assets of the

tobacco settlement permanent trust account. The committee shall

provide the comptroller guidance with respect to the investment

philosophy that should be pursued in managing these assets and

the extent to which, at any particular time, the assets should be

managed to maximize growth of the corpus or to maximize earnings.

Except as provided by Section 403.1041(h), the advisory committee

serves in an advisory capacity only and is not a fiduciary with

respect to the account.

(b) The advisory committee is composed of 11 members appointed

as follows:

(1) one member appointed by the comptroller to represent a

public hospital or hospital district located in a county with a

population of 50,000 or less or a public hospital owned or

maintained by a municipality;

(2) one member appointed by the political subdivision that, in

the year preceding the appointment, received the largest annual

distribution paid from the account;

(3) one member appointed by the political subdivision that, in

the year preceding the appointment, received the second largest

annual distribution paid from the account;

(4) four members appointed by the Texas Conference of Urban

Counties from nominations received from political subdivisions

that, in the year preceding the appointment, received the 3rd,

4th, 5th, 6th, 7th, 8th, 9th, 10th, 11th, or 12th largest annual

distribution paid from the account;

(5) one member appointed by the County Judges and Commissioners

Association of Texas;

(6) one member appointed by the North and East Texas County

Judges and Commissioners Association;

(7) one member appointed by the South Texas County Judges and

Commissioners Association; and

(8) one member appointed by the West Texas County Judges and

Commissioners Association.

(c) A commissioners court that sets the tax rate for a hospital

district must approve any person appointed by the hospital

district to serve on the advisory committee.

(d) The advisory committee shall elect the officers of the

committee from among the members of the committee.

(e) Except as provided by this subsection, members of the

advisory committee serve staggered six-year terms expiring on

August 31 of each odd-numbered year. A member of the advisory

committee whose term expires or who attempts to resign from the

committee remains a member of the committee until the member's

successor is appointed.

(f) An individual or entity authorized to make an appointment to

the advisory committee created under this section shall attempt

to appoint persons who represent the gender composition, minority

populations, and geographic regions of the state.

(g) Members of the advisory committee serve without compensation

from the trust fund or the state and may not be reimbursed from

the trust fund or the state for travel expenses incurred while

conducting the business of the advisory committee.

(h) The comptroller shall provide administrative support and

resources to the advisory committee as necessary for the advisory

committee to perform the advisory committee's duties under this

section and Section 403.1041.

(i) Chapter 2110 does not apply to the advisory committee.

Added by Acts 1999, 76th Leg., ch. 753, Sec. 1.01, eff. Aug. 30,

1999. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 20, eff.

June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 7, eff. September 1, 2005.

Sec. 403.1043. RESTRICTIONS ON LOBBYING EXPENDITURES. (a) A

political subdivision receiving a distribution under Section

403.1041(f) may not use the distribution to pay:

(1) lobbying expenses incurred by the recipient of the

distribution;

(2) a person or entity that is required to register with the

Texas Ethics Commission under Chapter 305, Government Code;

(3) any partner, employee, employer, relative, contractor,

consultant, or related entity of a person or entity described by

Subdivision (2); or

(4) a person or entity who has been hired to represent

associations or other entities for the purpose of affecting the

outcome of legislation, agency rules, ordinances, or other

government policies.

(b) The persons or entities described by Subsection (a) are not

eligible to receive the money or participate either directly or

indirectly in the distributions made under Section 403.1041(f).

Added by Acts 1999, 76th Leg., ch. 753, Sec. 1.01, eff. Aug. 30,

1999.

Sec. 403.105. PERMANENT FUND FOR HEALTH AND TOBACCO EDUCATION

AND ENFORCEMENT. (a) The permanent fund for health and tobacco

education and enforcement is a dedicated account in the general

revenue fund. The fund is composed of:

(1) money transferred to the fund at the direction of the

legislature;

(2) gifts and grants contributed to the fund; and

(3) the available earnings of the fund determined in accordance

with Section 403.1068.

(b) Except as provided by Subsections (c), (e), (f), and (h),

money in the fund may not be appropriated for any purpose.

(c) The available earnings of the fund may be appropriated to

the Texas Department of Health for:

(1) programs to reduce the use of cigarettes and tobacco

products in this state, including:

(A) smoking cessation programs;

(B) enforcement of Subchapters H, K, and N, Chapter 161, Health

and Safety Code, or other laws relating to distribution of

cigarettes or tobacco products to minors or use of cigarettes or

tobacco products by minors;

(C) public awareness programs relating to use of cigarettes and

tobacco products, including general educational programs and

programs directed toward youth; and

(D) specific programs for communities traditionally targeted, by

advertising and other means, by companies that sell cigarettes or

tobacco products; and

(2) the provision of preventive medical and dental services to

children in the medical assistance program under Chapter 32,

Human Resources Code.

(d) Subject to any applicable limit in the General

Appropriations Act, the Texas Department of Health may contract

with another entity to perform all or a part of the functions

described by Subsection (c) or may award grants to community

organizations, public institutions of higher education, as that

term is defined by Section 61.003, Education Code, or political

subdivisions to enable the organizations, institutions, or

political subdivisions to perform all or a part of those

functions. To ensure the most efficient, effective, and rapid

delivery of services, the Texas Board of Health shall give high

priority and preference to existing, effective state programs

that do not otherwise receive money from an endowment program

funded by money received under the Comprehensive Settlement

Agreement and Release filed in the case styled The State of Texas

v. The American Tobacco Co., et al., No. 5-96CV-91, in the United

States District Court, Eastern District of Texas. The board may

adopt rules governing any grant program established under this

section.

(e) The comptroller may solicit and accept gifts and grants to

the fund. A gift or grant to the fund may be appropriated in the

same manner as available earnings of the fund, subject to any

limitation or requirement placed on the gift or grant by the

donor or granting entity.

(f) Money in the fund may also be appropriated to pay any amount

of money that the federal government determines that the state

should repay to the federal government or that the federal

government should recoup from the state in the event of national

legislation regarding the subject matter of the case styled The

State of Texas v. The American Tobacco Co., et al., No.

5-96CV-91, in the United States District Court, Eastern District

of Texas.

(g) Sections 403.095 and 404.071 do not apply to the fund.

(h) The department may direct the comptroller to temporarily

transfer money appropriated under Subsection (c) to pay an

obligation that the department is authorized to incur under and

for which money is appropriated under Section 403.1055(c),

403.106(c), or 403.1066(c) if the department determines that the

transfer is necessary for cash management purposes. As soon as

possible after the transfer but not later than the 90th day after

the date of the transfer, the department shall direct the

comptroller to transfer back the transferred amount from amounts

appropriated under Section 403.1055(c), 403.106(c), or

403.1066(c), as applicable, to the appropriation item for

Subsection (c).

Added by Acts 1999, 76th Leg., ch. 1391, Sec. 1, eff. Aug. 31,

1999. Amended by Acts 2001, 77th Leg., ch. 1182, Sec. 1, eff.

June 15, 2001; Acts 2003, 78th Leg., ch. 198, Sec. 2.31, 2.32,

eff. Sept. 1, 2003.

Sec. 403.1055. PERMANENT FUND FOR CHILDREN AND PUBLIC HEALTH.

(a) The permanent fund for children and public health is a

dedicated account in the general revenue fund. The fund is

composed of:

(1) money transferred to the fund at the direction of the

legislature;

(2) gifts and grants contributed to the fund; and

(3) the available earnings of the fund determined in accordance

with Section 403.1068.

(b) Except as provided by Subsections (c), (e), (f), and (h),

money in the fund may not be appropriated for any purpose.

(c) The available earnings of the fund may be appropriated to:

(1) the Texas Department of Health for the purpose of:

(A) developing and demonstrating cost-effective prevention and

intervention strategies for improving health outcomes for

children and the public;

(B) providing grants to local communities to address specific

public health priorities, including sickle cell anemia, diabetes,

high blood pressure, cancer, heart attack, stroke, keloid tissue

and scarring, and respiratory disease;

(C) providing grants to local communities for essential public

health services as defined in the Health and Safety Code; and

(D) providing grants to schools of public health located in

Texas; and

(2) the Interagency Council on Early Childhood Intervention to

provide intervention services for children with developmental

delay or who have a high probability of developing developmental

delay and the families of those children.

(d) The Texas Board of Health may adopt rules governing any

grant program established under this section.

(e) The comptroller may solicit and accept gifts and grants to

the fund. A gift or grant to the fund may be appropriated in the

same manner as available earnings of the fund, subject to any

limitation or requirement placed on the gift or grant by the

donor or granting entity.

(f) Money in the fund may also be appropriated to pay any amount

of money that the federal government determines that the state

should repay to the federal government or that the federal

government should recoup from the state in the event of national

legislation regarding the subject matter of the case styled The

State of Texas v. The American Tobacco Co., et al., No.

5-96CV-91, in the United States District Court, Eastern District

of Texas.

(g) Sections 403.095 and 404.071 do not apply to the fund.

(h) The department may direct the comptroller to temporarily

transfer money appropriated under Subsection (c) to pay an

obligation that the department is authorized to incur under and

for which money is appropriated under Section 403.105(c),

403.106(c), or 403.1066(c) if the department determines that the

transfer is necessary for cash management purposes. As soon as

possible after the transfer but not later than the 90th day after

the date of the transfer, the department shall direct the

comptroller to transfer back the transferred amount from amounts

appropriated under Section 403.105(c), 403.106(c), or

403.1066(c), as applicable, to the appropriation item for

Subsection (c).

Added by Acts 1999, 76th Leg., ch. 1391, Sec. 1, eff. Aug. 31,

1999. Amended by Acts 2001, 77th Leg., ch. 1182, Sec. 2, eff.

June 15, 2001; Acts 2003, 78th Leg., ch. 198, Sec. 2.33, eff.

Sept. 1, 2003.

Sec. 403.106. PERMANENT FUND FOR EMERGENCY MEDICAL SERVICES AND

TRAUMA CARE. (a) The permanent fund for emergency medical

services and trauma care is a dedicated account in the general

revenue fund. The fund is composed of:

(1) money transferred to the fund at the direction of the

legislature;

(2) gifts and grants contributed to the fund; and

(3) the available earnings of the fund determined in accordance

with Section 403.1068.

(b) Except as provided by Subsections (c), (e), (f), and (h),

money in the fund may not be appropriated for any purpose.

(c) The available earnings of the fund may be appropriated to

the Texas Department of Health for programs to provide emergency

medical services and trauma care in this state.

(d) Subject to any applicable limit in the General

Appropriations Act, the Texas Department of Health may establish

programs to provide emergency medical services and trauma care in

this state, may contract with another entity to establish those

programs, or may award grants to political subdivisions to

establish or support those programs. The department may

consolidate any grant program established under this section with

other grant programs relating to the provision of emergency

medical services and trauma care. The Texas Board of Health may

adopt rules governing the grant program.

(e) The comptroller may solicit and accept gifts and grants to

the fund. A gift or grant to the fund may be appropriated in the

same manner as available earnings of the fund, subject to any

limitation or requirement placed on the gift or grant by the

donor or granting entity.

(f) Money in the fund may also be appropriated to pay any amount

of money that the federal government determines that the state

should repay to the federal government or that the federal

government should recoup from the state in the event of national

legislation regarding the subject matter of the case styled The

State of Texas v. The American Tobacco Co., et al., No.

5-96CV-91, in the United States District Court, Eastern District

of Texas.

(g) Sections 403.095 and 404.071 do not apply to the fund.

(h) The department may direct the comptroller to temporarily

transfer money appropriated under Subsection (c) to pay an

obligation that the department is authorized to incur under and

for which money is appropriated under Section 403.105(c),

403.1055(c), or 403.1066(c) if the department determines that the

transfer is necessary for cash management purposes. As soon as

possible after the transfer but not later than the 90th day after

the date of the transfer, the department shall direct the

comptroller to transfer back the transferred amount from amounts

appropriated under Section 403.105(c), 403.1055(c), or

403.1066(c), as applicable, to the appropriation item for

Subsection (c).

Added by Acts 1999, 76th Leg., ch. 1391, Sec. 1, eff. Aug. 31,

1999. Amended by Acts 2001, 77th Leg., ch. 1182, Sec. 3, eff.

June 15, 2001.

Sec. 403.1065. PERMANENT FUND FOR RURAL HEALTH FACILITY CAPITAL

IMPROVEMENT. (a) The permanent fund for rural health facility

capital improvement is a dedicated account in the general revenue

fund. The fund is composed of:

(1) money transferred to the fund at the direction of the

legislature;

(2) payments of interest and principal on loans made under

Subchapter G, Chapter 106, Health and Safety Code, and fees

collected under that subchapter;

(3) gifts and grants contributed to the fund; and

(4) the available earnings of the fund determined in accordance

with Section 403.1068.

(b) Except as provided by Subsections (c), (d), and (e), money

in the fund may not be appropriated for any purpose.

(c) The available earnings of the fund may be appropriated to

the Texas Department of Rural Affairs for the purposes of

Subchapter H, Chapter 487.

(d) The comptroller may solicit and accept gifts and grants to

the fund. A gift or grant to the fund may be appropriated in the

same manner as the available earnings of the fund, subject to any

limitation or requirement placed on the gift or grant by the

donor or granting entity.

(e) Money in the fund may also be appropriated to pay any amount

of money that the federal government determines that the state

should repay to the federal government or that the federal

government should recoup from the state in the event of national

legislation regarding the subject matter of the case styled The

State of Texas v. The American Tobacco Co., et al., No.

5-96CV-91, in the United States District Court, Eastern District

of Texas.

(f) Sections 403.095 and 404.071 do not apply to the fund.

Added by Acts 1999, 76th Leg., ch. 1391, Sec. 1, eff. Aug. 31,

1999. Amended by Acts 2001, 77th Leg., ch. 1424, Sec. 8, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

112, Sec. 6, eff. September 1, 2009.

Sec. 403.1066. PERMANENT HOSPITAL FUND FOR CAPITAL IMPROVEMENTS

AND THE TEXAS CENTER FOR INFECTIOUS DISEASE. (a) The permanent

hospital fund for capital improvements and the Texas Center for

Infectious Disease is a dedicated account in the general revenue

fund. The fund is composed of:

(1) money transferred to the fund at the direction of the

legislature;

(2) payments of interest and principal on loans and fees

collected under this section;

(3) gifts and grants contributed to the fund; and

(4) the available earnings of the fund determined in accordance

with Section 403.1068.

(b) Except as provided by Subsections (c), (d), (e), and (i),

the money in the fund may not be appropriated for any purpose.

(c) The available earnings of the fund may be appropriated to

the Texas Department of Health for the purpose of providing

services at the Texas Center for Infectious Disease and grants,

loans, or loan guarantees to public or nonprofit community

hospitals with 125 beds or fewer located in an urban area of the

state.

(d) The comptroller may solicit and accept gifts and grants to

the fund. A gift or grant to the fund may be appropriated in the

same manner as available earnings of the fund, subject to any

limitation or requirement placed on the gift or grant by the

donor or granting entity.

(e) Money in the fund may also be appropriated to pay any amount

of money that the federal government determines that the state

should repay to the federal government or that the federal

government should recoup from the state in the event of national

legislation regarding the subject matter of the case styled The

State of Texas v. The American Tobacco Co., et al., No.

5-96CV-91, in the United States District Court, Eastern District

of Texas.

(f) The Texas Board of Health may adopt rules governing any

grant, loan, or loan guarantee program established under this

section.

(g) A hospital eligible to receive a grant, loan, or loan

guarantee under Subchapter G, Chapter 106, Health and Safety

Code, is not eligible to receive a grant, loan, or loan guarantee

under this section.

(h) Sections 403.095 and 404.071 do not apply to the fund.

(i) The department may direct the comptroller to temporarily

transfer money appropriated under Subsection (c) to pay an

obligation that the department is authorized to incur under and

for which money is appropriated under Section 403.105(c),

403.1055(c), or 403.106(c) if the department determines that the

transfer is necessary for cash management purposes. As soon as

possible after the transfer but not later than the 90th day after

the date of the transfer, the department shall direct the

comptroller to transfer back the transferred amount from amounts

appropriated under Section 403.105(c), 403.1055(c), or

403.106(c), as applicable, to the appropriation item for

Subsection (c).

Added by Acts 1999, 76th Leg., ch. 1391, Sec. 1, eff. Aug. 31,

1999. Amended by Acts 2001, 77th Leg., ch. 1182, Sec. 4, eff.

June 15, 2001; Acts 2003, 78th Leg., ch. 198, Sec. 2.205, 2.206,

eff. Sept. 1, 2003.

Sec. 403.1067. RESTRICTIONS ON LOBBYING EXPENDITURES. (a) An

organization, program, political subdivision, public institution

of higher education, local community organization, or other

entity receiving funds or grants from the permanent funds in

Section 403.105, 403.1055, 403.106, 403.1065, or 403.1066 may not

use the funds or grants to pay:

(1) lobbying expenses incurred by the recipient;

(2) a person or entity that is required to register with the

Texas Ethics Commission under Chapter 305, Government Code;

(3) any partner, employee, employer, relative, contractor,

consultant, or related entity of a person or entity described by

Subdivision (2); or

(4) a person or entity who has been hired to represent

associations or other entities for the purpose of affecting the

outcome of legislation, agency rules, ordinances, or other

government policies.

(b) Except as provided by this subsection, the persons or

entities described by Subsection (a) are not eligible to receive

the money or participate either directly or indirectly in the

contracts, funds, or grants awarded in Section 403.105, 403.1055,

403.106, 403.1065, or 403.1066. A registrant under Chapter 305

is not ineligible under this subsection if the person is required

to register under that chapter solely because the person

communicates directly with a member of the executive branch to

influence administrative action concerning a matter relating to

the purchase of products or services by a state agency.

(c) Grants or awards made under Section 403.105, 403.1055,

403.106, 403.1065, or 403.1066 may not be conditioned on the

enactment of legislation, agency rules, or local ordinances.

Added by Acts 1999, 76th Leg., ch. 1391, Sec. 1, eff. Aug. 31,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1174, Sec. 5, eff. September 1, 2009.

Sec. 403.1068. MANAGEMENT OF CERTAIN FUNDS. (a) This section

applies only to management of the permanent funds established

under Sections 403.105, 403.1055, 403.106, 403.1065, and

403.1066.

(b) The comptroller shall manage the assets of each permanent

fund. In managing the assets of a fund, the comptroller may

acquire, exchange, sell, supervise, manage, or retain, through

procedures and subject to restrictions the comptroller considers

appropriate, any kind of investment that prudent investors,

exercising reasonable care, skill, and caution, would acquire or

retain in light of the purposes, terms, distribution

requirements, and other circumstances of the fund then

prevailing, taking into consideration the investment of all the

assets of the fund rather than a single investment.

(c) The available earnings of each permanent fund consist of

distributions made to the fund from the total return on all

investment assets of the fund, including net income attributable

to the surface of land held by the fund.

(d) The amount of any distributions to each fund under

Subsection (c) shall be determined by the comptroller in a manner

intended to provide a stable and predictable stream of annual

distributions and to maintain over time the purchasing power of

fund investments and annual distributions to the fund. If the

purchasing power of fund investments for any 10-year period is

not preserved, the comptroller may not increase annual

distributions to the available earnings of the fund until the

purchasing power of the fund investments is restored.

(e) An annual distribution made by the comptroller to the

available earnings of a fund during any fiscal year may not

exceed an amount equal to seven percent of the average net fair

market value of the investment assets of each fund as determined

by the comptroller.

(f) The expenses of managing land and investments of each fund

shall be paid from each fund.

(g) On request, the comptroller shall fully disclose all details

concerning the investments of each fund.

Added by Acts 1999, 76th Leg., ch. 1391, Sec. 1, eff. Aug. 31,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

395, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1418, Sec. 16(b), eff. June 15, 2007.

Sec. 403.1069. REPORTING REQUIREMENT. The department shall

provide a report on the permanent funds established under this

subchapter to the Legislative Budget Board no later than November

1 of each year. The report shall include the total amount of

money distributed from each fund, the purpose for which the money

was used, and any additional information that may be requested by

the Legislative Budget Board.

Added by Acts 1999, 76th Leg., ch. 1391, Sec. 1, eff. Aug. 31,

1999.

Sec. 403.107. LOCAL SALES AND USE TAX FEES.

Section effective contingent upon federal legislation as provided

in Acts 1989, 71st Leg., ch. 291, Sec. 5.

(a) The comptroller shall deposit fees imposed under Section

151.059, Tax Code, in the state treasury and shall keep records

of the amount of money collected for each reporting period. Such

fees shall be held in trust in the suspense account of each

eligible taxing unit. The comptroller shall distribute money in

the suspense accounts under this section to each eligible taxing

unit in the amount and manner provided by federal law or this

section.

(b) A local taxing unit is eligible to receive funds under this

section if it has adopted a sales and use tax under Chapter 321,

Chapter 322, or Chapter 323, Tax Code, or has adopted a local

sales and use tax governed in part by any provision of those

chapters.

(c) The comptroller shall transmit to each eligible taxing

unit's treasurer, or to the officer performing the functions of

that office, on a quarterly basis, the taxing unit's share of the

fees remitted to the comptroller, together with the pro rata

share of any penalty or interest on delinquent fees that may be

collected. Before transmitting the funds, the comptroller shall

deduct two percent of the amount allocated to each taxing unit as

a charge by the state for its services under this section and

deposit that amount into the state treasury to the credit of the

comptroller's operating fund. Interest earned on all deposits

made in the state treasury under this section shall be credited

to the general revenue fund.

(d) The comptroller shall retain in the suspense account for a

taxing unit a portion of the taxing unit's share of the fees

collected, not to exceed five percent of the amount remitted to

the taxing unit. From the amounts retained in a taxing unit's

suspense account, the comptroller may make refunds for

overpayments to the account and to redeem dishonored checks and

drafts deposited to the credit of the account.

(e) Unless another method is required by federal law, the

comptroller shall compute for each calendar quarter the

percentage of total sales and use tax allocations made pursuant

to Title 3 of the Tax Code, including any local sales and use

taxes governed by any provision of Title 3 of the Tax Code, to

each eligible taxing unit and shall apply that percentage to the

total fees collected under Section 151.059, Tax Code, and

allocated to eligible taxing units in that quarter.

(f) The comptroller may combine an eligible taxing unit's share

of the fees remitted or collected under Section 151.059, Tax

Code, a suspense account under this section, or an allocation

made under this section with other trust or suspense accounts

held for that taxing unit or other allocations made to that

taxing unit under Title 3 of the Tax Code.

Added by Acts 1989, 71st Leg., ch. 291, Sec. 4.

Sec. 403.109. PROPERTY TAX RELIEF FUND. (a) The property tax

relief fund is a special fund in the state treasury outside the

general revenue fund. The fund is exempt from the application of

Sections 403.095 and 404.071. Interest and income from the

deposit and investment of money in the fund must be allocated

monthly to the fund.

(b) Until the state fiscal year beginning after the first tax

year in which the average school district maintenance and

operations tax rate is not more than $1.00 per $100 of taxable

value, money in the fund may be appropriated only for a purpose

that will result in a reduction of school district maintenance

and operations tax rates to rates that are less than the rates in

effect for the 2005 tax year.

(c) Beginning in the state fiscal year that begins after the

first tax year in which the average school district maintenance

and operations tax rate is not more than $1.00 per $100 of

taxable value, any money remaining in the fund after a sufficient

amount of money is appropriated in that state fiscal year to

maintain an average school district maintenance and operations

tax rate of $1.00 per $100 of taxable value may be appropriated

only as follows:

(1) two-thirds of the money appropriated from the fund may be

appropriated only for a purpose that will result in a further

reduction of the average school district maintenance and

operations tax rate; and

(2) one-third of the money appropriated from the fund may be

appropriated only for the purpose of increasing the level of

equalization of school district enrichment tax effort to the

extent that limits reliance by school districts on local property

tax effort and decreases the enrichment tax rates of districts.

(d) To the extent to which maintenance and operations tax rates

are reduced using money appropriated from the fund, reductions

must be carried out so as not to increase the disparity in

revenue yield between districts of varying property wealth per

weighted student.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

3, Sec. 1(a), eff. September 1, 2006.

SUBCHAPTER H. SECURITIES

Sec. 403.111. REGISTRATION. (a) Except as provided by

Subsection (f), the comptroller shall obtain suitable books for

use as bond registers by the comptroller's office. The volumes of

the books shall be separately designated.

(b) In the bond registers the comptroller shall alphabetically

register each bond required by law to be registered by the

comptroller. For each bond the comptroller shall enter in the

register only:

(1) the name of the issuing authority;

(2) the names and official capacities of the officers signing

the bond;

(3) the date of issue;

(4) the date of registration;

(5) the principal amount;

(6) the date of maturity;

(7) the number;

(8) the time of option of redemption;

(9) the rate of interest; and

(10) the day of the month of each year when interest becomes

due.

(c) On the same line where the entry under Subsection (b) is

made, a blank space shall be provided for entry of the date of

payment or redemption of the bond.

(d) The bond itself, the opinion of the attorney general, and

the record or other papers or documents relating to the bond need

not be included in the register.

(e) When a bond is paid or redeemed, the proper officer or

authority paying the bond shall notify the comptroller of the

occurrence and date of the payment or redemption. All papers and

documents relating to the bonds shall be filed and appropriately

numbered.

(f) The comptroller may use electronic means, including the

central electronic computing and data processing center

established under Section 403.015, instead of books to register

bonds.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 449, Sec. 32, eff. Sept. 1,

1993.

Sec. 403.112. ACCOUNTS. (a) The comptroller shall keep an

appropriate account for each state fund, showing a short

description of the essential features of the fund and maintaining

sufficient information to account for bonds and securities owned

by the fund.

(b) The comptroller shall keep controlling or total accounts of

the bonds or other securities, showing the total amount of bonds

or other securities belonging to each fund.

(c) A controlling account shall be balanced monthly.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 18, eff. Sept. 1,

1989; Acts 1997, 75th Leg., ch. 1423, Sec. 7.19, eff. Sept. 1,

1997.

Sec. 403.113. CANCELLATION OF UNNEEDED BONDS. (a) The

comptroller from time to time shall cancel by perforation all

unneeded bonds of entities authorized by law to issue bonds to be

registered in the comptroller's office and shall return them by

express or freight mail to the issuer at the issuer's expense.

The comptroller shall make a permanent record in the

comptroller's office of the cancellation or return.

(b) Not later than the 30th day before the date that the

comptroller cancels bonds under this section, the comptroller

shall give notice of the proposed cancellation by registered or

certified mail to the entity. The notice must be addressed

according to the latest information available in the

comptroller's office. If the comptroller becomes aware that the

notice is undeliverable, the comptroller shall notify the county

judge of the county in which the entity was situated in whole or

part of the proposed cancellation. The notice to the county judge

must be given not later than 30 days before the date the bonds

are canceled and must indicate that the notice to the entity was

undeliverable.

(c) Before the date fixed for the cancellation, the entity or

county judge, on written notice and execution of a receipt in the

form the comptroller prescribes, may repossess the bonds. Any

shipping expense involved in the transaction shall be paid by the

entity or the county whose county judge repossessed the bonds.

(d) An entity's registered or unregistered bonds that remain in

the comptroller's office may be considered unneeded after five

years after the date of the bonds.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 403.114. BOND CLERK. (a) The comptroller shall appoint a

bond clerk. Before taking office the bond clerk shall take the

official oath. The bond clerk serves at the pleasure of the

comptroller.

(b) The bond clerk, under the comptroller's supervision,

direction, and authority, shall perform all duties relating to

the registration of bonds imposed on the comptroller by this

chapter. The bond clerk may sign the comptroller's name to a

certificate of registration of a bond that the bond clerk

registers and that is required by law to be registered by the

comptroller. In the absence of the bond clerk the chief clerk may

perform the bond clerk's duties.

(c) The comptroller shall designate and appoint, from the

employees of the comptroller's office, assistants to the bond

clerk. The designation and appointment must be in writing,

certified under the seal of the comptroller, and filed with the

bond clerk. The assistants, under the direction and authority of

the comptroller, shall perform all duties relating to the

registration of bonds imposed on the comptroller by this chapter.

Each assistant may sign the comptroller's name to a certificate

of registration of a bond that the assistant registers and that

is required by law to be registered by the comptroller. The

duties assigned by the comptroller to the assistants are in

addition to other duties that may be assigned to the assistants.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2003, 78th Leg., ch. 285, Sec. 12, eff. Sept. 1,

2003.

SUBCHAPTER I. REVENUE ESTIMATES

Sec. 403.121. CONTENTS OF ESTIMATE. (a) In the statement

required by Article III, Section 49a, of the Texas Constitution

the comptroller shall list outstanding appropriations that may

exist after the end of the current fiscal year but may not deduct

them from the cash condition of the treasury or the anticipated

revenues of the next biennium for the purpose of certification.

The comptroller shall base the reports, estimates, and

certifications of available funds on the actual or estimated cash

condition of the treasury and shall consider outstanding and

undisbursed appropriations at the end of each biennium as

probable disbursements of the succeeding biennium in the same

manner that earned but uncollected income of a current biennium

is considered in probable receipts of the succeeding biennium.

The comptroller shall consider as probable disbursements warrants

that will be issued by the state before the end of the fiscal

year.

(b) The comptroller shall include in the statement the detailed

computations and all other pertinent information that the

comptroller considered in arriving at the estimates of

anticipated revenues.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER J. SUITS BY PERSONS OWING TAXES OR FEES

Sec. 403.201. SUITS; JURISDICTION. The district courts of

Travis County have exclusive, original jurisdiction of a suit

brought under this chapter. This section prevails over Chapter 25

to the extent of any conflict.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 24, eff. Sept. 1,

1989.

Sec. 403.202. PROTEST PAYMENT REQUIRED. (a) If a person who is

required to pay to any department of the state government an

occupation, excise, gross receipts, franchise, license, or

privilege tax or fee, other than a tax or fee to which Subchapter

B, Chapter 112, Tax Code, applies or a tax or other amount

imposed under Subtitle A, Title 4, Labor Code, contends that the

tax or fee is unlawful or that the department may not legally

demand or collect the tax or fee, the person shall pay the amount

claimed by the state, and if the person intends to bring suit

under this subchapter, the person must submit with the payment a

protest.

(b) The protest must be in writing and must state fully and in

detail each reason for recovering the payment.

(c) The protest payment must be made within the period set out

in Section 403.076 or 403.077 for the filing of a refund claim.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 24, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 486, Sec. 7.09, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 9.58, eff.

Sept. 1, 1995.

Sec. 403.203. PROTEST PAYMENT SUIT AFTER PAYMENT UNDER PROTEST.

(a) A person may bring suit against the state to recover an

occupation, excise, gross receipts, franchise, license, or

privilege tax or fee covered by this subchapter and required to

be paid to the state if the person has first paid the tax under

protest as required by Section 403.202.

(b) A suit under this section must be brought before the 91st

day after the day the protest payment was made, or the suit is

barred; provided that with respect to any tax or fee assessed

annually but that is required to be paid in installments, the

protest required by Section 403.202 may be filed with the final

annual return and suit for the recovery for any such installment

may be filed within 90 days after the final annual return is due.

(c) The state may bring a counterclaim in a suit brought under

this section if the counterclaim relates to taxes or fees imposed

under the same statute and during the same period as the taxes or

fees that are the subject of the suit and if the counterclaim is

filed not later than the 30th day before the date set for trial

on the merits of the suit. The state is not required to make an

assessment of the taxes or fees subject to the counterclaim under

any other statute, and the period of limitation applicable to an

assessment of the taxes or fees does not apply to a counterclaim

brought under this subsection.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 24, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 486, Sec. 7.10, eff.

Sept. 1, 1993.

Sec. 403.204. PROTEST PAYMENT SUIT: PARTIES; ISSUES. (a) A

suit authorized by this subchapter must be brought against the

public official charged with the duty of collecting the tax or

fee, the comptroller, and the attorney general.

(b) The issues to be determined in the suit are limited to those

arising from the reasons expressed in the written protest as

originally filed.

(c) A copy of the written protest as originally filed must be

attached to the original petition filed by the person paying the

tax or fee with the court and to the copies of the original

petition served on the comptroller, the attorney general, and the

public official charged with the duty of collecting the tax or

fee.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 24, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 7.20, eff.

Sept. 1, 1997.

Sec. 403.205. TRIAL DE NOVO. The trial of the issues in a suit

under this subchapter is de novo.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 24, eff. Sept. 1,

1989.

Sec. 403.206. CLASS ACTIONS. (a) In this section, a class

action includes a suit brought under this subchapter by at least

two persons who have paid taxes or fees under protest as required

by Section 403.202.

(b) In a class action, all taxpayers who are within the same

class as the persons bringing the suit, who are represented in

the class action, and who have paid taxes or fees under protest

as required by Section 403.202 are not required to file separate

suits but are entitled to and are governed by the decision

rendered in the class action.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 24, eff. Sept. 1,

1989.

Sec. 403.207. ADDITIONAL PROTEST PAYMENTS BEFORE HEARING. (a)

A petitioner shall pay additional taxes or fees when due under

protest after the filing of a suit authorized by this subchapter

and before the trial. The petitioner may amend the original

petition to include all additional taxes or fees paid under

protest before five days before the day the suit is set for a

hearing or may elect to file a separate suit. The election does

not prevent the court from exercising its power to consolidate or

sever suits and claims under the Texas Rules of Civil Procedure.

(b) This section applies to additional taxes or fees paid under

protest only if a written protest is filed with the additional

taxes or fees and the protest states the same reason for

contending the payment of taxes or fees that was stated in the

original protest.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 24, eff. Sept. 1,

1989.

Sec. 403.208. PROTEST PAYMENTS DURING APPEAL. (a) If the state

or the person who brought the suit appeals the judgment of a

trial court in a suit authorized by this subchapter, the person

who brought the suit shall continue to pay additional taxes or

fees under protest as the taxes or fees become due during the

appeal.

(b) Additional taxes or fees that are paid under protest during

the appeal of the suit are governed by the outcome of the suit

without the necessity of the person filing an additional suit for

the additional taxes or fees.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 24, eff. Sept. 1,

1989.

Sec. 403.209. SUBMISSION OF PROTEST PAYMENTS TO COMPTROLLER.

(a) An officer who receives payments of taxes or fees made under

protest as required by Section 403.202 shall each day send to the

comptroller the payments, a list of the persons making the

payments, and a written statement that the payments were made

under protest.

(b) The comptroller shall deposit each payment made under

protest in the General Revenue Fund or to the fund or funds to

which the tax or fee is allocated by law.

(c) The comptroller or the officer who receives a payment made

under protest, if designated by the comptroller, shall maintain

detailed records of the payment made under protest.

(d) For purposes of a tax or fee paid under protest under this

subchapter, the interest to be credited on the tax or fee is an

amount equal to the amount of interest that would have been

earned by the tax or fee if the tax or fee had been deposited

into the suspense account of the comptroller.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 24, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 7.21, eff.

Sept. 1, 1997.

Sec. 403.210. DISPOSITION OF PROTEST PAYMENTS BELONGING TO

STATE. If a suit authorized by this subchapter is not brought in

the manner or within the time required or if the suit is properly

filed and results in a final determination that a tax or fee

payment or a portion of a tax or fee payment made under protest,

including the amount of interest credited on the payment, belongs

to the state, the state retains the proper amount of the tax or

fee payment and the proportionate share of the interest earned.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 24, eff. Sept. 1,

1989.

Sec. 403.211. CREDIT OR REFUND. (a) If a suit under this

subchapter results in a final determination that all or part of

the money paid under protest was unlawfully demanded by the

public official and belongs to the payer, the comptroller, as

soon as practicable on or after September 1 of the first year of

the first state biennium that begins after the date of the final

determination of the suit, shall credit the proper amount, with

the interest credited on that amount, against any other amount

finally determined to be due to the state from the payer

according to information in the custody of the comptroller and

shall refund the remainder to the payer by the issuance of a

refund warrant.

(b) A refund warrant shall be written and signed by the

comptroller.

(c) The comptroller shall draw a refund warrant against the

General Revenue Fund or other funds from which refund

appropriations may be made, as the comptroller determines

appropriate.

(d) The comptroller shall deliver each refund warrant issued to

the person entitled to receive it.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 24, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 7.22, eff.

Sept. 1, 1997.

Sec. 403.212. REQUIREMENTS BEFORE INJUNCTION. (a) An action

for a restraining order or injunction that prohibits the

assessment or collection of a state tax; license, registration,

or filing fee; or statutory penalty assessed for the failure to

pay the state tax or fee may not be brought against a state

official or a representative of an official in this state unless

the applicant for the order or injunction has first:

(1) filed with the attorney general not later than the fifth day

before the date the action is filed a statement of the grounds on

which the order or injunction is sought; and

(2) either:

(A) paid to the state official who collects the tax or fee all

taxes, fees, and penalties then due by the applicant to the

state; or

(B) filed with the state official who collects the tax or fee a

good and sufficient bond to guarantee the payment of the taxes,

fees, and penalties in an amount equal to twice the amount of the

taxes, fees, and penalties then due and that may reasonably be

expected to become due during the period the order or injunction

is in effect.

(b) The amount and terms of the bond and the sureties on the

bond authorized by Subsection (a)(2)(B) must be approved by and

acceptable to the judge of the court granting the order or

injunction and the attorney general.

(c) The application for the restraining order or injunction must

state under the oath of the applicant or the agent or attorney of

the applicant that:

(1) the statement required by Subsection (a)(1) has been filed

as provided by that subsection; and

(2) the payment of taxes, fees, and penalties has been made as

provided by Subsection (a)(2)(A) or a bond has been approved and

filed as provided by Subsection (a)(2)(B) and Subsection (b).

(d) A state official who receives a payment or bond under

Subsection (a)(2) shall deliver the payment or bond to the

comptroller. The comptroller shall deposit a payment made under

Subsection (a)(2)(A) to the credit of each fund to which the tax,

fee, or penalty is allocated by law.

(e) This section does not apply to a tax or fee to which

Subchapter C, Chapter 112, Tax Code, applies.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 24, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 486, Sec. 7.11, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1423, Sec. 7.23, eff.

Sept. 1, 1997.

Sec. 403.213. NATURE OF ACTION FOR INJUNCTION. (a) A court may

not issue a restraining order or consider the issuance of an

injunction that prohibits the assessment or collection of a tax,

fee, or other amount covered by Section 403.212 unless the

applicant for the order or injunction demonstrates that:

(1) irreparable injury will result to the applicant if the order

or injunction is not granted;

(2) no other adequate remedy is available to the applicant; and

(3) the applicant has a reasonable possibility of prevailing on

the merits of the claim.

(b) If the court issues a temporary or permanent injunction, the

court shall determine whether the amount the assessment or

collection of which the applicant seeks to prohibit is due and

owing to the state by the applicant.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 24, eff. Sept. 1,

1989.

Sec. 403.214. COUNTERCLAIM. The state may bring a counterclaim

in a suit for a temporary or permanent injunction brought under

this subchapter if the counterclaim relates to taxes or fees

imposed under the same statute and during the same period as the

taxes or fees that are the subject of the suit and if the

counterclaim is filed not later than the 30th day before the date

set for trial on the merits of the application for a temporary or

permanent injunction. The state is not required to make an

assessment of the taxes or fees subject to the counterclaim under

any other statute, and the period of limitation applicable to an

assessment of the taxes or fees does not apply to a counterclaim

brought under this section.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 24, eff. Sept. 1,

1989.

Sec. 403.215. RECORDS AFTER INJUNCTION. (a) After the granting

of a restraining order or injunction under this subchapter, the

applicant shall make and keep records of all taxes and fees

accruing during the period that the order or injunction is

effective.

(b) The records are open for inspection by the attorney general

and the state officer authorized to enforce the collection of the

tax or fee to which the order or injunction applies during the

period that the order or injunction is effective and for one year

after the date that the order or injunction expires.

(c) The records must be adequate to determine the amount of all

affected taxes or fees accruing during the period that the order

or injunction is effective.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 24, eff. Sept. 1,

1989.

Sec. 403.216. REPORTS AFTER INJUNCTION. (a) On the first

Monday of each month during the period that an order or

injunction granted under this subchapter is effective, the

applicant shall make and file a report with the state officer

authorized to enforce the collection of the tax or fee to which

the order or injunction applies.

(b) The report must include the following monthly information:

(1) the amount of the tax accruing;

(2) a description of the total purchases, receipts, sales, and

dispositions of all commodities, products, materials, articles,

items, services, and transactions on which the tax is levied or

by which the tax or fee is measured;

(3) the name and address of each person to whom a commodity,

product, material, or article is sold or distributed or for whom

a service is performed;

(4) if the tax is imposed on or measured by the number or status

of employees of the applicant, a complete record of the employees

of the applicant and any related information that affects the

amount of the tax; and

(5) if payment of the tax or fee is evidenced or measured by the

sale or use of stamps or tickets, a complete record of all stamps

or tickets used, sold, or handled.

(c) The report shall be made on a form prescribed by the state

official with whom the report is required to be filed.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 24, eff. Sept. 1,

1989.

Sec. 403.217. ADDITIONAL PAYMENTS OR BOND. (a) If an applicant

for an order or injunction granted under this subchapter has not

filed a bond as required by Section 403.212(a)(2)(B), the

applicant shall pay all taxes, fees, and penalties to which the

order or injunction applies as those taxes, fees, and penalties

accrue and before they become delinquent.

(b) If the attorney general determines that the amount of a bond

filed under this subchapter is insufficient to cover double the

amount of taxes, fees, and penalties accruing after the

restraining order or injunction is granted, the attorney general

shall demand that the applicant file an additional bond.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 24, eff. Sept. 1,

1989.

Sec. 403.218. DISMISSAL OF INJUNCTION. (a) The attorney

general or the state official authorized to enforce the

collection of a tax or fee to which an order or injunction under

this subchapter applies may file in the court that has granted

the order or injunction an affidavit stating that the applicant

has failed to comply with or has violated a provision of this

subchapter.

(b) On the filing of an affidavit authorized by Subsection (a),

the clerk of the court shall give notice to the applicant to

appear before the court to show cause why the order or injunction

should not be dismissed. The notice shall be served by the

sheriff of the county where the applicant resides or by any other

peace officer in the state.

(c) The date of the show-cause hearing, which shall be within

five days of service of the notice or as soon as the court can

hear it, shall be named in the notice.

(d) If the court finds that the applicant failed, at any time

before the suit is finally disposed of by the court of last

resort, to make and keep a record, file a report, file an

additional bond on the demand of the attorney general, or pay

additional taxes, fees, and penalties as required by this

subchapter, the court shall dismiss the application and dissolve

the order or injunction.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 24, eff. Sept. 1,

1989.

Sec. 403.219. FINAL DISMISSAL OR DISSOLUTION OF INJUNCTION. (a)

If a restraining order or injunction is finally dismissed or

dissolved and a bond was filed, the comptroller shall make demand

on the applicant and the applicant's sureties for the immediate

payment of all taxes, fees, and penalties due the state.

(b) Taxes, fees, and penalties that are secured by a bond and

remain unpaid after a demand for payment shall be recovered in a

suit by the attorney general against the applicant and the

applicant's sureties in a court of competent jurisdiction of

Travis County or in any other court having jurisdiction of the

suit.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 24, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 7.24, eff.

Sept. 1, 1997.

Sec. 403.220. CREDIT OR REFUND. (a) If the final judgment in a

suit under this subchapter maintains the right of the applicant

for a temporary or permanent injunction to prevent the collection

of the tax or fee, the comptroller shall credit the amount of the

tax or fee, with the interest on that amount, against any other

amount finally determined to be due to the state from the

applicant according to information in the custody of the

comptroller and shall refund the remainder to the applicant. The

credit or refund shall be made as soon as practicable on or after

September 1 of the first year of the first state biennium that

begins after the date of the final judgment.

(b) For purposes of this section, the interest to be paid on a

refund of a tax or fee is an amount equal to the amount of

interest that would have been earned by the tax or fee if the tax

or fee had been paid into the suspense account of the

comptroller.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 24, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 7.25, eff.

Sept. 1, 1997.

Sec. 403.221. OTHER ACTIONS PROHIBITED. Except for a

restraining order or injunction issued as provided by Section

403.212, a court may not issue a restraining order, injunction,

declaratory judgment, writ of mandamus or prohibition, order

requiring the payment of taxes or fees into the registry or

custody of the court, or other similar legal or equitable relief

against the state or a state agency relating to the

applicability, assessment, collection, or constitutionality of a

tax or fee covered by Section 403.212 or to the amount of the tax

or fee due.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 24, eff. Sept. 1,

1989.

SUBCHAPTER K. PETTY CASH ACCOUNTS

Sec. 403.241. DEFINITIONS. In this subchapter:

(1) Repealed by Acts 2007, 80th Leg., R.S., Ch. 937, Sec.

1.117(1), eff. September 1, 2007.

(2) "Fund" means the fund in the state treasury from which a

petty cash account was created under this subchapter.

(3) "Petty cash account" means a set amount of money held

outside the state treasury to be used for the purposes specified

by this subchapter.

(4) "State agency" includes:

(A) a department, commission, board, office, or other state

governmental entity in the executive or legislative branch of

state government;

(B) the Supreme Court of Texas, the Court of Criminal Appeals of

Texas, a court of appeals, the Texas Judicial Council, the Office

of Court Administration of the Texas Judicial System, the State

Bar of Texas, or any other state governmental entity in the

judicial branch of state government;

(C) a university system or an institution of higher education as

defined by Section 61.003, Education Code; and

(D) any other state governmental entity that the comptroller

determines to be a component unit of state government for the

purpose of financial reporting under Section 403.013.

Added by Acts 1991, 72nd Leg., ch. 744, Sec. 1, eff. Sept. 1,

1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.117(1), eff. September 1, 2007.

Sec. 403.242. APPLICABILITY OF SUBCHAPTER. This subchapter is

the only authority for the establishment and maintenance of petty

cash accounts for state agency funds not exempted by Section

403.252.

Added by Acts 1991, 72nd Leg., ch. 744, Sec. 1, eff. Sept. 1,

1991.

Sec. 403.243. CONFORMANCE OF ACCOUNTS ESTABLISHED UNDER PRIOR

LAW. The comptroller shall develop and implement necessary

procedures for ensuring that petty cash accounts established

under prior law conform to the requirements of this subchapter.

Added by Acts 1991, 72nd Leg., ch. 744, Sec. 1, eff. Sept. 1,

1991.

Sec. 403.244. PURPOSE OF PETTY CASH ACCOUNTS. A petty cash

account may be established for:

(1) making change of currency;

(2) advancing travel expense money to state officers and

employees;

(3) making small disbursements for which formal expenditure

procedures are not cost-effective; or

(4) any similar purpose or combination of purposes a state

agency considers prudent for conducting state business.

Added by Acts 1991, 72nd Leg., ch. 744, Sec. 1, eff. Sept. 1,

1991.

Sec. 403.245. ACCOUNTING FOR PETTY CASH ACCOUNT. (a) The

creation of a petty cash account is not an expenditure of state

money or a reduction of appropriation.

(b) The replenishment of a petty cash account is an expenditure

from the corresponding fund and shall be drawn from the

appropriation from which the expenditure would otherwise have

been made.

Added by Acts 1991, 72nd Leg., ch. 744, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 1499, Sec. 1.08, eff.

Sept. 1, 1999.

Sec. 403.246. AMOUNT OF PETTY CASH ACCOUNT. (a) Unless the

comptroller specifically directs otherwise under Section 403.249,

the monetary limits in this section apply to petty cash accounts

under this subchapter.

(b) A petty cash account established for changing currency may

not exceed $500.

(c) A petty cash account established for making minor

disbursements by the central office of a state agency may not

exceed $1,000.

(d) A petty cash account established for making minor

disbursements by offices other than the central office of a state

agency may not exceed $500.

(e) A petty cash account established for advancing travel

expense money to state officers and employees may not exceed

one-twelfth of a state agency's expenditures for travel in the

immediately preceding fiscal year.

(f) A petty cash account established for a purpose or a

combination of purposes the agency considers prudent for

conducting state business may not exceed the amounts determined

by the comptroller as necessary for the efficient operation of

the agency.

Added by Acts 1991, 72nd Leg., ch. 744, Sec. 1, eff. Sept. 1,

1991.

Sec. 403.247. DUTIES OF STATE AGENCY. (a) A state agency may

establish a petty cash account in a federally insured financial

institution.

(b) Before a state agency may establish a petty cash account for

a fiscal year:

(1) the head of the agency must determine that the account is

necessary for the efficient operation of the agency and submit

that determination to the comptroller;

(2) the agency must specify to the comptroller the purpose of

the petty cash account;

(3) the agency must estimate the probable disbursements from the

petty cash account during the fiscal year and submit that

estimate to the comptroller;

(4) the agency must obtain a certification from the comptroller

stating that the agency has a sufficient appropriation from the

fund for the fiscal year to cover all probable disbursements

during the fiscal year; and

(5) if the amount requested for the petty cash account would

exceed the limits specified in Section 403.246, the agency must

obtain the comptroller's approval of the amount.

(c) As soon as possible after the beginning of each fiscal year,

a state agency shall provide to the comptroller an estimate of

probable disbursements from each petty cash account during that

fiscal year.

(d) A state agency may disburse money from a petty cash account

only if the disbursement would be a proper expenditure from the

corresponding fund if the fund itself, instead of the petty cash

account, were being directly used to make the disbursement.

(e) Before a state agency may request the comptroller to

replenish a petty cash account, the state agency shall submit the

following documentation to the comptroller, in the content,

method, and format required by the comptroller:

(1) the name of and a proper identification number for each

person who received a disbursement from the petty cash account;

(2) invoices or receipts from each person who received a

disbursement from the petty cash account or canceled checks

proving that total disbursements from the account equal the

amount of the requested replenishment; and

(3) any other documentation that the comptroller considers

necessary.

(f) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(11).

(g) A state agency shall ensure that all disbursements from a

petty cash account comply with the purchasing laws and rules of

the state and are supported by documentation that is sufficient

to enable a complete audit.

(h) A state agency may keep currency in its offices for the

purpose of making change, spot purchases, or any similar purpose

or a combination of purposes as determined by the agency. The

amount of currency kept in an office may not exceed $100 at any

time unless the comptroller determines additional amounts are

necessary for the efficient operation of the agency. The

documentation that the agency would maintain if a disbursement

were made from the petty cash account itself must be maintained

for each disbursement from the currency kept in the office.

(i) A state agency shall reconcile and request a replenishment

of its petty cash account as often as the comptroller requires.

Added by Acts 1991, 72nd Leg., ch. 744, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2003, 78th Leg., ch. 285, Sec. 31(11), eff.

Sept. 1, 2003.

Sec. 403.248. TRAVEL ADVANCES. (a) The comptroller shall adopt

rules governing the use of petty cash accounts established under

this subchapter for advancing travel expense money to state

officers and employees.

(b) The rules must:

(1) prohibit the use of a petty cash account to advance more

than projected travel expenses to a state officer or employee;

(2) prohibit a state agency from using a petty cash account to

advance travel expense money to a prospective state officer or

employee;

(3) require a final accounting after a state officer or employee

has incurred travel expenses; and

(4) prohibit a state agency from using a petty cash account for

any purpose other than advancing travel expense money to a state

officer or employee.

(c) In this section, "final accounting" means a reimbursement

from or additional payment to a state officer or employee so that

the net amount received by the officer or employee equals the

actual travel expenses incurred by the officer or employee.

Added by Acts 1991, 72nd Leg., ch. 744, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 50, eff.

Sept. 1, 1997.

Sec. 403.249. DUTIES OF COMPTROLLER. (a) The comptroller shall

notify the state auditor when a state agency requests a

certification under Section 403.247(b) for a petty cash account.

(b) The comptroller shall use the agency's estimate of probable

disbursements from the account during the fiscal year to

determine whether the agency has a sufficient appropriation from

the fund during the fiscal year to cover those disbursements. The

comptroller shall notify the state agency of the determination.

(c) The comptroller may approve a state agency's written request

to increase or decrease the petty cash accounts limitations

specified in Section 403.246 if the comptroller determines that

the increase or decrease is appropriate. The comptroller shall

notify the state auditor of any increase or decrease of a petty

cash account.

(d) When a state agency submits documentation to the comptroller

as part of the procedure for replenishing a petty cash account,

the comptroller shall treat the documentation as a proposed

expenditure of appropriated funds.

(e) The comptroller shall follow the regular procedures used for

auditing claims against the state.

(f) As soon as possible after the beginning of each fiscal year,

the comptroller shall review:

(1) each petty cash account to ensure that the corresponding

state agency has a sufficient appropriation from the fund to

cover projected disbursements from the account during the

following fiscal year; and

(2) each petty cash account for advancing travel expense money

to ensure that the current amount of the account complies with

the limits specified in Section 403.246.

(g) The comptroller shall send the results of the review

required by Subsection (f) to the state auditor.

(h) The comptroller may temporarily lapse a state agency's

unencumbered appropriations from the fund in an amount equal to

the shortage in its petty cash account if the state auditor

certifies the existence of that shortage to the comptroller.

(i) The comptroller shall reinstate the lapsed unencumbered

appropriations of a state agency if the state auditor certifies

to the comptroller that the agency has adopted procedures to

prevent similar shortages from occurring in the future.

(j) The comptroller, after consulting with the state auditor,

shall adopt necessary rules for the efficient administration of

this section.

Added by Acts 1991, 72nd Leg., ch. 744, Sec. 1, eff. Sept. 1,

1991.

Sec. 403.250. DUTIES OF STATE AUDITOR. The state auditor, based

on a risk assessment and subject to the legislative audit

committee's approval of including the audit in the audit plan

under Section 321.013, may audit state agencies for the proper

use of petty cash accounts and promptly report shortages, abuses,

or unwarranted uses of petty cash accounts to the legislature and

the comptroller.

Added by Acts 1991, 72nd Leg., ch. 744, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 11, eff.

Sept. 1, 2003.

Sec. 403.251. ADDITIONAL DUTIES OF COMPTROLLER. The comptroller

shall treat documentation submitted by a state agency as part of

the procedure for replenishing a petty cash account as a proposed

expenditure of appropriated funds. The comptroller shall follow

its usual procedures for reviewing purchases. The comptroller

shall give the agency a written approval or disapproval of each

disbursement from the petty cash account.

Added by Acts 1991, 72nd Leg., ch. 744, Sec. 1, eff. Sept. 1,

1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.45, eff. September 1, 2007.

Sec. 403.252. EXCEPTIONS. This subchapter does not apply to:

(1) state agency funds located completely outside the state

treasury;

(2) the petty cash accounts maintained by the Texas Department

of Mental Health and Mental Retardation under Section 2.17(b)(3),

Texas Mental Health and Mental Retardation Act (Article 5547-202,

Vernon's Texas Civil Statutes); or

(3) imprest funds kept by enforcement agencies for the purchase

of evidence or other enforcement purposes.

Added by Acts 1991, 72nd Leg., ch. 744, Sec. 1, eff. Sept. 1,

1991.

SUBCHAPTER L. PROPERTY ACCOUNTING

Sec. 403.271. PROPERTY ACCOUNTING SYSTEM. (a) This subchapter

applies to:

(1) all personal property belonging to the state; and

(2) real and personal property acquired by or otherwise under

the jurisdiction of the state under 40 U.S.C. Section 483c,

484(j), or 484(k), and Subchapter G, Chapter 2175.

(b) The comptroller shall administer the property accounting

system and maintain centralized records based on information

supplied by state agencies and the uniform statewide accounting

system. The comptroller shall adopt necessary rules for the

implementation of the property accounting system, including

setting the dollar value amount for capital assets and

authorizing exemptions from reporting.

(c) The property accounting system shall constitute, to the

extent possible, the fixed asset component of the uniform

statewide accounting system.

(d) The comptroller may authorize a state agency to keep

property accounting records at the agency's principal office if

the agency maintains complete, accurate, and detailed records.

When the comptroller makes such a finding, it shall keep summary

records of the property held by that agency. The agency shall

maintain detailed records in the manner prescribed by the

comptroller and shall furnish reports at the time and in the form

directed by the comptroller.

(e) A state agency shall mark and identify state property in its

possession. The agency shall follow the rules issued by the

comptroller in marking state property.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 8, Sec. 2.30.

Amended by Acts 1993, 73rd Leg., ch. 906, Sec. 2.11; Acts 1997,

75th Leg., ch. 165, Sec. 17.198, eff. Sept. 1, 1997; Acts 2001,

77th Leg., ch. 816, Sec. 2, eff. Sept. 1, 2001; Acts 2003, 78th

Leg., ch. 1276, Sec. 9.020(g), eff. Sept. 1, 2003.

Sec. 403.272. RESPONSIBILITY FOR PROPERTY ACCOUNTING. (a) A

state agency must comply with this subchapter and maintain the

property records required.

(b) All personal property owned by the state shall be accounted

for by the agency that possesses the property. The comptroller

shall define personal property by rule for the purposes of this

subchapter. In adopting rules, the comptroller shall consider the

value of the property, its expected useful life, and the cost of

recordkeeping.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 8, Sec. 2.30.

Amended by Acts 2003, 78th Leg., ch. 785, Sec. 12, eff. Sept. 1,

2003.

Sec. 403.273. PROPERTY MANAGER; PROPERTY INVENTORY. (a) The

head of each state agency is responsible for the custody and care

of property in the agency's possession.

(b) The head of each state agency shall designate a property

manager and inform the comptroller of the designation. Subject to

comptroller approval, more than one property manager may be

designated.

(c) The property manager of a state agency shall maintain the

records required and be the custodian of all property possessed

by the agency.

(d) When a state agency's property is entrusted to a person

other than the agency's property manager, the person to whom the

property is entrusted shall provide a written receipt to the

manager. A state agency may lend its property to another state

agency only if the head of the agency lending the property

provides written authorization for the lending. The head of the

agency to which the property is lent must execute a written

receipt.

(e) A state agency shall conduct an annual physical inventory of

all property in its possession. The comptroller may specify the

date on which the inventory must be conducted.

(f) Not later than the date prescribed by the comptroller, the

head of a state agency shall submit to the comptroller:

(1) a signed statement describing the methods used to conduct

the agency's annual physical inventory under Subsection (e);

(2) a copy of the results of the inventory; and

(3) any other information concerning the inventory that the

comptroller requires.

(g) At all times, the property records of a state agency must

accurately reflect the property possessed by the agency. Property

may be deleted from the agency's records only in accordance with

rules adopted by the comptroller.

(h) The state auditor, based on a risk assessment and subject to

the legislative audit committee's approval of including the

examination in the audit plan under Section 321.013, may

periodically examine property records or inventory as necessary

to determine if controls are adequate to safeguard state

property.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 8, Sec. 2.30.

Amended by Acts 1999, 76th Leg., ch. 1499, Sec. 1.44, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1158, Sec. 16, eff. June 15,

2001; Acts 2003, 78th Leg., ch. 785, Sec. 13, eff. Sept. 1, 2003.

Sec. 403.274. CHANGE OF AGENCY HEAD OR PROPERTY MANAGER. When

the head or property manager of a state agency changes, the

outgoing head of the agency or property manager shall complete

the form required by the comptroller about property in the

agency's possession. The outgoing head of the agency or property

manager shall deliver the form to the incoming head of the agency

or property manager. After verifying the information on and

signing the form, the incoming head of the agency or property

manager shall submit a copy of the form to the comptroller.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 8, Sec. 2.30.

Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 17, eff. June 15,

2001.

Sec. 403.275. LIABILITY FOR PROPERTY LOSS. The liability

prescribed by this section may attach on a joint and several

basis to more than one person in a particular instance. A person

is pecuniarily liable for the loss sustained by the state if:

(1) agency property disappears, as a result of the failure of

the head of an agency, property manager, or agency employee

entrusted with the property to exercise reasonable care for its

safekeeping;

(2) agency property deteriorates as a result of the failure of

the head of an agency, property manager, or agency employee

entrusted with the property to exercise reasonable care to

maintain and service the property; or

(3) agency property is damaged or destroyed as a result of an

intentional wrongful act or of a negligent act of any state

official or employee.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 8, Sec. 2.30.

Sec. 403.276. REPORTING TO COMPTROLLER AND ATTORNEY GENERAL.

(a) If the head or property manager of a state agency has

reasonable cause to believe that any property in the agency's

possession has been lost, destroyed, or damaged through the

negligence of any state official or employee, the head of the

agency or property manager shall report the loss, destruction, or

damage to the comptroller and the attorney general not later than

the date established by the comptroller. If the head or property

manager of a state agency has reasonable cause to believe that

any property in the agency's possession has been stolen, the head

of the agency or property manager shall report the theft to the

comptroller, the attorney general, and the appropriate law

enforcement agency not later than the date established by the

comptroller.

(b) The attorney general may investigate a report received under

Subsection (a).

(c) If an investigation by the attorney general under Subsection

(b) reveals that a property loss has been sustained through the

negligence of a state official or employee, the attorney general

shall make written demand on the official or employee for

reimbursement of the loss.

(d) If the demand made by the attorney general under Subsection

(c) is refused or disregarded, the attorney general may take

legal action to recover the value of the property as the attorney

general deems necessary.

(e) Venue for all suits instituted under this section against a

state official or employee is in a court of appropriate

jurisdiction of Travis County.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 8, Sec. 2.30.

Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 18, eff. June 15,

2001.

Sec. 403.277. FAILURE TO KEEP RECORDS. If a state agency fails

to keep the records or fails to take the annual physical

inventory required by this subchapter, the comptroller may refuse

to draw warrants or initiate electronic funds transfers on behalf

of the agency.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 8, Sec. 2.30.

Sec. 403.278. TRANSFER OF PERSONAL PROPERTY. (a) A state

agency may transfer any personal property of the state in its

possession to another state agency with or without reimbursement

between the agencies.

(b) When personal property in the possession of one state agency

is transferred to the possession of another state agency, the

transfers must be reported immediately to the comptroller by the

transferor and the transferee on the forms prescribed.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 8, Sec. 2.30.

SUBCHAPTER M. STUDY OF SCHOOL DISTRICT PROPERTY VALUES

Sec. 403.301. PURPOSE. It is the policy of this state to ensure

equity among taxpayers in the burden of school district taxes and

among school districts in the distribution of state financial aid

for public education. The purpose of this subchapter is to

promote that policy by providing for uniformity in local property

appraisal practices and procedures and in the determination of

property values for schools in order to distribute state funding

equitably.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 26, eff. May 30,

1995. Amended by Acts 2003, 78th Leg., ch. 1183, Sec. 1, eff.

June 20, 2003.

Sec. 403.3011. DEFINITIONS. In this subchapter:

(1) "Study" means a study conducted under Section 403.302.

(2) "Eligible school district" means a school district for which

the comptroller has determined the following:

(A) in the most recent study, the local value is invalid under

Section 403.302(c) and does not exceed the state value for the

school district determined in the study;

(B) in the two studies preceding the most recent study, the

school district's local value was valid under Section 403.302(c);

(C) in the most recent study, the aggregate local value of all

of the categories of property sampled by the comptroller is not

less than 90 percent of the lower limit of the margin of error as

determined by the comptroller of the aggregate value as

determined by the comptroller of all of the categories of

property sampled by the comptroller; and

(D) the appraisal district that appraises property for the

school district was in compliance with the scoring requirement of

the comptroller's most recent review of the appraisal district

conducted under Section 5.102, Tax Code.

(3) "Local value" means the market value of property in a school

district as determined by the appraisal district that appraises

property for the school district, less the total amounts and

values listed in Section 403.302(d) as determined by that

appraisal district.

(4) "State value" means the value of property in a school

district as determined in a study.

Added by Acts 2003, 78th Leg., ch. 1183, Sec. 2, eff. June 20,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

288, Sec. 1, eff. January 1, 2010.

Sec. 403.302. DETERMINATION OF SCHOOL DISTRICT PROPERTY VALUES.

(a) The comptroller shall conduct a study using comparable sales

and generally accepted auditing and sampling techniques to

determine the total taxable value of all property in each school

district. The study shall determine the taxable value of all

property and of each category of property in the district and the

productivity value of all land that qualifies for appraisal on

the basis of its productive capacity and for which the owner has

applied for and received a productivity appraisal. The

comptroller shall make appropriate adjustments in the study to

account for actions taken under Chapter 41, Education Code.

(a-1) The comptroller shall conduct a study:

(1) at least every two years in each school district for which

the most recent study resulted in a determination by the

comptroller that the school district's local value was valid; and

(2) each year in a school district for which the most recent

study resulted in a determination by the comptroller that the

school district's local value was not valid.

(a-2) If in any year the comptroller does not conduct a study,

the school district's local value for that year is considered to

be valid.

(b) In conducting the study, the comptroller shall determine the

taxable value of property in each school district:

(1) using, if appropriate, samples selected through generally

accepted sampling techniques;

(2) according to generally accepted standard valuation,

statistical compilation, and analysis techniques;

(3) ensuring that different levels of appraisal on sold and

unsold property do not adversely affect the accuracy of the

study; and

(4) ensuring that different levels of appraisal resulting from

protests determined under Section 41.43, Tax Code, are

appropriately adjusted in the study.

(c) If after conducting the study the comptroller determines

that the local value for a school district is valid, the local

value is presumed to represent taxable value for the school

district. In the absence of that presumption, taxable value for

a school district is the state value for the school district

determined by the comptroller under Subsections (a) and (b)

unless the local value exceeds the state value, in which case the

taxable value for the school district is the district's local

value. In determining whether the local value for a school

district is valid, the comptroller shall use a margin of error

that does not exceed five percent unless the comptroller

determines that the size of the sample of properties necessary to

make the determination makes the use of such a margin of error

not feasible, in which case the comptroller may use a larger

margin of error.

(c-1) This subsection applies only to a school district whose

central administrative office is located in a county with a

population of 9,000 or less and a total area of more than 6,000

square miles. If after conducting the study for a tax year the

comptroller determines that the local value for a school district

is not valid, the comptroller shall adjust the taxable value

determined under Subsections (a) and (b) as follows:

(1) for each category of property sampled and tested by the

comptroller in the school district, the comptroller shall use the

weighted mean appraisal ratio determined by the study, unless the

ratio is more than four percentage points lower than the weighted

mean appraisal ratio determined by the comptroller for that

category of property in the immediately preceding study, in which

case the comptroller shall use the weighted mean appraisal ratio

determined in the immediately preceding study minus four

percentage points;

(2) the comptroller shall use the category weighted mean

appraisal ratios as adjusted under Subdivision (1) to establish a

value estimate for each category of property sampled and tested

by the comptroller in the school district; and

(3) the value estimates established under Subdivision (2),

together with the local tax roll value for any categories not

sampled and tested by the comptroller, less total deductions

determined by the comptroller, determine the taxable value for

the school district.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1186, Sec. 13

(d) For the purposes of this section, "taxable value" means the

market value of all taxable property less:

(1) the total dollar amount of any residence homestead

exemptions lawfully granted under Section 11.13(b) or (c), Tax

Code, in the year that is the subject of the study for each

school district;

(2) one-half of the total dollar amount of any residence

homestead exemptions granted under Section 11.13(n), Tax Code, in

the year that is the subject of the study for each school

district;

(3) the total dollar amount of any exemptions granted before May

31, 1993, within a reinvestment zone under agreements authorized

by Chapter 312, Tax Code;

(4) subject to Subsection (e), the total dollar amount of any

captured appraised value of property that:

(A) is within a reinvestment zone created on or before May 31,

1999, or is proposed to be included within the boundaries of a

reinvestment zone as the boundaries of the zone and the proposed

portion of tax increment paid into the tax increment fund by a

school district are described in a written notification provided

by the municipality or the board of directors of the zone to the

governing bodies of the other taxing units in the manner provided

by Section 311.003(e), Tax Code, before May 31, 1999, and within

the boundaries of the zone as those boundaries existed on

September 1, 1999, including subsequent improvements to the

property regardless of when made;

(B) generates taxes paid into a tax increment fund created under

Chapter 311, Tax Code, under a reinvestment zone financing plan

approved under Section 311.011(d), Tax Code, on or before

September 1, 1999; and

(C) is eligible for tax increment financing under Chapter 311,

Tax Code;

(5) for a school district for which a deduction from taxable

value is made under Subdivision (4), an amount equal to the

taxable value required to generate revenue when taxed at the

school district's current tax rate in an amount that, when added

to the taxes of the district paid into a tax increment fund as

described by Subdivision (4)(B), is equal to the total amount of

taxes the district would have paid into the tax increment fund if

the district levied taxes at the rate the district levied in

2005;

(6) the total dollar amount of any captured appraised value of

property that:

(A) is within a reinvestment zone:

(i) created on or before December 31, 2008, by a municipality

with a population of less than 18,000; and

(ii) the project plan for which includes the alteration,

remodeling, repair, or reconstruction of a structure that is

included on the National Register of Historic Places and requires

that a portion of the tax increment of the zone be used for the

improvement or construction of related facilities or for

affordable housing;

(B) generates school district taxes that are paid into a tax

increment fund created under Chapter 311, Tax Code; and

(C) is eligible for tax increment financing under Chapter 311,

Tax Code;

(7) the total dollar amount of any exemptions granted under

Section 11.251 or 11.253, Tax Code;

(8) the difference between the comptroller's estimate of the

market value and the productivity value of land that qualifies

for appraisal on the basis of its productive capacity, except

that the productivity value estimated by the comptroller may not

exceed the fair market value of the land;

(9) the portion of the appraised value of residence homesteads

of individuals who receive a tax limitation under Section 11.26,

Tax Code, on which school district taxes are not imposed in the

year that is the subject of the study, calculated as if the

residence homesteads were appraised at the full value required by

law;

(10) a portion of the market value of property not otherwise

fully taxable by the district at market value because of:

(A) action required by statute or the constitution of this state

that, if the tax rate adopted by the district is applied to it,

produces an amount equal to the difference between the tax that

the district would have imposed on the property if the property

were fully taxable at market value and the tax that the district

is actually authorized to impose on the property, if this

subsection does not otherwise require that portion to be

deducted; or

(B) action taken by the district under Subchapter B or C,

Chapter 313, Tax Code, before the expiration of the subchapter;

(11) the market value of all tangible personal property, other

than manufactured homes, owned by a family or individual and not

held or used for the production of income;

(12) the appraised value of property the collection of

delinquent taxes on which is deferred under Section 33.06, Tax

Code;

(13) the portion of the appraised value of property the

collection of delinquent taxes on which is deferred under Section

33.065, Tax Code; and

(14) the amount by which the market value of a residence

homestead to which Section 23.23, Tax Code, applies exceeds the

appraised value of that property as calculated under that

section.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 80

(d) For the purposes of this section, "taxable value" means the

market value of all taxable property less:

(1) the total dollar amount of any residence homestead

exemptions lawfully granted under Section 11.13(b) or (c), Tax

Code, in the year that is the subject of the study for each

school district;

(2) one-half of the total dollar amount of any residence

homestead exemptions granted under Section 11.13(n), Tax Code, in

the year that is the subject of the study for each school

district;

(3) the total dollar amount of any exemptions granted before May

31, 1993, within a reinvestment zone under agreements authorized

by Chapter 312, Tax Code;

(4) subject to Subsection (e), the total dollar amount of any

captured appraised value of property that:

(A) is within a reinvestment zone created on or before May 31,

1999, or is proposed to be included within the boundaries of a

reinvestment zone as the boundaries of the zone and the proposed

portion of tax increment paid into the tax increment fund by a

school district are described in a written notification provided

by the municipality or the board of directors of the zone to the

governing bodies of the other taxing units in the manner provided

by Section 311.003(e), Tax Code, before May 31, 1999, and within

the boundaries of the zone as those boundaries existed on

September 1, 1999, including subsequent improvements to the

property regardless of when made;

(B) generates taxes paid into a tax increment fund created under

Chapter 311, Tax Code, under a reinvestment zone financing plan

approved under Section 311.011(d), Tax Code, on or before

September 1, 1999; and

(C) is eligible for tax increment financing under Chapter 311,

Tax Code;

(5) the total dollar amount of any captured appraised value of

property that:

(A) is within a reinvestment zone:

(i) created on or before December 31, 2008, by a municipality

with a population of less than 18,000; and

(ii) the project plan for which includes the alteration,

remodeling, repair, or reconstruction of a structure that is

included on the National Register of Historic Places and requires

that a portion of the tax increment of the zone be used for the

improvement or construction of related facilities or for

affordable housing;

(B) generates school district taxes that are paid into a tax

increment fund created under Chapter 311, Tax Code; and

(C) is eligible for tax increment financing under Chapter 311,

Tax Code;

(6) the total dollar amount of any exemptions granted under

Section 11.251 or 11.253, Tax Code;

(7) the difference between the comptroller's estimate of the

market value and the productivity value of land that qualifies

for appraisal on the basis of its productive capacity, except

that the productivity value estimated by the comptroller may not

exceed the fair market value of the land;

(8) the portion of the appraised value of residence homesteads

of individuals who receive a tax limitation under Section 11.26,

Tax Code, on which school district taxes are not imposed in the

year that is the subject of the study, calculated as if the

residence homesteads were appraised at the full value required by

law;

(9) a portion of the market value of property not otherwise

fully taxable by the district at market value because of:

(A) action required by statute or the constitution of this state

that, if the tax rate adopted by the district is applied to it,

produces an amount equal to the difference between the tax that

the district would have imposed on the property if the property

were fully taxable at market value and the tax that the district

is actually authorized to impose on the property, if this

subsection does not otherwise require that portion to be

deducted; or

(B) action taken by the district under Subchapter B or C,

Chapter 313, Tax Code;

(10) the market value of all tangible personal property, other

than manufactured homes, owned by a family or individual and not

held or used for the production of income;

(11) the appraised value of property the collection of

delinquent taxes on which is deferred under Section 33.06, Tax

Code;

(12) the portion of the appraised value of property the

collection of delinquent taxes on which is deferred under Section

33.065, Tax Code; and

(13) the amount by which the market value of a residence

homestead to which Section 23.23, Tax Code, applies exceeds the

appraised value of that property as calculated under that

section.

(d-1) For purposes of Subsection (d), a residence homestead that

receives an exemption under Section 11.131, Tax Code, in the year

that is the subject of the study is not considered to be taxable

property.

(e) The total dollar amount deducted in each year as required by

Subsection (d)(4) in a reinvestment zone created after January 1,

1999, may not exceed the captured appraised value estimated for

that year as required by Section 311.011(c)(8), Tax Code, in the

reinvestment zone financing plan approved under Section

311.011(d), Tax Code, before September 1, 1999. The number of

years for which the total dollar amount may be deducted under

Subsection (d)(4) shall for any zone, including those created on

or before January 1, 1999, be limited to the duration of the zone

as specified as required by Section 311.011(c)(9), Tax Code, in

the reinvestment zone financing plan approved under Section

311.011(d), Tax Code, before September 1, 1999. The total dollar

amount deducted under Subsection (d)(4) for any zone, including

those created on or before January 1, 1999, may not be increased

by any reinvestment zone financing plan amendments that occur

after August 31, 1999. The total dollar amount deducted under

Subsection (d)(4) for any zone, including those created on or

before January 1, 1999, may not be increased by a change made

after August 31, 1999, in the portion of the tax increment

retained by the school district.

(f) The study shall determine the values as of January 1 of each

year:

(1) for a school district in which a study was conducted

according to the results of the study; and

(2) for a school district in which a study was not conducted

according to the market value determined by the appraisal

district that appraises property for the district, less the

amounts specified by Subsection (d).

(g) The comptroller shall publish preliminary findings, listing

values by district, before February 1 of the year following the

year of the study. Preliminary findings shall be delivered to

each school district and shall be certified to the commissioner

of education.

(h) On request of the commissioner of education or a school

district, the comptroller may audit the total taxable value of

property in a school district and may revise the study findings.

The request for audit is limited to corrections and changes in a

school district's appraisal roll that occurred after preliminary

certification of the study findings by the comptroller. Except

as otherwise provided by this subsection, the request for audit

must be filed with the comptroller not later than the third

anniversary of the date of the final certification of the study

findings. The request for audit may be filed not later than the

first anniversary of the date the chief appraiser certifies a

change to the appraisal roll if the chief appraiser corrects the

appraisal roll under Section 25.25 or 42.41, Tax Code, and the

change results in a material reduction in the total taxable value

of property in the school district. The comptroller shall certify

the findings of the audit to the commissioner of education.

(i) If the comptroller determines in the study that the market

value of property in a school district as determined by the

appraisal district that appraises property for the school

district, less the total of the amounts and values listed in

Subsection (d) as determined by that appraisal district, is

valid, the comptroller, in determining the taxable value of

property in the school district under Subsection (d), shall for

purposes of Subsection (d)(13) subtract from the market value as

determined by the appraisal district of residence homesteads to

which Section 23.23, Tax Code, applies the amount by which that

amount exceeds the appraised value of those properties as

calculated by the appraisal district under Section 23.23, Tax

Code. If the comptroller determines in the study that the market

value of property in a school district as determined by the

appraisal district that appraises property for the school

district, less the total of the amounts and values listed in

Subsection (d) as determined by that appraisal district, is not

valid, the comptroller, in determining the taxable value of

property in the school district under Subsection (d), shall for

purposes of Subsection (d)(13) subtract from the market value as

estimated by the comptroller of residence homesteads to which

Section 23.23, Tax Code, applies the amount by which that amount

exceeds the appraised value of those properties as calculated by

the appraisal district under Section 23.23, Tax Code.

(j) For purposes of Chapter 42, Education Code, the comptroller

shall certify to the commissioner of education:

(1) a final value for each school district computed on a

residence homestead exemption under Section 1-b(c), Article VIII,

Texas Constitution, of $5,000;

(2) a final value for each school district computed on:

(A) a residence homestead exemption under Section 1-b(c),

Article VIII, Texas Constitution, of $15,000; and

(B) the effect of the additional limitation on tax increases

under Section 1-b(d), Article VIII, Texas Constitution, as

proposed by H.J.R. No. 4, 75th Legislature, Regular Session,

1997; and

(3) a final value for each school district computed on the

effect of the reduction of the limitation on tax increases to

reflect any reduction in the school district tax rate as provided

by Section 11.26(a-1), (a-2), or (a-3), Tax Code, as applicable.

(j-1) For purposes of applying Subsection (j)(3) in the

2007-2008 school year, the comptroller shall compute the final

value under that subsection as if the reduction of the limitation

on tax increases to reflect any reduction in the school district

tax rate as provided by Section 11.26(a-1) or (a-2), Tax Code, as

applicable, had taken effect in the 2006 tax year. This

subsection expires September 1, 2008.

(k) For purposes of Section 42.2522, Education Code, the

comptroller shall certify to the commissioner of education:

(1) a final value for each school district computed without any

deduction for residence homestead exemptions granted under

Section 11.13(n), Tax Code; and

(2) a final value for each school district computed after

deducting one-half the total dollar amount of residence homestead

exemptions granted under Section 11.13(n), Tax Code.

(l) If after conducting the study for a year the comptroller

determines that a school district is an eligible school district,

for that year and the following year the taxable value for the

school district is the district's local value.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

1186, Sec. 13

(m) Subsection (d)(10) does not apply to property that was the

subject of an application under Subchapter B or C, Chapter 313,

Tax Code, made after May 1, 2009, that the comptroller

recommended should be disapproved.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

288, Sec. 2

(m) The Comptroller's Property Value Study Advisory Committee is

created. The committee is composed of:

(1) one member of the house of representatives, appointed by the

speaker of the house of representatives;

(2) one member of the senate, appointed by the lieutenant

governor;

(3) two members who represent appraisal districts, appointed by

the comptroller;

(4) two members who represent school districts, appointed by the

comptroller; and

(5) three members appointed by the comptroller who are residents

of this state and are school district taxpayers or have expertise

in school district taxation or ratio studies.

(n) Chapter 2110 does not apply to the size, composition, or

duration of the Comptroller's Property Value Study Advisory

Committee.

(o) The comptroller shall adopt rules governing the conduct of

the study after consultation with the Comptroller's Property

Value Study Advisory Committee.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 26, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 592, Sec. 1.07, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1039, Sec. 44, eff. Jan.

1, 1998; Acts 1997, 75th Leg., ch. 1040, Sec. 63, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1071, Sec. 27, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 62, Sec. 8.04, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 396, Sec. 3.01(b), eff. Aug. 31,

1999; Acts 1999, 76th Leg., ch. 396, Sec. 1.36, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 983, Sec. 9, 10, eff. June 18,

1999; Acts 1999, 76th Leg., ch. 1467, Sec. 1.19, eff. June 19,

1999; Acts 1999, 76th Leg., ch. 1525, Sec. 1, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 1420, Sec. 9.005, eff. Sept. 1, 2001;

Acts 2001, 77th Leg., ch. 1505, Sec. 7, eff. Jan. 1, 2002; Acts

2003, 78th Leg., ch. 411, Sec. 7, eff. Jan. 1, 2004; Acts 2003,

78th Leg., ch. 1183, Sec. 3, eff. June 20, 2003; Acts 2003, 78th

Leg., ch. 1276, Sec. 9.004, eff. Sept. 1, 2003; Acts 2003, 78th

Leg., 3rd C.S., ch. 10, Sec. 3.01, 3.02, eff. Oct. 20, 2003.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 1.17, eff. May 31, 2006.

Acts 2007, 80th Leg., R.S., Ch.

19, Sec. 4, eff. May 12, 2007.

Acts 2007, 80th Leg., R.S., Ch.

764, Sec. 1, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

830, Sec. 3, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1341, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

288, Sec. 2, eff. January 1, 2010.

Acts 2009, 81st Leg., R.S., Ch.

1186, Sec. 13, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 80, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1405, Sec. 1(e), eff. June 19, 2009.

Sec. 403.303. PROTEST. (a) A school district or a property

owner whose property is included in the study under Section

403.302 and whose tax liability on the property is $100,000 or

more may protest the comptroller's findings under Section

403.302(g) or (h) by filing a petition with the comptroller. The

petition must be filed not later than the 40th day after the date

on which the comptroller's findings are certified to the

commissioner of education and must specify the grounds for

objection and the value claimed to be correct by the school

district or property owner.

(b) After receipt of a petition, the comptroller shall hold a

hearing. The comptroller has the burden to prove the accuracy of

the findings. Until a final decision is made by the comptroller,

the taxable value of property in the district is determined, with

respect to property subject to the protest, according to the

value claimed by the school district or property owner, except

that the value to be used while a final decision is pending may

not be less than the appraisal roll value for the year of the

study. If after a hearing the comptroller concludes that the

findings should be changed, the comptroller shall order the

appropriate changes and shall certify to the commissioner of

education the changes in the values of the school district that

brought the protest, the values of the school district named by

the property owner who brought the protest, or, if the

comptroller by rule allows an appraisal district to bring a

protest, the values of the school district named by the appraisal

district that brought the protest. The comptroller may not order

a change in the values of a school district as a result of a

protest brought by another school district, a property owner in

the other school district, or an appraisal district that

appraises property for the other school district. The

comptroller shall complete all protest hearings and certify all

changes as necessary to comply with Chapter 42, Education Code.

A hearing conducted under this subsection is not a contested case

for purposes of Section 2001.003.

(c) The comptroller shall adopt procedural rules governing the

conduct of protest hearings. The rules shall provide each

protesting school district and property owner with the

requirements for submitting a petition initiating a protest and

shall provide each protesting school district and property owner

with adequate notice of a hearing, an opportunity to present

evidence and oral argument, and notice of the comptroller's

decision on the hearing.

(d) A protesting school district may appeal a determination of a

protest by the comptroller to a district court of Travis County

by filing a petition with the court. An appeal must be filed not

later than the 30th day after the date the school district

receives notification of a final decision on a protest. Review is

conducted by the court sitting without a jury. The court shall

remand the determination to the comptroller if on the review the

court discovers that substantial rights of the school district

have been prejudiced, and that:

(1) the comptroller has acted arbitrarily and without regard to

the facts; or

(2) the finding of the comptroller is not reasonably supported

by substantial evidence introduced before the court.

(e) If, in a hearing under Subsection (b), the comptroller has

not heard the case or read the record, the decision may not be

made until a proposal for decision is served on each party and an

opportunity to file exceptions is afforded to each party

adversely affected. If exceptions are filed, an opportunity must

be afforded to all other parties to file replies to the

exceptions. The proposal for decision must contain a statement of

the reasons for the proposed decision, prepared by the person who

conducted the hearing or by a person who has read the record. The

proposal for decision may be amended pursuant to the exceptions

or replies submitted without again being served on the parties.

The parties by written stipulation may waive compliance with this

subsection. The comptroller may adopt rules to implement this

subsection.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 26, eff. May 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1040, Sec. 64, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 574, Sec. 1, eff. June

18, 1999; Acts 1999, 76th Leg., ch. 983, Sec. 11, eff. June 18,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

412, Sec. 1, eff. September 1, 2005.

Sec. 403.304. COOPERATION WITH COMPTROLLER; CONFIDENTIALITY.

(a) A school district, appraisal district, or other governmental

entity in this state shall promptly comply with an oral or

written request from the comptroller for information to be used

in conducting a study, including information that is made

confidential by Chapter 552 of this code, Section 22.27, Tax

Code, or another law of this state.

(a-1) All information the comptroller obtains from a person,

other than a government or governmental subdivision or agency,

under an assurance that the information will be kept

confidential, in the course of conducting a study is confidential

and may not be disclosed except as provided in Subsection (b).

(b) Information made confidential by this section may be

disclosed:

(1) in a judicial or administrative proceeding pursuant to a

lawful subpoena;

(2) to the person who gave the information to the comptroller;

or

(3) for statistical purposes if in a form that does not identify

specific property or a specific property owner.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 26, eff. May 30,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

288, Sec. 3, eff. January 1, 2010.

Acts 2009, 81st Leg., R.S., Ch.

288, Sec. 4, eff. January 1, 2010.

SUBCHAPTER N. TEXAS FILM INDUSTRY DEVELOPMENT LOAN GUARANTEE

PROGRAM

Sec. 403.321. DEFINITIONS. In this subchapter:

(1) "Eligible Texas film" means a Texas film in which:

(A) the budget for the production costs of the film is at least

70 percent of the budget for the total cost to produce the film;

and

(B) the budget for the total cost to produce the film is at

least $1 million but not more than $5 million.

(2) "Filmed entertainment" means a visual and sound production

that may be displayed in any media, including a theater or

television broadcast, or through technology by means of a

consumer owned or operated device.

(3) "Production costs" means the total cost of producing filmed

entertainment minus the sum of:

(A) the total costs incurred for the producer, director, writer,

and screenplay of the production;

(B) the total amount paid to the actors appearing in the

production, not to exceed the total amount paid to the five

highest-paid actors appearing in the production; and

(C) the ordinary and necessary interstate and foreign travel

expenses involved in the production.

(4) "Program" means the loan guarantee indemnity program

administered by the comptroller under this subchapter.

(5) "Texas derivation" means goods purchased or leased or

services purchased, leased, or employed from a:

(A) resident of this state; or

(B) vendor or supplier who is located and doing business in this

state.

(6) "Texas film" means filmed entertainment in which at least 80

percent of the budget for the production costs of the filmed

entertainment is dedicated for goods and services of Texas

derivation.

(7) "Texas film producer" means:

(A) an individual resident of this state who produces Texas

films; or

(B) a corporation, limited liability company, partnership, or

other private entity that:

(i) is organized under the laws of this state; and

(ii) includes as one of its purposes the production of one or

more Texas films.

(8) "Texas lender" means a state or national bank that is

domiciled in or has a branch office in this state.

Added by Acts 1999, 76th Leg., ch. 832, Sec. 1, eff. Sept. 1,

1999.

Sec. 403.322. LIBERAL CONSTRUCTION. This subchapter shall be

liberally construed to accomplish the purposes stated in this

subchapter.

Added by Acts 1999, 76th Leg., ch. 832, Sec. 1, eff. Sept. 1,

1999.

Sec. 403.323. TEXAS FILM INDUSTRY ADMINISTRATIVE FUND. (a) The

Texas film industry administrative fund is an account in the

general revenue fund.

(b) The following amounts shall be deposited in the fund:

(1) appropriations for the implementation and administration of

this subchapter;

(2) interest paid on money in the fund;

(3) fees charged under this subchapter;

(4) any proceeds from the realization of collateral provided to

this state under the program; and

(5) any other amounts received by this state for loan guarantees

approved for issuance under this subchapter.

(c) Money in the fund may be used only for the administration of

this subchapter.

(d) Section 403.095 does not apply to the fund.

Added by Acts 1999, 76th Leg., ch. 832, Sec. 1, eff. Sept. 1,

1999.

Sec. 403.324. TEXAS FILM INDUSTRY LOAN GUARANTEE INDEMNITY

PROGRAM. (a) The comptroller shall administer a program to

guarantee a certain amount of one or more qualified Texas film

production loans as a means to facilitate access to capital for

the production of filmed entertainment in this state. The

comptroller may approve the issuance of a guarantee of a

qualified Texas film production loan or loans for the production

of more than one Texas film by a single Texas film producer.

(b) The comptroller may not approve the issuance of a loan

guarantee except on approval of a qualified application submitted

by a Texas film producer with the approval of a Texas lender who

has agreed to make a qualified Texas film production loan to the

producer.

(c) For each guarantee, the comptroller shall:

(1) determine the maximum guarantee amounts; and

(2) determine the terms and conditions relating to a guarantee.

(d) An action or claim under a loan guarantee must be brought

not later than the third anniversary of the date on which the

comptroller approves the issuance of the guarantee.

(e) The guarantee amount approved for issuance by the

comptroller under this subchapter may not exceed the lesser of:

(1) 80 percent of the total amount of the Texas film production

loan; or

(2) $2.4 million.

Added by Acts 1999, 76th Leg., ch. 832, Sec. 1, eff. Sept. 1,

1999.

Sec. 403.325. QUALIFIED TEXAS FILM PRODUCTION LOAN. To qualify

as a Texas film production loan, a loan must:

(1) be in an amount not to exceed the lesser of:

(A) 60 percent of the total cost to produce the film; or

(B) $3 million; and

(2) be made by a Texas lender under a written loan agreement

that:

(A) is entered into with a Texas film producer to finance the

production of an eligible Texas film;

(B) may be conditioned on the approval for the issuance of a

loan guarantee under this subchapter;

(C) provides that the loan must be secured by:

(i) a security interest on the eligible Texas film to be

financed by the loan and proceeds and receivables due from the

film; and

(ii) a security or other interest in a distribution agreement

covering the film, an irrevocable letter of credit, a presale

agreement covering the film, a certificate of deposit, a

marketable security, or another instrument that meets all

requirements and is secured in the manner and to the extent

provided by rules adopted by the comptroller; and

(D) meets any other requirement prescribed by the comptroller.

Added by Acts 1999, 76th Leg., ch. 832, Sec. 1, eff. Sept. 1,

1999.

Sec. 403.326. APPLICATION FOR LOAN GUARANTEE. (a) An

application for a loan guarantee under the program must:

(1) contain the names and addresses of the Texas lender and the

Texas film producer of the film that is the subject of the loan;

(2) contain a certification by the Texas film producer that the

film is an eligible Texas film;

(3) be accompanied by:

(A) a certification by the Texas lender that:

(i) the Texas lender has reviewed the application;

(ii) the budget for the total cost to produce the Texas film as

disclosed in the application is the same as the budget for the

total cost to produce the film that was disclosed to the Texas

lender for purposes of determining whether to make the loan; and

(iii) the information contained in the application is not

contrary to the information submitted to the Texas lender in

connection with the loan;

(B) a copy of the loan agreement described by Section 403.325;

and

(C) a copy of a distribution agreement or other instrument

described by Section 403.325(2)(C)(ii), as appropriate; and

(4) contain any other information required by the comptroller.

(b) The comptroller shall charge an application fee in a

reasonable amount not to exceed $100 to cover the cost of

processing the application.

(c) On receipt of an application, the comptroller shall verify

the information contained in the application. The comptroller may

conduct investigations as necessary to make a determination

regarding information provided in the application.

(d) The comptroller may contract with a private company to

perform any of the comptroller's duties under Subsection (c) and

to submit a written report of the company's findings to the

comptroller.

(e) The comptroller may not approve an application submitted

under this section unless it is complete and meets the

requirements of this section.

Added by Acts 1999, 76th Leg., ch. 832, Sec. 1, eff. Sept. 1,

1999.

Sec. 403.327. INDEMNITY REQUIREMENT. For each film to be

produced with the proceeds from a loan approved to be guaranteed

under the program, the producer of the film shall provide an

indemnity against loss in an amount equal to the full amount of

the loan guarantee. The indemnity must be issued to the

comptroller as the beneficiary of the indemnity by:

(1) an insurance company, surety company, or financial

institution that:

(A) is licensed and authorized to do business in this state; and

(B) is approved by the comptroller; or

(2) an eligible surplus lines insurer that:

(A) meets the requirements of Chapter 981, Insurance Code, and

rules adopted by the commissioner under that chapter; and

(B) is approved by the comptroller.

Added by Acts 1999, 76th Leg., ch. 832, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 580, Sec. 1, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.513, eff.

Sept. 1, 2003.

Sec. 403.328. SURETY BOND FOR COMPLETION OF FILM. An applicant

shall file with the comptroller a surety bond indemnifying this

state, the lender, and the entity providing indemnity under

Section 403.327 against loss that results from the film not being

completed by the date and for the budget certified to the state

in the application required by Section 403.326.

Added by Acts 1999, 76th Leg., ch. 832, Sec. 1, eff. Sept. 1,

1999.

Sec. 403.329. ISSUANCE OF LOAN GUARANTEE. (a) The comptroller

may not approve the issuance of a loan guarantee under the

program unless:

(1) the loan for which the guarantee is sought meets the

qualifications of a Texas film production loan under Section

403.325;

(2) the comptroller approves the application for the loan

guarantee;

(3) the comptroller has received the application fee required by

Section 403.326(b); and

(4) the indemnity requirements of Section 403.327, the surety

bond requirements of Section 403.328, and any other bond or

insurance requirements prescribed under this subchapter or by

comptroller rule have been satisfied.

(b) The comptroller may require the payment of a guarantee fee

for approval of the issuance of a loan guarantee. The comptroller

may set the fee in an amount sufficient to fund the

administration of the program.

Added by Acts 1999, 76th Leg., ch. 832, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 580, Sec. 2, eff.

Sept. 1, 2001.

Sec. 403.330. RULEMAKING AUTHORITY. The comptroller shall adopt

rules relating to the implementation of the program and any other

rules necessary to accomplish the purposes of this subchapter.

The rules must include:

(1) terms and conditions for a security interest or other pledge

of collateral to be provided to a lender or this state as

security for any default of a loan guaranteed under the program;

and

(2) procedures for the enforcement of obligations owed and

pledges of collateral provided to the comptroller under the

program.

Added by Acts 1999, 76th Leg., ch. 832, Sec. 1, eff. Sept. 1,

1999.

Sec. 403.331. OFFENSE. (a) A person commits an offense if the

person signs an application or submits to the comptroller a

document the person knows is false in any material respect with

the intent of causing the comptroller to issue a loan guarantee

under the program.

(b) An offense under this section is a felony of the third

degree.

Added by Acts 1999, 76th Leg., ch. 832, Sec. 1, eff. Sept. 1,

1999.

Sec. 403.332. LIMITATIONS IN PROGRAM. (a) Not more than $50

million of guarantees issued under this program may be

outstanding at any one time.

(b) The liability of the state for a loan guarantee for a film

is limited to the amount of the indemnity provided for the film

under Section 403.327.

(c) Subject to the limit established under Subsection (a), the

comptroller may approve loan guarantees in an amount that exceeds

the amount available in the Texas film industry administrative

fund established under Section 403.323. Loan guarantees approved

by the comptroller may not exceed the guarantee-to-reserve ratio

established by the comptroller under Subsection (d).

(d) The comptroller by rule may adopt a guarantee-to-reserve

ratio that determines the amount of loan guarantees that may be

made that exceed the amount available in the fund. The ratio of

guarantees to the amount of money available in the fund may not

exceed five to one. The comptroller shall review the

guarantee-to-reserve ratio annually and adjust the ratio as

appropriate, considering the payment experience of the loans.

Added by Acts 1999, 76th Leg., ch. 832, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 580, Sec. 3, eff.

Sept. 1, 2001.

Sec. 403.333. QUARTERLY REPORT. At least quarterly, the

comptroller shall provide to the director of the Legislative

Budget Board, the presiding officer of the Senate Finance

Committee, and the presiding officer of the House Appropriations

Committee a report that contains:

(1) the names and addresses of the Texas film producers that

have applied to the comptroller for a loan guarantee under the

program and their respective Texas lenders;

(2) the names and addresses of the Texas film producers and

their respective Texas lenders that have been approved to receive

a loan guarantee under the program;

(3) the amount of the loan guarantee approved by the comptroller

to each applicant described by Subdivision (2); and

(4) any other information relating to the program that may be

requested to be included in the report.

Added by Acts 1999, 76th Leg., ch. 832, Sec. 1, eff. Sept. 1,

1999.

Sec. 403.334. GIFTS AND GRANTS. The comptroller may solicit and

accept gifts, grants, and donations from any source for the

purposes of this subchapter.

Added by Acts 1999, 76th Leg., ch. 832, Sec. 1, eff. Sept. 1,

1999.

Sec. 403.335. APPLICATION OF SUNSET ACT TO PROGRAM. (a) The

program is subject to review under Chapter 325 (Texas Sunset Act)

as if it were a state agency subject to review under that

chapter. If the program is not continued in existence in

accordance with that chapter, the program is abolished and this

subchapter expires September 1, 2005.

(b) To the extent that Chapter 325 (Texas Sunset Act) places a

duty on a state agency subject to review under that chapter, the

comptroller shall perform the duty as it relates to the program.

Added by Acts 1999, 76th Leg., ch. 832, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER O. JOBS AND EDUCATION FOR TEXANS (JET) GRANT PROGRAM

Text of subchapter effective on September 1, 2009, but only if a

specific appropriation is provided as described by Acts 2009,

81st Leg., R.S., Ch. 654, Sec. 4, which states: This Act does not

make an appropriation. This Act takes effect only if a specific

appropriation for the implementation of the Act is provided in a

general appropriations act of the 81st Legislature.

Sec. 403.351. DEFINITIONS. In this subchapter:

(1) "Nonprofit organization" means an organization exempt from

federal income taxation under Section 501(a), Internal Revenue

Code of 1986, as an organization described by Section 501(c)(3)

of that code.

(2) "Public junior college," "public state college," and "public

technical institute" have the meanings assigned by Section

61.003, Education Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

654, Sec. 1, eff. September 1, 2009.

Sec. 403.352. JOBS AND EDUCATION FOR TEXANS (JET) FUND. (a)

The comptroller shall establish and administer the Jobs and

Education for Texans (JET) fund as a dedicated account in the

general revenue fund.

(b) The following amounts shall be deposited in the fund:

(1) any amounts appropriated by the legislature for the fund for

purposes of this subchapter;

(2) interest earned on the investment of money in the fund; and

(3) gifts, grants, and other donations received for the fund.

Added by Acts 2009, 81st Leg., R.S., Ch.

654, Sec. 1, eff. September 1, 2009.

Sec. 403.353. ADVISORY BOARD. (a) An advisory board of

education and workforce stakeholders is created to assist the

comptroller in administering this subchapter.

(b) The advisory board is composed of seven members who serve

two-year terms and are appointed as follows:

(1) one member appointed by the governor;

(2) one member appointed by the lieutenant governor;

(3) one member appointed by the speaker of the house of

representatives;

(4) one member appointed by the Texas Higher Education

Coordinating Board;

(5) one member appointed by the Texas Workforce Commission;

(6) one member of the public appointed by the comptroller; and

(7) the comptroller, who serves as the presiding officer.

(c) The advisory board shall meet at least once each quarter to

review received applications and recommend awarding grants under

this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

654, Sec. 1, eff. September 1, 2009.

Sec. 403.354. JOBS AND EDUCATION FOR TEXANS (JET) GRANT PROGRAM.

The comptroller shall establish and administer the Jobs and

Education for Texans (JET) grant program to provide grants to

public junior colleges, public technical institutes, and eligible

nonprofit organizations that apply to the advisory board in the

manner prescribed by the advisory board. The comptroller shall

award the grants on the advice and recommendations of the

advisory board. Grants may be awarded under this subchapter from

the JET fund for the following purposes:

(1) to develop, support, or expand programs of nonprofit

organizations that meet the requirements of Section 403.355 and

that prepare low-income students for careers in high-demand

occupations;

(2) to defray the startup costs associated with the development

of new career and technical education programs at public junior

colleges and public technical institutes that meet the

requirements of Section 403.356; and

(3) to provide scholarships for students in career and technical

education programs who meet the requirements of Section 403.357.

Added by Acts 2009, 81st Leg., R.S., Ch.

654, Sec. 1, eff. September 1, 2009.

Sec. 403.355. GRANTS TO NONPROFIT ORGANIZATIONS FOR INNOVATIVE

AND SUCCESSFUL PROGRAMS. (a) The comptroller may award a grant

to a nonprofit organization eligible under Subsection (b) for the

development, support, or expansion of programs to prepare

low-income students for careers in high-demand occupations.

(b) To be eligible to receive a grant under this section, a

nonprofit organization must:

(1) provide a program to offer assistance to low-income students

in preparing for, applying to, and enrolling in a public junior

college or public technical institute;

(2) be governed by a board or other governing structure that

includes recognized leaders of broad-based community

organizations and members of the local business community;

(3) demonstrate to the satisfaction of the advisory board that

the organization's program has achieved or will achieve the

following measures of success among program participants, to the

extent applicable to the type of program the organization

provides:

(A) above average completion of developmental education among

participating public junior college or public technical institute

students;

(B) above average persistence rates among participating public

junior college or public technical institute students; and

(C) above average certificate or degree completion rates by

participating students within a three-year period compared to

demographically comparable public junior college and public

technical institute students; and

(4) provide matching funds in accordance with rules adopted

under Section 403.358.

(c) The matching funds required under Subsection (b)(4) may be

obtained from any source available to the nonprofit organization,

including in-kind contributions, community or foundation grants,

individual contributions, and local governmental agency operating

funds.

(c-1) In determining which eligible nonprofit organizations

should be awarded a grant under this section among two or more

eligible nonprofit organizations offering similar programs, the

comptroller shall give priority to any of those organizations

that:

(1) has an existing program in place to assist veterans; or

(2) demonstrates employment of participating students at an

average full-time starting wage that is equal to or greater than

the prevailing wage for the occupation entered.

(d) Grants awarded under this section must be awarded in a

manner that takes a balanced geographical distribution into

consideration.

(e) This section does not authorize the comptroller to award a

grant to:

(1) a nonprofit organization to provide a comprehensive

educational program to students that serves as a substitute for a

regular educational program provided by a school district or

open-enrollment charter school; or

(2) a private elementary or secondary school.

Added by Acts 2009, 81st Leg., R.S., Ch.

654, Sec. 1, eff. September 1, 2009.

Sec. 403.356. GRANTS TO EDUCATIONAL INSTITUTIONS FOR CAREER AND

TECHNICAL EDUCATION PROGRAMS. (a) The comptroller may award a

grant for the development of new career and technical education

courses or programs at public junior colleges and public

technical institutes.

(b) A grant received under this section may be used only:

(1) to support courses or programs that prepare students for

career employment in occupations that are identified by local

businesses as being in high demand;

(2) to finance initial costs of career and technical education

course or program development, including the costs of

constructing or renovating facilities, purchasing equipment, and

other expenses associated with the development of a new course;

and

(3) to finance a career and technical education course or

program that leads to a license, certificate, or postsecondary

degree.

(c) In awarding a grant under this section, the comptroller

shall primarily consider the potential economic returns to the

state from the development of the career and technical education

course or program. The comptroller may also consider whether the

course or program:

(1) is part of a new, emerging industry or high-demand

occupation;

(2) offers new or expanded dual credit career and technical

educational opportunities in public high schools; or

(3) is provided in cooperation with other public junior colleges

or public technical institutes across existing service areas.

(d) To be eligible to receive a grant under this section, a

public junior college or public technical institute must provide

matching funds in accordance with rules adopted under Section

403.358. The matching funds may be obtained from any source

available to the college, including in-kind contributions,

industry consortia, community or foundation grants, individual

contributions, and local governmental agency operating funds.

Added by Acts 2009, 81st Leg., R.S., Ch.

654, Sec. 1, eff. September 1, 2009.

Sec. 403.357. SCHOLARSHIPS. (a) The comptroller may award a

scholarship to a public junior college or public technical

institute student.

(b) To be eligible to receive a scholarship under this section,

a student must:

(1) demonstrate financial need; and

(2) be enrolled in a training program for a high-demand

occupation, as determined by the comptroller on the

recommendation of the advisory board.

Added by Acts 2009, 81st Leg., R.S., Ch.

654, Sec. 1, eff. September 1, 2009.

Sec. 403.358. RULES. The comptroller shall adopt rules as

necessary for the administration of this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

654, Sec. 1, eff. September 1, 2009.

For expiration of this section, see Subsection (c).

Sec. 403.359. STUDY. (a) The comptroller shall conduct a study

of the feasibility of:

(1) basing a portion of all public postsecondary technical

training program funding on the economic benefit of the program

to the state; and

(2) for purposes of Subdivision (1), estimating the amount of

any additional tax revenue generated by employers that results

from the ability of public junior colleges, public state

colleges, or public technical institutes to prepare students for

employment fields for which there is employer demand.

(b) The comptroller shall begin the study not later than January

1, 2010. Not later than January 1, 2011, the comptroller shall

make recommendations to the lieutenant governor and the speaker

of the house of representatives for legislative action based on

the results of the study.

(c) This section expires September 1, 2011.

Added by Acts 2009, 81st Leg., R.S., Ch.

654, Sec. 1, eff. September 1, 2009.

SUBCHAPTER P. GREEN JOB SKILLS DEVELOPMENT FUND AND TRAINING

PROGRAM

Text of subchapter effective on September 1, 2009, but only if a

specific appropriation is provided as described by Acts 2009,

81st Leg., R.S., Ch. 654, Sec. 4, which states: This Act does not

make an appropriation. This Act takes effect only if a specific

appropriation for the implementation of the Act is provided in a

general appropriations act of the 81st Legislature.

Sec. 403.401. PURPOSE. The purpose of this subchapter is to:

(1) promote green industry employment opportunities, including

through the establishment of training programs to enhance green

job skills and create career opportunities that result in

high-wage jobs;

(2) foster regional collaboration for the development of green

industry employment opportunities;

(3) assist in the development of a highly skilled, high-wage,

and productive workforce in the green industry; and

(4) assist workers with obtaining education, skills training,

and labor market information to enhance their employability,

earnings, and standard of living.

Added by Acts 2009, 81st Leg., R.S., Ch.

654, Sec. 1, eff. September 1, 2009.

Sec. 403.402. DEFINITIONS. In this subchapter:

(1) "Development fund" means the Texas green job skills

development fund.

(2) "Green job" means a job in the field of renewable energy or

energy efficiency, including a job relating to:

(A) energy-efficient building, construction, and retrofitting;

(B) renewable energy, including biomass, hydroelectric,

geothermal, and ocean energy, and wind and solar power;

(C) research and development or manufacturing of advanced

battery or energy storage technologies;

(D) biofuels from non-feed food stocks;

(E) techniques to reduce, reuse, or recycle waste;

(F) techniques to recycle products and convert used materials

into new products;

(G) energy efficiency assessments;

(H) manufacturing of sustainable products using sustainable

processes and materials; and

(I) water conservation and water efficiency.

(3) "Recycle" means the process of extracting resources or value

from waste by recovering or reusing the material, including the

collection and reuse of everyday waste materials.

Added by Acts 2009, 81st Leg., R.S., Ch.

654, Sec. 1, eff. September 1, 2009.

Sec. 403.403. TEXAS GREEN JOB SKILLS DEVELOPMENT FUND. (a) The

Texas green job skills development fund is an account in the

general revenue fund. The account is composed of:

(1) legislative appropriations;

(2) gifts, grants, donations, and matching funds received under

Subsection (b); and

(3) other money required by law to be deposited in the account.

(b) The comptroller may solicit and accept gifts, grants, and

donations of money from the federal government, local

governments, private corporations, or other persons to be used

for the purposes of this subchapter.

(c) Income from money in the account shall be credited to the

account.

(d) Money in the development fund may be used only for the

purposes of this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

654, Sec. 1, eff. September 1, 2009.

Sec. 403.404. ESTABLISHMENT OF GREEN JOB SKILLS GRANT PROGRAM.

The comptroller shall establish a green job skills grant program,

funded by the development fund under Section 403.403, through

which the comptroller may award grants in cooperation with the

Texas Workforce Commission through the State Energy Conservation

Office for the implementation, expansion, and operation of green

job skills training programs.

Added by Acts 2009, 81st Leg., R.S., Ch.

654, Sec. 1, eff. September 1, 2009.

Sec. 403.405. GRANT PROGRAM REQUIREMENTS. (a) A training

program funded through a grant awarded under this subchapter

must:

(1) be hosted by a regional partnership that presents a plan to

implement training programs that lead trainees to economic

self-sufficiency and career pathways and includes at least:

(A) one university, college, technical school, or other

nonprofit workforce training provider;

(B) one chamber of commerce, local workforce agency, local

employer, or other public or private participating entity;

(C) one economic development authority; and

(D) one community or faith-based nonprofit organization that

works with one or more targeted populations;

(2) assist an eligible individual in obtaining education, skills

training, and labor market information to enhance the

individual's employability in green industries; and

(3) assist in the development of a highly skilled and productive

workforce in green industries.

(b) A training program awarded a grant under this subchapter

shall target a population of eligible individuals for training

that includes:

(1) workers in high-demand green industries who are in or are

preparing for high-wage occupations;

(2) workers in declining industries who may be retrained for

high-wage occupations in a high-demand green industry;

(3) agriculture, timber, or energy sector workers who may be

retrained for high-wage occupations in a high-demand green

industry;

(4) veterans or past or present members of the armed forces of

the United States, including the state military forces, or a

reserve component of the armed forces or the national guard;

(5) unemployed workers;

(6) low-income workers, unemployed youth and adults, individuals

who did not complete high school, or other underserved sectors of

the workforce in high poverty areas; or

(7) individuals otherwise determined by the comptroller in

cooperation with the Texas Workforce Commission to be

disadvantaged and in need of training to obtain employment.

(c) A training program may receive funding under this subchapter

for a period not to exceed three years.

(d) A training program may use grant funds for support services,

including basic skills, literacy, GED, English as a second

language, and job readiness training, career guidance, and

referral services.

(e) A percentage of the grant, to be determined by the

comptroller, must be devoted to administrative costs, costs

related to hiring instructors and purchasing equipment, and

tuition assistance.

Added by Acts 2009, 81st Leg., R.S., Ch.

654, Sec. 1, eff. September 1, 2009.

Sec. 403.406. APPLICATION. (a) A regional partnership, as

described by Section 403.405, may apply for a grant under this

subchapter in the manner prescribed by the comptroller.

(b) The grant application must require the applicant to provide

to the comptroller the applicant's plan to continue to operate

the training program after the grant expires.

Added by Acts 2009, 81st Leg., R.S., Ch.

654, Sec. 1, eff. September 1, 2009.

Sec. 403.407. ADDITIONAL CONSIDERATIONS IN AWARDING GRANTS. (a)

In addition to the factors described by Sections 403.404 and

403.405, in determining whether to award a grant to an applicant

under this subchapter, the comptroller shall give preference to a

training program that:

(1) provides certification and a career advancement mechanism to

a worker who receives green job skills training under the

program; and

(2) leverages additional public and private resources to fund

the program, including cash or in-kind matches.

(b) Grants shall be awarded in a manner that ensures geographic

diversity.

Added by Acts 2009, 81st Leg., R.S., Ch.

654, Sec. 1, eff. September 1, 2009.

Sec. 403.408. RESERVATION FOR CERTAIN PROGRAMS. Twenty percent

of the funds available for grant programs under this subchapter

must be reserved for job skills training programs that serve the

unemployed and individuals whose incomes are at or below 200

percent of the federal poverty level.

Added by Acts 2009, 81st Leg., R.S., Ch.

654, Sec. 1, eff. September 1, 2009.

Sec. 403.409. REPORT. (a) Not later than the 30th day after

the date funding for a grant under this subchapter ends, the

grant recipient shall submit a report to the comptroller that

contains the following information:

(1) the number of participants who entered the program;

(2) the demographics of the participants, including race,

gender, age, and significant barriers to education such as

limited English proficiency, a criminal record, or a physical or

mental disability;

(3) services received by participants, including training,

education, and support services;

(4) the amount of program spending per participant;

(5) program completion rates;

(6) factors determined to interfere significantly with program

participation or completion;

(7) the average wage at placement, including benefits, and the

rate of average wage increases after one year; and

(8) any post-employment support services provided.

(b) Not later than October 1 of each even-numbered year, the

comptroller shall submit a report to the governor, the lieutenant

governor, and the speaker of the house of representatives that

includes a summary of all information submitted under Subsection

(a).

Added by Acts 2009, 81st Leg., R.S., Ch.

654, Sec. 1, eff. September 1, 2009.

Sec. 403.410. STANDARDS. The comptroller by rule shall adopt

standards for a green job skills training program awarded a grant

under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

654, Sec. 1, eff. September 1, 2009.



CHAPTER 404. STATE TREASURY OPERATIONS OF COMPTROLLER

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE A. EXECUTIVE OFFICERS

CHAPTER 404. STATE TREASURY OPERATIONS OF COMPTROLLER

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 404.001. DEFINITIONS. In this chapter:

(1) Repealed by Acts 1997, 75th Leg., ch. 891, Sec. 3.22(2),

eff. Sept. 1, 1997.

(2) "Demand deposit" means a deposit that is payable on demand.

(3) "Direct security repurchase agreement" means an agreement

under which the state buys, holds for a specified time, and then

sells back any of the following securities, obligations, or

participation certificates:

(A) United States government securities;

(B) direct obligations of or obligations the principal and

interest of which are guaranteed by the United States; or

(C) direct obligations of or obligations guaranteed by agencies

or instrumentalities of the United States government.

(4) "Market value" means the fair and reasonable prevailing

price at which a security is being sold on the open market at the

time of the appraisement of the security by the comptroller.

(5) "Reverse security repurchase agreement" means an agreement

under which the state sells and after a specified time buys back

any of the securities, obligations, or participation certificates

listed in Paragraphs (A) through (C), Subdivision (3).

(6) "State depository" means an institution designated as a

state depository under Subchapter C.

(7) "Time deposit" means a deposit for which there is in force a

contract providing that neither the whole nor a part of the

deposit may be withdrawn by check or otherwise before the

expiration of the period of notice that must be given in writing

in advance of a withdrawal.

(8) "Treasury" means state funds subject to the custody and

control of the comptroller and available for appropriation by the

legislature.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.05(a), eff. Sept.

1, 1989; Acts 1989, 71st Leg., ch. 78, Sec. 1, eff. May 11, 1989;

Acts 1993, 73rd Leg., ch. 939, Sec. 1, eff. Aug. 30, 1993; Acts

1997, 75th Leg., ch. 891, Sec. 3.22(2), eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1423, Sec. 7.27, eff. Sept. 1, 1997.

Sec. 404.0011. TRANSFER OF TREASURER'S POWERS AND DUTIES. (a)

The powers and duties of the state treasurer under this chapter

or other law are transferred to the comptroller.

(b) A reference in law to the state treasurer is a reference to

the comptroller.

(c) If the state treasurer and the comptroller or their

respective designees are both ex officio members of a committee

or governing body under law, the transfer of the powers and

duties under this section does not give the comptroller more than

one vote or position on the committee or governing body. If the

state treasurer and the comptroller both have the power to

appoint members to a committee under law, the transfer of the

powers and duties under this section does not allow the

comptroller to exercise the power of appointment given to the

treasurer under law in addition to the power of appointment given

to the comptroller under law. If the state treasurer and the

comptroller both have the power to appoint members to a governing

body under law, the comptroller may exercise the power of

appointment given to the treasurer under law in addition to the

power of appointment given to the comptroller under law only if

the members of the governing body serve six-year terms and the

composition of the governing body is subject to Section 30a,

Article XVI, Texas Constitution.

(d) The comptroller may contract with a private entity to

perform an activity transferred under this section as long as the

activity is not solely a sovereign function of the state.

Added by Acts 1995, 74th Leg., ch. 992, Sec. 1, eff. Sept. 1,

1996.

SUBCHAPTER B. STATE DEPOSITORY BOARD

Sec. 404.013. RULES. The comptroller may adopt and enforce

rules governing the establishment and conduct of state

depositories and the investment of state funds in the

depositories that the public interest requires and that are not

inconsistent with the law governing the depositories.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 939, Sec. 2, eff. Aug. 30,

1993; Acts 1997, 75th Leg., ch. 891, Sec. 3.03, eff. Sept. 1,

1997.

SUBCHAPTER C. STATE DEPOSITORIES AND INVESTMENT OF STATE FUNDS

Sec. 404.021. ELIGIBLE INSTITUTIONS. (a) Any state or national

bank doing business in the state may be designated by the

comptroller as a state depository. Designation of a bank as a

depository includes all of the bank's branches within the state.

(b) Any savings and loan association doing business in the state

may be designated by the comptroller as a state depository.

(c) Any state or federal credit union doing business in the

state may be designated by the comptroller as a state depository.

(d) Deposits of eligible institutions designated as state

depositories must be covered by the Federal Deposit Insurance

Corporation or the National Credit Union Share Insurance Fund.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 78, Sec. 2, eff. May 11,

1989; Acts 1995, 74th Leg., ch. 426, Sec. 1, eff. June 9, 1995;

Acts 1997, 75th Leg., ch. 891, Sec. 3.04, eff. Sept. 1, 1997.

Sec. 404.0211. CONFLICT OF INTEREST. A bank is not disqualified

from serving as a depository for funds of a state agency if:

(1) an officer or employee of the agency who does not have the

duty to select the agency's depository is an officer, director,

or shareholder of the bank; or

(2) one or more officers or employees of the agency who have the

duty to select the agency's depository are officers or directors

of the bank or own or have a beneficial interest, individually or

collectively, in 10 percent or less of the outstanding capital

stock of the bank, if:

(A) a majority of the members of the board, commission, or other

body of the agency vote to select the bank as a depository; and

(B) the interested officer or employee does not vote or take

part in the proceedings.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 19, eff. Sept. 1,

1993.

Sec. 404.0212. DEPOSITORY RATING UNDER CERTAIN FEDERAL LAW. (a)

In this section, "regulated financial institution" has the

meaning assigned by 12 U.S.C. Section 2902.

(b) A regulated financial institution that accepts a deposit

from the comptroller shall report to the comptroller the rating

assigned to the financial institution under 12 U.S.C. Section

2906.

(c) A regulated financial institution shall make a report

required by this section:

(1) annually, not later than August 1 of each year; and

(2) not later than the 30th day after the date the financial

institution is notified that the assigned rating has been

changed.

(d) The comptroller may not select as a depository a regulated

financial institution for which the entire institution has been

assigned a rating below "outstanding record of meeting community

credit needs" or "satisfactory record of meeting community credit

needs" under 12 U.S.C. Section 2906. However, the comptroller

shall establish criteria to determine whether a financial

institution doing business in this state and other states has a

satisfactory record of meeting community credit needs in this

state.

(e) On receipt of notice that the rating of a financial

institution is changed to a rating below that required by this

section, the comptroller shall take immediate action to transfer

all state funds subject to the custody or control of the

comptroller that are on deposit with the institution to a

qualified financial institution.

(f) The depository contract between a regulated financial

institution and the comptroller must authorize the withdrawal

without penalty of the state funds subject to the custody or

control of the comptroller that are on deposit with the

institution if the rating of the institution is changed to a

rating below that required by Subsection (d).

Added by Acts 1995, 74th Leg., ch. 426, Sec. 2, eff. June 9,

1995. Amended by Acts 1997, 75th Leg., ch. 891, Sec. 3.05, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 7.29, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 847, Sec. 1, eff. Sept.

1, 1999.

Sec. 404.022. APPLICATIONS. (a) The comptroller, not later

than the first business day in June of each odd-numbered year,

shall mail to each eligible institution a letter stating the

conditions with which applicants for designation as a state

depository must comply. The comptroller shall keep on file in the

comptroller's office and make available for inspection by any

person a list of institutions to which letters have been sent.

(b) The application for designation as a state depository must

include a statement:

(1) of the amount of the applicant's paid capital stock and

permanent surplus, if any;

(2) of the maximum amount of state time deposits the applicant

will accept;

(3) of the applicant's condition according to the most recent

financial statement on the date the application is submitted; and

(4) that the books and accounts of the institution, if it is

designated as a state depository, will be open at all times for

inspection by the comptroller or a representative of the

comptroller.

(c) An application shall be mailed to the comptroller at Austin

and must be received before noon on the first business day of

August of the year in which the letter is sent. An application

received after that time may be considered at the option of the

comptroller. The comptroller may charge a processing fee of $25

for each application and shall deposit the fees to the credit of

the general revenue fund.

(d) On receipt of an application under this section, the

comptroller shall endorse on the application the date of its

receipt. The comptroller shall prepare a list of the names of the

applicants and the amount for which each has applied.

(e) The comptroller may approve those applicants that are

acceptable and may reject those whose management or condition, in

the opinion of the comptroller, does not warrant the placing of

state funds in their possession.

(f) The designation as a state depository is effective for a

period of not more than two years.

(g) As soon as practicable after the comptroller has made its

designations, the comptroller shall inform applicants whether

they have been designated as state depositories.

(h) The comptroller may execute a simplified version of a

depository agreement with an eligible institution desiring to

hold $98,000 or less in state deposits that are fully insured by

the Federal Deposit Insurance Corporation or the National Credit

Union Share Insurance Fund.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 426, Sec. 3, eff. June 9,

1995; Acts 1997, 75th Leg., ch. 891, Sec. 3.06, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1423, Sec. 7.30, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 847, Sec. 2, eff. Sept. 1, 1999.

Sec. 404.0221. ELIGIBLE COLLATERAL. (a) In this section,

"public agency" means a board, authority, agency, department,

commission, political subdivision, municipal corporation,

district, public corporation, body politic, instrumentality of

this state, or any other type of political or governmental entity

of this state.

(b) For the purposes of Section 404.022, collateral eligible to

be pledged with the comptroller to secure state deposits

includes:

(1) direct obligations of or obligations the principal and

interest of which are guaranteed by the United States government;

(2) direct obligations of or obligations guaranteed by agencies

or instrumentalities of the United States government, including

letters of credit; and

(3) a general or special obligation issued by a public agency

and approved by the attorney general that is payable from taxes,

revenues, or both.

(c) If pledged collateral consists of securities with a

declining principal balance, the market value of the collateral

pledged may not be less than 125 percent of the amount of the

state deposits to be secured.

(d) Eligible collateral includes only:

(1) a security with fixed, stated rates; or

(2) a letter of credit described by Subsection (b)(2) for a

stated amount.

(e) A loss sustained by a depository that has secured its

deposits by collateral may be enforced against the collateral.

(f) The comptroller may reject at any time collateral tendered

by a state depository without assigning a reason for the

rejection, and the comptroller's action is final and not subject

to review.

(g) Collateral is not required for deposits to the extent that

the deposits are insured by the Federal Deposit Insurance

Corporation or the National Credit Union Share Insurance Fund.

Added by Acts 1995, 74th Leg., ch. 426, Sec. 4, eff. June 9,

1995. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 7.31, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 159, Sec. 1, eff. Sept.

1, 2003.

Sec. 404.023. DESIGNATION. The comptroller shall designate one

or more state depository banks that have main offices or branches

in centrally located cities in this state to be used for clearing

checks and other obligations due the state.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 891, Sec. 3.07, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 344, Sec. 5.003, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 847, Sec. 3, eff. Sept. 1, 1999.

Sec. 404.024. AUTHORIZED INVESTMENTS. (a) The comptroller may

determine and designate the amount of state funds to be deposited

in time deposits in state depositories. The percentage of state

funds to be deposited in state depositories shall be based on the

interest rates available in competing investments, the demand for

funds from Texas banks, and the state's liquidity requirements.

(b) State funds not deposited in state depositories shall be

invested by the comptroller in:

(1) direct security repurchase agreements;

(2) reverse security repurchase agreements;

(3) direct obligations of or obligations the principal and

interest of which are guaranteed by the United States;

(4) direct obligations of or obligations guaranteed by agencies

or instrumentalities of the United States government;

(5) bankers' acceptances that:

(A) are eligible for purchase by the Federal Reserve System;

(B) do not exceed 270 days to maturity; and

(C) are issued by a bank whose other comparable short-term

obligations are rated in the highest short-term rating category,

within which there may be subcategories or gradations indicating

relative standing, including such subcategories or gradations as

"rating category" or "rated," by a nationally recognized

statistical rating organization, as defined by Rule 2a-7 (17

C.F.R. Section 270.2a-7), promulgated under the Investment

Company Act of 1940 by the Securities and Exchange Commission;

(6) commercial paper that:

(A) does not exceed 270 days to maturity; and

(B) except as provided by Subsection (i), is issued by an entity

whose other comparable short-term obligations are rated in the

highest short-term rating category by a nationally recognized

statistical rating organization;

(7) contracts written by the treasury in which the treasury

grants the purchaser the right to purchase securities in the

treasury's marketable securities portfolio at a specified price

over a specified period and for which the treasury is paid a fee

and specifically prohibits naked-option or uncovered option

trading;

(8) direct obligations of or obligations guaranteed by the

Inter-American Development Bank, the International Bank for

Reconstruction and Development (the World Bank), the African

Development Bank, the Asian Development Bank, and the

International Finance Corporation that have received the highest

long-term rating categories for debt obligations by a nationally

recognized statistical rating organization;

(9) bonds issued, assumed, or guaranteed by the State of Israel;

(10) obligations of a state or an agency, county, city, or other

political subdivision of a state;

(11) mutual funds secured by obligations that are described by

Subdivisions (1) through (6) or by obligations consistent with

Rule 2a-7 (17 C.F.R. Section 270.2a-7), promulgated by the

Securities and Exchange Commission, including pooled funds:

(A) established by the Texas Treasury Safekeeping Trust Company;

(B) operated like a mutual fund; and

(C) with portfolios consisting only of dollar-denominated

securities;

(12) foreign currency for the sole purpose of facilitating

investment by state agencies that have the authority to invest in

foreign securities;

(13) asset-backed securities, as defined by the Securities and

Exchange Commission in Rule 2a-7 (17 C.F.R. Section 270.2a-7),

that are rated at least A or its equivalent by a nationally

recognized statistical rating organization and that have a

weighted-average maturity of five years or less; and

(14) corporate debt obligations that are rated at least A or its

equivalent by a nationally recognized statistical rating

organization and mature in five years or less from the date on

which the obligations were "acquired," as defined by the

Securities and Exchange Commission in Rule 2a-7 (17 C.F.R.

Section 270.2a-7).

(c) Investments in direct security repurchase agreements and

reverse security repurchase agreements may be made with state or

national banks doing business in this state or with primary

dealers as approved by the Federal Reserve System.

Notwithstanding any other law, the term of any reverse security

repurchase agreement may not exceed 90 days after the date the

reverse security repurchase agreement is delivered. Money

received under the terms of a reverse security repurchase

agreement may be used to acquire additional authorized

investments, but the term of the authorized investments acquired

must mature not later than the expiration date stated in the

reverse security repurchase agreement.

(d) The comptroller may contract with a depository for the

payment of interest on time or demand deposits at a rate not to

exceed a rate that is lawful under an Act of Congress and rules

and regulations of the board of governors of the Federal Reserve

System, the board of directors of the Federal Deposit Insurance

Corporation, the National Credit Union Administration Board, and

the Federal Home Loan Banking Board.

(e) The treasury may not purchase any of the following types of

investments:

(1) obligations the payment of which represents the coupon

payments on the outstanding principal balance of the underlying

mortgage-backed security collateral and pays no principal;

(2) obligations the payment of which represents the principal

stream of cash flow from the underlying mortgage-backed security

collateral and bears no interest;

(3) collateralized mortgage obligations that have a stated final

maturity date of greater than 10 years; and

(4) collateralized mortgage obligations the interest rate of

which is determined by an index that adjusts opposite to the

changes in a market index.

(f) The comptroller by rule may define derivative investments

other than those described by Subsection (e). The treasury may

not purchase investments defined by rule adopted under this

subsection in an amount that at the time of purchase will cause

the aggregate value of the investments to exceed five percent of

the treasury's total investments.

(g) To the extent practicable, the comptroller shall give first

consideration to banks that maintain main offices or branch

offices in this state when investing in direct security

repurchase agreements.

(h) The comptroller may not use state funds to invest in or

purchase obligations of a private corporation or other private

business entity doing business in Northern Ireland unless the

corporation or other entity:

(1) adheres to fair employment practices; and

(2) does not discriminate on the basis of race, color, religion,

sex, national origin, or disability.

(i) Notwithstanding Subsection (b)(6)(B), the comptroller may

purchase commercial paper with a rating lower than the rating

required by that paragraph to provide liquidity for commercial

paper issued by the comptroller or an agency of the state.

(j) If the comptroller is required by law to invest funds other

than as provided by this section, and if other law does not

establish a conflicting standard governing that investment, the

comptroller shall invest those funds under the restrictions and

procedures for making the investments that persons of ordinary

prudence, discretion, and intelligence, exercising the judgment

and care under the prevailing circumstances, would follow in the

management of their own affairs, not in regard to speculation but

in regard to the permanent disposition of their funds,

considering the probable income as well as the probable safety of

their capital.

(k) The comptroller may contract with private professional

investment managers to assist the comptroller in investing funds

under the care, custody, and control of the comptroller.

(l) The comptroller may lend securities under procedures

established by the comptroller. The procedures must be

consistent with industry practice and must include a requirement

to fully secure the loan with cash, obligations described by

Subsections (b)(1)-(6), or a combination of cash and the

described obligations. Notwithstanding any law to the contrary,

cash may be reinvested in the items permitted under Subsection

(b) or mutual funds, as defined by the Securities and Exchange

Commission in Rule 2a-7 (17 C.F.R. Section 270.2a-7).

(m) In entering into a direct security repurchase agreement or a

reverse security repurchase agreement, the comptroller may agree

to accept cash on an overnight basis in lieu of the securities,

obligations, or participation certificates identified in Section

404.001(3). Cash held by the state under this subsection is not a

deposit of state or public funds for purposes of any statute,

including this subchapter or Subchapter D, that requires a

deposit of state or public funds to be collateralized by eligible

securities.

(n) Notwithstanding any other law to the contrary, any

government investment pool created to function as a money market

mutual fund and managed by the comptroller or the Texas Treasury

Safekeeping Trust Company may invest the funds it receives in

investments that are "eligible securities," as defined by the

Securities and Exchange Commission in Rule 2a-7 (17 C.F.R.

Section 270.2a-7), if it maintains a dollar-weighted average

portfolio maturity of 90 days or less, with the maturity of each

portfolio security calculated in accordance with Rule 2a-7 (17

C.F.R. Section 270.2a-7), and meets the diversification

requirements of Rule 2a-7.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 53, Sec. 2.005,

eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 4, Sec. 2.06(a),

eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 78, Sec. 3, eff.

May 11, 1989; Acts 1991, 72nd Leg., ch. 408, Sec. 2, eff. Aug.

26, 1991; Acts 1993, 73rd Leg., ch. 858, Sec. 2, eff. June 18,

1993; Acts 1993, 73rd Leg., ch. 939, Sec. 3, eff. Aug. 30, 1993;

Acts 1995, 74th Leg., ch. 265, Sec. 1, eff. Aug. 28, 1995; Acts

1995, 74th Leg., ch. 426, Sec. 5, eff. June 9, 1995; Acts 1997,

75th Leg., ch. 891, Sec. 3.08, eff. Sept. 1, 1997; Acts 1997,

75th Leg., ch. 1311, Sec. 4, eff. Sept. 1, 1997; Acts 1997, 75th

Leg., ch. 1423, Sec. 7.32, eff. Sept. 1, 1997; Acts 1999, 76th

Leg., ch. 62, Sec. 8.05, eff. Sept. 1, 1999; Acts 1999, 76th

Leg., ch. 344, Sec. 5.004, eff. Sept. 1, 1999; Acts 1999, 76th

Leg., ch. 847, Sec. 4, eff. Sept. 1, 1999; Acts 2003, 78th Leg.,

ch. 1310, Sec. 25, eff. June 20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

834, Sec. 5, eff. September 1, 2007.

Sec. 404.0245. CRUDE OIL AND NATURAL GAS FUTURES CONTRACTS. (a)

In this section, "hedging" means the buying and selling of crude

oil and natural gas commodity futures or options on crude oil and

natural gas commodity futures as a protection against loss due to

price fluctuations. Hedging at all times shall comply with

Commodity Futures Trading Commission regulations.

(b) Subject to the limitations of Subsection (c), the

comptroller may determine and designate the amount of state funds

that shall be invested by the comptroller in hedging transactions

in crude oil and natural gas futures contracts and options on

crude oil and natural gas futures contracts that are traded on an

established exchange regulated by the Securities and Exchange

Commission or the Commodity Futures Trading Commission.

(c) The principal amount of state funds invested and outstanding

in hedging transactions on any one day may not exceed $500,000

with a maximum risk of loss of $5,000,000 in a biennium. The

total principal amount of state funds that may be invested by the

comptroller in hedging transactions during any one biennium may

not exceed the amount of money credited to the unclaimed money

fund for that biennium and attributable to the remittance of

mineral proceeds under Chapter 75, Property Code. Any premium

incurred in connection with hedging transactions may be paid only

from funds appropriated for that purpose.

(d) The comptroller shall invest state funds in crude oil and

natural gas futures contracts or options on crude oil and natural

gas futures contracts under the restrictions and procedures for

making investments that persons of ordinary prudence, discretion,

and intelligence, exercising the judgment and care under the

circumstances then prevailing, would follow in the management of

their own affairs, not in regard to speculation but in regard to

the permanent disposition of their funds, considering the

probable income as well as the probable safety of their capital.

The investments may be made only for hedging purposes.

(e), (f) Repealed by Acts 1995, 74th Leg., ch. 426, Sec. 32, eff.

June 9, 1995.

Added by Acts 1991, 72nd Leg., ch. 871, Sec. 1, eff. June 16,

1991. Amended by Acts 1993, 73rd Leg., ch. 939, Sec. 4, eff. Aug.

30, 1993; Acts 1995, 74th Leg., ch. 426, Sec. 6, 32, eff. June 9,

1995; Acts 1997, 75th Leg., ch. 891, Sec. 3.09, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1423, Sec. 7.33, eff. Sept. 1,

1997.

Sec. 404.026. ELEEMOSYNARY FUNDS. The comptroller may invest

the permanent funds of the Texas School for the Blind and

Visually Impaired, Texas School for the Deaf, Austin State

Hospital, and Corsicana State Home and may invest other permanent

funds, the investment of which is not otherwise provided for,

that have $1,000 or more on deposit with the comptroller that are

not invested. The comptroller shall invest the funds in the same

classes of bonds as are authorized for investment of the

permanent school fund.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 247, Sec. 15, eff. June 14,

1989; Acts 1997, 75th Leg., ch. 891, Sec. 3.10, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1423, Sec. 7.34, eff. Sept. 1,

1997.

Sec. 404.027. LIQUIDITY. (a) The comptroller may enter into

credit agreements or other similar agreements to provide

liquidity for obligations issued for governmental purposes by an

agency of the state if the agreements do not conflict with the

liquidity needs of the treasury. An agency may enter into a

credit agreement with the comptroller on the issuance of

obligations or at a later date as agreed to by the comptroller

and the agency.

(b) The comptroller may charge reasonable costs to provide

services under this section.

(c) In this section:

(1) "Credit agreement" has the meaning assigned by Section

1371.001.

(2) "Obligations" include commercial paper, variable rate demand

obligations, and "public securities" as defined by Section

1201.002.

Added by Acts 1993, 73rd Leg., ch. 939, Sec. 5, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 7.35, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1420, Sec. 8.230, eff.

Sept. 1, 2001.

Sec. 404.028. INVESTMENT ADVISORY BOARD. (a) The comptroller

shall establish an investment advisory board to advise the

comptroller regarding investments that the comptroller makes

under this subchapter or other law. For purposes of this section,

the deposit of state funds in a state depository is not

considered an investment.

(b) The comptroller shall appoint members to the advisory board

who possess the expertise appropriate for advising the

comptroller with regard to one or more types of investments that

the comptroller may make.

(c) The comptroller shall determine the number of members of the

advisory board. A member serves on the advisory board at the will

of the comptroller.

(d) Chapter 2110 does not apply to the size, composition, or

duration of the advisory board.

Added by Acts 2001, 77th Leg., ch. 282, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER D. COLLATERAL, DEPOSITS, AND WITHDRAWALS

Sec. 404.031. COLLATERAL REQUIREMENTS. (a) The comptroller may

deposit state funds with a depository only if the depository has

pledged with the comptroller eligible investment securities

acceptable to the comptroller in an amount not less than the

amount of deposits to be secured. The comptroller shall determine

the market value of securities pledged to secure state funds for

the purpose of determining the adequacy of the amount of

collateral. The comptroller's valuation of the securities is

final and not subject to review.

(b) If the market value of the securities pledged by a

depository becomes less than the amount of funds on deposit in

the depository, the comptroller shall require that additional

collateral be pledged immediately or deposits reduced. If the

collateral pledged by a state depository is in excess of the

amount required by this chapter, the comptroller may permit the

release of the excess collateral. If the balance of state funds

in a state depository is increased, the depository shall increase

the collateral for the deposits to the amount required by this

chapter.

(c) A state depository may substitute one group of eligible

securities for another group of securities pledged with the

comptroller.

(d) Except as provided by Subsections (e) and (f), a state

depository shall deposit any pledged securities with the

comptroller. The comptroller shall give the depository a receipt

for the securities and place them in the vaults of the treasury.

(e) Instead of depositing pledged securities with the

comptroller, a depository may deposit them with a custodian. The

custodian may be the (i) Texas Treasury Safekeeping Trust

Company, (ii) a state or national bank that has a capital stock

and permanent surplus of not less than $5 million, is a state

depository, and has been designated as a custodian by the

comptroller, or (iii) a financial institution authorized to

exercise fiduciary powers that has a capital stock and permanent

surplus of not less than $5 million, has its main office, branch

office, or a trust office in this state, and has been designated

as a custodian by the comptroller. For purposes of this

subsection, "financial institution" has the meaning assigned by

Section 201.101(1), Finance Code. The comptroller may designate

those custodial applicants that are acceptable and may reject

those whose management or condition, in the opinion of the

comptroller, do not warrant the placing of securities pledged by

state depositories. The comptroller may adopt and enforce rules

governing the designation and conduct of custodians with respect

to the acceptance and holding of securities pledged by state

depositories that the public interest requires and that are not

inconsistent with the law governing custodians as set forth in

this chapter. The state depository and the custodian of

securities pledged by that state depository may not be the same

bank or be owned by the same bank holding company. The

securities shall be held in trust by the custodian to secure

funds deposited by the comptroller in the state depository

pledging the securities. On receipt of the securities, the

custodian shall immediately, by book entry or otherwise, identify

on its books and records the pledge of the securities and shall

promptly issue and deliver to the comptroller controlled trust

receipts for the securities pledged. The security evidenced by

the trust receipts is subject to inspection by the comptroller at

any time. The depository pledging the securities shall pay the

charges, if any, of the custodian bank for accepting and holding

the securities. The custodian, acting alone or through a

permitted institution, is for all purposes under state law and

notwithstanding Chapters 8 and 9, Business & Commerce Code,

the bailee or agent of the comptroller. The security interest

arising out of a pledge of securities to secure deposits of the

state is created, attaches, and is perfected for all purposes

under state law from the time the custodian identifies the pledge

of the securities on its books and records and issues the trust

receipts. The security interest remains perfected as of that

time in the hands of all subsequent custodians and permitted

institutions.

(f) Instead of depositing pledged securities with the

comptroller, a state depository may deposit pledged securities

with a Federal Reserve Bank or a Federal Home Loan Bank. The

securities shall be held by the bank to secure funds deposited by

the comptroller in the state depository pledging the securities.

When the pledged securities are deposited, the bank may apply

book entry to the securities. The records of the bank shall at

all times reflect the name of the state depository depositing the

pledged securities, and the bank shall issue an advice of

transaction to the comptroller and the state depository pledging

the securities.

(g) In this section, "permitted institution" means a Federal

Reserve Bank, a Federal Home Loan Bank, a "clearing corporation"

as defined by Section 8.102, Business & Commerce Code, the

Texas Treasury Safekeeping Trust Company, a state depository, and

any state or nationally chartered bank or trust company that is

controlled by a bank holding company that controls a state

depository. Neither the state depository that pledges the

securities nor any bank that is controlled by a bank holding

company that controls that state depository may be the permitted

institution with respect to the particular securities pledged by

that state depository. A custodian holding in trust securities of

a state depository under Subsections (e) and (f) may deposit the

pledged securities with a permitted institution if the permitted

institution is the third party to the transaction. The securities

shall be held by the permitted institution to secure funds

deposited by the comptroller in the state depository pledging the

securities. On receipt of the securities, the permitted

institution shall immediately issue to the custodian an advice of

transaction or other document evidencing the deposit of the

securities. When the pledged securities held by a custodian are

deposited, the permitted institution may apply book entry

procedures to the securities. The records of the permitted

institution shall at all times reflect the name of the custodian

depositing the pledged securities. The custodian shall

immediately issue and deliver to the comptroller controlled trust

receipts for the pledged securities. The trust receipts shall

indicate that the custodian has deposited with the permitted

institution the pledged securities held in trust for the state

depository pledging the securities. A legal action or proceeding

brought by or against the state, arising out of or in connection

with the duties of the state depository, the custodian, or other

permitted institution under this subchapter must be brought and

maintained in state district court in Travis County. In this

section, "control" and "bank holding company" have the meanings

assigned by Section 31.002(a), Finance Code.

(h) On request of the owner or owners, the comptroller or

custodian bank may surrender interest coupons or other evidence

of interest on securities deposited by state depositories, when

the interest is due, if the securities are sufficient to meet the

collateral requirements of the state.

(i) A state depository making deposits of securities with the

comptroller may cause the securities to be endorsed or stamped,

as it considers proper, to show that they are deposited as

collateral and not transferable except as provided by this

chapter.

(j) If a state depository fails to credit a deposit or part of a

deposit made by the comptroller, the comptroller may immediately

sell or otherwise convert the securities to money.

(k) Repealed by Acts 1997, 75th Leg., ch. 891, Sec. 3.22(3),

eff. Sept. 1, 1997.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 78, Sec. 4, eff. May 11,

1989; Acts 1993, 73rd Leg., ch. 945, Sec. 1, eff. Aug. 30, 1993;

Acts 1995, 74th Leg., ch. 426, Sec. 8, 9, eff. June 9, 1995; Acts

1997, 75th Leg., ch. 891, Sec. 3.22(3), eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1423, Sec. 7.36, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 62, Sec. 7.58, eff. Sept. 1, 1999; Acts

1999, 76th Leg., ch. 344, Sec. 5.005, eff. Sept. 1, 1999; Acts

1999, 76th Leg., ch. 847, Sec. 5, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

486, Sec. 2, eff. September 1, 2009.

Sec. 404.032. DEPOSITS. (a) The comptroller shall deposit

state funds in depositories that satisfy the collateral

requirements of this chapter. The comptroller may deposit funds

designated as demand deposits only in institutions designated as

depositories by the comptroller.

(b) The comptroller shall monitor the financial stability of

state depositories in which state deposits are held and take

appropriate action to protect state funds.

(c) A state depository shall collect all checks, drafts, and

demands for money deposited with it by the comptroller. If the

depository uses due diligence, it is not liable for the

collections until the proceeds of the collections are duly

received by the depository bank. An expense incurred in

collection that the depository is not permitted to pay by reason

of an Act of Congress or a rule or regulation adopted under such

an Act by the board of governors of the Federal Reserve System or

the board of directors of the Federal Deposit Insurance

Corporation shall be charged to and paid by the comptroller out

of money appropriated by the legislature for that purpose.

(d) The comptroller shall keep sufficient money on deposit in

demand deposit accounts in depositories designated by the

comptroller as clearing institutions to meet all current claims

on the state. Items received by the comptroller for collection

shall be deposited with a clearing institution to be credited to

the demand deposit account in the depository. Checks, drafts, or

warrants drawn by the comptroller for the payment of obligations

due by the state may be drawn on such an account in such a

depository or on the demand deposit account in another state

depository so that the checks, drafts, or warrants of the state

may at all times pass current as cash.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 939, Sec. 6, eff. Aug. 30,

1993; Acts 1995, 74th Leg., ch. 426, Sec. 10, 11, eff. June 9,

1995; Acts 1997, 75th Leg., ch. 891, Sec. 3.11, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1423, Sec. 7.37, eff. Sept. 1,

1997.

Sec. 404.033. WITHDRAWALS AND REMITTANCES. (a) Funds on

deposit with a depository are subject to withdrawal at any time

by the comptroller, except funds designated as time deposits,

which may be withdrawn in the manner agreed on in the contract

under which the funds were deposited. The depository shall remit

the withdrawal on demand and free of charge, except charges that

the depository is not permitted to pay by reason of an Act of

Congress or a rule or regulation adopted under such an Act by the

board of governors of the Federal Reserve System or the board of

directors of the Federal Deposit Insurance Corporation.

(b) A remittance to the comptroller by a state depository or

another person may be made by any method authorized by the

comptroller, including cash, money order, or bank draft. The

liability of the depository or other person making the remittance

continues until the money is received by the comptroller. A

depository that refuses to make a remittance required by this

chapter forfeits its right to receive further deposits, on order

of the comptroller. The comptroller may withdraw all funds from

the depository, which after the withdrawal ceases to be a state

depository.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 891, Sec. 3.12, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 7.38, eff. Sept. 1,

1997.

SUBCHAPTER E. GENERAL DUTIES

Sec. 404.041. TRUSTEE. The comptroller is the trustee of funds

in the treasury.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 7.39, eff. Sept.

1, 1997.

Sec. 404.043. SECURITY OFFICERS. The comptroller may employ

security officers to provide needed security services for the

treasury and may commission the officers as peace officers.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 426, Sec. 12, eff. June 9,

1995; Acts 1997, 75th Leg., ch. 1423, Sec. 7.41, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 285, Sec. 13, eff. Sept. 1, 2003.

Sec. 404.045. RECEIPT OF MONEY. The comptroller shall receive

all money paid into the treasury in accordance with the

procedures required by Section 403.052.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 19, eff. Sept. 1,

1989; Acts 1997, 75th Leg., ch. 1423, Sec. 7.43, eff. Sept. 1,

1997.

Sec. 404.046. PAYMENT FROM TREASURY. The comptroller shall pay

warrants the comptroller draws on the treasury that are

authorized by law. Except as provided by Section 403.0271, money

may not be paid out of the treasury except on a warrant drawn or

an electronic funds transfer initiated by the comptroller. A

warrant may not be paid by the comptroller unless presented for

payment to a financial institution or the comptroller before two

years after the close of the fiscal year in which the warrant was

issued. Claims for the payment of warrants presented after that

time may be presented to the legislature for appropriations from

which the claims may be paid.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 78, Sec. 5, eff. May 11,

1989; Acts 1997, 75th Leg., ch. 1423, Sec. 7.44, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1467, Sec. 1.20, eff. June 19,

1999.

Sec. 404.047. ACCOUNTS. The comptroller shall keep accounts of

the receipt and expenditure of the money in the treasury and

close the accounts on August 31 of each year. The comptroller

shall keep proper records, distinguishing between the receipts

and disbursements of each fiscal year.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 426, Sec. 13, eff. June 9,

1995; Acts 1997, 75th Leg., ch. 1423, Sec. 7.45, eff. Sept. 1,

1997.

Sec. 404.048. REPORT. In addition to the reports required by

the constitution, the comptroller shall, as required by the

governor, submit a statement of the balance of money remaining in

the treasury and a summary of the receipts and disbursements

recorded by the treasury. The comptroller shall exhibit all

books, papers, and records on request by the legislature or a

branch or committee of the legislature.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 426, Sec. 14, eff. June 9,

1995; Acts 1997, 75th Leg., ch. 1423, Sec. 7.46, eff. Sept. 1,

1997.

Sec. 404.049. MONEY IN TREASURY. Money received by the

comptroller as trustee of funds in the treasury shall be kept in

the treasury. The comptroller may not keep or receive into the

treasury money, or the representative of money, belonging to an

individual except as provided by law. The comptroller may not

appropriate to the comptroller's own use or lend, sell, or

exchange money, or the representative of money, in the

comptroller's custody or control.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 7.47, eff. Sept.

1, 1997.

Sec. 404.050. DELIVERY TO SUCCESSOR. The comptroller shall, at

the close of the term of office, deliver into the possession of

the successor comptroller the money, securities, and all other

property of the state in the comptroller's possession and the

books, vouchers, papers, evidences of property, and all other

matters and things pertaining to the office.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 7.48, eff. Sept.

1, 1997.

Sec. 404.051. MONEY RETURNED TO COUNTY OR MUNICIPALITY. If

money is in the treasury for the purpose of paying an obligation

due from a county or municipality and the comptroller finds from

certified copies of the records of the commissioners court or by

other satisfactory evidence that the obligation is no longer

outstanding against the county or municipality, the comptroller

shall draw a warrant on the treasury in favor of the county or

municipality for that amount of money and shall pay the money to

the treasurer of the county or municipality for the benefit of

its general fund.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 7.49, eff. Sept.

1, 1997.

Sec. 404.052. OBLIGATIONS OF MUNICIPALITIES, DISTRICTS, AND

POLITICAL SUBDIVISIONS. (a) A bond, warrant, or other evidence

of indebtedness issued by a municipality, district, or political

subdivision of this state and any interest, at the discretion of

the municipality, district, or political subdivision may be

payable at the office of the comptroller. The comptroller serves

as ex officio treasurer and fiscal agent of the municipality,

district, or political subdivision for the purposes of receiving

funds for the payment of the obligation and interest, making

payment of the obligation and interest, and for all other

purposes designated by this chapter or necessary or incidental to

the service.

(b) The comptroller shall deposit money received by the

comptroller under this section and shall keep a separate account

for each municipality, district, or political subdivision. The

payment of interest and principal due on an obligation of the

municipality, district, or political subdivision must be on

deposit with the comptroller not later than five business days

before the date of maturity. Any charges incurred for late

receipt of funds shall be assessed to the municipality, district,

or political subdivision. On receipt of those amounts by the

comptroller, the comptroller shall issue a warrant for the

payment of amounts due.

(c) On return of the obligation, the treasurer of the

municipality, district, or political subdivision shall record the

payment and cancellation.

(d) The comptroller shall collect for the use of the state from

the municipality, district, or political subdivision a fee in an

amount established by rule of the comptroller that is sufficient

to pay the comptroller's cost of administration. The treasurer of

the municipality, district, or political subdivision, at the time

of the remittance for the payment of the maturing obligation or

interest, shall remit the fee to the comptroller as ex officio

treasurer of the municipality, district, or political

subdivision. On receipt of the fee, the comptroller shall deposit

it to the appropriate fund. The amount of the fees earned, or as

much as necessary, is reserved to the comptroller to be used in

the administration of this chapter. Any balance remaining at the

end of a fiscal year is available for use in the next fiscal

year.

(e) It is the general intent of this section to provide an

inexpensive and feasible means for the payment of bonds and

interest coupons issued by municipalities, districts, and

political subdivisions in the state at the office of the

comptroller, and this section shall be broadly construed to carry

out that intent. An official or a municipality, district, or

political subdivision concerned with the administration of this

section shall perform the acts and duties necessary or

appropriate to facilitate and expedite the operation of this

section to the end that bonds and interest may be promptly paid

and the payment clearly evidenced and accounted for.

(f) The comptroller shall cancel and return to the municipality,

district, or political subdivision depositing funds for the

payment of interest coupons or the retirement of bonds the

coupons and bonds that have matured or been retired by purchase,

together with a statement of the account of the municipality,

district, or subdivision showing the amounts received and placed

to its credit, service charges, and amount of coupons or bonds

retired. At the request of the municipality, district, or

political subdivision, the comptroller shall remit to the

municipality, district, or subdivision any balance remaining in

custody of the comptroller for more than two years for which

bonds or coupons have not been presented for payment. The

municipality, district, or political subdivision shall pay these

coupons or bonds when presented. A municipality, district, or

political subdivision is entitled at any reasonable time to a

statement of its account with the comptroller.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 426, Sec. 15, eff. June 9,

1995; Acts 1997, 75th Leg., ch. 1423, Sec. 7.50, eff. Sept. 1,

1997.

Sec. 404.054. DAILY TOTALS. The comptroller shall post the

daily totals of deposits to the proper fund and control accounts

in the general ledger. The comptroller shall keep a transit

record, in which the comptroller shall record the essential

details of cash, checks, money orders, drafts, or other items

deposited or cashed each day, showing the items deposited in each

depository bank or otherwise disposed of. The totals of deposits

shall be charged to the accounts of the respective depositories

on the books of the treasury. The comptroller shall keep a

journal of all journal vouchers or other memoranda of transfers

between funds or accounts. Postings shall be made from this

journal to the proper accounts on the books of the treasury.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 21, eff. Sept. 1,

1989; Acts 1997, 75th Leg., ch. 1423, Sec. 7.51, eff. Sept. 1,

1997.

Sec. 404.055. TIME AND DEMAND DEPOSITS. The comptroller shall

maintain records of the daily balances of and the interest income

from funds deposited by the comptroller in time and demand

deposit accounts in each bank acting as a state depository. The

comptroller shall maintain and preserve those records according

to the provisions of Subchapter D, Chapter 441, and of Chapter

552.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(94), eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 426, Sec. 16, eff. June

9, 1995; Acts 1997, 75th Leg., ch. 1423, Sec. 7.52, eff. Sept. 1,

1997.

Sec. 404.056. INFORMATION CONCERNING WARRANTS. (a) The

comptroller shall keep the information on each warrant that is

necessary to enable an adequate audit to be performed.

(b) The comptroller shall keep information on the payment of

each warrant, including the number and amount of each warrant

paid.

(c) The comptroller shall keep detailed information concerning

all canceled warrants.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 22, eff. Sept. 1,

1989; Acts 1997, 75th Leg., ch. 1423, Sec. 7.53, eff. Sept. 1,

1997.

Sec. 404.057. WARRANTS PAYABLE ACCOUNTS. (a) The comptroller

shall keep warrants payable accounts for each fund.

(b) To each account, the comptroller shall credit the daily

totals of warrants issued and charged to each fund so that the

balance of those accounts represents the aggregate amount of

outstanding warrants.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 23, eff. Sept. 1,

1989; Acts 1997, 75th Leg., ch. 1423, Sec. 7.54, eff. Sept. 1,

1997.

Sec. 404.058. OUTSTANDING WARRANTS. (a) The comptroller shall

compile information concerning outstanding warrants, which must

be consistent with the requirements of the uniform statewide

accounting system.

(b) The warrant number of an outstanding warrant is excepted

from the requirements of Section 552.021 if the warrant is issued

by the comptroller.

(c) A person who issues a warrant under Section 403.060(a) may

disclose the warrant number of the warrant to a person other than

the comptroller only if the comptroller has:

(1) informed the person that the warrant is not an outstanding

warrant; or

(2) authorized or required the disclosure.

(d) In this section:

(1) "Outstanding warrant" means any warrant except a warrant

that:

(A) has been paid by the comptroller;

(B) has been canceled; or

(C) may not be paid by the comptroller because it was not

presented before the date determined under Section 404.046 or

other applicable law.

(2) "Warrant number" means the number or other data element

printed on a warrant that the comptroller uses to distinguish it

from all other warrants that the comptroller may pay during the

same period that the comptroller may pay the warrant under

Section 404.046 or other applicable law.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 24, eff. Sept. 1,

1989; Acts 1997, 75th Leg., ch. 1423, Sec. 7.55, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1158, Sec. 20, eff. June 15,

2001.

Sec. 404.059. GENERAL LEDGER ACCOUNTS. The comptroller shall

charge the daily totals of the warrants to the respective funds

and control accounts in the general ledger to which they apply.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 25, eff. Sept. 1,

1989; Acts 1997, 75th Leg., ch. 1423, Sec. 7.56, eff. Sept. 1,

1997.

Sec. 404.060. PRIORITY OF WARRANTS. Warrants on the treasury

shall be on an equal basis with each other, except that if a

question arises concerning the priority of payment of the

warrants the comptroller shall determine the priority of payment.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 26, eff. Sept. 1,

1989; Acts 1993, 73rd Leg., ch. 679, Sec. 64, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 426, Sec. 17, eff. June 9, 1995; Acts

1997, 75th Leg., ch. 1423, Sec. 7.57, eff. Sept. 1, 1997.

Sec. 404.062. UNDETERMINED REMITTANCES. (a) This subsection

applies to money the status of which is undetermined or that is

awaiting the time when it can be taken into the treasury. The

money shall be placed with the comptroller and credited to the

suspense account. The comptroller shall maintain information

about the deposit of funds into the suspense account in

accordance with Section 403.052.

(b) When the status of money placed in the suspense account is

determined, the money shall be transferred from the suspense

account by placing the portion of it belonging to the state in

the appropriate fund in the treasury, and the part not belonging

to the state shall be refunded. The refund shall be made either

to the payor of the money or to the payor's estate, assignee,

devisee, or other successor-in-interest.

(c) When a deposit is made, it and any refunds shall be entered

in the suspense cash book, and the balance shall represent the

aggregate of the items still in suspense. Warrants shall be used

for making refunds. The warrants shall be charged against the

suspense funds to which they apply.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 27, eff. Sept. 1,

1989; Acts 1991, 72nd Leg., ch. 641, Sec. 11, eff. Sept. 1, 1991;

Acts 1995, 74th Leg., ch. 426, Sec. 18, eff. June 9, 1995; Acts

1997, 75th Leg., ch. 1423, Sec. 7.58, eff. Sept. 1, 1997.

Sec. 404.063. VIOLATION. A person who knowingly or wilfully

violates this chapter commits an offense. An offense under this

chapter is punishable by a fine of not less than $50 nor more

than $500, by confinement in the county jail for not less than 30

days nor more than six months, or by both a fine and confinement.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 404.064. OFFICE FEES. The comptroller shall keep records

of the fees earned by the comptroller under this chapter. Those

fees shall be deposited to the appropriate fund in the treasury.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 28, eff. Sept. 1,

1989; Acts 1995, 74th Leg., ch. 426, Sec. 19, eff. June 9, 1995;

Acts 1997, 75th Leg., ch. 1423, Sec. 7.59, eff. Sept. 1, 1997.

Sec. 404.065. CASH BALANCING. The comptroller shall keep

records for the purpose of arriving at the daily cash balance.

The daily totals of receipts and disbursements and the amount of

cash on hand and in depository banks shall be recorded.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 426, Sec. 20, eff. June 9,

1995; Acts 1997, 75th Leg., ch. 1423, Sec. 7.60, eff. Sept. 1,

1997.

Sec. 404.066. LEDGER. (a) The general ledger kept by the

comptroller shall contain accounts for each fund. Those accounts

shall be credited with the existing balances and the daily totals

of deposits. Warrants issued and electronic funds transfers shall

be charged daily to the fund accounts.

(b) The ledger shall contain control accounts for cash,

depository banks, bonds, interest, securities, warrants payable,

and other necessary accounts. Postings shall be made to the

ledger daily.

(c) The ledger shall be balanced daily.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 29, eff. Sept. 1,

1989; Acts 1991, 72nd Leg., ch. 641, Sec. 12, eff. Sept. 1, 1991;

Acts 1997, 75th Leg., ch. 1423, Sec. 7.61, eff. Sept. 1, 1997.

Sec. 404.067. SAFEKEEPING; INVESTMENT AGENCIES. (a) The

comptroller shall keep custodial records that shall reflect all

deposits and releases of securities held by the comptroller and

belonging to a state investment agency.

(b) The comptroller shall keep appropriate ledger accounts that

include a short description of each security held in safekeeping

for certain investment agencies of the state.

(c) The comptroller shall keep controlling or total accounts of

securities in the general ledger. Those accounts shall be kept

with respect to the total amount of bonds or other securities

belonging to each separate fund.

(d) Those controlling accounts shall be balanced monthly with

the sum of the individual accounts for securities, which also

shall be balanced monthly, and shall correspond to similar

accounts kept by the comptroller.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 426, Sec. 21, eff. June 9,

1995; Acts 1997, 75th Leg., ch. 1423, Sec. 7.62, eff. Sept. 1,

1997.

Sec. 404.068. STATE REGULATORY AGENCIES SAFEKEEPING AND PLEDGED

COLLATERAL. (a) The comptroller shall keep a suitable system in

which shall be entered all securities deposited with the

comptroller by state depositories and other state agencies. The

comptroller shall enter in the system the authorizations to

deposit or release the securities.

(b) The comptroller shall keep a securities ledger in which

appropriate accounts for each custodial agency are kept. That

ledger shall be balanced monthly against control accounts kept in

the general ledger and against corresponding accounts kept by the

comptroller.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 30, eff. Sept. 1,

1989; Acts 1995, 74th Leg., ch. 426, Sec. 22, eff. June 9, 1995;

Acts 1997, 75th Leg., ch. 1423, Sec. 7.63, eff. Sept. 1, 1997.

Sec. 404.069. TRUST FUNDS. (a) All money and securities

deposited with the comptroller in trust for any legal purpose may

be received by the comptroller as provided by Section 403.052.

The money or securities shall be held in trust by the comptroller

in the same manner as the departmental suspense account. Except

as provided by Section 403.0271, the money may be withdrawn only

on a warrant drawn or an electronic funds transfer initiated by

the comptroller. The securities may be withdrawn only by

withdrawal authorization.

(b) Money received in trust or for any legal purpose that is

placed in a suspense account or fund shall be handled by the

comptroller in the same manner as items deposited in the

departmental suspense account.

(c) Adequate registers, ledgers, and files shall be maintained

by the comptroller to account for the receiving and disposing of

trust and suspense money and securities. Those registers,

ledgers, and files shall be known as the trust and suspense

record.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 31, eff. Sept. 1,

1989; Acts 1997, 75th Leg., ch. 1423, Sec. 7.64, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1467, Sec. 1.21, eff. June 19,

1999.

Sec. 404.070. VALIDITY OF VOIDED WARRANTS. (a) A warrant

issued by the comptroller in payment of refunds from a fund in

the treasury becomes void unless presented to the comptroller for

payment before two years after the end of the fiscal year in

which the warrant was issued. The sum of money represented by a

warrant voided under this section shall be transferred by the

comptroller from the fund from which the warrant was originally

issued to the general revenue fund. Claims for the payment of a

voided warrant may be presented to the legislature for

appropriation from which the warrant may be paid. This section

does not affect the laws regulating the payment of other warrants

issued by the comptroller.

(b) When a transfer of money under this section is made, the

comptroller shall prepare a list of the outstanding warrants

representing the transfer. The list must show the date of the

original warrant, the departmental suspense account against which

the warrant was originally drawn, the original warrant number,

and the amount of the original warrant. The list shall be

maintained as a permanent record in the office of the

comptroller.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 207, Sec. 32, eff. Sept. 1,

1989; Acts 1995, 74th Leg., ch. 426, Sec. 23, eff. June 9, 1995;

Acts 1997, 75th Leg., ch. 1423, Sec. 7.65, eff. Sept. 1, 1997.

Sec. 404.071. DISPOSITION OF INTEREST ON INVESTMENTS. (a)

Interest received from investments of money in funds and accounts

in the charge of the comptroller shall be allocated on a monthly

basis as follows:

(1) the pro rata portion of the interest received due to each

constitutional fund shall be credited to that fund;

(2) the pro rata portion of the interest received due to the

game, fish, and water safety fund shall be credited to that fund;

and

(3) the remainder of the interest received shall be credited to

the general revenue fund.

(b) The legislature may appropriate a portion of the interest

under Subsection (a) to the comptroller in the amount necessary

to reimburse the comptroller for costs incurred in receiving,

paying, accounting for, investing, and safekeeping money in those

funds and accounts. Amounts appropriated for that purpose shall

be deposited to the credit of the fund established for the

deposit of commissions reserved to the comptroller under Section

404.052(d).

(c) If a deficit occurs in the general revenue fund, the

comptroller may place with a designated depository bank an

offsetting compensating balance in a special depository account

known as a special demand account secured by general revenue

warrants only.

(d) The comptroller is entitled to rely on the opinion and

advice of the attorney general for the proper interpretation and

application of this section.

(e) For each special fund or account that contains depository

interest, the comptroller shall transfer from the fund or account

to the general revenue fund an amount equal to the interest paid

from the general revenue fund on behalf of the fund or account.

In this subsection:

(1) "Account" means a subdivision of a special fund or the

general revenue fund.

(2) "Fund" and "special fund" have the meanings assigned by

Section 403.001.

(f) The comptroller may adopt procedures and rules to administer

Subsection (e).

(g) Subsection (e) applies notwithstanding any other law.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.07(a), eff. Sept.

1, 1989; Acts 1993, 73rd Leg., ch. 438, Sec. 1, eff. June 6,

1993; Acts 1993, 73rd Leg., ch. 449, Sec. 33, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 426, Sec. 24, eff. June 9, 1995; Acts

1997, 75th Leg., ch. 1423, Sec. 7.66, eff. Sept. 1, 1997; Acts

2001, 77th Leg., ch. 16, Sec. 1, eff. April 20, 2001.

Sec. 404.072. EXAMINATION BY STATE AUDITOR. The disbursements

and receipts of the comptroller are subject to audit by the state

auditor in accordance with Chapter 321.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 584, Sec. 11, eff. Sept. 1,

1989; Acts 1997, 75th Leg., ch. 1423, Sec. 7.67, eff. Sept. 1,

1997.

Sec. 404.073. FUNDS OUTSIDE TREASURY. (a) The comptroller may

be the trustee of funds or property outside the treasury.

(b) The comptroller functioning as the trustee of funds or

property outside the treasury may contract with the treasury to

manage the funds or property in a manner similar to the

management of funds in the treasury.

(c) Interest that has been and that will be accrued or earned

from deposits made under a law to which this subsection applies

is state funds not subject to allocation or distribution to

taxing units, cities, or transportation authorities under that

law. This subsection applies to:

(1) Section 205.02, Alcoholic Beverage Code;

(2) Section 2001.507, Occupations Code;

(3) Section 403.105(d) of this code;

(4) Sections 321.501 and 321.504, Tax Code;

(5) Sections 322.301 and 322.304, Tax Code; and

(6) Sections 323.501 and 323.504, Tax Code.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.08(a), eff. Sept.

1, 1989; Acts 1997, 75th Leg., ch. 1423, Sec. 7.68, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1420, Sec. 14.750, eff. Sept. 1,

2001.

SUBCHAPTER F. STATE FUNDS REFORM ACT

Sec. 404.091. SHORT TITLE. This subchapter may be cited as the

State Funds Reform Act.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 404.092. DEFINITION. In this subchapter, "state agency"

means an office, institution, or other agency that is in the

executive branch of state government, has authority that is not

limited to a geographical portion of the state, and was created

by the constitution or a statute of this state, but does not

include an institution of higher education as defined by Section

61.003, Education Code.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 404.093. APPLICABILITY OF SUBCHAPTER; EXEMPTIONS. (a)

This subchapter applies to a state agency only to the extent that

it is not otherwise required to deposit funds in the treasury.

(b) This subchapter does not apply to:

(1) funds pledged to the payment of bonds, notes, or other debts

if the funds are not otherwise required to be deposited in the

treasury;

(2) funds held in trust or escrow for the benefit of a person or

entity other than a state agency;

(3) funds set apart out of earnings derived from investment of

funds held in trust for others, as administrative expenses of the

trustee agency;

(4) funds, grants, donations, and proceeds from funds, grants,

and donations, given in trust to the Texas State Library and

Archives Commission for the establishment and maintenance of

regional historical resource depositories and libraries in

accordance with Section 441.154; or

(5) funds under the management of the secretary-treasurer of the

Anatomical Board of the State of Texas, as provided by Section

691.008, Health and Safety Code.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(87), eff. Sept.

1, 1991; Acts 1999, 76th Leg., ch. 152, Sec. 2, eff. Sept. 1,

1999.

Sec. 404.094. FUNDS TO BE DEPOSITED IN TREASURY. (a) Fees,

fines, penalties, taxes, charges, gifts, grants, donations, and

other funds collected or received by a state agency under law

shall be deposited in the treasury, credited to a special fund or

funds, and subject to appropriation only for the purposes for

which they are otherwise authorized to be expended or disbursed.

A deposit shall be made at the earliest possible time that the

treasury can accept those funds, but not later than the third

business day after the date of receipt. However, if an agency

determines that for seasonal or other extraordinary reasons

deposits cannot be made by the third business day after the date

of receipt, the agency shall provide written notice of the

determination to the state auditor and comptroller with an

explanation of the circumstances that require the delay. If the

state auditor finds that an agency has not complied with this

subsection, the state auditor shall make an estimate of any

resulting financial loss to the state, taking into consideration

compliance costs that would have been additionally incurred by

the agency, and report the amount to the legislative audit

committee, the governor, and the comptroller.

(b) Money that is required by this subchapter or by another law

to be deposited in the treasury shall be deposited to the credit

of the general revenue fund unless the money is expressly

required to be deposited to another fund, trust fund, or special

account not in the general revenue fund. This subsection does not

affect the authority of the comptroller to establish and use

accounts necessary to manage and account for state revenues and

expenditures.

(c) Money collected or received by a state agency by mistake of

fact or law, including money that is not due the state and money

collected and received in excess of the amount required to be

collected or received, shall, if not refunded as permitted or

required by law, be deposited in the treasury to the credit of

the general revenue fund. This section does not apply to

unrefunded motor fuel taxes or to other unrefunded money that is

required by law to be deposited to the credit of another fund,

trust fund, or account not in the general revenue fund.

(d) A state agency that receives money from securities

transactions under applicable law, including Chapter 815 or 825,

Government Code, Chapter 161, 162, or 164, Natural Resources

Code, Chapter 43, Education Code, Section 94.016, Human Resources

Code, and the Texas Statewide Emergency Services Retirement Act

(Article 6243e.3, Vernon's Texas Civil Statutes), with the

comptroller's approval may, as an alternative to the deposit of

the funds as provided by Subsection (a), net funds received

against purchases of securities occurring within one business

day. Any proceeds received and available for reinvestment that

are not reinvested within one business day of receipt shall be

deposited in the state treasury as provided by Subsection (a). An

agency authorized to net securities transactions under this

section is subject to the accounting and reporting procedures

established by the comptroller.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 78, Sec. 6, eff. May 11,

1989; Acts 1997, 75th Leg., ch. 1311, Sec. 5, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1423, Sec. 7.69, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 337, Sec. 11, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 1011, Sec. 1, eff. June 15, 2001.

Sec. 404.095. ELECTRONIC TRANSFER OF CERTAIN PAYMENTS. (a)

This section applies only to a state agency that during the

preceding state fiscal year collected or received more than $50

million in fees, fines, penalties, taxes, charges, gifts, grants,

donations, and other funds, excluding federal grants and interest

and dividend income.

(b) If during the preceding state fiscal year a person paid a

state agency a total of $500,000 or more in a category of

payments and the agency reasonably anticipates that during the

current state fiscal year the person will pay the agency $500,000

or more in a category of payments, the state agency shall require

the person to transfer payment amounts due to the agency in that

category, on or before the date the payment is due, by one of the

means of electronic funds transfer approved by the comptroller.

For the purposes of this section, each of the following is a

separate category of payments to a state agency:

(1) fees;

(2) fines;

(3) civil penalties;

(4) taxes, with each type of tax specified by the comptroller

being considered a separate category; and

(5) other payments to the state agency, excluding extraordinary

payments such as gifts, grants, donations, interest and dividend

income, and one time surcharges.

(c) A state agency by rule may require a person other than a

person subject to Subsection (b) to transfer all payment amounts

due in a category of payments to the agency on or before the date

the payment is due by electronic funds transfer.

(d) A person's failure to transfer payment amounts by electronic

funds transfer may result in the assessment of a penalty by the

state agency in an amount equal to five percent of the payment

amount.

(e) The comptroller shall adopt rules specifying approved means

of electronic funds transfer and specifying the types of taxes

constituting separate categories. A person's failure to comply

with the rules may result in the assessment of a penalty by the

state agency in an amount equal to five percent of the payment

amount.

(f) To the extent of any conflict between this section and

another law specifying the time or manner of making a payment to

the agency, this section controls. This section does not affect a

law specifying the time for the filing of a return or other

report related to the payment.

(g) A state agency may not require payment by electronic funds

transfer of a protested tax payment.

Added by Acts 1989, 71st Leg., ch. 78, Sec. 7, eff. May 11, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 4.01, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch. 426, Sec. 25, eff. June

9, 1995; Acts 1997, 75th Leg., ch. 1423, Sec. 7.70, eff. Sept. 1,

1997.

Sec. 404.096. RAPID DEPOSITS, TRANSACTIONS, AND TRANSFERS

REQUIRED. According to a schedule established by the

comptroller, the comptroller shall conduct a study of each state

agency that collects or receives $50 million or more a year from

all sources or processes 100,000 or more transactions a year of

any kind to determine whether implementing a program for the

rapid administration of deposits or transactions by the agency or

for the rapid transfer of revenue or information to or from the

state agency would result in a net savings of state revenue. If

the comptroller determines that the implementation of a program

for the rapid administration of deposits or transactions or for

the rapid transfer of revenue or information to or from the state

agency would result in a net savings of state revenue, the

comptroller may require the agency to implement a program for

that rapid administration or transfer that meets the

specifications of the comptroller.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 4.02, eff.

Sept. 1, 1991. Amended by Acts 1997, 75th Leg., ch. 1423, Sec.

7.71, eff. Sept. 1, 1997.

Sec. 404.097. DEPOSIT OF FUNDS RECOVERED BY LITIGATION OR

SETTLEMENT. (a) Notwithstanding Section 404.093, this section

applies by its terms to each state governmental entity.

(b) In this section, "contingent fee contract" and "state

governmental entity" have the meanings assigned by Section

2254.101.

(c) All funds recovered by a state governmental entity in

litigation or in settlement of a matter that could have resulted

in litigation, including funds designated as damages, amounts

adjudged or awarded, attorney's fees, costs, interest, settlement

proceeds, or expenses, are public funds of the state or the state

governmental entity and shall be deposited in the state treasury

to the credit of the appropriate fund or account.

(d) Legal fees and expenses may be paid from the recovered funds

under a contingent fee contract for legal services only:

(1) after the funds are deposited in accordance with this

section; and

(2) in accordance with Subchapter C, Chapter 2254, if that

subchapter applies to the contract.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 3.02, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1266, Sec. 1.14, eff.

June 20, 2003.

SUBCHAPTER G. TEXAS TREASURY SAFEKEEPING TRUST COMPANY

Sec. 404.101. DEFINITIONS. In this subchapter:

(1) "Advisory board" means the Texas treasury safekeeping trust

company investment advisory board.

(2) "Participant" means the state, agencies and local political

subdivisions of the state, and nonprofit corporations,

foundations, and other charitable organizations created on behalf

of the state or an agency or local political subdivision of the

state authorized to deposit money and securities with the trust

company.

(3) "The state and its agencies" includes the Employees

Retirement System of Texas and the Teacher Retirement System of

Texas.

(4) "Trust company" means the Texas Treasury Safekeeping Trust

Company.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 21, eff. June 15,

2001.

Sec. 404.102. CREATION OF TRUST COMPANY. (a) The comptroller

may incorporate a special-purpose trust company called the Texas

Treasury Safekeeping Trust Company. The purposes of the trust

company are to provide a means for the comptroller to obtain

direct access to services provided by the Federal Reserve System

and to enable the comptroller to manage, disburse, transfer,

safekeep, and invest funds and securities more efficiently and

economically by using established and reasonable financial

practices, including the pooling of funds and the lending of

securities to the extent practical or necessary. The comptroller

may deposit funds and securities with the trust company to

achieve its purpose.

(b) The trust company is a special-purpose trust company with

necessary and implied powers to accomplish its purpose and is

subject to regulation only as provided by this subchapter. The

trust company may not engage in commercial banking activity.

(c) The trust company may establish government investment pools

consisting of state agency funds not required to be deposited in

the state treasury and local government funds that are placed

into the pools for investment or reinvestment by the trust

company. A state agency or local government may place funds into

the pools for investment or reinvestment as authorized by

Subsection (a) or other law. In this subsection, "local

government" and "state agency" have the meanings assigned by

Section 2256.002.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 78, Sec. 8, eff. May 11,

1989; Acts 1991, 72nd Leg., 2nd C.S., ch. 12, Sec. 1.24, eff.

Jan. 1, 1992; Acts 1997, 75th Leg., ch. 1423, Sec. 7.72, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1310, Sec. 26, eff. June

20, 2003.

Sec. 404.103. POWERS. (a) The trust company may receive,

transfer, and disburse money and securities as provided by

statute or belonging to the state, agencies and local political

subdivisions of the state, and nonprofit corporations,

foundations, and other charitable organizations created on behalf

of the state or an agency or local political subdivision of the

state in a manner that qualifies the trust company for federal

reserve services.

(b) The trust company may enter into contracts, trust

agreements, or other fiduciary instruments with the comptroller,

the Federal Reserve System, a depository trust company, and other

third parties. The trust company shall be liable under those

contracts in accordance with the terms contained in the

contracts. Notwithstanding any other statute to the contrary, to

the extent permitted by the Texas Constitution and the contracts,

trust agreements, or other fiduciary instruments between the

trust company, the Federal Reserve System, and a depository trust

company, the trust company's obligations shall be guaranteed by

the state, and the state expressly waives all defenses of

governmental immunity by and on behalf of the trust company, the

comptroller, and the state and expressly consents to sue and be

sued in federal court or in any court of competent jurisdiction.

However, this provision does not alter or affect the immunity

accorded to state officials and employees under state law. The

trust company may enter into contracts with the comptroller and

the Federal Reserve System to provide any services that the

Federal Reserve System makes available, including:

(1) safekeeping book-entry United States Treasury and agency

securities owned by the state and its agencies;

(2) using the federal reserve wire transfer system to transfer

money and book-entry securities and to settle securities

transactions involving book-entry United States Treasury and

agency securities owned by the state and its agencies;

(3) collecting, through the Federal Reserve System, checks

deposited with the treasury;

(4) receiving payments from and making payments to the federal

government on behalf of the state and its agencies;

(5) originating automated clearinghouse transactions or other

electronic transfers to make payments on behalf of the state and

its agencies, collecting revenues due the state and its agencies,

and transferring money between state depositories;

(6) paying warrants drawn on the treasury and presented through

the Federal Reserve System for payment; and

(7) safekeeping collateral pledged to secure deposits of public

funds.

(c) The trust company may adopt and amend articles of

incorporation, bylaws, resolutions, and other documents necessary

to carry out its purposes.

(d) The trust company may act as escrow agent for refunding

bonds issued under Subchapter A, Chapter 1207, to make a deposit

under Subchapter B or C of that chapter.

(e) The trust company may hire employees and may fix their

compensation and prescribe their duties or may contract with the

comptroller's office for staff support.

(f) The trust company shall develop a fee schedule in the amount

necessary to recover costs of service and to retain adequate

reserves to support the operations of the trust company.

(g) The trust company is exempt from other state laws regulating

or limiting state purchasing or a purchasing decision if the

trust company determines that the purchase or decision relates to

the fiduciary duties of the trust company. The trust company

shall make all purchases of goods and services using purchasing

methods that ensure the best value to the trust company and its

participants. In determining best value, the trust company may

consider the best value standards applicable to state agencies as

enumerated in Section 2155.074. The trust company shall develop a

plan of operation that includes procedures and standards for the

purchases of goods and services using best value methods.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 78, Sec. 9, eff. May 11,

1989; Acts 1991, 72nd Leg., ch. 909, Sec. 1, eff. Aug. 26, 1991;

Acts 1991, 72nd Leg., 2nd C.S., ch. 12, Sec. 1.25, eff. Jan. 1,

1992; Acts 1993, 73rd Leg., ch. 939, Sec. 7, 13, eff. Aug. 30,

1993; Acts 1997, 75th Leg., ch. 1311, Sec. 6, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1423, Sec. 7.73, eff. Sept. 1, 1997;

Acts 2001, 77th Leg., ch. 1158, Sec. 22, eff. June 15, 2001; Acts

2001, 77th Leg., ch. 1420, Sec. 8.231, eff. Sept. 1, 2001.

Sec. 404.104. DUTIES OF COMPTROLLER. (a) The comptroller is

the sole officer, director, and shareholder of the trust company.

The comptroller's office shall manage the trust company.

(b) The comptroller may enter into contracts, trust agreements,

and other instruments with the trust company as provided by

Section 404.103(b).

(c) The comptroller shall submit to the Legislative Budget Board

an audited report regarding the operations of the trust company.

The trust company may contract with a certified public accountant

or the state auditor to conduct an independent audit of the

operations of the trust company. This subsection does not affect

the state auditor's authority to conduct an audit of the trust

company in accordance with Chapter 321.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 584, Sec. 12, eff. Sept. 1,

1989; Acts 1997, 75th Leg., ch. 1423, Sec. 7.74, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1158, Sec. 23, eff. June 15,

2001.

Sec. 404.105. CAPITAL OR RESERVE. The trust company shall hold

capital stock and reserve balances outside the treasury in an

amount required by applicable regulatory bodies for eligibility

for federal reserve services, for participation in a depository

trust company, and as necessary to achieve its purposes under

Section 404.103. The stock of the trust company is an authorized

investment for state funds and shall be held by the comptroller,

but the amount may not be more than $1 million.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 426, Sec. 26, eff. June 9,

1995; Acts 1997, 75th Leg., ch. 1423, Sec. 7.75, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1158, Sec. 24, eff. June 15,

2001.

Sec. 404.106. EARNINGS; AUTHORIZED INVESTMENTS. (a) Any net

earnings of the trust company attributable to capital stock or

investments of capital stock shall be credited annually to the

account of the treasury and shall be allocated annually to the

funds held and managed by the comptroller in accordance with

Section 404.071(a).

(b) Funds held by the trust company shall be invested in

obligations authorized by law for the investment of funds held

and managed by the comptroller.

(c) With respect to specific funds held by the trust company for

a particular participant, the trust company has the same

investment authority as that participant for those specific

funds.

(d) The trust company may hold reserve balances or securities as

required by the Federal Reserve System or as required for

participation in a depository trust company.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 426, Sec. 27, eff. June 9,

1995; Acts 1997, 75th Leg., ch. 1423, Sec. 7.76, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1158, Sec. 25, eff. June 15,

2001.

Sec. 404.107. FEES. (a) Any fees or assessments imposed by

state law for the incorporation, regulation, or operation of

trust companies do not apply to the Texas Treasury Safekeeping

Trust Company.

(b) A participant that has money or securities on deposit with

the trust company shall pay the fees provided in the trust

company's fee schedule developed under Section 404.103(f). The

trust company may:

(1) deduct a fee from the principal or earning of a participant

on deposit with the trust company; or

(2) require a participant to pay a fee from an amount not on

deposit with the trust company.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 26, eff. June 15,

2001; Acts 2003, 78th Leg., ch. 1310, Sec. 27, eff. June 20,

2003.

Sec. 404.108. TRUST COMPANY INVESTMENT ADVISORY BOARD. (a) The

comptroller may appoint an investment advisory board to advise

the comptroller with respect to managing the assets held by the

trust company. The advisory board shall provide the comptroller

guidance on the investment philosophy that should be pursued in

managing the assets under the trust company's control. The

advisory board serves in an advisory capacity only and is not a

fiduciary with respect to the assets held by the trust company.

(b) The advisory board is composed of seven members appointed by

the comptroller with the advice of the governor, lieutenant

governor, and speaker of the house of representatives.

(c) The members of the advisory board must have knowledge of or

experience in finance, including the management of funds or

business operations.

(d) Appointments to the advisory board shall be made without

regard to the race, color, disability, sex, religion, age, or

national origin of appointees.

(e) Each member of the advisory board must be a resident of this

state.

(f) The creation, size, composition, and duration of the

advisory board is governed exclusively by this subchapter.

Chapter 2110 does not apply to the size, composition, or duration

of the advisory board.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 27, eff. June 15,

2001.

Sec. 404.109. RESTRICTIONS ON ADVISORY BOARD APPOINTMENT,

MEMBERSHIP, AND EMPLOYMENT. A person is not eligible for

appointment to the advisory board if the person or the person's

spouse:

(1) is employed by or participates in the management of a

business entity or other organization receiving funds from the

trust company;

(2) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

receiving funds from the trust company; or

(3) receives money from the business entity or other

organization receiving funds from the trust company that exceeds

five percent of the person's gross income for the preceding

calendar year.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 27, eff. June 15,

2001.

Sec. 404.110. REMOVAL OF ADVISORY BOARD MEMBERS. The

comptroller may remove from the advisory board an advisory board

member at will or for any of the following causes:

(1) at the time of the member's appointment, the member did not

have the qualifications prescribed by Section 404.108 or was

ineligible under Section 404.109;

(2) while serving on the advisory board, the member does not

maintain the qualifications prescribed by Section 404.108 or

becomes ineligible for appointment under Section 404.109;

(3) for a substantial portion of the member's term, the member

is unable to discharge the member's duties because of illness or

disability; or

(4) without being excused by a majority vote of the advisory

board, the member is absent from more than one-third of the

regularly scheduled board meetings that the member is eligible to

attend during a calendar year.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 27, eff. June 15,

2001.

Sec. 404.111. ADVISORY BOARD MEMBER TRAINING. (a) Before a

member of the advisory board may assume the member's duties, the

member must complete at least one course of the training program

established under this section.

(b) A training program established under this section shall

provide information regarding:

(1) the role and functions of the trust company;

(2) the assets managed by and programs operated by the trust

company; and

(3) the statutes applicable to the trust company, including

Chapters 551, 552, and 2001.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 27, eff. June 15,

2001.

Sec. 404.112. COMPENSATION; EXPENSES. Members of the advisory

board serve without compensation but are entitled to

reimbursement for actual and necessary expenses in attending

meetings of the advisory board or performing other official

duties authorized by the comptroller.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 27, eff. June 15,

2001.

Sec. 404.113. MEETINGS. (a) The advisory board may meet as

often as necessary, but shall meet at least twice each year.

(b) Advisory board meetings are subject to Chapter 551.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 27, eff. June 15,

2001.

Sec. 404.114. INVESTMENT MANAGEMENT. (a) The comptroller may

delegate investment authority and may contract with private

professional investment managers to manage or assist in managing

assets held by the trust company.

(b) The comptroller may delegate a power or duty relating to the

investment of assets held by the trust company to an employee or

agent of the comptroller, including professional investment

managers.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 27, eff. June 15,

2001.

Sec. 404.115. PERSONNEL. (a) The comptroller may appoint a

person to serve as chief executive officer in managing the trust

company and carrying out the policies of the trust company. The

chief executive officer and employees of the trust company serve

at the will of the comptroller.

(b) The comptroller may delegate any of the comptroller's duties

to the chief executive officer and trust company employees.

(c) The chief executive officer or the chief executive officer's

designee shall develop a career ladder program and a system of

compensation necessary to retain qualified staff.

(d) The chief executive officer or the chief executive officer's

designee shall develop a system of annual performance

evaluations. Merit pay for trust company employees must be based

on the system established under this subsection.

(e) The chief executive officer or the chief executive officer's

designee shall prepare and maintain a written policy statement to

assure implementation of a program of equal employment

opportunity under which all personnel decisions are made without

regard to race, color, disability, religion, age, or national

origin.

(f) The chief executive officer shall appoint an internal

auditor for the trust company. The appointment of the internal

auditor must be approved by the comptroller. The comptroller may

require the internal auditor to submit certain reports directly

to the comptroller.

(g) Except as provided by this section and Section 404.103(e),

trust company employees hired under this subchapter are state

employees for all purposes, including accrual of leave time,

insurance benefits, retirement benefits, and travel regulations,

Chapter 104, Civil Practice and Remedies Code, and Chapter 501,

Labor Code.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 27, eff. June 15,

2001.

Sec. 404.116. LIABILITY INSURANCE FOR CERTAIN BOARD MEMBERS,

OFFICIALS, AND STAFF. (a) The trust company may purchase or

otherwise acquire insurance to protect members of the advisory

board and the trust company staff.

(b) Insurance purchased or acquired by the trust company under

this section may:

(1) protect against any type of liability to third persons that

might be incurred while conducting trust company business; and

(2) provide for all costs of defending against such liability,

including court costs and attorney's fees.

(c) This section does not authorize the purchase or acquisition

of insurance to protect against liability not described in

Subsection (b).

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 27, eff. June 15,

2001.

SUBCHAPTER H. TAX AND REVENUE ANTICIPATION NOTES

Sec. 404.121. DEFINITIONS. In this subchapter:

(1) "Cash flow deficit" for any period means the excess, if any,

of expenditures paid and transfers made from the general revenue

fund in the period, including payments provided by Section

42.259, Education Code, over taxes and other revenues deposited

to the fund in the period, other than revenues deposited pursuant

to Section 403.092, that are legally available for the

expenditures and transfers.

(2) "Committee" means the cash management committee.

(3) "Credit agreement" means a loan agreement, revolving credit

agreement, agreement establishing a line of credit, letter of

credit, reimbursement agreement, insurance contract, commitment

to purchase tax and revenue anticipation notes, purchase or sale

agreement, forward payment conversion agreement, contract

providing for payments based on levels of or changes in interest

rates or currency exchange rates, or commitment or other contract

or agreement approved by the comptroller in connection with the

authorization, issuance, security, exchange, payment, purchase,

or redemption of an obligation, interest on an obligation, or

both.

(4) "Tax and revenue anticipation notes" and "notes" mean notes

issued under this section, including any obligations under credit

agreements entered into by the comptroller in connection with the

issuance of the notes.

(5) "Temporary cash shortfall" during any period means the

greater of:

(A) the cash flow deficit forecast by the comptroller for the

period; or

(B) the cash balance of taxes and other revenues in the general

revenue fund at the beginning of the period that are legally

available for expenditures and transfers included in the cash

flow deficit, other than transfers deposited pursuant to Section

403.092, less the cash flow deficit for the period and less an

amount determined by the comptroller that is reasonably required

as a cash balance in the general revenue fund, but the reasonable

account balance may not exceed 10 percent of expenditures and

transfers made from the general revenue fund in the fiscal year

before the year in which the determination is made.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 53, Sec. 2.001,

eff. Sept. 1, 1987; Acts 1995, 74th Leg., ch. 426, Sec. 28, eff.

June 9, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 6.14, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 7.77, eff.

Sept. 1, 1997.

Sec. 404.122. CASH MANAGEMENT COMMITTEE. The cash management

committee is composed of the governor, lieutenant governor,

speaker of the house of representatives, and comptroller. If the

speaker of the house of representatives is not permitted by the

Texas Constitution to serve as a voting member of the committee,

the speaker of the house of representatives serves as a nonvoting

member of the committee.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.09(a), eff. Sept.

1, 1989; Acts 1997, 75th Leg., ch. 1423, Sec. 7.78, eff. Sept. 1,

1997.

Sec. 404.123. NOTES AUTHORIZED. (a) In anticipation of a

temporary cash shortfall in the general revenue fund during any

fiscal year, the comptroller, subject to Section 404.124, may

issue, sell, and deliver tax and revenue anticipation notes on

behalf of the state.

(b) The committee may impose a limit on the sum of the total

amount of the notes outstanding and the total outstanding

liability of the general revenue fund under Section 403.092.

(c) Tax and revenue anticipation notes are not debts of the

state within the meaning of any state constitutional prohibition.

The notes may be used solely to coordinate the state's cash flow

within each fiscal biennium.

(d) All notes must mature and be paid in full during the fiscal

biennium in which they were issued. The notes must be signed by

the governor.

(e) The notes are not subject to review by the Bond Review

Board.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 53, Sec. 2.002,

2.006, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 4, Sec.

2.10(a), eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 426, Sec.

29, eff. June 9, 1995; Acts 1997, 75th Leg., ch. 1423, Sec. 7.79,

eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1420, Sec. 8.232,

eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1310, Sec. 28, eff.

June 20, 2003.

Sec. 404.124. SHORTFALL FORECAST; COMMITTEE APPROVAL. (a)

Before issuing notes the comptroller shall submit to the

committee a general revenue cash flow shortfall forecast, based

on the comptroller's most recent anticipated revenue estimate.

The forecast must contain a detailed report of estimated revenues

and expenditures for each month and each major revenue and

expenditure category and must demonstrate the maximum general

revenue cash flow shortfall that may be predicted.

(b) Based on the forecast the committee may approve the issuance

of notes and the maximum outstanding balance of notes in any

fiscal year. The outstanding balance may not exceed the maximum

temporary cash shortfall forecast by the comptroller for any

period in the fiscal year. The comptroller may not issue notes in

excess of the amount approved.

(c) The committee may determine whether the notes will be sold

on a negotiated or competitive bid basis. If the committee

determines that competitive bids are appropriate, the underwriter

of any notes issued under this section shall be selected by the

solicitation of sealed bids and an appropriate bid notice shall

be published at least one time in one or more recognized

financial publications of general circulation published within

the state and one or more recognized financial publications of

general circulation published outside the state. Unless all bids

are rejected, the underwriter shall be selected from the bids

received. The comptroller may not sell the notes in a manner not

approved.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 426, Sec. 30, eff. June 9,

1995; Acts 1997, 75th Leg., ch. 1423, Sec. 7.8, eff. Sept. 1,

1997.

Sec. 404.125. ISSUANCE OF NOTES. (a) The comptroller,

consistent with the committee's determinations under Section

404.124, shall authorize the issuance, sale, and delivery of the

notes by order.

(b) Except as otherwise provided by this subsection, the

proceeds of the notes shall be deposited in a special fund in the

treasury called the tax and revenue anticipation note fund. The

comptroller may pay the costs of issuance of the notes from the

fund and from time to time shall transfer the net proceeds to the

general revenue fund to honor authorized expenditures from the

general revenue fund. The comptroller may invest any funds held

in the tax and revenue anticipation note fund in the authorized

investments described in Section 404.024 until used in accordance

with this section. Proceeds of a credit agreement may be

deposited as directed by the comptroller pursuant to the order

authorizing the credit agreement and may be applied to pay the

principal of and interest on the notes.

(c) In connection with the issuance of the notes, the

comptroller may exercise the powers granted to the governing body

of an issuer in connection with the issuance of obligations under

Chapter 1371 to the extent not inconsistent with this section.

The notes are subject to review and approval by the attorney

general in the same manner and with the same effect as is

provided by that chapter.

(d) The comptroller is an authorized issuer under Chapter 1201,

and that chapter applies to the tax and revenue anticipation

notes authorized in this subchapter.

(e) Amounts in the tax and revenue anticipation note fund may be

pledged to secure payment of the notes and performance of

obligations under credit agreements relating to the notes and may

be used to pay required rebates to the federal government. The

comptroller may make covenants to carry out the purposes of this

subchapter and take other actions necessary, desirable, or

appropriate to complete the issuance of the notes. The state

pledges to and agrees with the holders of any notes that the

state will not limit or alter the rights vested in the

comptroller to fulfill the terms of any agreements made with the

holders, or in any way impair the rights and remedies of the

holders, until the notes are fully discharged.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 53, Sec. 2.003,

eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 1423, Sec. 7.81,

eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1420, Sec. 8.233,

eff. Sept. 1, 2001.

Sec. 404.126. FUND TRANSFERS; INTEREST; PAYMENT OF NOTES. (a)

Cash received from the collection of taxes and revenues credited

to the general revenue fund during the fiscal biennium in which

the notes are issued is available to restore the balance of the

tax and revenue anticipation note fund. The comptroller

periodically shall transfer the cash to the fund to ensure the

timely payment in full of the notes. Transfers to the tax and

revenue anticipation note fund under this subsection may not

exceed the amount that has been transferred from that fund to the

general revenue fund and has not been restored to the tax and

revenue anticipation note fund. The comptroller shall transfer

surplus cash into the general revenue fund under Section 403.092,

as is necessary to complete the transfers required by this

section.

(b) Notwithstanding any other provision of law, depository

interest in the tax and revenue anticipation note fund shall be

credited to that fund. Depository interest shall be calculated

and credited to the fund monthly as if transfers to the general

revenue fund had not been made.

(c) On payment in full of all outstanding notes, all required

rebates to the federal government, and all costs of issuance of

the notes, the comptroller shall transfer to the general revenue

fund any amounts remaining in the tax and revenue anticipation

note fund. To the extent that the amounts credited to the tax and

revenue anticipation note fund are insufficient to pay the

principal, premium, if any, interest on the notes, and any

required rebate to the federal government when due, and any

issuance costs related to the notes, amounts in the general

revenue fund are available for appropriation by the legislature

to make those payments. Amounts in the tax and revenue

anticipation note fund are available for appropriation by the

legislature to carry out the purposes of this subchapter.

(d) Payment of the notes and performance of official duties

prescribed by the state constitution and by this subchapter may

be enforced in the state supreme court by mandamus or other

appropriate proceeding.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 53, Sec. 2.004,

eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 4, Sec. 2.11(a),

eff. Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1423, Sec. 7.82,

eff. Sept. 1, 1997.



CHAPTER 405. SECRETARY OF STATE

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE A. EXECUTIVE OFFICERS

CHAPTER 405. SECRETARY OF STATE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 405.001. OFFICE. The secretary of state shall keep the

office of secretary of state in Austin or if a session of the

legislature is held in another place, in that place.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 405.004. DEPUTY SECRETARY OF STATE. (a) The secretary of

state shall appoint a deputy secretary of state who shall:

(1) perform the duties prescribed by law for the secretary of

state when the secretary of state is absent or unable to act; and

(2) perform other duties required by the secretary of state.

(b) The deputy secretary of state serves at the pleasure of the

secretary of state.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

41, Sec. 1, eff. September 1, 2005.

Sec. 405.005. ACCEPTANCE OF GIFTS, GRANTS, AND DONATIONS. (a)

The secretary of state may accept or solicit gifts, grants, and

donations of money or property on behalf of the state for any

lawful public purpose related to the office or duties of the

secretary of state.

(b) The secretary of state may decline to accept a gift, grant,

or donation that is made for a specific purpose if the secretary

of state determines the gift may not be used reasonably or

economically for the designated purpose.

Added by Acts 1997, 75th Leg., ch. 365, Sec. 1, eff. May 27,

1997.

SUBCHAPTER B. DUTIES

Sec. 405.011. OFFICIAL DOCUMENTS. (a) The secretary of state

shall arrange and preserve books, maps, parchments, records,

documents, and papers properly deposited in the secretary of

state's office and sealed with the state seal.

(b) A copy of an original deposited under this section is as

legal and conclusive in evidence in a state court as the

original.

(c) On request of the governor, the legislature, or a house of

the legislature, the secretary of state shall furnish a copy of

an original deposited under this section.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 297, Sec. 3, eff. Aug. 28,

1989.

Sec. 405.012. EXCHANGES. (a) The secretary of state shall

send, as the secretary of state considers appropriate, copies of

laws and judicial reports printed and published by order of the

legislature at the expense of the state to:

(1) the librarian of congress;

(2) the United States secretary of state;

(3) the United States secretary of the treasury;

(4) the executive department of each state; and

(5) each foreign librarian or government with whom a system of

library exchange is established.

(b) Subject to the requirements of Subsection (c), the secretary

of state, for the benefit of The University of Texas law library,

shall exchange the reports of the supreme court, court of

criminal appeals, and courts of appeals, state session laws and

revised statutes, and other state publications and state

department reports for similar material of the United States,

other states, or foreign countries.

(c) The secretary of state shall keep on hand a sufficient

number of copies of state publications to meet the reasonable

demands of the state.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 405.013. COURT REPORTS. (a) The secretary of state shall

receive the printed and bound volumes of the Supreme Court

Reports and the Reports of the Court of Criminal Appeals from the

supreme court reporter.

(b) The secretary of state may sell single copies of these

reports for a price equal to the contract price for printing,

excluding postage or express charges, and, after receiving the

price for a volume, may send advance sheets of the volume as

publishing progresses.

(c) The secretary of state shall deliver money received from

sales under this section to the comptroller and shall make a full

statement of the sales in the secretary of state's biennial

report.

(d) The secretary of state shall deliver one copy of these

reports to:

(1) the governor;

(2) the attorney general;

(3) each appellate and district judge;

(4) each county judge, for the use of the county;

(5) each law professor of The University of Texas; and

(6) the librarian of The University of Texas.

(e) The secretary of state shall deliver to each United States

district judge for Texas one copy of these reports for each

branch of the judge's court.

(f) The secretary of state may not send more than one copy of a

report to a person under Subsection (d) or (e) unless it is

proved, as evidenced by certificate of the person requesting the

additional copy, that the first copy of the report has been

destroyed by fire or rendered valueless by long use.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.11, eff. Sept.

1, 1997.

Sec. 405.014. ACTS OF THE LEGISLATURE. At each session of the

legislature the secretary of state shall obtain the bills that

have become law. Immediately after the closing of each session of

the legislature, the secretary of state shall bind all enrolled

bills and resolutions in volumes on which the date of the session

is placed.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 297, Sec. 4, eff. Aug. 28,

1989; Acts 1991, 72nd Leg., 2nd C.S., ch. 8, Sec. 2.48, eff.

Sept. 1, 1991.

Sec. 405.015. RECEIVING OFFICER. When an officer receives a

copy of a report, statute, digest, or journal, the officer shall

give a receipt to the distributing officer, who shall file the

receipt in his office. This material is the property of the

receiving officer's office and is open to inspection by the

public at all reasonable hours. An officer who does not deliver

the material to the successor to the office is liable to the

successor for the cost of replacing the material.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 405.016. COMMISSION. The secretary of state is not

required to send copies of laws to or attest the authority of a

state officer who does not take out the officer's commission.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 405.017. MISCELLANEOUS DUTIES. The secretary of state

shall:

(1) affix the state seal to all official documents issued from

the secretary of state's office;

(2) unless provided otherwise by law, commission state officers;

(3) keep in a separate suitable book a register of all state

officers;

(4) immediately on receipt, deliver to the person in charge of

the state library all books, maps, charts, printed volumes of the

laws of a nation, territory, or another state, or other political

or miscellaneous publications received in the secretary of

state's office;

(5) immediately on receipt, deliver to the supreme court

librarian reports of courts of a nation, territory, or another

state received in the secretary of state's office; and

(6) perform such other and further duties as may be directed by

the governor.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 297, Sec. 5, eff. Aug. 28,

1989; Acts 1995, 74th Leg., ch. 961, Sec. 1, eff. Sept. 1, 1995.

Sec. 405.018. COMPUTER INFORMATION. (a) The secretary of state

may establish a system to provide access by electronic data

transmittal processes to information that is:

(1) stored in state computer record banks maintained by the

secretary of state;

(2) not classified as confidential under a statute or court

decision; and

(3) not maintained by the secretary of state under:

(A) Chapter 572;

(B) Title 15, Election Code; or

(C) Chapter 305, Government Code.

(b) The secretary of state may:

(1) develop computer software to facilitate the discharge of the

constitutional and statutory duties of the office; and

(2) enter agreements to transfer the software on the terms and

conditions specified in the agreements.

(c) Computer software developed under Subsection (b) shall be

reviewed and certified by the Automated Information and

Telecommunications Council.

(d) The secretary of state shall set and charge a fee for access

to information under Subsection (a) in an amount reasonable and

necessary to cover the costs of establishing and administering

the system under that subsection. The secretary of state may

assess a reasonable fee for a transfer of software under

Subsection (b).

(e) The secretary of state may set and charge a fee for access

to public information through telephone information banks in an

amount reasonable and necessary to cover the costs of providing

the information. The secretary of state may contract with a third

party to provide the telephone service and to bill the users of

the service.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 2.12(a), eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec.

3.01(a), eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec.

5.95(40), eff. Sept. 1, 1995.

Sec. 405.019. LIST OF STATES REQUIRING AN OFFICIAL SEAL FOR

CERTAIN DOCUMENTS. (a) The secretary of state annually shall

compile a list of those states or territories within the United

States that require a notary public to validate a certificate of

an acknowledgement, proof of a written instrument, or a jurat by

attaching an official seal.

(b) The secretary of state shall send the list to each of the

county clerks of this state before January 1 of each year.

(c) The secretary of state shall amend the list and immediately

send the amended list to the county clerks of this state if the

secretary learns that a state or territory has changed its

requirements relating to a notary public in a manner that

requires it to be added to or deleted from the list.

Added by Acts 1995, 74th Leg., ch. 603, Sec. 3, eff. June 14,

1995.

Sec. 405.020. PUBLIC RECORDS. (a) The secretary of state shall

permanently maintain as a public record any instrument, or the

information included in any instrument, that is filed with the

secretary of state evidencing the organization of, or otherwise

in connection with, any entity formed under the laws of this

state.

(b) The secretary of state shall maintain the records required

under Subsection (a) in any form the secretary of state considers

appropriate.

Added by Acts 2003, 78th Leg., ch. 572, Sec. 22, eff. Sept. 1,

2003.

Sec. 405.021. REPORT ON STATE-FUNDED PROJECTS SERVING COLONIAS.

(a) In this section, "colonia" means a geographic area that:

(1) is an economically distressed area as defined by Section

17.921, Water Code;

(2) is located in a county any part of which is within 62 miles

of an international border; and

(3) consists of 11 or more dwellings that are located in close

proximity to each other in an area that may be described as a

community or neighborhood.

(b) Based on information provided under Subsections (c) and (d),

the secretary of state shall establish and maintain a

classification system that allows the secretary of state to track

the progress of state-funded projects in providing water or

wastewater services, paved roads, and other assistance to

colonias.

(c) The secretary of state shall compile information received

from the Office of Rural Community Affairs, the Texas Water

Development Board, the Texas Transportation Commission, the Texas

Department of Housing and Community Affairs, the Department of

State Health Services, the Texas Commission on Environmental

Quality, the Health and Human Services Commission, the Texas

Cooperative Extension, councils of governments, an institution of

higher education that receives funding from the state for

projects that provide assistance to colonias, and any other

agency considered appropriate by the secretary of state for

purposes of the classification system.

(c) The secretary of state shall compile information received

from the Texas Department of Rural Affairs, the Texas Water

Development Board, the Texas Transportation Commission, the Texas

Department of Housing and Community Affairs, the Department of

State Health Services, the Texas Commission on Environmental

Quality, the Health and Human Services Commission, the Texas

Cooperative Extension, councils of governments, an institution of

higher education that receives funding from the state for

projects that provide assistance to colonias, and any other

agency considered appropriate by the secretary of state for

purposes of the classification system.

(d) The secretary of state shall compile information on colonias

that is received from the colonia ombudspersons under Section

775.004.

(e) The secretary of state shall:

(1) with the assistance of the office of the attorney general,

prepare a report on the progress of state-funded projects in

providing water or wastewater services, paved roads, and other

assistance to colonias; and

(2) submit the report to the presiding officer of each house of

the legislature not later than:

(A) December 1 of each even-numbered year, if funds are

appropriated specifically for the purpose of preparing and

submitting the report; or

(B) if funds are not appropriated as described by Paragraph (A),

December 1, 2010, and December 1 of every fourth year following

that date.

(f) The report to the legislature must include a list of

colonias with the highest health risk to colonia residents, based

on factors identified by the secretary of state.

(g) In conjunction with the establishment of the classification

system required by this section, the secretary of state shall

establish and maintain a statewide system for identifying

colonias.

(h) The secretary of state may contract with a third party to

develop the classification system or the identification system or

to compile or maintain the relevant information required by this

section.

Added by Acts 2005, 79th Leg., Ch.

828, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

341, Sec. 1, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

112, Sec. 7, eff. September 1, 2009.

Sec. 405.022. FILING OR RECORDING OF FRAUDULENT DOCUMENT. (a)

If the secretary of state believes in good faith that a document

filed with the secretary of state to create a lien is fraudulent,

the secretary of state shall:

(1) request the assistance of the attorney general to determine

whether the document is fraudulent before filing or recording the

document;

(2) request that the prospective filer provide to the secretary

of state additional documentation supporting the existence of the

lien, such as a contract or other document that contains the

alleged debtor or obligor's signature; and

(3) forward any additional documentation received to the

attorney general.

(b) For purposes of this section, a document or instrument is

presumed to be fraudulent if the document or instrument is filed

by an inmate or on behalf of an inmate.

(c) A presumption under Subsection (b) may be rebutted by

providing the secretary of state the original or a copy of a

sworn and notarized document signed by the obligor, debtor, or

owner of the property designated as collateral stating that the

person entered into a security agreement with the inmate and

authorized the filing of the instrument as provided by Section

9.509, Business & Commerce Code.

(d) In this section:

(1) "Inmate" means a person housed in a secure correctional

facility.

(2) "Secure correctional facility" has the meaning assigned by

Section 1.07, Penal Code.

Added by Acts 2005, 79th Leg., Ch.

407, Sec. 2, eff. September 1, 2005.

Renumbered from Government Code, Section 405.021 and amended by

Acts 2007, 80th Leg., R.S., Ch.

895, Sec. 4, eff. September 1, 2007.

Renumbered from Government Code, Section 405.021 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(27), eff. September 1, 2007.

SUBCHAPTER C. FEES

Sec. 405.031. GENERAL FEES. (a) The secretary of state shall

charge for the use of the state the following:

(1) for each official certificate, a fee of $15;

(2) for a certified copy of a record in the secretary of state's

office, a fee of $1 a page in addition to the fee for the

certificate;

(3) for preparing and furnishing for a corporation, limited

partnership, limited liability company, or registered limited

liability partnership a certificate of existence or authorization

that reflects any filing effecting changes to the entity's

organizational documents or certificate of registration or

authorization and the dates of those filings, a fee of $25; and

(4) for the maintenance by the secretary of state of a record of

the service of any process, notice, or demand authorized to be

made on the secretary of state as agent, and for forwarding the

process, notice, or demand, a fee of $40 per person or party

served through the secretary of state.

(a-1) Notwithstanding Subsection (a)(1), the secretary of state

shall charge for the use of the state a fee of $10 for the

issuance of an apostille requested for use in proceedings related

to the adoption of a child in another country, provided that the

total fees charged for apostilles issued in connection with the

adoption of one child may not exceed $100.

(b) The secretary of state may charge a fee of $5 for a search

of records in the secretary of state's office if written evidence

of the search is required.

(c) The secretary of state may charge for purchases of public

information by commercial users an additional amount, established

by the secretary of state, based on employees' time in providing

the information. For the purposes of this subsection "commercial

user" means a purchaser of microfilm, microfiche, computer tapes,

or computer printouts for the purpose of selling, advertising, or

distributing a commodity or rendering professional or personal

services.

(d) The fees established by the attorney general under Chapter

552 apply to uncertified copies of records in the secretary of

state's office.

(e) The secretary of state may set and charge a fee for the use

of a credit card to pay a fee assessed by the secretary of state

in an amount reasonable and necessary to reimburse the secretary

of state for the costs involved in the use of the card. The

secretary of state shall deposit the money in the state treasury.

(f) A fee paid under Subsection (a), (a-1), (b), (c), or (d)

shall be paid in advance to the secretary of state's office.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.13(a), eff. Sept.

1, 1989; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 3.02(a),

eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(96),

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 948, Sec. 1, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

716, Sec. 10, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

885, Sec. 1, eff. September 1, 2005.

Sec. 405.032. EXPEDITED HANDLING. (a) The secretary of state

may set and collect the following:

(1) for the expedited handling of a certified record search or

expedited filing of a document in the security interest and

financing statement records of the secretary, a fee of not more

than $15;

(2) for the expedited filing or reviewing of a document relating

to a profit or nonprofit corporation, professional corporation or

association, cooperative association, unincorporated nonprofit

association, limited or general partnership, or limited liability

company, a fee of not more than $25;

(3) for the expedited access or access by electronic data

transmittal processes to data that is stored in state computer

record banks maintained by the secretary, a fee in an amount

reasonable and necessary to cover the costs of establishing and

administering the system. Notwithstanding any other provision of

this code, the secretary is authorized to maintain a system to

provide expedited access by electronic data transmittal processes

to all information that is stored in state computer banks

maintained by the secretary and that is not classified as

confidential by statute or a court decision; and

(4) for the expedited handling of a request for a certified copy

or certificate of fact relating to a corporation, limited

partnership, assumed name, trademark document, or other document

filed for public record with the corporations section of the

office of the secretary of state, a fee of not more than $10 a

copy or certificate.

(b) If the secretary of state collects a fee under Subsection

(a)(2), the secretary of state shall collect it in advance.

(c) The secretary of state shall deposit the fees in the state

treasury to the credit of the general revenue fund.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 398, Sec. 1, eff. Sept. 1,

1989; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 3.03, eff.

Sept. 1, 1991; Acts 1999, 76th Leg., ch. 1214, Sec. 1, eff. Sept.

1, 1999.

Sec. 405.033. REVOCATION OF FILING FOR NONPAYMENT. The

secretary of state may revoke the filing of a document filed with

the office of the secretary of state if the secretary of state

determines that the filing fee for the document has not been paid

or was paid by an instrument that was dishonored when presented

by the state for payment. The secretary of state shall return the

document and give notice of revocation to the filing party by

regular mail. Failure to give or receive notice does not

invalidate the revocation.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 1214, Sec. 2, eff. Sept. 1,

1999.

Sec. 405.034. REFUND. If the secretary of state deposits in the

state treasury a fee that is not due or is in an amount exceeding

the amount due the state, the fee or excess is subject to refund.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 406. NOTARY PUBLIC; COMMISSIONER OF DEEDS

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE A. EXECUTIVE OFFICERS

CHAPTER 406. NOTARY PUBLIC; COMMISSIONER OF DEEDS

SUBCHAPTER A. NOTARY PUBLIC

Sec. 406.001. APPOINTMENTS. The secretary of state may appoint

a notary public at any time.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 406.002. TERM. The term of a notary public expires four

years after the date the notary public qualifies.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 406.003. JURISDICTION. A notary public has statewide

jurisdiction.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 406.004. ELIGIBILITY. Each person appointed and

commissioned as a notary public shall be at least 18 years of age

and a resident of the State of Texas and must not have been

convicted of a felony or crime involving moral turpitude.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 719, Sec. 1, eff. Jan. 1,

1996.

Sec. 406.005. APPOINTMENT PROCEDURE--STATEMENT. (a) Each

person to be appointed a notary public shall submit an

application to the secretary of state on a form prescribed by the

secretary of state. The application must satisfy the secretary of

state that the applicant is qualified. The application must

state:

(1) the applicant's name to be used in acting as a notary

public;

(2) the applicant's post office address;

(3) the applicant's county of residence;

(4) the applicant's date of birth;

(5) the applicant's driver's license number or the number of

other official state-issued identification; and

(6) the applicant's social security number.

(b) The applicant shall also execute the statement of officers

as required by Section 1, Article XVI, Texas Constitution.

(c) Repealed by Acts 2003, 78th Leg., ch. 1211, Sec. 1.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 719, Sec. 2, eff. Jan. 1,

1996; Acts 2003, 78th Leg., ch. 1211, Sec. 1, eff. Sept. 1, 2003.

Sec. 406.006. QUALIFICATION. An individual qualifies by:

(1) properly completing the application form;

(2) executing the statement;

(3) providing the bond, if required;

(4) paying the required filing fees; and

(5) meeting the eligibility requirements.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 406, Sec. 1, eff. Sept. 1,

1989; Acts 1995, 74th Leg., ch. 719, Sec. 3, eff. Jan. 1, 1996;

Acts 2003, 78th Leg., ch. 285, Sec. 14, eff. Sept. 1, 2003.

Sec. 406.007. FEES PAID TO SECRETARY OF STATE. (a) The

applicant must submit to the secretary of state:

(1) a fee of $10 for approving and filing the bond of the notary

public, if required; and

(2) a fee of $1 to be appropriated to and used by the secretary

of state only for hiring an investigator and for preparing and

distributing the materials required to be distributed under

Section 406.008.

(b) The secretary of state shall charge for use of the state a

fee of $10 for a notary public commission. The applicant must pay

the fee in advance to the secretary of state.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.14(a), eff. Sept.

1, 1989; Acts 2003, 78th Leg., ch. 285, Sec. 15, eff. Sept. 1,

2003.

Sec. 406.008. COMMISSION; NOTARY MATERIALS. (a) Immediately

after the qualification of a notary public, the secretary of

state shall send notice of appointment along with a commission to

the notary public. The commission is effective as of the date of

qualification.

(b) When the commission is issued, the secretary of state shall

supply the notary public with:

(1) materials outlining the powers and duties of the office;

(2) a list of prohibited acts; and

(3) sample forms for an acknowledgment, jurat, and verification

and for the administering of an oath, protest, and deposition.

(c) Repealed by Acts 1995, 74th Leg., ch. 719, Sec. 10, eff.

Jan. 1, 1996.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 719, Sec. 4, 10, eff. Jan.

1, 1996.

Sec. 406.009. REJECTION OF APPOINTMENT; SUSPENSION OR REVOCATION

OF COMMISSION. (a) The secretary of state may, for good cause,

reject an application or suspend or revoke the commission of a

notary public.

(b) An action by the secretary of state under this section is

subject to the rights of notice, hearing, adjudication, and

appeal.

(c) An appeal under this section is to the district court of

Travis County. The secretary of state has the burden of proof,

and the trial is conducted de novo.

(d) In this section, "good cause" includes:

(1) a final conviction for a crime involving moral turpitude;

(2) a false statement knowingly made in an application;

(3) the failure to comply with Section 406.017;

(4) a final conviction for a violation of a law concerning the

regulation of the conduct of notaries public in this or another

state;

(5) the imposition on the notary public of an administrative,

criminal, or civil penalty for a violation of a law or rule

prescribing the duties of a notary public; or

(6) performing any notarization when the person for whom the

notarization is performed did not personally appear before the

notary at the time the notarization is executed.

(e) The following may not be considered a conviction for the

purposes of determining eligibility and good cause:

(1) a dismissal of a proceeding against the defendant and

discharge of the defendant before an adjudication of guilt; and

(2) a finding of guilt that has been set aside.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.15(a), eff. Sept.

1, 1989; Acts 1995, 74th Leg., ch. 719, Sec. 5, 6, eff. Jan. 1,

1996.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

569, Sec. 1, eff. September 1, 2009.

Sec. 406.010. BOND; OATH. (a) Each person to be appointed a

notary public shall, before entering the official duties of

office, execute a bond in the amount of $10,000 with a solvent

surety company authorized to do business in this state as a

surety. The bond must be approved by the secretary of state,

payable to the governor, and conditioned on the faithful

performance of the duties of office. The secretary of state has

the authority to accept an electronic filing of the notary public

bond if an agreement has been made with the surety company.

(b) The notary bond shall be deposited in the office of the

secretary of state, is not void on first recovery, and may be

sued on in the name of the injured party from time to time until

the whole amount of the bond is recovered.

(c) A notary public, before entering on the duties of office,

shall take the official oath required by Section 1, Article XVI,

Texas Constitution.

(d) The oath shall be signed and sworn to or affirmed by the

notary public in the presence of a notary public or other person

authorized to administer oaths in this state. A notary public

cannot execute his or her own oath of office.

(e) The secretary of state shall provide an oath of office form

along with the commission and educational materials.

(f) Subsections (a) and (b) do not apply to a person whose

services as a notary public are performed primarily as a state

officer or employee.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 719, Sec. 7, eff. Jan. 1,

1996; Acts 2003, 78th Leg., ch. 285, Sec. 16, eff. Sept. 1, 2003.

Sec. 406.011. REAPPOINTMENT. (a) Not earlier than 90 days

prior to the expiration date of the notary's term, a notary

public may apply for reappointment on submission of a new

application to the secretary of state.

(b) A notary public who is not reappointed on or before the

expiration date of the term the notary public is serving will be

appointed for a new term expiring four years from the date of

qualification.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 719, Sec. 8, eff. Jan. 1,

1996.

Sec. 406.012. INSPECTION OF RECORDS. All records concerning the

appointment and qualification of the notary public shall be kept

in the office of the secretary of state. The records are public

information.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.16(a), eff. Sept.

1, 1989.

Sec. 406.013. SEAL. (a) A notary public shall provide a seal

of office that clearly shows, when embossed, stamped, or printed

on a document, the words "Notary Public, State of Texas" around a

star of five points, the notary public's name, and the date the

notary public's commission expires. The notary public shall

authenticate all official acts with the seal of office.

(b) The seal may be a circular form not more than two inches in

diameter or a rectangular form not more than one inch in width

and 2-1/2 inches in length. The seal must have a serrated or

milled edge border.

(c) The seal must be affixed by a seal press or stamp that

embosses or prints a seal that legibly reproduces the required

elements of the seal under photographic methods. An indelible ink

pad must be used for affixing by a stamp the impression of a seal

on an instrument to authenticate the notary public's official

act.

(d) Subsection (c) does not apply to an electronically

transmitted authenticated document, except that an electronically

transmitted authenticated document must legibly reproduce the

required elements of the seal.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.71(d), eff. Sept.

1, 1989; Acts 2001, 77th Leg., ch. 95, Sec. 2, eff. May 11, 2001.

Sec. 406.014. NOTARY RECORDS. (a) A notary public other than a

court clerk notarizing instruments for the court shall keep in a

book a record of:

(1) the date of each instrument notarized;

(2) the date of the notarization;

(3) the name of the signer, grantor, or maker;

(4) the signer's, grantor's, or maker's residence or alleged

residence;

(5) whether the signer, grantor, or maker is personally known by

the notary public, was identified by an identification card

issued by a governmental agency or a passport issued by the

United States, or was introduced to the notary public and, if

introduced, the name and residence or alleged residence of the

individual introducing the signer, grantor, or maker;

(6) if the instrument is proved by a witness, the residence of

the witness, whether the witness is personally known by the

notary public or was introduced to the notary public and, if

introduced, the name and residence of the individual introducing

the witness;

(7) the name and residence of the grantee;

(8) if land is conveyed or charged by the instrument, the name

of the original grantee and the county where the land is located;

and

(9) a brief description of the instrument.

(b) Entries in the notary's book are public information.

(c) A notary public shall, on payment of all fees, provide a

certified copy of any record in the notary public's office to any

person requesting the copy.

(d) A notary public who administers an oath pursuant to Article

45.019, Code of Criminal Procedure, is exempt from the

requirement in Subsection (a) of recording that oath.

(e) A notary public may maintain the records required by

Subsection (a) electronically in a computer or other storage

device.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.17(a), eff. Sept.

1, 1989; Acts 1989, 71st Leg., ch. 406, Sec. 2, eff. Sept. 1,

1989; Acts 1989, 71st Leg., ch. 451, Sec. 1, eff. June 14, 1989;

Acts 1999, 76th Leg., ch. 1545, Sec. 71, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

103, Sec. 1, eff. September 1, 2005.

Sec. 406.015. COPIES CERTIFIED BY COUNTY CLERK. (a) A copy of

a record, declaration, protest, or other official act of a notary

public may be certified by the county clerk with whom the

instrument is deposited.

(b) A copy of an instrument certified by the county clerk under

Subsection (a) has the same authority as if certified by the

notary public by whom the record, declaration, protest, or other

official act was originally made.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 406.016. AUTHORITY. (a) A notary public has the same

authority as the county clerk to:

(1) take acknowledgments or proofs of written instruments;

(2) protest instruments permitted by law to be protested;

(3) administer oaths;

(4) take depositions; and

(5) certify copies of documents not recordable in the public

records.

(b) A notary public shall sign an instrument in Subsection (a)

in the name under which the notary public is commissioned.

(c) A notary public may not issue an identification card.

(d) A notary public not licensed to practice law in this state

may not give legal advice or accept fees for legal advice.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 406.0165. SIGNING DOCUMENT FOR INDIVIDUAL WITH DISABILITY.

(a) A notary may sign the name of an individual who is

physically unable to sign or make a mark on a document presented

for notarization if directed to do so by that individual, in the

presence of a witness who has no legal or equitable interest in

any real or personal property that is the subject of, or is

affected by, the document being signed. The notary shall require

identification of the witness in the same manner as from an

acknowledging person under Section 121.005, Civil Practice and

Remedies Code.

(b) A notary who signs a document under this section shall

write, beneath the signature, the following or a substantially

similar sentence:

"Signature affixed by notary in the presence of (name of

witness), a disinterested witness, under Section 406.0165,

Government Code."

(c) A signature made under this section is effective as the

signature of the individual on whose behalf the signature was

made for any purpose. A subsequent bona fide purchaser for value

may rely on the signature of the notary as evidence of the

individual's consent to execution of the document.

(d) In this section, "disability" means a physical impairment

that impedes the ability to sign or make a mark on a document.

Added by Acts 1997, 75th Leg., ch. 1218, Sec. 1, eff. Sept. 1,

1997.

Sec. 406.017. REPRESENTATION AS ATTORNEY. (a) A person commits

an offense if the person is a notary public and the person:

(1) states or implies that the person is an attorney licensed to

practice law in this state;

(2) solicits or accepts compensation to prepare documents for or

otherwise represent the interest of another in a judicial or

administrative proceeding, including a proceeding relating to

immigration to the United States, United States citizenship, or

related matters;

(3) solicits or accepts compensation to obtain relief of any

kind on behalf of another from any officer, agency, or employee

of this state or the United States;

(4) uses the phrase "notario" or "notario publico" to advertise

the services of a notary public, whether by signs, pamphlets,

stationery, or other written communication or by radio or

television; or

(5) advertises the services of a notary public in a language

other than English, whether by signs, pamphlets, stationery, or

other written communication or by radio or television, if the

person does not post or otherwise include with the advertisement

a notice that complies with Subsection (b).

(b) The notice required by Subsection (a)(5) must state that the

notary public is not an attorney and must be in English and in

the language of the advertisement and in letters of a conspicuous

size. If the advertisement is by radio or television, the

statement may be modified, but must include substantially the

same message. The notice must include the fees that a notary

public may charge and the following statement:

"I AM NOT AN ATTORNEY LICENSED TO PRACTICE LAW IN TEXAS AND MAY

NOT GIVE LEGAL ADVICE OR ACCEPT FEES FOR LEGAL ADVICE."

(c) It is an exception to prosecution under this section that,

at the time of the conduct charged, the person is licensed to

practice law in this state and in good standing with the State

Bar of Texas.

(d) Except as provided by Subsection (e) of this section, an

offense under this section is a Class A misdemeanor.

(e) An offense under this section is a felony of the third

degree if it is shown on the trial of the offense that the

defendant has previously been convicted under this section.

(f) Failure to comply with this section is, in addition to a

violation of any other applicable law of this state, a deceptive

trade practice actionable under Chapter 17, Business &

Commerce Code.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 566, Sec. 1, eff. Sept. 1,

2001.

Sec. 406.018. REMOVAL FROM OFFICE. (a) A notary public guilty

of wilful neglect of duty or malfeasance in office may be removed

from office in the manner provided by law.

(b) A notary public indicted for and convicted of a wilful

neglect of duty or official misconduct shall be removed from

office. The court shall include the order for removal as part of

its judgment.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 406.019. CHANGE OF ADDRESS. A notary public shall notify

the secretary of state of a change of the notary public's address

not later than the 10th day after the date on which the change is

made.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 406.020. REMOVAL FROM STATE. A notary public who removes

his residence from this state vacates the office.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 406.021. REMOVAL FROM PRECINCT. An ex officio notary

public who moves permanently from the notary public's precinct

vacates the office.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 406.022. EFFECT OF VACANCY. If the office of a notary

public becomes vacant due to resignation, removal, or death, the

county clerk of the county in which the notary public resides

shall obtain the record books and public papers belonging to the

office of the notary public and deposit them in the county

clerk's office.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 406, Sec. 3, eff. Sept. 1,

1989.

Sec. 406.023. ADMINISTRATION AND ENFORCEMENT. (a) The

secretary of state shall adopt rules necessary for the

administration and enforcement of this subchapter. The rules must

be consistent with the provisions of this subchapter.

(b) The secretary of state may employ an investigator to aid in

the enforcement of this subchapter.

(c) The secretary of state may provide for the appointment of

county clerks as deputy custodians for the limited authentication

of notary public records deposited in the clerks' offices.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 406.024. FEES CHARGED BY NOTARY PUBLIC. (a) A notary

public or its employer may charge the following fees:

(1) for protesting a bill or note for nonacceptance or

nonpayment, register and seal, a fee of $4;

(2) for each notice of protest, a fee of $1;

(3) for protesting in all other cases, a fee of $4;

(4) for certificate and seal to a protest, a fee of $4;

(5) for taking the acknowledgment or proof of a deed or other

instrument in writing, for registration, including certificate

and seal, a fee of $6 for the first signature and $1 for each

additional signature;

(6) for administering an oath or affirmation with certificate

and seal, a fee of $6;

(7) for a certificate under seal not otherwise provided for, a

fee of $6;

(8) for a copy of a record or paper in the notary public's

office, a fee of 50 cents for each page;

(9) for taking the deposition of a witness, 50 cents for each

100 words;

(10) for swearing a witness to a deposition, certificate, seal,

and other business connected with taking the deposition, a fee of

$6; and

(11) for a notarial act not provided for, a fee of $6.

(b) A notary public may charge a fee only for an acknowledgment

or official act under Subsection (a). The fee charged may not

exceed the fee authorized by Subsection (a).

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.18(a), eff. Sept.

1, 1989; Acts 1995, 74th Leg., ch. 259, Sec. 1, eff. Sept. 1,

1995.

Sec. 406.025. SIGNATURE ON COMMISSIONS AFTER CHANGE IN OFFICE.

If the governor or secretary of state ceases to hold or perform

the duties of office, existing stocks of commissions bearing the

person's printed name, signature, or facsimile signature may be

used until they are exhausted, and the person succeeding to the

office or the duties of the office shall have the commissions

issued with:

(1) the obsolete printed name, signature, or facsimile signature

struck through;

(2) the successor's printed name submitted for the obsolete

printed name, signature, or facsimile signature; and

(3) the inscription "Printed name authorized by law" near the

successor's printed name.

Added by Acts 1995, 74th Leg., ch. 719, Sec. 9, eff. Jan. 1,

1996.

SUBCHAPTER B. COMMISSIONER OF DEEDS

Sec. 406.051. APPOINTMENT. (a) The governor may biennially

appoint and commission one or more individuals in other states,

territories, or foreign countries or in the District of Columbia

to serve as commissioner of deeds.

(b) An appointment may be made only on the recommendation of the

executive authority of the state, territory, or foreign country

or of the District of Columbia.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 406.052. TERM. The term of office of a commissioner of

deeds is two years.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 406.053. OATH. Before performing the duties of office, a

commissioner of deeds shall take and subscribe an oath to well

and faithfully perform the duties of office under the laws of

this state. The oath shall be:

(1) taken before the clerk of a court of record in the city,

county, or country in which the commissioner resides;

(2) certified to by the clerk under the clerk's hand and seal of

office; and

(3) filed in the office of the secretary of state of this state.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 406.054. SEAL. A commissioner of deeds shall provide a

seal with a star of five points in the center and the words

"Commissioner of the State of Texas" engraved on the seal. The

seal shall be used to certify all official acts of the

commissioner of deeds. An instrument that does not have the

impression of the seal, or an act of the commissioner of deeds

that is not certified by the impression of the seal, is not valid

in this state.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 406.055. AUTHORITY. A commissioner of deeds has the same

authority as a notary public to take acknowledgments and proofs

of written instruments, to administer oaths, and to take

depositions to be used or recorded in this state.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 411. DEPARTMENT OF PUBLIC SAFETY OF THE STATE OF TEXAS

GOVERNMENT CODETITLE 4. EXECUTIVE BRANCHSUBTITLE B. LAW ENFORCEMENT AND PUBLIC PROTECTIONCHAPTER 411. DEPARTMENT OF PUBLIC SAFETY OF THE STATE OF TEXASSUBCHAPTER A. GENERAL PROVISIONS AND ADMINISTRATIONSec. 411.001. DEFINITIONS. In this chapter:(1) "Commission" means the Public Safety Commission.(2) "Department" means the Department of Public Safety of the State of Texas.(3) "Director" means the public safety director.(4) "Internet" means the largest nonproprietary nonprofit cooperative public computer network, popularly known as the Internet.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1999, 76th Leg., ch. 791, Sec. 1, eff. June 18, 1999.

For expiration of Subsections (d) and (e), see Subsection (e).Sec. 411.002. DEPARTMENT OF PUBLIC SAFETY OF THE STATE OF TEXAS. (a) The Department of Public Safety of the State of Texas is an agency of the state to enforce the laws protecting the public safety and provide for the prevention and detection of crime. The department is composed of the Texas Rangers, the Texas Highway Patrol, the administrative division, and other divisions that the commission considers necessary.(b) The department shall have its principal office and headquarters in Austin.(c) The Department of Public Safety of the State of Texas is subject to Chapter 325 (Texas Sunset Act). Unless continued in existence as provided by that chapter, the department is abolished and Subsections (a) and (b) expire September 1, 2015.(d) Not later than December 1, 2010, the Sunset Advisory Commission shall review and prepare a written report for submission to the legislature on the department's implementation of:(1) the recommendations in the 2008 audit of the department's information technology system; and(2) a civilian business model for the operation of the driver's license division that focuses on improving customer service by:(A) using best practices in call center technology and monitoring customer service calls;(B) expanding operating hours at driver's license offices; and(C) decreasing the time the department takes to send a replacement driver's license.(e) The Sunset Advisory Commission shall submit the report required by Subsection (d) not later than February 15, 2011. This subsection and Subsection (d) expire August 31, 2011.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.19(a), eff. Sept. 1, 1989; Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 1.23, eff. Nov. 12, 1991; Acts 1993, 73rd Leg., ch. 790, Sec. 1, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1169, Sec. 4.03, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1189, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 5.01, eff. September 1, 2009.

Sec. 411.003. PUBLIC SAFETY COMMISSION. (a) The Public Safety Commission controls the department.(b) The commission is composed of five citizens of this state appointed by the governor with the advice and consent of the senate. Members must be selected because of their peculiar qualifications for the position and must reflect the diverse geographic regions and population groups of this state. Appointments to the commission shall be made without regard to race, color, disability, sex, religion, age, or national origin. In making an appointment the governor shall consider, among other things, the person's knowledge of laws, experience in the enforcement of law, honesty, integrity, education, training, and executive ability.(c) Members serve staggered six-year terms with the terms of either one or two members expiring January 1 of each even-numbered year.(d) The governor shall designate one member of the commission as chairman of the commission to serve in that capacity at the pleasure of the governor. The commission shall meet at the times and places specified by commission rule or at the call of the chairman. The chairman shall oversee the preparation of an agenda for each meeting and ensure that a copy is provided to each member at least seven days before the meeting.(e) A member serves without compensation for service on the commission but is entitled to per diem for expenses as provided by the General Appropriations Act.(f) The commission shall develop and implement policies that provide the public with a reasonable opportunity to appear before the commission and to speak on any issue under the jurisdiction of the commission.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1993, 73rd Leg., ch. 790, Sec. 2, eff. Sept. 1, 1993.Amended by: Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 20.01, eff. September 1, 2007.

Sec. 411.0031. TRAINING FOR COMMISSION MEMBERS. (a) A person who is appointed to and qualifies for office as a member of the commission may not vote, deliberate, or be counted as a member in attendance at a meeting of the commission until the person completes a training program that complies with this section.(b) The training program must provide the person with information regarding:(1) the legislation that created the department and the commission;(2) the programs operated by the department;(3) the role and functions of the department;(4) the rules of the department, with an emphasis on the rules that relate to disciplinary and investigatory authority;(5) the current budget for the department;(6) the results of the most recent formal audit of the department;(7) the requirements of:(A) the open meetings law, Chapter 551;(B) the public information law, Chapter 552;(C) the administrative procedure law, Chapter 2001; and(D) other laws relating to public officials, including conflict of interest laws; and(8) any applicable ethics policies adopted by the department or the Texas Ethics Commission.(c) A person appointed to the commission is entitled to reimbursement, as provided by the General Appropriations Act, for the travel expenses incurred in attending the training program regardless of whether the attendance at the program occurs before or after the person qualifies for office.

Added by Acts 1999, 76th Leg., ch. 1189, Sec. 3, eff. Sept. 1, 1999.

Sec. 411.0035. MEMBER AND GENERAL COUNSEL RESTRICTION. (a) In this section, "Texas trade association" means a cooperative and voluntarily joined statewide association of business or professional competitors in this state designed to assist its members and its industry or profession in dealing with mutual business or professional problems and in promoting their common interest.(b) A person may not be a member of the commission and may not be a department employee employed in a "bona fide executive, administrative, or professional capacity," as that phrase is used for purposes of establishing an exemption to the overtime provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.), if:(1) the person is an officer, employee, or paid consultant of a Texas trade association in the field of law enforcement or private security; or(2) the person's spouse is an officer, manager, or paid consultant of a Texas trade association in the field of law enforcement or private security.(c) A person may not be a member of the commission or act as the general counsel to the commission if the person is required to register as a lobbyist under Chapter 305 because of the person's activities for compensation on behalf of a profession related to the operation of the commission.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 4, eff. Sept. 1, 1993.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 5.02, eff. September 1, 2009.

Sec. 411.0036. REMOVAL OF COMMISSION MEMBER. (a) It is a ground for removal from the commission if a member:(1) does not have at the time of appointment the qualifications required by Section 411.003;(2) does not maintain during service on the commission the qualifications required by Section 411.003;(3) violates a prohibition established by Section 411.0035;(4) cannot discharge the member's duties for a substantial part of the term for which the member is appointed because of illness or disability; or(5) is absent from more than half of the regularly scheduled commission meetings that the member is eligible to attend during a calendar year unless the absence is excused by majority vote of the commission.(b) The validity of an action of the commission is not affected by the fact that it is taken when a ground for removal of a commission member exists.(c) If the director has knowledge that a potential ground for removal exists, the director shall notify the chairman of the commission of the potential ground. The chairman shall then notify the governor and the attorney general that a potential ground for removal exists. If the potential ground for removal involves the chairman, the director shall notify the member with the longest tenure on the commission, other than the chairman, who shall then notify the governor and the attorney general that a potential ground for removal exists.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 5, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 1189, Sec. 2, eff. Sept. 1, 1999.

Sec. 411.004. DUTIES AND POWERS OF COMMISSION. The commission shall:(1) formulate plans and policies for:(A) enforcement of state criminal, traffic, and safety laws;(B) prevention of crime;(C) detection and apprehension of persons who violate laws; and(D) education of citizens of this state in the promotion of public safety and the observance of law;(2) organize the department and supervise its operation;(3) adopt rules considered necessary for carrying out the department's work;(4) maintain records of all proceedings and official orders; and(5) biennially submit a report of its work to the governor and legislature, including the commission's and director's recommendations.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1993, 73rd Leg., ch. 790, Sec. 3, eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 1189, Sec. 3, eff. Sept. 1, 1999.

Sec. 411.0041. OPEN MEETINGS EXCEPTION: CRIMINAL INVESTIGATIONS. A discussion or deliberation of the commission regarding an ongoing criminal investigation, including a vote to issue a directive or take other action regarding the investigation, is not subject to the open meetings law, Chapter 551.

Added by Acts 1999, 76th Leg., ch. 1189, Sec. 3, eff. Sept. 1, 1999.

Sec. 411.0042. DIVISION OF RESPONSIBILITIES. The commission shall develop and implement policies that clearly separate the policymaking responsibilities of the commission and the management responsibilities of the director and the staff of the department.

Added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 5.03, eff. September 1, 2009.

Sec. 411.0043. TECHNOLOGY POLICY. The commission shall implement a policy requiring the department to use appropriate technological solutions to improve the department's ability to perform its functions. The policy must ensure that the public is able to interact with the department on the Internet.

Added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 5.04, eff. September 1, 2009.

Sec. 411.0044. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE RESOLUTION. (a) The commission shall develop and implement a policy to encourage the use of:(1) negotiated rulemaking procedures under Chapter 2008 for the adoption of department rules; and(2) appropriate alternative dispute resolution procedures under Chapter 2009 to assist in the resolution of internal and external disputes under the department's jurisdiction.(b) The department's procedures relating to alternative dispute resolution must conform, to the extent possible, to any model guidelines issued by the State Office of Administrative Hearings for the use of alternative dispute resolution by state agencies.(c) The commission shall designate a trained person to:(1) coordinate the implementation of the policy adopted under Subsection (a);(2) serve as a resource for any training needed to implement the procedures for negotiated rulemaking or alternative dispute resolution; and(3) collect data concerning the effectiveness of those procedures, as implemented by the department.

Added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 5.05, eff. September 1, 2009.

Sec. 411.005. DIRECTOR, DEPUTY DIRECTORS, AND ASSISTANT DIRECTORS. (a) The commission shall appoint a citizen of the United States as public safety director. The director serves until removed by the commission.(b) The director may appoint, with the advice and consent of the commission, deputy directors and assistant directors who shall perform the duties that the director designates. Deputy directors and assistant directors serve until removed by the director.(c) The commission shall select the director, and the director shall select deputy directors and assistant directors, on the basis of the person's training, experience, and qualifications for the position. The director, deputy directors, and assistant directors are entitled to annual salaries as provided by the legislature.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1999, 76th Leg., ch. 1189, Sec. 4, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 5.06, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 5.07, eff. September 1, 2009.

Sec. 411.006. DUTIES OF DIRECTOR. (a) The director shall:(1) be directly responsible to the commission for the conduct of the department's affairs;(2) act as executive director of the department;(3) act with the commission in an advisory capacity, without vote;(4) adopt rules, subject to commission approval, considered necessary for the control of the department;(5) issue commissions as law enforcement officers, under the commission's direction, to all members of the Texas Rangers and the Texas Highway Patrol and to other officers of the department;(6) appoint, with the advice and consent of the commission, the head of a division or bureau provided for by this chapter;(7) quarterly, annually, and biennially submit to the commission detailed reports of the operation of the department, including statements of its expenditures; and(8) prepare, swear to, submit to the governor, and file in the department's records a quarterly statement containing an itemized list of all money received and its source and all money spent and the purposes for which it was spent.(b) The director or the director's designee shall provide to members of the commission and to department employees, as often as necessary, information regarding the requirements for office or employment under this chapter, including information regarding a person's responsibilities under applicable laws relating to standards of conduct for state officers or employees.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1999, 76th Leg., ch. 1189, Sec. 5, eff. Sept. 1, 1999.

Sec. 411.007. OFFICERS AND EMPLOYEES. (a) Subject to the provisions of this chapter, the director may appoint, promote, reduce, suspend, or discharge any officer or employee of the department.(b) Appointment or promotion of an officer or employee must be based on merit determined under commission rules that take into consideration the applicant's age and physical condition, if appropriate and to the extent allowed under federal law, and that take into consideration the applicant's experience and education. For promotions of commissioned officers, other than those positions covered under Section 411.0071, the department, with the advice and consent of the commission, shall establish processes to be consistently applied and based on merit. Each person who has an application on file for a position in the department for which an applicant must take an examination shall be given reasonable written notice of the time and place of those examinations.(c) An applicant for a position in the department must be a United States citizen. An applicant may not be questioned regarding the applicant's political affiliation or religious faith or beliefs. The department may not prohibit an officer or employee of the department, while off duty and out of uniform, from placing a bumper sticker endorsing political activities or a candidate for political office on a personal vehicle, placing a campaign sign in the person's private yard, making a political contribution, or wearing a badge endorsing political activities or a candidate. An officer commissioned by the department may not be suspended, terminated, or subjected to any form of discrimination by the department because of the refusal of the officer to take a polygraph examination. Section 411.0074 does not authorize the department to require an officer commissioned by the department to take a polygraph examination.(d) At least annually the heads of the divisions and bureaus, after due investigation, shall make a report to the director of the efficiency of each employee within the division or bureau. These reports shall be kept in the department's permanent files and shall be given proper consideration in all matters of promotion and discharge.(e) An officer or employee of the department may not be discharged without just cause. The director shall determine whether an officer or employee is to be discharged. An officer or employee ordered discharged may appeal to the commission, and during the appeal the officer or employee shall be suspended without pay. Except as provided by Subsection (f), the department may not discharge, suspend, or demote a commissioned officer except for the violation of a specific commission rule. If the department discharges, suspends, or demotes an officer, the department shall deliver to the officer a written statement giving the reasons for the action taken. The written statement must point out each commission rule alleged to have been violated by the officer and must describe the alleged acts of the officer that the department contends are in violation of the commission rules.(f) The commission shall establish necessary policies and procedures for the appointment, promotion, reduction, suspension, and discharge of all employees. A discharged officer or employee is entitled, on application to the commission, to a public hearing before the commission, who shall affirm or set aside the discharge. The commission shall affirm or set aside a discharge on the basis of the evidence presented. If the commission affirms the discharge, the discharged officer may seek judicial review, not later than the 90th day after the date the commission affirms the discharge, in a district court under the substantial evidence standard of review, and the officer remains suspended without pay while the case is under judicial review. A noncommissioned employee inducted into the service of the department is on probation for the first one year of service, and an officer is on probation from the date the person is inducted into the service of the department until the anniversary of the date the person is commissioned. At any time during the probationary period, a person may be discharged without the public hearing provided for by this subsection if the director, with the advice and consent of the commission, finds the person to be unsuitable for the work.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.20(a), eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 790, Sec. 6, eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 1189, Sec. 6, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 814, Sec. 1, eff. June 17, 2005.Acts 2005, 79th Leg., Ch. 955, Sec. 1, eff. June 18, 2005.

Sec. 411.0071. DIRECT APPOINTMENT TO MANAGEMENT TEAM POSITIONS BY DIRECTOR. (a) The director may designate a head of a division or a position that involves working directly with the director as a management team position.(b) The director may directly appoint a person to a position designated as a management team position under Subsection (a) under criteria determined by the director and approved by the commission. The director's appointment of a person to a management team position or transfer of a person from a management team position to another position for which the person is qualified, as determined by the director, is not subject to Section 411.007.(c) A person appointed to a management team position under this section, on removal from that position, shall be returned to the position the person held immediately before appointment to the management team position or to a position of equivalent rank. If a person is removed from a management team position as a result of the filing of a formal charge of misconduct, this subsection applies only if the person is exonerated for the misconduct charged.

Added by Acts 1999, 76th Leg., ch. 1189, Sec. 7, eff. Sept. 1, 1999.

Sec. 411.0072. EMPLOYMENT-RELATED GRIEVANCES AND APPEALS OF DISCIPLINARY ACTIONS WITHIN THE DEPARTMENT. (a) In this section:(1) "Disciplinary action" means discharge, suspension, or demotion.(2) "Employment-related grievance" means an employment-related issue, other than a disciplinary action, in regard to which an employee wishes to express dissatisfaction, including promotions, leave requests, performance evaluations, transfers, benefits, working environment, shift or duty assignments, harassment, retaliation, and relationships with supervisors or other employees or any other issue the commission determines by rule.(b) The commission shall establish procedures and practices governing the appeal of a disciplinary action within the department.(c) The commission shall establish procedures and practices through which the department will address an employment-related grievance that include:(1) a form on which an employee may state an employment-related grievance and request a specific corrective action;(2) time limits for submitting a grievance and for management to respond to a grievance;(3) a multilevel process in which an employee's grievance is submitted to the lowest appropriate level of management, with each subsequent appeal submitted to a higher level in the chain of command;(4) an assurance that confidentiality of all parties involved will be maintained, except to the extent that information is subject to disclosure under Section 411.00755 and Chapter 552, and that retaliation against an employee who files a grievance is prohibited; and(5) a program to advertise and explain the grievance procedure to all employees.(d) The department shall submit annually to the commission, and as part of its biennial report to the legislature required under Section 411.004, a report on the department's use of the employment-related grievance process under Subsection (c). The report must include:(1) the number of grievances filed;(2) a brief description of the subject of each grievance filed; and(3) the final disposition of each grievance.

Added by Acts 1999, 76th Leg., ch. 1189, Sec. 7, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 35, Sec. 2, eff. May 4, 2007.

Sec. 411.0073. MEDIATION OF PERSONNEL DISPUTES. (a) The commission shall establish procedures for an employee to resolve an employment-related grievance covered by Section 411.0072 through mediation if the employee chooses. The procedures must include mediation procedures and establish the circumstances under which mediation is appropriate for an employment-related grievance.(b) Except for Section 2008.054, Chapter 2008, as added by Chapter 934, Acts of the 75th Legislature, Regular Session, 1997, does not apply to the mediation. The mediator must be trained in mediation techniques.

Added by Acts 1999, 76th Leg., ch. 1189, Sec. 7, eff. Sept. 1, 1999.

Sec. 411.0074. POLYGRAPH EXAMINATIONS FOR CERTAIN APPLICANTS. (a) This section does not apply to:(1) an applicant who is currently a peace officer of the department commissioned by the department; or(2) an applicant for a police communications operator position who is currently employed by the department in another police communications operator position.(b) Before commissioning an applicant as a peace officer or employing an applicant for a police communications operator position, the department shall require the applicant to submit to the administration of a polygraph examination in accordance with rules adopted under Subsection (e).(c) The polygraph examination required by this section may only be administered by a polygraph examiner licensed under Chapter 1703, Occupations Code, who:(1) is a peace officer commissioned by the department; or(2) has a minimum of two years of experience conducting preemployment polygraph examinations for a law enforcement agency.(d) The department and the polygraph examiner shall maintain the confidentiality of the results of a polygraph examination administered under this section, except that:(1) the department and the polygraph examiner may disclose the results in accordance with Section 1703.306, Occupations Code; and(2) notwithstanding Section 1703.306, Occupations Code, the department may disclose any admission of criminal conduct made during the course of an examination to another appropriate governmental entity.(e) The department shall adopt reasonable rules to specify the point in the hiring process at which the department shall require a polygraph examination to be administered under this section and the manner in which the examination shall be administered. Rules relating to the administration of a polygraph examination shall be adopted in accordance with the guidelines published by the American Polygraph Association or the American Association of Police Polygraphists.(f) The department shall use the results of a polygraph examination under this section as a factor in determining whether to commission a peace officer or employ an applicant for the position of police communications operator.

Added by Acts 2005, 79th Leg., Ch. 955, Sec. 2, eff. June 18, 2005.

Sec. 411.00741. POLYGRAPH EXAMINATIONS FOR CERTAIN OFFICERS AND EMPLOYEES. (a) The department may require a commissioned or noncommissioned officer or employee of the department to submit to the administration of a polygraph examination administered by a polygraph examiner if:(1) the officer or employee is assigned to a position that requires the officer or employee to work with a federal agency on national security issues; and(2) the federal agency requires that the officer or employee submit to a polygraph examination.(b) If an officer or employee does not submit to the administration of a polygraph examination required under Subsection (a), the department may, as applicable:(1) remove the officer or employee from an assignment to a position described by Subsection (a)(1); or(2) refuse to assign the officer or employee to that position.

Added by Acts 2007, 80th Leg., R.S., Ch. 362, Sec. 1, eff. June 15, 2007.

Sec. 411.0075. PERSONNEL POLICIES. (a) The director or the director's designee shall develop an intraagency career ladder program. The program shall require intraagency postings of all non-entry-level positions concurrently with any public posting.(b) The director or the director's designee shall prepare and maintain a written policy statement to assure implementation of a program of equal employment opportunity under which all personnel transactions are made without regard to race, color, disability, sex, religion, age, or national origin. The policy statement must include:(1) personnel policies, including policies related to recruitment, evaluation, selection, appointment, training, and promotion of personnel;(2) a comprehensive analysis of the department work force that meets federal and state guidelines;(3) procedures by which a determination can be made of significant underuse in the department work force of all persons for whom federal or state guidelines encourage a more equitable balance; and(4) reasonable methods to appropriately address those areas of significant underuse.(c) A policy statement prepared under Subsection (b) of this section must cover an annual period, be updated at least annually, and be filed with the governor's office.(d) The governor's office shall deliver a biennial report to the legislature based on the information received under Subsection (c) of this section. The report may be made separately or as a part of other biennial reports made to the legislature.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 7, eff. Sept. 1, 1993.

Sec. 411.00755. PERSONNEL RECORDS OF COMMISSIONED OFFICERS. (a) In this section:(1) "Personnel record" includes any letter, memorandum, or document maintained by the department that relates to a commissioned officer of the department, including background investigations, employment applications, employment contracts, service and training records, requests for off-duty employment, birth records, reference letters, letters of recommendation, performance evaluations and counseling records, results of physical tests, polygraph questionnaires and results, proficiency tests, the results of health examinations and other medical records, workers' compensation files, the results of psychological examinations, leave requests, requests for transfers of shift or duty assignments, commendations, promotional processes, demotions, complaints and complaint investigations, employment-related grievances, and school transcripts.(2) "Disciplinary action" has the meaning assigned by Section 411.0072(a)(1).(b) The personnel records of a commissioned officer of the department may not be disclosed or otherwise made available to the public, except the department shall release in accordance with Chapter 552:(1) any letter, memorandum, or document relating to:(A) a commendation, congratulation, or honor bestowed on the officer for an action, duty, or activity that relates to the officer's official duties; and(B) misconduct by the officer, if the letter, memorandum, or document resulted in disciplinary action;(2) the state application for employment submitted by the officer, but not including any attachments to the application;(3) any reference letter submitted by the officer;(4) any letter of recommendation for the officer;(5) any employment contract with the officer;(6) any periodic evaluation of the officer by a supervisor;(7) any document recording a promotion or demotion of the officer;(8) any request for leave by the officer;(9) any request by the officer for transfers of shift or duty assignments;(10) any documents presented to the commission in connection with a public hearing under Section 411.007(f);(11) the officer's:(A) name;(B) age;(C) dates of employment;(D) positions held; and(E) gross salary; and(12) information about the location of the officer's department duty assignments.(c) The department may release any personnel record of a commissioned officer:(1) pursuant to a subpoena or court order, including a discovery order;(2) for use by the department in an administrative hearing; or(3) with the written authorization of the officer who is the subject of the record.(d) A release of information under Subsection (c) does not waive the right to assert in the future that the information is excepted from required disclosure under this section or other law.

Added by Acts 2007, 80th Leg., R.S., Ch. 35, Sec. 1, eff. May 4, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 6.01, eff. September 1, 2009.

Sec. 411.0076. MINORITY RECRUITING. (a) The department shall continue to place emphasis on minority recruiting and hiring efforts for noncommissioned positions.(b) The department's minority recruiter and equal employment opportunity positions created for personnel and equal employment opportunity matters shall continue to pertain to both commissioned and noncommissioned employees.(c) The department by September, 1994, shall study job requirements for all noncommissioned positions and thereafter shall limit promotion-from-within only to positions where department experience is essential for reasonable job performance.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 7, eff. Sept. 1, 1993.

Sec. 411.0077. LIMITATION ON RESTRICTIONS ON CERTAIN OFF-DUTY ACTIVITIES. (a) During the period that the officer is off duty, a commissioned officer of the department is entitled to attend educational programs or courses or to engage in any outside employment that does not adversely affect the operations or the reputation of the department. The rights of a commissioned officer under this section are subject to any reasonable department requirements that the officer be accessible to the department during off-duty periods for the possible performance of official duties.(b) The department shall adopt reasonable guidelines relating to acceptable off-duty employment. The guidelines shall be uniformly applied to all supervisory and nonsupervisory commissioned officers.(b-1) If the department denies approval of a commissioned officer's secondary employment or proposed secondary employment, the director or the director's designee must promptly notify the officer in writing of the specific guideline adopted under Subsection (b) on which the department's decision is based. The notice must explain why the secondary employment or proposed secondary employment is prohibited by the referenced guideline.(c) If a commissioned officer is engaged in off-duty employment that the officer believes, in good faith, is not prohibited by a specific guideline adopted under Subsection (b), the officer is authorized to engage in the off-duty employment until the director or the director's designee informs the officer in writing that the employment is not acceptable.

Added by Acts 1989, 71st Leg., ch. 379, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 335, Sec. 1, eff. Sept. 1, 1991; Acts 2003, 78th Leg., ch. 921, Sec. 1, eff. Sept. 1, 2003.

Sec. 411.0078. USE OF UNIFORM WHILE PERFORMING CERTAIN OFF-DUTY ACTIVITIES. (a) An officer commissioned by the department may purchase from the department at fair market value a uniform to be used by the officer while providing law enforcement services for a person or entity other than the department. If an officer who purchased a uniform under this subsection leaves the service of the department for any reason, the officer shall return the uniform to the department. The department shall pay the officer the fair market value of the uniform at the time it is returned. For purposes of this subsection:(1) a uniform does not include a handgun or other weapon; and(2) the fair market value of a uniform is determined by the department.(b) An officer wearing a uniform purchased under Subsection (a) may not act in a manner that adversely affects the operations or reputation of the department.(c) The department shall adopt reasonable guidelines regarding:(1) the types of law enforcement services for which an officer may purchase and wear a uniform under Subsection (a) and the circumstances under which the officer may perform those services; and(2) the standards of behavior to be maintained by an officer who wears a uniform purchased under Subsection (a).

Added by Acts 1995, 74th Leg., ch. 738, Sec. 1, eff. Sept. 1, 1995.

Sec. 411.0079. WORKING CONDITIONS FOR CERTAIN PREGNANT OFFICERS. (a) The director shall make reasonable efforts to accommodate the request of a commissioned officer of the department who is determined by a physician to be partially physically restricted by a pregnancy if the request is related to the officer's working conditions.(b) If the physician of an officer certifies that, because of the officer's pregnancy, the officer is unable to perform the duties of the officer's permanent work assignment and a temporary work assignment that the officer may perform is available, the director shall, on request of the officer, assign the officer to the temporary work assignment.

Added by Acts 2003, 78th Leg., ch. 891, Sec. 1, eff. Sept. 1, 2003.

Sec. 411.008. DISTRICT HEADQUARTERS. The commission may establish district headquarters and stations at various places in the state and provide personnel and equipment necessary for their functioning and operation.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 411.0085. DRIVER'S LICENSE FACILITIES: PERSONNEL. The department may not assign more than 123 commissioned officers plus supervising personnel to driver's license facilities.

Added by Acts 1995, 74th Leg., ch. 165, Sec. 4, eff. Sept. 1, 1995.

Sec. 411.009. LOCAL COOPERATION. (a) The sheriff and constables of each county and chief of police of each municipality are associate members of the department and are entitled to the rights and privileges granted to them by the department.(b) The director may require a sheriff or other police officer in a county or municipality, within the limits of the officer's jurisdiction, to aid or assist in the performance of a duty imposed by this chapter. The officer shall comply with the order to the extent requested.(c) The director with the advice and consent of the commission shall formulate and put into effect plans and means of cooperating with sheriffs, local police, and other peace officers throughout the state to prevent and discover crime, apprehend criminals, and promote public safety. Each local police and peace officer shall cooperate with the director in the plans.(d) Each telegraph and telephone company and radio station operating in the state shall grant priority of service to a police agency and the department when notified that the service is urgent in the interests of the public welfare.(e) The commissioners court of each county may furnish to the department necessary building space for establishing a branch crime detection laboratory to serve the general area of the state in which the county is located. If the county offers to furnish necessary space, the department may equip and operate the laboratory within the limits of its general authority and available appropriations. Unless the legislature has specifically directed the establishment and operation of a branch laboratory, the commission has discretion to decide whether a branch laboratory should be established or maintained.(f) If the Commissioners Court of El Paso County furnishes without cost to the state the necessary building space, the department shall establish and operate a branch crime detection laboratory in El Paso County to serve the West Texas area, if the department determines that efficient enforcement of law requires establishment of the laboratory and sufficient funds are available in the department.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 411.0091. SEX OFFENDER COMPLIANCE UNIT. (a) The director shall create a sex offender compliance unit to be operated by the department.(b) The sex offender compliance unit shall investigate and arrest individuals determined to have committed a sexually violent offense, as defined by Article 62.001, Code of Criminal Procedure.(c) The legislature may appropriate funds to the department from the fugitive apprehension account for the purpose of paying the costs to the department of implementing this section.(d) The department may adopt rules as necessary to implement this section.

Added by Acts 1999, 76th Leg., ch. 150, Sec. 1, eff. Sept. 1, 1999. Renumbered from Sec. 411.0098 by Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(39), eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1008, Sec. 2.08, eff. September 1, 2005.

Sec. 411.0095. VEHICLE THEFT CHECKPOINTS AT BORDER CROSSING. (a) The department may establish a program for the purpose of establishing border crossing checkpoints to prevent stolen vehicles, farm tractors or implements, construction equipment, aircraft, or watercraft from entering Mexico.(b) A checkpoint may be established under Subsection (a) if the checkpoint is:(1) located within 250 yards of a federally designated crossing facility located at or near the actual boundary between this state and Mexico;(2) located on a public highway or street leading directly to an international border crossing;(3) designed to stop only traffic bound for Mexico; and(4) operated in such a manner as to stop only vehicles, tractors or implements, equipment, aircraft, or watercraft for which law enforcement authorities have probable cause to believe is stolen and bound for Mexico.(c) The department may establish the border crossing checkpoint program in conjunction with local law enforcement authorities. The department and local law enforcement authorities may share the cost of staffing the checkpoints.(d) The department shall establish procedures governing the encounter between the driver and the peace officers operating the checkpoint that ensure that any intrusion on the driver is minimized and that the inquiries made are reasonably related to the purpose of the checkpoint. A peace officer at the checkpoint may not direct a driver or a passenger in a motor vehicle to leave the vehicle or move the vehicle off the roadway unless the officer has reasonable suspicion or probable cause to believe that the person committed or is committing an offense. However, a peace officer may require that each motor vehicle passing through the checkpoint be diverted to a location immediately adjacent to the roadway, if desirable, to ensure safety.(e) In this section:(1) "Motor vehicle" and "vehicle" have the meanings assigned to those terms by Section 541.201, Transportation Code.(2) "Watercraft" has the meaning assigned by Section 49.01, Penal Code.

Added by Acts 1993, 73rd Leg., ch. 497, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 184, Sec. 1, eff. May 23, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 30.191, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 670, Sec. 1, eff. Sept. 1, 1999.

Sec. 411.0096. MEMORANDUM OF UNDERSTANDING WITH CRIMINAL JUSTICE DIVISION OF THE OFFICE OF THE GOVERNOR. (a) The department and the office of the governor, criminal justice division, by rule shall adopt a joint memorandum of understanding on coordinating the drug law enforcement efforts of the department and the criminal justice division.(b) The memorandum of understanding shall:(1) provide that the department shall advise the criminal justice division about the statewide drug policy planning efforts of the division;(2) provide for representation by the department on any advisory board advising the governor about drug policy;(3) require the criminal justice division and the department to define their respective roles relating to drug task forces;(4) require the criminal justice division and the department to jointly determine the areas of law enforcement focus for drug task force efforts; and(5) require the criminal justice division and the department to jointly develop guidelines and procedures to govern drug task force operations that are funded by the state.(c) The criminal justice division and the department shall update and revise the memorandum of understanding as necessary and by rule adopt all revisions to the memorandum.(d) Expired.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 8, eff. Sept. 1, 1993. Renumbered from Government Code Sec. 411.0095 by Acts 1995, 74th Leg., ch. 76, Sec. 17.01(13), eff Sept. 1, 1995; Acts 1995, 74th Leg., ch. 184, Sec. 2, eff. May 23, 1995.

Text of section as added by Acts 2005, 79th Leg., R.S., Ch. 693, Sec. 1For text of section as added by Acts 2005, 79th Leg., Ch. 556, Sec. 3, see other Sec. 411.0097.Sec. 411.0097. TRANSPORTATION AND INSPECTIONS MEETING WITH REPRESENTATIVES OF MEXICAN STATES. (a) The department shall initiate efforts to meet at least quarterly with the department's counterparts in the Mexican states bordering this state to discuss issues relating to truck inspections and transportation and infrastructure involved in truck inspections and transportation.(b) To assist the department in carrying out this section, the department shall contact the border commerce coordinator designated under Section 772.010 and the mayors of each municipality in this state in which a port of entry for land traffic is located.(c) At least one department representative participating in a meeting under Subsection (a) must be proficient in Spanish.(d) The department, in conjunction with the border commerce coordinator, shall develop short-range and long-range plans, including recommendations to increase bilateral relations with Mexico and expedite trade by mitigating delays in border crossing inspections for northbound truck traffic. In developing the plans, the department and coordinator shall consider information obtained from any meetings under Subsection (a). The department shall update the plan biennially and submit the updated plan to the lieutenant governor, the speaker of the house of representatives, and each other member of the legislature on or before December 1 of each even-numbered year.

Added by Acts 2005, 79th Leg., Ch. 693, Sec. 1, eff. June 17, 2005.

Text of section as added by Acts 2005, 79th Leg., R.S., Ch. 556, Sec. 3For text of section as added by Acts 2005, 79th Leg., Ch. 693, Sec. 1, see other Sec. 411.0097.Sec. 411.0097. MULTICOUNTY DRUG TASK FORCES. (a) The department shall establish policies and procedures for multicounty drug task forces, as defined by Section 362.001, Local Government Code, and may exercise the authority necessary to ensure compliance with those policies and procedures.(b) The department shall evaluate each multicounty drug task force with respect to whether the task force:(1) complies with state and federal requirements, including policies and procedures established by department rule; and(2) demonstrates effective performance outcomes.(c) The department shall submit semiannually to the governor's office and the Legislative Budget Board a report that includes a written evaluation of the matters described by Subsection (b).

Added by Acts 2005, 79th Leg., Ch. 556, Sec. 3, eff. September 1, 2005.

Sec. 411.0098. COORDINATION WITH DEPARTMENT OF TRANSPORTATION. (a) The department and the Texas Department of Transportation shall establish procedures to ensure effective coordination of the development of transportation infrastructure projects that affect both agencies.(b) Procedures established under this section shall:(1) allow each agency to provide comments and advice to the other agency on an ongoing basis regarding statewide transportation planning efforts that affect traffic law enforcement;(2) define the role of each agency in transportation infrastructure efforts; and(3) require the department and the Texas Department of Transportation to develop a plan for applying for and using federal funds to address infrastructure needs that affect enforcement efforts.(c) The department and the Texas Department of Transportation shall:(1) update and revise the procedures established under this section as necessary; and(2) file not later than January 15 of each odd-numbered year with the presiding officer of each house of the legislature a report that describes the procedures established under this section and their implementation.

Added by Acts 1999, 76th Leg., ch. 1189, Sec. 7, eff. Sept. 1, 1999.

Sec. 411.0099. NEEDS ASSESSMENT FOR ENFORCEMENT OF COMMERCIAL MOTOR VEHICLE RULES. (a) The department shall conduct a long-term needs assessment for the enforcement of commercial motor vehicle rules that considers at a minimum:(1) the inventory of current facilities and equipment used for enforcement, including types of scales, structures, space, and other equipment;(2) enforcement activity, including trend information, at fixed-site facilities;(3) staffing levels and operating hours for each facility; and(4) needed infrastructure improvements and the associated costs and projected increase in activity that would result from the improvements.(b) The department shall submit a biennial report to the legislative committees with primary jurisdiction over state budgetary matters and the Texas Transportation Commission that reflects the results of the needs assessment conducted under Subsection (a). The report shall be submitted to the legislature in conjunction with the department's legislative appropriations request.

Added by Acts 1999, 76th Leg., ch. 1189, Sec. 7, eff. Sept. 1, 1999.

Sec. 411.010. ASSISTANCE OF STATE AGENCIES. The attorney general, the Texas Department of Transportation, the Texas Department of Health, and all other departments of state government shall cooperate with the department in the execution of this chapter and the enforcement of state laws concerning public safety and crime prevention and detection.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1995, 74th Leg., ch. 165, Sec. 22(34), eff. Sept. 1, 1995.

Sec. 411.011. ASSISTANCE OF STATE EDUCATIONAL INSTITUTIONS. (a) The University of Texas and all other state-supported educational institutions shall:(1) cooperate with the department in carrying out this chapter;(2) assist in the giving of instruction in the training schools conducted by the bureau of education; and(3) assist the bureau of identification and records in making necessary chemical tests and analyses and in making statistical analyses, charts, and reports of law enforcement and violations of law.(b) The commission and the president of the educational institution called on for assistance shall agree on and arrange the nature and extent of the assistance.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 411.0111. PROVISION OF CERTAIN INFORMATION TO COMPTROLLER. (a) Not later than June 1 of each year, the department shall provide to the comptroller, for the purpose of assisting the comptroller in the identification of persons entitled to unclaimed property reported to the comptroller, the name, address, social security number, date of birth, and driver's license or state identification number of each person about whom the department has such information in its records.(b) Information provided to the comptroller under this section is confidential and may not be disclosed to the public.(c) The department shall provide the information in the format prescribed by rule of the comptroller.

Added by Acts 2009, 81st Leg., R.S., Ch. 232, Sec. 5, eff. September 1, 2009.

Sec. 411.012. COMMAND BY GOVERNOR. The governor may assume command and direct the activities of the commission and department during a public disaster, riot, insurrection, or formation of a dangerous resistance to enforcement of law, or to perform the governor's constitutional duty to enforce law. The governor shall use the personnel of the Texas Highway Patrol only if the other personnel of the department are unable to cope with the emergency.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 411.013. EXPENDITURES, DONATIONS, AND APPROPRIATIONS. (a) Repealed by Acts 1997, 75th Leg., ch. 1206, Sec. 28, eff. Sept. 1, 1997.(b) The department may accept donations of money and other real or personal property from any individual, group, association, corporation, or governmental agency and may use those donations for any purpose designated by the donor that furthers the exercise of duties imposed by law on the department.(c) Appropriations for the Texas Highway Patrol must be made from the state highway fund.(d) The department shall file annually with the governor and the presiding officer of each house of the legislature a complete and detailed written report accounting for all funds received and disbursed by the commission during the preceding fiscal year. The annual report must be in the form and reported in the time provided by the General Appropriations Act.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.21(a), eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 790, Sec. 9, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1206, Sec. 28, eff. Sept. 1, 1997.

Sec. 411.0131. USE OF SEIZED AND FORFEITED ASSETS. (a) The commission by rule shall establish a process under which the commission approves all of the department's dispositions of assets seized or forfeited under state or federal law and received by or appropriated to the department. The commission shall adopt rules under this section in accordance with Chapter 2001. Before approving a disposition, the commission shall consider how the disposition supports priorities established in the department's strategic plan and whether the disposition complies with applicable federal guidelines.(b) The department shall file annually with the governor and the presiding officer of each house of the legislature a report on seized and forfeited assets. The report must include:(1) a summary of receipts, dispositions, and fund balances for the fiscal year derived from both federal and state sources;(2) regarding receipts, the court in which each case involving seized or forfeited assets was adjudicated, the nature and value of the assets, and the specific intended use of the assets;(3) regarding dispositions, the departmental control number and category, the division making the request, the specific item and amount requested, the amount the commission approved, and the actual amount expended per item; and(4) regarding planned dispositions, a description of the broad categories of anticipated dispositions and how they relate to the department's strategic plan.(c) The department shall, within 30 days after the end of each quarter, report and justify any dispositions of seized or forfeited assets during the quarter that:(1) differ from the planned dispositions reported under Subsection (b); and(2) were used for a purpose not considered a priority in the department's strategic plan or not required by law or applicable federal guidelines.

Added by Acts 1999, 76th Leg., ch. 1189, Sec. 7, eff. Sept. 1, 1999.

Sec. 411.0135. METHOD OF PAYMENT OF FEES AND CHARGES. (a) The department may adopt rules regarding the method of payment of any fee or charge that is imposed or collected by the department.(b) Rules adopted under Subsection (a) may authorize payment, under circumstances prescribed by the department:(1) in person, by mail, by telephone, or over the Internet;(2) by means of electronic funds transfer; or(3) by means of a valid credit card issued by a financial institution chartered by a state or the federal government or by a nationally recognized credit organization approved by the department.(c) The department by rule may require, in addition to the amount of the fee or charge, the payment of:(1) a discount, convenience, or service charge for a payment transaction; or(2) a service charge in connection with the payment of a payment transaction that is dishonored or refused for lack of funds or insufficient funds.

Added by Acts 2001, 77th Leg., ch. 866, Sec. 3, eff. Sept. 1, 2001.

Sec. 411.014. BUILDINGS AND EQUIPMENT. (a) The state shall provide the necessary buildings, offices, and quarters for the department and its officers and employees in Austin and other places in the state where district headquarters are located. The state shall provide furniture, fixtures, automobiles, motorcycles, horses, firearms, ammunition, uniforms, appliances, and other materials necessary to the proper functioning and operation of the department.(b) The department's physical plant in Austin is under the department's control and management for the use and benefit of the state in the discharge of the official duties of the department.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 411.015. ORGANIZATION. (a) Except as provided by Subsection (b), the designation by this chapter of certain divisions and division chiefs is not mandatory and this chapter does not prevent the commission from reorganization or consolidation within the department in the interest of more efficient and economical management and direction of the department. The director, with the commission's approval, may organize and maintain within the department divisions of service considered necessary for the efficient conduct of the department's work.(b) The division relating to the Texas Rangers may not be abolished.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 5.08, eff. September 1, 2009.

Sec. 411.016. SUPPLEMENTAL PAY. (a) This section applies to an officer commissioned by the department who is not employed in a position that the director has declared to be administrative, executive, or professional.(b) If, during a calendar week, the total number of hours worked by a commissioned officer plus the number of hours of leave taken for which the officer is entitled to compensation, including approved sick leave, vacation, holiday, holiday compensatory time, emergency leave, administrative leave, and jury duty, equal more than 40 hours, the excess is overtime. For each calendar month, the overtime for each week ending during that month shall be totaled. If the total overtime for the month exceeds eight hours, the officer may receive, in addition to the officer's regular monthly salary, a supplement determined as follows:(1) a commissioned officer who accumulates more than eight hours but less than 16 hours of overtime in a calendar month may receive five percent of the officer's regular monthly salary;(2) a commissioned officer who accumulated 16 or more hours but less than 32 hours of overtime in a calendar month may receive 10 percent of the officer's regular monthly salary; and(3) a commissioned officer who accumulated 32 or more hours of overtime in a calendar month may receive 15 percent of the officer's regular monthly salary.(c) The formula prescribed by Subsection (b) is the exclusive method of computing state compensation for overtime entitlements. This section applies only to the computation of overtime entitlements and does not apply to the method of compensating a commissioned officer for working on regularly scheduled state holidays.(d) A commissioned officer may receive a supplement paid by the federal government earned while working on a project funded by the federal government, and that supplement may not be considered in determining a commissioned officer's entitlement under this section.(e) If the funds appropriated to the department to provide supplemental pay are insufficient to pay all earned overtime entitlements, the director may provide for compensatory time to be taken during the biennium in which the entitlements are earned.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 411.0161. DONATION OF ACCRUED COMPENSATORY TIME OR ACCRUED ANNUAL LEAVE FOR LEGISLATIVE PURPOSES. (a) The director shall allow a department employee to voluntarily transfer to a legislative leave pool up to eight hours of compensatory time or annual leave per year earned by the employee.(b) The director or designee shall administer the legislative leave pool.(c) The Public Safety Commission shall adopt rules and prescribe procedures relating to the operation of the legislative leave pool.(d) The director or designee shall credit the legislative leave pool with the amount of time contributed by an employee and deduct a corresponding amount of time from the employee's earned compensatory time or annual leave as if the employee had used the time for personal purposes.(e) An employee is entitled to use time contributed to the legislative leave pool if the employee uses the time for legislative leave on behalf of a law enforcement association of at least 1,000 active or retired members governed by a board of directors.(f) The director of the pool administrator shall transfer time from the pool to the employee and credit the time to the employee.(g) An employee may only withdraw time from the legislative leave pool in coordination and with the consent of the president or designee of the law enforcement association described in Subsection (e), and may not draw more than 80 hours of time from the pool in a 160-hours work cycle with the maximum time taken not to exceed 480 hours per fiscal year.(h) In addition to Subsection (g), the use of any time from the legislative leave pool must also be in accordance with rules adopted by the Public Safety Commission.

Added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 6.02, eff. September 1, 2009.

Sec. 411.017. UNAUTHORIZED ACTS INVOLVING DEPARTMENT NAME, INSIGNIA, OR DIVISION NAME. (a) A person commits an offense if, without the director's authorization, the person:(1) manufactures, sells, or possesses a badge, identification card, or other item bearing a department insignia or an insignia deceptively similar to the department's;(2) makes a copy or likeness of a badge, identification card, or department insignia, with intent to use or allow another to use the copy or likeness to produce an item bearing the department insignia or an insignia deceptively similar to the department's; or(3) uses the term "Texas Department of Public Safety," "Department of Public Safety," "Texas Ranger," or "Texas Highway Patrol" in connection with an object, with the intent to create the appearance that the object belongs to or is being used by the department.(b) In this section, "department insignia" means an insignia or design prescribed by the director for use by officers and employees of the department in connection with their official activities. An insignia is deceptively similar to the department's if it is not prescribed by the department but a reasonable person would presume that it was prescribed by the department.(c) A district or county court, on application of the attorney general or of the district attorney or prosecuting attorney performing the duties of district attorney for the district in which the court is located, may enjoin a violation or threatened violation of this section on a showing that a violation has occurred or is likely to occur.(d) It is an affirmative defense to a prosecution under this section that the object is used exclusively:(1) for decorative purposes, maintained or preserved in a decorative state, and not offered for sale; or(2) in an artistic or dramatic presentation, and before the use of the object the producer of the presentation notifies the director in writing of the intended use, the location where the use will occur, and the period during which the use will occur.(e) An offense under this section is a Class A misdemeanor, unless the object is shipped by United States mail or by any type of commercial carrier from a point outside the State of Texas to a point inside the state if the shipper or his agent has been sent notification by registered United States mail of this section prior to the shipment, in which event the offense is a felony of the third degree.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 496, Sec. 1, eff. Sept. 1, 1989.

Sec. 411.018. HAZARDOUS MATERIALS. (a) The director shall adopt rules relating to the reporting of all transportation incidents involving releases of reportable quantities of hazardous materials occurring on public roads or railroads that are not on a private industrial site. The rules must be consistent with federal rules relating to hazardous materials adopted under federal law. The director may adopt all or part of the federal hazardous materials rules by reference.(b) The department by rule shall require that all carriers of hazardous materials report all incidents involving a release of reportable quantities of hazardous materials to the department.(c) The department shall serve as the central repository of statistical information relating to incidents involving release of hazardous materials.(d) The department is responsible for the on-site coordination of all hazardous materials transportation emergencies. The director shall adopt necessary rules to implement this subsection.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 2.22(a), eff. Sept. 1, 1989.

Sec. 411.019. TOLL-FREE NUMBER. (a) The department shall provide a 24-hour toll-free telephone number for use by the public in reporting traffic offenses, including driving while intoxicated, suspected criminal activity, and traffic accidents and other emergencies.(b) On receiving a report of an offense, the department shall contact the law enforcement agency of the jurisdiction where the reported suspected driver or incident was observed or shall dispatch department officers.

Added by Acts 1989, 71st Leg., ch. 1251, Sec. 1, eff. June 16, 1989.

Sec. 411.0195. PUBLIC COMPLAINTS. (a) The department shall maintain a system to promptly and efficiently act on complaints filed with the department. The department shall maintain information about parties to the complaint, the subject matter of the complaint, a summary of the results of the review or investigation of the complaint, and its disposition.(b) The department shall make information available describing its procedures for complaint investigation and resolution.(c) The department shall periodically notify the complaint parties of the status of the complaint until final disposition.(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 5.15, eff. September 1, 2009.(e) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 5.15, eff. September 1, 2009.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 10, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 1189, Sec. 8, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 5.09, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 5.15, eff. September 1, 2009.

Sec. 411.0196. ACCESS TO PROGRAMS. The department shall prepare and maintain a written plan that describes how a person who does not speak English or who has a physical, mental, or developmental disability can be provided reasonable access to the department's programs.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 10, eff. Sept. 1, 1993.

Sec. 411.0197. ADVISORY OVERSIGHT COMMUNITY OUTREACH COMMITTEE. (a) The commission shall establish an Advisory Oversight Community Outreach Committee in the department and may adopt rules for the implementation and operation of the committee. The committee shall meet at the times and places specified by commission rule or at the call of the presiding officer or any two members.(b) The commission shall appoint the members of the committee, which must include border crossing bridge owners, persons serving in the capacity of director of entities governing ports of entry, community leaders, planning developers, mayors, or persons designated by mayors, of the major municipalities in the area of the border of this state and the United Mexican States, representatives of law enforcement agencies, and representatives of the general public.(c) The commission shall designate the presiding officer of the committee from among the committee's members. The presiding officer serves at the will of the commission.(d) The committee shall:(1) document to the commission trade-related incidents involving department personnel;(2) develop recommendations and strategies to improve community relations, department personnel conduct, and the truck inspection process at this state's ports of entry; and(3) act as ombudsman between the department and the communities located and residents residing in the area of the border of this state and the United Mexican States and between the department and the department's personnel.(e) In determining action to be taken on the information and recommendations received from the committee, the commission shall consider the importance of trade with the United Mexican States, the safety of the traveling public, preservation of the highway system, applicable federal laws and regulations, and the concerns expressed by communities.(f) Not later than January 1 of each odd-numbered year the commission shall submit to the lieutenant governor, speaker of the house of representatives, and each other member of the legislature a report documenting the committee's recommendations and comments, incident reports received by the committee, and the actions taken by the commission and department to address those matters.

Added by Acts 2005, 79th Leg., Ch. 1215, Sec. 1, eff. September 1, 2005.

Sec. 411.020. PURCHASE OF FIREARM FROM DEPARTMENT BY OFFICER. (a) A commissioned officer of the department may purchase for an amount set by the department, not to exceed fair market value, a firearm issued to the officer by the department if the firearm is not listed as a prohibited weapon under Section 46.05, Penal Code, and if the firearm is retired by the department for replacement purposes.(b) The department may adopt rules for the sale of a retired firearm to an officer of the department.

Added by Acts 1991, 72nd Leg., ch. 37, Sec. 1, eff. April 19, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.35, eff. Sept. 1, 1995.

Sec. 411.0201. REPRODUCTION OF RECORDS. (a) except as provided by Subsection (b), the department may photograph, microphotograph, or film any record in connection with the issuance of a driver's license or commercial driver's license and any record of any division of the department.(b) None of the following may be photographed or filmed to dispose of the original record:(1) an original fingerprint card;(2) any evidence submitted in connection with a criminal case; or(3) a confession or statement made by the defendant in a criminal case.(c) The department may create original records in micrographic form on media, such as computer output microfilm.(d) A photograph, microphotograph, or film of a record reproduced under Subsection (a) is equivalent to the original record for all purposes, including introduction as evidence in all courts and administrative agency proceedings. A certified or authenticated copy of such a photograph, microphotograph, or film is admissible as evidence equally with the original photograph, microphotograph, or film.(e) The director or an authorized representative may certify the authenticity of a photograph, microphotograph, or film of a record reproduced under this section and shall charge a fee for the certified photograph, microphotograph, or film as provided by law.(f) Certified records shall be furnished to any person who is authorized by law to receive them.

Added by Acts 1995, 74th Leg., ch. 165, Sec. 6, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1187, Sec. 3, eff. Sept. 1, 1997.

Sec. 411.0202. DISPOSAL OF RECORDS. (a) Unless otherwise required by law and subject to Chapter 441, the department may dispose of or destroy records that the department determines are not required for the performance of the department's duties and functions.(b) The department may dispose of or destroy a defendant's original fingerprint card if:(1) the department has on file and retains another original fingerprint card for the defendant; or(2) the defendant has attained the age of 80.

Added by Acts 1995, 74th Leg., ch. 165, Sec. 7, eff. Sept. 1, 1995.

Sec. 411.0205. CRIME LABORATORY ACCREDITATION PROCESS. (a) In this section, "crime laboratory," "forensic analysis," and "physical evidence" have the meanings assigned by Article 38.35, Code of Criminal Procedure.(b) The director by rule:(1) shall establish an accreditation process for crime laboratories and other entities conducting forensic analyses of physical evidence for use in criminal proceedings; and(2) may modify or remove a crime laboratory exemption under this section if the director determines that the underlying reason for exemption no longer applies.(b-1) As part of the accreditation process established and implemented under Subsection (b), the director may:(1) establish minimum standards that relate to the timely production of a forensic analysis to the agency requesting the analysis and that are consistent with this article and code;(2) validate or approve specific forensic methods or methodologies; and(3) establish procedures, policies, and practices to improve the quality of forensic analyses conducted in this state.(b-2) The director may require that a laboratory, facility, or entity required to be accredited under this section pay any costs incurred to ensure compliance with the accreditation process.(c) The director by rule may exempt from the accreditation process established under Subsection (b) a crime laboratory conducting a forensic analysis or a type of analysis, examination, or test if the director determines that:(1) independent accreditation is unavailable or inappropriate for the laboratory or the type of analysis, examination, or test performed by the laboratory;(2) the type of analysis, examination, or test performed by the laboratory is admissible under a well-established rule of evidence or a statute other than Article 38.35, Code of Criminal Procedure;(3) the type of analysis, examination, or test performed by the laboratory is routinely conducted outside of a crime laboratory by a person other than an employee of the crime laboratory; or(4) the laboratory:(A) is located outside this state or, if located in this state, is operated by a governmental entity other than the state or a political subdivision of the state; and(B) was accredited at the time of the analysis under an accreditation process with standards that meet or exceed the relevant standards of the process established by the director under Subsection (b).(d) The director may at any reasonable time enter and inspect the premises or audit the records, reports, procedures, or other quality assurance matters of a crime laboratory that is accredited or seeking accreditation under this section.(e) The director may collect costs incurred under this section for accrediting, inspecting, or auditing a crime laboratory.(f) If the director provides a copy of an audit or other report made under this section, the director may charge $6 for the copy, in addition to any other cost permitted under Chapter 552 or a rule adopted under that chapter.(g) Funds collected under this section shall be deposited in the state treasury to the credit of the state highway fund, and money deposited to the state highway fund under this section may be used only to defray the cost of administering this section or Subchapter G.

Added by Acts 2003, 78th Leg., ch. 698, Sec. 4, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1224, Sec. 3, eff. September 1, 2005.

Sec. 411.0207. PUBLIC CORRUPTION UNIT. (a) In this section, "organized criminal activity" means conduct that constitutes an offense under Section 71.02, Penal Code.(b) A public corruption unit is created within the department to investigate and assist in the management of allegations of participation in organized criminal activity by:(1) an individual elected, appointed, or employed to serve as a peace officer for a governmental entity of this state under Article 2.12, Code of Criminal Procedure; or(2) a federal law enforcement officer while performing duties in this state.(c) The unit shall:(1) assist district attorneys and county attorneys in the investigation and prosecution of allegations described by Subsection (b);(2) if requested by the agency, assist a state or local law enforcement agency with the investigation of such allegations against law enforcement officers in the agency;(3) assist the United States Department of Justice or any other appropriate federal department or agency in the investigation and prosecution of allegations described by Subsection (b);(4) if requested by the agency, assist a federal law enforcement agency with the investigation of such allegations against law enforcement officers in the agency;(5) serve as a clearinghouse for information relating to the investigation and prosecution of allegations described by Subsection (b); and(6) report to the highest-ranking officer of the Texas Rangers division of the department.(d) On written approval of the director or of the chair of the commission, the highest-ranking officer of the Texas Rangers division of the department may initiate an investigation of an allegation of participation in organized criminal activity by a law enforcement officer described by Subsection (b)(1). Written approval under this subsection must be based on cause.(e) To the extent allowed by law, a state or local law enforcement agency shall cooperate with the public corruption unit by providing information requested by the unit as necessary to carry out the purposes of this section. Information described by this subsection is excepted from required disclosure under Chapter 552 in the manner provided by Section 552.108.

Added by Acts 2009, 81st Leg., R.S., Ch. 1130, Sec. 41, eff. September 1, 2009.

SUBCHAPTER B. TEXAS RANGERSSec. 411.021. COMPOSITION. The Texas Rangers are a major division of the department consisting of the number of rangers authorized by the legislature. The highest ranking officer of the Texas Rangers is responsible to and reports directly to the director. Officers are entitled to compensation as provided by the legislature.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1993, 73rd Leg., ch. 790, Sec. 11, eff. Sept. 1, 1993.

Sec. 411.022. AUTHORITY OF OFFICERS. (a) An officer of the Texas Rangers is governed by the law regulating and defining the powers and duties of sheriffs performing similar duties, except that the officer may make arrests, execute process in a criminal case in any county and, if specially directed by the judge of a court of record, execute process in a civil case.(b) An officer of the Texas Rangers who arrests a person charged with a criminal offense shall immediately convey the person to the proper officer of the county where the person is charged and shall obtain a receipt. The state shall pay all necessary expenses incurred under this subsection.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 411.0221. QUALIFICATIONS. (a) To be commissioned as an officer of the Texas Rangers, a person must:(1) have at least eight years of experience as a full-time, paid peace officer, including at least four years of experience in the department; and(2) be a commissioned member of the department.(b) The Texas Rangers is an equal employment opportunity employer; all personnel decisions shall be made without regard to race, color, sex, national origin, or religion.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 12, eff. Sept. 1, 1993.

Sec. 411.0222. ELIGIBILITY FOR PROMOTION. Except as provided by Section 411.0223, an officer of the Texas Rangers is eligible for promotion only if the officer has served in the next lower position for at least two years before the date of promotion.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 12, eff. Sept. 1, 1993.

Sec. 411.0223. APPOINTMENT OF HIGHEST-RANKING OFFICERS. (a) Except as provided by Subsection (c), an officer is eligible for appointment by the director to the highest rank of the Texas Rangers only if the officer has at least five years of supervisory experience as a commissioned member of the Texas Rangers.(b) Except as provided by Subsection (c), an officer is eligible for appointment by the director to the second highest rank of the Texas Rangers only if the officer has at least four years of supervisory experience as a commissioned member of the Texas Rangers.(c) If there are less than two qualified officers for appointment to the highest rank or the second highest rank of the Texas Rangers, the director may appoint an officer to the highest rank or the second highest rank only if the officer has at least two years of supervisory experience as a commissioned member of the Texas Rangers.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 12, eff. Sept. 1, 1993.

Sec. 411.023. SPECIAL RANGERS. (a) The commission may appoint as special rangers honorably retired commissioned officers of the department and not more than 300 other persons.(b) A special ranger is subject to the orders of the commission and the governor for special duty to the same extent as other law enforcement officers provided for by this chapter, except that a special ranger may not enforce a law except one designed to protect life and property and may not enforce a law regulating the use of a state highway by a motor vehicle. A special ranger is not connected with a ranger company or uniformed unit of the department.(c) Before issuance of a commission to a special ranger the person shall enter into a good and sufficient bond executed by a surety company authorized to do business in the state in the amount of $2,500, approved by the director, and indemnifying all persons against damages resulting from an unlawful act of the special ranger.(d) A special ranger is not entitled to compensation from the state for service as a special ranger.(e) A special ranger commission expires January 1 of the first odd-numbered year after appointment. The director may revoke a special ranger commission at any time for cause.(f) The commission shall authorize a badge for persons appointed as special rangers under this section that is distinct in appearance from the badge authorized for special Texas Rangers under Section 411.024 and from any badge issued to a Texas Ranger.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1999, 76th Leg., ch. 1189, Sec. 9, eff. Sept. 1, 1999.

Sec. 411.024. SPECIAL TEXAS RANGERS. (a) The commission may appoint as a special Texas Ranger an honorably retired or retiring commissioned officer of the department whose position immediately preceding retirement is an officer of the Texas Rangers.(b) A special Texas Ranger is subject to the orders of the commission and the governor for special duty to the same extent as other law enforcement officers provided for by this chapter, except that a special Texas Ranger may not enforce a law except one designed to protect life and property and may not enforce a law regulating the use of a state highway by a motor vehicle. A special Texas Ranger is not connected with a ranger company or uniformed unit of the department.(c) Before issuance of a commission to a special Texas Ranger the person shall enter into a good and sufficient bond executed by a surety company authorized to do business in the state in the amount of $2,500, approved by the director, and indemnifying all persons against damages resulting from an unlawful act of the special Texas Ranger.(d) A special Texas Ranger is not entitled to compensation from the state for service as a special Texas Ranger.(e) A special Texas Ranger commission expires January 1 of the first odd-numbered year after appointment. The commission may revoke the commission of a special Texas Ranger who commits a violation of a rule of the department for which an active officer of the Texas Rangers would be discharged.(f) The commission shall authorize a badge for persons appointed as special Texas Rangers under this section that is distinct in appearance from the badge authorized for special rangers under Section 411.023.

Added by Acts 1999, 76th Leg., ch. 1189, Sec. 10, eff. Sept. 1, 1999.

SUBCHAPTER C. TEXAS HIGHWAY PATROLSec. 411.031. COMPOSITION. The Texas Highway Patrol is a division of the department consisting of the chief patrol officer, the number of captains, sergeants, and privates authorized by the legislature, and administrative and clerical help as the commission determines. A person's literary attainment does not preclude the person's appointment as a private if the person is otherwise qualified. The chief patrol officer is the executive officer of the patrol. Officers are entitled to compensation as provided by the legislature.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 411.032. POWERS AND DUTIES OF OFFICERS. In addition to the powers and duties provided by law for the officers, noncommissioned officers, and enlisted persons of the Texas Highway Patrol, they have the powers and authority provided by law for members of the Texas Rangers force.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER D. ADMINISTRATIVE DIVISIONSec. 411.041. COMPOSITION. The administrative division of the department consists of the bureaus of identification and records, communications, intelligence, and training. The director, with the advice and consent of the commission, shall employ chiefs, experts, operators, instructors, and assistants as necessary for the operation of this division and its bureaus.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 411.042. BUREAU OF IDENTIFICATION AND RECORDS. (a) The director shall appoint, with the advice and consent of the commission, a chief of the bureau of identification and records to be the executive officer of the bureau. The chief and at least one assistant must be recognized identification experts with at least three years' actual experience.(b) The bureau of identification and records shall:(1) procure and file for record photographs, pictures, descriptions, fingerprints, measurements, and other pertinent information of all persons arrested for or charged with a criminal offense or convicted of a criminal offense, regardless of whether the conviction is probated;(2) collect information concerning the number and nature of offenses reported or known to have been committed in the state and the legal steps taken in connection with the offenses, and other information useful in the study of crime and the administration of justice, including information that enables the bureau to create a statistical breakdown of offenses in which family violence was involved and a statistical breakdown of offenses under Sections 22.011 and 22.021, Penal Code;(3) make ballistic tests of bullets and firearms and chemical analyses of bloodstains, cloth, materials, and other substances for law enforcement officers of the state;(4) cooperate with identification and crime records bureaus in other states and the United States Department of Justice;(5) maintain a list of all previous background checks for applicants for any position regulated under Chapter 1702, Occupations Code, who have undergone a criminal history background check under Section 411.119, if the check indicates a Class B misdemeanor or equivalent offense or a greater offense;(6) collect information concerning the number and nature of protective orders and all other pertinent information about all persons on active protective orders. Information in the law enforcement information system relating to an active protective order shall include:(A) the name, sex, race, date of birth, personal descriptors, address, and county of residence of the person to whom the order is directed;(B) any known identifying number of the person to whom the order is directed, including the person's social security number or driver's license number;(C) the name and county of residence of the person protected by the order;(D) the residence address and place of employment or business of the person protected by the order, unless that information is excluded from the order under Section 85.007, Family Code;(E) the child-care facility or school where a child protected by the order normally resides or which the child normally attends, unless that information is excluded from the order under Section 85.007, Family Code;(F) the relationship or former relationship between the person who is protected by the order and the person to whom the order is directed; and(G) the date the order expires;(7) grant access to criminal history record information in the manner authorized under Subchapter F;(8) collect and disseminate information regarding offenders with mental impairments in compliance with Chapter 614, Health and Safety Code; and(9) record data and maintain a state database for a computerized criminal history record system and computerized juvenile justice information system that serves:(A) as the record creation point for criminal history record information and juvenile justice information maintained by the state; and(B) as the control terminal for the entry of records, in accordance with federal law and regulations, federal executive orders, and federal policy, into the federal database maintained by the Federal Bureau of Investigation.(c) The bureau chief shall offer assistance and, if practicable, instruction to sheriffs, chiefs of police, and other peace officers in establishing efficient local bureaus of identification in their districts.(d) The department may charge each person and charge each entity or agency that is not primarily a criminal justice agency a fee for processing inquiries for information that is not criminal history record information regarding a person. A person, entity, or agency that receives information must be entitled to receive the information under state or federal statutes, rules, regulations, or case law. The department may charge actual costs for processing all inquiries under this section.(e) The department shall deposit all fees collected under this section in the operators and chauffeurs license fund.(f) The department may keep any record or other information submitted to the department under this section, unless otherwise prohibited by law.(g) The department may adopt reasonable rules under this section relating to:(1) law enforcement information systems maintained by the department;(2) the collection, maintenance, and correction of records;(3) reports of criminal history information submitted to the department;(4) active protective orders issued under Title 4, Family Code, and reporting procedures that ensure that information relating to the issuance of an active protective order and to the dismissal of an active protective order is reported to the local law enforcement agency at the time of the order's issuance or dismissal and entered by the local law enforcement agency in the state's law enforcement information system;(5) the collection of information described by Subsection (h); and(6) a system for providing criminal history record information through the criminal history clearinghouse under Section 411.0845.(h) Information collected to perform a statistical breakdown of offenses under Sections 22.011 and 22.021, Penal Code, as required by Subsection (b)(2) must include information indicating the specific offense committed and information regarding:(1) the victim;(2) the offender and the offender's relationship to the victim;(3) any weapons used or exhibited in the commission of the offense; and(4) any injuries sustained by the victim.(i) A law enforcement agency shall report offenses under Section 22.011 or 22.021, Penal Code, to the department in the form and manner and at regular intervals as prescribed by rules adopted by the department. The report must include the information described by Subsection (h).(j) The department may contract with private vendors as necessary in implementing this section.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 490, Sec. 1, eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 1225, Sec. 2, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 5.01, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 7.03, 7.04, eff. Dec. 1, 1991; Acts 1993, 73rd Leg., ch. 790, Sec. 13, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 324, Sec. 2, 3, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 974, Sec. 38, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 14.751, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 70, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1306, Sec. 6, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1372, Sec. 15, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 11.002, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 11.003, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(22), eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 10.01, eff. June 19, 2009.

Sec. 411.0421. INFORMATION REGARDING FRAUDULENT USE OF IDENTIFICATION. (a) The department shall create a record of each individual who:(1) in conjunction with the attorney representing the state in the prosecution of felonies in the county in which the individual resides and the sheriff of that county or, if the individual is not a resident of a county in this state, the attorney and sheriff in a county that the individual frequents, signs a declaration that the individual's identity has been used by another person to frustrate proper law enforcement without the individual's consent; and(2) files that declaration with the department.(b) A declaration filed under this section must include:(1) the individual's name, social security number, driver's license number, date of birth, and other identifying data requested by the department;(2) a statement that the individual's name, social security number, driver's license number, date of birth, or other data has been used by another person to frustrate proper law enforcement; and(3) a name, word, number, letter, or combination of 30 or fewer characters designated by the individual as a unique password to verify the individual's identity.(c) On receipt of a declaration under this section, the department shall create a record of the individual's identity, including a record of the individual's unique password, in the criminal history record information maintained by the department under Subchapter F. The department shall ensure that this record, including the unique password, is available online to any entity authorized to receive information from the department under Subchapter F.

Added by Acts 1999, 76th Leg., ch. 1334, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 945, Sec. 4, eff. June 14, 2001.

Sec. 411.043. BUREAU OF COMMUNICATIONS. (a) The director, with the advice and consent of the commission, shall appoint the chief of the bureau of communications.(b) The bureau of communications shall:(1) provide for the rapid exchange between law enforcement agencies of the state, counties, municipalities, other states, and the federal government of information concerning the commission of crimes and the detection of violators of the law; and(2) establish and operate, in coordination with state, county, and municipal law enforcement agencies, a state roads blockade system.(c) If funds are provided, the bureau of communications may install and operate a police radio broadcasting system for broadcasting information concerning the activities of violators of the law and for directing the activities and functions of the law enforcement agencies of the state, counties, and municipalities. The bureau shall cooperate with county and municipal police authorities and police radio stations in this state and other states.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 411.044. BUREAU OF INTELLIGENCE. (a) The director, with the advice and consent of the commission, shall appoint the chief of the bureau of intelligence.(b) The bureau of intelligence shall:(1) accumulate and analyze, with the aid of the other department divisions and bureaus, information of crime activities in the state and make the information available for use of the department and county and municipal law enforcement agencies; and(2) aid in the detection and apprehension of violators of the law.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 411.045. BUREAU OF TRAINING. (a) The director, with the advice and consent of the commission, shall appoint the chief of the bureau of training. The chief must have substantial experience in law enforcement and in instruction of law enforcement officers.(b) The bureau of training shall:(1) establish and operate schools for training department personnel in their duties and functions;(2) establish and operate schools for training county and municipal police officers who are selected to attend the schools by the authorities of the law enforcement agencies that employ them; and(3) establish and carry out a comprehensive plan for the education of citizens of this state in matters of public safety and crime prevention and detection.(c) The chief of the bureau of training shall organize schools for department members and other peace officers and give instruction in the schools.(d) The adjutant general shall provide, for use of the bureau of training in conducting its training schools, suitable buildings, land, and state-owned equipment at Camp Mabry in Austin.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 411.046. HATE CRIME REPORTING. (a) The bureau of identification and records shall establish and maintain a central repository for the collection and analysis of information relating to crimes that are motivated by prejudice, hatred, or advocacy of violence, including, but not limited to, incidents for which statistics are or were kept under Public Law No. 101-275, as that law existed on July 3, 1996. On establishing the repository, the department shall develop a procedure to monitor, record, classify, and analyze information relating to incidents directed against persons and property that are apparently motivated by the factors listed in this subsection.(b) Local law enforcement agencies shall report offenses described by Subsection (a) in the form and manner and at regular intervals as prescribed by rules adopted by the department. The department shall summarize and analyze information received under this subsection and file an annual report with the governor and legislature containing the summary and analysis.(c) The department shall make information, records, and statistics collected under this section available to any local enforcement agency, political subdivision, or state agency to the extent the information is reasonably necessary or useful to the agency or subdivision in carrying out duties imposed by law on the agency or subdivision. This subsection may not be construed to limit access to information, records, or statistics which access if permitted by other law. Dissemination of the names of defendants and victims is subject to all confidentiality requirements otherwise imposed by law.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 21A.01, eff. Oct. 1, 1991. Amended by Acts 1999, 76th Leg., ch. 1189, Sec. 11, eff. Sept. 1, 1999.

Sec. 411.047. REPORTING RELATED TO CONCEALED HANDGUN INCIDENTS. (a) The department may maintain statistics on its website related to responses by law enforcement agencies to incidents in which a person licensed to carry a handgun under Subchapter H is convicted of an offense only if the offense is prohibited under Subchapter H or under Title 5, Chapter 29, Chapter 46, or Section 30.02, Penal Code.(b) Such statistics shall be drawn and reported annually from the Department of Public Safety computerized criminal history file on persons 21 years of age and older and shall be compared in numerical and graphical format to all like offenses committed in the state for the reporting period as a percentage of the total of such reported offenses.(c) The department by rule shall adopt procedures for local law enforcement to make reports to the department described by Subsection (a).

Added by Acts 1995, 74th Leg., ch. 229, Sec. 6, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 10.06, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1189, Sec. 12, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1146, Sec. 1, eff. Sept. 1, 2001.

Sec. 411.048. THREATS AGAINST PEACE OFFICERS AND DETENTION OFFICERS. (a) In this section:(1) "Criminal justice agency" has the meaning assigned by Article 60.01, Code of Criminal Procedure.(2) "Peace officer" has the meaning assigned by Section 1.07, Penal Code.(3) "Detention officer" means a person who is employed to ensure the safekeeping of prisoners and the security of a municipal or county jail.(b) The bureau of identification and records shall establish and maintain a central index in the law enforcement information system maintained by the department to:(1) collect and disseminate information relating to an individual's expression of intent to inflict serious bodily injury or death on a peace officer or detention officer; and(2) alert a peace officer or detention officer of an expression of intent to inflict serious bodily injury or death on the officer.(c) A criminal justice agency, after making each determination required under Subsection (d), shall immediately enter into the information system an electronic report of an individual who expresses an intent to inflict serious bodily injury or death on a peace officer or detention officer. The agency shall enter the information in the form and manner provided by rules adopted by the director.(d) Before entering information collected under this section into the information system, a criminal justice agency must determine that the report described by Subsection (c):(1) is not from an anonymous source; and(2) consists of an expression of intent to inflict serious bodily injury or death on a peace officer or detention officer.(e) On proper inquiry into the information system, the department shall disseminate information collected under this section to a criminal justice agency as reasonably necessary to protect the safety of a peace officer or detention officer. The criminal justice agency may use information disseminated under this subsection in the manner provided by rules adopted by the director.(f) The department shall promptly respond to a request to disclose information collected under this section by an individual who is the subject of the information.(g) An individual who is the subject of information collected under this section may request that the director, the director's designee, or a court review the information to determine whether the information complies with rules adopted by the director. The review shall be conducted using the same procedure for reviewing criminal information collected under Chapter 61, Code of Criminal Procedure.(h) A peace officer, detention officer, or criminal justice agency is not liable for an act or omission relating to the collection, use, or dissemination of information collected under this section in accordance with rules adopted by the director.(i) The director may adopt rules to implement and enforce this section. Any rule adopted by the director under this section must comply with the provisions of the Code of Federal Regulations, Title 28, Part 23, as it applies to criminal intelligence systems.

Added by Acts 2001, 77th Leg., ch. 474, Sec. 3, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 557, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 557, Sec. 2, eff. September 1, 2005.

Sec. 411.050. CRIME STATISTIC MAPPING. The department, in conjunction with Texas State University--San Marcos, may annually produce maps of the state that include information regarding crime statistics correlated with the various regions of the state.

Added by Acts 1999, 76th Leg., ch. 1189, Sec. 13, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 386, Sec. 10, eff. Sept. 1, 2003.

Sec. 411.051. ANALYSIS OF INFORMATION IDENTIFYING PERSONS COMMITTING OR SUSPECTED OF COMMITTING CERTAIN PROPERTY OFFENSES AGAINST ELDERLY INDIVIDUALS. (a) This section applies to an offense under Chapter 31 or 32, Penal Code, or any other offense under that code involving an intent to steal or defraud if the offense was committed against an elderly individual as defined by Section 22.04(c), Penal Code.(b) For purposes of this section, the victim's status as an elderly individual is determined according to the victim's age at the time of the offense.(c) A law enforcement agency that investigates an offense described by Subsection (a) shall report the investigation to the department in the form and manner and at regular intervals as prescribed by rules adopted by the department. The rules must require submission of the original investigative report and any supplemental investigative report containing new, significant information.(d) To identify a person committing or suspected of committing an offense described by Subsection (a) or a victim of an offense described by that subsection, the department shall analyze information received under this section and any other corresponding information possessed by the department.(e) The department shall make the analysis required by this section available to any local law enforcement agency, political subdivision, or state agency to the extent the analysis is reasonably necessary or useful to the agency or subdivision in carrying out duties imposed by law on the agency or subdivision. This subsection may not be construed to enable direct access by a person to information analyzed by the department under this section if the person does not otherwise have direct access to that information. Dissemination of the analysis required by this section is subject to all confidentiality requirements imposed by other law.

Added by Acts 2001, 77th Leg., ch. 789, Sec. 1, eff. Sept. 1, 2001.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 950, Sec. 1For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1179, Sec. 2, see other Sec. 411.052.Sec. 411.052. FEDERAL FIREARM REPORTING. (a) In this section, "federal prohibited person information" means information that identifies an individual as:(1) a person ordered by a court to receive inpatient mental health services under Chapter 574, Health and Safety Code;(2) a person acquitted in a criminal case by reason of insanity or lack of mental responsibility, regardless of whether the person is ordered by a court to receive inpatient treatment or residential care under Chapter 46C, Code of Criminal Procedure;(3) a person determined to have mental retardation and committed by a court for long-term placement in a residential care facility under Chapter 593, Health and Safety Code;(4) an incapacitated adult individual for whom a court has appointed a guardian of the individual under Chapter XIII, Probate Code, based on the determination that the person lacks the mental capacity to manage the person's affairs; or(5) a person determined to be incompetent to stand trial under Chapter 46B, Code of Criminal Procedure.(b) The department by rule shall establish a procedure to provide federal prohibited person information to the Federal Bureau of Investigation for use with the National Instant Criminal Background Check System. Except as otherwise provided by state law, the department may disseminate federal prohibited person information under this subsection only to the extent necessary to allow the Federal Bureau of Investigation to collect and maintain a list of persons who are prohibited under federal law from engaging in certain activities with respect to a firearm.(c) The department shall grant access to federal prohibited person information to the person who is the subject of the information.(d) Federal prohibited person information maintained by the department is confidential information for the use of the department and, except as otherwise provided by this section and other state law, may not be disseminated by the department.(e) The department by rule shall establish a procedure to correct department records and transmit those corrected records to the Federal Bureau of Investigation when a person provides:(1) a copy of a judicial order or finding that a person is no longer an incapacitated adult or is entitled to relief from disabilities under Section 574.088, Health and Safety Code; or(2) proof that the person has obtained notice of relief from disabilities under 18 U.S.C. Section 925.

Added by Acts 2009, 81st Leg., R.S., Ch. 950, Sec. 1, eff. September 1, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1179, Sec. 2For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 950, Sec. 1, see other Sec. 411.052.Sec. 411.052. PRESERVATION OF EVIDENCE CONTAINING BIOLOGICAL MATERIAL. (a) The department:(1) shall maintain a storage space for the preservation of evidence containing biological material that is delivered to the department under Article 38.43(f), Code of Criminal Procedure; and(2) may maintain a storage space for the preservation of evidence of a sexual assault or other sex offense.(b) The department shall adopt rules relating to the delivery, cataloging, and preservation of evidence stored under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1179, Sec. 2, eff. September 1, 2009.

Sec. 411.0521. REPORT TO DEPARTMENT CONCERNING CERTAIN PERSONS' ACCESS TO FIREARMS. (a) The clerk of the court shall prepare and forward to the department the information described by Subsection (b) not later than the 30th day after the date the court:(1) orders a person to receive inpatient mental health services under Chapter 574, Health and Safety Code;(2) acquits a person in a criminal case by reason of insanity or lack of mental responsibility, regardless of whether the person is ordered to receive inpatient treatment or residential care under Chapter 46C, Code of Criminal Procedure;(3) commits a person determined to have mental retardation for long-term placement in a residential care facility under Chapter 593, Health and Safety Code;(4) appoints a guardian of the incapacitated adult individual under Chapter XIII, Probate Code, based on the determination that the person lacks the mental capacity to manage the person's affairs;(5) determines a person is incompetent to stand trial under Chapter 46B, Code of Criminal Procedure; or(6) finds a person is entitled to relief from disabilities under Section 574.088, Health and Safety Code.(b) The clerk of the court shall prepare and forward the following information under Subsection (a):(1) the complete name, race, and sex of the person;(2) any known identifying number of the person, including social security number, driver's license number, or state identification number;(3) the person's date of birth; and(4) the federal prohibited person information that is the basis of the report required by this section.(c) If practicable, the clerk of the court shall forward to the department the information described by Subsection (b) in an electronic format prescribed by the department.(d) If an order previously reported to the department under Subsection (a) is reversed by order of any court, the clerk shall notify the department of the reversal not later than 30 days after the clerk receives the mandate from the appellate court.(e) The duty of a clerk to prepare and forward information under this section is not affected by:(1) any subsequent appeal of the court order;(2) any subsequent modification of the court order; or(3) the expiration of the court order.

Added by Acts 2009, 81st Leg., R.S., Ch. 950, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D-1. CENTRAL INDEX OF CERTAIN ADDITIONAL OFFENSES SUSPECTED TO HAVE BEEN COMMITTED BY CRIMINAL DEFENDANTSSec. 411.0601. DEFINITION. In this subchapter, "criminal justice agency" has the meaning assigned by Article 60.01, Code of Criminal Procedure.

Added by Acts 2009, 81st Leg., R.S., Ch. 1152, Sec. 1, eff. September 1, 2009.

Sec. 411.0602. ESTABLISHMENT OF CENTRAL INDEX; ENTRY OF INFORMATION. (a) In the law enforcement information system maintained by the department, the bureau of identification and records shall establish and maintain a central index to collect and disseminate information regarding additional offenses that forensic DNA test results indicate may have been committed by a defendant who has been arrested for or charged with any felony or misdemeanor offense, other than a misdemeanor offense punishable by fine only.(b) Information relating to a defendant described by Subsection (a) may be entered in the central index only if the information is based on forensic DNA test results indicating that the DNA profile of the defendant cannot be excluded as a donor to the DNA profile of a person suspected to have committed an offense, regardless of whether the defendant has been or will be arrested for or charged with that offense. The information must be:(1) submitted in the form of an affidavit signed by a representative of an investigating criminal justice agency and approved by a district judge; and(2) accompanied by a set of the defendant's fingerprints.

Added by Acts 2009, 81st Leg., R.S., Ch. 1152, Sec. 1, eff. September 1, 2009.

Sec. 411.0603. CONFIDENTIALITY AND DISSEMINATION OF INFORMATION IN CENTRAL INDEX. (a) Information maintained by the department in the central index established under this subchapter is confidential. The department may not disseminate the information except as otherwise provided by this section.(b) On proper inquiry, the department shall disseminate to a criminal justice agency the information collected under Section 411.0602. The criminal justice agency may disseminate the information to any other criminal justice agency if the dissemination of that information is for a criminal justice purpose.(c) A criminal justice agency or an employee of a criminal justice agency is not liable for an act or omission relating to the collection, use, or dissemination of information collected under Section 411.0602 if that collection, use, or dissemination is performed in accordance with rules adopted by the director.

Added by Acts 2009, 81st Leg., R.S., Ch. 1152, Sec. 1, eff. September 1, 2009.

Sec. 411.0604. RULES. The director shall adopt rules to implement and enforce this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1152, Sec. 1, eff. September 1, 2009.

Sec. 411.0605. RIGHT TO REQUEST NOTICE OF ENTRY IN CENTRAL INDEX. (a) A defendant described by Section 411.0602(a) may submit to the bureau of identification and records a request to determine whether the bureau has entered information relating to the defendant in the central index established under Section 411.0602. The bureau shall respond to the request not later than the 10th business day after the date the bureau receives the request.(b) Before responding to a request under Subsection (a), the bureau may require reasonable written verification of the identity of the defendant submitting the request, including written verification of an address, date of birth, driver's license number, state identification card number, or social security number.

Added by Acts 2009, 81st Leg., R.S., Ch. 1152, Sec. 1, eff. September 1, 2009.

Sec. 411.0606. RIGHT TO REQUEST REVIEW OF ENTRY IN CENTRAL INDEX. (a) On receipt by the bureau of identification and records of a written request that is submitted by a defendant described by Section 411.0602(a), that is accompanied by a set of the defendant's fingerprints, and that alleges that the bureau may have entered inaccurate information relating to the defendant in the central index established under Section 411.0602, the head of the bureau or that person's designee and the head of the department's crime laboratory in Austin each shall review the information to determine whether there is a high likelihood that the information is accurate.(b) If after review the head of the bureau or that person's designee or the head of the department's crime laboratory in Austin determines there is not a high likelihood that the information relating to the defendant is accurate, the bureau shall:(1) promptly remove that information from the central index; and(2) notify other appropriate divisions of the department, the investigating criminal justice agency, and the defendant of the bureau's determination and the removal of the information.(c) If after review the head of the bureau or that person's designee and the head of the department's crime laboratory in Austin jointly determine there is a high likelihood that the information relating to the defendant is accurate, the bureau shall notify the defendant of that determination.

Added by Acts 2009, 81st Leg., R.S., Ch. 1152, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. CAPITOL COMPLEXSec. 411.061. DEFINITION. (a) In this subchapter, "Capitol Complex" means the following property that is located in Austin, Texas, to the extent the property is owned by or under the control of the state:(1) the area bounded on the north by the inside curb of Martin Luther King, Jr., Boulevard, on the east by the outside curb of Trinity Street, on the south by the outside curb of 10th Street, and on the west by the outside curb of Lavaca Street;(2) the William P. Clements State Office Building located at 300 West 15th Street; and(3) other locations under the jurisdiction of the capitol police district as may be approved by the director.(b) The provisions of this subchapter do not apply to the property or parking facility under the management and control of the Texas Employment Commission and located within the bounds set forth in Subsection (a).

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 14, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 270, Sec. 3, eff. May 26, 1997.

Sec. 411.062. LAW ENFORCEMENT AND SECURITY AUTHORITY. (a) The department has primary responsibility for law enforcement and security services on the Capitol Complex.(b) Subsection (a) does not prohibit the department from requesting or receiving assistance from another law enforcement agency.(c) This section does not prohibit a peace officer who is not a member of the department from exercising the officer's authority on the Capitol Complex in an emergency or in a situation where the officer reasonably believes that immediate action is necessary.(d) The department shall adopt rules relating to security of persons and access to and protection of the grounds, public buildings, and property of the state within the Capitol Complex, except that public use of the capitol, the capitol extension, the capitol grounds, and the General Land Office building shall be governed by the State Preservation Board.(e) The department may enforce the rules of the State Preservation Board, adopted under Section 443.018.(f) The department and the City of Austin shall execute an interlocal cooperation agreement that defines the respective responsibilities of the department and the city for traffic and parking enforcement and general security in the Capitol Complex, including private property within the boundaries of the complex.(g) The commission may authorize the director to impose within the Capitol Complex measures the director determines to be necessary to protect the safety and security of persons and property within the complex.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 14, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 270, Sec. 4, eff. May 26, 1997.

Sec. 411.063. RULES RELATING TO PARKING AND VEHICLES. (a) The State Preservation Board shall adopt rules for the safe movement and the parking of vehicles in the Capitol Complex. The department shall administer and enforce the rules adopted by the preservation board and shall administer and enforce this subchapter. This subsection does not affect the authority of the department to adopt rules under Section 411.067.(b) Rules adopted under this section may:(1) regulate the type, flow, and direction of vehicular traffic;(2) designate, mark, and assign areas and spaces for parking for elected state officials, chief executives and employees of state agencies located in the Capitol Complex, state-owned vehicles, business vehicles, and visitors to the Capitol Complex;(3) establish a system of registration for vehicle identification;(4) prohibit or restrict the use of areas and spaces for parking;(5) establish a reasonable fee for parking in a parking space on a parking lot or in a parking garage that is located in the Capitol Complex, other than a space in the capitol driveway or capitol extension garage; and(6) provide for the towing and storing, at the expense of the owner, of a vehicle parked in violation of a rule.(c) Rules that govern parking in the parking spaces in the capitol driveways and the parking lots and parking garages near the capitol, to the extent that parking in such places is not otherwise regulated by the State Preservation Board, shall provide for:(1) assigning and marking reserved parking spaces for the unrestricted use of the governor, lieutenant governor, speaker of the house of representatives, and secretary of state;(2) when the legislature is in session, assigning and marking reserved parking spaces requested by each house of the legislature for the unrestricted use of members and administrative staff of the legislature; and(3) when the legislature is not in session, assigning and marking parking spaces requested by each house of the legislature for the use of members and administrative staff of the legislature.(d) Except as provided by Section 443.015, the department shall remit to the comptroller for deposit to the credit of State Parking Fund No. 125 any fee collected for the parking of a vehicle in the Capitol Complex. Money in the fund may be appropriated only to the department for the operation, maintenance, and improvement of state parking facilities on, and for security in, the Capitol Complex.(e) To the extent that the City of Austin on January 1, 1997, operated and maintained parking meters along either side of the streets forming the perimeter of the Capitol Complex, the city is entitled to continue to operate, maintain, and receive the revenue from those meters, except that the city may not operate or maintain along those streets meters that accept only quarters.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 14, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 270, Sec. 5, eff. May 26, 1997; Acts 2001, 77th Leg., ch. 1462, Sec. 6, eff. June 17, 2001.

Sec. 411.064. ASSISTANCE OF TEXAS DEPARTMENT OF TRANSPORTATION OR GENERAL SERVICES COMMISSION. (a) On request of the department, the Texas Department of Transportation and the General Services Commission shall:(1) assist the department in the marking and designation of parking lots, parking garages, and parking spaces;(2) maintain the painting of lines and curb markings; and(3) furnish and erect direction and information signs.(b) The department may recover the cost of providing the services described in Subsection (a) from the agency or agencies for which the service was provided. To the extent that either the General Services Commission or the Texas Department of Transportation provides or assists in providing the services described in Subsection (a), that agency shall be reimbursed by the department from its funds or the funds received from another agency under this subsection.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 14, eff. Sept. 1, 1993.

Sec. 411.0645. TRANSPORTATION PLANNING COMMITTEE. (a) The department, the City of Austin, the Capital Metropolitan Transportation Authority, the General Services Commission, the State Preservation Board, and The University of Texas at Austin shall each designate a representative to a committee established for the purpose of coordinating transportation in and adjacent to the Capitol Complex. The representative of the department shall convene the initial meeting of the committee, and the committee shall elect officers and meet as decided by the committee.(b) The committee may develop and recommend to the agencies represented agreements and memoranda of understanding relating to transportation in and adjacent to the Capitol Complex, including agreements or understandings relating to parking, vehicle traffic, and the location of light rail or other mass transit terminals and facilities in that area.

Added by Acts 1997, 75th Leg., ch. 270, Sec. 6, eff. May 26, 1997.

Sec. 411.065. OFFENSES. (a) A person commits an offense if the person violates a rule of the department adopted under Section 411.062 or a rule of the State Preservation Board adopted under Section 411.063.(b) An offense under this section is a Class C misdemeanor.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 14, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 270, Sec. 7, eff. May 26, 1997; Acts 2001, 77th Leg., ch. 1462, Sec. 7, eff. June 17, 2001.

Sec. 411.066. JURISDICTION. The municipal court of a municipality and the justice courts of a county in which an offense under Section 411.065 was committed have concurrent original jurisdiction over such an offense.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 14, eff. Sept. 1, 1993.

Sec. 411.067. ADMINISTRATIVE PARKING VIOLATIONS. (a) The department may adopt rules for the assessment of an administrative fine of $25 for violations of the parking rules adopted under Section 411.063. Notwithstanding the provisions of Sections 411.065 and 411.066, the department may issue an administrative citation for a parking violation.(b) Rules adopted under this section shall:(1) establish a system for enforcement of administrative citations, including assessment of a late fee not to exceed $5 and towing, impoundment, or immobilization of vehicles; and(2) provide a procedure of administrative review within the highway patrol district that includes the Capitol Complex and, on request of the person assessed an administrative fine, further judicial review by the department filing the appropriate citation or complaint in a court, as provided in Section 411.066.(c) The administrative review provided for in Subsection (b) shall not be considered a contested case under Chapter 2001 or Chapter 2003.(d) The department shall remit to the comptroller for deposit in the general revenue fund each administrative fine and late fee collected under this section. The money deposited may be appropriated only to the department for security and parking in the highway patrol district that includes the Capitol Complex.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 14, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(50), (76), eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 20.01, eff. September 1, 2009.

SUBCHAPTER F. CRIMINAL HISTORY RECORD INFORMATIONSec. 411.081. APPLICATION OF SUBCHAPTER. (a) This subchapter does not apply to criminal history record information that is contained in:(1) posters, announcements, or lists for identifying or apprehending fugitives or wanted persons;(2) original records of entry, including police blotters maintained by a criminal justice agency that are compiled chronologically and required by law or long-standing practice to be available to the public;(3) public judicial, administrative, or legislative proceedings;(4) court records of public judicial proceedings;(5) published judicial or administrative opinions; or(6) announcements of executive clemency.(b) This subchapter does not prohibit a criminal justice agency from disclosing to the public criminal history record information that is related to the offense for which a person is involved in the criminal justice system.(c) This subchapter does not prohibit a criminal justice agency from confirming previous criminal history record information to any person on specific inquiry about whether a named person was arrested, detained, indicted, or formally charged on a specified date, if the information disclosed is based on data excluded by Subsection (b).(d) Notwithstanding any other provision of this subchapter, if a person is placed on deferred adjudication community supervision under Section 5, Article 42.12, Code of Criminal Procedure, subsequently receives a discharge and dismissal under Section 5(c), Article 42.12, and satisfies the requirements of Subsection (e), the person may petition the court that placed the defendant on deferred adjudication for an order of nondisclosure under this subsection. Except as provided by Subsection (e), a person may petition the court under this subsection regardless of whether the person has been previously placed on deferred adjudication community supervision for another offense. After notice to the state and a hearing on whether the person is entitled to file the petition and issuance of the order is in the best interest of justice, the court shall issue an order prohibiting criminal justice agencies from disclosing to the public criminal history record information related to the offense giving rise to the deferred adjudication. A criminal justice agency may disclose criminal history record information that is the subject of the order only to other criminal justice agencies, for criminal justice or regulatory licensing purposes, an agency or entity listed in Subsection (i), or the person who is the subject of the order. A person may petition the court that placed the person on deferred adjudication for an order of nondisclosure on payment of a $28 fee to the clerk of the court in addition to any other fee that generally applies to the filing of a civil petition. The payment may be made only on or after:(1) the discharge and dismissal, if the offense for which the person was placed on deferred adjudication was a misdemeanor other than a misdemeanor described by Subdivision (2);(2) the second anniversary of the discharge and dismissal, if the offense for which the person was placed on deferred adjudication was a misdemeanor under Chapter 20, 21, 22, 25, 42, or 46, Penal Code; or(3) the fifth anniversary of the discharge and dismissal, if the offense for which the person was placed on deferred adjudication was a felony.(e) A person is entitled to petition the court under Subsection (d) only if during the period of the deferred adjudication community supervision for which the order of nondisclosure is requested and during the applicable period described by Subsection (d)(1), (2), or (3), as appropriate, the person is not convicted of or placed on deferred adjudication community supervision under Section 5, Article 42.12, Code of Criminal Procedure, for any offense other than an offense under the Transportation Code punishable by fine only. A person is not entitled to petition the court under Subsection (d) if the person was placed on the deferred adjudication community supervision for or has been previously convicted or placed on any other deferred adjudication for:(1) an offense requiring registration as a sex offender under Chapter 62, Code of Criminal Procedure;(2) an offense under Section 20.04, Penal Code, regardless of whether the offense is a reportable conviction or adjudication for purposes of Chapter 62, Code of Criminal Procedure;(3) an offense under Section 19.02, 19.03, 22.04, 22.041, 25.07, or 42.072, Penal Code; or(4) any other offense involving family violence, as defined by Section 71.004, Family Code.(f) For purposes of Subsection (d), a person is considered to have been placed on deferred adjudication community supervision if, regardless of the statutory authorization:(1) the person entered a plea of guilty or nolo contendere;(2) the judge deferred further proceedings without entering an adjudication of guilt and placed the person under the supervision of the court or an officer under the supervision of the court; and(3) at the end of the period of supervision the judge dismissed the proceedings and discharged the person.(f-1) In this subsection, "child" has the meaning assigned by Section 51.02, Family Code. Notwithstanding any other provision of this subchapter, on conviction of a child for a misdemeanor offense punishable by fine only that does not constitute conduct indicating a need for supervision under Section 51.03, Family Code, the convicting court shall immediately issue an order prohibiting criminal justice agencies from disclosing to the public criminal history record information related to the offense. A criminal justice agency may disclose criminal history record information that is the subject of the order only to other criminal justice agencies for criminal justice purposes, to an agency or entity listed in Subsection (j), or to the person who is the subject of the order.(g) Not later than the 15th business day after the date an order of nondisclosure is issued under this section, the clerk of the court shall send all relevant criminal history record information contained in the order or a copy of the order by certified mail, return receipt requested, or secure electronic mail, electronic transmission, or facsimile transmission to the Crime Records Service of the Department of Public Safety.(g-1) Not later than 10 business days after receipt of relevant criminal history record information contained in an order or a copy of an order under Subsection (g), the Department of Public Safety shall seal any criminal history record information maintained by the department that is the subject of the order. The department shall also send all relevant criminal history record information contained in the order or a copy of the order by certified mail, return receipt requested, or secure electronic mail, electronic transmission, or facsimile transmission to all:(1) law enforcement agencies, jails or other detention facilities, magistrates, courts, prosecuting attorneys, correctional facilities, central state depositories of criminal records, and other officials or agencies or other entities of this state or of any political subdivision of this state;(2) central federal depositories of criminal records that there is reason to believe have criminal history record information that is the subject of the order; and(3) private entities that purchase criminal history record information from the department or that otherwise are likely to have criminal history record information that is subject to the order.(g-1a) The director shall adopt rules regarding minimum standards for the security of secure electronic mail, electronic transmissions, and facsimile transmissions under Subsections (g) and (g-1). In adopting rules under this subsection, the director shall consult with the Office of Court Administration of the Texas Judicial System.(g-1b) Not later than 30 business days after receipt of relevant criminal history record information contained in an order or a copy of an order from the Department of Public Safety under Subsection (g-1), an individual or entity described by Subsection (g-1)(1) shall seal any criminal history record information maintained by the individual or entity that is the subject of the order.(g-1c) The department may charge to a private entity that purchases criminal history record information from the department a fee in an amount sufficient to recover costs incurred by the department in providing relevant criminal history record information contained in an order or a copy of an order under Subsection (g-1)(3) to the entity.(g-2) A person whose criminal history record information has been sealed under this section is not required in any application for employment, information, or licensing to state that the person has been the subject of any criminal proceeding related to the information that is the subject of an order issued under this section.(h) The clerk of a court that collects a fee under Subsection (d) shall remit the fee to the comptroller not later than the last day of the month following the end of the calendar quarter in which the fee is collected, and the comptroller shall deposit the fee in the general revenue fund. The Department of Public Safety shall submit a report to the legislature not later than December 1 of each even-numbered year that includes information on:(1) the number of petitions for nondisclosure and orders of nondisclosure received by the department in each of the previous two years;(2) the actions taken by the department with respect to the petitions and orders received;(3) the costs incurred by the department in taking those actions; and(4) the number of persons who are the subject of an order of nondisclosure and who became the subject of criminal charges for an offense committed after the order was issued. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 780, Sec. 1 (i) A criminal justice agency may disclose criminal history record information that is the subject of an order of nondisclosure under Subsection (d) to the following noncriminal justice agencies or entities only:(1) the State Board for Educator Certification;(2) a school district, charter school, private school, regional education service center, commercial transportation company, or education shared service arrangement;(3) the Texas Medical Board;(4) the Texas School for the Blind and Visually Impaired;(5) the Board of Law Examiners;(6) the State Bar of Texas;(7) a district court regarding a petition for name change under Subchapter B, Chapter 45, Family Code;(8) the Texas School for the Deaf;(9) the Department of Family and Protective Services;(10) the Texas Youth Commission;(11) the Department of Assistive and Rehabilitative Services;(12) the Department of State Health Services, a local mental health service, a local mental retardation authority, or a community center providing services to persons with mental illness or retardation;(13) the Texas Private Security Board;(14) a municipal or volunteer fire department;(15) the Texas Board of Nursing;(16) a safe house providing shelter to children in harmful situations;(17) a public or nonprofit hospital or hospital district;(18) the Texas Juvenile Probation Commission;(19) the securities commissioner, the banking commissioner, the savings and mortgage lending commissioner, or the credit union commissioner;(20) the Texas State Board of Public Accountancy;(21) the Texas Department of Licensing and Regulation;(22) the Health and Human Services Commission;(23) the Department of Aging and Disability Services;(24) the Texas Education Agency;(25) the Guardianship Certification Board; and(26) a county clerk's office in relation to a proceeding for the appointment of a guardian under Chapter XIII, Texas Probate Code. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 1027, Sec. 1 (i) A criminal justice agency may disclose criminal history record information that is the subject of an order of nondisclosure to the following noncriminal justice agencies or entities only:(1) the State Board for Educator Certification;(2) a school district, charter school, private school, regional education service center, commercial transportation company, or education shared service arrangement;(3) the Texas Medical Board;(4) the Texas School for the Blind and Visually Impaired;(5) the Board of Law Examiners;(6) the State Bar of Texas;(7) a district court regarding a petition for name change under Subchapter B, Chapter 45, Family Code;(8) the Texas School for the Deaf;(9) the Department of Family and Protective Services;(10) the Texas Youth Commission;(11) the Department of Assistive and Rehabilitative Services;(12) the Department of State Health Services, a local mental health service, a local mental retardation authority, or a community center providing services to persons with mental illness or retardation;(13) the Texas Private Security Board;(14) a municipal or volunteer fire department;(15) the Texas Board of Nursing;(16) a safe house providing shelter to children in harmful situations;(17) a public or nonprofit hospital or hospital district;(18) the Texas Juvenile Probation Commission;(19) the securities commissioner, the banking commissioner, the savings and mortgage lending commissioner, or the credit union commissioner;(20) the Texas State Board of Public Accountancy;(21) the Texas Department of Licensing and Regulation;(22) the Health and Human Services Commission;(23) the Department of Aging and Disability Services;(24) the Texas Education Agency; and(25) the Texas Department of Insurance. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 183, Sec. 1 (i) A criminal justice agency may disclose criminal history record information that is the subject of an order of nondisclosure to the following noncriminal justice agencies or entities only:(1) the State Board for Educator Certification;(2) a school district, charter school, private school, regional education service center, commercial transportation company, or education shared service arrangement;(3) the Texas Medical Board;(4) the Texas School for the Blind and Visually Impaired;(5) the Board of Law Examiners;(6) the State Bar of Texas;(7) a district court regarding a petition for name change under Subchapter B, Chapter 45, Family Code;(8) the Texas School for the Deaf;(9) the Department of Family and Protective Services;(10) the Texas Youth Commission;(11) the Department of Assistive and Rehabilitative Services;(12) the Department of State Health Services, a local mental health service, a local mental retardation authority, or a community center providing services to persons with mental illness or retardation;(13) the Texas Private Security Board;(14) a municipal or volunteer fire department;(15) the Texas Board of Nursing;(16) a safe house providing shelter to children in harmful situations;(17) a public or nonprofit hospital or hospital district;(18) the Texas Juvenile Probation Commission;(19) the securities commissioner, the banking commissioner, the savings and mortgage lending commissioner, or the credit union commissioner;(20) the Texas State Board of Public Accountancy;(21) the Texas Department of Licensing and Regulation;(22) the Health and Human Services Commission;(23) the Department of Aging and Disability Services;(24) the Texas Education Agency; and(25) the Department of Information Resources but only regarding an employee, applicant for employment, contractor, subcontractor, intern, or volunteer who provides network security services under Chapter 2059 to:(A) the Department of Information Resources; or(B) a contractor or subcontractor of the Department of Information Resources. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 816, Sec. 1 (i) A criminal justice agency may disclose criminal history record information that is the subject of an order of nondisclosure to the following noncriminal justice agencies or entities only:(1) the State Board for Educator Certification; (2) a school district, charter school, private school, regional education service center, commercial transportation company, or education shared service arrangement;(3) the Texas Medical Board; (4) the Texas School for the Blind and Visually Impaired;(5) the Board of Law Examiners; (6) the State Bar of Texas; (7) a district court regarding a petition for name change under Subchapter B, Chapter 45, Family Code;(8) the Texas School for the Deaf; (9) the Department of Family and Protective Services; (10) the Texas Youth Commission; (11) the Department of Assistive and Rehabilitative Services;(12) the Department of State Health Services, a local mental health service, a local mental retardation authority, or a community center providing services to persons with mental illness or retardation;(13) the Texas Private Security Board; (14) a municipal or volunteer fire department; (15) the Texas Board of Nursing; (16) a safe house providing shelter to children in harmful situations;(17) a public or nonprofit hospital or hospital district;(18) the Texas Juvenile Probation Commission; (19) the securities commissioner, the banking commissioner, the savings and mortgage lending commissioner, or the credit union commissioner;(20) the Texas State Board of Public Accountancy; (21) the Texas Department of Licensing and Regulation; (22) the Health and Human Services Commission; (23) the Department of Aging and Disability Services;(24) the Texas Education Agency; and(25) the Court Reporters Certification Board.(j) A criminal justice agency may disclose criminal history record information that is the subject of an order of nondisclosure under Subsection (f-1) to the following agencies or entities only:(1) the Texas Youth Commission;(2) the Texas Juvenile Probation Commission;(3) the Department of State Health Services, a local mental health or mental retardation authority, or a community center providing services to persons with mental illness or retardation;(4) the Department of Family and Protective Services;(5) a juvenile probation department;(6) a municipal or county health department;(7) a public or nonprofit hospital or hospital district;(8) a county department that provides services to at-risk youth or their families;(9) a children's advocacy center established under Section 264.402, Family Code;(10) a school district, charter school, private school, regional education service center, commercial transportation company, or education shared service arrangement; and(11) a safe house providing shelter to children in harmful situations.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 2003, 78th Leg., ch. 1236, Sec. 4, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 177, Sec. 3, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1309, Sec. 3, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 889, Sec. 54, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 6.061, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1017, Sec. 5, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1017, Sec. 6, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1017, Sec. 11, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1372, Sec. 16, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 183, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 780, Sec. 1, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 816, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1027, Sec. 1, eff. June 19, 2009.

Sec. 411.082. DEFINITIONS. In this subchapter:(1) "Administration of criminal justice" has the meaning assigned by Article 60.01, Code of Criminal Procedure.(2) "Criminal history record information" means information collected about a person by a criminal justice agency that consists of identifiable descriptions and notations of arrests, detentions, indictments, informations, and other formal criminal charges and their dispositions. The term does not include:(A) identification information, including fingerprint records, to the extent that the identification information does not indicate involvement of the person in the criminal justice system; or(B) driving record information maintained by the department under Subchapter C, Chapter 521, Transportation Code.(3) "Criminal justice agency" means:(A) a federal or state agency that is engaged in the administration of criminal justice under a statute or executive order and that allocates a substantial portion of its annual budget to the administration of criminal justice; or(B) a nongovernmental railroad or campus police department that has obtained an originating agency identifier from the Federal Bureau of Investigation.(4) "Criminal justice purpose" means:(A) an activity that is included in the administration of criminal justice; or(B) screening of applicants for employment with a criminal justice agency.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.190, eff. Sept. 1, 1997.

Sec. 411.083. DISSEMINATION OF CRIMINAL HISTORY RECORD INFORMATION. (a) Criminal history record information maintained by the department is confidential information for the use of the department and, except as provided by this subchapter, may not be disseminated by the department.(b) The department shall grant access to criminal history record information to:(1) criminal justice agencies;(2) noncriminal justice agencies authorized by federal statute or executive order or by state statute to receive criminal history record information;(3) the person who is the subject of the criminal history record information;(4) a person working on a research or statistical project that:(A) is funded in whole or in part by state funds; or(B) meets the requirements of Part 22, Title 28, Code of Federal Regulations, and is approved by the department;(5) an individual or an agency that has a specific agreement with a criminal justice agency to provide services required for the administration of criminal justice under that agreement, if the agreement:(A) specifically authorizes access to information;(B) limits the use of information to the purposes for which it is given;(C) ensures the security and confidentiality of the information;(D) provides for sanctions if a requirement imposed under Paragraph (A), (B), or (C) is violated; and(E) requires the individual or agency to perform the applicable services in a manner prescribed by the department;(6) an individual or an agency that has a specific agreement with a noncriminal justice agency to provide services related to the use of criminal history record information disseminated under this subchapter, if the agreement:(A) specifically authorizes access to information;(B) limits the use of information to the purposes for which it is given;(C) ensures the security and confidentiality of the information; (D) provides for sanctions if a requirement imposed under Paragraph (A), (B), or (C) is violated; and(E) requires the individual or agency to perform the applicable services in a manner prescribed by the department;(7) a county or district clerk's office; and(8) the Office of Court Administration of the Texas Judicial System.(c) The department may disseminate criminal history record information under Subsection (b)(1) only for a criminal justice purpose. The department may disseminate criminal history record information under Subsection (b)(2) only for a purpose specified in the statute or order. The department may disseminate criminal history record information under Subsection (b)(4), (5), or (6) only for a purpose approved by the department and only under rules adopted by the department. The department may disseminate criminal history record information under Subsection (b)(7) only to the extent necessary for a county or district clerk to perform a duty imposed by law to collect and report criminal court disposition information. Criminal history record information disseminated to a clerk under Subsection (b)(7) may be used by the clerk only to ensure that information reported by the clerk to the department is accurate and complete. The dissemination of information to a clerk under Subsection (b)(7) does not affect the authority of the clerk to disclose or use information submitted by the clerk to the department. The department may disseminate criminal history record information under Subsection (b)(8) only to the extent necessary for the office of court administration to perform a duty imposed by law to compile court statistics or prepare reports. The office of court administration may disclose criminal history record information obtained from the department under Subsection (b)(8) in a statistic compiled by the office or a report prepared by the office, but only in a manner that does not identify the person who is the subject of the information.(d) The department is not required to release or disclose criminal history record information to any person that is not in compliance with rules adopted by the department under this subchapter or rules adopted by the Federal Bureau of Investigation that relate to the dissemination or use of criminal history record information.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 474, Sec. 4, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1372, Sec. 17, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 10.02, eff. June 19, 2009.

Sec. 411.0835. PROHIBITION AGAINST DISSEMINATION TO CERTAIN PRIVATE ENTITIES. If the department receives information indicating that a private entity that purchases criminal history record information from the department has been found by a court to have committed three or more violations of Section 552.1425 by compiling or disseminating information with respect to which an order of expunction or an order of nondisclosure has been issued, the department may not release any criminal history record information to that entity until the first anniversary of the date of the most recent violation.

Added by Acts 2007, 80th Leg., R.S., Ch. 1017, Sec. 7, eff. September 1, 2007.

Sec. 411.084. USE OF CRIMINAL HISTORY RECORD INFORMATION. (a) Criminal history record information obtained from the department under this subchapter, including any identification information that could reveal the identity of a person about whom criminal history record information is requested and information that directly or indirectly indicates or implies involvement of a person in the criminal justice system:(1) is for the exclusive use of the authorized recipient of the information; and(2) may be disclosed or used by the recipient only if, and only to the extent that, disclosure or use is authorized or directed by:(A) this subchapter;(B) another statute;(C) a rule adopted under a statute; or(D) an order of a court of competent jurisdiction.(a-1) The term "criminal history record" information under Subsection (a) does not refer to any specific document produced to comply with this subchapter but to the information contained, wholly or partly, in a document's original form or any subsequent form or use.(b) Notwithstanding Subsection (a) or any other provision in this subchapter, criminal history record information obtained from the Federal Bureau of Investigation may be released or disclosed only to a governmental entity or as authorized by federal law and regulations, federal executive orders, and federal policy.(c) An agency or individual may not confirm the existence or nonexistence of criminal history record information to any person that is not eligible to receive the information.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 2003, 78th Leg., ch. 296, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 9A.01, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 10.03, eff. June 19, 2009.

Sec. 411.0845. CRIMINAL HISTORY CLEARINGHOUSE. (a) The department shall establish an electronic clearinghouse and subscription service to provide criminal history record information to a particular person entitled to receive criminal history record information and updates to a particular record to which the person has subscribed under this subchapter.(b) On receiving a request for criminal history record information from a person entitled to such information under this subchapter, the department shall provide through the electronic clearinghouse:(1) the criminal history record information reported to the department or the Federal Bureau of Investigation relating to the individual who is the subject of the request; or(2) a statement that the individual who is the subject of the request does not have any criminal history record information reported to the department or the Federal Bureau of Investigation.(c) If the department provides information received from the Federal Bureau of Investigation, the department must include with the information the date the department received information from the Federal Bureau of Investigation.(d) The department shall ensure that the information described by Subsection (b) is provided only to a person otherwise entitled to obtain criminal history record information under this subchapter. Information collected under this section is confidential and is not subject to disclosure under Chapter 552.(e) A person entitled to receive criminal history record information under this section must provide the department with the following information regarding the person who is the subject of the criminal history record information requested:(1) the person's full name, date of birth, sex, and social security number, and the number assigned to any form of unexpired identification card issued by this state or another state, the District of Columbia, or a territory of the United States that includes the person's photograph;(2) a recent electronic digital image photograph of the person and a complete set of the person's fingerprints as required by the department; and(3) any other information required by the department.(f) The department shall maintain an Internet website for the administration of the clearinghouse and an electronic subscription service to provide notice of updates to a particular criminal history record to each person entitled under this subchapter to receive criminal history record information updates to that particular record. The department shall update clearinghouse records as a result of any change in information discovered by the department. Within 48 hours after the department becomes aware that a person's criminal history record information in a clearinghouse record has changed, the department shall provide notice of the updated information only to each subscriber to that specific record.(g) As soon as practicable, a subscriber who is no longer entitled to receive criminal history record information relating to a particular person shall notify the department. The department shall cancel the person's subscription to that record and may not notify the former subscriber of any updated information to that record.(h) A person who is the subject of the criminal history record information requested under this section must consent to the release of the information.(i) The release under this section of any criminal history record information maintained by the Federal Bureau of Investigation, including the computerized information submitted to the federal database maintained by the Federal Bureau of Investigation as described by Section 411.042(b)(9)(B), is subject to federal law and regulations, federal executive orders, and federal policy.(j) The department may charge a fee for subscription services to cover the costs of administering this section.(k) A governmental agency may coordinate with the department regarding the use of the fingerprinting fee collection process to collect a fee for the criminal history record information and any other fees associated with obtaining a person's fingerprints as required by the department.

Added by Acts 2007, 80th Leg., R.S., Ch. 1372, Sec. 18, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 10.04, eff. June 19, 2009.

Sec. 411.085. UNAUTHORIZED OBTAINING, USE, OR DISCLOSURE OF CRIMINAL HISTORY RECORD INFORMATION; PENALTY. (a) A person commits an offense if the person knowingly or intentionally:(1) obtains criminal history record information in an unauthorized manner, uses the information for an unauthorized purpose, or discloses the information to a person who is not entitled to the information; or(2) violates a rule of the department adopted under this subchapter.(b) An offense under Subsection (a) is a Class B misdemeanor, except as provided by Subsection (c).(c) An offense under Subsection (a) is a felony of the second degree if the person:(1) obtains, uses, or discloses criminal history record information for remuneration or for the promise of remuneration; or(2) employs another person to obtain, use, or disclose criminal history record information for remuneration or for the promise of remuneration.(d) The department shall provide a copy of this section to:(1) each person who applies for access to criminal history record information maintained by the department; and(2) each private entity that purchases criminal history record information from the department.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1017, Sec. 8, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 10.05, eff. June 19, 2009.

Sec. 411.0851. DUTY OF PRIVATE ENTITY TO UPDATE CRIMINAL HISTORY RECORD INFORMATION; CIVIL LIABILITY. (a) A private entity that compiles and disseminates for compensation criminal history record information shall destroy and may not disseminate any information in the possession of the entity with respect to which the entity has received notice that:(1) an order of expunction has been issued under Article 55.02, Code of Criminal Procedure; or(2) an order of nondisclosure has been issued under Section 411.081(d) or (f-1).(b) Unless the entity is regulated by the federal Fair Credit Reporting Act (15 U.S.C. Section 1681 et seq.) or the Gramm-Leach-Bliley Act (15 U.S.C. Sections 6801 to 6809), a private entity described by Subsection (a) that purchases criminal history record information from the department or from another governmental agency or entity in this state:(1) may disseminate that information only if, within the 90-day period preceding the date of dissemination, the entity:(A) originally obtains that information; or(B) receives that information as updated record information to its database; and(2) shall notify the department if the entity sells any compilation of the information to another similar entity.(c) A private entity that disseminates information in violation of this section is liable for any damages that are sustained as a result of the violation by the person who is the subject of that information. A person who prevails in an action brought under this section is also entitled to recover court costs and reasonable attorney's fees.

Added by Acts 2007, 80th Leg., R.S., Ch. 1017, Sec. 7, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 780, Sec. 2, eff. June 19, 2009.

Sec. 411.086. RULES. (a) The department shall adopt rules to administer this subchapter.(b) Rules adopted by the department:(1) shall provide for a uniform method of requesting criminal history record information from the department;(2) may require a person requesting criminal history record information about an individual to submit to the department one or more of the following:(A) the complete name, race, and sex of the individual;(B) any known alias name of the individual;(C) a complete set of the individual's fingerprints;(D) a recent photograph of the individual;(E) any known identifying number of the individual, including social security number, FBI number, driver's license number, or state identification number;(F) the individual's date of birth;(G) any known alias dates of birth of the individual; or(H) any other information the department determines is necessary to identify the individual or the record;(3) shall provide for the methods and formats for dissemination of criminal history record information; and(4) shall provide security measures and policies that are designed to guard against unauthorized release or dissemination of criminal history record information that is maintained or disseminated by the department.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993.

Sec. 411.087. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION MAINTAINED BY FEDERAL BUREAU OF INVESTIGATION OR LOCAL CRIMINAL JUSTICE AGENCY. (a) A person, agency, department, political subdivision, or other entity that is authorized by this subchapter to obtain from the department criminal history record information maintained by the department that relates to another person is authorized to:(1) obtain through the Federal Bureau of Investigation criminal history record information maintained or indexed by that bureau that pertains to that person; or(2) obtain from any other criminal justice agency in this state criminal history record information maintained by that criminal justice agency that relates to that person.(b) Any restriction or limitation in this subchapter on criminal history record information that a person, agency, department, political subdivision, or other entity is entitled to obtain from the department applies equally to the criminal history record information that the person, agency, department, political subdivision, or other entity is entitled to obtain from the identification division of the Federal Bureau of Investigation or other criminal justice agency.(c) Subsection (a) does not authorize a person, agency, department, political subdivision, or other entity to obtain criminal history record information from the identification division of the Federal Bureau of Investigation if dissemination of criminal history record information by the division is prohibited by federal law, executive order, or rule.(d) A person, agency, department, political subdivision, or other entity that is not a criminal justice agency is entitled to obtain criminal history record information from the Federal Bureau of Investigation only if:(1) the requestor submits a complete set of the individual's fingerprints and other identifying information and pays any fee required or approved by the bureau;(2) no disqualifying record or information from a state or local criminal justice agency is known to the requestor; and(3) the request is not for the purpose of discriminating against a person because of the person's race, sex, age, disability, religion, color, or national origin.(e) The department may provide access to state and national criminal history record information to nongovernmental entities entitled to that information under 42 U.S.C. Section 5119a. The department must follow federal law and regulation, federal executive orders, and federal policy in releasing information under this subsection.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 248, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1372, Sec. 19, eff. June 15, 2007.

Sec. 411.088. FEES. (a) The department may charge a person that is not primarily a criminal justice agency a fee for processing inquiries for criminal history record information. The department may charge:(1) a fee of $10 for each inquiry for criminal history record information on a person that is processed only on the basis of the person's name, unless the inquiry is submitted electronically or by magnetic media, in which event the fee is $1;(2) a fee of $15 for each inquiry for criminal history record information on a person that is processed on the basis of a fingerprint comparison search; and(3) except as provided by Subsection (b), actual costs for processing all other information inquiries.(b) The department may not charge for processing an electronic inquiry for information described as public information under Article 62.005, Code of Criminal Procedure, made through the use of the Internet.(c) The fee a municipality pays under Subsection (a)(1) for an inquiry submitted electronically or by magnetic media may be used to allow the department to make the information available through electronic means under Section 411.129.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 165, Sec. 8, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 747, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 791, Sec. 2, eff. June 18, 1999; Acts 1999, 76th Leg., ch. 1024, Sec. 2, eff. June 18, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(40), eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1008, Sec. 2.09, eff. September 1, 2005.

Sec. 411.089. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: CRIMINAL JUSTICE AGENCY. (a) A criminal justice agency is entitled to obtain from the department any criminal history record information maintained by the department about a person.(b) Criminal history record information obtained under Subsection (a) may be released by the criminal justice agency:(1) to any other criminal justice agency, if such release is for a criminal justice purpose; and(2) through audio response terminals and radio devices, whether digital or voice, if such dissemination is in accordance with rules promulgated by the department.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993.

Sec. 411.0891. DEPARTMENT ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: CERTAIN DEPARTMENTAL AUTHORIZATIONS. (a) Subject to Section 411.087, the department is authorized to obtain and use criminal history record information maintained by the Federal Bureau of Investigation or the department that relates to a person who:(1) is an applicant for or holds a registration issued by the director under Subchapter C, Chapter 481, Health and Safety Code, that authorizes the person to manufacture, distribute, analyze, or conduct research with a controlled substance;(2) is an applicant for or holds a chemical precursor transfer permit issued by the director under Section 481.078, Health and Safety Code;(3) is an applicant for or holds a chemical laboratory apparatus transfer permit issued by the director under Section 481.081, Health and Safety Code;(4) is an applicant for certification by the department as an inspection station or an inspector under Subchapter G, Chapter 548, Transportation Code, holds an inspection station or inspector certificate issued under that subchapter, or is the owner of an inspection station operating under that chapter; or(5) is an applicant for approval or has been approved as a program sponsor by the department under Chapter 662, Transportation Code, is an applicant for certification by the department as an instructor under that chapter, or holds an instructor certificate issued under that chapter.(b) The department may release or disclose criminal history record information obtained or used by the department for a purpose described by Subsection (a) to another person or agency only:(1) in a criminal proceeding;(2) in a hearing conducted by the department;(3) under an order from a court; or(4) with the consent of the person who is the subject of the criminal history record information.(c) This section may not be construed to limit the authority of the department to disseminate criminal history record information as provided by Section 411.083.

Added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 9.01, eff. June 19, 2009.

Sec. 411.090. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: STATE BOARD FOR EDUCATOR CERTIFICATION. (a) The State Board for Educator Certification is entitled to obtain from the department any criminal history record information maintained by the department about a person who has applied to the board for a certificate under Subchapter B, Chapter 21, Education Code.(b) Criminal history record information obtained by the board in the original form or any subsequent form:(1) may be used only for a purpose related to the issuance, denial, suspension, or cancellation of a certificate issued by the board;(2) may not be released to any person except:(A) the person who is the subject of the information;(B) the Texas Education Agency;(C) a local or regional educational entity as provided by Section 411.097; or(D) by court order;(3) is not subject to disclosure as provided by Chapter 552; and(4) shall be destroyed by the board after the information is used for the authorized purposes.(c) The department shall notify the State Board for Educator Certification of the arrest of any educator, as defined by Section 5.001, Education Code, who has fingerprints on file with the department. Any record of the notification and any information contained in the notification is not subject to disclosure as provided by Chapter 552.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 260, Sec. 27, eff. May 30, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1372, Sec. 20, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 9A.02, eff. September 1, 2009.

Sec. 411.0901. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: TEXAS EDUCATION AGENCY. (a) The Texas Education Agency is entitled to obtain criminal history record information maintained by the department about a person who:(1) is employed or is an applicant for employment by a school district or open-enrollment charter school;(2) is employed or is an applicant for employment by a shared services arrangement, if the employee's or applicant's duties are or will be performed on school property or at another location where students are regularly present; or(3) is employed or is an applicant for employment by an entity that contracts with a school district, open-enrollment charter school, or shared services arrangement if:(A) the employee or applicant has or will have continuing duties relating to the contracted services; and(B) the employee or applicant has or will have direct contact with students.(b) Criminal history record information obtained by the agency in the original form or any subsequent form:(1) may be used only for a purpose authorized by the Education Code;(2) may not be released to any person except:(A) the person who is the subject of the information;(B) the State Board for Educator Certification;(C) a local or regional educational entity as provided by Section 411.097; or(D) by court order;(3) is not subject to disclosure as provided by Chapter 552; and(4) shall be destroyed by the agency after the information is used for the authorized purposes.

Added by Acts 2007, 80th Leg., R.S., Ch. 1372, Sec. 21, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 9A.03, eff. September 1, 2009.

Sec. 411.091. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: TEXAS ALCOHOLIC BEVERAGE COMMISSION. (a) The Texas Alcoholic Beverage Commission is entitled to obtain from the department criminal history record information maintained by the department that the commission believes is necessary for the enforcement or administration of the Alcoholic Beverage Code.(b) Criminal history record information obtained by the commission under Subsection (a)(1) may be used only for the enforcement and administration of the Alcoholic Beverage Code.(c) Repealed by Acts 2001, 77th Leg., ch. 1420, Sec. 14.753, eff. Sept. 1, 2001.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(28), eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1420, Sec. 14.752, 14.753, eff. Sept. 1, 2001.

Sec. 411.0915. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION OF POLITICAL SUBDIVISIONS: TEXAS ALCOHOLIC BEVERAGE COMMISSION. The commission is entitled to receive criminal history record information, without charge, from any political subdivision of this state. Information obtained may only be used by the commission for the enforcement of the Alcoholic Beverage Code.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993.

Sec. 411.092. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: BANKING COMMISSIONER. (a) The banking commissioner is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is:(1) an applicant for a license, charter, or other authority granted or issued by the banking commissioner under:(A) Subtitle A, Title 3, Finance Code, or any successor to that law; or(B) Chapter 152, 153, or 154, Finance Code; or(2) a principal of an applicant under Subdivision (1).(b) Criminal history record information obtained by the commissioner under Subsection (a), except on court order or as provided by Subsection (c), may not be released or disclosed to any person.(c) The commissioner is not prohibited from disclosing to the individual who is the subject of the information the dates and places of arrests, the offenses, and the dispositions in the criminal history record information.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 194, Sec. 1, eff. May 23, 1995; Acts 1999, 76th Leg., ch. 62, Sec. 7.59, eff. Sept. 1, 1999.

Sec. 411.093. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: TEXAS DEPARTMENT OF LICENSING AND REGULATION. The Texas Department of Licensing and Regulation is entitled to obtain from the department criminal history record information maintained the department that relates to a person who is:(1) an applicant for a license, certificate, registration, title, or permit issued by the department; or(2) the holder of a license, certificate, registration, title, or permit issued by the department.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 2003, 78th Leg., ch. 296, Sec. 2, eff. Sept. 1, 2003.

Sec. 411.094. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: INSTITUTION OF HIGHER EDUCATION. (a) In this section:(1) "Institution of higher education":(A) has the meaning assigned by Section 61.003, Education Code; or(B) means a private institution of higher education that is accredited by the Commission on Colleges of the Southern Association of Colleges and Schools.(2) "Security-sensitive position" means employment in an institution of higher education held by an employee who:(A) handles currency;(B) has access to a computer terminal;(C) has access to a master key; or(D) works in a location designated as a security-sensitive area.(b) An institution of higher education is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is an applicant for a security-sensitive position.(c) Criminal history record information obtained by an institution of higher education under Subsection (b) may be used only for the purpose of evaluating applicants for employment in security-sensitive positions.(d) Criminal history record information received by an institution of higher education under Subsection (b) may not be released or disclosed to any person except on court order or with the consent of the person who is the subject of the criminal history record information.(e) After the expiration of the probationary term of the individual's employment, all criminal history record information obtained about an individual under Subsection (b) shall be destroyed by the chief of police of the institution of higher education.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 2003, 78th Leg., ch. 296, Sec. 3, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 10.06, eff. June 19, 2009.

Sec. 411.095. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: CONSUMER CREDIT COMMISSIONER. The consumer credit commissioner is entitled to obtain from the department criminal history record information that relates to a person who is an applicant for or holder of a license under Chapter 342, 347, 348, 351, or 371, Finance Code.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.60, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1235, Sec. 24, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 296, Sec. 13(1), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1104, Sec. 20, eff. June 19, 2009.

Sec. 411.096. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: TEXAS RACING COMMISSION. (a) The Texas Racing Commission is entitled to obtain from the department criminal history record information maintained by the department that pertains to a person who is:(1) appointed to the commission;(2) an applicant for employment by the commission; or(3) an applicant for a license under the Texas Racing Act (Article 179e, Vernon's Texas Civil Statutes).(b) Criminal history record information obtained by the commission under Subsection (a) may not be released or disclosed to any person except in a criminal proceeding, in a hearing conducted by the commission, on court order, or with the consent of the applicant.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993.

Sec. 411.097. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: LOCAL AND REGIONAL EDUCATIONAL ENTITIES. (a) A school district, charter school, private school, regional education service center, commercial transportation company, or education shared services arrangement, or an entity that contracts to provide services to a school district, charter school, or shared services arrangement, is entitled to obtain from the department criminal history record information maintained by the department that the district, school, service center, shared services arrangement, or entity is required or authorized to obtain under Subchapter C, Chapter 22, Education Code, that relates to a person who is:(1) an applicant for employment by the district, school, service center, or shared services arrangement;(2) an employee of or an applicant for employment with a public or commercial transportation company that contracts with the district, school, service center, or shared services arrangement to provide transportation services if the employee drives or the applicant will drive a bus in which students are transported or is employed or is seeking employment as a bus monitor or bus aide on a bus in which students are transported; or(3) an employee of or applicant for employment by an entity that contracts to provide services to a school district, charter school, or shared services arrangement as provided by Section 22.0834, Education Code.(b) A school district, charter school, private school, regional education service center, or education shared services arrangement is entitled to obtain from the department criminal history record information maintained by the department that the district, school, service center, or shared services arrangement is required or authorized to obtain under Subchapter C, Chapter 22, Education Code, that relates to a person who is a volunteer, student teacher, or employee of the district, school, service center, or shared services arrangement.(c) An open-enrollment charter school is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who:(1) is a member of the governing body of the school, as defined by Section 12.1012, Education Code; or(2) has agreed to serve as a member of the governing body of the school.(d) Criminal history record information obtained by a school district, charter school, private school, service center, commercial transportation company, or shared services arrangement in the original form or any subsequent form:(1) may not be released to any person except:(A) the individual who is the subject of the information;(B) the Texas Education Agency;(C) the State Board for Educator Certification;(D) the chief personnel officer of the transportation company, if the information is obtained under Subsection (a)(2); or(E) by court order;(2) is not subject to disclosure as provided by Chapter 552; and(3) shall be destroyed by the school district, charter school, private school, service center, commercial transportation company, or shared services arrangement on the earlier of:(A) the first anniversary of the date the information was originally obtained; or(B) the date the information is used for the authorized purpose.(e) If a regional education service center or commercial transportation company that receives criminal history record information from the department under this section requests the information by providing to the department a list, including the name, date of birth, and any other personal descriptive information required by the department for each person, through electronic means, magnetic tape, or disk, as specified by the department, the department may not charge the service center or commercial transportation company more than the lesser of:(1) the department's cost for providing the information; or(2) the amount prescribed by another law.(f) An employee of a school district, charter school, private school, regional education service center, commercial transportation company, or education shared services arrangement or an entity that contracts to provide services to a school district, charter school, or shared services arrangement may request from the employer a copy of any criminal history record information relating to that employee that the employer has obtained as provided by Subchapter C, Chapter 22, Education Code. The employer may charge a fee to an employee requesting a copy of the information in an amount not to exceed the actual cost of copying the requested criminal history record information.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 260, Sec. 27, eff. May 30, 1995; Acts 1997, 75th Leg., ch. 1438, Sec. 13, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1504, Sec. 33, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1372, Sec. 22, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1372, Sec. 23, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 9A.04, eff. September 1, 2009.

Sec. 411.098. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: TEXAS SCHOOL FOR THE BLIND AND VISUALLY IMPAIRED. (a) The Texas School for the Blind and Visually Impaired is entitled to obtain criminal history record information maintained by the Department of Public Safety, the Federal Bureau of Investigation identification division, or another law enforcement agency which relates to school employees, professional consultants, applicants for permanent, temporary, or consultative employment, student teachers, educational interns, persons who perform ongoing educational projects at the school, and volunteer positions whose employment or potential employment or volunteer positions with the school involves direct interactions with, or the opportunity to interact and associate with, the children or youth attending the school.(b) Criminal history record information obtained by the school under Subsection (a) may not be released or disclosed to any person except on court order, with the consent of the person who is the subject of the criminal history record information, or as provided by Subsection (d).(c) The school shall destroy criminal history record information that relates to a person after the information is used for its authorized purpose.(d) The school may provide the applicant, employee, professional consultant, volunteer, student teacher, educational intern, or person who performs ongoing educational projects at the school with a copy of respective criminal history record information obtained from the Department of Public Safety, the Federal Bureau of Investigation identification division, or another law enforcement agency.(e) The failure or refusal to provide a complete set of fingerprints or a complete name on request constitutes good cause for dismissal or refusal to hire or accept for placement, as applicable, with regard to school employees, professional consultants, applicants for permanent, temporary, or consultative employment, student teachers, educational interns, persons who perform ongoing educational projects at the school, or volunteer positions whose employment or potential employment or volunteer position with the school involves direct interactions with, or the opportunity to interact and associate with, the children or youth attending the school.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 1341, Sec. 6, eff. Sept. 1, 1997.

Sec. 411.0985. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: TEXAS COMMISSION FOR THE BLIND. (a) The Texas Commission for the Blind is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is an applicant for employment with the commission.(b) Criminal history record information obtained by the Texas Commission for the Blind under Subsection (a) may be used only to evaluate an applicant for employment with the commission.(c) The Texas Commission for the Blind may not release or disclose information obtained under Subsection (a) except on court order or with the consent of the person who is the subject of the criminal history record information.(d) After the expiration of any probationary term of the person's employment, the Texas Commission for the Blind shall destroy all criminal history record information obtained under Subsection (a).

Added by Acts 1999, 76th Leg., ch. 213, Sec. 10, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 10.07, eff. June 19, 2009.

Sec. 411.099. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: TEXAS STATE BOARD OF MEDICAL EXAMINERS. The Texas State Board of Medical Examiners is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is:(1) an applicant for a license under Subtitle B, Title 3, Occupations Code; or(2) the holder of a license under that subtitle.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.754, eff. Sept. 1, 2001.

Sec. 411.100. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: BOARD OF LAW EXAMINERS. (a) The Board of Law Examiners is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is an applicant to take a bar examination.(b) Criminal history record information obtained by the board under Subsection (a) may not be released or disclosed to any person, except on court order or with consent of the applicant.(c) Immediately following the board's decision on recommending an applicant, the board shall collect and seal all criminal history record information obtained by the board that relates to that applicant.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993.

Sec. 411.1005. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: STATE BAR OF TEXAS. (a) The general counsel of the State Bar of Texas is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is:(1) a person licensed by the state bar and who is the subject of or involved in an investigation of:(A) professional misconduct relating to a grievance filed under the disciplinary rules of the state bar; or(B) barratry, the unauthorized practice of law, or falsely holding oneself out as a lawyer, in violation of Section 38.12, 38.122, or 38.123, Penal Code;(2) a witness in any disciplinary action or proceeding conducted by the state bar, the Board of Disciplinary Appeals, or any court; or(3) an applicant for reinstatement to practice law.(b) Information received by the state bar is confidential and may be disseminated only:(1) in a disciplinary action or proceeding conducted by the state bar, the Board of Disciplinary Appeals, or any court; or(2) with the consent of the person who is the subject of the criminal history record information.(c) The state bar shall destroy criminal history record information obtained under this section promptly after a final determination is made in the matter for which the information was obtained.

Added by Acts 1997, 75th Leg., ch. 440, Sec. 1, eff. May 29, 1997. Renumbered from Sec. 411.135 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(39), eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 10.08, eff. June 19, 2009.

Sec. 411.102. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: MCGRUFF HOUSE PROGRAM. (a) In this section:(1) "McGruff House" means a house that has been designated as a temporary haven for school-age children by a McGruff House program.(2) "McGruff House program" means a program organized by local law enforcement agencies and civic organizations to provide a temporary haven and sense of security to school-age children in emergency or threatening situations.(b) A local law enforcement agency involved in establishing a McGruff House program is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is an adult residing in a McGruff House.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993.

Sec. 411.103. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: CHILD WATCH PROGRAM. (a) In this section, "child watch program" means a program organized by a local civic organization with the cooperation of a school district to protect schoolchildren by having parents or volunteers patrol their residential neighborhoods and schools to watch for suspicious activity, dangers, and threats to children.(b) A local law enforcement agency that participates in a child watch program is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who:(1) is a participant in the program; and(2) gives written consent to the disclosure of the information.(c) Criminal history record information obtained by a law enforcement agency under Subsection (b) may not be released or disclosed except on court order or with the consent of the person who is the subject of the criminal history record information.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993.

Sec. 411.104. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: TEXAS WORKFORCE COMMISSION. (a) In this section, "security sensitive position" has the meaning assigned by Section 301.042(c), Labor Code.(b) The Texas Workforce Commission is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is an applicant for a security sensitive position.(c) Criminal history record information obtained by the commission under Subsection (b) may not be released or disclosed to any person except on court order or with the written consent of the person who is the subject of the criminal history record information.(d) After the commission hires an applicant for a security sensitive position, the commission shall seal the criminal history record information that relates to the applicant and deliver the information to the agency administrator or the administrator's designee, who shall destroy the information.(e) The commission shall destroy the criminal history record information of an applicant who is not hired.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.59, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 296, Sec. 4, 5, eff. Sept. 1, 2003.

Sec. 411.105. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: TEXAS STATE BOARD OF PUBLIC ACCOUNTANCY. The Texas State Board of Public Accountancy is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is:(1) an applicant for certification as a certified public accountant under Chapter 901, Occupations Code;(2) an applicant to take the uniform CPA examination under that Act; or(3) an applicant to register under Section 901.412, Occupations Code.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 2003, 78th Leg., ch. 296, Sec. 6, eff. Sept. 1, 2003.

Sec. 411.106. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: TEXAS DEPARTMENT OF INSURANCE. (a) The Texas Department of Insurance for good cause shown is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is:(1) an applicant for a license, permit, certificate of authority, certificate of registration, or other authorization issued by the State Board of Insurance to engage in an activity regulated under the Insurance Code; or(2) a corporate officer of an insurance company regulated by the Texas Department of Insurance.(b) Criminal history record information obtained by the Texas Department of Insurance under Subsection (a) may not be disclosed or released to any person except on court order or with the consent of the person who is the subject of the criminal history record information.(c) After the Texas Department of Insurance makes a determination as to the issuance of a license or certificate of authority to an applicant, the Texas Department of Insurance shall seal the criminal history record information regarding the applicant and shall deliver the information to the commissioner of insurance or the commissioner's designee, who shall maintain the information as provided by State Board of Insurance rule.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993.

Sec. 411.107. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: RECEIVER. (a) In this section, "receiver" has the meaning assigned by Article 21.28, Insurance Code.(b) A receiver is entitled to obtain from the department criminal history record information maintained by the department that the receiver believes is necessary for the investigation of any matter relating to a receivership estate.(c) Criminal history record information obtained by a receiver under Subsection (b) may not be released or disclosed to any person except on court order or with the consent of the person who is the subject of the criminal history record information.(d) A receiver may destroy criminal history record information obtained under Subsection (b) after the purpose for which the information was obtained is accomplished.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993.

Sec. 411.108. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: TEXAS LOTTERY COMMISSION. (a) The Texas Lottery Commission is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who, under Chapter 466, is:(1) a sales agent or an applicant for a sales agent license;(2) a person required to be named in a license application;(3) a lottery operator or prospective lottery operator;(4) an employee of a lottery operator or prospective lottery operator, if the employee is or will be directly involved in lottery operations;(5) a person who manufactures or distributes lottery equipment or supplies or a representative of a person who manufactures or distributes lottery equipment or supplies offered to the lottery;(6) a person who has submitted a written bid or proposal to the commission in connection with the procurement of goods or services by the commission, if the amount of the bid or proposal exceeds $500;(7) an employee or other person who works for or will work for a sales agent or an applicant for a sales agent license;(8) a person who proposes to enter into or who has a contract with the commission to supply goods or services to the commission;(9) if a person described in Subdivisions (1) through (8) of this section is not an individual, an individual who:(A) is an officer or director of the person;(B) holds more than 10 percent of the stock in the person;(C) holds an equitable interest greater than 10 percent in the person;(D) is a creditor of the person who holds more than 10 percent of the person's outstanding debt;(E) is the owner or lessee of a business that the person conducts or through which the person will conduct lottery-related activities;(F) shares or will share in the profits, other than stock dividends, of the person;(G) participates in managing the affairs of the person; or(H) is an employee of the person who is or will be involved in:(i) selling tickets; or(ii) handling money from the sale of tickets;(10) the executive director or a prospective executive director of the commission;(11) an employee or prospective employee of the commission; or(12) a sales agent whose license is renewed under Section 466.158.(a-1) The Texas Lottery Commission is entitled to obtain from the department criminal history record information maintained by the department that relates to a person licensed under Chapter 2001, Occupations Code, or described by Section 2001.3025, Occupations Code.(b) Criminal history record information obtained by the commission under Subsection (a) or (a-1) may not be released or disclosed to any person except on court order or as provided by Subsection (c).(c) The commission is not prohibited from disclosing to the person who is the subject of the criminal history record information the dates and places of arrests, offenses, and dispositions contained in the criminal history record information.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.54, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 636, Sec. 41, eff. October 1, 2009.

Sec. 411.109. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: COMPTROLLER. (a) The comptroller is entitled to obtain from the department criminal history record information maintained by the department that the comptroller believes is necessary for the enforcement or administration of Chapter 151, 152, 153, 154, or 155, Tax Code, including criminal history record information that relates to a person who is:(1) an applicant for a permit under any of those chapters;(2) a permit holder under any of those chapters;(3) an officer, director, stockholder owning 10 percent or more of the outstanding stock, partner, owner, or managing employee of an applicant or permit holder under any of those chapters that is a corporation, association, joint venture, syndicate, partnership, or proprietorship;(4) believed to have violated any of those chapters; or(5) being considered by the comptroller for employment as a peace officer.(b) The comptroller is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is an employee of or an applicant for employment with the comptroller's office in a position that involves:(1) handling currency, checks, or other funds;(2) having access to taxpayer account information;(3) working in a location designated by the comptroller as a security-sensitive area; or(4) performing financial management duties designated by the comptroller as security sensitive.(c) The comptroller is entitled to obtain from the department criminal history record information maintained by the department that the comptroller believes is necessary for the enforcement or administration of Chapter 159, Tax Code.(d) Criminal history record information obtained by the comptroller under Subsections (a), (b), and (c) may not be released or disclosed to any person except on court order or as provided by Subsection (e).(e) The comptroller is not prohibited from disclosing to a person who is the subject of criminal history record information the dates and places of arrests, the offenses, and the dispositions in the criminal history record information.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 77, eff. June 19, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 8.12, eff. Sept. 1, 1997; Amended by Acts 2001, 77th Leg., ch. 442, Sec. 2, eff. Sept. 1, 2001.

Sec. 411.110. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: DEPARTMENT OF STATE HEALTH SERVICES. (a) The Department of State Health Services is entitled to obtain from the department criminal history record information maintained by the department that relates to:(1) a person who is:(A) an applicant for a license or certificate under the Emergency Medical Services Act (Chapter 773, Health and Safety Code);(B) an owner or manager of an applicant for an emergency medical services provider license under that Act; or(C) the holder of a license or certificate under that Act;(2) an applicant for a license or a license holder under Subchapter N, Chapter 431, Health and Safety Code;(3) an applicant for a license, the owner or manager of an applicant for a massage establishment license, or a license holder under Chapter 455, Occupations Code;(4) an applicant for employment at or current employee of:(A) the Texas Center for Infectious Disease; or(B) the South Texas Health Care System; or(5) an applicant for employment at, current employee of, or person who contracts or may contract to provide goods or services with:(A) the vital statistics unit of the Department of State Health Services; or(B) the Council on Sex Offender Treatment or other division or component of the Department of State Health Services that monitors sexually violent predators as described by Section 841.003(a), Health and Safety Code.(b) Criminal history record information obtained by the Department of State Health Services under Subsection (a) may not be released or disclosed to any person except on court order, with the written consent of the person or entity that is the subject of the criminal history record information, or as provided by Subsection (e).(c) After an entity is licensed or certified, the Department of State Health Services shall destroy the criminal history record information that relates to that entity. The Department of State Health Services shall destroy the criminal history record information that relates to:(1) an applicant for employment after that applicant is employed or, for an applicant who is not employed, after the check of the criminal history record information on that applicant is completed; or(2) an employee or contractor after the check of the criminal history record information on that employee or contractor is completed.(d) The Department of State Health Services shall destroy criminal history record information that relates to an applicant who is not certified or employed, as applicable.(e) The Department of State Health Services is not prohibited from disclosing criminal history record information obtained under Subsection (a) in a criminal proceeding or in a hearing conducted by the Department of State Health Services.(f) The Department of State Health Services may not consider offenses for which points are assessed under Section 708.052, Transportation Code, to determine whether to hire or retain an employee or to contract with a person on whom criminal history record information is obtained under this section.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 282, Sec. 3(j), eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1300, Sec. 33, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 7.004, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1151, Sec. 1, eff. June 19, 2009.

Sec. 411.1105. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: DEPARTMENT OF STATE HEALTH SERVICES. (a) The Department of State Health Services is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is:(1) an applicant for a chemical dependency counselor's license, a counselor intern's registration, or a clinical supervisor certification under Chapter 504, Occupations Code; or(2) the holder of a license, registration, or certification under that chapter.(b) In addition to information obtained from the Federal Bureau of Investigation under Section 411.087, the Department of State Health Services is entitled to obtain information relating to the wanted persons status of an individual listed in Subsection (a).(c) Criminal history record information obtained by the Department of State Health Services under Subsection (a) may not be released or disclosed to any person except on court order, with the consent of the person who is the subject of the criminal history record information, or as provided by Subsection (d).(d) The Department of State Health Services may provide the applicant or licensee with a copy of the person's criminal history record information obtained from the Department of Public Safety, Federal Bureau of Investigation identification division, or another law enforcement agency.

Added by Acts 1997, 75th Leg., ch. 18, Sec. 1, eff. Sept. 1, 1997. Renumbered from Sec. 411.132 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(33), eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.755, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1373, Sec. 23, eff. September 1, 2007.

Sec. 411.111. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: DISTRICT COURT; NAME CHANGES. A district court is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is:(1) an adult; and(2) has petitioned the court to order a change of name for the person.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993.

Sec. 411.112. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: COMMISSION ON LAW ENFORCEMENT OFFICER STANDARDS AND EDUCATION. The Commission on Law Enforcement Officer Standards and Education is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is:(1) an applicant for a license under Chapter 1701, Occupations Code; or(2) the holder of a license under that chapter.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 9.0045, eff. Sept. 1, 2003.

Sec. 411.113. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: TEXAS SCHOOL FOR THE DEAF. (a) The Texas School for the Deaf is entitled to obtain criminal history record information maintained by the Department of Public Safety, the Federal Bureau of Investigation identification division, or another law enforcement agency which relates to school employees, professional consultants, applicants for permanent, temporary, or consultative employment, student teachers, educational interns, persons who perform ongoing educational projects at the school, and volunteer positions whose employment or potential employment or volunteer positions with the school involves direct interactions with, or the opportunity to interact and associate with, the children or youth attending the school.(b) Criminal history record information obtained by the school under Subsection (a) may not be released or disclosed to any person except on court order, with the consent of the person who is the subject of the criminal history record information, or as provided by Subsection (d).(c) The school shall destroy criminal history record information that relates to a person after the information is used for its authorized purpose.(d) The school may provide the applicant, employee, professional consultant, volunteer, student teacher, educational intern, or person who performs ongoing educational projects at the school with a copy of the respective criminal history record information obtained from the Department of Public Safety, the Federal Bureau of Investigation identification division, or another law enforcement agency.(e) The failure or refusal to provide a complete set of fingerprints or a complete name on request constitutes good cause for dismissal or refusal to hire or accept for placement, as applicable, with regard to school employees, professional consultants, applicants for permanent, temporary, or consultative employment, student teachers, educational interns, persons who perform ongoing educational projects at the school, or volunteer positions whose employment or potential employment or volunteer position with the school involves direct interactions with, or the opportunity to interact and associate with, the children or youth attending the school.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 1340, Sec. 7, eff. Sept. 1, 1997.

Sec. 411.1131. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: TEXAS COMMISSION FOR THE DEAF AND HARD OF HEARING. (a) The Texas Commission for the Deaf and Hard of Hearing is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is an applicant for a staff position at an outdoor training program for children who are deaf or hard of hearing conducted by a private entity through a contract with the commission in accordance with Section 81.013, Human Resources Code.(b) Criminal history record information obtained by the Texas Commission for the Deaf and Hard of Hearing under Subsection (a) may be used only to evaluate an applicant for a staff position at an outdoor training program for children who are deaf or hard of hearing. The Texas Commission for the Deaf and Hard of Hearing may release or disclose the information to a private entity described by Subsection (a) for that purpose.(c) The Texas Commission for the Deaf and Hard of Hearing may not release or disclose information obtained under Subsection (a), except on court order or with the consent of the person who is the subject of the criminal history record information, and shall destroy all criminal history record information obtained under Subsection (a) after the information is used for its authorized purpose.

Added by Acts 2003, 78th Leg., ch. 118, Sec. 13, eff. May 23, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 10.09, eff. June 19, 2009.

Sec. 411.114. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: DEPARTMENT OF PROTECTIVE AND REGULATORY SERVICES. (a)(1) In this subsection:(A) "Child," "child-care facility," "child-placing agency," and "family home" have the meanings assigned by Section 42.002, Human Resources Code.(B) "Elderly person" has the meaning assigned by Section 48.002, Human Resources Code.(C) "Maternity home" has the meaning assigned by Section 249.001, Health and Safety Code.(D) "Person with a disability" means a disabled person as defined by Section 48.002, Human Resources Code.(E) "Ward" has the meaning assigned by Section 601, Texas Probate Code.(2) The Department of Family and Protective Services shall obtain from the department criminal history record information maintained by the department that relates to a person who is:(A) an applicant for a license, registration, certification, or listing under Chapter 42, Human Resources Code, or Chapter 249, Health and Safety Code;(B) an owner, operator, or employee of or an applicant for employment by a child-care facility, child-placing agency, family home, or maternity home licensed, registered, certified, or listed under Chapter 42, Human Resources Code, or Chapter 249, Health and Safety Code;(C) a person 14 years of age or older who will be regularly or frequently working or staying in a child-care facility, family home, or maternity home while children are being provided care, other than a child in the care of the home or facility;(D) an applicant selected for a position with the Department of Family and Protective Services, the duties of which include direct delivery of protective services to children, elderly persons, or persons with a disability;(E) an employee of, an applicant for employment with, or a volunteer or an applicant volunteer with a business entity or person that contracts with the Department of Family and Protective Services to provide direct delivery of protective services to children, elderly persons, or persons with a disability, if the person's duties or responsibilities include direct contact with children, elderly persons, or persons with a disability;(F) a registered volunteer with the Department of Family and Protective Services;(G) a person providing or applying to provide in-home, adoptive, or foster care for children in the care of the Department of Family and Protective Services and other persons living in the residence in which the child will reside;(H) a Department of Family and Protective Services employee who is engaged in the direct delivery of protective services to children, elderly persons, or persons with a disability;(I) a person who is the subject of a report the Department of Family and Protective Services receives alleging that the person has abused, neglected, or exploited a child, an elderly person, or a person with a disability, provided that:(i) the report alleges the person has engaged in conduct that meets the statutory definition of abuse, neglect, or exploitation under Chapter 261, Family Code, or Chapter 48, Human Resources Code; and(ii) the person who is the subject of the report is not also the victim of the alleged conduct;(J) a person providing child care for a child who is in the care of the Department of Family and Protective Services and who is or will be receiving adoptive, foster, or in-home care;(K) through a contract with a nonprofit management center, an employee of, an applicant for employment with, or a volunteer or an applicant volunteer with a nonprofit, tax-exempt organization that provides any service that involves the care of or access to children, elderly persons, or persons with a disability; or(L) an applicant for a child-care administrator or child-placing agency administrator license under Chapter 43, Human Resources Code.(3) The Department of Protective and Regulatory Services is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is:(A) a volunteer or applicant volunteer with a local affiliate in this state of Big Brothers/Big Sisters of America;(B) a volunteer or applicant volunteer with the "I Have a Dream/Houston" program;(C) a volunteer or applicant volunteer with an organization that provides court-appointed special advocates for abused or neglected children;(D) a person providing, at the request of the child's parent, in-home care for a child who is the subject of a report alleging the child has been abused or neglected;(E) a volunteer or applicant volunteer with a Texas chapter of the Make-a-Wish Foundation of America;(F) a person providing, at the request of the child's parent, in-home care for a child only if the person gives written consent to the release and disclosure of the information;(G) a child who is related to the caretaker, as determined under Section 42.002, Human Resources Code, and who resides in or is present in a child-care facility, family home, or maternity home, other than a child described by Subdivision (2)(C), or any other person who has unsupervised access to a child in the care of a child-care facility, family home, or maternity home;(H) an applicant for a position with the Department of Protective and Regulatory Services, other than a position described by Subdivision (2)(D), regardless of the duties of the position;(I) a volunteer or applicant volunteer with the Department of Protective and Regulatory Services, other than a registered volunteer, regardless of the duties to be performed;(J) a person providing or applying to provide in-home, adoptive, or foster care for children to the extent necessary to comply with Subchapter B, Chapter 162, Family Code;(K) a Department of Protective and Regulatory Services employee, other than an employee described by Subdivision (2)(H), regardless of the duties of the employee's position;(L) a relative of a child in the care of the Department of Protective and Regulatory Services, to the extent necessary to comply with Section 162.007, Family Code;(M) a person, other than the subject of a report described in Subdivision (2)(I), living in the residence in which the alleged victim of the report resides;(N) a contractor or an employee of a contractor who delivers services to a ward of the Department of Protective and Regulatory Services under a contract with the estate of the ward;(O) a person who seeks unsupervised visits with a ward of the Department of Protective and Regulatory Services, including a relative of the ward; or(P) an employee, volunteer, or applicant volunteer of a children's advocacy center under Subchapter E, Chapter 264, Family Code, including a member of the governing board of a center.(4) Subject to Section 411.087, the Department of Protective and Regulatory Services is entitled to:(A) obtain through the Federal Bureau of Investigation criminal history record information maintained or indexed by that bureau that pertains to a person described by Subdivision (2); and(B) obtain from any other criminal justice agency in this state criminal history record information maintained by that criminal justice agency that relates to a person described by Subdivision (2) or (3). Law enforcement entities shall expedite the furnishing of such information to Department of Protective and Regulatory Services workers to ensure prompt criminal background checks for the safety of alleged victims and Department of Protective and Regulatory Services workers.(5) The Department of Protective and Regulatory Services may not use the authority granted under this section to harass an employee or volunteer. The Board of Protective and Regulatory Services shall adopt rules to prevent the harassment of an employee or volunteer through the request and use of criminal records.(6) Criminal history record information obtained by the Department of Protective and Regulatory Services under this subsection may not be released to any person except:(A) on court order;(B) with the consent of the person who is the subject of the criminal history record information;(C) for purposes of an administrative hearing held by the Department of Protective and Regulatory Services concerning the person who is the subject of the criminal history record information; or(D) as provided by Subdivision (7).(7) The Department of Protective and Regulatory Services is not prohibited from releasing criminal history record information obtained under this subsection to:(A) the person who is the subject of the criminal history record information;(B) a child-care facility, child-placing agency, family home, or maternity home listed in Subdivision (2) that employs or is considering employing the person who is the subject of the criminal history record information;(C) a person or business entity described by Subdivision (2)(E) or (3) who uses or intends to use the services of the volunteer or employs or is considering employing the person who is the subject of the criminal history record information; or(D) an adult residing with a child, elderly person, or person with a disability and the person who is the subject of the criminal history record information, if the Department of Protective and Regulatory Services determines that the release of information to the adult is necessary to ensure the safety or welfare of the child, elderly person, or person with a disability or the adult.(b) The failure or refusal to provide a complete set of fingerprints or a complete name on request constitutes good cause for dismissal or refusal to hire, as applicable, with regard to a volunteer of or an employee or applicant for permanent or temporary employment with the Department of Protective and Regulatory Services, or a facility, home, business, or other entity, if the volunteer position, employment, or potential employment involves direct interaction with or the opportunity to interact and associate with children.(c) The Department of Protective and Regulatory Services may charge an organization or person that requests criminal history record information under Subsection (a)(3) a fee in an amount necessary to cover the costs of obtaining the information on the organization's or person's behalf.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 920, Sec. 7, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 648, Sec. 1, eff. June 11, 1997; Acts 1997, 75th Leg., ch. 664, Sec. 7, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1022, Sec. 96, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 8.06, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 691, Sec. 1, 2, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 144, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 185, Sec. 3, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 1.69, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 728, Sec. 8.002, eff. September 1, 2005.

Sec. 411.1141. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: TEXAS YOUTH COMMISSION. (a) The Texas Youth Commission is entitled to obtain from the department criminal history record information maintained by the department that relates to a person described by Section 61.0357(b), Human Resources Code.(b) Criminal history record information obtained by the Texas Youth Commission under Subsection (a) may not be released to any person except:(1) on court order;(2) with the consent of the entity or person who is the subject of the criminal history record information;(3) for purposes of an administrative hearing held, or an investigation conducted, by the Texas Youth Commission concerning the person who is the subject of the criminal history record information; or(4) as provided by Subsection (c).(c) The Texas Youth Commission is not prohibited from releasing criminal history record information obtained under Subsection (a) to:(1) the person who is the subject of the criminal history record information; or(2) a business entity or person described by Subsection (a)(4) or (a)(5) who uses or intends to use the services of the volunteer or intern or employs or is considering employing the person who is the subject of the criminal history record information.(d) The Texas Youth Commission may charge an entity or a person who requests criminal history record information under Subsection (a)(4) or (a)(5) a fee in an amount necessary to cover the costs of obtaining the information on the person's or entity's behalf.

Added by Acts 1997, 75th Leg., ch. 320, Sec. 1, eff. May 26, 1997. Renumbered from Sec. 411.132 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(34), eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 16, eff. June 8, 2007.

Sec. 411.1142. ACCESS TO CRIMINAL HISTORY RECORD: INTERAGENCY COUNCIL ON EARLY CHILDHOOD INTERVENTION. (a) The Interagency Council on Early Childhood Intervention is entitled to obtain criminal history record information maintained by the Department of Public Safety, the Federal Bureau of Investigation identification division, or another law enforcement agency that relates to an employee or an applicant for permanent, temporary, or consultative employment or for volunteer positions whose employment or potential employment or volunteer position with the council or a local provider involves the delivery of early childhood intervention services or involves direct interactions with or the opportunity to interact and associate with children.(b) Criminal history record information obtained by the council under Subsection (a) may not be released or disclosed to any person except on court order, with the consent of the person who is the subject of the criminal history record information, or as provided by Subsection (d).(c) The council shall destroy criminal history record information that relates to a person after the information is used for its authorized purpose.(d) The council may provide the applicant, employee, professional consultant, or volunteer with a copy of the person's criminal history record information obtained from the Department of Public Safety, Federal Bureau of Investigation identification division, or another law enforcement agency.(e) The failure or refusal to provide a complete set of fingerprints or a complete name on request constitutes good cause for dismissal or refusal to hire, as applicable, with regard to council employees, professional consultants, and applicants for permanent, temporary, or consultative employment or for volunteer positions whose employment or potential employment or volunteer position with the council or a local provider involves the delivery of early childhood intervention services or involves direct interactions with or the opportunity to interact and associate with children.

Added by Acts 1997, 75th Leg., ch. 923, Sec. 19, eff. Sept. 1, 1997. Renumbered from Sec. 411.132 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(35), eff. Sept. 1, 1999.

Sec. 411.1143. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION; AGENCIES OPERATING PART OF MEDICAL ASSISTANCE PROGRAM. (a) The Health and Human Services Commission or an agency operating part of the medical assistance program under Chapter 32, Human Resources Code, is entitled to obtain from the department the criminal history record information maintained by the department that relates to a provider under the medical assistance program or a person applying to enroll as a provider under the medical assistance program.(b) Criminal history record information obtained by the commission or an agency under Subsection (a) may not be released or disclosed to any person except in a criminal proceeding, in an administrative proceeding, on court order, or with the consent of the provider or applicant.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 2.04(b), eff. Sept. 1, 1997. Renumbered from Sec. 411.132 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(36), eff. Sept. 1, 1999.

Sec. 411.1144. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: AGENCIES WITH EMPLOYEES OR VOLUNTEERS AT STATE SUPPORTED LIVING CENTERS. (a) The Department of State Health Services and the Department of Aging and Disability Services are entitled to obtain from the department criminal history record information maintained by the department that relates to a person:(1) who is:(A) an applicant for employment with the agency;(B) an employee of the agency;(C) a volunteer with the agency; or(D) an applicant for a volunteer position with the agency; and(2) who would be placed in direct contact with a resident or client of a state supported living center or the ICF-MR component of the Rio Grande State Center.(b) Criminal history record information obtained by an agency under Subsection (a) may not be released or disclosed to any person except:(1) on court order;(2) with the consent of the person who is the subject of the criminal history record information;(3) for purposes of an administrative hearing held by the agency concerning the person who is the subject of the criminal history record information; or(4) as provided by Subsection (c).(c) An agency is not prohibited from releasing criminal history record information obtained under Subsection (a) or (d) to the person who is the subject of the criminal history record information.(d) Subject to Section 411.087, the Department of State Health Services and the Department of Aging and Disability Services are entitled to:(1) obtain through the Federal Bureau of Investigation criminal history record information maintained or indexed by that bureau that pertains to a person described by Subsection (a); and(2) obtain from any other criminal justice agency in this state criminal history record information maintained by that criminal justice agency that relates to a person described by Subsection (a).(e) This section does not prohibit an agency from obtaining and using criminal history record information as provided by other law.

Added by Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 8, eff. June 11, 2009.

Sec. 411.1145. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: STATE PRESERVATION BOARD. (a) The State Preservation Board is entitled to obtain criminal history record information maintained by the department that relates to a person who is an employee, volunteer, or intern, or an applicant to be an employee, volunteer, or intern, in a position that involves:(1) handling money or checks;(2) working in the Capitol or another area designated by the executive director as security sensitive; or(3) direct contact with persons under 18 years of age.(b) Criminal history record information obtained by the board under this section may not be released or disclosed to any person except on court order or with the consent of the person who is the subject of the information.

Added by Acts 2001, 77th Leg., ch. 1462, Sec. 8, eff. June 17, 2001.

Sec. 411.115. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: TEXAS DEPARTMENT OF MENTAL HEALTH AND MENTAL RETARDATION; LOCAL AUTHORITIES; COMMUNITY CENTERS. (a) In this section, "local mental health authority," "local mental retardation authority," and "community center" have the meanings assigned by Section 531.002, Health and Safety Code.(b) The Texas Department of Mental Health and Mental Retardation, a local mental health or mental retardation authority, or a community center is entitled to obtain from the department criminal history record information maintained by the department that relates to a person:(1) who is:(A) an applicant for employment with the Texas Department of Mental Health and Mental Retardation, a local mental health or mental retardation authority, or a community center;(B) an employee of the Texas Department of Mental Health and Mental Retardation, a local mental health or mental retardation authority, or a community center;(C) an applicant for employment with or an employee of a business or person that contracts with the Texas Department of Mental Health and Mental Retardation, a local mental health or mental retardation authority, or a community center to provide residential services to patients with mental illness or clients with mental retardation who were furloughed or discharged from a Texas Department of Mental Health and Mental Retardation facility or community center;(D) a volunteer with the Texas Department of Mental Health and Mental Retardation, a local mental health or mental retardation authority, or a community center; or(E) a volunteer applicant; and(2) who would be placed in direct contact with patients with mental illness or clients with mental retardation.(c) Repealed by Acts 2003, 78th Leg., ch. 296, Sec. 13(2).(d) Criminal history record information obtained by the mental health department, a local mental health or mental retardation authority, or a community center under Subsection (b) may not be released or disclosed to a person, other than the contractor that employs the person who is the subject of the criminal history record information, except on court order or with the consent of the person who is the subject of the criminal history record information.(e) The Texas Department of Mental Health and Mental Retardation, a local mental health or mental retardation authority, or a community center shall collect and destroy criminal history record information that relates to a person immediately after making an employment decision or taking a personnel action relating to the person who is the subject of the criminal history record information.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 1209, Sec. 1, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 296, Sec. 7, 13(2), eff. Sept. 1, 2003.

Sec. 411.116. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: ORGANIZATION PROVIDING CERTAIN NURSE AIDES. (a) In this section:(1) "Facility" has the meaning assigned by Section 106.001, Human Resources Code.(2) "Nurse aide" has the meaning assigned by Chapter 106, Human Resources Code.(3) "Organization that provides temporary nurse aides" includes a temporary employment service, nursing pool, private duty nurse service, or sitter service.(b) An organization that provides temporary nurse aides to a facility is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is:(1) a nurse aide; and(2) a candidate for referral by the organization to a facility.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993.

Sec. 411.117. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: TEXAS REHABILITATION COMMISSION. The Texas Rehabilitation Commission is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is:(1) an applicant for rehabilitation services of the Texas Rehabilitation Commission;(2) a client of the Texas Rehabilitation Commission; or(3) an applicant for employment whose potential duties include direct contact with clients of the Texas Rehabilitation Commission.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 393, Sec. 25, eff. Sept. 1, 1999.

Sec. 411.118. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: EMPLOYER AT RESIDENTIAL DWELLING PROJECT. (a) In this section, "employer," "employee," "occupant," and "residential dwelling project" have the meanings assigned by Section 765.001, Health and Safety Code.(b) An employer is entitled to obtain from the department criminal history record information maintained by the department that pertains to a person who:(1) is an applicant for a position of employment in a residential dwelling project to whom an offer of employment is made; and(2) may be reasonably required to have access to the residence of an occupant.(c) Repealed by Acts 2003, 78th Leg., ch. 296, Sec. 13(3).(d) Criminal history record information obtained under Subsection (b) may not be released or disclosed to any person except on court order or with the written consent of the person who is the subject of the criminal history record information.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 572, Sec. 2, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 296, Sec. 13(3), eff. Sept. 1, 2003.

Sec. 411.1181. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION; APPLICANTS FOR EMPLOYMENT. (a) In this section, "in-home service company" and "residential delivery company" have the meanings assigned by Section 145.001, Civil Practice and Remedies Code.(b) An in-home service company or residential delivery company is entitled to obtain from the Department of Public Safety criminal history record information maintained by the department that relates to:(1) an officer of or person employed by the company whose job duties require entry into another person's residence; or(2) an applicant to whom an offer of employment is made for a position of employment with the company, the job duties of which require entry into another person's residence.(c) Criminal history record information obtained by an in-home service company or residential delivery company under Subsection (b) may not be released or disclosed to any person except on court order, upon proper discovery request during litigation or with the consent of the person who is the subject of the criminal history record information.(d) The in-home service company or residential delivery company shall destroy criminal history record information that relates to a person no sooner than two years after the person's office or employment with the company ends or the company determines not to employ the person, as applicable.

Added by Acts 2003, 78th Leg., ch. 228, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 751, Sec. 5, eff. September 1, 2009.

Sec. 411.1182. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: COMMERCIAL NUCLEAR POWER PLANT LICENSEES. (a) A commercial nuclear power plant licensee and its contractors, for security reasons and consistent with requirements of the United States Nuclear Regulatory Commission, are entitled to obtain from the department criminal history record information maintained by the department that relates to a person who has or is seeking employment at or access to the commercial nuclear power plant.(b) The department shall place a high priority on requests under Subsection (a) and respond as expeditiously as possible; in no event shall the department respond later than two business days after the date the request is received by the department.(c) Criminal history information obtained from the department may not be released or disclosed except:(1) as needed in protecting the security of a commercial nuclear power plant;(2) as authorized by the United States Nuclear Regulatory Commission, a court order, or a federal or state law or order; or(3) with the consent of the person who is the subject of the criminal history record information.

Added by Acts 2003, 78th Leg., ch. 1237, Sec. 3, eff. June 20, 2003.Renumbered from Government Code, Section 411.1181 by Acts 2005, 79th Leg., Ch. 728, Sec. 23.001(29), eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 10.10, eff. June 19, 2009.

Sec. 411.119. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: TEXAS COMMISSION ON PRIVATE SECURITY. The Texas Commission on Private Security is entitled to obtain from the department criminal history record information maintained by the department, including information maintained under Section 411.042(b)(5), that relates to:(1) an applicant for a license, registration, security officer commission, letter of approval, permit, or handgun instructor certification under Chapter 1702, Occupations Code; or(2) a person who holds a license, registration, security officer commission, letter of approval, permit, or handgun instructor certification under Chapter 1702, Occupations Code.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 388, Sec. 3, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 974, Sec. 39, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 14.756, eff. Sept. 1, 2001.

Sec. 411.120. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: COUNTY JUDGE; CERTAIN APPLICANTS. (a) The county judge of a county is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is:(1) an applicant for a wine and beer retailer's permit under Chapter 25, Alcoholic Beverage Code; or(2) an applicant for a retail dealer's on-premise license under Chapter 69 of that code.(b) Criminal history record information obtained by a county judge under Subsection (a) may not be released or disclosed to any person except in a hearing held under Chapter 25 or 69, Alcoholic Beverage Code, or with the consent of the person who is the subject of the criminal history record information.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 10.11, eff. June 19, 2009.

Sec. 411.121. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: ADJUTANT GENERAL. (a) In this section:(1) "Adjutant general" has the meaning assigned by Section 431.022.(2) "State military forces" has the meaning assigned by Section 431.001.(b) The adjutant general is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is:(1) a member of the state military forces;(2) an employee of the adjutant general's department;(3) an applicant for enlistment in the state military forces; or(4) an applicant for employment with the adjutant general's department.(c) The adjutant general is entitled to criminal history record information under Subsection (b)(3) or (b)(4) only if the adjutant general submits to the department a signed statement from the applicant that authorizes the adjutant general to obtain the information.(d) Criminal history record information obtained by the adjutant general under Subsection (b) may not be released to any person or agency except on court order or with the consent of the person who is the subject of the criminal history record information.(e) The adjutant general shall destroy criminal history record information obtained under Subsection (b) after the purpose for which the information was obtained is accomplished.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993.

Sec. 411.1211. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: TEXAS VETERANS COMMISSION. (a) The Texas Veterans Commission is entitled to obtain from the department, the Federal Bureau of Investigation Criminal Justice Information Services Division, or another law enforcement agency criminal history record information maintained by the department, division, or agency that relates to a person who:(1) is an employee or an applicant for employment with the commission;(2) is a consultant, intern, or volunteer for the commission or an applicant to serve as a consultant, intern, or volunteer;(3) proposes to enter into a contract with or has a contract with the commission to perform services for or supply goods to the commission; or(4) is an employee or subcontractor, or an applicant to be an employee or subcontractor, of a contractor that provides services to the commission.(b) Criminal history record information obtained by the Texas Veterans Commission under Subsection (a) may not be released or disclosed to any person except:(1) on court order;(2) with the consent of the person who is the subject of the criminal history record information; or(3) to a federal agency as required by federal law or executive order.(c) The Texas Veterans Commission shall destroy criminal history record information obtained under this section after the information is used for the purposes authorized by this section.(d) The Texas Veterans Commission may provide a copy of the criminal history record information obtained from the department, the Federal Bureau of Investigation Criminal Justice Information Services Division, or other law enforcement agency to the individual who is the subject of the information.(e) The failure or refusal to provide the following on request constitutes good cause for dismissal or refusal to hire:(1) a complete set of fingerprints;(2) a true and complete name; or(3) other information necessary for a law enforcement entity to provide a criminal history record.

Added by Acts 2009, 81st Leg., R.S., Ch. 67, Sec. 1, eff. May 19, 2009.

Sec. 411.122. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: LICENSING OR REGULATORY AGENCY. (a) Except as provided by Subsection (c)(2), an agency of this state listed in Subsection (d) or a political subdivision of this state covered by Chapter 53, Occupations Code, that licenses or regulates members of a particular trade, occupation, business, vocation, or profession is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who:(1) is an applicant for a license from the agency;(2) is the holder of a license from the agency; or(3) requests a determination of eligibility for a license from the agency.(b) A municipality or county that requires a sexually oriented business to obtain a license or other permit under Section 243.007, Local Government Code, is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who:(1) is an applicant for a license or other permit for a sexually oriented business issued by the municipality or county;(2) is the holder of a license or other permit for a sexually oriented business issued by the municipality or county; or(3) requests a determination of eligibility for a license or other permit for a sexually oriented business issued by the municipality or county.(c) This section does not apply to an agency that is:(1) specifically authorized by this subchapter to obtain criminal history record information from the department; or(2) covered by Section 53.002, Occupations Code, to the extent provided by that section. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 213, Sec. 26 (d) The following state agencies are subject to this section:(1) Texas Appraiser Licensing and Certification Board;(2) Texas Board of Architectural Examiners;(3) Texas Board of Chiropractic Examiners;(4) State Board of Dental Examiners;(5) Texas Board of Professional Engineers;(6) Texas Funeral Service Commission;(7) Texas Board of Professional Geoscientists;(8) Department of State Health Services, except as provided by Section 411.110, and agencies attached to the department, including:(A) Texas State Board of Examiners of Dietitians;(B) Texas State Board of Examiners of Marriage and Family Therapists;(C) Midwifery Board;(D) Texas State Board of Examiners of Perfusionists;(E) Texas State Board of Examiners of Professional Counselors;(F) Texas State Board of Social Worker Examiners;(G) State Board of Examiners for Speech-Language Pathology and Audiology;(H) Advisory Board of Athletic Trainers;(I) State Committee of Examiners in the Fitting and Dispensing of Hearing Instruments;(J) Texas Board of Licensure for Professional Medical Physicists; and(K) Texas Board of Orthotics and Prosthetics;(9) Texas Board of Professional Land Surveying;(10) Texas Department of Licensing and Regulation, except as provided by Section 411.093;(11) Texas Commission on Environmental Quality;(12) Texas Board of Occupational Therapy Examiners;(13) Texas Optometry Board;(14) Texas State Board of Pharmacy;(15) Texas Board of Physical Therapy Examiners;(16) Texas State Board of Plumbing Examiners;(17) Texas State Board of Podiatric Medical Examiners;(18) Texas State Board of Examiners of Psychologists;(19) Texas Real Estate Commission;(20) Board of Tax Professional Examiners;(21) Texas Department of Transportation;(22) State Board of Veterinary Medical Examiners;(23) Texas Department of Housing and Community Affairs;(24) secretary of state;(25) state fire marshal;(26) Texas Education Agency; and(27) Department of Agriculture. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 450, Sec. 38 (d) The following state agencies are subject to this section:(1) Texas Appraiser Licensing and Certification Board;(2) Texas Board of Architectural Examiners;(3) Texas Board of Chiropractic Examiners;(4) State Board of Dental Examiners;(5) Texas Board of Professional Engineers;(6) Texas Funeral Service Commission;(7) Texas Board of Professional Geoscientists;(8) Department of State Health Services, except as provided by Section 411.110, and agencies attached to the department, including:(A) Texas State Board of Examiners of Dietitians;(B) Texas State Board of Examiners of Marriage and Family Therapists;(C) Midwifery Board;(D) Texas State Perfusionist Advisory Committee;(E) Texas State Board of Examiners of Professional Counselors;(F) Texas State Board of Social Worker Examiners;(G) State Board of Examiners for Speech-Language Pathology and Audiology;(H) Advisory Board of Athletic Trainers;(I) State Committee of Examiners in the Fitting and Dispensing of Hearing Instruments;(J) Texas Board of Licensure for Professional Medical Physicists; and(K) Texas Board of Orthotics and Prosthetics;(9) Texas Board of Professional Land Surveying;(10) Texas Department of Licensing and Regulation, except as provided by Section 411.093;(11) Texas Commission on Environmental Quality;(12) Texas Board of Occupational Therapy Examiners;(13) Texas Optometry Board;(14) Texas State Board of Pharmacy;(15) Texas Board of Physical Therapy Examiners;(16) Texas State Board of Plumbing Examiners;(17) Texas State Board of Podiatric Medical Examiners;(18) Polygraph Examiners Board;(19) Texas State Board of Examiners of Psychologists;(20) Texas Real Estate Commission;(21) Texas Department of Transportation;(22) State Board of Veterinary Medical Examiners;(23) Texas Department of Housing and Community Affairs;(24) secretary of state;(25) state fire marshal;(26) Texas Education Agency; and(27) Department of Agriculture. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 3E.01 (d) The following state agencies are subject to this section:(1) Texas Appraiser Licensing and Certification Board;(2) Texas Board of Architectural Examiners;(3) Texas Board of Chiropractic Examiners;(4) State Board of Dental Examiners;(5) Texas Board of Professional Engineers;(6) Texas Funeral Service Commission;(7) Texas Board of Professional Geoscientists;(8) Department of State Health Services, except as provided by Section 411.110, and agencies attached to the department, including:(A) Texas State Board of Examiners of Dietitians;(B) Texas State Board of Examiners of Marriage and Family Therapists;(C) Midwifery Board;(D) Texas State Perfusionist Advisory Committee;(E) Texas State Board of Examiners of Professional Counselors;(F) Texas State Board of Social Worker Examiners;(G) State Board of Examiners for Speech-Language Pathology and Audiology;(H) Advisory Board of Athletic Trainers;(I) State Committee of Examiners in the Fitting and Dispensing of Hearing Instruments;(J) Texas Board of Licensure for Professional Medical Physicists; and(K) Texas Board of Orthotics and Prosthetics;(9) Texas Board of Professional Land Surveying;(10) Texas Department of Licensing and Regulation, except as provided by Section 411.093;(11) Texas Commission on Environmental Quality;(12) Texas Board of Occupational Therapy Examiners;(13) Texas Optometry Board;(14) Texas State Board of Pharmacy;(15) Texas Board of Physical Therapy Examiners;(16) Texas State Board of Plumbing Examiners;(17) Texas State Board of Podiatric Medical Examiners;(18) Polygraph Examiners Board;(19) Texas State Board of Examiners of Psychologists;(20) Texas Real Estate Commission;(21) Board of Tax Professional Examiners;(22) Texas Department of Transportation;(23) State Board of Veterinary Medical Examiners;(24) Texas Department of Housing and Community Affairs;(25) secretary of state;(26) state fire marshal;(27) Texas Education Agency;(28) Department of Agriculture; and(29) Texas Department of Motor Vehicles.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.757, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 83, Sec. 1, 2, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 296, Sec. 13(4), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 798, Sec. 4.02, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 213, Sec. 26, eff. May 27, 2009.Acts 2009, 81st Leg., R.S., Ch. 335, Sec. 1, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 450, Sec. 38, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 3E.01, eff. September 1, 2009.

Sec. 411.123. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: MUNICIPAL FIRE DEPARTMENT. (a) A fire department that is operated by a municipality in this state is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is:(1) an applicant for a beginning position with the fire department; and(2) required to be certified by the Texas Commission on Fire Protection.(b) Repealed by Acts 2003, 78th Leg., ch. 296, Sec. 13(5).

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 2003, 78th Leg., ch. 296, Sec. 13(5), eff. Sept. 1, 2003.

Sec. 411.1235. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: VOLUNTEER FIRE DEPARTMENTS. (a) A volunteer fire department or a fire department operated by an emergency services district is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is required to be certified by the Texas Commission on Fire Protection and:(1) is an applicant for a beginning position with the fire department; or(2) currently holds a position with that fire department.(b) Repealed by Acts 2003, 78th Leg., ch. 296, Sec. 13(6).(c) A fire department may not keep or retain criminal history record information obtained under this section in any file. Criminal history record information must be destroyed promptly after the determination of suitability of the person for any position as a volunteer or employee.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 2003, 78th Leg., ch. 296, Sec. 13(6), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1204, Sec. 2.001, eff. Sept. 1, 2003.

Sec. 411.1236. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: TEXAS COMMISSION ON FIRE PROTECTION. (a) The Texas Commission on Fire Protection is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is:(1) an applicant for or holder of a license issued under Chapter 419; or(2) an applicant for employment by or an employee of the commission(b) Criminal history record information obtained by the Texas Commission on Fire Protection under Subsection (a) may not be released to any person or agency except on court order or with the consent of the person who is the subject of the criminal history record information, or if the information is entered into evidence by the board in an administrative, civil, or criminal hearing under Chapter 419.(c), (d) Repealed by Acts 2003, 78th Leg., ch. 296, Sec. 13(7).

Added by Acts 1997, 75th Leg., ch. 1172, Sec. 2.08, eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 296, Sec. 8, 13(7), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 10.12, eff. June 19, 2009.

Sec. 411.1237. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: COUNTY FIRE MARSHALS. (a) On request of the department chief or chief executive of a fire department or an emergency medical services provider for an unincorporated area, a county fire marshal is entitled to obtain from the department criminal history record information maintained by the department that relates to:(1) an applicant for employment or membership with the requesting department or provider; or(2) an employee or member of the requesting department or provider.(b) The county fire marshal may disclose criminal history record information obtained under Subsection (a) to the department chief or chief executive of the requesting fire department or emergency medical services provider, except that the county fire marshal may disclose criminal history record information obtained by the department from the Federal Bureau of Investigation only to governmental entities or as authorized by federal law, federal executive order, or federal rule.

Added by Acts 2003, 78th Leg., ch. 951, Sec. 1, eff. Sept. 1, 2003.

Sec. 411.124. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: POLITICAL SUBDIVISIONS; PUBLIC TRANSPORTATION DRIVERS. (a) A political subdivision of this state that employs, licenses, or regulates drivers of public transportation vehicles is entitled to obtain from the department or from a law enforcement agency of the political subdivision with access to the information the criminal history record information maintained by the department that relates to a person who is:(1) the driver of a public transportation vehicle; and(2) employed, licensed, or regulated by the political subdivision.(b) Repealed by Acts 2003, 78th Leg., ch. 296, Sec. 13(8).

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 559, Sec. 1, eff. June 18, 1999; Acts 2003, 78th Leg., ch. 296, Sec. 13(8), eff. Sept. 1, 2003.

Sec. 411.125. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: TEXAS BOARD OF NURSING. The Texas Board of Nursing is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who:(1) is an applicant for or the holder of a license issued by the board;(2) has requested a determination of eligibility for a license from the board; or(3) is subject to investigation by the board in connection with a complaint or formal charge against the person.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 2003, 78th Leg., ch. 296, Sec. 13(9), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1102, Sec. 4, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 889, Sec. 55, eff. September 1, 2007.

Sec. 411.126. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: VOLUNTEER CENTERS. (a) In this section:(1) "Volunteer center" means a nonprofit, tax-exempt organization:(A) whose primary purpose is to recruit and refer individual volunteers for other nonprofit groups in that area; and(B) that is certified as a bona fide volunteer center by the department.(2) "Volunteer" or "volunteer applicant" means a person who will perform one or more of the following services without remuneration:(A) any service performed in a residence;(B) any service that requires the access to or the handling of money or confidential or privileged information; or(C) any service that involves the care of or access to:(i) a child;(ii) an elderly person; or(iii) a person who is mentally incompetent, mentally retarded, physically disabled, ill, or incapacitated.(3) "Employee" or "employee applicant" means a person who will perform one or more of the following services or functions for remuneration:(A) any service performed in a residence;(B) any service that requires the access to or the handling of money or confidential or privileged information; or(C) any service that involves the care of or access to:(i) a child;(ii) an elderly person; or(iii) a person who is mentally incompetent, mentally retarded, physically disabled, ill, or incapacitated;(D) coordination or referral of volunteers; or(E) executive administrative responsibilities.(4) "Client agency" means a nonprofit agency served by a volunteer center.(b) A volunteer center is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is:(1) an employee, an employee applicant, a volunteer, or a volunteer applicant of the volunteer center; or(2) an employee, an employee applicant, a volunteer, or a volunteer applicant of a client agency.(c) The department may establish rules governing the administration of this section and charge volunteer centers a fee to cover the department's direct costs of administering this program.(d) A volunteer center may disseminate criminal history record information to a client agency, if the client agency has been approved by the department.(e) A volunteer center or client agency may not keep or retain criminal history record information obtained under this section in any file. Criminal history record information must be destroyed promptly after the determination of suitability of the person for any position as a volunteer or employee.(f) Subject to approval by the department, two or more volunteer centers may share technical and staff resources in the development and operation of services for the dissemination of criminal history record information.(g) Except in the case of gross negligence or intentional misconduct, a volunteer center is not liable for damages arising from:(1) the release or use of information obtained under this section;(2) the failure to release or use information obtained under this section; or(3) the failure to obtain information under this section.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 35, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 248, Sec. 2, eff. Sept. 1, 1995.

Sec. 411.127. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: APPLICANTS FOR EMPLOYMENT AND CONTRACTORS. (a) The Title IV-D agency is entitled to obtain from the Department of Public Safety, the Federal Bureau of Investigation identification division, or another law enforcement agency criminal history record information maintained by the department or agency that relates to a person who is an applicant for a position of employment with the Title IV-D agency, or an applicant to serve as a consultant, intern, or volunteer, that involves the performance of duties under Chapter 231, Family Code. The Title IV-D agency may not request the information unless a supervisory employee of the agency has recommended that the applicant be hired or serve as an intern or volunteer.(b) The Title IV-D agency is entitled to obtain from the Department of Public Safety, Federal Bureau of Investigation identification division, or another law enforcement agency criminal history record information maintained by the department or agency that relates to a person who proposes to enter into a contract with or that has a contract with the Title IV-D agency to supply goods or services to the Title IV-D agency. The authorization under this subsection to obtain criminal history record information about a person includes information relating to an employee or subcontractor of the person or an employee of the person's subcontractor.(c) Criminal history record information obtained by the Title IV-D agency under Subsection (a) or (b) may not be released or disclosed to any person except on court order or with the consent of the person who is the subject of the criminal history record information.(d) The Title IV-D agency shall destroy criminal history record information that relates to a person after the information is used for its authorized purpose.(e) In this section, "Title IV-D agency" has the meaning assigned by Section 101.033, Family Code.

Added by Acts 1993, 73rd Leg., ch. 790, Sec. 42, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 7.37, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 556, Sec. 76, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1023, Sec. 74, eff. Sept. 1, 2001.

Sec. 411.1271. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: OFFICE OF THE ATTORNEY GENERAL. (a) The office of the attorney general is entitled to obtain from the Department of Public Safety, the Federal Bureau of Investigation identification division, or another law enforcement agency criminal history record information maintained by the department or agency that relates to a person who is an applicant for a position of employment with the office of the attorney general or an applicant to serve as a consultant, intern, or volunteer for the office.(b) The office of the attorney general is entitled to obtain from the Department of Public Safety, the Federal Bureau of Investigation identification division, or another law enforcement agency criminal history record information maintained by the department or agency that relates to a person who proposes to enter into a contract with or who has a contract with the office of the attorney general to supply goods or services to the office of the attorney general. The authorization under this subsection to obtain criminal history record information about a person includes information relating to an employee or subcontractor of the person or an employee of the person's subcontractor.(c) Criminal history record information obtained by the office of the attorney general under Subsection (a) or (b) may not be released or disclosed to any person except on court order or with the consent of the person who is the subject of the criminal history record information.(d) The office of the attorney general shall destroy criminal history record information that relates to a person after the information is used for its authorized purpose.

Added by Acts 2009, 81st Leg., R.S., Ch. 514, Sec. 1, eff. June 19, 2009.

Sec. 411.128. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: PERSON SEEKING TO ADOPT CHILD. (a) A person seeking to adopt a child under Chapter 162, Family Code, who is ordered by the court to obtain the person's own criminal history record information from the department under Section 162.0085, Family Code, shall request the information as provided by this section.(b) A person requesting information under this section shall provide the department with the name and address of the court and the date set for the adoption hearing. Text of subsec. (c) as added by Acts 1995, 74th Leg., ch. 751, Sec. 123 (c) The department shall provide the court with criminal history record information not later than the 10th day after the date on which the criminal history record information is requested. Text of subsec. (c) as added by Acts 1995, 74th Leg., ch. 908, Sec. 3 (c) The department shall provide the court with criminal history record information not later than the 10th day before the date set for the adoption hearing.(d) Criminal history record information requested under this section may not be released or disclosed to a person other than the court ordering the investigation except on court order or with the consent of the person who is the subject of the criminal history record information.

Added by Acts 1995, 74th Leg., ch. 751, Sec. 123; Acts 1995, 74th Leg., ch. 908, Sec. 3, eff. Sept. 1, 1995.

Sec. 411.1285. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: DOMESTIC RELATIONS OFFICE. (a) A domestic relations office created under Chapter 203, Family Code, is entitled to obtain from the department criminal history record information that relates to a person who is a party to a proceeding in which the domestic relations office is providing services permitted under Chapter 203, Family Code.(b) The department shall provide the domestic relations office with criminal history record information not later than the 10th day after the date on which the criminal history record information is requested.(c) Criminal history record information requested under this section, including information included in a report of a social study filed under Section 107.054, Family Code, may not be released or disclosed by a domestic relations office to a person other than the court ordering the social study except on court order or with the consent of the person who is the subject of the criminal history record information.

Added by Acts 1999, 76th Leg., ch. 318, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 1040, Sec. 1, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 832, Sec. 10, eff. September 1, 2007.

Sec. 411.1286. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: COUNTY COMMISSIONERS COURTS; COUNTY CHILD WELFARE BOARD MEMBERS. The commissioners court of a county is entitled to obtain from the department criminal history record information maintained by the department that relates to a member of a county child welfare board appointed by the commissioners court under Section 264.005, Family Code.

Added by Acts 1999, 76th Leg., ch. 318, Sec. 1, eff. Sept. 1, 1999.

Sec. 411.129. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: EMPLOYMENT BY MUNICIPALITY. (a) Except as provided by Subsection (b), a municipality is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is an applicant for employment by the municipality. Not later than September 1, 2000, the department shall make available through electronic means the information available to municipalities under this section.(b) A municipality is not entitled to obtain under this section any information about a person if the municipality is entitled to obtain under another section of this subchapter any criminal history record information about the person.

Added by Acts 1995, 74th Leg., ch. 323, Sec. 1, eff. Aug. 28, 1995. Renumbered from Government Code Sec. 411.128 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(34), eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1024, Sec. 1, eff. June 18, 1999.

Sec. 411.1295. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: EMPLOYMENT BY COUNTY. (a) Except as provided by Subsection (b), a county is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is an applicant for employment by the county.(b) A county is not entitled to obtain under this section any information about a person if the county is entitled to obtain under another section of this subchapter any criminal history record information about the person.

Added by Acts 1999, 76th Leg., ch. 346, Sec. 1, eff. Aug. 30, 1999.

Sec. 411.1296. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: EMPLOYMENT BY APPRAISAL DISTRICT. (a) Except as provided by Subsection (b), an appraisal district established by Section 6.01, Tax Code, is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is an applicant for employment by the appraisal district.(b) An appraisal district is not entitled to obtain under this section any information about a person if the appraisal district is entitled to obtain under another section of this subchapter any criminal history record information about the person.

Added by Acts 2003, 78th Leg., ch. 1037, Sec. 1, eff. June 20, 2003.

Sec. 411.130. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION; CRIME VICTIMS' INSTITUTE. The Crime Victims' Institute is entitled to obtain from the department criminal history record information maintained by the department that the institute believes is necessary for the performance of the duties of the institute under Section 96.65, Education Code.

Added by Acts 1995, 74th Leg., ch. 485, Sec. 2, eff. Sept. 1, 1995. Renumbered from Government Code Sec. 411.128 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(35), eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 927, Sec. 3, eff. Sept. 1, 2003.

Sec. 411.131. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: SAFE HOUSES. (a) In this section:(1) "Safe house" means a nonprofit organization:(A) whose primary purpose is to provide temporary shelter for children avoiding harmful situations;(B) that is certified as a bona fide safe house by a local law enforcement agency; and(C) that is operating as a "Safe House."(2) "Volunteer" or "volunteer applicant" means a person who will perform one or more of the following services without remuneration:(A) any service performed in a safe house;(B) any service that requires the access to or the handling of money or confidential or privileged information;(C) any service that involves the care of or access to a child;(D) coordination or referral of volunteers; or(E) executive administrative responsibilities.(b) A safe house is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is a volunteer or a volunteer applicant of the volunteer center, if the volunteer or applicant signs a written consent to a criminal history background check.(c) Repealed by Acts 2003, 78th Leg., ch. 296, Sec. 13(10).(d) The department may establish rules governing the administration of this section.(e) A safe house may not keep or retain criminal history record information obtained under this section in any file. Criminal history record information must be destroyed promptly after the determination of suitability of the person for any position as a volunteer.(f) A safe house or an officer or volunteer of a safe house is not liable in a civil action for damages resulting from a failure to comply with this section if the safe house, officer, or volunteer makes a good faith effort to comply.

Added by Acts 1995, 74th Leg., ch. 691, Sec. 1, eff. Aug. 28, 1995. Renumbered from Government Code Sec. 411.128 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(36), eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 296, Sec. 13(10), eff. Sept. 1, 2003.

Sec. 411.132. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: STATE AUDITOR. (a) The state auditor is entitled to obtain from the department criminal history record information for purposes of:(1) performing risk assessment in devising the annual audit plan; or(2) performing an investigation under Chapter 321 of specified acts or allegations of impropriety, malfeasance, or nonfeasance.(b) The department and the state auditor shall enter into an agreement providing the state auditor with electronic access to the information that includes appropriate safeguards against unauthorized disclosure of the information.(c) Except as provided by Subsection (d), information obtained by the state auditor under Subsection (a) may not be released or disclosed to any person except on court order or with the consent of the person who is the subject of the criminal history record information.(d) If, in the judgment of the state auditor, information obtained under Subsection (a) indicates a substantial risk to the interests of the state, the state auditor shall report the information to the legislative audit committee and to the administrative head of the affected agency. The reports are audit working papers of the state auditor.(e) The state auditor shall destroy information obtained under Subsection (a) when the information is no longer needed for audit purposes or to support audit findings.

Added by Acts 1997, 75th Leg., ch. 1122, Sec. 9, eff. Sept. 1, 1997.

Sec. 411.133. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: REGIONAL TOLLWAY AUTHORITIES. (a) A regional tollway authority governed by Chapter 366, Transportation Code, is entitled to obtain from the department criminal history record information maintained by the department that pertains to a person who is:(1) employed by the regional tollway authority; or(2) an applicant for employment with the regional tollway authority.(b) Criminal history record information obtained under Subsection (a) may not be released or disclosed to any person except in a criminal proceeding, in a hearing conducted by the regional tollway authority, on court order, or with the consent of the person who is the subject of the criminal history record information.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.25, eff. Sept. 1, 1997. Renumbered from Sec. 411.132 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(37), eff. Sept. 1, 1999.

Sec. 411.134. CRIMINAL HISTORY RECORD INFORMATION: TEXAS STATE LIBRARY AND ARCHIVES COMMISSION. (a) In this section:(1) "Commission" means the Texas State Library and Archives Commission.(2) "Security-sensitive position" means a position of employment with the Texas State Library and Archives Commission held by an employee who:(A) has access to the confidential records of state agencies that are stored by the commission;(B) has access to any part of the archives of the state library as described in Section 441.010;(C) has access to a computer terminal, if any information available from the terminal is required by law to remain confidential; or(D) handles currency.(b) The commission is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is employed in or is an applicant for a security-sensitive position.(c) Criminal history record information obtained by the commission under Subsection (b) may not be released or disclosed to any person except on court order or with the consent of the person who is the subject of the information.(d) The commission shall destroy criminal history record information that relates to a person after the information is used to make an employment decision or to take a personnel action relating to the person who is the subject of the information.

Added by Acts 1997, 75th Leg., ch. 1366, Sec. 1, eff. Sept. 1, 1997. Renumbered from Sec. 411.132 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(38), eff. Sept. 1, 1999.

Sec. 411.135. ACCESS TO CERTAIN INFORMATION BY PUBLIC. (a) Any person is entitled to obtain from the department:(1) any information described as public information under Chapter 62, Code of Criminal Procedure, as added by Chapter 668, Acts of the 75th Legislature, Regular Session, 1997, including, to the extent available, a recent photograph of each person subject to registration under that chapter; and(2) criminal history record information maintained by the department that relates to the conviction of or a grant of deferred adjudication to a person for any criminal offense, including arrest information that relates to the conviction or grant of deferred adjudication.(b) The department by rule shall design and implement a system to respond to electronic inquiries and other inquiries for information described by Subsection (a).(c) A person who obtains information from the department under Subsection (a) may:(1) use the information for any purpose; or(2) release the information to any other person.

Added by Acts 1997, 75th Leg., ch. 747, Sec. 2, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1415, Sec. 21, eff. Sept. 1, 1999.

Sec. 411.136. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: CERTAIN HOSPITALS AND HOSPITAL DISTRICTS. (a) In this section:(1) "Public hospital" means a hospital that is owned, operated, or leased by a county, municipality, or hospital authority.(2) "Nonprofit hospital" means a hospital that is exempt from federal taxation under Section 501(a), Internal Revenue Code of 1986, as amended, by being listed as an exempt entity under Section 501(c)(3) of that code.(b) A public or nonprofit hospital or hospital district is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is:(1) an applicant for employment or a volunteer position with the hospital or district;(2) an employee of or a volunteer with the hospital or district; or(3) an applicant for employment with or an employee of a person or business that contracts with the hospital or district.(c) The public or nonprofit hospital or hospital district shall adopt a uniform method to obtain criminal history information from persons described by Subsection (b). The hospital or district may require the complete name, driver's license number, fingerprints, or social security number of those persons.(d) The public or nonprofit hospital or hospital district may dismiss a person or deny a person employment or a volunteer position or refuse to allow a person to work in a hospital or district facility if:(1) the person fails or refuses to provide information described by Subsection (c); or(2) the person's criminal history record information reveals a conviction or deferred adjudication that renders the person unqualified or unsuitable for employment or a volunteer position.(e) All criminal history record information received by a public or nonprofit hospital or hospital district under this section is privileged, confidential, and intended for the exclusive use of the entity that obtained the information. The hospital or district may not release or disclose criminal history record information to any person or agency except in a criminal proceeding, in a hearing conducted by the hospital or district, to another governmental entity as required by law, as required by court order, or with the consent of the person who is the subject of the criminal history record information.(f) The public or nonprofit hospital or hospital district shall develop procedures for the custody and use of information obtained under this section. After use of the information, the hospital or district administrator or the administrator's designee shall destroy the information in accordance with the hospital's or district's document destruction procedures.(g) A public or nonprofit hospital, a hospital district, a member of the governing board of the hospital or district, or an employee of a hospital or district is not civilly liable for failure to comply with this chapter if the hospital or district makes a good faith effort to comply.

Added by Acts 1999, 76th Leg., ch. 60, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 97, Sec. 1, eff. May 20, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 10.13, eff. June 19, 2009.

Sec. 411.137. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: TEXAS JUVENILE PROBATION COMMISSION. The Texas Juvenile Probation Commission is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is:(1) an applicant for a position with the commission;(2) an applicant for certification from the commission; or(3) a holder of a certification from the commission.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 56, eff. Sept. 1, 2001.

Sec. 411.138. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: JUVENILE BOARD OR JUVENILE PROBATION DEPARTMENT. A juvenile board or juvenile probation department is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is:(1) an applicant for a position with the juvenile probation department;(2) an employee for whom the juvenile board or juvenile probation department will seek certification from the Texas Juvenile Probation Commission; or(3) an employee or department applicant who currently holds certification from the Texas Juvenile Probation Commission.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 56, eff. Sept. 1, 2001.

Sec. 411.1385. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: SAVINGS AND MORTGAGE LENDING COMMISSIONER. (a) The savings and mortgage lending commissioner is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is an applicant for or holder of a license issued under Chapter 156 or 157, Finance Code.(b) Criminal history record information obtained by the savings and mortgage lending commissioner under Subsection (a) with respect to the issuance of a license under Chapter 156, Finance Code, may be released or disclosed only as provided by Section 156.206, Finance Code.

Added by Acts 2003, 78th Leg., ch. 173, Sec. 3, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 296, Sec. 9, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 6.062, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1104, Sec. 21, eff. June 19, 2009.

Sec. 411.1386. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: COURT CLERK; DEPARTMENT OF AGING AND DISABILITY SERVICES; GUARDIANSHIPS. (a) Except as provided by Subsections (a-1), (a-5), and (a-6), the clerk of the county having venue over a proceeding for the appointment of a guardian under Chapter XIII, Texas Probate Code, shall obtain from the department criminal history record information maintained by the department that relates to:(1) a private professional guardian;(2) each person who represents or plans to represent the interests of a ward as a guardian on behalf of the private professional guardian;(3) each person employed by a private professional guardian who will:(A) have personal contact with a ward or proposed ward;(B) exercise control over and manage a ward's estate; or(C) perform any duties with respect to the management of a ward's estate;(4) each person employed by or volunteering or contracting with a guardianship program to provide guardianship services to a ward of the program on the program's behalf; or(5) any other person proposed to serve as a guardian under Chapter XIII, Texas Probate Code, including a proposed temporary guardian and a proposed successor guardian, other than the ward's or proposed ward's family member or an attorney.(a-1) The Department of Aging and Disability Services shall obtain from the Department of Public Safety criminal history record information maintained by the Department of Public Safety that relates to each individual who is or will be providing guardianship services to a ward of or referred by the Department of Aging and Disability Services, including:(1) an employee of or an applicant selected for an employment position with the Department of Aging and Disability Services;(2) a volunteer or an applicant selected to volunteer with the Department of Aging and Disability Services;(3) an employee of or an applicant selected for an employment position with a business entity or other person that contracts with the Department of Aging and Disability Services to provide guardianship services to a ward referred by the department; and(4) a volunteer or an applicant selected to volunteer with a business entity or person described by Subdivision (3).(a-2) The information in Subsection (a-1) regarding applicants for employment positions must be obtained before an offer of employment, and the information regarding applicant volunteers must be obtained before the person's contact with a ward of or referred by the Department of Aging and Disability Services.(a-3) The information in Subsection (a-1) regarding employees or volunteers providing guardianship services must be obtained annually.(a-4) The Department of Aging and Disability Services shall provide the information obtained under Subsection (a-1) to:(1) the clerk of the county having venue over the guardianship proceeding at the request of the court; and(2) the Guardianship Certification Board at the request of the board.(a-5) Not later than the 10th day before the date of the hearing to appoint a guardian, a person may submit to the clerk a copy of the person's criminal history record information required under Subsection (a)(5) that the person obtains from the department not earlier than the 30th day before the date of the hearing.(a-6) The clerk described by Subsection (a) is not required to obtain criminal history record information for a person who holds a certificate issued under Section 111.042 or a provisional certificate issued under Section 111.0421 if the Guardianship Certification Board conducted a criminal history check on the person before issuing or renewing the certificate. The board shall provide to the clerk at the court's request the criminal history record information that was obtained from the department or the Federal Bureau of Investigation.(b) Criminal history record information obtained by or provided to a clerk under Subsection (a), (a-5), or (a-6) is for the exclusive use of the court and is privileged and confidential.(c) Criminal history record information obtained by or provided to a clerk under Subsection (a), (a-5), or (a-6) may not be released or disclosed to any person or agency except on court order or with the consent of the person who is the subject of the information. The clerk may destroy the criminal history record information after the information is used for the purposes authorized by this section.(d) The criminal history record information obtained under Subsection (a-4) is for the exclusive use of the court or Guardianship Certification Board, as appropriate, and is privileged and confidential. The information may not be released or otherwise disclosed to any person or agency except on court order, with the consent of the person being investigated, or as authorized by Subsection (a-6) or Section 698(a-6), Texas Probate Code. The county clerk or Guardianship Certification Board may destroy the criminal history record information after the information is used for the purposes authorized by this section.(e) The court, as that term is defined by Section 601, Texas Probate Code, shall use the information obtained or provided under Subsection (a), (a-4)(1), (a-5), or (a-6) only in determining whether to:(1) appoint, remove, or continue the appointment of a private professional guardian, a guardianship program, or the Department of Aging and Disability Services; or(2) appoint any other person proposed to serve as a guardian under Chapter XIII, Texas Probate Code, including a proposed temporary guardian and a proposed successor guardian, other than the ward's or proposed ward's family member or an attorney.(f) Criminal history record information obtained by the Guardianship Certification Board under Subsection (a-4)(2) may be used for any purpose related to the issuance, denial, renewal, suspension, or revocation of a certificate issued by the board.(g) A person commits an offense if the person releases or discloses any information received under this section without the authorization prescribed by Subsection (c) or (d). An offense under this subsection is a Class A misdemeanor.(h) The county clerk may charge a $10 fee to recover the costs of obtaining criminal history information records authorized by Subsection (a).(i) This section does not prohibit the Department of Aging and Disability Services from obtaining and using criminal history record information as provided by other law.

Added by Acts 2003, 78th Leg., ch. 296, Sec. 9, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 361, Sec. 4, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 511, Sec. 1, eff. June 19, 2009.

Sec. 411.1387. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: FACILITY, REGULATORY AGENCY, OR PRIVATE AGENCY. (a) In this section, "facility," "regulatory agency," and "private agency" have the meanings assigned by Section 250.001, Health and Safety Code.(b) A facility, regulatory agency, or private agency on behalf of a facility is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is:(1) an applicant for employment at or an employee of a facility other than a facility licensed under Chapter 142, Health and Safety Code; or(2) an applicant for employment at or an employee of a facility licensed under Chapter 142, Health and Safety Code, if the duties of employment involve direct contact with a consumer in the facility.(c) A facility may:(1) obtain directly from the department criminal history record information on an applicant or employee described by Subsection (b); or(2) authorize a private agency to obtain that information from the department.(d) A private agency obtaining criminal history record information on behalf of a facility under Subsection (c) shall forward the information received to the facility requesting the information.(e) Criminal history record information obtained by a facility, regulatory agency, or private agency on behalf of a facility under Subsection (b) may not be released or disclosed to any person or agency except on court order or with the consent of the person who is the subject of the information.

Added by Acts 2003, 78th Leg., ch. 296, Sec. 9, eff. Sept. 1, 2003.

Sec. 411.1388. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: INTERAGENCY COUNCIL ON SEX OFFENDER TREATMENT. (a) The Council on Sex Offender Treatment is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who:(1) is licensed to provide mental health or medical services for the rehabilitation of sex offenders under Chapter 110, Occupations Code; or(2) has applied for a license or renewal of a license to provide mental health or medical services for the rehabilitation of sex offenders under Chapter 110, Occupations Code.(b) Criminal history record information obtained by the Interagency Council on Sex Offender Treatment under Subsection (a) may not be released or disclosed to any person or agency except on court order or with the consent of the person who is the subject of the information.(c) The Interagency Council on Sex Offender Treatment shall destroy criminal history record information obtained under Subsection (a) not later than the first anniversary of the date the council makes a decision as to the person's eligibility for registration or the renewal of a registration.

Added by Acts 2003, 78th Leg., ch. 296, Sec. 9, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1089, Sec. 30, eff. September 1, 2005.

Sec. 411.139. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: STATE SECURITIES BOARD. (a) The securities commissioner is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is:(1) an applicant for a certificate of registration under The Securities Act (Article 581-1 et seq., Vernon's Texas Civil Statutes);(2) a holder of a certificate of registration under The Securities Act (Article 581-1 et seq., Vernon's Texas Civil Statutes);(3) an applicant for employment by the State Securities Board; or(4) an employee of the State Securities Board.(b) Criminal history record information obtained by the securities commissioner under this section may not be released by any person or agency except on court order or with the consent of the person who is the subject of the criminal history record information, unless the information is entered into evidence by the State Securities Board or a court at an administrative proceeding or a civil or criminal action under The Securities Act (Article 581-1 et seq., Vernon's Texas Civil Statutes).

Added by Acts 2001, 77th Leg., ch. 1091, Sec. 2.23, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 411.137 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(57), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 10.14, eff. June 19, 2009.

Sec. 411.140. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: STATE COMMISSION ON JUDICIAL CONDUCT. (a) The State Commission on Judicial Conduct is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is:(1) a judge who is the subject of an investigation or proceeding under Chapter 33; or(2) the complainant or a witness in an investigation or a proceeding under Chapter 33.(b) Information received by the State Commission on Judicial Conduct is confidential and may be disseminated only in an investigation or proceeding conducted by the commission or with the consent of the person who is the subject of the criminal history record information.(c) The State Commission on Judicial Conduct shall destroy criminal history record information obtained under this section promptly after a final determination is made in the matter for which the information was obtained.

Added by Acts 2001, 77th Leg., ch. 917, Sec. 19, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 411.137 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(58), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 10.15, eff. June 19, 2009.

Sec. 411.1401. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: PROGRAMS PROVIDING ACTIVITIES FOR CHILDREN. (a) In this section, "activity provider" means a nonprofit program that includes as participants or recipients persons who are younger than 17 years of age and that regularly provides athletic, civic, or cultural activities.(b) An activity provider is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is a volunteer or a volunteer applicant of the activity provider.(c) The department may establish rules governing the administration of this section.(d) An activity provider may use criminal history record information obtained under this section only to determine the suitability of a person for a position as a volunteer and may not keep or retain criminal history record information obtained under this section in any file. Criminal history record information must be destroyed promptly after a determination of suitability is made.(e) Criminal history record information obtained under this section may not be released or disclosed to any person except in a criminal proceeding, on court order, or with the consent of the person who is the subject of the criminal history record information.(f) An employee, officer, or volunteer of an activity provider is not liable in a civil action for damages resulting from a failure to comply with this section unless the act or omission of the employee, officer, or volunteer was intentional, wilfully or wantonly negligent, or done with conscious indifference or reckless disregard for the safety of others.

Added by Acts 2003, 78th Leg., ch. 296, Sec. 10, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 838, Sec. 1, eff. June 30, 2003.

Sec. 411.1402. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: EMPLOYEES RETIREMENT SYSTEM OF TEXAS. (a) The Employees Retirement System of Texas is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is an applicant for employment with, or who is or has been employed by, the retirement system.(b) Criminal history record information obtained by the Employees Retirement System of Texas under Subsection (a) may be used only to evaluate an applicant for employment with, or a current or former employee of, the retirement system.(c) The Employees Retirement System of Texas may not release or disclose information obtained under Subsection (a) except on court order or with the consent of the person who is the subject of the criminal history record information.(d) After the expiration of any probationary term of the person's employment or not later than the 180th day after the date of receipt of the information, whichever is later, the Employees Retirement System of Texas shall destroy all criminal history record information obtained under Subsection (a).

Added by Acts 2005, 79th Leg., Ch. 347, Sec. 1, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 10.16, eff. June 19, 2009.

Sec. 411.1403. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: COURT REPORTERS CERTIFICATION BOARD. (a) In this section, "board" means the Court Reporters Certification Board established under Chapter 52.(b) The board is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is an applicant for or the holder of a certification issued by the board.(c) Criminal history record information obtained by the board under Subsection (b):(1) may be used by the board for any purpose related to the issuance, denial, suspension, revocation, or renewal of a certification issued by the board;(2) may not be released or disclosed to any person except on court order or with the consent of the person who is the subject of the information; and(3) shall be destroyed by the board after the information is used for the authorized purposes.

Added by Acts 2009, 81st Leg., R.S., Ch. 816, Sec. 2, eff. September 1, 2009.

Sec. 411.1404. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: DEPARTMENT OF INFORMATION RESOURCES. (a) The Department of Information Resources is entitled to obtain from the department or the identification division of the Federal Bureau of Investigation the criminal history record information maintained by the department or division that relates to a person who is an employee, applicant for employment, contractor, subcontractor, intern, or other volunteer with the Department of Information Resources or with a contractor or subcontractor for the Department of Information Resources.(b) Criminal history record information obtained by the Department of Information Resources under this section may not be released or disclosed except:(1) by court order; or(2) with the consent of the person who is the subject of the information.(c) The Department of Information Resources shall destroy criminal history record information obtained under this section that relates to a person after the information is used to make an employment decision or to take a personnel action relating to the person who is the subject of the information.(d) The Department of Information Resources may not obtain criminal history record information under this section unless the Department of Information Resources first adopts policies and procedures that provide that evidence of a criminal conviction or other relevant information obtained from the criminal history record information does not automatically disqualify an individual from employment. The policies and procedures adopted under this subsection must provide that the hiring official will determine, on a case-by-case basis, whether the individual is qualified for employment based on factors that include:(1) the specific duties of the position;(2) the number of offenses committed by the individual;(3) the nature and seriousness of each offense;(4) the length of time between the offense and the employment decision;(5) the efforts by the individual at rehabilitation; and(6) the accuracy of the information on the individual's employment application.

Added by Acts 2009, 81st Leg., R.S., Ch. 183, Sec. 2, eff. September 1, 2009.

Sec. 411.1405. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: STATE AGENCIES; INFORMATION TECHNOLOGY EMPLOYEES. (a) In this section:(1) "Information resources" and "information resources technologies" have the meanings assigned by Section 2054.003.(2) "State agency" means a department, commission, board, office, council, authority, or other agency in the executive, legislative, or judicial branch of state government that is created by the constitution or a statute of this state, including a university system or institution of higher education as defined by Section 61.003, Education Code. (b) To the extent consistent with Subsection (e), a state agency is entitled to obtain from the department the criminal history record information maintained by the department that relates to a person who:(1) is an employee, applicant for employment, contractor, subcontractor, or intern or other volunteer with the state agency or with a contractor or subcontractor for the state agency; and(2) has access to information resources or information resources technologies, other than a desktop computer or telephone station assigned to that person.(c) A state agency that obtains criminal history record information under this section may not release or disclose the information or any documents or other records derived from the information except:(1) by court order;(2) with the consent of the person who is the subject of the information; or(3) to the affected contractor or subcontractor, unless the information was obtained by the department from the Federal Bureau of Investigation.(d) A state agency and the affected contractor or subcontractor shall destroy criminal history record information obtained under this section that relates to a person after the information is used to make an employment decision or to take a personnel action relating to the person who is the subject of the information.(e) A state agency may not obtain criminal history record information under this section unless the state agency first adopts policies and procedures that provide that evidence of a criminal conviction or other relevant information obtained from the criminal history record information does not automatically disqualify an individual from employment. The attorney general shall review the policies and procedures for compliance with due process and other legal requirements before adoption by the state agency. The attorney general may charge the state agency a fee to cover the cost of the review. The policies and procedures adopted under this subsection must provide that the hiring official will determine, on a case-by-case basis, whether the individual is qualified for employment based on factors that include:(1) the specific duties of the position;(2) the number of offenses committed by the individual;(3) the nature and seriousness of each offense;(4) the length of time between the offense and the employment decision;(5) the efforts by the individual at rehabilitation; and(6) the accuracy of the information on the individual's employment application.(f) A criminal history record information provision in another law that is more specific to a state agency, including Section 411.089, prevails over this section to the extent of any conflict.

Added by Acts 2003, 78th Leg., ch. 87, Sec. 1, eff. Sept. 1, 2003.

Sec. 411.1406. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: COUNTY ATTORNEY IN COUNTY WITH POPULATION OF 3.3 MILLION OR MORE. A county attorney in a county with a population of 3.3 million or more is entitled to obtain from the department criminal history record information maintained by the department that relates to:(1) a matter falling within the authority of the county attorney as specified by Section 45.201; or(2) a person who is an applicant for employment by the county.

Added by Acts 2007, 80th Leg., R.S., Ch. 416, Sec. 1, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 926, Sec. 1, eff. June 15, 2007.

Sec. 411.1407. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: CREDIT UNION DEPARTMENT. (a) The credit union commissioner is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is:(1) an individual who applies to incorporate a credit union under Subtitle D, Title 3, Finance Code;(2) a board member of a credit union incorporated under Subtitle D, Title 3, Finance Code;(3) an applicant for employment by the credit union department; or(4) an employee of the credit union department.(b) Criminal history record information obtained by the credit union commissioner under this section may not be released by any person except:(1) on court order, unless the information is entered into evidence by the credit union department or a court at an administrative proceeding or a civil or criminal action under Subtitle D, Title 3, Finance Code; or(2) with the consent of the person who is the subject of the criminal history record information.

Added by Acts 2007, 80th Leg., R.S., Ch. 285, Sec. 3, eff. September 1, 2007.

Text of section as renumbered by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001Sec. 411.1408. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION: GUARDIANSHIP CERTIFICATION BOARD. (a) In this section, "board" means the Guardianship Certification Board established under Chapter 111.(b) The board is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is an applicant for or the holder of a certificate issued by the board.(c) Criminal history record information obtained by the board under Subsection (b):(1) may be used by the board for any purpose related to the issuance, denial, suspension, revocation, or renewal of a certificate issued by the board;(2) may not be released or disclosed to any person except:(A) on court order;(B) with the consent of the person who is the subject of the information; or(C) as authorized by Section 411.1386(a-6) of this code or Section 698(a-6), Texas Probate Code; and(3) shall be destroyed by the board after the information is used for the authorized purposes.

Added by Acts 2007, 80th Leg., R.S., Ch. 15, Sec. 1, eff. April 25, 2007.Renumbered from Government Code, Section 411.1406 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(23), eff. September 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 511, Sec. 2, eff. June 19, 2009.

Sec. 411.1409. ACCESS TO CRIMINAL HISTORY INFORMATION: APPELLATE COURTS. (a) In this section, "appellate court" means the Supreme Court of Texas, the Texas Court of Criminal Appeals, or a court of appeals.(b) An appellate court is entitled to obtain from the department criminal history record information maintained by the department that relates to a person who is an applicant for:(1) employment with the court;(2) a volunteer position with the court; or(3) an appointment made by the court.(c) Criminal history record information obtained by the court under Subsection (b) may be used only to evaluate an applicant.(d) The court may not release or disclose information obtained under Subsection (b) except on order of a district court or with the consent of the person who is the subject of the criminal history record information.(e) After the expiration of any probationary term of the person's employment, volunteer status, or appointment, the court shall destroy all criminal history record information obtained under Subsection (b).

Added by Acts 2007, 80th Leg., R.S., Ch. 406, Sec. 1, eff. September 1, 2007.Renumbered from Government Code, Section 411.1406 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(24), eff. September 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 10.17, eff. June 19, 2009.

SUBCHAPTER G. DNA DATABASE SYSTEMSec. 411.141. DEFINITIONS. In this subchapter:(1) "CODIS" means the FBI's Combined DNA Index System. The term includes the national DNA index system sponsored by the FBI.(2) "Conviction" includes conviction by a jury or a court, a guilty plea, a plea of nolo contendere, or a finding of not guilty by reason of insanity.(3) "Criminal justice agency" means:(A) a federal or state agency that is engaged in the administration of criminal justice under a statute or executive order and that allocates a substantial part of its annual budget to the administration of criminal justice;(B) a secure correctional facility as defined by Section 1.07, Penal Code; or(C) a community supervision and corrections department, a parole office, or a local juvenile probation department or parole office.(4) "DNA" means deoxyribonucleic acid.(5) "DNA database" means one or more databases that contain forensic DNA records maintained by the director.(6) "DNA laboratory" means a laboratory that performs forensic DNA analysis on samples or specimens derived from a human body, physical evidence, or a crime scene. The term includes a department crime laboratory facility that conducts forensic DNA analysis.(7) "DNA record" means the results of a forensic DNA analysis performed by a DNA laboratory. The term includes a DNA profile and related records, which may include a code or other identifying number referenced to a separate database to locate:(A) the originating entity; and(B) if known, the name and other personally identifying information concerning the individual who is the subject of the analysis.(8) "DNA sample" means a blood sample or other biological sample or specimen provided by an individual under this subchapter or submitted to the director under this subchapter for DNA analysis or storage.(9) "FBI" means the Federal Bureau of Investigation.(10) "Forensic analysis" has the meaning assigned by Article 38.35, Code of Criminal Procedure.(11) "Institution of higher education" has the meaning assigned by Section 61.003, Education Code.(12) "Penal institution" has the meaning assigned by Section 1.07, Penal Code.

Added by Acts 1995, 74th Leg., ch. 595, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 1224, Sec. 4, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 1209, Sec. 9, eff. September 1, 2009.

Sec. 411.142. DNA DATABASE. (a) The director shall record DNA data and establish and maintain a computerized database that serves as the central depository in the state for DNA records.(b) The director may maintain the DNA database in the department's crime laboratory in Austin or another suitable location.(c) The director may receive, analyze, store, and destroy a record or DNA sample for the purposes described by Section 411.143.(d) The DNA database must be capable of classifying, matching, and storing the results of analyses of DNA.(e) The director, with advice from the Department of Information Resources, shall develop biennial plans to:(1) improve the reporting and accuracy of the DNA database; and(2) develop and maintain a monitoring system capable of identifying inaccurate or incomplete information.(f) The DNA database must be compatible with the national DNA identification index system (CODIS) used by the FBI to the extent required by the FBI to permit the useful exchange and storage of DNA records or information derived from those records.(g) The DNA database may contain DNA records for the following:(1) an individual described by this subchapter, including Section 411.1471, 411.148, or 411.154;(2) a biological specimen of a deceased victim of a crime;(3) a biological specimen that is legally obtained in the investigation of a crime, regardless of origin;(4) results of testing ordered by a court under this subchapter, Article 64.03, Code of Criminal Procedure, or other law permitting or requiring the creation of a DNA record;(5) an unidentified missing person, or unidentified skeletal remains or body parts;(6) a close biological relative of a person who has been reported missing to a law enforcement agency;(7) a person at risk of becoming lost, such as a child or a person declared by a court to be mentally incapacitated, if the record is required by court order or a parent, conservator, or guardian of the person consents to the record; or(8) an unidentified person, if the record does not contain personal identifying information.(h) The director shall establish standards for DNA analysis by the DNA laboratory that meet or exceed the current standards for quality assurance and proficiency testing for forensic DNA analysis issued by the FBI. The DNA database may contain only DNA records of DNA analyses performed according to the standards adopted by the director.

Added by Acts 1995, 74th Leg., ch. 595, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 2, Sec. 4, eff. April 5, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1224, Sec. 5, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 760, Sec. 1, eff. June 15, 2007.

Sec. 411.143. PURPOSES. (a) The principal purpose of the DNA database is to assist a federal, state, or local criminal justice agency in the investigation or prosecution of sex-related offenses or other offenses in which biological evidence is recovered.(b) In criminal cases, the purposes of the DNA database are only for use in the investigation of an offense, the exclusion or identification of suspects or offenders, and the prosecution or defense of the case.(c) Other purposes of the database include:(1) assisting in the recovery or identification of human remains from a disaster or for humanitarian purposes;(2) assisting in the identification of living or deceased missing persons;(3) if personal identifying information is removed:(A) establishing a population statistics database; and(B) assisting in identification research, forensic validation studies, or forensic protocol development; and(4) retesting to validate or update the original analysis or assisting in database or DNA laboratory quality control.(d) The information contained in the DNA database may not be collected, analyzed, or stored to obtain information about human physical traits or predisposition for disease unless the purpose for obtaining the information is related to a purpose described by this section.(e) The director may not store a name or other personal identifying information in the CODIS database. A file or reference number to another information system may be included in the CODIS database only if the director determines the information is necessary to:(1) generate an investigative lead or exclusion;(2) support the statistical interpretation of a test result; or(3) allow for the successful implementation of the DNA database.(f) Except as provided by this subchapter, the DNA database may not include criminal history record information.(g) A party contracting to carry out a function of another entity under this subchapter shall comply with:(1) a requirement imposed by this subchapter on the other entity, unless the party or other entity is exempted by the director; and(2) any additional requirement imposed by the director on the party.

Added by Acts 1995, 74th Leg., ch. 595, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 1224, Sec. 6, eff. September 1, 2005.

Sec. 411.144. REGULATION OF DNA LABORATORIES; PENALTIES. (a) The director by rule shall establish procedures for a DNA laboratory or criminal justice agency in the collection, preservation, shipment, analysis, and use of a DNA sample for forensic DNA analysis in a manner that permits the exchange of DNA evidence between DNA laboratories and the use of the evidence in a criminal case.(b) A DNA laboratory or criminal justice agency shall follow the procedures:(1) established by the director under this section; and(2) specified by the FBI, including use of comparable test procedures, laboratory equipment, supplies, and computer software.(c) The director may at any reasonable time enter and inspect the premises or audit the records, reports, procedures, or other quality assurance matters of any DNA laboratory that:(1) provides DNA records to the director under this subchapter; or(2) conducts forensic analysis.(d) A DNA laboratory conducting a forensic DNA analysis under this subchapter shall:(1) forward the DNA record of the analysis to the director at the department's crime laboratory or another location as required by the director; and(2) comply with this subchapter and rules adopted under this subchapter.(e) The director is the Texas liaison for DNA data, records, evidence, and other related matters between:(1) the FBI; and(2) a DNA laboratory or a criminal justice agency.(f) The director may:(1) conduct DNA analyses; or(2) contract with a laboratory, state agency, private entity, or institution of higher education for services to perform DNA analyses for the director.

Added by Acts 1995, 74th Leg., ch. 595, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 1224, Sec. 7, eff. September 1, 2005.

Sec. 411.145. FEES. (a) The director may collect a reasonable fee under this subchapter for:(1) the DNA analysis of a DNA sample submitted voluntarily to the director; or(2) providing population statistics data or other appropriate research data.(b) If the director provides a copy of an audit or other report made under this subchapter, the director may charge $6 for the copy, in addition to any other cost permitted under Chapter 552 or a rule adopted under that chapter.(c) A fee collected under this section shall be deposited in the state treasury to the credit of the state highway fund, and money deposited to the state highway fund under this section and under Articles 42.12 and 102.020(h), Code of Criminal Procedure, may be used only to defray the cost of administering this subchapter and Section 411.0205.

Added by Acts 1995, 74th Leg., ch. 595, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1490, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1224, Sec. 8, eff. September 1, 2005.

Sec. 411.146. DNA SAMPLES. (a) The director may not accept a DNA record or DNA sample collected from an individual who at the time of collection is alive, unless the director reasonably believes the sample was submitted voluntarily or as required by this subchapter and is:(1) a blood sample collected in a medically approved manner by:(A) a physician, registered nurse, licensed vocational nurse, licensed clinical laboratory technologist; or(B) an individual who is trained to properly collect blood samples under this subchapter; or(2) a specimen other than a blood sample collected:(A) in a manner approved by the director by rule adopted under this section; and(B) by an individual who is trained to properly collect the specimen under this subchapter.(b) The director shall provide at no cost to a person collecting a DNA sample as described by Subsection (a) the collection kits, labels, report forms, instructions, and training for collection of DNA samples under this section.(c)(1) The director shall adopt rules regarding the collection, preservation, shipment, and analysis of a DNA database sample under this subchapter, including the type of sample or specimen taken.(2) A criminal justice agency permitted or required to collect a DNA sample for forensic DNA analysis under this subchapter:(A) may collect the sample or contract with a phlebotomist, laboratory, state agency, private entity, or institution of higher education for services to collect the sample at the time determined by the agency; and(B) shall:(i) preserve each sample collected until it is forwarded to the director under Subsection (d); and(ii) maintain a record of the collection of the sample.(d) A criminal justice agency that collects a DNA sample under this section shall send the sample to:(1) the director at the department's crime laboratory; or(2) another location as required by the director by rule.(e) A DNA laboratory may analyze a DNA sample collected under this section only:(1) to type the genetic markers contained in the sample;(2) for criminal justice or law enforcement purposes; or(3) for other purposes described by this subchapter.(f) If possible, a second DNA sample must be collected from an individual in a criminal investigation if forensic DNA evidence is necessary for use as substantive evidence in the investigation, prosecution, or defense of a case.

Added by Acts 1995, 74th Leg., ch. 595, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 1224, Sec. 9, eff. September 1, 2005.

Sec. 411.147. ACCESS TO DNA DATABASE INFORMATION. (a) The director by rule shall establish procedures:(1) to prevent unauthorized access to the DNA database; and(2) to release from the DNA database a DNA sample, analysis, record, or other information maintained under this subchapter.(b) The director may adopt rules relating to the internal disclosure, access, or use of a sample or DNA record in a DNA laboratory.(c) The director may release a DNA sample, analysis, or record only:(1) to a criminal justice agency for criminal justice or law enforcement identification purposes;(2) for a judicial proceeding, if otherwise admissible under law;(3) for criminal defense purposes to a defendant, if related to the case in which the defendant is charged or released from custody under Article 17.47, Code of Criminal Procedure, or other court order; or(4) for another purpose:(A) described in Section 411.143; or(B) required under federal law as a condition for obtaining federal funding.(d) The director may release a record of the number of requests made for a defendant's individual DNA record and the name of the requesting person.(e) A criminal justice agency may have access to a DNA sample for a law enforcement purpose through:(1) the agency's laboratory; or(2) a laboratory used by the agency.(f) The director shall maintain a record of requests made under this section.

Added by Acts 1995, 74th Leg., ch. 595, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 1224, Sec. 10, eff. September 1, 2005.

Sec. 411.1471. DNA RECORDS OF PERSONS CHARGED WITH OR CONVICTED OF CERTAIN FELONIES. (a) This section applies to a defendant who is:(1) indicted or waives indictment for a felony prohibited or punishable under any of the following Penal Code sections:(A) Section 20.04(a)(4);(B) Section 21.11;(C) Section 22.011;(D) Section 22.021;(E) Section 25.02;(F) Section 30.02(d);(G) Section 43.05;(H) Section 43.25;(I) Section 43.26; or(J) Section 21.02;(2) arrested for a felony described by Subdivision (1) after having been previously convicted of or placed on deferred adjudication for an offense described by Subdivision (1) or an offense punishable under Section 30.02(c)(2), Penal Code; or(3) convicted of an offense under Section 21.07 or 21.08, Penal Code.(b) After a defendant described by Subsection (a)(1) is indicted or waives indictment, the court in which the case is pending shall require the defendant to provide to a law enforcement agency one or more specimens for the purpose of creating a DNA record. A law enforcement agency arresting a defendant described by Subsection (a)(2), immediately after fingerprinting the defendant and at the same location as the fingerprinting occurs, shall require the defendant to provide one or more specimens for the purpose of creating a DNA record. After a defendant described by Subsection (a)(3) is convicted or placed on deferred adjudication, the court shall require the defendant to provide to a law enforcement agency one or more specimens for the purpose of creating a DNA record.(c) A defendant described by Subsection (a)(1) or (3) may at any time voluntarily provide a specimen for the purposes described by Subsection (b).(d) The director by rule shall require law enforcement agencies taking a specimen under this section to preserve the specimen and maintain a record of the collection of the specimen. A law enforcement agency taking a specimen under this section may use any method to take the specimen approved by the director in the rule adopted under this subsection. The rule adopted by the director must prohibit a law enforcement agency from taking a blood sample for the purpose of creating a DNA record under this section. The agency may either send the specimen to the director or send to the director an analysis of the sample performed at a laboratory chosen by the agency and approved by the director.(e) Notwithstanding Subsection (d), on acquittal of a defendant described by Subsection (a)(1) or (2) or dismissal of the case against the defendant, the court shall order the law enforcement agency taking the specimen to immediately destroy the record of the collection of the specimen and require the department to destroy the specimen and the record of its receipt.(f) A defendant who provides a DNA sample under this section is not required to provide a DNA sample under Section 411.148 unless an attorney representing the state in the prosecution of felony offenses establishes to the satisfaction of the director that the interests of justice or public safety require that the defendant provide additional samples.

Added by Acts 2001, 77th Leg., ch. 1490, Sec. 2, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 593, Sec. 3.34, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 760, Sec. 2, eff. June 15, 2007.

Sec. 411.1473. DNA RECORDS OF CERTAIN REGISTERED SEX OFFENDERS. (a) This section applies only to a person who is required to register under Chapter 62, Code of Criminal Procedure.(b) The department by rule shall require a law enforcement agency serving as a person's primary registration authority under Chapter 62, Code of Criminal Procedure, to:(1) take one or more specimens from a person described by Subsection (a) for the purpose of creating a DNA record; and(2) preserve the specimen and maintain a record of the collection of the specimen.(c) A law enforcement agency taking a specimen under this section may either send the specimen to the director or send to the director an analysis of the specimen performed by a laboratory chosen by the agency and approved by the director.(d) A law enforcement agency is not required to take and a person is not required to provide a specimen under this section if the person is required to and has provided a specimen under this chapter or other law.

Added by Acts 2005, 79th Leg., Ch. 1008, Sec. 1.05, eff. September 1, 2005.

Sec. 411.148. MANDATORY DNA RECORD. (a) This section applies to:(1) an individual, other than a juvenile, who is:(A) ordered by a magistrate or court to provide a DNA sample under Section 411.154 or other law, including as part of an order granting community supervision to the individual; or(B) confined in a penal institution operated by or under contract with the Texas Department of Criminal Justice; or (2) a juvenile who, following an adjudication for conduct constituting a felony, is:(A) confined in a facility operated by or under contract with the Texas Youth Commission; or(B) placed on probation, if the conduct constitutes a felony described by Section 54.0409, Family Code.(b) An individual described by Subsection (a) shall provide one or more DNA samples for the purpose of creating a DNA record.(c) A criminal justice agency shall collect a sample ordered by a magistrate or court in compliance with the order.(d) If an individual described by Subsection (a)(1)(B) is received into custody by the Texas Department of Criminal Justice, that department shall collect the sample from the individual during the diagnostic process or at another time determined by the Texas Department of Criminal Justice. If an individual described by Subsection (a)(2)(A) is received into custody by the Texas Youth Commission, the youth commission shall collect the sample from the individual during the initial examination or at another time determined by the youth commission. If an individual who is required under this section or other law to provide a DNA sample is in the custody or under the supervision of another criminal justice agency, such as a community supervision and corrections department, a parole office, or a local juvenile probation department or parole office, that agency shall collect the sample from the individual at a time determined by the agency.(e) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1209, Sec. 11, eff. September 1, 2009.(f) The Texas Department of Criminal Justice shall notify the director that an individual described by Subsection (a)(1)(B) is to be released from custody not earlier than the 120th day before the individual's statutory release date and not later than the 90th day before the individual's statutory release date. An individual described by Subsection (a)(1)(B) may not be held past the individual's statutory release date if the individual fails or refuses to provide a DNA sample under this section. The Texas Department of Criminal Justice may take lawful administrative action, including disciplinary action resulting in the loss of good conduct time, against an individual described by Subsection (a)(1)(B) who refuses to provide a sample under this section. In this subsection, "statutory release date" means the date on which an individual is discharged from the individual's controlling sentence.(f-1) The Texas Youth Commission shall notify the director that an individual described by Subsection (a)(2)(A) is to be released from custody not earlier than the 120th day before the individual's release date.(f-2) The Texas Department of Criminal Justice and the Texas Youth Commission, in consultation with the director, shall determine the form of the notification described by Subsections (f) and (f-1).(g) A medical staff employee of a criminal justice agency may collect a voluntary sample from an individual at any time.(h) An employee of a criminal justice agency may use force against an individual required to provide a DNA sample under this section when and to the degree the employee reasonably believes the force is immediately necessary to collect the sample.(i)(1) The Texas Department of Criminal Justice as soon as practicable shall cause a sample to be collected from an individual described by Subsection (a)(1)(B) if:(A) the individual is confined in another penal institution after sentencing and before admission to the department; and(B) the department determines that the individual is likely to be released before being admitted to the department.(2) The administrator of the other penal institution shall cooperate with the Texas Department of Criminal Justice as necessary to allow the Texas Department of Criminal Justice to perform its duties under this subsection.(j)(1) The Texas Youth Commission as soon as practicable shall cause a sample to be collected from an individual described by Subsection (a)(2)(A) if:(A) the individual is detained in another juvenile detention facility after adjudication and before admission to the youth commission; and(B) the youth commission determines the individual is likely to be released before being admitted to the youth commission.(2) The administrator of the other juvenile detention facility shall cooperate with the Texas Youth Commission as necessary to allow the youth commission to perform its duties under this subsection.(k) When a criminal justice agency of this state agrees to accept custody or supervision of an individual from another state or jurisdiction under an interstate compact or a reciprocal agreement with a local, county, state, or federal agency, the criminal justice agency that agrees to accept custody or supervision of the individual shall collect a DNA sample under this subchapter if the individual was convicted of or adjudicated as having engaged in conduct constituting a felony and is otherwise required to provide a DNA sample under this section.(l) If, in consultation with the director, it is determined that an acceptable sample has already been received from an individual, additional samples are not required unless requested by the director.

Added by Acts 1995, 74th Leg., ch. 595, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1063, Sec. 1, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1368, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1509, Sec. 1, 2.Added by Acts 1995, 74th Leg., ch. 595, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1063, Sec. 1, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1368, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 211, Sec. 14, eff. Sept. 1, 2001.Reenacted and amended by Acts 2005, 79th Leg., Ch. 1224, Sec. 11, eff. September 1, 2005.Reenacted and amended by Acts 2005, 79th Leg., Ch. 1245, Sec. 1, eff. September 1, 2005.Reenacted and amended by Acts 2007, 80th Leg., R.S., Ch. 760, Sec. 3, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1209, Sec. 10, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1209, Sec. 11, eff. September 1, 2009.

Sec. 411.149. VOLUNTARY DNA RECORD. An individual, including an individual required to provide a DNA sample under this subchapter, may at any time voluntarily provide or cause to be provided to a criminal justice agency a sample to be forwarded to the director for the purpose of creating a DNA record under this subchapter.

Added by Acts 1995, 74th Leg., ch. 595, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 1224, Sec. 12, eff. September 1, 2005.

Sec. 411.151. EXPUNCTION OR REMOVAL OF DNA RECORDS. (a) The director shall expunge a DNA record of an individual from a DNA database if the person:(1) notifies the director in writing that the DNA record has been ordered to be expunged under this section or Chapter 55, Code of Criminal Procedure, and provides the director with a certified copy of the court order that expunges the DNA record; or(2) provides the director with a certified copy of a court order issued under Section 58.003, Family Code, that seals the juvenile record of the adjudication that resulted in the DNA record.(b) A person may petition for the expunction of a DNA record under the procedures established under Article 55.02, Code of Criminal Procedure, if the person is entitled to the expunction of records relating to the offense to which the DNA record is related under Article 55.01, Code of Criminal Procedure.(c) This section does not require the director to expunge a record or destroy a sample if the director determines that the individual is otherwise required to submit a DNA sample under this subchapter.(d) The director by rule may permit administrative removal of a record, sample, or other information erroneously included in a database.

Added by Acts 1995, 74th Leg., ch. 595, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 283, Sec. 44, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1224, Sec. 13, eff. September 1, 2005.

Sec. 411.152. RULES. (a) The director may adopt rules permitted by this subchapter that are necessary to administer or enforce this subchapter but shall adopt a rule expressly required by this subchapter.(b) The director by rule may release or permit access to information to confirm or deny whether an individual has a preexisting record under this subchapter. After receiving a request regarding an individual whose DNA record has been expunged or removed under Section 411.151, the director shall deny the preexisting record.(c) The director by rule may exempt:(1) a laboratory conducting non-human forensic DNA analysis from a rule adopted under this subchapter; and(2) certain categories of individuals from a requirement to provide an additional sample after an acceptable DNA record exists for the individual.(d) The director by rule may determine whether a DNA sample complies with a collection provision of this subchapter.

Added by Acts 1995, 74th Leg., ch. 595, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 1224, Sec. 14, eff. September 1, 2005.

Sec. 411.153. CONFIDENTIALITY OF DNA RECORDS. (a) A DNA record stored in the DNA database is confidential and is not subject to disclosure under the public information law, Chapter 552.(b) A person commits an offense if the person knowingly discloses to an unauthorized recipient information in a DNA record or information related to a DNA analysis of a sample collected under this subchapter.(c) An offense under this section is a state jail felony.(d) A violation under this section constitutes official misconduct.

Added by Acts 1995, 74th Leg., ch. 595, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1490, Sec. 3, eff. Sept. 1, 2001.Added by Acts 1995, 74th Leg., ch. 595, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1490, Sec. 3, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1509, Sec. 3.Reenacted and amended by Acts 2005, 79th Leg., Ch. 1224, Sec. 15, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 760, Sec. 4, eff. June 15, 2007.

Sec. 411.154. ENFORCEMENT BY COURT ORDER. (a) On the request of the director, a district or county attorney or the attorney general may petition a district court for an order requiring a person to:(1) comply with this subchapter or a rule adopted under this subchapter; or(2) refrain from acting in violation of this subchapter or a rule adopted under this subchapter.(b) The court may issue an order requiring a person:(1) to act in compliance with this subchapter or a rule adopted under this subchapter;(2) to refrain from acting in violation of this subchapter or a rule adopted under this subchapter;(3) to provide a DNA sample; or(4) if the person has already provided a DNA sample, to provide another sample if good cause is shown.(c) An order issued under this section is appealable as a criminal matter and if appealed is to be reviewed under an abuse of discretion standard.

Added by Acts 1995, 74th Leg., ch. 595, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 1224, Sec. 16, eff. September 1, 2005.

SUBCHAPTER H. LICENSE TO CARRY A CONCEALED HANDGUNSec. 411.171. DEFINITIONS. In this subchapter:(1) "Action" means single action, revolver, or semi-automatic action.(2) "Chemically dependent person" means a person who frequently or repeatedly becomes intoxicated by excessive indulgence in alcohol or uses controlled substances or dangerous drugs so as to acquire a fixed habit and an involuntary tendency to become intoxicated or use those substances as often as the opportunity is presented.(3) "Concealed handgun" means a handgun, the presence of which is not openly discernible to the ordinary observation of a reasonable person.(4) "Convicted" means an adjudication of guilt or, except as provided in Section 411.1711, an order of deferred adjudication entered against a person by a court of competent jurisdiction whether or not the imposition of the sentence is subsequently probated and the person is discharged from community supervision. The term does not include an adjudication of guilt or an order of deferred adjudication that has been subsequently:(A) expunged;(B) pardoned under the authority of a state or federal official; or(C) otherwise vacated, set aside, annulled, invalidated, voided, or sealed under any state or federal law.(4-a) "Federal judge" means:(A) a judge of a United States court of appeals;(B) a judge of a United States district court;(C) a judge of a United States bankruptcy court; or(D) a magistrate judge of a United States district court.(4-b) "State judge" means:(A) the judge of an appellate court, a district court, or a county court at law of this state;(B) an associate judge appointed under Chapter 201, Family Code; or(C) a justice of the peace.(5) "Handgun" has the meaning assigned by Section 46.01, Penal Code.(6) "Intoxicated" has the meaning assigned by Section 49.01, Penal Code.(7) "Qualified handgun instructor" means a person who is certified to instruct in the use of handguns by the department.(8) Repealed by Acts 1999, 76th Leg., ch. 62, Sec. 9.02(a), eff. Sept. 1, 1999.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 9.01(a), 9.02(a), eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 1084, Sec. 1, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 594, Sec. 8, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 6.06, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 11.02, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1259, Sec. 2, eff. September 1, 2009.

Sec. 411.1711. CERTAIN EXEMPTIONS FROM CONVICTIONS. A person is not convicted, as that term is defined by Section 411.171, if an order of deferred adjudication was entered against the person on a date not less than 10 years preceding the date of the person's application for a license under this subchapter unless the order of deferred adjudication was entered against the person for:(1) a felony offense under:(A) Title 5, Penal Code;(B) Chapter 29, Penal Code;(C) Section 25.07, Penal Code; or(D) Section 30.02, Penal Code, if the offense is punishable under Subsection (c)(2) or (d) of that section; or(2) an offense under the laws of another state if the offense contains elements that are substantially similar to the elements of an offense listed in Subdivision (1).

Added by Acts 2005, 79th Leg., Ch. 1084, Sec. 2, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 11.01, eff. September 1, 2009.

Sec. 411.172. ELIGIBILITY. (a) A person is eligible for a license to carry a concealed handgun if the person:(1) is a legal resident of this state for the six-month period preceding the date of application under this subchapter or is otherwise eligible for a license under Section 411.173(a);(2) is at least 21 years of age;(3) has not been convicted of a felony;(4) is not charged with the commission of a Class A or Class B misdemeanor or equivalent offense, or of an offense under Section 42.01, Penal Code, or equivalent offense, or of a felony under an information or indictment;(5) is not a fugitive from justice for a felony or a Class A or Class B misdemeanor or equivalent offense;(6) is not a chemically dependent person;(7) is not incapable of exercising sound judgment with respect to the proper use and storage of a handgun;(8) has not, in the five years preceding the date of application, been convicted of a Class A or Class B misdemeanor or equivalent offense or of an offense under Section 42.01, Penal Code, or equivalent offense;(9) is fully qualified under applicable federal and state law to purchase a handgun;(10) has not been finally determined to be delinquent in making a child support payment administered or collected by the attorney general;(11) has not been finally determined to be delinquent in the payment of a tax or other money collected by the comptroller, the tax collector of a political subdivision of the state, or any agency or subdivision of the state;(12) is not currently restricted under a court protective order or subject to a restraining order affecting the spousal relationship, other than a restraining order solely affecting property interests;(13) has not, in the 10 years preceding the date of application, been adjudicated as having engaged in delinquent conduct violating a penal law of the grade of felony; and(14) has not made any material misrepresentation, or failed to disclose any material fact, in an application submitted pursuant to Section 411.174.(b) For the purposes of this section, an offense under the laws of this state, another state, or the United States is:(1) except as provided by Subsection (b-1), a felony if the offense, at the time the offense is committed:(A) is designated by a law of this state as a felony;(B) contains all the elements of an offense designated by a law of this state as a felony; or(C) is punishable by confinement for one year or more in a penitentiary; and(2) a Class A misdemeanor if the offense is not a felony and confinement in a jail other than a state jail felony facility is affixed as a possible punishment.(b-1) An offense is not considered a felony for purposes of Subsection (b) if, at the time of a person's application for a license to carry a concealed handgun, the offense:(1) is not designated by a law of this state as a felony; and(2) does not contain all the elements of any offense designated by a law of this state as a felony.(c) An individual who has been convicted two times within the 10-year period preceding the date on which the person applies for a license of an offense of the grade of Class B misdemeanor or greater that involves the use of alcohol or a controlled substance as a statutory element of the offense is a chemically dependent person for purposes of this section and is not qualified to receive a license under this subchapter. This subsection does not preclude the disqualification of an individual for being a chemically dependent person if other evidence exists to show that the person is a chemically dependent person.(d) For purposes of Subsection (a)(7), a person is incapable of exercising sound judgment with respect to the proper use and storage of a handgun if the person:(1) has been diagnosed by a licensed physician as suffering from a psychiatric disorder or condition that causes or is likely to cause substantial impairment in judgment, mood, perception, impulse control, or intellectual ability;(2) suffers from a psychiatric disorder or condition described by Subdivision (1) that:(A) is in remission but is reasonably likely to redevelop at a future time; or(B) requires continuous medical treatment to avoid redevelopment;(3) has been diagnosed by a licensed physician, determined by a review board or similar authority, or declared by a court to be incompetent to manage the person's own affairs; or(4) has entered in a criminal proceeding a plea of not guilty by reason of insanity.(e) The following constitutes evidence that a person has a psychiatric disorder or condition described by Subsection (d)(1):(1) involuntary psychiatric hospitalization;(2) psychiatric hospitalization;(3) inpatient or residential substance abuse treatment in the preceding five-year period;(4) diagnosis in the preceding five-year period by a licensed physician that the person is dependent on alcohol, a controlled substance, or a similar substance; or(5) diagnosis at any time by a licensed physician that the person suffers or has suffered from a psychiatric disorder or condition consisting of or relating to:(A) schizophrenia or delusional disorder;(B) bipolar disorder;(C) chronic dementia, whether caused by illness, brain defect, or brain injury;(D) dissociative identity disorder;(E) intermittent explosive disorder; or(F) antisocial personality disorder.(f) Notwithstanding Subsection (d), a person who has previously been diagnosed as suffering from a psychiatric disorder or condition described by Subsection (d) or listed in Subsection (e) is not because of that disorder or condition incapable of exercising sound judgment with respect to the proper use and storage of a handgun if the person provides the department with a certificate from a licensed physician whose primary practice is in the field of psychiatry stating that the psychiatric disorder or condition is in remission and is not reasonably likely to develop at a future time.(g) Notwithstanding Subsection (a)(2), a person who is at least 18 years of age but not yet 21 years of age is eligible for a license to carry a concealed handgun if the person:(1) is a member or veteran of the United States armed forces, including a member or veteran of the reserves or national guard;(2) was discharged under honorable conditions, if discharged from the United States armed forces, reserves, or national guard; and(3) meets the other eligibility requirements of Subsection (a) except for the minimum age required by federal law to purchase a handgun.(h) The issuance of a license to carry a concealed handgun to a person eligible under Subsection (g) does not affect the person's ability to purchase a handgun or ammunition under federal law.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 9.03(a), 9.04(a), eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 255, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 486, Sec. 1, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 11.03, eff. September 1, 2009.

Sec. 411.173. NONRESIDENT LICENSE. (a) The department by rule shall establish a procedure for a person who meets the eligibility requirements of this subchapter other than the residency requirement established by Section 411.172(a)(1) to obtain a license under this subchapter if the person is a legal resident of another state or if the person relocates to this state with the intent to establish residency in this state. The procedure must include payment of a fee in an amount sufficient to recover the average cost to the department of obtaining a criminal history record check and investigation on a nonresident applicant. A license issued in accordance with the procedure established under this subsection:(1) remains in effect until the license expires under Section 411.183; and(2) may be renewed under Section 411.185.(a-1) Repealed by Acts 2005, 79th Leg., Ch. 915, Sec. 4, eff. September 1, 2005.(b) The governor shall negotiate an agreement with any other state that provides for the issuance of a license to carry a concealed handgun under which a license issued by the other state is recognized in this state or shall issue a proclamation that a license issued by the other state is recognized in this state if the attorney general of the State of Texas determines that a background check of each applicant for a license issued by that state is initiated by state or local authorities or an agent of the state or local authorities before the license is issued. For purposes of this subsection, "background check" means a search of the National Crime Information Center database and the Interstate Identification Index maintained by the Federal Bureau of Investigation.(c) The attorney general of the State of Texas shall annually:(1) submit a report to the governor, lieutenant governor, and speaker of the house of representatives listing the states the attorney general has determined qualify for recognition under Subsection (b); and(2) review the statutes of states that the attorney general has determined do not qualify for recognition under Subsection (b) to determine the changes to their statutes that are necessary to qualify for recognition under that subsection.(d) The attorney general of the State of Texas shall submit the report required by Subsection (c)(1) not later than January 1 of each calendar year.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 9.05(a), eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 255, Sec. 2, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 752, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 915, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 915, Sec. 2, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 915, Sec. 4, eff. September 1, 2005.

Sec. 411.174. APPLICATION. (a) An applicant for a license to carry a concealed handgun must submit to the director's designee described by Section 411.176:(1) a completed application on a form provided by the department that requires only the information listed in Subsection (b);(2) one or more photographs of the applicant that meet the requirements of the department;(3) a certified copy of the applicant's birth certificate or certified proof of age;(4) proof of residency in this state;(5) two complete sets of legible and classifiable fingerprints of the applicant taken by a person appropriately trained in recording fingerprints who is employed by a law enforcement agency or by a private entity designated by a law enforcement agency as an entity qualified to take fingerprints of an applicant for a license under this subchapter;(6) a nonrefundable application and license fee of $140 paid to the department;(7) evidence of handgun proficiency, in the form and manner required by the department;(8) an affidavit signed by the applicant stating that the applicant:(A) has read and understands each provision of this subchapter that creates an offense under the laws of this state and each provision of the laws of this state related to use of deadly force; and(B) fulfills all the eligibility requirements listed under Section 411.172; and(9) a form executed by the applicant that authorizes the director to make an inquiry into any noncriminal history records that are necessary to determine the applicant's eligibility for a license under Section 411.172(a).(b) An applicant must provide on the application a statement of the applicant's:(1) full name and place and date of birth;(2) race and sex;(3) residence and business addresses for the preceding five years;(4) hair and eye color;(5) height and weight;(6) driver's license number or identification certificate number issued by the department;(7) criminal history record information of the type maintained by the department under this chapter, including a list of offenses for which the applicant was arrested, charged, or under an information or indictment and the disposition of the offenses; and(8) history, if any, of treatment received by, commitment to, or residence in:(A) a drug or alcohol treatment center licensed to provide drug or alcohol treatment under the laws of this state or another state, but only if the treatment, commitment, or residence occurred during the preceding five years; or(B) a psychiatric hospital.(c) The department shall distribute on request a copy of this subchapter and application materials.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 9.06(a), eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 486, Sec. 2, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 11.04, eff. September 1, 2009.

Sec. 411.176. REVIEW OF APPLICATION MATERIALS. (a) On receipt of application materials by the department at its Austin headquarters, the department shall conduct the appropriate criminal history record check of the applicant through its computerized criminal history system. Not later than the 30th day after the date the department receives the application materials, the department shall forward the materials to the director's designee in the geographical area of the applicant's residence so that the designee may conduct the investigation described by Subsection (b). For purposes of this section, the director's designee may be a noncommissioned employee of the department.(b) The director's designee as needed shall conduct an additional criminal history record check of the applicant and an investigation of the applicant's local official records to verify the accuracy of the application materials. The director's designee may access any records necessary for purposes of this subsection. The scope of the record check and the investigation are at the sole discretion of the department, except that the director's designee shall complete the record check and investigation not later than the 60th day after the date the department receives the application materials. The department shall send a fingerprint card to the Federal Bureau of Investigation for a national criminal history check of the applicant. On completion of the investigation, the director's designee shall return all materials and the result of the investigation to the appropriate division of the department at its Austin headquarters.(c) The director's designee may submit to the appropriate division of the department, at the department's Austin headquarters, along with the application materials a written recommendation for disapproval of the application, accompanied by an affidavit stating personal knowledge or naming persons with personal knowledge of a ground for denial under Section 411.172. The director's designee may also submit the application and the recommendation that the license be issued.(d) On receipt at the department's Austin headquarters of the application materials and the result of the investigation by the director's designee, the department shall conduct any further record check or investigation the department determines is necessary if a question exists with respect to the accuracy of the application materials or the eligibility of the applicant, except that the department shall complete the record check and investigation not later than the 180th day after the date the department receives the application materials from the applicant.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 9.07(a), eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 11.05, eff. September 1, 2009.

Sec. 411.177. ISSUANCE OR DENIAL OF LICENSE. (a) The department shall issue a license to carry a concealed handgun to an applicant if the applicant meets all the eligibility requirements and submits all the application materials. The department may issue a license to carry handguns only of the categories for which the applicant has demonstrated proficiency in the form and manner required by the department. The department shall administer the licensing procedures in good faith so that any applicant who meets all the eligibility requirements and submits all the application materials shall receive a license. The department may not deny an application on the basis of a capricious or arbitrary decision by the department.(b) The department shall, not later than the 60th day after the date of the receipt by the director's designee of the completed application materials:(1) issue the license;(2) notify the applicant in writing that the application was denied:(A) on the grounds that the applicant failed to qualify under the criteria listed in Section 411.172;(B) based on the affidavit of the director's designee submitted to the department under Section 411.176(c); or(C) based on the affidavit of the qualified handgun instructor submitted to the department under Section 411.188(k); or(3) notify the applicant in writing that the department is unable to make a determination regarding the issuance or denial of a license to the applicant within the 60-day period prescribed by this subsection and include in that notification an explanation of the reason for the inability and an estimation of the amount of time the department will need to make the determination.(c) Failure of the department to issue or deny a license for a period of more than 30 days after the department is required to act under Subsection (b) constitutes denial.(d) A license issued under this subchapter is effective from the date of issuance.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 9.08(a), eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 11.06, eff. September 1, 2009.

Sec. 411.178. NOTICE TO LOCAL LAW ENFORCEMENT. On request of a local law enforcement agency, the department shall notify the agency of the licenses that have been issued to license holders who reside in the county in which the agency is located.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1189, Sec. 14, eff. Sept. 1, 1999.

Sec. 411.179. FORM OF LICENSE. (a) The department by rule shall adopt the form of the license. A license must include:(1) a number assigned to the license holder by the department;(2) a statement of the period for which the license is effective;(3) a statement of the category or categories of handguns the license holder may carry as provided by Subsection (b);(4) a color photograph of the license holder;(5) the license holder's full name, date of birth, hair and eye color, height, weight, and signature;(6) the license holder's residence address or, as provided by Subsection (d), the street address of the courthouse in which the license holder or license holder's spouse serves as a federal judge or the license holder serves as a state judge; and(7) the number of a driver's license or an identification certificate issued to the license holder by the department.(b) A category of handguns contains handguns that are not prohibited by law and are of certain actions. The categories of handguns are:(1) SA: any handguns, whether semi-automatic or not; and(2) NSA: handguns that are not semi-automatic.(c) In adopting the form of the license under Subsection (a), the department shall establish a procedure for the license of a qualified handgun instructor or of a judge, justice, prosecuting attorney, or assistant prosecuting attorney, as described by Section 46.15(a)(4) or (6), Penal Code, to indicate on the license the license holder's status as a qualified handgun instructor or as a judge, justice, district attorney, criminal district attorney, or county attorney. In establishing the procedure, the department shall require sufficient documentary evidence to establish the license holder's status under this subsection.(d) In adopting the form of the license under Subsection (a), the department shall establish a procedure for the license of a federal judge, a state judge, or the spouse of a federal judge or state judge to omit the license holder's residence address and to include, in lieu of that address, the street address of the courthouse in which the license holder or license holder's spouse serves as a federal judge or state judge. In establishing the procedure, the department shall require sufficient documentary evidence to establish the license holder's status as a federal judge, a state judge, or the spouse of a federal judge or state judge.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 594, Sec. 9, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1222, Sec. 1, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(25), eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.002(6), eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 316, Sec. 5, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 11.07, eff. September 1, 2009.

Sec. 411.180. NOTIFICATION OF DENIAL, REVOCATION, OR SUSPENSION OF LICENSE; REVIEW. (a) The department shall give written notice to each applicant for a handgun license of any denial, revocation, or suspension of that license. Not later than the 30th day after the notice is received by the applicant, according to the records of the department, the applicant or license holder may request a hearing on the denial, revocation, or suspension. The applicant must make a written request for a hearing addressed to the department at its Austin address. The request for hearing must reach the department in Austin prior to the 30th day after the date of receipt of the written notice. On receipt of a request for hearing from a license holder or applicant, the department shall promptly schedule a hearing in the appropriate justice court in the county of residence of the applicant or license holder. The justice court shall conduct a hearing to review the denial, revocation, or suspension of the license. In a proceeding under this section, a justice of the peace shall act as an administrative hearing officer. A hearing under this section is not subject to Chapter 2001 (Administrative Procedure Act). A district attorney or county attorney, the attorney general, or a designated member of the department may represent the department.(b) The department, on receipt of a request for hearing, shall file the appropriate petition in the justice court selected for the hearing and send a copy of that petition to the applicant or license holder at the address contained in departmental records. A hearing under this section must be scheduled within 30 days of receipt of the request for a hearing. The hearing shall be held expeditiously but in no event more than 60 days after the date that the applicant or license holder requested the hearing. The date of the hearing may be reset on the motion of either party, by agreement of the parties, or by the court as necessary to accommodate the court's docket.(c) The justice court shall determine if the denial, revocation, or suspension is supported by a preponderance of the evidence. Both the applicant or license holder and the department may present evidence. The court shall affirm the denial, revocation, or suspension if the court determines that denial, revocation, or suspension is supported by a preponderance of the evidence. If the court determines that the denial, revocation, or suspension is not supported by a preponderance of the evidence, the court shall order the department to immediately issue or return the license to the applicant or license holder.(d) A proceeding under this section is subject to Chapter 105, Civil Practice and Remedies Code, relating to fees, expenses, and attorney's fees.(e) A party adversely affected by the court's ruling following a hearing under this section may appeal the ruling by filing within 30 days after the ruling a petition in a county court at law in the county in which the applicant or license holder resides or, if there is no county court at law in the county, in the county court of the county. A person who appeals under this section must send by certified mail a copy of the person's petition, certified by the clerk of the court in which the petition is filed, to the appropriate division of the department at its Austin headquarters. The trial on appeal shall be a trial de novo without a jury. A district or county attorney or the attorney general may represent the department.(f) A suspension of a license may not be probated.(g) If an applicant or a license holder does not petition the justice court, a denial becomes final and a revocation or suspension takes effect on the 30th day after receipt of written notice.(h) The department may use and introduce into evidence certified copies of governmental records to establish the existence of certain events that could result in the denial, revocation, or suspension of a license under this subchapter, including records regarding convictions, judicial findings regarding mental competency, judicial findings regarding chemical dependency, or other matters that may be established by governmental records that have been properly authenticated.(i) This section does not apply to a suspension of a license under Section 85.022, Family Code, or Article 17.292, Code of Criminal Procedure.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1412, Sec. 5, eff. Sept. 1, 1999.

Sec. 411.181. NOTICE OF CHANGE OF ADDRESS OR NAME. (a) If a person who is a current license holder moves from any residence address stated on the license, if the name of the person is changed by marriage or otherwise, or if the person's status becomes inapplicable for purposes of the information required to be displayed on the license under Section 411.179, the person shall, not later than the 30th day after the date of the address, name, or status change, notify the department and provide the department with the number of the person's license and, as applicable, the person's:(1) former and new addresses;(2) former and new names; or(3) former and new status.(b) If the name of the license holder is changed by marriage or otherwise, or if the person's status becomes inapplicable as described by Subsection (a), the person shall apply for a duplicate license. The duplicate license must reflect the person's current name, residence address, and status.(c) If a license holder moves from the address stated on the license, the person shall apply for a duplicate license.(d) The department shall charge a license holder a fee of $25 for a duplicate license.(e) The department shall make the forms available on request.(f) On request of a local law enforcement agency, the department shall notify the agency of changes made under Subsection (a) by license holders who reside in the county in which the agency is located.(g) If a license is lost, stolen, or destroyed, the license holder shall apply for a duplicate license not later than the 30th day after the date of the loss, theft, or destruction of the license.(h) If a license holder is required under this section to apply for a duplicate license and the license expires not later than the 60th day after the date of the loss, theft, or destruction of the license, the applicant may renew the license with the modified information included on the new license. The applicant must pay only the nonrefundable renewal fee.(i) A license holder whose application fee for a duplicate license under this section is dishonored or reversed may reapply for a duplicate license at any time, provided the application fee and a dishonored payment charge of $25 is paid by cashier's check or money order made payable to the "Texas Department of Public Safety."

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1189, Sec. 15, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 1065, Sec. 3, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 594, Sec. 10, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1222, Sec. 2, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 316, Sec. 6, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 11.08, eff. September 1, 2009.

Sec. 411.182. NOTICE. (a) For the purpose of a notice required by this subchapter, the department may assume that the address currently reported to the department by the applicant or license holder is the correct address.(b) A written notice meets the requirements under this subchapter if the notice is sent by certified mail to the current address reported by the applicant or license holder to the department.(c) If a notice is returned to the department because the notice is not deliverable, the department may give notice by publication once in a newspaper of general interest in the county of the applicant's or license holder's last reported address. On the 31st day after the date the notice is published, the department may take the action proposed in the notice.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997.

Sec. 411.183. EXPIRATION. (a) A license issued under this subchapter expires on the first birthday of the license holder occurring after the fourth anniversary of the date of issuance.(b) A renewed license expires on the license holder's birthdate, five years after the date of the expiration of the previous license.(c) A duplicate license expires on the date the license that was duplicated would have expired.(d) A modified license expires on the date the license that was modified would have expired.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 915, Sec. 3, eff. September 1, 2005.

Sec. 411.184. MODIFICATION. (a) To modify a license to allow a license holder to carry a handgun of a different category than the license indicates, the license holder must:(1) complete a proficiency examination as provided by Section 411.188(e); and(2) submit to the department:(A) an application for a modified license on a form provided by the department;(B) evidence of handgun proficiency, in the form and manner required by the department;(C) payment of a modified license fee of $25; and(D) one or more photographs of the license holder that meet the requirements of the department.(b) The director by rule shall adopt a modified license application form requiring an update of the information on the original completed application.(c) The department may modify the license of a license holder who meets all the eligibility requirements and submits all the modification materials. Not later than the 45th day after receipt of the modification materials, the department shall issue the modified license or notify the license holder in writing that the modified license application was denied.(d) On receipt of a modified license, the license holder shall return the previously issued license to the department.(e) A license holder whose application fee for a modified license under this section is dishonored or reversed may reapply for a modified license at any time, provided the application fee and a dishonored payment charge of $25 is paid by cashier's check or money order made payable to the "Texas Department of Public Safety."

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 486, Sec. 3, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1065, Sec. 4, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 11.09, eff. September 1, 2009.

Sec. 411.185. RENEWAL. (a) To renew a license, a license holder must:(1) complete a continuing education course in handgun proficiency under Section 411.188(c) within the six-month period preceding:(A) the date of application for renewal, for a first or second renewal; and(B) the date of application for renewal or the date of application for the preceding renewal, for a third or subsequent renewal, to ensure that the license holder is not required to complete the course more than once in any 10-year period; and(2) submit to the department:(A) an application for renewal on a form provided by the department;(B) evidence of handgun proficiency, in the form and manner required by the department;(C) payment of a nonrefundable renewal fee as set by the department; and(D) one or more photographs of the applicant that meet the requirements of the department.(b) The director by rule shall adopt a renewal application form requiring an update of the information on the original completed application. The director by rule shall set the renewal fee in an amount that is sufficient to cover the actual cost to the department to renew a license. Not later than the 60th day before the expiration date of the license, the department shall mail to each license holder a written notice of the expiration of the license and a renewal form.(c) The department shall renew the license of a license holder who meets all the eligibility requirements and submits all the renewal materials. Not later than the 45th day after receipt of the renewal materials, the department shall issue the renewal or notify the license holder in writing that the renewal application was denied.(d) The director by rule shall adopt a procedure by which a license holder who satisfies the eligibility criteria may renew a license by mail. The materials for renewal by mail must include a form to be signed and returned to the department by the applicant that describes state law regarding:(1) the use of deadly force; and(2) the places where it is unlawful for the holder of a license issued under this subchapter to carry a concealed handgun.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 694, Sec. 1, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 11.10, eff. September 1, 2009.

Sec. 411.186. REVOCATION. (a) The department shall revoke a license under this section if the license holder:(1) was not entitled to the license at the time it was issued;(2) made a material misrepresentation or failed to disclose a material fact in an application submitted under this subchapter;(3) subsequently becomes ineligible for a license under Section 411.172, unless the sole basis for the ineligibility is that the license holder is charged with the commission of a Class A or Class B misdemeanor or equivalent offense, or of an offense under Section 42.01, Penal Code, or equivalent offense, or of a felony under an information or indictment;(4) is convicted of an offense under Section 46.035, Penal Code;(5) is determined by the department to have engaged in conduct constituting a reason to suspend a license listed in Section 411.187(a) after the person's license has been previously suspended twice for the same reason; or(6) submits an application fee that is dishonored or reversed if the applicant fails to submit a cashier's check or money order made payable to the "Department of Public Safety of the State of Texas" in the amount of the dishonored or reversed fee, plus $25, within 30 days of being notified by the department that the fee was dishonored or reversed.(b) If a peace officer believes a reason listed in Subsection (a) to revoke a license exists, the officer shall prepare an affidavit on a form provided by the department stating the reason for the revocation of the license and giving the department all of the information available to the officer at the time of the preparation of the form. The officer shall attach the officer's reports relating to the license holder to the form and send the form and attachments to the appropriate division of the department at its Austin headquarters not later than the fifth working day after the date the form is prepared. The officer shall send a copy of the form and the attachments to the license holder. If the license holder has not surrendered the license or the license was not seized as evidence, the license holder shall surrender the license to the appropriate division of the department not later than the 10th day after the date the license holder receives the notice of revocation from the department, unless the license holder requests a hearing from the department. The license holder may request that the justice court in the justice court precinct in which the license holder resides review the revocation as provided by Section 411.180. If a request is made for the justice court to review the revocation and hold a hearing, the license holder shall surrender the license on the date an order of revocation is entered by the justice court.(c) A license holder whose license is revoked for a reason listed in Subsections (a)(1)-(5) may reapply as a new applicant for the issuance of a license under this subchapter after the second anniversary of the date of the revocation if the cause for revocation does not exist on the date of the second anniversary. If the cause for revocation exists on the date of the second anniversary after the date of revocation, the license holder may not apply for a new license until the cause for revocation no longer exists and has not existed for a period of two years.(d) A license holder whose license is revoked under Subsection (a)(6) may reapply for an original or renewed license at any time, provided the application fee and a dishonored payment charge of $25 is paid by cashier's check or money order made payable to the "Texas Department of Public Safety."

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 9.09(a), eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 1065, Sec. 2, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 11.11, eff. September 1, 2009.

Sec. 411.187. SUSPENSION OF LICENSE. (a) The department shall suspend a license under this section if the license holder:(1) is charged with the commission of a Class A or Class B misdemeanor or equivalent offense, or of an offense under Section 42.01, Penal Code, or equivalent offense, or of a felony under an information or indictment;(2) fails to notify the department of a change of address, name, or status as required by Section 411.181;(3) carries a concealed handgun under the authority of this subchapter of a different category than the license holder is licensed to carry;(4) fails to return a previously issued license after a license is modified as required by Section 411.184(d);(5) commits an act of family violence and is the subject of an active protective order rendered under Title 4, Family Code; or(6) is arrested for an offense involving family violence or an offense under Section 42.072, Penal Code, and is the subject of an order for emergency protection issued under Article 17.292, Code of Criminal Procedure.(b) If a peace officer believes a reason listed in Subsection (a) to suspend a license exists, the officer shall prepare an affidavit on a form provided by the department stating the reason for the suspension of the license and giving the department all of the information available to the officer at the time of the preparation of the form. The officer shall attach the officer's reports relating to the license holder to the form and send the form and the attachments to the appropriate division of the department at its Austin headquarters not later than the fifth working day after the date the form is prepared. The officer shall send a copy of the form and the attachments to the license holder. If the license holder has not surrendered the license or the license was not seized as evidence, the license holder shall surrender the license to the appropriate division of the department not later than the 10th day after the date the license holder receives the notice of suspension from the department unless the license holder requests a hearing from the department. The license holder may request that the justice court in the justice court precinct in which the license holder resides review the suspension as provided by Section 411.180. If a request is made for the justice court to review the suspension and hold a hearing, the license holder shall surrender the license on the date an order of suspension is entered by the justice court.(c) The department shall suspend a license under this section:(1) for 30 days, if the person's license is subject to suspension for a reason listed in Subsection (a)(2), (3), or (4), except as provided by Subdivision (2);(2) for not less than one year and not more than three years, if the person's license:(A) is subject to suspension for a reason listed in Subsection (a), other than the reason listed in Subsection (a)(1); and(B) has been previously suspended for the same reason;(3) until dismissal of the charges, if the person's license is subject to suspension for the reason listed in Subsection (a)(1); or(4) for the duration of or the period specified by:(A) the protective order issued under Title 4, Family Code, if the person's license is subject to suspension for the reason listed in Subsection (a)(5); or(B) the order for emergency protection issued under Article 17.292, Code of Criminal Procedure, if the person's license is subject to suspension for the reason listed in Subsection (a)(6).

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 9.10(a), eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1412, Sec. 6, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 316, Sec. 7, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 11.12, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 12A.01, eff. September 1, 2009.

Sec. 411.188. HANDGUN PROFICIENCY REQUIREMENT. (a) The director by rule shall establish minimum standards for handgun proficiency and shall develop a course to teach handgun proficiency and examinations to measure handgun proficiency. The course to teach handgun proficiency must contain training sessions divided into two parts. One part of the course must be classroom instruction and the other part must be range instruction and an actual demonstration by the applicant of the applicant's ability to safely and proficiently use the applicable category of handgun. An applicant must be able to demonstrate, at a minimum, the degree of proficiency that is required to effectively operate a handgun of .32 caliber or above. The department shall distribute the standards, course requirements, and examinations on request to any qualified handgun instructor.(b) Only a qualified handgun instructor may administer a handgun proficiency course. The handgun proficiency course must include at least 10 hours and not more than 15 hours of instruction on:(1) the laws that relate to weapons and to the use of deadly force;(2) handgun use, proficiency, and safety;(3) nonviolent dispute resolution; and(4) proper storage practices for handguns with an emphasis on storage practices that eliminate the possibility of accidental injury to a child.(c) The department by rule shall develop a continuing education course in handgun proficiency for a license holder who wishes to renew a license. Only a qualified handgun instructor may administer the continuing education course. The course must include:(1) at least four hours of instruction on one or more of the subjects listed in Subsection (b); and(2) other information the director determines is appropriate.(d) Only a qualified handgun instructor may administer the proficiency examination to obtain or to renew a license. The proficiency examination must include:(1) a written section on the subjects listed in Subsection (b); and(2) a physical demonstration of proficiency in the use of one or more handguns of specific categories and in handgun safety procedures.(e) Only a qualified handgun instructor may administer the proficiency examination to modify a license. The proficiency examination must include a physical demonstration of the proficiency in the use of one or more handguns of specific categories and in handgun safety procedures.(f) The department shall develop and distribute directions and materials for course instruction, test administration, and recordkeeping. All test results shall be sent to the department, and the department shall maintain a record of the results.(g) A person who wishes to obtain or renew a license to carry a concealed handgun must apply in person to a qualified handgun instructor to take the appropriate course in handgun proficiency and demonstrate handgun proficiency as required by the department.(h) A license holder who wishes to modify a license to allow the license holder to carry a handgun of a different category than the license indicates must apply in person to a qualified handgun instructor to demonstrate the required knowledge and proficiency in that category.(i) A certified firearms instructor of the department may monitor any class or training presented by a qualified handgun instructor. A qualified handgun instructor shall cooperate with the department in the department's efforts to monitor the presentation of training by the qualified handgun instructor. A qualified handgun instructor shall make available for inspection to the department any and all records maintained by a qualified handgun instructor under this subchapter. The qualified handgun instructor shall keep a record of all information required by department rule.(j) The department may offer online, or allow a qualified handgun instructor to offer online, the continuing education instruction course and written section of the proficiency examination required to renew a license.(k) A qualified handgun instructor may submit to the department a written recommendation for disapproval of the application for a license, renewal, or modification of a license, accompanied by an affidavit stating personal knowledge or naming persons with personal knowledge of facts that lead the instructor to believe that an applicant does not possess the required handgun proficiency. The department may use a written recommendation submitted under this subsection as the basis for denial of a license only if the department determines that the recommendation is made in good faith and is supported by a preponderance of the evidence. The department shall make a determination under this subsection not later than the 45th day after the date the department receives the written recommendation. The 60-day period in which the department must take action under Section 411.177(b) is extended one day for each day a determination is pending under this subsection.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a) eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 9.11(a), eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 5.10, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 11.13, eff. September 1, 2009.

Sec. 411.1881. EXEMPTION FROM INSTRUCTION FOR CERTAIN PERSONS. (a) Notwithstanding any other provision of this subchapter, a person may not be required to complete the range instruction portion of a handgun proficiency course to obtain or renew a concealed handgun license issued under this subchapter if the person:(1) is currently serving in or is honorably discharged from:(A) the army, navy, air force, coast guard, or marine corps of the United States or an auxiliary service or reserve unit of one of those branches of the armed forces; or(B) the state military forces, as defined by Section 431.001; and(2) has, within the five years preceding the date of the person's application for an original or renewed license, as applicable, completed a course of training in handgun proficiency or familiarization as part of the person's service with the armed forces or state military forces.(b) The director by rule shall adopt a procedure by which a license holder who is exempt under Subsection (a) from the range instruction portion of the handgun proficiency requirement may submit a form demonstrating the license holder's qualification for an exemption under that subsection. The form must provide sufficient information to allow the department to verify whether the license holder qualifies for the exemption.

Added by Acts 2005, 79th Leg., Ch. 132, Sec. 1, eff. September 1, 2005.

Sec. 411.1882. EVIDENCE OF HANDGUN PROFICIENCY FOR CERTAIN PERSONS. (a) A person who is serving in this state as a judge or justice of a federal court, as an active judicial officer, as defined by Section 411.201, or as a district attorney, assistant district attorney, criminal district attorney, assistant criminal district attorney, county attorney, or assistant county attorney may establish handgun proficiency for the purposes of this subchapter by obtaining from a handgun proficiency instructor approved by the Commission on Law Enforcement Officer Standards and Education for purposes of Section 1702.1675, Occupations Code, a sworn statement that:(1) indicates that the person, during the 12-month period preceding the date of the person's application to the department, demonstrated to the instructor proficiency in the use of handguns; and(2) designates the categories of handguns with respect to which the person demonstrated proficiency.(b) The director by rule shall adopt a procedure by which a person described under Subsection (a) may submit a form demonstrating the person's qualification for an exemption under that subsection. The form must provide sufficient information to allow the department to verify whether the person qualifies for the exemption.(c) A license issued under this section automatically expires on the six-month anniversary of the date the person's status under Subsection (a) becomes inapplicable. A license that expires under this subsection may be renewed under Section 411.185.

Added by Acts 2007, 80th Leg., R.S., Ch. 1222, Sec. 3, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 11.14, eff. September 1, 2009.

Sec. 411.190. QUALIFIED HANDGUN INSTRUCTORS. (a) The director may certify as a qualified handgun instructor a person who:(1) is certified by the Commission on Law Enforcement Officer Standards and Education or under Chapter 1702, Occupations Code, to instruct others in the use of handguns;(2) regularly instructs others in the use of handguns and has graduated from a handgun instructor school that uses a nationally accepted course designed to train persons as handgun instructors; or(3) is certified by the National Rifle Association of America as a handgun instructor.(b) In addition to the qualifications described by Subsection (a), a qualified handgun instructor must be qualified to instruct persons in:(1) the laws that relate to weapons and to the use of deadly force;(2) handgun use, proficiency, and safety;(3) nonviolent dispute resolution; and(4) proper storage practices for handguns, including storage practices that eliminate the possibility of accidental injury to a child.(c) In the manner applicable to a person who applies for a license to carry a concealed handgun, the department shall conduct a background check of a person who applies for certification as a qualified handgun instructor. If the background check indicates that the applicant for certification would not qualify to receive a handgun license, the department may not certify the applicant as a qualified handgun instructor. If the background check indicates that the applicant for certification would qualify to receive a handgun license, the department shall provide handgun instructor training to the applicant. The applicant shall pay a fee of $100 to the department for the training. The applicant must take and successfully complete the training offered by the department and pay the training fee before the department may certify the applicant as a qualified handgun instructor. The department shall issue a license to carry a concealed handgun under the authority of this subchapter to any person who is certified as a qualified handgun instructor and who pays to the department a fee of $100 in addition to the training fee. The department by rule may prorate or waive the training fee for an employee of another governmental entity.(d) The certification of a qualified handgun instructor expires on the second anniversary after the date of certification. To renew a certification, the qualified handgun instructor must pay a fee of $100 and take and successfully complete the retraining courses required by department rule. Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 5.11 (d-1) The department shall ensure that an applicant may renew certification under Subsection (d) from any county in this state by using an online format to complete the required retraining courses if:(1) the applicant is renewing certification for the first time; or(2) the applicant completed the required retraining courses in person the previous time the applicant renewed the certificate. Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 11.15 (d-1) The department shall ensure that an applicant may renew certification under Subsection (d) from any county in this state by using an online format to complete the required retraining courses if:(1) the applicant is renewing certification for the first time; or(2) the applicant completed the required retraining courses in person the previous time the applicant renewed certification.(e) After certification, a qualified handgun instructor may conduct training for applicants for a license under this subchapter.(f) If the department determines that a reason exists to revoke, suspend, or deny a license to carry a concealed handgun with respect to a person who is a qualified handgun instructor or an applicant for certification as a qualified handgun instructor, the department shall take that action against the person's:(1) license to carry a concealed handgun if the person is an applicant for or the holder of a license issued under this subchapter; and(2) certification as a qualified handgun instructor.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 9.13(a), eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 199, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 14.758, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 5.11, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 11.15, eff. September 1, 2009.

Sec. 411.191. REVIEW OF DENIAL, REVOCATION, OR SUSPENSION OF CERTIFICATION AS QUALIFIED HANDGUN INSTRUCTOR. The procedures for the review of a denial, revocation, or suspension of a license under Section 411.180 apply to the review of a denial, revocation, or suspension of certification as a qualified handgun instructor. The notice provisions of this subchapter relating to denial, revocation, or suspension of handgun licenses apply to the proposed denial, revocation, or suspension of a certification of a qualified handgun instructor or an applicant for certification as a qualified handgun instructor.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997.

Sec. 411.192. CONFIDENTIALITY OF RECORDS. (a) The department shall disclose to a criminal justice agency information contained in its files and records regarding whether a named individual or any individual named in a specified list is licensed under this subchapter. Information on an individual subject to disclosure under this section includes the individual's name, date of birth, gender, race, zip code, telephone number, e-mail address, and Internet website address. Except as otherwise provided by this section and by Section 411.193, all other records maintained under this subchapter are confidential and are not subject to mandatory disclosure under the open records law, Chapter 552.(b) An applicant or license holder may be furnished a copy of disclosable records regarding the applicant or license holder on request and the payment of a reasonable fee.(c) The department shall notify a license holder of any request that is made for information relating to the license holder under this section and provide the name of the agency making the request.(d) The department shall make public and distribute to the public at no cost lists of individuals who are certified as qualified handgun instructors by the department and who request to be included as provided by Subsection (e). The department shall include on the lists each individual's name, telephone number, e-mail address, and Internet website address. The department shall make the list available on the department's Internet website.(e) An individual who is certified as a qualified handgun instructor may request in writing that the department disclose all or part of the information described by Subsection (d) regarding the individual. The department shall include all or part of the individual's information on the list as requested.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 172, Sec. 1, eff. May 23, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 6.03, eff. September 1, 2009.

Sec. 411.193. STATISTICAL REPORT. The department shall make available, on request and payment of a reasonable fee to cover costs of copying, a statistical report that includes the number of licenses issued, denied, revoked, or suspended by the department during the preceding month, listed by age, gender, race, and zip code of the applicant or license holder.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997.

Sec. 411.194. REDUCTION OF FEES DUE TO INDIGENCY. (a) Notwithstanding any other provision of this subchapter, the department shall reduce by 50 percent any fee required for the issuance of an original, duplicate, modified, or renewed license under this subchapter if the department determines that the applicant is indigent.(b) The department shall require an applicant requesting a reduction of a fee to submit proof of indigency with the application materials.(c) For purposes of this section, an applicant is indigent if the applicant's income is not more than 100 percent of the applicable income level established by the federal poverty guidelines.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997.

Sec. 411.195. REDUCTION OF FEES FOR SENIOR CITIZENS. Notwithstanding any other provision of this subchapter, the department shall reduce by 50 percent any fee required for the issuance of an original, duplicate, modified, or renewed license under this subchapter if the applicant for the license is 60 years of age or older.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 289, Sec. 1, eff. September 1, 2005.

Sec. 411.1951. WAIVER OR REDUCTION OF FEES FOR MEMBERS OR VETERANS OF UNITED STATES ARMED FORCES. (a) In this section, "veteran" means a person who:(1) has served in:(A) the army, navy, air force, coast guard, or marine corps of the United States;(B) the state military forces as defined by Section 431.001; or(C) an auxiliary service of one of those branches of the armed forces; and(2) has been honorably discharged from the branch of the service in which the person served.(b) Notwithstanding any other provision of this subchapter, the department shall waive any fee required for the issuance of an original, duplicate, modified, or renewed license under this subchapter if the applicant for the license is:(1) a member of the United States armed forces, including a member of the reserves, national guard, or state guard; or(2) a veteran who, within 365 days preceding the date of the application, was honorably discharged from the branch of service in which the person served.(c) Notwithstanding any other provision of this subchapter, the department shall reduce by 50 percent any fee required for the issuance of an original, duplicate, modified, or renewed license under this subchapter if the applicant for the license is a veteran who, more than 365 days preceding the date of the application, was honorably discharged from the branch of the service in which the person served.

Added by Acts 2005, 79th Leg., Ch. 486, Sec. 4, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 200, Sec. 1, eff. September 1, 2007.

Sec. 411.196. METHOD OF PAYMENT. A person may pay a fee required by this subchapter by cash, credit card, personal check, cashier's check, or money order. A person who pays a fee required by this subchapter by cash must pay the fee in person. Checks or money orders must be made payable to the "Texas Department of Public Safety." A person whose payment for a fee required by this subchapter is dishonored or reversed must pay any future fees required by this subchapter by cashier's check or money order made payable to the "Texas Department of Public Safety." A fee received by the department under this subchapter is nonrefundable.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 1065, Sec. 1, eff. September 1, 2005.

Sec. 411.197. RULES. The director shall adopt rules to administer this subchapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997.

Sec. 411.198. LAW ENFORCEMENT OFFICER ALIAS HANDGUN LICENSE. (a) On written approval of the director, the department may issue to a law enforcement officer an alias license to carry a concealed handgun to be used in supervised activities involving criminal investigations.(b) It is a defense to prosecution under Section 46.035, Penal Code, that the actor, at the time of the commission of the offense, was the holder of an alias license issued under this section.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997.

Sec. 411.199. HONORABLY RETIRED PEACE OFFICERS. (a) A person who is licensed as a peace officer under Chapter 1701, Occupations Code, and who has been employed full-time as a peace officer by a law enforcement agency may apply for a license under this subchapter at any time after retirement.(b) The person shall submit two complete sets of legible and classifiable fingerprints and a sworn statement from the head of the law enforcement agency employing the applicant. A head of a law enforcement agency may not refuse to issue a statement under this subsection. If the applicant alleges that the statement is untrue, the department shall investigate the validity of the statement. The statement must include:(1) the name and rank of the applicant;(2) the status of the applicant before retirement;(3) whether or not the applicant was accused of misconduct at the time of the retirement;(4) the physical and mental condition of the applicant;(5) the type of weapons the applicant had demonstrated proficiency with during the last year of employment;(6) whether the applicant would be eligible for reemployment with the agency, and if not, the reasons the applicant is not eligible; and(7) a recommendation from the agency head regarding the issuance of a license under this subchapter.(c) The department may issue a license under this subchapter to an applicant under this section if the applicant is honorably retired and physically and emotionally fit to possess a handgun. In this subsection, "honorably retired" means the applicant:(1) did not retire in lieu of any disciplinary action;(2) was eligible to retire from the law enforcement agency or was ineligible to retire only as a result of an injury received in the course of the applicant's employment with the agency; and(3) is entitled to receive a pension or annuity for service as a law enforcement officer or is not entitled to receive a pension or annuity only because the law enforcement agency that employed the applicant does not offer a pension or annuity to its employees.(d) An applicant under this section must pay a fee of $25 for a license issued under this subchapter.(e) A retired peace officer who obtains a license under this subchapter must maintain, for the category of weapon licensed, the proficiency required for a peace officer under Section 1701.355, Occupations Code. The department or a local law enforcement agency shall allow a retired peace officer of the department or agency an opportunity to annually demonstrate the required proficiency. The proficiency shall be reported to the department on application and renewal.(f) A license issued under this section expires as provided by Section 411.183.(g) A retired officer of the United States who was eligible to carry a firearm in the discharge of the officer's official duties is eligible for a license under this section. An applicant described by this subsection may submit the application at any time after retirement. The applicant shall submit with the application proper proof of retired status by presenting the following documents prepared by the agency from which the applicant retired:(1) retirement credentials; and(2) a letter from the agency head stating the applicant retired in good standing.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 25, Sec. 1, eff. May 3, 1999; Acts 1999, 76th Leg., ch. 62, Sec. 9.14, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 196, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 11.16, eff. September 1, 2009.

Sec. 411.1991. ACTIVE PEACE OFFICERS. (a) A person who is licensed as a peace officer under Chapter 1701, Occupations Code, and is employed full-time as a peace officer by a law enforcement agency may apply for a license under this subchapter. The person shall submit to the department two complete sets of legible and classifiable fingerprints and a sworn statement of the head of the law enforcement agency employing the applicant. A head of a law enforcement agency may not refuse to issue a statement under this subsection. If the applicant alleges that the statement is untrue, the department shall investigate the validity of the statement. The statement must include:(1) the name and rank of the applicant;(2) whether the applicant has been accused of misconduct at any time during the applicant's period of employment with the agency and the disposition of that accusation;(3) a description of the physical and mental condition of the applicant;(4) a list of the types of weapons the applicant has demonstrated proficiency with during the preceding year; and(5) a recommendation from the agency head that a license be issued to the person under this subchapter.(b) The department may issue a license under this subchapter to an applicant under this section if the statement from the head of the law enforcement agency employing the applicant complies with Subsection (a) and indicates that the applicant is qualified and physically and mentally fit to carry a handgun.(c) An applicant under this section shall pay a fee of $25 for a license issued under this subchapter.(d) A license issued under this section expires as provided by Section 411.183.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 9.15(a), eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 11.17, eff. September 1, 2009.

Sec. 411.200. APPLICATION TO LICENSED SECURITY OFFICERS. This subchapter does not exempt a license holder who is also employed as a security officer and licensed under Chapter 1702, Occupations Code, from the duty to comply with Chapter 1702, Occupations Code, or Section 46.02, Penal Code.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.759, eff. Sept. 1, 2001.

Sec. 411.201. ACTIVE AND RETIRED JUDICIAL OFFICERS. (a) In this section:(1) "Active judicial officer" means:(A) a person serving as a judge or justice of the supreme court, the court of criminal appeals, a court of appeals, a district court, a criminal district court, a constitutional county court, a statutory county court, a justice court, or a municipal court; or(B) a federal judge who is a resident of this state.(2) "Retired judicial officer" means:(A) a special judge appointed under Section 26.023 or 26.024; or(B) a senior judge designated under Section 75.001 or a judicial officer as designated or defined by Section 75.001, 831.001, or 836.001.(b) Notwithstanding any other provision of this subchapter, the department shall issue a license under this subchapter to an active or retired judicial officer who meets the requirements of this section.(c) An active judicial officer is eligible for a license to carry a concealed handgun under the authority of this subchapter. A retired judicial officer is eligible for a license to carry a concealed handgun under the authority of this subchapter if the officer:(1) has not been convicted of a felony;(2) has not, in the five years preceding the date of application, been convicted of a Class A or Class B misdemeanor or equivalent offense;(3) is not charged with the commission of a Class A or Class B misdemeanor or equivalent offense or of a felony under an information or indictment;(4) is not a chemically dependent person; and(5) is not a person of unsound mind.(d) An applicant for a license who is an active or retired judicial officer must submit to the department:(1) a completed application, including all required affidavits, on a form prescribed by the department;(2) one or more photographs of the applicant that meet the requirements of the department;(3) two complete sets of legible and classifiable fingerprints of the applicant, including one set taken by a person employed by a law enforcement agency who is appropriately trained in recording fingerprints;(4) evidence of handgun proficiency, in the form and manner required by the department for an applicant under this section;(5) a nonrefundable application and license fee set by the department in an amount reasonably designed to cover the administrative costs associated with issuance of a license to carry a concealed handgun under this subchapter; and(6) if the applicant is a retired judicial officer, a form executed by the applicant that authorizes the department to make an inquiry into any noncriminal history records that are necessary to determine the applicant's eligibility for a license under this subchapter.(e) On receipt of all the application materials required by this section, the department shall:(1) if the applicant is an active judicial officer, issue a license to carry a concealed handgun under the authority of this subchapter; or(2) if the applicant is a retired judicial officer, conduct an appropriate background investigation to determine the applicant's eligibility for the license and, if the applicant is eligible, issue a license to carry a concealed handgun under the authority of this subchapter.(f) Except as otherwise provided by this subsection, an applicant for a license under this section must satisfy the handgun proficiency requirements of Section 411.188. The classroom instruction part of the proficiency course for an active judicial officer is not subject to a minimum hour requirement. The instruction must include instruction only on:(1) handgun use, proficiency, and safety; and(2) proper storage practices for handguns with an emphasis on storage practices that eliminate the possibility of accidental injury to a child.(g) A license issued under this section expires as provided by Section 411.183 and, except as otherwise provided by this subsection, may be renewed in accordance with Section 411.185 of this subchapter. An active judicial officer is not required to attend the classroom instruction part of the continuing education proficiency course to renew a license.(h) The department shall issue a license to carry a concealed handgun under the authority of this subchapter to an elected attorney representing the state in the prosecution of felony cases who meets the requirements of this section for an active judicial officer. The department shall waive any fee required for the issuance of an original, duplicate, or renewed license under this subchapter for an applicant who is an attorney elected or employed to represent the state in the prosecution of felony cases.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 402, Sec. 1, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1222, Sec. 4, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 11.18, eff. September 1, 2009.

Sec. 411.202. LICENSE A BENEFIT. The issuance of a license under this subchapter is a benefit to the license holder for purposes of those sections of the Penal Code to which the definition of "benefit" under Section 1.07, Penal Code, applies.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997.

Sec. 411.203. RIGHTS OF EMPLOYERS. This subchapter does not prevent or otherwise limit the right of a public or private employer to prohibit persons who are licensed under this subchapter from carrying a concealed handgun on the premises of the business.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997.

Sec. 411.204. NOTICE REQUIRED ON CERTAIN PREMISES. (a) A business that has a permit or license issued under Chapter 25, 28, 32, 69, or 74, Alcoholic Beverage Code, and that derives 51 percent or more of its income from the sale of alcoholic beverages for on-premises consumption as determined by the Texas Alcoholic Beverage Commission under Section 104.06, Alcoholic Beverage Code, shall prominently display at each entrance to the business premises a sign that complies with the requirements of Subsection (c).(b) A hospital licensed under Chapter 241, Health and Safety Code, or a nursing home licensed under Chapter 242, Health and Safety Code, shall prominently display at each entrance to the hospital or nursing home, as appropriate, a sign that complies with the requirements of Subsection (c) other than the requirement that the sign include on its face the number "51".(c) The sign required under Subsections (a) and (b) must give notice in both English and Spanish that it is unlawful for a person licensed under this subchapter to carry a handgun on the premises. The sign must appear in contrasting colors with block letters at least one inch in height and must include on its face the number "51" printed in solid red at least five inches in height. The sign shall be displayed in a conspicuous manner clearly visible to the public.(d) A business that has a permit or license issued under the Alcoholic Beverage Code and that is not required to display a sign under this section may be required to display a sign under Section 11.041 or 61.11, Alcoholic Beverage Code.(e) This section does not apply to a business that has a food and beverage certificate issued under the Alcoholic Beverage Code.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 9.16(a), eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 523, Sec. 1, eff. June 18, 1999.

Sec. 411.205. REQUIREMENT TO DISPLAY LICENSE. If a license holder is carrying a handgun on or about the license holder's person when a magistrate or a peace officer demands that the license holder display identification, the license holder shall display both the license holder's driver's license or identification certificate issued by the department and the license holder's handgun license.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 9.17(a), eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 12A.02, eff. September 1, 2009.

Sec. 411.206. SEIZURE OF HANDGUN AND LICENSE. (a) If a peace officer arrests and takes into custody a license holder who is carrying a handgun under the authority of this subchapter, the officer shall seize the license holder's handgun and license as evidence.(b) The provisions of Article 18.19, Code of Criminal Procedure, relating to the disposition of weapons seized in connection with criminal offenses, apply to a handgun seized under this subsection.(c) Any judgment of conviction entered by any court for an offense under Section 46.035, Penal Code, must contain the handgun license number of the convicted license holder. A certified copy of the judgment is conclusive and sufficient evidence to justify revocation of a license under Section 411.186(a)(4).

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997.

Sec. 411.207. AUTHORITY OF PEACE OFFICER TO DISARM. (a) A peace officer who is acting in the lawful discharge of the officer's official duties may disarm a license holder at any time the officer reasonably believes it is necessary for the protection of the license holder, officer, or another individual. The peace officer shall return the handgun to the license holder before discharging the license holder from the scene if the officer determines that the license holder is not a threat to the officer, license holder, or another individual and if the license holder has not violated any provision of this subchapter or committed any other violation that results in the arrest of the license holder.(b) A peace officer who is acting in the lawful discharge of the officer's official duties may temporarily disarm a license holder when a license holder enters a nonpublic, secure portion of a law enforcement facility, if the law enforcement agency provides a gun locker where the peace officer can secure the license holder's handgun. The peace officer shall secure the handgun in the locker and shall return the handgun to the license holder immediately after the license holder leaves the nonpublic, secure portion of the law enforcement facility.(c) A law enforcement facility shall prominently display at each entrance to a nonpublic, secure portion of the facility a sign that gives notice in both English and Spanish that, under this section, a peace officer may temporarily disarm a license holder when the license holder enters the nonpublic, secure portion of the facility. The sign must appear in contrasting colors with block letters at least one inch in height. The sign shall be displayed in a clearly visible and conspicuous manner.(d) In this section:(1) "Law enforcement facility" means a building or a portion of a building used exclusively by a law enforcement agency that employs peace officers as described by Articles 2.12(1) and (3), Code of Criminal Procedure, and support personnel to conduct the official business of the agency. The term does not include:(A) any portion of a building not actively used exclusively to conduct the official business of the agency; or(B) any public or private driveway, street, sidewalk, walkway, parking lot, parking garage, or other parking area.(2) "Nonpublic, secure portion of a law enforcement facility" means that portion of a law enforcement facility to which the general public is denied access without express permission and to which access is granted solely to conduct the official business of the law enforcement agency.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 572, Sec. 1, eff. September 1, 2007.

Sec. 411.208. LIMITATION OF LIABILITY. (a) A court may not hold the state, an agency or subdivision of the state, an officer or employee of the state, a peace officer, or a qualified handgun instructor liable for damages caused by:(1) an action authorized under this subchapter or a failure to perform a duty imposed by this subchapter; or(2) the actions of an applicant or license holder that occur after the applicant has received a license or been denied a license under this subchapter.(b) A cause of action in damages may not be brought against the state, an agency or subdivision of the state, an officer or employee of the state, a peace officer, or a qualified handgun instructor for any damage caused by the actions of an applicant or license holder under this subchapter.(c) The department is not responsible for any injury or damage inflicted on any person by an applicant or license holder arising or alleged to have arisen from an action taken by the department under this subchapter.(d) The immunities granted under Subsections (a), (b), and (c) do not apply to an act or a failure to act by the state, an agency or subdivision of the state, an officer of the state, or a peace officer if the act or failure to act was capricious or arbitrary.(e) The immunities granted under Subsection (a) to a qualified handgun instructor do not apply to a cause of action for fraud or a deceptive trade practice.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 10.01(a), eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 11.19, eff. September 1, 2009.

SUBCHAPTER I. INTERNAL OVERSIGHTSec. 411.241. OFFICE OF AUDIT AND REVIEW. The commission shall establish the office of audit and review. The office shall coordinate activities designed to promote effectiveness in departmental operations and to keep the commission and the legislature fully informed about deficiencies within the department. The office shall:(1) inspect and audit departmental programs and operations for efficiency, uniformity, and compliance with established procedures and develop recommendations for improvement;(2) coordinate and be responsible for promoting accountability, integrity, and efficiency in the department; and(3) provide the commission with information relevant to its oversight of the department.

Added by Acts 1999, 76th Leg., ch. 1189, Sec. 16, eff. Sept. 1, 1999.

Sec. 411.242. DIRECTOR OF AUDIT AND REVIEW. (a) The commission shall appoint the director of the office of audit and review. The director of audit and review serves until removed by the commission.(b) The director of audit and review must satisfy the requirements to be the agency's internal auditor under Section 2102.006(b) and is considered to be the agency's internal auditor for purposes of Chapter 2102.(c) The department shall provide the director of audit and review with access to any records, data, or other information necessary to fulfill the purposes of this section and Section 411.243.(d) The director of audit and review shall, with the advice and consent of the commission, determine which audits and inspections to perform and may publish the findings and recommendations of the office of audit and review.(e) The director of audit and review shall:(1) report to the commission regarding audits and inspections planned and the status and findings of those audits and inspections; and(2) report to the director for administrative purposes and keep the director informed of the office's findings.

Added by Acts 1999, 76th Leg., ch. 1189, Sec. 16, eff. Sept. 1, 1999.

Sec. 411.243. POWERS AND DUTIES. (a) The office of audit and review shall:(1) independently and objectively inspect all divisions of the department to:(A) ensure that operations are conducted efficiently, uniformly, and in compliance with established procedures; and(B) make recommendations for improvements in operational performance;(2) independently and objectively audit all divisions of the department to:(A) promote economy, effectiveness, and efficiency within the department;(B) prevent and detect fraud, waste, and abuse in department programs and operations; and(C) make recommendations about the adequacy and effectiveness of the department's system of internal control policies and procedures;(3) advise in the development and evaluation of the department's performance measures;(4) review actions taken by the department to improve program performance and make recommendations for improvement;(5) review and make recommendations to the commission and the legislature regarding rules, laws, and guidelines relating to department programs and operations;(6) keep the commission, director, and legislature fully informed of problems in department programs and operations; and(7) ensure effective coordination and cooperation among the state auditor's office, legislative oversight committees, and other governmental bodies while attempting to avoid duplication.(b) Chapter 2102 applies to the office of audit and review.

Added by Acts 1999, 76th Leg., ch. 1189, Sec. 16, eff. Sept. 1, 1999.

Sec. 411.244. OFFICE OF INSPECTOR GENERAL. (a) The commission shall establish the office of inspector general, which is responsible for:(1) acting to prevent and detect serious breaches of departmental policy, fraud, and abuse of office, including any acts of criminal conduct within the department; and(2) independently and objectively reviewing, investigating, delegating an investigation, and overseeing the investigation of administrative and all other allegations of conduct referred to in (a)(1) above and the following:(A) criminal activity occurring in all divisions of the department;(B) allegations of wrongdoing by department employees;(C) crimes committed on department property; and(D) serious breaches of department policy.(b) The office of inspector general has departmental jurisdiction for oversight and coordination over all investigations occurring on department property or involving department employees. The office shall coordinate and provide oversight, but need not conduct, all investigations under this section. The inspector general shall delegate criminal allegations arising under this section to the Texas Ranger division or the Criminal Law Enforcement division of the department for investigation or referral back to the inspector general for further action. However the inspector general shall continually monitor referred matters and report to the commission along with any other division investigating a matter on its status while pending.(c) An investigation under this section may be initiated only by the director or the commission.(d) The commission has direct oversight over the office of inspector general, including decisions regarding budget and staffing. The commission shall appoint the inspector general. The inspector general serves until removed by the commission. The commission shall establish policies to ensure that the commission continues to oversee the office of inspector general as required by this subsection and to ensure that the office of inspector general retains and exercises its original jurisdiction under Subsection (b).(e) The inspector general shall report directly to the commission regarding performance of and activities related to investigations, report to the director for administrative purposes, and provide the director with information regarding investigations as appropriate.(f) The inspector general shall present at each regularly scheduled commission meeting and at other appropriate times:(1) reports of investigations; and(2) a summary of information relating to investigations conducted under this section that includes analysis of the number, type, and outcome of investigations, trends in the investigations, and recommendations to avoid future complaints.(g) This chapter or other law related to the operation of the department's office of inspector general does not preempt the authority of the state auditor to conduct an audit or investigation under Chapter 321 or other law.

Added by Acts 1999, 76th Leg., ch. 1189, Sec. 16, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 5.12, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 5.13, eff. September 1, 2009.

SUBCHAPTER J. UNSOLVED CRIMES INVESTIGATION PROGRAMSec. 411.261. DEFINITIONS. In this subchapter:(1) "Attorney representing the state" means a district attorney, criminal district attorney, or county attorney performing the duties of a district attorney.(2) "Unsolved crime" means a criminal offense:(A) that is an unsolved homicide or an unsolved felony that is one offense arising out of the same criminal episode as other unsolved felonies; and(B) the investigation of which requires a level of expertise that is not readily available to local law enforcement agencies.

Added by Acts 2001, 77th Leg., ch. 1043, Sec. 1, eff. Sept. 1, 2001.

Sec. 411.262. UNSOLVED CRIMES INVESTIGATION PROGRAM. (a) The unsolved crimes investigation program is an investigative program within the department.(b) The program is a function of the Texas Rangers and will be commanded by the chief of the Texas Rangers.(c) The director may employ commissioned peace officers and noncommissioned employees to perform duties required of the program.(d) To be eligible for employment under this section, a peace officer must be a sergeant or higher-ranked officer of the Texas Rangers and must have two or more years of experience in the investigation of homicides or other major felonies.(e) To be eligible for employment under this section, a noncommissioned employee must meet the experience, training, and educational qualifications set by the director as requirements for investigating or assisting in the investigation of an unsolved crime.

Added by Acts 2001, 77th Leg., ch. 1043, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 7.02, eff. June 19, 2009.

Sec. 411.263. ASSISTANCE ON REQUEST. On the request of an attorney representing the state and with the approval of the director, employees of the unsolved crimes investigation program of the department may assist local law enforcement in the investigation of crime.

Added by Acts 2001, 77th Leg., ch. 1043, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 7.03, eff. June 19, 2009.

SUBCHAPTER K. DEPARTMENT OF PUBLIC SAFETY HISTORICAL MUSEUM AND RESEARCH CENTERSec. 411.281. DEFINITION. In this subchapter, "museum" means the nonprofit organization, known as the Department of Public Safety Historical Museum and Research Center, established by employees and former employees of the department for the purposes of creating and operating a museum and research facility to:(1) inform the public about the personnel and history of the department; and(2) educate young people about law enforcement procedures through an interactive facility.

Added by Acts 2001, 77th Leg., ch. 463, Sec. 1, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 411.301 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(59), eff. Sept. 1, 2003.

Sec. 411.282. GENERAL PROVISIONS. The commission may:(1) establish a support staff in the department to assist the museum;(2) use department property to fulfill the purposes of this subchapter; and(3) enter into a contract with the museum.

Added by Acts 2001, 77th Leg., ch. 463, Sec. 1, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 411.302 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(59), eff. Sept. 1, 2003.

Sec. 411.283. PERSONNEL. (a) The director may appoint and assign duties to department personnel to serve as paid support staff for the museum. (b) The support staff may consist of a historian, a librarian, and other personnel as needed to administer the museum.(c) The department may spend funds to hire support staff.

Added by Acts 2001, 77th Leg., ch. 463, Sec. 1, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 411.303 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(59), eff. Sept. 1, 2003.

Sec. 411.284. FUNDING. (a) The Department of Public Safety Historical Museum and Research Center account is created as a special account outside the state treasury to be held at the Department of Public Safety Credit Union and to be administered by the commission. The money in the account may be used only to administer this subchapter.(b) The account is composed of gifts, grants, and donations collected by the department from any public or private source for the purposes of this subchapter.

Added by Acts 2001, 77th Leg., ch. 463, Sec. 1, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 411.304 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(59), eff. Sept. 1, 2003.

SUBCHAPTER L. STATEWIDE AMERICA'S MISSING: BROADCAST EMERGENCY RESPONSE (AMBER) ALERT SYSTEM FOR ABDUCTED CHILDRENSec. 411.351. DEFINITIONS. In this subchapter:(1) "Abducted child" means a child 17 years of age or younger whose whereabouts are unknown and whose disappearance poses a credible threat to the safety and health of the child, as determined by a local law enforcement agency.(2) "Alert system" means the statewide America's Missing: Broadcast Emergency Response (AMBER) alert system for abducted children.(3) "Local law enforcement agency" means a local law enforcement agency with jurisdiction over the investigation of the abduction of a child.(4) "Serious bodily injury" has the meaning assigned by Section 1.07, Penal Code.

Added by Acts 2003, 78th Leg., ch. 789, Sec. 1, eff. June 20, 2003.

Sec. 411.352. STATEWIDE AMERICA'S MISSING: BROADCAST EMERGENCY RESPONSE (AMBER) ALERT SYSTEM FOR ABDUCTED CHILDREN. With the cooperation of the Texas Department of Transportation, the office of the governor, and other appropriate law enforcement agencies in this state, the department shall develop and implement a statewide alert system to be activated on behalf of an abducted child.

Added by Acts 2003, 78th Leg., ch. 789, Sec. 1, eff. June 20, 2003.

Sec. 411.353. ADMINISTRATION. (a) The director is the statewide coordinator of the alert system.(b) The director shall adopt rules and issue directives as necessary to ensure proper implementation of the alert system. The rules and directives must include instructions on the procedures for activating and deactivating the alert system.(c) The director shall prescribe forms for use by local law enforcement agencies in requesting activation of the alert system.

Added by Acts 2003, 78th Leg., ch. 789, Sec. 1, eff. June 20, 2003.

Sec. 411.354. DEPARTMENT TO RECRUIT PARTICIPANTS. (a) The department shall recruit public and commercial television and radio broadcasters, private commercial entities, state or local governmental entities, the public, and other appropriate persons to assist in developing and implementing the alert system.(b) The department may enter into agreements with participants in the alert system to provide necessary support for the alert system.

Added by Acts 2003, 78th Leg., ch. 789, Sec. 1, eff. June 20, 2003.

Sec. 411.355. ACTIVATION. (a) On the request of a local law enforcement agency, the department shall activate the alert system and notify appropriate participants in the alert system, as established by rule, if:(1) the local law enforcement agency believes that a child has been abducted, including a child who:(A) is younger than 14 years of age; and(B) regardless of whether the child departed willingly with the other person, has been taken from the care and custody of the child's parent or legal guardian without the permission of the parent or legal guardian by another person who is:(i) more than three years older than the child; and(ii) not related to the child by any degree of consanguinity or affinity as defined under Subchapter B, Chapter 573, Government Code;(2) the local law enforcement agency believes that the abducted child is in immediate danger of serious bodily injury or death or of becoming the victim of a sexual assault;(3) the local law enforcement agency confirms that a preliminary investigation has taken place that verifies the abduction and eliminates alternative explanations for the child's disappearance; and(4) sufficient information is available to disseminate to the public that could assist in locating the child, a person suspected of abducting the child, or a vehicle suspected of being used in the abduction.(b) The department may modify the criteria described by Subsection (a) as necessary for the proper implementation of the alert system.

Added by Acts 2003, 78th Leg., ch. 789, Sec. 1, eff. June 20, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1404, Sec. 1, eff. June 19, 2009.

Sec. 411.356. LOCAL LAW ENFORCEMENT AGENCIES. Before requesting activation of the alert system, a local law enforcement agency must verify that the criteria described by Section 411.355(a) have been satisfied. On verification of the criteria, the local law enforcement agency shall immediately contact the department to request activation and shall supply the necessary information on the forms prescribed by the director.

Added by Acts 2003, 78th Leg., ch. 789, Sec. 1, eff. June 20, 2003.

Sec. 411.357. STATE AGENCIES. (a) A state agency participating in the alert system shall:(1) cooperate with the department and assist in developing and implementing the alert system; and(2) establish a plan for providing relevant information to its officers, investigators, or employees, as appropriate, once the alert system has been activated.(b) In addition to its duties as a state agency under Subsection (a), the Texas Department of Transportation shall establish a plan for providing relevant information to the public through an existing system of dynamic message signs located across the state.

Added by Acts 2003, 78th Leg., ch. 789, Sec. 1, eff. June 20, 2003.

Sec. 411.358. TERMINATION. The director shall terminate any activation of the alert system with respect to a particular abducted child if:(1) the child is recovered or the abduction is otherwise resolved; or(2) the director determines that the alert system is no longer an effective tool for locating and recovering the child.

Added by Acts 2003, 78th Leg., ch. 789, Sec. 1, eff. June 20, 2003.

SUBCHAPTER M. SILVER ALERT FOR MISSING SENIOR CITIZENSSec. 411.381. DEFINITIONS. In this subchapter:(1) "Alert" means the statewide silver alert for missing senior citizens developed and implemented under this subchapter.(2) "Local law enforcement agency" means a local law enforcement agency with jurisdiction over the investigation of a missing senior citizen.(3) "Senior citizen" means a person who is 65 years of age or older.

Added by Acts 2007, 80th Leg., R.S., Ch. 69, Sec. 1, eff. September 1, 2007.

Sec. 411.382. SILVER ALERT FOR MISSING SENIOR CITIZENS. With the cooperation of the Texas Department of Transportation, the office of the governor, and other appropriate law enforcement agencies in this state, the department shall develop and implement a statewide silver alert to be activated on behalf of a missing senior citizen.

Added by Acts 2007, 80th Leg., R.S., Ch. 69, Sec. 1, eff. September 1, 2007.

Sec. 411.383. ADMINISTRATION. (a) The director is the statewide coordinator of the alert.(b) The director shall adopt rules and issue directives as necessary to ensure proper implementation of the alert. The rules and directives must include:(1) the procedures to be used by a local law enforcement agency to verify whether a senior citizen:(A) is missing; and(B) has an impaired mental condition;(2) a description of the circumstances under which a local law enforcement agency is required to report a missing senior citizen to the department; and(3) the procedures to be used by an individual or entity to report information about a missing senior citizen to designated media outlets in Texas.

Added by Acts 2007, 80th Leg., R.S., Ch. 69, Sec. 1, eff. September 1, 2007.

Sec. 411.384. DEPARTMENT TO RECRUIT PARTICIPANTS. The department shall recruit public and commercial television and radio broadcasters, private commercial entities, state or local governmental entities, the public, and other appropriate persons to assist in developing and implementing the alert.

Added by Acts 2007, 80th Leg., R.S., Ch. 69, Sec. 1, eff. September 1, 2007.

Sec. 411.385. DUTIES OF TEXAS DEPARTMENT OF TRANSPORTATION. The Texas Department of Transportation shall:(1) cooperate with the department and assist in developing and implementing the alert; and(2) establish a plan for providing relevant information to the public through an existing system of dynamic message signs located across the state.

Added by Acts 2007, 80th Leg., R.S., Ch. 69, Sec. 1, eff. September 1, 2007.

Sec. 411.386. NOTIFICATION TO DEPARTMENT OF MISSING SENIOR CITIZEN. (a) A local law enforcement agency may notify the department if the agency:(1) receives notice of a missing senior citizen;(2) verifies that at the time the senior citizen is reported missing:(A) the person reported missing is 65 years of age or older;(B) the senior citizen's location is unknown;(C) the senior citizen's domicile is in Texas; and(D) the senior citizen has an impaired mental condition; and(3) determines that the senior citizen's disappearance poses a credible threat to the senior citizen's health and safety.(b) The local law enforcement agency shall:(1) require the family or legal guardian of the missing senior citizen to provide documentation of the senior citizen's impaired mental condition to verify the condition as required by Subsection (a)(2)(D); and(2) as soon as practicable, determine whether the senior citizen's disappearance poses a credible threat to the senior citizen's health and safety for purposes of Subsection (a)(3).

Added by Acts 2007, 80th Leg., R.S., Ch. 69, Sec. 1, eff. September 1, 2007.

Sec. 411.387. ACTIVATION OF SILVER ALERT. (a) When a local law enforcement agency notifies the department under Section 411.386, the department shall confirm the accuracy of the information and, if confirmed, immediately issue an alert under this subchapter in accordance with department rules.(b) In issuing the alert, the department shall send the alert to designated media outlets in Texas. Following receipt of the alert, participating radio stations, television stations, and other media outlets may issue the alert at designated intervals to assist in locating the missing senior citizen.

Added by Acts 2007, 80th Leg., R.S., Ch. 69, Sec. 1, eff. September 1, 2007.

Sec. 411.388. CONTENT OF SILVER ALERT. The alert must include:(1) all appropriate information that is provided by the local law enforcement agency and that may lead to the safe recovery of the missing senior citizen; and(2) a statement instructing any person with information related to the missing senior citizen to contact a local law enforcement agency.

Added by Acts 2007, 80th Leg., R.S., Ch. 69, Sec. 1, eff. September 1, 2007.

Sec. 411.389. TERMINATION OF SILVER ALERT. (a) The director shall terminate any activation of the alert with respect to a particular missing senior citizen not later than the earlier of the date on which:(1) the missing senior citizen is located or the situation is otherwise resolved; or(2) the notification period ends, as determined by department rule.(b) A local law enforcement agency that locates a missing senior citizen who is the subject of an alert under this subchapter shall notify the department as soon as possible that the missing senior citizen has been located.

Added by Acts 2007, 80th Leg., R.S., Ch. 69, Sec. 1, eff. September 1, 2007.



CHAPTER 413. CRIMINAL JUSTICE POLICY COUNCIL

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE B. LAW ENFORCEMENT AND PUBLIC PROTECTION

CHAPTER 413. CRIMINAL JUSTICE POLICY COUNCIL

Sec. 413.001. DEFINITION. In this chapter, "policy council"

means the Criminal Justice Policy Council.

Amended by Acts 1997, 75th Leg., ch. 298, Sec. 1, eff. Sept. 1,

1997.

Sec. 413.002. CRIMINAL JUSTICE POLICY COUNCIL. The Criminal

Justice Policy Council is an agency of the state.

Amended by Acts 1997, 75th Leg., ch. 298, Sec. 1, eff. Sept. 1,

1997.

Sec. 413.004. EXECUTIVE DIRECTOR. (a) The policy council is

under the direction of an executive director.

(b) The executive director is appointed by the governor with the

advice and consent of the senate. The appointment of an executive

director shall be made without regard to the race, color,

disability, sex, religion, age, or national origin of the

appointee.

(c) A person is not eligible for appointment as the executive

director if the person or the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization receiving funds from the

policy council;

(2) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

receiving funds from the policy council; or

(3) uses or receives a substantial amount of tangible goods,

services, or funds from the policy council, other than

compensation or reimbursement authorized by law for the executive

director.

(d) The executive director may not work for any agency or office

of the state other than the policy council and may not perform

duties for any other state agency or office that negatively

affect the performance of the executive director's duties as

executive director of the policy council.

(e) It is a ground for removal from the position of executive

director if the appointee:

(1) is disqualified for the position under Subsection (c) or

engages in an activity after appointment that, under Subsection

(c), would have disqualified the person for appointment to the

position;

(2) violates a prohibition established by Subsection (d) or

Section 413.006; or

(3) cannot because of illness or disability discharge the

executive director's duties.

Amended by Acts 1997, 75th Leg., ch. 298, Sec. 1, eff. Sept. 1,

1997.

Sec. 413.005. STAFF. (a) The executive director may employ

personnel necessary to administer the responsibilities of the

policy council.

(b) The executive director or the executive director's designee

shall provide to policy council employees, as often as necessary,

information regarding their qualification for employment under

this chapter and their responsibilities under applicable laws

relating to standards of conduct for state employees.

(c) The executive director or the executive director's designee

shall develop an intra-agency career ladder program that

addresses opportunities for mobility and advancement for

employees within the policy council. The program shall require

intra-agency posting of all positions concurrently with any

public posting.

(d) The executive director or the executive director's designee

shall develop a system of annual performance evaluations that are

based on documented employee performance. All merit pay for

policy council employees must be based on the system established

under this subsection.

(e) The executive director or the executive director's designee

shall prepare and maintain a written policy statement to assure

implementation of a program of equal employment opportunity under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel that are in compliance with requirements

of Chapter 21, Labor Code;

(2) a comprehensive analysis of the policy council work force

that meets federal and state guidelines;

(3) procedures by which a determination can be made about the

extent of underuse in the policy council work force of all

persons for whom federal or state guidelines encourage a more

equitable balance; and

(4) reasonable methods to appropriately address those areas of

underuse.

(f) A policy statement prepared under Subsection (e) must cover

an annual period, be updated annually and reviewed by the

Commission on Human Rights for compliance with Subsection (e)(1),

and be filed with the governor's office.

(g) The governor's office shall deliver a biennial report to the

legislature based on the information received under Subsection

(f). The report may be made separately or as a part of other

biennial reports made to the legislature.

Amended by Acts 1997, 75th Leg., ch. 298, Sec. 1, eff. Sept. 1,

1997.

Sec. 413.006. CONFLICT OF INTERESTS. (a) An officer, employee,

or paid consultant of a Texas trade association in the field of

criminal justice may not be the executive director of the policy

council or an employee of the policy council who is exempt from

the state's position classification plan or is compensated at or

above the amount prescribed by the General Appropriations Act for

step 1, salary group 17, of the position classification salary

schedule.

(b) A person who is the spouse of an officer, manager, or paid

consultant of a Texas trade association in the field of criminal

justice may not be the executive director of the policy council

and may not be an employee of the policy council who is exempt

from the state's position classification plan or is compensated

at or above the amount prescribed by the General Appropriations

Act for step 1, salary group 17, of the position classification

salary schedule.

(c) A person may not serve as the executive director of the

policy council or act as the general counsel to the policy

council if the person is required to register as a lobbyist under

Chapter 305, Government Code, because of the person's activities

for compensation on behalf of a profession related to the

operation of the policy council.

(d) For the purposes of this section, a Texas trade association

is a nonprofit, cooperative, and voluntarily joined association

of business or professional competitors in this state designed to

assist its members and its industry or profession in dealing with

mutual business or professional problems and in promoting their

common interest.

Amended by Acts 1997, 75th Leg., ch. 298, Sec. 1, eff. Sept. 1,

1997.

Sec. 413.007. APPOINTMENT OF OTHER ADVISORY BODIES. The

governor may establish other advisory councils, task forces, or

commissions the governor considers necessary to advise the policy

council or to accomplish the purposes of this chapter.

Amended by Acts 1997, 75th Leg., ch. 298, Sec. 1, eff. Sept. 1,

1997.

Sec. 413.008. GENERAL DUTY OF POLICY COUNCIL. The policy

council shall develop means to promote a more effective and

cohesive state criminal justice system.

Amended by Acts 1997, 75th Leg., ch. 298, Sec. 1, eff. Sept. 1,

1997.

Sec. 413.009. DUTIES OF POLICY COUNCIL. (a) To accomplish its

duties the policy council shall:

(1) conduct an in-depth analysis of the criminal justice system;

(2) determine the long-range needs of the criminal justice

system and recommend policy priorities for the system;

(3) identify critical problems in the criminal justice system

and recommend strategies to solve those problems;

(4) assess the cost-effectiveness of the use of state and local

funds in the criminal justice system;

(5) recommend means to improve the deterrent and rehabilitative

capabilities of the criminal justice system;

(6) advise and assist the legislature in developing plans,

programs, and proposed legislation for improving the

effectiveness of the criminal justice system;

(7) evaluate the rehabilitative capabilities of a

state-administered sex offender treatment program and, based on

that evaluation, determine if the program is necessary;

(8) make computations of daily costs and compare interagency

costs on services provided by agencies that are a part of the

criminal justice system;

(9) make population computations for use in planning for the

long-range needs of the criminal justice system;

(10) determine long-range information needs of the criminal

justice system and acquire that information;

(11) engage in other activities consistent with the

responsibilities of the policy council; and

(12) cooperate with the Crime Victims' Institute by providing

information and assistance to the institute relating to the

improvement of crime victims' services.

(b) In addition to the policy council's other duties under this

chapter, the policy council may perform any function described in

Subsection (a) to promote an effective and cohesive juvenile

justice system.

Amended by Acts 1997, 75th Leg., ch. 298, Sec. 1, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 445, Sec. 16, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 62, Sec. 8.07, eff. Sept. 1, 1999.

Sec. 413.010. CONSULTATION WITH LEGISLATIVE OFFICIALS. In

setting the priorities for the research projects of the policy

council, the executive director of the policy council shall

consult the governor, the lieutenant governor, the speaker of the

house of representatives, the presiding officer of each standing

committee of the senate and house of representatives having

primary jurisdiction over criminal justice issues, and the

presiding officer of each standing committee of the senate and

house of representatives having primary jurisdiction over matters

relating to state finance and appropriations from the state

treasury.

Amended by Acts 1997, 75th Leg., ch. 298, Sec. 1, eff. Sept. 1,

1997.

Sec. 413.011. CONTRACTUAL AUTHORITY. The policy council may

contract with public or private entities in the performance of

its responsibilities.

Amended by Acts 1997, 75th Leg., ch. 298, Sec. 1, eff. Sept. 1,

1997.

Sec. 413.012. FUNDS; GRANTS AND DONATIONS. (a) All money paid

to the policy council under this chapter is subject to Subchapter

F, Chapter 404, Government Code.

(b) The executive director shall prepare annually a complete and

detailed written report accounting for all funds received and

disbursed by the policy council during the preceding fiscal year.

The annual report must meet the reporting requirements applicable

to financial reporting provided in the General Appropriations

Act.

(c) The policy council may accept grants and donations from

public and private entities in addition to legislative

appropriations.

Amended by Acts 1997, 75th Leg., ch. 298, Sec. 1, eff. Sept. 1,

1997.

Sec. 413.013. CRIMINAL JUSTICE PLAN; BIENNIAL REPORT. (a) The

policy council biennially shall submit to the legislature a plan

detailing the actions necessary to promote an effective and

cohesive criminal justice system.

(b) The policy council shall include in the plan a report of its

activities and the recommendations it makes under Section

413.009.

Amended by Acts 1997, 75th Leg., ch. 298, Sec. 1, eff. Sept. 1,

1997.

Sec. 413.014. STATISTICAL ANALYSIS CENTER. The policy council

shall serve as the statistical analysis center for the state and

as the liaison for the state to the United States Department of

Justice on criminal justice issues of interest to the state and

federal government relating to data, information systems, and

research.

Amended by Acts 1997, 75th Leg., ch. 298, Sec. 1, eff. Sept. 1,

1997.

Sec. 413.015. CAPACITY AND POPULATION PROJECTIONS. The policy

council shall report to the governor, the lieutenant governor,

and the speaker of the house of representatives not later than

September 15 of each even-numbered year and January 15 of each

odd-numbered year, and at such other times as requested by the

governor, lieutenant governor, or speaker, on the projected

capacity and population during the remainder of the biennium for

facilities operated by or for the Texas Department of Criminal

Justice and facilities operated by or for the Texas Youth

Commission.

Amended by Acts 1997, 75th Leg., ch. 298, Sec. 1, eff. Sept. 1,

1997.

Sec. 413.016. REPORT ON INMATE RELEASE STATISTICS. (a) Each

month the policy council shall determine the following

information:

(1) the number and percentage of inmates released on parole or

to mandatory supervision to each county;

(2) the number and percentage of inmates released on parole in

absentia to each county; and

(3) the number of inmates released to and from a halfway house

in each county, including the number of inmates who are required

as a condition of release to reside in a county other than the

county in which a halfway house is located.

(b) The policy council shall submit to the Texas Board of

Criminal Justice an annual report that includes the following

information for the preceding 12 months:

(1) the number of inmates released on parole or to mandatory

supervision;

(2) the number and percentage of inmates released on parole or

to mandatory supervision to each county, including the number of

inmates who are required on release from a halfway house to

reside in a county other than the county in which the halfway

house is located;

(3) the number of inmates released on parole in absentia;

(4) the number and destination of inmates who are transferred

from one county to another during the period of release or

supervision; and

(5) the number and percentage of inmates released on parole in

absentia to each county.

(c) The report required under this section must also include the

number of persons under the supervision or custody of the Texas

Department of Criminal Justice at the end of a fiscal year,

including the type and status of the supervision or custody.

(d) The Texas Board of Criminal Justice shall review the

information in the annual report to enable the division to make

an appropriate and equitable distribution of inmates to each

county.

(e) The Texas Department of Criminal Justice on a monthly basis

shall provide in computer format data required by the policy

council to prepare reports under this section.

Amended by Acts 1997, 75th Leg., ch. 298, Sec. 1, eff. Sept. 1,

1997.

Sec. 413.017. REVIEW OF USE OF PAROLE GUIDELINES. The policy

council shall report at least annually to the Legislative

Criminal Justice Board, the Texas Board of Criminal Justice, and

the Board of Pardons and Paroles on the use of the parole

guidelines by each member of the board in making parole

decisions.

Amended by Acts 1997, 75th Leg., ch. 298, Sec. 1, eff. Sept. 1,

1997.

Sec. 413.018. ACCESS TO PROGRAMS AND FACILITIES. The policy

council shall comply with federal and state laws related to

program and facility accessibility. The executive director of the

policy council shall also prepare and maintain a written plan

that describes how a person who does not speak English can be

provided reasonable access to the policy council's programs and

services.

Added by Acts 1997, 75th Leg., ch. 298, Sec. 1, eff. Sept. 1,

1997.

Sec. 413.019. CONSUMER INFORMATION AND COMPLAINTS. (a) The

policy council shall prepare information of public interest

describing the functions of the policy council and the procedures

by which complaints are filed with and resolved by the policy

council. The policy council shall make the information available

to the public and appropriate state agencies.

(b) The executive director of the policy council shall establish

methods by which consumers and service recipients are notified of

the name, mailing address, and telephone number of the policy

council for the purpose of directing complaints to the policy

council. The executive director of the policy council may provide

for that notification on each written contract made under this

chapter for the services of an individual or other entity.

(c) The policy council shall keep a file about each written

complaint filed with the policy council that the policy council

has authority to resolve. The policy council shall provide to the

person filing the complaint and the persons or entities

complained about the policy council's policies and procedures

pertaining to complaint investigation and resolution. The policy

council, at least quarterly and until final disposition of the

complaint, shall notify the person filing the complaint and the

persons or entities complained about of the status of the

complaint unless the notice would jeopardize an undercover

investigation.

(d) The policy council shall keep information about each

complaint filed with the policy council. The information shall

include:

(1) the date the complaint is received;

(2) the name of the complainant;

(3) the subject matter of the complaint;

(4) a record of all persons contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) for complaints for which the agency took no action, an

explanation of the reason the complaint was closed without

action.

Amended by Acts 1997, 75th Leg., ch. 298, Sec. 1, eff. Sept. 1,

1997.

Sec. 413.022. RECIDIVISM PERFORMANCE REVIEW. (a) The policy

council shall develop methods for measuring the success of each

program or service determined by the Texas Board of Criminal

Justice under Section 493.0053 to be designed for the primary

purpose of rehabilitating inmates. On request of the policy

council, the provider of a program or service or a representative

of Sam Houston State University, the Texas Workforce Commission,

or the Texas Department of Criminal Justice shall assist the

policy council in developing the methods required by this

section. The Texas Department of Criminal Justice shall assist

the council by collecting data in accordance with those methods.

(b) Not later than January 1 of each odd-numbered year, the

policy council shall submit as part of the biennial plan required

by Section 413.015 specific findings as to the success of each

program or service described by Subsection (a) in reducing

recidivism of inmates and accomplishing other performance

objectives of the programs and services administered by the Texas

Department of Criminal Justice programs and services division.

Added by Acts 1997, 75th Leg., ch. 1360, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 19.02(7),

eff. Sept. 1, 1999.



CHAPTER 414. TEXAS CRIME STOPPERS COUNCIL

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE B. LAW ENFORCEMENT AND PUBLIC PROTECTION

CHAPTER 414. TEXAS CRIME STOPPERS COUNCIL

Sec. 414.001. DEFINITIONS. In this chapter:

(1) "Council" means the Texas Crime Stoppers Council.

(2) "Crime stoppers organization" means:

(A) a private, nonprofit organization that is operated on a

local or statewide level, that accepts and expends donations for

rewards to persons who report to the organization information

about criminal activity and that forwards the information to the

appropriate law enforcement agency; or

(B) a public organization that is operated on a local or

statewide level, that pays rewards to persons who report to the

organization information about criminal activity, and that

forwards the information to the appropriate law enforcement

agency.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 700, Sec. 2, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1560, Sec. 1, eff. June 19, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

168, Sec. 2, eff. May 27, 2009.

Sec. 414.002. ORGANIZATION OF COUNCIL. (a) The Texas Crime

Stoppers Council is within the criminal justice division of the

governor's office.

(b) The council consists of five members appointed by the

governor with the advice and consent of the senate. At least

three members must be persons who have participated in a crime

stoppers organization in any of the following capacities:

(1) as a law enforcement coordinator;

(2) as a member of the board of directors;

(3) as a media representative; or

(4) as an administrative officer.

(c) The term of office of a member is four years.

(d) At its first meeting after the beginning of each fiscal year

the council shall elect from among its members a chairman and

other officers that the council considers necessary.

(e) Repealed by Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec.

7.01(9), eff. Nov. 12, 1991.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 7.01(9),

eff. Nov. 12, 1991; Acts 1997, 75th Leg., ch. 700, Sec. 3, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 940, Sec. 1, eff. Aug.

30, 1999; Acts 1999, 76th Leg., ch. 1560, Sec. 1, eff. June 19,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

168, Sec. 3, eff. May 27, 2009.

Sec. 414.003. PER DIEM AND EXPENSES. A member of the council is

entitled to:

(1) a per diem as determined by appropriation; and

(2) reimbursement for actual and necessary expenses incurred in

performing duties as a member.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 1560, Sec. 1, eff. June 19,

1999.

Sec. 414.004. DIRECTOR. The council and the executive director

of the criminal justice division of the governor's office shall

designate a person to serve as director. The director must be

approved by the governor. The council shall define the director's

authority and responsibilities.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 1560, Sec. 1, eff. June 19,

1999.

Sec. 414.005. DUTIES. The council shall:

(1) encourage, advise, and assist in the creation of crime

stoppers organizations;

(2) foster the detection of crime and encourage persons to

report information about criminal acts;

(3) encourage news and other media to broadcast reenactments and

to inform the public of the functions of crime stoppers

organizations' operations and programs;

(4) promote the process of crime stoppers organizations to

forward information about criminal acts to the appropriate law

enforcement agencies;

(5) help law enforcement agencies detect and combat crime by

increasing the flow of information to and between law enforcement

agencies;

(6) create specialized programs targeted at detecting specific

crimes or types of crimes, including at least one program that:

(A) encourages individuals to report sex offenders who have

failed to register under Chapter 62, Code of Criminal Procedure;

and

(B) financially rewards each individual who makes a report

described by Paragraph (A) that leads or substantially

contributes to the arrest or apprehension of a sex offender who

has failed to register under Chapter 62, Code of Criminal

Procedure; and

(7) encourage, advise, and assist crime stoppers organizations

in implementing any programs created under Subdivision (6),

including a program specifically described by Subdivision (6).

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 700, Sec. 4, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1560, Sec. 1, eff. June 19, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1291, Sec. 5, eff. September 1, 2007.

Sec. 414.006. RULES. The council may adopt rules to carry out

its functions under this chapter. The rules adopted by the

council shall not conflict with rules relating to grants adopted

by the criminal justice division of the governor's office.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 1560, Sec. 1, eff. June 19,

1999.

Sec. 414.007. CONFIDENTIALITY OF COUNCIL RECORDS. Council

records relating to reports of criminal acts are confidential.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 1560, Sec. 1, eff. June 19,

1999.

Sec. 414.008. PRIVILEGED INFORMATION. (a) Except as otherwise

provided by this section, evidence of a communication between a

person submitting a report of a criminal act to the council or a

crime stoppers organization and the person who accepted the

report on behalf of the council or organization is not admissible

in a court or an administrative proceeding.

(b) Records of the council or a crime stoppers organization

concerning a report of criminal activity may not be compelled to

be produced before a court or other tribunal except on a motion:

(1) filed in a criminal trial court by a defendant who alleges

that the records or report contains evidence that is exculpatory

to the defendant in the trial of that offense; or

(2) filed in a civil case by a plaintiff who alleges that denial

of access to the records concerning the report of criminal

activity abrogates any part of a cognizable common law cause of

action, if the plaintiff alleging abrogation:

(A) was charged with or convicted of a criminal offense based at

least partially on the report and the charges were dismissed, the

plaintiff was acquitted, or the conviction was overturned, as

applicable; and

(B) in the motion establishes a prima facie case that the

plaintiff's abrogated claim is based on injuries from the

criminal charge or conviction caused by the wrongful acts of

another performed in connection with the report.

(c) On motion of a movant under Subsection (b), the court may

subpoena the records or report. The court shall conduct an in

camera inspection of materials produced under subpoena to

determine whether the materials contain:

(1) evidence that is exculpatory to the defendant; or

(2) information necessary to a plaintiff as described by

Subsection (b)(2).

(d) If the court determines that the materials produced contain

evidence that is exculpatory to the defendant or information

necessary to a plaintiff as described by Subsection (b)(2), the

court shall present the evidence to the movant in a form that

does not disclose the identity of the person who was the source

of the evidence, unless the state or federal constitution

requires the disclosure of that person's identity. The court

shall execute an affidavit accompanying the disclosed materials

swearing that, in the opinion of the court, the materials

disclosed represent the evidence the movant is entitled to

receive under this section.

(e) The court shall return to the council or crime stoppers

organization the materials that are produced under this section

but not disclosed to the movant. The council or crime stoppers

organization shall store the materials at least until the first

anniversary of the following appropriate date:

(1) the date of expiration of the time for all direct appeals in

a criminal case; or

(2) the date a plaintiff's right to appeal in a civil case is

exhausted.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 711, Sec. 1, eff. Sept. 1,

1993; Acts 1997, 75th Leg., ch. 700, Sec. 5, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 1560, Sec. 1, eff. June 19, 1999; Acts

2003, 78th Leg., ch. 233, Sec. 1, eff. Sept. 1, 2003.

Sec. 414.009. MISUSE OF INFORMATION. (a) A person who is a

member or employee of the council or who accepts a report of

criminal activity on behalf of a crime stoppers organization

commits an offense if the person intentionally or knowingly

divulges to a person not employed by a law enforcement agency the

content of a report of a criminal act or the identity of the

person who made the report without the consent of the person who

made the report.

(b) An offense under this section is a Class A misdemeanor,

except that an offense under this section is a third degree

felony if the offense is committed with intent to obtain monetary

gain or other benefit.

(c) A person convicted of an offense under this section is not

eligible for state employment during the five-year period

following the date that the conviction becomes final.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 700, Sec. 6, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1560, Sec. 1, eff. June 19, 1999.

Sec. 414.010. PAYMENTS FROM DEFENDANTS ON COMMUNITY SUPERVISION;

REWARD REPAYMENTS. (a) Except as provided by Subsection (d), a

crime stoppers organization certified by the council to receive

money in the form of payments from defendants placed on community

supervision under Article 42.12, Code of Criminal Procedure, or

money in the form of repayments of rewards under Articles 37.073

and 42.152, Code of Criminal Procedure, may use not more than 20

percent of the money annually received to pay costs incurred in

administering the organization and shall use the remainder of the

money, including any interest earned on the money, only to reward

persons who report information concerning criminal activity. Not

later than January 31 of each year, a crime stoppers organization

that receives or expends money under this section shall file a

detailed report with the council.

(b) A crime stoppers organization shall establish a separate

reward account for money received under this section.

(c) Not later than the 60th day after the date of dissolution or

decertification of a crime stoppers organization, a dissolved or

decertified organization shall forward all unexpended money

received under this section to the comptroller. The comptroller

shall deposit the money in the crime stoppers assistance account

in the general revenue fund.

(d) If the amount of funds received by a crime stoppers

organization under this section exceeds three times the amount of

funds that the organization uses to pay rewards during a fiscal

year based on the average amount of funds used to pay rewards

during each of the preceding three fiscal years, the organization

may deposit the excess amount of funds in a separate

interest-bearing account to be used by the organization for law

enforcement purposes relating to crime stoppers or juvenile

justice, including intervention, apprehension, and adjudication.

An organization that deposits excess funds in an account as

provided by this subsection may use any interest earned on the

funds to pay costs incurred in administering the organization.

Added by Acts 1989, 71st Leg., ch. 86, Sec. 2, eff. Aug. 28,

1989. Amended by Acts 1995, 74th Leg., ch. 321, Sec. 3.019, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 756, Sec. 1, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 700, Sec. 7, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1466, Sec. 1, eff. Sept. 1, 1999;

Acts 1999, 76th Leg., ch. 1560, Sec. 1, eff. June 19, 1999; Acts

2001, 77th Leg., ch. 390, Sec. 1, eff. Sept. 1, 2001.

Sec. 414.011. CERTIFICATION OF ORGANIZATIONS TO RECEIVE PAYMENTS

AND REWARD REPAYMENTS. (a) The council shall, on application by

a crime stoppers organization, determine whether the organization

is qualified to receive repayments of rewards under Articles

37.073 and 42.152, Code of Criminal Procedure, or payments from a

defendant under Article 42.12, Code of Criminal Procedure. The

council shall certify a crime stoppers organization to receive

those repayments or payments if, considering the organization,

continuity, leadership, community support, and general conduct of

the crime stoppers organization, the council determines that the

repayments or payments will be spent to further the crime

prevention purposes of the organization.

(b) Each crime stoppers organization certified by the council to

receive repayments under Articles 37.073 and 42.152, Code of

Criminal Procedure, or payments from a defendant under Article

42.12, Code of Criminal Procedure, is subject to a review or

audit, including financial and programmatic reviews or audits, of

finances or programs at the direction of the criminal justice

division of the governor's office or its designee. A copy of the

review or audit report shall be submitted to the criminal justice

division.

(c) The criminal justice division of the governor's office or

its designee shall draft rules for adoption by the council

relating to a review or audit requested pursuant to Subsection

(b).

(d) A certification issued by the council is valid for a period

of two years. During this two-year period, the council shall

decertify a crime stoppers organization if it determines that the

organization no longer meets the certification requirements.

(e) The council shall approve a crime stoppers organization for

purposes of Subsection (a) of this section even if a judge has

not requested a determination for that organization and shall

maintain a current list of organizations approved for that

purpose.

Added by Acts 1989, 71st Leg., ch. 611, Sec. 4, eff. Sept. 1,

1989. Renumbered from Sec. 414.010 by Acts 1990, 71st Leg., 6th

C.S., ch. 12, Sec. 2(4), eff. Sept. 6, 1990. Amended by Acts

1993, 73rd Leg., ch. 711, Sec. 2, eff. Sept. 1, 1993; Acts 1995,

74th Leg., ch. 756, Sec. 2, eff. Sept. 1, 1995; Acts 1997, 75th

Leg., ch. 700, Sec. 8, eff. Sept. 1, 1997; Acts 1999, 76th Leg.,

ch. 1560, Sec. 1, eff. June 19, 1999.

Sec. 414.012. TOLL-FREE TELEPHONE SERVICE. The council shall

establish and operate a toll-free telephone service and make the

service accessible to persons residing in areas of the state not

served by a crime stoppers organization for reporting to the

council information about criminal acts. The toll-free service

must be available between the hours of 5 p.m. and 8 a.m. Monday

through Thursday and from 5 p.m. Friday until 8 a.m. Monday. The

council shall forward the information received to appropriate law

enforcement agencies or crime stoppers organization.

Added by Acts 1993, 73rd Leg., ch. 807, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 700, Sec. 9, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1560, Sec. 1, eff. June

19, 1999.

Sec. 414.013. IMMUNITY FROM CIVIL LIABILITY. (a) A person who

communicates to the council or a crime stoppers organization a

report of criminal activity that leads to the arrest of, the

filing of charges against, or the conviction of a person for a

criminal offense is immune from civil liability for damages

resulting from the communication unless the communication was

intentionally, wilfully, or wantonly negligent or done with

conscious indifference or reckless disregard for the safety of

others.

(b) A person who in the course and scope of the person's duties

or functions receives, forwards, or acts on a report of criminal

activity communicated to the council or a crime stoppers

organization is immune from civil liability for damages resulting

from an act or omission in the performance of the person's duties

or functions unless the act or omission was intentional, wilfully

or wantonly negligent, or done with conscious indifference or

reckless disregard for the safety of others.

Added by Acts 2003, 78th Leg., ch. 233, Sec. 2, eff. Sept. 1,

2003.



CHAPTER 417. STATE FIRE MARSHAL

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE B. LAW ENFORCEMENT AND PUBLIC PROTECTION

CHAPTER 417. STATE FIRE MARSHAL

Sec. 417.001. DEFINITIONS. In this chapter:

(1) "Commissioner" means the commissioner of insurance.

(2) "Department" means the Texas Department of Insurance.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 983, Sec. 2, eff. Jan. 1,

1990; Acts 1991, 72nd Leg., ch. 628, Sec. 5, eff. Sept. 1, 1991;

Acts 1997, 75th Leg., ch. 1172, Sec. 3.01, eff. Sept. 1, 1997.

Sec. 417.002. APPOINTMENT AND TENURE. The state fire marshal is

appointed by the commissioner. The state fire marshal serves at

the pleasure of the commissioner and may be discharged at any

time. The state fire marshal shall report to the commissioner.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 628, Sec. 5, eff. Sept. 1,

1991; Acts 1997, 75th Leg., ch. 1172, Sec. 3.01, eff. Sept. 1,

1997.

Sec. 417.003. STATUS AS STATE-COMMISSIONED OFFICER. The state

fire marshal is a state-commissioned officer and functions in

that capacity subject to rules of the commissioner.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 628, Sec. 5, eff. Sept. 1,

1991; Acts 1997, 75th Leg., ch. 1172, Sec. 3.01, eff. Sept. 1,

1997.

Sec. 417.004. GENERAL POWERS AND DUTIES. (a) The state fire

marshal, under the supervision of the commissioner, shall

administer and enforce applicable provisions of the Insurance

Code and other law relating to the state fire marshal. The

commissioner shall perform the supervisory and rule-making

functions previously performed by the Texas Commission on Fire

Protection under this subsection. The commissioner and the

commission shall transfer information between the two agencies as

necessary to allow the agencies to perform their statutory

duties. The commissioner and the commission may make and adopt by

rule memoranda of understanding as necessary to coordinate their

respective duties.

(b) The state fire marshal is the chief investigator in charge

of the investigation of arson and suspected arson in the state.

(c) The state fire marshal may make or encourage studies of fire

protection, including fire administration.

(d) The state fire marshal may conduct research to improve fire

protection and fire administration and may stimulate research by

public and private agencies for that purpose.

(e) The state fire marshal may, on the request of a public or

nonprofit entity with duties related to fire protection, advise

or assist the entity in relation to those duties.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 628, Sec. 5, eff. Sept. 1,

1991; Acts 1997, 75th Leg., ch. 1172, Sec. 3.01, eff. Sept. 1,

1997.

Sec. 417.005. ADOPTION OF RULES. The commissioner, after

consulting with the state fire marshal, may adopt necessary rules

to guide the state fire marshal and fire and arson investigators

commissioned by the state fire marshal in the investigation of

arson, fire, and suspected arson and in the performance of other

duties for the commissioner.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 628, Sec. 5, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 912, Sec. 21, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 1172, Sec. 3.01, eff. Sept. 1, 1997.

Sec. 417.0051. FIRE PREVENTION AND SAFETY EDUCATION. The

commissioner, through the state fire marshal:

(1) shall use pertinent and timely facts relating to fires to

develop educational programs and disseminate materials necessary

to educate the public effectively regarding methods of fire

prevention and safety; and

(2) may accept gifts, grants, and donations from any source for

the purposes of this section.

Added by Acts 1989, 71st Leg., ch. 186, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1991, 72nd Leg., ch. 628, Sec. 5, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1172, Sec. 3.01, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1124, Sec. 1, eff. Sept.

1, 2003.

Sec. 417.0052. TEXAS FIRE INCIDENT REPORTING SYSTEM. The state

fire marshal, under the direction of the commissioner, is

responsible for maintaining and administering the Texas Fire

Incident Reporting System.

Added by Acts 1997, 75th Leg., ch. 1172, Sec. 3.02, eff. Sept. 1,

1997.

Sec. 417.006. FIRE AND ARSON INVESTIGATORS. The state fire

marshal may commission peace officers to act as fire and arson

investigators under his supervision and to perform other law

enforcement duties assigned to the commissioner and the state

fire marshal by law. The state fire marshal may revoke a peace

officer's commission under this section for just cause.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 628, Sec. 5, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 912, Sec. 22, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 1172, Sec. 3.03, eff. Sept. 1, 1997.

Sec. 417.007. INVESTIGATION OF FIRE. (a) The state fire

marshal shall immediately investigate a fire occurring in this

state in which property is destroyed if the commissioner directs

the investigation or, in the discretion of the commissioner, if

the investigation is requested by:

(1) the mayor, fire chief, fire marshal, or police chief of a

municipality in which a fire occurs;

(2) a county or district judge, sheriff, county fire marshal,

chief or fire marshal of a fire department in an unincorporated

area, or county attorney of a county in which a fire occurs;

(3) a fire insurance company interested in a loss or the

company's general, state, or special agent;

(4) an insurance policyholder, property owner, or lessee

sustaining a fire loss;

(5) a justice of the peace or a constable of a precinct in which

a fire occurs; or

(6) officials of a state or federal law enforcement agency or

local or special governmental district involved or interested in

a fire loss that occurred in this state.

(b) The state fire marshal at any time may enter a building or

premises at which a fire is in progress or has occurred and is

under control of law enforcement or fire service officials to

investigate the cause, origin, and circumstances of the fire. If

control of the building or premises has been relinquished, entry

must be in compliance with search and seizure law and applicable

federal law.

(c) The state fire marshal shall conduct the investigation at

the place of the fire and before an insured loss may be paid. The

state fire marshal shall ascertain, if possible, whether the fire

was caused intentionally, carelessly, or accidentally. The state

fire marshal shall make a written report of the investigation to

the commissioner.

(d) If the state fire marshal believes that further

investigation is necessary, the state fire marshal shall take

sworn statements from persons who in his opinion can supply

relevant information and shall have the statements put in

writing. The state fire marshal may administer oaths and compel

the attendance of witnesses and the production of documents.

(e) If the state fire marshal believes that there is sufficient

evidence to charge a person with arson, attempted arson,

conspiracy to commit fraud, or another offense related to the

matter under investigation, the state fire marshal shall give to

the appropriate prosecuting attorney all evidence and relevant

information that has been obtained, including the names of

witnesses. The state fire marshal shall arrest the person if the

person has not been arrested by some other authority. The state

fire marshal shall assist in the prosecution of any complaint he

files.

(f) The state fire marshal may, in his discretion, conduct or

direct the conduct of an investigation in private and may exclude

from the place of the investigation persons not needed for the

investigation. Witnesses may be separated from each other and not

be allowed to communicate with other witnesses until after they

have testified.

(g) The state fire marshal may elect to withhold from the public

any testimony taken in an investigation under this section.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 186, Sec. 2, eff. Aug. 28,

1989; Acts 1991, 72nd Leg., ch. 628, Sec. 5, eff. Sept. 1, 1991;

Acts 1997, 75th Leg., ch. 1172, Sec. 3.04, eff. Sept. 1, 1997.

Sec. 417.0075. INVESTIGATION OF FIREFIGHTER FATALITY. (a) In

this section, the term "firefighter" includes an individual who

performs fire suppression duties for a governmental entity or

volunteer fire department.

(b) If a firefighter dies in the line of duty in connection with

a fire-fighting incident in this state, the state fire marshal

shall investigate the circumstances surrounding the death of the

firefighter, including the cause and origin of the fire, the

condition of the structure, and the suppression operation, to

determine the factors that may have contributed to the death of

the firefighter.

(c) In conducting an investigation under this section, the state

fire marshal has the same powers as those granted to the state

fire marshal under Section 417.007. The state fire marshal shall

coordinate the investigative efforts of local government

officials and may enlist established fire service organizations

and private entities to assist in the investigation.

(d) The state fire marshal shall release a report concerning an

investigation conducted under this section on completion of the

investigation.

(e) Not later than October 31 of each year, the state fire

marshal shall deliver to the commissioner a detailed report about

the findings of each investigation conducted under this section

in the preceding year.

(f) Information gathered in an investigation conducted under

this section is subject to Section 552.108.

(g) The authority granted to the state fire marshal under this

section shall not limit in any way the authority of the county or

municipal fire marshal to conduct the county or municipal fire

marshal's own investigation into the death of a firefighter

within the county or municipal fire marshal's jurisdiction.

Added by Acts 2001, 77th Leg., ch. 846, Sec. 1, eff. Sept. 1,

2001.

Sec. 417.008. RIGHT OF ENTRY; EXAMINATION AND CORRECTION OF

DANGEROUS CONDITIONS. (a) On the complaint of any person, the

state fire marshal, at any reasonable time, is entitled to enter

any building or premises in the state.

(b) The state fire marshal shall enter and is entitled, at any

time, to enter any mercantile, manufacturing, or public building,

place of amusement, or place where public gatherings are held, or

any premises belonging to such a building or place, and make a

thorough examination.

(c) The state fire marshal shall order the removal of a building

or structure or other remedial action if he finds that:

(1) the building or other structure, because of lack of repair,

age, dilapidated condition, or other reason, is susceptible to

fire and is so located or occupied that fire would endanger

persons or property in the building or structure;

(2) a dangerous condition is created by:

(A) an improper arrangement of stoves, ranges, furnaces, or

other heating appliances, including chimneys, flues, and pipes

with which they are connected, or by their lighting systems or

devices; or

(B) the manner of storage of explosives, compounds, petroleum,

gasoline, kerosene, dangerous chemicals, vegetable products,

ashes, or combustible, flammable, or refuse materials; or

(3) any other condition exists that is dangerous or is liable to

cause or promote fire or create danger for fire fighters,

occupants, or other buildings or structures.

(d) The occupant or owner of the building or premises shall

immediately comply with an order made by the state fire marshal

under this section. The state fire marshal may, if necessary,

apply to a court of competent jurisdiction for writs or orders

necessary to enforce this section, and the court may grant

appropriate relief. The state fire marshal is not required to

give a bond.

(e) The commissioner may adopt by rule any appropriate standard

developed by a nationally recognized standards-making association

under which the state fire marshal may enforce this section,

except that standards adopted by rule under this subsection do

not apply in a geographic area under the jurisdiction of a local

government that has adopted fire protection ordinances that apply

in the geographic area.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 186, Sec. 2, eff. Aug. 28,

1989; Acts 1991, 72nd Leg., ch. 628, Sec. 5, eff. Sept. 1, 1991;

Acts 1993, 73rd Leg., ch. 912, Sec. 23, eff. Sept. 1, 1993; Acts

1997, 75th Leg., ch. 1172, Sec. 3.05, eff. Sept. 1, 1997.

Sec. 417.0081. INSPECTION OF CERTAIN STATE-OWNED BUILDINGS. The

state fire marshal, at the commissioner's direction, shall

periodically inspect public buildings under the charge and

control of the General Services Commission.

Added by Acts 1993, 73rd Leg., ch. 684, Sec. 49, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1172, Sec. 3.06, eff.

Sept. 1, 1997.

Sec. 417.0082. PROTECTION OF CERTAIN STATE-OWNED BUILDINGS

AGAINST FIRE HAZARDS. (a) The state fire marshal, under the

direction of the commissioner, shall take any action necessary to

protect a public building under the charge and control of the

Texas Building and Procurement Commission, and the building's

occupants, against an existing or threatened fire hazard. The

state fire marshal and the Texas Building and Procurement

Commission shall include the State Office of Risk Management in

all communication concerning fire hazards.

(b) The commissioner, the Texas Building and Procurement

Commission, and the risk management board shall make and each

adopt by rule a memorandum of understanding that coordinates the

agency's duties under this section.

Added by Acts 1993, 73rd Leg., ch. 684, Sec. 52, eff. Sept. 1,

1993. Renumbered from Government Code Sec. 419.0081, and amended

by Acts 1997, 75th Leg., ch. 1172, Sec. 3.07, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

407, Sec. 12, eff. September 1, 2007.

Sec. 417.0083. FIRE SUPPRESSION RATINGS SCHEDULE. (a) The

state fire marshal shall perform duties as directed by the

commissioner relating to the department's fire suppression

ratings schedule.

(b) The state fire marshal may provide technical assistance to

paid fire departments, volunteer fire departments, and local

governments responding to the use of the fire suppression ratings

schedule.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 4, eff. Sept. 1,

1991. Renumbered from Government Code Sec. 419.901 and amended by

Acts 1997, 75th Leg., Sec. 3.08, eff. Sept. 1, 1997.

Sec. 417.009. DELEGATION OF AUTHORITY. (a) If for any reason

the state fire marshal is unable to make a required investigation

in person, the marshal may designate the fire marshal of the city

or town where the investigation is to be made or another suitable

person to act for the state fire marshal.

(b) The designated person has the same authority with respect to

the investigation as is provided by this chapter for the state

fire marshal. The designated person is entitled to compensation

as provided by the commissioner.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 628, Sec. 5, eff. Sept. 1,

1991; Acts 1997, 75th Leg., ch. 1172, Sec. 3.09, eff. Sept. 1,

1997.

Sec. 417.010. ALTERNATE REMEDIES. The state fire marshal, in

the enforcement of a law that is enforced by or through the state

fire marshal, may in lieu of cancelling, revoking, or suspending

a license or certificate of registration impose on the holder of

the license or certificate of registration an order directing the

holder to do one or more of the following:

(1) cease and desist from a specified activity;

(2) remit to the commissioner within a specified time a monetary

forfeiture not to exceed $10,000 for each violation of an

applicable law or rule; and

(3) make restitution to a person harmed by the holder's

violation of an applicable law or rule.

Added by Acts 1993, 73rd Leg., ch. 912, Sec. 24, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1172, Sec. 3.10, eff.

Sept. 1, 1997.



CHAPTER 418. EMERGENCY MANAGEMENT

GOVERNMENT CODETITLE 4. EXECUTIVE BRANCHSUBTITLE B. LAW ENFORCEMENT AND PUBLIC PROTECTIONCHAPTER 418. EMERGENCY MANAGEMENTSUBCHAPTER A. GENERAL PROVISIONSSec. 418.001. SHORT TITLE. This chapter may be cited as the Texas Disaster Act of 1975.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 418.002. PURPOSES. The purposes of this chapter are to:(1) reduce vulnerability of people and communities of this state to damage, injury, and loss of life and property resulting from natural or man-made catastrophes, riots, or hostile military or paramilitary action;(2) prepare for prompt and efficient rescue, care, and treatment of persons victimized or threatened by disaster;(3) provide a setting conducive to the rapid and orderly restoration and rehabilitation of persons and property affected by disasters;(4) clarify and strengthen the roles of the governor, state agencies, the judicial branch of state government, and local governments in prevention of, preparation for, response to, and recovery from disasters;(5) authorize and provide for cooperation in disaster mitigation, preparedness, response, and recovery;(6) authorize and provide for coordination of activities relating to disaster mitigation, preparedness, response, and recovery by agencies and officers of this state, and similar state-local, interstate, federal-state, and foreign activities in which the state and its political subdivisions may participate;(7) provide an emergency management system embodying all aspects of predisaster preparedness and postdisaster response;(8) assist in mitigation of disasters caused or aggravated by inadequate planning for and regulation of public and private facilities and land use; and(9) provide the authority and mechanism to respond to an energy emergency.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 992, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 5.03, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1281, Sec. 3, eff. June 19, 2009.

Sec. 418.003. LIMITATIONS. This chapter does not:(1) limit the governor's authority to apply for, administer, or expend any grant, gift, or payment in aid of disaster mitigation, preparedness, response, or recovery;(2) interfere with the course or conduct of a labor dispute, except that actions otherwise authorized by this chapter or other laws may be taken when necessary to forestall or mitigate imminent or existing danger to public health or safety;(3) interfere with dissemination of news or comment on public affairs, but any communications facility or organization, including radio and television stations, wire services, and newspapers, may be required to transmit or print public service messages furnishing information or instructions in connection with a disaster or potential disaster;(4) affect the jurisdiction or responsibilities of police forces, fire-fighting forces, units of the armed forces of the United States, or of any of their personnel when on active duty, but state, local, and interjurisdictional emergency management plans shall place reliance on the forces available for performance of functions related to disasters;(5) except as provided by Section 418.184, authorize the seizure or confiscation of any firearm or ammunition from an individual who is lawfully carrying or possessing the firearm or ammunition; or(6) limit, modify, or abridge the authority of the governor to proclaim martial law or exercise any other powers vested in the governor under the constitution or laws of this state independent of or in conjunction with any provisions of this chapter.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 992, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 18, Sec. 1, eff. April 27, 2007.

Sec. 418.004. DEFINITIONS. In this chapter:(1) "Disaster" means the occurrence or imminent threat of widespread or severe damage, injury, or loss of life or property resulting from any natural or man-made cause, including fire, flood, earthquake, wind, storm, wave action, oil spill or other water contamination, volcanic activity, epidemic, air contamination, blight, drought, infestation, explosion, riot, hostile military or paramilitary action, extreme heat, other public calamity requiring emergency action, or energy emergency.(2) "Division" means the Texas Division of Emergency Management.(3) "Energy emergency" means a temporary statewide, regional, or local shortage of petroleum, natural gas, or liquid fuel energy supplies that makes emergency measures necessary to reduce demand or allocate supply.(4) "Interjurisdictional agency" means a disaster agency maintained by and serving more than one political subdivision.(5) "Organized volunteer group" means an organization such as the American National Red Cross, the Salvation Army, the Civil Air Patrol, the Radio Amateur Civil Emergency Services, a volunteer fire department, a volunteer rescue squad, or other similar organization recognized by federal or state statute, regulation, or memorandum.(6) "Political subdivision" means a county or incorporated city.(6-a) "Public facility" has the meaning assigned by Section 102, Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. Section 5122).(7) "Temporary housing" has the meaning assigned by the Robert T. Stafford Disaster Relief and Emergency Assistance Act, Pub. L. No. 93-288, as amended.(8) "Joint board" means a board created under Section 22.074, Transportation Code, whose constituent agencies are populous home-rule municipalities as defined by Section 22.071, Transportation Code.(9) "Department" means the Department of Public Safety of the State of Texas.(10) "Local government entity" means a county, incorporated city, independent school district, public junior college district, emergency services district, other special district, joint board, or other entity defined as a political subdivision under the laws of this state that maintains the capability to provide mutual aid.(11) "Mutual aid" means a homeland security activity, as defined by Section 421.001, performed under the system or a written mutual aid agreement.(12) "Requesting local government entity" means a local government entity requesting mutual aid assistance under the system.(13) "Responding local government entity" means a local government entity providing mutual aid assistance in response to a request under the system.(14) "System" means the Texas Statewide Mutual Aid System.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1995, 74th Leg., ch. 497, Sec. 1, eff. June 12, 1995; Acts 1997, 75th Leg., ch. 992, Sec. 2, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 33, Sec. 1, eff. May 14, 2003; Acts 2003, 78th Leg., ch. 72, Sec. 1, eff. May 16, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1337, Sec. 6, eff. June 18, 2005.Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 1.01, eff. June 6, 2007.Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 1.08, eff. June 6, 2007.Acts 2007, 80th Leg., R.S., Ch. 865, Sec. 1.01, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 865, Sec. 1.08, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 185, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 2A.01, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.01, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 6.14, eff. September 1, 2009.

Sec. 418.005. EMERGENCY MANAGEMENT TRAINING. (a) This section applies only to an elected law enforcement officer or county judge, or an appointed public officer of the state or of a political subdivision, who has management or supervisory responsibilities and:(1) whose position description, job duties, or assignment includes emergency management responsibilities; or(2) who plays a role in emergency preparedness, response, or recovery.(b) Each person described by Subsection (a) shall complete a course of training provided or approved by the division of not less than three hours regarding the responsibilities of state and local governments under this chapter not later than the 180th day after the date the person:(1) takes the oath of office, if the person is required to take an oath of office to assume the person's duties as a public officer; or(2) otherwise assumes responsibilities as a public officer, if the person is not required to take an oath of office to assume the person's duties.(c) The division shall develop and provide a training course related to the emergency management responsibilities of state-level officers and a training course related to the emergency management responsibilities of officers of political subdivisions. The division shall ensure that the training courses satisfy the requirements of Subsection (b).(d) The division may provide the training and may also approve any acceptable course of training offered by a governmental body or other entity. The division shall ensure that at least one course of training approved or provided by the division is available on videotape or a functionally similar and widely available medium at no cost.(e) The division or other entity providing the training shall provide a certificate of course completion to public officers who complete the training required by this section. A public officer who completes the training required by this section shall maintain and make available for public inspection the record of the public officer's completion of the training.(f) The failure of one or more public officers of the state or a political subdivision to complete the training required by this section does not affect the validity of an action taken by the state or the political subdivision.(g) The hours spent in a training course required by Subsection (b) may be applied toward the continuing education requirements for county commissioners under Section 81.0025, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 19.01, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.02, eff. September 1, 2009.

Sec. 418.006. CIVIL LIABILITY. An officer or employee of a state or local agency, or a volunteer acting at the direction of an officer or employee of a state or local agency, is considered for purposes of Section 431.085 to be a member of the state military forces ordered into active service of the state by proper authority and is considered to be discharging a duty in that capacity if the person is performing an activity related to sheltering or housing individuals in connection with the evacuation of an area stricken or threatened by disaster.

Added by Acts 2009, 81st Leg., R.S., Ch. 1408, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. POWERS AND DUTIES OF GOVERNORSec. 418.011. RESPONSIBILITY OF GOVERNOR. The governor is responsible for meeting:(1) the dangers to the state and people presented by disasters; and(2) disruptions to the state and people caused by energy emergencies.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 418.012. EXECUTIVE ORDERS. Under this chapter, the governor may issue executive orders, proclamations, and regulations and amend or rescind them. Executive orders, proclamations, and regulations have the force and effect of law.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 418.013. EMERGENCY MANAGEMENT COUNCIL. (a) The governor by executive order may establish an emergency management council to advise and assist the governor in all matters relating to disaster mitigation, preparedness, response, and recovery.(b) The emergency management council is composed of representatives of state agencies, boards, commissions, and organized volunteer groups designated by the head of each entity.(c) The emergency management council shall make recommendations to the Department of Public Safety as to which private emergency organizations, such as the American National Red Cross, the Salvation Army, Radio Amateur Civil Emergency Service, and other similar organizations with the capability to supplement the state's resources in disaster situations, should be authorized to operate certain vehicles as designated emergency vehicles in the case of a disaster.(d) The emergency management council shall assist the division in identifying, mobilizing, and deploying state resources to respond to major emergencies and disasters throughout the state.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 992, Sec. 3, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 5.01, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.03, eff. September 1, 2009.

Sec. 418.014. DECLARATION OF STATE OF DISASTER. (a) The governor by executive order or proclamation may declare a state of disaster if the governor finds a disaster has occurred or that the occurrence or threat of disaster is imminent.(b) Except as provided by Subsection (c), the state of disaster continues until the governor:(1) finds that:(A) the threat or danger has passed; or(B) the disaster has been dealt with to the extent that emergency conditions no longer exist; and(2) terminates the state of disaster by executive order.(c) A state of disaster may not continue for more than 30 days unless renewed by the governor. The legislature by law may terminate a state of disaster at any time. On termination by the legislature, the governor shall issue an executive order ending the state of disaster.(d) An executive order or proclamation issued under this section must include:(1) a description of the nature of the disaster;(2) a designation of the area threatened; and(3) a description of the conditions that have brought the state of disaster about or made possible the termination of the state of disaster.(e) An executive order or proclamation shall be disseminated promptly by means intended to bring its contents to the attention of the general public. An order or proclamation shall be filed promptly with the division, the secretary of state, and the county clerk or city secretary in each area to which it applies unless the circumstances attendant on the disaster prevent or impede the filing.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 2B.03, eff. September 1, 2009.

Sec. 418.015. EFFECT OF DISASTER DECLARATION. (a) An executive order or proclamation declaring a state of disaster:(1) activates the disaster recovery and rehabilitation aspects of the state emergency management plan applicable to the area subject to the declaration; and(2) authorizes the deployment and use of any forces to which the plan applies and the use or distribution of any supplies, equipment, and materials or facilities assembled, stockpiled, or arranged to be made available under this chapter or other law relating to disasters.(b) The preparedness and response aspects of the state emergency management plan are activated as provided by that plan.(c) During a state of disaster and the following recovery period, the governor is the commander in chief of state agencies, boards, and commissions having emergency responsibilities. To the greatest extent possible, the governor shall delegate or assign command authority by prior arrangement embodied in appropriate executive orders or plans, but this chapter does not restrict the governor's authority to do so by orders issued at the time of the disaster.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 990, Sec. 1For text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.03a, see other Sec. 418.016.Sec. 418.016. SUSPENSION OF CERTAIN LAWS AND RULES. (a) The governor may suspend the provisions of any regulatory statute prescribing the procedures for conduct of state business or the orders or rules of a state agency if strict compliance with the provisions, orders, or rules would in any way prevent, hinder, or delay necessary action in coping with a disaster.(b) On request of a political subdivision, the governor may waive or suspend a deadline imposed by a statute or the orders or rules of a state agency on the political subdivision, including a deadline relating to a budget or ad valorem tax, if the waiver or suspension is reasonably necessary to cope with a disaster.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2009, 81st Leg., R.S., Ch. 990, Sec. 1, eff. June 19, 2009.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.03aFor text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 990, Sec. 1, see other Sec. 418.016.Sec. 418.016. SUSPENSION OF PROCEDURAL LAWS AND RULES. (a) The governor may suspend the provisions of any regulatory statute prescribing the procedures for conduct of state business or the orders or rules of a state agency if strict compliance with the provisions, orders, or rules would in any way prevent, hinder, or delay necessary action in coping with a disaster.(b) Upon declaration of a state of disaster, enforcement of the regulation of on-premise outdoor signs under Subchapter A, Chapter 216, Local Government Code, by a municipality that is located in a county within, or that is located in a county adjacent to a county within, the disaster area specified by the declaration is suspended to allow licensed or admitted insurance carriers or licensed agents acting on behalf of insurance carriers to erect temporary claims service signage for not more than 30 days or until the end of the declaration of disaster, whichever is earlier.(c) A temporary claims service sign shall not:(1) be larger than forty square feet in size; and(2) be more than five feet in height; and(3) be placed in the right of way.(4) At the end of the 30 days or the end of the declaration of disaster, whichever is earlier, the insurance carrier or its licensed agents must remove the temporary claims service signage that was erected.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.03a, eff. September 1, 2009.

Sec. 418.017. USE OF PUBLIC AND PRIVATE RESOURCES. (a) The governor may use all available resources of state government and of political subdivisions that are reasonably necessary to cope with a disaster.(b) The governor may temporarily reassign resources, personnel, or functions of state executive departments and agencies or their units for the purpose of performing or facilitating emergency services.(c) The governor may commandeer or use any private property if the governor finds it necessary to cope with a disaster, subject to the compensation requirements of this chapter.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 418.018. MOVEMENT OF PEOPLE. (a) The governor may recommend the evacuation of all or part of the population from a stricken or threatened area in the state if the governor considers the action necessary for the preservation of life or other disaster mitigation, response, or recovery.(b) The governor may prescribe routes, modes of transportation, and destinations in connection with an evacuation.(c) The governor may control ingress and egress to and from a disaster area and the movement of persons and the occupancy of premises in the area.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 418.019. RESTRICTED SALE AND TRANSPORTATION OF MATERIALS. The governor may suspend or limit the sale, dispensing, or transportation of alcoholic beverages, firearms, explosives, and combustibles.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 418.020. TEMPORARY HOUSING AND EMERGENCY SHELTER. (a) The governor may enter into purchase, lease, or other arrangements with an agency of the United States for temporary housing units to be occupied by disaster victims and may make units available to any political subdivision.(b) The governor may assist a political subdivision that is the locus of temporary housing or emergency shelters for disaster victims to acquire sites necessary for temporary housing or emergency shelters and to do all things required to prepare the sites to receive and use temporary housing units or emergency shelters by:(1) advancing or lending funds available to the governor from any appropriation made by the legislature or from any other source;(2) allocating funds made available by a public or private agency; or(3) becoming a copartner with the political subdivision for the execution and performance of any temporary housing or emergency shelter project for disaster victims.(c) Under regulations prescribed by the governor, the governor may temporarily suspend or modify for a period of not more than 60 days any public health, safety, zoning, intrastate transportation, or other law or regulation if by proclamation the governor considers the suspension or modification essential to provide temporary housing or emergency shelter for disaster victims.(d) Any political subdivision may temporarily or permanently acquire by lease, purchase, or other means sites required for installation of temporary housing units or emergency shelters for disaster victims and may enter into arrangements necessary to prepare or equip the sites to use the housing units or shelters, including arrangements for the purchase of temporary housing units or shelters and the payment of transportation charges.(e) A political subdivision that is the locus of temporary housing or emergency shelters for persons moved or evacuated by recommendation or order of the governor may be assisted by any resource available to the state, including the disaster contingency fund, to ensure the political subdivision receives an advance or reimbursement:(1) of all expenses, including lost revenue, incurred by the political subdivision associated with the use of public facilities for temporary housing or emergency shelters; and(2) of the amounts paid for salaries and benefits of permanently employed, straight-time and regular-time personnel of the political subdivision who perform duties associated with the movement or evacuation of persons into, out of, or through the political subdivision.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2009, 81st Leg., R.S., Ch. 185, Sec. 2, eff. September 1, 2009.

Sec. 418.021. FEDERAL AID FOR LOCAL GOVERNMENT. (a) On the governor's determination that a local government of the state has suffered or will suffer a substantial loss of tax and other revenue from a major disaster and has demonstrated a need for financial assistance to perform its governmental functions, the governor may apply to the federal government on behalf of the local government for a loan and may receive and disburse the proceeds of an approved loan to the local government.(b) The governor may determine the amount needed by a local government to restore or resume its governmental functions and certify that amount to the federal government. The amount sought for the local government may not exceed 25 percent of the annual operating budget of the local government for the fiscal year in which the major disaster occurs.(c) The governor may recommend to the federal government, based on the governor's review, the cancellation of all or part of repayment if in the first three full fiscal years following the major disaster the revenues of the local government are insufficient to meet its operating expenses, including additional disaster-related expenses of a municipal operation character.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 418.022. AID FOR INDIVIDUALS. (a) On the governor's determination that financial assistance is essential to meet disaster-related necessary expenses or serious needs of individuals or families adversely affected by a major disaster that cannot be otherwise adequately met from other means of assistance, the governor may accept a grant by the federal government to fund the financial assistance, subject to the terms and conditions imposed on the grant. The governor may agree with the federal government or any officer or agency of the United States pledging the state to participate in funding not more than 25 percent of the financial assistance.(b) The governor may make financial grants to meet disaster-related necessary expenses or serious needs of individuals or families adversely affected by a major disaster that cannot otherwise adequately be met from other means of assistance. The grants may not exceed an aggregate amount in excess of that established by federal statute for an individual or family in any single major disaster declared by the president of the United States.(c) The governor may designate in the state emergency management plan the Department of Human Services or another state agency to carry out the functions of providing financial aid to individuals or families qualified for disaster relief. The designated agency may employ temporary personnel for those functions to be paid from funds appropriated to the agency, from federal funds, or from the disaster contingency fund. The merit system does not apply to the temporary positions. The governor may allocate funds appropriated under this chapter to implement the purposes of this chapter.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 418.023. CLEARANCE OF DEBRIS. (a) Through the use of any state agency or instrumentality, the governor, acting through members of the Emergency Management Council, may clear or remove debris or wreckage from public or private land or water if it threatens public health or safety or public or private property in a state of disaster declared by the governor or major disaster declared by the president of the United States.(b) The governor may accept funds from the federal government and use the funds to make grants to a local government for the purpose of removing debris or wreckage from public or private land or water.(c) Debris or wreckage may not be removed from public or private property until the affected local government, corporation, organization, or individual presents to the governor or member of the Emergency Management Council an unconditional authorization for removal. Debris or wreckage may not be removed from private property until the state is indemnified against any claim arising from removal. In instances where it is not practical and further delay would create a greater risk to public health or safety, the governor, acting through the Emergency Management Council, may remove debris or wreckage from public or private property without an unconditional authorization or indemnification.(d) If the governor provides for clearance of debris or wreckage under this chapter, state employees or other individuals acting by authority of the governor may enter on private land or water to perform tasks necessary to the removal or clearance operation. Except in cases of wilful misconduct, gross negligence, or bad faith, a state employee or agent performing his duties while complying with orders of the governor issued under this chapter is not liable for the death of or injury to a person or for damage to property.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 992, Sec. 4, eff. Sept. 1, 1997.

Sec. 418.024. RULES. The governor may adopt rules necessary for carrying out the purposes of this chapter, including rules on:(1) standards of eligibility for persons applying for benefits;(2) procedures for applying for benefits;(3) procedures for the administration, investigation, filing, and approval of applications for benefits;(4) procedures for the formation of local or statewide boards to pass on applications for benefits; and(5) procedures for appeals of decisions relating to applications for benefits.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. TEXAS DIVISION OF EMERGENCY MANAGEMENTSec. 418.041. ORGANIZATION. (a) The Texas Division of Emergency Management is a division of the department.(b) The division is managed by a chief appointed by the public safety director of the department, with the approval of the governor. The chief serves at the pleasure of the public safety director. The chief must possess professional training and knowledge consisting of not less than five years of managerial or strategic planning experience in matters relating to public safety, security, emergency services, and emergency response.(c) At least once every two months, the following shall meet to coordinate efforts, prevent overlap of activities, and ensure that the state's approach to emergency management and homeland security is unified:(1) a representative of the department;(2) a representative of the division;(3) a representative of the governor's office of homeland security;(4) the presiding officer of the Homeland Security Council; and(5) a state agency representative from the emergency management council, selected by the chair of the emergency management council.(d) The division shall employ other coordinating and planning officers and other professional, technical, secretarial, and clerical personnel necessary to the performance of its functions.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 2A.02, eff. September 1, 2009.

Sec. 418.042. STATE EMERGENCY MANAGEMENT PLAN. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 365, Sec. 1 (a) The division shall prepare and keep current a comprehensive state emergency management plan. The plan may include:(1) provisions for prevention and minimization of injury and damage caused by disaster;(2) provisions for prompt and effective response to disaster;(3) provisions for emergency relief;(4) provisions for energy emergencies;(5) identification of areas particularly vulnerable to disasters;(6) recommendations for zoning, building restrictions, and other land-use controls, safety measures for securing mobile homes or other nonpermanent or semipermanent structures, and other preventive and preparedness measures designed to eliminate or reduce disasters or their impact;(7) provisions for assistance to local officials in designing local emergency management plans;(8) authorization and procedures for the erection or other construction of temporary works designed to protect against or mitigate danger, damage, or loss from flood, fire, or other disaster;(9) preparation and distribution to the appropriate state and local officials of state catalogs of federal, state, and private assistance programs;(10) organization of manpower and channels of assistance;(11) coordination of federal, state, and local emergency management activities;(12) coordination of the state emergency management plan with the emergency management plans of the federal government;(13) coordination of federal and state energy emergency plans;(14) provisions for education and training of local officials on activation of the Emergency Alert System established under 47 C.F.R. Part 11;(15) provisions for quickly replenishing the food supplies of area food banks or food pantries following a disaster; and(16) other necessary matters relating to disasters. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.04 (a) The division shall prepare and keep current a comprehensive state emergency management plan. The plan may include:(1) provisions for prevention and minimization of injury and damage caused by disaster;(2) provisions for prompt and effective response to disaster;(3) provisions for emergency relief;(4) provisions for energy emergencies;(5) identification of areas particularly vulnerable to disasters;(6) recommendations for zoning, building restrictions, and other land-use controls, safety measures for securing mobile homes or other nonpermanent or semipermanent structures, and other preventive and preparedness measures designed to eliminate or reduce disasters or their impact;(7) provisions for assistance to local officials in designing local emergency management plans;(8) authorization and procedures for the erection or other construction of temporary works designed to protect against or mitigate danger, damage, or loss from flood, fire, or other disaster;(9) preparation and distribution to the appropriate state and local officials of state catalogs of federal, state, and private assistance programs;(10) organization of manpower and channels of assistance;(11) coordination of federal, state, and local emergency management activities;(12) coordination of the state emergency management plan with the emergency management plans of the federal government;(13) coordination of federal and state energy emergency plans;(14) provisions for providing information to local officials on activation of the Emergency Alert System established under 47 C.F.R. Part 11;(15) a database of public facilities that may be used under Section 418.017 to shelter individuals during a disaster, including air-conditioned facilities for shelter during an extreme heat disaster and fortified structures for shelter during a wind disaster; and(16) other necessary matters relating to disasters.(b) In preparing and revising the state emergency management plan, the division shall seek the advice and assistance of local government, business, labor, industry, agriculture, civic organizations, volunteer organizations, and community leaders.(c) All or part of the state emergency management plan may be incorporated into regulations of the division or executive orders that have the force and effect of law.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 7.01, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 365, Sec. 1, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.04, eff. September 1, 2009.

Sec. 418.0425. STATE EMERGENCY MANAGEMENT PLAN ANNEX. (a) In this section, "critical water or wastewater facility" means a facility with:(1) water supply, treatment, or distribution equipment that is essential to maintain the minimum water pressure requirements established by the governing body of a municipality or the Texas Commission on Environmental Quality; or(2) wastewater collection or treatment equipment that is essential to prevent the discharge of untreated wastewater to water in the state.(b) The division, in cooperation with the emergency management council, local governments, regional entities, health and medical facilities, volunteer groups, private sector partners, the Federal Emergency Management Agency, and other federal agencies, shall develop an annex to the state emergency management plan that addresses initial response planning for providing essential population support supplies, equipment, and services during the first five days immediately following a disaster. The annex must include:(1) plans to make fuel available to, maintain continuing operations of, and assess the backup power available for, all:(A) hospitals;(B) prisons;(C) assisted living facilities licensed under Chapter 247, Health and Safety Code;(D) institutions licensed under Chapter 242, Health and Safety Code; and(E) other critical facilities determined by the division;(2) provisions for interagency coordination of disaster response efforts;(3) provisions for the rapid gross assessment of population support needs;(4) plans for the clearance of debris from major roadways to facilitate emergency response operations and delivery of essential population support supplies and equipment;(5) methods to obtain food, water, and ice for disaster victims through prearranged contracts or suppliers, stockpiled supplies, or plans to request assistance from federal agencies, as appropriate;(6) guidelines for arranging temporary points of distribution for disaster relief supplies and standardized procedures for operating those distribution points;(7) methods for providing basic medical support for disaster victims, including medical supplies and pharmaceuticals;(8) provisions, developed in coordination with fuel suppliers and retailers, for the continued operation of service stations to provide fuel to disaster victims and emergency responders; and(9) provisions for the dissemination of emergency information through the media to aid disaster victims.(c) The division, in coordination with the Texas Commission on Environmental Quality and electric, gas, water, and wastewater utility providers, shall develop for inclusion in the annex to the state emergency management plan provisions to provide emergency or backup power to restore or continue the operation of critical water or wastewater facilities following a disaster. The provisions must:(1) establish an online resource database of available emergency generators configured for transport that are capable of providing backup power for critical water or wastewater facilities following a disaster;(2) include procedures for the maintenance, activation, transportation, and redeployment of available emergency generators;(3) develop a standardized form for use by a water or wastewater utility provider in developing and maintaining data on the number and type of emergency generators required for the operation of the provider's critical water or wastewater facilities following a disaster; and(4) include procedures for water or wastewater utility providers to maintain a current list of generators available in surrounding areas through mutual aid agreements, recognized and coordinated statewide mutual aid programs, and through commercial firms offering generators for rent or lease.

Added by Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.05, eff. September 1, 2009.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.06For text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 1408, Sec. 2, see other Sec. 418.043.Sec. 418.043. OTHER POWERS AND DUTIES. The division shall:(1) determine requirements of the state and its political subdivisions for food, clothing, and other necessities in event of a disaster;(2) procure and position supplies, medicines, materials, and equipment;(3) adopt standards and requirements for local and interjurisdictional emergency management plans;(4) periodically review local and interjurisdictional emergency management plans;(5) coordinate deployment of mobile support units;(6) establish and operate training programs and programs of public information or assist political subdivisions and emergency management agencies to establish and operate the programs;(7) make surveys of public and private industries, resources, and facilities in the state that are necessary to carry out the purposes of this chapter;(8) plan and make arrangements for the availability and use of any private facilities, services, and property and provide for payment for use under terms and conditions agreed on if the facilities are used and payment is necessary;(9) establish a register of persons with types of training and skills important in disaster mitigation, preparedness, response, and recovery;(10) establish a register of mobile and construction equipment and temporary housing available for use in a disaster;(11) assist political subdivisions in developing plans for the humane evacuation, transport, and temporary sheltering of service animals and household pets in a disaster;(12) prepare, for issuance by the governor, executive orders and regulations necessary or appropriate in coping with disasters;(13) cooperate with the federal government and any public or private agency or entity in achieving any purpose of this chapter and in implementing programs for disaster mitigation, preparation, response, and recovery;(14) develop a plan to raise public awareness and expand the capability of the information and referral network under Section 531.0312;(15) improve the integration of volunteer groups, including faith-based organizations, into emergency management plans;(16) cooperate with the Federal Emergency Management Agency to create uniform guidelines for acceptable home repairs following disasters and promote public awareness of the guidelines;(17) cooperate with state agencies to:(A) encourage the public to participate in volunteer emergency response teams and organizations that respond to disasters; and(B) provide information on those programs in state disaster preparedness and educational materials and on Internet websites;(18) establish a liability awareness program for volunteers, including medical professionals; and(19) do other things necessary, incidental, or appropriate for the implementation of this chapter.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 992, Sec. 5, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1162, Sec. 2, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.06, eff. September 1, 2009.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 1408, Sec. 2For text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.06, see other Sec. 418.043.Sec. 418.043. OTHER POWERS AND DUTIES. The division shall:(1) determine requirements of the state and its political subdivisions for food, clothing, and other necessities in event of a disaster;(2) procure and position supplies, medicines, materials, and equipment;(3) adopt standards and requirements for local and interjurisdictional emergency management plans;(4) periodically review local and interjurisdictional emergency management plans;(5) coordinate deployment of mobile support units;(6) establish and operate training programs and programs of public information or assist political subdivisions and emergency management agencies to establish and operate the programs;(7) make surveys of public and private industries, resources, and facilities in the state that are necessary to carry out the purposes of this chapter;(8) plan and make arrangements for the availability and use of any private facilities, services, and property and provide for payment for use under terms and conditions agreed on if the facilities are used and payment is necessary;(9) establish a register of persons with types of training and skills important in disaster mitigation, preparedness, response, and recovery;(10) establish a register of mobile and construction equipment and temporary housing available for use in a disaster;(11) assist political subdivisions in developing plans for the humane evacuation, transport, and temporary sheltering of service animals and household pets in a disaster;(12) prepare, for issuance by the governor, executive orders and regulations necessary or appropriate in coping with disasters;(13) cooperate with the federal government and any public or private agency or entity in achieving any purpose of this chapter and in implementing programs for disaster mitigation, preparation, response, and recovery;(14) define "individuals with special needs" in the context of a disaster; and(15) do other things necessary, incidental, or appropriate for the implementation of this chapter.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 992, Sec. 5, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1162, Sec. 2, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 1408, Sec. 2, eff. September 1, 2009.

Sec. 418.044. ASSISTANCE IN DEVELOPMENT OF LOCAL PLANS. (a) The division shall take an integral part in the development and revision of local and interjurisdictional emergency management plans. For that purpose, the division shall employ or otherwise secure the services of professional and technical personnel capable of providing expert assistance to political subdivisions and emergency management agencies. Those personnel shall consult with the subdivisions and agencies on a regularly scheduled basis and shall make field reviews of the areas, circumstances, and conditions to which particular local and interjurisdictional emergency management plans apply and may suggest revisions.(b) The division shall encourage local and interjurisdictional agencies to seek advice from local government, business, labor, industry, agriculture, civic organizations, volunteer organizations, and community leaders.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 992, Sec. 6, eff. Sept. 1, 1997.

Sec. 418.045. TEMPORARY PERSONNEL. (a) The division may employ or contract with temporary personnel from funds appropriated to the division, from federal funds, or from the disaster contingency fund. The merit system does not apply to the temporary or contract positions.(b) The division may enroll, organize, train, and equip a cadre of disaster reservists with specialized skills in disaster recovery, hazard mitigation, community outreach, and public information to temporarily augment its permanent staff. The division may activate enrolled disaster reservists to support recovery operations in the aftermath of a disaster or major emergency and pay them at a daily rate commensurate with their qualifications and experience. Chapter 654, Chapter 2254, and Subtitle D, Title 10, do not apply in relation to a disaster reservist under this subsection.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 992, Sec. 7, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.07, eff. September 1, 2009.

Sec. 418.046. ASSISTANCE TO AVIATORS. (a) The division may provide assistance to private aviators, including partial reimbursement for funds expended, to meet the actual costs of aircraft operation in performing search, rescue, or disaster-related functions requested by the governor or the governor's designee.(b) Any reimbursement must be limited to the actual cost of aircraft operation not reimbursable from other sources.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 418.0461. ASSISTANCE TO CIVIL AIR PATROL. The division may provide financial assistance to the Civil Air Patrol, Texas Wing, to support the wing's disaster-related activities that assist the state and state agencies and the wing's training and exercises associated with those activities.

Added by Acts 1995, 74th Leg., ch. 889, Sec. 1, eff. Aug. 28, 1995.

Sec. 418.047. COMMUNICATIONS. (a) In cooperation with other state agencies, the division shall ascertain what means exist for rapid and efficient communication in times of disaster.(a-1) The division shall coordinate with the Texas Department of Transportation to establish additional methods for disseminating emergency public service messages to motorists, including:(1) severe weather advisories;(2) AMBER alerts under Subchapter L, Chapter 411; and(3) silver alerts under Subchapter M, Chapter 411.(b) The division shall consider the desirability of supplementing the communication resources or integrating them into a state or state-federal telecommunication or other communication system or network.(c) In studying the character and feasibility of any system or its parts, the division shall evaluate the possibility of its multipurpose use for general state and local governmental purposes.(d) The division shall make recommendations to the governor as appropriate.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 8.01, eff. September 1, 2009.

Sec. 418.048. MONITORING WEATHER. The division shall keep continuously apprised of weather conditions that present danger of climatic activity, such as precipitation, severe enough to constitute a disaster.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.08, eff. September 1, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 2B.051For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.09, see other Sec. 418.050.Sec. 418.050. REENTRY CREDENTIALING PILOT PROGRAM. (a) The division shall consider implementing a pilot program for a reentry credentialing process for reentry into areas previously evacuated because of a disaster or threat of disaster.

Added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 2B.051, eff. September 1, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.09For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 2B.051, see other Sec. 418.050.Sec. 418.050. PHASED REENTRY PLAN. (a) The division shall develop a phased reentry plan to govern the order in which particular groups of people are allowed to reenter areas previously evacuated because of a disaster or threat of disaster. The plan may provide different reentry procedures for different types of disasters.(b) The phased reentry plan shall:(1) recognize the role of local emergency management directors in making decisions regarding the timing and implementation of reentry plans for a disaster; and(2) provide local emergency management directors with sufficient flexibility to adjust the plan as necessary to accommodate the circumstances of a particular emergency.(c) The division, in consultation with representatives of affected parties and local emergency management directors, shall develop a reentry credentialing process. The division shall include the credentialing process in the phased reentry plan. The Department of Public Safety of the State of Texas shall provide support for the credentialing process.

Added by Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.09, eff. September 1, 2009.

Sec. 418.051. COMMUNICATIONS COORDINATION GROUP. (a) The communications coordination group shall facilitate interagency coordination and collaboration to provide efficient and effective planning and execution of communications support to joint, interagency, and intergovernmental task forces.(b) At the direction of the division, the communications coordination group shall assist with coordination and collaboration during an emergency.(c) The communications coordination group consists of members selected by the division, including representatives of:(1) the Texas military forces;(2) the Department of Public Safety of the State of Texas;(3) the Federal Emergency Management Agency;(4) federal agencies that comprise Emergency Support Function No. 2;(5) the telecommunications industry, including cable service providers, as defined by Section 66.002, Utilities Code;(6) electric utilities, as defined by Section 31.002, Utilities Code;(7) gas utilities, as defined by Sections 101.003 and 121.001, Utilities Code;(8) the National Guard's Joint Continental United States Communications Support Environment;(9) the National Guard Bureau;(10) amateur radio operator groups;(11) the Texas Forest Service;(12) the Texas Department of Transportation;(13) the General Land Office;(14) the Texas Engineering Extension Service of The Texas A&M University System;(15) the Public Utility Commission of Texas;(16) the Railroad Commission of Texas;(17) the Department of State Health Services;(18) the judicial branch of state government;(19) the Texas Association of Regional Councils;(20) the United States Air Force Auxiliary Civil Air Patrol, Texas Wing;(21) each trauma service area regional advisory council;(22) state agencies, counties, and municipalities affected by the emergency, including 9-1-1 agencies; and(23) other agencies as determined by the division.

Added by Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.10, eff. September 1, 2009.

SUBCHAPTER D. FINANCESec. 418.071. STATE POLICY. It is the intent of the legislature and the policy of the state that funds to meet disaster emergencies always be available.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 418.073. DISASTER CONTINGENCY FUND. (a) The disaster contingency fund consists of money appropriated to the fund.(b) It is the intent of the legislature that in responding to an emergency or disaster, the first recourse of state and local agencies should be to the funds regularly appropriated to those agencies. Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch. 992, Sec. 1 (c) The purposes for which money in the disaster contingency fund may be used include making funds available to a state or local agency that will use the funds to provide assistance to producers of agricultural products affected by or recovering from a disaster caused by severe drought, wildfire, flood, storm, or hurricane. In this subsection, "agricultural products" includes:(1) horticultural, viticultural, forestry, dairy, livestock, poultry, and bee products, including products of exotic livestock as defined by Section 161.001, Agriculture Code; and(2) any farm or ranch product, including a product produced by aquaculture as defined by Section 134.001, Agriculture Code. Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch. 1250, Sec. 1, and amended by Acts 2009, 81st Leg., R.S., Ch. 1006, Sec. 1 (c) A state or local government entity that participates in disaster preparation or disaster recovery may request and receive funding from the disaster contingency fund to pay for costs incurred by the state or local government entity in preparing for or recovering from a disaster.(d) The division shall administer the disaster contingency fund and shall develop and implement rules and procedures for providing emergency assistance from the fund. The division shall annually report to the speaker of the house of representatives and the lieutenant governor expenditures from the fund, the overall status of the fund, and any changes to rules and procedures regarding the fund.(f) A state or local government entity or other eligible entity that receives funding from the disaster contingency fund to pay for costs associated with disaster recovery and that subsequently receives reimbursement from the federal government, an insurer, or another source for those same costs shall reimburse the disaster contingency fund for the reimbursed amounts. In developing rules and procedures under Subsection (d) the governor's division of emergency management shall prescribe accounting and other procedures necessary to efficiently and effectively implement this subsection.(g) Money in the disaster contingency fund may be used to pay for a disaster risk financing instrument using a parametric index based on affected population to leverage available funds and receive proceeds greater than appropriated amounts to pay for extraordinary expenses.(h) Money in the disaster contingency fund may be used to provide to a local government entity that is suffering financial hardship as a result of a disaster declared under this chapter funds for the purpose of providing local matching funds for Federal Emergency Management Agency qualifying projects.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2007, 80th Leg., R.S., Ch. 992, Sec. 1, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1250, Sec. 1, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 1006, Sec. 1, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1006, Sec. 2, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 2B.05, eff. September 1, 2009.

Sec. 418.074. ACCEPTANCE AND ALLOCATION OF GIFTS AND GRANTS. (a) If the federal government, another public or private agency, or an individual offers to the state or through the state to a political subdivision services, equipment, supplies, materials, or funds as a gift, grant, or loan for purposes of emergency services or disaster recovery, the governor (if required by the donor) or the presiding officer of the governing body of the political subdivision may accept the offer on behalf of the state or political subdivision, as applicable.(b) If a gift, grant, or loan is accepted by the state, the governor, or the emergency management council or chief of the division if designated by the governor, may dispense the gift, grant, or loan directly to accomplish the purpose for which it was made or may allocate and transfer to a political subdivision services, equipment, supplies, materials, or funds in the amount the governor or the governor's designee may determine.(c) Funds received by the state shall be placed in one or more special funds and shall be disbursed by warrants issued by the comptroller on order of the governor or the governor's designee. The governor shall name the designee in a written agreement accepting the funds or in a written authorization filed with the secretary of state. On receipt of an order for disbursement, the comptroller shall issue a warrant without delay.(d) If the funds are to be used for purchase of equipment, supplies, or commodities of any kind, it is not necessary that bids be obtained or that the purchases be approved by any other agency.(e) A political subdivision may accept and use all services, equipment, supplies, materials, and funds to the full extent authorized by the agreement under which they are received by the state or political subdivision.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 2A.04, eff. September 1, 2009.

SUBCHAPTER E. LOCAL AND INTERJURISDICTIONAL EMERGENCY MANAGEMENTSec. 418.101. ALL POLITICAL SUBDIVISIONS SERVED. (a) Each political subdivision is within the jurisdiction of and served by the division and by a local or interjurisdictional agency responsible for disaster preparedness and coordination of response.(b) The presiding officer of the governing body of each political subdivision shall notify the division of the manner in which the political subdivision is providing or securing an emergency management program, identify the person who heads the agency responsible for the program, and furnish additional pertinent information that the division requires. The person so designated shall accomplish training prescribed by the division.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 992, Sec. 9, eff. Sept. 1, 1997.

Sec. 418.1015. EMERGENCY MANAGEMENT DIRECTORS. (a) The presiding officer of the governing body of an incorporated city or a county or the chief administrative officer of a joint board is designated as the emergency management director for the officer's political subdivision.(b) An emergency management director serves as the governor's designated agent in the administration and supervision of duties under this chapter. An emergency management director may exercise the powers granted to the governor under this chapter on an appropriate local scale.(c) An emergency management director may designate a person to serve as emergency management coordinator. The emergency management coordinator shall serve as an assistant to the emergency management director for emergency management purposes.(d) A person, other than an emergency management director exercising under Subsection (b) a power granted to the governor, may not seize state or federal resources without prior authorization from the division or the state or federal agency having responsibility for those resources.

Added by Acts 2007, 80th Leg., R.S., Ch. 865, Sec. 1.02, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.11, eff. September 1, 2009.

Sec. 418.102. COUNTY PROGRAMS. (a) Each county shall maintain an emergency management program or participate in a local or interjurisdictional emergency management program that, except as otherwise provided by this chapter, has jurisdiction over and serves the entire county or interjurisdictional area.(b) The county program is the first channel through which a municipal corporation or a joint board shall request assistance when its resources are exceeded. Requests that exceed the county capability shall be forwarded to the state as prescribed in the state emergency management plan.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 992, Sec. 10, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 33, Sec. 2, eff. May 14, 2003.

Sec. 418.103. MUNICIPAL PROGRAMS. (a) The governor shall determine which municipal corporations need emergency management programs of their own and shall recommend that they be established and maintained. The governor shall make the determinations on the basis of the municipality's disaster vulnerability and capability of response related to population size and concentration.(b) The emergency management program of a county must be coordinated with the emergency management programs of municipalities situated in the county but does not apply in a municipality having its own emergency management program.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 418.104. INTERJURISDICTIONAL PROGRAMS. The governor may recommend that a political subdivision establish and maintain a program and form an interjurisdictional agency jointly with one or more other political subdivisions if the governor finds that the establishment and maintenance of a joint program or participation in it is made necessary by circumstances or conditions that make it unusually difficult to provide disaster mitigation, preparedness, response, or recovery services under other provisions of this chapter.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 992, Sec. 10, eff. Sept. 1, 1997.

Sec. 418.105. LIAISON OFFICERS. (a) Each city that does not have a program and has not made arrangements to secure or participate in the services of an existing program shall designate a liaison officer to facilitate the cooperation and protection of the city in the work of disaster mitigation, preparedness, response, and recovery.(b) Each county shall provide an office and a liaison officer to coordinate with state and federal emergency management personnel concerning disaster mitigation, preparedness, response, and recovery activities under other provisions of this chapter.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 992, Sec. 10, eff. Sept. 1, 1997.

Sec. 418.106. LOCAL AND INTERJURISDICTIONAL EMERGENCY MANAGEMENT PLANS. (a) Each local and interjurisdictional agency shall prepare and keep current an emergency management plan for its area providing for disaster mitigation, preparedness, response, and recovery.(b) The plan must provide for:(1) wage, price, and rent controls and other economic stabilization methods in the event of a disaster; and(2) curfews, blockades, and limitations on utility use in an area affected by a disaster, rules governing entrance to and exit from the affected area, and other security measures.(c) The local or interjurisdictional emergency management agency shall prepare in written form and distribute to all appropriate officials a clear and complete statement of the disaster responsibilities of all local agencies and officials and of the disaster channels of assistance.(d) Each local or interjurisdictional agency shall conduct at least one public meeting each calendar year to exchange information about its emergency management plan. Each agency shall provide written notice of the date, time, and location of the meeting, not later than the fifth day before the meeting, to the pipeline safety section of the gas services division of the Railroad Commission of Texas.(e) An emergency management plan of an agency is excepted from the requirements of Subsection (d) if:(1) the emergency management plan contains sensitive information relating to critical infrastructures or facilities; and(2) the safety or security of those infrastructures or facilities could be jeopardized by disclosure of the emergency management plan.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 992, Sec. 11, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 557, Sec. 1, eff. Sept. 1, 2003.

Sec. 418.107. LOCAL FINANCE. (a) A political subdivision may make appropriations for emergency management services as provided by law for making appropriations for ordinary expenses.(b) Political subdivisions may make agreements for the purpose of organizing emergency management service divisions and provide for a mutual method of financing the organization of units on a basis satisfactory to the subdivisions. (c) A local government entity may render mutual aid to other local government entities under mutual aid agreements or the system.(d) A political subdivision may issue time warrants for the payment of the cost of any equipment, construction, acquisition, or any improvements for carrying out this chapter. The warrants shall be issued in accordance with Chapter 252, Local Government Code, in the case of a municipality, or Subchapter C, Chapter 262, Local Government Code, in the case of a county. Time warrants issued for financing permanent construction or improvement for emergency management purposes are subject to the right of the voters to require a referendum vote under Section 252.045 or 262.029, Local Government Code, as applicable.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 30, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 1337, Sec. 7, eff. June 18, 2005.Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 1.03, eff. June 6, 2007.Acts 2007, 80th Leg., R.S., Ch. 865, Sec. 1.03, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.12, eff. September 1, 2009.

Sec. 418.1075. SUSPENSION OF DEADLINES IMPOSED BY LOCAL LAW. (a) Notwithstanding any other law, a deadline imposed by local law on a political subdivision, including a deadline relating to a budget or ad valorem tax, is suspended if:(1) the territory of the political subdivision is wholly or partly located in the area of a disaster declared by the president of the United States or the governor; and(2) the presiding officer of the political subdivision or, if there is no presiding officer, the political subdivision's governing body, proclaims the political subdivision is unable to comply with the requirement because of the disaster.(b) The presiding officer of the political subdivision or, if there is no presiding officer, the political subdivision's governing body, may issue an order ending the suspension of a deadline under this section. A deadline may not be suspended for more than 30 days after the date the presiding officer or governing body, as appropriate, makes the proclamation described by Subsection (a)(2).

Added by Acts 2009, 81st Leg., R.S., Ch. 990, Sec. 2, eff. June 19, 2009.

Sec. 418.108. DECLARATION OF LOCAL DISASTER. (a) Except as provided by Subsection (e), the presiding officer of the governing body of a political subdivision may declare a local state of disaster.(b) A declaration of local disaster may not be continued or renewed for a period of more than seven days except with the consent of the governing body of the political subdivision or the joint board as provided by Subsection (e), as applicable.(c) An order or proclamation declaring, continuing, or terminating a local state of disaster shall be given prompt and general publicity and shall be filed promptly with the city secretary, the county clerk, or the joint board's official records, as applicable.(d) A declaration of local disaster activates the appropriate recovery and rehabilitation aspects of all applicable local or interjurisdictional emergency management plans and authorizes the furnishing of aid and assistance under the declaration. The appropriate preparedness and response aspects of the plans are activated as provided in the plans and take effect immediately after the local state of disaster is declared.(e) The chief administrative officer of a joint board has exclusive authority to declare that a local state of disaster exists within the boundaries of an airport operated or controlled by the joint board, regardless of whether the airport is located in or outside the boundaries of a political subdivision.(f) The county judge or the mayor of a municipality may order the evacuation of all or part of the population from a stricken or threatened area under the jurisdiction and authority of the county judge or mayor if the county judge or mayor considers the action necessary for the preservation of life or other disaster mitigation, response, or recovery.(g) The county judge or the mayor of a municipality may control ingress to and egress from a disaster area under the jurisdiction and authority of the county judge or mayor and control the movement of persons and the occupancy of premises in that area.(h) For purposes of Subsections (f) and (g):(1) the jurisdiction and authority of the county judge includes the incorporated and unincorporated areas of the county; and(2) to the extent of a conflict between decisions of the county judge and the mayor, the decision of the county judge prevails.(i) A declaration under this section may include a restriction that exceeds a restriction authorized by Section 352.051, Local Government Code. A restriction that exceeds a restriction authorized by Section 352.051, Local Government Code, is effective only:(1) for 60 hours unless extended by the governor; and(2) if the county judge requests the governor to grant an extension of the restriction.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2003, 78th Leg., ch. 33, Sec. 3, eff. May 14, 2003.Amended by: Acts 2005, 79th Leg., Ch. 274, Sec. 1, eff. June 9, 2005.Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 17.01, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.13, eff. September 1, 2009.

Sec. 418.109. AUTHORITY TO RENDER MUTUAL AID ASSISTANCE. (a) Repealed by Acts 2007, 80th Leg., R.S., Ch. 865, Sec. 1.08, eff. June 15, 2007.(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 865, Sec. 1.08, eff. June 15, 2007.(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 865, Sec. 1.08, eff. June 15, 2007.(d) A local government entity or organized volunteer group may provide mutual aid assistance on request from another local government entity or organized volunteer group. The chief or highest ranking officer of the entity from which assistance is requested, with the approval and consent of the presiding officer of the governing body of that entity, may provide that assistance while acting in accordance with the policies, ordinances, and procedures established by the governing body of that entity.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1995, 74th Leg., ch. 497, Sec. 2, eff. June 12, 1995; Acts 2003, 78th Leg., ch. 1204, Sec. 2.002, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1337, Sec. 8, eff. June 18, 2005.Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 1.04, eff. June 6, 2007.Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 1.05, eff. June 6, 2007.Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 1.08, eff. June 6, 2007.Acts 2007, 80th Leg., R.S., Ch. 865, Sec. 1.04, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 865, Sec. 1.05, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 865, Sec. 1.08, eff. June 15, 2007.

Sec. 418.110. STATEWIDE MUTUAL AID PROGRAM FOR FIRE EMERGENCIES. (a) The division, in consultation with state fire protection agencies and the Texas Commission on Fire Protection, may develop a statewide mutual aid program for fire emergencies.(b) A program developed under this section:(1) does not alter the legal obligations of a political subdivision participating in the system; and(2) must be consistent with the state emergency management plan.

Added by Acts 1997, 75th Leg., ch. 1172, Sec. 5.01, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 865, Sec. 1.06, eff. June 15, 2007.

Sec. 418.1101. PLAN FOR CONTINUITY OF FUNCTIONS. (a) The governing body of a political subdivision may at any time adopt a plan for the continuity of functions of the political subdivision to be carried out during a disaster declared as provided by law by the president of the United States or the governor or during another catastrophic event.(b) The plan may provide for:(1) delegating any administrative duty of the governing body of the political subdivision or any official or employee of the political subdivision to another appropriate person;(2) establishing orders of succession for performing essential functions of the political subdivision; and(3) establishing meeting procedures for the governing body of the political subdivision.(c) The plan may not provide for the delegation of a duty that the governing body or official is required to perform by the Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 338, Sec. 1, eff. June 15, 2007.Renumbered from Government Code, Section 418.111 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(26), eff. September 1, 2009.

Sec. 418.1102. EXCEPTION TO QUORUM REQUIREMENTS. (a) This section applies to a local governmental entity created and operating under the laws of this state, including a political subdivision, school district, or special district or authority.(b) Notwithstanding any other law, a quorum is not required for the governing body of a local governmental entity to act if:(1) the entity's jurisdiction is wholly or partly located in the area of a disaster declared by the president of the United States or the governor; and(2) a majority of the members of the governing body are unable to be present at a meeting of the governing body as a result of the disaster.

Added by Acts 2007, 80th Leg., R.S., Ch. 338, Sec. 1, eff. June 15, 2007.Renumbered from Government Code, Section 418.112 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(27), eff. September 1, 2009.

SUBCHAPTER E-1. TEXAS STATEWIDE MUTUAL AID SYSTEMSec. 418.111. CREATION OF THE TEXAS STATEWIDE MUTUAL AID SYSTEM. (a) The Texas Statewide Mutual Aid System is established to provide integrated statewide mutual aid response capability between local government entities without a written mutual aid agreement.(b) A request for mutual aid assistance between local government entities is considered to be made under the system, unless the requesting and responding entities are parties to a written mutual aid agreement in effect when the request is made.(c) This subchapter does not affect a written mutual aid agreement between local government entities in effect on or before the effective date of this subchapter or restrict the ability of local government entities to enter into a written mutual aid agreement as otherwise authorized by statute after the effective date of this subchapter. If a request is made between local government entities that are parties to a written mutual aid agreement, the terms of that agreement control the rights and obligations of the parties.

Added by Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 1.07, eff. June 6, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 865, Sec. 1.07, eff. June 15, 2007.

Sec. 418.112. ADMINISTRATION BY DIVISION. The division shall administer the system. In administering the system, the division shall encourage and assist political subdivisions in planning and implementing comprehensive all-hazards emergency management programs, including assisting political subdivisions to ensure that the local emergency management plan of each subdivision adequately provides for the rendering and receipt of mutual aid.

Added by Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 1.07, eff. June 6, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 865, Sec. 1.07, eff. June 15, 2007.

Sec. 418.113. DISASTER DISTRICTS. (a) This state is divided into disaster districts to engage in homeland security preparedness and response activities. The boundaries of the disaster districts coincide with the geographic boundaries of the state planning regions established by the governor under Chapter 391, Local Government Code.(b) A disaster district committee is established for each disaster district. Each committee is composed of local representatives of the state agencies, boards, and commissions and organized volunteer groups with representation on the emergency management council.(c) Each disaster district committee shall coordinate with political subdivisions located in the disaster district to ensure that state and federal emergency assets are made available as needed to provide the most efficient and effective response possible.(d) The public safety director of the Department of Public Safety of the State of Texas shall appoint a commanding officer from the Texas Highway Patrol to serve as chair of each disaster district committee. The chair shall:(1) inform the state Director of Homeland Security on all matters relating to disasters and emergencies as requested by the state Director of Homeland Security; and(2) inform the public safety director of the Department of Public Safety of the State of Texas on all matters as requested by the public safety director.(e) Representatives of the emergency management council assigned to each district shall assist the chair of their disaster district committee and provide guidance, counsel, and administrative support as required.

Added by Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 1.07, eff. June 6, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 865, Sec. 1.07, eff. June 15, 2007.

Sec. 418.114. PROCEDURES FOR MUTUAL AID. (a) The political subdivisions in each state planning region established by the governor under Chapter 391, Local Government Code, shall agree on procedures that specify the manner in which mutual aid will be provided in response to a request from:(1) a political subdivision in the region;(2) a political subdivision in another region; or(3) this state.(b) A copy of the procedures must be provided to the division and the disaster district committee chair.

Added by Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 1.07, eff. June 6, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 865, Sec. 1.07, eff. June 15, 2007.

Sec. 418.115. REQUESTING AND PROVIDING MUTUAL AID ASSISTANCE. (a) A request for mutual aid assistance may be submitted verbally or in writing. If a request is submitted verbally, it must be confirmed in writing not later than the 30th day after the date the request was made.(b) If a request for mutual aid assistance is made to a department or agency of a political subdivision, the chief or highest ranking officer of the department or agency, with the approval and consent of the presiding officer of the governing body of the political subdivision or that officer's designee, may provide the requested assistance in accordance with the policies, ordinances, and procedures established by the governing body of the political subdivision.

Added by Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 1.07, eff. June 6, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 865, Sec. 1.07, eff. June 15, 2007.

Sec. 418.1151. ASSESSMENT OF ABILITY TO RENDER ASSISTANCE. (a) When contacted with a request for mutual aid assistance, a local government entity shall assess local resources to determine availability of personnel, equipment, and other assistance to respond to the request.(b) A responding local government entity may provide assistance to the extent personnel, equipment, and resources are determined to be available. A local government entity is not required to provide mutual aid assistance unless the entity determines that the entity has sufficient resources to provide assistance, based on current or anticipated events in its jurisdiction.

Added by Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 1.07, eff. June 6, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 865, Sec. 1.07, eff. June 15, 2007.

Sec. 418.1152. SUPERVISION AND CONTROL. When providing mutual aid assistance under the system:(1) the response effort must be organized and function in accordance with the National Incident Management System guidelines;(2) the personnel, equipment, and resources of a responding local government entity being used in the response effort are under the operational control of the requesting local government entity unless otherwise agreed;(3) direct supervision and control of personnel, equipment, and resources and personnel accountability remain the responsibility of the designated supervisory personnel of the responding local government entity;(4) unless otherwise agreed in advance, an emergency medical service organization providing assistance under the system shall use the medical protocols authorized by the organization's medical director;(5) the designated supervisory personnel of the responding local government entity shall:(A) maintain daily personnel time records, material records, and a log of equipment hours;(B) be responsible for the operation and maintenance of the equipment and other resources furnished by the responding local government entity; and(C) report work progress to the requesting local government entity; and(6) the responding local government entity's personnel and other resources are subject to recall at any time, subject to reasonable notice to the requesting local government entity.

Added by Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 1.07, eff. June 6, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 865, Sec. 1.07, eff. June 15, 2007.

Sec. 418.1153. DURATION OF AID. The provision of mutual aid assistance under the system may continue until:(1) the services of the responding local government entity are no longer required; or(2) the responding local government entity determines that further assistance should not be provided.

Added by Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 1.07, eff. June 6, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 865, Sec. 1.07, eff. June 15, 2007.

Sec. 418.116. RIGHTS AND PRIVILEGES. (a) A person assigned, designated, or ordered to perform duties by the governing body of the local government entity employing the person in response to a request under the system is entitled to receive the same wages, salary, pension, and other compensation and benefits, including injury or death benefits, disability payments, and workers' compensation benefits, for the performance of the duties under the system as though the services were rendered for the entity employing the person.(b) The local government entity employing the person is responsible for the payment of wages, salary, pension, and other compensation and benefits associated with the performance of duties under the system.

Added by Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 1.07, eff. June 6, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 865, Sec. 1.07, eff. June 15, 2007.

Sec. 418.117. LICENSE PORTABILITY. If the assistance of a person who holds a license, certificate, permit, or other document evidencing qualification in a professional, mechanical, or other skill is requested by a state agency or local government entity under the system, the person is considered licensed, certified, permitted, or otherwise documented in the political subdivision in which the service is provided as long as the service is required, subject to any limitations imposed by the chief executive officer or the governing body of the requesting state agency or local government entity.

Added by Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 1.07, eff. June 6, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 865, Sec. 1.07, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.14, eff. September 1, 2009.

Sec. 418.118. REIMBURSEMENT OF COSTS: STATE REQUEST OR FEDERAL DISASTER DECLARATION. (a) The division shall administer all requests for reimbursement for costs associated with providing mutual aid assistance in response to a request made by the division for an incident resulting in the issuance of a disaster declaration by the president of the United States. A request for reimbursement made to the division must be made in accordance with procedures developed by the division.(b) The division may directly request the provision of mutual aid assistance from any local government entity participating in the system. If the division requests the provision of assistance and the local government entity responds, the state shall reimburse the actual costs of providing assistance, including costs for personnel, operation and maintenance of equipment, damaged equipment, food, lodging, and transportation, incurred by the responding local government entity. The state shall pay reimbursements from available state money. If funds are made available from the disaster contingency fund, the division shall make reimbursement from the disaster contingency fund for eligible expenses to the extent that available state money is inadequate.(c) If federal money is available to pay costs associated with the provision of mutual aid assistance in response to a request made by the division, the division shall make the claim for the eligible costs of the responding local government entity on the division's grant application and shall disburse the federal share of the money to the responding local government entity, with sufficient state funds to cover the actual costs incurred by the responding local government entity in providing the assistance.

Added by Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 1.07, eff. June 6, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 865, Sec. 1.07, eff. June 15, 2007.

Sec. 418.1181. REIMBURSEMENT OF COSTS: REQUEST BY LOCAL GOVERNMENT ENTITY. (a) If a local government entity requests mutual aid assistance from another local government entity under the system, the requesting local government entity shall reimburse the actual costs of providing mutual aid assistance to the responding local government entity, including costs for personnel, operation and maintenance of equipment, damaged equipment, food, lodging, and transportation, incurred by the responding local government entity in response to a request for reimbursement. Local government entities with a mutual aid agreement when the request for mutual aid assistance is made are subject to the agreement's terms of reimbursement, as provided by Section 418.111.(b) The requesting local government entity shall pay the reimbursement from available funds. If federal money is available to pay costs associated with the provision of mutual aid assistance, the requesting local government entity shall make the claim for the eligible costs of the responding local government entity on the requesting entity's subgrant application and shall disburse the federal share of the money to the responding local government entity, with sufficient local funds to cover the actual costs of the responding local government entity in providing assistance.

Added by Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 1.07, eff. June 6, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 865, Sec. 1.07, eff. June 15, 2007.

SUBCHAPTER F. DISASTER MITIGATIONSec. 418.121. DUTY OF GOVERNOR. (a) In addition to disaster mitigation measures included in the state, local, and interjurisdictional emergency management plans, the governor shall as a continuing duty consider steps that could be taken to mitigate the harmful consequences of disasters.(b) At the direction of the governor and pursuant to any other authority and competence a state agency may have, a state agency shall study matters related to disaster mitigation. This includes agencies charged with responsibility in connection with floodplain management, stream encroachment and flow regulation, weather modification, fire prevention and control, air quality, public works, land use and land use planning, and construction standards.(c) The governor shall from time to time make recommendations to the legislature, local governments, and other appropriate public and private entities as may facilitate measures to mitigate the harmful consequences of disasters.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 992, Sec. 13, eff. Sept. 1, 1997.

Sec. 418.122. STATE STUDY OF LAND USE AND CONSTRUCTION STANDARDS. (a) The Texas Natural Resource Conservation Commission and other state agencies, in conjunction with the division, shall keep land uses and construction of structures and other facilities under continuing study and shall identify areas that are particularly susceptible to severe land shifting, subsidence, flooding, or other catastrophes.(b) The studies shall concentrate on means of reducing or avoiding the dangers and consequences of a catastrophe.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.08, eff. Sept. 1, 1995.

Sec. 418.123. RECOMMENDATIONS FOR CHANGES IN LAND USE OR CONSTRUCTION STANDARDS. (a) The division shall recommend to the governor the changes it considers essential if the division believes, on the basis of the studies under Section 418.122 or other competent evidence that:(1) an area is susceptible to a disaster of catastrophic proportions without adequate warning;(2) existing building standards and land-use controls in that area are inadequate and could add substantially to the magnitude of the disaster; and(3) changes in zoning regulations, other land-use regulations, or building requirements are essential to further the purposes of this subchapter.(b) The governor shall review the recommendations. If after public hearing the governor finds the changes are essential, the governor shall make appropriate recommendations to the agencies or local governments with jurisdiction over the area and subject matter.(c) If no action or insufficient action pursuant to the governor's recommendations is taken within the time specified by the governor, the governor shall inform the legislature and request legislative action appropriate to mitigate the impact of the disaster.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 418.124. SUSPENSION OF LAND USE OR CONSTRUCTION STANDARDS. (a) When the governor makes recommendations under Section 418.123, the governor may suspend the standard or control found to be inadequate to protect the public safety and by rule may place a new standard or control in effect.(b) The new standard or control remains in effect until rejected by concurrent resolution of both houses of the legislature or amended by the governor.(c) During the time the new standard or control is in effect, it shall be administered and given effect by all appropriate regulatory agencies of the state and of the local governments to which it applies.(d) The governor's action under this section is subject to judicial review but is not subject to temporary stay pending litigation.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 418.126. PRE-EVENT DISASTER RESPONSE CONTRACTS. (a) The General Land Office shall solicit proposals for and enter into one or more pre-event contracts that may be activated by the office in the event of a weather-related disaster declaration to obtain services for debris removal from beaches as needed following the disaster.(b) The Texas Department of Transportation shall solicit proposals for and enter into one or more pre-event contracts that may be activated by the department in the event of a weather-related disaster declaration to obtain services for debris removal from the state highway system as needed following the disaster.(c) The Texas Department of Housing and Community Affairs shall solicit proposals for and enter into one or more pre-event contracts that may be activated by the department in the event of a weather-related disaster declaration to obtain temporary or emergency housing as needed following the disaster.(d) Services obtained under a pre-event contract under this section may be paid for with money from the disaster contingency fund under Section 418.073.

Added by Acts 2009, 81st Leg., R.S., Ch. 1408, Sec. 3, eff. September 1, 2009.

SUBCHAPTER G. CITIZEN DUTIES AND CLAIMS FOR COMPENSATIONSec. 418.151. CITIZEN DUTIES. (a) Each person in this state shall conduct himself and keep and manage his affairs and property in ways that will reasonably assist and will not unreasonably detract from the ability of the state and the public successfully to manage emergencies. This obligation includes appropriate personal service and use or restriction on the use of property in time of disaster.(b) This chapter neither increases nor decreases these obligations but recognizes their existence under the constitution and statutes of this state and the common law.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 418.152. COMPENSATION FOR SERVICES AND PROPERTY. (a) Services or the taking or use of property shall be compensated only to the extent that:(1) the obligations recognized in this chapter are exceeded in a particular case; and(2) the claimant may not be considered to have volunteered services or property without compensation.(b) Personal services may not be compensated by the state or a subdivision or agency of the state except under statute or ordinance.(c) Compensation for property may be made only if the property was commandeered or otherwise used in coping with a disaster and its use or destruction was ordered by the governor or a member of the disaster forces of this state.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 418.153. COMPENSATION CLAIMS. (a) A person claiming compensation for the use, damage, loss, or destruction of property under this chapter shall file a claim for compensation with the division in the form and manner required by the division.(b) Unless the amount of compensation on account of property damage, loss, or destruction is agreed on between the claimant and the division, the amount of compensation is computed in the same manner as compensation due for taking of property under the condemnation laws of this state.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 418.154. CERTAIN CLAIMS EXCLUDED. This subchapter does not apply to or authorize compensation for:(1) the destruction or damaging of standing timber or other property in order to provide a firebreak;(2) the release of water or breach of impoundments in order to reduce pressure or other danger from actual or threatened flood; or(3) contravention of Article I, Section 17, of the Texas Constitution or statutes pertaining to that section.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER H. MISCELLANEOUS PROVISIONSSec. 418.171. QUALIFICATIONS FOR RENDERING AID. A person who holds a license, certificate, or other permit issued by a state or political subdivision of any state evidencing the meeting of qualifications for professional, mechanical, or other skills may render aid involving the skill in this state to meet an emergency or disaster. This state shall give due consideration to the license, certificate, or other permit.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 418.172. INSURANCE COVERAGE. (a) Property damage insurance covering state facilities may be purchased by agencies of the state if necessary to qualify for federal disaster assistance funds.(b) If sufficient funds are not available for the required insurance, an agency may request funding from the disaster contingency fund to purchase the insurance.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.15, eff. September 1, 2009.

Sec. 418.173. PENALTY FOR VIOLATION OF EMERGENCY MANAGEMENT PLAN. (a) A state, local, or interjurisdictional emergency management plan may provide that failure to comply with the plan or with a rule, order, or ordinance adopted under the plan is an offense.(b) The plan may prescribe a punishment for the offense but may not prescribe a fine that exceeds $1,000 or confinement in jail for a term that exceeds 180 days.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 418.174. PERSONAL LIABILITY EXEMPTION OF MEMBER OF EMERGENCY PLANNING COUNCIL OR LOCAL EMERGENCY PLANNING COMMITTEE. A member of the emergency management council established under Section 418.013 or of a local emergency planning committee established to develop an emergency management program in accordance with Subchapter E of this chapter is not personally liable for civil damages for an action arising from the performance of the person's duties on the council or committee.

Added by Acts 1989, 71st Leg., ch. 851, Sec. 1, eff. Aug. 28, 1989.

Sec. 418.175. CERTAIN INFORMATION CONFIDENTIAL. (a) Information that relates to physically or mentally disabled individuals or other individuals with special needs and that is maintained for purposes of emergency management or disaster planning is confidential.(b) This section applies to information in the possession of any person, including:(1) the state, an agency of the state, a political subdivision, or an agency of a political subdivision; or(2) an electric, telecommunications, gas, or water utility.

Added by Acts 1999, 76th Leg., ch. 778, Sec. 1, eff. June 18, 1999. Amended by Acts 2003, 78th Leg., ch. 1312, Sec. 2, eff. June 21, 2003.

Sec. 418.176. CONFIDENTIALITY OF CERTAIN INFORMATION RELATING TO EMERGENCY RESPONSE PROVIDERS. (a) Information is confidential if the information is collected, assembled, or maintained by or for a governmental entity for the purpose of preventing, detecting, responding to, or investigating an act of terrorism or related criminal activity and:(1) relates to the staffing requirements of an emergency response provider, including a law enforcement agency, a fire-fighting agency, or an emergency services agency;(2) relates to a tactical plan of the provider; or(3) consists of a list or compilation of pager or telephone numbers, including mobile and cellular telephone numbers, of the provider.(b) In this section and Sections 418.177-418.183, "governmental entity" includes the governing body of a nonprofit corporation organized under Chapter 67, Water Code, that provides a water supply or wastewater service, or both, and is exempt from ad valorem taxation under Section 11.30, Tax Code.

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 3, eff. June 21, 2003.

Sec. 418.177. CONFIDENTIALITY OF CERTAIN INFORMATION RELATING TO RISK OR VULNERABILITY ASSESSMENT. Information is confidential if the information:(1) is collected, assembled, or maintained by or for a governmental entity for the purpose of preventing, detecting, or investigating an act of terrorism or related criminal activity; and(2) relates to an assessment by or for a governmental entity, or an assessment that is maintained by a governmental entity, of the risk or vulnerability of persons or property, including critical infrastructure, to an act of terrorism or related criminal activity.

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 3, eff. June 21, 2003.

Sec. 418.178. CONFIDENTIALITY OF CERTAIN INFORMATION RELATING TO CONSTRUCTION OR ASSEMBLY OF WEAPONS. (a) In this section, "explosive weapon" has the meaning assigned by Section 46.01, Penal Code.(b) Information is confidential if it is information collected, assembled, or maintained by or for a governmental entity and:(1) is more than likely to assist in the construction or assembly of an explosive weapon or a chemical, biological, radiological, or nuclear weapon of mass destruction; or(2) indicates the specific location of:(A) a chemical, biological agent, toxin, or radioactive material that is more than likely to be used in the construction or assembly of such a weapon; or(B) unpublished information relating to a potential vaccine or to a device that detects biological agents or toxins.

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 3, eff. June 21, 2003.

Sec. 418.179. CONFIDENTIALITY OF CERTAIN ENCRYPTION CODES AND SECURITY KEYS FOR COMMUNICATIONS SYSTEM. (a) Information is confidential if the information:(1) is collected, assembled, or maintained by or for a governmental entity for the purpose of preventing, detecting, or investigating an act of terrorism or related criminal activity; and(2) relates to the details of the encryption codes or security keys for a public communications system.(b) This section does not prohibit a governmental entity from making available, at cost, to bona fide local news media, for the purpose of monitoring emergency communications of public interest, the communications terminals used in the entity's trunked communications system that have encryption codes installed.

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 3, eff. June 21, 2003.

Sec. 418.180. CONFIDENTIALITY OF CERTAIN INFORMATION PREPARED FOR UNITED STATES. Information, other than financial information, in the possession of a governmental entity is confidential if the information:(1) is part of a report to an agency of the United States;(2) relates to an act of terrorism or related criminal activity; and(3) is specifically required to be kept confidential:(A) under Section 552.101 because of a federal statute or regulation;(B) to participate in a state-federal information sharing agreement; or(C) to obtain federal funding.

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 3, eff. June 21, 2003.

Sec. 418.181. CONFIDENTIALITY OF CERTAIN INFORMATION RELATING TO CRITICAL INFRASTRUCTURE. Those documents or portions of documents in the possession of a governmental entity are confidential if they identify the technical details of particular vulnerabilities of critical infrastructure to an act of terrorism.

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 3, eff. June 21, 2003.

Sec. 418.182. CONFIDENTIALITY OF CERTAIN INFORMATION RELATING TO SECURITY SYSTEMS. (a) Except as provided by Subsections (b) and (c), information, including access codes and passwords, in the possession of a governmental entity that relates to the specifications, operating procedures, or location of a security system used to protect public or private property from an act of terrorism or related criminal activity is confidential.(b) Financial information in the possession of a governmental entity that relates to the expenditure of funds by a governmental entity for a security system is public information that is not excepted from required disclosure under Chapter 552.(c) Information in the possession of a governmental entity that relates to the location of a security camera in a private office at a state agency, including an institution of higher education, as defined by Section 61.003, Education Code, is public information and is not excepted from required disclosure under Chapter 552 unless the security camera:(1) is located in an individual personal residence for which the state provides security; or(2) is in use for surveillance in an active criminal investigation.

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 3, eff. June 21, 2003.

Sec. 418.183. DISCLOSURE OF CERTAIN CONFIDENTIAL INFORMATION. (a) This section applies only to information that is confidential under Sections 418.175-418.182.(b) At any time during a state of disaster, the executive or administrative head of the governmental entity may voluntarily disclose or otherwise make available all or part of the confidential information to another person or another entity if the executive or administrative head believes that the other person or entity has a legitimate need for the information.(c) The executive or administrative head of a port, port authority, or navigation district created or operating under Section 52, Article III, or Section 59, Article XVI, Texas Constitution, may voluntarily disclose or otherwise make available all or part of the confidential information to another person if the information:(1) is shared in connection with a security network or committee, including a federal or state security committee or task force;(2) consists of data, video, or other information on an information-sharing device that is shared with a security network; or(3) is shared with an emergency operations center.(d) The disclosure or making available of confidential information by a hospital district to a national accreditation body does not waive or affect the confidentiality of the information.(e) The disclosure or making available of confidential information under Subsection (b) or (c) does not waive or affect the confidentiality of the information.(f) A governmental body subject to Chapter 551 is not required to conduct an open meeting to deliberate information to which this section applies. Notwithstanding Section 551.103(a), the governmental body must make a tape recording of the proceedings of a closed meeting to deliberate the information.

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 3, eff. June 21, 2003.

Sec. 418.184. FIREARMS. (a) A peace officer who is acting in the lawful execution of the officer's official duties during a state of disaster may disarm an individual if the officer reasonably believes it is immediately necessary for the protection of the officer or another individual.(b) The peace officer shall return a firearm and any ammunition to an individual disarmed under Subsection (a) before ceasing to detain the individual unless the officer:(1) arrests the individual for engaging in criminal activity; or(2) seizes the firearm as evidence in a criminal investigation.

Added by Acts 2007, 80th Leg., R.S., Ch. 18, Sec. 2, eff. April 27, 2007.

Sec. 418.185. MANDATORY EVACUATION. (a) This section does not apply to a person who is authorized to be in an evacuated area, including a person who returns to the area under a phased reentry plan or credentialing process under Section 418.050.(b) A county judge or mayor of a municipality who orders the evacuation of an area stricken or threatened by a disaster by order may compel persons who remain in the evacuated area to leave and authorize the use of reasonable force to remove persons from the area.(c) The governor and a county judge or mayor of a municipality who orders the evacuation of an area stricken or threatened by a disaster by a concurrent order may compel persons who remain in the evacuated area to leave.(d) A person is civilly liable to a governmental entity, or a nonprofit agency cooperating with a governmental entity, that conducts a rescue on the person's behalf for the cost of the rescue effort if:(1) the person knowingly ignored a mandatory evacuation order under this section and:(A) engaged in an activity or course of action that a reasonable person would not have engaged in; or(B) failed to take a course of action a reasonable person would have taken;(2) the person's actions under Subdivision (1) placed the person or another person in danger; and(3) a governmental rescue effort was undertaken on the person's behalf.(e) An officer or employee of the state or a political subdivision who issues or is working to carry out a mandatory evacuation order under this section is immune from civil liability for any act or omission within the course and scope of the person's authority under the order.

Added by Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.16, eff. September 1, 2009.

Sec. 418.186. DISASTER AND EMERGENCY EDUCATION. (a) The Department of State Health Services shall establish a program designed to educate the citizens of this state on disaster and emergency preparedness, response, and recovery. Before establishing the program, the department must collaborate with local authorities to prevent state efforts that are duplicative of local efforts. The program must address:(1) types of disasters or other emergencies;(2) the appropriate response to each type of disaster or emergency, including options for evacuation and shelter;(3) how to prepare for each type of disaster or emergency;(4) the impact of each type of disaster or emergency on citizens requiring medical assistance or other care;(5) ways to respond in a disaster or emergency or to assist the victims of a disaster or emergency; and(6) resources and supplies for disaster or emergency recovery.(b) The executive commissioner of the Health and Human Services Commission, in cooperation with the governor, shall adopt rules to create and administer a disaster and emergency education program established under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.16, eff. September 1, 2009.

Sec. 418.188. POSTDISASTER EVALUATION. Not later than the 90th day after the date a request is received from the division, a state agency, political subdivision, or interjurisdictional agency shall conduct an evaluation of the entity's response to a disaster, identify areas for improvement, and issue a report of the evaluation to the division.

Added by Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.16, eff. September 1, 2009.

Sec. 418.1881. SHELTER OPERATIONS. The Department of State Health Services shall develop, with the direction, oversight, and approval of the division, an annex to the state emergency management plan that includes provisions for:(1) developing medical special needs categories;(2) categorizing the requirements of individuals with medical special needs; and(3) establishing minimum health-related standards for short-term and long-term shelter operations for shelters operated with state funds or receiving state assistance.

Added by Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.16, eff. September 1, 2009.

Sec. 418.1882. PERSONNEL SURGE CAPACITY PLANNING. (a) With the direction, oversight, and approval of the division and the assistance of the Department of State Health Services, health care facilities, county officials, trauma service area regional advisory councils, and other appropriate entities, each council of government, regional planning commission, or similar regional planning agency created under Chapter 391, Local Government Code, shall develop a regional plan for personnel surge capacity during disasters, including plans for providing lodging and meals for disaster relief workers and volunteers.(b) Entities developing regional plans for personnel surge capacity with regard to lodging shall consult with representatives of emergency responders, infrastructure and utility repair personnel, and other representatives of agencies, entities, or businesses determined by the division to be essential to the planning process.

Added by Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.16, eff. September 1, 2009.

Sec. 418.190. AGRICULTURE EMERGENCY RESPONSE PLAN. (a) In coordination with the division, the Department of Agriculture and the Texas Animal Health Commission shall prepare and keep current an agriculture emergency response plan as an annex to the state emergency management plan. The plan must include provisions for:(1) identifying and assessing necessary training, resource, and support requirements;(2) providing information on recovery, relief, and assistance requirements following all types of disasters, including information on biological and radiological response; and(3) all other information the Department of Agriculture and the Texas Animal Health Commission determine to be relevant to prepare for an all-hazards approach to agricultural disaster management.(b) The Department of Agriculture and the Texas Animal Health Commission shall include the plan developed under Subsection (a) in an annual report to the legislature and the office of the governor.

Added by Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.16, eff. September 1, 2009.

Sec. 418.191. MEDICAL SPECIAL NEEDS VOLUNTEERS. (a) An entity responsible for the care of individuals with medical special needs shall develop and distribute information on volunteering in connection with a disaster.(b) The division shall provide information to interested parties and the public regarding how volunteers can be identified and trained to help all groups of people, including those with medical special needs and those who are residents of assisted living facilities.

Added by Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.16, eff. September 1, 2009.



CHAPTER 419. TEXAS COMMISSION ON FIRE PROTECTION

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE B. LAW ENFORCEMENT AND PUBLIC PROTECTION

CHAPTER 419. TEXAS COMMISSION ON FIRE PROTECTION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 419.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Commission on Fire Protection.

(2) Except as otherwise provided in this chapter, "volunteer

fire fighter" and "volunteer fire chief" do not include a person

who is also employed full-time in the fire service.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 1, eff. Sept. 1,

1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 1, eff. September 1, 2009.

Sec. 419.002. COMMISSION. The Texas Commission on Fire

Protection is an agency of the state.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 1, eff. Sept. 1,

1991.

Sec. 419.003. SUNSET PROVISION. The Texas Commission on Fire

Protection is subject to Chapter 325 (Texas Sunset Act). Unless

continued in existence as provided by that chapter, the

commission is abolished and this chapter expires September 1,

2021.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec.

3.10, eff. Nov. 12, 1991; Acts 1997, 75th Leg., ch. 1172, Sec.

1.01, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 2, eff. September 1, 2009.

Sec. 419.004. COMPOSITION OF COMMISSION. (a) The commission is

composed of the following 13 members:

(1) two members to be selected from a list of five names

submitted by the Texas Fire Chiefs Association who are chief

officers with a minimum rank that is equivalent to the position

immediately below that of the fire chief and who are employed in

fire departments as defined by Section 419.021 that are under the

jurisdiction of the commission, at least one of whom must be the

head of a fire department and one of whom must be employed by a

political subdivision with a population of less than 100,000;

(2) two members to be selected from a list of five names

submitted by the Texas State Association of Fire Fighters who are

fire protection personnel as defined by Section 419.021 with the

rank of battalion chief or below and who are employed in fire

departments or other appropriate local authorities under the

jurisdiction of the commission, one of whom must be employed by a

political subdivision with a population of less than 100,000;

(3) two members to be selected from a list of five names

submitted by the State Firemen's and Fire Marshals' Association

of Texas who are volunteer fire chiefs or volunteer fire

fighters;

(4) one certified fire protection engineer;

(5) one certified arson investigator or certified fire

protection inspector;

(6) one fire protection instructor from an institution of higher

education as defined by Section 61.003, Education Code; and

(7) four public members.

(b) The members of the commission are appointed by the governor

with the advice and consent of the senate for staggered terms of

six years with four or five members' terms expiring February 1 of

each odd-numbered year.

(c) The duties of a public officer or employee on the commission

constitute additional duties of the member's office or

employment.

(d) Appointments to the commission shall be made without regard

to the race, color, handicap, sex, religion, age, or national

origin of the appointees.

(e) A person may not be a public member of the commission if the

person or the person's spouse:

(1) is registered, certified, or licensed by a regulatory agency

in the field of fire protection;

(2) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

money from the commission;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving money from the commission;

(4) uses or receives a substantial amount of tangible goods,

services, or money from the commission, other than compensation

or reimbursement authorized by law for commission membership,

attendance, or expenses; or

(5) is employed in the field of fire protection.

(f) For purposes of this section, "volunteer fire fighter" and

"volunteer fire chief" mean a person who is a member of a

nonprofit volunteer fire department, and the term may include a

person who is also employed full-time in the fire service.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 912, Sec. 1, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1172, Sec. 1.02, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1170, Sec. 14.01, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 3, eff. September 1, 2009.

Sec. 419.005. REMOVAL OF COMMISSION MEMBERS. (a) It is a

ground for removal from the commission that a member:

(1) does not have at the time of taking office the

qualifications required by Section 419.004;

(2) does not maintain during service on the commission the

qualifications required by Section 419.004;

(3) is ineligible for membership under Section 419.006;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

commission meetings that the member is eligible to attend during

a calendar year without an excuse approved by majority vote of

the commission.

(b) The validity of an action of the commission is not affected

by the fact that it is taken when a ground for removal of a

commission member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the commission of the potential ground.

The presiding officer shall then notify the governor and the

attorney general that a potential ground for removal exists. If

the potential ground for removal involves the presiding officer,

the executive director shall notify the next highest ranking

officer of the commission, who shall then notify the governor and

the attorney general that a potential ground for removal exists.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 1172, Sec. 1.03, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 4, eff. September 1, 2009.

Sec. 419.006. CONFLICT OF INTEREST. (a) In this section,

"Texas trade association" means a cooperative and voluntarily

joined statewide association of business or professional

competitors in this state designed to assist its members and its

industry or profession in dealing with mutual business or

professional problems and in promoting their common interest.

(b) A person may not be a member of the commission and may not

be a commission employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.), if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of fire protection; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of fire

protection.

(c) A person may not be a member of the commission or act as the

general counsel to the commission or the agency if the person is

required to register as a lobbyist under Chapter 305 because of

the person's activities for compensation on behalf of a

profession related to the operation of the commission.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 1, eff. Sept. 1,

1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 5, eff. September 1, 2009.

Sec. 419.007. OFFICERS; COMPENSATION; MEETINGS. (a) The

governor shall designate a member of the commission as the

presiding officer of the commission to serve in that capacity at

the pleasure of the governor. The commission shall elect from

among its members an assistant presiding officer and a secretary.

(b) The commission shall meet at least quarterly.

(c) A member of the commission may not receive compensation for

service on the commission. A member is entitled to receive

reimbursement, subject to any applicable limitation on

reimbursement provided by the General Appropriations Act, for

actual and necessary expenses incurred in performing services as

a member of the commission.

(d) The commission shall develop and implement policies that

provide the public with a reasonable opportunity to appear before

the commission and to speak on any issue under the jurisdiction

of the commission.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 912, Sec. 2, eff.

Sept. 1, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 6, eff. September 1, 2009.

Sec. 419.0071. COMMISSION MEMBER TRAINING. (a) A person who is

appointed to and qualifies for office as a member of the

commission may not vote, deliberate, or be counted as a member in

attendance at a meeting of the commission until the person

completes a training program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the commission;

(2) the programs, functions, rules, and budget of the

commission;

(3) the results of the most recent formal audit of the

commission;

(4) the requirements of laws relating to open meetings, public

information, and conflicts of interest; and

(5) any applicable ethics policies adopted by the commission or

the Texas Ethics Commission.

(c) A person appointed to the commission is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 1997, 75th Leg., ch. 1172, Sec. 1.04, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 7, eff. September 1, 2009.

Sec. 419.008. GENERAL POWERS AND DUTIES. (a) The commission

may adopt rules for its internal management and control and for

the administration of its powers and duties.

(b) The commission shall perform the duties assigned to the

commission under this chapter or other law.

(c) The commission shall perform duties assigned by law to the

Commission on Fire Protection Personnel Standards and Education.

(d) The commission may accept gifts, grants, and contributions

from private individuals or foundations and from the federal

government.

(e) The commission shall report to the governor annually and to

the legislature at each regular session on the commission's

activities. The commission may make recommendations in those

reports on matters under its jurisdiction. The commission may

make other reports in its discretion.

(f) The commission may appoint advisory committees to assist it

in the performance of its duties. A member of an advisory

committee appointed by the commission or otherwise appointed

under this chapter may not receive compensation for service on

the advisory committee. A member appointed under this chapter is

entitled to receive reimbursement, subject to any applicable

limitation on reimbursement provided by the General

Appropriations Act, for actual and necessary expenses incurred in

performing services as a member of the advisory committee.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 912, Sec. 3, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1172, Sec. 1.05, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 8, eff. September 1, 2009.

Sec. 419.0082. RULEMAKING. (a) In adopting or amending a rule

under Section 419.008(a) or any other law, the commission shall

seek the input of the fire fighter advisory committee. The

commission shall permit the advisory committee to review and

comment on any proposed rule, including a proposed amendment to a

rule, before the rule is adopted. The recommendations of the

advisory committee are subject to modification or rejection by

the commission, in the commission's sole discretion, without the

resubmission of the matter to the advisory committee.

(b) The commission may not adopt a rule, including an amendment

to a rule, before the commission meeting held after the

commission meeting at which the rule is first proposed.

(c) This section does not apply to an emergency rule adopted

under Section 2001.034.

(d) Notwithstanding other provisions of this section, the

commission may, without review by an advisory committee, make

nonsubstantive clerical changes to a rule.

Added by Acts 1997, 75th Leg., ch. 1172, Sec. 1.06, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

112, Sec. 1, eff. May 20, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 9, eff. September 1, 2009.

Sec. 419.0083. NEGOTIATED RULEMAKING; ALTERNATIVE DISPUTE

RESOLUTION. (a) The commission shall develop and implement a

policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008 for the

adoption of commission rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009 to assist in the resolution of internal and external

disputes under the commission's jurisdiction.

(b) The commission's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The commission shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the commission.

Added by Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 10, eff. September 1, 2009.

Sec. 419.009. PERSONNEL. (a) The commission shall employ an

executive director who shall employ other personnel necessary for

the performance of commission functions.

(b) The commission shall provide to its members and employees,

as often as necessary, information regarding their qualifications

for office or employment under this chapter and their

responsibilities under applicable laws relating to standards of

conduct for state officers or employees.

(c) The commission shall develop and implement policies that

clearly separate the policy-making responsibilities of the

commission and the management responsibilities of the executive

director and the staff of the commission.

(d) The executive director or the executive director's designee

shall develop an intraagency career ladder program that addresses

opportunities for mobility and advancement for employees within

the commission. The program shall require intraagency postings of

all positions concurrently with any public posting.

(e) The executive director or the executive director's designee

shall develop a system of annual performance evaluations that are

based on documented employee performance. All merit pay for

commission employees must be based on the system established

under this subsection.

(f) The executive director or the executive director's designee

shall prepare and maintain a written policy statement to assure

implementation of a program of equal employment opportunity under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel that are in compliance with the

requirements of Chapter 21, Labor Code;

(2) a comprehensive analysis of the commission work force that

meets federal and state laws, rules, regulations, and

instructions directly adopted under those laws, rules, or

regulations;

(3) procedures by which a determination can be made about the

extent of underuse in the commission work force of all persons

for whom federal or state laws, rules, regulations, and

instructions directly adopted under those laws, rules, or

regulations encourage a more equitable balance; and

(4) reasonable methods to appropriately address those areas of

underuse.

(g) A policy statement prepared under Subsection (f) must cover

an annual period, be updated annually and reviewed by the

Commission on Human Rights for compliance with Subsection (f)(1),

and be filed with the governor's office.

(h) The governor's office shall deliver a biennial report to the

legislature based on the information received under Subsection

(g). The report may be made separately or as a part of other

biennial reports made to the legislature.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 1172, Sec. 1.07, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 11, eff. September 1, 2009.

Sec. 419.0091. GENERAL COUNSEL. The commission may employ not

more than one attorney. The attorney shall serve as general

counsel of the commission.

Added by Acts 1997, 75th Leg., ch. 1172, Sec. 1.08, eff. Sept. 1,

1997.

Sec. 419.010. FISCAL REPORT. The commission shall prepare

annually a complete and detailed written report accounting for

all funds received and disbursed by the commission during the

preceding fiscal year. The annual report must meet the reporting

requirements applicable to financial reporting provided in the

General Appropriations Act.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 1172, Sec. 1.09, eff.

Sept. 1, 1997.

Sec. 419.011. COMPLAINTS. (a) The commission shall maintain a

system to promptly and efficiently act on complaints filed with

the commission. The commission shall maintain information about

parties to the complaint, the subject matter of the complaint, a

summary of the results of the review or investigation of the

complaint, and its disposition.

(b) The commission shall make information available describing

its procedures for complaint investigation and resolution.

(c) The commission shall periodically notify the complaint

parties of the status of the complaint until final disposition.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 1172, Sec. 1.09, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 12, eff. September 1, 2009.

Sec. 419.012. TECHNOLOGICAL SOLUTIONS. The commission shall

implement a policy requiring the commission to use appropriate

technological solutions to improve the commission's ability to

perform its functions. The policy must ensure that the public is

able to interact with the commission on the Internet.

Added by Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 13, eff. September 1, 2009.

SUBCHAPTER B. REGULATING AND ASSISTING FIRE FIGHTERS AND FIRE

DEPARTMENTS

Sec. 419.021. DEFINITIONS. In this subchapter:

(1) "Aircraft rescue and fire protection personnel" means

permanent, full-time local governmental employees who, as a

permanent duty assignment, fight aircraft fires at airports,

stand by for potential crash landings, and perform aircraft crash

rescue.

(2) "Fire department" means a department of a local government

that is staffed by permanent, full-time employees of the local

government and that is organized to prevent or suppress fires.

(3) "Fire protection personnel" means:

(A) permanent, full-time law enforcement officers designated as

fire and arson investigators by an appropriate local authority;

(B) aircraft rescue and fire protection personnel; or

(C) permanent, full-time fire department employees who are not

secretaries, stenographers, clerks, budget analysts, or similar

support staff persons or other administrative employees and who

are assigned duties in one or more of the following categories:

(i) fire suppression;

(ii) fire inspection;

(iii) fire and arson investigation;

(iv) marine fire fighting;

(v) aircraft rescue and fire fighting;

(vi) fire training;

(vii) fire education;

(viii) fire administration; and

(ix) any other position necessarily or customarily related to

fire prevention or suppression.

(4) "Local government" means a municipality, a county, a

special-purpose district or authority, or any other political

subdivision of the state.

(5) "Marine fire protection personnel" means permanent,

full-time local governmental employees who work aboard a fireboat

and fight fires that occur on or adjacent to a waterway,

waterfront, channel, or turning basin.

(6) "Protective clothing" means garments, including turnout

coats, bunker coats, bunker pants, boots, gloves, trousers,

helmets, and protective hoods, worn by fire protection personnel

in the course of performing fire-fighting operations, including

wildland fire suppression.

(7) "Structure fire protection personnel" means permanent,

full-time local government employees who engage in fire-fighting

activities involving structures and may perform other emergency

activities typically associated with fire-fighting duties such as

rescue, emergency medical response, confined space rescue,

hazardous materials response, and wildland fire-fighting.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.40(a), eff. Sept.

1, 1989. Redesignated from Sec. 416.001 and amended by Acts 1991,

72nd Leg., ch. 628, Sec. 2, eff. Sept. 1, 1991. Amended by Acts

1993, 73rd Leg., ch. 912, Sec. 4, eff. Sept. 1, 1993; Acts 1997,

75th Leg., ch. 1172, Sec. 2.01, eff. Sept. 1, 1997; Acts 2001,

77th Leg., ch. 1241, Sec. 1, eff. Sept. 1, 2001.

Sec. 419.022. GENERAL POWERS RELATING TO THIS SUBCHAPTER. (a)

The commission may:

(1) require the submission of reports and information by a local

governmental agency in this state that employs fire protection

personnel;

(2) assist fire departments and fire protection personnel with

problems related to fire-fighting techniques, clothing, and

equipment;

(3) assist fire departments and local governments with the

development and updating of local fire codes;

(4) on request, assist in performing staffing studies of fire

departments; and

(5) establish minimum educational, training, physical, and

mental standards for admission to employment as fire protection

personnel in a permanent, temporary, or probationary status and

for advanced or specialized fire protection personnel positions.

(b) The commission may not change a minimum standard under

Subsection (a)(5) to a standard that is less stringent than the

applicable standard set by the Commission on Fire Protection

Personnel Standards and Education in rules that were in effect on

August 31, 1991.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.41(a), eff. Sept.

1, 1989. Redesignated from Sec. 416.007 and amended by Acts 1991,

72nd Leg., ch. 628, Sec. 2, eff. Sept. 1, 1991. Amended by Acts

1993, 73rd Leg., ch. 912, Sec. 5, eff. Sept. 1, 1993.

Sec. 419.0225. CERTAIN RULES PROHIBITED. (a) The commission

may not adopt rules restricting competitive bidding or

advertising by a certificate holder except to prohibit false,

misleading, or deceptive practices.

(b) In its rules to prohibit false, misleading, or deceptive

practices, the commission may not include a rule that:

(1) restricts the use of any medium for advertising;

(2) restricts the use of a certificate holder's personal

appearance or voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

certificate holder; or

(4) restricts the certificate holder's advertisement under a

trade name.

Added by Acts 1997, 75th Leg., ch. 1172, Sec. 2.02, eff. Sept. 1,

1997.

Sec. 419.023. FIRE FIGHTER ADVISORY COMMITTEE. (a) The

commission shall establish a fire fighter advisory committee to

assist the commission in matters relating to fire protection

personnel, volunteer fire fighters, fire departments, and

volunteer fire departments. The committee shall be composed of

nine members appointed by the commission.

(b) Six members of the committee must be fire protection

personnel or retired fire protection personnel who collectively

represent various areas in the field of fire protection. Three

members of the committee must be certified instructors of fire

protection personnel. At least one member of the committee must

be a volunteer fire fighter or volunteer fire chief.

(c) A committee member serves at the will of the commission.

(d) The committee shall elect a member of the committee as the

presiding officer of the committee. The committee shall meet at

least twice each calendar year at the call of the presiding

officer or at the call of the commission.

(e) The committee periodically shall review commission rules

relating to fire protection personnel, fire departments, and

other fire fighters and fire fighting organizations that are

subject to regulation under this subchapter and recommend changes

in the rules to the commission.

(f) Appointments to the committee shall be made without regard

to the race, color, disability, sex, religion, age, or national

origin of the appointees.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 2, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(64),

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1172, Sec. 2.03,

eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 14, eff. September 1, 2009.

Sec. 419.024. LOCAL GOVERNMENT POWERS. Except as expressly

provided by this chapter, this subchapter does not limit the

powers, rights, duties, or responsibilities of a local government

and does not affect Chapter 143, Local Government Code.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.42(a), eff. Sept.

1, 1989. Redesignated from Sec. 416.008 and amended by Acts 1991,

72nd Leg., ch. 628, Sec. 2, eff. Sept. 1, 1991.

Sec. 419.025. MANUAL. The commission shall set and collect a

fee for a manual that states rules and minimum standards for fire

protection personnel. The amount of the fee may not exceed the

cost of preparing, printing, and distributing the manual.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.43(a), eff. Sept.

1, 1989. Redesignated from Sec. 416.009 and amended by Acts 1991,

72nd Leg., ch. 628, Sec. 2, eff. Sept. 1, 1991.

Sec. 419.026. FEES FOR CERTIFICATES. (a) The commission shall

set and collect a fee for each certificate that the commission

issues or renews under this subchapter, except that if a person

holds more than one certificate the commission may collect only

one fee each year for the renewal of those certificates. The

commission by rule shall set the amount of the fee under this

subsection in an amount designed to recover the commission's

costs in connection with issuing certificates under this

subchapter, including the cost to the commission of obtaining

fingerprint-based criminal history record information under

Section 419.0325. The employing agency or entity shall pay the

fee in the manner prescribed by commission rule. The certificate

must be renewed annually.

(b) The commission shall set and collect a fee for each

examination given to fire protection personnel for basic

certification under this subchapter. The amount of the fee may

not exceed the cost of preparing, printing, administering, and

grading the examination.

(c) The commission may revoke, refuse to issue, or refuse to

renew the certificate of fire protection personnel for failure to

pay a fee required under Subsection (a).

(d) The commission shall send the fees authorized by Subsection

(a) and Section 419.033(b) to the comptroller, who shall deposit

50 percent of the fees collected annually into the general

revenue fund and 50 percent of the fees collected annually into a

special account in the general revenue fund dedicated for use by

the commission. Except as otherwise provided by this chapter, 50

percent of the special fund created under this subsection may be

used only to defray the commission's costs in performing

inspections under Section 419.027 and the other 50 percent may be

used only to provide training assistance under Section 419.031.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.44(a), eff. Sept.

1, 1989; Acts 1989, 71st Leg., ch. 798, Sec. 1, eff. Sept. 1,

1989. Redesignated from Sec. 416.010 and amended by Acts 1991,

72nd Leg., ch. 628, Sec. 2, eff. Sept. 1, 1991; Acts 1997, 75th

Leg., ch. 1423, Sec. 8.13, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 15, eff. January 1, 2010.

Sec. 419.027. BIENNIAL INSPECTIONS. (a) At least biennially,

the commission shall visit and inspect each institution or

facility conducting courses for training fire protection

personnel and recruits, each fire department, and each local

governmental agency providing fire protection to determine if the

department, agency, institution, or facility is complying with

this chapter and commission rules.

(b) The commission may conduct risk-based inspections of

institutions and facilities in addition to the inspections under

Subsection (a). In determining whether to conduct an inspection

of an institution or facility under this subsection, the

commission shall consider:

(1) how recently the institution or facility has come under

regulation;

(2) the institution's or facility's history of compliance with

state law and commission rules;

(3) the number of complaints filed with the commission regarding

the institution or facility during the last year;

(4) the number of paid personnel in the institution or facility;

(5) the frequency of fire responses;

(6) the institution's or facility's ability to inspect and

maintain equipment; and

(7) any other factor the commission considers appropriate to

assess an institution's or facility's safety risk.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 2, eff. Sept. 1,

1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 16, eff. September 1, 2009.

Sec. 419.028. TRAINING PROGRAMS AND INSTRUCTORS. The commission

may:

(1) authorize reimbursement for a local governmental agency for

expenses in attending training programs as authorized by the

legislature;

(2) through issuance or revocation of a certificate, approve or

revoke the approval of an institution or facility for a school

operated by or for this state or a local government specifically

for training fire protection personnel or recruits;

(3) certify persons as qualified fire protection personnel

instructors under conditions that the commission prescribes;

(4) contract with persons or public or private agencies, as the

commission considers necessary, for studies and reports that the

commission requires to cooperate with local governmental agencies

in training programs and to otherwise perform its functions;

(5) revoke the certification of fire protection personnel

instructors; and

(6) provide staff or educational materials on request to

training programs or fire departments.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.45(a), eff. Sept.

1, 1989. Redesignated from Sec. 416.021 and amended by Acts 1991,

72nd Leg., ch. 628, Sec. 2, eff. Sept. 1, 1991. Amended by Acts

1993, 73rd Leg., ch. 912, Sec. 6, eff. Sept. 1, 1993.

Sec. 419.029. TRAINING CURRICULUM. The commission may establish

minimum curriculum requirements for preparatory, in-service, and

advanced courses and programs for a school operated by or for

this state or a local government specifically for training fire

protection personnel or recruits.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.46(a), eff. Sept.

1, 1989. Redesignated from Sec. 416.022 and amended by Acts 1991,

72nd Leg., ch. 628, Sec. 2, eff. Sept. 1, 1991.

Sec. 419.030. COOPERATION WITH OTHER ENTITIES FOR TRAINING

PURPOSES. The commission may consult and cooperate with a local

governmental agency, other governmental agency, university,

college, junior college, or another institution concerning the

development of training schools and programs of courses of

instruction for fire protection personnel, including the

preparation or implementation of continuing education or training

programs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.47(a), eff. Sept.

1, 1989. Redesignated from Sec. 416.023 and amended by Acts 1991,

72nd Leg., ch. 628, Sec. 2, eff. Sept. 1, 1991.

Sec. 419.031. TRAINING ASSISTANCE. The commission shall adopt

rules and procedures for the administration of a training

assistance program under this subchapter. The training assistance

provided to fire departments under this subchapter may be

provided by any of the following methods:

(1) purchasing and providing training aids to fire departments

on a temporary or permanent basis;

(2) financing training seminars for fire departments; or

(3) paying instructor fees to teach specialized courses for fire

departments that employ fully paid fire protection personnel.

Added by Acts 1989, 71st Leg., ch. 798, Sec. 2, eff. Sept. 1,

1989. Redesignated from Sec. 416.024 and amended by Acts 1991,

72nd Leg., ch. 628, Sec. 2, eff. Sept. 1, 1991.

Sec. 419.032. APPOINTMENT OF FIRE PROTECTION PERSONNEL. (a) A

fire department may not appoint a person to the fire department,

except on a temporary or probationary basis, unless:

(1) the person:

(A) has satisfactorily completed a preparatory program of

training in fire protection at a school approved by the

commission; and

(B) meets the qualifications established by the commission under

Subsection (b); and

(2) the commission has approved the person's fingerprint-based

criminal history record information under Section 419.0325.

(b) The commission by rule may establish qualifications relating

to minimum age, education, physical and mental condition,

citizenship, basic certification tests, continuing education or

training programs, and other matters that relate to the

competence and reliability of persons to assume and discharge the

responsibilities of fire protection personnel. The commission

shall prescribe the means of presenting evidence of fulfillment

of these qualifications. This chapter does not preclude an

employing agency from establishing qualifications and standards

for hiring fire protection personnel that exceed the minimum

qualifications set by the commission.

(c) Fire protection personnel who receive temporary or

probationary appointment and who fail to satisfactorily complete

a basic course in fire protection, as prescribed by the

commission, before one year after the date of the original

appointment forfeit, and shall be removed from, the position. A

temporary or probationary appointment may not be extended beyond

one year by renewal of appointment or otherwise, except that on

petition of a fire department one year or more after the date of

the forfeiture and removal, the commission may reinstate the

person's temporary or probationary employment. Fire protection

personnel must complete a commission-approved training course in

fire suppression before being assigned full-time to fire

suppression duties. The commission may, on application by a fire

department and after receiving the comments and advice of the

fire fighter advisory committee, extend from one year to a period

not to exceed two years the time allowed for fire protection

personnel receiving a temporary or probationary appointment to

successfully complete a basic course in fire protection.

(d) The commission may certify persons who are qualified under

this subchapter to be fire protection personnel. The commission

shall adopt rules relating to presentation of evidence of

satisfactory completion of a program or course of instruction in

another jurisdiction equivalent in content and quality to that

required by the commission for approved fire protection education

and training programs in this state and shall issue to a person

meeting the rules and the requirements of Section 419.0325 a

certificate evidencing satisfaction of Subsections (a) and (b).

The commission may waive any certification requirement, except

those under Section 419.0325, for an applicant with a valid

license from another state having certification requirements

substantially equivalent to those of this state.

(e) Fire protection personnel serving under permanent

appointment before September 1, 1972, are not required to meet a

requirement of Subsection (a) or (b) as a condition of tenure or

continued employment or for eligibility for a promotional

examination for which they are otherwise eligible. The fire

protection personnel are eligible to attend training courses

subject to commission rules.

(f) A local government may appoint a person to the position of

head of the fire department, though the person is not certified

by the commission as fire protection personnel, if the person

either has at least 10 years' experience as a volunteer fire

fighter or may be eligible to become certified under the

provisions of Subsection (d) relating to other states or

jurisdictions. The appointment is on a temporary basis pending

certification of the person as fire protection personnel by the

commission under this subsection. The temporary appointment may

not be extended beyond one year by renewal of appointment or

otherwise. In addition to rules adopted under Subsection (d)

relating to other states or jurisdictions, the commission shall

adopt rules for purposes of this subsection relating to

presentation of evidence that a person has been a volunteer fire

fighter for the required period. The rules may not include more

stringent requirements on the nature of the volunteer fire

departments with which a person may accumulate the required

period of volunteer service than the requirements contained in

the definition of an organized volunteer fire department under

Chapter 615. The commission shall certify as fire protection

personnel a person who is serving as a temporarily appointed

department head under this subsection and who:

(1) presents satisfactory evidence that the person has been a

volunteer fire fighter for at least 10 years and passes the

commission's basic certification examination administered under

this subchapter on the first or second attempt;

(2) presents satisfactory evidence that the person is eligible

to be certified as fire protection personnel under Subsection (d)

and passes the commission's basic certification examination

administered under this subchapter on the first or second

attempt; or

(3) satisfies the requirements of Subsections (a) and (b).

(g) This chapter does not prevent a fire department from

assigning volunteer fire fighters, or other auxiliary fire

fighters who are not fire protection personnel, to fire

suppression, fire education, or fire station duties.

(h) This chapter does not prevent an employee of a local

government from being a volunteer fire fighter.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.48(a), eff. Sept.

1, 1989; Acts 1989, 71st Leg., ch. 798, Sec. 3, eff. Jan. 1,

1990. Redesignated from Sec. 416.031 and amended by Acts 1991,

72nd Leg., ch. 628, Sec. 2, eff. Sept. 1, 1991. Amended by Acts

1993, 73rd Leg., ch. 912, Sec. 7, eff. Sept. 1, 1993; Acts 1995,

74th Leg., ch. 76, Sec. 5.95(31), eff. Sept. 1, 1995; Acts 2001,

77th Leg., ch. 1241, Sec. 2, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 17, eff. September 1, 2009.

Sec. 419.0321. PART-TIME FIRE PROTECTION EMPLOYEES. (a) A fire

department may employ part-time fire protection employees under

this section. The commission shall create a separate

certification class for part-time fire protection employees.

(b) To become certified as a part-time fire protection employee,

a person must:

(1) satisfy the requirements of Sections 419.032(a) and (b) or

Section 419.032(d) for certification as fire protection

personnel; and

(2) be employed by a fire department as a temporary or

probationary part-time fire protection employee.

(c) A fire department may not employ a person as a part-time

fire protection employee, except on a temporary or probationary

basis, unless the person has been certified by the commission as

a part-time fire protection employee. A temporary or probationary

employment may not extend beyond one year or be renewed, except

that on petition of a fire department one year or more after the

date that a temporary or probationary part-time employment

expires, the commission may reinstate the person's temporary or

probationary part-time employment.

(d) A person who is certified as a part-time fire protection

employee and a fire department or local government that employs a

part-time fire protection employee are subject to this subchapter

and applicable commission rules to the same extent that this

subchapter and applicable commission rules apply to certified

fire protection personnel and to a fire department or local

government in the employment of fire protection personnel.

(e) A part-time fire protection employee may not:

(1) work more than 24 hours a week or average more than

approximately 24 hours a week during a work cycle, as

appropriate, for an employing fire department; or

(2) work more than 500 hours a year for an employing fire

department in duties related to fire suppression.

(f) A part-time fire protection employee may work, on a

temporary basis only, in place of a person who is fire protection

personnel who is absent from work because of vacation, illness,

injury, or administrative leave. Work may not be assigned under

this subsection in a manner that will cause a reduction in the

number of authorized full-time positions in a fire department.

Hours worked under this subsection are not counted when computing

hours under Subsection (e)(1).

Added by Acts 1993, 73rd Leg., ch. 912, Sec. 8, eff. Sept. 1,

1993.

Sec. 419.0322. CATEGORIES AND DESIGNATION OF PERSONS PERFORMING

FIRE PROTECTION DUTIES. (a) Each person who is assigned by a

fire department to perform one or more duties listed under

Section 419.021(3)(C) must be:

(1) fire protection personnel;

(2) a part-time fire protection employee; or

(3) a volunteer or other auxiliary fire fighter.

(b) Each fire department shall designate each person who is

assigned by the department to perform one or more duties listed

under Section 419.021(3)(C) as fire protection personnel, a

part-time fire protection employee, or a volunteer or auxiliary

fire fighter, but a department may not designate the same person

under more than one category under this section. The designation

shall be made on the records of the department and the

designation shall be made available for inspection by the

commission or sent to the commission on request.

(c) A fire department may not compensate, reimburse, or provide

benefits to a person the department has designated as a volunteer

or other auxiliary fire fighter to the extent that the person

would be considered fully paid fire protection personnel.

(d) A person designated as a part-time fire protection employee

under this section is subject to Section 419.0321.

Added by Acts 1993, 73rd Leg., ch. 912, Sec. 9, eff. Sept. 1,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

112, Sec. 2, eff. May 20, 2005.

Sec. 419.0325. CRIMINAL HISTORY RECORD INFORMATION APPROVAL

REQUIRED FOR CERTIFICATION. (a) The commission may not certify

a person as fire protection personnel unless the commission,

after review, has approved fingerprint-based criminal history

record information about the person obtained from the Department

of Public Safety under Subchapter F, Chapter 411, and from the

Federal Bureau of Investigation under Section 411.087.

(b) The applicant for certification or the fire department may

submit the required fingerprint-based state and national criminal

history record information to the commission. If neither the

applicant nor the fire department submits the required criminal

history record information to the commission, the commission

shall obtain the required criminal history record information

pursuant to Sections 411.087 and 411.1236.

(c) The commission by rule shall establish criteria for denying

a person certification to be fire protection personnel based on

the person's criminal history record information. The criteria

must relate to a person's fitness to serve as fire protection

personnel.

(d) Criminal history record information received by the

commission is privileged and confidential and for commission use

only.

Added by Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 18, eff. September 1, 2009.

Sec. 419.033. CERTIFICATE EXPIRATION. (a) The commission by

rule may adopt a system under which certificates expire on

various dates during the year. For the year in which the

certificate expiration date is changed, certificate fees payable

on the date set by commission rule shall be prorated on a monthly

basis so that each fire department or other employing entity

shall pay only that portion of the certificate fee that is

allocable to the number of months during which the certificate is

valid. On renewal of the certificate on the new expiration date,

the total certificate renewal fee is payable.

(b) The commission shall issue to a person who has held a

commission certificate but is no longer employed by an entity

that is regulated by the commission a one-time certificate that

states the level of certification held by the person on the date

the person left the regulated entity's employment. The commission

shall prescribe the procedure under which a person applies for a

certificate under this subsection. The commission shall set and

collect from the person a fee of not more than $35 for the

certificate.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 2, eff. Sept. 1,

1991.

Sec. 419.034. CERTIFICATE RENEWAL. (a) A fire department or

other employing entity may renew an unexpired certification by,

before the expiration date of the certificate:

(1) submitting evidence satisfactory to the commission of

completion of any required professional education; and

(2) paying to the commission the required renewal fee.

(b) If a person's certificate has been expired for 30 days or

less, the fire department or other employing entity may renew the

certificate by:

(1) submitting evidence satisfactory to the commission of

completion of any required professional education; and

(2) paying to the commission the required renewal fee and a fee

that is one-half of the certification fee for the certificate.

(c) If a person's certificate has been expired for longer than

30 days but less than one year, the fire department or other

employing entity may renew the certificate by:

(1) submitting evidence satisfactory to the commission of

completion of any required professional education; and

(2) paying to the commission all unpaid renewal fees and a fee

that is equal to the certification fee.

(d) If a person's certificate has been expired for one year or

longer, the person may not renew the certificate. The person may

obtain a new certificate by submitting to the proficiency

examination or repeating the requirements and procedures for

obtaining an original certificate. The commission shall charge a

fee to recover the cost of administering the proficiency

examination. The fire department or other employing entity shall

pay the certification fee.

(e) Notwithstanding any other law, the commission by rule may

establish a procedure to waive the late fees or examination

required by this section if:

(1) the person's certificate expired because of the employing

entity's good faith clerical error, including the failure of the

employing entity to submit fees in a timely manner; or

(2) the person's certificate expired as a result of termination

of the person's employment and the person has been restored to

employment as a result of a disciplinary procedure or a court

action.

(f) At least 30 days before the expiration of a person's

certificate, the commission shall send written notice of the

impending certificate expiration to the last known fire

department or other employing entity employing the regulated

person according to the records of the commission.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 2, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 912, Sec. 10, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1172, Sec. 2.04, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 19, eff. September 1, 2009.

Sec. 419.0341. INDIVIDUAL CERTIFICATE HOLDER; CERTIFICATE

RENEWAL. (a) Notwithstanding any other provision of this

subchapter, a person may be certified as fire protection

personnel and continue to hold and renew the certificate without

regard to whether the person is employed or continues to be

employed by a local authority or fire department.

(b) A person who is certified as fire protection personnel who

is not employed by a local authority or fire department may renew

an unexpired certificate before the expiration of the certificate

by:

(1) submitting evidence satisfactory to the commission of

completion of any required professional education; and

(2) paying to the commission the required renewal fee.

(c) If the person's certificate has been expired for 30 days or

less, the person may renew the certificate by:

(1) submitting evidence satisfactory to the commission of

completion of any required professional education; and

(2) paying to the commission the required renewal fee and a fee

that is one-half of the certification fee for the certificate.

(d) If the person's certificate has been expired for longer than

30 days but less than one year, the person may renew the

certificate by:

(1) submitting evidence satisfactory to the commission of

completion of any required professional education; and

(2) paying to the commission all unpaid renewal fees and a fee

that is equal to the certification fee for the certificate.

(e) If the person's certificate has been expired for one year or

longer, the person may not renew the certificate. The person may

obtain a new certificate by submitting to the proficiency

examination or repeating the requirements and procedures for

obtaining an original certificate. The commission shall charge a

fee to cover the cost of administering the proficiency

examination.

(f) At least 30 days before the expiration of the certificate of

a person who is not employed by a local authority or fire

department, the commission shall send written notice of the

impending certificate expiration to the last known address of the

person according to the records of the commission.

(g) The commission shall establish by rule the procedures and

requirements for evidence of compliance with this section.

(h) Notwithstanding any other law, the commission by rule may

establish a procedure to waive the late fees or examination

required by this section for a person whose certificate expired

because of the person's good faith clerical error, including the

person's failure to submit fees in a timely manner.

Added by Acts 1997, 75th Leg., ch. 1172, Sec. 2.05, eff. Sept. 1,

1997.

Sec. 419.035. CERTIFICATION EXAMINATIONS. (a) Not later than

the 30th day after the date on which a certification examination

is administered under this subchapter, the commission shall

notify each examinee of the results of the examination. However,

if an examination is graded or reviewed by a national testing

service, the commission shall notify examinees of the results of

the examination not later than the 14th day after the date on

which the commission receives the results from the testing

service. If the notice of examination results graded or reviewed

by a national testing service will be delayed for longer than 90

days after the examination date, the commission shall notify the

examinee of the reason for the delay before the 90th day.

(b) If requested in writing by a person who fails an examination

administered under this subchapter, the commission shall furnish

the person with an analysis of the person's performance on the

examination.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 2, eff. Sept. 1,

1991.

Sec. 419.036. DISCIPLINARY ACTIONS. (a) The commission may

revoke or suspend a certificate, place on probation a person

whose certificate has been suspended, or reprimand a regulated

person for a violation of this subchapter or a rule of the

commission. If a regulated person's suspension is probated, the

commission may require the practitioner:

(1) to report regularly to the commission on matters that are

the basis of the probation;

(2) to limit practice to the areas prescribed by the commission;

or

(3) to continue or renew professional education until the

practitioner attains a degree of skill satisfactory to the

commission in those areas that are the basis of the probation.

(b) If the commission proposes to suspend or revoke a person's

certificate, the person is entitled to a hearing before the

commission or a hearings officer appointed by the commission. The

commission shall prescribe procedures by which all decisions to

suspend or revoke are made by or are appealable to the

commission.

(c) A complaint case opened by the commission based on a

violation found during an inspection conducted under Section

419.027 must be opened not later than the 30th day after the date

the commission provides notice of the violation to the applicable

department, agency, institution, or facility.

(d) The commission by rule shall create a matrix for determining

penalty amounts and disciplinary actions for fire departments,

training providers, and certified personnel who commit violations

of this chapter or a rule adopted under this chapter. In

developing the matrix, the commission shall consider the

following factors:

(1) compliance history;

(2) seriousness of the violation;

(3) the safety threat to the public or fire personnel;

(4) any mitigating factors; and

(5) any other factors the commission considers appropriate.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 2, eff. Sept. 1,

1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 20, eff. September 1, 2009.

Sec. 419.0365. DISCIPLINARY HEARING. If the commission proposes

to suspend, revoke, or refuse to renew a person's certificate,

the person is entitled to a hearing conducted by the State Office

of Administrative Hearings. Proceedings for a disciplinary action

are governed by the administrative procedure law, Chapter 2001.

Rules of practice adopted by the commission under Section

2001.004 applicable to the proceedings for a disciplinary action

may not conflict with rules adopted by the State Office of

Administrative Hearings.

Added by Acts 1997, 75th Leg., ch. 1172, Sec. 2.06, eff. Sept. 1,

1997.

Sec. 419.0366. TRACKING AND ANALYSIS OF COMPLAINT AND VIOLATION

DATA. (a) The commission shall develop and implement a method

for tracking and categorizing the sources and types of complaints

filed with the commission and of violations of this chapter or a

rule adopted under this chapter.

(b) The commission shall analyze the complaint and violation

data maintained under Subsection (a) to identify trends and areas

that may require additional regulation or enforcement.

Added by Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 21, eff. September 1, 2009.

Sec. 419.037. APPOINTMENT AS MARINE FIRE PROTECTION PERSONNEL.

(a) The commission shall adopt requirements for certification of

marine fire protection personnel. A person may not be appointed

to a marine fire protection personnel position, except on a

probationary basis, unless the person has completed the training

prescribed by the commission.

(b) Marine fire protection personnel appointed on a probationary

basis must complete the prescribed training before two years

after the date of appointment.

(c) Marine fire protection personnel serving under permanent

appointment with five or more years' service before September 1,

1978, have satisfied the training requirements by experience.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.49(a), eff. Sept.

1, 1989. Redesignated from Sec. 416.032 and amended by Acts 1991,

72nd Leg., ch. 628, Sec. 2, eff. Sept. 1, 1991.

Sec. 419.038. APPOINTMENT TO AIRCRAFT FIRE FIGHTING AND RESCUE

FIRE PROTECTION PERSONNEL POSITION. (a) The commission shall

adopt requirements for certification of aircraft fire fighting

and rescue fire protection personnel. A person may not be

appointed to an aircraft fire fighting and rescue fire protection

personnel position, except on a probationary basis, unless the

person has completed the training prescribed by the commission.

(b) Aircraft fire fighting and rescue fire protection personnel

appointed on a probationary basis must complete the prescribed

training before two years after the date of appointment.

(c) Aircraft fire fighting and rescue fire protection personnel

serving under permanent appointment with two or more years'

service before September 1, 1984, have satisfied the training

requirements.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.50(a), eff. Sept.

1, 1989. Redesignated from Sec. 416.033 and amended by Acts 1991,

72nd Leg., ch. 628, Sec. 2, eff. Sept. 1, 1991. Amended by Acts

1993, 73rd Leg., ch. 912, Sec. 11, eff. Sept. 1, 1993.

Sec. 419.039. CRIMINAL PENALTY. (a) A person commits an

offense if the person:

(1) accepts an appointment in violation of Section 419.032 or

419.037;

(2) knowingly accepts an appointment in violation of Section

419.038;

(3) appoints or retains a person in violation of Section

419.032; or

(4) appoints a person in violation of Section 419.037 or

419.038.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $100 nor more than $1,000.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.51, eff. Sept. 1,

1989. Redesignated from Sec. 416.034 and amended by Acts 1991,

72nd Leg., ch. 628, Sec. 2, eff. Sept. 1, 1991.

Sec. 419.040. PROTECTIVE CLOTHING. (a) A fire department shall

purchase, provide, and maintain a complete ensemble of

appropriate protective clothing for each of its fire protection

personnel who would be exposed to hazardous conditions from fire

or other emergencies or where the potential for such exposure

exists.

(b) The protective clothing shall be suitable for the task that

the individual is expected to perform and must comply with the

minimum standards of the National Fire Protection Association or

its successor.

(c) The fire department shall develop and maintain a standard

operating procedure covering the proper use, selection, care, and

maintenance of all of its protective clothing.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.54(a), eff. Sept.

1, 1989. Redesignated from Sec. 416.041 and amended by Acts 1991,

72nd Leg., ch. 628, Sec. 2, eff. Sept. 1, 1991. Amended by Acts

2001, 77th Leg., ch. 1241, Sec. 3, eff. Sept. 1, 2001.

Sec. 419.041. SELF-CONTAINED BREATHING APPARATUS. (a) A fire

department shall furnish with self-contained breathing apparatus

all of its fire protection personnel who engage in operations

where the personnel might encounter atmospheres that are

immediately dangerous to life or health, where the potential for

such exposure exists, or where the atmosphere is unknown.

(b) All self-contained breathing apparatus shall comply with the

minimum standards of the National Fire Protection Association or

its successor.

(c) A fire department shall develop and maintain a standard

operating procedure covering the proper use, selection, care, and

maintenance of all of its breathing apparatus.

(d) A fire department shall require each self-contained

breathing apparatus used by the department to be inspected at

least monthly. The inspection shall comply with the minimum

standards of the National Fire Protection Association or its

successor.

(e) A fire department shall require each self-contained

breathing apparatus used by the department to be tested annually

for overall condition and proper functioning. The tests shall

comply with the minimum standards of the National Fire Protection

Association or its successor.

(f) A fire department that uses self-contained breathing

apparatus shall have samples of the breathing air used to refill

the cylinders of the self-contained breathing apparatus tested at

least every six months by a competent testing laboratory that has

equipment designed to test compressed breathing air. The quality

of the compressed breathing air and the laboratory conducting the

tests of the compressed breathing air quality must conform with

the quality and testing procedures established by the National

Fire Protection Association or its successor.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.55(a), eff. Sept.

1, 1989. Redesignated from Sec. 416.042 and amended by Acts 1991,

72nd Leg., ch. 628, Sec. 2, eff. Sept. 1, 1991. Amended by Acts

2001, 77th Leg., ch. 1241, Sec. 4, eff. Sept. 1, 2001.

Sec. 419.042. PERSONAL ALERT SAFETY SYSTEMS. (a) A fire

department shall purchase, provide, and maintain a personal alert

safety system for each of its fire protection personnel who would

be exposed to hazardous conditions from fire or other emergencies

or where the potential for such exposure exists.

(b) The personal alert safety system must comply with minimum

standards of the National Fire Protection Association or its

successor.

(c) The fire department shall develop and maintain a standard

operating procedure covering the proper use, selection, care, and

maintenance of all of its personal alert safety systems.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 4, Sec. 2.56(a), eff. Sept.

1, 1989. Redesignated from Sec. 416.043 and amended by Acts 1991,

72nd Leg., ch. 628, Sec. 2, eff. Sept. 1, 1991. Amended by Acts

2001, 77th Leg., ch. 1241, Sec. 5, eff. Sept. 1, 2001.

Sec. 419.043. APPLICABLE NATIONAL FIRE PROTECTION ASSOCIATION

STANDARD. The National Fire Protection Association standard

applicable to protective clothing, self-contained breathing

apparatus, or personal alert safety systems is the standard in

effect when a fire-fighting agency contracts to purchase the

item. The agency may continue to use an item that was in use or

contracted for before a change in a standard unless the

commission determines that the continued use constitutes an undue

risk to the wearer, in which case the commission shall order the

use be discontinued and shall set an appropriate date for

compliance with the revised standard.

Added by Acts 2001, 77th Leg., ch. 1241, Sec. 6, eff. Sept. 1,

2001.

Sec. 419.044. INCIDENT MANAGEMENT SYSTEM. (a) A fire

department shall develop and maintain an incident management

system. The system shall include a written standard operating

procedure for the management of emergency incidents. The system

shall require operations to be conducted in a manner that

recognizes hazards and prevents accidents and injuries.

(b) A fire department shall require all fire protection

personnel to be trained in and to use the incident management

system. The system shall also be applied to all drills,

exercises, and other situations that involve hazards similar to

those encountered at actual emergency incidents.

(c) The incident management system shall comply with the minimum

standards established by the National Fire Protection Association

or its successor.

Added by Acts 2001, 77th Leg., ch. 1241, Sec. 7, eff. Sept. 1,

2001.

Sec. 419.045. PERSONNEL ACCOUNTABILITY SYSTEM. (a) A fire

department shall develop and maintain a standard operating

procedure for personnel accountability. The system shall provide

a rapid accounting of all personnel at an emergency incident.

(b) A fire department shall require all personnel to be trained

in and to use the personnel accountability system.

(c) The personnel accountability system shall comply with the

minimum standards established by the National Fire Protection

Association or its successor. If the National Fire Protection

Association standard applicable to personnel accountability

systems is revised, the fire department shall comply with the new

standard within one year from the effective date of the new

standard.

Added by Acts 2001, 77th Leg., ch. 1241, Sec. 8, eff. Sept. 1,

2001.

Sec. 419.046. FIRE PROTECTION PERSONNEL OPERATING AT EMERGENCY

INCIDENTS. (a) A fire department shall develop, maintain, and

use a standard operating procedure covering fire protection

personnel operating at emergency incidents. The procedure shall

specify an adequate number of personnel to safely conduct

emergency scene operations. The procedure shall limit operations

to those that can be safely performed by the personnel available

at the scene.

(b) A fire department shall require all personnel to be trained

in and to use the standard operating procedure pertaining to fire

protection personnel operating at emergency incidents.

(c) The minimum standards established by the National Fire

Protection Association or its successor for operating procedures

for fire protection personnel operating at an emergency incident

may be used as a guideline for fire departments when developing

standard operating procedures.

(d) The standard operating procedures for structure fires shall

comply with the Occupational Safety and Health Administration's

Final Rule, 29 C.F.R. Section 1910.134(g)(4), procedures for

interior structural fire fighting of July 1, 1998.

Added by Acts 2001, 77th Leg., ch. 1241, Sec. 9, eff. Sept. 1,

2001.

Sec. 419.047. COMMISSION ENFORCEMENT. The commission shall

enforce Sections 419.040, 419.041, 419.042, 419.043, 419.044,

419.045, and 419.046. The commission may adopt minimum standards

consistent with those sections for protective clothing,

self-contained breathing apparatus, personal alert safety

systems, incident management systems, personnel accountability

systems, fire protection personnel operating at emergency

incidents, and applicable National Fire Protection Association

standards for fire protection personnel.

Added by Acts 2001, 77th Leg., ch. 1241, Sec. 10, eff. Sept. 1,

2001.

Sec. 419.048. FIRE PROTECTION PERSONNEL INJURY DATA;

RECOMMENDATIONS TO REDUCE INJURIES. (a) Pursuant to Section

417.004, the commission and the commissioner of insurance, as

necessary to allow the agencies to perform their statutory

duties, shall transfer information between the two agencies,

including injury information from the Texas Fire Incident

Reporting System and workers' compensation data showing claims

filed by fire protection personnel.

(b) Personally identifiable information received by the

commission under this section relating to injured fire protection

personnel is confidential. The commission may not release, and a

person may not gain access to, any information that could

reasonably be expected to reveal the identity of injured fire

protection personnel.

(c) The commission shall evaluate information and data on fire

protection personnel injuries and develop recommendations for

reducing fire protection personnel injuries. The commission

shall forward the recommendations to the state fire marshal not

later than September 1 of each year for inclusion in the annual

report required by Section 417.0075.

(d) The commission shall establish criteria for evaluating fire

protection personnel injury information to determine the nature

of injuries that the commission should investigate. Based on

these investigations, the commission shall identify fire

departments in need of assistance in reducing injuries and may

provide assistance to those fire departments.

Added by Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 22, eff. September 1, 2009.

SUBCHAPTER D. VOLUNTEER FIRE FIGHTERS AND FIRE DEPARTMENTS

Sec. 419.071. VOLUNTARY CERTIFICATION PROGRAM FOR VOLUNTEER FIRE

FIGHTERS AND FIRE DEPARTMENTS. (a) The commission shall develop

a voluntary certification program for volunteer fire fighters and

volunteer fire departments. The program must include the same

components and requirements as the certification program

established under Subchapter B. The certification program for

volunteer fire fighters and volunteer fire departments may take

into account the different circumstances of volunteer fire

fighters in establishing deadlines for completion of various

components or requirements of the program.

(b) A certificate for a given type and level of certification

that is issued under the certification program established under

this section is equivalent to a certificate for the same type and

level issued under Subchapter B. The certificate is subject to

the same issuance and renewal requirements as a certificate

issued under Subchapter B, and a certificate holder may be

disciplined and regulated in the same manner as provided by

Subchapter B.

(c) A volunteer fire fighter, volunteer fire department, or

facility that provides training to volunteer fire fighters is not

required to participate in any component of the commission's

program under this chapter. A volunteer fire fighter, volunteer

fire department, or facility that provides training to volunteer

fire fighters may on request participate in one or more

components of the program under this subchapter as appropriate.

The volunteer fire department with which a volunteer fire fighter

is affiliated may, but is not required to, pay the certificate

fee for a volunteer fire fighter certified under this subchapter.

(d) At least 30 days before the expiration of a volunteer fire

fighter's certificate, the commission shall send written notice

of the impending certificate expiration to the last known address

of the fire fighter according to the records of the commission.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 4, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 912, Sec. 12, 13, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1172, Sec. 2.07, eff.

Sept. 1, 1997.

Sec. 419.072. OBTAINING PAID EMPLOYMENT AS FIRE FIGHTER. (a)

Notwithstanding anything to the contrary in Subchapter B , a fire

department may appoint as fire protection personnel a volunteer

fire fighter or former volunteer fire fighter who is certified by

the commission under this subchapter. On receiving the

appointment from the employing fire department, the person is

considered to be certified fire protection personnel.

(b) In this section, "fire department" has the meaning assigned

by Section 419.021.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 4, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 912, Sec. 16, eff.

Sept. 1, 1993. Renumbered from Government Code Sec. 419.075 and

amended by Acts 1997, 75th Leg., ch. 1172, Sec. 2.07, eff. Sept.

1, 1997.

Sec. 419.073. INDIVIDUAL CERTIFICATE HOLDER; CERTIFICATE

RENEWAL. (a) A volunteer fire fighter certified under this

subchapter may continue to hold and renew the certificate without

regard to whether the person continues to be affiliated with a

volunteer fire department.

(b) A former volunteer fire fighter who is no longer affiliated

with a volunteer fire department may renew an unexpired

certificate before the expiration of the certificate by:

(1) submitting evidence satisfactory to the commission of

completion of any required professional education; and

(2) paying to the commission the required renewal fee.

(c) If a person's certificate has been expired for 30 days or

less, the person may renew the certificate by:

(1) submitting evidence satisfactory to the commission of

completion of any required professional education; and

(2) paying to the commission the required renewal fee and a fee

that is one-half of the certification fee for the certificate.

(d) If a person's certificate has been expired for longer than

30 days but less than one year, the person may renew the

certificate by:

(1) submitting evidence satisfactory to the commission of

completion of any required professional education; and

(2) paying to the commission all unpaid renewal fees and a fee

that is equal to the certification fee.

(e) If a person's certificate has been expired for one year or

longer, the person may not renew the certificate.

(f) The commission shall establish by rule the requirements

evidence must meet to be considered satisfactory for the purpose

of complying with this section.

(g) Notwithstanding any other law, the commission may by rule

establish a procedure to recertify a person if:

(1) the person's certification has lapsed because of the

person's good faith clerical error, including the person's

failure to submit fees in a timely manner; or

(2) the person's certification has lapsed as a result of

termination of the person's employment and the person has been

restored to employment as a result of a disciplinary procedure.

Added by Acts 1997, 75th Leg., ch. 1172, Sec. 2.07, eff. Sept. 1,

1997.

SUBCHAPTER E. PAID FIRE FIGHTERS AND FIRE DEPARTMENTS NOT

CONNECTED WITH A LOCAL GOVERNMENT

Sec. 419.081. MANDATORY INSPECTION AND REGULATION OF CERTAIN

STATE AGENCIES. (a) Each state agency providing fire protection

shall furnish all of its employees who engage in fire fighting

with self-contained breathing apparatus as provided by Section

419.041 for local fire departments.

(b) At least biennially, the commission shall visit and inspect

each state agency providing fire protection to determine if the

agency is complying with applicable portions of this chapter and

commission rules.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 4, eff. Sept. 1,

1991.

Sec. 419.082. TRAINING FOR STATE AGENCY FIRE FIGHTERS. The

commission may allow a state agency employee who provides fire

protection to attend fire protection training programs conducted

under Subchapter B, including an employee who is not regulated

under Section 419.083. The commission may authorize reimbursement

for a state agency's costs under this section as authorized by

the legislature, whether or not the agency is regulated under

Section 419.083.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 4, eff. Sept. 1,

1991.

Sec. 419.083. VOLUNTARY REGULATION OF CERTAIN STATE OFFICIALS,

STATE AGENCIES, AND STATE AGENCY EMPLOYEES. (a) Certain state

officials, state agencies, and state agency employees may apply

to the commission for regulation under one or more discrete

components of the commission's regulatory authority under

Subchapter B. The commission shall define the components by rule.

(b) A state agency employee who would be fire protection

personnel under Section 419.021 if the person were employed by a

local government, or who is employed full-time in the field of

fire instruction or fire training evaluation and who meets the

commission's training and experience requirements for fire

protection personnel, may apply to the commission for regulation

under this section. The fact that a state agency employee becomes

regulated by the commission under this section does not make the

employing agency subject to commission regulation under this

section, except that the commission may require reports from the

agency that relate to the employee. A state agency may pay an

employee's fees under this subsection.

(c) A person who is elected to public office in state government

and who holds a commission certificate at the time the person

takes office may maintain the certificate by applying to the

commission for regulation under this section and by paying the

required renewal fee in accordance with Section 419.034. A person

applying for regulation under this section must comply with

continuing education requirements applicable to the discipline in

which the certificate is held in order to maintain the

certificate.

(d) A state agency may apply to the commission for regulation

under this section if the agency is the employing authority for

persons who, if employed by a local government, would be fire

protection personnel under Section 419.021.

(e) The commission shall prescribe the procedures under which a

state official, state agency, or agency employee may apply for

regulation under this section and the means by which the state

official, state agency, or agency employee may present evidence

that the official, agency, or employee is eligible for regulation

under this section.

(f) The commission shall determine whether a state official,

state agency, or agency employee that has applied for regulation

is eligible for regulation under this section. The commission

shall approve a request for regulation if the official, agency,

or employee meets the requirements of Subsection (b), (c), or

(d), and the commission shall notify the applying official,

agency, or employee of its decision.

(g) A state official, state agency, or agency employee regulated

under this section is subject to the appropriate component or

components of Subchapter B and applicable rules adopted under

this chapter to the same extent as a local government, a fire

department, or fire protection personnel employed by a local

government.

(h) A state agency or agency employee that is subject to

regulation under this section is entitled to a reasonable period

in which to comply with applicable requirements. The commission

by rule shall determine the time period in which a state agency

or agency employee must come into compliance with each

requirement.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 4, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 912, Sec. 17, eff.

Sept. 1, 1993.

Sec. 419.084. VOLUNTARY REGULATION OF CERTAIN FEDERAL AGENCIES

AND FEDERAL FIRE FIGHTERS. (a) Certain federal agencies and

federal fire fighters may apply to the commission for regulation

under one or more discrete components of the commission's

regulatory authority under Subchapter B. The commission shall

define the components by rule.

(b) A federal fire fighter who would be fire protection

personnel under Section 419.021 if the person were employed by a

local government may apply to the commission for regulation under

this section. The fact that a federal fire fighter becomes

regulated by the commission under this section does not make the

employing agency subject to commission regulation under this

section.

(c) A federal agency may apply to the commission for regulation

under this section if the agency is the employing authority for

persons who, if employed by a local government, would be fire

protection personnel under Section 419.021.

(d) The commission shall prescribe the procedures under which a

federal agency or federal fire fighter may apply for regulation

under this section and the means by which a federal agency or

federal fire fighter may present evidence that the agency or fire

fighter is eligible for regulation under this section.

(e) The commission shall determine whether a federal agency or

federal fire fighter that has applied for regulation is eligible

for regulation under this section. The commission shall approve a

request for regulation if the agency or fire fighter meets the

requirements of Subsection (b) or (c), and the commission shall

notify the applying agency or fire fighter of its decision.

(f) A federal agency or federal fire fighter regulated under

this section is subject, to the extent allowed by federal law, to

the appropriate component or components of Subchapter B and

applicable rules adopted under this chapter to the same extent as

a local government, a fire department, or fire protection

personnel employed by a local government.

(g) A federal agency or federal fire fighter that is subject to

regulation under this section is entitled to a reasonable period

in which to comply with applicable requirements. The commission

by rule shall determine the time period in which a federal agency

or federal fire fighter must come into compliance with each

requirement.

(h) In this section, "federal fire fighter" means a person who

is employed to provide fire protection to property of the federal

government by:

(1) an agency of the federal government; or

(2) an entity that contracts with the federal government.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 4, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 912, Sec. 18, eff.

Sept. 1, 1993.

Sec. 419.085. VOLUNTARY REGULATION OF CERTAIN NONGOVERNMENTAL

DEPARTMENTS. (a) A nongovernmental entity may apply to the

commission for regulation under Subchapter B if:

(1) the entity is the employing authority for persons who, if

employed by a local government, would be fire protection

personnel under Section 419.021; and

(2) at the time of application, those fire protection employees

are employed to provide fire protection for an unincorporated

area that:

(A) constitutes a rating territory established by the State

Board of Insurance with a protected key rate assigned by the

board; and

(B) has a population of more than 25,000.

(b) The commission shall prescribe the procedures under which a

nongovernmental entity may apply for regulation under this

section and the means by which it may present evidence that it is

eligible for regulation under Subsection (a).

(c) The commission shall determine whether an entity that has

applied for regulation under this section is eligible for

regulation under Subsection (a). The commission shall approve a

request for regulation if the entity meets the requirements of

Subsection (a), and the commission shall notify the applying

entity and the affected fire protection employees of its

decision.

(d) A nongovernmental entity, department, and fire protection

employee regulated under this section are subject to Subchapter B

and applicable commission rules to the same extent that

Subchapter B and applicable commission rules apply to a local

government, a fire department, or fire protection personnel

employed by a local government.

(e) A person, department, or other entity that is subject to

regulation under this section is entitled to a reasonable period

in which to comply with the requirements of Subchapter B and

applicable commission rules. The commission by rule shall

determine the time period in which a person, department, or other

entity must come into compliance with each requirement.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 4, eff. Sept. 1,

1991.

Sec. 419.086. ELIGIBILITY FOR CERTAIN TRAINING ASSISTANCE. If

an entity or the employees of an entity are regulated under this

subchapter so that as a consequence of the regulation a

certification fee is paid to the commission on behalf of each

employee of the entity who would be fire protection personnel

under Section 419.021 if the employee were employed by a local

government, the commission shall use the special account in the

general revenue fund created under Section 419.026(d) to provide

training assistance to the entity to the same extent that the

commission provides training assistance to a fire department

under Section 419.031.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 4, eff. Sept. 1,

1991.

Sec. 419.087. MANDATORY REGULATION OF CERTAIN NONGOVERNMENTAL

ORGANIZATIONS AND PERSONNEL. (a) In this section, "fire

department," "fire protection personnel," and "local government"

have the meanings assigned by Section 419.021.

(b) An organization that is not a local government, a department

of a local government, or a state or federal agency is subject to

regulation by the commission under Subchapter B if the

organization:

(1) provides fire protection for a local government for profit

under a contract or other agreement with the local government;

and

(2) would be a fire department if it were a department of a

local government.

(c) A person who is not an employee of a local government or of

a state or federal agency is subject to regulation by the

commission under Subchapter B if the person:

(1) provides fire protection for a local government under a

contract or other agreement between the local government and

either the person or an organization subject to regulation under

Subsection (b); and

(2) would be fire protection personnel if employed by a local

government.

(d) A person or organization that is subject to regulation by

the commission under this section is subject to Subchapter B and

applicable commission rules to the same extent that Subchapter B

and applicable commission rules apply to a fire department or to

fire protection personnel.

(e) The commission may create a separate certification class for

persons regulated under this section.

(f) A local government which provided fire protection for its

citizens utilizing a fire department and fire protection

personnel as of May 31, 1997, may not thereafter provide fire

protection by utilizing an organization which is not a local

government, a department of local government, or a state or

federal agency and which provides fire protection for the local

government for profit under a contract or other agreement with

the local government without approval of a majority of the voters

at an election called for that purpose.

Added by Acts 1993, 73rd Leg., ch. 912, Sec. 19, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1172, Sec. 1.13, eff.

Sept. 1, 1997.

SUBCHAPTER F. REVIEW OF FIRE DEPARTMENT TESTS

Sec. 419.101. APPLICABILITY. This subchapter applies to the

initial tests administered by a fire department used to measure

the ability of a person to perform the essential functions of a

job.

Added by Acts 2001, 77th Leg., ch. 1241, Sec. 11, eff. Sept. 1,

2001.

Sec. 419.102. REVIEW OF TESTS. (a) The commission shall

authorize the Commission on Human Rights to review the

administration of tests by fire departments to determine whether

the tests are administered in a manner that complies with Chapter

21, Labor Code.

(b) The Commission on Human Rights shall by rule establish an

objective system to determine how to select the departments the

Commission on Human Rights will review and when the Commission on

Human Rights will review a certain department.

Added by Acts 2001, 77th Leg., ch. 1241, Sec. 11, eff. Sept. 1,

2001.

Sec. 419.103. DISCRIMINATION PROHIBITED; DISPARATE IMPACT. (a)

A test may not be administered in a manner that discriminates on

the basis of race or color. A test may not be administered in a

manner that discriminates on the basis of disability, religion,

sex, national origin, or age unless the discrimination is a

result of a bona fide occupational qualification.

(b) In determining whether the administration of a test complies

with Chapter 21, Labor Code, the Commission on Human Rights shall

ascertain whether the test has had a disparate impact on any

group defined by race, color, disability, religion, sex, national

origin, or age. If the disparate impact on a group is the result

of a bona fide occupational qualification, the fire department

has complied with that chapter.

Added by Acts 2001, 77th Leg., ch. 1241, Sec. 11, eff. Sept. 1,

2001.

Sec. 419.104. VIOLATION; RECOMMENDATIONS OF COMMISSION ON HUMAN

RIGHTS. (a) If the Commission on Human Rights determines that

the administration of a test by a fire department does not comply

with Chapter 21, Labor Code, the Commission on Human Rights shall

recommend appropriate changes for the administration of the test.

(b) The department shall consider a recommendation made under

Subsection (a) and shall revise the administration of its tests

to comply with this chapter.

Added by Acts 2001, 77th Leg., ch. 1241, Sec. 11, eff. Sept. 1,

2001.

Sec. 419.105. AUTHORITY TO ADMINISTER TEST. This subchapter

does not affect the authority of a fire department to administer,

devise, or conduct a test or to require a certain level of

performance on a test as a prerequisite to employment or

continued employment.

Added by Acts 2001, 77th Leg., ch. 1241, Sec. 11, eff. Sept. 1,

2001.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 419.902. COORDINATION WITH FIREMEN'S TRAINING SCHOOL. The

commission and the director of the Texas Engineering Extension

Service of The Texas A&M University System shall enter into a

memorandum of understanding to coordinate the responsibilities of

the commission with the training provided by the firemen's

training school operated under Section 86.16, Education Code.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 4, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 1172, Sec. 1.14, eff.

Sept. 1, 1997.

Sec. 419.903. COORDINATION WITH TEXAS FOREST SERVICE. The

commission and the director of the Texas Forest Service shall

enter into a memorandum of understanding to coordinate the

provision of training assistance and other assistance to

fire-fighting entities.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 4, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 1172, Sec. 1.14, eff.

Sept. 1, 1997.

Sec. 419.904. TECHNICAL ASSISTANCE TO EMERGENCY SERVICES

DISTRICTS. The commission may on request provide technical

assistance to emergency services districts, including advice on

the efficient and effective provision of fire protection within a

district.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 4, eff. Sept. 1,

1991. Amended by Acts 2003, 78th Leg., ch. 1204, Sec. 2.003, eff.

Sept. 1, 2003.

Sec. 419.905. APPEAL OF COMMISSION DECISIONS. (a) A person

dissatisfied with an action of the commission may appeal the

action in accordance with Chapter 2001.

(b) The attorney general, the district or county attorney, or an

assistant of one of these persons shall represent the commission

in an appeal under this section.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 4, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(50),

eff. Sept. 1, 1995.

Sec. 419.906. ADMINISTRATIVE AND CIVIL PENALTIES; INJUNCTION.

(a) In addition to other penalties imposed by law, a person who

violates this chapter or a rule adopted under this chapter is

subject to an administrative penalty in an amount set by the

commission not to exceed $1,000 for each violation. In addition

to the administrative penalty, the person must pay costs incurred

by the attorney general's office under this subsection. The

administrative penalty shall be assessed in a proceeding

conducted in accordance with Chapter 2001.

(b) The attorney general or the commission may institute a suit

for an injunction to enforce this chapter. Venue for the suit is

in a district court in Travis County. The court may also award

the commission a civil penalty not to exceed $1,000 for each

violation of this chapter or a rule adopted under this chapter,

plus court costs, reasonable attorney fees, and costs incurred by

the commission or the attorney general's office under this

subsection.

(c) The commission may enter into a consent order or settlement

agreement with any person under the commission's jurisdiction

under this chapter or other law. The consent order or settlement

agreement may include an agreement between the commission and the

person under which the person will make restitution to a third

party or pay a monetary penalty to the commission. The consent

order or settlement agreement is valid and enforceable without

regard to whether the commission is authorized to order

restitution or impose the monetary penalty under other law in the

absence of the affected person's agreement.

(d) The commission may enter a default order if a fire

department or training provider fails to take action to correct a

violation found during an inspection conducted under this chapter

or to request an informal settlement conference before the 61st

day after the date the commission provides to the department or

provider notice requiring the department or provider to correct

the violation.

(e) Notwithstanding Section 419.0365, the commission may

temporarily suspend a person's or regulated entity's certificate

on a determination by a panel of the commission that continued

activity by the person or entity would present an immediate

threat to the public or to fire service trainees. The panel may

hold a meeting for purposes of this subsection by teleconference

call pursuant to Section 551.125. A person or regulated entity

whose certificate is temporarily suspended under this subsection

is entitled to a hearing before the commission not later than the

14th day after the date of the temporary suspension.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 4, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 912, Sec. 20, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(50), eff.

Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 23, eff. September 1, 2009.

Sec. 419.907. LOCATION OF OFFICES OF COMMISSION, STATE FIRE

MARSHAL, AND TEXAS FOREST SERVICE. (a) To the extent feasible,

the commission, the state fire marshal, and the Texas Forest

Service shall colocate office space outside of Travis County used

for related functions preformed by the three entities.

(b) The commission, the commissioner of insurance, and the Texas

Forest Service may enter into a memorandum of understanding to

implement this section.

Added by Acts 1997, 75th Leg., ch. 1172, Sec. 1.15, eff. Sept. 1,

1997.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch.

994, Sec. 1

For text of section as added by Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 24, see other Sec. 419.908.

Sec. 419.908. FIRE SAFETY INSPECTIONS. (a) Only an individual

certified by the commission as a fire inspector may conduct a

fire safety inspection required by a state or local law, rule,

regulation, or ordinance.

(b) A fire safety inspection required by a state or local law,

rule, regulation, or ordinance must be conducted in accordance

with:

(1) the most recent local fire code; or

(2) the most recent fire code adopted by the state fire marshal.

(c) This section does not apply to state agency personnel who

conduct a life safety code survey of a building or facility in

connection with determining whether to issue or renew a license

under Chapter 142, 241, 242, 243, 244, 245, 247, 248, 251, 252,

464, 466, or 577, Health and Safety Code, or Chapter 103, Human

Resources Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

994, Sec. 1, eff. September 1, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 24

For text of section as added by Acts 2009, 81st Leg., R.S., Ch.

994, Sec. 1, see other Sec. 419.908.

Sec. 419.908. COOPERATION WITH FEDERAL AND STATE ENTITIES IN A

DISASTER. In a declared state of disaster under Section 418.014,

the commission shall coordinate with appropriate state and

federal agencies, including the governor's office of the homeland

security and the Federal Emergency Management Agency.

Added by Acts 2009, 81st Leg., R.S., Ch.

1216, Sec. 24, eff. September 1, 2009.



CHAPTER 420. SEXUAL ASSAULT PREVENTION AND CRISIS SERVICES

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE B. LAW ENFORCEMENT AND PUBLIC PROTECTION

CHAPTER 420. SEXUAL ASSAULT PREVENTION AND CRISIS SERVICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 420.001. SHORT TITLE. This chapter may be cited as the

Sexual Assault Prevention and Crisis Services Act.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 13, eff. Sept. 1,

1991. Renumbered from Health and Safety Code Sec. 44.001 by Acts

1997, 75th Leg., ch. 784, Sec. 1, eff. Sept. 1, 1997.

Sec. 420.002. PURPOSE. The purpose of this chapter is to

promote the development throughout the state of locally based and

supported nonprofit programs for the survivors of sexual assault

and to standardize the quality of services provided.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 13, eff. Sept. 1,

1991. Renumbered from Health and Safety Code Sec. 44.002 by Acts

1997, 75th Leg., ch. 784, Sec. 1, eff. Sept. 1, 1997.

Sec. 420.003. DEFINITIONS. In this chapter:

(1) "Advocate" means a person who provides advocacy services as

an employee or volunteer of a sexual assault program.

(2) "Program" means a sexual assault program.

(3) "Service" means the Sexual Assault Prevention and Crisis

Service.

(4) "Sexual assault" means any act or attempted act as described

by Section 21.02, 21.11, 22.011, 22.021, or 25.02, Penal Code.

(5) "Sexual assault examiner" means a person who uses a

service-approved evidence collection kit and protocol to collect

and preserve evidence of a sexual assault or other sex offense.

(6) "Sexual assault nurse examiner" means a registered nurse who

has completed a service-approved examiner training course.

(7) "Sexual assault program" means any local public or private

nonprofit corporation, independent of a law enforcement agency or

prosecutor's office, that is operated as an independent program

or as part of a municipal, county, or state agency and that

provides the minimum services established by this chapter.

(8) "Survivor" means an individual who is a victim of a sexual

assault, regardless of whether a report or conviction is made in

the incident.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 13, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 775, Sec. 1, eff.

Sept. 1, 1997. Renumbered from Health and Safety Code Sec. 44.003

and amended by Acts 1997, 75th Leg., ch. 784, Sec. 1, eff. Sept.

1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 8.08, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.35, eff. September 1, 2007.

Sec. 420.004. SERVICE. (a) The Sexual Assault Prevention and

Crisis Service is a division in the office of the attorney

general.

(b) The attorney general may adopt rules relating to assigning

service areas, monitoring services, distributing funds, and

collecting information from programs in accordance with this

chapter.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 13, eff. Sept. 1,

1991. Renumbered from Health and Safety Code Sec. 44.004 and

amended by Acts 1997, 75th Leg., ch. 784, Sec. 1, eff. Sept. 1,

1997.

Sec. 420.005. GRANTS. (a) The attorney general may award

grants to programs described by Section 420.008. A grant may not

result in the reduction of the financial support a program

receives from another source.

(b) The attorney general may by rule require that to be eligible

for a grant, certain programs must provide at a minimum:

(1) a 24-hour crisis hotline;

(2) crisis intervention;

(3) public education;

(4) advocacy and accompaniment to hospitals, law enforcement

offices, prosecutors' offices, and courts for survivors and their

family members; and

(5) crisis intervention volunteer training.

(c) The attorney general by rule shall require a program

receiving a grant to:

(1) submit quarterly and annual financial reports to the

attorney general;

(2) submit to an annual independent financial audit;

(3) cooperate with the attorney general during site-monitoring

visits; and

(4) offer the minimum services described by Subsection (b) for

at least nine months before receiving a grant.

(d) This section does not prohibit a program from offering any

additional service, including a service for sexual assault

offenders.

(e) A grant is governed by Chapter 783 and rules adopted under

that chapter.

(f) The receipt of grant money by a program may be suspended in

case of a dispute about the eligibility of the program to receive

the money under this chapter. A hearing on the dispute must be

held within a reasonable time, as established by rule by the

attorney general.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 13, eff. Sept. 1,

1991. Renumbered from Health and Safety Code Sec. 44.005 and

amended by Acts 1997, 75th Leg., ch. 784, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1206, Sec. 4, eff. January 1, 2008.

Sec. 420.006. SPECIAL PROJECTS. The attorney general may

consult and contract with or award grants to local and statewide

programs for special projects to prevent sexual assault and

improve services to survivors.

Added by Acts 1997, 75th Leg., ch. 784, Sec. 1, eff. Sept. 1,

1997.

Sec. 420.007. FUNDING. (a) The attorney general may receive

grants, gifts, or appropriations of money from the federal

government, the state legislature, or private sources to finance

the grant program created by this chapter.

(b) The attorney general may not use more than 15 percent of the

annual legislative appropriation to the service for the

administration of this chapter.

(c) The sexual assault prevention and crisis services fund is a

special account in the general revenue fund. Money deposited to

the credit of the fund may be used only as provided by this

subchapter and is not available for any other purpose.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 13, eff. Sept. 1,

1991. Renumbered from Health and Safety Code Sec. 44.006 and

amended by Acts 1997, 75th Leg., ch. 784, Sec. 1, eff. Sept. 1,

1997.

Sec. 420.008. SEXUAL ASSAULT PROGRAM FUND. (a) The sexual

assault program fund is a special account in the general revenue

fund.

(b) The fund consists of fees collected under:

(1) Section 19(e), Article 42.12, Code of Criminal Procedure;

(2) Section 508.189, Government Code; and

(3) Subchapter B, Chapter 102, Business & Commerce Code, and

deposited under Section 102.054.

(c) The legislature may appropriate money deposited to the

credit of the fund only to:

(1) the attorney general, for:

(A) sexual violence awareness and prevention campaigns;

(B) grants to faith-based groups, independent school districts,

and community action organizations for programs for the

prevention of sexual assault and programs for victims of human

trafficking;

(C) grants for equipment for sexual assault nurse examiner

programs, to support the preceptorship of future sexual assault

nurse examiners, and for the continuing education of sexual

assault nurse examiners;

(D) grants to increase the level of sexual assault services in

this state;

(E) grants to support victim assistance coordinators;

(F) grants to support technology in rape crisis centers;

(G) grants to and contracts with a statewide nonprofit

organization exempt from federal income taxation under Section

501(c)(3), Internal Revenue Code of 1986, having as a primary

purpose ending sexual violence in this state, for programs for

the prevention of sexual violence, outreach programs, and

technical assistance to and support of youth and rape crisis

centers working to prevent sexual violence; and

(H) grants to regional nonprofit providers of civil legal

services to provide legal assistance for sexual assault victims;

(2) the Department of State Health Services, to measure the

prevalence of sexual assault in this state and for grants to

support programs assisting victims of human trafficking;

(3) the Institute on Domestic Violence and Sexual Assault at The

University of Texas at Austin, to conduct research on all aspects

of sexual assault and domestic violence;

(4) Texas State University, for training and technical

assistance to independent school districts for campus safety;

(5) the office of the governor, for grants to support sexual

assault and human trafficking prosecution projects;

(6) the Department of Public Safety, to support sexual assault

training for commissioned officers;

(7) the comptroller's judiciary section, for increasing the

capacity of the sex offender civil commitment program;

(8) the Texas Department of Criminal Justice:

(A) for pilot projects for monitoring sex offenders on parole;

and

(B) for increasing the number of adult incarcerated sex

offenders receiving treatment;

(9) the Texas Youth Commission, for increasing the number of

incarcerated juvenile sex offenders receiving treatment;

(10) the comptroller, for the administration of the fee imposed

on sexually oriented businesses under Section 102.052, Business

& Commerce Code; and

(11) the supreme court, to be transferred to the Texas Equal

Access to Justice Foundation, or a similar entity, to provide

victim-related legal services to sexual assault victims,

including legal assistance with protective orders,

relocation-related matters, victim compensation, and actions to

secure privacy protections available to victims under law.

Added by Acts 1993, 73rd Leg., ch. 805, Sec. 12, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 12.18, eff.

Sept. 1, 1997. Renumbered from Health and Safety Code Sec.

44.0061 and amended by Acts 1997, 75th Leg., ch. 784, Sec. 1,

eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1206, Sec. 5, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.004, eff. September 1, 2009.

Sec. 420.009. REPORT. The attorney general shall publish a

report on the service not later than December 10 of each

even-numbered year. The report must summarize reports from

programs receiving grants from the attorney general, analyze the

effectiveness of the grants, and include information on the

expenditure of funds authorized by this chapter, the services

provided, the number of persons receiving services, and any other

information relating to the provision of sexual assault services.

A copy of the report shall be submitted to the governor,

lieutenant governor, speaker of the house of representatives,

Legislative Budget Board, Senate Committee on Health and Human

Services or its successor committee, and House Committee on Human

Services or its successor committee.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 13, eff. Sept. 1,

1991. Renumbered from Health and Safety Code Sec. 44.007 and

amended by Acts 1997, 75th Leg., ch. 784, Sec. 1, eff. Sept. 1,

1997.

Sec. 420.010. CONFIDENTIALITY. The attorney general may not

disclose any information received from reports, collected case

information, or site-monitoring visits that would identify a

person working at or receiving services from a program.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 13, eff. Sept. 1,

1991. Renumbered from Health and Safety Code Sec. 44.008 and

amended by Acts 1997, 75th Leg., ch. 784, Sec. 1, eff. Sept. 1,

1997.

Sec. 420.011. CERTIFICATION AND RULES. (a) The attorney

general may adopt rules necessary to implement this chapter. A

proposed rule must be provided to programs receiving grants at

least 60 days before the date of adoption.

(b) The attorney general shall adopt rules establishing minimum

standards for the certification of a sexual assault training

program. The certification is valid for two years from the date

of issuance. The attorney general shall also adopt rules

establishing minimum standards for the suspension,

decertification, or probation of a training program that violates

this chapter.

(c) The attorney general shall adopt rules establishing minimum

standards for the certification of a sexual assault nurse

examiner, including standards for examiner training courses and

for the interstate reciprocity of sexual assault nurse examiners.

The certification is valid for two years from the date of

issuance. The attorney general shall also adopt rules

establishing minimum standards for the suspension,

decertification, or probation of a sexual assault nurse examiner

who violates this chapter.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 13, eff. Sept. 1,

1991. Renumbered from Health and Safety Code Sec. 44.009 and

amended by Acts 1997, 75th Leg., ch. 784, Sec. 1, eff. Sept. 1,

1997.

Sec. 420.012. CONSULTATIONS. In implementing this chapter, the

attorney general shall consult persons and organizations having

knowledge and experience relating to sexual assault.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 13, eff. Sept. 1,

1991. Renumbered from Health and Safety Code Sec. 44.010 and

amended by Acts 1997, 75th Leg., ch. 784, Sec. 1, eff. Sept. 1,

1997.

Sec. 420.013. DEPOSIT BY COMPTROLLER; AUDIT. (a) The

comptroller shall deposit any money received under this

subchapter and any money credited to the program by another law

in the sexual assault prevention and crisis services fund.

(b) The sexual assault prevention and crisis services fund is

subject to audit by the comptroller. Money expended from the fund

is subject to audit by the state auditor.

Added by Acts 1997, 75th Leg., ch. 784, Sec. 1, eff. Sept. 1,

1997.

Sec. 420.014. ATTORNEY GENERAL SUPERVISION OF COLLECTION OF

COSTS; FAILURE TO COMPLY. (a) If the attorney general

reasonably believes that a court or a community supervision

office has not properly assessed or made a reasonable effort to

collect costs due under Article 42.12 or 42.18, Code of Criminal

Procedure, the attorney general shall send a warning letter to

the court or the governing body of the governmental unit in which

the court is located.

(b) Not later than the 60th day after the receipt of a warning

letter, the court or governing body shall respond in writing to

the attorney general specifically addressing the charges in the

warning letter.

(c) If the court or governing body does not respond or if the

attorney general considers the response inadequate, the attorney

general may request the comptroller to audit the records of:

(1) the court;

(2) the community supervision office;

(3) the officer charged with collecting the costs; or

(4) the treasury of the governmental unit in which the court is

located.

(d) The comptroller shall provide the attorney general with the

results of the audit.

(e) If the attorney general finds from available evidence that a

court or a community supervision office has not properly assessed

or made a reasonable effort to collect costs due under Article

42.12 or 42.18, Code of Criminal Procedure, the attorney general

may:

(1) refuse to award grants under this subchapter to residents of

the jurisdiction served by the court or community supervision

office; or

(2) in the case of a court, notify the State Commission on

Judicial Conduct of the findings.

(f) The failure, refusal, or neglect of a judicial officer to

comply with a requirement of this subchapter constitutes official

misconduct and is grounds for removal from office.

Added by Acts 1997, 75th Leg., ch. 784, Sec. 1, eff. Sept. 1,

1997.

Sec. 420.015. ASSESSMENT OF SEXUALLY ORIENTED BUSINESS

REGULATIONS. The legislature may appropriate funds for a

third-party assessment of the sexually oriented business industry

in this state and provide recommendations to the legislature on

how to further regulate the growth of the sexually oriented

business industry in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

1206, Sec. 6, eff. January 1, 2008.

SUBCHAPTER B. COLLECTION AND PRESERVATION OF EVIDENCE OF SEX

OFFENSE

Sec. 420.031. EVIDENCE COLLECTION PROTOCOL; KITS. (a) The

service shall develop and distribute to law enforcement agencies

and proper medical personnel an evidence collection protocol that

shall include collection procedures and a list of requirements

for the contents of an evidence collection kit for use in the

collection and preservation of evidence of a sexual assault or

other sex offense. Medical or law enforcement personnel

collecting evidence of a sexual assault or other sex offense

shall use a service-approved evidence collection kit and

protocol.

(b) An evidence collection kit must contain the following items:

(1) items to collect and preserve evidence of a sexual assault

or other sex offense; and

(2) other items recommended by the Evidence Collection Protocol

Advisory Committee of the attorney general and determined

necessary for the kit by the attorney general.

(c) In developing evidence collection procedures and

requirements, the service shall consult with individuals and

organizations having knowledge and experience in the issues of

sexual assault and other sex offenses.

(d) A law enforcement agency that requests a medical examination

of a victim of an alleged sexual assault or other sex offense for

use in the investigation or prosecution of the offense shall pay

the costs of the evidence collection kit. This subsection does

not require a law enforcement agency to pay any costs of

treatment for injuries.

(e) Evidence collected under this section may not be released

unless the survivor of the offense or a legal representative of

the survivor signs a written consent to release the evidence.

(f) Failure to comply with evidence collection procedures or

requirements adopted under this section does not affect the

admissibility of the evidence in a trial of the offense.

Added by Acts 1991, 72nd Leg., ch. 143, Sec. 1, eff. Aug. 26,

1991. Renumbered from Health and Safety Code Sec. 44.031 and

amended by Acts 1997, 75th Leg., ch. 784, Sec. 1, eff. Sept. 1,

1997.

Sec. 420.032. PHOTO DOCUMENTATION REQUIRED FOR CHILD VICTIMS IN

CERTAIN COUNTIES. (a) In this section:

(1) "Child" has the meaning assigned by Section 101.003, Family

Code.

(2) "Medical professional" has the meaning assigned by Section

91.001, Family Code.

(3) "Photo documentation" means video or photographs of a child

alleged to be the victim of a sexual assault that are taken with

a colposcope or other magnifying camera during the forensic

portion of a medical examination of the child.

(b) In a county with a population of three million or more, the

forensic portion of a medical examination of a child alleged to

be the victim of a sexual assault must include the production of

photo documentation unless the medical professional examining the

child determines that good cause for refraining from producing

photo documentation exists.

(c) The photo documentation must include images of the child's

anogenital area and any signs of injury apparent on the body of

the child.

(d) If photo documentation is not produced, the medical

professional conducting the forensic portion of the medical

examination shall document in the child's medical records the

reason photo documentation was not produced.

(e) The fact that the medical professional examining the child

did not produce photo documentation in the forensic portion of a

medical examination of a child alleged to be the victim of a

sexual assault and the reasons behind the lack of photo

documentation are admissible at the trial of the alleged sexual

assault, but the lack of photo documentation will not affect the

admissibility of other evidence in the case.

Added by Acts 2005, 79th Leg., Ch.

180, Sec. 1, eff. May 27, 2005.

SUBCHAPTER C. ADVOCATES FOR SURVIVORS OF SEXUAL ASSAULT

Sec. 420.051. ADVOCATES FOR SURVIVORS OF SEXUAL ASSAULT. An

individual may act as an advocate for survivors of sexual assault

if the individual has completed a sexual assault training program

certified by the department and:

(1) is employed by a sexual assault program; or

(2) provides services through a sexual assault program as a

volunteer under the supervision of an advocate.

Added by Acts 1997, 75th Leg., ch. 775, Sec. 2, eff. Sept. 1,

1997, as Sec. 44.051 Health and Safety Code.

Renumbered from Health and Safety Code, Section 44.051 by Acts

2007, 80th Leg., Ch.

921, Sec. 17.001, eff. September 9, 2007.

SUBCHAPTER D. CONFIDENTIAL COMMUNICATIONS

Sec. 420.071. CONFIDENTIAL COMMUNICATIONS. (a) A communication

between an advocate and a survivor, or a person claiming to be a

survivor, that is made in the course of providing sexual assault

advocacy services to the survivor is confidential and may not be

disclosed except as provided by this subchapter.

(b) A record of the identity, personal history, or background

information of a survivor or information concerning the

victimization of a survivor that is created by or provided to an

advocate or maintained by a sexual assault program is

confidential and may not be disclosed except as provided by this

subchapter.

(c) A person who receives information from a confidential

communication or record as described by this subchapter may not

disclose the information except to the extent that disclosure is

consistent with the authorized purposes for which the information

was obtained.

(d) This subchapter governs a confidential communication or

record concerning a survivor regardless of when the survivor

received the services of an advocate or sexual assault program.

Added by Acts 1997, 75th Leg., ch. 775, Sec. 2, eff. Sept. 1,

1997, as Sec. 44.071, Health and Safety Code.

Renumbered from Health and Safety Code, Section 44.071 by Acts

2007, 80th Leg., Ch.

921, Sec. 17.001, eff. September 9, 2007.

Sec. 420.072. EXCEPTIONS. (a) A communication or record that

is confidential under this subchapter may be disclosed in court

or in an administrative proceeding if:

(1) the proceeding is brought by the survivor against an

advocate or a sexual assault program or is a criminal proceeding

or a certification revocation proceeding in which disclosure is

relevant to the claims or defense of the advocate or sexual

assault program; or

(2) the survivor or a person authorized to act on behalf of the

survivor consents in writing to the release of the confidential

information as provided by Section 420.073.

(b) A communication or record that is confidential under this

subchapter may be disclosed only to:

(1) medical or law enforcement personnel if the advocate

determines that there is a probability of imminent physical

danger to any person for whom the communication or record is

relevant or if there is a probability of immediate mental or

emotional injury to the survivor;

(2) a governmental agency if the disclosure is required or

authorized by law;

(3) a qualified person to the extent necessary for a management

audit, financial audit, program evaluation, or research, except

that a report of the research, audit, or evaluation may not

directly or indirectly identify a survivor;

(4) a person who has the written consent of the survivor or of a

person authorized to act on the survivor's behalf as provided by

Section 420.073; or

(5) an advocate or a person under the supervision of a

counseling supervisor who is participating in the evaluation or

counseling of or advocacy for the survivor.

(c) A communication or record that is confidential under this

subchapter may not be disclosed to a parent or legal guardian of

a survivor who is a minor if an advocate or a sexual assault

program knows or has reason to believe that the parent or legal

guardian of the survivor is a suspect in the sexual assault of

the survivor.

Added by Acts 1997, 75th Leg., ch. 775, Sec. 2, eff. Sept. 1,

1997, as Sec. 44.072, Health and Safety Code.

Renumbered from Health and Safety Code, Section 44.072 by Acts

2007, 80th Leg., Ch.

921, Sec. 17.001, eff. September 9, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.002(3), eff. September 1, 2007.

Sec. 420.073. CONSENT. (a) Consent for the release of

confidential information must be in writing and signed by the

survivor, a parent or legal guardian if the survivor is a minor,

a legal guardian if the survivor has been adjudicated incompetent

to manage the survivor's personal affairs, an attorney ad litem

appointed for the survivor, or a personal representative if the

survivor is deceased. The written consent must specify:

(1) the information or records covered by the release;

(2) the reason or purpose for the release; and

(3) the person to whom the information is to be released.

(b) A survivor or other person authorized to consent may

withdraw consent to the release of information by submitting a

written notice of withdrawal to the person or program to which

consent was provided. Withdrawal of consent does not affect

information disclosed before the date written notice of the

withdrawal was received.

(c) A person who receives information made confidential by this

chapter may not disclose the information except to the extent

that disclosure is consistent with the authorized purposes for

which the person obtained the information.

Added by Acts 1997, 75th Leg., ch. 775, Sec. 2, eff. Sept. 1,

1997, as Sec. 44.073, Health and Safety Code.

Renumbered from Health and Safety Code, Section 44.073 by Acts

2007, 80th Leg., Ch.

921, Sec. 17.001, eff. September 9, 2007.

Sec. 420.074. CRIMINAL SUBPOENA. Notwithstanding any other

provision of this chapter, a person shall disclose a

communication or record that is confidential under this chapter

for use in a criminal investigation or proceeding in response to

a subpoena issued in accordance with law.

Added by Acts 1997, 75th Leg., ch. 775, Sec. 2, eff. Sept. 1,

1997, as Sec. 44.074, Health and Safety Code.

Renumbered from Health and Safety Code, Section 44.074 by Acts

2007, 80th Leg., Ch.

921, Sec. 17.001, eff. September 9, 2007.

Sec. 420.075. OFFENSE. A person commits an offense if the

person intentionally or knowingly discloses a communication or

record that is confidential under this chapter, except as

provided by this chapter. An offense under this section is a

Class C misdemeanor.

Added by Acts 1997, 75th Leg., ch. 775, Sec. 2, eff. Sept. 1,

1997, as Sec. 44.075, Health and Safety Code.

Renumbered from Health and Safety Code, Section 44.075 by Acts

2007, 80th Leg., Ch.

921, Sec. 17.001, eff. September 9, 2007.



CHAPTER 421. HOMELAND SECURITY

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE B. LAW ENFORCEMENT AND PUBLIC PROTECTION

CHAPTER 421. HOMELAND SECURITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 421.001. DEFINITIONS. In this chapter:

(1) "Agency" means any governmental entity.

(2) "Critical infrastructure" includes all public or private

assets, systems, and functions vital to the security, governance,

public health and safety, economy, or morale of the state or the

nation.

(3) "Homeland security activity" means any activity related to

the prevention or discovery of, response to, or recovery from a

terrorist attack, natural or man-made disaster, hostile military

or paramilitary action, or extraordinary law enforcement

emergency.

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 1, eff. June 21,

2003.

Sec. 421.002. HOMELAND SECURITY STRATEGY. (a) The governor

shall direct homeland security in this state and shall develop a

statewide homeland security strategy that improves the state's

ability to:

(1) detect and deter threats to homeland security;

(2) respond to homeland security emergencies; and

(3) recover from homeland security emergencies.

(b) The governor's homeland security strategy shall coordinate

homeland security activities among and between local, state, and

federal agencies and the private sector and must include specific

plans for:

(1) intelligence gathering and analysis;

(2) information sharing;

(3) reducing the state's vulnerability to homeland security

emergencies;

(4) protecting critical infrastructure;

(5) protecting the state's international border, ports, and

airports;

(6) detecting, deterring, and defending against terrorism,

including cyber-terrorism and biological, chemical, and nuclear

terrorism;

(7) positioning equipment, technology, and personnel to improve

the state's ability to respond to a homeland security emergency;

(8) directing the Texas Infrastructure Protection Communications

Center and giving the center certain forms of authority to

implement the governor's homeland security strategy; and

(9) using technological resources to:

(A) facilitate the interoperability of government technological

resources, including data, networks, and applications;

(B) coordinate the warning and alert systems of state and local

agencies;

(C) incorporate multidisciplinary approaches to homeland

security; and

(D) improve the security of governmental and private sector

information technology and information resources.

(c) The governor's homeland security strategy must complement

and operate in coordination with the federal homeland security

strategy.

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 1, eff. June 21,

2003.

Sec. 421.0025. BORDER SECURITY COUNCIL. (a) The Border

Security Council consists of members appointed by the governor.

(a-1) At least one-third of the members appointed under

Subsection (a) must be residents of the Texas-Mexico border

region, as defined by Section 2056.002.

(b) The Border Security Council shall develop and recommend to

the office of the governor performance standards, reporting

requirements, audit methods, and other procedures to ensure that

funds allocated by the office of the governor for purposes

related to security at or near this state's international border

are used properly and that the recipients of the funds are

accountable for the proper use of the funds.

(c) The Border Security Council shall advise the office of the

governor regarding the allocation of funds by the office for

purposes related to security at or near this state's

international border. Recommendations relating to the allocation

of those funds must be made by a majority of the members of the

council.

(d) The governor shall designate one member of the Border

Security Council as the chair. The chair shall arrange meetings

of the Border Security Council at times determined by the members

of the council.

(e) The meetings of the Border Security Council are subject to

the requirements of Chapter 551 to the same extent as similar

meetings of the Public Safety Commission. The plans and

recommendations of the Border Security Council are subject to the

requirements of Chapter 552 to the same extent as similar plans

and recommendations of the Department of Public Safety of the

State of Texas.

(f) Service on the Border Security Council by a state officer or

employee or by an officer or employee of a local government is an

additional duty of the member's office or employment.

Added by Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 18.01, eff. September 1, 2007.

Sec. 421.003. CRIMINAL INTELLIGENCE INFORMATION. The Department

of Public Safety of the State of Texas is:

(1) the repository in this state for the collection of

multijurisdictional criminal intelligence information that is

about terrorist activities or otherwise related to homeland

security activities; and

(2) the state agency that has primary responsibility to analyze

and disseminate that information.

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 1, eff. June 21,

2003.

Sec. 421.004. PROVISIONS GOVERNING MOBILE TRACKING DEVICES. In

the event of a conflict between Section 14, Article 18.21, Code

of Criminal Procedure, and this chapter or a rule adopted under

this chapter, Section 14, Article 18.21, Code of Criminal

Procedure, controls.

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 1, eff. June 21,

2003.

SUBCHAPTER B. HOMELAND SECURITY COUNCIL

Sec. 421.021. MEMBERSHIP. (a) The Homeland Security Council is

composed of the governor or the governor's designee, the speaker

of the house of representatives or the speaker's designee, the

lieutenant governor or the lieutenant governor's designee, and

one representative of each of the following entities, appointed

by the single statewide elected or appointed governing officer,

administrative head, or chair, as appropriate, of the entity:

(1) Department of Agriculture;

(2) office of the attorney general;

(3) General Land Office;

(4) Public Utility Commission of Texas;

(5) Department of State Health Services;

(6) Department of Information Resources;

(7) Department of Public Safety of the State of Texas;

(8) Texas Division of Emergency Management;

(9) adjutant general's department;

(10) Texas Commission on Environmental Quality;

(11) Railroad Commission of Texas;

(12) Texas Strategic Military Planning Commission;

(13) Texas Department of Transportation;

(14) Commission on State Emergency Communications;

(15) Office of State-Federal Relations;

(16) secretary of state;

(17) Senate Committee on Transportation and Homeland Security;

(18) House Committee on Defense and Veterans' Affairs;

(19) Texas Animal Health Commission;

(20) Texas Association of Regional Councils;

(21) Texas Commission on Law Enforcement Officer Standards and

Education;

(22) state fire marshal's office;

(23) Texas Education Agency;

(24) Texas Commission on Fire Protection;

(25) Parks and Wildlife Department;

(26) Texas Forest Service; and

(27) Texas Water Development Board.

(b) To be eligible for appointment as a member of the council, a

person must be directly involved in policies, programs, or

funding activities that are relevant to homeland security or

infrastructure protection.

(c) A member of the council serves at the will of the governor.

At the request of the governor, an appointing authority under

this section shall appoint a different member.

(d) An officer or employee of a state or local agency who serves

as a member of the council or a special advisory committee under

this subchapter shall perform the duties required by the council

or special advisory committee as an additional duty of the

member's office or employment.

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1337, Sec. 10, eff. June 18, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 2B.06, eff. September 1, 2009.

Sec. 421.022. REIMBURSEMENT OF EXPENSES. A member of the

council may not receive additional compensation for service on

the council but is entitled to reimbursement of reasonable

expenses incurred in direct performance of official duties,

including travel expenses incurred by the member while conducting

the business of the council, subject to any applicable limitation

on reimbursement provided by general law or the General

Appropriations Act.

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 1, eff. June 21,

2003.

Sec. 421.023. ADMINISTRATION. (a) The council is an advisory

entity administered by the office of the governor.

(b) The governor may adopt rules as necessary for the operation

of the council.

(c) The governor shall designate the presiding officer of the

council.

(d) The council shall meet at the call of the governor and shall

meet at least once each quarter in a calendar year.

(e) The council is not subject to Chapter 2110.

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 1, eff. June 21,

2003.

Sec. 421.024. DUTIES. The council shall advise the governor on:

(1) the development and coordination of a statewide critical

infrastructure protection strategy;

(2) the implementation of the governor's homeland security

strategy by state and local agencies and provide specific

suggestions for helping those agencies implement the strategy;

and

(3) other matters related to the planning, development,

coordination, and implementation of initiatives to promote the

governor's homeland security strategy.

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 1, eff. June 21,

2003.

Sec. 421.025. SPECIAL ADVISORY COMMITTEES. (a) The governor

may appoint one or more special advisory committees composed of

representatives from state or local agencies or nongovernmental

entities not represented on the council.

(b) The governor shall determine the number of members and

qualifications for membership on a special advisory committee

under this section.

(c) A special advisory committee under this section shall assist

the council in performing its duties.

(d) A special advisory committee under this section is subject

to Chapter 2110, except that Section 2110.002 does not apply.

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 1, eff. June 21,

2003.

Sec. 421.026. REPORT. The council shall annually submit to the

governor a report stating:

(1) the council's progress in developing and coordinating a

statewide critical infrastructure protection strategy;

(2) the status and funding of state programs designed to detect

and deter homeland security emergencies, including the status and

funding of counterterrorism efforts;

(3) recommendations on actions to reduce threats to homeland

security, including threats related to terrorism; and

(4) recommendations for improving the alert, response, and

recovery capabilities of state and local agencies.

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 1, eff. June 21,

2003.

SUBCHAPTER B-1. PERMANENT SPECIAL ADVISORY COMMITTEES

Sec. 421.041. FIRST RESPONDER ADVISORY COUNCIL. (a) The First

Responder Advisory Council is a permanent special advisory

committee created to advise the governor or the governor's

designee on homeland security issues relevant to first

responders, radio interoperability, the integration of statewide

exercises for hazards, and the related use of available funding.

(b) The council is composed of:

(1) one representative for each of the following sectors of the

state, appointed by the governor or the governor's designee:

(A) law enforcement;

(B) firefighters;

(C) private first responders; and

(D) emergency medical services; and

(2) other members, as determined by the governor or the

governor's designee.

Added by Acts 2005, 79th Leg., Ch.

1337, Sec. 11, eff. June 18, 2005.

Sec. 421.042. PRIVATE SECTOR ADVISORY COUNCIL. (a) The Private

Sector Advisory Council is a permanent special advisory committee

created to advise the governor or the governor's designee on

homeland security issues relevant to the private sector.

(b) The council is composed of:

(1) one representative of a private organization or entity for

each of the following sectors of the state, each appointed by the

governor or the governor's designee:

(A) agriculture and food;

(B) banking and finance;

(C) chemicals and hazardous materials;

(D) the defense industry;

(E) energy;

(F) emergency services;

(G) information technology;

(H) telecommunications;

(I) postal and shipping;

(J) public health;

(K) transportation;

(L) ports and waterways; and

(M) national monuments and icons; and

(2) other members, as determined by the governor or the

governor's designee.

Added by Acts 2005, 79th Leg., Ch.

1337, Sec. 11, eff. June 18, 2005.

Sec. 421.043. ELIGIBILITY. (a) To be eligible for appointment

as a member of a permanent special advisory committee created

under this subchapter, a person must demonstrate experience in

the sector that the person is under consideration to represent

and be directly involved in related policies, programs, or

funding activities that are relevant to homeland security or

infrastructure protection.

(b) Each member of a permanent special advisory committee

created under this subchapter serves at the will of the governor.

Added by Acts 2005, 79th Leg., Ch.

1337, Sec. 11, eff. June 18, 2005.

Sec. 421.044. COMPENSATION AND REIMBURSEMENT OF EXPENSES

PROHIBITED. A person who is a member of a permanent special

advisory committee created under this subchapter is not entitled

to receive compensation from this state for service on the

committee or travel expenses incurred by the person while

conducting the business of the committee.

Added by Acts 2005, 79th Leg., Ch.

1337, Sec. 11, eff. June 18, 2005.

Sec. 421.045. DUTIES. Each permanent special advisory committee

created under this subchapter shall advise the governor on:

(1) the development and coordination of a statewide critical

infrastructure protection strategy;

(2) the implementation of the governor's homeland security

strategy by state and local agencies and provide specific

suggestions for helping those agencies implement the strategy;

(3) specific priorities related to the governor's homeland

security strategy that the committee determines to be of

significant importance to the statewide security of critical

infrastructure; and

(4) other matters related to the planning, development,

coordination, and implementation of initiatives to promote the

governor's homeland security strategy.

Added by Acts 2005, 79th Leg., Ch.

1337, Sec. 11, eff. June 18, 2005.

SUBCHAPTER C. CIVIL LIABILITY FOR ACTS OR OMISSIONS

Sec. 421.061. CIVIL LIABILITY. (a) An officer or employee of a

state or local agency performing a homeland security activity or

a volunteer performing a homeland security activity at the

request or under the direction of an officer or employee of a

state or local agency is considered for purposes of Section

431.085 to be a member of the state military forces ordered into

active service of the state by proper authority and is considered

to be discharging a duty in that capacity if:

(1) the officer, employee, or volunteer is performing the

homeland security activity under procedures prescribed or

circumstances described for the purpose of this section in the

governor's homeland security strategy;

(2) in the case of a volunteer, the volunteer is acting within

the course and scope of the request or direction of the officer

or employee of the state or local agency; and

(3) in the case of an officer or employee of a state or local

agency, the officer or employee is acting within the course and

scope of the person's authority.

(b) A person described by Subsection (a) is not immune from

civil liability under Section 431.085 for damages resulting from

the performance of a homeland security activity if, under the

circumstances, the person's performance of the homeland security

activity was wilfully or wantonly negligent or done with

conscious indifference or reckless disregard for the safety of

persons this chapter is intended to protect.

(c) This section does not make a person a member of the state

military forces for any other purpose, including for purposes of

the application of the Uniform Code of Military Justice.

(d) This section does not affect the application of Section

431.085 on its own terms to a person who is a member of the state

military forces ordered into active service of the state by

proper authority under other law.

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 1, eff. June 21,

2003.

Sec. 421.062. LIABILITY UNDER INTERLOCAL CONTRACT. (a) In this

section, "interlocal contract" has the meaning assigned by

Section 791.003.

(b) A state or local agency that furnishes a service related to

a homeland security activity under an interlocal contract is

immune from civil liability for any act or omission resulting in

death, damage, or injury while acting under the interlocal

contract if:

(1) the interlocal contract expressly states that the furnishing

state or local agency is not responsible for any civil liability

that arises from the furnishing of a service under the contract;

and

(2) the state or local agency committed the act or omission

while acting in good faith and in the course and scope of its

functions to provide a service related to a homeland security

activity.

(c) This section may not be interpreted as a waiver of any

immunity that might exist in the absence of an interlocal

contract or a provision in an interlocal contract as set forth in

Subsection (b).

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 1, eff. June 21,

2003.

SUBCHAPTER D. COOPERATION AND ASSISTANCE; FUNDING

Sec. 421.071. COOPERATION AND ASSISTANCE. A state or local

agency that performs a homeland security activity or a

nongovernmental entity that contracts with a state or local

agency to perform a homeland security activity shall cooperate

with and assist the office of the governor, the Homeland Security

Council, the Texas Infrastructure Protection Communications

Center, and the National Infrastructure Protection Center in the

performance of their duties under this chapter and other state or

federal law.

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1337, Sec. 12, eff. June 18, 2005.

Sec. 421.072. FUNDING. (a) The office of the governor shall:

(1) allocate available federal and state grants and other

funding related to homeland security to state and local agencies

and defense base development authorities created under Chapter

379B, Local Government Code, that perform homeland security

activities;

(2) periodically review the grants and other funding for

appropriateness and compliance;

(3) designate state administering agencies to administer all

grants and other funding to the state related to homeland

security; and

(4) measure the effectiveness of the homeland security grants

and other funding.

(b) State and local agencies that perform homeland security

activities shall inform the office of the governor about any

actions taken relating to requests for revenue, grants, or other

funding for homeland security activities or initiatives.

(c) A state or local agency or defense base development

authority that receives a grant or other funding related to

homeland security must provide an annual report to the office of

the governor detailing:

(1) the compliance of the agency or authority with the state

homeland security strategy;

(2) any expenditures made using the funding;

(3) any programs developed or implemented using the funding; and

(4) the manner in which any expenditures made or programs

developed or implemented have improved the ability of the agency

or authority to detect, deter, respond to, and recover from a

terrorist attack.

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1337, Sec. 13, eff. June 18, 2005.

SUBCHAPTER E. TEXAS FUSION CENTER

Sec. 421.081. FACILITIES AND ADMINISTRATIVE SUPPORT. The

Department of Public Safety of the State of Texas shall provide

facilities and administrative support for the Texas Fusion

Center.

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 18.03, eff. September 1, 2007.

Sec. 421.082. POWERS AND DUTIES. (a) The center shall serve as

the state's primary entity for the planning, coordination, and

integration of government communications capabilities to help

implement the governor's homeland security strategy and ensure an

effective response in the event of a homeland security emergency.

(b) The center's duties include:

(1) promotion of emergency preparedness;

(2) receipt and analysis of information, assessment of threats,

and issuance of public warnings related to homeland security

emergencies; and

(3) authorization and facilitation of cooperative efforts

related to emergency response and recovery efforts in the event

of a homeland security emergency.

(c) In performing its duties under this section, the center

shall aim to:

(1) reduce the vulnerability of at-risk or targeted entities to

homeland security emergencies; and

(2) prevent or minimize damage, injury, loss of life, and loss

of property in the event of a homeland security emergency.

(d) The center shall perform its duties under circumstances

prescribed by and as directed by the governor's homeland security

strategy.

(e) The gang section of the center shall annually submit to the

governor and the legislature a report assessing the threat posed

statewide by criminal street gangs. The report must include

identification of:

(1) law enforcement strategies that have been proven effective

in deterring gang-related crime; and

(2) gang involvement in trafficking of persons.

(f) On request, the office of the attorney general, the

Department of Public Safety, the Texas Department of Criminal

Justice, other law enforcement agencies, and juvenile justice

agencies of this state shall provide to the gang section of the

center information relating to criminal street gangs,

gang-related crime, and gang involvement in trafficking of

persons.

(g) Any information received by the center under this section

that is stored, combined with other information, analyzed, or

disseminated is subject to the rules governing criminal

intelligence in 28 C.F.R. Part 23.

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1350, Sec. 1, eff. June 19, 2009.

SUBCHAPTER F. GOVERNOR'S INTEROPERABLE RADIO COMMUNICATIONS

PROGRAM

Sec. 421.095. DEFINITIONS. In this subchapter:

(1) "First responder" means a public safety employee or

volunteer whose duties include responding rapidly to an

emergency. The term includes:

(A) a peace officer whose duties include responding rapidly to

an emergency;

(B) fire protection personnel under Section 419.021;

(C) a volunteer firefighter who is:

(i) certified by the Texas Commission on Fire Protection or by

the State Firemen's and Fire Marshalls' Association of Texas; or

(ii) a member of an organized volunteer fire-fighting unit as

described by Section 615.003; and

(D) an individual certified as emergency medical services

personnel by the Department of State Health Services.

(2) "Infrastructure equipment" means the underlying permanent

equipment required to establish interoperable communication

between radio systems used by local, state, and federal agencies

and first responders.

Added by Acts 2005, 79th Leg., Ch.

1337, Sec. 14, eff. June 18, 2005.

Sec. 421.096. INTEROPERABILITY OF RADIO SYSTEMS. The office of

the governor shall:

(1) develop and administer a strategic plan to design and

implement a statewide integrated public safety radio

communications system that promotes interoperability within and

between local, state, and federal agencies and first responders;

(2) develop and administer a plan in accordance with Subdivision

(1) to purchase infrastructure equipment for state and local

agencies and first responders;

(3) advise representatives of entities in this state that are

involved in homeland security activities with respect to

interoperability; and

(4) use appropriated money, including money from relevant

federal homeland security grants, for the purposes of designing,

implementing, and maintaining a statewide integrated public

safety radio communications system.

Added by Acts 2005, 79th Leg., Ch.

1337, Sec. 14, eff. June 18, 2005.

Sec. 421.097. ASSISTANCE. The office of the governor may

consult with a representative of an entity described by Section

421.096(3) to obtain assistance or information necessary for the

performance of any duty under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

1337, Sec. 14, eff. June 18, 2005.

Sec. 421.098. REPORT. Not later than September 1 of each year,

the office of the governor shall provide to the legislature a

report on the status of its duties under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

1337, Sec. 14, eff. June 18, 2005.

SUBCHAPTER Z. MISCELLANEOUS

Sec. 421.901. INTEROPERABILITY OF CRITICAL INFORMATION SYSTEMS.

The office of the governor shall develop a plan for appropriate

entities to use information systems that:

(1) employ underlying computer equipment and software required

to establish interoperable communication between computer systems

used by local, state, and federal agencies and first responders;

and

(2) provide a single point of entry to disseminate information,

applications, processes, and communications.

Added by Acts 2005, 79th Leg., Ch.

1337, Sec. 15, eff. June 18, 2005.



CHAPTER 431. STATE MILITIA

GOVERNMENT CODETITLE 4. EXECUTIVE BRANCHSUBTITLE C. STATE MILITARY FORCES AND VETERANSCHAPTER 431. STATE MILITIASUBCHAPTER A. GENERAL PROVISIONSSec. 431.001. DEFINITIONS. In this chapter:(1) "Reserve militia" means the persons liable to serve, but not serving, in the state military forces.(1-a) "Servicemember" has the meaning assigned by Section 161.551, Health and Safety Code.(2) "State militia" means the state military forces and the reserve militia.(3) "State military forces" means the Texas National Guard, the Texas State Guard, and any other active militia or military force organized under state law.(4) "Texas National Guard" means the Texas Army National Guard and the Texas Air National Guard.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1381, Sec. 1, eff. September 1, 2007.

Sec. 431.002. COMMANDER-IN-CHIEF. (a) The governor is the commander-in-chief of the state military forces, except any portion of those forces in the service of the United States, and has full control and authority over all matters relating to the state military forces, including their organization, equipment, and discipline.(b) If the governor is unable to perform the duties of commander-in-chief, the adjutant general shall command the state military forces, unless other state law requires the lieutenant governor or the president of the senate to perform the duties of governor.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.003. GOVERNOR'S MILITARY STAFF. (a) The governor's military staff consists of:(1) the adjutant general;(2) the assistant adjutants general;(3) one aide-de-camp appointed by the governor from the Texas Army National Guard;(4) one aide-de-camp appointed by the governor from the Texas Air National Guard; and(5) one aide-de-camp appointed by the governor from the Texas State Guard.(b) An aide-de-camp may be removed from the position by the governor. While serving, an aide-de-camp may not have a rank above the grade of lieutenant colonel. Service as an aide-de-camp does not make a person ineligible to hold an office of emolument, trust, or honor within the state or to serve as chairman or member of a committee of a political party or organization.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 613, Sec. 1, eff. June 15, 1991.

Sec. 431.004. REGULATING STATE MILITARY FORCES. (a) The governor shall make and publish regulations, according to existing military law, to govern the state military forces. The regulations must cover all general orders and forms for the performance of duties of persons in the military service, including the rules governing courts-martial.(b) The governor, for cause the governor considers good and sufficient, may muster out of the service or reorganize any portion of the Texas National Guard or reserve militia.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.005. LEAVE OF ABSENCE FOR PUBLIC OFFICERS AND EMPLOYEES. (a) Except as provided by Subsection (b), a person who is an officer or employee of the state, a municipality, a county, or another political subdivision of the state and who is a member of the state military forces, a reserve component of the armed forces, or a member of a state or federally authorized Urban Search and Rescue Team is entitled to a paid leave of absence from the person's duties on a day on which the person is engaged in authorized training or duty ordered or authorized by proper authority for not more than 15 workdays in a federal fiscal year. During a leave of absence the person may not be subjected to loss of time, efficiency rating, personal time, sick leave, or vacation time.(b) A member of the legislature is entitled to pay for all days that the member is absent from a session of the legislature and engaged in training and duty as provided by Subsection (a).(c) A state employee who is a member of the state military forces, a reserve component of the armed forces, or a member of a state or federally authorized Urban Search and Rescue Team and who is ordered to duty by proper authority is entitled, when relieved from duty, to be restored to the position that the employee held when ordered to duty.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 441, Sec. 1, eff. June 14, 1989; Acts 1989, 71st Leg., ch. 1257, Sec. 1, eff. Oct. 1, 1989; Acts 2003, 78th Leg., ch. 175, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 971, Sec. 1, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 8.003, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 10.01, eff. September 1, 2007.

Sec. 431.0055. DUAL OFFICE HOLDING. A position in or membership in the state military forces is not considered to be a civil office of emolument.

Added by Acts 2009, 81st Leg., R.S., Ch. 764, Sec. 2, eff. January 1, 2010.

Sec. 431.006. REEMPLOYMENT OF PERSON CALLED TO TRAINING OR DUTY. (a) A private employer may not terminate the employment of a permanent employee who is a member of the state military forces of this state or any other state because the employee is ordered to authorized training or duty by proper authority. The employee is entitled to return to the same employment held when ordered to training or duty and may not be subjected to loss of time, efficiency rating, vacation time, or any benefit of employment during or because of the absence. The employee, as soon as practicable after release from duty, must give written or actual notice of intent to return to employment.(b) A person injured by a violation of this section is entitled to:(1) damages in an amount not exceeding six months' compensation at the rate at which the person was compensated when ordered to training or duty; and(2) reasonable attorney's fees approved by the court.(c) It is a defense to an action under this section that the employer's circumstances changed while the employee was in training or on duty to an extent that makes reemployment impossible or unreasonable. The employer has the burden of proving the impossibility or unreasonableness of reemploying the employee under the employer's changed circumstances.(d) An employer may not delay or attempt to defeat a reemployment obligation under this section by demanding documentation that does not exist or is not readily available at the time notice is given under Subsection (a).

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1999, 76th Leg., ch. 1205, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 335, Sec. 1, eff. May 24, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 365, Sec. 1, eff. June 15, 2007.

Sec. 431.007. OATH. (a) A commissioned officer of the state military forces may administer oaths for purposes of military administration. The officer's signature, without seal, and the title of the officer's assignment is prima facie evidence of the officer's authority.(b) A person appointed, enlisted, or drafted in the state military forces shall take and subscribe an oath in the following form:"I, ________________________, do solemnly swear that I will bear true faith and allegiance to the State of Texas and to the United States of America; that I will serve them honestly and faithfully against all their enemies whomsoever, and that I will obey the orders of the governor of Texas, and the orders of the officers appointed over me, according to the laws, rules, and articles for the government of the military forces of the State of Texas."

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.008. COMMISSIONS. (a) A commission in the state military service must be:(1) in the name and by authority of the state;(2) sealed with the state seal;(3) signed by the governor and attested by the secretary of state;(4) recorded by the adjutant general in a record book kept in the adjutant general's office for that purpose; and(5) conferred without fee.(b) On the recommendation of the commanding officer of an officer or noncommissioned officer of the state military forces, the governor may confer on the officer or noncommissioned officer a brevet of a grade higher than the ordinary commission or brevet held by the officer or noncommissioned officer, for gallant conduct or meritorious state military service of not less than 25 years.(c) The governor may confer on an officer in active service in the state military forces who has previously served in the forces of the United States during a war a brevet of a grade equal to the highest grade in which the officer previously served.(d) A commission under Subsection (b) or (c) carries only the privileges or rights allowed for similar commissions in the military service of the United States.(e) The governor, without examination, may appoint and confer a brevet of second lieutenant on an enlisted person who has served well and faithfully in the state military forces for 25 years or more. The person shall immediately be placed on the retired list.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 13, Sec. 1, eff. Aug. 28, 1989.

Sec. 431.009. MILITARY UNIT AS CORPORATE BODY. (a) A military unit mustered into the state military forces by authority of the governor is, from the time of its muster, a body corporate and politic, and may:(1) take, purchase, own in fee simple, hold, transfer, mortgage, pledge, and convey, under its corporate name, real or personal property of a value, when acquired, of not more than $200,000;(2) sue and be sued, plead and be impleaded, and prosecute and defend in court under its corporate name;(3) have and use a common seal in a form it adopts;(4) adopt bylaws to govern and regulate its affairs, consistent with state law and United States law and the orders and regulations of the governor; and(5) otherwise act as necessary and proper to carry out its purpose.(b) The officers of the unit, and in the case of a military band the noncommissioned officers, are its directors. The senior officer is its president.(c) The power of a unit to hold or handle property is not affected by a natural increase in the property's value after it is acquired.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.010. ORGANIZATION PROHIBITED. (a) Except as provided by Subsection (b), a body of persons other than the regularly organized state military forces or the troops of the United States may not associate as a military company or organization or parade in public with firearms in a municipality of the state.(b) With the consent of the governor, students in an educational institution at which military science is a prescribed part of the course of instruction and soldiers honorably discharged from the service of the United States may drill and parade with firearms in public.(c) This section does not prevent a parade by the active militia of another state as provided by law.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.011. FOREIGN TROOPS. A military force from another state, territory, or district, except a force that is part of the United States armed forces, may not enter the state without the permission of the governor.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.012. INTERFERENCE WITH STATE MILITARY FORCES. (a) A person who intentionally hinders, delays, or obstructs or who intentionally attempts to hinder, delay, or obstruct a portion of the state military forces on active duty in the service of the state in performance of a military duty commits an offense. An offense under this subsection is a misdemeanor punishable by a fine of not less than $100 nor more than $1,000, by imprisonment for not less than one month nor more than one year, or by both.(b) The commanding officer of a portion of the state military forces parading or performing a military duty in a street or highway may require a person in the street or highway to yield right-of-way to the forces, except that the commanding officer may not interfere with the carrying of the United States mail, a legitimate function of the police, or the progress or operation of a hospital ambulance or fire department.(c) During an occasion of duty, a commanding officer may arrest a person who:(1) trespasses on the campground, parade ground, armory, or other place devoted to the duty;(2) interrupts or molests the orderly discharge of duty by those under arms; or(3) disturbs or prevents the passage of troops going to or coming from duty.(d) The commanding officer may prohibit and abate as a common nuisance a huckster or auction sale or gambling on the post, campground, or place of encampment, parade, or drill under the officer's command.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.013. EXPENDITURES. The comptroller may not issue a warrant on or initiate an electronic funds transfer from the state treasury for an expenditure under this chapter unless the expenditure is approved by the adjutant general or the adjutant general's designee before payment.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 641, Sec. 18, eff. Sept. 1, 1991; Acts 2003, 78th Leg., ch. 50, Sec. 1, eff. May 15, 2003.

Sec. 431.014. COMPANY FUND. The commanding officer of each company is the custodian of the company fund. The commanding officer shall:(1) receive, safely keep, and properly disburse, as the governor may require, the money trusted to the commanding officer's care; and(2) submit to the adjutant general, on June 30 and December 31 of each year, an itemized statement of money received and disbursed during the preceding six months.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.015. ASSIGNMENT OF PAY. An assignment of pay by an officer or enlisted person is not valid, except as otherwise provided by the governor.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.016. PAY AND OTHER BENEFITS. (a) The state, according to adjutant general regulations, shall make suitable provision for the pay, transportation, subsistence, and quarters of state troops on active state duty.(b) Pay and benefits received by members of the state military forces under this chapter are not a gratuity, but are compensation for services for which the member bargained as a condition of enlistment and employment.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.017. CERTAIN BENEFITS AND PROTECTIONS FOR STATE SERVICE. A member of the state military forces who is ordered to active state duty by the governor or by other proper authority under the law of this state is entitled to the same benefits and protections provided:(1) to persons performing service in the uniformed services by 38 U.S.C. Sections 4301-4313 and 4316-4319, as that law existed on April 1, 2003; and(2) to persons in the military service of the United States by 50 App. U.S.C. Sections 501-536, 560, and 580-594, as that law existed on April 1, 2003.

Added by Acts 2003, 78th Leg., ch. 216, Sec. 1, eff. June 18, 2003.

Sec. 431.0175. GRAVE MARKERS FOR STATE MILITARY PERSONNEL. (a) On the request of a person listed in Subsection (b), the adjutant general shall provide a grave marker for a decedent who served in the state military forces.(b) The following persons may request a grave marker from the adjutant general:(1) the decedent's spouse;(2) the decedent's adult children, if there is no spouse;(3) the decedent's parents, if there is no spouse or adult child;(4) the decedent's brothers or sisters, if there is no spouse, adult child, or parent; or(5) the executor or administrator of the decedent's estate, if there is no spouse, adult child, parent, or brother or sister.(c) A person is not eligible for a grave marker under this section if the person is eligible for a grave marker under federal law.(d) The adjutant general shall model the grave markers after the grave markers provided by the federal government.(e) The adjutant general shall adopt rules to implement this section.

Added by Acts 2005, 79th Leg., Ch. 1053, Sec. 1, eff. September 1, 2005.

Sec. 431.018. MILITARY FACILITIES PROJECTS: MATCHING FEDERAL FUNDS. If the governor, after consulting with the adjutant general, finds that the state is eligible for federal matching funds for projects at military facilities in this state, the governor may direct that money appropriated for the purpose be used to obtain the federal matching funds.

Added by Acts 2003, 78th Leg., ch. 949, Sec. 1, eff. Sept. 1, 2003.Renumbered from Government Code, Section 431.017 by Acts 2005, 79th Leg., Ch. 728, Sec. 23.001(30), eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1335, Sec. 1, eff. September 1, 2007.

Sec. 431.0185. TESTING FOR EXPOSURE TO DEPLETED URANIUM. (a) In this section:(1) "Depleted uranium" means uranium containing less uranium-235 than the naturally occurring distribution of uranium isotopes.(2) "Eligible member" means a member or former member of the Texas National Guard who served:(A) in an area designated as a combat zone or qualified hazardous duty area by the president of the United States during Operation Enduring Freedom or Operation Iraqi Freedom; or(B) in any other military assignment in which there was a high probability that the person was exposed to depleted uranium from exploded munitions containing depleted uranium.(3) "Medically qualified screening test" means:(A) a best practice health screening test for exposure to depleted uranium using a bioassay procedure involving:(i) sensitive methods capable of detecting depleted uranium at low levels; and(ii) the use of equipment with the capacity to discriminate between different radioisotopes in naturally occurring levels of uranium and the characteristic ratio and marker for depleted uranium; or(B) a closely comparable test that is equally capable or more capable of detecting depleted uranium at low levels in the body.(4) "Military physician" includes a physician who is under contract with the United States Department of Defense to provide physician services to members of the armed forces.(b) The adjutant general and the Texas Veterans Commission shall assist an eligible member to obtain federal government treatment services, including a medically qualified screening test, if the eligible member:(1) has been assigned a risk level I, II, or III for depleted uranium exposure by the member's branch of service;(2) is referred by a military physician; or(3) has reason to believe that the member was exposed to depleted uranium during military service.

Added by Acts 2007, 80th Leg., R.S., Ch. 1376, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. ADJUTANT GENERAL'S DEPARTMENTSec. 431.021. DEFINITIONS. In this subchapter:(1) "Bond" includes a debenture or other evidence of indebtedness.(2) "Department" means the adjutant general's department.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1335, Sec. 2, eff. September 1, 2007.

Sec. 431.022. ADJUTANT GENERAL. (a) The adjutant general is the head of the adjutant general's department and controls the military department of the state. The adjutant general is subordinate only to the governor in matters pertaining to the military department of the state and the state military forces. The adjutant general has the rank not to exceed lieutenant general at the discretion of the governor. Federal recognition is at the rank authorized by the National Guard Bureau, not to exceed lieutenant general.(b) The adjutant general is appointed by the governor, with the advice and consent of the senate if in session, to a term expiring February 1 of each odd-numbered year. To be qualified for appointment as adjutant general a person must:(1) when appointed be serving as a federally recognized officer of not less than field grade in the Texas National Guard;(2) have previously served on active duty or active duty for training with the army, air force, or marines; and(3) have completed at least 10 years' service as a federally recognized reserve or active duty commissioned officer with an active unit of the United States armed forces, the National Guard, or the Texas National Guard, including at least five years with the Texas National Guard.(c) The appointment of the adjutant general shall be made without regard to the race, color, sex, religion, or national origin of the appointee.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 1021, Sec. 1, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1415, Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1234, Sec. 1, eff. June 20, 2003.

Sec. 431.0225. CONFLICT OF INTEREST PROVISIONS. (a) A person may not be appointed adjutant general or act as the judge advocate general to the adjutant general or the department if the person is required to register as a lobbyist under Chapter 305 because of the person's activities for compensation on behalf of a profession related to the operation of the department.(b) An officer, employee, or paid consultant of a Texas trade association in the field of defense or veterans affairs may not be appointed adjutant general or be an employee of the department who is exempt from the state's position classification plan or is compensated at or above the amount prescribed by the General Appropriations Act for step 1, salary group 17, of the position classification salary schedule.(c) A person who is the spouse of an officer, manager, or paid consultant of a Texas trade association in the field of defense or veterans affairs may not be appointed adjutant general and may not be an employee of the department who is exempt from the state's position classification plan or is compensated at or above the amount prescribed by the General Appropriations Act for step 1, salary group 17, of the position classification salary schedule.(d) For the purposes of this section, a Texas trade association is a nonprofit, cooperative, and voluntarily joined association in this state designed to assist its members and its industry or profession in dealing with mutual business or professional problems and in promoting their common interest.

Added by Acts 1997, 75th Leg., ch. 1021, Sec. 2, eff. Sept. 1, 1997.

Sec. 431.023. SUNSET PROVISION. The adjutant general's department is subject to Chapter 325 (Texas Sunset Act). Unless continued in existence as provided by that chapter, the department is abolished and this subchapter expires September 1, 2015.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 3.05, eff. Nov. 12, 1991; Acts 1997, 75th Leg., ch. 1021, Sec. 3, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1335, Sec. 3, eff. September 1, 2007.

Sec. 431.0245. MANDATORY TRAINING FOR ADJUTANT GENERAL. (a) Before the adjutant general may assume the duties of the office and before the adjutant general may be confirmed by the senate, the adjutant general must complete at least one course of the training program established under this section.(b) A training program established under this section shall provide information to the adjutant general regarding:(1) the enabling legislation that created the department;(2) the federal and state programs operated by the department;(3) the federal and state roles and functions of the department;(4) the rules of the department with an emphasis on the rules that relate to disciplinary and investigatory authority;(5) the current budget for the department with emphasis on state and federal funds;(6) the results of the most recent formal federal and state audits of the department;(7) the requirements of:(A) the open records law, Chapter 552; and(B) the Freedom of Information Act (5 U.S.C. Section 552);(8) the requirements of the conflict of interest laws and other laws relating to public officials;(9) any applicable ethics policies adopted by the department or the Texas Ethics Commission; and(10) the requirements and development of the Master Cooperative Agreement between the state and federal governments.

Added by Acts 1997, 75th Leg., ch. 1021, Sec. 4, eff. Sept. 1, 1997.

Sec. 431.025. SEAL. The seal of the adjutant general consists of a five-pointed star with "Office of Adjutant General, State of Texas" around the margin.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.0255. REMOVAL PROVISIONS. (a) It is a ground for removal if the adjutant general:(1) does not have at the time of appointment the qualifications required by Section 431.022;(2) does not maintain during service as adjutant general the qualifications required by Section 431.022;(3) violates a prohibition established by Section 431.0225; or(4) cannot because of illness or disability discharge the adjutant general's duties for a substantial part of the term for which the adjutant general is appointed.(b) The validity of an action of the adjutant general is not affected by the fact that it is taken when a ground for removal exists.(c) If a potential ground for removal exists, the assistant adjutant general with the longest tenure in that position in the department shall notify the governor and the attorney general that a potential ground for removal exists.

Added by Acts 1997, 75th Leg., ch. 1021, Sec. 5, eff. Sept. 1, 1997.

Sec. 431.026. ASSISTANT ADJUTANTS GENERAL. (a) On recommendation of the adjutant general, the governor shall appoint an assistant adjutant general for army, a deputy assistant adjutant general for army, and an assistant adjutant general for air. To be qualified for appointment a person must have the qualifications required for appointment as adjutant general under Section 431.022(b).(b) Before taking office an appointee shall take and subscribe to the oath of office prescribed for officers of the Texas National Guard. This oath shall be filed in the adjutant general's office.(c) An assistant or deputy assistant adjutant general has the rank prescribed by the governor, not to exceed the grade authorized for federal recognition in the position, and is entitled to the rights, privileges, and immunities granted officers of that rank in the Texas National Guard. The assistant or deputy assistant adjutant general may be removed from office by the governor.(d) An assistant or deputy assistant adjutant general shall aid the adjutant general by performing assigned duties. If the adjutant general is dead, absent, or unable to act, the assistant adjutant general who is senior in rank shall perform the duties of the adjutant general.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 1021, Sec. 6, eff. Sept. 1, 1997.

Sec. 431.027. SALARIES. The adjutant general and each assistant adjutant general are entitled to salaries in the amounts designated in a line item in the General Appropriations Act.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.028. PERSONNEL. (a) The adjutant general may employ clerks, employees, and laborers as necessary to carry on the operations of the department.(b) The adjutant general or the adjutant general's designee shall provide to department employees, as often as necessary, information regarding their qualification for office or employment under this chapter and their responsibilities under applicable laws relating to standards of conduct for state officers or employees.(c) The adjutant general or the adjutant general's designee shall develop an intra-agency career ladder program that addresses opportunities for mobility and advancement for employees within the department. The program shall require intra-agency posting of all positions concurrently with any public posting.(d) The adjutant general or the adjutant general's designee shall develop a system of annual performance evaluations that are based on documented employee performance. All merit pay for department employees must be based on the system established under this subsection.(e) The adjutant general or the adjutant general's designee shall prepare and maintain a written policy statement to assure implementation of a program of equal employment opportunity under which all personnel transactions are made without regard to race, color, disability, sex, religion, age, or national origin. The policy statement must include:(1) personnel policies, including policies relating to recruitment, evaluation, selection, appointment, training, and promotion of personnel that are in compliance with the requirements of Chapter 21, Labor Code;(2) a comprehensive analysis of the department's workforce that meets federal and state laws, rules, and regulations and instructions directly promulgated from those laws, rules, and regulations;(3) procedures by which a determination can be made about the extent of underuse in the department's workforce of all persons for whom federal or state laws, rules, and regulations and instructions directly promulgated from those laws, rules, and regulations encourage a more equitable balance; and(4) reasonable methods to appropriately address those areas of underuse.(f) A policy statement prepared under Subsection (e) must cover an annual period, be updated annually and reviewed by the Commission on Human Rights for compliance with Subsection (e)(1), and be filed with the governor's office.(g) The governor's office shall deliver a biennial report to the legislature based on the information received under Subsection (f). The report may be made separately or as a part of other biennial reports made to the legislature.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 1021, Sec. 7, eff. Sept. 1, 1997.

Sec. 431.029. GENERAL DUTIES. The adjutant general shall:(1) perform duties that the governor assigns relating to the military affairs of the state and conduct the business of the department as the governor directs; (2) perform for the state as near as practicable the duties that pertain to the chiefs of staff of the army and air force and the secretaries of the military services, under regulations and customs of the United States armed forces; (3) control and supervise the transportation of troops, munitions of war, military equipment and property, and stores in the state; (4) take custody and charge of books, records, papers, furniture, fixtures, and other property relating to the department; (5) superintend the preparation of returns and reports required of this state by the United States; (6) keep a register of all officers of the state militia; (7) keep in the adjutant general's office records and papers required to be kept and filed in that office; (8) have printed at state expense, when necessary, state military law and regulations and distribute one copy to each commissioned officer, sheriff, county clerk, and county tax assessor-collector in the state; (9) issue to each commissioned officer and each headquarters one copy of the necessary textbooks and, as the governor directs, annual reports concerning the militia; (10) have prepared and issued all necessary blank books, blank forms, and notices required to carry out this chapter;(11) establish reasonable and necessary fees for the administration of this subchapter; and(12) employ and arm persons as public security officers licensed under Chapter 415, Government Code, for the purposes of protecting property that is under the adjutant general's authority and satisfying applicable security requirements established by the secretaries of the army and air force.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 336, Sec. 1, eff. June 14, 1989.

Sec. 431.0291. GENERAL POWERS. (a) The adjutant general is the exclusive authority for the construction, repair, and maintenance of state military forces armories, facilities, and improvements owned by the state located on department property. The adjutant general in this capacity is a public authority and a body politic and corporate and has all powers necessary for the acquisition, construction, rental, control, maintenance, operation, and disposition of state military forces facilities and real property, including all property and equipment necessary or useful in connection with the facilities.(b) The adjutant general in this capacity may:(1) sue and be sued;(2) enter into contracts in connection with any matter within the adjutant general's purposes or duties in this capacity; and(3) have and use a corporate seal.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 1168, Sec. 2, eff. Sept. 1, 1997.Transferred from Government Code, Section 435.013 and amended by Acts 2007, 80th Leg., R.S., Ch. 1335, Sec. 6, eff. September 1, 2007.

Sec. 431.0292. BORROWING MONEY; ISSUING AND SELLING BONDS. (a) The department from time to time may borrow money under circumstances allowed by the Texas Constitution and may request the Texas Public Finance Authority, on behalf of the department, to issue and sell fully negotiable bonds to acquire one or more building sites or buildings or to construct, remodel, repair, or equip one or more buildings.(b) The Texas Public Finance Authority may sell the bonds in any manner it determines to be in the best interest of the department, except that it may not sell a bond that has not been approved by the attorney general and registered with the comptroller.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 14.04, eff. Jan. 1, 1992; Acts 1997, 75th Leg., ch. 1168, Sec. 2, eff. Sept. 1, 1997.Transferred from Government Code, Section 435.041 and amended by Acts 2007, 80th Leg., R.S., Ch. 1335, Sec. 7, eff. September 1, 2007.

Sec. 431.0293. PUBLIC COMMENT. The adjutant general shall develop and implement policies that provide the public with a reasonable opportunity to appear before the department and to speak on any issue related to the construction, repair, and maintenance of state military forces armories, facilities, and improvements under the jurisdiction of the adjutant general.

Added by Acts 1997, 75th Leg., ch. 1168, Sec. 2, eff. Sept. 1, 1997.Transferred from Government Code, Section 435.014 and amended by Acts 2007, 80th Leg., R.S., Ch. 1335, Sec. 6, eff. September 1, 2007.

Sec. 431.0294. REAL PROPERTY ADVISORY COMMITTEE. (a) The real property advisory committee is composed of the following seven members:(1) two assistant adjutants general; and(2) five public members who are not actively serving in the Texas National Guard and who have experience in architecture, construction management, engineering, property management, real estate services, or real property law.(b) Members of the advisory committee are appointed by and serve at the will of the adjutant general.(c) The adjutant general shall designate one of the public members of the advisory committee as the presiding officer of the advisory committee to serve in that capacity at the pleasure of the adjutant general.(d) The committee shall meet at least two times each fiscal year to advise the adjutant general on:(1) the facility master plan;(2) the future year defense plan;(3) the long range construction plan;(4) the selection of architecture and engineering firms;(5) requests for bonding authority for state military facilities;(6) the disposal or sale of department property;(7) surface leases of department property;(8) natural resources management plans; and(9) environmental studies and agreements.(e) Each public member of the advisory committee is entitled to a per diem as provided by the General Appropriations Act for each day that the member engages in the business of the committee.(f) Each member of the advisory committee is entitled to reimbursement for meals, lodging, transportation, and incidental expenses:(1) under the rules for reimbursement that apply to the member's office or employment, if the member is a state officer or employee; or(2) as provided by the General Appropriations Act if the member is not a state officer or employee.(g) The advisory committee is not subject to Chapter 2110.

Added by Acts 2007, 80th Leg., R.S., Ch. 1335, Sec. 8, eff. September 1, 2007.

Sec. 431.0295. SERVICE REFERRAL PROGRAM. (a) The department shall develop a program to provide referrals to servicemembers for reintegration services.(b) The program shall:(1) identify and make referrals to community-based organizations that have existing programs that provide reintegration services to servicemembers and their families;(2) focus on early intervention and appropriate referral to promote the health of servicemembers and the children and other family members of the servicemembers;(3) promote family cohesion and sustainability;(4) be based on evidence-based best practices related to meeting the needs of servicemembers and the children and other family members of the servicemembers;(5) be carried out, when appropriate, in a community setting through peer counseling and other means effective for community outreach;(6) use existing service delivery facilities, including churches, National Guard Bureau family education facilities, and veterans centers and support facilities;(7) use community-based and faith-based organizations;(8) be developed and administered in a manner that promotes collaboration of service providers and results in the referral of servicemembers, their children, and other family members to the appropriate federal, state, and community services for which they are eligible; and(9) provide information and referral services regarding the risks and consequences of trauma, including post-traumatic stress disorder, traumatic brain injury, and other conditions for which servicemembers are at risk.(c) The department shall ensure that:(1) each person who provides referrals to servicemembers under the referral program has received sufficient training to ensure that servicemembers receive accurate information; and(2) servicemembers are notified in a timely manner about the service referral program.(d) In developing the referral program, the department shall consult with the state military forces, the National Guard Bureau, the United States Veterans Health Administration, the Texas A&M Health Science Center College of Medicine, and The University of Texas Health Science Center at San Antonio.

Added by Acts 2007, 80th Leg., R.S., Ch. 1381, Sec. 2, eff. September 1, 2007.Renumbered from Government Code, Section 431.0291 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(28), eff. September 1, 2009.

Sec. 431.030. REPORT OF MILITARY USE OF PROPERTY. (a) If the adjutant general receives notice from the asset management division of the General Land Office as provided by Section 31.156, Natural Resources Code, the adjutant general shall produce a report evaluating the military use of any real property under the management and control of the department. The adjutant general shall evaluate the use of the property as required by this subsection according to military criteria for use of real property.(b) Not later than August 1 of the year in which the Commissioner of the General Land Office submits a report as provided by Section 31.157, Natural Resources Code, the adjutant general shall submit a preliminary report of the report required under Subsection (a) to the Commissioner of the General Land Office identifying the real property used for military purposes. Not later than September 1 of the year in which the Commissioner of the General Land Office submits a report as provided by Section 31.157, Natural Resources Code, the adjutant general shall submit the report as required by Subsection (a) to:(1) the governor;(2) the presiding officer of each house of the legislature;(3) the Legislative Budget Board; and(4) the governor's budget office.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 907, Sec. 1, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1021, Sec. 8, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1168, Sec. 4, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1335, Sec. 4, eff. September 1, 2007.

Sec. 431.0301. ACQUISITION; MANAGEMENT; PLEDGE OF RENTS, ISSUES, AND PROFITS. (a) The adjutant general by gift, lease, or purchase may acquire real and personal property, including leasehold estates in real property, for use for any purpose the adjutant general considers necessary in connection with the state military forces or for the use of units of the state military forces.(b) The adjutant general by gift, purchase, or construction may acquire furniture and equipment suitable for facility purposes.(c) The adjutant general may hold, manage, maintain, lease, or sell the property and may pledge all or part of the rents, issues, and profits of the property.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 1168, Sec. 2, eff. Sept. 1, 1997.Transferred from Government Code, Section 435.021 and amended by Acts 2007, 80th Leg., R.S., Ch. 1335, Sec. 6, eff. September 1, 2007.

Sec. 431.0302. CONSTRUCTION; FURNISHING AND EQUIPMENT. (a) The adjutant general may construct buildings on department real property, whether held in fee simple or otherwise. The adjutant general may furnish and equip the buildings.(b) The adjutant general may construct a building on land comprising a state camp only on a site selected and described by a board of officers. The adjutant general shall select the officers from time to time for that purpose. The officers shall select and describe the site promptly after request by the adjutant general. The officers shall certify the description and furnish a copy of it to the adjutant general, who shall preserve it in the adjutant general's office. If the adjutant general constructs a building on the site selected and described, the site becomes the property of the adjutant general for all purposes of this chapter as if the site had been acquired by gift to or purchase by the adjutant general.(c) If the construction is going to be financed by the issuance of revenue bonds, the adjutant general shall request the Texas Public Finance Authority to issue revenue bonds to pay for the construction.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 1168, Sec. 2, eff. Sept. 1, 1997.Transferred from Government Code, Section 435.022 and amended by Acts 2007, 80th Leg., R.S., Ch. 1335, Sec. 6, eff. September 1, 2007.

Sec. 431.0303. LEASE OF PROPERTY. (a) The adjutant general may lease property to any person under terms the adjutant general determines.(b) The law requiring notice and competitive bids does not apply to a lease under this section.(c) For the purposes of this section the term "lease" includes "sublease."

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 1168, Sec. 2, eff. Sept. 1, 1997.Transferred from Government Code, Section 435.023 and amended by Acts 2007, 80th Leg., R.S., Ch. 1335, Sec. 6, eff. September 1, 2007.

Sec. 431.0304. TRANSFER TO STATE. When property that the Texas Public Finance Authority owns in accordance with Section 431.0307 is fully paid for and free of liens, and all obligations incurred in connection with the acquisition and construction of the property have been fully paid, the Texas Public Finance Authority may donate and transfer the property to the state by appropriate instruments of transfer. The instruments of transfer shall be kept in the custody of the adjutant general's department.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 1168, Sec. 2, eff. Sept. 1, 1997.Transferred from Government Code, Section 435.024 and amended by Acts 2007, 80th Leg., R.S., Ch. 1335, Sec. 6, eff. September 1, 2007.

Sec. 431.0305. DISPOSAL OF CERTAIN SURPLUS PROPERTY. (a) When property that the adjutant general owns or that is transferred to the state under Section 431.0304 is fully paid for and free of liens, and all obligations incurred in connection with the acquisition and construction of the property have been fully paid, the adjutant general may properly dispose of the property if:(1) the property is designated by the adjutant general as surplus; and(2) the disposal is in the best interests of the adjutant general and the state military forces and its components or successors.(b) To accomplish the purposes of Subsection (a), the adjutant general may remove, dismantle, or sever any of the property or authorize its removal, dismantling, or severance.(c) If property under this section is designated for sale, the adjutant general shall sell it to the highest bidder for cash. The adjutant general may reject any or all bids.(d) If property under this section is designated for exchange, the adjutant general may exchange the property for one or more parcels of land equal to or exceeding the value of the property to be exchanged by the adjutant general.(e) A sale, deed, or exchange made under this section must reserve to the state a one-sixteenth mineral interest free of cost of production.(f) The adjutant general may:(1) reconvey to the original grantor or donor all rights, title, and interests, including mineral interests, to all or part of the land conveyed by that person; and(2) convey to the original grantor or donor, on a negotiated basis at fair market value, improvements constructed on the land reconveyed.(g) The adjutant general shall deposit proceeds of sales under this section in the state treasury to the credit of the adjutant general for the use and benefit of the state military forces.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 1168, Sec. 2, eff. Sept. 1, 1997.Transferred from Government Code, Section 435.025 and amended by Acts 2007, 80th Leg., R.S., Ch. 1335, Sec. 6, eff. September 1, 2007.

Sec. 431.0306. TAX STATUS OF PROPERTY. Property held by the adjutant general and rents, issues, and profits of the property are exempt from taxation by the state, a municipality, a county or other political subdivision, or a taxing district of the state.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 1168, Sec. 2, eff. Sept. 1, 1997.Transferred from Government Code, Section 435.026 and amended by Acts 2007, 80th Leg., R.S., Ch. 1335, Sec. 6, eff. September 1, 2007.

Sec. 431.0307. PROPERTY FINANCED BY REVENUE BONDS. Notwithstanding any other provision of this chapter, property used by the state for military purposes that was acquired, constructed, remodeled, or repaired using money from revenue bonds and that has not yet been transferred under Section 431.0304 is owned by the Texas Public Finance Authority and a reference to the adjutant general in this chapter in relation to that ownership means the Texas Public Finance Authority until the property is transferred.

Added by Acts 2007, 80th Leg., R.S., Ch. 1335, Sec. 9, eff. September 1, 2007.

Sec. 431.031. SUPPLIES. (a) The adjutant general shall:(1) define and prescribe the kind and amount of supplies to be purchased for state military forces and the duties and powers respecting their purchase;(2) prescribe general regulations for:(A) transportation of supplies from the place of purchase to camps, stations, companies, or other necessary places of safekeeping; and(B) distribution of an adequate and timely supply to commanders of units and to officers entrusted by the regulations with the supplies; and(3) fix and make reasonable allowance for store rent and storage for safekeeping of the supplies.(b) The adjutant general may purchase from money appropriated for this purpose and, as the best interests of the service require, keep ready for use or issue to the state military forces a necessary amount of quartermasters', ordnance, subsistence, medical, signal, engineers', and other military supplies. The adjutant general shall have the supplies, whether the property of the United States or the state, properly cared for and kept in good order and ready for use. The adjutant general shall certify and approve accounts that accrue against the state under this chapter, if correct. The claims shall be paid from the state treasury as other claims are paid.(c) The adjutant general may sell, destroy, or exchange for other military supplies for use of the state military forces, as the adjutant general determines in the best interests of the service, military supplies owned by the state that become unserviceable, obsolete, or unfit for further use, or the supplies may be disposed of in the manner that the governor or adjutant general by regulation or order prescribes.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.032. BIDS. (a) The adjutant general may adopt rules governing the preparation, submission, and opening of bids for contracts under the department.(b) The adjutant general may require a bid to be accompanied by a good bond in a penal amount that the adjutant general considers appropriate. The bond must be conditioned that the bidder, if awarded the contract, will enter into a contract consistent with the bid not later than the 60th day after the day the bids are opened. The bidder may not withdraw a bid before the 61st day after the day the bids are opened.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.033. REGULATIONS. The adjutant general shall adopt regulations to govern the department and the custody, use, and preservation of records and property relating to the department, whether owned by the United States or the state. The regulations take effect when adopted in the form of routine orders or letters of instruction.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.034. REPORT. (a) The adjutant general annually shall report to the governor. The report shall be delivered to the legislature. The report must include:(1) a complete and detailed written statement accounting for all funds received and disbursed by the department during the preceding fiscal year that meets the reporting requirements applicable to financial reporting provided in the General Appropriations Act;(2) an account, to the extent of the adjutant general's knowledge, of all arms, ammunition, and other military property owned by or in possession of the state, the source from which it was received, to whom it is issued, and its present condition;(3) a statement of the number, condition, and organization of the Texas National Guard and reserve militia;(4) suggestions that the adjutant general considers important to the military interests and conditions of the state and the perfection of its military organization;(5) a list and description of all Texas National Guard missions that are in progress at the time the report is prepared; and(6) a statement of department plans to obtain and maintain future Texas National Guard missions, including proposed missions that are consistent with the United States Department of Defense's war-fighting strategies, including strategies used in the war on terrorism.(b) Information relating to current, proposed, or planned missions that is considered by the adjutant general or governor to be classified or of a sensitive nature need not be included in the annual report under this section.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 1021, Sec. 9, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 31, Sec. 1, eff. Sept. 1, 2003.

Sec. 431.035. FUNDS. (a) Except as provided by Subsection (c), all money paid to the department under this chapter, other than money held in military unit funds authorized by adjutant general rule, is subject to Subchapter F, Chapter 404.(b) Funds or other property or services may be donated to the department by any public or private entity, including:(1) a state agency or department;(2) a political subdivision, including a county, municipality, or public school district; or(3) a special purpose district or authority.(c) The adjutant general may accept a donation or transfer of funds from the federal government directly or through another agency or from an agency or political subdivision of the state. The funds shall be deposited with the comptroller. The funds may be used for the legal purpose of the department set out in the donation or transfer. The comptroller shall pay out the funds on a properly drawn warrant issued by the comptroller on request of the adjutant general and approval of the governor under regulations adopted by the comptroller. An employee whose salary is paid from these funds is entitled to not less than the federal hourly minimum wage as provided by Section 206, Fair Labor Standards Act of 1938 (29 U.S.C. Section 206). The adjutant general may adopt regulations necessary to control the receipt and disbursement of these funds.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 17, Sec. 1, eff. April 11, 1991; Acts 1997, 75th Leg., ch. 1021, Sec. 10, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 8.14, eff. Sept. 1, 1997.

Sec. 431.036. CERTIFICATION OF MILITARY UNITS. On muster of a military unit into the state military forces, the adjutant general shall issue the unit a certificate, in a form prescribed by the adjutant general, stating that the unit has been duly organized according to the laws and regulations of the state military forces and is entitled to the rights, powers, privileges, and immunities conferred by those laws and regulations. The certificate is evidence in a state court that the unit is duly incorporated.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.0361. GRONER A. PITTS NATIONAL GUARD ARMORY. The Texas National Guard armory located in Brownwood, Texas, is named the Groner A. Pitts National Guard Armory in honor of Groner A. Pitts.

Added by Acts 1993, 73rd Leg., ch. 906, Sec. 1.18, eff. June 19, 1993.Transferred from Government Code, Section 435.027 and amended by Acts 2007, 80th Leg., R.S., Ch. 1335, Sec. 6, eff. September 1, 2007.

Sec. 431.037. INFORMATION OF INTEREST; COMPLAINTS. (a) The department shall prepare information of public interest describing the functions of the department and the procedures by which complaints are filed with and resolved by the department. The department shall make the information available to the public and appropriate state agencies.(b) The adjutant general by policy shall establish methods by which the public and members of the Texas National Guard are notified of the name, mailing address, and telephone number of the department for the purpose of directing complaints to the department. The department may provide for that notification on a sign prominently displayed at each Texas National Guard armory.(c) The department shall keep information about each complaint filed with the department. The information shall include:(1) the date the complaint is received;(2) the name of the complainant;(3) the subject matter of the complaint;(4) a record of all persons contacted in relation to the complaint;(5) a summary of the results of the review or investigation of the complaint; and(6) for complaints for which the department took no action, an explanation of the reason the complaint was closed without action.(d) The department shall keep a file about each written complaint filed with the department that the department has authority to resolve. The department shall provide to the person filing the complaint and the persons or entities complained about the department policies and procedures pertaining to complaint investigation and resolution. The department, at least quarterly and until final disposition of the complaint, shall notify the person filing the complaint and the persons or entities complained about of the status of the complaint unless the notice would jeopardize an undercover investigation.

Added by Acts 1997, 75th Leg., ch. 1021, Sec. 11, eff. Sept. 1, 1997.

Sec. 431.038. PROGRAM AND FACILITY ACCESSIBILITY. The department shall comply with federal and state laws related to program and facility accessibility. The department shall also prepare and maintain a written plan that describes how a person who does not speak English can be provided reasonable access to the department's programs and services.

Added by Acts 1997, 75th Leg., ch. 1021, Sec. 12, eff. Sept. 1, 1997.

Sec. 431.039. EXEMPTION FROM FEES FOR MILITARY PERSONNEL BEING DEPLOYED. A member of the National Guard on federal active duty, or a member of the armed forces of the United States on active duty, who is preparing to be deployed to serve in a hostile fire zone as designated by the United States secretary of defense is exempt from paying the following state or local governmental fees the member incurs because of the deployment to arrange the member's personal affairs:(1) fees for obtaining copies of:(A) a birth certificate;(B) a recorded marriage license;(C) a divorce decree;(D) a child support order;(E) guardianship documents; and(F) property tax records;(2) fees for issuing a marriage license or duplicate marriage license; and(3) fees for transferring title to real or personal property.

Added by Acts 2007, 80th Leg., R.S., Ch. 218, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. TEXAS NATIONAL GUARDSec. 431.041. COMPOSITION. (a) The Texas National Guard is composed of:(1) the state military forces organized as the Texas National Guard;(2) persons held to military duty under state law;(3) persons who accept appointment or voluntarily enlist in the Texas National Guard; and(4) members of the reserve militia mustered into the Texas National Guard.(b) The Texas National Guard may not exceed 37,000 officers and enlisted persons except in case of war, insurrection, invasion or the prevention of invasion, the suppression of riot, or the aiding of civil authorities to execute state law.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.042. OFFICERS. An officer of the Texas National Guard is appointed and commissioned by the governor. To be qualified for appointment a person must be qualified under United States law and regulations. The officer shall take and subscribe the official oath.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 1021, Sec. 13, eff. Sept. 1, 1997.

Sec. 431.043. ENLISTMENT AND APPOINTMENT. Federal law prescribes the terms and conditions of, and the qualifications and requirements for, enlistment and appointment in the Texas National Guard. The governor and legislature may prescribe additional terms, conditions, qualifications, and requirements.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 9.01, eff. Aug. 26, 1991.

Sec. 431.044. GOVERNOR'S REGULATIONS. The governor shall adopt regulations that the governor considers appropriate for the organization of the Texas National Guard in accordance with this chapter. The organization as near as practicable must conform to the organization of the United States armed forces.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.045. LOCAL GOVERNMENTAL ASSISTANCE. (a) In this section, "unit" means a company, squadron-size organization, or separately administered or located platoon or flight of the Texas National Guard.(b) Funds or other property or services may be donated to the Texas National Guard by any public or private entity, including:(1) a state agency or department;(2) a political subdivision, including a county, municipality, or public school district; or(3) a special purpose district or authority.(c) The governing body of a county or municipality, on behalf of the county or municipality, may donate to the adjutant general, or to a unit for transfer to the adjutant general, land for use as a state military forces facility. The donation may be in fee simple or otherwise.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 17, Sec. 2, eff. April 11, 1991; Acts 1997, 75th Leg., ch. 1168, Sec. 5, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1335, Sec. 5, eff. September 1, 2007.

Sec. 431.046. PROPERTY FORFEITURE. When the Texas National Guard Counterdrug Support Program assists a federal law enforcement agency in enforcing drug laws, the Texas National Guard Counterdrug Support Program is considered to be a law enforcement agency of the state for the purpose of participating in the sharing of property seized or forfeited to the United States under federal law.

Added by Acts 1997, 75th Leg., ch. 813, Sec. 1, eff. June 17, 1997.

SUBCHAPTER D. TEXAS STATE GUARDSec. 431.051. SUPPLEMENTAL VOLUNTEER MILITARY FORCES. To provide mission-ready volunteer military forces for use by the state in homeland security and community service activities as a supplement to the Texas National Guard, the Texas State Guard exists as part of the state militia under the Second Amendment to the United States Constitution and a defense force under 32 U.S.C. Section 109.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2003, 78th Leg., ch. 114, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1312, Sec. 4, eff. June 21, 2003.

Sec. 431.052. COMPOSITION. (a) The Texas State Guard is composed of units the governor considers advisable. Text of subsec. (b) as amended by Acts 2003, 78th Leg., ch. 114, Sec. 2 (b) To volunteer for service in the Texas State Guard a person must:(1) be a citizen of the United States and a resident of this state for at least 180 days;(2) be at least 17 years of age;(3) meet qualifications that the governor prescribes; and(4) be acceptable to and approved by the governor or adjutant general under the governor's direction. Text of subsec. (b) as amended by Acts 2003, 78th Leg., ch. 1312, Sec. 5 (b) To volunteer for service in the Texas State Guard a person must:(1) be a resident of this state for at least 180 days and:(A) a citizen of the United States; or(B) a person who has been lawfully admitted to the United States for permanent residence under the Immigration and Nationality Act (8 U.S.C. Section 1101 et seq.);(2) be at least 17 years of age;(3) meet qualifications that the governor prescribes; and(4) be acceptable to and approved by the governor or adjutant general under the governor's direction.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2003, 78th Leg., ch. 114, Sec. 2, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1312, Sec. 5, eff. June 21, 2003.

Sec. 431.053. ACTIVE DUTY. (a) The governor may activate and call to active duty all or part of the Texas State Guard. The Texas State Guard, or part of the Texas State Guard, called to active duty has the rights, privileges, duties, functions, and authorities conferred or imposed by law on the state military forces.(b) A member of the Texas State Guard is subject to serve on active duty at the call and by order of the governor.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.054. GOVERNOR'S AUTHORITY. (a) The governor has full control and authority over the Texas State Guard.(b) The governor may adopt rules and regulations governing enlistment, organization, administration, uniforms, equipment, maintenance, command, training, and discipline of the Texas State Guard. The rules and regulations to the extent practicable and desirable must conform to law, rules, and regulations governing the Texas National Guard.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.055. OFFICERS. (a) Officers of the Texas State Guard are appointed, commissioned, and assigned by the governor or under the governor's authority. The governor may remove or reassign an officer.(b) To be eligible for appointment as a general officer a person must have:(1) been a federally recognized officer of not less than field grade of the Texas National Guard or a regular or reserve component of the United States Army or Air Force; or(2) served at least 15 years as a commissioned officer in the state military forces or a regular or reserve component of the United States Army or Air Force.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.056. ASSISTANCE. (a) Funds or other property or services may be donated to the Texas State Guard by any public or private entity, including:(1) a state agency or department;(2) a political subdivision, including a county, municipality, or public school district; or(3) a special purpose district or authority.(b) A school authority may permit the Texas State Guard to use a school building.(c) An appropriation of state funds to the Texas State Guard must be in an amount designated in a line item in the General Appropriations Act.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 17, Sec. 3, eff. April 11, 1991.

Sec. 431.057. USE OUTSIDE THE STATE; FRESH PURSUIT FROM OR INTO STATE. (a) Except as provided by Subsections (b) and (c), the Texas State Guard may not be required to serve outside the state.(b) The governor, on request of the governor of another state, may order all or part of the Texas State Guard to assist the military or police forces of that state that are defending that state. The governor may recall these forces.(c) If authorized by law of another state, an organization, unit, or detachment of the Texas State Guard, on order of the officer in immediate command, may continue in fresh pursuit of an insurrectionist, a saboteur, an enemy, or enemy forces into that state until the apprehension or capture of the person or forces pursued or until military or police forces of that state or the United States have had a reasonable opportunity to apprehend, capture, or take up the pursuit of the person or forces. The Texas State Guard without unnecessary delay shall surrender a person apprehended or captured in another state to the military or police forces of that state or the United States. This surrender is not a waiver by this state of a right to extradite or prosecute the person for a crime committed in this state.(d) Military forces of another state may continue a fresh pursuit into this state in the same manner permitted the Texas State Guard for a pursuit into another state under Subsection (c). The military forces of the other state shall without unnecessary delay surrender a person captured or arrested in this state to the military or police forces of this state to be dealt with according to law. This subsection does not prohibit an arrest in this state permitted by other law.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.058. FEDERAL SERVICE. This chapter does not authorize the calling, ordering, or drafting of all or part of the Texas State Guard into military service of the United States, but a person is not exempted by enlistment or commission in the Texas State Guard from military service under United States law.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.059. RECORDS; ARMS; EQUIPMENT. (a) The adjutant general shall maintain and preserve the individual, unit, and organization records of the Texas State Guard and the Texas State Guard Honorary Reserve.(b) The governor may requisition for use of the Texas State Guard arms and equipment that the United States government possesses and can spare. The governor may make available to the Texas State Guard state armories and their equipment and other available state property.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.060. TEXAS STATE GUARD HONORARY RESERVE. (a) The governor, or another person under the governor's authority and direction, may transfer to the Texas State Guard Honorary Reserve an officer or enlisted person of the Texas State Guard who:(1) is physically disabled;(2) is at least 60 years of age; or(3) has served satisfactorily for at least 25 years.(b) The governor may advance the person one grade or rank at the time of the transfer.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER E. RESERVE MILITIASec. 431.071. MILITARY DUTY. (a) The reserve militia is not subject to active military duty, except that the governor may call into service the portion of the reserve militia needed for the period required in case of war, insurrection, invasion or prevention of invasion, suppression of riot, tumult, or breach of peace or to aid civil officers to execute law or serve process.(b) The governor may assign members of the reserve militia who are called into service to existing organizations of the state military forces or organize them as circumstances require.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.072. COUNTY EMERGENCY BOARD. The county emergency board of each county consists of the county judge, sheriff, and tax assessor-collector. If one of those officers is unable to act, the governor shall designate another public official to serve on the board.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.073. DRAFT. (a) The governor, by order to the county emergency board, shall apportion the number of members of the reserve militia called into service among the counties by draft according to each county's population or by other means the governor directs. The county emergency board shall establish fair and equitable procedures for selection of persons to fill the draft according to regulations adopted by the governor. On completion of the selection, the board shall deliver a list of the persons selected to the governor and notify each person selected of the time and place to appear and report.(b) A member of the reserve militia while in active service is a member of the state military forces under Section 432.001(16), and is subject to the punitive provisions of Chapter 432. A member who does not appear at the time and place designated by the county emergency board shall be punished as a court-martial directs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.074. PENALTY. (a) A member of a county emergency board who neglects or refuses to perform a duty required by this subchapter commits an offense.(b) An offense under this section is a misdemeanor punishable by a fine of not more than $1,000 and confinement in jail for not less than six nor more than 12 months.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER F. SERVICE AND DUTIESSec. 431.081. PERSONS SUBJECT TO MILITARY DUTY; PERSONS NOT ELIGIBLE TO ENLIST. (a) A person is subject to military duty if the person is:(1) able-bodied;(2) a citizen or a person of foreign birth who has declared an intent to become a citizen;(3) a resident of the state;(4) at least 18 and not more than 60 years of age; and(5) not exempt under Subsection (b) or (c) or United States law.(b) A person is exempt from military duty, except in case of war, insurrection, invasion, or imminent danger of war, insurrection, or invasion if the person is:(1) the lieutenant governor;(2) a member or officer of the legislature;(3) a judge or clerk of a court of record;(4) a head of a state agency;(5) a sheriff, district attorney, county attorney, county tax assessor-collector, or county commissioner;(6) a mayor, council member, alderman, or assessor and collector of a municipality;(7) an officer or employee of the Texas Department of Criminal Justice, a state hospital or special school, a public or private hospital, or a nursing home;(8) a member of a regularly organized and paid fire or police department in a municipality, except that a person is not relieved of military duty by joining such a department;(9) a minister of the gospel exclusively engaged in that calling; or(10) a person who conscientiously scruples against bearing arms.(c) A mentally disabled person, vagabond, confirmed alcoholic, narcotics addict, or a person convicted of an infamous crime is exempt from military duty regardless of circumstances.(d) A minor may not enlist without the written consent of the minor's parents or guardian.(e) A person expelled or dishonorably discharged from state or United States military service is not eligible for enlistment or reenlistment unless the person submits written consent to enlistment from the commanding officer of the organization from which the person was expelled or dishonorably discharged and from the commanding officer who approved the expulsion or issued the dishonorable discharge.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.069, eff. September 1, 2009.

Sec. 431.082. COMPENSATION. (a) Except as provided by Section 431.0821, a member of the state military forces who performs training or other duty under authority of the United States Code may not receive salary or allowances from the state for the training or other duty, but may be reimbursed for lodging and meals as authorized by the General Appropriations Act if the adjutant general authorizes the payment.(b) A member of the state military forces who volunteers to perform training or other duty solely under state authority may not receive salary or allowances from the state for the duty unless the adjutant general authorizes the payment, but may be reimbursed for lodging and meals as authorized by the General Appropriations Act if the adjutant general authorizes the payment. Training or duty without pay is considered for all purposes as if it were training or duty with pay.(c) When the adjutant general authorizes payment for training or other duty under Subsection (b), a member of the state military forces performing the training or other duty is entitled, during the period of the training or other duty, to receive pay and allowances as provided by law for the United States Armed Forces, except that the pay may not be less than the reimbursement for lodging and meals authorized by the General Appropriations Act. This pay is an emolument for training or other duty and is salary or base pay. The pay and allowances may not be reduced because of food, shelter, or transportation that the state pays or furnishes in connection with the training or other duty.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 613, Sec. 2, eff. June 15, 1991; Acts 1999, 76th Leg., ch. 1205, Sec. 2, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 282, Sec. 1, eff. June 18, 2003.

Sec. 431.0821. SUPPLEMENTAL ACTIVE DUTY PAY FOR ECONOMIC HARDSHIP. (a) A person who is called to active military duty as a member of the Texas National Guard in the service of this state or the United States by proper federal or state authority and who suffers an economic hardship as a result of serving on active duty is eligible to receive supplemental pay for serving on active duty in accordance with this section.(b) The comptroller shall establish the Texas National Guard members' supplemental active duty pay account in the general revenue fund. Money in the account may only be appropriated for purposes of implementing this section. The comptroller, governor, or adjutant general may accept gifts and grants for deposit to the credit of the account. The legislature may transfer money into the account or may appropriate money to implement this section that the comptroller shall credit to the account.(c) A member of the Texas National Guard described by Subsection (a) is eligible to receive supplemental pay under this section in an amount not to exceed the lesser of:(1) the amount required to alleviate the economic hardship the member suffers as a result of serving on active duty; and(2) the difference between the amount of income that the member has lost from civilian employment as a result of being called to active duty and the amount of military pay and allowances the member receives from state or federal sources while on active duty.(d) The adjutant general determines whether a member is eligible to receive supplemental pay under this section and the amount of supplemental pay a member may receive. In determining the amount, the adjutant general shall consider the total amount that is available for supplemental pay during a period and the probable total need for supplemental pay during that period.(e) The adjutant general may adopt rules to implement this section, including rules that prescribe the procedure for requesting supplemental pay and that prescribe evidence a member may or must present to demonstrate hardship. The comptroller, in consultation with the adjutant general, may adopt rules to govern the manner and method of paying supplemental pay under this section.

Added by Acts 2003, 78th Leg., ch. 282, Sec. 2, eff. June 18, 2003.

Sec. 431.0825. EMPLOYEES IN NATIONAL GUARD; EMERGENCY LEAVE. A state employee called to state active duty as a member of the state military forces by the governor is entitled to receive paid emergency leave without loss of military leave under Section 431.005(a) or annual leave.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 20, eff. Sept. 1, 1993. Renumbered from Government Code Sec. 431.085 by Acts 1995, 74th Leg., ch. 76, Sec. 17.01(14), eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 175, Sec. 2, eff. Sept. 1, 2003.

Sec. 431.083. TAX EXEMPTION. (a) An officer or enlisted person in the state military forces who complies with the person's military duties as prescribed by this chapter is exempt from payment of a road or street tax.(b) To obtain the exemption, a person must file in the county tax assessor-collector's office an affidavit, sworn to before a notary public or other person authorized to administer oaths in the state, in the following form:"I, __________________________, do hereby solemnly swear or affirm that I am a member in good standing of the state military forces of the State of Texas.

__________

Subscribed to and sworn to before me this ________ day of

____________, ______

SEAL

__________

Notary Public in and for

__________ County, Texas"

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.084. TRAINING. The governor, or the adjutant general

if designated by the governor, may require training for officers

and enlisted persons in the state military forces. The training

may include military duty in the form of community service

missions.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 613, Sec. 3, eff. June 15,

1991.

Sec. 431.085. LIABILITY OF MEMBER. (a) A member of the state

military forces ordered into active service of the state by

proper authority is not civilly liable for an act performed in

the discharge of duty.

(b) If a suit is instituted against an officer of the state

military forces for an act of the officer in the officer's

official capacity in the discharge of duty or against a person

acting under the authority, order, or lawfully issued warrant of

such an officer, the court shall require the plaintiff to file

security for the payment of court costs that may be awarded to

the defendant. The defendant in the case may make a general

denial and give the special matter in evidence. If the plaintiff

is nonsuited or the verdict or judgment is against the plaintiff,

the defendant is entitled to recover three times the court costs.

(c) If an officer or member of the state military forces is sued

for injury to a person or property occurring in the performance

of or attempt to perform a duty required by law, the court shall

remove the venue of the case to a court of competent jurisdiction

in another county not subject to disqualification if:

(1) the defendant applies for the removal; and

(2) the application is supported by affidavit of two credible

persons stating that they have good reason to believe the

defendant cannot have a fair and impartial trial before the

court.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.086. EXEMPTION FROM ARREST. (a) A member of the state

military forces may not be arrested, except for treason, felony,

or breach of the peace, while the person is going to or coming

from a place that the person was required to be for military

duty.

(b) This section does not prevent a peace officer from issuing a

traffic summons or citation to appear in court at a later date

that does not conflict with the member's duty hours.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.088. VOTING. (a) A unit, force, division, or command

of the state military forces that is engaged in regular training

on a day on which a primary, general, or special election for a

state or federal office is held shall provide time off or arrange

duty hours to permit all personnel to vote in the election.

(b) This section does not apply during war, invasion,

insurrection, riot, tumult, or imminent danger of one of these

situations, or during annual active duty for training not

exceeding 15 days.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.089. DISCHARGE. (a) A person may be discharged from

the state military forces according to regulations adopted by the

adjutant general or to federal law or regulations.

(b) On termination of the appointment of an officer or

enlistment of an enlisted person in the state military forces,

the officer or enlisted person shall be given a certificate of

discharge stating the character of the person's service.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.090. ASSISTANCE FOR TUITION AND FEES. (a) Because the

state military forces are the state's only organized, trained,

and equipped military force under the direction of the governor

available to respond to natural and man-made disasters,

assistance for tuition and mandatory fees is provided under this

section to eligible members of the state military forces to

encourage voluntary membership, to improve the education level of

its members, to diversify the composition of the forces, and to

enhance the state's workforce.

(b) In this section, "institution of higher education" and

"private or independent institution of higher education" have the

meanings assigned by Section 61.003, Education Code.

(c) To be eligible for assistance for tuition and mandatory fees

under this section, a person must:

(1) be a member in good standing, as certified by the adjutant

general, of the Texas Army National Guard, Texas Air National

Guard, or Texas State Guard who is:

(A) an enlisted member;

(B) a warrant officer of a grade from Warrant Officer One

through Chief Warrant Officer Three; or

(C) a commissioned officer of a grade from Second Lieutenant

through Captain; and

(2) meet any additional qualifications established by the

adjutant general to carry out the purposes of this section or to

further the institutional needs of the state military forces.

(d) The adjutant general shall grant assistance for tuition and

mandatory fees under this section to a number of eligible persons

established by the adjutant general, considering funds available

for that assistance and the needs of the state military forces.

The adjutant general may apportion the number of assistance

awards among the components of the state military forces as the

adjutant general considers necessary to meet the recruitment and

retention needs of those components. The number of assistance

awards made to members of the Texas State Guard may not exceed 30

for any semester, unless the adjutant general finds a compelling

need for additional awards to members of the Texas State Guard.

(e) Assistance for tuition and mandatory fees may be awarded

under this section for tuition and mandatory fees charged for any

undergraduate or graduate course at an institution of higher

education or private or independent institution of higher

education, including a vocational or technical course.

(f) A person may not receive assistance for tuition under this

section for more than 12 semester credit hours in any semester.

(g) A person may not receive assistance for tuition and

mandatory fees under this section for more than five academic

years or 10 semesters, whichever occurs first for the person.

(h) Before each semester at a time determined by the adjutant

general, the adjutant general shall certify to the appropriate

public and private institutions of higher education a list of the

persons to whom the adjutant general has awarded assistance for

tuition and mandatory fees under this section for that semester.

The amount of assistance awarded by the adjutant general under

this section may not exceed the amount of money available to fund

the assistance awards.

(i) From money appropriated for purposes of this section, the

adjutant general shall authorize the comptroller to reimburse an

institution of higher education in an amount equal to the amount

of the exemption from tuition and mandatory fees the institution

grants to a person under Section 54.2155, Education Code.

(j) From money appropriated for purposes of this section, the

adjutant general shall authorize the comptroller to make a grant

to a person attending a private or independent institution of

higher education to whom the adjutant general has awarded

assistance for tuition and mandatory fees for the semester under

this section. The amount of a grant under this subsection is an

amount equal to the average amount of reimbursement the adjutant

general estimates will be paid per student for the same semester

under Subsection (i).

Added by Acts 1999, 76th Leg., ch. 1206, Sec. 1, eff. Jan. 1,

2000.

Amended by:

Acts 2005, 79th Leg., Ch.

1181, Sec. 52, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

519, Sec. 1, eff. June 16, 2007.

SUBCHAPTER G. DISABILITY OR DEATH IN THE LINE OF MILITARY DUTY

Sec. 431.101. DEFINITIONS. In this subchapter:

(1) "Disability" means injury or illness.

(2) "Military duty" means military service to the state

performed:

(A) in case of riot, tumult, breach of the peace, resistance to

process, invasion, insurrection, or imminent danger of one of

these situations;

(B) on call to aid civil authorities;

(C) while participating in training formation or an activity

under order of the commanding officer of the unit; or

(D) while traveling to or from a place of duty for service under

Paragraphs (A)-(C).

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.104. COMPENSATION FOR DEATH OR DISABILITY. (a) A

member of the state military forces who is killed or disabled

while engaged in authorized training or duty is entitled to

receive compensation under Chapter 501, Labor Code.

(b) Expired.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 1205, Sec. 3, eff. Sept. 1,

1999.

SUBCHAPTER H. CALLING OF FORCES

Sec. 431.111. CALLING OF FORCES BY GOVERNOR. (a) The governor

may call all or part of the state military forces to repel or

suppress an invasion of or insurrection in or threatened invasion

of or insurrection in the state or if the governor considers it

necessary to enforce state law. If the number of state military

forces is insufficient, the governor shall call the part of the

reserve militia that the governor considers necessary.

(b) The governor may call all or part of the state military

forces to assist civil authorities in guarding prisoners,

conveying prisoners within the state, or executing law as the

public interest or safety requires.

(c) The governor may order a commander of a unit of the state

military forces to appear at a time and place directed to

suppress or prevent tumult, riot, or the actions of a group of

persons acting together by force with intent to commit a breach

of the peace or violence to a person or property or to otherwise

violate state law.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.112. CALLING OF FORCES BY OTHER OFFICIAL. If military

aid is immediately and urgently necessary to prevent or suppress

violence under Section 431.111(c) and it is impracticable to

secure the aid in time by order of the governor, the district

judge of the judicial district, the sheriff of the county, or the

mayor of the municipality in which the disturbance occurs may

call for aid on the commanding officer of the state military

forces stationed in the judicial district, county, or

municipality or an adjacent judicial district, county, or

municipality. The officer must make the call in writing and shall

immediately notify the governor of the action.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.113. DUTY OF COMMANDING OFFICER. (a) On receipt of a

call under this subchapter, a commanding officer immediately

shall order the called forces under the officer's command to

parade at the time and place appointed and shall notify the

governor of the action.

(b) After the forces have appeared at the appointed place, the

commanding officer shall obey and execute the general

instructions of the civil authorities charged by law with the

suppression of riot or tumult or the preservation of public

peace. The instructions must be in writing, except that if

written instructions are impracticable the instructions must be

given verbally in the presence of two or more credible witnesses.

The commanding officer is solely responsible for determining the

kind and extent of force to be used and the method of

implementing the instructions.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.114. SALE OF ARMS. The commanding officer of forces

called to enforce law may order the closing of any place where

arms, ammunition, or explosives are sold and forbid the sale,

barter, loan, or gift of arms, ammunition, or explosives while

forces are on duty in or near that place.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.115. STATE OF INSURRECTION. The governor by

proclamation may declare any portion of the state where state

military forces are serving in aid of the civil authority to be

in a state of insurrection, if the governor determines that law

and order will be promoted by the declaration.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER I. ARMS AND EQUIPMENT

Sec. 431.121. PROVISION AND STORAGE. (a) The state shall

provide each state military organization with the arms,

equipment, instruction and record books, and other supplies

necessary for performance of the duties required of the

organization by this chapter. The organization shall keep the

property in proper repair and good condition.

(b) The governor may draw from the United States government the

arms, equipment, munitions, or other military supplies to which

the state is entitled for use of the state military forces. The

governor may execute bonds in the name of the state as necessary

to obtain this property.

(c) The governor shall have arms, equipment, munitions, or other

military property owned by or under control of the state stored

at places the governor considers in the state's best interests.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.122. ISSUANCE AND USE. (a) A person to whom the state

issues a uniform or other military property shall give a receipt

for the uniform or property. The adjutant general shall prescribe

the manner in which the uniform and equipment shall be accounted

for and kept.

(b) The uniform or other property may be used only for military

purposes. An officer or enlisted person of the state military

forces who is responsible to the governor for public property may

not lend the property for private use or permit it to be used for

a purpose for which it was not intended.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.123. UNIFORM. The uniform of the officers and enlisted

persons of the state military forces is the uniform prescribed

for the United States armed forces with modifications that the

governor considers necessary.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.1235. TEXAS STATE GUARD UNIFORM FUND. (a) A special

revolving fund is established outside the state treasury to be

known as the Texas State Guard uniform fund. The fund may be used

only to purchase uniforms and insignia to be used by members of

the Texas State Guard. The fund shall be administered in

accordance with the provisions of Section 431.014.

(b) The fund consists of:

(1) money the legislature appropriates to the fund;

(2) donations made to the fund;

(3) revenue received by the the Texas State Guard from the sale

of uniforms and insignia to members of the guard; and

(4) depository interest and investment income earned on amounts

in the fund.

(c) If any part of an amount appropriated by the legislature for

the purposes of the fund remains unexpended and unobligated at

the end of the period for which it is appropriated, that amount

is dedicated for the purposes for which the appropriation was

made. No amount in the fund may be diverted for any other

purpose.

Added by Acts 1991, 72nd Leg., ch. 613, Sec. 4, eff. June 15,

1991.

Sec. 431.124. EXEMPTION FROM EXECUTION. Arms, equipment,

clothing, or other military supplies issued by the state to

organizations or members of the state military forces for

military purposes are exempt from levy and sale because of

execution for debt or other legal proceedings.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.125. SEIZURE. (a) On affidavit of a credible witness

stating that a person unlawfully possesses, and refuses or fails

to deliver up, arms, equipment, or other military property issued

by the state for use of the state military forces, the governor

by warrant shall command the sheriff of the county in which the

person resides or is located to seize the arms, equipment, or

other military property and keep the property subject to the

governor's further order. The sheriff shall immediately execute

the warrant and in doing so may invoke the power of the county

and summon any convenient command of the state military forces.

(b) Each sheriff from time to time shall collect military arms

or property issued by the state that is liable to loss or in the

hands of unauthorized persons and safely keep the arms and

property subject to order of the governor. The sheriff shall make

a report of the collection to the governor. The sheriff's

official bond covers faithful performance of duties under this

subchapter.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER J. AWARDS

Sec. 431.131. TEXAS LEGISLATIVE MEDAL OF HONOR. (a) The Texas

Legislative Medal of Honor shall be awarded to a member of the

state or federal military forces designated by concurrent

resolution of the legislature who voluntarily performs a deed of

personal bravery or self-sacrifice involving risk of life that is

so conspicuous as to clearly distinguish the person for gallantry

and intrepidity above the person's comrades. Awarding of the

medal shall be considered on the standard of extraordinary merit.

The medal may be awarded only on incontestable proof of

performance of the deed. To be eligible for the Texas Legislative

Medal of Honor, a person must:

(1) have been born in this state;

(2) reside in this state or have been a resident of this state

on the person's death; or

(3) have been a resident of this state when the person entered

military service.

(b) A person is not ineligible for the Texas Legislative Medal

of Honor because the person has received any other medal or award

for military service, including a medal or award made by the

United States.

(c) To receive the Texas Legislative Medal of Honor, a person

must be nominated during a regular session of the legislature by

majority vote of all the members of a nominating committee

consisting of:

(1) the adjutant general or the adjutant general's designated

representative;

(2) the lieutenant governor or the lieutenant governor's

designated representative;

(3) the speaker of the house of representatives or the speaker's

designated representative; and

(4) the chair of the standing committee of each house of the

legislature with primary jurisdiction over military and veterans

affairs.

(d) The legislature by concurrent resolution may direct the

governor to award the Texas Legislative Medal of Honor to a

person nominated by the nominating committee. The committee

chairs serving on the nominating committee shall jointly prepare

a concurrent resolution directing the governor to award the medal

to a person nominated. The legislature may direct the medal to be

awarded only during a regular session and may not direct the

medal to be awarded to more than one person during a regular

session.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 1092, Sec. 1, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 1020, Sec. 1, eff. June 20, 2003.

Sec. 431.132. LONE STAR MEDAL OF VALOR. The Lone Star Medal of

Valor shall be awarded to a member of the military forces of this

state, another state, or the United States who performs specific

acts of bravery or outstanding courage, or who performs within an

exceptionally short period a closely related series of heroic

acts, if the acts involve personal hazard or danger and the

voluntary risk of life and result in an accomplishment so

exceptional and outstanding as to clearly set the person apart

from the person's comrades or from other persons in similar

circumstances. Awarding of the medal requires a lesser degree of

gallantry than awarding of the Texas Legislative Medal of Honor,

but requires that the acts be performed with marked distinction.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.133. LONE STAR DISTINGUISHED SERVICE MEDAL. The Lone

Star Distinguished Service Medal shall be awarded to a member of

the military forces of this state, another state, or the United

States for exceptionally outstanding achievement or service to

the state in performance of a duty of great responsibility while

serving with the state military forces.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.134. OTHER AWARDS. (a) The adjutant general may adopt

rules and regulations relating to the:

(1) Texas Faithful Service Medal, which shall be awarded to a

member of the state military forces who has completed five years

of honorable service during which the person has shown fidelity

to duty, efficient service, and great loyalty to the state;

(2) Federal Service Medal, which shall be awarded to a person

who was inducted into federal service from the state military

forces between June 15, 1940, and January 1, 1946, or after June

1, 1950, if the service was for more than 90 days;

(3) Texas Medal of Merit, which may be presented to a member of

the military forces of this state, another state, or the United

States who performs outstanding service or attains extraordinary

achievement in behalf of the state or United States;

(4) Texas Outstanding Service Medal, which may be presented to a

member of the military forces of this state, another state, or

the United States who has performed service in a superior and

clearly outstanding manner;

(5) Texas State Guard Service Medal, which shall be awarded to a

person who completes three consecutive years of honorable service

in the Texas State Guard during which the person has shown

fidelity to duty, efficient service, and great loyalty to the

state;

(6) Texas Desert Shield/Desert Storm Campaign Medal, which shall

be awarded to a person who was inducted into federal service from

the Texas National Guard after August 1, 1990, in support of

Operation Desert Shield or Operation Desert Storm, without regard

to the place that the person was deployed while serving on active

federal military duty;

(7) Texas Humanitarian Service Medal, which shall be awarded to

a person who:

(A) does not meet the criteria for an award of the federal

Humanitarian Service Medal;

(B) is a member of the state military forces; and

(C) while serving on state active duty or active duty under

state authority in accordance with Title 32 of the United States

Code, participates satisfactorily in defense support to a mission

under civilian authority to protect life or property during or

soon after a natural disaster or civil unrest in the state;

(8) Texas Cavalry Medal, which shall be awarded to a person who:

(A) served on or after September 11, 2001, in the 124th Cavalry,

Texas Army National Guard; and

(B) served in a hostile fire zone as designated by the United

States secretary of defense;

(9) Texas Combat Service Ribbon, which shall be awarded to a

member of the Texas National Guard who served, after September

11, 2001, in a hostile fire zone as designated by the United

States secretary of defense;

(10) Texas Purple Heart Medal, which shall be awarded to a

person who, after September 11, 2001:

(A) was inducted into federal service from the Texas National

Guard; and

(B) meets the criteria for an award of the federal Purple Heart

Medal;

(11) Texas Superior Service Medal, which shall be awarded to:

(A) a member of the state military forces who has:

(i) completed 30 or more years of honorable state service or a

combination of state and federal service; and

(ii) continually demonstrated superior performance and service

while assigned to key leadership positions demanding

responsibility; or

(B) a civilian who has contributed significant service to the

state military forces; and

(12) Texas Homeland Defense Service Medal, which shall be

awarded to a member of the state military forces who served:

(A) on or after September 11, 2001;

(B) on state active duty or active duty under state authority in

accordance with Title 32 of the United States Code; and

(C) satisfactorily in defense support to a mission in the state

under civilian authority.

(b) A member of the state military forces or a civilian

described by Subsection (a)(11) may be awarded the Texas Superior

Service Medal only one time.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 257, Sec. 1, eff. Aug. 26,

1991; Acts 1999, 76th Leg., ch. 190, Sec. 1, eff. May 24, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

854, Sec. 1, eff. June 17, 2005.

Acts 2007, 80th Leg., R.S., Ch.

740, Sec. 1, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.005, eff. September 1, 2009.

Sec. 431.135. RECOMMENDATIONS. (a) A recommendation for award

of the Texas Legislative Medal of Honor, Lone Star Medal of

Valor, or Lone Star Distinguished Service Medal shall be

forwarded through military channels to the adjutant general. An

individual having personal knowledge of an act or achievement or

exceptional service believed to warrant the award of one of these

medals may submit a letter of recommendation to the adjutant

general.

(b) A letter of recommendation for award of the Texas

Legislative Medal of Honor or Lone Star Medal of Valor must give

an account of the occurrence and statements of eyewitnesses,

extracts from official records, sketches, maps, diagrams, or

photographs to support and amplify the stated facts.

(c) A letter of recommendation for award of the Lone Star

Distinguished Service Medal must give an account of the

exceptional service or achievement, facts, and extracts from

official documents and photographs to support and amplify the

facts.

(d) If the adjutant general determines that a case meets the

criteria established by this subchapter for the awarding of one

of these medals, the adjutant general shall by endorsement

recommend to the governor the awarding of the appropriate medal.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.136. AWARDING. The governor awards the Texas

Legislative Medal of Honor as directed by the legislature under

Section 431.131. The governor awards the Lone Star Medal of

Valor, Lone Star Distinguished Service Medal, or any other award

authorized by this subchapter on recommendation of the adjutant

general.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2003, 78th Leg., ch. 1020, Sec. 2, eff. June 20,

2003.

Sec. 431.137. POSTHUMOUS AWARDS. An award may be made to a

person who has died in the same manner as an award to a living

person, except the orders and citation must indicate that the

award is made posthumously.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 431.138. DESIGN; RIBBONS. (a) The adjutant general shall

design and have manufactured the medals, awards, decorations, and

ribbons awarded under this subchapter and others that the

adjutant general has approved for award.

(b) The adjutant general shall adopt rules and regulations

prescribing when a ribbon may be appropriately worn instead of

the medal it symbolizes.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 68, Sec. 1, eff. Aug. 26,

1991; Acts 1991, 72nd Leg., ch. 613, Sec. 5, eff. June 15, 1991.



CHAPTER 432. TEXAS CODE OF MILITARY JUSTICE

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE C. STATE MILITARY FORCES AND VETERANS

CHAPTER 432. TEXAS CODE OF MILITARY JUSTICE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 432.001. DEFINITIONS. In this chapter:

(1) "Accuser" means a person who signs and swears to charges,

who directs that charges nominally be signed and sworn to by

another, or who has an interest other than an official interest

in the prosecution of the accused.

(2) "Active state duty" means duty authorized under the

constitution and laws of the state and all training authorized

under Title 32, United States Code.

(3) "Commanding officer" includes commissioned officers and

warrant officers, as applicable.

(4) "Convening authority" includes, in addition to the person

who convened the court, a commissioned officer commanding

temporarily, or a successor in command.

(5) "Enlisted member" means a person in an enlisted grade.

(6) "Grade" means a step or degree, in a graduated scale of

office or military rank, that is established and designated as a

grade by law or regulation.

(7) "Judge advocate" means a commissioned officer appointed to

serve as a judge advocate by the adjutant general under Section

432.005(b).

(8) "Legal officer" means a commissioned officer of the state

military forces designated to perform legal duties for a command.

(9) "Military" refers to all or part of the state military

forces.

(10) "Military court" means a court-martial, court of inquiry,

military commission, or provost court.

(11) "Military judge" means an official of a court-martial

detailed in accordance with Section 432.045.

(12) "Officer" means a commissioned or warrant officer.

(13) "Officer candidate" means a cadet of the state officer

candidate school.

(14) "Rank" means the order of precedence among members of the

state military forces.

(15) "State judge advocate general" means the judge advocate

general of the state military forces, commissioned in those

forces, and responsible for supervising the administration of

military justice in the state military forces, and performing

other legal duties required by the adjutant general.

(16) "State military forces" means the National Guard of this

state, as defined in 32 U.S.C. Sections 101(3), (4) and (6), and

other militia or military forces organized under the laws of this

state.

(17) "Superior commissioned officer" means a commissioned

officer superior in rank or command.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 309, Sec. 1, eff. Sept. 1,

1999.

Sec. 432.002. PERSONS SUBJECT TO CHAPTER. This chapter applies

to all members of the state military forces who are not in

federal service.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.003. JURISDICTION TO TRY CERTAIN PERSONNEL. (a) A

person discharged from the state military forces who is later

charged with having fraudulently obtained the discharge is,

except as provided by Section 432.068, subject to trial by

court-martial on that charge and is, after apprehension, subject

to this chapter while in custody of the military for that trial.

On conviction of that charge the person is subject to trial by

court-martial for all offenses under this chapter committed

before the fraudulent discharge.

(b) A person who has deserted from the state military forces may

not be relieved from amenability to the jurisdiction of this

chapter by virtue of a separation from any later period of

service.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.004. TERRITORIAL APPLICABILITY OF CHAPTER. (a) This

chapter applies in all places and to all persons otherwise

subject to this chapter while they are serving outside the state

and while they are going to and returning from service outside

the state, in the same manner and to the same extent as if they

were serving inside the state.

(b) Courts-martial and courts of inquiry may be convened and

held in units of the state military forces while those units are

serving outside the state, with the same jurisdiction and power

as to persons subject to this chapter as if the proceedings were

held inside the state, and offenses committed outside the state

may be tried and punished either inside or outside the state.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.005. JUDGE ADVOCATES AND LEGAL OFFICERS. (a) The

adjutant general shall appoint an officer of the state military

forces as state judge advocate general. To be eligible for

appointment, an officer must be a member of the State Bar of

Texas for at least five years.

(b) The adjutant general shall appoint judge advocates and legal

officers on recommendation by the state judge advocate general.

To be eligible for appointment, a judge advocate or legal officer

must be an officer of the state military forces and a member of

the State Bar of Texas.

(c) The state judge advocate general or his assistants shall

make frequent inspections in the field in supervision of the

administration of military justice.

(d) Convening authorities shall at all times communicate

directly with their staff judge advocates or legal officers in

matters relating to the administration of military justice. The

staff judge advocates or legal officers of a command are entitled

to communicate directly with the staff judge advocates or legal

officers of a superior or subordinate command or with the state

judge advocate general.

(e) A person who has acted as member, military judge, trial

counsel, assistant trial counsel, defense counsel, assistant

defense counsel, or investigating officer, or who has been a

witness for either the prosecution or defense in a case, may not

later act as staff judge advocate or legal officer to a reviewing

authority on the same case.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 309, Sec. 2, eff. Sept. 1,

1999.

SUBCHAPTER B. APPREHENSION AND RESTRAINT

Sec. 432.011. APPREHENSION. (a) In this subchapter,

"apprehend" means to take a person into custody.

(b) A person authorized by this chapter or by regulations issued

under it to apprehend a person subject to this chapter, a marshal

of a court-martial appointed under this chapter, and a peace

officer having authority to apprehend offenders under the laws of

the United States or of a state, may do so on reasonable belief

that an offense has been committed and that the person

apprehended committed it.

(c) Commissioned officers, warrant officers, and noncommissioned

officers may quell quarrels, frays, and disorders among persons

subject to this chapter and apprehend persons subject to this

chapter who take part in those activities.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.012. APPREHENSION OF DESERTERS. A civil officer or

peace officer having authority to apprehend offenders under the

laws of the United States or a state, territory, commonwealth, or

possession, or the District of Columbia, may summarily apprehend

a deserter from the state military forces and deliver the

deserter into the custody of the state military forces.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.013. IMPOSITION OF RESTRAINT. (a) In this subchapter:

(1) "Arrest" means the restraint of a person by an order, not

imposed as a punishment for an offense, directing the person to

remain within certain specified limits.

(2) "Confinement" means the physical restraint of a person.

(b) An enlisted member may be ordered into arrest or confinement

by a commissioned officer by an oral or written order delivered

in person, through other persons subject to this chapter, or

through a person authorized by this chapter to apprehend persons.

A commanding officer may authorize warrant officers or

noncommissioned officers to order enlisted members of his company

or subject to his authority into arrest or confinement.

(c) A commissioned officer or warrant officer may be ordered

apprehended or into arrest or confinement only by a commanding

officer to whose authority he is subject, by an oral or written

order delivered in person or by another commissioned officer. The

authority to order such persons apprehended or into arrest or

confinement may not be delegated.

(d) A person may not be ordered apprehended or into arrest or

confinement except for probable cause.

(e) This section does not limit the authority of persons

authorized to apprehend offenders to secure the custody of an

alleged offender until the proper authority may be notified.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.014. RESTRAINT OF PERSONS CHARGED WITH OFFENSES. A

person subject to this chapter charged with an offense under this

chapter shall be ordered into arrest or confinement, as

circumstances may require, but if charged with only an offense

normally tried by a summary court-martial, the person may not

ordinarily be placed in confinement. If a person subject to this

chapter is placed in arrest or confinement before trial,

immediate steps shall be taken to inform him of the specific

wrong of which he is accused and to try him or to dismiss the

charges and release him. A person confined other than in a

guardhouse, whether before, during, or after trial by a military

court, shall be confined in a civil jail.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.015. REPORTS AND RECEIVING OF PRISONERS. (a) A

provost marshal, commander of a guard, master at arms, warden,

keeper, or officer of a city or county jail or any other jail

designated under Section 432.014 may not refuse to receive or

keep a prisoner committed to his charge, when the committing

person furnishes a statement, signed by him, of the offense

charged against the prisoner.

(b) A commander of a guard, master at arms, warden, keeper, or

officer of a city or county jail or of any other jail designated

under Section 432.014 to whose charge a prisoner is committed

shall, within 24 hours after that commitment or as soon as he is

relieved from guard, report to the commanding officer of the

prisoner the name of the prisoner, the offense charged against

him, and the name of the person who ordered or authorized the

commitment.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.016. PUNISHMENT PROHIBITED BEFORE TRIAL. Subject to

Section 432.093, a person, while being held for trial or the

result of trial, may not be subjected to punishment or penalty

other than arrest or confinement on the charges pending against

the person, nor may the arrest or confinement imposed on the

person be more rigorous than the circumstances require to ensure

the person's presence, but the person may be subjected to minor

punishment during that period for infractions of discipline.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.017. DELIVERY OF OFFENDERS TO CIVIL AUTHORITIES. (a)

Under regulations prescribed under this chapter a person subject

to this chapter who is on active state duty and who is accused of

an offense against civil authority may be delivered, on request,

to the civil authority for trial.

(b) If delivery under this section is made to a civil authority

of a person undergoing sentence of a court-martial, the delivery,

if followed by conviction in a civil tribunal, interrupts the

execution of the sentence of the court-martial, and the offender,

after having answered to the civil authorities for the offense,

on the request of competent military authority, shall be returned

to military custody for the completion of the sentence.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. NONJUDICIAL PUNISHMENT

Sec. 432.021. COMMANDING OFFICER'S NONJUDICIAL PUNISHMENT. (a)

Under regulations that the governor may prescribe, limitations

may be placed on the powers granted by this section with respect

to the kind and amount of punishment authorized, the categories

of commanding officers and warrant officers exercising command

authorized to exercise those powers, the applicability of this

section to an accused who demands trial by court-martial, and the

kinds of courts-martial to which the case may be referred on such

a demand. However, except in the case of a member attached to or

embarked in a vessel, punishment may not be imposed on a member

of the state military forces under this section if the member,

before the imposition of the punishment, has demanded trial by

court-martial in lieu of the punishment. Under similar

regulations, rules may be prescribed with respect to the

suspension of punishments authorized by this section. If

authorized by regulations of the governor, the governor or an

officer of general rank in command may delegate the governor's or

officer's powers under this section to a principal assistant. If

disciplinary punishment other than admonition or reprimand is to

be imposed, the accused shall be afforded the opportunity to be

represented by defense counsel having the qualifications

prescribed under Section 432.046(b), if such a counsel is

available. Otherwise, the accused shall be afforded the

opportunity to be represented by any available commissioned

officer of his choice. The accused may also employ civilian

counsel of his own choosing at his own expense. In all

proceedings, the accused is allowed three duty days, or longer on

written justification, to reply to the notification of intent to

impose punishment under this section.

(b) Subject to Subsection (a), a commanding officer may, in

addition to or in lieu of admonition or reprimand, impose one or

more of the following disciplinary punishments for minor offenses

without the intervention of a court-martial:

(1) on officers of his command:

(A) restriction to certain specified limits with or without

suspension from duty, for not more than 30 days; or

(B) if imposed by the governor, or an officer of general rank in

command:

(i) arrest in quarters for not more than 30 days;

(ii) forfeiture of not more than half of one month's pay a month

for two months or a fine of not more than $75;

(iii) restriction to certain specified limits, with or without

suspension from duty, for not more than 60 days; or

(iv) detention of not more than half of one month's pay a month

for three months; and

(2) on other personnel of his command:

(A) if imposed on a person attached to or embarked in a vessel,

confinement for not more than three days;

(B) correctional custody for not more than seven days;

(C) forfeiture of not more than seven days' pay or a fine of not

more than $50;

(D) reduction of not more than two pay grades, if imposed by a

commanding officer of the grade of colonel or above, or reduction

of not more than one pay grade, if imposed by a commanding

officer of a grade lower than colonel;

(E) extra duties including fatigue or other duties, for not more

than 30 days, which need not be consecutive, and for not more

than two hours a day, holidays included;

(F) restriction to certain specified limits, with or without

suspension from duty for not more than 14 days;

(G) detention of not more than 14 days' pay; or

(H) if imposed by an officer of the grade of major or above:

(i) the punishment authorized under Subsection (b)(2)(A);

(ii) correctional custody for not more than 30 days;

(iii) forfeiture of not more than half of one month's pay a

month for two months or a fine of not more than $100;

(iv) reduction to the lowest or any intermediate pay grade, if

the grade from which demoted is within the promotion authority of

the officer imposing the reduction or an officer subordinate to

the one who imposes the reduction, but an enlisted member in a

pay grade above E-4 may not be reduced more than two pay grades;

(v) extra duties, including fatigue or other duties, for not

more than 45 days which need not be consecutive and for not more

than two hours a day, holidays included;

(vi) restriction to certain specified limits with or without

suspension from duty, for not more than 60 days; or

(vii) detention of not more than half of one month's pay a month

for three months.

(c) Detention of pay shall be for a stated period of not more

than one year, but if the offender's term of service expires

earlier, the detention shall terminate on that expiration. No two

or more of the punishments of arrest in quarters, correctional

custody, extra duties, and restriction may be combined to run

consecutively in the maximum amount imposable for each. If any of

those punishments are combined to run consecutively, there must

be an apportionment. In addition, fine or forfeiture of pay may

not be combined with detention of pay without an apportionment.

For the purposes of this section "correctional custody" means the

physical restraint of a person during duty or nonduty hours and

may include extra duties, fatigue duties, or hard labor. If

practicable, correctional custody may not be required to be

served in immediate association with persons awaiting trial or

held in confinement pursuant to trial by courts-martial.

(d) An officer in charge may impose on enlisted members assigned

to the unit of which he is in charge those of the punishments

authorized under Subsections (b)(2)(A)-(G) that the governor

specifically prescribes by regulation.

(e) The officer who imposes the punishment authorized in

Subsection (b) or his successor in command may at any time

suspend probationally any part or amount of the unexecuted

punishment imposed and may suspend probationally a reduction in

grade or fine or forfeiture imposed under Subsection (b), whether

or not executed. In addition, the officer may, at any time, remit

or mitigate any part or amount of the unexecuted punishment

imposed and may set aside in whole or in part the punishment,

whether executed or unexecuted, and restore all rights,

privileges, and property affected. The officer may also mitigate

reduction in grade to fine or forfeiture or detention of pay. If

mitigating arrest in quarters to restriction or extra duties to

restriction, the mitigated punishment may not be for a greater

period than the punishment mitigated. If mitigating forfeiture of

pay to detention of pay, the amount of the detention may not be

greater than the amount of the forfeiture. If mitigating

reduction in grade to fine, forfeiture, or detention of pay, the

amount of the fine, forfeiture, or detention may not be greater

than the amount that could have been imposed initially under this

section by the officer who imposed the punishment mitigated.

(f) A person punished under this section who considers the

punishment unjust or disproportionate to the offense may appeal

to the next superior authority through the proper channel. The

appeal shall be promptly forwarded and decided, but the person

punished may in the meantime be required to undergo the

punishment adjudged. The superior authority may exercise the same

powers with respect to the punishment imposed as may be exercised

under Subsection (e) by the officer who imposed the punishment.

Before acting on an appeal from a punishment of arrest in

quarters for more than seven days, correctional custody for more

than seven days, forfeiture of more than seven days' pay,

reduction of one or more pay grades from the fourth or a higher

pay grade, extra duties for more than 14 days, restriction of

more than 14 days' pay, or detention of more than 14 days' pay,

the authority who is to act on the appeal shall refer the case to

a judge advocate or legal officer of the state military forces

for consideration and advice, and may similarly refer the case on

appeal from a punishment imposed under Subsection (b).

(g) The imposition and enforcement of disciplinary punishment

under this section for an act or omission is not a bar to trial

by court-martial for a serious crime or offense growing out of

the same act or omission and not properly punishable under this

section, but the fact that a disciplinary punishment has been

enforced may be shown by the accused on trial and, when shown,

shall be considered in determining the measure of punishment to

be adjudged in the event of a finding of guilty.

(h) The governor by regulation may prescribe the form of records

to be kept of proceedings under this section and may require that

certain categories of those proceedings be in writing.

(i) A commanding officer may delegate authority to make a

reduction in pay grade under Subsection (b)(2)(D) to the

commanding officer's executive officer, chief of staff, or vice

commander.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

94, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. COURTS-MARTIAL

Sec. 432.031. COURTS-MARTIAL CLASSIFIED. The three kinds of

courts-martial in each of the state military forces are:

(1) general court-martial, consisting of:

(A) a military judge and not fewer than five members; or

(B) only a military judge, if before the court is assembled the

accused, knowing the identity of the military judge and after

consultation with defense counsel, requests in writing a court

composed only of a military judge and the military judge

approves;

(2) special court-martial, consisting of:

(A) not fewer than three members; or

(B) a military judge and not fewer than three members; or

(C) only a military judge, if one has been detailed to the

court, and the accused under the same conditions as those

prescribed in Subdivision (1)(B) requests; and

(3) summary court-martial, consisting of one officer, who must

be a military judge or an attorney licensed to practice law in

this state.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.032. JURISDICTION OF COURT-MARTIAL IN GENERAL. Each

force of the state military forces has court-martial jurisdiction

over all persons subject to this chapter. The exercise of

jurisdiction by one force over personnel of another force shall

be in accordance with regulations prescribed by the governor.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.033. JURISDICTION OF GENERAL COURT-MARTIAL. (a)

Subject to Section 432.032, a general court-martial has

jurisdiction to try a person subject to this chapter for any

offense made punishable by this chapter and may, under

limitations the governor prescribes, adjudge any of the following

punishments:

(1) a fine of not more than $1,000 or confinement for not more

than 360 days;

(2) forfeiture of pay and allowances;

(3) reprimand;

(4) dismissal or dishonorable discharge;

(5) reduction of a noncommissioned officer to the ranks; or

(6) any combination of those punishments.

(b) A dismissal or dishonorable discharge may not be adjudged

unless a complete record of the proceedings and testimony is

made, counsel having the qualifications prescribed under Section

432.046(b) is detailed to represent the accused; and a military

judge is detailed to the trial.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

94, Sec. 2, eff. September 1, 2005.

Sec. 432.034. JURISDICTION OF SPECIAL COURT-MARTIAL. (a)

Subject to Section 432.032, a special court-martial has

jurisdiction to try a person subject to this chapter, except a

commissioned officer, for any offense for which he may be

punished under this chapter. A special court-martial has the

same powers of punishment as a general court-martial, except that

a special court-martial may not impose more than a $500 fine or

confinement of more than 180 days for a single offense.

(b) A dismissal or dishonorable discharge may not be adjudged

unless a complete record of the proceedings and testimony is

made, counsel having the qualifications prescribed under Section

432.046(b) is detailed to represent the accused, and a military

judge is detailed to the trial, except in a case in which a

military judge cannot be detailed to the trial because of

physical conditions or military exigencies. In a case in which a

military judge is not detailed to the trial, the convening

authority shall make a detailed written statement, to be appended

to the record, stating the reason a military judge could not be

detailed.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

94, Sec. 3, eff. September 1, 2005.

Sec. 432.035. JURISDICTION OF SUMMARY COURT-MARTIAL. (a)

Subject to Section 432.032, a summary court-martial has

jurisdiction to try persons subject to this chapter, except

officers, for any offense made punishable by this chapter.

(b) A person of whom a summary court-martial has jurisdiction

may not be brought to trial before a summary court-martial if the

person objects. If an accused objects to trial by summary

court-martial, trial may be ordered by special or general

court-martial, as appropriate.

(c) A summary court-martial may sentence a person to pay a fine

of not more than $200 or confinement for not more than 90 days

for a single offense, to forfeiture of pay and allowances, and to

reduction of a noncommissioned officer to the ranks.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

94, Sec. 4, eff. September 1, 2005.

Sec. 432.036. JURISDICTION OF COURT-MARTIAL NOT EXCLUSIVE. The

provisions of this chapter conferring jurisdiction on

courts-martial do not deprive military commissions, provost

courts, or other military tribunals of concurrent jurisdiction

with respect to offenders or offenses that by statute or by the

law of war may be tried by military commissions, provost courts,

or other military tribunals.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER E. COMPOSITION OF COURTS-MARTIAL

Sec. 432.041. WHO MAY CONVENE GENERAL COURT-MARTIAL. In the

militia or state military forces not in federal service a general

court-martial may be convened by:

(1) the governor; or

(2) the adjutant general or any other general officer under

regulations the governor may adopt.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.042. WHO MAY CONVENE SPECIAL COURT-MARTIAL. In the

state military forces not in federal service, any commander in

the grade of lieutenant colonel or in a higher grade may convene

a special court-martial.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 309, Sec. 3, eff. Sept. 1,

1999.

Sec. 432.043. WHO MAY CONVENE SUMMARY COURT-MARTIAL. In the

state military forces not in federal service, any commander in

the grade of major or in a higher grade may convene a summary

court-martial.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 309, Sec. 4, eff. Sept. 1,

1999.

Sec. 432.044. WHO MAY SERVE ON COURT-MARTIAL. (a) A state

commissioned officer in a duty status is eligible to serve on a

court-martial for the trial of a person who may lawfully be

brought before the court for trial.

(b) A warrant officer in a duty status is eligible to serve on

general and special courts-martial for the trial of a person,

other than a commissioned officer, who may lawfully be brought

before the courts for trial.

(c) An enlisted member of the state military forces in a duty

status who is not a member of the same unit as the accused is

eligible to serve on general and special courts-martial for the

trial of an enlisted member of the state military forces who may

lawfully be brought before the court for trial if, before the

conclusion of a session called by the military judge under

Section 432.064(a) before trial or, in the absence of such a

session, before the court is assembled for the trial of the

accused, the accused personally has requested in writing that

enlisted members serve on it. After such a request, the accused

may not be tried by a general or special court-martial the

membership of which does not include enlisted members in a number

comprising at least one-third of the total membership of the

court, unless eligible members cannot be obtained because of

physical conditions or military exigencies. If a sufficient

number of enlisted members cannot be obtained, the court may be

convened and the trial held without them, but the convening

authority shall make a detailed written statement, to be appended

to the record, stating why they could not be obtained. In this

subsection, "unit" means a regularly organized body of the state

military forces.

(d) If it can be avoided, a person subject to this chapter may

not be tried by a court-martial, a member of which is junior to

him in rank or grade. On convening a court-martial, the convening

authority shall detail as members of the court-martial members of

the state military forces that, in his opinion, are best

qualified for the duty because of age, education, training,

experience, length of service, and judicial temperament. A member

of the state military forces is not eligible to serve as a member

of a general or special court-martial if the member is the

accuser or a witness for the prosecution or has acted as

investigating officer or counsel in the same case.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 309, Sec. 5, eff. Sept. 1,

1999.

Sec. 432.045. MILITARY JUDGE OF COURT-MARTIAL. (a) The

authority convening a general court-martial shall, and, subject

to regulations issued by the governor, the authority convening a

special or summary court-martial may, detail a military judge to

the court-martial. A military judge shall preside over open

sessions of the court-martial to which the judge has been

detailed.

(b) A military judge must be a commissioned officer of the state

military forces, a member of the State Bar of Texas, and

certified to be qualified for duty as a military judge by the

state judge advocate general of the state military forces.

(c) The military judge of a general court-martial shall be

designated by the state judge advocate general or his designee

for detail by the convening authority, and unless the

court-martial was convened by the governor or the adjutant

general, neither the convening authority nor a member of his

staff shall prepare or review any report concerning the

effectiveness, fitness, or efficiency of the military judge's

performance of duty as a military judge.

(d) A person who is the accuser or a witness for the prosecution

or has acted as investigating officer or counsel in a case is not

eligible to act as military judge in the case.

(e) The military judge of a court-martial may not consult with

the members of the court except in the presence of the accused,

trial counsel, and defense counsel, nor may he vote with the

members of the court.

(f) A military judge detailed to preside over a court-martial is

not subject to any report by the convening authority concerning

the effectiveness, fitness, or efficiency of that military judge

that relates to performance of duty as a military judge, nor any

member of his staff.

(g) A trial counsel, defense counsel, military judge, legal

officer, summary court officer, or any other person certified by

the state judge advocate general to perform legal functions under

this chapter shall be used interchangeably, as needed, among all

of the state military forces.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 309, Sec. 6, eff. Sept. 1,

1999.

Sec. 432.046. DETAIL OF TRIAL COUNSEL AND DEFENSE COUNSEL. (a)

The authority convening each general, special, or summary

court-martial shall detail trial counsel, defense counsel, and

assistants that the authority considers appropriate. A person who

has acted as investigating officer, military judge, or court

member in a case may not act later as trial counsel or assistant

trial counsel, or, unless expressly requested by the accused, as

defense counsel or assistant defense counsel in the same case. A

person who has acted for the prosecution may not act later in the

same case for the defense, nor may a person who has acted for the

defense act later in the same case for the prosecution.

(b) Trial counsel or defense counsel detailed for a general

court-martial must be:

(1) a member of the State Bar of Texas; and

(2) certified as competent to perform those duties by the state

judge advocate general.

(c) In the case of a special or summary court-martial the

accused shall be afforded the opportunity to be represented at

the trial by counsel having the qualifications prescribed under

Subsection (b) unless counsel having those qualifications cannot

be obtained because of physical conditions or military

exigencies. If counsel having those qualifications cannot be

obtained, the court may be convened and the trial held, but the

convening authority shall make a detailed written statement, to

be appended to the record, stating why counsel with those

qualifications could not be obtained. If the trial counsel is

qualified to act as counsel before a general court-martial, the

defense counsel detailed by the convening authority must be a

person similarly qualified. If the trial counsel is a judge

advocate or a member of the State Bar of Texas, the defense

counsel detailed by the convening authority must be a judge

advocate or a member of the State Bar of Texas.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 309, Sec. 7, eff. Sept. 1,

1999.

Sec. 432.047. DETAIL OR EMPLOYMENT OF REPORTERS AND

INTERPRETERS. Under regulations that the governor prescribes,

the convening authority of a general or special court-martial,

military commission, court of inquiry, or a military tribunal:

(1) shall detail or employ qualified court reporters who shall

record the proceedings of and testimony taken before that court,

commission, or tribunal; and

(2) may detail or employ interpreters who shall interpret for

the court, commission, or tribunal.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.048. ABSENT AND ADDITIONAL MEMBERS. (a) A member of a

general or special court-martial may not be absent or excused

after the court has been assembled for the trial of the accused

except for physical disability or as the result of a challenge or

by order of the convening authority for good cause.

(b) If a general court-martial, other than a general

court-martial composed of a military judge only, is reduced below

five members, the trial may not proceed unless the convening

authority details new members sufficient in number to provide not

fewer than five members. The trial may proceed with the new

members present after the recorded evidence previously introduced

has been read to the court in the presence of the military judge,

the accused, and counsel for both sides.

(c) If a special court-martial, other than a special

court-martial composed of a military judge only, is reduced below

three members, the trial may not proceed unless the convening

authority details new members sufficient in number to provide not

fewer than three members. The trial shall proceed with the new

members present as if no evidence had previously been introduced

at the trial, unless a verbatim record of the evidence previously

introduced before the members of the court or a stipulation of

that evidence is read to the court in the presence of the

military judge, if any, the accused, and counsel for both sides.

(d) If the military judge of a court-martial composed of a

military judge only is unable to proceed with the trial because

of physical disability, as a result of a challenge, or for other

good cause, the trial shall proceed, subject to any applicable

conditions of Section 432.031(1)(B) or (2)(C), after the detail

of a new military judge as if no evidence had previously been

introduced, unless a verbatim record of the evidence previously

introduced or stipulation of that evidence is read in court in

the presence of the new military judge, the accused, and counsel

for both sides.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER F. PRETRIAL PROCEDURE

Sec. 432.051. CHARGES AND SPECIFICATIONS. (a) Charges and

specifications must be signed by a person subject to this

chapter, under oath, and before a commissioned officer of the

state military force authorized to administer oaths, and must

state that:

(1) the signer has personal knowledge of, or has investigated,

the matters set forth; and

(2) the matters set forth are true in fact to the best of the

signer's knowledge and belief.

(b) On the preferring of charges, the proper authority shall

take immediate steps to determine the disposition that should be

made in the interest of justice and discipline, and the person

accused shall be informed of the charges as soon as practicable.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.052. COMPULSORY SELF-INCRIMINATION PROHIBITED. (a) A

person subject to this chapter may not compel any person to

incriminate himself or to answer a question the answer to which

may tend to incriminate him.

(b) A person subject to this chapter may not interrogate or

request any statement from an accused or a person suspected of an

offense without first informing him of the nature of the

accusation and advising him that he does not have to make any

statement regarding the offense of which he is accused or

suspected and that any statement made by him may be used as

evidence against him in a trial by court-martial.

(c) A person subject to this chapter may not compel any person

to make a statement or produce evidence before a military

tribunal if the statement or evidence is not material to the

issue and may tend to degrade him.

(d) A statement obtained from a person in violation of this

section, or through the use of coercion, unlawful influence, or

unlawful inducement, may not be received in evidence against the

person in a trial by court-martial.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.053. INVESTIGATION. (a) A charge or specification may

not be referred to a general court-martial for trial until a

thorough and impartial investigation of all the matters set forth

has been made. This investigation must include inquiry as to the

truth of the matter set forth in the charges, consideration of

the form of charges, and a recommendation as to the disposition

that should be made of the case in the interest of justice and

discipline.

(b) The accused is entitled to be advised of the charges against

him and of his right to be represented at that investigation by

counsel. On the accused's own request, he is entitled to be

represented by civilian counsel if provided by him, or by

military counsel of his own selection if that counsel is

reasonably available, or by counsel detailed by the officer

exercising general court-martial jurisdiction over the command.

At that investigation full opportunity shall be given to the

accused to cross-examine witnesses against him if they are

available and to present anything he may desire in his own

behalf, either in defense or mitigation, and the investigating

officer shall examine available witnesses requested by the

accused. If the charges are forwarded after the investigation,

they shall be accompanied by a statement of the substance of the

testimony taken on both sides, and a copy shall be given to the

accused.

(c) If an investigation of the subject matter of an offense has

been conducted before the accused is charged with the offense,

and if the accused was present at the investigation and afforded

the opportunities for representation, cross-examination, and

presentation prescribed in Subsection (b), further investigation

of that charge is not necessary under this section unless it is

demanded by the accused after he is informed of the charge. A

demand for further investigation entitles the accused to recall

witnesses for further cross-examination and to offer any new

evidence in his own behalf.

(d) The requirements of this section are binding on all persons

administering this chapter but failure to follow them does not

constitute jurisdictional error.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.054. FORWARDING OF CHARGES. (a) If a person is held

for trial by general court-martial, the commanding officer shall,

not later than the eighth day after the date the accused is

ordered into arrest or confinement, forward the charges, together

with the investigation and allied papers, to the officer

exercising general court-martial jurisdiction.

(b) If compliance with Subsection (a) is not practicable, the

commanding officer shall instead report in writing to that

officer the reasons for delay.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.055. ADVICE OF STAFF JUDGE ADVOCATE AND REFERENCE FOR

TRIAL. (a) Before directing the trial of a charge by general

court-martial, the convening authority shall refer it to the

authority's staff judge advocate or legal officer for

consideration and advice. The convening authority may not refer a

charge to a general court-martial for trial unless the authority

has found that the charge alleges an offense under this chapter

and is warranted by evidence indicated in the report of

investigation.

(b) If the charges or specifications are not formally correct or

do not conform to the substance of the evidence contained in the

report of the investigating officer, formal corrections and

changes in the charges and specifications that are needed to make

them conform to the evidence may be made.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.056. SERVICE OF CHARGES. (a) The trial counsel to

whom court-martial charges are referred for trial shall cause to

be served on the accused a copy of the charges on which trial is

to be had.

(b) In time of peace a person may not be brought to trial

against his objections or be required to participate by himself

or counsel in a session called by the military judge under

Section 432.064(a) in a general court-martial case within five

days after the date of service of charges on him, or in a special

court-martial case within three days after the date of service of

charges on him.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER G. TRIAL PROCEDURE

Sec. 432.061. PROCEDURE. The procedure, including modes of

proof, in cases before military courts and other military

tribunals may by regulations be prescribed by the governor. The

regulations, so far as the governor considers practicable, must

conform to the principles of law and the rules of evidence

generally recognized in the trial of criminal cases in the courts

of the state but may not be contrary to or inconsistent with this

chapter.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.062. UNLAWFULLY INFLUENCING ACTION OF COURT. (a) An

authority convening a general, special, or summary court-martial,

another commanding officer, or officer serving one of their

staffs may not censure, reprimand, or admonish the court, a court

member, military judge, or counsel of the court with respect to

the findings or sentence adjudged by the court or with respect to

another exercise of its or his functions in the conduct of the

proceeding.

(b) A person subject to this chapter may not attempt to coerce

or by unauthorized means influence the action of the

court-martial or another military tribunal or a member of the

tribunal in reaching the findings or sentence in a case or the

action of a convening, approving, or reviewing authority with

respect to his judicial acts.

(c) Subsections (a) and (b) do not apply to:

(1) general instructional or informational courses in military

justice if the courses are designed solely for the purpose of

instructing members of a command in the substantive and

procedural aspects of court-martial; or

(2) statements and instructions given in open court by the

military judge, president of a special court-martial, or counsel.

(d) In the preparation of an effectiveness, fitness, or

efficiency report, or another report or document used in whole or

part for determining whether a member of the state military

forces is qualified to be advanced in grade, in determining the

assignment or transfer of a member of the state military forces,

or in determining whether a member of the state military forces

should be retained on duty, a person subject to this chapter may

not:

(1) consider or evaluate the performance of duty of the member

as a member of a court-martial; or

(2) give a less favorable rating or evaluation of a member of

the state military forces because of the zeal with which the

member, as counsel, represented an accused before a

court-martial.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.063. DUTIES OF TRIAL COUNSEL AND DEFENSE COUNSEL. (a)

The trial counsel of a general or special court-martial shall

prosecute in the name of the state and shall, under the direction

of the court, prepare the record of the proceedings.

(b) The accused has the right to be represented in his defense

before a general, special, or summary court-martial by civilian

counsel if provided by him, or by military counsel of his own

selection if reasonably available, or by the defense counsel

detailed under Section 432.046. If the accused has counsel of his

own selection, the defense counsel, and assistant defense

counsel, if any, who were detailed, shall, if the accused so

desires, act as his associate counsel; otherwise they shall be

excused by the military judge or by the president of a

court-martial without a military judge.

(c) In every court-martial proceeding, the defense counsel, in

the event of conviction, may forward for attachment to the record

of proceedings, a brief of the matters the counsel feels should

be considered in behalf of the accused on review, including any

objection to the contents of the record that the counsel

considers appropriate.

(d) An assistant trial counsel of a general court-martial, under

the direction of the trial counsel or if he is qualified to be a

trial counsel as required by Section 432.046, may perform any

duty imposed on the trial counsel of the court by law,

regulation, or the custom of the service. An assistant trial

counsel of a special court-martial may perform any duty of the

trial counsel.

(e) An assistant defense counsel of a general or special

court-martial, under the direction of the defense counsel or when

he is qualified to be the defense counsel as required by Section

432.046, may perform any duty imposed on counsel for the accused

by law, regulation, or the custom of the service.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.064. SESSIONS. (a) At any time after the service of

charges that have been referred for trial to a court-martial

composed of a military judge and members, the military judge,

subject to Section 432.056, may call the court into session

without the presence of the members for the purpose of:

(1) hearing and determining motions raising defenses or

objections that are capable of determination without trial of the

issues raised by a plea of not guilty;

(2) hearing and ruling on matters that may be ruled on by the

military judge under this chapter, whether or not the matter is

appropriate for later consideration or decision by the members of

the court;

(3) holding the arraignment and receiving the pleas of the

accused if permitted by regulations of the governor; and

(4) performing any other procedural function that may be

performed by the military judge under this chapter or under rules

prescribed pursuant to Section 432.061 and that does not require

the presence of the members of the court.

(b) Proceedings under this section shall be conducted in the

presence of the accused, the defense counsel, and the trial

counsel and shall be made a part of the record.

(c) When the members of a court-martial deliberate or vote, only

the members may be present. All other proceedings, including any

other consultation of the members of the court with counsel or

the military judge, shall be made a part of the record and shall

be in the presence of the accused, the defense counsel, the trial

counsel, and in cases in which a military judge has been detailed

to the court, the military judge.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.065. CONTINUANCES. The military judge or a

court-martial without a military judge may, for reasonable cause,

grant a continuance to a party for the period, and as often, as

may appear to be just.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.066. CHALLENGES. (a) The military judge and members

of a general or special court-martial may be challenged by the

accused or the trial counsel for cause stated to the court. The

military judge, or, if none, the court, shall determine the

relevancy and validity of challenges for cause and may not

receive a challenge to more than one person at a time. Challenges

by trial counsel shall ordinarily be presented and decided before

those by the accused are offered.

(b) Each accused and the trial counsel are entitled to one

preemptory challenge, but the military judge may not be

challenged except for cause.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.067. OATHS. Before performing their respective duties,

military judges, members of general and special courts-martial,

trial counsel, assistant trial counsel, defense counsel,

assistant defense counsel, reporters, and interpreters shall take

an oath to perform their duties faithfully. The oath or

affirmation shall be taken in the presence of the accused, and

shall read as follows:

(1) for court members: "You, ________________, do swear (or

affirm) that you will faithfully perform all the duties incumbent

upon you as a member of this court; that you will faithfully and

impartially try, according to the evidence, your conscience, and

the laws and regulations provided for trials by courts-martial,

the case of (the) (each) accused now before this court; and that

if any doubt should arise not explained by the laws and

regulations, then according to the best of your understanding and

the customs of the service in like cases; that you will not

divulge the findings and sentence in any case until they shall

have been duly announced by the court; and that you will not

disclose or discover the vote or opinion of any particular member

of the court upon a challenge or upon the findings or sentence

unless required to do so before a court of justice in due course

of law. So help you God."

(2) for a military judge: "You, ________________, do swear (or

affirm) that you will faithfully and impartially perform,

according to your conscience and the laws and regulations

provided for trials by courts-martial, all the duties incumbent

upon you as military judge of this court; that if any doubt

should arise not explained by the laws and regulations, then

according to the best of your understanding and the customs of

the service in like cases; and that you will not divulge the

findings or sentence in any case until they shall have been duly

announced by the court. So help you God."

(3) for a trial counsel and assistant trial counsel: "You,

________________ (and) ________________, do swear (or affirm)

that you will faithfully perform the duties of trial counsel and

will not divulge the findings or sentence of the court to any but

the proper authority until they shall be duly disclosed. So help

you God."

(4) for defense counsel and assistant defense counsel: "You,

________________ (and) ________________, do swear (or affirm)

that you will faithfully perform the duties of defense (and

individual) counsel and will not divulge the findings or sentence

of the court to any but the proper authority until they shall be

duly disclosed. So help you God."

(5) for a court of inquiry:

(A) the recorder of a court of inquiry shall administer to the

members the following oath: "You shall well and truly examine and

inquire, according to the evidence, into the matter now before

you without partiality, favor, affection, prejudice, or hope of

reward. So help you God."

(B) then the president of the court shall administer to the

recorder the following oath: "You do swear that you will

according to your best abilities accurately and impartially

record the proceedings of the court and the evidence to be given

in the case in hearing. So help you God."

(6) all persons who give evidence before a court-martial or

court of inquiry shall be examined on oath administered by the

presiding officer in the following form: "You swear (or affirm)

that the evidence you shall give in the case now in hearing shall

be the truth, the whole truth, and nothing but the truth. So help

you God."

(7) for a reporter or interpreter: "You swear (or affirm) that

you will faithfully perform the duties of reporter (or

interpreter) to this court. So help you God."

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.068. LIMITATIONS. (a) A person charged with desertion

or absence without leave in time of war, aiding the enemy, or

mutiny may be tried and punished at any time without limitation.

(b) A person charged with desertion in time of peace or with an

offense punishable under Sections 432.157, 432.158, or 432.159 is

not liable to be tried by court-martial if the offense was

committed more than three years before the date of receipt of

sworn charges and specifications by an officer exercising summary

court-martial jurisdiction over the command.

(c) A person charged with any offense is not liable to be tried

by court-martial or punished under Section 432.021 if the offense

was committed more than two years before the date of receipt of

sworn charges and specifications by an officer exercising summary

court-martial jurisdiction over the command, or before the

imposition of punishment under Section 432.021.

(d) A period in which the accused is absent from territory in

which the state has the authority to apprehend him, is in the

custody of civil authorities, or is in the hands of the enemy is

excluded in computing the period of limitation prescribed by this

section.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.069. FORMER JEOPARDY. (a) A person may not be tried a

second time in a military court of the state for the same

offense.

(b) A proceeding in which an accused has been found guilty by a

court-martial on a charge or specification is not a trial for the

purposes of this section until the finding of guilty has become

final after review of the case has been fully completed.

(c) A proceeding that, after the introduction of evidence but

before a finding, is dismissed or terminated by the convening

authority or on motion of the prosecution for failure of

available evidence or witnesses without fault of the accused is a

trial for the purposes of this section.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.070. PLEAS OF ACCUSED. (a) If an accused after

arraignment makes an irregular pleading or after a plea of guilty

sets up matter inconsistent with the plea, if it appears that the

accused has entered the plea of guilty improvidently or through

lack of understanding of its meaning and effect, or if the

accused fails or refuses to plead, a plea of not guilty shall be

entered in the record, and the court shall proceed as though the

accused had pleaded not guilty.

(b) With respect to a charge or specification to which a plea of

guilty has been made by the accused and accepted by the military

judge, or by a court-martial without a military judge, a finding

of guilty on the charge or specification may, if permitted by

regulations of the governor, be entered immediately without vote.

This finding constitutes the finding of the court unless the plea

of guilty is withdrawn before the announcement of the sentence,

in which event the proceedings shall continue as though the

accused had pleaded not guilty.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.071. OPPORTUNITY TO OBTAIN WITNESSES AND OTHER

EVIDENCE. (a) The trial counsel, defense counsel, accused, and

court-martial have equal opportunity to obtain witnesses and

other evidence. Each has the right of compulsory process for

obtaining witnesses.

(b) The presiding officer of a court-martial may:

(1) issue a warrant for the arrest of an accused person who,

having been served with a warrant and a copy of the charges,

disobeys a written order by the convening authority to appear

before the court;

(2) issue subpoenas duces tecum and other subpoenas;

(3) enforce by attachment the attendance of witnesses and the

production of books and papers; and

(4) sentence for refusal to be sworn or to answer as provided in

actions before civil courts of the state.

(c) Process issued in court-martial cases to compel witnesses to

appear and testify and to compel the production of other evidence

runs to any part of the state and shall be executed by civil

officers or peace officers as described by the laws of the state.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.072. REFUSAL TO APPEAR OR TESTIFY. (a) A person not

subject to this chapter commits an offense if the person:

(1) has been duly subpoenaed to appear as a witness or to

produce books and records before a military court or before a

military or civil officer or peace officer designated to take a

deposition to be read in evidence before a court;

(2) has been duly paid or tendered by the adjutant general's

department the fees and mileage of a witness at the rates allowed

to witnesses under Section 432.192; and

(3) wilfully neglects or refuses to appear, qualify as a

witness, testify, or produce evidence that the person may have

been legally subpoenaed to produce.

(b) An offense under this section is punishable by fine not to

exceed $1,000 or confinement not to exceed 60 days in jail, or by

both. The witness may be prosecuted in the appropriate county

court.

(c) The appropriate prosecuting official for the state in a

county court having jurisdiction where the military proceeding

was convened, on submission of a complaint to the official by the

presiding officer of a military court, commission, court of

inquiry, or board, shall file an information against and

prosecute a person violating this section.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.073. CONTEMPT. A military court may punish for

contempt a person who uses a menacing word, sign, or gesture in

its presence, or who disturbs its proceedings by riot or

disorder. Punishment may not exceed confinement for 30 days and a

fine of $100.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.074. DEPOSITIONS. (a) At any time after charges have

been signed, as provided in Section 432.051, a party may take

oral or written depositions unless the military judge, a

court-martial without a military judge hearing the case, or, if

the case is not being heard, an authority competent to convene a

court-martial for the trial of those charges forbids it for good

cause. If a deposition is to be taken before charges are referred

for trial, the authority may designate commissioned officers to

represent the prosecution and the defense and may authorize those

officers to take the deposition of any witness.

(b) The party at whose instance a deposition is to be taken

shall give to every other party reasonable written notice of the

time and place for taking the deposition.

(c) Depositions may be taken before and authenticated by any

military or civil officer authorized to administer oaths by laws

of the state or by the laws of the place where the deposition is

taken.

(d) A duly authenticated deposition taken on reasonable notice

to the other parties, to the extent otherwise admissible under

the rules of evidence, may be read in evidence before a military

court or commission, or in a proceeding before a court of inquiry

or military board, if it appears that:

(1) the witness resides or is beyond the state in which the

court-martial or court of inquiry is ordered to sit, or more than

100 miles from the place of trial or hearing;

(2) the witness because of death, age, sickness, bodily

infirmity, imprisonment, military necessity, nonamenability to

process, or other reasonable cause, is unable or refuses to

appear and testify in person at the place of trial or hearing; or

(3) the present location of the witness is unknown.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.075. ADMISSIBILITY OF RECORDS OF COURTS OF INQUIRY.

(a) In a case not extending to the dismissal of a commissioned

officer, the sworn testimony contained in the duly authenticated

record of proceedings of a court of inquiry of a person whose

oral testimony cannot be obtained, may, if otherwise admissible

under the rules of evidence, be read in evidence by a party

before a court-martial if the accused was a party before the

court of inquiry and the same issue was involved or if the

accused consents to the introduction of the evidence.

(b) The testimony may be read in evidence only by the defense in

cases extending to the dismissal of a commissioned officer.

(c) The testimony may also be read in evidence before a court of

inquiry or a military board.

(d) In all courts of inquiry both enlisted men and officers have

the right to counsel and the right to cross examination of all

witnesses.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.076. VOTING AND RULINGS. (a) Voting by members of a

general or special court-martial on the findings or sentence, and

by members of a court-martial without a military judge upon

questions of challenge, must be by secret written ballot. The

junior member of the court shall count the votes. The count shall

be checked by the president, who shall immediately announce the

result of the ballot to the members of the court.

(b) The military judge and, except for questions of challenge,

the president of a court-martial without a military judge shall

rule on all questions of law and interlocutory questions arising

during the proceedings. A ruling made by the military judge on a

question of law or interlocutory question other than the factual

issue of mental responsibility of the accused, or by the

president of a court-martial without a military judge on a

question of law other than a motion for a finding of not guilty,

is final and constitutes the ruling of the court. However, the

military judge or the president of a court-martial without a

military judge may change the ruling at any time during the

trial. Unless the ruling is final, if a member objects to it the

court shall be cleared and closed and the question decided by a

voice vote as provided by Section 432.077 beginning with the

junior in rank.

(c) Before a vote is taken on the findings, the military judge

or the president of a court-martial without a military judge, in

the presence of the accused and counsel, shall instruct the

members of the court as to the elements of the offense and charge

them that:

(1) the accused must be presumed to be innocent until his guilt

is established by legal and competent evidence beyond reasonable

doubt;

(2) in the case being considered, if there is a reasonable doubt

as to the guilt of the accused, the doubt must be resolved in

favor of the accused and he must be acquitted;

(3) if there is a reasonable doubt as to the degree of guilt,

the finding must be in a lower degree as to which there is not a

reasonable doubt; and

(4) the burden of proof of establishing the guilt of the accused

beyond reasonable doubt is on the state.

(d) Subsections (a), (b), and (c) do not apply to a

court-martial composed of a military judge only. The military

judge of such a court-martial shall determine all questions of

law and fact arising during the proceedings and, if the accused

is convicted, adjudge an appropriate sentence. The military judge

of such a court-martial shall make a general finding and shall on

request find the facts specially. If an opinion or memorandum of

decision is filed, it is sufficient if the findings of fact

appear in that document.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.077. NUMBER OF VOTES REQUIRED. (a) A person may be

convicted of an offense only by the concurrence of two-thirds of

the members present when the vote is taken.

(b) All sentences shall be determined by the concurrence of

two-thirds of the members present at the time the vote is taken.

(c) All other questions to be decided by the members of a

general or special court-martial shall be determined by a

majority vote. A tie vote on a challenge disqualifies the member

challenged, but a determination to reconsider a finding of guilty

or to reconsider a sentence for the purpose of reducing it may be

made by a lesser vote that indicates that the reconsideration is

not opposed by the number of votes required for that finding or

sentence. A tie vote on a motion for a finding of not guilty or

on a motion relating to the question of the accused's sanity is a

determination against the accused. A tie vote on any other

question is a determination in favor of the accused.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.078. COURT-MARTIAL TO ANNOUNCE ACTION. A court-martial

shall announce its findings and sentence to the parties as soon

as determined.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.079. RECORD OF TRIAL. (a) Each general court-martial

shall keep a separate record of the proceedings of the trial of

each case brought before it. The record must be authenticated by

the signature of the military judge. If the record cannot be

authenticated by the military judge because of the judge's death,

disability, or absence, it must be authenticated by the signature

of the trial counsel or by that of a member if the trial counsel

is unable to authenticate it because of the counsel's death,

disability, or absence. In a court-martial consisting of only a

military judge, the record must be authenticated by the court

reporter under the same conditions that would impose that duty on

a member under this subsection. If the proceedings have resulted

in an acquittal of all charges and specifications or, if not

affecting a general or flag officer, in a sentence not including

discharge and not in excess of that which may otherwise be

adjudged by a special court-martial, the record must contain the

matters prescribed by regulations of the governor.

(b) Each special and summary court-martial shall keep a separate

record of the proceedings in each case, and the record must

contain the matter and be authenticated in the manner prescribed

by regulations of the governor.

(c) A copy of the record of the proceedings of each general and

special court-martial shall be given to the accused as soon as it

is authenticated.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER H. SENTENCES

Sec. 432.091. CRUEL AND UNUSUAL PUNISHMENTS PROHIBITED.

Punishment by flogging, branding, marking, or tattooing on the

body, or any other cruel or unusual punishment, may not be

adjudged by any court-martial or inflicted on any person subject

to this chapter. The use of irons, single or double, except for

the purpose of safe custody, is prohibited.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.092. LIMITS. The punishment that a court-martial may

direct for an offense may not exceed the limits prescribed by

this chapter nor limits prescribed by the governor.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.093. EFFECTIVE DATE OF SENTENCES. (a) If a sentence

of a court-martial as lawfully adjudged and approved includes a

forfeiture of pay or allowances in addition to confinement not

suspended or deferred, the forfeiture may apply to pay or

allowances becoming due on or after the date the sentence is

approved by the convening authority. A forfeiture may not extend

to pay or allowances accrued before that date.

(b) A period of confinement included in a sentence of a

court-martial begins to run from the date the sentence is

adjudged by the court-martial, but periods during which the

sentence to confinement is suspended or deferred are excluded in

computing the service of the term of confinement.

(c) On application by an accused who is under sentence to

confinement that has not been ordered executed, the convening

authority or, if the accused is no longer under the convening

authority's jurisdiction, the officer exercising general

court-martial jurisdiction over the command to which the accused

is currently assigned, may in his sole discretion defer service

of the sentence. The deferment shall terminate when the sentence

is ordered executed. The deferment may be rescinded at any time

by the officer who granted it or, if the accused is no longer

under that officer's jurisdiction, by the officer exercising

general court-martial jurisdiction over the command to which the

accused is currently assigned.

(d) In the militia or state military forces not in federal

service, a sentence of dismissal or dishonorable discharge may

not be executed until it is approved by the governor.

(e) All other sentences of courts-martial are effective on the

date ordered executed.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.094. EXECUTION OF CONFINEMENT. (a) A sentence of

confinement adjudged by a military court, whether or not the

sentence includes discharge or dismissal, and whether or not the

discharge or dismissal has been executed, may be executed by

confinement in any place of confinement under the control of any

of the forces of the state military forces or in any jail,

penitentiary, or prison designated for that purpose. Persons

confined in a jail, penitentiary, or prison are subject to the

same discipline and treatment as persons confined or committed to

the jail, penitentiary, or prison by the courts of the state or

of a political subdivision of the state.

(b) The omission of the words "hard labor" from a sentence or

punishment of a court-martial adjudging confinement does not

deprive the authority executing that sentence or punishment of

the power to require hard labor as a part of the punishment.

(c) The keepers, officers, and wardens of city or county jails

and other jails, penitentiaries, or prisons designated by the

governor or by a person authorized by the governor to act under

Section 432.014, shall receive persons ordered into confinement

before trial and persons committed to confinement by a military

court and shall confine them according to law. The keeper,

officer, or warden may not require payment of a fee or charge for

receiving or confining a person.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER I. REVIEW OF COURTS-MARTIAL

Sec. 432.101. ERROR OF LAW; LESSER INCLUDED OFFENSE. (a) A

finding or sentence of a court-martial may not be held incorrect

on the ground of an error of law unless the error materially

prejudices the substantial rights of the accused.

(b) A reviewing authority with the power to approve or affirm a

finding of guilty may approve or affirm instead as much of the

finding as includes a lesser included offense.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.102. INITIAL ACTION ON RECORD. After trial by

court-martial the record shall be forwarded to the convening

authority, and action on the record may be taken by the person

who convened the court, a commissioned officer then commanding, a

successor in command, or any officer exercising general

court-martial jurisdiction.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.103. SAME GENERAL COURT-MARTIAL RECORDS. The convening

authority shall refer the record of each general court-martial to

the authority's judge advocate who shall submit the judge

advocate's written opinion on the record to the convening

authority. If the final action of the court resulted in an

acquittal of all charges and specifications, the opinion is

limited to questions of jurisdiction.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.104. RECONSIDERATION AND REVISION. (a) If a

specification before a court-martial has been dismissed on motion

and the ruling does not amount to a finding of not guilty, the

convening authority may return the record to the court for

reconsideration of the ruling and any further appropriate action.

(b) If an apparent error or omission is in the record or the

record shows improper or inconsistent action by a court-martial

with respect to a finding or sentence that can be corrected

without material prejudice to the substantial rights of the

accused, the convening authority may return the record to the

court for appropriate action. However, a record may not be

returned for:

(1) reconsideration of a finding of not guilty, or a ruling that

amounts to a finding of not guilty;

(2) consideration of a finding of not guilty of any charge,

unless the record shows a finding of guilty under a specification

laid under that charge that sufficiently alleges a violation of

this chapter; or

(3) increasing the severity of the sentence unless the sentence

prescribed for the offense is mandatory.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.105. REHEARINGS. (a) If the convening authority

disapproves the finding and sentence of a court-martial, the

authority, unless there is lack of sufficient evidence in the

record to support the findings, may order a rehearing. The

authority shall state the reasons for a disapproval. If the

authority disapproves the findings and sentence and does not

order a rehearing, the authority shall dismiss the charges.

(b) Each rehearing must take place before a court-martial

composed of members who were not members of the court-martial

that first heard the case. On a rehearing the accused may not be

tried for any offense of which the accused was found not guilty

by the first court-martial, and sentence in excess of or more

severe than the original sentence may not be imposed, unless the

sentence is based on a finding of guilty of an offense not

considered on the merits in the original proceedings, or unless

the sentence prescribed for the offense is mandatory.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.106. APPROVAL BY CONVENING AUTHORITY. In acting on the

findings and sentence of a court-martial, the convening authority

may approve only findings of guilty and the sentence or part or

amount of the sentence that the authority finds correct in law

and fact and that the authority in his discretion determines

should be approved. Unless the authority indicates otherwise,

approval of the sentence is approval of the findings and

sentence.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.107. DISPOSITION OF RECORDS AFTER REVIEW BY CONVENING

AUTHORITY. (a) If the convening authority is the governor, the

governor's action on the review of any record of trial is final.

(b) If the convening authority is not the governor, and if the

sentence of a special court-martial as approved by the convening

authority includes a dishonorable discharge, whether or not

suspended, the entire record shall be sent to the appropriate

judge advocate or legal officer of the state military forces

concerned to be reviewed in the same manner as a record of trial

by general court-martial. The record and the opinion of the judge

advocate or legal officer shall then be sent to the state judge

advocate general for review.

(c) All other special and summary court-martial records shall be

sent to the judge advocate or legal officer of the appropriate

force of the state military forces and shall be acted on,

transmitted, and disposed of as prescribed by regulations of the

governor.

(d) The state judge advocate general shall review the record of

trial in each case sent to him for review under Subsection (b).

If the final action of the court-martial has resulted in an

acquittal of all charges and specifications, the opinion of the

state judge advocate general is limited to questions of

jurisdiction.

(e) The state judge advocate general shall take final action in

any case reviewable by him.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.108. REVIEW BY STATE JUDGE ADVOCATE GENERAL. (a) In a

case reviewable by the state judge advocate general, the state

judge advocate general may act only with respect to the findings

and sentence as approved by the convening authority. He may

affirm only findings of guilty and the sentence or part of the

sentence that he finds correct in law and fact and determines, on

the basis of the entire record, should be approved. In

considering the record, the state judge advocate general may

weigh the evidence, judge the credibility of witnesses, and

determine controverted questions of fact, recognizing that the

trial court saw and heard the witnesses. If the state judge

advocate general sets aside the findings and sentence, he may

order a rehearing, unless the setting aside is based on lack of

sufficient evidence in the record to support the findings. If the

state judge advocate general sets aside the findings and sentence

and does not order a rehearing, he shall order that the charges

be dismissed.

(b) In a case reviewable by the state judge advocate general,

the state judge advocate general shall instruct the convening

authority to act in accordance with his decision on the review.

If he has ordered a rehearing but the convening authority finds a

rehearing impracticable, he may dismiss the charges.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 309, Sec. 8, eff. Sept. 1,

1999.

Sec. 432.109. REVIEW BY TEXAS COURT OF MILITARY APPEALS. (a)

The Texas Court of Military Appeals, located for administrative

purposes only in the adjutant general's department, consists of

five judges appointed by the adjutant general on the advice and

recommendation of the state judge advocate general for staggered

six-year terms. A judge appointed to fill a vacancy occurring

before the expiration of the term for which the judge's

predecessor was appointed shall be appointed only for the

unexpired term of his predecessor. The adjutant general, on the

advice and recommendation of the state judge advocate general,

shall appoint the chief judge of the court. A person is eligible

for appointment to the court if the person:

(1) is a member of the State Bar of Texas;

(2) is a commissioned officer of the state military forces,

active or retired, or a retired commissioned officer in the

reserves of the armed forces of the United States; and

(3) has been engaged in the active practice of law for at least

five years and has at least five years' experience as a staff

judge advocate, judge advocate, or legal officer with the state

military forces, except that the requirements of this subdivision

are satisfied by equivalent experience or practice in the armed

forces of the United States.

(b) The court may promulgate rules of procedure, except that a

majority constitutes a quorum and the concurrence of three judges

is necessary for a decision of the court.

(c) Judges of the Texas Court of Military Appeals may be removed

by the adjutant general, on notice and hearing, for neglect of

duty or malfeasance in office or mental or physical disability.

(d) If a judge of the Texas Court of Military Appeals is

temporarily unable to perform his duties, the adjutant general,

on the advice and recommendation of the state judge advocate

general, may designate a military judge to fill the office for

the period of disability.

(e) The judges of the Texas Court of Military Appeals, while

sitting in review of a matter placed under their jurisdiction by

this chapter and while travelling to and from such a session,

shall be paid compensation equal to the compensation appropriated

by the legislature for judges of the Texas Courts of Appeals,

plus the actual cost of their meals and lodging and actual travel

expense or the amount set by legislative appropriation if private

transportation is used.

(f) The Texas Court of Military Appeals has appellate

jurisdiction, on petition of an accused, to hear and review the

record in:

(1) all general and special court-martial cases; and

(2) a summary court-martial case in which a judge of this court

has made a determination that there may be a constitutional issue

involved.

(g) An accused may petition the Texas Court of Military Appeals

for review of a court-martial conviction not later than the 60th

day after the date the accused or the accused's counsel is

notified of the final action on the accused's case, whichever

date is earlier. If the court fails or refuses to grant the

petition for review, the final action of the convening authority

is considered approved. If the court grants a petition for

review, the court may grant a stay or defer service of the

sentence of confinement or any other punishment under this

chapter until the court's final decision on the case.

(h) In a case reviewable under Subsection (f)(1), the Texas

Court of Military Appeals may act only with respect to the

findings and sentence as finally approved and ordered executed by

the convening authority. In a case reviewable under Subsection

(f)(2), the court need take action only with respect to issues

specified in the grant of review. The court shall take action

only with respect to matters of law, and the action of the court

is final.

(i) If the Texas Court of Military Appeals sets aside the

findings and sentence, it may order a rehearing, unless the

setting aside is based on lack of sufficient evidence in the

record to support the findings. If it sets aside the findings and

sentence and does not order a rehearing, it shall order that the

charges be dismissed. After the Texas Court of Military Appeals

has acted on the case, the record shall be returned to the state

judge advocate general, who shall notify the convening authority

of the court's decision. If further action is required, the state

judge advocate general shall instruct the convening authority to

take action in accordance with that decision. If the court has

ordered a rehearing, but the convening authority finds a

rehearing impracticable, the convening authority may dismiss the

charges.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1021, Sec. 14, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 309, Sec. 9, eff. Sept. 1, 1999.

Sec. 432.110. APPELLATE COUNSEL. The trial counsel and defense

counsel of a court-martial shall serve in the capacity of

appellate counsel on an appeal authorized under this chapter. The

accused has the additional right to be represented by civilian

counsel at his own expense. If the defense or trial counsel

becomes unable to perform these duties because of illness or

other disability, the convening authority shall appoint a

qualified trial or defense counsel to continue the proceedings.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.111. VACATION OF SUSPENSION. (a) Before the vacation

of the suspension of a special court-martial sentence that as

approved includes a dismissal or dishonorable discharge, or of a

general court-martial sentence, the officer having special

court-martial jurisdiction over the probationer shall hold a

hearing on the alleged violation of probation. The probationer

has the right to be represented at the hearing by military

counsel.

(b) The record of the hearing and the recommendation of the

officer having special court-martial jurisdiction shall be sent

for action to the governor in cases involving a general

court-martial sentence and to the commanding officer of the force

of the state military forces of which the probationer is a member

in all other cases under Subsection (a). If the governor or

commanding officer vacates the suspension, any unexecuted part of

the sentence except a dismissal shall be executed.

(c) The suspension of any other sentence may be vacated by any

authority competent to convene, for the command in which the

accused is serving or assigned, a court of the kind that imposed

the sentence.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.112. PETITION FOR NEW TRIAL. At any time within two

years after approval by the convening authority of a

court-martial sentence, the accused may petition the state judge

advocate general for a new trial on ground of newly discovered

evidence or fraud on the court-martial. If the accused's case is

pending before the Texas Court of Military Appeals when the

petition is filed, the appeal does not proceed until the state

judge advocate general has made a decision on the request. If the

petition is granted, the appeal shall be dismissed. If the

petition is denied, the court of military appeals shall continue

its proceedings on the case.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.113. REMISSION OR SUSPENSION. (a) A convening

authority may remit or suspend any part or amount of the

unexecuted part of a sentence, including all uncollected

forfeitures.

(b) The governor may, for good cause, substitute an

administrative form of discharge for a discharge or dismissal

executed in accordance with the sentence of a court-martial.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.114. RESTORATION. (a) Under regulations the governor

prescribes, all rights, privileges, and property affected by an

executed part of a court-martial sentence that has been set aside

or disapproved, except an executed dismissal or discharge, shall

be restored unless a new trial or rehearing is ordered and the

executed part is included in a sentence imposed on a new trial or

hearing.

(b) If a previously executed sentence of dishonorable discharge

is not imposed on a new trial, the governor shall substitute a

form of discharge authorized for administrative issuance unless

the accused is to serve out the remainder of the accused's

enlistment.

(c) If a previously executed sentence of dismissal is not

imposed on a new trial, the governor shall substitute a form of

discharge authorized for administrative issue, and the

commissioned officer dismissed by that sentence may be

reappointed only by the governor to the commissioned grade and

with the rank that in the opinion of the governor the former

officer would have attained if the officer had not been

dismissed. The reappointment of the former officer may be made if

a position vacancy is available under applicable tables of

organization. All time between the dismissal and reappointment

shall be considered as service for all purposes.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.115. FINALITY OF PROCEEDINGS, FINDINGS, AND SENTENCES.

The appellate review of records of trial provided by this

chapter, the proceedings, findings, and sentences of

courts-martial as reviewed and approved, as required by this

chapter, and all dismissals and discharges carried into execution

under sentences by courts-martial following review and approval

as required by this chapter, are final and conclusive. Orders

publishing the proceedings of the courts-martial and all action

taken pursuant to those proceedings are binding on all

departments, courts, agencies, and officers of the state, subject

only to action on a petition for a new trial as provided in

Section 432.112.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER J. PUNITIVE ARTICLES

Sec. 432.121. PERSONS TO BE TRIED OR PUNISHED. A person may not

be tried or punished for any offense provided for in this

subchapter unless it was committed while the person was in a duty

status or during a period in which the person was under lawful

orders to be in a duty status.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.122. PRINCIPALS. A person subject to this chapter is a

principal if the person:

(1) commits an offense punishable under this chapter, or aids,

abets, counsels, commands, or procures its commission; or

(2) causes an act to be done that if directly performed by the

person would be punishable under this chapter.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.123. ACCESSORY AFTER THE FACT. A person subject to

this chapter shall be punished as a court-martial directs if the

person knows that an offense punishable under this chapter has

been committed and receives, comforts, or assists the offender in

order to hinder or prevent the offender's apprehension, trial, or

punishment.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.124. CONVICTION OF LESSER INCLUDED OFFENSE. An accused

may be found guilty of an offense necessarily included in the

offense charged or of an attempt to commit either the offense

charged or an offense necessarily included in the offense

charged.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.125. ATTEMPTS. (a) An act done with specific intent

to commit an offense under this chapter amounting to more than

mere preparation and tending, even though failing to effect its

commission, is an attempt to commit that offense.

(b) A person subject to this chapter who attempts to commit an

offense punishable under this chapter shall be punished as a

court-martial directs, unless otherwise specifically prescribed.

(c) A person subject to this chapter may be convicted of an

attempt to commit an offense although it appears on the trial

that the offense was consummated.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.126. CONSPIRACY. A person subject to this chapter who

conspires with another person to commit an offense under this

chapter shall be punished as a court-martial directs if one or

more of the conspirators does an act to effect the object of the

conspiracy.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.127. SOLICITATION. (a) A person subject to this

chapter who solicits or advises another or others to desert in

violation of Section 432.130 or mutiny in violation of Section

432.139 shall, if the offense solicited or advised is attempted

or committed, be punished with the punishment provided for the

commission of the offense. If the offense solicited or advised is

not committed or attempted, the person shall be punished as a

court-martial directs.

(b) A person subject to this chapter who solicits or advises

another or others to commit an act of sedition in violation of

Section 432.139 shall, if the offense solicited or advised is

committed, be punished with the punishment provided for the

commission of the offense. If the offense solicited or advised is

not committed, the person shall be punished as a court-martial

directs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 309, Sec. 10, eff. Sept. 1,

1999.

Sec. 432.128. FRAUDULENT ENLISTMENT, APPOINTMENT, OR SEPARATION.

A person shall be punished as a court-martial directs if the

person:

(1) procures his own enlistment or appointment in the state

military forces by knowingly false representation or deliberate

concealment as to his qualifications for that enlistment or

appointment and receives pay or allowances under the enlistment

or appointment; or

(2) procures his own separation from the state military forces

by knowingly false representation or deliberate concealment as to

his eligibility for that separation.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.129. UNLAWFUL ENLISTMENT, APPOINTMENT, OR SEPARATION.

A person subject to this chapter who effects an enlistment or

appointment in or a separation from the state military forces of

a person who is known to him to be ineligible for that

enlistment, appointment, or separation because it is prohibited

by law, regulation, or order shall be punished as a court-martial

directs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.130. DESERTION. (a) A member of the state military

forces is guilty of desertion if the member:

(1) without authority goes or remains absent from his unit,

organization, or place of duty with intent to remain away

permanently;

(2) quits his unit, organization, or place of duty with intent

to avoid hazardous duty or to shirk important service; or

(3) without being regularly separated from one of the state

military forces, enlists or accepts an appointment in the same or

another of the state military forces, or in one of the armed

forces of the United States, without fully disclosing the fact

that he has not been regularly separated.

(b) A commissioned officer of the state military forces who,

after tender of his resignation and before notice of its

acceptance, quits his post or proper duties without leave and

with intent to remain away permanently is guilty of desertion.

(c) A person found guilty of desertion or attempt to desert

shall be punished as a court-martial directs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.131. ABSENCE WITHOUT LEAVE. A person subject to this

chapter shall be punished as a court-martial directs if the

person without authority:

(1) fails to go to his appointed place of duty at the time

prescribed;

(2) goes from that place; or

(3) absents himself or remains absent from his unit,

organization, or place of duty at which he is required to be at

the time prescribed.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.132. MISSING MOVEMENT. A person subject to this

chapter who through neglect or design misses the movement of a

ship, aircraft, or unit with which he is required to move in the

course of duty shall be punished as a court-martial directs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.133. CONTEMPT TOWARDS GOVERNOR. A person subject to

this chapter who uses contemptuous words against the governor

shall be punished as a court-martial directs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.134. DISRESPECT TOWARD SUPERIOR COMMISSIONED OFFICER.

A person subject to this chapter who behaves with disrespect

toward his superior commissioned officer shall be punished as a

court-martial directs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.135. ASSAULTING OR WILFULLY DISOBEYING SUPERIOR

COMMISSIONED OFFICER. A person subject to this chapter shall be

punished as a court-martial directs if the person:

(1) strikes his superior commissioned officer or draws or lifts

up a weapon or offers any violence against him while in the

execution of his office; or

(2) wilfully disobeys a lawful command of his commissioned

officer.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.136. INSUBORDINATE CONDUCT TOWARD WARRANT OFFICER OR

NONCOMMISSIONED OFFICER. A warrant officer or enlisted member

shall be punished as a court-martial directs if the officer or

member:

(1) strikes or assaults a warrant officer or noncommissioned

officer while that officer is in the execution of his office;

(2) wilfully disobeys the lawful order of a warrant officer or

noncommissioned officer; or

(3) treats with contempt or is disrespectful in language or

deportment toward a warrant officer or noncommissioned officer

while that officer is in the execution of his office.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.137. FAILURE TO OBEY ORDER OR REGULATION. A person

subject to this chapter shall be punished as a court-martial

directs if the person:

(1) violates or fails to obey a lawful general order or

regulation;

(2) having knowledge of any other lawful order issued by a

member of the state military forces that it is the person's duty

to obey, fails to obey the order; or

(3) is derelict in the performance of the person's duties.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.138. CRUELTY AND MALTREATMENT. A person subject to

this chapter who is guilty of cruelty toward, or oppression or

maltreatment of, any person subject to his order shall be

punished as a court-martial directs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.139. MUTINY, SEDITION, FAILURE TO SUPPRESS MUTINY OR

SEDITION. A person subject to this chapter who:

(1) with intent to usurp or override lawful military authority

refuses, in concert with any other person, to obey orders or

otherwise do his duty or creates a violence or disturbance is

guilty of mutiny;

(2) with intent to cause the overthrow or destruction of lawful

civil authority, creates, in concert with any other person,

revolt, violence, or other disturbance against that authority is

guilty of sedition;

(3) fails to do his utmost to prevent and suppress a mutiny or

sedition being committed in his presence, or fails to take all

reasonable means to inform his superior commissioned officer or

commanding officer of a mutiny or sedition that he knows or has

reason to believe is taking place, is guilty of a failure to

suppress or report a mutiny or sedition.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.140. RESISTANCE, BREACH OF ARREST, AND ESCAPE. A

person subject to this chapter who resists apprehension, breaks

arrest, or escapes from physical restraint lawfully imposed shall

be punished as a court-martial directs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.141. RELEASING PRISONER WITHOUT PROPER AUTHORITY. A

person subject to this chapter who, without proper authority,

releases a prisoner committed to his charge, or who through

neglect or design permits the prisoner to escape, shall be

punished as a court-martial directs, whether or not the prisoner

was committed in strict compliance with law.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.142. UNLAWFUL DETENTION OF ANOTHER. A person subject

to this chapter who, except as provided by law or regulation,

apprehends, arrests, or confines a person shall be punished as a

court-martial directs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.143. NONCOMPLIANCE WITH PROCEDURAL RULES. A person

subject to this chapter shall be punished as a court-martial

directs if the person:

(1) is responsible for unnecessary delay in the disposition of a

case of a person accused of an offense under this chapter; or

(2) knowingly and intentionally fails to enforce or comply with

a provision of this chapter regulating the proceedings before,

during, or after trial of an accused.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.151. FALSE OFFICIAL STATEMENTS. A person subject to

this chapter who, with intent to deceive, signs any false record,

return, regulation, order, or other official document, knowing it

to be false, or makes any other false official statement knowing

it to be false, shall be punished as a court-martial directs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.152. MILITARY PROPERTY--LOSS, DAMAGE, DESTRUCTION, OR

WRONGFUL DISPOSITION. A person subject to this chapter shall be

punished as a court-martial directs if the person, without proper

authority, sells or otherwise disposes of, or wilfully or through

neglect damages, destroys, loses, or suffers to be damaged,

destroyed, sold, or wrongfully disposed of any military property

of the United States or the state.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.153. PROPERTY OTHER THAN MILITARY PROPERTY--WASTE,

SPOILAGE, OR DESTRUCTION. A person subject to this chapter who,

while in a duty status, wilfully or recklessly wastes, spoils, or

otherwise wilfully and wrongfully destroys or damages any

property other than military property of the United States or of

this state shall be punished as a court-martial directs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.154. IMPROPER HAZARDING OF VESSEL. A person subject to

this chapter who wilfully and wrongfully or who negligently

hazards or suffers to be hazarded any vessel of the armed forces

of the United States or of the state military forces shall be

punished as a court-martial directs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.155. DRIVING WHILE INTOXICATED OR WHILE UNDER INFLUENCE

OF NARCOTIC DRUG. A person subject to this chapter who operates

a vehicle while under the influence of intoxicating liquor or a

narcotic drug, or in a reckless or wanton manner, shall be

punished as a court-martial directs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.156. DRUNK ON DUTY; SLEEPING ON POST; LEAVING POST

BEFORE RELIEF. A person subject to this chapter who is found

under the influence of intoxicating liquor or narcotic drugs

while on duty, or found sleeping on his post, or who leaves his

post before he is regularly relieved, shall be punished as a

court-martial directs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.157. MALINGERING. A person subject to this chapter

shall be punished as a court-martial directs if the person, for

the purpose of avoiding work, duty, or service in the state

military forces:

(1) feigns illness, physical disablement, mental lapse, or

derangement; or

(2) intentionally inflicts self-injury.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.158. RIOT OR BREACH OF PEACE. A person subject to this

chapter who causes or participates in a riot or breach of the

peace shall be punished as a court-martial directs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.159. PROVOKING SPEECHES OR GESTURES. A person subject

to this chapter who uses provoking or reproachful words or

gestures towards another person subject to this chapter shall be

punished as a court-martial directs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.160. LARCENY AND WRONGFUL APPROPRIATION. (a) A person

subject to this chapter who wrongfully takes, obtains, or

withholds, by any means, from the possession of the owner or any

other person any money, personal property, or article of value of

any kind:

(1) with intent permanently to deprive or defraud another person

of the use and benefit of property, or to appropriate it to his

own use or the use of any person other than the owner, steals

that property and is guilty of larceny; or

(2) with intent temporarily to deprive or defraud another person

of the use and benefit of property or to appropriate it to his

own use or the use of any person other than the owner, is guilty

of wrongful appropriation.

(b) A person found guilty of larceny or wrongful appropriation

shall be punished as a court-martial directs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.161. FORGERY. A person subject to this chapter is

guilty of forgery and shall be punished as a court-martial

directs if the person, with intent to defraud:

(1) falsely makes or alters a signature to a writing or any part

of a writing that would, if genuine, apparently impose a legal

liability on another or change his legal right or liability to

his prejudice; or

(2) utters, offers, issues, or transfers such a writing, known

by him to be so made or altered.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.162. EXTORTION. A person subject to this chapter who

communicates threats to another person with the intent to obtain

anything of value or any acquittance, advantage, or immunity is

guilty of extortion and shall be punished as a court-martial

directs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.163. ASSAULT. A person subject to this chapter who

attempts or offers with unlawful force or violence to do bodily

harm to another person, whether or not the attempt or offer is

consummated, is guilty of assault and shall be punished as a

court-martial directs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.164. PERJURY. A person subject to this chapter who in

a judicial proceeding or in a court of justice conducted under

this chapter wilfully and corruptly gives, on a lawful oath or in

any form allowed by law to be substituted for an oath, false

testimony material to the issue or matter of inquiry is guilty of

perjury and shall be punished as a court-martial directs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.165. FRAUDS AGAINST GOVERNMENT. A person subject to

this chapter on conviction shall be punished as a court-martial

directs if the person:

(1) knowing it to be false or fraudulent:

(A) makes a claim against the United States, the state, or an

officer of the United States or the state; or

(B) presents to a person in the civil or military service of the

United States or the state for approval or payment a claim

against the United States, the state, or an officer of the United

States or the state;

(2) for the purpose of obtaining the approval, allowance, or

payment of a claim against the United States, the state, or an

officer of the United States or the state:

(A) makes or uses a writing or other paper knowing it to contain

false or fraudulent statements;

(B) makes an oath to a fact or to a writing or other paper

knowing the oath to be false; or

(C) forges or counterfeits a signature on a writing or other

paper, or uses such a signature knowing it to be forged or

counterfeited;

(3) having charge, possession, custody, or control of money or

other property of the United States or the state, furnished or

intended for the armed forces of the United States or the state

military forces, knowingly delivers to a person having authority

to receive it, any amount of the money or property less than that

for which he receives a certificate or receipt; or

(4) being authorized to make or deliver a paper certifying the

receipt of property of the United States or the state, furnished

or intended for the armed forces of the United States or the

state military forces, makes or delivers to a person the paper

without having full knowledge of the truth of its statements and

with intent to defraud the United States or the state.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.166. CONDUCT UNBECOMING AN OFFICER AND A GENTLEMAN. A

commissioned officer or officer candidate who is convicted of

conduct unbecoming an officer and a gentleman shall be punished

as a court-martial directs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.167. GENERAL ARTICLE. Whether or not specifically

mentioned by this chapter, all disorders and neglects to the

prejudice of good order and discipline in the state military

forces and all conduct of a nature to bring discredit on the

state military forces, of which persons subject to this chapter

may be guilty, shall be taken cognizance of by a general,

special, or summary court-martial, according to the nature and

degree of the offense, and shall be punished at the discretion of

the court.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER K. MISCELLANEOUS PROVISIONS

Sec. 432.181. COURTS OF INQUIRY. (a) Courts of inquiry to

investigate any matter may be convened by the governor, by a

person designated by the governor for that purpose, or by a

person authorized to convene a general court-martial by this

chapter, whether or not a person involved has requested an

inquiry.

(b) A court of inquiry consists of three or more commissioned

officers. For each court of inquiry the convening authority shall

also appoint counsel for the court.

(c) A person subject to this chapter whose conduct is subject to

inquiry shall be designated as a party. A person subject to this

chapter or employed in the division of military affairs who has a

direct interest in the subject of inquiry has the right to be

designated as a party on request to the court. A person

designated as a party is entitled to due notice and has the

rights to be present, to be represented by counsel, to

cross-examine witnesses, and to introduce evidence.

(d) Members of a court of inquiry may be challenged by a party,

but only for cause stated to the court.

(e) The members, counsel, reporter, and interpreters of courts

of inquiry shall take an oath or affirmation to faithfully

perform their duties.

(f) Witnesses may be summoned to appear and testify and be

examined before courts of inquiry, as provided for

courts-martial.

(g) Courts of inquiry shall make findings of fact but may not

express opinions or make recommendations unless required to do so

by the convening authority.

(h) Each court of inquiry shall keep a record of its

proceedings, which shall be authenticated by the signatures of

the president and counsel for the court and forwarded to the

convening authority. If the record cannot be authenticated by the

president, it shall be signed by a member in lieu of the

president. If the record cannot be authenticated by the counsel

for the court, it shall be signed by a member in lieu of the

counsel.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.182. AUTHORITY TO ADMINISTER OATHS. (a) The following

persons may administer oaths for the purpose of military

administration including military justice, and they have the

general powers of a notary public in the performance of all

notarial acts to be executed by members of the state military

forces, wherever they may be:

(1) the state judge advocate general and all judge advocates;

(2) law specialists and military judges;

(3) a summary courts-martial officer;

(4) adjutants, assistant adjutants, acting adjutants, and

personnel adjutants;

(5) administrative officers, assistant administrative officers,

and acting administrative officers;

(6) staff judge advocates and legal officers, and acting or

assistant staff judge advocates and legal officers; and

(7) all other persons designated by regulations of the state

military forces or by statute.

(b) The following persons may administer oaths necessary in the

performance of their duties:

(1) the president, military judge, trial counsel, and assistant

trial counsel for all general and special courts-martial;

(2) the president, counsel for the court, and recorder of any

court of inquiry;

(3) officers designated to take a deposition;

(4) persons detailed to conduct an investigation;

(5) recruiting officers; and

(6) all other persons designated by regulations of the state

military forces or by statute.

(c) A fee may not be paid to or received by any person for the

performance of a notarial act authorized by this section.

(d) The signature without seal of such a person acting as

notary, together with the title of his office, is prima facie

evidence of his authority.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 309, Sec. 11, eff. Sept. 1,

1999.

Sec. 432.183. SECTIONS TO BE EXPLAINED. Sections 432.002,

432.003, 432.011-432.017, 432.021, 432.044, 432.046, 432.052,

432.062, 432.063, 432.091, 432.121-432.167, and 432.183-432.185

shall be carefully explained to every enlisted member at the time

of or not later than the 30th day after the date of his

enlistment, transfer, or induction into, or his order to duty in

or with, any of the state military forces. They shall also be

explained annually to each unit of the state military forces. A

complete text of this chapter and of the regulations prescribed

by the governor under this chapter shall be made available to any

member of the state military forces, on his request, for his

personal examination.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.184. COMPLAINTS OF WRONGS. (a) A member of the state

military forces who believes himself wronged by his commanding

officer, and who, on due application to that commanding officer,

is refused redress, may complain to any superior commissioned

officer, who shall forward the complaint to the next highest

commander, who shall examine into the complaint and take proper

measures for redressing the wrong complained of, and send to the

adjutant general, as soon as possible, a true statement of that

complaint with the proceedings had on it.

(b) If an action or proceeding of any nature is commenced in a

court other than a military court by any person against a member

of the state military forces for any act done or caused, or

ordered or directed to be done, in the line of duty while the

member was not in federal service, as determined by the adjutant

general, all expenses of representation in the action or

proceeding, including fees of witnesses, depositions, court

costs, and all costs for transcripts of records or other

documents that might be needed during trial or appeal shall be

paid as provided by this chapter. In such an action or proceeding

the adjutant general, on the written request of the member

involved, shall designate the state judge advocate general, a

judge advocate, or a legal officer of the state military forces

to represent the member. Judge advocates or legal officers

performing duty under this subsection will be called to duty by

order of the governor. If the military legal services, as

provided above, are not available, the adjutant general, after

consultation with the state judge advocate general and member

involved, shall contract with a competent private attorney to

conduct the representation.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 309, Sec. 12, eff. Sept. 1,

1999.

Sec. 432.185. REDRESS OF INJURIES TO PROPERTY. (a) If

complaint is made to a commanding officer that wilful damage has

been done to the property of any person or that a person's

property has been wrongfully taken by members of the state

military forces, the officer, subject to regulations the governor

prescribes, may convene a board to investigate the complaint. The

board shall consist of from one to three commissioned officers,

and for the purpose of that investigation, it may summon

witnesses, examine them on oath or affirmation, receive

depositions or other documentary evidence, and assess the damages

sustained against the responsible parties. The assessment of

damages made by the board is subject to the approval of the

commanding officer, and in the amount approved by him shall be

charged against the pay of the offenders. The order of the

commanding officer directing charges authorized by this section

is conclusive, except as provided by Subsection (c), on any

disbursing officer for the payment by him to the injured parties

of the damages assessed and approved.

(b) If the offenders cannot be ascertained, but the organization

or detachment to which they belong is known, charges totaling the

amount of damages assessed and approved may be paid to the

injured parties from the military funds of the units of the state

military forces to which the offenders belong.

(c) A person subject to this chapter who is accused of causing

wilful damage to property has the rights to be represented by

counsel, to summon witnesses in his behalf, and to cross-examine

those appearing against him. The counsel mentioned must be

military counsel, provided by the commanding officer instituting

this inquiry. The accused may also employ civilian counsel of his

own choosing at his own expense. The accused has the right of

appeal to the next higher commander.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.186. IMMUNITY FOR ACTION OF MILITARY COURTS. An

accused may not bring an action or proceeding against the

convening authority or a member of a military court, board

convened under this chapter or military regulations, or officer

or person acting under the authority of a court or board or

reviewing its proceedings because of the approval, imposition, or

execution of a sentence, the imposition or collection of a fine

or penalty, or the execution of a process or mandate of a

military court, board convened under this chapter, or military

regulation.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.187. DELEGATION OF AUTHORITY BY GOVERNOR. The governor

may delegate any authority vested in him under this chapter and

may provide for the subdelegation of this authority. The governor

may not delegate the power given him by Section 432.093(d).

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.188. EXECUTION OF PROCESS AND SENTENCE. (a) In the

state military forces not in federal service, the processes and

sentences of its courts-martial shall be executed by the civil

officers prescribed by the laws of the state.

(b) If the sentence of a court-martial, as approved and ordered

executed, adjudges confinement, and the convening authority has

approved the sentence in whole or in part, the reviewing

authority, or the commanding officer for the time being, as the

case may be, shall issue a warrant of commitment to the sheriff

of the county in which the court-martial was held or in which the

offense was committed, directing the sheriff to take the body of

the sentenced person and confine him in the county jail of the

county for the period named in the sentence, as approved, or

until the sheriff is directed to release him by proper authority.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.189. PROCESS OF MILITARY COURTS. (a) A military court

may issue any process or mandate necessary to carry into effect

its powers. The court may issue subpoenas and subpoenas duces

tecum and enforce by attachment attendance of witnesses and

production of books and records if it is sitting in the state and

the witnesses, books, and records sought are also located in the

state.

(b) A process or mandate may be issued by a summary

court-martial, provost court, or the president of another

military court and may be directed to and executed by a marshal

of the military court or any peace officer. A process or mandate

must be in the form prescribed by regulations issued under this

chapter.

(c) All officers to whom process or mandates may be directed

shall execute them and make return of their acts under the

process or mandates according to the requirements of those

documents. Except as otherwise specifically provided by this

chapter, an officer may not demand or require payment of a fee or

charge for receiving, executing, or returning such a process or

mandate or for any service in connection with the process or

mandate.

(d) The president of a court-martial and any summary court

officer may issue all necessary process, subpoenas, attachments,

warrants, or arrest and warrant of commitment, under his hand, in

the name of the state, and directed to a sheriff or constable,

who shall serve or execute it in the same manner in which similar

process issued by a magistrate is served or executed.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.190. PAYMENT OF FINES, COSTS, AND DISPOSITION THEREOF.

(a) A fine or forfeiture imposed by general court-martial shall

be paid to the officer ordering the court or to the officer

commanding at that time. The officer, not later than the fifth

day after the date of the payment's receipt, shall pay it to the

adjutant general, who shall disburse it as he sees fit for

military purposes.

(b) A fine or forfeiture imposed by a special or summary

court-martial shall be paid to the officer ordering the court or

the officer commanding at that time. The officer, not later than

the fifth day after the date of the payment's receipt, shall

place it to the credit of the military unit fund of the unit of

which the person fined was a member when the fine was imposed.

(c) If the sentence of a court-martial adjudges a fine against a

person and the fine has not been fully paid before the 11th day

after the date of its confirmation, the convening authority shall

issue a warrant of commitment directed to the sheriff of the

county in which the court-martial was held or in which the

offense was committed, directing him to take the body of the

convicted person and confine him in the county jail for one day

for a fine not exceeding $1 and one additional day for every

dollar above that amount.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.191. PRESUMPTION OF JURISDICTION. The jurisdiction of

the military courts and boards established by this chapter shall

be presumed and the burden of proof rests on a person seeking to

oust those courts or boards of jurisdiction in any action or

proceeding.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.192. WITNESSES' EXPENSES. (a) Persons in the employ

of this state but not belonging to its military forces if

traveling on summons as witnesses before military courts, are

entitled to round trip transportation between their place of

residence and the place where the court is in session. If

transportation is not furnished, they are entitled to

reimbursement of the cost of travel actually performed by the

shortest usually traveled route and to reimbursement of the

actual cost of meals and rooms at a rate not to exceed $25 a day

for each actually and unavoidably consumed in travel or in

attendance on the court under the order or summons. Allowance may

not be made to them if attendance on court does not require them

to leave their place of residence.

(b) A person not in the employ of this state and not belonging

to its active military forces, who has been duly summoned to

appear as a witness before a military court, is entitled to

receive $50 a day for each day actually in attendance on the

court, and 12 cents a mile for going from his place of residence

to the place of trial or hearing, and 12 cents a mile for

returning. Civilian witnesses will be paid by the adjutant

general's department.

(c) The charges for return journeys of witnesses shall be made

on the basis of the actual charges allowed for travel to the

court, and the entire account thus completed in this manner shall

be paid on discharge from attendance without waiting for

completion of return travel.

(d) Fees may not be allowed to a person as witness fees, unless

the person has been subpoenaed, attached, or recognized as a

witness in the case.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.193. ARREST, BONDS, LAWS APPLICABLE. (a) If charges

against a person in the military service of this state are made

or referred to a convening authority authorized to convene a

court-martial for the trial of the person, and a convening

authority, believing that the charges can be sustained and that

the person charged will not appear for trial or intends to flee

from justice, may issue a warrant of arrest to the sheriff or any

constable of the county in which the person charged resides, or

in which he is supposed to be, commanding the sheriff or

constable to take the body of the charged person and confine him

in jail until his case is finally disposed of. The sheriff or

constable, on the order of the convening authority, shall bring

the charged person before the court-martial for trial, or turn

him over to whoever the order may direct. The convening authority

issuing the warrant of arrest shall endorse on it the amount of

bail to be required. It is a violation of duty on the part of a

sheriff or constable to permit a committed person to remain out

of jail, except that the sheriff or constable may, if the person

desires it, permit the person to give bail in the sum endorsed on

the warrant, conditioned for his appearance, from time to time,

before the court-martial as he may be ordered for trial and until

his case is finally disposed of or until he surrenders to the

sheriff or constable as directed by the convening authority of

the court-martial before which he may be ordered for trial.

(b) On the failure of any person who has been admitted to bail

conditioned for his appearance for trial before a court-martial,

or on failure of any person admitted to bail to appear as a

witness in any case before a court-martial, as conditioned in the

bail bond of the person, the court-martial shall certify the fact

of the failure to appear to the convening authority, or to the

officer commanding for the time being, as the case may be. The

officer shall cause a judge advocate or district or county

attorney to file suit in Travis County for the bail.

(c) The rules laid down in the Code of Criminal Procedure

relating to the giving of bail, the amount of bail, the number of

sureties, the persons who may be sureties, the property exempt

from liability, the responsibility of parties to it, and all

other rules of a general nature not inconsistent with this

chapter are applicable to bail taken as provided by this chapter.

(d) A warrant of arrest issued by a convening authority to order

a court-martial, and all subpoenas and other process issued by

courts-martial and courts of inquiry, extend to every part of the

state.

(e) If a lawful process, issued by the proper officer of a

court-martial, comes to the hands of a sheriff or constable, the

sheriff or constable shall perform the usual duties of that

officer and perform all acts and duties imposed by this chapter

or authorized to be performed by a sheriff or constable. Failure

of a sheriff or constable to perform the duties required by this

chapter is a misdemeanor punishable by a fine of not more than

$1,000 and by confinement of not less than six months nor more

than 12 months in jail.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.194. EXPENSES OF ADMINISTRATION. The adjutant general

may pay all expenses incurred in the administration of state

military justice, including the expenses of courts-martial and

expenses incurred under Sections 432.109, 432.184, and 432.192,

from any funds appropriated to the adjutant general's department.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 432.195. SHORT TITLE. This chapter may be cited as the

Texas Code of Military Justice.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 433. STATE OF EMERGENCY

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE C. STATE MILITARY FORCES AND VETERANS

CHAPTER 433. STATE OF EMERGENCY

Sec. 433.001. PROCLAMATION OF STATE OF EMERGENCY. On

application of the chief executive officer or governing body of a

county or municipality during an emergency, the governor may

proclaim a state of emergency and designate the area involved.

For the purposes of this section an emergency exists in the

following situations:

(1) a riot or unlawful assembly by three or more persons acting

together by use of force or violence;

(2) if a clear and present danger of the use of violence exists;

or

(3) a natural or man-made disaster.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 433.002. ISSUANCE OF DIRECTIVES. (a) After a state of

emergency is proclaimed, the governor may issue reasonable

directives calculated to control effectively and terminate the

emergency and protect life and property. Before a directive takes

effect, reasonable notice must be given in a newspaper of general

circulation in the affected area, through television or radio

serving the affected area, or by circulating notices or posting

signs at conspicuous places in the affected area.

(b) The directive may provide for:

(1) control of public and private transportation in the affected

area;

(2) designation of specific zones in the affected area in which,

if necessary, the use and occupancy of buildings and vehicles may

be controlled;

(3) control of the movement of persons;

(4) control of places of amusement or assembly;

(5) establishment of curfews;

(6) control of the sale, transportation, and use of alcoholic

beverages, weapons, and ammunition, except as provided by Section

433.0045; and

(7) control of the storage, use, and transportation of

explosives or flammable materials considered dangerous to public

safety.

(c) A directive takes effect according to its terms, but not

before notice is given as required by Subsection (a). The

governor may amend, modify, or rescind a directive in a manner

similar to adoption of a directive during the state of emergency.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

18, Sec. 3, eff. April 27, 2007.

Sec. 433.003. DURATION OF STATE OF EMERGENCY. (a) Except as

provided by Subsection (b), a directive expires 72 hours after

the time of proclamation of the state of emergency for which it

was issued.

(b) The governor by proclamation may terminate or set a shorter

period for a directive. The governor may proclaim successive

states of emergency, each not exceeding 72 hours, as necessary to

protect health, life, and property in the affected area, and may

extend a directive from one state of emergency to the next.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 433.004. DUTIES OF LAW ENFORCEMENT AGENCY. (a) During a

state of emergency, each law enforcement agency in the state

shall cooperate in the manner the governor or the governor's

designated representative requests and shall allow the use of the

agency's equipment and facilities as the governor or the

governor's designated representative requires, except that if the

agency is not located within the affected area, the use may not

substantially interfere with the normal duties of the agency.

(b) A county or municipal law enforcement agency shall notify

the director of the Department of Public Safety if the agency

receives notice of a threatened or actual disturbance indicating

the possibility of serious domestic violence.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 433.0045. FIREARMS. (a) A directive issued under this

chapter may not authorize the seizure or confiscation of any

firearm or ammunition from an individual who is lawfully carrying

or possessing the firearm or ammunition.

(b) A peace officer who is acting in the lawful execution of the

officer's official duties during a state of emergency may disarm

an individual if the officer reasonably believes it is

immediately necessary for the protection of the officer or

another individual.

(c) The peace officer shall return a firearm and any ammunition

to an individual disarmed under Subsection (b) before ceasing to

detain the individual unless the officer:

(1) arrests the individual for engaging in criminal activity; or

(2) seizes the firearm as evidence in a criminal investigation.

Added by Acts 2007, 80th Leg., R.S., Ch.

18, Sec. 4, eff. April 27, 2007.

Sec. 433.005. CALLING OF STATE MILITARY FORCES. (a) The chief

executive officer or governing body of a county or municipality

may request the governor to provide state military forces to aid

in controlling conditions in the county or municipality that the

officer or governing body believes cannot be controlled by the

local law enforcement agencies alone. On receiving the request,

the governor may order a commander of a unit of the state

military forces to appear at a time and place the governor

directs to aid the civil authorities.

(b) After the forces have appeared at the appointed place, the

commanding officer shall obey and execute the general

instructions of the civil authorities charged by law with the

suppression of riot, the preservation of public peace, and the

protection of life and property. The instructions must be in

writing, except that if written instructions are impracticable,

the instructions may be given verbally in the presence of two or

more credible witnesses. The commanding officer shall exercise

his discretion as to the proper method of practically

accomplishing the instructions.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 433.006. VIOLATIONS. (a) A person who violates this

chapter or a directive issued under this chapter commits an

offense. An offense under this subsection is a misdemeanor

punishable by a fine of not more than $200, confinement for not

more than 60 days, or both.

(b) A temporary restraining order or temporary or permanent

injunction may be issued to prevent violation of this chapter or

a directive issued under this chapter as provided by the Texas

Rules of Civil Procedure and applicable law.

(c) The governor may institute an action under this section in

any court of competent jurisdiction in the state.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 433.007. CONSTRUCTION OF CHAPTER. This chapter shall be

construed broadly to effect its intent to recognize the

governor's broad power of action in the exercise of the police

power of the state to provide adequate control over persons and

conditions during periods of impending or actual public crisis or

disaster and to provide means for local governments to protect

lives and property and maintain the operation of government.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 434. VETERAN ASSISTANCE AGENCIES

GOVERNMENT CODETITLE 4. EXECUTIVE BRANCHSUBTITLE C. STATE MILITARY FORCES AND VETERANSCHAPTER 434. VETERAN ASSISTANCE AGENCIESSUBCHAPTER A. TEXAS VETERANS COMMISSIONSec. 434.001. COMMISSION. The Texas Veterans Commission is an agency of the state.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 434.002. APPLICATION OF SUNSET, OPEN MEETINGS, AND ADMINISTRATIVE PROCEDURE LAWS. (a) The Texas Veterans Commission is subject to Chapter 325 (Texas Sunset Act). Unless continued in existence as provided by that chapter, the commission is abolished September 1, 2013.(b) The commission is subject to Chapter 551, and Chapter 2001.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 3.07, eff. Nov. 12, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(50), (83), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 970, Sec. 2.02, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1169, Sec. 2.02, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1481, Sec. 2.03, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1112, Sec. 2.01, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1269, Sec. 1, eff. September 1, 2007.

Sec. 434.003. MEMBERS. (a) The commission is composed of five members appointed by the governor with the advice and consent of the senate. The governor shall make each appointment without regard to the race, color, disability, sex, religion, age, or national origin of the appointee.(b) A member must be a citizen and resident of the state. At least three members must have been honorably discharged or honorably released from active military service of the United States. At least one member must be a person classified as a disabled veteran by the United States Veterans Administration or the branch of the United States armed forces in which the person served. This person's disability must be service-connected and compensable.(c) A person having a less than honorable discharge from military service is not eligible to be a member. No two members may reside in the same senatorial district.(d) Members are appointed for staggered six-year terms.(e) A person may not be a member of the commission if the person or the person's spouse:(1) is employed by or participates in the management of a business entity or other organization, other than a veterans service organization, receiving money from the commission; or(2) owns or controls, directly or indirectly, more than a 10 percent interest in a business entity or other organization receiving money from the commission.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2003, 78th Leg., ch. 1170, Sec. 45.01, eff. Sept. 1, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 12.01, eff. Jan. 11, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1269, Sec. 2, eff. September 1, 2007.

Sec. 434.004. CONFLICT OF INTEREST. (a) In this section, "Texas trade association" means a cooperative and voluntarily joined statewide association of business or professional competitors in this state designed to assist its members and its industry or profession in dealing with mutual business or professional problems and in promoting their common interest.(b) A person may not be a commission employee employed in a "bona fide executive, administrative, or professional capacity," as that phrase is used for purposes of establishing an exemption to the overtime provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.), if:(1) the person is an officer, employee, or paid consultant of a Texas or national veterans service organization or a Texas trade association in the field of labor, workforce development, or career schools and colleges; or(2) the person's spouse is an officer, manager, or paid consultant of a Texas or national veterans service organization or a Texas trade association in the field of labor, workforce development, or career schools and colleges.(c) A person may not serve as a member of the commission if:(1) the person is an officer, employee, or paid consultant of a Texas trade association in the field of labor, workforce development, or career schools and colleges; or(2) the person's spouse is an officer, manager, or paid consultant of a Texas trade association in the field of labor, workforce development, or career schools and colleges.(d) A person required to register as a lobbyist under Chapter 305 because of activities on behalf of a veterans association may not serve as a member of or as general counsel to the commission.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1269, Sec. 3, eff. September 1, 2007.

Sec. 434.005. REMOVAL. (a) It is a ground for removal from the commission if a member:(1) does not have at the time of taking office, or does not maintain during the service on the commission, the qualifications required by Section 434.003 for appointment to the commission;(2) violates a prohibition under Section 434.004;(3) fails to attend at least half of the regularly scheduled commission meetings held in a calendar year, excluding meetings held while the person was not a member of the commission without an excuse approved by a majority vote of the commission; or(4) cannot, because of illness or disability, discharge the member's duties for a substantial part of the member's term.(b) The validity of an action of the commission is not affected by the fact that it is taken when a ground for removal of a commission member exists.(c) If the executive director has knowledge that a potential ground for removal exists, the executive director shall notify the presiding officer of the commission of the potential ground. The presiding officer shall then notify the governor and the attorney general that a potential ground for removal exists. If the potential ground for removal involves the presiding officer, the executive director shall notify the next highest ranking officer of the commission, who shall then notify the governor and the attorney general that a potential ground for removal exists.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1269, Sec. 4, eff. September 1, 2007.

Sec. 434.006. OFFICERS; COMMISSION ACTIONS. (a) The governor shall designate a member of the commission as the presiding officer of the commission to serve in that capacity at the pleasure of the governor.(b) The commission annually shall elect from among its members an assistant presiding officer and a secretary. An officer shall serve until the officer's successor is appointed and qualified.(c) The commission shall meet at least once in each three-month period. No action may be taken by less than a majority of the commission.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1269, Sec. 5, eff. September 1, 2007.

Sec. 434.0061. TRAINING. (a) A person who is appointed to and qualifies for office as a member of the commission may not vote, deliberate, or be counted as a member in attendance at a meeting of the commission until the person completes a training program that complies with this section.(b) The training program must provide the person with information regarding:(1) the legislation that created the commission;(2) the programs, functions, rules, and budget of the commission;(3) the results of the most recent formal audit of the commission;(4) the requirements of laws relating to open meetings, public information, administrative procedure, and conflicts of interest; and(5) any applicable ethics policies adopted by the commission or the Texas Ethics Commission.(c) A person appointed to the commission is entitled to reimbursement, as provided by the General Appropriations Act, for the travel expenses incurred in attending the training program regardless of whether the attendance at the program occurs before or after the person qualifies for office.

Added by Acts 2007, 80th Leg., R.S., Ch. 1269, Sec. 6, eff. September 1, 2007.

Sec. 434.007. DUTIES. The commission shall:(1) compile federal, state, and local laws enacted to benefit members of the armed forces, veterans, and their families and dependents;(2) collect information relating to services and facilities available to veterans;(3) cooperate with veterans service agencies in the state;(4) inform members and veterans of the armed forces, their families and dependents, and military and civilian authorities about the existence or availability of:(A) educational training and retraining facilities;(B) health, medical, rehabilitation, and housing services and facilities;(C) employment and reemployment services;(D) provisions of federal, state, and local law affording rights, privileges, and benefits to members and veterans of the armed forces and their families and dependents; and(E) other similar, related, or appropriate matters;(5) assist veterans and their families and dependents in presenting, proving, and establishing claims, privileges, rights, and benefits they may have under federal, state, or local law;(6) cooperate with all government and private agencies securing services or benefits to veterans and their families and dependents;(7) investigate, and if possible correct, abuses or exploitation of veterans or their families or dependents, and recommend necessary legislation for full correction;(8) coordinate the services and activities of state departments and divisions having services and resources affecting veterans or their families or dependents;(9) provide training and certification of veterans county service officers and assistant veterans county service officers in accordance with Section 434.038; and(10) through surveys or other reasonable and accurate methods of estimation, collect and maintain for each county in the state the number of servicemembers and veterans residing in the county and annually update and publish the information on the commission's website.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 364, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1381, Sec. 3, eff. September 1, 2007.

Sec. 434.0071. MEMORANDUM OF UNDERSTANDING. The commission shall adopt a joint memorandum of understanding with the following governmental entities to coordinate the provision of services to state military veterans:(1) the Texas Workforce Commission;(2) the Veterans' Land Board; and(3) any other agency of the state that administers a program applicable only to veterans or the family members of veterans.

Added by Acts 2001, 77th Leg., ch. 175, Sec. 1, eff. May 18, 2001.

Sec. 434.0072. "TAPS" TUITION VOUCHER PROGRAM. (a) In this section, "institution of higher education" and "private or independent institution of higher education" have the meanings assigned by Section 61.003, Education Code.(b) The commission shall establish a program to issue vouchers to be exchanged for an exemption from the payment of tuition and required fees at an institution of higher education as provided by Section 54.215, Education Code, to students in grades 6 through 12 or at postsecondary educational institutions who sound "Taps" on a bugle, trumpet, or cornet during military honors funerals held in this state for deceased veterans. A voucher must be issued in the amount of $25 for each time a student sounds "Taps" as described by this subsection.(c) The commission by rule shall design a form for the vouchers and distribute the form, with an explanation of the form's use, to each funeral director in this state for issuance to a person who is eligible to receive a voucher under this section. The commission may not charge a fee for distribution of the form.(d) The commission shall encourage a private or independent institution of higher education to grant a tuition and fee exemption in exchange for a voucher.(e) A voucher issued under this section may be used by the student at any time and is not transferable.

Added by Acts 2007, 80th Leg., R.S., Ch. 660, Sec. 1, eff. June 15, 2007.

Sec. 434.0076. RECORD OF COMPLAINTS. (a) The commission shall maintain a system to promptly and efficiently act on complaints filed with the commission. The commission shall maintain information about parties to the complaint, the subject matter of the complaint, a summary of the results of the review or investigation of the complaint, and its disposition.(b) The commission shall make information available describing its procedures for complaint investigation and resolution.(c) The commission shall periodically notify the complaint parties of the status of the complaint until final disposition.

Added by Acts 2007, 80th Leg., R.S., Ch. 1269, Sec. 7, eff. September 1, 2007.

Sec. 434.0077. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE RESOLUTION PROCEDURES. (a) The commission shall develop and implement a policy to encourage the use of:(1) negotiated rulemaking procedures under Chapter 2008 for the adoption of commission rules; and(2) appropriate alternative dispute resolution procedures under Chapter 2009 to assist in the resolution of internal and external disputes under the commission's jurisdiction.(b) The commission's procedures relating to alternative dispute resolution shall conform, to the extent possible, to any model guidelines issued by the State Office of Administrative Hearings for the use of alternative dispute resolution by state agencies.(c) The commission shall designate a trained person to:(1) coordinate the implementation of the policy adopted under Subsection (a);(2) serve as a resource for any training needed to implement the procedures for negotiated rulemaking or alternative dispute resolution; and(3) collect data concerning the effectiveness of those procedures, as implemented by the commission.

Added by Acts 2007, 80th Leg., R.S., Ch. 1269, Sec. 7, eff. September 1, 2007.

Sec. 434.0078. CLAIMS ASSISTANCE SERVICES. (a) The commission shall adopt procedures for administering claims assistance services under Section 434.007(5). The procedures shall include:(1) criteria for determining when a veteran's initial claim is substantially complete and basic eligibility requirements are met as provided by federal law;(2) a process for expediting a claim based on hardship, including whether the veteran:(A) is in immediate need;(B) is terminally ill;(C) has a verifiable financial hardship; or(D) has a disability that presents an undue burden;(3) a procedure for counseling veterans on the potential merits or drawbacks of pursuing a claim;(4) a process to ensure adequate documentation and development of a claim or appeal, including early client involvement, collection of needed evidence and records, and analysis of actions necessary to pursue and support a claim or appeal;(5) criteria for evaluating whether a decision of the United States Department of Veterans Affairs contains sufficient cause for filing an appeal;(6) a requirement that a claims counselor report to the United States Department of Veterans Affairs if the counselor has direct knowledge that a claim contains false or deceptive information; and(7) a procedure for prioritizing a claim, when appropriate, or providing an alternative source for obtaining claims assistance services when it is not appropriate to prioritize.(b) The commission shall consult with the United States Department of Veterans Affairs in developing the procedures under Subsection (a) to:(1) ensure the services provided by the commission do not unnecessarily duplicate services provided through the United States Department of Veterans Affairs;(2) ensure that the procedures will provide for resolving disputes at the lowest level of the United States Department of Veterans Affairs benefit decision process;(3) ensure that commission employees are not improperly involved in adjudicating claims; and(4) establish broad areas of cooperation between the commission and the United States Department of Veterans Affairs to streamline and align the commission's service delivery with United States Department of Veterans Affairs processes, including:(A) identifying processes to update changes to veterans' cases and power of attorney designation;(B) cooperating to expedite hardship cases and appeals; and(C) identifying opportunities for the United States Department of Veterans Affairs to provide the commission with necessary data to assist with tracking the progress and outcomes of claims.

Added by Acts 2007, 80th Leg., R.S., Ch. 1269, Sec. 7, eff. September 1, 2007.

Sec. 434.008. FEES PROHIBITED. The commission may not charge a fee or permit the payment of a fee by an applicant to a third person for services rendered by the commission.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 434.009. EXECUTIVE DIRECTOR. (a) The commission shall employ an executive director qualified by experience and training to administer the policies of the commission.(b) The executive director shall:(1) place into operation the policies and instructions of the commission;(2) serve as the executive officer of the commission, without the power to vote;(3) be in charge of commission offices;(4) direct the paid personnel of the commission; and(5) be responsible to the commission for all reports, data, and similar information required by the commission.(c) The executive director may:(1) administer oaths;(2) certify official acts under the commission's seal;(3) take depositions inside or outside the state, as provided by law; and(4) compel the production of pertinent books, accounts, records, and documents.(d) The executive director shall devote the executive director's entire time to the duties of the office and may not actively engage or be employed in another business, vocation, or profession.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 434.0091. SEPARATION OF POLICYMAKING AND MANAGEMENT RESPONSIBILITIES. The commission shall develop and implement policies that clearly separate the policymaking responsibilities of the commission and the management responsibilities of the executive director and the staff of the commission.

Added by Acts 2007, 80th Leg., R.S., Ch. 1269, Sec. 8, eff. September 1, 2007.

Sec. 434.010. RULES. (a) The commission may adopt rules that it considers necessary for its administration.(b) The commission shall adopt procedures for receiving input and recommendations from interested persons regarding the development of rules and policies.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1269, Sec. 9, eff. September 1, 2007.

Sec. 434.0101. ADVISORY COMMITTEES. (a) In developing procedures under Section 434.010, the commission may establish and appoint members to an advisory committee to advise and make recommendations to the commission on programs, rules, and policies affecting the delivery of services to veterans.(b) If the commission establishes an advisory committee under Subsection (a), the commission shall adopt rules regarding:(1) the purpose, role, and goals of the committee;(2) the size and quorum requirements of the committee;(3) the qualifications of the members and the criteria for selecting members;(4) the procedures for appointing members;(5) the terms of service of members;(6) the training requirements of members;(7) the implementation of a needs assessment process to regularly evaluate the continuing need for the committee; and(8) a requirement that the committee comply with Chapter 551.

Added by Acts 2007, 80th Leg., R.S., Ch. 1269, Sec. 10, eff. September 1, 2007.

Sec. 434.011. OFFICE; EXPENSES; EMPLOYEES. (a) The state shall provide the commission suitable offices and office equipment in Austin. The commission may incur the expenses necessary to perform its work.(b) The commission shall employ sufficient office personnel, stenographers, typists, and clerical help to maintain the efficient operation of the office.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 434.012. COMPENSATION AND EXPENSES. (a) A member of the commission is entitled to a per diem as set by legislative appropriation for each day that the member engages in commission business.(b) A member is entitled to receive compensation for meals, lodging, or other travel expenses as provided by the General Appropriations Act.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 434.013. FINANCES. (a) The financial transactions of the commission are subject to audit by the state auditor in accordance with Chapter 321, Government Code.(b) On or before December 1 each year, the commission shall make a written report to the governor and the presiding officer of each house of the legislature. The report must include a complete and detailed accounting for all money received and disbursed by the commission during the preceding year.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 584, Sec. 24, eff. Sept. 1, 1989.

Sec. 434.014. EMPLOYMENT PRACTICES. (a) The executive director or the executive director's designee shall develop a career ladder program. The program must require that openings in all positions except entry level positions be posted within the commission concurrently with any public posting.(b) The executive director or the executive director's designee shall develop a system of annual performance evaluation based on measurable job tasks. Merit pay for commission employees must be based on this system.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1385, Sec. 1, eff. June 19, 2009.

Sec. 434.015. INFORMATION OF PUBLIC INTEREST. The commission shall prepare information of public interest describing the functions of the commission and the procedures for filing and for resolution by the commission of public complaints. The commission shall make the information available to the general public and appropriate state agencies.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 434.0151. PUBLIC PARTICIPATION. The commission shall develop and implement policies that provide the public with a reasonable opportunity to appear before the commission and to speak on any issue under the jurisdiction of the commission.

Added by Acts 2007, 80th Leg., R.S., Ch. 1269, Sec. 11, eff. September 1, 2007.

Sec. 434.016. GIFTS AND GRANTS. The commission may accept gifts of money and property and may accept grants.

Added by Acts 2005, 79th Leg., Ch. 395, Sec. 3, eff. September 1, 2005.

Sec. 434.0161. USE OF FUNDS TO SUPPORT OUTREACH AND TRAINING. The commission may use appropriated funds to purchase, for use at outreach and training functions:(1) promotional items that include the agency's name and contact information to be distributed to veterans; and(2) food and beverages.

Added by Acts 2009, 81st Leg., R.S., Ch. 1385, Sec. 2, eff. June 19, 2009.

Sec. 434.017. FUND FOR VETERANS' ASSISTANCE. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 840, Sec. 1 (a) The fund for veterans' assistance is a special fund in the state treasury outside the general revenue fund. The fund is composed of:(1) money transferred to the fund at the direction of the legislature;(2) money deposited to the credit of the fund under Section 502.1746, Transportation Code;(3) gifts and grants contributed to the fund; and(4) the earnings of the fund. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 1385, Sec. 3 (a) The fund for veterans' assistance is a special fund in the state treasury outside the general revenue fund. The fund is composed of:(1) money transferred to the fund at the direction of the legislature;(2) gifts and grants contributed to the fund;(3) the earnings of the fund; and(4) money transferred to the fund from proceeds of the lottery game operated under Section 466.027 or transferred to the fund under Section 466.408(b).(b) Except as provided by Subsections (c) and (e), money in the fund may not be appropriated for any purpose.(c) Money in the fund may be appropriated to the Texas Veterans Commission to:(1) enhance or improve veterans' assistance programs, including veterans' representation and counseling;(2) make grants to address veterans' needs; and(3) administer the fund.(d) The Texas Veterans Commission may adopt rules governing the award of grants by the commission under this section. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 840, Sec. 1 (e) To carry out any purpose of this chapter, the Texas Veterans Commission may solicit and accept a gift, grant, devise, bequest of money, security, service, or property, including money raised or a service provided by a volunteer or volunteer group, to promote the work of the commission. The commission may participate in the establishment and operation of an affiliated nonprofit organization that is established for the purpose of raising money for or providing services or other benefits to the commission. A gift, grant, devise, or bequest to the fund may be appropriated in the same manner as other money in the fund, subject to any limitation or requirement placed on the gift, grant, devise, or bequest by the donor or granting entity. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 1385, Sec. 3 (e) The commission may solicit, accept, or refuse a gift or grant of money, services, or property for any purpose related to the fund for veterans' assistance. A gift or grant to the fund may be appropriated in the same manner as other money in the fund, subject to any limitation or requirement placed on the gift or grant by the donor or granting entity.(f) Sections 403.095 and 404.071 do not apply to the fund.

Added by Acts 2005, 79th Leg., Ch. 395, Sec. 1, eff. September 1, 2005.Redesignated from Government Code, Section 403.108 and amended by Acts 2007, 80th Leg., R.S., Ch. 1418, Sec. 16(a), eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 840, Sec. 1, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1385, Sec. 3, eff. June 19, 2009.

Sec. 434.0171. STATE EMPLOYEE CONTRIBUTIONS TO FUND FOR VETERANS' ASSISTANCE. For purposes of Subchapter I, Chapter 659:(1) the Texas Veterans Commission, for the sole purpose of managing the fund for veterans' assistance, is considered an eligible charitable organization entitled to participate in the state employee charitable campaign; and(2) a state employee is entitled to authorize a deduction for contributions to the Texas Veterans Commission for the purposes of managing the fund for veterans' assistance as a charitable contribution under Section 659.132, and the Texas Veterans Commission may use the contributions for the purposes listed in Section 434.017(c), as redesignated and amended by Chapter 1418 (H.B. 3107), Acts of the 80th Legislature, Regular Session, 2007.

Added by Acts 2009, 81st Leg., R.S., Ch. 840, Sec. 2, eff. June 19, 2009.

Sec. 434.018. PERFORMANCE INCENTIVE AWARD. (a) The commission may make a performance incentive award to an individual or an entity for providing services to veterans as authorized by Section 3(a) of the federal Jobs for Veterans Act (38 U.S.C. Section 4112).(b) The performance incentive award may be monetary or nonmonetary.(c) A performance incentive award made under this section to a state employee is not a promotion or a merit salary increase under Chapter 659.

Added by Acts 2007, 80th Leg., R.S., Ch. 364, Sec. 1, eff. September 1, 2007.Renumbered from Government Code, Section 434.017 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(29), eff. September 1, 2009.

Sec. 434.019. VETERANS HOSPITAL. (a) The Texas Veterans Commission and the Department of State Health Services shall work with the United States Department of Veterans Affairs and any other appropriate federal agency to propose that the federal government establish a veterans hospital in the Rio Grande Valley region of the state.(b) The state may contribute money, property, and other resources to the establishment, maintenance, and operation of a veterans hospital described by this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 439, Sec. 1, eff. June 19, 2009.

Sec. 434.020. NOTICE TO STATE CEMETERY COMMITTEE OF SERVICEMEMBER'S DEATH. The Texas Veterans Commission shall notify the State Cemetery Committee as soon as practicable after the commission receives notice of the death of a member of the United States armed forces from the state who is killed while serving in a combat zone.

Added by Acts 2009, 81st Leg., R.S., Ch. 1394, Sec. 2, eff. June 19, 2009.

Sec. 434.021. CONFIDENTIAL INFORMATION RECEIVED BY THE COMMISSION. Information received by the commission that is confidential under Chapter 552 remains confidential regardless of the format in which the commission maintains the information.

Added by Acts 2009, 81st Leg., R.S., Ch. 1385, Sec. 2, eff. June 19, 2009.

SUBCHAPTER B. VETERANS COUNTY SERVICE OFFICESSec. 434.031. DEFINITIONS. In this subchapter:(1) "Office" means a Veterans County Service Office created under this subchapter.(2) "Officer" means a veterans county service officer or assistant veterans county service officer.(3) "Commission" means the Texas Veterans Commission.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 364, Sec. 2, eff. Sept. 1, 1989.

Sec. 434.032. CREATION. (a) In a county with a population of 200,000 or more, the commissioners court shall maintain a veterans county service office. The office must be:(1) separate and distinct from other county offices; and(2) staffed by at least one full-time employee.(b) In a county with a population of less than 200,000, the commissioners court, by a majority vote of its full membership, may maintain and operate a veterans county service office if the commissioners court determines that the office is a public necessity to enable county residents who are veterans to promptly, properly, and rightfully obtain benefits to which they are entitled.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 434.033. OFFICERS. (a) A commissioners court that maintains and operates an office shall appoint a veterans county service officer and the number of assistant veterans county service officers that it considers necessary.(b) To be appointed as an officer a person must:(1) be qualified by education and training for the duties of the office;(2) be experienced in the law, regulations, and rulings of the United States Department of Veterans Affairs controlling cases that come before the commission; and(3) have the service experience specified by Subsection (c) or be:(A) a widowed Gold Star Mother or unremarried widow of a serviceman or veteran whose death resulted from service; or(B) the spouse of a disabled veteran who has a total disability rating based either on having a service-connected disability with a disability rating of 100 percent or on individual unemployability.(c) To meet the service experience requirement of Subsection (b)(3) a person must have:(1) served on active duty in a branch of the armed forces of the United States;(2) served for at least four months or have a service-connected disability; and(3) been honorably discharged.(d) An officer serves at the pleasure of the commissioners court.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 364, Sec. 3, eff. Sept. 1, 1989.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1194, Sec. 1, eff. June 19, 2009.

Sec. 434.034. JOINT EMPLOYMENT. The commissioners courts of any number of contiguous counties, by a majority vote of the full membership of each commissioners court, may agree to jointly establish an office and employ a veterans county service officer. The agreement must stipulate the amount of compensation and travel and other expenses to be paid by each county.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 434.035. DUTIES. An officer shall aid any county resident who served in the armed forces or nurses corps of the United States, and any orphan or dependent of the person, to prepare, submit, and present any claim against the United States or a state for benefits to which the person may be entitled under United States or state law. The officer shall defeat all unjust claims that come to the officer's attention.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 434.036. PROHIBITIONS. (a) An officer may not charge a fee or permit the payment of a fee by an applicant to a third person for services the officer renders under this subchapter.(b) An officer may not seek to influence the execution of a power of attorney to one national service organization over that of another.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 434.037. ACCESS TO RECORDS. A state eleemosynary or penal institution shall give an officer access to its records to enable the officer to determine the status of a person confined in the institution relating to a benefit to which the person may be entitled. Access to records of a penal institution is governed by rules of the Texas Department of Criminal Justice.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.070, eff. September 1, 2009.

Sec. 434.038. TRAINING AND CERTIFICATION. (a) An officer shall, within the time after the date of the officer's appointment that the commission prescribes, complete a course of initial training provided by the Texas Veterans Commission. The commission shall issue the officer a certificate of training after completion of the initial training course. To maintain certification, the officer shall complete continuing training to the extent required by the commission. An officer must maintain certification to remain in office.(a-1) The commission shall develop and implement methods for providing training to officers. The methods may include Internet-based seminars, participation through videoconference, cooperation with training provided by the United States Department of Veterans Affairs, and other methods as appropriate.(b) The commission shall provide, at commission expense, the initial and continuing training required by this section at least once each year.(c) The commissioners court of an officer's county shall reimburse an officer's travel and lodging expenses incurred in attending commission training unless state funds are appropriated for that purpose. If state funds are appropriated, the commission shall make the reimbursement in the manner prescribed for the reimbursement of these expenses to state employees.(d) The commission shall develop standard course materials, training curriculum, and examinations to be used for county service officer certification and United States Department of Veterans Affairs accreditation. The members of the commission must approve the course materials, training curriculum, and examinations before the commission may distribute the materials and administer examinations.(e) The commission shall:(1) maintain course materials and examinations in a central location and provide county service offices and commission field staff with access to the course materials on the commission's Internet website;(2) regularly update course materials, training curriculum, and examinations after consulting with:(A) the United States Department of Veterans Affairs to ensure the course materials, training curriculum, and examinations are accurate and meet applicable United States Department of Veterans Affairs requirements; and(B) accredited county service officers to ensure the materials, training curriculum, and examinations include issues developing at the county level; and(3) develop a training handbook containing instruction and case studies addressing:(A) general assistance techniques, including how to provide general information regarding state and federal benefits and referrals for other services and to other agencies, and general information regarding state and federal benefits;(B) basic counseling approaches for assisting veterans, their family members, and other eligible dependents filing benefit claims;(C) basic information on United States Department of Veterans Affairs processes and procedures, including how to accurately complete claims and appeals forms and how to support claims;(D) methods of collecting required documentation and developing claims and appeals;(E) methods of documenting progress and updating a veteran's, a veteran's family member's, or another eligible dependent's case information;(F) methods of assisting veterans, their family members, or other eligible dependents in pursuing appeals, including offering case knowledge in appeals hearings; and(G) methods of representing veterans, their family members, or other eligible dependents during appeals hearings.(f) The commission may establish rules to carry out the purposes of this section, including rules regarding carryover of credit for extra course attendance from one year into subsequent years and the anniversary date by which the continuing certification requirement must be met.

Added by Acts 1989, 71st Leg., ch. 364, Sec. 4, eff. Sept. 1, 1989.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1269, Sec. 12, eff. September 1, 2007.

Sec. 434.039. COORDINATION WITH COUNTY SERVICE OFFICERS AND COMMISSIONERS COURTS. The commission shall develop and adopt procedures to coordinate with county service officers and county commissioners courts to:(1) identify the shared objectives of the commission, county service officers, and counties with a county service office in serving veterans;(2) develop a plan for encouraging service officers to become accredited by the United States Department of Veterans Affairs;(3) develop a procedure for consulting with counties to evaluate the state's overall approach to service delivery by county service officers and commission claims staff as part of the state's veterans assistance network;(4) define the commission's responsibilities in overseeing claims and appeals prepared by county service officers for instances when the commission has been designated as a veteran's agent under a power of attorney;(5) develop a process for collecting information regarding claims filed by county service officers for instances when the commission has been designated as a veteran's agent under a power of attorney, for providing technical assistance to county service officers, and for providing evaluative information, on request, to county judges or other local officials who supervise county service officers;(6) incorporate county service officers into United States Department of Veterans Affairs appeals hearings either to represent veterans or to appear as witnesses, as needed;(7) explore opportunities for funding county service officer travel to participate in United States Department of Veterans Affairs appeals hearings; and(8) develop procedures to regularly update county service officers on changes in United States Department of Veterans Affairs policies and procedures, and other information.

Added by Acts 2007, 80th Leg., R.S., Ch. 1269, Sec. 13, eff. September 1, 2007.

SUBCHAPTER C. TECHNOLOGY SERVICES AND REQUIREMENTSSec. 434.101. DEFINITIONS. In this subchapter:(1) "Commission" means the Texas Veterans Commission. (2) "TexasOnline" has the meaning assigned by Section 2054.003.

Added by Acts 2003, 78th Leg., ch. 69, Sec. 1, eff. May 16, 2003.

Sec. 434.102. VETERANS WEBSITE. (a) The Department of Information Resources shall establish and maintain on TexasOnline a veterans website. The website must allow veterans to access information on state and federal veterans benefits programs.(b) A state agency that participates in the veterans website is encouraged to allow a veteran to electronically file for state veterans benefits, including the electronic signing of the filing by the veteran and an electronic acknowledgment of the filing.(c) The veterans website may allow a veteran to electronically file for selected federal veterans benefits, as specified by the commission.

Added by Acts 2003, 78th Leg., ch. 69, Sec. 1, eff. May 16, 2003.

Sec. 434.103. COMMISSION FORMS. Commission forms shall contain:(1) the veterans website address maintained under Section 434.102; and(2) the commission's toll-free telephone number.

Added by Acts 2003, 78th Leg., ch. 69, Sec. 1, eff. May 16, 2003.

Sec. 434.104. BENEFITS BOOKLETS. (a) Not later than February 1 of each even-numbered year, the commission shall create an electronic version of a state veterans benefits booklet and provide a printed copy and an electronic version of the booklet to:(1) each veterans county service officer; and(2) the personnel office of each state or federal military installation in this state.(b) A veterans county service officer is encouraged to distribute a copy of the booklet to any person who claims or will claim Texas as a residence after discharge from the United States armed forces.(c) Each veterans county service officer shall make a copy of the booklet available at the veterans county service office.(d) The commission may update the booklet as necessary.(e) The commission shall provide an electronic version of the booklet on the commission's website.

Added by Acts 2003, 78th Leg., ch. 69, Sec. 1, eff. May 16, 2003.

Sec. 434.105. ELECTRONIC ACCESS TO NEWSLETTER OR SERVICES. The commission, with the assistance of the executive director of the Department of Information Resources, may develop and implement a program that uses appropriate computer hardware and software and required training programs to facilitate electronic:(1) delivery of a veterans newsletter; and(2) initiation of veterans benefits claims by veterans county service officers.

Added by Acts 2003, 78th Leg., ch. 69, Sec. 1, eff. May 16, 2003.

Sec. 434.106. DONATIONS; COMPUTERS FOR VETERANS COUNTY SERVICE OFFICERS. (a) The commission may accept donated computers from any person, including a governmental entity, and cooperate with that person to establish a program to provide computers at no cost to interested veterans county service officers.(b) A veterans county service officer who obtains a computer under this program shall:(1) make the computer available to veterans at the veterans county service office; or(2) lend the computer to veterans in a manner determined by the officer and approved by the county commissioners court.

Added by Acts 2003, 78th Leg., ch. 69, Sec. 1, eff. May 16, 2003.

Sec. 434.107. USE OF TECHNOLOGY. The commission shall implement a policy requiring the commission to use appropriate technological solutions to improve the commission's ability to perform its functions. The policy must ensure that the public is able to interact with the commission on the Internet.

Added by Acts 2007, 80th Leg., R.S., Ch. 1269, Sec. 14, eff. September 1, 2007.

Sec. 434.108. DIRECTORY OF SERVICES. (a) The commission shall collaborate with and assist the Department of State Health Services and the Health and Human Services Commission in compiling and maintaining the directory of services established under Section 161.552, Health and Safety Code.(b) The commission shall provide the directory of services established under Section 161.552, Health and Safety Code, on the commission's website or through links appearing on the commission's website.

Added by Acts 2007, 80th Leg., R.S., Ch. 1381, Sec. 4, eff. September 1, 2007.Renumbered from Government Code, Section 434.107 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(30), eff. September 1, 2009.



CHAPTER 436. TEXAS MILITARY PREPAREDNESS COMMISSION

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE C. STATE MILITARY FORCES AND VETERANS

CHAPTER 436. TEXAS MILITARY PREPAREDNESS COMMISSION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 436.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Military Preparedness

Commission.

(2) "Office" means the Texas Economic Development and Tourism

Office in the office of the governor.

Amended by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

43, Sec. 1, eff. September 1, 2009.

Sec. 436.002. COMMISSION. The commission is within the office

and shall report to the executive director of the office.

Amended by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

43, Sec. 2, eff. September 1, 2009.

SUBCHAPTER B. ORGANIZATION AND ADMINISTRATION

Sec. 436.051. COMPOSITION; ELIGIBILITY. (a) The commission is

composed of:

(1) 13 public members, appointed by the governor; and

(2) the following ex officio members:

(A) the chair of the committee of the Texas House of

Representatives that has primary jurisdiction of matters

concerning defense affairs and state-federal relations; and

(B) one member of the Texas Senate appointed by the lieutenant

governor.

(b) To be eligible for appointment as a public member to the

commission, a person must have demonstrated experience in

economic development, the defense industry, military installation

operation, environmental issues, finance, local government, or

the use of airspace or outer space for future military missions.

(c) Appointments to the commission shall be made without regard

to the race, color, disability, sex, religion, age, or national

origin of the appointee.

(d) A person may not be a public member of the commission if the

person or the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

money from the commission;

(2) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving money from the commission; or

(3) uses or receives a substantial amount of tangible goods,

services, or money from the commission other than compensation or

reimbursement authorized by law for commission membership,

attendance, or expenses.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

655, Sec. 1, eff. September 1, 2005.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

1160, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

43, Sec. 3, eff. September 1, 2009.

Sec. 436.052. TERMS AND OFFICERS. (a) The 13 public members of

the commission serve staggered terms of six years with the terms

of four or five members expiring February 1 of each odd-numbered

year. A legislative member vacates the person's position on the

commission if the person ceases to be the chair of the applicable

legislative committee.

(b) The governor shall designate a member of the commission as

the presiding officer of the commission to serve in that capacity

at the pleasure of the governor.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

655, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1160, Sec. 2, eff. September 1, 2005.

Sec. 436.053. COMPENSATION AND EXPENSES. A public member of the

commission is not entitled to compensation but is entitled to

reimbursement, from commission funds, for the travel expenses

incurred by the member while conducting the business of the

commission, as provided by the General Appropriations Act. The

entitlement of a legislative member to compensation or

reimbursement for travel expenses is governed by the law applying

to the member's service in that underlying position, and any

payments to the member shall be made from the appropriate funds

of the applicable house of the legislature.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Sec. 436.054. MEETINGS. (a) The commission shall meet at least

quarterly. The commission may meet at other times at the call of

the presiding officer or as provided by the rules of the

commission.

(b) The commission is a governmental body for purposes of the

open meetings law, Chapter 551.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Sec. 436.055. CONFLICT OF INTEREST. (a) In this section,

"Texas trade association" means a cooperative and voluntarily

joined statewide association of business or professional

competitors in this state designed to assist its members and its

industry or profession in dealing with mutual business or

professional problems and in promoting their common interest.

(b) A person may not be a public member of the commission and

may not be a commission employee employed in a "bona fide

executive, administrative, or professional capacity," as that

phrase is used for purposes of establishing an exemption to the

overtime provisions of the federal Fair Labor Standards Act of

1938 (29 U.S.C. Section 201 et seq.), and its subsequent

amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of military affairs; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of military

affairs.

(c) A person may not be a public member of the commission or act

as the general counsel to the commission if the person is

required to register as a lobbyist under Chapter 305 because of

the person's activities for compensation on behalf of a

profession related to the operation of the commission.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Sec. 436.056. REMOVAL. (a) It is a ground for removal from the

commission that a public member:

(1) does not have at the time of taking office the

qualifications required by Section 436.051(b);

(2) does not maintain during service on the commission the

qualifications required by Section 436.051(b);

(3) is ineligible for membership under Section 436.051(d) or

436.055;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

commission meetings that the member is eligible to attend during

a calendar year without an excuse approved by a majority vote of

the commission.

(b) The validity of an action of the commission is not affected

by the fact that it is taken when a ground for removal of a

commission member exists.

(c) If the director has knowledge that a potential ground for

removal exists, the director shall notify the presiding officer

of the commission of the potential ground. The presiding officer

shall then notify the governor and the attorney general that a

potential ground for removal exists. If the potential ground for

removal involves the presiding officer, the director shall notify

the next highest ranking officer of the commission, who shall

then notify the governor and the attorney general that a

potential ground for removal exists.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

43, Sec. 4, eff. September 1, 2009.

Sec. 436.0561. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the commission may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the commission until the person completes a training program

that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the commission;

(2) the programs, functions, rules, and budget of the

commission;

(3) the results of the most recent formal audit of the

commission;

(4) the requirements of laws relating to open meetings, public

information, administrative procedure, and conflicts of interest;

and

(5) any applicable ethics policies adopted by the office, the

commission, or the Texas Ethics Commission.

(c) A person appointed to the commission is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 2009, 81st Leg., R.S., Ch.

43, Sec. 5, eff. September 1, 2009.

Sec. 436.057. DIRECTOR; STAFF. (a) The commission shall,

subject to approval of the governor, hire a director to serve as

the chief executive officer of the commission and to perform the

administrative duties of the commission.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 43, Sec. 22(2),

eff. September 1, 2009.

(c) The governor shall determine the staff for the commission.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

43, Sec. 6, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

43, Sec. 7, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

43, Sec. 22(2), eff. September 1, 2009.

Sec. 436.058. PUBLIC ACCESS. The commission shall develop and

implement policies that provide the public with a reasonable

opportunity to appear before the commission and to speak on any

issue under the jurisdiction of the commission.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Sec. 436.059. EQUAL EMPLOYMENT OPPORTUNITY. (a) The director

or the director's designee shall prepare and maintain a written

policy statement that implements a program of equal employment

opportunity to ensure that all personnel decisions are made

without regard to race, color, disability, sex, religion, age, or

national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the commission to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

commission's personnel is in accordance with state and federal

law and a description of reasonable methods to achieve compliance

with state and federal law.

(c) The policy statement must:

(1) be updated annually;

(2) be reviewed by the state Commission on Human Rights for

compliance with Subsection (b)(1); and

(3) be filed with the governor's office.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Sec. 436.060. QUALIFICATIONS AND STANDARDS OF CONDUCT. The

director or the director's designee shall provide to members of

the commission and to commission employees, as often as

necessary, information regarding the requirements for office or

employment under this chapter, including information regarding a

person's responsibilities under applicable laws relating to

standards of conduct for state officers or employees.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Sec. 436.062. COMPLAINTS. (a) The commission shall maintain a

file on each written complaint filed with the commission. The

file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the commission;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

commission closed the file without taking action other than to

investigate the complaint.

(b) The commission shall provide to the person filing the

complaint and to each person who is a subject of the complaint a

copy of the commission's policies and procedures relating to

complaint investigation and resolution.

(c) The commission, at least quarterly until final disposition

of the complaint, shall notify the person filing the complaint

and each person who is a subject of the complaint of the status

of the investigation unless the notice would jeopardize an

undercover investigation.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Sec. 436.063. USE OF ALTERNATIVE PROCEDURES. (a) The

commission shall develop and implement a policy to encourage the

use of:

(1) negotiated rulemaking procedures under Chapter 2008 for the

adoption of commission rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009 to assist in the resolution of internal and external

disputes under the commission's jurisdiction.

(b) The commission's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The commission shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the commission.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Sec. 436.064. TECHNOLOGY POLICY. The commission shall develop

and implement a policy requiring the director and commission

employees to research and propose appropriate technological

solutions to improve the commission's ability to perform its

functions. The technological solutions must:

(1) ensure that the public is able to easily find information

about the commission on the Internet;

(2) ensure that persons who want to use the commission's

services are able to:

(A) interact with the commission through the Internet; and

(B) access any service that can be provided effectively through

the Internet; and

(3) be cost-effective and developed through the commission's

planning processes.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 436.101. POWERS AND DUTIES OF COMMISSION. The commission

shall:

(1) advise the governor and the legislature on military issues

and economic and industrial development related to military

issues;

(2) make recommendations regarding:

(A) the development of policies and plans to support the

long-term viability and prosperity of the military, active and

civilian, in this state, including promoting strategic regional

alliances that may extend over state lines; and

(B) the development of methods to assist defense-dependent

communities in the design and execution of programs that enhance

a community's relationship with military installations and

defense-related businesses;

(3) provide information to communities, the legislature, the

state's congressional delegation, and state agencies regarding

federal actions affecting military installations and missions;

(4) serve as a clearinghouse for:

(A) defense economic adjustment and transition information and

activities along with the Texas Business and Community Economic

Development Clearinghouse; and

(B) information about:

(i) issues related to the operating costs, missions, and

strategic value of federal military installations located in the

state;

(ii) employment issues for communities that depend on defense

bases and in defense-related businesses; and

(iii) defense strategies and incentive programs that other

states are using to maintain, expand, and attract new defense

contractors;

(5) provide assistance to communities that have experienced a

defense-related closure or realignment;

(6) assist communities in the design and execution of programs

that enhance a community's relationship with military

installations and defense-related businesses, including regional

alliances that may extend over state lines;

(7) assist communities in the retention and recruiting of

defense-related businesses, including fostering strategic

regional alliances that may extend over state lines;

(8) encourage economic development in this state by fostering

the development of industries related to defense affairs; and

(9) advocate for the preservation and expansion of missions of

reservists at military installations in the state.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1160, Sec. 3, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

43, Sec. 8, eff. September 1, 2009.

Sec. 436.102. CONSULTING AGREEMENTS. With prior approval of the

governor, the commission may enter into an agreement with a

consulting firm to provide information and assistance on a

pending decision of the United States Department of Defense or

other federal agency regarding the status of military

installations and defense-related businesses located in this

state.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Sec. 436.103. ANNUAL REPORT; ANNUAL MEETING. (a) In this

section, "state agency" has the meaning assigned by Section

2151.002.

(b) Not later than July 1 of each even-numbered year, the

commission shall prepare and submit a report to the governor and

the legislature about the active military installations,

communities that depend on military installations, and

defense-related businesses in this state. The commission may

update the report in an odd-numbered year. The report must

include:

(1) an economic impact statement describing in detail the effect

of the military on the economy of this state;

(2) a statewide assessment of active military installations and

current missions;

(3) a statewide strategy to attract new military missions and

defense-related business and include specific actions that add

military value to existing military installations;

(4) a list of state and federal activities that have significant

impact on active military installations and current missions;

(5) a statement identifying:

(A) the state and federal programs and services that assist

communities impacted by military base closures or realignments

and the efforts to coordinate those programs; and

(B) the efforts to coordinate state agency programs and services

that assist communities in retaining active military

installations and current missions;

(6) an evaluation of initiatives to retain existing

defense-related businesses; and

(7) a list of agencies with regulations, policies, programs, or

services that impact the operating costs or strategic value of

federal military installations and activities in the state.

(c) State agencies shall cooperate with and assist the

commission in the preparation of the report required under

Subsection (b), including providing information about

regulations, policies, programs, and services that may impact

communities dependent on military installations, defense-related

businesses, and the viability of existing Texas military

missions.

(d) The commission shall periodically meet with each state

agency that has defense-related programs or is engaged in a

project in a defense-dependent community and with each member of

the legislature whose district contains an active, closed, or

realigned military installation to discuss defense-related issues

and the implementation of the recommendations outlined in the

report required under Subsection (b).

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

396, Sec. 2, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

1160, Sec. 4, eff. September 1, 2005.

Sec. 436.104. COORDINATING ASSISTANCE FOR EVALUATION OF MILITARY

BASE. When a commander of a military installation receives a

copy of the evaluation criteria for the base under the United

States Department of Defense base realignment or closure process,

the base commander may request that the commission coordinate

assistance from other state agencies to assist the commander in

preparing the evaluation. If the commission asks a state agency

for assistance under this section, the state agency shall make

the provision of that assistance a top priority.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

SUBCHAPTER D. FISCAL PROVISIONS

Sec. 436.151. DEFINITIONS. In this subchapter, "defense

community" has the meaning assigned by Section 397.001, Local

Government Code.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Sec. 436.152. ANALYSIS OF PROJECTS THAT ADD MILITARY VALUE;

FINANCING. (a) A defense community may submit the community's

military value enhancement statement prepared under Chapter 397,

Local Government Code, to the commission.

(b) On receiving a defense community's military value

enhancement statement, the commission shall analyze the projects

included in the statement using the criteria it has developed.

The commission shall develop project analysis criteria based on

the criteria the United States Department of Defense uses for

evaluating military facilities in the department's base

realignment and closure process.

(c) The commission shall determine whether each project

identified in the defense community's military value enhancement

statement will enhance the military value of the military

facility. The commission shall assist the community in

prioritizing the projects that enhance the military value of a

military facility, giving the highest priority to projects that

add the most military value under the commission's project

analysis criteria.

(d) The commission shall refer the defense community to the

appropriate state agency that has an existing program to provide

financing for each project identified in the community's military

value enhancement statement that adds military value to a

military facility. If there is no existing program to finance a

project, the office may provide a loan of financial assistance to

the defense community for the project.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1160, Sec. 5, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

43, Sec. 9, eff. September 1, 2009.

Sec. 436.153. LOANS. (a) The office may provide a loan of

financial assistance to a defense community for a project that

will enhance the military value of a military facility located

in, near, or adjacent to the defense community. The loan shall

be made from the Texas military value revolving loan account

established under Section 436.156.

(b) On receiving an application for a loan under this section,

the office shall confirm with the commission that the project

adds military value to the military facility.

(c) If the commission determines that a project will enhance the

military value of the military facility, the office shall, in

accordance with the criteria adopted by the office under Section

436.154(a):

(1) analyze the creditworthiness of the defense community to

determine the defense community's ability to repay the loan; and

(2) evaluate the feasibility of the project to be financed to

ensure that the defense community has pledged a source of revenue

or taxes sufficient to repay the loan for the project.

(d) If the commission confirms that the funds will be used to

enhance the military value of the military facility based on the

base realignment and closure criteria and the office determines

that the project is financially feasible, the executive director

of the office may award a loan to the defense community for the

project. The office shall enter into a written agreement with a

defense community that is awarded a loan. The agreement must

contain the terms and conditions of the loan, including the loan

repayment requirements.

(e) The office shall notify the Texas Public Finance Authority

of the amount of the loan and the recipient of the loan and

request the authority to issue general obligation bonds in an

amount necessary to fund the loan. The office and the authority

shall determine the amount and time of a bond issue to best

provide funds for one or multiple loans.

(f) The office shall administer the loans to ensure full

repayment of the general obligation bonds issued to finance the

project.

(g) The office may provide a loan only for a project that is

included in the political subdivision's statement under Section

397.002, Local Government Code, or to prepare a comprehensive

defense installation and community strategic impact plan under

Section 397.003, Local Government Code.

(h) A project financed with a loan under this section must be

completed on or before the fifth anniversary of the date the loan

is awarded.

(i) The amount of a loan under this section may not exceed the

total cost of the project.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

43, Sec. 10, eff. September 1, 2009.

Sec. 436.1531. LOANS FOR COMMUNITIES ADVERSELY AFFECTED BY

DEFENSE BASE REDUCTION. (a) The office may provide a loan of

financial assistance to a defense community for an economic

development project that minimizes the negative effects of a

defense base reduction on the defense community as a result of a

United States Department of Defense base realignment process that

occurs during 2005 or later. The loan shall be made from the

Texas military value revolving loan account established under

Section 436.156.

(b) On receiving an application for a loan under this section,

the commission shall evaluate the economic development project to

determine how the project will minimize the negative effects of a

defense base reduction on the defense community, including the

number of jobs that the project will create and the economic

impact the project will have on the community.

(c) If the commission determines that a project will reduce the

negative effects of a defense base reduction on the defense

community, the office shall:

(1) analyze the creditworthiness of the defense community to

determine the defense community's ability to repay the loan; and

(2) evaluate the feasibility of the project to be financed to

ensure that the defense community has pledged a source of revenue

or taxes sufficient to repay the loan for the project.

(d) If the office determines that the funds will be used to

finance an economic development project that will reduce the

negative effects of a defense base reduction on the defense

community and that the project is financially feasible, the

office may award a loan to the defense community for the project.

The office shall enter into a written agreement with a defense

community that is awarded a loan. The agreement must contain the

terms and conditions of the loan, including the loan repayment

requirements.

(e) The office shall notify the Texas Public Finance Authority

of the amount of the loan and the recipient of the loan and

request the authority to issue general obligation bonds in an

amount necessary to fund the loan. The office and the authority

shall determine the amount and time of a bond issue to best

provide funds for one or multiple loans.

(f) The office shall administer the loans to ensure full

repayment of the general obligation bonds issued to finance the

project.

(g) A project financed with a loan under this section must be

completed on or before the fifth anniversary of the date the loan

is awarded.

(h) The amount of a loan under this section may not exceed the

total cost of the project.

Added by Acts 2005, 79th Leg., Ch.

396, Sec. 3, eff. June 17, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

43, Sec. 11, eff. September 1, 2009.

Sec. 436.1532. LOANS FOR COMMUNITIES POSITIVELY AFFECTED BY

DEFENSE BASE RESTRUCTURING. (a) The office may provide a loan

of financial assistance to a defense community for an

infrastructure project to accomodate new or expanded military

missions assigned to a military facility located in, near, or

adjacent to the defense community as a result of a United States

Department of Defense base realignment process that occurs during

2005 or later. The loan shall be made from the Texas military

value revolving loan account established under Section 436.156.

(b) On receiving an application for a loan under this section,

the commission shall evaluate the infrastructure project to

determine how the project will assist the defense community in

accommodating the new or expanded military missions that are

assigned to the military facility.

(c) If the commission determines that the project will assist

the defense community in accommodating the new or expanded

military missions that are assigned to the military facility, the

office shall:

(1) analyze the creditworthiness of the defense community to

determine the defense community's ability to repay the loan; and

(2) evaluate the feasibility of the project to be financed to

ensure that the defense community has pledged a source of revenue

or taxes sufficient to repay the loan for the project.

(d) If the commission determines that the funds will be used to

finance an infrastructure project to accommodate new or expanded

military missions assigned to the military facility located in,

near, or adjacent to the defense community and the office

determines that the project is financially feasible, the office

may award a loan to the defense community for the project. The

office shall enter into a written agreement with a defense

community that is awarded a loan. The agreement must contain the

terms and conditions of the loan, including the loan repayment

requirements.

(e) The office shall notify the Texas Public Finance Authority

of the amount of the loan and the recipient of the loan and

request the authority to issue general obligation bonds in an

amount necessary to fund the loan. The office and the authority

shall determine the amount and time of a bond issue to best

provide funds for one or multiple loans.

(f) The office shall administer the loans to ensure full

repayment of the general obligation bonds issued to finance the

project.

(g) A project financed with a loan under this section must be

completed on or before the fifth anniversary of the date the loan

is awarded.

(h) The amount of a loan under this section may not exceed the

total cost of the project.

Added by Acts 2005, 79th Leg., Ch.

396, Sec. 3, eff. June 17, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

43, Sec. 12, eff. September 1, 2009.

Sec. 436.154. LOAN PROCESS. (a) The office shall adopt rules,

in consultation with the Texas Public Finance Authority, that

contain the criteria for evaluating the credit of a loan

applicant and the financial feasibility of a project. The office

shall also adopt a loan application form. The application form

may include:

(1) the name of the defense community and its principal

officers;

(2) the total cost of the project;

(3) the amount of state financial assistance requested;

(4) the plan for repaying the loan; and

(5) any other information the office requires to perform its

duties and to protect the public interest.

(b) The office may not accept an application for a loan from the

Texas military value revolving loan account unless the

application is submitted in affidavit form by the officials of

the defense community. The office shall prescribe the affidavit

form.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

43, Sec. 13, eff. September 1, 2009.

Sec. 436.155. INCURRENCE OF DEBT BY PUBLIC ENTITY. (a) A

defense community in this state may borrow money from the state,

including by direct loan, based on the credit of the defense

community to finance a project included in the community's

military value enhancement statement.

(b) A defense community may enter into a loan agreement with the

state to provide financing for a project. The defense community

may pledge the taxes of the community or provide any other

guarantee for the loan.

(c) Money borrowed must be segregated from other funds under the

control of the defense community and may only be used for

purposes related to a specific project.

(d) The authority granted by this section does not affect the

ability of a defense community to incur debt using other

statutorily authorized methods.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Sec. 436.156. TEXAS MILITARY VALUE REVOLVING LOAN ACCOUNT. (a)

The Texas military value revolving loan account is an account in

the general revenue fund.

(b) The account may be used only for loans made under this

subchapter.

(c) The office shall deposit to the credit of the account all

loan payments made by a political subdivision for a loan under

Section 436.153, 436.1531, or 436.1532. The loan payments shall

be used to reimburse the general revenue fund for money

appropriated to pay the principal, premium if any, and interest

on the bonds issued under Section 436.158. If loan payments

exceed the amounts required for reimbursement, the excess shall

first be applied to reimburse the expenses of administering the

program and secondly deposited to the credit of the Texas

military value revolving loan account to fund subsequent loans.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

43, Sec. 14, eff. September 1, 2009.

Sec. 436.157. GIFTS AND GRANTS. The commission may solicit and

accept gifts and grants from any source for the purposes of this

chapter. The commission shall deposit a gift or grant to the

credit of the specific account that is established for the

purpose for which the gift or grant was made. If a gift or grant

is not made for a specific purpose, the commission may deposit

the gift or grant to the credit of any of the commission's

accounts created under this chapter.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Sec. 436.158. ISSUANCE OF GENERAL OBLIGATION BONDS AND NOTES FOR

MILITARY VALUE ACCOUNT. (a) The Texas Public Finance Authority

may issue and sell general obligation bonds and notes of the

state, as authorized by Section 49-n, Article III, Texas

Constitution, for the purpose of providing money to establish the

Texas military value revolving loan account.

(b) The proceeds of the bonds and notes shall be deposited into

the Texas military value revolving loan account or into other

separate funds as may be required to provide for payment of

issuance and administrative costs and may be used as authorized

by Section 49-n, Article III, Texas Constitution, including:

(1) to fund loans approved under Section 436.153, 436.1531, or

436.1532;

(2) to pay the costs of issuing and selling bonds and notes; and

(3) to pay the costs of administering the bonds and notes and

the loan program, including the payment of fees and expenses of

advisors.

(c) The bonds and notes shall be issued in accordance with and

subject to the provisions of Chapters 1201, 1207, 1231, 1232, and

1371.

(d) In connection with bonds or notes issued under this section,

the Texas Public Finance Authority may enter into one or more

credit agreements at any time for a period and on conditions the

authority approves.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

43, Sec. 15, eff. September 1, 2009.

Sec. 436.159. APPROPRIATION REQUIRED. In accordance with

Section 49-n, Article III, Texas Constitution, general revenue is

to be appropriated to the Texas Public Finance Authority in an

amount determined by the authority to be necessary to pay the

principal, premium if any, and interest on the bonds, and that

amount shall be specified in biennial appropriations acts.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 3, eff. May 27,

2003.



CHAPTER 441. LIBRARIES AND ARCHIVES

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE D. HISTORY, CULTURE, AND EDUCATION

CHAPTER 441. LIBRARIES AND ARCHIVES

SUBCHAPTER A. TEXAS STATE LIBRARY AND ARCHIVES COMMISSION

Sec. 441.001. COMMISSION; MEMBERS. (a) The Texas State Library

and Archives Commission is composed of seven members appointed by

the governor with the advice and consent of the senate. All seven

members must be representatives of the general public. A person

is not eligible for appointment as a member of the commission if

the person or the person's spouse:

(1) is registered, certified, or licensed by an occupational

regulatory agency in the field of library or information science;

(2) is employed by or participates in the management of a

business entity or other organization regulated by the commission

or receiving funds from the commission;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by the commission or receiving funds from the

commission; or

(4) uses or receives a substantial amount of tangible goods,

services, or funds from the commission, other than compensation

or reimbursement authorized by law for commission membership,

attendance, or expenses.

(b) Members of the commission serve staggered terms of six

years.

(c) A person appointed to fill a vacancy serves for the

remainder of the term to which that person's predecessor was

appointed.

(d) An appointment to the commission shall be made without

regard to the race, color, disability, sex, religion, age, or

national origin of the appointee.

(e) A person may not be a member of the commission or act as the

general counsel to the commission if the person is required to

register as a lobbyist under Chapter 305 because of the person's

activities for compensation on behalf of a profession related to

the operation of the commission.

(f) A person may not be a member of the commission and may not

be a commission employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of library and information

science, archives management, or records management; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of library

and information science, archives management, or records

management.

(h) In this section, "Texas trade association" means a

cooperative and voluntarily joined statewide association of

business or professional competitors in this state designed to

assist its members and its industry or profession in dealing with

mutual business or professional problems and in promoting their

common interest.

(i) It is a ground for removal from the commission if a member:

(1) does not have at the time of taking office the

qualifications required by Subsection (a);

(2) does not maintain during service on the commission the

qualifications required by Subsection (a);

(3) is ineligible for membership under Subsection (e) or (f);

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

commission meetings that the member is eligible to attend during

a calendar year without an excuse approved by majority vote of

the commission.

(j) The validity of an action of the commission is not affected

by the fact that it was taken when a ground for removal of a

commission member exists.

(k) If the director and librarian has knowledge that a potential

ground for removal exists, the director and librarian shall

notify the presiding officer of the commission of the potential

ground. The presiding officer shall then notify the governor and

the attorney general that a potential ground for removal exists.

If the potential ground for removal involves the presiding

officer, the director and librarian shall notify the next highest

officer of the commission, who shall then notify the governor and

the attorney general that a potential ground for removal exists.

(l) The commission shall be assigned suitable offices in the

Capitol area in which the commission shall hold at least one

regular meeting annually and as many special meetings as are

necessary.

(m) The governor shall designate a member of the commission as

the presiding officer of the commission to serve in that capacity

at the pleasure of the governor.

(n) A member of the commission may not receive compensation for

services as a member but is entitled to the per diem provided by

the General Appropriations Act for attending a meeting of the

commission. A member is also entitled to reimbursement for actual

expenses reasonably incurred in connection with the performance

of those services, subject to any applicable limitation on

reimbursement provided by the General Appropriations Act.

(o) The commission is subject to the open meetings law, Chapter

551, and the administrative procedure law, Chapter 2001.

(p) The commission shall develop and implement policies that

provide the public with a reasonable opportunity to appear before

the commission and to speak on any issue under the jurisdiction

of the commission.

(q) The Texas State Library and Archives Commission is subject

to Chapter 325 (Texas Sunset Act). Unless continued in existence

as provided by that chapter, the commission is abolished

September 1, 2019.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 2.05,

eff. Nov. 12, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(50),

(83), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 86, Sec. 1,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 573, Sec. 1, eff.

June 2, 1997; Acts 2003, 78th Leg., ch. 1170, Sec. 24.01, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

251, Sec. 1, eff. September 1, 2007.

Sec. 441.0011. TRAINING FOR COMMISSION MEMBERS. (a) A person

who is appointed to and qualifies for office as a member of the

commission may not vote, deliberate, or be counted as a member in

attendance at a meeting of the commission until the person

completes a training program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the commission;

(2) the programs, functions, rules, and budget of the

commission;

(3) the results of the most recent formal audit of the

commission;

(4) the requirements of laws relating to open meetings, public

information, administrative procedure, and conflicts of interest;

and

(5) any applicable ethics policies adopted by the commission or

the Texas Ethics Commission.

(c) A person appointed to the commission is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 1995, 74th Leg., ch. 86, Sec. 2, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

251, Sec. 2, eff. September 1, 2007.

Sec. 441.002. DIRECTOR AND LIBRARIAN. (a) The commission shall

appoint a director and librarian.

(b) The director and librarian is the executive and

administrative officer of the commission and shall discharge the

administrative and executive functions of the commission.

(c) To be appointed as the director and librarian, a person must

have:

(1) at least two years of training in library science or

experience in teaching or research or in a library that is the

equivalent of two years of training in library science; and

(2) at least two years of administrative experience in the field

of libraries or research or in a related field.

(d) The director and librarian serves at the will of the

commission.

(e) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(14).

(f) Based on the sworn account of the director and librarian

showing expenses in detail, the director and librarian is

entitled to reimbursement for actual expenses incurred when

traveling in the service of the commission.

(g) Under the direction of the commission, the director and

librarian shall:

(1) record the commission's proceedings;

(2) keep an accurate account of the commission's financial

transactions;

(3) have charge of the state library and any book, picture,

document, newspaper, manuscript, archive, relic, memento, flag,

or similar item contained in the library;

(4) administer programs to carry out the duties of the

commission and the director and librarian under Subtitle C, Title

6, Local Government Code, and Subchapters J and L;

(5) ascertain the condition of all public libraries in this

state and report the results to the commission; and

(6) perform any other duty the commission assigns.

(h) Under the direction of the commission, the director and

librarian may:

(1) spend money appropriated for that purpose to purchase any

book relating to Texas;

(2) approve the voucher for any expenditure made in connection

with the state library; and

(3) withhold from any library a public document furnished the

commission for distribution or an interlibrary loan the library

desires if the library refuses or neglects to furnish an annual

report or other information the librarian requests.

(i) Repealed by Acts 1997, 75th Leg., ch. 873, Sec. 8(1), eff.

Sept. 1, 1997.

(j) The commission shall develop and implement policies that

clearly separate the policy-making responsibilities of the

commission and the management responsibilities of the director

and librarian and the staff of the commission.

(k) The commission shall comply with federal and state laws

related to program and facility accessibility. The director and

librarian shall also prepare and maintain a written plan that

describes how a person who does not speak English can be provided

reasonable access to the commission's programs and services.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 36, eff. Sept. 1,

1989; Acts 1995, 74th Leg., ch. 86, Sec. 3, eff. Sept. 1, 1995;

Acts 1997, 75th Leg., ch. 873, Sec. 3, 8, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 285, Sec. 31(14), eff. Sept. 1, 2003.

Sec. 441.003. EMPLOYEES. (a) Subject to the approval of the

commission, the director and librarian shall appoint an assistant

state librarian, a state archivist, a state records

administrator, and other assistants and employees necessary to

fulfill the duties of the commission and the director and

librarian as prescribed by law.

(b) The assistant state librarian has the rank of a department

head. In the absence of the director and librarian, the assistant

may sign and certify accounts and documents in the same manner

and with the same legal authority as the director and librarian.

The assistant shall take the official oath.

(c) To be eligible for appointment as state archivist, a person

must have appropriate training and experience in the

administration of a government archive, but is not required to

have technical library school training or library experience to

be appointed state archivist.

(d) To be eligible for appointment as state records

administrator, a person must have appropriate training and

experience in the administration of a government records

management program, but is not required to have technical library

training or library experience to be appointed state records

administrator.

(e) The director and librarian may designate a staff member to

serve as both state archivist and state records administrator. In

that event, any provision of Subchapter L requiring joint action

by the state archivist and the state records administrator

requires only the action of the person designated.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 873, Sec. 4, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 285, Sec. 17, eff. Sept. 1, 2003.

Sec. 441.004. CAREER LADDER; PERFORMANCE EVALUATIONS. (a) The

director and librarian or the director and librarian's designee

shall develop an intra-agency career ladder program that

addresses opportunities for mobility and advancement for

employees within the commission. The program must require

intra-agency posting of all positions concurrently with any

public posting.

(b) The director and librarian or the director and librarian's

designee shall develop a system of annual performance evaluations

that are based on documented employee performance. All merit pay

for commission employees must be based on the system established

under this subsection.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 86, Sec. 4, eff. Sept. 1,

1995.

Sec. 441.005. STANDARDS OF CONDUCT; EQUAL EMPLOYMENT

OPPORTUNITY. (a) The director and librarian or the director and

librarian's designee shall provide to members of the commission

and to commission employees, as often as necessary, information

regarding their qualification for office or employment under this

chapter and their responsibilities under applicable laws relating

to standards of conduct for state officers or employees.

(b) The director and librarian or the director and librarian's

designee shall prepare and maintain a written policy statement to

assure implementation of a program of equal employment

opportunity under which all personnel transactions are made

without regard to race, color, disability, sex, religion, age, or

national origin. The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel that are in compliance with requirements

of Chapter 21, Labor Code;

(2) a comprehensive analysis of the commission workforce that

meets federal and state guidelines;

(3) procedures by which a determination can be made about the

extent of underuse in the commission workforce of all persons for

whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to address those areas of underuse

appropriately.

(c) A policy statement prepared under Subsection (b) must cover

an annual period, be updated annually, be reviewed by the

Commission on Human Rights for compliance with Subsection (b)(1),

and be filed with the governor's office.

(d) The governor's office shall deliver a biennial report to the

legislature based on the information received under Subsection

(c). The report may be made separately or as a part of other

biennial reports made to the legislature.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 86, Sec. 5, eff. Sept. 1,

1995.

Sec. 441.006. GENERAL POWERS AND DUTIES. (a) The commission

shall:

(1) govern the Texas State Library;

(2) adopt policies and rules to aid and encourage the

development of and cooperation among all types of libraries,

including public, academic, special, and other types of

libraries;

(3) aid those studying problems to be dealt with by legislation;

(4) prepare and make available to the public and appropriate

state agencies information of public interest describing the

functions of the commission;

(5) deposit money paid to the commission under this chapter

subject to Subchapter F, Chapter 404;

(6) give to any person contemplating the establishment of a

public library advice regarding matters such as maintaining a

public library, selecting books, cataloging, and managing a

library;

(7) conduct library institutes and encourage library

associations;

(8) take custody of, preserve, and make available for public use

state records and other historical resources that document the

history and culture of Texas as a province, colony, republic, or

state;

(9) prepare and make available to the public a complete list of

every state symbol and place designation, including state symbols

and place designations made in accordance with Chapter 391;

(10) aid and encourage, by adoption of policies and programs,

the development of effective records management and preservation

programs in state agencies and the local governments of the

state; and

(11) provide library services to persons with disabilities in

cooperation with the federal government.

(b) The commission may:

(1) purchase, as state property, any suitable book, picture, or

similar item, within the limits of the annual legislative

appropriation;

(2) receive a donation or gift of money, property, or services

on any terms and conditions it considers proper as long as the

state does not incur financial liability;

(3) accept, receive, and administer federal funds made available

by grant or loan to improve the public libraries of this state;

(4) contract or agree with the governing body or head of a

county, city, or town of this state to meet the terms prescribed

by the United States and consistent with state law for the

expenditure of federal funds for improving public libraries; and

(5) participate in the establishment and operation of an

affiliated nonprofit organization whose purpose is to raise funds

for or provide services or other benefits to the commission.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 37, eff. Sept. 1,

1989; Acts 1995, 74th Leg., ch. 86, Sec. 6, eff. Sept. 1, 1995;

Acts 1997, 75th Leg., ch. 1108, Sec. 1, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 873, Sec. 5, eff. Sept. 1, 1997; Amended by

Acts 2001, 77th Leg., ch. 395, Sec. 2, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

251, Sec. 3, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 1, eff. September 1, 2009.

Sec. 441.008. TRANSFER OR EXCHANGE OF BOOKS OR DOCUMENTS. (a)

The commission may transfer a book or document to another library

that is supported by state appropriation if the commission

believes that the transfer would benefit the state library. The

commission may make the transfer permanent or temporary.

(b) If a duplicate book or document is no longer needed by the

state library, the commission may exchange the duplicate or may

dispose of the duplicate to any state or local public library.

(c) This section does not apply to any state archival record or

other historical resource that the director and librarian has

designated to be part of the state archives program established

under Section 441.181.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 873, Sec. 6, eff. Sept. 1,

1997.

Sec. 441.009. STATE PLAN FOR LIBRARY SERVICES AND TECHNOLOGY.

(a) The commission may adopt a state plan for improving library

services consistent with federal goals.

(b) The state library shall prepare the plan for the commission

and shall administer the plan the commission adopts.

(c) The plan must include a procedure by which a library may

apply for money under the plan and a procedure for a fair hearing

for a library whose application for money is refused. Money from

local, state, or federal sources may be used. The money shall be

administered according to local, state, and federal requirements.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 3, eff. September 1, 2009.

Sec. 441.0091. GRANT PROGRAM FOR LOCAL LIBRARIES. (a) In

addition to a grant or funding under Subchapter I, the commission

may provide for grants to meet specific information needs of

residents of this state and specific needs of local libraries

that are not adequately addressed under Subchapter I or other

law.

(b) The commission, in designing the grant program under this

section:

(1) may consider federal law and federal funding priorities;

(2) may include competitive grants; and

(3) shall adopt by rule the guidelines for awarding grants.

Added by Acts 1995, 74th Leg., ch. 86, Sec. 9, eff. Sept. 1,

1995.

Sec. 441.0092. TEXAS READS PROGRAM GRANTS. (a) From money in

the Texas Reads program account, the commission shall make grants

to fund programs to promote reading provided by public libraries.

(b) The commission shall:

(1) determine standards that a reading promotion program must

meet to be eligible for a grant under this section;

(2) provide procedures for application for a grant; and

(3) determine the recipient and amount of each grant.

Added by Acts 1999, 76th Leg., ch. 763, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 4, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 5, eff. September 1, 2009.

Sec. 441.010. ELECTRONICALLY SEARCHABLE CENTRAL GRANT DATABASE.

(a) In this section:

(1) "Department" means the Department of Information Resources.

(2) "Grant" means a grant, contract, or other cooperative

agreement under which a state agency awards financial assistance

in the form of money, property, a loan, or another thing of value

to a governmental or nongovernmental entity and the governmental

or nongovernmental entity receiving the award is responsible for

implementing a state or federal program in accordance with

guidelines provided by the agency awarding the grant. The term

does not include a contract to obtain a professional or

consulting service subject to Chapter 2254.

(b) The commission, in cooperation with the department, shall

establish an electronically searchable central database

accessible through the commission's on-line access system that

will allow a person to:

(1) use keyword searches to discover all available state agency

grant opportunities;

(2) obtain basic information regarding each available state

agency grant opportunity, including basic information about the

program that the grant recipient will implement, the geographic

area in which the grant recipient will implement the program, the

eligibility requirements for obtaining the grant, and the grant

application process; and

(3) electronically link to the portion of the granting agency's

website at which the person may obtain more detailed information

about each available state agency grant opportunity.

(c) The department shall provide a link on TexasOnline to the

database established under Subsection (b). In this subsection,

"TexasOnline" has the meaning assigned by Section 2054.003.

(d) Each state agency that will award a grant shall,

concurrently with any other action the agency takes to inform the

public or any person about the grant opportunity, report to the

commission information related to the grant that the commission

requires in a form prescribed by the commission so that the

commission may include information about the grant in the

electronically searchable central database established under

Subsection (b).

(e) The governor shall appoint an advisory committee composed of

nine representatives from the Electronic Grants Technical

Assistance Workgroup to:

(1) gather input from public and other users of the database;

and

(2) advise the commission regarding the development of the

database and regarding the commission's exercise of its powers

under Subsection (d).

(f) The advisory committee appointed under Subsection (e) shall

meet in Austin. A state agency that is represented on the

committee by a person who is not based in the Austin area is

responsible for any travel expenses incurred by its

representative.

(g) The commission shall appoint an advisory committee composed

of five public members to annually evaluate the operation of the

electronically searchable central database.

(h) Chapter 2110 does not apply to an advisory committee formed

under this section.

Added by Acts 2003, 78th Leg., ch. 1246, Sec. 28, eff. Sept. 1,

2003.

Sec. 441.013. REPORTS. (a) The commission shall make a

biennial report to the governor that includes:

(1) a comprehensive view of the operation of the commission in

discharging the duties imposed by this subchapter;

(2) a review of the library conditions in this state;

(3) an itemized statement of the commission's expenditures;

(4) any recommendations suggested by the experience of the

commission;

(5) careful estimates of money necessary for carrying out this

subchapter; and

(6) a review of commission activities under Subtitle C, Title 6,

Local Government Code, and Subchapters J and L.

(b) The report made under Subsection (a) shall be printed, and

the governor shall lay the report before the legislature as the

governor does with other departmental reports.

(c) The director and librarian shall prepare annually a complete

and detailed written report accounting for all funds received and

disbursed by the commission during the preceding fiscal year. The

annual report must meet the reporting requirements applicable to

financial reporting provided in the General Appropriations Act.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 86, Sec. 12, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 873, Sec. 7, eff. Sept. 1, 1997.

Sec. 441.014. AUDIT. The financial transactions of the

commission are subject to audit by the state auditor in

accordance with Chapter 321, Government Code.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 584, Sec. 9, eff. Sept. 1,

1989.

Sec. 441.015. SEAL. (a) The official seal of the state library

is a circle of not less than 1-1/2 nor more than two inches in

diameter that bears a star of five points surrounded by two

concentric circles between which is printed "Texas State

Library."

(b) The seal shall be used to authenticate the official acts of

the Texas State Library.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 441.016. BUILDING. The name of the state archives and

library building is the Lorenzo de Zavala State Archives and

Library Building.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 441.017. COST RECOVERY FOR RECORDS STORAGE SERVICES. (a)

This section:

(1) applies to a record stored by the commission for a state

agency; and

(2) does not apply to a record that is under the permanent

control of the commission for archival purposes.

(b) The commission shall establish and keep current a cost

recovery schedule for its records storage services. The schedule

shall show the total cost, including indirect costs, to the

commission of its records storage services.

(c) Each state agency that will use the commission's records

storage services during a state fiscal biennium shall send to the

commission an estimate of the amount and nature of the services

that the agency will use during the biennium. The commission

shall prescribe:

(1) the time that the estimate must be sent; and

(2) the information that must be included in the estimate.

(d) The commission shall base its legislative appropriations

request for providing records storage services to other agencies

for the biennium on the estimates received under Subsection (c).

The commission's appropriations request must:

(1) show the estimated cost for each agency for records storage

services; and

(2) identify the estimated amount that would need to be

appropriated from the general revenue fund, account in the

general revenue fund, or other fund or account to recover fully

the commission's costs in providing records storage services for

other agencies.

(e) The legislature may appropriate money to pay the

commission's costs in providing records storage services for an

agency:

(1) to the commission; or

(2) to the agency, which shall pay the commission its costs as

the services are provided.

(f) In this section, "agency" means a state executive, judicial,

or legislative department, institution, board, or commission,

including an eleemosynary institution.

Added by Acts 1995, 74th Leg., ch. 86, Sec. 13, eff. Sept. 1,

1995.

Sec. 441.018. COMPLAINTS. (a) The commission shall maintain a

system to promptly and efficiently act on complaints filed with

the commission. The commission shall maintain information about

parties to the complaint, the subject matter of the complaint, a

summary of the results of the review or investigation of the

complaint, and its disposition.

(b) The commission shall make information available describing

its procedures for complaint investigation and resolution.

(c) The commission shall periodically notify the complaint

parties of the status of the complaint until final disposition.

Added by Acts 2007, 80th Leg., R.S., Ch.

251, Sec. 4, eff. September 1, 2007.

Sec. 441.019. USE OF TECHNOLOGY. The commission shall implement

a policy requiring the commission to use appropriate

technological solutions to improve the commission's ability to

perform its functions. The policy must ensure that the public is

able to interact with the commission on the Internet.

Added by Acts 2007, 80th Leg., R.S., Ch.

251, Sec. 4, eff. September 1, 2007.

Sec. 441.020. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION POLICY. (a) The commission shall develop and

implement a policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008 for the

adoption of commission rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009 to assist in the resolution of internal and external

disputes under the commission's jurisdiction.

(b) The commission's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The commission shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the commission.

Added by Acts 2007, 80th Leg., R.S., Ch.

251, Sec. 4, eff. September 1, 2007.

SUBCHAPTER C. RECORDS MANAGEMENT DIVISION OF TEXAS STATE LIBRARY

Sec. 441.031. DEFINITION. In this subchapter, "state record"

means a document, book, paper, photograph, sound recording, or

other material, regardless of physical form or characteristic,

made or received by a state department or institution according

to law or in connection with the transaction of official state

business. The term does not include:

(1) library or museum material made or acquired and preserved

solely for reference or exhibition purposes;

(2) an extra copy of a document preserved only for convenience

of reference;

(3) a stock of publications or of processed documents; or

(4) any records, correspondence, notes, memoranda, or documents,

other than a final written agreement described by Section

2009.054(c), associated with a matter conducted under an

alternative dispute resolution procedure in which personnel of a

state department or institution, local government, special

district, or other political subdivision of the state

participated as a party, facilitated as an impartial third party,

or facilitated as the administrator of a dispute resolution

system or organization.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 40, eff. Sept. 1,

1989; Acts 1997, 75th Leg., ch. 31, Sec. 1, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 1352, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER E. PUBLIC LIBRARY ENDOWMENT AND OPERATING FUNDS

Sec. 441.071. TEXAS PUBLIC LIBRARY ENDOWMENT FUND. (a) The

Texas public library endowment fund is a trust fund outside the

state treasury held by a bank or depository trust company and

administered by the commission for the benefit of the public as

provided by this section.

(b) The fund consists of donations accepted by the commission

under Section 441.074.

(c) The corpus of the endowment fund may not be spent for any

purpose.

(d) Not later than September 1 of each year, the commission

shall remit all or part of the interest and income earned on

money in the endowment fund to the comptroller for deposit in the

state treasury to the credit of the Texas public library fund.

The commission shall credit to the corpus of the endowment fund

any portion of the interest and income not credited to the public

library fund in the treasury.

Added by Acts 1999, 76th Leg., ch. 152, Sec. 1, eff. Sept. 1,

1999.

Sec. 441.072. INVESTMENT AND MANAGEMENT OF ENDOWMENT FUND. (a)

The commission shall appoint investment managers for the

management and investment of the Texas public library endowment

fund by contracting for professional investment management

services with one or more organizations that are in the business

of managing investments.

(b) In choosing and contracting for professional investment

management services and in continuing the use of an investment

manager, the commission shall act prudently and in the interest

of the beneficiaries of the endowment fund.

(c) In making and supervising investments of the endowment fund,

an investment manager and the commission shall discharge their

respective duties solely in the interest of the beneficiaries of

the fund:

(1) for the exclusive purposes of providing benefits for the

beneficiaries of the fund and defraying reasonable expenses of

administering this chapter;

(2) with the care, skill, prudence, and diligence under the

prevailing circumstances that a prudent person acting in a

similar capacity and familiar with matters of the type would use

in the conduct of an enterprise with a similar character and

aims;

(3) by diversifying the investments of the fund to minimize the

risk of large losses, unless under the circumstances it is

clearly prudent not to do so; and

(4) in accordance with the documents and instruments governing

the fund to the extent that the documents and instruments are

consistent with this section.

(d) To be eligible for appointment under this section, an

investment manager must be:

(1) registered under the Investment Advisers Act of 1940 (15

U.S.C. Section 80b-1 et seq.), as amended;

(2) a bank as defined by that Act that has a trust department;

or

(3) an insurance company qualified to perform investment

services under the laws of more than one state.

(e) In a contract made under this section, the commission shall

specify any policies, requirements, or restrictions, including

criteria for determining the quality of investments and for the

use of standard rating services, that the commission adopts for

investments of the endowment fund.

(f) A member of the commission is not liable for the acts or

omissions of an investment manager appointed under Subsection

(a). A member of the commission is not permitted or obligated to

invest or otherwise to manage any asset of the fund subject to

management by the investment manager.

(g) An investment manager appointed under Subsection (a) shall

acknowledge in writing the manager's fiduciary responsibilities

to the endowment fund.

(h) The commission may at any time and shall frequently monitor

the investments made by each investment manager for the endowment

fund. The commission may contract for professional evaluation

services to fulfill this requirement.

(i) The commission shall enter into an investment custody

account agreement designating a bank or a depository trust

company to serve as custodian for all assets allocated to or

generated under a contract for professional investment management

services.

(j) Under a custody account agreement, the commission shall

require the designated custodian to perform the duties and assume

the responsibilities for the endowment fund that are performed

and assumed, in the absence of a contract, by the custodian of

the endowment fund. The custodian shall furnish to the

commission, annually or more frequently if required by commission

rule, a sworn statement of the amount of the endowment fund

assets in the custodian's custody.

(k) For purposes of this section, the beneficiaries of the Texas

public library endowment fund are the persons who use public

libraries, public library facilities, and public library

collections and the public libraries that benefit from the

performance of the commission's powers and duties under this

chapter.

Added by Acts 1999, 76th Leg., ch. 152, Sec. 1, eff. Sept. 1,

1999.

Sec. 441.073. TEXAS PUBLIC LIBRARY FUND. (a) The Texas public

library fund is a special fund in the state treasury outside the

general revenue fund.

(b) The public library fund consists of money credited to the

fund under Section 441.071(d) and proceeds from sales under

Section 441.074(d).

(c) Money in the public library fund may be appropriated only to

the commission to perform the commission's powers and duties

concerning public library development under this chapter and to

pay the commission's expenses incurred under this subchapter.

(d) The public library fund is exempt from the application of

Sections 403.095 and 404.071. Interest and income from deposit

and investment of money in the fund shall be allocated to the

fund monthly.

Added by Acts 1999, 76th Leg., ch. 152, Sec. 1, eff. Sept. 1,

1999.

Sec. 441.074. DONATIONS, APPROPRIATIONS, AND SALES. (a) The

commission may solicit and accept on behalf of the state

donations of money, securities, and other property as it

determines best further the orderly development of public library

resources of the state. Money paid to the commission under this

subsection shall be deposited in the Texas public library

endowment fund.

(b) The commission by rule shall establish an acquisition policy

for accepting donations of money, securities, and other property.

(c) The legislature may make appropriations to the commission to

carry out the purposes of this chapter.

(d) The commission may purchase and resell items it determines

appropriate for the promotion of public libraries in Texas. The

value of commission inventory, as determined by generally

accepted accounting principles, may not exceed $50,000 at the end

of any fiscal year. The net profits from those sales shall be

deposited in the Texas public library fund.

Added by Acts 1999, 76th Leg., ch. 152, Sec. 1, eff. Sept. 1,

1999.

Sec. 441.075. PUBLIC LIBRARY FUND GRANT PROGRAM. (a) The

commission shall make grants to public libraries from the Texas

public library fund for facility construction projects,

acquisition of books and other collection development materials,

and payment of actual and reasonable general and administrative

expenses. The commission shall allocate amounts from the fund to

direct and matching grant programs.

(b) The commission shall adopt rules:

(1) establishing methods for participation by local governments

in a matching grant program for facility construction projects;

and

(2) providing allocations for a direct grant program for

acquisition of books and other collection development materials

according to a formula that allocates a base grant to each

participating public library plus an amount that is proportional

to the size of the population served.

(c) To participate in a grant program under this section, a

public library must maintain a level of local public library

funding equal to or greater than the average funding for the

three years preceding participation. The commission shall adopt

rules to implement this requirement.

Added by Acts 1999, 76th Leg., ch. 152, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER F. MAINTENANCE AND DISPOSITION OF CERTAIN COUNTY

RECORDS

Sec. 441.091. DEFINITION. In this subchapter, "county record"

means any document, paper, letter, book, map, photograph, sound

or video recording, microfilm, magnetic tape, electronic medium,

or other information recording medium, regardless of physical

form or characteristic and regardless of whether public access to

it is open or restricted under the laws of the state, created or

received by a county or precinct or any county or precinct

officers or employees, including the district clerk, pursuant to

law, including an ordinance or order of the commissioners court

of the county, or in the transaction of public business. The term

does not include:

(1) extra identical copies of documents created only for

convenience of reference or research by county or precinct

officers or employees;

(2) notes, journals, diaries, and similar documents created by a

county or precinct officer or employee for the officer's or

employee's personal convenience;

(3) blank forms;

(4) stocks of publications;

(5) library and museum materials acquired solely for the

purposes of reference or display;

(6) copies of documents in any media furnished to members of the

public to which they are entitled under Chapter 552, or other

state law; or

(7) any records, correspondence, notes, memoranda, or documents,

other than a final written agreement described by Section

2009.054(c), associated with a matter conducted under an

alternative dispute resolution procedure in which personnel of a

state department or institution, local government, special

district, or other political subdivision of the state

participated as a party, facilitated as an impartial third party,

or facilitated as the administrator of a dispute resolution

system or organization.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 123, Sec. 1, eff. Sept. 1,

1989; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(96), eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 31, Sec. 2, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 1352, Sec. 2, eff. Sept. 1, 1999.

Sec. 441.094. RECORDS SCHEDULE AND IMPLEMENTATION PLAN. (a)

Repealed by Acts 1989, 71st Leg., ch. 1248, Sec. 85(3), eff.

Sept. 1, 1989.

(b) A records schedule must:

(1) contain a list by record title of the county records to be

scheduled; and

(2) prescribe a minimum retention period for each record that is

at least as long as that prescribed by law or the county records

manual or state that a retention period for the record will be

assigned later.

(c) A records schedule may:

(1) contain a list of all of the county records kept by the

custodian or a list of only those records to be scheduled; and

(2) contain a list of material that is excluded from the

definition of county record by Section 441.091 and that is kept

by the custodian, with retention periods assigned by the

custodian.

(d) A custodian may amend a records schedule or implementation

plan.

(e) A records schedule, implementation plan, or amendment takes

effect when the custodian files a copy of the schedule, plan, or

amendment in the office of the county clerk and with the director

and librarian.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 123, Sec. 2, eff. Sept. 1,

1989.

Sec. 441.0945. DISPOSITION OF SCHEDULED RECORDS. (a) A county

record may be destroyed if the record is listed on the records

schedule and implementation plan accepted for filing by the

director and librarian and either its retention period has

expired or it has been microfilmed or stored electronically in

accordance with applicable law.

(b) The director and librarian or a person on the staff of the

director and librarian may reject the records schedule and

implementation plan for a record if the retention period of the

record as listed on the plan is less than the retention period

for the record established by the county records manual. If the

plan is rejected, the director and librarian or staff person

shall file with the custodian the rejected schedule and a

statement of the reasons for rejection not later than the 30th

day after the date the director and librarian or staff person

received the records schedule and implementation plan. If a

schedule is rejected under this subsection, the custodian may

submit an amended schedule.

(c) The director and librarian or a person on the staff of the

director and librarian may condition acceptance of the records

schedule and implementation plan on the transfer of a record

listed on the schedule to the custody of the Texas State Library

when the retention period for the record has expired.

Added by Acts 1989, 71st Leg., ch. 123, Sec. 3, eff. Sept. 1,

1989.

Sec. 441.095. DISPOSITION OF UNSCHEDULED RECORDS. (a) A

custodian may dispose of a county record that is not listed on an

approved records schedule and implementation plan if, not later

than 60 days before the date that the record is destroyed, the

custodian gives written notice of the intent to destroy the

record to the director and librarian. The notice must

sufficiently describe the record to enable the director and

librarian to determine if the record has been assigned a minimum

retention period.

(b) Not later than the 30th day after the date the director and

librarian receives the notice, the director and librarian shall:

(1) notify the custodian of the approval or disapproval of the

intended disposition;

(2) request any additional information required by the director

and librarian to evaluate the record; or

(3) request that the record or a part of the record be

transferred to the Texas State Library for preservation in a

regional historical resource depository.

(c) The custodian shall comply with the request or notice of the

director and librarian or withdraw the notice of intent to

destroy the record.

(d) Not later than the 10th day before the date a record is

destroyed, the custodian shall file and record a notice with the

county clerk. The notice must indicate the record to be

destroyed, how it is to be destroyed, and the date of its

destruction. On the day the notice is filed, the county clerk

shall post a copy of it in the same manner that a notice of a

meeting is posted under Chapter 551.

(e) The custodian may destroy the record at any time after the

director and librarian has approved the destruction and the

notice required by Subsection (d) has been posted for 10 days by

the county clerk.

(f) A county record may be destroyed only by sale or donation

for recycling purposes, shredding, burning, burial in a landfill,

or pulping.

(g) A person is not civilly liable for destruction of a record

in accordance with this subchapter.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 123, Sec. 4, eff. Sept. 1,

1989; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(79), eff. Sept. 1,

1995.

SUBCHAPTER G. STATE PUBLICATIONS

Sec. 441.101. DEFINITIONS. In this subchapter:

(1) "Commission" means the Texas State Library and Archives

Commission.

(2) "Depository library" means the Texas State Library, the

Legislative Reference Library, the Library of Congress, the

Center for Research Libraries, or any other library that the

commission designates as a site for retaining and allowing public

access to state publications.

(3) "State agency" means a state office, officer, department,

division, bureau, board, commission, legislative committee,

authority, institution, substate planning bureau, university

system, institution of higher education as defined by Section

61.003, Education Code, or a subdivision of one of those

entities.

(4) "State publication":

(A) means information in any format, including materials in a

physical format or in an electronic format, that:

(i) is produced by the authority of or at the total or partial

expense of a state agency or is required to be distributed under

law by the agency; and

(ii) is publicly distributed outside the agency by or for the

agency; and

(B) does not include information the distribution of which is

limited to:

(i) contractors with or grantees of the agency;

(ii) persons within the agency or within other government

agencies; or

(iii) members of the public under a request made under the open

records law, Chapter 552.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 86, Sec. 15, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1124, Sec. 1, eff. September 1, 2005.

Sec. 441.102. DISTRIBUTION OF STATE PUBLICATIONS. (a) The

commission by rule shall establish procedures for the

distribution of state publications to depository libraries and

for the retention of those publications.

(b) The commission may enter into a contract with a depository

library under which the depository library receives all or part

of the state publications that are distributed.

(c) The commission shall establish and maintain a system, named

the "Texas Records and Information Locator," or "TRAIL," to allow

electronic access, including access through the Internet, at the

Texas State Library and other depository libraries to state

publications that have been made available to the public through

the Internet by or on behalf of a state agency.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 86, Sec. 16, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1124, Sec. 2, eff. September 1, 2005.

Sec. 441.103. STATE AGENCY DUTIES. (a) A state agency shall

designate one or more staff persons as agency publications

liaisons and shall notify the Texas State Library of those

persons' identities. A publications liaison shall maintain a

record of the agency's state publications and shall furnish to

the Texas State Library a list of the agency's new state

publications as they become available.

(b) A state agency shall furnish copies of its state

publications that exist in a physical format to the Texas State

Library in the number specified by commission rules. On the

creation of or awarding of a contract for the production of a

publication in a physical format, a state agency shall arrange

for the required number of copies to be deposited with the Texas

State Library. The commission may not require more than 75

copies of a state publication in a physical format.

(c) On the release of a state publication in an electronic

format and for the purpose of further distribution of the

publication, a state agency shall provide the Texas State

Library:

(1) on-line access to the publication; or

(2) copies of the publication on an electronic external storage

device in the number of copies prescribed by the commission but

not to exceed 75.

(d) If a state agency is allowing public on-line access to a

state publication, the agency shall also provide the Texas State

Library with at least one free on-line connection to the agency's

state publications that can be accessed on-line. The connection

must:

(1) be provided in the form and manner prescribed by the

director and librarian; and

(2) be compatible with applicable standards prescribed by the

Department of Information Resources.

(e) Each state publication shall clearly reflect the date that

the state publication is produced or initially distributed by a

state agency in a conspicuous location at or near the beginning

of the publication.

(f) A state agency shall include, for any of its publications

available on the Internet, identifying and descriptive

information about the publication as specified by commission and

Department of Information Resources rules.

(g) If an electronic state publication is not printed or

available from the state agency's website, the state agency shall

furnish the Texas State Library copies in a manner prescribed by

commission rules. The commission may not require more than 75

copies of the publication.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 86, Sec. 17, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 762, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1124, Sec. 3, eff. September 1, 2005.

Sec. 441.1035. STATE PUBLICATIONS DISTRIBUTED IN PHYSICAL

FORMAT; NOTICE; ONLINE AVAILABILITY. (a) A state agency that

distributes by subscription a state publication in a physical

format, such as paper, tape, or disk, and without a fee or other

cost to the subscriber shall make the publication accessible in

an electronic format from the agency's Internet website.

(b) When distributing a state publication in a physical format,

a state agency that makes the publication accessible on its

Internet website must inform each subscriber to the publication

that the subscriber may, instead of receiving a physical copy,

access the publication at the agency's Internet website.

(c) If a subscriber prefers to access a publication at the state

agency's Internet website and notifies the agency of that

preference, the agency shall:

(1) remove the subscriber from the distribution list for that

publication; and

(2) notify the subscriber electronically each time the

publication becomes available at the agency's Internet website

and provide an electronic link to the publication.

Added by Acts 2005, 79th Leg., Ch.

20, Sec. 1, eff. September 1, 2005.

Sec. 441.104. DUTIES OF TEXAS STATE LIBRARY. The Texas State

Library shall:

(1) acquire, organize, retain, and provide access to state

publications;

(2) collect state publications and distribute them to depository

libraries;

(3) establish a program for the preservation and management of

state publications and make available state publications in

alternative formats to depository libraries and other libraries

at a reasonable cost;

(4) periodically issue a list of all state publications that it

has received in a physical format to all depository libraries and

other libraries on request;

(5) catalog, classify, and index all state publications that it

receives and distribute the cataloging, classification, and

indexing information to depository libraries and to other

libraries on request;

(6) ensure that state publications are fully represented in

regional and national automated library networks;

(7) index all state publications that are available through the

Internet and make the index available through the Internet; and

(8) provide other depository libraries appropriate access, at

no charge, to state publications available in an electronic

format.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 86, Sec. 18, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1124, Sec. 4, eff. September 1, 2005.

Sec. 441.105. EXEMPT PUBLICATIONS. The state librarian may

specifically exempt a publication or a distribution format from

this subchapter.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 86, Sec. 19, eff. Sept. 1,

1995.

Sec. 441.106. PAYMENT FOR PRINTING OF STATE PUBLICATIONS. If a

state agency's printing is done by contract, an account for the

printing may not be approved and a warrant may not be issued

unless the agency first furnishes to the comptroller a receipt

from the state librarian for the publication or a written waiver

from the state librarian exempting the publication from this

subchapter.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

1124, Sec. 5, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.46, eff. September 1, 2007.

SUBCHAPTER H. PRINT ACCESS AIDS FOR PERSONS WITH VISUAL

DISABILITIES

Sec. 441.111. DEFINITIONS. In this subchapter:

(1) "Print access aid" means an item, piece of equipment, or

product system that improves or facilitates access to standard

print by enlarging or magnifying print, or by electronically

converting print to spoken, recorded, or tactile format.

(2) "Public library" has the meaning assigned by Section

441.122.

(3) "Standard print" means text that appears on paper,

microfilm, microfiche, or other microformat, or in

machine-readable form, in a type size smaller than 14 points.

(4) "State library" means the Texas State Library.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 11.01(a), eff. Sept.

1, 1997.

Sec. 441.112. PRINT ACCESS AIDS IN PUBLIC LIBRARIES. (a) To

make its services and collections more accessible, a public

library may make a print access aid available for use by a person

who cannot clearly read printed material because of a visual

disability.

(b) If funds from a gift or grant are available for that

purpose, the state library may acquire and lend at no cost print

access aids to a public library.

(c) For a public library to be eligible to receive a print

access aid under Subsection (b), a community need for the aid

must exist.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 11.01(a), eff. Sept.

1, 1997.

Sec. 441.113. TRAINING AND INFORMATION. The state library may

provide to a library requesting or receiving a print access aid

under this subchapter technical assistance, including assistance

in:

(1) explaining to library employees the function of a print

access aid;

(2) assessing local needs for use of a print access aid;

(3) providing to library employees training and information in

the use of a print access aid;

(4) preparing and distributing public information regarding the

availability and location of a print access aid; and

(5) providing assistance in developing policies and guidelines

for use of an aid.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 11.01(a), eff. Sept.

1, 1997.

Sec. 441.114. MAINTENANCE OF EQUIPMENT. The state library may

pay the maintenance or repair cost of a print access aid supplied

to a library under this subchapter out of funds available to the

library from gifts or grants for that purpose. If the state

library cannot pay the maintenance or repair cost of an aid, the

library receiving the aid may pay the maintenance or repair cost

or return the aid to the state library.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 11.01(a), eff. Sept.

1, 1997.

Sec. 441.115. RELOCATION. The state library shall review each

library that receives a print access aid under this subchapter

once every two years to determine whether to relocate an aid

provided to that library. The state library shall make a

relocation decision based on population shifts, the use of the

equipment, and community need.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 11.01(a), eff. Sept.

1, 1997.

Sec. 441.116. FUNDING. (a) The requirements of this subchapter

for the provision and placement of print access aids by the state

library are contingent on the receipt of gifts or grants for the

state library to purchase, maintain, and repair the print access

aids. If the state library's funds are not sufficient to place

and maintain a print access aid in a library that may need an

aid, the state library shall make a placement decision for any

available aid based on demonstrated community need and local

support provided by a library.

(b) Money from the general revenue fund may not be appropriated

to implement this subchapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 11.01(a), eff. Sept.

1, 1997.

SUBCHAPTER I. LIBRARY SYSTEMS

Sec. 441.121. SHORT TITLE. This subchapter may be cited as the

Library Systems Act.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 441.122. DEFINITIONS. In this subchapter:

(1) "Accreditation of libraries" means the evaluation and rating

of libraries according to commission accreditation standards.

(2) "Accreditation standards" means the criteria established by

the commission that a library must meet to be accredited and

eligible for membership in a major resource system.

(3) Repealed by Acts 2009, 81st Leg., R.S., Ch. 983, Sec. 26(1),

eff. September 1, 2009.

(4) "Commission" means the Texas State Library and Archives

Commission.

(5) Repealed by Acts 2009, 81st Leg., R.S., Ch. 983, Sec. 26(1),

eff. September 1, 2009.

(6) "Governing body" means the body having power to authorize a

library to join, participate in, or withdraw from a library

system.

(7) "Interlibrary contract" means a written agreement between

two or more libraries to cooperate, consolidate, or receive one

or more services.

(8) "Library board" means the body that has the authority to

give administrative direction or advisory counsel to a library or

library system.

(9) "Library system" means two or more public libraries

cooperating in a system approved by the commission to improve

library service and to make their resources accessible to all

residents of the area the libraries serve.

(10) "Major resource center" means a large public library that

is designated by the commission as the central library of a major

resource system for cooperative service with other libraries in

the system.

(11) "Major resource system" means a network of libraries

attached to a major resource center.

(12) "Public library" means a library that is operated by a

single public agency or board, that is freely open to all persons

under identical conditions, and that receives its financial

support in whole or part from public funds.

(13) "Regional library system" means a network of libraries

established under this subchapter.

(14) "State library system" means a network of library systems,

interrelated by contract, for the purpose of organizing library

resources and services for research, information, and recreation

to improve statewide library service and to serve collectively

the entire population of the state.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 155, Sec. 1, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 86, Sec. 20, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 6, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 26(1), eff. September 1, 2009.

Sec. 441.123. ESTABLISHMENT OF STATE LIBRARY SYSTEM. The

commission shall establish and develop a state library system.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 441.124. ADVISORY BOARD. (a) The commission shall appoint

an advisory board composed of five librarians qualified by

training, experience, and interest to advise the commission on

the policy to be followed in applying this subchapter. Chapter

2110 does not apply to the composition of the advisory board.

(b) The term of office of a board member is three years.

(c) The board shall meet at least once a year. The commission

may call other meetings during the year.

(d) A member of the board serves without compensation but is

entitled to reimbursement for actual and necessary expenses

incurred in the performance of official duties, subject to any

applicable limitation on reimbursement provided by the General

Appropriations Act.

(e) A vacancy shall be filled for the remainder of the unexpired

term in the same manner as an original appointment.

(f) A member may not serve more than two consecutive terms.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 7, eff. September 1, 2009.

Sec. 441.125. PLAN OF SERVICE. The director and librarian shall

submit an annual plan for the development of the state library

system for review by the advisory board and approval by the

commission.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 441.126. AUTHORITY TO ESTABLISH SYSTEMS. The commission

may establish and develop major resource systems or regional

library systems in conformity with the plan for a state library

system as provided by this subchapter.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 155, Sec. 2, eff. Sept. 1,

1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 8, eff. September 1, 2009.

Sec. 441.127. MEMBERSHIP IN SYSTEM. (a) To be eligible for

membership in a major resource system or regional library system

a library must be accredited by the commission as having met the

accreditation standards established by the commission.

(b) To meet population change, economic change, and changing

service strengths of member libraries, a major resource system

may be reorganized, merged with another major resource system, or

partially transferred to another major resource system by the

commission with the approval of the majority of the appropriate

governing bodies of the libraries comprising the system. A

regional library system may be reorganized, divided, dissolved,

or merged into another regional library system in a manner

provided by bylaws of the corporation operating the system or by

contract between the member libraries and the managing authority

of the system.

(c) The governing body of a public library that proposes to

become a major resource center shall submit to the director and

librarian an annual plan of service for the major resource system

made in consultation with the advisory council.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 155, Sec. 3, eff. Sept. 1,

1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 9, eff. September 1, 2009.

Sec. 441.1271. EXTENDING MEMBERSHIP OF SYSTEMS TO CERTAIN

NONPUBLIC LIBRARIES. (a) A major resource system may extend its

membership to include libraries that are not public libraries and

that are operated by one of the following:

(1) a public school district;

(2) an institution of higher education;

(3) a unit of local, state, or federal government;

(4) accredited nonpublic elementary or secondary schools; or

(5) special or research libraries.

(b) The decision to extend major resource system membership

under Subsection (a) must be:

(1) made in accordance with the bylaws of the library system;

and

(2) approved by the commission.

(c) A library that is a type of library to which a major

resource system has extended its membership under this section:

(1) must be accredited by the commission to be eligible to join

the system; and

(2) may join the system by resolution or agreement of its

governing body or designee.

(d) The commission may terminate the membership of a library

that is not a public library and that joined a major resource

system under this section if the library loses its accreditation

by ceasing to meet the minimum standards established by the

commission.

(e) A library that joins a major resource system under this

section must agree to loan materials without charge to users of

other libraries in the system.

(f) A major resource system that has extended its membership to

some but not all of the types of libraries described by

Subsection (a) may extend its membership to one or more of the

remaining types of libraries described by Subsection (a). A

decision under this subsection must be made and approved in the

manner prescribed for a decision under Subsection (b).

Added by Acts 1995, 74th Leg., ch. 86, Sec. 21, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 10, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 11, eff. September 1, 2009.

Sec. 441.128. OPERATION AND MANAGEMENT. (a) Governing bodies

within a major resource system area or regional library system

area may join in the development, operation, and maintenance of

the system and appropriate and allocate funds for its support.

(b) Governing bodies of political subdivisions of the state may

negotiate separately or collectively a contract with the

governing bodies of member libraries of a major resource system

or regional library system for all library services or for those

services defined in the contract.

(c) On petition of 10 percent of the persons qualified to vote

in the most recent general election of a county or municipality

within a major resource system service area or a regional library

system service area, the governing body of that political

subdivision shall call an election to vote on the question of

whether or not the political subdivision shall establish

contractual relationships with the system.

(d) The governing body of a major resource center, the governing

body or managing authority of a regional library system, and the

commission may enter into agreements with the governing bodies of

other libraries, including other public libraries, school

libraries and media centers, academic libraries, technical

information and research libraries, or systems of those

libraries, to provide or receive specialized resources and

services. The commission shall coordinate and encourage the

dissemination of specialized resources and services and may adopt

rules for the contracts and agreements authorized by this

subsection.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 441.129. WITHDRAWAL FROM SYSTEM. (a) The governing body

of a political subdivision of the state may by resolution or

ordinance withdraw from a major resource system. The governing

body must give notice of withdrawal not later than the 90th day

before the end of the state fiscal year.

(b) The provision for termination of all or part of a major

resource system does not prohibit revision of the system by the

commission, with the approval of the majority of the appropriate

governing bodies, by reorganization, by transfer of part of the

system, or by merger with other systems.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 441.130. ADVISORY COUNCIL. (a) Each major resource system

has an advisory council composed of not more than 12 members

representing the member libraries of the system.

(b) The commission shall adopt rules to provide guidance to

major resource systems on the administrative operation of

advisory councils. Major resource systems will use this guidance

to develop bylaw provisions for their advisory councils.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 983, Sec. 26(2),

eff. September 1, 2009.

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 983, Sec. 26(2),

eff. September 1, 2009.

(e) Repealed by Acts 2009, 81st Leg., R.S., Ch. 983, Sec. 26(2),

eff. September 1, 2009.

(f) Repealed by Acts 2009, 81st Leg., R.S., Ch. 983, Sec. 26(2),

eff. September 1, 2009.

(g) The council shall serve as a liaison agency between the

member libraries and their governing bodies and library boards

to:

(1) advise in the formulation of the annual plan for service to

be offered by the system;

(2) recommend policies appropriate to services needed;

(3) evaluate services received;

(4) counsel with administrative personnel; and

(5) recommend functions and limitations of contracts between

cooperating agencies.

(h) The functions of the advisory council do not diminish the

powers of a local library board.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 12, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 26(2), eff. September 1, 2009.

Sec. 441.131. REGIONAL LIBRARY SYSTEM. (a) The governing

bodies of two-thirds of the member libraries of a major resource

system may elect, for the purpose of administering the receipt

and dispersal of services under this subchapter within their

area, to form a regional library system that includes all

libraries that are members of the major resource system.

(b) Governing bodies of libraries within a regional library

system may establish a nonprofit corporation under the Texas

Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's

Texas Civil Statutes) to administer the system or may contract

with a private business to administer the system. If the

governing bodies form a nonprofit corporation, they may select a

board of directors and adopt bylaws for the corporation. Bylaws

adopted or a contract executed under this section may permit

other libraries operated by the following entities to become

members of the regional library system:

(1) a public school district;

(2) an institution of higher education;

(3) a unit of local, state, or federal government;

(4) an accredited nonpublic elementary or secondary school; or

(5) a special or research library.

(b-1) Bylaws adopted under Subsection (b) may provide for

reorganization, merger, division, and dissolution.

(b-2) A library that joins a regional system under this section

must agree to loan materials without charge to users of other

libraries in the system.

(c) To ensure the sound management and viability of regional

library systems, the commission shall include in its rules

provisions stipulating a cash reserve requirement for regional

library systems. To enable the accumulation of sufficient

reserves for the sole purpose of cash flow management, regional

library systems may retain up to five percent of their annual

system operation grant general revenue funds from year to year

until the commission's reserve requirement is satisfied. These

funds must be held in a federally insured account and the

commission may provide for periodic reporting of the funds and

their inclusion in the annual audit. Interest earned on these

funds shall be retained in this account and shall be subject to

the same terms and reporting as the corpus. These funds remain

the property of the state, and if the commission ceases to

contract with a regional library system, such funds must be fully

and promptly returned as provided by this section.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 155, Sec. 4, eff. Sept. 1,

1993; Acts 1997, 75th Leg., ch. 213, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 13, eff. September 1, 2009.

Sec. 441.132. MAJOR RESOURCE CENTERS. (a) The commission may

designate major resource centers from existing public libraries

according to criteria approved by the commission and agreed to by

the governing body of the library involved. The governing body of

a library designated as a major resource center may accept the

designation by resolution or ordinance stating the type of

service to be given and the area to be served.

(b) The commission may revoke the designation of a major

resource center that ceases to meet the criteria for a major

resource center or that fails to comply with obligations stated

in the resolution or ordinance agreements. The commission shall

provide a fair hearing on request of the major resource center.

(c) Funds allocated by governing bodies contracting with the

major resource center and funds contributed from state grants for

the purposes of this subchapter shall be deposited with the

governing body operating the major resource center following

procedures agreed to by the contributing agency.

(d) The powers of the governing board of the major resource

center do not diminish the powers of local library boards.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 441.135. GRANTS. (a) Using state, federal, or other

funds, the commission shall establish a program of grants within

the limitations of funds appropriated by the legislature. The

commission shall adopt by rule the guidelines for awarding

grants.

(b) The program of grants shall include one or more of the

following:

(1) system operation grants, to:

(A) provide basic system support services to member libraries;

(B) provide coordination and enable cooperation with the

commission and with other libraries in a region; and

(C) meet commission and federal goals;

(2) incentive grants, to encourage public libraries to join

together into larger units of service to meet commission and

federal goals;

(3) establishment grants, to help libraries establish consortia

or cooperatives that will enable libraries to better serve their

communities;

(4) equalization grants, to help public libraries in communities

with relatively limited taxable resources to meet commission and

federal goals and qualify for library system membership;

(5) public information technology grants, to help public

libraries make state, local, and federal government information

that is accessible through the Internet available to the public

through computers;

(6) competitive grants, to promote innovation by public

libraries and by libraries described by Section 441.1271(a) and

to encourage major resource systems or regional library systems

and libraries to meet commission and federal goals; and

(7) grants to aid local libraries, to provide assistance to

public libraries, and to help those libraries meet commission and

federal goals.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 155, Sec. 5, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 988, Sec. 1, 2, eff. Aug. 28,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

251, Sec. 5, eff. September 1, 2007.

Sec. 441.136. RULES. (a) The director and librarian, with the

advice of the advisory board, shall propose rules necessary to

the administration of the program of state grants, including

qualifications for major resource system membership. The rules

shall be proposed and adopted according to Chapter 2001.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 983, Sec. 26(5),

eff. September 1, 2009.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 983, Sec. 26(5),

eff. September 1, 2009.

(d) The commission shall include requirements in its rules to

ensure that the constituent member libraries are adequately

represented in the conduct of system business relating to

activities involved in the development of a plan of service and

adequately represented on each major resource system advisory

council. Rules adopted as required by this subsection do not

apply to the governing board or board of directors of a regional

library system governed by applicable requirements of the Texas

Business Corporation Act or the Texas Non-Profit Corporation Act

(Article 1396-1.01 et seq., Vernon's Texas Civil Statutes).

(e) The commission shall include in its rules provisions

necessary to ensure compliance with the standard financial

management conditions developed under Chapter 783 with regard to

the purchasing of library materials and equipment.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 78, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 14, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 26(5), eff. September 1, 2009.

Sec. 441.137. ADMINISTRATION. The director and librarian shall

administer the program of state grants and shall make public the

rules adopted by the commission.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 441.138. FUNDING. (a) The commission may use funds

appropriated by the legislature for personnel and other

administrative expenses necessary to carry out the provisions of

this subchapter.

(b) Libraries and library systems may use state grants for

materials, personnel, equipment, administrative expenses, and

financing programs that enrich the services and materials offered

a community by its public library. State grants may not be used

for site acquisition, construction, acquisition of buildings, or

payment of past debts.

(c) State aid to a free tax-supported public library is a

supplement to and not a replacement of local support.

(d) The commission by rule shall adopt a formula for

distributing system operation grants among the major resource

systems and regional library systems. The formula must include

funding for basic system support services.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

251, Sec. 6, eff. September 1, 2007.

Sec. 441.1381. COMPETITIVE GRANTS; SYSTEM OPERATION GRANTS. (a)

The commission shall design and implement a competitive grant

program described by Section 441.135(b)(6) and shall require a

recipient of a competitive grant to report to the commission

information relating to best practices and performance outcomes.

(b) The commission shall continue to provide system operation

grants to major resource systems and regional library systems.

The commission may not award system operation grants through a

competitive process.

Added by Acts 2007, 80th Leg., R.S., Ch.

251, Sec. 7, eff. September 1, 2007.

Sec. 441.1382. ADDITIONAL FUNDING. (a) The commission may

authorize a major resource system or regional library system to

receive money in addition to the system operation grant,

including money from:

(1) gifts or grants from the federal government, local or

regional governments, private sources, or other sources;

(2) contracts for services;

(3) cost-sharing arrangements; or

(4) other fees.

(b) The commission may authorize a major resource system or

regional library system to use money received under Subsection

(a) to initiate, expand, or enhance activities approved by the

commission that meet commission and federal goals.

(c) The commission may authorize a major resource system or

regional library system to retain money received under Subsection

(a) remaining at the end of a fiscal year for activities approved

by the commission that meet commission and federal goals.

(d) The commission by rule shall require that money received

under Subsection (a) must be held in a federally insured account.

Interest earned on money in the account shall be retained in the

account and is subject to the same terms and reporting

requirements as the corpus.

(e) The commission by rule may require periodic reporting

regarding money received under Subsection (a) and include this

information in the annual audit.

(f) Money generated through the use of state or federal funds

remains the property of the state. If the commission ceases to

contract with a major resource system or regional library system,

all money received under this section or described by this

subsection must be promptly returned to the commission for use in

regional library development programs.

Added by Acts 2007, 80th Leg., R.S., Ch.

251, Sec. 7, eff. September 1, 2007.

Sec. 441.1383. GRANTS TO AID LOCAL LIBRARIES. The commission

shall design and implement a program of grants to aid local

libraries as described by Section 441.135(b)(7) and shall require

a recipient of a grant under that program to report to the

commission information relating to best practices and performance

outcomes.

Added by Acts 2007, 80th Leg., R.S., Ch.

251, Sec. 7, eff. September 1, 2007.

SUBCHAPTER J. PRESERVATION AND MANAGEMENT OF LOCAL GOVERNMENT

RECORDS

Sec. 441.151. DEFINITIONS. In this subchapter:

(1) "Commission" means the Texas State Library and Archives

Commission.

(2) "Custodian" means the appointed or elected public officer

who by the state constitution, state law, ordinance, or

administrative policy is in charge of an office that creates or

receives local government records.

(3) "Depository" means a regional historical resource depository

established under Section 441.153.

(4) "Director and librarian" means the executive and

administrative officer of the Texas State Library and Archives

Commission.

(5) "Essential record" means any local government record

necessary to the resumption or continuation of government

operations in an emergency or disaster, to the re-creation of the

legal and financial status of the government, or to the

protection and fulfillment of obligations to the people of the

state.

(6) "Historical resource" means a book, publication, newspaper,

manuscript, paper, document, memorandum, record, map, artwork,

photograph, microfilm, sound recording, or other material of

historical interest or value, including a local government record

of permanent value transferred to the custody of the commission

under Subtitle C, Title 6, Local Government Code.

(7) "Local government" means a county, including all district

and precinct offices of a county, municipality, public school

district, appraisal district, or any other special-purpose

district or authority.

(8) "Local government record" means any document, paper, letter,

book, map, photograph, sound or video recording, microfilm,

magnetic tape, electronic medium, or other information recording

medium, regardless of physical form or characteristic and

regardless of whether public access to it is open or restricted

under the laws of the state, created or received by a local

government or any of its officers or employees pursuant to law,

including an ordinance, or in the transaction of public business.

The term does not include:

(A) extra identical copies of documents created only for

convenience of reference or research by officers or employees of

the local government;

(B) notes, journals, diaries, and similar documents created by

an officer or employee of the local government for the officer's

or employee's personal convenience;

(C) blank forms;

(D) stocks of publications;

(E) library and museum materials acquired solely for the

purposes of reference or display; or

(F) copies of documents in any media furnished to members of the

public to which they are entitled under Chapter 552, or other

state law.

(9) "Permanent record" or "record of permanent value" means any

local government record whose retention period on a records

retention schedule issued by the commission is given as

permanent.

(10) "Records management" means the application of management

techniques to the creation, use, maintenance, retention,

preservation, and disposal of records for the purposes of

reducing the costs and improving the efficiency of recordkeeping.

The term includes the development of records control schedules,

the management of filing and information retrieval systems, the

protection of essential and permanent records, the economical and

space-effective storage of inactive records, control over the

creation and distribution of forms, reports, and correspondence,

and the management of micrographics and electronic and other

records storage systems.

(11) "Records management officer" means the person identified

under Section 203.001 or designated under Section 203.025, Local

Government Code, as the records management officer.

(12) "Research center" means a regional research center

established under Section 441.154.

(13) "Retention period" means the minimum time that must pass

after the creation, recording, or receipt of a record, or the

fulfillment of certain actions associated with a record, before

it is eligible for destruction.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 2, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(96),

eff. Sept. 1, 1995.

Sec. 441.152. DUTIES AND RESPONSIBILITIES OF THE DIRECTOR AND

LIBRARIAN. The director and librarian shall:

(1) carry out the duties and responsibilities of the commission

relating to the management and preservation of local government

records imposed by this subchapter and Subtitle C, Title 6, Local

Government Code;

(2) administer the regional historical depository system and

regional research centers the establishment of which is provided

for by this subchapter and provide additional assistance through

publications and other means to persons wishing to use local

government records for historical and other research purposes;

(3) provide assistance, information, and training to records

management officers and custodians of local government records in

fulfilling their responsibilities under Subtitle C, Title 6,

Local Government Code;

(4) work with other state agencies in seeking methods to assist

and encourage local governments and the custodians of local

government records in the establishment and operation of

efficient and economical records management programs, in reducing

paperwork required of local governments by the state, and in

preserving records of historical value;

(5) establish and administer a clearinghouse for information

relating to all aspects of the management and preservation of

local government records; and

(6) assist local governments in seeking grants from federal,

state, and private foundations, agencies, or organizations for

records management and preservation activities.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 2, eff. Sept. 1,

1989.

Sec. 441.153. REGIONAL HISTORICAL RESOURCE DEPOSITORIES. (a)

To provide for an orderly, uniform statewide system for the

professional retention and preservation of historical resources

in the region of their origin or interest, the commission may

enter into an agreement with a public or private library or

archives to serve as a regional historical resource depository.

(b) The commission shall adopt rules that:

(1) establish standards that an institution must meet in order

to qualify for designation as a depository;

(2) prescribe procedures for depositing, accessioning,

cataloging, storing, transferring, preserving, and providing

reference services for historical resources placed in a

depository; and

(3) establish other policies as the commission considers

necessary to ensure the effective administration of the system of

depositories.

(c) An agreement under Subsection (a) may not include any

provision that limits the authority of the commission to adopt or

amend rules under Subsection (b).

(d) The commission shall determine the region to be served by a

depository. An agreement may not limit the authority of the

commission to change the boundaries of a region at its

discretion.

(e) The commission may place a staff member at a depository to

care for historical resources deposited there by the commission

and to perform other duties imposed on the commission and the

director and librarian by this subchapter and Subtitle C, Title

6, Local Government Code, but an agreement may not limit the

power of the commission to transfer a staff member to a duty

station at times as it considers advisable.

(f) Title to historical resources placed in a depository by the

commission remains with the commission, and the historical

resources may not be intermingled with other holdings of the

institution that serves as a depository.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 2, eff. Sept. 1,

1989.

Sec. 441.154. REGIONAL RESEARCH CENTERS. (a) To provide

additional methods for the preservation of the historical

resources of the state in the region of their origin or interest

and to provide additional methods of carrying out the other

responsibilities placed on the commission by this subchapter and

Subtitle C, Title 6, Local Government Code, the commission may

establish and operate regional research centers in accordance

with this section.

(b) The commission may accept on behalf of the state land and

buildings that meet criteria established by the commission as

suitable sites or buildings for a regional research center.

(c) The commission may solicit, accept, or collect and may

administer for any purpose related to the construction, purchase,

remodeling, operation, equipping, staffing, and maintenance of a

regional research center or for the operation of any other

program of the commission relating to the management and

preservation of local government records:

(1) federal, state, local government, or private funds made

available by grant; or

(2) gifts of money or real or personal property from donors.

(d) If acceptable to the commission, a donor may specify that

donated money or property be used for specific purchases or

projects related to the purposes described by Subsection (c).

(e) The commission may keep outside the state treasury in a

separate bank depository that the commission designates any money

collected under Subsection (c). The money is not subject to

legislative appropriation and may be used only for the purposes

described by Subsection (c).

(f) If real or personal property is donated to and accepted by

the commission specifically for the purpose of sale or lease to

provide funds for any of the purposes described by Subsection

(c), the commission may proceed with the sale or lease. In

converting donated property to money, the commission may execute

bills of sale, leases, or deeds in consideration of the payment

to the commission of the reasonable market value of the property

as determined by a licensed or professional appraiser. The

instruments of conveyance must be authorized by written

resolution of the commission and must be signed by the chairman

and attested to by the secretary.

(g) Subject to the terms of the donation and unless provided

otherwise by the donor, the commission in action for the state

with respect to donated property has the powers of a trustee

under Subtitle B, Title 9, Property Code (Texas Trust Code), with

the state as the beneficiary and owner of the remainder of the

donated property.

(h) The commission may accept gifts or loans of furniture,

equipment, artwork, museum pieces, and other historical resources

for placement in a specified regional research center under

conditions to which the commission and the donor agree.

(i) For the purposes described by Subsection (c), the commission

may enter into agreements the commission considers advisable with

grantors and donors. The agreements may not create a financial

obligation on the part of the state.

(j) The commission may provide out of regular appropriations for

the operation, equipping, staffing, and maintenance of a regional

research center and may enter into any cooperative agreements it

considers advisable with any state agency, county, municipality,

or other local government for the purposes described by

Subsection (c) in, or through services provided by, a regional

research center.

(k) A regional research center established under this section is

owned by the state and is under the direct control and

supervision of the commission.

(l) The commission shall adopt rules that prescribe procedures

for depositing, accessioning, cataloging, storing, transferring,

preserving, and providing reference services for historical

resources placed in a research center and shall also establish

other policies it considers necessary to ensure the effective

administration of a research center.

(m) A regional research center is dedicated to the objectives

described by Subsection (a) and may not be used for other

purposes, but the commission may establish rules governing the

use of meeting rooms in a research center for educational

purposes.

(n) The commission shall report annually to the governor and the

legislature all donations, grants, agreements, and special

accounts under this section, and those items are subject to audit

by the state auditor.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 2, eff. Sept. 1,

1989.

Sec. 441.155. PLACEMENT AND REMOVAL OF RESOURCES. (a) The

commission may place any historical resources in its custody in a

depository or research center.

(b) Subject only to an agreement under Section 441.154(i), the

commission may remove historical resources in its custody from

one depository or research center to another or to the state

library in Austin if the commission determines that the removal

would ensure the safety, preservation, or availability of the

resources.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 2, eff. Sept. 1,

1989.

Sec. 441.156. CONTRACTING AUTHORITY. (a) The commission may

enter into contracts or agreements that it considers necessary or

advisable to foster and assist in the development of local

government records management programs and the preservation of

local government records of permanent value and to carry out its

duties and responsibilities under this subchapter and Subtitle C,

Title 6, Local Government Code.

(b) No contract or agreement made by the commission may bind the

state for the payment of any funds that have not been authorized

by an appropriation of the legislature or that are not available

in accounts established under Section 441.154(e).

(c) The commission may sell advertising in publications

developed pursuant to its duties under this subchapter and

Subtitle C, Title 6, Local Government Code, and the commission

may spend proceeds from the sale only to carry out those duties.

The revenue from the sale shall be deposited in the state

treasury to the credit of a special fund and reappropriated to

the commission.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 2, eff. Sept. 1,

1989.

Sec. 441.157. GRANT-IN-AID PROGRAM. (a) A program of state

grants within the limitations of funds appropriated by the

legislature is established for the purpose of aiding local

governments in the establishment of records management programs

or for the purposes of preserving historically valuable local

government records.

(b) The commission shall adopt rules necessary to the

administration of the grant program.

(c) The commission may use appropriated funds for personnel and

other administrative expenses necessary to carry out the grant

program.

(d) The commission shall report annually to the governor and the

legislature all grants made under the program.

(e) If the United States Congress enacts legislation to fund a

grant-in-aid program for the management or preservation of local

government records, and if the legislation provides for the

distribution of the funds by a state agency, the commission shall

accept and administer the funds unless the federal legislation

provides otherwise.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 2, eff. Sept. 1,

1989.

Sec. 441.158. LOCAL GOVERNMENT RECORDS RETENTION SCHEDULES. (a)

The director and librarian, under the direction of the

commission, shall prepare and distribute free of charge to

records management officers of affected local governments the

records retention schedules for each type of local government,

including a schedule for records common to all types of local

government. The commission shall adopt the schedules by rule.

(b) Each records retention schedule must:

(1) list the various types of records of the applicable local

government;

(2) state the retention period prescribed by a federal or state

law, rule of court, or regulation for records for which a period

is prescribed; and

(3) prescribe retention periods for all other records, which

periods have the same effect as if prescribed by law after the

records retention schedule is adopted as a rule of the

commission.

(c) In preparing the records retention schedules, the director

and librarian shall consult with custodians and other local

government officials whose records are affected by the schedules

and with appropriate state agencies.

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 983, Sec. 26(7),

eff. September 1, 2009.

(e) After the adoption of a records retention schedule, a

retention period for a record prescribed in a new or amended

federal or state law, rule of court, or regulation that differs

from that in a records retention schedule prevails over that in

the schedule.

(f) Expired.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 2, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 86, Sec. 22, eff.

Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 26(7), eff. September 1, 2009.

Sec. 441.159. PRIOR RETENTION PERIODS IN COUNTY RECORDS MANUAL.

Retention periods for county records contained in the county

records manual or any amendments to the manual approved before

September 1, 1989, as provided under prior law are validated and

have the same effect as retention periods in a records retention

schedule adopted under Section 441.158. Any amendments to

retention periods in the manual after September 1, 1989, must be

in accordance with Section 441.160.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 2, eff. Sept. 1,

1989.

Sec. 441.160. REVISIONS TO RECORDS RETENTION SCHEDULES. The

records retention schedules may be revised and the revisions take

effect according to their terms when they are approved and

adopted in the same manner as provided by Section 441.158.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 2, eff. Sept. 1,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 15, eff. September 1, 2009.

Sec. 441.166. STATE AGENCY RULES. A state agency other than the

commission, the Texas Supreme Court, or the Texas Court of

Criminal Appeals may not require a local government to retain a

record for any specific period of time unless the requirements

are imposed by federal law or regulation, state law, or rules

adopted by the agency under Chapter 2001.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 2, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(50),

eff. Sept. 1, 1995.

Sec. 441.167. STATUTORY FILING AND REVIEW. The director and

librarian may designate employees of the commission to act as

deputies in the approval or disapproval or acceptance or

rejection for filing of any records control schedule, destruction

authorization request, electronic storage authorization request,

or other statutory filing required by Subtitle C, Title 6, Local

Government Code, or rules adopted under it.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 2, eff. Sept. 1,

1989.

Sec. 441.168. MICROFILMING LOCAL GOVERNMENT RECORDS. (a) On

request of a local government, the director and librarian may

provide for the microfilming of the local government records of

that local government. Local government records are open to the

director and librarian for that purpose.

(b) The commission shall establish fees for the microfilming of

local government records in amounts sufficient to cover the costs

of administering and expanding the microfilming services of the

records management division in the state library for the purpose

of implementing Subsection (a). The fees received under this

section shall be deposited in the state treasury in an account to

be used only for the costs of administrating and expanding

microfilming services.

Added by Acts 1991, 72nd Leg., ch. 738, Sec. 1, eff. Aug. 26,

1991.

SUBCHAPTER L. PRESERVATION AND MANAGEMENT OF STATE RECORDS AND

OTHER HISTORICAL RESOURCES

Sec. 441.180. DEFINITIONS. In this subchapter:

(1) "Agency head" means the appointed or elected official who

serves by the state constitution, state statute, or action of the

governing body of a state agency as the chief executive and

administrative officer of a state agency.

(2) "Archival state record" means a state record of enduring

value that will be preserved on a continuing basis by the Texas

State Library and Archives Commission or another state agency

until the state archivist indicates that based on a reappraisal

of the record it no longer merits further retention.

(3) "Commission" means the Texas State Library and Archives

Commission.

(4) "Confidential state record" means any state record to which

public access is or may be restricted or denied under Chapter 552

or other state or federal law.

(5) "Director and librarian" means the chief executive and

administrative officer of the Texas State Library and Archives

Commission.

(6) "Historical resources" means any manuscript, map,

photograph, artistic depiction, printed material, flag, or other

recorded information, or copies of that information, in the

possession of this state, an individual, a private institution,

another state, or another nation relating to the history and

culture of Texas as a province, colony, republic, or state.

(7) "Records management" means the application of management

techniques to the creation, use, maintenance, retention,

preservation, and destruction of state records for the purposes

of improving the efficiency of recordkeeping, ensuring access to

public information under Chapter 552, and reducing costs. The

term includes:

(A) the development of records retention schedules;

(B) the management of filing and information retrieval systems

in any media;

(C) the adequate protection of state records that are vital,

archival, or confidential according to accepted archival and

records management practices;

(D) the economical and space-effective storage of inactive

records;

(E) control over the creation and distribution of forms,

reports, and correspondence; and

(F) maintenance of public information in a manner to facilitate

access by the public under Chapter 552.

(8) "Records management officer" means the person who

administers the records management program established in each

state agency under Section 441.183.

(9) "State agency" means:

(A) any department, commission, board, office, or other agency

in the executive, legislative, or judicial branch of state

government created by the constitution or a statute of this

state, including an eleemosynary institution;

(B) any university system and its components and any institution

of higher education as defined by Section 61.003, Education Code,

except a public junior college, not governed by a university

system board;

(C) the Texas Municipal Retirement System and the Texas County

and District Retirement System; and

(D) any public nonprofit corporation created by the legislature

whose responsibilities and authority are not limited to a

geographical area less than that of the state.

(10) "State archivist" means the person designated by the

director and librarian to administer the state archives program

under Section 441.181.

(11) "State record" means any written, photographic,

machine-readable, or other recorded information created or

received by or on behalf of a state agency or an elected state

official that documents activities in the conduct of state

business or use of public resources. The term includes any

recorded information created or received by a Texas government

official in the conduct of official business, including officials

from periods in which Texas was a province, colony, republic, or

state. The term does not include:

(A) library or museum material made or acquired and maintained

solely for reference or exhibition purposes;

(B) an extra copy of recorded information maintained only for

reference; or

(C) a stock of publications or blank forms.

(12) "State records administrator" means the person designated

by the director and librarian to administer the state records

management program under Section 441.182.

(13) "Vital state record" means any state record necessary to:

(A) the resumption or continuation of state agency operations in

an emergency or disaster;

(B) the re-creation of the legal and financial status of the

agency; or

(C) the protection and fulfillment of obligations to the people

of the state.

Added by Acts 1997, 75th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 16, eff. September 1, 2009.

Sec. 441.181. STATE ARCHIVES PROGRAM. (a) The commission shall

take legal custody of and preserve archival state records and

shall endeavor to collect and preserve other historical resources

determined by the director and librarian to possess sufficient

value to warrant continued preservation in the state archives.

(b) The director and librarian shall appoint a state archivist

to administer the state archives program.

(c) Under the direction of the director and librarian, the state

archivist shall:

(1) identify and designate archival state records and arrange

for their transfer to the custody of the commission in accordance

with Section 441.186;

(2) according to accepted archival practices, arrange, describe,

and preserve archival state records and historical resources that

come into the possession of the commission through gift,

purchase, or other means that the director and librarian

determines shall be included in the state archives program;

(3) prepare inventories, indexes, catalogs, or other research

aids to state archival records and other historical resources

held by the program;

(4) encourage public use of state archival records and other

historical resources held by the program and provide public

access to them in accordance with rules adopted by the commission

under Section 441.193;

(5) cooperate with and, when practicable, provide training and

consultative assistance to state agencies, libraries,

organizations, and individuals on projects designed to preserve

original source materials relating to Texas history, government,

and culture;

(6) advise the director and librarian and the commission on all

matters concerning the acquisition and preservation of archival

state records and other historical resources; and

(7) perform other duties as this subchapter or the director and

librarian may require.

(d) Under the direction of the director and librarian, the state

archivist shall also assist in carrying out the duties of the

commission and the director and librarian relating to the

preservation of local government records of permanent value under

Subtitle C, Title 6, Local Government Code, and Subchapter J.

Added by Acts 1997, 75th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1997.

Sec. 441.182. STATE RECORDS MANAGEMENT PROGRAM. (a) The

commission shall assist state agencies in managing state records

in accordance with this subchapter and rules adopted under this

subchapter.

(b) The director and librarian shall designate a state records

administrator to administer the state records management program.

(c) Under the direction of the director and librarian, the state

records administrator shall:

(1) provide training, consultative services, and informational

material to agency heads, records management officers, and other

staff to assist them in establishing and administering records

management programs in each state agency as required under

Section 441.183;

(2) review and recommend to the director and librarian the

approval or disapproval of state agency records retention

schedules submitted under Section 441.185 and records destruction

requests submitted under Section 441.187;

(3) advise the director and librarian and the commission on all

matters concerning the management of state records;

(4) maintain in a safe and secure manner all state records in

the physical custody of the program under Subsection (e);

(5) preserve the confidentiality of all confidential state

records in the physical custody of the program under Subsection

(e); and

(6) perform other duties as this subchapter or the director and

librarian may require.

(d) Under the direction of the director and librarian, the state

records administrator shall also assist in carrying out the

duties of the commission and the director and librarian relating

to the management of local government records under Subtitle C,

Title 6, Local Government Code, and Subchapter J.

(e) As part of the records management program established under

this section, the commission shall:

(1) operate the state records center for the economical and

efficient storage, accessibility, protection, and final

disposition of inactive and vital state records;

(2) perform micrographic and other imaging services for the

protection, accessibility, and preservation of state records;

(3) provide a mandatory or optional, as determined by the

commission, training and continuing education program to records

management officers to assist them in administering records

management programs in each state agency as required under this

subchapter; and

(4) provide, with the cooperation of the Department of

Information Resources, training for records management and

information technology staff to assist them in managing records

in an electronic format.

(f) In addition to the duties prescribed by Subsection (e), the

commission may provide for or oversee other records storage,

micrographics, and imaging services as may become necessary to

manage state records efficiently and economically.

(g) The commission may recover costs through the assessment of

fees for services provided under Subsections (c)(1), (e), and

(f).

(h) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(15).

Added by Acts 1997, 75th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 321, Sec. 1, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 285, Sec. 31(15), eff.

Sept. 1, 2003.

Sec. 441.183. RECORDS MANAGEMENT PROGRAMS IN STATE AGENCIES.

The agency head of each state agency shall:

(1) establish and maintain a records management program on a

continuing and active basis;

(2) create and maintain records containing adequate and proper

documentation of the organization, functions, policies,

decisions, procedures, and essential transactions of the agency

designed to furnish information to protect the financial and

legal rights of the state and any person affected by the

activities of the agency;

(3) make certain that all records of the agency are passed to

the agency head's successor in the position of agency head;

(4) identify and take adequate steps to protect confidential and

vital state records;

(5) cooperate with the commission in the conduct of state agency

records management surveys; and

(6) cooperate with the commission, the director and librarian,

and any other authorized designee of the director and librarian

in fulfilling their duties under this subchapter.

Added by Acts 1997, 75th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1997.

Sec. 441.184. RECORDS MANAGEMENT OFFICERS. (a) Each state

agency head shall act as or appoint a records management officer

for the state agency to administer the agency's records

management program. An employee of an agency is eligible to be

appointed as the agency's records management officer only if the

employee holds a position in which the employee reports directly

to the agency head or to a person with a title functionally

equivalent to deputy executive director.

(b) The records management officer for each state agency shall:

(1) administer the records management program established under

Section 441.183;

(2) assist the agency head in fulfilling all of the agency

head's duties under this subchapter and rules adopted under this

subchapter;

(3) disseminate to employees of the agency information

concerning state laws, administrative rules, and agency policies

and procedures relating to the management of state records; and

(4) fulfill all duties required of records management officers

under this subchapter and rules adopted under this subchapter.

(c) A records management officer designated under this section

continues to serve in that capacity until:

(1) the officer ceases employment with the state agency;

(2) the agency head chooses to act as the records management

officer for the agency; or

(3) the agency head appoints another person as the records

management officer.

Added by Acts 1997, 75th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 321, Sec. 2, eff.

Sept. 1, 1999.

Sec. 441.185. RECORD RETENTION SCHEDULES. (a) Each records

management officer, with the cooperation of any staff of a state

agency that the officer considers necessary, shall survey the

state records of the agency and prepare and submit a records

retention schedule to the state records administrator.

(b) The records retention schedule must list the state records

created and received by the agency, propose a period of time each

record shall be maintained by the agency, and provide other

information necessary for the operation of an effective records

management program.

(c) The state records administrator and the state archivist

shall review the schedule and recommend the schedule's approval

or disapproval to the director and librarian and the state

auditor. The state auditor, based on a risk assessment and

subject to the legislative audit committee's approval of

including the review in the audit plan under Section 321.013, may

review the schedule.

(d) If the director and librarian, and the state auditor, if the

state auditor reviewed the schedule under Subsection (c), approve

the schedule, the schedule may be used as the basis for the

lawful disposition of state records under Section 441.187 for a

period to be determined by the commission.

(e) The commission shall adopt rules concerning the submission

of records retention schedules to the state records

administrator.

(f) The commission may by rule prescribe a minimum retention

period for any state record unless a minimum retention period for

the record is prescribed by another federal or state law,

regulation, or rule of court.

Added by Acts 1997, 75th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 14, eff.

Sept. 1, 2003.

Sec. 441.186. ARCHIVAL STATE RECORDS. (a) The state archivist,

through review of state records retention schedules submitted to

the state records administrator under Section 441.185 and other

means available under this section, shall identify and designate

which state records are archival state records or which state

records of potential archival value shall be subject to the

review of the state archivist prior to their destruction.

(b) Records management officers shall submit to the state

archivist any information concerning a state record that the

state archivist considers necessary to determine the archival

value of a record.

(c) The state archivist may inspect any state record to

determine if the record is an archival state record and the

inspection is not a release of a record to a member of the public

under Chapter 552.

(d) Archival state records shall be transferred to the custody

of the commission when they are no longer needed for the

administration of the state agency unless state law requires that

the records remain in the custody of the agency.

(e) If the commission cannot accept immediate custody of an

archival state record, the record shall remain in the custody of

the state agency and shall be preserved in accordance with this

subchapter, rules adopted under this subchapter, and other terms

on which the director and librarian and the agency head may

agree.

(f) Instead of transferring archival state records under this

section, the components of university systems and other

institutions of higher education may retain and preserve the

archival state records of the component or institution in

accordance with this subchapter and rules adopted under this

subchapter if the records are preserved in an archives

established in a library or research center directly controlled

by the university.

(g) Except when permitted under state law, an archival state

record may not be transferred from one state agency to another

without the consent of the director and librarian.

(h) With the approval of the director and librarian, the state

archivist may remove the designation of a state record as an

archival state record and permit destruction of the record under

this subchapter and rules adopted under this subchapter.

(i) In the event of a disagreement between the commission and a

state agency over custody of an archival state record, the

attorney general shall decide the issue of custody.

(j) In the event of a disagreement between the commission and

the attorney general over custody of an archival state record in

the possession of the office of the attorney general, the

commission may petition a district court in Travis County to

decide the issue of custody. On request, the attorney general

shall provide the commission with legal counsel to represent the

commission in the matter.

(k) If a disagreement exists between an institution of higher

education, as defined by Section 61.003, Education Code, and a

county over custody of a record that has been in existence for

more than 50 years and if the commission determines that further

negotiations between the institution and the commission are

unlikely to resolve the disagreement, the record shall be

transferred to the custody of the commission and treated as an

archival state record.

Added by Acts 1997, 75th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

251, Sec. 8, eff. September 1, 2007.

Sec. 441.187. DESTRUCTION OF STATE RECORDS. (a) A state record

may be destroyed by a state agency if:

(1) the record appears on a records retention schedule approved

under Section 441.185 and the record's retention period has

expired;

(2) a records destruction request is submitted to the state

records administrator and approved by the director and librarian,

or the designee of the director and librarian, for a state record

that does not appear on the approved records retention schedule

of the agency; or

(3) the record is exempted from the need to be listed on a

records destruction request under rules adopted by the

commission.

(b) A state record may not be destroyed if any litigation,

claim, negotiation, audit, open records request, administrative

review, or other action involving the record is initiated before

the expiration of a retention period for the record set by the

commission or in the approved records retention schedule of the

agency until the completion of the action and the resolution of

all issues that arise from the action, or until the expiration of

the retention period, whichever is later.

(c) The director and librarian may destroy any state record in

the physical custody of the commission under Section 441.182

whose minimum retention requirements have expired without the

consent of the agency head if, in the opinion of the director and

librarian and either the attorney general or the state auditor,

there is no justification under this subchapter or other state

law for the record's further retention.

(d) A state record may be destroyed before the expiration of its

retention period on the approved records retention schedule of

the state agency that has custody of the record only with the

special consent of the director and librarian and, if the record

possesses fiscal or financial value, with the concurrent consent

of the state auditor.

(e) The commission may adopt rules prescribing the permissible

means by which state records may be destroyed.

Added by Acts 1997, 75th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1997.

Sec. 441.188. MICROFILMED STATE RECORDS. (a) Any state record

may be maintained on microfilm.

(b) The microfilming of any state record and the maintenance of

a state record on microfilm must be in accordance with standards

and procedures adopted as administrative rules of the commission.

(c) A microfilmed state record created in compliance with the

rules of the commission is an original record and the microfilmed

record or a certified copy of it shall be accepted as such by any

court or administrative agency of this state.

(d) A microfilmed state record that was produced in accordance

with any state law in force before September 1, 1997, is

considered an original record.

Added by Acts 1997, 75th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1997.

Sec. 441.189. ELECTRONIC STATE RECORDS. (a) Any state record

may be created or stored electronically in accordance with

standards and procedures adopted as administrative rules of the

commission.

(b) Certified output from electronically digitized images or

other electronic data compilations created and stored in

accordance with the rules of the commission shall be accepted as

original state records by any court or administrative agency of

this state unless barred by a federal law, regulation, or rule of

court.

(c) Certified output from electronically digitized images or

other data compilations created before September 1, 1997, in

accordance with any applicable prior law shall be accepted as

original state records or, in the absence of an applicable prior

law, at the discretion of the court or administrative agency.

Added by Acts 1997, 75th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1997.

Sec. 441.190. PROTECTION, MAINTENANCE, AND STORAGE OF STATE

RECORDS. (a) The commission may adopt rules establishing

standards and procedures for the protection, maintenance, and

storage of state records.

(b) In the development and adoption of the rules, the commission

shall pay particular attention to the maintenance and storage of

archival and vital state records and may adopt rules as it

considers necessary to protect them.

Added by Acts 1997, 75th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1997.

Sec. 441.191. ALIENATION OF STATE RECORDS PROHIBITED. (a) A

state record may not be sold or donated, loaned, transferred, or

otherwise passed out of the custody of the state by a state

agency without the consent of the director and librarian.

(b) Subsection (a) does not apply to the temporary transfer of a

state record to a person for the purposes of microfilming,

duplication, conversion to electronic media, restoration, or

similar records preservation or management procedures if the

transfer is authorized by the agency head or designated records

management officer.

Added by Acts 1997, 75th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1997.

Sec. 441.192. RIGHT OF RECOVERY. (a) The governing body of a

state agency may demand the return of any state record in the

private possession of a person if the removal of the state record

from the state agency or the agency's predecessor was not

authorized by law.

(b) The director and librarian may demand the return of any

state record or archival state record in the private possession

of any person.

(c) If the person in possession of the state record or archival

state record refuses to deliver the record on demand, the

director and librarian or the governing body of a state agency

may ask the attorney general to petition a district court in

Travis County for the recovery of the record as provided by this

section. If the court finds that the record is a state record or

archival state record, the court shall order the return of the

record to the custody of the state. As part of the petition or

at any time after its filing, the attorney general may petition

to have the record seized pending the determination of the court

if the director and librarian or governing body finds the record

is in danger of being destroyed, mutilated, altered, secreted, or

removed from the state.

(d) A state government record recovered under Subsection (c)

shall be transferred to the custody of the commission or the

state agency that originally demanded the return of the record.

(e) If the attorney general recovers a record under Subsection

(c), the court shall award attorney's fees and court costs to the

attorney general.

Added by Acts 1997, 75th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 17, eff. September 1, 2009.

Sec. 441.193. CUSTODY OF STATE RECORDS AND OTHER HISTORICAL

RESOURCES OF COMMISSION; PUBLIC ACCESS. (a) All archival state

records transferred to the custody of the commission in

accordance with this subchapter and all other historical

resources acquired by the commission through gift or purchase

become the property of the commission.

(b) The director and librarian, the state archivist, or their

authorized designees may make certified copies of archival state

records or other historical resources, and the certified copies

shall have the same force and effect as if certified by their

original custodian or owner.

(c) The commission shall adopt rules regarding public access to

the archival state records and other historical resources in the

possession of the commission.

(d) Except as provided in Subsection (e), any rules adopted

under this section may not violate any requirements of Chapter

552 or any other state law regarding public access to state

records or the terms of any agreement between the commission and

a donor of other historical resources to the commission.

(e) In rules adopted under this section, the commission may

restrict access to any original archival state record or other

historical resource in its possession and provide only copies if,

in the opinion of the state archivist, such access would

compromise the continued survival of the original record.

(f) The commission shall ensure that the confidentiality

established under Chapter 552 or any other state law of any

archival state record transferred to the commission's custody

under Section 441.186 shall be preserved until state law allows

public access to the records.

(g) Requests for public access to state records of other state

agencies in the physical custody of the records management

program of the commission established by Section 441.182 shall be

denied by the state records administrator unless the state agency

having legal custody of the records provides written

authorization.

(h) Authorizations for public access under Subsection (g) may

not provide for public access to the original microfilm of state

records.

Added by Acts 1997, 75th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1997.

Sec. 441.194. RECORDS OF ABOLISHED STATE AGENCIES. (a) Unless

otherwise provided by law, the comptroller shall take custody of

the records of a state agency that is abolished by the

legislature and whose duties and responsibilities are not

transferred to another state agency.

(b) Unless the requirement is waived by the state records

administrator, the records management officer of the comptroller,

or of another state agency that receives custody of the records

pursuant to law, shall prepare and submit to the state archivist

and the state records administrator a list of the records of the

abolished state agency within 180 days of the effective date of

the agency's abolition.

(c) The state archivist shall determine which records of the

abolished state agency are archival state records. Any archival

state records of the abolished state agency shall be transferred

to the custody of the commission in accordance with Section

441.186.

Added by Acts 1997, 75th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.47, eff. September 1, 2007.

Sec. 441.195. CONTRACTING AUTHORITY. (a) The commission may

enter into any contract or agreement that it considers necessary

or advisable to foster and assist the preservation and management

of state records or other historical resources.

(b) A contract or agreement made by the commission may not bind

the state for the payment of any funds that have not been

authorized by an appropriation of the legislature.

Added by Acts 1997, 75th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1997.

Sec. 441.196. SALE OF COPIES OF STATE ARCHIVES. (a) The

commission may sell copies of state archival records and other

historical resources in its possession at a price not exceeding

25 percent above the cost of publishing or producing the copies.

(b) Any money paid to the commission under this section is

subject to Subchapter F, Chapter 404.

(c) This section is not intended to conflict with Chapter 552.

Added by Acts 1997, 75th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1997.

Sec. 441.197. SALE OF DUPLICATE OR UNNEEDED MATERIAL. (a)

After certification by both the director and librarian and the

state archivist that an archival state record or other historical

resource in the custody of the commission is a duplicate or is

not needed to document the history and culture of Texas as a

province, colony, republic, or state, the commission may

authorize its sale by auction or other means.

(b) Revenue from the sale of a duplicate or unneeded archival

state record or other historical resource shall be used to

preserve state archival records and other historical resources

and to make the records and resources available for research.

(c) The sale of an archival state record under Subsection (a)

does not constitute an alienation of a state record under Section

441.191.

Added by Acts 1997, 75th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1997.

Sec. 441.198. AGREEMENT WITH MEXICO. (a) The commission may

negotiate an agreement with the appropriate authorities in Mexico

under which this state will trade or lend to Mexico the flags of

the Toluca Battalion, the Guerrero Battalion, and the Matamoros

Battalion captured at the Battle of San Jacinto and Mexico will

trade or lend to this state the flag of the New Orleans Greys

captured at the Battle of the Alamo. An agreement under this

section:

(1) may not affect title to the flags;

(2) may provide that this state will restore the San Jacinto

flags to a suitable condition and Mexico will restore the Alamo

flag to a suitable condition before the trade or loan of the

flags as long as such conditioning does not alter the

authenticity or integrity of the flags; and

(3) is not valid if it is not approved by the governor and by

the appropriate authority for approval under the laws of Mexico.

(b) The commission may use only gifts or grants to restore the

San Jacinto battle flags to a suitable condition under an

agreement to trade or lend the flags made under Subsection (a).

(c) If an agreement to trade or lend the Alamo and San Jacinto

battle flags made under Subsection (a) does not provide that

Mexico will restore the Alamo battle flag to a suitable condition

before the trade or loan of the flag, the commission may use only

gifts or grants to restore the Alamo battle flag to a suitable

condition after the trade or loan of the flags.

Added by Acts 1997, 75th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1997.

Sec. 441.199. RULEMAKING AUTHORITY. In addition to other

rulemaking authority granted in this subchapter, the commission

may adopt other rules it determines necessary for cost reduction

and efficiency of recordkeeping by state agencies and for the

state's management and preservation of records.

Added by Acts 1997, 75th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1997.

Sec. 441.200. AUDIT. The state auditor may report on a state

agency's compliance with this subchapter and rules adopted under

this subchapter.

Added by Acts 1997, 75th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1997.

Sec. 441.201. RECORDS OF OFFICE OF GOVERNOR. In consultation

with the commission, a governor may designate an institution of

higher education or alternate archival institution in the state,

in lieu of the Texas State Library and Archives, as the

repository for the records of the executive office of the

governor created or received during that governor's term of

office. Such alternative repository shall administer the records

in accordance with normally accepted archival principles and

practices and shall ensure that the records are available to the

public. The terms of any such alternative repository arrangement

shall be recorded by the commission through a memorandum of

understanding, deposit agreement, or other appropriate

documentation.

Added by Acts 1997, 75th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1997.

Sec. 441.202. ARCHIVES OF GENERAL LAND OFFICE. (a) Any papers,

including any book, transfer, power of attorney, field note, map,

plat, legal proceeding, official report, or original document,

that pertain to the land of the Republic or State of Texas and

that have been deposited or filed in the General Land Office in

accordance with any law of the republic or of this state

constitute the archives of the General Land Office and are not

subject to transfer to the commission under Section 441.186.

(b) A person owning land between the Nueces River and the Rio

Grande under a grant or title from the former government that was

issued before November 13, 1835, and, before the adoption of the

constitution, was recorded in the county in which the land is

situated but that has not been filed in the archives of the

General Land Office shall submit the grant or title to the

commissioner of the General Land Office who shall file the title

or grant in the archives of the General Land Office. The act of

filing does not invest the title or grant with any greater

validity than it had as a title or grant recorded in the proper

county, and it is subject to any defense or objection to which it

would have been subject if not so filed.

(c) The commissioner of the General Land Office shall procure,

accept, and file in the archives of the General Land Office the

original papers relating to the survey of lands by virtue of

certificates issued by this state to the Texas & Pacific

Railway Company and its predecessors in title, including the

maps, sketches, reports, and other papers that were drawn by the

surveyors in making the original or corrected surveys of the land

and that are in the custody of the railway company. If the

commissioner cannot procure the original papers, the commissioner

may procure, accept, and file verified copies. The commissioner

shall verify the authenticity of the papers. If the commissioner

can procure only a portion of the originals, the commissioner

shall procure and accept that portion and take and file verified

copies of those originals the commissioner cannot procure. The

original papers or verified copies filed by the commission in the

archives of the General Land Office are admissible in evidence as

are other papers, documents, and records and certified copies of

the office.

(d) This section does not give any papers named in this section

any greater force or validity, because of being recognized as

archives of the General Land Office, than was accorded the papers

by the laws in force at the date of their execution and deposit

in the General Land Office.

(e) A written instrument, including a deed, that was executed or

issued before March 2, 1836, on stamped paper of the second or

third seal and that is not an original instrument in the General

Land Office or expressly declared by law to be part of the

archives of that office do not constitute a part of the archives

of that office. An owner of land to which the instrument relates

may withdraw the instrument from the General Land Office on

making a written, sworn application for the instrument to the

commissioner. The application must state the fact of ownership of

the land to which the instrument relates. If the commissioner is

satisfied that the person applying is the owner, the commissioner

may deliver the instrument to the applicant. The commissioner

shall take a receipt for the instrument that describes the

instrument delivered, summarizes its contents, and names the

original grantee of land to which the instrument relates or

refers.

Added by Acts 1997, 75th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1997.

Sec. 441.203. RECORDS MANAGEMENT INTERAGENCY COORDINATING

COUNCIL. (a) The Records Management Interagency Coordinating

Council is composed of:

(1) permanent members, consisting of the following officers or

the officer's designee:

(A) the secretary of state;

(B) the state auditor, who serves as a nonvoting member;

(C) the comptroller of public accounts;

(D) the attorney general;

(E) the director and librarian; and

(F) the executive director of the Department of Information

Resources; and

(2) auxiliary voting members, consisting of:

(A) one faculty member of a public senior college or university,

as defined by Section 61.003, Education Code, who has

demonstrated knowledge of records and information management; and

(B) two individuals who serve as information resources managers,

under Section 2054.071, for state agencies in the executive

branch of government.

(a-1) The presiding officer of the council shall appoint

auxiliary voting members in accordance with this section. To be

appointed by the presiding officer as an auxiliary voting member

for a full or partial term, a person must be nominated by the

presiding officer and receive the approval of a majority of the

permanent members listed under Subsection (a)(1).

(a-2) Auxiliary voting members serve two-year terms, with the

terms expiring February 1 of each odd-numbered year. A person who

is appointed as an auxiliary voting member or to fill a vacancy

of an auxiliary voting member may continue to serve as a member

only while the person continues to possess the qualifications for

the category under which the person is appointed.

(a-3) The presiding officer shall fill a vacancy of an auxiliary

voting member for the unexpired term by appointing a person who

has the qualifications required under Subsection (a)(2) for the

vacated position. A person appointed to fill a vacant position of

an auxiliary voting member shall serve for the unexpired portion

of the term for which the person is appointed.

(b) The position of presiding officer rotates among the

permanent members of the council according to the procedures

adopted by the council. A term as presiding officer is two years

and expires on February 1 of each odd-numbered year.

(c) Service on the council is an additional duty of a member's

office or employment. A member of the council is not entitled to

compensation, but is entitled to reimbursement of travel expenses

incurred by the member while conducting the business of the

council, as provided in the General Appropriations Act.

(d) The council's permanent member agencies shall provide the

staff for the council.

(e) The council shall:

(1) review the activities of each permanent member agency that

affect the state's management of records;

(2) study other records management issues; and

(3) report its findings and any recommended legislation to the

governor and the legislature not later than November 1 of each

even-numbered year.

(f) The council shall adopt policies that coordinate the

activities of each permanent member agency and that make other

improvements in the state's management of records. The council

shall adopt policies under this subsection using the rulemaking

procedures prescribed by Chapter 2001.

(g) Each permanent member agency shall adopt the policies

adopted under Subsection (f) as the permanent member agency's own

rules, except to the extent that the policies conflict with other

state or federal law.

(h) Each permanent member agency shall report on the agency's

adoption and implementation of rules under Subsection (g) to the

council not later than October 1 of each even-numbered year.

(i) In this section, "permanent member agency" means each state

officer who is a permanent member of the council or an agency

that has a representative who is a permanent member of the

council.

(j) The council shall categorize state agency programs and

telephone numbers by subject matter as well as by agency. The

council shall cooperate with the Texas Information and Referral

Network under Section 531.0312 to ensure that the council and the

network use a single method of defining and organizing

information about health and human services.

(k) A state agency shall cooperate with the council in the

performance of its duties.

(l) Participation by the state auditor under Subsection (a) is

subject to approval by the legislative audit committee for

inclusion in the audit plan under Section 321.013(c).

Added by Acts 1997, 75th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1460, Sec. 3.07, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 79, Sec. 1, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 785, Sec. 15, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 23.001(31), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 3.04, eff. September 1, 2007.

Sec. 441.204. RECORDS OF OFFICE OF LIEUTENANT GOVERNOR. (a)

Notwithstanding any other law, a lieutenant governor who vacates

the office of lieutenant governor to complete the unexpired term

of the governor as provided by Section 16(d), Article IV, Texas

Constitution, may transfer the records of the office of the

lieutenant governor created or received during that lieutenant

governor's term of office to the office of the governor.

(b) Records of the office of the lieutenant governor transferred

under Subsection (a) must be maintained separate and distinct

from records created or received from the office of the governor.

(c) Records transferred under Subsection (a) must be listed

separately and distinctly on the records retention schedule of

the office of the governor required by Section 441.185.

Added by Acts 2001, 77th Leg., ch. 771, Sec. 1, eff. June 13,

2001.

Sec. 441.205. ONLINE ACCESS TO CULTURAL RESOURCES. The

commission may:

(1) encourage Texas institutions, including libraries, archives,

museums, historical societies, and governmental entities, to

develop ways to provide Internet access to digitized cultural

resources; and

(2) provide leadership in collaborative efforts among the

institutions to achieve this goal.

Added by Acts 2007, 80th Leg., R.S., Ch.

251, Sec. 9, eff. September 1, 2007.

SUBCHAPTER M. TEXSHARE LIBRARY CONSORTIUM

Sec. 441.221. DEFINITION. In this subchapter:

(1) "Commission" means the Texas State Library and Archives

Commission.

(2) "Institution of higher education" includes an institution of

higher education as defined by Section 61.003, Education Code,

and a private or independent institution of higher education as

defined by Section 61.003, Education Code.

(3) "Nonprofit corporation" means a nonprofit corporation

established under the Texas Non-Profit Corporation Act (Article

1396-1.01 et seq., Vernon's Texas Civil Statutes) that provides

extensive library services and collections in the fields of

clinical medicine and the history of medicine.

(4) "Public library" has the meaning assigned by Section

441.122.

Added by Acts 1997, 75th Leg., ch. 250, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 441.201 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(40), eff. Sept. 1, 1999. Amended by Acts 1999,

76th Leg., ch. 91, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th

Leg., ch. 1350, Sec. 1, eff. Sept. 1, 2001.

Sec. 441.222. CREATION OF CONSORTIUM. The commission shall

establish and maintain the TexShare consortium as a

resource-sharing consortium operated as a program within the

commission for libraries at institutions of higher education and

for public libraries, libraries of nonprofit corporations, and

other types of libraries.

Added by Acts 1997, 75th Leg., ch. 250, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 441.202 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(40), eff. Sept. 1, 1999. Amended by Acts 1999,

76th Leg., ch. 91, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th

Leg., ch. 1350, Sec. 2, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 18, eff. September 1, 2009.

Sec. 441.223. FINDINGS; PURPOSE AND METHODS. The legislature

finds that it is necessary to assist libraries across the state

to promote the public good by achieving the following public

purposes through the following methods:

(1) to promote the future well-being of the citizenry, enhance

quality teaching and research excellence at institutions of

higher education through the efficient exchange of information

and the sharing of library resources, improve educational

resources in all communities, and expand the availability of

information about clinical medical research and the history of

medicine;

(2) to maximize the effectiveness of library expenditures by

enabling libraries to share staff expertise and to share library

resources in print and in an electronic form, including books,

journals, technical reports, and databases;

(3) to increase the intellectual productivity of students and

faculty at the participating institutions of higher education by

emphasizing access to information rather than ownership of

documents and other information sources;

(4) to facilitate joint purchasing agreements for purchasing

information services and encourage cooperative research and

development of information technologies; and

(5) to enhance the ability of public schools to further student

achievement and lifelong learning.

Added by Acts 1997, 75th Leg., ch. 250, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 441.203 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(40), eff. Sept. 1, 1999. Amended by Acts 1999,

76th Leg., ch. 91, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th

Leg., ch. 1350, Sec. 3, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

721, Sec. 1, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 19, eff. September 1, 2009.

Sec. 441.224. MEMBERSHIP; FEES. (a) Membership in the

consortium is open to all institutions of higher education, all

public libraries that are members of the state library system,

and all libraries of nonprofit corporations. The commission, by

rule, may also admit other types of libraries as members or as

affiliated members.

(b) The director and librarian may establish categories of

consortium services and assess different fees for different

categories of consortium services.

Added by Acts 1997, 75th Leg., ch. 250, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 441.204 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(40), eff. Sept. 1, 1999. Amended by Acts 1999,

76th Leg., ch. 91, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th

Leg., ch. 1350, Sec. 4, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

721, Sec. 2, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 20, eff. September 1, 2009.

Sec. 441.225. ADMINISTRATION; RULES. (a) The director and

librarian administers the consortium. The director and librarian

shall employ a staff that is sufficient in number, education, and

experience to achieve the purposes of the consortium.

(b) The commission may adopt rules to govern the operation of

the consortium.

Added by Acts 1997, 75th Leg., ch. 250, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 441.205 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(40), eff. Sept. 1, 1999.

Sec. 441.226. ADVISORY BOARD. (a) The commission shall appoint

an advisory board to advise the commission on matters relating to

the consortium. Composition of the board must be representative

of the various types of libraries comprising the membership. At

least two members must be representatives of the general public.

Members of the advisory board must be qualified by training and

experience to advise the commission on policy to be followed in

applying this subchapter. Chapter 2110 does not apply to the

composition of the advisory board.

(b) The commission shall adopt rules regarding the organization

and structure of the advisory board.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 983, Sec.

26(13), eff. September 1, 2009.

(d) A member of the advisory board serves without compensation

but is entitled to reimbursement for actual and necessary

expenses incurred in the performance of official duties, subject

to any applicable limitation on reimbursement provided by the

General Appropriations Act.

(e) Repealed by Acts 2009, 81st Leg., R.S., Ch. 983, Sec.

26(13), eff. September 1, 2009.

(f) The advisory board may recommend to the commission that the

consortium enter into cooperative projects with entities other

than public libraries, institutions of higher education, or

nonprofit corporations.

Added by Acts 1997, 75th Leg., ch. 250, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 441.206 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(40), eff. Sept. 1, 1999. Amended by Acts 1999,

76th Leg., ch. 91, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th

Leg., ch. 1350, Sec. 5, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 21, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 26(13), eff. September 1, 2009.

Sec. 441.227. ROLE AND SCOPE OF CONSORTIUM. The consortium

shall engage in activities designed to facilitate library

resource sharing. These activities must include providing

electronic networks, shared databases, and other infrastructure

necessary to enable the libraries in the consortium to share

resources, negotiating and executing statewide contracts for

information products and services, coordinating library planning,

research and development, and training library personnel.

Added by Acts 1997, 75th Leg., ch. 250, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 441.207 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(40), eff. Sept. 1, 1999.

Sec. 441.228. ACCEPTANCE AND USE OF GIFTS OR GRANTS. In

addition to state appropriations, the commission may accept from

any public or private source gifts or grants of money, property,

or services, and spend or use the money, property, or services,

under rules established by the commission and under applicable

state laws.

Added by Acts 1997, 75th Leg., ch. 250, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 441.208 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(40), eff. Sept. 1, 1999.

Sec. 441.229. GROUP PURCHASING AGREEMENTS. (a) For the

purposes of administering this subchapter, the commission may

enter into group purchasing agreements on behalf of the

consortium under which materials or services may be obtained at

discount rates by two or more libraries if the commission

determines that the agreements offer the most cost-effective

method of purchasing library materials or services for the

consortium.

(b) The commission may designate libraries that may participate

in group purchasing agreements provided to the consortium. The

commission by rule shall establish criteria for the

participation.

(c) The commission may allow designated libraries to participate

in a group purchasing agreement only to the extent that the

commission may do so efficiently and in a manner that enhances

resource sharing services to the consortium members.

Added by Acts 1997, 75th Leg., ch. 250, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 441.209 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(40), eff. Sept. 1, 1999. Amended by Acts 1999,

76th Leg., ch. 91, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

721, Sec. 3, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 22, eff. September 1, 2009.

Sec. 441.230. GRANTS TO MEMBERSHIP INSTITUTIONS. To achieve the

purposes of this subchapter, the commission may grant money to

consortium members. The commission shall ensure that the

commission or institutions in the consortium receive benefits

that are sufficient to constitute fair value in return for any

grant made by the commission. The commission shall require a

recipient of a grant to report to the commission information

relating to best practices and performance outcomes.

Added by Acts 1997, 75th Leg., ch. 250, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 441.210 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(40), eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 23, eff. September 1, 2009.

SUBCHAPTER N. TEXAS HISTORICAL RECORDS ADVISORY BOARD

Sec. 441.241. DEFINITIONS. In this subchapter:

(1) "Board" means the Texas Historical Records Advisory Board.

(2) "Commission" means the Texas State Library and Archives

Commission.

(3) "Director and librarian" means the executive and

administrative officer of the commission.

(4) "Historical records coordinator" means the presiding officer

of the board.

(5) "National commission" means the National Historical

Publications and Records Commission.

Added by Acts 1997, 75th Leg., ch. 872, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 441.201 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(41), eff. Sept. 1, 1999.

Sec. 441.242. TEXAS HISTORICAL RECORDS ADVISORY BOARD. (a) The

Texas Historical Records Advisory Board is established to serve

as the central advisory body for historical records planning and

projects funded by the national commission that are developed and

implemented in this state.

(b) The board shall:

(1) seek funds from the national commission to sponsor and

publish surveys of the conditions and needs of historical records

in the state;

(2) solicit and develop proposals for projects to be implemented

in the state with funds provided by the national commission and

other funding sources;

(3) review proposals submitted by institutions in the state and

make recommendations to the national commission;

(4) work with the commission to develop, revise, and submit

state priorities to the national commission for historical

records projects following guidelines developed by the national

commission;

(5) review the operation and progress of records projects in the

state;

(6) foster and support cooperative networks and programs dealing

with historical records in conjunction with the commission's

goals; and

(7) develop and promote programs to raise public awareness of

the value, condition, and needs of historical records.

Added by Acts 1997, 75th Leg., ch. 872, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 441.202 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(41), eff. Sept. 1, 1999.

Sec. 441.243. COMPOSITION OF THE BOARD. (a) The board is

composed of:

(1) the state archivist, who shall be appointed as the

historical records coordinator by the governor;

(2) two public members, appointed by the governor; and

(3) six members, appointed by the director and librarian, who

must have recognized experience in the administration of

government records, historical records, or archives.

(b) The historical records coordinator shall serve as presiding

officer of the board.

Added by Acts 1997, 75th Leg., ch. 872, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 441.203 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(41), eff. Sept. 1, 1999.

Sec. 441.244. TERMS. (a) The historical records coordinator

serves a four-year term.

(b) The two public members appointed by the governor serve

staggered terms of three years with the terms of the members

expiring on February 1 of different years.

(c) The six members appointed by the director and librarian

serve staggered terms of three years with the terms of one-third

of the members expiring on February 1 of each year.

Added by Acts 1997, 75th Leg., ch. 872, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 441.204 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(41), eff. Sept. 1, 1999.

Sec. 441.245. COMPENSATION. A member of the board is not

entitled to compensation but is entitled to reimbursement from

board funds for the travel expenses incurred by the member while

conducting the business of the board, as provided in the General

Appropriations Act.

Added by Acts 1997, 75th Leg., ch. 872, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 441.205 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(41), eff. Sept. 1, 1999.

Sec. 441.246. VACANCY. A vacancy on the board shall be filled

in the same manner as the original appointment.

Added by Acts 1997, 75th Leg., ch. 872, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 441.206 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(41), eff. Sept. 1, 1999.



CHAPTER 442. TEXAS HISTORICAL COMMISSION

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE D. HISTORY, CULTURE, AND EDUCATION

CHAPTER 442. TEXAS HISTORICAL COMMISSION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 442.001. DEFINITIONS. In this chapter:

(1) "Historic courthouse" means a county courthouse that is at

least 50 years old.

(2) "Historic courthouse project" means a project to preserve or

restore a historic courthouse.

(3) "Historic structure" means a structure that:

(A) is included on the National Register of Historic Places;

(B) is designated as a Recorded Texas Historic Landmark;

(C) is designated as a State Archeological Landmark;

(D) is determined by the Texas Historical Commission to qualify

as eligible property under criteria for inclusion on the National

Register of Historic Places or for designation as a Recorded

Texas Historic Landmark or as a State Archeological Landmark;

(E) is certified by the Texas Historical Commission to other

state agencies as worthy of preservation; or

(F) is designated by an ordinance of a municipality with a

population of more than 1.5 million as historic.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1056, Sec. 2, eff. June 19,

1997; Acts 1999, 76th Leg., ch. 403, Sec. 1, eff. Sept. 1, 1999.

Sec. 442.002. COMMISSION; MEMBERS; SUNSET ACT. (a) The Texas

Historical Commission is an agency of the state.

(b) The commission is composed of 17 members appointed by the

governor with the advice and consent of the senate. A person

may not be a member of the commission if the person or the

person's spouse:

(1) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by the commission or receiving money other than grant

money from the commission;

(2) uses or receives a substantial amount of tangible goods,

services, or money from the commission, other than compensation

or reimbursement authorized by law for commission membership,

attendance, or expenses; or

(3) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

money other than grant money from the commission.

(c) Members serve for staggered six-year terms, with the terms

of approximately one-third of the members expiring February 1 of

each odd-numbered year.

(d) Any vacancy occurring on the commission shall be filled for

the unexpired term.

(e) A member of the commission must be a citizen of this state

who has demonstrated an interest in the preservation of the

state's historical or archeological heritage. In making

appointments to the commission, the governor shall seek to have

each geographical section of the state represented as nearly as

possible.

(f) A person may not serve as a member of the commission or act

as the general counsel to the commission if the person is

required to register as a lobbyist under Chapter 305 because of

the person's activities for compensation on behalf of a

profession related to the operation of the commission.

(g) The commission shall hold at least one regular meeting in

each calendar quarter of each year. The commission may hold other

meetings at times and places scheduled by it in formal session or

called by the chairman of the commission.

(h) The governor shall designate a member of the commission as

the presiding officer of the commission to serve in that capacity

at the pleasure of the governor. At its first meeting in each

odd-numbered year, the commission shall select from its

membership an assistant presiding officer and a secretary.

(i) A member of the commission serves without pay but shall be

reimbursed for actual expenses incurred in attending a meeting of

the commission.

(j) The commission is subject to the open meetings law, Chapter

551, and the administrative procedure law, Chapter 2001. The

commission shall develop and implement policies that provide the

public with a reasonable opportunity to appear before the

commission and to speak on any issue under the jurisdiction of

the commission.

(k) The Texas Historical Commission is subject to Chapter 325

(Texas Sunset Act). Unless continued in existence as provided by

that chapter, the commission is abolished and this chapter

expires September 1, 2019.

(l) Appointments to the commission shall be made without regard

to the race, color, disability, sex, religion, age, or national

origin of the appointees.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 2.13,

eff. Nov. 12, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(50),

(83), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 109, Sec. 1,

eff. Aug. 30, 1995; Acts 2003, 78th Leg., ch. 1170, Sec. 19.01,

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 1, eff. September 1, 2007.

Sec. 442.0021. COMMISSION MEMBERS: TRAINING. (a) A person who

is appointed to and qualifies for office as a member of the

commission may not vote, deliberate, or be counted as a member in

attendance at a meeting of the commission until the person

completes a training program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the commission;

(2) the programs, functions, rules, and budget of the

commission;

(3) the results of the most recent formal audit of the

commission;

(4) the requirements of laws relating to open meetings, public

information, administrative procedure, and conflicts of interest;

and

(5) any applicable ethics policies adopted by the commission or

the Texas Ethics Commission.

(c) A person appointed to the commission is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 1995, 74th Leg., ch. 109, Sec. 2, eff. Aug. 30,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 2, eff. September 1, 2007.

Sec. 442.0022. COMMISSION MEMBERS: CONFLICT OF INTEREST. (a)

In this section, "Texas trade association" means a cooperative

and voluntarily joined statewide association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) A person may not be a member of the commission and may not

be a commission employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of archeology or historic

preservation; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of

archeology or historic preservation.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1159, Sec. 46,

eff. June 15, 2007.

Added by Acts 1995, 74th Leg., ch. 109, Sec. 2, eff. Aug. 30,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 3, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 46, eff. June 15, 2007.

Sec. 442.0023. COMMISSION MEMBERS: GROUNDS FOR REMOVAL. (a) It

is a ground for removal from the commission if a member:

(1) does not have at the time of appointment the qualifications

required by Sections 442.002(b) and (e);

(2) does not maintain during service on the commission the

qualifications required by Sections 442.002(b) and (e);

(3) violates a prohibition established by Sections 442.002(f) or

442.0022;

(4) cannot because of illness or disability discharge the

member's duties for a substantial part of the term for which the

member is appointed; or

(5) is absent from more than half of the regularly scheduled

commission meetings that the member is eligible to attend during

a calendar year unless the absence is excused by majority vote of

the commission.

(b) The validity of an action of the commission is not affected

by the fact that it is taken when a ground for removal of a

commission member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the commission of the potential ground.

The presiding officer shall then notify the governor and the

attorney general that a potential ground for removal exists. If

the potential ground for removal involves the presiding officer,

the executive director shall notify the next highest officer of

the commission, who shall notify the governor and the attorney

general that a potential ground for removal exists.

Added by Acts 1995, 74th Leg., ch. 109, Sec. 2, eff. Aug. 30,

1995.

Sec. 442.003. PURPOSE OF COMMISSION. The commission shall

provide leadership and coordinate services in the field of

archeological and historic preservation.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 109, Sec. 3, eff. Aug. 30,

1995.

Sec. 442.004. PERSONNEL. (a) The commission shall employ an

executive director.

(b) A person employed as executive director must:

(1) be a citizen of this state;

(2) have ability in organization, administration, and

coordination of organizational work; and

(3) have particular qualities for carrying out the purposes of

the commission.

(b-1) The executive director may not serve as a voting director

on the board of directors of an affiliated nonprofit organization

formed under Section 442.005(p).

(c) The executive director may employ professional and clerical

personnel as considered necessary. The number of employees, their

compensation, and other expenditures shall be in accordance with

appropriations to the commission by the legislature.

(d) The executive director or the executive director's designee

shall provide to members of the commission and to agency

employees, as often as necessary, information regarding their

qualification for office or employment under this chapter and

their responsibilities under applicable laws relating to

standards of conduct for state officers or employees.

(e) The executive director or the executive director's designee

shall develop an intra-agency career ladder program that

addresses opportunities for mobility and advancement for

employees within the commission. The program shall require

intra-agency posting of all positions concurrently with any

public posting.

(f) The executive director or the executive director's designee

shall develop a system of annual performance evaluations based on

documented employee performance. All merit pay for commission

employees must be based on the system established under this

subsection.

(g) The executive director or the executive director's designee

shall prepare and maintain a written policy statement to assure

implementation of a program of equal employment opportunity under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel, that are in compliance with the

requirements of Chapter 21, Labor Code;

(2) a comprehensive analysis of the commission workforce that

meets federal and state guidelines;

(3) procedures by which a determination can be made about the

extent of underuse in the commission workforce of all persons for

whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address those areas of

underuse.

(h) A policy statement prepared under Subsection (g) must cover

an annual period, be updated annually, be reviewed by the

Commission on Human Rights for compliance with Subsection (g),

and be filed with the governor's office.

(i) The governor's office shall deliver a biennial report to the

legislature based on the information received under Subsection

(h). The report may be made separately or as a part of other

biennial reports made to the legislature.

(j) Before the expiration of 30 days after April 1 and November

1 of each year the commission shall submit a progress report to

the governor. The report must include a statement of the steps

that the commission has taken during the previous six months to

comply with the requirement of Subsection (g).

(k) The governor shall designate the executive director as the

state historic preservation officer, and the executive director

shall act in that capacity for the conduct of relations with the

representatives of the federal government and the respective

states concerning matters of historic preservation.

(l) The commission shall develop and implement policies that

clearly separate the policymaking responsibilities of the

commission and the management responsibilities of the executive

director and the staff of the commission.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 109, Sec. 4, eff. Aug. 30,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 4, eff. September 1, 2007.

Sec. 442.005. GENERAL POWERS AND DUTIES OF COMMISSION. (a) The

commission shall furnish leadership, coordination, and services

to county historical commissions, historical societies, and the

organizations, agencies, institutions, museums, and individuals

of this state interested in the preservation of archeological or

historical heritage and shall act as a clearinghouse and

information center for that work in this state.

(b) The commission is responsible for the administration of the

Antiquities Code of Texas, Chapter 191, Natural Resources Code,

and shall strive to establish effective working relationships

among individuals primarily interested in history, architecture,

and archeology.

(c) The commission shall furnish professional consultant

services to museums and to agencies, individuals, and

organizations interested in the preservation and restoration of

archeological or historic structures, sites, or landmarks.

(d) The commission shall compile and furnish to the State

Purchasing and General Services Commission a list of the names

and addresses of individuals and organizations that are

interested in the preservation of historic structures. The list

shall be updated at least once each year.

(e) The commission shall administer the federal National

Historic Preservation Act of 1966 and may prepare, maintain, and

keep up to date a statewide comprehensive historic preservation

plan.

(f) The commission by rule may establish a reasonable fee to

recover its costs arising from review of a rehabilitation project

on an income-producing property included in the National Register

of Historic Places. Any fee established is payable by the

applicant for the rehabilitation project.

(g) The commission may apply to any appropriate agency or

officer of the United States for participation in any federal

program pertaining to historic preservation.

(h) The commission may certify to another state agency the

worthiness of preservation of any historic district, site,

structure, or object significant in Texas or American history,

architecture, archeology, or culture.

(i) The commission may provide matching grants to assist the

preservation of a historic structure significant in Texas or

American history, architecture, archeology, or culture.

(j) The commission shall use its facilities and leadership to

stimulate the development and protection of archeological or

historical resources in every locality of this state, emphasizing

responsibility and privilege of local effort except in a case in

which the project or problem clearly demands a broader approach.

(k) The commission may provide matching grants to preserve

collections of small history museums in this state if the

collections are significant in Texas or American history,

architecture, archeology, or culture.

(l) The commission may conduct educational programs, seminars,

and workshops throughout this state covering any phase of

historic preservation.

(m) The commission shall continue cooperative studies and

surveys of the various aspects of historical heritage.

(n) Not later than December 1 before each regular session of the

legislature, the commission shall make a report of its activities

to the governor and to the legislature.

(o) The commission may enter into contracts with other state

agencies or institutions and with qualified private institutions

to carry out the purposes of this chapter.

(p) The commission may accept a gift, grant, devise, or bequest

of money, securities, services, or property to carry out any

purpose of this chapter, including funds raised or services

provided by a volunteer or volunteer group to promote the work of

the commission. The commission may participate in the

establishment and operation of an affiliated nonprofit

organization whose purpose is to raise funds for or provide

services or other benefits to the commission.

(q) The commission may adopt rules as it considers proper for

the effective administration of this chapter.

(r) The commission may establish advisory committees to advise

the commission on archeological and historical matters, including

an advisory committee to consider matters relating to Chapter

191, Natural Resources Code.

(s) The commission may promote the appreciation of historic

sites, structures, or objects in the state through a program

designed to develop tourism in the state.

(t) The commission shall promote heritage tourism by assisting

persons, including local governments, organizations, and

individuals, in the preservation, enhancement, and promotion of

heritage and cultural attractions in this state. The program must

include efforts to:

(1) raise the standards of heritage and cultural attractions

around this state;

(2) foster heritage preservation and education;

(3) encourage regional cooperation and promotion of heritage and

cultural attractions; and

(4) foster effective local tourism leadership and organizational

skills.

(u) The commission may:

(1) maintain the historic character of the sites and structures

entrusted to its care;

(2) use its resources to develop the historic sites through

promotional and educational activities, including the purchase of

items for resale or donation and the purchase of plants and

landscaping services; and

(3) accept advertisements in selected agency publications,

including print and electronic publications, at a rate that

offsets development and production costs.

(v) The commission may accept a gift of real property, whether

of historical value or not. When the gift is received, the

commission may:

(1) arrange for the preservation, maintenance, and public

exhibition of the property; or

(2) at the commission's discretion, sell the property at fair

market value and use the proceeds to carry out any purpose of

this chapter.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 109, Sec. 5, eff. Aug. 30,

1995; Acts 1997, 75th Leg., ch. 428, Sec. 1, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 461, Sec. 1, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 377, Sec. 2, eff. Sept. 1, 2001.

Sec. 442.0051. FEES. The commission by rule may establish

reasonable fees for commission purposes under this chapter,

including an admission fee appropriate to a historic site under

its jurisdiction.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 5, eff. June 15, 2007.

Sec. 442.0052. VOLUNTEER SERVICES. (a) Except as provided by

Subsection (b), the commission may use the services of volunteers

to help carry out the duties and responsibilities of the

commission.

(b) A volunteer may not enforce this code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 5, eff. June 15, 2007.

Sec. 442.0053. ELIGIBILITY CRITERIA FOR INCLUSION OF REAL

PROPERTY IN STATE HISTORIC SITES SYSTEM. (a) The commission by

rule shall adopt criteria for determining the eligibility of real

property donated to the commission for inclusion in the historic

sites system.

(b) The commission may accept a donation of real property that

satisfies the criteria adopted under Subsection (a).

(c) The commission may renovate or restore donated real

property, including improvements to the property, or construct

new improvements on the donated real property as necessary and

prudent.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 5, eff. June 15, 2007.

Sec. 442.0055. AFFILIATED NONPROFIT ORGANIZATION; RULES;

GUIDELINES. (a) The commission shall adopt rules governing the

relationship between the commission and an affiliated nonprofit

organization formed under Section 442.005(p), including rules

that, at a minimum:

(1) define the extent to which commission employees with

regulatory responsibilities, including the executive director,

may participate in activities that raise funds for an affiliated

nonprofit organization, which may not include the direct

solicitation of funds; and

(2) define the relationship between commission employees and an

affiliated nonprofit organization.

(b) The commission shall establish guidelines for identifying

and defining the administrative and financial support the

commission may provide for an affiliated nonprofit organization

formed under Section 442.005(p).

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 6, eff. September 1, 2007.

Sec. 442.006. STATE HISTORICAL MARKER PROGRAM. (a) The

commission shall give direction and coordination to the state

historical marker program.

(b) The commission shall:

(1) develop statewide themes for the program related to the

commission's preservation goals for the state;

(2) install markers recognizing districts, sites, individuals,

events, structures, and objects significant in Texas or American

history, architecture, archeology, or culture;

(3) keep a register of those markers; and

(4) establish a limit for the number of markers the commission

awards annually.

(c) To assure a degree of uniformity and quality of historical

markers, monuments, and medallions in this state, the commission

shall review and approve or reject the final form or dimensions

of or text or illustrations on any marker, monument, or medallion

before its fabrication by the state or by a county, county

historical commission, incorporated city, individual, or

organization in this state. The commission shall designate an

approved marker as an Official Texas Historical Marker.

(d) The commission shall designate any structure receiving the

Official Texas Historical Building Medallion as a Recorded Texas

Historic Landmark that is considered worthy of preservation

because of its history, culture, or architecture.

(e) The commission by rule may establish a reasonable fee to

recover its costs arising from review of a proposal for a

historical marker, monument, or medallion. Any fee established is

payable by the applicant for the marker, monument, or medallion.

(f) A person may not damage the historical or architectural

integrity of a structure the commission has designated as a

Recorded Texas Historic Landmark without notifying the commission

at least 60 days before the date on which the action causing the

damage is to begin. After receiving the notice, the commission

may waive the waiting period or, if the commission determines

that a longer period will enhance the chance for preservation, it

may require an additional waiting period of not longer than 30

days. On the expiration of the time limits imposed by this

section, the person may proceed, but must proceed not later than

the 180th day after the date on which notice was given or the

notice is considered to have expired.

(g) This chapter does not authorize the commission to review or

determine the placement or location of an object in or on a

Recorded Texas Historic Landmark if the placement or location

does not result in substantial structural change or damage to the

landmark.

(h) The commission by rule shall establish guidelines for an

application for, and the commission's review of the application

for, a historical marker, monument, or medallion. The guidelines

must include criteria for ranking the applications. The

commission shall give priority to the markers, monuments, and

medallions that relate to the statewide themes developed by the

commission.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 7, eff. September 1, 2007.

Sec. 442.0065. GUIDE TO HISTORICAL MARKERS. (a) In this

section, "department" means the Texas Department of

Transportation.

(b) The department, in consultation with the commission, shall

publish a guide to historical markers along roadways in this

state that includes:

(1) a listing of the historical markers along roadways with

identifying numbers assigned to each marker by the department;

and

(2) a summary of the information on each marker.

(c) For each historical marker, the department shall erect and

maintain, if practicable, signs informing users of the roadway of

the marker and indicating the identifying number of the marker.

The department shall erect a sign under this subsection

approximately one mile preceding the historical marker if that

placement is practicable.

(d) The department shall use information from the commission's

Texas historical roadside marker restoration program and the

state historical marker program under Section 442.006 in creating

the guide to historical markers under Subsection (b).

(e) The department shall make available to the public the guide

published under Subsection (b) at a reasonable price determined

by the department. Revenue from sales of the guide shall be

deposited to the credit of the state highway fund and is exempt

from the application of Section 403.095.

(f) The department shall work with the commission to ensure that

there is no duplication between publications currently available

through the commission or other sources.

Added by Acts 2001, 77th Leg., ch. 649, Sec. 1, eff. June 13,

2001.

Sec. 442.007. STATE ARCHEOLOGICAL PROGRAM. (a) The commission,

through the state archeologist, shall direct the state

archeological program.

(b) The program must include:

(1) a continuing inventory of nonrenewable archeological

resources;

(2) evaluation of known sites through testing and excavation;

(3) maintenance of extensive field and laboratory data,

including data on collections of antiquities;

(4) consultation with state agencies and organizations and local

groups concerning archeological and historical problems; and

(5) publication of the results of the program through various

sources, including a regular series of reports.

(c) The commission may enter into contracts or cooperative

agreements with the federal government, other state agencies,

state or private museums or educational institutions, or

qualified individuals for prehistoric or historic archeological

investigations, surveys, excavations, or restorations in this

state.

(d) The state archeologist has general jurisdiction and

supervision over archeological work, reports, surveys,

excavations, and archeological programs of the commission and of

cooperating state agencies.

(e) The duties of the state archeologist include:

(1) maintaining an inventory of significant historic or

prehistoric sites of archeological or historic interest;

(2) providing public information and education in the fields of

archeology and history;

(3) conducting surveys and excavations with respect to

significant archeological or historic sites in this state;

(4) preparing reports and publications concerning the work of

the office of the state archeologist;

(5) doing cooperative and contract work in prehistoric and

historic archeology with other state agencies, the federal

government, state or private institutions, or individuals;

(6) maintaining and determining the repository of catalogued

collections of artifacts and other materials of archeological or

historic interest; and

(7) preserving the archeological and historical heritage of this

state.

(e) The state archeologist shall withhold from disclosure to

the public information relating to the location or character of

archeological or historic resources if the state archeologist

determines that the disclosure of the information may create a

substantial risk of harm, theft, or destruction to the resources

or to the area or place where the resources are located.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 442.0071. DUTIES REGARDING GOVERNOR'S MANSION. (a) The

commission shall approve construction plans and monitor the work

on the Governor's Mansion to ensure compliance with Chapter 191,

Natural Resources Code, to ensure the historical and

architectural integrity of the mansion's exterior, interior,

contents, and grounds. A substantial addition, deletion, or

other alteration may not be made to the mansion or its contents

or grounds without the prior approval of the commission.

(b) The commission shall:

(1) develop and maintain an inventory of the contents of the

Governor's Mansion that includes all furnishings, fixtures, works

of art, and decorative objects and states the owner of each of

those items;

(2) develop a plan for the acquisition, by purchase, donation,

or loan, of furnishings, fixtures, works of art, and decorative

objects for the mansion, especially early 19th-century American,

museum-quality items and items having historical significance to

the Governor's Mansion;

(3) develop a plan for the disposition of furnishings, fixtures,

works of art, and decorative objects that the commission

determines are not needed or inappropriate; and

(4) recommend and arrange for the conservation or restoration of

furnishings, fixtures, works of art, and decorative objects in

the mansion that are owned by the state.

(c) The commission may accept gifts, grants, or other donations

on behalf of the Governor's Mansion. The commission shall

contract with a nonprofit organization formed to assist in the

preservation and maintenance of the Governor's Mansion to develop

and implement a plan for the solicitation and acceptance of

gifts, grants, devises, and bequests of money, other property,

and services to be used in the acquisition of furnishings,

fixtures, works of art, and decorative objects for the Governor's

Mansion or for necessary landscaping, conservation, or

restoration services. The commission also may contract with a

nonprofit organization described by this subsection for the

performance of any duty provided by Subsection (b). A contract

under this subsection may not exceed a term of two years.

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 240, Sec. 3,

eff. May 27, 2009.

(e) The State Preservation Board and the office of the governor

may exercise the powers and shall perform the duties relating to

the Governor's Mansion that are provided by applicable law,

subject to the requirements of this section.

(f) Section 443.007 does not apply to this section.

Added by Acts 1989, 71st Leg., ch. 177, Sec. 1, eff. May 25,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

240, Sec. 2, eff. May 27, 2009.

Acts 2009, 81st Leg., R.S., Ch.

240, Sec. 3, eff. May 27, 2009.

Sec. 442.0072. PRESERVATION AND MAINTENANCE OF GETHSEMANE CHURCH

AND CARRINGTON-COVERT HOUSE. (a) In this section:

(1) The Gethsemane Church includes the adjoining grounds of the

church.

(2) The Carrington-Covert House includes the adjoining grounds

of the house.

(b) The State of Texas owns the Gethsemane Church and the

Carrington-Covert House.

(c) The church and the house are located at Congress Avenue and

16th Street on Lots 5, 6, 7, and 8, Outlot 46, Division "E" of

the original City of Austin, Travis County, Texas.

(d) The commission shall preserve, maintain in a state of

suitable repair, restore, and develop the church and the house,

their contents, and their grounds, in the manner determined by

the commission, for the beautification and cultural enhancement

of the properties as a significant Texas historical site and in a

manner consistent with development of the Capitol Complex.

(e) The commission shall spend the money the legislature

appropriates for purposes of this section to accomplish those

purposes.

(f) The commission may:

(1) accept gifts and donations for the church and the house; and

(2) use the gifts and donations in accordance with the donor's

conditions and instructions that are consistent with this

section.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.102, eff. Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

898, Sec. 1, eff. September 1, 2007.

Sec. 442.0073. PRESERVATION AND MAINTENANCE OF CERTAIN STATE

BUILDINGS. (a) The commission shall preserve, maintain, and

restore Luther Hall, the Elrose Building, and the

Christianson-Leberman Building, their contents, and their

grounds.

(b) For purposes of this section, Luther Hall and the Elrose

Building are located on 16th Street between Colorado Street and

North Congress Avenue in Austin and the Christianson-Leberman

Building is located at 1304 Colorado Street in Austin.

Added by Acts 2007, 80th Leg., R.S., Ch.

898, Sec. 2, eff. September 1, 2007.

Sec. 442.008. COUNTY COURTHOUSES. (a) A county may not

demolish, sell, lease, or damage the historical or architectural

integrity of any building that serves or has served as a county

courthouse without notifying the commission of the intended

action at least six months before the date on which it acts.

(b) If the commission determines that a courthouse has

historical significance worthy of preservation, the commission

shall notify the commissioners court of the county of that fact

not later than the 30th day after the date on which the

commission received notice from the county. A county may not

demolish, sell, lease, or damage the historical or architectural

integrity of a courthouse before the 180th day after the date on

which it received notice from the commission. The commission

shall cooperate with any interested person during the 180-day

period to preserve the historical integrity of the courthouse.

(c) A county may carry out ordinary maintenance of and repairs

to a courthouse without notifying the commission.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 403, Sec. 3, eff. Sept. 1,

1999.

Sec. 442.0081. HISTORIC COURTHOUSE PRESERVATION AND MAINTENANCE

PROGRAMS; GRANTS AND LOANS. (a) The commission shall

administer a historic courthouse preservation program.

(b) A county that owns a historic courthouse may apply to the

commission for a grant or loan for a historic courthouse project.

The application must:

(1) state the location of the courthouse;

(2) state whether the courthouse is or is likely to become a

historic structure;

(3) state the amount of money or in-kind contributions that the

county promises to contribute to the project;

(4) state whether the courthouse is currently functioning as a

courthouse;

(5) include any plans, including a master preservation plan,

that the county may have for the project; and

(6) include any other information that the commission by rule

may require.

(c) The commission may grant or loan money to a county that owns

a historic courthouse, for the purpose of preserving or restoring

the courthouse, if the county's application meets the standards

of the historic courthouse preservation program. In considering

whether to grant an application, the commission shall consider

the preferences and factors listed in this section as well as any

other factors that it may provide by rule.

(d) In considering whether to grant an application, the

commission shall give preference to:

(1) a proposed project to preserve or restore a courthouse:

(A) that is or is likely to become a historic structure; and

(B) that:

(i) is still functioning as a courthouse;

(ii) was built before 1875; or

(iii) is subject to a conservation easement held by the

commission; and

(2) a county that will provide or has provided at least 15

percent of the project's costs, including:

(A) in-kind contributions; and

(B) previous expenditures for master planning and renovations on

the courthouse that are the subject of the application.

(e) In considering whether to grant an application, the

commission shall also consider the following factors:

(1) the amount of money available for a grant or loan and the

percentage of the costs that the county will contribute;

(2) whether the county will contribute any in-kind contribution

such as labor or materials;

(3) the cost to preserve or restore the courthouse;

(4) the architectural style of the courthouse;

(5) the historic significance of the courthouse;

(6) the county's master preservation plan; and

(7) any other factors that the commission by rule may provide.

(f) The commission shall adopt rules regarding the way in which

it will consider the following factors in analyzing a county's

contribution to project costs under Subsection (d)(2):

(1) the period during which past expenditures can be considered;

(2) the amount of past expenditures that can be considered; and

(3) the amount and type of in-kind contributions that can be

considered.

(g) The commission shall appoint a Texas Courthouse Preservation

Program Advisory Committee. The committee shall assist the

commission on matters relating to the historic courthouse

preservation program. The commission may reimburse a committee

member's travel expenses and provide a per diem for other

expenses from funds appropriated to the commission, but not from

funds in the historic courthouse preservation fund account

created by this chapter. Chapter 2110 applies to the committee,

but the committee must include:

(1) members from the different geographical areas of the state;

(2) an equal number of members from counties with a population

of:

(A) 24,999 or less;

(B) 25,000 to 75,000; and

(C) 75,001 or more; and

(3) at least the following members:

(A) one or more elected county officials;

(B) one or more members of historical organizations or persons

with knowledge of and experience in preservation who are not

elected county officials; and

(C) one or more members of the general public who do not meet

the requirements of Paragraph (A) or (B).

(g-1) To help protect courthouses that have benefited from the

historic courthouse preservation program, the commission shall

develop and implement a maintenance program to assist counties

receiving money under the preservation program in continuing to

maintain, repair, and preserve the courthouses. The maintenance

program may include offering to periodically inspect the

courthouses and offering counties technical assistance and

information on best practices in maintaining the courthouses.

(h) The commission shall adopt rules necessary to implement the

historic courthouse preservation and maintenance programs.

Added by Acts 1999, 76th Leg., ch. 403, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

646, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

646, Sec. 2, eff. September 1, 2005.

Sec. 442.0082. HISTORIC COURTHOUSE PROJECT; REQUIREMENTS. (a)

Before incurring any expenses payable from funds received from

the commission under the historic courthouse preservation

program, a county must have a master preservation plan for its

historic courthouse project. The commission by rule shall

prescribe the minimum standards for a master preservation plan.

(b) A county that receives money under the historic courthouse

preservation program must use recognized preservation standards

for work on a historic courthouse project. The commission by rule

shall establish standards regarding the quality of the work

performed on a historic courthouse project.

(c) A county that receives money under the historic courthouse

preservation program for a historic courthouse project may use

the money only for eligible preservation and restoration expenses

that the commission by rule shall prescribe. Eligible expenses

may include costs for:

(1) structural, mechanical, electrical, and plumbing systems and

weather protection and emergency public safety issues not covered

by insurance;

(2) code and environmental compliance, including complying with

the federal Americans with Disabilities Act of 1990 and its

subsequent amendments, Article 9102, Revised Statutes, and other

state laws relating to accessibility standards, hazardous

materials mitigation rules, and other similar concerns;

(3) replication of a missing architectural feature;

(4) removal of an inappropriate addition or modification; and

(5) restoration of a courtroom or other significant public space

in a functional and historically appropriate manner.

(d) A county's expenditure of money received under this chapter

for a historic courthouse project is subject to audit by the

state auditor in accordance with Chapter 321.

(e) The commission by rule shall provide for oversight

procedures on a project. These rules shall provide for reasonable

inspections by the commission as well as periodic reports by a

county on a project's progress.

Added by Acts 1999, 76th Leg., ch. 403, Sec. 2, eff. Sept. 1,

1999.

Sec. 442.0083. FUNDING FOR HISTORIC COURTHOUSE PRESERVATION

PROGRAM; HISTORIC COURTHOUSE PRESERVATION FUND ACCOUNT. (a) The

historic courthouse preservation fund account is a separate

account in the general revenue fund. The account consists of

transfers made to the account, payments on loans made under the

historic courthouse preservation program, grants and donations

made for the purposes of the historic courthouse preservation

program, and income earned on investments of money in the

account. Appropriations to the commission for the historic

courthouse preservation program shall be deposited to the credit

of the account. Notwithstanding Section 404.071, income earned on

money in the account shall be deposited to the credit of the

account.

(b) Except as otherwise provided by Subsection (c), the

commission may use money in the historic courthouse preservation

fund account to provide a grant or loan to a county that owns a

historic courthouse for a historic courthouse project. The grant

or loan may be in the amount and according to the terms that the

commission by rule shall determine.

(c) The commission may use money in the historic courthouse

preservation fund account to provide a loan under the historic

courthouse preservation program only to the extent that the

legislature provides in the General Appropriations Act that money

appropriated to the commission for the program may be used to

make loans.

(d) As a condition for providing the money under this section,

the commission may require creation of a conservation easement in

the property, as provided by Chapter 183, Natural Resources Code,

in favor of the state and may require creation of other

appropriate covenants in favor of the state. The commission may

take any necessary action to enforce repayment of a loan or any

other agreements made under this section and Sections 442.0081

and 442.0082.

(e) A grant for a historic courthouse project may not exceed the

greater of $6 million or two percent of the amount appropriated

for implementing the historic courthouse preservation program

during the state fiscal biennium.

(f) Biennial appropriations to the commission for administering

the historic courthouse preservation and maintenance programs

during a state fiscal biennium, including providing oversight for

historic courthouse projects, may not exceed 2-1/2 percent of the

amount appropriated for implementing the historic courthouse

preservation and maintenance programs during the state fiscal

biennium.

(g) The commission by rule may set a limit on the loan amount

for a historic courthouse project. This amount may be expressed

as a dollar amount or as a percentage of the total amount

appropriated for implementing the historic courthouse

preservation program during the state fiscal biennium.

(h) The commission may accept a gift, grant, or other donation

for the historic courthouse preservation program or a specific

historic courthouse project.

Added by Acts 1999, 76th Leg., ch. 403, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

646, Sec. 3, eff. September 1, 2005.

Sec. 442.0084. EQUITABLE REPRESENTATION IN MONUMENTS. (a) In

this section, "monument" has the meaning assigned by Section

443.015, as added by Chapter 1141, Acts of the 75th Legislature,

Regular Session, 1997.

(b) To ensure that the diverse history of Texas is accurately

represented on land owned by the state other than the Capitol

Complex, the Texas Historical Commission shall:

(1) collect information relating to each monument on land owned

by the state other than the Capitol Complex; and

(2) in cooperation with the chair of the history department at

Prairie View A&M University, at The University of Texas at

Austin, or at any other land grant university in the state, as

determined by the commission, ensure the:

(A) historical accuracy of the monuments; and

(B) equitable representation of all Texans, including African

slaves, African Americans, Hispanic Americans, Native Americans,

women in Texas history, and Texans exemplifying military service

and rural heritage in monuments on land owned by the state other

than the Capitol Complex.

(c) The commission shall make the information collected under

this section available to the public.

Added by Acts 2001, 77th Leg., ch. 1315, Sec. 1, eff. Sept. 1,

2001. Renumbered from Government Code Sec. 442.0087 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(60), eff. Sept. 1, 2003.

Sec. 442.0085. STATE REGISTER OF HISTORIC PLACES. (a) The

commission shall develop and maintain a state register of

historic places using existing statutory classifications of those

places, including Recorded Texas Historic Landmarks, National

Register listings, subject markers, and state archeological

landmarks.

(b) The commission shall adopt rules to implement this section.

Added by Acts 1995, 74th Leg., ch. 109, Sec. 6, eff. Aug. 30,

1995.

Sec. 442.0086. MILITARY SITES PROGRAM. (a) The commission

shall identify sites in and outside this state that are

historically significant to this state because of:

(1) military action or service at the sites; or

(2) other significant events of a military nature at the sites

that shaped the history of this state.

(b) In carrying out its duties under Subsection (a), the

commission shall assist other governmental entities, including

other states, institutions, organizations, and other entities in

identifying military sites outside this state where Texans served

with distinction.

(c) The commission may designate or encourage the designation of

sites identified under Subsections (a) and (b) through existing

history programs, including:

(1) local community landmark programs;

(2) the state historical marker program under Section 442.006;

(3) the National Register of Historic Places;

(4) the National Historic Landmarks program;

(5) the World Heritage List; and

(6) other appropriate programs.

(d) The commission may provide information regarding the

significance of the sites designated under this section using:

(1) historical markers and monuments;

(2) publications and films; and

(3) other appropriate media.

(e) The commission may seek assistance from other state and

local governmental entities in carrying out the commission's

duties under this section.

(f) The commission may seek and accept gifts, grants, and

donations from public or private sources, including seeking

available federal funds, to accomplish the purposes of this

section.

Added by Acts 1995, 74th Leg., ch. 109, Sec. 7, eff. Aug. 30,

1995.

Sec. 442.0087. FORT BLISS MUSEUM AND STUDY CENTER. (a) The

commission may assist Fort Bliss Military Reservation in El Paso

in the establishment and operation at Fort Bliss of a museum and

study center devoted to the history of the United States air

defense system.

(b) To accomplish the purposes of this section, the commission

may:

(1) seek and accept gifts, grants, and donations of funds or

property from public and private sources, including seeking

available federal funds; and

(2) contribute funds appropriated to the commission for the

purpose.

(c) The commission may provide assistance and contribute funds

under this section only if the commission receives appropriate

assurances that, subject to the security requirements of the

military reservation, the museum and study center will be open

for use by the general public.

Added by Acts 2001, 77th Leg., ch. 312, Sec. 1, eff. May 23,

2001.

Sec. 442.009. CONSUMER INFORMATION AND COMPLAINTS. (a) The

commission shall maintain a system to promptly and efficiently

act on complaints filed with the commission. The commission

shall maintain information about parties to the complaint, the

subject matter of the complaint, a summary of the results of the

review or investigation of the complaint, and its disposition.

(b) The commission shall make information available describing

its procedures for complaint investigation and resolution.

(c) The commission shall periodically notify the complaint

parties of the status of the complaint until final disposition.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1159, Sec. 46,

eff. June 15, 2007.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 109, Sec. 8, eff. Aug. 30,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 8, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 46, eff. June 15, 2007.

Sec. 442.0095. PROGRAM AND FACILITY ACCESSIBILITY. The

commission shall comply with federal and state laws related to

program and facility accessibility. The executive director shall

also prepare and maintain a written plan that describes how a

person who does not speak English can be provided reasonable

access to the commission's programs and services.

Added by Acts 1995, 74th Leg., ch. 109, Sec. 9, eff. Aug. 30,

1995.

Sec. 442.010. AUDITS; ANNUAL REPORT. (a) The financial

transactions of the commission are subject to audit by the state

auditor in accordance with Chapter 321.

(b) The commission shall prepare annually a complete and

detailed written report accounting for all funds received and

disbursed by the commission during the preceding fiscal year. The

annual report must meet the reporting requirements applicable to

financial reporting provided in the General Appropriations Act.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 584, Sec. 92, eff. Sept. 1,

1989; Acts 1995, 74th Leg., ch. 109, Sec. 10, eff. Aug. 30, 1995.

Sec. 442.011. PENALTY. A person who violates this chapter or

Chapter 191, Natural Resources Code, is subject to a civil

penalty of not less than $50 nor more than $1,000 for each day of

violation.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

312, Sec. 1, eff. September 1, 2007.

Sec. 442.012. LAWSUITS. (a) The attorney general or any

resident of this state may file suit in district court to

restrain and enjoin a violation or threatened violation of this

chapter or Chapter 191, Natural Resources Code, to recover on

behalf of the state a civil penalty provided by this chapter,

including a civil penalty provided for a violation of Chapter

191, Natural Resources Code, or for both injunctive relief and a

civil penalty.

(b) Venue of the suit filed is in Travis County or the county in

which the activity sought to be restrained or penalized is

alleged to have occurred, be occurring, or be about to occur.

(c) If the attorney general substantially prevails in an action

to recover a civil penalty under this section, the court shall

award the attorney general reasonable expenses incurred in

recovering the penalty, including court costs, reasonable

attorney's fees, expert witness fees, and deposition expenses.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

312, Sec. 2, eff. September 1, 2007.

Sec. 442.013. NO EFFECT ON OTHER ORGANIZATIONS AND ACTIVITIES.

It is not the purpose of this chapter to duplicate or replace

existing historical heritage organizations and activities, but to

give leadership, coordination, and service as needed and desired.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 442.014. MAIN STREET PROGRAM. (a) The commission shall

administer a main street program to assist municipalities with

the development, restoration, and preservation of their central

business districts.

(b) Each year the commission shall designate certain

municipalities to participate in the program as official main

street cities.

(c) The commission by rule shall prescribe qualification

standards for participation in the program as a main street city

or as an urban main street city. Any municipality not designated

under Subsection (b) may apply with the commission to participate

in the program under this subsection.

(d) The commission by rule shall prescribe a fee schedule for

participation in the program under Subsection (c). The commission

shall collect fees from the participating municipalities to

recover the costs of participation in the program.

Added by Acts 1989, 71st Leg., ch. 23, Sec. 1, eff. April 19,

1989.

Sec. 442.0145. TEXAS HISTORICAL ARTIFACTS PROGRAM; FUND. (a)

The commission shall administer a program to assist

municipalities, counties, museums, and county historical

commissions with:

(1) the development or improvement of museum facilities used to

display historical artifacts discovered in Texas that are

significant in Texas or American history; and

(2) the acquisition of historical artifacts discovered in Texas

that are significant in Texas or American history.

(b) The Texas Historical Artifacts Program fund is created as a

separate account in the general revenue fund. The fund is

composed of money appropriated to the fund, money deposited to

the fund under Subsection (c), and interest received from

investments of money in the fund that the comptroller shall

allocate to the fund. Sections 403.095 and 404.071 do not apply

to the fund or to interest received from investments of money in

the fund. Money in the fund may be spent only as provided by the

commission under this section.

(c) The commission may accept, for deposit in the Texas

Historical Artifacts Program fund, grants or other donations from

any source.

(d) The commission shall establish rules governing the use,

administration, and distribution of the Texas Historical

Artifacts Program fund. The rules must ensure that money in the

fund is used only for the purposes prescribed by Subsection (a),

including paying the expenses of administering the program.

Added by Acts 1999, 76th Leg., ch. 1370, Sec. 1, eff. June 19,

1999. Amended by Acts 2001, 77th Leg., ch. 377, Sec. 3, eff.

Sept. 1, 2001.

Sec. 442.015. TEXAS PRESERVATION TRUST FUND ACCOUNT. (a)

Notwithstanding Sections 403.094 and 403.095, the Texas

preservation trust fund account is a separate account in the

general revenue fund. The account consists of transfers made to

the account, loan repayments, grants and donations made for the

purposes of this program, proceeds of sales, earnings on the

account, and any other money received under this section.

Distributions from the account may be used only for the purposes

of this section and may not be used to pay operating expenses of

the commission. Money allocated to the commission's historic

preservation grant program shall be deposited to the credit of

the account. Earnings on the account shall be deposited to the

credit of the account.

(b) The commission may use distributions from the Texas

preservation trust fund account to provide financial assistance

to public or private entities for the acquisition, survey,

restoration, or preservation, or for planning and educational

activities leading to the preservation, of historic property in

the state that is listed in the National Register of Historic

Places or designated as a State Archeological Landmark or

Recorded Texas Historic Landmark, or that the commission

determines is eligible for such listing or designation. The

financial assistance may be in the amount and form and according

to the terms that the commission by rule determines. The

commission shall give priority to property the commission

determines to be endangered by demolition, neglect, underuse,

looting, vandalism, or other threat to the property. Gifts and

grants deposited to the credit of the account specifically for

any eligible projects may be used only for the type of projects

specified. If such a specification is not made, the gift or

grant shall be unencumbered and accrue to the benefit of the

Texas preservation trust fund account. If such a specification

is made, the entire amount of the gift or grant may be used

during any period for the project or type of project specified.

(c) As a condition of providing financial assistance under this

section, the commission shall require the creation of a

preservation easement in the property, as provided by Chapter

183, Natural Resources Code, in favor of the state, the

designation of the property as a State Archeological Landmark, as

provided by Chapter 191, Natural Resources Code, or the creation

of other appropriate covenants in favor of the state. The

commission may take any necessary action to enforce repayment of

a loan made under this section.

(d) The commission, after considering the recommendations of the

governor, lieutenant governor, and speaker of the house of

representatives, shall appoint an advisory board composed of:

(1) one representative of a bank or savings and loan

association;

(2) one attorney with a recognized background in historic

preservation;

(3) two architects with substantial experience in historic

preservation;

(4) two archeologists with substantial experience in Texas

archeology;

(5) one real estate professional with experience in historic

preservation;

(6) two persons with demonstrated commitment to historic

preservation; and

(7) two directors of nonprofit historic preservation

organizations.

(e) Members of the advisory board serve two-year terms expiring

February 1 of each odd-numbered year. A member of the advisory

board is not entitled to compensation for the member's service on

the advisory board but is entitled to reimbursement for

reasonable expenses incurred in attending advisory board

meetings, subject to any limit provided by the General

Appropriations Act.

(f) The advisory board shall recommend to the commission rules

for administering Subsections (a)-(e).

(g) The commission may accept grants or other donations of money

or other property and services from any source. Money received

under this subsection shall be deposited to the credit of the

Texas preservation trust fund account.

(h) The comptroller shall manage the assets of the account. In

managing the assets of the account, the comptroller may acquire,

exchange, sell, supervise, manage, or retain, through procedures

and subject to restrictions the comptroller considers

appropriate, any kind of investment that a prudent investor,

exercising reasonable care, skill, and caution, would acquire or

retain in light of the purposes, terms, distribution

requirements, and other circumstances of the account then

prevailing, taking into consideration the investment of all the

assets of the account rather than a single investment.

(i) The amount of a distribution shall be determined by the

comptroller in a manner intended to provide a stable and

predictable stream of annual distributions and to maintain over

time the purchasing power of account investments and annual

distributions from the account. If the purchasing power of

account investments for any 10-year period is not preserved, the

comptroller may not increase annual distributions from the

account until the purchasing power of account investments is

restored.

(j) An annual distribution made by the comptroller from the

account during a fiscal year may not exceed an amount equal to

seven percent of the average net fair market value of the

investment assets of the account as determined by the

comptroller.

(k) The expenses of managing account investments shall be paid

from the account.

(l) On request, the comptroller shall fully disclose all details

concerning the investments of the account.

Added by Acts 1989, 71st Leg., ch. 366, Sec. 1, eff. Sept. 1,

1989. Renumbered from Sec. 442.0071 by Acts 1990, 71st Leg., 6th

C.S., ch. 12, Sec. 2(6), eff. Sept. 6, 1990. Amended by Acts

1995, 74th Leg., ch. 109, Sec. 11, eff. Aug. 30, 1995; Acts 1999,

76th Leg., ch. 461, Sec. 2, eff. Sept. 1, 1999; Acts 2001, 77th

Leg., ch. 377, Sec. 4, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 9, eff. June 15, 2007.

Sec. 442.0155. FUNDS SUBJECT TO STATE FUNDS REFORM ACT. All

money paid to the commission under this chapter is subject to

Subchapter F, Chapter 404.

Added by Acts 1995, 74th Leg., ch. 109, Sec. 12, eff. Aug. 30,

1995.

Sec. 442.016. LIABILITY FOR ADVERSELY AFFECTING HISTORIC

STRUCTURE OR PROPERTY. (a) In this section, "historic structure

or property" means a historic structure or a structure or

property that is designated as historic by a political

subdivision of the state, the state, or the federal government.

(b) A person is liable to the commission for damages if the

person:

(1) demolishes, causes to be demolished, or otherwise adversely

affects the structural, physical, or visual integrity of a

historic structure or property that is not located in a

municipality that has a demolition permit and a building permit

procedure; and

(2) does not obtain written permission from the commission

before beginning to demolish, cause the demolition of, or

otherwise adversely affect the structural, physical, or visual

integrity of the structure or property.

(c) If the structural, physical, or visual integrity of the

structure or property is adversely affected to the extent that it

is not feasible to restore the structural, physical, or visual

integrity substantially to its former level, the damages are

equal to the cost of constructing, using as many of the original

materials as possible, a new structure or property that is a

reasonable facsimile of the historic structure or property and

the cost of attorney's, architect's, and appraiser's fees and

other costs related to the enforcement of this section. If it is

feasible to restore the structural, physical, or visual integrity

of the structure or property substantially to its former level,

the damages are equal to the cost of the restoration, using as

many of the original materials as possible, and the cost of

attorney's, architect's, and appraiser's fees and other costs

related to the enforcement of this section.

(d) Instead of accepting monetary damages, the commission may

permit the liable person to construct, using as many of the

original materials as possible, a structure or property that is a

reasonable facsimile of the demolished historic structure or

property or to restore, using as many of the original materials

as possible, the historic structure or property and to pay the

cost of attorney's, architect's, and appraiser's fees and other

costs related to the enforcement of this section.

(e) Damages recovered under this section shall be deposited in

the Texas preservation trust fund account.

(f) The construction of a facsimile structure or property under

Subsection (d) must be undertaken at the location designated by

the commission, which may be the same location as that of the

demolished historic structure or property.

(g) The commission may make contracts and adopt rules as

necessary to carry out this section.

(h) The commission shall file in the real property records of

the county clerk's office in each county in which a historic

structure or property that is included on the National Register

of Historic Places or that is designated as a Recorded Texas

Historic Landmark is located a verified written instrument

listing each structure or property located in that county by:

(1) the street address, if available in the commission files;

(2) the legal description of the real property on which the

structure or property is located; and

(3) the name of the owner of the real property, if available in

the commission files.

(i) Subsections (a) through (g) of this section apply only to a

historic structure or property on or after the date the

instrument has been filed under Subsection (h) and indexed.

Added by Acts 1991, 72nd Leg., ch. 594, Sec. 2, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 109, Sec. 13, eff.

Aug. 30, 1995.

Sec. 442.017. IDENTIFICATION AND PRESERVATION OF ABANDONED

CEMETERIES. (a) The commission should establish a program to

identify and preserve abandoned cemeteries across the state.

(b) The commission is encouraged to use volunteers to the

maximum extent possible to implement the program and to model the

program to the extent appropriate on the "Adopt-A-Beach" program

conducted by the General Land Office.

(c) The commission may accept gifts, grants, and in-kind

donations from public and private entities for the implementation

of the program. The legislature may appropriate money to the

commission to implement the program.

(d) The commission may adopt rules reasonably necessary to

implement the program.

Added by Acts 2001, 77th Leg., ch. 377, Sec. 5, eff. Sept. 1,

2001.

Sec. 442.018. IDENTIFICATION AND PRESERVATION OF TEXAS

UNDERGROUND RAILROAD HISTORICAL SITES. (a) The commission

should establish a program to identify and preserve Texas

Underground Railroad Historical Sites.

(b) The commission is encouraged to use volunteers to the

maximum extent possible to implement the program and to model the

program to the extent appropriate on the "Adopt-A-Beach" program

conducted by the General Land Office.

(c) The commission may accept gifts, grants, and in-kind

donations from public and private entities for the implementation

of the program. The legislature may appropriate money to the

commission to implement the program.

(d) The commission may adopt rules reasonably necessary to

implement the program.

Added by Acts 2001, 77th Leg., ch. 377, Sec. 6, eff. Sept. 1,

2001.

Sec. 442.020. TEXAS TREASURE AWARDS. (a) The commission shall

create the Texas Treasure Award program to honor businesses that

have existed in this state providing employment and supporting

the Texas economy for 50 years or more.

(b) Any person may nominate a business that meets the criteria

described by Subsection (a) to the commission for consideration

to receive the award.

(c) The commission shall establish separate levels of

recognition for businesses that have existed in this state

providing employment and supporting the Texas economy for at

least 50 years, at least 75 years, at least 100 years, and at

least 125 years.

(d) The commission shall periodically select businesses to

receive Texas Treasure Awards for the various levels of

recognition as the commission considers appropriate considering

the significance of the contribution of each business to this

state. The commission shall honor the recipient of a Texas

Treasure Award by presenting the recipient with a suitable plaque

that includes the business's level of recognition and other

appropriate information.

(e) The commission shall notify the state senator and state

representative in whose districts a recipient's principal place

of business in this state is located. The commission, the

recipient, and the state senator and state representative shall

cooperate in determining whether the ceremony at which the plaque

honoring the recipient will be presented will be held in the hall

of the senate, in the hall of the house of representatives, in

the municipality or general area in which the recipient's

principal place of business in this state is located, or in

another suitable location.

Added by Acts 2005, 79th Leg., Ch.

850, Sec. 1, eff. June 18, 2005.

Renumbered from Government Code, Section 442.019 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(28), eff. September 1, 2007.

Sec. 442.021. EL CAMINO REAL DE LOS TEJAS NATIONAL HISTORIC

TRAIL. (a) In cooperation with the National Park Service, the

commission shall administer and coordinate the efforts of state

and local public and private entities in this state regarding the

preservation of El Camino Real de los Tejas National Historic

Trail.

(b) The commission shall develop educational and interpretative

programs relating to El Camino Real de los Tejas National

Historic Trail.

Added by Acts 2005, 79th Leg., Ch.

1316, Sec. 1, eff. June 18, 2005.

Sec. 442.022. USE OF TECHNOLOGY. The commission shall implement

a policy requiring the commission to use appropriate

technological solutions to improve the commission's ability to

perform its functions. The policy must ensure that the public is

able to interact with the commission on the Internet.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 10, eff. September 1, 2007.

Sec. 442.023. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

PROCEDURES. (a) The commission shall develop and implement a

policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008 for the

adoption of commission rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009 to assist in the resolution of internal and external

disputes under the commission's jurisdiction.

(b) The commission's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The commission shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the commission.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 10, eff. September 1, 2007.

Sec. 442.025. TEXAS HISTORIC ROADS AND HIGHWAYS PROGRAM. (a)

The commission shall cooperate with the Texas Department of

Transportation to establish a program for the identification,

designation, interpretation, and marketing of Texas historic

roads and highways.

(b) The designation of a road or highway under a program

established under this section is not, and may not be considered

to be, a designation under the National Historic Preservation Act

(16 U.S.C. Section 470 et seq.).

(c) To supplement revenue available for the program, the

commission and the Texas Department of Transportation may pursue

federal funds dedicated to highway enhancement for the program.

(d) The Texas Department of Transportation is not required to

construct or erect a marker under this section unless a grant or

donation of funds is made to cover the cost of the design,

construction, and erection of the marker. Money received to

cover the cost of a marker under this subsection shall be

deposited to the credit of the state highway fund.

Added by Acts 2009, 81st Leg., R.S., Ch.

685, Sec. 1, eff. September 1, 2009.

Sec. 442.026. BANKHEAD HIGHWAY AS TEXAS HISTORIC HIGHWAY. (a)

The commission shall cooperate with the Texas Department of

Transportation to identify, designate, interpret, and market the

Bankhead Highway as a Texas historic highway, for the portion of

the Bankhead Highway located in this state.

(b) To supplement revenue available for the purposes under

Subsection (a), the commission and the Texas Department of

Transportation may pursue federal funds dedicated to highway

enhancement.

(c) A designation of the Bankhead Highway as a Texas historic

highway may not be construed as a designation under the National

Historic Preservation Act (16 U.S.C. Section 470 et seq.).

(d) The Texas Department of Transportation is not required to

design, construct, or erect a marker under this section unless a

grant or donation of funds is made to the department to cover the

cost of the design, construction, and erection of the marker.

Money received to cover the cost of the marker shall be deposited

to the credit of the state highway fund.

Added by Acts 2009, 81st Leg., R.S., Ch.

1315, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. NATIONAL MUSEUM OF THE PACIFIC WAR

Sec. 442.051. MUSEUM DEFINITION; JURISDICTION. (a) In this

subchapter, "museum" means the National Museum of the Pacific

War.

(b) The museum is under the jurisdiction of the commission.

Redesignated from Parks and Wildlife Code, Subchapter Q, Chapter

22 and amended by Acts 2005, 79th Leg., Ch.

1259, Sec. 3, eff. June 18, 2005.

Sec. 442.052. POWERS OF COMMISSION. With respect to the museum

and in addition to its other powers and duties, the commission:

(1) shall foster and commemorate the memory of the era of

supreme United States naval power upon the seas and the men and

women of the armed services whose gallant and selfless dedication

to duty made this era possible;

(2) shall administer the museum at Fredericksburg;

(3) shall act in any other capacity relative to preserving naval

documents, relics, and other items of historical interest;

(4) may employ and discharge a museum director and other

employees it deems necessary to fulfill its duties and

responsibilities within the limits of funds available;

(5) may accept on behalf of the State of Texas donations of

money, property, and historical relics related to the museum's

theme; and

(6) may acquire property and historical relics by purchase

within the limits of funds available.

Redesignated from Parks and Wildlife Code, Subchapter Q, Chapter

22 and amended by Acts 2005, 79th Leg., Ch.

1259, Sec. 3, eff. June 18, 2005.

Sec. 442.053. REVENUE BONDS FOR MUSEUM. (a) The commission by

resolution may request the Texas Public Finance Authority to

issue revenue bonds or other revenue obligations to finance the

repair, renovation, improvement, expansion, and equipping of the

museum for one or more projects not to exceed an aggregated

estimated cost of $9 million.

(b) On receipt of a request by the commission under this

section, the Texas Public Finance Authority shall promptly issue

the bonds or other revenue obligations under and in accordance

with Chapter 1232.

(c) The commission shall deposit the proceeds of revenue bonds

or other revenue obligations issued under this section to the

credit of the National Museum of the Pacific War account and may

use the proceeds only to finance the repair, renovation,

improvement, expansion, and equipping of the museum.

(d) Notwithstanding any other law, the commission may contract

with the Admiral Nimitz Foundation for the administration and

operation of the museum, including any necessary renovation,

improvement, or expansion of the museum.

(e) The commission may accept contributions from the Admiral

Nimitz Foundation and other sources in connection with the

repair, renovation, improvement, expansion, equipping, or

operation of the museum.

Redesignated from Parks and Wildlife Code, Subchapter Q, Chapter

22 and amended by Acts 2005, 79th Leg., Ch.

1259, Sec. 3, eff. June 18, 2005.

Sec. 442.054. NATIONAL MUSEUM OF THE PACIFIC WAR ACCOUNT. (a)

The National Museum of the Pacific War account is a separate

account in the general revenue fund.

(b) The account consists of:

(1) transfers made to the account;

(2) revenue from the operation of the museum;

(3) grants and donations made by the Admiral Nimitz Foundation

and other sources; and

(4) income earned on investments of money in the account.

(c) Appropriations to the commission for the preservation,

operation, or maintenance of the museum shall be deposited to the

credit of the account.

(d) The commission may use money in the account to administer

this subchapter, including to support the preservation, repair,

renovation, improvement, expansion, equipping, operation, or

maintenance of the museum or acquisition of historical items

appropriate to the museum.

(e) Any money in the account not used in a fiscal year remains

in the account. The account is exempt from the application of

Section 403.095.

Redesignated from Parks and Wildlife Code, Subchapter Q, Chapter

22 and amended by Acts 2005, 79th Leg., Ch.

1259, Sec. 3, eff. June 18, 2005.

Sec. 442.055. GRANTS; DONATIONS. The commission may accept a

grant or donation for any program or purpose of the museum.

Redesignated from Parks and Wildlife Code, Subchapter Q, Chapter

22 and amended by Acts 2005, 79th Leg., Ch.

1259, Sec. 3, eff. June 18, 2005.

SUBCHAPTER C. CERTAIN HISTORIC SITES

Sec. 442.071. DEFINITION. In this subchapter, "historic site"

means a site or park listed under Section 442.072.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 11, eff. June 15, 2007.

Sec. 442.072. JURISDICTION. (a) The following historic sites

and parks formerly under the jurisdiction of the Parks and

Wildlife Department are under the commission's jurisdiction:

(1) Acton State Historic Site;

(2) Caddoan Mounds State Historic Site;

(3) Casa Navarro State Historic Site;

(4) Confederate Reunion Grounds State Historic Site;

(5) Eisenhower Birthplace State Historic Site;

(6) Fannin Battleground State Historic Site;

(7) Fort Griffin State Historic Site;

(8) Fort Lancaster State Historic Site;

(9) Fort McKavett State Historic Site;

(10) Fulton Mansion State Historic Site;

(11) Landmark Inn State Historic Site;

(12) Levi Jordan State Historic Site;

(13) Magoffin Home State Historic Site;

(14) Sabine Pass Battleground State Historic Site;

(15) Sam Bell Maxey House State Historic Site;

(16) San Felipe State Historic Site;

(17) Starr Family Home State Historic Site;

(18) Varner-Hogg Plantation State Historic Site.

(b) This subsection applies to a historic site that the state is

required to operate in a particular manner or for a particular

purpose, such as a site improved with federal money subject to

federal restrictions on the purposes for which the improved site

may be used or a site donated to the state subject to a reversion

clause providing that the title reverts to the grantor when the

site is not used for the purposes for which it was acquired. The

commission has all powers necessary to operate the site in the

required manner or for the required purpose.

(c) The commission may enter into an agreement with a nonprofit

corporation, foundation, association, or other nonprofit entity

for the expansion, renovation, management, operation, or

financial support of a historic site.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 11, eff. June 15, 2007.

Sec. 442.073. HISTORIC SITE ACCOUNT. (a) The historic site

account is a separate account in the general revenue fund.

(b) The account consists of:

(1) credits made to the commission under Section 151.801, Tax

Code;

(2) transfers to the account;

(3) interest earned on the account;

(4) fees and other revenue from operation of a historic site;

and

(5) grants and donations accepted under Section 442.074.

(c) A fee or other revenue generated at a historic site must be

credited to the account.

(d) Money in the account may be used only to administer,

operate, preserve, repair, expand, or otherwise maintain a

historic site or to acquire a historical item appropriate to a

historic site.

(e) Any money in the account not used in a fiscal year remains

in the account. The account is exempt from the application of

Section 403.095.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 11, eff. June 15, 2007.

Sec. 442.074. GRANTS; DONATIONS. (a) The commission may seek

and accept grants and donations for a historic site from any

appropriate source.

(b) Money accepted under this section shall be deposited to the

credit of the historic site account.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 11, eff. June 15, 2007.

Sec. 442.075. TRANSFER OF HISTORIC SITES FROM PARKS AND

WILDLIFE. (a) Section 442.071 does not apply to this section.

(b) By interagency agreement, a historic site under the

jurisdiction of the Parks and Wildlife Department may be

transferred to the commission.

(c) If jurisdiction over a historic site is transferred under

this section, all rights, powers, duties, obligations, functions,

activities, property, and programs of the Parks and Wildlife

Department relating to the site are transferred to the

commission.

(d) On or after the transfer of jurisdiction over a historic

site, the commission may enter into an agreement with a nonprofit

corporation, including the Admiral Nimitz Foundation, for the

expansion, renovation, management, operation, or financial

support of the site.

(e) The legislature may adjust the percentages allocated to the

commission and the Parks and Wildlife Department under Section

151.801(c), Tax Code, in future appropriations to reflect the

transfer of a site under this section and the associated savings

or costs to each agency.

Added by Acts 2005, 79th Leg., Ch.

1259, Sec. 2, eff. June 18, 2005.

Renumbered from Government Code, Section 442.019 and amended by

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 12, eff. June 15, 2007.



CHAPTER 443. STATE PRESERVATION BOARD

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE D. HISTORY, CULTURE, AND EDUCATION

CHAPTER 443. STATE PRESERVATION BOARD

Sec. 443.001. BOARD. The State Preservation Board is an agency

of the state.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 443.002. SUNSET PROVISION. The State Preservation Board is

subject to Chapter 325 (Texas Sunset Act). Unless continued in

existence as provided by that chapter, the board is abolished and

this chapter expires September 1, 2013.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 2.14,

eff. Nov. 12, 1991; Acts 1995, 74th Leg., ch. 848, Sec. 1, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1367, Sec. 1, eff. Sept.

1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1227, Sec. 3.04, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

928, Sec. 4.01, eff. June 15, 2007.

Sec. 443.003. MEMBERSHIP. (a) The board consists of the

governor, lieutenant governor, speaker of the house of

representatives, one senator appointed by the lieutenant

governor, one representative appointed by the speaker of the

house of representatives, and one member appointed by the

governor. The board member appointed by the governor must be a

representative of the general public. A person is not eligible

for appointment as the public member of the board if the person

or the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization receiving funds from the

board;

(2) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity receiving funds from the

board; or

(3) uses or receives a substantial amount of tangible goods,

services, or funds from the board, other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses.

(b) The senator and representative appointed to the board serve

two-year terms expiring on the date that the regular session of

the legislature convenes. The governor's appointee serves a

two-year term expiring February 1 of each odd-numbered year.

(c) The board functions performed by the governor, lieutenant

governor, speaker of the house of representatives, and appointed

senator and representative are additional functions of their

other public offices.

(d) The governor's appointee is entitled to a per diem as set by

the General Appropriations Act for each day the person engages in

board business.

(e) Repealed by Acts 1999, 76th Leg., ch. 149, Sec. 16, eff. May

21, 1999.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 900, Sec. 1, eff. Aug. 28,

1989; Acts 1995, 74th Leg., ch. 848, Sec. 2, eff. Sept. 1, 1995;

Acts 1997, 75th Leg., ch. 1367, Sec. 2, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 149, Sec. 16, eff. May 21, 1999.

Sec. 443.0031. LOBBYING PROHIBITION. A person may not serve as

the public member of the board or act as the general counsel to

the board if the person is required to register as a lobbyist

under Chapter 305 because of the person's activities for

compensation on behalf of a profession related to the operation

of the board.

Added by Acts 1995, 74th Leg., ch. 848, Sec. 3, eff. Sept. 1,

1995.

Sec. 443.0032. ANTIDISCRIMINATION POLICY FOR APPOINTMENTS TO

BOARD. Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointees.

Added by Acts 1995, 74th Leg., ch. 848, Sec. 3, eff. Sept. 1,

1995.

Sec. 443.0033. GROUNDS FOR REMOVAL FROM BOARD. (a) It is a

ground for removal from the board if the public member:

(1) violates a prohibition established by Section 443.0031;

(2) cannot because of illness or disability discharge the

member's duties for a substantial part of the term for which the

member is appointed; or

(3) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year unless the absence is excused by majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the governor of the potential ground. The governor shall then

notify the attorney general that a potential ground for removal

exists.

Added by Acts 1995, 74th Leg., ch. 848, Sec. 3, eff. Sept. 1,

1995.

Sec. 443.004. CHAIRMAN; MEETINGS. (a) The governor is chairman

of the board.

(b) The board shall meet at the call of the governor and as

provided by board rules.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 900, Sec. 2, eff. Aug. 28,

1989; Acts 1999, 76th Leg., ch. 149, Sec. 1, eff. May 21, 1999.

Sec. 443.0041. APPLICATION OF OPEN MEETINGS AND ADMINISTRATIVE

PROCEDURE LAWS. The board is subject to the open meetings law,

Chapter 551, and the administrative procedure law, Chapter 2001.

Added by Acts 1995, 74th Leg., ch. 848, Sec. 4, eff. Sept. 1,

1995.

Sec. 443.0042. INFORMATION ON RESPONSIBILITIES OF BOARD MEMBERS

AND EMPLOYEES. The executive director or the executive

director's designee shall provide to members of the board and to

board employees, as often as necessary, information regarding

their responsibilities under applicable laws relating to

standards of conduct for state officers or employees.

Added by Acts 1995, 74th Leg., ch. 848, Sec. 4, eff. Sept. 1,

1995.

Sec. 443.0043. SEPARATION OF POLICYMAKING AND MANAGEMENT

RESPONSIBILITIES. The board shall develop and implement policies

that clearly separate the policymaking responsibilities of the

board and the management responsibilities of the executive

director and the staff of the board.

Added by Acts 1995, 74th Leg., ch. 848, Sec. 4, eff. Sept. 1,

1995.

Sec. 443.0044. ACCESSIBILITY PLAN AND COMPLIANCE. The board

shall comply with federal and state laws related to program and

facility accessibility. The executive director shall also prepare

and maintain a written plan that describes how a person who does

not speak English can be provided reasonable access to the

board's programs and services.

Added by Acts 1995, 74th Leg., ch. 848, Sec. 4, eff. Sept. 1,

1995.

Sec. 443.0045. PUBLIC NOTIFICATION OF BOARD ACTIVITIES. (a)

The board shall prepare information of public interest describing

the functions of the board and the procedures by which complaints

are filed with and resolved by the board. The board shall make

the information available to the public and appropriate agencies.

(b) The board by rule shall establish methods by which consumers

and service recipients are notified of the name, mailing address,

and telephone number of the board for the purpose of directing

complaints to the board. The board may provide for that

notification on brochures and other educational or informational

publications distributed by the board.

Added by Acts 1995, 74th Leg., ch. 848, Sec. 4, eff. Sept. 1,

1995.

Sec. 443.0046. PUBLIC TESTIMONY AT BOARD MEETINGS. The board

shall develop and implement policies that provide the public with

a reasonable opportunity to appear before the board and to speak

on any issue under the jurisdiction of the board.

Added by Acts 1995, 74th Leg., ch. 848, Sec. 4, eff. Sept. 1,

1995.

Sec. 443.0047. MAINTAINING INFORMATION ON COMPLAINTS FILED WITH

BOARD. The board shall keep information about each complaint

filed with the board. The information shall include:

(1) the date the complaint is received;

(2) the name of the complainant;

(3) the subject matter of the complaint;

(4) a record of all persons contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) for complaints for which the board took no action, an

explanation of the reason the complaint was closed without

action.

Added by Acts 1995, 74th Leg., ch. 848, Sec. 4, eff. Sept. 1,

1995.

Sec. 443.0048. INFORMATION ON STATUS OF COMPLAINTS. The board

shall keep a file about each written complaint filed with the

board that the board has authority to resolve. The board shall

provide to the person filing the complaint and the persons or

entities complained about the board's policies and procedures

pertaining to complaint investigation and resolution. The board,

at least quarterly and until final disposition of the complaint,

shall notify the person filing the complaint and the persons or

entities complained about of the status of the complaint.

Added by Acts 1995, 74th Leg., ch. 848, Sec. 4, eff. Sept. 1,

1995.

Sec. 443.005. ARCHITECT OF THE CAPITOL. (a) The executive

director may employ an architect of the Capitol who serves under

the direction of the executive director.

(b) The architect of the Capitol must:

(1) have a bachelor's degree from an institution of higher

education;

(2) be registered to practice architecture in this state; and

(3) have at least four years' experience in various aspects of

architectural preservation, including historical research,

preparation of plans and specifications, personnel management,

policy development, and budget management.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 900, Sec. 3, eff. Aug. 28,

1989; Acts 1991, 72nd Leg., ch. 53, Sec. 1, eff. May 1, 1991;

Acts 1991, 72nd Leg., 1st C.S., ch. 10, Sec. 1, eff. Aug. 29,

1991; Acts 1997, 75th Leg., ch. 1367, Sec. 3, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 149, Sec. 2, eff. May 21, 1999.

Sec. 443.0051. EXECUTIVE DIRECTOR. (a) The board may employ an

executive director who serves under the sole direction of the

board.

(b) The executive director shall:

(1) employ staff necessary to administer the functions of the

office and contract for professional services of qualified

consultants, including architectural historians, landscape

architects with experience in landscape architectural

preservation, conservators, historians, historic architects,

engineers, and craftsmen;

(2) direct and coordinate the activities of the architect of the

Capitol, the curator of the Capitol, and other board employees;

and

(3) provide for the preparation of and recommend for board

approval an annual budget and work plan consistent with the

master plan for the Capitol and the furnishings plan of the

Capitol for all work under this chapter, including usual

maintenance for the buildings, their contents, and their grounds.

(c) The executive director shall prepare annually a complete and

detailed written report accounting for all funds received and

disbursed by the board during the preceding fiscal year. The

annual report must meet the reporting requirements applicable to

financial reporting provided in the General Appropriations Act.

Added by Acts 1991, 72nd Leg., ch. 53, Sec. 2, eff. May 1, 1991.

Amended by Acts 1995, 74th Leg., ch. 848, Sec. 5, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 149, Sec. 3, eff. May 21, 1999.

Sec. 443.0052. EQUAL EMPLOYMENT OPPORTUNITY. (a) The executive

director or the executive director's designee shall prepare and

maintain a written policy statement to assure implementation of a

program of equal employment opportunity under which all personnel

transactions are made without regard to race, color, disability,

sex, religion, age, or national origin. The policy statement must

include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel that are in compliance with requirements

of Chapter 21, Labor Code;

(2) a comprehensive analysis of the board workforce that meets

federal and state guidelines;

(3) procedures by which a determination can be made about the

extent of underuse in the board workforce of all persons for whom

federal or state guidelines encourage a more equitable balance;

and

(4) reasonable methods to appropriately address those areas of

underuse.

(b) A policy statement prepared under Subsection (a) must cover

an annual period, be updated annually and reviewed by the

Commission on Human Rights for compliance with Subsection (a)(1),

and be filed with the governor's office.

(c) The governor's office shall deliver a biennial report to the

legislature based on the information received under Subsection

(b). The report may be made separately or as a part of other

biennial reports made to the legislature.

Added by Acts 1995, 74th Leg., ch. 848, Sec. 6, eff. Sept. 1,

1995.

Sec. 443.0053. EMPLOYEE PERFORMANCE EVALUATIONS. The executive

director or the executive director's designee shall develop a

system of annual performance evaluations that are based on

documented employee performance. All merit pay for board

employees must be based on the system established under this

section.

Added by Acts 1995, 74th Leg., ch. 848, Sec. 6, eff. Sept. 1,

1995.

Sec. 443.0054. COMPENSATORY TIME FOR EMPLOYEES EXEMPT FROM FLSA.

For employees who are not subject to the overtime provisions of

the Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et

seq.), as amended, the board shall allow compensatory time off in

accordance with a schedule adopted by the board for hours worked

in a week in which the combination of hours worked, paid leave,

and holidays exceeds a total of 40 hours.

Added by Acts 1999, 76th Leg., ch. 149, Sec. 4, eff. May 21,

1999.

Sec. 443.006. CURATOR OF THE CAPITOL. (a) The executive

director shall employ a curator of the Capitol. The curator of

the Capitol must have at least a master's degree and four years'

experience in historic collections administration with a

specialization in the material culture of this state.

(b) The curator of the Capitol shall:

(1) assist in matters dealing with the preservation of historic

materials;

(2) develop and maintain a registration system and inventory of

the contents of the Capitol and the General Land Office Building

and their grounds;

(3) develop a program to purchase or accept by donation,

permanent loan, or outside funding items of historical

significance that were at one time in the buildings and that are

not owned by the state;

(4) develop a program to locate and acquire state-owned items of

historical significance that were at one time in the buildings;

(5) develop a collections policy regarding the items of historic

significance as identified in the registration system and

inventory for the approval of the board;

(6) make recommendations on conservation needs and make

arrangements to contract for conservation services for objects of

significance;

(7) make recommendations for the transfer or loan of objects of

significance as detailed in the approved collections policy;

(8) develop for board approval a furnishings plan for the

placement and care of objects under the care of the curator; and

(9) make recommendations to transfer, sell, or otherwise dispose

of unused surplus property that is not of significance as defined

in the collections policy and by the registration system and

inventory prepared by the curator, in the manner provided by

Chapter 2175.

(c) The curator shall develop the collections policy with the

assistance of a review committee composed of five members whose

qualifications, tenure, and duties are defined by the executive

director. Chapter 2110 does not apply to the review committee.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 53, Sec. 3, eff. May 1,

1991; Acts 1991, 72nd Leg., 1st C.S., ch. 10, Sec. 2, eff. Aug.

29, 1991; Acts 1997, 75th Leg., ch. 165, Sec. 17.19, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1367, Sec. 4, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 149, Sec. 5, eff. May 21, 1999;

Acts 2001, 77th Leg., ch. 1462, Sec. 1, eff. June 17, 2001.

Sec. 443.007. GENERAL POWERS AND DUTIES OF BOARD. (a) The

board shall:

(1) preserve, maintain, and restore the Capitol, the General

Land Office Building, their contents, and their grounds;

(2) define the buildings' grounds, except that the grounds may

not include another state office building;

(3) review and approve the executive director's annual budget

and work plan, the long-range master plan for the buildings and

their grounds, and the furnishings plan for placement and care of

objects under the care of the curator;

(4) approve all changes to the buildings and their grounds,

including usual maintenance and any transfers or loans of objects

under the curator of the Capitol's care;

(5) define and identify all significant aspects of the buildings

and their grounds;

(6) define and identify, with the curator of the Capitol, all

significant contents of the buildings and all state-owned items

of historical significance that were at one time in the

buildings; and

(7) maintain records relating to the construction and

development of the buildings, their contents, and their grounds,

including documents such as plans, specifications, photographs,

purchase orders, and other related documents, the original copies

of which shall be maintained by the Texas State Library and

Archives Commission.

(b) The board may adopt rules concerning the buildings, their

contents, and their grounds. The board may allocate specific

duties and responsibilities to any other state agency, if the

other agency agrees to perform the duty or accept the

responsibility.

(c) Any power or duty related to the buildings and formerly

vested in the Texas Commission on the Arts, State Purchasing and

General Services Commission, Antiquities Committee, Texas

Historical Commission, Texas State Library and Archives

Commission, or any other entity or state agency is vested solely

in the board.

(d) The board may purchase insurance policies to insure the

buildings, the contents of the buildings, and any other personal

property against any insurable risk, including insurance covering

historical artifacts, art, or other items on loan to the board.

(e) The board shall manage and maintain the two adjacent

landscaped areas bordered and separated by contiguous concrete

sidewalks abutting the south side of the Sam Houston Building.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 900, Sec. 4, eff. Aug. 28,

1989; Acts 1991, 72nd Leg., ch. 53, Sec. 4, eff. May 1, 1991;

Acts 1991, 72nd Leg., 1st C.S., ch. 10, Sec. 3, eff. Aug. 29,

1991; Acts 1993, 73rd Leg., ch. 612, Sec. 1, eff. June 13, 1993;

Acts 1999, 76th Leg., ch. 149, Sec. 6, 7 eff. May 21, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

356, Sec. 1, eff. June 15, 2007.

Sec. 443.0071. REVIEW OF CONSTRUCTION IN CAPITOL COMPLEX. (a)

A proposal to construct a building, monument, or other

improvement in the Capitol complex must be submitted to the board

for its review and comment before contracts for the construction

are executed.

(b) In this section, "Capitol complex" means the state-owned

property within the area bounded on the north by Martin Luther

King, Jr., Boulevard, bounded on the east by Trinity Street,

bounded on the south by 10th Street, and bounded on the west by

Lavaca Street.

Added by Acts 1989, 71st Leg., ch. 900, Sec. 5, eff. Aug. 28,

1989.

Sec. 443.0072. POWERS AND DUTIES RELATING TO OTHER BUILDINGS AND

GROUNDS. In regard to any buildings, contents, or grounds over

which the board has jurisdiction, the board has the same powers

and duties it has in regard to the Capitol and the General Land

Office Building, except as expressly limited by law.

Added by Acts 1999, 76th Leg., ch. 149, Sec. 8, eff. May 21,

1999.

Sec. 443.008. ADVISORY COMMITTEES. The board may appoint

advisory committees to aid it in carrying out its duties.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 900, Sec. 6, eff. Aug. 28,

1989; Acts 1991, 72nd Leg., ch. 53, Sec. 5, eff. May 1, 1991;

Acts 1995, 74th Leg., ch. 109, Sec. 14, eff. Aug. 30, 1995; Acts

1995, 74th Leg., ch. 876, Sec. 22.02, eff. Sept. 1, 1995.

Sec. 443.0081. HISTORICAL REPRESENTATION ADVISORY COMMITTEE.

(a) To ensure that the diverse history of Texas is accurately

represented in the Capitol Complex, the historical representation

advisory committee shall provide guidance to the board on the

addition of monuments to the Capitol Complex.

(b) The advisory committee consists of the following 12 members:

(1) four members appointed by the governor;

(2) four members appointed by the lieutenant governor; and

(3) four members appointed by the speaker of the house of

representatives.

(c) In making appointments under this section, the governor, the

lieutenant governor, and the speaker of the house of

representatives shall attempt to include African American Texans,

Hispanic American Texans, Native American Texans, female Texans,

and Texans exemplifying rural heritage.

(d) The governor shall designate the presiding officer of the

committee from among the members of the committee. The presiding

officer serves a term of two years.

(e) A member of the advisory committee serves at the pleasure of

the appointing officer and serves without compensation or

reimbursement of expenses.

(f) The advisory committee shall conduct meetings the committee

considers necessary to provide guidance under this section. The

board shall provide necessary administrative support to the

advisory committee.

(g) Subject to the approval of the board, the advisory committee

shall develop its own bylaws under which it shall operate.

(h) Chapter 2110 does not apply to the advisory committee.

(i) The advisory committee is subject to the open meetings law,

Chapter 551.

(j) The advisory committee is subject to Chapter 325 (Texas

Sunset Act). Unless continued in existence as provided by that

chapter, the advisory committee is abolished September 1, 2007.

(k) The advisory committee shall:

(1) collect information relating to each proposed monument to

the Capitol Complex; and

(2) in cooperation with the chair of the history department at

Prairie View A&M University, at The University of Texas at

Austin, or at any other land grant university in the state, as

determined by the committee, ensure the:

(A) historical accuracy of any proposed monument; and

(B) equitable representation of all Texans, including African

slaves, African Americans, Hispanic Americans, Native Americans,

women in Texas history, and Texans exemplifying military service

and rural heritage in additional monuments to the Capitol

Complex.

(l) In this section, "monument" has the meaning assigned by

Section 443.015, as added by Chapter 1141, Acts of the 75th

Legislature, Regular Session, 1997.

Added by Acts 2001, 77th Leg., ch. 1315, Sec. 2, eff. Sept. 1,

2001.

Sec. 443.009. OFFICES, RECORDS, AND DOCUMENTS IN THE CAPITOL.

(a) The board and the employees of the board may not move the

office of the governor, lieutenant governor, speaker of the house

of representatives, or a member of the legislature from the

Capitol unless the removal is approved by the governor in the

case of the governor's office, the lieutenant governor in the

case of the lieutenant governor's office, the speaker of the

house of representatives in the case of the speaker's office, or

the house of the legislature in which the member serves in the

case of a legislative member's office.

(b) The board and the employees of the board have no control

over the furniture, furnishings, and decorative objects in the

offices of the members of the legislature except as provided by

Section 443.017 or as necessary to inventory or conserve items of

historical significance owned by the state.

(c) The board and the employees of the board have no control

over records and documents produced by or in the custody of a

state agency, official, or employee having an office in the

Capitol.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 900, Sec. 7, eff. Aug. 28,

1989; Acts 1991, 72nd Leg., ch. 53, Sec. 6, eff. May 1, 1991;

Acts 1991, 72nd Leg., 1st C.S., ch. 10, Sec. 4, eff. Aug. 29,

1991; Acts 1993, 73rd Leg., ch. 107, Sec. 4.02, eff. Aug. 30,

1993.

Sec. 443.010. DONATIONS. (a) The board and the employees of

the board shall develop plans and programs to solicit, and may

solicit, gifts, money, and items of value from private persons,

foundations, or organizations. Property provided by those

entities and money donated to the board become the property of

the state and are under the control of the board. The board shall

use gifts of money made to the board for the purpose specified by

the grantor, if any.

(b) This section does not apply to temporary exhibits or

property of a person having an office in the Capitol.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 10, Sec. 5, eff.

Aug. 29, 1991.

Sec. 443.0101. CAPITOL FUND. (a) Money and securities donated

to the board shall be held in trust outside the treasury by the

comptroller in a special fund to be known as the Capitol fund.

The comptroller shall manage and invest the fund on behalf of the

board as directed or agreed to by the board.

(b) Interest, dividends, and other income of the fund shall be

credited to the fund. The proceeds from the sale of unused

surplus property under Section 443.006(b) shall be deposited in

the fund.

(c) The executive director shall submit to the board a detailed

annual report on the fund. That report shall describe the status

of the fund and shall list all donations to the fund, including

the name of each donor, and all disbursements from the fund,

including the purpose of each disbursement.

(d) Repealed by Acts 2001, 77th Leg., ch. 1462, Sec. 10, eff.

June 17, 2001.

(e) The net proceeds from pay station telephones in the Capitol

or another building under the jurisdiction of the board shall be

deposited to the credit of the Capitol fund.

Added by Acts 1989, 71st Leg., ch. 900, Sec. 8, eff. Aug. 28,

1989. Amended by Acts 1991, 72nd Leg., ch. 53, Sec. 7, eff. May

1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 10, Sec. 6, eff.

Aug. 29, 1991; Acts 1997, 75th Leg., ch. 1367, Sec. 5, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 8.15, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 149, Sec. 9, eff. May 21, 1999;

Acts 2001, 77th Leg., ch. 1462, Sec. 10, eff. June 17, 2001.

Sec. 443.0102. APPLICATION OF STATE FUNDS REFORM ACT. (a)

Except as provided by Subsection (b), all money paid to the board

under this chapter is subject to Subchapter F, Chapter 404.

(b) The Capitol fund created by Section 443.0101 is not subject

to Subchapter F, Chapter 404. A provision of this chapter or

other law that provides for the deposit of money or another thing

of value into the fund prevails over Subchapter F, Chapter 404.

Added by Acts 1995, 74th Leg., ch. 848, Sec. 7, eff. Sept. 1,

1995.

Sec. 443.0103. CAPITAL RENEWAL TRUST FUND. (a) The capital

renewal trust fund is created as a trust fund outside the

treasury with the comptroller and shall be administered by the

board, as a trustee on behalf of the people of this state, to

maintain and preserve the Capitol, the General Land Office

Building, their contents, and their grounds. The fund consists of

money transferred to the fund:

(1) at the direction of the legislature; or

(2) in accordance with this section.

(b) Money in the fund may be used only for the purpose of

maintaining and preserving the Capitol, the General Land Office

Building, their contents, and their grounds.

(c) The interest received from investment of money in the fund

shall be credited to the fund.

(d) The board may transfer money from any account of the Capitol

fund to the capital renewal trust fund, other than money that was

donated to the board, derived from a security or other thing of

value donated to the board, or earned as interest or other income

on a donation to the board, if the board determines that after

the transfer there will be a sufficient amount of money in the

applicable account of the Capitol fund to accomplish the purposes

for which the account was created.

Added by Acts 1999, 76th Leg., ch. 149, Sec. 10, eff. May 21,

1999. Amended by Acts 2001, 77th Leg., ch. 549, Sec. 1, eff. Aug.

31, 2001.

Sec. 443.011. RESPONSIBILITY FOR ITEMS. Furniture, furnishings,

fixtures, works of art, and decorative objects for which the

board has responsibility under this chapter are not part of the

Texas State Library and are not subject to the custody or control

of the Texas State Library and Archives Commission or any other

agency.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 443.012. FIRE INSPECTION. The state fire marshal shall

inspect the Capitol annually and when requested by the board and

shall report the results of the inspection to the board.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 443.013. VENDING FACILITIES. (a) The board may approve

one or more vending facilities in the Capitol and determine the

location of facilities, including vending machines. A vending

facility may not be operated in the Capitol without the approval

of the board.

(b) The board may charge a vendor a reasonable fee or a

percentage of gross or net sales for the right to operate in the

Capitol and may charge a royalty on items sold. Revenue received

under this section shall be deposited in the Capitol fund.

Revenue received from a food service vendor under this section

shall be deposited to the credit of a separate account in the

fund. Money in the account may be spent only for the purchase and

maintenance of equipment, furnishings, and space related to food

service in the Capitol. To the extent the balance in the account

exceeds $300,000, the excess may be transferred with board

approval to another account and may be spent for any purpose

within the board's jurisdiction.

(c) Chapter 94, Human Resources Code, does not apply to a

vending facility approved or operated by the board under this

section.

(d) The board may establish, manage, and operate gift and

souvenir shops in the Capitol and in the General Land Office

Building. The board may deposit money it receives under this

subsection to the credit of a separate account in the Capitol

fund. Money in the account may be spent only for the benefit of

the buildings and the contents and grounds of the buildings,

educational programs related to the General Land Office Building

and the historical portion of the Capitol, and the operation of

the gift and souvenir shops and a Capitol Complex visitors center

in the General Land Office Building.

(e) The sale of alcoholic beverages in the Capitol and the

General Land Office Building and on their grounds is prohibited.

Added by Acts 1989, 71st Leg., ch. 900, Sec. 9, eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 612, Sec. 2, eff. June

13, 1993; Acts 1997, 75th Leg., ch. 1367, Sec. 6, eff. Sept. 1,

1997.

Sec. 443.0131. RENTAL OF SPACE TO NEWS MEDIA. (a) The board

may set and collect a fee from news media representatives for the

rental of space in the Capitol. The fee shall be set in an amount

designed to recover the board's costs in furnishing and

maintaining the space.

(b) The board shall deposit money received under this section to

the credit of a separate account in the Capitol fund.

(c) Money in the account may be spent only to maintain and

furnish the space rented to news media representatives. To the

extent the balance in the account exceeds $50,000, the excess may

be transferred with board approval to another account and may be

spent for any purpose within the board's jurisdiction.

Added by Acts 1993, 73rd Leg., ch. 612, Sec. 3, eff. June 13,

1993. Amended by Acts 1997, 75th Leg., ch. 1367, Sec. 7, eff.

Sept. 1, 1997.

Sec. 443.0132. FEE FOR USE OF GENERAL LAND OFFICE BUILDING. The

board may set and collect a fee for public use of the building

for special activities. The fee shall be set in an amount

designed to pay for the maintenance and operation of a Capitol

Complex visitors center in the building. The board shall deposit

money received under this section to the credit of a separate

account in the Capitol fund. Money in the account may be used

only for the maintenance and operation of a Capitol Complex

visitors center in the building.

Added by Acts 1993, 73rd Leg., ch. 612, Sec. 3, eff. June 13,

1993.

Sec. 443.0133. FEE FOR COPY OF COPYRIGHTED MATERIAL. (a) The

board may set and collect a fee for providing a copy, for

personal or educational use, of state archival records and other

historical resources protected by copyright and owned by the

board, including photographs, video recordings, and other

documentation related to the history of the buildings and grounds

under board control.

(b) The board may set its fees under this section in amounts

necessary to cover the cost of creating the image or document and

the cost of reproducing and dispersing the image or document

requested. The board shall deposit money received under this

section to the credit of a separate account in the Capitol fund.

(c) Fees under this section for copies of state archival records

and other historical resources protected by copyright and owned

by the board are excepted from the fee schedule and other

provisions related to costs and charges under Chapter 552.

Added by Acts 2007, 80th Leg., R.S., Ch.

432, Sec. 1, eff. June 15, 2007.

Sec. 443.0135. ALCOHOLIC BEVERAGES. (a) The following

activities are prohibited in the Capitol, including the Capitol

extension and on its grounds:

(1) the sale of alcoholic beverages;

(2) the gift of alcoholic beverages in open containers or for

on-premises consumption;

(3) the consumption of alcoholic beverages; and

(4) the possession of an open container of an alcoholic

beverage.

(b) Subsections (a)(2), (3), and (4) are not applicable in the

offices, reception areas, and other similar areas under the

control of the legislature, a legislative agency, the governor,

or another officer of the state.

(c) Subsections (a)(2), (3), and (4) are not applicable to

celebrations of events of significant importance to the history

of the Capitol if consumption of alcoholic beverages at the event

is approved by the board.

(d) The board may adopt rules that permit the sale, gift,

consumption, and possession of an open container of alcoholic

beverages at celebrations of events of significant importance to

the history of the Capitol and may determine the historical

events that qualify as events of significant importance to the

history of the Capitol.

(e) The board shall submit a written report to the regular

session of the legislature convening in the third year following

the year in which the federal decennial census is taken regarding

the relationship of the prohibitions established by this section

and the preservation of buildings and other property on the

Capitol grounds.

Added by Acts 1993, 73rd Leg., ch. 612, Sec. 4, eff. June 13,

1993.

Sec. 443.014. TEXANS AWARDED THE CONGRESSIONAL MEDAL OF HONOR.

(a) The board shall include in its long-range master plan for

the maintenance, preservation, restoration, and modification of

the Capitol and the grounds of the Capitol the construction of a

permanent exhibit or memorial honoring citizens of this state who

have been awarded the Congressional Medal of Honor.

(b) On the request of the board, the Texas State Library and

Archives Commission, the Texas Historical Commission, and the

Texas Veterans Commission shall assist the board in the planning

of the exhibit or memorial, including its design, placement, and

content.

(c) The board shall create an advisory committee, consisting of

any number of citizens of this state each of whom has been

awarded the Congressional Medal of Honor, to advise the board

regarding the exhibit or memorial.

Added by Acts 1989, 71st Leg., ch. 884, Sec. 1, eff. June 14,

1989.

Sec. 443.015. PARKING METERS. (a) The board may expend any

available funds for the installation of parking meters in

appropriate areas of the Capitol Complex for which parking and

traffic control is under the jurisdiction of the Department of

Public Safety. The board shall cooperate with the department in

the installation of the meters.

(b) The Department of Public Safety is responsible for the

operation and maintenance of parking meters installed under this

section and shall enforce parking violations related to metered

spaces in accordance with Subchapter E, Chapter 411. The board

may reimburse the department for the department's expenses in

operating and maintaining the parking meters.

(c) The board and department may not install, operate, or

maintain parking meters that accept only quarters.

(d) The revenue collected from meters installed under this

section shall be deposited in the Capitol fund.

(e) For purposes of this section, the Capitol Complex includes

the William P. Clements State Office Building.

Added by Acts 1997, 75th Leg., ch. 270, Sec. 1, eff. May 26,

1997.

Sec. 443.0151. VISITOR PARKING FACILITIES. (a) The board shall

operate a garage or similar parking facility for the benefit of

visitors to the Capitol Complex. The parking facility is under

the control of the board.

(b) The board may set and collect a fee for parking. Revenue

from the parking facility shall be credited to the Capitol fund.

If revenue bonds are issued for the project, the board shall

transfer to the Texas Public Finance Authority the amount

necessary for the debt service on not more than one-half of the

total amount of bonds issued.

(c) The Department of Public Safety shall enforce the rules of

the board governing parking in the facility in the same manner in

which the department enforces the department's rules under

Subchapter E, Chapter 411, including the issuance of

administrative citations for violations of the board's rules.

Except as provided by board rule, the parking rules of the

department adopted under that subchapter do not apply to parking

in the facility.

Added by Acts 1997, 75th Leg., ch. 270, Sec. 2, eff. May 26,

1997. Amended by Acts 1999, 76th Leg., ch. 227, Sec. 3, eff.

Sept. 1, 1999.

Sec. 443.0152. CAPITOL GROUNDS MONUMENTS. (a) The board may

not approve the installation of a permanent monument on the

grounds under the jurisdiction of the board, and erection or

construction of an approved monument may not begin, unless the

board or the board's designee finds that the installation of the

monument will be complete not later than the fourth anniversary

of the date on which approval is granted. Installation by that

anniversary date is a condition of the board's approval, and if

installation is not complete by that date the board's approval of

the monument is considered withdrawn and the monument may not be

installed.

(a-1) Except as provided by Sections 443.01525 and 448.034,

after September 1, 2009, no additional monuments may be placed on

the historic grounds of the Capitol.

(b) In this section, "monument" means a marker, memorial,

statue, or other commemoration of a person, organization, or

event, including one authorized or requested pursuant to

legislative resolution.

Added by Acts 1997, 75th Leg., ch. 1141, Sec. 1, eff. June 19,

1997. Renumbered from Sec. 443.015 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(41), eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

252, Sec. 2, eff. May 29, 2009.

Sec. 443.01525. TEJANO MEMORIAL MONUMENT. The State

Preservation Board shall establish a Tejano memorial monument on

the historic south grounds of the Capitol that pays tribute to

the contributions of Tejanos to the State of Texas.

Added by Acts 2009, 81st Leg., R.S., Ch.

252, Sec. 1, eff. May 29, 2009.

Sec. 443.0153. PARKING FEES NOT SUBJECT TO SALES TAX. Parking

fees paid through parking meters maintained under this chapter

and parking fees paid in a visitor parking facility under this

chapter or Chapter 445 are exempt from the application of the tax

imposed by Chapter 151, Tax Code.

Added by Acts 2001, 77th Leg., ch. 1462, Sec. 2, eff. June 17,

2001.

Sec. 443.016. USE OF INDIGENOUS PLANTS AND TREES. (a) Except

as otherwise provided by this section, to the extent reasonable

and practical only plants and trees indigenous to this state may

be used in landscaping work on the Capitol grounds. The board may

authorize the use of specimens of nonindigenous plants that have

historical significance in relation to the Capitol grounds.

(b) A nursery plant that is transplanted onto the Capitol

grounds must have been grown in this state.

(c) A tree that is displayed in the Capitol or on the Capitol

grounds must have been grown in this state.

(d) The board may adopt standards for the selection of plants

and trees displayed in the Capitol or on the Capitol grounds or

used in landscaping work on the Capitol grounds.

Added by Acts 1991, 72nd Leg., ch. 91, Sec. 1, eff. May 15, 1991.

Renumbered from Sec. 443.015 by Acts 1991, 72nd Leg., 1st C.S.,

ch. 14, Sec. 8.01(13), eff. Nov. 12, 1991. Amended by Acts 1999,

76th Leg., ch. 149, Sec. 11, eff. May 21, 1999.

Sec. 443.017. TRANSFER OF CERTAIN HISTORICAL ITEMS. (a) A

state agency or other state entity that possesses a state-owned

item identified by the curator of the Capitol and the board as an

item of historical significance that was at one time located in

the Capitol or in the General Land Office Building shall transfer

the item to the inventory of the board at the direction of the

curator not later than the 60th day after the date that the

curator notifies the agency or entity. The state agency or other

state entity shall subsequently transfer physical possession of

the item to the board in accordance with policies and procedures

established by the board.

(b) An item that is in the Capitol office of a member of the

legislature, that is transferred under Subsection (a), and that

the board proposes to relocate may be relocated only to a place

within the original dimensions of the Capitol building and only

after the proposed relocation is approved by the chairman of the

administration committee of the appropriate house of the

legislature.

(c) This section does not apply to records or documents in the

custody of the General Land Office or the Texas State Library and

Archives Commission.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 10, Sec. 7, eff.

Aug. 29, 1991.

Sec. 443.018. REGULATION OF VISITORS AND VENDORS. (a) The

board shall adopt rules that regulate the actions of visitors in

the Capitol or on the grounds of the Capitol.

(b) The rules adopted under Subsection (a) shall include rules

that:

(1) prohibit persons from attaching signs, banners, or other

displays to a part of the Capitol or to a structure, including a

fence, on the grounds of the Capitol except as approved by the

board;

(2) prohibit a visitor from placing furniture in the Capitol or

on the grounds of the Capitol for a period that exceeds 24 hours

except as approved by the board;

(3) prohibit the setting up or placement of camping equipment,

shelter, or related materials in the Capitol or on the grounds of

the Capitol except as approved by the board;

(4) prohibit actions that block ingress and egress:

(A) into the Capitol building; or

(B) rooms or hallways within the Capitol building, except as

approved by the board;

(5) prohibit actions that pose a risk to safety;

(6) provide that members of the public must leave the Capitol

when the building is closed to the public;

(7) provide that all pets except Seeing Eye dogs are not

permitted in the Capitol, and shall be restrained at all times on

a leash or similar device in the immediate control of the owner

while on the grounds of the Capitol, except as approved by the

board;

(8) prohibit the use of skateboards, rollerblades, and

rollerskates in the Capitol or on the grounds of the Capitol; and

(9) prohibit a vendor or commercial enterprise from operating in

the Capitol or on the grounds of the Capitol unless the vendor or

commercial enterprise is authorized to do so by the board.

(c) A person commits an offense if the person violates a rule of

the board adopted under Subsection (a).

(d) An offense under this section is a Class C misdemeanor.

(e) This section may not be applied in a manner that violates a

person's rights under the Texas Constitution or the First

Amendment to the United States Constitution, including the right

of persons peaceably to assemble.

(f) The board shall send proposed rules under this section to

the attorney general for review and comment before the board

adopts the rules.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 10, Sec. 7, eff.

Aug. 29, 1991. Amended by Acts 1995, 74th Leg., ch. 848, Sec. 8,

eff. Sept. 1, 1995.

Sec. 443.019. DEPOSIT FOR USE OF CAPITOL OR CAPITOL GROUNDS.

(a) The board may require and collect a standardized deposit

from a person or entity that uses the Capitol or the grounds of

the Capitol for an event, exhibit, or other scheduled activity.

The deposit is in an amount set by the board designed to recover

the estimated direct costs to the state of the event, exhibit, or

activity. The board shall set the amounts of deposits required

under this section in a uniform and nondiscriminatory manner for

similar events, exhibits, or other scheduled activities. The

board may deduct from the deposit:

(1) the cost of damage to the Capitol or grounds of the Capitol

that directly results from the event, exhibit, or other activity;

(2) the costs of extra labor, materials, and utilities directly

attributable to the event, exhibit, or other activity; and

(3) the costs of extra security requested by the person or

entity for the event, exhibit, or other activity.

(b) The board may charge and collect the costs listed under

Subsection (a) from a person or entity that uses the Capitol or

the grounds of the Capitol for an event, exhibit, or other

scheduled activity and that does not post a deposit under

Subsection (a).

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 10, Sec. 7, eff.

Aug. 29, 1991.

Sec. 443.020. PASS KEYS TO ROOMS IN THE CAPITOL. Any person who

shall make or have made or keep in his possession a pass or

master key to the rooms and apartments in the state capitol,

unless authorized to do so, shall be fined not exceeding $100.

Added by Acts 1979, 66th Leg., p. 1960, ch. 773, Sec. 4.13.

Transferred from Vernon's Ann.Civ.St. art. 601b Sec. 4.13 and

amended by Acts 1993, 73rd Leg., ch. 684, Sec. 24, eff. Sept. 1,

1993.

Sec. 443.021. STATE HISTORY MUSEUM. The board is authorized to

develop, construct, govern, and operate, from funds appropriated

for that purpose, a state history museum to be located within the

Capitol complex. In this section, "Capitol complex" has the

meaning assigned by Section 443.0071.

Added by Acts 1997, 75th Leg., ch. 1367, Sec. 8, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 149, Sec. 12, eff. May

21, 1999.

Sec. 443.022. AUDITS. (a) The transactions, funds, and

programs of the board are subject to audit by the state auditor

in accordance with Chapter 321.

(b) The state auditor may review the performance of the

management of the board by conducting an economy and efficiency

audit under Section 321.0133 and an effectiveness audit under

Section 321.0134. The scope and frequency of such audits shall be

determined in consultation with the legislative audit committee.

(c) Expired.

Added by Acts 1997, 75th Leg., ch. 1367, Sec. 8, eff. Sept. 1,

1997.

Sec. 443.023. PURCHASE AND LEASE REQUIREMENTS FOR CERTAIN

EXPENDITURES. Subtitle D, Title 10, does not apply to a purchase

or lease under this chapter. The executive director, as

appropriate, may approve in writing the purchase or lease of

goods and services needed to repair or improve an area within the

Capitol, Capitol extension, Capitol grounds, or General Land

Office building, if the cost of the purchase or lease will not

exceed $50,000. The executive director shall notify the board in

writing of any expenditures in excess of $50,000 made under this

chapter.

Added by Acts 1997, 75th Leg., ch. 1367, Sec. 8, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 149, Sec. 13, eff. May

21, 1999; Acts 2001, 77th Leg., ch. 1462, Sec. 3, eff. June 17,

2001.

Sec. 443.0231. INFORMATION TECHNOLOGIES. Chapter 2054 does not

apply to the board.

Added by Acts 2001, 77th Leg., ch. 1462, Sec. 4, eff. June 17,

2001.

Sec. 443.024. DISPLAY OF THE TEXAS AND UNITED STATES FLAGS. (a)

The flag of the State of Texas and the flag of the United States

shall be flown on the same pole above the south door of the

Capitol building.

(b) The flag of the State of Texas alone shall be flown above

the north door of the Capitol building.

(c) In the event that the flags shall be flown at half staff,

the flag of the United States alone shall be flown above the

south door and the flag of the State of Texas alone shall be

flown above the north door of the Capitol building.

(d) On the occasion of the flying of the POW/MIA flag, the

POW/MIA flag and the flag of the United States shall be flown

above the south door of the Capitol building and the flag of the

State of Texas alone shall be flown above the north door of the

Capitol building.

Added by Acts 1999, 76th Leg., ch. 869, Sec. 1, eff. Aug. 30,

1999.

Sec. 443.025. WOODLAWN. (a) Title to the historic property

Woodlawn, also commonly known as Pease Mansion and Shivers

Mansion, located at No. 6 Niles Road in Austin, is in the name of

the board. The board may:

(1) preserve, maintain, restore, and furnish the building;

(2) preserve, maintain, and restore its contents and grounds;

and

(3) otherwise provide for use of the building and grounds.

(b) The board may set and collect a fee for the use of Woodlawn

for special activities. The board shall deposit money received

under this subsection to the credit of the Capitol fund.

(c) The board, after consulting with the Texas Historical

Commission and with the approval of the Legislative Budget Board,

may sell Woodlawn at its fair market value. The General Land

Office shall transact the sale on behalf of the board using

procedures under Section 31.158(c), Natural Resources Code.

Proceeds from the transaction:

(1) shall be deposited in the Capitol renewal account or its

successor in function under Section 443.0103; and

(2) may be spent only for a purpose described by Section

443.0103.

(d) In selling Woodlawn under Subsection (c), the board shall

add to the deed of Woodlawn a provision that requires the

purchaser to use the property in a manner that preserves the

historical character of Woodlawn, including its buildings,

facades, interior, and grounds.

Added by Acts 1999, 76th Leg., ch. 149, Sec. 14, eff. May 21,

1999. Amended by Acts 2001, 77th Leg., ch. 1078, Sec. 1, eff.

June 15, 2001; Acts 2001, 77th Leg., ch. 1462, Sec. 5, eff. June

17, 2001.

Sec. 443.026. TOURS. (a) The board may provide for public

tours of the Capitol and the other buildings and grounds under

the jurisdiction of the board.

(b) The board may provide for the transportation of visitors

within the Capitol complex and between the buildings and grounds

subject to the jurisdiction of the board. In cooperation with

other public and private authorities, the board may participate

in providing for the transportation of visitors between the

buildings and grounds subject to the jurisdiction of the board

and other historic and cultural sites.

(c) The board may set and collect a fee for transportation under

this section. The board shall deposit money received under this

subsection to the credit of the Capitol fund.

Added by Acts 1999, 76th Leg., ch. 149, Sec. 14, eff. May 21,

1999.

Sec. 443.027. PUBLICATIONS AND PUBLICITY. (a) Publicity of the

buildings, contents, and grounds subject to the jurisdiction of

the board is essential to the board's statutory objectives. For

that purpose, the board may:

(1) employ public relations personnel; and

(2) publish or contract for the publication of brochures, books,

and periodicals intended for the general public that are

promotional, informational, or educational.

(b) The board may sell at prices set by the board publications

printed under this section.

Added by Acts 1999, 76th Leg., ch. 149, Sec. 14, eff. May 21,

1999.

Sec. 443.028. CHAPEL. The board may establish and maintain a

chapel in the Capitol.

Added by Acts 1999, 76th Leg., ch. 149, Sec. 14, eff. May 21,

1999.

Sec. 443.029. GOVERNOR'S MANSION. (a) Except as otherwise

specifically provided by law, the board is responsible for the

preservation and maintenance of the Governor's Mansion and the

protection of the historical and architectural integrity of the

mansion's exterior, interior, and grounds. This section does not

limit the authority of the Texas Historical Commission under

Chapter 191, Natural Resources Code.

(b) Except for a change in or to the Pease bedroom, the Sam

Houston bedroom, the hallway, or the stairwell, a nonstructural

decorative change in or to the private living and guest quarters

of the governor and the governor's family on the second floor of

the Governor's Mansion does not require the prior approval of the

board or the Texas Historical Commission.

(c) The Texas Historical Commission and the office of the

governor may exercise the powers and shall perform the duties

relating to the Governor's Mansion that are provided by

applicable law, subject to the requirements of this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

240, Sec. 1, eff. May 27, 2009.



CHAPTER 444. TEXAS COMMISSION ON THE ARTS

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE D. HISTORY, CULTURE, AND EDUCATION

CHAPTER 444. TEXAS COMMISSION ON THE ARTS

SUBCHAPTER A. GENERAL PROVISIONS AND ADMINISTRATION

Sec. 444.001. COMMISSION. The Texas Commission on the Arts is

an agency of the state.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 444.002. APPLICATION OF SUNSET, OPEN MEETINGS, AND

ADMINISTRATIVE PROCEDURES LAWS. (a) The Texas Commission on the

Arts is subject to Chapter 325 (Texas Sunset Act). Unless

continued in existence as provided by that chapter, the

commission is abolished and this chapter expires September 1,

2013.

(b) The commission is subject to the open meetings law, Chapter

551, and the administrative procedure law, Chapter 2001.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 2.12,

eff. Nov. 12, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(50),

(83), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 108, Sec. 1,

eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1232, Sec. 1, eff. September 1, 2007.

Sec. 444.003. COMPOSITION. (a) The commission is composed of

17 members appointed by the governor with the advice and consent

of the senate. The members must represent all fields of the arts

and be widely known for their professional competence and

experience in connection with the arts. At least two members must

be residents of a county with a population of less than 50,000.

Appointments to the commission shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointees.

(b) A person may not be a member of the commission if the person

or the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization receiving money from the

commission;

(2) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

receiving money from the commission; or

(3) uses or receives a substantial amount of tangible goods,

services, or money from the commission, other than compensation

or reimbursement authorized by law for commission membership,

attendance, or expenses.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 108, Sec. 2, eff. Sept. 1,

1995; Acts 2003, 78th Leg., ch. 1170, Sec. 3.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1232, Sec. 2, eff. September 1, 2007.

Sec. 444.004. COMPENSATION. (a) A member of the commission is

entitled to per diem as set by legislative appropriation for each

day that the member engages in commission business.

(b) A member is not entitled to other compensation for service

on the commission but is entitled to reimbursement for travel and

other necessary expenses in the performance of commission

business in an amount not exceeding the amount authorized to be

paid a member of the legislature for similar expenses.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 444.005. OFFICERS. The governor shall designate a member

of the commission as the presiding officer of the commission to

serve in that capacity at the pleasure of the governor. The

commission may elect from its members other officers.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 108, Sec. 3, eff. Sept. 1,

1995.

Sec. 444.006. CONFLICT OF INTEREST; REMOVAL PROVISIONS. (a) A

person may not be a member of the commission or act as the

general counsel to the commission if the person is required to

register as a lobbyist under Chapter 305 because of the person's

activities for compensation on behalf of a profession related to

the operation of the commission.

(b) A person may not be a member of the commission and may not

be a commission employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of art; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of art.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1232, Sec. 9,

eff. September 1, 2007.

(d) It is a ground for removal from the commission that a

member:

(1) does not have at the time of taking office the

qualifications required by Section 444.003(a);

(2) does not maintain during service on the commission the

qualifications required by Section 444.003(a);

(3) is ineligible for membership under Subsection (a) or (b);

(4) cannot because of illness or disability discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

commission meetings that the member is eligible to attend during

a calendar year without an excuse approved by majority vote of

the commission.

(e) The validity of an action of the commission is not affected

by the fact that it is taken when a ground for removal of a

commission member exists.

(f) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the commission of the potential ground.

The presiding officer shall then notify the governor and the

attorney general that a potential ground for removal exists. If

the potential ground for removal involves the presiding officer,

the executive director shall notify the next highest ranking

officer of the commission, who shall then notify the governor and

the attorney general that a potential ground for removal exists.

(g) In this section, "Texas trade association" means a

cooperative and voluntarily joined statewide association of

business or professional competitors in this state designed to

assist its members and its industry or profession in dealing with

mutual business or professional problems and in promoting their

common interest.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 108, Sec. 4, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1232, Sec. 3, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1232, Sec. 9, eff. September 1, 2007.

Sec. 444.007. RESPONSIBILITIES OF COMMISSION, EXECUTIVE DIRECTOR

AND STAFF. (a) The commission may employ an executive director.

The executive director shall hire the staff of the commission.

(b) The commission shall develop and implement policies that

clearly separate the policy-making responsibilities of the

commission and the management responsibilities of the executive

director and the staff of the commission.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 108, Sec. 5, eff. Sept. 1,

1995.

Sec. 444.008. MEETINGS. (a) The commission may meet at the

times and places within the state that the commission designates.

(b) The commission shall develop and implement policies that

provide the public with a reasonable opportunity to appear before

the commission and to speak on any issue under the jurisdiction

of the commission.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 108, Sec. 6, eff. Sept. 1,

1995.

Sec. 444.009. RULES. The commission may adopt rules to govern

itself, its officers, and its committees and may prescribe the

duties of its officers, consultants, and employees.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 444.010. EMPLOYMENT PRACTICES. (a) The executive director

or the executive director's designee shall develop an

intra-agency career ladder program that addresses opportunities

for mobility and advancement for employees within the commission.

The program must require intra-agency posting of all positions

concurrently with any public posting.

(b) The executive director or the executive director's designee

shall develop a system of annual performance evaluations that are

based on documented employee performance. All merit pay for

commission employees must be based on the system established

under this section.

(c) The executive director or the executive director's designee

shall prepare and maintain a written policy statement to assure

implementation of a program of equal employment opportunity under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel that are in compliance with the

requirements of Chapter 21, Labor Code;

(2) a comprehensive analysis of the commission's work force that

meets federal and state guidelines;

(3) procedures by which a determination can be made about the

extent of underuse in the commission work force of all persons

for whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to address those areas of underuse

appropriately.

(d) A policy statement prepared under Subsection (c) must cover

an annual period, be updated annually and reviewed by the

Commission on Human Rights for compliance with Subsection (c)(1),

and be filed with the governor's office.

(e) The governor's office shall deliver a biennial report to the

legislature based on the information received under Subsection

(d). The report may be made separately or as a part of other

biennial reports made to the legislature.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 108, Sec. 7, eff. Sept. 1,

1995.

Sec. 444.011. STANDARDS OF CONDUCT. The executive director or

the executive director's designee shall provide to members of the

commission and to commission employees, as often as necessary,

information regarding their qualification for office or

employment under this chapter and their responsibilities under

applicable laws relating to standards of conduct for state

officers or employees.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 108, Sec. 8, eff. Sept. 1,

1995.

Sec. 444.012. COMPLAINTS. (a) The commission shall maintain a

system to promptly and efficiently act on complaints filed with

the commission. The commission shall maintain information about

parties to the complaint, the subject matter of the complaint, a

summary of the results of the review or investigation of the

complaint, and its disposition.

(b) The commission shall make information available describing

its procedures for complaint investigation and resolution.

(c) The commission shall periodically notify the complaint

parties of the status of the complaint until final disposition.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 108, Sec. 9, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1232, Sec. 4, eff. September 1, 2007.

Sec. 444.013. ACCESSIBILITY. The commission shall comply with

federal and state laws related to program and facility

accessibility. The executive director shall also prepare and

maintain a written plan that describes how a person who does not

speak English can be provided reasonable access to the

commission's programs and services.

Added by Acts 1995, 74th Leg., ch. 108, Sec. 11, eff. Sept. 1,

1995.

Sec. 444.014. TRAINING. (a) The commission shall establish a

training program for commission members.

(b) A person who is appointed to and qualifies for office as a

member of the commission may not vote, deliberate, or be counted

as a member in attendance at a meeting of the commission until

the person completes a training program that complies with this

section.

(c) The training program must provide the person with

information regarding:

(1) the legislation that created the commission; its programs,

functions, rules, and budget;

(2) the results of the most recent formal audit of the

commission;

(3) the requirements of laws relating to open meetings, public

information, administrative procedure, and conflict of interest;

and

(4) any applicable ethics policies adopted by the commission or

the Texas Ethics Commission.

(d) A person appointed to the commission is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 1995, 74th Leg., ch. 108, Sec. 11, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1232, Sec. 5, eff. September 1, 2007.

Sec. 444.015. USE OF TECHNOLOGY. The commission shall implement

a policy requiring the commission to use appropriate

technological solutions to improve the commission's ability to

perform its functions. The policy must ensure that the public is

able to interact with the commission on the Internet.

Added by Acts 2007, 80th Leg., R.S., Ch.

1232, Sec. 6, eff. September 1, 2007.

Sec. 444.016. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION POLICY. (a) The commission shall develop and

implement a policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008 for the

adoption of commission rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009 to assist in the resolution of internal and external

disputes under the commission's jurisdiction.

(b) The commission's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The commission shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the commission.

Added by Acts 2007, 80th Leg., R.S., Ch.

1232, Sec. 6, eff. September 1, 2007.

SUBCHAPTER B. POWERS AND DUTIES; FUNDING

Sec. 444.021. GENERAL DUTIES. (a) The commission shall:

(1) foster the development of a receptive climate for the arts

that will culturally enrich and benefit state citizens in their

daily lives;

(2) make visits and vacations to the state more appealing to the

world;

(3) attract, through appropriate programs of publicity and

education, additional outstanding artists to become state

residents;

(4) direct activities such as the sponsorship of lectures and

exhibitions and the central compilation and dissemination of

information on the progress of the arts in the state;

(5) provide advice to the comptroller, Texas Historical

Commission, Texas State Library, Texas Tourist Development

Agency, Texas Department of Transportation, and other state

agencies to provide a concentrated state effort in encouraging

and developing an appreciation for the arts in the state;

(6) provide advice relating to the creation, acquisition,

construction, erection, or remodeling by the state of a work of

art; and

(7) provide advice, on request of the governor, relating to the

artistic character of buildings constructed, erected, or

remodeled by the state.

(b) The commission shall not knowingly foster, encourage,

promote, or fund any project which includes obscene material as

defined in Section 43.21, Penal Code.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 108, Sec. 10, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 165, Sec. 22(35), eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.48, eff. September 1, 2007.

Sec. 444.022. GATHERING OF INFORMATION. The commission may

conduct research, investigations, and inquiries necessary to

inform the commission of the development of the arts in the

state.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 444.023. COMMITTEES; CONSULTANTS. (a) The commission may

appoint committees from its membership and prescribe their

duties.

(b) The commission may appoint consultants to the commission. In

appointing consultants, the commission shall attempt to achieve

representation from each geographic area of the state and from

the various racial and ethnic groups present in the state.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 444.024. GRANTS. (a) An applicant for a grant of money

from the commission shall specify in the grant application a

minimum and maximum amount of money requested.

(b) Before making a grant of money, the commission shall submit

the grant application to a panel of commission consultants for

its recommendations. The panel shall include in its

recommendations its determination of the reasonableness of the

proposed amounts of funding.

(c) The commission by rule shall adopt equitable procedures for

the distribution of grants to recipients who reflect the

geographical, cultural, and ethnic diversity of the state's

population.

(d) The commission shall adopt rules to govern the review,

approval, and oversight of special initiative grants. The rules

must provide for:

(1) commission approval of special initiative grants, including

expedited approval of the grants in limited circumstances for

cases requiring immediate action;

(2) criteria to be used in reviewing and evaluating special

initiative grant applications; and

(3) procedures to be used in determining the amounts of the

special initiative grants.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 951, Sec. 2, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1232, Sec. 7, eff. September 1, 2007.

Sec. 444.025. DONATIONS; APPROPRIATIONS; LICENSING AND SALES

REVENUE; AUDIT. (a) The commission may accept on behalf of the

state donations of money, property, and art objects as it

determines best further the orderly development of the artistic

resources of the state. Money paid to the commission under this

chapter shall be deposited in the Texas Commission on the Arts

operating fund.

(b) The commission may solicit donations from an appropriate

source.

(c) The commission by rule shall establish an acquisition policy

for accepting property and art objects.

(d) The legislature may make appropriations to the commission to

carry out the purposes of this chapter.

(e) The commission may license for a fee the use of its name or

logo and any other artwork or graphics developed by the

commission to a private vendor for the promotion of the arts in

Texas, for fundraising for the commission, or for any other

lawful purpose of the commission. The commission shall require

that the use of the licensed property be consistent with the

mission of the commission. The licensing fees shall be deposited

in the Texas Commission on the Arts operating fund.

(f) The commission may purchase and resell such items described

in Subsection (e) as it determines appropriate for the promotion

of the arts in Texas, provided that the value of commission

inventory, as determined by generally accepted accounting

principles, shall not exceed $50,000 at the end of any fiscal

year. The net profits from those sales shall be deposited in the

Texas Commission on the Arts operating fund.

(g) The financial transactions of the commission are subject to

audit by the state auditor in accordance with Chapter 321,

Government Code.

(h) The commission shall prepare annually a complete and

detailed written report accounting for all funds received and

disbursed by the commission during the preceding fiscal year. The

annual report must meet the reporting requirements applicable to

financial reporting provided in the General Appropriations Act.

(i) All money paid to the commission under this chapter is

subject to Subchapter F, Chapter 404.

(j) The commission shall adopt rules to govern its acceptance of

private gifts, grants, and donations to ensure that the use of

the money or property supports the commission's primary

functions. At a minimum, the rules must:

(1) require the commission to evaluate a gift, grant, or

donation before acceptance to ensure that the purpose of the

gift, grant, or donation supports the commission's priorities as

established by statute and the commission's appropriations

pattern;

(2) prohibit the commission from creating and directly

administering programs for the purpose of qualifying for or

complying with a condition for the acceptance of private funding;

and

(3) require the commission, before acceptance of a gift, grant,

or donation, to evaluate any obligations the commission would

have to meet in order to accept the gift, grant, or donation,

including required matching funds, the amount of staff time and

effort, and any other additional costs.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 584, Sec. 94, eff. Sept. 1,

1989; Acts 1993, 73rd Leg., ch. 951, Sec. 3, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 108, Sec. 12, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 346, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1232, Sec. 8, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

666, Sec. 1, eff. June 19, 2009.

Sec. 444.027. TEXAS COMMISSION ON THE ARTS OPERATING FUND. (a)

The Texas Commission on the Arts operating fund is a special fund

in the state treasury.

(b) Money deposited to the credit of the operating fund may be

appropriated only to carry out the commission's powers and duties

under this chapter and for necessary administrative costs

incurred by the commission under this chapter.

(c) The operating fund is exempt from the application of

Sections 403.095 and 404.071. Interest received from investments

of money in the operating fund shall be allocated monthly by the

comptroller to the operating fund.

Added by Acts 1993, 73rd Leg., ch. 951, Sec. 4, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.16, eff.

Sept. 1, 1997.

Sec. 444.029. EXPENDITURES FOR FINE ARTS PROJECTS ON CERTAIN

PUBLIC CONSTRUCTION PROJECTS. (a) Any using agency exempt from

Chapter 2166 under Section 2166.003 and any county, municipality,

or other political subdivision of this state undertaking a public

construction project estimated to cost more than $250,000 may

specify that a percentage not to exceed one percent of the cost

of the construction project shall be used for fine arts projects

at or near the site of the construction project.

(b) The using agency or the governing body of a political

subdivision may consult and cooperate with the commission for

advice in determining how to use the portion of the cost set

aside for fine arts purposes.

(c) The commission shall place emphasis on works by living Texas

artists whenever feasible and, when consulting with the governing

body of a political subdivision, shall place emphasis on works by

artists who reside in or near the political subdivision.

Consideration shall be given to artists of all ethnic origins.

(d) In this section, "construction," "cost of a project,"

"project," and "using agency" have the meanings assigned by

Section 2166.001.

Acts 1979, 66th Leg., p. 1908, ch. 773, Sec. 5.19, eff. Sept. 1,

1979. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 8, Sec.

2.20, eff. Sept. 1, 1991. Redesignated from Vernon's Ann.Civ.St.

art. 601b, Sec. 5.19 and amended by Acts 1995, 74th Leg., ch. 41,

Sec. 2, eff. Sept. 1, 1995.

Sec. 444.030. MEMORANDA OF UNDERSTANDING WITH OTHER STATE

AGENCIES. (a) The commission shall initiate negotiations for

and enter into a memorandum of understanding with each state

agency involved in the arts to cooperate in program planning and

budgeting.

(b) The commission shall enter into an agreement as required by

Subsection (a) with the:

(1) Central Education Agency regarding the arts in education

program in the public schools;

(2) Music, Film, Television, and Multimedia Office in the

governor's office regarding work with the state's music and film

industries; and

(3) Texas Department of Commerce, Texas Department of

Transportation, and Parks and Wildlife Department regarding state

tourism promotion efforts.

(c) Each agency listed in Subsection (b) may enter into

memoranda of understanding in areas other than those listed for

the respective agency.

(d) A memorandum of understanding between the commission and

another state agency must be adopted by the governing bodies of

the commission and the other state agency.

(e) After a memorandum of understanding is adopted, the

commission shall publish the memorandum of understanding in the

Texas Register.

Added by Acts 1995, 74th Leg., ch. 108, Sec. 13, eff. Sept. 1,

1995. Renumbered from Government Code Sec. 444.029 by Acts 1997,

75th Leg., ch. 165, Sec. 31.01(38), eff. Sept. 1, 1997.

Sec. 444.031. CULTURAL AND FINE ARTS DISTRICT PROGRAM. (a) The

commission shall develop a cultural and fine arts district

program to designate districts that significantly contribute to

the culture and fine arts of this state.

(b) The commission shall develop:

(1) eligibility criteria for a designation under this section;

and

(2) procedures to administer the program created under this

section.

Added by Acts 2005, 79th Leg., Ch.

219, Sec. 1, eff. September 1, 2005.

Sec. 444.032. TEXAS MUSIC PROJECT. (a) The commission shall

develop and implement a Texas music compact disc project under

which the commission shall create, promote, and distribute a

series of compact discs that feature the work of established and

emerging music artists of this state.

(b) The commission shall seek donations of time, talent, and

property from music artists and other persons to help facilitate

the project.

(c) All proceeds from the sale of compact discs under the

project shall be deposited in the Texas Commission on the Arts

operating fund under Section 444.027.

(d) In accordance with this chapter and commission policy, the

commission shall use part of the interest earned on the proceeds

of the project to fund grants of money that promote music

education through the commission's arts education grant program.

Added by Acts 2003, 78th Leg., ch. 686, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

666, Sec. 2, eff. June 19, 2009.



CHAPTER 445. TEXAS STATE HISTORY MUSEUM

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE D. HISTORY, CULTURE, AND EDUCATION

CHAPTER 445. TEXAS STATE HISTORY MUSEUM

Sec. 445.001. MUSEUM. (a) The Bob Bullock Texas State History

Museum is established for the purpose of educating and engaging

visitors in the exciting and unique story of Texas and displaying

objects and information relating to the history of Texas.

(b) The museum shall provide exhibits, programs, and activities

that support the education of public school students in the

essential knowledge and skills developed and adopted under

Chapter 28, Education Code.

(c) The museum is not subject to the provisions of Section

2165.005.

Added by Acts 1999, 76th Leg., ch. 149, Sec. 15, eff. May 21,

1999.

Sec. 445.002. GOVERNANCE. (a) The State Preservation Board

shall govern and provide for the operation of the museum.

(b) Except to the extent of conflict with this chapter, the

board and the executive director of the board have the same

powers and duties in relation to the museum that they have in

regard to other facilities and programs under Chapter 443.

(c) Repealed by Acts 2001, 77th Leg., ch. 1462, Sec. 10, eff.

June 17, 2001.

Added by Acts 1999, 76th Leg., ch. 149, Sec. 15, eff. May 21,

1999. Amended by Acts 2001, 77th Leg., ch. 1462, Sec. 10, eff.

June 17, 2001.

Sec. 445.003. VENDING FACILITIES. (a) In addition to exhibits

and theaters, the museum may operate:

(1) a gift shop;

(2) food services, including one or more restaurants,

cafeterias, and vending machines;

(3) pay station telephones;

(4) automated teller machines (ATMs); and

(5) other services and facilities convenient or necessary for

visitors to the museum.

(b) Chapter 94, Human Resources Code, does not apply to vending

facilities operated by or approved for operation in the museum.

Added by Acts 1999, 76th Leg., ch. 149, Sec. 15, eff. May 21,

1999.

Sec. 445.004. THEATERS; FILMS AND OTHER PRODUCTS. (a) The

museum may operate one or more film theaters, including a

large-format theater.

(b) In addition to films connected with Texas history, the

museum may exhibit commercially produced entertainment films in

museum theaters.

(c) The museum may develop and produce films and other products

and may retain royalties or otherwise receive revenue from the

production, distribution, exhibition, or sale of those films or

products.

Added by Acts 1999, 76th Leg., ch. 149, Sec. 15, eff. May 21,

1999.

Sec. 445.005. MARKETING AND PUBLIC RELATIONS. Marketing and

publicity of the museum's exhibits, programs, and activities is

essential to the museum's statutory objectives. For that purpose,

the museum may:

(1) employ public relations personnel;

(2) publish brochures, books, and periodicals intended for the

general public that are promotional, informational, or

educational; and

(3) advertise the museum in any available media.

Added by Acts 1999, 76th Leg., ch. 149, Sec. 15, eff. May 21,

1999.

Sec. 445.006. TOURS; PARKING AND TRANSPORTATION. The museum may

provide parking for visitors and, in cooperation with other

public and private authorities, may participate in providing for

tour transportation of visitors between other historical and

cultural sites.

Added by Acts 1999, 76th Leg., ch. 149, Sec. 15, eff. May 21,

1999.

Sec. 445.007. PRIVATE EVENTS. (a) The museum may rent all or

part of the museum facility at various times for private events.

The museum may restrict public access to that part of the

facility rented for a private event.

(b) The museum may provide for the sale, gift, possession, and

consumption of alcoholic beverages at a private event held in the

facility.

Added by Acts 1999, 76th Leg., ch. 149, Sec. 15, eff. May 21,

1999.

Sec. 445.008. INSURANCE. The museum may purchase insurance

policies to insure the museum buildings and contents and other

personal property against any insurable risk, including insurance

covering historical artifacts, art, or other items on loan to the

museum.

Added by Acts 1999, 76th Leg., ch. 149, Sec. 15, eff. May 21,

1999.

Sec. 445.009. CONTRACTS. The museum may contract with public or

private entities to the extent necessary or convenient to the

operation of the museum's exhibits, programs, activities, and

facilities, including contracts for the acquisition by purchase

or loan of items for exhibition.

Added by Acts 1999, 76th Leg., ch. 149, Sec. 15, eff. May 21,

1999.

Sec. 445.010. PROGRAM AND FACILITY ACCESSIBILITY. The museum

shall comply with federal and state laws related to program and

facility accessibility. The museum shall prepare and maintain a

written plan that describes how a person who does not speak

English can be provided reasonable access to the museum's

programs and services.

Added by Acts 1999, 76th Leg., ch. 149, Sec. 15, eff. May 21,

1999.

Sec. 445.011. FUNDING. (a) To the extent possible, the costs

of operating the museum shall be paid from revenues generated by

the museum, but the legislature may appropriate funds for the

operation of the museum.

(b) The museum shall solicit and may accept gifts of money or

items from individuals and from public or private foundations and

organizations.

(c) The museum may set and collect fees in amounts necessary to

provide for the operation of the museum, including fees for:

(1) admission to exhibits, theaters, programs, and activities;

(2) parking and transportation; and

(3) facility rental.

(d) The museum may sell at prices set by the museum items

manufactured or publications printed under contract with the

museum.

(e) All net revenue collected by the museum under this chapter,

including the net revenue from vending facilities under Section

445.003, shall be credited to the Bob Bullock Texas State History

Museum fund.

(f) The transactions, funds, and programs of the museum are

subject to audit by the state auditor in accordance with Chapter

321.

(g) The museum may establish a membership program.

(h) Notwithstanding other law, for purposes of Subchapter I,

Chapter 659:

(1) the museum is considered an eligible charitable organization

entitled to participate in a state employee charitable campaign

under Subchapter I, Chapter 659; and

(2) a state employee is entitled to authorize a deduction for

contributions to the museum, including contributions for museum

membership, as a charitable contribution under Section 659.132,

and the museum may use the contributions for museum purposes.

Added by Acts 1999, 76th Leg., ch. 149, Sec. 15, eff. May 21,

1999. Amended by Acts 2001, 77th Leg., ch. 1462, Sec. 9, eff.

June 17, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 8.0035, eff. September 1, 2005.

Sec. 445.012. MUSEUM FUND. (a) Money and securities received

by the museum shall be held in trust outside the treasury by the

comptroller in a special fund to be known as the Bob Bullock

Texas State History Museum fund. The museum may spend money

received by the museum for any purpose connected with the museum.

(b) The comptroller shall manage and invest the fund on behalf

of the museum as directed or agreed to by the museum. Interest,

dividends, and other income of the fund shall be credited to the

fund.

(c) The museum shall prepare a detailed annual report on the

fund. That report must describe the status of the fund, list all

donations to the fund, including the name of each donor, and list

all disbursements from the fund, including the purpose of each

disbursement.

(d) The state auditor, based on a risk assessment and subject to

the legislative audit committee's approval of including the

review in the audit plan under Section 321.013, may review the

annual report on the fund, and any information used in preparing

the report as the auditor determines necessary, and shall report

any findings or recommendations to the museum and the legislative

audit committee.

(e) The fund is not subject to Subchapter F, Chapter 404. A

provision of this chapter or other law that provides for the

deposit of money or another thing of value into the fund prevails

over Subchapter F, Chapter 404.

(f) Subtitle D, Title 10, does not apply to a purchase or lease

made with money from the fund.

Added by Acts 1999, 76th Leg., ch. 149, Sec. 15, eff. May 21,

1999. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 16, eff.

Sept. 1, 2003.

Sec. 445.013. SUPPORT ORGANIZATIONS. The museum may establish

and maintain one or more organizations of persons interested in

supporting the programs and activities of the museum. Such an

organization may be incorporated as a Texas nonprofit

corporation.

Added by Acts 1999, 76th Leg., ch. 149, Sec. 15, eff. May 21,

1999.



CHAPTER 447. STATE ENERGY CONSERVATION OFFICE

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE D. HISTORY, CULTURE, AND EDUCATION

CHAPTER 447. STATE ENERGY CONSERVATION OFFICE

Sec. 447.001. GOVERNANCE AND GENERAL AUTHORITY. The state

energy conservation office:

(1) is under the direction and control of the comptroller;

(2) shall promote the policies enumerated in this chapter; and

(3) may act in any capacity authorized by state or federal law.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 52, art. 2, Sec. 1,

eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 612,

Sec. 1, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 526, Sec.

7, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 698, Sec. 4,

eff. Aug. 28, 1995; Acts 2001, 77th Leg., ch. 573, Sec. 10, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1158, Sec. 28, eff. June

15, 2001; Acts 2001, 77th Leg., ch. 1398, Sec. 1, eff. Sept. 1,

2001. Reenacted and amended by Acts 2003, 78th Leg., ch. 1310,

Sec. 29, eff. June 20, 2003.

Sec. 447.002. INFORMATION; PROCEDURES AND RULES; MEASURES AND

PROGRAMS. (a) The state energy conservation office shall

develop and provide energy and water conservation information for

the state.

(b) The state energy conservation office may establish

procedures and adopt rules relating to the development and

implementation of energy and water conservation measures and

programs applicable to state buildings and facilities.

(c) A procedure established or a rule adopted under Subsection

(b) may include provisions relating to:

(1) the retrofitting of existing state buildings and facilities

with energy-saving or water-saving devices; and

(2) the energy-related or water-related renovation of those

buildings and facilities.

(d) To the extent that the governor receives money appropriated

for energy and water efficiency measures and programs, the

governor, through the state energy conservation office, shall

implement measures and programs that the state energy

conservation office identifies as encouraging energy or water

conservation by state government.

(e) A state agency shall implement an energy or water

conservation measure or program in accordance with plans

developed under Section 447.009.

(f) The state energy conservation office shall coordinate all

water conservation-related activities with the Texas Water

Development Board. The board shall assist the office in the

development of all proposed water conservation and reuse

requirements and provide training and expertise to the office

regarding water conservation issues.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 52, art. 2, Sec. 1,

eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 612,

Sec. 1, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 76, Sec.

5.95(50), eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 573, Sec.

10, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1158, Sec. 28,

eff. June 15, 2001; Acts 2001, 77th Leg., ch. 1398, Sec. 1, eff.

Sept. 1, 2001. Reenacted and amended by Acts 2003, 78th Leg., ch.

1310, Sec. 29, eff. June 20, 2003.

Sec. 447.003. LIAISON TO FEDERAL GOVERNMENT. The state energy

conservation office is the state liaison to the federal

government for the implementation and administration of federal

programs relating to state agency energy matters. The office

shall administer state programs established under:

(1) Part D, Title III, Energy Policy and Conservation Act (42

U.S.C. Section 6321 et seq.), and its subsequent amendments;

(2) Part G, Title III, Energy Policy and Conservation Act (42

U.S.C. Section 6371 et seq.), and its subsequent amendments; and

(3) other federal energy conservation programs as assigned to

the office by the governor or the legislature.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 52, art. 2, Sec. 1,

eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 612,

Sec. 1, eff. Sept. 1, 1989; Acts 2001, 77th Leg., ch. 573, Sec.

10, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1158, Sec. 28,

eff. June 15, 2001; Acts 2001, 77th Leg., ch. 1398, Sec. 1, eff.

Sept. 1, 2001. Reenacted and amended by Acts 2003, 78th Leg., ch.

1310, Sec. 29, eff. June 20, 2003.

Sec. 447.004. DESIGN STANDARDS. (a) The state energy

conservation office shall establish and publish mandatory energy

and water conservation design standards for each new state

building or major renovation project, including a new building or

major renovation project of a state-supported institution of

higher education. The office shall define "major renovation

project" for purposes of this section and shall review and update

the standards biennially.

(b) The standards established under Subsection (a) must:

(1) include performance and procedural standards for the maximum

energy and water conservation allowed by the latest and most

cost-effective technology that is consistent with the

requirements of public health, safety, and economic resources;

(2) be stated in terms of energy and water consumption levels;

(3) consider the various types of building uses; and

(4) allow for design flexibility.

(c) Any procedural standard established under this section must

be directed toward specific design and building practices that

produce good thermal resistance and low infiltration and toward

requiring practices in the design of mechanical and electrical

systems that maximize energy and water efficiency. The procedural

standards must address, as applicable:

(1) insulation;

(2) lighting;

(3) ventilation;

(4) climate control;

(5) water-conserving fixtures, appliances, and equipment or the

substitution of non-water-using fixtures, appliances, and

equipment;

(6) water-conserving landscape irrigation equipment;

(7) landscaping measures that reduce watering demands and

capture and hold applied water and rainfall, including:

(A) landscape contouring, including the use of berms, swales,

and terraces; and

(B) the use of soil amendments that increase the water-holding

capacity of the soil, including compost;

(8) rainwater harvesting equipment and equipment to make use of

water collected as part of a storm-water system installed for

water quality control;

(9) equipment for recycling or reusing water originating on the

premises or from other sources, including treated municipal

effluent;

(10) equipment needed to capture water from nonconventional,

alternate sources, including air conditioning condensate or

graywater, for nonpotable uses;

(11) metering equipment needed to segregate water use in order

to identify water conservation opportunities or verify water

savings;

(12) special energy requirements of health-related facilities of

higher education and state agencies; and

(13) any other item that the state energy conservation office

considers appropriate.

(c-1) The procedural standards adopted under this section must

require that on-site reclaimed system technologies, including

rainwater harvesting, condensate collection, or cooling tower

blow down, or a combination of those system technologies, for

nonpotable indoor use and landscape watering be incorporated into

the design and construction of:

(1) each new state building with a roof measuring at least

10,000 square feet; and

(2) any other new state building for which the incorporation of

such systems is feasible.

(c-2) The procedural standards required by Subsection (c-1) do

not apply to a building if the state agency or institution of

higher education constructing the building:

(1) determines that compliance with those standards is

impractical; and

(2) notifies the state energy conservation office of the

determination and provides to the office documentation supporting

the determination.

(d) A state agency or an institution of higher education shall

submit a copy of its design and construction manuals to the state

energy conservation office as the office considers necessary to

demonstrate compliance by the agency or institution with the

standards established under this section.

(e) A state agency may not begin construction of a new state

building or a major renovation project before the design

architect or engineer for the construction or renovation has:

(1) certified to the appropriate authority having jurisdiction

that the construction or renovation complies with:

(A) the standards established under this section; and

(B) the alternative energy and energy-efficient architectural

and engineering design evaluation requirements under Sections

2166.401, 2166.403, and 2166.408; and

(2) provided to the appropriate authority having jurisdiction

and the state energy conservation office copies of:

(A) each certification under Subdivision (1); and

(B) any written evaluation or detailed economic feasibility

study prepared in accordance with Section 2166.401, 2166.403, or

2166.408.

(f) An institution of higher education may not begin

construction of a new state building or a major renovation

project before the design architect or engineer for the

construction or renovation has:

(1) certified to the institution of higher education that the

construction or renovation complies with the standards

established under this section; and

(2) provided to the state energy conservation office a copy of

that certification.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 52, art. 2, Sec. 1,

eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 612,

Sec. 1, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 76, Sec.

5.95(50), eff. Aug. 28, 1995; Acts 1995, 74th Leg., ch. 526, Sec.

8, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 698, Sec. 5,

eff. Aug. 28, 1995; Acts 2001, 77th Leg., ch. 573, Sec. 10, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1158, Sec. 28, eff. June

15, 2001; Acts, 2001, 77th Leg., ch. 1398, Sec. 1, eff. Sept. 1,

2001. Reenacted and amended by Acts 2003, 78th Leg., ch. 1310,

Sec. 29, eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

856, Sec. 1, eff. June 17, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1352, Sec. 10, eff. September 1, 2009.

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.27, eff. September 1, 2009.

Sec. 447.005. ENERGY AND WATER EFFICIENCY PROJECTS. Subject to

applicable state and federal laws or guidelines, the state energy

conservation office may:

(1) implement an energy or water efficiency project at a state

agency; or

(2) assist the agency in implementing the project through an

energy or water efficiency program.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 52, art. 2, Sec. 1,

eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 612,

Sec. 1, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 526, Sec.

9, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 698, Sec. 6,

eff. Aug. 28, 1995; Acts 2001, 77th Leg., ch. 573, Sec. 10, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1158, Sec. 28, eff. June

15, 2001; Acts 2001, 77th Leg., ch. 1398, Sec. 1, eff. Sept. 1,

2001. Reenacted and amended by Acts 2003, 78th Leg., ch. 1310,

Sec. 29, eff. June 20, 2003.

Sec. 447.006. ADDITIONAL ENERGY AND WATER SERVICES. (a) The

state energy conservation office may provide additional energy

and water services, including:

(1) training of designated state employees in energy and water

management, energy-accounting techniques, water-accounting

techniques, and energy efficient and water efficient design and

construction;

(2) technical assistance regarding energy efficient and water

efficient capital improvements, energy efficient and water

efficient building design, and cogeneration and thermal storage

investments;

(3) technical assistance to the state auditor or a state agency

regarding energy and water management performance audits and the

monitoring of utility bills to detect billing errors;

(4) technical assistance to a state agency regarding third-party

financing of an energy efficient and water efficient capital

improvement project; and

(5) other energy-related and water-related assistance that the

office considers appropriate, if the assistance is requested by a

state agency, an institution of higher education, a consortium of

institutions of higher education, or another governmental entity

created by state law.

(b) Using available state, federal, or oil overcharge funds, the

state energy conservation office may provide technical assistance

to a state agency or an institution of higher education in

analyzing or negotiating rates for electricity or natural gas

supplies from a locally certificated electric supplier, a natural

gas supplier, or a state-owned energy resource, including a

transportation charge for natural gas.

(c) A state agency or an institution of higher education may

request the assistance of the state energy conservation office

before negotiating or contracting for the supply or

transportation of natural gas or electricity.

(d) A state agency or an institution of higher education with

expertise in rate analysis, negotiation, or any other matter

related to the procurement of electricity and natural gas

supplies from a locally certificated electric supplier, a natural

gas supplier, or a state-owned energy resource may assist the

state energy conservation office whenever practicable. The

attorney general on request shall assist the office and other

state agencies and institutions of higher education in

negotiating rates for electricity and other terms of electric

utility service.

(e) Using available funds from any source, the state energy

conservation office may assist a state agency, an institution of

higher education, a consortium of institutions of higher

education, or another governmental entity created by state law to

further the goals and pursue the policies of the state in energy

research as may be determined by the governor or the legislature.

The office may assist a state agency in implementing current

federal energy policy.

(f) The state energy conservation office on request may

negotiate rates for electricity and other terms of electric

utility service for a state agency or an institution of higher

education. The office also may negotiate the rates and the other

terms of service for a group of agencies or institutions in a

single contract.

(g) The state energy conservation office may analyze the rates

for electricity charged to and the amount of electricity used by

state agencies and institutions of higher education to determine

ways the state could obtain lower rates and use less electricity.

Each state agency, including the Public Utility Commission of

Texas, and institution of higher education shall assist the

office in obtaining the information the office needs to perform

its analysis.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 52, art. 2, Sec. 1,

eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 612,

Sec. 1, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 526, Sec.

9, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 698, Sec. 6,

eff. Aug. 28, 1995; Acts 2001, 77th Leg., ch. 573, Sec. 10, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1158, Sec. 28, eff. June

15, 2001; Acts 2001, 77th Leg., ch. 1398, Sec. 1, eff. Sept. 1,

2001. Redesignated from Government Code Sec. 447.008 and

reenacted and amended by Acts 2003, 78th Leg., ch. 1310, Sec. 29,

eff. June 20, 2003.

Sec. 447.007. ENERGY AND WATER AUDITS. (a) The state energy

conservation office may audit a state-owned building used by a

state agency to assist the agency in reducing energy and water

consumption and costs through improved energy and water

efficiency.

(b) Based on any audit performed under Subsection (a), the state

energy conservation office may recommend changes to improve

energy and water efficiency.

(c) Each state agency or institution of higher education shall

review and audit utility billings and contracts to detect billing

errors. Any contract with a private person to conduct the review

or audit must comply with all applicable provisions of Subchapter

A, Chapter 2254, regarding professional services contracts. The

contract may not be awarded on a contingent fee basis unless the

governor determines that the contract is necessary, reasonable,

and prudent.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 52, art. 2, Sec. 1,

eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 612,

Sec. 1, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 526, Sec.

9, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 698, Sec. 6,

eff. Aug. 28, 1995; Acts 2001, 77th Leg., ch. 573, Sec. 10, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1158, Sec. 28, eff. June

15, 2001; Acts 2001, 77th Leg., ch. 1398, Sec. 1, eff. Sept. 1,

2001. Redesignated from Government Code Sec. 447.009 and

reenacted and amended by Acts 2003, 78th Leg., ch. 1310, Sec. 29,

eff. June 20, 2003.

Sec. 447.008. ENERGY-SAVING AND WATER-SAVING DEVICES OR

MEASURES. (a) On approval by the state energy conservation

office, a state agency that reduces its energy or water expenses

may use any funds saved by the agency from appropriated utility

funds for the purchase of an energy-saving or water-saving device

or measure. For purposes of this section, "energy-saving or

water-saving device or measure" means a device or measure that

directly reduces:

(1) energy or water costs; or

(2) the energy or water consumption of equipment, including a

lighting, heating, ventilation, air-conditioning system, or other

water-using system, without materially altering the quality of

the equipment.

(b) A state agency, in accordance with the recommendations of an

energy or water audit, may purchase energy-saving and

water-saving devices or measures from appropriated utility funds

if the savings in utility funds projected by the audit will

offset the purchase. The agency shall retain in its files a copy

of the recommendation and repayment schedule as evidence of the

projected savings.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 52, art. 2, Sec. 1,

eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 612,

Sec. 1, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 176, Sec.

1, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 526, Sec. 10,

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 698, Sec. 7, eff.

Aug. 28, 1995; Acts 1997, 75th Leg., ch. 1206, Sec. 23, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 573, Sec. 10, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1158, Sec. 28, eff. June 15,

2001; Acts 2001, 77th Leg., ch. 1398, Sec. 1, eff. Sept. 1, 2001.

Redesignated from Government Code Sec. 447.010 and reenacted and

amended by Acts 2003, 78th Leg., ch. 1310, Sec. 29, eff. June 20,

2003.

Sec. 447.009. ENERGY AND WATER MANAGEMENT PLANNING. (a) The

state energy conservation office shall provide energy and water

management planning assistance to a state agency or an

institution of higher education, including:

(1) preparation by the agency or institution of a long-range

plan for the delivery of reliable, cost-effective utility

services for the state agency or institution;

(2) assistance to the Department of Public Safety for energy

emergency contingency planning, using state or federal funds when

available;

(3) assistance to each state agency or institution of higher

education in preparing comprehensive energy and water management

plans; and

(4) assistance to state agencies other than institutions of

higher education in meeting the requirements of Section 447.002,

including assistance in scheduling and assigning priorities to

implementation plans to ensure that state agencies adopt

qualified cost-effective efficiency measures and programs for all

state facilities not later than September 1, 2006.

(b) A state agency or an institution of higher education shall

develop the plan described in Subsection (a)(1) and submit the

plan to the state energy conservation office upon request. The

agency or institution shall use the plan in preparing its

five-year construction and major renovation plans. After other

energy-saving or water-saving alternatives are considered,

district heating and cooling or on-site generation of electricity

may be considered in planning for reliable, efficient, and

cost-effective utility services.

(c) The state energy conservation office shall prepare

guidelines for preparation of the plan described in Subsection

(a)(3). A state agency or an institution of higher education that

occupies a state-owned building shall prepare and implement a

five-year energy and water management plan and shall submit that

plan to the office upon request. The agency or institution shall

update its plan biennially. A state agency or an institution of

higher education that occupies a building not owned by the state

shall cooperate with the office in addressing the energy or water

management of that building.

(d) The comprehensive energy and water management plan described

in Subsection (a)(3) shall be included in the five-year

construction and major repair and rehabilitation plans for

institutions of higher education as required by Section 61.0651,

Education Code.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 52, art. 2, Sec. 1,

eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 612,

Sec. 1, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 76, Sec.

5.95(45), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 698, Sec.

8, eff. Aug. 28, 1995; Acts 2001, 77th Leg., ch. 573, Sec. 10,

eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1158, Sec. 28, eff.

June 15, 2001; Acts 2001, 77th Leg., ch. 1398, Sec. 1, eff. Sept.

1, 2001. Redesignated from Government Code Sec. 447.011 and

reenacted and amended by Acts 2003, 78th Leg., ch. 1310, Sec. 29,

eff. June 20, 2003.

Sec. 447.010. FUEL SAVINGS FOR STATE AGENCIES. (a) In this

section and in Section 447.011:

(1) "Cost-effective" means resulting in fuel consumption

reduction with a projected savings in fuel cost over a one-year

period that exceeds the cost of purchasing and using a

technology.

(2) "Fuel-saving technology" means a:

(A) device containing no lead metal that is installed on a motor

vehicle or non-road diesel and that has been proven to reduce

fuel consumption per mile or per hour of operation by at least

five percent;

(B) fuel additive registered in accordance with 40 C.F.R. Part

79 that contains no known mutagenic materials and that has been

proven to reduce fuel consumption per mile or per hour of

operation by at least five percent; or

(C) fuel registered in accordance with 40 C.F.R. Part 79 that

contains no known mutagenic materials and that has been proven to

reduce fuel consumption per mile or per hour of operation by at

least five percent.

(3) "Motor vehicle" and "non-road diesel" have the meanings

assigned by Section 386.101, Health and Safety Code.

(4) "Proven fuel-saving technologies" means technologies shown

to reduce fuel use by at least five percent in:

(A) an Environmental Protection Agency fuel economy federal test

protocol test performed at a laboratory recognized by the

Environmental Protection Agency;

(B) a fuel economy test performed in accordance with protocols

and at testing laboratories or facilities recognized by the state

energy conservation office, the Texas Commission on Environmental

Quality, or the Environmental Protection Agency; or

(C) a field demonstration performed in accordance with Section

447.011.

(b) A state agency with 10 or more motor vehicles or non-road

diesels shall reduce the total fuel consumption of the vehicles

or diesels by at least five percent from fiscal year 2002

consumption levels through the use of cost-effective proven

fuel-saving technologies.

(c) A state agency may delay reducing fuel use as described in

this section until a list of proven fuel-saving technologies is

provided by the state energy conservation office as provided by

Section 447.011.

(d) A state agency may not purchase or use as a fuel-saving

technology a technology that:

(1) is known to increase oxides of nitrogen emissions or toxic

air contaminants;

(2) may be reasonably concluded to degrade air quality or human

health or to negatively impact the environment; or

(3) is known to affect negatively the manufacturer's warranty of

a motor vehicle or a non-road diesel.

(e) A state agency may purchase cost-effective proven

fuel-saving technologies out of the agency's fuel budget.

(f) A state agency shall competitively evaluate similar

fuel-saving technologies.

(g) A state agency may require a seller of a fuel-saving

technology to refund the cost of the technology if it is

determined to be ineffective at reducing fuel use by at least

five percent before the 91st day after the date the technology is

first used by the agency.

(h) A state agency may use fuel-saving technologies that the

agency determines are cost-effective and may use a fuel-saving

technology in applications that provide other benefits, including

emissions reductions.

(i) A state agency may establish a program for agency employees

to voluntarily:

(1) purchase fuel-saving technologies; and

(2) document reductions in fuel savings and air emissions.

(j) A state agency shall annually report to the state energy

conservation office on a form provided by the office on the state

agency's efforts and progress under this section.

(k) This section does not apply to an institution of higher

education as defined by Section 61.003, Education Code.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 5.01, eff.

Jan. 11, 2004.

Sec. 447.011. FIELD DEMONSTRATIONS. (a) Under the direction of

the state energy conservation office, the Texas Department of

Transportation shall demonstrate the effectiveness of at least

four fuel-saving technologies on a combined maximum of 100 motor

vehicles or non-road diesels in accordance with this section to

determine the fuel-saving technologies that may cost-effectively

reduce fuel consumption and save state revenue.

(b) The Texas Department of Transportation shall select varying

ages and types of motor vehicles and non-road diesels to

demonstrate the fuel-saving technologies and shall give a

preference to high-use motor vehicles and non-road diesels in the

selection.

(c) The Texas Department of Transportation shall demonstrate the

performance of fuel-saving technologies by:

(1) assessing a technology's performance in the normal course of

operations of motor vehicles or non-road diesels; and

(2) performing controlled field tests.

(d) In selecting the technologies to be evaluated, the state

energy conservation office shall:

(1) consult with governmental and business organizations that

are currently using fuel-saving technology;

(2) consider technologies that are proven fuel-saving

technologies that have demonstrated fuel economy benefits of five

percent or more in field tests or recorded use data of government

organizations or businesses that operate fleets; and

(3) determine whether each technology selected has the potential

to be cost-effective.

(e) A fuel-saving technology may be disqualified from being

demonstrated or used if it is known to reduce engine performance,

reduce the life of the engine, require additional maintenance

expenses, or degrade air quality.

(f) The Texas Commission on Environmental Quality, the Texas

Transportation Institute, The University of Texas Center for

Transportation Research, the University of Houston Diesel

Emissions Center, or another agency may be designated to assist

with executing the demonstration, compiling the results,

estimating the potential average fuel savings of the technologies

in different applications, or preparing a final report.

(g) On completing the demonstration described by this section

the state energy conservation office shall rank the fuel-saving

technologies based on their fuel savings, other cost savings, and

overall cost-effectiveness. The office shall:

(1) list recommended applications of the technologies;

(2) document other negative or positive effects; and

(3) prepare a concise report of these findings.

(h) The Texas Commission on Environmental Quality shall obtain

information on any fuel-saving technology that appears to reduce

particulate matter, oxides of nitrogen, carbon monoxide, or

hydrocarbon emissions. The Texas Commission on Environmental

Quality may use this information to fund the United States

Environmental Protection Agency verification of a technology in

accordance with Section 387.003, Health and Safety Code.

(i) The state energy conservation office shall provide the

report prepared under Subsection (g) to each state agency with 10

or more motor vehicles or non-road diesels and to the Legislative

Budget Board.

(j) The demonstration and associated reports described by this

section shall be completed not later than January 1, 2005.

(k) All results of a demonstration project under this section

shall be made public on the state energy conservation office's

Internet website.

(l) The state energy conservation office shall provide quarterly

an updated list of all proven fuel-saving technologies on its

Internet website.

(m) Money from the state highway fund may not be used for the

purchase, installation, maintenance, or operation of the

fuel-saving technologies being assessed or subjected to

controlled field tests under this section. Repairs to state

equipment resulting from demonstrations of fuel-saving

technologies must be paid from the same funds used to implement

this section.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 5.01, eff.

Jan. 11, 2004.

Sec. 447.012. APPLIANCE STANDARDS. The state energy

conservation office shall determine the feasibility and

cost-benefit to consumers of setting appliance standards for

appliances that are not currently regulated for energy efficiency

in this state, if the office determines that the new standards

would reduce the emission of air contaminants. The office may

not consider the feasibility and cost-benefit to consumers of

setting appliance standards for air conditioning systems under

this section.

Added by Acts 2005, 79th Leg., Ch.

1095, Sec. 5, eff. September 1, 2005.

Sec. 447.013. ADVANCED CLEAN ENERGY PROJECT GRANT AND LOAN

PROGRAM. (a) In this section:

(1) "Account" means the advanced clean energy project account

established under this section.

(2) "Advanced clean energy project" has the meaning assigned by

Section 382.003, Health and Safety Code.

(3) "Program" means the advanced clean energy project grant and

loan program established under this section.

(b) The advanced clean energy project grant and loan program is

established to encourage the development of advanced clean energy

projects in an environmentally protective manner. The program is

administered by the State Energy Conservation Office.

(c) The advanced clean energy project account is an account in

the general revenue fund.

(d) The account consists of:

(1) a sub-account in the account that consists of the proceeds

of bonds issued under Subsection (j);

(2) revenues allocated to the account under Section 182.122, Tax

Code;

(3) any amount appropriated by the legislature for the account;

(4) gifts, grants, and other donations received for the account;

and

(5) interest earned on the investment of money in the account.

(e) Money in the account may be appropriated only to the State

Energy Conservation Office to award grants or to make or

guarantee loans under this section. The total amount of grants

that may be awarded under this section in any state fiscal

biennium from revenues described by Subsection (d)(2) may not

exceed $20 million. The total amount of loans that may be made

or guaranteed under this section in any state fiscal biennium

from revenues described by Subsection (d)(2) may not exceed $10

million.

(f) Before awarding a grant or making a loan under this section,

the State Energy Conservation Office shall enter into a written

agreement with the entity to which the grant is to be awarded or

the loan is to be made. The agreement may specify that if, as of

a date specified by the agreement, the entity has not used the

grant or loan for the purposes for which the grant or loan was

intended, the entity shall repay the amount of the grant or the

amount of the loan and any accrued interest, as applicable, under

terms specified by the agreement.

(g) Under the program, the State Energy Conservation Office may

award a grant to the managing entity of an advanced clean energy

project in an amount not to exceed 50 percent of the total amount

invested in the project by private industry sources. The

managing entity of the project must provide any information

considered necessary by the State Energy Conservation Office to

determine whether the entity qualifies for the grant.

(h) Under the program, the State Energy Conservation Office may

make or guarantee a loan to the managing entity of an advanced

clean energy project in this state. If the loan or guarantee is

to be funded by the proceeds of bonds issued under Subsection

(j), the project must qualify for the loan or guarantee under

Section 49-q, Article III, Texas Constitution.

(i) A recipient of a grant or loan under this section is

encouraged to purchase goods and services from small businesses

and historically underutilized businesses, as those terms are

defined by Section 481.191, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1277, Sec. 1, eff. September 1, 2007.



CHAPTER 448. TEXAS EMANCIPATION JUNETEENTH CULTURAL AND HISTORICAL COMMISSION

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE D. HISTORY, CULTURE, AND EDUCATION

CHAPTER 448. TEXAS EMANCIPATION JUNETEENTH CULTURAL AND

HISTORICAL COMMISSION

SUBCHAPTER A. GENERAL AND ADMINISTRATIVE PROVISIONS

Sec. 448.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Emancipation Juneteenth

Cultural and Historical Commission.

(2) "Juneteenth" means the anniversary of the event of

emancipation from slavery that occurred in Texas on June 19,

1865.

Added by Acts 1997, 75th Leg., ch. 563, Sec. 1, eff. Sept. 1,

1997.

Sec. 448.002. SUNSET PROVISION. The Texas Emancipation

Juneteenth Cultural and Historical Commission is subject to

Chapter 325 (Texas Sunset Act). Unless continued in existence as

provided by that chapter, the commission is abolished and this

chapter expires September 1, 2013.

Added by Acts 1997, 75th Leg., ch. 563, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1396, Sec. 1, eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., 1st C.S., Ch.

2, Sec. 2.02, eff. July 10, 2009.

Sec. 448.003. COMPOSITION OF COMMISSION. The commission is

composed of:

(1) five public members appointed by the governor with the

advice and consent of the senate;

(2) two members of the senate appointed by the lieutenant

governor to serve as ex officio, nonvoting members;

(3) two members of the house of representatives appointed by the

speaker of the house to serve as ex officio, nonvoting members;

and

(4) the executive director of the Texas Historical Commission to

serve as an ex officio, nonvoting member.

Added by Acts 1997, 75th Leg., ch. 563, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1170, Sec. 13.01, eff.

Sept. 1, 2003.

Sec. 448.004. APPOINTMENT. (a) Appointments to the commission

shall be made without regard to the race, color, disability, sex,

religion, age, or national origin of the appointees.

(b) Appointments of the public members to the commission shall

be made so that each geographic area of the state is represented

on the commission.

Added by Acts 1997, 75th Leg., ch. 563, Sec. 1, eff. Sept. 1,

1997.

Sec. 448.005. ELIGIBILITY OF EX OFFICIO MEMBERS. (a) An ex

officio member of the commission vacates the person's position on

the commission if the person ceases to hold the underlying

position that qualifies the person for service on the commission.

A vacancy in the office is filled in the same manner as

originally.

(b) An ex officio member may designate a representative to serve

in the member's absence. A representative designated under this

subsection must be an officer or employee of the member's state

agency or house of the legislature.

Added by Acts 1997, 75th Leg., ch. 563, Sec. 1, eff. Sept. 1,

1997.

Sec. 448.006. CONFLICTS OF INTEREST; REMOVAL PROVISIONS. (a) A

person may not serve as a member of the commission if the person

is required to register as a lobbyist under Chapter 305 because

of the person's activities for compensation on behalf of a

profession related to the operation of the commission.

(b) An officer, employee, or paid consultant of a Texas trade

association in the field of historic preservation may not be a

member of the commission and may not be an employee of the

commission who is exempt from the state's position classification

plan or is compensated at or above the amount prescribed by the

General Appropriations Act for step 1, salary group 17, of the

position classification salary schedule.

(c) A person who is the spouse of an officer, manager, or paid

consultant of a Texas trade association in the field of historic

preservation may not be a member of the commission and may not be

an employee of the commission who is exempt from the state's

position classification plan or is compensated at or above the

amount prescribed by the General Appropriations Act for step 1,

salary group 17, of the position classification salary schedule.

(d) It is a ground for removal from the commission if a member:

(1) violates a prohibition established by this section;

(2) cannot because of illness or disability discharge the

member's duties for a substantial part of the term for which the

member is appointed; or

(3) is absent from more than half of the regularly scheduled

commission meetings that the member is eligible to attend during

a calendar year unless the absence is excused by majority vote of

the commission.

(e) The validity of an action of the commission is not affected

by the fact that it is taken when a ground for removal of a

commission member exists.

(f) If a member of the commission has knowledge that a potential

ground for removal exists, the member shall notify the presiding

officer of the commission of the potential ground. The presiding

officer shall then notify the governor and the attorney general

that a potential ground for removal exists.

(g) For the purposes of this section, a Texas trade association

is a nonprofit, cooperative, and voluntarily joined association

of business or professional competitors in this state designed to

assist its members and its industry or profession in obtaining

public money or influencing governmental policy.

Added by Acts 1997, 75th Leg., ch. 563, Sec. 1, eff. Sept. 1,

1997.

Sec. 448.007. TERMS. Public members of the commission serve

staggered terms of six years with the terms of approximately

one-third of the members expiring on February 1 of each

odd-numbered year.

Added by Acts 1997, 75th Leg., ch. 563, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1170, Sec. 13.02, eff.

Sept. 1, 2003.

Sec. 448.008. OFFICERS; SUBCOMMITTEES. (a) The commission

shall elect one of its members as the presiding officer of the

commission.

(b) The presiding officer of the commission may appoint

subcommittees for any purpose consistent with the duties of the

commission under this chapter.

Added by Acts 1997, 75th Leg., ch. 563, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1396, Sec. 2, eff.

Sept. 1, 1999.

Sec. 448.009. COMPENSATION; EXPENSES. (a) A public member of

the commission is not entitled to compensation, but is entitled

to reimbursement, from commission funds, for the travel expenses

incurred by the member while conducting the business of the

commission, as provided by the General Appropriations Act.

(b) The service to the commission of an ex officio member is an

additional duty of the member's underlying position that

qualifies the member for service on the commission. The

entitlement of an ex officio member to compensation or

reimbursement for travel expenses is governed by the law applying

to the member's service in that underlying position, and any

payments to the member shall be made from the appropriate funds

of the state agency or house of the legislature with which the

member serves.

Added by Acts 1997, 75th Leg., ch. 563, Sec. 1, eff. Sept. 1,

1997.

Sec. 448.010. MEETINGS; PUBLIC ACCESS. (a) The commission may

meet at the times and places within the state that the commission

designates.

(b) The commission shall develop and implement policies that

provide the public with a reasonable opportunity to appear before

the commission and to speak on any issue under the jurisdiction

of the commission.

Added by Acts 1997, 75th Leg., ch. 563, Sec. 1, eff. Sept. 1,

1997.

Sec. 448.011. ANNUAL REPORT. The commission shall prepare

annually a complete and detailed written report accounting for

all funds received and disbursed by the commission during the

preceding fiscal year. The annual report must meet the reporting

requirements applicable to financial reporting provided in the

General Appropriations Act.

Added by Acts 1997, 75th Leg., ch. 563, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER B. POWERS AND DUTIES; FUNDING

Sec. 448.031. GENERAL POWERS AND DUTIES OF THE COMMISSION. (a)

The commission shall:

(1) adopt rules as necessary for its own procedures;

(2) coordinate state and local activities relating to the

cultural and historical celebration of Juneteenth;

(3) establish a Juneteenth memorial monument on the grounds of

the State Capitol in cooperation with the State Preservation

Board, establish other Juneteenth memorial monuments at

appropriate locations throughout the state, and establish an

advisory committee to advise the commission on all matters

relating to the construction, dedication, and maintenance of the

monuments, including:

(A) site selection;

(B) fund-raising from public and private sources;

(C) establishing a schedule for the design, construction, and

dedication of each monument;

(D) procedures for soliciting designs for each monument;

(E) selecting the final design of each monument;

(F) procedures for selecting a contractor to construct each

monument;

(G) selecting the contractor to construct each monument; and

(H) reviewing and monitoring the design and construction

process;

(4) prepare and distribute publications that relate to the

cultural or historical significance of Juneteenth or that

otherwise promote Juneteenth; and

(5) encourage individuals, private organizations, and local

governmental bodies to organize appropriate activities.

(b) The State Preservation Board shall cooperate with the

commission in establishing a monument on the grounds of the State

Capitol under Subsection (a)(3).

Added by Acts 1997, 75th Leg., ch. 563, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1396, Sec. 3, eff.

Sept. 1, 1999.

Sec. 448.032. DONATIONS; APPROPRIATIONS; AUDIT. (a) The

commission may accept, on behalf of the state, donations, gifts,

grants, property, or matching funds from a public or private

source for the use of the commission in performing its functions

under this chapter.

(b) The commission by rule shall establish an acquisition policy

for accepting property or art objects related to the commission's

purpose.

Added by Acts 1997, 75th Leg., ch. 563, Sec. 1, eff. Sept. 1,

1997.

Sec. 448.033. EMANCIPATION JUNETEENTH CULTURAL AND HISTORICAL

COMMISSION ACCOUNT. The Emancipation Juneteenth Cultural and

Historical Commission Account is created as an account in the

general revenue fund. The commission shall remit all money

collected under this chapter to the comptroller for deposit to

the credit of the account. Money in the account may be

appropriated only to the commission for administration of this

chapter.

Added by Acts 1997, 75th Leg., ch. 563, Sec. 1, eff. Sept. 1,

1997.

Sec. 448.034. LOCATION OF MONUMENT. The site of the monument

established under this chapter shall be on the State Capitol

grounds, subject to approval by the State Preservation Board of

the monument location and design.

Added by Acts 1999, 76th Leg., ch. 781, Sec. 1, eff. June 18,

1999.



CHAPTER 449. TEXAS HOLOCAUST AND GENOCIDE COMMISSION

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE D. HISTORY, CULTURE, AND EDUCATION

CHAPTER 449. TEXAS HOLOCAUST AND GENOCIDE COMMISSION

SUBCHAPTER A. GENERAL AND ADMINISTRATIVE PROVISIONS

Sec. 449.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Holocaust and Genocide

Commission.

(2) "Genocide" means any of the following acts committed with

intent to destroy, in whole or in part, a national, ethnical,

racial, or religious group as such:

(A) killing members of the group;

(B) causing serious bodily or mental harm to members of the

group;

(C) deliberately inflicting on the group conditions of life

calculated to bring about the group's physical destruction in

whole or in part;

(D) imposing measures intended to prevent births within the

group; or

(E) forcibly transferring children of the group to another

group.

(3) "Holocaust" means the killing of approximately six million

Jews and millions of other persons during World War II by the

National Socialist German Workers' Party (Nazis) and Nazi

collaborators as part of a state-sponsored, systematic program of

genocide and other actions of persecution, discrimination,

violence, or other human rights violations committed by the Nazis

and Nazi collaborators against those persons.

Added by Acts 2009, 81st Leg., R.S., Ch.

1352, Sec. 1, eff. September 1, 2009.

Sec. 449.002. SUNSET PROVISION. The Texas Holocaust and

Genocide Commission is subject to Chapter 325 (Texas Sunset Act).

Unless continued in existence as provided by that chapter, the

commission is abolished and this chapter expires September 1,

2021.

Added by Acts 2009, 81st Leg., R.S., Ch.

1352, Sec. 1, eff. September 1, 2009.

Sec. 449.003. ADMINISTRATIVE ATTACHMENT. The commission is

administratively attached to the Texas Historical Commission.

Added by Acts 2009, 81st Leg., R.S., Ch.

1352, Sec. 1, eff. September 1, 2009.

Sec. 449.004. COMPOSITION OF COMMISSION. (a) The commission is

composed of 18 members as follows:

(1) 15 public members appointed as follows:

(A) five public members appointed by the governor;

(B) five public members appointed by the lieutenant governor;

and

(C) five public members appointed by the speaker of the house of

representatives; and

(2) three ex officio members as follows:

(A) the commissioner of education;

(B) the commissioner of higher education; and

(C) the executive director of the Texas Veterans Commission.

(b) The speaker of the house of representatives shall designate

a member of the house and the lieutenant governor shall designate

a member of the senate to advise the commission.

Added by Acts 2009, 81st Leg., R.S., Ch.

1352, Sec. 1, eff. September 1, 2009.

Sec. 449.005. PUBLIC MEMBERS: ELIGIBILITY; APPOINTMENT;

VACANCY. (a) A person appointed as a public member of the

commission must be a resident of this state.

(b) Public members of the commission must include:

(1) persons who have served prominently as leaders of or

spokespersons for public or private organizations that serve

members of religious, ethnic, national heritage, or social groups

that were subjected to the Holocaust or other genocides;

(2) persons who have significant professional experience in the

field of Holocaust or genocide education;

(3) persons who represent liberators of Holocaust or other

genocide victims; and

(4) persons who have demonstrated a significant, particular

interest in Holocaust or genocide education.

(c) Appointments of public members to the commission shall be

made:

(1) without regard to the race, color, disability, sex,

religion, age, or national origin of an appointee; and

(2) so that each geographic area of this state is represented on

the commission.

(d) The original appointing authority shall fill any vacancy in

an appointed position on the commission for the unexpired portion

of the term.

Added by Acts 2009, 81st Leg., R.S., Ch.

1352, Sec. 1, eff. September 1, 2009.

Sec. 449.006. EX OFFICIO MEMBERS: ELIGIBILITY; DESIGNATION OF

REPRESENTATIVE. (a) An ex officio member of the commission

vacates the person's position on the commission if the person

ceases to hold the position that qualifies the person for service

on the commission.

(b) An ex officio member may designate a representative to serve

on the commission in the member's absence. A representative

designated under this subsection must be an officer or employee

of the state agency that employs the ex officio member.

Added by Acts 2009, 81st Leg., R.S., Ch.

1352, Sec. 1, eff. September 1, 2009.

Sec. 449.007. REMOVAL OF PUBLIC MEMBER. (a) It is a ground for

removal of a public member from the commission if the member:

(1) is ineligible for public membership under Section

449.005(a);

(2) cannot because of illness or disability discharge the

member's duties for a substantial part of the term for which the

member is appointed; or

(3) is absent from more than three consecutive regularly

scheduled commission meetings that the member is eligible to

attend during a calendar year unless the absence is excused by

majority vote of the commission.

(b) The validity of an action of the commission is not affected

by the fact that it is taken when a ground for removal of a

commission member exists.

(c) If a member of the commission has knowledge that a potential

ground for removal exists, the member shall notify the presiding

officer of the commission of the potential ground. The presiding

officer shall then notify the governor and the attorney general

that a potential ground for removal exists.

Added by Acts 2009, 81st Leg., R.S., Ch.

1352, Sec. 1, eff. September 1, 2009.

Sec. 449.008. TERM OF PUBLIC MEMBER. (a) A public member of

the commission serves a term of four years.

(b) A public member is eligible for reappointment to another

term or part of a term.

(c) A public member may not serve more than two consecutive

terms. For purposes of this prohibition, a member is considered

to have served a term only if the member has served more than

half of the term.

Added by Acts 2009, 81st Leg., R.S., Ch.

1352, Sec. 1, eff. September 1, 2009.

Sec. 449.009. OFFICERS; SUBCOMMITTEES. (a) The governor shall

designate a public member of the commission as presiding officer

to serve in that capacity at the pleasure of the governor.

(b) The presiding officer of the commission may appoint a

subcommittee for any purpose consistent with the duties of the

commission under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1352, Sec. 1, eff. September 1, 2009.

Sec. 449.010. COMPENSATION; EXPENSES. (a) A public member of

the commission is not entitled to compensation but is entitled to

reimbursement for the travel expenses incurred by the member

while transacting commission business, as provided by the General

Appropriations Act.

(b) An ex officio member's service on the commission is an

additional duty of the underlying position that qualifies the

member for service on the commission. The entitlement of an ex

officio member to compensation or to reimbursement for travel

expenses incurred while transacting commission business is

governed by the law that applies to the member's service in that

underlying position, and any payment to the member for either

purpose must be made from money that may be used for the purpose

and is available to the state agency that the member serves in

that underlying position.

Added by Acts 2009, 81st Leg., R.S., Ch.

1352, Sec. 1, eff. September 1, 2009.

Sec. 449.011. MEETINGS; QUORUM; VOTING; PUBLIC ACCESS. (a) The

commission shall meet at least quarterly at the times and places

in this state that the commission designates.

(b) Seven voting members of the commission constitute a quorum

for transacting commission business.

(c) An ex officio member of the commission may not vote on

commission business.

(d) The commission shall develop and implement policies that

provide the public with a reasonable opportunity to appear before

the commission and speak on any issue under the jurisdiction of

the commission.

Added by Acts 2009, 81st Leg., R.S., Ch.

1352, Sec. 1, eff. September 1, 2009.

Sec. 449.012. COORDINATOR. The Texas Historical Commission

shall provide one part-time employee to serve as the coordinator

for the Texas Holocaust and Genocide Commission to transact

commission business.

Added by Acts 2009, 81st Leg., R.S., Ch.

1352, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. POWERS AND DUTIES; FUNDING

Sec. 449.051. ADVISORY STATUS OF COMMISSION. (a) In

implementing its powers and duties under this chapter, the

commission functions only in an advisory capacity. Membership on

the commission does not constitute a public office.

(b) Chapter 2110 does not apply to the commission.

Added by Acts 2009, 81st Leg., R.S., Ch.

1352, Sec. 1, eff. September 1, 2009.

Sec. 449.052. GENERAL POWERS AND DUTIES OF COMMISSION. (a) The

commission shall:

(1) provide advice and assistance to public and private primary

and secondary schools and institutions of higher education in

this state regarding implementation of Holocaust and genocide

courses of study and awareness programs;

(2) meet with appropriate representatives of public and private

organizations, including service organizations, to provide

information on and to assist in planning, coordinating, or

modifying Holocaust and genocide courses of study and awareness

programs;

(3) determine which, if any, existing Holocaust or other

genocide memorials, exhibits, or other resources could be

included in or used to support Holocaust and genocide courses of

study and awareness programs;

(4) compile a list of volunteers, such as Holocaust or other

genocide survivors, liberators of concentration camps, scholars,

and members of the clergy, who have agreed to share, in

classrooms, seminars, exhibits, or workshops, their verifiable

knowledge and experiences regarding the Holocaust or other

genocide;

(5) coordinate events in this state memorializing the Holocaust

and other genocides on January 27, International Holocaust

Remembrance Day, on the Days of Remembrance established by the

United States Congress, or on any other day designated by the

commission for that purpose; and

(6) solicit volunteers to participate in commemorative events

designed to enhance public awareness of the continuing

significance of the Holocaust and other genocides.

(b) In implementing Subsection (a)(3), the commission may

contact and cooperate with:

(1) existing public or private Holocaust or other genocide

resource organizations, including the United States Holocaust

Memorial Museum;

(2) other museums, centers, and organizations based in this

state;

(3) state agencies that carry out the educational functions of

the state delegated under the Education Code, including the Texas

Education Agency and the Texas Higher Education Coordinating

Board; and

(4) members of the United States Congress and of the legislature

of this state.

(c) The commission shall adopt rules as necessary for its own

procedures.

(d) The commission may appoint advisory committees to advise the

commission.

Added by Acts 2009, 81st Leg., R.S., Ch.

1352, Sec. 1, eff. September 1, 2009.

Sec. 449.053. FUNDING. (a) The commission may accept gifts and

grants from a public or private source for the commission to use

in performing the commission's powers and duties under this

chapter.

(b) The Texas Historical Commission may provide staff and may

support functions and activities of the Texas Holocaust and

Genocide Commission from money available to the Texas Historical

Commission that may be used for this purpose. The legislature

may also specifically appropriate money to the Texas Historical

Commission to provide staff and to otherwise support functions

and activities of the Texas Holocaust and Genocide Commission.

Added by Acts 2009, 81st Leg., R.S., Ch.

1352, Sec. 1, eff. September 1, 2009.



CHAPTER 464. BUILDING MATERIALS AND SYSTEMS TESTING LABORATORY

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE E. OTHER EXECUTIVE AGENCIES AND PROGRAMS

CHAPTER 464. BUILDING MATERIALS AND SYSTEMS TESTING LABORATORY

Sec. 464.001. DEFINITIONS. In this chapter:

(1) "Council" means the Technical Testing and Evaluation

Council.

(2) "Department" means the Texas Department of Housing and

Community Affairs.

(3) "Director" means the executive director of the department.

(4) "Laboratory" means the State of Texas Building Materials and

Systems Testing Laboratory.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 762, Sec. 8, eff. Sept. 1,

1991.

Sec. 464.002. LABORATORY AND COUNCIL. The State of Texas

Building Materials and Systems Testing Laboratory is an agency of

the state, and includes the Technical Testing and Evaluation

Council.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 464.003. COMPOSITION OF LABORATORY. (a) The department

may invite a college or university with facilities to perform

tests or make evaluations described by this chapter to

participate in laboratory testing and evaluation and to appoint a

representative to serve as a member of the council.

(b) A public college or university invited under this section

may participate in the functions of the laboratory.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 464.004. COMPOSITION AND CHAIRMAN OF COUNCIL. (a) The

council is composed of members who are the laboratory operations

directors of the colleges and universities participating in the

laboratory.

(b) The members of the council shall elect a chairman by a

majority vote at a meeting called for that purpose. The chairman

serves for a term of two years.

(c) A member of the council may not receive compensation for

services on the council, but is entitled to reimbursement, from

funds of the laboratory, for travel and subsistence expenses

incurred in performance of official duties and services for the

laboratory.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 464.005. COUNCIL MANAGEMENT AND PERFORMANCE OF LABORATORY

FUNCTIONS. (a) The council shall administer the business of the

laboratory subject to the policies, controls, and direction of

the department.

(b) The council is responsible for the conduct of all tests and

evaluations provided for by this chapter. The council shall

distribute test and evaluation responsibilities to member

colleges and universities according to their abilities to perform

the activities required.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 464.006. TESTING AND EVALUATION OF MATERIALS, PRODUCTS, AND

SYSTEMS. (a) The laboratory shall be responsible for the

testing and evaluation of building materials, products, and

systems to establish performance capability based on the

established and generally acceptable test standards adopted by

the council and approved by the department. The council shall

report the results of these tests and evaluations to the

department, which shall publish the test data and evaluations.

(b) On receipt of a report under this section, the department

shall issue an official performance certification statement. The

statement is a public record.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 464.007. EVALUATION OF TESTS. (a) The laboratory through

its council may evaluate tests of building materials, products,

and systems conducted by a public or private testing institution

that is:

(1) accredited or approved by the United States Department of

Housing and Urban Development or the National Bureau of

Standards; or

(2) included on a list of testing laboratories formulated by the

council and the department.

(b) On completion of an evaluation, the department shall review

it and issue a performance certification statement. The statement

must approve the test if it meets test standards established by

the council and department or disapprove the test if it does not

meet these standards.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.

Sec. 464.008. FEES. (a) The department, with the advice of the

council, shall establish a schedule of fees.

(b) The fees shall be paid to the laboratory and deposited for

the use of the laboratory in the administration, implementation,

and enforcement of this chapter.

Acts 1987, 70th Leg., ch. 147, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 466. STATE LOTTERY

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE E. OTHER EXECUTIVE AGENCIES AND PROGRAMS

CHAPTER 466. STATE LOTTERY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 466.001. SHORT TITLE. This chapter may be cited as the

State Lottery Act.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993.

Sec. 466.002. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Lottery Commission.

(2) "Director" means the director of the division.

(3) "Division" means the lottery division established by the

commission under Chapter 467.

(4) "Executive director" means the executive director of the

commission.

(5) "Lottery" means the procedures operated by the state under

this chapter through which prizes are awarded or distributed by

chance among persons who have paid, or unconditionally agreed to

pay, for a chance or other opportunity to receive a prize.

(6) "Lottery game" includes a lottery activity.

(7) "Lottery operator" means a person selected under Section

466.014(b) to operate a lottery.

(8) "Player" means a person who contributes any part of the

consideration for a ticket.

(9) "Sales agent" or "sales agency" means a person licensed

under this chapter to sell tickets.

(10) "Ticket" means any tangible evidence issued to provide

participation in a lottery game authorized by this chapter.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.01,

eff. Sept. 1, 1995.

Sec. 466.003. APPLICATION OF SUNSET ACT. (a) The lottery

division is subject to Chapter 325 (Texas Sunset Act). Unless

continued in existence as provided by that chapter, the division

is abolished and this chapter expires September 1, 2005. In the

review of the lottery division by the Sunset Advisory Commission,

as required by this section, the sunset commission shall limit

its review to the appropriateness of recommendations made by the

sunset commission to the 78th Legislature. In the Sunset Advisory

Commission's report to the 79th Legislature, the sunset

commission may include any recommendations it considers

appropriate.

(b) A contract between the division and a lottery operator under

Section 466.014(b) must contain a provision allowing the contract

to be terminated without penalty should the division be

abolished.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1999, 76th Leg., ch. 587, Sec. 1, eff.

June 18, 1999; Acts 2003, 78th Leg., ch. 1112, Sec. 1.03(b), eff.

Sept. 1, 2003.

Sec. 466.004. EXEMPTION FROM TAXATION. (a) A political

subdivision of this state may not impose:

(1) a tax on the sale of a ticket;

(2) a tax on the payment of a prize under this chapter; or

(3) an ad valorem tax on tickets.

(b) The receipts from the sale, use, or other consumption of a

ticket are exempt from taxation under Chapter 151, Tax Code.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993.

SUBCHAPTER B. ADMINISTRATION

Sec. 466.012. DIVISION EMPLOYEES. Division employees are

specifically exempted from Chapter 654. The director shall set

the salaries of these employees.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.02,

eff. Sept. 1, 1995.

Sec. 466.014. POWERS AND DUTIES OF COMMISSION AND EXECUTIVE

DIRECTOR. (a) The commission and executive director have broad

authority and shall exercise strict control and close supervision

over all lottery games conducted in this state to promote and

ensure integrity, security, honesty, and fairness in the

operation and administration of the lottery.

(b) The executive director may contract with or employ a person

to perform a function, activity, or service in connection with

the operation of the lottery as prescribed by the executive

director. A person with whom the executive director contracts to

operate a lottery must be eligible for a sales agent license

under Section 466.155.

(c) The executive director may award a contract for lottery

supplies or services, including a contract under Subsection (b),

pending the completion of any investigation authorized by this

chapter. A contract awarded under this subsection must include a

provision permitting the executive director to terminate the

contract without penalty if the investigation reveals that the

person to whom the contract is awarded would not be eligible for

a sales agent license under Section 466.155.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.03,

eff. Sept. 1, 1995.

Sec. 466.015. RULES. (a) The commission shall adopt all rules

necessary to administer this chapter. The executive director may

propose rules to be adopted by the commission, but the executive

director's proposed rules have no effect until adopted by the

commission.

(b) The commission shall adopt rules to the extent they are not

inconsistent with Chapters 551 and 552 governing the:

(1) security for the lottery and the commission, including the

development of an internal security plan;

(2) apportionment of the total revenues from the sale of tickets

and from all other sources in the amounts provided by this

chapter;

(3) enforcement of prohibitions on the sale of tickets to or by

an individual younger than 18 years of age; and

(4) enforcement of prohibitions on a person playing a lottery

game by telephone.

(c) The commission may adopt rules governing the establishment

and operation of the lottery, including rules governing:

(1) the type of lottery games to be conducted;

(2) the price of each ticket;

(3) the number of winning tickets and amount of the prize paid

on each winning ticket;

(4) the frequency of the drawing or selection of a winning

ticket;

(5) the number and types of locations at which a ticket may be

sold;

(6) the method to be used in selling a ticket;

(7) the use of vending machines or electronic or mechanical

devices of any kind, other than machines or devices that dispense

currency or coins as prizes;

(8) the manner of paying a prize to the holder of a winning

ticket;

(9) the investigation of possible violations of this chapter or

any rule adopted under this chapter;

(10) the means of advertising to be used for the lottery;

(11) the qualifications of vendors of lottery services or

equipment;

(12) the confidentiality of information relating to the

operation of the lottery, including:

(A) trade secrets;

(B) security measures, systems, or procedures;

(C) security reports;

(D) bids or other information regarding the commission's

contracts, if disclosure of the information would impair the

commission's ability to contract for facilities, goods, or

services on terms favorable to the commission;

(E) personnel information unrelated to compensation, duties,

qualifications, or responsibilities; and

(F) information obtained by commission security officers or

investigators;

(13) the development and availability of a model agreement

governing the division of a prize among multiple purchasers of a

winning ticket purchased through a group purchase or pooling

arrangement;

(14) the criteria to be used in evaluating bids for contracts

for lottery facilities, goods, and services; or

(15) any other matter necessary or desirable as determined by

the commission, to promote and ensure:

(A) the integrity, security, honesty, and fairness of the

operation and administration of the lottery; and

(B) the convenience of players and holders of winning tickets.

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 74, Sec. 1, eff.

May 20, 2009.

(e) Expired.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(83),

(94), 6.04, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 592,

Sec. 3.01, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1353,

Sec. 1, 2, eff. June 19, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

74, Sec. 1, eff. May 20, 2009.

Sec. 466.016. ANNUAL REPORT. The commission shall make an

annual report to the governor and the legislature that provides a

summary of lottery revenues, prize disbursements, and other

expenses for the fiscal year preceding the report. The report

must be in the form and reported in the time provided by the

General Appropriations Act.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.04,

eff. Sept. 1, 1995.

Sec. 466.0161. REVIEW BY COMPTROLLER. (a) Annually, the

comptroller shall review the management and operations of the

lottery. The comptroller may examine books, records, documents,

things, or persons as necessary for that purpose.

(b) The comptroller shall report the results of the review to

the governor, the lieutenant governor, and the speaker of the

house of representatives.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 6.05, eff. Sept. 1,

1995.

Sec. 466.017. AUDITS. (a) The executive director shall provide

for a certified public accountant to conduct an independent audit

for each fiscal year of all accounts and transactions of the

lottery. The certified public accountant may not have, as

determined by the executive director, a significant financial

interest in a sales agent, lottery vendor, or lottery operator.

The certified public accountant shall present an audit report to

the executive director, the commission, the governor, the

comptroller, and the legislature not later than the 30th day

after the submission date for the annual financial report

required by the General Appropriations Act. The report must

contain recommendations to enhance the earnings capability of the

lottery and improve the efficiency of lottery operations. The

state auditor may review the results of and working papers

related to the audit.

(b) Each lottery operator's and sales agent's records are

subject to audit by the commission and the state auditor. For the

purpose of carrying out this chapter, the executive director or

state auditor may examine all books, records, papers, or other

objects that the executive director or state auditor determines

are necessary for conducting a complete examination under this

chapter and may also examine under oath any officer, director, or

employee of a lottery operator or sales agent. The executive

director or state auditor may conduct an examination at the

principal office or any other office of the lottery operator or

sales agent or may require the lottery operator or sales agent to

produce the records at the office of the commission or state

auditor. If a sales agent refuses to permit an examination or to

answer any question authorized by this subsection, the executive

director may summarily suspend the license of the sales agent

under Section 466.160 until the examination is completed as

required. Section 321.013(h) does not apply to an audit of a

lottery operator or sales agent.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.06,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1035, Sec. 66, eff.

Sept. 1, 1997.

Sec. 466.018. INVESTIGATIONS. The attorney general, the

district attorney for Travis County, or the district attorney,

criminal district attorney, or county attorney performing the

duties of district attorney for the county in which the violation

or alleged violation occurred may investigate a violation or

alleged violation of this chapter and of the penal laws of this

state by the commission or its employees, a sales agent, a

lottery vendor, or a lottery operator.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.07,

eff. Sept. 1, 1995.

Sec. 466.019. ENFORCEMENT. (a) The executive director or

designated personnel of the commission may investigate violations

of this chapter and violations of the rules adopted under this

chapter. After conducting investigations, the executive director,

a person designated by the commission, or any law enforcement

agency may file a complaint with the district attorney of Travis

County or with the district attorney of the county in which a

violation is alleged to have occurred.

(b) The executive director has the administrative, enforcement,

and collection powers provided by Subtitle B, Title 2, Tax Code,

in regard to the lottery. For purposes of the application of

Title 2 of the Tax Code:

(1) the state's share of proceeds from the sale of lottery

tickets is treated as if it were a tax; and

(2) a power granted to the comptroller may be exercised by the

commission.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.07, eff.

Sept. 1, 1995.

Sec. 466.020. SECURITY. (a) The executive director shall

maintain a department of security in the commission. The

executive director shall appoint a deputy to administer the

department. The deputy must be qualified by training and

experience in law enforcement or security to supervise, direct,

and administer the activities of the department.

(b) The executive director may employ security officers or

investigators as the executive director considers necessary and

may commission security officers or investigators as peace

officers. The deputy and all investigators employed by the

department of security as peace officers must meet the

requirements under Chapter 415 for employment and commission as

peace officers.

(c) A security officer or investigator employed by the

department of security or a peace officer who is working in

conjunction with the commission or the Department of Public

Safety in the enforcement of this chapter, without a search

warrant, may search and seize a lottery vending machine, lottery

computer terminal, or other lottery equipment that is located on

premises for which a person holds a sales agent license issued

under this chapter.

(d) The Department of Public Safety, at the commission's

request, shall perform a full criminal background investigation

of a prospective deputy or investigator of the department of

security. The commission shall reimburse the Department of Public

Safety for the actual costs of an investigation.

(e) At least once every two years, the executive director shall

employ an independent firm that is experienced in security,

including computer security and systems security, to conduct a

comprehensive study of all aspects of lottery security,

including:

(1) lottery personnel security;

(2) sales agent security;

(3) lottery operator and vendor security;

(4) security against ticket counterfeiting and alteration and

other means of fraudulent winning;

(5) security of lottery drawings;

(6) lottery computer, data communications, database, and systems

security;

(7) lottery premises and warehouse security;

(8) security of distribution of tickets;

(9) security of validation and payment procedures;

(10) security involving unclaimed prizes;

(11) security aspects of each lottery game;

(12) security against the deliberate placement of winning

tickets in lottery games that involve preprinted winning tickets

by persons involved in the production, storage, transportation,

or distribution of tickets; and

(13) other security aspects of lottery operations.

(f) The executive director shall provide the commission with a

complete report of the security study conducted under Subsection

(e). The commission shall provide the governor and the

legislature, before the convening of each regular legislative

session, with a summary of the security study that shows the

overall evaluation of the lottery's security.

(g) Expired.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.08,

eff. Sept. 1, 1995.

Sec. 466.021. DEMOGRAPHIC STUDIES. (a) The executive director

shall, every two years, employ an independent firm experienced in

demographic analysis to conduct a demographic study of lottery

players. The study must include the income, age, sex, race,

education, and frequency of participation of players.

(b) The executive director shall report the results of the

demographic study conducted under Subsection (a) to the

commission, the governor, and the legislature before the

convening of each regular legislative session.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.09,

eff. Sept. 1, 1995.

Sec. 466.022. CONFIDENTIAL INFORMATION. (a) Except as

otherwise provided by law, all commission records are subject to

public inspection in accordance with Chapter 552.

(b) In addition to commission records excepted from disclosure

under Chapter 552, the following information is confidential and

is exempt from disclosure:

(1) security plans and procedures of the commission designed to

ensure the integrity and security of the operation of the

lottery;

(2) information of a nature that is designed to ensure the

integrity and security of the selection of winning tickets or

numbers in the lottery, other than information describing the

general procedures for selecting winning tickets or numbers; and

(3) the street address and telephone number of a prize winner,

if the prize winner has not consented to the release of the

information.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(94),

6.09, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 792, Sec. 1,

eff. Sept. 1, 1997.

Sec. 466.023. DEPARTMENT OF PUBLIC SAFETY RECORDS. (a) Except

as otherwise provided by this chapter, all files, records,

information, compilations, documents, photographs, reports,

summaries, and reviews of information and related matters

collected, retained, or compiled by the Department of Public

Safety in the discharge of its duties under this chapter are

confidential and are not subject to public disclosure. Each of

those items is subject to discovery by a person that is the

subject of the item.

(b) An investigation report or other document submitted by the

Department of Public Safety to the commission becomes part of the

investigative files of the commission and is subject to discovery

by a person that is the subject of the investigation report or

other document.

(c) Information that is in the form available to the public is

not privileged or confidential under this section and is subject

to public disclosure.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.10,

eff. Sept. 1, 1995.

Sec. 466.024. PROHIBITED GAMES. (a) The executive director or

a lottery operator may not establish or operate a lottery game in

which the winner is chosen on the basis of the outcome of a

sports event.

(b) The commission shall adopt rules prohibiting the operation

of any game using a video lottery machine or machine.

(c) In this section:

(1) "Sports event" means a football, basketball, baseball, or

similar game, or a horse or dog race on which pari-mutuel

wagering is allowed.

(2) "Video lottery machine" or "machine" means any electronic

video game machine that, upon insertion of cash, is available to

play or simulate the play of a video game, including video poker,

keno, and blackjack, using a video display and microprocessors in

which the player may receive free games or credits that can be

redeemed for cash, coins, or tokens, or that directly dispenses

cash, coins, or tokens.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.11,

eff. Sept. 1, 1995.

Sec. 466.025. REPORTS OF TICKETS SOLD AND PRIZES AWARDED. For

each lottery game, after the last date on which a prize may be

claimed under Section 466.408(d), the director shall prepare a

report that shows the total number of tickets sold and the number

and amounts of prizes awarded in the game. The report must be

available for public inspection.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993.

Sec. 466.026. AMBER ALERT. On receipt of notice by the

Department of Public Safety that the Statewide Texas Amber Alert

Network has been activated, the commission shall disseminate

Amber Alert information at its retail locations through the

lottery operator system.

Added by Acts 2003, 78th Leg., ch. 544, Sec. 1, eff. Sept. 1,

2003.

Sec. 466.027. VETERANS' ASSISTANCE GAME. (a) The commission

shall operate an instant-ticket lottery game to benefit the fund

for veterans' assistance established by Section 434.017.

(b) The commission shall:

(1) determine the ticket price, payout amounts, and manner in

which the game is conducted;

(2) make tickets to the game available for sale continuously to

the extent practicable; and

(3) change the design or theme of the game regularly to ensure

that the game remains competitive with other instant-ticket

lottery games offered by the commission.

(c) The commission shall market and advertise the lottery game

operated under this section in a manner intended to inform the

public that the game tickets are available for purchase and that

the game proceeds are used to fund veterans programs in this

state. The game tickets must clearly state that the game

proceeds are used to benefit the veterans in this state. The

Texas Veterans Commission may make recommendations to the Texas

Lottery Commission relating to the marketing and advertising of

the game.

(d) The commission shall encourage each sales agent that sells

tickets to instant-ticket games or similar types of lottery games

to sell tickets to the game operated under this section.

(e) No organization that would otherwise be eligible to receive

funds from the state lottery account attributable to any lottery

game authorized by this section may receive any such funds if it

conducts illegal gambling or the illegal operation of gambling

devices as defined by Chapter 47, Penal Code, or allows illegal

gambling or the illegal operation of gambling devices to be

conducted on its property or in its facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1385, Sec. 5(a), eff. June 19, 2009.

SUBCHAPTER C. PROCUREMENT; ADVERTISING

Sec. 466.101. PROCUREMENT PROCEDURES. (a) The executive

director may establish procedures for the purchase or lease of

facilities, goods, and services and make any purchases, leases,

or contracts that are necessary for carrying out the purposes of

this chapter. The procedures must, as determined feasible and

appropriate by the executive director, promote competition to the

maximum extent possible.

(b) In all procurement decisions, the executive director shall

take into account the particularly sensitive nature of the

lottery and shall act to promote and ensure integrity, security,

honesty, and fairness in the operation and administration of the

lottery and the objective of producing revenues for the state

treasury.

(c) The procurement procedures adopted by the executive director

must, as determined feasible and appropriate by the executive

director, afford any party who is aggrieved by the terms of a

solicitation or the award of a contract an opportunity to protest

the executive director's action to the commission. The protest

procedures must provide for an expedient resolution of the

protest in order to avoid substantially delaying a solicitation

or contract award that is necessary for the timely implementation

of a lottery game. A protest must be in writing and be filed with

the commission not later than 72 hours after receipt of notice of

the executive director's action.

(d) A party who is aggrieved by the commission's resolution of a

protest under Subsection (c) may file an action in the district

court of Travis County. The court shall give preference to

hearings and trials of actions under this section. If the party

filing the action seeks to enjoin the implementation of a

solicitation or contract, the party shall post a bond that is

payable to the state if the party does not prevail in the appeal,

and is in an amount sufficient to compensate the state for the

revenue that would be lost due to the delay in lottery

operations.

(e) The commission shall require any person seeking to contract

for goods or services relating to the implementation and

administration of this chapter to submit to competitive bidding

procedures in accordance with rules adopted by the commission.

The procedures must be for the purpose of ensuring fairness and

integrity.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.12,

eff. Sept. 1, 1995.

Sec. 466.102. LIQUIDATED DAMAGES; PERFORMANCE BOND. A contract

for the acquisition or provision of facilities, supplies,

equipment, materials, or services related to the operation of the

lottery must provide for liquidated damages and a performance

bond in an amount equal to the executive director's best

available estimate of the revenue that would be lost if the

contractor fails to meet deadlines specified in the contract.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.12,

eff. Sept. 1, 1995.

Sec. 466.103. PROHIBITED CONTRACTS. (a) Except as provided by

Subsection (b), the executive director may not award a contract

for the purchase or lease of facilities, goods, or services

related to lottery operations to a person who would be denied a

license as a sales agent under Section 466.155.

(b) Subsection (a) does not prohibit the executive director from

awarding a contract for the purpose of conducting a promotional

event to a person who would be denied a license as a sales agent

under Section 466.155(a)(4)(C) but not under any other provision

of Section 466.155.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.12,

eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 678, Sec. 1, eff.

Sept. 1, 1999.

Sec. 466.104. ASSISTANCE OF COMPTROLLER. (a) On request of the

executive director, the comptroller shall assist the executive

director in:

(1) acquiring facilities, supplies, materials, equipment, and

services under Subtitle D, Title 10; or

(2) establishing procedures for the executive director's

accelerated acquisition of facilities, supplies, materials,

equipment, and services for the operation of the lottery.

(b) The comptroller may request assistance from the Texas

Facilities Commission in performing its facilities-related duties

under this section.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.12,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 17.19(5),

eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.51, eff. September 1, 2007.

Sec. 466.105. APPLICABILITY OF OTHER LAW. (a) A contract for

the acquisition or provision of facilities, supplies, equipment,

materials, or services related to the operation of the lottery is

not subject to:

(1) Chapter 2054 or 2254; or

(2) Subtitle D, Title 10.

(b) Notwithstanding the provisions of Title 2, Utilities Code,

the commission may negotiate rates and execute contracts with

telecommunications service providers for the interexchange

services necessary for the operation of the lottery. The

commission may acquire transmission facilities by lease,

purchase, or lease-purchase. The acquisition of transmission

facilities must be done on a competitive bid basis if possible.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(14),

6.13, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec.

17.19(5), eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec.

18.21, eff. Sept. 1, 1999.

Sec. 466.106. PREFERENCE FOR TEXAS BUSINESSES. (a) In all

contracts for lottery equipment, supplies, services, and

advertising, the commission and each lottery operator shall give

preference to equipment or supplies produced in this state or

services or advertising offered by bidders from this state, the

cost to the state and quality being equal.

(b) If equipment or supplies produced in this state or services

or advertising offered by a bidder from this state are not equal

in cost and quality, then equipment or supplies produced in

another state or services or advertising offered by a bidder from

another state shall be given preference over foreign equipment,

supplies, services, or advertising.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.14,

eff. Sept. 1, 1995.

Sec. 466.107. MINORITY BUSINESSES. (a) The executive director

and each lottery operator shall take positive steps to:

(1) inform minority businesses of opportunities to:

(A) provide lottery equipment and supplies to the commission;

(B) provide services, including advertising, to the commission

for the operation of the lottery; or

(C) obtain a license to sell lottery tickets;

(2) waive or modify bond requirements, if feasible;

(3) award contracts for lottery equipment or supplies to

minority businesses when possible;

(4) award contracts for lottery services, including advertising,

to minority businesses when possible;

(5) license minority businesses as sales agents;

(6) monitor the effectiveness of the efforts to increase the

ability of minority businesses to do business with the

commission; and

(7) require all bidders or contractors, when appropriate, to

include specific plans or arrangements to use subcontracts with

minority businesses.

(b) In this section:

(1) "Minority business" means a business entity at least 51

percent of which is owned by minority group members or, in the

case of a corporation, at least 51 percent of the shares of which

are owned by minority group members, and that:

(A) is managed and, in daily operations, is controlled by

minority group members; and

(B) is a domestic business entity with a home or branch office

located in this state and is not a branch or subsidiary of a

foreign corporation, firm, or other business entity.

(2) "Minority group members" includes:

(A) African Americans;

(B) American Indians;

(C) Asian Americans; and

(D) Mexican Americans and other Americans of Hispanic origin.

(c) The commission shall annually report to the legislature and

the governor on the level of minority business participation as

pertains to both the commission's contracts and the licensing of

sales agents. The report must include recommendations for the

improvement of minority business opportunities in lottery-related

business.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.15,

eff. Sept. 1, 1995.

Sec. 466.108. TELEVISION CONTRACTS. If the drawing or selection

of winning tickets is televised under a contract with the

commission, the contract must be awarded by competitive bid. The

commission shall adopt rules governing the competitive bidding

process. Money received under the contract shall be deposited in

the state lottery account established under Section 466.355.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.16,

eff. Sept. 1, 1995.

Sec. 466.109. PUBLICITY OF INDIVIDUALS PROHIBITED. (a) A state

officer, including a commission member or the executive director,

or an officer or employee of the commission, may not appear in an

advertisement or promotion for the lottery that is sponsored by

the commission or in a televised lottery drawing. An

advertisement or promotion for the lottery may not contain the

likeness or name of a state officer, including a commission

member or the executive director, or an officer or employee of

the commission.

(b) In connection with providing security for the lottery, this

section does not prohibit a security officer or investigator

employed by the commission from appearing in a televised lottery

drawing or other promotion for the lottery that is sponsored by

the commission .

(c) Notwithstanding this section, the executive director may

designate an employee of the commission to participate in a

promotional event.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.16,

eff. Sept. 1, 1995.

Sec. 466.110. PROHIBITED ADVERTISEMENTS. The legislature

intends that advertisements or promotions sponsored by the

commission or the division for the lottery not be of a nature

that unduly influences any person to purchase a lottery ticket or

number.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.17,

eff. Sept. 1, 1995.

SUBCHAPTER D. LICENSING OF SALES AGENTS

Sec. 466.151. LICENSE REQUIRED. (a) If the executive director

authorizes a person who is not an employee of the commission to

sell tickets, the person must be licensed as a sales agent by the

commission.

(b) The executive director may establish a provisional license

or other classes of licenses necessary to regulate and administer

the quantity and type of lottery games provided at each licensed

location.

(c) The director shall attempt to license minority businesses as

sales agents in at least 20 percent of the licenses issued.

Implementation of this subsection must be consistent with

Sections 466.152-466.154 and the rest of this section.

(d) The director may license as a sales agent each person the

director believes will best serve the public convenience. The

director may not issue a license to a person to engage in

business exclusively as a sales agent. A license may not be

transferred or assigned to any other person or location.

(e) The director may issue a license to a person only if the

director finds that the person's experience, character, and

general fitness are such that the person's participation as a

sales agent will not detract from the integrity, security,

honesty, and fairness of the operation of the lottery.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.18,

eff. Sept. 1, 1995.

Sec. 466.152. LICENSE APPLICATION; FEE. (a) An applicant for a

license under this subchapter must apply to the division under

rules adopted by the commission, provide information necessary to

determine the applicant's eligibility for a license under Section

466.155, and provide other information considered necessary by

the commission.

(b) The applicant must include an application fee with each

application. The director shall set the application fee in an

amount that is at least sufficient to cover the costs incurred by

the division and by the Department of Public Safety to process

the application. The director shall determine from information

provided by the department the amount required for costs incurred

by the department and shall allocate those amounts to the

department at least monthly. If the director denies an

application for a license based on a factor listed in Section

466.154, the director shall refund one-half of the application

fee to the applicant. If the director denies an application based

on another factor, the director may not refund any part of the

application fee.

(c) Applications for licenses must be available for public

inspection during regular office hours.

(d) A separate license is required for each location at which

tickets are to be sold. A person who desires to operate more than

one location to sell tickets must submit a separate application

for each location.

(e) Fees collected under this section shall be deposited in the

state treasury to the credit of the state lottery account.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.19,

eff. Sept. 1, 1995.

Sec. 466.153. CHANGE IN APPLICATION INFORMATION. (a) Except as

provided by Subsection (b), an applicant or sales agent shall

notify the director of any change in the information in the

applicant's or sales agent's most recent application for a

license or renewal of a license. The applicant or sales agent

shall notify the director of the change in the information not

later than the 10th day after the date of the change.

(b) A corporate applicant or sales agent is not required to

notify the director under Subsection (a) of a transfer of less

than 10 percent of the corporate stock unless the transfer

results in a shareholder who previously held 10 percent or less

of the stock holding more than 10 percent of the stock.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993.

Sec. 466.154. RULES. The commission shall adopt rules under

which, before issuing a license to an applicant, the director

shall consider:

(1) the financial responsibility and security of the applicant

and the business or activity in which the applicant is engaged;

(2) the public accessibility of the applicant's place of

business or activity;

(3) the sufficiency of existing sales agents to serve the public

convenience;

(4) whether individuals under 18 years of age constitute a

majority of the applicant's customers or as customers provide a

majority of the applicant's sales volume;

(5) the volume of expected sales; and

(6) any other factor that the director considers appropriate.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.20,

eff. Sept. 1, 1995.

Sec. 466.155. DENIAL OF APPLICATION OR SUSPENSION OR REVOCATION

OF LICENSE. (a) After a hearing, the director shall deny an

application for a license or the commission shall suspend or

revoke a license if the director or commission, as applicable,

finds that the applicant or sales agent:

(1) is an individual who:

(A) has been convicted of a felony, criminal fraud, gambling or

a gambling-related offense, or a misdemeanor involving moral

turpitude, if less than 10 years has elapsed since the

termination of the sentence, parole, mandatory supervision, or

probation served for the offense;

(B) is or has been a professional gambler;

(C) is married to an individual:

(i) described in Paragraph (A) or (B); or

(ii) who is currently delinquent in the payment of any state

tax;

(D) is an officer or employee of the commission or a lottery

operator; or

(E) is a spouse, child, brother, sister, or parent residing as a

member of the same household in the principal place of residence

of a person described by Paragraph (D);

(2) is not an individual, and an individual described in

Subdivision (1):

(A) is an officer or director of the applicant or sales agent;

(B) holds more than 10 percent of the stock in the applicant or

sales agent;

(C) holds an equitable interest greater than 10 percent in the

applicant or sales agent;

(D) is a creditor of the applicant or sales agent who holds more

than 10 percent of the applicant's or sales agent's outstanding

debt;

(E) is the owner or lessee of a business that the applicant or

sales agent conducts or through which the applicant will conduct

a ticket sales agency;

(F) shares or will share in the profits, other than stock

dividends, of the applicant or sales agent; or

(G) participates in managing the affairs of the applicant or

sales agent;

(3) has been finally determined to be:

(A) delinquent in the payment of a tax or other money collected

by the comptroller, the Texas Workforce Commission, or the Texas

Alcoholic Beverage Commission;

(B) in default on a loan made under Chapter 52, Education Code;

or

(C) in default on a loan guaranteed under Chapter 57, Education

Code;

(4) is a person whose location for the sales agency is:

(A) a location licensed for games of bingo under Chapter 2001,

Occupations Code;

(B) on land that is owned by:

(i) this state; or

(ii) a political subdivision of this state and on which is

located a public primary or secondary school, an institution of

higher education, or an agency of the state; or

(C) a location for which a person holds a wine and beer

retailer's permit, mixed beverage permit, mixed beverage late

hours permit, private club registration permit, or private club

late hours permit issued under Chapter 25, 28, 29, 32, or 33,

Alcoholic Beverage Code; or

(5) has violated this chapter or a rule adopted under this

chapter.

(b) If the director proposes to deny an application for a

license or the commission proposes to suspend or revoke a license

under this section, the applicant or sales agent is entitled to

written notice of the time and place of the hearing. A notice may

be served on an applicant or sales agent personally or sent by

certified or registered mail, return receipt requested, to the

person's mailing address as it appears on the commission's

records. A notice must be served or mailed not later than the

20th day before the date of the hearing. The commission shall

provide for a formal administrative hearings process.

(c) At a hearing, an applicant or sales agent must show by a

preponderance of the evidence why the application should not be

denied or the license suspended or revoked.

(d) The director shall give an applicant or sales agent written

notice of a denial of an application or a suspension or

revocation of a license.

(e) The director may not issue a license to a person who has

previously had a license under this chapter revoked unless the

director is satisfied the person will comply with this chapter

and the rules adopted under this chapter. The director may

prescribe the terms under which a suspended license will be

reissued.

(f) The director may not issue a license to an applicant who

fails to certify to the director the applicant's compliance with

the federal Americans with Disabilities Act of 1990 (42 U.S.C.

Section 12101 et seq.).

(g) For purposes of Subsection (a)(3), the comptroller, Texas

Workforce Commission, Texas Alcoholic Beverage Commission, Texas

Higher Education Coordinating Board, and Texas Guaranteed Student

Loan Corporation shall each provide the executive director with a

report of persons who have been finally determined to be

delinquent in the payment of any money owed to or collected by

that agency. The commission shall adopt rules regarding the form

and frequency of reports under this subsection.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.21,

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 696, Sec. 1, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1275, Sec. 51, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 394, Sec. 1, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 14.760, eff. Sept.

1, 2001.

Sec. 466.156. BOND; INSURANCE. (a) Each sales agent shall post

a cash bond, surety bond, letter of credit, certificate of

deposit, or other security approved by the executive director,

including the contribution of cash to a pooled bond fund

established by the executive director to protect the state from

possible losses. The amount of the security shall be determined

by the executive director and must reflect the possible losses to

the state from the operation of the sales agent. The total amount

retained in a pooled bond fund established under this subsection

may not exceed $5 million.

(b) The executive director may also require a sales agent to

maintain insurance if necessary to protect the interests of the

state.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.22,

eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 458, Sec. 1, eff.

Sept. 1, 1999.

Sec. 466.157. DISPLAY OF LICENSE. As prescribed by rule, each

sales agent shall prominently display the license in each place

of business or activity at which the sales agent sells tickets.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.22,

eff. Sept. 1, 1995.

Sec. 466.158. EXPIRATION OF LICENSE; RENEWAL. (a) Unless

suspended or revoked, a license expires on the date specified in

the license, which may not be later than the second anniversary

of its date of issuance.

(b) The commission shall adopt rules for the renewal of

licenses. The director shall set the fee for a renewal of a

license in an amount at least sufficient to cover the cost of

processing the renewal.

(c) A sales agent must file a renewal application and pay the

renewal fee before the sales agent's license expires.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.23,

eff. Sept. 1, 1995.

Sec. 466.159. DEATH, DISSOLUTION, OR BANKRUPTCY OF SALES AGENT.

(a) A license issued under this chapter expires on:

(1) the death of a sales agent who is an individual;

(2) the dissolution of a sales agent that is not an individual;

or

(3) the bankruptcy or receivership of a sales agent.

(b) If a license expires under Subsection (a) and the sales

agent's successor in interest desires to operate the sales

agency, the successor shall file an application for an extended

license not later than the 30th day after the date the license

expired. The application must state the basis for the applicant's

claim to be the successor in interest to the sales agent and must

contain a certification that the applicant would be eligible for

a license under Section 466.155. The director shall permit a

qualified applicant to operate under an extended license for not

more than one year or until a new license is issued to the

applicant, whichever occurs first.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993.

Sec. 466.160. SUMMARY SUSPENSION OF LICENSE. (a) The

commission may suspend a sales agent's license summarily without

notice or hearing if the commission finds that the action is

necessary to maintain the integrity, security, honesty, or

fairness of the operation or administration of the lottery or to

prevent financial loss to the state and:

(1) the sales agent fails to deposit money received from ticket

sales under Section 466.351;

(2) an event occurs that would render the sales agent ineligible

for a license under Section 466.155;

(3) the sales agent refuses to permit the executive director,

the director, the commission, or the state auditor to examine the

agent's books, records, papers, or other objects under Section

466.017(b); or

(4) the executive director learns the sales agent has failed to

disclose information that would, if disclosed, render the sales

agent ineligible for a license under Section 466.155.

(b) The commission may summarily suspend a sales agent's license

if proceedings for a preliminary hearing before the commission or

the commission's representative are initiated simultaneously with

the summary suspension. The preliminary hearing shall be set for

a date not later than 10 days after the date of the summary

suspension, unless the parties agree to a later date.

(c) At the preliminary hearing, the sales agent must show cause

why the license should not remain suspended pending a final

hearing on suspension or revocation. Chapter 2001 does not apply

in the administration and enforcement of the summary suspension

of a license under this section. The rules governing a hearing on

any other license suspension or revocation under this chapter

govern a final administrative hearing under this subsection.

(d) To initiate a proceeding to summarily suspend a sales

agent's license, the commission must serve notice to the sales

agent informing the agent of the right to a preliminary hearing

and of the time and place of the preliminary hearing. The notice

must be personally served on the sales agent or an officer,

employee, or agent of the sales agent or sent by certified or

registered mail, return receipt requested, to the sales agent's

mailing address as it appears on the commission's records. The

notice must state the alleged violations that constitute grounds

for summary suspension. The suspension is effective at the time

the notice is served. If notice is served in person, the sales

agent shall immediately surrender the license to the commission.

If notice is served by mail, the sales agent shall immediately

return the license to the commission. If the sales agent uses an

on-line electronic terminal to sell tickets, the director or a

lottery operator on the instructions of the director may

terminate the connection of the terminal to the commission's

lottery computer at the time:

(1) the proceeding to summarily suspend the license is

initiated; or

(2) the division discovers the sales agent has failed to deposit

money received from ticket sales, if the sales agent's license is

being summarily suspended under Subsection (a)(1).

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(50),

6.24, eff. Sept. 1, 1995.

Sec. 466.161. IMMUNITY; CIVIL ACTIONS. (a) A sales agent

acting in good faith is immune from civil liability for an act or

omission within the course and scope of the agent's license under

this chapter.

(b) This section does not waive any immunity of the commission

or this state.

(c) This section does not create a cause of action against this

state, the commission, a commission employee, or a sales agent.

(d) The immunity provided by Subsection (a) does not apply to a

cause of action for personal injury or wrongful death.

Added by Acts 2005, 79th Leg., Ch.

713, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. CRIMINAL HISTORY INVESTIGATIONS

Sec. 466.201. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION.

(a) The commission is entitled to conduct an investigation of

and is entitled to obtain criminal history record information

maintained by the Department of Public Safety, the Federal Bureau

of Investigation Identification Division, or another law

enforcement agency to assist in the investigation of:

(1) a sales agent or an applicant for a sales agent license;

(2) a person required to be named in a license application;

(3) a lottery operator or prospective lottery operator;

(4) an employee of a lottery operator or prospective lottery

operator, if the employee is or will be directly involved in

lottery operations;

(5) a person who manufactures or distributes lottery equipment

or supplies, or a representative of a person who manufactures or

distributes lottery equipment or supplies offered to the lottery;

(6) a person who has submitted a written bid or proposal to the

commission in connection with the procurement of goods or

services by the commission, if the amount of the bid or proposal

exceeds $500;

(7) an employee or other person who works for or will work for a

sales agent or an applicant for a sales agent license;

(8) a person who proposes to enter into or who has a contract

with the commission to supply goods or services to the

commission; or

(9) if a person described in Subdivisions (1) through (8) is not

an individual, an individual who:

(A) is an officer or director of the person;

(B) holds more than 10 percent of the stock in the person;

(C) holds an equitable interest greater than 10 percent in the

person;

(D) is a creditor of the person who holds more than 10 percent

of the person's outstanding debt;

(E) is the owner or lessee of a business that the person

conducts or through which the person will conduct lottery-related

activities;

(F) shares or will share in the profits, other than stock

dividends, of the person;

(G) participates in managing the affairs of the person; or

(H) is an employee of the person who is or will be involved in:

(i) selling tickets; or

(ii) handling money from the sale of tickets.

(b) The commission shall conduct an investigation of and obtain

criminal history record information maintained by the Department

of Public Safety, the Federal Bureau of Investigation

Identification Division, or another law enforcement agency to

assist in the investigation of:

(1) the executive director or a prospective executive director;

or

(2) an employee or prospective employee of the commission.

(c) Not later than the first anniversary after the date of each

renewal, the commission shall obtain criminal history record

information maintained by the Department of Public Safety on a

sales agent whose license is renewed under Section 466.158.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.25,

eff. Sept. 1, 1995.

Sec. 466.202. FINGERPRINTS. (a) The executive director may

discharge from employment an employee of the commission who fails

to provide a complete legible set of fingerprints on request. The

executive director may refuse to consider a prospective employee

of the commission who fails to provide a complete legible set of

fingerprints on request.

(b) The executive director may deny an application for a license

or the commission may suspend or revoke a license if the

applicant or sales agent fails on request to provide a complete

legible set of fingerprints of a person required to be named in a

license application.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.26,

eff. Sept. 1, 1995.

Sec. 466.203. DEPARTMENT OF PUBLIC SAFETY ASSISTANCE; COSTS OF

INVESTIGATION. (a) The executive director may request the

cooperation of the Department of Public Safety to perform a

background investigation of a person listed in Section 466.201(a)

or (b). The executive director shall reimburse the department for

the actual cost of an investigation.

(b) The executive director may require a person who is subject

to investigation to pay all costs of the investigation and to

provide any information, including fingerprints, necessary to

carry out the investigation or facilitate access to state or

federal criminal history record information. Payments made to the

executive director under this subsection shall be deposited in

the general revenue fund and may be used to reimburse the

Department of Public Safety for the actual costs of an

investigation.

(c) Unless otherwise prohibited by law, the Department of Public

Safety may retain any record or information submitted to it under

this section. The department shall notify the executive director

of any change in information provided to the executive director

when the department learns of the change.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.27,

eff. Sept. 1, 1995.

Sec. 466.204. ACCESS TO INTERNAL REVENUE SERVICE INFORMATION.

The executive director may obtain information relating to a

person's qualification for licensing, employment, or contracting

under this chapter from the Internal Revenue Service under a

contract between the comptroller and the Internal Revenue Service

on:

(1) a sales agent or an applicant for a sales agent license;

(2) an employee or prospective employee of the commission;

(3) a person required to be named in a license application;

(4) a lottery operator or prospective lottery operator;

(5) an employee of a lottery operator or prospective lottery

operator, if the employee is or will be directly involved in

lottery operations;

(6) a person who manufactures or distributes lottery equipment

or supplies, or a representative of a person who manufactures or

distributes lottery equipment or supplies offered to the lottery;

(7) a person who has submitted a written bid or proposal to the

commission in connection with the procurement of goods or

services by the commission;

(8) an employee or other person who works for or will work for a

sales agent or an applicant for a sales agent license; or

(9) a person who proposes to enter into or who has a contract

with the commission to supply goods or services to the

commission.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.27,

eff. Sept. 1, 1995.

Sec. 466.205. CONFIDENTIAL INFORMATION. (a) All information

received by the executive director from the Internal Revenue

Service is confidential and may only be used as provided by the

contract between the comptroller and the Internal Revenue Service

under which the information was obtained.

(b) The commission shall adopt rules governing the custody and

use of criminal history record information obtained under this

subchapter. The comptroller shall adopt necessary rules

governing the custody and use of information obtained from the

Internal Revenue Service under this subchapter.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.28,

eff. Sept. 1, 1995.

SUBCHAPTER F. REGULATION OF GAMES

Sec. 466.251. TICKETS. (a) The executive director shall

prescribe the form of tickets.

(b) Repealed by Acts 2003, 78th Leg., ch. 198, Sec. 2.72(b).

(c) The overall estimated odds of winning a prize in a

particular lottery game must be printed on each ticket and

prominently displayed in association with the sale of lottery

products. The estimate must be based on reasonable projections

and past experience.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.29,

eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 198, Sec. 2.72(b),

eff. Sept. 1, 2003.

Sec. 466.252. PURCHASE OF TICKET AGREEMENT TO ABIDE BY RULES.

(a) By purchasing a ticket in a particular lottery game, a

player agrees to abide by and be bound by the commission's rules,

including the rules applicable to the particular lottery game

involved. The player also acknowledges that the determination of

whether the player is a valid winner is subject to:

(1) the commission's rules and claims procedures, including

those developed for the particular lottery game involved; and

(2) any validation tests established by the commission for the

particular lottery game involved.

(b) If the lottery uses tickets, an abbreviated form of the

rules or a reference to the rules may appear on the tickets.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.30,

eff. Sept. 1, 1995.

Sec. 466.254. PURCHASE OF TICKET BY OR PAYMENT OF PRIZE TO

CERTAIN PERSONS. A person may not purchase a ticket or claim,

collect, or receive a lottery prize or a share of a lottery prize

if the person is:

(1) a member, officer, or employee of a person that has a

contract with the commission to sell or lease goods or services

used in the operation of the lottery, and the member, officer, or

employee is directly involved in selling or leasing the goods or

performing the services that are the subject of the contract with

the commission;

(2) a member, officer, or employee of a lottery operator;

(3) an officer or employee of the commission; or

(4) a spouse, child, brother, sister, or parent residing as a

member of the same household in the principal place of residence

of a person described by Subdivision (1), (2), or (3).

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.32,

eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 678, Sec. 2, eff.

Sept. 1, 1999.

Sec. 466.256. REPRESENTATIVES BY PERSON CLAIMING LOTTERY PRIZE.

A person claiming or attempting to claim a lottery prize or a

share of a lottery prize represents that the ticket or other item

showing that the person is entitled to the prize or share was

lawfully obtained, is not stolen, forged, or altered, and has not

previously been redeemed.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 6.34, eff. Sept. 1,

1995.

SUBCHAPTER G. OFFENSES

Sec. 466.3011. VENUE. Venue is proper in Travis County or any

county in which venue is proper under Chapter 13, Code of

Criminal Procedure, for:

(1) an offense under this chapter;

(2) an offense under the Penal Code, if the accused:

(A) is a lottery operator, lottery vendor, sales agent, or

employee of the division; and

(B) is alleged to have committed the offense while engaged in

lottery activities; or

(3) an offense that involves property consisting of or including

lottery tickets under Title 7 or 11, Penal Code.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 6.35, eff. Sept. 1,

1995.

Sec. 466.3012. AGGREGATION OF AMOUNTS INVOLVED. When amounts

are claimed, attempted to be claimed, or obtained in violation of

this chapter pursuant to one scheme or continuing course of

conduct, whether from the same or several sources, the conduct

may be considered as one offense and the amounts aggregated in

determining the grade of the offense.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 6.35, eff. Sept. 1,

1995.

Sec. 466.302. SALE OF TICKET AT PRICE GREATER THAN FIXED PRICE.

(a) A person commits an offense if the person intentionally or

knowingly sells a ticket at a price the person knows is greater

than that fixed by the commission or by the lottery operator

authorized to set that price.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.36,

eff. Sept. 1, 1995.

Sec. 466.303. SALE OF TICKET BY UNAUTHORIZED PERSON. (a)

Except as provided by Subsection (b), a person who is not a sales

agent or an employee of a sales agent commits an offense if the

person intentionally or knowingly sells a ticket.

(b) A lottery operator may sell tickets to a sales agent. A

person who is not a sales agent may distribute tickets as

premiums to customers, employees, or other persons who deal with

the person if no purchase is required to entitle the recipient to

the ticket. A qualified organization as defined in Section

2002.002, Occupations Code, may distribute tickets as a prize in

a raffle authorized by Chapter 2002, Occupations Code.

(c) An offense under this section is a felony of the third

degree.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.37,

eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1420, Sec. 14.761,

eff. Sept. 1, 2001.

Sec. 466.304. SALE OF TICKET AT UNAUTHORIZED LOCATION. (a) A

person commits an offense if the person sells a ticket at a

location other than the location of a sales agency.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993.

Sec. 466.305. SALE OF TICKET ON CREDIT. (a) A sales agent or

an employee of a sales agent commits an offense if the person

intentionally or knowingly sells a ticket to another person by

extending credit or lending money to the person to enable the

person to purchase the ticket.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993.

Sec. 466.3051. SALE OF TICKET TO OR PURCHASE OF TICKET BY PERSON

YOUNGER THAN 18 YEARS OF AGE. (a) A sales agent or an employee

of a sales agent commits an offense if the person intentionally

or knowingly sells or offers to sell a ticket to an individual

that the person knows is younger than 18 years of age.

(b) An individual who is younger than 18 years of age commits an

offense if the individual:

(1) purchases a ticket; or

(2) falsely represents the individual to be 18 years of age or

older by displaying evidence of age that is false or fraudulent

or misrepresents in any way the individual's age in order to

purchase a ticket.

(c) A person 18 years of age or older may purchase a ticket to

give as a gift to another person, including an individual younger

than 18 years of age.

(d) It is a defense to the application of Subsection (b) that

the individual younger than 18 years of age is participating in

an inspection or investigation on behalf of the commission or

other appropriate governmental entity regarding compliance with

this section.

(e) An offense under Subsection (a) is a Class C misdemeanor.

(f) An offense under Subsection (b) is punishable by a fine not

to exceed $250.

Renumbered from Sec. 466.253 and amended by Acts 1995, 74th Leg.,

ch. 76, Sec. 6.31, eff. Sept. 1, 1995. Amended by Acts 2001, 77th

Leg., ch. 696, Sec. 1, eff. Sept. 1, 2001.

Sec. 466.3052. PURCHASE AND SALE OF TICKETS. (a) A person

commits an offense if the person intentionally or knowingly sells

a ticket and the person accepts anything other than the following

as payment for the ticket:

(1) United States currency;

(2) a negotiable instrument in the form of a check that meets

the requirements of Section 3.104, Business & Commerce Code;

(3) a debit made through a financial institution debit card;

(4) a coupon or voucher issued by the commission for purposes of

purchasing a lottery ticket; or

(5) a mail order subscription on a mail order subscription form

authorized by the commission.

(b) An offense under this section is a Class C misdemeanor.

Renumbered from Sec. 466.255 and amended by Acts 1995, 74th Leg.,

ch. 76, Sec. 6.33, eff. Sept. 1, 1995. Amended by Acts 1999, 76th

Leg., ch. 687, Sec. 1, eff. Sept. 1, 1999.

Sec. 466.3053. PURCHASE OF TICKET WITH PROCEEDS OF AFDC CHECK OR

FOOD STAMPS. (a) A person commits an offense if the person

intentionally or knowingly purchases a ticket with:

(1) the proceeds of a check issued as a payment under the Aid to

Families with Dependent Children program administered under

Chapter 31, Human Resources Code; or

(2) a food stamp coupon issued under the food stamp program

administered under Chapter 33, Human Resources Code.

(b) An offense under this section is a Class C misdemeanor.

Renumbered from Sec. 466.255 and amended by Acts 1995, 74th Leg.,

ch. 76, Sec. 6.33, eff. Sept. 1, 1995.

Sec. 466.3054. GROUP PURCHASE ARRANGEMENTS. (a) A person

commits an offense if, for financial gain, the person establishes

or promotes a group purchase or pooling arrangement under which

tickets are purchased on behalf of the group or pool and any

prize is divided among the members of the group or pool, and the

person intentionally or knowingly:

(1) uses any part of the funds solicited or accepted for a

purpose other than purchasing tickets on behalf of the group or

pool; or

(2) retains a share of any prize awarded as compensation for

establishing or promoting the group purchase or pooling

arrangement.

(b) An offense under this section is a felony of the third

degree.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 6.38, eff. Sept. 1,

1995.

Sec. 466.306. FORGERY; ALTERATION OF TICKET. (a) A person

commits an offense if the person intentionally or knowingly

alters or forges a ticket.

(b) An offense under this section is a felony of the third

degree unless it is shown on the trial of the offense that the

prize alleged to be authorized by the ticket forged or altered is

greater than $10,000, in which event the offense is a felony of

the second degree.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993.

Sec. 466.307. INFLUENCING SELECTION OF WINNER. (a) A person

commits an offense if the person intentionally or knowingly

influences or attempts to influence the selection of the winner

of a lottery game.

(b) An offense under this section is a felony of the third

degree unless it is shown on the trial of the offense that a

prize in the game influenced or attempted to be influenced is

greater than $10,000, in which event the offense is a felony of

the second degree.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993.

Sec. 466.308. CLAIMING LOTTERY PRIZE BY FRAUD. (a) A person

commits an offense if the person intentionally or knowingly:

(1) claims a lottery prize or a share of a lottery prize by

means of fraud, deceit, or misrepresentation; or

(2) aids or agrees to aid another person or persons to claim a

lottery prize or a share of a lottery prize by means of fraud,

deceit, or misrepresentation.

(b) In this section, "claim" includes an attempt to claim,

without regard to whether the attempt is successful.

(c) An offense under this section is a Class A misdemeanor

unless it is shown on the trial of the offense that:

(1) the amount claimed is greater than $200 but not more than

$10,000, in which event the offense is a felony of the third

degree;

(2) the amount claimed is greater than $10,000, in which event

the offense is a felony of the second degree; or

(3) the person has previously been convicted of an offense under

Section 466.306, 466.307, 466.309, 466.310, or this section, in

which event the offense is a felony of the third degree, unless

the offense is designated as a felony of the second degree under

Subdivision (2).

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.39,

eff. Sept. 1, 1995.

Sec. 466.309. TAMPERING WITH LOTTERY EQUIPMENT. (a) A person

commits an offense if the person intentionally or knowingly

tampers with, damages, defaces, or renders inoperable any vending

machine, electronic computer terminal, or other mechanical device

used in a lottery game.

(b) An offense under this section is a felony of the third

degree.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993.

Sec. 466.310. CERTAIN TRANSFERS OF CLAIMS. (a) A person

commits an offense if the person:

(1) induces another person to assign or transfer a right to

claim a prize;

(2) offers for sale the right to claim a prize; or

(3) offers, for compensation, to claim the prize of another

person.

(b) An offense under this section is a felony of the third

degree, unless it is shown on the trial of the offense that the

prize involved is greater than $10,000, in which event the

offense is a felony of the second degree.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993.

Sec. 466.311. REPORTING AND RECORD VIOLATIONS. (a) A person

commits an offense if the person, in a license application, in a

book or record required to be maintained by this chapter or a

rule adopted under this chapter, or in a report required to be

submitted by this chapter or a rule adopted under this chapter:

(1) intentionally or knowingly makes a statement or entry that

the person knows to be false or misleading; or

(2) fails to maintain or make an entry the person knows is

required to be maintained or made.

(b) A person commits an offense if the person knowingly refuses

to produce for inspection by the director, executive director,

commission, or state auditor a book, record, or document required

to be maintained or made by this chapter or a rule adopted under

this chapter.

(c) An offense under this section is a Class A misdemeanor.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.40,

eff. Sept. 1, 1995.

Sec. 466.312. FALSE, INCORRECT, OR DECEPTIVE STATEMENT. (a) A

person commits an offense if the person intentionally or

knowingly makes a material and false, incorrect, or deceptive

statement to a person conducting an investigation or exercising

discretion under this chapter or a rule adopted under this

chapter.

(b) In this section, "statement" includes:

(1) a written or oral statement; and

(2) a sworn or unsworn statement.

(c) An offense under this section is a Class A misdemeanor.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.41,

eff. Sept. 1, 1995.

Sec. 466.313. CONSPIRACY. (a) A person commits an offense of

conspiracy if, with intent that an offense under this chapter be

committed:

(1) the person agrees with one or more other persons that they

or one or more of them engage in conduct that would constitute

the offense; and

(2) one or more of the persons agreeing under Subdivision (1)

performs an overt act in pursuance of the agreement.

(b) An agreement constituting a conspiracy may be inferred from

acts of the parties.

(c) It is no defense to prosecution for conspiracy under this

section that:

(1) one or more of the coconspirators is not criminally

responsible for the object offense;

(2) one or more of the coconspirators has been acquitted, so

long as at least two coconspirators have not been acquitted;

(3) one or more of the coconspirators has not been prosecuted or

convicted, has been convicted of a different offense, or is

immune from prosecution;

(4) the actor belongs to a class of persons that by definition

of the object offense is legally incapable of committing the

object offense in an individual capacity; or

(5) the object offense was not actually committed.

(d) An offense under this section is one category lower than the

most serious offense under this chapter that is the object of the

conspiracy, and if the most serious offense under this chapter

that is the object of the conspiracy is a felony of the third

degree, the offense is a Class A misdemeanor.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993.

Sec. 466.317. PROHIBITION AGAINST SALE OF CERTAIN LOTTERY

TICKETS. (a) Except as permitted by a compact entered into

under Subsection (b), a person may not sell or offer for sale in

this state any interest in a lottery of another state or state

government or an Indian tribe or tribal government, including an

interest in an actual lottery ticket, receipt, contingent promise

to pay, order to purchase, or other record of the interest.

(b) The state may enter into a compact with another state or

state government or an Indian tribe or tribal government to

permit the sale of lottery tickets of this state in the state's,

tribe's, or government's jurisdiction and to allow the sale of

the state's, tribe's, or government's lottery tickets in this

state.

(c) A person commits an offense if the person violates this

section. An offense under this section is a Class A misdemeanor.

Added by Acts 1995, 74th Leg., ch. 696, Sec. 2, eff. Sept. 1,

1995.

SUBCHAPTER H. REVENUE

Sec. 466.351. DELIVERY OF FUNDS. (a) Except as provided by

Subsection (d), all revenue received from the sale of tickets and

all money credited to the state lottery account from any other

source shall be deposited in the state treasury through approved

state depositories on the settlement day or days established by

the director.

(b) The director may require sales agents to establish separate

electronic funds transfer accounts for the purposes of depositing

money from ticket sales, making payments to the division, and

receiving payments from the division. The commission by rule

shall establish the procedures for depositing money from ticket

sales into electronic funds transfer accounts, as well as other

procedures regarding the handling of money from ticket sales.

(c) The director may not permit a sales agent to make payments

to the division or a lottery operator in cash.

(d) The director may provide for a sales agent to retain from

the money received from the sale of tickets the amount of prizes

paid by the agent or the agent's commission, if any, and may

establish how often the agent will make settlement payments to

the treasury.

(e) The director may provide for a sales agent to pay amounts

received for the sale of tickets directly to an officer or

employee of the division for immediate deposit in the state

treasury.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.45,

eff. Sept. 1, 1995.

Sec. 466.352. REPORTING BY SALES AGENT; RECORDS. (a) The

director may require a sales agent to file with the division

reports of receipts and transactions relating to the sale of

tickets in the form and containing the information that the

director requires.

(b) Each sales agent shall maintain records adequate to

establish the disposition of each ticket provided to the sales

agent, the amounts of money received for the sale of those

tickets, and any prizes awarded by the sales agent.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993.

Sec. 466.353. LIABILITY OF SALES AGENT. (a) A sales agent is

liable to the division for all tickets accepted or generated by

the sales agent or any employee or agent of the sales agent, and

tickets shall be deemed to have been purchased by the sales agent

unless returned to the division within the time and manner

prescribed by the division.

(b) Money received by a sales agent from the sales of tickets,

less the amount retained for prizes paid by the sales agent or

for the agent's commission, if any, together with any unsold

tickets, shall be held in trust for the benefit of the state

before delivery to a lottery operator or the division or

electronic transfer to the state treasury, and the sales agent is

liable to the division for the full amount of the money or unsold

tickets so held. If the sales agent is not an individual, each

officer, director, or owner of the sales agent is personally

liable to the division for the full amount of the money or unsold

tickets held in trust for the benefit of the state.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993.

Sec. 466.354. DUTIES OF COMPTROLLER. (a) The comptroller, in

consultation with the director, shall establish procedures for

the efficient implementation and operation of an electronic funds

transfer system to meet the needs of the director under this

chapter.

(b) The comptroller periodically shall file reports with the

executive director providing information regarding the revenue

credited to the state lottery account, the investments of the

money in the account, and the distributions made from the

account.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.46,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1423, Sec. 8.2,

eff. Sept. 1, 1997.

Sec. 466.355. STATE LOTTERY ACCOUNT. (a) The state lottery

account is a special account in the general revenue fund. The

account consists of all revenue received from the sale of

tickets, license and application fees under this chapter, and all

money credited to the account from any other fund or source under

law. Interest earned by the state lottery account shall be

deposited in the unobligated portion of the general revenue fund.

(b) Money in the state lottery account may be used only for the

following purposes and shall be distributed as follows:

(1) the payment of prizes to the holders of winning tickets;

(2) the payment of costs incurred in the operation and

administration of the lottery, including any fees received by a

lottery operator, provided that the costs incurred in a fiscal

biennium may not exceed an amount equal to 12 percent of the

gross revenue accruing from the sale of tickets in that biennium;

(3) the establishment of a pooled bond fund, lottery prize

reserve fund, unclaimed prize fund, and prize payment account;

and

(4) the balance, after creation of a reserve sufficient to pay

the amounts needed or estimated to be needed under Subdivisions

(1) through (3), to be transferred on or before the 15th day of

each month as follows:

(A) the portion of the balance attributable to the lottery game

operated under Section 466.027 to the fund for veterans'

assistance established by Section 434.017; and

(B) the remainder to the foundation school fund.

(c) Each August the comptroller shall:

(1) estimate the amount to be transferred to the foundation

school fund on or before September 15; and

(2) notwithstanding Subsection (b)(4), transfer the amount

estimated in Subdivision (1) to the foundation school fund before

August installment payments are made under Section 42.259,

Education Code.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.47,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 592, Sec. 3.02,

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1178, Sec. 1, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1158, Sec. 29, eff. June

15, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1385, Sec. 7(a), eff. June 19, 2009.

Sec. 466.357. APPLICABILITY OF CONSTITUTIONAL PROVISIONS. For

purposes of Article III, Section 49a, and Article VIII, Section

22, of the Texas Constitution:

(1) funds received from the operation of a lottery are not

revenue; and

(2) expenses of operating the lottery and paying prizes are not

expenses of state government.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993.

Sec. 466.358. COMPENSATION OF SALES AGENT. (a) The director

and each lottery operator shall determine the compensation to be

paid to sales agents for the sale of tickets as provided by this

section. The compensation paid to a sales agent may not be an

amount less than five percent of the retail price of the tickets

sold plus, at the discretion of the director or lottery operator

supervising the lottery game involved, an incentive bonus based

on attainment of sales volume, the redemption of winning tickets,

or other objectives specified by the director or lottery operator

for each type of lottery.

(b) The division or a lottery operator may run sales agent

incentive games for sales agents using the incentive bonus amount

or other amounts allocated by the director as compensation for

sales agents.

(c) to (e) Repealed by Acts 2001, 77th Leg., ch. 394, Sec. 4,

eff. Sept. 1, 2001.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1997, 75th Leg., ch. 1104, Sec. 2, eff.

Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 394, Sec. 4,

eff. Sept. 1, 2001.

Sec. 466.359. COMPENSATION OF SALES AGENT FOR PURPOSES OF

CONTRACTUAL RENTAL PAYMENT. If a sales agent's rental payments

for premises are contractually computed in whole or in part on

the basis of a percentage of the lessee's retail sales and if the

computation of the lessee's rental payment is not explicitly

defined to include sales of tickets in a state-operated lottery,

the compensation received by the sales agent from the lottery is

considered to be the net amount of the lessee's retail sales of

tickets for the purpose of computing the rental payment.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993.

SUBCHAPTER I. PRIZES

Sec. 466.401. TICKET VALIDATION; DRAWINGS. (a) The department

of security shall supervise ticket validation and lottery

drawings.

(b) If a lottery game involves a drawing, the drawing must be

open to the public. An independent certified public accountant

must witness the drawing.

(c) An employee of the division and the independent certified

public accountant witnessing the drawing shall inspect any

equipment used in the drawing. The equipment must be inspected

immediately before and after the drawing. The drawing and

inspections must be recorded on video and audio tape.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993.

Sec. 466.402. PAYMENT OF PRIZES GENERALLY. (a) The director

may authorize prizes to be paid by warrants to be drawn on the

state lottery account.

(b) The payment of a prize in an amount of $600 or more may be

made only by the director.

(c) The director may authorize a sales agent to pay a prize in

an amount less than $600 after performing procedures to validate

the winning ticket as required by the director. A prize paid

under this subsection is not required to be paid by warrant on

the state lottery account.

(d) The state is discharged of all further liability on the

payment of a prize under Section 466.403, 466.404, 466.406,

466.407, or 466.410 or this section or under any additional

procedures established by rule.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1999, 76th Leg., ch. 1394, Sec. 1, eff.

Sept. 1, 1999.

Sec. 466.403. PAYMENT OF PRIZE IN INSTALLMENTS. If the director

determines that prize money is to be paid in installments, the

comptroller shall invest funds from the state lottery account as

necessary to ensure the payment of the installments. The

investments may be in securities, annuities, or other instruments

as determined by the comptroller.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.21,

eff. Sept. 1, 1997.

Sec. 466.404. PAYMENT OF PRIZE TO MULTIPLE WINNERS. (a) A

specific prize as set forth by the prize structure of a specific

lottery game may not be paid more than once. If the director

determines that more than one claimant has been awarded a

specific unpaid prize in a specific lottery game, each claimant

is entitled only to an equal share of the prize.

(b) The director shall pay the cash equivalent of a prize other

than prize money if more than one person is entitled to share the

prize as provided by Subsection (a).

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993.

Sec. 466.405. PAYMENT OF PRIZE AWARDED TO MINOR. (a) If a

minor is entitled to prize money on a winning ticket in an amount

less than $600, the director may make payment by delivery to an

adult member of the minor's family, or to the minor's guardian,

of a warrant payable to the order of the minor.

(b) If a minor is entitled to prize money on a winning ticket in

an amount of $600 or more, the director may direct payment to the

minor by depositing the amount of the prize in any financial

institution to the credit of an adult member of the minor's

family or of the minor's guardian as custodian for the minor.

(c) The director shall pay the cash equivalent of a prize other

than prize money if the person entitled to claim the prize is a

minor. Payment of the cash equivalent of a prize other than prize

money to a minor shall be made as provided by Subsections (a) and

(b).

(d) A person designated to receive payment on behalf of a minor

has the powers and duties of a custodian under Chapter 141,

Property Code.

(e) In this section:

(1) "Adult" means an individual who is at least 18 years of age.

(2) "Custodian," "financial institution," "guardian," and

"member of the minor's family," have the meanings assigned by

Section 141.002, Property Code.

(3) "Minor" means an individual who is younger than 18 years of

age.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

190, Sec. 1, eff. September 1, 2009.

Sec. 466.406. RIGHT TO PRIZE NOT GENERALLY ASSIGNABLE. (a)

Except as provided by this section and Section 466.410, the right

of any person to a prize is not assignable.

(b) Payment of prize payments not previously assigned as

provided by this section or Section 466.410 shall be made to the

estate of a deceased prizewinner if the prizewinner was an

individual.

(c) A prize to which a winner is otherwise entitled may be paid

to any person under an appropriate judicial order.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1999, 76th Leg., ch. 1394, Sec. 2, eff.

Sept. 1, 1999.

Sec. 466.407. DEDUCTIONS FROM PRIZES. (a) The executive

director shall deduct the amount of a delinquent tax or other

money from the winnings of a person who has been finally

determined to be:

(1) delinquent in the payment of a tax or other money collected

by the comptroller, the Texas Workforce Commission, or the Texas

Alcoholic Beverage Commission;

(2) delinquent in making child support payments administered or

collected by the attorney general;

(3) delinquent in reimbursing the Texas Department of Human

Services for a benefit granted in error under the food stamp

program or the program of financial assistance under Chapter 31,

Human Resources Code;

(4) in default on a loan made under Chapter 52, Education Code;

or

(5) in default on a loan guaranteed under Chapter 57, Education

Code.

(b) If a person's winnings exceed a delinquency under Subsection

(a), the director shall pay the balance to the person. The

director shall transfer the amount deducted to the appropriate

agency.

(c) The attorney general, comptroller, Texas Workforce

Commission, Texas Alcoholic Beverage Commission, Texas Department

of Human Services, Texas Higher Education Coordinating Board, and

Texas Guaranteed Student Loan Corporation shall each provide the

executive director with a report of persons who have been finally

determined to be delinquent in the payment of a tax or other

money collected by the agency. The commission shall adopt rules

regarding the form and frequency of reports under this

subsection.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.48,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 135, Sec. 1, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1104, Sec. 3, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1153, Sec. 3.04(a), eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 8.22, eff. Sept. 1,

1997.

Text of section as added by Acts 1997, 75th Leg., ch. 135, Sec. 2

Sec. 466.4075. DEDUCTIONS OF CHILD SUPPORT FROM CERTAIN LOTTERY

WINNINGS. (a) This section applies only to a prize that is

required to be awarded by the director under Section 466.402(b).

(b) The executive director shall deduct an amount a court has

ordered to pay as delinquent from a person's winnings if the

executive director has been provided with a certified copy of a

court order and a notice of child support lien for delinquent

child support created under Subchapter G, Chapter 157, Family

Code.

(c) If a person's winnings exceed the amount deducted under

Subsection (b) and any other section of this chapter allowing a

deduction from the winnings of a lottery winner, the executive

director shall pay the balance to the person. The executive

director shall transfer the money deducted under Subsection (b)

to the appropriate person.

(d) The commission shall adopt rules necessary to administer

this section.

Added by Acts 1997, 75th Leg., ch. 135, Sec. 2, eff. Sept.1,

1997.

Text of section as added by Acts 1997, 75th Leg., ch. 1104, Sec.

1

Sec. 466.4075. DEDUCTIONS OF CHILD SUPPORT FROM CERTAIN LOTTERY

WINNINGS. (a) This section applies only to a prize that is

required to be paid in periodic installments and is awarded by

the director under Section 466.402(b).

(b) The executive director shall deduct an amount a court has

ordered a person to pay as child support from a person's periodic

installment winnings if the executive director has been provided

with a certified copy of a court order or a writ of withholding

issued under Chapter 158, Family Code, or notice of a child

support lien created under Subchapter G, Chapter 157, Family

Code.

(c) The court order, writ of withholding, or notice of a child

support lien must direct child support to be paid in the manner

in which the periodic installment prize is paid. The executive

director is not required to receive the court order, the writ of

withholding, or notice of child support lien until the executive

director determines there is a periodic installment prize to

which the winner is entitled.

(d) If a person's winnings exceed the amount deducted under

Subsection (b) and Section 466.407, the executive director shall

pay the balance to the person. The executive director shall

transfer the money deducted under Subsection (b) to the clerk of

the court that issued the order for placement in the registry of

the court.

(e) The commission shall adopt rules under this section that:

(1) allow a person with a court order under Chapter 157 or 158,

Family Code, to file copies of the order with the commission; and

(2) describe the procedures used by the commission to compare

the list of persons winning periodic installment prizes under

Section 466.402(b) with a list of obligors compiled from orders

filed under Subdivision (1) and to make the deductions required

under this section.

Added by Acts 1997, 75th Leg., ch. 1104, Sec. 1, eff. Sept. 1,

1997.

Sec. 466.408. UNCLAIMED PRIZES. (a) The division shall retain

an unclaimed prize on a winning ticket for payment or delivery to

the person entitled to the prize for 180 days after the date on

which the winner was selected.

(b) If a claim is not made for prize money on or before the

180th day after the date on which the winner was selected, the

prize money shall be used in the following order of priority:

(1) subject to legislative appropriation, not more than $20

million in prize money each year may be deposited to or

appropriated from the Texas Department of Health state-owned

multicategorical teaching hospital account, which is an account

in the general revenue fund;

(2) not more than $5 million in prize money each year may be

appropriated to the Health and Human Services Commission and

shall be used to support the provision of inpatient hospital

services in hospitals located in the 15 counties that comprise

the Texas-Mexico border area, with payment for those services to

be not less than the amount established under the Tax Equity and

Fiscal Responsibility Act of 1982 (TEFRA) cost reimbursement

methodology for the hospital providing the services;

(3) the remaining amount, not to exceed $5 million in prize

money in each state fiscal year less any amount deposited in the

fund in that year attributable to the lottery game operated under

Section 466.027, shall be deposited to the fund for veterans'

assistance; and

(4) all prize money subject to this section and not appropriated

from the Texas Department of Health state-owned multicategorical

teaching hospital account, not appropriated to the Health and

Human Services Commission for the purpose specified in

Subdivision (2), and not deposited under Subdivision (3), shall

be deposited in the general revenue fund and may be appropriated

for any purpose as determined by the legislature, including the

provision of indigent health care services as specified in

Chapter 61, Health and Safety Code.

(c) If a claim is not made for a prize other than prize money on

or before the 180th day after the date on which the winner was

selected, the prize shall revert to the division for use in

subsequent games.

(d) Except as provided by Subsection (e), a ticket holder

forfeits any claim or entitlement to a prize for:

(1) an on-line game after the expiration of the 180th day

following the draw date; and

(2) an instant game after the expiration of the 180th day

following the official "end of game" as determined by the

commission.

(e) An eligible person serving on active military duty in any

branch of the United States armed forces during a war or national

emergency declared in accordance with federal law may claim a

lottery prize not later than the 90th day after the date on which

the earliest of the following occurs:

(1) the person is discharged from active military duty;

(2) the person returns to this state for more than 10

consecutive days;

(3) the person returns to nonactive military duty status in the

reserve or national guard; or

(4) the war or national emergency ends.

(f) The commission may deduct money paid to an eligible person

under Subsection (e) from prize money that would otherwise be

deposited under Subsection (b).

(g) For purposes of this section, a person is considered to be

on active military duty if the person is covered by the Soldiers'

and Sailors' Civil Relief Act of 1940 (50 App. U.S.C. Sections

501-594) or the Uniformed Services Employment and Reemployment

Rights Act of 1994 (38 U.S.C. Sections 4301-4333), as amended.

(h) In this section, "eligible person" means a person entitled

to a lottery prize who:

(1) while on active military duty in this state was transferred

out of the state:

(A) as a result of a war or national emergency declared in

accordance with federal law; and

(B) before the 180th day after the date on which the winner of

the lottery prize was selected; or

(2) while serving in the reserve forces in this state was placed

on active military duty and transferred out of the state:

(A) as a result of a war or national emergency declared in

accordance with federal law; and

(B) before the expiration of the 180th day after the date on

which the drawing occurred for on-line games or before the

expiration of the 180th day following the official "end of game"

for instant games as determined by the commission.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.03(b), eff. Aug.

30, 1993. Amended by Acts 1999, 76th Leg., ch. 1394, Sec. 3, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1128, Sec. 6, eff. June

15, 2001; Acts 2003, 78th Leg., ch. 198, Sec. 2.34, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 781, Sec. 1, eff. June 20, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1385, Sec. 8, eff. June 19, 2009.

Sec. 466.409. TREATMENT OF PRIZE PAYABLE ON TICKET PURCHASED BY

INELIGIBLE PERSON. If an individual listed in Section 466.254

purchases a ticket or claims or otherwise attempts to collect or

receive a lottery prize or a share of a lottery prize or an

individual younger than 18 years of age directly purchases a

ticket, the individual is not eligible to receive a prize or

share of a prize, and the prize or share of a prize otherwise

payable on the ticket is treated as an unclaimed prize as

provided by Section 466.408.

Renumbered from Sec. 466.253 and amended by Acts 1995, 74th Leg.,

ch. 76, Sec. 6.31, eff. Sept. 1, 1995.

Sec. 466.410. ASSIGNMENT OF PRIZES. (a) A person may assign,

in whole or in part, the right to receive prize payments that are

paid by the commission in installments over time if the

assignment is made to a person designated by an order of a

district court of Travis County, except that installment prize

payments due within the final two years of the prize payment

schedule may not be assigned.

(b) A district court shall issue an order approving a voluntary

assignment and directing the commission to direct prize payments

in whole or in part to the assignee if:

(1) a copy of the petition for the order and copies of all

notices of any hearing in the matter have been served on the

executive director not later than 20 days prior to any hearing or

entry of any order. The commission may intervene in a proceeding

to protect the interests of the commission but shall not be

considered an indispensable or necessary party. A petition filed

under this section shall include in the caption the prizewinner's

name as it appears on the lottery claim form;

(2) the assignment is in writing, executed by the assignor and

assignee (or designated agent), and by its terms subject to the

laws of this state; and

(3) the assignor provides a sworn and notarized affidavit

stating that the assignor:

(A) is of sound mind, over 18 years of age, is in full command

of the person's faculties, and is not acting under duress;

(B) has been advised regarding the assignment by independent

legal counsel and has had the opportunity to receive independent

financial and tax advice concerning the effects of the

assignment;

(C) understands that the assignor will not receive the prize

payments, or portions of the prize payments, for the assigned

years;

(D) understands and agrees that with regard to the assigned

payments, the state, the commission, and its officials and

employees will have no further liability or responsibility to

make the assigned payments to the assignor;

(E) has been provided a one-page written disclosure statement

stating, in boldfaced type, 14 points or larger:

(i) the payments being assigned, by amounts and payment dates;

(ii) the purchase price being paid, if any;

(iii) if a purchase price is paid, the rate of discount to the

present value of the prize, assuming daily compounding and

funding on the contract date; and

(iv) the amount, if any, of any origination or closing fees that

will be charged to the assignor; and

(F) was advised in writing, at the time the assignment was

signed, that the assignor had the right to cancel without any

further obligation not later than the third business day after

the date the assignment was signed.

(c) It shall be the responsibility of the assignor to bring to

the attention of the court, either by sworn testimony or by

written declaration submitted under penalty of perjury, the

existence or nonexistence of a current spouse. If married, the

assignor shall identify his or her spouse and submit to the court

a sworn and notarized statement wherein the spouse consents to

the assignment. If the assignor is married and the sworn and

notarized statement is not presented to the court, the court

shall determine, to the extent necessary and as appropriate under

applicable law, the ability of the assignor to make the proposed

assignment without the spouse's consent.

(d) With respect to any given prize, the order shall also recite

and identify all prior assignments by amount of or fraction of

payment assigned, the identity of the assignee, and the date(s)

of payment(s) assigned. A court order obtained pursuant to this

section, together with all such prior orders, shall not require

the commission to divide any single prize payment among more than

three different persons.

(e) The court order shall include specific findings as to

compliance with the requirements of Subsections (b), (c), and (d)

and shall specify the prize payment or payments assigned, or any

portion thereof, including the dates and amounts of the payments

to be assigned, the years in which each payment is to begin and

end, the gross amount of the annual payments assigned before

taxes, the prizewinner's name as it appears on the lottery claim

form, the assignor's social security or tax identification

number, and, if applicable, the citizenship or resident alien

number of the assignee if an individual.

(f) A certified copy of a court order granted under this section

shall be delivered to the commission and such order must be

provided to the commission no later than 20 days prior to the

date upon which the first assigned payment is to be paid to the

assignee. Within 20 days of receipt of the court order, the

commission shall acknowledge in writing to both the assignor and

the assignee its receipt of said court order. Unless the

commission provides written notice to the assignor and assignee

that the commission cannot comply with the court order, the

commission shall thereafter make the prize payments in accordance

with the court order.

(g) The commission shall establish and collect a reasonable fee

to defray any administrative expenses associated with an

assignment made under this section, including the cost to the

commission of any processing fee imposed by a private annuity

provider. The commission shall establish the amount of the fee to

reflect the direct and indirect costs associated with processing

the assignment.

(h) An assignment pursuant to court order may not include or

cover payments or portions of payments that are subject to any

offset provided by this chapter.

(i) Notwithstanding any other provision of this section, there

will be no right to assign prize payments following:

(1) the issuance, by the Internal Revenue Service, of a

technical rule letter, revenue ruling, or other public ruling of

the Internal Revenue Service that determines that, based on the

right of assignment as provided by this section, a lottery

prizewinner who does not assign prize payments would be subject

to an immediate income tax liability for the value of the entire

prize rather than annual income tax liability for each

installment when paid; or

(2) the issuance by a court of a published decision holding

that, based on the right of assignment as provided by this

section, a lottery prizewinner who does not assign prize payments

would be subject to an immediate income tax liability for the

value of the entire prize rather than annual income tax liability

for each installment when paid.

(j) After receiving a letter or ruling from the Internal Revenue

Service or a published decision of a court as provided by

Subsection (i)(1) or (2), the executive director shall

immediately file a copy of the letter, ruling, or published

decision with the secretary of state. When the executive director

files a copy of the letter, ruling, or published decision with

the secretary of state, an assignor is ineligible to assign a

prize under this section, and the commission shall not make any

payment to an assignee pursuant to a court order entered after

the date of such letter or ruling.

Added by Acts 1999, 76th Leg., ch. 1394, Sec. 4, eff. Sept. 1,

1999.

SUBCHAPTER J. PARTICIPATION IN MULTIJURISDICTION LOTTERY GAME

Sec. 466.451. MULTIJURISDICTION AGREEMENT AUTHORIZED. The

commission may enter into a written agreement with the

appropriate officials of one or more other states or other

jurisdictions, including foreign countries, to participate in the

operation, marketing, and promotion of a multijurisdiction

lottery game or games. The commission may adopt rules relating to

a multijurisdiction lottery game or games.

Acts 2003, 78th Leg., ch. 201, Sec. 78, eff. Sept. 1, 2003.

Sec. 466.452. REVENUE FROM MULTIJURISDICTION LOTTERY. (a)

Except as provided by this section, revenue received from the

sale of tickets in this state for a multijurisdiction lottery

game is subject to Subchapter H.

(b) The commission may deposit a portion of the revenue received

from the sale of multijurisdiction lottery game tickets in this

state into a fund shared with other parties to an agreement under

this subchapter for the payment of prizes awarded in

multijurisdiction lottery games in which the commission

participates. The commission may retain that revenue in the fund

for as long as necessary to pay prizes claimed during the period

designated for claiming a prize in the multijurisdiction lottery

game.

Acts 2003, 78th Leg., ch. 201, Sec. 78, eff. Sept. 1, 2003.

Sec. 466.453. PAYMENT OF COSTS AUTHORIZED. The commission may

share in the payment of costs associated with participating in

multijurisdiction lottery games.

Acts 2003, 78th Leg., ch. 201, Sec. 78, eff. Sept. 1, 2003.



CHAPTER 467. TEXAS LOTTERY COMMISSION

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE E. OTHER EXECUTIVE AGENCIES AND PROGRAMS

CHAPTER 467. TEXAS LOTTERY COMMISSION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 467.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Lottery Commission.

(2) "Executive director" means the executive director of the

Texas Lottery Commission.

(3) "Communicate directly with" has the meaning assigned by

Section 305.002, Government Code.

(4) "Gift" includes a gratuity, trip, meal, or other thing of

value for which the recipient does not compensate the person

making the gift and that is not conferred on account of kinship

or a personal, professional, or business relationship independent

of the official status of the recipient.

(5) "Legislation" has the meaning assigned by Section 305.002.

(6) "Member of the legislative branch" has the meaning assigned

by Section 305.002.

(7) "Participated" means to have taken action as an officer or

employee through decision, approval, disapproval, recommendation,

giving advice, or similar action.

(8) "Particular matter" includes an investigation, an

application, a request for a ruling or determination, a license

proceeding, rulemaking, a contract, a controversy, a claim, a

charge, an accusation, an arrest, or a judicial or other

proceeding.

(9) "Person that has a significant financial interest in the

lottery" means:

(A) a person or a board member, officer, trustee, or general

partner of a person that manufactures, distributes, sells, or

produces lottery equipment, supplies, services, or advertising;

(B) an employee of a person that manufactures, distributes,

sells, or produces lottery equipment, supplies, services, or

advertising and that employee is directly involved in the

manufacturing, distribution, selling, or production of lottery

equipment, supplies, services, or advertising;

(C) a person or a board member, officer, trustee, or general

partner of a person that has made a bid to operate the lottery in

the preceding two years or that intends to make a bid to operate

the lottery or an employee of the person if the employee is

directly involved in making the bid; or

(D) a sales agent.

(10) "Political committee" has the meaning assigned by Section

251.001, Election Code.

(11) "Political contribution" has the meaning assigned by

Section 251.001, Election Code.

Added by Acts 1993, 73rd Leg., ch. 284, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1441, Sec. 1, eff.

Sept. 1, 1997.

Sec. 467.002. APPLICATION OF SUNSET ACT. The commission is

subject to Chapter 325 (Texas Sunset Act). Unless continued in

existence as provided by that chapter, the commission is

abolished and this chapter, Chapter 466 of this code, and Chapter

2001, Occupations Code, expire September 1, 2013.

Added by Acts 1993, 73rd Leg., ch. 284, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 1112, Sec. 1.03(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1227, Sec. 3.08, eff. September 1, 2005.

Acts 2009, 81st Leg., 1st C.S., Ch.

2, Sec. 2.03, eff. July 10, 2009.

SUBCHAPTER B. COMMISSION

Sec. 467.021. MEMBERSHIP. (a) The commission is composed of

three members appointed by the governor with the advice and

consent of the senate.

(b) In making appointments to the commission, the governor shall

strive to achieve representation by all the population groups of

the state with regard to economic status, sex, race, and

ethnicity.

(c) One member must have experience in the bingo industry.

Added by Acts 1993, 73rd Leg., ch. 284, Sec. 1, eff. Sept. 1,

1993.

Sec. 467.022. TERM OF OFFICE. Members hold office for staggered

terms of six years with one member's term expiring February 1 of

each odd-numbered year.

Added by Acts 1993, 73rd Leg., ch. 284, Sec. 1, eff. Sept. 1,

1993.

Sec. 467.023. RESIDENCE REQUIREMENT. An individual is not

eligible to be a member of the commission unless the individual

has been a resident of this state for at least 10 consecutive

years immediately before appointment.

Added by Acts 1993, 73rd Leg., ch. 284, Sec. 1, eff. Sept. 1,

1993.

Sec. 467.024. ELIGIBILITY. (a) An individual is not eligible

to be an appointed member of the commission if the individual:

(1) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by the commission or receiving funds from the

commission;

(2) is employed by or participates in the management of a

business entity or other organization regulated by the commission

or receiving funds from the commission;

(3) uses or receives a substantial amount of tangible goods,

services, or funds from the commission, other than compensation

or reimbursement authorized by law for commission membership,

attendance, or expenses;

(4) is an officer, employee, or paid consultant of a Texas trade

association in the field of bingo or lottery;

(5) is required to register as a lobbyist under Chapter 305

because of the person's activities for compensation on behalf of

a profession related to the operation of the commission;

(6) is married to an individual described by Subdivision

(1)-(5);

(7) has been convicted of a felony or of any crime involving

moral turpitude; or

(8) is not a citizen of the United States.

(b) In this section, "Texas trade association" means a

nonprofit, cooperative, and voluntarily joined association of

business or professional competitors in this state designed to

assist its members and its industry or profession in dealing with

mutual business or professional problems and in promoting their

common interest.

Added by Acts 1993, 73rd Leg., ch. 284, Sec. 1, eff. Sept. 1,

1993.

Sec. 467.025. PROHIBITED CONDUCT. (a) A commission member may

not:

(1) accept any employment or remuneration from:

(A) a person that has a significant financial interest in the

lottery; or

(B) a bingo commercial lessor, bingo distributor, or bingo

manufacturer;

(2) play any lottery or bingo game conducted in this state;

(3) accept or be entitled to accept any part of the winnings to

be paid from a lottery or bingo game conducted in this state;

(4) use the member's official authority to affect the result of

an election or nomination for public office; or

(5) directly or indirectly coerce, attempt to coerce, command,

or advise a person to pay, lend, or contribute anything of value

to another person for political purposes.

(b) A commission member or former commission member or the

spouse of a commission member or former commission member may not

solicit or accept employment from a person regulated by the

commission before the second anniversary of the date on which the

commission member's service on the commission ends.

(c) Repealed by Acts 1997, 75th Leg., ch. 1441, Sec. 5, eff.

Sept. 1, 1997.

Added by Acts 1993, 73rd Leg., ch. 284, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.49, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1441, Sec. 5, eff. Sept.

1, 1997.

Sec. 467.026. REMOVAL OF COMMISSION MEMBER. (a) The governor

may remove a commission member if the member:

(1) does not have at the time of appointment the qualifications

required for appointment to the commission;

(2) does not maintain during service on the commission the

qualifications required for appointment to the commission;

(3) violates a prohibition established by Section 467.025;

(4) cannot discharge the member's duties for a substantial part

of the term for which the member is appointed because of illness

or disability; or

(5) is absent from more than half of the regularly scheduled

commission meetings that the member is eligible to attend during

a calendar year unless the absence is excused by majority vote of

the commission.

(b) The validity of an action of the commission is not affected

by the fact that it is taken when a ground for removal of a

commission member exists.

(c) If the presiding officer has knowledge that a potential

ground for removal exists, the presiding officer shall notify the

governor.

Added by Acts 1993, 73rd Leg., ch. 284, Sec. 1, eff. Sept. 1,

1993.

Sec. 467.027. COMPENSATION AND EXPENSES. (a) A commission

member is not entitled to compensation for serving on the

commission.

(b) A commission member is entitled to reimbursement for actual

and necessary expenses incurred in performing the member's

duties, subject to any applicable limitation in the General

Appropriations Act.

Added by Acts 1993, 73rd Leg., ch. 284, Sec. 1, eff. Sept. 1,

1993.

Sec. 467.028. OFFICES. The commission shall maintain its

general office in the city of Austin. The commission may also

establish branch offices.

Added by Acts 1993, 73rd Leg., ch. 284, Sec. 1, eff. Sept. 1,

1993.

Sec. 467.029. PRESIDING OFFICER. The governor shall designate

one member of the commission as presiding officer of the

commission to serve in that capacity at the pleasure of the

governor.

Added by Acts 1993, 73rd Leg., ch. 284, Sec. 1, eff. Sept. 1,

1993.

Sec. 467.030. MEETINGS. (a) The commission shall hold at least

six regular meetings each year on dates fixed by the commission.

The commission may meet at other times at the call of the

presiding officer or as provided by commission rule.

(b) Section 551.002 does not apply to a closed meeting of the

commission relating to the negotiation of a lottery operator's

contract if the commission determines, in writing, that an open

meeting would have a detrimental effect on the commission's

position in the negotiations.

Added by Acts 1993, 73rd Leg., ch. 284, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1242, Sec. 1, eff.

June 15, 2001.

Sec. 467.031. DIVISIONS. The commission shall establish

separate divisions to oversee bingo and the state lottery.

Added by Acts 1993, 73rd Leg., ch. 284, Sec. 1, eff. Sept. 1,

1993.

Sec. 467.032. EXECUTIVE DIRECTOR. (a) The commission shall

employ an executive director to administer this chapter.

(b) The executive director holds office at the will of the

commission and is specifically exempted from Chapter 654.

(c) The executive director or an acting executive director shall

be appointed by the commission no later than November 1, 1993.

Added by Acts 1993, 73rd Leg., ch. 284, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.50, eff.

Sept. 1, 1995.

Sec. 467.033. DIVISION DIRECTORS. The executive director shall

employ a director to oversee each division. A division director

serves at the will of the executive director and is specifically

exempted from Chapter 654.

Added by Acts 1993, 73rd Leg., ch. 284, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.51, eff.

Sept. 1, 1995.

Sec. 467.034. EMPLOYEES. The executive director shall employ

other personnel necessary to administer the laws under the

commission's jurisdiction. Commission employees serve at the will

of the executive director.

Added by Acts 1993, 73rd Leg., ch. 284, Sec. 1, eff. Sept. 1,

1993.

Sec. 467.035. RESTRICTIONS ON EMPLOYMENT. (a) The commission

may not employ or continue to employ a person who owns a

financial interest in:

(1) a bingo commercial lessor, bingo distributor, or bingo

manufacturer; or

(2) a lottery sales agency or a lottery operator.

(b) The commission may not employ or continue to employ a person

who is a spouse, child, brother, sister, or parent residing as a

member of the same household in the principal place of residence

of a person who is subject to a disqualification prescribed by

Subsection (a).

(c) In employing the executive director and other employees, the

commission shall strive to reflect the diversity of the

population of the state as regards race, color, handicap, sex,

religion, age, and national origin.

Added by Acts 1993, 73rd Leg., ch. 284, Sec. 1, eff. Sept. 1,

1993.

Sec. 467.036. ACCESS TO CRIMINAL HISTORY RECORDS. (a) The

governor shall conduct an investigation of and is entitled to

obtain criminal history record information maintained by the

Department of Public Safety, the Federal Bureau of Investigation

Identification Division, or another law enforcement agency

relating to an individual the governor intends to appoint to the

commission.

(b) The commission shall conduct an investigation of and is

entitled to obtain criminal history record information maintained

by the Department of Public Safety, the Federal Bureau of

Investigation Identification Division, or another law enforcement

agency relating to an individual the commission intends to

employ.

Added by Acts 1993, 73rd Leg., ch. 284, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 467.101. POWERS AND DUTIES OF COMMISSION. (a) The

commission has broad authority and shall exercise strict control

and close supervision over all activities authorized and

conducted in this state under:

(1) Chapter 2001, Occupations Code; and

(2) Chapter 466 of this code.

(b) The commission shall ensure that games are conducted fairly

and in compliance with the law.

(c) The commission also has the powers and duties granted under:

(1) Chapter 2001, Occupations Code; and

(2) Chapter 466 of this code.

Added by Acts 1993, 73rd Leg., ch. 284, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 6.52, eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1420, Sec. 14.762, eff.

Sept. 1, 2001.

Sec. 467.102. RULES. The commission may adopt rules for the

enforcement and administration of this chapter and the laws under

the commission's jurisdiction.

Added by Acts 1993, 73rd Leg., ch. 284, Sec. 1, eff. Sept. 1,

1993.

Sec. 467.103. DUTIES OF EXECUTIVE DIRECTOR. (a) The executive

director shall perform all duties required by the commission to

administer this chapter and the laws under the commission's

jurisdiction. The executive director may not hold other

employment.

(b) The executive director may create, abolish, transfer, and

consolidate bureaus and other units that are part of the

commission and that are not expressly established by law as the

executive director determines to be necessary for the efficient

operation of the commission.

Added by Acts 1993, 73rd Leg., ch. 284, Sec. 1, eff. Sept. 1,

1993.

Sec. 467.104. RECORDS. (a) Except as otherwise provided by

law, all commission records are subject to public inspection in

accordance with Chapter 552.

(b) The executive director shall keep the records of the

commission.

Added by Acts 1993, 73rd Leg., ch. 284, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 792, Sec. 2, eff.

Sept. 1, 1997.

Sec. 467.105. LEGAL REPRESENTATION. (a) The attorney general

shall designate at least one member of the attorney general's

staff to counsel and advise the commission and to represent the

commission in legal proceedings. The attorney general shall make

available to the appropriate prosecuting attorneys any

information obtained regarding a violation of a law under the

commission's jurisdiction.

(b) The attorney general may apply for injunctive or declaratory

relief to enforce a law under the commission's jurisdiction or a

rule adopted by the commission. Action by the attorney general

under this subsection does not limit the authority of the

attorney general or a prosecuting attorney to bring a criminal

proceeding.

Added by Acts 1993, 73rd Leg., ch. 284, Sec. 1, eff. Sept. 1,

1993.

Sec. 467.106. GIFT OR POLITICAL CONTRIBUTION TO OFFICER OR

EMPLOYEE. (a) A commission member, the executive director, or

an employee of the commission may not intentionally or knowingly

accept a gift or political contribution from:

(1) a person that has a significant financial interest in the

lottery;

(2) a person related in the first degree of consanguinity or

affinity to a person that has a significant financial interest in

the lottery;

(3) a person that owns more than a 10 percent interest in an

entity that has a significant financial interest in the lottery;

(4) a political committee that is directly established,

administered, or controlled, in whole or in part, by a person

that has a significant financial interest in the lottery; or

(5) a person who, within the two years preceding the date of the

gift or contribution, won a lottery prize exceeding $600 in

amount or value.

(b) A person may not make a gift or political contribution to a

person known by the actor to be a commission member, the

executive director, or an employee of the commission, if the

actor:

(1) has a significant financial interest in the lottery;

(2) is related in the first degree of consanguinity or affinity

to a person that has a significant financial interest in the

lottery;

(3) owns more than a 10 percent interest in an entity that has a

significant financial interest in the lottery;

(4) is a political committee that is directly established,

administered, or controlled, in whole or in part, by a person

that has a significant financial interest in the lottery; or

(5) within the two years preceding the date of the gift or

contribution, won a lottery prize exceeding $600 in amount or

value.

(c) A person commits an offense if the person violates this

section. An offense under this section is a Class A misdemeanor.

Added by Acts 1997, 75th Leg., ch. 1441, Sec. 2, eff. Sept. 1,

1997.

Sec. 467.107. GIFT OR POLITICAL CONTRIBUTION TO FORMER OFFICER

OR EMPLOYEE. (a) A former commission member, former executive

director, or former employee of the commission may not, before

the second anniversary of the date that the person's service in

office or employment with the commission ceases, intentionally or

knowingly accept a gift or political contribution from:

(1) a person that has a significant financial interest in the

lottery;

(2) a person related in the first degree of consanguinity or

affinity to a person that has a significant financial interest in

the lottery;

(3) a person that owns more than a 10 percent interest in an

entity that has a significant financial interest in the lottery;

(4) a political committee that is directly established,

administered, or controlled, in whole or in part, by a person

that has a significant financial interest in the lottery; or

(5) a person who, within the two years preceding the date of the

gift or contribution, won a lottery prize exceeding $600 in

amount or value.

(b) A person may not make a gift or political contribution to a

person known by the actor to be a former commission member,

former executive director, or former employee of the commission,

if the actor:

(1) has a significant financial interest in the lottery;

(2) is related in the first degree of consanguinity or affinity

to a person that has a significant financial interest in the

lottery;

(3) owns more than a 10 percent interest in an entity that has a

significant financial interest in the lottery;

(4) is a political committee that is directly established,

administered, or controlled, in whole or in part, by a person

that has a significant financial interest in the lottery; or

(5) within the two years preceding the date of the gift or

contribution, won a lottery prize exceeding $600 in amount or

value.

(c) A person commits an offense if the person violates this

section. An offense under this section is a Class A misdemeanor.

Added by Acts 1997, 75th Leg., ch. 1441, Sec. 3, eff. Sept. 1,

1997.

Sec. 467.108. REPRESENTATION BY FORMER OFFICER OR EMPLOYEE. (a)

A former commission member, former executive director, or former

director may not:

(1) for compensation, represent a person that has made or

intends to make a bid to operate the lottery before the

commission before the second anniversary of the date that the

person's service in office or employment with the commission

ceases;

(2) represent any person or receive compensation for services

rendered on behalf of any person regarding a particular matter in

which the former officer or employee participated during the

period of service or employment with the commission, either

through personal involvement or because the matter was within the

scope of the officer's or employee's official responsibility; or

(3) for compensation communicate directly with a member of the

legislative branch to influence legislation on behalf of a person

that has a significant financial interest in the lottery, before

the second anniversary of the date that the person's service in

office or employment with the commission ceases.

(b) A person commits an offense if the person violates this

section. An offense under this section is a Class A misdemeanor.

Added by Acts 1997, 75th Leg., ch. 1441, Sec. 4, eff. Sept. 1,

1997.



CHAPTER 468. STATE DEMOGRAPHER

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE E. OTHER EXECUTIVE AGENCIES AND PROGRAMS

CHAPTER 468. STATE DEMOGRAPHER

Sec. 468.001. DEFINITION. In this section, "state agency" means

a department, commission, board, office, or other agency in the

executive branch of state government, including a university

system or institution of higher education as defined by Section

61.003, Education Code.

Added by Acts 2001, 77th Leg., ch. 245, Sec. 1, eff. Sept. 1,

2001.

Sec. 468.002. DESIGNATION OF STATE DEMOGRAPHER. (a) The

governor shall appoint an employee or officer of a state agency

as the state demographer from a list submitted by the speaker of

the house of representatives and the lieutenant governor.

(b) To be eligible for designation as state demographer, a

person must have:

(1) a graduate degree with specialization in demography or a

closely related field of study; and

(2) extensive experience in employing demographic and related

socioeconomic data for use by legislative, public, and private

entities.

Added by Acts 2001, 77th Leg., ch. 245, Sec. 1, eff. Sept. 1,

2001.

Sec. 468.003. PERSONNEL AND FACILITIES. (a) The state agency

that employs the person designated as the state demographer shall

provide:

(1) staff necessary for the state demographer to perform the

demographer's duties; and

(2) the main office for the state demographer.

(b) The Texas Legislative Council shall provide office space and

other support in Austin necessary for the state demographer to

perform the demographer's duties for the legislature.

Added by Acts 2001, 77th Leg., ch. 245, Sec. 1, eff. Sept. 1,

2001.

Sec. 468.004. POWERS AND DUTIES. The state demographer shall:

(1) disseminate demographic and related socioeconomic data to

the public, with emphasis on data that may be useful to public

policymakers;

(2) provide annual population estimates for all counties and

municipalities in the state;

(3) provide biennial population projections for the state and

all counties of the state;

(4) provide information to the legislature relating to the

impact that demographic and socioeconomic changes in the

population of the state have on the demand for state services;

and

(5) evaluate the type and quality of data needed to:

(A) adequately monitor demographic and socioeconomic changes in

the population of the state; and

(B) assess the effectiveness of delivery of state services.

Added by Acts 2001, 77th Leg., ch. 245, Sec. 1, eff. Sept. 1,

2001.

Sec. 468.005. ADMINISTRATOR OF THE UNITED STATES BUREAU OF THE

CENSUS FEDERAL-STATE COOPERATIVE. The state agency that employs

the state demographer shall serve as the official cognizant

administrator for the State of Texas of the United States Bureau

of the Census federal-state cooperative program for population

estimates and the federal-state cooperative program for

population projections and as coordinating agency for the State

Data Center program.

Added by Acts 1993, 73rd Leg., ch. 529, Sec. 1, eff. June 8,

1993. Renumbered from Education Code Sec. 88.214 and amended by

Acts 2001, 77th Leg., ch. 245, Sec. 2, eff. Sept. 1, 2001.



CHAPTER 469. ELIMINATION OF ARCHITECTURAL BARRIERS

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE E. OTHER EXECUTIVE AGENCIES AND PROGRAMS

CHAPTER 469. ELIMINATION OF ARCHITECTURAL BARRIERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 469.001. SCOPE OF CHAPTER; PUBLIC POLICY. (a) The intent

of this chapter is to ensure that each building and facility

subject to this chapter is accessible to and functional for

persons with disabilities without causing the loss of function,

space, or facilities.

(b) This chapter relates to nonambulatory and semiambulatory

disabilities, sight disabilities, hearing disabilities,

disabilities of coordination, and aging.

(c) This chapter is intended to further the policy of this state

to encourage and promote the rehabilitation of persons with

disabilities and to eliminate, to the extent possible,

unnecessary barriers encountered by persons with disabilities

whose ability to engage in gainful occupations or to achieve

maximum personal independence is needlessly restricted.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Sec. 469.002. DEFINITIONS. In this chapter:

(1) "Architect" means a person registered as an architect under

Chapter 1051, Occupations Code.

(2) "Commission" means the Texas Commission of Licensing and

Regulation.

(3) "Department" means the Texas Department of Licensing and

Regulation.

(4) "Disability" means, with respect to an individual, a

physical or mental impairment that substantially limits one or

more major life activities.

(5) "Engineer" means a person licensed as an engineer under

Chapter 1001, Occupations Code.

(6) "Executive director" means the executive director of the

department.

(7) "Interior designer" means a person registered as an interior

designer under Chapter 1053, Occupations Code.

(8) "Landscape architect" means a person registered as a

landscape architect under Chapter 1052, Occupations Code.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Sec. 469.003. APPLICABILITY OF STANDARDS. (a) The standards

adopted under this chapter apply to:

(1) a building or facility used by the public that is

constructed, renovated, or modified, in whole or in part, on or

after January 1, 1970, using funds from the state or a county,

municipality, or other political subdivision of the state;

(2) a building or facility described by this subsection or

Subsection (b) that is constructed on a temporary or emergency

basis;

(3) a building leased for use or occupied, in whole or in part,

by the state under a lease or rental agreement entered into on or

after January 1, 1972;

(4) a privately funded building or facility that is defined as a

"public accommodation" by Section 301, Americans with

Disabilities Act of 1990 (42 U.S.C. Section 12181), and its

subsequent amendments, and that is constructed, renovated, or

modified on or after January 1, 1992; and

(5) a privately funded building or facility that is defined as a

"commercial facility" by Section 301, Americans with Disabilities

Act of 1990 (42 U.S.C. Section 12181), and its subsequent

amendments, and that is constructed, renovated, or modified on or

after September 1, 1993.

(b) To the extent there is not a conflict with federal law and

it is not beyond the state's regulatory power, the standards

adopted under this chapter apply to a building or facility

constructed in this state or leased or rented for use by the

state using federal money.

(c) The standards adopted under this chapter do not apply to a

place used primarily for religious rituals within a building or

facility of a religious organization.

(d) If any portion of a building described by Subsection (a)(1)

is occupied solely for residential use and the remaining occupied

portion of the building is occupied for nonresidential use, the

executive director shall consider only the nonresidential portion

of the building in determining whether the building complies with

the standards and specifications adopted under this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 8.004, eff. September 1, 2005.

Sec. 469.004. APPLICABILITY OF OTHER LAW. Section 51.404,

Occupations Code, does not apply to this chapter.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 8.005, eff. September 1, 2005.

SUBCHAPTER B. ADMINISTRATION AND ENFORCEMENT

Sec. 469.051. ADMINISTRATION AND ENFORCEMENT; ASSISTANCE OF

OTHER AGENCIES. (a) The commission shall administer and enforce

this chapter. The appropriate state rehabilitation agencies and

the Governor's Committee on People with Disabilities shall assist

the commission in the administration and enforcement of this

chapter.

(b) In enforcing this chapter, the commission is entitled to the

assistance of all appropriate elective or appointive state

officials.

(c) The commission has all necessary powers to require

compliance with the rules adopted under this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Sec. 469.052. ADOPTION OF STANDARDS AND SPECIFICATIONS;

RULEMAKING. (a) The commission shall adopt standards,

specifications, and other rules under this chapter that are

consistent with standards, specifications, and other rules

adopted under federal law.

(b) The standards and specifications adopted by the commission

under this chapter must be consistent in effect with the

standards and specifications adopted by the American National

Standards Institute or that entity's federally recognized

successor in function.

(c) The department shall publish the standards and

specifications in a readily accessible form for use by interested

parties.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Sec. 469.053. ADVISORY COMMITTEE; REVIEW OF AND COMMENT ON

RULES. (a) The presiding officer of the commission, with the

commission's approval, shall appoint an advisory committee for

the architectural barriers program. The committee shall consist

of building professionals and persons with disabilities who are

familiar with architectural barrier problems and solutions. The

committee shall consist of at least eight members. A majority of

the members of the committee must be persons with disabilities.

(b) A committee member serves at the will of the presiding

officer of the commission.

(c) A committee member may not receive compensation for service

on the committee but is entitled to reimbursement for actual and

necessary expenses incurred in performing functions as a member.

(d) The presiding officer of the commission, with the

commission's approval, shall appoint a committee member as

presiding officer for two years.

(e) The committee shall meet at least twice each calendar year

at the call of the presiding officer or the commission.

(f) The committee periodically shall review the rules relating

to the architectural barriers program and recommend changes in

the rules to the commission.

(g) The commission must submit all proposed changes to any rule

or procedure that relates to the architectural barriers program

to the committee for review and comment before adopting or

implementing the new or amended rule or procedure.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 8.006, eff. September 1, 2005.

Sec. 469.054. FEES IN GENERAL. (a) The commission shall adopt

fees in accordance with Section 51.202, Occupations Code, for

performing the commission's functions under this chapter.

(b) The owner of a building or facility is responsible for

paying a fee charged by the commission for performing a function

under this chapter related to the building or facility.

(c) The commission may charge a fee for:

(1) the review of the plans or specifications of a building or

facility;

(2) the inspection of a building or facility; and

(3) the processing of an application for a variance from

accessibility standards for a building or facility.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Sec. 469.055. CONTRACT TO PERFORM REVIEW AND INSPECTION. The

commission may contract with other state agencies and political

subdivisions to perform the commission's review and inspection

functions.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Sec. 469.056. INTERAGENCY CONTRACTS. A state agency that

extends direct services to persons with disabilities may enter

into an interagency contract with the department to provide

additional funding required to ensure that the service objectives

and responsibilities of the agency are achieved through the

administration of this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Sec. 469.057. DUTY TO INFORM ABOUT LAW. (a) The department

periodically shall inform professional organizations and others,

including persons with disabilities, architects, engineers, and

other building professionals, of this chapter and its

application.

(b) Information about the architectural barriers program

disseminated by the department must include:

(1) the type of buildings and leases subject to this chapter;

(2) the procedures for submitting plans and specifications for

review;

(3) complaint procedures; and

(4) the address and telephone number of the department's program

under this chapter.

(c) The department may enter into cooperative agreements to

integrate information about the architectural barriers program

with information produced or distributed by other public entities

or by private entities.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Sec. 469.058. ADMINISTRATIVE PENALTY. (a) The commission may

impose an administrative penalty under Subchapter F, Chapter 51,

Occupations Code, on a building owner for a violation of this

chapter or a rule adopted under this chapter.

(b) Each day that a violation is not corrected is a separate

violation.

(c) Before the commission may impose an administrative penalty

for a violation described by Subsection (a), the commission must

notify a person responsible for the building and allow the person

90 days to bring the building into compliance. The commission may

extend the 90-day period if circumstances justify the extension.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Sec. 469.059. COMPLAINTS. (a) The department shall continue to

monitor a complaint made under Section 51.252, Occupations Code,

that alleges that a building or facility is not in compliance

with the standards and specifications adopted by the commission

under this chapter until the department determines that:

(1) the building or facility has been brought into compliance;

or

(2) the building or facility is not required to be brought into

compliance because of a rule or statute, including Section

469.151.

(b) If the building or facility is not required to be brought

into compliance, the department shall, on final disposition of

the complaint, notify in writing the person filing the complaint

that the building or facility is not required to be brought into

compliance because of a rule or statute and provide a reference

to the rule or statute.

(c) The department, at least quarterly and for as long as the

department continues to monitor the complaint under Subsection

(a), shall notify the person filing the complaint of the status

of the monitoring.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 8.007, eff. September 1, 2005.

SUBCHAPTER C. REVIEW AND APPROVAL REQUIRED FOR CERTAIN PLANS AND

SPECIFICATIONS

Sec. 469.101. SUBMISSION FOR REVIEW AND APPROVAL REQUIRED. All

plans and specifications for the construction of or for the

substantial renovation or modification of a building or facility

must be submitted to the department for review and approval if:

(1) the building or facility is subject to this chapter; and

(2) the estimated construction cost is at least $50,000.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Sec. 469.102. PROCEDURE FOR SUBMITTING PLANS AND SPECIFICATIONS.

(a) The architect, interior designer, landscape architect, or

engineer who has overall responsibility for the design of a

constructed or reconstructed building or facility shall submit

the plans and specifications required under Section 469.101.

(b) The person shall submit the plans and specifications not

later than the 20th day after the date the person issues the

plans and specifications. If plans and specifications are issued

on more than one date, the person shall submit the plans and

specifications not later than the 20th day after each date the

plans and specifications are issued. In computing time under

this subsection, a Saturday, Sunday, or legal holiday is not

included.

(c) The owner of the building or facility may not allow an

application to be filed with a local governmental entity for a

building construction permit related to the plans and

specifications or allow construction, renovation, or modification

of the building or facility to begin before the date the plans

and specifications are submitted to the department. On

application to a local governmental entity for a building

construction permit, the owner shall submit to the entity proof

that the plans and specifications have been submitted to the

department under this chapter.

(d) A public official of a political subdivision who is legally

authorized to issue building construction permits may not accept

an application for a building construction permit for a building

or facility subject to Section 469.101 unless the official

verifies that the building or facility has been registered with

the department as provided by rule.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

342, Sec. 1, eff. September 1, 2009.

Sec. 469.103. MODIFICATION OF APPROVED PLANS AND SPECIFICATIONS.

Approved plans and specifications to which any substantial

modification is made shall be resubmitted to the department for

review and approval.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Sec. 469.104. FAILURE TO SUBMIT PLANS AND SPECIFICATIONS. The

commission shall report to the Texas Board of Architectural

Examiners, the Texas Board of Professional Engineers, or another

appropriate licensing authority the failure of any architect,

interior designer, landscape architect, or engineer to submit or

resubmit in a timely manner plans and specifications to the

department as required by this subchapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Sec. 469.105. INSPECTION OF BUILDING OR FACILITY. (a) The

owner of a building or facility described by Section 469.101 is

responsible for having the building or facility inspected for

compliance with the standards and specifications adopted by the

commission under this chapter not later than the first

anniversary of the date the construction or substantial

renovation or modification of the building or facility is

completed.

(b) The inspection must be performed by:

(1) the department;

(2) an entity with which the commission contracts under Section

469.055; or

(3) a person who holds a certificate of registration under

Subchapter E.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Sec. 469.106. BUILDINGS AND FACILITIES USED TO PROVIDE DIRECT

SERVICES TO PERSONS WITH MOBILITY IMPAIRMENTS; STATE LEASES. (a)

Notwithstanding any other provision of this chapter, the

commission shall require complete compliance with the standards

and specifications adopted by the commission under this chapter

that apply specifically to a building or facility occupied by a

state agency involved in extending direct services to persons

with mobility impairments. Those standards and specifications

also apply to a building or facility occupied by the Texas

Rehabilitation Commission.

(b) The department and the Texas Building and Procurement

Commission shall ensure compliance with the standards and

specifications described by Subsection (a) for a building or

facility described by Subsection (a) and leased for an annual

amount of more than $12,000 or built by or for the state.

(c) Before a building or facility to be leased by the state for

an annual amount of more than $12,000 is occupied in whole or in

part by the state, a person described by Section 469.105(b) must

perform an on-site inspection of the building or facility to

determine whether it complies with all accessibility standards

and specifications adopted under this chapter.

(d) If an inspection under Subsection (c) determines that a

building or facility does not comply with all applicable

standards and specifications, the leasing agency or the Texas

Building and Procurement Commission, as applicable, shall cancel

the lease unless the lessor brings the building or facility into

compliance not later than:

(1) the 60th day after the date the person performing the

inspection delivers the results of the inspection to the lessor

or the lessor's agent; or

(2) a later date established by the commission if circumstances

justify a later date.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Sec. 469.107. REVIEW OF PLANS AND SPECIFICATIONS FOR STRUCTURES

NOT SUBJECT TO CHAPTER. The commission may:

(1) review plans and specifications and make inspections of a

structure not otherwise subject to this chapter; and

(2) issue a certification that a structure not otherwise subject

to this chapter is free of architectural barriers and in

compliance with this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

SUBCHAPTER D. WAIVER OR MODIFICATION OF ACCESSIBILITY STANDARDS

Sec. 469.151. WAIVER OR MODIFICATION PERMITTED. (a) The

commission may waive or modify accessibility standards adopted

under this chapter if:

(1) the commission considers the application of the standards to

be irrelevant to the nature, use, or function of a building or

facility subject to this chapter; or

(2) the owner of the building or facility for which a request

for a waiver or modification is made, or the owner's designated

agent, presents proof to the commission that compliance with a

specific standard is impractical.

(b) If a request is made for waiver or modification of an

accessibility standard with respect to a building described by

Section 469.003(a)(3) or a building or facility leased or rented

for use by the state through the use of federal money, the owner

of the building or facility, or the owner's designated agent,

must present to the commission the proof required by Subsection

(a)(2).

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Sec. 469.152. WAIVER OR MODIFICATION PROHIBITED. The commission

may not waive or modify a standard or specification if:

(1) the waiver or modification would significantly impair the

acquisition of goods and services by persons with disabilities or

substantially reduce the potential for employment of persons with

disabilities;

(2) the commission knows that the waiver or modification would

result in a violation of the Americans with Disabilities Act of

1990 (42 U.S.C. Section 12101 et seq.) and its subsequent

amendments; or

(3) the proof presented to the commission under Section

469.151(a)(2) is not adequate.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Sec. 469.153. MAINTENANCE OF CERTAIN INFORMATION. All evidence

supporting a waiver or modification determination by the

commission is a matter of public record and shall be made part of

the file system maintained by the department.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

SUBCHAPTER E. REGISTRATION TO PERFORM REVIEWS OR INSPECTIONS

Sec. 469.201. CERTIFICATE OF REGISTRATION REQUIRED.

(a) A person may not perform a review or inspection function of

the commission on behalf of the owner of a building or facility

unless the person holds a certificate of registration issued

under this subchapter.

(b) This section does not apply to an employee of:

(1) the department; or

(2) an entity with which the commission contracts under Section

469.055.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Sec. 469.202. FEES RELATED TO CERTIFICATE OF REGISTRATION. The

commission may charge a fee for:

(1) an application for a certificate of registration;

(2) an examination for a certificate of registration;

(3) an educational course required for eligibility for a

certificate of registration;

(4) issuance of an original certificate of registration;

(5) a continuing education course required to renew a

certificate of registration; and

(6) renewal of a certificate of registration.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Sec. 469.203. APPLICATION AND ELIGIBILITY. (a) An applicant

for a certificate of registration must file with the commission

an application on a form prescribed by the executive director.

(b) To be eligible for a certificate of registration, an

applicant must satisfy any requirements adopted by the commission

by rule, including education and examination requirements.

(c) The executive director may recognize, prepare, or administer

educational courses required for obtaining a certificate of

registration.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 8.008, eff. September 1, 2005.

Sec. 469.204. EXAMINATION. (a) The executive director may

administer separate examinations for applicants for certificates

of registration to perform review functions, inspection

functions, or both review and inspection functions.

(b) Repealed by Acts 2005, 79th Leg., Ch. 728, Sec. 8.011, eff.

September 1, 2005.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 8.011, eff. September 1, 2005.

Sec. 469.205. ISSUANCE OF CERTIFICATE. (a) The executive

director shall issue an appropriate certificate of registration

to an applicant who meets the requirements for a certificate.

(b) The executive director may issue a certificate of

registration to perform review functions of the commission,

inspection functions of the commission, or both review and

inspection functions.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Sec. 469.206. CERTIFICATE TERM. The commission by rule shall

specify the term of a certificate of registration.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 8.009, eff. September 1, 2005.

Sec. 469.208. PERFORMANCE OF REVIEWS AND INSPECTIONS. (a) A

certificate holder shall perform a review or inspection function

of the commission in a competent and professional manner and in

compliance with:

(1) standards and specifications adopted by the commission under

this chapter; and

(2) rules adopted by the commission under this chapter.

(b) A certificate holder may not engage in false or misleading

advertising in connection with the performance of review or

inspection functions of the commission.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 8.010, eff. September 1, 2005.



CHAPTER 481. TEXAS ECONOMIC DEVELOPMENT AND TOURISM OFFICE

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE F. COMMERCE AND INDUSTRIAL DEVELOPMENT

CHAPTER 481. TEXAS ECONOMIC DEVELOPMENT AND TOURISM OFFICE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 481.001. DEFINITIONS. In this chapter:

(1) Repealed by Acts 2003, 78th Leg., ch. 814, Sec. 6.01(3).

(2) "Bond" includes a note, draft, bill, warrant, debenture,

certificate, or other evidence of indebtedness.

(3), (4) Repealed by Acts 2003, 78th Leg., ch. 814, Sec. 6.01(3).

(5) "Bank" means the Texas Economic Development Bank.

(6) "Industry cluster" means a concentration of businesses and

industries in a geographic region that are interconnected by the

markets they serve, the products they produce, their suppliers,

the trade associations to which their employees belong, and the

educational institutions from which their employees or

prospective employees receive training.

(7) "Office" means the Texas Economic Development and Tourism

Office.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 11, Sec. 1,

eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1041, Sec. 2, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 814, Sec. 1.02, 6.01(3),

eff. Sept. 1, 2003.

Sec. 481.002. OFFICE. The Texas Economic Development and

Tourism Office is an office within the office of the governor.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 1041, Sec. 3, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 814, Sec. 1.03, eff.

Sept. 1, 2003.

Sec. 481.003. SUNSET PROVISION. The Texas Economic Development

and Tourism Office is subject to Chapter 325 (Texas Sunset Act).

Unless continued in existence as provided by that chapter, the

office is abolished and this chapter expires September 1, 2015.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec.

1.22, eff. Nov. 12, 1991; Acts 1993, 73rd Leg., ch. 986, Sec. 1,

eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1041, Sec. 4, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1481, Sec. 1.01(a), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 814, Sec. 1.04, eff.

Sept. 1, 2003.

Sec. 481.0042. CONFLICT OF INTEREST. (a) A person may not be

the executive director or an employee of the office employed in a

"bona fide executive, administrative, or professional capacity,"

as that phrase is used for purposes of establishing an exemption

to the overtime provisions of the federal Fair Labor Standards

Act of 1938 (29 U.S.C. Section 201 et seq.), and its subsequent

amendments, if the person:

(1) is employed by, participates in the management of, or is a

paid consultant of a business entity that contracts with the

office;

(2) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization that

contracts with the office;

(3) uses or receives a substantial amount of tangible goods,

services, or funds from the office, other than compensation or

reimbursement authorized by law for employee salaries and

benefits; or

(4) is an officer, employee, or paid consultant of a trade

association of businesses in the field of economic development or

tourism or that contracts with the office.

(b) A person may not be the executive director or an employee of

the office if the person's spouse:

(1) is employed by, participates in the management of, or is a

paid consultant of a business entity that contracts with the

office;

(2) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization that

contracts with the office;

(3) uses or receives a substantial amount of tangible goods,

services, or funds from the office; or

(4) is an officer, manager, or paid consultant of a trade

association of businesses in the field of economic development or

tourism or that contracts with the office.

(c) For the purposes of this section, a trade association is a

nonprofit, cooperative, and voluntarily joined association of

business or professional competitors in this state designed to

assist its members and its industry or profession in dealing with

mutual business or professional problems and in promoting their

common interest.

(d) For the purposes of this section, a business entity is a

sole proprietorship, partnership, firm, corporation, holding

company, joint stock company, receivership, trust, or any other

entity recognized in law through which business for profit is

conducted.

(e) A person may not be the executive director or an employee of

the office if the person is required to register as a lobbyist

under Chapter 305 because of the person's activities for

compensation on behalf of a business entity that has an interest

in a contract with the office or a profession related to the

operation of the office.

(f) A person may not act as the general counsel to the office if

the person is required to register as a lobbyist under Chapter

305 because of the person's activities for compensation on behalf

of a profession related to the operation of the office.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 11, Sec. 3, eff.

Sept. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 986, Sec. 4,

eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1041, Sec. 7, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 814, Sec. 1.05, eff.

Sept. 1, 2003.

Sec. 481.0045. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION POLICY. (a) The office shall develop and implement a

policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008 for the

adoption of office rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009 to assist in the resolution of internal and external

disputes under the office's jurisdiction.

(b) The office's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The office shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the office.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 1.06, eff. Sept. 1,

2003.

Sec. 481.005. EXECUTIVE DIRECTOR; DUTIES. (a) The governor

shall appoint an executive director of the office who serves at

the pleasure of the governor.

(b) The executive director must have demonstrated experience in

the areas of economic development or tourism and executive and

organizational ability.

(c) The executive director shall manage the affairs of the

office under the direction of the governor.

(d) The executive director shall direct the activities of the

office and, in performing that duty, shall establish policy,

adopt rules, evaluate the implementation of new legislation that

affects the office's duties, review and comment on the office's

budget, prepare an annual report of the office's activities,

conduct investigations and studies, and develop long-range plans

for the future goals and needs of the office.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 11, Sec. 4,

eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 986, Sec. 6, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1041, Sec. 10, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 285, Sec. 18, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 814, Sec. 1.07, 1.08, 6.01(3),

eff. Sept. 1, 2003.

Sec. 481.0066. AEROSPACE AND AVIATION OFFICE. (a) The office

shall establish and maintain an aerospace and aviation office.

(b) The office may hire a director of the aerospace and aviation

office and staff as necessary to perform the duties of the

aerospace and aviation office under this section.

(c) The aerospace and aviation office shall encourage economic

development in this state by fostering the growth and development

of aerospace and aviation industries in Texas.

(d) The aerospace and aviation office shall:

(1) analyze space-related and aviation-related research

currently conducted in this state and may conduct activities

designed to further that research;

(2) analyze the state's economic position in the aerospace and

aviation industries;

(3) develop short-term and long-term business strategies as part

of an industry-specific strategic plan to promote the retention,

development, and expansion of aerospace and aviation industry

facilities in the state that is consistent with and complementary

of the office strategic plan;

(4) make specific recommendations to the legislature and the

governor regarding the promotion of those industries;

(5) act as a liaison with other state and federal entities with

related economic, educational, and defense responsibilities to

support the marketing of the state's aerospace and aviation

capabilities;

(6) provide technical support and expertise to the state and to

local spaceport authorities regarding aerospace and aviation

business matters; and

(7) be responsible for the promotion and development of

spaceports in this state.

(e) The governor shall appoint an aerospace and aviation

advisory committee consisting of seven qualified members to

assist in the state's economic development efforts to recruit and

retain aerospace and aviation jobs and investment. The committee

shall advise the governor on the recruitment and retention of

aerospace and aviation jobs and investment. Members of the

committee may not receive compensation for serving on the

committee.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 1.09, eff. Sept. 1,

2003.

Sec. 481.0067. SMALL BUSINESS ADVOCATE. (a) The executive

director shall designate an individual as the small business

advocate.

(b) To be eligible to serve as the small business advocate, a

person must have demonstrated a strong commitment to and

involvement in small business efforts.

(c) The small business advocate shall:

(1) serve as the principal focal point in this state for

assisting small and historically underutilized businesses;

(2) assist small and historically underutilized businesses by

identifying:

(A) conflicting state policy goals and state agency rules that

may inhibit small and historically underutilized business

development;

(B) financial barriers for those businesses; and

(C) sources of financial assistance for those businesses;

(3) provide assistance to small and historically underutilized

businesses in complying with federal, state, and local laws; and

(4) perform research, studies, and analyses of matters affecting

the interests of small and historically underutilized businesses.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 1.10, eff. Sept. 1,

2003.

Sec. 481.0068. OFFICE OF SMALL BUSINESS ASSISTANCE. (a)

Repealed by Acts 2003, 78th Leg., ch. 814, Sec. 6.01(3), eff.

Sept. 1, 2003.

(b) The Office of Small Business Assistance shall:

(1) examine the role of small and historically underutilized

businesses in the state's economy and the contribution of small

and historically underutilized businesses in generating economic

activity, expanding employment opportunities, promoting exports,

stimulating innovation and entrepreneurship, and bringing new and

untested products and services to the marketplace;

(2) serve as the principal focal point in the state for small

and historically underutilized businesses by:

(A) providing to the legislature information on the effects of

proposed policies or actions;

(B) assisting state agencies in determining the impact proposed

rules have on small businesses as required by Section 2006.002;

and

(C) assisting the agencies in reducing the adverse effect that

rules have on small businesses, if appropriate;

(3) evaluate the effectiveness of efforts of state agencies and

other entities to assist small and historically underutilized

businesses and make appropriate recommendations to the

legislature and state agencies to assist the development and

strengthening of small and historically underutilized businesses;

(4) identify regulations that inhibit small and historically

underutilized business development and to the extent possible

identify conflicting state policy goals;

(5) determine the availability of financial and other resources

to small and historically underutilized businesses and recommend

methods for:

(A) increasing the availability of equity capital and other

forms of financial assistance to small and historically

underutilized businesses;

(B) generating markets for the goods and services of small and

historically underutilized businesses;

(C) providing more effective education, training, and management

and technical assistance to small and historically underutilized

businesses; and

(D) providing assistance to small and historically underutilized

businesses in complying with federal, state, and local laws;

(6) identify the reasons for small and historically

underutilized business successes and failures, ascertain the

related factors that are particularly important in this state,

and recommend actions for increasing the success rate of small

and historically underutilized businesses;

(7) serve as a focal point for receiving comments and

suggestions concerning state government policies and activities

that affect small and historically underutilized businesses;

(8) develop and suggest proposals for changes in state policies

and activities that adversely affect small and historically

underutilized businesses;

(9) provide to state agencies information on the effects of

proposed policies or actions that affect small and historically

underutilized businesses;

(10) provide information and assistance relating to

establishing, operating, or expanding small and historically

underutilized businesses;

(11) assist small and historically underutilized businesses by:

(A) identifying:

(i) sources of financial assistance for those businesses; and

(ii) financial barriers to those businesses;

(B) working with relevant organizations to identify financing

programs that aid small businesses in overcoming financial

barriers;

(C) matching those businesses with sources of financial

assistance and credit enhancement; and

(D) assisting those businesses with the preparation of

applications for government loans, loan guarantees, and credit

enhancement programs;

(12) sponsor meetings, to the extent practicable in cooperation

with public and private educational institutions, to provide

training and disseminate information beneficial to small and

historically underutilized businesses;

(13) assist small and historically underutilized businesses in

their dealings with federal, state, and local governmental

agencies and provide information regarding governmental

requirements affecting small and historically underutilized

businesses;

(14) perform research, studies, and analyses of matters

affecting the interests of small and historically underutilized

businesses;

(15) use available resources within the state, such as small

business development centers, educational institutions, and

nonprofit associations, to coordinate the provision of management

and technical assistance to small and historically underutilized

businesses in a systematic manner;

(16) publish newsletters, brochures, and other documents

containing information useful to small and historically

underutilized businesses;

(17) identify successful small and historically underutilized

business assistance programs provided by other states and

determine the feasibility of adapting those programs for

implementation in this state;

(18) establish an outreach program to make the existence of the

office known to small and historically underutilized businesses

and potential clients throughout the state;

(19) enlist the cooperation and assistance of public and private

agencies, businesses, and other organizations in disseminating

information about the programs and services provided by the state

that benefit small businesses and how small businesses can

participate in or make use of those programs and services;

(20) defer to the small business compliance assistance program

as defined by Section 5.135, Water Code, on advocacy and

technical assistance related to environmental programs that

regulate small businesses;

(21) develop a "one-stop" approach for all small business needs,

including competitive activity with state agencies and political

subdivisions; and

(22) perform any other functions necessary to carry out the

purposes of this section.

(c) to (e). Repealed by Acts 2003, 78th Leg., ch. 814, Sec.

6.01(3), eff. Sept. 1, 2003.

Added by Acts 1997, 75th Leg., ch. 1041, Sec. 12, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 750, Sec. 2, eff. June

18, 1999; Acts 1999, 76th Leg., ch. 1408, Sec. 1, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 81, Sec. 2, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 814, Sec. 6.01(3), eff. Sept. 1, 2003.

Sec. 481.0069. SPACEPORT TRUST FUND. (a) In this section:

(1) "Reusable launch vehicle" means a vehicle intended for

repeated use that:

(A) is built to operate in or place a payload into space; or

(B) is a suborbital rocket.

(2) "Spaceport" has the meaning assigned by Section 507.001,

Local Government Code.

(b) The spaceport trust fund is created as a trust fund outside

the treasury with the comptroller and shall be administered by

the office under this section and rules adopted by the office.

(c) The spaceport trust fund consists of money from:

(1) gifts, grants, or donations to the office for the

development of spaceport infrastructure; and

(2) any other source designated by the legislature.

(d) Money in the spaceport trust fund may not be spent unless

the office certifies to the comptroller that:

(1) a viable business entity has been established that:

(A) has a business plan that demonstrates that the entity has

available the financial, managerial, and technical expertise and

capability necessary to launch and land a reusable launch

vehicle; and

(B) has committed to locating its facilities at a spaceport in

this state;

(2) a development corporation for spaceport facilities created

under Chapter 507, Local Government Code, has established a

development plan for the spaceport project and has secured at

least 90 percent of the funding required for the project; and

(3) the spaceport or launch operator has obtained the

appropriate Federal Aviation Administration license.

(e) Money in the spaceport trust fund may be used only to pay

expenditures for the development of infrastructure necessary or

useful for establishing a spaceport. The office may contract with

a development corporation for spaceport facilities for the

infrastructure development.

(f) The office may invest, reinvest, and direct the investment

of any available money in the spaceport trust fund. Money in the

fund may be invested in the manner that state funds may be

invested under Section 404.024.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 1.11, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.03, eff. April 1, 2009.

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.04, eff. April 1, 2009.

Sec. 481.008. AUDIT. (a) The financial transactions of the

office are subject to audit by:

(1) the state auditor in accordance with Chapter 321; or

(2) a private auditing firm.

(b) The state auditor shall inform the executive director when a

financial audit of the office is not included in the audit plan

for the state for a fiscal year. The executive director shall

ensure that the office is audited under Subsection (a)(2) during

those fiscal years.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989. Amended by Acts 1989, 71st Leg., ch. 584, Sec. 40, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 599, Sec. 10, eff. Sept.

1, 1991; Acts 1997, 75th Leg., ch. 1041, Sec. 14, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 814, Sec. 1.12, eff. Sept. 1,

2003.

Sec. 481.009. REVIEW OF BONDS. (a) Bonds may not be issued

under this chapter, and proceeds of bonds issued under this

chapter may not be used to finance a project, unless the issuance

or project, as applicable, has been reviewed and approved by the

bond review board.

(b) A member of the bond review board may not be held liable for

damages resulting from the performance of the member's functions

under this section.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989.

Sec. 481.010. PERSONNEL. (a) The executive director shall

employ personnel necessary for the performance of office

functions. The equal employment opportunity officer and the

internal auditor of the office of the governor shall serve the

same functions for the office as they serve for the office of the

governor. The internal auditor shall report directly to the

governor and may consult with the executive director or the

executive director's designee.

(b) The executive director or the executive director's designee

shall provide to office employees, as often as necessary,

information regarding their qualifications for employment under

this chapter and their responsibilities under applicable laws

relating to standards of conduct for state employees.

(c) Repealed by Acts 2003, 78th Leg., ch. 814, Sec. 6.01(3).

(d) The executive director or the executive director's designee

shall develop an intraagency career ladder program. The program

shall require intraagency postings of all non-entry-level

positions concurrently with any public posting.

(e) The executive director or the executive director's designee

shall develop a system of annual performance evaluations. All

merit pay for office employees must be based on the system

established under this subsection.

(f) The executive director or the executive director's designee

shall prepare and maintain a written policy statement to assure

implementation of a program of equal employment opportunity under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel that are in compliance with requirements

of the Commission on Human Rights;

(2) a comprehensive analysis of the office work force that meets

federal and state guidelines;

(3) procedures by which a determination can be made of

significant underuse in the office work force of all persons for

whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address those areas of

significant underuse.

(g) A policy statement prepared under Subsection (f) must cover

an annual period, be updated annually and reviewed by the

Commission on Human Rights for compliance with Subsection (f)(1),

and be filed with the governor's office.

(h) The governor's office shall deliver a biennial report to the

legislature based on the information received under Subsection

(g). The report may be made separately or as a part of other

biennial reports made to the legislature.

(i) Repealed by Acts 2009, 81st Leg., R.S., Ch. 614, Sec. 4(11),

eff. June 19, 2009.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 11, Sec. 7, eff.

Sept. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 986, Sec. 7,

eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1041, Sec. 15, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 814, Sec. 1.13, 6.01(3),

eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

614, Sec. 4(11), eff. June 19, 2009.

Sec. 481.011. FISCAL REPORT. The executive director shall file

annually with the governor and the presiding officer of each

house of the legislature a complete and detailed written report

accounting for all funds received and disbursed by the office

during the preceding fiscal year. The annual report must be in

the form and reported in the time provided by the General

Appropriations Act.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 11, Sec. 7, eff.

Sept. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 986, Sec. 8,

eff. Sept. 1, 1993; Acts 2003, 78th Leg., ch. 814, Sec. 1.14,

eff. Sept. 1, 2003.

Sec. 481.012. PUBLIC INTEREST INFORMATION AND COMPLAINTS. (a)

The office shall prepare information of public interest

describing the functions of the office and the office's

procedures by which complaints are filed with and resolved by the

office. The office shall make the information available to the

public and appropriate state agencies. The office shall provide

to the person filing the complaint and to each person who is a

subject of the complaint a copy of the office's policies and

procedures relating to complaint investigation and resolution.

(b) The office shall keep an information file about each

complaint filed with the office that the office has authority to

resolve. The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the office;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

office closed the file without taking action other than to

investigate the complaint.

(c) If a written complaint is filed with the office that the

office has authority to resolve, the office, at least quarterly

and until final disposition of the complaint, shall notify the

parties to the complaint of the status of the complaint unless

the notice would jeopardize an undercover investigation.

(d) The office shall prepare and maintain a written plan that

describes how a person who does not speak English can be provided

reasonable access to the office's programs. The office shall also

comply with federal and state laws for program and facility

accessibility.

(e) The executive director by rule shall establish methods by

which consumers and service recipients are notified of the name,

mailing address, and telephone number of the office for the

purpose of directing complaints to the office.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 11, Sec. 7, eff.

Sept. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 986, Sec. 9,

eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1041, Sec. 16, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 814, Sec. 1.15, eff.

Sept. 1, 2003.

SUBCHAPTER B. GENERAL POWERS AND DUTIES OF OFFICE

Sec. 481.021. GENERAL POWERS OF OFFICE. (a) The office may:

(1) adopt and enforce rules necessary to carry out this chapter;

(2) adopt and use an official seal;

(3) solicit and accept gifts, grants, or loans from and contract

with any entity;

(4) acquire and convey property or an interest in property;

(5) procure insurance and pay premiums on insurance of any type,

in accounts, and from insurers as the office considers necessary

and advisable to accomplish any of the office's purposes;

(6) hold patents, copyrights, trademarks, or other evidence of

protection or exclusivity issued under the laws of the United

States, any state, or any nation and may enter into license

agreements with any third parties for the receipt of fees,

royalties, or other monetary or nonmonetary value;

(7) sell advertisements in any medium; and

(8) exercise any other power necessary to carry out this

chapter.

(b) Except as otherwise provided by this chapter, money paid to

the office under this chapter shall be deposited in the state

treasury.

(c) The office shall deposit contributions from private sources

in a separate fund kept and held in escrow and in trust by the

comptroller for and on behalf of the office as funds held outside

the treasury under Section 404.073, and the money contributed

shall be used to carry out the purposes of the office and, to the

extent possible, the purposes specified by the donors. The

comptroller may invest and reinvest the money, pending its use,

in the fund in investments authorized by law for state funds that

the comptroller considers appropriate.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 602, Sec. 1, eff.

Sept. 1, 1991; Acts 1991, 72nd Leg., 2nd C.S., ch. 11, Sec. 8,

eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 986, Sec. 10, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1423, Sec. 8.23, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 814, Sec. 1.17, eff.

Sept. 1, 2003.

Sec. 481.0215. COORDINATION OF ECONOMIC DEVELOPMENT EFFORTS.

(a) The executive director of the department or its successor

shall work with the legislature and state agencies to identify

grants and programs at all levels of government and to maximize

access to federal funds for economic development.

(b) At the direction of the governor, the executive director of

the department or its successor shall work with each state agency

that administers a program relating to job training or job

creation, including the Texas Workforce Commission, the Council

on Workforce and Economic Competitiveness, the Department of

Agriculture, and the Office of Rural Affairs, to address the

challenges facing the agencies relating to job training and job

creation.

(c) The executive director of the department or its successor

may form partnerships or enter into agreements with private

entities and develop connections with existing businesses in this

state for the purpose of improving the marketing of this state

through networking and clarifying the potential of the businesses

for expansion.

Added by Acts 2003, 78th Leg., ch. 978, Sec. 1, eff. Sept. 1,

2003.

Sec. 481.022. GENERAL DUTIES OF OFFICE. The office shall:

(1) market and promote the state as a premier business location

and tourist destination;

(2) facilitate the location, expansion, and retention of

domestic and international business investment to the state;

(3) promote and administer business and community economic

development programs and services in the state, including

business incentive programs;

(4) provide to businesses and communities in the state

assistance with exporting products and services to international

markets;

(5) serve as a central source of economic research and

information; and

(6) establish a statewide strategy to address economic growth

and quality of life issues, a component of which is based on the

identification and development of industry clusters.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989. Amended by Acts 1989, 71st Leg., ch. 819, Sec. 6, eff.

Sept. 1, 1989; Acts 1989, 71st Leg., ch. 933, Sec. 4, eff. Sept.

1, 1989; Acts 1991, 72nd Leg., ch. 602, Sec. 2, eff. Sept. 1,

1991; Acts 1997, 75th Leg., ch. 1041, Sec. 17, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 814, Sec. 1.18, eff. Sept. 1,

2003.

Sec. 481.023. ADMINISTRATION OF OTHER STATUTES. (a) The office

shall perform the administrative duties prescribed under:

(1) Chapter 1433; and

(2) the Development Corporation Act (Subtitle C1, Title 12,

Local Government Code).

(b), (c) Repealed by Acts 2003, 78th Leg., ch. 814, Sec. 6.01(3).

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(20),

9.60, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1041, Sec.

18, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1420, Sec.

8.236, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 814, Sec.

1.19, 6.01(3), eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.05, eff. April 1, 2009.

Sec. 481.024. TEXAS ECONOMIC DEVELOPMENT CORPORATION. (a) The

Texas Economic Development Corporation on behalf of the state

shall carry out the public purposes of this chapter. The creation

of the corporation does not limit or impair the rights, powers,

and duties of the office provided by this chapter. The corporate

existence of the Texas Economic Development Corporation begins on

the issuance of a certificate of incorporation by the secretary

of state. The governor shall appoint the board of directors of

the corporation. The governor or the governor's designee and the

executive director serve as nonvoting, ex officio members of the

board. The corporation has the powers and is subject to the

limitations provided for the office by this chapter in carrying

out the public purposes of this chapter. The corporation has the

rights and powers of a nonprofit corporation incorporated under

the Texas Non-Profit Corporation Act (Article 1396-1.01 et seq.,

Vernon's Texas Civil Statutes) except to the extent inconsistent

with this section. The corporation may contract with the office

and with bond counsel, financial advisors, or underwriters as its

board of directors considers necessary.

(b) The corporation may engage exclusively in the performance of

charitable functions and is exempt from all taxation by this

state or a municipality or other political subdivision of this

state.

(c) The corporation is a nonprofit corporation, and no part of

its net earnings remaining after payment of its expenses may

inure to any individual, firm, or corporation, except that if the

board of directors determines that sufficient provision has been

made for the full payment of the expenses, bonds, and other

obligations of the corporation, the additional net earnings of

the corporation shall be deposited to the credit of the general

revenue fund.

(d) At any time the board of directors by written resolution may

alter the structure, organization, programs, or activities of the

corporation or terminate and dissolve the corporation, subject

only to any limitation provided by the law of the state on the

impairment of contracts of the corporation.

(e) If the board of directors by resolution determines that the

purposes for which the corporation was formed have been

substantially complied with and that all bonds issued by the

corporation have been fully paid, the board of directors shall

dissolve the corporation. On dissolution, the title to all funds

and properties then owned by the corporation shall be transferred

to the office.

(f) The Texas Economic Development Corporation and any other

corporation whose charter specifically dedicates the

corporation's activities to the benefit of the office or the

Texas Department of Economic Development or its predecessor

agency shall file an annual report of the financial activity of

the corporation. The annual report shall be filed prior to the

90th day after the last day for the corporation's fiscal year and

shall be prepared in accordance with generally accepted

accounting principles. The report must include a statement of

support, revenue, and expenses and change in fund balances, a

statement of functional expenses, and balance sheets for all

funds.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 602, Sec. 3, 4, eff.

Sept. 1, 1991; Acts 1991, 72nd Leg., 2nd C.S., ch. 11, Sec. 9,

eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1041, Sec. 19, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 814, Sec. 1.20, eff.

Sept. 1, 2003.

Sec. 481.025. EMPOWERMENT ZONE AND ENTERPRISE COMMUNITY PROGRAM.

The office is the agency of this state responsible for

administering the Empowerment Zone and Enterprise Community grant

program in this state. The bank shall cooperate with appropriate

federal and local agencies as necessary to administer the grant

program.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 7.01, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.21, eff.

Sept. 1, 2003.

Sec. 481.026. TECHNOLOGICAL SOLUTIONS. The office shall develop

and implement a policy that requires the executive director and

the staff of the office to research and propose appropriate

technological solutions to improve the ability of the office to

perform its mission. The technological solutions must include

measures to ensure that the public is able to easily find

information about the office through the Internet and that

persons who have a reason to use the office's services are able

to use the Internet to interact with the office and to access any

service that can be provided effectively through the Internet.

The policy shall also ensure that the proposed technological

solutions are cost-effective and developed through the office's

planning processes.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 1.22, eff. Sept. 1,

2003.

Sec. 481.027. FOREIGN OFFICES. (a) The office shall maintain

and operate offices in foreign countries for the purposes of

promoting investment that generates jobs in Texas, exporting of

Texas products, tourism, and international relations for Texas.

The foreign offices shall be named "The State of Texas" offices.

To the extent permitted by law, other state agencies that conduct

business in foreign countries may place staff in the foreign

offices established by the office and share the overhead and

operating expenses of the foreign offices. Other state agencies

and the office may enter interagency contracts for this purpose.

Chapter 771 does not apply to those contracts. Any purchase for

local procurement or contract in excess of $5,000 shall be

approved by the executive director prior to its execution.

(b) The foreign offices shall be accessible to Texas-based

institutions of higher education and their nonprofit affiliates

for the purposes of fostering Texas science, technology, and

research development, international trade and investment, and

cultural exchange. The office and the institutions may enter

contracts for this purpose. Chapter 771 does not apply to those

contracts.

(c) The office shall maintain regional offices in locations

specified in the General Appropriations Act.

(d) The office may collect fees for the use of the foreign

offices from public and private entities except that any payments

by a state agency are governed by any interagency contract under

Subsection (a). The fees may be used only to expand, develop, and

operate foreign offices under this section.

(e) Chapter 2175 applies to the operation and maintenance of the

foreign offices. No other provisions of Subtitle D, Title 10,

apply to the operation and maintenance of the foreign offices, or

to transactions of the office that are authorized by this

section.

(f) The comptroller may, at the request of a state agency,

provide to the agency services exempted from the application of

Subtitle D, Title 10 under Subsection (e). Chapter 771 does not

apply to services provided under this subsection. The

comptroller shall establish a system of charges and billings that

ensures recovery of the cost of providing the services and shall

submit a purchase voucher or a journal voucher, after the close

of each month, to the agency for which services were performed.

Added by Acts 1989, 71st Leg., ch. 938, Sec. 1, eff. Aug. 28,

1989. Renumbered from Sec. 481.025 by Acts 1990, 71st Leg., 6th

C.S., ch. 12, Sec. 2(7), eff. Sept. 6, 1990. Amended by Acts

1991, 72nd Leg., 2nd C.S., ch. 8, Sec. 5.06, eff. Sept. 1, 1991;

Acts 1993, 73rd Leg., ch. 986, Sec. 11, eff. Sept. 1, 1993; Acts

1997, 75th Leg., ch. 165, Sec. 17.16, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 165, Sec. 17.19(a), eff. Sept. 1, 1997; Acts

2003, 78th Leg., ch. 814, Sec. 1.23, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.52, eff. September 1, 2007.

Sec. 481.029. COST RECOVERY. The office shall recover the cost

of providing direct technical assistance, management training

services, and other services to businesses and communities when

reasonable and practical.

Added by Acts 1993, 73rd Leg., ch. 986, Sec. 13, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1041, Sec. 21, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 814, Sec. 1.24, eff.

Sept. 1, 2003.

Sec. 481.0295. IDENTIFICATION OF INDUSTRY CLUSTERS. (a) The

office shall work with industry associations and organizations

and key state agencies to identify regional and statewide

industry clusters.

(b) The activities of the office in identifying industry

clusters may include:

(1) conducting focus group discussions, facilitating meetings,

and conducting studies to identify:

(A) members of an industry cluster;

(B) the general economic state of the industry cluster; and

(C) issues of common concern in the industry cluster;

(2) supporting the formation of industry cluster associations,

publishing industry cluster association directories, and

encouraging the entry of new members into the industry cluster;

and

(3) providing methods for electronic communication and

information dissemination among members of the industry clusters.

(c) The office shall identify an industry cluster as a targeted

sector if the office determines that the development of the

industry cluster is a high priority.

(d) The office shall work with targeted sectors, private sector

organizations, key state agencies, local governments, local

economic development organizations, and higher education and

training institutions to develop strategies to strengthen the

competitiveness of industry clusters. The strategies shall be

designed to:

(1) diversify the economy;

(2) facilitate technology transfer; and

(3) increase value-added production.

(e) The activities of the office to assist the development of a

targeted sector may include:

(1) conducting focus group discussions, facilitating meetings,

and conducting studies to identify:

(A) members of a targeted sector;

(B) the general economic state of the sector; and

(C) issues of common concern in the sector;

(2) supporting the formation of industry associations,

publishing industry association directories, and creating or

expanding the activities of the industry associations;

(3) assisting in the formation of flexible networks between

persons interested in the development of the targeted sector by

providing:

(A) employees of the office or private sector consultants

trained to organize and implement flexible networks; and

(B) funding for potential flexible network participants to

organize and implement a flexible network;

(4) helping to establish research consortia;

(5) facilitating training and education programs conducted

jointly by sector members;

(6) promoting cooperative market development activities;

(7) analyzing the need for, feasibility of, and cost of

establishing product certification and testing facilities and

services; and

(8) providing for methods of electronic communication and

information dissemination among sector members to facilitate

network or industry cluster activity.

(f) The office shall, on a continuing basis as determined by the

office, evaluate:

(1) the effectiveness of the services provided to industry

clusters, using information gathered at regional and statewide

levels; and

(2) the potential return to the state from devoting additional

resources to the economic development of a targeted sector and

devoting resources to additional targeted sectors.

(g) The office shall use information gathered in each region for

which the office identifies industry clusters to:

(1) formulate strategies to promote the economic development of

targeted sectors; and

(2) designate new targeted sectors.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 1.25, eff. Sept. 1,

2003.

Sec. 481.0296. ADVANCED TECHNOLOGY INDUSTRIES. (a) The office

shall coordinate state efforts to attract, develop, or retain

technology industries in this state in certain sectors,

including:

(1) the semiconductor industry;

(2) information and computer technology;

(3) microelectromechanical systems;

(4) manufactured energy systems;

(5) nanotechnology; and

(6) biotechnology.

(b) The office shall:

(1) recommend to the governor actions to promote economic

development in the area of advanced technology;

(2) identify and assess specific economic development

opportunities; and

(3) engage in outreach to advanced technology industries,

including a joint venture created under the National Cooperative

Research and Production Act of 1993 (15 U.S.C. Section 4301 et

seq.), as amended, that is exempt from federal taxation as an

organization described by Section 501(c)(6), Internal Revenue

Code of 1986, as amended.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 1.25, eff. Sept. 1,

2003.

SUBCHAPTER D. INTERNATIONAL TRADE

Sec. 481.043. GENERAL POWERS AND DUTIES RELATING TO

INTERNATIONAL TRADE. The office shall:

(1) provide businesses in the state with technical assistance,

information, and referrals related to the export of products and

services, including export finance and international business

practices;

(2) coordinate the representation of exporters in the state at

international trade shows, missions, marts, seminars, and other

appropriate promotional venues;

(3) cooperate and act in conjunction with other public and

private organizations to promote and advance export trade

activities in this state; and

(4) disseminate trade leads to exporters in the state through

the use of the Internet and other available media.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 1041, Sec. 25, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 814, Sec. 1.26, eff.

Sept. 1, 2003.

Sec. 481.047. CONFIDENTIALITY. Information collected by the

office concerning the identity, background, finance, marketing

plans, trade secrets, or other commercially sensitive information

of a lender or export business is confidential unless the lender

or export business consents to disclosure of the information.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.27, eff.

Sept. 1, 2003.

SUBCHAPTER E. BUSINESS DEVELOPMENT--GENERAL PROVISIONS

Sec. 481.072. DEFINITIONS. In this subchapter:

(1) "Cost" has the meaning assigned that term by Subtitle C1,

Title 12, Local Government Code.

(2) "Project" has the meaning assigned that term by Subtitle

C1, Title 12, Local Government Code.

(3) "User" includes any person.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.06, eff. April 1, 2009.

Sec. 481.0725. GENERAL POWERS AND DUTIES. The office shall:

(1) provide businesses with site selection assistance and

communities with investment leads;

(2) develop a comprehensive business recruitment marketing plan;

(3) participate in international and domestic trade shows, trade

missions, marketing trips, and seminars; and

(4) produce and disseminate information through the use of

available media and resources, including the Internet, to promote

business assistance programs and the overall business climate in

the state.

Amended by Acts 1997, 75th Leg., ch. 1041, Sec. 29, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 814, Sec. 1.28, eff. Sept. 1,

2003.

Sec. 481.073. POWERS AND DUTIES RELATING TO FINANCING. (a), (b)

Repealed by Acts 2003, 78th Leg., ch. 814, Sec. 6.01(3).

(c) The office may:

(1) purchase, discount, sell, assign, negotiate, and otherwise

dispose of notes, bonds, and other evidences of indebtedness

incurred to finance or refinance projects whether secured or

unsecured;

(2) administer or participate in programs established by another

person to finance or refinance projects; and

(3) acquire, hold, invest, use, and dispose of the office's

revenues, funds, and money received from any source under this

subchapter and the proceedings authorizing the bonds issued under

this subchapter, subject only to the provisions of the Texas

Constitution, this subchapter, and any covenants relating to the

office's bonds in classes of investments that the executive

director determines.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 11, Sec. 17,

eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1041, Sec. 30, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 814, Sec. 1.29, 6.01(3),

eff. Sept. 1, 2003.

Sec. 481.075. PROGRAM RULES. (a) The executive director shall

adopt rules to establish criteria for determining which users may

participate in programs established by the office under this

subchapter. The office shall adopt collateral or security

requirements to ensure the full repayment of any loan, lease, or

installment sale and the solvency of any program implemented

under this subchapter. The executive director must approve all

leases and sale and loan agreements made under this subchapter.

(b) Users participating in the programs established under this

subchapter shall pay the costs of applying for, participating in,

and administering and servicing the program in amounts that the

office considers reasonable and necessary.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 11, Sec. 18,

eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1041, Sec. 31, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 814, Sec. 1.30, eff.

Sept. 1, 2003.

Sec. 481.078. TEXAS ENTERPRISE FUND. (a) The Texas Enterprise

Fund is a dedicated account in the general revenue fund.

(b) The following amounts shall be deposited in the fund:

(1) any amounts appropriated by the legislature for the fund for

purposes described by this section;

(2) interest earned on the investment of money in the fund; and

(3) gifts, grants, and other donations received for the fund.

(c) Except as provided by Subsection (d), the fund may be used

only for economic development, infrastructure development,

community development, job training programs, and business

incentives.

(d) The fund may be temporarily used by the comptroller for cash

management purposes.

(e) The administration of the fund is considered to be a

trusteed program within the office of the governor. The governor

may negotiate on behalf of the state regarding awarding, by

grant, money appropriated from the fund. The governor may award

money appropriated from the fund only with the express written

prior approval of the lieutenant governor and speaker of the

house of representatives.

(e-1) To be eligible to receive a grant under this section, the

entity must:

(1) be in good standing under the laws of the state in which the

entity was formed or organized, as evidenced by a certificate

issued by the secretary of state or the state official having

custody of the records pertaining to entities or other

organizations formed under the laws of that state; and

(2) owe no delinquent taxes to a taxing unit of this state.

(f) Before awarding a grant under this section, the governor

shall enter into a written agreement with the entity to be

awarded the grant money specifying that:

(1) if the governor finds that the grant recipient has not met

each of the performance targets specified in the agreement as of

a date certain provided in the agreement:

(A) the recipient shall repay the grant and any related interest

to the state at the agreed rate and on the agreed terms;

(B) the governor will not distribute to the recipient any grant

money that remains to be awarded under the agreement; and

(C) the governor may assess specified penalties for

noncompliance against the recipient;

(2) if all or any portion of the amount of the grant is used to

build a capital improvement, the state may:

(A) retain a lien or other interest in the capital improvement

in proportion to the percentage of the grant amount used to pay

for the capital improvement; and

(B) require the recipient of the grant, if the capital

improvement is sold, to:

(i) repay to the state the grant money used to pay for the

capital improvement, with interest at the rate and according to

the other terms provided by the agreement; and

(ii) share with the state a proportionate amount of any profit

realized from the sale; and

(3) if, as of a date certain provided in the agreement, the

grant recipient has not used grant money awarded under this

section for the purposes for which the grant was intended, the

recipient shall repay that amount and any related interest to the

state at the agreed rate and on the agreed terms.

(g) The grant agreement may include a provision providing that a

reasonable percentage of the total amount of the grant will be

withheld until specified performance targets are met by the

entity as of the date described by Subsection (f)(1).

(h) The governor, after consultation with the speaker of the

house of representatives and the lieutenant governor, shall

determine:

(1) the performance targets and date required to be contained in

the grant agreement as provided by Subsection (f)(1); and

(2) if the grant agreement includes the provision authorized by

Subsection (g), the percentage of grant money required to be

withheld.

(i) An entity entering into a grant agreement under this section

shall submit to the governor, lieutenant governor, and speaker of

the house of representatives an annual progress report containing

the information compiled during the previous calendar year

regarding the attainment of each of the performance targets

specified in the agreement.

(j) Repayment of a grant under Subsection (f)(1)(A) may be

prorated to reflect a partial attainment of performance targets.

(k) To encourage the development and location of small

businesses in this state, the governor shall consider making

grants from the fund:

(1) to recipients that are small businesses in this state that

commit to using the grants to create additional jobs;

(2) to recipients that are small businesses from outside the

state that commit to relocate to this state; or

(3) for individual projects that create 100 or fewer additional

jobs.

(l) For purposes of Subsection (k), "small business" means a

legal entity, including a corporation, partnership, or sole

proprietorship, that:

(1) is formed for the purpose of making a profit;

(2) is independently owned and operated; and

(3) has fewer than 100 employees.

Added by Acts 2003, 78th Leg., ch. 978, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

602, Sec. 1, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1254, Sec. 2, eff. June 19, 2009.

Sec. 481.079. REPORT ON USE OF MONEY IN TEXAS ENTERPRISE FUND.

(a) Before the beginning of each regular session of the

legislature, the governor shall submit to the lieutenant

governor, the speaker of the house of representatives, and each

other member of the legislature a report on grants made under

Section 481.078 that states:

(1) the number of direct jobs each recipient committed to create

in this state;

(2) the number of direct jobs each recipient created in this

state;

(3) the median wage of the jobs each recipient created in this

state;

(4) the amount of capital investment each recipient committed to

expend or allocate per project in this state;

(5) the amount of capital investment each recipient expended or

allocated per project in this state;

(6) the total amount of grants made to each recipient;

(7) the average amount of money granted in this state for each

job created in this state by grant recipients;

(8) the number of jobs created in this state by grant recipients

in each sector of the North American Industry Classification

System (NAICS); and

(9) of the number of direct jobs each recipient created in this

state, the number of positions created that provide health

benefits for employees.

(b) The report may not include information that is made

confidential by law.

(c) The governor may require a recipient of a grant under

Section 481.078 to submit, on a form the governor provides,

information required to complete the report.

Added by Acts 2005, 79th Leg., Ch.

602, Sec. 2, eff. September 1, 2005.

Sec. 481.080. ECONOMIC AND FISCAL IMPACT STATEMENT FOR CERTAIN

GRANT PROPOSALS. (a) Before the governor awards a grant under

Section 481.078 to an entity for a proposed initiative, the

office shall prepare a statement that, specifically and in

detail, assesses the direct economic impact that approval of the

grant will have on the residents of this state.

(b) The statement must include:

(1) for the period covered by the grant:

(A) the estimated number of jobs to be created in this state by

the potential recipient each biennium; and

(B) the estimated median wage of the jobs to be created in this

state by the potential recipient each biennium;

(2) the additional amount of ad valorem taxes, sales and use

taxes, and fee revenues projected to be generated each year by

governmental entities of this state;

(3) the total amount of tax credits, local incentives, and other

money or credits estimated to be distributed to the proposed

grant recipient by governmental entities of this state; and

(4) any other information the office considers necessary to

include in the statement.

Added by Acts 2005, 79th Leg., Ch.

602, Sec. 2, eff. September 1, 2005.

SUBCHAPTER H. BUSINESS DEVELOPMENT--PERMIT ASSISTANCE

Sec. 481.121. DEFINITIONS. In this subchapter:

(1) "Applicant" means a person acting for himself or authorized

to act on behalf of another person to obtain a permit.

(2) "Permit office" means the Texas Economic Development and

Tourism Office's business permit office.

(3) "Permit" means any license, certificate, registration,

permit, or other form of authorization required by law or by

state agency rules to be obtained by a person in order to engage

in a particular business but does not include a permit or license

issued in connection with any form of gaming or gambling.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.31, eff.

Sept. 1, 2003.

Sec. 481.122. CREATION. The business permit office is an office

within the Texas Economic Development and Tourism Office.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.32, eff.

Sept. 1, 2003.

Sec. 481.123. DUTIES. The permit office shall:

(1) provide comprehensive information on permits required for

business enterprises in the state and make that information

available to applicants and other persons;

(2) assist applicants in obtaining timely and efficient permit

review and in resolving issues arising from the review;

(3) facilitate contacts between applicants and state agencies

responsible for processing and reviewing permit applications;

(4) assist applicants in the resolution of outstanding issues

identified by state agencies, including delays experienced in

permit review;

(5) develop comprehensive application procedures to expedite the

permit process;

(6) compile a comprehensive list of all permits required of a

person desiring to establish, operate, or expand a business

enterprise in the state;

(7) encourage and facilitate the participation of federal and

local government agencies in permit coordination;

(8) make recommendations for eliminating, consolidating,

simplifying, expediting, or otherwise improving permit procedures

affecting business enterprises by requesting that the state

auditor, with the advice and support of the permit office,

initiate a business permit reengineering review process involving

all state agencies;

(9) develop and implement an outreach program to publicize and

make small business entrepreneurs and others aware of services

provided by the permit office;

(10) adopt rules, procedures, instructions, and forms required

to carry out the functions, powers, and duties of the permit

office under this subchapter; and

(11) except as provided in Section 481.129, complete the

implementation of the business permit review process on or before

September 1, 1994, and provide all recommended statutory changes

as needed to the legislature on or before January 1, 1995.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 775, Sec. 1, eff.

Sept. 1, 1993; Acts 2003, 78th Leg., ch. 814, Sec. 1.33, eff.

Sept. 1, 2003.

Sec. 481.124. COMPREHENSIVE PERMIT APPLICATION PROCEDURE. (a)

The permit office shall develop and by rule implement a

comprehensive application procedure to expedite the

identification and processing of required permits. The permit

office shall specify the permits to which the comprehensive

application procedure applies. A comprehensive application must

be made on a form prescribed by the permit office. The permit

office shall consult with affected agencies in designing the form

to ensure that the form provides the necessary information to

allow agencies to identify which permits may be needed by the

applicant. The form must be designed primarily for the

convenience of an applicant who is required to obtain multiple

permits and must provide for concise and specific information

necessary to determine which permits are or may be required of

the particular applicant.

(b) Use of the comprehensive application procedure by the

applicant is optional. On request the permit office shall assist

an applicant in preparing a comprehensive application, describe

the procedures involved, and provide other appropriate

information from the comprehensive permit information file.

(c) On receipt of a comprehensive application from an applicant,

the permit office shall immediately notify in writing each state

agency having a possible interest in the proposed business

undertaking, project, or activity with respect to permits that

are or may be required.

(d) Not later than the 25th day after the date of receipt of the

notice, the state agency shall specify to the permit office each

permit under its jurisdiction that is or may be required for the

business undertaking, project, or activity described in the

comprehensive application and shall indicate each permit fee to

be charged.

(e) If a notified state agency responds that it does not have an

interest in the permit requirements of the business undertaking,

project, or activity described in the comprehensive application

or does not respond within the period specified by Subsection

(d), no permit under the jurisdiction of that agency is required

for the undertaking, project, or activity described in the

comprehensive application. This subsection does not apply if the

comprehensive application contains false, misleading, or

deceptive information or fails to include pertinent information,

the lack of which could reasonably lead a state agency to

misjudge whether a permit under its jurisdiction is required.

(f) The permit office shall promptly provide the applicant with

application forms and related information for all permits

specified by the interested state agencies and shall advise the

applicant that the forms are to be completed and submitted to the

appropriate state agencies.

(g) An applicant may withdraw a comprehensive application at any

time without forfeiture of any permit approval applied for or

obtained under the comprehensive application procedures.

(h) Each state agency having jurisdiction over a permit to which

the comprehensive application procedure applies shall designate

an officer or employee to act as permit liaison officer to

cooperate with the permit office in carrying out this subchapter.

(i) This section does not apply to a permit or license issued

under Title 2, Tax Code, and does not exempt any person from

liability for a tax under that title.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.34, eff.

Sept. 1, 2003.

Sec. 481.125. COMPREHENSIVE PERMIT HANDBOOK. (a) The permit

office shall compile a comprehensive list of all state permits

required of a person desiring to operate a business enterprise in

the state.

(b) To the extent possible, the permit office shall organize the

list according to the types of businesses affected and shall

publish the list in a comprehensive permit handbook.

(c) The handbook must include:

(1) the name of each state agency required to review, approve,

or grant a permit on the list;

(2) the address of the agency to which the license, permit, or

registration materials must be sent; and

(3) the telephone number of the agency.

(d) The permit office shall periodically update the handbook.

(e) The permit office shall make the handbook available to

persons interested in establishing a business enterprise, public

libraries, educational institutions, and the state agencies

listed in the handbook.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.35, eff.

Sept. 1, 2003.

Sec. 481.126. ASSISTANCE OF OTHER STATE AGENCIES. Each state

agency, on request of the permit office, shall provide

assistance, services, facilities, and data to enable the permit

office to carry out its duties. An agency is not required to

provide information made confidential by a constitution, statute,

or judicial decision.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.36, eff.

Sept. 1, 2003.

Sec. 481.127. COMPREHENSIVE PERMIT INFORMATION. (a) Each state

agency required to review, approve, or grant permits for business

undertakings, projects, or activities shall report to the permit

office in a form prescribed by the permit office on each type of

review, approval, or permit administered by the agency.

(b) The agency's report must include application forms,

applicable agency rules, and the estimated period necessary to

process permit applications.

(c) The permit office shall prepare an information file on state

agency permit requirements and shall develop methods for

maintenance, revision, update, and ready access. The permit

office shall provide comprehensive permit information based on

that file.

(d) The permit office may prepare and distribute publications,

guides, and other materials to serve the convenience of permit

applicants and explain permit requirements affecting business,

including requirements involving multiple permits or regulation

by more than one state agency.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.37, eff.

Sept. 1, 2003.

Sec. 481.128. NO CHARGES FOR SERVICES. The permit office shall

provide its services without charge.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.38, eff.

Sept. 1, 2003.

Sec. 481.129. ENVIRONMENTAL PERMITS. The permit office shall

consult and cooperate with the Natural Resource Conservation

Commission in conducting any studies on permits issued by the

Natural Resource Conservation Commission. The Natural Resource

Conservation Commission shall cooperate fully in the study and

analysis of the procedures involving the issuance of permits by

that commission and shall, in any report issued, evaluate all

alternatives for improving the process pursuant to the permit

office's responsibilities under Section 481.123. The permit

office and the Natural Resource Conservation Commission shall

jointly submit any report required under Section 481.123.

Added by Acts 1993, 73rd Leg., ch. 775, Sec. 2, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.39, eff.

Sept. 1, 2003.

SUBCHAPTER K. INFORMATION AND REFERRAL

Sec. 481.166. LEGISLATIVE FINDINGS. The legislature finds that:

(1) economic development programs and services are located in a

number of state agencies;

(2) businesses and communities need a single point of contact on

business and community economic development programs and

services; and

(3) state agencies need to work together to provide outreach and

assistance to local governments and businesses.

Added by Acts 1997, 75th Leg., ch. 1041, Sec. 44, eff. Sept. 1,

1997.

Sec. 481.167. TEXAS BUSINESS AND COMMUNITY ECONOMIC DEVELOPMENT

CLEARINGHOUSE. (a) The office shall establish the Texas

Business and Community Economic Development Clearinghouse to

provide information and assistance to businesses and communities

in the state through the use of a statewide toll-free telephone

service.

(b) The clearinghouse shall collect and disseminate information

on federal, state, local, and private:

(1) business development programs, including financial

assistance and business incentive programs;

(2) business development services, including technical

assistance, workshops, business incubators, training, and useful

publications;

(3) rural and urban community economic development programs,

including loans, grants, and other funding sources;

(4) rural and urban community economic development services,

including technical assistance, workshops, training, and useful

publications;

(5) small business programs and services and useful

publications;

(6) defense economic adjustment programs and services and useful

publications; and

(7) international trade programs, services, and useful

publications.

(c) The clearinghouse shall provide access to the information

compiled under this subchapter in a user-friendly format through

the use of the Internet.

(d) The office shall obtain from other state agencies

appropriate information needed by the office to carry out its

duties under this subchapter.

(e) The comptroller shall assist the office in furthering the

purposes of this subchapter by allowing the office to use the

field offices and personnel of the comptroller to disseminate

brochures, documents, and other information useful to businesses

in the state.

Added by Acts 1997, 75th Leg., ch. 1041, Sec. 44, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.40, eff.

Sept. 1, 2003.

Sec. 481.168. ANNUAL REPORT OF TAX INCENTIVE LAWS AND ECONOMIC

DEVELOPMENT LAWS OF OTHER STATES. (a) The attorney general, the

comptroller, the Texas Department of Economic Development, and

the Texas Workforce Investment Council shall:

(1) conduct a survey of tax incentive laws and economic

development laws enacted in other states since 1990; and

(2) deliver to the governor, the lieutenant governor, and the

speaker of the house of representatives a joint report of the

results of the survey.

(b) to (e) Repealed by Acts 2003, 78th Leg., ch. 814, Sec.

6.01(3), eff. Sept. 1, 2003.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 10, eff. Jan. 1,

2002. Amended by Acts 2003, 78th Leg., ch. 818, Sec. 6.06, eff.

Sept. 1, 2003.

Sec. 481.169. ADVISORY BOARD OF ECONOMIC DEVELOPMENT

STAKEHOLDERS. (a) An advisory board of economic development

stakeholders is created to assist the department.

(b) The advisory board is composed of seven members who serve

staggered four-year terms. The governor shall appoint three

members, the lieutenant governor shall appoint two members, and

the speaker of the house of representatives shall appoint two

members to the advisory board. The governor, lieutenant governor,

and speaker of the house of representatives shall each appoint

one of the initial members to a two-year term. Thereafter, each

member of the advisory board shall be appointed to a four-year

term.

(c) The advisory board shall collect and disseminate information

on federal, state, local, and private community economic

development programs, including loans, grants, and other funding

sources.

Added by Acts 2003, 78th Leg., ch. 978, Sec. 3, eff. Sept. 1,

2003.

SUBCHAPTER L. TOURISM

Sec. 481.172. DUTIES. (a) The office shall:

(1) as the primary state governmental entity responsible for

out-of-state tourism marketing and promotion efforts, promote and

advertise within the United States and in foreign countries, by

radio, television, newspaper, the Internet, and other means

considered appropriate, tourism in this state by non-Texans,

including persons from foreign countries, and distribute

promotional materials through appropriate distribution channels;

(2) represent the state in domestic and international travel

trade shows, trade missions, and seminars;

(3) encourage travel by Texans to this state's scenic,

historical, cultural, natural, agricultural, educational,

recreational, and other attractions;

(4) conduct a public relations campaign to create a responsible

and accurate national and international image of this state;

(5) use current market research to develop a tourism marketing

plan to increase travel to the state by domestic and

international visitors;

(6) develop methods to attract tourist attractions to the state;

(7) assist communities to develop tourist attractions;

(8) not later than December 31, 2003, enter into a memorandum of

understanding with the Parks and Wildlife Department, the Texas

Department of Transportation, the Texas Historical Commission,

and the Texas Commission on the Arts to direct the efforts of

those agencies in all matters relating to tourism;

(9) promote and encourage the horse racing and greyhound racing

industry, if funds are appropriated for the promotion or

encouragement; and

(10) promote the sports industry and related industries in this

state, including promoting this state as a host for national and

international amateur athletic competition and promoting sports

or fitness programs for the residents of this state, if funds are

appropriated for the promotion.

(b) A memorandum of understanding entered into under Subsection

(a)(8) shall provide that the office may:

(1) strategically direct and redirect each agency's tourism

priorities and activities to:

(A) most effectively meet consumer demands and emerging travel

trends, as established by the latest market research; and

(B) minimize duplication of efforts and realize cost savings

through economies of scale;

(2) require each agency to submit to the office for advance

approval:

(A) resources, activities, and materials related to the

promotion of tourism proposed to be provided by the agency;

(B) a plan of action for the agency's proposed tourism

activities, not later than June 1 of each year, that includes:

(i) priorities identified by the agency that must include

marketing, product development, and program development;

(ii) the agency's proposed budget for tourism activities; and

(iii) measurable goals and objectives of the agency related to

the promotion of tourism; and

(C) any proposed marketing message, material, logo, slogan, or

other communication to be used by the agency in its

tourism-related efforts, to assist the office in coordinating

tourism-related efforts conducted in this state by the agency and

the office and conducted outside of this state by the office;

(3) direct the development of an annual strategic tourism plan,

including a marketing plan, to increase travel to this state,

that:

(A) provides the most effective and efficient expenditure of

state funds for in-state marketing activities conducted by the

agencies and encouraged by the office and out-of-state marketing

activities conducted by the office;

(B) establishes goals, objectives, and performance measures,

including the measurement of the return on the investment made by

an agency or the office, for the tourism-related efforts of all

state agencies; and

(C) is developed not later than September 1 of each year; and

(4) direct the agencies to share costs related to administrative

support for the state's tourism activities.

(c) The promotion of the sports industry and related industries

under Subsection (a)(10) may include the establishment by the

governor of a Texas Sports Commission composed of volunteers who

are knowledgeable about or active in amateur sports.

(d) This section does not affect the authority of the State

Preservation Board to conduct activities or make expenditures

related to tourism or to promote the Bob Bullock Texas State

History Museum.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 653, Sec. 1, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch. 165, Sec. 22(36), eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1041, Sec. 41, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1275, Sec. 52, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 814, Sec. 1.41, eff.

Sept. 1, 2003.

Sec. 481.173. NAME AND PICTURE OF LIVING STATE OFFICIAL. The

name or the picture of a living state official may not be used

for advertising purposes under this subchapter.

Added by Acts 1989, 71st Leg., ch. 4, Sec. 3.01, eff. Sept. 1,

1989.

Sec. 481.174. ADVERTISEMENTS IN TOURISM PROMOTIONS. (a) The

office may sell advertisements in travel promotions in any

medium.

(b) The executive director shall adopt rules to implement the

sale of advertisements under Subsection (a), including rules

regulating:

(1) the cost of advertisements;

(2) the type of products or services that may be advertised;

(3) the size of advertisements; and

(4) refunds on advertisements that are not run.

(c) Proceeds from the sale of advertisements shall be deposited

in the special account in the general revenue fund that may be

used for advertising and marketing activities of the office as

provided by Section 156.251, Tax Code.

Added by Acts 1993, 73rd Leg., ch. 986, Sec. 23, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1041, Sec. 42, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 814, Sec. 1.42, eff.

Sept. 1, 2003.

SUBCHAPTER N. BUSINESS DEVELOPMENT--LINKED DEPOSIT PROGRAM

Sec. 481.191. DEFINITIONS. In this subchapter:

(1) "Child-care provider" means a small business that operates

or proposes to operate a day-care center or group day-care home,

as those terms are defined by Section 42.002, Human Resources

Code.

(2) "Eligible borrower" means:

(A) a person who proposes to begin operating a small or

medium-sized business in an enterprise zone, as defined by

Section 2303.003, or a historically underutilized business;

(B) a nonprofit corporation; or

(C) a child-care provider.

(3) "Eligible lending institution" means a financial institution

that makes commercial loans, is a depository of state funds, and

agrees to participate in the linked deposit program established

by this subchapter and to provide collateral equal to the amount

of linked deposits placed with it.

(4) "Historically underutilized business" means:

(A) a corporation formed for the purpose of making a profit in

which at least 51 percent of all classes of the shares of stock

or other equitable securities is owned by one or more persons who

are members of certain groups, including black Americans,

Hispanic Americans, women, Asian Pacific Americans, and American

Indians;

(B) a sole proprietorship formed for the purpose of making a

profit that is 100 percent owned, operated, and controlled by a

person described by Paragraph (A) of this subdivision;

(C) a partnership formed for the purpose of making a profit in

which 51 percent of the assets and interest in the partnership is

owned by one or more persons described by Paragraph (A) of this

subdivision. Those persons must have proportionate interest and

demonstrate active participation in the control, operation, and

management of the partnership's affairs; or

(D) a joint venture in which each entity in the joint venture is

a historically underutilized business under this subdivision.

(4-a) "Medium-sized business" means a corporation, partnership,

sole proprietorship, or other legal entity that:

(A) is domiciled in this state or has at least 51 percent of its

employees located in this state;

(B) is formed to make a profit; and

(C) employs 100 or more but fewer than 500 full-time employees.

(5) "Nonprofit corporation" means a not for profit corporation

organized under the Texas Non-Profit Corporation Act (Article

1396-1.01 et seq., Vernon's Texas Civil Statutes).

(6) "Small business" means a corporation, partnership, sole

proprietorship, or other legal entity that:

(A) is domiciled in this state;

(B) is formed to make a profit;

(C) is independently owned and operated; and

(D) employs fewer than 100 full-time employees.

Added by Acts 1993, 73rd Leg., ch. 689, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 1162, Sec. 2, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 814, Sec. 1.43, eff.

Sept. 1, 2003.

Sec. 481.192. LINKED DEPOSIT. A linked deposit is a time

deposit governed by a written deposit agreement between the state

and an eligible lending institution that provides:

(1) that the eligible lending institution pay interest on the

deposit at a rate that is not less than the greater of:

(A) the current market rate of a United States treasury bill or

note of comparable maturity minus two percent; or

(B) 1.5 percent; and

(2) that the eligible lending institution agree to lend the

value of the deposit to an eligible borrower at a maximum rate

that is the current market rate of a United States treasury bill

or note of comparable maturity plus four percent.

Added by Acts 1993, 73rd Leg., ch. 689, Sec. 1, eff. Aug. 30,

1993.

Sec. 481.193. LINKED DEPOSIT PROGRAM. (a) The bank shall

establish a linked deposit program to encourage commercial

lending for the development of:

(1) small businesses in enterprise zones;

(2) historically underutilized businesses;

(3) medium-sized businesses;

(4) child-care services provided by and activities engaged in in

this state by nonprofit organizations; and

(5) quality, affordable child-care services in this state.

(b) The executive director shall adopt rules for the loan

portion of the linked deposit program.

(c) In order to participate in the linked deposit program, an

eligible lending institution may solicit loan applications from

eligible borrowers.

(d) After reviewing an application and determining that the

applicant is an eligible borrower and is creditworthy, the

eligible lending institution shall send the application for a

linked deposit loan to the bank.

(e) The eligible lending institution shall certify the interest

rate applicable to the specific eligible borrower and attach it

to the application sent to the bank.

(f) After reviewing each linked deposit loan application, the

executive director shall approve or deny the application.

(g) After the executive director's approval of the application

and after the lending institution originates a loan to an

eligible borrower, the bank shall authorize the comptroller to

place a linked deposit with the applicable lending institution

for the period of the loan, subject to Subsections (h) and (i).

The bank is not required to maintain the deposit with the lending

institution if the loan is extended, renewed, or renegotiated

unless the bank approves a new linked deposit loan application

under this section for the loan as modified. Subject to the

limitation described by Section 481.197, the comptroller shall

place, at the direction of the bank, a time deposit at an

interest rate described by Section 481.192 and may modify the

interest rate during the period of the loan, notwithstanding any

order of the State Depository Board to the contrary.

(h) Before the placing of a linked deposit, the eligible lending

institution and the state, represented by the bank, shall enter

into a written deposit agreement containing the conditions on

which the linked deposit is made. The deposit agreement must

provide that:

(1) the comptroller will place the linked deposit not later than

the 10th business day after the date on which the agreement is

executed;

(2) the lending institution will notify the bank if the borrower

to which the deposit is linked defaults on the loan; and

(3) in the event of a default the comptroller may withdraw the

linked deposit at the direction of the bank.

(i) If a lending institution holding linked deposits ceases to

be a state depository, the comptroller must withdraw the linked

deposits at the direction of the bank.

Added by Acts 1993, 73rd Leg., ch. 689, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 891, Sec. 3.13, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1162, Sec. 3, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 8.27, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 814, Sec. 1.44, 1.45, eff. Sept.

1, 2003.

Sec. 481.194. COMPLIANCE. (a) On acceptance of its application

to receive linked deposits, an eligible lending institution shall

loan money to an eligible borrower in accordance with the deposit

agreement and this subchapter. The eligible lending institution

shall forward a compliance report to the office.

(b) Repealed by Acts 2003, 78th Leg., ch. 814, Sec. 6.01(3).

Added by Acts 1993, 73rd Leg., ch. 689, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.28, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 814, Sec. 1.46, 6.01(3),

eff. Sept. 1, 2003.

Sec. 481.196. STATE LIABILITY PROHIBITED. The state is not

liable to an eligible lending institution for payment of the

principal, interest, or any late charges on a loan made to an

eligible borrower. Linked deposits are not an extension of the

state's credit within the meaning of any state constitutional

prohibition.

Added by Acts 1993, 73rd Leg., ch. 689, Sec. 1, eff. Aug. 30,

1993.

Sec. 481.197. LIMITATIONS IN PROGRAM. (a) Repealed by Acts

2003, 78th Leg., ch. 814, Sec. 6.01(3).

(b) The maximum amount of a loan under the linked deposit

program is $250,000.

(c) The borrower shall apply a loan granted under this

subchapter to working capital or to the purchase, construction,

or lease of capital assets, including land, buildings, and

equipment.

Added by Acts 1993, 73rd Leg., ch. 689, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 633, Sec. 1, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1162, Sec. 4, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 1231, Sec. 1, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 814, Sec. 6.01(3), eff. Sept. 1,

2003.

Sec. 481.198. MARKETING. (a) The bank shall promote the linked

deposit program established by this subchapter to eligible

borrowers and financial institutions that make commercial loans

and are depositories of state funds.

(b) Not later than January 1 of each odd-numbered year, the

office shall prepare and deliver to the governor, lieutenant

governor, speaker of the house of representatives, and clerks of

the standing committees of the senate and house of

representatives with primary jurisdiction over commerce and

economic development a report concerning the bank's efforts in

promoting the linked deposit program during the preceding two

years.

Added by Acts 1997, 75th Leg., ch. 1162, Sec. 5, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.47, eff.

Sept. 1, 2003.

Sec. 481.199. REPORTS; AUDITS. (a) The office shall submit to

the comptroller a quarterly report regarding the linked deposit

program.

(b) The financial transactions of a linked deposit are subject

to audit by the state auditor as provided by Chapter 321.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 1.48, eff. Sept. 1,

2003.

SUBCHAPTER P. RESEARCH AND DATA SERVICES

Sec. 481.211. POWERS AND DUTIES. The office shall:

(1) compile and update demographic and economic information on

the state;

(2) develop and update information products for local

communities on community economic development issues and

practices that encourage regional cooperation; and

(3) compile and disseminate information on economic and

industrial development trends and issues, including NAFTA,

emerging industries, and patterns of international trade and

investment.

Added by Acts 1997, 75th Leg., ch. 1041, Sec. 44, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.49, eff.

Sept. 1, 2003.

Sec. 481.212. COMPILATION AND DISTRIBUTION OF DATA AND RESEARCH.

(a) To serve as a one-stop center for business-related

information, the office shall obtain from other state agencies

and organizations, including the comptroller and the Texas

Workforce Commission, business-related statistics and data.

(b) To maximize the accessibility of business-related data, the

office shall create a web site to publish business-related

information on the Internet. The web site must provide

connections to other business-related web sites.

(c) The office may charge a reasonable access fee in connection

with this subchapter.

Added by Acts 1997, 75th Leg., ch. 1041, Sec. 44, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.50, eff.

Sept. 1, 2003.

SUBCHAPTER AA. WORKFORCE DEVELOPMENT INITIATIVE FOR YOUTH

Sec. 481.379. DESIGN COMMITTEE. (a) Expired.

(b) The design committee is composed of members appointed by the

executive director as follows:

(1) three members who are employers, representing the business

community, including representation of small businesses;

(2) three members who are employees, representing the labor

community;

(3) three members who are high school teachers, representing

secondary education, including representation by persons with

experience in the federal technical preparatory education

programs created under 20 U.S.C. Section 2394b;

(4) three members who are faculty members of institutions of

higher education, representing higher education, including

representation by persons with experience in the federal

technical preparatory education programs created under 20 U.S.C.

Section 2394b;

(5) three members who are training directors from registered

United States Department of Labor Bureau of Apprenticeship and

Training programs; and

(6) three members who are persons who are not eligible for

appointment under Subdivisions (1) through (5), representing the

general public.

(c) to (e) Expired.

Added by Acts 1993, 73rd Leg., ch. 709, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 260, Sec. 30, eff. May

30, 1995.

SUBCHAPTER BB. CAPITAL ACCESS PROGRAM

Sec. 481.401. DEFINITIONS. In this subchapter:

(1) "Capital access loan" means a loan that is entitled to be

secured by the fund.

(2) "Financial institution" includes a bank, trust company,

banking association, savings and loan association, mortgage

company, investment bank, credit union, or nontraditional

financial institution.

(3) "Fund" means the capital access fund.

(4) "Loan" includes a line of credit.

(5) "Medium-sized business" means a corporation, partnership,

sole proprietorship, or other legal entity that:

(A) is domiciled in this state or has at least 51 percent of its

employees located in this state;

(B) is formed to make a profit; and

(C) employs 100 or more but fewer than 500 full-time employees.

(6) "Nonprofit organization" means a private, nonprofit,

tax-exempt corporation, association, or organization listed in

Section 501(c)(3), Internal Revenue Code of 1986, that is

domiciled in this state or has at least 51 percent of its members

located in this state.

(7) "Participating financial institution" means a financial

institution participating in the program.

(8) "Program" means the capital access program.

(9) "Reserve account" means an account established in a

participating financial institution on approval of the bank in

which money is deposited to serve as a source of additional

revenue to reimburse the financial institution for losses on

loans enrolled in the program.

(10) "Small business" means a corporation, partnership, sole

proprietorship, or other legal entity that:

(A) is domiciled in this state or has at least 51 percent of its

employees located in this state;

(B) is formed to make a profit;

(C) is independently owned and operated; and

(D) employs fewer than 100 full-time employees.

Added by Acts 1997, 75th Leg., ch. 1163, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.51, eff.

Sept. 1, 2003.

Sec. 481.402. CAPITAL ACCESS FUND. (a) The capital access fund

is a dedicated account in the general revenue fund.

(b) Appropriations for the implementation and administration of

this subchapter and any other amounts received by the state under

this subchapter shall be deposited in the fund.

(c) Money in the fund may be appropriated only to the bank for

use in carrying out the purposes of this subchapter.

Added by Acts 1997, 75th Leg., ch. 1163, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.52, eff.

Sept. 1, 2003.

Sec. 481.404. POWERS OF BANK IN ADMINISTERING CAPITAL ACCESS

FUND. In administering the fund, the bank has the powers

necessary to carry out the purposes of this subchapter, including

the power to:

(1) make, execute, and deliver contracts, conveyances, and other

instruments necessary to the exercise of its powers;

(2) invest money at the bank's discretion in obligations

determined proper by the bank, and select and use depositories

for its money;

(3) employ personnel and counsel and pay the persons from money

in the fund legally available for that purpose; and

(4) impose and collect fees and charges in connection with any

transaction and provide for reasonable penalties for delinquent

payment of fees or charges.

Added by Acts 1997, 75th Leg., ch. 1163, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.53, eff.

Sept. 1, 2003.

Sec. 481.405. CAPITAL ACCESS PROGRAM. (a) The bank shall

establish a capital access program to assist a participating

financial institution in making loans to businesses and nonprofit

organizations that face barriers in accessing capital.

(b) The bank shall use money in the fund to make a deposit in a

participating financial institution's reserve account in an

amount specified by this subchapter to be a source of money the

institution may receive as reimbursement for losses attributable

to loans in the program.

(c) The bank shall determine the eligibility of a financial

institution to participate in the program and may set a limit on

the number of eligible financial institutions that may

participate in the program.

(d) To participate in the program, an eligible financial

institution must enter into a participation agreement with the

bank that sets out the terms and conditions under which the bank

will make contributions to the institution's reserve account and

specifies the criteria for a loan to qualify as a capital access

loan.

(e) To qualify as a capital access loan, a loan must:

(1) be made to a small or medium-sized business or to a

nonprofit organization;

(2) be used by the business or nonprofit organization for any

project, activity, or enterprise in this state that fosters

economic development; and

(3) meet any other criteria provided by this subchapter.

Added by Acts 1997, 75th Leg., ch. 1163, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.54, eff.

Sept. 1, 2003.

Sec. 481.406. RULEMAKING AUTHORITY. (a) The executive director

shall adopt rules relating to the implementation of the program

and any other rules necessary to accomplish the purposes of this

subchapter. The rules may:

(1) provide for criteria under which a certain line of credit

issued by an eligible financial institution to a small or

medium-sized business or nonprofit organization qualifies to

participate in the program; and

(2) authorize a consortium of financial institutions to

participate in the program subject to common underwriting

guidelines.

(b) To qualify for participation in the program, a line of

credit must:

(1) be an account at a financial institution under which the

financial institution agrees to lend money to a person from time

to time to finance one or more projects, activities, or

enterprises that are authorized by this subchapter; and

(2) contain the same restrictions, to the extent possible, that

are placed on a capital access loan that is not a line of credit.

Added by Acts 1997, 75th Leg., ch. 1163, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.55, eff.

Sept. 1, 2003.

Sec. 481.407. PROVISIONS RELATING TO CAPITAL ACCESS LOAN. (a)

Except as otherwise provided by this subchapter, the bank may not

determine the recipient, amount, or interest rate of a capital

access loan or the fees or other requirements related to the

loan.

(b) A loan is not eligible to be enrolled under this subchapter

if the loan is for:

(1) construction or purchase of residential housing;

(2) simple real estate investments, excluding the development or

improvement of commercial real estate occupied by the borrower's

business or organization; or

(3) inside bank transactions, as defined by the policy board.

(c) The borrower of a capital access loan must apply the loan to

working capital or to the purchase, construction, or lease of

capital assets, including buildings and equipment used by the

business or nonprofit organization. Working capital uses include

the cost of exporting, accounts receivable, payroll, inventory,

and other financing needs of the business or organization.

(d) A capital access loan may be sold on the secondary market

with no recourse to the bank or to the loan loss reserve

correspondent to the loan and under conditions as may be

determined by the bank.

(e) When enrolling a loan in the program, a participating

financial institution may specify an amount to be covered under

the program that is less than the total amount of the loan.

Added by Acts 1997, 75th Leg., ch. 1163, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.56, eff.

Sept. 1, 2003.

Sec. 481.408. RESERVE ACCOUNT. (a) On approval by the bank and

after entering into a participation agreement with the bank, a

participating financial institution making a capital access loan

shall establish a reserve account. The reserve account shall be

used by the institution only to cover any losses arising from a

default of a capital access loan made by the institution under

this subchapter or as otherwise provided by this subchapter.

(b) When a participating financial institution makes a loan

enrolled in the program, the institution shall require the

borrower to pay to the institution a fee in an amount that is not

less than two percent but not more than three percent of the

principal amount of the loan, which the financial institution

shall deposit in the reserve account. The institution shall also

deposit in the reserve account an amount equal to the amount of

the fee received by the institution from the borrower under this

subsection. The institution may recover from the borrower all or

part of the amount the institution is required to pay under this

subsection in any manner agreed to by the institution and

borrower.

(c) For each capital access loan made by a financial

institution, the institution shall certify to the bank, within

the period prescribed by the bank, that the institution has made

a capital access loan, the amount the institution has deposited

in the reserve account, including the amount of fees received

from the borrower, and, if applicable, that the borrower is

financing an enterprise project or is located in or financing a

project, activity, or enterprise in an area designated as an

enterprise zone under Chapter 2303.

(d) On receipt of a certification made under Subsection (c) and

subject to Section 481.409, the bank shall deposit in the

institution's reserve account for each capital access loan made

by the institution:

(1) an amount equal to the amount deposited by the institution

for each loan if the institution:

(A) has assets of more than $1 billion; or

(B) has previously enrolled loans in the program that in the

aggregate are more than $2 million;

(2) an amount equal to 150 percent of the total amount deposited

under Subsection (b) for each loan if the institution is not

described by Subdivision (1); or

(3) notwithstanding Subdivisions (1) and (2), an amount equal to

200 percent of the total amount deposited under Subsection (b)

for each loan if:

(A) the borrower is financing an enterprise project or is

located in or financing a project, activity, or enterprise in an

area designated as an enterprise zone under Chapter 2303;

(B) the borrower is a small or medium-sized business or a

nonprofit organization that operates or proposes to operate a

day-care center or a group day-care home, as those terms are

defined by Section 42.002, Human Resources Code; or

(C) the participating financial institution is a community

development financial institution, as that term is defined by 12

U.S.C. Section 4702, as amended.

(e) A participating financial institution must obtain approval

from the bank to withdraw funds from the reserve account.

Added by Acts 1997, 75th Leg., ch. 1163, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.57, eff.

Sept. 1, 2003.

Sec. 481.409. LIMITATIONS ON STATE CONTRIBUTION TO RESERVE

ACCOUNT. (a) The amount deposited by the bank into a

participating financial institution's reserve account for any

single loan recipient may not exceed $150,000 during a three-year

period.

(b) The maximum amount the bank may deposit into a reserve

account for each capital access loan made under this subchapter

is the lesser of $35,000 or an amount equal to:

(1) eight percent of the loan amount if:

(A) the borrower is financing an enterprise project or is

located in or financing a project, activity, or enterprise in an

area designated as an enterprise zone under Chapter 2303;

(B) the borrower is a small or medium-sized business or a

nonprofit organization that operates or proposes to operate a

day-care center or a group day-care home, as those terms are

defined by Section 42.002, Human Resources Code; or

(C) the participating financial institution is a community

development financial institution, as that term is defined by 12

U.S.C. Section 4702, as amended; or

(2) six percent of the loan amount for any other borrower.

Added by Acts 1997, 75th Leg., ch. 1163, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.58, eff.

Sept. 1, 2003.

Sec. 481.410. STATE'S RIGHTS WITH RESPECT TO RESERVE ACCOUNT.

(a) All of the money in a reserve account established under this

subchapter is property of the state.

(b) The state is entitled to earn interest on the amount of

contributions made by the bank, borrower, and institution to a

reserve account under this subchapter. The bank shall withdraw

monthly or quarterly from a reserve account the amount of the

interest earned by the state. The bank shall deposit the amount

withdrawn under this subsection into the fund.

(c) If the amount in a reserve account exceeds an amount equal

to 33 percent of the balance of the financial institution's

outstanding capital access loans, the bank may withdraw the

excess amount and deposit the amount in the fund. A withdrawal of

money authorized under this subsection may not reduce an active

reserve account to an amount that is less than $200,000.

(d) The bank shall withdraw from the institution's reserve

account the total amount in the account and any interest earned

on the account and deposit the amount in the fund when:

(1) a financial institution is no longer eligible to participate

in the program or a participation agreement entered into under

this subchapter expires without renewal by the bank or

institution;

(2) the financial institution has no outstanding capital access

loans;

(3) the financial institution has not made a capital access loan

within the preceding 24 months; or

(4) the financial institution fails to submit a report or other

document requested by the bank within the time or in the manner

prescribed.

Added by Acts 1997, 75th Leg., ch. 1163, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.59, eff.

Sept. 1, 2003.

Sec. 481.411. ANNUAL REPORT. A participating financial

institution shall submit an annual report to the bank. The report

must:

(1) provide information regarding outstanding capital access

loans, capital access loan losses, and any other information on

capital access loans the bank considers appropriate;

(2) state the total amount of loans for which the bank has made

a contribution from the fund under this subchapter;

(3) include a copy of the institution's most recent financial

statement; and

(4) include information regarding the type and size of

businesses and nonprofit organizations with capital access loans.

Added by Acts 1997, 75th Leg., ch. 1163, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.60, eff.

Sept. 1, 2003.

Sec. 481.412. REPORTS; AUDITS. (a) The office shall submit to

the legislature an annual status report on the program's

activities.

(b) The financial transactions of the fund are subject to audit

by the state auditor as provided by Chapter 321.

Added by Acts 1997, 75th Leg., ch. 1163, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.61, eff.

Sept. 1, 2003.

Sec. 481.413. STATE LIABILITY PROHIBITED. The state is not

liable to a participating financial institution for payment of

the principal, the interest, or any late charges on a capital

access loan made under this subchapter.

Added by Acts 1997, 75th Leg., ch. 1163, Sec. 1, eff. Sept. 1,

1997.

Sec. 481.414. GIFTS AND GRANTS. The bank may accept gifts,

grants, and donations from any source for the purposes of this

subchapter.

Added by Acts 1997, 75th Leg., ch. 1163, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.62, eff.

Sept. 1, 2003.

SUBCHAPTER DD. DEFENSE COMMUNITY ASSISTANCE

Sec. 481.501. DEFINITIONS. In this subchapter:

(1) "Defense base" means a federally owned or operated military

installation, facility, or mission that is functioning on June 1,

2003.

(2) "Defense community" means a political subdivision, including

a municipality, county, defense base development authority, or

special district, that is adjacent to, is near, or encompasses

any part of a defense base.

(3) Repealed by Acts 2009, 81st Leg., R.S., Ch. 43, Sec. 22(6),

eff. September 1, 2009.

Added by Acts 2003, 78th Leg., ch. 362, Sec. 1, eff. June 18,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

43, Sec. 22(6), eff. September 1, 2009.

Sec. 481.502. FINANCIAL ASSISTANCE. (a) The office shall

assist defense communities in obtaining financing for economic

development projects that seek to address future realignment or

closure of a defense base that is in, adjacent to, or near the

defense community. The office shall refer the defense community

to:

(1) a local economic development corporation created under the

Development Corporation Act (Subtitle C1, Title 12, Local

Government Code) for possible financing; or

(2) an appropriate state agency that has an existing program to

provide financing for the project, including:

(A) the Texas Water Development Board; or

(B) the Texas Department of Transportation.

(b) A state agency making a loan to a defense community under

this section shall evaluate the project and determine whether the

project may be financed through the agency's program. The state

agency has sole discretion on whether to finance the project.

(c) In reviewing applications for financing from defense

communities, state agencies shall consider the office's priority

for the project. The office shall maintain a record of each loan

granted to a defense community that includes the amount of the

loan, the agency making the loan, and a description of the

project. The office shall submit to the state agencies a priority

list of economic development projects under this subsection that

totals not more than $150 million. This subsection expires

December 31, 2006.

Added by Acts 2003, 78th Leg., ch. 362, Sec. 1, eff. June 18,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.07, eff. April 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

43, Sec. 16, eff. September 1, 2009.

Sec. 481.503. MEMORANDUM OF UNDERSTANDING. The office shall

enter into a memorandum of understanding with each state agency

that has a program to fund economic development projects for

defense communities. The memorandum of understanding shall

include each agency's responsibilities in granting and

administering a loan to a defense community.

Added by Acts 2003, 78th Leg., ch. 362, Sec. 1, eff. June 18,

2003.

Sec. 481.504. SECURITY FOR LOANS. In addition to any other

security provided by law, if a defense community defaults on a

loan, a state agency making a loan to the defense community for a

project described by Section 481.502(a) may foreclose under a

loan agreement in the manner provided by law for foreclosure and

liquidate any collateral provided under the loan agreement to

recover any outstanding debt.

Added by Acts 2003, 78th Leg., ch. 362, Sec. 1, eff. June 18,

2003.



CHAPTER 485. MUSIC, FILM, TELEVISION, AND MULTIMEDIA INDUSTRIES

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE F. COMMERCE AND INDUSTRIAL DEVELOPMENT

CHAPTER 485. MUSIC, FILM, TELEVISION, AND MULTIMEDIA INDUSTRIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 485.001. DEFINITIONS. In this chapter, "office" means the

Music, Film, Television, and Multimedia Office.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 11, Sec. 29, eff.

Sept. 1, 1991.

Sec. 485.002. ESTABLISHMENT. The Music, Film, Television, and

Multimedia Office is established in the office of the governor.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 11, Sec. 29, eff.

Sept. 1, 1991.

Sec. 485.003. DIRECTOR; STAFF. The governor may employ a

director who may employ other employees necessary to carry out

the office's duties.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 11, Sec. 29, eff.

Sept. 1, 1991.

Sec. 485.004. PROMOTION; DUTIES. (a) The office shall promote

the development of the music industry in the state by informing

members of that industry and the public about the resources

available in the state for music production.

(b) The office shall promote the development of the film,

television, and multimedia industries in this state by informing

members of those industries and the public of the resources

available in this state for film, television, and multimedia

production.

(c) State agencies and political subdivisions of this state

shall cooperate with the office to the greatest extent possible

to fully implement the goal of promoting the development of the

music, film, television, and multimedia industries in this state.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 11, Sec. 29, eff.

Sept. 1, 1991.

Sec. 485.005. ADVISORS. (a) The office may appoint advisors to

assist in the administration of this chapter.

(b) An advisor serves without compensation but is entitled to

necessary and actual expenses incurred in performing duties under

this chapter.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 11, Sec. 29, eff.

Sept. 1, 1991.

Sec. 485.006. GIFTS AND GRANTS. The office may accept gifts,

grants, and other funds specifically designated by the donor or

grantor for use in developing the music, film, television, and

multimedia industries of this state.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 11, Sec. 29, eff.

Sept. 1, 1991.

Sec. 485.007. MUSIC, FILM, TELEVISION, AND MULTIMEDIA FUND. The

music, film, television, and multimedia fund is in the state

treasury. The continued existence of this fund is determined by

the provisions of S.B. No. 3, Acts of the 72nd Legislature, 1st

Called Session, 1991. All gifts, grants, and other funds received

by the office under this chapter shall be deposited to the credit

of the fund and may be used only for the purposes of this

chapter.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 11, Sec. 29, eff.

Sept. 1, 1991.

SUBCHAPTER B. MOVING IMAGE INDUSTRY INCENTIVE PROGRAM

Sec. 485.021. DEFINITIONS. In this subchapter:

(1) "In-state spending" means the amount of money spent in Texas

by a production company during the production and completion of a

moving image project, including the amount spent on wages to

Texas residents. The term does not include wages described by

Section 485.024(b).

(2) "Moving image project" means a visual and sound production,

including a film, television program, national or multistate

commercial, educational or instructional video, or digital

interactive media production. The term does not include a

production that is obscene, as defined by Section 43.21, Penal

Code.

(3) "Production company" includes a film production company,

television production company, digital interactive media

production company, or film and television production company.

(4) "Texas resident" means an individual who has resided in

Texas since the 120th day before the first day of principal

photography on a moving image project.

(5) "Underutilized and economically distressed area" includes

any area of this state that:

(A) the office determines receives less than 15 percent of the

total film and television production in this state during a

fiscal year; or

(B) has a median household income that does not exceed 75

percent of the median state household income.

Added by Acts 2005, 79th Leg., Ch.

342, Sec. 2, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

260, Sec. 2, eff. June 8, 2007.

Acts 2009, 81st Leg., R.S., Ch.

2, Sec. 1, eff. April 23, 2009.

Sec. 485.022. MOVING IMAGE INDUSTRY INCENTIVE PROGRAM. (a) The

office shall administer a grant program for production companies

that produce moving image projects in this state, to the extent

that gifts, grants, donations, or other money, including

appropriations, are made available to the office for that

purpose.

(b) The office shall develop a procedure for the submission of

grant applications and the awarding of grants under this

subchapter. The procedure must include provisions relating to:

(1) methods by which an individual's Texas residency as

described by Section 485.021(4) can be proved; and

(2) requirements for the submission, before production of a

moving image project begins, of:

(A) an estimate of total in-state spending;

(B) the shooting script or story board, as applicable;

(C) the estimated number of jobs for cast and production crew

during the production and completion of a moving image project;

and

(D) any other information considered useful and necessary by the

office for an adequate and accurate analysis of a production

company's in-state spending.

(c) The office may accept gifts, grants, and donations for the

purpose of implementing this subchapter.

(d) The office may award a grant to a production company only

based on a production company's in-state spending that the office

verifies as having been completed.

(e) The office is not required to act on any grant application

and may deny an application because of inappropriate content or

content that portrays Texas or Texans in a negative fashion, as

determined by the office, in a moving image project. In

determining whether to act on or deny a grant application, the

office shall consider general standards of decency and respect

for the diverse beliefs and values of the citizens of Texas.

(f) Before a grant is awarded under this subchapter, the office

shall:

(1) require a copy of the final script; and

(2) determine if any substantial changes occurred during

production on a moving image project to include content described

by Subsection (e).

Added by Acts 2005, 79th Leg., Ch.

342, Sec. 2, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

260, Sec. 3, eff. June 8, 2007.

Acts 2007, 80th Leg., R.S., Ch.

260, Sec. 4, eff. June 8, 2007.

Sec. 485.023. QUALIFICATION. To qualify for a grant under this

subchapter:

(1) a production company must have spent a minimum of:

(A) $250,000 in in-state spending for a film or television

program; or

(B) $100,000 in in-state spending for a commercial or series of

commercials, an educational or instructional video or series of

educational or instructional videos, or a digital interactive

media production;

(2) at least 70 percent of the production crew, actors, and

extras for a moving image project must be Texas residents unless

the office determines and certifies in writing that a sufficient

number of qualified crew, actors, and extras are not available to

the company at the time principal photography begins;

(3) at least 60 percent of the moving image project must be

filmed in Texas; and

(4) a production company must submit to the office an expended

budget, in a format prescribed by the office, that reflects all

in-state spending and includes all receipts, invoices, pay

orders, and other documentation considered necessary by the

office to accurately determine the amount of a production

company's in-state spending that has occurred.

Added by Acts 2005, 79th Leg., Ch.

342, Sec. 2, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

260, Sec. 5, eff. June 8, 2007.

Acts 2009, 81st Leg., R.S., Ch.

2, Sec. 2, eff. April 23, 2009.

Sec. 485.024. GRANT. (a) Except as provided by Section

485.025, a grant under this subchapter may not exceed the amount

established by office rule. The office shall adopt rules

prescribing the method the office will use to calculate the

amount of a grant under this subsection. The office shall

publish a written summary of the method for determining grants

before awarding a grant under this section. The method must

consider at a minimum:

(1) the current and likely future effect a moving image project

will have on employment, tourism, and economic activity in this

state; and

(2) the amount of a production company's in-state spending for a

moving image project.

(b) In calculating a grant amount under Section 485.025 or the

amount of in-state spending for purposes of rules adopted under

Subsection (a), the office may not include wages of persons,

including an actor or director, employed in the production of a

moving image project that exceed $1 million.

(c) The office may only make a grant from appropriated funds.

Added by Acts 2005, 79th Leg., Ch.

342, Sec. 2, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

260, Sec. 6, eff. June 8, 2007.

Acts 2009, 81st Leg., R.S., Ch.

2, Sec. 3, eff. April 23, 2009.

Sec. 485.025. ADDITIONAL GRANT FOR UNDERUTILIZED AND

ECONOMICALLY DISTRESSED AREAS. In addition to the grant

calculated under Section 485.024, a production company that

spends at least 25 percent of a moving image project's filming

days in an underutilized and economically distressed area is

eligible for an additional grant in an amount equal to 2.5

percent of the total amount of the production company's in-state

spending for the moving image project.

Added by Acts 2005, 79th Leg., Ch.

342, Sec. 2, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

260, Sec. 6, eff. June 8, 2007.

Acts 2009, 81st Leg., R.S., Ch.

2, Sec. 3, eff. April 23, 2009.

Sec. 485.026. STATE DEBT. If a production company owes money to

the state at the time the production company is awarded a grant

under this subchapter, the office shall offset the amount owed to

the state from the amount awarded.

Added by Acts 2005, 79th Leg., Ch.

342, Sec. 2, eff. September 1, 2005.

Sec. 485.027. WORKFORCE TRAINING AND PERFORMANCE MEASURES. (a)

The office may contract with public junior colleges, as defined

by Section 61.003, Education Code, or Texas nonprofit

organizations to create a moving image industry personnel

training program for developing and expanding the workforce for

moving image projects in Texas.

(b) The office shall develop appropriate performance measures

for training programs created under this section.

(c) The office and the Texas Higher Education Coordinating Board

shall cooperate to develop performance measures that are

appropriate for classroom instruction before the office may spend

money to implement this section.

(d) The office shall consult with the Texas Workforce Commission

to collect and compile data on the status of the moving image

industry employment base in Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

260, Sec. 7, eff. June 8, 2007.

Sec. 485.028. FILM ARCHIVE PROGRAM. (a) The office may

contract with an organization that is exempt from taxation under

Section 501(c)(3), Internal Revenue Code of 1986, to provide

technical resources regarding archiving moving image projects,

improving public access to the moving image heritage of Texas,

including campaign material, and discovering, preserving, and

collecting digital copies of the moving image heritage of Texas.

A contract entered into under this section must require an

organization to:

(1) provide service to the public;

(2) assist private organizations statewide; and

(3) provide technical assistance with archiving and preserving

moving images and digitization work.

(b) The office by rule may develop policies and procedures for

coordinating with state agencies to implement this section.

(c) The office shall establish performance measures for

contractors that enter into a contract under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

260, Sec. 7, eff. June 8, 2007.



CHAPTER 485A. MEDIA PRODUCTION DEVELOPMENT ZONES

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE F. COMMERCE AND INDUSTRIAL DEVELOPMENT

CHAPTER 485A. MEDIA PRODUCTION DEVELOPMENT ZONES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 485A.001. SHORT TITLE. This chapter may be cited as the

Media Production Development Zone Act.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

Sec. 485A.002. DEFINITIONS. In this chapter:

(1) "Media production facility" means a structure, building, or

room used for the specific purpose of creating a moving image

project. The term includes but is not limited to:

(A) a soundstage and scoring stage;

(B) a production office;

(C) an editing facility, an animation production facility, and a

video game production facility;

(D) a storage and construction space; and

(E) a sound recording studio and motion capture studio.

(2) "Media production development zone" means an area recognized

by a nominating body and approved by the office as a media

production development zone under this chapter.

(3) "Moving image project" means a visual and sound production,

including a film, television program, national or multistate

commercial, or digital interactive media production. The term

does not include a production that is obscene, as defined by

Section 43.21, Penal Code.

(4) "Nominating body" means the governing body of a municipality

or county, or a combination of the governing bodies of

municipalities or counties, that:

(A) recognizes a qualified area as a media production

development zone; and

(B) nominates and applies for designation of a location in a

media production development zone as a qualified media production

location.

(5) "Office" means the Music, Film, Television, and Multimedia

Office within the office of the governor.

(6) "Qualified media production location" means a location in a

media production development zone that has been designated by the

office as a qualified media production location in accordance

with this chapter.

(7) "Qualified person" means a person certified as a qualified

person under Section 485A.201.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

Sec. 485A.003. JURISDICTION OF MUNICIPALITY. For the purposes

of this chapter, territory in the extraterritorial jurisdiction

of a municipality is considered to be in the jurisdiction of the

municipality.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. OFFICE POWERS AND DUTIES IN GENERAL

Sec. 485A.051. GENERAL POWERS AND DUTIES. (a) Except as

provided by Subsection (b), the office shall administer and

monitor the implementation of this chapter.

(b) The office and the comptroller's office shall jointly

establish criteria and procedures for:

(1) approving a qualified area recognized as a media production

development zone by a nominating body;

(2) designating a qualified location in a media production

development zone as a qualified media production location; and

(3) certifying a person as a qualified person under Section

485A.201.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

Sec. 485A.052. RULEMAKING AUTHORITY. The office shall adopt

rules necessary to implement this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

Sec. 485A.053. ANNUAL REPORT. On or before December 15 of each

year, the office shall submit to the governor, the legislature,

and the Legislative Budget Board a report that:

(1) evaluates the effectiveness of the media production

development zone program; and

(2) describes the use of state and local incentives under this

chapter and their effect on revenue.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

Sec. 485A.054. ASSISTANCE. The office shall provide to persons

desiring to construct, expand, maintain, improve, or renovate a

media production facility in a qualified media production

location information and appropriate assistance relating to the

required legal authorization, including a permit, certificate,

approval, and registration, necessary in this state to accomplish

that objective.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. APPROVAL OF MEDIA PRODUCTION DEVELOPMENT ZONE AND

DESIGNATION OF QUALIFIED MEDIA PRODUCTION LOCATIONS

Sec. 485A.101. CRITERIA FOR MEDIA PRODUCTION DEVELOPMENT ZONE

RECOGNITION. To be approved as a media production development

zone, an area:

(1) must be in a metropolitan statistical area, the principal

municipality of which:

(A) has a population of more than 250,000; and

(B) has the adequate workforce, infrastructure, facilities, or

resources to support the production and completion of moving

image projects;

(2) must be recognized as a media production development zone by

ordinance or order, as appropriate, of a municipality or the

commissioners court of a county; and

(3) will contain a qualified media production location within

its geographical boundaries that meets the criteria under Section

485A.102.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

Sec. 485A.102. CRITERIA FOR QUALIFIED MEDIA PRODUCTION LOCATION

DESIGNATION. To be designated a qualified media production

location, a location must be land or other real property that is

in a media production development zone and will:

(1) be used exclusively to build or construct one or more media

production facilities;

(2) if the real property is a building or other facility, be

renovated solely for the purpose of being converted into one or

more media production facilities; or

(3) if the real property consists solely of one or more media

production facilities, be improved or renovated for that purpose

or will be expanded into one or more additional media production

facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

Sec. 485A.103. MAXIMUM NUMBER OF ZONES AND LOCATIONS THROUGHOUT

STATE. (a) There may not be more than 10 media production

development zone designations under this chapter at any one time.

(b) There may not be more than five media production development

zones under this chapter in a region at any one time.

(c) Each media production development zone may not contain more

than three media production locations at any one time.

(d) For purposes of Subsection (b), the office shall divide the

state into regions consisting of geographical boundaries

prescribed by office rule.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

Sec. 485A.104. NOMINATION OF QUALIFIED MEDIA PRODUCTION

LOCATION. (a) The governing body of a municipality or county,

individually or in combination with other municipalities or

counties, by ordinance or order, as appropriate, may nominate as

a qualified media production location a location within its

jurisdiction that meets the criteria under Section 485A.102.

(b) The governing body of a county may not nominate territory in

a municipality, including extraterritorial jurisdiction of a

municipality, to be included in a proposed qualified media

production location unless the governing body of the municipality

also nominates the territory and together with the county files a

joint application under Section 485A.106.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

Sec. 485A.105. NOMINATING ORDINANCE OR ORDER. An ordinance or

order nominating a location as a qualified media production

location must:

(1) describe precisely both the media production development

zone in which the location is to be included and the proposed

location by a legal description or reference to municipal or

county boundaries;

(2) state a finding that the location meets the requirements of

this chapter and that the media production development zone in

which the location is to be included has been recognized as a

zone by ordinance or order, as appropriate, by the nominating

body;

(3) summarize briefly the local financial incentives, including

tax incentives, that, at the election of the nominating body,

will apply to a qualified person;

(4) contain a brief description of the project or activity to be

conducted by a qualified person at the location;

(5) nominate the location as a qualified media production

location; and

(6) contain an economic impact analysis from an economic expert.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

Sec. 485A.106. APPLICATION FOR DESIGNATION. (a) For a location

in a media production development zone to be designated as a

qualified media production location, the nominating body, after

nominating the location as a qualified media production location,

must send to the office a written application for designation of

the location in the zone as a qualified media production

location.

(b) The application must include:

(1) a certified copy of the ordinance or order, as appropriate,

nominating the location as a media production location;

(2) a certified copy of the ordinance or order, as appropriate,

recognizing the zone in which the location is to be included as a

media production development zone;

(3) appropriate supporting documents demonstrating that the

location qualifies for designation as a qualified media

production location;

(4) an estimate of the economic impact of the designation of the

location as a qualified media production location on the revenues

of the governmental entity or entities nominating the location as

a qualified media production location, considering the financial

incentives and benefits contemplated;

(5) an economic impact analysis of the proposed project or

activities to be conducted at the proposed qualified media

production location, which must include:

(A) an estimate of the amount of revenue to be generated to the

state by the project or activity;

(B) an estimate of any secondary economic benefits to be

generated by the project or activity;

(C) an estimate of the amount of state taxes to be exempted, as

provided by Section 151.3415, Tax Code; and

(D) any other information required by the comptroller for

purposes of making the certification required by Section

485A.109(b); and

(6) any additional information the office requires.

(c) Information required by Subsection (b) is for evaluation

purposes only.

(d) The economic impact analysis required by Subsection (b)(5)

must also be submitted to the comptroller.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

Sec. 485A.107. ADVISORY COMMITTEE. (a) The media production

advisory committee is composed of the following members:

(1) the director of the Texas Film Commission division of the

governor's office;

(2) one representative of the comptroller's office, appointed by

the comptroller; and

(3) subject to Subsection (b), nine representatives appointed by

the comptroller.

(b) In making appointments to the advisory committee under

Subsection (a)(3), the comptroller shall provide for a balanced

representation of the different geographic regions of this state.

Each of the following types of companies or organizations must

be represented by at least one member serving on the advisory

committee:

(1) animation production companies;

(2) film and television production companies;

(3) labor or workforce organizations;

(4) equipment vendors;

(5) the video gaming industry; and

(6) commercial production companies.

(c) The director of the Texas Film Commission division of the

office of the governor serves as the presiding officer of the

advisory committee. The advisory committee shall meet at the

call of the presiding officer.

(d) The advisory committee, through review of applications

submitted under Section 485A.108, shall make recommendations to

the office for designation of qualified media production

locations under this subchapter. The office may provide

administrative support to the advisory committee.

(e) Section 2110.008 does not apply to the advisory committee.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

Sec. 485A.108. REVIEW OF APPLICATION. (a) On receipt of an

application for the designation of a qualified media production

location, the office shall review the application to determine

whether the nominated location qualifies for designation as a

qualified media production location under this chapter.

(b) The office shall consider recommendations submitted by the

media production advisory committee with respect to applications

received by the office.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

Sec. 485A.109. DESIGNATION. (a) If the office determines that

a nominated location for which a designation application has been

received satisfies the criteria under Section 485A.102 and on

recommendation of the media production advisory committee, the

office may designate the nominated location as a qualified media

production location unless the office determines that the

designation request should be denied for the reasons specified by

Section 485A.110.

(b) A designation of a qualified media production location may

not be made under this section until the comptroller, based on an

evaluation of the economic impact analysis submitted under

Section 485A.106(b)(5), certifies that the project or activity to

be conducted at the designated location will have a positive

impact on state revenue.

(c) On designation of the first qualified media production

location in a media production development zone recognized by the

nominating body for that purpose, the office shall simultaneously

approve the media production development zone.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

Sec. 485A.110. DENIAL OF APPLICATION; NOTICE. (a) The office

shall deny an application for the designation of a qualified

media production location if:

(1) the office determines that the nominated location does not

satisfy the criteria under Section 485A.102;

(2) the office determines that the number of media production

location designations or number of approved media production

development zones at the time of the application are at the

maximum limit prescribed by Section 485A.103; or

(3) the comptroller has not certified that the proposed project

or activity to be conducted at the location will have a positive

impact on state revenue.

(b) The office shall inform the nominating body of the specific

reasons for denial of an application under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

Sec. 485A.111. PERIOD OF APPROVAL OR DESIGNATION. (a) An area

that qualifies under this subchapter may be approved by the

office as a media production development zone for a maximum of

five years after the date the last qualified media production

location was designated within the zone's boundaries.

(b) A location may be designated as a qualified media production

location, and may be eligible for the sales and use tax exemption

as provided by Section 151.3415, Tax Code, for a maximum of two

years.

(c) Except as provided by Section 485A.112, a media production

development zone approval and qualified media production location

designation remains in effect until September 1 of the final year

of the approval or designation, as appropriate.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

Sec. 485A.112. REMOVAL OF APPROVAL OR DESIGNATION. (a) The

office may remove the approval of an area recognized as a media

production development zone if the area no longer meets the

criteria for that recognition under this chapter or by office

rule adopted under this chapter.

(b) The office may remove the designation of a location as a

qualified media production location if the location no longer

meets the criteria for that designation under this chapter or by

office rule adopted under this chapter.

(c) The removal of a designation or approval does not affect the

validity of a tax incentive granted or accrued before the

removal.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. ADMINISTRATION OF MEDIA PRODUCTION LOCATION

Sec. 485A.151. ANNUAL REPORT. (a) For purposes of this

section, the governing body of a qualified media production

location is the governing body of the municipality or county, or

the governing bodies of the combination of municipalities or

counties, that applied to have the location designated as a

qualified media production location.

(b) Not later than October 1 of each year, the governing body of

a qualified media production location shall submit to the office

a report in the form prescribed by the office.

(c) The report must include for the year preceding the date of

the report:

(1) the use of local incentives for which the governing body

provided in the ordinance or order nominating the qualified media

production location and the effect of those incentives on

revenue;

(2) the number of qualified persons engaging in a project or

activity related to a media production facility at the qualified

media production location; and

(3) the types of projects or activities engaged or to be engaged

in by qualified persons at the qualified media production

location.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. QUALIFIED PERSON DESIGNATION AND CERTIFICATION

Sec. 485A.201. QUALIFIED PERSON. A person is a qualified person

if the office, for the purpose of state benefits under this

chapter, or the nominating body of a qualified media production

location, for the purpose of local benefits, certifies that the

person, not later than 18 months after the date of the

designation:

(1) will build or construct one or more media production

facilities at a location;

(2) will renovate a building or facility solely for the purpose

of being converted into one or more media production facilities

at a location; or

(3) will renovate or expand one or more media production

facilities at a location.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

Sec. 485A.202. PROHIBITION ON QUALIFIED PERSON CERTIFICATION.

If the office determines that the nominating body of a qualified

media production location is not complying with this chapter, the

office shall prohibit the certification of a qualified person at

the location until the office determines that the nominating body

is complying with this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

Sec. 485A.203. DURATION OF DESIGNATION. Except as provided by

Section 485A.204, the office's certification of a person as a

qualified person is effective until the second anniversary of the

date the designation is made, regardless of whether the

designation of the qualified media production location at which

the qualified person is to perform its commitments under this

chapter is terminated before that date.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

Sec. 485A.204. REMOVAL OF DESIGNATION. The office shall remove

the certification of a qualified person for state benefits under

this chapter if the office determines that the construction,

renovation, improvement, maintenance, or expansion of a media

production facility has not been completed at the qualified media

production location for which it has received its certification

within the period prescribed by Section 485A.201.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

SUBCHAPTER F. MEDIA PRODUCTION LOCATION BENEFITS

Sec. 485A.251. EXEMPTION FROM SALES AND USE TAX. Certain items

are exempt from the sales and use tax as provided by Section

151.3415, Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.

Sec. 485A.252. MONITORING QUALIFIED PERSON COMMITMENTS. (a)

The office may monitor a qualified person to determine whether

and to what extent the qualified person has followed through on

the commitments made by the qualified person under this chapter.

(b) The office may determine that the qualified person is not

entitled to a tax exemption under Section 151.3415, Tax Code, if

the office determines that the qualified person:

(1) is not willing to cooperate with the office in providing

information needed by the office to make the determination under

Subsection (a);

(2) has substantially failed to follow through on the

commitments made by the person under this chapter before the

first anniversary of the date of the qualified media production

location designation; or

(3) fails to submit the report required by Section 151.3415, Tax

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1390, Sec. 1, eff. September 1, 2009.



CHAPTER 486. ASSISTANCE FOR LOCAL AREA AFFECTED BY DEFENSE RESTRUCTURING

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE F. COMMERCE AND INDUSTRIAL DEVELOPMENT

CHAPTER 486. ASSISTANCE FOR LOCAL AREA AFFECTED BY DEFENSE

RESTRUCTURING

SUBCHAPTER A. GRANTS TO LOCAL AREAS AFFECTED BY DEFENSE BASE

RESTRUCTURING

Sec. 486.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Military Preparedness

Commission.

(2) "Defense worker" means:

(A) an employee of the United States Department of Defense,

including a member of the armed forces and a government civilian

worker;

(B) an employee of a government agency or private business, or

entity providing a department of defense related function, who is

employed on a defense facility;

(C) an employee of a business that provides direct services or

products to the department of defense and whose job is directly

dependent on defense expenditures; or

(D) an employee or private contractor employed by the United

States Department of Energy working on a defense or department of

energy facility in support of a department of defense related

project.

(3) "Defense worker job" means a department of defense

authorized permanent position or a position held or occupied by

one or more defense workers for more than 12 months.

(3-a) "Office" means the Texas Economic Development and Tourism

Office in the office of the governor.

(4) "Panel" means the Defense Economic Adjustment Assistance

Panel.

Added by Acts 1997, 75th Leg., ch. 918, Sec. 1, eff. June 18,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

437, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

43, Sec. 17, eff. September 1, 2009.

Sec. 486.002. GENERAL POWERS AND DUTIES. (a) The commission

shall administer and monitor the implementation of this chapter.

(a) The commission shall administer this chapter, and the office

shall monitor the implementation of this chapter.

(b) The commission shall establish criteria and procedures and

award grants equitably based on evaluations. In awarding grants

under this chapter, the commission shall give a preference to

adversely affected defense communities over positively affected

defense communities.

(c) The commission may use an amount equal to not more than two

percent of the total amount of grants authorized during each

biennium to administer this chapter and other law relating to

readjustment of defense communities.

(d) The commission shall adopt rules necessary to carry out the

purposes of this chapter.

Added by Acts 1997, 75th Leg., ch. 918, Sec. 1, eff. June 18,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1280, Sec. 4, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

437, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

43, Sec. 18, eff. September 1, 2009.

Sec. 486.003. ELIGIBILITY FOR GRANT. (a) A local governmental

entity is eligible for a grant under this chapter if it is:

(1) a municipality or county that is a defense community;

(2) a regional planning commission that has a defense community

within its boundaries;

(3) a public junior college district all or part of which is

located in a defense community;

(4) a campus or extension center for education purposes of the

Texas State Technical College System located in a defense

community;

(5) a defense base development authority created under Chapter

379B, Local Government Code; or

(6) a political subdivision having the power of a defense base

development authority created under Chapter 379B, Local

Government Code.

(b) A municipality or county is an adversely affected defense

community if the department determines that:

(1) the municipality or county includes within its boundaries a

defense facility that the department of defense or applicable

military department has publicly proposed for closure or

realignment; or

(2) the municipality or county:

(A) requires assistance because of:

(i) the proposed or actual establishment, realignment, or

closure of a defense facility;

(ii) the cancellation or termination of a United States

Department of Defense contract or the failure of the department

of defense to proceed with an approved major weapon system

program;

(iii) a publicly announced planned major reduction in department

of defense spending that would directly and adversely affect the

municipality or county; or

(iv) the closure or a significant reduction of the operations of

a defense facility as the result of a merger, acquisition, or

consolidation of a defense contractor operating the facility; and

(B) is expected to experience, during the period between the

beginning of the federal fiscal year during which an event

described by Subdivision (2)(A) is finally approved and the date

that the event is to be substantially completed, a direct loss

of:

(i) 2,500 or more defense worker jobs in any area of the

municipality or county that is located in an urbanized area of a

metropolitan statistical area;

(ii) 1,000 or more defense worker jobs in any area of the

municipality or county that is not located in an urbanized area

of a metropolitan statistical area; or

(iii) defense worker jobs representing one percent of the jobs

in the municipality or county.

(c) A municipality or county is a positively affected defense

community if the commission determines that a military facility

located in or near the local governmental entity receives new or

expanded military missions as a result of the United States

Department of Defense base realignment process.

Added by Acts 1997, 75th Leg., ch. 918, Sec. 1, eff. June 18,

1997. Amended by Acts 1999, 76th Leg., ch. 1242, Sec. 1, eff.

June 18, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1280, Sec. 5, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

437, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

43, Sec. 19, eff. September 1, 2009.

Sec. 486.004. GRANT CRITERIA. (a) From money appropriated for

this purpose, the commission may make a grant to an eligible

local governmental entity to:

(1) allow the entity to meet a matching money or investment

requirement in order to receive from the United States assistance

that is provided to allow the local governmental entity to

respond to or recover from an event described by Section

486.003(b)(1);

(2) match the entity's contribution for a purpose described in

Section 486.005 on a closed or realigned defense facility; or

(3) construct infrastructure and other projects necessary to

accommodate the new or expanded military missions at a military

facility located in or near the local governmental entity.

(b) A grant may not be less than $50,000 or more than the least

of:

(1) 50 percent of the amount of matching money or investment

that the local governmental entity is required to provide,

subject to Subsection (c);

(2) 50 percent of the local governmental entity's investment for

purposes described in Section 486.005, in cases where United

States assistance is not available; or

(3) $2 million.

(c) If the local governmental entity demonstrates to the

commission that, because of a limited budget, resources are not

available to provide 50 percent of the amount of matching money

or investment that the local governmental entity is required to

provide, the grant may be not more than 80 percent of the amount

of that matching money or investment requirement, but may not be

more than $2 million.

(d) The commission may make a grant to an eligible local

governmental entity described by Section 486.003(a)(3) or (4)

without regard to the availability or acquisition of matching

money.

Added by Acts 1997, 75th Leg., ch. 918, Sec. 1, eff. June 18,

1997. Amended by Acts 1999, 76th Leg., ch. 1242, Sec. 2, eff.

June 18, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1280, Sec. 6, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

437, Sec. 1, eff. September 1, 2007.

Sec. 486.005. USE OF PROCEEDS. (a) The local governmental

entity may use the proceeds of the grant for purchase of property

from the department of defense or its designated agent, new

construction, rehabilitation, or renovation of facilities or

infrastructure, or purchase of capital equipment or facilities

insurance.

(b) The local governmental entity may deliver the money to a

special district, development corporation, or other

instrumentality of the state or the local governmental entity for

use as provided by this chapter and other applicable law.

(c) An eligible local governmental entity described by Section

486.003(a)(3) or (4) may use the proceeds of the grant to

purchase or lease equipment to train defense workers whose jobs

have been threatened or lost because of an event described by

Section 486.003(b)(2)(A).

Added by Acts 1997, 75th Leg., ch. 918, Sec. 1, eff. June 18,

1997. Amended by Acts 1999, 76th Leg., ch. 1242, Sec. 3, eff.

June 18, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

437, Sec. 1, eff. September 1, 2007.

Sec. 486.006. DEFENSE ECONOMIC ADJUSTMENT ASSISTANCE PANEL. The

commission shall establish a defense economic adjustment

assistance panel. The panel consists of at least three and not

more than five professional full-time employees of the Office of

the Governor appointed by the director of the commission.

Added by Acts 1997, 75th Leg., ch. 918, Sec. 1, eff. June 18,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

437, Sec. 1, eff. September 1, 2007.

Sec. 486.007. APPLICATION FOR GRANT. (a) A local governmental

entity may apply for a grant under this chapter to the commission

on a form prescribed by the commission. The commission shall

establish periodic application cycles to enable the panel and

commission to evaluate groups of applicants in relation to each

other.

(b) The office may assist a local governmental entity in

applying for a grant under this chapter.

Added by Acts 1997, 75th Leg., ch. 918, Sec. 1, eff. June 18,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

437, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

43, Sec. 20, eff. September 1, 2009.

Sec. 486.008. EVALUATION OF APPLICATION. The panel shall

evaluate each application and assign the applicant a score based

on:

(1) the significance of the adverse or positive effect within

the local governmental entity, including the number of jobs lost

or gained in relation to the workforce in the local governmental

entity's jurisdiction and the effect on the area's economy and

tax revenue;

(2) the extent to which the local governmental entity has used

its existing resources to promote local economic development;

(3) the amount of any grant that the local governmental entity

has previously received under this chapter;

(4) the anticipated number of jobs to be created or retained in

relation to the amount of the grant sought; and

(5) the extent to which the grant will affect the region in

which the local governmental entity is located.

Added by Acts 1997, 75th Leg., ch. 918, Sec. 1, eff. June 18,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

437, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

43, Sec. 21, eff. September 1, 2009.

Sec. 486.009. MAKING OF GRANT. The panel shall submit its

scores to the commission. The commission shall use the scores to

determine whether to make a grant to an applicant. The

commission may not make a grant unless the legislature has

appropriated the money for the grant.

Added by Acts 1997, 75th Leg., ch. 918, Sec. 1, eff. June 18,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

437, Sec. 1, eff. September 1, 2007.

Sec. 486.010. DEFENSE COMMUNITY WITH MORE THAN ONE MILITARY

FACILITY. For purposes of the preference for adversely affected

defense communities under Section 486.002(b), a defense community

that contains or is near more than one military facility is

considered an adversely affected defense community if the local

governmental entity is applying for a grant under this subchapter

for a project relating to the military facility that is closed or

whose operations are significantly reduced.

Added by Acts 2005, 79th Leg., Ch.

1280, Sec. 7, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

437, Sec. 1, eff. September 1, 2007.



CHAPTER 487. TEXAS DEPARTMENT OF RURAL AFFAIRS

GOVERNMENT CODETITLE 4. EXECUTIVE BRANCHSUBTITLE F. COMMERCE AND INDUSTRIAL DEVELOPMENTCHAPTER 487. TEXAS DEPARTMENT OF RURAL AFFAIRSSUBCHAPTER A. GENERAL PROVISIONSSec. 487.001. DEFINITIONS. In this chapter:(1) "Board" means the board of the Texas Department of Rural Affairs.(2) "Department" means the Texas Department of Rural Affairs.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 1, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 9, eff. September 1, 2009.

Sec. 487.002. SUNSET PROVISION. The Texas Department of Rural Affairs is subject to Chapter 325 (Texas Sunset Act). Unless continued in existence as provided by that chapter, the department is abolished and this chapter expires September 1, 2013.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 2, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 10, eff. September 1, 2009.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONSSec. 487.021. BOARD. (a) The board is the governing body of the department.(b) The board is composed of the following 11 members:(1) four members who represent different geographic regions of the state appointed by the governor, including:(A) two locally elected rural city or county officials or city or county employees involved with rural development; and(B) two public members each of whom resides in a rural city or county;(2) three public members appointed by the governor from a list of nominees submitted by the lieutenant governor;(3) three public members appointed by the governor from a list of nominees submitted by the speaker of the house of representatives; and(4) the commissioner of agriculture or the commissioner's designee.(b-1) The individuals nominated by the lieutenant governor and the speaker of the house of representatives must reside in a rural city or county and be interested in rural issues. In making an appointment under Subsection (b)(2) or (3), the governor may reject one or more of the nominees on a list submitted by the lieutenant governor or the speaker of the house of representatives and request a new list of different nominees.(c) In this section, "rural city or county" means a rural city or county as defined by the federal community development block grant nonentitlement program. (d) Appointments to the board shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointees.(e) The members of the board who are not serving as an additional duty of an office in state government serve for staggered six-year terms, with the terms of three or four members expiring February 1 of each odd-numbered year.(f) Board members receive no compensation but are entitled to reimbursement of actual and necessary expenses incurred in the performance of their duties.(g) The governor shall designate a member of the board as the presiding officer of the board to serve in that capacity at the will of the governor.(h) Service on the board by the commissioner of agriculture or an officer of a county or municipality is an additional duty of the individual's office.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 3, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 11, eff. September 1, 2009.

Sec. 487.022. CONFLICTS OF INTEREST. (a) In this section, "Texas trade association" means a cooperative and voluntarily joined association of business or professional competitors in this state designed to assist its members and its industry or profession in dealing with mutual business or professional problems and in promoting their common interest.(b) A person may not be a member of the board and may not be a department employee employed in a "bona fide executive, administrative, or professional capacity," as that phrase is used for purposes of establishing an exemption to the overtime provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.) and its subsequent amendments, if:(1) the person is an officer, employee, or paid consultant of a Texas trade association in the field of rural affairs; or(2) the person's spouse is an officer, manager, or paid consultant of a Texas trade association in the field of rural affairs.(c) A person may not be a member of the board or act as the general counsel to the board or the department if the person is required to register as a lobbyist under Chapter 305 because of the person's activities for compensation on behalf of a profession related to the operation of the department.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 4, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 12, eff. September 1, 2009.

Sec. 487.023. TRAINING FOR MEMBERS OF BOARD. (a) A person who is appointed to and qualifies for office as a member of the board may not vote, deliberate, or be counted as a member in attendance at a meeting of the board until the person completes a training program that complies with this section.(b) The training program must provide the person with information regarding:(1) the legislation that created the department;(2) the programs, functions, rules, and budget of the department;(3) the results of the most recent formal audit of the department;(4) the requirements of laws relating to open meetings, public information, administrative procedure, and conflicts of interest; and(5) any applicable ethics policies adopted by the department or the Texas Ethics Commission.(c) A person appointed to the board is entitled to reimbursement, as provided by the General Appropriations Act, for the travel expenses incurred in attending the training program regardless of whether the attendance at the program occurs before or after the person qualifies for office.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2002.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 5, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 13, eff. September 1, 2009.

Sec. 487.024. REMOVAL. (a) It is a ground for removal from the board that a member:(1) does not have at the time of taking office the qualifications required by Section 487.021;(2) does not maintain during service on the board the qualifications required by Section 487.021;(3) is ineligible for membership under Section 487.022;(4) cannot, because of illness or disability, discharge the member's duties for a substantial part of the member's term; or(5) is absent from more than half of the regularly scheduled board meetings that the member is eligible to attend during a calendar year without an excuse approved by a majority vote of the board.(b) The validity of an action of the board is not affected by the fact that it is taken when a ground for removal of a board member exists.(c) If the executive director has knowledge that a potential ground for removal exists, the executive director shall notify the presiding officer of the board of the potential ground. The presiding officer shall then notify the appointing authority and the attorney general that a potential ground for removal exists. If the potential ground for removal involves the presiding officer, the executive director shall notify the next highest ranking officer of the board, who shall then notify the appointing authority and the attorney general that a potential ground for removal exists.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 5, eff. June 15, 2007.

Sec. 487.025. DIVISION OF RESPONSIBILITY. The board shall develop and implement policies that clearly separate the policy-making responsibilities of the board and the management responsibilities of the executive director and staff of the department.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 5, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 14, eff. September 1, 2009.

Sec. 487.026. EXECUTIVE DIRECTOR. (a) The board may hire an executive director to serve as the chief executive officer of the department and to perform the administrative duties of the department.(b) The executive director serves at the will of the board.(c) The executive director may hire staff within guidelines established by the board.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 5, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 15, eff. September 1, 2009.

Sec. 487.027. PUBLIC HEARINGS. The board shall develop and implement policies that provide the public with a reasonable opportunity to appear before the board and to speak on any issue under the jurisdiction of the department.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 5, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 16, eff. September 1, 2009.

Sec. 487.028. EQUAL EMPLOYMENT OPPORTUNITY POLICY STATEMENT. (a) The executive director or the executive director's designee shall prepare and maintain a written policy statement that implements a program of equal employment opportunity to ensure that all personnel decisions are made without regard to race, color, disability, sex, religion, age, or national origin.(b) The policy statement must include:(1) personnel policies, including policies relating to recruitment, evaluation, selection, training, and promotion of personnel, that show the intent of the department to avoid the unlawful employment practices described by Chapter 21, Labor Code; and(2) an analysis of the extent to which the composition of the department's personnel is in accordance with state and federal law and a description of reasonable methods to achieve compliance with state and federal law.(c) The policy statement must be:(1) updated annually;(2) reviewed by the state Commission on Human Rights for compliance with Subsection (b)(1); and(3) filed with the governor's office.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 17, eff. September 1, 2009.

Sec. 487.029. STANDARDS OF CONDUCT. The executive director or the executive director's designee shall provide to members of the board and to agency employees, as often as necessary, information regarding the requirements for office or employment under this chapter, including information regarding a person's responsibilities under applicable laws relating to standards of conduct for state officers or employees.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 6, eff. June 15, 2007.

Sec. 487.030. COMPLAINTS. (a) The department shall maintain a system to promptly and efficiently act on complaints filed with the department. The department shall maintain information about parties to the complaint, the subject matter of the complaint, a summary of the results of the review or investigation of the complaint, and its disposition.(b) The department shall make information available describing its procedures for complaint investigation and resolution.(c) The department shall periodically notify the complaint parties of the status of the complaint until final disposition.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 7, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 18, eff. September 1, 2009.

Sec. 487.031. USE OF TECHNOLOGY. The board shall implement a policy requiring the department to use appropriate technological solutions to improve the department's ability to perform its functions. The policy must ensure that the public is able to interact with the department on the Internet.

Added by Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 8, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 19, eff. September 1, 2009.

Sec. 487.032. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE RESOLUTION PROCEDURES. (a) The board shall develop and implement a policy to encourage the use of:(1) negotiated rulemaking procedures under Chapter 2008 for the adoption of department rules; and(2) appropriate alternative dispute resolution procedures under Chapter 2009 to assist in the resolution of internal and external disputes under the department's jurisdiction.(b) The department's procedures relating to alternative dispute resolution must conform, to the extent possible, to any model guidelines issued by the State Office of Administrative Hearings for the use of alternative dispute resolution by state agencies.(c) The board shall designate a trained person to:(1) coordinate the implementation of the policy adopted under Subsection (a);(2) serve as a resource for any training needed to implement the procedures for negotiated rulemaking or alternative dispute resolution; and(3) collect data concerning the effectiveness of those procedures, as implemented by the department.

Added by Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 8, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 20, eff. September 1, 2009.

SUBCHAPTER C. GENERAL POWERS AND DUTIESSec. 487.051. POWERS AND DUTIES. (a) The department shall:(1) assist rural communities in the key areas of economic development, community development, rural health, and rural housing;(2) serve as a clearinghouse for information and resources on all state and federal programs affecting rural communities;(3) in consultation with rural community leaders, locally elected officials, state elected and appointed officials, academic and industry experts, and the interagency work group created under this chapter, identify and prioritize policy issues and concerns affecting rural communities in the state;(4) make recommendations to the legislature to address the concerns affecting rural communities identified under Subdivision (3);(5) monitor developments that have a substantial effect on rural Texas communities, especially actions of state government, and compile an annual report describing and evaluating the condition of rural communities;(6) administer the federal community development block grant nonentitlement program;(7) administer programs supporting rural health care as provided by this chapter;(8) perform research to determine the most beneficial and cost-effective ways to improve the welfare of rural communities;(9) ensure that the department qualifies as the state's office of rural health for the purpose of receiving grants from the Office of Rural Health Policy of the United States Department of Health and Human Services under 42 U.S.C. Section 254r;(10) manage the state's Medicare rural hospital flexibility program under 42 U.S.C. Section 1395i-4;(11) seek state and federal money available for economic development in rural areas for programs under this chapter;(12) in conjunction with the Department of Agriculture, regularly cross-train department employees with employees of the Department of Agriculture regarding the programs administered and services provided by each agency to rural communities; and(13) work with interested persons to assist volunteer fire departments and emergency services districts in rural areas.(b) The department may require department employees who work at locations other than the central office to be based in Department of Agriculture offices.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 609, Sec. 2, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 9.006(a), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 560, Sec. 1, eff. June 16, 2007.Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 9, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 11.007, eff. September 1, 2009.Reenacted and amended by Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 21, eff. September 1, 2009.

Sec. 487.052. RULES. The board may adopt rules as necessary to implement this chapter.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 10, eff. June 15, 2007.

Sec. 487.053. GIFTS AND GRANTS. (a) The department may accept gifts, grants, and donations from any organization for the purpose of funding any activity under this chapter, and the department shall actively seek funding from appropriate nonprofit foundations.(b) All gifts, grants, and donations must be accepted in an open meeting by a majority of the voting members of the board and reported in the public record of the meeting with the name of the donor and purpose of the gift, grant, or donation.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 11, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 22, eff. September 1, 2009.

Sec. 487.054. ANNUAL MEETING ON RURAL ISSUES. (a) At least once each year, the following agency heads or their designees shall meet in Austin to discuss rural issues and to provide information showing the impact each agency has on rural communities for use in developing rural policy and compiling the annual report under Section 487.051(a)(5):(1) the commissioner of agriculture;(2) the executive director of the Public Utility Commission of Texas;(3) the director of the Texas Agricultural Extension Service;(4) the executive director of the Texas Department of Housing and Community Affairs;(5) the commissioner of the Department of State Health Services;(6) the executive administrator of the Texas Water Development Board;(7) the executive director of the Parks and Wildlife Department;(8) the commissioner of higher education;(9) the comptroller;(10) the executive director of the Texas Department of Transportation;(11) the executive director of the Texas Commission on Environmental Quality;(12) the executive director of the Texas Economic Development and Tourism Office;(13) the commissioner of insurance;(14) the commissioner of the Department of Aging and Disability Services;(15) the commissioner of education;(16) the executive commissioner of the Health and Human Services Commission;(17) the executive director of the Texas Workforce Commission;(18) the executive director of the Texas Historical Commission;(19) a member of the Railroad Commission of Texas;(20) the executive director of the State Soil and Water Conservation Board;(21) the executive director of the department; and(22) the head of any other agency interested in rural issues.(b) The board shall call the annual meeting. The board shall set the time and date of the meeting after consulting with the agency heads listed in Subsection (a).(c) In addition to the individuals identified by Subsection (a), the governor shall designate a representative from the entity that provides mediation services to the state under 7 U.S.C. Section 5102 to attend meetings held under this section.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1025, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 415, Sec. 1, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 831, Sec. 4, eff. September 1, 2008.Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 12, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 23, eff. September 1, 2009.

Sec. 487.0541. INTERAGENCY WORK GROUP. (a) An interagency work group is created to:(1) develop a process to allow agencies to work together on issues that face rural communities;(2) discuss and coordinate programs and services offered to rural communities and residents of rural communities; and(3) develop regulatory and legislative recommendations that would eliminate duplication and combine program services.(b) The work group is composed of a representative from each agency listed in or participating under Section 487.054(a) appointed by the executive head of the agency.(c) The work group shall meet at the call of the executive director of the department.

Added by Acts 2003, 78th Leg., ch. 1025, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 24, eff. September 1, 2009.

Sec. 487.055. ADVISORY COMMITTEES. The board may appoint advisory committees as necessary to assist the board in performing its duties. An advisory committee may be composed of private citizens and representatives from state and local governmental entities. A state or local governmental entity shall appoint a representative to an advisory committee at the request of the board. Chapter 2110 does not apply to an advisory committee created under this section.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 13, eff. June 15, 2007.

Sec. 487.056. REPORT TO LEGISLATURE. (a) Not later than January 1 of each odd-numbered year, the department shall submit a biennial report to the legislature regarding the activities of the department, the activities of the Texas Rural Foundation, and any findings and recommendations relating to rural issues.(b) The department shall obtain information from each county about indigent health care provided in the county and information from each university, medical school, rural community, or rural health care provider that has performed a study relating to rural health care during the biennium. The department shall include the information obtained under this subsection in the department's report to the legislature.(c) The department shall obtain information on the availability of housing in rural communities throughout the state for all income levels. The department shall include the information, and the department's assessment of the information, in the department's report to the legislature.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 609, Sec. 3, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 9.006(b)3, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 542, Sec. 2, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 14, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 25, eff. September 1, 2009.

Sec. 487.057. RURAL HEALTH WORK PLAN. (a) The department shall develop, implement, and update a rural health work plan.(b) The department shall submit the rural health work plan to the board for approval. The board shall approve the rural health work plan not later than August 1 of each odd-numbered year.(c) The department shall work with health care providers, rural communities, universities, and all health and human service related state agencies to develop the rural health work plan. The department shall solicit public comment on the rural health work plan.(d) The rural health work plan must identify:(1) the mission, goals, and objectives of how the department will work to assist rural communities in meeting rural health care needs;(2) ways for the state to effectively and creatively address the unmet health care needs of rural communities;(3) ways to coordinate the administration and delivery of rural health care service with federal, state, and local public and private programs that provide similar services; and(4) the department's priorities to accomplish the objectives of the plan.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 15, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 26, eff. September 1, 2009.

Sec. 487.058. CONTRACT FOR ADMINISTRATIVE SERVICES. (a) The department shall enter into an interagency contract with another state agency to provide routine administrative services for the department.(b) The Legislative Budget Board and the Department of Information Resources shall:(1) evaluate and recommend the most efficient and appropriate ways to obtain the administrative services under Subsection (a); and(2) assist the department with contracting and any other matters relating to obtaining the administrative services in the most efficient manner.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 27, eff. September 1, 2009.

Sec. 487.059. DISCLOSURE OF FINANCIAL INTEREST OR EMPLOYMENT. (a) In this section:(1) "Financial interest in an entity" includes holding an ownership interest in the entity or being employed by the entity.(2) "Monetary award" means any money, fund, stipend, grant, scholarship, loan, or loan guarantee awarded under this chapter.(b) If a member of the board or a committee established under this chapter, including an advisory committee, has a financial interest in an entity that applies for a monetary award, the board or committee member shall, before a vote on the monetary award, disclose the fact of the board or committee member's financial interest. The board or committee shall enter the disclosure into the minutes of the meeting at which a vote on the monetary award is taken. The board or committee member may not vote on or otherwise participate in a discussion or any other activity that relates to awarding the monetary award. If the board or committee member does not comply with this subsection, the entity is not eligible for the monetary award.(c) If the executive director or another department employee has a financial interest in an entity that applies for a monetary award, the executive director or employee:(1) shall, as soon as possible, disclose to the board the fact of the director's or employee's financial interest;(2) may not participate in staff evaluations regarding the monetary award; and(3) if the executive director or employee under department procedures may vote, or make a recommendation concerning a vote, on a matter that involves the monetary award:(A) shall disclose the fact of the director's or employee's financial interest before a vote on the monetary award, which the board or committee shall enter into the minutes of the meeting at which a vote on the monetary award is taken; and(B) may not vote on or otherwise participate in a discussion or any other activity that relates to awarding the monetary award.(d) If the executive director does not comply with Subsection (c), the entity in which the executive director has a financial interest is not eligible for the monetary award.(e) Subsections (f) and (g) apply only to a member of the board or a committee who is employed by:(1) an entity that offers to enter into a contract with the department; or(2) an entity that is under common ownership or governance with or otherwise affiliated with an entity that applies for a monetary award or offers to enter into a contract with the department.(f) The board or committee member shall, before a vote on the monetary award or contract, disclose the fact of the member's employment by the entity. The board or committee shall enter the disclosure into the minutes of the meeting at which a vote on the monetary award or contract is taken. The board or committee member may not vote on or otherwise participate in a discussion or any other activity that relates to awarding the monetary award or contract.(g) If the board or committee member does not comply with Subsection (f), the entity is not eligible to be awarded the monetary award or contract.

Added by Acts 2003, 78th Leg., ch. 1186, Sec. 1, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 16, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 28, eff. September 1, 2009.

Sec. 487.060. REPORT TO SECRETARY OF STATE. (a) In this section, "colonia" means a geographic area that:(1) is an economically distressed area as defined by Section 17.921, Water Code;(2) is located in a county any part of which is within 62 miles of an international border; and(3) consists of 11 or more dwellings that are located in close proximity to each other in an area that may be described as a community or neighborhood.(b) To assist the secretary of state in preparing the report required under Section 405.021, the department on a quarterly basis shall provide a report to the secretary of state detailing any projects funded by the department that serve colonias by providing water or wastewater services, paved roads, or other assistance.(c) The report must include:(1) a description of any relevant projects;(2) the location of each project;(3) the number of colonia residents served by each project;(4) the exact amount spent or the anticipated amount to be spent on each colonia served by each project;(5) a statement of whether each project is completed and, if not, the expected completion date of the project; and(6) any other information, as determined appropriate by the secretary of state.(d) The department shall require an applicant for funds administered by the department to submit to the department a colonia classification number, if one exists, for each colonia that may be served by the project proposed in the application. If a colonia does not have a classification number, the department may contact the secretary of state or the secretary of state's representative to obtain a number. On request of the department, the secretary of state or the secretary of state's representative shall assign a classification number.

Added by Acts 2005, 79th Leg., Ch. 828, Sec. 2, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 341, Sec. 2, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 29, eff. September 1, 2009.

Sec. 487.061. EMERGENCY SERVICES DISTRICT PROGRAM. (a) The department shall establish a program to provide interested rural communities with:(1) general information about emergency services districts;(2) information and training related to the establishment of an emergency services district; and(3) technical assistance related to the implementation of an emergency services district.(b) The program may:(1) assist fire departments in rural areas with the recruitment and retention of volunteer firefighters;(2) provide to fire departments in rural areas information relating to assistance programs offered to rural volunteer firefighters, including the federal Staffing for Adequate Fire and Emergency Response grant program to help fire departments increase staffing and deployment capabilities; and(3) provide to rural homeowners information relating to the benefits of volunteer fire departments, including a reduction in homeowners insurance risk ratings, lower homeowners insurance rates, and better fire protection.

Added by Acts 2005, 79th Leg., Ch. 634, Sec. 1, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 560, Sec. 2, eff. June 16, 2007.Renumbered from Government Code, Section 487.060 by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(29), eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 30, eff. September 1, 2009.

SUBCHAPTER D. OUTSTANDING RURAL SCHOLAR RECOGNITION AND LOAN PROGRAM FOR RURAL HEALTH CARESec. 487.101. DEFINITIONS. In this subchapter:(1) "Selection committee" means the Outstanding Rural Scholar Selection Committee.(2) "Fund" means the outstanding rural scholar fund.(3) "Postsecondary educational institution" means:(A) an institution of higher education, as defined by Section 61.003, Education Code;(B) a nonprofit, independent institution approved under Section 61.222, Education Code; or(C) a nonprofit, health-related school or program accredited by the Southern Association of Colleges and Schools, the Liaison Committee on Medical Education, the American Osteopathic Association, the Texas Board of Nursing, or, in the case of allied health, an accrediting body recognized by the United States Department of Education.(4) "Program" means the outstanding rural scholar recognition and loan program for rural health care.(5) "Rural community" means a municipality in a nonmetropolitan county as defined by the United States Census Bureau in its most recent census.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 553, Sec. 2.004, eff. Feb. 1, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 889, Sec. 56, eff. September 1, 2007.

Sec. 487.102. ADMINISTRATION. The department shall administer or contract for the administration of the program.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 31, eff. September 1, 2009.

Sec. 487.103. SELECTION COMMITTEE. (a) The selection committee shall advise the board on the progress of the program.(b) The selection committee is composed of 12 members appointed by the board.(c) The board shall consider geographical representation in making appointments to the selection committee.(d) Selection committee members serve for staggered three-year terms, with the terms of four members expiring August 31 of each year. A member is eligible for reappointment to consecutive terms.(e) A member of the selection committee is not entitled to reimbursement for expenses incurred in performing duties under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 17, eff. June 15, 2007.

Sec. 487.104. SELECTION OF OUTSTANDING RURAL SCHOLARS. (a) The selection committee shall select outstanding rural scholars through a statewide competition.(b) The selection committee shall make selections based on criteria approved by the board and adopted as a rule of the department.(c) The selection committee may not use the applicant's performance on a standardized test as the sole criterion to determine the applicant's selection as an outstanding rural scholar.(d) The selection committee shall recommend to the board guidelines to be used by rural communities in the selection of students for nomination and sponsorship as outstanding rural scholars.(e) An outstanding rural scholar receives public recognition and a certificate of award and is eligible for a forgivable loan under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 18, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 32, eff. September 1, 2009.

Sec. 487.105. ELIGIBILITY FOR OUTSTANDING RURAL SCHOLAR COMPETITION. (a) To be eligible to participate in the competition under Section 487.104, a high school student or an undergraduate student at a postsecondary educational institution must:(1) be nominated and sponsored by a rural community, which sponsorship must include financial support;(2) be a Texas resident under Subchapter B, Chapter 54, Education Code;(3) if the person is a high school student, be in the upper 25 percent of the student's high school class, if the class contains 48 or more students, and intend to enter a postsecondary educational institution; and(4) if the person is an undergraduate student, be in the upper 25 percent of the student's class or have a cumulative grade average that is equal to or greater than the equivalent of a 3.0 on a 4.0 scale and be enrolled in a postsecondary educational institution.(b) If a person is neither a high school student nor an undergraduate student, the person must be eligible for participation in the competition under rules adopted by the department.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 33, eff. September 1, 2009.

Sec. 487.106. ELIGIBILITY FOR LOANS; RURAL COMMUNITY FINANCIAL SUPPORT. (a) For an outstanding rural scholar to be eligible for a forgivable loan, community sponsorship must include financial support.(b) Community financial support consists of a commitment to fund 50 percent of the costs of a scholar's tuition, fees, educational materials, and living expenses.(c) The financial support under this section may be satisfied wholly or partly by a grant, a scholarship, or private foundation support.(d) Evidence of the financial support must be submitted with a community's nomination.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.

Sec. 487.107. AWARDING OF LOANS. (a) The selection committee shall recommend to the board guidelines for the awarding of forgivable loans to outstanding rural scholars.(b) The board, acting on the advice of the selection committee, shall award forgivable loans to outstanding rural scholars based on the availability of money in the fund.(c) If in any year the fund is inadequate to provide loans to all eligible applicants, the board shall award forgivable loans on a priority basis according to the applicants' academic performance, test scores, and other criteria of eligibility.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 19, eff. June 15, 2007.

Sec. 487.108. AMOUNT OF LOAN. (a) On confirmation of an outstanding rural scholar's admission to a postsecondary educational institution, or on receipt of an enrollment report of the scholar at a postsecondary educational institution, and a certification of the amount of financial support needed, the selection committee annually shall recommend to the board that the board award a forgivable loan to the scholar in the amount of 50 percent of the cost of the scholar's tuition, fees, educational materials, and living expenses.(b) An outstanding rural scholar may receive another grant, loan, or scholarship for which the scholar is eligible in addition to the receipt of a forgivable loan, except that the total amount of funds received may not exceed the reasonable needs of the scholar.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 20, eff. June 15, 2007.

Sec. 487.109. LOAN FORGIVENESS. (a) The principal balance and interest for one year of a forgivable loan awarded to an outstanding rural scholar must be forgiven for each year the scholar practices as a health care professional in the sponsoring community.(b) The sponsoring community shall report to the board the length of time the scholar practices as a health care professional in the community.(c) If the board finds that a sponsoring community is not in need of the scholar's services and that the community is willing to forgive repayment of the principal balance and interest of the scholar's loan, the board by rule may provide for the principal balance and interest of one year of the scholar's loan to be forgiven for each year the scholar practices in another rural community in this state.(d) Any amount of loan principal or interest that is not forgiven under this section shall be repaid to the department with reasonable collection fees in a timely manner as provided by board rule.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 21, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 34, eff. September 1, 2009.

Sec. 487.110. FUND. (a) The outstanding rural scholar fund is in the state treasury.(b) The fund consists of legislative appropriations, gifts, grants, donations, the market value of in-kind contributions, and principal and interest payments on forgivable loans deposited to the credit of the fund by the department.(c) The department shall administer the fund.(d) The department shall allocate the fund, as available, for forgivable loans under this subchapter.(e) The department shall deposit any principal and interest payments on forgivable loans to the credit of the fund.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 35, eff. September 1, 2009.

Sec. 487.111. POSTSECONDARY EDUCATIONAL INSTITUTIONS; MONITORING. (a) A postsecondary educational institution shall provide to the selection committee a copy of the academic transcript of each rural scholar for whom the institution has received a release that complies with state and federal open records laws and authorizes the provision of a transcript.(b) The department shall require reports from students and postsecondary educational institutions as needed to monitor the program. After receiving any necessary releases as a condition of providing assistance, the department shall distribute reports relating to the progress of an outstanding rural scholar to the community sponsoring the scholar.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 36, eff. September 1, 2009.

Sec. 487.112. ADOPTION AND DISTRIBUTION OF RULES. (a) The board shall adopt reasonable rules to enforce the requirements, conditions, and limitations under this subchapter.(b) The board shall set the rate of interest charged on a forgivable loan under this subchapter.(c) The board shall adopt rules necessary to ensure compliance with the federal Civil Rights Act of 1964 (42 U.S.C. Section 2000a et seq.) concerning nondiscrimination in admissions.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 22, eff. June 15, 2007.

SUBCHAPTER E. HEALTH CAREERS PROMOTION AND EDUCATION PROGRAMSec. 487.151. DEFINITIONS. In this subchapter:(1) "Fund" means the health careers education fund.(2) "Postsecondary educational institution" means:(A) an institution of higher education, as defined by Section 61.003, Education Code;(B) a nonprofit, independent institution approved under Section 61.222, Education Code; or(C) a nonprofit, health-related school or program accredited by the Southern Association of Colleges and Schools, the Liaison Committee on Medical Education, the American Osteopathic Association, the Texas Board of Nursing, or, in the case of allied health, an accrediting body recognized by the United States Department of Education.(3) "Program" means the health careers promotion and education program.(4) "Qualified area" means an area qualifying under the National Health Services Corps Community Scholarship Program or an area with similar characteristics as identified by the department.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 553, Sec. 2.005, eff. Feb. 1, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 889, Sec. 57, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 37, eff. September 1, 2009.

Sec. 487.152. ADMINISTRATION. (a) The department shall administer or contract for the administration of the program.(b) The department may solicit and accept gifts, grants, donations, and contributions to support the program.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 38, eff. September 1, 2009.

Sec. 487.153. HEALTH CAREERS PROMOTION. The department may establish a program to work with students, communities, and community-based organizations to encourage high school students to pursue health care professional careers. The department shall give priority to working with communities and students in qualified areas.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 39, eff. September 1, 2009.

Sec. 487.154. LOANS. (a) The board may award forgivable educational loans to eligible students under this subchapter.(b) The board may award forgivable loans to eligible students based on the availability of money in the fund.(c) If in any year the fund is inadequate to provide loans to all eligible students, the board may award forgivable loans on a priority basis according to the students' academic performance, test scores, and other criteria of eligibility.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 23, eff. June 15, 2007.

Sec. 487.155. STUDENT ELIGIBILITY. (a) To be eligible to receive a loan under this subchapter, a student must:(1) be sponsored by an eligible community;(2) at the time of the application for the loan, be enrolled in high school or enrolled or accepted for enrollment in a postsecondary educational institution in this state;(3) meet academic requirements as established by the board;(4) plan to complete a health care professional degree or certificate program;(5) plan to practice as a health care professional in a qualified area of the state; and(6) meet other requirements as established by the board.(b) Other requirements for eligibility for a loan under this subchapter must include:(1) one or more interviews with the student; and(2) a statement written by the student of the student's reasons for:(A) entering the health care profession; and(B) wanting to provide health care services to a qualified area in this state.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 24, eff. June 15, 2007.

Sec. 487.156. COMMUNITY ELIGIBILITY. (a) To be eligible to sponsor a student under this subchapter, a community must:(1) be located in a qualified area in this state; and(2) provide evidence of community sponsorship of the student.(b) Community sponsorship consists of:(1) a commitment to pay for a percentage of the student's postsecondary educational expenses, including tuition, fees, educational materials, and living expenses; and(2) a commitment to employ the student on a full-time basis as a health care professional on the student's completion of the academic program and licensure or certification in the health care profession for which the student is sponsored.(c) The board shall determine the percentage of educational expenses communities are required to provide under this section.(d) Community financial support may be satisfied wholly or partly by a grant, a scholarship, or private foundation support.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 25, eff. June 15, 2007.

Sec. 487.157. AMOUNT OF LOAN. (a) On confirmation of an eligible student's admission to a postsecondary educational institution, or on receipt of an enrollment report of the student at a postsecondary educational institution, and certification of the amount of financial support needed, the board may award a forgivable loan to the student in the amount of not more than the cost of the student's tuition, fees, educational materials, and living expenses.(b) An eligible student may receive another grant, loan, or scholarship for which the student is eligible in addition to the receipt of a forgivable loan, except that the total amount of funds received may not exceed the reasonable needs of the student as determined by the postsecondary educational institution in which the student is enrolled.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 26, eff. June 15, 2007.

Sec. 487.158. REQUIRED CONTRACT. (a) A student may receive assistance under this subchapter only if the student signs a contract agreeing to provide health care services to the sponsoring community on completion of the academic program and licensure or certification in the health care profession for which the student is sponsored.(b) The contract must provide that if the student does not provide the required services to the community or provides those services for less than the required time, the student is personally liable to the state for:(1) the total amount of assistance the student receives from the department and the sponsoring community;(2) interest on the total amount at a rate set by the board; and(3) the state's reasonable expenses incurred in obtaining payment, including reasonable attorney's fees.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 27, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 40, eff. September 1, 2009.

Sec. 487.159. LOAN FORGIVENESS. (a) A loan recipient shall be forgiven the principal and interest of one year's loan for each year the recipient practices as a health care professional providing health care services in the sponsoring community, but only if the loan recipient practices as a health care professional providing health care services in the sponsoring community or in another qualified area under Subsection (b) for a minimum of two years.(b) If the board finds that a sponsoring community is not in need of the student's services and that the community is willing to forgive repayment of the principal balance and interest of the student's loan, the board by rule may provide for the principal balance and interest of the student's loan to be forgiven if the student provides services in another qualified area in this state.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 28, eff. June 15, 2007.

Sec. 487.160. FUND. (a) The health careers education fund is established in the state treasury.(b) The department shall administer the fund.(c) The fund consists of gifts, grants, donations, the market value of in-kind contributions, and principal and interest payments on forgivable loans deposited to the credit of the fund by the department.(d) The department shall deposit any principal and interest payments on forgivable loans to the credit of the fund.(e) The department shall allocate the fund, as available, for forgivable loans and community repayment under this subchapter.(f) Unless otherwise provided by the General Appropriations Act, the department may use money appropriated to the department to support the fund.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 41, eff. September 1, 2009.

Sec. 487.161. REPORTING; MONITORING. (a) The department shall require reports from students, communities, and postsecondary educational institutions as needed to monitor the program. After receiving any necessary releases as a condition of providing assistance, the department shall distribute reports relating to the progress of a student to the community sponsoring the student.(b) The sponsoring community shall report to the board the length of time the student provides health care services in the community in accordance with the guidelines established by the board.(c) A postsecondary educational institution shall provide to the board a copy of the academic transcript of each student for whom the institution has received a release that complies with state and federal open records laws and that authorizes the provision of the transcript.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 29, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 42, eff. September 1, 2009.

Sec. 487.162. PROGRAM PROMOTION. The department shall provide postsecondary educational institutions and communities in qualified areas with information about health care careers and loan opportunities, including information on eligibility and availability of funds under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 43, eff. September 1, 2009.

Sec. 487.163. ADOPTION OF RULES. (a) The board shall adopt reasonable rules to enforce the requirements, conditions, and limitations of this subchapter.(b) The board shall set the rate of interest charged on a forgivable loan under this subchapter.(c) The board shall adopt rules necessary to ensure compliance with the federal Civil Rights Act of 1964 (42 U.S.C. Section 2000a et seq.) concerning nondiscrimination in admissions.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 30, eff. June 15, 2007.

SUBCHAPTER F. MEDICALLY UNDERSERVED COMMUNITY-STATE MATCHING INCENTIVE PROGRAMSec. 487.201. DEFINITIONS. In this subchapter:(1) "Medically underserved community" means:(A) a community located in an area in this state with a medically underserved population;(B) a community located in an area in this state designated by the United States secretary of health and human services as an area with a shortage of personal health services;(C) a population group designated by the United States secretary of health and human services as having a shortage of personal health services;(D) a community designated under state or federal law as a medically underserved community; or(E) a community that the department considers to be medically underserved based on relevant demographic, geographic, and environmental factors.(2) "Physician" means a person licensed to practice medicine in this state.(3) "Primary care" means physician services in family practice, general practice, internal medicine, pediatrics, obstetrics, or gynecology.(4) "Start-up money" means a payment made by a medically underserved community for reasonable costs incurred by a physician to establish a medical office and ancillary facilities for diagnosing and treating patients.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 44, eff. September 1, 2009.

Sec. 487.202. PROGRAM. (a) The board shall establish and administer a program under this subchapter to increase the number of physicians providing primary care in medically underserved communities.(b) A medically underserved community may sponsor a physician who has completed a primary care residency program and has agreed to provide primary care in the community by contributing start-up money for the physician and having that contribution matched wholly or partly by state money appropriated to the department for that purpose.(c) A participating medically underserved community may provide start-up money to an eligible physician over a two-year period.(d) The department may not pay more than $25,000 to a community in a fiscal year unless the board makes a specific finding of need by the community.(e) The board shall establish priorities so that the neediest communities eligible for assistance under this subchapter are assured the receipt of a grant.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 31, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 45, eff. September 1, 2009.

Sec. 487.203. ELIGIBILITY. To be eligible to receive money from the department, a medically underserved community must:(1) apply for the money; and(2) provide evidence satisfactory to the board that it has entered into an agreement with a physician for the physician to provide primary care in the community for at least two years.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 31, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 46, eff. September 1, 2009.

Sec. 487.204. RULES. The board shall adopt rules necessary for the administration of this subchapter, including rules addressing:(1) eligibility criteria for a medically underserved community;(2) eligibility criteria for a physician;(3) minimum and maximum community contributions to the start-up money for a physician to be matched with state money;(4) conditions under which state money must be repaid by a community or physician;(5) procedures for disbursement of money by the department;(6) the form and manner in which a community must make its contribution to the start-up money; and(7) the contents of an agreement to be entered into by the parties, which must include at least:(A) a credit check for an eligible physician; and(B) community retention of interest in any property, equipment, or durable goods for seven years.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 31, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 47, eff. September 1, 2009.

SUBCHAPTER G. TEXAS HEALTH SERVICE CORPS PROGRAM FOR MEDICALLY UNDERSERVED AREASSec. 487.251. DEFINITIONS. In this subchapter:(1) "Medically underserved area" means an area designated by the United States secretary of health and human services as having:(A) a shortage of personal health services or a population group that has such a shortage as provided by 42 U.S.C. Section 300e-1(7); or(B) a health professional shortage as provided by 42 U.S.C. Section 254e(a)(1).(2) "Physician" means a resident physician who is enrolled in an accredited residency training program in this state in the specialty of:(A) family practice;(B) general internal medicine;(C) general pediatric medicine; or(D) general obstetrics and gynecology.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.

Sec. 487.252. TEXAS HEALTH SERVICE CORPS PROGRAM. (a) The board shall establish a program in the department to assist communities in recruiting and retaining physicians to practice in medically underserved areas.(b) The board by rule shall establish:(1) eligibility criteria for applicants;(2) stipend application procedures;(3) guidelines relating to stipend amounts;(4) procedures for evaluating stipend applications; and(5) a system of priorities relating to the:(A) geographic areas covered;(B) medical specialties eligible to receive funding under the program; and(C) level of stipend support.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 32, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 48, eff. September 1, 2009.

Sec. 487.253. ADMINISTRATION. (a) The board shall adopt rules necessary to administer this subchapter, and the department shall administer the program in accordance with those rules.(b) The department may not spend for the department's administrative costs in administering the program more than 10 percent of the amount appropriated to implement this subchapter.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 33, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 49, eff. September 1, 2009.

Sec. 487.254. REQUIRED CONTRACT. (a) The department may award a stipend to a physician under this subchapter if the physician enters into a written contract to provide services in a medically underserved area for at least one year for each year that the physician receives the stipend.(b) The contract must provide that if the physician does not provide the required services in the medically underserved area or provides those services for less than the required term, the physician is personally liable to the state for:(1) the total amount of the stipend the physician receives;(2) interest on that total amount for the period beginning on the date the physician signs the contract and ending on the date the physician repays the amount of the stipend computed at a rate equal to the sum of:(A) the auction average rate quoted on a bank discount basis for 26-week treasury bills issued by the United States government, as published by the Federal Reserve Board, for the week preceding the week in which the contract is signed; and(B) five percent; and(3) the state's reasonable expenses incurred in obtaining payment, including reasonable attorney's fees.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 50, eff. September 1, 2009.

Sec. 487.255. STIPENDS. (a) The department shall award stipends to physicians for one-year periods. A stipend awarded under this subchapter may not exceed $15,000 each year.(b) The department may renew a stipend used to assist a particular physician.(c) A physician is not eligible for a stipend under this subchapter for a period longer than is ordinarily and customarily required for the completion of residency training for first board eligibility.(d) A physician who receives a stipend under this subchapter is not eligible to receive assistance under a state educational loan repayment program or other state incentive program.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 51, eff. September 1, 2009.

Sec. 487.256. FUNDING. The department may seek, receive, and spend money received through an appropriation, grant, donation, or reimbursement from any public or private source to implement this subchapter.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 52, eff. September 1, 2009.

SUBCHAPTER H. RURAL HEALTH FACILITY CAPITAL IMPROVEMENTSec. 487.301. DEFINITIONS. In this subchapter:(1) "Public hospital" means a general or special hospital licensed under Chapter 241, Health and Safety Code, that is owned or operated by a municipality, county, municipality and county, hospital district, or hospital authority and that performs inpatient or outpatient services.(2) "Rural county" means:(A) a county that has a population of 150,000 or less; or(B) with respect to a county that has a population of more than 150,000 and that contains a geographic area that is not delineated as urbanized by the federal census bureau, that part of the county that is not delineated as urbanized.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.

Sec. 487.302. POWERS OF DEPARTMENT. In administering this subchapter, the department may:(1) enter into and enforce contracts and execute and deliver conveyances and other instruments necessary to make and administer grants, loans, and loan guarantees under this subchapter;(2) employ personnel and counsel necessary to implement this subchapter and pay them from money appropriated for that purpose;(3) impose and collect reasonable fees and charges in connection with grants, loans, and loan guarantees made under this subchapter and provide reasonable penalties for delinquent payment of fees, charges, or loan repayments;(4) take and enforce a mortgage or appropriate security interest in real or personal property that a loan recipient acquires with the proceeds of a loan made under this subchapter; and(5) adopt rules necessary to implement the grant, loan, and loan guarantee program.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 53, eff. September 1, 2009.

Sec. 487.303. GRANT, LOAN, AND LOAN GUARANTEE PROGRAM. (a) The department may use money appropriated to the department under Section 403.1065 to make a grant or low-interest loan to, or guarantee a loan for, a public or nonprofit hospital located in a rural county.(b) A grant, loan, or loan guarantee recipient may use the money only to make capital improvements to existing health facilities located in a rural county, to construct new health facilities in a rural county, or to purchase capital equipment, including information systems hardware and software, for a health facility located in a rural county.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 54, eff. September 1, 2009.

Sec. 487.304. ELIGIBILITY FOR GRANT, LOAN, OR LOAN GUARANTEE; INTEREST RATE. (a) The department shall adopt rules that establish eligibility criteria for receiving a grant, loan, or loan guarantee under this subchapter.(b) The rules must state generally the factors the department will consider in determining whether an applicant should receive a grant, loan, or loan guarantee. The rules must consider at least the financial need of the applicant, the health care needs of the rural area served by the applicant, and the probability that the applicant will effectively and efficiently use the money obtained through the grant, loan, or loan guarantee to meet the health care needs of the rural area served by the applicant.(c) The rules must state generally the factors the department will consider in determining the extent to which the interest rate on a loan should be below market rates.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 55, eff. September 1, 2009.

SUBCHAPTER I. COMMUNITY DEVELOPMENT BLOCK GRANT NONENTITLEMENT PROGRAMSec. 487.351. ADMINISTRATION OF COMMUNITY DEVELOPMENT BLOCK GRANT PROGRAM; ALLOCATION OF FUNDS. (a) The department shall, under the Omnibus Budget Reconciliation Act of 1981 (Pub.L. No. 97-35) and 24 CFR, Part 570, Subpart I, administer the state's allocation of federal funds provided under the community development block grant nonentitlement program authorized by Title I of the Housing and Community Development Act of 1974 (42 U.S.C. Section 5301 et seq.).(b) Community development block grant program funds shall be allocated to eligible counties and municipalities under department rules.(c) The department shall give priority to eligible activities in the areas of economic development, community development, rural health, and rural housing to support workforce development in awarding funding for community development block grant programs.(d) An applicant for a grant, loan, or award under a community development block grant program may appeal a decision of the executive director by filing an appeal with the board. The board shall hold a hearing on the appeal and render a decision.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.73(a), eff. Sept. 1, 1995. Renumbered from Sec. 2306.098 and amended by Acts 2001, 77th Leg., ch. 1424, Sec. 2, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 34, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 101, Sec. 1, eff. May 23, 2009.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 56, eff. September 1, 2009.

Sec. 487.352. TRANSFER OF FEDERAL FUNDS. (a) The department may enter into an interagency agreement with the Department of Agriculture to reimburse the Department of Agriculture for providing on behalf of the department marketing, underwriting, and any other services on the portion of the federal community development block grant funds allocated by the department for economic development activities.(b) The department shall allocate not more than 20 percent of the federal funds received by the department to the Department of Agriculture to be used for economic development activities.(c) The department shall allocate not more than five percent of the funds allocated to the Department of Agriculture under Subsection (b) to be used for county economic and management development.(d) The department shall monitor the activities undertaken by the Department of Agriculture under this section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.74(a), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 980, Sec. 22, eff. Sept. 1, 1997. Renumbered from Sec. 2306.099 and amended by Acts 2001, 77th Leg., ch. 1424, Sec. 2, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 57, eff. September 1, 2009.

Sec. 487.354. FINANCIAL ASSISTANCE FOR INSTALLATION OF STREET LIGHTS IN COLONIAS. (a) In this section, "colonia" means an identifiable unincorporated community, or an identifiable community annexed by a municipality and eligible for assistance as described by Section 43.907(b), Local Government Code, that:(1) is located within 150 miles of the international border of this state in a county that is eligible to receive financial assistance from the community development block grant colonia fund under this subchapter, as identified by department rule;(2) is determined by the department to be a colonia on the basis of objective criteria, including lack of potable water supply, lack of adequate sewage systems, and lack of decent, safe, and sanitary housing; and(3) was in existence and generally recognized as a colonia before November 28, 1990.(b) The department shall adopt a rule requiring a political subdivision that receives community development block grant program money targeted toward street improvement projects to allocate not less than five percent but not more than 15 percent of the total amount of targeted money to providing financial assistance to colonias within the political subdivision to enable the installation of adequate street lighting in those colonias if street lighting is absent or needed.

Added by Acts 2005, 79th Leg., Ch. 1210, Sec. 1, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 59, eff. September 1, 2009.

SUBCHAPTER J. DESIGNATING RURAL HOSPITALSSec. 487.401. ADMINISTRATION. (a) The board shall adopt rules that establish a procedure for designating a hospital as a rural hospital in order for the hospital to qualify for federal funds under 42 C.F.R. Part 412.(b) At the hospital's request, the department shall designate the hospital as a rural hospital if the hospital meets the requirements for a rural hospital under the board's rules.

Added by Acts 2001, 77th Leg., ch. 1424, Sec. 3, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 37, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 60, eff. September 1, 2009.

SUBCHAPTER K. COMMUNITY HEALTHCARE AWARENESS AND MENTORING PROGRAM FOR STUDENTSSec. 487.451. DEFINITIONS. In this subchapter:(1) "Health care professional" means:(A) an advanced nurse practitioner;(B) a dentist;(C) a dental hygienist;(D) a laboratory technician;(E) a licensed vocational nurse;(F) a licensed professional counselor;(G) a medical radiological technologist;(H) an occupational therapist;(I) a pharmacist;(J) a physical therapist;(K) a physician;(L) a physician assistant;(M) a psychologist;(N) a registered nurse;(O) a social worker;(P) a speech-language pathologist;(Q) a veterinarian;(R) a chiropractor; and(S) another appropriate health care professional identified by the board.(2) "Program" means the community healthcare awareness and mentoring program for students established under this subchapter.(3) "Underserved urban area" means an urban area of this state with a medically underserved population, as determined in accordance with criteria adopted by the board by rule, considering relevant demographic, geographic, and environmental factors.

Added by Acts 2001, 77th Leg., ch. 831, Sec. 1, eff. Sept. 1, 2001. Redesignated from Health and Safety Code, Sec. 106.251 and amended by Acts 2003, 78th Leg., ch. 609, Sec. 4, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 9.006(c), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 38, eff. June 15, 2007.

Sec. 487.452. COMMUNITY HEALTHCARE AWARENESS AND MENTORING PROGRAM FOR STUDENTS. (a) The board, in collaboration with Area Health Education Center Programs, shall establish a community healthcare awareness and mentoring program for students to:(1) identify high school students in rural and underserved urban areas who are interested in serving those areas as health care professionals;(2) identify health care professionals in rural and underserved urban areas to act as positive role models, mentors, or reference resources for the interested high school students;(3) introduce interested high school students to the spectrum of professional health care careers through activities such as health care camps and shadowing of health care professionals;(4) encourage a continued interest in service as health care professionals in rural and underserved urban areas by providing mentors and community resources for students participating in training or educational programs to become health care professionals; and(5) provide continuing community-based support for students during the period the students are attending training or educational programs to become health care professionals, including summer job opportunities and opportunities to mentor high school students in the community.(b) In connection with the program, the department shall establish and maintain an updated medical resource library that contains information relating to medical careers. The department shall make the library available to school counselors, students, and parents of students.

Added by Acts 2001, 77th Leg., ch. 831, Sec. 1, eff. Sept. 1, 2001. Redesignated from Health and Safety Code Sec. 106.252 and amended by Acts 2003, 78th Leg., ch. 609, Sec. 4, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 9.006(c), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 39, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 61, eff. September 1, 2009.

Sec. 487.453. ADMINISTRATION. (a) The department shall administer or contract for the administration of the program.(b) The department may solicit and accept gifts, grants, donations, and contributions to support the program.(c) The department may administer the program in cooperation with other public and private entities.(d) The department, in consultation with Area Health Education Center Programs, shall coordinate the program with similar programs, including programs relating to workforce development, scholarships for education, and employment of students, that are administered by other agencies, such as the Texas Workforce Commission and local workforce development boards.

Added by Acts 2001, 77th Leg., ch. 831, Sec. 1, eff. Sept. 1, 2001. Redesignated from Health and Safety Code Sec. 106.253 and amended by Acts 2003, 78th Leg., ch. 609, Sec. 4, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 9.006(c), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 62, eff. September 1, 2009.

Sec. 487.454. GRANTS; ELIGIBILITY. (a) Subject to available funds, the board shall develop and implement, as a component of the program, a grant program to support employment opportunities in rural and underserved urban areas in this state for students participating in training or educational programs to become health care professionals.(b) In awarding grants under the program, the board shall give first priority to grants to training or educational programs that provide internships to students.(c) To be eligible to receive a grant under the grant program, a person must:(1) apply for the grant on a form adopted by the board;(2) be enrolled or intend to be enrolled in a training or educational program to become a health care professional;(3) commit to practice or work, after licensure as a health care professional, for at least one year as a health care professional in a rural or underserved urban area in this state; and(4) comply fully with any practice or requirements associated with any scholarship, loan, or other similar benefit received by the student.(d) As a condition of receiving a grant under the program the student must agree to repay the amount of the grant, plus a penalty in an amount established by rule of the board not to exceed two times the amount of the grant, if the student becomes licensed as a health care professional and fails to practice or work for at least one year as a health care professional in a rural or underserved urban area in this state.

Added by Acts 2001, 77th Leg., ch. 831, Sec. 1, eff. Sept. 1, 2001. Redesignated from Health and Safety Code Sec. 106.254 by Acts 2003, 78th Leg., ch. 609, Sec. 4, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276 Sec. 9.006(c), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 40, eff. June 15, 2007.

SUBCHAPTER L. RURAL PHYSICIAN RECRUITMENT PROGRAMSec. 487.501. DEFINITIONS. In this subchapter:(1) "Rural community" means a rural area as defined by the department.(2) "Medical school" has the meaning assigned by Section 61.501, Education Code.

Added by Acts 2001, 77th Leg., ch. 1112, Sec. 1, eff. Sept. 1, 2001. Redesignated from Health and Safety Code Sec. 106.251 and amended by Acts 2003, 78th Leg., ch. 609, Sec. 5, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 9.006(d), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 63, eff. September 1, 2009.

Sec. 487.502. GIFTS AND GRANTS. The department may accept gifts, grants, and donations to support the rural physician recruitment program.

Added by Acts 2001, 77th Leg., ch. 1112, Sec. 1, eff. Sept. 1, 2001. Redesignated from Health and Safety Code Sec. 106.252 and amended by Acts 2003, 78th Leg., ch. 609, Sec. 5, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 9.006(d), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 64, eff. September 1, 2009.

Sec. 487.503. RURAL PHYSICIAN RECRUITMENT PROGRAM. (a) The department shall establish a process in consultation with the Texas Higher Education Coordinating Board for selecting Texas medical schools to recruit students from rural communities and encourage them to return to rural communities to practice medicine.(b) The Texas medical schools selected shall:(1) encourage high school and college students from rural communities to pursue a career in medicine;(2) develop a screening process to identify rural students most likely to pursue a career in medicine;(3) establish a rural medicine curriculum;(4) establish a mentoring program for rural students;(5) provide rural students with information about financial aid resources available for postsecondary education; and(6) establish a rural practice incentive program.

Added by Acts 2001, 77th Leg., ch. 1112, Sec. 1, eff. Sept. 1, 2001. Redesignated from Health and Safety Code Sec. 106.253 and amended by Acts 2003, 78th Leg., ch. 609, Sec. 5, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 9.006(d), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 65, eff. September 1, 2009.

SUBCHAPTER M. RURAL COMMUNITIES HEALTH CARE INVESTMENT PROGRAMSec. 487.551. DEFINITIONS. In this subchapter:(1) "Health professional" means a person other than a physician who holds a license, certificate, registration, permit, or other form of authorization required by law or a state agency rule that must be obtained by an individual to practice in a health care profession.(2) "Medically underserved community" means a community that:(A) is located in a county with a population of 50,000 or less;(B) has been designated under state or federal law as:(i) a health professional shortage area; or(ii) a medically underserved area; or(C) has been designated as a medically underserved community by the department.

Added by Acts 2001, 77th Leg., ch. 435, Sec. 2, eff. May 28, 2001. Redesignated from Health and Safety Code Sec. 106.301 and amended by Acts 2003, 78th Leg., ch. 609, Sec. 6, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 9.006(e), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 66, eff. September 1, 2009.

Sec. 487.552. ADVISORY PANEL. The department shall appoint an advisory panel to assist in the department's duties under this subchapter. The advisory panel must consist of at least:(1) one representative from the Texas Higher Education Coordinating Board;(2) one representative from the institutions of higher education having degree programs for the health professions participating in the programs under this subchapter;(3) one representative from a hospital in a medically underserved community;(4) one physician practicing in a medically underserved community;(5) one health professional, other than a physician, practicing in a medically underserved community; and(6) one public representative who resides in a medically underserved community.

Added by Acts 2001, 77th Leg., ch. 435, Sec. 2, eff. May 28, 2001. Redesignated from Health and Safety Code Sec. 106.302 and amended by Acts 2003, 78th Leg., ch. 609, Sec. 6, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 9.006(e), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 67, eff. September 1, 2009.

Sec. 487.553. LOAN REIMBURSEMENT PROGRAM. The board shall establish a program in the department to assist communities in recruiting health professionals to practice in medically underserved communities by providing loan reimbursement for health professionals who serve in those communities.

Added by Acts 2001, 77th Leg., ch. 435, Sec. 2, eff. May 28, 2001. Redesignated from Health and Safety Code Sec. 106.303 and amended by Acts 2003, 78th Leg., ch. 609, Sec. 6, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 9.006(e), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 41, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 68, eff. September 1, 2009.

Sec. 487.554. STIPEND PROGRAM. (a) The board shall establish a program in the department to assist communities in recruiting health professionals to practice in medically underserved communities by providing a stipend to health professionals who agree to serve in those communities.(b) A stipend awarded under this section shall be paid in periodic installments.(c) A health professional who participates in the program established under this section must establish an office and residency in the medically underserved area before receiving any portion of the stipend.

Added by Acts 2001, 77th Leg., ch. 435, Sec. 2, eff. May 28, 2001. Redesignated from Health and Safety Code Sec. 106.304 and amended by Acts 2003, 78th Leg., ch. 609, Sec. 6, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 9.006(e), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 42, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 69, eff. September 1, 2009.

Sec. 487.555. CONTRACT REQUIRED. (a) A health professional may receive assistance under this subchapter only if the health professional signs a contract agreeing to provide health care services in a medically underserved community.(b) A student in a degree program preparing to become a health professional may contract with the department for the loan reimbursement program under Section 487.553 before obtaining the license required to become a health professional.(c) The department may contract with a health professional for part-time services under the stipend program established under Section 487.554.(d) A health professional who participates in any loan reimbursement program is not eligible for a stipend under Section 487.554.(e) A contract under this section must provide that a health professional who does not provide the required services to the community or provides those services for less than the required time is personally liable to the state for:(1) the total amount of assistance the health professional received from the department and the medically underserved community;(2) interest on the amount under Subdivision (1) at a rate set by the board;(3) the state's reasonable expenses incurred in obtaining payment, including reasonable attorney's fees; and(4) a penalty as established by the board by rule to help ensure compliance with the contract.(f) Amounts recovered under Subsection (e) shall be deposited in the permanent endowment fund for the rural communities health care investment program under Section 487.558.

Added by Acts 2001, 77th Leg., ch. 435, Sec. 2, eff. May 28, 2001. Redesignated from Health and Safety Code Sec. 106.305 and amended by Acts 2003, 78th Leg., ch. 609, Sec. 6, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 9.006(e), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 43, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 70, eff. September 1, 2009.

Sec. 487.556. POWERS AND DUTIES OF DEPARTMENT. (a) The board shall adopt rules necessary for the administration of this subchapter, including guidelines for:(1) developing contracts under which loan reimbursement or stipend recipients provide services to qualifying communities;(2) identifying the duties of the state, state agency, loan reimbursement or stipend recipient, and medically underserved community under the loan reimbursement or stipend contract;(3) determining a rate of interest to be charged under Section 487.555(e)(2);(4) ensuring that a loan reimbursement or stipend recipient provides access to health services to participants in government-funded health benefits programs in qualifying communities;(5) encouraging the use of telecommunications or telemedicine, as appropriate;(6) prioritizing the provision of loan reimbursements and stipends to health professionals who are not eligible for any other state loan forgiveness, loan repayment, or stipend program;(7) prioritizing the provision of loan reimbursements and stipends to health professionals who are graduates of health professional degree programs in this state;(8) encouraging a medically underserved community served by a loan reimbursement or stipend recipient to contribute to the cost of the loan reimbursement or stipend when making a contribution is feasible; and(9) requiring a medically underserved community served by a loan reimbursement or stipend recipient to assist the department in contracting with the loan reimbursement or stipend recipient who will serve that community.(b) The board by rule may designate areas of the state as medically underserved communities.(c) The board shall make reasonable efforts to contract with health professionals from a variety of different health professions.

Added by Acts 2001, 77th Leg., ch. 435, Sec. 2, eff. May 28, 2001. Redesignated from Health and Safety Code Sec. 106.306 and amended by Acts 2003, 78th Leg., ch. 609, Sec. 6, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 9.006(e), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 44, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 71, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 72, eff. September 1, 2009.

Sec. 487.557. USE OF TELECOMMUNICATION AND TELEMEDICINE. A health professional who participates in a program under this subchapter may not use telecommunication technology, including telemedicine, as the sole or primary method of providing services and may not use telecommunication technology as a substitute for providing health care services in person. A health professional who participates in a program under this subchapter may use telecommunication technology only to supplement or enhance the health care services provided by the health professional.

Added by Acts 2001, 77th Leg., ch. 435, Sec. 2, eff. May 28, 2001. Redesignated from Health and Safety Code Sec. 106.307 and amended by Acts 2003, 78th Leg., ch. 609, Sec. 6, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 9.006(e), eff. Sept. 1, 2003.

Sec. 487.558. PERMANENT ENDOWMENT FUND. (a) The permanent endowment fund for the rural communities health care investment program is a special fund in the treasury outside the general revenue fund.(b) The fund is composed of:(1) money transferred to the fund at the direction of the legislature;(2) gifts and grants contributed to the fund;(3) the returns received from investment of money in the fund; and(4) amounts recovered under Section 487.555(e).

Added by Acts 2001, 77th Leg., ch. 435, Sec. 2, eff. May 28, 2001. Redesignated from Health and Safety Code Sec. 106.308 and amended by Acts 2003, 78th Leg., ch. 609, Sec. 6, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 9.006(e), eff. Sept. 1, 2003.

Sec. 487.559. ADMINISTRATION AND USE OF FUND. (a) The department may administer the permanent endowment fund for the rural communities health care investment program. If the department elects not to administer the fund, the comptroller shall administer the fund.(b) The administrator of the fund shall invest the fund in a manner intended to preserve the purchasing power of the fund's assets and the fund's annual distributions. The administrator may acquire, exchange, sell, supervise, manage, or retain, through procedures and subject to restrictions the administrator considers appropriate, any kind of investment of the fund's assets that prudent investors, exercising reasonable care, skill, and caution, would acquire or retain in light of the purposes, terms, distribution requirements, and other circumstances of the fund then prevailing, taking into consideration the investment of all the assets of the fund rather than a single investment.(c) The comptroller or the department may solicit and accept gifts and grants to the fund.(d) Annual distributions for the fund shall be determined by the investment and distribution policy adopted by the administrator of the fund for the fund's assets.(e) Except as provided by Subsection (f), money in the fund may not be used for any purpose.(f) The amount available for distribution from the fund, including any gift or grant, may be appropriated only for providing stipends and loan reimbursement under the programs authorized by this subchapter and to pay the expenses of managing the fund. The expenditure of a gift or grant is subject to any limitation or requirement placed on the gift or grant by the donor or granting entity.(g) Sections 403.095 and 404.071, Government Code, do not apply to the fund. Section 404.094(d), Government Code, applies to the fund.

Added by Acts 2001, 77th Leg., ch. 435, Sec. 2, eff. May 28, 2001. Redesignated from Health and Safety Code Sec. 106.309 and amended by Acts 2003, 78th Leg., ch. 609, Sec. 6, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 9.006(e), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 73, eff. September 1, 2009.

Sec. 487.560. REPORTING REQUIREMENT. The department shall provide a report on the permanent endowment fund for the rural communities health care investment program to the Legislative Budget Board not later than November 1 of each year. The report must include the total amount of money the department received from the fund, the purpose for which the money was used, and any additional information that may be requested by the Legislative Budget Board.

Added by Acts 2001, 77th Leg., ch. 435, Sec. 2, eff. May 28, 2001. Redesignated from Health and Safety Code Sec. 106.310 and amended by Acts 2003, 78th Leg., ch. 609, Sec. 6, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 9.006(e), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 74, eff. September 1, 2009.

SUBCHAPTER N. RURAL PHYSICIAN RELIEF PROGRAMSec. 487.601. DEFINITIONS. In this subchapter:(1) "Physician" means a person licensed to practice medicine in this state under Subtitle B, Title 3, Occupations Code.(2) "Relief services" means the temporary coverage of a physician's practice by another physician for a predetermined time during the physician's absence and before the physician's return.(3) "Rural" means:(A) a community located in a county with a population not greater than 50,000;(B) an area designated under state or federal law as:(i) a health professional shortage area; or(ii) a medically underserved area; or(C) a medically underserved community designated by the department.

Added by Acts 2003, 78th Leg., ch. 609, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 75, eff. September 1, 2009.

Sec. 487.602. RURAL PHYSICIAN RELIEF PROGRAM. The department shall create a program to provide affordable relief services to rural physicians practicing in the fields of general family medicine, general internal medicine, and general pediatrics to facilitate the ability of those physicians to take time away from their practice.

Added by Acts 2003, 78th Leg., ch. 609, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 76, eff. September 1, 2009.

Sec. 487.603. FEES. (a) The department shall charge a fee for rural physicians to participate in the program.(b) The fees collected under this section shall be deposited in a special account in the general revenue fund that may be appropriated only to the department for administration of this subchapter.

Added by Acts 2003, 78th Leg., ch. 609, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 77, eff. September 1, 2009.

Sec. 487.604. FUNDING. The department may solicit and accept gifts, grants, donations, and contributions to support the program.

Added by Acts 2003, 78th Leg., ch. 609, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 78, eff. September 1, 2009.

Sec. 487.605. RELIEF PHYSICIAN'S EXPENSES. The department shall pay a physician providing relief under the program using fees collected by the center.

Added by Acts 2003, 78th Leg., ch. 609, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 79, eff. September 1, 2009.

Sec. 487.606. PRIORITY ASSIGNMENT OF RELIEF PHYSICIANS. (a) The department shall assign physicians to provide relief to a rural area in accordance with the following priorities:(1) solo practitioners;(2) counties that have fewer than seven residents per square mile;(3) counties that have been designated under federal law as a health professional shortage area;(4) counties that do not have a hospital; and(5) counties that have a hospital but do not have a continuously staffed hospital emergency room.(b) In determining where to assign relief physicians, the department shall consider the number of physicians in the area available to provide relief services and the distance in that area to the nearest physician who practices in the same specialty.(c) At the request of the department, residency program directors may assist the department in coordinating the assignment of relief physicians.

Added by Acts 2003, 78th Leg., ch. 609, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 80, eff. September 1, 2009.

Sec. 487.607. RELIEF PHYSICIAN RECRUITMENT. The department shall actively recruit physicians to participate in the program as relief physicians. The department shall concentrate on recruiting physicians involved in an accredited residency program in general pediatrics, general internal medicine, and general family medicine, physicians registered on the department's locum tenens registry, physicians employed at a medical school, and physicians working for private locum tenens groups.

Added by Acts 2003, 78th Leg., ch. 609, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 81, eff. September 1, 2009.

Sec. 487.608. ADVISORY COMMITTEE. (a) The rural physician relief advisory committee is composed of the following members appointed by the board:(1) a physician who practices in the area of general family medicine in a rural county;(2) a physician who practices in the area of general internal medicine in a rural county;(3) a physician who practices in the area of general pediatrics in a rural county;(4) a representative from an accredited Texas medical school;(5) a program director from an accredited primary care residency program;(6) a representative from the Texas Higher Education Coordinating Board; and(7) a representative from the Texas Medical Board.(b) The advisory committee shall assist the department in administering the program.

Added by Acts 2003, 78th Leg., ch. 609, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1241, Sec. 45, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 82, eff. September 1, 2009.

SUBCHAPTER O. COMMUNITY TELECOMMUNICATIONS ALLIANCE PROGRAMSec. 487.651. DEFINITIONS. In this subchapter:(1) "Community telecommunications alliance" means an association of public and private entities created to share resources, promote innovative school health technology, promote economic development opportunities for the community, and improve the overall quality of life within a local community through telecommunications and information services provided by the private sector.(2) "Program" means the community telecommunications alliance program.

Acts 2003, 78th Leg., ch. 1151, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 831, Sec. 5, eff. September 1, 2008.

Sec. 487.652. RULES GOVERNING PROGRAM. (a) The community telecommunications alliance program shall:(1) assist local communities in the creation and development of community telecommunications alliances, including alliances established to pursue rural economic development or innovative rural school health technology projects, by providing advice and assistance in assessing local uses of and local demands or needs for local telecommunications and information services of private sector providers; and(2) assist community telecommunications alliances in applying for grant funding for projects, including:(A) assisting alliances in securing matching private sector funding for projects; and(B) requiring alliances to develop sustainable plans:(i) that demonstrate how the alliance will continue to obtain private sector services once the grant funding terminates;(ii) that do not directly compete with local businesses, telecommunications providers, or information services providers; and(iii) that prohibit a network created with assistance from the alliance or other public funding from being sold to a direct competitor of a private sector provider.(b) Each community telecommunications alliance established under this section shall have an advisory council with representation from each of the following:(1) a local nonprofit organization;(2) a local county-elected official;(3) a local city-elected official;(4) a local telecommunications provider;(5) a local economic development group;(6) the local financial community; and(7) a local information services provider.(c) This chapter may not be construed to:(1) expand eligibility for private network services under Section 58.253(a) or 59.072(a), Utilities Code, to persons not eligible to purchase the services; or(2) permit the direct or indirect sharing or resale of private network services with persons not eligible to purchase the services.(d) A community telecommunications alliance created under this section shall offer the following local entities the opportunity to be included in the alliance:(1) a library;(2) a public school;(3) a public not-for-profit health care facility; and(4) a local institution of higher education.

Acts 2003, 78th Leg., ch. 1151, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 831, Sec. 6, eff. September 1, 2008.

Sec. 487.653. REPORT TO LEGISLATURE. Not later than January 1 of each odd-numbered year, the department shall submit to the legislature a report detailing the grant activities of the program and grant recipients. The report must include:(1) the criteria used to quantify the effect grant funds had in advancing telecommunications connectivity and technology;(2) data and performance measures used to quantify the achievement of program objectives; and(3) a description of and results from a grant monitoring risk assessment and on-site review process.

Acts 2003, 78th Leg., ch. 1151, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 831, Sec. 7, eff. September 1, 2008.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 83, eff. September 1, 2009.

Sec. 487.654. PROHIBITION. A community telecommunications alliance may not directly or indirectly:(1) provide telecommunications or information services to the public;(2) resell or share telecommunications or information services obtained through grants or loans received under Chapter 57, Utilities Code, with persons not eligible for the grants or loans; or(3) provide or support the provision of telecommunications or information services in competition with a private sector provider.

Acts 2003, 78th Leg., ch. 1151, Sec. 1, eff. Sept. 1, 2003.

SUBCHAPTER P. TEXAS RURAL FOUNDATIONSec. 487.701. CREATION OF FOUNDATION. (a) The department shall establish the Texas Rural Foundation as a nonprofit corporation that complies with the Texas Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil Statutes), except as otherwise provided by this chapter, and qualifies as an organization exempt from federal income tax under Section 501(c)(3), Internal Revenue Code of 1986, as amended.(b) The department shall ensure that the Texas Rural Foundation operates independently of any state agency or political subdivision of the state.

Transferred from Health and Safety Code, Chapter 110 and amended by Acts 2007, 80th Leg., R.S., Ch. 542, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 84, eff. September 1, 2009.

Sec. 487.702. POWERS AND DUTIES. (a) The Texas Rural Foundation shall raise money from foundations, governmental entities, and other sources to finance health, community, and economic development programs in the rural areas of the state.(b) The Texas Rural Foundation shall have the powers that are necessary and convenient to carry out its duties.(c) The Texas Rural Foundation shall develop and implement policies and procedures that clearly separate the responsibilities and activities of the foundation from the department.

Transferred from Health and Safety Code, Chapter 110 and amended by Acts 2007, 80th Leg., R.S., Ch. 542, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 85, eff. September 1, 2009.

Sec. 487.703. BOARD OF DIRECTORS. (a) The Texas Rural Foundation is governed by a board of an odd number of at least nine and not more than 15 directors appointed by the board of the department.(b) Members of the board of directors of the Texas Rural Foundation serve for staggered terms of six years, with as near as possible to one-third of the members' terms expiring February 1 of each odd-numbered year.(c) Appointments to the board of directors of the Texas Rural Foundation shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointees.(d) The board of directors of the Texas Rural Foundation shall ensure that the foundation remains eligible for an exemption from federal income tax under Section 501(a), Internal Revenue Code of 1986, as amended, by being listed as an exempt organization under Section 501(c)(3) of that code, as amended.

Transferred from Health and Safety Code, Chapter 110 and amended by Acts 2007, 80th Leg., R.S., Ch. 542, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 86, eff. September 1, 2009.

Sec. 487.704. RESTRICTIONS ON BOARD APPOINTMENT, MEMBERSHIP, AND EMPLOYMENT. (a) In this section, "Texas trade association" means a cooperative and voluntarily joined association of business or professional competitors in this state designed to assist its members and its industry or profession in dealing with mutual business or professional problems and in promoting their common interest.(b) A person may not be a member of the board of directors of the Texas Rural Foundation and may not be a foundation employee employed in a "bona fide executive, administrative, or professional capacity," as that phrase is used for purposes of establishing an exemption to the overtime provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.), as amended, if:(1) the person is an officer, employee, or paid consultant of a Texas trade association that is in the field of health care or that contracts with the foundation; or(2) the person's spouse is an officer, manager, or paid consultant of a Texas trade association that is in the field of health care or that contracts with the foundation.(c) A person may not be a member of the board of directors of the Texas Rural Foundation or act as the general counsel to the board of directors or the foundation if the person is required to register as a lobbyist under Chapter 305, Government Code, because of the person's activities for compensation on behalf of a profession related to the operation of the foundation.

Transferred from Health and Safety Code, Chapter 110 and amended by Acts 2007, 80th Leg., R.S., Ch. 542, Sec. 1, eff. September 1, 2007.

Sec. 487.705. REMOVAL OF BOARD MEMBER. (a) It is a ground for removal from the board of directors of the Texas Rural Foundation that a member:(1) is ineligible for membership under Section 110.004;(2) cannot, because of illness or disability, discharge the member's duties for a substantial part of the member's term; or(3) is absent from more than half of the regularly scheduled board meetings that the member is eligible to attend during a calendar year without an excuse approved by a majority vote of the board of directors.(b) The validity of an action of the board of directors of the Texas Rural Foundation is not affected by the fact that it is taken when a ground for removal of a board member exists.(c) If the executive director of the department has knowledge that a potential ground for removal exists, the executive director shall notify the presiding officer of the board of directors of the Texas Rural Foundation of the potential ground. The presiding officer shall then notify the governor and the attorney general that a potential ground for removal exists. If the potential ground for removal involves the presiding officer, the executive director shall notify the next highest ranking officer of the board of directors, who shall then notify the governor and the attorney general that a potential ground for removal exists.

Transferred from Health and Safety Code, Chapter 110 and amended by Acts 2007, 80th Leg., R.S., Ch. 542, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 87, eff. September 1, 2009.

Sec. 487.706. VACANCY. A vacancy on the board of directors of the Texas Rural Foundation shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

Transferred from Health and Safety Code, Chapter 110 and amended by Acts 2007, 80th Leg., R.S., Ch. 542, Sec. 1, eff. September 1, 2007.

Sec. 487.707. OFFICERS. The board of directors of the Texas Rural Foundation shall elect from among its members a presiding officer, an assistant presiding officer, and other officers the board considers necessary. The presiding officer and assistant presiding officer serve for a period of one year and may be reelected.

Transferred from Health and Safety Code, Chapter 110 and amended by Acts 2007, 80th Leg., R.S., Ch. 542, Sec. 1, eff. September 1, 2007.

Sec. 487.708. MEETINGS. The board of directors of the Texas Rural Foundation may meet as often as necessary, but shall meet at least twice a year.

Transferred from Health and Safety Code, Chapter 110 and amended by Acts 2007, 80th Leg., R.S., Ch. 542, Sec. 1, eff. September 1, 2007.

Sec. 487.709. TAX EXEMPTION. All income, property, and other assets of the Texas Rural Foundation are exempt from taxation by the state and political subdivisions of the state.

Transferred from Health and Safety Code, Chapter 110 and amended by Acts 2007, 80th Leg., R.S., Ch. 542, Sec. 1, eff. September 1, 2007.

Sec. 487.710. MEMORANDUM OF UNDERSTANDING. The Texas Rural Foundation and the department shall enter into a memorandum of understanding that:(1) requires the board of directors and staff of the foundation to report to the executive director and board of the department;(2) allows the department to provide staff functions to the foundation;(3) allows the department to expend funds on the foundation; and(4) outlines the financial contributions to be made to the foundation from funds obtained from grants and other sources.

Transferred from Health and Safety Code, Chapter 110 and amended by Acts 2007, 80th Leg., R.S., Ch. 542, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 88, eff. September 1, 2009.

Sec. 487.711. RECORDS. (a) The Texas Rural Foundation shall maintain financial records and reports independently from those of the department.(b) The Texas Rural Foundation shall comply with all filing requirements of the secretary of state and the Internal Revenue Service.

Transferred from Health and Safety Code, Chapter 110 and amended by Acts 2007, 80th Leg., R.S., Ch. 542, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 89, eff. September 1, 2009.

Sec. 487.712. REPORT TO DEPARTMENT. Not later than the 60th day after the last day of the fiscal year, the Texas Rural Foundation shall submit to the department a report itemizing all income and expenditures and describing all activities of the foundation during the preceding fiscal year.

Transferred from Health and Safety Code, Chapter 110 and amended by Acts 2007, 80th Leg., R.S., Ch. 542, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 90, eff. September 1, 2009.

Sec. 487.713. PROHIBITED USE OF FUNDS. Funds administered by the Texas Rural Foundation may not be used to provide an abortion or a referral for an abortion, unless there is a medically necessary reason to provide the referral.

Transferred from Health and Safety Code, Chapter 110 and amended by Acts 2007, 80th Leg., R.S., Ch. 542, Sec. 1, eff. September 1, 2007.

SUBCHAPTER Q. RURAL TECHNOLOGY CENTER GRANT PROGRAMSec. 487.751. DEFINITION. In this subchapter, "rural county" means a county that has a population of not more than 125,000.

Renumbered from Government Code, Section 487.701 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(31), eff. September 1, 2009.Relettered from Government Code, Subchapter P, Chapter 487 and amended by Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 91, eff. September 1, 2009.

Sec. 487.752. GRANT PROGRAM. (a) Subject to available funds, the department shall establish a grant program under which the department awards grants to public institutions of higher education, public high schools, and governmental entities located in a rural county for the development and operation of multi-institutional technology centers that provide:(1) community access to technology;(2) computer literacy programs;(3) educational programs designed to provide concurrent enrollment credit for high school students taking postsecondary courses in information and emerging technologies;(4) training for careers in technology-related fields and other highly skilled industries; and(5) technology-related continuing and adult education programs.(b) The executive committee by rule shall establish:(1) eligibility criteria for grant applicants;(2) grant application procedures;(3) guidelines relating to grant amounts;(4) procedures for evaluating grant applications; and(5) procedures for monitoring the use of grants awarded under the program and for ensuring compliance with the conditions of a grant.

Renumbered from Government Code, Section 487.702 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(31), eff. September 1, 2009.Relettered from Government Code, Subchapter P, Chapter 487 and amended by Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 91, eff. September 1, 2009.

Sec. 487.753. FUNDING. The department may seek, receive, and spend money received through an appropriation, grant, donation, or reimbursement from any public or private source to implement this subchapter.

Renumbered from Government Code, Section 487.703 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(31), eff. September 1, 2009.Relettered from Government Code, Subchapter P, Chapter 487 and amended by Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 91, eff. September 1, 2009.



CHAPTER 488. SOUTHEAST TEXAS BIOTECHNOLOGY PARK

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE F. COMMERCE AND INDUSTRIAL DEVELOPMENT

CHAPTER 488. SOUTHEAST TEXAS BIOTECHNOLOGY PARK

Sec. 488.001. COALITION ESTABLISHMENT. The Southeast Texas

Biotechnology Park Coalition is established. The coalition is

composed of public and private health-related institutions, and

other private for-profit and nonprofit and governmental

institutions, and is established for the purpose of developing,

funding, and operating a biotechnology research and development

park to be known as the Southeast Texas Biotechnology Park.

Added by Acts 2001, 77th Leg., ch. 574, Sec. 1, eff. June 11,

2001.

Sec. 488.002. PURPOSE; LOCATION. (a) The park shall be

operated for the purposes of:

(1) furthering the mission of the coalition members;

(2) economic development of the state, including the production

of net revenue to the state and coalition members, from the

commercialization of biotechnology research;

(3) recruiting and retaining leading scientists and established

biotechnology enterprises; and

(4) supporting the growth and development of new biotechnology

enterprises.

(b) The park shall be located in the area of Houston, Texas,

known as the Texas Medical Center.

Added by Acts 2001, 77th Leg., ch. 574, Sec. 1, eff. June 11,

2001.

Sec. 488.003. COALITION MEMBERS. The membership of the

coalition may include any interested governmental or private

for-profit or nonprofit institution, including:

(1) Baylor College of Medicine;

(2) Johnson Space Center of the National Aeronautics and Space

Administration;

(3) Memorial Hermann Health Care System;

(4) Rice University;

(5) St. Luke's Episcopal Health System/Texas Heart Institute;

(6) Texas Southern University;

(7) TIRR Systems;

(8) the University of Houston System;

(9) The University of Texas M. D. Anderson Cancer Center;

(10) The University of Texas Medical Branch at Galveston; and

(11) The University of Texas Health Science Center at Houston.

Added by Acts 2001, 77th Leg., ch. 574, Sec. 1, eff. June 11,

2001.

Sec. 488.004. NONPROFIT CORPORATION. The coalition may

establish a nonprofit corporation to develop and operate the

park.

Added by Acts 2001, 77th Leg., ch. 574, Sec. 1, eff. June 11,

2001.

Sec. 488.005. LAND AND INFRASTRUCTURE. The park may be

developed on land owned by the State of Texas and made available

for that purpose, as well as on land acquired by the state, the

nonprofit corporation, or a member institution for purposes of

the park.

Added by Acts 2001, 77th Leg., ch. 574, Sec. 1, eff. June 11,

2001.

Sec. 488.006. INVESTMENT; FUNDING. (a) The park shall be

developed as a public-private partnership in which both public

institutions and private entities contribute to the development,

funding, and operation of the park.

(b) Leases producing revenue to state institutions participating

in the development of the park shall be at market rates.

Added by Acts 2001, 77th Leg., ch. 574, Sec. 1, eff. June 11,

2001.



CHAPTER 489. TEXAS ECONOMIC DEVELOPMENT BANK

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE F. COMMERCE AND INDUSTRIAL DEVELOPMENT

CHAPTER 489. TEXAS ECONOMIC DEVELOPMENT BANK

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 489.001. DEFINITIONS. In this chapter:

(1) "Bank" means the Texas Economic Development Bank established

under Section 489.101.

(2) "Fund" means the Texas economic development bank fund.

(3) "Office" means the Texas Economic Development and Tourism

Office.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 489.002. RULES. The office shall adopt rules necessary to

carry out the purposes of this chapter.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

SUBCHAPTER B. CREATION AND OPERATION OF BANK; TEXAS ECONOMIC

DEVELOPMENT BANK FUND

Sec. 489.101. CREATION OF BANK. (a) The office shall establish

the Texas Economic Development Bank for the purpose of:

(1) providing globally competitive, cost-effective state

incentives to expanding businesses operating in this state and

businesses relocating to this state; and

(2) ensuring that communities and businesses in this state have

access to capital for economic development purposes.

(b) The bank's effectiveness shall be measured on the basis of

the number of jobs created and retained and the total amount of

nonstate funds leveraged as a result of the bank's efforts.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 489.102. POWERS AND DUTIES OF BANK. (a) The bank shall

offer a variety of financial incentives to help communities and

businesses in this state compete and succeed in the global

marketplace. The bank shall assist communities in accessing

financing with which to fund their economic development efforts.

(b) The bank may:

(1) provide, as provided under the programs the bank administers

under Section 489.108 or otherwise as provided by law:

(A) qualifying communities with tax incentives for expanding

businesses or businesses relocating to this state;

(B) incentives to lenders to:

(i) make loans to near-bankable businesses in the lender's

community; and

(ii) make low-interest loans to qualifying businesses; and

(C) bond-based long-term debt financing for capital investment

in public entities, in large commercial and industrial projects,

and for other economic development purposes;

(2) act as a link between businesses searching for investment

capital and potential investors;

(3) inform institutional lenders of economic development plans

and strategies for each region of this state and encourage

institutional lenders to support those plans in their marketing

and investment strategies;

(4) offer communities a one-stop source of financing for their

economic development efforts;

(5) provide communities with technical assistance in the

development of their incentive programs to attract and retain

businesses and in the design of incentive packages for specific

proposals;

(6) provide expanding businesses or businesses relocating to

this state with a single source of information concerning

financial incentives offered by this state to those businesses;

and

(7) provide grants or financing to the Texas Department of

Transportation to implement the department's powers and duties

relating to rural rail development under Chapter 91,

Transportation Code.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1410, Sec. 1, eff. June 15, 2007.

Sec. 489.103. FEES. The bank shall charge fees to the

beneficiaries of its services as the bank determines necessary.

Amounts collected under this section may be used to support the

administration of the bank's programs and implementation of the

bank's strategies.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 489.104. ALLOCATION OF RESOURCES. The bank may allocate

its resources as necessary to efficiently meet the level of

demand experienced by:

(1) each program or service described by Section 489.108; and

(2) the Texas Department of Transportation under Section

489.102(b)(7).

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1410, Sec. 2, eff. June 15, 2007.

Sec. 489.105. TEXAS ECONOMIC DEVELOPMENT BANK FUND. (a) The

Texas economic development bank fund is a dedicated account in

the general revenue fund.

(b) The fund consists of:

(1) appropriations for the implementation and administration of

this chapter;

(2) investment earnings under the capital access fund

established under Section 481.402;

(3) fees charged under Subchapter BB, Chapter 481;

(4) interest earned on the investment of money in the fund;

(5) fees charged under this chapter;

(6) investment earnings from the programs administered by the

bank;

(7) amounts transferred under Section 2303.504(b), as amended by

Article 2, Chapter 1134, Acts of the 77th Legislature, Regular

Session, 2001;

(8) investment earnings under the Texas product development fund

under Section 489.211;

(9) investment earnings under the Texas small business incubator

fund under Section 489.212; and

(10) any other amounts received by the state under this chapter.

(c) Money in the fund may be used only to carry out the purposes

of this chapter.

(d) The financial transactions of the fund are subject to audit

by the state auditor as provided by Chapter 321.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 489.106. ADMINISTRATION OF FUND AND CHAPTER. The office

shall administer the fund. In administering the fund and this

chapter, the office has the powers necessary to carry out the

purposes of this chapter, including the power to:

(1) make, execute, and deliver contracts, conveyances, and

other instruments;

(2) impose and collect fees and charges in connection with any

transaction and provide for reasonable penalties for delinquent

payments or performance; and

(3) issue bonds for economic development projects as that term

is defined by Section 501.101, Local Government Code, or Section

505.151, 505.152, 505.153, 505.154, 505.155, or 505.156, Local

Government Code.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.08, eff. April 1, 2009.

Sec. 489.107. ANNUAL REPORT. On or before January 1 of each

year, the office shall submit to the legislature an annual status

report on the activities of the bank.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 489.108. PROGRAMS, SERVICES, AND FUNDS UNDER BANK'S

DIRECTION. Notwithstanding any other law, the bank shall perform

the duties and functions of the office with respect to the

following programs, services, and funds:

(1) the Texas Small Business Industrial Development Corporation

established under Chapter 503, Local Government Code;

(2) the capital access program established under Section

481.405;

(3) the Texas leverage fund;

(4) the linked deposit program established under Section

481.193;

(5) the enterprise zone program established under Chapter 2303;

(6) the industrial revenue bond program;

(7) the defense economic readjustment zone program established

under Chapter 2310;

(8) the Empowerment Zone and Enterprise Community grant program

established under Section 481.025; and

(9) the renewal community program.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.09, eff. April 1, 2009.

SUBCHAPTER C. MISCELLANEOUS PROVISIONS

Sec. 489.151. STATE LIABILITY PROHIBITED. The state and state

officers or employees are not liable to participants for grants,

loans, or other transactions under this chapter except as

specifically provided by law.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 489.152. GIFTS, GRANTS, AND DONATIONS. The office may

accept gifts, grants, and donations from any source for the

purposes of this chapter.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

SUBCHAPTER D. PRODUCT DEVELOPMENT AND SMALL BUSINESS INCUBATORS

Sec. 489.201. DEFINITIONS. In this subchapter:

(1) "Board" means the Product Development and Small Business

Incubator Board.

(2) "Financing" means a loan, loan guarantee, or equity

investment from the product fund to a person for use in the

development and production of a product in this state, or a

grant, loan, or loan guarantee from the small business fund to a

person for use in the development of a small business in this

state.

(3) "Office" includes the designee of the office.

(4) "Product" includes an invention, device, technique, or

process, without regard to whether a patent has been or could be

granted, that has advanced beyond the theoretical stage and has

or is readily capable of having a commercial application. The

term does not include pure research.

(5) "Product fund" means the Texas product development fund.

(6) "Program" means the product development program or the small

business incubator program.

(7) "Small business fund" means the Texas small business

incubator fund.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 489.202. PRODUCT DEVELOPMENT AND SMALL BUSINESS INCUBATOR

BOARD. (a) The Product Development and Small Business Incubator

Board is created in the office.

(b) The bank administers the programs, the product fund, and the

small business fund.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 489.203. BOARD MEMBERS; APPOINTMENT; TERMS OF OFFICE. (a)

The board consists of nine persons appointed by the governor.

(b) In appointing members of the board, the governor shall

appoint:

(1) three persons having significant business leadership

experience in technology, particularly experience with the

transfer of research results into commercial applications;

(2) two persons employed by institutions of higher education of

this state who have experience in technological research and its

commercial applications;

(3) two persons experienced and knowledgeable in structuring and

providing financing for technological products or businesses; and

(4) two persons who reside in a county of this state with above

state average unemployment and below state average per capita

income and who have experience and knowledge in

technology-related business growth.

(c) Appointed members of the board serve six-year staggered

terms, with the terms of three members expiring February 1 of

each odd-numbered year.

(d) The governor shall appoint the presiding officer of the

board.

(e) The board shall appoint a secretary of the board whose

duties may be prescribed by law and by the board.

(f) Appointed members of the board serve without pay but are

entitled to reimbursement for their actual expenses incurred in

attending meetings of the board or in performing other work of

the board if that work is approved by the governor or the

governor's designee.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

40, Sec. 1, eff. May 10, 2005.

Sec. 489.204. REMOVAL OF BOARD MEMBER. (a) It is a ground for

removal from the board if an appointed member:

(1) cannot because of illness or disability discharge the

member's duties for a substantial part of the term for which the

member is appointed; or

(2) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year unless the absence is excused by majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that the action was taken when a ground for removal of a

board member existed.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 489.205. TRAINING OF BOARD MEMBERS. (a) Before an

appointed member of the board may assume the member's duties, the

member must complete at least one course of the training program

established under this section.

(b) A training program established under this section shall

provide information to the member regarding:

(1) the enabling legislation that created the board;

(2) the programs operated by the board;

(3) the role and functions of the board;

(4) the rules of the board, with an emphasis on the rules that

relate to disciplinary and investigatory authority;

(5) the current budget for the board;

(6) the results of the most recent formal audit of the board;

(7) the requirements of the:

(A) open meetings law, Chapter 551;

(B) open records law, Chapter 552; and

(C) administrative procedure law, Chapter 2001;

(8) the requirements of the conflict of interest laws and other

laws relating to public officials; and

(9) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 489.206. MEETINGS. (a) The board shall hold regular

meetings in Austin and other meetings at places and times

scheduled by the board in formal sessions and called by the bank.

(b) The board shall develop and implement policies that provide

the public with a reasonable opportunity to appear before the

board and to speak on any issue under the jurisdiction of the

board.

(c) The board shall make minutes of all meetings available in

the board's office for public inspection.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 489.207. APPLICABILITY OF OPEN MEETINGS LAW AND

ADMINISTRATIVE PROCEDURE LAW. The board is subject to the open

meetings law, Chapter 551, and the administrative procedure law,

Chapter 2001.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 489.208. STAFF. (a) The employees of the office selected

by the executive director of the office for that purpose serve as

the staff of the board.

(b) The executive director of the office shall select and

supervise the staff of the board and perform other duties

delegated to the office by the board.

(c) The executive director of the office shall provide to

members of the board and to board staff, as often as necessary,

information regarding their qualifications for office or

employment under this subchapter and their responsibilities under

applicable laws relating to standards of conduct for state

officers or employees.

(d) The board shall develop and implement policies that clearly

separate the policy-making responsibilities of the board and the

management responsibilities of the office, the bank, and the

executive director of the office.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 489.209. PROGRAM AND FACILITY ACCESSIBILITY. (a) The

board shall comply with federal and state laws related to program

and facility accessibility.

(b) The board shall prepare and maintain a written plan that

describes how a person who does not speak English can be provided

reasonable access to the board's programs and services.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 489.210. POWERS OF BOARD AND BANK; BONDS. (a) The board

and bank have the powers necessary and reasonable to carry out

this subchapter and the board may adopt rules, policies, and

procedures necessary or reasonable to implement this subchapter.

(b) The bank may issue general obligation bonds, up to the

amounts authorized and as provided by Section 71, Article XVI,

Texas Constitution, to fund the program.

(c) Not more than an amount equal to five percent of the total

amount of bonds issued may be used to pay administrative fees

involved in selling the bonds.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 489.211. TEXAS PRODUCT DEVELOPMENT FUND. (a) The Texas

product development fund is a revolving fund in the state

treasury.

(b) The product fund is composed of proceeds of bonds issued

under this subchapter, financing application fees, loan

repayments, guarantee fees, royalty receipts, dividend income,

money appropriated by the legislature for authorized purposes of

the product fund, amounts received by the state from loans, loan

guarantees, and equity investments made under this subchapter,

amounts received by the state from federal grants or other

sources, and any other amounts received under this subchapter and

required by the bank to be deposited in the product fund. The

product fund contains a program account, an interest and sinking

account, and other accounts that the bank authorizes to be

created and maintained. Money in the product fund is available

for use by the board under this subchapter. Investment earnings

under the product fund must be transferred to the fund created

under Section 489.105. Notwithstanding any other provision of

this subchapter, any money in the product fund may be used for

debt service.

(c) Money in the program account of the product fund, minus the

costs of issuance of bonds under this subchapter and necessary

costs of administering the product fund, may be used only to

provide financing to aid in the development and production,

including the commercialization, of new or improved products in

this state. The bank shall provide financing from the product

fund on the terms and conditions that the bank determines to be

reasonable, appropriate, and consistent with the purposes and

objectives of the product fund and this subchapter, for the

purpose of aiding in the development and production of new or

improved products in this state.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 489.212. SMALL BUSINESS INCUBATOR FUND. (a) The Texas

small business incubator fund is a revolving fund in the state

treasury.

(b) The small business fund is composed of proceeds of bonds

issued under this subchapter, financing application fees, loan

repayments, guarantee fees, royalty receipts, dividend income,

money appropriated by the legislature for authorized purposes of

the small business fund, amounts received by the state from

loans, loan guarantees, and equity investments made under this

subchapter, amounts received by the state from federal grants or

other sources, and any other amounts received under this

subchapter and required by the bank to be deposited in the small

business fund. The small business fund contains a project

account, an interest and sinking account, and other accounts that

the bank authorizes to be created and maintained. Money in the

small business fund is available for use by the board under this

subchapter. Investment earnings under the small business fund

must be transferred to the fund created under Section 489.105.

Notwithstanding any other provision of this subchapter, any money

in the small business fund may be used for debt service.

(c) Money in the project account of the small business fund,

minus the costs of issuance of bonds under this subchapter and

necessary costs of administering the small business fund, may be

used only to provide financing to foster and stimulate the

development of small businesses in this state. The bank shall

provide financing from the small business fund on the terms and

conditions that the bank determines to be reasonable,

appropriate, and consistent with the purposes and objectives of

the small business fund and this subchapter, for the purpose of

fostering and stimulating the development of new or existing

small businesses in this state.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 489.213. ELIGIBLE PRODUCTS AND BUSINESSES; FINANCING. (a)

Financing may be made under this subchapter only for a product or

small business approved by the bank.

(b) In determining eligible products and businesses, the bank

shall give special preference to products or businesses in the

areas of semiconductors, nanotechnology, biotechnology, and

biomedicine that have the greatest likelihood of commercial

success, job creation, and job retention in this state. The bank

shall give further preference to providing financing to projects

or businesses that are:

(1) grantees under the small business innovation research

program established under 15 U.S.C. Section 638, as amended;

(2) companies formed in this state to commercialize research

funded at least in part with state funds;

(3) applicants that have acquired other sources of financing;

(4) companies formed in this state and receiving assistance from

designated state small business development centers; or

(5) applicants who are residents of this state doing business in

this state and performing financed activities predominantly in

this state.

(c) The board shall adopt rules governing the terms and

conditions of the financing, specifically including requirements

for appropriate security or collateral, equity interest, and the

rights and remedies of the board and bank in the event of a

default on the loan. The rules must include a requirement that

applicants report to the bank on the use of money distributed

through either fund.

(d) Before approving the provision of financing to a person, the

bank shall enter into an agreement with the person under which

the bank will obtain an appropriate portion of royalties, patent

rights, equitable interests, or a combination of those royalties,

rights, and interests from or in the product or the proceeds of

the product for which financing is requested. Contracts executed

under this subchapter must include agreements to ensure proper

use of funds and the receipt of royalties, patent rights, or

equity interest, as appropriate.

(e) The board may appoint an advisory committee of experts in

the areas of semiconductors, nanotechnology, biotechnology, and

biomedicine to review projects and businesses seeking financing

from the bank.

(f) Repealed by Acts 2003, 78th Leg., 3rd C.S., ch. 10, Sec.

9.02.

(g) A claim of the state for a payment owed to the state under

this subchapter by a person who has been provided financing has

priority over all other claims against the person.

(h) Any business in this state is eligible for funding

distributed through the small business incubator fund if it is

determined that the business is substantially likely to develop

and expand the opportunities for small businesses in the

semiconductor, nanotechnology, biotechnology, or biomedicine

industry in this state.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 10, Sec.

9.01, eff. Oct. 20, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 10,

Sec. 9.02, eff. Oct. 20, 2003.

Sec. 489.214. APPLICATION PROCESS. (a) To apply for financing

from the bank, an applicant shall submit to the bank:

(1) an application for financing on a form prescribed by the

bank; and

(2) a reasonable application fee set by the bank.

(b) The application must include a business plan containing the

information required by the bank, including at a minimum:

(1) information regarding:

(A) the history and financial condition of the applicant,

including the applicant's income statement;

(B) the applicant's present markets and market prospects; and

(C) the integrity of the applicant's management;

(2) a statement of the feasibility of the product for which

financing is requested, including the state of development of any

product to be developed and the proposed schedule of its

commercialization; and

(3) if applicable, documentation of attempts to obtain private

financing.

(c) The bank shall determine, with respect to each application

for financing, whether:

(1) the product or business for which financing is requested is

economically sound;

(2) there is a reasonable expectation that the product or

business will be successful;

(3) the product or business will create or preserve jobs and

otherwise benefit the economy of the state;

(4) the applicant has the management resources and other funding

to complete the project;

(5) financing is necessary because full financing is unavailable

in traditional capital markets or credit has been offered on

terms that would preclude the success of the project; and

(6) there is reasonable assurance that the potential revenues to

be derived from the sale of the product will be sufficient to

repay any financing approved by the bank.

(d) After considering the application and all other information

it considers relevant, the bank shall approve or deny the

application and promptly notify the applicant of its decision.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 489.215. INFORMATION CONFIDENTIAL. (a) Information

described by Subsection (b) collected, assembled, or maintained

by or for the bank is confidential and may not be disclosed by

the bank, the board, the office, or the executive director of the

office.

(b) This section applies to information in any form provided by

or on behalf of an applicant for financing or a recipient of

financing under this subchapter, including information contained

in, accompanying, or derived from any application or report, that

relates to a product, to the development, application,

manufacture, or use of a product, or to the markets, market

prospects, or marketing of a product and that is proprietary

information of actual or potential commercial value to the

applicant or recipient that has not been disclosed to the public.

Confidential information includes scientific and technological

information, including computer programs and software, and

marketing and business operation information, regardless of

whether the product to which the information relates is

patentable or capable of being registered under copyright or

trademark laws or has a potential for being sold, traded, or

licensed for a fee. This section does not make confidential

information in an account, voucher, or contract relating to the

receipt or expenditure of public funds by the bank, board, or the

department or its successor under this subchapter.

(c) Any application for financing that is withdrawn by the

applicant before approval or funding or that is denied by the

bank shall be returned to the applicant promptly on request,

together with all materials submitted by or on behalf of the

applicant that relate to the application, except that the bank

may retain a record of the submission and disposition of the

application that does not include any information described by

Subsection (b).

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 489.216. PROGRAM COORDINATION. The bank and the office

shall coordinate the administration and funding of the programs.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.

Sec. 489.217. EXPENDITURES. All expenditures of the program

must be approved on behalf of the state by the bank. Expenses

incurred by the program in the operation and administration of

its programs and affairs, including expenditures for employees

and program assistance or development, shall be paid out of fees

collected or revenues generated under this subchapter.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 2.01, eff. Sept. 1,

2003.



CHAPTER 490. FUNDING FOR EMERGING TECHNOLOGY

GOVERNMENT CODETITLE 4. EXECUTIVE BRANCHSUBTITLE F. COMMERCE AND INDUSTRIAL DEVELOPMENTCHAPTER 490. FUNDING FOR EMERGING TECHNOLOGYSUBCHAPTER A. GENERAL PROVISIONSSec. 490.001. DEFINITIONS. In this chapter:(1) "Committee" means the Texas Emerging Technology Advisory Committee.(2) "Fund" means the Texas emerging technology fund.(3) "Institution of higher education" has the meaning assigned by Section 61.003, Education Code.(4) "Award" means:(A) for purposes of Subchapter D, an investment in the form of equity or a convertible note;(B) for purposes of Subchapter E, an investment in the form of a debt instrument;(C) for purposes of Subchapter F, a grant; or(D) other forms of contribution or investment as recommended by the committee and approved by the governor, lieutenant governor, and speaker of the house of representatives.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 852, Sec. 1, eff. September 1, 2007.

Sec. 490.002. PURPOSES. The fund is established under this chapter to develop and diversify the economy of this state by:(1) expediting innovation and commercialization of research;(2) attracting, creating, or expanding private sector entities that will promote a substantial increase in high-quality jobs; and(3) increasing higher education applied technology research capabilities.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.

Sec. 490.003. EMERGING TECHNOLOGY INDUSTRIES. (a) An emerging technology industry participant is eligible for funding under this chapter if the activity to be funded:(1) will result in the creation of high-quality new jobs in this state, immediately or over a longer period; or(2) has the potential to result in a medical or scientific breakthrough or a breakthrough in the area of clean energy.(b) Emerging technology industries include industries related to:(1) semiconductors;(2) information;(3) computer and software technology;(4) energy;(5) manufactured energy systems;(6) micro-electromechanical systems;(7) nanotechnology;(8) biotechnology;(9) medicine;(10) life sciences;(11) petroleum refining and chemical processes;(12) aerospace;(13) defense; and(14) other pursuits, as determined by the governor in consultation with the lieutenant governor and the speaker of the house of representatives.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 852, Sec. 2, eff. September 1, 2007.

Sec. 490.005. ANNUAL REPORT. (a) Not later than January 1 of each year, the governor shall submit to the legislature and post on the office of the governor's Internet website a report that includes the following information regarding the fund for the preceding three state fiscal years:(1) the total number and amount of awards made;(2) the number and amount of awards made under Subchapters D, E, and F;(3) the aggregate total of private sector investment, federal government funding, and contributions from other sources obtained in connection with awards made under each of the subchapters listed in Subdivision (2);(4) the name of each award recipient and the amount of the award made to the recipient; and(5) a brief description of the equity position that the governor, on behalf of the state, may take in companies receiving awards and the names of the companies in which the state has taken an equity position.(b) The annual report must also contain a brief description regarding:(1) the intended outcomes of projects funded under Subchapter D during the preceding two state fiscal years; and(2) the actual outcomes of all projects funded under Subchapter D during the fund's existence, including any financial impact on the state resulting from a liquidity event involving a company whose project was funded under that subchapter.(c) The report may not include information that is made confidential by law.

Added by Acts 2009, 81st Leg., R.S., Ch. 1307, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. TEXAS EMERGING TECHNOLOGY ADVISORY COMMITTEESec. 490.051. COMPOSITION OF COMMITTEE. The Texas Emerging Technology Advisory Committee is composed of 17 members.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 852, Sec. 4, eff. September 1, 2007.

Sec. 490.052. APPOINTMENT BY GOVERNOR; NOMINATIONS. (a) The governor shall appoint to the committee individuals nominated as provided by Subsection (b).(b) The following persons may nominate one or more individuals who are industry leaders in this state or who are nationally recognized leaders from public or private institutions of higher education in this state for appointment to the committee:(1) a president of a public or private institution of higher education in this state;(2) a representative of the governor's office involved in economic development activities;(3) a representative of the lieutenant governor's office involved in economic development activities;(4) a representative of the office of the speaker of the house involved in economic development activities; and(5) other persons considered appropriate by the governor.(c) The governor may prescribe a date after which a nomination under Subsection (b) for appointment for the next term will not be considered.(d) If an insufficient number of qualified individuals are nominated as provided by Subsection (b) before the date set by the governor under Subsection (c), the governor may appoint any qualified individual to the board for that term.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 852, Sec. 5, eff. September 1, 2007.

Sec. 490.053. PRESIDING MEMBER. The governor shall appoint a presiding member of the committee.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.

Sec. 490.054. TERMS. Members of the committee serve staggered two-year terms, subject to the pleasure of the governor.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 852, Sec. 6, eff. September 1, 2007.

Sec. 490.055. STAFF AND FUNDING. Necessary staff and funding for the administration of the fund shall be provided by:(1) the office of the governor; and(2) gifts, grants, and donations for overhead expenses to the office of the governor.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 852, Sec. 7, eff. September 1, 2007.

Sec. 490.056. RECOMMENDATIONS FOR FUNDING. (a) The committee shall make recommendations, through peer review and evaluation processes established by the committee, to the governor, lieutenant governor, and speaker of the house of representatives for the award of money from the fund as provided by this chapter.(b) The committee may establish advisory panels of knowledgeable individuals from industry, state government, or academic occupations to assist in peer review activities under this chapter.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.

Sec. 490.057. CONFIDENTIALITY. Information collected by the governor's office, the committee, or the committee's advisory panels concerning the identity, background, finance, marketing plans, trade secrets, or other commercially or academically sensitive information of an individual or entity being considered for an award from the fund is confidential unless the individual or entity consents to disclosure of the information.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.

SUBCHAPTER C. TEXAS EMERGING TECHNOLOGY FUNDSec. 490.101. TEXAS EMERGING TECHNOLOGY FUND. (a) The Texas emerging technology fund is a dedicated account in the general revenue fund.(b) The following amounts shall be deposited in the fund:(1) any amounts appropriated by the legislature for the fund;(2) benefits realized from a project undertaken with money from the fund, as provided by a contract entered into under Section 490.103;(3) gifts, grants, and other donations received for the fund; and(4) interest earned on the investment of money in the fund.(c) The fund may be used only for:(1) the purposes described by Section 490.002; and(2) necessary staff, administration of the fund including administration by the office of the governor, and services and expenses related to the fund as provided for by Section 490.055.(d) The committee may solicit and accept gifts and grants for the fund from public and private entities.(e) The fund may be temporarily used by the comptroller for cash management purposes.(f) The administration of the fund is considered to be a trusteed program within the office of the governor. The governor may negotiate on behalf of the state regarding awards from the fund. The governor may award money appropriated from the fund only with the express written prior approval of the lieutenant governor and speaker of the house of representatives.(g) Before making an award under this chapter, the governor shall enter into a written agreement with the entity to receive the award. An agreement may specify that:(1) if all or any portion of the amount of the award is used to build a capital improvement:(A) the state retains a lien or other interest in the capital improvement in proportion to the percentage of the award amount used to pay for the capital improvement; and(B) the recipient of the award shall, if the capital improvement is sold:(i) repay to the state the award used to pay for the capital improvement, with interest at the rate and according to the other terms provided by the agreement; and(ii) share with the state a proportionate amount of any profit realized from the sale; and(2) if, as of a date certain provided in the agreement, the award recipient has not used the award received under this chapter for the purposes for which the award was intended, the recipient shall repay that amount and any related interest applicable under the agreement to the state at the agreed rate and on the agreed terms.(h) The governor may make awards in the form of loans, charge and receive reasonable interest for the loans, take an equity position in the form of stock or other security in consideration of an award, and sell or otherwise trade or exchange the security for the benefit of the fund. Interest or proceeds received as a result of a transaction authorized by this subsection shall be deposited to the corpus of the fund and may be used in the same manner as the corpus of the fund.(i) The contract between the governor and a recipient of an award under this chapter may set the terms relating to an award.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 852, Sec. 8, eff. September 1, 2007.

Sec. 490.102. ALLOCATION OF FUND. (a) Money appropriated to the fund by the legislature, less amounts necessary to administer the fund under Section 490.055, shall be allocated as follows:(1) 50 percent of the money for incentives for collaboration between certain entities as provided by Subchapter D;(2) 16.67 percent of the money for research award matching as provided by Subchapter E; and(3) 33.33 percent of the money for acquisition of research superiority as provided by Subchapter F.(b) The governor may reallocate money from one component of the fund to another component subject to the prior approval of the lieutenant governor and speaker of the house of representatives.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 852, Sec. 9, eff. September 1, 2007.

Sec. 490.103. ALLOCATION OF PROCEEDS. (a) The contract between the governor and a recipient of an award under this chapter shall provide for the distribution of royalties, revenue, or other financial benefits realized from the commercialization of intellectual or real property developed from any award from the fund. To the extent authorized by law and not in conflict with another agreement, the contract shall appropriately allocate by assignment, licensing, or other means the royalties, revenue, or other financial benefits among identifiable collaborating parties and in a specified percentage to this state for deposit in the fund.(b) The contract under Subsection (a) shall also specify other matters considered necessary by the governor, lieutenant governor, and speaker of the house of representatives.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 852, Sec. 10, eff. September 1, 2007.

SUBCHAPTER D. INCENTIVES FOR COMMERCIALIZATION ACTIVITIESSec. 490.151. USE OF MONEY FOR INCENTIVES. (a) Amounts allocated from the fund for use as provided by this subchapter shall be reserved for incentives for private or nonprofit entities to collaborate with public or private institutions of higher education in this state on emerging technology projects with a demonstrable economic benefit to this state.(b) The committee shall recommend proposals eligible for funding under this section to the governor, lieutenant governor, and speaker of the house of representatives.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.

Sec. 490.152. REGIONAL CENTERS OF INNOVATION AND COMMERCIALIZATION. (a) In recommending proposals for funding, the committee shall give specific emphasis to the formation of regional centers of innovation and commercialization.(b) An appropriate combination of any entities described by Section 490.151(a) may collaborate to form a regional center of innovation and commercialization to serve a region of this state.(c) A regional center of innovation and commercialization shall provide for a specified region:(1) research and development activities that may include initiatives to prove the feasibility of an idea;(2) commercialization of the results of research and development;(3) incubators for new businesses and expansion of existing businesses related to research and development; and(4) workforce training for businesses resulting from research and development.(d) Subject to the availability of suitable partners and resources, the committee shall propose and initiate the establishment of a regional center of innovation and commercialization in:(1) Harris County;(2) Lubbock County;(3) Bexar County;(4) the Dallas-Fort Worth Metroplex;(5) El Paso County;(6) the Middle and Lower Rio Grande Valley; and(7) other suitable locations as determined by the governor in consultation with the lieutenant governor and the speaker of the house of representatives.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.

Sec. 490.153. PRIORITY FOR FUNDING. (a) In allocating money from the fund under this subchapter, priority shall be given to proposals that:(1) involve emerging scientific or technology fields that have a reasonable probability of enhancing this state's national and global economic competitiveness;(2) may result in a medical or scientific breakthrough or a breakthrough in the area of clean energy;(3) are collaborative between any combination of private or nonprofit entities and public or private agencies or institutions in this state;(4) are matched with other available funds, including funds from the private or nonprofit entity or institution of higher education collaborating on the project; or(5) have a demonstrable economic development benefit to this state.(b) An amount not to exceed two percent of the amount allocated for a fiscal biennium for incentives under this subchapter may be invested directly in the regional centers of innovation and commercialization as recommended by the committee and approved by the governor, lieutenant governor, and speaker of the house of representatives to support commercialization activities.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 852, Sec. 12, eff. September 1, 2007.

Sec. 490.154. GUARANTEE OF ACTION BY PARTICIPATING ENTITY. (a) An entity participating in a regional center of innovation and commercialization that receives funding or another incentive under this subchapter shall guarantee by contract with the governor's office that the entity will perform specific actions expected to provide benefits to this state.(b) If an entity fails to perform an action guaranteed by contract under Subsection (a) before a time specified by the contract, the entity shall return to the fund the money received by the entity under this subchapter.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.

Sec. 490.155. GUARANTEE OF COMMERCIALIZATION OR MANUFACTURING IN TEXAS. A person or entity receiving money from the fund under this subchapter must guarantee by contract that a substantial percentage of any new or expanded commercialization or manufacturing resulting from the award will be established in this state.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 852, Sec. 13, eff. September 1, 2007.

Sec. 490.156. AUTHORIZED EXPENSES. (a) A person receiving money from the fund under this subchapter may use the money to expedite commercialization that will lead to an increase in high-quality jobs in this state and shall use the money in accordance with a contract between the person and the office of the governor.(b) Authorized expenses under this section include salaries and benefits, travel, consumable supplies, other operating expenses, contracted research and development, capital equipment, construction or renovation of state or private facilities, and workforce training.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 852, Sec. 14, eff. September 1, 2007.

SUBCHAPTER E. RESEARCH AWARD MATCHINGSec. 490.201. USE OF MONEY FOR RESEARCH AWARD MATCHING. (a) Amounts allocated from the fund for use as provided by this subchapter shall be reserved to match funding from research sponsors other than this state, including federal research sponsors.(b) The committee shall recommend proposals eligible for funding under this section to the governor, lieutenant governor, and speaker of the house of representatives.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 852, Sec. 16, eff. September 1, 2007.

Sec. 490.202. PRIORITY FOR FUNDING. In allocating money from the fund under this subchapter, priority shall be given to proposals that accelerate commercialization into production by targeting programs that:(1) address federal or other major research sponsors' priorities in emerging scientific or technology fields;(2) are interdisciplinary;(3) are collaborative with a combination of public or private institutions of higher education in this state;(4) are likely to result in a medical or scientific breakthrough or a breakthrough in the area of clean energy; or(5) have a demonstrable economic development benefit to this state.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 852, Sec. 17, eff. September 1, 2007.

Sec. 490.203. GUARANTEE OF ACTION BY PARTICIPATING ENTITY. (a) An entity receiving funding or another incentive under this subchapter shall guarantee by contract with the governor's office that the entity will perform specific actions that are expected to provide benefits to this state.(b) If an entity fails to perform an action guaranteed by contract under Subsection (a) before a time specified by the contract, the entity shall return the funding received by the entity under this subchapter.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.

SUBCHAPTER F. ACQUISITION OF RESEARCH SUPERIORITYSec. 490.251. USE OF MONEY FOR ACQUISITION OF RESEARCH SUPERIORITY. Amounts allocated from the fund for use as provided by this subchapter shall be used to acquire new or enhance existing research superiority at public institutions of higher education in this state.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.

Sec. 490.252. RESEARCH SUPERIORITY. For purposes of this subchapter, the employment by an institution of higher education of one or more world-class or nationally recognized researchers and associated assistants in an industry eligible to receive funding under Section 490.003 is considered "research superiority."

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.

Sec. 490.253. PROPOSALS FOR FUNDING. (a) The committee shall review and consider proposals by public institutions of higher education for:(1) creating new research superiority;(2) attracting existing research superiority from institutions not located in this state and other research entities; or(3) enhancing existing research superiority by attracting from outside this state additional researchers and resources.(b) The committee shall recommend proposals eligible for funding under Section 490.251 and proposals solicited and identified under this section to the governor, lieutenant governor, and speaker of the house of representatives.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 852, Sec. 18, eff. September 1, 2007.

Sec. 490.254. PRIORITY FOR FUNDING. In allocating money from the fund under this subchapter, priority shall be given to proposals that:(1) involve scientific or technical fields that have a reasonable probability of enhancing this state's national and global economic competitiveness;(2) may result in a medical or scientific breakthrough or a breakthrough in the area of clean energy;(3) are interdisciplinary;(4) have attracted or may attract federal and other funding for research superiority;(5) are likely to create a nationally or internationally recognized locus of research superiority; or(6) are matched with other funds available to the institution seeking funding under this subchapter.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 852, Sec. 19, eff. September 1, 2007.

Sec. 490.255. AUTHORIZED EXPENSES. Money allocated from the fund under this subchapter may be used for research and research capability acquisition, including salaries and benefits, travel, consumable supplies, other operating expenses, capital equipment, and construction or renovation of facilities.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 852, Sec. 20, eff. September 1, 2007.

Sec. 490.256. PROHIBITED ACTIVITIES. (a) An institution of higher education may not knowingly attempt to attract an individual key researcher or research superiority identified for consideration for funding by another public or private institution of higher education in this state under this subchapter.(b) An institution that violates this section is ineligible to participate in a program or receive funding under this chapter before the third anniversary of the date the institution last engaged in an activity prohibited by this section.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.

Sec. 490.257. DOCUMENTATION OF BENEFITS TO STATE. (a) A public institution of higher education must document specific benefits that this state may expect to gain as a result of attracting the research superiority before the institution may enter into a contract to receive funding or incentives under this subchapter.(b) The governor, with the express written prior approval of the lieutenant governor and the speaker of the house of representatives, may terminate funding to an institution if the institution fails to realize a benefit specified in the contract before a time specified in the contract, as determined by a periodic program review conducted by the committee.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.

SUBCHAPTER G. CLEAN COAL PROJECTSSec. 490.301. DEFINITION. In this subchapter, "clean coal project" has the meaning assigned by Section 5.001, Water Code.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.Added by Acts 2005, 79th Leg., Ch. 1097, Sec. 12(b), eff. June 18, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 562, Sec. 1, eff. September 1, 2007.

Sec. 490.302. USE OF MONEY FOR CLEAN COAL PROJECT. (a) Notwithstanding Section 490.102, the governor may allocate money appropriated to the fund by the legislature to provide matching money for a clean coal project as described by Section 2305.037 if the governor has the express written prior approval of the lieutenant governor and the speaker of the house of representatives to do so.(b) The governor may allocate proceeds deposited in the fund as provided by an agreement described by Section 490.103 to provide matching money for a clean coal project as described by Section 2305.037 if the governor has the express written prior approval of the lieutenant governor and the speaker of the house of representatives to do so.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.Added by Acts 2005, 79th Leg., Ch. 1097, Sec. 12(b), eff. June 18, 2005.

Sec. 490.303. ELIGIBILITY OF CLEAN COAL PROJECT FOR MONEY. Notwithstanding any other provision of this subchapter, a clean coal project constitutes an opportunity for emerging technology suitable for consideration for a grant under Subchapter C, incentives as provided by Subchapter D, grant matching as provided by Subchapter E, and acquisition of research superiority under Subchapter F.

Added by Acts 2005, 79th Leg., Ch. 280, Sec. 1, eff. June 14, 2005.Added by Acts 2005, 79th Leg., Ch. 1097, Sec. 12(b), eff. June 18, 2005.

SUBCHAPTER H. FRANCHISE TAX CREDIT FOR CLEAN ENERGY PROJECTSec. 490.351. DEFINITION. In this subchapter, "clean energy project" has the meaning assigned by Section 120.001, Natural Resources Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1109, Sec. 1, eff. September 1, 2009.

Sec. 490.352. FRANCHISE TAX CREDIT FOR CLEAN ENERGY PROJECT. (a) The comptroller shall adopt rules for issuing to an entity implementing a clean energy project in this state a franchise tax credit. A clean energy project is eligible for a franchise tax credit only if the project is implemented in connection with the construction of a new facility.(b) The comptroller shall issue a franchise tax credit to an entity operating a clean energy project after:(1) the Railroad Commission of Texas has issued a certificate of compliance for the project to the entity as provided by Section 120.004, Natural Resources Code;(2) the construction of the project has been completed;(3) the electric generating facility associated with the project is fully operational;(4) the Bureau of Economic Geology of The University of Texas at Austin verifies to the comptroller that the electric generating facility associated with the project is sequestering at least 70 percent of the carbon dioxide resulting from or associated with the generation of electricity by the facility; and(5) the owner or operator of the project has entered into an interconnection agreement relating to the project with the Electric Reliability Council of Texas.(c) The total amount of the franchise tax credit that may be issued to the entity designated in the certificate of compliance for a clean energy project is equal to the lesser of:(1) 10 percent of the total capital cost of the project, including the cost of designing, engineering, permitting, constructing, and commissioning the project, the cost of procuring land, water, and equipment for the project, and all fees, taxes, and commissions paid and other payments made in connection with the project but excluding the cost of financing the capital cost of the project; or(2) $100 million.(d) The amount of the franchise tax credit for each report year is calculated by determining the amount of franchise tax that is due based on the taxable margin generated by a clean energy project from the generation and sale of power and the sale of any products that are produced by the electric generation facility. The amount of the franchise tax credit claimed under this section for a report year may not exceed the amount of franchise tax attributable to the clean energy project for that report year.(e) The comptroller may not issue a franchise tax credit under this section before September 1, 2013. This subsection expires September 2, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch. 1109, Sec. 1, eff. September 1, 2009.



CHAPTER 490A. TEXAS ENTREPRENEURSHIP NETWORK

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE F. COMMERCE AND INDUSTRIAL DEVELOPMENT

CHAPTER 490A. TEXAS ENTREPRENEURSHIP NETWORK

Sec. 490A.001. DEFINITIONS. In this chapter:

(1) "Entrepreneur participant" means an individual who has a

business or an idea for a business and registers with the

network.

(2) "Fund" means the Texas Entrepreneurship Network fund.

(3) "Network" means the Texas Entrepreneurship Network.

Added by Acts 2005, 79th Leg., Ch.

593, Sec. 1, eff. September 1, 2005.

Renumbered from Government Code, Section 490.001 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(30), eff. September 1, 2007.

Sec. 490A.002. ESTABLISHMENT OF NETWORK. (a) The Texas

Entrepreneurship Network is established to develop and diversify

the economy of this state through:

(1) the provision of programs and services to facilitate the

growth and success of entrepreneurs; and

(2) the statewide, results-driven collaboration of public and

private entities to create jobs and energize sustainable local

economies through the development of entrepreneurs in this state.

(b) The Texas Center for Rural Entrepreneurship shall:

(1) operate the network under an agreement with the Department

of Agriculture and as provided by this chapter; and

(2) comply with all reasonable and customary oversight measures

required by the Department of Agriculture.

Added by Acts 2005, 79th Leg., Ch.

593, Sec. 1, eff. September 1, 2005.

Renumbered from Government Code, Section 490.002 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(30), eff. September 1, 2007.

Sec. 490A.003. MEMBERS OF NETWORK. (a) The founding members of

the network are:

(1) the Texas Cooperative Extension of The Texas A&M

University System;

(2) the IC2 Institute at The University of Texas at Austin;

(3) the College of Agricultural Sciences and Natural Resources

at Texas Tech University;

(4) the Department of Agriculture;

(5) the Texas Workforce Commission;

(6) the Texas Department of Rural Affairs;

(7) the Texas Center for Rural Entrepreneurship;

(8) the Texas Economic Development Council;

(9) CoSERVE at The University of Texas--Pan American;

(10) the office of external affairs at Texas Southern

University; and

(11) the John F. Baugh Center for Entrepreneurship at Baylor

University.

(b) An institution of higher education, chamber of commerce,

economic development corporation, business, or organization with

an interest in promoting entrepreneurship may join the network.

Added by Acts 2005, 79th Leg., Ch.

593, Sec. 1, eff. September 1, 2005.

Renumbered from Government Code, Section 490.003 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(30), eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

112, Sec. 92, eff. September 1, 2009.

Sec. 490A.004. ADVISORY BOARD. (a) The Texas Center for Rural

Entrepreneurship shall establish an advisory board to guide and

advise the operations of the network.

(b) The advisory board consists of one representative from each

of the founding members of the network under Section 490A.003(a)

and at least one member from the private sector. An organization

other than a founding member of the network under Section

490A.003(a) may have a representative on the advisory board only

if the creation of an additional seat on the board is authorized

by a two-thirds majority vote of the existing board.

(c) The initial advisory board shall adopt provisions to

determine the terms of board members and stagger the members'

terms, and other provisions necessary to administer the board.

(d) Advisory board members serve without compensation but are

entitled to reimbursement for reasonable expenses incurred in

traveling to meetings related to the network.

Added by Acts 2005, 79th Leg., Ch.

593, Sec. 1, eff. September 1, 2005.

Renumbered from Government Code, Section 490.004 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(30), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.002(4), eff. September 1, 2007.

Sec. 490A.005. GENERAL DUTIES AND GOALS. (a) The network shall

train and refocus existing state and local resources to build a

more prosperous, dynamic, and sustainable economy throughout this

state by:

(1) providing coordinated training and services that enhance the

value of the state's existing infrastructure investments and make

the investments available to entrepreneur participants;

(2) developing a statewide network of entrepreneurship

developers and entrepreneurship centers as provided by Section

490A.006;

(3) developing a comprehensive network of knowledge, leadership,

and financial capital resources accessible through the network's

entrepreneurship developers and entrepreneurship centers;

(4) educating entrepreneur participants and generating awareness

of the network and its programs;

(5) identifying the most promising ventures through activities,

including business-plan competitions, and assisting the ventures'

potential for job and wealth creation;

(6) developing evaluation methods to measure the effectiveness

of the network and the impact of entrepreneurship on local and

regional economies;

(7) developing best practices for successful entrepreneurship

and applied research regarding critical success factors for

entrepreneurial businesses to provide a strategic competitive

advantage for businesses in this state; and

(8) collaborating with existing local, state, and federal

agencies and economic development professionals to use the

strengths and assets of the agencies and professionals.

(b) The network shall work locally, regionally, and statewide

with educators, agencies, organizations, networks, businesses,

economic developers, consultants, communities, researchers, or

other persons to develop and support strategies to assist

entrepreneur participants and improve the environment for

entrepreneurial development in this state.

Added by Acts 2005, 79th Leg., Ch.

593, Sec. 1, eff. September 1, 2005.

Renumbered from Government Code, Section 490.005 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(30), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.002(5), eff. September 1, 2007.

Sec. 490A.006. ENTREPRENEURSHIP SERVICES. (a) The network

shall develop a statewide association of local individuals who

are entrepreneurship developers trained to analyze, evaluate, and

develop business plans and help local entrepreneur participants

start, grow, or develop their businesses.

(b) The network may establish local entrepreneurship centers in

every county practicable, at which an entrepreneur participant

may access programs, necessary support, and online resources

provided and developed by the network. In establishing the

entrepreneurship centers, the network shall use existing

infrastructure, public and private organizations, and other

resources, including chambers of commerce, universities and

community colleges, county extension offices, Texas Workforce

Commission offices, and local business offices.

(c) The network shall adopt requirements for entrepreneurship

centers. An organization must meet the requirements adopted under

this subsection before hosting an entrepreneurship center.

(d) A group of individuals who have services, resources, or

expertise to offer entrepreneur participants may agree to provide

services through the network as an entrepreneurship force.

Added by Acts 2005, 79th Leg., Ch.

593, Sec. 1, eff. September 1, 2005.

Renumbered from Government Code, Section 490.006 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(30), eff. September 1, 2007.

Sec. 490A.007. NETWORK PROGRAMS. The network may develop:

(1) programs for:

(A) business plan development, competitive enhancement, and

management skills development;

(B) entrepreneurship best practices training;

(C) entrepreneurship education in primary and secondary schools

and community colleges;

(D) expanding entrepreneurship in workforce development

programs;

(E) accessing sources of start-up and growth capital;

(F) training and assisting entrepreneurship agents who

facilitate and assist entrepreneurial efforts; and

(G) community readiness preparation and evaluation, and

community planning;

(2) methods for helping entrepreneur participants access other

loan, guarantee, and grant programs;

(3) necessary policies and regulations; and

(4) collaborations with other entities.

Added by Acts 2005, 79th Leg., Ch.

593, Sec. 1, eff. September 1, 2005.

Renumbered from Government Code, Section 490.007 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(30), eff. September 1, 2007.

Sec. 490A.008. TEXAS ENTREPRENEURSHIP NETWORK FUND. (a) The

Texas Entrepreneurship Network fund is an account in the general

revenue fund. The Department of Agriculture shall administer the

fund.

(b) The following amounts shall be deposited in the fund:

(1) any amounts appropriated by the legislature for the fund;

and

(2) gifts, grants, and other donations received for the fund.

(c) The fund may be used only for network purposes, subject to

Section 490A.009.

(d) The network may solicit and accept gifts and grants for the

fund from public and private universities and all other public

and private entities.

Added by Acts 2005, 79th Leg., Ch.

593, Sec. 1, eff. September 1, 2005.

Renumbered from Government Code, Section 490.008 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(30), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.002(6), eff. September 1, 2007.

Sec. 490A.009. USE OF FUND. Money appropriated to the fund by

the legislature shall be used for:

(1) programs related to local entrepreneurship centers,

training, and entrepreneurship developers;

(2) curriculum development, infrastructure, data management, and

research;

(3) technology and economic development research centers of

excellence;

(4) the network's overhead expenses; and

(5) other activities necessary to accomplish the mission of this

chapter.

Added by Acts 2005, 79th Leg., Ch.

593, Sec. 1, eff. September 1, 2005.

Renumbered from Government Code, Section 490.009 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(30), eff. September 1, 2007.



CHAPTER 490B. TEXAS-MEXICO STRATEGIC INVESTMENT COMMISSION

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE F. COMMERCE AND INDUSTRIAL DEVELOPMENT

CHAPTER 490B. TEXAS-MEXICO STRATEGIC INVESTMENT COMMISSION

Sec. 490B.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas-Mexico Strategic Investment

Commission.

(2) "Texas-Mexico border region" has the meaning assigned by

Section 2056.002.

Added by Acts 2005, 79th Leg., Ch.

1215, Sec. 2, eff. September 1, 2005.

Renumbered from Government Code, Section 490.001 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(31), eff. September 1, 2007.

Sec. 490B.002. PURPOSE. The ongoing economic stability and

growth of Texas and the improved quality of life for all Texans

are dependent in part on coordination with neighboring states.

Texas and the Mexican border states of Chihuahua, Coahuila, Nuevo

Leon, and Tamaulipas face common challenges in the areas of

infrastructure, health care, access to and availability of water,

economic development and trade, and environmental protection.

The commission will encourage a collaborative approach between

Texas and neighboring Mexican states in specific areas so as to

better address challenges and plan for the future.

Added by Acts 2005, 79th Leg., Ch.

1215, Sec. 2, eff. September 1, 2005.

Renumbered from Government Code, Section 490.002 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(31), eff. September 1, 2007.

Sec. 490B.003. TEXAS-MEXICO STRATEGIC INVESTMENT COMMISSION;

MEMBERS. (a) The Texas-Mexico Strategic Investment Commission

is established.

(b) The commission is composed of:

(1) the border commerce coordinator or a designee;

(2) the executive director of the Texas Department of

Transportation or a designee;

(3) the executive administrator of the Texas Water Development

Board or a designee;

(4) the commissioner of state health services or a designee;

(5) the chair of the Railroad Commission or a designee; and

(6) the executive director of the Texas Commission on

Environmental Quality or a designee.

(c) The border commerce coordinator shall serve as the chair of

the commission.

Added by Acts 2005, 79th Leg., Ch.

1215, Sec. 2, eff. September 1, 2005.

Renumbered from Government Code, Section 490.003 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(31), eff. September 1, 2007.

Sec. 490B.004. FUNCTIONS OF COMMISSION. (a) The commission

shall:

(1) represent government agencies within the Texas-Mexico border

region to help reduce regulations by improving communication and

cooperation between federal, state, and local governments;

(2) examine trade issues between the United States and Mexico;

(3) study the flow of commerce at ports of entry between this

state and Mexico, including the movement of commercial vehicles

across the border, and establish a plan to aid that commerce and

improve the movement of those vehicles;

(4) work with federal officials to resolve transportation issues

involving infrastructure, including roads and bridges, to allow

for the efficient movement of goods and people across the border

between Texas and Mexico;

(5) work with federal officials to create a unified federal

agency process to streamline border crossing needs;

(6) identify problems involved with border truck inspections and

related trade and transportation infrastructure;

(7) work to increase funding for the North American Development

Bank to assist in the financing of water and wastewater

facilities;

(8) explore the sale of excess electric power from Texas to

Mexico;

(9) identify areas of environmental protection that need to be

addressed cooperatively between Texas and the Mexican states;

(10) identify common challenges to health care on which all

states can collaborate; and

(11) develop recommendations, when possible, for addressing

border challenges.

(b) The commission shall work with local governments,

metropolitan planning organizations, and other appropriate

community organizations in the Texas Department of

Transportation's Pharr, Laredo, and El Paso transportation

districts, and with comparable entities in Mexican states

bordering those districts, to address the unique planning and

capacity needs of those areas. The commission shall assist those

governments, organizations, and entities to identify and develop

initiatives to address those needs.

(c) The commission shall work with industries and communities on

both sides of the Texas-Mexico border to develop international

industry cluster initiatives to capitalize on resources available

in communities located adjacent to each other across the border.

(d) The commission may meet at least once a year with

representatives from the Mexican states of Chihuahua, Coahuila,

Nuevo Leon, and Tamaulipas during the Border Governors Conference

to discuss issues and challenges of the Texas-Mexico border

region and develop strategic collaborative approaches for

addressing the challenges.

Added by Acts 2005, 79th Leg., Ch.

1215, Sec. 2, eff. September 1, 2005.

Renumbered from Government Code, Section 490.004 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(31), eff. September 1, 2007.

Sec. 490B.005. FUNDING. (a) In addition to any amount

appropriated by the legislature, the commission may request state

agencies to apply for funds from the federal government or any

other public or private entity. The commission may also solicit

grants, gifts, and donations from private sources on the state's

behalf. The use of a gift, grant, or donation solicited under

this section must be consistent with the purposes of the

commission.

(b) The commission shall review and may require reports of state

agencies that receive appropriations, gifts, grants, donations,

or endowments as a result of the commission's recommendations.

(c) A state agency may accept a gift, grant, donation, or

endowment received as a result of the commission's

recommendations.

Added by Acts 2005, 79th Leg., Ch.

1215, Sec. 2, eff. September 1, 2005.

Renumbered from Government Code, Section 490.005 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(31), eff. September 1, 2007.



CHAPTER 490C. PROMOTION OF TEXAS MANUFACTURED PRODUCTS

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE F. COMMERCE AND INDUSTRIAL DEVELOPMENT

CHAPTER 490C. PROMOTION OF TEXAS MANUFACTURED PRODUCTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 490C.001. DEFINITIONS. In this chapter:

(1) "Genuine Texas program" means the program established by the

office under this chapter to develop and expand markets for Texas

manufactured products.

(2) "Texas manufactured product" means a product that is

manufactured in this state or otherwise has value added to the

product in this state. The term does not include a Texas

agricultural product, as defined by Section 46.002, Agriculture

Code.

(3) "Office" means the governor's office of economic

development.

Added by Acts 2007, 80th Leg., R.S., Ch.

337, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. POWERS AND DUTIES OF OFFICE

Sec. 490C.051. ESTABLISHMENT OF GENUINE TEXAS PROGRAM. The

office may establish and administer a program in accordance with

this chapter to develop and expand markets for Texas manufactured

products.

Added by Acts 2007, 80th Leg., R.S., Ch.

337, Sec. 1, eff. September 1, 2007.

Sec. 490C.052. RULEMAKING AUTHORITY. The office may adopt rules

and establish procedures to administer this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

337, Sec. 1, eff. September 1, 2007.

Sec. 490C.053. DUTIES OF OFFICE. If the office establishes a

Genuine Texas program under this chapter, the office shall:

(1) design and administer the use of a logo for Texas

manufactured products and adopt manufactured product quality

standards and other criteria for evaluating applications to use

the logo;

(2) develop procedures for acceptance and administration of

money received to administer the program;

(3) develop a general promotional campaign for Texas

manufactured products and advertising campaigns for specific

Texas manufactured products;

(4) contract with media representatives to disperse promotional

materials;

(5) receive gifts, donations, or grants from any source and

establish internal reporting requirements for use of available

money; and

(6) enter into a memorandum of understanding with the Department

of Agriculture to minimize duplication of programs.

Added by Acts 2007, 80th Leg., R.S., Ch.

337, Sec. 1, eff. September 1, 2007.

Sec. 490C.054. FEE FOR USE OF LOGO. To cover the costs of

administering the Genuine Texas program, the office may require a

person to pay a fee not to exceed $100 a year for use of the logo

designed under Section 490C.053(1).

Added by Acts 2007, 80th Leg., R.S., Ch.

337, Sec. 1, eff. September 1, 2007.

Sec. 490C.055. PROMOTIONAL EVENTS. The office may use available

money to purchase food and beverages for a promotional event.

Added by Acts 2007, 80th Leg., R.S., Ch.

337, Sec. 1, eff. September 1, 2007.

Sec. 490C.056. SALE OF PROMOTIONAL ITEMS. (a) The office may

sell or contract for the sale of items, including clothing,

posters, and banners, to promote Texas manufactured products.

(b) The office may use the office's Internet website to

advertise and sell the items described by Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch.

337, Sec. 1, eff. September 1, 2007.

Sec. 490C.057. ADVISORY BOARD. (a) If the office establishes a

Genuine Texas program as authorized by this chapter, the office

shall appoint an advisory board to assist in the implementation

of the program.

(b) A member of the advisory board serves at the pleasure of the

office.

(c) A member of the advisory board serves without compensation

but is entitled to reimbursement for actual expenses incurred in

the performance of official board duties, subject to approval of

the office.

(d) Chapter 2110 does not apply to the advisory board.

(e) At the request of the office, the advisory board shall

advise the office on the adoption of rules and the establishment

of procedures relating to the administration of the Genuine Texas

program.

(f) The office shall provide the advisory board with the staff

necessary to assist the board in carrying out the board's duties

under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

337, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. ENFORCEMENT

Sec. 490C.101. VIOLATION. A person violates this chapter if the

person:

(1) uses, reproduces, or distributes the logo designed by the

office under Section 490C.053 without the consent of the office;

or

(2) violates a rule adopted or a procedure established by the

office under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

337, Sec. 1, eff. September 1, 2007.

Sec. 490C.102. SUSPENSION OR FORFEITURE OF RIGHT TO USE LOGO.

(a) The office may temporarily suspend or permanently forfeit

the right of a person who violates this chapter to use the logo

of the Genuine Texas program.

(b) Before suspending or forfeiting a person's right to use the

logo, the office may consider the circumstances and seriousness

of the violation, any efforts by the person to correct the

violation, and whether the person previously has violated this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

337, Sec. 1, eff. September 1, 2007.

Sec. 490C.103. ADMINISTRATIVE PENALTY. The office may impose an

administrative penalty not to exceed $500 against a person who

violates this chapter. A proceeding to impose the administrative

penalty is a contested case under Chapter 2001.

Added by Acts 2007, 80th Leg., R.S., Ch.

337, Sec. 1, eff. September 1, 2007.

Sec. 490C.104. CIVIL PENALTY. A person who violates this

chapter is subject to a civil penalty not to exceed $500 for each

violation.

Added by Acts 2007, 80th Leg., R.S., Ch.

337, Sec. 1, eff. September 1, 2007.

Sec. 490C.105. CALCULATING AMOUNT OF ADMINISTRATIVE OR CIVIL

PENALTY. (a) Each day that a violation continues may be

considered a separate violation for purposes of an administrative

or civil penalty under this subchapter.

(b) The amount of an administrative or civil penalty must be

based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the history of previous violations;

(3) the amount necessary to deter a future violation;

(4) efforts by the person to correct the violation; and

(5) any other matter that justice may require.

Added by Acts 2007, 80th Leg., R.S., Ch.

337, Sec. 1, eff. September 1, 2007.

Sec. 490C.106. ENFORCEMENT OF ADMINISTRATIVE OR CIVIL PENALTY.

(a) The enforcement of an administrative penalty under this

section may be stayed during the time the order is under judicial

review if the person pays the penalty to the clerk of the court

or files a supersedeas bond with the court in the amount of the

penalty. A person who cannot afford to pay the penalty or file

the bond may stay the enforcement by filing an affidavit in the

manner required by the Texas Rules of Civil Procedure for a party

who cannot afford to file security for costs, subject to the

right of the office to contest the affidavit as provided by those

rules.

(b) At the request of the office, the attorney general or the

county attorney or district attorney of the county in which the

violation is alleged to have occurred may file suit to collect

the civil penalty.

Added by Acts 2007, 80th Leg., R.S., Ch.

337, Sec. 1, eff. September 1, 2007.

Sec. 490C.107. DEPOSIT OF MONEY. An administrative or civil

penalty collected under this subchapter shall be deposited to the

credit of the general revenue fund.

Added by Acts 2007, 80th Leg., R.S., Ch.

337, Sec. 1, eff. September 1, 2007.

Sec. 490C.108. INJUNCTIVE RELIEF. (a) At the request of the

office, the attorney general or the county or district attorney

of the county in which the alleged violation is threatened to

occur or is occurring may file suit for the appropriate

injunctive relief to prevent or abate a violation of this

chapter.

(b) Venue for an action brought under this section is in Travis

County.

Added by Acts 2007, 80th Leg., R.S., Ch.

337, Sec. 1, eff. September 1, 2007.



CHAPTER 490E. TASK FORCE ON ECONOMIC GROWTH AND ENDANGERED SPECIES

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE F. COMMERCE AND INDUSTRIAL DEVELOPMENT

CHAPTER 490E. TASK FORCE ON ECONOMIC GROWTH AND ENDANGERED

SPECIES

Sec. 490E.001. PURPOSE. The purpose of this chapter is to

establish a mechanism for state agencies to provide policy and

technical assistance regarding compliance with endangered species

laws and regulations to local and regional governmental entities

and their communities engaged in economic development activities

so that compliance with endangered species laws and regulations

is as effective and cost efficient as possible.

Added by Acts 2009, 81st Leg., R.S., Ch.

886, Sec. 1, eff. June 19, 2009.

Sec. 490E.002. DEFINITIONS. In this chapter:

(1) "Endangered species" has the meaning assigned by Section

68.002, Parks and Wildlife Code.

(2) "Task force" means the interagency task force on economic

growth and endangered species created under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

886, Sec. 1, eff. June 19, 2009.

Sec. 490E.003. CREATION. (a) The task force on economic growth

and endangered species is created and is composed of:

(1) the comptroller;

(2) the commissioner of agriculture;

(3) the executive director of the Parks and Wildlife Department;

(4) the executive director of the Texas Department of

Transportation; and

(5) the executive director of the State Soil and Water

Conservation Board.

(b) The comptroller is the presiding officer of the task force.

(c) The task force shall meet as often as necessary to fulfill

its duties under this chapter.

(d) New members may be added to the task force by the unanimous

consent of the existing members.

(e) A member of the task force may designate another person to

act on the member's behalf.

Added by Acts 2009, 81st Leg., R.S., Ch.

886, Sec. 1, eff. June 19, 2009.

Sec. 490E.004. FUNCTIONS AND DUTIES. (a) The task force may:

(1) assess the economic impact on the state of federal, state,

or local regulations relating to endangered species;

(2) assist landowners and other persons in this state to

identify, evaluate, and implement cost-efficient strategies for

mitigation of impacts to and recovery of endangered species that

will promote economic growth and development in this state; and

(3) facilitate state and local governmental efforts to

effectively implement endangered species regulations in a

cost-efficient manner.

(b) If requested by a local government or a state official, the

task force may review state and local governmental efforts to

address endangered species issues and provide recommendations to

make those efforts more cost effective. The task force shall

consider all available options as part of its recommendations.

The options considered must include:

(1) fee simple acquisition of land;

(2) conservation easements;

(3) use of land owned by local governments or this state;

(4) recovery crediting; and

(5) all relevant federal programs.

Added by Acts 2009, 81st Leg., R.S., Ch.

886, Sec. 1, eff. June 19, 2009.

Sec. 490E.005. ADVISORY COMMITTEES. (a) With the advice of the

task force, the comptroller may create advisory committees to

assist the task force with its work. Of the members of an

advisory committee:

(1) one-third must be representatives of affected landowners;

(2) one-third must be representatives of conservation interests;

and

(3) one-third must be representatives of municipalities or other

affected jurisdictions.

(b) The composition of an advisory committee must provide the

balance necessary to address economic, environmental, and policy

issues related to the specific issue or action under

consideration.

(c) The comptroller shall designate one member of an advisory

committee as interim presiding officer for the purpose of calling

and conducting the initial meeting of the committee.

(d) An advisory committee shall:

(1) at its initial meeting, select a presiding officer from

among its members for the purpose of conducting meetings;

(2) conduct meetings as necessary to perform the business of the

advisory committee; and

(3) provide recommendations to the task force as requested by

the task force.

(e) Chapter 2110 does not apply to the size, composition, or

duration of an advisory committee created under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

886, Sec. 1, eff. June 19, 2009.

Sec. 490E.006. COORDINATION WITH OTHER ENTITIES. (a) The task

force shall work in coordination with the United States Fish and

Wildlife Service, institutions of higher education, and

agriculture and conservation organizations in performing its

functions and duties.

(b) The Texas A&M University System shall, within its

expertise:

(1) assist in the analysis of biological and economic impacts of

proposed actions; and

(2) direct programs recommended by the task force.

Added by Acts 2009, 81st Leg., R.S., Ch.

886, Sec. 1, eff. June 19, 2009.

Sec. 490E.007. REPORTS. The task force may provide reports as

needed on:

(1) innovative programs to address endangered species issues

while promoting economic growth;

(2) the activities of the task force; and

(3) recommendations for future programs or legislation.

Added by Acts 2009, 81st Leg., R.S., Ch.

886, Sec. 1, eff. June 19, 2009.

Sec. 490E.008. ADMINISTRATIVE SUPPORT. The comptroller's office

shall provide administrative support to the task force.

Added by Acts 2009, 81st Leg., R.S., Ch.

886, Sec. 1, eff. June 19, 2009.



CHAPTER 491. TEXAS BOARD OF CRIMINAL JUSTICE, TEXAS DEPARTMENT OF CRIMINAL JUSTICE: GENERAL PROVISIONS

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE G. CORRECTIONS

CHAPTER 491. TEXAS BOARD OF CRIMINAL JUSTICE, TEXAS DEPARTMENT OF

CRIMINAL JUSTICE: GENERAL PROVISIONS

Sec. 491.001. DEFINITIONS. (a) In this subtitle, except for

Chapter 511:

(1) "Board" means the Texas Board of Criminal Justice, except as

provided by Section 508.001.

(2) "Community justice assistance division" means the community

justice assistance division of the department.

(3) "Department" means the Texas Department of Criminal Justice,

except in Chapter 509.

(4) "Executive director" means the executive director of the

department.

(5) "Institutional division" means the institutional division of

the department.

(6) "Internal audit division" means the internal audit division

of the department.

(7) "Pardons and paroles division" means the pardons and paroles

division of the department.

(8) "State jail division" means the state jail division of the

department.

(b) A reference in other law to:

(1) "Board of Pardons and Paroles" means:

(A) the Board of Pardons and Paroles in any statute relating to

a subject under the board's jurisdiction as provided by Chapter

508; or

(B) the pardons and paroles division in any statute relating to

a subject under the division's jurisdiction as provided by

Chapter 508.

(2) "Probation department" or "adult probation department" means

a community supervision and corrections department established

under Chapter 76, Government Code.

(3) "Texas Adult Probation Commission" means the community

justice assistance division.

(4) "Texas Board of Corrections" means the board.

(5) "Texas Department of Corrections" means the institutional

division.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a),

eff. Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 988, Sec. 1.01,

eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 7.04,

7.17, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec.

12.06, 12.07, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 490,

Sec. 1, eff. Sept. 1, 1997.



CHAPTER 492. TEXAS BOARD OF CRIMINAL JUSTICE: GENERAL DUTIES; MEMBERSHIP

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE G. CORRECTIONS

CHAPTER 492. TEXAS BOARD OF CRIMINAL JUSTICE: GENERAL DUTIES;

MEMBERSHIP

Sec. 492.001. CONTROL OVER DEPARTMENT. The board governs the

department.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a),

eff. Aug. 26, 1991.

Sec. 492.0011. PRIVATE SECTOR PRISON INDUSTRIES PROGRAM

MANAGEMENT. (a) The board shall approve, certify, and supervise

private sector prison industries programs operated by the

department, the Texas Youth Commission, and county correctional

facilities in accordance with Subchapter C, Chapter 497.

(b) This section does not authorize the board to direct the

general operations of or to govern the Texas Youth Commission or

county correctional facilities in any manner not specifically

described by Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch.

1282, Sec. 1, eff. June 19, 2009.

Sec. 492.002. COMPOSITION OF BOARD; COMPENSATION OF MEMBERS.

(a) The board is composed of nine members appointed by the

governor with the advice and consent of the senate. The governor

may not appoint more than two members who reside in an area

encompassed by the same administrative judicial region, as

determined by Section 74.042.

(b) Members serve staggered six-year terms with the terms of

three members expiring February 1 of each odd-numbered year.

(c) A member of the board is not entitled to compensation but is

entitled to reimbursement for actual and necessary expenses as

provided by the General Appropriations Act.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a),

eff. Aug. 26, 1991.

Sec. 492.003. ELIGIBILITY FOR MEMBERSHIP; REMOVAL. (a) Each

member of the board must be representative of the general public.

A person is not eligible for appointment as a member if the

person or the person's spouse:

(1) is a person, other than a judge participating in the

management of a community supervision and corrections department,

who is employed by or participates in the management of a

business entity or other organization regulated by the department

or receiving funds from the department;

(2) owns, or controls directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by the department or receiving funds from the

department, including an entity or organization with which the

department contracts under Subchapter C, Chapter 497;

(3) uses or receives a substantial amount of tangible goods,

services, or funds from the department, other than compensation

or reimbursement authorized by law for board membership,

attendance, or expenses; or

(4) owns, controls directly or indirectly, or is employed by a

business entity or other organization with which the department

contracts concerning a private sector prison industries program

approved and certified by the board under Subchapter C, Chapter

497.

(b) In this section, "Texas trade association" means a

cooperative and voluntarily joined association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interests.

(c) A person may not be a member of the board and may not be a

department employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) and its subsequent amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of criminal justice or

private sector prison industries; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of criminal

justice or private sector prison industries.

(d) A person who is required to register as a lobbyist under

Chapter 305 because of the person's activities for compensation

in or on behalf of a profession related to the operation of the

board may not serve as a member of the board or act as the

general counsel to the board or the department.

(e) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointees.

(f) It is a ground for removal from the board if a member:

(1) does not have at the time of taking office the

qualifications required by Subsection (a) for appointment to the

board;

(2) does not maintain during the member's service on the board

the qualifications required by Subsection (a) for appointment to

the board;

(3) is ineligible for membership under Subsection (c) or (d);

(4) is unable to discharge the member's duties for a substantial

part of the term for which the member was appointed because of

illness or disability; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during each

calendar year or is absent from more than two consecutive

regularly scheduled board meetings that the member is eligible to

attend, except when the absence is excused by majority vote of

the board.

(g) The validity of an action of the board is not affected by

the fact that it was taken when a ground for removal of a member

of the board existed.

(h) If the executive director has knowledge that a potential

ground for removal exists, the director shall notify the chairman

of the board of the ground. The chairman shall then notify the

governor and the attorney general that a potential ground for

removal exists. If the potential ground for removal involves the

chairman, the executive director shall notify the next highest

ranking officer of the board, who shall then notify the governor

and the attorney general that a potential ground for removal

exists.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a),

eff. Aug. 26, 1991; Acts 1999, 76th Leg., ch. 1188, Sec. 1.01,

eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1282, Sec. 2, eff. June 19, 2009.

Sec. 492.0031. TRAINING PROGRAM FOR MEMBERS. (a) A person who

is appointed to and qualifies for office as a member of the board

may not vote, deliberate, or be counted as a member in attendance

at a meeting of the board until the person completes a training

program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the department and the board;

(2) the programs operated by the department;

(3) the role and functions of the department;

(4) the rules of the department, with an emphasis on the rules

that relate to disciplinary and investigatory authority;

(5) the current budget for the department;

(6) the results of the most recent formal audit of the

department;

(7) the requirements of:

(A) the open meetings law, Chapter 551;

(B) the public information law, Chapter 552;

(C) the administrative procedure law, Chapter 2001; and

(D) other laws relating to public officials, including conflict

of interest laws; and

(8) any applicable ethics policies adopted by the department or

the Texas Ethics Commission.

(b-1) In addition to the information described by Subsection

(b), the training program must provide the person with

information regarding:

(1) the legislative history of Subchapter C, Chapter 497;

(2) the history and operation of programs under that subchapter;

and

(3) any applicable federal law concerning the operation or

certification of a program under that subchapter.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

(d) A person who is a member of the board on September 1, 2009,

shall complete the training described by Subsection (b-1) not

later than January 1, 2010. This subsection expires September 1,

2011.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 1.02, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1282, Sec. 3, eff. June 19, 2009.

Sec. 492.004. NOTICE OF QUALIFICATIONS, RESPONSIBILITIES. The

executive director or the executive director's designee shall

provide to members of the board and to agency employees, as often

as necessary, information regarding requirements for office or

employment under this subtitle, including information regarding a

person's responsibilities under applicable law relating to

standards of conduct for state officers or employees.

Added by Acts. 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a),

eff. Aug. 26, 1991; Acts 1999, 76th Leg., ch. 1188, Sec. 1.03,

eff. Sept. 1, 1999.

Sec. 492.005. ORGANIZATION OF BOARD. (a) At the beginning of a

governor's term, the governor shall designate one member of the

board as chairman of the board. That member shall serve as

chairman at the pleasure of the governor.

(b) The board shall elect a vice-chairman of the board from

among its members and may appoint committees to accomplish the

duties of the board.

(c) The board may employ clerical assistance as necessary to

discharge the board's duties.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a),

eff. Aug. 26, 1991.

Sec. 492.006. BOARD MEETINGS. (a) The board shall meet at

least once in each quarter of the calendar year at a site

determined by the chairman.

(b) The board may meet at other times at the call of the

chairman or as provided by the rules of the board.

(c) At each regularly scheduled meeting of the board, the board

shall allow:

(1) the presiding officer of the Board of Pardons and Paroles or

a designee of the presiding officer to present to the board any

item relating to the operation of the parole system determined by

the presiding officer to require the board's consideration; and

(2) the chairman of the judicial advisory council to the

community justice assistance division and to the board to present

to the board any item relating to the operation of the community

justice system determined by the chairman to require the board's

consideration.

Added by Acts 1989, 71st Leg. ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a),

eff. Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 268, Sec. 46(2),

eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 1188, Sec. 1.04,

eff. Sept. 1, 1999.

Sec. 492.007. OPPORTUNITY FOR PUBLIC TO APPEAR BEFORE BOARD.

The board by rule shall provide the public with a reasonable

opportunity to appear before the board and to speak on any issue

under the jurisdiction of the board.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a),

eff. Aug. 26, 1991.

Sec. 492.008. OATHS; EXAMINATION OF WITNESSES; INQUIRIES. Each

member of the board and the executive director, in the discharge

of a duty, may administer oaths, summon and examine witnesses,

and take other actions necessary to determine the truth of a

matter about which the member or executive director is entitled

to inquire.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a),

eff. Aug. 26, 1991.

Sec. 492.009. SEAL. (a) The board shall use an official seal

to attest to official acts of the board.

(b) The official seal must contain an engraved, five-pointed

star in the center with the words "Texas Board of Criminal

Justice" around the margin.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a),

eff. Aug. 26, 1991.

Sec. 492.010. SUITS BY BOARD. (a) The board may sue for the

collection and enforcement of demands and debts owed to the

department. The venue of a suit authorized by this section is in

Travis County. The attorney general shall represent the board.

(b) In a suit brought against the board or a member of the board

for acts made in an official capacity other than a suit brought

by the state, the board or a member of the board may not be

required to supply any form of security, including:

(1) a bond for costs;

(2) an appeal bond;

(3) a supersedeas bond; and

(4) a writ of error bond.

(c) This section does not authorize a civil suit against the

board or a member of the board, but does not prohibit a claim

that is an offset or counterclaim to an action originally brought

by the board.

(d) The executive director is the only person authorized to

receive service on behalf of the board, department, or any

division of the department.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a),

eff. Aug. 26, 1991.

Sec. 492.011. ANNUAL FISCAL REPORT. The board shall file

annually with the governor and the presiding officer of each

house of the legislature a complete and detailed written report

accounting for all funds received and disbursed by the board

during the preceding fiscal year. The form of the annual report

and the reporting time are as provided in the General

Appropriations Act.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a),

eff. Aug. 26, 1991.

Sec. 492.012. SUNSET PROVISION. The Texas Board of Criminal

Justice and the Texas Department of Criminal Justice are subject

to Chapter 325 (Texas Sunset Act). Unless continued in existence

as provided by that chapter, the board and the department are

abolished September 1, 2013.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a),

eff. Aug. 26, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec.

3.01, eff. Nov. 12, 1991; Acts 1995, 74th Leg., ch. 321, Sec.

1.112, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1188, Sec.

1.05, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1227, Sec. 1.01, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 14, eff. June 15, 2007.

Acts 2009, 81st Leg., 1st C.S., Ch.

2, Sec. 2.04, eff. July 10, 2009.

Sec. 492.013. GENERAL POWERS AND DUTIES OF BOARD. (a) The

board may adopt rules as necessary for its own procedures and for

operation of the department.

(b) The board shall employ an executive director. The board

shall supervise the executive director's administration of the

department.

(c) The board shall approve the operating budget of the

department and the department's request for appropriations.

(d) The board shall appoint the members of any advisory

committees to the department.

(e) The board shall develop and implement policies that clearly

separate the policymaking responsibilities of the board and the

management responsibilities of the executive director and the

staff of the department.

(f) The board may apply for and accept gifts or grants from any

public or private source for use in maintaining and improving

correctional programs and services.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a), eff. Aug.

26, 1991. Amended by Acts 1999, 76th Leg., ch. 1188, Sec. 1.06,

eff. Sept. 1, 1999.

Sec. 492.0131. PAROLE RULES, POLICIES, PROCEDURES. The board

and the presiding officer of the Board of Pardons and Paroles

shall jointly review all rules, policies, and procedures of the

department and the Board of Pardons and Paroles that relate to or

affect the operation of the parole process. The board and the

presiding officer of the Board of Pardons and Paroles shall

identify areas of inconsistency between the department and the

Board of Pardons and Paroles and shall amend rules or change

policies and procedures as necessary for consistent operation of

the parole process.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 1.07, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec.

11.01, eff. Jan. 11, 2004.

Sec. 492.014. HEADQUARTERS. (a) The board shall maintain

headquarters in Austin.

(b) The department shall maintain dual headquarters in Austin

and Huntsville. The institutional division shall maintain its

headquarters in Huntsville and may not assign more than 15

personnel to Austin. The board shall attempt to locate all Austin

offices in one building or in buildings that are in close

proximity to one another.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a), eff. Aug.

26, 1991.

Sec. 492.015. USE OF TECHNOLOGY. The board shall implement a

policy requiring the department to use appropriate technological

solutions to improve the department's ability to perform its

functions. The policy must ensure that the public is able to

interact with the department on the Internet.

Added by Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 15, eff. June 15, 2007.

Sec. 492.016. NEGOTIATED RULEMAKING; ALTERNATIVE DISPUTE

RESOLUTION. (a) The board shall develop and implement a policy

to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008 for the

adoption of department rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009 to assist in the resolution of internal and external

disputes under the department's jurisdiction.

(b) The department's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The board shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the department.

Added by Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 15, eff. June 15, 2007.



CHAPTER 493. TEXAS DEPARTMENT OF CRIMINAL JUSTICE: ORGANIZATION

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE G. CORRECTIONS

CHAPTER 493. TEXAS DEPARTMENT OF CRIMINAL JUSTICE: ORGANIZATION

Sec. 493.001. DEPARTMENT MISSION. The mission of the department

is to provide public safety, promote positive change in offender

behavior, reintegrate offenders into society, and assist victims

of crime.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a), eff. Aug.

26, 1991. Amended by Acts 1995, 74th Leg., ch. 321, Sec. 1.001,

eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1188, Sec. 1.08,

eff. Sept. 1, 1999.

Sec. 493.002. DIVISIONS. (a) The following divisions are

within the department:

(1) the community justice assistance division;

(2) the institutional division;

(3) the pardons and paroles division;

(4) the state jail division;

(5) the internal audit division; and

(6) the programs and services division.

(b) The board may establish additional divisions within the

department as it determines is necessary.

(c) Except as provided by Section 493.0052, the executive

director shall hire a director for each division in the

department, and each director serves at the pleasure of the

executive director.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a), eff. Aug.

26, 1991. Amended by Acts 1993, 73rd Leg., ch. 988, Sec. 1.02,

eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 490, Sec. 2, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1360, Sec. 2, eff. Sept.

1, 1998; Acts 2001, 77th Leg., ch. 1420, Sec. 9.006, eff. Sept.

1, 2001.

Sec. 493.0021. ORGANIZATIONAL FLEXIBILITY. (a) Notwithstanding

Sections 493.002, 493.003, 493.004, 493.005, 493.0051, 493.0052,

as added by Chapter 1360, Acts of the 75th Legislature, Regular

Session, 1997, and 493.0052, as added by Chapter 490, Acts of the

75th Legislature, Regular Session, 1997, the executive director,

with the approval of the board, may:

(1) create divisions in addition to those listed in Section

493.002 and assign to the newly created divisions any duties and

powers imposed on or granted to an existing division or to the

department generally;

(2) eliminate any division listed in Section 493.002 or created

under this section and assign any duties or powers previously

assigned to the eliminated division to another division listed in

Section 493.002 or created under this section; or

(3) eliminate all divisions listed in Section 493.002 or created

under this section and reorganize the distribution of powers and

duties granted to or imposed on a division in any manner the

executive director determines is best for the proper

administration of the department.

(b) The executive director may not take an action under this

section with potential impact on the administration of community

corrections programs by community supervision and corrections

departments without requesting and considering comments from the

judicial advisory council to the community justice assistance

division of the Texas Department of Criminal Justice and the

Texas Board of Criminal Justice as to the effect of the proposed

action.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 1.09, eff. Sept. 1,

1999.

Sec. 493.003. COMMUNITY JUSTICE ASSISTANCE DIVISION. (a) The

community justice assistance division shall:

(1) establish minimum standards for programs, facilities, and

services provided by community supervision and corrections

departments; and

(2) fund programs, facilities, and services for community

supervision and corrections departments.

(b) The chief justice of the Supreme Court of Texas and the

presiding judge of the Texas Court of Criminal Appeals shall each

appoint six members to serve as the judicial advisory council to

the community justice assistance division and the board. The

advisory council members serve staggered six-year terms, with the

terms of four of the members expiring September 1 of each

odd-numbered year. In the event of a vacancy during a term, the

appointing authority for the member who vacated the office shall

appoint a replacement to fill the unexpired portion of the term.

The advisory council shall advise the director of the community

justice assistance division and the board on matters of interest

to the judiciary, and the director and the board shall carefully

consider the advice. Members of the advisory council are not

entitled to compensation but are entitled to reimbursement for

actual and necessary expenses in the conduct of their duties, as

provided by the General Appropriations Act.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a), eff. Aug.

26, 1991. Amended by Acts 1993, 73rd Leg., ch. 988, Sec. 2.03,

eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 321, Sec. 1.002(a),

eff. Sept. 1, 1995.

Sec. 493.004. INSTITUTIONAL DIVISION. The institutional

division shall operate and manage the state prison system.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a), eff. Aug.

26, 1991.

Sec. 493.005. PARDONS AND PAROLES DIVISION. The pardons and

paroles division shall supervise and reintegrate felons into

society after release from confinement.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a), eff. Aug.

26, 1991.

Sec. 493.0051. STATE JAIL DIVISION. The state jail division

shall operate and manage state jails to confine defendants

described by Section 507.002.

Added by Acts 1993, 73rd Leg., ch. 988, Sec. 1.03, eff. Sept. 1,

1993.

Sec. 493.0052. INTERNAL AUDIT DIVISION. (a) The board shall

hire a director for the internal audit division. The employment

of the director may be terminated only with the approval of the

board.

(b) The internal audit division shall conduct a program of

internal auditing in accordance with Chapter 2102. The program

may include internal audits, contract audits, and community

supervision and corrections department audits for the department.

The division shall:

(1) conduct recurring financial and management audits;

(2) conduct internal audits to evaluate department programs and

the economy and efficiency of those programs; and

(3) recommend improvements in management and programs on the

basis of evaluations made under this subsection.

(c) The director of the internal audit division shall send

reports, audits, evaluations, and recommendations to the board

and to the executive director. The director shall report directly

to the board at least once a year on:

(1) the activities of the division; and

(2) the response of the department to recommendations made by

the division.

(d) The director shall report directly to the board on other

matters at the times required by board policy.

(e) Expired.

Added by Acts 1995, 74th Leg., ch. 321, Sec. 1.003. eff. Sept. 1,

1995. Renumbered from Government Code Sec. 493.0081 and amended

by Acts 1997, 75th Leg., ch. 490, Sec. 3, eff. Sept. 1, 1997.

Sec. 493.0053. PROGRAMS AND SERVICES DIVISION. (a) The

programs and services division shall administer those

rehabilitation and reintegration programs and services designated

by the board under Subsection (b).

(b) The board shall determine which programs and services

operating under the authority of the department are designed for

the primary purpose of rehabilitating inmates and shall designate

those programs and services as programs and services provided

under the direction of the programs and services division.

Added by Acts 1997, 75th Leg., ch. 1360, Sec. 3, eff. Sept. 1,

1997. Renumbered from Sec. 493.0052 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(43), eff. Sept. 1, 1999.

Sec. 493.006. EXECUTIVE DIRECTOR. (a) The board shall employ

an executive director who possesses the following minimum

qualifications:

(1) five years experience in the field of corrections in an

administrative capacity;

(2) three years experience in the field of corrections in an

administrative capacity and a graduate degree from an institution

of higher education in penology or a related field; or

(3) seven years experience in management or administration of a

government agency, institution of higher education, or business

enterprise of size comparable to the department.

(b) The executive director is responsible for the administration

and enforcement of all laws relating to the department including

rules implemented by the department but may delegate those

responsibilities as permitted by board rule or general law.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a), eff. Aug.

26, 1991.

Sec. 493.007. PERSONNEL. (a) The executive director shall

develop an intraagency career ladder program. The program shall

require intraagency postings of all nonentry level positions

concurrently with any public postings.

(b) The executive director shall develop a system of annual

performance evaluations. All merit pay for department employees

must be based on the system established under this subsection.

(c) The executive director or the executive director's designee

shall prepare and maintain a written policy statement that

implements a program of equal employment opportunity to ensure

that all personnel decisions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies related to

recruitment, evaluation, selection, training, and promotion of

personnel that show the intent of the department to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

department's personnel is in accordance with state and federal

law and reasonable methods to achieve compliance with state and

federal law.

(d) A policy statement must:

(1) be updated at least annually;

(2) be reviewed by the state Commission on Human Rights for

compliance with Subsection (c)(1); and

(3) be filed with the governor's office.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a), eff. Aug.

26, 1991. Amended by Acts 1999, 76th Leg., ch. 1188, Sec. 1.10,

eff. Sept. 1, 1999.

Sec. 493.0071. EMPLOYEE EXIT INTERVIEWS. (a) The department

shall adopt a policy that provides for an exit interview of each

institutional division employee who terminates employment with

the department. Employee participation in the interview process

is voluntary, and the department is not required to conduct an

exit interview of an employee who is terminated against the

employee's will.

(b) The department shall encourage the employee to state in the

employee's own words the reasons for which the employee is

terminating employment.

(c) The department shall analyze responses to interviews

conducted under this section on the basis of the responding

employees' age, gender, race or ethnicity, years of service,

rank, and duty locations.

Added by Acts 2001, 77th Leg., ch. 1089, Sec. 1, eff. Sept. 1,

2001.

Sec. 493.008. AUDIT BY STATE AUDITOR. The financial

transactions of the department are subject to audit by the state

auditor in accordance with Chapter 321, and the state auditor

shall include in the audit report a review of the department's

employment practices to ensure that they conform with state law

and department policies regarding nepotism.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a), eff. Aug.

26, 1991.

Sec. 493.0082. DISPOSITION OF CERTAIN FINANCIAL ASSETS. (a)

All money and other financial assets collected or received by the

department shall be deposited:

(1) in the general revenue fund of the state treasury;

(2) in trust with the comptroller; or

(3) in a local bank account on approval by the comptroller.

(b) For purposes of this section, a financial asset collected or

received by the department includes:

(1) an asset held outside the state treasury; or

(2) an asset held in trust by the department, such as money held

in an inmate or employee trust account or in an education and

recreation account.

Added by Acts 1997, 75th Leg., ch. 490, Sec. 4, eff. Sept. 1,

1997.

Sec. 493.0083. PROGRAM EVALUATION CAPABILITY. The department

shall maintain a program evaluation capability separate from the

programs and services division to determine the effectiveness of

rehabilitation and reintegration programs and services provided

to inmates and other offenders under the jurisdiction of the

department.

Added by Acts 1997, 75th Leg., ch. 1360, Sec. 3, eff. Sept. 1,

1997. Renumbered from Sec. 493.0082 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(44), eff. Sept. 1, 1999.

Sec. 493.009. SUBSTANCE ABUSE FELONY PUNISHMENT FACILITIES. (a)

The department shall establish a program to confine and treat:

(1) defendants required to participate in the program under

Section 14, Article 42.12, Code of Criminal Procedure; and

(2) individuals referred for treatment as part of a drug court

program established under Chapter 469, Health and Safety Code, or

a similar program created under other law.

(a-1) The board by rule may modify requirements imposed by this

section and Article 42.12, Code of Criminal Procedure, as

necessary to properly treat individuals who are not participating

in the program as a condition of community supervision.

(b) The board shall adopt criteria to determine the suitability

of candidates for participation in the program. The department

and the Texas Commission on Alcohol and Drug Abuse shall jointly

develop methods of screening and assessing defendants required to

participate in the program under Section 14, Article 42.12, Code

of Criminal Procedure, to determine their need for specific types

of treatment for alcohol or drug abuse problems.

(c) The program for persons required to participate in the

program under Section 14, Article 42.12, Code of Criminal

Procedure, must consist of treatment programs that may vary in

time from 90 days to 12 months.

(d) The program for persons required to participate in the

program under Section 14, Article 42.12, Code of Criminal

Procedure, provided under this section must contain highly

structured work, education, and treatment schedules, a clearly

delineated authority structure, and well-defined goals and

guidelines. The department shall establish a graded system of

rewards and sanctions for defendants who participate in the

program, but a defendant required to participate in the program

under Section 14, Article 42.12, Code of Criminal Procedure, is

not entitled to earn awards of time for good conduct. A qualified

professional, at least every 60 days, must perform an evaluation

on a defendant that determines the defendant's treatment progress

and institutional behavior. Not later than three days after the

date on which a four-month evaluation is performed, the qualified

professional shall establish a tentative release date for the

defendant, notify the sentencing court of that fact, and include

with the notice a copy of the four-month evaluation. The

qualified professional immediately shall notify the court if the

professional determines the defendant's conduct requires a

revision of the tentative release date.

(e) The department shall employ or contract with qualified

professionals to implement the program for persons required to

participate in the program under Section 14, Article 42.12, Code

of Criminal Procedure. For purposes of this subsection, a

"qualified professional" is a person who:

(1) is a licensed chemical dependency counselor;

(2) is a licensed social worker who has at least two years of

experience in chemical dependency counseling; or

(3) is a licensed professional counselor, physician, or

psychologist and who has at least two years of experience in

chemical dependency counseling.

(f)(1) The department shall adopt rules of conduct for persons

required to participate in the program under Section 14, Article

42.12, Code of Criminal Procedure, or required to participate in

the program following modification of community supervision or

parole.

(2) If the qualified professional with primary responsibility

for treating a defendant and the individual in charge of security

in the facility in which the defendant is housed jointly

determine that the defendant is not complying with the rules or

is medically or psychologically unsuitable for the program, they

shall notify the department of that fact.

(3) The department, immediately on receiving notice, shall

request the sentencing court to reassume custody of the defendant

if the defendant was required to participate in the program under

Section 14, Article 42.12, Code of Criminal Procedure, or

required to participate in the program following modification of

community supervision. The court shall reassume custody before

the 12th day after the date on which the department notifies the

court. If the court revokes the defendant's community

supervision, the admission of the defendant to the institutional

division is an admission for which the department must account in

the scheduled admissions policy established under Section

499.071.

(4) The department, immediately on receiving notice, shall

request the pardons and paroles division to reassume custody of

the defendant if the defendant was required to participate in the

program following modification of parole. The pardons and paroles

division shall immediately take action in accordance with

established policies and procedures of the Board of Pardons and

Paroles to remove the defendant from the program. If a parole

panel revokes the defendant's parole, the admission of the

defendant to the institutional division is an admission for which

the department must account in the scheduled admissions policy

established under Section 499.071.

(5) If the defendant was transferred to the facility from a

county jail under Subsection (l), the department shall return the

defendant to the county jail.

(6) A court's recommendation that a defendant be placed in a

program created under this section does not give the court the

power to hold the department or any officer or employee of the

department in contempt of court for failure to adhere to that

recommendation.

(g) The department shall provide beds for the purpose of

operating the program for persons required to participate in the

program under Section 14, Article 42.12, Code of Criminal

Procedure, as amended by Chapter 900, Acts of the 73rd

Legislature, Regular Session, 1993, except that the beds may also

be used to house the following categories of persons:

(1) persons transferred under Subchapter A, Chapter 499, and

Section 508.118;

(2) persons whose community supervision or parole has been

modified;

(3) defendants confined in county jails awaiting transfer to the

institutional division; and

(4) inmates participating in the program described by Section

501.0931.

(h) On and after the date persons are required under Section 14,

Article 42.12, Code of Criminal Procedure, to participate in the

program established under this section, the department shall give

priority to housing those persons over the categories of persons

described by Subsections (g)(1)-(4).

(i) The department shall make quarterly reports to the

Legislative Criminal Justice Board that show the ratio of persons

in beds reserved under Subsection (g) who have been required to

participate in the program under Section 14, Article 42.12, Code

of Criminal Procedure, to persons in those beds who have been

sent to the facilities by other methods.

(j) The department shall recover from a program participant the

cost to the department of providing treatment, to the extent the

participant has insurance that covers the treatment or is

otherwise able to pay for the treatment.

(k) It is the intent of the legislature that facilities

established under this section be used primarily to house persons

required to participate in the program under Section 14, Article

42.12, Code of Criminal Procedure, except that if treatment beds

are empty, this subsection does not prohibit the department from

using those empty beds to treat the categories of persons listed

in Subsection (g).

(l) The department shall identify defendants confined in county

jails who are awaiting transfer to the institutional division and

who because of their need for treatment of drug or alcohol

problems require transfer to a substance abuse felony punishment

facility. The department shall provide for the transportation of

the defendant to such a facility. If the board finds that a

county has failed to fully cooperate with the department in

evaluating defendants under this section, the board shall notify

the Commission on Jail Standards of that fact. On notice from the

board, the commission may reduce or suspend payments under

Subchapter F, Chapter 499, or may suspend the certification of

the county jail as provided by Section 511.012.

(m) Notwithstanding any other provision of this section, the

department is authorized to provide substance abuse felony

punishment facilities, not to exceed 500 beds, for newly provided

alcohol and drug abuse beds exclusively for persons whose

community supervision or parole has been modified.

(n) Except as otherwise provided by this subsection, the

department shall separate participants in the program created

under this section from inmates of the institutional division,

except at times determined necessary by the department for the

purpose of transportation or staging or for medical or security

reasons. The department may commingle participants in the program

created under this section with inmates in the program described

by Section 501.0931.

(o) Repealed by Acts 1995, 74th Leg., ch. 321, Sec. 1.113, eff.

Sept. 1, 1995.

(p) To the extent funds are available, the Criminal Justice

Policy Council, with the assistance of the Texas Commission on

Alcohol and Drug Abuse and the department, shall develop methods

to evaluate the processes used by the department in providing the

program and the level of success achieved by the program.

(q) The department not less often than every two years shall

determine whether the department should increase the number of

beds provided by the department for the operation of the program

for persons required to participate in the program under Section

14, Article 42.12, Code of Criminal Procedure, as amended by

Chapter 900, Acts of the 73rd Legislature, Regular Session, 1993.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 19.03, eff.

Oct. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 988, Sec.

3.01, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 321, Sec.

1.004 to 1.006, 1.113, eff. Sept. 1, 1995; Acts 1997, 75th Leg.,

ch. 165, Sec. 12.08, eff. Sept. 1, 1997; Acts 1997, 75th Leg.,

ch. 1269, Sec. 2, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch.

892, Sec. 22, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1139, Sec. 2, eff. June 18, 2005.

Sec. 493.010. CONTRACTS FOR MISCELLANEOUS HOUSING. The board,

for the temporary or permanent housing of inmates, may enter into

leases or contract with:

(1) public or private jails; or

(2) operators of alternative housing facilities.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 19.04, eff.

Oct. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 321, Sec.

1.007, eff. Sept. 1, 1995.

Sec. 493.011. CONSULTANT CONTRACTS FOR PRISON CONSTRUCTION. The

board may not contract for construction-related consulting

services to the board with an individual or firm if that

individual or firm is also under contract with the department to

provide construction management services for prison unit

construction.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 19.05, eff.

Oct. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 321, Sec.

1.008, eff. Sept. 1, 1995.

Sec. 493.012. HISTORICALLY UNDERUTILIZED BUSINESSES. (a) The

board and the department each shall make a good faith effort to

assist historically underutilized businesses to receive at least

30 percent of the total value of:

(1) each construction contract awarded for construction,

purchase of supplies, materials, services, and equipment that the

board and the department expect to make; and

(2) contracts awarded for operation, maintenance, or management.

(b) The board and the department each shall annually report to

the legislature and the governor on the level of historically

underutilized business participation in board and department

contracts. The report shall include:

(1) names and locations of the historically underutilized

businesses participating in contracts;

(2) types of services conducted by the historically

underutilized businesses participating in contracts;

(3) a description of the type of recruitment strategy used to

attract historically underutilized businesses; and

(4) recommendations for the improvement of historically

underutilized business opportunities with the board and the

department.

(c) In this section, "historically underutilized business"

means:

(1) a business entity formed for the purpose of making a profit

of which at least 51 percent is owned by one or more persons who

are socially disadvantaged because of their identification as

members of certain groups, including women, African Americans,

Hispanic Americans, Native Americans, and Asian Americans, who

have suffered the effects of discriminatory practices or similar

insidious circumstances over which they have no control; or

(2) a corporation formed for the purpose of making a profit in

which at least 51 percent of all classes of the shares of stock

or other equitable securities is owned by one or more persons

described by Subdivision (1). Those persons must have

proportionate interest in the control, operation, and management

of the corporation's affairs.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 19.06, eff.

Oct. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 988, Sec.

4.07, eff. Sept. 1, 1993.

Sec. 493.013. FEDERAL FUNDS COMMITTEE. (a) The board shall

ensure that the federal funds committee of the department

includes representatives of all divisions of the department that

may be able to assist the committee in identifying and qualifying

for additional federal funds, specifically including the offices

of the institutional division that manage agricultural and

industrial issues.

(b) The board shall require the committee to:

(1) maximize federal grant and entitlement funding available to

the state;

(2) submit biennially to the board a detailed report that

includes information on all federal grants and entitlements

identified and applied for by the committee and the results of

the applications; and

(3) work in conjunction with the Office of State-Federal

Relations and the Texas Department of Human Services to

investigate the applicability of:

(A) the national school lunch program to inmates who are

pursuing a primary or secondary education while confined in the

institutional division; and

(B) the food stamp program administered under Chapter 33, Human

Resources Code, to inmates who are confined and treated in

substance abuse felony punishment facilities.

Added by Acts 1993, 73rd Leg., ch. 238, Sec. 1.01, eff. May 22,

1993.

Sec. 493.014. APPLICABILITY OF CERTAIN GRIEVANCE PROCEDURES. A

grievance procedure of the department or a division of the

department, including the procedure established under Section

501.008, applies to a grievance of an inmate or other person

under the custody or control of the department relating to a rule

or internal procedure of the board or department.

Added by Acts 1993, 73rd Leg., ch. 988, Sec. 9.02, eff. Sept. 1,

1993. Renumbered from Government Code Sec. 493.013 by Acts 1995,

74th Leg., ch. 76, Sec. 17.01(15), eff. Sept. 1, 1995.

Sec. 493.0145. IDENTIFICATION OF INMATES SUBJECT TO ARREST

WARRANT. Before an inmate is discharged or is released on parole

or mandatory supervision from the department, the department

shall conduct a criminal history record check to determine

whether the inmate is the subject of an arrest warrant. In

conducting the criminal history record check, the department

shall allow sufficient time for compliance with any requirements

related to notifying the proper authorities of the inmate's

discharge or release and, if necessary, processing a demand for

extradition of the inmate.

Added by Acts 1999, 76th Leg., ch. 205, Sec. 1, eff. Sept. 1,

1999.

Sec. 493.015. IDENTIFICATION OF DEPORTABLE ALIENS. (a) In this

section, "illegal criminal alien" means an alien who has been

convicted of a felony and is in the custody of the state and who:

(1) entered the United States without inspection or at any time

or any place other than as designated by the United States

Attorney General;

(2) was admitted as a nonimmigrant and, before the date of the

commission of the crime, had failed to maintain the nonimmigrant

status under which the alien was admitted or to which it was

changed under Section 248, Immigration and Nationality Act (8

U.S.C. Section 1258), or to comply with the conditions of the

alien's status; or

(3) is a Marielito Cuban as defined in Section 501, Immigration

Reform and Control Act of 1986 (8 U.S.C. Section 1365).

(b) The department shall identify those inmates who are

imprisoned in the institutional division or confined in a

transfer facility, a substance abuse treatment facility, a state

jail felony facility, or a county jail awaiting transfer to the

institutional division and for whom the department is unable to

reasonably ascertain whether or not the person is an illegal

criminal alien.

(c) In attempting to ascertain whether an inmate is an illegal

criminal alien, the department may take into account a statement

of noncitizenship made to the department by the inmate or any

information in the criminal history record information maintained

on the inmate, including information developed in presentence

investigation reports that may reflect place of birth,

registration with the Social Security Administration, or work

history.

(d) The department shall promptly notify the United States

Immigration and Naturalization Service of any inmate determined

by the department to be an illegal criminal alien and request the

assistance of the Immigration and Naturalization Service, if

necessary, in determining whether or not the person is an illegal

criminal alien.

(e) The department shall promptly notify the criminal justice

division of the governor's office of any inmate determined by the

department or by the Immigration and Naturalization Service to be

an illegal criminal alien, and the criminal justice division of

the governor's office shall apply to the federal government for

any funds due the state for criminal justice costs incurred with

respect to an illegal criminal alien.

(f) Federal funds received for criminal justice costs incurred

with respect to an illegal criminal alien shall be deposited to

the credit of the general revenue fund.

(g) The department shall cooperate with the Immigration and

Naturalization Service in implementing an efficient system for

the deportation of illegal criminal aliens on completion of the

inmates' sentences or release of the inmates on parole or

mandatory supervision. The department shall consider:

(1) designating facilities or units within the department as

central locations to hold inmates who are illegal criminal aliens

for the period immediately preceding release on parole or

mandatory supervision; and

(2) providing two-way closed circuit communications systems and

other technology that will assist the state and the federal

government in ensuring the timely and efficient deportation of

illegal criminal aliens on the release of those aliens from

imprisonment or confinement under the authority of the

department.

Added by Acts 1995, 74th Leg., ch. 85, Sec. 1, eff. May 16, 1995.

Sec. 493.0151. DYNAMIC RISK ASSESSMENT OF SEX OFFENDERS. (a)

For purposes of this section, "sexual offense" means a criminal

offense the conviction of which requires a person to register as

a sex offender under Chapter 62, Code of Criminal Procedure.

(b) Before an inmate who is serving a sentence for a sexual

offense is discharged or is released on parole or mandatory

supervision from the department, the department shall use the

dynamic risk assessment tool developed by the Council on Sex

Offender Treatment under Section 110.164, Occupations Code, to

assign the inmate a risk level of low, medium, or high.

(c) The department shall conduct the risk assessment required by

this section in addition to any other risk assessment the

department is required to conduct.

Added by Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 16, eff. June 15, 2007.

Sec. 493.0155. PROPER IDENTIFICATION OF INMATES USING ALIAS. On

receipt of information from the Department of Public Safety under

Article 60.19, Code of Criminal Procedure, that a person's

identifying information may have been falsely used by an inmate

as the inmate's identifying information, regardless of whether

the inmate is in the custody of the department, is serving a

period of supervised release, or has been discharged, the

department shall:

(1) make a reasonable effort to identify the inmate's actual

identity; and

(2) take action to ensure that any information maintained in the

department's records and files regarding the inmate reflects the

inmate's use of the person's identity as a stolen alias and

refers to available information concerning the inmate's actual

identity.

Added by Acts 2003, 78th Leg., ch. 339, Sec. 6, eff. Sept. 1,

2003.

Sec. 493.016. INFORMATION OF PUBLIC INTEREST; COMPLAINTS. (a)

The department shall prepare information of public interest

describing the functions of the department and the procedures by

which complaints are filed with and resolved by the department.

The department shall make the information available to the

general public and appropriate state agencies.

(b) The department shall establish methods by which interested

persons are notified of the name, mailing address, and telephone

number of the department for the purpose of directing complaints

to the department.

(c) The department shall keep an information file on each

written complaint filed with the department by a member of the

general public that relates to the operations of the department.

The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the department;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

agency closed the file without taking action other than to

investigate the complaint.

(d) The department shall provide a written copy of the

department's policies and procedures relating to complaint

investigation and resolution to:

(1) all department employees; and

(2) each person filing a complaint.

(e) The department, at least quarterly until final disposition

of the complaint, shall notify the person filing the complaint of

the status of the investigation unless the notice would

jeopardize an undercover investigation.

Added by Acts 1995, 74th Leg., ch. 321, Sec. 1.010, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1188, Sec. 1.11, eff.

Sept. 1, 1999.

Sec. 493.017. REPORTS ON SEX OFFENDER TREATMENT. (a) A sex

offender correction program that provides counseling sessions for

a sex offender under Section 13B, Article 42.12, Code of Criminal

Procedure, shall report to the community supervision and

corrections department officer supervising the offender, not

later than the 15th day of each month, the following information

about the offender:

(1) the total number of counseling sessions attended by the sex

offender during the preceding month; and

(2) if during the preceding month the sex offender terminates

participation in the program before completing counseling, the

reason for the sex offender's termination of counseling.

(b) A sex offender correction program that provides counseling

sessions for a sex offender under Section 508.187 shall report to

the parole officer supervising the offender, not later than the

15th day of each month, the following information about the

offender:

(1) the total number of counseling sessions attended by the sex

offender during the preceding month; and

(2) if during the preceding month the sex offender terminates

participation in the program before completing counseling, the

reason for the sex offender's termination of counseling.

(c) A sex offender correction program that provides counseling

sessions for a child under Section 54.0405, Family Code, shall

report to the local juvenile probation department supervising the

child, not later than the 15th day of each month, the following

information about the child:

(1) the total number of counseling sessions attended by the

child during the preceding month; and

(2) if during the preceding month the child terminates

participation in the program before completing counseling, the

reason for the child's termination of counseling or that the

reason for the termination of counseling is unknown.

(d) A sex offender correction program that provides counseling

sessions for a child who is released under supervision under

Section 61.0813, Human Resources Code, shall report to the Texas

Youth Commission, not later than the 15th day of each month, the

following information about the child:

(1) the total number of counseling sessions attended by the

child during the preceding month; and

(2) if during the preceding month the child terminates

participation in the program before completing counseling, the

reason for the child's termination of counseling or that the

reason for the termination of counseling is unknown.

Added by Acts 1995, 74th Leg., ch. 256, Sec. 5, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 12.09, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 669, Sec. 4, eff. Sept.

1, 1997.

Sec. 493.018. CARE OF TERMINALLY ILL INMATES. (a) The

department may provide direct hospice services for terminally ill

inmates and defendants confined in facilities operated by the

department or may contract with a licensed hospice for the

provision of those services. Hospice services established by the

department shall meet licensure standards established under

Chapter 142, Health and Safety Code, except for those standards

which are determined to be in conflict with security

considerations in the institutional setting.

(b) In this section, "hospice" and "hospice services" have the

meanings assigned to those terms by Section 142.001, Health and

Safety Code.

Added by Acts 1995, 74th Leg., ch. 769, Sec. 1, eff. Sept. 1,

1995. Renumbered from Government Code Sec. 493.014 by Acts 1997,

75th Leg., ch. 165, Sec. 31.01(39), eff. Sept. 1, 1997.

Sec. 493.019. ENFORCEMENT OFFICERS. The inspector general may

appoint employees who are certified by the Commission on Law

Enforcement Officer Standards and Education as qualified to be

peace officers to serve under the direction of the inspector

general and assist the inspector general in performing the

enforcement duties of the department.

Added by Acts 1995, 74th Leg., ch. 321, Sec. 1.009, eff. Sept. 1,

1995. Renumbered from Government Code Sec. 493.015 by Acts 1997,

75th Leg., ch. 165, Sec. 31.01(40), eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1172, Sec. 2, eff. June 15, 2007.

Sec. 493.0191. ADMINISTRATIVE SUBPOENAS. (a) The inspector

general may issue an administrative subpoena to a communications

common carrier or an electronic communications service provider

to compel the production of the carrier's or service provider's

business records that:

(1) disclose information about:

(A) the carrier's or service provider's customers; or

(B) users of the services offered by the carrier or service

provider; and

(2) are material to a criminal investigation of an escape or a

potential escape or a violation of Section 38.11, Penal Code.

(b) In this section:

(1) "Communications common carrier" means a person that:

(A) for a fee, provides directly to the public or to certain

members of the public the ability to transmit between or among

points specified by the person who uses that ability, regardless

of the technology used, information of the person's choosing

without change in the form or content of the information

transmitted; or

(B) a provider that bills customers for services described by

Paragraph (A).

(2) "Electronic communications service provider" means a service

provider that provides to users of the service the ability to

send or receive wire or electronic communications, as those terms

are defined by Article 18.20, Code of Criminal Procedure.

Added by Acts 2009, 81st Leg., R.S., Ch.

395, Sec. 1, eff. September 1, 2009.

Sec. 493.020. SEAL OF DEPARTMENT. (a) The department shall use

an official seal to certify documents received by the department

under Sections 8(a) and (c), Article 42.09, Code of Criminal

Procedure.

(b) The official seal must contain an engraved, five-pointed

star in the center with the words "Texas Department of Criminal

Justice" around the margin.

Added by Acts 1995, 74th Leg., ch. 321, Sec. 1.011, eff. Sept. 1,

1995. Renumbered from Government Code Sec. 493.017 by Acts 1997,

75th Leg., ch. 165, Sec. 31.01(41), eff. Sept. 1, 1997.

Sec. 493.021. ELECTRONIC CREATION AND TRANSMISSION OF DOCUMENTS.

(a) If a statute requires the department to create a document,

the department through electronic means may create and maintain

the information that would otherwise be contained in a paper

document. If a statute requires the department to provide a

receipt, signature, or seal as evidence of creating a document,

the department may develop and use an electronic identifier, and

when used by the department, the identifier has the same force

and effect as the use of a receipt, signature, or seal.

(b) If a statute requires a person to submit a document to the

department, the department may accept the document in paper form

or may accept an electronic transmission of the information

otherwise contained in the paper document.

(c) If a statute requires the department to provide a receipt,

signature, or seal as evidence of delivery of a document, and if

the department has received an electronic transmission in lieu of

accepting the document in paper form, the department may transmit

electronically evidence of delivery. The department may use the

electronic identifier developed under Subsection (a), and when

used by the department, the identifier has the same force and

effect as the use of a receipt, signature, or seal.

(d) This section does not authorize the department to require

that a person submitting information to the department submit the

information electronically.

Added by Acts 1999, 76th Leg., ch. 202, Sec. 1, eff. May 24,

1999.

Sec. 493.022. POLYGRAPH EXAMINATION. An employee of the

department who is the subject of a written complaint made by or

filed with the department may not be suspended, discharged, or

subjected to any other form of employment discrimination by the

department because the employee refuses to take a polygraph

examination.

Added by Acts 1997, 75th Leg., ch. 367, Sec. 1, eff. Sept. 1,

1997.

Sec. 493.023. CHARITABLE FUND-RAISING. (a) Under policies

established by the department, a department employee may

participate in fund-raising activities conducted on department

property on the employee's own time for the benefit of an

eligible charitable organization. The department shall adopt

policies under this section which address:

(1) minimum qualifications of eligible charitable organizations;

(2) limitations on the use of funds;

(3) handling and distribution of the proceeds of fund-raising

activity to eligible charitable organizations located in the

county where the fund-raising takes place; and

(4) ensuring that participation in fund-raising is voluntary and

not coercive.

(b) Funds collected under this section are not subject to

Section 404.094.

(c) This section does not affect the department's participation

in the state employees charitable campaign under Subchapter H,

Chapter 659.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 1.12, eff. Sept. 1,

1999.

Sec. 493.024. APPLICATION OF LAW RELATING TO FREE EXERCISE OF

RELIGION. For purposes of Chapter 110, Civil Practice and

Remedies Code, an ordinance, rule, order, decision, or practice

that applies to a person in the custody of a jail or other

correctional facility operated by or under a contract with the

department is presumed to be in furtherance of a compelling

governmental interest and the least restrictive means of

furthering that interest. The presumption may be rebutted.

Added by Acts 1999, 76th Leg., ch. 399, Sec. 4, eff. Aug. 30,

1999. Renumbered from Sec. 493.023 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(42), eff. Sept. 1, 2001.

Sec. 493.025. NOTIFICATION OF COURT OF RELEASE. On release of

an inmate who discharges the inmate's sentence or on release of

an inmate on parole or mandatory supervision, the department

promptly shall notify the clerk of the court in which the inmate

was convicted of that fact.

Added by Acts 1999, 76th Leg., ch. 541, Sec. 1, eff. Sept. 1,

1999. Renumbered from Sec. 493.023 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(42), eff. Sept. 1, 2001.

Sec. 493.026. CERTAIN INTERAGENCY COMMUNICATIONS PROHIBITED.

The department, regardless of available capacity in the program,

may not prohibit a parole panel from, or request a parole panel

to refrain from, requiring an inmate to participate in and

complete a treatment program operated by the department before

the inmate is released on parole.

Added by Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 17, eff. June 15, 2007.

Sec. 493.027. MANAGEMENT-EMPLOYEE MEETINGS. (a) The director

of the department may meet regularly with representatives of an

eligible state employee organization, as certified by the

comptroller under Section 403.0165, that represents department

employees in disciplinary or grievance matters to identify:

(1) department policies or practices that impair the efficient,

safe, and effective operation of department facilities; and

(2) issues that could lead to unnecessary conflicts between the

department and department employees and that could undermine

retention and recruitment of those employees.

(b) The director annually shall submit a report to the Criminal

Justice Legislative Oversight Committee on the outcome of any

meetings held under this section. The report must:

(1) be signed by the director and each representative of an

employee organization described by Subsection (a) that

participates in the meetings; and

(2) include a statement from each party regarding the impact of

the meetings on the recruitment and retention of department

employees and on employee morale.

Added by Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 18, eff. June 15, 2007.

Sec. 493.028. INSPECTOR GENERAL REPORT ON CRIMINAL OFFENSES.

(a) In this section, "special prosecution unit" means the

special prosecution unit established under Subchapter E, Chapter

41.

(b) The inspector general of the department shall on a quarterly

basis prepare and deliver to the board of directors of the

special prosecution unit a report concerning any alleged criminal

offense concerning the department and described by Article

104.003(a), Code of Criminal Procedure, that occurred during the

preceding calendar quarter.

Added by Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 17, eff. June 8, 2007.

Renumbered from Government Code, Section 493.026 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(32), eff. September 1, 2009.

Sec. 493.029. LOCAL AND REGIONAL RELEASE AND DISCHARGE

PROCEDURE. (a) The department shall establish a procedure

through which an inmate being discharged from the department or

being released on parole or to mandatory supervision is

discharged or released, as applicable, from:

(1) the facility in which the inmate is serving the inmate's

sentence; or

(2) the facility designated as a regional release facility under

Subsection (b) that is nearest to the facility in which the

inmate is serving the inmate's sentence.

(b) The department shall designate six or more facilities

operated by the department as regional release facilities from

which an inmate being discharged from the department or being

released on parole or to mandatory supervision may be discharged

or released, as applicable, rather than being released under

Subsection (a)(1). If the department determines that discharging

or releasing an inmate under Subsection (a) is not in the best

interest of the inmate or would threaten the safety of the

public, the department may release the inmate from a regional

release facility designated under this subsection other than the

facility described by Subsection (a)(2).

Added by Acts 2009, 81st Leg., R.S., Ch.

445, Sec. 1, eff. September 1, 2009.



CHAPTER 494. INSTITUTIONAL DIVISION: POLICY, DIRECTOR, AND STAFF

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE G. CORRECTIONS

CHAPTER 494. INSTITUTIONAL DIVISION: POLICY, DIRECTOR, AND STAFF

Sec. 494.001. INSTITUTIONAL DIVISION MISSION. The mission of

the institutional division is to provide safe and appropriate

confinement, supervision, rehabilitation, and reintegration of

adult felons, and to effectively manage or administer

correctional facilities based on constitutional and statutory

standards.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a). Amended by

Acts 1995, 74th Leg., ch. 321, Sec. 1.012, eff. Sept. 1, 1995.

Sec. 494.002. DIRECTOR. (a) The director of the institutional

division may adopt policies governing the humane treatment,

training, education, rehabilitation, and discipline of inmates

and may arrange for the separation and classification of inmates

according to the inmates' sex, age, health, corrigibility, and

type of offense for which the inmate was sentenced to the

institutional division.

(b) In addition to a salary, the board shall provide the

director of the institutional division with a house and reimburse

the director for necessary expenses related to travel for the

institutional division.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1991. Renumbered from Sec. 493.001 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.013, eff. Sept. 1, 1995.

Sec. 494.003. DIRECTOR'S ACCOUNTS. (a) The department shall

keep a correct and accurate account of each financial transaction

involving the institutional division, including the receipt and

disbursement of money by the division. The department shall keep

an account of each institutional division unit, industry, and

farm, and for each person doing business with the division.

(b) The director of the institutional division or a designee of

the director shall provide a receipt for all money received by

the institutional division.

(c) The director of the institutional division may require

employees of the institutional division to make necessary reports

at stated intervals.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 493.002 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.014, eff. Sept. 1, 1995.

Sec. 494.004. DIRECTOR'S REPORTS. The director of the

institutional division shall make a complete report to the board

at each regular meeting of the board. The report must describe

the fiscal affairs of the institutional division and the

division's general fiscal condition. On January 1 of each year

the board shall require a complete inventory of institutional

division property. The inventory must contain a statement of the

book and the actual market value of each item listed in the

inventory and a statement of the fiscal condition of the

institutional division as of January 1. The board shall prepare a

sufficient number of copies of the inventory to make the

inventory generally available for public inspection.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 493.003 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991.

Sec. 494.007. EMPLOYEES' SALARIES, ROOM AND BOARD, MEDICAL CARE.

(a) Salaries of employees of the institutional division and the

provision of board, lodging, uniforms, and other provisions to

employees are as provided by the General Appropriations Act.

(b) The department, in preparing its biennial budget request,

shall review the rent charged department employees for

state-owned housing and the department's policy of providing

rent-free state-owned housing to certain employees. The

department, as part of the budget request, shall adjust the rent

charged employees as necessary to more closely reflect the market

value of the housing and shall adjust the list of employees

receiving rent-free housing if necessary to comply with the

General Appropriations Act, state law, or policies on rent-free

housing adopted by the Texas Department of Criminal Justice. If

the department determines that no adjustment in rent charged to

employees is necessary for a biennium, the department shall state

that fact in the department's budget request.

(c) Employees of the institutional division who are injured in

the line of duty are entitled to receive free medical care and

hospitalization from division doctors and the division hospital.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 493.008 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1993, 73rd Leg., ch. 238, Sec. 2.01, eff. May 22, 1993.

Sec. 494.008. DEPARTMENT EMPLOYEES: LIMITED LAW ENFORCEMENT

POWERS. (a) The executive director or the executive director's

designee may authorize employees of the department to transport

offenders and to apprehend escapees from any division of the

department. An employee acting under authority granted by the

executive director has the same powers and duties as a peace

officer under the laws of this state, except that the employee

may not act without receiving express orders from the executive

director or the executive director's designee, and may exercise

those powers and perform those duties throughout the state.

(b) The department may allow employees who are granted law

enforcement authority under this section to assist municipal,

county, state, or federal law enforcement officers if:

(1) the assistance is requested for an emergency situation that

presents an immediate or potential threat to public safety if

assistance is not received, including apprehending an escapee of

a municipal or county jail or privately operated or federal

correctional facility; and

(2) the department determines that the assistance will not

jeopardize the safety and security of the department and its

personnel.

(b-1) An employee who assists under Subsection (b) a law

enforcement officer in the performance of the officer's duties

has the same powers and duties as the officer requesting

assistance.

(c) An employee of the department may not enforce the laws of

this state relating to the prevention of misdemeanors and the

detention of persons who commit misdemeanors, including laws

regulating traffic and the use of state highways.

(d) An employee described by Subsection (a) may not be

considered a peace officer for any purposes other than those

specified under this section and is not required to be certified

by the Commission on Law Enforcement Officer Standards and

Education.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 493.009 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991; Acts 1993, 73rd

Leg., ch. 988, Sec. 1.04, eff. Sept. 1, 1993. Amended by Acts

1999, 76th Leg., ch. 322, Sec. 1, eff. May 29, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 19, eff. June 15, 2007.

Sec. 494.010. EMPLOYEES' POSSESSION AND USE OF TOBACCO PRODUCTS.

A rule adopted by the board that regulates the possession and

use of tobacco products by department employees must provide that

employees of the department are permitted to use tobacco products

during work hours at times and locations designated by the board.

In designating locations at which the use of tobacco products is

permitted, the board shall designate locations that:

(1) are at a sufficient distance from a place at which employees

regularly perform duties to ensure that no employee who abstains

from the use of tobacco products is physically affected by the

use of tobacco products at the location; and

(2) do not negatively affect the comfort or safety of any

employee or inmate.

Added by Acts 1997, 75th Leg., ch. 859, Sec. 1, eff. Sept. 1,

1997.

Sec. 494.011. ASSESSMENT OF UNIT DESIGN AND SECURITY SYSTEMS.

(a) In order to ensure that the institutional division is

managed effectively, the division not less than once every three

years shall assess the long-term administrative segregation and

maximum security needs of the division. The institutional

division shall report to the Legislative Criminal Justice Board

the results of each assessment made under this section not later

than one year after the assessment is completed.

(b) The institutional division shall include in the assessment:

(1) a feasibility study on the conversion of at least one

maximum security facility into a medium security facility;

(2) a review of the division's unit design prototypes to

determine whether the prototypes could be improved by:

(A) the use of new technologies;

(B) redesign of interiors and exteriors to improve visibility

within the prototypes; or

(C) the use of other cost-saving measures;

(3) a feasibility study on increased use of closed-circuit

camera technology, electronic perimeter detection technology, or

other electronic technology; and

(4) a review of any other issues the division determines are

relevant to the continued improvement and cost-effectiveness of

the system's security system.

(c) The institutional division shall include in the report to

the Legislative Criminal Justice Board required by Subsection (a)

with the results of the assessment:

(1) a description, with documentation, of the distribution of

levels of security within the institutional division;

(2) a comparison of the distribution of levels of security

within the division to the distribution of levels of security in

prisons in other states; and

(3) if there is a disparity between the distribution of levels

of security within the institutional division and that in prisons

in other states, a discussion of whether that disparity is in the

best interest of the institutional division.

Added by Acts 1993, 73rd Leg., ch. 238, Sec. 3.01, eff. May 22,

1993.

Sec. 494.012. MAINTENANCE STAFF. (a) The institutional

division shall evaluate the efficiency of the maintenance staff

of each unit of the division.

(b) The institutional division may assign a staff member to more

than one unit of the division to increase the efficiency of the

maintenance staff.

(c) The institutional division shall assign a maintenance staff

member to two or more units of the division if the division

determines that such an assignment is cost-effective.

(d) The institutional division may not employ an assistant unit

maintenance manager for a maintenance staff of a unit of the

division unless the division determines that the employment of an

assistant unit manager at that unit is cost-effective.

Added by Acts 1993, 73rd Leg., ch. 238, Sec. 4.01, eff. May 22,

1993. Amended by Acts 1995, 74th Leg., ch. 321, Sec. 1.015, eff.

Sept. 1, 1995.



CHAPTER 495. CONTRACTS FOR CORRECTIONAL FACILITIES AND SERVICES

GOVERNMENT CODETITLE 4. EXECUTIVE BRANCHSUBTITLE G. CORRECTIONSCHAPTER 495. CONTRACTS FOR CORRECTIONAL FACILITIES AND SERVICESSUBCHAPTER A. CONTRACTS WITH PRIVATE VENDORS AND COMMISSIONERS COURTSSec. 495.001. AUTHORITY TO CONTRACT. (a) The board may contract with a private vendor or with the commissioners court of a county for the financing, construction, operation, maintenance, or management of a secure correctional facility.(b) A facility operated, maintained, and managed under this subchapter by a private vendor or county must:(1) hold not more than an average daily population of 1,150 inmates;(2) comply with federal constitutional standards and applicable court orders; and(3) receive and retain, as an individual facility, accreditation from the American Correctional Association.(c) A facility authorized by this subchapter may be located on private land or on land owned by the state or a political subdivision of the state. The board may accept land donated for that purpose.(d) The population requirements imposed by Subsection (b)(1) do not apply to a facility that is under construction or completed before April 14, 1987.(e) The board shall give priority to entering contracts under this subchapter that will provide the institutional division with secure regionally based correctional facilities designed to successfully reintegrate inmates into society through preparole, prerelease, work release, and prison industries programs.(f) Notwithstanding Subsection (b)(1), a facility that before December 1, 1991, was operated, maintained, and managed under this subchapter by a private vendor or county may not hold more than an average daily population of 500 inmates, unless the commissioners court of the county in which the facility is located expresses in a resolution on the subject that the limit on population imposed by this subsection should not apply to the facility.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1, 1989. Renumbered from Sec. 494.001 and amended by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 2.01, eff. Dec. 1, 1991.Amended by: Acts 2007, 80th Leg., R.S., Ch. 601, Sec. 1, eff. June 15, 2007.

Sec. 495.002. INMATES. The institutional division may confine only minimum or medium security inmates in a facility authorized by this subchapter. An inmate confined in a facility authorized by this subchapter remains in the legal custody of the institutional division .

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1, 1989. Renumbered from Sec. 494.002 and amended by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991.

Sec. 495.003. CONTRACT PROPOSALS; QUALIFICATIONS AND STANDARDS. (a) The board may not award a contract under this subchapter unless the board requests proposals and receives a proposal that meets or exceeds, in addition to requirements specified in the request for proposals, the requirements specified in Subsections (b), (c), and (d).(b) A person proposing to enter a contract with the board under this subchapter must demonstrate:(1) the qualifications and the operations and management experience to carry out the terms of the contract; and(2) the ability to comply with the standards of the American Correctional Association and with specific court orders.(c) In addition to meeting the requirements specified in the requests for proposals, a proposal must:(1) provide for regular, on-site monitoring by the institutional division;(2) acknowledge that payment by the state is subject to the availability of appropriations;(3) provide for payment of a maximum amount per biennium;(4) offer a level and quality of programs at least equal to those provided by state-operated facilities that house similar types of inmates and at a cost that provides the state with a savings of not less than 10 percent of the cost of housing inmates in similar facilities and providing similar programs to those types of inmates in state-operated facilities;(5) permit the state to terminate the contract for cause, including as cause the failure of the private vendor or county to meet the conditions required by this subchapter and other conditions required by the contract;(6) provide that cost adjustments may be made only once each fiscal year, to take effect at the beginning of the next fiscal year;(7) have an initial contract term of not more than three years, with an option to renew for additional periods of two years;(8) if the proposal includes construction of a facility, contain a performance bond approved by the board that is adequate and appropriate for the proposed contract;(9) provide for assumption of liability by the private vendor or county for all claims arising from the services performed under the contract by the private vendor or county;(10) provide for an adequate plan of insurance for the private vendor or county and its officers, guards, employees, and agents against all claims, including claims based on violations of civil rights arising from the services performed under the contract by the private vendor or county;(11) provide for an adequate plan of insurance to protect the state against all claims arising from the services performed under the contract by the private vendor or county and to protect the state from actions by a third party against the private vendor or county, its officers, guards, employees, and agents as a result of the contract;(12) provide plans for the purchase and assumption of operations by the state in the event of the bankruptcy of the private vendor or inability of the county to perform its duties under the contract; and(13) contain comprehensive standards for conditions of confinement.(d) Before the commissioners court of a county proposes to enter into a contract under this subchapter, the commissioners court of the county must receive the written approval of the sheriff of the county. A sheriff may not unreasonably withhold written approval under this subsection. A correctional facility provided by a county under this subchapter is subject to the same standards and requirements as a correctional facility provided by a private vendor.(e) The Legislative Budget Board determines the costs and cost savings under Subsection (c)(4) and may consider any relevant factor, including additional costs to the state for providing the same service as a private vendor or county, indirect costs properly allocable to either the state or the private vendor or county, and continuing costs to the state directly associated with the contract.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1, 1989. Renumbered from Sec. 494.003 and amended by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 2.03, eff. Dec. 1, 1991.

Sec. 495.004. LIMITATION ON AUTHORITY OVER INMATES. A private vendor or county operating under a contract authorized by this subchapter may not:(1) compute inmate release and parole eligibility dates;(2) award good conduct time;(3) approve an inmate for work, medical, or temporary furlough or for preparole transfer; or(4) classify an inmate or place an inmate in less restrictive custody than the custody ordered by the institutional division.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1, 1989. Renumbered from Sec. 494.004 and amended by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991.

Sec. 495.005. CIVIL LIABILITY. A private vendor operating under a contract authorized by this subchapter may not claim sovereign immunity in a suit arising from the services performed under the contract by the private vendor or county. This section does not deprive the private vendor or the state of the benefit of any law limiting exposure to liability, setting a limit on damages, or establishing a defense to liability.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01 eff. Sept. 1, 1989. Renumbered from Sec. 494.005 by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991.

Sec. 495.006. CONVERSION OF FACILITY. The board may not convert a facility into a correctional facility operated by a private vendor or by a county if, before April 14, 1987, the facility is:(1) operated as a correctional facility by the board; or(2) being constructed by the board for use as a correctional facility.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1, 1989. Renumbered from Sec. 494.006 by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991.

Sec. 495.007. LIMITATION. The board may not enter into contracts under this subchapter for more than 5,580 beds.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 2.02, eff. Dec. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 238, Sec. 6.01, eff. May 22, 1993; Acts 1999, 76th Leg., ch. 1188, Sec. 1.13, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 601, Sec. 2, eff. June 15, 2007.

Sec. 495.008. AUDITING AND MONITORING CONTRACTS. (a) The department shall develop a comprehensive methodology for enhanced auditing and monitoring of all facilities operated under contract with the department that house inmates of the department and releasees under the supervision of the department. To achieve this objective, the department shall first review existing auditing, monitoring, and oversight capabilities of the department to determine what further procedures and resources are necessary to achieve this goal.(b) The department shall ensure that all new and renewed contracts described by Subsection (a) include:(1) a provision that the department or a designee of the department may conduct periodic contract compliance reviews, without advance notice, to monitor vendor performance;(2) minimum acceptable standards of performance prescribed by the department that include provisions regarding the health, safety, and welfare of inmates and releasees;(3) a provision that if a review determines that a vendor is not in compliance with the contract, the department may require that the vendor's per diem compensation be withheld until the vendor meets contract requirements or the vendor is replaced;(4) a provision requiring a vendor not in compliance with the contract to implement a plan of corrective action approved by the department; and(5) a provision under which the state is indemnified for costs of litigation and for any damages in lawsuits alleging that the health, safety, or welfare of an inmate or releasee in a contract facility is not protected.(c) The department shall complete at least one enhanced audit for each facility described by Subsection (a), without regard to whether the facility is operated by a public or private vendor. The enhanced audit must include an enhanced contract compliance review of any vendors hired by a community supervision and corrections department to operate a facility.(d) The department, in conjunction with an advisory committee composed of state officials and private officials from within the industry, shall adopt rules to implement the requirements of this section.(e) The department shall develop an appeals process, incorporated by reference into all new and renewed contracts, under which a vendor may appeal any imposed sanction under the contract, with the appeals process including the right to a formal hearing and a right to a final determination by the board.

Added by Acts 2001, 77th Leg., ch. 474, Sec. 5, eff. Sept. 1, 2001.

SUBCHAPTER B. MISCELLANEOUS CONTRACTS FOR CORRECTIONAL FACILITIES AND SERVICESSec. 495.021. LEASE-PURCHASE, INSTALLMENT CONTRACTS. (a) The board may contract with the commissioners court of a county to use, lease-purchase, purchase on an installment contract, or acquire in any other manner a secure correctional facility financed and constructed under the authority of the county. The contract must be subject to specific appropriative authority in the General Appropriations Act, and the facility must be managed by the institutional division.(b) A contract under this section is subject to review and approval by the Bond Review Board under the provisions of Chapter 1231 without regard to the amount or the duration of the contract.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1, 1989. Renumbered from Sec. 494.021 and amended by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.237, eff. Sept. 1, 2001.

Sec. 495.022. CONTRACTS WITH FEDERAL GOVERNMENT. (a) The board may contract with the federal government for the lease of any military base or other federal facility that is not being used by the federal government. (b) A facility leased under this section may be used by the institutional division for the purpose of housing inmates determined by the division to be minimum security inmates.(c) The board may not enter into a contract under this section unless funds have been appropriated specifically for the purpose of making payments on contracts authorized under this section.(d) The board shall attempt to enter into contracts authorized by this section that will provide the institutional division with facilities located in the various parts of the state.(e) A facility leased under this section by the board must comply with federal constitutional standards and applicable court orders.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1, 1989. Renumbered from Sec. 494.022 and amended by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991.

Sec. 495.023. CONTRACTS FOR DIAGNOSTIC AND EVALUATION SERVICES. (a) The institutional division shall request proposals and may award one contract to a private vendor or community supervision and corrections department to screen and diagnose, either before or after adjudications of guilt, persons who may be transferred to the division. The term of the contract may not be for more than two years. The institutional division shall award the contract if the division determines that:(1) the person proposing to enter into the contract can provide psychiatric, psychological, or social evaluations of persons who are to be transferred to the division;(2) the services provided will reduce the chances of misdiagnosis of mentally ill and mentally retarded persons who are to be transferred to the division, expedite the diagnostic process, and offer savings to the division;(3) the quality of services offered equals or exceeds the quality of the same services provided by the division; and(4) the state will assume no additional liability by entering into a contract for the services.(b) If the institutional division enters into the contract and during or at the end of the contract period determines that the diagnostic services performed under the contract are of a sufficient quality and are cost effective, the division shall submit requests for additional proposals for contracts and award one or more contracts in the same manner as provided by Subsection (a).

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1, 1989. Renumbered from Sec. 494.023 and amended by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991.

Sec. 495.024. RELEASE OF OUT-OF-STATE INMATES. A county or a municipality or a private vendor operating a correctional facility under a contract with a county under Subchapter F, Chapter 351, Local Government Code, or a municipality under Subchapter E, Chapter 361, Local Government Code, that enters into a contract with any entity to house in this state inmates convicted of offenses committed against the laws of another state of the United States must require as a condition of the contract that each inmate to be released from custody must be released in the sending state.

Added by Acts 1997, 75th Leg., ch. 175, Sec. 1, eff. May 21, 1997.

Sec. 495.025. CERTAIN COMMISSARY CONTRACTS; TASTE TESTS. (a) For the purchase of commissary food goods, the department may conduct a taste test as consideration for a bid award only if, to conduct the test, the department contracts with a private marketing vendor, a university, or another independent organization that is experienced in food product evaluation and taste tests.(b) In awarding a bid for commissary food goods for which a taste test is conducted, the department may use the taste test results as not more than 30 percent of the criteria used for the bid award.(c) A contract into which the department enters under Subsection (a) must require the vendor, university, or other organization, at the expense of the vendor, university, or organization, to annually re-conduct the taste test to ensure that the product meets the original specifications of the request for proposal that resulted in the department entering a contract for the tested product.

Added by Acts 2007, 80th Leg., R.S., Ch. 1308, Sec. 20, eff. June 15, 2007.

Sec. 495.026. PRODUCT BUNDLING, BULK PURCHASING, AND VENDOR DISCOUNTS. The department may provide for the practice of bundling products into categories to ensure savings through bulk purchasing, discounts for advance invoice payments, and online ordering.

Added by Acts 2007, 80th Leg., R.S., Ch. 1308, Sec. 20, eff. June 15, 2007.

Sec. 495.027. INMATE PAY TELEPHONE SERVICE. (a) The board shall request proposals from private vendors for a contract to provide pay telephone service to eligible inmates confined in facilities operated by the department. The board may not consider a proposal or award a contract to provide the service unless under the contract the vendor:(1) provides for installation, operation, and maintenance of the service without any cost to the state;(2) pays the department a commission of not less than 40 percent of the gross revenue received from the use of any service provided;(3) provides a system with the capacity to:(A) compile approved inmate call lists;(B) verify numbers to be called by inmates, if necessary;(C) oversee entry of personal identification numbers;(D) use a biometric identifier of the inmate making the call;(E) generate reports to department personnel on inmate calling patterns; and(F) network all individual facility systems together to allow the same investigative monitoring from department headquarters that is available at each facility;(4) provides on-site monitoring of calling patterns and customizes technology to provide adequate system security;(5) provides a fully automated system that does not require a department operator;(6) provides for periodic review by the state auditor of documents maintained by the vendor regarding billing procedures and statements, rate structures, computed commissions, and service metering;(7) ensures that a ratio of not greater than 30 eligible inmates per communication device is maintained at each facility;(8) ensures that no charge will be assessed for an uncompleted call and that the charge for local calls will not be greater than the highest rate for local calls for inmates in county jails; and(9) ensures that each eligible inmate or person acting on behalf of an eligible inmate may prepay for the service.(b) The board shall award a contract to a single private vendor to install, operate, and maintain the inmate pay telephone service. The initial term of the contract may not be less than seven years. The contract must provide the board with the option of renewing the contract for additional two-year terms.(c) The department shall transfer 50 percent of all commissions paid to the department by a vendor under this section to the compensation to victims of crime fund established by Subchapter B, Chapter 56, Code of Criminal Procedure, and the other 50 percent to the credit of the undedicated portion of the general revenue fund, except that the department shall transfer the first $10 million of the commissions collected in any given year under a contract awarded under this section to the compensation to victims of crime fund established by Subchapter B, Chapter 56, Code of Criminal Procedure. This section does not reduce any appropriation to the department.(d) Subject to board approval, the department shall adopt policies governing the use of the pay telephone service by an inmate confined in a facility operated by the department, including a policy governing the eligibility of an inmate to use the service. The policies adopted under this subsection may not unduly restrict calling patterns or volume and must allow for an average monthly call usage rate of eight calls, with each call having an average duration of not less than 10 minutes, per eligible inmate.(e) The department shall ensure that the inmate is allowed to communicate only with persons who are on a call list that is preapproved by the department. Except as provided by Subsection (f), the department shall ensure that all communications under this section are recorded and preserved for a reasonable period of time for law enforcement and security purposes. A recording under this subsection is excepted from disclosure under Chapter 552.(f) The department shall ensure that no confidential attorney-client communication is monitored or recorded by the department or any person acting on the department's behalf and shall provide to the vendor the name and telephone number of each attorney who represents an inmate to ensure that communication between the inmate and the attorney is not monitored or recorded.

Added by Acts 2007, 80th Leg., R.S., Ch. 100, Sec. 1, eff. May 15, 2007.Renumbered from Government Code, Section 495.025 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(33), eff. September 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1051, Sec. 12(a), eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1234, Sec. 1, eff. June 19, 2009.

Text of section effective on June 19, 2009, but only if a specific appropriation is provided as described by Acts 2009, 81st Leg., R.S., Ch. 643, Sec. 4, which states: This Act does not make an appropriation. This Act takes effect only if a specific appropriation for the implementation of the Act is provided in a general appropriations act of the 81st Legislature.Sec. 495.028. IMPLEMENTATION OF REENTRY AND REINTEGRATION PLAN. (a) The department may contract and coordinate with private vendors, units of local government, or other entities to implement the comprehensive reentry and reintegration plan developed under Section 501.092, including contracting to:(1) coordinate the supervision and services provided to offenders in correctional facilities with any supervision or services provided to offenders who have been released or discharged from the correctional facility;(2) provide offenders awaiting release or discharge with documents that are necessary after release or discharge, including identification papers, medical prescriptions, job training certificates, and referrals to services; and(3) provide housing and structured programs, including group homes for recovering substance abusers, through which offenders are provided services immediately following release or discharge.(b) To ensure accountability, any contract entered into under this section must contain specific performance measures that the department shall use to evaluate compliance with the terms of the contract.

Added by Acts 2009, 81st Leg., R.S., Ch. 643, Sec. 1, eff. June 19, 2009.



CHAPTER 496. LAND AND PROPERTY

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE G. CORRECTIONS

CHAPTER 496. LAND AND PROPERTY

SUBCHAPTER A. LAND

Sec. 496.001. ACQUISITION OF REAL PROPERTY. The board may

acquire real property through purchase, subject to specific

appropriative authority in the General Appropriations Act, or

through the acceptance of a gift, grant, or donation for a

facility.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 495.001 by Acts 1991, 72nd Leg., ch.

16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts 1995, 74th

Leg., ch. 321, Sec. 1.016, eff. Sept. 1, 1995.

Sec. 496.002. EMINENT DOMAIN. (a) The board has eminent domain

authority to condemn and acquire land if necessary to eliminate

security hazards, protect the life and property of citizens of

this state, or improve the efficiency, management, or operations

of the department.

(b) The exercise of the power of eminent domain by the board is

governed by Chapter 21, Property Code.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 495.002 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.017, eff. Sept. 1, 1995.

Sec. 496.0021. SALE OF DEPARTMENT REAL PROPERTY. (a) The board

may sell state-owned real property under the board's management

and control at the real property's fair market value. The General

Land Office shall negotiate and close a transaction under this

section on behalf of the board using procedures under Section

31.158(c), Natural Resources Code. Proceeds from the transaction

shall be deposited in the Texas capital trust fund.

(b) The board may authorize the sale of land directly to a local

government at fair market value without the requirement of a

sealed bid sale if the local government acquires the property for

use as a local correctional facility.

(c) The board shall authorize the sale of land directly to a

municipality at fair market value without the requirement of a

sealed bid sale if:

(1) the municipality seeking to acquire the land notifies the

department in writing of the municipality's desire to acquire the

land for municipal airport expansion;

(2) the land is located next to an active runway of a

municipally owned airport;

(3) the municipality is acquiring the land to expand municipal

airport facilities or supporting commercial operations for the

airport; and

(4) the department primarily uses the land for guard housing.

(d) After receiving the notice required by Subsection (c), the

board shall:

(1) obtain an appraisal of the land to be sold to the

municipality;

(2) request that the municipality provide the board with an

appraisal of the land to be sold; and

(3) determine whether a third appraisal by an appraiser mutually

selected by the department and municipality is necessary to

determine fair market value of the land to be sold.

(e) Within 18 months of receiving the notice required by

Subsection (c), the board shall finalize the sale of the land to

the municipality at fair market value.

(f) In determining the fair market value of land to be sold

under Subsection (c), the department shall consider the necessary

remediation that must be completed before the land can be used

for airport expansion. If a third appraisal is required under

Subsection (d), the fair market value is considered to be the

average of the three appraisals required under this section.

Added by Acts 1995, 74th Leg., ch. 215, Sec. 1, eff. Aug. 28,

1995; Acts 1995, 74th Leg., ch. 321, Sec. 1.018, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

25, Sec. 1, eff. May 12, 2009.

Sec. 496.003. LEASE OF REAL PROPERTY. (a) The board may lease

state-owned real property under the board's management and

control at the real property's fair market lease value. The

initial period of a lease under this section may not exceed 20

years. The lease may contain terms and conditions determined by

the board to be in the best interest of the department. Neither a

member of the board nor a person related to a member within the

second degree by affinity or within the third degree by

consanguinity, as determined under Subchapter B, Chapter 573, may

own an interest in an entity leasing real property under this

section.

(b) The department shall deposit in the general revenue fund to

the credit of a special account the proceeds of a lease entered

into under this section, after deducting expenses. The proceeds

may be used only for the payment of operating expenses of the

department. Sections 403.094 and 403.095 do not apply to the

dedication of lease proceeds under this subsection.

(c) The department shall notify taxing units authorized to

impose property taxes on land leased under this section that the

land has been leased. The department shall send a copy of the

lease by first class mail, return receipt requested, to each

taxing unit in which the land is located. The lessee is liable

for property taxes imposed on land leased under this section.

Added by Acts 1989, 72nd Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 495.003 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended as Sec.

495.003 by Acts 1991, 72nd Leg., ch. 561, Sec. 28, eff. Aug. 26,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(28),

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 321, Sec. 1.019,

eff. Sept. 1, 1995.

Sec. 496.0031. TRANSFER OF FACILITIES. (a) The department may

transfer a correctional facility to another agency of the state,

and the agency receiving the facility subsequently may transfer

the facility back to the department.

(b) A transfer under this section requires the agreement of the

board and the governing body of the agency receiving the

correctional facility or returning the correctional facility to

the department, both as to the identity of the facility to be

transferred and to the method of transfer.

(c) In this section, "transfer" means to convey title to, lease,

or otherwise convey the beneficial use of a correctional facility

and land appurtenant to the facility.

Added by Acts 1995, 74th Leg., ch. 312, Sec. 1, eff. June 5,

1995; Acts 1995, 74th Leg., ch. 321, Sec. 1.020, eff. June 7,

1995.

Sec. 496.0032. AGRICULTURAL LEASE. The board under terms

advantageous to the department may lease real property for use by

the department for agricultural purposes and lease fixtures and

appurtenances to the property.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 8.09, eff. Sept. 1,

1999.

Sec. 496.004. EASEMENTS. (a) The board may grant or lease

permanent or temporary right-of-way easements on department land

for:

(1) public highways, roads and streets, and ditches;

(2) electric lines and pipelines, including necessary wires,

pipes, poles, and other equipment used to transmit, convey, or

distribute water, electricity, gas, oil, or similar substances or

commodities;

(3) electrical substations; or

(4) the provision of utilities for the operation of facilities

of the department and roadways for access to facilities of the

department.

(b) The board may not grant or lease an easement unless the

board receives fair and adequate consideration. However, the

board may without consideration grant a state highway easement to

the Texas Department of Transportation, a roadway easement to a

county for connecting roads between state highways, easements to

utility providers for utilities to serve facilities of the

department, and roadway easements to a city or a county to

provide roadways for facilities of the department.

(c) A grant or lease must contain a full reservation of minerals

in and under the land. The board may impose other fair and

reasonable conditions, covenants, and provisions.

(d) The department shall deposit money received from a grant or

lease of easements and money received from damages to department

land in the general revenue fund to the credit of a special

account. Money received under this section may be used only for

the payment of operating expenses of the department. Sections

403.094 and 403.095 do not apply to the dedication of money under

this section.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 495.004 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1991, 72nd Leg., ch. 508, Sec. 1, eff. June 13, 1991; Acts 1995,

74th Leg., ch. 165, Sec. 22(37), eff. Sept. 1, 1995; Acts 1995,

74th Leg., ch. 321, Sec. 1.021, eff. Sept. 1, 1995.

Sec. 496.005. TAX EXEMPTION. (a) Property associated with a

facility described by Subsection (b) is exempt from taxation

during the time the property is used exclusively for the purposes

of the department.

(b) This section applies to:

(1) land in Anderson County owned by the state for the use and

benefit of the institutional division that is subject to a lease

granted by the board and a sublease entered into by the division

and the General Services Commission, on which is located the

correctional facility known as the Mark W. Michael Unit of the

Coffield Prison Farm; and

(2) a parcel of land in Anderson, Brazoria, Coryell, Houston,

Madison, or Walker County owned by the state for the use and

benefit of the institutional division that is subject to a lease

granted by the board and a sublease entered into by the division

and the General Services Commission, on which is located a trusty

camp facility.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 495.005 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.022, eff. Sept. 1, 1995.

Sec. 496.006. ROAD MAINTENANCE. (a) The department and the

Texas Department of Transportation may enter into and perform an

agreement or contract for the maintenance of a road in or

adjacent to a facility of the department.

(b) An agreement or contract entered into under this section and

payments made under the agreement or contract must conform with

the provisions of Chapter 771.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 495.006 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 165, Sec. 22(38), eff. Sept. 1, 1995; Acts

1995, 74th Leg., ch. 321, Sec. 1.023, eff. Sept. 1, 1995.

Sec. 496.007. LOCATION OF NEW FACILITIES. In determining the

location of a facility to be built, the department, in evaluating

the advantages and disadvantages of the proposed location, shall

consider whether the proposed location is:

(1) close enough to a county with 100,000 or more inhabitants to

provide access to services and other resources provided in such a

county;

(2) cost-effective with respect to its proximity to other

facilities of the department;

(3) close to an area that would facilitate release of inmates or

persons confined in state jail felony facilities to their area of

residence; and

(4) close to an area that provides adequate educational

opportunities and medical care.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 495.007 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.024, eff. Sept. 1, 1995.

SUBCHAPTER B. PURCHASING PROCEDURES; PROPERTY INSURANCE

Sec. 496.051. PURCHASING PROCEDURES. (a) The department shall

comply with any special purchasing procedures requiring

competitive review under Subtitle D, Title 10. The department

shall test the goods and services that it purchases in accordance

with Section 2155.069 and may enter into a contract with a

private or public entity to assist with testing.

(b), (c) Repealed by Acts 1997, 75th Leg., ch. 1409, Sec. 9, eff.

Sept. 1, 1997.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 495.051 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.025, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 165, Sec. 17.19(5), (12), eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 335, Sec. 1, eff. May 27, 1997;

Acts 1997, 75th Leg., ch. 1206, Sec. 24, eff. Sept. 1, 1997.

Sec. 496.0515. HAZARDOUS WASTE MANAGEMENT CONTRACTS. (a) The

competitive bidding contract procedures established by Chapters

2155-2158, do not apply to a contract awarded by the department

for:

(1) testing a solid waste or other substance to determine

whether the waste or other substance is a hazardous waste; or

(2) the transport, storage, treatment, or disposal of a

hazardous waste.

(b) The department shall promulgate procedures for the purpose

of purchasing under Subsection (a). The department shall file

copies of the procedures promulgated under this subsection with

the comptroller.

Added by Acts 1991, 72nd Leg., ch. 920, Sec. 1, eff. June 16,

1991. Amended by Acts 1995, 74th Leg., ch. 321, Sec. 1.026, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 17.192, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.53, eff. September 1, 2007.

Sec. 496.052. INSURANCE. (a) The board may purchase insurance

to protect the department from loss due to the damage, loss,

theft, or destruction of department aircraft.

(b) Insurance purchased by the board under this section must be

on a form approved by the State Board of Insurance.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 495.052 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.027, eff. Sept. 1, 1995.

SUBCHAPTER C. MANAGEMENT OF PROPERTY

Sec. 496.101. AUTOMATED INVENTORY AND MAINTENANCE SYSTEM. (a)

As funds are appropriated for that purpose, the department shall

establish for each facility of the department an automated

inventory and maintenance system that interacts with the

centralized computer system of the department.

(b) The system must maintain inventory records for parts and

supplies control, monitor preventive maintenance and warranty

schedules for equipment, estimate time standards for maintenance

jobs, and organize a work order control process.

Added by Acts 1993, 73rd Leg., ch. 238, Sec. 4.02, eff. Jan. 1,

1994. Amended by Acts 1995, 74th Leg., ch. 321, Sec. 1.028, eff.

Sept. 1, 1995.



CHAPTER 497. INDUSTRY AND AGRICULTURE; LABOR OF INMATES

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE G. CORRECTIONS

CHAPTER 497. INDUSTRY AND AGRICULTURE; LABOR OF INMATES

SUBCHAPTER A. TEXAS CORRECTIONAL INDUSTRIES

Sec. 497.001. TEXAS CORRECTIONAL INDUSTRIES; DEFINITIONS. (a)

Texas Correctional Industries is an office in the department.

(b) In this subchapter and Subchapter B:

(1) "Office" means Texas Correctional Industries.

(2) "Articles and products" includes services provided through

the use of work program participant labor.

(3) "Work program participant" means a person who:

(A) is an inmate confined in a facility operated by or under

contract with the department or a defendant or releasee housed in

a facility operated by or under contract with the department; and

(B) works at a job assigned by the office.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 496.001 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.029, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 1409, Sec. 1, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 1188, Sec. 1.14, 1.15, eff. Sept. 1, 1999.

Sec. 497.002. PURPOSE; IMPLEMENTATION. (a) The purposes of the

office are to implement this subchapter and Subchapter B to:

(1) provide work program participants with marketable job skills

to help reduce recidivism through a coordinated program of:

(A) job skills training;

(B) documentation of work history; and

(C) access to resources provided by Project RIO and the Texas

Workforce Commission, including access to resources provided

through assistance to local workforce development boards in

referring work program participants to the Project RIO employment

referral services provided under Section 306.002, Labor Code; and

(2) reduce department costs by providing products and articles

for the department and providing products or articles for sale on

a for-profit basis to the public or to agencies of the state or

political subdivisions of the state.

(b) To implement the purposes of the office, the department may

establish and operate a prison industries program at each

correctional facility that the department considers suitable for

such a program.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 496.002 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.030, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 1409, Sec. 1, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 1188, Sec. 1.16, eff. Sept. 1, 1999.

Sec. 497.003. ADVISORY COMMITTEE. (a) The board may establish

a prison industries advisory committee. If the board establishes

a prison industries advisory committee, the advisory committee

must be composed of nine members appointed by the board. In

appointing members under this subsection, the board shall appoint

persons who represent business and industry, including one member

of the board and other persons who are:

(1) local workforce development board members;

(2) members of recognized labor organizations; and

(3) members of the staff of the State Occupational Information

Coordinating Committee.

(b) Members of the advisory committee, if the advisory committee

is established, serve staggered three-year terms with the terms

of three members expiring February 1 of each calendar year.

(c) The prison industries advisory committee shall advise the

board on all aspects of prison industry operations and shall make

recommendations to the board on the effective use of prison

industries programs to assist work program participants in the

development of job skills necessary for successful reintegration

into the community after release from imprisonment.

(d) Expired.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 496.003 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1997, 75th Leg., ch. 1360, Sec. 4, eff. Sept. 1, 1997; Acts 1997,

75th Leg., ch. 1409, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th

Leg., ch. 1188, Sec. 1.17, eff. Sept. 1, 1999.

Sec. 497.004. LABOR, PAY. (a) The board may develop by rule

and the department may administer an incentive pay scale for work

program participants consistent with rules adopted by the board

under Subchapter C. Prison industries may be financed through

contributions donated for this purpose by private businesses

contracting with the department. The department shall apportion

pay earned by a work program participant in the same manner as is

required by rules adopted by the board under Section 497.0581.

(b) In assigning work program participants to available job

training positions in factories, the department shall consider

each participant's classification and availability for work. The

department shall give priority to work program participants

closest to release from imprisonment or supervision in making

assignment to those job training positions that provide the most

marketable skills.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 496.004 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 76, Sec. 5.95(109), eff. Sept. 1, 1995; Acts

1995, 74th Leg., ch. 321, Sec. 1.031, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 1360, Sec. 5, eff. Sept. 1, 1997; Acts 1997,

75th Leg., ch. 1409, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th

Leg., ch. 1188, Sec. 1.18, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1282, Sec. 4, eff. June 19, 2009.

Sec. 497.005. INDUSTRIAL RECEIPTS. The office may use money

appropriated to the office in amounts corresponding to receipts

from the sale of articles and products under this subchapter and

Subchapter B to purchase real property, erect buildings, improve

facilities, buy equipment and tools, install or replace

equipment, buy industrial raw materials and supplies, and pay for

other necessary expenses for the administration of this

subchapter and Subchapter B.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 496.005 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.032, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 1409, Sec. 1, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 1188, Sec. 1.19, eff. Sept. 1, 1999.

Sec. 497.006. CONTRACTS WITH PRIVATE BUSINESS. (a) To

encourage the development and expansion of prison industries, the

prison industries office may enter into necessary contracts

related to the prison industries program.

(b) With the approval of the board, the office may enter into a

contract with a private business to conduct a program on or off

property operated by the department. Except as provided by

Subsection (c), a contract entered into under this section must

comply with all requirements of the Private Sector/Prison

Industry Enhancement Certification Program operated by the Bureau

of Justice Assistance and authorized by 18 U.S.C. Section 1761.

In determining under Section 497.062 the number of participants

participating in private sector prison industries programs, the

department shall count the number of work program participants

participating in a program under a contract entered into under

this section. Not more than 700 work program participants may

participate in programs under contracts entered into under this

subsection.

(c) A contract for the provision of services under this section

must:

(1) be certified by the board as complying with all requirements

of the Private Sector/Prison Industry Enhancement Certification

Program operated by the Bureau of Justice Assistance and

authorized by 18 U.S.C. Section 1761, other than a requirement

relating to the payment of prevailing wages, so long as the

contract requires payment of not less than the federal minimum

wage;

(2) be certified by the board, under rules adopted under Section

497.059, that the contract would not cause the loss of existing

jobs of a specific type provided by any employer in this state;

and

(3) be approved by the board.

(d) Not more than 500 work program participants may participate

in programs under contracts entered into under Subsection (c).

(e) Section 497.058 does not apply to the payment of a work

program participant participating in a program under a contract

described by Subsection (c).

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 496.006 and amended by Acts 1991, 72nd

leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.033, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 1409, Sec. 1, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 1188, Sec. 1.20, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

752, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 21, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1282, Sec. 5, eff. June 19, 2009.

Sec. 497.007. GRANTS. The office may accept any grant

designated for work program participant vocational

rehabilitation. The office shall maintain records relating to the

receipt and disbursement of grant funds and shall annually report

to the board on the administration of grant funds.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 496.007 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1997, 75th Leg., ch. 1409, Sec. 1, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 1188, Sec. 1.21, eff. Sept. 1, 1999.

Sec. 497.008. LEASE OF LAND. To further the expansion and

development of prison industries, the department may lease prison

land to a private business. A lease under this section may not

exceed a term of 50 years. The business must lease the land at a

mutually agreed upon price and may construct or convert plant

facilities on the land.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 496.008 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.034, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 1409, Sec. 1, eff. Sept. 1, 1997; Acts 2001,

77th Leg., ch. 1037, Sec. 1, eff. June 15, 2001.

Sec. 497.010. OFFENSE: SALE OR OFFER OF SALE OF PRISON-PRODUCED

ARTICLES OR PRODUCTS. (a) A person commits an offense if the

person intentionally sells or offers to sell on the open market

in this state an article or product the person knows was

manufactured in whole or in part by an inmate of the department

or an inmate in any correctional facility or reformatory

institution in this state or in any other state, other than an

inmate:

(1) who was on community supervision, parole, or mandatory

supervision;

(2) employed by an enterprise that has employed the inmate in

order to take advantage of the franchise tax credit offered under

Subchapter L, Chapter 171, Tax Code, at the time of manufacture;

or

(3) participating in a federally certified prison industry

enhancement program.

(b) An offense under this section is a Class B misdemeanor.

(c) It is an exception to the application of this section that

the article or product sold is:

(1) a state flag or similar item produced for sale or

distribution by the legislature under Section 301.034; or

(2) a service provided under a contract for which the Private

Sector/Prison Industry Enhancement Certification Program operated

by the Bureau of Justice Assistance and authorized by 18 U.S.C.

Section 1761 does not require certification.

(d) It is an exception to the application of this section that

the actor was an inmate or state jail defendant confined in a

facility operated by or under contract with the department who

sold or offered to sell an art or craft in the manner authorized

under Section 501.013(b).

Added by Acts 1993, 73rd Leg., ch. 737, Sec. 3, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 321, Sec. 1.036, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1409, Sec. 1, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 377, Sec. 2, eff. May 29,

1999; Acts 2001, 77th Leg., ch. 1420, Sec. 21.002(6), eff. Sept.

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

752, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

618, Sec. 1, eff. September 1, 2007.

Sec. 497.011. CERTAIN CONTRACTS PROHIBITED. The department may

not enter into a contract with a private business or public

entity that requires or permits an inmate confined in a

correctional facility operated by or for the department to have

access to personal information about persons who are not confined

in facilities operated by or for the department.

Added by Acts 1999, 76th Leg., ch. 1196, Sec. 1, eff. Sept. 1,

1999.

Sec. 497.012. REPAIR AND RESALE OF SURPLUS DATA PROCESSING

EQUIPMENT. (a) The department may receive surplus or salvage

data processing equipment from a state agency under Chapter 2175

or from any political subdivision that chooses to send the

equipment to the department. Acceptance by the board is not

necessary for receipt by the department of equipment under this

section.

(b) If the department determines that it is economically

feasible, the department shall repair or refurbish the surplus or

salvage data processing equipment. The department shall sell the

repaired or refurbished data processing equipment to a school

district, a state agency, or a political subdivision of the state

in that relative order of preference.

(c) If it is not economically feasible to repair or refurbish

the surplus or salvage data processing equipment, the department

shall disassemble the equipment and sell the components or retain

the components in the department's inventory for future use.

(d) The department shall attempt to realize the maximum benefit

to the state in selling repaired or refurbished data processing

equipment or the components.

(e) The sales price of the components or the repaired or

refurbished data processing equipment must be sufficient to

defray the cost of repairing, refurbishing, or disassembling the

data processing equipment.

(f) Proceeds from the sale of the components or the repaired or

refurbished data processing equipment shall be deposited in the

industrial revolving account. The proceeds may be used only to

reduce the cost of repairing and refurbishing data processing

equipment.

(g) The department may adopt rules to implement this section.

(h) The department shall ensure that all information stored on

the surplus or salvage data processing equipment received by the

department under this section is removed from the equipment

before any inmate is given access to the equipment. This

subsection does not require the removal of any operating system

or software program stored on the data processing equipment.

Added by Acts 1999, 76th Leg., ch. 419, Sec. 1, eff. Sept. 1,

1999. Renumbered from Sec. 497.011 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(44), eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

613, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. SALES OF PRISON-MADE ARTICLES OR PRODUCTS

Sec. 497.021. AUTHORITY. This subchapter governs the sale of

prison-made products to governmental agencies.

Amended by Acts 1997, 75th Leg., ch. 1409, Sec. 1, eff. Sept. 1,

1997.

Sec. 497.0211. EXCEPTION: INSTITUTIONS OF HIGHER EDUCATION.

This subchapter does not apply to an institution of higher

education, as defined by Section 61.003, Education Code.

Added by Acts 2001, 77th Leg., ch. 118, Sec. 1.03, eff. Sept. 1,

2001.

Sec. 497.022. CONTRACTS. The department may contract with:

(1) another state, the federal government, a foreign government,

or an agency of any of those governments to manufacture for or

sell to those governments prison-made articles or products;

(2) a private or independent institution of higher education to

manufacture for or sell to that school or institution prison-made

articles or products; or

(3) a private school or a visually handicapped person in this

state to manufacture Braille textbooks or other instructional

aids for the education of visually handicapped persons.

Amended by Acts 1997, 75th Leg., ch. 1409, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

752, Sec. 1, eff. September 1, 2005.

Sec. 497.023. PRIORITIES. Under this subchapter and Subchapter

A, the office shall produce products and articles first to

fulfill the needs of agencies of the state and second to fulfill

the needs of political subdivisions or other purchasers.

Amended by Acts 1997, 75th Leg., ch. 1409, Sec. 1, eff. Sept. 1,

1997.

Sec. 497.024. AGENCIES AND POLITICAL SUBDIVISIONS: DUTIES TO

PURCHASE. (a) If the office produces an article or product

under this subchapter, an agency of the state or a political

subdivision may purchase the article or product only from the

office.

(b) If the comptroller determines that an article or product

produced by the office under this subchapter does not meet the

requirements of an agency of the state or a political

subdivision, or that the office has determined that the office is

unable to fill a requisition for an article or product, the

agency or subdivision may purchase the article or product from

another source.

(c) An agency of the state or a political subdivision may not

evade the intent of this subchapter by requesting an article or

product that varies slightly from standards for articles or

products established under Section 497.027, if the office

produces a similar article or product that is in compliance with

established standards and is reasonably suited to the actual

needs of the agency or subdivision.

(d) This section applies to the department in the same manner as

it applies to other agencies of the state.

(e) The office at least once each year shall determine whether

there are articles or products needed by the department that are

not produced by but could be produced by the office at a reduced

cost or savings to the department.

Amended by Acts 1997, 75th Leg., ch. 1409, Sec. 1, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 1056, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.54, eff. September 1, 2007.

Sec. 497.025. PURCHASING PROCEDURE. (a) An agency of the state

that purchases articles and products under this subchapter must

requisition the purchase through the comptroller except for

purchases of articles or products not included in an established

contract. The purchase of articles or products not included in

an established contract and that do not exceed the dollar limits

established under Section 2155.132 may be acquired directly from

the office on the agency's obtaining an informal or a formal

quotation for the item and issuing a proper purchase order to the

office. The comptroller and the department shall enter into an

agreement to expedite the process by which agencies are required

to requisition purchases of articles or products through the

comptroller.

(b) A political subdivision may purchase articles and products

under this subchapter directly from the office.

(c) If an agency or political subdivision purchasing goods under

this subchapter desires to purchase goods or articles from the

office, it may do so without complying with any other state law

otherwise requiring the agency or political subdivision to

request competitive bids for the article or product. Nothing

herein shall be interpreted to require a political subdivision to

purchase goods or articles from the office if the political

subdivision determines that the goods or articles can be

purchased elsewhere at a lower price. An agency may decline to

purchase goods or articles from the office if the agency

determines, after giving the office a final opportunity to

negotiate on price, and the comptroller certifies, that the goods

or articles can be purchased elsewhere at a lower price.

Amended by Acts 1997, 75th Leg., ch. 1409, Sec. 1, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1188, Sec. 1.23, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.55, eff. September 1, 2007.

Sec. 497.026. PRICES. The office and the comptroller shall

determine the sales price of articles and products produced under

this subchapter.

Amended by Acts 1997, 75th Leg., ch. 1409, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.56, eff. September 1, 2007.

Sec. 497.027. SPECIFICATIONS. (a) The comptroller shall

establish specifications for articles and products produced under

this subchapter. An article or product produced under this

subchapter must meet specifications established under this

subsection in effect when the article or product is produced.

(b) The office may manufacture articles and products to meet

commercial specifications for the article or product if the

comptroller has not established specifications for the article or

product and the comptroller approves the commercial

specifications.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.19(14), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1409, Sec. 1, eff. Sept.

1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.57, eff. September 1, 2007.

Sec. 497.028. CATALOGS. The office shall prepare catalogs that

accurately and completely describe articles and products produced

under this subchapter. The office shall send copies of the

catalogs to all state agencies and make the catalogs available to

political subdivisions.

Amended by Acts 1997, 75th Leg., ch. 1409, Sec. 1, eff. Sept. 1,

1997.

Sec. 497.029. NEW ARTICLES AND PRODUCTS. The comptroller may

request the office to produce additional articles or products

under this subchapter.

Amended by Acts 1997, 75th Leg., ch. 1409, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.58, eff. September 1, 2007.

Sec. 497.030. COMPTROLLER REPORTS. (a) Not later than the 31st

day before the first day of each fiscal year, the comptroller

shall submit to the office a report that summarizes the types and

amounts of articles and products sold under this subchapter in

the preceding nine months.

(b) Not later than the 100th day after the last day of each

fiscal year, the comptroller shall submit to the office a report

that states the types and amounts of articles and products sold

under this subchapter in the preceding fiscal year.

(c) A report submitted by the comptroller under this section

must describe the articles and products to the extent possible in

the manner those articles and products are described in catalogs

prepared under Section 497.028.

Amended by Acts 1997, 75th Leg., ch. 1409, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.59, eff. September 1, 2007.

Sec. 497.031. SALE OF STATE FLAGS TO STATE AGENCY. The

department shall sell state flags to the Commission on Law

Enforcement Officer Standards and Education at a price that does

not exceed the department's cost in producing or obtaining the

state flags.

Added by Acts 2001, 77th Leg., ch. 476, Sec. 2, eff. Sept. 1,

2001.

SUBCHAPTER C. PRIVATE SECTOR PRISON INDUSTRIES PROGRAMS

Sec. 497.051. PURPOSE; DEFINITIONS. (a) The board shall

approve, certify, and supervise the operation of private sector

prison industries programs in the department, the Texas Youth

Commission, and in county correctional facilities in compliance

with the federal prison enhancement certification program

established under 18 U.S.C. Section 1761. The board may use

board and department employees to provide the clerical and

technical support necessary for the board to perform the board's

duties under this subchapter and shall ensure that the department

implements the policies adopted by the board that relate to the

operation of private sector prison industries programs.

(a-1) The board shall ensure that private sector prison

industries programs are operated under this subchapter in a

manner that is designed to avoid the loss of existing jobs for

employees in this state who are not incarcerated or imprisoned.

(b) In this subchapter:

(1) "Governmental entity" means the department, the Texas Youth

Commission, and any county that operates a private sector prison

industries program under this subchapter.

(2) "Participant" means a participant in a private sector prison

industries program.

(c) This subchapter does not authorize the board to direct the

general operations of or to govern the Texas Youth Commission or

county correctional facilities in any manner not specifically

described by Subsection (a).

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a). Amended by

Acts 1995, 74th Leg., ch. 318, Sec. 69, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 1236, Sec. 1, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 1188, Sec. 1.24, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1282, Sec. 7, eff. June 19, 2009.

Sec. 497.0527. COMPLAINTS. (a) The board shall maintain a file

on each written complaint filed with the board in relation to a

private sector prison industries program. The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the board;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

board closed the file without taking action other than to

investigate the complaint.

(b) The board shall provide to the person filing the complaint

and to each person who is a subject of the complaint a copy of

the board's policies and procedures relating to complaint

investigation and resolution.

(c) The board, at least quarterly until final disposition of the

complaint, shall notify the person filing the complaint and each

person who is a subject of the complaint of the status of the

investigation, unless the notice would jeopardize an undercover

investigation.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 2.02, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1282, Sec. 8, eff. June 19, 2009.

Sec. 497.056. PRIVATE SECTOR PRISON INDUSTRIES ACCOUNT. (a)

The department shall forward money collected under Section

497.0581 to the comptroller. The comptroller shall deposit the

money in the general revenue fund.

(b) The private sector prison industry account is created as an

account in the general revenue fund. Money in the account may be

appropriated only to:

(1) recruit corporations to participate as private sector

industries programs;

(2) pay costs of the board and department in implementing this

subchapter, including the cost to the department in reimbursing

board members for expenses; and

(3) pay costs associated with the storage of evidence:

(A) containing biological material and used in the prosecution

and conviction of an offense; or

(B) of a sexual assault or other sex offense.

(c) On each certification by the department that an amount has

been deposited to the credit of the general revenue fund from

deductions from participants' wages under Section 497.0581, the

comptroller shall transfer an equivalent amount from the general

revenue fund to the private sector prison industry account, until

the balance in the account is $1 million. The balance of the

account may not exceed $1 million.

(d) The department during each calendar quarter shall make a

certification of the amount deposited during the previous

calendar quarter to the credit of the general revenue fund from

deductions from participants' wages under Section 497.0581.

Added by Acts 1997, 75th Leg., ch. 1236, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1188, Sec. 1.26, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1037, Sec. 2, eff. June

15, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1282, Sec. 9, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1282, Sec. 10, eff. June 19, 2009.

Sec. 497.057. RULES. The board shall adopt rules as necessary

to ensure that the private sector prison industries program

authorized by this subchapter is in compliance with the federal

prison enhancement certification program established under 18

U.S.C. Section 1761.

Added by Acts 1997, 75th Leg., ch. 1236, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1282, Sec. 11, eff. June 19, 2009.

Sec. 497.058. PIECP WAGE. (a) The board by rule shall require

that participants at each private sector prison industries

program be paid not less than the prison industry enhancement

certification program (PIECP) wage as computed by the Texas

Workforce Commission, except that:

(1) the board may permit employers to pay a participant the

federal minimum wage for the two-month period beginning on the

date participation begins; and

(2) the minimum wage for participants committed to the Texas

Youth Commission, because of the age of the participants and the

extensive training component of their employment, is the federal

minimum wage.

(b) For the purposes of computations required by this section:

(1) the PIECP wage is the wage paid by the employer for work of

a similar nature in the location in which the work is performed;

(2) in the event that the employer has no employees other than

those employed under this subchapter performing work of a similar

nature within the location, the prevailing wage for work of a

similar nature is determined by reference to openings and wages

by occupation data collected by the labor market information

department of the Texas Workforce Commission; and

(3) the location in which work is performed is the local

workforce development area in which the work is performed.

Added by Acts 1997, 75th Leg., ch. 1236, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1188, Sec. 1.27, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1056, Sec. 2, eff. Sept.

1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1282, Sec. 12, eff. June 19, 2009.

Sec. 497.0581. PARTICIPANT CONTRIBUTIONS; ASSISTANCE ACCOUNT.

(a) The board by rule shall determine the amount of deductions

to be taken from wages received by the participant under this

subchapter and the disbursement of those deductions. The board

may establish deductions for participants committed to the Texas

Youth Commission that are different than deductions established

for other participants in the program. In determining the amount

of deductions under this section, the board shall ensure that the

deductions do not place the private sector prison industries

programs in the department in noncompliance with the federal

prison enhancement certification program established under 18

U.S.C. Section 1761.

(b) The private sector prison industry crime victims assistance

account is created as an account in the general revenue fund.

Money in the account may be appropriated only to the board for

the purpose of aiding victims of crime, under rules adopted by

the board.

Added by Acts 1997, 75th Leg., ch. 1236, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1188, Sec. 1.28, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1037, Sec. 3, eff. June

15, 2001; Acts 2003, 78th Leg., ch. 1056, Sec. 3, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1282, Sec. 13, eff. June 19, 2009.

Sec. 497.059. LIMITING IMPACT OF CERTIFICATION ON NON-PRISON

INDUSTRY. (a) The board may not grant initial certification to

a private sector prison industries program if the board

determines that the operation of the program would result in the

loss of existing jobs provided by any employer in this state.

(b) The board shall adopt rules to determine whether a program

would cause the loss of existing jobs of a specific type provided

by an employer in this state.

(c) For the purposes of this section, a program does not result

in the loss of existing jobs if, at the time of initial

certification, the jobs are performed by workers in a foreign

country.

Added by Acts 1997, 75th Leg., ch. 1236, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1188, Sec. 1.29, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1056, Sec. 4, eff. Sept.

1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1282, Sec. 14, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1282, Sec. 15, eff. June 19, 2009.

Sec. 497.0595. LIMITATION ON CONTRACTS. (a) A governmental

entity may not enter into a contract or renew a contract with an

employer for a private sector prison industries program under

this subchapter if the board determines that the contract has

negatively affected or would negatively affect any employer in

this state, including through the loss of existing jobs provided

by the employer to employees in this state who are not

incarcerated or imprisoned.

(b) The board shall adopt rules that establish a procedure to be

used in making the determination described by Subsection (a).

The procedure must allow an aggrieved employer in this state to

submit a sworn statement to the board alleging that the employer

has been or would be negatively affected by the contract to be

entered into or renewed.

(c) For the purposes of this section, a contract does not

negatively affect an employer if the only negative effect alleged

in a sworn statement by the employer is the loss of existing jobs

that, at the time the sworn statement is submitted to the board,

are performed by workers in a foreign country.

Added by Acts 2009, 81st Leg., R.S., Ch.

1282, Sec. 16, eff. June 19, 2009.

Sec. 497.0596. NOTICE CONCERNING CERTAIN CONTRACTS. (a) Not

later than the 60th day before the date a governmental entity

intends to enter into a contract with an employer for a private

sector prison industries program under this subchapter, the

governmental entity shall notify:

(1) the state senator and state representative in whose district

the program covered by the contract is or will be located;

(2) the executive heads of the Texas AFL-CIO, the Texas

Association of Manufacturers, the National Federation of

Independent Business/Texas, the Texas Association of Business,

and the Texas Association of Workforce Boards;

(3) the chamber of commerce in any municipality or county in

which the program covered by the contract is or will be located;

and

(4) any employer that employs persons in this state who are not

incarcerated or imprisoned and who, as determined under rules

adopted by the Texas Workforce Commission to implement this

subdivision:

(A) perform work in the same job descriptions as participants in

the program covered by the contract will perform; or

(B) are otherwise engaged in the manufacture of the same or a

substantially similar product as will be manufactured under the

contract.

(b) The notice required by Subsection (a) must include a

specific description, in plain language and in an easily readable

and understandable format, of any product that will be

manufactured under the contract.

(c) A governmental entity that provides notice under Subsection

(a) may charge the employer with whom the governmental entity

intends to enter into the contract for the cost of providing that

notice.

Added by Acts 2009, 81st Leg., R.S., Ch.

1282, Sec. 16, eff. June 19, 2009.

Sec. 497.060. WORKERS' COMPENSATION. The board by rule shall

require private sector prison industries program employers to

meet or exceed all federal requirements for providing

compensation to participants injured while working.

Added by Acts 1997, 75th Leg., ch. 1236, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1188, Sec. 1.30, eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1282, Sec. 17, eff. June 19, 2009.

Sec. 497.061. RECIDIVISM STUDIES. The board shall gather data

to determine whether participation in a private sector prison

industries program is a factor that reduces recidivism among

participants.

Added by Acts 1997, 75th Leg., ch. 1236, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1188, Sec. 1.31, eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1282, Sec. 17, eff. June 19, 2009.

Sec. 497.062. LIMITATION ON NUMBER OF PARTICIPANTS AND COST

ACCOUNTING CENTERS. (a) The board may certify private sector

prison industries programs that meet or exceed the requirements

of federal law and the rules of the board. Except as provided by

Subsection (b), the board may not allow more than 750

participants in the program at any one time or authorize the

operation of more than 11 cost accounting centers at any one

time.

(b) The board may allow more than 750 participants in the

program at one time on a temporary basis if:

(1) an employer that operates a private sector prison industries

program requests in writing that the board temporarily allow more

than 750 participants in the program; and

(2) the board determines that there is good cause to temporarily

allow more than 750 participants in the program.

Added by Acts 1997, 75th Leg., ch. 1236, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1188, Sec. 1.32, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1037, Sec. 4, eff. June

15, 2001; Acts 2003, 78th Leg., ch. 1056, Sec. 5, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1282, Sec. 17, eff. June 19, 2009.

Sec. 497.063. CONTRACT REQUIREMENTS. (a) The board shall adopt

rules requiring a contract entered into by a governmental entity

concerning a private sector prison industries program operated

under this subchapter to:

(1) include specific job descriptions for any work that will be

performed by participants under the contract;

(2) include a specific description, in plain language and in an

easily readable and understandable format, of any product that

will be manufactured under the contract; and

(3) charge a private sector prison industries employer or other

participating entity the fair market value for the lease of any

property owned by the governmental entity and leased to the

employer or entity under the contract.

(b) For the purposes of Subsection (a), "fair market value"

means an amount or rate that is equal to or greater than the

average amount or rate paid by the state for the lease of

substantially similar property.

Added by Acts 2009, 81st Leg., R.S., Ch.

1282, Sec. 18, eff. June 19, 2009.

Sec. 497.064. AVAILABILITY OF CERTAIN INFORMATION ON INTERNET.

The board shall make the following information available on any

publicly accessible Internet website that is maintained by the

board and contains any information concerning the private sector

prison industries programs operated under this subchapter:

(1) a copy of each current contract entered into by a

governmental entity;

(2) a list of hourly wages paid to participants under each

contract described by Subdivision (1); and

(3) minutes of any meeting of the board in which the board

discusses or takes action concerning:

(A) the board's powers and duties under this subchapter; or

(B) one or more private sector prison industries programs

operated under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1282, Sec. 18, eff. June 19, 2009.

SUBCHAPTER D. TRUSTIES

Sec. 497.081. APPOINTMENT. (a) For the purposes of this

subchapter, only the institutional division may appoint an inmate

to serve as a trusty, under policies adopted by the director of

the institutional division.

(b) The institutional division may not appoint an inmate to

serve as a trusty for the purposes of this subchapter unless the

inmate has a good record in the division.

(c) An inmate who is serving three or more terms may be used as

a trusty for the purposes of this subchapter only if the inmate

has an unblemished record in the institutional division and the

inmate has served more than one-half of the inmate's sentence.

(d) An inmate may not be appointed to serve as a trusty for the

purposes of this subchapter if the inmate has attempted an escape

in which the inmate:

(1) used a firearm or other deadly weapon; or

(2) wounded a guard or other person.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 496.081 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.039, eff. Sept. 1, 1995.

Sec. 497.082. USE OF REGULAR INMATES AS TRUSTIES PROHIBITED. An

employee of the institutional division may not use the inmate as

a trusty unless the division appoints the inmate to serve as a

trusty. However, in the case of an extreme emergency, as

determined by a farm manager, the farm manager may fill a vacancy

in a position formerly held by a trusty by appointing an inmate

to serve in that position for not more than 10 days.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 496.082 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991.

Sec. 497.083. RESTRICTIONS ON TRUSTIES. (a) A trusty may not

be permitted to leave the location where the institutional

division has assigned the trusty unless the trusty is on division

business.

(b) A trusty may not be at large or off institutional division

property after 9 p.m. unless accompanied by a guard or other

employee of the division or a member of the board.

(c) Subsection (b) does not apply to a trusty who operates pumps

or other necessary machinery at night on an institutional

division farm.

(d) Employees of the institutional division who are in charge of

trusties shall ensure that trusties required to be inside

division buildings not later than 9 p.m. are inside by that time.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 496.083 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991.

Sec. 497.084. HONOR FARMS. This subchapter does not apply to an

institutional division farm established by the board as an honor

farm.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 496.084 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991.

Sec. 497.085. FAILURE TO ENFORCE; REMOVAL. A member of the

board or employee of the institutional division who is required

to enforce this subchapter and fails or refuses to do so is

subject to removal from the board or from employment.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 496.085 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991.

SUBCHAPTER E. GENERAL PROVISIONS RELATED TO INMATE LABOR

Sec. 497.091. CONTRACTS FOR INMATE LABOR. (a) In this section:

(1) "Agency" has the meaning assigned that term by Section

771.002.

(2) "Local government" has the meaning assigned that term by

Section 791.003.

(b) The department shall seek contracts with agencies and local

governments to provide inmate labor to those agencies and

governments, with the department giving priority to seeking

contracts for the use of inmate labor for service projects that

benefit the public.

(c) The department may not enter into a contract with an agency

under this section unless the contract complies with Chapter 771

and may not enter into a contract with a local government under

this section unless the contract complies with Chapter 791. A

contract entered into under this section may provide that the

department be reimbursed for expenses incurred by the division in

providing inmate labor to the agency or local government.

(d) The department shall make reasonable efforts to contract

with nonprofit organizations that provide services to the general

public and enhance social welfare and the general well-being of

the community to provide inmate labor to those organizations. In

entering contracts under this subsection, the department should

give preference to nonprofit organizations that will use the

inmate labor in a manner that increases the inmates' vocational

skills.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 496.091 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.041, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 1409, Sec. 2, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 302, Sec. 1, eff. May 29, 1999; Acts 1999, 76th

Leg., ch. 1188, Sec. 1.33, eff. Sept. 1, 1999.

Sec. 497.092. HIGHWAY IMPROVEMENT. (a) The board and the Texas

Transportation Commission may enter into and perform an agreement

or contract for the use of inmate labor for a state highway

improvement project.

(b) An agreement or contract entered into under this section and

payments made under the agreement or contract must conform with

Chapter 771.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 496.092 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 165, Sec. 22(39), eff. Sept. 1, 1995; Acts

1995, 74th Leg., ch. 321, Sec. 1.042, eff. Sept. 1, 1995.

Sec. 497.093. INMATE LABOR AT SAM HOUSTON STATE UNIVERSITY. The

institutional division may provide trusties to work at Sam

Houston State University. The institutional division shall

maintain control over the trusties at all times. Time spent by a

trusty working at the university is considered time spent by the

inmate in custody.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 496.093 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991.

Sec. 497.094. JOB TRAINING PROGRAMS. (a) The department shall

implement a job training program for each job performed by an

inmate confined in a facility operated by or under contract with

the department or a defendant or releasee housed in a facility

operated by or under contract with the department and monitor the

success of those programs. The department shall also establish a

permanent record for each inmate, defendant, or releasee. The

record must describe the types of job training provided to the

inmate, defendant, or releasee by the department. On release from

imprisonment or supervision, the department shall provide the

inmate, defendant, or releasee with a copy of the record. The

department shall collect information relating to the employment

histories of inmates released from the institutional division on

parole and mandatory supervision.

(b) The department and the Texas Workforce Investment Council by

rule shall adopt a memorandum of understanding that establishes

the respective responsibility of those entities to provide

through local workforce development boards job training and

employment assistance to persons formerly sentenced to the

institutional division or the state jail division and information

on services available to employers or potential employers of

those persons. The department shall coordinate the development of

the memorandum of understanding.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 496.094 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.043, eff. Sept. 1, 1995; Acts

1995, 74th Leg., ch. 611, Sec. 4, eff. Aug. 28, 1995; Acts 1999,

76th Leg., ch. 1188, Sec. 1.34, eff. Sept. 1, 1999; Acts 2003,

78th Leg., ch. 818, Sec. 6.07, eff. Sept. 1, 2003.

Sec. 497.095. INMATE'S WORK RECORD. The department shall

establish a permanent record for each inmate confined, and for

each defendant or releasee housed, in a facility operated by or

under contract with the department who participates in a

department work program. The record must describe the type or

types of work performed by the inmate, defendant, or releasee

during the person's confinement or supervision and must contain

evaluations of the performance of and proficiency at tasks

assigned and a record of the attendance at work by the inmate,

defendant, or releasee. On release from imprisonment or

supervision, the department shall provide the inmate, defendant,

or releasee with a copy of a record made by the department under

this section.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 496.095 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1999, 76th Leg., ch. 1188, Sec. 1.35, eff. Sept. 1, 1999.

Sec. 497.096. LIABILITY PROTECTIONS. An employee of the Texas

Department of Criminal Justice, sheriff, employee of a sheriff's

department, county commissioner, county employee, county judge,

employee of a community corrections and supervision department,

restitution center, or officer or employee of a political

subdivision other than a county is not liable for damages arising

from an act or failure to act in connection with community

service performed by an inmate imprisoned in a facility operated

by the department or in connection with an inmate or offender

programmatic or nonprogrammatic activity, including work,

community service, educational, and treatment activities, if the

act or failure to act was not intentional, wilfully or wantonly

negligent, or performed with conscious indifference or reckless

disregard for the safety of others.

Added by Acts 1993, 73rd Leg., ch. 201, Sec. 5, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 321, Sec. 1.044, eff.

Sept. 1, 1995.

Sec. 497.097. USE OF STATE JAIL FELONS. The department may use

the labor of defendants confined in a state jail felony facility

in any work or community service program or project performed by

the institutional division.

Added by Acts 1995, 74th Leg., ch. 321, Sec. 1.045, eff. Sept. 1,

1995.

Sec. 497.099. PARTICIPATION IN WORK PROGRAM REQUIRED. (a) The

department shall require each inmate and each defendant or

releasee housed in a facility operated by or under contract with

the department to work in an agricultural, industrial, or other

work program to the extent that the inmate, defendant, or

releasee is physically and mentally capable of working. The

department may waive the work requirement for an inmate,

defendant, or releasee as necessary to maintain security or to

permit the inmate, defendant, or releasee to participate in

rehabilitative programming.

(b) The board may develop by rule and the department may

administer an incentive pay scale program for inmates required to

work in agricultural, industrial, or other work programs. In

developing the program, the board shall set pay levels not to

unjustly reward inmates, but rather to instruct inmates on the

virtues of diligent participation in the workplace. The

department shall deposit an amount earned by an inmate under this

subsection into the inmate's trust fund and may deduct not more

than 80 percent of the amount deposited under this subsection for

payment of restitution and dependent care owed by the inmate.

This subsection does not apply to the compensation of an inmate

participating in a Texas Correctional Industries program under

Subchapter A or an inmate participating in a private sector

prison industries program under Subchapter C.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 1.36, eff. Sept. 1,

1999.

SUBCHAPTER F. AGRICULTURE

Sec. 497.111. ADVISORY COMMITTEE ON AGRICULTURE. (a) The

Advisory Committee on Agriculture to the institutional division

is created.

(b) The advisory committee consists of five members. One member

must be a member of the board, and if possible that member should

have a knowledge of agriculture. One member must be a member of

the faculty at Texas A&M University with expertise in

agriculture. The other members must be citizens of the state with

knowledge of agriculture. The board shall appoint the board

member, the faculty member from Texas A&M University, and two

of the citizen members. The commissioner of agriculture shall

appoint the remaining citizen member.

(c) Members of the advisory committee serve at the will of the

board.

(d) The member of the advisory committee who is the board member

serves as chairman of the advisory committee.

(e) Members of the advisory committee are not entitled to

compensation but are entitled to reimbursement for actual and

necessary expenses incurred in performing their official duties

as advisory committee members.

(f) Necessary costs for the operation of the committee shall be

paid from funds appropriated to the board.

(g) The advisory committee shall hold regular quarterly meetings

on dates fixed by the committee and special meetings as the

committee determines necessary.

(h) The advisory committee shall keep a public record of its

decisions at the general office of the institutional division.

(i) The advisory committee shall present to the board periodic

evaluations of agricultural programs, suggestions for new areas

of agricultural operations, and reviews related to the need for

mechanization and the use of inmate labor in agricultural

operations. The committee shall report to the board on its

activities at least twice each year.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 496.111 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991.

Sec. 497.112. AGRICULTURAL EFFICIENCY AND ECONOMY. (a) The

institutional division shall review annually the agricultural

operations of the division. The review must include:

(1) a cost-effectiveness analysis of all agricultural programs;

(2) a determination as to whether the institutional division

could more economically purchase certain agricultural products

rather than produce those products; and

(3) a determination as to whether certain agricultural

operations performed by inmates could be mechanized, taking into

account whether mechanization would adversely affect security or

inmate discipline.

(b) The institutional division shall use the information

provided by the annual review in developing and improving

agricultural operations.

(c) The institutional division shall provide the board with a

copy of the annual review required by this section.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 496.112 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991.

Sec. 497.113. SURPLUS AGRICULTURAL PROPERTY AND PRODUCTS. (a)

The board may authorize the sale or disposal of surplus

agricultural products and personal property owned by the

department, other than products or property produced for sale by

the department.

(b) Products and property described by Subsection (a) shall be

sold under rules adopted by the board and at prices and terms set

pursuant to those rules.

(c) The department may use surplus agricultural capacity to

provide agricultural products to a nonprofit organization at no

profit to the department.

(d) The department is encouraged to enter into agreements with

nonprofit food banks. An agreement under this subsection may

provide that a food bank will supply seed and fertilizer to the

department and that the department will in turn provide to the

food bank agricultural products grown from the seed and with the

assistance of the fertilizer. For the purpose of this subsection,

"nonprofit food bank" means a nonprofit organization that

solicits, warehouses, and redistributes edible food to agencies

that feed needy families and individuals.

Added by Acts 1997, 75th Leg., ch. 1409, Sec. 3, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 303, Sec. 1, eff. May

29, 1999.



CHAPTER 498. INMATE CLASSIFICATION AND GOOD TIME

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE G. CORRECTIONS

CHAPTER 498. INMATE CLASSIFICATION AND GOOD TIME

Sec. 498.001. DEFINITIONS. In this chapter:

(1) "Inmate" means a person imprisoned by order of a court,

whether the person is actually imprisoned in a facility operated

by or under contract with the institutional division or is under

the supervision or custody of the pardons and paroles division.

(2) "Term" means:

(A) the term of confinement in the institutional division stated

in the sentence of the convicting court, if the inmate is serving

a sentence for a single offense;

(B) the term of confinement established by Section 508.150, if

the inmate is serving two or more sentences consecutively; or

(C) the longest term of confinement in the institutional

division stated in the sentence of the convicting court, if the

inmate is serving two or more concurrent sentences.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 497.001 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 249, Sec. 1, eff. Sept. 1, 1995; Acts 1995,

74th Leg., ch. 321, Sec. 1.046, eff. Sept. 1, 1995; Acts 1997,

75th Leg., ch. 165, Sec. 12.10, eff. Sept. 1, 1997.

Sec. 498.002. CLASSIFICATION AND RECLASSIFICATION. The

department shall classify each inmate as soon as practicable on

the inmate's arrival at the institutional division or a transfer

facility and, subject to the requirements of Section 498.005,

shall reclassify the inmate as circumstances warrant. Each inmate

must be classified according to the inmate's conduct, obedience,

and industry. The department shall maintain a record on each

inmate showing each classification and reclassification of the

inmate with the date and reason for each classification or

reclassification. The department may classify each inmate on the

inmate's arrival at the institutional division or a transfer

facility in a time-earning category that does not allow the

inmate to earn more than 30 days' good conduct time for each 30

days actually served.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 497.002 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 11.03, eff. Aug. 29,

1991; Acts 1995, 74th Leg., ch. 249, Sec. 2, eff. Sept. 1, 1995;

Acts 1995, 74th Leg., ch. 321, Sec. 1.047, eff. Sept. 1, 1995.

Sec. 498.003. ACCRUAL OF GOOD CONDUCT TIME. (a) Good conduct

time applies only to eligibility for parole or mandatory

supervision as provided by Section 508.145 or 508.147 and does

not otherwise affect an inmate's term. Good conduct time is a

privilege and not a right. Regardless of the classification of an

inmate, the department may grant good conduct time to the inmate

only if the department finds that the inmate is actively engaged

in an agricultural, vocational, or educational endeavor, in an

industrial program or other work program, or in a treatment

program, unless the department finds that the inmate is not

capable of participating in such a program or endeavor.

(b) An inmate accrues good conduct time according to the

inmate's classification in amounts as follows:

(1) 20 days for each 30 days actually served while the inmate is

classified as a trusty, except that the department may award the

inmate not more than 10 extra days for each 30 days actually

served;

(2) 20 days for each 30 days actually served while the inmate is

classified as a Class I inmate; and

(3) 10 days for each 30 days actually served while the inmate is

classified as a Class II inmate.

(c) An inmate may not accrue good conduct time during any period

the inmate is classified as a Class III inmate or is on parole or

under mandatory supervision.

(d) An inmate may accrue good conduct time, in an amount

determined by the department that does not exceed 15 days for

each 30 days actually served, for diligent participation in an

industrial program or other work program or for participation in

an agricultural, educational, or vocational program provided to

inmates by the department. For the purposes of this subsection,

the term "participation in an educational program" includes the

participation of the inmate as a tutor or a pupil in a literacy

program authorized by Section 501.005. The department may not

award good conduct time under this subsection for participation

in a literacy program unless the department determines that the

inmate participated in good faith and with diligence as a tutor

or pupil.

(e) If a person is confined in a county jail, the department

shall award good conduct time to the person up to an amount equal

to the amount earned by an inmate in the entry level time earning

class. The department shall award good conduct time to a

defendant for diligent participation in a voluntary work program

operated by a sheriff under Article 43.101, Code of Criminal

Procedure, in the same manner as if the inmate had diligently

participated in an industrial program or other work program

provided to inmates by the department. The sheriff of each county

shall have attached a certification of the number of days each

inmate diligently participated in the volunteer work program

operated by the sheriff under Article 43.101, Code of Criminal

Procedure.

(f) Repealed by Acts 1999, 76th Leg., ch. 1188, Sec. 1.37(b),

eff. Sept. 1, 1999.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 497.003 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1993, 73rd Leg., ch. 86, Sec. 2, eff. Aug. 30, 1993; Acts 1993,

73rd Leg., ch. 988, Sec. 1.05, eff. Sept. 1, 1993; Acts 1995,

74th Leg., ch. 249, Sec. 3, eff. Sept. 1, 1995; Acts 1995, 74th

Leg., ch. 321, Sec. 1.048, eff. Sept. 1, 1995; Acts 1997, 75th

Leg., ch. 165, Sec. 12.11, eff. Sept. 1, 1997; Acts 1997, 75th

Leg., ch. 1430, Sec. 7, eff. Sept. 1, Acts 1999, 76th Leg., ch.

1188, Sec. 1.37(a), (b), eff. Sept. 1, 1999.

Sec. 498.004. FORFEITURE AND RESTORATION OF GOOD CONDUCT TIME.

(a) If, during the actual term of imprisonment of an inmate in

the department or in a transfer facility, the inmate commits an

offense or violates a rule of the department, the department may

forfeit all or any part of the inmate's accrued good conduct time

or, in accordance with the policy adopted under Subsection (c),

place all or any part of the inmate's accrued good conduct time

in suspension. The department may not restore good conduct time

forfeited under this subsection but may reinstate good conduct

time suspended under this subsection.

Text of subsection as amended by Acts 1995, 74th Leg., ch. 249,

Sec. 4

(b) On the revocation of parole or mandatory supervision of an

inmate, the inmate forfeits all good conduct time previously

accrued. On return to the institutional division the inmate may

accrue new good conduct time for subsequent time served in the

division. The department may not restore good conduct time

forfeited on a revocation.

Text of subsection as amended by Acts 1995, 74th Leg., ch. 321,

Sec. 1.049

(b) On the revocation of parole or mandatory supervision of an

inmate, the inmate forfeits all good conduct time previously

accrued. On return to the institutional division the inmate may

accrue new good conduct time for subsequent time served in the

division. The department may restore good conduct time forfeited

on a revocation that does not involve a new criminal conviction

after the inmate has served at least three months of good

behavior in the institutional division, subject to policies

established by the division.

(c) The department shall establish a policy regarding the

suspension of good conduct time under Subsection (a). The policy

must provide that:

(1) the department will consider the severity of an inmate's

offense or violation in determining whether to suspend all or

part of the inmate's good conduct time instead of forfeiting the

inmate's good conduct time;

(2) during any period of suspension, good conduct time placed in

suspension may not be used:

(A) for purposes of granting privileges to an inmate; or

(B) to compute an inmate's eligibility for parole under Section

508.145 or to determine an inmate's date of release to mandatory

supervision under Section 508.147;

(3) at the conclusion of any period of suspension, the

department may forfeit or reinstate the good conduct time placed

in suspension based on the inmate's conduct during the period of

the suspension; and

(4) in determining whether to forfeit or reinstate good conduct

time placed in suspension, the department must consider whether

any impact to public safety is likely to result from the inmate's

release on parole or to mandatory supervision if the good conduct

time is reinstated.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 497.004 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 249, Sec. 4, eff. Sept. 1, 1995; Acts 1995,

74th Leg., ch. 321, Sec. 1.049, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1251, Sec. 1, eff. September 1, 2009.

Sec. 498.0042. FORFEITURE FOR CONTACTING VICTIMS. (a) The

department shall adopt policies that prohibit an inmate in the

institutional division or in a transfer facility from contacting

by letter, telephone, or any other means, either directly or

indirectly, a victim of the offense for which the inmate is

serving a sentence or a member of the victim's family, if:

(1) the victim was younger than 17 years of age at the time of

the commission of the offense; and

(2) the department has not, before the inmate makes contact:

(A) received written consent to the contact from:

(i) a parent of the victim or the member of the victim's family,

other than the inmate;

(ii) a legal guardian of the victim or the member of the

victim's family; or

(iii) the victim or the member of the victim's family, if the

victim is 17 years of age or older at the time of giving the

consent; and

(B) provided the inmate with a copy of the consent.

(b) If, during the actual term of imprisonment of an inmate in

the institutional division or a transfer facility, the inmate

violates a policy adopted under Subsection (a), the department

shall forfeit all or any part of the inmate's accrued good

conduct time. The department may not restore good conduct time

forfeited under this subsection.

(c) In this section, "family" has the meaning assigned by

Section 71.003, Family Code.

Added by Acts 1997, 75th Leg., ch. 666, Sec. 1, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 670, Sec. 7, eff. Sept. 1, 1997.

Sec. 498.0045. FORFEITURE OF GOOD CONDUCT TIME: FRIVOLOUS

LAWSUITS. (a) In this section, "final order" means a certified

copy of a final order of a state or federal court that dismisses

as frivolous or malicious a lawsuit, including a proceeding

arising from an application for writ of habeas corpus, brought by

an inmate while the inmate was in the custody of the department

or confined in county jail awaiting transfer to the department

following conviction of a felony or revocation of community

supervision, parole, or mandatory supervision.

(a-1) For purposes of this chapter, an application for writ of

habeas corpus is considered "frivolous" if brought for the

purpose of abusing judicial resources.

(b) On receipt of a final order, the department shall forfeit:

(1) 60 days of an inmate's accrued good conduct time, if the

department has previously received one final order;

(2) 120 days of an inmate's accrued good conduct time, if the

department has previously received two final orders; or

(3) 180 days of an inmate's accrued good conduct time, if the

department has previously received three or more final orders.

(c) The department may not restore good conduct time forfeited

under this section.

Added by Acts 1995, 74th Leg., ch. 378, Sec. 5, eff. June 8,

1995. Amended by Acts 1999, 76th Leg., ch. 655, Sec. 3, eff. June

18, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1207, Sec. 1, eff. September 1, 2005.

Sec. 498.005. ANNUAL REVIEW OF CLASSIFICATION; RETROACTIVE AWARD

OF GOOD TIME. At least annually, the board shall review the

institutional division's policies relating to the manner in which

inmates are classified and reclassified, and the manner in which

additional good conduct time is awarded retroactively to inmates

who have been reclassified.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 497.005 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 11.04, eff. Aug. 29,

1991; Acts 1995, 74th Leg., ch. 249, Sec. 5, eff. Sept. 1, 1995;

Acts 1995, 74th Leg., ch. 321, Sec. 1.050, eff. Sept. 1, 1995.



CHAPTER 499. POPULATION MANAGEMENT; SPECIAL PROGRAMS

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE G. CORRECTIONS

CHAPTER 499. POPULATION MANAGEMENT; SPECIAL PROGRAMS

SUBCHAPTER A. PRE-PAROLE TRANSFER

Sec. 499.001. DEFINITIONS. In this subchapter:

(1) "Community residential facility" means a facility under

contract with the department under Section 508.119 or another

facility or residence approved by the department.

(2) "Eligible inmate" means an inmate in the actual physical

custody of the institutional division for whom a presumptive

parole date has been established by a parole panel.

(3) "Pre-parolee" means an eligible inmate of whom the pardons

and paroles division has assumed custody.

(4) "Presumptive parole date" means a date specified by a parole

panel under Section 508.151 on which an inmate's parole release

is to become effective.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 498.001 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.051, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 165, Sec. 12.12, eff. Sept. 1, 1997.

Sec. 499.002. TRANSFER TO COMMUNITY RESIDENTIAL FACILITY. (a)

The pardons and paroles division may assume custody of an

eligible inmate not more than one year before the inmate's

presumptive parole date or mandatory supervision release date.

The eligible inmate becomes a pre-parolee on the date the pardons

and paroles division assumes custody, and the pardons and paroles

division immediately shall transfer the pre-parolee to a

community residential facility. Except as otherwise provided by

this subchapter, the pre-parolee may serve the remainder of the

pre-parolee's sentence before release on parole in the facility

designated by the pardons and paroles division.

(b) At the time of the transfer of the pre-parolee, the pardons

and paroles division shall designate a community residential

facility as the pre-parolee's assigned unit of confinement.

(c) If a pre-parolee is transferred from pre-parole status to

parole status the pre-parolee shall receive any balance of the

money to which the pre-parolee is entitled under Section 501.015.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 498.002 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.052, eff. Sept. 1, 1995.

Sec. 499.0021. TRANSFER OF REVOKED DEFENDANTS. (a) An inmate

is eligible for transfer under this section if the inmate is

confined in the institutional division or a county jail following

revocation of community supervision on grounds other than the

commission of a subsequent felony offense.

(b) The pardons and paroles division may assume custody of an

inmate who is eligible for transfer under this section not

earlier than one year before the inmate's presumptive parole

date. The inmate becomes a pre-parolee on the date the pardons

and paroles division assumes custody, and the pardons and paroles

division immediately shall transfer the pre-parolee to a facility

under contract with the department, which may be a community

residential facility, a community corrections facility listed in

Section 509.001, or a county correctional facility. A pre-parolee

transferred under this section is considered to be in the actual

physical custody of the pardons and paroles division.

(c) A pre-parolee transferred by the pardons and paroles

division to a facility under this section is subject to the

provisions of Sections 499.002(c), 499.004, and 499.005 in the

same manner as if the person were a pre-parolee who had been

transferred to a community residential facility under Section

499.002.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 12.01, eff.

Oct. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 988, Sec.

4.01, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec.

7.05, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 321, Sec.

1.053, eff. Sept. 1, 1995.

Sec. 499.003. TRANSFER FROM JAIL OR OTHER CORRECTIONAL FACILITY.

(a) A person is eligible for transfer under this section from a

jail or correctional institution to a secure community

residential facility if:

(1) the person has been sentenced to a term of confinement in

the institutional division;

(2) the person has not been delivered to the custody of the

institutional division, but rather is confined in a jail in this

state, a federal correctional institution, or a jail or

correctional institution in another state; and

(3) a presumptive parole date or mandatory supervision release

date for the person has been established.

(b) The pardons and paroles division may authorize the transfer

of an eligible person from a jail in this state, a federal

correctional institution, or a jail or correctional institution

in another state to a secure community residential facility

designated by the pardons and paroles division not more than one

year before the person's presumptive parole date or mandatory

supervision release date. A person transferred under this section

is considered to be in the actual physical custody of the pardons

and paroles division.

(c) A person transferred by the pardons and paroles division to

a secure community residential facility is subject to the

provisions of Sections 499.002(c), 499.004, and 499.005 in the

same manner as if the person is a pre-parolee who had been

transferred to a community residential facility under Section

499.002.

(d) The pardons and paroles division may request of a sheriff

that the sheriff forward to the pardons and paroles division

copies of any records possessed by the sheriff that are relevant

to the pardons and paroles division in its determination as to

whether to transfer a person from the county jail to a secure

community residential facility, and the pardons and paroles

division shall request the sheriff to forward to the

institutional division and to the pardons and paroles division

the information relating to the defendant the sheriff would be

required under Section 8, Article 42.09, Code of Criminal

Procedure, to deliver to the department had the defendant been

transferred to the institutional division. The pardons and

paroles division shall determine whether the information

forwarded by the sheriff contains a thumbprint taken from the

person in the manner provided by Article 38.33, Code of Criminal

Procedure, and, if not, the pardons and paroles division shall

obtain a thumbprint in the manner provided by that article, and

shall forward the thumbprint to the institutional division for

inclusion with the information sent by the sheriff. The sheriff

shall comply with a request from the pardons and paroles division

made under this subsection.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a). Amended by

Acts 1993, 73rd Leg., ch. 988, Sec. 4.02, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 321, Sec. 1.054, eff. Sept. 1, 1995.

Sec. 499.004. RULES; SUPERVISION OF PRE-PAROLEES. (a) The

department shall establish policies for the conduct of

pre-parolees transferred under this subchapter.

(b) On transfer, the pre-parolee is subject to supervision by

the pardons and paroles division and shall obey the orders of the

Board of Pardons and Paroles and the pardons and paroles

division.

(c) A facility director or designee of a facility director shall

immediately report to the pardons and paroles division in writing

if the director or designee believes that a pre-parolee has

violated the terms of the pre-parolee's transfer agreement or the

rules of the facility. The pardons and paroles division may

require an agent of the pardons and paroles division or the

community residential facility to conduct a hearing.

(d) If the pardons and paroles division has an administrative

need to deliver the pre-parolee to the custody of the

institutional division or if after a disciplinary hearing the

pardons and paroles division concurs that a violation has

occurred, the pardons and paroles division may deliver the

pre-parolee to the actual custody of the institutional division

and the institutional division may assign the pre-parolee to a

regular unit of the institutional division. If the pardons and

paroles division recommends rescission or revision of the

pre-parolee's presumptive parole date, a parole panel shall

rescind or revise the date unless it determines the action is

inappropriate.

(e) Before a pre-parolee is transferred to a community

residential facility under this section and before the

pre-parolee is released on parole, the department may award good

conduct time to the pre-parolee in the same amounts and in the

same manner as the department awards good conduct time to inmates

in the institutional division under Chapter 498.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 498.003 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.055, eff. Sept. 1, 1995.

Sec. 499.005. TRANSFER TO PAROLE STATUS. (a) If a pre-parolee

transferred under this subchapter satisfactorily serves a term in

a community residential facility until the pre-parolee's

presumptive parole date, the Board of Pardons and Paroles may

transfer the pre-parolee from pre-parole status to parole status

and the Board of Pardons and Paroles may issue the pre-parolee an

appropriate certificate of release to conditional freedom under

Chapter 508.

(b) A pre-parolee transferred from pre-parole status to parole

status is subject to provisions concerning inmates released on

parole provided under Chapter 508.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 498.004 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1997, 75th Leg., ch. 165, Sec. 12.13, eff. Sept. 1, 1997.

Sec. 499.007. LEGISLATIVE INTENT. It is the intent of the

legislature that this subchapter not create an expectation of

release on the part of any individual.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a).

SUBCHAPTER B. POPULATION MANAGEMENT

Sec. 499.021. DEFINITIONS. In this subchapter:

(1) "Capacity" means the greatest density of inmates in relation

to space available for inmate housing in the institutional

division that is in compliance with standards for prison

population established by the board.

(2) "Intensive supervision parole" means a parole supervision

program established by the department under Section 508.317.

(3) "Objective parole criteria" means criminal and social

history variables that have been shown statistically to be

reliable indicators of the probability of favorable outcome on

release.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 498.021 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1997, 75th Leg., ch. 165, Sec. 12.14, eff. Sept. 1, 1997.

Sec. 499.022. PURPOSE. (a) The purpose of this subchapter is

to:

(1) allow the institutional division the flexibility to house

inmates in appropriate settings and determine the proper amount

of available housing; and

(2) provide the executive branch with alternatives to

appropriately balance population, consistent with the intent of

this subchapter, if the population of the division reaches 95

percent of capacity or if a backlog of convicted felons exists in

the county jails in this state, as determined by this subchapter.

(b) The flexibility provided by this subchapter shall be

exercised in a manner consistent with sound correctional

practices, applicable federal law, and state law and policy.

(c) This subchapter does not:

(1) create a right on the part of an inmate confined in the

institutional division to serve the inmate's sentence in a

department with a population below 95 percent of capacity, as

determined by this subchapter;

(2) grant to an inmate the right to be released or to be

considered for release if the inmate population of the division

reaches 95 percent of capacity as determined under this

subchapter;

(3) require a population level below 95 percent of capacity as

determined by this subchapter; or

(4) require the board or the Board of Pardons and Paroles to

take an action under this subchapter because a backlog of

convicted felons exists in the county jails in this state.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 498.022 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 17.01, eff. Oct. 1, 1991.

Sec. 499.023. INAPPLICABILITY. This subchapter does not apply

to emergency overcrowding if the situation is the direct result

of the destruction of institutional division facilities by a

natural or man-made disaster.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 499.023 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991.

Sec. 499.024. CALCULATION OF AVAILABLE SPACE. Temporary housing

may not be considered for the purpose of computation of space

available for inmate housing.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 498.024 by Acts 1991, 72nd Leg., ch.

16, Sec. 10.01(a), eff. Aug. 26, 1991.

Sec. 499.025. AWARD OF ADMINISTRATIVE GOOD CONDUCT TIME;

ADVANCEMENT OF PAROLE ELIGIBILITY DATE. (a) If the inmate

population of the institutional division reaches 99 percent or

more of capacity, the director shall immediately notify the

executive director and the board in writing of that fact. Until

the inmate population is reduced to less than 99 percent of

capacity, the director shall make a weekly written report to the

executive director and the board stating the extent to which the

inmate population is less than, equal to, or in excess of

capacity.

(b) If the inmate population of the institutional division

reaches 100 percent of capacity or, if the attorney general has

authorized an increase in the permissible percentage of capacity

under Section 499.109, the inmate population reaches that

increased permissible percentage, the director shall immediately

notify the executive director, the board, and the attorney

general in writing of that fact. The attorney general shall

certify to the board in writing as to whether the institutional

division has reached 100 percent of capacity or, if applicable,

the increased permissible percentage. If the attorney general

certifies that 100 percent of capacity has been reached or, if

applicable, that the increased permissible percentage has been

reached, the board shall immediately certify that an emergency

overcrowding situation exists and direct the Board of Pardons and

Paroles to proceed in the manner described by Subsection (c). If

the Commission on Jail Standards determines that in any county

jail in this state there exists an inmate awaiting transfer to

the institutional division following conviction of a felony or

revocation of probation, parole, or release on mandatory

supervision and for whom all paperwork and processing required

for transfer have been completed for not less than 45 days, the

board may direct the Board of Pardons and Paroles to proceed in

the manner described by Subsection (c).

(c) If the Board of Pardons and Paroles receives a directive

from the board under Subsection (b), the Board of Pardons and

Paroles acting in parole panels, shall immediately begin to

review and consider for early release to intensive supervision

parole each eligible inmate who would not at the time of review

otherwise be eligible for parole. The board may impose additional

criteria for determining which inmates are eligible for release

under this subsection. A parole panel may not release an inmate

under this subsection if the panel determines that the release of

the inmate will increase the likelihood of harm to the public,

according to objective parole criteria.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 498.025 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1991, 72nd Leg., ch. 655, Sec. 1, eff. June 16, 1991; Acts 1991,

72nd Leg., 2nd C.S., ch. 10, Sec. 17.02, eff. Oct. 1, 1991; Acts

1993, 73rd Leg., ch. 107, Sec. 4.10, eff. Aug. 30, 1993; Acts

1995, 74th Leg., ch. 318, Sec. 71(a), eff. Sept. 1, 1997.

Sec. 499.026. RELEASE PROCEDURE. (a) If a parole panel

releases an inmate under this subchapter, the panel shall impose

conditions and limitations as appropriate on the parolee and to

the extent practicable shall maximize placements in residential

treatment centers. The parole panel shall otherwise place a

parolee released under this subchapter under intensive

supervision parole, whether or not the parolee is of a type who

would ordinarily be required to submit to intensive supervision

parole.

(b) The authority of the board to take the actions listed in

Section 499.025(b) continues until the attorney general, or if

appropriate, the Commission on Jail Standards, certifies in

writing to the board that the overcrowding crisis that produced

the emergency certification under Section 499.025(b) has been

resolved. If the board receives this certification from the

attorney general or the Commission on Jail Standards under this

subsection, the board shall immediately notify the pardons and

paroles division that the emergency overcrowding situation no

longer exists.

(c) An inmate released to parole under this subchapter is

subject to terms and conditions imposed on parolees released

under Chapter 508.

(d) Not later than the 10th day before the date on which a

parole panel proposes to release an inmate under this subchapter,

the department shall give notice of the proposed release to the

sheriff, the attorney representing the state, and the district

judge of the county in which the defendant was convicted. If

there was a change of venue in the case, the department shall

also notify the sheriff, the attorney representing the state, and

the district judge of the county in which the prosecution was

originated.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 498.026 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 17.02, eff. Oct. 1, 1991;

Acts 1995, 74th Leg., ch. 321, Sec. 1.056, eff. Sept. 1, 1995;

Acts 1997, 75th Leg., ch. 165, Sec. 12.15, eff. Sept. 1, 1997.

Sec. 499.027. ELIGIBLE INMATES. (a) Except as provided by

Subsection (b) and subject to the conditions imposed by this

subchapter, an inmate is eligible under this subchapter to be

considered for release to intensive supervision parole if the

inmate is awaiting transfer to the institutional division

following conviction of a felony or probation revocation and for

whom paperwork and processing required for transfer have been

completed or is classified as a state approved Trusty I, II, III,

or IV, and:

(1) is serving a sentence of 10 years or less;

(2) does not have a history of or has not shown a pattern of

violent or assaultive behavior in the institutional division or

county jail or prior to confinement; and

(3) will not increase the likelihood of harm to the public if

released, according to objective parole criteria as determined by

a parole panel.

(b) An inmate is not eligible under this subchapter to be

considered for release to intensive supervision parole if:

(1) the inmate is awaiting transfer to the institutional

division, or serving a sentence, for an offense for which the

judgment contains an affirmative finding under Section 3g(a)(2),

Article 42.12, Code of Criminal Procedure;

(2) the inmate is awaiting transfer to the institutional

division, or serving a sentence, for an offense listed in one of

the following sections of the Penal Code:

(A) Section 19.02 (murder);

(B) Section 19.03 (capital murder);

(C) Section 19.04 (manslaughter);

(D) Section 20.03 (kidnapping);

(E) Section 20.04 (aggravated kidnapping);

(F) Section 21.11 (indecency with a child);

(G) Section 22.011 (sexual assault);

(H) Section 22.02 (aggravated assault);

(I) Section 22.021 (aggravated sexual assault);

(J) Section 22.04 (injury to a child or an elderly individual);

(K) Section 25.02 (prohibited sexual conduct);

(L) Section 25.08 (sale or purchase of a child);

(M) Section 28.02 (arson);

(N) Section 29.02 (robbery);

(O) Section 29.03 (aggravated robbery);

(P) Section 30.02 (burglary), if the offense is punished as a

first-degree felony under that section;

(Q) Section 43.04 (aggravated promotion of prostitution);

(R) Section 43.05 (compelling prostitution);

(S) Section 43.24 (sale, distribution, or display of harmful

material to minor);

(T) Section 43.25 (sexual performance by a child);

(U) Section 46.10 (deadly weapon in penal institution);

(V) Section 15.01 (criminal attempt), if the offense attempted

is listed in this subsection;

(W) Section 15.02 (criminal conspiracy), if the offense that is

the subject of the conspiracy is listed in this subsection;

(X) Section 15.03 (criminal solicitation), if the offense

solicited is listed in this subsection; or

(Y) Section 21.02 (continuous sexual abuse of young child or

children); or

(3) the inmate is awaiting transfer to the institutional

division, or serving a sentence, for an offense under Chapter

481, Health and Safety Code, punishable by a minimum term of

imprisonment or a maximum fine that is greater than the minimum

term of imprisonment or the maximum fine for a first degree

felony.

(c) The department shall provide each county with necessary

assistance to enable the county to identify inmates confined in

the county jail who may be eligible under this subchapter to be

considered for release.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 498.027 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 17.02, eff. Oct. 1, 1991;

Acts 1995, 74th Leg., ch. 321, Sec. 1.057, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.36, eff. September 1, 2007.

Sec. 499.028. FACILITIES EXPANSION AND IMPROVEMENT REPORT. The

department shall submit a facilities expansion and improvement

report to the governor and the Legislative Budget Board not less

than once every 60 days. The report must describe all

construction projects that will result in the addition or removal

of beds from department capacity, the projected completion dates

for each project, and the number of beds that will be added to or

removed from capacity on completion of the construction projects.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 498.028 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.058, eff. Sept. 1, 1995.

SUBCHAPTER C. MISCELLANEOUS PROGRAMS

Sec. 499.051. NOTIFICATION OF RELEASE OF GANG MEMBER. (a) On

the release of an inmate determined by the department to be a

member of a security threat group, the department shall notify

the sheriff of the county to which the inmate is released and, if

the inmate is released to a municipality, the chief of police for

that municipality. The notice must state the date on which the

inmate was released and state that the inmate has been determined

by the department to be a member of a security threat group.

(b) If the department is required by Section 508.115 to notify a

sheriff before the release of the inmate, the department shall

include the information described by Subsection (a) with the

notice provided under Section 508.115.

Added by Acts 1999, 76th Leg., ch. 1287, Sec. 1, eff. June 18,

1999.

Sec. 499.052. STATE BOOT CAMP PROGRAM. (a) The institutional

division shall establish a program to confine persons who are

required to serve not more than 180 days in the institutional

division as a condition of a sentence imposed under Section 8,

Article 42.12, Code of Criminal Procedure. The institutional

division may limit the number of persons participating in the

program.

(b) A person participating in a program under this section is

not required to undergo the complete reception and diagnostic

process required of other inmates, but the institutional division

may require the person to undergo those diagnostic processes

determined by the division to be necessary.

(c) The institutional division shall require a person

participating in a program under this section to participate in

strenuous labor, and the division shall conduct programs to

educate the person as to the conditions under which inmates in

the division live.

(d) The institutional division shall adopt rules of conduct for

persons participating in the program under this section. If the

institutional division determines that a person is not complying

with the rules or is medically or psychologically unsuitable for

the program, the division shall end the person's participation in

the program and request the sentencing court to reassume custody

of the person. If the court does not reassume custody and remove

the person from the institutional division before the 12th day

after the date the division notifies the court, the division

shall transfer the person from the program to any unit within the

division for the duration of the person's sentence or until

further order of the court, provided the order is entered before

the expiration of the 180 days from the date the execution of

sentence actually begins. If on the 181st day after a person

begins participation in the program the court has not suspended

the imposition of the person's sentence of confinement, the

institutional division shall transfer the person from the program

to any unit within the division.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 498.052 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1991, 72nd Leg., ch. 343, Sec. 2, eff. Aug. 26, 1991; Acts 1991,

72nd Leg., 2nd C.S., ch. 10, Sec. 20.01, eff. Oct. 1, 1991; Acts

1993, 73rd Leg., ch. 988, Sec. 4.03, eff. Sept. 1, 1993; Acts

1995, 74th Leg., ch. 321, Sec. 1.059, eff. Sept. 1, 1995; Acts

2003, 78th Leg., ch. 239, Sec. 2, eff. Sept. 1, 2003.

Sec. 499.053. TRANSFERS FROM TEXAS YOUTH COMMISSION. (a) The

institutional division shall accept persons transferred to the

division from the Texas Youth Commission under Section 61.084,

Human Resources Code.

(b) A person transferred to the institutional division from the

Texas Youth Commission is entitled to credit on the person's

sentence for the time served in the custody of the youth

commission.

(c) All laws relating to good conduct time and eligibility for

release on parole or mandatory supervision apply to a person

transferred to the institutional division by the youth commission

as if the time the person was detained in a detention facility

and the time the person served in the custody of the youth

commission was time served in the custody of the division.

(d) A person transferred from the Texas Youth Commission for the

offense of capital murder shall become eligible for parole as

provided in Section 508.145(d) for an offense listed in Section

3g, Article 42.12, Code of Criminal Procedure, or an offense for

which a deadly weapon finding has been made.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 498.053 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1993, 73rd Leg., ch. 799, Sec. 2, eff. June 18, 1993; Acts 2001,

77th Leg., ch. 1297, Sec. 57, eff. Sept. 1, 2001.

Sec. 499.054. SEX OFFENDER TREATMENT PROGRAM. (a) In this

section, "sex offender treatment program" means a comprehensive

treatment program that:

(1) psychologically evaluates inmates who are serving a sentence

for an offense described by Section 12.42(c)(2), Penal Code;

(2) addresses the motivation and psychosocial education of

inmates described by Subdivision (1); and

(3) provides relapse prevention training for inmates described

by Subdivision (1), including interruption of cognitive and

behavioral patterns that have led the inmate to commit criminal

offenses.

(b) The department shall establish a sex offender treatment

program to treat inmates who are serving sentences for offenses

punishable under Section 21.02(h) or 22.021(f), Penal Code. The

department shall require an inmate described by this subsection

to participate in and complete the sex offender treatment program

before being released from the department.

(c) The department may establish a sex offender treatment

program to treat inmates other than those inmates described by

Subsection (b).

Added by Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 1.09, eff. September 1, 2007.

SUBCHAPTER D. ALLOCATION FORMULAS

Sec. 499.071. SCHEDULED ADMISSIONS POLICY. The board shall

adopt and enforce a scheduled admissions policy that permits the

institutional division to accept inmates within 45 days of

processing as required by Section 499.121(c).

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 10.01(a). Amended by

Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 11.01, eff. Dec. 1,

1991; Acts 1993, 73rd Leg., ch. 988, Sec. 4.05, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 321, Sec. 1.060, eff. June 7,

1995.

Sec. 499.072. LOCATION OF CENTRAL PRISON UNIT. (a) The

department shall conduct a feasibility study of relocating the

Central Prison Unit and the adjoining prison housing units from

their current location in Sugar Land, Texas, to a location that

more appropriately addresses the needs of the correctional

system.

(b) If relocation is determined to be in the best interest of

the correctional system and the City of Sugar Land, during the

course of the study the department shall examine:

(1) the costs and benefits of relocating the Central Prison Unit

and the adjoining prison housing units;

(2) appropriate measures to ensure that adequate easements are

granted to allow development of surrounding property; and

(3) an anticipated timeline for the relocation.

Added by Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 22, eff. June 15, 2007.

SUBCHAPTER E. UNIT AND SYSTEM CAPACITY

Sec. 499.101. EXISTING UNITS. (a) The maximum capacities for

the units in the institutional division are as follows:

Beto I

3,000

Beto II

888

Boyd

1,012

Briscoe

1,012

Central

720

Clemens

851

Clements

2,200

Coffield

3,000

Daniel

1,012

Darrington

1,610

Diagnostic

1,365

Eastham

2,050

Ellis I

1,900

Ellis II

2,260

Ferguson

2,100

Gatesville

1,571

Goree

1,058

Hightower

1,012

Hilltop

761

Hobby

1,012

Hughes

2,264

Huntsville

1,705

Jester I

323

Jester II

378

Jester III

908

Lewis

1,012

McConnell

2,264

Michael

2,264

Mountain View

718

Pack I

864

Pack II

1,088

Panpa

1,012

Ramsey I

1,400

Ramsey II

850

Ramsey III

1,000

Retrieve

770

Roach

1,012

Robertson

2,264

Smith

1,012

Stiles

2,264

Terrell

2,264

Torres

1,012

Wynne

2,300

(b) It is the intent of the legislature that as case law evolves

and indicates that maximum capacities established under

Subsection (a) may be increased, the staff of the institutional

division shall use the procedures established by this subchapter

to increase those capacities. There shall be no cause of action

against the institutional division for failure to take action

under this subsection.

Added by Acts 1991, 72nd Leg., ch. 655, Sec. 2, eff. June 16,

1991.

Sec. 499.102. STAFF DETERMINATIONS AND RECOMMENDATIONS. (a)

The staff of the institutional division, on its own initiative or

as directed by the governor or the board, may recommend to the

administration of the institutional division that the maximum

capacity established under Section 499.101 for a unit be

increased if the staff determines through written findings that

the division can increase the maximum capacity and provide:

(1) proper inmate classification and housing within the unit

that is consistent with the classification system;

(2) housing flexibility to allow necessary repairs and routine

and preventive maintenance to be performed without compromising

the classification system;

(3) adequate space in dayrooms;

(4) all meals within a reasonable time, allowing each inmate a

reasonable time within which to eat;

(5) operable hygiene facilities that ensure the availability of

a sufficient number of fixtures to serve the inmate population;

(6) adequate laundry services;

(7) sufficient staff to:

(A) meet operational and security needs;

(B) meet health care needs, including the needs of inmates

requiring psychiatric care, mentally retarded inmates, and

physically handicapped inmates;

(C) provide a safe environment for inmates and staff; and

(D) provide adequate internal affairs investigation and review;

(8) medical, dental, and psychiatric care adequate to ensure:

(A) minimal delays in delivery of service from the time sick

call requests are made until the service is performed;

(B) access to regional medical facilities;

(C) access to the institutional division hospital at Galveston

or contract facilities performing the same services;

(D) access to specialty clinics; and

(E) a sufficient number of psychiatric inpatient beds and

sheltered beds for mentally retarded inmates;

(9) a fair disciplinary system that ensures due process and is

adequate to ensure safety and order in the unit;

(10) work, vocational, academic, and on-the-job training

programs that afford all eligible inmates with an opportunity to

learn job skills or work habits that can be applied on release,

appropriately staffed and of sufficient quality;

(11) a sufficient number and quality of nonprogrammatic and

recreational activities for all eligible inmates who choose to

participate;

(12) adequate assistance from persons trained in the law or a

law library with a collection containing necessary materials and

space adequate for inmates to use the law library for study

related to legal matters;

(13) adequate space and staffing to permit contact and

noncontact visitation of all eligible inmates;

(14) adequate maintenance programs to repair and prevent

breakdowns caused by increased use of facilities and fixtures;

and

(15) space and staff sufficient to provide all the services and

facilities required by this section.

(b) The staff of the institutional division shall request of the

Legislative Budget Board an estimate of the initial cost of

implementing the increase in capacity and the increase in

operating costs of the unit for the five years immediately

following the increase in capacity. The Legislative Budget Board

shall provide the staff with the estimates, and the staff shall

attach a copy of the estimates to the recommendations.

(c) The staff of the institutional division may not take more

than 90 days from the date the process is initiated to make

recommendations on an increase in the maximum capacity for a unit

under this section.

Added by Acts 1991, 72nd Leg., ch. 655, Sec. 2, eff. June 16,

1991. Amended by Acts 1995, 74th Leg., ch. 321, Sec. 1.061, eff.

Sept. 1, 1995.

Sec. 499.103. NOTICE TO INMATES. (a) The director of the

institutional division shall prominently display in areas

accessible to inmates housed in a unit for which the staff has

recommended an increase in capacity copies of the recommendation

and findings accompanying the recommendation.

(b) The board shall establish a process by which inmates may

comment on the recommendations and ensure that a written summary

of inmate comments is available to each individual or entity that

makes a determination under this subchapter.

Added by Acts 1991, 72nd Leg., ch. 655, Sec. 2, eff. June 16,

1991.

Sec. 499.104. OFFICERS' REVIEW AND RECOMMENDATION. The

executive director of the department, the director of the

institutional division, the deputy director for operations, the

deputy director for finance, the deputy director for health

services, and the assistant director for classification and

treatment shall independently review staff recommendations for an

increase in the maximum capacity of a unit and the written

findings accompanying the recommendation. Not later than the 30th

day after the date of accepting the comments of the other

officers, if the executive director agrees that the new maximum

capacity for the unit is supported by the findings, the executive

director shall forward the recommendation and findings to the

board.

Added by Acts 1991, 72nd Leg., ch. 655, Sec. 2, eff. June 16,

1991.

Sec. 499.105. BOARD REVIEW AND RECOMMENDATION. The board shall

review the recommendation and findings forwarded to the board

under Section 499.104. Not later than the 60th day after the date

the board receives the recommendation and findings, the board

shall reject the recommendation or accept or modify the

recommendation and forward the recommendation or modified

recommendation and findings to the governor. The board may not

modify the recommendation by increasing the maximum capacity

specified in the recommendation.

Added by Acts 1991, 72nd Leg., ch. 655, Sec. 2, eff. June 16,

1991.

Sec. 499.106. GOVERNOR'S REVIEW AND RECOMMENDATION. The

governor shall review the recommendation and findings forwarded

to the governor under Section 499.105. The governor shall

determine whether population pressures otherwise making an

increase in maximum capacity necessary may instead be ameliorated

by other measures, including the use of community corrections

programs. Not later than the 30th day after the date the governor

receives the recommendation and findings, the governor shall

reject the recommendation or accept the recommendation and

forward the recommendation and findings to the attorney general.

Added by Acts 1991, 72nd Leg., ch. 655, Sec. 2, eff. June 16,

1991.

Sec. 499.107. ATTORNEY GENERAL REVIEW; BOARD DECISION. (a) The

attorney general shall review the recommendation and findings

forwarded to the attorney general under Section 499.106 to

determine whether the institutional division may confine the

number of inmates permitted under the recommended new maximum

capacity and be in compliance with state and federal law. In

conducting the review under this section, the attorney general

may request additional information from the institutional

division and conduct on-site inspections of the institutional

division. Not later than the 30th day after the date the attorney

general receives the recommendation and findings, the attorney

general shall approve or disapprove the recommendations and

findings. If the attorney general approves the recommendations

and findings, the attorney general shall notify the board of the

approval, and on receiving the approval the board may establish a

new maximum capacity for the unit. The attorney general may make

the approval conditional and subject to further monitoring by the

attorney general. The maximum capacity of a unit may not be

increased if the attorney general determines that the increase

would violate state or federal law.

(b) The institutional division may request that the board

increase or decrease the new maximum capacity of a unit, but the

board may not increase the new maximum capacity without following

all procedures required by Sections 499.102-499.106 and by

Subsection (a), and except as provided by Subsection (c) may not

decrease the new maximum capacity without following the

procedures required by Sections 499.103-499.106.

(c) The board may decrease a new maximum capacity without

following the procedures listed in Subsection (b) only for the

purposes of allowing single-celling flexibility or to repair

minor structural deficiencies, provided that the decrease does

not continue in effect for longer than 60 days.

Added by Acts 1991, 72nd Leg., ch. 655, Sec. 2, eff. June 16,

1991.

Sec. 499.108. CAPACITY FOR NEW UNITS. (a) Before construction

begins on a unit of the institutional division for which

construction was not approved before January 1, 1991, the board

shall establish a maximum capacity for the unit.

(b) Maximum capacity for a unit must be established under this

section in the same manner as maximum capacity for a unit is

increased under Sections 499.102, 499.104, 499.105, 499.106, and

499.107, except that time limits on official actions imposed by

those sections do not apply.

(c) This section does not apply to a 2,250-bed (Michael-type)

unit or a 1,012-bed (Daniel-type) unit, approved on or after

January 1, 1991, unless the design for the unit is significantly

altered or space in the unit is reduced.

Added by Acts 1991, 72nd Leg., ch. 655, Sec. 2, eff. June 16,

1991.

Sec. 499.109. SYSTEM CAPACITY. (a) The inmate population of

the institutional division may not exceed 100 percent of the

combined capacities of each unit in the division, as determined

by this subchapter.

(b) The attorney general may authorize the institutional

division to increase the inmate population of the division above

100 percent, but only if:

(1) the staff determines through written findings that the

population may be increased without limiting the ability of the

division to transfer inmates between units as necessary for

classification, medical, and security purposes; and

(2) the administration of the department, the board, and the

governor approve of the increase, in the same manner as increases

in capacity of individual units are approved under Sections

499.104, 499.105, and 499.106.

(c) If the attorney general authorizes the institutional

division to increase the inmate population of the division above

100 percent, the institutional division shall distribute the

additional admissions permitted by the increase among counties or

groups of counties in the same manner as regular admissions are

distributed under the allocation formula.

Added by Acts 1991, 72nd Leg., ch. 655, Sec. 2, eff. June 16,

1991. Amended by Acts 1995, 74th Leg., ch. 318, Sec. 71, eff.

Sept. 1, 1997.

Sec. 499.110. ADMINISTRATIVE PROCEDURE ACT. Subchapter B,

Chapter 2001, applies to all reviews, recommendations, and

decisions made under Sections 499.102-499.109.

Added by Acts 1991, 72nd Leg., ch. 655, Sec. 2, eff. June 16,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(50),

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 321, Sec. 1.062,

eff. Sept. 1, 1995.

SUBCHAPTER F. PROCEDURES FOR REDUCING COUNTY JAIL BACKLOG

Sec. 499.121. LEGISLATIVE DECLARATION; MANDAMUS. (a) The

legislature declares that until September 1, 1995, the

institutional division shall continue to perform its duty to

accept inmates only as provided by the allocation formula

established under Section 499.071.

(b) The legislature declares that until September 1, 1995, a

county shall continue to perform its duty to confine and maintain

under suitable conditions and at the county's own expense each

inmate eligible for transfer from the county to the institutional

division, until the date the inmate is actually accepted into

custody by the institutional division. This subsection does not

take effect if the County of Nueces et al. v. Texas Board of

Corrections et al., in the 250th Judicial District Court of

Travis County, Texas, Cause No. 452,071 and Harris County, Texas

v. the State of Texas, et al., in the 126th District Court of

Travis County, Texas, Cause No. 475,468 are settled by written

agreement on or before the 31st day after the effective date of

this article.

(c) The legislature declares that on and after September 1,

1995, the institutional division has a duty to accept, not later

than the 45th day after the date on which all processing required

for transfer has been completed, each inmate confined in a county

jail while under an order of commitment to the institutional

division.

(d) The duties provided by this subchapter may be enforced by an

action in mandamus.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 11.02, eff.

Aug. 29, 1991.

Sec. 499.122. INMATE COUNT. The Commission on Jail Standards

shall analyze monthly the population of each jail in this state

that is the jail for a qualifying county and determine the number

of inmates confined in the jail who are awaiting transfer to the

institutional division following conviction of a felony or

revocation of probation, parole, or release on mandatory

supervision and for whom all paperwork and processing required

under Section 8(a), Article 42.09, Code of Criminal Procedure,

for transfer have been completed. The commission may not consider

in determining the population of the jail under this section any

inmate who is in the jail after having been transferred from

another jail and for whom the commission has made payment under

this subchapter.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 11.02, eff.

Aug. 29, 1991.

Sec. 499.123. PAYMENT. (a) Not later than the 32nd day after

the effective date of this subchapter, the Commission on Jail

Standards shall determine for each jail in this state that is the

jail for a qualifying county the number of inmates confined in

the jail on April 1, 1991, who were awaiting transfer to the

institutional division following conviction of a felony or

revocation of probation, parole, or release on mandatory

supervision and for whom paperwork and processing required under

Section 8(a), Article 42.09, Code of Criminal Procedure, for

transfer had been completed on that date.

(b) A qualifying county is entitled to payment from the

Commission on Jail Standards as compensation to the county for

confining the number of inmates determined as ready for transfer

under Subsection (a) at an amount per inmate to be determined by

dividing into $11.5 million the total number of inmates in jails

that are the jails for qualifying counties under Subsection (a)

confined by qualifying counties. The commission shall make the

payment under this subsection on or before January 15, 1992.

(c) Not later than September 10, 1993, the Commission on Jail

Standards shall determine for each jail in this state that is the

jail for a qualifying county the number of inmates confined in

the jail on September 1, 1993, who were awaiting transfer to the

institutional division following conviction of a felony or

revocation of probation, parole, or release on mandatory

supervision and for whom paperwork and processing required under

Section 8(a), Article 42.09, Code of Criminal Procedure, for

transfer had been completed, as determined under Section 499.122,

on that date.

(d) A qualifying county is entitled to payment from the

Commission on Jail Standards as compensation to the county for

confining the number of inmates determined as ready for transfer

under Subsection (c) at an amount per inmate to be determined by

dividing the total number of inmates in county jails that are the

jails for qualifying counties under Subsection (c) confined by

qualifying counties into $11.5 million. The commission shall make

the payment under this subsection on or before January 15, 1994.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 11.02, eff.

Aug. 29, 1991.

Sec. 499.124. EMERGENCY OVERCROWDING RELIEF. (a) From the

effective date of this subchapter until August 31, 1993, for each

month in which the number of inmates confined in a jail that is

the jail for a qualifying county who are awaiting transfer to the

institutional division following conviction of a felony or

revocation of probation, parole, or release on mandatory

supervision and for whom paperwork and processing required under

Section 8(a), Article 42.09, Code of Criminal Procedure, for

transfer have been completed, as determined under Section

499.122, is greater than 50 percent of the number of such inmates

confined in the jail on April 1, 1991, as determined under

Section 499.123, the Commission on Jail Standards shall pay to a

qualifying county for each inmate in excess of 50 percent but

less than or equal to 210 percent of the April 1, 1991, number

for each day of confinement the sum of $20, and for each inmate

in excess of 210 percent of the April 1, 1991, number for each

day of confinement the sum of $30.

(b) From September 1, 1993, until September 1, 1995, for each

month in which the number of inmates confined in a jail that is

the jail for a qualifying county who are awaiting transfer to the

institutional division following conviction of a felony or

revocation of probation, parole, or release on mandatory

supervision and for whom paperwork and processing required under

Section 8(a), Article 42.09, Code of Criminal Procedure, for

transfer have been completed, as determined under Section

499.122, is greater than 25 percent of the number of such inmates

confined in the jail on April 1, 1991, as determined under

Section 499.123, the Commission on Jail Standards shall pay to a

qualifying county for each inmate in excess of 25 percent but

less than or equal to 210 percent of the April 1, 1991, number

for each day of confinement the sum of $20, and for each inmate

in excess of 210 percent of the April 1, 1991, number for each

day of confinement the sum of $30.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 11.02, eff.

Aug. 29, 1991.

Sec. 499.125. TRANSFER OF FELONY BACKLOG. (a) If a state or

federal court determines that conditions in a county jail are

unconstitutional, and if on or after October 1, 1991, the

percentage of inmates in the jail awaiting transfer to the

institutional division is 20 percent or more of the total number

of inmates in the jail, the commission shall transfer inmates

from the jail to an appropriate jail, detention center, work

camp, or correctional facility, but only to the extent necessary

to bring the county into compliance with court orders or to

reduce the percentage of inmates in the jail awaiting transfer to

the institutional division to less than 20 percent of the total

number of inmates in the jail.

(b) The Commission on Jail Standards is liable to counties for

payment of the costs of transportation for and maintenance of

transferred inmates. Costs paid to a county shall be paid into

the treasury of the county operating the facility receiving the

inmates. The costs for maintenance of an inmate for which the

commission is liable under this section are:

(1) the actual costs, as determined by the agreement between the

board and the officer or governing body authorized by law to

enter into contracts, but only if Harris County, Texas v. the

State of Texas, et al. in the 126th District Court of Travis

County, Texas, Cause No. 475,468 is settled by written agreement

on or before the 31st day after the effective date of this

subchapter; or

(2) if the suit described by Subdivision (1) of this subsection

is not settled within the period specified by the subdivision,

for each inmate for each day the first $20 of actual costs and

one-half of costs that are in excess of $20, with the

transferring county liable to the operators of the receiving

facility for all costs not paid by the state.

(c) If the board determines that a county is not reasonably

utilizing its available certified jail beds, the payments

authorized by this section shall be withheld to the extent

necessary to equal the cost of the unutilized beds.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 11.02, eff.

Aug. 29, 1991.

Sec. 499.126. DEFINITION. (a) In this subchapter, "qualifying

county" means a county that:

(1) on or after the effective date of this subchapter does not

initiate or become a party to a suit against the state or a state

agency or state official, the subject of which is the

reimbursement of the county for the confinement of inmates in the

county jail who are awaiting transfer to the institutional

division following conviction of a felony or revocation of

probation, parole, or release on mandatory supervision; and

(2) if, before the effective date of this subchapter, it was a

party to a suit in state court described by Subdivision (1), has

before the 31st day after the effective date of this subchapter:

(A) had the county's suit vacated and dismissed by the court;

(B) had the county's suit abated by the court, by entry of an

abatement order that specifically provides that:

(i) the suit may not be reactivated except before September 1,

1997, and except on a finding by the court that the state has

substantially failed to perform a duty imposed under this

subchapter;

(ii) the county is barred from any claim for reimbursement for

the cost of confining inmates on and after the effective date of

this subchapter and until September 1, 1995, other than

reimbursement specified in this subchapter; and

(iii) if the suit is not reactivated before September 1, 1997,

the court shall vacate and dismiss the suit on that date; or

(C) had the county's suit settled by written agreement.

(b) For the purposes of this section, a court retains

jurisdiction over a case in which the court has entered an

abatement order during the period in which the case is abated.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 11.02, eff.

Aug. 29, 1991.

SUBCHAPTER G. TRANSFER FACILITIES

Sec. 499.151. AUTHORITY TO OPERATE OR CONTRACT FOR TRANSFER

FACILITIES. (a) The institutional division may operate,

maintain, and manage transfer facilities to confine inmates

described by Section 499.152, and the board may finance and

construct those facilities. The institutional division, with the

approval of the board, may contract with a private vendor or the

commissioners court of a county for the financing, construction,

operation, maintenance, or management of a transfer facility.

(b) The board and the institutional division shall ensure that a

service described by Subsection (a) is provided in compliance

with standards established under Section 511.017, whether the

board or the institutional division provides the service or

contracts with an entity listed by Subsection (a) for the

provision of the service.

(c) A transfer facility authorized by this subchapter may be

located on private land or on land owned by the federal

government, the state, or a political subdivision of the state.

The board may accept land donated for that purpose.

(d) A commissioners court of a county may not enter into a

contract or receive a grant under this section unless:

(1) the commissioners court first consults with the community

justice council serving the county; and

(2) the most recent community justice plan for the county served

by the community justice council that has been approved by the

community justice assistance division describes the contract or

grant.

Added by Acts 1993, 73rd Leg., ch. 988, Sec. 1.06, eff. Sept. 1,

1993.

Sec. 499.152. ELIGIBLE INMATES. The institutional division may

confine an inmate in a transfer facility authorized by this

subchapter:

(1) only if paperwork and processing required under Section

8(a), Article 42.09, Code of Criminal Procedure, for transfer of

the inmate to the division has been completed; and

(2) only during a period in which the inmate would otherwise be

confined in a county jail awaiting transfer to the division

following conviction of a felony or revocation of probation,

parole, or release on mandatory supervision.

Added by Acts 1993, 73rd Leg., ch. 988, Sec. 1.06, eff. Sept. 1,

1993.

Sec. 499.153. ADMISSIONS POLICY. The board shall develop,

adopt, and enforce:

(1) an admissions policy to accept from county jails eligible

inmates described by Section 499.152 for confinement in transfer

facilities authorized by this subchapter; and

(2) a transfer policy to transfer eligible inmates described by

Section 499.152 from transfer facilities authorized by this

subchapter to other facilities of the institutional division.

Added by Acts 1993, 73rd Leg., ch. 988, Sec. 1.06, eff. Sept. 1,

1993.

Sec. 499.154. CUSTODY STATUS; GOOD CONDUCT TIME. An inmate

described by Section 499.152 confined in a transfer facility

authorized by this subchapter earns good conduct time in the same

manner and subject to the same rules as if the inmate were

confined in the institutional division.

Added by Acts 1993, 73rd Leg., ch. 988, Sec. 1.06, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 249, Sec. 6, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 321, Sec. 1.063, eff.

Sept. 1, 1995.

Sec. 499.155. DURATION OF CONFINEMENT. (a) Except as provided

by Subsection (b), the institutional division may not confine an

inmate described by Section 499.152 in a transfer facility

authorized by this subchapter for a period that exceeds the

maximum period for which a state jail felon may be confined in a

state jail felony facility under Section 12.35, Penal Code.

(b) If an inmate described by Section 499.152 is confined in a

transfer facility, is released from or transferred from the

transfer facility or returned to the convicting county under

court order, and is convicted of a subsequent offense, is

returned from the convicting county, or is the subject of a

revocation of parole or mandatory supervision, the institutional

division shall not calculate the previous period of confinement

in determining the maximum period the defendant may be confined

in a transfer facility following conviction of the subsequent

offense, return from the convicting county, or revocation.

(c) If an inmate is discharged or released on parole or

mandatory supervision from a transfer facility, the inmate is

entitled to receive release or discharge money from the

institutional division in the same amount as an inmate is

entitled to receive on release or discharge from any other

facility of the institutional division under Section 501.015.

Added by Acts 1993, 73rd Leg., ch. 988, Sec. 1.06, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 321, Sec. 1.064, eff.

Sept. 1, 1995.



CHAPTER 500. MISCELLANEOUS DISCIPLINARY MATTERS

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE G. CORRECTIONS

CHAPTER 500. MISCELLANEOUS DISCIPLINARY MATTERS

Sec. 500.001. SUPERVISORY OR DISCIPLINARY AUTHORITY OF INMATES.

(a) An inmate housed in a facility operated by the department or

under contract with the department may not act in a supervisory

or administrative capacity over another inmate.

(b) An inmate housed in a facility operated by the department or

under contract with the department may not administer

disciplinary action over another inmate.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 499.001 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.065, eff. Sept. 1, 1995.

Sec. 500.002. DESTRUCTION OF PROPERTY. (a) An inmate housed in

a facility operated by the department or under contract with the

department is liable for the inmate's intentional damage to

property belonging to the state. If more than one inmate is

involved in damage to property, each inmate involved in the

damage is jointly and severally liable.

(b) The department shall establish a hearing procedure, giving

consideration to the due process rights of inmates, for the

adjudication of claims for property damage under this section.

Damages may be awarded to the department only after a hearing and

may not exceed the value of the property damaged.

(c) If at a hearing it is determined that an inmate is liable

for property damage, the department may seize the contents of

inmate trust funds established for the inmate under Section

501.014.

(d) An inmate, after exhausting all administrative remedies

provided by the grievance system developed under Section 501.008,

may appeal a final decision under this section by filing a

petition for judicial review in a district court having

jurisdiction in the county in which the alleged damages occurred.

On judicial review, the district court shall follow the rules

governing judicial review of contested cases under Subchapter G,

Chapter 2001. Appeals may be taken from the district court as in

other civil cases.

(e) If an inmate fails to file a petition seeking judicial

review of an adverse decision within 30 days after exhausting all

administrative remedies, a district court may not review the

final decision.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 499.002 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 76, Sec. 5.95(54), eff. Sept. 1, 1995; Acts

1995, 74th Leg., ch. 321, Sec. 1.066, eff. Sept. 1, 1995.

Sec. 500.003. GAMBLING PROHIBITED. Gambling is not permitted at

any place in a facility operated by or under contract with the

department where inmates are housed or worked. An employee of the

department who engages in gambling or knowingly permits gambling

at any place where inmates are housed or worked is subject to

immediate dismissal.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 499.003 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.067, eff. Sept. 1, 1995.

Sec. 500.004. PARTICIPATION IN TREATMENT PROGRAM. An inmate

required by law or department policy to participate in a

treatment program shall participate in the program.

Added by Acts 2001, 77th Leg., ch. 403, Sec. 1, eff. Sept. 1,

2001.

Sec. 500.005. REWARDS ON ESCAPE. The director of the

institutional division, in compliance with board policy, may

offer a reward for the apprehension of an escaped inmate. The

director may determine the amount of the reward and the manner in

which the reward is to be paid.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 499.005 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.068, eff. Sept. 1, 1995.

Sec. 500.006. TRANSPORTATION OF INMATES. (a) The department

shall establish policies to provide for the safe transfer of

inmates. A sheriff may transport inmates to the institutional

division if the sheriff is able to perform the service as

economically as if the service were performed by the division.

The institutional division is responsible for the cost of

transportation of inmates to the division.

(b) An inmate may not be transported directly from a county jail

to an institutional division facility other than a designated

diagnostic unit or a transfer facility.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 499.006 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.069, eff. Sept. 1, 1995.

Sec. 500.007. TESTING FOR CONTROLLED SUBSTANCES. (a) The

department after consultation with the Criminal Justice Policy

Council shall implement a program to randomly test, for the

purpose of determining the presence of controlled substances, the

breath, blood, or other bodily substances of inmates housed in

facilities operated by or under contract with the department.

(b) The department annually shall test not less than five

percent of the inmates housed in facilities operated by or under

contract with the department.

(c) The department shall use the most cost-effective means

possible to perform the tests required by this section, and shall

actively seek grants from the federal government or other sources

to expand the program created under this section.

(d) If the department performs a test described by Subsection

(a) and determines the presence of a controlled substance in an

inmate, the department may in return for the cooperation of the

inmate in identifying the individual who delivered the controlled

substance to the inmate defer or dismiss punitive actions,

including criminal prosecution, forfeiture of good conduct time

or reduction in good conduct time earning status, or forfeiture

of privileges, that the department could otherwise take against

the inmate.

Added by Acts 1997, 75th Leg., ch. 1351, Sec. 1, eff. Sept. 1,

1997.

Sec. 500.008. DETECTION AND MONITORING OF CELLULAR TELEPHONES.

(a) The department may own and the office of inspector general

may possess, install, operate, or monitor an electronic,

mechanical, or other device, as defined by Article 18.20, Code of

Criminal Procedure.

(b) The inspector general shall designate in writing the

commissioned officers of the office of inspector general who are

authorized to possess, install, operate, and monitor electronic,

mechanical, or other devices for the department.

(c) An investigative or law enforcement officer or other person,

on request of the office of inspector general, may assist the

office in the operation and monitoring of an interception of

wire, oral, or electronic communications if the investigative or

law enforcement officer or other person:

(1) is designated by the executive director for that purpose;

and

(2) acts in the presence and under the direction of a

commissioned officer of the inspector general.

Added by Acts 2009, 81st Leg., R.S., Ch.

1169, Sec. 7, eff. September 1, 2009.



CHAPTER 501. INMATE WELFARE

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE G. CORRECTIONS

CHAPTER 501. INMATE WELFARE

SUBCHAPTER A. GENERAL WELFARE PROVISIONS

Sec. 501.001. DISCRIMINATION AGAINST INMATES PROHIBITED. The

institutional division and the director of the institutional

division may not discriminate against an inmate on the basis of

the inmate's sex, race, color, creed, or national origin.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.001 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991.

Sec. 501.002. ASSAULT BY EMPLOYEE ON INMATE. If an employee of

the department commits an assault on an inmate housed in a

facility operated by or under contract with the department, the

executive director shall file a complaint with the proper

official of the county in which the offense occurred. If an

employee is charged with an assault described by this section, an

inmate or person who was an inmate at the time of the alleged

offense may testify in a prosecution of the offense.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept.

1989. Renumbered from Sec. 500.002 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.070, eff. Sept. 1, 1995.

Sec. 501.003. FOOD. The department shall ensure that inmates

housed in facilities operated by the department are fed good and

wholesome food, prepared under sanitary conditions, and provided

in sufficient quantity and reasonable variety. The department

shall hold employees charged with preparing food for inmates

strictly to account for a failure to carry out this section. The

department shall provide for the training of inmates as cooks so

that food for inmates may be properly prepared.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.003 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.071, eff. Sept. 1, 1995.

Sec. 501.004. CLOTHING. The department shall provide to inmates

housed in facilities operated by the department suitable clothing

that is of substantial material, uniform make, and reasonable fit

and footwear that is substantial and comfortable. The department

may not allow an inmate to wear clothing that is not furnished by

the department, except as a reward for meritorious conduct. The

department may allow inmates to wear underwear not furnished by

the department.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.004 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.072, eff. Sept. 1, 1995.

Sec. 501.005. LITERACY PROGRAMS. (a) The institutional

division shall establish a program to teach reading to

functionally illiterate inmates housed in facilities operated by

the division. The institutional division shall allow an inmate

who is capable of serving as a tutor to tutor functionally

illiterate inmates and shall actively encourage volunteer

organizations to aid in the tutoring of inmates. The

institutional division, the inmate to be tutored, and the person

who tutors the inmate jointly shall establish reading goals for

the inmate to be tutored. A person who acts as a tutor may only

function as a teacher and advisor to an inmate and may not

exercise supervisory authority or control over the inmate.

(b) The institutional division shall require illiterate inmates

housed in facilities operated by the division to receive not less

than five or more than eight hours a week of reading instruction.

(c) The institutional division shall identify functionally

illiterate inmates housed in facilities operated by the division

and shall inform the parole division if it determines that an

inmate who is to be released to the supervision of the parole

division is in need of continuing education after release from

the institutional division.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.005 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.073, eff. Sept. 1, 1995.

Sec. 501.0051. RECEIPT OF BOOKS BY MAIL. (a) The department

shall establish a policy that permits an inmate to receive by

mail reference books and other educational materials from a

volunteer organization that operates programs described by

Section 501.009, regardless of whether the organization provides

those programs to inmates housed in facilities operated by the

department.

(b) The department may adopt rules as necessary to implement

this section, including rules to:

(1) provide for screening of packages sent to inmates;

(2) prohibit inmates from receiving books that might assist them

in committing crimes, such as books on escaping prison; and

(3) define the terms "reference books" and "educational

materials."

Added by Acts 2009, 81st Leg., R.S., Ch.

976, Sec. 1, eff. June 19, 2009.

Sec. 501.006. EMERGENCY ABSENCE. (a) The institutional

division may grant an emergency absence under escort to an inmate

so that the inmate may:

(1) obtain a medical diagnosis or medical treatment;

(2) obtain treatment and supervision at a Texas Department of

Mental Health and Mental Retardation facility; or

(3) attend a funeral or visit a critically ill relative.

(b) The institutional division shall adopt policies for the

administration of the emergency absence under escort program.

(c) An inmate absent under this section is considered to be in

the custody of the institutional division, and the inmate must be

under physical guard while absent.

(d) The institutional division may not grant a furlough to an

inmate convicted of an offense under Section 42.072, Penal Code.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.006 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1993, 73rd Leg., ch. 10, Sec. 7, eff. March 19, 1993; Acts 1995,

74th Leg., ch. 76, Sec. 14.36, eff. Sept. 1, 1995; Acts 1995,

74th Leg., ch. 321, Sec. 1.074, eff. Sept. 1, 1995; Acts 1995,

74th Leg., ch. 657, Sec. 7, eff. June 14, 1995; Acts 1997, 75th

Leg., ch. 1, Sec. 9, eff. Jan. 28, 1997.

Sec. 501.007. INMATE CLAIMS FOR LOST OR DAMAGED PROPERTY. The

department may pay from the miscellaneous funds appropriated to

the division claims made by inmates housed in facilities operated

by the department for property lost or damaged by the division.

The department shall maintain a record of all transactions made

under this section and shall send a copy of that record to the

state auditor at least annually. The record must show the amount

of each claim paid, the identity of each claimant, and the

purpose for which each claim was made. The department may not pay

under this section more than $500 on a claim.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.007 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.075, eff. Sept. 1, 1995.

Sec. 501.008. INMATE GRIEVANCE SYSTEM. (a) The department

shall develop and maintain a system for the resolution of

grievances by inmates housed in facilities operated by the

department or under contract with the department that qualifies

for certification under 42 U.S.C. Section 1997e and the

department shall obtain and maintain certification under that

section. A remedy provided by the grievance system is the

exclusive administrative remedy available to an inmate for a

claim for relief against the department that arises while the

inmate is housed in a facility operated by the department or

under contract with the department, other than a remedy provided

by writ of habeas corpus challenging the validity of an action

occurring before the delivery of the inmate to the department or

to a facility operated under contract with the department.

(b) The grievance system must provide procedures:

(1) for an inmate to identify evidence to substantiate the

inmate's claim; and

(2) for an inmate to receive all formal written responses to the

inmate's grievance.

(c) A report, investigation, or supporting document prepared by

the department in response to an inmate grievance is considered

to have been prepared in anticipation of litigation and is

confidential, privileged, and not subject to discovery by the

inmate in a claim arising out of the same operative facts as are

alleged in the grievance.

(d) An inmate may not file a claim in state court regarding

operative facts for which the grievance system provides the

exclusive administrative remedy until:

(1) the inmate receives a written decision issued by the highest

authority provided for in the grievance system; or

(2) if the inmate has not received a written decision described

by Subdivision (1), the 180th day after the date the grievance is

filed.

(e) The limitations period applicable to a claim arising out of

the same operative facts as a claim for which the grievance

system provides the exclusive remedy:

(1) is suspended on the filing of the grievance; and

(2) remains suspended until the earlier of the following dates:

(A) the 180th day after the date the grievance is filed; or

(B) the date the inmate receives the written decision described

by Subsection (d)(1).

(f) This section does not affect any immunity from a claim for

damages that otherwise exists for the state, the department, or

an employee of the department.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.008 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 378, Sec. 6, eff. June 8, 1995.

Sec. 501.0081. DISPUTE RESOLUTION: TIME-SERVED CREDITS. (a)

The department shall develop a system that allows resolution of a

complaint by an inmate who alleges that time credited on the

inmate's sentence is in error and does not accurately reflect the

amount of time-served credit to which the inmate is entitled.

(b) Except as provided by Subsection (c), an inmate may not in

an application for a writ of habeas corpus under Article 11.07,

Code of Criminal Procedure, raise as a claim a time-served credit

error until:

(1) the inmate receives a written decision issued by the highest

authority provided for in the resolution system; or

(2) if the inmate has not received a written decision described

by Subdivision (1), the 180th day after the date on which under

the resolution system the inmate first alleges the time-served

credit error.

(c) Subsection (b) does not apply to an inmate who, according to

the department's computations, is within 180 days of the inmate's

presumptive parole date, date of release on mandatory

supervision, or date of discharge. An inmate described by this

subsection may raise a claim of time-served credit error by

filing a complaint under the system described by Subsection (a)

or, if an application for a writ of habeas corpus is not

otherwise barred, by raising the claim in that application.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 1.38(a), eff. Sept.

1, 1999.

Sec. 501.009. VOLUNTEER ORGANIZATIONS. The department shall

actively encourage volunteer organizations to provide the

following programs for inmates housed in facilities operated by

the department:

(1) literacy and education programs;

(2) life skills programs;

(3) job skills programs;

(4) parent-training programs;

(5) drug and alcohol rehabilitation programs;

(6) support group programs;

(7) arts and crafts programs; and

(8) other programs determined by the department to aid inmates

in the transition between confinement and society and to reduce

incidence of recidivism among inmates.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.009 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.076, eff. Sept. 1, 1995.

Sec. 501.010. VISITORS. (a) The institutional division shall

allow the governor, members of the legislature, and members of

the executive and judicial branches to enter at proper hours any

part of a facility operated by the division where inmates are

housed or worked, for the purpose of observing the operations of

the division. A visitor described by this subsection may talk

with inmates away from institutional division employees.

(b) The institutional division shall have a uniform visitation

policy that allows eligible inmates housed in facilities operated

by the division, other than state jails, to receive visitors. The

institutional division shall require each warden in the division

to:

(1) apply the policy in the unit under the warden's control;

(2) prominently display copies of the policy in locations in the

unit that are accessible to inmates or visitors; and

(3) if requested, provide visitors with copies of the policy.

(c) At the end of each biennium, each warden in the

institutional division shall report to the director of the

division on the manner in which the policy has affected

visitation at the warden's unit during the preceding two years.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.010 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.077, eff. Sept. 1, 1995.

Sec. 501.011. ZERO-TOLERANCE POLICY. (a) The department shall

adopt a zero-tolerance policy concerning the detection,

prevention, and punishment of the sexual abuse, including

consensual sexual contact, of inmates in the custody of the

department.

(b) The department shall establish standards for reporting and

collecting data on the sexual abuse of inmates in the custody of

the department.

(c) The department shall establish a procedure for inmates in

the custody of the department and department employees to report

incidents of sexual abuse involving an inmate in the custody of

the department. The procedure must designate a person employed

at the department facility in which the abuse is alleged to have

occurred as well as a person who is employed at the department's

headquarters to whom a person may report an incident of sexual

abuse.

(d) The department shall prominently display the following

notice in the office of the chief administrator of each

department facility, the employees' break room of each department

facility, the cafeteria of each department facility, and at least

six additional locations in each department facility:

THE TEXAS LEGISLATURE HAS ADOPTED A ZERO-TOLERANCE POLICY

REGARDING THE SEXUAL ABUSE, INCLUDING CONSENSUAL SEXUAL CONTACT,

OF AN INMATE IN THE CUSTODY OF THE DEPARTMENT. ANY SUCH

VIOLATION MUST BE REPORTED TO __________.

Added by Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 23, eff. June 15, 2007.

Sec. 501.012. FAMILY LIAISON OFFICER. The director of the

institutional division shall designate one employee at each

facility operated by the institutional division to serve as

family liaison officer for that facility. The family liaison

officer shall facilitate the maintenance of ties between inmates

and their families for the purpose of reducing recidivism. Each

family liaison officer shall:

(1) provide inmates' relatives with information about the

classification status, location, and health of inmates in the

facility;

(2) notify inmates about emergencies involving their families

and provide inmates with other necessary information relating to

their families; and

(3) assist inmates' relatives and other persons during visits

with inmates and aid those persons in resolving problems that may

affect permitted contact with inmates.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.012 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.079, eff. Sept. 1, 1995.

Sec. 501.013. MATERIALS USED FOR ARTS AND CRAFTS. (a) The

institutional division may purchase materials to be used by

inmates housed in facilities operated by the division to produce

arts and crafts.

(b) The institutional division may allow an inmate housed in a

facility operated by the division who produces arts and crafts in

the division to sell those arts and crafts to the general public

in a manner determined by the division.

(c) If an inmate housed in a facility operated by the division

sells arts and crafts and the materials used in the production of

the arts and crafts were provided by the division, the proceeds

of the sale go first to the division to pay for the cost of the

materials, and the remainder, if any, goes to the inmate. The

institutional division may not purchase more than $30 of

materials for any inmate unless the inmate has repaid the

division in full for previous purchases of materials.

(d) The manufacturing and logistics division and the

institutional division shall work cooperatively in supervising

the production and sale of arts and crafts under this section.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.013 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.080, eff. Sept. 1, 1995; Acts

2003, 78th Leg., ch. 1056, Sec. 6, eff. Sept. 1, 2003.

Sec. 501.014. INMATE MONEY. (a) The department shall take

possession of all money that an inmate has on the inmate's person

or that is received with the inmate when the inmate arrives at a

facility to be admitted to the custody of the department and all

money the inmate receives at the department during confinement

and shall credit the money to an account created for the inmate.

The department may spend money from an inmate account on the

written order of the inmate in whose name the account is

established or as required by law or policy subject to

restrictions on the expenditure established by law or policy. The

department shall ensure that each facility operated by or under

contract with the department shall operate an account system that

complies with this section, but the department is not required to

operate a separate account system for or at each facility.

(b) If an inmate with money in an account established under

Subsection (a) dies while confined in a facility operated by or

under contract with the department, the department shall attempt

to give notice of the account to a beneficiary or known relative

of the deceased inmate. On the presentation of a notarized claim

to the department for the money by a person entitled to the

notice, the department may pay any amount not exceeding $2,500 of

the deceased inmate's money held by the department to the

claimant. A claim for money in excess of $2,500 must be made

under Section 137, Probate Code, or another law, as applicable.

The department is not liable for making a payment or failing to

make a payment under this subsection.

(c) If money is unclaimed two years after the department gives

or attempts to give notice under Subsection (b), or two years

after the date of the death of an inmate whose beneficiary or

relative is unknown, the executive director, or the executive

director's designee, shall make an affidavit stating that the

money in the inmate account is unclaimed and send the affidavit

and money to the comptroller.

(d) An inmate who escapes or attempts to escape from the custody

of the department forfeits to the department all of the money

held by the department in the inmate's account at the time of the

escape or attempted escape. Money forfeited to the comptroller

under Subsection (c) escheats to the state.

(e) On notification by a court, the department shall withdraw

from an inmate's account any amount the inmate is ordered to pay

by order of the court under this subsection. On receipt of a

valid court order requiring an inmate to pay child support, the

department shall withdraw the appropriate amount from the

inmate's account under this subsection, regardless of whether the

court order is provided by the court or another person. The

department shall make a payment under this subsection as ordered

by the court to either the court or the party specified in the

court order. The department is not liable for withdrawing or

failing to withdraw money or making payments or failing to make

payments under this subsection. The department shall make

withdrawals and payments from an inmate's account under this

subsection according to the following schedule of priorities:

(1) as payment in full for all orders for child support;

(2) as payment in full for all orders for restitution;

(3) as payment in full for all orders for reimbursement of the

Health and Human Services Commission for financial assistance

provided for the child's health needs under Chapter 31, Human

Resources Code, to a child of the inmate;

(4) as payment in full for all orders for court fees and costs;

(5) as payment in full for all orders for fines; and

(6) as payment in full for any other court order, judgment, or

writ.

(f) The department may place a hold on money in or withdraw

money from an inmate account:

(1) to restore amounts withdrawn by the inmate against

uncollected money;

(2) to correct accounting errors;

(3) to make restitution for wrongful withdrawals made by an

inmate from the account of another inmate;

(4) to cover deposits until cleared;

(5) as directed by court order in accordance with Subsection

(e);

(6) as part of an investigation by the department of inmate

conduct involving the use of the account or an investigation in

which activity or money in the inmate's account is evidence;

(7) to transfer money deposited in violation of law or

department policy; or

(8) to recover money the inmate owes the department for indigent

supplies, medical copayments, destruction of state property, or

other indebtedness.

(g) The department shall withdraw money from an inmate's account

under Subsection (e) before the department applies a deposit to

that account toward any unpaid balance owed to the department by

the inmate under Section 501.063.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.014 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1993, 73rd Leg., ch. 804, Sec. 1, eff. Sept. 1, 1993; Acts 1995,

74th Leg., ch. 321, Sec. 1.081, eff. Sept. 1, 1995; Acts 1997,

75th Leg., ch. 257, Sec. 2, eff. Jan. 1, 1998; Acts 1997, 75th

Leg., ch. 807, Sec. 1, eff. Sept. 1, 1997; Acts 1997. 75th Leg.,

ch. 1409, Sec. 7, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch.

1423, Sec. 8.34, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch.

62, Sec. 8.10, 19.02(8), eff. Sept. 1, 1999; Acts 1999, 76th

Leg., ch. 326, Sec. 1, 2, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 32, eff. June 19, 2009.

Sec. 501.015. PROVIDING DISCHARGED OR RELEASED INMATE WITH

CLOTHING AND MONEY; BURIAL EXPENSES. (a) When an inmate is

discharged or is released on parole, mandatory supervision, or

conditional pardon, the department shall provide the inmate with:

(1) suitable civilian clothing;

(2) money held in the inmate's trust account by the director;

(3) cash, in an amount and in the manner described by Subsection

(b); and

(4) a personal identification certificate obtained under Section

501.0165, if available.

(b) When an inmate is released on parole, mandatory supervision,

or conditional pardon, the inmate is entitled to receive $100

from the department and transportation at the expense of the

department to the location at which the inmate is required to

report to a parole officer by the pardons and paroles division.

The inmate shall receive $50 on his release from the institution

and $50 on initially reporting to a parole officer at the

location at which the inmate is required to report to a parole

officer. If an inmate is released and is not required by the

pardons and paroles division to report to a parole officer or is

authorized by the pardons and paroles division to report to a

location outside this state, the department shall provide the

inmate with $100 and, at the expense of the department,

transportation to:

(1) the location of the inmate's residence, if the residence is

in this state; or

(2) a transit point determined appropriate by the department, if

the inmate's residence is outside this state or the inmate is

required by the pardons and paroles division to report to a

location outside this state.

(c) The department may spend not more than $200 to defray the

costs of transportation or other expenses related to the burial

of an inmate who dies while confined in a facility operated by

the institutional division.

(d) The director of the institutional division shall provide the

comptroller with funds sufficient to maintain not less than

$100,000 in a bank or banks in Huntsville, Texas, for the purpose

of making prompt payments to inmates required by Subsection (b).

Funds maintained in a bank under this subsection must be secured

by bonds or other securities approved by the attorney general.

(e) A bank that maintains funds described by Subsection (b)

shall make a weekly report to the comptroller on the condition of

the funds.

(f) Subsection (a)(3) does not apply to an inmate who on

discharge or release on parole, mandatory supervision, or

conditional pardon is transferred from the custody of the

institutional division to a state jail felony facility or who is

subject to a felony detainer and is released to the custody of

another jurisdiction.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.015 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1993, 73rd Leg., ch. 238, Sec. 7.01, eff. Sept. 1, 1993; Acts

1995, 74th Leg., ch. 321, Sec. 1.082, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 1423, Sec. 8.35, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 745, Sec. 1, eff. Aug. 30, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1288, Sec. 1, eff. September 1, 2009.

Sec. 501.016. DISCHARGE OR RELEASE PAPERS; RELEASE DATE. (a)

The department shall prepare and provide an inmate with the

inmate's discharge or release papers when the inmate is entitled

to be discharged or to be released on parole, mandatory

supervision, or conditional pardon. The papers must be dated and

signed by the officer preparing the papers and bear the seal of

the department. The papers must contain:

(1) the inmate's name;

(2) a statement of the offense or offenses for which the inmate

was sentenced;

(3) the date on which the defendant was sentenced and the length

of the sentence;

(4) the name of the county in which the inmate was sentenced;

(5) the amount of calendar time the inmate actually served;

(6) a statement of any trade learned by the inmate and the

inmate's proficiency at that trade; and

(7) the physical description of the inmate, as far as

practicable.

(b) If the release date of an inmate occurs on a Saturday,

Sunday, or legal holiday, the department may release the inmate

on the preceding workday.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.016 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.083, eff. Sept. 1, 1995.

Sec. 501.0165. STATE-ISSUED IDENTIFICATION; NECESSARY

DOCUMENTATION. (a) Before discharging an inmate or releasing an

inmate on parole, mandatory supervision, or conditional pardon,

the department shall:

(1) determine whether the inmate has:

(A) a valid license issued under Chapter 521 or 522,

Transportation Code; or

(B) a valid personal identification certificate issued under

Chapter 521, Transportation Code; and

(2) if the inmate does not have a valid license or certificate

described by Subdivision (1), submit to the Department of Public

Safety on behalf of the inmate a request for the issuance of a

personal identification certificate under Chapter 521,

Transportation Code.

(b) The department shall submit a request under Subsection

(a)(2) as soon as is practicable to enable the department to

provide the inmate with the personal identification certificate

when the department discharges or releases the inmate.

(c) The department, the Department of Public Safety, and the

bureau of vital statistics of the Department of State Health

Services shall by rule adopt a memorandum of understanding that

establishes their respective responsibilities with respect to the

issuance of a personal identification certificate to an inmate,

including responsibilities related to verification of the

inmate's identity. The memorandum of understanding must require

the Department of State Health Services to electronically verify

the birth record of an inmate whose name and any other personal

information is provided by the department and to electronically

report the recorded filing information to the Department of

Public Safety to validate the identity of an inmate under this

section.

(d) The department shall reimburse the Department of Public

Safety or the Department of State Health Services for the actual

costs incurred by those agencies in performing responsibilities

established under this section. The department may charge an

inmate for the actual costs incurred under this section or the

fees required by Section 521.421, Transportation Code.

(e) This section does not apply to an inmate who:

(1) is not legally present in the United States; or

(2) was not a resident of this state before the person was

placed in the custody of the department.

Added by Acts 2009, 81st Leg., R.S., Ch.

1288, Sec. 2, eff. September 1, 2009.

Sec. 501.017. COST OF CONFINEMENT AS CLAIM. (a) The department

may establish a claim and lien against the estate of an inmate

who dies while confined in a facility operated by or under

contract with the department for the cost to the department of

the inmate's confinement.

(b) The department may not enforce a claim or lien established

under this section if the inmate has a surviving spouse or a

surviving dependent or disabled child.

(c) The department shall adopt policies regarding recovery of

the cost of confinement through enforcement of claims or liens

established under this section.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.017 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.084, eff. Sept. 1, 1995.

Sec. 501.019. COST OF CONFINEMENT AS CLAIM; SETOFF. (a) The

state may deduct from any monetary obligation owed to an

incarcerated person:

(1) the cost of incarceration, if a cost of incarceration for

the person can be computed; and

(2) any amount assessed against the person under Section 14.006,

Civil Practice and Remedies Code, that remains unpaid at the time

the monetary obligation is to be paid.

(b) In a case in which a person may be indemnified under Chapter

104, Civil Practice and Remedies Code, and that arises from a

claim made by a person for whom a cost of incarceration can be

computed, the court shall reduce the amount recoverable by the

claimant by the amount of the cost of incarceration.

(c) The annual cost of incarceration of a person shall be

computed using the average cost per day for imprisonment

calculated by the Criminal Justice Policy Council.

(d) In making a deduction under Subsection (a) or in reducing an

award under Subsection (b), the department or the court shall

credit or debit a prorated portion of the cost of incarceration

for a person incarcerated for 365 days or less in a year. The

number of days of incarceration in a year includes time served

before conviction.

(e) This section applies to a monetary obligation arising from a

judgment against the state, an agency of the state, or an officer

or employee of the state or an agency of the state, only if:

(1) the judgment awards damages for property damage or bodily

injury resulting from a negligent act or omission, including an

act or omission described by Section 101.021(1), Civil Practice

and Remedies Code; and

(2) there is not a finding by the court of a violation of the

constitution of this state or the United States.

Added by Acts 1995, 74th Leg., ch. 378, Sec. 7, eff. June 8,

1995.

Sec. 501.021. USE OF INMATES IN TRAINING PROHIBITED. The

department may not use an inmate in a program that trains dogs to

attack individuals without the inmate's permission.

Added by Acts 1995, 74th Leg., ch. 321, Sec. 1.085, eff. Sept. 1,

1995.

Sec. 501.022. INFANT CARE AND PARENTING. The department shall

implement a residential infant care and parenting program for

mothers who are confined by the department. To the extent

practicable, the department shall model the program after the

Federal Bureau of Prisons' Mothers and Infants Together program

operated under contract in Fort Worth.

Added by Acts 2007, 80th Leg., R.S., Ch.

824, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. GENERAL MEDICAL AND MENTAL HEALTH CARE PROVISIONS

Sec. 501.051. MEDICAL FACILITIES AT UNIVERSITY OF TEXAS MEDICAL

BRANCH. (a) The medical facility constructed by the

institutional division at The University of Texas Medical Branch

at Galveston shall be used as a teaching facility and be limited

to patients who are teaching patients, as long as the medical

facility is used for the treatment of department patients. The

Board of Regents of The University of Texas System shall maintain

and operate the facility and provide professional staff services

necessary for the care of patients in the facility, except that

the department shall provide security at the facility. The

facility shall provide the same level of care as is provided for

patients in other facilities of The University of Texas Medical

Branch at Galveston.

(b) If the medical facility ceases to be used for department

patients, the facility shall revert to the medical branch for its

use and be operated under the exclusive management and control of

the Board of Regents of The University of Texas System.

(c) The medical facility shall be operated with funds

appropriated for that purpose.

(d) The department shall establish and maintain an overnight

holding facility for inmate outpatients at The University of

Texas Medical Branch at Galveston.

(e) The department and The University of Texas Medical Branch at

Galveston shall by rule adopt a memorandum of understanding that

establishes the responsibilities of the department and the

medical branch in maintaining the department's medical facility,

providing security, and providing medical care. The memorandum

must also establish a joint peer review committee and a joint

utilization review committee. Each committee shall be composed of

medical personnel employed by the department and by the medical

branch. The joint peer review committee shall review all case

files to determine whether the quality of medical care provided

is adequate, according to accepted medical standards. The joint

utilization review committee shall review all case files to

determine whether treatment given is medically necessary under

the circumstances of each case, taking into account accepted

medical standards. The department shall coordinate the

development of the memorandum of understanding.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.051 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.086, eff. Sept. 1, 1995.

Sec. 501.052. MEDICAL RESIDENCIES. The department may establish

a residency program or a rotation program to employ or train

physicians to treat inmates in the department.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.052 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.087, eff. Sept. 1, 1995.

Sec. 501.053. REPORTS OF PHYSICIAN MISCONDUCT. (a) If the

department receives an allegation that a physician employed or

under contract with the department has committed an action that

constitutes a ground for the denial or revocation of the

physician's license under Section 164.051, Occupations Code, the

department shall report the information to the Texas State Board

of Medical Examiners in the manner provided by Section 154.051,

Occupations Code.

(b) The department shall provide the Texas State Board of

Medical Examiners with a copy of any report or finding relating

to an investigation of an allegation reported to the board.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.053 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.088, eff. Sept. 1, 1995; Acts

2001, 77th Leg., ch. 1420, Sec. 14.763, eff. Sept. 1, 2001.

Sec. 501.054. AIDS AND HIV EDUCATION; TESTING. (a) In this

section, "AIDS," "HIV," and "test result" have the meanings

assigned by Section 81.101, Health and Safety Code.

(b) The department, in consultation with the Texas Department of

Health, shall establish education programs to educate inmates and

employees of the department about AIDS and HIV. In establishing

the programs for inmates, the department shall design a program

that deals with issues related to AIDS and HIV that are relevant

to inmates while confined and a program that deals with issues

related to AIDS and HIV that will be relevant to inmates after

the inmates are released. The department shall design the

programs to take into account relevant cultural and other

differences among inmates. The department shall require each

inmate in a facility operated by the department to participate in

education programs established under this subsection.

(c) The department shall require each employee of the department

to participate in programs established under this section at

least once during each calendar year.

(d) The department shall ensure that education programs for

employees include information and training relating to infection

control procedures. The department shall also ensure that

employees have infection control supplies and equipment readily

available.

(e) The department, in consultation with the Texas Department of

Health, shall periodically revise education programs established

under this section so that the programs reflect the latest

medical information available on AIDS and HIV.

(f) The department shall adopt a policy for handling persons

with AIDS or HIV infection who are in the custody of the

department or under the department's supervision. The policy must

be substantially similar to a model policy developed by the Texas

Department of Health under Subchapter G, Chapter 85, Health and

Safety Code.

(g) The department shall maintain the confidentiality of test

results of an inmate indicating HIV infection at all times,

including after the inmate's discharge, release from a state

jail, or release on parole or mandatory supervision. The

department may not honor the request of an agency of the state or

any person who requests a test result as a condition of housing

or supervising the inmate while the inmate is on community

supervision or parole or mandatory supervision, unless honoring

the request would improve the ability of the inmate to obtain

essential health and social services.

(h) The department shall report to the legislature not later

than January 15 of each odd-numbered year concerning the

implementation of this section and the participation of inmates

and employees of the department in education programs established

under this section.

(i) The department may test an inmate confined in a facility

operated by the correctional institutions division for human

immunodeficiency virus at any time, but must test:

(1) during the diagnostic process, an inmate for whom the

department does not have a record of a positive test result; and

(2) an inmate who is eligible for release before the inmate is

released from the division.

(j) If the department determines that an inmate has a positive

test result, the department may segregate the inmate from other

inmates. The department shall report the results of a positive

test to the Department of State Health Services for the purposes

of notification and reporting as described by Sections

81.050-81.052, Health and Safety Code.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.054 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.089, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1184, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

255, Sec. 1, eff. May 26, 2007.

Sec. 501.055. REPORT OF INMATE DEATH. (a) If an inmate dies

while in the custody of the department, an employee of the

facility who is in charge of the inmate shall immediately notify

the nearest justice of the peace serving in the county in which

the inmate died and the office of internal affairs for the

department. The justice shall personally inspect the body and

make an inquiry as to the cause of death. The justice shall make

written copies of evidence taken during the inquest, and give one

copy to the director and one copy to a district judge serving in

the county in which the inmate died. The judge shall provide the

copy to the grand jury and, if the judge determines the evidence

indicates wrongdoing, instruct the grand jury to thoroughly

investigate the cause of death.

(b) Subsection (a) does not apply if the inmate:

(1) dies of natural causes while attended by a physician or a

registered nurse; or

(2) is lawfully executed.

(c) If an inmate dies as described by Subsection (b)(1), the

department or an authorized official of the department shall

immediately attempt to notify the next of kin of the inmate that

the inmate has died, state the time of the inmate's death, and

inform the next of kin that unless the next of kin objects to the

department within eight hours of the stated time of death, an

autopsy will be conducted on the inmate.

(d) If the next of kin consents to the autopsy or does not

within eight hours of the time of death object to the department

about the autopsy, the department or an authorized official of

the department shall order an autopsy to be conducted on the

inmate. The order of an autopsy under this subsection constitutes

consent to an autopsy for the purposes of Article 49.13(b), Code

of Criminal Procedure.

(e) For purposes of this section, an "inmate in the custody of

the department" is a convicted felon who:

(1) is confined in a secure correctional facility operated by or

under contract with the department; or

(2) has been admitted for treatment into a hospital while

remaining in the custody of the department.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.055 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.090, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 1422, Sec. 2, eff. June 20, 1997.

Sec. 501.0551. ANATOMICAL GIFTS. (a) The department, during

the diagnostic process, shall provide each inmate with a form on

which the inmate may indicate whether the inmate wishes to be an

eye, tissue, or organ donor if the inmate dies while in the

custody of the department.

(b) If an inmate indicates on the form that the inmate wishes to

be a donor, the effect is the same as if the inmate executed a

statement of gift under Section 521.401, Transportation Code.

(c) The department shall adopt procedures to provide inmates

with the form described by Subsection (a).

(d) Expired.

Added by Acts 1997, 75th Leg., ch. 1422, Sec. 3, eff. June 20,

1997.

Sec. 501.056. CONTRACT FOR CARE OF MENTALLY ILL AND MENTALLY

RETARDED INMATES. The department shall contract with the Texas

Department of Mental Health and Mental Retardation for provision

of Texas Department of Mental Health and Mental Retardation

facilities, treatment, and habilitation for mentally ill and

mentally retarded inmates in the custody of the department. The

contract must provide:

(1) detailed characteristics of the mentally ill inmate

population and the mentally retarded inmate population to be

affected under the contract;

(2) for the respective responsibilities of the Texas Department

of Mental Health and Mental Retardation and the department with

regard to the care and supervision of the affected inmates; and

(3) that the department remains responsible for security.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.056 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.091, eff. Sept. 1, 1995.

Sec. 501.057. CIVIL COMMITMENT BEFORE PAROLE. (a) The

department shall establish a system to identify mentally ill

inmates who are nearing eligibility for release on parole.

(b) Not later than the 30th day before the initial parole

eligibility date of an inmate identified as mentally ill, an

institutional division psychiatrist shall examine the inmate. The

psychiatrist shall file a sworn application for court-ordered

temporary mental health services under Chapter 574, Health and

Safety Code, if the psychiatrist determines that the inmate is

mentally ill and as a result of the illness the inmate meets at

least one of the criteria listed in Section 574.034 , Health and

Safety Code.

(c) The psychiatrist shall include with the application a sworn

certificate of medical examination for mental illness in the form

prescribed by Section 574.011, Health and Safety Code.

(d) The institutional division is liable for costs incurred for

a hearing under Chapter 574, Health and Safety Code, that follows

an application filed by a division psychiatrist under this

section.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.057 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.092, eff. Sept. 1, 1995.

Sec. 501.058. COMPENSATION OF PSYCHIATRISTS. The amount of

compensation paid by the institutional division to psychiatrists

employed by the division should be similar to the amount of

compensation authorized for the Texas Department of Mental Health

and Mental Retardation to pay to psychiatrists employed by the

Texas Department of Mental Health and Mental Retardation.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.058 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991.

Sec. 501.059. SCREENING FOR AND EDUCATION CONCERNING FETAL

ALCOHOL EXPOSURE DURING PREGNANCY. (a) The department shall

establish a screening program to identify female inmates who are:

(1) between the ages of 18 and 44;

(2) sentenced to a term of confinement not to exceed two years;

and

(3) at risk for having a pregnancy with alcohol-related

complications, including giving birth to a child with

alcohol-related birth defects.

(b) The screening program established under Subsection (a) must:

(1) evaluate the family planning practices of each female inmate

described by Subsection (a) in relation to the inmate's

consumption of alcohol and risk of having a pregnancy with

alcohol-related complications;

(2) include an objective screening tool to be used by department

employees administering the screening program; and

(3) occur during the diagnostic process or at another time

determined by the department.

(c) The department shall provide:

(1) a brief substance abuse intervention to all female inmates

identified by the screening program as being at risk for having a

pregnancy with alcohol-related complications; and

(2) an educational brochure describing the risks and dangers of

consuming alcohol during pregnancy to all female inmates.

Added by Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 24, eff. June 15, 2007.

Sec. 501.060. TUBERCULOSIS SCREENING. (a) The board will

establish requirements for tuberculosis screening of department

employees and volunteers in a manner similar to that established

for jail employees and volunteers as outlined in Subchapter B,

Chapter 89, Health and Safety Code.

(b) The institutional division shall provide tuberculosis

screening for a person if:

(1) the person is an employee of:

(A) the institutional division;

(B) the correctional managed care plan operated by The

University of Texas Medical Branch at Galveston; or

(C) the Texas Tech University Health Science Center Correctional

Managed Care Plan; and

(2) the person requests the screening.

Added by Acts 1993, 73rd Leg., ch. 786, Sec. 2, eff. Sept. 1,

1993. Renumbered from Government Code Sec. 501.059 by Acts 1995,

74th Leg., ch. 76, Sec. 17.01(17), eff. Sept. 1, 1995. Renumbered

from Government Code Sec. 501.059 and amended by Acts 1995, 74th

Leg., ch. 385, Sec. 1, eff. Aug. 28, 1995.

Sec. 501.061. ORCHIECTOMY FOR CERTAIN SEX OFFENDERS. (a) A

physician employed or retained by the department may perform an

orchiectomy on an inmate only if:

(1) the inmate has been convicted of an offense under Section

21.02, 21.11, 22.011(a)(2), or 22.021(a)(2)(B), Penal Code, and

has previously been convicted under one or more of those

sections;

(2) the inmate is 21 years of age or older;

(3) the inmate requests the procedure in writing;

(4) the inmate signs a statement admitting the inmate committed

the offense described by Subsection (a)(1) for which the inmate

has been convicted;

(5) a psychiatrist and a psychologist who are appointed by the

department and have experience in the treatment of sex offenders:

(A) evaluate the inmate and determine that the inmate is a

suitable candidate for the procedure; and

(B) counsel the inmate before the inmate undergoes the

procedure;

(6) the physician obtains the inmate's informed, written consent

to undergo the procedure;

(7) the inmate has not previously requested that the department

perform the procedure and subsequently withdrawn the request; and

(8) the inmate consults with a monitor as provided by Subsection

(f).

(b) The inmate may change his decision to undergo an orchiectomy

at any time before the physician performs the procedure. An

inmate who withdraws his request to undergo an orchiectomy is

ineligible to have the procedure performed by the department.

(c) Either the psychiatrist or psychologist appointed by the

department under this section must be a member of the staff of a

medical facility under contract with the department or the

institutional division to treat inmates in the division.

(d) A physician who performs an orchiectomy on an inmate under

this section is not liable for an act or omission relating to the

procedure unless the act or omission constitutes negligence.

(e) The name of an inmate who requests an orchiectomy under this

section is confidential, and the department may use the inmate's

name only for purposes of notifying and providing information to

the inmate's spouse if the inmate is married.

(f) The executive director of the Texas State Board of Medical

Examiners shall appoint, in consultation with two or more

executive directors of college or university institutes or

centers for the study of medical ethics or medical humanities, a

monitor to assist an inmate in his decision to have an

orchiectomy. The monitor must have experience in the mental

health field, in law, and in ethics. The monitor shall consult

with the inmate to:

(1) ensure adequate information regarding the orchiectomy has

been provided to the inmate by medical professionals providing

treatment or advice to the inmate;

(2) provide information regarding the orchiectomy to the inmate

if the monitor believes the inmate is not adequately informed

about the orchiectomy;

(3) determine whether the inmate is free from coercion in his

decision regarding the orchiectomy; and

(4) advise the inmate to withdraw his request for an orchiectomy

if the monitor determines the inmate is being coerced to have an

orchiectomy.

(g) A monitor appointed under Subsection (f) is not liable for

damages arising from an act or omission under Subsection (f)

unless the act or omission was intentional or grossly negligent.

Added by Acts 1997, 75th Leg., ch. 144, Sec. 1, eff. May 20,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.37, eff. September 1, 2007.

Sec. 501.062. STUDY OF RATE OF RECIDIVISM AMONG SEX OFFENDERS.

(a) The department shall conduct a long-term study, for at least

10 years after the date an orchiectomy is performed under Section

501.061, to measure the rate of recidivism among inmates who

undergo the procedure.

(b) During the study period under Subsection (a), with respect

to each inmate who undergoes an orchiectomy under Section 501.061

and who volunteers to undergo the evaluations described by this

subsection, the department shall provide for:

(1) a psychiatric or psychological evaluation of the inmate; and

(2) periodic monitoring and medical evaluation of the presence

of the hormone testosterone in the inmate's body.

(c) Before each regular session of the legislature, the

department shall submit to the legislature a report that compares

the rate of recidivism of sex offenders released from the

institutional division who have undergone an orchiectomy to the

rate of recidivism of those sex offenders who have not.

(d) The department may contract with a public or private entity

to conduct the study required under this section.

Added by Acts 1997, 75th Leg., ch. 144, Sec. 1, eff. May 20,

1997.

Sec. 501.063. INMATE COPAYMENTS FOR CERTAIN HEALTH CARE VISITS.

(a) An inmate confined in a facility operated by or under

contract with the department, other than a halfway house, who

initiates a visit to a health care provider shall make a

copayment to the department in the amount of $3. The inmate shall

make the copayment out of the inmate's trust fund. If the balance

in the fund is insufficient to cover the copayment, 50 percent of

each deposit to the fund shall be applied toward the balance owed

until the total amount owed is paid.

(b) The department may not charge a copayment for health care:

(1) provided in response to a life-threatening or emergency

situation affecting the inmate's health;

(2) initiated by the department;

(3) initiated by the health care provider or consisting of

routine follow-up, prenatal, or chronic care; or

(4) provided under a contractual obligation that is established

under the Interstate Corrections Compact or under an agreement

with another state that precludes assessing a copayment.

(c) The department shall adopt policies to ensure that before an

inmate initiates a visit to a health care provider, the inmate is

informed that a $3 copayment will be deducted from the inmate's

trust fund as required by Subsection (a).

(d) The department may not deny an inmate access to health care

as a result of the inmate's failure or inability to make a

copayment.

(e) The department shall deposit money received under this

section in an account in the general revenue fund that may be

used only to pay the cost of administering this section. At the

beginning of each fiscal year, the comptroller shall transfer any

surplus from the preceding fiscal year to the state treasury to

the credit of the general revenue fund.

Added by Acts 1997, 75th Leg., ch. 257, Sec. 1, eff. Jan. 1,

1998. Renumbered from Sec. 501.061 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(45), eff. Sept. 1, 1999.

Sec. 501.064. AVAILABILITY OF CORRECTIONAL HEALTH CARE

INFORMATION TO INMATES. The department shall ensure that the

following information is available to any inmate confined in a

facility operated by or under contract with the department:

(1) a description of the level, type, and variety of health care

services available to inmates;

(2) the formulary used by correctional health care personnel in

prescribing medication to inmates;

(3) correctional managed care policies and procedures; and

(4) the process for the filing of inmate grievances concerning

health care services provided to inmates.

Added by Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 24, eff. June 15, 2007.

Sec. 501.065. CONSENT TO MEDICAL, DENTAL, PSYCHOLOGICAL, AND

SURGICAL TREATMENT. An inmate who is younger than 18 years of

age and is confined in a facility operated by or under contract

with the department may, in accordance with procedures

established by the department, consent to medical, dental,

psychological, and surgical treatment for the inmate by a

licensed health care practitioner, or a person under the

direction of a licensed health care practitioner, unless the

treatment would constitute a prohibited practice under Section

164.052(a)(19), Occupations Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1227, Sec. 1, eff. June 15, 2007.

Renumbered from Government Code, Section 501.059 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(34), eff. September 1, 2009.

Sec. 501.066. RESTRAINT OF PREGNANT INMATE OR DEFENDANT. (a)

The department may not use restraints to control the movement of

a pregnant woman in the custody of the department at any time

during which the woman is in labor or delivery or recovering from

delivery, unless the director or director's designee determines

that the use of restraints is necessary to:

(1) ensure the safety and security of the woman or her infant,

department or medical personnel, or any member of the public; or

(2) prevent a substantial risk that the woman will attempt

escape.

(b) If a determination to use restraints is made under

Subsection (a), the type of restraint used and the manner in

which the restraint is used must be the least restrictive

available under the circumstances to ensure safety and security

or to prevent escape.

Added by Acts 2009, 81st Leg., R.S., Ch.

1184, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. CONTINUITY OF CARE PROGRAMS; REENTRY PROGRAM

Text of section effective on June 19, 2009, but only if a

specific appropriation is provided as described by Acts 2009,

81st Leg., R.S., Ch. 643, Sec. 4, which states: This Act does not

make an appropriation. This Act takes effect only if a specific

appropriation for the implementation of the Act is provided in a

general appropriations act of the 81st Legislature.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch.

643, Sec. 2

For text of section as added by Acts 2009, 81st Leg., R.S., Ch.

180, Sec. 10, see other Sec. 501.091.

For text of section as added by Acts 2009, 81st Leg., R.S., Ch.

1389, Sec. 1, see other Sec. 501.091.

Sec. 501.091. DEFINITIONS. In this subchapter:

(1) "Correctional facility" means a facility operated by or

under contract with the department.

(2) "Offender" means an inmate or state jail defendant confined

in a correctional facility.

Added by Acts 2009, 81st Leg., R.S., Ch.

643, Sec. 2, eff. June 19, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch.

1389, Sec. 1

For text of section as added by Acts 2009, 81st Leg., R.S., Ch.

180, Sec. 10, see other Sec. 501.091.

For text of section as added by Acts 2009, 81st Leg., R.S., Ch.

643, Sec. 2, see other Sec. 501.091.

Sec. 501.091. PROGRAMS AND SERVICES FOR WRONGFULLY IMPRISONED

PERSONS WHO ARE DISCHARGED. (a) In this section, "wrongfully

imprisoned person" means a person who:

(1) has served in whole or in part a sentence in a facility

operated by or under contract with the department; and

(2) has:

(A) received a pardon for innocence for the crime for which the

person was sentenced; or

(B) otherwise been granted relief on the basis of actual

innocence of the crime for which the person was sentenced.

(b) The department shall ensure that the same programs and

services that are available to or in which participation is

mandatory for an inmate released on parole or to mandatory

supervision, including programs and services offered or required

under Subchapter F or G of Chapter 508, are available to a

wrongfully imprisoned person when the person is discharged from

the department.

(c) The executive director of the department may:

(1) adopt rules as necessary to implement this section; and

(2) direct the director of the Texas Correctional Office on

Offenders with Medical or Mental Impairments to take any actions

necessary to implement this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1389, Sec. 1, eff. June 19, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch.

180, Sec. 10

For text of section as added by Acts 2009, 81st Leg., R.S., Ch.

643, Sec. 2, see other Sec. 501.091.

For text of section as added by Acts 2009, 81st Leg., R.S., Ch.

1389, Sec. 1, see other Sec. 501.091.

Sec. 501.091. REENTRY AND REINTEGRATION SERVICES FOR WRONGFULLY

IMPRISONED PERSONS. (a) In this section, "wrongfully imprisoned

person" means a person who:

(1) has served wholly or partly a sentence in prison under the

laws of this state; and

(2) has:

(A) received a full pardon on the basis of innocence for the

crime for which the person was sentenced; or

(B) been granted relief on the basis of actual innocence of the

crime for which the person was sentenced.

(b) The department shall develop a comprehensive plan to ensure

the successful reentry and reintegration of wrongfully imprisoned

persons into the community following discharge from the

department. The reentry and reintegration plan developed under

this section must include:

(1) life-skills, job, and vocational training for a wrongfully

imprisoned person following discharge, for as long as those

services are beneficial to the person;

(2) a requirement that the department provide, before a

wrongfully imprisoned person is discharged from the department,

the person with any documents that are necessary after discharge,

including a state identification card; and

(3) the provision of financial assistance to aid a wrongfully

imprisoned person in the reentry and reintegration process and in

covering living expenses following discharge, in an amount not to

exceed $10,000.

(c) The provision of financial assistance under Subsection

(b)(3) shall be administered by the Texas Correctional Office on

Offenders with Medical or Mental Impairments or the department.

(d) The amount of financial assistance provided to a wrongfully

imprisoned person under Subsection (b)(3) shall be deducted from

the amount of compensation provided to the person under Section

103.052, Civil Practice and Remedies Code.

(e) The department may contract with private vendors or other

entities to implement the comprehensive reentry and reintegration

plan required by this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

180, Sec. 10, eff. September 1, 2009.

Text of section effective on June 19, 2009, but only if a

specific appropriation is provided as described by Acts 2009,

81st Leg., R.S., Ch. 643, Sec. 4, which states: This Act does not

make an appropriation. This Act takes effect only if a specific

appropriation for the implementation of the Act is provided in a

general appropriations act of the 81st Legislature.

Sec. 501.092. COMPREHENSIVE REENTRY AND REINTEGRATION PLAN FOR

OFFENDERS. (a) The department shall develop a comprehensive

plan to reduce recidivism and ensure the successful reentry and

reintegration of offenders into the community following an

offender's release or discharge from a correctional facility.

(b) The reentry and reintegration plan developed under this

section must provide for:

(1) an assessment of offenders entering a correctional facility

to determine which skills the offender needs to develop to be

successful in the community following release or discharge;

(2) programs that address the assessed needs of offenders;

(3) a comprehensive network of transition programs to address

the needs of offenders released or discharged from a correctional

facility;

(4) the identification of providers of existing local programs

and transitional services with whom the department may contract

under Section 495.028 to implement the reentry and reintegration

plan; and

(5) subject to Subsection (c), the sharing of information

between local coordinators, persons with whom the department

contracts under Section 495.028, and other providers of services

as necessary to adequately assess and address the needs of each

offender.

(c) An offender's personal health information may be disclosed

under Subsection (b)(5) only if:

(1) the offender consents to the disclosure; and

(2) the disclosure does not violate the Health Insurance

Portability and Accountability Act of 1996 (Pub. L. No. 104-191)

or other state or federal law.

(d) The programs provided under Subsections (b)(2) and (3) must:

(1) be implemented by highly skilled staff who are experienced

in working with inmate reentry and reintegration programs;

(2) provide offenders with:

(A) individualized case management and a full continuum of care;

(B) life-skills training, including information about budgeting,

money management, nutrition, and exercise;

(C) education and, if an offender has a learning disability,

special education;

(D) employment training;

(E) appropriate treatment programs, including substance abuse

and mental health treatment programs; and

(F) parenting and relationship building classes; and

(3) be designed to build for former offenders post-release and

post-discharge support from the community into which an offender

is released or discharged, including support from agencies and

organizations within that community.

(e) In developing the reentry and reintegration plan under this

section, the department shall ensure that the reentry program for

long-term inmates under Section 501.096 and the reintegration

services provided under Section 501.097 are incorporated into the

plan.

Added by Acts 2009, 81st Leg., R.S., Ch.

643, Sec. 2, eff. June 19, 2009.

Sec. 501.093. INMATES SUFFERING FROM DRUG OR ALCOHOL ABUSE. (a)

The department, the Texas Department of Mental Health and Mental

Retardation, and the Texas Commission on Alcohol and Drug Abuse

shall by rule adopt a memorandum of understanding that

establishes their respective responsibilities to establish a

continuity of care program for inmates with a history of drug or

alcohol abuse.

(b) An agency of the state not listed in Subsection (a) that

determines that it may provide services to inmates with a history

of drug or alcohol abuse may participate in the development of

the memorandum, if the parties listed in this subsection approve

the agency's participation.

(c) The memorandum of understanding must establish methods for:

(1) identifying inmates with a history of drug or alcohol abuse;

(2) notifying the pardons and paroles division, the Texas

Department of Mental Health and Mental Retardation, and the

commission as to when an inmate with a history of drug or alcohol

abuse is to be released and as to the inmate's release

destination;

(3) identifying the services needed by inmates with a history of

drug or alcohol abuse to reenter the community successfully; and

(4) determining the manner in which each agency that

participates in the establishment of the memorandum can share

information about inmates and use that information to provide

continuity of care.

(d) The Texas Commission on Alcohol and Drug Abuse shall

coordinate the memorandum of understanding.

(e) The institutional division shall fund and operate a full

service alcoholism and drug counseling program for chemically

dependent inmates. The institutional division shall provide a

sufficient number of alcoholism and drug counselors to provide

counseling services for not less than 80 percent of those inmates

in need of alcohol or drug counseling. The institutional division

also shall provide a sufficient administrative and supervisory

staff to organize, operate, and evaluate a program that motivates

those inmates with a history of alcohol or drug-related problems

to pursue a socially acceptable and chemically free lifestyle.

The institutional division shall use funds received for these

purposes and shall actively pursue federal grants for helping

fund the program.

(f) The institutional division may require that inmates selected

by the division attend a substance abuse treatment program that

includes recognition and awareness of the disease concept of

addiction. The institutional division may use suitable inmates as

tutors in the program but must ensure that the inmate tutors do

not exercise any authority over other inmates. The institutional

division shall provide educational materials designed to assist

an inmate in understanding the inmate's alcohol or drug

dependency problem.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.093 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.093, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 1269, Sec. 3, eff. Sept. 1, 1997.

Sec. 501.0931. IN-PRISON THERAPEUTIC COMMUNITIES. (a) The

institutional division shall establish a program to confine and

treat in in-prison therapeutic communities inmates determined by

the division to have a history of drug or alcohol abuse and to

need drug or alcohol abuse treatment. The program is in addition

to existing educational and substance abuse treatment services

provided to inmates.

(b) The institutional division and the Texas Commission on

Alcohol and Drug Abuse shall jointly develop methods of screening

and assessing inmates to determine their need for treatment for

alcohol or drug abuse problems. The institutional division shall

screen for alcohol and drug abuse each inmate who is transferred

to the custody of the institutional division. The institutional

division shall assess the inmates who are identified as having a

substance abuse problem and shall determine the severity of the

problem and the need for treatment.

(c) The program must consist of a treatment program of

indeterminate length, not to exceed 12 months. The institutional

division shall make a referral of an inmate to a program based on

the severity of the substance abuse problem, eligibility of the

inmate, and the availability of treatment space. An inmate who

has not more than 12 months remaining in the inmate's sentence

before the earliest date the inmate is eligible for parole is

eligible for the program.

(d) The institutional division shall separate inmates

participating in the program from the general population of the

division and house the inmates in discrete units or areas within

units, except during the diagnostic process or at other times

determined to be necessary by the division for medical or

security purposes. The institutional division shall separate an

inmate who successfully completes the program from the general

population of the division during any period after completion and

before the inmate is discharged or released on parole or

mandatory supervision from the department.

(e) The program provided under this section must contain highly

structured work, education, and treatment schedules, a clearly

delineated authority structure, and well-defined goals and

guidelines. The institutional division shall establish a graded

system of rewards and sanctions for inmates who participate in

the program.

(f) The institutional division shall employ or contract with

qualified professionals to implement the program. For purposes of

this subsection, a "qualified professional" is a person who:

(1) is a licensed chemical dependency counselor;

(2) is a licensed social worker who has at least two years of

experience in chemical dependency counseling; or

(3) is a licensed professional counselor, physician, or

psychologist and who has at least two years of experience in

chemical dependency counseling.

(g) The institutional division shall adopt:

(1) a procedure for determining which inmates are the best

candidates for participation in the program, with priority for

those inmates who volunteer;

(2) a procedure for determining which inmates may be required to

participate in the program; and

(3) rules of conduct for inmates participating in the program.

(h) If the qualified professional implementing the program

determines that an inmate is not complying with the rules of the

program, the qualified professional shall notify the

institutional division of that fact and the institutional

division shall end the inmate's participation in the program and

transfer the inmate out of the program.

(i) The institutional division shall provide at least 800 beds

for housing participants in the program. The institutional

division not less often than every two years shall determine

whether the division should increase the number of beds provided

by the division for the program.

(j) Neither the institutional division nor a qualified

professional implementing the program may operate the program in

a manner that automatically excludes inmates who do not volunteer

to participate, and the division and the treatment provider shall

attempt to encourage nonvolunteer inmates to participate.

(k) If funding is available, the Criminal Justice Policy

Council, with the assistance of the institutional division, shall

develop methods to evaluate the processes used by the division in

providing the program and the level of success achieved by the

program.

Added by Acts 1991, 72nd Leg., ch. 490, Sec. 3, eff. Dec. 1,

1991. Transferred from Vernon's Ann.Civ.St. art. 4413(401), Sec.

1.131 and amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec.

9.02, eff. Aug. 29, 1991. Amended by Acts 1993, 73rd Leg., ch.

988, Sec. 3.02, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch.

321, Sec. 1.094, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch.

1269, Sec. 4, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 892,

Sec. 23, eff. Sept. 1, 2003.

Sec. 501.095. INMATES WITH HISTORY OF CHRONIC UNEMPLOYMENT. (a)

The department and the Texas Employment Commission shall by rule

adopt a memorandum of understanding that establishes their

respective responsibilities to establish a continuity of care

program for inmates with a history of chronic unemployment.

(b) An agency of the state not listed in this section that

determines that it may provide services to inmates with a history

of chronic unemployment may participate in the development of the

memorandum, if the parties listed in this section approve the

agency's participation.

(c) The memorandum of understanding must establish methods for:

(1) identifying inmates with a history of chronic unemployment;

(2) notifying the pardons and paroles division and the

commission as to when an inmate with a history of chronic

unemployment is to be released and as to the inmate's release

destination;

(3) identifying the services needed by inmates with a history of

chronic unemployment to reenter the community successfully; and

(4) determining the manner in which each agency that

participates in the establishment of the memorandum can share

information about inmates and use that information to provide

continuity of care.

(d) The Texas Workforce Commission shall coordinate the

development of the memorandum of understanding.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.095 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.095, eff. Sept. 1, 1995; Acts

1995, 74th Leg., ch. 655, Sec. 11.62, eff. Sept. 1, 1995; Acts

2003, 78th Leg., ch. 817, Sec. 10.02, eff. Sept. 1, 2003.

Sec. 501.096. REENTRY PROGRAM FOR LONG-TERM INMATES. (a) The

institutional division shall establish a program to assist

inmates that have served long terms in preparing for their

release from the division.

(b) In order to participate in the program established under

this section, an inmate must:

(1) be serving a sentence of 30 years or longer;

(2) be within one year of the date projected for release;

(3) volunteer for participation in the program; and

(4) be approved for participation in the program by the

institutional division.

(c) The institutional division shall provide to participating

inmates academic and vocational education, employment counseling,

and individual therapy. Services provided under this subsection

must be designed to address the special needs of inmates who have

served long terms of confinement in the institutional division.

(d) The department shall determine the special needs of inmates

who have served long terms of confinement in the institutional

division and shall identify and develop community resources to

meet those needs.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Renumbered from Sec. 500.096 and amended by Acts 1991, 72nd

Leg., ch. 16, Sec. 10.01(a), eff. Aug. 26, 1991. Amended by Acts

1995, 74th Leg., ch. 321, Sec. 1.096, eff. Sept. 1, 1995.

Sec. 501.097. REINTEGRATION SERVICES. (a) The department and

the Texas Workforce Commission shall by rule adopt a memorandum

of understanding that establishes their respective

responsibilities for providing inmates who are released into the

community on parole or other conditional release with a network

of centers designed to provide education, employment, and other

support services based on a "one stop for service" approach.

(b) An agency of the state not listed in this section that

determines that it may provide reintegration services to inmates

similar to those described by Subsection (a) may participate in

the development of the memorandum, if the department and the

Texas Workforce Commission approve the agency's participation.

Added by Acts 1997, 75th Leg., ch. 1360, Sec. 6, eff. Sept. 1,

1997.

Text of section effective on June 19, 2009, but only if a

specific appropriation is provided as described by Acts 2009,

81st Leg., R.S., Ch. 643, Sec. 4, which states: This Act does not

make an appropriation. This Act takes effect only if a specific

appropriation for the implementation of the Act is provided in a

general appropriations act of the 81st Legislature.

Sec. 501.098. REENTRY TASK FORCE. (a) The department shall

coordinate the work of the task force with the Office of Court

Administration, and by rule shall enter into a memorandum of

understanding with the following entities to establish a reentry

task force:

(1) the Texas Youth Commission;

(2) the Texas Workforce Commission;

(3) the Department of Public Safety;

(4) the Texas Department of Housing and Community Affairs;

(5) the Texas Correctional Office on Offenders with Medical or

Mental Impairments;

(6) the Health and Human Services Commission;

(7) the Texas Judicial Council; and

(8) an organization selected by the department that advocates

for or provides reentry or reintegration services to offenders

following their release or discharge from a correctional

facility.

(b) The reentry task force established under Subsection (a) may:

(1) identify gaps in services for offenders following their

release or discharge to rural or urban communities in the areas

of employment, housing, substance abuse treatment, medical care,

and any other areas in which the offenders need special services;

and

(2) coordinate with providers of existing local reentry and

reintegration programs, including programs operated by a

municipality or county, to make recommendations regarding the

provision of comprehensive services to offenders following their

release or discharge to rural or urban communities.

Added by Acts 2009, 81st Leg., R.S., Ch.

643, Sec. 2, eff. June 19, 2009.

Text of section effective on June 19, 2009, but only if a

specific appropriation is provided as described by Acts 2009,

81st Leg., R.S., Ch. 643, Sec. 4, which states: This Act does not

make an appropriation. This Act takes effect only if a specific

appropriation for the implementation of the Act is provided in a

general appropriations act of the 81st Legislature.

Sec. 501.099. FAMILY UNITY AND PARTICIPATION. (a) The

department shall adopt and implement policies that encourage

family unity while an offender is confined and family

participation in an offender's post-release or post-discharge

transition to the community. In adopting the policies, the

department shall consider the impact of department telephone,

mail, and visitation policies on the ability of an offender's

child to maintain ongoing contact with the offender.

(b) The department, when determining in which correctional

facility to house an offender, shall consider the best interest

of the offender's family and, if possible, house the offender in,

or in proximity to, the county in which the offender's family

resides.

(c) The department shall conduct and coordinate research that

examines the impact of an offender's confinement on the

well-being of the offender's child.

Added by Acts 2009, 81st Leg., R.S., Ch.

643, Sec. 2, eff. June 19, 2009.

Text of section effective on June 19, 2009, but only if a

specific appropriation is provided as described by Acts 2009,

81st Leg., R.S., Ch. 643, Sec. 4, which states: This Act does not

make an appropriation. This Act takes effect only if a specific

appropriation for the implementation of the Act is provided in a

general appropriations act of the 81st Legislature.

Sec. 501.100. RECIDIVISM STUDY; REPORT. (a) The department

shall conduct and coordinate research to determine whether the

comprehensive reentry and reintegration plan developed under

Section 501.092 and the policies adopted under Section 501.099 to

encourage family unity and participation reduce recidivism rates.

(b) Not later than September 1 of each even-numbered year, the

department shall deliver a report of the results of research

conducted or coordinated under Subsection (a) to the lieutenant

governor, the speaker of the house of representatives, and the

standing committees of each house of the legislature with primary

jurisdiction over criminal justice and corrections.

Added by Acts 2009, 81st Leg., R.S., Ch.

643, Sec. 2, eff. June 19, 2009.

SUBCHAPTER D. INMATE HOUSING

Sec. 501.111. TEMPORARY HOUSING. (a) Except as provided by

Subsection (b) and Subsection (c), the institutional division may

not house inmates in tents, cellblock runs, hallways, laundry

distribution rooms, converted dayroom space, gymnasiums, or any

other facilities not specifically built for housing.

(b) Temporary housing may be used to house roving inmate

construction crews and inmates temporarily displaced only because

of housing renovation, fire, natural disaster, riot or hostage

situations, if the institutional division provides those inmates

with reasonable sanitary hygiene facilities.

(c) The institutional division may house inmates in tents or

tent-like structures unless prohibited by federal law or a

specific court order.

Added by Acts 1991, 72nd Leg., ch. 655, Sec. 3, eff. June 16,

1991. Amended by Acts 1993, 73rd Leg., ch. 845, Sec. 1, eff. June

19, 1993.

Sec. 501.112. MIXING CLASSIFICATIONS PROHIBITED. (a) Except as

provided by Subsection (b), the institutional division may not

house inmates with different custody classifications in the same

cellblock or dormitory unless the structure of the cellblock or

dormitory allows the physical separation of the different

classifications of inmates.

(b) If an appropriate justification is provided by the unit

classification committee or the state classification committee,

the board may permit the institutional division to house inmates

with different custody classifications in the same cellblock or

dormitory, but only until sufficient beds become available in the

division to allow the division to house the inmates in the manner

required by Subsection (a) and in no event for more than 30 days.

Added by Acts 1991, 72nd Leg., ch. 655, Sec. 3, eff. June 16,

1991.

Sec. 501.113. TRIPLE-CELLING PROHIBITED; SINGLE-CELLING REQUIRED

FOR CERTAIN INMATES. (a) The institutional division may not

house more than two inmates in a cell designed for occupancy by

one inmate or two inmates.

(b) The institutional division shall house the following classes

of inmates in single occupancy cells:

(1) inmates confined in death row segregation;

(2) inmates confined in administrative segregation;

(3) inmates assessed as mentally retarded and whose habilitation

plans recommend housing in a single occupancy cell;

(4) inmates with a diagnosed psychiatric illness being treated

on an inpatient or outpatient basis whose individual treatment

plans recommend housing in single occupancy cells; and

(5) inmates whose medical treatment plans recommend housing in a

single occupancy cell.

Added by Acts 1991, 72nd Leg., ch. 655, Sec. 3, eff. June 16,

1991.

SUBCHAPTER E. MANAGED HEALTH CARE

Sec. 501.131. DEFINITION. In this subchapter, "committee" means

the Correctional Managed Health Care Committee.

Added by Acts 1999, 76th Leg., ch. 1190, Sec. 1, eff. Sept. 1,

1999.

Sec. 501.132. APPLICATION OF SUNSET ACT. The Correctional

Managed Health Care Committee is subject to review under Chapter

325 (Texas Sunset Act) regarding the committee's role and

responsibilities. The committee shall be reviewed during the

period in which the Texas Department of Criminal Justice is

reviewed.

Added by Acts 1999, 76th Leg., ch. 1190, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1112, Sec. 4.01, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1227, Sec. 1.02, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 25, eff. June 15, 2007.

Sec. 501.133. COMMITTEE MEMBERSHIP. (a) The committee consists

of nine members appointed as follows:

(1) two members employed full-time by the department, at least

one of whom is a physician, appointed by the executive director;

(2) two members employed full-time by The University of Texas

Medical Branch at Galveston, at least one of whom is a physician,

appointed by the president of the medical branch;

(3) two members employed full-time by the Texas Tech University

Health Sciences Center, at least one of whom is a physician,

appointed by the president of the university; and

(4) three public members appointed by the governor who are not

affiliated with the department or with any entity with which the

committee has contracted to provide health care services under

this chapter, at least two of whom are licensed to practice

medicine in this state.

(b) An appointment to the committee shall be made without regard

to the race, color, disability, sex, religion, age, or national

origin of the appointee.

Added by Acts 1999, 76th Leg., ch. 1190, Sec. 1, eff. Sept. 1,

1999.

Sec. 501.134. PUBLIC MEMBER ELIGIBILITY. A person may not be a

public member of the committee if the person or the person's

spouse:

(1) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

money from the department or the committee;

(2) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving money from the department or the

committee; or

(3) uses or receives a substantial amount of tangible goods,

services, or money from the department or the committee other

than compensation or reimbursement authorized by law for

committee membership, attendance, or expenses.

Added by Acts 1999, 76th Leg., ch. 1190, Sec. 1, eff. Sept. 1,

1999.

Sec. 501.135. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a cooperative and

voluntarily joined association of business or professional

competitors in this state designed to assist its members and its

industry or profession in dealing with mutual business or

professional problems and in promoting their common interest.

(b) A person may not be a member of the committee and may not be

a committee employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) and its subsequent amendments if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of health care or health

care services; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of health

care or health care services.

(c) A person may not be a member of the committee or act as the

general counsel to the committee if the person is required to

register as a lobbyist under Chapter 305 because of the person's

activities for compensation on behalf of a profession related to

the operation of the committee.

Added by Acts 1999, 76th Leg., ch. 1190, Sec. 1, eff. Sept. 1,

1999.

Sec. 501.136. TERMS OF OFFICE. Committee members appointed by

the governor serve staggered six-year terms, with the term of one

of those members expiring on February 1 of each odd-numbered

year. Other committee members serve at the will of the appointing

official or until termination of the member's employment with the

entity the member represents.

Added by Acts 1999, 76th Leg., ch. 1190, Sec. 1, eff. Sept. 1,

1999.

Sec. 501.137. PRESIDING OFFICER. The governor shall designate a

public member of the committee who is licensed to practice

medicine in this state as presiding officer. The presiding

officer serves in that capacity at the will of the governor.

Added by Acts 1999, 76th Leg., ch. 1190, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 27, eff. June 15, 2007.

Sec. 501.138. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the committee that a member:

(1) does not have at the time of taking office the

qualifications required by Section 501.133;

(2) does not maintain during service on the committee the

qualifications required by Section 501.133;

(3) is ineligible for membership under Section 501.134 or

501.135;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

committee meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the committee.

(b) The validity of an action of the committee is not affected

by the fact that it is taken when a ground for removal of a

committee member exists.

(c) If the managed health care administrator has knowledge that

a potential ground for removal exists, the administrator shall

notify the presiding officer of the committee of the potential

ground. The presiding officer shall then notify the governor and

the attorney general that a potential ground for removal exists.

If the potential ground for removal involves the presiding

officer, the managed health care administrator shall notify the

next highest ranking officer of the committee, who shall then

notify the governor and the attorney general that a potential

ground for removal exists.

Added by Acts 1999, 76th Leg., ch. 1190, Sec. 1, eff. Sept. 1,

1999.

Sec. 501.139. MEETINGS. (a) The committee shall meet at least

once in each quarter of the calendar year and at any other time

at the call of the presiding officer.

(b) The committee may hold a meeting by telephone conference

call or other video or broadcast technology.

Added by Acts 1999, 76th Leg., ch. 1190, Sec. 1, eff. Sept. 1,

1999.

Sec. 501.140. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the committee may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the committee until the person completes a training program

that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the committee;

(2) the programs operated by the committee;

(3) the role and functions of the committee;

(4) the rules of the committee with an emphasis on the rules

that relate to disciplinary and investigatory authority;

(5) the current budget for the committee;

(6) the results of the most recent formal audit of the

committee;

(7) the requirements of:

(A) the open meetings law, Chapter 551;

(B) the public information law, Chapter 552;

(C) the administrative procedure law, Chapter 2001; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the committee or

the Texas Ethics Commission.

(c) A person appointed to the committee is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 1999, 76th Leg., ch. 1190, Sec. 1, eff. Sept. 1,

1999.

Sec. 501.141. COMPENSATION; REIMBURSEMENT. A committee member

serves without compensation but is entitled to reimbursement for

actual and necessary expenses incurred in the performance of the

duties of the committee.

Added by Acts 1999, 76th Leg., ch. 1190, Sec. 1, eff. Sept. 1,

1999.

Sec. 501.142. ADMINISTRATION; PERSONNEL. The committee may hire

a managed health care administrator, who may employ personnel

necessary for the administration of the committee's duties. The

committee shall pay necessary costs for its operation, including

costs of hiring the managed health care administrator and other

personnel, from funds appropriated by the legislature to the

department for correctional health care.

Added by Acts 1999, 76th Leg., ch. 1190, Sec. 1, eff. Sept. 1,

1999.

Sec. 501.143. DIVISION OF RESPONSIBILITIES. The committee shall

develop and implement policies that clearly separate the

policy-making responsibilities of the committee and the

management responsibilities of the managed health care

administrator and staff of the committee.

Added by Acts 1999, 76th Leg., ch. 1190, Sec. 1, eff. Sept. 1,

1999.

Sec. 501.144. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The managed health care administrator or the

administrator's designee shall provide to members of the

committee and to committee employees, as often as necessary,

information regarding the requirements for office or employment

under this subchapter, including information regarding a person's

responsibilities under applicable laws relating to standards of

conduct for state officers or employees.

Added by Acts 1999, 76th Leg., ch. 1190, Sec. 1, eff. Sept. 1,

1999.

Sec. 501.145. EQUAL EMPLOYMENT OPPORTUNITY POLICY. (a) The

managed health care administrator or the administrator's designee

shall prepare and maintain a written policy statement that

implements a program of equal employment opportunity to ensure

that all personnel decisions are made without regard to race,

color, disability, sex, religion, age, or national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the committee to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

committee's personnel is in accordance with state and federal law

and a description of reasonable methods to achieve compliance

with state and federal law.

(c) The policy statement must:

(1) be updated annually;

(2) be reviewed by the state Commission on Human Rights for

compliance with Subsection (b)(1); and

(3) be filed with the governor's office.

Added by Acts 1999, 76th Leg., ch. 1190, Sec. 1, eff. Sept. 1,

1999.

Sec. 501.146. MANAGED HEALTH CARE PLAN. (a) The committee

shall develop a managed health care plan for all persons confined

by the department that includes:

(1) the establishment of a managed health care provider network

of physicians and hospitals that will serve the department as the

exclusive health care provider for persons confined in

institutions operated by the department;

(2) cost containment studies;

(3) care case management and utilization management studies

performed for the department; and

(4) concerning the establishment of criteria for hospitals, home

health providers, or hospice providers, a provision requiring the

managed health care plan to accept certification by the Medicare

program under Title XVIII, Social Security Act (42 U.S.C. Section

1395 et seq.), and its subsequent amendments, as an alternative

to accreditation by the Joint Commission on Accreditation of

Healthcare Organizations.

(b) To implement the managed health care plan, The University of

Texas Medical Branch at Galveston and the Texas Tech University

Health Sciences Center, for employees who are entitled to retain

salary and benefits applicable to employees of the Texas

Department of Criminal Justice under Section 9.01, Chapter 238,

Acts of the 73rd Legislature, Regular Session, 1993, may

administer, offer, and report through their payroll systems

participation by those employees in the Texas employees group

benefits program and the Employees Retirement System of Texas.

Added by Acts 1999, 76th Leg., ch. 1190, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.514,

eff. Sept. 1, 2003.

Sec. 501.147. COMMITTEE AUTHORITY TO CONTRACT. (a) The

committee may enter into a contract on behalf of the department

to fully implement the managed health care plan under this

subchapter. A contract entered into under this subsection must

include provisions necessary to ensure that The University of

Texas Medical Branch at Galveston is eligible for and makes

reasonable efforts to participate in the purchase of prescription

drugs under Section 340B, Public Health Service Act (42 U.S.C.

Section 256b).

(b) The committee may, in addition to providing services to the

department, contract with other governmental entities for similar

health care services and integrate those services into the

managed health care provider network.

(c) In contracting for implementation of the managed health care

plan, the committee, to the extent possible, shall integrate the

managed health care provider network with the public medical

schools of this state and the component and affiliated hospitals

of those medical schools. The contract must authorize The

University of Texas Medical Branch at Galveston to contract

directly with the Texas Tech University Health Sciences Center

for the provision of health care services. The Texas Tech

University Health Sciences Center shall cooperate with The

University of Texas Medical Branch at Galveston in its efforts to

participate in the purchase of prescription drugs under Section

340B, Public Health Service Act (42 U.S.C. Section 256b).

(d) For services that the public medical schools and their

components and affiliates cannot provide, the committee shall

initiate a competitive bidding process for contracts with other

providers for medical care to persons confined by the department.

Added by Acts 1999, 76th Leg., ch. 1190, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 236, Sec. 1, eff.

Sept. 1, 2001.

Sec. 501.148. GENERAL POWERS AND DUTIES OF COMMITTEE. (a) The

committee shall:

(1) develop statewide policies for the delivery of correctional

health care;

(2) maintain contracts for health care services in consultation

with the department and the health care providers;

(3) communicate with the department and the legislature

regarding the financial needs of the correctional health care

system;

(4) allocate funding made available through legislative

appropriations for correctional health care;

(5) monitor the expenditures of The University of Texas Medical

Branch at Galveston and the Texas Tech University Health Sciences

Center to ensure that those expenditures comply with applicable

statutory and contractual requirements;

(6) serve as a dispute resolution forum in the event of a

disagreement relating to inmate health care services between:

(A) the department and the health care providers; or

(B) The University of Texas Medical Branch at Galveston and the

Texas Tech University Health Sciences Center;

(7) address problems found through monitoring activities by the

department and health care providers, including requiring

corrective action if care does not meet expectations as

determined by those monitoring activities;

(8) identify and address long-term needs of the correctional

health care system; and

(9) report to the Texas Board of Criminal Justice at the board's

regularly scheduled meeting each quarter on the committee's

policy decisions, the financial status of the correctional health

care system, and corrective actions taken by or required of the

department or the health care providers.

(b) The committee shall evaluate and recommend to the board

sites for new medical facilities that appropriately support the

managed health care provider network.

(c) The committee may contract with an individual for financial

consulting services and may make use of financial monitoring of

the managed health care plan to assist the committee in

determining an accurate capitation rate.

(d) The committee may contract with an individual for actuarial

consulting services to assist the committee in determining trends

in the health of the inmate population and the impact of those

trends on future financial needs.

Added by Acts 1999, 76th Leg., ch. 1190, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 236, Sec. 2, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 28, eff. June 15, 2007.

Sec. 501.149. DISEASE MANAGEMENT SERVICES. (a) In this

section, "disease management services" means services to assist

an individual manage a disease or other chronic health condition,

such as heart disease, diabetes, respiratory illness, end-stage

renal disease, HIV infection, or AIDS, and with respect to which

the committee identifies populations requiring disease

management.

(b) A managed health care plan provided under this chapter must

provide disease management services in the manner required by the

committee, including:

(1) patient self-management education;

(2) provider education;

(3) evidence-based models and minimum standards of care;

(4) standardized protocols and participation criteria; and

(5) physician-directed or physician-supervised care.

Added by Acts 2003, 78th Leg., ch. 589, Sec. 6, eff. June 20,

2003.

Sec. 501.150. QUALITY OF CARE MONITORING BY THE DEPARTMENT AND

HEALTH CARE PROVIDERS. (a) The committee shall establish a

procedure for monitoring the quality of care delivered by the

health care providers. Under the procedure, the department shall

monitor the quality of care delivered by the health care

providers, including investigating medical grievances, ensuring

access to medical care, and conducting periodic operational

reviews of medical care provided at its units.

(b) The department and the medical care providers shall

cooperate in monitoring quality of care. The clinical and

professional resources of the health care providers shall be used

to the greatest extent feasible for clinical oversight of quality

of care issues. The department may require the health care

providers to take corrective action if the care provided does not

meet expectations as determined by quality of care monitoring.

(c) The department and the medical care providers shall

communicate the results of their monitoring activities, including

a list of and the status of any corrective actions required of

the health care providers, to the committee and to the Texas

Board of Criminal Justice.

Added by Acts 1999, 76th Leg., ch. 1190, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 29, eff. June 15, 2007.

Sec. 501.151. COMPLAINTS. (a) The committee shall maintain a

file on each written complaint filed with the committee by a

member of the general public. The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the committee;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

committee closed the file without taking action other than to

investigate the complaint.

(b) The committee shall make information available describing

its procedures for complaint investigation and resolution.

(c) The committee, at least quarterly until final disposition of

the complaint, shall notify the person filing the complaint and

each person who is a subject of the complaint of the status of

the investigation unless the notice would jeopardize an

undercover investigation.

Added by Acts 1999, 76th Leg., ch. 1190, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 30, eff. June 15, 2007.

Sec. 501.152. PUBLIC PARTICIPATION. The committee shall develop

and implement policies that provide the public with a reasonable

opportunity to appear before the committee and to speak on any

issue under the jurisdiction of the committee.

Added by Acts 1999, 76th Leg., ch. 1190, Sec. 1, eff. Sept. 1,

1999.

Sec. 501.153. ALTERNATIVE DISPUTE RESOLUTION. (a) The

committee shall develop and implement a policy to encourage the

use of appropriate alternative dispute resolution procedures

under Chapter 2009 to assist in the resolution of internal and

external disputes under the committee's jurisdiction.

(b) The committee's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The committee shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for alternative dispute resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the committee.

Added by Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 31, eff. June 15, 2007.

Sec. 501.154. USE OF TECHNOLOGY. The committee shall implement

a policy requiring the committee to use appropriate technological

solutions to improve the committee's ability to perform its

functions. The policy must ensure that the public is able to

interact with the committee on the Internet.

Added by Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 31, eff. June 15, 2007.

Sec. 501.155. AVAILABILITY OF CORRECTIONAL HEALTH CARE

INFORMATION TO THE PUBLIC. (a) The committee shall ensure that

the following information is available to the public:

(1) contracts between the department, the committee, and health

care providers, and other information concerning the contracts,

including a description of the level, type, and variety of health

care services available to inmates;

(2) the formulary used by correctional health care personnel in

prescribing medication to inmates;

(3) correctional managed care policies and procedures;

(4) quality assurance statistics and data, to the extent

permitted by law;

(5) general information concerning the costs associated with

correctional health care, including at a minimum:

(A) quarterly and monthly financial reports; and

(B) aggregate cost information for:

(i) salaries and benefits;

(ii) equipment and supplies;

(iii) pharmaceuticals;

(iv) offsite medical services; and

(v) any other costs to the correctional health care system;

(6) aggregate statistical information concerning inmate deaths

and the prevalence of disease among inmates;

(7) the process for the filing of inmate grievances concerning

health care services provided to inmates;

(8) general statistics on the number and types of inmate

grievances concerning health care services provided to inmates

filed during the preceding quarter;

(9) contact information for a member of the public to submit an

inquiry to or file a complaint with the department or a health

care provider;

(10) information concerning the regulation and discipline of

health care professionals, including contact information for the

Health Professions Council and a link to the council's website;

(11) unit data regarding health care services, including hours

of operation, available services, general information on health

care staffing at the unit, statistics on an inmate's ability to

access care at the unit in a timely manner, and, if the unit is

accredited by a national accrediting body, the most recent

accreditation review date; and

(12) dates and agendas for quarterly committee meetings and the

minutes from previous committee meetings.

(b) The committee shall make the information described by

Subsection (a) available on the committee's website and, on

request, in writing. The committee shall cooperate with the

department and the health care providers to ensure that the

committee's website:

(1) is linked to the websites of the department and the health

care providers;

(2) is accessible through the State of Texas website; and

(3) can be located through common search engines.

(c) In determining the specific information to be made available

under this section, the committee shall cooperate with the

department to ensure that public disclosure of the information

would not pose a security threat to any individual or to the

criminal justice system.

Added by Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 31, eff. June 15, 2007.

SUBCHAPTER F. ELIMINATION OF SEXUAL ASSAULT AGAINST INMATES

Sec. 501.171. DEFINITIONS. In this subchapter:

(1) "Correctional facility" means a facility operated by or

under contract with the department.

(2) "Inmate" means an inmate or state jail defendant confined in

a facility operated by or under contract with the department.

Added by Acts 2007, 80th Leg., R.S., Ch.

1217, Sec. 3, eff. June 15, 2007.

Sec. 501.172. APPOINTMENT OF OMBUDSPERSON. The board shall

appoint an ombudsperson to coordinate the department's efforts to

eliminate the occurrence of sexual assault in correctional

facilities. The ombudsperson shall report to the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

1217, Sec. 3, eff. June 15, 2007.

Sec. 501.173. POWERS AND DUTIES OF OMBUDSPERSON. (a) The

ombudsperson shall:

(1) monitor department policies for the prevention of sexual

assault in correctional facilities;

(2) oversee the administrative investigation of inmate

complaints of sexual assault;

(3) ensure the impartial resolution of inmate complaints of

sexual assault; and

(4) collect statistics regarding all allegations of sexual

assault from each correctional facility in accordance with the

standards established by the National Prison Rape Elimination

Commission.

(b) The ombudsperson may collect evidence at correctional

facilities and interview inmates or employees at correctional

facilities in conducting an investigation of an inmate complaint

of sexual assault under this section.

(c) The ombudsperson may not require an inmate who reports a

sexual assault to assist in the investigation or prosecution of

the offense.

Added by Acts 2007, 80th Leg., R.S., Ch.

1217, Sec. 3, eff. June 15, 2007.

Sec. 501.174. DEPARTMENT TO ADOPT POLICY. The department shall

adopt a policy providing for:

(1) a designated administrator at each correctional facility to

post information throughout the facility describing how an inmate

may confidentially contact the ombudsperson regarding a sexual

assault;

(2) an inmate to write a confidential letter to the ombudsperson

regarding a sexual assault;

(3) employees at correctional facilities, on notification of the

occurrence of a sexual assault, to immediately:

(A) contact the ombudsperson and the office of the inspector

general; and

(B) ensure that the alleged victim is safe;

(4) the office of the inspector general, at the time the office

is notified of the sexual assault, to arrange for a medical

examination of the alleged victim to be conducted in accordance

with Article 56.06, Code of Criminal Procedure, or, if an

appropriate employee of the office of the inspector general is

not available at the time the office is notified of the sexual

assault, a qualified employee at the correctional facility to

conduct a medical examination of the alleged victim in accordance

with Article 56.06, Code of Criminal Procedure;

(5) a grievance proceeding under Section 501.008 based on an

alleged sexual assault to be exempt from any deadline applicable

to grievances initiated under that section; and

(6) each correctional facility to collect statistics on all

alleged sexual assaults against inmates confined in the facility

and to report the statistics to the ombudsperson.

Added by Acts 2007, 80th Leg., R.S., Ch.

1217, Sec. 3, eff. June 15, 2007.

Sec. 501.175. OMBUDSPERSON TO MAKE AVAILABLE TO PUBLIC CERTAIN

INFORMATION. The ombudsperson shall make available to the public

and appropriate state agencies:

(1) information regarding the powers and duties of the

ombudsperson; and

(2) statistical information regarding the total number of

allegations of sexual assault investigated by the department, the

outcome of the investigations, and any disciplinary sanctions

imposed as a result of the investigations.

Added by Acts 2007, 80th Leg., R.S., Ch.

1217, Sec. 3, eff. June 15, 2007.

Sec. 501.176. ANNUAL REPORT. (a) Not later than January 1 of

each year, the ombudsperson shall submit a written report

regarding the activities of the ombudsperson during the preceding

fiscal year to:

(1) the governor;

(2) the lieutenant governor;

(3) the speaker of the house of representatives;

(4) the presiding officer of each house and senate committee

having jurisdiction over the department;

(5) the board;

(6) the executive director;

(7) the state auditor; and

(8) the comptroller.

(b) The report must include public information regarding:

(1) each investigation and monitoring activity relating to

sexual assault completed during the fiscal year by the

ombudsperson and the inspector general; and

(2) statistics collected by the ombudsperson regarding

allegations of sexual assault.

(c) The annual report must meet the financial reporting

requirements of the General Appropriations Act.

(d) Upon review of the findings of the annual report submitted

to the board, the board shall make recommendations on, or

implement policy that has the goal of, lowering the rate and

incidence of sexual assault against inmates at a correctional

facility. That policy will include methods to address a

correctional facility where the rate and incidence of sexual

assault against inmates has not shown improvement.

Added by Acts 2007, 80th Leg., R.S., Ch.

1217, Sec. 3, eff. June 15, 2007.

Sec. 501.177. STATE AUDITOR AUDITS, INVESTIGATIONS, AND ACCESS

TO INFORMATION NOT IMPAIRED. This subchapter or other law

related to the operation of the ombudsperson or the office of the

inspector general does not prohibit the state auditor from

conducting an audit, investigation, or other review or from

having full and complete access to all records and other

information, including witnesses and electronic data, that the

state auditor considers necessary for the audit, investigation,

or other review.

Added by Acts 2007, 80th Leg., R.S., Ch.

1217, Sec. 3, eff. June 15, 2007.

Sec. 501.178. AUTHORITY OF STATE AUDITOR TO CONDUCT TIMELY

AUDITS NOT IMPAIRED. This subchapter or other law related to the

operation of the ombudsperson or the office of the inspector

general does not take precedence over the authority of the state

auditor to conduct an audit under Chapter 321 or other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

1217, Sec. 3, eff. June 15, 2007.



CHAPTER 507. STATE JAIL DIVISION

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE G. CORRECTIONS

CHAPTER 507. STATE JAIL DIVISION

SUBCHAPTER A. STATE JAIL FELONY FACILITIES

Sec. 507.001. AUTHORITY TO OPERATE OR CONTRACT FOR STATE JAIL

FELONY FACILITIES. (a) The state jail division may operate,

maintain, and manage state jail felony facilities to confine

inmates described by Section 507.002, and the department may

finance and construct those facilities. The state jail division,

with the approval of the board, may contract with the

institutional division, a private vendor, a community supervision

and corrections department, or the commissioners court of a

county for the construction, operation, maintenance, or

management of a state jail felony facility. The community justice

assistance division shall assist the state jail division to

contract with a community supervision and corrections department

for the construction, operation, maintenance, or management of a

state jail felony facility. The state jail division shall consult

with the community justice assistance division before contracting

with a community supervision and corrections department under

this section. A community supervision and corrections department

or the commissioners court of a county that contracts under this

section may subcontract with a private vendor for the provision

of any or all services described by this subsection. A community

supervision and corrections department that contracts under this

section may subcontract with the commissioners court of a county

for the provision of any or all services described by this

subsection. The board may contract with a private vendor or the

commissioners court of a county for the financing or construction

of a state jail felony facility.

(b) The community justice assistance division and the state jail

division shall develop and implement work programs and programs

of rehabilitation, education, and recreation in state jail felony

facilities. For each state jail felony facility, the community

justice assistance division and the state jail division shall

consult with the community supervision and corrections

departments and the community justice councils served by the

facility in developing programs in that facility, and shall

develop the programs in a manner that makes appropriate use of

facilities and personnel of the community supervision and

corrections departments. In developing the programs, the state

jail division and the community justice assistance division shall

attempt to structure programs so that they are operated on a

90-day cycle, although the divisions should deviate from a 90-day

schedule as necessary to meet the requirements of a particular

program.

(c) Services described by Subsection (a) must be provided in

compliance with standards established by the board. Programs

described by Subsection (b) must be provided in compliance with

minimum requirements established under Subsection (b).

(d) A state jail felony facility authorized by this subchapter

may be located on private land or on land owned by the federal

government, the state, a community supervision and corrections

department, or a political subdivision of the state. The board

may accept land donated for that purpose.

(e) A commissioners court of a county or a community supervision

and corrections department may not enter into a contract under

this section unless:

(1) the commissioners court or department first consults with

the community justice council serving the county or serving the

department; and

(2) the most recent community justice plan for the county or

department served by the community justice council that has been

approved by the community justice assistance division describes

the contract.

Added by Acts 1993, 73rd Leg., ch. 988, Sec. 1.07, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 321, Sec. 1.097, eff.

Sept. 1, 1995.

Sec. 507.002. ELIGIBLE DEFENDANTS. The state jail division may

confine in a state jail felony facility authorized by this

subchapter defendants required by a judge to serve a term of

confinement in a state jail felony facility following a grant of

deferred adjudication for or conviction of an offense punishable

as a state jail felony.

Added by Acts 1993, 73rd Leg., ch. 988, Sec. 1.07, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 318, Sec. 72, eff.

Sept. 1, 1995.

Sec. 507.003. REGIONS. The board shall designate not fewer than

nine regions in the state for the purpose of providing regional

state jail felony facilities. The board shall ensure that regions

are designed to efficiently serve community supervision and

corrections departments. The board may not designate a region

that contains a part of an area served by a community supervision

and corrections department. The board may designate a region that

contains only one judicial district, but only if the judicial

district serves a municipality with a population of 400,000 or

more. Any other provision of law that would otherwise require the

board to designate regions on the basis of uniform service

regions does not apply to this section.

Added by Acts 1993, 73rd Leg., ch. 988, Sec. 1.07, eff. Sept. 1,

1993.

Sec. 507.004. ALLOCATION POLICIES. The board shall adopt and

enforce:

(1) a regional allocation policy to allocate the number of

facilities and beds to each region established under Section

507.003; and

(2) an intra-regional allocation policy for each region, to

allocate the number of facilities and beds within a region to the

community supervision and corrections departments in that region,

unless those departments by their own agreement establish the

allocation of beds in the region.

Added by Acts 1993, 73rd Leg., ch. 988, Sec. 1.07, eff. Sept. 1,

1993.

Sec. 507.006. USE OF FACILITY FOR OTHER INMATES. (a)

Notwithstanding any other provision of this subchapter, the state

jail division, with the approval of the board, may designate one

or more state jail felony facilities or discrete areas within one

or more state jail felony facilities to treat inmates who are

eligible for confinement in a substance abuse felony punishment

facility under Section 493.009 or to house inmates who are

eligible for confinement in a transfer facility under Section

499.152, but only if the designation does not deny placement in a

state jail felony facility of defendants required to serve terms

of confinement in a facility following conviction of state jail

felonies. The division may not house in a state jail felony

facility an inmate who:

(1) has a history of or has shown a pattern of violent or

assaultive behavior in county jail or a facility operated by the

department; or

(2) will increase the likelihood of harm to the public if housed

in the facility.

(b) Sections 499.154 and 499.155 apply to an inmate eligible for

confinement in a transfer facility under Section 499.152 who is

nonetheless confined in a state jail felony facility in the same

manner as if the inmate were confined in a transfer facility.

(c) The responsibility of the department to provide substance

abuse felony punishment facilities is governed by the General

Appropriations Act and Section 493.009. This section does not

affect the responsibility of the department to provide substance

abuse felony punishment facilities.

Added by Acts 1993, 73rd Leg., ch. 988, Sec. 1.07, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 321, Sec. 1.098,

1.113, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 488, Sec. 5,

eff. Sept. 1, 1997.

SUBCHAPTER B. MISCELLANEOUS PROVISIONS

Sec. 507.022. EMPLOYEES' SALARIES, ROOM AND BOARD, AND MEDICAL

CARE. (a) Salaries of employees of the state jail division and

the provision of board, lodging, uniforms, and other provisions

to employees are as provided by the General Appropriations Act.

(b) Employees of the state jail division who are injured in the

line of duty are entitled to receive free medical care and

hospitalization from institutional division doctors and the

institutional division hospital.

Added by Acts 1993, 73rd Leg., ch. 988, Sec. 1.07, eff. Sept. 1,

1993.

Sec. 507.023. AIDS AND HIV EDUCATION; TESTING. (a) The state

jail division shall establish and provide education programs to

educate state jail division employees and defendants in state

jail felony facilities about AIDS and HIV in the same manner as

the institutional division establishes and provides programs for

employees and inmates under Section 501.054.

(b) The state jail division shall adopt a policy for handling a

defendant with AIDS or HIV and shall test a defendant for AIDS or

HIV in the same manner and subject to the same conditions as

apply to the institutional division under Section 501.054.

(c) In this section, "AIDS" and "HIV" have the meanings assigned

by Section 81.101, Health and Safety Code.

Added by Acts 1993, 73rd Leg., ch. 988, Sec. 1.07, eff. Sept. 1,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

1184, Sec. 2, eff. September 1, 2005.

Sec. 507.024. TRANSPORTATION OF DEFENDANTS. The board shall

adopt rules to provide for the safe transfer of defendants from

counties to state jail felony facilities. A sheriff may transport

defendants to a state jail felony facility if the sheriff is able

to perform the service as economically as if the service were

performed by the division. The state jail division is responsible

for the cost of transportation of defendants to the division.

Defendants may be transported with other persons being

transported to the custody of the department provided appropriate

security precautions prescribed by policies of the department are

taken.

Added by Acts 1993, 73rd Leg., ch. 988, Sec. 1.07, eff. Sept. 1,

1993.

Sec. 507.025. MEDICAL CARE. The state jail division, with the

approval of the board, may contract with the institutional

division, a private vendor, or any public health care provider

for the provision of medical services to defendants in state jail

felony facilities.

Added by Acts 1993, 73rd Leg., ch. 988, Sec. 1.07, eff. Sept. 1,

1993.

Sec. 507.026. CHANGE IN DESIGNATION OF FACILITY. The board may

designate any facility under its control as a state jail felony

facility and confine state jail felons in that facility.

Added by Acts 1993, 73rd Leg., ch. 988, Sec. 1.07, eff. Sept. 1,

1993.

Sec. 507.027. INSPECTIONS. The board shall adopt rules relating

to inspections by the department of state jail felony facility

construction projects.

Added by Acts 1993, 73rd Leg., ch. 988, Sec. 1.07, eff. Sept. 1,

1993.

Sec. 507.028. SCREENING FOR AND EDUCATION CONCERNING FETAL

ALCOHOL EXPOSURE DURING PREGNANCY. (a) The department shall

establish and use a screening program in state jail felony

facilities that is substantially similar to the program

established and used by the department under Section 501.059.

(b) The department shall provide to all female defendants

confined in state jail felony facilities an educational brochure

describing the risks and dangers of consuming alcohol during

pregnancy.

Added by Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 32, eff. June 15, 2007.

Sec. 507.029. USE OF INMATE LABOR. The department may use the

labor of inmates of the institutional division in any work or

community service program or project performed by the state jail

division.

Added by Acts 1995, 74th Leg., ch. 321, Sec. 1.100, eff. Sept. 1,

1995.

Sec. 507.030. VISITATION. (a) The state jail division shall

allow the governor, members of the legislature, and officials of

the executive and judicial branches to enter during business

hours any part of a facility operated by the division, for the

purpose of observing the operations of the division. A visitor

described by this subsection may talk with defendants away from

division employees.

(b) The state jail division shall establish a visitation policy

for persons confined in state jail felony facilities.

Added by Acts 1995, 74th Leg., ch. 321, Sec. 1.101, eff. Sept. 1,

1995.

Sec. 507.031. FURLOUGH PROGRAM. (a) The director of a state

jail felony facility may grant a furlough to a defendant so that

the defendant may:

(1) obtain a medical diagnosis or medical treatment;

(2) obtain treatment and supervision at a Texas Department of

Mental Health and Mental Retardation facility;

(3) attend a funeral or visit a critically ill relative; or

(4) participate in a programmatic activity sanctioned by the

state jail division.

(b) The state jail division shall adopt policies for the

administration of the furlough program.

(c) A defendant furloughed under this section is considered to

be in the custody of the state jail division, even if the

defendant is not under physical guard while furloughed.

Added by Acts 1995, 74th Leg., ch. 321, Sec. 1.099, eff. Sept. 1,

1995. Renumbered from Government Code Sec. 507.028 by Acts 1997,

75th Leg., ch. 165, Sec. 31.01(43), eff. Sept. 1, 1997.

Sec. 507.032. IDENTIFICATION OF DEFENDANTS SUBJECT TO ARREST

WARRANT. Before a defendant is released from confinement in a

state jail felony facility, the department shall conduct a

criminal history record check to determine whether the defendant

is the subject of an arrest warrant. In conducting the criminal

history record check, the department shall allow sufficient time

for compliance with any requirements related to notifying the

proper authorities of the defendant's release and, if necessary,

processing a demand for extradition of the defendant.

Added by Acts 1999, 76th Leg., ch. 205, Sec. 2, eff. Sept. 1,

1999.

Sec. 507.033. REHABILITATION PROGRAMS. (a) The state jail

division may allow a defendant who is capable of serving as a

tutor to tutor functionally illiterate defendants and shall

actively encourage volunteer organizations to aid in the tutoring

of defendants. A person who acts as a tutor may function only as

a teacher and advisor to a defendant and may not exercise

supervisory authority or control over the defendant.

(b) The state jail division shall actively encourage volunteer

organizations to provide the following programs for defendants

who are housed in facilities operated by or under contract with

the division:

(1) literacy and education programs;

(2) life skills programs;

(3) job skills programs;

(4) parent-training programs;

(5) drug and alcohol rehabilitation programs;

(6) support group programs;

(7) arts and crafts programs; and

(8) other programs determined by the division to aid defendants

confined in state jail felony facilities in the transition from

confinement or supervision back into society and to reduce

incidents of recidivism among defendants.

Added by Acts 2003, 78th Leg., ch. 391, Sec. 1, eff. June 20,

2003.



CHAPTER 508. PAROLE AND MANDATORY SUPERVISION

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE G. CORRECTIONS

CHAPTER 508. PAROLE AND MANDATORY SUPERVISION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 508.001. DEFINITIONS. In this chapter:

(1) "Board" means the Board of Pardons and Paroles.

(2) "Community supervision and corrections department" means a

department established under Chapter 76.

(3) "Director" means the director of the pardons and paroles

division.

(4) "Division" means the pardons and paroles division.

(5) "Mandatory supervision" means the release of an eligible

inmate sentenced to the institutional division so that the inmate

may serve the remainder of the inmate's sentence not on parole

but under the supervision of the pardons and paroles division.

(6) "Parole" means the discretionary and conditional release of

an eligible inmate sentenced to the institutional division so

that the inmate may serve the remainder of the inmate's sentence

under the supervision of the pardons and paroles division.

(7) "Parole officer" means a person appointed by the director

and assigned the duties of assessment of risks and needs,

investigation, case management, and supervision of releasees to

ensure that releasees are complying with the conditions of parole

or mandatory supervision.

(8) "Parole commissioner" means a person employed by the board

to perform the duties described by Section 508.0441.

(9) "Releasee" means a person released on parole or to mandatory

supervision.

(10) "Presiding officer" means the presiding officer of the

Board of Pardons and Paroles.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.01, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 11.02,

eff. Jan. 11, 2004.

Sec. 508.002. CLEMENCY, COMMUTATION DISTINGUISHED. Neither

parole nor mandatory supervision is a commutation of sentence or

any other form of clemency.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.003. INAPPLICABLE TO JUVENILES AND CERTAIN INMATES.

(a) This chapter does not apply to an emergency absence under

escort granted to an inmate by the institutional division under

Section 501.006.

(b) Except as provided by Subsection (c), this chapter does not

apply to release on parole from an institution for juveniles.

(c) The provisions of this chapter not in conflict with Section

508.156 apply to parole of a person from the Texas Youth

Commission under that section.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

SUBCHAPTER B. BOARD OF PARDONS AND PAROLES

Sec. 508.031. COMPOSITION OF BOARD. (a) The board consists of

seven members appointed by the governor with the advice and

consent of the senate.

(b) Appointments to the board must be made without regard to the

race, color, disability, sex, religion, age, or national origin

of the appointed members.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 554, Sec. 1, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 11.03,

eff. Jan. 11, 2004.

Sec. 508.032. REQUIREMENTS FOR MEMBERSHIP. (a) Board members

must be representative of the general public.

(b) A member must have resided in this state for the two years

before appointment.

(c)(1) A person who is a former employee of the department may

not serve on the board before the second anniversary of the date

the person terminated employment with the department.

(2) A person who is employed by the department on August 1,

2003, may not serve on the board before August 1, 2005.

(d) At any time not more than three members of the board may be

former employees of the department.

(e) For purposes of Subsections (c) and (d), previous service as

a board member is not considered to be employment with the

department.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec.

11.04, eff. Jan. 11, 2004.

Sec. 508.033. DISQUALIFICATIONS. (a) A person is not eligible

for appointment as a member of the board or for employment as a

parole commissioner if the person or the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization receiving funds from the

department or the board;

(2) owns or controls, directly or indirectly, more than a

10-percent interest in a business entity or other organization:

(A) regulated by the department; or

(B) receiving funds from the department or the board; or

(3) uses or receives a substantial amount of tangible goods,

services, or funds from the department or the board, other than

compensation or reimbursement authorized by law for board

membership, attendance, or expenses.

(b) In determining eligibility under Subsection (a)(3), the

compensation or reimbursement that a board member's spouse or

parole commissioner's spouse receives as an employee of the board

or the department may not be considered. This subsection does

not affect any restriction on employment or board membership

imposed by any other law.

(c) A person may not serve as a parole commissioner, may not be

a member of the board, and may not be an employee of the division

or the board employed in a "bona fide executive, administrative,

or professional capacity," as that phrase is used for purposes of

establishing an exemption to the overtime provisions of the

federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201

et seq.) and its subsequent amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of criminal justice; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of criminal

justice.

(d) A person who is required to register as a lobbyist under

Chapter 305 because of the person's activities for compensation

in or on behalf of a profession related to the operation of the

board may not:

(1) serve as a member of the board or as a parole commissioner;

or

(2) act as the general counsel to the board or division.

(e) In this section, "Texas trade association" means a

cooperative and voluntarily joined association of business or

professional competitors in this state designed to assist its

members and its industry or profession in:

(1) dealing with mutual business or professional problems; and

(2) promoting their common interests.

(f) A person who is a current or former employee of the

department may not serve as a parole commissioner before the

second anniversary of the date the person's employment with the

department ceases, and a member of the board may not serve as a

parole commissioner before the second anniversary of the date the

person's membership on the board ceases.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.04, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 554, Sec. 2, eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 33, eff. June 15, 2007.

Sec. 508.034. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that a member:

(1) does not have at the time of taking office the qualification

required by Section 508.032(b) for appointment to the board;

(2) is ineligible for membership under Section 508.033;

(3) is unable to discharge the member's duties for a substantial

part of the term for which the member is appointed because of

illness or disability; or

(4) is absent from more than half of the regularly scheduled

board or panel meetings that the member is eligible to attend

during each calendar year.

(b) The board administrator or the board administrator's

designee shall provide to members of the board and to employees,

as often as necessary, information regarding their qualification

for office or employment under this chapter and their

responsibilities under applicable laws relating to standards of

conduct for state officers or employees.

(c) The validity of an action of the board or panel is not

affected by the fact that the action is taken when a ground for

removal of a board member exists.

(d) If the general counsel to the board has knowledge that a

potential ground for removal exists, the general counsel shall

notify the presiding officer of the board of the potential

ground. The presiding officer shall notify the governor and the

attorney general that a potential ground for removal exists. If

the potential ground for removal involves the presiding officer,

the general counsel to the board shall notify the governor and

the attorney general that a potential ground for removal exists.

(e) It is a ground for removal from the board that a member

fails to comply with policies or rules adopted by the board.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.05, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 554, Sec. 3, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 856, Sec. 1, eff. Sept. 1,

2001; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 11.05, eff.

Jan. 11, 2004.

Sec. 508.035. PRESIDING OFFICER. (a) The governor shall

designate one member to serve as presiding officer of the board.

(b) The presiding officer serves in that capacity at the

pleasure of the governor.

(c) The presiding officer reports directly to the governor and

serves as the administrative head of the board.

(d) The presiding officer may:

(1) delegate responsibilities and authority to other members of

the board, parole commissioners, or to employees of the board;

(2) appoint advisory committees from the membership of the board

or from parole commissioners to further the efficient

administration of board business; and

(3) establish policies and procedures to further the efficient

administration of the business of the board.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 856, Sec. 2, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 11.06,

eff. Jan. 11, 2004.

Sec. 508.036. GENERAL ADMINISTRATIVE DUTIES. (a) The

presiding officer shall:

(1) develop and implement policies that clearly separate the

policy-making responsibilities of the board and the management

responsibilities of the board administrator, parole

commissioners, and the staff of the board;

(2) establish caseloads and required work hours for members of

the board and parole commissioners;

(3) update parole guidelines, assign precedential value to

previous decisions of the board relating to the granting of

parole and the revocation of parole or mandatory supervision, and

develop policies to ensure that members of the board and parole

commissioners use guidelines and previous decisions of the board

and parole commissioners in making decisions under this chapter;

(4) require members of the board and parole commissioners to

file activity reports that provide information on release

decisions made by members of the board and parole commissioners,

the workload and hours worked of the members of the board and

parole commissioners, and the use of parole guidelines by members

of the board and parole commissioners; and

(5) report at least annually to the governor and the legislature

on the activities of the board and parole commissioners, parole

release decisions, and the use of parole guidelines by the board

and parole commissioners.

(b) The board shall:

(1) adopt rules relating to the decision-making processes used

by the board and parole panels;

(2) prepare information of public interest describing the

functions of the board and make the information available to the

public and appropriate state agencies;

(3) comply with federal and state laws related to program and

facility accessibility;

(4) prepare annually a complete and detailed written report that

meets the reporting requirements applicable to financial

reporting provided in the General Appropriations Act and accounts

for all funds received and disbursed by the board during the

preceding fiscal year; and

(5) develop and implement policies that provide the public with

a reasonable opportunity to appear before the board and to speak

on any issue under the jurisdiction of the board, with the

exception of an individual parole determination or clemency

recommendation.

(c) The board administrator shall prepare and maintain a written

plan that describes how a person who does not speak English can

be provided reasonable access to the board's programs and

services.

(d) The board, in performing its duties, is subject to the open

meetings law, Chapter 551, and the administrative procedure law,

Chapter 2001. This subsection does not affect the provisions of

Section 2001.223 exempting hearings and interviews conducted by

the board or the division from Section 2001.038 and Subchapters

C-H, Chapter 2001.

(e) The board, in accordance with the rules and procedures of

the Legislative Budget Board, shall prepare, approve, and submit

a legislative appropriations request that is separate from the

legislative appropriations request for the department and is used

to develop the board's budget structure. The board shall

maintain the board's legislative appropriations request and

budget structure separately from those of the department.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.06, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 856, Sec. 3, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 1170, Sec. 31.01, eff. Sept.

1, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 11.07, eff.

Jan. 11, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 34, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 35, eff. June 15, 2007.

Sec. 508.0362. TRAINING REQUIRED. (a)(1) A person who is

appointed to and qualifies for office as a member of the board

may not vote, deliberate, or be counted as a member in attendance

at a meeting of the board until the person completes at least one

course of a training program that complies with this section.

(2) A parole commissioner employed by the board may not vote or

deliberate on a matter described by Section 508.0441 until the

person completes at least one course of a training program that

complies with this section.

(b) A training program must provide information to the person

regarding:

(1) the enabling legislation that created the board;

(2) the programs operated by the board;

(3) the role and functions of the board and parole

commissioners;

(4) the rules of the board;

(5) the current budget for the board;

(6) the results of the most recent formal audit of the board;

(7) the requirements of the:

(A) open meetings law, Chapter 551;

(B) open records law, Chapter 552; and

(C) administrative procedure law, Chapter 2001;

(8) the requirements of the conflict of interest laws and other

laws relating to public officials; and

(9) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 10.08, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 554, Sec. 4, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 11.08,

eff. Jan. 11, 2004.

Sec. 508.037. TERMS; REMOVAL. (a) A board member holds office

for a term of six years.

(b) The terms of one-third of the members expire February 1 of

each odd-numbered year.

(c) The governor may remove a board member, other than a member

appointed by another governor, at any time and for any reason.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.038. VACANCIES. If a vacancy occurs, the governor

shall appoint in the same manner as other appointments are made a

person to serve the remainder of the unexpired term.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.039. COMPENSATION. A board member is paid the salary

the legislature determines in the General Appropriations Act.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.040. PERSONNEL. (a) The presiding officer is

responsible for the employment and supervision of:

(1) parole commissioners;

(2) a general counsel to the board;

(3) a board administrator to manage the day-to-day activities of

the board;

(4) hearing officers;

(5) personnel to assist in clemency and hearing matters; and

(6) secretarial or clerical personnel.

(b) The board administrator or the board administrator's

designee shall prepare and maintain a written policy statement

that implements a program of equal employment opportunity under

which all personnel decisions of the board are made without

regard to race, color, disability, sex, religion, age, or

national origin. The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the board to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

board's personnel is in accordance with state and federal law and

a description of reasonable methods to achieve compliance with

state and federal law.

(c) The policy statement must be updated annually, be reviewed

by the Commission on Human Rights for compliance with Subsection

(b)(1), and be filed with the governor's office.

(d) The board administrator or the board administrator's

designee shall develop an intra-agency career ladder program that

addresses opportunities for mobility and advancement for

employees within the board. The program shall require

intra-agency posting of all positions concurrently with any

public posting.

(e) The board administrator or the board administrator's

designee shall develop a system of annual performance evaluations

that are based on documented employee performance. All merit pay

for board employees must be based on the system established under

this subsection.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.09, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 554, Sec. 5, eff. Sept.

1, 1999; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 11.09, eff.

Jan. 11, 2004.

Sec. 508.041. DESIGNEE TRAINING; HANDBOOK. (a) The board shall

develop and implement:

(1) a training program that each newly hired employee of the

board designated to conduct hearings under Section 508.281 must

complete before conducting a hearing without the assistance of a

board member or experienced parole commissioner or designee; and

(2) a training program to provide an annual update to designees

of the board on issues and procedures relating to the revocation

process.

(b) The board shall prepare and biennially update a procedural

manual to be used by designees of the board. The board shall

include in the manual:

(1) descriptions of decisions in previous hearings determined by

the board to have value as precedents for decisions in subsequent

hearings;

(2) laws and court decisions relevant to decision making in

hearings; and

(3) case studies useful in decision making in hearings.

(c) The board shall prepare and update as necessary a handbook

to be made available to participants in hearings under Section

508.281, such as defense attorneys, persons released on parole or

mandatory supervision, and witnesses. The handbook must describe

in plain language the procedures used in a hearing under Section

508.281.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.10, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 11.10,

eff. Jan. 11, 2004.

Sec. 508.042. TRAINING PROGRAM FOR MEMBERS AND PAROLE

COMMISSIONERS. (a) The board shall develop for board members

and parole commissioners a comprehensive training and education

program on the criminal justice system, with special emphasis on

the parole process.

(b)(1) A new member may not participate in a vote of the board or

a panel, deliberate, or be counted as a member in attendance at a

meeting of the board until the member completes the program.

(2) A new parole commissioner may not participate in a vote of a

panel until the commissioner completes the program. This

subdivision does not apply to a new parole commissioner who as a

board member completed the program.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.11, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 554, Sec. 6, eff. Sept.

1, 1999; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 11.11, eff.

Jan. 11, 2004.

Sec. 508.043. GIFTS AND GRANTS. The board may apply for and

accept gifts or grants from any public or private source for use

in any lawful purpose of the board.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.044. POWERS AND DUTIES OF BOARD. A board member shall

give full time to the duties of the member's office, including

duties imposed on the board by the Texas Constitution and other

law.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.12 to

10.14, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 856, Sec. 4,

eff. Sept. 1, 2001; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec.

11.12, eff. Jan. 11, 2004.

Sec. 508.0441. RELEASE AND REVOCATION DUTIES. (a) Board

members and parole commissioners shall determine:

(1) which inmates are to be released on parole or mandatory

supervision;

(2) conditions of parole or mandatory supervision, including

special conditions;

(3) the modification and withdrawal of conditions of parole or

mandatory supervision;

(4) which releasees may be released from supervision and

reporting; and

(5) the continuation, modification, and revocation of parole or

mandatory supervision.

(b) The board shall develop and implement a policy that clearly

defines circumstances under which a board member or parole

commissioner should disqualify himself or herself from voting on:

(1) a parole decision; or

(2) a decision to revoke parole or mandatory supervision.

(c) The board may adopt reasonable rules as proper or necessary

relating to:

(1) the eligibility of an inmate for release on parole or

release to mandatory supervision;

(2) the conduct of a parole or mandatory supervision hearing; or

(3) conditions to be imposed on a releasee.

(d) The presiding officer may provide a written plan for the

administrative review of actions taken by a parole panel by a

review panel.

(e) Board members and parole commissioners shall, at the

direction of the presiding officer, file activity reports on

duties performed under this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.12 to

10.14, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 856, Sec. 4,

eff. Sept. 1, 2001. Redesignated from Government Code Sec.

508.044(b) to (f) and amended by Acts 2003, 78th Leg., 3rd C.S.,

ch. 3, Sec. 11.12, eff. Jan. 11, 2004.

Sec. 508.045. PAROLE PANELS. (a) Except as provided by Section

508.046, board members and parole commissioners shall act in

panels composed of three in matters of:

(1) release on parole;

(2) release to mandatory supervision; and

(3) revocation of parole or mandatory supervision.

(b) The presiding officer shall designate the composition of

each panel and shall designate panels composed of at least one

board member and any combination of board members and parole

commissioners.

(c) A parole panel may:

(1) grant, deny, or revoke parole;

(2) revoke mandatory supervision; and

(3) conduct parole revocation hearings and mandatory supervision

revocation hearings.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec.

11.13, eff. Jan. 11, 2004.

Sec. 508.046. EXTRAORDINARY VOTE REQUIRED. To release on parole

an inmate who was convicted of an offense under Section 21.02,

21.11(a)(1), or 22.021, Penal Code, or who is required under

Section 508.145(c) to serve 35 calendar years before becoming

eligible for release on parole, all members of the board must

vote on the release on parole of the inmate, and at least

two-thirds of the members must vote in favor of the release on

parole. A member of the board may not vote on the release unless

the member first receives a copy of a written report from the

department on the probability that the inmate would commit an

offense after being released on parole.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

787, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.38, eff. September 1, 2007.

Sec. 508.047. MEETINGS. (a) The members of the board shall

meet at least once in each quarter of the calendar year at a site

determined by the presiding officer.

(b) The members of the board are not required to meet as a body

to perform the members' duties in clemency matters.

(c) A majority of each parole panel constitutes a quorum for the

transaction of the panel's business. A panel's decision must be

by majority vote.

(d) The members of a parole panel are not required to meet as a

body to perform the members' duties, except to conduct a hearing

under Section 508.281.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.15, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 11.14,

eff. Jan. 11, 2004.

Sec. 508.048. SUBPOENAS. (a) A parole panel may issue a

subpoena requiring the attendance of a witness or the production

of any record, book, paper, or document the panel considers

necessary for investigation of the case of a person before the

panel.

(b) A member of the board may sign a subpoena and administer an

oath.

(c) A peace officer, parole officer, or community supervision

and corrections department officer may serve the subpoena in the

same manner as similar process in a court of record having

original jurisdiction of criminal actions is served.

(d) A person who testifies falsely, fails to appear when

subpoenaed, or fails or refuses to produce material under the

subpoena is subject to the same orders and penalties to which a

person taking those actions before a court is subject.

(e) On application of the board, a court of record having

original jurisdiction of criminal actions may compel the

attendance of a witness, the production of material, or the

giving of testimony before the board, by an attachment for

contempt or in the same manner as the court may otherwise compel

the production of evidence.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.0481. VICTIM'S RIGHT TO REPRESENTATION. (a) If a

victim, close relative of a deceased victim, or guardian of a

victim is required by a subpoena issued under Section 508.048 to

appear at a hearing, the victim, relative, or guardian is

entitled to representation by counsel at the hearing.

(b) This section does not require the state to provide

representation by counsel to a victim, close relative of a

deceased victim, or guardian of a victim.

(c) In this section, "victim," "close relative of a deceased

victim," and "guardian of a victim" have the meanings assigned by

Section 508.117.

Added by Acts 2001, 77th Leg., ch. 1034, Sec. 10, eff. Sept. 1,

2001.

Sec. 508.049. MISSION STATEMENT. (a) The board, after

consultation with the governor and the Texas Board of Criminal

Justice, shall adopt a mission statement that reflects the

responsibilities for the operation of the parole process that are

assigned to the board, the division, the department, or the Texas

Board of Criminal Justice.

(b) The board shall include in the mission statement a

description of specific locations at which the board intends to

conduct business related to the operation of the parole process.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.16, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 11.15,

eff. Jan. 11, 2004.

Sec. 508.050. REPORT TO GOVERNOR. (a) On request of the

governor, the board shall investigate a person being considered

by the governor for:

(1) pardon;

(2) commutation of sentence;

(3) reprieve;

(4) remission of fine; or

(5) forfeiture.

(b) The board shall report to the governor on its investigation

and make recommendations about the person to the governor.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.051. SUNSET PROVISION. The Board of Pardons and

Paroles is subject to review under Chapter 325 (Texas Sunset

Act), but is not abolished under that chapter. The board shall be

reviewed during the period in which the Texas Department of

Criminal Justice is reviewed.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.17, eff.

Sept. 1, 1999.

Sec. 508.052. COMPUTERS; OFFICE SPACE; OTHER EQUIPMENT. (a)

The department by interagency contract may provide to the board

necessary computer equipment and computer access to all

computerized records and physical access to all printed records

in the custody of the department that are related to the duties

and functions of the board.

(b) The department by interagency contract may provide to the

board necessary and appropriate:

(1) office space at locations designated by the presiding

officer of the board; and

(2) utilities and communications equipment.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.053. USE OF TECHNOLOGY. The board shall implement a

policy requiring the board to use appropriate technological

solutions to improve the board's ability to perform its

functions. The policy must ensure that the public is able to

interact with the board on the Internet.

Added by Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 36, eff. June 15, 2007.

Sec. 508.054. RECORDS OF COMPLAINTS. (a) The board shall

maintain a system to promptly and efficiently act on complaints

filed with the board. The board shall maintain information about

parties to the complaint, the subject matter of the complaint, a

summary of the results of the review or investigation of the

complaint, and its disposition.

(b) The board shall make information available describing its

procedures for complaint investigation and resolution.

(c) The board shall periodically notify the complaint parties of

the status of the complaint until final disposition.

(d) This section does not apply to a complaint about an

individual parole determination or clemency recommendation.

Added by Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 36, eff. June 15, 2007.

Sec. 508.055. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION. (a) The board shall develop and implement a policy

to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008 for the

adoption of board rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009 to assist in the resolution of internal disputes

under the board's jurisdiction.

(b) The board's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The board shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 36, eff. June 15, 2007.

SUBCHAPTER C. REPRESENTATION OF INMATES

Sec. 508.081. DEFINITIONS. In this subchapter:

(1) "Compensation" has the meaning assigned by Section 305.002.

(2) "Inmate" includes:

(A) an administrative releasee;

(B) an inmate imprisoned in the institutional division; and

(C) a person confined in a transfer facility or county jail

awaiting:

(i) transfer to the institutional division; or

(ii) a revocation hearing.

(3) "Represent" means to directly or indirectly contact in

person or by telephone, facsimile transmission, or correspondence

a member or employee of the board or an employee of the

department on behalf of an inmate.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.082. RULES. The board shall adopt rules relating to:

(1) the submission and presentation of information and arguments

to the board, a parole panel, and the department for and in

behalf of an inmate; and

(2) the time, place, and manner of contact between a person

representing an inmate and:

(A) a member of the board or a parole commissioner;

(B) an employee of the board; or

(C) an employee of the department.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.18, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 11.16,

eff. Jan. 11, 2004.

Sec. 508.083. ELIGIBILITY TO REPRESENT INMATES. (a) A person

who represents an inmate for compensation must:

(1) be an attorney licensed in this state; and

(2) register with the division.

(b) A person serving as a member or employee of the board or the

Texas Board of Criminal Justice may not, before the second

anniversary of the date the person ceases to be a board member or

employee:

(1) represent any person in a matter before the board or a

parole panel; or

(2) receive compensation for services rendered on behalf of any

person regarding a matter pending before the board or a parole

panel.

(c) A person, other than a person subject to Subsection (b), who

is employed by the department may not, before the second

anniversary of the date the person terminates service with the

department:

(1) represent an inmate in a matter before the board or a parole

panel; or

(2) receive compensation for services rendered on behalf of any

person regarding a matter pending before the board or a parole

panel.

(d) Repealed by Acts 2003, 78th Leg., ch 1007, Sec. 2.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1007, Sec. 1, 2, eff.

Sept. 1, 2003.

Sec. 508.084. FEE AFFIDAVIT. (a) A person required to register

under Section 508.083, before the person first contacts a member

of the board, an employee of the board, or an employee of the

department on behalf of an inmate, shall file a fee affidavit

with the department in a form prescribed by the department for

each inmate the person represents for compensation.

(b) The fee affidavit must be written and verified and contain a

statement of:

(1) the registrant's full name and address;

(2) the registrant's normal business, business phone number, and

business address;

(3) the full name of any former member or employee of the board

or the Texas Board of Criminal Justice or any former employee of

the department with whom the registrant:

(A) is associated;

(B) has a relationship as an employer or employee; or

(C) maintains a contractual relationship to provide services;

(4) the full name and institutional identification number of the

inmate the registrant represents;

(5) the amount of compensation the registrant has received or

expects to receive in exchange for the representation; and

(6) the name of the person providing the compensation.

(c) If a registrant receives compensation in excess of the

amount reported on the fee affidavit, the registrant shall file

with the department, not later than the fifth day after the date

the registrant receives compensation in excess of the reported

amount, a supplemental fee affidavit in a form prescribed by the

department indicating the total amount of compensation received

for representing the inmate.

(d) For each fee affidavit and supplemental fee affidavit

received, the department shall:

(1) keep a copy of the affidavit in a central location; and

(2) not later than the third day after the date the affidavit is

filed, place a copy of the affidavit in the inmate's file that is

reviewed by a parole panel or the board.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.085. REPRESENTATION SUMMARY FORM. (a) A person

required to register under Section 508.083 shall, for each

calendar year in which the person represents an inmate, file a

representation summary form with the division on a form

prescribed by the division.

(b) The form must be filed not later than January 31 of the year

succeeding the year for which the report is filed and must

include a statement of:

(1) the registrant's full name and address;

(2) the registrant's normal business, business phone number, and

business address;

(3) the full name of any former member or employee of the board

or the Texas Board of Criminal Justice or any former employee of

the department with whom the registrant:

(A) is associated;

(B) has a relationship as an employer or employee; or

(C) maintains a contractual relationship to provide services;

(4) the full name and institutional identification number of

each inmate the registrant represented in the previous calendar

year; and

(5) the amount of compensation the registrant has received for

representing each inmate in the previous calendar year.

(c) A person who files a form under this section and for whom

the information required for the form has changed shall, not

later than the 10th day after the date the information changes,

file a supplemental statement with the division indicating the

change.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.086. CRIMINAL PENALTIES. (a) A former member or

employee of the board or the Texas Board of Criminal Justice or a

former employee of the department commits an offense if the

former member or employee violates Section 508.083(b), (c), or

(d).

(b) A person who represents an inmate for compensation commits

an offense if the person is not an attorney licensed in this

state.

(c) A person who is required to file an affidavit under Section

508.084(a) or (c) or a form or statement under Section 508.085

commits an offense if the person fails to file the affidavit,

form, or statement.

(d) An offense under Subsection (a) is a Class A misdemeanor. An

offense under Subsection (b) or (c) is a Class C misdemeanor.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

SUBCHAPTER D. PARDONS AND PAROLES DIVISION

Sec. 508.111. DIRECTOR. (a) The executive director shall hire

the director of the division.

(b) The director is responsible for the administration of the

division.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.112. DUTY OF DIVISION. The division is responsible for

the investigation and supervision of all releasees.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.113. PAROLE OFFICERS, SUPERVISORS: QUALIFICATIONS. (a)

This subsection and Subsection (b) apply only to a person

employed as a parole officer or supervisor on or before September

1, 1990. A person may not be employed as a parole officer or

supervisor, or be responsible for investigating or supervising a

releasee, unless the person has:

(1) four years of successfully completed education in an

accredited college or university;

(2) two years of full-time paid employment in responsible

correctional work with adults or juveniles or in a related field;

and

(3) any other qualifications that may be specified by the

director.

(b) Additional experience in a category described by Subsection

(a)(2) may be substituted year for year for the required college

education, with a maximum substitution of two years.

(c) The director shall establish qualifications for parole

officers and supervisors that are the same as qualifications for

community supervision and corrections department officers imposed

by Section 76.005. A person may not begin employment as a parole

officer or supervisor after September 1, 1990, unless the person

meets the qualifications established by the director.

(d) A person who is serving as a peace officer or as a

prosecuting attorney may not act as a parole officer or be

responsible for supervising a releasee.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.1131. SALARY CAREER LADDER FOR PAROLE OFFICERS. (a)

The executive director shall adopt a salary career ladder for

parole officers. The salary career ladder must base a parole

officer's salary on the officer's classification and years of

service with the department.

(b) For purposes of the salary schedule, the department shall

classify all parole officer positions as Parole Officer I, Parole

Officer II, Parole Officer III, Parole Officer IV, or Parole

Officer V.

(c) Under the salary career ladder adopted under Subsection (a),

a parole officer to whom the schedule applies and who received an

overall evaluation of at least satisfactory in the officer's most

recent annual evaluation is entitled to an annual salary

increase, during each of the officer's first 10 years of service

in a designated parole officer classification as described by

Subsection (b), equal to one-tenth of the difference between:

(1) the officer's current annual salary; and

(2) the minimum annual salary of a parole officer in the next

highest classification.

Added by Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 37, eff. June 15, 2007.

Sec. 508.114. PAROLE OFFICERS, SUPERVISORS: ADDITIONAL DUTIES.

(a) The judge of a court having original jurisdiction of

criminal actions may, with the approval of the director,

designate a parole officer or supervisor as a community

supervision and corrections department officer. The director must

give prior written approval for the payment of a proportional

part of the salary paid to the parole officer or supervisor in

compensation for service as a community supervision and

corrections department officer. The director shall periodically

report to the governor and the legislature the proportional

salary payments.

(b) A parole officer or supervisor, on request of the governor

or on order of the director, shall be responsible for supervising

an inmate placed on conditional pardon or granted an emergency

absence under escort.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.1141. SPECIALIZED TRAINING; GANG MEMBERS. The

department shall develop and provide specialized training for

parole officers supervising releasees previously identified by

the department as being members of prison gangs, criminal street

gangs, or security threat groups.

Added by Acts 1999, 76th Leg., ch. 490, Sec. 1, eff. Sept. 1,

1999.

Sec. 508.1142. PAROLE OFFICER MAXIMUM CASELOADS. (a) The

department shall adopt a policy that establishes guidelines for a

maximum caseload for each parole officer of:

(1) 60 active releasees, if the releasees are not in a

specialized program described by Subdivisions (2)-(6);

(2) 35 active releasees, if the releasees are in the special

needs offender program;

(3) 35 active releasees, if the releasees are in the therapeutic

community substance abuse aftercare treatment program;

(4) 24 active releasees, if the releasees are in the sex

offender program;

(5) 20 active releasees, if the releasees are electronically

monitored; and

(6) 11 active releasees, if the releasees are in the

super-intensive supervision program.

(b) If the department is unable to meet the maximum caseload

guidelines, the department shall submit a report to the

Legislative Budget Board, at the end of each fiscal year in which

the department fails to meet the guidelines, stating the amount

of money needed by the department to meet the guidelines.

Added by Acts 2007, 80th Leg., R.S., Ch.

1421, Sec. 1, eff. June 15, 2007.

Sec. 508.115. NOTIFICATION OF RELEASE OF INMATE. (a) Not later

than the 11th day before the date a parole panel orders the

release on parole of an inmate or not later than the 11th day

after the date the board recommends that the governor grant

executive clemency, the division shall notify the sheriffs, each

chief of police, the prosecuting attorneys, and the district

judges in the county in which the inmate was convicted and the

county to which the inmate is released that a parole panel is

considering release on parole or the governor is considering

clemency.

(b) In a case in which there was a change of venue, the division

shall notify the sheriff, the prosecuting attorney, and the

district judge in the county in which the prosecution was

originated if, not later than the 30th day after the date the

inmate was sentenced, those officials request in writing that the

division give the officials notice under this section of a

release of the inmate.

(c) Not later than the 10th day after the date a parole panel

orders the transfer of an inmate to a halfway house under this

chapter, the division shall give notice in accordance with

Subsection (d) to:

(1) the sheriff of the county in which the inmate was convicted;

(2) the sheriff of the county in which the halfway house is

located and each chief of police in the county; and

(3) the attorney who represents the state in the prosecution of

felonies in the county in which the halfway house is located.

(d) The notice must state:

(1) the inmate's name;

(2) the county in which the inmate was convicted; and

(3) the offense for which the inmate was convicted.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.19, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 856, Sec. 5, eff. Sept.

1, 2001.

Sec. 508.116. PAROLE INFORMATION PROGRAM. (a) The division

shall develop and implement a comprehensive program to inform

inmates, the inmates' families, and other interested parties

about the parole process.

(b) The division shall update the program annually.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.117. VICTIM NOTIFICATION. (a) Before a parole panel

considers for release on parole an inmate who is serving a

sentence for an offense in which a person was a victim, the

division, using the name and address provided on the victim

impact statement, shall make a reasonable effort to notify:

(1) the victim;

(2) if the victim has a guardian, the guardian; or

(3) if the victim is deceased, a close relative of the deceased

victim.

(b) A victim, guardian of a victim, or close relative of a

deceased victim who would have been entitled to notification of

parole consideration by the division but failed to provide a

victim impact statement containing the person's name and address

may file with the division a written request for notification.

After receiving the written request, the division shall grant to

the person all privileges, including notification under this

section, to which the person would have been entitled had the

person submitted a completed victim impact statement.

(c) If the notice is sent to a guardian or close relative of a

deceased victim, the notice must contain a request by the

division that the guardian or relative inform other persons

having an interest in the matter that the inmate is being

considered for release on parole.

(d) The failure of the division to comply with notice

requirements of this section is not a ground for revocation of

parole.

(e) Before an inmate is released from the institutional division

on parole or to mandatory supervision, the pardons and paroles

division shall give notice of the release to a person entitled to

notification of parole consideration for the inmate under

Subsection (a) or (b).

(f) Except as necessary to comply with this section, the board

or the department may not disclose to any person the name or

address of a person entitled to notice under this section unless:

(1) the person approves the disclosure; or

(2) a court determines that there is good cause for disclosure

and orders the board or the department to disclose the

information.

(g) In this section:

(1) "Close relative of a deceased victim" means a person who

was:

(A) the spouse of the victim at the time of the victim's death;

(B) a parent of the deceased victim;

(C) an adult brother, sister, or child of the deceased victim;

or

(D) the nearest relative of the deceased victim by

consanguinity, if the persons described by Paragraphs (A) through

(C) are deceased or are incapacitated due to physical or mental

illness or infirmity.

(2) "Guardian of a victim" means a person who is the legal

guardian of a victim, whether or not the legal relationship

between the guardian and the victim exists because of the age of

the victim or the physical or mental incompetency of the victim.

(2-a) "Sexual assault" includes an offense under Section 21.02,

Penal Code.

(3) "Victim" means a person who:

(A) is a victim of sexual assault, kidnapping, aggravated

robbery, or felony stalking; or

(B) has suffered bodily injury or death as the result of the

criminal conduct of another.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.39, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

826, Sec. 1, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 38, eff. June 15, 2007.

Sec. 508.118. HALFWAY HOUSES. (a) The division, in conjunction

with the institutional division, shall use halfway houses to

divert from housing in regular units of the institutional

division suitable low-risk inmates and other inmates who would

benefit from a smoother transition from incarceration to

supervised release.

(b) Before transferring an inmate to a halfway house, the

division shall send to the director of the halfway house all

information relating to the inmate that the division determines

will aid the halfway house in helping the inmate make a

transition from the institutional division to supervised release.

(c) The division is responsible for supervising an inmate:

(1) for whom a presumptive parole date has been established; and

(2) who is transferred into a preparole residence in a halfway

house under Subchapter A, Chapter 499.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.119. COMMUNITY RESIDENTIAL FACILITIES. (a) The

purpose of a community residential facility is to provide

housing, supervision, counseling, personal, social, and work

adjustment training, and other programs to:

(1) releasees who are required by a parole panel as a condition

of release on parole or to mandatory supervision to serve a

period in a community residential facility; and

(2) releasees whose parole or mandatory supervision has been

continued or modified under Section 508.283 and on whom sanctions

have been imposed under that section.

(b) The division may establish and operate, or contract for the

operation of, community residential facilities.

(c) The division may contract with a public or private vendor

for the financing, construction, operation, or management of a

community residential facility using a lease-purchase or

installment sale contract to provide or supplement housing,

board, or supervision for releasees placed in a community

residential facility. A releasee housed or supervised in a

facility operated by a vendor under a contract is subject to the

same laws as if the housing or supervision were provided directly

by the division.

(d) Unless the division or a vendor proposing to operate a

community residential facility provides notice of a following

proposed action and a hearing on the issues in the same manner as

required under Section 509.010, the division may not:

(1) establish or contract for a community residential facility;

(2) change the use of a community residential facility;

(3) significantly increase the capacity of a community

residential facility; or

(4) increase the capacity of a community residential facility to

more than 500 residents, regardless of whether the increase is

significant.

(e) Subsection (d) applies to any residential facility that the

division establishes or contracts for under:

(1) this chapter;

(2) Subchapter C, Chapter 497; or

(3) Subchapter A, Chapter 499.

(f) The Texas Board of Criminal Justice shall adopt rules

necessary for the management of a community residential facility.

(g) The division may charge to a releasee housed in a community

residential facility a reasonable fee for the cost of housing,

board, and the part of the administrative costs of the facility

that is properly allocable to the releasee. The fee may not

exceed the actual costs to the division for services to that

releasee. The division may not deny placement in a community

residential facility to a releasee because the releasee is unable

to pay the fee.

(h) A parole panel or a designated agent of the division may

grant a limited release to a releasee placed in a community

residential facility to maintain or seek employment or

participation in an education or training course or to seek

housing after release from the facility.

(i) The notice required by Subsection (d) must clearly state

that the proposed action concerns a facility in which persons who

have been released from prison on parole or to mandatory

supervision are to be housed.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.20, eff.

Sept. 1, 1999.

SUBCHAPTER E. PAROLE AND MANDATORY SUPERVISION; RELEASE

PROCEDURES

Sec. 508.141. AUTHORITY TO CONSIDER AND ORDER RELEASE ON PAROLE.

(a) A parole panel may consider for release and release on

parole an inmate who:

(1) has been sentenced to a term of imprisonment in the

institutional division;

(2) is confined in a penal or correctional institution,

including a jail in this state, a federal correctional

institution, or a jail or a correctional institution in another

state; and

(3) is eligible for release on parole.

(b) A parole is issued only on the order of a parole panel.

(c) Before releasing an inmate on parole, a parole panel may

have the inmate appear before the panel and interview the inmate.

(d) A parole panel may release an inmate on parole during the

parole month established for the inmate if the panel determines

that the inmate's release will not increase the likelihood of

harm to the public.

(e) A parole panel may release an inmate on parole only when:

(1) arrangements have been made for the inmate's employment or

for the inmate's maintenance and care, which may include the

issuance of payment for the cost of temporary post-release

housing under Section 508.157; and

(2) the parole panel believes that the inmate is able and

willing to fulfill the obligations of a law-abiding citizen.

(f) A parole panel may order a parole only for the best interest

of society and not as an award of clemency.

(g) The board shall adopt a policy establishing the date on

which the board may reconsider for release an inmate who has

previously been denied release. The policy must require the board

to reconsider for release an inmate serving a sentence for an

offense listed in Section 508.149(a) during a month designated by

the parole panel that denied release. The designated month must

begin after the first anniversary of the date of the denial and

end before the fifth anniversary of the date of the denial. The

policy must require the board to reconsider for release an inmate

other than an inmate serving a sentence for an offense listed in

Section 508.149(a) as soon as practicable after the first

anniversary of the date of the denial.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 349, Sec. 1, eff. June

18, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 11.17, eff.

Jan. 11, 2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

944, Sec. 2, eff. June 19, 2009.

Sec. 508.142. PERIOD OF PAROLE. (a) The institutional division

shall provide the board with sentence time credit information for

each inmate who is eligible for release on parole.

(b) Good conduct time credit is computed for an inmate as if the

inmate were confined in the institutional division during the

entire time the inmate was actually confined.

(c) The period of parole is computed by subtracting from the

term for which the inmate was sentenced the calendar time served

on the sentence.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.143. LEGAL CUSTODY OF RELEASEE. (a) A releasee while

on parole is in the legal custody of the division.

(b) A releasee while on mandatory supervision is in the legal

custody of the state.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.144. PAROLE GUIDELINES. (a) The board shall:

(1) develop according to an acceptable research method the

parole guidelines that are the basic criteria on which a parole

decision is made;

(2) base the guidelines on the seriousness of the offense and

the likelihood of a favorable parole outcome;

(3) ensure that the guidelines require consideration of an

inmate's progress in any programs in which the inmate

participated during the inmate's term of confinement; and

(4) implement the guidelines.

(b) If a board member or parole commissioner deviates from the

parole guidelines in voting on a parole decision, the member or

parole commissioner shall:

(1) produce a written statement describing in detail the

specific circumstances regarding the departure from the

guidelines;

(2) place a copy of the statement in the file of the inmate for

whom the parole decision was made; and

(3) provide a copy of the statement to the inmate.

(c) The board shall keep a copy of a statement made under

Subsection (b) in a central location.

(d) The board shall meet annually to review and discuss the

parole guidelines developed under Subsection (a). The board may

consult outside experts to assist with the review. The board

must consider:

(1) how the parole guidelines serve the needs of parole

decision-making;

(2) how well the parole guidelines reflect parole panel

decisions; and

(3) how well parole guidelines predict successful parole

outcomes.

(e) Based on the board's review of the parole guidelines under

Subsection (d), the board may:

(1) update the guidelines by:

(A) including new risk factors; or

(B) changing the values of offense severity or risk factor

scores; or

(2) modify the recommended parole approval rates under the

guidelines, if parole approval rates differ significantly from

the recommended rates.

(f) The board is not required to hold an open meeting to review

the guidelines as required by Subsection (d), but any

modifications or updates to the guidelines made by the board

under Subsection (e) must occur in an open meeting.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec.

11.18, eff. Jan. 11, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 39, eff. June 15, 2007.

Sec. 508.1445. ANNUAL REPORT ON GUIDELINES REQUIRED. (a) The

board annually shall submit a report to the Criminal Justice

Legislative Oversight Committee, the lieutenant governor, the

speaker of the house of representatives, and the presiding

officers of the standing committees in the senate and house of

representatives primarily responsible for criminal justice

regarding the board's application of the parole guidelines

adopted under Section 508.144.

(b) The report must include:

(1) a brief explanation of the parole guidelines, including how

the board:

(A) defines the risk factors and offense severity levels; and

(B) determines the recommended parole approval rates for each

guideline score;

(2) a comparison of the recommended approval rates under the

parole guidelines to the actual approval rates for individual

parole panel members, regional offices, and the state as a whole;

and

(3) a description of instances in which the actual parole

approval rates do not meet the recommended approval rates under

the parole guidelines, an explanation of the variations, and a

list of actions that the board has taken or will take to meet the

guidelines.

Added by Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 40, eff. June 15, 2007.

Sec. 508.145. ELIGIBILITY FOR RELEASE ON PAROLE; COMPUTATION OF

PAROLE ELIGIBILITY DATE. (a) An inmate under sentence of death,

serving a sentence of life imprisonment without parole, serving a

sentence for an offense under Section 21.02, Penal Code, or

serving a sentence for an offense under Section 22.021, Penal

Code, that is punishable under Subsection (f) of that section is

not eligible for release on parole.

(b) An inmate serving a life sentence under Section 12.31(a)(1),

Penal Code, for a capital felony is not eligible for release on

parole until the actual calendar time the inmate has served,

without consideration of good conduct time, equals 40 calendar

years.

(c) An inmate serving a sentence under Section 12.42(c)(2),

Penal Code, is not eligible for release on parole until the

actual calendar time the inmate has served, without consideration

of good conduct time, equals 35 calendar years.

(d) An inmate serving a sentence for an offense described by

Section 3g(a)(1)(A), (C), (D), (E), (F), (G), (H), (I), (J), or

(K), Article 42.12, Code of Criminal Procedure, or for an offense

for which the judgment contains an affirmative finding under

Section 3g(a)(2) of that article, is not eligible for release on

parole until the inmate's actual calendar time served, without

consideration of good conduct time, equals one-half of the

sentence or 30 calendar years, whichever is less, but in no event

is the inmate eligible for release on parole in less than two

calendar years.

(d-1) Notwithstanding Subsection (d), for every 12 months that

elapse between the date an arrest warrant is issued for the

inmate following an indictment for the offense and the date the

inmate is arrested for the offense, the earliest date on which an

inmate is eligible for parole is delayed by three years from the

date otherwise provided by Subsection (d), if the inmate is

serving a sentence for an offense under Section 19.02, 22.011, or

22.021, Penal Code.

(e) An inmate serving a sentence for which the punishment is

increased under Section 481.134, Health and Safety Code, is not

eligible for release on parole until the inmate's actual calendar

time served, without consideration of good conduct time, equals

five years or the term to which the inmate was sentenced,

whichever is less.

(f) Except as provided by Section 508.146, any other inmate is

eligible for release on parole when the inmate's actual calendar

time served plus good conduct time equals one-fourth of the

sentence imposed or 15 years, whichever is less.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.21, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

787, Sec. 4, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

787, Sec. 12, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

405, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 1.10, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

146, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

765, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1400, Sec. 3, eff. September 1, 2009.

Sec. 508.146. MEDICALLY RECOMMENDED INTENSIVE SUPERVISION. (a)

An inmate other than an inmate who is serving a sentence of death

or life without parole may be released on medically recommended

intensive supervision on a date designated by a parole panel

described by Subsection (e), except that an inmate with an

instant offense that is an offense described in Section 3g,

Article 42.12, Code of Criminal Procedure, or an inmate who has a

reportable conviction or adjudication under Chapter 62, Code of

Criminal Procedure, may only be considered if a medical condition

of terminal illness or long-term care has been diagnosed by a

physician, if:

(1) the Texas Correctional Office on Offenders with Medical or

Mental Impairments, in cooperation with the Correctional Managed

Health Care Committee, identifies the inmate as being:

(A) elderly, physically disabled, mentally ill, terminally ill,

or mentally retarded or having a condition requiring long-term

care, if the inmate is an inmate with an instant offense that is

described in Section 3g, Article 42.12, Code of Criminal

Procedure; or

(B) in a persistent vegetative state or being a person with an

organic brain syndrome with significant to total mobility

impairment, if the inmate is an inmate who has a reportable

conviction or adjudication under Chapter 62, Code of Criminal

Procedure;

(2) the parole panel determines that, based on the inmate's

condition and a medical evaluation, the inmate does not

constitute a threat to public safety; and

(3) the Texas Correctional Office on Offenders with Medical or

Mental Impairments, in cooperation with the pardons and paroles

division, has prepared for the inmate a medically recommended

intensive supervision plan that requires the inmate to submit to

electronic monitoring, places the inmate on super-intensive

supervision, or otherwise ensures appropriate supervision of the

inmate.

(b) An inmate may be released on medically recommended intensive

supervision only if the inmate's medically recommended intensive

supervision plan under Subsection (a)(3) is approved by the Texas

Correctional Office on Offenders with Medical or Mental

Impairments.

(c) The parole panel shall require as a condition of release

under Subsection (a) that the releasee remain under the care of a

physician and in a medically suitable placement. At least once

each calendar quarter, the Texas Correctional Office on Offenders

with Medical or Mental Impairments shall report to the parole

panel on the releasee's medical and placement status. On the

basis of the report, the parole panel may modify conditions of

release and impose any condition on the releasee that a panel

could impose on a releasee released under Section 508.145,

including a condition that the releasee reside in a halfway house

or community residential facility.

(d) The Texas Correctional Office on Offenders with Medical or

Mental Impairments and the Texas Department of Human Services

shall jointly request proposals from public or private vendors to

provide under contract services for inmates released on medically

recommended intensive supervision. A request for proposals under

this subsection may require that the services be provided in a

medical care facility located in an urban area. For the purposes

of this subsection, "urban area" means the area in this state

within a metropolitan statistical area, according to the

standards of the United States Bureau of the Census.

(e) Only parole panels composed of the presiding officer of the

board and two members appointed to the panel by the presiding

officer may make determinations regarding the release of inmates

on medically recommended intensive supervision under Subsection

(a) or of inmates released pending deportation. If the Texas

Council on Offenders with Mental Impairments identifies an inmate

as a candidate for release under the guidelines established by

Subsection (a)(1), the council shall present to a parole panel

described by this subsection relevant information concerning the

inmate and the inmate's potential for release under this section.

(f) An inmate who is not a citizen of the United States, as

defined by federal law, who is not under a sentence of death or

life without parole, and who does not have a reportable

conviction or adjudication under Chapter 62, Code of Criminal

Procedure, or an instant offense described in Section 3g, Article

42.12, Code of Criminal Procedure, may be released to immigration

authorities pending deportation on a date designated by a parole

panel described by Subsection (e) if the parole panel determines

that on release the inmate would be deported to another country

and that the inmate does not constitute a threat to public safety

in the other country or this country and is unlikely to reenter

this country illegally.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1435, Sec. 1, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 252, Sec. 1, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 856, Sec. 21, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

787, Sec. 5, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1247, Sec. 1, eff. September 1, 2007.

Sec. 508.147. RELEASE TO MANDATORY SUPERVISION. (a) Except as

provided by Section 508.149, a parole panel shall order the

release of an inmate who is not on parole to mandatory

supervision when the actual calendar time the inmate has served

plus any accrued good conduct time equals the term to which the

inmate was sentenced.

(b) An inmate released to mandatory supervision is considered to

be released on parole.

(c) To the extent practicable, arrangements for the inmate's

proper employment, maintenance, and care must be made before the

inmate's release to mandatory supervision.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.148. PERIOD OF MANDATORY SUPERVISION. (a) The period

of mandatory supervision is computed by subtracting from the term

for which the inmate was sentenced the calendar time served on

the sentence.

(b) The time served on mandatory supervision is computed as

calendar time.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.149. INMATES INELIGIBLE FOR MANDATORY SUPERVISION. (a)

An inmate may not be released to mandatory supervision if the

inmate is serving a sentence for or has been previously convicted

of:

(1) an offense for which the judgment contains an affirmative

finding under Section 3g(a)(2), Article 42.12, Code of Criminal

Procedure;

(2) a first degree felony or a second degree felony under

Section 19.02, Penal Code;

(3) a capital felony under Section 19.03, Penal Code;

(4) a first degree felony or a second degree felony under

Section 20.04, Penal Code;

(5) an offense under Section 21.11, Penal Code;

(6) a felony under Section 22.011, Penal Code;

(7) a first degree felony or a second degree felony under

Section 22.02, Penal Code;

(8) a first degree felony under Section 22.021, Penal Code;

(9) a first degree felony under Section 22.04, Penal Code;

(10) a first degree felony under Section 28.02, Penal Code;

(11) a second degree felony under Section 29.02, Penal Code;

(12) a first degree felony under Section 29.03, Penal Code;

(13) a first degree felony under Section 30.02, Penal Code;

(14) a felony for which the punishment is increased under

Section 481.134 or Section 481.140, Health and Safety Code;

(15) an offense under Section 43.25, Penal Code;

(16) an offense under Section 21.02, Penal Code; or

(17) a first degree felony under Section 15.03, Penal Code.

(b) An inmate may not be released to mandatory supervision if a

parole panel determines that:

(1) the inmate's accrued good conduct time is not an accurate

reflection of the inmate's potential for rehabilitation; and

(2) the inmate's release would endanger the public.

(c) A parole panel that makes a determination under Subsection

(b) shall specify in writing the reasons for the determination.

(d) A determination under Subsection (b) is not subject to

administrative or judicial review, except that the parole panel

making the determination shall reconsider the inmate for release

to mandatory supervision at least twice during the two years

after the date of the determination.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.22, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 786, Sec. 3, eff. June

14, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 1.11, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

146, Sec. 3, eff. September 1, 2009.

Sec. 508.150. CONSECUTIVE FELONY SENTENCES. (a) If an inmate

is sentenced to consecutive felony sentences under Article 42.08,

Code of Criminal Procedure, a parole panel shall designate during

each sentence the date, if any, the inmate would have been

eligible for release on parole if the inmate had been sentenced

to serve a single sentence.

(b) For the purposes of Article 42.08, Code of Criminal

Procedure, the judgment and sentence of an inmate sentenced for a

felony, other than the last sentence in a series of consecutive

sentences, cease to operate:

(1) when the actual calendar time served by the inmate equals

the sentence imposed by the court; or

(2) on the date a parole panel designates as the date the inmate

would have been eligible for release on parole if the inmate had

been sentenced to serve a single sentence.

(c) A parole panel may not:

(1) consider consecutive sentences as a single sentence for

purposes of parole; or

(2) release on parole an inmate sentenced to serve consecutive

felony sentences before the date the inmate becomes eligible for

release on parole from the last sentence imposed on the inmate.

(d) A parole panel may not use calendar time served and good

conduct time accrued by an inmate that are used by the panel in

determining when a judgment and sentence cease to operate:

(1) for the same purpose in determining that date in a

subsequent sentence in the same series of consecutive sentences;

or

(2) for determining the date an inmate becomes eligible for

release on parole from the last sentence in a series of

consecutive sentences.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.151. PRESUMPTIVE PAROLE DATE. (a) For the purpose of

diverting inmates to halfway houses under Section 508.118, a

parole panel, after reviewing all available pertinent

information, may designate a presumptive parole date for an

inmate who:

(1) has never been convicted of an offense listed under Section

3g(a)(1), Article 42.12, Code of Criminal Procedure, or an

offense under Section 21.02, Penal Code; and

(2) has never had a conviction with a judgment that contains an

affirmative finding under Section 3g(a)(2), Article 42.12, Code

of Criminal Procedure.

(b) The presumptive parole date may not be a date that is

earlier than the inmate's initial parole eligibility date

computed under Section 508.145.

(c) A parole panel may rescind or postpone a previously

established presumptive parole date on the basis of a report from

an agent of the division responsible for supervision or an agent

of the institutional division acting in the case.

(d) If an inmate transferred to preparole status has

satisfactorily served the inmate's sentence in the halfway house

to which the inmate is assigned from the date of transfer to the

presumptive parole date, without rescission or postponement of

the date, the parole panel shall order the inmate's release on

parole and issue an appropriate certificate of release. The

releasee is subject to the provisions of this chapter governing

release on parole.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.40, eff. September 1, 2007.

Sec. 508.152. PROPOSED PROGRAM OF INSTITUTIONAL PROGRESS. (a)

Not later than the 120th day after the date an inmate is admitted

to the institutional division, the department shall obtain all

pertinent information relating to the inmate, including:

(1) the court judgment;

(2) any sentencing report;

(3) the circumstances of the inmate's offense;

(4) the inmate's previous social history and criminal record;

(5) the inmate's physical and mental health record;

(6) a record of the inmate's conduct, employment history, and

attitude in the institutional division; and

(7) any written comments or information provided by local trial

officials or victims of the offense.

(b) The department shall:

(1) establish for the inmate a proposed program of measurable

institutional progress; and

(2) submit the proposed program to the board at the time of the

board's consideration of the inmate's case for release.

(c) The board shall conduct an initial review of an eligible

inmate not later than the 180th day after the date of the

inmate's admission to the institutional division.

(d) Before the inmate is approved for release on parole, the

inmate must agree to participate in the programs and activities

described by the proposed program of measurable institutional

progress.

(e) The institutional division shall:

(1) work closely with the board to monitor the progress of the

inmate in the institutional division; and

(2) report the progress to the board before the inmate's

release.

(f) An attorney representing the state in the prosecution of an

inmate serving a sentence for an offense described by Section

508.187(a) shall provide written comments to the department on

the circumstances related to the commission of the offense and

other information determined by the attorney to be relevant to

any subsequent parole decisions regarding the inmate.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 978, Sec. 1, eff.

Sept. 1, 2001.

Sec. 508.153. STATEMENTS OF VICTIM. (a) A parole panel

considering for release on parole or mandatory supervision an

inmate who is serving a sentence for an offense in which a person

was a victim shall allow:

(1) the victim, a guardian of the victim, a close relative of

the deceased victim, or a representative of the victim, the

victim's guardian, or the victim's close relative to provide a

written statement to the panel; and

(2) the victim, guardian of the victim, or close relative of the

deceased victim to appear in person before the board members to

present a statement of the person's views about:

(A) the offense;

(B) the inmate; and

(C) the effect of the offense on the victim.

(b) If more than one person is entitled to appear in person

before the board members or parole commissioners, only the person

chosen by all persons entitled to appear as the persons' sole

representative may appear.

(c) The panel shall consider the statements and the information

provided in a victim impact statement in determining whether to

recommend an inmate for release on parole.

(d) This section does not limit the number of persons who may

provide written statements for or against the release of the

inmate on parole.

(e) In this section, "close relative of a deceased victim,"

"guardian of a victim," and "victim" have the meanings assigned

by Section 508.117.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 856, Sec. 6, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 11.19,

eff. Jan. 11, 2004.

Sec. 508.154. CONTRACT ON RELEASE. (a) An inmate to be

released on parole shall be furnished a contract stating in clear

and intelligible language the conditions and rules of parole.

(b) Acceptance, signing, and execution of the contract by the

inmate to be paroled is a precondition to release on parole.

(c) An inmate released to mandatory supervision shall be

furnished a written statement stating in clear and intelligible

language the conditions and rules of mandatory supervision.

(d) A releasee while on parole or mandatory supervision must be

amenable to the conditions of supervision ordered by a parole

panel.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.155. COMPLETION OF PAROLE PERIOD. (a) To complete a

parole period, a releasee must serve the entire period of parole.

(b) The time on parole is computed as calendar time.

(c) The division may allow a releasee to serve the remainder of

the releasee's sentence without supervision and without being

required to report if a parole supervisor at the regional level

has approved the releasee's early release from supervision under

Section 508.1555.

(d) The division may require a person released from supervision

and reporting under Subsection (c) to resubmit to supervision and

resume reporting at any time and for any reason.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 41, eff. June 15, 2007.

Sec. 508.1555. PROCEDURE FOR THE EARLY RELEASE FROM SUPERVISION

OF CERTAIN RELEASEES. (a) A parole officer annually shall

identify the releasees under the parole officer's supervision who

are eligible for early release from supervision under Section

508.155(c). A releasee is eligible for early release if:

(1) the releasee has been under supervision for at least

one-half of the time that remained on the releasee's sentence

when the releasee was released from imprisonment;

(2) during the preceding two-year period, the releasee has not

committed any violation of the rules or conditions of release;

(3) during the period of supervision the releasee's parole or

release to mandatory supervision has not been revoked; and

(4) the division determines:

(A) that the releasee has made a good faith effort to comply

with any restitution order imposed on the releasee by a court;

and

(B) that allowing the releasee to serve the remainder of the

releasee's sentence without supervision and reporting is in the

best interest of society.

(b) After identifying any releasees who are eligible for early

release under Subsection (a), the parole officer shall review the

eligible releasees, including any releasees the parole officer

has previously declined to recommend for early release, to

determine if a recommendation for early release from supervision

is appropriate. In conducting the review and determining

recommendations, the parole officer shall consider whether the

releasee:

(1) has a low risk of recidivism as determined by an assessment

developed by the department; and

(2) has made a good faith effort to comply with the conditions

of release.

(c) A parole officer shall forward to the parole supervisor at

the regional level any recommendations for early release the

parole officer makes under Subsection (b). If the parole

supervisor approves the recommendation, the division shall allow

a releasee to serve the remainder of the releasee's sentence

without supervision and without being required to report as

authorized by Section 508.155.

Added by Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 42, eff. June 15, 2007.

Sec. 508.156. DETERMINATE SENTENCE PAROLE. (a) Before the

release of a person who is transferred under Section 61.081(f) or

61.084(g), Human Resources Code, to the division for release on

parole, a parole panel shall review the person's records and may

interview the person or any other person the panel considers

necessary to determine the conditions of parole. The panel may

impose any reasonable condition of parole on the person that the

panel may impose on an adult inmate under this chapter.

(b) The panel shall furnish the person with a written statement

clearly describing the conditions and rules of parole. The person

must accept and sign the statement as a precondition to release

on parole.

(c) While on parole, the person remains in the legal custody of

the state and shall comply with the conditions of parole ordered

by a panel under this section.

(d) The period of parole for a person released on parole under

this section is the term for which the person was sentenced less

calendar time served at the Texas Youth Commission and in a

juvenile detention facility in connection with the conduct for

which the person was adjudicated.

(e) If a parole panel revokes the person's parole, the panel may

require the person to serve the remaining portion of the person's

sentence in the institutional division. The remaining portion of

the person's sentence is computed without credit for the time

from the date of the person's release to the date of revocation.

The panel may not recommit the person to the Texas Youth

Commission.

(f) For purposes of this chapter, a person released from the

Texas Youth Commission on parole under this section is considered

to have been convicted of the offense for which the person has

been adjudicated.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 19, eff. June 8, 2007.

For expiration of Subsections (f) and (g), see Subsection (g).

Sec. 508.157. TEMPORARY HOUSING ON RELEASE. (a) This section

applies only to inmates who are eligible for release on parole or

to mandatory supervision and to releasees.

(b) The department may issue payment for the cost of temporary

post-release housing for an inmate described by Subsection (a) or

for a releasee that meets any conditions or requirements imposed

by a parole panel and is located in the county of legal residence

of the inmate or releasee.

(c) The amount of payment issued under Subsection (b) may not

exceed an amount that is equal to the cost the department would

incur to incarcerate the inmate for the period for which the

payment is issued.

(d) The department shall issue payment under Subsection (b) out

of funds appropriated by the legislature to the department for

use in administering the parole system with respect to the

housing of inmates on their release.

(e) The executive director of the Texas Department of Criminal

Justice shall adopt rules as necessary to implement this section,

including rules that ensure that the food, hygiene, and clothing

needs of an inmate or releasee on whose behalf payment is issued

under this section are adequately met during the period for which

the payment is issued.

(f) Not later than September 30, 2010, for the first report and

September 30, 2011, for the second report, the department shall

submit to the Criminal Justice Legislative Oversight Committee a

report that covers the period of August 1 of the year preceding

the year in which the report is submitted through September 1 of

the year in which the report is submitted and that includes:

(1) the total number of inmates and releasees on whose behalf

payment is issued under this section;

(2) the total dollar amount of payments issued under this

section; and

(3) the county of release and the county of legal residence of

each inmate or releasee on whose behalf payment is issued under

this section.

(g) This subsection and Subsection (f) expire January 1, 2012.

Added by Acts 2009, 81st Leg., R.S., Ch.

944, Sec. 1, eff. June 19, 2009.

SUBCHAPTER F. MANDATORY CONDITIONS OF PAROLE OR MANDATORY

SUPERVISION

Sec. 508.181. RESIDENCE DURING RELEASE. (a) Except as provided

by Subsections (b) and (c), a parole panel shall require as a

condition of parole or mandatory supervision that the releasee

reside in the county in which:

(1) the releasee resided at the time of committing the offense

for which the releasee was sentenced to the institutional

division; or

(2) the releasee committed the offense for which the releasee

was sentenced to the institutional division, if the releasee was

not a resident of this state at the time of committing the

offense.

(b) A parole panel may require a releasee to reside in a county

other than the county required under Subsection (a) to:

(1) protect the life or safety of:

(A) a victim of the releasee's offense;

(B) the releasee;

(C) a witness in the case; or

(D) any other person; or

(2) increase the likelihood of the releasee's successful

completion of parole or mandatory supervision, because of:

(A) written expressions of significant public concern in the

county in which the releasee would otherwise be required to

reside;

(B) the presence of family members or friends in the other

county who have expressed a willingness to assist the releasee in

successfully completing the conditions of the releasee's parole

or mandatory supervision;

(C) the verified existence of a job offer in the other county;

or

(D) the availability of a treatment program, educational

program, or other social service program in the other county that

is not available in the county in which the releasee is otherwise

required to reside under Subsection (a).

(c) At any time after a releasee is released on parole or to

mandatory supervision, a parole panel may modify the conditions

of parole or mandatory supervision to require the releasee to

reside in a county other than the county required by the original

conditions. In making a decision under this subsection, a parole

panel must consider the factors listed under Subsection (b).

(d) If a parole panel initially requires the releasee to reside

in a county other than the county required under Subsection (a),

the parole panel shall subsequently require the releasee to

reside in the county described under Subsection (a) if the

requirement that the releasee reside in the other county was

based on:

(1) the verified existence of a job offer under Subsection

(b)(2)(C) and the releasee is no longer employed or actively

seeking employment; or

(2) the availability of a treatment program, educational

program, or other social service program under Subsection

(b)(2)(D) and the releasee:

(A) no longer regularly participates in the program as required

by a condition of parole or mandatory supervision; or

(B) has successfully completed the program but has violated

another condition of the releasee's parole or mandatory

supervision.

(e) If a parole panel requires the releasee to reside in a

county other than the county required under Subsection (a), the

panel shall:

(1) state in writing the reason for the panel's decision; and

(2) place the statement in the releasee's permanent record.

(f) This section does not apply to a decision by a parole panel

to require a releasee to serve the period of parole or mandatory

supervision in another state.

(g) The division shall, on the first working day of each month,

notify the sheriff of any county in which the total number of sex

offenders under the supervision and control of the division

residing in the county exceeds 10 percent of the total number of

sex offenders in the state under the supervision and control of

the division. If the total number of sex offenders under the

supervision and control of the division residing in a county

exceeds 22 percent of the total number of sex offenders in the

state under the supervision and control of the division, a parole

panel may require a sex offender to reside in that county only as

required by Subsection (a) or for the reason stated in Subsection

(b)(2)(B). In this subsection, "sex offender" means a person who

is released on parole or to mandatory supervision after serving a

sentence for an offense described by Section 508.187(a).

(h) If a parole panel requires a releasee to reside in a county

other than the county required under Subsection (a), the division

shall include the reason for residency exemption in the required

notification to the sheriff of the county in which the defendant

is to reside, the chief of police of the municipality in which

the halfway house is located, and the attorney who represents the

state in the prosecution of felonies in that county.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.23, 10.24,

eff. Sept. 1, 1999.

Sec. 508.182. PAROLE SUPERVISION FEE; ADMINISTRATIVE FEE. (a)

A parole panel shall require as a condition of parole or

mandatory supervision that a releasee pay to the division for

each month during which the releasee is under parole supervision:

(1) a parole supervision fee of $10; and

(2) an administrative fee of $8.

(b) A fee under this section applies to an inmate released in

another state who is required as a condition of the inmate's

release to report to a parole officer or supervisor in this state

for parole supervision.

(c) On the request of the releasee, a parole panel may allow the

releasee to defer one or more payments under this section. The

releasee remains responsible for payment of the fee and shall pay

the amount of the deferred payment not later than the second

anniversary of the date the payment becomes due.

(d) The Texas Board of Criminal Justice shall adopt rules

relating to the method of payment required of the releasee.

(e) The division shall remit fees collected under this section

to the comptroller. The comptroller shall deposit the fees

collected under:

(1) Subsection (a)(1) in the general revenue fund; and

(2) Subsection (a)(2) in the compensation to victims of crime

fund.

(f) In a parole or mandatory supervision revocation hearing

under Section 508.281 at which it is alleged only that the

releasee failed to make a payment under this section, it is an

affirmative defense to revocation that the releasee is unable to

pay the amount as ordered by a parole panel. The releasee must

prove the affirmative defense by a preponderance of the evidence.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.183. EDUCATIONAL SKILL LEVEL. (a) A parole panel

shall require as a condition of release on parole or release to

mandatory supervision that an inmate demonstrate to the parole

panel whether the inmate has an educational skill level that is

equal to or greater than the average skill level of students who

have completed the sixth grade in a public school in this state.

(b) If the parole panel determines that the inmate has not

attained that skill level, the parole panel shall require as a

condition of parole or mandatory supervision that the inmate as a

releasee attain that level of educational skill, unless the

parole panel determines that the inmate lacks the intellectual

capacity or the learning ability to ever achieve that level of

skill.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.184. CONTROLLED SUBSTANCE TESTING. (a) A parole panel

shall require as a condition of parole or mandatory supervision

that a releasee submit to testing for controlled substances on

evidence that:

(1) a controlled substance is present in the releasee's body;

(2) the releasee has used a controlled substance; or

(3) the use of a controlled substance is related to the offense

for which the releasee was convicted.

(b) The Texas Board of Criminal Justice by rule shall adopt

procedures for the administration of a test required under this

section.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.185. SUBSTANCE ABUSE TREATMENT. (a) A parole panel

shall require as a condition of release on parole or release to

mandatory supervision that an inmate who immediately before

release is a participant in the program established under Section

501.0931 participate as a releasee in a drug or alcohol abuse

continuum of care treatment program.

(b) The Texas Commission on Alcohol and Drug Abuse shall develop

the continuum of care treatment program.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.186. SEX OFFENDER REGISTRATION. A parole panel shall

require as a condition of parole or mandatory supervision that a

releasee required to register as a sex offender under Chapter 62,

Code of Criminal Procedure:

(1) register under that chapter; and

(2) submit a blood sample or other specimen to the Department of

Public Safety under Subchapter G, Chapter 411, for the purpose of

creating a DNA record of the releasee, unless the releasee has

already submitted the required specimen under other state law.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.25, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 211, Sec. 16, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 1300, Sec. 9, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1008, Sec. 1.06, eff. September 1, 2005.

Sec. 508.1861. PROHIBITIONS ON INTERNET ACCESS FOR CERTAIN SEX

OFFENDERS. (a) This section applies only to a person who, on

release, will be required to register as a sex offender under

Chapter 62, Code of Criminal Procedure, by court order or

otherwise, and:

(1) is serving a sentence for an offense under Section 21.11,

22.011(a)(2), 22.021(a)(1)(B), 33.021, or 43.25, Penal Code;

(2) used the Internet or any other type of electronic device

used for Internet access to commit the offense or engage in the

conduct for which the person is required to register under

Chapter 62, Code of Criminal Procedure; or

(3) is assigned a numeric risk level of three based on an

assessment conducted under Article 62.007, Code of Criminal

Procedure.

(b) If the parole panel releases on parole or to mandatory

supervision a person described by Subsection (a), the parole

panel as a condition of parole or mandatory supervision shall

prohibit the releasee from using the Internet to:

(1) access material that is obscene as defined by Section 43.21,

Penal Code;

(2) access a commercial social networking site, as defined by

Article 62.0061(f), Code of Criminal Procedure;

(3) communicate with any individual concerning sexual relations

with an individual who is younger than 17 years of age; or

(4) communicate with another individual the releasee knows is

younger than 17 years of age.

(c) The parole panel may modify at any time the condition

described by Subsection (b)(4) if:

(1) the condition interferes with the releasee's ability to

attend school or become or remain employed and consequently

constitutes an undue hardship for the releasee; or

(2) the releasee is the parent or guardian of an individual who

is younger than 17 years of age and the releasee is not otherwise

prohibited from communicating with that individual.

Added by Acts 2009, 81st Leg., R.S., Ch.

755, Sec. 10, eff. September 1, 2009.

Sec. 508.187. CHILD SAFETY ZONE. (a) This section applies only

to a releasee serving a sentence for an offense under:

(1) Section 43.25 or 43.26, Penal Code;

(2) Section 21.02, 21.11, 22.011, 22.021, or 25.02, Penal Code;

(3) Section 20.04(a)(4), Penal Code, if the releasee committed

the offense with the intent to violate or abuse the victim

sexually; or

(4) Section 30.02, Penal Code, punishable under Subsection (d)

of that section, if the releasee committed the offense with the

intent to commit a felony listed in Subdivision (2) or (3).

(b) A parole panel shall establish a child safety zone

applicable to a releasee if the panel determines that a child as

defined by Section 22.011(c), Penal Code, was the victim of the

offense, by requiring as a condition of parole or mandatory

supervision that the releasee:

(1) not:

(A) supervise or participate in any program that includes as

participants or recipients persons who are 17 years of age or

younger and that regularly provides athletic, civic, or cultural

activities; or

(B) go in, on, or within a distance specified by the panel of

premises where children commonly gather, including a school,

day-care facility, playground, public or private youth center,

public swimming pool, or video arcade facility; and

(2) attend for a period of time determined necessary by the

panel psychological counseling sessions for sex offenders with an

individual or organization that provides sex offender treatment

or counseling as specified by the parole officer supervising the

releasee after release.

(c) A parole officer who under Subsection (b)(2) specifies a sex

offender treatment provider to provide counseling to a releasee

shall:

(1) contact the provider before the releasee is released;

(2) establish the date, time, and place of the first session

between the releasee and the provider; and

(3) request the provider to immediately notify the officer if

the releasee fails to attend the first session or any subsequent

scheduled session.

(d) At any time after the imposition of a condition under

Subsection (b)(1), the releasee may request the parole panel to

modify the child safety zone applicable to the releasee because

the zone as created by the panel:

(1) interferes with the releasee's ability to attend school or

hold a job and consequently constitutes an undue hardship for the

releasee; or

(2) is broader than necessary to protect the public, given the

nature and circumstances of the offense.

(e) A parole officer supervising a releasee may permit the

releasee to enter on an event-by-event basis into the child

safety zone that the releasee is otherwise prohibited from

entering if:

(1) the releasee has served at least two years of the period of

supervision imposed on release;

(2) the releasee enters the zone as part of a program to reunite

with the releasee's family;

(3) the releasee presents to the parole officer a written

proposal specifying:

(A) where the releasee intends to go within the zone;

(B) why and with whom the releasee is going; and

(C) how the releasee intends to cope with any stressful

situations that occur;

(4) the sex offender treatment provider treating the releasee

agrees with the officer that the releasee should be allowed to

attend the event; and

(5) the officer and the treatment provider agree on a chaperon

to accompany the releasee, and the chaperon agrees to perform

that duty.

(f) In this section, "playground," "premises," "school," "video

arcade facility," and "youth center" have the meanings assigned

by Section 481.134, Health and Safety Code.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 978, Sec. 2, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.41, eff. September 1, 2007.

Sec. 508.188. COMMUNITY SERVICE FOR CERTAIN RELEASEES. A parole

panel shall require as a condition of parole or mandatory

supervision that a releasee for whom the court has made an

affirmative finding under Article 42.014, Code of Criminal

Procedure, perform not less than 300 hours of community service

at a project designated by the parole panel that primarily serves

the person or group that was the target of the releasee.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.189. PAROLE FEE FOR CERTAIN RELEASEES. (a) A parole

panel shall require as a condition of parole or mandatory

supervision that a releasee convicted of an offense under Section

21.02, 21.08, 21.11, 22.011, 22.021, 25.02, 43.25, or 43.26,

Penal Code, pay to the division a parole supervision fee of $5

each month during the period of parole supervision.

(b) The division shall send fees collected under this section to

the comptroller. The comptroller shall deposit the fees in the

general revenue fund to the credit of the sexual assault program

fund established under Section 44.0061, Health and Safety Code.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.42, eff. September 1, 2007.

Sec. 508.190. AVOIDING VICTIM OF STALKING OFFENSE. (a) A

parole panel shall require as a condition of parole or mandatory

supervision that a releasee serving a sentence for an offense

under Section 42.072, Penal Code, not:

(1) communicate directly or indirectly with the victim;

(2) go to or near the residence, place of employment, or

business of the victim; or

(3) go to or near a school, day-care facility, or similar

facility where a dependent child of the victim is in attendance.

(b) If a parole panel requires the prohibition contained in

Subsection (a)(2) or (3) as a condition of parole or mandatory

supervision, the parole panel shall specifically describe the

prohibited locations and the minimum distances, if any, that the

releasee must maintain from the locations.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 10.26, eff. Sept. 1,

1999.

Sec. 508.191. NO CONTACT WITH VICTIM. (a) If a parole panel

releases a defendant on parole or to mandatory supervision, the

panel shall require as a condition of parole or mandatory

supervision that the defendant not intentionally or knowingly

communicate directly or indirectly with a victim of the offense

or intentionally or knowingly go near a residence, school, place

of employment, or business of a victim. At any time after the

defendant is released on parole or to mandatory supervision, a

victim of the offense may petition the panel for a modification

of the conditions of the defendant's parole or mandatory

supervision allowing the defendant contact with the victim

subject to reasonable restrictions.

(b) Notwithstanding Subsection (a), a defendant may participate

in victim-offender mediation authorized by Section 508.324 on the

request of the victim or a guardian of the victim or a close

relative of a deceased victim.

(c) In this section, "victim" has the meaning assigned by

Article 56.01(3), Code of Criminal Procedure.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 10.27, eff. Sept. 1,

1999.

SUBCHAPTER G. DISCRETIONARY CONDITIONS OF PAROLE OR MANDATORY

SUPERVISION

Sec. 508.221. CONDITIONS PERMITTED GENERALLY. A parole panel

may impose as a condition of parole or mandatory supervision any

condition that a court may impose on a defendant placed on

community supervision under Article 42.12, Code of Criminal

Procedure, including the condition that a releasee submit to

testing for controlled substances or submit to electronic

monitoring if the parole panel determines that without testing

for controlled substances or participation in an electronic

monitoring program the inmate would not be released on parole.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.222. PAYMENT OF CERTAIN DAMAGES. A parole panel may

require as a condition of parole or mandatory supervision that a

releasee make payments in satisfaction of damages for which the

releasee is liable under Section 500.002.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.223. PSYCHOLOGICAL COUNSELING. A parole panel may

require as a condition of parole or mandatory supervision that a

releasee serving a sentence for an offense under Section 42.072,

Penal Code, attend psychological counseling sessions of a type

and for a duration as specified by the parole panel, if the

parole panel determines in consultation with a local mental

health services provider that appropriate mental health services

are available through the Texas Department of Mental Health and

Mental Retardation in accordance with Section 534.053, Health and

Safety Code, or through another mental health services provider.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.28, eff.

Sept. 1, 1999.

Sec. 508.224. SUBSTANCE ABUSE COUNSELING. A parole panel may

require as a condition of parole or mandatory supervision that

the releasee attend counseling sessions for substance abusers or

participate in substance abuse treatment services in a program or

facility approved or licensed by the Texas Commission on Alcohol

and Drug Abuse if:

(1) the releasee was sentenced for an offense involving a

controlled substance; or

(2) the panel determines that the releasee's substance abuse was

related to the commission of the offense.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.225. CHILD SAFETY ZONE. (a) If the nature of the

offense for which an inmate is serving a sentence warrants the

establishment of a child safety zone, a parole panel may

establish a child safety zone applicable to an inmate serving a

sentence for an offense listed in Section 3g(a)(1), Article

42.12, Code of Criminal Procedure, or for which the judgment

contains an affirmative finding under Section 3g(a)(2), Article

42.12, Code of Criminal Procedure, by requiring as a condition of

parole or release to mandatory supervision that the inmate not:

(1) supervise or participate in any program that includes as

participants or recipients persons who are 17 years of age or

younger and that regularly provides athletic, civic, or cultural

activities; or

(2) go in or on, or within a distance specified by the panel of,

a premises where children commonly gather, including a school,

day-care facility, playground, public or private youth center,

public swimming pool, or video arcade facility.

(b) At any time after the imposition of a condition under

Subsection (a), the inmate may request the parole panel to modify

the child safety zone applicable to the inmate because the zone

as created by the panel:

(1) interferes with the ability of the inmate to attend school

or hold a job and consequently constitutes an undue hardship for

the inmate; or

(2) is broader than is necessary to protect the public, given

the nature and circumstances of the offense.

(c) This section does not apply to an inmate described by

Section 508.187.

(d) In this section, "playground," "premises," "school," "video

arcade facility," and "youth center" have the meanings assigned

by Section 481.134, Health and Safety Code.

Added by Acts 1999, 76th Leg., ch. 56, Sec. 2, eff. Sept. 1,

1999.

Sec. 508.226. ORCHIECTOMY AS CONDITION PROHIBITED. A parole

panel may not require an inmate to undergo an orchiectomy as a

condition of release on parole or to mandatory supervision.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 10.29, eff. Sept. 1,

1999. Renumbered from Sec. 508.225 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(45), eff. Sept. 1, 2001.

Sec. 508.227. ELECTRONIC MONITORING OF CERTAIN MEMBERS OF

CRIMINAL STREET GANG. (a) This section applies only to a

releasee who:

(1) is identified as a member of a criminal street gang in an

intelligence database established under Chapter 61, Code of

Criminal Procedure; and

(2) has three or more times been convicted of, or received a

grant of deferred adjudication community supervision or another

functionally equivalent form of community supervision or

probation for, a felony offense under the laws of this state,

another state, or the United States.

(b) A parole panel may require as a condition of release on

parole or to mandatory supervision that a releasee described by

Subsection (a) submit to tracking under an electronic monitoring

service or other appropriate technological service designed to

track a person's location.

Added by Acts 2009, 81st Leg., R.S., Ch.

1130, Sec. 20, eff. September 1, 2009.

SUBCHAPTER H. WARRANTS

Sec. 508.251. ISSUANCE OF WARRANT OR SUMMONS. (a) In a case of

parole or mandatory supervision, the director or a designated

agent of the director or, in another case, the board on order by

the governor, may issue a warrant as provided by Section 508.252

for the return of:

(1) a releasee;

(2) an inmate released although not eligible for release;

(3) a resident released to a preparole or work program;

(4) an inmate released on emergency reprieve or on emergency

absence under escort; or

(5) a person released on a conditional pardon.

(b) A warrant issued under Subsection (a) must require the

return of the person to the institution from which the person was

paroled or released.

(c) Instead of the issuance of a warrant under this section, the

division may issue to the person a summons requiring the person

to appear for a hearing under Section 508.281 unless the person

is a releasee who is on intensive supervision or superintensive

supervision, who is an absconder, or who is determined by the

division to be a threat to public safety. The summons must state

the time, date, place, and purpose of the hearing.

(d) A designated agent of the director acts independently from a

parole officer and must receive specialized training as

determined by the director.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 264, Sec. 1, eff.

Sept. 1, 2003.

Sec. 508.252. GROUNDS FOR ISSUANCE OF WARRANT OR SUMMONS. A

warrant or summons may be issued under Section 508.251 if:

(1) there is reason to believe that the person has been released

although not eligible for release;

(2) the person has been arrested for an offense;

(3) there is a document that is self-authenticating as provided

by Rule 902, Texas Rules of Evidence, stating that the person

violated a rule or condition of release; or

(4) there is reliable evidence that the person has exhibited

behavior during the person's release that indicates to a

reasonable person that the person poses a danger to society that

warrants the person's immediate return to custody.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.30, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 264, Sec. 2, eff. Sept.

1, 2003.

Sec. 508.253. EFFECT ON SENTENCE AFTER ISSUANCE OF WARRANT. If

it appears a releasee has violated a condition or provision of

the releasee's parole or mandatory supervision, the date of the

issuance of the warrant to the date of the releasee's arrest is

not counted as a part of the time served under the releasee's

sentence.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.254. DETENTION UNDER WARRANT. (a) A person who is the

subject of a warrant may be held in custody pending a

determination of all facts surrounding the alleged offense,

violation of a rule or condition of release, or dangerous

behavior.

(b) A warrant authorizes any officer named by the warrant to

take custody of the person and detain the person until a parole

panel orders the return of the person to the institution from

which the person was released.

(c) Pending a hearing on a charge of parole violation,

ineligible release, or violation of a condition of mandatory

supervision, a person returned to custody shall remain confined.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.255. STATUS AS FUGITIVE FROM JUSTICE. (a) After the

issuance of a warrant, a person for whose return a warrant was

issued is a fugitive from justice.

(b) The law relating to the right of the state to extradite a

person and return a fugitive from justice and Article 42.11, Code

of Criminal Procedure, relating to the waiver of all legal

requirements to obtain extradition of a fugitive from justice

from another state to this state, are not impaired by this

chapter and remain in full force and effect.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.256. WITHDRAWAL OF WARRANT. At any time before setting

a revocation hearing date under Section 508.282, the division may

withdraw a warrant and continue supervision of a releasee.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

SUBCHAPTER I. HEARINGS AND SANCTIONS

Sec. 508.281. HEARING. (a) A releasee, a person released

although ineligible for release, or a person granted a

conditional pardon is entitled to a hearing before a parole panel

or a designated agent of the board under the rules adopted by the

board and within a period that permits a parole panel, a designee

of the board, or the department to dispose of the charges within

the periods established by Sections 508.282(a) and (b) if the

releasee or person:

(1) is accused of a violation of the releasee's parole or

mandatory supervision or the person's conditional pardon, on

information and complaint by a peace officer or parole officer;

or

(2) is arrested after an ineligible release.

(b) If a parole panel or designated agent of the board

determines that a releasee or person granted a conditional pardon

has been convicted of a felony offense committed while an

administrative releasee and has been sentenced to a term of

confinement in a penal institution, the determination is

considered to be a sufficient hearing to revoke the parole or

mandatory supervision or recommend to the governor revocation of

a conditional pardon without further hearing, except that the

parole panel or designated agent shall conduct a hearing to

consider mitigating circumstances if requested by the releasee or

person granted a conditional pardon.

(c) If a hearing before a designated agent of the board is held

under this section for a releasee who appears in compliance with

a summons, the sheriff of the county in which the releasee is

required to appear shall provide the designated agent with a

place at the county jail to hold the hearing. Immediately on

conclusion of a hearing in which the designated agent determines

that a releasee has violated a condition of release, a warrant

may be issued requiring the releasee to be held in the county

jail pending:

(1) the action of a parole panel on any recommendations made by

the designated agent; and

(2) if subsequently ordered by the parole panel, the return of

the releasee to the institution from which the releasee was

released.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.31, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 264, Sec. 3, eff. Sept.

1, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 11.20, eff.

Jan. 11, 2004.

Sec. 508.2811. PRELIMINARY HEARING. A parole panel or a

designee of the board shall provide within a reasonable time to

an inmate or person described by Section 508.281(a) a preliminary

hearing to determine whether probable cause or reasonable grounds

exist to believe that the inmate or person has committed an act

that would constitute a violation of a condition of release,

unless the inmate or person:

(1) waives the preliminary hearing; or

(2) after release:

(A) has been charged only with an administrative violation of a

condition of release; or

(B) has been adjudicated guilty of or has pleaded guilty or nolo

contendere to an offense committed after release, other than an

offense punishable by fine only involving the operation of a

motor vehicle, regardless of whether the court has deferred

disposition of the case, imposed a sentence in the case, or

placed the inmate or person on community supervision.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 10.32, eff. Sept. 1,

1999.

Sec. 508.282. DEADLINES. (a) Except as provided by Subsection

(b), a parole panel, a designee of the board, or the department

shall dispose of the charges against an inmate or person

described by Section 508.281(a):

(1) before the 41st day after the date on which:

(A) a warrant issued as provided by Section 508.251 is executed,

if the inmate or person is arrested only on a charge that the

inmate or person has committed an administrative violation of a

condition of release, and the inmate or person is not charged

before the 41st day with the commission of an offense described

by Section 508.2811(2)(B); or

(B) the sheriff having custody of an inmate or person alleged to

have committed an offense after release notifies the department

that:

(i) the inmate or person has discharged the sentence for the

offense; or

(ii) the prosecution of the alleged offense has been dismissed

by the attorney representing the state in the manner provided by

Article 32.02, Code of Criminal Procedure; or

(2) within a reasonable time after the date on which the inmate

or person is returned to the custody of the department, if:

(A) immediately before the return the inmate or person was in

custody in another state or in a federal correctional system; or

(B) the inmate or person is transferred to the custody of the

department under Section 508.284.

(b) A parole panel, a designee of the board, or the department

is not required to dispose of the charges against an inmate or

person within the period required by Subsection (a) if:

(1) the inmate or person is in custody in another state or a

federal correctional institution;

(2) the parole panel or a designee of the board is not provided

a place by the sheriff to hold the hearing, in which event the

department, parole panel, or designee is not required to dispose

of the charges against the inmate or person until the 30th day

after the date on which the sheriff provides a place to hold the

hearing; or

(3) the inmate or person is granted a continuance by a parole

panel or a designee of the board in the inmate's or person's

hearing under Section 508.281(a), but in no event may a parole

panel, a designee of the board, or the department dispose of the

charges against the person later than the 15th day after the date

on which the parole panel, designee, or department would

otherwise be required to dispose of the charges under this

section, unless the inmate or person is released from custody and

a summons is issued under Section 508.251 requiring the inmate or

person to appear for a hearing under Section 508.281.

(c) In Subsections (a), (b), and (f), charges against an inmate

or person are disposed of when:

(1) the inmate's or person's conditional pardon, parole, or

release to mandatory supervision is:

(A) revoked; or

(B) continued or modified and the inmate or person is released

from the county jail;

(2) the warrant for the inmate or person issued under Section

508.251 is withdrawn; or

(3) the inmate or person is transferred to a facility described

by Section 508.284 for further proceedings.

(d) A sheriff, not later than the 10th day before the date on

which the sheriff intends to release from custody an inmate or

person described by Section 508.281(a) or transfer the inmate or

person to the custody of an entity other than the department,

shall notify the department of the intended release or transfer.

(e) If a warrant for an inmate or person issued under Section

508.251 is withdrawn, a summons may be issued requiring the

inmate or person to appear for a hearing under Section 508.281.

(f) A parole panel, a designee of the board, or the department

shall dispose of the charges against a releasee for whom a

warrant is issued under Section 508.281(c) not later than the

31st day after the date on which the warrant is issued.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.33, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 264, Sec. 4, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1194, Sec. 1, eff. Sept. 1,

2003.

Sec. 508.283. SANCTIONS. (a) After a parole panel or

designated agent of the board has held a hearing under Section

508.281, in any manner warranted by the evidence:

(1) the board may recommend to the governor to continue, revoke,

or modify the conditional pardon; and

(2) a parole panel may continue, revoke, or modify the parole or

mandatory supervision.

(b) If the parole, mandatory supervision, or conditional pardon

of a person described by Section 508.149(a) is revoked, the

person may be required to serve the remaining portion of the

sentence on which the person was released. The remaining portion

is computed without credit for the time from the date of the

person's release to the date of revocation.

(c) If the parole, mandatory supervision, or conditional pardon

of a person other than a person described by Section 508.149(a)

is revoked, the person may be required to serve the remaining

portion of the sentence on which the person was released. For a

person who on the date of issuance of a warrant or summons

initiating the revocation process is subject to a sentence the

remaining portion of which is greater than the amount of time

from the date of the person's release to the date of issuance of

the warrant or summons, the remaining portion is to be served

without credit for the time from the date of the person's release

to the date of revocation. For a person who on the date of

issuance of the warrant or summons is subject to a sentence the

remaining portion of which is less than the amount of time from

the date of the person's release to the date of issuance of the

warrant or summons, the remaining portion is to be served without

credit for an amount of time equal to the remaining portion of

the sentence on the date of issuance of the warrant or citation.

(d) If a warrant is issued charging a violation of a release

condition or a summons is issued for a hearing under Section

508.281, the sentence time credit may be suspended until a

determination is made in the case. The suspended time credit may

be reinstated if the parole, mandatory supervision, or

conditional pardon is continued.

(e) If a person's parole or mandatory supervision is modified

after it is established that the person violated conditions of

release, the board may require the releasee to remain under

custodial supervision in a county jail for a period of not less

than 60 days or more than 180 days. A sheriff is required to

accept an inmate sanctioned under this subsection only if the

commissioners court of the county in which the sheriff serves and

the Texas Department of Criminal Justice have entered into a

contract providing for the housing of persons sanctioned under

this subsection.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.34, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 856, Sec. 7, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1197, Sec. 1, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 1275, Sec. 2(62), eff. Sept. 1,

2003.

Sec. 508.284. TRANSFER PENDING REVOCATION HEARING. The

department, as provided by Section 508.282(c), may authorize a

facility that is otherwise required to detain and house an inmate

or person to transfer the inmate or person to a correctional

facility operated by the department or under contract with the

department if:

(1) the department determines that adequate space is available

in the facility to which the inmate or person is to be

transferred; and

(2) the facility to which the inmate or person is to be

transferred is located not more than 150 miles from the facility

from which the inmate or person is to be transferred.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 10.35, eff. Sept. 1,

1999.

SUBCHAPTER J. MISCELLANEOUS

Sec. 508.311. DUTY TO PROVIDE INFORMATION. On request of a

member of the board or employee of the board or department, a

public official of the state, including a judge, district

attorney, county attorney, or police officer, who has information

relating to an inmate eligible for parole shall send to the

department in writing the information in the official's

possession or under the official's control.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.312. INFORMATION ON RECIDIVISM OF RELEASEES. The Texas

Board of Criminal Justice shall collect information on recidivism

of releasees under the supervision of the division and shall use

the information to evaluate operations.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.313. CONFIDENTIAL INFORMATION. (a) All information

obtained and maintained, including a victim protest letter or

other correspondence, a victim impact statement, a list of

inmates eligible for release on parole, and an arrest record of

an inmate, is confidential and privileged if the information

relates to:

(1) an inmate of the institutional division subject to release

on parole, release to mandatory supervision, or executive

clemency;

(2) a releasee; or

(3) a person directly identified in any proposed plan of release

for an inmate.

(b) Statistical and general information relating to the parole

and mandatory supervision system, including the names of

releasees and data recorded relating to parole and mandatory

supervision services, is not confidential or privileged and must

be made available for public inspection at any reasonable time.

(c) The department, on request or in the normal course of

official business, shall provide information that is confidential

and privileged under Subsection (a) to:

(1) the governor;

(2) a member of the board or a parole commissioner;

(3) the Criminal Justice Policy Council in performing duties of

the council under Section 413.017; or

(4) an eligible entity requesting information for a law

enforcement, prosecutorial, correctional, clemency, or treatment

purpose.

(d) In this section, "eligible entity" means:

(1) a government agency, including the office of a prosecuting

attorney;

(2) an organization with which the department contracts or an

organization to which the department provides a grant; or

(3) an organization to which inmates are referred for services

by the department.

(e) This section does not apply to information relating to a sex

offender that is authorized for release under Chapter 62, Code of

Criminal Procedure.

(f) This section does not apply to information that is subject

to required public disclosure under Section 552.029.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.36, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 783, Sec. 3, eff. Aug.

30, 1999; Acts 2001, 77th Leg., ch. 856, Sec. 8, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 6, Sec. 3, eff. April 10, 2003;

Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 11.21, eff. Jan. 11,

2004.

Sec. 508.314. ACCESS TO INMATES. The department shall:

(1) grant to a member or employee of the board access at all

reasonable times to any inmate;

(2) provide for the member or employee or a representative of

the member or employee facilities for communicating with or

observing an inmate; and

(3) furnish to the member or employee:

(A) any report the member or employee requires relating to the

conduct or character of an inmate; or

(B) other facts a parole panel considers pertinent in

determining whether an inmate will be released on parole.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.315. ELECTRONIC MONITORING PROGRAMS. (a) To establish

and maintain an electronic monitoring program under this chapter,

the department may:

(1) fund an electronic monitoring program in a parole office;

(2) develop standards for the operation of an electronic

monitoring program in a parole office; and

(3) fund the purchase, lease, or maintenance of electronic

monitoring equipment.

(b) In determining whether electronic monitoring equipment

should be leased or purchased, the department shall consider the

rate at which technological change makes electronic monitoring

equipment obsolete.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.316. SPECIAL PROGRAMS. (a) The department may

contract for services for releasees if funds are appropriated to

the department for the services, including services for releasees

who have a history of:

(1) mental impairment or mental retardation;

(2) substance abuse; or

(3) sexual offenses.

(b) The department shall seek funding for a contract under this

section as a priority item.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.317. INTENSIVE SUPERVISION PROGRAM; SUPER-INTENSIVE

SUPERVISION PROGRAM. (a) The department shall establish a

program to provide intensive supervision to inmates released

under Subchapter B, Chapter 499, and other inmates determined by

a parole panel or the department to require intensive

supervision.

(b) The Texas Board of Criminal Justice shall adopt rules that

establish standards for determining which inmates require

intensive supervision.

(c) The program must provide the level of supervision the

department provides that is higher than any level of supervision

other than the level of supervision described by Subsection (d).

(d) The department shall establish a program to provide

super-intensive supervision to inmates released on parole or

mandatory supervision and determined by parole panels to require

super-intensive supervision. The program must provide the highest

level of supervision provided by the department.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 10.37, eff.

Sept. 1, 1999.

Sec. 508.318. CONTINUING EDUCATION PROGRAM. (a) The Texas

Board of Criminal Justice and the Texas Education Agency shall

adopt a memorandum of understanding that establishes the

respective responsibilities of the board and the agency in

implementing a continuing education program to increase the

literacy of releasees.

(b) The Texas Board of Criminal Justice and the agency shall

coordinate the development of the memorandum of understanding and

each by rule shall adopt the memorandum.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.319. PROGRAM TO ASSESS AND ENHANCE EDUCATIONAL AND

VOCATIONAL SKILLS. (a) The department, with the assistance of

public school districts, community and public junior colleges,

public and private institutions of higher education, and other

appropriate public and private entities, may establish a

developmental program based on information obtained under Section

508.183 for an inmate to be released to the supervision of the

division.

(b) The developmental program may provide the inmate with the

educational and vocational training necessary to:

(1) meet the average skill level required under Section 508.183;

and

(2) acquire employment while in the custody of the division to

lessen the likelihood that the inmate will return to the

institutional division.

(c) To decrease state expense for a program established under

this section, the Texas Workforce Commission shall provide to the

department and the other entities described by Subsection (a)

information relating to obtaining financial assistance under

applicable programs of public or private entities.

(d) The department may establish a developmental program similar

to the program described by Subsection (a) for inmates released

from the institutional division who will not be supervised by the

department.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.320. CONTRACTS FOR LEASE OF FEDERAL FACILITIES. (a)

The department may contract with the federal government for the

lease of a military base or other federal facility that is not

being used by the federal government.

(b) The department may use a facility leased under this section

to house releasees in the custody of the division.

(c) The department may not enter into a contract under this

section unless funds have been appropriated specifically to make

payments on a contract under this section.

(d) The department shall attempt to enter into contracts that

will provide the department with facilities located in various

parts of the state.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.321. REPORTING, MANAGEMENT, AND COLLECTION SERVICES.

The department, with the approval of the Texas Board of Criminal

Justice, may contract with a public or private vendor to provide

telephone reporting, automated caseload management, or collection

services for:

(1) fines, fees, restitution, or other costs ordered to be paid

by a court; or

(2) fees collected by the division.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.322. RELEASEE RESTITUTION FUND. (a) The releasee

restitution fund is a fund outside the treasury and consists of

restitution payments made by releasees. Money in the fund may be

used only to pay restitution as required by a condition of parole

or mandatory supervision to victims of criminal offenses.

(b) The comptroller is the trustee of the releasee restitution

fund as provided by Section 404.073.

(c) When a parole panel orders the payment of restitution from a

releasee as provided by Article 42.037(h), Code of Criminal

Procedure, the department shall:

(1) collect the payment for disbursement to the victim;

(2) deposit the payment in the releasee restitution fund; and

(3) transmit the payment to the victim as soon as practicable.

(d) If a victim who is entitled to restitution cannot be

located, immediately after receiving a final payment in

satisfaction of an order of restitution for the victim, the

department shall attempt to notify the victim of that fact by

certified mail, mailed to the last known address of the victim.

If a victim then makes a claim for payment, the department

promptly shall remit the payment to the victim.

(e) Money that remains unclaimed shall be transferred to the

compensation to victims of crime auxiliary fund on the fifth

anniversary of the date the money was deposited to the credit of

the releasee restitution fund.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 856, Sec. 9, eff.

Sept. 1, 2001.

Sec. 508.323. AUDIT. The financial transactions of the division

and the board are subject to audit by the state auditor in

accordance with Chapter 321.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.01, eff. Sept. 1,

1997.

Sec. 508.324. VICTIM-OFFENDER MEDIATION. If the pardons and

paroles division receives notice from the victim services office

of the department that a victim of the defendant, or the victim's

guardian or close relative, wishes to participate in

victim-offender mediation with a person released on parole or to

mandatory supervision, the division shall cooperate and assist

the person if the person chooses to participate in the mediation

program provided by the office. The pardons and paroles division

may not require the defendant to participate and may not reward

the person for participation by modifying conditions of release

or the person's level of supervision or by granting any other

benefit to the person.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 10.38, eff. Sept. 1,

1999.



CHAPTER 509. COMMUNITY JUSTICE ASSISTANCE DIVISION

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE G. CORRECTIONS

CHAPTER 509. COMMUNITY JUSTICE ASSISTANCE DIVISION

Sec. 509.001. DEFINITIONS. In this chapter:

(1) "Community corrections facility" means a physical structure,

established by the judges described by Section 76.002 after

authorization of the establishment of the structure has been

included in the local community justice plan, that is operated by

a department or operated for a department by an entity under

contract with the department, for the purpose of treating persons

who have been placed on community supervision or who are

participating in a drug court program established under Chapter

469, Health and Safety Code, and providing services and programs

to modify criminal behavior, deter criminal activity, protect the

public, and restore victims of crime. The term includes:

(A) a restitution center;

(B) a court residential treatment facility;

(C) a substance abuse treatment facility;

(D) a custody facility or boot camp;

(E) a facility for an offender with a mental impairment, as

defined by Section 614.001, Health and Safety Code; and

(F) an intermediate sanction facility.

(2) "Department" means a community supervision and corrections

department established under Chapter 76.

(3) "Division" means the community justice assistance division.

(4) "State aid" means funds appropriated by the legislature to

the division to provide financial assistance to:

(A) the judges described by Section 76.002 for:

(i) a department established by the judges;

(ii) the development and improvement of community supervision

services and community-based correctional programs;

(iii) the establishment and operation of community corrections

facilities; and

(iv) assistance in conforming with standards and policies of the

division and the board; and

(B) state agencies, counties, municipalities, and nonprofit

organizations for the implementation and administration of

community-based sanctions and programs.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.01, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 12.23(a),

eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

255, Sec. 9, eff. May 30, 2005.

Acts 2005, 79th Leg., Ch.

1139, Sec. 3, eff. June 18, 2005.

Sec. 509.002. PURPOSE. The purpose of this chapter is to:

(1) allow localities to increase their involvement and

responsibility in developing sentencing programs that provide

effective sanctions for criminal defendants;

(2) provide increased opportunities for criminal defendants to

make restitution to victims of crime through financial

reimbursement or community service;

(3) provide increased use of community penalties designed

specifically to meet local needs; and

(4) promote efficiency and economy in the delivery of

community-based correctional programs consistent with the

objectives defined by Section 1.02, Penal Code.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.01, eff. Sept. 1,

1995.

Sec. 509.003. STANDARDS AND PROCEDURES. (a) The division shall

propose and the board shall adopt reasonable rules establishing:

(1) minimum standards for programs, community corrections

facilities and other facilities, equipment, and other aspects of

the operation of departments;

(2) a list and description of core services that should be

provided by each department;

(3) methods for measuring the success of community supervision

and corrections programs, including methods for measuring rates

of diversion, program completion, and recidivism;

(4) a format for community justice plans; and

(5) minimum standards for the operation of substance abuse

facilities and programs funded through the division.

(b) In establishing standards relating to the operation of

departments, the division shall consider guidelines developed and

presented by the advisory committee on community supervision and

corrections department management to the judicial advisory

council established under Section 493.003(b).

(c) A substance abuse facility or program operating under the

standards is not required to be licensed or otherwise approved by

any other state or local agency.

(d) The division shall develop a screening and evaluation

procedure for use in accordance with Section 76.017. The division

shall determine if a single screening and evaluation procedure

may be used in each program. If the division determines that a

single procedure is not feasible, the division shall identify and

approve procedures that may be used.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.01, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 12.24(a),

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1269, Sec. 5, eff.

Sept. 1, 1997.

Sec. 509.004. RECORDS, REPORTS, AND INFORMATION SYSTEMS. (a)

The division shall require each department to:

(1) keep financial and statistical records determined necessary

by the division;

(2) submit a community justice plan and all supporting

information requested by the division;

(3) present data requested by the division as necessary to

determine the amount of state aid for which the department is

eligible;

(4) submit periodic financial audits and statistical reports to

the division; and

(5) submit to the Department of Public Safety the full name,

address, date of birth, social security number, and driver's

license number of each person restricted to the operation of a

motor vehicle equipped with a device that uses a deep-lung breath

analysis mechanism to make impractical the operation of the motor

vehicle if ethyl alcohol is detected in the breath of the

restricted operator.

(b) The division shall develop an automated tracking system

that:

(1) is capable of receiving tracking data from community

supervision and corrections departments' caseload management and

accounting systems;

(2) is capable of tracking the defendant and the sentencing

event at which the defendant was placed on community supervision

by name, arrest charge code, and incident number;

(3) provides the division with the statistical data it needs to

support budget requests and satisfy requests for information; and

(4) is compatible with the requirements of Chapter 60, Code of

Criminal Procedure, and the information systems used by the

institutional division and the pardons and paroles division of

the Texas Department of Criminal Justice.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.01, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 12.25(a),

eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1007, Sec. 1, eff.

June 15, 2001.

Sec. 509.005. INSPECTIONS; AUDITS; EVALUATIONS. The community

justice assistance division shall from time to time inspect and

evaluate and the internal audit division may at any reasonable

time conduct an audit of the financial, program compliance, or

performance records of a department to determine:

(1) compliance with the division's rules and standards;

(2) economical and efficient use of resources;

(3) accomplishment of goals and objectives;

(4) reliability and integrity of information; and

(5) safeguarding of assets.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.01, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 12.26(a),

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 490, Sec. 5, eff.

Sept. 1, 1997.

Sec. 509.006. COMMUNITY CORRECTIONS FACILITIES. (a) To

establish and maintain community corrections facilities, the

division may:

(1) fund division-managed facilities;

(2) fund contracts for facilities that are managed by

departments, counties, or vendors;

(3) provide funds to departments for the renovation of leased or

donated buildings for use as facilities;

(4) accept ownership of real property pursuant to an agreement

under which the division agrees to construct a facility and offer

the facility for lease;

(5) allow departments, counties, or municipalities to accept and

use buildings provided by units of local governments, including

rural hospital districts, for use as facilities;

(6) provide funds to departments, counties, or municipalities to

lease, purchase, or construct buildings or to lease or purchase

land or other real property for use as facilities, lease or

purchase equipment necessary for the operation of facilities, and

pay other costs as necessary for the management and operation of

facilities; and

(7) be a party to a contract for correctional services or

approve a contract for those services if the state, on a biennial

appropriations basis, commits to fund a portion of the contract.

(b) The division may require that community corrections

facilities comply with state and local safety laws and may

develop standards for:

(1) the physical plant and operation of community corrections

facilities;

(2) programs offered by community corrections facilities;

(3) disciplinary rules for residents of community corrections

facilities; and

(4) emergency furloughs for residents of community corrections

facilities.

(c) Minimum standards for community corrections facilities must

include requirements that a facility:

(1) provide levels of security appropriate for the population

served by the facility, including as a minimum a monitored and

structured environment in which a resident's interior and

exterior movements and activities can be supervised by specific

destination and time; and

(2) accept only those residents who are physically and mentally

capable of participating in any program offered at the facility

that requires strenuous physical activity, if participation in

the program is required of all residents of the facility.

(d) Standards developed by the division that relate to state

jail felony facilities must meet minimum requirements adopted by

the board for the operation of state jail felony facilities. The

board may adopt rules and procedures for the operation of more

than one type of state jail felony facility.

(e) With the consent of the department operating or contracting

for the operation of the facility, the board may designate any

community corrections facility that is an intermediate sanction

facility as a state jail felony facility and confine state jail

felons in that facility.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.01, eff. Sept. 1,

1995.

Sec. 509.007. COMMUNITY JUSTICE PLAN. (a) The division shall

require as a condition to payment of state aid to a department or

county under Section 509.011 and eligibility for payment of costs

under Section 499.124 that a community justice plan be submitted

for the department. The community justice council shall submit

the plan required by this subsection. A community justice

council may not submit a plan under this section unless the plan

is first approved by the judges described by Section 76.002 who

established the department served by the council. The council

shall submit a revised plan to the division each odd-numbered

year by a date designated by the division. A plan may be amended

at any time with the approval of the division.

(b) A community justice plan required under this section must

include:

(1) a statement of goals and priorities and of commitment by the

community justice council, the judges described by Section 76.002

who established the department, and the department director to

achieve a targeted level of alternative sanctions;

(2) a description of methods for measuring the success of

programs provided by the department or provided by an entity

served by the department; and

(3) a proposal for the use of state jail felony facilities and,

at the discretion of the community justice council, a regional

proposal for the construction, operation, maintenance, or

management of a state jail felony facility by a county, a

community supervision and corrections department, or a private

vendor under a contract with a county or a community supervision

and corrections department.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.01, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

255, Sec. 10, eff. May 30, 2005.

Sec. 509.008. OFFICER CERTIFICATION. (a) The division shall

establish officer certification programs for department

residential officers and department supervision officers. A

program must include coursework relating to the proper

performance of the officer's duties and an examination prepared

by the division administered at the conclusion of the coursework.

The examination must test officers on knowledge required for the

proper performance of their duties. An officer who satisfactorily

completes the coursework and examination shall be certified.

(b) Except as provided by Subsections (d), (e), and (f), a

department may not continue to employ an officer unless the

officer was exempt from certification requirements on September

1, 1989, or satisfactorily completes the coursework and

examination required by this section not later than the first

anniversary of the date on which the officer begins employment

with the department.

(c) The division shall provide adequate notification of the

results of examinations and provide other relevant information

regarding examinations as requested by examinees.

(d) The division may extend the period for the coursework and

examination requirements for an officer under Subsection (b) or

(f) for an additional period not to exceed one year because:

(1) the department has a need to increase hiring to reduce

caseloads to a level necessary to receive full state aid; or

(2) an extenuating circumstance, as determined by the division

director, prevents the officer from completing the coursework and

examination within the required period.

(e) The division may waive certification requirements other than

a fee requirement for an applicant with a valid certificate from

another state that has certification requirements substantially

similar to those of this state.

(f) A department may not continue to employ a residential

officer unless the officer successfully completes the coursework

and examination requirement under this section before the first

anniversary of the date on which the officer begins the officer's

assignment to a residential facility.

(g) The division may deny, revoke, or suspend a certification or

may reprimand an officer for a violation of a standard adopted

under this chapter.

(h) If the division proposes to deny, revoke, or suspend an

officer's certification or to reprimand an officer, the officer

is entitled to a hearing before the division or a hearings

examiner appointed by the division. The division shall adopt

procedures for appeals by officers of decisions made by the

division to deny, revoke, or suspend a certification or to

reprimand an officer.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.01, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 12.27(a),

eff. Sept. 1, 1997.

Sec. 509.009. TRAINING. The division may provide pre-service,

in-service, and educational training and technical assistance to

departments to promote compliance with the standards under this

chapter and to assist departments in improving the operation of

department services.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.01, eff. Sept. 1,

1995.

Sec. 509.010. PUBLIC MEETING. (a) The division may not take an

action under Sections 509.006(a)(1) through (6) relating to a

community corrections facility established after August 31, 1989,

unless a public meeting is held about the proposed action before

the action is taken.

(b) Before the 30th day before the date of the meeting, the

division, the department that the facility is to serve, or a

vendor proposing to operate the facility shall:

(1) publish by advertisement that is not less than 3-1/2 inches

by 5 inches notice of the date, hour, place, and subject of the

hearing required by Subsection (a) in three consecutive issues of

a newspaper of, or in newspapers that collectively have, general

circulation in the county in which the proposed facility is to be

located; and

(2) mail a copy of the notice to each police chief, sheriff,

city council member, mayor, county commissioner, county judge,

school board member, state representative, and state senator who

serves or represents the area in which the proposed facility is

to be located, unless the proposed facility has been previously

authorized to operate at a particular location by a community

justice council under Section 76.003.

(c) If a private vendor, other than a private vendor that

operates as a nonprofit corporation, proposes to operate a

facility that is the subject of a public meeting under this

section, the private vendor is responsible for the costs of

providing notice and holding the public meeting required by this

section.

(d) In describing the subject of a hearing for purposes of

publishing notice under this section, the notice must

specifically state the address of the facility on which a

proposed action is to be taken and describe the proposed action.

(e) The division, a department, or a private vendor shall hold a

public meeting required by Subsection (a) at a site as close as

practicable to the location at which the proposed action is to be

taken. The division, department, or vendor may not hold the

meeting on a Saturday, Sunday, or legal holiday and must begin

the meeting after 6 p.m.

(f) A department, a county, a municipality, or a combination

involving more than one of those entities may not take an action

under Section 76.010 unless the community justice council serving

the entity or entities holds a public meeting before the action

is taken, with notice provided and the hearing to be held in the

same manner as provided by Subsections (a) through (e).

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.01, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 478, Sec. 1, eff.

Sept. 1, 1997.

Sec. 509.011. PAYMENT OF STATE AID. (a) If the division

determines that a department complies with division standards and

if the community justice council has submitted a community

justice plan under Section 76.003 and the supporting information

required by the division and the division determines the plan and

supporting information are acceptable, the division shall prepare

and submit to the comptroller vouchers for payment to the

department as follows:

(1) for per capita funding, a per diem amount for each felony

defendant directly supervised by the department pursuant to

lawful authority;

(2) for per capita funding, a per diem amount for a period not

to exceed 182 days for each defendant supervised by the

department pursuant to lawful authority, other than a felony

defendant; and

(3) for formula funding, an annual amount as computed by

multiplying a percentage determined by the allocation formula

established under Subsection (f) times the total amount provided

in the General Appropriations Act for payments under this

subdivision.

(a-1) Notwithstanding Subsection (a), the division shall prepare

and submit to the comptroller vouchers for payment to the

Employees Retirement System of Texas for contributions for group

coverage in which a department participates under Section

1551.114, Insurance Code. Payment of contributions under this

subsection shall be made from the money that the division would

otherwise allocate to a department under Subsections (a) and (b).

(b) The division may use discretionary grant funds to further

the purposes of this chapter by contracting for services with

state agencies or nonprofit organizations. The division may also

make discretionary grants to departments, municipalities, or

counties for the following purposes:

(1) development and operation of pretrial and presentencing

services;

(2) electronic monitoring services, surveillance supervision

programs, and controlled substances testing services;

(3) research projects to evaluate the effectiveness of community

corrections programs, if the research is conducted in cooperation

with the Criminal Justice Policy Council;

(4) contract services for felony defendants;

(5) residential services for misdemeanor defendants who exhibit

levels of risk or needs indicating a need for confinement and

treatment, as described by Section 509.005(b);

(6) establishment or operation of county correctional centers

under Subchapter H, Chapter 351, Local Government Code, or

community corrections facilities for which the division has

established standards under Section 509.006;

(7) development and operation of treatment alternative to

incarceration programs under Section 76.017; and

(8) other purposes determined appropriate by the division and

approved by the board.

(c) Each department, county, or municipality shall deposit all

state aid received from the division in a special fund of the

county treasury or municipal treasury, as appropriate, to be used

solely for the provision of services, programs, and facilities

under this chapter or Subchapter H, Chapter 351, Local Government

Code.

(d) The division shall provide state aid to each department on a

biennial basis, pursuant to the community justice plan for the

biennium submitted by the department. A department with prior

division approval may transfer funds from one program or function

to another program or function.

(e) In establishing per diem payments authorized by Subsections

(a)(1) and (a)(2), the division shall consider the amounts

appropriated in the General Appropriations Act for basic

supervision as sufficient to provide basic supervision in each

year of the fiscal biennium.

(f) The division annually shall compute for each department for

community corrections program formula funding a percentage

determined by assigning equal weights to the percentage of the

state's population residing in the counties served by the

department and the department's percentage of all felony

defendants in the state under direct community supervision. The

division shall use the most recent information available in

making computations under this subsection. The board by rule may

adopt a policy limiting for all departments the percentage of

benefit or loss that may be realized as a result of the operation

of the formula.

(g) If the Texas Department of Criminal Justice determines that

at the end of a biennium a department maintains in reserve an

amount greater than six months' basic supervision operating costs

for the department, the Texas Department of Criminal Justice in

the succeeding biennium may reduce the amount of per capita and

formula funding provided under Subsection (a) so that in the

succeeding biennium the department's reserves do not exceed six

months' basic supervision operating costs. The Texas Department

of Criminal Justice may adopt policies and standards permitting a

department to maintain reserves in an amount greater than

otherwise permitted by this subsection as necessary to cover

emergency costs or implement new programs with the approval of

the Texas Department of Criminal Justice. The Texas Department of

Criminal Justice may distribute unallocated per capita or formula

funds to provide supplemental funds to individual departments to

further the purposes of this chapter.

(h) A community supervision and corrections department at any

time may transfer to the Texas Department of Criminal Justice any

unencumbered state funds held by the department. The Texas

Department of Criminal Justice may distribute funds received from

a community supervision and corrections department under this

subsection to provide supplemental funds to individual

departments to further the purposes of this chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.01, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 12.28(a),

eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1188, Sec. 1.39,

eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1030, Sec. 2.02,

eff. Sept. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

255, Sec. 11, eff. May 30, 2005.

Sec. 509.012. REFUSAL OR SUSPENSION OF STATE AID. (a) The

division shall take one or more of the following actions against

a department that the division determines is not in substantial

compliance with division standards or requirements adopted under

Sections 509.003 through 509.006:

(1) a reduction, refusal, or suspension of payment of state aid

to the department; or

(2) an imposition of budget control over the department.

(b) The board shall provide for notice and a hearing in cases in

which the division proposes to take an action authorized by this

section, other than a refusal by the division to provide

discretionary grant funding or a reduction by the division of

discretionary grant funding during a funding cycle. The division

shall define with specificity the conduct that constitutes

substantial noncompliance with division standards and shall

establish the procedures to be used in imposing or waiving a

sanction authorized by this section, subject to approval of the

definition and the procedures by adoption by the board.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 7.01, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 12.29(a),

eff. Sept. 1, 1997.

Sec. 509.015. TREATMENT STANDARDS FOR CERTAIN STATE JAIL

FELONIES. The division shall propose and the board shall adopt

best practices standards for substance abuse treatment conditions

imposed under Section 15(c)(2), Article 42.12, Code of Criminal

Procedure.

Added by Acts 2003, 78th Leg., ch. 1122, Sec. 2, eff. Sept. 1,

2003.

Sec. 509.016. PRISON DIVERSION PROGRESSIVE SANCTIONS PROGRAM.

(a) The division shall provide grants to selected departments

for the implementation of a system of progressive sanctions

designed to reduce the revocation rate of defendants placed on

community supervision. The division shall give priority in

providing grants to departments that:

(1) serve counties in which the revocation rate for defendants

on community supervision significantly exceeds the statewide

average or historically has significantly exceeded the statewide

average; or

(2) have demonstrated success, through the implementation of a

system of progressive sanctions, in reducing the revocation rate

of defendants placed on community supervision.

(b) In determining which departments are proper candidates for

grants under this section, the division shall give preference to

departments that present to the division a plan that will target

medium-risk and high-risk defendants and use progressive sanction

models that adhere to the components set forth in Section

469.001, Health and Safety Code. As a condition to receiving a

grant, a department must offer a plan that contains some if not

all of the following components:

(1) an evidence-based assessment process that includes risk and

needs assessment instruments and clinical assessments that

support conditions of community supervision or case management

strategies;

(2) reduced and specialized caseloads for supervision officers,

which may include electronic monitoring or substance abuse

testing of defendants;

(3) the creation, designation, and fiscal support of courts and

associated infrastructure necessary to increase judicial

oversight and reduce revocations;

(4) increased monitoring and field contact by supervision

officers;

(5) shortened terms of community supervision, with increased

supervision during the earliest part of the term;

(6) strategies that reduce the number of technical violations;

(7) improved coordination between courts and departments to

provide early assessment of defendant needs at the outset of

supervision;

(8) graduated sanctions and incentives, offered to a defendant

by both the departments and courts served by the department;

(9) the use of inpatient and outpatient treatment options,

including substance abuse treatment, mental health treatment, and

cognitive and behavioral programs for defendants;

(10) the use of intermediate sanctions facilities;

(11) the use of community corrections beds;

(12) early termination strategies and capabilities;

(13) gang intervention strategies; and

(14) designation of faith-based community coordinators who will

develop faith-based resources, including a mentoring program.

(c) The division shall, not later than December 1 of each

even-numbered year, provide a report to the board. The report

must state the number of departments receiving grants under this

section, identify those departments by name, and describe for

each department receiving a grant the components of the

department's program and the success of the department in

reducing revocations. The report must also contain an analysis

of the scope, effectiveness, and cost benefit of programs funded

by grants provided under this section and a comparison of those

programs to similar programs in existence in various departments

before March 1, 2005. The division may include in the report any

other information the division determines will be beneficial to

the board or the legislature. The board shall forward the report

to the lieutenant governor and the speaker of the house of

representatives not later than December 15 of each even-numbered

year.

Added by Acts 2007, 80th Leg., R.S., Ch.

799, Sec. 1, eff. June 15, 2007.



CHAPTER 510. INTERSTATE COMPACT FOR ADULT OFFENDER SUPERVISION

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE G. CORRECTIONS

CHAPTER 510. INTERSTATE COMPACT FOR ADULT OFFENDER SUPERVISION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 510.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Interstate Commission for Adult

Offender Supervision.

(2) "Compact" means the Interstate Compact for Adult Offender

Supervision.

(3) "State council" means the Texas State Council for Interstate

Adult Offender Supervision.

Added by Acts 2001, 77th Leg., ch. 543, Sec. 1, eff. June 11,

2001.

Sec. 510.002. APPLICABILITY OF CHAPTER 2110. Chapter 2110

applies to the state council, except for Sections 2110.002,

2110.003, and 2110.008.

Added by Acts 2001, 77th Leg., ch. 543, Sec. 1, eff. June 11,

2001.

Sec. 510.003. ADMINISTRATION. The state council, the compact

administrator, and the state's commissioner to the commission are

administratively attached to the department.

Added by Acts 2001, 77th Leg., ch. 543, Sec. 1, eff. June 11,

2001.

SUBCHAPTER B. TEXAS STATE COUNCIL FOR INTERSTATE ADULT OFFENDER

SUPERVISION

Sec. 510.011. ESTABLISHMENT. The Texas State Council for

Interstate Adult Offender Supervision is established.

Added by Acts 2001, 77th Leg., ch. 543, Sec. 1, eff. June 11,

2001.

Sec. 510.012. COMPOSITION; TERMS. (a) The state council is

composed of:

(1) the executive director or the executive director's designee;

(2) three members appointed by the governor, one of whom must be

a representative of an organization representing the rights of

victims of crime;

(3) one member appointed by the presiding judge of the court of

criminal appeals;

(4) one member appointed by the lieutenant governor; and

(5) one member appointed by the speaker of the house of

representatives.

(b) Appointed members of the state council serve staggered terms

of six years, with the terms of two members expiring February 1

of each odd-numbered year.

Added by Acts 2001, 77th Leg., ch. 543, Sec. 1, eff. June 11,

2001.

Sec. 510.013. DUTIES OF EXECUTIVE DIRECTOR, EXECUTIVE DIRECTOR'S

DESIGNEE. (a) The governor shall designate one member of the

state council as the presiding officer of the state council, and

the presiding officer serves in that capacity at the pleasure of

the governor.

(b) The governor shall appoint the state's compact administrator

and the state's commissioner to the commission, and may appoint

one person as administrator and one person as commissioner or one

person to be both administrator and commissioner. The person or

persons, as appropriate, serve at the pleasure of the governor.

Added by Acts 2001, 77th Leg., ch. 543, Sec. 1, eff. June 11,

2001.

Sec. 510.014. DUTIES OF COUNCIL. The council shall advise the

compact administrator and the state's commissioner to the

commission on the state's participation in commission activities

and the administration of the compact.

Added by Acts 2001, 77th Leg., ch. 543, Sec. 1, eff. June 11,

2001.

Sec. 510.015. LIABILITIES FOR CERTAIN COMMISSION AGENTS. The

compact administrator, the state's commissioner to the

commission, and each member, officer, executive director,

employee, or agent of the commission acting within the scope of

the person's employment or duties is, for the purposes of acts

and omissions occurring within this state, entitled to the same

protections under Chapter 104, Civil Practice and Remedies Code,

as an employee, a member of the governing board, or any other

officer of a state agency, institution, or department.

Added by Acts 2001, 77th Leg., ch. 543, Sec. 1, eff. June 11,

2001.

Sec. 510.016. EFFECT ON TEXAS LAWS. In the event the laws of

this state conflict with the compact, the compact controls,

except that in the event of a conflict between the compact and

the Texas Constitution, as determined by the courts of this

state, the Texas Constitution controls.

Added by Acts 2001, 77th Leg., ch. 543, Sec. 1, eff. June 11,

2001.

Sec. 510.017. COMPACT TO BE ENTERED; TEXT. The Interstate

Compact for Adult Offender Supervision is hereby entered into and

enacted into law as follows:

ARTICLE I. PURPOSE

(a) The compacting states to this interstate compact recognize

that each state is responsible for the supervision of adult

offenders in the community who are authorized pursuant to the

bylaws and rules of this compact to travel across state lines

both to and from each compacting state in such a manner as to

track the location of offenders, transfer supervision authority

in an orderly and efficient manner and, when necessary, return

offenders to the originating jurisdictions. The compacting states

also recognize that the United States Congress, by enacting 4

U.S.C. 112, has authorized and encouraged compacts for

cooperative efforts and mutual assistance in the prevention of

crime.

(b) It is the purpose of this compact and the Interstate

Commission created under this compact, through means of joint and

cooperative action among the compacting states: To provide the

framework for the promotion of public safety and protect the

rights of victims through the control and regulation of the

interstate movement of offenders in the community; to provide for

the effective tracking, supervision and rehabilitation of these

offenders by the sending and receiving states; and to equitably

distribute the costs, benefits and obligations of the compact

among the compacting states.

(c) In addition, this compact is intended to: Create an

Interstate Commission that will establish uniform procedures to

manage the movement between states of offenders placed under

community supervision and released to the community under the

jurisdiction of courts, paroling authorities or corrections or

other criminal justice agencies that will promulgate rules to

achieve the purpose of this compact; ensure an opportunity for

input and timely notice to victims and to jurisdictions where

offenders are authorized to travel or to relocate across state

lines; establish a system of uniform data collection, access to

information on active cases by authorized criminal justice

officials and regular reporting of compact activities to the

heads of State Councils, the state executive, judicial and

legislative branches and the criminal justice administrators;

monitor compliance with rules governing interstate movement of

offenders and initiate interventions to address and correct

noncompliance; and coordinate training and education on the

regulation of interstate movement of offenders for officials

involved in such activity.

(d) The compacting states recognize that there is no right of

any offender to live in another state and that duly accredited

officers of a sending state may at all times enter a receiving

state and there apprehend and retake any offender under

supervision, subject to the provisions of this compact and the

bylaws and rules promulgated under this compact. It is the policy

of the compacting states that the activities conducted by the

Interstate Commission are intended to formulate public policy and

are therefore public business.

ARTICLE II. DEFINITIONS

As used in this compact, unless the context clearly requires a

different construction:

(a) "Adult" means a person who is 18 years of age or older or a

person under 18 years of age who is legally classified, either by

statute or court order, as an adult.

(b) "Bylaws" means those bylaws established by the Interstate

Commission for its governance or for directing or controlling the

Interstate Commission's actions or conduct.

(c) "Compact Administrator" means the individual in each

compacting state appointed pursuant to the terms of this compact

responsible for the administration and management of the state's

supervision and transfer of offenders subject to the terms of

this compact, the rules adopted by the Interstate Commission and

policies adopted by the State Council under this compact.

(d) "Compacting state" means any state which has enacted the

enabling legislation for this compact.

(e) "Commissioner" means the voting representative of each

compacting state appointed pursuant to Article III of this

compact.

(f) "Interstate Commission" means the Interstate Commission for

Adult Offender Supervision created by Article III of this

compact.

(g) "Member" means the commissioner of a compacting state or the

commissioner's designee, who shall be an individual officially

connected with the commissioner.

(h) "Noncompacting state" means any state that has not enacted

the enabling legislation for this compact.

(i) "Offender" means an adult placed under or subject to

supervision as the result of the commission of a criminal offense

and released to the community under the jurisdiction of courts,

paroling authorities or corrections or other criminal justice

agencies.

(j) "Person" means any individual, corporation, business

enterprise or other legal entity, either public or private.

(k) "Rules" means acts of the Interstate Commission, duly

promulgated pursuant to Article VII of this compact and

substantially affecting interested parties in addition to the

Interstate Commission, that have the force and effect of law in

the compacting states.

(l) "State" means a state of the United States, the District of

Columbia or any territorial possession of the United States.

(m) "State Council" means the resident members of the State

Council for Interstate Adult Offender Supervision created by each

state under this compact.

ARTICLE III. THE INTERSTATE COMMISSION FOR ADULT OFFENDER

SUPERVISION

(a) The compacting states hereby create the Interstate

Commission for Adult Offender Supervision. The Interstate

Commission shall be a body corporate and joint agency of the

compacting states. The Interstate Commission shall have all the

responsibilities, powers and duties set forth in this compact,

including the power to sue and be sued and such additional powers

as may be conferred upon it by subsequent action of the

respective legislatures of the compacting states in accordance

with the terms of this compact.

(b) The Interstate Commission shall consist of commissioners

selected and appointed by each state. In addition to the

commissioners who are the voting representatives of each state,

the Interstate Commission shall include individuals who are not

commissioners but who are members of interested organizations.

Such noncommissioner members must include a member of the

national organizations of governors, legislators, state chief

justices, attorneys general and crime victims. All

noncommissioner members of the Interstate Commission shall be

nonvoting members. The Interstate Commission may provide in its

bylaws for such additional nonvoting members as it deems

necessary.

(c) Each compacting state represented at any meeting of the

Interstate Commission is entitled to one vote. A majority of the

compacting states shall constitute a quorum for the transaction

of business, unless a larger quorum is required by the bylaws of

the Interstate Commission.

(d) The Interstate Commission shall meet at least once each

calendar year. The chairperson may call additional meetings and,

upon the request of 27 or more compacting states, shall call

additional meetings. Public notice shall be given of all meetings

and meetings shall be open to the public, except as provided in

Article VII of this compact.

(e) The Interstate Commission shall establish an executive

committee that shall include commission officers, members and

others as shall be determined by the bylaws. The executive

committee shall have the power to act on behalf of the Interstate

Commission during periods when the Interstate Commission is not

in session, with the exception of rulemaking or amendment to the

compact. The executive committee oversees the day-to-day

activities managed by the executive director and Interstate

Commission staff, administers enforcement and compliance with the

provisions of the compact, its bylaws and rules and as directed

by the Interstate Commission and performs other duties as

directed by the Interstate Commission or as set forth in the

bylaws and rules.

ARTICLE IV. POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

(a) To adopt a seal and suitable bylaws governing the management

and operation of the Interstate Commission.

(b) To promulgate rules which shall have the force and effect of

statutory law and shall be binding in the compacting states to

the extent and in the manner provided in this compact.

(c) To oversee, supervise and coordinate the interstate movement

of offenders subject to the terms of this compact and any bylaws

adopted and rules promulgated by the Interstate Commission.

(d) To enforce compliance with the compact and the rules and

bylaws of the Interstate Commission, using all necessary and

proper means, including, but not limited to, the use of judicial

process.

(e) To establish and maintain offices.

(f) To purchase and maintain insurance and bonds.

(g) To borrow, accept or contract for the services of personnel,

including, but not limited to, members and their staffs.

(h) To establish and appoint committees and hire staff that it

deems necessary to carry out its functions, including, but not

limited to, an executive committee as required by Article III of

this compact, which shall have the power to act on behalf of the

Interstate Commission in carrying out its powers and duties under

this compact.

(i) To elect or appoint officers, attorneys, employees, agents

or consultants, and to fix their compensation, define their

duties and determine their qualifications, and to establish the

Interstate Commission's personnel policies and programs relating

to, among other things, conflicts of interest, rates of

compensation and qualifications of personnel.

(j) To accept any and all donations and grants of money,

equipment, supplies, materials and services, and to receive,

utilize and dispose of same.

(k) To lease, purchase, accept contributions or donations of any

property, or otherwise to own, hold, improve or use any property,

whether real, personal or mixed.

(l) To sell, convey, mortgage, pledge, lease, exchange, abandon

or otherwise dispose of any property, whether real, personal or

mixed.

(m) To establish a budget and make expenditures and levy dues as

provided in Article IX of this compact.

(n) To sue and be sued.

(o) To provide for dispute resolution among compacting states.

(p) To perform such functions as may be necessary or appropriate

to achieve the purposes of this compact.

(q) To report annually to the legislatures, governors, judiciary

and State Councils of the compacting states concerning the

activities of the Interstate Commission during the preceding

year. Such reports shall also include any recommendations that

may have been adopted by the Interstate Commission.

(r) To coordinate education, training and public awareness

regarding the interstate movement of offenders for officials

involved in such activity.

(s) To establish uniform standards for the reporting, collecting

and exchanging of data.

ARTICLE V. ORGANIZATION AND OPERATION OF THE INTERSTATE

COMMISSION

(a) The Interstate Commission shall, by a majority of the

members, within 12 months of the first Interstate Commission

meeting, adopt bylaws to govern its conduct as may be necessary

or appropriate to carry out the purposes of the compact,

including, but not limited to:

(1) Establishing the fiscal year of the Interstate Commission.

(2) Establishing an Executive Committee and such other

committees as may be necessary.

(3) Providing reasonable standards and procedures:

(i) For the establishment of committees; and

(ii) Governing any general or specific delegation of any

authority or function of the Interstate Commission.

(4) Providing reasonable procedures for calling and conducting

meetings of the Interstate Commission, and ensuring reasonable

notice of each meeting.

(5) Establishing the titles and responsibilities of the officers

of the Interstate Commission.

(6) Providing reasonable standards and procedures for the

establishment of the personnel policies and programs of the

Interstate Commission. Notwithstanding any civil service laws or

other similar laws of any compacting state, the bylaws shall

exclusively govern the personnel policies and programs of the

Interstate Commission.

(7) Providing a mechanism for winding up the operations of the

Interstate Commission and the equitable return of any surplus

funds that may exist upon the termination of the compact after

the payment or reserving of all of the Interstate Commission's

debts and obligations.

(8) Providing transition rules for start-up administration of

the compact.

(9) Establishing standards and procedures for compliance and

technical assistance in carrying out the compact.

(b)(1) The Interstate Commission shall, by a majority of the

members, elect from among its members a chairperson and a vice

chairperson, each of whom shall have such authorities and duties

as may be specified in the bylaws. The chairperson, or in the

chairperson's absence or disability, the vice chairperson, shall

preside at all meetings of the Interstate Commission. The

officers so elected shall serve without compensation or

remuneration from the Interstate Commission, provided that,

subject to the availability of budgeted funds, the officers shall

be reimbursed for any actual and necessary costs and expenses

incurred by them in the performance of their duties and

responsibilities as officers of the Interstate Commission.

(2) The Interstate Commission shall, through its executive

committee, appoint or retain an executive director for such

period, upon such terms and conditions and for such compensation

as the Interstate Commission may deem appropriate. The executive

director shall serve as secretary to the Interstate Commission

and shall hire and supervise other staff as may be authorized by

the Interstate Commission, but shall not be a member of the

Interstate Commission.

(c) The Interstate Commission shall maintain its corporate books

and records in accordance with the bylaws.

(d)(1) The Interstate Commission shall defend the commissioner of

a compacting state, the commissioner's representatives or

employees or the Interstate Commission's representatives or

employees in any civil action seeking to impose liability arising

out of any actual or alleged act, error or omission that occurred

within the scope of Interstate Commission employment, duties or

responsibilities, or that the defendant had a reasonable basis

for believing occurred within the scope of Interstate Commission

employment, duties or responsibilities, provided that the actual

or alleged act, error or omission did not result from intentional

wrongdoing on the part of such person.

(2) The Interstate Commission shall indemnify and hold the

commissioner of a compacting state, the appointed representatives

or employees, or the Interstate Commission's representatives or

employees, harmless in the amount of any settlement or judgment

obtained against such persons arising out of any actual or

alleged act, error or omission that occurred within the scope of

Interstate Commission employment, duties or responsibilities, or

that such persons had a reasonable basis for believing occurred

within the scope of Interstate Commission employment, duties or

responsibilities, provided that the actual or alleged act, error

or omission did not result from intentional wrongdoing on the

part of such persons.

ARTICLE VI. ACTIVITIES OF THE INTERSTATE COMMISSION

(a) The Interstate Commission shall meet and take such actions

as are consistent with the provisions of this compact.

(b) Except as otherwise provided in this compact and unless a

greater percentage is required under the bylaws, in order to

constitute an act of the Interstate Commission, such act shall

have been taken at a meeting of the Interstate Commission and

shall have received an affirmative vote of a majority of the

members present.

(c) Each member of the Interstate Commission shall have the

right and power to cast a vote to which that compacting state is

entitled and to participate in the business and affairs of the

Interstate Commission. A member shall vote in person on behalf of

the compacting state and shall not delegate a vote to another

compacting state. However, a member may designate another

individual, in the absence of the member, to cast a vote on

behalf of the member at a specified meeting. The bylaws may

provide for members' participation in meetings by telephone or

other means of telecommunication or electronic communication. Any

voting conducted by telephone or other means of telecommunication

or electronic communication shall be subject to the same quorum

requirements of meetings where members are present in person.

(d) The Interstate Commission shall meet at least once during

each calendar year. The chairperson of the Interstate Commission

may call additional meetings at any time and, upon the request of

a majority of the members, shall call additional meetings.

(e) The Interstate Commission's bylaws shall establish

conditions and procedures under which the Interstate Commission

shall make its information and official records available to the

public for inspection or copying. The Interstate Commission may

exempt from disclosure any information or official records to the

extent the information or records would adversely affect personal

privacy rights or proprietary interests. In promulgating such

rules, the Interstate Commission may make available to law

enforcement agencies records and information otherwise exempt

from disclosure, and may enter into agreements with law

enforcement agencies to receive or exchange information or

records subject to nondisclosure and confidentiality provisions.

(f) Public notice shall be given of all meetings, and all

meetings shall be open to the public, except as set forth in the

rules or as otherwise provided in the compact. The Interstate

Commission shall promulgate rules consistent with the principles

contained in the Government in the Sunshine Act, 5 U.S.C. 552, as

amended. The Interstate Commission and any of its committees may

close a meeting to the public when the Interstate Commission

determines by two-thirds vote that an open meeting would be

likely to:

(1) Relate solely to the Interstate Commission's internal

personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by

statute;

(3) Disclose trade secrets or commercial or financial

information that is privileged or confidential;

(4) Involve accusing any person of a crime or formally censuring

any person;

(5) Disclose information of a personal nature when such

disclosure would constitute a clearly unwarranted invasion of

personal privacy;

(6) Disclose investigatory records compiled for law enforcement

purposes;

(7) Disclose information contained in or related to examination,

operating or condition reports prepared by, or on behalf of or

for the use of, the Interstate Commission with respect to a

regulated entity for the purpose of regulation or supervision of

such entity;

(8) Disclose information when such premature disclosure would

significantly endanger the life of a person or the stability of a

regulated entity; or

(9) Specifically relate to the Interstate Commission's issuance

of a subpoena or its participation in a civil action or

proceeding.

(g) For every meeting closed pursuant to Subsection (f) of this

Article, the Interstate Commission's chief legal officer shall

publicly certify that, in the officer's opinion, the meeting may

be closed to the public and shall make reference to each relevant

provision authorizing closure of the meeting. The Interstate

Commission shall keep minutes that fully and clearly describe all

matters discussed in any meeting and shall provide a full and

accurate summary of any action taken, and the reasons therefor,

including a description of each of the views expressed on any

item and the record of any roll call vote (reflected in the vote

of each member on the question). All documents considered in

connection with any action shall be identified in such minutes.

(h) The Interstate Commission shall collect standardized data

concerning the interstate movement of offenders as directed

through its bylaws and rules that specify the data to be

collected, the means of collection and data exchange and

reporting requirements.

ARTICLE VII. RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

(a) The Interstate Commission shall promulgate rules in order to

effectively and efficiently achieve the purposes of the compact,

including transition rules governing administration of the

compact during the period in which it is being considered and

enacted by the states.

(b) Rulemaking shall occur pursuant to the criteria set forth in

this Article and the bylaws and rules adopted pursuant thereto.

Such rulemaking shall substantially conform to the principles of

the federal Administrative Procedure Act, 5 U.S.C. 551 et seq.,

and the Federal Advisory Committee Act, 5 U.S.C. Appendix 2,

section 1 et seq., as amended. All rules and amendments shall

become binding as of the date specified in each rule or

amendment.

(c) If a majority of the legislatures of the compacting states

rejects a rule, by enactment of a statute or resolution in the

same manner used to adopt the compact, then such rule shall have

no further force and effect in any compacting state.

(d) When promulgating a rule, the Interstate Commission shall:

(1) Publish the proposed rule, stating with particularity the

text of the rule that is proposed and the reason for the proposed

rule;

(2) Allow persons to submit written data, facts, opinions and

arguments, which information shall be publicly available;

(3) Provide an opportunity for an informal hearing; and

(4) Promulgate a final rule and its effective date, if

appropriate, based on the rulemaking record. Not later than 60

days after a rule is promulgated, any interested person may file

a petition in the United States District Court for the District

of Columbia or in the federal district court where the Interstate

Commission's principal office is located for judicial review of

the rule. If the court finds that the Interstate Commission's

action is not supported by substantial evidence in the rulemaking

record, the court shall hold the rule unlawful and set it aside.

For purposes of this subsection, evidence is substantial if it

would be considered substantial evidence under the federal

Administrative Procedure Act, 5 U.S.C. 551 et seq., and the

Federal Advisory Committee Act, 5 U.S.C. Appendix 2, section 1 et

seq., as amended.

(e) Rules related to the following subjects must be addressed

within 12 months after the first meeting of the Interstate

Commission:

(1) Notice to victims and opportunity to be heard;

(2) Offender registration and compliance;

(3) Violations and returns;

(4) Transfer procedures and forms;

(5) Eligibility for transfer;

(6) Collection of restitution and fees from offenders;

(7) Data collection and reporting;

(8) The level of supervision to be provided by the receiving

state;

(9) Transition rules governing the operation of the compact and

the Interstate Commission during all or part of the period

between the effective date of the compact and the date on which

the last eligible state adopts the compact; and

(10) Mediation, arbitration and dispute resolution.

(f) The existing rules governing the operation of the previous

compact superseded by this compact shall be null and void 12

months after the first meeting of the Interstate Commission

created under this compact.

(g) Upon determination by the Interstate Commission that an

emergency exists, the Interstate Commission may promulgate an

emergency rule which shall become effective immediately upon

adoption, provided that the usual rulemaking procedures provided

in this Article shall be retroactively applied to said rule as

soon as reasonably possible, but no later than 90 days after the

effective date of the rule.

ARTICLE VIII. OVERSIGHT, ENFORCEMENT AND DISPUTE RESOLUTION BY

THE INTERSTATE COMMISSION

(a)(1) The Interstate Commission shall oversee the Interstate

movement of adult offenders in the compacting states and shall

monitor such activities being administered in noncompacting

states that may significantly affect compacting states.

(2) The courts and executive agencies in each compacting state

shall enforce this compact and shall take all actions necessary

and appropriate to effectuate the compact's purposes and intent.

In any judicial or administrative proceeding in a compacting

state pertaining to the subject matter of this compact that may

affect the powers, responsibilities or actions of the Interstate

Commission, the Interstate Commission shall be entitled to

receive all service of process in any such proceeding and shall

have standing to intervene in the proceeding for all purposes.

(b)(1) The compacting states shall report to the Interstate

Commission on issues or activities of concern to them and

cooperate with and support the Interstate Commission in the

discharge of its duties and responsibilities.

(2) The Interstate Commission shall attempt to resolve any

disputes or other issues that are subject to the compact and that

may arise among compacting states and noncompacting states. The

Interstate Commission shall enact a bylaw or promulgate a rule

providing for both mediation and binding dispute resolution for

disputes among the compacting states.

(c) The Interstate Commission, in the reasonable exercise of its

discretion, shall enforce the provisions of this compact using

any or all means set forth in Article XI (b) of this compact.

ARTICLE IX. FINANCE

(a) The Interstate Commission shall pay or provide for the

payment of the reasonable expenses of its establishment,

organization and ongoing activities.

(b) The Interstate Commission shall levy on and collect an

annual assessment from each compacting state to cover the cost of

the internal operations and activities of the Interstate

Commission and its staff, which must be in a total amount

sufficient to cover the Interstate Commission's annual budget as

approved each year. The aggregate annual assessment amount shall

be allocated based upon a formula to be determined by the

Interstate Commission, taking into consideration the population

of the state and the volume of interstate movement of offenders

in each compacting state. The Interstate Commission shall

promulgate a rule binding upon all compacting states that governs

said assessment.

(c) The Interstate Commission shall not incur any obligations of

any kind prior to securing the funds adequate to meet the same,

nor shall the Interstate Commission pledge the credit of any of

the compacting states, except by and with the authority of the

compacting state.

(d) The Interstate Commission shall keep accurate accounts of

all receipts and disbursements. The receipts and disbursements of

the Interstate Commission shall be subject to the audit and

accounting procedures established under its bylaws. However, all

receipts and disbursements of funds handled by the Interstate

Commission shall be audited yearly by a certified or licensed

public accountant and the report of the audit shall be included

in and become part of the annual report of the Interstate

Commission.

ARTICLE X. COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

(a) Any state, as defined in Article II of this compact, is

eligible to become a compacting state.

(b) The compact shall become effective and binding upon

legislative enactment of the compact into law by no fewer than 35

of the states. The initial effective date shall be the later of

July 1, 2001, or upon enactment into law by the 35th

jurisdiction. Thereafter, the compact shall become effective and

binding, as to any other compacting state, upon enactment of the

compact into law by that state. The governors of noncompacting

states or their designees may be invited to participate in

Interstate Commission activities on a non-voting basis prior to

adoption of the compact by all states.

(c) Amendments to the compact may be proposed by the Interstate

Commission for enactment by the compacting states. No amendment

shall become effective and binding upon the Interstate Commission

and the compacting states unless and until it is enacted into law

by unanimous consent of the compacting states.

ARTICLE XI. WITHDRAWAL, DEFAULT, TERMINATION AND JUDICIAL

ENFORCEMENT

(a)(1) Once effective, the compact shall continue in force and

remain binding upon each and every compacting state, provided

that a compacting state may withdraw from the compact by

specifically repealing the statute that enacted the compact into

law.

(2) The effective date of withdrawal is the effective date of

the repeal of the statute that enacted the compact into law.

(3) The withdrawing state shall immediately notify the

chairperson of the Interstate Commission in writing upon the

introduction of legislation repealing this compact in the

withdrawing state. The Interstate Commission shall notify the

other compacting states of the withdrawing state's intent to

withdraw within 60 days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments,

obligations and liabilities incurred through the effective date

of withdrawal, including any obligations, the performance of

which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of any compacting state

shall occur upon the withdrawing state reenacting the compact or

upon such later date as determined by the Interstate Commission.

(b)(1) If the Interstate Commission determines that any

compacting state has at any time defaulted in the performance of

any of its obligations or responsibilities under this compact or

the bylaws or rules of the Interstate Commission, the Interstate

Commission may impose any or all of the following penalties:

(i) Fines, fees and costs in such amounts as are deemed to be

reasonable as fixed by the Interstate Commission;

(ii) Remedial training and technical assistance as directed by

the Interstate Commission;

(iii) Suspension and termination of membership in the compact.

Suspension shall be imposed only after all other reasonable means

of securing compliance under the bylaws and rules have been

exhausted. Immediate notice of suspension shall be given by the

Interstate Commission to the governor, the chief justice or chief

judicial officer of the defaulting state; the majority and

minority leaders of the defaulting state's legislature, and the

state council.

(2) The grounds for default include, but are not limited to,

failure of a compacting state to perform obligations or

responsibilities imposed upon it by this compact or the

Interstate Commission bylaws or rules. The Interstate Commission

shall immediately notify the defaulting state in writing of the

penalty imposed by the Interstate Commission on the defaulting

state pending a cure of the default. The Interstate Commission

shall stipulate the conditions and the time period within which

the defaulting state must cure its default. If the defaulting

state fails to cure the default within the time period specified

by the Interstate Commission, in addition to any other penalties

imposed, the defaulting state may be terminated from the compact

upon an affirmative vote of a majority of the compacting states

and all rights, privileges and benefits conferred by this compact

shall be terminated from the effective date of suspension. Within

60 days of the effective date of termination of a defaulting

state, the Interstate Commission shall notify the governor, the

chief justice or chief judicial officer of the defaulting state,

the majority and minority leaders of the defaulting state's

legislature and the State Council of such termination.

(3) The defaulting state is responsible for all assessments,

obligations and liabilities incurred through the effective date

of termination, including any obligations, the performance of

which extend beyond the effective date of termination.

(4) The Interstate Commission shall not bear any costs relating

to the defaulting state unless otherwise mutually agreed upon

between the Interstate Commission and the defaulting state.

Reinstatement following termination of any compacting state

requires both a reenactment of the compact by the defaulting

state and the approval of the Interstate Commission pursuant to

the rules.

(c) The Interstate Commission may, by majority vote of the

members, initiate legal action in the United States District

Court for the District of Columbia or, at the discretion of the

Interstate Commission, in the federal district court where the

Interstate Commission has its principal office to enforce

compliance with the provisions of the compact, its rules or

bylaws against any compacting state in default. In the event

judicial enforcement is necessary, the prevailing party shall be

awarded all costs of such litigation, including reasonable

attorney fees.

(d)(1) The compact dissolves effective upon the date of the

withdrawal or default of the compacting state that reduces

membership in the compact to one compacting state.

(2) Upon the dissolution of this compact, the compact becomes

null and void and shall be of no further force or effect, and the

business and affairs of the Interstate Commission shall be wound

up and any surplus funds shall be distributed in accordance with

the bylaws.

ARTICLE XII. SEVERABILITY AND CONSTRUCTION

(a) The provisions of this compact shall be severable, and if

any phrase, clause, sentence or provision is deemed

unenforceable, the remaining provisions of the compact shall be

enforceable.

(b) The provisions of this compact shall be liberally construed

to effectuate its purposes.

ARTICLE XIII. BINDING EFFECT OF COMPACT AND OTHER LAWS

(a)(1) Nothing in this compact prevents the enforcement of any

other law of a compacting state that is not inconsistent with

this compact.

(2) All agreements between the Interstate Commission and the

compacting states are binding in accordance with their terms.

(3) Upon the request of a party to a conflict over meaning or

interpretation of Interstate Commission actions, and upon a

majority vote of the compacting states, the Interstate Commission

may issue advisory opinions regarding such meaning or

interpretation.

(4) In the event any provision of this compact exceeds the

constitutional limits imposed on the legislature of any

compacting state, the obligations, duties, powers or jurisdiction

sought to be conferred by such provision upon the Interstate

Commission shall be ineffective and such obligations, duties,

powers or jurisdiction shall remain in the compacting state and

shall be exercised by the agency thereof to which such

obligations, duties, powers or jurisdiction are delegated by law

in effect at the time this compact becomes effective.

Added by Acts 2001, 77th Leg., ch. 543, Sec. 1, eff. June 11,

2001.



CHAPTER 511. COMMISSION ON JAIL STANDARDS

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE G. CORRECTIONS

CHAPTER 511. COMMISSION ON JAIL STANDARDS

Sec. 511.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Commission on Jail Standards.

(2) "Correctional facility" means a facility operated by a

county, a municipality, or a private vendor for the confinement

of a person arrested for, charged with, or convicted of a

criminal offense.

(3) "County jail" means a facility operated by or for a county

for the confinement of persons accused or convicted of an

offense.

(4) "Executive director" means the executive director of the

commission.

(5) "Federal prisoner" means a person arrested for, charged

with, or convicted of a violation of a federal law.

(6) "Inmate" means a person arrested for, charged with, or

convicted of a criminal offense of this state or another state of

the United States and confined in a county jail, a municipal

jail, or a correctional facility operated by a county, a

municipality, or a private vendor.

(7) "Prisoner" means a person confined in a county jail.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 259, Sec. 1, eff.

Sept. 1, 1997.

Sec. 511.002. COMMISSION. The Commission on Jail Standards is

an agency of the state.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989.

Sec. 511.003. SUNSET PROVISION. The Commission on Jail

Standards is subject to Chapter 325 (Texas Sunset Act). Unless

continued in existence as provided by that chapter, the

commission is abolished and this chapter expires September 1,

2021.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 740, Sec. 1, eff.

Sept. 1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 3.03,

eff. Nov. 12, 1991; Acts 1997, 75th Leg., ch. 259, Sec. 2, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1215, Sec. 1, eff. September 1, 2009.

Sec. 511.004. MEMBERSHIP; TERMS; VACANCIES. (a) The commission

consists of nine members appointed by the governor with the

advice and consent of the senate. One member must be a sheriff of

a county with a population of more than 35,000, one must be a

sheriff of a county with a population of 35,000 or less, one must

be a county judge, one must be a county commissioner, one must be

a practitioner of medicine licensed by the Texas State Board of

Medical Examiners, and the other four must be representatives of

the general public. At least one of the four citizen members must

be from a county with a population of 35,000 or less.

(b) The sheriffs, county judge, and county commissioner

appointed to the commission shall perform the duties of a member

in addition to their other duties.

(c) Members serve for terms of six years with the terms of

one-third of the members expiring on January 31 of each

odd-numbered year.

(d) If a sheriff, county judge, or county commissioner member of

the commission ceases to be sheriff, county judge, or county

commissioner, the person's position on the commission becomes

vacant.

(e) A person appointed to fill a vacancy must have the same

qualifications for appointment as the member who vacated the

position.

(f) Appointments to the commission shall be made without regard

to the race, color, disability, sex, religion, age, or national

origin of the appointees.

(g) A person is not eligible for appointment as a public member

of the commission if the person or the person's spouse:

(1) is registered, certified, or licensed by a regulatory agency

in the field of law enforcement;

(2) is employed by or participates in the management of a

business entity, county jail, or other organization regulated by

the commission or receiving funds from the commission;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by the commission or receiving funds from the

commission; or

(4) uses or receives a substantial amount of tangible goods,

services, or funds from the commission, other than compensation

or reimbursement authorized by law for commission membership,

attendance, or expenses.

(h) A person who is appointed to and qualifies for office as a

member of the commission may not vote, deliberate, or be counted

as a member in attendance at a meeting of the commission until

the person completes a training program that complies with

Subsection (i).

(i) The training program required by Subsection (h) must provide

information to the person regarding:

(1) this chapter;

(2) the programs, functions, rules, and budget of the

commission;

(3) the results of the most recent formal audit of the

commission;

(4) the requirements of laws relating to open meetings, public

information, administrative procedure, and conflicts of interest;

and

(5) any applicable ethics policies adopted by the commission or

the Texas Ethics Commission.

(j) A person appointed to the commission is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

required by Subsection (h) regardless of whether attendance at

the program occurs before or after the person qualifies for

office.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 740, Sec. 2, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 259, Sec. 3, eff. Sept.

1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1215, Sec. 2, eff. September 1, 2009.

Sec. 511.0041. REMOVAL OF COMMISSION MEMBERS. (a) It is a

ground for removal from the commission if a member:

(1) does not have at the time of taking office the

qualifications required by Section 511.004;

(2) does not maintain during service on the commission the

qualifications required by Section 511.004;

(3) is ineligible for membership under Section 511.004(g) or

511.0042;

(4) cannot discharge the member's duties for a substantial part

of the term for which the member is appointed because of illness

or disability; or

(5) is absent from more than half of the regularly scheduled

commission meetings that the member is eligible to attend during

a calendar year without an excuse approved by a majority vote of

the commission.

(b) The validity of an action of the commission is not affected

by the fact that it is taken when a ground for removal of a

commission member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the commission of the ground. The

presiding officer shall then notify the governor and the attorney

general that a potential ground for removal exists. If the

potential ground for removal involves the presiding officer, the

executive director shall notify the next highest ranking officer

of the commission, who shall notify the governor and the attorney

general that a potential ground for removal exists.

Added by Acts 1991, 72nd Leg., ch. 740, Sec. 3, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 259, Sec. 4, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1215, Sec. 3, eff. September 1, 2009.

Sec. 511.0042. CONFLICT OF INTEREST. (a) A person may not be a

member of the commission and may not be a commission employee

employed in a "bona fide executive, administrative, or

professional capacity," as that phrase is used for purposes of

establishing an exemption to the overtime provisions of the

federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201

et seq.), if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of county corrections; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of county

corrections.

(b) In this section, "Texas trade association" means a

cooperative and voluntarily joined statewide association of

business or professional competitors in this state designed to

assist its members and its industry or profession in dealing with

mutual business or professional problems and in promoting their

common interest.

(c) A person may not be a member of the commission or act as the

general counsel to the commission if the person is required to

register as a lobbyist under Chapter 305 because of the person's

activities for compensation on behalf of a profession related to

the operation of the commission.

Added by Acts 1991, 72nd Leg., ch. 740, Sec. 4, eff. Sept. 1,

1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1215, Sec. 4, eff. September 1, 2009.

Sec. 511.005. PRESIDING OFFICER; ASSISTANT PRESIDING OFFICER.

(a) The governor shall designate one member of the commission as

the presiding officer of the commission to serve in that capacity

at the pleasure of the governor.

(b) The commission biennially shall elect from the membership an

assistant presiding officer. The assistant presiding officer

serves in that capacity for a period of two years expiring

February 1 of each odd-numbered year.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 740, Sec. 5, eff.

Sept. 1, 1991.

Sec. 511.006. MEETINGS; RULES. (a) The commission shall hold a

regular meeting each calendar quarter and may hold special

meetings at the call of the presiding officer or on the written

request of three members. If the presiding officer is absent, the

assistant presiding officer shall preside at a meeting.

(b) The commission shall adopt, amend, and rescind rules for the

conduct of its proceedings.

(c) The commission shall develop and implement policies that

provide the public with a reasonable opportunity to appear before

the commission and to speak on any issue under the jurisdiction

of the commission.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 740, Sec. 6, eff.

Sept. 1, 1991.

Sec. 511.0061. USE OF TECHNOLOGY. The commission shall

implement a policy requiring the commission to use appropriate

technological solutions to improve the commission's ability to

perform its functions. The policy must ensure that the public is

able to interact with the commission on the Internet.

Added by Acts 2009, 81st Leg., R.S., Ch.

1215, Sec. 5, eff. September 1, 2009.

Sec. 511.007. COMPENSATION; REIMBURSEMENT. A member of the

commission is not entitled to compensation but is entitled to

reimbursement for actual and necessary expenses incurred in

performing official duties.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989.

Sec. 511.0071. COMPLAINTS AND ACCESS. (a) The commission shall

prepare information of public interest describing the functions

of the commission and the commission's procedures by which

complaints regarding the commission and complaints regarding

jails under the commission's jurisdiction are filed with and

resolved by the commission. The commission shall make the

information available:

(1) to the public, inmates, county officials, and appropriate

state agencies; and

(2) on any publicly accessible Internet website maintained by

the commission.

(a-1) The commission shall adopt rules and procedures regarding

the receipt, investigation, resolution, and disclosure to the

public of complaints regarding the commission and complaints

regarding jails under the commission's jurisdiction that are

filed with the commission. The commission shall:

(1) prescribe a form or forms on which written complaints

regarding the commission and complaints regarding jails under the

commission's jurisdiction may be filed with the commission;

(2) keep an information file in accordance with Subsection (f)

regarding each complaint filed with the commission regarding the

commission or a jail under the commission's jurisdiction;

(3) develop procedures for prioritizing complaints filed with

the commission and a reasonable time frame for responding to

those complaints;

(4) maintain a system for promptly and efficiently acting on

complaints filed with the commission;

(5) develop a procedure for tracking and analyzing all

complaints filed with the commission, according to criteria that

must include:

(A) the reason for or origin of complaints;

(B) the average number of days that elapse between the date on

which complaints are filed, the date on which the commission

first investigates or otherwise responds to complaints, and the

date on which complaints are resolved;

(C) the outcome of investigations or the resolution of

complaints, including dismissals and commission actions resulting

from complaints;

(D) the number of pending complaints at the close of each fiscal

year; and

(E) a list of complaint topics that the commission does not have

jurisdiction to investigate or resolve; and

(6) regularly prepare and distribute to members of the

commission a report containing a summary of the information

compiled under Subdivision (5).

(b) The commission shall prepare and maintain a written plan

that describes how a person who does not speak English or who has

a physical, mental, or developmental disability can be provided

reasonable access to the commission programs.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1215, Sec. 13,

eff. September 1, 2009.

(d) The commission shall adopt rules and procedures regarding

the referral of a complaint filed with the commission from or

related to a prisoner to the appropriate local agency for

investigation and resolution. The commission may perform a

special inspection of a facility named in the complaint to

determine compliance with commission requirements.

(e) If a written complaint is filed with the commission that the

commission has authority to resolve, the commission at least

quarterly and until final disposition of the complaint shall

notify the parties to the complaint of the status of the

complaint, unless the notice would jeopardize an undercover

investigation. This subsection does not apply to a complaint

referred to a local agency under Subsection (d).

(f) The commission shall collect and maintain information about

each complaint received by the commission regarding the

commission or a jail under the commission's jurisdiction,

including:

(1) the date the complaint is received;

(2) the name of the complainant;

(3) the subject matter of the complaint;

(4) a record of all persons contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) for a complaint for which the agency took no action, an

explanation of the reason the complaint was closed without

action.

Added by Acts 1991, 72nd Leg., ch. 740, Sec. 7, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 259, Sec. 5, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1215, Sec. 6, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1215, Sec. 13, eff. September 1, 2009.

Sec. 511.008. DIRECTOR; STAFF. (a) The commission shall employ

an executive director who is the chief executive officer of the

commission and who serves at the will of the commission. The

executive director is subject to the policy direction of the

commission.

(b) The executive director may employ personnel as necessary to

enforce and administer this chapter.

(c) The executive director and employees are entitled to

compensation and expenses as provided by legislative

appropriation.

(d) The commission shall provide to its members and employees,

as often as necessary, information regarding their qualifications

for office or employment under this chapter and their

responsibilities under applicable laws relating to standards of

conduct for state officers or employees.

(e) The commission shall develop and implement policies that

clearly separate the policymaking responsibilities of the

commission and the management responsibilities of the executive

director and the staff of the commission.

(f) The executive director or the executive director's designee

shall develop an intraagency career ladder program. The program

shall require intraagency postings of all nonentry level

positions concurrently with any public posting.

(g) The executive director or the executive director's designee

shall develop a system of annual performance evaluations. All

merit pay for commission employees must be based on the system

established under this subsection.

(h) The executive director or the executive director's designee

shall prepare and maintain a written policy statement to assure

implementation of a program of equal employment opportunity under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel, that are in compliance with Chapter 21,

Labor Code;

(2) a comprehensive analysis of the commission work force that

meets federal and state laws, rules, regulations, and

instructions directly adopted under those laws, rules, or

regulations;

(3) procedures by which a determination can be made about the

extent of underuse in the commission work force of all persons

for whom federal or state laws, rules, regulations, and

instructions directly adopted under those laws, rules, or

regulations encourage a more equitable balance; and

(4) reasonable methods to appropriately address those areas of

underuse.

(i) A policy statement prepared under Subsection (h) must cover

an annual period, be updated at least annually and reviewed by

the Commission on Human Rights for compliance with Subsection

(h)(1), and be filed with the governor's office.

(j) The governor's office shall deliver a biennial report to the

legislature based on the information received under Subsection

(i). The report may be made separately or as a part of other

biennial reports made to the legislature.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 740, Sec. 8, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 259, Sec. 6, eff. Sept.

1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1215, Sec. 7, eff. September 1, 2009.

Sec. 511.0085. RISK FACTORS; RISK ASSESSMENT PLAN. (a) The

commission shall develop a comprehensive set of risk factors to

use in assessing the overall risk level of each jail under the

commission's jurisdiction. The set of risk factors must include:

(1) a history of the jail's compliance with state law and

commission rules, standards, and procedures;

(2) the population of the jail;

(3) the number and nature of complaints regarding the jail,

including complaints regarding a violation of any required ratio

of correctional officers to inmates;

(4) problems with the jail's internal grievance procedures;

(5) available mental and medical health reports relating to

inmates in the jail, including reports relating to infectious

disease or pregnant inmates;

(6) recent turnover among sheriffs and jail staff;

(7) inmate escapes from the jail;

(8) the number and nature of inmate deaths at the jail,

including the results of the investigations of those deaths; and

(9) whether the jail is in compliance with commission rules,

standards developed by the Texas Correctional Office on Offenders

with Medical or Mental Impairments, and the requirements of

Article 16.22, Code of Criminal Procedure, regarding screening

and assessment protocols for the early identification of and

reports concerning persons with mental illness.

(b) The commission shall use the set of risk factors developed

under Subsection (a) to guide the inspections process for all

jails under the commission's jurisdiction by:

(1) establishing a risk assessment plan to use in assessing the

overall risk level of each jail; and

(2) regularly monitoring the overall risk level of each jail.

Added by Acts 2009, 81st Leg., R.S., Ch.

1215, Sec. 8, eff. September 1, 2009.

Sec. 511.009. GENERAL DUTIES.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

977, Sec. 1

(a) The commission shall:

(1) adopt reasonable rules and procedures establishing minimum

standards for the construction, equipment, maintenance, and

operation of county jails;

(2) adopt reasonable rules and procedures establishing minimum

standards for the custody, care, and treatment of prisoners;

(3) adopt reasonable rules establishing minimum standards for

the number of jail supervisory personnel and for programs and

services to meet the needs of prisoners;

(4) adopt reasonable rules and procedures establishing minimum

requirements for programs of rehabilitation, education, and

recreation in county jails;

(5) revise, amend, or change rules and procedures if necessary;

(6) provide to local government officials consultation on and

technical assistance for county jails;

(7) review and comment on plans for the construction and major

modification or renovation of county jails;

(8) require that the sheriff and commissioners of each county

submit to the commission, on a form prescribed by the commission,

an annual report on the conditions in each county jail within

their jurisdiction, including all information necessary to

determine compliance with state law, commission orders, and the

rules adopted under this chapter;

(9) review the reports submitted under Subdivision (8) and

require commission employees to inspect county jails regularly to

ensure compliance with state law, commission orders, and rules

and procedures adopted under this chapter;

(10) adopt a classification system to assist sheriffs and judges

in determining which defendants are low-risk and consequently

suitable participants in a county jail work release program under

Article 42.034, Code of Criminal Procedure;

(11) adopt rules relating to requirements for segregation of

classes of inmates and to capacities for county jails;

(12) require that the chief jailer of each municipal lockup

submit to the commission, on a form prescribed by the commission,

an annual report of persons under 17 years of age securely

detained in the lockup, including all information necessary to

determine compliance with state law concerning secure confinement

of children in municipal lockups;

(13) at least annually determine whether each county jail is in

compliance with the rules and procedures adopted under this

chapter;

(14) require that the sheriff and commissioners court of each

county submit to the commission, on a form prescribed by the

commission, an annual report of persons under 17 years of age

securely detained in the county jail, including all information

necessary to determine compliance with state law concerning

secure confinement of children in county jails;

(15) schedule announced and unannounced inspections of jails

under its jurisdiction based on the jail's history of compliance

with commission standards and other high-risk factors identified

by the commission; and

(16) adopt reasonable rules and procedures establishing minimum

requirements for county jails to:

(A) determine if a prisoner is pregnant; and

(B) ensure that the jail's health services plan addresses

medical and mental health care, including nutritional

requirements, and any special housing or work assignment needs

for persons who are confined in the jail and are known or

determined to be pregnant.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1215, Sec. 9

(a) The commission shall:

(1) adopt reasonable rules and procedures establishing minimum

standards for the construction, equipment, maintenance, and

operation of county jails;

(2) adopt reasonable rules and procedures establishing minimum

standards for the custody, care, and treatment of prisoners;

(3) adopt reasonable rules establishing minimum standards for

the number of jail supervisory personnel and for programs and

services to meet the needs of prisoners;

(4) adopt reasonable rules and procedures establishing minimum

requirements for programs of rehabilitation, education, and

recreation in county jails;

(5) revise, amend, or change rules and procedures if necessary;

(6) provide to local government officials consultation on and

technical assistance for county jails;

(7) review and comment on plans for the construction and major

modification or renovation of county jails;

(8) require that the sheriff and commissioners of each county

submit to the commission, on a form prescribed by the commission,

an annual report on the conditions in each county jail within

their jurisdiction, including all information necessary to

determine compliance with state law, commission orders, and the

rules adopted under this chapter;

(9) review the reports submitted under Subdivision (8) and

require commission employees to inspect county jails regularly to

ensure compliance with state law, commission orders, and rules

and procedures adopted under this chapter;

(10) adopt a classification system to assist sheriffs and judges

in determining which defendants are low-risk and consequently

suitable participants in a county jail work release program under

Article 42.034, Code of Criminal Procedure;

(11) adopt rules relating to requirements for segregation of

classes of inmates and to capacities for county jails;

(12) require that the chief jailer of each municipal lockup

submit to the commission, on a form prescribed by the commission,

an annual report of persons under 17 years of age securely

detained in the lockup, including all information necessary to

determine compliance with state law concerning secure confinement

of children in municipal lockups;

(13) at least annually determine whether each county jail is in

compliance with the rules and procedures adopted under this

chapter;

(14) require that the sheriff and commissioners court of each

county submit to the commission, on a form prescribed by the

commission, an annual report of persons under 17 years of age

securely detained in the county jail, including all information

necessary to determine compliance with state law concerning

secure confinement of children in county jails;

(15) schedule announced and unannounced inspections of jails

under the commission's jurisdiction using the risk assessment

plan established under Section 511.0085 to guide the inspections

process;

(16) adopt a policy for gathering and distributing to jails

under the commission's jurisdiction information regarding:

(A) common issues concerning jail administration;

(B) examples of successful strategies for maintaining compliance

with state law and the rules, standards, and procedures of the

commission; and

(C) solutions to operational challenges for jails;

(17) report to the Texas Correctional Office on Offenders with

Medical or Mental Impairments on a jail's compliance with Article

16.22, Code of Criminal Procedure;

(18) adopt reasonable rules and procedures establishing minimum

requirements for jails to:

(A) determine if a prisoner is pregnant; and

(B) ensure that the jail's health services plan addresses

medical and mental health care, including nutritional

requirements, and any special housing or work assignment needs

for persons who are confined in the jail and are known or

determined to be pregnant; and

(19) provide guidelines to sheriffs regarding contracts between

a sheriff and another entity for the provision of food services

to or the operation of a commissary in a jail under the

commission's jurisdiction, including specific provisions

regarding conflicts of interest and avoiding the appearance of

impropriety.

(b) A commission rule or procedure is not unreasonable because

compliance with the rule or procedure requires major modification

or renovation of an existing jail or construction of a new jail.

(c) At any time and on the application of the county

commissioners court or sheriff, the commission may grant

reasonable variances, including variances that are to last for

the life of a facility, clearly justified by the facts, for

operation of a facility not in strict compliance with state law.

A variance may not permit unhealthy, unsanitary, or unsafe

conditions.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 171, Sec. 1, eff. Aug.

28, 1995; Acts 1995, 74th Leg., ch. 262, Sec. 89, eff. Jan. 1,

1996; Acts 1995, 74th Leg., ch. 722, Sec. 2, eff. Sept. 1, 1995;

Acts 1997, 75th Leg., ch. 165, Sec. 12.30, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 259, Sec. 7, eff. Sept. 1, 1997; Acts

2003, 78th Leg., ch. 1092, Sec. 1, eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 8, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

977, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1215, Sec. 9, eff. September 1, 2009.

Sec. 511.0091. FEES; INSPECTION ACCOUNT. (a) The commission

shall set and collect reasonable fees to cover the cost of

performing the following services for municipal jails operated

for a municipality by a private vendor or for county jails,

whether financed, purchased, designed, constructed, leased,

operated, maintained, or managed for the county by a private

vendor or provided entirely by the county:

(1) review of and comment on construction documents for new

facilities or expansion projects;

(2) performance of occupancy inspections; and

(3) performance of annual inspections.

(b) The commission may collect a fee under Subsection (a)(1)

only for the review of and comment on construction documents for

a jail for which the commission projects:

(1) a rated capacity of 100 or more prisoners; and

(2) an annual average jail population of prisoners sentenced by

jurisdictions other than the courts of this state that is 30

percent or more of the total population of the jail.

(c) The commission may collect a fee under Subsection (a)(2) or

(a)(3) only for the performance of an inspection of a jail that

during the year in which the inspection is performed:

(1) has a rated capacity of 100 or more prisoners; and

(2) the commission projects as having an annual average jail

population of prisoners sentenced by jurisdictions other than the

courts of this state that is 30 percent or more of the total

population of the jail.

(c-1) In addition to the other fees authorized by this section,

the commission may set and collect a reasonable fee to cover the

cost of performing any reinspection of a municipal or county jail

described by Subsection (a) that is conducted by the commission:

(1) following a determination by the commission that the jail is

not in compliance with minimum standards; and

(2) in response to a request by the operator of the jail for an

inspection.

(d) All money paid to the commission under this chapter:

(1) is subject to Subchapter F, Chapter 404; and

(2) shall be deposited to the credit of a special account in the

general revenue fund to be appropriated only to pay costs

incurred by the commission in performing services under this

section.

Added by Acts 1991, 72nd Leg., ch. 740, Sec. 9, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 259, Sec. 8, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

359, Sec. 1, eff. September 1, 2005.

Sec. 511.0092. CONTRACTS FOR OUT-OF-STATE INMATES. (a) The

only entities other than the state that are authorized to operate

a correctional facility to house in this state inmates convicted

of offenses committed against the laws of another state of the

United States are:

(1) a county or municipality; and

(2) a private vendor operating a correctional facility under a

contract with a county under Subchapter F, Chapter 351, Local

Government Code, or a municipality under Subchapter E, Chapter

361, Local Government Code.

(b) A county commissioners court or the governing body of a

municipality may enter into a contract with another state or a

jurisdiction in another state for the purpose described by

Subsection (a) only if:

(1) the county or municipality submits to the commission:

(A) a statement of the custody level capacity and availability

in the correctional facility that will house the inmates; and

(B) a written plan explaining the procedure to be used to

coordinate law enforcement activities in response to any riot,

rebellion, escape, or other emergency situation occurring in the

facility; and

(2) the commission:

(A) inspects the facility and reviews the statement and plan

submitted under Subdivision (1); and

(B) after the inspection and review, determines that the

correctional facility is a proper facility for housing the

inmates and provides the county or municipality with a copy of

that determination.

(c) A private vendor operating a correctional facility in this

state may not enter into a contract for the purposes of

Subsection (a) with another state or a jurisdiction in another

state.

(d) A contract described by Subsection (b) must provide that:

(1) each correctional facility in which inmates are to be housed

meets minimum standards established by the commission;

(2) each inmate to be released from custody must be released in

the sending state;

(3) before transferring an inmate, the receiving facility shall

review for compliance with the commission's classification

standards:

(A) all records concerning the sending state's classification of

the inmate, including records relating to the inmate's conduct

while confined in the sending state; and

(B) appropriate medical information concerning the inmate,

including certification of tuberculosis screening or treatment;

(4) except as provided by Subsection (e), the sending state will

not transfer and the receiving facility will not accept an inmate

who has a record of institutional violence involving the use of a

deadly weapon or a pattern of violence while confined in the

sending state or a record of escape or attempted escape from

secure custody;

(5) the receiving entity will determine the inmate's custody

level in accordance with commission rules, in order to ensure

that the custody level assignments for the facility as a whole

are compatible with the construction security level availability

in the facility; and

(6) the receiving facility is entitled to terminate at will the

contract by providing the sending state with 90 days' notice of

the intent to terminate the contract.

(e) The commission may waive the requirement that a contract

contain the provision described by Subsection (d)(4) if the

commission determines that the receiving facility is capable of

confining an inmate described by Subsection (d)(4).

(f) A county, municipality, or private vendor operating under a

contract described by Subsection (b) shall:

(1) send a copy of the contract to the commission;

(2) require all employees at the facility to maintain

certification as required by the Commission on Law Enforcement

Officer Standards and Education;

(3) submit to inspections by the commission; and

(4) immediately notify the commission of any riot, rebellion,

escape, or other emergency situation occurring at the facility.

(g) The commission may require the sending state or an entity

described in Subsection (a) to reimburse the state for any cost

incurred by a state agency in responding to any riot, rebellion,

escape, or other emergency situation occurring at the facility.

(h) Notwithstanding the provisions of Chapter 252, Chapter 262,

Subchapter F, Chapter 351, or Subchapter E, Chapter 361, Local

Government Code, the governing body of a municipality or a county

commissioners court may enter into a contract with a private

vendor to provide professional services under this section if the

commission reviews and approves the private vendor's

qualifications to provide such services and the terms of the

proposed contract comply with this section.

(i) Chapter 1702, Occupations Code, does not apply to an

employee of a facility in the actual discharge of duties as an

employee of the facility if the employee is required by

Subsection (f)(2) or by Section 1701.406, Occupations Code, to

maintain certification from the Commission on Law Enforcement

Officer Standards and Education.

Added by Acts 1997, 75th Leg., ch. 259, Sec. 9, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.764,

eff. Sept. 1, 2001.

Sec. 511.0093. RULES AND FEES RELATED TO OUT-OF-STATE INMATES.

(a) The commission may impose a fee on a private vendor that

operates a correctional facility housing prisoners from

jurisdictions other than this state. The fee must reasonably

compensate the commission for the cost of regulating and

providing technical assistance to the facility.

(b) The commission may adopt rules regulating the number of

federal prisoners and prisoners from jurisdictions other than

Texas that are housed in a county jail, a municipal jail, or a

correctional facility operated by a private vendor under contract

with a municipality if the jail or correctional facility houses

state, county, or municipal prisoners or prisoners of another

state of the United States.

(c) The commission may adopt other rules regulating jails or

correctional facilities described by Subsection (b) as necessary

to protect the health and safety of prisoners described by

Subsection (b), local and Texas prisoners, jail personnel, and

the public.

Added by Acts 1997, 75th Leg., ch. 259, Sec. 9, eff. Sept. 1,

1997.

Sec. 511.0094. EXCLUSION OF JAILS OR CORRECTIONAL FACILITIES

HOUSING ONLY FEDERAL PRISONERS. The provisions of this chapter

do not apply to a correctional facility contracting to house only

federal prisoners and operating pursuant to a contract between a

unit of the federal government and a county, a municipality, or a

private vendor. If a county, municipality, or private vendor

contracts to house or begins to house state, county, or municipal

prisoners or prisoners of another state of the United States, it

shall report to the commission before placing such inmates in a

correctional facility housing only federal prisoners.

Added by Acts 1997, 75th Leg., ch. 259, Sec. 9, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 755, Sec. 1, eff.

Sept. 1, 2003.

Sec. 511.0095. AUTHORITY TO HOUSE OUT-OF-STATE INMATES. Nothing

in this chapter shall be construed to limit the authority of the

state granted under Article 42.19, Code of Criminal Procedure, or

other applicable law to house in this state inmates convicted of

offenses committed against the laws of another state of the

United States.

Added by Acts 1997, 75th Leg., ch. 259, Sec. 9, eff. Sept. 1,

1997.

Sec. 511.0096. TERMINATION OF CONTRACTS FOR OUT-OF-STATE

INMATES. The commission may require the receiving facility to

terminate a contract under Section 511.0092(d)(6), if the

commission determines that the receiving facility is needed to

house inmates convicted of offenses against the laws of the state

and funds have been appropriated by the state to compensate the

receiving facility for the incarceration of the inmates.

Added by Acts 1997, 75th Leg., ch. 259, Sec. 9, eff. Sept. 1,

1997.

Sec. 511.0097. FIRE SPRINKLER HEAD INSPECTION. (a) On the

request of a sheriff, the commission shall inspect a facility to

determine whether there are areas in the facility in which fire

sprinkler heads should not be placed as a fire prevention

measure. In making a decision under this section, the commission

shall consider:

(1) the numbers and types of inmates having access to the area;

(2) the likelihood that an inmate will attempt to vandalize the

fire sprinkler system or commit suicide by hanging from a

sprinkler head; and

(3) the suitability of other types of fire prevention and smoke

dispersal devices available for use in the area.

(b) If the commission determines that fire sprinkler heads

should not be placed in a particular area within a facility,

neither a county fire marshal nor a municipal officer charged

with enforcing ordinances related to fire safety may require the

sheriff to install sprinkler heads in that area.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.008(a), eff.

Sept. 1, 2003.

Sec. 511.010. GATHERING OF INFORMATION. (a) The commission

shall be granted access at any reasonable time to a county jail

and to books, records, and data relating to a county jail that

the commission or executive director considers necessary to

administer the commission's functions, powers, and duties.

(b) The county commissioners and sheriff of each county shall

furnish the commission, a member of the commission, the executive

director, or an employee designated by the executive director any

information that the requesting person states is necessary for

the commission to:

(1) discharge its functions, powers, and duties;

(2) determine whether the commission's rules are being observed

or whether its orders are being obeyed; and

(3) otherwise implement this chapter.

(c) To carry out its functions, powers, and duties, the

commission may:

(1) issue subpoenas and subpoenas duces tecum to compel

attendance of witnesses and the production of books, records, and

documents;

(2) administer oaths; and

(3) take testimony concerning all matters within its

jurisdiction.

(d) The commission is not bound by strict rules of evidence or

procedure in the conduct of its proceedings, but its

determinations must be founded on sufficient legal evidence.

(e) The commission may delegate to the executive director the

authority conferred by this section.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989.

Sec. 511.0101. JAIL POPULATION REPORTS.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

977, Sec. 2

(a) Each county shall submit to the commission on or before the

fifth day of each month a report containing the following

information:

(1) the number of prisoners confined in the county jail on the

first day of the month, classified on the basis of the following

categories:

(A) total prisoners;

(B) pretrial Class C misdemeanor offenders;

(C) pretrial Class A and B misdemeanor offenders;

(D) convicted misdemeanor offenders;

(E) felony offenders whose penalty has been reduced to a

misdemeanor;

(F) pretrial felony offenders;

(G) convicted felony offenders;

(H) prisoners detained on bench warrants;

(I) prisoners detained for parole violations;

(J) prisoners detained for federal officers;

(K) prisoners awaiting transfer to the institutional division of

the Texas Department of Criminal Justice following conviction of

a felony or revocation of probation, parole, or release on

mandatory supervision and for whom paperwork and processing

required for transfer have been completed;

(L) prisoners detained after having been transferred from

another jail and for whom the commission has made a payment under

Subchapter F, Chapter 499, Government Code;

(M) prisoners who are known to be pregnant; and

(N) other prisoners;

(2) the total capacity of the county jail on the first day of

the month; and

(3) certification by the reporting official that the information

in the report is accurate.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1215, Sec. 10

(a) Each county shall submit to the commission on or before the

fifth day of each month a report containing the following

information:

(1) the number of prisoners confined in the county jail on the

first day of the month, classified on the basis of the following

categories:

(A) total prisoners;

(B) pretrial Class C misdemeanor offenders;

(C) pretrial Class A and B misdemeanor offenders;

(D) convicted misdemeanor offenders;

(E) felony offenders whose penalty has been reduced to a

misdemeanor;

(F) pretrial felony offenders;

(G) convicted felony offenders;

(H) prisoners detained on bench warrants;

(I) prisoners detained for parole violations;

(J) prisoners detained for federal officers;

(K) prisoners awaiting transfer to the institutional division of

the Texas Department of Criminal Justice following conviction of

a felony or revocation of probation, parole, or release on

mandatory supervision and for whom paperwork and processing

required for transfer have been completed;

(L) prisoners detained after having been transferred from

another jail and for whom the commission has made a payment under

Subchapter F, Chapter 499, Government Code; and

(M) other prisoners;

(2) the total capacity of the county jail on the first day of

the month;

(3) the total number of prisoners who were confined in the

county jail during the preceding month, based on a count

conducted on each day of that month, who were known or had been

determined to be pregnant; and

(4) certification by the reporting official that the information

in the report is accurate.

(b) The commission shall prescribe a form for the report

required by this section. If the report establishes that a county

jail has been operated in excess of its total capacity for three

consecutive months, the commission may consider adoption of an

order to prohibit confinement of prisoners in the county jail

under Section 511.012.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 18.01, eff.

Oct. 1, 1991. Amended by Acts 1997, 75th Leg., ch. 1368, Sec. 1,

eff. June 20, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

977, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1215, Sec. 10, eff. September 1, 2009.

Sec. 511.011. REPORT ON NONCOMPLIANCE. If the commission finds

that a county jail does not comply with state law, including

Chapter 89, Health and Safety Code, or the rules, standards, or

procedures of the commission, it shall report the noncompliance

to the county commissioners and sheriff of the county responsible

for the county jail and shall send a copy of the report to the

governor.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 348, Sec. 12, eff.

Sept. 1, 1997.

Sec. 511.0115. PUBLIC INFORMATION ABOUT COMPLIANCE STATUS OF

JAILS. The commission shall provide information to the public

concerning whether jails under the commission's jurisdiction are

in compliance with state law and the rules, standards, and

procedures of the commission:

(1) on any publicly accessible Internet website maintained by

the commission; and

(2) through other formats, including newsletters or press

releases, as determined by the commission.

Added by Acts 2009, 81st Leg., R.S., Ch.

1215, Sec. 11, eff. September 1, 2009.

Sec. 511.012. FAILURE TO COMPLY AFTER REPORT. (a) The

commission shall grant the county or sheriff a reasonable period

of not more than one year after the date of the report under

Section 511.011 to comply with commission rules and procedures

and state law.

(b) If the county commissioners or sheriff does not comply

within the period granted by the commission, the commission by

order may prohibit confinement of prisoners in the county jail.

In that event, the commission shall furnish the sheriff with a

list of qualified detention facilities to which the prisoners may

be transferred for confinement. Immediately on issuance of the

commission's order, the sheriff shall transfer the number of

prisoners necessary to bring the county jail into compliance to a

detention facility that agrees to accept the prisoners. The

agreement must be in writing and signed by the sheriffs of the

counties transferring and receiving the prisoners. A county

transferring prisoners under this section shall remove the

prisoners from the receiving facility immediately on request of

the sheriff of the receiving county.

(c) The county transferring prisoners under this section is

liable for payment of the costs of transportation for, and

maintenance of, transferred prisoners. These costs shall be

determined by agreement between the participating counties and

shall be paid into the treasury of the entity operating the

detention facility receiving the prisoners.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 2003, 78th Leg., ch. 1092, Sec. 2, eff.

June 20, 2003.

Sec. 511.0121. FAILURE TO COOPERATE IN PAROLE IN ABSENTIA

PROGRAM. The Texas Board of Criminal Justice shall notify the

commission of the failure of a county to fully cooperate with

employees of the institutional division of the Texas Department

of Criminal Justice in evaluating inmates for release on parole

from the county jail. On such notification, the commission shall

find the county in noncompliance for the purpose of this chapter

and may invoke a remedy as provided by Section 511.012.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 11.07, eff.

Aug. 29, 1991.

Sec. 511.013. APPEAL OF ORDER. (a) A county commissioner or

sheriff may seek review of an order issued under Section

511.012(b) by making a written request to the executive director

for a contested case hearing not later than the 30th day after

the date of receipt of the order.

(b) Procedure and practice in a contested case hearing is

governed by Chapter 2001 and the rules of the commission.

(c) After the contested case hearing, judicial review of the

final decision of the commission is governed by Subchapter G,

Chapter 2001.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 2003, 78th Leg., ch. 1092, Sec. 3, eff.

June 20, 2003.

Sec. 511.014. ACTION TO ENFORCE. (a) Instead of closing a

county jail, the commission may bring an action in its own name

to enforce or enjoin a violation of Subchapter A, Chapter 351,

Local Government Code, Chapter 89, Health and Safety Code, or a

commission rule, order, or procedure. The action is in addition

to any other action, proceeding, or remedy provided by law. The

court shall give preferential setting and shall try the action

without a jury, unless the county requests a jury trial. The

attorney general shall represent the commission.

(b) The suit may be brought in a district court of Travis

County.

(c) The court shall issue an injunction ordering compliance with

commission rules and procedures and state law if it finds that:

(1) the operation of the county jail does not comply with the

rules and procedures or state law; and

(2) the county commissioners or sheriff, having been given a

reasonable period to comply, has failed to comply with the rules

and procedures.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 348, Sec. 13, eff.

Sept. 1, 1997.

Sec. 511.015. ANNUAL REPORTS. (a) Before February 1 of each

year the commission shall submit to the governor and the

presiding officer of each house of the legislature a report on

its operations, its findings concerning county jails during the

preceding year, and recommendations that it considers

appropriate.

(b) The commission shall file annually with the governor and the

presiding officer of each house of the legislature a complete and

detailed written report accounting for all funds received and

disbursed by the commission during the preceding fiscal year. The

annual report must be in the form and reported in the time

provided by the General Appropriations Act.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 2.01, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 740, Sec. 10, eff.

Sept. 1, 1991.

Sec. 511.016. AUDITS. (a) Each county auditor shall provide

the commission with a copy of each audit of the county jail's

commissary operations the auditor performs under Section

351.0415, Local Government Code, and a copy of the annual

financial audit of general operations of the county jail. The

county auditor shall provide a copy of an audit not later than

the 10th day after completing the audit.

(b) At the request of the commissioners court or a sheriff or on

the commission's own initiative, the commission shall conduct an

audit of staffing matters at a county jail.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 18.02, eff.

Oct. 1, 1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

230, Sec. 1, eff. May 25, 2007.

Sec. 511.017. DUTIES RELATED TO STATE JAIL FELONY FACILITIES AND

INSTITUTIONAL DIVISION TRANSFER FACILITIES. (a) In this

section:

(1) "State jail division" means the state jail division of the

Texas Department of Criminal Justice.

(2) "State jail felony facility" means a state jail felony

facility authorized by Subchapter A, Chapter 507.

(3) "Transfer facility" means a transfer facility operated by

the institutional division of the Texas Department of Criminal

Justice under Subchapter G, Chapter 499.

(b) The commission shall provide the state jail division with

consultation and technical assistance relating to the operation

and construction of state jail felony facilities.

Added by Acts 1993, 73rd Leg., ch. 988, Sec. 1.09, eff. Sept. 1,

1993.

Sec. 511.018. ALTERNATIVE DISPUTE RESOLUTION. (a) The

commission shall develop and implement a policy to encourage the

use of:

(1) negotiated rulemaking procedures under Chapter 2008 for the

adoption of commission rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009 to assist in the resolution of internal and external

disputes under the commission's jurisdiction.

(b) The commission's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The commission shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the commission.

Added by Acts 2009, 81st Leg., R.S., Ch.

1215, Sec. 12, eff. September 1, 2009.



CHAPTER 531. HEALTH AND HUMAN SERVICES COMMISSION

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE I. HEALTH AND HUMAN SERVICES

CHAPTER 531. HEALTH AND HUMAN SERVICES COMMISSION

SUBCHAPTER A. GENERAL PROVISIONS; ORGANIZATION OF COMMISSION

Sec. 531.001. DEFINITIONS. In this subtitle:

(1) "Caseload standards" means the minimum and maximum number of

cases that an employee can reasonably be expected to perform in a

normal work month based on the number of cases handled by or the

number of different job functions performed by the employee.

(1-a) "Child health plan program" means the child health plan

program established under Chapters 62 and 63, Health and Safety

Code.

(2) "Commission" means the Health and Human Services Commission.

(3) "Executive commissioner" means the executive commissioner of

the Health and Human Services Commission.

(4) "Health and human services agencies" includes the:

(A) Department of Aging and Disability Services;

(B) Department of State Health Services;

(C) Department of Assistive and Rehabilitative Services; and

(D) Department of Family and Protective Services.

(5) "Professional caseload standards" means caseload standards

that are established or are recommended for establishment for

employees of health and human services agencies by management

studies conducted for health and human services agencies or by an

authority or association, including the Child Welfare League of

America, the National Eligibility Workers Association, the

National Association of Social Workers, and associations of state

health and human services agencies.

(6) "Section 1915(c) waiver program" means a federally funded

Medicaid program of the state that is authorized under Section

1915(c) of the federal Social Security Act (42 U.S.C. Section

1396n(c)).

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 14.01,

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1022, Sec. 97, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 7, Sec. 2, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 899, Sec. 1, eff. Sept. 1, 1999;

Acts 1999, 76th Leg., ch. 1460, Sec. 8.01, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 53, Sec. 1, eff. Sept. 1, 2001; Acts

2001, 77th Leg., ch. 957, Sec. 6, eff. Sept. 1, 2001; Acts 2001,

77th Leg., ch. 1429, Sec. 9.007, eff. Sept. 1, 2001; Acts 2003,

78th Leg., ch. 198, Sec. 1.01(a) to 1.01(c), 2.01, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1276, Sec. 9.009, eff. Sept. 1,

2003.

Sec. 531.002. HEALTH AND HUMAN SERVICES COMMISSION;

RESPONSIBILITY. (a) The Health and Human Services Commission is

an agency of the state.

(b) The commission is the state agency with primary

responsibility for ensuring the delivery of state health and

human services in a manner that:

(1) uses an integrated system to determine client eligibility;

(2) maximizes the use of federal, state, and local funds; and

(3) emphasizes coordination, flexibility, and decision-making at

the local level.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995.

Sec. 531.003. GOALS. The commission's goals are to:

(1) maximize federal funds through the efficient use of

available state and local resources;

(2) provide a system that delivers prompt, comprehensive,

effective services to the people of this state by:

(A) improving access to health and human services at the local

level; and

(B) eliminating architectural, communications, programmatic, and

transportation barriers;

(3) promote the health of the people of this state by:

(A) reducing the incidence of disease and disabling conditions;

(B) increasing the availability of health care services;

(C) improving the quality of health care services;

(D) addressing the high incidence of certain illnesses and

conditions of minority populations;

(E) increasing the availability of trained health care

professionals;

(F) improving knowledge of health care needs;

(G) reducing infant death and disease;

(H) reducing the impact of mental disorders in adults;

(I) reducing the impact of emotional disturbances in children;

(J) increasing participation in nutrition programs;

(K) increasing nutritional education; and

(L) reducing substance abuse;

(4) foster the development of responsible, productive, and

self-sufficient citizens by:

(A) improving workforce skills;

(B) increasing employment, earnings, and benefits;

(C) increasing housing opportunities;

(D) increasing child-care and other dependent-care services;

(E) improving education and vocational training to meet specific

career goals;

(F) reducing school dropouts;

(G) reducing teen pregnancy;

(H) improving parental effectiveness;

(I) increasing support services for people with disabilities;

(J) increasing services to help people with disabilities

maintain or increase their independence;

(K) improving access to work sites, accommodations,

transportation, and other public places and activities covered by

the federal Americans with Disabilities Act of 1990 (42 U.S.C.

Section 12101 et seq.); and

(L) improving services to juvenile offenders;

(5) provide needed resources and services to the people of this

state when they cannot provide or care for themselves by:

(A) increasing support services for adults and their families

during periods of unemployment, financial need, or homelessness;

(B) reducing extended dependency on basic support services; and

(C) increasing the availability and diversity of long-term care

provided to support people with chronic conditions in settings

that focus on community-based services with options ranging from

their own homes to total-care facilities;

(6) protect the physical and emotional safety of all the people

of this state by:

(A) reducing abuse, neglect, and exploitation of elderly people

and adults with disabilities;

(B) reducing child abuse and neglect;

(C) reducing family violence;

(D) increasing services to truants and runaways, children at

risk of truancy or running away, and their families;

(E) reducing crime and juvenile delinquency;

(F) reducing community health risks; and

(G) improving regulation of human services providers; and

(7) improve the coordination and delivery of children's

services.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995.

Sec. 531.004. SUNSET PROVISION. The Health and Human Services

Commission is subject to Chapter 325 (Texas Sunset Act). Unless

continued in existence as provided by that chapter, the

commission is abolished and this chapter expires September 1,

2013.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995. Amended by Acts 1999, 76th Leg., ch. 1460, Sec. 1.01,

eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 198, Sec. 1.02,

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

928, Sec. 3.01, eff. June 15, 2007.

Acts 2009, 81st Leg., 1st C.S., Ch.

2, Sec. 2.05, eff. July 10, 2009.

Sec. 531.005. EXECUTIVE COMMISSIONER. (a) The commission is

governed by an executive commissioner appointed by the governor

with the advice and consent of the senate.

(b) The executive commissioner shall be appointed without regard

to race, color, disability, sex, religion, age, or national

origin.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 1.02A,

eff. Sept. 1, 2003.

Sec. 531.0055. EXECUTIVE COMMISSIONER: GENERAL RESPONSIBILITY

FOR HEALTH AND HUMAN SERVICES AGENCIES. (a) In this section and

in Section 531.0056, "agency director" means the commissioner of

a health and human services agency.

(b) The commission shall:

(1) supervise the administration and operation of the Medicaid

program, including the administration and operation of the

Medicaid managed care system in accordance with Section 531.021;

(2) perform information systems planning and management for

health and human services agencies under Section 531.0273, with:

(A) the provision of information technology services at health

and human services agencies considered to be a centralized

administrative support service either performed by commission

personnel or performed under a contract with the commission; and

(B) an emphasis on research and implementation on a

demonstration or pilot basis of appropriate and efficient uses of

new and existing technology to improve the operation of health

and human services agencies and delivery of health and human

services;

(3) monitor and ensure the effective use of all federal funds

received by a health and human services agency in accordance with

Section 531.028 and the General Appropriations Act;

(4) implement Texas Integrated Enrollment Services as required

by Subchapter F, except that notwithstanding Subchapter F,

determining eligibility for benefits under the following programs

is the responsibility of and must be centralized by the

commission:

(A) the child health plan program;

(B) the financial assistance program under Chapter 31, Human

Resources Code;

(C) the medical assistance program under Chapter 32, Human

Resources Code;

(D) the nutritional assistance programs under Chapter 33, Human

Resources Code;

(E) long-term care services, as defined by Section 22.0011,

Human Resources Code;

(F) community-based support services identified or provided in

accordance with Section 531.02481; and

(G) other health and human services programs, as appropriate;

and

(5) implement programs intended to prevent family violence and

provide services to victims of family violence.

(c) The commission shall implement the powers and duties given

to the commission under Sections 531.0246, 531.0247, 2155.144,

and 2167.004.

(d) After implementation of the commission's duties under

Subsections (b) and (c), the commission shall implement the

powers and duties given to the commission under Section 531.0248.

Nothing in the priorities established by this section is intended

to limit the authority of the commission to work simultaneously

to achieve the multiple tasks assigned to the commission in this

section, when such an approach is beneficial in the judgment of

the commission. The commission shall plan and implement an

efficient and effective centralized system of administrative

support services for health and human services agencies. The

performance of administrative support services for health and

human services agencies is the responsibility of the commission.

The term "administrative support services" includes, but is not

limited to, strategic planning and evaluation, audit, legal,

human resources, information resources, purchasing, contract

management, financial management, and accounting services.

(e) Notwithstanding any other law, the executive commissioner

shall adopt rules and policies for the operation of and provision

of health and human services by the health and human services

agencies. In addition, the executive commissioner, as necessary

to perform the functions described by Subsections (b), (c), and

(d) in implementation of applicable policies established for an

agency by the executive commissioner, shall:

(1) manage and direct the operations of each health and human

services agency;

(2) supervise and direct the activities of each agency director;

and

(3) be responsible for the administrative supervision of the

internal audit program for all health and human services

agencies, including:

(A) selecting the director of internal audit;

(B) ensuring that the director of internal audit reports

directly to the executive commissioner; and

(C) ensuring the independence of the internal audit function.

(f) The operational authority and responsibility of the

executive commissioner for purposes of Subsection (e) at each

health and human services agency includes authority over and

responsibility for the:

(1) management of the daily operations of the agency, including

the organization and management of the agency and agency

operating procedures;

(2) allocation of resources within the agency, including use of

federal funds received by the agency;

(3) personnel and employment policies;

(4) contracting, purchasing, and related policies, subject to

this chapter and other laws relating to contracting and

purchasing by a state agency;

(5) information resources systems used by the agency;

(6) location of agency facilities; and

(7) coordination of agency activities with activities of other

state agencies, including other health and human services

agencies.

(g) Notwithstanding any other law, the operational authority and

responsibility of the executive commissioner for purposes of

Subsection (e) at each health and human services agency includes

the authority and responsibility to adopt or approve, subject to

applicable limitations, any rate of payment or similar provision

required by law to be adopted or approved by the agency.

(h) For each health and human services agency, the executive

commissioner shall implement a program to evaluate and supervise

the daily operations of the agency. The program must include

measurable performance objectives for each agency director and

adequate reporting requirements to permit the executive

commissioner to perform the duties assigned to the executive

commissioner under this section.

(i) To facilitate the operations of a health and human services

agency in accordance with this section, the executive

commissioner may delegate a specific power or duty given under

Subsection (f) or (g) to an agency director. The agency director

shall, at the request of the executive commissioner, assist in

the development of rules and policies for the operation and

provision of health and human services by the agency. The agency

director acts on behalf of the executive commissioner in

performing the delegated function and reports to the executive

commissioner regarding the delegated function and any matter

affecting agency programs and operations.

(j) The executive commissioner shall adopt rules to implement

the executive commissioner's authority under this section.

(k) The executive commissioner and each agency director shall

enter into a memorandum of understanding in the manner prescribed

by Section 531.0163 that:

(1) clearly defines the responsibilities of the agency director

and the executive commissioner, including:

(A) the responsibility of the agency director to report to the

governor and to report to and implement policies of the executive

commissioner; and

(B) the extent to which the agency director acts as a liaison

between the agency and the commission;

(2) establishes the program of evaluation and supervision of

daily operations required by Subsection (h); and

(3) describes each delegation of a power or duty made under

Subsection (i) or other law.

(l) Notwithstanding any other law, the executive commissioner

has the authority to adopt policies and rules governing the

delivery of services to persons who are served by each health and

human services agency and the rights and duties of persons who

are served or regulated by each agency.

(m) The executive commissioner shall establish standards for the

use of electronic signatures in accordance with the Uniform

Electronic Transactions Act (Chapter 322, Business & Commerce

Code), with respect to any transaction, as defined by Section

322.002, Business & Commerce Code, in connection with the

administration of health and human services programs.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 2.01, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 1.03, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

755, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.009, eff. September 1, 2009.

Sec. 531.0056. APPOINTMENT OF AGENCY DIRECTOR BY EXECUTIVE

COMMISSIONER. (a) The executive commissioner shall appoint an

agency director for each health and human services agency with

the approval of the governor.

(b) An agency director appointed by the executive commissioner

serves at the pleasure of the executive commissioner.

(c) In addition to the requirements of Section 531.0055(k)(1),

the memorandum of understanding required by that section must

clearly define the responsibilities of the agency director.

(d) The terms of the memorandum of understanding shall outline

specific performance objectives, as defined by the executive

commissioner, to be fulfilled by the agency director, including

the performance objectives outlined in Section 531.0055(h).

(e) Based upon the performance objectives outlined in the

memorandum of understanding, the executive commissioner shall

perform an employment evaluation of the agency director.

(f) The executive commissioner shall submit the evaluation to

the governor not later than January 1 of each even-numbered year.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 2.01, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 1.04, eff.

Sept. 1, 2003.

Sec. 531.0057. MEDICAL TRANSPORTATION SERVICES. (a) The

commission shall provide medical transportation services for

clients of eligible health and human services programs.

(b) The commission may contract with any public or private

transportation provider or with any regional transportation

broker for the provision of public transportation services.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 3(b), eff. September 1, 2007.

Sec. 531.006. ELIGIBILITY. (a) A person is not eligible for

appointment as commissioner if the person or the person's spouse

is an employee, officer, or paid consultant of a trade

association in a field under the commission's jurisdiction.

(b) A person who is required to register as a lobbyist under

Chapter 305 because of the person's activities for compensation

in or on behalf of a profession related to a field under the

commission's jurisdiction may not serve as commissioner.

(c) A person is not eligible for appointment as commissioner if

the person has a financial interest in a corporation,

organization, or association under contract with the Texas

Department of Mental Health and Mental Retardation, a local

mental health or mental retardation authority, or a community

center.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995.

Sec. 531.007. TERM. The commissioner serves a two-year term

expiring February 1 of each odd-numbered year.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995.

Sec. 531.008. DIVISIONS OF COMMISSION. (a) Subject to

Subsection (c), the executive commissioner may establish

divisions within the commission as necessary for effective

administration and for the discharge of the commission's

functions.

(b) Subject to Subsection (c), the executive commissioner may

allocate and reallocate functions among the commission's

divisions.

(c) The executive commissioner shall establish the following

divisions and offices within the commission:

(1) the eligibility services division to make eligibility

determinations for services provided through the commission or a

health and human services agency related to:

(A) the child health plan program;

(B) the financial assistance program under Chapter 31, Human

Resources Code;

(C) the medical assistance program under Chapter 32, Human

Resources Code;

(D) the nutritional assistance programs under Chapter 33, Human

Resources Code;

(E) long-term care services, as defined by Section 22.0011,

Human Resources Code;

(F) community-based support services identified or provided in

accordance with Section 531.02481; and

(G) other health and human services programs, as appropriate;

(2) the office of inspector general to perform fraud and abuse

investigation and enforcement functions as provided by Subchapter

C and other law;

(3) the office of the ombudsman to:

(A) provide dispute resolution services for the commission and

the health and human services agencies; and

(B) perform consumer protection functions related to health and

human services;

(4) a purchasing division as provided by Section 531.017; and

(5) an internal audit division to conduct a program of internal

auditing in accordance with Government Code, Chapter 2102.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 1.05,

eff. Sept. 1, 2003.

Sec. 531.0081. OFFICE OF MEDICAL TECHNOLOGY. (a) In this

section, "office" means the office of medical technology.

(b) The commission shall establish the office of medical

technology within the commission. The office shall explore and

evaluate new developments in medical technology and propose

implementing the technology in the medical assistance program

under Chapter 32, Human Resources Code, if appropriate and

cost-effective.

(c) Office staff must have skills and experience in research

regarding health care technology.

Added by Acts 2005, 79th Leg., Ch.

349, Sec. 10, eff. September 1, 2005.

Sec. 531.009. PERSONNEL. (a) The commissioner shall employ a

medical director to provide medical expertise to the commissioner

and the commission and may employ other personnel necessary to

administer the commission's duties.

(b) The commissioner or the commissioner's designated

representative shall develop an intra-agency career ladder

program, one part of which must require the intra-agency posting

of all non-entry-level positions concurrently with any public

posting.

(c) The commissioner or the commissioner's designated

representative shall develop a system of annual performance

evaluations based on measurable job tasks. All merit pay for

commission employees must be based on the system established

under this subsection.

(d) The commissioner shall provide to commission employees as

often as is necessary information regarding their qualifications

under this chapter and their responsibilities under applicable

laws relating to standards of conduct for state employees.

(e) The commissioner or the commissioner's designated

representative shall prepare and maintain a written policy

statement that implements a program of equal employment

opportunity to ensure that all personnel transactions are made

without regard to race, color, disability, sex, religion, age, or

national origin.

(f) The policy statement described by Subsection (e) must

include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the commission to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

commission's personnel is in accordance with state and federal

law and a description of reasonable methods to achieve compliance

with state and federal law.

(g) The policy statement described by Subsection (e) must:

(1) be updated annually;

(2) be reviewed by the state Commission on Human Rights for

compliance with Subsection (f)(1); and

(3) be filed with the governor's office.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 14.18,

eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1460, Sec. 1.02,

eff. Sept. 1, 1999.

Sec. 531.010. MERIT SYSTEM. (a) The commission may establish a

merit system for its employees.

(b) The merit system may be maintained in conjunction with other

state agencies that are required by federal law to operate under

a merit system.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995.

Sec. 531.011. PUBLIC INPUT INFORMATION AND COMPLAINTS. (a) The

commission shall develop and implement policies that provide the

public a reasonable opportunity to appear before the commission

and to speak on any issue under the commission's jurisdiction.

(b) The commission shall develop and implement routine and

ongoing mechanisms, in accessible formats, to:

(1) receive consumer input;

(2) involve consumers in planning, delivery, and evaluation of

programs and services under the jurisdiction of the commission;

and

(3) communicate to the public regarding the input received by

the commission under this section and actions taken in response

to that input.

(c) The commission shall prepare information of public interest

describing the functions of the commission and the commission's

procedures by which complaints are filed with and resolved by the

commission. The commission shall make the information available

to the public and appropriate state agencies.

(d) The commissioner by rule shall establish methods by which

the public, consumers, and service recipients can be notified of

the mailing addresses and telephone numbers of appropriate agency

personnel for the purpose of directing complaints to the

commission. The commission may provide for that notification:

(1) on each registration form, application, or written contract

for services of a person regulated by the commission;

(2) on a sign prominently displayed in the place of business of

each person regulated by the commission; or

(3) in a bill for service provided by a person regulated by the

commission.

(e) The commission shall keep an information file about each

complaint filed with the commission relating to:

(1) a license holder or entity regulated by the commission; or

(2) a service delivered by the commission.

(f) If a written complaint is filed with the commission relating

to a license holder or entity regulated by the commission or a

service delivered by the commission, the commission, at least

quarterly and until final disposition of the complaint, shall

notify the parties to the complaint of the status of the

complaint unless notice would jeopardize an undercover

investigation.

(g) In addition to the information file maintained under

Subsection (e), the commission shall maintain an information file

on a complaint received by the commission relating to any matter

or agency under the jurisdiction of the commission.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 14.02(a),

eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1460, Sec. 1.03,

eff. Sept. 1, 1999.

Sec. 531.012. ADVISORY COMMITTEES. The commissioner may appoint

advisory committees as needed.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995.

Sec. 531.013. ELECTRONIC AVAILABILITY OF TECHNICAL ASSISTANCE.

(a) Health and human services agencies shall, in conjunction

with the Department of Information Resources, coordinate and

enhance their existing Internet sites to provide technical

assistance for human services providers. The commission shall

take the lead and ensure involvement of agencies with the

greatest potential for cost savings.

(b) Assistance under this section may include information in the

following subjects:

(1) case management;

(2) contract management;

(3) financial management;

(4) performance measurement and evaluation;

(5) research; and

(6) other matters the commission considers appropriate.

(c) Assistance under this section must include information on

the impact of federal and state welfare reform changes on human

services providers.

(d) Assistance under this section may not include any

confidential information regarding a client of a human services

provider.

(e) Expired.

Added by Acts 1997, 75th Leg., ch. 147, Sec. 1, eff. Sept. 1,

1997.

Sec. 531.014. CONSOLIDATION OF REPORTS. The commission may

consolidate any annual or biennial reports required to be made

under this chapter or another law if:

(1) the consolidated report is submitted not later than the

earliest deadline for the submission of any component of the

consolidated report; and

(2) each person required to receive a component of the

consolidated report receives the consolidated report and the

consolidated report identifies the component of the report the

person was required to receive.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 1.04, eff. Sept. 1,

1999.

Sec. 531.0141. REPORT TO SECRETARY OF STATE. (a) In this

section, "colonia" means a geographic area that:

(1) is an economically distressed area as defined by Section

17.921, Water Code;

(2) is located in a county any part of which is within 62 miles

of an international border; and

(3) consists of 11 or more dwellings that are located in close

proximity to each other in an area that may be described as a

community or neighborhood.

(b) To assist the secretary of state in preparing the report

required under Section 405.021, the commission on a quarterly

basis shall provide a report to the secretary of state detailing

any projects funded by the commission that provide assistance to

colonias.

(c) The report must include:

(1) a description of any relevant projects;

(2) the location of each project;

(3) the number of colonia residents served by each project;

(4) the exact amount spent or the anticipated amount to be spent

on each colonia served by each project;

(5) a statement of whether each project is completed and, if

not, the expected completion date of the project; and

(6) any other information, as determined appropriate by the

secretary of state.

(d) The commission shall require an applicant for funds

administered by the commission to submit to the commission a

colonia classification number, if one exists, for each colonia

that may be served by the project proposed in the application.

If a colonia does not have a classification number, the

commission may contact the secretary of state or the secretary of

state's representative to obtain the classification number. On

request of the commission, the secretary of state or the

secretary of state's representative shall assign a classification

number to the colonia.

Added by Acts 2007, 80th Leg., R.S., Ch.

341, Sec. 3, eff. June 15, 2007.

Sec. 531.015. NEW FACILITIES IN CERTAIN COUNTIES. A health and

human services agency is prohibited from establishing a new

facility in a county with a population of less than 200,000 until

the agency provides notification about the facility, its

location, and its purpose to each state representative and state

senator that represents all or part of the county, the county

judge that represents the county, and the mayor of any

municipality in which the facility would be located.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 1.05, eff. Sept. 1,

1999.

For expiration of this section, see Subsection (g).

Sec. 531.016. EQUAL ACCESS TO FACILITIES, SERVICES, AND

TREATMENT. (a) The commission, the Texas Youth Commission, and

the Texas Juvenile Probation Commission shall periodically

review, document, and compare the accessibility and funding of

facilities, services, and treatment provided to females under 18

years of age to the accessibility and funding of facilities,

services, and treatment provided to males in the same age group.

(b) The commission shall coordinate the review, documentation,

and comparison required by Subsection (a).

(c) The areas of review required by Subsection (a) must include:

(1) the nature, extent, and effectiveness of services offered

for females under 18 years of age within the areas of teen

pregnancy, physical and sexual abuse, and alcohol and drug abuse,

services for runaway and homeless females, and services for

females involved in gangs or other delinquent activity; and

(2) the equity of services offered to persons under 18 years of

age with respect to gender within the areas of physical and

sexual abuse, alcohol and drug abuse, and services offered to

runaway and homeless youth.

(d) Each health and human services agency or other state agency

that provides facilities, services, treatment, or funding subject

to the review required by Subsection (a) shall identify existing

differences within the agency in the allocation and expenditures

of money and services for males under 18 years of age in

comparison to females in the same age group. Each agency shall

submit a report to the commission describing any differences

identified.

(e) Each agency described by Subsection (d) shall:

(1) develop a plan to address any lack of services for females

under 18 years of age reported by the agency; and

(2) submit a report to the commission on the progress made under

the plan.

(f) The commission shall assemble the agency reports submitted

under Subsections (d) and (e) and prepare an executive summary to

be delivered to the members of the legislature not later than

July 1 of each even-numbered year.

(g) This section expires September 1, 2011.

Added by Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 20, eff. June 8, 2007.

Sec. 531.0161. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

PROCEDURES. (a) The commission shall develop and implement a

policy, for the commission and each health and human services

agency, to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008 for the

adoption of rules for the commission and each agency; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009 to assist in the resolution of internal and external

disputes under the commission's or agency's jurisdiction.

(b) The procedures relating to alternative dispute resolution

must conform, to the extent possible, to any model guidelines

issued by the State Office of Administrative Hearings for the use

of alternative dispute resolution by state agencies.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.06, eff. Sept. 1,

2003.

Sec. 531.0162. USE OF TECHNOLOGY. (a) The commission shall

develop and implement a policy requiring the agency commissioner

and employees of each health and human services agency to

research and propose appropriate technological solutions to

improve the agency's ability to perform its functions. The

technological solutions must:

(1) ensure that the public is able to easily find information

about a health and human services agency on the Internet;

(2) ensure that persons who want to use a health and human

services agency's services are able to:

(A) interact with the agency through the Internet; and

(B) access any service that can be provided effectively through

the Internet;

(3) be cost-effective and developed through the commission's

planning process; and

(4) meet federal accessibility standards for persons with

disabilities.

(b) The commission shall develop and implement a policy

described by Subsection (a) in relation to the commission's

functions.

(c) Subject to available appropriations, the commission shall

use technology whenever possible in connection with the adult

protective services program of the Department of Family and

Protective Services to:

(1) provide for automated collection of information necessary to

evaluate program effectiveness using systems that integrate

collection of necessary information with other routine duties of

caseworkers and other service providers; and

(2) consequently reduce the time that caseworkers and other

service providers are required to use in gathering and reporting

information necessary for program evaluation.

(d) The commission shall include representatives of the private

sector in the technology planning process used to determine

appropriate technology for the adult protective services program

of the Department of Family and Protective Services.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.06, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 2.17, eff. September 1, 2005.

Sec. 531.0163. MEMORANDUM OF UNDERSTANDING. (a) The memorandum

of understanding under Section 531.0055(k) must be adopted by the

executive commissioner by rule in accordance with the procedures

prescribed by Subchapter B, Chapter 2001, for adopting rules,

except that the requirements of Section 2001.033(a)(1)(A) or (C)

do not apply with respect to any part of the memorandum of

understanding that:

(1) concerns only internal management or organization within or

among health and human services agencies and does not affect

private rights or procedures; or

(2) relates solely to the internal personnel practices of health

and human services agencies.

(b) The memorandum of understanding may be amended only by

following the procedures prescribed under Subsection (a).

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.06, eff. Sept. 1,

2003.

Sec. 531.017. PURCHASING DIVISION. (a) The commission shall

establish a purchasing division for the management of

administrative activities related to the purchasing functions of

the commission and the health and human services agencies.

(b) The purchasing division shall:

(1) seek to achieve targeted cost reductions, increase process

efficiencies, improve technological support and customer

services, and enhance purchasing support for each health and

human services agency; and

(2) if cost-effective, contract with private entities to perform

purchasing functions for the commission and the health and human

services agencies.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.02(a), eff. Sept.

1, 2003.

Sec. 531.018. CERTAIN CONTRACTS FOR HEALTH CARE PURPOSES; REVIEW

BY ATTORNEY GENERAL. (a) This section applies to any contract

with a contract amount of $250 million or more:

(1) under which a person provides goods or services in

connection with the provision of medical or health care services,

coverage, or benefits; and

(2) entered into by the person and:

(A) the commission;

(B) a health and human services agency; or

(C) any other state agency under the jurisdiction of the

commission.

(b) Notwithstanding any other law, before a contract described

by Subsection (a) may be entered into by the agency, a

representative of the office of the attorney general shall review

the form and terms of the contract and may make recommendations

to the agency for changes to the contract if the attorney general

determines that the office of the attorney general has sufficient

subject matter expertise and resources available to provide this

service.

(c) An agency described by Subsection (a)(2) must notify the

office of the attorney general at the time the agency initiates

the planning phase of the contracting process. A representative

of the office of the attorney general or another attorney

advising the agency under Subsection (d) may participate in

negotiations or discussions with proposed contractors and may be

physically present during those negotiations or discussions.

(d) If the attorney general determines that the office of the

attorney general does not have sufficient subject matter

expertise or resources available to provide the services

described by this section, the office of the attorney general may

require the state agency to enter into an interagency agreement

or to obtain outside legal services under Section 402.0212 for

the provision of services described by this section.

(e) The state agency shall provide to the office of the attorney

general any information the office of the attorney general

determines is necessary to administer this section.

Added by Acts 2005, 79th Leg., Ch.

1011, Sec. 1, eff. September 1, 2005.

Sec. 531.019. ADMINISTRATIVE AND JUDICIAL REVIEW OF CERTAIN

DECISIONS. (a) In this section, "public assistance benefits"

means benefits provided under a public assistance program under

Chapter 31, 32, or 33, Human Resources Code.

(b) The proceedings of a hearing related to a decision regarding

public assistance benefits contested by an applicant for or

recipient of the benefits that is conducted by the commission or

a health and human services agency to which the commission

delegates a function related to the benefits must be recorded

electronically. Notwithstanding Section 2001.177, the cost of

preparing the record and transcript required to be sent to a

reviewing court may not be charged to the applicant for or

recipient of the benefits.

(c) Before an applicant for or recipient of public assistance

benefits may appeal a decision of a hearing officer for the

commission or a health and human services agency related to those

benefits, the applicant or recipient must request an

administrative review by an appropriate attorney of the

commission or a health and human services agency, as applicable,

in accordance with rules of the executive commissioner. Not

later than the 15th business day after the date the attorney

receives the request for administrative review, the attorney

shall complete an administrative review of the decision and

notify the applicant or recipient in writing of the results of

that review.

(d) Except as provided by this section, Subchapters G and H,

Chapter 2001, govern an appeal of a decision made by a hearing

officer for the commission or a health and human services agency

related to public assistance benefits brought by an applicant for

or recipient of the benefits.

(e) For purposes of Section 2001.171, an applicant for or

recipient of public assistance benefits has exhausted all

available administrative remedies and a decision, including a

decision under Section 31.034 or 32.035, Human Resources Code, is

final and appealable on the date that, after a hearing:

(1) the hearing officer for the commission or a health and human

services agency reaches a final decision related to the benefits;

and

(2) the appropriate attorney completes an administrative review

of the decision and notifies the applicant or recipient in

writing of the results of that review.

(f) For purposes of Section 2001.171, an applicant for or

recipient of public assistance benefits is not required to file a

motion for rehearing with the commission or a health and human

services agency, as applicable.

(g) Judicial review of a decision made by a hearing officer for

the commission or a health and human services agency related to

public assistance benefits is under the substantial evidence rule

and is instituted by filing a petition with a district court in

Travis County, as provided by Subchapter G, Chapter 2001.

(h) An appeal described by Subsection (d) takes precedence over

all civil cases except workers' compensation and unemployment

compensation cases.

(i) The appellee is the commission.

Added by Acts 2007, 80th Leg., R.S., Ch.

1161, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1351, Sec. 10(a), eff. September 1, 2009.

Sec. 531.0191. SERVICES PROVIDED BY CONTRACTOR TO PERSONS WITH

LIMITED ENGLISH PROFICIENCY. (a) Each contract with the

commission or a health and human services agency that requires

the provision of call center services or written communications

related to call center services must include performance

standards that measure the effectiveness, promptness, and

accuracy of the contractor's oral and written communications with

persons with limited English proficiency. Each person who seeks

to enter into a contract described by this subsection shall

include in the bid or other applicable expression of interest for

the contract a proposal for providing call center services or

written communications related to call center services to persons

with limited English proficiency.

(b) The proposal required under Subsection (a) must include a

language access plan that describes how the contractor will

achieve any performance standards described in the request for

bids, proposals, or other applicable expressions of interest.

The plan must also describe how the contractor will:

(1) identify persons who need language assistance;

(2) provide language assistance measures, including the

translation of forms into languages other than English and the

provision of translators and interpreters;

(3) inform persons with limited English proficiency of the

language services available to them and how to obtain them;

(4) develop and implement qualifications for bilingual staff;

and

(5) monitor compliance with the language access plan.

(c) In determining which bid or other applicable expression of

interest offers the best value, the commission or a health and

human services agency, as applicable, shall evaluate the extent

to which the proposal for providing call center services or

written communications related to call center services in

languages other than English will provide meaningful access to

the services for persons with limited English proficiency.

(d) In determining the extent to which a proposal will provide

meaningful access under Subsection (c), the agency shall

consider:

(1) the language access plan developed under Subsection (b);

(2) the number or proportion of persons with limited English

proficiency in the agency's eligible service population;

(3) the frequency with which persons with limited English

proficiency seek information regarding the agency's programs;

(4) the importance of the services provided by the agency's

programs; and

(5) the resources available to the agency.

(e) The agency must avoid selecting a contractor that the agency

reasonably believes will:

(1) provide information in languages other than English that is

limited in scope;

(2) unreasonably delay the provision of information in languages

other than English; or

(3) provide program information, including forms, notices, and

correspondence, in English only.

(f) This section does not apply to 2-1-1 services provided by

the Texas Information and Referral Network.

Added by Acts 2007, 80th Leg., R.S., Ch.

1110, Sec. 1, eff. June 15, 2007.

Renumbered from Government Code, Section 531.019 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(35), eff. September 1, 2009.

Sec. 531.020. OFFICE OF COMMUNITY COLLABORATION. The executive

commissioner shall establish within the commission an office of

community collaboration. The office is responsible for:

(1) collaborating with community, state, and federal

stakeholders to improve the elements of the health care system

that are involved in the delivery of Medicaid services; and

(2) sharing with Medicaid providers, including hospitals, any

best practices, resources, or other information regarding

improvements to the health care system.

Added by Acts 2005, 79th Leg., Ch.

349, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 531.021. ADMINISTRATION OF MEDICAID PROGRAM. (a) The

commission is the state agency designated to administer federal

medical assistance funds.

(b) The commission shall:

(1) plan and direct the Medicaid program in each agency that

operates a portion of the Medicaid program, including the

management of the Medicaid managed care system and the

development, procurement, management, and monitoring of contracts

necessary to implement the Medicaid managed care system;

(2) adopt reasonable rules and standards governing the

determination of fees, charges, and rates for medical assistance

payments under Chapter 32, Human Resources Code, in consultation

with the agencies that operate the Medicaid program; and

(3) establish requirements for and define the scope of the

ongoing evaluation of the Medicaid managed care system conducted

in conjunction with the Texas Health Care Information Council

under Section 108.0065, Health and Safety Code.

(c) The commission in its adoption of reasonable rules and

standards under Subsection (b)(2) shall include financial

performance standards that, in the event of a proposed rate

reduction, provide private ICF-MR facilities and home and

community-based services providers with flexibility in

determining how to use medical assistance payments to provide

services in the most cost-effective manner while continuing to

meet the state and federal requirements of the Medicaid program.

(d) In adopting rules and standards required by Subsection

(b)(2), the commission may provide for payment of fees, charges,

and rates in accordance with:

(1) formulas, procedures, or methodologies prescribed by the

commission's rules;

(2) applicable state or federal law, policies, rules,

regulations, or guidelines;

(3) economic conditions that substantially and materially affect

provider participation in the Medicaid program, as determined by

the commissioner; or

(4) available levels of appropriated state and federal funds.

(e) Notwithstanding any other provision of Chapter 32, Human

Resources Code, Chapter 533, or this chapter, the commission may

adjust the fees, charges, and rates paid to Medicaid providers as

necessary to achieve the objectives of the Medicaid program in a

manner consistent with the considerations described by Subsection

(d).

(f) In adopting rates for medical assistance payments under

Subsection (b)(2), the executive commissioner may adopt

reimbursement rates for appropriate nursing services provided to

recipients with certain health conditions if those services are

determined to provide a cost-effective alternative to

hospitalization. A physician must certify that the nursing

services are medically appropriate for the recipient for those

services to qualify for reimbursement under this subsection.

(g) In adopting rates for medical assistance payments under

Subsection (b)(2), the executive commissioner may adopt

cost-effective reimbursement rates for group appointments with

medical assistance providers for certain diseases and medical

conditions specified by rules of the executive commissioner.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1262, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1460, Sec. 3.01, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 198, Sec. 2.03, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

349, Sec. 11(a), eff. September 1, 2005.

Sec. 531.0211. MANAGED CARE MEDICAID PROGRAM: RULES; EDUCATION

PROGRAMS. (a) In adopting rules to implement a managed care

Medicaid program, the commission shall establish guidelines for,

and require managed care organizations to provide, education

programs for providers and clients using a variety of techniques

and mediums.

(b) A provider education program must include information on:

(1) Medicaid policies, procedures, eligibility standards, and

benefits;

(2) the specific problems and needs of Medicaid clients; and

(3) the rights and responsibilities of Medicaid clients under

the bill of rights and the bill of responsibilities prescribed by

Section 531.0212.

(c) A client education program must present information in a

manner that is easy to understand. A program must include

information on:

(1) a client's rights and responsibilities under the bill of

rights and the bill of responsibilities prescribed by Section

531.0212;

(2) how to access health care services;

(3) how to access complaint procedures and the client's right to

bypass the managed care organization's internal complaint system

and use the notice and appeal procedures otherwise required by

the Medicaid program;

(4) Medicaid policies, procedures, eligibility standards, and

benefits;

(5) the policies and procedures of the managed care

organization; and

(6) the importance of prevention, early intervention, and

appropriate use of services.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 14.03(a), eff. Sept.

1, 1997.

Sec. 531.02111. BIENNIAL MEDICAID FINANCIAL REPORT. (a) The

commission shall prepare a biennial Medicaid financial report

covering each state agency that administers any part of the state

Medicaid program and each of the Medicaid programs operated or

administered by those agencies.

(b) The report must include:

(1) for each state agency described by Subsection (a):

(A) a description of each of the Medicaid programs administered

or operated by the agency; and

(B) an accounting of all funds related to the state Medicaid

program received and disbursed by the agency during the period

covered by the report, including:

(i) the amount of any federal medical assistance funds allocated

to the agency for the support of each of the Medicaid programs

operated or administered by the agency;

(ii) the amount of any funds appropriated by the legislature to

the agency for each of those programs; and

(iii) the amount of medical assistance payments and related

expenditures made by or in connection with each of those

programs; and

(2) for each Medicaid program identified in the report:

(A) the amount and source of funds or other revenue received by

or made available to the agency for the program; and

(B) the information required by Section 531.02112(b).

(c) The report must cover the three-year period ending on the

last day of the previous fiscal year.

(d) The commission may request from any appropriate state agency

information necessary to complete the report. Each agency shall

cooperate with the commission in providing information for the

report.

(e) Not later than December 1 of each even-numbered year, the

commission shall submit the report to the governor, the

lieutenant governor, the speaker of the house of representatives,

the presiding officer of each standing committee of the senate

and house of representatives having jurisdiction over health and

human services issues, the state auditor, and the comptroller.

Added by Acts 2001, 77th Leg., ch. 209, Sec. 1, eff. May 21,

2001.

Sec. 531.02112. QUARTERLY REPORT OF MEDICAID EXPENDITURES. (a)

The commission shall prepare a report, on a quarterly basis,

regarding the Medicaid expenditures of each state agency that

administers or operates a Medicaid program.

(b) The report must identify each agency's expenditures by

Medicaid program and must include for each program:

(1) the amount spent on each type of service or benefit provided

by or under the program;

(2) the amount spent on program operations, including

eligibility determination, claims processing, and case

management; and

(3) the amount spent on any other administrative costs.

(c) The commission shall submit the report to the governor,

legislature, state auditor, and comptroller.

Added by Acts 2001, 77th Leg., ch. 209, Sec. 1, eff. May 21,

2001.

Sec. 531.02113. OPTIMIZATION OF MEDICAID FINANCING. The

commission shall ensure that the Medicaid finance system is

optimized to:

(1) maximize the state's receipt of federal funds;

(2) create incentives for providers to use preventive care;

(3) increase and retain providers in the system to maintain an

adequate provider network;

(4) more accurately reflect the costs borne by providers; and

(5) encourage the improvement of the quality of care.

Added by Acts 2005, 79th Leg., Ch.

349, Sec. 2(a), eff. September 1, 2005.

For expiration of this section, see Subsection (g).

Sec. 531.02114. PILOT PROJECT TO SIMPLIFY, STREAMLINE, AND REDUCE

COSTS ASSOCIATED WITH MEDICAID COST REPORTING AND AUDITING

PROCESS FOR CERTAIN PROVIDERS. (a) In this section:

(1) "Pilot project" means the pilot project to simplify,

streamline, and reduce costs associated with the Medicaid cost

reporting and auditing process for providers implemented by the

commission under this section.

(2) "Provider" means a private ICF-MR facility or home and

community-based services waiver program provider.

(b) The commission shall develop and implement a pilot project

to simplify, streamline, and reduce costs associated with the

Medicaid cost reporting and auditing process for private ICF-MR

facilities and home and community-based services waiver program

providers.

(c) The executive commissioner by rule shall, with the

assistance of the work group established under Subsection (d),

adopt cost reporting and auditing processes and guidelines

similar to standard business financial reporting processes and

guidelines. The rules must:

(1) require that cost report forms:

(A) not exceed 20 letter-size pages in length, including any

appendices; and

(B) be distributed to providers at least one month before the

beginning of the applicable reporting period;

(2) require that a provider summarize information regarding

program revenue, administrative costs, central office costs,

facility costs, and direct-care costs, including the hourly wage

detail of direct-care staff;

(3) allow a provider to electronically submit cost reports;

(4) require the filing of cost reports in alternating years as

follows:

(A) in even-numbered years, private ICF-MR facility providers;

and

(B) in odd-numbered years, home and community-based services

waiver program providers;

(5) allow a provider to request and receive from the commission

information, including reports, relating to the services provided

by the provider that is maintained by the commission in a

database or under another program or system to facilitate the

cost reporting process; and

(6) require that each provider receive a full audit by the

commission's office of inspector general at least once during the

period the pilot project is in operation.

(d) In developing the pilot project, the commission shall

establish a work group that reports to the executive commissioner

and is responsible for:

(1) developing and proposing cost report forms and processes,

audit processes, and rules necessary to implement the pilot

project;

(2) developing:

(A) a plan for monitoring the pilot project's implementation;

and

(B) recommendations for improving and expanding the pilot

project to other Medicaid programs;

(3) establishing an implementation date for the pilot project

that allows the commission to have sufficient information related

to the pilot project for purposes of preparing the commission's

legislative appropriations request for the state fiscal biennium

beginning September 1, 2009;

(4) monitoring wage levels of the direct-care staff of providers

to assess the value and need for minimum spending levels; and

(5) submitting a quarterly report to the lieutenant governor,

the speaker of the house of representatives, the senate finance

committee, and the house appropriations committee regarding the

status of the pilot project.

(e) The executive commissioner shall determine the number of

members of the work group described by Subsection (d). The

executive commissioner shall ensure that the work group includes

members who represent:

(1) public and private providers of ICF-MR services and home and

community-based waiver program services;

(2) experienced cost report preparers who have received cost

report training from the commission;

(3) accounting firms licensed under Chapter 901, Occupations

Code, that are familiar with the provision of program services

described by Subdivision (1);

(4) commission staff; and

(5) other interested stakeholders, as determined by the

executive commissioner.

(f) Not later than September 1, 2012, the commission shall

submit a report to the legislature that:

(1) evaluates the operation of the pilot project; and

(2) makes recommendations regarding the continuation or

expansion of the pilot project.

(g) This section expires September 1, 2013.

Added by Acts 2007, 80th Leg., R.S., Ch.

894, Sec. 1, eff. September 1, 2007.

Sec. 531.0212. MEDICAID BILL OF RIGHTS AND BILL OF

RESPONSIBILITIES. (a) The commission by rule shall adopt a bill

of rights and a bill of responsibilities for each person enrolled

in the Medicaid program.

(b) The bill of rights must address a client's right to:

(1) respect, dignity, privacy, confidentiality, and

nondiscrimination;

(2) a reasonable opportunity to choose a health care plan and

primary care provider and to change to another plan or provider

in a reasonable manner;

(3) consent to or refuse treatment and actively participate in

treatment decisions;

(4) ask questions and receive complete information relating to

the client's medical condition and treatment options, including

specialty care;

(5) access each available complaint process, receive a timely

response to a complaint, and receive a fair hearing; and

(6) timely access to care that does not have any communication

or physical access barriers.

(c) The bill of responsibilities must address a client's

responsibility to:

(1) learn and understand each right the client has under the

Medicaid program;

(2) abide by the health plan and Medicaid policies and

procedures;

(3) share information relating to the client's health status

with the primary care provider and become fully informed about

service and treatment options; and

(4) actively participate in decisions relating to service and

treatment options, make personal choices, and take action to

maintain the client's health.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 14.03(a), eff. Sept.

1, 1997.

Sec. 531.0213. SUPPORT SERVICES FOR MEDICAID RECIPIENTS. (a)

The commission shall provide support and information services to

a person enrolled in or applying for Medicaid coverage who

experiences barriers to receiving health care services.

(b) The commission shall give emphasis to assisting a person

with an urgent or immediate medical or support need.

(c) The commission may provide support and information services

by contracting with a nonprofit organization that is not involved

in providing health care, health insurance, or health benefits.

(d) As a part of the support and information services required

by this section, the commission or nonprofit organization shall:

(1) operate a statewide toll-free assistance telephone number

that includes TDD lines and assistance for persons who speak

Spanish;

(2) intervene promptly with the state Medicaid office, managed

care organizations and providers, the Texas Department of Health,

and any other appropriate entity on behalf of a person who has an

urgent need for medical services;

(3) assist a person who is experiencing barriers in the Medicaid

application and enrollment process and refer the person for

further assistance if appropriate;

(4) educate persons so that they:

(A) understand the concept of managed care;

(B) understand their rights under the Medicaid program,

including grievance and appeal procedures; and

(C) are able to advocate for themselves;

(5) collect and maintain statistical information on a regional

basis regarding calls received by the assistance lines and

publish quarterly reports that:

(A) list the number of calls received by region;

(B) identify trends in delivery and access problems;

(C) identify recurring barriers in the Medicaid system; and

(D) indicate other problems identified with Medicaid managed

care; and

(6) assist the state Medicaid office, managed care organizations

and providers, and the Texas Department of Health in identifying

and correcting problems, including site visits to affected

regions if necessary.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 14.03(a), eff. Sept.

1, 1997.

Sec. 531.02131. MEDICAID MEDICAL INFORMATION TELEPHONE HOTLINE

PILOT PROGRAM. (a) In this section, "net cost-savings" means

the total projected cost of Medicaid benefits for an area served

under the pilot program minus the actual cost of Medicaid

benefits for the area.

(b) The commission shall evaluate the cost-effectiveness, in

regard to preventing unnecessary emergency room visits and

ensuring that Medicaid recipients seek medical treatment in the

most medically appropriate and cost-effective setting, of

developing a Medicaid medical information telephone hotline pilot

program under which physicians are available by telephone to

answer medical questions and provide medical information for

recipients. If the commission determines that the pilot program

is likely to result in net cost-savings, the commission shall

develop the pilot program.

(c) The commission shall select the area in which to implement

the pilot program. The selected area must include:

(1) at least two counties; and

(2) not more than 100,000 Medicaid recipients, with

approximately 50 percent of the recipients enrolled in a managed

care program in which the recipients receive services from a

health maintenance organization.

(d) The commission shall request proposals from private vendors

for the operation of a telephone hotline under the pilot program.

The commission may not award a contract to a vendor unless the

vendor agrees to contractual terms:

(1) requiring the vendor to answer medical questions and provide

medical information by telephone to recipients using only

physicians;

(2) providing that the value of the contract is contingent on

achievement of net cost-savings in the area served by the vendor;

and

(3) permitting the commission to terminate the contract after a

reasonable period if the vendor's services do not result in net

cost-savings in the area served by the vendor.

(e) The commission shall periodically determine whether the

pilot program is resulting in net cost-savings. The commission

shall discontinue the pilot program if the commission determines

that the pilot program is not resulting in net cost-savings after

a reasonable period.

(f) Notwithstanding any other provision of this section,

including Subsection (b), the commission is not required to

develop the pilot program if suitable private vendors are not

available to operate the telephone hotline.

(g) The executive commissioner shall adopt rules necessary for

implementation of this section.

Added by Acts 2005, 79th Leg., Ch.

349, Sec. 15(a), eff. September 1, 2005.

Sec. 531.0214. MEDICAID DATA COLLECTION SYSTEM. (a) The

commission and each health and human services agency that

administers a part of the state Medicaid program shall jointly

develop a system to coordinate and integrate state Medicaid

databases to:

(1) facilitate the comprehensive analysis of Medicaid data; and

(2) detect fraud perpetrated by a program provider or client.

(b) To minimize cost and duplication of activities, the

commission shall assist and coordinate:

(1) the efforts of the agencies that are participating in the

development of the system required by Subsection (a); and

(2) the efforts of those agencies with the efforts of other

agencies involved in a statewide health care data collection

system provided for by Section 108.006, Health and Safety Code,

including avoiding duplication of expenditure of state funds for

computer hardware, staff, or services.

(c) On the request of the commissioner, a state agency that

administers any part of the state Medicaid program shall assist

the commission in developing the system required by this section.

(d) The commission shall develop the database system in a manner

that will enable a complete analysis of the use of prescription

medications, including information relating to:

(1) Medicaid clients for whom more than three medications have

been prescribed; and

(2) the medical effect denial of Medicaid coverage for more than

three medications has had on Medicaid clients.

(e) The commission shall ensure that the database system is used

each month to match bureau of vital statistics death records with

a list of persons eligible for medical assistance under Chapter

32, Human Resources Code, and that each person who is deceased is

promptly removed from the list of persons eligible for medical

assistance.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 14.03(a), eff. Sept.

1, 1997. Amended by Acts 1999, 76th Leg., ch. 215, Sec. 1, eff.

Sept. 1, 1999.

Sec. 531.02141. MEDICAID INFORMATION COLLECTION AND ANALYSIS.

(a) The commission shall make every effort to improve data

analysis and integrate available information associated with the

Medicaid program. The commission shall use the decision support

system in the commission's center for strategic decision support

for this purpose and shall modify or redesign the system to allow

for the data collected by the Medicaid program to be used more

systematically and effectively for Medicaid program evaluation

and policy development. The commission shall develop or redesign

the system as necessary to ensure that the system:

(1) incorporates program enrollment, utilization, and provider

data that are currently collected;

(2) allows data manipulation and quick analysis to address a

large variety of questions concerning enrollment and utilization

patterns and trends within the program;

(3) is able to obtain consistent and accurate answers to

questions;

(4) allows for analysis of multiple issues within the program to

determine whether any programmatic or policy issues overlap or

are in conflict;

(5) includes predefined data reports on utilization of high-cost

services that allow program management to analyze and determine

the reasons for an increase or decrease in utilization and

immediately proceed with policy changes, if appropriate;

(6) includes any encounter data with respect to recipients that

a managed care organization that contracts with the commission

under Chapter 533 receives from a health care provider under the

organization's provider network; and

(7) links Medicaid and non-Medicaid data sets, including data

sets related to the Medicaid program, the Temporary Assistance

for Needy Families program, the Special Supplemental Nutrition

Program for Women, Infants, and Children, vital statistics, and

other public health programs.

(b) The commission shall ensure that all Medicaid data sets

created or identified by the decision support system are made

available on the Internet to the extent not prohibited by federal

or state laws regarding medical privacy or security. If privacy

concerns exist or arise with respect to making the data sets

available on the Internet, the system and the commission shall

make every effort to make the data available through that means

either by removing information by which particular individuals

may be identified or by aggregating the data in a manner so that

individual records cannot be associated with particular

individuals.

Added by Acts 2005, 79th Leg., Ch.

349, Sec. 3(a), eff. September 1, 2005.

Sec. 531.0215. COMPILATION OF STATISTICS RELATING TO FRAUD. The

commission and each health and human services agency that

administers a part of the state Medicaid program shall maintain

statistics on the number, type, and disposition of fraudulent

claims for benefits submitted under the part of the program the

agency administers.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 6.02(a), eff. Sept.

1, 1997.

Sec. 531.0216. PARTICIPATION AND REIMBURSEMENT OF TELEMEDICINE

MEDICAL SERVICE PROVIDERS UNDER MEDICAID. (a) The commission by

rule shall develop and implement a system to reimburse providers

of services under the state Medicaid program for services

performed using telemedicine medical services.

(b) In developing the system, the executive commissioner by rule

shall:

(1) review programs and pilot projects in other states to

determine the most effective method for reimbursement;

(2) establish billing codes and a fee schedule for services;

(3) provide for an approval process before a provider can

receive reimbursement for services;

(4) consult with the Department of State Health Services and the

telemedicine advisory committee to establish procedures to:

(A) identify clinical evidence supporting delivery of health

care services using a telecommunications system;

(B) establish pilot studies for telemedicine medical service

delivery; and

(C) annually review health care services, considering new

clinical findings, to determine whether reimbursement for

particular services should be denied or authorized;

(5) establish pilot programs in designated areas of this state

under which the commission, in administering government-funded

health programs, may reimburse a health professional

participating in the pilot program for telehealth services

authorized under the licensing law applicable to the health

professional;

(6) establish a separate provider identifier for telemedicine

medical services providers; and

(7) establish a separate modifier for telemedicine medical

services eligible for reimbursement.

(c) The commission shall encourage health care providers and

health care facilities to participate as telemedicine medical

service providers in the health care delivery system. The

commission may not require that a service be provided to a

patient through telemedicine medical services when the service

can reasonably be provided by a physician through a face-to-face

consultation with the patient in the community in which the

patient resides or works. This subsection does not prohibit the

authorization of the provision of any service to a patient

through telemedicine medical services at the patient's request.

(d) Subject to Section 153.004, Occupations Code, the commission

may adopt rules as necessary to implement this section. In the

rules adopted under this section, the commission shall:

(1) refer to the site where the patient is physically located as

the patient site; and

(2) refer to the site where the physician providing the

telemedicine medical service is physically located as the distant

site.

(e) The commission may not reimburse a health care facility for

telemedicine medical services provided to a Medicaid recipient

unless the facility complies with the minimum standards adopted

under Section 531.02161.

(f) Not later than December 1 of each even-numbered year, the

commission shall report to the speaker of the house of

representatives and the lieutenant governor on the effects of

telemedicine medical services on the Medicaid program in the

state, including the number of physicians and health

professionals using telemedicine medical services, the geographic

and demographic disposition of the physicians and health

professionals, the number of patients receiving telemedicine

medical services, the types of services being provided, and the

cost of utilization of telemedicine medical services to the

program.

(g) In this section:

(1) "Telehealth service" has the meaning assigned by Section

57.042, Utilities Code.

(2) "Telemedicine medical service" has the meaning assigned by

Section 57.042, Utilities Code.

Added by Acts 1997, 75th Leg., ch. 1244, Sec. 1, eff. June 20,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.22, eff;

Sept. 1, 1999. Renumbered from Sec. 531.0215 by Acts 1999, 76th

Leg., ch. 62, Sec. 19.01(46), eff. Sept. 1, 1999; Acts 2001, 77th

Leg., ch. 1255, Sec. 1, eff. June 15, 2001; Acts 2001, 77th Leg.,

ch. 1420, Sec. 14.765, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

370, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

525, Sec. 1, eff. September 1, 2007.

Sec. 531.02161. TELEMEDICINE TECHNOLOGY STANDARDS. (a) In this

section, "telemedicine medical service" has the meaning assigned

by Section 57.042, Utilities Code.

(b) The commission and the Telecommunications Infrastructure

Fund Board by joint rule shall establish and adopt minimum

standards for an operating system used in the provision of

telemedicine medical services by a health care facility

participating in the state Medicaid program, including standards

for electronic transmission, software, and hardware.

(c) In developing standards under this section, the commission

and the Telecommunications Infrastructure Fund Board shall

address:

(1) authentication and authorization of users;

(2) authentication of the origin of information;

(3) the prevention of unauthorized access to the system or

information;

(4) system security, including the integrity of information that

is collected, program integrity, and system integrity;

(5) maintenance of documentation about system and information

usage;

(6) information storage, maintenance, and transmission; and

(7) synchronization and verification of patient profile data.

Added by Acts 2001, 77th Leg., ch. 1255, Sec. 2, eff. June 15,

2001.

Sec. 531.02162. MEDICAID SERVICES PROVIDED THROUGH TELEMEDICINE

MEDICAL SERVICES AND TELEHEALTH SERVICES TO CHILDREN WITH SPECIAL

HEALTH CARE NEEDS. (a) In this section, "child with special

health care needs" has the meaning assigned by Section 35.0022,

Health and Safety Code.

(b) The commission by rule shall establish policies that permit

reimbursement under the state Medicaid and children's health

insurance program for services provided through telemedicine

medical services and telehealth services to children with special

health care needs.

(c) The policies required under this section must:

(1) be designed to:

(A) prevent unnecessary travel and encourage efficient use of

telemedicine medical services and telehealth services for

children with special health care needs in all suitable

circumstances; and

(B) ensure in a cost-effective manner the availability to a

child with special health care needs of services appropriately

performed using telemedicine medical services and telehealth

services that are comparable to the same types of services

available to that child without the use of telemedicine medical

services and telehealth services; and

(2) provide for reimbursement of multiple providers of different

services who participate in a single telemedicine medical

services and telehealth services session for a child with special

health care needs, if the commission determines that reimbursing

each provider for the session is cost-effective in comparison to

the costs that would be involved in obtaining the services from

providers without the use of telemedicine medical services and

telehealth services, including the costs of transportation and

lodging and other direct costs.

Added by Acts 2001, 77th Leg., ch. 959, Sec. 2, eff. June 14,

2001. Renumbered from Government Code Sec. 531.02161 by Acts

2003, 78th Leg., ch. 1275, Sec. 2(63), eff. Sept. 1, 2003.

Sec. 531.02163. TELEPRESENTERS. (a) In this section, "health

professional" means an individual who:

(1) is licensed or certified in this state to perform health

care services; and

(2) is not a physician, registered nurse, advanced practice

nurse, or physician assistant.

(b) The executive commissioner by rule shall establish and adopt

minimum standards to permit the use of trained health

professionals in presenting patients who are Medicaid recipients

for telemedicine medical services consultations to be conducted

by physicians at distant sites.

(c) Notwithstanding Section 531.0217, the commission may provide

reimbursement under the state Medicaid program for a telemedicine

medical service initiated by a trained health professional who

complies with the minimum standards adopted under this section.

(d) The commission shall provide reimbursement under the state

Medicaid program to a physician for overseeing a telemedicine

consultation at a telemedicine distant site if the telepresenter

at the patient site is another physician or is an advanced

practice nurse, registered nurse, or physician assistant acting

under physician delegation and supervision throughout the

consultation.

Added by Acts 2005, 79th Leg., Ch.

370, Sec. 2, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

525, Sec. 2, eff. September 1, 2007.

Sec. 531.0217. REIMBURSEMENT FOR CERTAIN MEDICAL CONSULTATIONS.

(a) In this section:

(1) "Health professional" means:

(A) a physician;

(B) an individual who is:

(i) licensed or certified in this state to perform health care

services; and

(ii) authorized to assist a physician in providing telemedicine

medical services that are delegated and supervised by the

physician; or

(C) a licensed or certified health professional acting within

the scope of the license or certification who does not perform a

telemedicine medical service.

(2) "Physician" means a person licensed to practice medicine in

this state under Subtitle B, Title 3, Occupations Code.

(3) "Telehealth service" has the meaning assigned by Section

57.042, Utilities Code.

(4) "Telemedicine medical service" has the meaning assigned by

Section 57.042, Utilities Code.

(b) The commission by rule shall require each health and human

services agency that administers a part of the Medicaid program

to provide Medicaid reimbursement for a telemedicine medical

service initiated or provided by a physician.

(c) The commission shall ensure that reimbursement is provided

only for a telemedicine medical service initiated or provided by

a physician.

(c-1) Notwithstanding Subsection (b) or (c), the commission

shall provide for reimbursement under the Medicaid program for an

office visit provided through telemedicine by a physician who is

assessing and evaluating the patient from a distant site if:

(1) a health professional acting under the delegation and

supervision of that physician is present with the patient at the

time of the visit; and

(2) the medical condition, illness, or injury for which the

patient is receiving the service is not likely, within a

reasonable degree of medical certainty, to undergo material

deterioration within the 30-day period following the date of the

visit.

(c-2) The commission shall develop rules to allocate

reimbursement provided under Subsection (c-1) between a physician

consulting from a distant site and a health professional present

with the patient or shall by rule establish a facility fee that a

physician consulting from a distant site and receiving

reimbursement under Subsection (c-1) must pay a health

professional present with the patient.

(c-3) In adopting rules under Subsection (c-2), the commission

shall confer with the Centers for Medicare and Medicaid Services

on the legality of allocating reimbursement or establishing a

facility fee as described in that subsection. Rules adopted by

the commission under this subsection or Subsection (c-2) must

reflect a policy to build capacity in medically underserved areas

of this state.

(d) The commission shall require reimbursement for a

telemedicine medical service at the same rate as the Medicaid

program reimburses for a comparable in-person medical service. A

request for reimbursement may not be denied solely because an

in-person medical service between a physician and a patient did

not occur.

(e) A health care facility that receives reimbursement under

this section for a telemedicine medical service provided by a

physician who practices in that facility or a health professional

who participates in a telemedicine medical service under this

section shall establish quality of care protocols and patient

confidentiality guidelines to ensure that the telemedicine

medical service meets legal requirements and acceptable patient

care standards.

(f) The commission may not require a telemedicine medical

service if an in-person consultation with a physician is

reasonably available where the patient resides or works. The

commission shall require facilities and providers of telemedicine

medical services to make a good faith effort to identify and

coordinate with existing providers to preserve and protect

existing health care systems and medical relationships in an

area.

(g) If a patient receiving a telemedicine medical service has a

primary care physician or provider and consents to the

notification, the commission shall require that the primary care

physician or provider be notified of the telemedicine medical

service for the purpose of sharing medical information.

(h) The commission in consultation with the Texas State Board of

Medical Examiners shall monitor and regulate the use of

telemedicine medical services to ensure compliance with this

section. In addition to any other method of enforcement, the

commission may use a corrective action plan to ensure compliance

with this section.

(i) The Texas State Board of Medical Examiners, in consultation

with the commission, as appropriate, may adopt rules as necessary

to:

(1) ensure that appropriate care, including quality of care, is

provided to patients who receive telemedicine medical services;

(2) prevent abuse and fraud through the use of telemedicine

medical services, including rules relating to filing of claims

and records required to be maintained in connection with

telemedicine; and

(3) define those situations when a face-to-face consultation

with a physician is required after a telemedicine medical

service.

(i-1) The Texas State Board of Medical Examiners, in

consultation with the commission and the Department of State

Health Services, as appropriate, shall adopt rules to establish

supervisory requirements for a physician delegating a service to

be performed by an individual who is not a physician, registered

nurse, advanced practice nurse, or physician assistant, including

a health professional who is authorized to be a telepresenter

under Section 531.02163. This section may not be construed as

authorizing the Texas State Board of Medical Examiners to

regulate another licensed or certified health care provider.

(j) The commissioner shall establish an advisory committee to

coordinate state telemedicine efforts and assist the commission

in:

(1) evaluating policies for telemedicine medical services under

Section 531.0216 and this section;

(2) monitoring the types of programs receiving reimbursement

under this section; and

(3) coordinating the activities of state agencies interested in

the use of telemedicine medical services.

(k) This section does not affect any requirement relating to:

(1) a federally qualified health center;

(2) a rural health clinic; or

(3) physician delegation of the authority to carry out or sign

prescription drug orders to an advanced practice nurse or

physician assistant.

Added by Acts 1997, 75th Leg., ch. 1251, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1377, Sec. 1.25, eff.

Sept. 1, 1999. Renumbered from Sec. 531.047 by Acts 1999, 76th

Leg., ch. 62, Sec. 19.01(48), eff. Sept. 1, 1999; Acts 2001, 77th

Leg., ch. 661, Sec. 3, eff. June 13, 2001; Acts 2001, 77th Leg.,

ch. 959, Sec. 10, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch.

1255, Sec. 3, eff. June 15, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

370, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1293, Sec. 1, eff. September 1, 2007.

Text of section as added by Acts 2001, 77th Leg., ch. 661, Sec. 1

Sec. 531.02171. TELEMEDICINE PILOT PROGRAMS. (a) In this

section:

(1) "Health professional" means:

(A) a physician;

(B) an individual who is licensed or certified in this state to

perform health care services and who is authorized to assist a

physician in providing telemedicine medical services that are

delegated and supervised by the physician; or

(C) a licensed or certified health professional acting within

the scope of the license or certification who does not perform a

telemedicine medical service.

(2) "Physician" means a person licensed to practice medicine in

this state under Subtitle B, Title 3, Occupations Code.

(3) "Telehealth service" means a health service, other than a

telemedicine medical service, delivered by a licensed or

certified health professional acting within the scope of the

health professional's license or certification who does not

perform a telemedicine medical service that requires the use of

advanced telecommunications technology, other than by telephone

or facsimile, including:

(A) compressed digital interactive video, audio, or data

transmission;

(B) clinical data transmission using computer imaging by way of

still-image capture and store and forward; and

(C) other technology that facilitates access to health care

services or medical specialty expertise.

(4) "Telemedicine medical service" means a health care service

initiated by a physician or provided by a health professional

acting under physician delegation and supervision, for purposes

of patient assessment by a health professional, diagnosis or

consultation by a physician, treatment, or the transfer of

medical data, that requires the use of advanced

telecommunications technology, other than by telephone or

facsimile, including:

(A) compressed digital interactive video, audio, or data

transmission;

(B) clinical data transmission using computer imaging by way of

still-image capture and store and forward; and

(C) other technology that facilitates access to health care

services or medical specialty expertise.

(b) The commission shall establish pilot programs in designated

areas of this state under which the commission, in administering

government-funded health programs, may reimburse a health

professional participating in the pilot program for telemedicine

medical services or telehealth services authorized under the

licensing law applicable to the health professional. Each pilot

program established before January 1, 2003, must provide services

in areas of this state that are not more than 150 miles from the

border between this state and the United Mexican States.

(c) In developing and operating a pilot program under this

section, the commission shall:

(1) solicit and obtain support for the program from local

officials and the medical community;

(2) focus on enhancing health outcomes in the area served by the

pilot program through increased access to medical services,

including:

(A) health screenings;

(B) prenatal care;

(C) medical or surgical follow-up visits;

(D) periodic consultation with specialists regarding chronic

disorders;

(E) triage and pretransfer arrangements; and

(F) transmission of diagnostic images or data;

(3) establish quantifiable measures and expected health outcomes

for each authorized telemedicine medical service or telehealth

service;

(4) consider condition-specific applications of telemedicine

medical services or telehealth services, including applications

for:

(A) pregnancy;

(B) diabetes;

(C) heart disease; and

(D) cancer; and

(5) demonstrate that the provision of services authorized as

telemedicine medical services or telehealth services will not

adversely affect the provision of traditional medical services

within the area served by the pilot program.

(d) Notwithstanding an eligibility requirement prescribed by

other law or rule, the commission may establish requirements for

a person to participate in a pilot project under this section.

(e) Participation in the pilot project does not entitle a

participant to other services under a government-funded health

program.

(f) The commission may limit the number of participants of a

pilot project under this section.

Added by Acts 2001, 77th Leg., ch. 661, Sec. 1, eff. June 13,

2001.

Text of section as added by Acts 2001, 77th Leg., ch. 959, Sec. 3

Sec. 531.02171. TELEMEDICINE MEDICAL SERVICES AND TELEHEALTH

SERVICES PILOT PROGRAMS. (a) In this section:

(1) "Health professional" means:

(A) a physician;

(B) an individual who is licensed or certified in this state to

perform health care services and who is authorized to assist a

physician in providing telemedicine medical services that are

delegated and supervised by the physician; or

(C) a licensed or certified health professional acting within

the scope of the license or certification who does not perform a

telemedicine medical service.

(2) "Physician" means a person licensed to practice medicine in

this state under Subtitle B, Title 3, Occupations Code.

(3) "Telehealth service" has the meaning assigned by Section

57.042, Utilities Code.

(4) "Telemedicine medical service" has the meaning assigned by

Section 57.042, Utilities Code.

(b) The commission shall establish pilot programs in designated

areas of this state under which the commission, in administering

government-funded health programs, may reimburse a health

professional participating in the pilot program for telemedicine

medical services or telehealth services authorized under the

licensing law applicable to the health professional. Each pilot

program established before January 1, 2003, must provide services

in areas of this state that are not more than 150 miles from the

border between this state and the United Mexican States.

(c) In developing and operating a pilot program under this

section, the commission shall:

(1) solicit and obtain support for the program from local

officials and the medical community;

(2) focus on enhancing health outcomes in the area served by the

pilot program through increased access to medical or health care

services, including:

(A) health screenings;

(B) prenatal care;

(C) medical or surgical follow-up visits;

(D) periodic consultation with specialists regarding chronic

disorders;

(E) triage and pretransfer arrangements; and

(F) transmission of diagnostic images or data;

(3) establish quantifiable measures and expected health outcomes

for each authorized telemedicine medical service or telehealth

service;

(4) consider condition-specific applications of telemedicine

medical services or telehealth services, including applications

for:

(A) pregnancy;

(B) diabetes;

(C) heart disease; and

(D) cancer; and

(5) demonstrate that the provision of services authorized as

telemedicine medical services or telehealth services will not

adversely affect the delivery of traditional medical services or

other health care services within the area served by the pilot

program.

Added by Acts 2001, 77th Leg., ch. 959, Sec. 3, eff. June 14,

2001.

Sec. 531.02172. TELEMEDICINE ADVISORY COMMITTEE. (a) The

commissioner shall establish an advisory committee to assist the

commission in:

(1) evaluating policies for telemedical consultations under

Sections 531.02163 and 531.0217;

(2) evaluating policies for telemedicine medical services or

telehealth services pilot programs established under Section

531.02171;

(3) ensuring the efficient and consistent development and use of

telecommunication technology for telemedical consultations and

telemedicine medical services or telehealth services reimbursed

under government-funded health programs;

(4) monitoring the type of programs receiving reimbursement

under Sections 531.0217 and 531.02171; and

(5) coordinating the activities of state agencies concerned with

the use of telemedical consultations and telemedicine medical

services or telehealth services.

(b) The advisory committee must include:

(1) representatives of health and human services agencies and

other state agencies concerned with the use of telemedical

consultations in the Medicaid program and the state child health

plan program, including representatives of:

(A) the commission;

(B) the Department of State Health Services;

(C) the Texas Department of Rural Affairs;

(D) the Texas Department of Insurance;

(E) the Texas Medical Board;

(F) the Texas Board of Nursing; and

(G) the Texas State Board of Pharmacy;

(2) representatives of health science centers in this state;

(3) experts on telemedicine, telemedical consultation, and

telemedicine medical services or telehealth services; and

(4) representatives of consumers of health services provided

through telemedical consultations and telemedicine medical

services or telehealth services.

(c) A member of the advisory committee serves at the will of the

commissioner.

Added by Acts 2001, 77th Leg., ch. 959, Sec. 3, eff. June 14,

2001; Acts 2001, 77th Leg., ch. 661, Sec. 1, eff. June 13, 2001.

Reenacted and amended by Acts 2003, 78th Leg., ch. 609, Sec. 18,

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

370, Sec. 4, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

831, Sec. 8, eff. September 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 58, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

112, Sec. 93, eff. September 1, 2009.

Sec. 531.02173. ALIGNMENT OF MEDICAID TELEMEDICINE REIMBURSEMENT

POLICIES WITH MEDICARE REIMBURSEMENT POLICIES. (a) The

commission shall periodically review policies regarding

reimbursement under the Medicaid program for telemedicine medical

services to identify variations between permissible reimbursement

under that program and reimbursement available to providers under

the Medicare program.

(b) To the extent practicable, and notwithstanding any other

state law, after conducting a review under Subsection (a) the

commission may modify rules and procedures applicable to

reimbursement under the Medicaid program for telemedicine medical

services as necessary to provide for a reimbursement system that

is comparable to the reimbursement system for those services

under the Medicare program.

(c) The commission shall perform its duties under this section

with assistance from the telemedicine advisory committee

established under Section 531.02172.

Added by Acts 2003, 78th Leg., ch. 870, Sec. 1, eff. Sept. 1,

2003.

Sec. 531.02174. ADDITIONAL AUTHORITY REGARDING TELEMEDICINE

MEDICAL SERVICES. (a) In addition to the authority granted by

other law regarding telemedicine medical services, the commission

may review rules and procedures applicable to reimbursement of

telemedicine medical services provided through any

government-funded health program subject to the commission's

oversight.

(b) The commission may modify rules and procedures described by

Subsection (a) as necessary to ensure that reimbursement for

telemedicine medical services is provided in a cost-effective

manner and only in circumstances in which the provision of those

services is clinically effective.

(c) This section does not affect the commission's authority or

duties under other law regarding reimbursement of telemedicine

medical services under the Medicaid program.

Added by Acts 2003, 78th Leg., ch. 870, Sec. 1, eff. Sept. 1,

2003.

Sec. 531.02175. REIMBURSEMENT FOR ONLINE MEDICAL CONSULTATIONS.

(a) In this section, "physician" means a person licensed to

practice medicine in this state under Subtitle B, Title 3,

Occupations Code.

(b) Subject to the requirements of this subsection, the

executive commissioner by rule may require the commission and

each health and human services agency that administers a part of

the Medicaid program to provide Medicaid reimbursement for a

medical consultation that is provided by a physician or other

health care professional using the Internet as a cost-effective

alternative to an in-person consultation. The executive

commissioner may require the commission or a health and human

services agency to provide the reimbursement described by this

subsection only if the Centers for Medicare and Medicaid Services

develop an appropriate Current Procedural Terminology code for

medical services provided using the Internet.

(c) The executive commissioner may develop and implement a pilot

program in one or more sites chosen by the executive commissioner

under which Medicaid reimbursements are paid for medical

consultations provided by physicians or other health care

professionals using the Internet. The pilot program must be

designed to test whether an Internet medical consultation is a

cost-effective alternative to an in-person consultation under the

Medicaid program. The executive commissioner may modify the

pilot program as necessary throughout its implementation to

maximize the potential cost-effectiveness of Internet medical

consultations. If the executive commissioner determines from the

pilot program that Internet medical consultations are

cost-effective, the executive commissioner may expand the pilot

program to additional sites or may implement Medicaid

reimbursements for Internet medical consultations statewide.

(d) The executive commissioner is not required to implement the

pilot program authorized under Subsection (c) as a prerequisite

to providing Medicaid reimbursement authorized by Subsection (b)

on a statewide basis.

Added by Acts 2005, 79th Leg., Ch.

349, Sec. 11(b), eff. September 1, 2005.

Sec. 531.0218. LONG-TERM CARE MEDICAID PROGRAMS. (a) To the

extent authorized by state and federal law, the commission shall

make uniform the functions relating to the administration and

delivery of Section 1915(c) waiver programs, including:

(1) rate-setting;

(2) the applicability and use of service definitions;

(3) quality assurance; and

(4) intake data elements.

(b) Subsection (a) does not apply to functions of a Section

1915(c) waiver program that is operated in conjunction with a

federally funded Medicaid program of the state authorized under

Section 1915(b) of the federal Social Security Act (42 U.S.C.

Section 1396n(b)).

(c) The commission shall ensure that information on individuals

seeking to obtain services from Section 1915(c) waiver programs

is maintained in a single computerized database that is

accessible to staff of each of the state agencies administering

those programs.

Added by Acts 1999, 76th Leg., ch. 899, Sec. 2, eff. Sept. 1,

1999.

Sec. 531.02191. PUBLIC INPUT. In complying with the

requirements of Section 531.0218, the commission shall regularly

consult with and obtain input from:

(1) consumers and family members;

(2) providers;

(3) advocacy groups;

(4) state agencies that administer a Section 1915(c) waiver

program; and

(5) other interested persons.

Added by Acts 1999, 76th Leg., ch. 899, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

759, Sec. 2, eff. September 15, 2009.

Sec. 531.02192. FEDERALLY QUALIFIED HEALTH CENTER AND RURAL

HEALTH CLINIC SERVICES. (a) In this section:

(1) "Federally qualified health center" has the meaning assigned

by 42 U.S.C. Section 1396d(l)(2)(B).

(2) "Federally qualified health center services" has the meaning

assigned by 42 U.S.C. Section 1396d(l)(2)(A).

(3) "Rural health clinic" and "rural health clinic services"

have the meanings assigned by 42 U.S.C. Section 1396d(l)(1).

(b) Notwithstanding any provision of this chapter, Chapter 32,

Human Resources Code, or any other law, the commission shall:

(1) promote Medicaid recipient access to federally qualified

health center services or rural health clinic services; and

(2) ensure that payment for federally qualified health center

services or rural health clinic services is in accordance with 42

U.S.C. Section 1396a(bb).

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 1, eff. September 1, 2007.

Sec. 531.022. COORDINATED STRATEGIC PLAN FOR HEALTH AND HUMAN

SERVICES. (a) The commissioner shall develop a coordinated,

six-year strategic plan for health and human services in this

state and shall update the plan biennially.

(b) The commissioner shall submit each biennial update of the

plan to the governor, the lieutenant governor, and the speaker of

the house of representatives not later than October 1 of each

even-numbered year.

(c) The plan must include the following goals:

(1) the development of a comprehensive, statewide approach to

the planning of health and human services;

(2) the creation of a continuum of care for families and

individuals in need of health and human services;

(3) the integration of health and human services to provide for

the efficient and timely delivery of those services;

(4) the maximization of existing resources through effective

funds management and the sharing of administrative functions;

(5) the effective use of management information systems to

continually improve service delivery;

(6) the provision of systemwide accountability through effective

monitoring mechanisms;

(7) the promotion of teamwork among the health and human

services agencies and the provision of incentives for creativity;

(8) the fostering of innovation at the local level; and

(9) the encouragement of full participation of fathers in

programs and services relating to children.

(d) In developing a plan and plan updates under this section,

the commissioner shall consider:

(1) existing strategic plans of health and human services

agencies;

(2) health and human services priorities and plans submitted by

governmental entities under Subsection (e);

(3) facilitation of pending reorganizations or consolidations of

health and human services agencies and programs;

(4) public comment, including comment documented through public

hearings conducted under Section 531.036; and

(5) budgetary issues, including projected agency needs and

projected availability of funds.

(e) The commissioner shall identify the governmental entities

that coordinate the delivery of health and human services in

regions, counties, and municipalities and request that each

entity:

(1) identify the health and human services priorities in the

entity's jurisdiction and the most effective ways to deliver and

coordinate services in that jurisdiction;

(2) develop a coordinated plan for the delivery of health and

human services in the jurisdiction, including transition services

that prepare special education students for adulthood; and

(3) make the information requested under Subdivisions (1) and

(2) available to the commission.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 14.04(a),

eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 256, Sec. 1, eff.

Sept. 1, 2001.

Sec. 531.0222. WIC PROGRAM ADVISORY COMMITTEE. (a) In this

section:

(1) "Committee" means the advisory committee established under

this section.

(2) "Department" means the Texas Department of Health.

(3) "WIC program" means the federal special supplemental

nutrition program for women, infants, and children authorized by

42 U.S.C. Section 1786, as amended, and administered by the

department.

(b) The commissioner shall establish a WIC program advisory

committee to provide input from WIC program merchants, vendors,

recipient advocacy groups, and local clinics to advise the

commissioner and the department on policy, rules, and technology

changes concerning the WIC program.

(c) The committee consists of 10 members appointed by the

commissioner from geographically diverse areas as follows:

(1) four representatives of retail merchant vendors, with two

from national supermarket companies and two from regional or

independent food retailers;

(2) one representative of a specialty retailer such as a

pharmacy or WIC program-only retailer;

(3) two representatives of advocacy groups for WIC program

recipients, such as charities or consumer groups; and

(4) three representatives of staff at WIC program clinics.

(d) The committee shall:

(1) review all current WIC program policies;

(2) review and submit comments concerning proposed WIC program

rule and policy changes;

(3) advise state employees developing and implementing the

electronic benefits transfer program for the WIC program on the

methods for benefits delivery through the use of a card issued to

a WIC program recipient;

(4) recommend procedures to be used with pricing issues for WIC

program products; and

(5) examine and make recommendations regarding the possibility

of adding farmers' markets as WIC program vendors.

(e) A member of the committee may not receive compensation for

serving on the committee and may not be reimbursed for travel

expenses incurred while conducting the business of the committee.

(f) The department shall provide administrative support,

including staff, for the committee.

(g) The committee is not subject to Chapter 2110.

Added by Acts 2001, 77th Leg., ch. 603, Sec. 1, eff. Sept. 1,

2001. Renumbered from Government Code Sec. 531.0221 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(64), eff. Sept. 1, 2003.

Text of section effective until September 01, 2011

Sec. 531.0223. RATES AND EXPENDITURES IN TEXAS-MEXICO BORDER

REGION. (a) In this section:

(1) "Child health plan program" means the state child health

plan program authorized by Chapter 62, Health and Safety Code.

(2) "Committee" means the advisory committee on funding

disparities in health programs appointed by the commissioner

under this section.

(3) "Texas-Mexico border region" has the meaning assigned by

Section 2056.002.

(b) The commissioner shall appoint an advisory committee to

develop a strategic plan for eliminating the disparities between

the Texas-Mexico border region and other areas of the state in:

(1) capitation rates under Medicaid managed care and the child

health plan program for services provided to persons younger than

19 years of age;

(2) fee-for-service per capita expenditures under the Medicaid

program and the child health plan program for inpatient and

outpatient hospital services for services provided to persons

younger than 19 years of age; and

(3) total professional services expenditures per Medicaid

recipient younger than 19 years of age or per child enrolled in

the child health plan program.

(c) Periodically the committee shall perform the research

necessary to analyze and compare the rates and expenditures

described by Subsection (b) and, not later than the date

specified by the commissioner, produce a report based on the

results of that analysis and comparison.

(d) The committee shall, as part of the report required by

Subsection (c), make recommendations to the commissioner for

addressing the problems created by disparities documented in the

report, including recommendations for allocation of funds.

(e) The commissioner shall appoint nine members to the advisory

committee in a manner that ensures that the committee:

(1) represents the spectrum of geographic areas included in the

Texas-Mexico border region;

(2) includes persons who are knowledgeable regarding the

Medicaid program, including Medicaid managed care, and the child

health plan program; and

(3) represents the interests of physicians, hospitals, patients,

managed care organizations, state agencies involved in the

management and delivery of medical resources of any kind,

affected communities, and other areas of the state.

(f) The committee shall elect officers from among the members of

the committee.

(g) Appointments to the committee shall be made without regard

to the race, color, disability, sex, religion, age, or national

origin of the appointees.

(h) A member of the committee may not receive compensation, but

is entitled to reimbursement of travel expenses incurred by the

member while conducting the business of the committee as provided

by the General Appropriations Act.

(i) The commission shall provide administrative support and

resources to the committee as necessary for the committee to

perform the duties under this section.

(j) The committee is not subject to Chapter 2110.

(k) With advice from the committee, the commission shall ensure

that:

(1) the disparities in rates and expenditures described by

Subsection (b) are eliminated as soon as practicable for services

provided to a person younger than 19 years of age by increasing

the rates and expenditures in the Texas-Mexico border region, to

the extent that funds are specifically appropriated for purposes

of this subsection, so that the rates and expenditures in that

region equal, or equal as nearly as possible, the statewide

average rates and expenditures; and

(2) a physician providing a service to a Medicaid recipient

younger than 19 years of age or a recipient of services under the

child health plan program in the Texas-Mexico border region

receives, in addition to reimbursement at the rate required under

Subdivision (1), a bonus to the extent possible with funds

specifically appropriated for purposes of this subsection.

(l) For purposes of Subsection (k), the commission shall exclude

data from the Texas-Mexico border region in determining the

statewide average capitation rates under Medicaid managed care

and the child health plan program and the statewide average total

expenditures per Medicaid recipient younger than 19 years of age

or per child enrolled in the child health plan program.

(m) With advice from the committee and other appropriate groups,

the commission may vary the amount of any rate increases for

services required by Subsection (k) according to the type of

service provided.

(n) The commission shall develop mechanisms to pass any rate

increase required by Subsection (k) directly to providers,

including providers in Medicaid managed care service delivery

areas with health maintenance organization, prepaid health plan,

or primary care case management models.

(o) The commission shall contract with a public university to:

(1) measure changes occurring from September 1, 2001, to August

31, 2004, in the number of health care providers participating in

the Medicaid program or the child health plan program in the

Texas-Mexico border region and resulting effects on consumer

access to health care and consumer utilization;

(2) determine:

(A) the effects, if any, of the changes in rates and

expenditures required by Subsection (k); and

(B) if funding available and used for changes in rates and

expenditures was sufficient to produce measurable effects;

(3) make a recommendation regarding whether Medicaid rate

increases should be expanded to include Medicaid services

provided to adults in the Texas-Mexico border region; and

(4) not later than December 1, 2004, submit a report to the

legislature.

(p) This section expires September 1, 2011.

Added by Acts 2001, 77th Leg., ch. 1260, Sec. 1, eff. Sept. 1,

2001. Renumbered from Government Code Sec. 531.0221 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(65), eff. Sept. 1, 2003.

Sec. 531.0224. PLANNING AND POLICY DIRECTION OF TEMPORARY

ASSISTANCE FOR NEEDY FAMILIES PROGRAM. The commission shall:

(1) plan and direct the financial assistance program under

Chapter 31, Human Resources Code, including the procurement,

management, and monitoring of contracts necessary to implement

the program;

(2) adopt rules and standards governing the financial assistance

program under Chapter 31, Human Resources Code; and

(3) establish requirements for and define the scope of the

ongoing evaluation of the financial assistance program under

Chapter 31, Human Resources Code.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.07, eff. Sept. 1,

2003.

Sec. 531.0225. MENTAL HEALTH AND SUBSTANCE ABUSE SERVICES.

(a) To ensure appropriate delivery of mental health and

substance abuse services, the commission shall regularly evaluate

program contractors and subcontractors that provide or arrange

for the services for persons enrolled in:

(1) the Medicaid managed care program; and

(2) the state child health plan program.

(b) The commission shall monitor:

(1) penetration rates, as they relate to mental health and

substance abuse services provided by or through contractors and

subcontractors;

(2) utilization rates, as they relate to mental health and

substance abuse services provided by or through contractors and

subcontractors; and

(3) provider networks used by contractors and subcontractors to

provide mental health or substance abuse services.

Added by Acts 2003, 78th Leg., ch. 358, Sec. 2, eff. June 18,

2003.

Renumbered from Government Code, Section 531.0224 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(32), eff. September 1, 2005.

Sec. 531.023. SUBMISSION OF PLANS AND UPDATES BY AGENCIES. (a)

All health and human services agencies shall submit to the

commission strategic plans and biennial updates on a date to be

determined by commission rule. The commission shall review and

comment on the strategic plans and biennial updates.

(b) Not later than January 1 of each even-numbered year, the

commission shall begin formal discussions with each health and

human services agency regarding that agency's strategic plan or

biennial update.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 14.05(a),

eff. Sept. 1, 1997.

Sec. 531.0235. BIENNIAL DISABILITY REPORTS. (a) The

commissioner shall direct and require the Texas Planning Council

for Developmental Disabilities and the Office for the Prevention

of Developmental Disabilities to prepare a joint biennial report

on the state of services to persons with disabilities in this

state. The Texas Planning Council for Developmental Disabilities

will serve as the lead agency in convening working meetings and

in coordinating and completing the report. Not later than

December 1 of each even-numbered year, the agencies shall submit

the report to the commissioner, governor, lieutenant governor,

and speaker of the house of representatives.

(b) The report will include recommendations addressing the

following:

(1) fiscal and program barriers to consumer-friendly services;

(2) progress toward a service delivery system individualized to

each consumer based on functional needs;

(3) progress on the development of local cross-disability access

structures;

(4) projections of future long-term care services needs and

availability; and

(5) consumer satisfaction, consumer preferences, and desired

outcomes.

(c) The commission, Texas Department of Human Services, and

other health and human services agencies shall cooperate with the

agencies required to prepare the report under Subsection (a).

Added by Acts 1999, 76th Leg., ch. 1505, Sec. 1.19, eff. Sept. 1,

1999.

Sec. 531.024. PLANNING AND DELIVERY OF HEALTH AND HUMAN

SERVICES. (a) The executive commissioner shall:

(1) facilitate and enforce coordinated planning and delivery of

health and human services, including:

(A) compliance with the coordinated strategic plan;

(B) co-location of services;

(C) integrated intake; and

(D) coordinated referral and case management;

(2) develop with the Department of Information Resources

automation standards for computer systems to enable health and

human services agencies, including agencies operating at a local

level, to share pertinent data;

(3) establish and enforce uniform regional boundaries for all

health and human services agencies;

(4) carry out statewide health and human services needs surveys

and forecasting;

(5) perform independent special-outcome evaluations of health

and human services programs and activities;

(6) at the request of a governmental entity identified under

Section 531.022(e), assist that entity in implementing a

coordinated plan that may include co-location of services,

integrated intake, and coordinated referral and case management

and is tailored to the needs and priorities of that entity; and

(7) promulgate uniform fair hearing rules for all

Medicaid-funded services.

(b) The rules promulgated under Subsection (a)(7) must provide

due process to an applicant for Medicaid services and to a

Medicaid recipient who seeks a Medicaid service, including a

service that requires prior authorization. The rules must

provide the protections for applicants and recipients required by

42 C.F.R. Part 431, Subpart E, including requiring that:

(1) the written notice to an individual of the individual's

right to a hearing must:

(A) contain an explanation of the circumstances under which

Medicaid is continued if a hearing is requested; and

(B) be mailed at least 10 days before the date the individual's

Medicaid eligibility or service is scheduled to be terminated,

suspended, or reduced, except as provided by 42 C.F.R. Section

431.213 or 431.214; and

(2) if a hearing is requested before the date a Medicaid

recipient's service, including a service that requires prior

authorization, is scheduled to be terminated, suspended, or

reduced, the agency may not take that proposed action before a

decision is rendered after the hearing unless:

(A) it is determined at the hearing that the sole issue is one

of federal or state law or policy; and

(B) the agency promptly informs the recipient in writing that

services are to be terminated, suspended, or reduced pending the

hearing decision.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 14.06,

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 342, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 8.11, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

713, Sec. 1, eff. September 1, 2007.

Sec. 531.0241. STREAMLINING DELIVERY OF SERVICES. To integrate

and streamline service delivery and facilitate access to

services, the commissioner may request a health and human

services agency to take a specific action and may recommend the

manner in which the streamlining is to be accomplished, including

requesting each health and human services agency to:

(1) simplify agency procedures;

(2) automate agency procedures;

(3) coordinate service planning and management tasks between and

among health and human services agencies;

(4) reallocate staff resources;

(5) adopt rules;

(6) amend, waive, or repeal existing rules; or

(7) take other necessary actions.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 14.07(a), eff. Sept.

1, 1997.

Sec. 531.02411. STREAMLINING ADMINISTRATIVE PROCESSES. The

commission shall make every effort using the commission's

existing resources to reduce the paperwork and other

administrative burdens placed on Medicaid recipients and

providers and other participants in the Medicaid program and

shall use technology and efficient business practices to decrease

those burdens. In addition, the commission shall make every

effort to improve the business practices associated with the

administration of the Medicaid program by any method the

commission determines is cost-effective, including:

(1) expanding the utilization of the electronic claims payment

system;

(2) developing an Internet portal system for prior authorization

requests;

(3) encouraging Medicaid providers to submit their program

participation applications electronically;

(4) ensuring that the Medicaid provider application is easy to

locate on the Internet so that providers may conveniently apply

to the program;

(5) working with federal partners to take advantage of every

opportunity to maximize additional federal funding for technology

in the Medicaid program; and

(6) encouraging the increased use of medical technology by

providers, including increasing their use of:

(A) electronic communications between patients and their

physicians or other health care providers;

(B) electronic prescribing tools that provide up-to-date payer

formulary information at the time a physician or other health

care practitioner writes a prescription and that support the

electronic transmission of a prescription;

(C) ambulatory computerized order entry systems that facilitate

physician and other health care practitioner orders at the point

of care for medications and laboratory and radiological tests;

(D) inpatient computerized order entry systems to reduce errors,

improve health care quality, and lower costs in a hospital

setting;

(E) regional data-sharing to coordinate patient care across a

community for patients who are treated by multiple providers; and

(F) electronic intensive care unit technology to allow

physicians to fully monitor hospital patients remotely.

Added by Acts 2005, 79th Leg., Ch.

349, Sec. 4(a), eff. September 1, 2005.

Sec. 531.02412. SERVICE DELIVERY AUDIT MECHANISMS. (a) The

commission shall make every effort to ensure the integrity of the

Medicaid program. To ensure that integrity, the commission

shall:

(1) perform risk assessments of every element of the Medicaid

program and audit those elements of the program that are

determined to present the greatest risks;

(2) ensure that sufficient oversight is in place for the

Medicaid medical transportation program;

(3) ensure that a quality review assessment of the Medicaid

medical transportation program occurs; and

(4) evaluate the Medicaid program with respect to use of the

metrics developed through the Texas Health Steps performance

improvement plan to guide changes and improvements to the

program.

(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 268, Sec. 32(f),

eff. September 1, 2008.

Added by Acts 2005, 79th Leg., Ch.

349, Sec. 4(a), eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 32(f), eff. September 1, 2008.

Sec. 531.02413. BILLING COORDINATION SYSTEM. (a) If

cost-effective and feasible, the commission shall, on or before

March 1, 2008, contract through an existing procurement process

for the implementation of an acute care Medicaid billing

coordination system for the fee-for-service and primary care case

management delivery models that will, upon entry in the claims

system, identify within 24 hours whether another entity has

primary responsibility for paying the claim and submit the claim

to the entity the system determines is the primary payor. The

system may not increase Medicaid claims payment error rates.

(a-1) If cost-effective and feasible, the commission shall

contract to expand the Medicaid billing coordination system

described by Subsection (a) to process claims for all other

health care services provided through the Medicaid program in the

manner claims for acute care services are processed by the system

under Subsection (a). This subsection does not apply to claims

for health care services provided through the Medicaid program

if, before September 1, 2009, those claims were being processed

by an alternative billing coordination system.

(b) If cost-effective, the executive commissioner shall adopt

rules for the purpose of enabling the system described by

Subsection (a) to identify an entity with primary responsibility

for paying a claim that is processed by the system under

Subsection (a) and establish reporting requirements for any

entity that may have a contractual responsibility to pay for the

types of services that are provided under the Medicaid program

and the claims for which are processed by the system under

Subsection (a).

(c) An entity that holds a permit, license, or certificate of

authority issued by a regulatory agency of the state must allow a

contractor under this section access to databases to allow the

contractor to carry out the purposes of this section, subject to

the contractor's contract with the commission and rules adopted

under this section, and is subject to an administrative penalty

or other sanction as provided by the law applicable to the

permit, license, or certificate of authority for a violation by

the entity of a rule adopted under this section.

(d) After September 1, 2008, no public funds shall be expended

on entities not in compliance with this section unless a

memorandum of understanding is entered into between the entity

and the executive commissioner.

(e) Information obtained under this section is confidential.

The contractor may use the information only for the purposes

authorized under this section. A person commits an offense if

the person knowingly uses information obtained under this section

for any purpose not authorized under this section. An offense

under this subsection is a Class B misdemeanor and all other

penalties may apply.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 2, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

745, Sec. 1, eff. September 1, 2009.

Sec. 531.02414. ADMINISTRATION AND OPERATION OF MEDICAL

TRANSPORTATION PROGRAM. (a) In this section, "medical

transportation program" means the program that provides

nonemergency transportation services to and from covered health

care services, based on medical necessity, to recipients under

the Medicaid program, the children with special health care needs

program, and the transportation for indigent cancer patients

program, who have no other means of transportation.

(b) Notwithstanding any other law, the commission shall directly

supervise the administration and operation of the medical

transportation program.

(c) Notwithstanding any other law, the commission may not

delegate the commission's duty to supervise the medical

transportation program to any other person, including through a

contract with the Texas Department of Transportation for the

department to assume any of the commission's responsibilities

relating to the provision of services through that program.

(d) The commission may contract with a public transportation

provider, as defined by Section 461.002, Transportation Code, a

private transportation provider, or a regional transportation

broker for the provision of public transportation services, as

defined by Section 461.002, Transportation Code, under the

medical transportation program.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 3(a), eff. September 1, 2007.

Sec. 531.02415. ELECTRONIC ELIGIBILITY INFORMATION PILOT

PROJECT. (a) The commission shall establish a pilot project in

at least one urban area of this state to determine the

feasibility, costs, and benefits of accepting, for the purpose of

establishing eligibility for benefits under state and federal

health and human services programs administered by the

commission, the direct importation of electronic eligibility

information from an electronic system operated by a regional

safety net provider collaborative organization.

(a-1) Not later than September 1, 2010, the commission shall

expand the pilot project to at least one additional urban area of

this state if the commission has implemented the Texas Integrated

Eligibility Redesign System (TIERS) in the area selected for the

expansion.

(b) An area selected for the pilot project under this section

must possess a functioning safety net provider collaborative

organization that includes a network of providers and assesses

eligibility for health and human services programs using

electronic systems. The electronic systems used by the

collaborative organization must be able to interface with

electronic systems managed by the commission to enable the

commission to import application and eligibility information

regarding applicants for health and human services programs.

(c) In establishing a pilot project under this section, the

commission shall:

(1) create a project in which regional indigent care networks

interface with the commission through the Texas Integrated

Eligibility Redesign System (TIERS) or another state electronic

eligibility system, as appropriate, to share electronic

applications for indigent care created by the care network with

the commission to facilitate enrollment in health and human

services programs administered by the commission;

(2) automatically import the application information submitted

under Subdivision (1) with minimal human intervention to

eliminate double data entry and data entry errors and to ensure

most appropriate use of commission resources while maintaining

program integrity;

(3) solicit and obtain support for the project from local

officials and indigent care providers;

(4) ensure that all identifying and descriptive information of

recipients in each health and human services program included in

the project can only be accessed by providers or other entities

participating in the project; and

(5) ensure that the storage and communication of all identifying

and descriptive information included in the project complies with

existing federal and state privacy laws governing individually

identifiable information for recipients of public benefits

programs.

(d) In implementing the project under Subsection (c), the

commission shall review and process applications in a timely

manner and, to the extent allowed by federal law and regulations,

work directly with each organization to obtain missing documents

and resolve issues that impede enrollment. Each organization

must be authorized by the applicant to receive information

concerning the applicant directly from the commission.

(e) The commission shall provide a monthly statistical report to

each safety net provider collaborative organization that submits

an application under Subsection (d) and to the Legislative Budget

Board on the number of applications processed, the timeliness of

the application process, and the reasons for any delays. The

commission shall work with the safety net provider collaborative

organizations to decrease delays in processing applications.

Added by Acts 2007, 80th Leg., R.S., Ch.

605, Sec. 1, eff. June 15, 2007.

Renumbered from Government Code, Section 531.02413 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(36), eff. September 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

312, Sec. 1, eff. June 19, 2009.

Sec. 531.02418. MEDICAID AND CHILD HEALTH PLAN PROGRAM

ELIGIBILITY DETERMINATIONS FOR CERTAIN INDIVIDUALS. (a) The

commission shall enter into a memorandum of understanding with

the Texas Youth Commission to ensure that each individual who is

committed under Title 3, Family Code, is assessed by the

commission for eligibility for the medical assistance program

under Chapter 32, Human Resources Code, and the child health plan

program before that individual's release from commitment.

(b) The commission shall enter into a memorandum of

understanding with the Texas Juvenile Probation Commission to

ensure that each individual who is placed or detained under Title

3, Family Code, is assessed by the commission for eligibility for

the medical assistance program under Chapter 32, Human Resources

Code, and the child health plan program before the individual's

release from placement or detention. Local juvenile probation

departments are subject to the requirements of the memorandum.

(c) Each memorandum of understanding entered into as required by

this section must specify:

(1) the information that must be provided to the commission;

(2) the process by which and time frame within which the

information must be provided; and

(3) the roles and responsibilities of all parties to the

memorandum, which must include a requirement that the commission

pursue the actions needed to complete eligibility applications as

necessary.

(d) Each memorandum of understanding required by Subsection (a)

or (b) must be tailored to achieve the goal of ensuring that an

individual described by Subsection (a) or (b) who is determined

eligible by the commission for coverage under the medical

assistance program under Chapter 32, Human Resources Code, or the

child health plan program, is enrolled in the program for which

the individual is eligible and may begin receiving services

through the program as soon as possible after the eligibility

determination is made and, if possible, to achieve the goal of

ensuring that the individual may begin receiving those services

on the date of the individual's release from placement,

detention, or commitment.

(e) The executive commissioner may adopt rules as necessary to

implement this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1279, Sec. 1, eff. June 19, 2009.

Sec. 531.0242. USE OF AGENCY STAFF. To the extent requested by

the commission, a health and human services agency shall assign

existing staff to perform a function imposed under this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 14.07(a), eff. Sept.

1, 1997.

Sec. 531.0243. REPORTS ON DELIVERY OF SERVICES. (a) The

executive head of each health and human services agency shall

report quarterly to the governing body of that agency on that

agency's efforts to streamline and simplify the delivery of

services. The agency shall submit a copy of the report to the

commission.

(b) The commission shall prepare and deliver a semiannual report

to the governor, the lieutenant governor, the speaker of the

house of representatives, the comptroller, the Legislative Budget

Board, and appropriate legislative committees on the efforts of

the health and human services agencies to streamline the delivery

of services provided by those agencies.

(c) The commissioner shall adopt rules relating to the reports

required by Subsection (a), including rules specifying when and

in what manner an agency must report and the information to be

included in the report. Each agency shall follow the rules

adopted by the commissioner under this section.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 14.07(a), eff. Sept.

1, 1997.

Sec. 531.0244. ENSURING APPROPRIATE CARE SETTING FOR PERSONS

WITH DISABILITIES. (a) The commission and appropriate health

and human services agencies shall implement a comprehensive,

effectively working plan that provides a system of services and

support that fosters independence and productivity and provides

meaningful opportunities for a person with a disability to live

in the most appropriate care setting, considering:

(1) the person's physical, medical, and behavioral needs;

(2) the least restrictive care setting in which the person can

reside;

(3) the person's choice of care settings in which to reside;

(4) the availability of state resources; and

(5) the availability of state programs for which the person

qualifies that can assist the person.

(b) The comprehensive, effectively working plan required by

Subsection (a) must require appropriate health and human services

agencies to:

(1) provide to a person with a disability living in an

institution and to any other person as required by Sections

531.042 and 531.02442 information regarding care and support

options available to the person with a disability, including

community-based services appropriate to the needs of that person;

(2) recognize that certain persons with disabilities are

represented by legally authorized representatives as defined by

Section 241.151, Health and Safety Code, whom the agencies must

include in any decision-making process facilitated by the plan's

implementation;

(3) facilitate a timely and appropriate transfer of a person

with a disability from an institution to an appropriate setting

in the community if:

(A) the person chooses to live in the community;

(B) the person's treating professionals determine the transfer

is appropriate; and

(C) the transfer can be reasonably accommodated, considering the

state's available resources and the needs of other persons with

disabilities; and

(4) develop strategies to prevent the unnecessary placement in

an institution of a person with a disability who is living in the

community but is in imminent risk of requiring placement in an

institution because of a lack of community services.

(c) For purposes of developing the strategies required by

Subsection (b)(4), a person with a mental illness who is admitted

to a facility of the Texas Department of Mental Health and Mental

Retardation for inpatient mental health services three or more

times during a 180-day period is presumed to be in imminent risk

of requiring placement in an institution. The strategies must be

developed in a manner that presumes the person's eligibility for

and the appropriateness of intensive community-based services and

support.

(d) In implementing the plan required by Subsection (a), a

health and human services agency may not deny an eligible person

with a disability access to an institution or remove an eligible

person with a disability from an institution if the person

prefers the type and degree of care provided in the institution

and that care is appropriate for the person. A health and human

services agency may deny the person access to an institution or

remove the person from an institution to protect the person's

health or safety.

(e) Each appropriate health and human services agency shall

implement the strategies and recommendations under the plan

required by Subsection (a) subject to the availability of funds.

(f) This section does not create a cause of action.

(g) Not later than December 1 of each even-numbered year, the

commissioner shall submit to the governor and the legislature a

report on the status of the implementation of the plan required

by Subsection (a). The report must include recommendations on any

statutory or other action necessary to implement the plan.

Added by Acts 2001, 77th Leg., ch. 1239, Sec. 1, eff. Sept. 1,

2001.

Sec. 531.02441. INTERAGENCY TASK FORCE ON ENSURING APPROPRIATE

CARE SETTINGS FOR PERSONS WITH DISABILITIES. (a) The

commissioner shall establish an interagency task force to assist

the commission and appropriate health and human services agencies

in developing a comprehensive, effectively working plan to ensure

appropriate care settings for persons with disabilities.

(b) The commissioner shall determine the number of members of

the task force. The commissioner shall appoint as members of the

task force:

(1) representatives of appropriate health and human services

agencies, including the Texas Department of Human Services and

the Texas Department of Mental Health and Mental Retardation;

(2) representatives of related work groups, including

representatives of the work groups established under Sections

22.034 and 22.035, Human Resources Code;

(3) representatives of consumer and family advocacy groups; and

(4) representatives of service providers for persons with

disabilities.

(c) The commissioner shall designate a member of the task force

to serve as presiding officer. The members of the task force

shall elect any other necessary officers.

(d) The task force shall meet at the call of the commissioner.

(e) A member of the task force serves at the will of the

commissioner.

(f) A member of the task force may not receive compensation for

serving on the task force but is entitled to reimbursement for

travel expenses incurred by the member while conducting the

business of the task force as provided by the General

Appropriations Act.

(g) The task force shall study and make recommendations to the

commission on:

(1) developing the comprehensive, effectively working plan

required by Section 531.0244(a) to ensure appropriate care

settings for persons with disabilities; and

(2) identifying appropriate components of the pilot program

established under Section 22.037, Human Resources Code, for

coordination and integration among the Texas Department of Human

Services, the Texas Department of Mental Health and Mental

Retardation, and the Department of Protective and Regulatory

Services.

(h) In addition to making recommendations under Subsection (g),

the task force shall advise the commission and appropriate health

and human services agencies with respect to implementing the

comprehensive, effectively working plan required by Section

531.0244(a), giving primary consideration to:

(1) methods to identify and assess each person who resides in an

institution but chooses to live in the community and for whom a

transfer from an institution to the community is appropriate, as

determined by the person's treating professionals;

(2) determining the health and human services agencies'

availability of community care and support options relating to

all persons described by Subdivision (1);

(3) identifying, addressing, and monitoring barriers to

implementation of the plan to improve that implementation; and

(4) identifying funding options for the plan.

(i) Not later than September 1 of each year, the task force

shall submit a report to the commissioner on its findings and

recommendations required by Subsection (g).

Added by Acts 2001, 77th Leg., ch. 1239, Sec. 1, eff. Sept. 1,

2001.

Sec. 531.02442. COMMUNITY LIVING OPTIONS INFORMATION PROCESS FOR

CERTAIN PERSONS WITH MENTAL RETARDATION. (a) In this section:

(1) "Institution" means:

(A) a residential care facility operated or maintained by the

Texas Department of Mental Health and Mental Retardation to

provide 24-hour services, including residential services, to

persons with mental retardation; or

(B) an ICF-MR, as defined by Section 531.002, Health and Safety

Code.

(2) "Legally authorized representative" has the meaning assigned

by Section 241.151, Health and Safety Code.

(3) "Local mental retardation authority" has the meaning

assigned by Section 531.002, Health and Safety Code.

(b) In addition to providing information regarding care and

support options as required by Section 531.042, the Texas

Department of Mental Health and Mental Retardation shall

implement a community living options information process in each

institution to inform persons with mental retardation who reside

in the institution and their legally authorized representatives

of alternative community living options.

(c) The department shall provide the information required by

Subsection (b) through the community living options information

process at least annually. The department shall also provide the

information at any other time on request by a person with mental

retardation who resides in an institution or the person's legally

authorized representative.

(d) If a person with mental retardation residing in an

institution or the person's legally authorized representative

indicates a desire to pursue an alternative community living

option after receiving the information provided under this

section, the department shall refer the person or the person's

legally authorized representative to the local mental retardation

authority. The local mental retardation authority shall place the

person in an alternative community living option, subject to the

availability of funds, or on a waiting list for those options if

the options are not available to the person for any reason on or

before the 30th day after the date the person or the person's

legally authorized representative is referred to the local mental

retardation authority.

(e) The department shall document in the records of each person

with mental retardation who resides in an institution the

information provided to the person or the person's legally

authorized representative through the community living options

information process and the results of that process.

Added by Acts 2001, 77th Leg., ch. 1239, Sec. 1, eff. Sept. 1,

2001.

Sec. 531.02443. IMPLEMENTATION OF COMMUNITY LIVING OPTIONS

INFORMATION PROCESS AT STATE INSTITUTIONS FOR CERTAIN ADULT

RESIDENTS. (a) In this section:

(1) "Adult resident" means a person with mental retardation who:

(A) is at least 22 years of age; and

(B) resides in a state school.

(2) "Department" means the Department of Aging and Disability

Services.

(3) "Legally authorized representative" has the meaning assigned

by Section 241.151, Health and Safety Code.

(4) "Local mental retardation authority" has the meaning

assigned by Section 531.002, Health and Safety Code.

(5) "State school" has the meaning assigned by Section 531.002,

Health and Safety Code.

(b) This section applies only to the community living options

information process for an adult resident.

(c) The department shall contract with local mental retardation

authorities to implement the community living options information

process required by Section 531.02442 for an adult resident.

(d) The contract with the local mental retardation authority

must:

(1) delegate to the local mental retardation authority the

department's duties under Section 531.02442 with regard to the

implementation of the community living options information

process at a state school;

(2) include performance measures designed to assist the

department in evaluating the effectiveness of a local mental

retardation authority in implementing the community living

options information process; and

(3) ensure that the local mental retardation authority provides

service coordination and relocation services to an adult resident

who chooses, is eligible for, and is recommended by the

interdisciplinary team for a community living option to

facilitate a timely, appropriate, and successful transition from

the state school to the community living option.

(e) The department, with the advice and assistance of the

interagency task force on ensuring appropriate care settings for

persons with disabilities and representatives of family members

or legally authorized representatives of adult residents, persons

with mental retardation, state schools, and local mental

retardation authorities, shall:

(1) develop an effective community living options information

process;

(2) create uniform procedures for the implementation of the

community living options information process; and

(3) minimize any potential conflict of interest regarding the

community living options information process between a state

school and an adult resident, an adult resident's legally

authorized representative, or a local mental retardation

authority.

(f) A state school shall:

(1) allow a local mental retardation authority to participate in

the interdisciplinary planning process involving the

consideration of community living options for an adult resident;

(2) to the extent not otherwise prohibited by state or federal

confidentiality laws, provide a local mental retardation

authority with access to an adult resident and an adult

resident's records to assist the authority in implementing the

community living options information process; and

(3) provide the adult resident or the adult resident's legally

authorized representative with accurate information regarding the

risks of moving the adult resident to a community living option.

Added by Acts 2007, 80th Leg., R.S., Ch.

970, Sec. 1, eff. June 15, 2007.

Text of section effective until September 1, 2009, but only if a

specific appropriation is provided as described by Acts 2009,

81st Leg., R.S., Ch. 34, Sec. 4, which states: This Act does not

make an appropriation. This Act takes effect only if a specific

appropriation for the implementation of the Act is provided in a

general appropriations act of the 81st Legislature.

Sec. 531.02444. MEDICAID BUY-IN PROGRAM FOR CERTAIN PERSONS WITH

DISABILITIES. (a) The executive commissioner shall develop and

implement a Medicaid buy-in program for persons with disabilities

as authorized by the Ticket to Work and Work Incentives

Improvement Act of 1999 (Pub. L. No. 106-170) or the Balanced

Budget Act of 1997 (Pub. L. No. 105-33).

(b) The executive commissioner shall adopt rules in accordance

with federal law that provide for:

(1) eligibility requirements for the program; and

(2) requirements for participants in the program to pay premiums

or cost-sharing payments.

Added by Acts 2005, 79th Leg., Ch.

30, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

34, Sec. 1, eff. September 1, 2009.

Text of section effective on September 1, 2009, but only if a

specific appropriation is provided as described by Acts 2009,

81st Leg., R.S., Ch. 34, Sec. 4, which states: This Act does not

make an appropriation. This Act takes effect only if a specific

appropriation for the implementation of the Act is provided in a

general appropriations act of the 81st Legislature.

Sec. 531.02444. MEDICAID BUY-IN PROGRAMS FOR CERTAIN PERSONS

WITH DISABILITIES. (a) The executive commissioner shall develop

and implement:

(1) a Medicaid buy-in program for persons with disabilities as

authorized by the Ticket to Work and Work Incentives Improvement

Act of 1999 (Pub. L. No. 106-170) or the Balanced Budget Act of

1997 (Pub. L. No. 105-33); and

(2) as authorized by the Deficit Reduction Act of 2005 (Pub. L.

No. 109-171), a Medicaid buy-in program for disabled children

described by 42 U.S.C. Section 1396a(cc)(1) whose family incomes

do not exceed 300 percent of the applicable federal poverty

level.

(b) The executive commissioner shall adopt rules in accordance

with federal law that provide for:

(1) eligibility requirements for each program described by

Subsection (a); and

(2) requirements for participants in the program to pay premiums

or cost-sharing payments, subject to Subsection (c).

(c) Rules adopted by the executive commissioner under Subsection

(b) with respect to the program for disabled children described

by Subsection (a)(2) must require a participant to pay monthly

premiums according to a sliding scale that is based on family

income, subject to the requirements of 42 U.S.C. Sections

1396o(i)(2) and (3).

Added by Acts 2005, 79th Leg., Ch.

30, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

34, Sec. 1, eff. September 1, 2009.

Sec. 531.02445. TRANSITION SERVICES FOR YOUTH WITH DISABILITIES.

(a) The executive commissioner shall monitor programs and

services offered through health and human services agencies

designed to assist youth with disabilities to transition from

school-oriented living to post-schooling activities, services for

adults, or community living.

(b) In monitoring the programs and services, the executive

commissioner shall:

(1) consider whether the programs or services result in positive

outcomes in the employment, community integration, health, and

quality of life of individuals with disabilities; and

(2) collect information regarding the outcomes of the transition

process as necessary to assess the programs and services.

Added by Acts 2007, 80th Leg., R.S., Ch.

465, Sec. 1, eff. September 1, 2007.

For expiration of this section, see Subsection (h).

Sec. 531.02446. VOLUNTEER-SUPPORTED DECISION-MAKING ADVOCATE

PILOT PROGRAM. (a) In this section:

(1) "Peer-to-peer services training" means training conducted by

and for persons with intellectual and developmental disabilities

and persons with other cognitive disabilities who live in the

community on how to advocate for their own rights and interests.

(2) "Pilot program" means a volunteer-supported decision-making

advocate pilot program established under this section.

(3) "Self-advocacy organization" means a nonprofit organization

run by and for persons with disabilities that provides training

to its members and other self-advocacy organizations on

self-advocacy, self-determination, and person-centered planning.

(4) "Supported decision-making services" means services provided

for the purpose of supporting a person with intellectual and

developmental disabilities or a person with other cognitive

disabilities who lives in the community to enable the person to

make life decisions such as where the person wants to live, who

the person wants to live with, and where the person wants to

work, without impeding the self-determination of the person.

(b) The commission shall create a pilot program to promote the

provision of supported decision-making services to persons with

intellectual and developmental disabilities and persons with

other cognitive disabilities who live in the community. The

commission shall select at least one rural community and at least

one urban community in which to implement the program. The

commission shall convene a work group to develop the rules and

structure of the pilot program. The work group must consist of

family members of, and advocates for, persons with intellectual

and developmental disabilities and persons with other cognitive

disabilities, and of other persons interested in promoting

supported decision-making services. The work group must include

at least one representative of a self-advocacy organization and

at least one self-advocate.

(c) The commission shall contract with one or more entities to

administer the pilot program and to recruit and train volunteer

advocates to provide supported decision-making services. The

pilot program may be created or administered by a nonprofit

organization, a self-advocacy organization, or a local mental

retardation authority or a collaboration of any of those types of

entities.

(d) The commission shall award a contract to an entity or

collaboration of entities described by Subsection (c) that

demonstrates:

(1) a commitment to:

(A) a philosophy of self-determination in providing supported

decision-making services;

(B) providing peer-to-peer services training;

(C) person-centered planning; and

(D) preserving the rights provided by federal and state law of

persons with intellectual and developmental disabilities and

persons with other cognitive disabilities; and

(2) the ability to provide supported decision-making services to

assist persons with intellectual and developmental disabilities

and persons with other cognitive disabilities in understanding

their personal options, support options, opportunities, and

responsibilities to help the persons remain as independent as

possible.

(e) The commission shall ensure that the pilot program provides

supported decision-making services to persons living in the

community. The pilot program may not serve residents of a state

school.

(f) The executive commissioner by rule shall prescribe the

criteria a contractor must use in evaluating the effectiveness of

supported decision-making services provided by the pilot program.

The criteria must be similar to the National Core Indicators

promulgated by the Human Services Research Institute.

(g) Before each regular session of the legislature, the

commission shall publish a report that includes:

(1) an evaluation of the effectiveness of the pilot program

under the criteria established under Subsection (f);

(2) recommendations for changes to improve the operation of the

pilot program; and

(3) a recommendation to continue, expand, or eliminate the pilot

program.

(h) This section expires September 1, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

72, Sec. 2, eff. May 20, 2009.

Sec. 531.0245. PERMANENCY PLANNING FOR CERTAIN CHILDREN. (a)

The commission and each appropriate health and human services

agency shall develop procedures to ensure that permanency

planning is provided for each child residing in an institution in

this state on a temporary or long-term basis or for whom

institutional care is sought.

(b) In this section:

(1) "Institution" has the meaning assigned by Section 242.002,

Health and Safety Code.

(2) "Permanency planning" has the meaning assigned by Section

531.151.

Added by Acts 1997, 75th Leg., ch. 913, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 9.011, eff.

Sept. 1, 2003.

Sec. 531.0246. REGIONAL MANAGEMENT OF HEALTH AND HUMAN SERVICES

AGENCIES. Subject to Section 531.0055(c), the commission may

require a health and human services agency, under the direction

of the commission, to:

(1) locate all or a portion of the agency's employees and

programs in the same building as another health and human

services agency or at a location near or adjacent to the location

of another health and human services agency;

(2) ensure that the agency's location is accessible to disabled

employees and agency clients; and

(3) consolidate agency support services, including clerical and

administrative support services and information resources support

services, with support services provided to or by another health

and human services agency.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 3.02, eff. Sept. 1,

1999.

Sec. 531.0247. ANNUAL BUSINESS PLAN. Subject to Section

531.0055(c), the commission shall develop and implement an annual

business services plan for each health and human services region

that establishes performance objectives for all health and human

services agencies providing services in the region and measures

agency effectiveness and efficiency in achieving those

objectives.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 3.02, eff. Sept. 1,

1999.

Sec. 531.0248. COMMUNITY-BASED SUPPORT SYSTEMS. (a) Subject to

Section 531.0055(d), the commission shall assist communities in

this state in developing comprehensive, community-based support

systems for health and human services. At the request of a

community, the commission shall provide resources and assistance

to the community to enable the community to:

(1) identify and overcome institutional barriers to developing

more comprehensive community support systems, including barriers

that result from the policies and procedures of state health and

human services agencies; and

(2) develop a system of blended funds to allow the community to

customize services to fit individual community needs.

(b) At the request of the commission, a health and human

services agency shall provide resources and assistance to a

community as necessary to perform the commission's duties under

Subsection (a).

(c) A health and human services agency that receives or develops

a proposal for a community initiative shall submit the initiative

to the commission for review and approval. The commission shall

review the initiative to ensure that the initiative is consistent

with other similar programs offered in communities and does not

duplicate other services provided in the community.

(d) In implementing this section, the commission shall consider

models used in other service delivery systems, including the

mental health and mental retardation service delivery system.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 3.02, eff. Sept. 1,

1999.

Sec. 531.02481. COMMUNITY-BASED SUPPORT AND SERVICE DELIVERY

SYSTEMS FOR LONG-TERM CARE SERVICES. (a) The commission, the

Texas Department of Human Services, and the Texas Department on

Aging shall assist communities in this state in developing

comprehensive, community-based support and service delivery

systems for long-term care services. At the request of a

community-based organization or combination of community-based

organizations, the commission may provide a grant to the

organization or combination of organizations in accordance with

Subsection (g). At the request of a community, the commission

shall provide resources and assistance to the community to enable

the community to:

(1) identify and overcome institutional barriers to developing

more comprehensive community support systems, including barriers

that result from the policies and procedures of state health and

human services agencies;

(2) develop a system of blended funds, consistent with the

requirements of federal law and the General Appropriations Act,

to allow the community to customize services to fit individual

community needs; and

(3) develop a local system of access and assistance to aid

clients in accessing the full range of long-term care services.

(b) At the request of the commission, a health and human

services agency shall provide resources and assistance to a

community as necessary to perform the commission's duties under

Subsection (a).

(c) A health and human services agency that receives or develops

a proposal for a community initiative shall submit the initiative

to the commission for review and approval. The commission shall

review the initiative to ensure that the initiative is consistent

with other similar programs offered in communities and does not

duplicate other services provided in the community.

(d) In implementing this section, the commission shall consider

models used in other service delivery systems.

(e) The commissioner shall assure the maintenance of no fewer

than 28 area agencies on aging in order to assure the

continuation of a local system of access and assistance that is

sensitive to the aging population.

(f) A community-based organization or a combination of

organizations may make a proposal under this section. A

community-based organization includes:

(1) an area agency on aging;

(2) an independent living center;

(3) a municipality, county, or other local government;

(4) a nonprofit or for-profit organization; or

(5) a community mental health and mental retardation center.

(g) In making a grant to a community-based organization, the

commission shall evaluate the organization's proposal based on

demonstrated need and the merit of the proposal. If a combination

of community-based organizations makes a proposal, the

combination must designate a single organization to receive and

administer the grant. The commission may adopt guidelines for

proposals under this subsection. The commission shall give

priority to proposals that will use the Internet and related

information technologies to provide to clients referral services,

other information regarding local long-term care services, and

needs assessment. To receive a grant under this section, a

community-based organization must at least partially match the

state grant with money or other resources obtained from a

nongovernmental entity, from a local government, or if the

community-based organization is a local government, from fees or

taxes collected by the local government. The community-based

organization may then combine the money or resources the

organization obtains from a variety of state, local, federal, or

private sources to accomplish the purpose of the proposal. If a

community-based organization receives a grant on behalf of a

combination of community-based organizations or if the

community-based organization's proposal involved coordinating

with other entities to accomplish the purpose of the proposal,

the commission may condition receipt of the grant on the

organization's making a good faith effort to coordinate with

other entities in the manner indicated in the proposal.

Added by Acts 1999, 76th Leg., ch. 1505, Sec. 1.01, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1442, Sec. 1, eff.

Sept. 1, 2001.

Sec. 531.0249. ADVISORY COMMITTEE FOR LOCAL GOVERNMENTAL

ENTITIES. (a) The commission shall appoint an advisory

committee composed of representatives of governmental entities

identified under Section 531.022(e).

(b) The advisory committee:

(1) shall advise the commission with respect to establishing

flexible and responsive strategies for blending federal, state,

and other available funding sources to meet local program needs

and service priorities, in implementation of Sections 531.022,

531.024, and 531.0248; and

(2) may assist the commission in performing its other functions

under Sections 531.022, 531.024, 531.0248, and 531.028(b)(6).

(c) A member of the advisory committee may not receive

compensation, but is entitled to reimbursement of the travel

expenses incurred by the member while conducting the business of

the committee, as provided by the General Appropriations Act.

(d) The advisory committee is not subject to Chapter 2110.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 3.02, eff. Sept. 1,

1999.

Sec. 531.02491. JOINT TRAINING FOR CERTAIN CASEWORKERS. (a)

The commissioner shall provide for joint training for health and

human services caseworkers whose clients are children, including

caseworkers employed by:

(1) the Texas Department of Health;

(2) the Texas Department of Human Services; and

(3) the Texas Department of Mental Health and Mental

Retardation, a local mental health authority, or a local mental

retardation authority.

(b) Training provided under this section must be designed to

increase a caseworker's knowledge and awareness of the services

available to children at each health and human services agency or

local mental health or mental retardation authority, including

long-term care programs and services available under a Section

1915(c) waiver program.

Added by Acts 2001, 77th Leg., ch. 156, Sec. 1, eff. Sept. 1,

2001. Renumbered from Government Code Sec. 531.0244 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(66), eff. Sept. 1, 2003.

Sec. 531.02492. DELIVERY OF HEALTH AND HUMAN SERVICES TO YOUNG

TEXANS. (a) The executive head of each health and human

services agency shall report annually to the governing body of

that agency on that agency's efforts to provide health and human

services to children younger than six years of age, including the

development of any new programs or the enhancement of existing

programs. The agency shall submit a copy of the report to the

commission.

(b) The commission shall prepare and deliver a biennial report

to the governor, the lieutenant governor, the speaker of the

house of representatives, the comptroller, the Legislative Budget

Board, and appropriate legislative committees on the efforts of

the health and human services agencies to provide health and

human services to children younger than six years of age. The

report may contain recommendations by the commission to better

coordinate state agency programs relating to the delivery of

health and human services to children younger than six years of

age and may propose joint agency collaborative programs.

(c) The commissioner shall adopt rules relating to the reports

required by Subsection (a), including rules specifying when and

in what manner a health and human services agency must report and

the information to be included in the report. Each agency shall

follow the rules adopted by the commissioner under this section.

Added by Acts 2001, 77th Leg., ch. 156, Sec. 1, eff. Sept. 1,

2001. Renumbered from Government Code Sec. 531.0244 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(67), eff. Sept. 1, 2003.

Sec. 531.025. STATEWIDE NEEDS APPRAISAL PROJECT. (a) The

commission may implement the Statewide Needs Appraisal Project to

obtain county-specific demographic data concerning health and

human services needs in this state. Any collected data shall be

made available for use in planning and budgeting for health and

human services programs by state agencies.

(b) The commission shall coordinate its activities with the

appropriate health and human services agencies.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995.

Sec. 531.026. CONSOLIDATED BUDGET RECOMMENDATION. (a) The

commission shall prepare and submit to the Legislative Budget

Board and the governor a consolidated health and human services

budget recommendation not later than October 15 of each

even-numbered year.

(b) The commission shall base the budget recommendation prepared

under this section on priorities set in the commission's

coordinated strategic plan for health and human services.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995.

Sec. 531.027. APPROPRIATIONS REQUEST BY AGENCIES. (a) Each

health and human services agency shall submit to the commission a

biennial agency legislative appropriations request on a date to

be determined by commission rule.

(b) A health and human services agency may not submit to the

legislature or the governor its legislative appropriations

request until the commission reviews and comments on the

legislative appropriations request.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 14.08(a),

eff. Sept. 1, 1997.

Sec. 531.0271. HEALTH AND HUMAN SERVICES AGENCIES OPERATING

BUDGETS. The commission may, within the limits established by

and subject to the General Appropriations Act, transfer amounts

appropriated to health and human services agencies among the

agencies to:

(1) enhance the receipt of federal money under the federal funds

management system established under Section 531.028;

(2) achieve efficiencies in the administrative support functions

of the agencies; and

(3) perform the functions assigned to the commissioner under

Section 531.0055.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 14.09(a), eff. Sept.

1, 1997. Amended by Acts 1999, 76th Leg., ch. 1460, Sec. 3.03,

eff. Sept. 1, 1999.

Sec. 531.0273. INFORMATION RESOURCES PLANNING AND MANAGEMENT;

ADVISORY COMMITTEE. (a) The commission is responsible for

strategic planning for information resources at each health and

human services agency and shall direct the management of

information resources at each health and human services agency.

The commission shall:

(1) develop a coordinated strategic plan for information

resources management that:

(A) covers a five-year period;

(B) defines objectives for information resources management at

each health and human services agency;

(C) prioritizes information resources projects and

implementation of new technology for all health and human

services agencies;

(D) integrates planning and development of each information

resources system used by a health and human services agency into

a coordinated information resources management planning and

development system established by the commission;

(E) establishes standards for information resources system

security and that promotes the ability of information resources

systems to operate with each other;

(F) achieves economies of scale and related benefits in

purchasing for health and human services information resources

systems; and

(G) is consistent with the state strategic plan for information

resources developed under Chapter 2054;

(2) establish information resources management policies,

procedures, and technical standards and ensure compliance with

those policies, procedures, and standards; and

(3) review and approve the information resources deployment

review and biennial operating plan of each health and human

services agency.

(b) Not later than December 15 of each even-numbered year, the

commission shall file the coordinated information resources

strategic plan with the governor, the lieutenant governor, and

the speaker of the house of representatives.

(c) A health and human services agency may not submit its plans

to the Department of Information Resources or the Legislative

Budget Board under Subchapter E, Chapter 2054, until those plans

are approved by the commission.

(d) The commission shall appoint an advisory committee composed

of:

(1) information resources managers for state agencies and for

private employers; and

(2) the directors, executive directors, and commissioners of

health and human services agencies.

(e) The advisory committee appointed under Subsection (d) shall

advise the commission with respect to the implementation of the

commission's duties under Subsection (a)(1) and:

(1) shall advise the commission about:

(A) overall goals and objectives for information resources

management for all health and human services agencies;

(B) coordination of agency information resources management

plans;

(C) development of short-term and long-term strategies for:

(i) implementing information resources management policies,

procedures, and technical standards; and

(ii) ensuring compatibility of information resources systems

across health and human services agencies as technology changes;

(D) information resources training and skill development for

health and human services agency employees and policies to

facilitate recruitment and retention of trained employees;

(E) standards for determining:

(i) the circumstances in which obtaining information resources

services under contract is appropriate;

(ii) the information resources services functions that must be

performed by health and human services agency information

resources services employees; and

(iii) the information resources services skills that must be

maintained by health and human services agency information

resources services employees;

(F) optimization of the use of information resources technology

that is in place at health and human services agencies; and

(G) existing and potential future information resources

technologies and practices and the usefulness of those

technologies and practices to health and human services agencies;

and

(2) shall review and make recommendations to the commission

relating to the consolidation and improved efficiency of

information resources management functions, including:

(A) cooperative leasing of information resources systems

equipment;

(B) consolidation of data centers;

(C) improved network operations;

(D) technical support functions, including help desk services,

call centers, and data warehouses;

(E) administrative applications;

(F) purchases of standard software;

(G) joint training efforts;

(H) recruitment and retention of trained agency employees;

(I) video conferencing; and

(J) other related opportunities for improved efficiency.

(f) A member of the advisory committee may not receive

compensation, but is entitled to reimbursement of the travel

expenses incurred by the member while conducting the business of

the committee, as provided by the General Appropriations Act.

(g) The advisory committee is not subject to Chapter 2110.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 14.09(a), eff. Sept.

1, 1997. Amended by Acts 1999, 76th Leg., ch. 1460, Sec. 3.03,

eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 188, Sec. 1, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

691, Sec. 1, eff. September 1, 2007.

Sec. 531.0274. COORDINATION AND APPROVAL OF CASELOAD ESTIMATES;

REPORT. (a) The commission shall coordinate and approve

caseload estimates made for programs administered by health and

human services agencies.

(b) To implement this section, the commission shall:

(1) adopt uniform guidelines to be used by health and human

services agencies in estimating their caseloads, with allowances

given for those agencies for which exceptions from the guidelines

may be necessary;

(2) assemble a single set of economic and demographic data and

provide that data to each health and human services agency to be

used in estimating its caseloads; and

(3) seek advice from health and human services agencies, the

Legislative Budget Board, the governor's budget office, the

comptroller, and other relevant agencies as needed to coordinate

the caseload estimating process.

(c) The commission shall assemble caseload estimates made by

health and human services agencies into a coherent, uniform

report and shall update that report quarterly with assistance

from those agencies. The commission shall publish the report and

make it readily available to state and local agencies and

interested private organizations.

(d) In the report prepared under Subsection (c), the commission

shall explain the caseload estimates using monthly averages,

annual unduplicated recipients, annual service usage, and other

commonly used measures.

(e) The commission shall attach a copy of the report prepared

under Subsection (c) to the consolidated health and human

services budget recommendation submitted to the Legislative

Budget Board under Section 531.026 and shall also submit the

report to the legislature when it convenes in regular session.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 14.09(a), eff. Sept.

1, 1997.

Sec. 531.028. MONITORING AND EFFECTIVE MANAGEMENT OF FUNDS. (a)

The commission, within the limits established by and subject to

the General Appropriations Act, shall be responsible for planning

for, and managing the use of, all federal funds in a manner that

maximizes the federal funding available to the state while

promoting the delivery of services.

(b) The commissioner shall establish a federal money management

system to coordinate and monitor the use of federal money that is

received by health and human services agencies to ensure that the

money is spent in the most efficient manner and shall:

(1) establish priorities for use of federal money by all health

and human services agencies, in coordination with the coordinated

strategic plan established under Section 531.022 and the budget

prepared under Section 531.026;

(2) coordinate and monitor the use of federal money for health

and human services to ensure that the money is spent in the most

cost-effective manner throughout the health and human services

system;

(3) review and approve all federal funding plans for health and

human services in this state;

(4) estimate available federal money, including earned federal

money, and monitor unspent money;

(5) ensure that the state meets federal requirements relating to

receipt of federal money for health and human services, including

requirements relating to state matching money and maintenance of

effort;

(6) transfer appropriated amounts as described by Section

531.0271; and

(7) ensure that each governmental entity identified under

Section 531.022(e) has access to complete and timely information

about all sources of federal money for health and human services

programs and that technical assistance is available to

governmental entities seeking grants of federal money to provide

health and human services.

(c) The commission shall prepare an annual report with respect

to the results of the implementation of this section. The report

must identify strategies to maximize the receipt and use of

federal funds and to improve federal funds management. The

commission shall file the report with the governor, the

lieutenant governor, and the speaker of the house of

representatives not later than December 15 of each year.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 14.10(a),

eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1460, Sec. 3.04,

eff. Sept. 1, 1999.

Sec. 531.029. ANNUAL FUNDS REPORT. The commission shall file

annually with the governor and the presiding officer of each

house of the legislature a complete and detailed written report

accounting for all funds received and disbursed by the commission

during the preceding fiscal year.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995.

Sec. 531.030. FINANCIAL AUDIT. The financial transactions of

the commission are subject to audit by the state auditor in

accordance with Chapter 321.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995.

Sec. 531.031. MANAGEMENT INFORMATION AND COST ACCOUNTING SYSTEM.

The commissioner shall establish a management information system

and a cost accounting system for all health and human services

that is compatible with and meets the requirements of the uniform

statewide accounting project.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995.

Sec. 531.0311. ANNUAL WORK PLAN. Not later than the end of the

first month of each fiscal year, the commissioner shall submit to

the governor, the lieutenant governor, the speaker of the house

of representatives, the comptroller, and the Legislative Budget

Board a work plan outlining the activities of the commission for

that fiscal year. The work plan must establish priorities for the

commission's activities based on available resources.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 14.10(b), eff. Sept.

1, 1997.

Sec. 531.0312. TEXAS INFORMATION AND REFERRAL NETWORK. (a) The

Texas Information and Referral Network at the commission is the

program responsible for the development, coordination, and

implementation of a statewide information and referral network

that integrates existing community-based structures with state

and local agencies. The network must include information relating

to transportation services provided to clients of state and local

agencies.

(b) The commission shall cooperate with the Records Management

Interagency Coordinating Council and the comptroller to establish

a single method of categorizing information about health and

human services to be used by the Records Management Interagency

Coordinating Council and the Texas Information and Referral

Network. The network, in cooperation with the council and the

comptroller, shall ensure that:

(1) information relating to health and human services is

included in each residential telephone directory published by a

for-profit publisher and distributed to the public at minimal or

no cost; and

(2) the single method of categorizing information about health

and human services is used in a residential telephone directory

described by Subdivision (1).

Text of subsec. (c) as amended [as subsec. (b)] by Acts 1999,

76th Leg., ch. 50, Sec. 1

(c) A health and human services agency or a public or private

entity receiving state-appropriated funds to provide health and

human services shall provide the Texas Information and Referral

Network with information about the health and human services

provided by the agency or entity for inclusion in the statewide

information and referral network. The agency or entity shall

provide the information in a form determined by the commissioner

and shall update the information at least quarterly.

Text of subsec. (c) as amended by Acts 1999, 76th Leg., ch. 1460,

Sec. 3.05

(c) A health and human services agency shall provide the Texas

Information and Referral Network and the Records Management

Interagency Coordinating Council with information about the

health and human services provided by the agency for inclusion in

the statewide information and referral network, residential

telephone directories described by Subsection (b), and any other

materials produced under the direction of the network or the

council. The agency shall provide the information in the format

required by the Texas Information and Referral Network or the

Records Management Interagency Coordinating Council and shall

update the information at least quarterly or as required by the

network or the council.

(d) The Texas Department of Housing and Community Affairs shall

provide the Texas Information and Referral Network with

information regarding the department's housing and community

affairs programs for inclusion in the statewide information and

referral network. The department shall provide the information in

a form determined by the commissioner and shall update the

information at least quarterly.

(e) Each local workforce development board, the Texas Head Start

State Collaboration Office, and each school district shall

provide the Texas Information and Referral Network with

information regarding eligibility for and availability of

child-care and education services for inclusion in the statewide

information and referral network. The local workforce

development boards, Texas Head Start State Collaboration Office,

and school districts shall provide the information in a form

determined by the executive commissioner. In this subsection,

"child-care and education services" has the meaning assigned by

Section 531.03131.

Added by Acts 1997, 75th Leg., ch. 652, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 50, Sec. 1, eff. May

10, 1999; Acts 1999, 76th Leg., ch. 1460, Sec. 3.05, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1367, Sec. 1.31, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1260, Sec. 23(a), eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.60, eff. September 1, 2007.

Sec. 531.0313. ELECTRONIC ACCESS TO HEALTH AND HUMAN SERVICES

REFERRAL INFORMATION. (a) The Texas Information and Referral

Network may develop an Internet site to provide information to

the public regarding the health and human services provided by

public or private entities throughout the state.

(b) The material in the Texas Information and Referral Network

Internet site must be geographically indexed and designed to

inform an individual about the health and human services provided

in the area where the individual lives. The material must be

further indexed by type of service provided within each

geographic area.

(c) The Internet site may contain links to the Internet sites of

any local provider of health and human services and may contain:

(1) the name, address, and phone number of organizations

providing health and human services in a county;

(2) a description of the type of services provided by those

organizations; and

(3) any other information to educate the public about the health

and human services provided in a county.

(d) The Texas Information and Referral Network shall coordinate

with the Department of Information Resources to maintain the

Internet site through the TexasOnline project established by the

Department of Information Resources.

(e) In this section, "Internet" means the largest

nonproprietary, nonprofit cooperative public computer network,

popularly known as the Internet.

Added by Acts 1997, 75th Leg., ch. 652, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 357, Sec. 1, eff.

Sept. 1, 2001.

Sec. 531.03131. ELECTRONIC ACCESS TO CHILD-CARE AND EDUCATION

SERVICES REFERRAL INFORMATION. (a) In this section, "child-care

and education services" means:

(1) subsidized child-care services administered by the Texas

Workforce Commission and local workforce development boards and

funded wholly or partly by federal child-care development funds;

(2) child-care and education services provided by a Head Start

or Early Head Start program provider;

(3) child-care and education services provided by a school

district through a prekindergarten or after-school program; and

(4) any other government-funded child-care and education

services, other than education and services provided by a school

district as part of the general program of public and secondary

education, designed to educate or provide care for children under

the age of 13 in middle-income or low-income families.

(b) In addition to providing health and human services

information, the Texas Information and Referral Network Internet

site established under Section 531.0313 shall provide information

to the public regarding child-care and education services

provided by public or private entities throughout the state. The

Internet site will serve as a single point of access through

which a person may be directed on how or where to apply for all

child-care and education services available in the person's

community.

(c) To the extent resources are available, the Internet site

must:

(1) be geographically indexed and designed to inform an

individual about the child-care and education services provided

in the area where the person lives;

(2) contain prescreening questions to determine a person's or

family's probable eligibility for child-care and education

services; and

(3) be designed in a manner that allows staff of the Texas

Information and Referral Network to:

(A) provide an applicant with the telephone number, physical

address, and electronic mail address of the nearest Head Start or

Early Head Start office or center and local workforce development

center and the appropriate school district; and

(B) send an electronic mail message to each appropriate entity

described by Paragraph (A) containing the name of and contact

information for each applicant and a description of the services

the applicant is applying for.

(d) On receipt of an electronic mail message from the Texas

Information and Referral Network under Subsection (c)(3)(B), each

entity shall contact the applicant to verify information

regarding the applicant's eligibility for available child-care

and education services and, on certifying eligibility, shall

match the applicant with entities providing those services in the

applicant's community, including local workforce development

boards, local child-care providers, or a Head Start or Early Head

Start program provider.

(e) The child-care resource and referral network under Chapter

310, Labor Code, and each entity providing child-care and

education services in this state, including local workforce

development boards, the Texas Education Agency, school districts,

Head Start and Early Head Start program providers,

municipalities, counties, and other political subdivisions of

this state, shall cooperate with the Texas Information and

Referral Network as necessary in the administration of this

section.

(f) Not later than the last day of the month following each

calendar quarter, the commission shall file with the legislature

a report regarding the use of the Internet site in the provision

and delivery of child-care and education services during the

reporting period. The report must include:

(1) the number of referrals made to Head Start or Early Head

Start offices or centers;

(2) the number of referrals made to local workforce development

centers; and

(3) the number of referrals made to each school district.

Added by Acts 2005, 79th Leg., Ch.

1260, Sec. 23(b), eff. June 18, 2005.

Sec. 531.0314. INFORMATION AND REFERRAL SYSTEM TASK FORCE. (a)

The commission shall establish a task force to implement the

statewide information and referral system for health and human

services and to make recommendations to the commission and other

agencies providing health and human services.

(b) The task force shall coordinate the development of state and

local information and referral network databases.

(c) The task force must consist of representatives from the

state's health and human services agencies, the Texas Alliance of

Information and Referral Services, the United Way, and public and

private community-based organizations involved in providing

information and referral for health and human services.

Added by Acts 1997, 75th Leg., ch. 652, Sec. 1, eff. Sept. 1,

1997.

Sec. 531.0315. IMPLEMENTING NATIONAL ELECTRONIC DATA INTERCHANGE

STANDARDS FOR HEALTH CARE INFORMATION. (a) Each health and

human services agency and every other state agency that acts as a

health care provider or a claims payer for the provision of

health care shall:

(1) process information related to health care in compliance

with national data interchange standards adopted under Subtitle

F, Title II, Health Insurance Portability and Accountability Act

of 1996 (42 U.S.C. Section 1320d et seq.), and its subsequent

amendments, within the applicable deadline established under

federal law or federal regulations; or

(2) demonstrate to the commission the reasons the agency should

not be required to comply with Subdivision (1), and obtain the

commission's approval, to the extent allowed under federal law:

(A) to comply with the standards at a later date; or

(B) to not comply with one or more of the standards.

(b) This section does not prohibit a state agency from seeking a

federal waiver from compliance under applicable federal law.

Added by Acts 1999, 76th Leg., ch. 494, Sec. 1, eff. June 18,

1999.

Sec. 531.0317. HEALTH AND HUMAN SERVICES INFORMATION MADE

AVAILABLE THROUGH THE INTERNET. (a) In this section, "Internet"

means the largest nonproprietary, nonprofit cooperative public

computer network, popularly known as the Internet.

(b) The commission, in cooperation with the Department of

Information Resources, shall establish and maintain through the

TexasOnline project established by the Department of Information

Resources a generally accessible and interactive Internet site

that contains information for the public regarding the services

and programs provided or administered by each of the health and

human services agencies throughout the state. The commission

shall establish the site in such a manner that it can be located

easily through electronic means.

(c) The Internet site must:

(1) contain information that is:

(A) in a concise and easily understandable and accessible

format; and

(B) organized by the type of service provided rather than by the

agency or provider delivering the service;

(2) contain eligibility criteria for each agency program;

(3) contain application forms for each of the public assistance

programs administered by health and human services agencies,

including application forms for:

(A) financial assistance under Chapter 31, Human Resources Code;

(B) medical assistance under Chapter 32, Human Resources Code;

and

(C) nutritional assistance under Chapter 33, Human Resources

Code;

(4) to avoid duplication of functions and efforts, provide a

link that provides access to a site maintained by the Texas

Information and Referral Network under Section 531.0313;

(5) contain the telephone number and, to the extent available,

the electronic mail address for each health and human services

agency and local provider of health and human services;

(6) be designed in a manner that allows a member of the public

to send questions about each agency's programs or services

electronically and receive responses to the questions from the

agency electronically; and

(7) be updated at least quarterly.

(d) In designing the Internet site, the commission shall comply

with any state standards for Internet sites that are prescribed

by the Department of Information Resources or any other state

agency.

(e) The commission shall ensure that:

(1) the Internet site does not contain any confidential

information, including any confidential information regarding a

client of a human services provider; and

(2) the Internet site's design and applications comply with

generally acceptable standards for Internet accessibility for

persons with disabilities and contain appropriate controls for

information security.

(f) A health and human services agency, the Texas Information

and Referral Network, and the Department of Information Resources

shall cooperate with the commission to the extent necessary to

enable the commission to perform its duties under this section.

Added by Acts 2001, 77th Leg., ch. 357, Sec. 2, eff. Sept. 1,

2001.

Sec. 531.0318. LONG-TERM CARE CONSUMER INFORMATION MADE

AVAILABLE THROUGH THE INTERNET. (a) The Internet site

maintained under Section 531.0317 must include information for

consumers concerning long-term care services that complies with

this section. The Internet site maintained by the Department of

Aging and Disability Services must also include, or provide a

link to, the information required by this section.

(b) The information for consumers required by this section must:

(1) be presented in a manner that is easily accessible to, and

understandable by, a consumer; and

(2) allow a consumer to make informed choices concerning

long-term care services and include:

(A) an explanation of the manner in which long-term care service

delivery is administered in different counties through different

programs operated by the commission and by the Department of

Aging and Disability Services, so that an individual can easily

understand the service options available in the area in which

that individual lives; and

(B) for the Medicaid Star + Plus pilot program, information that

allows a consumer to evaluate the performance of each

participating plan issuer, including for each issuer, in an

accessible format such as a table:

(i) the enrollment in each county;

(ii) additional "value-added" services provided;

(iii) a summary of the financial statistical report required

under Subchapter A, Chapter 533;

(iv) complaint information;

(v) any sanction or penalty imposed by any state agency,

including a sanction or penalty imposed by the commission or the

Texas Department of Insurance;

(vi) information concerning consumer satisfaction; and

(vii) other data, including relevant data from reports of

external quality review organizations, that may be used by the

consumer to evaluate the quality of the services provided.

(c) In addition to providing the information required by this

section through the Internet, the commission or the Department of

Aging and Disability Services shall, on request by a consumer

without Internet access, provide the consumer with a printed copy

of the information from the website. The commission or

department may charge a reasonable fee for printing the

information.

Added by Acts 2009, 81st Leg., R.S., Ch.

759, Sec. 3, eff. June 19, 2009.

For expiration of this section, see Subsection (g).

Sec. 531.0319. DIABETES SELF-MANAGEMENT TRAINING PILOT PROGRAM.

(a) Notwithstanding Section 32.057, Human Resources Code, or

Section 533.009 and to the extent allowed by federal law, the

commission shall establish a pilot program to provide diabetes

self-management training services to selected Medicaid

recipients.

(b) The commission may select a person to participate in the

pilot program if the person is:

(1) a recipient of Medicaid under the fee-for-service or primary

care case management delivery model;

(2) diagnosed with diabetes; and

(3) enrolled in a disease management program available to

Medicaid recipients.

(c) In establishing the pilot program the commission shall

ensure that:

(1) either:

(A) a provider of diabetes self-management training under the

program is certified to provide the training in accordance with

the quality standards for diabetes self-management training

services described by the Medicare Benefit Policy Manual,

Chapter 15, Section 300, as effective on January 1, 2009; or

(B) a certified diabetes educator is hired to provide the

training;

(2) an assessment of a potential participant in the program is

conducted that includes a review of the person's medical history,

risk factors, health status, resource utilization, knowledge and

skill level, and cultural barriers to effective diabetes

self-management;

(3) a participant is offered a minimum of:

(A) 10 hours of initial self-management training with a diabetes

educator; and

(B) three hours of initial nutrition education with a registered

dietitian or with a diabetes educator if a registered dietitian

is not available;

(4) after receipt of the initial self-management training and

nutrition education, the participant is offered each year a

minimum of:

(A) two hours of self-management training with a diabetes

educator; and

(B) two hours of nutrition education with a registered dietitian

or with a diabetes educator if a registered dietitian is not

available;

(5) if diabetes self-management training is provided in group

sessions, the participant has direct, face-to-face interaction

with the diabetes educator and is offered a sufficient number of

individual sessions to meet the participant's cultural and

educational needs; and

(6) the participant may repeat all or part of the

self-management training as medically necessary, regardless of

whether the participant is diagnosed with a new health condition

or experiences a change in health status.

(d) The commission shall ensure that the pilot program measures

the progress of program participants while enrolled in the

program using specific health outcomes for diabetes disease

management.

(e) Information collected by the commission during the pilot

program is confidential and may be disclosed only as authorized

by this section in a manner that prevents disclosure of

individually identifiable information.

(f) Not later than December 1, 2012, the commission shall submit

a report to the governor, lieutenant governor, speaker of the

house of representatives, standing committees of the legislature

with appropriate subject matter jurisdiction, and Texas Diabetes

Council regarding:

(1) the data and outcomes that result from the diabetes

self-management training pilot program; and

(2) any other relevant information as determined by the

commission.

(g) This section expires September 1, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

114, Sec. 1, eff. May 23, 2009.

Sec. 531.032. APPLICATION OF OTHER LAWS. The commission is

subject to Chapters 2001 and 2002.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995.

Sec. 531.033. RULES. The commissioner shall adopt rules

necessary to carry out the commission's duties under this

chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995.

Sec. 531.0335. PROHIBITION ON PUNITIVE ACTION FOR FAILURE TO

IMMUNIZE. (a) In this section:

(1) "Person responsible for a child's care, custody, or welfare"

has the meaning assigned by Section 261.001, Family Code.

(2) "Punitive action" includes the initiation of an

investigation of a person responsible for a child's care,

custody, or welfare for alleged or suspected abuse or neglect of

a child.

(b) The commissioner by rule shall prohibit a health and human

services agency from taking a punitive action against a person

responsible for a child's care, custody, or welfare for failure

of the person to ensure that the child receives the immunization

series prescribed by Section 161.004, Health and Safety Code.

(c) This section does not affect a law, including Chapter 31,

Human Resources Code, that specifically provides a punitive

action for failure to ensure that a child receives the

immunization series prescribed by Section 161.004, Health and

Safety Code.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.04, eff. Sept. 1,

2003.

Sec. 531.035. DISPUTE ARBITRATION. The commissioner shall

arbitrate and render the final decision on interagency disputes.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 14.10(c),

eff. Sept. 1, 1997.

Sec. 531.036. PUBLIC HEARINGS. (a) The commission biennially

shall conduct a series of public hearings in diverse locations

throughout the state to give citizens of the state an opportunity

to comment on health and human services issues.

(b) A hearing held under this section is subject to Chapter 551.

(c) In conducting a public hearing under this section, the

commission shall, to the greatest extent possible, encourage

participation in the hearings process by diverse groups of

citizens in this state. Hearings shall be of a sufficient number

to allow reasonable access to citizens in both rural and urban

areas, with an emphasis on geographic diversity.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995.

Sec. 531.037. NOTICE OF PUBLIC HEARINGS. (a) In addition to

the notice required by Chapter 551, the commission shall:

(1) provide written notification to public officials in the

affected area; and

(2) publish notice of a public hearing under Section 531.036 in

a newspaper of general circulation in the county in which the

hearing is to be held.

(b) If the county in which the hearing is to be held does not

have a newspaper of general circulation, the commission shall

publish notice in a newspaper of general circulation in an

adjacent county or in the nearest county in which a newspaper of

general circulation is published.

(c) Notice shall be published once a week for two consecutive

weeks before the hearing, with the first publication appearing

not later than the 15th day before the date set for the hearing.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995.

Sec. 531.038. GIFTS AND GRANTS. The commission may accept a

gift or grant from a public or private source to perform any of

the commission's powers or duties.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995.

Sec. 531.0381. CERTAIN GRANTS TO HEALTH AND HUMAN SERVICES

AGENCIES. (a) Subject to this section, a health and human

services agency may accept a gift or grant of money, drugs,

equipment, or any other item of value from a pharmaceutical

manufacturer, distributor, provider, or another entity engaged in

a pharmaceutical-related business.

(b) Acceptance of a gift or grant under this section is subject

to the written approval of the commissioner. Chapter 575 does not

apply to a gift or grant under this section.

(c) The commissioner may adopt rules and procedures to implement

this section. The rules must ensure that acceptance of a gift or

grant under this section is consistent with any applicable

federal law or regulation and does not adversely affect federal

financial participation in any state program, including the state

Medicaid program.

(d) This section does not affect the authority under other law

of the commission or a health and human services agency to accept

a gift or grant from a person other than a pharmaceutical

manufacturer, distributor, provider, or another entity engaged in

a pharmaceutical-related business.

Added by Acts 2003, 78th Leg., ch. 722, Sec. 1, eff. June 20,

2003.

Sec. 531.039. CONTRACTS. The commission may enter into

contracts as necessary to perform any of the commission's powers

or duties.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995.

Sec. 531.0391. SUBROGATION AND THIRD-PARTY REIMBURSEMENT

COLLECTION CONTRACT. (a) The commission shall enter into a

contract under which the contractor is authorized on behalf of

the commission or a health and human services agency to recover

money under a subrogation or third-party reimbursement right held

by the commission or a health and human services agency arising

from payment of medical expenses. The contract must provide that:

(1) the commission or agency, as appropriate, shall compensate

the contractor based on a percentage of the amount of money

recovered by the contractor for the commission or agency; and

(2) with the approval of the attorney required by other law to

represent the commission or agency in court, the contractor may

represent the commission or agency in a court proceeding to

recover money under a subrogation or third-party reimbursement

right if the representation is cost-effective and specifically

authorized by the commission.

(b) The commission shall develop a process for identifying

claims for the recovery of money under a subrogation or

third-party reimbursement right described by this section and

referring the claims to the contractor. A health and human

services agency shall cooperate with the contractor on a claim of

the agency referred to the contractor for collection.

(c) The commission is not required to enter into a contract

under Subsection (a) if the commission cannot identify a

contractor who is willing to contract with the commission on

reasonable terms. If the commission cannot identify such a

contractor, the commission shall develop and implement

alternative policies to ensure the collection of money under a

subrogation or third-party reimbursement right.

(d) The commission may allow a state agency other than a health

and human services agency to be a party to the contract required

under Subsection (a). In that case, the commission shall modify

the contract as necessary to reflect the services to be provided

by the contractor to the additional state agency.

Added by Acts 1997, 75th Leg., ch. 1030, Sec. 1, eff. June 19,

1997.

Sec. 531.0392. RECOVERY OF CERTAIN THIRD-PARTY REIMBURSEMENTS

UNDER MEDICAID. (a) In this section, "dually eligible

individual" means an individual who is eligible to receive health

care benefits under both the Medicaid and Medicare programs.

(b) The commission shall obtain Medicaid reimbursement from each

fiscal intermediary who makes a payment to a service provider on

behalf of the Medicare program, including a reimbursement for a

payment made to a home health services provider or nursing

facility for services rendered to a dually eligible individual.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.05, eff. Sept. 1,

2003.

Sec. 531.040. REFERENCE GUIDE; DICTIONARY. (a) The commission

shall publish a biennial reference guide describing available

public health and human services in this state and shall make the

guide available to all interested parties and agencies.

(b) The reference guide must include a dictionary of uniform

terms and services.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995.

Sec. 531.041. GENERAL POWERS AND DUTIES. The commission has all

the powers and duties necessary to administer this chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.002(a), eff. Sept.

1, 1995.

Sec. 531.042. INFORMATION AND ASSISTANCE REGARDING CARE AND

SUPPORT OPTIONS; REPORTS. (a) The commissioner by rule shall

require each health and human services agency to provide to each

patient or client of the agency and to at least one family member

of the patient or client, if possible, information regarding all

care and support options available to the patient or client,

including community-based services appropriate to the needs of

the patient or client, before the agency allows the patient or

client to be placed in a care setting, including a nursing home,

intermediate care facility for the mentally retarded, or

institution for the mentally retarded licensed or operated by the

Department of Protective and Regulatory Services, to receive care

or services provided by the agency or by a person under an

agreement with the agency.

(b) The rules must require each health and human services agency

to provide information about all long-term care options and

long-term support options available to the patient or client,

including community-based options and options available through

another agency or a private provider. The information must be

provided in a manner designed to maximize the patient's or

client's understanding of all available options. If the patient

or client has a legally authorized representative, as defined by

Section 241.151, Health and Safety Code, the information must

also be provided to that representative. If the patient or client

is in the conservatorship of a health and human services agency,

the information must be provided to the patient's or client's

agency caseworker and foster parents, if applicable.

(c) A health and human services agency that provides a patient,

client, or other person as required by this section with

information regarding care and support options available to the

patient or client shall assist the patient, client, or other

person in taking advantage of an option selected by the patient,

client, or other person, subject to the availability of funds. If

the selected option is not immediately available for any reason,

the agency shall provide assistance in placing the patient or

client on a waiting list for that option.

(d) Each health and human services agency annually and as

provided by commission rule shall report to the legislature the

number of community-based service placements and residential-care

placements the agency makes.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 14.11(a), eff. Sept.

1, 1997. Amended by Acts 2001, 77th Leg., ch. 1239, Sec. 2, eff.

Sept. 1, 2001.

Sec. 531.043. LONG-TERM CARE VISION. (a) In conjunction with

the appropriate state agencies, the commissioner shall develop a

plan for access to individualized long-term care services for

persons with functional limitations or medical needs and their

families that assists those persons in achieving and maintaining

the greatest possible independence, autonomy, and quality of

life.

(b) The guiding principles and goals of the plan focusing on the

individual and the individual's family must:

(1) recognize that it is the policy of this state that children

should grow up in families and that persons with disabilities and

elderly persons should live in the setting of their choice; and

(2) ensure that persons needing assistance and their families

will have:

(A) the maximum possible control over their services;

(B) a choice of a broad, comprehensive array of services

designed to meet individual needs; and

(C) the easiest possible access to appropriate care and support,

regardless of the area of the state in which they live.

(c) The guiding principles and goals of the long-term care plan

focusing on services and delivery of those services by the state

must:

(1) emphasize the development of home-based and community-based

services and housing alternatives to complement the long-term

care services already in existence;

(2) ensure that services will be of the highest possible

quality, with a minimum amount of regulation, structure, and

complexity at the service level;

(3) recognize that maximum independence and autonomy represent

major goals, and with those comes a certain degree of risk;

(4) maximize resources to the greatest extent possible, with the

consumer receiving only the services that the consumer prefers

and that are indicated by a functional assessment of need; and

(5) structure the service delivery system to support these

goals, ensuring that any necessary complexity of the system is at

the administrative level rather than at the client level.

(d) The commission shall coordinate state services to ensure

that:

(1) the roles and responsibilities of the agencies providing

long-term care are clarified; and

(2) duplication of services and resources is minimized.

(e) In this section, "long-term care" means the provision of

health care, personal care, and assistance related to health and

social services over a sustained period to people of all ages and

their families, regardless of the setting in which the care is

given.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 14.12(a), eff. Sept.

1, 1997.

Sec. 531.044. AFDC RECIPIENTS ELIGIBLE FOR FEDERAL PROGRAMS.

(a) The commission shall assist recipients of financial

assistance under Chapter 31, Human Resources Code, who are

eligible for assistance under federal programs to apply for

benefits under those federal programs. The commission may

delegate this responsibility to a health and human service

agency, contract with a unit of local government, or use any

other cost-effective method to assist financial assistance

recipients who are eligible for federal programs.

(b) The commission shall organize a planning group involving the

Texas Department of Human Services, the Texas Education Agency,

and the Texas Rehabilitation Commission to:

(1) improve workload coordination between those agencies as

necessary to administer this section; and

(2) provide information and help train employees to correctly

screen applicants under this section as requested by the

commission.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 14.13(a), eff. Sept.

1, 1997.

Sec. 531.045. INTERAGENCY TASK FORCE ON ELECTRONIC BENEFITS

TRANSFERS. (a) The interagency task force on electronic

benefits transfers shall advise and assist the commission in

adding new benefit programs to the statewide electronic benefits

transfer system.

(b) The task force is composed of:

(1) a representative of:

(A) the attorney general's office, appointed by the attorney

general;

(B) the comptroller's office, appointed by the comptroller;

(C) the commission, appointed by the commissioner;

(D) the Texas Department of Health, appointed by the

commissioner of public health;

(E) the Texas Department of Human Services, appointed by the

commissioner of human services;

(F) the Texas Workforce Commission, appointed by the executive

director of that agency; and

(G) the Texas Rehabilitation Commission, appointed by the

commissioner of that agency; and

(2) two representatives of each of the following groups,

appointed by the comptroller:

(A) retailers who maintain electronic benefits transfer

point-of-sale equipment;

(B) banks or owners of automatic teller machines; and

(C) consumer or client advocacy organizations.

(c) A member of the task force serves at the will of the

appointing agency.

(d) The representative of the comptroller's office serves as

presiding officer. The task force may elect any other necessary

officers.

(e) The task force shall meet at the call of the presiding

officer.

(f) The appointing agency is responsible for the expenses of a

member's service on the task force. A member of the task force is

not entitled to additional compensation for serving on the task

force.

(g) The task force shall:

(1) serve as this state's counterpoint to the federal electronic

benefits transfer task force;

(2) identify benefit programs that merit addition to this

state's electronic benefits transfer system;

(3) identify and address problems that may occur if a program is

added;

(4) pursue state-federal partnerships to facilitate the

development and expansion of this state's electronic benefits

transfer system;

(5) track and distribute federal legislation and information

from other states that relate to electronic benefits transfer

systems;

(6) ensure efficiency and planning coordination in relation to

this state's electronic benefits transfer system;

(7) develop a plan using the experience and expertise of

appropriate state agencies for the use of a photograph or other

imaging technology on all electronic benefits transfer cards and,

if proven to be effective in reducing fraud and misuse, begin

using the new cards starting with replacement cards for cards

that were used in the program on June 13, 1995;

(8) review current and potential fraud problems with electronic

benefits transfer and propose methods to prevent or deter fraud;

(9) evaluate the feasibility of adding the Medicaid program to

the state's electronic benefits transfer system; and

(10) develop a plan to assist beneficiaries of public programs

to obtain bank accounts.

(h) In determining which benefit programs can be added to this

state's electronic benefits transfer system, the task force shall

consider, at a minimum:

(1) the savings to this state;

(2) the ease of addition to existing infrastructure; and

(3) the number of clients served.

(i) A state agency that proposes to deliver public benefits

through electronic benefits transfers shall comply with any

strategic guidelines adopted by the task force relating to the

development and use of an electronic benefits transfer system.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 14.14(a), eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 827, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 248, Sec. 1, eff. Aug.

30, 1999; Acts 2003, 78th Leg., ch. 817, Sec. 10.03, eff. Sept.

1, 2003.

Sec. 531.046. FEDERAL FUNDING FOR CHEMICAL DEPENDENCY SERVICES.

The commission shall coordinate with the Texas Commission on

Alcohol and Drug Abuse and the Texas Department of Human Services

to amend the eligibility requirements of this state's emergency

assistance plan under Title IV-A, Social Security Act (42 U.S.C.

Section 601 et seq.), to include either a child or a significant

adult in a child's family who needs chemical dependency

treatment.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 14.15(a), eff. Sept.

1, 1997.

Sec. 531.047. SUBSTITUTE CARE PROVIDER OUTCOME STANDARDS. (a)

The commission, after consulting with representatives from the

Department of Protective and Regulatory Services, the Texas

Juvenile Probation Commission, and the Texas Department of Mental

Health and Mental Retardation, shall by rule adopt

result-oriented standards that a provider of substitute care

services for children under the care of the state must achieve.

(b) A health and human services agency that purchases substitute

care services must include the result-oriented standards as

requirements in each substitute care service provider contract.

(c) A health and human services agency may provide information

about a substitute care provider, including rates, contracts,

outcomes, and client information, to another agency that

purchases substitute care services.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 98, eff. Sept. 1,

1997.

Sec. 531.048. CASELOAD STANDARDS. (a) After considering the

recommendations of the caseload standards advisory committees

under Section 531.049(e), the commissioner may establish caseload

standards and other standards relating to caseloads for each

category of caseworker employed by the Texas Department of Human

Services or the Department of Protective and Regulatory Services.

(b) In establishing standards under this section, the

commissioner shall:

(1) ensure the standards are based on the actual duties of the

caseworker;

(2) ensure the caseload standards are reasonable and achievable;

(3) ensure the standards are consistent with existing

professional caseload standards;

(4) consider standards developed by other states for caseworkers

in similar positions of employment; and

(5) ensure the standards are consistent with existing caseload

standards of other state agencies.

(c) Subject to the availability of funds appropriated by the

legislature, the commissioner of human services and the executive

director of the Department of Protective and Regulatory Services

shall use the standards established by the commissioner under

this section to determine the number of personnel to assign as

caseworkers for their respective agencies.

(d) Subject to the availability of funds appropriated by the

legislature, the Texas Department of Human Services and the

Department of Protective and Regulatory Services shall use the

standards established by the commissioner to assign caseloads to

individual caseworkers employed by those agencies.

(e) The commissioner shall include a recommendation made to the

commissioner by a caseload standards advisory committee under

Section 531.049(e) in the strategic plan of the agency that is

the subject of the recommendation.

(f) Nothing in this section may be construed to create a cause

of action.

(g) The executive commissioner shall develop and, subject to the

availability of funds, implement a caseload management reduction

plan to reduce, not later than January 1, 2011, caseloads for

caseworkers employed by the adult protective services division of

the Department of Family and Protective Services to a level that

does not exceed professional caseload standards by more than five

cases per caseworker. The plan must provide specific annual

targets for caseload reduction.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 99, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 2.18(a), eff. September 1, 2005.

Sec. 531.049. CASELOAD STANDARDS ADVISORY COMMITTEES. (a) A

caseload standards advisory committee is established in the

Department of Protective and Regulatory Services, and a caseload

standards advisory committee is established in the Texas

Department of Human Services.

(b) A caseload standards advisory committee is composed of 10

employees appointed by the commissioner who are unit supervisors

or caseworkers in the agency in which the committee is

established. To the extent practicable, a caseload standards

advisory committee must include a unit supervisor or caseworker

from each program area of the agency in which the committee is

established.

(c) The commissioner shall make appointments to a caseload

standards advisory committee from a list submitted by the

commissioner or the executive director of the agency in which the

committee is established.

(d) Members of a caseload standards advisory committee serve at

the pleasure of the commissioner.

(e) Each caseload standards advisory committee shall:

(1) review professional caseload standards and other caseload

standards and recommendations the committee considers appropriate

and recommend to the commissioner minimum and maximum caseloads

for each category of caseworker employed by the agency in which

the advisory committee is established; and

(2) advise and make recommendations to the commissioner on

granting the agency in which the advisory committee has been

established the authority to waive certain reporting standards

when the caseload of a caseworker employed by the agency exceeds

the maximum number established by the commissioner under Section

531.048(a).

(f) The commissioner shall dissolve a caseload standards

advisory committee if the commissioner determines that the

caseload standards advisory committee is no longer necessary to

develop and implement the standards required under Section

531.048(a).

(g) Except as otherwise provided by this section, a caseload

standards advisory committee is subject to Article 6252-33,

Revised Statutes.

(h) Nothing in this section may be construed to create a cause

of action.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 100, eff. Sept. 1,

1997.

Sec. 531.050. MINIMUM COLLECTION GOAL. (a) Before August 31 of

each year, the commission, after consulting with the Texas

Department of Human Services, by rule shall set a minimum goal

for the Texas Department of Human Services that specifies the

percentage of the amount of benefits granted by the department in

error under the food stamp program or the program of financial

assistance under Chapter 31, Human Resources Code, that the

department should recover. The commission shall set the

percentage based on comparable recovery rates reported by other

states or other appropriate factors identified by the commission

and the department.

(b) If the department fails to meet the goal set under

Subsection (a) for the fiscal year, the commissioner shall notify

the comptroller, and the comptroller shall reduce the

department's general revenue appropriation by an amount equal to

the difference between the amount of state funds the department

would have collected had the department met the goal and the

amount of state funds the department actually collected.

(c) The commission, the governor, and the Legislative Budget

Board shall monitor the department's performance in meeting the

goal set under this section. The department shall cooperate by

providing to the commission, the governor, and the Legislative

Budget Board, on request, information concerning the department's

collection efforts.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 1.05(a), eff. June

20, 1997. Renumbered from Sec. 531.047 by Acts 1999, 76th Leg.,

ch. 62, Sec. 19.01(47), eff. Sept. 1, 1999.

Sec. 531.051. CONSUMER DIRECTION OF CERTAIN SERVICES FOR PERSONS

WITH DISABILITIES AND ELDERLY PERSONS. (a) In this section:

(1) "Consumer" means a person who receives services through a

consumer direction model established by the commission under this

section.

(2) "Consumer direction" or "consumer direction model" means a

service delivery model under which a consumer or the consumer's

legally authorized representative exercises control over the

development and implementation of the consumer's individual

service plan or over the persons delivering the services directly

to the consumer. The term includes the consumer-directed service

option, the service responsibility option, and other types of

service delivery models developed by the commission under this

section.

(3) "Consumer-directed service option" means a type of consumer

direction model in which:

(A) a consumer or the consumer's legally authorized

representative, as the employer, exercises control over:

(i) the recruitment, hiring, management, or dismissal of persons

providing services directly to the consumer; or

(ii) the retention of contractors or vendors for other

authorized program services; and

(B) the consumer-directed services agency serves as fiscal agent

and performs employer-related administrative functions for the

consumer or the consumer's legally authorized representative,

including payroll and the filing of tax and related reports.

(4) "Designated representative" means an adult volunteer

appointed by a consumer or the consumer's legally authorized

representative, as an employer, to perform all or part of the

consumer's or the representative's duties as employer as approved

by the consumer or the representative.

(5) "Legally authorized representative":

(A) means:

(i) a parent or legal guardian if the person is a minor;

(ii) a legal guardian if the person has been adjudicated as

incapacitated to manage the person's personal affairs; or

(iii) any other person authorized or required by law to act on

behalf of the person with regard to the person's care; and

(B) does not include a designated representative.

(6) "Service responsibility option" means a type of consumer

direction model in which:

(A) a consumer or the consumer's legally authorized

representative participates in the selection of, trains, and

manages persons providing services directly to the consumer; and

(B) the provider agency, as the employer, performs

employer-related administrative functions for the consumer or the

consumer's legally authorized representative, including the

hiring and dismissal of persons providing services directly to

the consumer.

(b) The commission shall develop and oversee the implementation

of consumer direction models under which a person with a

disability or an elderly person who is receiving certain

state-funded or Medicaid-funded services, or the person's legally

authorized representative, exercises control over the development

and implementation of the person's individual service plan or

over the persons who directly deliver the services.

(c) In adopting rules for the consumer direction models, the

commission shall:

(1) with assistance from the work group established under

Section 531.052, determine which services are appropriate and

suitable for delivery through consumer direction;

(2) ensure that each consumer direction model is designed to

comply with applicable federal and state laws;

(3) maintain procedures to ensure that a potential consumer or

the consumer's legally authorized representative has adequate and

appropriate information, including the responsibilities of a

consumer or representative under each service delivery option, to

make an informed choice among the types of consumer direction

models;

(4) require each consumer or the consumer's legally authorized

representative to sign a statement acknowledging receipt of the

information required by Subdivision (3);

(5) maintain procedures to monitor delivery of services through

consumer direction to ensure:

(A) adherence to existing applicable program standards;

(B) appropriate use of funds; and

(C) consumer satisfaction with the delivery of services;

(6) ensure that authorized program services that are not being

delivered to a consumer through consumer direction are provided

by a provider agency chosen by the consumer or the consumer's

legally authorized representative; and

(7) work in conjunction with the work group established under

Section 531.052 to set a timetable to complete the implementation

of the consumer direction models.

(d) The consumer direction models established under this section

may be implemented in appropriate and suitable programs of the

commission or a health and human services agency.

(e) Section 301.251(a), Occupations Code, does not apply to

delivery of a service for which payment is provided under the

consumer-directed service option developed under this section if:

(1) the person who delivers the service:

(A) has not been denied a license under Chapter 301, Occupations

Code;

(B) has not been issued a license under Chapter 301, Occupations

Code, that is revoked or suspended; and

(C) performs a service that is not expressly prohibited from

delegation by the Texas Board of Nursing; and

(2) the consumer who receives the service:

(A) has a disability and the service would have been performed

by the consumer or the consumer's legally authorized

representative except for that disability; and

(B) if:

(i) the consumer is capable of training the person in the proper

performance of the service, the consumer directs the person to

deliver the service; or

(ii) the consumer is not capable of training the person in the

proper performance of the service, the consumer's legally

authorized representative is capable of training the person in

the proper performance of the service and directs the person to

deliver the service.

(f) If the person delivers the service under Subsection

(e)(2)(B)(ii), the legally authorized representative must be

present when the service is performed or be immediately

accessible to the person who delivers the service. If the person

will perform the service when the representative is not present,

the representative must observe the person performing the service

at least once to assure the representative that the person

performing the service can competently perform that service.

(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 576, Sec. 5,

eff. September 1, 2007.

(h) Repealed by Acts 2007, 80th Leg., R.S., Ch. 576, Sec. 5,

eff. September 1, 2007.

Added by Acts 1999, 76th Leg., ch. 1288, Sec. 1, eff. June 18,

1999. Amended by Acts 2001, 77th Leg., ch. 1508, Sec. 1, eff.

June 17, 2001; Acts 2003, 78th Leg., ch. 553, Sec. 2.006, eff.

Feb. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

576, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

576, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

576, Sec. 5, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

229, Sec. 1, eff. May 27, 2009.

Sec. 531.052. CONSUMER DIRECTION WORK GROUP. (a) A work group

is created to:

(1) advise the commission concerning the delivery of services

through consumer direction in all programs offering long-term

services and supports to ensure that consumers have access to a

service delivery model that enhances a consumer's ability to have

freedom and exercise control and authority over the consumer's

choices, regardless of age or disability; and

(2) assist the commission in developing and implementing

consumer direction models and expanding the delivery of services

through consumer direction under Section 531.051.

(b) The work group is composed of:

(1) representatives of the commission, appointed by the

executive commissioner;

(2) representatives of the Department of Aging and Disability

Services, appointed by the commissioner of that agency;

(3) representatives of the Department of State Health Services,

appointed by the commissioner of that agency;

(4) representatives of the Department of Assistive and

Rehabilitative Services, appointed by the commissioner of that

agency;

(5) consumers or potential consumers of the array of services

provided through consumer direction under Section 531.051,

jointly appointed by the executive commissioner and the

commissioner of the health and human services agency that

administers the program providing the service;

(6) advocates for elderly persons who are consumers of the array

of services provided to elderly persons through consumer

direction, appointed by the executive commissioner;

(7) advocates for persons with disabilities who are consumers of

the array of services provided to persons with disabilities

through consumer direction, appointed by the executive

commissioner;

(8) providers of services to be provided through consumer

direction, appointed by the executive commissioner;

(9) representatives of the Texas Workforce Commission, appointed

by the executive director of that commission;

(10) representatives of any other state agency as considered

necessary by the executive commissioner, appointed by the

governing body of their respective agency;

(11) representatives of any other state agency as recommended by

the work group and approved by the executive commissioner,

appointed by the governing body of the respective agency; and

(12) any other public representative appointed by the executive

commissioner.

(c) A majority of the members of the work group must be composed

of consumers and advocates described by Subsection (b).

(c-1) Duties of the work group created under this section

include:

(1) developing recommendations to:

(A) expand the delivery of services through consumer direction

to other programs serving persons with disabilities and elderly

persons;

(B) expand the array of services delivered through consumer

direction;

(C) increase the use of consumer direction models by consumers;

(D) optimize the provider base for consumer direction; and

(E) expand access to support advisors for those consumers

receiving long-term services and supports through consumer

direction;

(2) monitoring national research for best practices in

self-determination and consumer direction; and

(3) developing recommendations and providing assistance

regarding consumer outreach efforts to increase informed choices,

skills, opportunities, and supports as a means to lead

self-determined lives through the use of consumer direction

models.

(d) A member of the work group serves at the will of the

appointing agency and receives no additional compensation for

serving on the work group.

(e) The executive commissioner shall appoint a member of the

work group to serve as presiding officer, and members of the work

group shall elect any other necessary officers. The work group

shall meet at the call of the presiding officer.

(f) The work group is not subject to Chapter 2110.

(g) Not later than September 1 of each even-numbered year, the

work group shall report to the legislature regarding the

activities of the work group.

Added by Acts 1999, 76th Leg., ch. 1288, Sec. 1, eff. June 18,

1999. Amended by Acts 2003, 78th Leg., ch. 799, Sec. 1, 2, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

576, Sec. 3, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

576, Sec. 4, eff. September 1, 2007.

Sec. 531.053. LEASES AND SUBLEASES OF CERTAIN OFFICE SPACE. (a)

A health and human services agency, with the approval of the

commission, or the Texas Workforce Commission or any other state

agency that administers employment services programs may sublease

office space to a private service entity or lease office space

from a private service entity that provides publicly funded

health, human, or workforce services to enable agency eligibility

and enrollment personnel to work with the entity if:

(1) client access to services would be enhanced; and

(2) the colocation of offices would improve the efficiency of

the administration and delivery of services.

(b) Subchapters D and E, Chapter 2165, do not apply to a state

agency that leases office space to a private service entity or

subleases office space to a private service entity under this

section.

(c) Subchapter B, Chapter 2167, does not apply to a state agency

that leases office space from a private service entity or

subleases office space from a private service entity under this

section.

(d) A state agency is delegated the authority to enter into a

lease or sublease under this section and may negotiate the terms

of the lease or sublease.

(e) To the extent authorized by federal law, a state agency may

share business resources with a private service entity that

enters into a lease or sublease agreement with the agency under

this section.

Acts 1999, 76th Leg. ch. 1013, Sec. 1, eff. Sept. 1, 1999.

Renumbered from Sec. 531.051 by Acts 2001, 77th Leg., ch. 1420,

Sec. 21.001(46), eff. Sept. 1, 2001.

Sec. 531.054. ASSUMPTION OF LEASES FOR IMPLEMENTATIONS OF

INTEGRATED ENROLLMENT SERVICES INITIATIVE. (a) A health and

human services agency, with the approval of the commission, or

the Texas Workforce Commission or any other state agency that

administers employment services programs may assume a lease from

an integrated enrollment services initiative contractor or

subcontractor for the purpose of implementing the initiative at

one development center, one mail center, or 10 or more call or

change centers.

(b) Subchapter B, Chapter 2167, does not apply to a state agency

that assumes a lease from a contractor or subcontractor under

this section.

Added by Acts 1999, 76th Leg., ch. 1013, Sec. 1, eff. Sept. 1,

1999. Renumbered from Sec. 531.052 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(47), eff. Sept. 1, 2001.

Sec. 531.055. MEMORANDUM OF UNDERSTANDING ON SERVICES FOR

PERSONS NEEDING MULTIAGENCY SERVICES. (a) Each health and human

services agency, the Texas Council on Offenders with Mental

Impairments, the Texas Department of Criminal Justice, the Texas

Department of Housing and Community Affairs, the Texas Education

Agency, the Texas Workforce Commission, and the Texas Youth

Commission shall adopt a joint memorandum of understanding to

promote a system of local-level interagency staffing groups to

coordinate services for persons needing multiagency services.

(b) The memorandum must:

(1) clarify the statutory responsibilities of each agency in

relation to persons needing multiagency services, including

subcategories for different services such as prevention, family

preservation and strengthening, aging in place, emergency

shelter, diagnosis and evaluation, residential care, after-care,

information and referral, medical care, and investigation

services;

(2) include a functional definition of "persons needing

multiagency services";

(3) outline membership, officers, and necessary standing

committees of local-level interagency staffing groups;

(4) define procedures aimed at eliminating duplication of

services relating to assessment and diagnosis, treatment,

residential placement and care, and case management of persons

needing multiagency services;

(5) define procedures for addressing disputes between the

agencies that relate to the agencies' areas of service

responsibilities;

(6) provide that each local-level interagency staffing group

includes:

(A) a local representative of each agency;

(B) representatives of local private sector agencies; and

(C) family members or caregivers of persons needing multiagency

services or other current or previous consumers of multiagency

services acting as general consumer advocates;

(7) provide that the local representative of each agency has

authority to contribute agency resources to solving problems

identified by the local-level interagency staffing group;

(8) provide that if a person's needs exceed the resources of an

agency, the agency may, with the consent of the person's legal

guardian, if applicable, submit a referral on behalf of the

person to the local-level interagency staffing group for

consideration;

(9) provide that a local-level interagency staffing group may be

called together by a representative of any member agency;

(10) provide that an agency representative may be excused from

attending a meeting if the staffing group determines that the age

or needs of the person to be considered are clearly not within

the agency's service responsibilities, provided that each agency

representative is encouraged to attend all meetings to contribute

to the collective ability of the staffing group to solve a

person's need for multiagency services;

(11) define the relationship between state-level interagency

staffing groups and local-level interagency staffing groups in a

manner that defines, supports, and maintains local autonomy;

(12) provide that records that are used or developed by a

local-level interagency staffing group or its members that relate

to a particular person are confidential and may not be released

to any other person or agency except as provided by this section

or by other law; and

(13) provide a procedure that permits the agencies to share

confidential information while preserving the confidential nature

of the information.

(c) The agencies that participate in the formulation of the

memorandum of understanding shall consult with and solicit input

from advocacy and consumer groups.

(d) Each agency shall adopt the memorandum of understanding and

all revisions to the memorandum. The agencies shall develop

revisions as necessary to reflect major agency reorganizations or

statutory changes affecting the agencies.

(e) The agencies shall ensure that a state-level interagency

staffing group provides a biennial report to the executive

director of each agency, the legislature, and the governor that

includes:

(1) the number of persons served through the local-level

interagency staffing groups and the outcomes of the services

provided;

(2) a description of any barriers identified to the state's

ability to provide effective services to persons needing

multiagency services; and

(3) any other information relevant to improving the delivery of

services to persons needing multiagency services.

Added by Acts 2001, 77th Leg., ch. 114, Sec. 1, eff. Sept. 1,

2001.

Sec. 531.056. REVIEW OF SURVEY PROCESS IN CERTAIN INSTITUTIONS

AND FACILITIES. (a) The commission shall adopt procedures to

review:

(1) citations or penalties assessed for a violation of a rule or

law against an institution or facility licensed under Chapter

242, 247, or 252, Health and Safety Code, or certified in

accordance with Chapter 32, Human Resources Code, considering:

(A) the number of violations by geographic region;

(B) the patterns of violations in each region; and

(C) the outcomes following the assessment of a penalty or

citation; and

(2) the performance of duties by employees and agents of the

Texas Department of Human Services or another state agency

responsible for licensing, inspecting, surveying, or

investigating institutions and facilities licensed under Chapter

242, 247, or 252, Health and Safety Code, or certified in

accordance with Chapter 32, Human Resources Code, related to:

(A) complaints received by the commission; or

(B) any standards or rules violated by an employee or agent of a

state agency.

(b) The commission shall annually report to the speaker of the

house of representatives, the lieutenant governor, and the

governor on the findings of the review conducted under Subsection

(a).

Added by Acts 2001, 77th Leg., ch. 1284, Sec. 7.02, eff. June 15,

2001.

Sec. 531.057. VOLUNTEER ADVOCATE PROGRAM FOR THE ELDERLY. (a)

In this section:

(1) "Designated caregiver" means:

(A) a person designated as a caregiver by an elderly individual

receiving services from or under the direction of the commission

or a health and human services agency; or

(B) a court-appointed guardian of an elderly individual

receiving services from or under the direction of the commission

or a health and human services agency.

(2) "Elderly" means individuals who are at least 60 years of

age.

(3) "Program" means the volunteer advocate program for the

elderly created under this section.

(4) "Volunteer advocate" means a person who successfully

completes the volunteer advocate curriculum described by

Subsection (c)(2).

(b) The executive commissioner shall coordinate with the

advisory committee established under Section 531.0571 to develop

a volunteer advocate program for the elderly receiving services

from or under the direction of the commission or a health and

human services agency.

(c) In developing the program, the executive commissioner and

the advisory committee shall adhere to the following principles:

(1) the intent of the program is to evaluate, through operation

of pilot projects, whether providing the services of a trained

volunteer advocate selected by an elderly individual or the

individual's designated caregiver is effective in achieving the

following goals:

(A) extend the time the elderly individual can remain in an

appropriate home setting;

(B) maximize the efficiency of services delivered to the elderly

individual by focusing on services needed to sustain family

caregiving;

(C) protect the elderly individual by providing a knowledgeable

third party to review the quality of care and services delivered

to the individual and the care options available to the

individual and the individual's family; and

(D) facilitate communication between the elderly individual or

the individual's designated caregiver and providers of health

care and other services;

(2) a volunteer advocate curriculum must be established that

incorporates best practices as determined and recognized by a

professional organization recognized in the elder health care

field;

(3) the use of pro bono assistance from qualified professionals

must be maximized in developing the volunteer advocate curriculum

and designing the program;

(4) trainers must be certified on the ability to deliver

training;

(5) training shall be offered through multiple community-based

organizations; and

(6) participation in the program is voluntary and must be

initiated by the elderly individual or the individual's

designated caregiver.

(d) The executive commissioner may enter into agreements with

appropriate nonprofit organizations for the provision of services

under the program. A nonprofit organization is eligible to

provide services under the program if the organization:

(1) has significant experience in providing services to elderly

individuals;

(2) has the capacity to provide training and supervision for

individuals interested in serving as volunteer advocates; and

(3) meets any other criteria prescribed by the executive

commissioner.

(e) The commission shall fund the program, including the design

and evaluation of pilot projects, development of the volunteer

advocate curriculum, and training of volunteers, through existing

appropriations to the commission.

(f) Notwithstanding Subsection (e), the commission may accept

gifts, grants, or donations for the program from any public or

private source to:

(1) carry out the design of the program;

(2) develop criteria for evaluation of any proposed pilot

projects operated under the program;

(3) develop a volunteer advocate training curriculum;

(4) conduct training for volunteer advocates; and

(5) develop a request for offers to conduct any proposed pilot

projects under the program.

(g) The executive commissioner may adopt rules as necessary to

implement the program.

Added by Acts 2009, 81st Leg., R.S., Ch.

1014, Sec. 1, eff. September 1, 2009.

Sec. 531.0571. VOLUNTEER ADVOCATE PROGRAM ADVISORY COMMITTEE.

(a) The executive commissioner shall appoint an advisory

committee composed of the following members:

(1) a representative of the Department of Aging and Disability

Services;

(2) a representative of the Department of Assistive and

Rehabilitative Services;

(3) a representative of the Department of State Health Services;

(4) a representative of the Texas Silver-Haired Legislature;

(5) a representative of an area agency on aging;

(6) a representative of United Ways of Texas;

(7) a home health provider;

(8) an assisted living provider;

(9) a nursing home provider;

(10) a representative of Texas CASA;

(11) a licensed gerontologist; and

(12) a representative of AARP.

(b) The advisory committee shall advise the executive

commissioner on the development of the volunteer advocate program

for the elderly developed under Section 531.057, including

reviewing and commenting on:

(1) program design and selection of any pilot sites operated

under the program;

(2) the volunteer advocate training curriculum;

(3) requests for oversight requirements for any pilot projects

operated under the program;

(4) evaluation of any pilot projects operated under the program;

(5) requirements for periodic reports to the elderly individual

or the individual's designated caregiver and providers of health

care or other services; and

(6) other issues as requested by the executive commissioner.

(b-1) Not later than December 1, 2010, the advisory committee

shall submit a report to the governor, lieutenant governor,

speaker of the house of representatives, and standing committees

of the senate and house of representatives with primary

jurisdiction over matters concerning health and human services on

the advisory committee's activities, findings, and

recommendations. This subsection expires September 1, 2011.

(c) The commission shall provide the advisory committee with the

staff support necessary to allow the committee to fulfill its

duties.

(d) A member of the advisory committee serves without

compensation but is entitled to a per diem allowance and

reimbursement at rates established for state employees for travel

expenses incurred in the performance of the member's official

duties.

(e) Expenses under Subsection (d) shall be paid from existing

appropriations to the commission but may not exceed $50,000 per

year.

(f) Chapter 2110 does not apply to the advisory committee.

Added by Acts 2009, 81st Leg., R.S., Ch.

1014, Sec. 1, eff. September 1, 2009.

Sec. 531.058. INFORMAL DISPUTE RESOLUTION FOR CERTAIN LONG-TERM

CARE FACILITIES. (a) The commission by rule shall establish an

informal dispute resolution process in accordance with this

section. The process must provide for adjudication by an

appropriate disinterested person of disputes relating to a

proposed enforcement action or related proceeding of the Texas

Department of Human Services under Section 32.021(d), Human

Resources Code, or Chapter 242, 247, or 252, Health and Safety

Code. The informal dispute resolution process must require:

(1) the institution or facility to request informal dispute

resolution not later than the 10th calendar day after

notification by the department of the violation of a standard or

standards;

(2) the commission to complete the process not later than the

30th calendar day after receipt of a request from the institution

or facility for informal dispute resolution; and

(3) any individual representing an institution or facility in an

informal dispute resolution process to register with the

commission and disclose the following:

(A) the individual's employment history during the preceding

five years, including employment in regulatory agencies of this

state and other states;

(B) ownership, including the identity of the controlling person

or persons, of the institution or facility the individual is

representing before the commission; and

(C) the identity of other entities the individual represents or

has represented before the commission during the previous 24

months.

(b) The commission shall adopt rules to adjudicate claims in

contested cases.

(c) The commission may not delegate its responsibility to

administer the informal dispute resolution process established by

this section to another state agency.

Added by Acts 2001, 77th Leg., ch. 1284, Sec. 7.02, eff. June 15,

2001.

Sec. 531.059. VOUCHER PROGRAM FOR TRANSITIONAL LIVING ASSISTANCE

FOR PERSONS WITH DISABILITIES. (a) In this section:

(1) "Institutional housing" means:

(A) an ICF-MR, as defined by Section 531.002, Health and Safety

Code;

(B) a nursing facility;

(C) a state hospital, state school, or state center maintained

and managed by the Texas Department of Mental Health and Mental

Retardation; or

(D) an institution for the mentally retarded licensed or

operated by the Department of Protective and Regulatory Services.

(2) "Integrated housing" means housing in which a person with a

disability resides or may reside that is found in the community

but that is not exclusively occupied by persons with disabilities

and their care providers.

(b) Subject to the availability of funds, the commission shall

coordinate with the Texas Department of Human Services, the Texas

Department of Housing and Community Affairs, and the Texas

Department of Mental Health and Mental Retardation to develop a

housing assistance program to assist persons with disabilities in

moving from institutional housing to integrated housing. In

developing the program, the agencies shall address:

(1) eligibility requirements for assistance;

(2) the period during which a person with a disability may

receive assistance;

(3) the types of housing expenses to be covered under the

program; and

(4) the locations at which the program will be operated.

(c) Subject to the availability of funds, the commission shall

require the Texas Department of Human Services to implement and

administer the housing assistance program under this section. The

department shall coordinate with the Texas Department of Housing

and Community Affairs in implementing and administering the

program, determining the availability of funding from the United

States Department of Housing and Urban Development, and obtaining

those funds.

(d) The Texas Department of Human Services and the Texas

Department of Housing and Community Affairs shall provide

information to the commission as necessary to facilitate the

development and implementation of the housing assistance program.

Added by Acts 2001, 77th Leg., ch. 1239, Sec. 3, eff. Sept. 1,

2001. Renumbered from Government Code Sec. 531.055 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(68), eff. Sept. 1, 2003.

Sec. 531.060. FAMILY-BASED ALTERNATIVES FOR CHILDREN. (a) The

purpose of the system of family-based alternatives required by

this section is to further the state's policy of providing for a

child's basic needs for safety, security, and stability through

ensuring that a child becomes a part of a successful permanent

family as soon as possible.

(b) In achieving the purpose described by Subsection (a), the

system is intended to be operated in a manner that recognizes

that parents are a valued and integral part of the process

established under the system. The system shall encourage parents

to participate in all decisions affecting their children and

shall respect the authority of parents, other than parents whose

parental rights have been terminated, to make decisions regarding

their children.

(c) In this section:

(1) "Child" means a person younger than 22 years of age who has

a physical or developmental disability or who is medically

fragile.

(2) "Family-based alternative" means a family setting in which

the family provider or providers are specially trained to provide

support and in-home care for children with disabilities or

children who are medically fragile.

(3) "Institution" means any congregate care facility, including:

(A) a nursing home;

(B) an ICF-MR facility, as defined by Section 531.002, Health

and Safety Code;

(C) a group home operated by the Texas Department of Mental

Health and Mental Retardation; and

(D) an institution for the mentally retarded licensed by the

Department of Protective and Regulatory Services.

(4) "Waiver services" means services provided under:

(A) the Medically Dependent Children Program;

(B) the Community Living Assistance and Support Services

Program;

(C) the Home and Community-based Waiver Services Program,

including the HCS-OBRA Program;

(D) the Mental Retardation-Local Authority Pilot Project (MRLA);

(E) the Deaf, Blind, and Multiply Disabled Program; and

(F) any other Section 1915(c) waiver program that provides

long-term care services for children.

(d) The commission shall contract with a community organization,

including a faith-based community organization, or a nonprofit

organization for the development and implementation of a system

under which a child who cannot reside with the child's birth

family may receive necessary services in a family-based

alternative instead of an institution. To be eligible for the

contract under this subsection, an organization must possess

knowledge regarding the support needs of children with

disabilities and their families. For purposes of this subsection,

a community organization, including a faith-based community

organization, or a nonprofit organization does not include:

(1) any governmental entity; or

(2) any quasi-governmental entity to which a state agency

delegates its authority and responsibility for planning,

supervising, providing, or ensuring the provision of state

services.

(e) The contractor may subcontract for one or more components of

implementation of the system with:

(1) community organizations, including faith-based community

organizations;

(2) nonprofit organizations;

(3) governmental entities; or

(4) quasi-governmental entities to which state agencies delegate

authority and responsibility for planning, supervising,

providing, or ensuring the provision of state services.

(f) The commission shall begin implementation of the system in

areas of this state with high numbers of children who reside in

institutions.

(g) Each affected health and human services agency shall

cooperate with the contractor and any subcontractors and take all

action necessary to implement the system and comply with the

requirements of this section. The commission has final authority

to make any decisions and resolve any disputes regarding the

system.

(h) The system may be administered in cooperation with public

and private entities.

(i) The system must provide for:

(1) recruiting and training alternative families to provide

services for children;

(2) comprehensively assessing each child in need of services and

each alternative family available to provide services, as

necessary to identify the most appropriate alternative family for

placement of the child;

(3) providing to a child's parents or guardian information

regarding the availability of a family-based alternative;

(4) identifying each child residing in an institution and

offering support services, including waiver services, that would

enable the child to return to the child's birth family or be

placed in a family-based alternative; and

(5) determining through a child's permanency plan other

circumstances in which the child must be offered waiver services,

including circumstances in which changes in an institution's

status affect the child's placement or the quality of services

received by the child.

(j) In complying with the requirement imposed by Subsection

(i)(3), the commission shall ensure that the procedures for

providing information to parents or a guardian permit and

encourage the participation of an individual who is not

affiliated with the institution in which the child resides or

with an institution in which the child could be placed.

(k) In placing a child in a family-based alternative, the system

may use a variety of placement options, including an arrangement

in which shared parenting occurs between the alternative family

and the child's birth family. Regardless of the option used, a

family-based alternative placement must be designed to be a

long-term arrangement, except in cases in which the child's birth

family chooses to return the child to their home. In cases in

which the birth family's parental rights have been terminated,

adoption of the child by the child's alternative family is an

available option.

(l) The commission or the contractor may solicit and accept

gifts, grants, and donations to support the system's functions

under this section.

(m) In designing the system, the commission shall consider and,

when appropriate, incorporate current research and

recommendations developed by other public and private entities

involved in analyzing public policy relating to children residing

in institutions.

(n) As necessary to implement this section, the commission

shall:

(1) ensure that an appropriate number of openings for waiver

services that become available as a result of funding for the

purpose of transferring persons with disabilities into

community-based services are made available to both children and

adults;

(2) ensure that service definitions applicable to waiver

services are modified as necessary to permit the provision of

waiver services through family-based alternatives;

(3) ensure that procedures are implemented for making a level of

care determination for each child and identifying the most

appropriate waiver service for the child, including procedures

under which the director of long-term care for the commission,

after considering any preference of the child's birth family or

alternative family, resolves disputes among agencies about the

most appropriate waiver service; and

(4) require that the health and human services agency

responsible for providing a specific waiver service to a child

also assume responsibility for identifying any necessary

transition activities or services.

(o) Not later than January 1 of each year, the commission shall

report to the legislature on the implementation of the system.

The report must include a statement of:

(1) the number of children currently receiving care in an

institution;

(2) the number of children placed in a family-based alternative

under the system during the preceding year;

(3) the number of children who left an institution during the

preceding year under an arrangement other than a family-based

alternative under the system or for another reason unrelated to

the availability of a family-based alternative under the system;

(4) the number of children waiting for an available placement in

a family-based alternative under the system; and

(5) the number of alternative families trained and available to

accept placement of a child under the system.

Added by Acts 2001, 77th Leg., ch. 590, Sec. 2, eff. Sept. 1,

2001. Renumbered from Government Code Sec. 531.055 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(69), eff. Sept. 1, 2003.

Sec. 531.061. PARTICIPATION BY FATHERS. (a) The commission and

each health and human services agency shall periodically examine

commission or agency policies and procedures to determine if the

policies and procedures deter or encourage participation of

fathers in commission or agency programs and services relating to

children.

(b) Based on the examination required under Subsection (a), the

commission and each health and human services agency shall modify

policies and procedures as necessary to permit full participation

of fathers in commission or agency programs and services relating

to children in all appropriate circumstances.

Added by Acts 2001, 77th Leg., ch. 256, Sec. 2, eff. Sept. 1,

2001. Renumbered from Government Code Sec. 531.055 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(70), eff. Sept. 1, 2003.

Sec. 531.062. PILOT PROJECTS RELATING TO TECHNOLOGY

APPLICATIONS. (a) Notwithstanding any other law, the commission

may establish one or more pilot projects through which

reimbursement under the medical assistance program under Chapter

32, Human Resources Code, is made to demonstrate the applications

of technology in providing services under that program.

(b) A pilot project established under this section may relate to

providing rehabilitation services, services for the aging or

disabled, or long-term care services, including community care

services and support.

(c) Notwithstanding an eligibility requirement prescribed by any

other law or rule, the commission may establish requirements for

a person to receive services provided through a pilot project

under this section.

(d) Receipt of services provided through a pilot project under

this section does not entitle the recipient to other services

under a government-funded health program.

(e) The commission may set a maximum enrollment limit for a

pilot project established under this section.

Added by Acts 2001, 77th Leg., ch. 959, Sec. 1, eff. June 14,

2001. Renumbered from Government Code Sec. 531.055 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(71), eff. Sept. 1, 2003.

Sec. 531.063. CALL CENTERS. (a) The commission, by rule, shall

establish at least one but not more than four call centers for

purposes of determining and certifying or recertifying a person's

eligibility and need for services related to the programs listed

under Section 531.008(c), if cost-effective. The commission must

conduct a public hearing before establishing the initial call

center.

(b) The commission shall contract with at least one but not more

than four private entities for the operation of call centers

required by this section unless the commission determines that

contracting would not be cost-effective.

(c) Each call center required by this section must be located in

this state. This subsection does not prohibit a call center

located in this state from processing overflow calls through a

center located in another state.

(d) Each call center required by this section shall provide

translation services as required by federal law for clients

unable to speak, hear, or comprehend the English language.

(e) The commission shall develop consumer service and

performance standards for the operation of each call center

required by this section. The standards shall address a call

center's:

(1) ability to serve its consumers in a timely manner, including

consideration of the consumers' ability to access the call

center, whether the call center has toll-free telephone access,

the average amount of time a consumer spends on hold, the

frequency of call transfers, whether a consumer is able to

communicate with a live person at the call center, and whether

the call center makes mail correspondence available;

(2) staff, including employee courtesy, friendliness, training,

and knowledge about the programs listed under Section 531.008(c);

and

(3) complaint handling procedures, including the level of

difficulty involved in filing a complaint and whether the call

center's complaint responses are timely.

(f) The commission shall make available to the public the

standards developed under Subsection (e).

(g) The commission shall develop:

(1) mechanisms for measuring consumer service satisfaction; and

(2) performance measures to evaluate whether each call center

meets the standards developed under Subsection (e).

(h) The commission may inspect each call center and analyze its

consumer service performance through use of a consumer service

evaluator who poses as a consumer of the call center.

(i) Notwithstanding Subsection (a), the commissioner shall

develop and implement policies that provide an applicant for

services related to the programs listed under Section 531.008(c)

with an opportunity to appear in person to establish initial

eligibility or to comply with periodic eligibility

recertification requirements if the applicant requests a personal

interview. In implementing the policies, the commission shall

maintain offices to serve applicants who request a personal

interview. This subsection does not affect a law or rule that

requires an applicant to appear in person to establish initial

eligibility or to comply with periodic eligibility

recertification requirements.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.06, eff. Sept. 1,

2003.

Sec. 531.064. VACCINES FOR CHILDREN PROGRAM PROVIDER ENROLLMENT

AND REIMBURSEMENT. (a) In this section, "vaccines for children

program" means the program operated by the Texas Department of

Health under authority of 42 U.S.C. Section 1396s, as amended.

(b) The commission shall ensure that a provider can enroll in

the vaccines for children program on the same form the provider

completes to apply as a Medicaid health care provider.

(c) The commission shall allow providers to report vaccines

administered under the vaccines for children program to the

immunization registry established under Section 161.007, Health

and Safety Code, and to use the immunization registry, including

individually identifiable information in accordance with state

and federal law, to determine whether a child has received an

immunization.

Added by Acts 2003, 78th Leg., ch. 613, Sec. 2, eff. Sept. 1,

2003.

Renumbered from Government Code, Section 531.063 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(33), eff. September 1, 2005.

Sec. 531.065. CONSOLIDATION AND COORDINATION OF HEALTH INSURANCE

PREMIUM PAYMENT REIMBURSEMENT PROGRAMS. (a) The commission

shall develop and implement a plan to consolidate and coordinate

the administration of the health insurance premium payment

reimbursement programs prescribed by Section 62.059, Health and

Safety Code, and Section 32.0422, Human Resources Code.

(b) If cost-effective, the commission may contract with a

private entity to assist the commission in developing and

implementing a plan required by this section.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.07(a), eff. Sept.

1, 2003.

Sec. 531.067. PUBLIC ASSISTANCE HEALTH BENEFIT REVIEW AND DESIGN

COMMITTEE. (a) The commission shall appoint a Public Assistance

Health Benefit Review and Design Committee. The committee

consists of nine representatives of health care providers

participating in the Medicaid program or the child health plan

program, or both. The committee membership must include at least

three representatives from each program.

(b) The commissioner shall designate one member to serve as

presiding officer for a term of two years.

(c) The committee shall meet at the call of the presiding

officer.

(d) The committee shall review and provide recommendations to

the commission regarding health benefits and coverages provided

under the state Medicaid program, the child health plan program,

and any other income-based health care program administered by

the commission or a health and human services agency. In

performing its duties under this subsection, the committee must:

(1) review benefits provided under each of the programs; and

(2) review procedures for addressing high utilization of

benefits by recipients.

(e) The commission shall provide administrative support and

resources as necessary for the committee to perform its duties

under this section.

(f) Section 2110.008 does not apply to the committee.

(g) In performing the duties under this section, the commission

may design and implement a program to improve and monitor

clinical and functional outcomes of a recipient of services under

the state child health plan or medical assistance program. The

program may use financial, clinical, and other criteria based on

pharmacy, medical services, and other claims data related to the

child health plan or the state medical assistance program. The

commission must report to the committee on the fiscal impact,

including any savings associated with the strategies utilized

under this section.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.08, eff. Sept. 1,

2003.

Sec. 531.068. MEDICAID OR OTHER HEALTH BENEFIT COVERAGE. In

adopting rules or standards governing the state Medicaid program

or rules or standards for the development or implementation of

health benefit coverage for a program administered by the

commission or a health and human services agency, the commission

and each health and human services agency, as appropriate, may

take into consideration any recommendation made with respect to

health benefits provided under their respective programs or the

state Medicaid program by the Public Assistance Health Benefit

Review and Design Committee established under Section 531.067.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.09, eff. Sept. 1,

2003.

Sec. 531.069. PERIODIC REVIEW OF VENDOR DRUG PROGRAM. (a) The

commission shall periodically review all purchases made under the

vendor drug program to determine the cost-effectiveness of

including a component for prescription drug benefits in any

capitation rate paid by the state under a Medicaid managed care

program or the child health plan program.

(b) In making the determination required by Subsection (a), the

commission shall consider the value of any prescription drug

rebates received by the state.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.10, eff. Sept. 1,

2003.

Sec. 531.0691. MEDICAID DRUG UTILIZATION REVIEW PROGRAM: DRUG

USE REVIEWS AND ANNUAL REPORT. (a) In this section:

(1) "Medicaid Drug Utilization Review Program" means the program

operated by the vendor drug program to improve the quality of

pharmaceutical care under the Medicaid program.

(2) "Prospective drug use review" means the review of a

patient's drug therapy and prescription drug order or medication

order before dispensing or distributing a drug to the patient.

(3) "Retrospective drug use review" means the review of

prescription drug claims data to identify patterns of

prescribing.

(b) The commission shall provide for an increase in the number

and types of retrospective drug use reviews performed each year

under the Medicaid Drug Utilization Review Program, in comparison

to the number and types of reviews performed in the state fiscal

year ending August 31, 2009.

(c) In determining the number and types of drug use reviews to

be performed, the commission shall:

(1) allow for the repeat of retrospective drug use reviews that

address ongoing drug therapy problems and that, in previous

years, improved client outcomes and reduced Medicaid spending;

(2) consider implementing disease-specific retrospective drug

use reviews that address ongoing drug therapy problems in this

state and that reduced Medicaid prescription drug use

expenditures in other states; and

(3) regularly examine Medicaid prescription drug claims data to

identify occurrences of potential drug therapy problems that may

be addressed by repeating successful retrospective drug use

reviews performed in this state and other states.

(d) In addition to any other information required by federal

law, the commission shall include the following information in

the annual report regarding the Medicaid Drug Utilization Review

Program:

(1) a detailed description of the program's activities; and

(2) estimates of cost savings anticipated to result from the

program's performance of prospective and retrospective drug use

reviews.

(e) The cost-saving estimates for prospective drug use reviews

under Subsection (d) must include savings attributed to drug use

reviews performed through the vendor drug program's electronic

claims processing system and clinical edits screened through the

prior authorization system implemented under Section 531.073.

(f) The commission shall post the annual report regarding the

Medicaid Drug Utilization Review Program on the commission's

website.

Added by Acts 2009, 81st Leg., R.S., Ch.

1286, Sec. 1, eff. September 1, 2009.

Sec. 531.0692. MEDICAID DRUG UTILIZATION REVIEW BOARD: CONFLICTS

OF INTEREST. (a) A member of the board of the Medicaid Drug

Utilization Review Program may not have a contractual

relationship, ownership interest, or other conflict of interest

with a pharmaceutical manufacturer or labeler or with an entity

engaged by the commission to assist in the administration of the

Medicaid Drug Utilization Review Program.

(b) The executive commissioner may implement this section by

adopting rules that identify prohibited relationships and

conflicts or requiring the board to develop a

conflict-of-interest policy that applies to the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1286, Sec. 1, eff. September 1, 2009.

Sec. 531.0693. PRESCRIPTION DRUG USE AND EXPENDITURE PATTERNS.

(a) The commission shall monitor and analyze prescription drug

use and expenditure patterns in the Medicaid program. The

commission shall identify the therapeutic prescription drug

classes and individual prescription drugs that are most often

prescribed to patients or that represent the greatest

expenditures.

(b) The commission shall post the data determined by the

commission under Subsection (a) on the commission's website and

update the information on a quarterly basis.

Added by Acts 2009, 81st Leg., R.S., Ch.

1286, Sec. 1, eff. September 1, 2009.

Sec. 531.0694. PERIOD OF VALIDITY FOR PRESCRIPTION. In its

rules and standards governing the vendor drug program, the

commission, to the extent allowed by federal law and laws

regulating the writing and dispensing of prescription

medications, shall ensure that a prescription written by an

authorized health care provider under the Medicaid program is

valid for the lesser of the period for which the prescription is

written or one year. This section does not apply to a

prescription for a controlled substance, as defined by Chapter

481, Health and Safety Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1286, Sec. 1, eff. September 1, 2009.

Sec. 531.070. SUPPLEMENTAL REBATES. (a) In this section:

(1) "Labeler" means a person that:

(A) has a labeler code from the United States Food and Drug

Administration under 21 C.F.R. Section 207.20; and

(B) receives prescription drugs from a manufacturer or

wholesaler and repackages those drugs for later retail sale.

(2) "Manufacturer" means a manufacturer of prescription drugs as

defined by 42 U.S.C. Section 1396r-8(k)(5) and its subsequent

amendments, including a subsidiary or affiliate of a

manufacturer.

(3) "Wholesaler" means a person licensed under Subchapter I,

Chapter 431, Health and Safety Code.

(b) For purposes of this section, the term "supplemental

rebates" means cash rebates paid by a manufacturer to the state

on the basis of appropriate quarterly health and human services

program utilization data relating to the manufacturer's products,

pursuant to a state supplemental rebate agreement negotiated with

the manufacturer and, if necessary, approved by the federal

government under Section 1927 of the federal Social Security Act.

(c) The commission may enter into a written agreement with a

manufacturer to accept certain program benefits in lieu of

supplemental rebates, as defined by this section, only if:

(1) the program benefit yields savings that are at least equal

to the amount the manufacturer would have provided under a state

supplemental rebate agreement during the current biennium as

determined by the written agreement;

(2) the manufacturer posts a performance bond guaranteeing

savings to the state, and agrees that if the savings are not

achieved in accordance with the written agreement, the

manufacturer will forfeit the bond to the state less any savings

that were achieved; and

(3) the program benefit is in addition to other program benefits

currently offered by the manufacturer to recipients of medical

assistance or related programs.

(d) For purposes of this section, a program benefit may mean

disease management programs authorized under this title, drug

product donation programs, drug utilization control programs,

prescriber and beneficiary counseling and education, fraud and

abuse initiatives, and other services or administrative

investments with guaranteed savings to a program operated by a

health and human services agency.

(e) Other than as required to satisfy the provisions of this

section, the program benefits shall be deemed an alternative to,

and not the equivalent of, supplemental rebates and shall be

treated in the state's submissions to the federal government

(including, as appropriate, waiver requests and quarterly

Medicaid claims) so as to maximize the availability of federal

matching payments.

(f) Agreements by the commission to accept program benefits as

defined by this section:

(1) may not prohibit the commission from entering into similar

agreements related to different drug classes with other entities;

(2) shall be limited to a time period expressly determined by

the commission; and

(3) may only cover products that have received approval by the

Federal Drug Administration at the time of the agreement, and new

products approved after the agreement may be incorporated only

under an amendment to the agreement.

(g) For purposes of this section, the commission may consider a

monetary contribution or donation to the arrangements described

in Subsection (c) for the purpose of offsetting expenditures to

other state health care programs, but which funding may not be

used to offset expenditures for covered outpatient drugs as

defined by 42 U.S.C. Section 1396r-8(k)(2) under the vendor drug

program. An arrangement under this subsection may not yield less

than the amount the state would have benefited under a

supplemental rebate. The commission may consider an arrangement

under this section as satisfying the requirements related to

Section 531.072(b).

(h) Subject to Subsection (i), the commission shall negotiate

with manufacturers and labelers, including generic manufacturers

and labelers, to obtain supplemental rebates for prescription

drugs provided under:

(1) the Medicaid vendor drug program in excess of the Medicaid

rebates required by 42 U.S.C. Section 1396r-8 and its subsequent

amendments;

(2) the child health plan program; and

(3) any other state program administered by the commission or a

health and human services agency, including community mental

health centers and state mental health hospitals.

(i) The commission may by contract authorize a private entity to

negotiate with manufacturers and labelers on behalf of the

commission.

(j) A manufacturer or labeler that sells prescription drugs in

this state may voluntarily negotiate with the commission and

enter into an agreement to provide supplemental rebates for

prescription drugs provided under:

(1) the Medicaid vendor drug program in excess of the Medicaid

rebates required by 42 U.S.C. Section 1396r-8 and its subsequent

amendments;

(2) the child health plan program; and

(3) any other state program administered by the commission or a

health and human services agency, including community mental

health centers and state mental health hospitals.

(k) In negotiating terms for a supplemental rebate amount, the

commission shall consider:

(1) rebates calculated under the Medicaid rebate program in

accordance with 42 U.S.C. Section 1396r-8 and its subsequent

amendments;

(2) any other available information on prescription drug prices

or rebates; and

(3) other program benefits as specified in Subsection (c).

(l) Each year the commission shall provide a written report to

the legislature and the governor. The report shall cover:

(1) the cost of administering the preferred drug lists adopted

under Section 531.072;

(2) an analysis of the utilization trends for medical services

provided by the state and any correlation to the preferred drug

lists;

(3) an analysis of the effect on health outcomes and results for

recipients;

(4) statistical information related to the number of approvals

granted or denied; and

(5) an analysis of the effect during the preceding year of the

implementation of the Medicare Prescription Drug, Improvement,

and Modernization Act of 2003 (Pub. L. No. 108-173) on the

preferred drug list adopted under Section 531.072 and the prior

authorization requirements under Section 531.073 applicable under

the Medicaid vendor drug program.

(m) In negotiating terms for a supplemental rebate, the

commission shall use the average manufacturer price (AMP), as

defined in Section 1396r-8(k)(1) of the Omnibus Budget

Reconciliation Act of 1990, as the cost basis for the product.

(n) Prior to or during supplemental rebate agreement

negotiations for drugs being considered for the preferred drug

list, the commission shall disclose to pharmaceutical

manufacturers any clinical edits or clinical protocols that may

be imposed on drugs within a particular drug category that are

placed on the preferred list during the contract period.

Clinical edits will not be imposed for a preferred drug during

the contract period unless the above disclosure is made.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.11(a), eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

349, Sec. 16(a), eff. September 1, 2005.

Sec. 531.071. CONFIDENTIALITY OF INFORMATION REGARDING DRUG

REBATES, PRICING, AND NEGOTIATIONS. (a) Notwithstanding any

other state law, information obtained or maintained by the

commission regarding prescription drug rebate negotiations or a

supplemental medical assistance or other rebate agreement,

including trade secrets, rebate amount, rebate percentage, and

manufacturer or labeler pricing, is confidential and not subject

to disclosure under Chapter 552.

(b) Information that is confidential under Subsection (a)

includes information described by Subsection (a) that is obtained

or maintained by the commission in connection with the Medicaid

vendor drug program, the child health plan program, the kidney

health care program, the children with special health care needs

program, or another state program administered by the commission

or a health and human services agency.

(c) General information about the aggregate costs of different

classes of drugs is not confidential under Subsection (a), except

that a drug name or information that could reveal a drug name is

confidential.

(d) Information about whether the commission and a manufacturer

or labeler reached or did not reach a supplemental rebate

agreement under Section 531.070 for a particular drug is not

confidential under Subsection (a).

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.12, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1286, Sec. 2, eff. September 1, 2009.

Sec. 531.072. PREFERRED DRUG LISTS. (a) In a manner that

complies with applicable state and federal law, the commission

shall adopt preferred drug lists for the Medicaid vendor drug

program and for prescription drugs purchased through the child

health plan program. The commission may adopt preferred drug

lists for community mental health centers, state mental health

hospitals, and any other state program administered by the

commission or a state health and human services agency.

(b) The preferred drug lists may contain only drugs provided by

a manufacturer or labeler that reaches an agreement with the

commission on supplemental rebates under Section 531.070.

(b-1) Notwithstanding Subsection (b), the preferred drug lists

may contain:

(1) a drug provided by a manufacturer or labeler that has not

reached a supplemental rebate agreement with the commission if

the commission determines that inclusion of the drug on the

preferred drug lists will have no negative cost impact to the

state; or

(2) a drug provided by a manufacturer or labeler that has

reached an agreement with the commission to provide program

benefits in lieu of supplemental rebates, as described by Section

531.070.

(b-2) Consideration must be given to including all strengths and

dosage forms of a drug on the preferred drug lists.

(c) In making a decision regarding the placement of a drug on

each of the preferred drug lists, the commission shall consider:

(1) the recommendations of the Pharmaceutical and Therapeutics

Committee established under Section 531.074;

(2) the clinical efficacy of the drug;

(3) the price of competing drugs after deducting any federal and

state rebate amounts; and

(4) program benefit offerings solely or in conjunction with

rebates and other pricing information.

(c-1) In addition to the considerations listed under Subsection

(c), the commission shall consider the inclusion of multiple

methods of delivery within each drug class, including liquid,

tablet, capsule, and orally disintegrating tablets.

(d) The commission shall provide for the distribution of current

copies of the preferred drug lists by posting the list on the

Internet. In addition, the commission shall mail copies of the

lists to any health care provider on request of that provider.

(e) In this subsection, "labeler" and "manufacturer" have the

meanings assigned by Section 531.070. The commission shall ensure

that:

(1) a manufacturer or labeler may submit written evidence

supporting the inclusion of a drug on the preferred drug lists

before a supplemental agreement is reached with the commission;

and

(2) any drug that has been approved or has had any of its

particular uses approved by the United States Food and Drug

Administration under a priority review classification will be

reviewed by the Pharmaceutical and Therapeutics Committee at the

next regularly scheduled meeting of the committee. On receiving

notice from a manufacturer or labeler of the availability of a

new product, the commission, to the extent possible, shall

schedule a review for the product at the next regularly scheduled

meeting of the committee.

(f) A recipient of drug benefits under the Medicaid vendor drug

program may appeal a denial of prior authorization under Section

531.073 of a covered drug or covered dosage through the Medicaid

fair hearing process.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.13(a), eff. Sept.

1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1286, Sec. 3, eff. September 1, 2009.

Sec. 531.073. PRIOR AUTHORIZATION FOR CERTAIN PRESCRIPTION

DRUGS. (a) The commission, in its rules and standards governing

the Medicaid vendor drug program and the child health plan

program, shall require prior authorization for the reimbursement

of a drug that is not included in the appropriate preferred drug

list adopted under Section 531.072, except for any drug exempted

from prior authorization requirements by federal law. The

commission may require prior authorization for the reimbursement

of a drug provided through any other state program administered

by the commission or a state health and human services agency,

including a community mental health center and a state mental

health hospital if the commission adopts preferred drug lists

under Section 531.072 that apply to those facilities and the drug

is not included in the appropriate list. The commission shall

require that the prior authorization be obtained by the

prescribing physician or prescribing practitioner.

(a-1) Until the commission has completed a study evaluating the

impact of a requirement of prior authorization on recipients of

certain drugs, the commission shall delay requiring prior

authorization for drugs that are used to treat patients with

illnesses that:

(1) are life-threatening;

(2) are chronic; and

(3) require complex medical management strategies.

(a-2) Not later than the 30th day before the date on which prior

authorization requirements are implemented, the commission shall

post on the Internet for consumers and providers:

(1) a notification of the implementation date; and

(2) a detailed description of the procedures to be used in

obtaining prior authorization.

(b) The commission shall establish procedures for the prior

authorization requirement under the Medicaid vendor drug program

to ensure that the requirements of 42 U.S.C. Section

1396r-8(d)(5) and its subsequent amendments are met.

Specifically, the procedures must ensure that:

(1) a prior authorization requirement is not imposed for a drug

before the drug has been considered at a meeting of the

Pharmaceutical and Therapeutics Committee established under

Section 531.074;

(2) there will be a response to a request for prior

authorization by telephone or other telecommunications device

within 24 hours after receipt of a request for prior

authorization; and

(3) a 72-hour supply of the drug prescribed will be provided in

an emergency or if the commission does not provide a response

within the time required by Subdivision (2).

(c) The commission shall ensure that a prescription drug

prescribed before implementation of a prior authorization

requirement for that drug for a recipient under the child health

plan program, the Medicaid program, or another state program

administered by the commission or a health and human services

agency or for a person who becomes eligible under the child

health plan program, the Medicaid program, or another state

program administered by the commission or a health and human

services agency is not subject to any requirement for prior

authorization under this section unless the recipient has

exhausted all the prescription, including any authorized refills,

or a period prescribed by the commission has expired, whichever

occurs first.

(d) The commission shall implement procedures to ensure that a

recipient under the child health plan program, the Medicaid

program, or another state program administered by the commission

or a person who becomes eligible under the child health plan

program, the Medicaid program, or another state program

administered by the commission or a health and human services

agency receives continuity of care in relation to certain

prescriptions identified by the commission.

(e) The commission may by contract authorize a private entity to

administer the prior authorization requirements imposed by this

section on behalf of the commission.

(f) The commission shall ensure that the prior authorization

requirements are implemented in a manner that minimizes the cost

to the state and any administrative burden placed on providers.

(g) The commission shall ensure that requests for prior

authorization may be submitted by telephone, facsimile, or

electronic communications through the Internet.

(h) The commission shall provide an automated process that may

be used to assess a Medicaid recipient's medical and drug claim

history to determine whether the recipient's medical condition

satisfies the applicable criteria for dispensing a drug without

an additional prior authorization request.

(i) The commission shall study the costs and benefits of the

prior authorization process and methods to improve efficiency.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.14, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1286, Sec. 4, eff. September 1, 2009.

Sec. 531.0731. STUDY REGARDING THE PROVISION OF CERTAIN

MEDICATION TO CHILDREN. (a) The commission shall conduct a

study to determine the appropriateness and safety of providing

antipsychotic or neuroleptic medication through the Medicaid

vendor drug program to children younger than 16 years of age.

(b) The study conducted under Subsection (a) must consider the

following factors relevant to the appropriateness and safety of

providing the medications to children:

(1) the physical and psychological medical diagnosis of a

child's condition;

(2) whether the United States Food and Drug Administration has

approved a medication for use by a child of a certain age;

(3) whether a child has successfully taken a medication

previously;

(4) access to quality medical care for a child receiving

benefits under the program;

(5) the standard of care in the medical profession regarding the

provision of such medications to a child; and

(6) any other factor the commission considers relevant.

(c) Not later than November 10, 2010, the executive commissioner

shall submit a report containing the results of the study

conducted under Subsection (a) to the governor, the lieutenant

governor, the speaker of the house of representatives, and the

chairs of the Senate Committee on Health and Human Services and

the House Committee on Public Health.

Added by Acts 2009, 81st Leg., R.S., Ch.

1132, Sec. 1, eff. September 1, 2009.

Sec. 531.074. PHARMACEUTICAL AND THERAPEUTICS COMMITTEE. (a)

The Pharmaceutical and Therapeutics Committee is established for

the purposes of developing recommendations for preferred drug

lists adopted by the commission under Section 531.072.

(b) The committee consists of the following members appointed by

the governor:

(1) six physicians licensed under Subtitle B, Title 3,

Occupations Code, and participating in the Medicaid program, at

least one of whom is a licensed physician who is actively engaged

in mental health providing care and treatment to persons with

severe mental illness and who has practice experience in the

state Medicaid plan; and

(2) five pharmacists licensed under Subtitle J, Title 3,

Occupations Code, and participating in the Medicaid vendor drug

program.

(c) In making appointments to the committee under Subsection

(b), the governor shall ensure that the committee includes

physicians and pharmacists who:

(1) represent different specialties and provide services to all

segments of the Medicaid program's diverse population;

(2) have experience in either developing or practicing under a

preferred drug list; and

(3) do not have contractual relationships, ownership interests,

or other conflicts of interest with a pharmaceutical manufacturer

or labeler or with an entity engaged by the commission to assist

in the development of the preferred drug lists or the

administration of the prior authorization system.

(d) A member of the committee is appointed for a two-year term

and may serve more than one term.

(e) The governor shall appoint a physician to be the presiding

officer of the committee. The presiding officer serves at the

pleasure of the governor.

(f) The committee shall meet at least monthly during the

six-month period following establishment of the committee to

enable the committee to develop recommendations for the initial

preferred drug lists. After that period, the committee shall meet

at least quarterly and at other times at the call of the

presiding officer or a majority of the committee members.

(f-1) The committee shall meet in public and shall permit public

comment before voting on any changes in the preferred drug lists.

Minutes of each meeting shall be made available to the public

not later than the 10th business day after the date the minutes

are approved. The committee may meet in executive session to

discuss confidential information as described by Subsection (i).

(g) A member of the committee may not receive compensation for

serving on the committee but is entitled to reimbursement for

reasonable and necessary travel expenses incurred by the member

while conducting the business of the committee, as provided by

the General Appropriations Act.

(h) In developing its recommendations for the preferred drug

lists, the committee shall consider the clinical efficacy,

safety, and cost-effectiveness and any program benefit associated

with a product.

(i) The commission shall adopt rules governing the operation of

the committee, including rules governing the procedures used by

the committee for providing notice of a meeting and rules

prohibiting the committee from discussing confidential

information described by Section 531.071 in a public meeting.

The committee shall comply with the rules adopted under this

subsection and Subsection (i-1).

(i-1) In addition to the rules under Subsection (i), the

commission by rule shall require the committee or the committee's

designee to present a summary of any clinical efficacy and safety

information or analyses regarding a drug under consideration for

a preferred drug list that is provided to the committee by a

private entity that has contracted with the commission to provide

the information. The committee or the committee's designee shall

provide the summary in electronic form before the public meeting

at which consideration of the drug occurs. Confidential

information described by Section 531.071 must be omitted from the

summary. The summary must be posted on the commission's Internet

website.

(j) To the extent feasible, the committee shall review all drug

classes included in the preferred drug lists adopted under

Section 531.072 at least once every 12 months and may recommend

inclusions to and exclusions from the lists to ensure that the

lists provide for cost-effective medically appropriate drug

therapies for Medicaid recipients, children receiving health

benefits coverage under the child health plan program, and any

other affected individuals.

(k) The commission shall provide administrative support and

resources as necessary for the committee to perform its duties.

(l) Chapter 2110 does not apply to the committee.

(m) The commission or the commission's agent shall publicly

disclose, immediately after the committee deliberations conclude,

each specific drug recommended for or against preferred drug list

status for each drug class included in the preferred drug list

for the Medicaid vendor drug program. The disclosure must be

posted on the commission's Internet website not later than the

10th business day after the conclusion of committee deliberations

that result in recommendations made to the executive commissioner

regarding the placement of drugs on the preferred drug list. The

public disclosure must include:

(1) the general basis for the recommendation for each drug

class; and

(2) for each recommendation, whether a supplemental rebate

agreement or a program benefit agreement was reached under

Section 531.070.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.15(a), eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

349, Sec. 17, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1286, Sec. 5, eff. September 1, 2009.

Sec. 531.0741. PUBLICATION OF INFORMATION REGARDING COMMISSION

DECISIONS ON PREFERRED DRUG LIST PLACEMENT. The commission shall

publish on the commission's Internet website any decisions on

preferred drug list placement, including:

(1) a list of drugs reviewed and the commission's decision for

or against placement on a preferred drug list of each drug

reviewed;

(2) for each recommendation, whether a supplemental rebate

agreement or a program benefit agreement was reached under

Section 531.070; and

(3) the rationale for any departure from a recommendation of the

pharmaceutical and therapeutics committee established under

Section 531.074.

Added by Acts 2009, 81st Leg., R.S., Ch.

1286, Sec. 6, eff. September 1, 2009.

Sec. 531.075. PRIOR AUTHORIZATION FOR HIGH-COST MEDICAL

SERVICES. The commission may evaluate and implement, as

appropriate, procedures, policies, and methodologies to require

prior authorization for high-cost medical services and procedures

and may contract with qualified service providers or

organizations to perform those functions. Any such program shall

recognize any prohibitions in state or federal law on limits in

the amount, duration, or scope of medically necessary services

for children on Medicaid.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.16, eff. Sept. 1,

2003.

Sec. 531.077. RECOVERY OF MEDICAL ASSISTANCE. (a) The

commissioner shall ensure that the state Medicaid program

implements 42 U.S.C. Section 1396p(b)(1).

(b) The Medicaid account is an account in the general revenue

fund. Any funds recovered by implementing 42 U.S.C. Section

1396p(b)(1) shall be deposited in the Medicaid account. Money in

the account may be appropriated only to fund long-term care,

including community-based care and facility-based care.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.17, eff. Sept. 1,

2003.

Sec. 531.078. QUALITY ASSURANCE FEES ON CERTAIN WAIVER PROGRAM

SERVICES. (a) In this section, "gross receipts" means money

received as compensation for services under an intermediate care

facilities for the mentally retarded waiver program such as a

home and community services waiver or a community living

assistance and support services waiver. The term does not

include a charitable contribution, revenues received for services

or goods other than waivers, or any money received from consumers

or their families as reimbursement for services or goods not

normally covered by the waivers.

(b) The executive commissioner by rule shall modify the quality

assurance fee program under Subchapter H, Chapter 252, Health and

Safety Code, by providing for a quality assurance fee program

that imposes a quality assurance fee on persons providing

services under a home and community services waiver or a

community living assistance and support services waiver.

(c) The executive commissioner shall establish the fee at an

amount that will produce annual revenues of not more than six

percent of the total annual gross receipts in this state.

(d) The executive commissioner shall adopt rules governing:

(1) the reporting required to compute and collect the fee and

the manner and times of collecting the fee; and

(2) the administration of the fee, including the imposition of

penalties for a violation of the rules.

(e) Fees collected under this section shall be deposited in the

waiver program quality assurance fee account.

Added by Acts 2005, 79th Leg., Ch.

896, Sec. 1, eff. June 17, 2005.

Sec. 531.079. WAIVER PROGRAM QUALITY ASSURANCE FEE ACCOUNT. (a)

The waiver program quality assurance fee account is a dedicated

account in the general revenue fund. The account is exempt from

the application of Section 403.095. Interest earned on money in

the account shall be credited to the account.

(b) The account consists of fees collected under Section 531.078

and interest earned on money in the account.

(c) Subject to legislative appropriation and state and federal

law, money in the account may be appropriated only to the

Department of Aging and Disability Services to increase

reimbursement rates paid under the home and community services

waiver program or the community living assistance and support

services waiver program or to offset allowable expenses under the

state Medicaid program.

Added by Acts 2005, 79th Leg., Ch.

896, Sec. 1, eff. June 17, 2005.

Sec. 531.080. REIMBURSEMENT OF WAIVER PROGRAMS. Subject to

legislative appropriation and state and federal law, the

Department of Aging and Disability Services shall use money from

the waiver program quality assurance fee account, together with

any federal money available to match money from the account, to

increase reimbursement rates paid under the home and community

services waiver program or the community living assistance and

support services waiver program.

Added by Acts 2005, 79th Leg., Ch.

896, Sec. 1, eff. June 17, 2005.

Sec. 531.081. INVALIDITY; FEDERAL FUNDS. If any portion of

Sections 531.078-531.080 is held invalid by a final order of a

court that is not subject to appeal, or if the commission

determines that the imposition of the quality assurance fee and

the expenditure of the money collected as provided by those

sections will not entitle this state to receive additional

federal money under the Medicaid program, the commission shall:

(1) stop collection of the quality assurance fee; and

(2) not later than the 30th day after the date the collection of

the quality assurance fee is stopped, return any money collected

under Section 531.078, but not spent under Section 531.080, to

the persons who paid the fees in proportion to the total amount

paid by those persons.

Added by Acts 2005, 79th Leg., Ch.

896, Sec. 1, eff. June 17, 2005.

Sec. 531.082. EXPIRATION OF QUALITY ASSURANCE FEE ON WAIVER

PROGRAMS. If Subchapter H, Chapter 252, Health and Safety Code,

expires, this section and Sections 531.078-531.081 expire on the

same date.

Added by Acts 2005, 79th Leg., Ch.

896, Sec. 1, eff. June 17, 2005.

Sec. 531.083. MEDICAID LONG-TERM CARE SYSTEM. The commission

shall ensure that the Medicaid long-term care system provides the

broadest array of choices possible for recipients while ensuring

that the services are delivered in a manner that is

cost-effective and makes the best use of available funds. The

commission shall also make every effort to improve the quality of

care for recipients of Medicaid long-term care services by:

(1) evaluating the need for expanding the provider base for

consumer-directed services and, if the commission identifies a

demand for that expansion, encouraging area agencies on aging,

independent living centers, and other potential long-term care

providers to become providers through contracts with the

Department of Aging and Disability Services;

(2) ensuring that all recipients who reside in a nursing

facility are provided information about end-of-life care options

and the importance of planning for end-of-life care; and

(3) developing policies to encourage a recipient who resides in

a nursing facility to receive treatment at that facility whenever

possible, while ensuring that the recipient receives an

appropriate continuum of care.

Added by Acts 2005, 79th Leg., Ch.

349, Sec. 5(a), eff. September 1, 2005.

Sec. 531.084. MEDICAID LONG-TERM CARE COST CONTAINMENT

STRATEGIES. (a) The commission shall make every effort to

achieve cost efficiencies within the Medicaid long-term care

program. To achieve those efficiencies, the commission shall:

(1) establish a fee schedule for reimbursable incurred medical

expenses for dental services controlled in long-term care

facilities;

(2) implement a fee schedule for reimbursable incurred medical

expenses for durable medical equipment in nursing facilities and

ICF-MR facilities;

(3) implement a durable medical equipment fee schedule action

plan;

(4) establish a system for private contractors to secure and

coordinate the collection of Medicare funds for recipients who

are dually eligible for Medicare and Medicaid;

(5) create additional partnerships with pharmaceutical companies

to obtain discounted prescription drugs for Medicaid recipients;

and

(6) develop and implement a system for auditing the Medicaid

hospice care system that provides services in long-term care

facilities to ensure correct billing for pharmaceuticals.

(b) The executive commissioner and the commissioner of aging and

disability services shall jointly appoint persons to serve on a

work group to assist the commission in developing the fee

schedule required by Subsection (a)(1). The work group must

consist of providers of long-term care services, including

dentists and long-term care advocates.

(c) In developing the fee schedule required by Subsection

(a)(1), the commission shall consider:

(1) the need to ensure access to dental services for residents

of long-term care facilities who are unable to travel to a dental

office to obtain care;

(2) the most recent Comprehensive Fee Report published by the

National Dental Advisory Service;

(3) the difficulty of providing dental services in long-term

care facilities;

(4) the complexity of treating medically compromised patients;

and

(5) time-related and travel-related costs incurred by dentists

providing dental services in long-term care facilities.

(d) The commission shall annually update the fee schedule

required by Subsection (a)(1).

Added by Acts 2005, 79th Leg., Ch.

349, Sec. 5(a), eff. September 1, 2005.

Sec. 531.0841. LONG-TERM CARE INSURANCE AWARENESS AND EDUCATION

CAMPAIGN. (a) The commission, in consultation with the

Department of Aging and Disability Services and the Texas

Department of Insurance, shall develop and implement a public

awareness and education campaign designed to:

(1) educate the public on the cost of long-term care, including

the limits of Medicaid eligibility and the limits of Medicare

benefits;

(2) educate the public on the value and availability of

long-term care insurance; and

(3) encourage individuals to obtain long-term care insurance.

(b) The Department of Aging and Disability Services and the

Texas Department of Insurance shall cooperate with and assist the

commission in implementing the campaign under this section.

(c) The commission may coordinate the implementation of the

campaign under this section with any other state outreach

campaign or activity relating to long-term care issues.

Added by Acts 2007, 80th Leg., R.S., Ch.

795, Sec. 4, eff. March 1, 2008.

Sec. 531.085. HOSPITAL EMERGENCY ROOM USE REDUCTION INITIATIVES.

The commission shall develop and implement a comprehensive plan

to reduce the use of hospital emergency room services by

recipients under the medical assistance program. The plan may

include:

(1) a pilot program designed to facilitate program participants

in accessing an appropriate level of health care, which may

include as components:

(A) providing program participants access to bilingual health

services providers; and

(B) giving program participants information on how to access

primary care physicians, advanced practice nurses, and local

health clinics;

(2) a pilot program under which health care providers, other

than hospitals, are given financial incentives for treating

recipients outside of normal business hours to divert those

recipients from hospital emergency rooms;

(3) payment of a nominal referral fee to hospital emergency

rooms that perform an initial medical evaluation of a recipient

and subsequently refer the recipient, if medically stable, to an

appropriate level of health care, such as care provided by a

primary care physician, advanced practice nurse, or local clinic;

(4) a program under which the commission or a managed care

organization that enters into a contract with the commission

under Chapter 533 contacts, by telephone or mail, a recipient who

accesses a hospital emergency room three times during a six-month

period and provides the recipient with information on ways the

recipient may secure a medical home to avoid unnecessary

treatment at hospital emergency rooms;

(5) a health care literacy program under which the commission

develops partnerships with other state agencies and private

entities to:

(A) assist the commission in developing materials that:

(i) contain basic health care information for parents of young

children who are recipients under the medical assistance program

and who are participating in public or private child-care or

prekindergarten programs, including federal Head Start programs;

and

(ii) are written in a language understandable to those parents

and specifically tailored to be applicable to the needs of those

parents;

(B) distribute the materials developed under Paragraph (A) to

those parents; and

(C) otherwise teach those parents about the health care needs of

their children and ways to address those needs; and

(6) other initiatives developed and implemented in other states

that have shown success in reducing the incidence of unnecessary

treatment in hospital emergency rooms.

Added by Acts 2005, 79th Leg., Ch.

349, Sec. 12(a), eff. September 1, 2005.

Sec. 531.087. DISTRIBUTION OF EARNED INCOME TAX CREDIT

INFORMATION. (a) The commission shall ensure that educational

materials relating to the federal earned income tax credit are

provided in accordance with this section to each person receiving

assistance or benefits under:

(1) the child health plan program;

(2) the financial assistance program under Chapter 31, Human

Resources Code;

(3) the medical assistance program under Chapter 32, Human

Resources Code;

(4) the food stamp program under Chapter 33, Human Resources

Code; or

(5) another appropriate health and human services program.

(b) In accordance with Section 531.0317, the commission shall,

by mail or through the Internet, provide a person described by

Subsection (a) with access to:

(1) Internal Revenue Service publications relating to the

federal earned income tax credit or information prepared by the

comptroller under Section 403.025 relating to that credit;

(2) federal income tax forms necessary to claim the federal

earned income tax credit; and

(3) where feasible, the location of at least one program in

close geographic proximity to the person that provides free

federal income tax preparation services to low-income and other

eligible persons.

(c) In January of each year, the commission or a representative

of the commission shall mail to each person described by

Subsection (a) information about the federal earned income tax

credit that provides the person with referrals to the resources

described by Subsection (b).

Added by Acts 2005, 79th Leg., Ch.

925, Sec. 2, eff. September 1, 2005.

Sec. 531.088. POOLED FUNDING FOR FOSTER CARE PREVENTIVE

SERVICES. (a) The commission and the Department of Family and

Protective Services shall develop and implement a plan to

combine, to the extent and in the manner allowed by Section 51,

Article III, Texas Constitution, and other applicable law, funds

of those agencies with funds of other appropriate state agencies

and local governmental entities to provide services designed to

prevent children from being placed in foster care. The

preventive services may include:

(1) child and family counseling;

(2) instruction in parenting and homemaking skills;

(3) parental support services;

(4) temporary respite care; and

(5) crisis services.

(b) The plan must provide for:

(1) state funding to be distributed to other state agencies,

local governmental entities, or private entities only as

specifically directed by the terms of a grant or contract to

provide preventive services;

(2) procedures to ensure that funds received by the commission

by gift, grant, or interagency or interlocal contract from

another state agency, a local governmental entity, the federal

government, or any other public or private source for purposes of

this section are disbursed in accordance with the terms under

which the commission received the funds; and

(3) a reporting mechanism to ensure appropriate use of funds.

(c) For the purposes of this section, the commission may request

and accept gifts and grants under the terms of a gift, grant, or

contract from a local governmental entity, a private entity, or

any other public or private source for use in providing services

designed to prevent children from being placed in foster care.

If required by the terms of a gift, grant, or contract or by

applicable law, the commission shall use the amounts received:

(1) from a local governmental entity to provide the services in

the geographic area of this state in which the entity is located;

and

(2) from the federal government or a private entity to provide

the services statewide or in a particular geographic area of this

state.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.70(a), eff. September 1, 2005.

Renumbered from Government Code, Section 531.078 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(32), eff. September 1, 2007.

Sec. 531.089. CERTAIN MEDICATION FOR SEX OFFENDERS PROHIBITED.

(a) To the maximum extent allowable under federal law, the

commission may not provide sexual performance enhancing

medication under the Medicaid vendor drug program or any other

health and human services program to a person required to

register as a sex offender under Chapter 62, Code of Criminal

Procedure.

(b) The executive commissioner of the Health and Human Services

Commission may adopt rules as necessary to implement this

section.

Added by Acts 2005, 79th Leg., Ch.

1008, Sec. 3.01, eff. September 1, 2005.

Renumbered from Government Code, Section 531.078 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(33), eff. September 1, 2007.

Sec. 531.090. JOINT PURCHASING OF PRESCRIPTION DRUGS AND OTHER

MEDICATIONS. (a) Subject to Subsection (b), the commission and

each health and human services agency authorized by the executive

commissioner may enter into an agreement with one or more other

states for the joint bulk purchasing of prescription drugs and

other medications to be used in the Medicaid program, the state

child health plan, or another program under the authority of the

commission.

(b) An agreement under this section may not be entered into

until:

(1) the commission determines that entering into the agreement

would be feasible and cost-effective; and

(2) if appropriated money would be spent under the proposed

agreement, the governor and the Legislative Budget Board grant

prior approval to expend appropriated money under the proposed

agreement.

(c) If an agreement is entered into, the commission shall adopt

procedures applicable to an agreement and joint purchase required

by this section. The procedures must ensure that this state

receives:

(1) all prescription drugs and other medications purchased with

money provided by this state; and

(2) an equitable share of any price benefits resulting from the

joint bulk purchase.

(d) In determining the feasibility and cost-effectiveness of

entering into an agreement under this section, the commission

shall identify:

(1) the most cost-effective existing joint bulk purchasing

agreement; and

(2) any potential groups of states with which this state could

enter into a new cost-effective joint bulk purchasing agreement.

Added by Acts 2005, 79th Leg., Ch.

899, Sec. 6.01, eff. August 29, 2005.

Renumbered from Government Code, Section 531.080 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(34), eff. September 1, 2007.

Sec. 531.091. INTEGRATED BENEFITS ISSUANCE. (a) The commission

may develop and implement a method to consolidate, to the extent

possible, recipient identification and benefits issuance for the

commission and health and human services agencies if the

commission determines that the implementation would be feasible

and cost-effective.

(b) The method may:

(1) provide for the use of a single integrated benefits issuance

card or multiple cards capable of integrating benefits issuance

or other program functions;

(2) incorporate a fingerprint image identifier to enable

personal identity verification at a point of service and reduce

fraud as permitted by Section 531.1063;

(3) enable immediate electronic verification of recipient

eligibility; and

(4) replace multiple forms, cards, or other methods used for

fraud reduction or provision of health and human services

benefits, including:

(A) electronic benefits transfer cards; and

(B) smart cards used in the Medicaid program.

(c) In developing and implementing the method, the commission

shall:

(1) to the extent possible, use industry-standard communication,

messaging, and electronic benefits transfer protocols;

(2) ensure that all identifying and descriptive information of

recipients of each health and human services program included in

the method can only be accessed by providers or other entities

participating in the particular program;

(3) ensure that a provider or other entity participating in a

health and human services program included in the method cannot

identify whether a recipient of the program is receiving benefits

under another program included in the method; and

(4) ensure that the storage and communication of all identifying

and descriptive information included in the method complies with

existing federal and state privacy laws governing individually

identifiable information for recipients of public benefits

programs.

Added by Acts 2005, 79th Leg., Ch.

666, Sec. 1, eff. June 17, 2005.

Renumbered from Government Code, Section 531.080 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(35), eff. September 1, 2007.

Sec. 531.092. TRANSFER OF MONEY FOR COMMUNITY-BASED SERVICES.

(a) The commission shall quantify the amount of money

appropriated by the legislature that would have been spent during

the remainder of a state fiscal biennium to care for a person who

lives in a nursing facility but who is leaving that facility

before the end of the biennium to live in the community with the

assistance of community-based services.

(b) Notwithstanding any other state law and to the maximum

extent allowed by federal law, the executive commissioner shall

direct, as appropriate:

(1) the comptroller, at the time the person described by

Subsection (a) leaves the nursing facility, to transfer an amount

not to exceed the amount quantified under that subsection among

the health and human services agencies and the commission as

necessary to comply with this section; or

(2) the commission or a health and human services agency, at the

time the person described by Subsection (a) leaves the nursing

facility, to transfer an amount not to exceed the amount

quantified under that subsection within the agency's budget as

necessary to comply with this section.

(c) The commission shall ensure that the amount transferred

under this section is redirected by the commission or health and

human services agency, as applicable, to one or more

community-based programs in the amount necessary to provide

community-based services to the person after the person leaves

the nursing facility.

Added by Acts 2005, 79th Leg., Ch.

985, Sec. 1, eff. September 1, 2005.

Renumbered from Government Code, Section 531.082 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(36), eff. September 1, 2007.

Sec. 531.093. SERVICES FOR MILITARY PERSONNEL. (a) In this

section, "servicemember" has the meaning assigned by Section

161.551, Health and Safety Code.

(b) The executive commissioner shall ensure that each health and

human services agency adopts policies and procedures that require

the agency to:

(1) identify servicemembers who are seeking services from the

agency during the agency's intake and eligibility determination

process; and

(2) direct servicemembers seeking services to appropriate

service providers, including the United States Veterans Health

Administration, National Guard Bureau facilities, and other

federal, state, and local service providers.

(c) The executive commissioner shall make the directory of

resources established under Section 161.552, Health and Safety

Code, accessible to each health and human services agency.

Added by Acts 2007, 80th Leg., R.S., Ch.

1381, Sec. 5, eff. September 1, 2007.

For expiration of this section, see Subsection (f).

Sec. 531.094. PILOT PROGRAM AND OTHER PROGRAMS TO PROMOTE

HEALTHY LIFESTYLES. (a) The commission shall develop and

implement a pilot program in one region of this state under which

Medicaid recipients are provided positive incentives to lead

healthy lifestyles, including through participating in certain

health-related programs or engaging in certain health-conscious

behaviors, thereby resulting in better health outcomes for those

recipients.

(b) Except as provided by Subsection (c), in implementing the

pilot program, the commission may provide:

(1) expanded health care benefits or value-added services for

Medicaid recipients who participate in certain programs, such as

specified weight loss or smoking cessation programs;

(2) individual health rewards accounts that allow Medicaid

recipients who follow certain disease management protocols to

receive credits in the accounts that may be exchanged for

health-related items specified by the commission that are not

covered by Medicaid; and

(3) any other positive incentive the commission determines would

promote healthy lifestyles and improve health outcomes for

Medicaid recipients.

(c) The commission shall consider similar incentive programs

implemented in other states to determine the most cost-effective

measures to implement in the pilot program under this section.

(d) Not later than December 1, 2010, the commission shall submit

a report to the legislature that:

(1) describes the operation of the pilot program;

(2) analyzes the effect of the incentives provided under the

pilot program on the health of program participants; and

(3) makes recommendations regarding the continuation or

expansion of the pilot program.

(e) In addition to developing and implementing the pilot program

under this section, the commission may, if feasible and

cost-effective, develop and implement an additional incentive

program to encourage Medicaid recipients who are younger than 21

years of age to make timely health care visits under the early

and periodic screening, diagnosis, and treatment program. The

commission shall provide incentives under the program for managed

care organizations contracting with the commission under Chapter

533 and Medicaid providers to encourage those organizations and

providers to support the delivery and documentation of timely and

complete health care screenings under the early and periodic

screening, diagnosis, and treatment program.

(f) This section expires September 1, 2011.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 4(a), eff. September 1, 2007.

Sec. 531.0941. MEDICAID HEALTH SAVINGS ACCOUNT PILOT PROGRAM.

(a) If the commission determines that it is cost-effective and

feasible, the commission shall develop and implement a Medicaid

health savings account pilot program that is consistent with

federal law to:

(1) encourage health care cost awareness and sensitivity by

adult recipients; and

(2) promote appropriate utilization of Medicaid services by

adult recipients.

(b) If the commission implements the pilot program, the

commission may only include adult recipients as participants in

the program.

(c) If the commission implements the pilot program, the

commission shall ensure that:

(1) participation in the pilot program is voluntary; and

(2) a recipient who participates in the pilot program may, at

the recipient's option and subject to Subsection (d), discontinue

participation in the program and resume receiving benefits and

services under the traditional Medicaid delivery model.

(d) A recipient who chooses to discontinue participation in the

pilot program and resume receiving benefits and services under

the traditional Medicaid delivery model before completion of the

health savings account enrollment period forfeits any funds

remaining in the recipient's health savings account.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 4(a), eff. September 1, 2007.

Sec. 531.097. TAILORED BENEFIT PACKAGES FOR CERTAIN CATEGORIES

OF THE MEDICAID POPULATION. (a) The executive commissioner may

seek a waiver under Section 1115 of the federal Social Security

Act (42 U.S.C. Section 1315) to develop and, subject to

Subsection (c), implement tailored benefit packages designed to:

(1) provide Medicaid benefits that are customized to meet the

health care needs of recipients within defined categories of the

Medicaid population through a defined system of care;

(2) improve health outcomes for those recipients;

(3) improve those recipients' access to services;

(4) achieve cost containment and efficiency; and

(5) reduce the administrative complexity of delivering Medicaid

benefits.

(b) The commission:

(1) shall develop a tailored benefit package that is customized

to meet the health care needs of Medicaid recipients who are

children with special health care needs, subject to approval of

the waiver described by Subsection (a); and

(2) may develop tailored benefit packages that are customized to

meet the health care needs of other categories of Medicaid

recipients.

(c) If the commission develops tailored benefit packages under

Subsection (b)(2), the commission shall submit a report to the

standing committees of the senate and house of representatives

having primary jurisdiction over the Medicaid program that

specifies, in detail, the categories of Medicaid recipients to

which each of those packages will apply and the services

available under each package. The commission may not implement a

package developed under Subsection (b)(2) before September 1,

2009.

(d) Except as otherwise provided by this section and subject to

the terms of the waiver authorized by this section, the

commission has broad discretion to develop the tailored benefit

packages under this section and determine the respective

categories of Medicaid recipients to which the packages apply in

a manner that preserves recipients' access to necessary services

and is consistent with federal requirements.

(e) Each tailored benefit package developed under this section

must include:

(1) a basic set of benefits that are provided under all tailored

benefit packages; and

(2) to the extent applicable to the category of Medicaid

recipients to which the package applies:

(A) a set of benefits customized to meet the health care needs

of recipients in that category; and

(B) services to integrate the management of a recipient's acute

and long-term care needs, to the extent feasible.

(f) In addition to the benefits required by Subsection (e), a

tailored benefit package developed under this section that

applies to Medicaid recipients who are children must provide at

least the services required by federal law under the early and

periodic screening, diagnosis, and treatment program.

(g) A tailored benefit package developed under this section may

include any service available under the state Medicaid plan or

under any federal Medicaid waiver, including any preventive

health or wellness service.

(g-1) A tailored benefit package developed under this section

must increase the state's flexibility with respect to the state's

use of Medicaid funding and may not reduce the benefits available

under the Medicaid state plan to any Medicaid recipient

population.

(h) In developing the tailored benefit packages, the commission

shall consider similar benefit packages established in other

states as a guide.

(i) The executive commissioner, by rule, shall define each

category of recipients to which a tailored benefit package

applies and a mechanism for appropriately placing recipients in

specific categories. Recipient categories must include children

with special health care needs and may include:

(1) persons with disabilities or special health needs;

(2) elderly persons;

(3) children without special health care needs; and

(4) working-age parents and caretaker relatives.

(j) This section does not apply to a tailored benefit package or

similar package of benefits if, before September 1, 2007:

(1) a federal waiver was requested to implement the package of

benefits;

(2) the package of benefits is being developed, as directed by

the legislature; or

(3) the package of benefits has been implemented.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 4(a), eff. September 1, 2007.

Sec. 531.0971. TAILORED BENEFIT PACKAGES FOR NON-MEDICAID

POPULATIONS. (a) The commission shall identify state or federal

non-Medicaid programs that provide health care services to

persons whose health care needs could be met by providing

customized benefits through a system of care that is used under a

Medicaid tailored benefit package implemented under Section

531.097.

(b) If the commission determines that it is feasible and to the

extent permitted by federal and state law, the commission shall:

(1) provide the health care services for persons identified

under Subsection (a) through the applicable Medicaid tailored

benefit package; and

(2) if appropriate or necessary to provide the services as

required by Subdivision (1), develop and implement a system of

blended funding methodologies to provide the services in that

manner.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 4(a), eff. September 1, 2007.

Sec. 531.0972. PILOT PROGRAM TO PREVENT THE SPREAD OF CERTAIN

INFECTIOUS OR COMMUNICABLE DISEASES. The commission may provide

guidance to the local health authority of Bexar County in

establishing a pilot program funded by the county to prevent the

spread of HIV, hepatitis B, hepatitis C, and other infectious and

communicable diseases. The program may include a disease control

program that provides for the anonymous exchange of used

hypodermic needles and syringes.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 5, eff. September 1, 2007.

Sec. 531.0973. DEAF-BLIND WITH MULTIPLE DISABILITIES WAIVER

PROGRAM: CAREER LADDER FOR INTERVENERS. (a) In this section,

"deaf-blind-related course work" means educational courses

designed to improve a student's:

(1) knowledge of deaf-blindness and its effect on learning;

(2) knowledge of the role of intervention and ability to

facilitate the intervention process;

(3) knowledge of areas of communication relevant to

deaf-blindness, including methods, adaptations, and use of

assistive technology, and ability to facilitate a deaf-blind

person's development and use of communication skills;

(4) knowledge of the effect that deaf-blindness has on a

person's psychological, social, and emotional development and

ability to facilitate the emotional well-being of a deaf-blind

person;

(5) knowledge of and issues related to sensory systems and

ability to facilitate the use of the senses;

(6) knowledge of motor skills, movement, orientation, and

mobility strategies and ability to facilitate orientation and

mobility skills;

(7) knowledge of the effect that additional disabilities have on

a deaf-blind person and ability to provide appropriate support;

or

(8) professionalism and knowledge of ethical issues relevant to

the role of an intervener.

(b) The executive commissioner by rule shall adopt a career

ladder for persons who provide intervener services under the

deaf-blind with multiple disabilities waiver program. The rules

must provide a system under which each person may be classified

based on the person's level of training, education, and

experience, as one of the following:

(1) Intervener;

(2) Intervener I;

(3) Intervener II; or

(4) Intervener III.

(c) The rules adopted by the executive commissioner under

Subsection (b) must, at a minimum, require that:

(1) an Intervener:

(A) complete any orientation or training course that is required

to be completed by any person who provides direct care services

to recipients of services under the deaf-blind with multiple

disabilities waiver program;

(B) hold a high school diploma or a high school equivalency

certificate;

(C) have at least two years of experience working with

individuals with developmental disabilities;

(D) have the ability to proficiently communicate in the

functional language of the deaf-blind person; and

(E) meet all direct-care worker qualifications as determined by

the deaf-blind with multiple disabilities waiver program;

(2) an Intervener I:

(A) meet the requirements of an Intervener under Subdivision

(1);

(B) have at least six months of experience working with

deaf-blind persons; and

(C) have completed at least eight semester credit hours, plus a

one-hour practicum in deaf-blind-related course work, at an

accredited college or university;

(3) an Intervener II:

(A) meet the requirements of an Intervener I;

(B) have at least nine months of experience working with

deaf-blind persons; and

(C) have completed an additional 10 semester credit hours in

deaf-blind-related course work at an accredited college or

university; and

(4) an Intervener III:

(A) meet the requirements of an Intervener II;

(B) have at least one year of experience working with deaf-blind

persons; and

(C) hold an associate's or bachelor's degree from an accredited

college or university in a course of study with a focus on

deaf-blind-related course work.

(d) Notwithstanding Subsections (b) and (c), the executive

commissioner may adopt a career ladder under this section based

on credentialing standards for interveners developed by the

Academy for Certification of Vision Rehabilitation and Education

Professionals or any other private credentialing entity that the

executive commissioner determines is appropriate.

(e) The compensation that an intervener receives for providing

services under the deaf-blind with multiple disabilities waiver

program must be based on and commensurate with the intervener's

career ladder classification.

Added by Acts 2009, 81st Leg., R.S., Ch.

160, Sec. 1, eff. September 1, 2009.

Sec. 531.099. ALIGNMENT OF MEDICAID DIABETIC EQUIPMENT AND

SUPPLIES WRITTEN ORDER PROCEDURES WITH MEDICARE DIABETIC

EQUIPMENT AND SUPPLIES WRITTEN ORDER PROCEDURES. (a) The

commission shall review forms and requirements under the Medicaid

program regarding written orders for diabetic equipment and

supplies to identify variations between permissible ordering

procedures under that program and ordering procedures available

to providers under the Medicare program.

(b) To the extent practicable, and in conformity with Chapter

157, Occupations Code, and Chapter 483, Health and Safety Code,

after conducting a review under Subsection (a) the commission

shall modify only forms, rules, and procedures applicable to

orders for diabetic equipment and supplies under the Medicaid

program to provide for an ordering system that is comparable to

the ordering system for diabetic equipment and supplies under the

Medicare program. The ordering system must permit a diabetic

equipment or supplies supplier to complete the forms by hand or

to enter by electronic format medical information or supply

orders into any form as necessary to provide the information

required to dispense diabetic equipment or supplies.

(c) A provider of diabetic equipment and supplies may bill and

collect payment for the provider's services if the provider has a

copy of the form that meets the requirements of Subsection (b)

and that is signed by a medical practitioner licensed in this

state to treat diabetic patients. Additional documentation may

not be required.

Added by Acts 2009, 81st Leg., R.S., Ch.

380, Sec. 1, eff. September 1, 2009.

Sec. 531.0993. OBESITY PREVENTION PILOT PROGRAM. (a) The

commission and the Department of State Health Services shall

coordinate to establish a pilot program designed to:

(1) decrease the rate of obesity in child health plan program

enrollees and Medicaid recipients;

(2) improve the nutritional choices and increase physical

activity levels of child health plan program enrollees and

Medicaid recipients; and

(3) achieve long-term reductions in child health plan and

Medicaid program costs incurred by the state as a result of

obesity.

(b) The commission and the Department of State Health Services

shall implement the pilot program for a period of at least 24

months in one or more health care service regions in this state,

as selected by the commission. In selecting the regions for

participation, the commission shall consider the degree to which

child health plan program enrollees and Medicaid recipients in

the region are at higher than average risk of obesity.

(c) In developing the pilot program, the commission and the

Department of State Health Services shall identify measurable

goals and specific strategies for achieving those goals. The

specific strategies may be evidence-based to the extent

evidence-based strategies are available for the purposes of the

program.

(d) The commission shall submit a report on or before each

November 1 that occurs during the period the pilot program is

operated to the standing committees of the senate and house of

representatives having primary jurisdiction over the child health

plan and Medicaid programs regarding the results of the program.

In addition, the commission shall submit a final report to the

committees regarding those results not later than three months

after the conclusion of the program. Each report must include:

(1) a summary of the identified goals for the program and the

strategies used to achieve those goals;

(2) an analysis of all data collected in the program as of the

end of the period covered by the report and the capability of the

data to measure achievement of the identified goals;

(3) a recommendation regarding the continued operation of the

program; and

(4) a recommendation regarding whether the program should be

implemented statewide.

(e) The executive commissioner may adopt rules to implement this

section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1212, Sec. 2, eff. September 1, 2009.

SUBCHAPTER C. MEDICAID AND OTHER HEALTH AND HUMAN SERVICES FRAUD,

ABUSE, OR OVERCHARGES

Sec. 531.101. AWARD FOR REPORTING MEDICAID FRAUD, ABUSE, OR

OVERCHARGES. (a) The commission may grant an award to an

individual who reports activity that constitutes fraud or abuse

of funds in the state Medicaid program or reports overcharges in

the program if the commission determines that the disclosure

results in the recovery of an administrative penalty imposed

under Section 32.039, Human Resources Code. The commission may

not grant an award to an individual in connection with a report

if the commission or attorney general had independent knowledge

of the activity reported by the individual.

(b) The commission shall determine the amount of an award. The

award may not exceed five percent of the amount of the

administrative penalty imposed under Section 32.039, Human

Resources Code, that resulted from the individual's disclosure.

In determining the amount of the award, the commission shall

consider how important the disclosure is in ensuring the fiscal

integrity of the program. The commission may also consider

whether the individual participated in the fraud, abuse, or

overcharge.

(c) A person who brings an action under Subchapter C, Chapter

36, Human Resources Code, is not eligible for an award under this

section.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 14.16, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1153, Sec. 1.06(a), eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.18(a),

eff. Sept. 1, 2003.

Sec. 531.1011. DEFINITIONS. For purposes of this subchapter:

(1) "Fraud" means an intentional deception or misrepresentation

made by a person with the knowledge that the deception could

result in some unauthorized benefit to that person or some other

person, including any act that constitutes fraud under applicable

federal or state law.

(2) "Furnished" refers to items or services provided directly

by, or under the direct supervision of, or ordered by a

practitioner or other individual (either as an employee or in the

individual's own capacity), a provider, or other supplier of

services, excluding services ordered by one party but billed for

and provided by or under the supervision of another.

(3) "Hold on payment" means the temporary denial of

reimbursement under the Medicaid program for items or services

furnished by a specified provider.

(4) "Practitioner" means a physician or other individual

licensed under state law to practice the individual's profession.

(5) "Program exclusion" means the suspension of a provider from

being authorized under the Medicaid program to request

reimbursement of items or services furnished by that specific

provider.

(6) "Provider" means a person, firm, partnership, corporation,

agency, association, institution, or other entity that was or is

approved by the commission to:

(A) provide medical assistance under contract or provider

agreement with the commission; or

(B) provide third-party billing vendor services under a contract

or provider agreement with the commission.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.37A, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 257, Sec. 8, eff. Sept. 1, 2003.

Sec. 531.102. OFFICE OF INSPECTOR GENERAL. (a) The commission,

through the commission's office of inspector general, is

responsible for the investigation of fraud and abuse in the

provision of health and human services and the enforcement of

state law relating to the provision of those services. The

commission may obtain any information or technology necessary to

enable the office to meet its responsibilities under this

subchapter or other law.

(a-1) The governor shall appoint an inspector general to serve

as director of the office. The inspector general serves a

one-year term that expires on February 1.

(b) The commission, in consultation with the inspector general,

shall set clear objectives, priorities, and performance standards

for the office that emphasize:

(1) coordinating investigative efforts to aggressively recover

money;

(2) allocating resources to cases that have the strongest

supportive evidence and the greatest potential for recovery of

money; and

(3) maximizing opportunities for referral of cases to the office

of the attorney general in accordance with Section 531.103.

(c) The commission shall train office staff to enable the staff

to pursue priority Medicaid and other health and human services

fraud and abuse cases as necessary.

(d) The commission may require employees of health and human

services agencies to provide assistance to the office in

connection with the office's duties relating to the investigation

of fraud and abuse in the provision of health and human services.

The office is entitled to access to any information maintained by

a health and human services agency, including internal records,

relevant to the functions of the office.

(e) The commission, in consultation with the inspector general,

by rule shall set specific claims criteria that, when met,

require the office to begin an investigation.

(f)(1) If the commission receives a complaint of Medicaid fraud

or abuse from any source, the office must conduct an integrity

review to determine whether there is sufficient basis to warrant

a full investigation. An integrity review must begin not later

than the 30th day after the date the commission receives a

complaint or has reason to believe that fraud or abuse has

occurred. An integrity review shall be completed not later than

the 90th day after it began.

(2) If the findings of an integrity review give the office

reason to believe that an incident of fraud or abuse involving

possible criminal conduct has occurred in the Medicaid program,

the office must take the following action, as appropriate, not

later than the 30th day after the completion of the integrity

review:

(A) if a provider is suspected of fraud or abuse involving

criminal conduct, the office must refer the case to the state's

Medicaid fraud control unit, provided that the criminal referral

does not preclude the office from continuing its investigation of

the provider, which investigation may lead to the imposition of

appropriate administrative or civil sanctions; or

(B) if there is reason to believe that a recipient has defrauded

the Medicaid program, the office may conduct a full investigation

of the suspected fraud.

(g)(1) Whenever the office learns or has reason to suspect that a

provider's records are being withheld, concealed, destroyed,

fabricated, or in any way falsified, the office shall immediately

refer the case to the state's Medicaid fraud control unit.

However, such criminal referral does not preclude the office from

continuing its investigation of the provider, which investigation

may lead to the imposition of appropriate administrative or civil

sanctions.

(2) In addition to other instances authorized under state or

federal law, the office shall impose without prior notice a hold

on payment of claims for reimbursement submitted by a provider to

compel production of records or when requested by the state's

Medicaid fraud control unit, as applicable. The office must

notify the provider of the hold on payment not later than the

fifth working day after the date the payment hold is imposed.

(3) On timely written request by a provider subject to a hold on

payment under Subdivision (2), other than a hold requested by the

state's Medicaid fraud control unit, the office shall file a

request with the State Office of Administrative Hearings for an

expedited administrative hearing regarding the hold. The provider

must request an expedited hearing under this subdivision not

later than the 10th day after the date the provider receives

notice from the office under Subdivision (2).

(4) The commission shall adopt rules that allow a provider

subject to a hold on payment under Subdivision (2), other than a

hold requested by the state's Medicaid fraud control unit, to

seek an informal resolution of the issues identified by the

office in the notice provided under that subdivision. A provider

must seek an informal resolution under this subdivision not later

than the deadline prescribed by Subdivision (3). A provider's

decision to seek an informal resolution under this subdivision

does not extend the time by which the provider must request an

expedited administrative hearing under Subdivision (3). However,

a hearing initiated under Subdivision (3) shall be stayed at the

office's request until the informal resolution process is

completed.

(5) The office shall, in consultation with the state's Medicaid

fraud control unit, establish guidelines under which holds on

payment or program exclusions:

(A) may permissively be imposed on a provider; or

(B) shall automatically be imposed on a provider.

(h) In addition to performing functions and duties otherwise

provided by law, the office may:

(1) assess administrative penalties otherwise authorized by law

on behalf of the commission or a health and human services

agency;

(2) request that the attorney general obtain an injunction to

prevent a person from disposing of an asset identified by the

office as potentially subject to recovery by the office due to

the person's fraud or abuse;

(3) provide for coordination between the office and special

investigative units formed by managed care organizations under

Section 531.113 or entities with which managed care organizations

contract under that section;

(4) audit the use and effectiveness of state or federal funds,

including contract and grant funds, administered by a person or

state agency receiving the funds from a health and human services

agency;

(5) conduct investigations relating to the funds described by

Subdivision (4); and

(6) recommend policies promoting economical and efficient

administration of the funds described by Subdivision (4) and the

prevention and detection of fraud and abuse in administration of

those funds.

(i) Notwithstanding any other provision of law, a reference in

law or rule to the commission's office of investigations and

enforcement means the office of inspector general established

under this section.

(j) The office shall prepare a final report on each audit or

investigation conducted under this section. The final report

must include:

(1) a summary of the activities performed by the office in

conducting the audit or investigation;

(2) a statement regarding whether the audit or investigation

resulted in a finding of any wrongdoing; and

(3) a description of any findings of wrongdoing.

(k) A final report on an audit or investigation is subject to

required disclosure under Chapter 552. All information and

materials compiled during the audit or investigation remain

confidential and not subject to required disclosure in accordance

with Section 531.1021(g).

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 1.06(a), eff. June

20, 1997. Amended by Acts 1999, 76th Leg., ch. 1289, Sec. 3, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 198, Sec. 2.19(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

349, Sec. 18(a), eff. September 1, 2005.

Sec. 531.1021. SUBPOENAS. (a) The office of inspector general

may request that the commissioner or the commissioner's designee

approve the issuance by the office of a subpoena in connection

with an investigation conducted by the office. If the request is

approved, the office may issue a subpoena to compel the

attendance of a relevant witness or the production, for

inspection or copying, of relevant evidence that is in this

state.

(b) A subpoena may be served personally or by certified mail.

(c) If a person fails to comply with a subpoena, the office,

acting through the attorney general, may file suit to enforce the

subpoena in a district court in this state.

(d) On finding that good cause exists for issuing the subpoena,

the court shall order the person to comply with the subpoena. The

court may punish a person who fails to obey the court order.

(e) The office shall pay a reasonable fee for photocopies

subpoenaed under this section in an amount not to exceed the

amount the office may charge for copies of its records.

(f) The reimbursement of the expenses of a witness whose

attendance is compelled under this section is governed by Section

2001.103.

(g) All information and materials subpoenaed or compiled by the

office in connection with an audit or investigation are

confidential and not subject to disclosure under Chapter 552, and

not subject to disclosure, discovery, subpoena, or other means of

legal compulsion for their release to anyone other than the

office or its employees or agents involved in the audit or

investigation conducted by the office, except that this

information may be disclosed to the office of the attorney

general, the state auditor's office, and law enforcement

agencies.

(h) A person who receives information under Subsection (g) may

disclose the information only in accordance with Subsection (g)

and in a manner that is consistent with the authorized purpose

for which the person first received the information.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.20, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

349, Sec. 18(b), eff. September 1, 2005.

Sec. 531.103. INTERAGENCY COORDINATION. (a) The commission,

acting through the commission's office of inspector general, and

the office of the attorney general shall enter into a memorandum

of understanding to develop and implement joint written

procedures for processing cases of suspected fraud, waste, or

abuse, as those terms are defined by state or federal law, or

other violations of state or federal law under the state Medicaid

program or other program administered by the commission or a

health and human services agency, including the financial

assistance program under Chapter 31, Human Resources Code, a

nutritional assistance program under Chapter 33, Human Resources

Code, and the child health plan program. The memorandum of

understanding shall require:

(1) the office of inspector general and the office of the

attorney general to set priorities and guidelines for referring

cases to appropriate state agencies for investigation,

prosecution, or other disposition to enhance deterrence of fraud,

waste, abuse, or other violations of state or federal law,

including a violation of Chapter 102, Occupations Code, in the

programs and maximize the imposition of penalties, the recovery

of money, and the successful prosecution of cases;

(1-a) the office of inspector general to refer each case of

suspected provider fraud, waste, or abuse to the office of the

attorney general not later than the 20th business day after the

date the office of inspector general determines that the

existence of fraud, waste, or abuse is reasonably indicated;

(1-b) the office of the attorney general to take appropriate

action in response to each case referred to the attorney general,

which action may include direct initiation of prosecution, with

the consent of the appropriate local district or county attorney,

direct initiation of civil litigation, referral to an appropriate

United States attorney, a district attorney, or a county

attorney, or referral to a collections agency for initiation of

civil litigation or other appropriate action;

(2) the office of inspector general to keep detailed records for

cases processed by that office or the office of the attorney

general, including information on the total number of cases

processed and, for each case:

(A) the agency and division to which the case is referred for

investigation;

(B) the date on which the case is referred; and

(C) the nature of the suspected fraud, waste, or abuse;

(3) the office of inspector general to notify each appropriate

division of the office of the attorney general of each case

referred by the office of inspector general;

(4) the office of the attorney general to ensure that

information relating to each case investigated by that office is

available to each division of the office with responsibility for

investigating suspected fraud, waste, or abuse;

(5) the office of the attorney general to notify the office of

inspector general of each case the attorney general declines to

prosecute or prosecutes unsuccessfully;

(6) representatives of the office of inspector general and of

the office of the attorney general to meet not less than

quarterly to share case information and determine the appropriate

agency and division to investigate each case; and

(7) the office of inspector general and the office of the

attorney general to submit information requested by the

comptroller about each resolved case for the comptroller's use in

improving fraud detection.

(b) An exchange of information under this section between the

office of the attorney general and the commission, the office of

inspector general, or a health and human services agency does not

affect whether the information is subject to disclosure under

Chapter 552.

(c) The commission and the office of the attorney general shall

jointly prepare and submit a semiannual report to the governor,

lieutenant governor, speaker of the house of representatives, and

comptroller concerning the activities of those agencies in

detecting and preventing fraud, waste, and abuse under the state

Medicaid program or other program administered by the commission

or a health and human services agency. The report may be

consolidated with any other report relating to the same subject

matter the commission or office of the attorney general is

required to submit under other law.

(d) The commission and the office of the attorney general may

not assess or collect investigation and attorney's fees on behalf

of any state agency unless the office of the attorney general or

other state agency collects a penalty, restitution, or other

reimbursement payment to the state.

(e) In addition to the provisions required by Subsection (a),

the memorandum of understanding required by this section must

also ensure that no barriers to direct fraud referrals to the

office of the attorney general's Medicaid fraud control unit or

unreasonable impediments to communication between Medicaid agency

employees and the Medicaid fraud control unit are imposed, and

must include procedures to facilitate the referral of cases

directly to the office of the attorney general.

(f) A district attorney, county attorney, city attorney, or

private collection agency may collect and retain costs associated

with a case referred to the attorney or agency in accordance with

procedures adopted under this section and 20 percent of the

amount of the penalty, restitution, or other reimbursement

payment collected.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 1.06(a), eff. Sept.

1, 1997. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.21(a),

eff. Sept. 1, 2003.

Sec. 531.1031. DUTY TO EXCHANGE INFORMATION REGARDING

ALLEGATIONS OF MEDICAID FRAUD OR ABUSE. (a) In this section:

(1) "Health care professional" means a person issued a license,

registration, or certification to engage in a health care

profession.

(2) "Participating agency" means:

(A) the Medicaid fraud enforcement divisions of the office of

the attorney general; and

(B) each board or agency with authority to license, register,

regulate, or certify a health care professional or managed care

organization that may participate in the state Medicaid program.

(b) This section applies only to information held by a

participating agency that relates to a health care professional

or managed care organization that is the subject of an

investigation by a participating agency for alleged fraud or

abuse under the state Medicaid program.

(c) A participating agency may submit a written request for

information regarding a health care professional or managed care

organization that is the subject of an investigation by the

participating agency to any other participating agency. The

participating agency that receives the request shall provide the

requesting agency with the information regarding the health care

professional or managed care organization unless:

(1) the release of the information would jeopardize an ongoing

investigation or prosecution by the participating agency with

possession of the information; or

(2) the release of the information is prohibited by other law.

(d) A participating agency that discovers information that may

indicate fraud or abuse by a health care professional or managed

care organization may provide that information to any other

participating agency unless the release of the information is

prohibited by other law.

(e) Not later than the 30th day after the date the agency

receives a request for information under Subsection (c), a

participating agency that determines the agency is prohibited

from releasing the requested information shall inform the agency

requesting the information of that determination in writing.

(f) Confidential information shared under this section remains

subject to the same confidentiality requirements and legal

restrictions on access to the information that are imposed by law

on the participating agency that originally obtained or collected

the information. The sharing of information under this section

does not affect whether the information is subject to disclosure

under Chapter 552.

(g) A participating agency that receives information from

another participating agency under this section must obtain

written permission from the agency that shared the information

before using the information in a licensure or enforcement

action.

(h) This section does not affect the participating agencies'

authority to exchange information under other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

127, Sec. 1, eff. September 1, 2007.

Sec. 531.104. ASSISTING INVESTIGATIONS BY ATTORNEY GENERAL. (a)

The commission and the attorney general shall execute a

memorandum of understanding under which the commission shall

provide investigative support as required to the attorney general

in connection with cases under Subchapter B, Chapter 36, Human

Resources Code. Under the memorandum of understanding, the

commission shall assist in performing preliminary investigations

and ongoing investigations for actions prosecuted by the attorney

general under Subchapter C, Chapter 36, Human Resources Code.

(b) The memorandum of understanding must specify the type,

scope, and format of the investigative support provided to the

attorney general under this section.

(c) The memorandum of understanding must ensure that no barriers

to direct fraud referrals to the state's Medicaid fraud control

unit by Medicaid agencies or unreasonable impediments to

communication between Medicaid agency employees and the state's

Medicaid fraud control unit will be imposed.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 1.06(a), eff. Sept.

1, 1997. Amended by Acts 2003 78th Leg., ch. 198, Sec. 2.22, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 257, Sec. 11, eff. Sept.

1, 2003.

Sec. 531.105. FRAUD DETECTION TRAINING. (a) The commission

shall develop and implement a program to provide annual training

to contractors who process Medicaid claims and appropriate staff

of the Texas Department of Health and the Texas Department of

Human Services in identifying potential cases of fraud, waste, or

abuse under the state Medicaid program. The training provided to

the contractors and staff must include clear criteria that

specify:

(1) the circumstances under which a person should refer a

potential case to the commission; and

(2) the time by which a referral should be made.

(b) The Texas Department of Health and the Texas Department of

Human Services, in cooperation with the commission, shall

periodically set a goal of the number of potential cases of

fraud, waste, or abuse under the state Medicaid program that each

agency will attempt to identify and refer to the commission. The

commission shall include information on the agencies' goals and

the success of each agency in meeting the agency's goal in the

report required by Section 531.103(c).

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 1.06(a), eff. Sept.

1, 1997.

Sec. 531.106. LEARNING OR NEURAL NETWORK TECHNOLOGY. (a) The

commission shall use learning or neural network technology to

identify and deter fraud in the Medicaid program throughout this

state.

(b) The commission shall contract with a private or public

entity to develop and implement the technology. The commission

may require the entity it contracts with to install and operate

the technology at locations specified by the commission,

including commission offices.

(c) The data used for neural network processing shall be

maintained as an independent subset for security purposes.

(d) The commission shall require each health and human services

agency that performs any aspect of the state Medicaid program to

participate in the implementation and use of the technology.

(e) The commission shall maintain all information necessary to

apply the technology to claims data covering a period of at least

two years.

(f) The commission shall refer cases identified by the

technology to the commission's office of investigations and

enforcement or the office of the attorney general, as

appropriate.

(g) Each month, the learning or neural network technology

implemented under this section must match bureau of vital

statistics death records with Medicaid claims filed by a

provider. If the commission determines that a provider has filed

a claim for services provided to a person after the person's date

of death, as determined by the bureau of vital statistics death

records, the commission shall refer the case for investigation to

the commission's office of investigations and enforcement.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 1.06(a), eff. June

20, 1997. Amended by Acts 1999, 76th Leg., ch. 215, Sec. 2, eff.

Sept. 1, 1999.

Sec. 531.1061. FRAUD INVESTIGATION TRACKING SYSTEM. (a) The

commission shall use an automated fraud investigation tracking

system through the commission's office of investigations and

enforcement to monitor the progress of an investigation of

suspected fraud, abuse, or insufficient quality of care under the

state Medicaid program.

(b) For each case of suspected fraud, abuse, or insufficient

quality of care identified by the learning or neural network

technology required under Section 531.106, the automated fraud

investigation tracking system must:

(1) receive electronically transferred records relating to the

identified case from the learning or neural network technology;

(2) record the details and monitor the status of an

investigation of the identified case, including maintaining a

record of the beginning and completion dates for each phase of

the case investigation;

(3) generate documents and reports related to the status of the

case investigation; and

(4) generate standard letters to a provider regarding the status

or outcome of an investigation.

(c) The commission shall require each health and human services

agency that performs any aspect of the state Medicaid program to

participate in the implementation and use of the automated fraud

investigation tracking system.

Added by Acts 1999, 76th Leg., ch. 206, Sec. 1, eff. Sept. 1,

1999.

Sec. 531.1062. RECOVERY MONITORING SYSTEM. (a) The commission

shall use an automated recovery monitoring system to monitor the

collections process for a settled case of fraud, abuse, or

insufficient quality of care under the state Medicaid program.

(b) The recovery monitoring system must:

(1) monitor the collection of funds resulting from settled

cases, including:

(A) recording monetary payments received from a provider who has

agreed to a monetary payment plan; and

(B) recording deductions taken through the recoupment program

from subsequent Medicaid claims filed by the provider; and

(2) provide immediate notice of a provider who has agreed to a

monetary payment plan or to deductions through the recoupment

program from subsequent Medicaid claims who fails to comply with

the settlement agreement, including providing notice of a

provider who does not make a scheduled payment or who pays less

than the scheduled amount.

Added by Acts 1999, 76th Leg., ch. 206, Sec. 1, eff. Sept. 1,

1999.

Sec. 531.1063. MEDICAID FRAUD PILOT PROGRAM. (a) The

commission, with cooperation from the Texas Department of Human

Services, shall develop and implement a front-end Medicaid fraud

reduction pilot program in one or more counties in this state to

address provider fraud and appropriate cases of third-party and

recipient fraud.

(b) The program must be designed to reduce:

(1) the number of fraud cases arising from authentication fraud

and abuse;

(2) the total amount of Medicaid expenditures; and

(3) the number of fraudulent participants.

(c) The program must include:

(1) participant smart cards and biometric readers that reside at

the point of contact with Medicaid providers, recipients,

participating pharmacies, hospitals, and appropriate third-party

participants;

(2) a secure finger-imaging system that is compliant with the

Health Insurance Portability and Accountability Act (HIPAA) and

the use of any existing state database of fingerprint images

developed in connection with the financial assistance program

under Chapter 31, Human Resources Code; fingerprint images

collected as part of the program shall only be placed on the

smart card; and

(3) a monitoring system.

(d) In implementing the program, the commission may:

(1) exempt recipients who are children or who are elderly or

disabled; and

(2) obtain a fingerprint image from a parent or caretaker of a

recipient who is a child, regardless of whether the parent or

caretaker is a recipient.

(e) The commission must ensure that the procedures for obtaining

fingerprint images of participating recipients and parents and

caretakers who are not recipients are designed in a flexible

manner that gives consideration to transportation barriers and

work schedules of those individuals.

(f) To ensure reliability, the program and all associated

hardware and software must easily integrate into participant

settings and must be initially tested in a physician environment

in this state and determined to be successful in authenticating

recipients, providers, and provider staff members before the

program is implemented throughout the program area.

(g) The commission shall implement the program statewide as

provided by Subsection (h) if the commission determines that

statewide implementation would be cost-effective.

(h) The commission shall adopt a plan to implement the program

statewide in phases and shall terminate the statewide

implementation at any stage of the process if the commission

determines that statewide implementation would not be

cost-effective. The plan must include for each phase:

(1) a description of the policies and procedures to be tested

concerning the handling of lost, forgotten, or stolen cards

carrying a fingerprint image or situations in which a fingerprint

match cannot be confirmed;

(2) a determination of whether the commission will require

children or persons who are elderly or disabled to participate in

the phase and the reason or reasons for including children or

persons who are elderly or disabled in the phase; and

(3) a description of the manner and location in which the

fingerprint images will be initially collected.

(i) In developing the plan required by Subsection (h), the

commission shall seek comments from recipients, providers, and

other stakeholders in the state Medicaid program.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.23(a), eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

806, Sec. 17(a), eff. September 1, 2005.

Sec. 531.107. MEDICAID AND PUBLIC ASSISTANCE FRAUD OVERSIGHT

TASK FORCE. (a) The Medicaid and Public Assistance Fraud

Oversight Task Force advises and assists the commission and the

commission's office of investigations and enforcement in

improving the efficiency of fraud investigations and collections.

(b) The task force is composed of a representative of the:

(1) attorney general's office, appointed by the attorney

general;

(2) comptroller's office, appointed by the comptroller;

(3) Department of Public Safety, appointed by the public safety

director;

(4) state auditor's office, appointed by the state auditor;

(5) commission, appointed by the commissioner of health and

human services;

(6) Texas Department of Human Services, appointed by the

commissioner of human services;

(7) Texas Department of Insurance, appointed by the commissioner

of insurance; and

(8) Texas Department of Health, appointed by the commissioner of

public health.

(c) The comptroller or the comptroller's designee serves as the

presiding officer of the task force. The task force may elect any

other necessary officers.

(d) The task force shall meet at least once each fiscal quarter

at the call of the presiding officer.

(e) The appointing agency is responsible for the expenses of a

member's service on the task force. Members of the task force

receive no additional compensation for serving on the task force.

(f) At least once each fiscal quarter, the commission's office

of investigations and enforcement shall provide to the task

force:

(1) information detailing:

(A) the number of fraud referrals made to the office and the

origin of each referral;

(B) the time spent investigating each case;

(C) the number of cases investigated each month, by program and

region;

(D) the dollar value of each fraud case that results in a

criminal conviction; and

(E) the number of cases the office rejects and the reason for

rejection, by region; and

(2) any additional information the task force requires.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 1.06(a), eff. Sept.

1, 1997. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.24,

eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 257, Sec. 12, eff.

Sept. 1, 2003.

Sec. 531.108. FRAUD PREVENTION. (a) The commission's office of

investigations and enforcement shall compile and disseminate

accurate information and statistics relating to:

(1) fraud prevention; and

(2) post-fraud referrals received and accepted or rejected from

the commission's case management system or the case management

system of a health and human services agency.

(b) The commission shall:

(1) aggressively publicize successful fraud prosecutions and

fraud-prevention programs through all available means, including

the use of statewide press releases issued in coordination with

the Texas Department of Human Services; and

(2) ensure that a toll-free hotline for reporting suspected

fraud in programs administered by the commission or a health and

human services agency is maintained and promoted, either by the

commission or by a health and human services agency.

(c) The commission shall develop a cost-effective method of

identifying applicants for public assistance in counties

bordering other states and in metropolitan areas selected by the

commission who are already receiving benefits in other states. If

economically feasible, the commission may develop a computerized

matching system.

(d) The commission shall:

(1) verify automobile information that is used as criteria for

eligibility; and

(2) establish a computerized matching system with the Texas

Department of Criminal Justice to prevent an incarcerated

individual from illegally receiving public assistance benefits

administered by the commission.

(e) The commission shall submit to the governor and Legislative

Budget Board a semiannual report on the results of computerized

matching of commission information with information from

neighboring states, if any, and information from the Texas

Department of Criminal Justice. The report may be consolidated

with any other report relating to the same subject matter the

commission is required to submit under other law.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 1.06(a), eff. Sept.

1, 1997.

Sec. 531.109. SELECTION AND REVIEW OF CLAIMS. (a) The

commission shall annually select and review a random,

statistically valid sample of all claims for reimbursement under

the state Medicaid program, including the vendor drug program,

for potential cases of fraud, waste, or abuse.

(b) In conducting the annual review of claims under Subsection

(a), the commission may directly contact a recipient by telephone

or in person, or both, to verify that the services for which a

claim for reimbursement was submitted by a provider were actually

provided to the recipient.

(c) Based on the results of the annual review of claims, the

commission shall determine the types of claims at which

commission resources for fraud and abuse detection should be

primarily directed.

Added by Acts 1999, 76th Leg., ch. 1289, Sec. 4, eff. Sept. 1,

1999.

Sec. 531.110. ELECTRONIC DATA MATCHING PROGRAM. (a) The

commission shall conduct electronic data matches for a recipient

of assistance under the state Medicaid program at least quarterly

to verify the identity, income, employment status, and other

factors that affect the eligibility of the recipient.

(b) To verify eligibility of a recipient for assistance under

the state Medicaid program, the electronic data matching must

match information provided by the recipient with information

contained in databases maintained by appropriate federal and

state agencies.

(c) The Texas Department of Human Services shall cooperate with

the commission by providing data or any other assistance

necessary to conduct the electronic data matches required by this

section.

(d) The commission may contract with a public or private entity

to conduct the electronic data matches required by this section.

(e) The commission, or a health and human services agency

designated by the commission, by rule shall establish procedures

to verify the electronic data matches conducted by the commission

under this section. Not later than the 20th day after the date

the electronic data match is verified, the Texas Department of

Human Services shall remove from eligibility a recipient who is

determined to be ineligible for assistance under the state

Medicaid program.

(f) The commission shall report biennially to the legislature

the results of the electronic data matching program. The report

must include a summary of the number of applicants who were

removed from eligibility for assistance under the state Medicaid

program as a result of an electronic data match conducted under

this section.

Added by Acts 1999, 76th Leg., ch. 1289, Sec. 4, eff. Sept. 1,

1999.

Sec. 531.111. FRAUD DETECTION TECHNOLOGY. The commission may

contract with a contractor who specializes in developing

technology capable of identifying patterns of fraud exhibited by

Medicaid recipients to:

(1) develop and implement the fraud detection technology; and

(2) determine if a pattern of fraud by Medicaid recipients is

present in the recipients' eligibility files maintained by the

Texas Department of Human Services.

Added by Acts 1999, 76th Leg., ch. 1289, Sec. 4, eff. Sept. 1,

1999.

Sec. 531.1112. STUDY CONCERNING INCREASED USE OF TECHNOLOGY TO

STRENGTHEN FRAUD DETECTION AND DETERRENCE; IMPLEMENTATION. (a)

The commission and the commission's office of inspector general

shall jointly study the feasibility of increasing the use of

technology to strengthen the detection and deterrence of fraud in

the state Medicaid program. The study must include the

determination of the feasibility of using technology to verify a

person's citizenship and eligibility for coverage.

(b) The commission shall implement any methods the commission

and the commission's office of inspector general determine are

effective at strengthening fraud detection and deterrence.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 6(a), eff. September 1, 2007.

Sec. 531.112. EXPUNCTION OF INFORMATION RELATED TO CERTAIN

CHEMICAL DEPENDENCY DIAGNOSES IN CERTAIN RECORDS. (a) In this

section:

(1) "Chemical dependency" has the meaning assigned by Section

461.002, Health and Safety Code.

(2) "Child" means a person 13 years of age or younger.

(b) Following the final conviction of a chemical dependency

treatment provider for an offense, an element of which involves

submitting a fraudulent claim for reimbursement for services

under the state Medicaid program, the commission or other health

and human services agency that operates a portion of the state

Medicaid program shall expunge or provide for the expunction of a

diagnosis of chemical dependency in a child that has been made by

the treatment provider and entered in any:

(1) appropriate official record of the commission or agency;

(2) applicable medical record that is in the commission's or

agency's custody; and

(3) applicable record of a company that the commission contracts

with for the processing and payment of claims under the state

Medicaid program.

Added by Acts 2001, 77th Leg., ch. 1081, Sec. 1, eff. Sept. 1,

2001.

Sec. 531.113. MANAGED CARE ORGANIZATIONS: SPECIAL INVESTIGATIVE

UNITS OR CONTRACTS. (a) Each managed care organization that

provides or arranges for the provision of health care services to

an individual under a government-funded program, including the

Medicaid program and the child health plan program, shall:

(1) establish and maintain a special investigative unit within

the managed care organization to investigate fraudulent claims

and other types of program abuse by recipients and service

providers; or

(2) contract with another entity for the investigation of

fraudulent claims and other types of program abuse by recipients

and service providers.

(b) Each managed care organization subject to this section shall

adopt a plan to prevent and reduce fraud and abuse and annually

file that plan with the commission's office of inspector general

for approval. The plan must include:

(1) a description of the managed care organization's procedures

for detecting and investigating possible acts of fraud or abuse;

(2) a description of the managed care organization's procedures

for the mandatory reporting of possible acts of fraud or abuse to

the commission's office of inspector general;

(3) a description of the managed care organization's procedures

for educating and training personnel to prevent fraud and abuse;

(4) the name, address, telephone number, and fax number of the

individual responsible for carrying out the plan;

(5) a description or chart outlining the organizational

arrangement of the managed care organization's personnel

responsible for investigating and reporting possible acts of

fraud or abuse;

(6) a detailed description of the results of investigations of

fraud and abuse conducted by the managed care organization's

special investigative unit or the entity with which the managed

care organization contracts under Subsection (a)(2); and

(7) provisions for maintaining the confidentiality of any

patient information relevant to an investigation of fraud or

abuse.

(c) If a managed care organization contracts for the

investigation of fraudulent claims and other types of program

abuse by recipients and service providers under Subsection

(a)(2), the managed care organization shall file with the

commission's office of inspector general:

(1) a copy of the written contract;

(2) the names, addresses, telephone numbers, and fax numbers of

the principals of the entity with which the managed care

organization has contracted; and

(3) a description of the qualifications of the principals of the

entity with which the managed care organization has contracted.

(d) The commission's office of inspector general may review the

records of a managed care organization to determine compliance

with this section.

(e) The commissioner shall adopt rules as necessary to

accomplish the purposes of this section.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.25(a), eff. Sept.

1, 2003.

Sec. 531.114. FINANCIAL ASSISTANCE FRAUD. (a) For purposes of

establishing or maintaining the eligibility of a person and the

person's family for financial assistance under Chapter 31, Human

Resources Code, or for purposes of increasing or preventing a

reduction in the amount of that assistance, a person may not

intentionally:

(1) make a statement that the person knows is false or

misleading;

(2) misrepresent, conceal, or withhold a fact; or

(3) knowingly misrepresent a statement as being true.

(b) If after an investigation the commission determines that a

person violated Subsection (a), the commission shall:

(1) notify the person of the alleged violation not later than

the 30th day after the date the commission completes the

investigation and provide the person with an opportunity for a

hearing on the matter; or

(2) refer the matter to the appropriate prosecuting attorney for

prosecution.

(c) If a person waives the right to a hearing or if a hearing

officer at an administrative hearing held under this section

determines that a person violated Subsection (a), the person is

ineligible to receive financial assistance as provided by

Subsection (d). A person who a hearing officer determines

violated Subsection (a) may appeal that determination by filing a

petition in the district court in the county in which the

violation occurred not later than the 30th day after the date the

hearing officer made the determination.

(d) A person determined under Subsection (c) to have violated

Subsection (a) is not eligible for financial assistance:

(1) before the first anniversary of the date of that

determination, if the person has no previous violations; and

(2) permanently, if the person was previously determined to have

committed a violation.

(e) If a person is convicted of a state or federal offense for

conduct described by Subsection (a), or if the person is granted

deferred adjudication or placed on community supervision for that

conduct, the person is permanently disqualified from receiving

financial assistance.

(f) This section does not affect the eligibility for financial

assistance of any other member of the household of a person

ineligible as a result of Subsection (d) or (e).

(g) The commission shall adopt rules as necessary to implement

this section.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.26(a), eff. Sept.

1, 2003.

Sec. 531.115. FEDERAL FELONY MATCH. The commission shall

develop and implement a system to cross-reference data collected

for the programs listed under Section 531.008(c) with the list of

fugitive felons maintained by the federal government.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.27, eff. Sept. 1,

2003.

Sec. 531.116. COMPLIANCE WITH LAW PROHIBITING SOLICITATION. A

provider who furnishes services under the Medicaid program or

child health plan program is subject to Chapter 102, Occupations

Code, and the provider's compliance with that chapter is a

condition of the provider's eligibility to participate as a

provider under those programs.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.28, eff. Sept. 1,

2003.

SUBCHAPTER D. GUARDIANSHIP ADVISORY BOARD

Sec. 531.121. DEFINITIONS. In this subchapter:

(1) "Advisory board" means the Guardianship Advisory Board.

(2) "Guardian" has the meaning assigned by Section 601, Texas

Probate Code.

(3) "Guardianship program" has the meaning assigned by Section

111.001.

(4) "Incapacitated individual" means an incapacitated person as

defined by Section 601, Texas Probate Code.

(5) "Private professional guardian" has the meaning assigned by

Section 111.001.

(6) "Statutory probate court" has the meaning assigned by

Section 601, Texas Probate Code.

Added by Acts 1997, 75th Leg., ch. 1033, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 3.19, eff. September 1, 2005.

Sec. 531.122. ADVISORY BOARD; MEMBERSHIP. (a) The Guardianship

Advisory Board is composed of one representative from each of the

health and human services regions, as defined by the commission,

three public representatives, and one representative of the

Department of Aging and Disability Services. The representatives

of the health and human services regions are appointed by a

majority vote of the judges of the statutory probate courts in

each region. If a health and human services region does not

contain a statutory probate court, the representative shall be

appointed by a majority vote of the judges of the statutory

probate courts in the state. The public representatives are

appointed by the executive commissioner and the representative of

the Department of Aging and Disability Services is appointed by

the commissioner of aging and disability services.

(c) To be eligible for an appointment under this section, an

individual must have demonstrated experience working with:

(1) a guardianship program;

(2) an organization that advocates on behalf of or in the

interest of elderly individuals or individuals with mental

illness or mental retardation; or

(3) incapacitated individuals.

(d) A member of the advisory board serves at the pleasure of a

majority of the judges of the statutory probate courts that

appointed the member, of the executive commissioner, or of the

commissioner of aging and disability services, as appropriate.

(e) The presiding judge of the statutory probate courts, elected

as provided by Chapter 25, may adopt rules as necessary for the

operation of the advisory board.

(f) Sections 2 and 8, Article 6252-33, Revised Statutes, do not

apply to the advisory board.

Added by Acts 1997, 75th Leg., ch. 1033, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1460, Sec. 5.01, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 3.20, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

268, Sec. 3.21, eff. September 1, 2005.

Sec. 531.123. ADVISORY BOARD; OFFICERS AND MEETINGS. (a) The

advisory board shall elect from its members a presiding officer

and other officers considered necessary.

(b) The advisory board shall meet at the call of the presiding

officer.

(c) The advisory board shall develop and implement policies to

provide the public with a reasonable opportunity to appear before

the members of the advisory board and to speak on any issue under

the jurisdiction of the advisory board.

Added by Acts 1997, 75th Leg., ch. 1033, Sec. 1, eff. Sept. 1,

1997.

Sec. 531.1235. ADVISORY BOARD; DUTIES; STATEWIDE GUARDIANSHIP

SYSTEM. (a) The advisory board shall advise the commission in

administering the commission's duties under this subchapter. In

addition, the advisory board shall:

(1) advise the commission and the Department of Aging and

Disability Services with respect to a statewide guardianship

program and develop a proposal for a statewide guardianship

program; and

(2) review and comment on the guardianship policies of all

health and human services agencies and recommend changes to the

policies the advisory board considers necessary or advisable.

(b) The advisory board shall prepare an annual report with

respect to the recommendations of the advisory board under

Subsection (a). The advisory board shall file the report with

the commission, the Department of Aging and Disability Services,

the governor, the lieutenant governor, and the speaker of the

house of representatives not later than December 15 of each year.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 5.02, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 3.22, eff. September 1, 2005.

Sec. 531.124. COMMISSION DUTIES. (a) With the advice of the

advisory board, the commission shall develop and, subject to

appropriations, implement a plan to:

(1) ensure that each incapacitated individual in this state who

needs a guardianship or another less restrictive type of

assistance to make decisions concerning the incapacitated

individual's own welfare and financial affairs receives that

assistance; and

(2) foster the establishment and growth of local volunteer

guardianship programs.

(b) The advisory board shall annually review and comment on the

minimum standards adopted under Section 111.041 and the plan

implemented under Subsection (a) and shall include its

conclusions in the report submitted under Section 531.1235.

Added by Acts 1997, 75th Leg., ch. 1033, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1460, Sec. 5.03, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 3.23, eff. September 1, 2005.

Sec. 531.125. GRANTS. (a) The commission by rule may award

grants to:

(1) a local guardianship program, subject to the requirements of

this section; and

(2) a local legal guardianship program to enable low-income

family members and friends to have legal representation in court

if they are willing and able to be appointed guardians of

proposed wards who are indigent.

(b) To receive a grant under Subsection (a)(1), a local

guardianship program operating in a county that has a population

of at least 150,000 must offer or submit a plan acceptable to the

commission to offer, among the program's services, a money

management service for appropriate clients, as determined by the

program. The local guardianship program may provide the money

management service directly or by referring a client to a money

management service that satisfies the requirements under

Subsection (c).

(c) A money management service to which a local guardianship

program may refer a client must:

(1) use employees or volunteers to provide bill payment or

representative payee services;

(2) provide the service's employees and volunteers with

training, technical support, monitoring, and supervision;

(3) match employees or volunteers with clients in a manner that

ensures that the match is agreeable to both the employee or

volunteer and the client;

(4) insure each employee and volunteer, and hold the employee or

volunteer harmless from liability, for damages proximately caused

by acts or omissions of the employee or volunteer while acting in

the course and scope of the employee's or volunteer's duties or

functions within the organization;

(5) have an advisory council that meets regularly and is

composed of persons who are knowledgeable with respect to issues

related to guardianship, alternatives to guardianship, and

related social services programs;

(6) be administered by a nonprofit corporation:

(A) formed under the Texas Nonprofit Corporation Law, as

described by Section 1.008, Business Organizations Code; and

(B) exempt from federal taxation under Section 501(a), Internal

Revenue Code of 1986, by being listed as an exempt entity under

Section 501(c)(3) of that code; and

(7) refer clients who are in need of other services from an area

agency on aging to the appropriate area agency on aging.

(d) A local guardianship program operating in a county that has

a population of less than 150,000 may, at the program's option,

offer, either directly or by referral, a money management service

among the program's services. If the program elects to offer a

money management service by referral, the service must satisfy

the requirements under Subsection (c), except as provided by

Subsection (e).

(e) On request by a local guardianship program, the commission

may waive a requirement under Subsection (c) if the commission

determines that the waiver is appropriate to strengthen the

continuum of local guardianship programs in a geographic area.

Added by Acts 1997, 75th Leg., ch. 1033, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1116, Sec. 1, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

734, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D-1. PERMANENCY PLANNING

Sec. 531.151. DEFINITIONS. In this subchapter:

(1) "Child" means a person with a developmental disability who

is younger than 22 years of age.

(2) "Community resource coordination group" means a coordination

group established under the memorandum of understanding adopted

under Section 531.055.

(3) "Institution" means:

(A) an ICF-MR, as defined by Section 531.002, Health and Safety

Code;

(B) a group home operated under the authority of the Texas

Department of Mental Health and Mental Retardation, including a

residential service provider under a Medicaid waiver program

authorized under Section 1915(c) of the federal Social Security

Act (42 U.S.C. Section 1396n), as amended, that provides services

at a residence other than the child's home or foster home;

(C) a foster group home or an agency foster group home as

defined by Section 42.002, Human Resources Code;

(D) a nursing facility;

(E) an institution for the mentally retarded licensed by the

Department of Protective and Regulatory Services; or

(F) another residential arrangement other than a foster home as

defined by Section 42.002, Human Resources Code, that provides

care to four or more children who are unrelated to each other.

(4) "Permanency planning" means a philosophy and planning

process that focuses on the outcome of family support by

facilitating a permanent living arrangement with the primary

feature of an enduring and nurturing parental relationship.

Added by Acts 1997, 75th Leg., ch. 241, Sec. 1, eff. May 23,

1997. Amended by Acts 2001, 77th Leg., ch. 590, Sec. 1, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 9.010, eff.

Sept. 1, 2003.

Sec. 531.152. POLICY STATEMENT. It is the policy of the state

to strive to ensure that the basic needs for safety, security,

and stability are met for each child in Texas. A successful

family is the most efficient and effective way to meet those

needs. The state and local communities must work together to

provide encouragement and support for well-functioning families

and ensure that each child receives the benefits of being a part

of a successful permanent family as soon as possible.

Added by Acts 1997, 75th Leg., ch. 241, Sec. 1, eff. May 23,

1997. Amended by Acts 2001, 77th Leg., ch. 590, Sec. 1, eff.

Sept. 1, 2001.

Sec. 531.1521. PREADMISSION INFORMATION. (a) The executive

commissioner by rule shall develop and implement a system by

which the Department of Aging and Disability Services ensures

that, for each child with respect to whom the department or a

local mental retardation authority is notified of a request for

placement in an institution, the child's parent or guardian is

fully informed before the child is placed in the institution of

all community-based services and any other service and support

options for which the child may be eligible. The system must be

designed to ensure that the department provides the information

through:

(1) a local mental retardation authority;

(2) any private entity that has knowledge and expertise

regarding the needs of and full spectrum of care options

available to children with disabilities as well as the philosophy

and purpose of permanency planning; or

(3) a department employee.

(b) An institution in which a child's parent or guardian is

considering placing the child may provide information required

under Subsection (a), but the information must also be provided

by a local mental retardation authority, private entity, or

employee of the Department of Aging and Disability Services as

required by Subsection (a).

(c) The Department of Aging and Disability Services shall

develop comprehensive information consistent with the policy

stated in Section 531.152 to explain to a parent or guardian

considering placing a child in an institution:

(1) options for community-based services;

(2) the benefits to the child of living in a family or community

setting;

(3) that the placement of the child in an institution is

considered temporary in accordance with Section 531.159; and

(4) that an ongoing permanency planning process is required

under this subchapter and other state law.

(d) Except as otherwise provided by this subsection and

Subsection (e), the Department of Aging and Disability Services

shall ensure that, not later than the 14th working day after the

date the department is notified of a request for the placement of

a child in an institution, the child's parent or guardian is

provided the information described by Subsections (a) and (c).

The department may provide the information after the 14th working

day after the date the department is notified of the request if

the child's parent or guardian waives the requirement that the

information be provided within the period otherwise required by

this subsection.

(e) The requirements of this section do not apply to a request

for the placement of a child in an institution if the child:

(1) is involved in an emergency situation, as defined by rules

adopted by the executive commissioner; or

(2) has been committed to an institution under Chapter 46B, Code

of Criminal Procedure, or Chapter 55, Family Code.

Added by Acts 2005, 79th Leg., Ch.

1131, Sec. 1, eff. September 1, 2005.

Sec. 531.153. DEVELOPMENT OF PERMANENCY PLAN. (a) To further

the policy stated in Section 531.152 and except as provided by

Subsection (b), the commission and each appropriate health and

human services agency shall develop procedures to ensure that a

permanency plan is developed for each child who resides in an

institution in this state on a temporary or long-term basis or

with respect to whom the commission or appropriate health and

human services agency is notified in advance that institutional

care is sought.

(b) The Department of Protective and Regulatory Services shall

develop a permanency plan as required by this subchapter for each

child who resides in an institution in this state for whom the

department has been appointed permanent managing conservator. The

department is not required to develop a permanency plan under

this subchapter for a child for whom the department has been

appointed temporary managing conservator, but may incorporate the

requirements of this subchapter in a permanency plan developed

for the child under Section 263.3025, Family Code.

(c) In developing procedures under Subsection (a), the

commission and other appropriate health and human services

agencies shall develop to the extent possible uniform procedures

applicable to each of the agencies and each child who is the

subject of a permanency plan that promote efficiency for the

agencies and stability for each child.

(d) In implementing permanency planning procedures under

Subsection (a) to develop a permanency plan for each child, the

Department of Aging and Disability Services shall:

(1) delegate the department's duty to develop a permanency plan

to a local mental retardation authority, as defined by Section

531.002, Health and Safety Code, or enter into a memorandum of

understanding with the local mental retardation authority to

develop the permanency plan for each child who resides in an

institution in this state or with respect to whom the department

is notified in advance that institutional care is sought;

(2) contract with a private entity, other than an entity that

provides long-term institutional care, to develop a permanency

plan for a child who resides in an institution in this state or

with respect to whom the department is notified in advance that

institutional care is sought; or

(3) perform the department's duties regarding permanency

planning procedures using department personnel.

(d-1) A contract or memorandum of understanding under Subsection

(d) must include performance measures by which the Department of

Aging and Disability Services may evaluate the effectiveness of a

local mental retardation authority's or private entity's

permanency planning efforts.

(d-2) In implementing permanency planning procedures under

Subsection (a) to develop a permanency plan for each child, the

Department of Aging and Disability Services shall engage in

appropriate activities in addition to those required by

Subsection (d) to minimize the potential conflicts of interest

that, in developing the plan, may exist or arise between:

(1) the institution in which the child resides or in which

institutional care is sought for the child; and

(2) the best interest of the child.

(e) The Texas Department of Human Services, the Texas Department

of Mental Health and Mental Retardation, and the Department of

Protective and Regulatory Services may solicit and accept gifts,

grants, and donations to support the development of permanency

plans for children residing in institutions by individuals or

organizations not employed by or affiliated with those

institutions.

(f) A health and human services agency that contracts with a

private entity under Subsection (d) to develop a permanency plan

shall ensure that the entity is provided training regarding the

permanency planning philosophy under Section 531.151 and

available resources that will assist a child residing in an

institution in making a successful transition to a

community-based residence.

Added by Acts 1997, 75th Leg., ch. 241, Sec. 1, eff. May 23,

1997. Amended by Acts 2001, 77th Leg., ch. 590, Sec. 1, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

783, Sec. 1, eff. September 1, 2005.

Sec. 531.1531. ASSISTANCE WITH PERMANENCY PLANNING EFFORTS. An

institution in which a child resides shall assist with providing

effective permanency planning for the child by:

(1) cooperating with the health and human services agency, local

mental retardation authority, or private entity responsible for

developing the child's permanency plan; and

(2) participating in meetings to review the child's permanency

plan as requested by a health and human services agency, local

mental retardation authority, or private entity responsible for

developing the child's permanency plan.

Added by Acts 2005, 79th Leg., Ch.

783, Sec. 2, eff. September 1, 2005.

Sec. 531.1532. INTERFERENCE WITH PERMANENCY PLANNING EFFORTS.

An entity that provides information to a child's parent or

guardian relating to permanency planning shall refrain from

providing the child's parent or guardian with inaccurate or

misleading information regarding the risks of moving the child to

another facility or community setting.

Added by Acts 2005, 79th Leg., Ch.

783, Sec. 2, eff. September 1, 2005.

Sec. 531.1533. REQUIREMENTS ON ADMISSIONS OF CHILDREN TO CERTAIN

INSTITUTIONS. On the admission of a child to an institution

described by Section 531.151(3)(A), (B), or (D), the Department

of Aging and Disability Services shall require the child's parent

or guardian to submit:

(1) an admission form that includes:

(A) the parent's or guardian's:

(i) name, address, and telephone number;

(ii) driver's license number and state of issuance or personal

identification card number issued by the Department of Public

Safety; and

(iii) place of employment and the employer's address and

telephone number; and

(B) the name, address, and telephone number of a relative of the

child or other person whom the department or institution may

contact in an emergency, a statement indicating the relation

between that person and the child, and at the parent's or

guardian's option, that person's:

(i) driver's license number and state of issuance or personal

identification card number issued by the Department of Public

Safety; and

(ii) the name, address, and telephone number of that person's

employer; and

(2) a signed acknowledgment of responsibility stating that the

parent or guardian agrees to:

(A) notify the institution in which the child is placed of any

changes to the information submitted under Subdivision (1)(A);

and

(B) make reasonable efforts to participate in the child's life

and in planning activities for the child.

Added by Acts 2005, 79th Leg., Ch.

1131, Sec. 1, eff. September 1, 2005.

Renumbered from Government Code, Section 531.1532 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(37), eff. September 1, 2007.

Sec. 531.154. NOTIFICATION REQUIRED. (a) Not later than the

third day after the date a child is initially placed in an

institution, the institution shall notify:

(1) the Texas Department of Human Services, if the child is

placed in a nursing home;

(2) the local mental retardation authority, as defined by

Section 531.002, Health and Safety Code, where the institution is

located, if the child:

(A) is placed in an ICF-MR, as defined by Section 531.002,

Health and Safety Code; or

(B) is placed by a state or local child protective services

agency in an institution for the mentally retarded licensed by

the Department of Protective and Regulatory Services;

(3) the community resource coordination group in the county of

residence of a parent or guardian of the child;

(4) if the child is at least three years of age, the school

district for the area in which the institution is located; and

(5) if the child is less than three years of age, the local

early intervention program for the area in which the institution

is located.

(b) The Texas Department of Human Services shall notify the

local mental retardation authority, as defined by Section

531.002, Health and Safety Code, of a child's placement in a

nursing home if the child is known or suspected to suffer from

mental retardation or another disability for which the child may

receive services through the Texas Department of Mental Health

and Mental Retardation.

Added by Acts 1997, 75th Leg., ch. 241, Sec. 1, eff. May 23,

1997. Amended by Acts 2001, 77th Leg., ch. 590, Sec. 1, eff.

Sept. 1, 2001.

Sec. 531.155. OFFER OF SERVICES. Each entity receiving notice

of the initial placement of a child in an institution under

Section 531.154 may contact the child's parent or guardian to

ensure that the parent or guardian is aware of:

(1) services and support that could provide alternatives to

placement of the child in the institution;

(2) available placement options; and

(3) opportunities for permanency planning.

Added by Acts 1997, 75th Leg., ch. 241, Sec. 1, eff. May 23,

1997. Amended by Acts 2001, 77th Leg., ch. 590, Sec. 1, eff.

Sept. 1, 2001.

Sec. 531.156. DESIGNATION OF ADVOCATE. (a) Except as provided

by Subsection (b), the Texas Department of Human Services shall

designate a person, including a member of a community-based

organization, to serve as a volunteer advocate for a child

residing in an institution to assist in developing a permanency

plan for the child if:

(1) the child's parent or guardian requests the assistance of an

advocate; or

(2) the institution in which the child is placed cannot locate

the child's parent or guardian.

(b) The Texas Department of Mental Health and Mental Retardation

shall designate the person to serve as a volunteer advocate for a

child in accordance with Subsection (a) if the child resides in

an institution operated by the department.

(c) The person designated by the Texas Department of Human

Services or the Texas Department of Mental Health and Mental

Retardation to serve as the child's volunteer advocate under this

section may be:

(1) a person selected by the child's parent or guardian, except

that the person may not be employed by or under a contract with

the institution in which the child resides;

(2) an adult relative of the child; or

(3) a representative of a child advocacy group.

(d) The Texas Department of Human Services or the Texas

Department of Mental Health and Mental Retardation, as

appropriate, shall provide to each person designated to serve as

a child's volunteer advocate information regarding permanency

planning under this subchapter.

Added by Acts 2001, 77th Leg., ch. 590, Sec. 1, eff. Sept. 1,

2001.

Sec. 531.157. COMMUNITY-BASED SERVICES. A state agency that

receives notice of a child's placement in an institution shall

ensure that, on or before the third day after the date the agency

is notified of the child's placement in the institution, the

child is also placed on a waiting list for waiver program

services under Section 1915(c) of the federal Social Security Act

(42 U.S.C. Section 1396n), as amended, appropriate to the child's

needs.

Added by Acts 2001, 77th Leg., ch. 590, Sec. 1, eff. Sept. 1,

2001.

Sec. 531.158. LOCAL PERMANENCY PLANNING SITES. The commission

shall develop an implementation system that consists initially of

four or more local sites and that is designed to coordinate

planning for a permanent living arrangement and relationship for

a child with a family. In developing the system, the commission

shall:

(1) include criteria to identify children who need permanency

plans;

(2) require the establishment of a permanency plan for each

child who lives outside the child's family or for whom care or

protection is sought in an institution;

(3) include a process to determine the agency or entity

responsible for developing and overseeing implementation of a

child's permanency plan;

(4) identify, blend, and use funds from all available sources to

provide customized services and programs to implement a child's

permanency plan;

(5) clarify and expand the role of a local community resource

coordination group in ensuring accountability for a child who

resides in an institution or who is at risk of being placed in an

institution;

(6) require reporting of each placement or potential placement

of a child in an institution or other living arrangement outside

of the child's home; and

(7) assign in each local permanency planning site area a single

gatekeeper for all children in the area for whom placement in an

institution through a program funded by the state is sought with

authority to ensure that:

(A) family members of each child are aware of:

(i) intensive services that could prevent placement of the child

in an institution; and

(ii) available placement options; and

(B) permanency planning is initiated for each child.

Added by Acts 1997, 75th Leg., ch. 421, Sec. 1, eff. May 23,

1997. Renumbered from Sec. 531.154 by Acts 2001, 77th Leg., ch.

590, Sec. 1, eff. Sept. 1, 2001.

Sec. 531.159. MONITORING OF PERMANENCY PLANNING EFFORTS. (a)

The commission and each appropriate health and human services

agency shall require a person who develops a permanency plan for

a child residing in an institution to identify and document in

the child's permanency plan all ongoing permanency planning

efforts at least semiannually to ensure that, as soon as

possible, the child will benefit from a permanent living

arrangement with an enduring and nurturing parental relationship.

(b) The chief executive officer of each appropriate health and

human services agency or the officer's designee must approve the

placement of a child in an institution. The initial placement of

the child in the institution is temporary and may not exceed six

months unless the appropriate chief executive officer or the

officer's designee approves an extension of an additional six

months after conducting a review of documented permanency

planning efforts to unite the child with a family in a permanent

living arrangement. After the initial six-month extension of a

child's placement in an institution approved under this

subsection, the chief executive officer or the officer's designee

shall conduct a review of the child's placement in the

institution at least semiannually to determine whether a

continuation of that placement is warranted. If, based on the

review, the chief executive officer or the officer's designee

determines that an additional extension is warranted, the officer

or the officer's designee shall recommend to the commissioner

that the child continue residing in the institution.

(c) On receipt of a recommendation made under Subsection (b) for

an extension of a child's placement, the commissioner, the

commissioner's designee, or another person with whom the

commission contracts shall conduct a review of the child's

placement. Based on the results of the review, the commissioner

or the commissioner's designee may approve a six-month extension

of the child's placement if the extension is appropriate.

(d) The child may continue residing in the institution after the

six-month extension approved under Subsection (c) only if the

chief executive officer of the appropriate health and human

services agency or the officer's designee makes subsequent

recommendations as provided by Subsection (b) for each additional

six-month extension and the commissioner or the commissioner's

designee approves each extension as provided by Subsection (c).

(e) The commissioner or the commissioner's designee shall

conduct a semiannual review of data received from health and

human services agencies regarding all children who reside in

institutions in this state. The commissioner, the commissioner's

designee, or a person with whom the commission contracts shall

also review the recommendations of the chief executive officers

of each appropriate health and human services agency or the

officer's designee if the officer or the officer's designee

repeatedly recommends that children continue residing in an

institution.

(f) The commission by rule shall develop procedures by which to

conduct the reviews required by Subsections (c), (d), and (e). In

developing the procedures, the commission shall seek input from

the work group on children's long-term care and health programs

established under Section 22.035, Human Resources Code.

Added by Acts 2001, 77th Leg., ch. 590, Sec. 1, eff. Sept. 1,

2001.

Sec. 531.1591. ANNUAL REAUTHORIZATION OF PLANS OF CARE FOR

CERTAIN CHILDREN. (a) The executive commissioner shall adopt

rules under which the Department of Aging and Disability Services

requires a nursing facility in which a child resides to request

from the child's parent or guardian a written reauthorization of

the child's plan of care.

(b) The rules adopted under this section must require that the

written reauthorization be requested annually.

Added by Acts 2005, 79th Leg., Ch.

1131, Sec. 1, eff. September 1, 2005.

Sec. 531.160. INSPECTIONS. As part of each inspection, survey,

or investigation of an institution, including a nursing home,

institution for the mentally retarded licensed by the Department

of Protective and Regulatory Services, or ICF-MR, as defined by

Section 531.002, Health and Safety Code, in which a child

resides, the agency or the agency's designee shall determine the

extent to which the nursing home, institution, or ICF-MR is

complying with the permanency planning requirements under this

subchapter.

Added by Acts 2001, 77th Leg., ch. 590, Sec. 1, eff. Sept. 1,

2001.

Sec. 531.161. ACCESS TO RECORDS. Each institution in which a

child resides shall allow the following to have access to the

child's records to assist in complying with the requirements of

this subchapter:

(1) the commission;

(2) appropriate health and human services agencies; and

(3) to the extent not otherwise prohibited by state or federal

confidentiality laws, a local mental retardation authority or

private entity that enters into a contract or memorandum of

understanding under Section 531.153(d) to develop a permanency

plan for the child.

Added by Acts 2001, 77th Leg., ch. 590, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

783, Sec. 3, eff. September 1, 2005.

Sec. 531.162. PERMANENCY REPORTING. (a) For each of the local

permanency planning sites, the commission shall develop a

reporting system under which each appropriate health and human

services agency responsible for permanency planning under this

subchapter is required to provide to the commission semiannually:

(1) the number of permanency plans developed by the agency for

children residing in institutions or children at risk of being

placed in institutions;

(2) progress achieved in implementing permanency plans;

(3) the number of children served by the agency residing in

institutions;

(4) the number of children served by the agency at risk of being

placed in an institution served by the local permanency planning

sites;

(5) the number of children served by the agency reunited with

their families or placed with alternate permanent families; and

(6) cost data related to the development and implementation of

permanency plans.

(b) The commissioner shall submit a semiannual report to the

governor and the committees of each house of the legislature that

have primary oversight jurisdiction over health and human

services agencies regarding:

(1) the number of children residing in institutions in this

state and, of those children, the number for whom a

recommendation has been made for a transition to a

community-based residence but who have not yet made that

transition;

(2) the circumstances of each child described by Subdivision

(1), including the type of institution and name of the

institution in which the child resides, the child's age, the

residence of the child's parents or guardians, and the length of

time in which the child has resided in the institution;

(3) the number of permanency plans developed for children

residing in institutions in this state, the progress achieved in

implementing those plans, and barriers to implementing those

plans;

(4) the number of children who previously resided in an

institution in this state and have made the transition to a

community-based residence;

(5) the number of children who previously resided in an

institution in this state and have been reunited with their

families or placed with alternate families;

(6) the community supports that resulted in the successful

placement of children described by Subdivision (5) with alternate

families; and

(7) the community supports that are unavailable but necessary to

address the needs of children who continue to reside in an

institution in this state after being recommended to make a

transition from the institution to an alternate family or

community-based residence.

Added by Acts 1997, 75th Leg., ch. 241, Sec. 1, eff. May 23,

1997. Renumbered from Sec. 531.155 and amended by Acts 2001, 77th

Leg., ch. 590, Sec. 1, eff. Sept. 1, 2001.

Sec. 531.163. EFFECT ON OTHER LAW. This subchapter does not

affect responsibilities imposed by federal or other state law on

a physician or other professional.

Added by Acts 2001, 77th Leg., ch. 590, Sec. 1, eff. Sept. 1,

2001.

Sec. 531.164. DUTIES OF CERTAIN INSTITUTIONS. (a) This section

applies only to an institution described by Section

531.151(3)(A), (B), or (D).

(b) An institution described by Section 531.151(3)(A) or (B)

shall notify the local mental retardation authority for the

region in which the institution is located of a request for

placement of a child in the institution. An institution

described by Section 531.151(3)(D) shall notify the Department of

Aging and Disability Services of a request for placement of a

child in the institution.

(c) An institution must make reasonable accommodations to

promote the participation of the parent or guardian of a child

residing in the institution in all planning and decision-making

regarding the child's care, including participation in:

(1) the initial development of the child's permanency plan and

periodic review of the plan;

(2) an annual review and reauthorization of the child's service

plan;

(3) decision-making regarding the child's medical care;

(4) routine interdisciplinary team meetings; and

(5) decision-making and other activities involving the child's

health and safety.

(d) Reasonable accommodations that an institution must make

under this section include:

(1) conducting a meeting in person or by telephone, as mutually

agreed upon by the institution and the parent or guardian;

(2) conducting a meeting at a time and, if the meeting is in

person, at a location that is mutually agreed upon by the

institution and the parent or guardian;

(3) if a parent or guardian has a disability, providing

reasonable accommodations in accordance with the Americans with

Disabilities Act (42 U.S.C. Section 12101 et seq.), including

providing an accessible meeting location or a sign language

interpreter, as applicable; and

(4) providing a language interpreter, if applicable.

(e) Except as otherwise provided by Subsection (f):

(1) an ICF-MR must:

(A) attempt to notify the parent or guardian of a child who

resides in the ICF-MR in writing of a periodic permanency

planning meeting or annual service plan review and

reauthorization meeting not later than the 21st day before the

date the meeting is scheduled to be held; and

(B) request a response from the parent or guardian; and

(2) a nursing facility must:

(A) attempt to notify the parent or guardian of a child who

resides in the facility in writing of an annual service plan

review and reauthorization meeting not later than the 21st day

before the date the meeting is scheduled to be held; and

(B) request a response from the parent or guardian.

(f) If an emergency situation involving a child residing in an

ICF-MR or nursing facility occurs, the ICF-MR or nursing

facility, as applicable, must:

(1) attempt to notify the child's parent or guardian as soon as

possible; and

(2) request a response from the parent or guardian.

(g) If a child's parent or guardian does not respond to a notice

under Subsection (e) or (f), the ICF-MR or nursing facility, as

applicable, must attempt to locate the parent or guardian by

contacting another person whose information was provided by the

parent or guardian under Section 531.1533(1)(B).

(h) Not later than the 30th day after the date an ICF-MR or

nursing facility determines that it is unable to locate a child's

parent or guardian for participation in activities listed under

Subsection (e)(1) or (2), the ICF-MR or nursing facility must

notify the Department of Aging and Disability Services of that

determination and request that the department initiate a search

for the child's parent or guardian.

Added by Acts 2005, 79th Leg., Ch.

1131, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.002(7), eff. September 1, 2007.

Sec. 531.165. SEARCH FOR PARENT OR GUARDIAN OF A CHILD. (a)

The Department of Aging and Disability Services shall develop and

implement a process by which the department, on receipt of

notification under Section 531.164(h) that a child's parent or

guardian cannot be located, conducts a search for the parent or

guardian. If, on the first anniversary of the date the

department receives the notification under Section 531.164(h),

the department has been unsuccessful in locating the parent or

guardian, the department shall refer the case to:

(1) the child protective services division of the Department of

Family and Protective Services if the child is 17 years of age or

younger; or

(2) the adult protective services division of the Department of

Family and Protective Services if the child is 18 years of age or

older.

(b) On receipt of a referral under Subsection (a)(1), the child

protective services division of the Department of Family and

Protective Services shall exercise intense due diligence in

attempting to locate the child's parent or guardian. If the

division is unable to locate the child's parent or guardian, the

department shall file a suit affecting the parent-child

relationship requesting an order appointing the department as the

child's temporary managing conservator.

(c) A child is considered abandoned for purposes of the Family

Code if the child's parent or guardian cannot be located

following the exercise of intense due diligence in attempting to

locate the parent or guardian by the Department of Family and

Protective Services under Subsection (b).

(d) On receipt of a referral under Subsection (a)(2), the adult

protective services division of the Department of Family and

Protective Services shall notify the court that appointed the

child's guardian that the guardian cannot be located.

Added by Acts 2005, 79th Leg., Ch.

1131, Sec. 1, eff. September 1, 2005.

Sec. 531.166. TRANSFER OF CHILD BETWEEN INSTITUTIONS. (a) This

section applies only to an institution described by Section

531.151(3)(A), (B), or (D) in which a child resides.

(b) Before transferring a child who is 17 years of age or

younger, or a child who is at least 18 years of age and for whom

a guardian has been appointed, from one institution to another

institution, the institution in which the child resides must

attempt to obtain consent for the transfer from the child's

parent or guardian unless the transfer is in response to an

emergency situation, as defined by rules adopted by the executive

commissioner.

Added by Acts 2005, 79th Leg., Ch.

1131, Sec. 1, eff. September 1, 2005.

Sec. 531.167. COLLECTION OF INFORMATION REGARDING INVOLVEMENT OF

CERTAIN PARENTS AND GUARDIANS. (a) The Department of Aging and

Disability Services shall collect and maintain aggregate

information regarding the involvement of parents and guardians of

children residing in institutions described by Sections

531.151(3)(A), (B), and (D) in the lives of and planning

activities relating to those children. The department shall

obtain input from stakeholders concerning the types of

information that are most useful in assessing the involvement of

those parents and guardians.

(b) The Department of Aging and Disability Services shall make

the aggregate information available to the public on request.

Added by Acts 2005, 79th Leg., Ch.

1131, Sec. 1, eff. September 1, 2005.

SUBCHAPTER E. HEALTH AND HUMAN SERVICES LEGISLATIVE OVERSIGHT

Sec. 531.171. COMMITTEE DUTIES. (a) The standing or other

committees of the house of representatives and the senate that

have jurisdiction over the Health and Human Services Commission

and other agencies relating to implementation of this chapter, as

identified by the speaker of the house of representatives and the

lieutenant governor, shall:

(1) monitor the commission's implementation of Section 531.0055

and the commission's other duties in consolidating and

integrating health and human services to ensure implementation

consistent with law;

(2) recommend, as needed, adjustments to the implementation of

Section 531.0055 and the commission's other duties in

consolidating and integrating health and human services; and

(3) review the rulemaking process used by the commission,

including the commission's plan for obtaining public input.

(b) The commission shall provide copies of all required reports

to the committees and shall provide the committees with copies of

proposed rules before the rules are published in the Texas

Register. At the request of a committee or the commissioner, a

health and human services agency shall provide other information

to the committee, including information relating to the health

and human services system, and shall report on agency progress in

implementing statutory directives identified by the committee and

the directives of the commission.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 11.01, eff. Sept.

1, 1999.

SUBCHAPTER F. TEXAS INTEGRATED ENROLLMENT SERVICES

Sec. 531.191. INTEGRATED ELIGIBILITY DETERMINATION. (a) The

commission, subject to the approval of the governor and the

Legislative Budget Board, shall develop and implement a plan for

the integration of services and functions relating to eligibility

determination and service delivery by health and human services

agencies, the Texas Workforce Commission, and other agencies. The

plan must include a reengineering of eligibility determination

business processes, streamlined service delivery, a unified and

integrated process for the transition from welfare to work, and

improved access to benefits and services for clients. In

developing and implementing the plan, the commission:

(1) shall give priority to the design and development of

computer hardware and software for and provide technical support

relating to the integrated eligibility determination system;

(2) shall consult with agencies whose programs are included in

the plan, including the Texas Department of Human Services, the

Texas Department of Health, and the Texas Workforce Commission;

(3) may contract for appropriate professional and technical

assistance; and

(4) may use the staff and resources of agencies whose programs

are included in the plan.

(b) The integrated eligibility determination and service

delivery system shall be developed and implemented to achieve

increased quality of and client access to services and savings in

the cost of providing administrative and other services and staff

resulting from streamlining and eliminating duplication of

services. The commission, subject to any spending limitation

prescribed in the General Appropriations Act, may use the

resulting savings to further develop the integrated system and to

provide other health and human services.

(c) The commission shall examine cost-effective methods to

address:

(1) fraud in the assistance programs; and

(2) the error rate in eligibility determination.

(d) On receipt by the state of any necessary federal approval

and subject to the approval of the governor and the Legislative

Budget Board, the commission may contract for implementation of

all or part of the plan required by Subsection (a) if the

commission determines that contracting may advance the objectives

of Subsections (a) and (b) and meets the criteria set out in the

cost-benefit analysis described in this subsection. Before the

awarding of a contract, the commission shall provide a detailed

cost-benefit analysis to the governor and the Legislative Budget

Board. The analysis must demonstrate the cost-effectiveness of

the plan, mechanisms for monitoring performance under the plan,

and specific improvements to the service delivery system and

client access made by the plan. The commission shall make the

analysis available to the public. Within 10 days after the

release of a request for bids, proposals, offers, or other

applicable expressions of interest relating to the development or

implementation of the plan required by Subsection (a), the

commission shall hold a public hearing and receive public comment

on the request.

(e) If requested by the commission, the agencies whose programs

are included in the plan required by Subsection (a) shall

cooperate with the commission to provide available staff and

resources that will be subject to the direction of the

commission.

(f) The design, development, and operation of an automated data

processing system to support the plan required by Subsection (a)

may be financed through the issuance of bonds or other

obligations under Chapter 1232.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 3.08, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.238, eff.

Sept. 1, 2001.

SUBCHAPTER G. LEGISLATIVE OVERSIGHT FOR TEXAS INTEGRATED

ENROLLMENT SERVICES

Sec. 531.201. DEFINITION. In this subchapter, "committee" means

the Texas Integrated Enrollment Services Legislative Oversight

Committee.

Added by Acts 1997, 75th Leg., ch. 1116, Sec. 2, eff. June 16,

1997.

Sec. 531.202. COMPOSITION OF COMMITTEE; PRESIDING OFFICER. (a)

The committee is composed of:

(1) three members of the senate appointed by the lieutenant

governor; and

(2) three members of the house of representatives appointed by

the speaker of the house of representatives.

(b) A member of the committee serves at the pleasure of the

appointing official.

(c) The lieutenant governor and speaker of the house of

representatives shall appoint the presiding officer of the

committee on an alternating basis. The presiding officer shall

serve a two-year term expiring February 1 of each odd-numbered

year.

Added by Acts 1997, 75th Leg., ch. 1116, Sec. 2, eff. June 16,

1997.

Sec. 531.203. COMMITTEE POWERS AND DUTIES. (a) The committee

shall:

(1) meet at the call of the presiding officer;

(2) receive information about rules proposed or adopted by the

commission;

(3) review specific recommendations for legislation proposed by

the commission; and

(4) hold public hearings concerning the development and

implementation of the plan required by Subchapter F in at least

four geographically diverse locations in the state.

(b) The committee shall advise the commission in the development

of the plan and monitor the implementation and efficiency of the

Texas Integrated Enrollment Services.

(c) The commission shall, at the committee's request, provide

reports and other information relating to the operation of the

integrated enrollment system.

(d) The committee may use staff of standing committees in the

senate and house of representatives with appropriate

jurisdiction, the Department of Information Resources, the state

auditor, the Texas Legislative Council, and the Legislative

Budget Board in carrying out its responsibilities.

Added by Acts 1997, 75th Leg., ch. 1116, Sec. 2, eff. June 16,

1997. Amended by Acts 1999, 76th Leg., ch. 1460, Sec. 3.10, eff.

Sept. 1, 1999.

Sec. 531.204. REPORT. (a) The committee shall report to the

governor, lieutenant governor, and speaker of the house of

representatives not later than December 31 of each year.

(b) The report must include:

(1) identification of significant problems in the Texas

Integrated Enrollment Services, with recommendations for action

by the commissioner;

(2) the status of the effectiveness of the Texas Integrated

Enrollment Services in providing necessary services to the people

of this state, with recommendations for any necessary research;

(3) an analysis of the feasibility of including indigent health

care programs provided by counties, public hospitals, and

hospital districts in the Texas Integrated Enrollment Services, a

schedule for inclusion of these programs, and a statement of how

the Texas Integrated Enrollment Services may be structured to

address the wide variation in information systems used by

counties, public hospitals, and hospital districts; and

(4) recommendations for legislative action.

Added by Acts 1997, 75th Leg., ch. 1116, Sec. 2, eff. June 16,

1997. Amended by Acts 1999, 76th Leg., ch. 1377, Sec. 1.26, eff.

Sept. 1, 1999.

Sec. 531.205. DURATION OF COMMITTEE. The committee is abolished

September 1, 2002.

Added by Acts 1997, 75th Leg., ch. 1116, Sec. 2, eff. June 16,

1997.

SUBCHAPTER G-1. DEVELOPING LOCAL MENTAL HEALTH CARE SYSTEMS FOR

CERTAIN CHILDREN

Sec. 531.251. PILOT PROJECT CONSORTIUM; EXPANSION PLAN. (a)

The commission shall form a consortium to develop criteria for

and implement the expansion of the Texas Integrated Funding

Initiative pilot project and to develop local mental health care

systems in communities for minors who are receiving residential

mental health services or who are at risk of residential

placement to receive mental health services. The consortium must

include representatives of the Texas Department of Mental Health

and Mental Retardation, Department of Protective and Regulatory

Services, Texas Education Agency, Texas Youth Commission, Texas

Juvenile Probation Commission, and Texas Commission on Alcohol

and Drug Abuse and an equal number of family advocates.

(b) The commission and the consortium shall:

(1) develop a model and guidelines for the delivery of mental

health services and support to a minor, initiated before the

person's 18th birthday, including best practices in the

financing, administration, governance, and delivery of those

services;

(2) establish a plan to expand the Texas Integrated Funding

Initiative so that the initiative may operate in up to six

communities; and

(3) identify appropriate sources of state and federal funding to

finance mental health services under the initiative from a

central fund for expansion communities.

Added by Acts 1999, 76th Leg., ch. 446, Sec. 1, eff. June 18,

1999.

Sec. 531.252. PROPOSALS FOR EXPANSION COMMUNITIES. (a) The

commission by rule shall establish a request-for-proposal process

to select expansion communities to participate in the initiative.

(b) The commission and the consortium shall develop criteria to

evaluate proposals for selecting expansion communities to

participate in the expanded initiative. The criteria must:

(1) reflect the underlying principles of the Texas Integrated

Funding Initiative;

(2) emphasize services that are culturally competent,

family-centered, and seamless;

(3) identify populations to be served under the proposals;

(4) establish for the expansion communities service outcome

goals related to minors who are receiving residential mental

health services or who are at risk of residential placement to

receive mental health services, including:

(A) decreasing incidents of abuse or neglect of the minors;

(B) reducing recidivism rates of juvenile offenders;

(C) increasing school attendance and progress of the minors;

(D) reducing the rate of placement of the minors in residential

treatment;

(E) increasing the rate of reunification of the minors with

their families;

(F) improving the emotional, behavioral, and social adjustment

of the minors; and

(G) improving the stability of placements of the minors;

(5) provide for locations of participating communities in urban,

suburban, and rural settings; and

(6) specify information that must be provided in a proposal for

a community, including:

(A) information on the costs of the activities proposed; and

(B) the characteristics of minors in the community who are in

residential care for mental health services or who are at risk of

being placed in residential care to receive mental health

services.

(c) Populations to be served, as identified under Subsection

(b)(3), must include youth at risk of residential placement,

incarceration, or reincarceration because of severe emotional

disturbance, including:

(1) students in a special education program under Subchapter A,

Chapter 29, Education Code; and

(2) youth with a severe emotional disturbance and a

co-occurring:

(A) substance abuse disorder; or

(B) developmental disability.

(d) Outcome criteria established under Subsection (b)(4) must be

consistent with outcome measures used in evaluations of

individualized children's services projects in other states.

Added by Acts 1999, 76th Leg., ch. 446, Sec. 1, eff. June 18,

1999.

Sec. 531.253. SELECTION OF EXPANSION COMMUNITIES. The

commission and the consortium shall review proposals for

expansion communities and approve participation of not more than

six communities to participate in the initiative. The selected

communities must be those that best meet the criteria developed

under Section 531.252.

Added by Acts 1999, 76th Leg., ch. 446, Sec. 1, eff. June 18,

1999.

Sec. 531.254. SYSTEM DEVELOPMENT COLLABORATION. The commission,

the consortium, and the expansion communities shall collaborate

to develop and shall share technical assistance and training

resources to aid communities in developing local systems for

delivering mental health services to minors.

Added by Acts 1999, 76th Leg., ch. 446, Sec. 1, eff. June 18,

1999.

Sec. 531.255. EVALUATION. (a) The commission and the Texas

Department of Mental Health and Mental Retardation jointly shall

monitor the progress of the expansion communities.

(b) The commission, the consortium, and the expansion

communities shall collaborate to develop a system to evaluate the

success of the expansion communities in achieving outcome goals

for the minors the communities serve, including outcome goals

developed under Section 531.252. An evaluation under the system

must include information on cost avoidance and net savings that

result from participation in the initiative.

(c) Each expansion community shall identify the baseline

information to compare with the information on outcomes in

evaluating the achievements of the community. A community is

responsible for collecting and reporting outcome information to

the commission in accordance with the requirements of the

evaluation system developed under Subsection (b).

(d) To the extent practicable, an expansion community shall use

instruments to measure outcomes that have known reliability and

validity and that allow comparisons with similar projects in

other states and with national evaluation efforts.

Added by Acts 1999, 76th Leg., ch. 446, Sec. 1, eff. June 18,

1999.

Sec. 531.256. MENTAL HEALTH SERVICES FOR YOUTH GRANTS. (a) The

commission shall expand the Texas Integrated Funding Initiative

pilot project so that, on or before September 1, 2001, the

initiative is able to award grants to community projects for

mental health services for youth.

(b) The commission by rule shall develop criteria for awarding

grants under this section that will encourage a community to

establish services and programs that suit the mental health

services needs of minors of the community.

(c) The grants may be paid from the fund developed for the Texas

Integrated Funding Initiative. The commission may establish and

identify money for related projects.

Added by Acts 1999, 76th Leg., ch. 446, Sec. 1, eff. June 18,

1999.

Sec. 531.257. TECHNICAL ASSISTANCE FOR GRANT PROJECTS. The

commission may provide technical assistance to a community that

receives a grant under Section 531.256.

Added by Acts 1999, 76th Leg., ch. 446, Sec. 1, eff. June 18,

1999.

Sec. 531.258. STATEWIDE EVALUATION SYSTEM. The commission shall

develop an evaluation system to measure outcomes of the Texas

Integrated Funding Initiative.

Added by Acts 1999, 76th Leg., ch. 446, Sec. 1, eff. June 18,

1999.

SUBCHAPTER H. OFFICE OF EARLY CHILDHOOD COORDINATION

Sec. 531.281. DEFINITIONS. In this chapter:

(1) "Office" means the Office of Early Childhood Coordination.

(2) "Advisory committee" means the Office of Early Childhood

Coordination Advisory Committee.

Added by Acts 2001, 77th Leg., ch. 103, Sec. 1, eff. Sept. 1,

2001.

Sec. 531.282. OFFICE; STAFF. (a) The Office of Early Childhood

Coordination is an office within the commission.

(b) The commissioner shall employ staff as needed to carry out

the duties of the office.

Added by Acts 2001, 77th Leg., ch. 103, Sec. 1, eff. Sept. 1,

2001.

Sec. 531.283. GOALS. The goals of the office are to:

(1) promote community support for parents of all children

younger than six years of age through an integrated state and

local-level decision-making process; and

(2) provide for the seamless delivery of health and human

services to all children younger than six years of age to ensure

that all children are prepared to succeed in school.

Added by Acts 2001, 77th Leg., ch. 103, Sec. 1, eff. Sept. 1,

2001.

Sec. 531.284. STRATEGIC PLAN. (a) The office shall create and

implement a statewide strategic plan for the delivery of health

and human services to children younger than six years of age.

(b) In developing the statewide strategic plan, the office

shall:

(1) consider existing programs and models to serve children

younger than six years of age, including:

(A) community resource coordination groups;

(B) the Texas Integrated Funding Initiative;

(C) the Texas Information and Referral Network; and

(D) efforts to create a 2-1-1 telephone number for access to

human services;

(2) attempt to maximize federal funds and local existing

infrastructure and funds; and

(3) provide for local participation to the greatest extent

possible.

(c) The statewide strategic plan must address the needs of

children younger than six years of age with disabilities.

Added by Acts 2001, 77th Leg., ch. 103, Sec. 1, eff. Sept. 1,

2001.

Sec. 531.285. POWERS AND DUTIES. (a) The office shall

identify:

(1) gaps in early childhood services by functional area and

geographical area;

(2) state policies, rules, and service procedures that prevent

or inhibit children younger than six years of age from accessing

available services;

(3) sources of funds for early childhood services, including

federal, state, and private-public ventures;

(4) opportunities for collaboration between the Texas Education

Agency and health and human services agencies to better serve the

needs of children younger than six years of age;

(5) methods for coordinating the provision of early childhood

services provided by the Texas Head Start-State Collaboration

Project, the Texas Education Agency, and the Texas Workforce

Commission;

(6) quantifiable benchmarks for success within early childhood

service delivery; and

(7) national best practices in early care and educational

delivery models.

(b) The office shall establish outreach efforts to communities

and ensure adequate communication lines that provide the office

with information about community-level efforts and communities

with information about funds and programs available to

communities.

(c) The office shall make recommendations to the commission on

strategies to:

(1) ensure optimum collaboration and coordination between state

agencies serving the needs of children younger than six years of

age and other community stakeholders;

(2) fill geographical and functional gaps in early childhood

services; and

(3) amend state policies, rules, and service procedures that

prevent or inhibit children younger than six years of age from

accessing services.

Added by Acts 2001, 77th Leg., ch. 103, Sec. 1, eff. Sept. 1,

2001.

Sec. 531.286. ADVISORY COMMITTEE. (a) The commissioner shall

appoint an advisory committee to assist the office in the

performance of its duties. The commissioner shall appoint to the

advisory committee persons with a demonstrated interest in early

childhood development, including parents and representatives of

business, religious organizations, law enforcement, social

services, and state agencies that have programs affecting or

serving children younger than six years of age.

(b) The advisory committee shall meet and serve under rules

established by the commissioner, but the advisory committee shall

elect its own presiding officer.

(c) The advisory committee is subject to Chapter 2110.

Added by Acts 2001, 77th Leg., ch. 103, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER I. STATE PRESCRIPTION DRUG PROGRAM

Sec. 531.301. DEVELOPMENT AND IMPLEMENTATION OF STATE PROGRAM;

FUNDING. (a) The commission shall develop and implement a state

prescription drug program that operates in the same manner as the

vendor drug program operates in providing prescription drug

benefits to recipients of medical assistance under Chapter 32,

Human Resources Code.

(b) A person is eligible for prescription drug benefits under

the state program if the person is:

(1) a qualified Medicare beneficiary, as defined by 42 U.S.C.

Section 1396d(p)(1), as amended;

(2) a specified low-income Medicare beneficiary who is eligible

for medical assistance for Medicare cost-sharing payments under

42 U.S.C. Section 1396a(a)(10)(E)(iii), as amended;

(3) a qualified disabled and working individual, as defined by

42 U.S.C. Section 1396d(s), as amended;

(4) a qualifying individual who is eligible for that assistance

under 42 U.S.C. Section 1396a(a)(10)(E)(iv)(I), as amended; or

(5) a qualifying individual who is eligible for that assistance

under 42 U.S.C. Section 1396a(a)(10)(E)(iv)(II), as amended.

(c) Prescription drugs under the state program may be funded

only with state money, unless funds are available under federal

law to fund all or part of the program.

Added by Acts 2001, 77th Leg., ch. 1008, Sec. 1, eff. Sept. 1,

2001.

Sec. 531.302. RULES. (a) The commission shall adopt all rules

necessary for implementation of the state prescription drug

program.

(b) In adopting rules for the state prescription drug program,

the commission may:

(1) require a person who is eligible for prescription drug

benefits to pay a cost-sharing payment;

(2) authorize the use of a prescription drug formulary to

specify which prescription drugs the state program will cover;

(3) to the extent possible, require clinically appropriate prior

authorization for prescription drug benefits in the same manner

as prior authorization is required under the vendor drug program;

and

(4) establish a drug utilization review program to ensure the

appropriate use of prescription drugs under the state program.

(c) In adopting rules for the state prescription drug program,

the commission shall consult with an advisory panel composed of

an equal number of physicians, pharmacists, and pharmacologists

appointed by the commissioner.

Added by Acts 2001, 77th Leg., ch. 1008, Sec. 1, eff. Sept. 1,

2001.

Sec. 531.303. GENERIC EQUIVALENT AUTHORIZED. In adopting rules

under the state program, the commission may require that, unless

the practitioner's signature on a prescription clearly indicates

that the prescription must be dispensed as written, the

pharmacist may select a generic equivalent of the prescribed

drug.

Added by Acts 2001, 77th Leg., ch. 1008, Sec. 1, eff. Sept. 1,

2001.

Sec. 531.304. PROGRAM FUNDING PRIORITIES. If money available

for the state prescription drug program is insufficient to

provide prescription drug benefits to all persons who are

eligible under Section 531.301(b), the commission shall limit the

number of enrollees based on available funding and shall provide

the prescription drug benefits to eligible persons in the

following order of priority:

(1) persons eligible under Section 531.301(b)(1);

(2) persons eligible under Section 531.301(b)(2); and

(3) persons eligible under Sections 531.301(b)(3), (4), and (5).

Added by Acts 2001, 77th Leg., ch. 1008, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER J. PROVISION OF INFORMATION ABOUT PATIENT ASSISTANCE

PROGRAMS

Sec. 531.351. DEFINITION. In this subchapter, "patient

assistance program" means a program offered by a pharmaceutical

company under which the company provides a drug to persons in

need of assistance at no charge or at a substantially reduced

cost. The term does not include the provision of a drug as part

of a clinical trial.

Added by Acts 2001, 77th Leg., ch. 1277, Sec. 1, eff. Sept. 1,

2001. Renumbered from Government Code Sec. 531.301 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(74), eff. Sept. 1, 2003.

Sec. 531.352. PROVIDING INFORMATION TO COMMISSION. Each

pharmaceutical company that does business in this state and that

offers a patient assistance program shall inform the commission

of the existence of the program, the eligibility requirements for

the program, the drugs covered by the program, and information

such as a telephone number used for applying for the program.

Added by Acts 2001, 77th Leg., ch. 1277, Sec. 1, eff. Sept. 1,

2001. Renumbered from Government Code Sec. 531.302 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(74), eff. Sept. 1, 2003.

Sec. 531.353. TOLL-FREE TELEPHONE NUMBER. (a) The commission

shall establish a system under which members of the public can

call a toll-free telephone number to obtain information about

available patient assistance programs. The commission shall

ensure that the system is staffed at least during normal business

hours with persons who can:

(1) determine whether a patient assistance program is offered

for a particular drug;

(2) determine whether a person may be eligible to participate in

a program; and

(3) assist persons who wish to apply for a program.

(b) The commission shall publicize the telephone number to

pharmacies and prescribers of drugs.

Added by Acts 2001, 77th Leg., ch. 1277, Sec. 1, eff. Sept. 1,

2001. Renumbered from Government Code Sec. 531.303 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(74), eff. Sept. 1, 2003.

SUBCHAPTER J-1. ASSISTANCE PROGRAM FOR DOMESTIC VICTIMS OF

TRAFFICKING

Sec. 531.381. DEFINITIONS. In this subchapter:

(1) "Domestic victim" means a victim of trafficking who is a

permanent legal resident or citizen of the United States.

(2) "Victim of trafficking" has the meaning assigned by 22

U.S.C. Section 7102.

Added by Acts 2009, 81st Leg., R.S., Ch.

1002, Sec. 2, eff. September 1, 2009.

Sec. 531.382. VICTIM ASSISTANCE PROGRAM ESTABLISHED. The

commission shall develop and implement a program designed to

assist domestic victims, including victims who are children, in

accessing necessary services. The program must consist of at

least the following components:

(1) a searchable database of assistance programs for domestic

victims, including programs that provide mental health services,

other health services, services to meet victims' basic needs,

case management services, and any other services the commission

considers appropriate, that may be used to match victims with

appropriate resources;

(2) the grant program described by Section 531.383;

(3) recommended training programs for judges, prosecutors, and

law enforcement personnel; and

(4) an outreach initiative to ensure that victims, judges,

prosecutors, and law enforcement personnel are aware of the

availability of services through the program.

Added by Acts 2009, 81st Leg., R.S., Ch.

1002, Sec. 2, eff. September 1, 2009.

Sec. 531.383. GRANT PROGRAM. (a) Subject to available funds,

the commission shall establish a grant program to award grants to

public and nonprofit organizations that provide assistance to

domestic victims, including organizations that provide public

awareness activities, community outreach and training, victim

identification services, and legal services.

(b) To apply for a grant under this section, an applicant must

submit an application in the form and manner prescribed by the

commission. An applicant must describe in the application the

services the applicant intends to provide to domestic victims if

the grant is awarded.

(c) In awarding grants under this section, the commission shall

give preference to organizations that have experience in

successfully providing the types of services for which the grants

are awarded.

(d) A grant recipient shall provide reports as required by the

commission regarding the use of grant funds.

(e) Not later than December 1 of each even-numbered year, the

commission shall submit a report to the legislature summarizing

the activities, funding, and outcomes of programs awarded a grant

under this section and providing recommendations regarding the

grant program.

Added by Acts 2009, 81st Leg., R.S., Ch.

1002, Sec. 2, eff. September 1, 2009.

Sec. 531.384. TRAINING PROGRAMS. The commission, with

assistance from the Office of Court Administration of the Texas

Judicial System, the Department of Public Safety, and local law

enforcement agencies, shall create training programs designed to

increase the awareness of judges, prosecutors, and law

enforcement personnel of the needs of domestic victims, the

availability of services under this subchapter, the database of

services described by Section 531.382, and potential funding

sources for those services.

Added by Acts 2009, 81st Leg., R.S., Ch.

1002, Sec. 2, eff. September 1, 2009.

For expiration of Subsections (b), (c), and (d), see Subsection

(d).

Sec. 531.385. FUNDING. (a) The commission may use appropriated

funds and may accept gifts, grants, and donations from any

sources for purposes of the victim assistance program established

under this subchapter.

(b) The commission shall conduct a study regarding additional

funding strategies for the victim assistance program. In

conducting the study, the commission, in cooperation with

appropriate governmental entities, shall identify appropriate

revenue streams, which may include revenue derived from:

(1) revenue streams similar to those used to fund crime victims'

compensation under Subchapter B, Chapter 56, Code of Criminal

Procedure;

(2) imposing additional court costs on defendants on conviction

of certain offenses;

(3) imposing additional fees on the filing of civil cases;

(4) acquiring from law enforcement agencies the proceeds from

assets seized or forfeited under state or federal law; and

(5) any other source identified by the commission.

(c) The commission shall submit a report regarding the results

of the study conducted under Subsection (b) to the 82nd

Legislature not later than December 1, 2010. The report must

include the commission's findings regarding appropriate revenue

streams for the victim assistance program, proposed legislation

necessary to receive the revenue for that purpose, and proposed

legislation regarding the establishment of a dedicated account to

which the revenue may be credited.

(d) This subsection and Subsections (b) and (c) expire January

1, 2011.

Added by Acts 2009, 81st Leg., R.S., Ch.

1002, Sec. 2, eff. September 1, 2009.

SUBCHAPTER K. HEALTH AND HUMAN SERVICES COUNCIL

Sec. 531.401. DEFINITION. In this subchapter, "council" means

the Health and Human Services Council.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.08, eff. Sept. 1,

2003.

Sec. 531.402. HEALTH AND HUMAN SERVICES COUNCIL. (a) The

Health and Human Services Council is created to assist the

executive commissioner in developing rules and policies for the

commission.

(b) The council is composed of nine members of the public

appointed by the governor with the advice and consent of the

senate. To be eligible for appointment to the council, a person

must have demonstrated an interest in and knowledge of problems

and available services related to the child health plan program,

the financial assistance program under Chapter 31, Human

Resources Code, the medical assistance program under Chapter 32,

Human Resources Code, or the nutritional assistance programs

under Chapter 33, Human Resources Code.

(c) The council shall study and make recommendations to the

executive commissioner regarding the management and operation of

the commission, including policies and rules governing the

delivery of services to persons who are served by the commission

and the rights and duties of persons who are served or regulated

by the commission.

(d) Chapter 551 applies to the council.

(e) Chapter 2110 does not apply to the council.

(f) A majority of the members of the council constitute a quorum

for the transaction of business.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.08, eff. Sept. 1,

2003.

Sec. 531.403. APPOINTMENTS. (a) Appointments to the council

shall be made without regard to the race, color, disability, sex,

religion, age, or national origin of the appointees.

(b) Appointments to the council shall be made so that each

geographic area of the state is represented on the council.

Notwithstanding Subsection (a), appointments to the council must

reflect the ethnic diversity of this state.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.08, eff. Sept. 1,

2003.

Sec. 531.404. TRAINING PROGRAM FOR COUNCIL MEMBERS. (a) A

person who is appointed as a member of the council may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the council until the person completes a training program that

complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the commission and the council;

(2) the programs operated by the commission;

(3) the role and functions of the commission and the council,

including detailed information regarding the advisory

responsibilities of the council;

(4) the rules of the executive commissioner applicable to the

commission, with an emphasis on the rules that relate to

disciplinary and investigatory authority;

(5) the current budget for the commission;

(6) the results of the most recent formal audit of the

commission;

(7) the requirements of:

(A) the open meetings law, Chapter 551;

(B) the public information law, Chapter 552;

(C) the administrative procedure law, Chapter 2001; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the executive

commissioner or the Texas Ethics Commission.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.08, eff. Sept. 1,

2003.

Sec. 531.405. TERMS. (a) Council members serve for staggered

six-year terms with the terms of three members expiring February

1 of each odd-numbered year.

(b) A member of the council may not serve more than two

consecutive full terms as a council member.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.08, eff. Sept. 1,

2003.

Sec. 531.406. VACANCY. The governor by appointment shall fill

the unexpired term of a vacancy on the council.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.08, eff. Sept. 1,

2003.

Sec. 531.407. PRESIDING OFFICER; OTHER OFFICERS; MEETINGS. (a)

The governor shall designate a member of the council as the

presiding officer to serve in that capacity at the pleasure of

the governor.

(b) The members of the council shall elect any other necessary

officers.

(c) The council shall meet quarterly and at other times at the

call of the presiding officer. The council may hold meetings in

different areas of the state.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.08, eff. Sept. 1,

2003.

Sec. 531.408. REIMBURSEMENT FOR EXPENSES. A council member may

not receive compensation for service as a member of the council

but is entitled to reimbursement for travel expenses incurred by

the member while conducting the business of the council as

provided by the General Appropriations Act.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.08, eff. Sept. 1,

2003.

Sec. 531.409. PUBLIC INTEREST INFORMATION AND COMPLAINTS. (a)

The executive commissioner, with the advice of the council, shall

prepare information of public interest describing the functions

of the commission and the procedures by which complaints are

filed with and resolved by the commission. The commission shall

make the information available to the public and appropriate

state governmental entities.

(b) The executive commissioner by rule shall establish methods

by which consumers and service recipients are notified of the

name, mailing address, and telephone number of the commission for

directing complaints to the commission.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.08, eff. Sept. 1,

2003.

Sec. 531.410. PUBLIC ACCESS AND TESTIMONY. The executive

commissioner shall develop and implement policies that provide

the public with a reasonable opportunity to appear before the

council or executive commissioner and to speak on any issue under

the jurisdiction of the commission.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.08, eff. Sept. 1,

2003.

Sec. 531.411. POLICYMAKING AND MANAGEMENT RESPONSIBILITIES. The

executive commissioner, with the advice of the council, shall

develop and the commission shall implement policies that clearly

delineate the policymaking responsibilities of the executive

commissioner from the management responsibilities of the

commission and the staff of the commission.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.08, eff. Sept. 1,

2003.

SUBCHAPTER L. PROVISION OF SERVICES FOR CERTAIN CHILDREN WITH

MULTIAGENCY NEEDS

Sec. 531.421. DEFINITIONS. In this subchapter:

(1) "Children with severe emotional disturbances" includes:

(A) children who are at risk of incarceration or placement in a

residential mental health facility;

(B) children for whom a court may appoint the Department of

Protective and Regulatory Services as managing conservator;

(C) children who are students in a special education program

under Subchapter A, Chapter 29, Education Code; and

(D) children who have a substance abuse disorder or a

developmental disability.

(2) "Community resource coordination group" means a coordination

group established under a memorandum of understanding adopted

under Section 531.055, as added by Chapter 114, Acts of the 77th

Legislature, Regular Session, 2001.

(3) "Consortium" means the consortium that oversees the Texas

Integrated Funding Initiative under Subchapter G, Chapter 531, as

added by Chapter 446, Acts of the 76th Legislature, Regular

Session, 1999.

(4) "Systems of care services" means a comprehensive state

system of mental health services and other necessary and related

services that is organized as a coordinated network to meet the

multiple and changing needs of children with severe emotional

disturbances and their families.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.166(a), eff. Sept.

1, 2003.

Sec. 531.422. EVALUATIONS BY COMMUNITY RESOURCE COORDINATION

GROUPS. (a) Each community resource coordination group shall

evaluate the provision of systems of care services in the

community that the group serves. Each evaluation must:

(1) describe and prioritize services needed by children with

severe emotional disturbances in the community;

(2) review and assess the systems of care services that are

available in the community to meet those needs;

(3) assess the integration of the provision of those services;

and

(4) identify any barriers to the effective provision of those

services.

(b) Each community resource coordination group shall create a

report that includes the evaluation in Subsection (a) and makes

related recommendations, including:

(1) suggested policy and statutory changes at agencies that

provide systems of care services; and

(2) recommendations for overcoming barriers to the provision of

systems of care services and improving the integration of those

services.

(c) Each community resource coordination group shall submit the

report described by Subsection (b) to the consortium. The

consortium shall provide a deadline to each group for submitting

the reports. The time frame for completing the reports must be

coordinated with any regional reviews by the commission of the

delivery of related services.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.166(a), eff. Sept.

1, 2003.

Sec. 531.423. SUMMARY REPORT BY TEXAS INTEGRATED FUNDING

INITIATIVE CONSORTIUM. (a) The consortium shall create a

summary report based on the evaluations in the reports submitted

to the consortium by community resource coordination groups under

Section 531.422. The consortium's report must include

recommendations for policy and statutory changes at each agency

that is involved in the provision of systems of care services and

the outcome expected from implementing each recommendation.

(b) The consortium shall coordinate, where appropriate, the

recommendations in the report created under this section with

recommendations in the assessment developed under S.B. No. 491,

Acts of the 78th Legislature, Regular Session, 2003, and with the

continuum of care developed under S.B. No. 490, Acts of the 78th

Legislature, Regular Session, 2003.

(c) The consortium may include in the report created under this

section recommendations for the statewide expansion of sites

participating in the Texas Integrated Funding Initiative under

Subchapter G, Chapter 531, as added by Chapter 446, Acts of the

76th Legislature, Regular Session, 1999, and the integration of

services provided at those sites with services provided by

community resource coordination groups.

(d) The consortium shall provide a copy of the report created

under this section to each agency for which the report makes a

recommendation and to other agencies as appropriate.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.166(a), eff. Sept.

1, 2003.

Sec. 531.424. AGENCY IMPLEMENTATION OF RECOMMENDATIONS. An

agency described by Section 531.423(a) shall, as appropriate,

adopt rules, policy changes, and memoranda of understanding with

other agencies to implement the recommendations in the report

created under Section 531.423.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.166(a), eff. Sept.

1, 2003.

SUBCHAPTER M. MONITORING AND ENHANCEMENT OF HEALTH AND HUMAN

SERVICES INFORMATION TECHNOLOGY SYSTEMS

For expiration of this subchapter, see Section 531.458.

Sec. 531.451. DEFINITIONS. In this subchapter:

(1) "Committee" means the health and human services eligibility

system legislative oversight committee.

(2) "Eligibility system" means the following information

technology and data processing systems used in the delivery of

health and human services benefit programs:

(A) the Texas Integrated Eligibility Redesign System (TIERS);

(B) the System of Application, Verification, Eligibility,

Referral, and Reporting (SAVERR);

(C) integration processes and practices that facilitate

interactions between the systems described by Paragraphs (A) and

(B) and allow for the exchange of information between those

systems; and

(D) delivery processes and practices that directly leverage the

systems described by Paragraphs (A) and (B) and interact with

applicants for and recipients of health and human services

program benefits.

(3) "Enhanced eligibility system" means the eligibility system

as modified to meet the goals described in Section 531.452 in

accordance with the transition plan developed under Section

531.453.

(4) "Quality assurance team" means the quality assurance team

created under Section 2054.158.

Added by Acts 2007, 80th Leg., R.S., Ch.

1110, Sec. 2, eff. June 15, 2007.

Sec. 531.452. GOALS FOR ENHANCED ELIGIBILITY SYSTEM. The

enhanced eligibility system implemented under this subchapter

must be designed to achieve the following goals with respect to

health and human services programs in this state:

(1) increase the quality of and client access to services

provided through the programs;

(2) implement more efficient business processes that will reduce

processing times for applications for program benefits and reduce

staff workloads;

(3) implement simplified application and enrollment processes

for the programs in a manner that is consistent with program

goals established by the legislature;

(4) enhance the integrity of and reduce fraud in the programs;

and

(5) ensure compliance with applicable federal law, including

rules.

Added by Acts 2007, 80th Leg., R.S., Ch.

1110, Sec. 2, eff. June 15, 2007.

Sec. 531.453. ELIGIBILITY SYSTEM TRANSITION PLAN. (a) The

commission shall develop a transition plan under which the

eligibility system in existence on September 1, 2007, is

transformed and enhanced to be more fully functional relative to

the needs of eligible Texas residents and to meet the goals

described in Section 531.452 not later than January 1, 2009. The

commission shall include a timetable in the transition plan for

meeting specific goals with respect to achieving that

transformation.

(b) The transition plan must:

(1) include a description of the commission's responsibilities

with respect to and role in making the transition from the

eligibility system in existence on September 1, 2007, to the

enhanced eligibility system;

(2) specify the responsibilities and roles of persons with whom

the commission contracted before October 1, 2007, in making that

transition and implementing the enhanced eligibility system;

(3) specify the responsibilities and roles of persons with whom

the commission contracts on or after October 1, 2007, in making

that transition and implementing the enhanced eligibility system;

and

(4) specify the steps the commission will take to achieve the

goals of the enhanced eligibility system as described in Section

531.452.

(c) The commission shall make the transition plan available to

the public at a public hearing conducted by the committee not

later than October 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1110, Sec. 2, eff. June 15, 2007.

Sec. 531.454. ELIGIBILITY SYSTEM REVIEW DURING TRANSITION

PERIOD. (a) The state auditor's office shall establish, in

consultation with the Department of Information Resources, an

independent validation and verification program for the

eligibility system during the period of the transition plan

developed under Section 531.453. The state auditor's office

shall also coordinate and consult with the commission, including

the commission's office of inspector general, in establishing the

program.

(b) The independent validation and verification program must

allow for a determination of:

(1) whether the goals set by the commission in the transition

plan are being met in accordance with the timetable required by

Section 531.453(a);

(2) whether the eligibility system is progressing toward

becoming fully functional relative to the needs of eligible Texas

residents;

(3) what actions are necessary to achieve full functionality of

the eligibility system;

(4) whether the commission is making progress toward meeting the

goals of the enhanced eligibility system described in Section

531.452; and

(5) what additional actions are necessary to achieve the goals

of the enhanced eligibility system.

(c) The state auditor's office shall present the proposed

independent validation and verification program to the committee

and seek the committee's recommendations for modifications to the

proposed program. The state auditor's office shall consider the

committee's recommendations and modify the proposed program as

necessary.

(d) The state auditor's office may:

(1) enter into a contract with a person to perform the duties

required of the office under Subsection (a), subject to the

requirements of Subsection (c); and

(2) enter into a contract with a person to implement the

independent validation and verification program, or may implement

the program using a contractor with which the commission

contracts as provided by Subsection (e).

(e) The commission may enter into a contract with a person

before September 1, 2007, to operate an independent validation

and verification program for the eligibility system.

(f) The quality assurance team shall establish a schedule for

periodic monitoring of the eligibility system during the period

of the transition plan developed under Section 531.453.

(g) The state auditor's office and the quality assurance team

shall share information as necessary to fulfill their respective

duties under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1110, Sec. 2, eff. June 15, 2007.

Sec. 531.455. ENHANCED ELIGIBILITY SYSTEM AS MAJOR INFORMATION

RESOURCES PROJECT. The commission shall identify the enhanced

eligibility system as a major information resources project, as

defined by Section 2054.003(10), in the commission's biennial

operating plan.

Added by Acts 2007, 80th Leg., R.S., Ch.

1110, Sec. 2, eff. June 15, 2007.

Sec. 531.4551. STAFFING ANALYSIS FOR ENHANCED ELIGIBILITY

SYSTEM. (a) The commission shall conduct a thorough analysis of

staffing needs, including the need for additional state employees

and contractor staff, with respect to the enhanced eligibility

system and the expansion of the use of the Texas Integrated

Eligibility Redesign System (TIERS). The commission shall

identify in the analysis:

(1) the number of full-time equivalent positions the commission

needs to implement the system in a manner that, if met, will

ensure that the system remains fully functional and that no

lapses in the provision of health and human services program

benefits will occur under the system; and

(2) the number of full-time equivalent positions any contractor

would need to perform contracted functions to implement the

system in that manner.

(b) In determining the total number of commission and contractor

full-time equivalent positions needed as required by Subsection

(a), the commission shall consider the number of full-time

equivalent positions necessary to comply with:

(1) state and federal requirements related to health and human

services program access, including requirements related to

timeliness and accuracy of application processing, delivery of

expedited services and benefits, and seamless transfers of

eligible children between the Medicaid and child health plan

programs; and

(2) the commission's performance standards and benchmarks for

health and human services programs, including maximum caseload

specifications.

Added by Acts 2009, 81st Leg., R.S., Ch.

1192, Sec. 1, eff. September 1, 2009.

Sec. 531.456. HEALTH AND HUMAN SERVICES ELIGIBILITY SYSTEM

LEGISLATIVE OVERSIGHT COMMITTEE. (a) The health and human

services eligibility system legislative oversight committee is

created to support the commission's implementation of the

enhanced eligibility system in a manner that maximizes the

positive effects of that implementation on the delivery of health

and human services in this state.

(b) The committee is composed of seven members, as follows:

(1) the presiding officer of the Senate Health and Human

Services Committee, or its successor;

(2) the presiding officer of the House Human Services Committee,

or its successor;

(3) two members of the senate, appointed by the lieutenant

governor;

(4) two members of the house of representatives, appointed by

the speaker of the house of representatives; and

(5) one additional member, appointed by the governor.

(c) The executive commissioner serves as an ex officio member of

the committee.

(d) A member of the committee appointed under Subsection (b)(3),

(4), or (5) serves at the will of the appointing official.

(e) The lieutenant governor shall designate one committee member

to serve as a joint presiding officer of the committee, and the

speaker of the house of representatives shall designate another

committee member to serve as the other joint presiding officer.

(f) The committee meets at the call of a joint presiding

officer.

(g) A committee member may not receive compensation for serving

on the committee, but is entitled to reimbursement for expenses

incurred by the member while conducting the business of the

committee as provided by the General Appropriations Act.

Added by Acts 2007, 80th Leg., R.S., Ch.

1110, Sec. 2, eff. June 15, 2007.

Sec. 531.457. DUTIES OF COMMITTEE. The committee shall:

(1) conduct a public hearing at least once every four months;

(2) review information with respect to the transition plan

developed under Section 531.453, and the progress made in

implementing that plan, including whether the eligibility system

is progressing toward achieving full functionality and meeting

the goals described in Section 531.452;

(3) review recommendations made by the commission, the state

auditor's office, and the quality assurance team regarding

actions necessary to make a component of the eligibility system

that is not fully functional achieve that functionality;

(4) not later than December 1, 2008, make recommendations to the

legislature regarding any legislative action necessary to support

the implementation of the enhanced eligibility system in a manner

that maximizes the positive effects of that implementation on the

delivery of health and human services in this state; and

(5) after implementation of the enhanced eligibility system,

monitor and regularly report to the legislature on the

effectiveness and efficiency of that system.

Added by Acts 2007, 80th Leg., R.S., Ch.

1110, Sec. 2, eff. June 15, 2007.

Sec. 531.458. EXPIRATION. This subchapter expires September 1,

2011.

Added by Acts 2007, 80th Leg., R.S., Ch.

1110, Sec. 2, eff. June 15, 2007.

SUBCHAPTER N. TEXAS HEALTH OPPORTUNITY POOL TRUST FUND

Sec. 531.501. DEFINITION. In this subchapter, "fund" means the

Texas health opportunity pool trust fund established under

Section 531.503.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 7(a), eff. September 1, 2007.

Sec. 531.502. DIRECTION TO OBTAIN FEDERAL WAIVER. (a) The

executive commissioner may seek a waiver under Section 1115 of

the federal Social Security Act (42 U.S.C. Section 1315) to the

state Medicaid plan to allow the commission to more efficiently

and effectively use federal money paid to this state under

various programs to defray costs associated with providing

uncompensated health care in this state by using that federal

money, appropriated state money to the extent necessary, and any

other money described by this section for purposes consistent

with this subchapter.

(b) The executive commissioner may include the following federal

money in the waiver:

(1) all money provided under the disproportionate share

hospitals and upper payment limit supplemental payment programs;

(2) money provided by the federal government in lieu of some or

all of the payments under those programs;

(3) any combination of funds authorized to be pooled by

Subdivisions (1) and (2); and

(4) any other money available for that purpose, including

federal money and money identified under Subsection (c).

(c) The commission shall seek to optimize federal funding by:

(1) identifying health care related state and local funds and

program expenditures that, before September 1, 2007, are not

being matched with federal money; and

(2) exploring the feasibility of:

(A) certifying or otherwise using those funds and expenditures

as state expenditures for which this state may receive federal

matching money; and

(B) depositing federal matching money received as provided by

Paragraph (A) with other federal money deposited as provided by

Section 531.504, or substituting that federal matching money for

federal money that otherwise would be received under the

disproportionate share hospitals and upper payment limit

supplemental payment programs as a match for local funds received

by this state through intergovernmental transfers.

(d) The terms of a waiver approved under this section must:

(1) include safeguards to ensure that the total amount of

federal money provided under the disproportionate share hospitals

and upper payment limit supplemental payment programs that is

deposited as provided by Section 531.504 is, for a particular

state fiscal year, at least equal to the greater of the

annualized amount provided to this state under those supplemental

payment programs during state fiscal year 2007, excluding amounts

provided during that state fiscal year that are retroactive

payments, or the state fiscal years during which the waiver is in

effect; and

(2) allow for the development by this state of a methodology for

allocating money in the fund to:

(A) offset, in part, the uncompensated health care costs

incurred by hospitals;

(B) reduce the number of persons in this state who do not have

health benefits coverage; and

(C) maintain and enhance the community public health

infrastructure provided by hospitals.

(e) In a waiver under this section, the executive commissioner

shall seek to:

(1) obtain maximum flexibility with respect to using the money

in the fund for purposes consistent with this subchapter;

(2) include an annual adjustment to the aggregate caps under the

upper payment limit supplemental payment program to account for

inflation, population growth, and other appropriate demographic

factors that affect the ability of residents of this state to

obtain health benefits coverage;

(3) ensure, for the term of the waiver, that the aggregate caps

under the upper payment limit supplemental payment program for

each of the three classes of hospitals are not less than the

aggregate caps that applied during state fiscal year 2007; and

(4) to the extent allowed by federal law, including federal

regulations, and federal waiver authority, preserve the federal

supplemental payment program payments made to hospitals, the

state match with respect to which is funded by intergovernmental

transfers or certified public expenditures that are used to

optimize Medicaid payments to safety net providers for

uncompensated care, and preserve allocation methods for those

payments, unless the need for the payments is revised through

measures that reduce the Medicaid shortfall or uncompensated care

costs.

(f) The executive commissioner shall seek broad-based

stakeholder input in the development of the waiver under this

section and shall provide information to stakeholders regarding

the terms and components of the waiver for which the executive

commissioner seeks federal approval.

(g) The executive commissioner shall seek the advice of the

Legislative Budget Board before finalizing the terms and

conditions of the negotiated waiver.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 7(a), eff. September 1, 2007.

Sec. 531.503. ESTABLISHMENT OF TEXAS HEALTH OPPORTUNITY POOL

TRUST FUND. Subject to approval of the waiver authorized by

Section 531.502, the Texas health opportunity pool trust fund is

created as a trust fund outside the state treasury to be held by

the comptroller and administered by the commission as trustee on

behalf of residents of this state who do not have private health

benefits coverage and health care providers providing

uncompensated care to those persons. The commission may make

expenditures of money in the fund only for purposes consistent

with this subchapter and the terms of the waiver authorized by

Section 531.502.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 7(a), eff. September 1, 2007.

Sec. 531.504. DEPOSITS TO FUND. (a) The comptroller shall

deposit in the fund:

(1) all federal money provided to this state under the

disproportionate share hospitals supplemental payment program and

the hospital upper payment limit supplemental payment program,

other than money provided under those programs to state-owned and

operated hospitals, and all other non-supplemental payment

program federal money provided to this state that is included in

the waiver authorized by Section 531.502; and

(2) state money appropriated to the fund.

(b) The commission and comptroller may accept gifts, grants, and

donations from any source for purposes consistent with this

subchapter and the terms of the waiver. The comptroller shall

deposit a gift, grant, or donation made for those purposes in the

fund.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 7(a), eff. September 1, 2007.

Sec. 531.505. USE OF FUND IN GENERAL; RULES FOR ALLOCATION. (a)

Except as otherwise provided by the terms of a waiver authorized

by Section 531.502, money in the fund may be used:

(1) subject to Section 531.506, to provide reimbursements to

health care providers that:

(A) are based on the providers' costs related to providing

uncompensated care; and

(B) compensate the providers for at least a portion of those

costs;

(2) to reduce the number of persons in this state who do not

have health benefits coverage;

(3) to reduce the need for uncompensated health care provided by

hospitals in this state; and

(4) for any other purpose specified by this subchapter or the

waiver.

(b) On approval of the waiver, the executive commissioner shall:

(1) seek input from a broad base of stakeholder representatives

on the development of rules with respect to, and the

administration of, the fund; and

(2) by rule develop a methodology for allocating money in the

fund that is consistent with the terms of the waiver.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 7(a), eff. September 1, 2007.

Sec. 531.506. REIMBURSEMENTS FOR UNCOMPENSATED HEALTH CARE

COSTS. (a) Except as otherwise provided by the terms of a

waiver authorized by Section 531.502 and subject to Subsections

(b) and (c), money in the fund may be allocated to hospitals in

this state and political subdivisions of this state to defray the

costs of providing uncompensated health care in this state.

(b) To be eligible for money from the fund under this section, a

hospital or political subdivision must use a portion of the money

to implement strategies that will reduce the need for

uncompensated inpatient and outpatient care, including care

provided in a hospital emergency room. Strategies that may be

implemented by a hospital or political subdivision, as

applicable, include:

(1) fostering improved access for patients to primary care

systems or other programs that offer those patients medical

homes, including the following programs:

(A) regional or local health care programs;

(B) programs to provide premium subsidies for health benefits

coverage; and

(C) other programs to increase access to health benefits

coverage; and

(2) creating health care systems efficiencies, such as using

electronic medical records systems.

(c) The allocation methodology adopted by the executive

commissioner under Section 531.505(b) must specify the percentage

of the money from the fund allocated to a hospital or political

subdivision that the hospital or political subdivision must use

for strategies described by Subsection (b).

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 7(a), eff. September 1, 2007.

Sec. 531.507. INCREASING ACCESS TO HEALTH BENEFITS COVERAGE.

(a) Except as otherwise provided by the terms of a waiver

authorized by Section 531.502, money in the fund that is

available to reduce the number of persons in this state who do

not have health benefits coverage or to reduce the need for

uncompensated health care provided by hospitals in this state may

be used for purposes relating to increasing access to health

benefits coverage for low-income persons, including:

(1) providing premium payment assistance to those persons

through a premium payment assistance program developed under this

section;

(2) making contributions to health savings accounts for those

persons; and

(3) providing other financial assistance to those persons

through alternate mechanisms established by hospitals in this

state or political subdivisions of this state that meet certain

criteria, as specified by the commission.

(b) The commission and the Texas Department of Insurance shall

jointly develop a premium payment assistance program designed to

assist persons described by Subsection (a) in obtaining and

maintaining health benefits coverage. The program may provide

assistance in the form of payments for all or part of the

premiums for that coverage. In developing the program, the

executive commissioner shall adopt rules establishing:

(1) eligibility criteria for the program;

(2) the amount of premium payment assistance that will be

provided under the program;

(3) the process by which that assistance will be paid; and

(4) the mechanism for measuring and reporting the number of

persons who obtained health insurance or other health benefits

coverage as a result of the program.

(c) The commission shall implement the premium payment

assistance program developed under Subsection (b), subject to

availability of money in the fund for that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 7(a), eff. September 1, 2007.

Sec. 531.508. INFRASTRUCTURE IMPROVEMENTS. (a) Except as

otherwise provided by the terms of a waiver authorized by Section

531.502 and subject to Subsection (c), money in the fund may be

used for purposes related to developing and implementing

initiatives to improve the infrastructure of local provider

networks that provide services to Medicaid recipients and

low-income uninsured persons in this state.

(b) Infrastructure improvements under this section may include

developing and implementing a system for maintaining medical

records in an electronic format.

(c) Not more than 10 percent of the total amount of the money in

the fund used in a state fiscal year for purposes other than

providing reimbursements to hospitals for uncompensated health

care may be used for infrastructure improvements described by

Subsection (b).

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 7(a), eff. September 1, 2007.

SUBCHAPTER O. UNCOMPENSATED HOSPITAL CARE

Sec. 531.551. UNCOMPENSATED HOSPITAL CARE REPORTING AND

ANALYSIS. (a) The executive commissioner shall adopt rules

providing for:

(1) a standard definition of "uncompensated hospital care";

(2) a methodology to be used by hospitals in this state to

compute the cost of that care that incorporates the standard set

of adjustments described by Section 531.552(g)(4); and

(3) procedures to be used by those hospitals to report the cost

of that care to the commission and to analyze that cost.

(b) The rules adopted by the executive commissioner under

Subsection (a)(3) may provide for procedures by which the

commission may periodically verify the completeness and accuracy

of the information reported by hospitals.

(c) The commission shall notify the attorney general of a

hospital's failure to report the cost of uncompensated care on or

before the date the report was due in accordance with rules

adopted under Subsection (a)(3). On receipt of the notice, the

attorney general shall impose an administrative penalty on the

hospital in the amount of $1,000 for each day after the date the

report was due that the hospital has not submitted the report,

not to exceed $10,000.

(d) If the commission determines through the procedures adopted

under Subsection (b) that a hospital submitted a report with

incomplete or inaccurate information, the commission shall notify

the hospital of the specific information the hospital must submit

and prescribe a date by which the hospital must provide that

information. If the hospital fails to submit the specified

information on or before the date prescribed by the commission,

the commission shall notify the attorney general of that failure.

On receipt of the notice, the attorney general shall impose an

administrative penalty on the hospital in an amount not to exceed

$10,000. In determining the amount of the penalty to be imposed,

the attorney general shall consider:

(1) the seriousness of the violation;

(2) whether the hospital had previously committed a violation;

and

(3) the amount necessary to deter the hospital from committing

future violations.

(e) A report by the commission to the attorney general under

Subsection (c) or (d) must state the facts on which the

commission based its determination that the hospital failed to

submit a report or failed to completely and accurately report

information, as applicable.

(f) The attorney general shall give written notice of the

commission's report to the hospital alleged to have failed to

comply with a requirement. The notice must include a brief

summary of the alleged violation, a statement of the amount of

the administrative penalty to be imposed, and a statement of the

hospital's right to a hearing on the alleged violation, the

amount of the penalty, or both.

(g) Not later than the 20th day after the date the notice is

sent under Subsection (f), the hospital must make a written

request for a hearing or remit the amount of the administrative

penalty to the attorney general. Failure to timely request a

hearing or remit the amount of the administrative penalty results

in a waiver of the right to a hearing under this section. If the

hospital timely requests a hearing, the attorney general shall

conduct the hearing in accordance with Chapter 2001, Government

Code. If the hearing results in a finding that a violation has

occurred, the attorney general shall:

(1) provide to the hospital written notice of:

(A) the findings established at the hearing; and

(B) the amount of the penalty; and

(2) enter an order requiring the hospital to pay the amount of

the penalty.

(h) Not later than the 30th day after the date the hospital

receives the order entered by the attorney general under

Subsection (g), the hospital shall:

(1) pay the amount of the administrative penalty;

(2) remit the amount of the penalty to the attorney general for

deposit in an escrow account and file a petition for judicial

review contesting the occurrence of the violation, the amount of

the penalty, or both; or

(3) without paying the amount of the penalty, file a petition

for judicial review contesting the occurrence of the violation,

the amount of the penalty, or both and file with the court a

sworn affidavit stating that the hospital is financially unable

to pay the amount of the penalty.

(i) The attorney general's order is subject to judicial review

as a contested case under Chapter 2001, Government Code.

(j) If the hospital paid the penalty and on review the court

does not sustain the occurrence of the violation or finds that

the amount of the administrative penalty should be reduced, the

attorney general shall remit the appropriate amount to the

hospital not later than the 30th day after the date the court's

judgment becomes final.

(k) If the court sustains the occurrence of the violation:

(1) the court:

(A) shall order the hospital to pay the amount of the

administrative penalty; and

(B) may award to the attorney general the attorney's fees and

court costs incurred by the attorney general in defending the

action; and

(2) the attorney general shall remit the amount of the penalty

to the comptroller for deposit in the general revenue fund.

(l) If the hospital does not pay the amount of the

administrative penalty after the attorney general's order becomes

final for all purposes, the attorney general may enforce the

penalty as provided by law for legal judgments.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 8(a), eff. September 1, 2007.

Sec. 531.552. WORK GROUP ON UNCOMPENSATED HOSPITAL CARE. (a)

In this section, "work group" means the work group on

uncompensated hospital care.

(b) The executive commissioner shall establish the work group on

uncompensated hospital care to assist the executive commissioner

in developing rules required by Section 531.551 by performing the

functions described by Subsection (g).

(c) The executive commissioner shall determine the number of

members of the work group. The executive commissioner shall

ensure that the work group includes representatives from the

office of the attorney general and the hospital industry. A

member of the work group serves at the will of the executive

commissioner.

(d) The executive commissioner shall designate a member of the

work group to serve as presiding officer. The members of the

work group shall elect any other necessary officers.

(e) The work group shall meet at the call of the executive

commissioner.

(f) A member of the work group may not receive compensation for

serving on the work group but is entitled to reimbursement for

travel expenses incurred by the member while conducting the

business of the work group as provided by the General

Appropriations Act.

(g) The work group shall study and advise the executive

commissioner in:

(1) identifying the number of different reports required to be

submitted to the state that address uncompensated hospital care,

care for low-income uninsured persons in this state, or both;

(2) standardizing the definitions used to determine

uncompensated hospital care for purposes of those reports;

(3) improving the tracking of hospital charges, costs, and

adjustments as those charges, costs, and adjustments relate to

identifying uncompensated hospital care and maintaining a

hospital's tax-exempt status;

(4) developing and applying a standard set of adjustments to a

hospital's initial computation of the cost of uncompensated

hospital care that account for all funding streams that:

(A) are not patient-specific; and

(B) are used to offset the hospital's initially computed amount

of uncompensated care;

(5) developing a standard and comprehensive center for data

analysis and reporting with respect to uncompensated hospital

care; and

(6) analyzing the effect of the standardization of the

definition of uncompensated hospital care and the computation of

its cost, as determined in accordance with the rules adopted by

the executive commissioner, on the laws of this state, and

analyzing potential legislation to incorporate the changes made

by the standardization.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 8(a), eff. September 1, 2007.

SUBCHAPTER P. PHYSICIAN-CENTERED NURSING FACILITY MODEL

DEMONSTRATION PROJECT

For expiration of this subchapter, see Section 531.604.

Sec. 531.601. DEFINITIONS. In this subchapter:

(1) "Nursing facility" has the meaning assigned by Section

242.301, Health and Safety Code.

(2) "Project" means the physician-centered nursing facility

model demonstration project implemented under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 9, eff. September 1, 2007.

Sec. 531.602. PHYSICIAN-CENTERED NURSING FACILITY MODEL

DEMONSTRATION PROJECT. (a) The commission may develop and

implement a demonstration project to determine whether paying an

enhanced Medicaid reimbursement rate to a nursing facility that

provides continuous, on-site oversight of residents by physicians

specializing in geriatric medicine results in:

(1) improved overall health of residents of that facility; and

(2) cost savings resulting from a reduction of acute care

hospitalization and pharmaceutical costs.

(b) In developing the project, the commission may consider

similar physician-centered nursing facility models implemented in

other states to determine the most cost-effective measures to

implement in the project under this subchapter.

(c) The commission may consider whether the project could

involve the Medicare program, subject to federal law and

approval.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 9, eff. September 1, 2007.

Sec. 531.603. REPORT. (a) If the commission develops and

implements the project, the commission shall, not later than

December 1, 2008, submit a preliminary status report to the

governor, the lieutenant governor, the speaker of the house of

representatives, and the chairs of the standing committees of the

senate and house of representatives having primary jurisdiction

over the Medicaid program. The report must:

(1) describe the project, including the implementation and

performance of the project during the preceding year; and

(2) evaluate the operation of the project.

(b) If the commission develops and implements the project, the

commission shall submit a subsequent report to the persons listed

in Subsection (a) preceding the regular session of the 82nd

Legislature. The report must make recommendations regarding:

(1) the continuation or expansion of the project, to be

determined based on the cost-effectiveness of the project; and

(2) if the commission recommends expanding the project, any

necessary statutory or budgetary changes.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 9, eff. September 1, 2007.

Sec. 531.604. EXPIRATION. This subchapter expires September 1,

2011.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 9, eff. September 1, 2007.

SUBCHAPTER Q. NURSE-FAMILY PARTNERSHIP COMPETITIVE GRANT PROGRAM

Sec. 531.651. DEFINITIONS. In this subchapter:

(1) "Competitive grant program" means the nurse-family

partnership competitive grant program established under this

subchapter.

(2) "Partnership program" means a nurse-family partnership

program.

Added by Acts 2007, 80th Leg., R.S., Ch.

348, Sec. 1, eff. September 1, 2007.

Renumbered from Government Code, Section 531.451 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(37), eff. September 1, 2009.

Sec. 531.652. ESTABLISHMENT OF NURSE-FAMILY PARTNERSHIP

COMPETITIVE GRANT PROGRAM. (a) The commission shall establish a

nurse-family partnership competitive grant program through which

the commission will award grants for the implementation of

nurse-family partnership programs, or the expansion of existing

programs, and for the operation of those programs for a period of

not less than two years.

(b) The commission shall award grants under the program to

applicants, including applicants operating existing programs, in

a manner that ensures that the partnership programs collectively:

(1) operate in multiple communities that are geographically

distributed throughout this state; and

(2) provide program services to approximately 2,000 families.

Added by Acts 2007, 80th Leg., R.S., Ch.

348, Sec. 1, eff. September 1, 2007.

Renumbered from Government Code, Section 531.452 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(37), eff. September 1, 2009.

Sec. 531.653. PARTNERSHIP PROGRAM REQUIREMENTS. A partnership

program funded through a grant awarded under this subchapter

must:

(1) strictly adhere to the program model developed by the

Nurse-Family Partnership National Service Office, including any

clinical, programmatic, and data collection requirements of that

model;

(2) require that registered nurses regularly visit the homes of

low-income, first-time mothers participating in the program to

provide services designed to:

(A) improve pregnancy outcomes;

(B) improve child health and development;

(C) improve family economic self-sufficiency and stability; and

(D) reduce the incidence of child abuse and neglect;

(3) require that nurses who provide services through the

program:

(A) receive training from the office of the attorney general at

least once each year on procedures by which a person may

voluntarily acknowledge the paternity of a child and on the

availability of child support services from the office;

(B) provide a mother with information about the rights,

responsibilities, and benefits of establishing the paternity of

her child, if appropriate;

(C) provide assistance to a mother and the alleged father of her

child if the mother and alleged father seek to voluntarily

acknowledge paternity of the child, if appropriate; and

(D) provide information to a mother about the availability of

child support services from the office of the attorney general;

and

(4) require that the regular nurse visits described by

Subdivision (2) begin not later than a mother's 28th week of

gestation and end when her child reaches two years of age.

Added by Acts 2007, 80th Leg., R.S., Ch.

348, Sec. 1, eff. September 1, 2007.

Renumbered from Government Code, Section 531.453 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(37), eff. September 1, 2009.

Sec. 531.654. APPLICATION. (a) A public or private entity,

including a county, municipality, or other political subdivision

of this state, may apply for a grant under this subchapter.

(b) To apply for a grant, an applicant must submit a written

application to the commission on a form prescribed by the

commission in consultation with the Nurse-Family Partnership

National Service Office.

(c) The application prescribed by the commission must:

(1) require the applicant to provide data on the number of

low-income, first-time mothers residing in the community in which

the applicant proposes to operate or expand a partnership program

and provide a description of existing services available to those

mothers;

(2) describe the ongoing monitoring and evaluation process to

which a grant recipient is subject under Section 531.659,

including the recipient's obligation to collect and provide

information requested by the commission under Section 531.659(c);

and

(3) require the applicant to provide other relevant information

as determined by the commission.

Added by Acts 2007, 80th Leg., R.S., Ch.

348, Sec. 1, eff. September 1, 2007.

Renumbered from Government Code, Section 531.454 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(37), eff. September 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(7), eff. September 1, 2009.

Sec. 531.655. ADDITIONAL CONSIDERATIONS IN AWARDING GRANTS. In

addition to the factors described by Sections 531.652(b) and

531.653, in determining whether to award a grant to an applicant

under this subchapter, the commission shall consider:

(1) the demonstrated need for a partnership program in the

community in which the applicant proposes to operate or expand

the program, which may be determined by considering:

(A) the poverty rate, the crime rate, the number of births to

Medicaid recipients, the rate of poor birth outcomes, and the

incidence of child abuse and neglect during a prescribed period

in the community; and

(B) the need to enhance school readiness in the community;

(2) the applicant's ability to participate in ongoing monitoring

and performance evaluations under Section 531.659, including the

applicant's ability to collect and provide information requested

by the commission under Section 531.659(c);

(3) the applicant's ability to adhere to the partnership program

standards adopted under Section 531.656;

(4) the applicant's ability to develop broad-based community

support for implementing or expanding a partnership program, as

applicable; and

(5) the applicant's history of developing and sustaining

innovative, high-quality programs that meet the needs of families

and communities.

Added by Acts 2007, 80th Leg., R.S., Ch.

348, Sec. 1, eff. September 1, 2007.

Renumbered from Government Code, Section 531.455 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(37), eff. September 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(8), eff. September 1, 2009.

Sec. 531.656. PARTNERSHIP PROGRAM STANDARDS. The executive

commissioner, with the assistance of the Nurse-Family Partnership

National Service Office, shall adopt standards for the

partnership programs funded under this subchapter. The standards

must adhere to the Nurse-Family Partnership National Service

Office program model standards and guidelines that were developed

in multiple, randomized clinical trials and have been tested and

replicated in multiple communities.

Added by Acts 2007, 80th Leg., R.S., Ch.

348, Sec. 1, eff. September 1, 2007.

Renumbered from Government Code, Section 531.456 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(37), eff. September 1, 2009.

Sec. 531.657. USE OF AWARDED GRANT FUNDS. The grant funds

awarded under this subchapter may be used only to cover costs

related to implementing or expanding and operating a partnership

program, including costs related to:

(1) administering the program;

(2) training and managing registered nurses who participate in

the program;

(3) paying the salaries and expenses of registered nurses who

participate in the program;

(4) paying for facilities and equipment for the program; and

(5) paying for services provided by the Nurse-Family Partnership

National Service Office to ensure a grant recipient adheres to

the organization's program model.

Added by Acts 2007, 80th Leg., R.S., Ch.

348, Sec. 1, eff. September 1, 2007.

Renumbered from Government Code, Section 531.457 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(37), eff. September 1, 2009.

Sec. 531.658. STATE NURSE CONSULTANT. Using money appropriated

for the competitive grant program, the commission shall hire or

contract with a state nurse consultant to assist grant recipients

with implementing or expanding and operating the partnership

programs in the applicable communities.

Added by Acts 2007, 80th Leg., R.S., Ch.

348, Sec. 1, eff. September 1, 2007.

Renumbered from Government Code, Section 531.458 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(37), eff. September 1, 2009.

Sec. 531.659. PROGRAM MONITORING AND EVALUATION; ANNUAL

COMMITTEE REPORTS. (a) The commission, with the assistance of

the Nurse-Family Partnership National Service Office, shall:

(1) adopt performance indicators that are designed to measure a

grant recipient's performance with respect to the partnership

program standards adopted by the commission under Section

531.656;

(2) use the performance indicators to continuously monitor and

formally evaluate on an annual basis the performance of each

grant recipient; and

(3) prepare and submit an annual report, not later than December

1 of each year, to the Senate Health and Human Services

Committee, or its successor, and the House Human Services

Committee, or its successor, regarding the performance of each

grant recipient during the preceding state fiscal year with

respect to providing partnership program services.

(b) The report required under Subsection (a)(3) must include:

(1) the number of low-income, first-time mothers to whom each

grant recipient provided partnership program services and, of

that number, the number of mothers who established the paternity

of an alleged father as a result of services provided under the

program;

(2) the extent to which each grant recipient made regular visits

to mothers during the period described by Section 531.653(4); and

(3) the extent to which each grant recipient adhered to the

Nurse-Family Partnership National Service Office's program model,

including the extent to which registered nurses:

(A) conducted home visitations comparable in frequency,

duration, and content to those delivered in Nurse-Family

Partnership National Service Office clinical trials; and

(B) assessed the health and well-being of mothers and children

participating in the partnership programs in accordance with

indicators of maternal, child, and family health defined by the

commission in consultation with the Nurse-Family Partnership

National Service Office.

(c) On request, each grant recipient shall timely collect and

provide data and any other information required by the commission

to monitor and evaluate the recipient or to prepare the report

required by this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

348, Sec. 1, eff. September 1, 2007.

Renumbered from Government Code, Section 531.459 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(37), eff. September 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(9), eff. September 1, 2009.

Sec. 531.660. COMPETITIVE GRANT PROGRAM FUNDING. (a) The

commission shall actively seek and apply for any available

federal funds, including federal Medicaid and Temporary

Assistance for Needy Families (TANF) funds, to assist in

financing the competitive grant program established under this

subchapter.

(b) The commission may use appropriated funds from the state

government and may accept gifts, donations, and grants of money

from the federal government, local governments, private

corporations, or other persons to assist in financing the

competitive grant program.

Added by Acts 2007, 80th Leg., R.S., Ch.

348, Sec. 1, eff. September 1, 2007.

Renumbered from Government Code, Section 531.460 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(37), eff. September 1, 2009.

SUBCHAPTER R. ADVISORY COMMITTEE ON QUALIFICATIONS FOR

HEALTH CARE TRANSLATORS AND INTERPRETERS

Sec. 531.701. DEFINITIONS. In this subchapter:

(1) "Advisory committee" means the Advisory Committee on

Qualifications for Health Care Translators and Interpreters.

(2) "Health care" means medical care, surgical care, hospital

care, or any remedial care provided to diagnose, prevent,

alleviate, or cure a patient's injury or illness, including

mental health care.

(3) "Health care interpreter" means a person who is trained to

communicate with a person who has limited English proficiency or

who is deaf or hard of hearing by accurately conveying in English

and the language of the person who has limited English

proficiency or who is deaf or hard of hearing the meaning of

health care related statements made orally.

(4) "Health care practitioner" means an individual who furnishes

patient health care services under a license, certificate, or

registration issued by this state.

(5) "Health care translator" means a person who is trained to

communicate in writing with a person with limited English

proficiency by accurately translating into English and the

language of the person who has limited English proficiency

written health care related statements.

(6) "Person who has limited English proficiency" means a person

who:

(A) because of the person's place of birth or culture, speaks a

language other than English; and

(B) does not speak English adequately to communicate effectively

with a health care practitioner.

Added by Acts 2009, 81st Leg., R.S., Ch.

293, Sec. 1, eff. September 1, 2009.

Sec. 531.702. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this subchapter or a rule adopted by the executive

commissioner, the advisory committee is subject to Chapter 2110.

Added by Acts 2009, 81st Leg., R.S., Ch.

293, Sec. 1, eff. September 1, 2009.

Sec. 531.703. APPLICATION OF SUNSET ACT. The Advisory Committee

on Qualifications for Health Care Translators and Interpreters is

subject to Chapter 325 (Texas Sunset Act). Unless continued in

existence as provided by this subchapter, the committee is

abolished and this subchapter expires January 1, 2021.

Added by Acts 2009, 81st Leg., R.S., Ch.

293, Sec. 1, eff. September 1, 2009.

Sec. 531.704. ESTABLISHMENT. The executive commissioner shall

establish the Advisory Committee on Qualifications for Health

Care Translators and Interpreters.

Added by Acts 2009, 81st Leg., R.S., Ch.

293, Sec. 1, eff. September 1, 2009.

Sec. 531.705. MEMBERS. (a) The advisory committee is composed

of not fewer than 10 members appointed by the executive

commissioner as provided by this section.

(b) The advisory committee must include:

(1) one member who is a representative of a professional

translators and interpreters association;

(2) one member who is a health care interpreter working with

people who have limited English proficiency;

(3) one member who is a health care interpreter working with

people who are deaf or hard of hearing;

(4) one member who is a representative of a mental health

services provider;

(5) one member who is a representative of a hospital;

(6) one member who represents the insurance industry;

(7) one member who represents a business entity that provides

translators and interpreters to health care practitioners;

(8) one member who represents an organization that provides

services to immigrants and refugees; and

(9) one member who is a representative of an institution of

higher education.

(c) The remaining members of the advisory committee must include

at least one health care practitioner and additional members, as

determined by the executive commissioner, who represent the

interests of consumers.

Added by Acts 2009, 81st Leg., R.S., Ch.

293, Sec. 1, eff. September 1, 2009.

Sec. 531.706. DUTIES. (a) The advisory committee shall

establish and recommend qualifications for health care

interpreters and health care translators that include:

(1) for a person to be qualified as a health care translator,

requiring the person to:

(A) fluently understand a written foreign language and

demonstrate the ability to accurately translate messages

communicated in that language into English and to accurately

translate messages communicated in English into that language;

and

(B) have practical experience as a translator or hold

professional certification as a translator; and

(2) for a person to be qualified as a health care interpreter,

requiring the person to:

(A) fluently understand a spoken foreign language and

demonstrate the ability to accurately interpret messages

communicated in that language into English and to interpret

messages communicated in English into that language; and

(B) have practical experience as an interpreter or hold

professional certification or licensure as an interpreter.

(b) The advisory committee shall advise the commission on:

(1) the language proficiency required for certification as a

health care interpreter or health care translator;

(2) training requirements for health care interpreters and

health care translators;

(3) standards of practice for health care interpreters and

health care translators;

(4) the requirements, content, and administration of

certification examinations for health care interpreters and

health care translators;

(5) the procedures for testing, qualifying, and certifying

health care interpreters and health care translators; and

(6) reciprocity agreements with other states.

(c) The advisory committee shall:

(1) develop strategies for implementing the regulation of health

care interpreters and health care translators;

(2) make recommendations to the commission for any legislation

necessary to establish and enforce qualifications for health care

interpreters and health care translators or for the adoption of

rules by state agencies regulating health care practitioners,

hospitals, physician offices, and health care facilities that

hire health care interpreters or health care translators; and

(3) perform other activities assigned by the commission related

to health care interpreters or health care translators.

Added by Acts 2009, 81st Leg., R.S., Ch.

293, Sec. 1, eff. September 1, 2009.

Sec. 531.707. COMPENSATION; REIMBURSEMENT. A member of the

advisory committee may not receive compensation, but is entitled

to reimbursement of the travel expenses incurred by the member

while conducting the business of the advisory committee, as

provided by the General Appropriations Act.

Added by Acts 2009, 81st Leg., R.S., Ch.

293, Sec. 1, eff. September 1, 2009.

SUBCHAPTER T. COUNCIL ON CHILDREN AND FAMILIES

Sec. 531.801. DEFINITION. In this subchapter, "council" means

the Council on Children and Families.

Added by Acts 2009, 81st Leg., R.S., Ch.

819, Sec. 1, eff. June 19, 2009.

Sec. 531.802. COUNCIL ON CHILDREN AND FAMILIES. (a) The

Council on Children and Families is established to:

(1) coordinate the state's health, education, and human services

systems to ensure that children and families have access to

needed services;

(2) improve coordination and efficiency in state agencies,

advisory councils on issues affecting children, and local levels

of service;

(3) prioritize and mobilize resources for children; and

(4) facilitate an integrated approach to providing services for

children and youth.

(b) The council shall:

(1) promote a common vision of desired outcomes for children and

youth and of family and community supports;

(2) promote shared accountability for outcomes for children and

youth; and

(3) align allocations of resources with policies for children

and youth.

(c) Subject to Subsection (d), the council is composed of the

following:

(1) the executive commissioner;

(2) the commissioner of state health services;

(3) the commissioner of the Department of Family and Protective

Services;

(4) the commissioner of aging and disability services;

(5) the commissioner of assistive and rehabilitative services;

(6) the commissioner of education;

(7) the executive director of the Texas Juvenile Probation

Commission;

(8) the executive commissioner of the Texas Youth Commission;

(9) the executive director of the Texas Workforce Commission;

(10) the director of the Texas Correctional Office on Offenders

with Medical or Mental Impairments;

(11) two public representatives who are parents of children who

have received services from an agency represented on the council,

appointed by the executive commissioner; and

(12) two representatives who are young adults or adolescents who

have received services from an agency represented on the council,

appointed by the executive commissioner.

(d) An individual listed in Subsections (c)(1)-(10) may

designate another individual as having authority to act on behalf

of the individual at council meetings and with respect to council

functions.

(e) The members of the council annually shall elect one member

to serve as the presiding officer.

(f) Council meetings are held at the call of the presiding

officer.

(g) The council is administratively attached to the commission

but is independent of direction by the commission or the

executive commissioner. The commission, through the commission's

Office of Program Coordination for Children and Youth, shall

provide administrative support and resources to the council as

necessary to enable the council to perform its duties.

(h) The agencies represented on the council shall provide

periodic staff support of specialists as needed to the council.

(i) The council is not subject to Chapter 2110.

Added by Acts 2009, 81st Leg., R.S., Ch.

819, Sec. 1, eff. June 19, 2009.

Sec. 531.803. DUTIES. (a) The council shall:

(1) analyze the biennial legislative appropriations requests of

members of the council for services provided to children and

their families and identify appropriations that, through the

coordination of members of the council, could be modified in the

next legislative appropriation request to eliminate waste or

increase available services and, not later than May 1 of each

even-numbered year, prepare a report recommending those

modifications for consideration during the development of the

next biennial legislative appropriations request;

(2) investigate opportunities to increase flexible funding for

health, education, and human services provided to children and

their families;

(3) identify methods to remove barriers to local coordination of

health, education, and human services provided to children and

their families;

(4) identify methods to ensure that children and youth receive

appropriate assessment, diagnoses, and intervention services;

(5) develop methods to prevent unnecessary parental

relinquishment of custody of children;

(6) prioritize assisting children in family settings rather than

institutional settings; and

(7) make recommendations about family involvement in the

provision and planning of health, education, and human services

for a child, including family partner and liaison models.

(b) The state agency members of the council may, as appropriate,

enter into memoranda of understanding with other agencies to

implement any method, process, policy, or recommendation

identified or developed under Subsection (a). Before a method,

process, policy, or recommendation is implemented, the council

shall:

(1) identify:

(A) the timeline and proposed outcome of implementing the

method, process, policy, or recommendation; and

(B) benchmarks that may be used to measure the success of the

implementation of the method, process, policy, or recommendation;

and

(2) assign to the appropriate members of the council

responsibility for implementing the method, process, policy, or

recommendation.

(c) The council may collect data necessary to conduct the

council's duties or implement the council's recommendations and

shall use any reports or information produced by other entities

related to children, youth, and families to inform the council.

Added by Acts 2009, 81st Leg., R.S., Ch.

819, Sec. 1, eff. June 19, 2009.

Sec. 531.804. REPORT BY COUNCIL REGARDING CHILD WELFARE. Not

later than December 1 of each even-numbered year, the council

shall submit a report to the governor, lieutenant governor,

speaker of the house of representatives, and members of the

legislature that contains:

(1) the requests, plans, and recommendations of the council,

including recommendations of any legislation that is needed to

further develop and maintain a statewide system of quality

health, education, and human services for children and families;

and

(2) information regarding the implementation by the members of

the council of any method, process, policy, or recommendation,

including information regarding whether the implementation has

proceeded in accordance with the timeline, outcome, and

benchmarks identified by the council.

Added by Acts 2009, 81st Leg., R.S., Ch.

819, Sec. 1, eff. June 19, 2009.

Sec. 531.805. SUNSET PROVISION. The Council on Children and

Families is subject to Chapter 325 (Texas Sunset Act). Unless

continued in existence as provided by that chapter, the council

is abolished and this subchapter expires September 1, 2019.

Added by Acts 2009, 81st Leg., R.S., Ch.

819, Sec. 1, eff. June 19, 2009.

SUBCHAPTER U. MORTALITY REVIEW FOR CERTAIN INDIVIDUALS WITH

DEVELOPMENTAL DISABILITIES

Sec. 531.851. MORTALITY REVIEW. (a) The executive commissioner

shall establish an independent mortality review system to review

the death of a person with a developmental disability who, at the

time of the person's death:

(1) resided in or received services from:

(A) an intermediate care facility for persons with mental

retardation (ICF-MR) operated or licensed by the Department of

Aging and Disability Services or a community center; or

(B) the ICF-MR component of the Rio Grande State Center; or

(2) received residential assistance through a Section 1915(c)

waiver program serving individuals who are eligible for ICF-MR

services in a residence in which residential assistance is

provided to three or more persons and in which the waiver program

provider has a property interest.

(b) A review under this subchapter must be conducted in addition

to any review conducted by the facility in which the person

resided or the facility, agency, or provider from which the

person received services. A review under this subchapter must be

conducted after any investigation of alleged or suspected abuse,

neglect, or exploitation is completed.

(c) The executive commissioner shall contract with a patient

safety organization certified in accordance with 42 C.F.R. Part

3, as effective on January 19, 2009, to conduct independent

mortality reviews required by this subchapter. The contract must

require the patient safety organization to conduct an independent

mortality review using a team consisting of:

(1) a physician with expertise regarding the medical treatment

of individuals with mental retardation;

(2) a registered nurse with expertise regarding the medical

treatment of individuals with mental retardation;

(3) a clinician or other professional with expertise in the

delivery of services and supports for individuals with mental

retardation; and

(4) any other appropriate person as provided by the executive

commissioner.

(d) The executive commissioner shall adopt rules regarding the

manner in which the death of a person described by Subsection (a)

must be reported to the patient safety organization by a facility

or waiver program provider described by that subsection.

(e) To ensure consistency across mortality review systems, a

review under this section must collect information consistent

with the information required to be collected by any other

independent mortality review process established specifically for

persons with mental retardation.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 9, eff. June 11, 2009.

Sec. 531.852. ACCESS TO INFORMATION. (a) A patient safety

organization may request information and records regarding a

deceased person as necessary to carry out the patient safety

organization's duties. Records and information that may be

requested under this section include:

(1) medical, dental, and mental health care information; and

(2) information and records maintained by any state or local

government agency, including:

(A) a birth certificate;

(B) law enforcement investigative data;

(C) medical examiner investigative data;

(D) juvenile court records;

(E) parole and probation information and records; and

(F) adult or child protective services information and records.

(b) On request of the patient safety organization, the custodian

of the relevant information and records relating to a deceased

person shall provide those records to the patient safety

organization at no charge.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 9, eff. June 11, 2009.

Sec. 531.853. MORTALITY REVIEW REPORT. The patient safety

organization shall, to the extent allowed by federal law, submit:

(1) to the Department of Aging and Disability Services, the

Department of Family and Protective Services, the office of

independent ombudsman for state supported living centers, and the

commission's office of inspector general a report of the findings

of the mortality review; and

(2) semiannually to the governor, the lieutenant governor, the

speaker of the house of representatives, and the standing

committees of the senate and house of representatives with

primary jurisdiction over the Department of Aging and Disability

Services a report that contains:

(A) aggregate information regarding the deaths for which the

patient safety organization performed an independent mortality

review;

(B) trends in the causes of death identified by the patient

safety organization; and

(C) any suggestions for system-wide improvements to address

conditions that contributed to deaths reviewed by the patient

safety organization.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 9, eff. June 11, 2009.

Sec. 531.854. USE AND PUBLICATION RESTRICTIONS; CONFIDENTIALITY.

(a) The commission may use or publish information under this

subchapter only to advance statewide practices regarding the

treatment and care of individuals with developmental

disabilities. A summary of the data in the patient safety

organization's reports or a statistical compilation of data

reports may be released by the commission for general publication

if the summary or statistical compilation does not contain any

information that would permit the identification of an individual

or that is patient safety work product.

(b) Information and records acquired by the patient safety

organization in the exercise of its duties under this subchapter

are confidential and exempt from disclosure under the open

records law, Chapter 552, and may be disclosed only as necessary

to carry out the patient safety organization's duties.

(c) The identity of a person whose death was reviewed in

accordance with this subchapter is confidential and may not be

revealed.

(d) The identity of a health care provider or the name of a

facility or agency that provided services to or was the residence

of a person whose death was reviewed in accordance with this

subchapter is confidential and may not be revealed.

(e) Reports, information, statements, memoranda, and other

information furnished under this subchapter and any findings or

conclusions resulting from a review by the patient safety

organization are privileged.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 9, eff. June 11, 2009.

Sec. 531.855. LIMITATION ON LIABILITY. A health care provider

or other person is not civilly or criminally liable for

furnishing information to the patient safety organization or to

the commission for use by the patient safety organization in

accordance with this subchapter unless the person acted in bad

faith or knowingly provided false information to the patient

safety organization or the commission.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 9, eff. June 11, 2009.

SUBCHAPTER V. HEALTH INFORMATION EXCHANGE SYSTEMS

Sec. 531.901. DEFINITIONS. In this subchapter:

(1) "Electronic health record" means an electronic record of

aggregated health-related information concerning a person that

conforms to nationally recognized interoperability standards and

that can be created, managed, and consulted by authorized health

care providers across two or more health care organizations.

(2) "Electronic medical record" means an electronic record of

health-related information concerning a person that can be

created, gathered, managed, and consulted by authorized

clinicians and staff within a single health care organization.

(3) "Health information exchange system" means a health

information exchange system created under this subchapter that

moves health-related information among entities according to

nationally recognized standards.

(4) "Local or regional health information exchange" means a

health information exchange operating in this state that securely

exchanges electronic health information, including information

for patients receiving services under the child health plan or

Medicaid program, among hospitals, clinics, physicians' offices,

and other health care providers that are not owned by a single

entity or included in a single operational unit or network.

Added by Acts 2009, 81st Leg., R.S., Ch.

1120, Sec. 1, eff. September 1, 2009.

Sec. 531.902. ELECTRONIC HEALTH INFORMATION EXCHANGE PILOT

PROJECT. (a) The commission shall establish a pilot project in

at least one urban area of this state to determine the

feasibility, costs, and benefits of exchanging secure electronic

health information between the commission and local or regional

health information exchanges. The pilot project must include the

participation of at least two local or regional health

information exchanges.

(b) A local or regional health information exchange selected for

the pilot project under this section must possess a functioning

health information exchange database that exchanges secure

electronic health information among hospitals, clinics,

physicians' offices, and other health care providers that are not

each owned by a single entity or included in a single operational

unit or network. The information exchanged by the local or

regional health information exchange must include health

information for patients receiving services from state and

federal health and human services programs administered by the

commission.

(c) In developing the pilot project under this section, the

commission shall:

(1) establish specific written guidelines, in conjunction with

the health information exchanges participating in the pilot

project, to:

(A) ensure that information exchanged through the pilot project

is used only for the patient's benefit; and

(B) specify which health care providers will use which data

elements obtained from the commission and for what purposes,

including purposes related to reducing costs, improving access,

and improving quality of care for patients; and

(2) ensure compliance with all state and federal laws and rules

related to the transmission of health information, including

state privacy laws and the Health Insurance Portability and

Accountability Act of 1996 (42 U.S.C. Section 1320d et seq.) and

rules adopted under that Act.

(d) The commission and the health information exchanges

participating in the pilot project shall at a minimum exchange a

patient's medication history under the pilot project. If the

executive commissioner determines that there will be no

significant cost to the state, the commission shall apply for and

actively pursue any waiver from the federal Centers for Medicare

and Medicaid Services that may be necessary for the pilot project

and shall actively pursue a waiver to use an electronic

alternative to the requirement for handwritten certification of

certain drugs under 42 C.F.R. Section 447.152. The pilot project

may include additional health care information, either at the

inception of the project or as part of a subsequent expansion of

the scope of the project.

(e) The pilot project shall initially use the method of secure

transmission that is available at the time implementation of the

pilot project begins, and subsequently move toward full

interoperability in conjunction with the health information

exchange system under Section 531.903.

(f) The commission may accept gifts, grants, and donations from

any public or private source for the operation of the pilot

project.

Added by Acts 2009, 81st Leg., R.S., Ch.

1120, Sec. 1, eff. September 1, 2009.

Sec. 531.903. ELECTRONIC HEALTH INFORMATION EXCHANGE SYSTEM.

(a) The commission shall develop an electronic health

information exchange system to improve the quality, safety, and

efficiency of health care services provided under the child

health plan and Medicaid programs. In developing the system, the

commission shall ensure that:

(1) the confidentiality of patients' health information is

protected and the privacy of those patients is maintained in

accordance with applicable federal and state law, including:

(A) Section 1902(a)(7), Social Security Act (42 U.S.C. Section

1396a(a)(7));

(B) the Health Insurance Portability and Accountability Act of

1996 (Pub. L. No. 104-191);

(C) Chapter 552, Government Code;

(D) Subchapter G, Chapter 241, Health and Safety Code;

(E) Section 12.003, Human Resources Code; and

(F) federal and state rules and regulations, including:

(i) 42 C.F.R. Part 431, Subpart F; and

(ii) 45 C.F.R. Part 164;

(2) appropriate information technology systems used by the

commission and health and human services agencies are

interoperable;

(3) the system and external information technology systems are

interoperable in receiving and exchanging appropriate electronic

health information as necessary to enhance:

(A) the comprehensive nature of the information contained in

electronic health records; and

(B) health care provider efficiency by supporting integration of

the information into the electronic health record used by health

care providers;

(4) the system and other health information systems not

described by Subdivision (3) and data warehousing initiatives are

interoperable; and

(5) the system has the elements described by Subsection (b).

(b) The health information exchange system must include the

following elements:

(1) an authentication process that uses multiple forms of

identity verification before allowing access to information

systems and data;

(2) a formal process for establishing data-sharing agreements

within the community of participating providers in accordance

with the Health Insurance Portability and Accountability Act of

1996 (Pub. L. No. 104-191) and the American Recovery and

Reinvestment Act of 2009 (Pub. L. No. 111-5);

(3) a method by which the commission may open or restrict access

to the system during a declared state emergency;

(4) the capability of appropriately and securely sharing health

information with state and federal emergency responders;

(5) compatibility with the Nationwide Health Information Network

(NHIN) and other national health information technology

initiatives coordinated by the Office of the National Coordinator

for Health Information Technology;

(6) technology that allows for patient identification across

multiple systems; and

(7) the capability of allowing a health care provider to access

the system if the provider has technology that meets current

national standards.

(c) The commission shall implement the health information

exchange system in stages as described by Sections 531.905

through 531.908, except that the commission may deviate from

those stages if technological advances make a deviation advisable

or more efficient.

(d) The health information exchange system must be developed in

accordance with the Medicaid Information Technology Architecture

(MITA) initiative of the Center for Medicaid and State Operations

and conform to other standards required under federal law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1120, Sec. 1, eff. September 1, 2009.

Sec. 531.904. ELECTRONIC HEALTH INFORMATION EXCHANGE SYSTEM

ADVISORY COMMITTEE. (a) The commission shall establish the

Electronic Health Information Exchange System Advisory Committee

to assist the commission in the performance of the commission's

duties under this subchapter.

(b) The executive commissioner shall appoint to the advisory

committee at least 12 and not more than 16 members who have an

interest in health information technology and who have experience

in serving persons receiving health care through the child health

plan and Medicaid programs.

(c) The advisory committee must include the following members:

(1) Medicaid providers;

(2) child health plan program providers;

(3) fee-for-service providers;

(4) at least one representative of the Texas Health Services

Authority established under Chapter 182, Health and Safety Code;

(5) at least one representative of each health and human

services agency;

(6) at least one representative of a major provider association;

(7) at least one representative of a health care facility;

(8) at least one representative of a managed care organization;

(9) at least one representative of the pharmaceutical industry;

(10) at least one representative of Medicaid recipients and

child health plan enrollees;

(11) at least one representative of a local or regional health

information exchange; and

(12) at least one representative who is skilled in pediatric

medical informatics.

(d) The members of the advisory committee must represent the

geographic and cultural diversity of the state.

(e) The executive commissioner shall appoint the presiding

officer of the advisory committee.

(f) The advisory committee shall advise the commission on issues

regarding the development and implementation of the electronic

health information exchange system, including any issue specified

by the commission and the following specific issues:

(1) data to be included in an electronic health record;

(2) presentation of data;

(3) useful measures for quality of service and patient health

outcomes;

(4) federal and state laws regarding privacy and management of

private patient information;

(5) incentives for increasing health care provider adoption and

usage of an electronic health record and the health information

exchange system; and

(6) data exchange with local or regional health information

exchanges to enhance:

(A) the comprehensive nature of the information contained in

electronic health records; and

(B) health care provider efficiency by supporting integration of

the information into the electronic health record used by health

care providers.

(g) The advisory committee shall collaborate with the Texas

Health Services Authority to ensure that the health information

exchange system is interoperable with, and not an impediment to,

the electronic health information infrastructure that the

authority assists in developing.

Added by Acts 2009, 81st Leg., R.S., Ch.

1120, Sec. 1, eff. September 1, 2009.

Sec. 531.905. ELECTRONIC HEALTH INFORMATION EXCHANGE SYSTEM

STAGE ONE: ELECTRONIC HEALTH RECORD. (a) In stage one of

implementing the health information exchange system, the

commission shall develop and establish an electronic health

record for each person who receives medical assistance under the

Medicaid program. The electronic health record must be available

through a browser-based format.

(b) The commission shall consult and collaborate with, and

accept recommendations from, physicians and other stakeholders to

ensure that electronic health records established under this

section support health information exchange with electronic

medical records systems in use by physicians in the public and

private sectors.

(c) The executive commissioner shall adopt rules specifying the

information required to be included in the electronic health

record. The required information may include, as appropriate:

(1) the name and address of each of the person's health care

providers;

(2) a record of each visit to a health care provider, including

diagnoses, procedures performed, and laboratory test results;

(3) an immunization record;

(4) a prescription history;

(5) a list of due and overdue Texas Health Steps medical and

dental checkup appointments; and

(6) any other available health history that health care

providers who provide care for the person determine is important.

(d) Information under Subsection (c) may be added to any

existing electronic health record or health information

technology and may be exchanged with local and regional health

information exchanges.

(e) The commission shall make an electronic health record for a

patient available to the patient through the Internet.

Added by Acts 2009, 81st Leg., R.S., Ch.

1120, Sec. 1, eff. September 1, 2009.

Sec. 531.9051. ELECTRONIC HEALTH INFORMATION EXCHANGE SYSTEM

STAGE ONE: ENCOUNTER DATA. In stage one of implementing the

health information exchange system, the commission shall require

for purposes of the implementation each managed care organization

with which the commission contracts under Chapter 533 for the

provision of Medicaid managed care services or Chapter 62, Health

and Safety Code, for the provision of child health plan program

services to submit to the commission complete and accurate

encounter data not later than the 30th day after the last day of

the month in which the managed care organization adjudicated the

claim.

Added by Acts 2009, 81st Leg., R.S., Ch.

1120, Sec. 1, eff. September 1, 2009.

Sec. 531.906. ELECTRONIC HEALTH INFORMATION EXCHANGE SYSTEM

STAGE ONE: ELECTRONIC PRESCRIBING. (a) In stage one of

implementing the health information exchange system, the

commission shall support and coordinate electronic prescribing

tools used by health care providers and health care facilities

under the child health plan and Medicaid programs.

(b) The commission shall consult and collaborate with, and

accept recommendations from, physicians and other stakeholders to

ensure that the electronic prescribing tools described by

Subsection (a):

(1) are integrated with existing electronic prescribing systems

otherwise in use in the public and private sectors; and

(2) to the extent feasible:

(A) provide current payer formulary information at the time a

health care provider writes a prescription; and

(B) support the electronic transmission of a prescription.

(c) The commission may take any reasonable action to comply with

this section, including establishing information exchanges with

national electronic prescribing networks or providing health care

providers with access to an Internet-based prescribing tool

developed by the commission.

(d) The commission shall apply for and actively pursue any

waiver to the child health plan program or the state Medicaid

plan from the federal Centers for Medicare and Medicaid Services

or any other federal agency as necessary to remove an identified

impediment to supporting and implementing electronic prescribing

tools under this section, including the requirement for

handwritten certification of certain drugs under 42 C.F.R.

Section 447.512. If the commission, with assistance from the

Legislative Budget Board, determines that the implementation of

operational modifications in accordance with a waiver obtained as

required by this subsection has resulted in cost increases in the

child health plan or Medicaid program, the commission shall take

the necessary actions to reverse the operational modifications.

Added by Acts 2009, 81st Leg., R.S., Ch.

1120, Sec. 1, eff. September 1, 2009.

Sec. 531.907. ELECTRONIC HEALTH INFORMATION EXCHANGE SYSTEM

STAGE TWO: EXPANSION. (a) Based on the recommendations of the

advisory committee established under Section 531.904 and feedback

provided by interested parties, the commission in stage two of

implementing the health information exchange system may expand

the system by:

(1) providing an electronic health record for each child

enrolled in the child health plan program;

(2) including state laboratory results information in an

electronic health record, including the results of newborn

screenings and tests conducted under the Texas Health Steps

program, based on the system developed for the health passport

under Section 266.006, Family Code;

(3) improving data-gathering capabilities for an electronic

health record so that the record may include basic health and

clinical information in addition to available claims information,

as determined by the executive commissioner;

(4) using evidence-based technology tools to create a unique

health profile to alert health care providers regarding the need

for additional care, education, counseling, or health management

activities for specific patients; and

(5) continuing to enhance the electronic health record created

under Section 531.905 as technology becomes available and

interoperability capabilities improve.

(b) In expanding the system, the commission shall consult and

collaborate with, and accept recommendations from, physicians and

other stakeholders to ensure that electronic health records

provided under this section support health information exchange

with electronic medical records systems in use by physicians in

the public and private sectors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1120, Sec. 1, eff. September 1, 2009.

Sec. 531.908. ELECTRONIC HEALTH INFORMATION EXCHANGE SYSTEM

STAGE THREE: EXPANSION. In stage three of implementing the

health information exchange system, the commission may expand the

system by:

(1) developing evidence-based benchmarking tools that can be

used by health care providers to evaluate their own performances

on health care outcomes and overall quality of care as compared

to aggregated performance data regarding peers; and

(2) expanding the system to include state agencies, additional

health care providers, laboratories, diagnostic facilities,

hospitals, and medical offices.

Added by Acts 2009, 81st Leg., R.S., Ch.

1120, Sec. 1, eff. September 1, 2009.

Sec. 531.909. INCENTIVES. The commission and the advisory

committee established under Section 531.904 shall develop

strategies to encourage health care providers to use the health

information exchange system, including incentives, education, and

outreach tools to increase usage.

Added by Acts 2009, 81st Leg., R.S., Ch.

1120, Sec. 1, eff. September 1, 2009.

For expiration of this section, see Subsection (b).

Sec. 531.910. REPORTS. (a) The commission shall provide an

initial report to the Senate Committee on Health and Human

Services or its successor, the House Committee on Human Services

or its successor, and the House Committee on Public Health or its

successor regarding the health information exchange system not

later than January 1, 2011, and shall provide a subsequent report

to those committees not later than January 1, 2013. Each report

must:

(1) describe the status of the implementation of the system;

(2) specify utilization rates for each health information

technology implemented as a component of the system; and

(3) identify goals for utilization rates described by

Subdivision (2) and actions the commission intends to take to

increase utilization rates.

(b) This section expires September 2, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

1120, Sec. 1, eff. September 1, 2009.

Sec. 531.911. RULES. The executive commissioner may adopt rules

to implement Sections 531.903 through 531.910.

Added by Acts 2009, 81st Leg., R.S., Ch.

1120, Sec. 1, eff. September 1, 2009.

Sec. 531.912. QUALITY OF CARE HEALTH INFORMATION EXCHANGE WITH

CERTAIN NURSING FACILITIES. (a) In this section, "nursing

facility" means a convalescent or nursing home or related

institution licensed under Chapter 242, Health and Safety Code,

that provides long-term care services, as defined by Section

22.0011, Human Resources Code, to medical assistance recipients.

(b) If feasible, the executive commissioner by rule shall

establish a quality of care health information exchange with

nursing facilities that choose to participate in a program

designed to improve the quality of care and services provided to

medical assistance recipients. Subject to Subsection (f), the

program may provide incentive payments in accordance with this

section to encourage facilities to participate in the program.

(c) In establishing a quality of care health information

exchange program under this section, the executive commissioner

shall, subject to Subsection (d), exchange information with

participating nursing facilities regarding performance measures.

The performance measures:

(1) must be:

(A) recognized by the executive commissioner as valid indicators

of the overall quality of care received by medical assistance

recipients; and

(B) designed to encourage and reward evidence-based practices

among nursing facilities; and

(2) may include measures of:

(A) quality of life;

(B) direct-care staff retention and turnover;

(C) recipient satisfaction;

(D) employee satisfaction and engagement;

(E) the incidence of preventable acute care emergency room

services use;

(F) regulatory compliance;

(G) level of person-centered care; and

(H) level of occupancy or of facility utilization.

(d) The executive commissioner shall maximize the use of

available information technology and limit the number of

performance measures adopted under Subsection (c) to achieve

administrative cost efficiency and avoid an unreasonable

administrative burden on participating nursing facilities.

(e) The executive commissioner may:

(1) determine the amount of any incentive payment under the

program; and

(2) enter into a contract with a qualified person, as determined

by the executive commissioner, for the following services related

to the program:

(A) data collection;

(B) data analysis; and

(C) technical support.

(f) The commission may make incentive payments under the program

only if money is specifically appropriated for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1120, Sec. 1, eff. September 1, 2009.

Sec. 531.913. HOSPITAL HEALTH INFORMATION EXCHANGE. (a) In

this section, "potentially preventable readmission" means a

return hospitalization of a person within a period specified by

the commission that results from deficiencies in the care or

treatment provided to the person during a previous hospital stay

or from deficiencies in post-hospital discharge follow-up. The

term does not include a hospital readmission necessitated by the

occurrence of unrelated events after the discharge. The term

includes the readmission of a person to a hospital for:

(1) the same condition or procedure for which the person was

previously admitted;

(2) an infection or other complication resulting from care

previously provided;

(3) a condition or procedure that indicates that a surgical

intervention performed during a previous admission was

unsuccessful in achieving the anticipated outcome; or

(4) another condition or procedure of a similar nature, as

determined by the executive commissioner.

(b) The executive commissioner shall adopt rules for identifying

potentially preventable readmissions of Medicaid recipients and

the commission shall exchange data with hospitals on

present-on-admission indicators for purposes of this section.

(c) The commission shall establish a health information exchange

program to exchange confidential information with each hospital

in this state regarding the hospital's performance with respect

to potentially preventable readmissions. A hospital shall

distribute the information received from the commission to health

care providers providing services at the hospital.

Added by Acts 2009, 81st Leg., R.S., Ch.

1120, Sec. 1, eff. September 1, 2009.



CHAPTER 533. IMPLEMENTATION OF MEDICAID MANAGED CARE PROGRAM

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE I. HEALTH AND HUMAN SERVICES

CHAPTER 533. IMPLEMENTATION OF MEDICAID MANAGED CARE PROGRAM

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 533.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Health and Human Services Commission

or an agency operating part of the state Medicaid managed care

program, as appropriate.

(2) "Commissioner" means the commissioner of health and human

services.

(3) "Health and human services agencies" has the meaning

assigned by Section 531.001.

(4) "Managed care organization" means a person who is authorized

or otherwise permitted by law to arrange for or provide a managed

care plan.

(5) "Managed care plan" means a plan under which a person

undertakes to provide, arrange for, pay for, or reimburse any

part of the cost of any health care services. A part of the plan

must consist of arranging for or providing health care services

as distinguished from indemnification against the cost of those

services on a prepaid basis through insurance or otherwise. The

term includes a primary care case management provider network.

The term does not include a plan that indemnifies a person for

the cost of health care services through insurance.

(6) "Recipient" means a recipient of medical assistance under

Chapter 32, Human Resources Code.

(7) "Health care service region" or "region" means a Medicaid

managed care service area as delineated by the commission.

Added by Acts 1997, 75th Leg., ch. 1262, Sec. 2, eff. June 20,

1997.

Sec. 533.002. PURPOSE. The commission shall implement the

Medicaid managed care program as part of the health care delivery

system developed under Chapter 532 by contracting with managed

care organizations in a manner that, to the extent possible:

(1) improves the health of Texans by:

(A) emphasizing prevention;

(B) promoting continuity of care; and

(C) providing a medical home for recipients;

(2) ensures that each recipient receives high quality,

comprehensive health care services in the recipient's local

community;

(3) encourages the training of and access to primary care

physicians and providers;

(4) maximizes cooperation with existing public health entities,

including local departments of health;

(5) provides incentives to managed care organizations to improve

the quality of health care services for recipients by providing

value-added services; and

(6) reduces administrative and other nonfinancial barriers for

recipients in obtaining health care services.

Added by Acts 1997, 75th Leg., ch. 1262, Sec. 2, eff. June 20,

1997.

Sec. 533.0025. DELIVERY OF SERVICES. (a) In this section,

"medical assistance" has the meaning assigned by Section 32.003,

Human Resources Code.

(b) Except as otherwise provided by this section and

notwithstanding any other law, the commission shall provide

medical assistance for acute care through the most cost-effective

model of Medicaid managed care as determined by the commission.

If the commission determines that it is more cost-effective, the

commission may provide medical assistance for acute care in a

certain part of this state or to a certain population of

recipients using:

(1) a health maintenance organization model, including the acute

care portion of Medicaid Star + Plus pilot programs;

(2) a primary care case management model;

(3) a prepaid health plan model;

(4) an exclusive provider organization model; or

(5) another Medicaid managed care model or arrangement.

(c) In determining whether a model or arrangement described by

Subsection (b) is more cost-effective, the commissioner must

consider:

(1) the scope, duration, and types of health benefits or

services to be provided in a certain part of this state or to a

certain population of recipients;

(2) administrative costs necessary to meet federal and state

statutory and regulatory requirements;

(3) the anticipated effect of market competition associated with

the configuration of Medicaid service delivery models determined

by the commission; and

(4) the gain or loss to this state of a tax collected under

Chapter 222, Insurance Code.

(d) If the commission determines that it is not more

cost-effective to use a Medicaid managed care model to provide

certain types of medical assistance for acute care in a certain

area or to certain medical assistance recipients as prescribed by

this section, the commission shall provide medical assistance for

acute care through a traditional fee-for-service arrangement.

(e) Notwithstanding Subsection (b)(1), the commission may not

provide medical assistance using a health maintenance

organization in Cameron County, Hidalgo County, or Maverick

County.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.29, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.119, eff. September 1, 2005.

Sec. 533.0026. DIRECT ACCESS TO EYE HEALTH CARE SERVICES UNDER

MEDICAID MANAGED CARE MODEL OR ARRANGEMENT. (a) Notwithstanding

any other law, the commission shall ensure that a managed care

plan offered by a managed care organization that contracts with

the commission under this chapter and any other Medicaid managed

care model or arrangement implemented under this chapter allow a

Medicaid recipient who receives services through the plan or

other model or arrangement to, in the manner and to the extent

required by Section 32.072, Human Resources Code:

(1) select an in-network ophthalmologist or therapeutic

optometrist in the managed care network to provide eye health

care services, other than surgery; and

(2) have direct access to the selected in-network

ophthalmologist or therapeutic optometrist for the provision of

the nonsurgical services.

(b) This section does not affect the obligation of an

ophthalmologist or therapeutic optometrist in a managed care

network to comply with the terms and conditions of the managed

care plan.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 21(b), eff. September 1, 2007.

Sec. 533.003. CONSIDERATIONS IN AWARDING CONTRACTS. In awarding

contracts to managed care organizations, the commission shall:

(1) give preference to organizations that have significant

participation in the organization's provider network from each

health care provider in the region who has traditionally provided

care to Medicaid and charity care patients;

(2) give extra consideration to organizations that agree to

assure continuity of care for at least three months beyond the

period of Medicaid eligibility for recipients;

(3) consider the need to use different managed care plans to

meet the needs of different populations; and

(4) consider the ability of organizations to process Medicaid

claims electronically.

Added by Acts 1997, 75th Leg., ch. 1262, Sec. 2, eff. June 20,

1997. Amended by Acts 1999, 76th Leg., ch. 1447, Sec. 2, eff.

June 19, 1999; Acts 1999, 76th Leg., ch. 1460, Sec. 9.02, eff.

Sept. 1, 1999.

Sec. 533.004. MANDATORY CONTRACTS. (a) In providing health

care services through Medicaid managed care to recipients in a

health care service region, the commission shall contract with a

managed care organization in that region that is licensed under

Chapter 843, Insurance Code, to provide health care in that

region and that is:

(1) wholly owned and operated by a hospital district in that

region;

(2) created by a nonprofit corporation that:

(A) has a contract, agreement, or other arrangement with a

hospital district in that region or with a municipality in that

region that owns a hospital licensed under Chapter 241, Health

and Safety Code, and has an obligation to provide health care to

indigent patients; and

(B) under the contract, agreement, or other arrangement, assumes

the obligation to provide health care to indigent patients and

leases, manages, or operates a hospital facility owned by the

hospital district or municipality; or

(3) created by a nonprofit corporation that has a contract,

agreement, or other arrangement with a hospital district in that

region under which the nonprofit corporation acts as an agent of

the district and assumes the district's obligation to arrange for

services under the Medicaid expansion for children as authorized

by Chapter 444, Acts of the 74th Legislature, Regular Session,

1995.

(b) A managed care organization described by Subsection (a) is

subject to all terms and conditions to which other managed care

organizations are subject, including all contractual, regulatory,

and statutory provisions relating to participation in the

Medicaid managed care program.

(c) The commission shall make the awarding and renewal of a

mandatory contract under this section to a managed care

organization affiliated with a hospital district or municipality

contingent on the district or municipality entering into a

matching funds agreement to expand Medicaid for children as

authorized by Chapter 444, Acts of the 74th Legislature, Regular

Session, 1995. The commission shall make compliance with the

matching funds agreement a condition of the continuation of the

contract with the managed care organization to provide health

care services to recipients.

(d) Subsection (c) does not apply if:

(1) the commission does not expand Medicaid for children as

authorized by Chapter 444, Acts of the 74th Legislature, Regular

Session, 1995; or

(2) a waiver from a federal agency necessary for the expansion

is not granted.

(e) In providing health care services through Medicaid managed

care to recipients in a health care service region, with the

exception of the Harris service area for the STAR Medicaid

managed care program, as defined by the commission as of

September 1, 1999, the commission shall also contract with a

managed care organization in that region that holds a certificate

of authority as a health maintenance organization under Chapter

843, Insurance Code, and that:

(1) is certified under Section 162.001, Occupations Code;

(2) is created by The University of Texas Medical Branch at

Galveston; and

(3) has obtained a certificate of authority as a health

maintenance organization to serve one or more counties in that

region from the Texas Department of Insurance before September 2,

1999.

Added by Acts 1997, 75th Leg., ch. 1262, Sec. 2, eff. June 20,

1997. Amended by Acts 1999, 76th Leg., ch. 1447, Sec. 3, eff.

June 19, 1999; Acts 1999, 76th Leg., ch. 1460, Sec. 9.03, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 14.766, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.515, eff.

Sept. 1, 2003.

Sec. 533.005. REQUIRED CONTRACT PROVISIONS. (a) A contract

between a managed care organization and the commission for the

organization to provide health care services to recipients must

contain:

(1) procedures to ensure accountability to the state for the

provision of health care services, including procedures for

financial reporting, quality assurance, utilization review, and

assurance of contract and subcontract compliance;

(2) capitation rates that ensure the cost-effective provision of

quality health care;

(3) a requirement that the managed care organization provide

ready access to a person who assists recipients in resolving

issues relating to enrollment, plan administration, education and

training, access to services, and grievance procedures;

(4) a requirement that the managed care organization provide

ready access to a person who assists providers in resolving

issues relating to payment, plan administration, education and

training, and grievance procedures;

(5) a requirement that the managed care organization provide

information and referral about the availability of educational,

social, and other community services that could benefit a

recipient;

(6) procedures for recipient outreach and education;

(7) a requirement that the managed care organization make

payment to a physician or provider for health care services

rendered to a recipient under a managed care plan not later than

the 45th day after the date a claim for payment is received with

documentation reasonably necessary for the managed care

organization to process the claim, or within a period, not to

exceed 60 days, specified by a written agreement between the

physician or provider and the managed care organization;

(8) a requirement that the commission, on the date of a

recipient's enrollment in a managed care plan issued by the

managed care organization, inform the organization of the

recipient's Medicaid certification date;

(9) a requirement that the managed care organization comply with

Section 533.006 as a condition of contract retention and renewal;

(10) a requirement that the managed care organization provide

the information required by Section 533.012 and otherwise comply

and cooperate with the commission's office of inspector general;

(11) a requirement that the managed care organization's usages

of out-of-network providers or groups of out-of-network providers

may not exceed limits for those usages relating to total

inpatient admissions, total outpatient services, and emergency

room admissions determined by the commission;

(12) if the commission finds that a managed care organization

has violated Subdivision (11), a requirement that the managed

care organization reimburse an out-of-network provider for health

care services at a rate that is equal to the allowable rate for

those services, as determined under Sections 32.028 and 32.0281,

Human Resources Code;

(13) a requirement that the organization use advanced practice

nurses in addition to physicians as primary care providers to

increase the availability of primary care providers in the

organization's provider network;

(14) a requirement that the managed care organization reimburse

a federally qualified health center or rural health clinic for

health care services provided to a recipient outside of regular

business hours, including on a weekend day or holiday, at a rate

that is equal to the allowable rate for those services as

determined under Section 32.028, Human Resources Code, if the

recipient does not have a referral from the recipient's primary

care physician; and

(15) a requirement that the managed care organization develop,

implement, and maintain a system for tracking and resolving all

provider appeals related to claims payment, including a process

that will require:

(A) a tracking mechanism to document the status and final

disposition of each provider's claims payment appeal;

(B) the contracting with physicians who are not network

providers and who are of the same or related specialty as the

appealing physician to resolve claims disputes related to denial

on the basis of medical necessity that remain unresolved

subsequent to a provider appeal; and

(C) the determination of the physician resolving the dispute to

be binding on the managed care organization and provider.

(b) In accordance with Subsection (a)(12), all

post-stabilization services provided by an out-of-network

provider must be reimbursed by the managed care organization at

the allowable rate for those services until the managed care

organization arranges for the timely transfer of the recipient,

as determined by the recipient's attending physician, to a

provider in the network. A managed care organization may not

refuse to reimburse an out-of-network provider for emergency or

post-stabilization services provided as a result of the managed

care organization's failure to arrange for and authorize a timely

transfer of a recipient.

(c) The executive commissioner shall adopt rules regarding the

days, times of days, and holidays that are considered to be

outside of regular business hours for purposes of Subsection

(a)(14).

Added by Acts 1997, 75th Leg., ch. 1262, Sec. 2, eff. June 20,

1997. Amended by Acts 1999, 76th Leg., ch. 493, Sec. 2, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1447, Sec. 4, eff. June

19, 1999; Acts 1999, 76th Leg., ch. 1460, Sec. 9.04, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 198, Sec. 2.35, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

349, Sec. 6(a), eff. September 1, 2005.

Sec. 533.0051. PERFORMANCE MEASURES AND INCENTIVES FOR

VALUE-BASED CONTRACTS. (a) The commission shall establish

outcome-based performance measures and incentives to include in

each contract between a health maintenance organization and the

commission for the provision of health care services to

recipients that is procured and managed under a value-based

purchasing model. The performance measures and incentives must

be designed to facilitate and increase recipients' access to

appropriate health care services.

(b) Subject to Subsection (c), the commission shall include the

performance measures and incentives established under Subsection

(a) in each contract described by that subsection in addition to

all other contract provisions required by this chapter.

(c) The commission may use a graduated approach to including the

performance measures and incentives established under Subsection

(a) in contracts described by that subsection to ensure

incremental and continued improvements over time.

(d) Subject to Subsection (f), the commission shall assess the

feasibility and cost-effectiveness of including provisions in a

contract described by Subsection (a) that require the health

maintenance organization to provide to the providers in the

organization's provider network pay-for-performance opportunities

that support quality improvements in the care of Medicaid

recipients. Pay-for-performance opportunities may include

incentives for providers to provide care after normal business

hours and to participate in the early and periodic screening,

diagnosis, and treatment program and other activities that

improve Medicaid recipients' access to care. If the commission

determines that the provisions are feasible and may be

cost-effective, the commission shall develop and implement a

pilot program in at least one health care service region under

which the commission will include the provisions in contracts

with health maintenance organizations offering managed care plans

in the region.

(e) The commission shall post the financial statistical report

on the commission's web page in a comprehensive and

understandable format.

(f) The commission shall, to the extent possible, base an

assessment of feasibility and cost-effectiveness under Subsection

(d) on publicly available, scientifically valid, evidence-based

criteria appropriate for assessing the Medicaid population.

(g) In performing the commission's duties under Subsection (d)

with respect to assessing feasibility and cost-effectiveness, the

commission may consult with physicians, including those with

expertise in quality improvement and performance measurement, and

hospitals.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 10, eff. September 1, 2007.

Sec. 533.006. PROVIDER NETWORKS. (a) The commission shall

require that each managed care organization that contracts with

the commission to provide health care services to recipients in a

region:

(1) seek participation in the organization's provider network

from:

(A) each health care provider in the region who has

traditionally provided care to Medicaid recipients;

(B) each hospital in the region that has been designated as a

disproportionate share hospital under the state Medicaid program;

and

(C) each specialized pediatric laboratory in the region,

including those laboratories located in children's hospitals; and

(2) include in its provider network for not less than three

years:

(A) each health care provider in the region who:

(i) previously provided care to Medicaid and charity care

recipients at a significant level as prescribed by the

commission;

(ii) agrees to accept the prevailing provider contract rate of

the managed care organization; and

(iii) has the credentials required by the managed care

organization, provided that lack of board certification or

accreditation by the Joint Commission on Accreditation of

Healthcare Organizations may not be the sole ground for exclusion

from the provider network;

(B) each accredited primary care residency program in the

region; and

(C) each disproportionate share hospital designated by the

commission as a statewide significant traditional provider.

(b) A contract between a managed care organization and the

commission for the organization to provide health care services

to recipients in a health care service region that includes a

rural area must require that the organization include in its

provider network rural hospitals, physicians, home and community

support services agencies, and other rural health care providers

who:

(1) are sole community providers;

(2) provide care to Medicaid and charity care recipients at a

significant level as prescribed by the commission;

(3) agree to accept the prevailing provider contract rate of the

managed care organization; and

(4) have the credentials required by the managed care

organization, provided that lack of board certification or

accreditation by the Joint Commission on Accreditation of

Healthcare Organizations may not be the sole ground for exclusion

from the provider network.

Added by Acts 1997, 75th Leg., ch. 1262, Sec. 2, eff. June 20,

1997. Amended by Acts 1999, 76th Leg., ch. 1447, Sec. 5, eff.

June 19, 1999; Acts 1999, 76th Leg., ch. 1460, Sec. 9.05, eff.

Sept. 1, 1999.

Sec. 533.007. CONTRACT COMPLIANCE. (a) The commission shall

review each managed care organization that contracts with the

commission to provide health care services to recipients through

a managed care plan issued by the organization to determine

whether the organization is prepared to meet its contractual

obligations.

(b) Each managed care organization that contracts with the

commission to provide health care services to recipients in a

health care service region shall submit an implementation plan

not later than the 90th day before the date on which the

commission plans to begin to provide health care services to

recipients in that region through managed care. The

implementation plan must include:

(1) specific staffing patterns by function for all operations,

including enrollment, information systems, member services,

quality improvement, claims management, case management, and

provider and recipient training; and

(2) specific time frames for demonstrating preparedness for

implementation before the date on which the commission plans to

begin to provide health care services to recipients in that

region through managed care.

(c) The commission shall respond to an implementation plan not

later than the 10th day after the date a managed care

organization submits the plan if the plan does not adequately

meet preparedness guidelines.

(d) Each managed care organization that contracts with the

commission to provide health care services to recipients in a

region shall submit status reports on the implementation plan not

later than the 60th day and the 30th day before the date on which

the commission plans to begin to provide health care services to

recipients in that region through managed care and every 30th day

after that date until the 180th day after that date.

(e) The commission shall conduct a compliance and readiness

review of each managed care organization that contracts with the

commission not later than the 15th day before the date on which

the commission plans to begin the enrollment process in a region

and again not later than the 15th day before the date on which

the commission plans to begin to provide health care services to

recipients in that region through managed care. The review must

include an on-site inspection and tests of service authorization

and claims payment systems, including the ability of the managed

care organization to process claims electronically, complaint

processing systems, and any other process or system required by

the contract.

(f) The commission may delay enrollment of recipients in a

managed care plan issued by a managed care organization if the

review reveals that the managed care organization is not prepared

to meet its contractual obligations. The commission shall notify

a managed care organization of a decision to delay enrollment in

a plan issued by that organization.

(g) To ensure appropriate access to an adequate provider

network, each managed care organization that contracts with the

commission to provide health care services to recipients in a

health care service region shall submit to the commission, in the

format and manner prescribed by the commission, a report

detailing the number, type, and scope of services provided by

out-of-network providers to recipients enrolled in a managed care

plan provided by the managed care organization. If, as determined

by the commission, a managed care organization exceeds maximum

limits established by the commission for out-of-network access to

health care services, or if, based on an investigation by the

commission of a provider complaint regarding reimbursement, the

commission determines that a managed care organization did not

reimburse an out-of-network provider based on a reasonable

reimbursement methodology, the commission shall initiate a

corrective action plan requiring the managed care organization to

maintain an adequate provider network, provide reimbursement to

support that network, and educate recipients enrolled in managed

care plans provided by the managed care organization regarding

the proper use of the provider network under the plan.

(h) The corrective action plan required by Subsection (g) must

include at least one of the following elements:

(1) a requirement that reimbursements paid by the managed care

organization to out-of-network providers for a health care

service provided to a recipient enrolled in a managed care plan

provided by the managed care organization equal the allowable

rate for the service, as determined under Sections 32.028 and

32.0281, Human Resources Code, for all health care services

provided during the period:

(A) the managed care organization is not in compliance with the

utilization benchmarks determined by the commission; or

(B) the managed care organization is not reimbursing

out-of-network providers based on a reasonable methodology, as

determined by the commission;

(2) an immediate freeze on the enrollment of additional

recipients in a managed care plan provided by the managed care

organization, to continue until the commission determines that

the provider network under the managed care plan can adequately

meet the needs of additional recipients; and

(3) other actions the commission determines are necessary to

ensure that recipients enrolled in a managed care plan provided

by the managed care organization have access to appropriate

health care services and that providers are properly reimbursed

for providing medically necessary health care services to those

recipients.

(i) Not later than the 60th day after the date a provider files

a complaint with the commission regarding reimbursement for or

overuse of out-of-network providers by a managed care

organization, the commission shall provide to the provider a

report regarding the conclusions of the commission's

investigation. The report must include:

(1) a description of the corrective action, if any, required of

the managed care organization that was the subject of the

complaint; and

(2) if applicable, a conclusion regarding the amount of

reimbursement owed to an out-of-network provider.

(j) If, after an investigation, the commission determines that

additional reimbursement is owed to a provider, the managed care

organization shall, not later than the 90th day after the date

the provider filed the complaint, pay the additional

reimbursement or provide to the provider a reimbursement payment

plan under which the managed care organization must pay the

entire amount of the additional reimbursement not later than the

120th day after the date the provider filed the complaint. If the

managed care organization does not pay the entire amount of the

additional reimbursement on or before the 90th day after the date

the provider filed the complaint, the commission may require the

managed care organization to pay interest on the unpaid amount.

If required by the commission, interest accrues at a rate of 18

percent simple interest per year on the unpaid amount from the

90th day after the date the provider filed the complaint until

the date the entire amount of the additional reimbursement is

paid.

(k) The commission shall pursue any appropriate remedy

authorized in the contract between the managed care organization

and the commission if the managed care organization fails to

comply with a corrective action plan under Subsection (g).

Added by Acts 1997, 75th Leg., ch. 1262, Sec. 2, eff. June 20,

1997. Amended by Acts 1999, 76th Leg., ch. 1447, Sec. 6, eff.

June 19, 1999; Acts 1999, 76th Leg., ch. 1460, Sec. 9.06, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 198, Sec. 2.203, eff.

Sept. 1, 2003.

Sec. 533.0071. ADMINISTRATION OF CONTRACTS. The commission

shall make every effort to improve the administration of

contracts with managed care organizations. To improve the

administration of these contracts, the commission shall:

(1) ensure that the commission has appropriate expertise and

qualified staff to effectively manage contracts with managed care

organizations under the Medicaid managed care program;

(2) evaluate options for Medicaid payment recovery from managed

care organizations if the enrollee dies or is incarcerated or if

an enrollee is enrolled in more than one state program or is

covered by another liable third party insurer;

(3) maximize Medicaid payment recovery options by contracting

with private vendors to assist in the recovery of capitation

payments, payments from other liable third parties, and other

payments made to managed care organizations with respect to

enrollees who leave the managed care program;

(4) decrease the administrative burdens of managed care for the

state, the managed care organizations, and the providers under

managed care networks to the extent that those changes are

compatible with state law and existing Medicaid managed care

contracts, including decreasing those burdens by:

(A) where possible, decreasing the duplication of administrative

reporting requirements for the managed care organizations, such

as requirements for the submission of encounter data, quality

reports, historically underutilized business reports, and claims

payment summary reports;

(B) allowing managed care organizations to provide updated

address information directly to the commission for correction in

the state system;

(C) promoting consistency and uniformity among managed care

organization policies, including policies relating to the

preauthorization process, lengths of hospital stays, filing

deadlines, levels of care, and case management services; and

(D) reviewing the appropriateness of primary care case

management requirements in the admission and clinical criteria

process, such as requirements relating to including a separate

cover sheet for all communications, submitting handwritten

communications instead of electronic or typed review processes,

and admitting patients listed on separate notifications; and

(5) reserve the right to amend the managed care organization's

process for resolving provider appeals of denials based on

medical necessity to include an independent review process

established by the commission for final determination of these

disputes.

Added by Acts 2005, 79th Leg., Ch.

349, Sec. 6(b), eff. September 1, 2005.

Sec. 533.0072. INTERNET POSTING OF SANCTIONS IMPOSED FOR

CONTRACTUAL VIOLATIONS. (a) The commission shall prepare and

maintain a record of each enforcement action initiated by the

commission that results in a sanction, including a penalty, being

imposed against a managed care organization for failure to comply

with the terms of a contract to provide health care services to

recipients through a managed care plan issued by the

organization.

(b) The record must include:

(1) the name and address of the organization;

(2) a description of the contractual obligation the organization

failed to meet;

(3) the date of determination of noncompliance;

(4) the date the sanction was imposed;

(5) the maximum sanction that may be imposed under the contract

for the violation; and

(6) the actual sanction imposed against the organization.

(c) The commission shall post and maintain the records required

by this section on the commission's Internet website in English

and Spanish. The records must be posted in a format that is

readily accessible to and understandable by a member of the

public. The commission shall update the list of records on the

website at least quarterly.

(d) The commission may not post information under this section

that relates to a sanction while the sanction is the subject of

an administrative appeal or judicial review.

(e) A record prepared under this section may not include

information that is excepted from disclosure under Chapter 552.

(f) The executive commissioner shall adopt rules as necessary to

implement this section.

Added by Acts 2005, 79th Leg., Ch.

349, Sec. 6(b), eff. September 1, 2005.

Sec. 533.0075. RECIPIENT ENROLLMENT. The commission shall:

(1) encourage recipients to choose appropriate managed care

plans and primary health care providers by:

(A) providing initial information to recipients and providers in

a region about the need for recipients to choose plans and

providers not later than the 90th day before the date on which

the commission plans to begin to provide health care services to

recipients in that region through managed care;

(B) providing follow-up information before assignment of plans

and providers and after assignment, if necessary, to recipients

who delay in choosing plans and providers; and

(C) allowing plans and providers to provide information to

recipients or engage in marketing activities under marketing

guidelines established by the commission under Section 533.008

after the commission approves the information or activities;

(2) consider the following factors in assigning managed care

plans and primary health care providers to recipients who fail to

choose plans and providers:

(A) the importance of maintaining existing provider-patient and

physician-patient relationships, including relationships with

specialists, public health clinics, and community health centers;

(B) to the extent possible, the need to assign family members to

the same providers and plans; and

(C) geographic convenience of plans and providers for

recipients;

(3) retain responsibility for enrollment and disenrollment of

recipients in managed care plans, except that the commission may

delegate the responsibility to an independent contractor who

receives no form of payment from, and has no financial ties to,

any managed care organization;

(4) develop and implement an expedited process for determining

eligibility for and enrolling pregnant women and newborn infants

in managed care plans; and

(5) ensure immediate access to prenatal services and newborn

care for pregnant women and newborn infants enrolled in managed

care plans, including ensuring that a pregnant woman may obtain

an appointment with an obstetrical care provider for an initial

maternity evaluation not later than the 30th day after the date

the woman applies for Medicaid.

Added by Acts 1997, 75th Leg., ch. 1262, Sec. 2, eff. June 20,

1997. Amended by Acts 1999, 76th Leg., ch. 1447, Sec. 7, eff.

June 19, 1999; Acts 1999, 76th Leg., ch. 1460, Sec. 9.07, eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

945, Sec. 2, eff. June 19, 2009.

Sec. 533.0076. LIMITATIONS ON RECIPIENT DISENROLLMENT. (a)

Except as provided by Subsections (b) and (c), and to the extent

permitted by federal law, the commission may prohibit a recipient

from disenrolling in a managed care plan under this chapter and

enrolling in another managed care plan during the 12-month period

after the date the recipient initially enrolls in a plan.

(b) At any time before the 91st day after the date of a

recipient's initial enrollment in a managed care plan under this

chapter, the recipient may disenroll in that plan for any reason

and enroll in another managed care plan under this chapter.

(c) The commission shall allow a recipient who is enrolled in a

managed care plan under this chapter to disenroll in that plan at

any time for cause in accordance with federal law.

Added by Acts 2001, 77th Leg., ch. 584, Sec. 6.

Sec. 533.008. MARKETING GUIDELINES. (a) The commission shall

establish marketing guidelines for managed care organizations

that contract with the commission to provide health care services

to recipients, including guidelines that prohibit:

(1) door-to-door marketing to recipients by managed care

organizations or agents of those organizations;

(2) the use of marketing materials with inaccurate or misleading

information;

(3) misrepresentations to recipients or providers;

(4) offering recipients material or financial incentives to

choose a managed care plan other than nominal gifts or free

health screenings approved by the commission that the managed

care organization offers to all recipients regardless of whether

the recipients enroll in the managed care plan;

(5) the use of marketing agents who are paid solely by

commission; and

(6) face-to-face marketing at public assistance offices by

managed care organizations or agents of those organizations.

(b) This section does not prohibit:

(1) the distribution of approved marketing materials at public

assistance offices; or

(2) the provision of information directly to recipients under

marketing guidelines established by the commission.

Added by Acts 1997, 75th Leg., ch. 1262, Sec. 2, eff. June 20,

1997.

Sec. 533.009. SPECIAL DISEASE MANAGEMENT. (a) The commission

shall ensure that managed care organizations under contract with

the commission to provide health care services to recipients

develop and implement special disease management programs to

manage a disease or other chronic health conditions, such as

heart disease, chronic kidney disease and its medical

complications, respiratory illness, including asthma, diabetes,

end-stage renal disease, HIV infection, or AIDS, and with respect

to which the commission identifies populations for which disease

management would be cost-effective.

(b) A managed health care plan provided under this chapter must

provide disease management services in the manner required by the

commission, including:

(1) patient self-management education;

(2) provider education;

(3) evidence-based models and minimum standards of care;

(4) standardized protocols and participation criteria; and

(5) physician-directed or physician-supervised care.

(c) The executive commissioner, by rule, shall prescribe the

minimum requirements that a managed care organization, in

providing a disease management program, must meet to be eligible

to receive a contract under this section. The managed care

organization must, at a minimum, be required to:

(1) provide disease management services that have performance

measures for particular diseases that are comparable to the

relevant performance measures applicable to a provider of disease

management services under Section 32.059, Human Resources Code,

as added by Chapter 208, Acts of the 78th Legislature, Regular

Session, 2003; and

(2) show evidence of ability to manage complex diseases in the

Medicaid population.

(f) If a managed care organization implements a special disease

management program to manage chronic kidney disease and its

medical complications as provided by Subsection (a) and the

managed care organization develops a program to provide screening

for and diagnosis and treatment of chronic kidney disease and its

medical complications to recipients under the organization's

managed care plan, the program for screening, diagnosis, and

treatment must use generally recognized clinical practice

guidelines and laboratory assessments that identify chronic

kidney disease on the basis of impaired kidney function or the

presence of kidney damage.

Added by Acts 1997, 75th Leg., ch. 1262, Sec. 2, eff. June 20,

1997. Amended by Acts 2001, 77th Leg., ch. 698, Sec. 1, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 589, Sec. 7, eff. June

20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

349, Sec. 19(a), eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1047, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(38), eff. September 1, 2007.

Sec. 533.010. SPECIAL PROTOCOLS. In conjunction with an

academic center, the commission may study the treatment of

indigent populations to develop special protocols for managed

care organizations to use in providing health care services to

recipients.

Added by Acts 1997, 75th Leg., ch. 1262, Sec. 2, eff. June 20,

1997.

Sec. 533.011. PUBLIC NOTICE. Not later than the 30th day before

the commission plans to issue a request for applications to enter

into a contract with the commission to provide health care

services to recipients in a region, the commission shall publish

notice of and make available for public review the request for

applications and all related nonproprietary documents, including

the proposed contract.

Added by Acts 1997, 75th Leg., ch. 1262, Sec. 2, eff. June 20,

1997.

Sec. 533.012. INFORMATION FOR FRAUD CONTROL. (a) Each managed

care organization contracting with the commission under this

chapter shall submit to the commission:

(1) a description of any financial or other business

relationship between the organization and any subcontractor

providing health care services under the contract;

(2) a copy of each type of contract between the organization and

a subcontractor relating to the delivery of or payment for health

care services;

(3) a description of the fraud control program used by any

subcontractor that delivers health care services; and

(4) a description and breakdown of all funds paid to the managed

care organization, including a health maintenance organization,

primary care case management, and an exclusive provider

organization, necessary for the commission to determine the

actual cost of administering the managed care plan.

(b) The information submitted under this section must be

submitted in the form required by the commission and be updated

as required by the commission.

(c) The commission's office of investigations and enforcement

shall review the information submitted under this section as

appropriate in the investigation of fraud in the Medicaid managed

care program.

(d) For a subcontractor who reenrolled as a provider in the

Medicaid program as required by Section 2.07, Chapter 1153, Acts

of the 75th Legislature, Regular Session, 1997, or who modified a

contract in compliance with that section, a managed care

organization is not required to submit, and the provider is not

required to provide, fraud control information different than the

information submitted in connection with the reenrollment or

contract modification.

(e) Information submitted to the commission under Subsection

(a)(1) is confidential and not subject to disclosure under

Chapter 552, Government Code.

Added by Acts 1999, 76th Leg., ch. 493, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.36, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 11(a), eff. September 1, 2007.

Sec. 533.013. PREMIUM PAYMENT RATE DETERMINATION; REVIEW AND

COMMENT. (a) In determining premium payment rates paid to a

managed care organization under a managed care plan, the

commission shall consider:

(1) the regional variation in costs of health care services;

(2) the range and type of health care services to be covered by

premium payment rates;

(3) the number of managed care plans in a region;

(4) the current and projected number of recipients in each

region, including the current and projected number for each

category of recipient;

(5) the ability of the managed care plan to meet costs of

operation under the proposed premium payment rates;

(6) the applicable requirements of the federal Balanced Budget

Act of 1997 and implementing regulations that require adequacy of

premium payments to managed care organizations participating in

the state Medicaid program;

(7) the adequacy of the management fee paid for assisting

enrollees of Supplemental Security Income (SSI) (42 U.S.C.

Section 1381 et seq.) who are voluntarily enrolled in the managed

care plan;

(8) the impact of reducing premium payment rates for the

category of recipients who are pregnant; and

(9) the ability of the managed care plan to pay under the

proposed premium payment rates inpatient and outpatient hospital

provider payment rates that are comparable to the inpatient and

outpatient hospital provider payment rates paid by the commission

under a primary care case management model or a partially

capitated model.

(b) In determining the maximum premium payment rates paid to a

managed care organization that is licensed under Chapter 843,

Insurance Code, the commission shall consider and adjust for the

regional variation in costs of services under the traditional

fee-for-service component of the state Medicaid program,

utilization patterns, and other factors that influence the

potential for cost savings. For a service area with a service

area factor of .93 or less, or another appropriate service area

factor, as determined by the commission, the commission may not

discount premium payment rates in an amount that is more than the

amount necessary to meet federal budget neutrality requirements

for projected fee-for-service costs unless:

(1) a historical review of managed care financial results among

managed care organizations in the service area served by the

organization demonstrates that additional savings are warranted;

(2) a review of Medicaid fee-for-service delivery in the service

area served by the organization has historically shown a

significant overutilization by recipients of certain services

covered by the premium payment rates in comparison to utilization

patterns throughout the rest of the state; or

(3) a review of Medicaid fee-for-service delivery in the service

area served by the organization has historically shown an

above-market cost for services for which there is substantial

evidence that Medicaid managed care delivery will reduce the cost

of those services.

(c) The premium payment rates paid to a managed care

organization that is licensed under Chapter 843, Insurance Code,

shall be established by a competitive bid process but may not

exceed the maximum premium payment rates established by the

commission under Subsection (b).

(d) Subsection (b) applies only to a managed care organization

with respect to Medicaid managed care pilot programs, Medicaid

behavioral health pilot programs, and Medicaid Star + Plus pilot

programs implemented in a health care service region after June

1, 1999.

Added by Acts 1999, 76th Leg., ch. 1447, Sec. 8, eff. June 19,

1999; Acts 1999, 76th Leg., ch. 1460, Sec. 9.08, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.516,

eff. Sept. 1, 2003.

Sec. 533.0131. USE OF ENCOUNTER DATA IN DETERMINING PREMIUM

PAYMENT RATES. (a) In determining premium payment rates and

other amounts paid to managed care organizations under a managed

care plan, the commission may not base or derive the rates or

amounts on or from encounter data, or incorporate in the

determination an analysis of encounter data, unless a certifier

of encounter data certifies that:

(1) the encounter data for the most recent state fiscal year is

complete, accurate, and reliable; and

(2) there is no statistically significant variability in the

encounter data attributable to incompleteness, inaccuracy, or

another deficiency as compared to equivalent data for similar

populations and when evaluated against professionally accepted

standards.

(b) For purposes of determining whether data is equivalent data

for similar populations under Subsection (a)(2), a certifier of

encounter data shall, at a minimum, consider:

(1) the regional variation in utilization patterns of recipients

and costs of health care services;

(2) the range and type of health care services to be covered by

premium payment rates;

(3) the number of managed care plans in the region; and

(4) the current number of recipients in each region, including

the number for each category of recipient.

Added by Acts 2001, 77th Leg., ch. 506, Sec. 1, eff. Sept. 1,

2001.

Sec. 533.01315. REIMBURSEMENT FOR SERVICES PROVIDED OUTSIDE OF

REGULAR BUSINESS HOURS. (a) This section applies only to a

recipient receiving medical assistance through any Medicaid

managed care model or arrangement.

(b) The commission shall ensure that a federally qualified

health center, rural health clinic, or municipal health

department's public clinic is reimbursed for health care services

provided to a recipient outside of regular business hours,

including on a weekend or holiday, at a rate that is equal to the

allowable rate for those services as determined under Section

32.028, Human Resources Code, regardless of whether the recipient

has a referral from the recipient's primary care provider.

(c) The executive commissioner shall adopt rules regarding the

days, times of days, and holidays that are considered to be

outside of regular business hours for purposes of Subsection (b).

Added by Acts 2007, 80th Leg., R.S., Ch.

298, Sec. 1, eff. September 1, 2007.

Sec. 533.0132. STATE TAXES. The commission shall ensure that

any experience rebate or profit sharing for managed care

organizations is calculated by treating premium, maintenance, and

other taxes under the Insurance Code and any other taxes payable

to this state as allowable expenses for purposes of determining

the amount of the experience rebate or profit sharing.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.30, eff. Sept. 1,

2003.

Sec. 533.014. PROFIT SHARING. (a) The commission shall adopt

rules regarding the sharing of profits earned by a managed care

organization through a managed care plan providing health care

services under a contract with the commission under this chapter.

(b) Any amount received by the state under this section shall be

deposited in the general revenue fund for the purpose of funding

the state Medicaid program.

Added by Acts 1999, 76th Leg., ch. 1447, Sec. 8, eff. June 19,

1999; Acts 1999, 76th Leg., ch. 1460, Sec. 9.08, eff. Sept. 1,

1999.

Sec. 533.015. COORDINATION OF EXTERNAL OVERSIGHT ACTIVITIES. To

the extent possible, the commission shall coordinate all external

oversight activities to minimize duplication of oversight of

managed care plans under the state Medicaid program and

disruption of operations under those plans.

Added by Acts 1999, 76th Leg., ch. 1447, Sec. 8, eff. June 19,

1999; Acts 1999, 76th Leg., ch. 1460, Sec. 9.08, eff. Sept. 1,

1999.

Sec. 533.016. PROVIDER REPORTING OF ENCOUNTER DATA. The

commission shall collaborate with managed care organizations that

contract with the commission and health care providers under the

organizations' provider networks to develop incentives and

mechanisms to encourage providers to report complete and accurate

encounter data to managed care organizations in a timely manner.

Added by Acts 2001, 77th Leg., ch. 506, Sec. 1, eff. Sept. 1,

2001.

Sec. 533.017. QUALIFICATIONS OF CERTIFIER OF ENCOUNTER DATA.

(a) The person acting as the state Medicaid director shall

appoint a person as the certifier of encounter data.

(b) The certifier of encounter data must have:

(1) demonstrated expertise in estimating premium payment rates

paid to a managed care organization under a managed care plan;

and

(2) access to actuarial expertise, including expertise in

estimating premium payment rates paid to a managed care

organization under a managed care plan.

(c) A person may not be appointed under this section as the

certifier of encounter data if the person participated with the

commission in developing premium payment rates for managed care

organizations under managed care plans in this state during the

three-year period before the date the certifier is appointed.

Added by Acts 2001, 77th Leg., ch. 506, Sec. 1, eff. Sept. 1,

2001.

Sec. 533.018. CERTIFICATION OF ENCOUNTER DATA. (a) The

certifier of encounter data shall certify the completeness,

accuracy, and reliability of encounter data for each state fiscal

year.

(b) The commission shall make available to the certifier all

records and data the certifier considers appropriate for

evaluating whether to certify the encounter data. The commission

shall provide to the certifier selected resources and assistance

in obtaining, compiling, and interpreting the records and data.

Added by Acts 2001, 77th Leg., ch. 506, Sec. 1, eff. Sept. 1,

2001.

Sec. 533.019. VALUE-ADDED SERVICES. The commission shall

actively encourage managed care organizations that contract with

the commission to offer benefits, including health care services

or benefits or other types of services, that:

(1) are in addition to the services ordinarily covered by the

managed care plan offered by the managed care organization; and

(2) have the potential to improve the health status of enrollees

in the plan.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 12(a), eff. September 1, 2007.

Sec. 533.020. MANAGED CARE ORGANIZATIONS: FISCAL SOLVENCY AND

COMPLAINT SYSTEM GUIDELINES. (a) The Texas Department of

Insurance, in conjunction with the commission, shall establish

fiscal solvency standards and complaint system guidelines for

managed care organizations that serve Medicaid recipients.

(b) The guidelines must require that information regarding a

managed care organization's complaint process be made available

to a recipient in an appropriate communication format when the

recipient enrolls in the Medicaid managed care program.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1K.001, eff. April 1, 2009.

Renumbered from Government Code, Section 533.019 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(38), eff. September 1, 2009.

SUBCHAPTER B. REGIONAL ADVISORY COMMITTEES

Sec. 533.021. APPOINTMENT. Not later than the 180th day before

the date the commission plans to begin to provide health care

services to recipients in a health care service region through

managed care, the commission, in consultation with health and

human services agencies, shall appoint a Medicaid managed care

advisory committee for that region.

Added by Acts 1997, 75th Leg., ch. 1262, Sec. 2, eff. June 20,

1997.

Sec. 533.022. COMPOSITION. A committee consists of

representatives from entities and communities in the region as

considered necessary by the commission to ensure representation

of interested persons, including representatives of:

(1) hospitals;

(2) managed care organizations;

(3) primary care providers;

(4) state agencies;

(5) consumer advocates;

(6) recipients;

(7) rural providers;

(8) long-term care providers;

(9) specialty care providers, including pediatric providers; and

(10) political subdivisions with a constitutional or statutory

obligation to provide health care to indigent patients.

Added by Acts 1997, 75th Leg., ch. 1262, Sec. 2, eff. June 20,

1997.

Sec. 533.023. PRESIDING OFFICER; SUBCOMMITTEES. The

commissioner or the commissioner's designated representative

serves as the presiding officer of a committee. The presiding

officer may appoint subcommittees as necessary.

Added by Acts 1997, 75th Leg., ch. 1262, Sec. 2, eff. June 20,

1997.

Sec. 533.024. MEETINGS. (a) A committee shall meet at least

quarterly for the first year after appointment of the committee

and at least annually after that time.

(b) A committee is subject to Chapter 551, Government Code.

Added by Acts 1997, 75th Leg., ch. 1262, Sec. 2, eff. June 20,

1997.

Sec. 533.025. POWERS AND DUTIES. A committee shall:

(1) comment on the implementation of Medicaid managed care in

the region;

(2) provide recommendations to the commission on the improvement

of Medicaid managed care in the region not later than the 30th

day after the date of each committee meeting; and

(3) seek input from the public, including public comment at each

committee meeting.

Added by Acts 1997, 75th Leg., ch. 1262, Sec. 2, eff. June 20,

1997.

Sec. 533.026. INFORMATION FROM COMMISSION. On request, the

commission shall provide to a committee information relating to

recipient enrollment and disenrollment, recipient and provider

complaints, administrative procedures, program expenditures, and

education and training procedures.

Added by Acts 1997, 75th Leg., ch. 1262, Sec. 2, eff. June 20,

1997.

Sec. 533.027. COMPENSATION; REIMBURSEMENT. (a) A member of a

committee other than a representative of a health and human

services agency is not entitled to receive compensation or

reimbursement for travel expenses.

(b) A member of a committee who is an agency representative is

entitled to reimbursement for expenses incurred in the

performance of committee duties by the appointing agency in

accordance with the travel provisions for state employees in the

General Appropriations Act.

Added by Acts 1997, 75th Leg., ch. 1262, Sec. 2, eff. June 20,

1997.

Sec. 533.028. OTHER LAW. Except as provided by this chapter, a

committee is subject to Article 6252-33, Revised Statutes.

Added by Acts 1997, 75th Leg., ch. 1262, Sec. 2, eff. June 20,

1997.

Sec. 533.029. FUNDING. The commission shall fund activities

under this section with money otherwise appropriated for that

purpose.

Added by Acts 1997, 75th Leg., ch. 1262, Sec. 2, eff. June 20,

1997.

SUBCHAPTER C. STATEWIDE ADVISORY COMMITTEE

Sec. 533.041. APPOINTMENT AND COMPOSITION. (a) The commission

shall appoint a state Medicaid managed care advisory committee.

The advisory committee consists of representatives of:

(1) hospitals;

(2) managed care organizations;

(3) primary care providers;

(4) state agencies;

(5) consumer advocates representing low-income recipients;

(6) consumer advocates representing recipients with a

disability;

(7) parents of children who are recipients;

(8) rural providers;

(9) advocates for children with special health care needs;

(10) pediatric health care providers, including specialty

providers;

(11) long-term care providers, including nursing home providers;

(12) obstetrical care providers;

(13) community-based organizations serving low-income children

and their families; and

(14) community-based organizations engaged in perinatal services

and outreach.

(b) The advisory committee must include a member of each

regional Medicaid managed care advisory committee appointed by

the commission under Subchapter B.

Added by Acts 1999, 76th Leg., ch. 1447, Sec. 9, eff. June 19,

1999; Acts 1999, 76th Leg., ch. 1460, Sec. 9.09, eff. Sept. 1,

1999.

Sec. 533.042. MEETINGS. The advisory committee shall meet at

least quarterly, shall develop procedures that provide the public

with reasonable opportunity to appear before the committtee and

speak on any issue under the jurisdiction of the committee, and

is subject to Chapter 551.

Added by Acts 1999, 76th Leg., ch. 1447, Sec. 9, eff. June 19,

1999; Acts 1999, 76th Leg., ch. 1460, Sec. 9.09, eff. Sept. 1,

1999.

Sec. 533.043. POWERS AND DUTIES. The advisory committee shall:

(1) provide recommendations to the commission on the statewide

implementation and operation of Medicaid managed care;

(2) assist the commission with issues relevant to Medicaid

managed care to improve the policies established for and programs

operating under Medicaid managed care, including the early and

periodic screening, diagnosis, and treatment program, provider

and patient education issues, and patient eligibility issues; and

(3) disseminate or make available to each regional advisory

committee appointed under Subchapter B information on best

practices with respect to Medicaid managed care that is obtained

from a regional advisory committee.

Added by Acts 1999, 76th Leg., ch. 1447, Sec. 9, eff. June 19,

1999; Acts 1999, 76th Leg., ch. 1460, Sec. 9.09, eff. Sept. 1,

1999.

Sec. 533.044. OTHER LAW. Except as provided by this subchapter,

the advisory committee is subject to Chapter 2110.

Added by Acts 1999, 76th Leg., ch. 1447, Sec. 9, eff. June 19,

1999; Acts 1999, 76th Leg., ch. 1460, Sec. 9.09, eff. Sept. 1,

1999.

SUBCHAPTER D. INTEGRATED CARE MANAGEMENT MODEL

Sec. 533.061. INTEGRATED CARE MANAGEMENT MODEL. (a) The

executive commissioner, by rule, shall develop an integrated care

management model of Medicaid managed care. The "integrated care

management model" is a noncapitated primary care case management

model of Medicaid managed care with enhanced components to:

(1) improve patient health and social outcomes;

(2) improve access to care;

(3) constrain health care costs; and

(4) integrate the spectrum of acute care and long-term care

services and supports.

(b) In developing the integrated care management model, the

executive commissioner shall ensure that the integrated care

management model utilizes managed care principles and strategies

to assure proper utilization of acute care and long-term care

services and supports. The components of the model must include:

(1) the assignment of recipients to a medical home;

(2) utilization management to assure appropriate access and

utilization of services, including prescription drugs;

(3) health risk or functional needs assessment;

(4) a method for reporting to medical homes and other

appropriate health care providers on the utilization by

recipients of health care services and the associated cost of

utilization of those services;

(5) mechanisms to reduce inappropriate emergency department

utilization by recipients, including the provision of after-hours

primary care;

(6) mechanisms that ensure a robust system of care coordination

for assessing, planning, coordinating, and monitoring recipients

with complex, chronic, or high-cost health care or social support

needs, including attendant care and other services needed to

remain in the community;

(7) implementation of a comprehensive, community-based

initiative to educate recipients about effective use of the

health care delivery system;

(8) strategies to prevent or delay institutionalization of

recipients through the effective utilization of home and

community-based support services; and

(9) any other components the executive commissioner determines

will improve a recipient's health outcome and are cost-effective.

(c) For purposes of this chapter, the integrated care management

model is a managed care plan.

Added by Acts 2005, 79th Leg., Ch.

349, Sec. 20(a), eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1248, Sec. 1, eff. June 18, 2005.

Sec. 533.062. CONTRACTING FOR INTEGRATED CARE MANAGEMENT. (a)

The commission may contract with one or more administrative

services organizations to perform the coordination of care and

other services and functions of the integrated care management

model developed under Section 533.061.

(b) The commission may require that each administrative services

organization contracting with the commission under this section

assume responsibility for exceeding administrative costs and not

meeting performance standards in connection with the provision of

acute care and long-term care services and supports under the

terms of the contract.

(c) The commission may include in a contract awarded under this

section a written guarantee of state savings on Medicaid

expenditures for recipients receiving services provided under the

integrated care management model developed under Section 533.061.

(d) The commission may require that each administrative services

organization contracting with the commission under this section

establish pay-for-performance incentives for providers to improve

patient outcomes.

(e) In this section, "administrative services organization"

means an entity that performs administrative and management

functions, such as the development of a physician and provider

network, care coordination, service coordination, utilization

review and management, quality management, and patient and

provider education, for a noncapitated system of health care

services, medical services, or long-term care services and

supports.

Added by Acts 2005, 79th Leg., Ch.

349, Sec. 20(a), eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1248, Sec. 1, eff. June 18, 2005.

Sec. 533.063. STATEWIDE INTEGRATED CARE MANAGEMENT ADVISORY

COMMITTEE. (a) The executive commissioner may appoint an

advisory committee to assist the executive commissioner in the

development and implementation of the integrated care management

model.

(b) The advisory committee is subject to Chapter 551.

Added by Acts 2005, 79th Leg., Ch.

349, Sec. 20(a), eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1248, Sec. 1, eff. June 18, 2005.



CHAPTER 534. LOCALLY BASED MEDICAID AND OTHER RELATED HEALTH CARE INITIATIVES

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE I. HEALTH AND HUMAN SERVICES

CHAPTER 534. LOCALLY BASED MEDICAID AND OTHER RELATED HEALTH CARE

INITIATIVES

For expiration of this chapter, see Section 534.301.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 534.001. LEGISLATIVE INTENT. It is the intent of the

legislature that certain local governmental entities collaborate

to the extent necessary with other local governmental entities

and small business employers to provide or deliver cost-effective

health care services to persons eligible to participate in the

initiatives established under this chapter.

Added by Acts 2003, 78th Leg., ch. 1139, Sec. 1, eff. Sept. 1,

2003.

Sec. 534.002. DEFINITIONS. In this chapter:

(1) "Local governmental entity" means:

(A) a hospital district created and established under the

authority of Sections 4 through 11, Article IX, Texas

Constitution;

(B) a hospital authority created and established under Chapter

262 or 264, Health and Safety Code, that to some extent uses tax

or other public revenue to provide health care services to

indigent persons;

(C) a hospital owned and operated by a municipality, county, or

hospital authority and created under Chapter 262 or 264, Health

and Safety Code;

(D) a medical school operated by this state;

(E) a medical school that receives state funds under Section

61.093, Education Code, or a chiropractic school that receives

state funds under the General Appropriations Act;

(F) a teaching hospital operated by The University of Texas

System;

(G) a county that provides health care services and assistance

to indigent residents of the county under Subchapter B, Chapter

61, Health and Safety Code;

(H) a governmental entity that provides funds to a public

hospital for the provision of health care services to indigent

persons under Section 61.062, Health and Safety Code;

(I) a county with a population of more than 400,000 that

provides funds to a public hospital and that is not included in

the boundaries of a hospital district;

(J) a hospital owned by a municipality and leased to and

operated by a nonprofit hospital for a public purpose, subject to

federal approval of matching funds from such an entity;

(K) a health services district created and established under

Chapter 287, Health and Safety Code; and

(L) a statewide rural health care system established under

Chapter 20C or 845, Insurance Code.

(2) "Managed care organization" means a person who is authorized

or otherwise permitted by law to arrange for or provide a managed

care plan.

(3) "Managed care plan" means a plan under which a person

undertakes to provide, arrange for, pay for, or reimburse any

part of the cost of any health care services. A part of the plan

must consist of arranging for or providing health care services

as distinguished from indemnification against the cost of those

services on a prepaid basis through insurance or otherwise. The

term includes a primary care case management provider network.

The term does not include a plan that indemnifies a person for

the cost of health care services through insurance.

(4) "Task force" means the task force on local health care

initiatives established under Section 534.101.

Added by Acts 2003, 78th Leg., ch. 1139, Sec. 1, eff. Sept. 1,

2003.

Sec. 534.003. RULES. (a) The commission shall adopt rules as

necessary to implement this chapter.

(b) The commission may require the Texas Department of Human

Services or any other health and human services agency to adopt,

with the approval of the commission, any rules that may be

necessary to implement this chapter.

Added by Acts 2003, 78th Leg., ch. 1139, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER B. TASK FORCE

Sec. 534.101. TASK FORCE ON LOCAL HEALTH CARE INITIATIVES. (a)

The commissioner shall establish a task force on local health

care initiatives.

(b) The commissioner shall appoint as members of the task force:

(1) 10 representatives of local governmental entities, at least

seven of whom must be representatives of local governmental

entities located in counties or municipalities with a population

of 500,000 or more and one of whom represents the interests of

local governmental entities in rural areas;

(2) two representatives of health care providers, including one

member who represents the interests of private nonprofit health

benefit plans;

(3) one representative of small business owners;

(4) one physician licensed under Subtitle B, Title 3,

Occupations Code; and

(5) one public member.

(c) The members of the task force serve staggered two-year terms

with as near as possible to half of the members' terms expiring

February 1 of each year. The members shall draw lots at the first

task force meeting to determine the length of each member's

initial term and the members' terms that expire each year.

(d) The commissioner shall designate a member of the task force

to serve as presiding officer.

(e) A member of the task force is not entitled to compensation

for service on the task force and is not entitled to

reimbursement for travel expenses.

Added by Acts 2003, 78th Leg., ch. 1139, Sec. 1, eff. Sept. 1,

2003.

Sec. 534.102. POWERS AND DUTIES. (a) The task force may, in

conjunction with the commission, develop one or both of the

demonstration projects authorized under Subchapter C.

(b) The task force shall:

(1) advise the commission on local health care issues and

concerns affecting local governmental entities selected to

participate in a demonstration project developed under Subchapter

C;

(2) assist the commission with the preparation of a report that

may be required by Section 534.203;

(3) if one or both of the demonstration projects authorized

under Subchapter C are established, identify administrative costs

that the commission may incur with regard to the implementation

of each of the demonstration projects that is established and

develop a mechanism to provide for the reimbursement of those

costs by the participating local governmental entities; and

(4) perform any other duty or function prescribed by this

chapter or other law.

Added by Acts 2003, 78th Leg., ch. 1139, Sec. 1, eff. Sept. 1,

2003.

Sec. 534.103. MEETINGS. The task force shall meet at the call

of the presiding officer.

Added by Acts 2003, 78th Leg., ch. 1139, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER C. DEMONSTRATION PROJECTS TO PROVIDE HEALTH CARE

COVERAGE TO LOW-INCOME PARENTS OF CHILDREN RECEIVING MEDICAID

SUBCHAPTER D. MISCELLANEOUS PROVISIONS

Sec. 534.301. EXPIRATION. This chapter expires September 1,

2011.

Added by Acts 2003, 78th Leg., ch. 1139, Sec. 1, eff. Sept. 1,

2003.



CHAPTER 535. PROVISION OF HUMAN SERVICES AND OTHER SOCIAL SERVICES THROUGH FAITH- AND COMMUNITY-BASED ORGANIZATIONS

GOVERNMENT CODE

TITLE 4. EXECUTIVE BRANCH

SUBTITLE I. HEALTH AND HUMAN SERVICES

CHAPTER 535. PROVISION OF HUMAN SERVICES AND OTHER

SOCIAL SERVICES THROUGH FAITH- AND COMMUNITY-BASED ORGANIZATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 535.001. DEFINITIONS. In this chapter:

(1) "Community-based initiative" includes a social, health,

human services, or volunteer income tax assistance initiative

operated by a community-based organization.

(2) "Community-based organization" means a nonprofit corporation

or association that is located in close proximity to the

population the organization serves.

(3) "Faith-based initiative" means a social, health, or human

services initiative operated by a faith-based organization.

(4) "Faith-based organization" means a nonprofit corporation or

association that:

(A) is operated through a religious or denominational

organization, including an organization that is operated for

religious, educational, or charitable purposes and that is

operated, supervised, or controlled, wholly or partly, by or in

connection with a religious organization; or

(B) clearly demonstrates through the organization's mission

statement, policies, or practices that the organization is guided

or motivated by religion.

(5) "State Commission on National and Community Service" means

the entity used as authorized by 42 U.S.C. Section 12638(a) to

carry out the duties of a state commission under the National and

Community Service Act of 1990 (42 U.S.C. Section 12501 et seq.).

Added by Acts 2009, 81st Leg., R.S., Ch.

259, Sec. 1(a), eff. May 30, 2009.

Sec. 535.002. PURPOSE. The purpose of this chapter is to

strengthen the capacity of faith- and community-based

organizations and to forge stronger partnerships between those

organizations and state government for the legitimate public

purpose of providing charitable and social services to persons in

this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

259, Sec. 1(a), eff. May 30, 2009.

Sec. 535.003. CONSTRUCTION. This chapter may not be construed

to:

(1) exempt a faith- or community-based organization from any

applicable state or federal law; or

(2) be an endorsement or sponsorship by this state of the

religious character, expression, beliefs, doctrines, or practices

of a faith-based organization.

Added by Acts 2009, 81st Leg., R.S., Ch.

259, Sec. 1(a), eff. May 30, 2009.

Sec. 535.004. APPLICABILITY OF CERTAIN FEDERAL LAW. A power

authorized or duty imposed under this chapter must be performed

in a manner that is consistent with 42 U.S.C. Section 604a.

Added by Acts 2009, 81st Leg., R.S., Ch.

259, Sec. 1(a), eff. May 30, 2009.

SUBCHAPTER B. GOVERNMENTAL LIAISONS FOR FAITH- AND

COMMUNITY-BASED ORGANIZATIONS

Sec. 535.051. DESIGNATION OF FAITH- AND COMMUNITY-BASED

LIAISONS. (a) The executive commissioner, in consultation with

the governor, shall designate one employee from the commission

and from each health and human services agency to serve as a

liaison for faith- and community-based organizations.

(b) The chief administrative officer of each of the following

state agencies, in consultation with the governor, shall

designate one employee from the agency to serve as a liaison for

faith- and community-based organizations:

(1) the Office of Rural Community Affairs;

(2) the Texas Commission on Environmental Quality;

(3) the Texas Department of Criminal Justice;

(4) the Texas Department of Housing and Community Affairs;

(5) the Texas Education Agency;

(6) the Texas Juvenile Probation Commission;

(7) the Texas Veterans Commission;

(8) the Texas Workforce Commission;

(9) the Texas Youth Commission; and

(10) other state agencies as determined by the governor.

Added by Acts 2009, 81st Leg., R.S., Ch.

259, Sec. 1(a), eff. May 30, 2009.

Sec. 535.052. GENERAL DUTIES OF LIAISONS. (a) A faith- and

community-based liaison designated under Section 535.051 shall:

(1) identify and remove unnecessary barriers to partnerships

between the state agency the liaison represents and faith- and

community-based organizations;

(2) provide information and training, if necessary, for

employees of the state agency the liaison represents regarding

equal opportunity standards for faith- and community-based

organizations seeking to partner with state government;

(3) facilitate the identification of practices with demonstrated

effectiveness for faith- and community-based organizations that

partner with the state agency the liaison represents;

(4) work with the appropriate departments and programs of the

state agency the liaison represents to conduct outreach efforts

to inform and welcome faith- and community-based organizations

that have not traditionally formed partnerships with the agency;

(5) coordinate all efforts with the governor's office of

faith-based and community initiatives and provide information,

support, and assistance to that office as requested to the extent

permitted by law and as feasible; and

(6) attend conferences sponsored by federal agencies and offices

and other relevant entities to become and remain informed of

issues and developments regarding faith- and community-based

initiatives.

(b) A faith- and community-based liaison designated under

Section 535.051 may coordinate and interact with statewide

organizations that represent faith- or community-based

organizations as necessary to accomplish the purposes of this

chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

259, Sec. 1(a), eff. May 30, 2009.

Sec. 535.053. INTERAGENCY COORDINATING GROUP. (a) The

interagency coordinating group for faith- and community-based

initiatives is composed of each faith- and community-based

liaison designated under Section 535.051 and a liaison from the

State Commission on National and Community Service.

(b) The commission employee designated as a liaison under

Section 535.051 is the presiding officer of the interagency

coordinating group.

(c) The interagency coordinating group shall:

(1) meet periodically at the call of the presiding officer;

(2) work across state agencies and with the State Commission on

National and Community Service to facilitate the removal of

unnecessary interagency barriers to partnerships between state

agencies and faith- and community-based organizations; and

(3) operate in a manner that promotes effective partnerships

between those agencies and organizations to serve residents of

this state who need assistance.

Added by Acts 2009, 81st Leg., R.S., Ch.

259, Sec. 1(a), eff. May 30, 2009.

Sec. 535.054. REPORTS. (a) A liaison designated under Section

535.051 shall:

(1) provide periodic reports to the executive commissioner or

other chief executive officer who designated the liaison, as

applicable, on a schedule determined by the person who designated

the liaison; and

(2) report annually to the governor's office of faith- and

community-based initiatives and as necessary to the State

Commission on National and Community Service regarding the

liaison's efforts to comply with the duties imposed under

Sections 535.052 and 535.053.

(b) Each report made under Subsection (a)(2) must be made

available to the public through posting on the office of the

governor's Internet website, and the reports may be aggregated

into a single report for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

259, Sec. 1(a), eff. May 30, 2009.

SUBCHAPTER C. RENEWING OUR COMMUNITIES ACCOUNT

Sec. 535.101. DEFINITION. In this subchapter, "account" means

the renewing our communities account.

Added by Acts 2009, 81st Leg., R.S., Ch.

259, Sec. 1(a), eff. May 30, 2009.

Sec. 535.102. PURPOSES OF SUBCHAPTER. Recognizing that faith-

and community-based organizations provide a range of vital

charitable services to persons in this state, the purposes of

this subchapter are to:

(1) increase the impact and effectiveness of those

organizations;

(2) forge stronger partnerships between those organizations and

state government so that communities are empowered to serve

persons in need and community capacity for providing services is

strengthened; and

(3) create a funding mechanism that builds on the established

efforts of those organizations and operates to create new

partnerships in local communities for the benefit of this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

259, Sec. 1(a), eff. May 30, 2009.

Sec. 535.103. RENEWING OUR COMMUNITIES ACCOUNT. (a) The

renewing our communities account is an account in the general

revenue fund that may be appropriated only to the commission for

the purposes and activities authorized by this subchapter and for

reasonable administrative expenses under this subchapter.

(b) The account consists of:

(1) all money appropriated for the purposes of this subchapter;

(2) any gifts, grants, or donations received for the purposes of

this subchapter; and

(3) interest earned on money in the account.

(c) The account is exempt from the application of Section

403.095.

(d) The purposes of the account are to:

(1) increase the capacity of faith- and community-based

organizations to provide charitable services and to manage human

resources and funds;

(2) assist local governmental entities in establishing local

offices to promote faith- and community-based initiatives; and

(3) foster better partnerships between state government and

faith- and community-based organizations.

Added by Acts 2009, 81st Leg., R.S., Ch.

259, Sec. 1(a), eff. May 30, 2009.

Sec. 535.104. POWERS AND DUTIES REGARDING ACCOUNT. (a) The

commission shall:

(1) contract with the State Commission on National and Community

Service to administer funds appropriated from the account in a

manner that:

(A) consolidates the capacity of and strengthens national

service and community and faith- and community-based initiatives;

and

(B) leverages public and private funds to benefit this state;

(2) develop a competitive process to be used in awarding grants

from account funds that is consistent with state law and includes

objective selection criteria;

(3) oversee the delivery of training and other assistance

activities under this subchapter;

(4) develop criteria limiting awards of grants under Section

535.105(1)(A) to small and medium-sized faith- and

community-based organizations that provide charitable services to

persons in this state;

(5) establish general state priorities for the account;

(6) establish and monitor performance and outcome measures for

persons to whom grants are awarded under this subchapter; and

(7) establish policies and procedures to ensure that any money

appropriated from the account to the commission that is allocated

to build the capacity of a faith-based organization or for a

faith-based initiative, including money allocated for the

establishment of the advisory committee under Section 535.108, is

not used to advance a sectarian purpose or to engage in any form

of proselytization.

(b) Instead of contracting with the State Commission on National

and Community Service under Subsection (a)(1), the commission may

award account funds appropriated to the commission to the State

Commission on National and Community Service in the form of a

grant.

(c) Any funds awarded to the State Commission on National and

Community Service under a contract or through a grant under this

section must be administered in the manner required by this

subchapter, including Subsection (a)(1).

(d) The commission or the State Commission on National and

Community Service, in accordance with the terms of the contract

or grant, as applicable, may:

(1) directly, or through agreements with one or more entities

that serve faith- and community-based organizations that provide

charitable services to persons in this state:

(A) assist faith- and community-based organizations with:

(i) writing or managing grants through workshops or other forms

of guidance;

(ii) obtaining legal assistance related to forming a corporation

or obtaining an exemption from taxation under the Internal

Revenue Code; and

(iii) obtaining information about or referrals to entities that

provide expertise in accounting, legal, or tax issues, program

development matters, or other organizational topics;

(B) provide information or assistance to faith- and

community-based organizations related to building the

organizations' capacity for providing services;

(C) facilitate the formation of networks, the coordination of

services, and the sharing of resources among faith- and

community-based organizations;

(D) in cooperation with existing efforts, if possible, conduct

needs assessments to identify gaps in services in a community

that present a need for developing or expanding services;

(E) work with faith- and community-based organizations to

identify the organizations' needs for improvements in their

internal capacity for providing services;

(F) provide faith- and community-based organizations with

information on and assistance in identifying or using practices

with demonstrated effectiveness for delivering charitable

services to persons, families, and communities and in replicating

charitable services programs that have demonstrated

effectiveness; and

(G) encourage research into the impact of organizational

capacity on program delivery for faith- and community-based

organizations;

(2) assist a local governmental entity in creating a better

partnership between government and faith- and community-based

organizations to provide charitable services to persons in this

state; and

(3) use funds appropriated from the account to provide matching

money for federal or private grant programs that further the

purposes of the account as described by Section 535.103(d).

(e) The commission shall monitor the use of the funds

administered by the State Commission on National and Community

Service under a contract or through a grant under this section to

ensure that the funds are used in a manner consistent with the

requirements of this subchapter. Records relating to the award

of a contract or grant to the State Commission on National and

Community Service, or to grants awarded by that entity, and

records relating to other uses of the funds are public

information subject to Chapter 552.

(f) If the commission contracts with or awards a grant to the

State Commission on National and Community Service under this

section, this subchapter may not be construed to:

(1) release that entity from any regulations or reporting or

other requirements applicable to a contractor or grantee of the

commission;

(2) impose regulations or reporting or other requirements on

that entity that do not apply to other contractors or grantees of

the commission solely because of the entity's status;

(3) alter the nonprofit status of that entity or the

requirements for maintaining that status; or

(4) convert that entity into a governmental entity because of

the receipt of account funds through the contract or grant.

Added by Acts 2009, 81st Leg., R.S., Ch.

259, Sec. 1(a), eff. May 30, 2009.

Sec. 535.105. ADMINISTRATION OF ACCOUNT FUNDS. If under Section

535.104 the commission contracts with or awards a grant to the

State Commission on National and Community Service, that entity:

(1) may award grants from funds appropriated from the account

to:

(A) faith- and community-based organizations that provide

charitable services to persons in this state for

capacity-building purposes; and

(B) local governmental entities to provide seed money for local

offices for faith- and community-based initiatives; and

(2) shall monitor performance and outcome measures for persons

to whom that entity awards grants using the measures established

by the commission under Section 535.104(a)(6).

Added by Acts 2009, 81st Leg., R.S., Ch.

259, Sec. 1(a), eff. May 30, 2009.

Sec. 535.106. REPORTS AND PUBLIC INFORMATION. (a) The

commission shall provide a link on the commission's Internet

website to the Internet website of the State Commission on

National and Community Service if the commission contracts with

or awards a grant to that entity under Section 535.104. The

entity's Internet website must provide:

(1) a list of the names of each person to whom the entity

awarded a grant from money appropriated from the account and the

amount and purpose of the grant; and

(2) information regarding the methods by which the public may

request information about those grants.

(b) If awarded a contract or grant under Section 535.104, the

State Commission on National and Community Service must provide

to the commission periodic reports on a schedule determined by

the executive commissioner. The schedule of periodic reports

must include an annual report that includes:

(1) a specific accounting with respect to the use by that entity

of money appropriated from the account, including the names of

persons to whom grants have been awarded and the purposes of

those grants; and

(2) a summary of the efforts of the faith- and community-based

liaisons designated under Section 535.051 to comply with the

duties imposed by and the purposes of Sections 535.052 and

535.053.

(c) The commission shall post the annual report made under

Subsection (b) on the commission's Internet website and shall

provide copies of the report to the governor, the lieutenant

governor, and the members of the legislature.

Added by Acts 2009, 81st Leg., R.S., Ch.

259, Sec. 1(a), eff. May 30, 2009.

For expiration of this section, see Subsection (e).

Sec. 535.107. TASK FORCE ON STRENGTHENING NONPROFIT CAPACITY.

(a) The executive commissioner, in consultation with the

governor, shall establish a task force to make recommendations

for strengthening the capacity of faith- and community-based

organizations for managing human resources and funds and

providing services. The members of the task force must include:

(1) representatives from state agencies, nonprofit

organizations, the academic community, and the foundation

community; and

(2) other individuals who have expertise that would be valuable

to the task force.

(b) Using money appropriated from the account, the task force

shall hold at least three public hearings in various geographic

areas of this state, at least one of which must be outside of

Central Texas. The task force shall hear testimony at the

hearings regarding strengthening the capacity of faith- and

community-based organizations to manage human resources and funds

and provide services.

(c) The task force is not required to hold a public hearing if

the remaining money appropriated from the account to the

commission for the state fiscal biennium is insufficient for the

performance of the duties or activities under this subchapter.

(d) The task force shall present a report and legislative

recommendations to the House Committee on Human Services or its

successor, the House Committee on Public Health or its successor,

and the Senate Health and Human Services Committee or its

successor not later than September 1, 2010, regarding its

recommendations.

(e) This section expires September 1, 2011.

Added by Acts 2009, 81st Leg., R.S., Ch.

259, Sec. 1(a), eff. May 30, 2009.

Sec. 535.108. RENEWING OUR COMMUNITIES ACCOUNT ADVISORY

COMMITTEE. (a) The executive commissioner shall appoint leaders

of faith- and community-based organizations in this state to

serve on the renewing our communities account advisory committee.

The advisory committee members must be representative of the

religious, cultural, and geographic diversity of this state and

the diversity of organization types and sizes in this state.

(b) The advisory committee shall make recommendations to the

executive commissioner regarding the powers and duties with

respect to the account as described by Section 535.104.

(c) Except as otherwise provided by this subsection, the

advisory committee shall meet at least twice each calendar year.

The advisory committee is not required to meet if the remaining

amount appropriated from the account to the commission for the

state fiscal biennium is insufficient for the performance of any

duties or activities under this subchapter.

(d) Chapter 2110 does not apply to the advisory committee.

(e) The advisory committee is subject to Chapter 551.

Added by Acts 2009, 81st Leg., R.S., Ch.

259, Sec. 1(a), eff. May 30, 2009.






TITLE 5. OPEN GOVERNMENT; ETHICS

CHAPTER 551. OPEN MEETINGS

GOVERNMENT CODE

TITLE 5. OPEN GOVERNMENT; ETHICS

SUBTITLE A. OPEN GOVERNMENT

CHAPTER 551. OPEN MEETINGS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 551.001. DEFINITIONS. In this chapter:

(1) "Closed meeting" means a meeting to which the public does

not have access.

(2) "Deliberation" means a verbal exchange during a meeting

between a quorum of a governmental body, or between a quorum of a

governmental body and another person, concerning an issue within

the jurisdiction of the governmental body or any public business.

(3) "Governmental body" means:

(A) a board, commission, department, committee, or agency within

the executive or legislative branch of state government that is

directed by one or more elected or appointed members;

(B) a county commissioners court in the state;

(C) a municipal governing body in the state;

(D) a deliberative body that has rulemaking or quasi-judicial

power and that is classified as a department, agency, or

political subdivision of a county or municipality;

(E) a school district board of trustees;

(F) a county board of school trustees;

(G) a county board of education;

(H) the governing board of a special district created by law;

(I) a local workforce development board created under Section

2308.253;

(J) a nonprofit corporation that is eligible to receive funds

under the federal community services block grant program and that

is authorized by this state to serve a geographic area of the

state; and

(K) a nonprofit corporation organized under Chapter 67, Water

Code, that provides a water supply or wastewater service, or

both, and is exempt from ad valorem taxation under Section 11.30,

Tax Code.

(4) "Meeting" means:

(A) a deliberation between a quorum of a governmental body, or

between a quorum of a governmental body and another person,

during which public business or public policy over which the

governmental body has supervision or control is discussed or

considered or during which the governmental body takes formal

action; or

(B) except as otherwise provided by this subdivision, a

gathering:

(i) that is conducted by the governmental body or for which the

governmental body is responsible;

(ii) at which a quorum of members of the governmental body is

present;

(iii) that has been called by the governmental body; and

(iv) at which the members receive information from, give

information to, ask questions of, or receive questions from any

third person, including an employee of the governmental body,

about the public business or public policy over which the

governmental body has supervision or control.

The term does not include the gathering of a quorum of a

governmental body at a social function unrelated to the public

business that is conducted by the body, or the attendance by a

quorum of a governmental body at a regional, state, or national

convention or workshop, ceremonial event, or press conference, if

formal action is not taken and any discussion of public business

is incidental to the social function, convention, workshop,

ceremonial event, or press conference.

The term includes a session of a governmental body.

(5) "Open" means open to the public.

(6) "Quorum" means a majority of a governmental body, unless

defined differently by applicable law or rule or the charter of

the governmental body.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.23, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 647, Sec. 1, eff. Aug.

30, 1999; Acts 2001, 77th Leg., ch. 633, Sec. 1, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1004, Sec. 1, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 1276, Sec. 9.012, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

165, Sec. 1, eff. May 22, 2007.

Sec. 551.0015. CERTAIN PROPERTY OWNERS' ASSOCIATIONS SUBJECT TO

LAW. (a) A property owners' association is subject to this

chapter in the same manner as a governmental body:

(1) if:

(A) membership in the property owners' association is mandatory

for owners or for a defined class of owners of private real

property in a defined geographic area in a county with a

population of 2.8 million or more or in a county adjacent to a

county with a population of 2.8 million or more;

(B) the property owners' association has the power to make

mandatory special assessments for capital improvements or

mandatory regular assessments; and

(C) the amount of the mandatory special or regular assessments

is or has ever been based in whole or in part on the value at

which the state or a local governmental body assesses the

property for purposes of ad valorem taxation under Section 20,

Article VIII, Texas Constitution; or

(2) if the property owners' association:

(A) provides maintenance, preservation, and architectural

control of residential and commercial property within a defined

geographic area in a county with a population of 2.8 million or

more or in a county adjacent to a county with a population of 2.8

million or more; and

(B) is a corporation that:

(i) is governed by a board of trustees who may employ a general

manager to execute the association's bylaws and administer the

business of the corporation;

(ii) does not require membership in the corporation by the

owners of the property within the defined area; and

(iii) was incorporated before January 1, 2006.

(b) The governing body of the association, a committee of the

association, and members of the governing body or of a committee

of the association are subject to this chapter in the same manner

as the governing body of a governmental body, a committee of a

governmental body, and members of the governing body or of a

committee of the governmental body.

Added by Acts 1999, 76th Leg., ch. 1084, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1367, Sec. 1, eff. September 1, 2007.

Sec. 551.002. OPEN MEETINGS REQUIREMENT. Every regular,

special, or called meeting of a governmental body shall be open

to the public, except as provided by this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.003. LEGISLATURE. In this chapter, the legislature is

exercising its powers to adopt rules to prohibit secret meetings

of the legislature, committees of the legislature, and other

bodies associated with the legislature, except as specifically

permitted in the constitution.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.0035. ATTENDANCE BY GOVERNMENTAL BODY AT LEGISLATIVE

COMMITTEE OR AGENCY MEETING. (a) This section applies only to

the attendance by a quorum of a governmental body at a meeting of

a committee or agency of the legislature. This section does not

apply to attendance at the meeting by members of the legislative

committee or agency holding the meeting.

(b) The attendance by a quorum of a governmental body at a

meeting of a committee or agency of the legislature is not

considered to be a meeting of that governmental body if the

deliberations at the meeting by the members of that governmental

body consist only of publicly testifying at the meeting, publicly

commenting at the meeting, and publicly responding at the meeting

to a question asked by a member of the legislative committee or

agency.

Added by Acts 2001, 77th Leg., ch. 447, Sec. 1, eff. June 4,

2001.

Sec. 551.004. OPEN MEETINGS REQUIRED BY CHARTER. This chapter

does not authorize a governmental body to close a meeting that a

charter of the governmental body:

(1) prohibits from being closed; or

(2) requires to be open.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.005. OPEN MEETINGS TRAINING. (a) Each elected or

appointed public official who is a member of a governmental body

subject to this chapter shall complete a course of training of

not less than one and not more than two hours regarding the

responsibilities of the governmental body and its members under

this chapter not later than the 90th day after the date the

member:

(1) takes the oath of office, if the member is required to take

an oath of office to assume the person's duties as a member of

the governmental body; or

(2) otherwise assumes responsibilities as a member of the

governmental body, if the member is not required to take an oath

of office to assume the person's duties as a member of the

governmental body.

(b) The attorney general shall ensure that the training is made

available. The office of the attorney general may provide the

training and may also approve any acceptable course of training

offered by a governmental body or other entity. The attorney

general shall ensure that at least one course of training

approved or provided by the attorney general is available on

videotape or a functionally similar and widely available medium

at no cost. The training must include instruction in:

(1) the general background of the legal requirements for open

meetings;

(2) the applicability of this chapter to governmental bodies;

(3) procedures and requirements regarding quorums, notice, and

recordkeeping under this chapter;

(4) procedures and requirements for holding an open meeting and

for holding a closed meeting under this chapter; and

(5) penalties and other consequences for failure to comply with

this chapter.

(c) The office of the attorney general or other entity providing

the training shall provide a certificate of course completion to

persons who complete the training required by this section. A

governmental body shall maintain and make available for public

inspection the record of its members' completion of the training.

(d) Completing the required training as a member of the

governmental body satisfies the requirements of this section with

regard to the member's service on a committee or subcommittee of

the governmental body and the member's ex officio service on any

other governmental body.

(e) The training required by this section may be used to satisfy

any corresponding training requirements concerning this chapter

or open meetings required by law for the members of a

governmental body. The attorney general shall attempt to

coordinate the training required by this section with training

required by other law to the extent practicable.

(f) The failure of one or more members of a governmental body to

complete the training required by this section does not affect

the validity of an action taken by the governmental body.

(g) A certificate of course completion is admissible as evidence

in a criminal prosecution under this chapter. However, evidence

that a defendant completed a course of training offered under

this section is not prima facie evidence that the defendant

knowingly violated this chapter.

Added by Acts 2005, 79th Leg., Ch.

105, Sec. 1, eff. January 1, 2006.

SUBCHAPTER B. RECORD OF OPEN MEETING

Sec. 551.021. MINUTES OR TAPE RECORDING OF OPEN MEETING

REQUIRED. (a) A governmental body shall prepare and keep

minutes or make a tape recording of each open meeting of the

body.

(b) The minutes must:

(1) state the subject of each deliberation; and

(2) indicate each vote, order, decision, or other action taken.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.022. MINUTES AND TAPE RECORDINGS OF OPEN MEETING:

PUBLIC RECORD. The minutes and tape recordings of an open

meeting are public records and shall be available for public

inspection and copying on request to the governmental body's

chief administrative officer or the officer's designee.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.023. RECORDING OF MEETING BY PERSON IN ATTENDANCE. (a)

A person in attendance may record all or any part of an open

meeting of a governmental body by means of a tape recorder, video

camera, or other means of aural or visual reproduction.

(b) A governmental body may adopt reasonable rules to maintain

order at a meeting, including rules relating to:

(1) the location of recording equipment; and

(2) the manner in which the recording is conducted.

(c) A rule adopted under Subsection (b) may not prevent or

unreasonably impair a person from exercising a right granted

under Subsection (a).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER C. NOTICE OF MEETINGS

Sec. 551.041. NOTICE OF MEETING REQUIRED. A governmental body

shall give written notice of the date, hour, place, and subject

of each meeting held by the governmental body.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.0411. MEETING NOTICE REQUIREMENTS IN CERTAIN

CIRCUMSTANCES. (a) Section 551.041 does not require a

governmental body that recesses an open meeting to the following

regular business day to post notice of the continued meeting if

the action is taken in good faith and not to circumvent this

chapter. If an open meeting is continued to the following

regular business day and, on that following day, the governmental

body continues the meeting to another day, the governmental body

must give written notice as required by this subchapter of the

meeting continued to that other day.

(b) A governmental body that is prevented from convening an open

meeting that was otherwise properly posted under Section 551.041

because of a catastrophe may convene the meeting in a convenient

location within 72 hours pursuant to Section 551.045 if the

action is taken in good faith and not to circumvent this chapter.

If the governmental body is unable to convene the open meeting

within those 72 hours, the governmental body may subsequently

convene the meeting only if the governmental body gives written

notice of the meeting as required by this subchapter.

(c) In this section, "catastrophe" means a condition or

occurrence that interferes physically with the ability of a

governmental body to conduct a meeting, including:

(1) fire, flood, earthquake, hurricane, tornado, or wind, rain,

or snow storm;

(2) power failure, transportation failure, or interruption of

communication facilities;

(3) epidemic; or

(4) riot, civil disturbance, enemy attack, or other actual or

threatened act of lawlessness or violence.

Added by Acts 2005, 79th Leg., Ch.

325, Sec. 1, eff. June 17, 2005.

Sec. 551.0415. GOVERNING BODY OF MUNICIPALITY: REPORTS ABOUT

ITEMS OF COMMUNITY INTEREST REGARDING WHICH NO ACTION WILL BE

TAKEN. (a) Notwithstanding Sections 551.041 and 551.042, a

quorum of the governing body of a municipality may receive from

municipal staff and a member of the governing body may make a

report about items of community interest during a meeting of the

governing body without having given notice of the subject of the

report as required by this subchapter if no action is taken and,

except as provided by Section 551.042, possible action is not

discussed regarding the information provided in the report.

(b) For purposes of Subsection (a), "items of community

interest" includes:

(1) expressions of thanks, congratulations, or condolence;

(2) information regarding holiday schedules;

(3) an honorary or salutary recognition of a public official,

public employee, or other citizen, except that a discussion

regarding a change in the status of a person's public office or

public employment is not an honorary or salutary recognition for

purposes of this subdivision;

(4) a reminder about an upcoming event organized or sponsored by

the governing body;

(5) information regarding a social, ceremonial, or community

event organized or sponsored by an entity other than the

governing body that was attended or is scheduled to be attended

by a member of the governing body or an official or employee of

the municipality; and

(6) announcements involving an imminent threat to the public

health and safety of people in the municipality that has arisen

after the posting of the agenda.

Added by Acts 2009, 81st Leg., R.S., Ch.

1377, Sec. 1, eff. September 1, 2009.

Sec. 551.042. INQUIRY MADE AT MEETING. (a) If, at a meeting of

a governmental body, a member of the public or of the

governmental body inquires about a subject for which notice has

not been given as required by this subchapter, the notice

provisions of this subchapter do not apply to:

(1) a statement of specific factual information given in

response to the inquiry; or

(2) a recitation of existing policy in response to the inquiry.

(b) Any deliberation of or decision about the subject of the

inquiry shall be limited to a proposal to place the subject on

the agenda for a subsequent meeting.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.043. TIME AND ACCESSIBILITY OF NOTICE; GENERAL RULE.

(a) The notice of a meeting of a governmental body must be

posted in a place readily accessible to the general public at all

times for at least 72 hours before the scheduled time of the

meeting, except as provided by Sections 551.044-551.046.

(b) If this chapter specifically requires or allows a

governmental body to post notice of a meeting on the Internet:

(1) the governmental body satisfies the requirement that the

notice must be posted in a place readily accessible to the

general public at all times by making a good-faith attempt to

continuously post the notice on the Internet during the

prescribed period;

(2) the governmental body must still comply with any duty

imposed by this chapter to physically post the notice at a

particular location; and

(3) if the governmental body makes a good-faith attempt to

continuously post the notice on the Internet during the

prescribed period, the notice physically posted at the location

prescribed by this chapter must be readily accessible to the

general public during normal business hours.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

624, Sec. 1, eff. September 1, 2005.

Sec. 551.044. EXCEPTION TO GENERAL RULE: GOVERNMENTAL BODY WITH

STATEWIDE JURISDICTION. (a) The secretary of state must post

notice on the Internet of a meeting of a state board, commission,

department, or officer having statewide jurisdiction for at least

seven days before the day of the meeting. The secretary of state

shall provide during regular office hours a computer terminal at

a place convenient to the public in the office of the secretary

of state that members of the public may use to view notices of

meetings posted by the secretary of state.

(b) Subsection (a) does not apply to:

(1) the Texas Department of Insurance, as regards proceedings

and activities under Title 5, Labor Code, of the department, the

commissioner of insurance, or the commissioner of workers'

compensation; or

(2) the governing board of an institution of higher education.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 622, Sec. 1, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 6.006, eff. September 1, 2005.

Sec. 551.045. EXCEPTION TO GENERAL RULE: NOTICE OF EMERGENCY

MEETING OR EMERGENCY ADDITION TO AGENDA. (a) In an emergency or

when there is an urgent public necessity, the notice of a meeting

or the supplemental notice of a subject added as an item to the

agenda for a meeting for which notice has been posted in

accordance with this subchapter is sufficient if it is posted for

at least two hours before the meeting is convened.

(b) An emergency or an urgent public necessity exists only if

immediate action is required of a governmental body because of:

(1) an imminent threat to public health and safety; or

(2) a reasonably unforeseeable situation.

(c) The governmental body shall clearly identify the emergency

or urgent public necessity in the notice or supplemental notice

under this section.

(d) A person who is designated or authorized to post notice of a

meeting by a governmental body under this subchapter shall post

the notice taking at face value the governmental body's stated

reason for the emergency or urgent public necessity.

(e) For purposes of Subsection (b)(2), the sudden relocation of

a large number of residents from the area of a declared disaster

to a governmental body's jurisdiction is considered a reasonably

unforeseeable situation for a reasonable period immediately

following the relocation. Notice of an emergency meeting or

supplemental notice of an emergency item added to the agenda of a

meeting to address a situation described by this subsection must

be given to members of the news media as provided by Section

551.047 not later than one hour before the meeting.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 3.06, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1325, Sec. 1, eff. June 15, 2007.

Sec. 551.046. EXCEPTION TO GENERAL RULE: COMMITTEE OF

LEGISLATURE. The notice of a legislative committee meeting shall

be as provided by the rules of the house of representatives or of

the senate.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.047. SPECIAL NOTICE TO NEWS MEDIA OF EMERGENCY MEETING

OR EMERGENCY ADDITION TO AGENDA. (a) The presiding officer of a

governmental body, or the member of a governmental body who calls

an emergency meeting of the governmental body or adds an

emergency item to the agenda of a meeting of the governmental

body, shall notify the news media of the emergency meeting or

emergency item as required by this section.

(b) The presiding officer or member is required to notify only

those members of the news media that have previously:

(1) filed at the headquarters of the governmental body a request

containing all pertinent information for the special notice; and

(2) agreed to reimburse the governmental body for the cost of

providing the special notice.

(c) The presiding officer or member shall give the notice by

telephone, facsimile transmission, or electronic mail.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

380, Sec. 1, eff. June 15, 2007.

Sec. 551.048. STATE GOVERNMENTAL BODY: NOTICE TO SECRETARY OF

STATE; PLACE OF POSTING NOTICE. (a) A state governmental body

shall provide notice of each meeting to the secretary of state.

(b) The secretary of state shall post the notice on the

Internet. The secretary of state shall provide during regular

office hours a computer terminal at a place convenient to the

public in the office of the secretary of state that members of

the public may use to view the notice.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 622, Sec. 2, eff.

Sept. 1, 1999.

Sec. 551.049. COUNTY GOVERNMENTAL BODY: PLACE OF POSTING NOTICE.

A county governmental body shall post notice of each meeting on

a bulletin board at a place convenient to the public in the

county courthouse.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.050. MUNICIPAL GOVERNMENTAL BODY: PLACE OF POSTING

NOTICE. A municipal governmental body shall post notice of each

meeting on a bulletin board at a place convenient to the public

in the city hall.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.051. SCHOOL DISTRICT: PLACE OF POSTING NOTICE. A

school district shall post notice of each meeting on a bulletin

board at a place convenient to the public in the central

administrative office of the district.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.052. SCHOOL DISTRICT: SPECIAL NOTICE TO NEWS MEDIA.

(a) A school district shall provide special notice of each

meeting to any news media that has:

(1) requested special notice; and

(2) agreed to reimburse the district for the cost of providing

the special notice.

(b) The notice shall be by telephone, facsimile transmission, or

electronic mail.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

380, Sec. 2, eff. June 15, 2007.

Sec. 551.053. DISTRICT OR POLITICAL SUBDIVISION EXTENDING INTO

FOUR OR MORE COUNTIES: NOTICE TO PUBLIC, SECRETARY OF STATE, AND

COUNTY CLERK; PLACE OF POSTING NOTICE. (a) The governing body

of a water district or other district or political subdivision

that extends into four or more counties shall:

(1) post notice of each meeting at a place convenient to the

public in the administrative office of the district or political

subdivision;

(2) provide notice of each meeting to the secretary of state;

and

(3) provide notice of each meeting to the county clerk of the

county in which the administrative office of the district or

political subdivision is located.

(b) The secretary of state shall post the notice provided under

Subsection (a)(2) on the Internet. The secretary of state shall

provide during regular office hours a computer terminal at a

place convenient to the public in the office of the secretary of

state that members of the public may use to view the notice.

(c) A county clerk shall post the notice provided under

Subsection (a)(3) on a bulletin board at a place convenient to

the public in the county courthouse.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 622, Sec. 3, eff.

Sept. 1, 1999.

Sec. 551.054. DISTRICT OR POLITICAL SUBDIVISION EXTENDING INTO

FEWER THAN FOUR COUNTIES: NOTICE TO PUBLIC AND COUNTY CLERKS;

PLACE OF POSTING NOTICE. (a) The governing body of a water

district or other district or political subdivision that extends

into fewer than four counties shall:

(1) post notice of each meeting at a place convenient to the

public in the administrative office of the district or political

subdivision; and

(2) provide notice of each meeting to the county clerk of each

county in which the district or political subdivision is located.

(b) A county clerk shall post the notice provided under

Subsection (a)(2) on a bulletin board at a place convenient to

the public in the county courthouse.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.055. INSTITUTION OF HIGHER EDUCATION. In addition to

providing any other notice required by this subchapter, the

governing board of a single institution of higher education:

(1) shall post notice of each meeting at the county courthouse

of the county in which the meeting will be held;

(2) shall publish notice of a meeting in a student newspaper of

the institution if an issue of the newspaper is published between

the time of the posting and the time of the meeting; and

(3) may post notice of a meeting at another place convenient to

the public.

Added by Acts 1995, 74th Leg., ch. 209, Sec. 1, eff. May 23,

1995.

Sec. 551.056. ADDITIONAL POSTING REQUIREMENTS FOR CERTAIN

MUNICIPALITIES, COUNTIES, SCHOOL DISTRICTS, JUNIOR COLLEGE

DISTRICTS, AND DEVELOPMENT CORPORATIONS. (a) This section

applies only to a governmental body or economic development

corporation that maintains an Internet website or for which an

Internet website is maintained. This section does not apply to a

governmental body described by Section 551.001(3)(D).

(b) In addition to the other place at which notice is required

to be posted by this subchapter, the following governmental

bodies and economic development corporations must also

concurrently post notice of a meeting on the Internet website of

the governmental body or economic development corporation:

(1) a municipality;

(2) a county;

(3) a school district;

(4) the governing body of a junior college or junior college

district, including a college or district that has changed its

name in accordance with Chapter 130, Education Code;

(5) a development corporation organized under the Development

Corporation Act (Subtitle C1, Title 12, Local Government Code);

and

(6) a regional mobility authority included within the meaning of

an "authority" as defined by Section 370.003, Transportation

Code.

(c) The following governmental bodies and economic development

corporations must also concurrently post the agenda for the

meeting on the Internet website of the governmental body or

economic development corporation:

(1) a municipality with a population of 48,000 or more;

(2) a county with a population of 65,000 or more;

(3) a school district that contains all or part of the area

within the corporate boundaries of a municipality with a

population of 48,000 or more;

(4) the governing body of a junior college district, including a

district that has changed its name in accordance with Chapter

130, Education Code, that contains all or part of the area within

the corporate boundaries of a municipality with a population of

48,000 or more;

(5) a development corporation organized under the Development

Corporation Act (Subtitle C1, Title 12, Local Government Code)

that was created by or for:

(A) a municipality with a population of 48,000 or more; or

(B) a county or district that contains all or part of the area

within the corporate boundaries of a municipality with a

population of 48,000 or more; and

(6) a regional mobility authority included within the meaning of

an "authority" as defined by Section 370.003, Transportation

Code.

(d) The validity of a posted notice of a meeting or an agenda by

a governmental body or economic development corporation subject

to this section that made a good faith attempt to comply with the

requirements of this section is not affected by a failure to

comply with a requirement of this section that is due to a

technical problem beyond the control of the governmental body or

economic development corporation.

Added by Acts 2005, 79th Leg., Ch.

340, Sec. 1, eff. January 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

814, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.10, eff. April 1, 2009.

SUBCHAPTER D. EXCEPTIONS TO REQUIREMENT THAT MEETINGS BE OPEN

Sec. 551.071. CONSULTATION WITH ATTORNEY; CLOSED MEETING. A

governmental body may not conduct a private consultation with its

attorney except:

(1) when the governmental body seeks the advice of its attorney

about:

(A) pending or contemplated litigation; or

(B) a settlement offer; or

(2) on a matter in which the duty of the attorney to the

governmental body under the Texas Disciplinary Rules of

Professional Conduct of the State Bar of Texas clearly conflicts

with this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.072. DELIBERATION REGARDING REAL PROPERTY; CLOSED

MEETING. A governmental body may conduct a closed meeting to

deliberate the purchase, exchange, lease, or value of real

property if deliberation in an open meeting would have a

detrimental effect on the position of the governmental body in

negotiations with a third person.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.0725. COMMISSIONERS COURTS: DELIBERATION REGARDING

CONTRACT BEING NEGOTIATED; CLOSED MEETING. (a) The

commissioners court of a county with a population of 400,000 or

more may conduct a closed meeting to deliberate business and

financial issues relating to a contract being negotiated if,

before conducting the closed meeting:

(1) the commissioners court votes unanimously that deliberation

in an open meeting would have a detrimental effect on the

position of the commissioners court in negotiations with a third

person; and

(2) the attorney advising the commissioners court issues a

written determination that deliberation in an open meeting would

have a detrimental effect on the position of the commissioners

court in negotiations with a third person.

(b) Notwithstanding Section 551.103(a), Government Code, the

commissioners court must make a tape recording of the proceedings

of a closed meeting to deliberate the information.

Added by Acts 2003, 78th Leg., ch. 1287, Sec. 1, eff. June 21,

2003.

Sec. 551.0726. TEXAS FACILITIES COMMISSION: DELIBERATION

REGARDING CONTRACT BEING NEGOTIATED; CLOSED MEETING. (a) The

Texas Facilities Commission may conduct a closed meeting to

deliberate business and financial issues relating to a contract

being negotiated if, before conducting the closed meeting:

(1) the commission votes unanimously that deliberation in an

open meeting would have a detrimental effect on the position of

the state in negotiations with a third person; and

(2) the attorney advising the commission issues a written

determination finding that deliberation in an open meeting would

have a detrimental effect on the position of the state in

negotiations with a third person and setting forth that finding

therein.

(b) Notwithstanding Section 551.103(a), the commission must make

a tape recording of the proceedings of a closed meeting held

under this section.

Added by Acts 2005, 79th Leg., Ch.

535, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 3.05, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.011, eff. September 1, 2009.

Sec. 551.073. DELIBERATION REGARDING PROSPECTIVE GIFT; CLOSED

MEETING. A governmental body may conduct a closed meeting to

deliberate a negotiated contract for a prospective gift or

donation to the state or the governmental body if deliberation in

an open meeting would have a detrimental effect on the position

of the governmental body in negotiations with a third person.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.074. PERSONNEL MATTERS; CLOSED MEETING. (a) This

chapter does not require a governmental body to conduct an open

meeting:

(1) to deliberate the appointment, employment, evaluation,

reassignment, duties, discipline, or dismissal of a public

officer or employee; or

(2) to hear a complaint or charge against an officer or

employee.

(b) Subsection (a) does not apply if the officer or employee who

is the subject of the deliberation or hearing requests a public

hearing.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.0745. PERSONNEL MATTERS AFFECTING COUNTY ADVISORY BODY;

CLOSED MEETING. (a) This chapter does not require the

commissioners court of a county to conduct an open meeting:

(1) to deliberate the appointment, employment, evaluation,

reassignment, duties, discipline, or dismissal of a member of an

advisory body; or

(2) to hear a complaint or charge against a member of an

advisory body.

(b) Subsection (a) does not apply if the individual who is the

subject of the deliberation or hearing requests a public hearing.

Added by Acts 1997, 75th Leg., ch. 659, Sec. 1, eff. Sept. 1,

1997.

Sec. 551.075. CONFERENCE RELATING TO INVESTMENTS AND POTENTIAL

INVESTMENTS ATTENDED BY BOARD OF TRUSTEES OF TEXAS GROWTH FUND;

CLOSED MEETING. (a) This chapter does not require the board of

trustees of the Texas growth fund to confer with one or more

employees of the Texas growth fund or with a third party in an

open meeting if the only purpose of the conference is to:

(1) receive information from the employees of the Texas growth

fund or the third party relating to an investment or a potential

investment by the Texas growth fund in:

(A) a private business entity, if disclosure of the information

would give advantage to a competitor; or

(B) a business entity whose securities are publicly traded, if

the investment or potential investment is not required to be

registered under the Securities Exchange Act of 1934 (15 U.S.C.

Section 78a et seq.), and its subsequent amendments, and if

disclosure of the information would give advantage to a

competitor; or

(2) question the employees of the Texas growth fund or the third

party regarding an investment or potential investment described

by Subdivision (1), if disclosure of the information contained in

the questions or answers would give advantage to a competitor.

(b) During a conference under Subsection (a), members of the

board of trustees of the Texas growth fund may not deliberate

public business or agency policy that affects public business.

(c) In this section, "Texas growth fund" means the fund created

by Section 70, Article XVI, Texas Constitution.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 647, Sec. 2, eff. Aug.

30, 1999.

Sec. 551.076. DELIBERATION REGARDING SECURITY DEVICES OR

SECURITY AUDITS; CLOSED MEETING. This chapter does not require a

governmental body to conduct an open meeting to deliberate:

(1) the deployment, or specific occasions for implementation, of

security personnel or devices; or

(2) a security audit.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 3.07, eff. September 1, 2007.

Sec. 551.077. AGENCY FINANCED BY FEDERAL GOVERNMENT. This

chapter does not require an agency financed entirely by federal

money to conduct an open meeting.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.078. MEDICAL BOARD OR MEDICAL COMMITTEE. This chapter

does not require a medical board or medical committee to conduct

an open meeting to deliberate the medical or psychiatric records

of an individual applicant for a disability benefit from a public

retirement system.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.0785. DELIBERATIONS INVOLVING MEDICAL OR PSYCHIATRIC

RECORDS OF INDIVIDUALS. This chapter does not require a benefits

appeals committee for a public self-funded health plan or a

governmental body that administers a public insurance, health, or

retirement plan to conduct an open meeting to deliberate:

(1) the medical records or psychiatric records of an individual

applicant for a benefit from the plan; or

(2) a matter that includes a consideration of information in the

medical or psychiatric records of an individual applicant for a

benefit from the plan.

Added by Acts 2003, 78th Leg., ch. 158, Sec. 1, eff. May 27,

2003.

Sec. 551.079. TEXAS DEPARTMENT OF INSURANCE. (a) The

requirements of this chapter do not apply to a meeting of the

commissioner of insurance or the commissioner's designee with the

board of directors of a guaranty association established under

Chapter 2602, Insurance Code, or Article 21.28-C or 21.28-D,

Insurance Code, in the discharge of the commissioner's duties and

responsibilities to regulate and maintain the solvency of a

person regulated by the Texas Department of Insurance.

(b) The commissioner of insurance may deliberate and determine

the appropriate action to be taken concerning the solvency of a

person regulated by the Texas Department of Insurance in a closed

meeting with persons in one or more of the following categories:

(1) staff of the Texas Department of Insurance;

(2) a regulated person;

(3) representatives of a regulated person; or

(4) members of the board of directors of a guaranty association

established under Chapter 2602, Insurance Code, or Article

21.28-C or 21.28-D, Insurance Code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 628, Sec. 1, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.120, eff. September 1, 2005.

Sec. 551.080. BOARD OF PARDONS AND PAROLES. This chapter does

not require the Board of Pardons and Paroles to conduct an open

meeting to interview or counsel an inmate of the Texas Department

of Criminal Justice.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.071, eff. September 1, 2009.

Sec. 551.081. CREDIT UNION COMMISSION. This chapter does not

require the Credit Union Commission to conduct an open meeting to

deliberate a matter made confidential by law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.0811. THE FINANCE COMMISSION OF TEXAS. This chapter

does not require The Finance Commission of Texas to conduct an

open meeting to deliberate a matter made confidential by law.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.01(a), eff. Sept.

1, 1995.

Sec. 551.082. SCHOOL CHILDREN; SCHOOL DISTRICT EMPLOYEES;

DISCIPLINARY MATTER OR COMPLAINT. (a) This chapter does not

require a school board to conduct an open meeting to deliberate

in a case:

(1) involving discipline of a public school child; or

(2) in which a complaint or charge is brought against an

employee of the school district by another employee and the

complaint or charge directly results in a need for a hearing.

(b) Subsection (a) does not apply if an open hearing is

requested in writing by a parent or guardian of the child or by

the employee against whom the complaint or charge is brought.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.0821. SCHOOL BOARD: PERSONALLY IDENTIFIABLE INFORMATION

ABOUT PUBLIC SCHOOL STUDENT. (a) This chapter does not require

a school board to conduct an open meeting to deliberate a matter

regarding a public school student if personally identifiable

information about the student will necessarily be revealed by the

deliberation.

(b) Directory information about a public school student is

considered to be personally identifiable information about the

student for purposes of Subsection (a) only if a parent or

guardian of the student, or the student if the student has

attained 18 years of age, has informed the school board, the

school district, or a school in the school district that the

directory information should not be released without prior

consent. In this subsection, "directory information" has the

meaning assigned by the federal Family Educational Rights and

Privacy Act of 1974 (20 U.S.C. Section 1232g), as amended.

(c) Subsection (a) does not apply if an open meeting about the

matter is requested in writing by a parent or guardian of the

student or by the student if the student has attained 18 years of

age.

Added by Acts 2003, 78th Leg., ch. 190, Sec. 1, eff. June 2,

2003.

Sec. 551.083. CERTAIN SCHOOL BOARDS; CLOSED MEETING REGARDING

CONSULTATION WITH REPRESENTATIVE OF EMPLOYEE GROUP. This chapter

does not require a school board operating under a consultation

agreement authorized by Section 13.901, Education Code, to

conduct an open meeting to deliberate the standards, guidelines,

terms, or conditions the board will follow, or instruct its

representatives to follow, in a consultation with a

representative of an employee group.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.084. INVESTIGATION; EXCLUSION OF WITNESS FROM HEARING.

A governmental body that is investigating a matter may exclude a

witness from a hearing during the examination of another witness

in the investigation.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.085. GOVERNING BOARD OF CERTAIN PROVIDERS OF HEALTH

CARE SERVICES. (a) This chapter does not require the governing

board of a municipal hospital, municipal hospital authority,

hospital district created under general or special law, or

nonprofit health maintenance organization created under Section

534.101, Health and Safety Code, to conduct an open meeting to

deliberate:

(1) pricing or financial planning information relating to a bid

or negotiation for the arrangement or provision of services or

product lines to another person if disclosure of the information

would give advantage to competitors of the hospital, hospital

district, or nonprofit health maintenance organization; or

(2) information relating to a proposed new service or product

line of the hospital, hospital district, or nonprofit health

maintenance organization before publicly announcing the service

or product line.

(b) The governing board of a health maintenance organization

created under Section 281.0515, Health and Safety Code, that is

subject to this chapter is not required to conduct an open

meeting to deliberate information described by Subsection (a).

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.02(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 778, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1229, Sec. 1, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 7, Sec. 1, eff. Sept. 1, 2003.

Sec. 551.086. CERTAIN PUBLIC POWER UTILITIES: COMPETITIVE

MATTERS. (a) Notwithstanding anything in this chapter to the

contrary, the rules provided by this section apply to competitive

matters of a public power utility.

(b) In this section:

(1) "Public power utility" means an entity providing electric or

gas utility services that is subject to the provisions of this

chapter.

(2) "Public power utility governing body" means the board of

trustees or other applicable governing body, including a city

council, of a public power utility.

(3) "Competitive matter" means a utility-related matter that the

public power utility governing body in good faith determines by a

vote under this section is related to the public power utility's

competitive activity, including commercial information, and

would, if disclosed, give advantage to competitors or prospective

competitors but may not be deemed to include the following

categories of information:

(A) information relating to the provision of distribution access

service, including the terms and conditions of the service and

the rates charged for the service but not including information

concerning utility-related services or products that are

competitive;

(B) information relating to the provision of transmission

service that is required to be filed with the Public Utility

Commission of Texas, subject to any confidentiality provided for

under the rules of the commission;

(C) information for the distribution system pertaining to

reliability and continuity of service, to the extent not

security-sensitive, that relates to emergency management,

identification of critical loads such as hospitals and police,

records of interruption, and distribution feeder standards;

(D) any substantive rule of general applicability regarding

service offerings, service regulation, customer protections, or

customer service adopted by the public power utility as

authorized by law;

(E) aggregate information reflecting receipts or expenditures of

funds of the public power utility, of the type that would be

included in audited financial statements;

(F) information relating to equal employment opportunities for

minority groups, as filed with local, state, or federal agencies;

(G) information relating to the public power utility's

performance in contracting with minority business entities;

(H) information relating to nuclear decommissioning trust

agreements, of the type required to be included in audited

financial statements;

(I) information relating to the amount and timing of any

transfer to an owning city's general fund;

(J) information relating to environmental compliance as required

to be filed with any local, state, or national environmental

authority, subject to any confidentiality provided under the

rules of those authorities;

(K) names of public officers of the public power utility and the

voting records of those officers for all matters other than those

within the scope of a competitive resolution provided for by this

section;

(L) a description of the public power utility's central and

field organization, including the established places at which the

public may obtain information, submit information and requests,

or obtain decisions and the identification of employees from whom

the public may obtain information, submit information or

requests, or obtain decisions; or

(M) information identifying the general course and method by

which the public power utility's functions are channeled and

determined, including the nature and requirements of all formal

and informal policies and procedures.

(c) This chapter does not require a public power utility

governing body to conduct an open meeting to deliberate, vote, or

take final action on any competitive matter, as that term is

defined in Subsection (b)(3). Before a public power utility

governing body may deliberate, vote, or take final action on any

competitive matter in a closed meeting, the public power utility

governing body must first make a good faith determination, by

majority vote of its members, that the matter is a competitive

matter that satisfies the requirements of Subsection (b)(3). The

vote shall be taken during the closed meeting and be included in

the certified agenda or tape recording of the closed meeting. If

a public power utility governing body fails to determine by that

vote that the matter satisfies the requirements of Subsection

(b)(3), the public power utility governing body may not

deliberate or take any further action on the matter in the closed

meeting. This section does not limit the right of a public power

utility governing body to hold a closed session under any other

exception provided for in this chapter.

(d) For purposes of Section 551.041, the notice of the subject

matter of an item that may be considered as a competitive matter

under this section is required to contain no more than a general

representation of the subject matter to be considered, such that

the competitive activity of the public power utility with respect

to the issue in question is not compromised or disclosed.

(e) With respect to municipally owned utilities subject to this

section, this section shall apply whether or not the municipally

owned utility has adopted customer choice or serves in a multiply

certificated service area under the Utilities Code.

(f) Nothing in this section is intended to preclude the

application of the enforcement and remedies provisions of

Subchapter G.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 45, eff. Sept. 1,

1999.

Sec. 551.087. DELIBERATION REGARDING ECONOMIC DEVELOPMENT

NEGOTIATIONS; CLOSED MEETING. This chapter does not require a

governmental body to conduct an open meeting:

(1) to discuss or deliberate regarding commercial or financial

information that the governmental body has received from a

business prospect that the governmental body seeks to have

locate, stay, or expand in or near the territory of the

governmental body and with which the governmental body is

conducting economic development negotiations; or

(2) to deliberate the offer of a financial or other incentive to

a business prospect described by Subdivision (1).

Added by Acts 1999, 76th Leg., ch. 1319, Sec. 32, eff. Sept. 1,

1999. Renumbered from Sec. 551.086 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(49), eff. Sept. 1, 2001.

Sec. 551.088. DELIBERATION REGARDING TEST ITEM. This chapter

does not require a governmental body to conduct an open meeting

to deliberate a test item or information related to a test item

if the governmental body believes that the test item may be

included in a test the governmental body administers to

individuals who seek to obtain or renew a license or certificate

that is necessary to engage in an activity.

Added by Acts 1999, 76th Leg., ch. 312, Sec. 1, eff. Aug. 30,

1999. Renumbered from Sec. 551.086 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(50), eff. Sept. 1, 2001.

Sec. 551.089. DEPARTMENT OF INFORMATION RESOURCES. This chapter

does not require the governing board of the Department of

Information Resources to conduct an open meeting to deliberate:

(1) security assessments or deployments relating to information

resources technology;

(2) network security information as described by Section

2059.055(b); or

(3) the deployment, or specific occasions for implementation, of

security personnel, critical infrastructure, or security devices.

Added by Acts 2009, 81st Leg., R.S., Ch.

183, Sec. 3, eff. September 1, 2009.

SUBCHAPTER E. PROCEDURES RELATING TO CLOSED MEETING

Sec. 551.101. REQUIREMENT TO FIRST CONVENE IN OPEN MEETING. If

a closed meeting is allowed under this chapter, a governmental

body may not conduct the closed meeting unless a quorum of the

governmental body first convenes in an open meeting for which

notice has been given as provided by this chapter and during

which the presiding officer publicly:

(1) announces that a closed meeting will be held; and

(2) identifies the section or sections of this chapter under

which the closed meeting is held.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.102. REQUIREMENT TO VOTE OR TAKE FINAL ACTION IN OPEN

MEETING. A final action, decision, or vote on a matter

deliberated in a closed meeting under this chapter may only be

made in an open meeting that is held in compliance with the

notice provisions of this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.103. CERTIFIED AGENDA OR TAPE RECORDING REQUIRED. (a)

A governmental body shall either keep a certified agenda or make

a tape recording of the proceedings of each closed meeting,

except for a private consultation permitted under Section

551.071.

(b) The presiding officer shall certify that an agenda kept

under Subsection (a) is a true and correct record of the

proceedings.

(c) The certified agenda must include:

(1) a statement of the subject matter of each deliberation;

(2) a record of any further action taken; and

(3) an announcement by the presiding officer at the beginning

and the end of the meeting indicating the date and time.

(d) A tape recording made under Subsection (a) must include

announcements by the presiding officer at the beginning and the

end of the meeting indicating the date and time.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.104. CERTIFIED AGENDA OR TAPE; PRESERVATION;

DISCLOSURE. (a) A governmental body shall preserve the

certified agenda or tape recording of a closed meeting for at

least two years after the date of the meeting. If an action

involving the meeting is brought within that period, the

governmental body shall preserve the certified agenda or tape

while the action is pending.

(b) In litigation in a district court involving an alleged

violation of this chapter, the court:

(1) is entitled to make an in camera inspection of the certified

agenda or tape;

(2) may admit all or part of the certified agenda or tape as

evidence, on entry of a final judgment; and

(3) may grant legal or equitable relief it considers

appropriate, including an order that the governmental body make

available to the public the certified agenda or tape of any part

of a meeting that was required to be open under this chapter.

(c) The certified agenda or tape of a closed meeting is

available for public inspection and copying only under a court

order issued under Subsection (b)(3).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER F. MEETINGS USING TELEPHONE, VIDEOCONFERENCE, OR

INTERNET

Sec. 551.121. GOVERNING BOARD OF INSTITUTION OF HIGHER

EDUCATION; BOARD FOR LEASE OF UNIVERSITY LANDS; TEXAS HIGHER

EDUCATION COORDINATING BOARD: SPECIAL MEETING FOR IMMEDIATE

ACTION. (a) In this section, "governing board," "institution of

higher education," and "university system" have the meanings

assigned by Section 61.003, Education Code.

(c) A meeting held by telephone conference call authorized by

this section may be held only if:

(1) the meeting is a special called meeting and immediate action

is required; and

(2) the convening at one location of a quorum of the governing

board, the Board for Lease of University Lands, or the Texas

Higher Education Coordinating Board, as applicable, is difficult

or impossible.

(d) The telephone conference call meeting is subject to the

notice requirements applicable to other meetings.

(f) Each part of the telephone conference call meeting that is

required to be open to the public shall be audible to the public

at the location specified in the notice of the meeting as the

location of the meeting and shall be tape recorded. The tape

recording shall be made available to the public.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 1266, Sec. 4.05, 4.06,

eff. June 20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

538, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

538, Sec. 3, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

778, Sec. 2, eff. June 15, 2007.

Reenacted by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.013, eff. September 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.014, eff. September 1, 2009.

Sec. 551.122. GOVERNING BOARD OF JUNIOR COLLEGE DISTRICT: QUORUM

PRESENT AT ONE LOCATION. (a) This chapter does not prohibit the

governing board of a junior college district from holding an open

or closed meeting by telephone conference call.

(b) A meeting held by telephone conference call authorized by

this section may be held only if a quorum of the governing board

is physically present at the location where meetings of the board

are usually held.

(c) The telephone conference call meeting is subject to the

notice requirements applicable to other meetings.

(d) Each part of the telephone conference call meeting that is

required to be open to the public shall be audible to the public

at the location where the quorum is present and shall be

tape-recorded. The tape recording shall be made available to the

public.

(e) The location of the meeting shall provide two-way

communication during the entire telephone conference call

meeting, and the identification of each party to the telephone

conference shall be clearly stated before the party speaks.

(f) The authority provided by this section is in addition to the

authority provided by Section 551.121.

(g) A member of a governing board of a junior college district

who participates in a board meeting by telephone conference call

but is not physically present at the location of the meeting is

considered to be absent from the meeting for purposes of Section

130.0845, Education Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

778, Sec. 1, eff. June 15, 2007.

Sec. 551.123. TEXAS BOARD OF CRIMINAL JUSTICE. (a) The Texas

Board of Criminal Justice may hold an open or closed emergency

meeting by telephone conference call.

(b) The portion of the telephone conference call meeting that is

open shall be recorded. The recording shall be made available to

be heard by the public at one or more places designated by the

board.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.124. BOARD OF PARDONS AND PAROLES. At the call of the

presiding officer of the Board of Pardons and Paroles, the board

may hold a hearing on clemency matters by telephone conference

call.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 12.16, eff.

Sept. 1, 1997.

Sec. 551.125. OTHER GOVERNMENTAL BODY. (a) Except as otherwise

provided by this subchapter, this chapter does not prohibit a

governmental body from holding an open or closed meeting by

telephone conference call.

(b) A meeting held by telephone conference call may be held only

if:

(1) an emergency or public necessity exists within the meaning

of Section 551.045 of this chapter; and

(2) the convening at one location of a quorum of the

governmental body is difficult or impossible; or

(3) the meeting is held by an advisory board.

(c) The telephone conference call meeting is subject to the

notice requirements applicable to other meetings.

(d) The notice of the telephone conference call meeting must

specify as the location of the meeting the location where

meetings of the governmental body are usually held.

(e) Each part of the telephone conference call meeting that is

required to be open to the public shall be audible to the public

at the location specified in the notice of the meeting as the

location of the meeting and shall be tape-recorded. The tape

recording shall be made available to the public.

(f) The location designated in the notice as the location of the

meeting shall provide two-way communication during the entire

telephone conference call meeting and the identification of each

party to the telephone conference shall be clearly stated prior

to speaking.

Added by Acts 1995, 74th Leg., ch. 1046, Sec. 1, eff. Aug. 28,

1995.

Sec. 551.126. HIGHER EDUCATION COORDINATING BOARD. (a) In this

section, "board" means the Texas Higher Education Coordinating

Board.

(b) The board may hold an open meeting by telephone conference

call or video conference call in order to consider a higher

education impact statement if the preparation of a higher

education impact statement by the board is to be provided under

the rules of either the house of representatives or the senate.

(c) A meeting held by telephone conference call must comply with

the procedures described in Section 551.125.

(d) A meeting held by video conference call is subject to the

notice requirements applicable to other meetings. In addition, a

meeting held by video conference call shall:

(1) be visible and audible to the public at the location

specified in the notice of the meeting as the location of the

meeting;

(2) be recorded by audio and video; and

(3) have two-way audio and video communications with each

participant in the meeting during the entire meeting.

Added by Acts 1997, 75th Leg., ch. 944, Sec. 1, eff. June 18,

1997.

Sec. 551.127. VIDEOCONFERENCE CALL. (a) Except as otherwise

provided by this section, this chapter does not prohibit a

governmental body from holding an open or closed meeting by

videoconference call.

(b) A meeting may be held by videoconference call only if a

quorum of the governmental body is physically present at one

location of the meeting, except as provided by Subsection (c).

(c) A meeting of a state governmental body or a governmental

body that extends into three or more counties may be held by

videoconference call only if a majority of the quorum of the

governmental body is physically present at one location of the

meeting.

(d) A meeting held by videoconference call is subject to the

notice requirements applicable to other meetings in addition to

the notice requirements prescribed by this section.

(e) The notice of a meeting to be held by videoconference call

must specify as a location of the meeting the location where a

quorum of the governmental body will be physically present and

specify the intent to have a quorum present at that location,

except that the notice of a meeting to be held by videoconference

call under Subsection (c) must specify as a location of the

meeting each location where a majority of the quorum of the

governmental body will be physically present and specify the

intent to have a majority of the quorum of the governmental body

present at that location. In addition, the notice of the meeting

must specify as a location of the meeting each other location

where a member of the governmental body who will participate in

the meeting will be physically present during the meeting. Each

of the locations shall be open to the public during the open

portions of the meeting.

(f) Each portion of a meeting held by videoconference call that

is required to be open to the public shall be visible and audible

to the public at each location specified under Subsection (e).

(g) The governmental body shall make at least an audio recording

of the meeting. The recording shall be made available to the

public.

(h) Each location specified under Subsection (e) shall have

two-way communication with each other location during the entire

meeting. Each participant in the videoconference call, while

speaking, shall be clearly visible and audible to each other

participant and, during the open portion of the meeting, to the

members of the public in attendance at a location of the meeting.

(i) The Department of Information Resources by rule shall

specify minimum standards for audio and video signals at a

meeting held by videoconference call. The quality of the audio

and video signals perceptible at each location of the meeting

must meet or exceed those standards.

(j) The quality of the audio and video signals perceptible by

members of the public at each location of the meeting must:

(1) meet or exceed the quality of the audio and video signals

perceptible by the members of the governmental body participating

in the meeting; and

(2) be of sufficient quality so that members of the public at

each location of the meeting can observe the demeanor and hear

the voice of each participant in the open portion of the meeting.

(k) Without regard to whether a member of the governmental body

is participating in a meeting from a remote location by

videoconference call, a governmental body may allow a member of

the public to testify at a meeting from a remote location by

videoconference call.

Added by Acts 1997, 75th Leg., ch. 1038, Sec. 2, eff. Sept. 1,

1997. Renumbered from Sec. 551.126 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(50), eff. Sept. 1, 1999. Amended by Acts 2001,

77th Leg., ch. 630, Sec. 1, eff. Sept. 1, 2001.

Sec. 551.128. INTERNET BROADCAST OF OPEN MEETING. (a) In this

section, "Internet" means the largest nonproprietary cooperative

public computer network, popularly known as the Internet.

(b) Subject to the requirements of this section, a governmental

body may broadcast an open meeting over the Internet.

(c) A governmental body that broadcasts a meeting over the

Internet shall establish an Internet site and provide access to

the broadcast from that site. The governmental body shall provide

on the Internet site the same notice of the meeting that the

governmental body is required to post under Subchapter C. The

notice on the Internet must be posted within the time required

for posting notice under Subchapter C.

Added by Acts 1999, 76th Leg., ch. 100, Sec. 1, eff. Sept. 1,

1999.

Sec. 551.129. CONSULTATIONS BETWEEN GOVERNMENTAL BODY AND ITS

ATTORNEY. (a) A governmental body may use a telephone

conference call, video conference call, or communications over

the Internet to conduct a public consultation with its attorney

in an open meeting of the governmental body or a private

consultation with its attorney in a closed meeting of the

governmental body.

(b) Each part of a public consultation by a governmental body

with its attorney in an open meeting of the governmental body

under Subsection (a) must be audible to the public at the

location specified in the notice of the meeting as the location

of the meeting.

(c) Subsection (a) does not:

(1) authorize the members of a governmental body to conduct a

meeting of the governmental body by telephone conference call,

video conference call, or communications over the Internet; or

(2) create an exception to the application of this subchapter.

(d) Subsection (a) does not apply to a consultation with an

attorney who is an employee of the governmental body.

(e) For purposes of Subsection (d), an attorney who receives

compensation for legal services performed, from which employment

taxes are deducted by the governmental body, is an employee of

the governmental body.

(f) Subsection (d) does not apply to:

(1) the governing board of an institution of higher education as

defined by Section 61.003, Education Code; or

(2) the Texas Higher Education Coordinating Board.

Added by Acts 2001, 77th Leg., ch. 50, Sec. 1, eff. May 7, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

538, Sec. 4, eff. September 1, 2007.

SUBCHAPTER G. ENFORCEMENT AND REMEDIES; CRIMINAL VIOLATIONS

Sec. 551.141. ACTION VOIDABLE. An action taken by a

governmental body in violation of this chapter is voidable.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.142. MANDAMUS; INJUNCTION. (a) An interested person,

including a member of the news media, may bring an action by

mandamus or injunction to stop, prevent, or reverse a violation

or threatened violation of this chapter by members of a

governmental body.

(b) The court may assess costs of litigation and reasonable

attorney fees incurred by a plaintiff or defendant who

substantially prevails in an action under Subsection (a). In

exercising its discretion, the court shall consider whether the

action was brought in good faith and whether the conduct of the

governmental body had a reasonable basis in law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.143. CONSPIRACY TO CIRCUMVENT CHAPTER; OFFENSE;

PENALTY. (a) A member or group of members of a governmental

body commits an offense if the member or group of members

knowingly conspires to circumvent this chapter by meeting in

numbers less than a quorum for the purpose of secret

deliberations in violation of this chapter.

(b) An offense under Subsection (a) is a misdemeanor punishable

by:

(1) a fine of not less than $100 or more than $500;

(2) confinement in the county jail for not less than one month

or more than six months; or

(3) both the fine and confinement.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.144. CLOSED MEETING; OFFENSE; PENALTY. (a) A member

of a governmental body commits an offense if a closed meeting is

not permitted under this chapter and the member knowingly:

(1) calls or aids in calling or organizing the closed meeting,

whether it is a special or called closed meeting;

(2) closes or aids in closing the meeting to the public, if it

is a regular meeting; or

(3) participates in the closed meeting, whether it is a regular,

special, or called meeting.

(b) An offense under Subsection (a) is a misdemeanor punishable

by:

(1) a fine of not less than $100 or more than $500;

(2) confinement in the county jail for not less than one month

or more than six months; or

(3) both the fine and confinement.

(c) It is an affirmative defense to prosecution under Subsection

(a) that the member of the governmental body acted in reasonable

reliance on a court order or a written interpretation of this

chapter contained in an opinion of a court of record, the

attorney general, or the attorney for the governmental body.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 647, Sec. 3, eff. Aug.

30, 1999.

Sec. 551.145. CLOSED MEETING WITHOUT CERTIFIED AGENDA OR TAPE

RECORDING; OFFENSE; PENALTY. (a) A member of a governmental

body commits an offense if the member participates in a closed

meeting of the governmental body knowing that a certified agenda

of the closed meeting is not being kept or that a tape recording

of the closed meeting is not being made.

(b) An offense under Subsection (a) is a Class C misdemeanor.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 551.146. DISCLOSURE OF CERTIFIED AGENDA OR TAPE RECORDING

OF CLOSED MEETING; OFFENSE; PENALTY; CIVIL LIABILITY. (a) An

individual, corporation, or partnership that without lawful

authority knowingly discloses to a member of the public the

certified agenda or tape recording of a meeting that was lawfully

closed to the public under this chapter:

(1) commits an offense; and

(2) is liable to a person injured or damaged by the disclosure

for:

(A) actual damages, including damages for personal injury or

damage, lost wages, defamation, or mental or other emotional

distress;

(B) reasonable attorney fees and court costs; and

(C) at the discretion of the trier of fact, exemplary damages.

(b) An offense under Subsection (a)(1) is a Class B misdemeanor.

(c) It is a defense to prosecution under Subsection (a)(1) and

an affirmative defense to a civil action under Subsection (a)(2)

that:

(1) the defendant had good reason to believe the disclosure was

lawful; or

(2) the disclosure was the result of a mistake of fact

concerning the nature or content of the certified agenda or tape

recording.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 552. PUBLIC INFORMATION

GOVERNMENT CODE

TITLE 5. OPEN GOVERNMENT; ETHICS

SUBTITLE A. OPEN GOVERNMENT

CHAPTER 552. PUBLIC INFORMATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 552.001. POLICY; CONSTRUCTION. (a) Under the fundamental

philosophy of the American constitutional form of representative

government that adheres to the principle that government is the

servant and not the master of the people, it is the policy of

this state that each person is entitled, unless otherwise

expressly provided by law, at all times to complete information

about the affairs of government and the official acts of public

officials and employees. The people, in delegating authority, do

not give their public servants the right to decide what is good

for the people to know and what is not good for them to know. The

people insist on remaining informed so that they may retain

control over the instruments they have created. The provisions of

this chapter shall be liberally construed to implement this

policy.

(b) This chapter shall be liberally construed in favor of

granting a request for information.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 552.002. DEFINITION OF PUBLIC INFORMATION; MEDIA CONTAINING

PUBLIC INFORMATION. (a) In this chapter, "public information"

means information that is collected, assembled, or maintained

under a law or ordinance or in connection with the transaction of

official business:

(1) by a governmental body; or

(2) for a governmental body and the governmental body owns the

information or has a right of access to it.

(b) The media on which public information is recorded include:

(1) paper;

(2) film;

(3) a magnetic, optical, or solid state device that can store an

electronic signal;

(4) tape;

(5) Mylar;

(6) linen;

(7) silk; and

(8) vellum.

(c) The general forms in which the media containing public

information exist include a book, paper, letter, document,

printout, photograph, film, tape, microfiche, microfilm,

photostat, sound recording, map, and drawing and a voice, data,

or video representation held in computer memory.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 2, eff.

Sept. 1, 1995.

Sec. 552.003. DEFINITIONS. In this chapter:

(1) "Governmental body":

(A) means:

(i) a board, commission, department, committee, institution,

agency, or office that is within or is created by the executive

or legislative branch of state government and that is directed by

one or more elected or appointed members;

(ii) a county commissioners court in the state;

(iii) a municipal governing body in the state;

(iv) a deliberative body that has rulemaking or quasi-judicial

power and that is classified as a department, agency, or

political subdivision of a county or municipality;

(v) a school district board of trustees;

(vi) a county board of school trustees;

(vii) a county board of education;

(viii) the governing board of a special district;

(ix) the governing body of a nonprofit corporation organized

under Chapter 67, Water Code, that provides a water supply or

wastewater service, or both, and is exempt from ad valorem

taxation under Section 11.30, Tax Code;

(x) a local workforce development board created under Section

2308.253;

(xi) a nonprofit corporation that is eligible to receive funds

under the federal community services block grant program and that

is authorized by this state to serve a geographic area of the

state; and

(xii) the part, section, or portion of an organization,

corporation, commission, committee, institution, or agency that

spends or that is supported in whole or in part by public funds;

and

(B) does not include the judiciary.

(2) "Manipulation" means the process of modifying, reordering,

or decoding of information with human intervention.

(3) "Processing" means the execution of a sequence of coded

instructions by a computer producing a result.

(4) "Programming" means the process of producing a sequence of

coded instructions that can be executed by a computer.

(5) "Public funds" means funds of the state or of a governmental

subdivision of the state.

(6) "Requestor" means a person who submits a request to a

governmental body for inspection or copies of public information.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 2, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 62, Sec. 18.24, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 633, Sec. 2, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1004, Sec. 2, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 1276, Sec. 9.014, eff. Sept. 1,

2003.

Sec. 552.0035. ACCESS TO INFORMATION OF JUDICIARY. (a) Access

to information collected, assembled, or maintained by or for the

judiciary is governed by rules adopted by the Supreme Court of

Texas or by other applicable laws and rules.

(b) This section does not address whether information is

considered to be information collected, assembled, or maintained

by or for the judiciary.

Added by Acts 1999, 76th Leg., ch. 1319, Sec. 1, eff. Sept. 1,

1999.

Sec. 552.0036. CERTAIN PROPERTY OWNERS' ASSOCIATIONS SUBJECT TO

LAW. A property owners' association is subject to this chapter

in the same manner as a governmental body:

(1) if:

(A) membership in the property owners' association is mandatory

for owners or for a defined class of owners of private real

property in a defined geographic area in a county with a

population of 2.8 million or more or in a county adjacent to a

county with a population of 2.8 million or more;

(B) the property owners' association has the power to make

mandatory special assessments for capital improvements or

mandatory regular assessments; and

(C) the amount of the mandatory special or regular assessments

is or has ever been based in whole or in part on the value at

which the state or a local governmental body assesses the

property for purposes of ad valorem taxation under Section 20,

Article VIII, Texas Constitution; or

(2) if the property owners' association:

(A) provides maintenance, preservation, and architectural

control of residential and commercial property within a defined

geographic area in a county with a population of 2.8 million or

more or in a county adjacent to a county with a population of 2.8

million or more; and

(B) is a corporation that:

(i) is governed by a board of trustees who may employ a general

manager to execute the association's bylaws and administer the

business of the corporation;

(ii) does not require membership in the corporation by the

owners of the property within the defined area; and

(iii) was incorporated before January 1, 2006.

Added by Acts 1999, 76th Leg., ch. 1084, Sec. 2, eff. Sept. 1,

1999. Renumbered from Sec. 552.0035 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(51), eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1367, Sec. 2, eff. September 1, 2007.

Sec. 552.0037. CERTAIN ENTITIES AUTHORIZED TO TAKE PROPERTY

THROUGH EMINENT DOMAIN. Notwithstanding any other law,

information collected, assembled, or maintained by an entity that

is not a governmental body but is authorized by law to take

private property through the use of eminent domain is subject to

this chapter in the same manner as information collected,

assembled, or maintained by a governmental body, but only if the

information is related to the taking of private property by the

entity through the use of eminent domain.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

1, Sec. 2, eff. November 18, 2005.

Sec. 552.004. PRESERVATION OF INFORMATION. A governmental body

or, for information of an elective county office, the elected

county officer, may determine a time for which information that

is not currently in use will be preserved, subject to any

applicable rule or law governing the destruction and other

disposition of state and local government records or public

information.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 2, eff.

Sept. 1, 1995.

Sec. 552.005. EFFECT OF CHAPTER ON SCOPE OF CIVIL DISCOVERY.

(a) This chapter does not affect the scope of civil discovery

under the Texas Rules of Civil Procedure.

(b) Exceptions from disclosure under this chapter do not create

new privileges from discovery.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 552.0055. SUBPOENA DUCES TECUM OR DISCOVERY REQUEST. A

subpoena duces tecum or a request for discovery that is issued in

compliance with a statute or a rule of civil or criminal

procedure is not considered to be a request for information under

this chapter.

Added by Acts 1999, 76th Leg., ch. 1319, Sec. 2, eff. Sept. 1,

1999.

Sec. 552.006. EFFECT OF CHAPTER ON WITHHOLDING PUBLIC

INFORMATION. This chapter does not authorize the withholding of

public information or limit the availability of public

information to the public, except as expressly provided by this

chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 2, eff.

Sept. 1, 1995.

Sec. 552.007. VOLUNTARY DISCLOSURE OF CERTAIN INFORMATION WHEN

DISCLOSURE NOT REQUIRED. (a) This chapter does not prohibit a

governmental body or its officer for public information from

voluntarily making part or all of its information available to

the public, unless the disclosure is expressly prohibited by law

or the information is confidential under law.

(b) Public information made available under Subsection (a) must

be made available to any person.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 2, eff.

Sept. 1, 1995.

Sec. 552.008. INFORMATION FOR LEGISLATIVE PURPOSES. (a) This

chapter does not grant authority to withhold information from

individual members, agencies, or committees of the legislature to

use for legislative purposes.

(b) A governmental body on request by an individual member,

agency, or committee of the legislature shall provide public

information, including confidential information, to the

requesting member, agency, or committee for inspection or

duplication in accordance with this chapter if the requesting

member, agency, or committee states that the public information

is requested under this chapter for legislative purposes. A

governmental body, by providing public information under this

section that is confidential or otherwise excepted from required

disclosure under law, does not waive or affect the

confidentiality of the information for purposes of state or

federal law or waive the right to assert exceptions to required

disclosure of the information in the future. The governmental

body may require the requesting individual member of the

legislature, the requesting legislative agency or committee, or

the members or employees of the requesting entity who will view

or handle information that is received under this section and

that is confidential under law to sign a confidentiality

agreement that covers the information and requires that:

(1) the information not be disclosed outside the requesting

entity, or within the requesting entity for purposes other than

the purpose for which it was received;

(2) the information be labeled as confidential;

(3) the information be kept securely; or

(4) the number of copies made of the information or the notes

taken from the information that implicate the confidential nature

of the information be controlled, with all copies or notes that

are not destroyed or returned to the governmental body remaining

confidential and subject to the confidentiality agreement.

Text of subsection effective on September 01, 2010

(b-1) A member, committee, or agency of the legislature required

by a governmental body to sign a confidentiality agreement under

Subsection (b) may seek a decision as provided by Subsection

(b-2) about whether the information covered by the

confidentiality agreement is confidential under law. A

confidentiality agreement signed under Subsection (b) is void to

the extent that the agreement covers information that is finally

determined under Subsection (b-2) to not be confidential under

law.

Text of subsection effective on September 01, 2010

(b-2) The member, committee, or agency of the legislature may

seek a decision from the attorney general about the matter. The

attorney general by rule shall establish procedures and deadlines

for receiving information necessary to decide the matter and

briefs from the requestor, the governmental body, and any other

interested person. The attorney general shall promptly render a

decision requested under this subsection, determining whether the

information covered by the confidentiality agreement is

confidential under law, not later than the 45th business day

after the date the attorney general received the request for a

decision under this subsection. The attorney general shall issue

a written decision on the matter and provide a copy of the

decision to the requestor, the governmental body, and any

interested person who submitted necessary information or a brief

to the attorney general about the matter. The requestor or the

governmental body may appeal a decision of the attorney general

under this subsection to a Travis County district court. A

person may appeal a decision of the attorney general under this

subsection to a Travis County district court if the person claims

a proprietary interest in the information affected by the

decision or a privacy interest in the information that a

confidentiality law or judicial decision is designed to protect.

(c) This section does not affect:

(1) the right of an individual member, agency, or committee of

the legislature to obtain information from a governmental body

under other law, including under the rules of either house of the

legislature;

(2) the procedures under which the information is obtained under

other law; or

(3) the use that may be made of the information obtained under

other law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 2, eff.

Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1364, Sec. 1, eff. September 1, 2010.

Acts 2009, 81st Leg., R.S., Ch.

1377, Sec. 2, eff. September 1, 2010.

Sec. 552.009. OPEN RECORDS STEERING COMMITTEE: ADVICE TO

ATTORNEY GENERAL; ELECTRONIC AVAILABILITY OF PUBLIC INFORMATION.

(a) The open records steering committee is composed of two

representatives of the attorney general's office and:

(1) a representative of each of the following, appointed by its

governing entity:

(A) the comptroller's office;

(B) the Department of Public Safety;

(C) the Department of Information Resources; and

(D) the Texas State Library and Archives Commission;

(2) five public members, appointed by the attorney general; and

(3) a representative of each of the following types of local

governments, appointed by the attorney general:

(A) a municipality;

(B) a county; and

(C) a school district.

Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch.

329, Sec. 1

(b) The representative of the attorney general designated by the

attorney general is the presiding officer of the committee. The

committee shall meet as prescribed by committee procedures or at

the call of the presiding officer.

Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch.

716, Sec. 1

(b) The representative of the attorney general is the presiding

officer of the committee. The committee shall meet as prescribed

by committee procedures or at the call of the presiding officer.

(c) The committee shall advise the attorney general regarding

the office of the attorney general's performance of its duties

under Sections 552.010, 552.205, 552.262, 552.269, and 552.274.

(d) The members of the committee who represent state

governmental bodies and the public members of the committee shall

periodically study and determine the types of public information

for which it would be useful to the public or cost-effective for

the government if the type of information were made available by

state governmental bodies by means of the Internet or another

electronic format. The committee shall report its findings and

recommendations to the governor, the presiding officer of each

house of the legislature, and the budget committee and state

affairs committee of each house of the legislature.

(e) Chapter 2110 does not apply to the size, composition, or

duration of the committee. Chapter 2110 applies to the

reimbursement of a public member's expenses related to service on

the committee. Any reimbursement of the expenses of a member who

represents a state or local governmental body may be paid only

from funds available to the state or local governmental body the

member represents.

Added by Acts 1999, 76th Leg., ch. 1319, Sec. 3, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

329, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

716, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 3.06, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1377, Sec. 3, eff. September 1, 2009.

Sec. 552.010. STATE GOVERNMENTAL BODIES: FISCAL AND OTHER

INFORMATION RELATING TO MAKING INFORMATION ACCESSIBLE. (a) Each

state governmental body shall report to the attorney general the

information the attorney general requires regarding:

(1) the number and nature of requests for information the state

governmental body processes under this chapter in the period

covered by the report; and

(2) the cost to the state governmental body in that period in

terms of capital expenditures and personnel time of:

(A) responding to requests for information under this chapter;

and

(B) making information available to the public by means of the

Internet or another electronic format.

(b) The attorney general shall design and phase in the reporting

requirements in a way that:

(1) minimizes the reporting burden on state governmental bodies;

and

(2) allows the legislature and state governmental bodies to

estimate the extent to which it is cost-effective for state

government, and if possible the extent to which it is

cost-effective or useful for members of the public, to make

information available to the public by means of the Internet or

another electronic format as a supplement or alternative to

publicizing the information only in other ways or making the

information available only in response to requests made under

this chapter.

(c) The attorney general shall share the information reported

under this section with the open records steering committee.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 27.01, eff.

Jan. 11, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

329, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

716, Sec. 2, eff. September 1, 2005.

Sec. 552.011. UNIFORMITY. The attorney general shall maintain

uniformity in the application, operation, and interpretation of

this chapter. To perform this duty, the attorney general may

prepare, distribute, and publish any materials, including

detailed and comprehensive written decisions and opinions, that

relate to or are based on this chapter.

Added by Acts 1999, 76th Leg., ch. 1319, Sec. 4, eff. Sept. 1,

1999.

Sec. 552.012. OPEN RECORDS TRAINING. (a) This section applies

to an elected or appointed public official who is:

(1) a member of a multimember governmental body;

(2) the governing officer of a governmental body that is headed

by a single officer rather than by a multimember governing body;

or

(3) the officer for public information of a governmental body,

without regard to whether the officer is elected or appointed to

a specific term.

(b) Each public official shall complete a course of training of

not less than one and not more than two hours regarding the

responsibilities of the governmental body with which the official

serves and its officers and employees under this chapter not

later than the 90th day after the date the public official:

(1) takes the oath of office, if the person is required to take

an oath of office to assume the person's duties as a public

official; or

(2) otherwise assumes the person's duties as a public official,

if the person is not required to take an oath of office to assume

the person's duties.

(c) A public official may designate a public information

coordinator to satisfy the training requirements of this section

for the public official if the public information coordinator is

primarily responsible for administering the responsibilities of

the public official or governmental body under this chapter.

Designation of a public information coordinator under this

subsection does not relieve a public official from the duty to

comply with any other requirement of this chapter that applies to

the public official. The designated public information

coordinator shall complete the training course regarding the

responsibilities of the governmental body with which the

coordinator serves and of its officers and employees under this

chapter not later than the 90th day after the date the

coordinator assumes the person's duties as coordinator.

(d) The attorney general shall ensure that the training is made

available. The office of the attorney general may provide the

training and may also approve any acceptable course of training

offered by a governmental body or other entity. The attorney

general shall ensure that at least one course of training

approved or provided by the attorney general is available on

videotape or a functionally similar and widely available medium

at no cost. The training must include instruction in:

(1) the general background of the legal requirements for open

records and public information;

(2) the applicability of this chapter to governmental bodies;

(3) procedures and requirements regarding complying with a

request for information under this chapter;

(4) the role of the attorney general under this chapter; and

(5) penalties and other consequences for failure to comply with

this chapter.

(e) The office of the attorney general or other entity providing

the training shall provide a certificate of course completion to

persons who complete the training required by this section. A

governmental body shall maintain and make available for public

inspection the record of its public officials' or, if applicable,

the public information coordinator's completion of the training.

(f) Completing the required training as a public official of the

governmental body satisfies the requirements of this section with

regard to the public official's service on a committee or

subcommittee of the governmental body and the public official's

ex officio service on any other governmental body.

(g) The training required by this section may be used to satisfy

any corresponding training requirements concerning this chapter

or open records required by law for a public official or public

information coordinator. The attorney general shall attempt to

coordinate the training required by this section with training

required by other law to the extent practicable.

(h) A certificate of course completion is admissible as evidence

in a criminal prosecution under this chapter. However, evidence

that a defendant completed a course of training offered under

this section is not prima facie evidence that the defendant

knowingly violated this chapter.

Added by Acts 2005, 79th Leg., Ch.

105, Sec. 2, eff. January 1, 2006.

SUBCHAPTER B. RIGHT OF ACCESS TO PUBLIC INFORMATION

Sec. 552.021. AVAILABILITY OF PUBLIC INFORMATION. Public

information is available to the public at a minimum during the

normal business hours of the governmental body.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 2, eff.

Sept. 1, 1995.

Sec. 552.022. CATEGORIES OF PUBLIC INFORMATION; EXAMPLES. (a)

Without limiting the amount or kind of information that is public

information under this chapter, the following categories of

information are public information and not excepted from required

disclosure under this chapter unless they are expressly

confidential under other law:

(1) a completed report, audit, evaluation, or investigation made

of, for, or by a governmental body, except as provided by Section

552.108;

(2) the name, sex, ethnicity, salary, title, and dates of

employment of each employee and officer of a governmental body;

(3) information in an account, voucher, or contract relating to

the receipt or expenditure of public or other funds by a

governmental body;

(4) the name of each official and the final record of voting on

all proceedings in a governmental body;

(5) all working papers, research material, and information used

to estimate the need for or expenditure of public funds or taxes

by a governmental body, on completion of the estimate;

(6) the name, place of business, and the name of the

municipality to which local sales and use taxes are credited, if

any, for the named person, of a person reporting or paying sales

and use taxes under Chapter 151, Tax Code;

(7) a description of an agency's central and field

organizations, including:

(A) the established places at which the public may obtain

information, submit information or requests, or obtain decisions;

(B) the employees from whom the public may obtain information,

submit information or requests, or obtain decisions;

(C) in the case of a uniformed service, the members from whom

the public may obtain information, submit information or

requests, or obtain decisions; and

(D) the methods by which the public may obtain information,

submit information or requests, or obtain decisions;

(8) a statement of the general course and method by which an

agency's functions are channeled and determined, including the

nature and requirements of all formal and informal policies and

procedures;

(9) a rule of procedure, a description of forms available or the

places at which forms may be obtained, and instructions relating

to the scope and content of all papers, reports, or examinations;

(10) a substantive rule of general applicability adopted or

issued by an agency as authorized by law, and a statement of

general policy or interpretation of general applicability

formulated and adopted by an agency;

(11) each amendment, revision, or repeal of information

described by Subdivisions (7)-(10);

(12) final opinions, including concurring and dissenting

opinions, and orders issued in the adjudication of cases;

(13) a policy statement or interpretation that has been adopted

or issued by an agency;

(14) administrative staff manuals and instructions to staff that

affect a member of the public;

(15) information regarded as open to the public under an

agency's policies;

(16) information that is in a bill for attorney's fees and that

is not privileged under the attorney-client privilege;

(17) information that is also contained in a public court

record; and

(18) a settlement agreement to which a governmental body is a

party.

(b) A court in this state may not order a governmental body or

an officer for public information to withhold from public

inspection any category of public information described by

Subsection (a) or to not produce the category of public

information for inspection or duplication, unless the category of

information is expressly made confidential under other law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 3, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1319, Sec. 5, eff. Sept.

1, 1999.

Sec. 552.0221. EMPLOYEE OR TRUSTEE OF PUBLIC EMPLOYEE PENSION

SYSTEM. (a) Information concerning the employment of an

employee of a public employee pension system is public

information under the terms of this chapter, including

information concerning the income, salary, benefits, and bonuses

received from the pension system by the employee in the person's

capacity as an employee of the system, and is not removed from

the application of this chapter, made confidential, or otherwise

excepted from the requirements of Section 552.021 by any statute

intended to protect the records of persons as members,

beneficiaries, or retirees of a public employee pension system in

their capacity as such.

(b) Information concerning the service of a trustee of a public

employee pension system is public information under the terms of

this chapter, including information concerning the income,

salary, benefits, and bonuses received from the pension system by

the trustee in the person's capacity as a trustee of the system,

and is not removed from the application of this chapter, made

confidential, or otherwise excepted from the requirements of

Section 552.021 by any statute intended to protect the records of

persons as members, beneficiaries, or retirees of a public

employee pension system in their capacity as such.

(c) Information subject to Subsections (a) and (b) must be

released only to the extent the information is not excepted from

required disclosure under this subchapter or Subchapter C.

(d) For purposes of this section, "benefits" does not include

pension benefits provided to an individual by a pension system

under the statutory plan covering the individual as a member,

beneficiary, or retiree of the pension system.

Added by Acts 2009, 81st Leg., R.S., Ch.

58, Sec. 1, eff. May 19, 2009.

Sec. 552.0225. RIGHT OF ACCESS TO INVESTMENT INFORMATION. (a)

Under the fundamental philosophy of American government described

by Section 552.001, it is the policy of this state that

investments of government are investments of and for the people

and the people are entitled to information regarding those

investments. The provisions of this section shall be liberally

construed to implement this policy.

(b) The following categories of information held by a

governmental body relating to its investments are public

information and not excepted from disclosure under this chapter:

(1) the name of any fund or investment entity the governmental

body is or has invested in;

(2) the date that a fund or investment entity described by

Subdivision (1) was established;

(3) each date the governmental body invested in a fund or

investment entity described by Subdivision (1);

(4) the amount of money, expressed in dollars, the governmental

body has committed to a fund or investment entity;

(5) the amount of money, expressed in dollars, the governmental

body is investing or has invested in any fund or investment

entity;

(6) the total amount of money, expressed in dollars, the

governmental body received from any fund or investment entity in

connection with an investment;

(7) the internal rate of return or other standard used by a

governmental body in connection with each fund or investment

entity it is or has invested in and the date on which the return

or other standard was calculated;

(8) the remaining value of any fund or investment entity the

governmental body is or has invested in;

(9) the total amount of fees, including expenses, charges, and

other compensation, assessed against the governmental body by, or

paid by the governmental body to, any fund or investment entity

or principal of any fund or investment entity in which the

governmental body is or has invested;

(10) the names of the principals responsible for managing any

fund or investment entity in which the governmental body is or

has invested;

(11) each recusal filed by a member of the governing board in

connection with a deliberation or action of the governmental body

relating to an investment;

(12) a description of all of the types of businesses a

governmental body is or has invested in through a fund or

investment entity;

(13) the minutes and audio or video recordings of each open

portion of a meeting of the governmental body at which an item

described by this subsection was discussed;

(14) the governmental body's percentage ownership interest in a

fund or investment entity the governmental body is or has

invested in;

(15) any annual ethics disclosure report submitted to the

governmental body by a fund or investment entity the governmental

body is or has invested in; and

(16) the cash-on-cash return realized by the governmental body

for a fund or investment entity the governmental body is or has

invested in.

(c) This section does not apply to the Texas Mutual Insurance

Company or a successor to the company.

(d) This section does not apply to a private investment fund's

investment in restricted securities, as defined in Section

552.143.

Added by Acts 2005, 79th Leg., Ch.

1338, Sec. 1, eff. June 18, 2005.

Sec. 552.023. SPECIAL RIGHT OF ACCESS TO CONFIDENTIAL

INFORMATION. (a) A person or a person's authorized

representative has a special right of access, beyond the right of

the general public, to information held by a governmental body

that relates to the person and that is protected from public

disclosure by laws intended to protect that person's privacy

interests.

(b) A governmental body may not deny access to information to

the person, or the person's representative, to whom the

information relates on the grounds that the information is

considered confidential by privacy principles under this chapter

but may assert as grounds for denial of access other provisions

of this chapter or other law that are not intended to protect the

person's privacy interests.

(c) A release of information under Subsections (a) and (b) is

not an offense under Section 552.352.

(d) A person who receives information under this section may

disclose the information to others only to the extent consistent

with the authorized purposes for which consent to release the

information was obtained.

(e) Access to information under this section shall be provided

in the manner prescribed by Sections 552.229 and 552.307.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 4, eff.

Sept. 1, 1995.

Sec. 552.024. ELECTING TO DISCLOSE ADDRESS AND TELEPHONE NUMBER.

(a) Each employee or official of a governmental body and each

former employee or official of a governmental body shall choose

whether to allow public access to the information in the custody

of the governmental body that relates to the person's home

address, home telephone number, or social security number, or

that reveals whether the person has family members.

(b) Each employee and official and each former employee and

official shall state that person's choice under Subsection (a) to

the main personnel officer of the governmental body in a signed

writing not later than the 14th day after the date on which:

(1) the employee begins employment with the governmental body;

(2) the official is elected or appointed; or

(3) the former employee or official ends service with the

governmental body.

(c) If the employee or official or former employee or official

chooses not to allow public access to the information:

(1) the information is protected under Subchapter C; and

(2) the governmental body may redact the information from any

information the governmental body discloses under Section 552.021

without the necessity of requesting a decision from the attorney

general under Subchapter G.

(c-1) If, under Subsection (c)(2), a governmental body redacts

or withholds information without requesting a decision from the

attorney general about whether the information may be redacted or

withheld, the requestor is entitled to seek a decision from the

attorney general about the matter. The attorney general by rule

shall establish procedures and deadlines for receiving

information necessary to decide the matter and briefs from the

requestor, the governmental body, and any other interested

person. The attorney general shall promptly render a decision

requested under this subsection, determining whether the redacted

or withheld information was excepted from required disclosure to

the requestor, not later than the 45th business day after the

date the attorney general received the request for a decision

under this subsection. The attorney general shall issue a

written decision on the matter and provide a copy of the decision

to the requestor, the governmental body, and any interested

person who submitted necessary information or a brief to the

attorney general about the matter. The requestor or the

governmental body may appeal a decision of the attorney general

under this subsection to a Travis County district court.

(c-2) A governmental body that redacts or withholds information

under Subsection (c)(2) shall provide the following information

to the requestor on a form prescribed by the attorney general:

(1) a description of the redacted or withheld information;

(2) a citation to this section; and

(3) instructions regarding how the requestor may seek a decision

from the attorney general regarding whether the redacted or

withheld information is excepted from required disclosure.

(d) If an employee or official or a former employee or official

fails to state the person's choice within the period established

by this section, the information is subject to public access.

(e) An employee or official or former employee or official of a

governmental body who wishes to close or open public access to

the information may request in writing that the main personnel

officer of the governmental body close or open access.

(f) This section does not apply to a person to whom Section

552.1175 applies.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 5, eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 119, Sec. 1, eff. Sept.

1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

283, Sec. 1, eff. June 4, 2009.

Sec. 552.025. TAX RULINGS AND OPINIONS. (a) A governmental

body with taxing authority that issues a written determination

letter, technical advice memorandum, or ruling that concerns a

tax matter shall index the letter, memorandum, or ruling by

subject matter.

(b) On request, the governmental body shall make the index

prepared under Subsection (a) and the document itself available

to the public, subject to the provisions of this chapter.

(c) Subchapter C does not authorize withholding from the public

or limiting the availability to the public of a written

determination letter, technical advice memorandum, or ruling that

concerns a tax matter and that is issued by a governmental body

with taxing authority.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 552.026. EDUCATION RECORDS. This chapter does not require

the release of information contained in education records of an

educational agency or institution, except in conformity with the

Family Educational Rights and Privacy Act of 1974, Sec. 513, Pub.

L. No. 93-380, 20 U.S.C. Sec. 1232g.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 552.027. EXCEPTION: INFORMATION AVAILABLE COMMERCIALLY;

RESOURCE MATERIAL. (a) A governmental body is not required

under this chapter to allow the inspection of or to provide a

copy of information in a commercial book or publication purchased

or acquired by the governmental body for research purposes if the

book or publication is commercially available to the public.

(b) Although information in a book or publication may be made

available to the public as a resource material, such as a library

book, a governmental body is not required to make a copy of the

information in response to a request for public information.

(c) A governmental body shall allow the inspection of

information in a book or publication that is made part of,

incorporated into, or referred to in a rule or policy of a

governmental body.

Added by Acts 1995, 74th Leg., ch. 1035, Sec. 12, eff. Sept. 1,

1995.

Sec. 552.028. REQUEST FOR INFORMATION FROM INCARCERATED

INDIVIDUAL. (a) A governmental body is not required to accept

or comply with a request for information from:

(1) an individual who is imprisoned or confined in a

correctional facility; or

(2) an agent of that individual, other than that individual's

attorney when the attorney is requesting information that is

subject to disclosure under this chapter.

(b) This section does not prohibit a governmental body from

disclosing to an individual described by Subsection (a)(1), or

that individual's agent, information held by the governmental

body pertaining to that individual.

(c) In this section, "correctional facility" means:

(1) a secure correctional facility, as defined by Section 1.07,

Penal Code;

(2) a secure correctional facility and a secure detention

facility, as defined by Section 51.02, Family Code; and

(3) a place designated by the law of this state, another state,

or the federal government for the confinement of a person

arrested for, charged with, or convicted of a criminal offense.

Added by Acts 1995, 74th Leg., ch. 302, Sec. 1, eff. June 5,

1995. Renumbered from Government Code Sec. 552.027 by Acts 1997,

75th Leg., ch. 165, Sec. 31.01(44), eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1231, Sec. 6, eff. Sept. 1, 1997. Amended by

Acts 1999, 76th Leg., ch. 154, Sec. 1, eff. May 21, 1999; Acts

2001, 77th Leg., ch. 735, Sec. 1, eff. June 13, 2001; Acts 2003,

78th Leg., ch. 283, Sec. 45, eff. Sept. 1, 2003.

Sec. 552.029. RIGHT OF ACCESS TO CERTAIN INFORMATION RELATING TO

INMATE OF DEPARTMENT OF CRIMINAL JUSTICE. Notwithstanding

Section 508.313 or 552.134, the following information about an

inmate who is confined in a facility operated by or under a

contract with the Texas Department of Criminal Justice is subject

to required disclosure under Section 552.021:

(1) the inmate's name, identification number, age, birthplace,

department photograph, physical description, or general state of

health or the nature of an injury to or critical illness suffered

by the inmate;

(2) the inmate's assigned unit or the date on which the unit

received the inmate, unless disclosure of the information would

violate federal law relating to the confidentiality of substance

abuse treatment;

(3) the offense for which the inmate was convicted or the

judgment and sentence for that offense;

(4) the county and court in which the inmate was convicted;

(5) the inmate's earliest or latest possible release dates;

(6) the inmate's parole date or earliest possible parole date;

(7) any prior confinement of the inmate by the Texas Department

of Criminal Justice or its predecessor; or

(8) basic information regarding the death of an inmate in

custody, an incident involving the use of force, or an alleged

crime involving the inmate.

Added by Acts 1999, 76th Leg., ch. 783, Sec. 2, eff. Aug. 30,

1999; Acts 2001, 77th Leg., ch. 1420, Sec. 21.002(7), eff. Sept.

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1271, Sec. 1, eff. June 18, 2005.

SUBCHAPTER C. INFORMATION EXCEPTED FROM REQUIRED DISCLOSURE

Sec. 552.101. EXCEPTION: CONFIDENTIAL INFORMATION. Information

is excepted from the requirements of Section 552.021 if it is

information considered to be confidential by law, either

constitutional, statutory, or by judicial decision.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 552.102. EXCEPTION: PERSONNEL INFORMATION. (a)

Information is excepted from the requirements of Section 552.021

if it is information in a personnel file, the disclosure of which

would constitute a clearly unwarranted invasion of personal

privacy, except that all information in the personnel file of an

employee of a governmental body is to be made available to that

employee or the employee's designated representative as public

information is made available under this chapter. The exception

to public disclosure created by this subsection is in addition to

any exception created by Section 552.024. Public access to

personnel information covered by Section 552.024 is denied to the

extent provided by that section.

(b) Information is excepted from the requirements of Section

552.021 if it is a transcript from an institution of higher

education maintained in the personnel file of a professional

public school employee, except that this section does not exempt

from disclosure the degree obtained or the curriculum on a

transcript in the personnel file of the employee.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 6, eff.

Sept. 1, 1995.

Sec. 552.103. EXCEPTION: LITIGATION OR SETTLEMENT NEGOTIATIONS

INVOLVING THE STATE OR A POLITICAL SUBDIVISION. (a) Information

is excepted from the requirements of Section 552.021 if it is

information relating to litigation of a civil or criminal nature

to which the state or a political subdivision is or may be a

party or to which an officer or employee of the state or a

political subdivision, as a consequence of the person's office or

employment, is or may be a party.

(b) For purposes of this section, the state or a political

subdivision is considered to be a party to litigation of a

criminal nature until the applicable statute of limitations has

expired or until the defendant has exhausted all appellate and

postconviction remedies in state and federal court.

(c) Information relating to litigation involving a governmental

body or an officer or employee of a governmental body is excepted

from disclosure under Subsection (a) only if the litigation is

pending or reasonably anticipated on the date that the requestor

applies to the officer for public information for access to or

duplication of the information.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1319, Sec. 6, eff.

Sept. 1, 1999.

Sec. 552.104. EXCEPTION: INFORMATION RELATED TO COMPETITION OR

BIDDING. (a) Information is excepted from the requirements of

Section 552.021 if it is information that, if released, would

give advantage to a competitor or bidder.

(b) The requirement of Section 552.022 that a category of

information listed under Section 552.022(a) is public information

and not excepted from required disclosure under this chapter

unless expressly confidential under law does not apply to

information that is excepted from required disclosure under this

section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1272, Sec. 7.01, eff.

June 15, 2001.

Sec. 552.105. EXCEPTION: INFORMATION RELATED TO LOCATION OR

PRICE OF PROPERTY. Information is excepted from the requirements

of Section 552.021 if it is information relating to:

(1) the location of real or personal property for a public

purpose prior to public announcement of the project; or

(2) appraisals or purchase price of real or personal property

for a public purpose prior to the formal award of contracts for

the property.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 552.106. EXCEPTION: CERTAIN LEGISLATIVE DOCUMENTS. (a) A

draft or working paper involved in the preparation of proposed

legislation is excepted from the requirements of Section 552.021.

(b) An internal bill analysis or working paper prepared by the

governor's office for the purpose of evaluating proposed

legislation is excepted from the requirements of Section 552.021.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1437, Sec. 1, eff.

June 20, 1997.

Sec. 552.107. EXCEPTION: CERTAIN LEGAL MATTERS. Information is

excepted from the requirements of Section 552.021 if:

(1) it is information that the attorney general or an attorney

of a political subdivision is prohibited from disclosing because

of a duty to the client under the Texas Rules of Evidence or the

Texas Disciplinary Rules of Professional Conduct; or

(2) a court by order has prohibited disclosure of the

information.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 7, eff.

Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 8.014, eff. September 1, 2005.

Sec. 552.108. EXCEPTION: CERTAIN LAW ENFORCEMENT, CORRECTIONS,

AND PROSECUTORIAL INFORMATION. (a) Information held by a law

enforcement agency or prosecutor that deals with the detection,

investigation, or prosecution of crime is excepted from the

requirements of Section 552.021 if:

(1) release of the information would interfere with the

detection, investigation, or prosecution of crime;

(2) it is information that deals with the detection,

investigation, or prosecution of crime only in relation to an

investigation that did not result in conviction or deferred

adjudication;

(3) it is information relating to a threat against a peace

officer or detention officer collected or disseminated under

Section 411.048; or

(4) it is information that:

(A) is prepared by an attorney representing the state in

anticipation of or in the course of preparing for criminal

litigation; or

(B) reflects the mental impressions or legal reasoning of an

attorney representing the state.

(b) An internal record or notation of a law enforcement agency

or prosecutor that is maintained for internal use in matters

relating to law enforcement or prosecution is excepted from the

requirements of Section 552.021 if:

(1) release of the internal record or notation would interfere

with law enforcement or prosecution;

(2) the internal record or notation relates to law enforcement

only in relation to an investigation that did not result in

conviction or deferred adjudication; or

(3) the internal record or notation:

(A) is prepared by an attorney representing the state in

anticipation of or in the course of preparing for criminal

litigation; or

(B) reflects the mental impressions or legal reasoning of an

attorney representing the state.

(c) This section does not except from the requirements of

Section 552.021 information that is basic information about an

arrested person, an arrest, or a crime.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 7, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1231, Sec. 1, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 474, Sec. 6, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

557, Sec. 3, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

557, Sec. 4, eff. September 1, 2005.

Sec. 552.109. EXCEPTION: CERTAIN PRIVATE COMMUNICATIONS OF AN

ELECTED OFFICE HOLDER. Private correspondence or communications

of an elected office holder relating to matters the disclosure of

which would constitute an invasion of privacy are excepted from

the requirements of Section 552.021.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 552.110. EXCEPTION: TRADE SECRETS; CERTAIN COMMERCIAL OR

FINANCIAL INFORMATION. (a) A trade secret obtained from a

person and privileged or confidential by statute or judicial

decision is excepted from the requirements of Section 552.021.

(b) Commercial or financial information for which it is

demonstrated based on specific factual evidence that disclosure

would cause substantial competitive harm to the person from whom

the information was obtained is excepted from the requirements of

Section 552.021.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1319, Sec. 7, eff.

Sept. 1, 1999.

Sec. 552.111. EXCEPTION: AGENCY MEMORANDA. An interagency or

intraagency memorandum or letter that would not be available by

law to a party in litigation with the agency is excepted from the

requirements of Section 552.021.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 552.112. EXCEPTION: CERTAIN INFORMATION RELATING TO

REGULATION OF FINANCIAL INSTITUTIONS OR SECURITIES. (a)

Information is excepted from the requirements of Section 552.021

if it is information contained in or relating to examination,

operating, or condition reports prepared by or for an agency

responsible for the regulation or supervision of financial

institutions or securities, or both.

(b) In this section, "securities" has the meaning assigned by

The Securities Act (Article 581-1 et seq., Vernon's Texas Civil

Statutes).

(c) Information is excepted from the requirements of Section

552.021 if it is information submitted by an individual or other

entity to the Texas Legislative Council, or to any state agency

or department overseen by the Finance Commission of Texas and the

information has been or will be sent to the Texas Legislative

Council, for the purpose of performing a statistical or

demographic analysis of information subject to Section 323.020.

However, this subsection does not except from the requirements of

Section 552.021 information that does not identify or tend to

identify an individual or other entity and that is subject to

required public disclosure under Section 323.020(e).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 918, Sec. 2, eff. June

20, 2003.

Sec. 552.113. EXCEPTION: GEOLOGICAL OR GEOPHYSICAL INFORMATION.

(a) Information is excepted from the requirements of Section

552.021 if it is:

(1) an electric log confidential under Subchapter M, Chapter 91,

Natural Resources Code;

(2) geological or geophysical information or data, including

maps concerning wells, except information filed in connection

with an application or proceeding before an agency; or

(3) confidential under Subsections (c) through (f).

(b) Information that is shown to or examined by an employee of

the General Land Office, but not retained in the land office, is

not considered to be filed with the land office.

(c) In this section:

(1) "Confidential material" includes all well logs, geological,

geophysical, geochemical, and other similar data, including maps

and other interpretations of the material filed in the General

Land Office:

(A) in connection with any administrative application or

proceeding before the land commissioner, the school land board,

any board for lease, or the commissioner's or board's staff; or

(B) in compliance with the requirements of any law, rule, lease,

or agreement.

(2) "Basic electric logs" has the same meaning as it has in

Chapter 91, Natural Resources Code.

(3) "Administrative applications" and "administrative

proceedings" include applications for pooling or unitization,

review of shut-in royalty payments, review of leases or other

agreements to determine their validity, review of any plan of

operations, review of the obligation to drill offset wells, or an

application to pay compensatory royalty.

(d) Confidential material, except basic electric logs, filed in

the General Land Office on or after September 1, 1985, is public

information and is available to the public under Section 552.021

on and after the later of:

(1) five years from the filing date of the confidential

material; or

(2) one year from the expiration, termination, or forfeiture of

the lease in connection with which the confidential material was

filed.

(e) Basic electric logs filed in the General Land Office on or

after September 1, 1985, are either public information or

confidential material to the same extent and for the same periods

provided for the same logs by Chapter 91, Natural Resources Code.

A person may request that a basic electric log that has been

filed in the General Land Office be made confidential by filing

with the land office a copy of the written request for

confidentiality made to the Railroad Commission of Texas for the

same log.

(f) The following are public information:

(1) basic electric logs filed in the General Land Office before

September 1, 1985; and

(2) confidential material, except basic electric logs, filed in

the General Land Office before September 1, 1985, provided, that

Subsection (d) governs the disclosure of that confidential

material filed in connection with a lease that is a valid and

subsisting lease on September 1, 1995.

(g) Confidential material may be disclosed at any time if the

person filing the material, or the person's successor in interest

in the lease in connection with which the confidential material

was filed, consents in writing to its release. A party consenting

to the disclosure of confidential material may restrict the

manner of disclosure and the person or persons to whom the

disclosure may be made.

(h) Notwithstanding the confidential nature of the material

described in this section, the material may be used by the

General Land Office in the enforcement, by administrative

proceeding or litigation, of the laws governing the sale and

lease of public lands and minerals, the regulations of the land

office, the school land board, or of any board for lease, or the

terms of any lease, pooling or unitization agreement, or any

other agreement or grant.

(i) An administrative hearings officer may order that

confidential material introduced in an administrative proceeding

remain confidential until the proceeding is finally concluded, or

for the period provided in Subsection (d), whichever is later.

(j) Confidential material examined by an administrative hearings

officer during the course of an administrative proceeding for the

purpose of determining its admissibility as evidence shall not be

considered to have been filed in the General Land Office to the

extent that the confidential material is not introduced into

evidence at the proceeding.

(k) This section does not prevent a person from asserting that

any confidential material is exempt from disclosure as a trade

secret or commercial information under Section 552.110 or under

any other basis permitted by law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 8, eff.

Sept. 1, 1995.

Sec. 552.114. EXCEPTION: STUDENT RECORDS. (a) Information is

excepted from the requirements of Section 552.021 if it is

information in a student record at an educational institution

funded wholly or partly by state revenue.

(b) A record under Subsection (a) shall be made available on the

request of:

(1) educational institution personnel;

(2) the student involved or the student's parent, legal

guardian, or spouse; or

(3) a person conducting a child abuse investigation required by

Subchapter D, Chapter 261, Family Code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 7.38, eff.

Sept. 1, 1997.

Sec. 552.115. EXCEPTION: BIRTH AND DEATH RECORDS. (a) A birth

or death record maintained by the bureau of vital statistics of

the Texas Department of Health or a local registration official

is excepted from the requirements of Section 552.021, except

that:

(1) a birth record is public information and available to the

public on and after the 75th anniversary of the date of birth as

shown on the record filed with the bureau of vital statistics or

local registration official;

(2) a death record is public information and available to the

public on and after the 25th anniversary of the date of death as

shown on the record filed with the bureau of vital statistics or

local registration official;

(3) a general birth index or a general death index established

or maintained by the bureau of vital statistics or a local

registration official is public information and available to the

public to the extent the index relates to a birth record or death

record that is public information and available to the public

under Subdivision (1) or (2);

(4) a summary birth index or a summary death index prepared or

maintained by the bureau of vital statistics or a local

registration official is public information and available to the

public; and

(5) a birth or death record is available to the chief executive

officer of a home-rule municipality or the officer's designee if:

(A) the record is used only to identify a property owner or

other person to whom the municipality is required to give notice

when enforcing a state statute or an ordinance;

(B) the municipality has exercised due diligence in the manner

described by Section 54.035(e), Local Government Code, to

identify the person; and

(C) the officer or designee signs a confidentiality agreement

that requires that:

(i) the information not be disclosed outside the office of the

officer or designee, or within the office for a purpose other

than the purpose described by Paragraph (A);

(ii) the information be labeled as confidential;

(iii) the information be kept securely; and

(iv) the number of copies made of the information or the notes

taken from the information that implicate the confidential nature

of the information be controlled, with all copies or notes that

are not destroyed or returned remaining confidential and subject

to the confidentiality agreement.

(b) Notwithstanding Subsection (a), a general birth index or a

summary birth index is not public information and is not

available to the public if:

(1) the fact of an adoption or paternity determination can be

revealed by the index; or

(2) the index contains specific identifying information relating

to the parents of a child who is the subject of an adoption

placement.

(c) Subsection (a)(1) does not apply to the microfilming

agreement entered into by the Genealogical Society of Utah, a

nonprofit corporation organized under the laws of the State of

Utah, and the Archives and Information Services Division of the

Texas State Library and Archives Commission.

(d) For the purposes of fulfilling the terms of the agreement in

Subsection (c), the Genealogical Society of Utah shall have

access to birth records on and after the 50th anniversary of the

date of birth as shown on the record filed with the bureau of

vital statistics or local registration official, but such birth

records shall not be made available to the public until the 75th

anniversary of the date of birth as shown on the record.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 706, Sec. 1, eff. Aug.

30, 1999; Acts 2001, 77th Leg., ch. 413, Sec. 1, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 1192, Sec. 1, eff. Sept. 1, 2003.

Sec. 552.116. EXCEPTION: AUDIT WORKING PAPERS. (a) An audit

working paper of an audit of the state auditor or the auditor of

a state agency, an institution of higher education as defined by

Section 61.003, Education Code, a county, a municipality, a

school district, or a joint board operating under Section

22.074, Transportation Code, including any audit relating to the

criminal history background check of a public school employee, is

excepted from the requirements of Section 552.021. If

information in an audit working paper is also maintained in

another record, that other record is not excepted from the

requirements of Section 552.021 by this section.

(b) In this section:

(1) "Audit" means an audit authorized or required by a statute

of this state or the United States, the charter or an ordinance

of a municipality, an order of the commissioners court of a

county, a resolution or other action of a board of trustees of a

school district, including an audit by the district relating to

the criminal history background check of a public school

employee, or a resolution or other action of a joint board

described by Subsection (a) and includes an investigation.

(2) "Audit working paper" includes all information, documentary

or otherwise, prepared or maintained in conducting an audit or

preparing an audit report, including:

(A) intra-agency and interagency communications; and

(B) drafts of the audit report or portions of those drafts.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1122, Sec. 10, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1319, Sec. 8, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 379, Sec. 1, eff. June 18,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

202, Sec. 1, eff. May 27, 2005.

Acts 2005, 79th Leg., Ch.

202, Sec. 2, eff. May 27, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1372, Sec. 24, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1372, Sec. 25, eff. June 15, 2007.

Sec. 552.117. EXCEPTION: CERTAIN ADDRESSES, TELEPHONE NUMBERS,

SOCIAL SECURITY NUMBERS, AND PERSONAL FAMILY INFORMATION. (a)

Information is excepted from the requirements of Section 552.021

if it is information that relates to the home address, home

telephone number, or social security number of the following

person or that reveals whether the person has family members:

(1) a current or former official or employee of a governmental

body, except as otherwise provided by Section 552.024;

(2) a peace officer as defined by Article 2.12, Code of

Criminal Procedure, or a security officer commissioned under

Section 51.212, Education Code, regardless of whether the officer

complies with Section 552.024 or 552.1175, as applicable;

(3) a current or former employee of the Texas Department of

Criminal Justice or of the predecessor in function of the

department or any division of the department, regardless of

whether the current or former employee complies with Section

552.1175;

(4) a peace officer as defined by Article 2.12, Code of

Criminal Procedure, or other law, a reserve law enforcement

officer, a commissioned deputy game warden, or a corrections

officer in a municipal, county, or state penal institution in

this state who was killed in the line of duty, regardless of

whether the deceased complied with Section 552.024 or 552.1175;

(5) a commissioned security officer as defined by Section

1702.002, Occupations Code, regardless of whether the officer

complies with Section 552.024 or 552.1175, as applicable; or

(6) an officer or employee of a community supervision and

corrections department established under Chapter 76 who performs

a duty described by Section 76.004(b), regardless of whether the

officer or employee complies with Section 552.024 or 552.1175.

(b) All documents filed with a county clerk and all documents

filed with a district clerk are exempt from this section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 9, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 512, Sec. 1, eff. May

31, 1997; Acts 1999, 76th Leg., ch. 1318, Sec. 1, eff. June 18,

1999; Acts 2001, 77th Leg., ch. 119, Sec. 2, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 947, Sec. 1, eff. June 20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

621, Sec. 1, eff. September 1, 2007.

Sec. 552.1175. CONFIDENTIALITY OF ADDRESSES, TELEPHONE NUMBERS,

SOCIAL SECURITY NUMBERS, AND PERSONAL FAMILY INFORMATION OF PEACE

OFFICERS, COUNTY JAILERS, SECURITY OFFICERS, AND EMPLOYEES OF THE

TEXAS DEPARTMENT OF CRIMINAL JUSTICE OR A PROSECUTOR'S OFFICE.

(a) This section applies only to:

(1) peace officers as defined by Article 2.12, Code of Criminal

Procedure;

(2) county jailers as defined by Section 1701.001, Occupations

Code;

(3) current or former employees of the Texas Department of

Criminal Justice or of the predecessor in function of the

department or any division of the department;

(4) commissioned security officers as defined by Section

1702.002, Occupations Code;

(5) employees of a district attorney, criminal district

attorney, or county or municipal attorney whose jurisdiction

includes any criminal law or child protective services matters;

(6) officers and employees of a community supervision and

corrections department established under Chapter 76 who perform a

duty described by Section 76.004(b);

(7) criminal investigators of the United States as described by

Article 2.122(a), Code of Criminal Procedure; and

(8) police officers and inspectors of the United States Federal

Protective Service.

(b) Information that relates to the home address, home telephone

number, or social security number of an individual to whom this

section applies, or that reveals whether the individual has

family members is confidential and may not be disclosed to the

public under this chapter if the individual to whom the

information relates:

(1) chooses to restrict public access to the information; and

(2) notifies the governmental body of the individual's choice on

a form provided by the governmental body, accompanied by evidence

of the individual's status.

(c) A choice made under Subsection (b) remains valid until

rescinded in writing by the individual.

(d) This section does not apply to information in the tax

appraisal records of an appraisal district to which Section

25.025, Tax Code, applies.

(e) All documents filed with a county clerk and all documents

filed with a district clerk are exempt from this section.

(f) A governmental body may redact information that must be

withheld under Subsection (b) from any information the

governmental body discloses under Section 552.021 without the

necessity of requesting a decision from the attorney general

under Subchapter G.

(g) If, under Subsection (f), a governmental body redacts or

withholds information without requesting a decision from the

attorney general about whether the information may be redacted or

withheld, the requestor is entitled to seek a decision from the

attorney general about the matter. The attorney general by rule

shall establish procedures and deadlines for receiving

information necessary to decide the matter and briefs from the

requestor, the governmental body, and any other interested

person. The attorney general shall promptly render a decision

requested under this subsection, determining whether the redacted

or withheld information was excepted from required disclosure to

the requestor, not later than the 45th business day after the

date the attorney general received the request for a decision

under this subsection. The attorney general shall issue a

written decision on the matter and provide a copy of the decision

to the requestor, the governmental body, and any interested

person who submitted necessary information or a brief to the

attorney general about the matter. The requestor or the

governmental body may appeal a decision of the attorney general

under this subsection to a Travis County district court.

(h) A governmental body that redacts or withholds information

under Subsection (f) shall provide the following information to

the requestor on a form prescribed by the attorney general:

(1) a description of the redacted or withheld information;

(2) a citation to this section; and

(3) instructions regarding how the requestor may seek a decision

from the attorney general regarding whether the redacted or

withheld information is excepted from required disclosure.

Added by Acts 2001, 77th Leg., ch. 119, Sec. 3, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 947, Sec. 2, eff. June

20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

715, Sec. 1, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

715, Sec. 2, eff. June 17, 2005.

Acts 2007, 80th Leg., R.S., Ch.

621, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

283, Sec. 2, eff. June 4, 2009.

Acts 2009, 81st Leg., R.S., Ch.

732, Sec. 2, eff. September 1, 2009.

Sec. 552.1176. CONFIDENTIALITY OF CERTAIN INFORMATION MAINTAINED

BY STATE BAR. (a) Information that relates to the home address,

home telephone number, electronic mail address, social security

number, or date of birth of a person licensed to practice law in

this state that is maintained under Chapter 81 is confidential

and may not be disclosed to the public under this chapter if the

person to whom the information relates:

(1) chooses to restrict public access to the information; and

(2) notifies the State Bar of Texas of the person's choice, in

writing or electronically, on a form provided by the state bar.

(b) A choice made under Subsection (a) remains valid until

rescinded in writing or electronically by the person.

(c) All documents filed with a county clerk and all documents

filed with a district clerk are exempt from this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

95, Sec. 1, eff. September 1, 2007.

Sec. 552.118. EXCEPTION: OFFICIAL PRESCRIPTION FORM.

Information is excepted from the requirements of Section 552.021

if it is:

(1) information on or derived from an official prescription form

filed with the director of the Department of Public Safety under

Section 481.075, Health and Safety Code; or

(2) other information collected under Section 481.075 of that

code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 745, Sec. 35, eff.

Jan. 1, 1998; Acts 2001, 77th Leg., ch. 251, Sec. 30, eff. Sept.

1, 2001.

Sec. 552.119. EXCEPTION: PHOTOGRAPH OF PEACE OFFICER. (a) A

photograph that depicts a peace officer as defined by Article

2.12, Code of Criminal Procedure, the release of which would

endanger the life or physical safety of the officer, is excepted

from the requirements of Section 552.021 unless:

(1) the officer is under indictment or charged with an offense

by information;

(2) the officer is a party in a civil service hearing or a case

in arbitration; or

(3) the photograph is introduced as evidence in a judicial

proceeding.

(b) A photograph excepted from disclosure under Subsection (a)

may be made public only if the peace officer gives written

consent to the disclosure.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

8, Sec. 1, eff. May 3, 2005.

Sec. 552.120. EXCEPTION: CERTAIN RARE BOOKS AND ORIGINAL

MANUSCRIPTS. A rare book or original manuscript that was not

created or maintained in the conduct of official business of a

governmental body and that is held by a private or public

archival and manuscript repository for the purpose of historical

research is excepted from the requirements of Section 552.021.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 552.121. EXCEPTION: CERTAIN DOCUMENTS HELD FOR HISTORICAL

RESEARCH. An oral history interview, personal paper, unpublished

letter, or organizational record of a nongovernmental entity that

was not created or maintained in the conduct of official business

of a governmental body and that is held by a private or public

archival and manuscript repository for the purpose of historical

research is excepted from the requirements of Section 552.021 to

the extent that the archival and manuscript repository and the

donor of the interview, paper, letter, or record agree to limit

disclosure of the item.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 552.122. EXCEPTION: TEST ITEMS. (a) A test item developed

by an educational institution that is funded wholly or in part by

state revenue is excepted from the requirements of Section

552.021.

(b) A test item developed by a licensing agency or governmental

body is excepted from the requirements of Section 552.021.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.05(a), eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 1035, Sec. 10, eff.

Sept. 1, 1995.

Sec. 552.123. EXCEPTION: NAME OF APPLICANT FOR CHIEF EXECUTIVE

OFFICER OF INSTITUTION OF HIGHER EDUCATION. The name of an

applicant for the position of chief executive officer of an

institution of higher education is excepted from the requirements

of Section 552.021, except that the governing body of the

institution must give public notice of the name or names of the

finalists being considered for the position at least 21 days

before the date of the meeting at which final action or vote is

to be taken on the employment of the person.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 552.1235. EXCEPTION: IDENTITY OF PRIVATE DONOR TO

INSTITUTION OF HIGHER EDUCATION. (a) The name or other

information that would tend to disclose the identity of a person,

other than a governmental body, who makes a gift, grant, or

donation of money or property to an institution of higher

education or to another person with the intent that the money or

property be transferred to an institution of higher education is

excepted from the requirements of Section 552.021.

(b) Subsection (a) does not except from required disclosure

other information relating to gifts, grants, and donations

described by Subsection (a), including the amount or value of an

individual gift, grant, or donation.

(c) In this section, "institution of higher education" has the

meaning assigned by Section 61.003, Education Code.

Added by Acts 2003, 78th Leg., ch. 1266, Sec. 4.07, eff. June 20,

2003.

Sec. 552.124. EXCEPTION: RECORDS OF LIBRARY OR LIBRARY SYSTEM.

(a) A record of a library or library system, supported in whole

or in part by public funds, that identifies or serves to identify

a person who requested, obtained, or used a library material or

service is excepted from the requirements of Section 552.021

unless the record is disclosed:

(1) because the library or library system determines that

disclosure is reasonably necessary for the operation of the

library or library system and the record is not confidential

under other state or federal law;

(2) under Section 552.023; or

(3) to a law enforcement agency or a prosecutor under a court

order or subpoena obtained after a showing to a district court

that:

(A) disclosure of the record is necessary to protect the public

safety; or

(B) the record is evidence of an offense or constitutes evidence

that a particular person committed an offense.

(b) A record of a library or library system that is excepted

from required disclosure under this section is confidential.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.03(a), eff. Sept.

1, 1995; Acts 1995, 74th Leg., ch. 1035, Sec. 11, eff. Sept. 1,

1995.

Sec. 552.125. EXCEPTION: CERTAIN AUDITS. Any documents or

information privileged under the Texas Environmental, Health, and

Safety Audit Privilege Act are excepted from the requirements of

Section 552.021.

Added by Acts 1995, 74th Leg., ch. 219, Sec. 14, eff. May 23,

1995. Renumbered from Government Code Sec. 552.124 by Acts 1997,

75th Leg., ch. 165, Sec. 31.01(45), eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1231, Sec. 7, eff. Sept. 1, 1997.

Sec. 552.126. EXCEPTION: NAME OF APPLICANT FOR SUPERINTENDENT OF

PUBLIC SCHOOL DISTRICT. The name of an applicant for the

position of superintendent of a public school district is

excepted from the requirements of Section 552.021, except that

the board of trustees must give public notice of the name or

names of the finalists being considered for the position at least

21 days before the date of the meeting at which a final action or

vote is to be taken on the employment of the person.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 31, eff. May 30,

1995. Renumbered from Government Code Sec. 552.124 by Acts 1997,

75th Leg., ch. 165, Sec. 31.01(46), eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1231, Sec. 8, eff. Sept. 1, 1997.

Sec. 552.127. EXCEPTION: PERSONAL INFORMATION RELATING TO

PARTICIPANTS IN NEIGHBORHOOD CRIME WATCH ORGANIZATION. (a)

Information is excepted from the requirements of Section 552.021

if the information identifies a person as a participant in a

neighborhood crime watch organization and relates to the name,

home address, business address, home telephone number, or

business telephone number of the person.

(b) In this section, "neighborhood crime watch organization"

means a group of residents of a neighborhood or part of a

neighborhood that is formed in affiliation or association with a

law enforcement agency in this state to observe activities within

the neighborhood or part of a neighborhood and to take other

actions intended to reduce crime in that area.

Added by Acts 1997, 75th Leg., ch. 719, Sec. 1, eff. June 17,

1997.

Sec. 552.128. EXCEPTION: CERTAIN INFORMATION SUBMITTED BY

POTENTIAL VENDOR OR CONTRACTOR. (a) Information submitted by a

potential vendor or contractor to a governmental body in

connection with an application for certification as a

historically underutilized or disadvantaged business under a

local, state, or federal certification program is excepted from

the requirements of Section 552.021, except as provided by this

section.

(b) Notwithstanding Section 552.007 and except as provided by

Subsection (c), the information may be disclosed only:

(1) to a state or local governmental entity in this state, and

the state or local governmental entity may use the information

only:

(A) for purposes related to verifying an applicant's status as a

historically underutilized or disadvantaged business; or

(B) for the purpose of conducting a study of a public purchasing

program established under state law for historically

underutilized or disadvantaged businesses; or

(2) with the express written permission of the applicant or the

applicant's agent.

(c) Information submitted by a vendor or contractor or a

potential vendor or contractor to a governmental body in

connection with a specific proposed contractual relationship, a

specific contract, or an application to be placed on a bidders

list, including information that may also have been submitted in

connection with an application for certification as a

historically underutilized or disadvantaged business, is subject

to required disclosure, excepted from required disclosure, or

confidential in accordance with other law.

Added by Acts 1997, 75th Leg., ch. 1227, Sec. 1, eff. June 30,

1997. Renumbered from Sec. 552.127 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(51), eff. Sept. 1, 1999.

Sec. 552.129. MOTOR VEHICLE INSPECTION INFORMATION. A record

created during a motor vehicle emissions inspection under

Subchapter F, Chapter 548, Transportation Code, that relates to

an individual vehicle or owner of an individual vehicle is

excepted from the requirements of Section 552.021.

Added by Acts 1997, 75th Leg., ch. 1069, Sec. 17, eff. June 19,

1997. Renumbered from Sec. 552.127 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(52), eff. Sept. 1, 1999.

Sec. 552.130. EXCEPTION: MOTOR VEHICLE RECORDS. (a)

Information is excepted from the requirements of Section 552.021

if the information relates to:

(1) a motor vehicle operator's or driver's license or permit

issued by an agency of this state;

(2) a motor vehicle title or registration issued by an agency of

this state; or

(3) a personal identification document issued by an agency of

this state or a local agency authorized to issue an

identification document.

(b) Information described by Subsection (a) may be released only

if, and in the manner, authorized by Chapter 730, Transportation

Code.

Added by Acts 1997, 75th Leg., ch. 1187, Sec. 4, eff. Sept. 1,

1997.

Sec. 552.131. EXCEPTION: ECONOMIC DEVELOPMENT INFORMATION. (a)

Information is excepted from the requirements of Section 552.021

if the information relates to economic development negotiations

involving a governmental body and a business prospect that the

governmental body seeks to have locate, stay, or expand in or

near the territory of the governmental body and the information

relates to:

(1) a trade secret of the business prospect; or

(2) commercial or financial information for which it is

demonstrated based on specific factual evidence that disclosure

would cause substantial competitive harm to the person from whom

the information was obtained.

(b) Unless and until an agreement is made with the business

prospect, information about a financial or other incentive being

offered to the business prospect by the governmental body or by

another person is excepted from the requirements of Section

552.021.

(c) After an agreement is made with the business prospect, this

section does not except from the requirements of Section 552.021

information about a financial or other incentive being offered to

the business prospect:

(1) by the governmental body; or

(2) by another person, if the financial or other incentive may

directly or indirectly result in the expenditure of public funds

by a governmental body or a reduction in revenue received by a

governmental body from any source.

Added by Acts 1999, 76th Leg., ch. 1319, Sec. 9, eff. Sept. 1,

1999.

Sec. 552.132. CONFIDENTIALITY OF CRIME VICTIM OR CLAIMANT

INFORMATION. (a) Except as provided by Subsection (d), in this

section, "crime victim or claimant" means a victim or claimant

under Subchapter B, Chapter 56, Code of Criminal Procedure, who

has filed an application for compensation under that subchapter.

(b) The following information held by the crime victim's

compensation division of the attorney general's office is

confidential:

(1) the name, social security number, address, or telephone

number of a crime victim or claimant; or

(2) any other information the disclosure of which would identify

or tend to identify the crime victim or claimant.

(c) If the crime victim or claimant is awarded compensation

under Section 56.34, Code of Criminal Procedure, as of the date

of the award of compensation, the name of the crime victim or

claimant and the amount of compensation awarded to that crime

victim or claimant are public information and are not excepted

from the requirements of Section 552.021.

(d) An employee of a governmental body who is also a victim

under Subchapter B, Chapter 56, Code of Criminal Procedure,

regardless of whether the employee has filed an application for

compensation under that subchapter, may elect whether to allow

public access to information held by the attorney general's

office or other governmental body that would identify or tend to

identify the victim, including a photograph or other visual

representation of the victim. An election under this subsection

must be made in writing on a form developed by the governmental

body, be signed by the employee, and be filed with the

governmental body before the third anniversary of the latest to

occur of one of the following:

(1) the date the crime was committed;

(2) the date employment begins; or

(3) the date the governmental body develops the form and

provides it to employees.

(e) If the employee fails to make an election under Subsection

(d), the identifying information is excepted from disclosure

until the third anniversary of the date the crime was committed.

In case of disability, impairment, or other incapacity of the

employee, the election may be made by the guardian of the

employee or former employee.

Added by Acts 1999, 76th Leg., ch. 1319, Sec. 10, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1039, Sec. 1, eff.

June 20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

290, Sec. 1, eff. September 1, 2007.

Sec. 552.1325. CRIME VICTIM IMPACT STATEMENT: CERTAIN

INFORMATION CONFIDENTIAL. (a) In this section:

(1) "Crime victim" means a person who is a victim as defined by

Article 56.32, Code of Criminal Procedure.

(2) "Victim impact statement" means a victim impact statement

under Article 56.03, Code of Criminal Procedure.

(b) The following information that is held by a governmental

body or filed with a court and that is contained in a victim

impact statement or was submitted for purposes of preparing a

victim impact statement is confidential:

(1) the name, social security number, address, and telephone

number of a crime victim; and

(2) any other information the disclosure of which would identify

or tend to identify the crime victim.

Added by Acts 2003, 78th Leg., ch. 1303, Sec. 1, eff. June 21,

2003.

Sec. 552.133. EXCEPTION: PUBLIC POWER UTILITY COMPETITIVE

MATTERS. (a) In this section:

(1) "Public power utility" means an entity providing electric or

gas utility services that is subject to the provisions of this

chapter.

(2) "Public power utility governing body" means the board of

trustees or other applicable governing body, including a city

council, of a public power utility.

(3) "Competitive matter" means a utility-related matter that the

public power utility governing body in good faith determines by a

vote under this section is related to the public power utility's

competitive activity, including commercial information, and

would, if disclosed, give advantage to competitors or prospective

competitors but may not be deemed to include the following

categories of information:

(A) information relating to the provision of distribution access

service, including the terms and conditions of the service and

the rates charged for the service but not including information

concerning utility-related services or products that are

competitive;

(B) information relating to the provision of transmission

service that is required to be filed with the Public Utility

Commission of Texas, subject to any confidentiality provided for

under the rules of the commission;

(C) information for the distribution system pertaining to

reliability and continuity of service, to the extent not

security-sensitive, that relates to emergency management,

identification of critical loads such as hospitals and police,

records of interruption, and distribution feeder standards;

(D) any substantive rule of general applicability regarding

service offerings, service regulation, customer protections, or

customer service adopted by the public power utility as

authorized by law;

(E) aggregate information reflecting receipts or expenditures of

funds of the public power utility, of the type that would be

included in audited financial statements;

(F) information relating to equal employment opportunities for

minority groups, as filed with local, state, or federal agencies;

(G) information relating to the public power utility's

performance in contracting with minority business entities;

(H) information relating to nuclear decommissioning trust

agreements, of the type required to be included in audited

financial statements;

(I) information relating to the amount and timing of any

transfer to an owning city's general fund;

(J) information relating to environmental compliance as required

to be filed with any local, state, or national environmental

authority, subject to any confidentiality provided under the

rules of those authorities;

(K) names of public officers of the public power utility and the

voting records of those officers for all matters other than those

within the scope of a competitive resolution provided for by this

section;

(L) a description of the public power utility's central and

field organization, including the established places at which the

public may obtain information, submit information and requests,

or obtain decisions and the identification of employees from whom

the public may obtain information, submit information or

requests, or obtain decisions; or

(M) information identifying the general course and method by

which the public power utility's functions are channeled and

determined, including the nature and requirements of all formal

and informal policies and procedures.

(b) Information or records are excepted from the requirements of

Section 552.021 if the information or records are reasonably

related to a competitive matter, as defined in this section.

Excepted information or records include the text of any

resolution of the public power utility governing body determining

which issues, activities, or matters constitute competitive

matters. Information or records of a municipally owned utility

that are reasonably related to a competitive matter are not

subject to disclosure under this chapter, whether or not, under

the Utilities Code, the municipally owned utility has adopted

customer choice or serves in a multiply certificated service

area. This section does not limit the right of a public power

utility governing body to withhold from disclosure information

deemed to be within the scope of any other exception provided for

in this chapter, subject to the provisions of this chapter.

(c) In connection with any request for an opinion of the

attorney general under Section 552.301 with respect to

information alleged to fall under this exception, in rendering a

written opinion under Section 552.306 the attorney general shall

find the requested information to be outside the scope of this

exception only if the attorney general determines, based on the

information provided in connection with the request:

(1) that the public power utility governing body has failed to

act in good faith in making the determination that the issue,

matter, or activity in question is a competitive matter; or

(2) that the information or records sought to be withheld are

not reasonably related to a competitive matter.

(d) The requirement of Section 552.022 that a category of

information listed under Section 552.022(a) is public information

and not excepted from required disclosure under this chapter

unless expressly confidential under law does not apply to

information that is excepted from required disclosure under this

section.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 46, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1272, Sec. 7.02, eff.

June 15, 2001. Renumbered from Sec. 552.131 by Acts 2001, 77th

Leg., ch. 1420, Sec. 21.001(52), eff. Sept. 1, 2001.

Sec. 552.134. EXCEPTION: CERTAIN INFORMATION RELATING TO INMATE

OF DEPARTMENT OF CRIMINAL JUSTICE. (a) Except as provided by

Subsection (b) or by Section 552.029, information obtained or

maintained by the Texas Department of Criminal Justice is

excepted from the requirements of Section 552.021 if it is

information about an inmate who is confined in a facility

operated by or under a contract with the department.

(b) Subsection (a) does not apply to:

(1) statistical or other aggregated information relating to

inmates confined in one or more facilities operated by or under a

contract with the department; or

(2) information about an inmate sentenced to death.

(c) This section does not affect whether information is

considered confidential or privileged under Section 508.313.

(d) A release of information described by Subsection (a) to an

eligible entity, as defined by Section 508.313(d), for a purpose

related to law enforcement, prosecution, corrections, clemency,

or treatment is not considered a release of information to the

public for purposes of Section 552.007 and does not waive the

right to assert in the future that the information is excepted

from required disclosure under this section or other law.

Added by Acts 1999, 76th Leg., ch. 783, Sec. 1, eff. Aug. 30,

1999. Renumbered from Sec. 552.131 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(53), eff. Sept. 1, 2001.

Sec. 552.135. EXCEPTION: CERTAIN INFORMATION HELD BY SCHOOL

DISTRICT. (a) "Informer" means a student or a former student or

an employee or former employee of a school district who has

furnished a report of another person's possible violation of

criminal, civil, or regulatory law to the school district or the

proper regulatory enforcement authority.

(b) An informer's name or information that would substantially

reveal the identity of an informer is excepted from the

requirements of Section 552.021.

(c) Subsection (b) does not apply:

(1) if the informer is a student or former student, and the

student or former student, or the legal guardian, or spouse of

the student or former student consents to disclosure of the

student's or former student's name; or

(2) if the informer is an employee or former employee who

consents to disclosure of the employee's or former employee's

name; or

(3) if the informer planned, initiated, or participated in the

possible violation.

(d) Information excepted under Subsection (b) may be made

available to a law enforcement agency or prosecutor for official

purposes of the agency or prosecutor upon proper request made in

compliance with applicable law and procedure.

(e) This section does not infringe on or impair the

confidentiality of information considered to be confidential by

law, whether it be constitutional, statutory, or by judicial

decision, including information excepted from the requirements of

Section 552.021.

Added by Acts 1999, 76th Leg., ch. 1335, Sec. 6, eff. Sept. 1,

1999. Renumbered from Sec. 552.131 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(54), eff. Sept. 1, 2001.

Sec. 552.136. CONFIDENTIALITY OF CREDIT CARD, DEBIT CARD, CHARGE

CARD, AND ACCESS DEVICE NUMBERS. (a) In this section, "access

device" means a card, plate, code, account number, personal

identification number, electronic serial number, mobile

identification number, or other telecommunications service,

equipment, or instrument identifier or means of account access

that alone or in conjunction with another access device may be

used to:

(1) obtain money, goods, services, or another thing of value; or

(2) initiate a transfer of funds other than a transfer

originated solely by paper instrument.

(b) Notwithstanding any other provision of this chapter, a

credit card, debit card, charge card, or access device number

that is collected, assembled, or maintained by or for a

governmental body is confidential.

Added by Acts 2001, 77th Leg., ch. 356, Sec. 1, eff. May 26,

2001.

Sec. 552.137. CONFIDENTIALITY OF CERTAIN E-MAIL ADDRESSES. (a)

Except as otherwise provided by this section, an e-mail address

of a member of the public that is provided for the purpose of

communicating electronically with a governmental body is

confidential and not subject to disclosure under this chapter.

(b) Confidential information described by this section that

relates to a member of the public may be disclosed if the member

of the public affirmatively consents to its release.

(c) Subsection (a) does not apply to an e-mail address:

(1) provided to a governmental body by a person who has a

contractual relationship with the governmental body or by the

contractor's agent;

(2) provided to a governmental body by a vendor who seeks to

contract with the governmental body or by the vendor's agent;

(3) contained in a response to a request for bids or proposals,

contained in a response to similar invitations soliciting offers

or information relating to a potential contract, or provided to a

governmental body in the course of negotiating the terms of a

contract or potential contract;

(4) provided to a governmental body on a letterhead, coversheet,

printed document, or other document made available to the public;

or

(5) provided to a governmental body for the purpose of providing

public comment on or receiving notices related to an application

for a license as defined by Section 2001.003(2) of this code, or

receiving orders or decisions from a governmental body.

(d) Subsection (a) does not prevent a governmental body from

disclosing an e-mail address for any reason to another

governmental body or to a federal agency.

Added by Acts 2001, 77th Leg., ch. 356, Sec. 1, eff. May 26,

2001. Amended by Acts 2003, 78th Leg., ch. 1089, Sec. 1, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

962, Sec. 7, eff. September 1, 2009.

Sec. 552.138. EXCEPTION: FAMILY VIOLENCE SHELTER CENTER AND

SEXUAL ASSAULT PROGRAM INFORMATION. (a) In this section:

(1) "Family violence shelter center" has the meaning assigned by

Section 51.002, Human Resources Code.

(2) "Sexual assault program" has the meaning assigned by Section

420.003.

(b) Information maintained by a family violence shelter center

or sexual assault program is excepted from the requirements of

Section 552.021 if it is information that relates to:

(1) the home address, home telephone number, or social security

number of an employee or a volunteer worker of a family violence

shelter center or a sexual assault program, regardless of whether

the employee or worker complies with Section 552.024;

(2) the location or physical layout of a family violence shelter

center;

(3) the name, home address, home telephone number, or numeric

identifier of a current or former client of a family violence

shelter center or sexual assault program;

(4) the provision of services, including counseling and

sheltering, to a current or former client of a family violence

shelter center or sexual assault program;

(5) the name, home address, or home telephone number of a

private donor to a family violence shelter center or sexual

assault program; or

(6) the home address or home telephone number of a member of the

board of directors or the board of trustees of a family violence

shelter center or sexual assault program, regardless of whether

the board member complies with Section 552.024.

(c) A governmental body may redact information maintained by a

family violence shelter center or sexual assault program that may

be withheld under Subsection (b)(1) or (6) from any information

the governmental body discloses under Section 552.021 without the

necessity of requesting a decision from the attorney general

under Subchapter G.

(d) If, under Subsection (c), a governmental body redacts or

withholds information without requesting a decision from the

attorney general about whether the information may be redacted or

withheld, the requestor is entitled to seek a decision from the

attorney general about the matter. The attorney general by rule

shall establish procedures and deadlines for receiving

information necessary to decide the matter and briefs from the

requestor, the governmental body, and any other interested

person. The attorney general shall promptly render a decision

requested under this subsection, determining whether the redacted

or withheld information was excepted from required disclosure to

the requestor, not later than the 45th business day after the

date the attorney general received the request for a decision

under this subsection. The attorney general shall issue a

written decision on the matter and provide a copy of the decision

to the requestor, the governmental body, and any interested

person who submitted necessary information or a brief to the

attorney general about the matter. The requestor or the

governmental body may appeal a decision of the attorney general

under this subsection to a Travis County district court.

(e) A governmental body that redacts or withholds information

under Subsection (c) shall provide the following information to

the requestor on a form prescribed by the attorney general:

(1) a description of the redacted or withheld information;

(2) a citation to this section; and

(3) instructions regarding how the requestor may seek a decision

from the attorney general regarding whether the redacted or

withheld information is excepted from required disclosure.

Added by Acts 2001, 77th Leg., ch. 143, Sec. 1, eff. May 16,

2001. Renumbered from Government Code Sec. 552.136 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(75), eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

283, Sec. 3, eff. June 4, 2009.

Sec. 552.139. EXCEPTION: GOVERNMENT INFORMATION RELATED TO

SECURITY OR INFRASTRUCTURE ISSUES FOR COMPUTERS. (a)

Information is excepted from the requirements of Section 552.021

if it is information that relates to computer network security,

to restricted information under Section 2059.055, or to the

design, operation, or defense of a computer network.

(b) The following information is confidential:

(1) a computer network vulnerability report; and

(2) any other assessment of the extent to which data processing

operations, a computer, a computer program, network, system, or

system interface, or software of a governmental body or of a

contractor of a governmental body is vulnerable to unauthorized

access or harm, including an assessment of the extent to which

the governmental body's or contractor's electronically stored

information containing sensitive or critical information is

vulnerable to alteration, damage, erasure, or inappropriate use.

(c) Notwithstanding the confidential nature of the information

described in this section, the information may be disclosed to a

bidder if the governmental body determines that providing the

information is necessary for the bidder to provide an accurate

bid. A disclosure under this subsection is not a voluntary

disclosure for purposes of Section 552.007.

Added by Acts 2001, 77th Leg., ch. 1272, Sec. 4.03, eff. June 15,

2001. Renumbered from Government Code Sec. 552.136 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(76), eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

183, Sec. 4, eff. September 1, 2009.

Sec. 552.140. MILITARY DISCHARGE RECORDS. (a) This section

applies only to a military veteran's Department of Defense Form

DD-214 or other military discharge record that is first recorded

with or that otherwise first comes into the possession of a

governmental body on or after September 1, 2003.

(b) The record is confidential for the 75 years following the

date it is recorded with or otherwise first comes into the

possession of a governmental body. During that period the

governmental body may permit inspection or copying of the record

or disclose information contained in the record only in

accordance with this section or in accordance with a court order.

(c) On request and the presentation of proper identification,

the following persons may inspect the military discharge record

or obtain from the governmental body free of charge a copy or

certified copy of the record:

(1) the veteran who is the subject of the record;

(2) the legal guardian of the veteran;

(3) the spouse or a child or parent of the veteran or, if there

is no living spouse, child, or parent, the nearest living

relative of the veteran;

(4) the personal representative of the estate of the veteran;

(5) the person named by the veteran, or by a person described by

Subdivision (2), (3), or (4), in an appropriate power of attorney

executed in accordance with Section 490, Chapter XII, Texas

Probate Code;

(6) another governmental body; or

(7) an authorized representative of the funeral home that

assists with the burial of the veteran.

(d) A court that orders the release of information under this

section shall limit the further disclosure of the information and

the purposes for which the information may be used.

(e) A governmental body that obtains information from the record

shall limit the governmental body's use and disclosure of the

information to the purpose for which the information was

obtained.

Added by Acts 2003, 78th Leg., ch. 438, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

124, Sec. 1, eff. May 24, 2005.

Sec. 552.141. CONFIDENTIALITY OF INFORMATION IN APPLICATION FOR

MARRIAGE LICENSE.

(a) Information that relates to the social security number of an

individual that is maintained by a county clerk and that is on an

application for a marriage license, including information in an

application on behalf of an absent applicant and the affidavit of

an absent applicant, or is on a document submitted with an

application for a marriage license is confidential and may not be

disclosed by the county clerk to the public under this chapter.

(b) If the county clerk receives a request to make information

in a marriage license application available under this chapter,

the county clerk shall redact the portion of the application that

contains an individual's social security number and release the

remainder of the information in the application.

Added by Acts 2003, 78th Leg., ch. 804, Sec. 1, eff. Sept. 1,

2003.

Sec. 552.142. EXCEPTION: RECORDS OF CERTAIN DEFERRED

ADJUDICATIONS AND CERTAIN MISDEMEANORS PUNISHABLE BY FINE ONLY.

(a) Information is excepted from the requirements of Section

552.021 if an order of nondisclosure with respect to the

information has been issued under Section 411.081(d) or (f-1).

(b) A person who is the subject of information that is excepted

from the requirements of Section 552.021 under this section may

deny the occurrence of the arrest and prosecution to which the

information relates and the exception of the information under

this section, unless the information is being used against the

person in a subsequent criminal proceeding.

Added by Acts 2003, 78th Leg., ch. 1236, Sec. 5, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

780, Sec. 3, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

780, Sec. 4, eff. June 19, 2009.

Sec. 552.1425. CIVIL PENALTY: DISSEMINATION OF CERTAIN CRIMINAL

HISTORY INFORMATION. (a) A private entity that compiles and

disseminates for compensation criminal history record information

may not compile or disseminate information with respect to which

the entity has received notice that:

(1) an order of expunction has been issued under Article 55.02,

Code of Criminal Procedure; or

(2) an order of nondisclosure has been issued under Section

411.081(d) or (f-1).

(b) A district court may issue a warning to a private entity for

a first violation of Subsection (a). After receiving a warning

for the first violation, the private entity is liable to the

state for a civil penalty not to exceed $1,000 for each

subsequent violation.

(c) The attorney general or an appropriate prosecuting attorney

may sue to collect a civil penalty under this section.

(d) A civil penalty collected under this section shall be

deposited in the state treasury to the credit of the general

revenue fund.

Added by Acts 2003, 78th Leg., ch. 1236, Sec. 5, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1017, Sec. 9, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1017, Sec. 10, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

780, Sec. 5, eff. June 19, 2009.

Sec. 552.143. CONFIDENTIALITY OF CERTAIN INVESTMENT INFORMATION.

(a) All information prepared or provided by a private

investment fund and held by a governmental body that is not

listed in Section 552.0225(b) is confidential and excepted from

the requirements of Section 552.021.

(b) Unless the information has been publicly released,

pre-investment and post-investment diligence information,

including reviews and analyses, prepared or maintained by a

governmental body or a private investment fund is confidential

and excepted from the requirements of Section 552.021, except to

the extent it is subject to disclosure under Subsection (c).

(c) All information regarding a governmental body's direct

purchase, holding, or disposal of restricted securities that is

not listed in Section 552.0225(b)(2)-(9), (11), or (13)-(16) is

confidential and excepted from the requirements of Section

552.021. This subsection does not apply to a governmental body's

purchase, holding, or disposal of restricted securities for the

purpose of reinvestment nor does it apply to a private investment

fund's investment in restricted securities. This subsection

applies to information regarding a direct purchase, holding, or

disposal of restricted securities by the Texas growth fund,

created under Section 70, Article XVI, Texas Constitution, that

is not listed in Section 552.0225(b).

(d) For the purposes of this chapter:

(1) "Private investment fund" means an entity, other than a

governmental body, that issues restricted securities to a

governmental body to evidence the investment of public funds for

the purpose of reinvestment.

(2) "Reinvestment" means investment in a person that makes or

will make other investments.

(3) "Restricted securities" has the meaning assigned by 17

C.F.R. Section 230.144(a)(3).

(e) This section shall not be construed as affecting the

authority of the comptroller under Section 403.030.

(f) This section does not apply to the Texas Mutual Insurance

Company or a successor to the company.

Added by Acts 2005, 79th Leg., Ch.

1338, Sec. 2, eff. June 18, 2005.

Sec. 552.144. EXCEPTION: WORKING PAPERS AND ELECTRONIC

COMMUNICATIONS OF ADMINISTRATIVE LAW JUDGES AT STATE OFFICE OF

ADMINISTRATIVE HEARINGS. The following working papers and

electronic communications of an administrative law judge at the

State Office of Administrative Hearings are excepted from the

requirements of Section 552.021:

(1) notes and electronic communications recording the

observations, thoughts, questions, deliberations, or impressions

of an administrative law judge;

(2) drafts of a proposal for decision;

(3) drafts of orders made in connection with conducting

contested case hearings; and

(4) drafts of orders made in connection with conducting

alternative dispute resolution procedures.

Acts 2003, 78th Leg., ch. 1215, Sec. 1, eff. Sept. 1, 2003.

Renumbered from Government Code, Section 552.141 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(35), eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

350, Sec. 1, eff. June 15, 2007.

Sec. 552.145. EXCEPTION: TEXAS NO-CALL LIST. The Texas no-call

list created under Subchapter B, Chapter 304, Business &

Commerce Code, and any information provided to or received from

the administrator of the national do-not-call registry maintained

by the United States government, as provided by Sections 304.051

and 304.056, Business & Commerce Code, are excepted from the

requirements of Section 552.021.

Added by Acts 2003, 78th Leg., ch. 401, Sec. 2, eff. June 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

171, Sec. 2, eff. May 27, 2005.

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.20, eff. April 1, 2009.

Renumbered from Government Code, Section 552.141 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(39), eff. September 1, 2007.

Sec. 552.146. EXCEPTION: CERTAIN COMMUNICATIONS WITH ASSISTANT

OR EMPLOYEE OF LEGISLATIVE BUDGET BOARD. (a) All written or

otherwise recorded communications, including conversations,

correspondence, and electronic communications, between a member

of the legislature or the lieutenant governor and an assistant or

employee of the Legislative Budget Board are excepted from the

requirements of Section 552.021.

(b) Memoranda of a communication between a member of the

legislature or the lieutenant governor and an assistant or

employee of the Legislative Budget Board are excepted from the

requirements of Section 552.021 without regard to the method used

to store or maintain the memoranda.

(c) This section does not except from required disclosure a

record or memoranda of a communication that occurs in public

during an open meeting or public hearing conducted by the

Legislative Budget Board.

Added by Acts 2005, 79th Leg., Ch.

741, Sec. 9, eff. June 17, 2005.

Sec. 552.147. SOCIAL SECURITY NUMBERS. (a) The social security

number of a living person is excepted from the requirements of

Section 552.021, but is not confidential under this section and

this section does not make the social security number of a living

person confidential under another provision of this chapter or

other law.

(b) A governmental body may redact the social security number of

a living person from any information the governmental body

discloses under Section 552.021 without the necessity of

requesting a decision from the attorney general under Subchapter

G.

(c) Notwithstanding any other law, a county or district clerk

may disclose in the ordinary course of business a social security

number that is contained in information held by the clerk's

office, and that disclosure is not official misconduct and does

not subject the clerk to civil or criminal liability of any kind

under the law of this state, including any claim for damages in a

lawsuit or the criminal penalty imposed by Section 552.352.

(d) Unless another law requires a social security number to be

maintained in a government document, on written request from an

individual or the individual's representative the clerk shall

redact within a reasonable amount of time all but the last four

digits of the individual's social security number from

information maintained in the clerk's official public records,

including electronically stored information maintained by or

under the control of the clerk. The individual or the

individual's representative must identify, using a form provided

by the clerk, the specific document or documents from which the

partial social security number shall be redacted.

Added by Acts 2005, 79th Leg., Ch.

397, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

3, Sec. 1, eff. March 28, 2007.

Sec. 552.148. EXCEPTION: CERTAIN PERSONAL INFORMATION

MAINTAINED BY MUNICIPALITY PERTAINING TO A MINOR. (a) In this

section, "minor" means a person younger than 18 years of age.

(b) The following information maintained by a municipality for

purposes related to the participation by a minor in a

recreational program or activity is excepted from the

requirements of Section 552.021:

(1) the name, age, home address, home telephone number, or

social security number of the minor;

(2) a photograph of the minor; and

(3) the name of the minor's parent or legal guardian.

Added by Acts 2007, 80th Leg., R.S., Ch.

114, Sec. 1, eff. May 17, 2007.

Sec. 552.149. EXCEPTION: RECORDS OF COMPTROLLER OR APPRAISAL

DISTRICT RECEIVED FROM PRIVATE ENTITY. (a) Information relating

to real property sales prices, descriptions, characteristics, and

other related information received from a private entity by the

comptroller or the chief appraiser of an appraisal district under

Chapter 6, Tax Code, is excepted from the requirements of Section

552.021.

(b) Notwithstanding Subsection (a), the property owner or the

owner's agent may, on request, obtain from the chief appraiser of

the applicable appraisal district a copy of each item of

information described by Section 41.461(a)(2), Tax Code, and a

copy of each item of information that the chief appraiser took

into consideration but does not plan to introduce at the hearing

on the protest. In addition, the property owner or agent may, on

request, obtain from the chief appraiser comparable sales data

from a reasonable number of sales that is relevant to any matter

to be determined by the appraisal review board at the hearing on

the property owner's protest. Information obtained under this

subsection:

(1) remains confidential in the possession of the property owner

or agent; and

(2) may not be disclosed or used for any purpose except as

evidence or argument at the hearing on the protest.

(c) Notwithstanding Subsection (a) or Section 403.304, so as to

assist a property owner or an appraisal district in a protest

filed under Section 403.303, the property owner, the district, or

an agent of the property owner or district may, on request,

obtain from the comptroller any information, including

confidential information, obtained by the comptroller in

connection with the comptroller's finding that is being

protested. Confidential information obtained by a property

owner, an appraisal district, or an agent of the property owner

or district under this subsection:

(1) remains confidential in the possession of the property

owner, district, or agent; and

(2) may not be disclosed to a person who is not authorized to

receive or inspect the information.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

555, Sec. 1

(d) This section applies to information described by Subsections

(a) and (c) and to an item of information or comparable sales

data described by Subsection (b) only if the information, item of

information, or comparable sales data relates to real property

that is located in a county having a population of 20,000 or

more.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

1153, Sec. 1

(d) Notwithstanding Subsection (a) or Section 403.304, so as to

assist a school district in the preparation of a protest filed or

to be filed under Section 403.303, the school district or an

agent of the school district may, on request, obtain from the

comptroller or the appraisal district any information, including

confidential information, obtained by the comptroller or the

appraisal district that relates to the appraisal of property

involved in the comptroller's finding that is being protested.

Confidential information obtained by a school district or an

agent of the school district under this subsection:

(1) remains confidential in the possession of the school

district or agent; and

(2) may not be disclosed to a person who is not authorized to

receive or inspect the information.

(e) This section applies to information described by Subsections

(a), (c), and (d) and to an item of information or comparable

sales data described by Subsection (b) only if the information,

item of information, or comparable sales data relates to real

property that is located in a county having a population of

20,000 or more.

Added by Acts 2007, 80th Leg., R.S., Ch.

471, Sec. 1, eff. June 16, 2007.

Renumbered from Government Code, Section 552.148 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(39), eff. September 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

555, Sec. 1, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1153, Sec. 1, eff. June 19, 2009.

For expiration of this section, see Subsection (c).

Sec. 552.150. EXCEPTION: INFORMATION THAT COULD COMPROMISE

SAFETY OF OFFICER OR EMPLOYEE OF HOSPITAL DISTRICT. (a)

Information in the custody of a hospital district that relates to

an employee or officer of the hospital district is excepted from

the requirements of Section 552.021 if:

(1) it is information that, if disclosed under the specific

circumstances pertaining to the individual, could reasonably be

expected to compromise the safety of the individual, such as

information that describes or depicts the likeness of the

individual, information stating the times that the individual

arrives at or departs from work, a description of the

individual's automobile, or the location where the individual

works or parks; and

(2) the employee or officer applies in writing to the hospital

district's officer for public information to have the information

withheld from public disclosure under this section and includes

in the application:

(A) a description of the information; and

(B) the specific circumstances pertaining to the individual that

demonstrate why disclosure of the information could reasonably be

expected to compromise the safety of the individual.

(b) On receiving a written request for information described in

an application submitted under Subsection (a)(2), the officer for

public information shall:

(1) request a decision from the attorney general in accordance

with Section 552.301 regarding withholding the information; and

(2) include a copy of the application submitted under Subsection

(a)(2) with the request for the decision.

(c) This section expires September 1, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

1377, Sec. 4, eff. September 1, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch.

283, Sec. 4

For text of section as added by Acts 2009, 81st Leg., R.S., Ch.

1377, Sec. 5, see other Sec. 552.151.

Sec. 552.151. EXCEPTION: PUBLIC EMPLOYEE OR OFFICER PERSONAL

SAFETY. Information in the custody of a governmental body that

relates to an employee or officer of the governmental body is

excepted from the requirements of Section 552.021 if, under the

specific circumstances pertaining to the employee or officer,

disclosure of the information would subject the employee or

officer to a substantial threat of physical harm.

Added by Acts 2009, 81st Leg., R.S., Ch.

283, Sec. 4, eff. June 4, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch.

1377, Sec. 5

For text of section as added by Acts 2009, 81st Leg., R.S., Ch.

283, Sec. 4, see other Sec. 552.151.

Sec. 552.151. EXCEPTION: INFORMATION REGARDING SELECT AGENTS.

(a) The following information that pertains to a biological

agent or toxin identified or listed as a select agent under

federal law, including under the Public Health Security and

Bioterrorism Preparedness and Response Act of 2002 (Pub. L. No.

107-188) and regulations adopted under that Act, is excepted from

the requirements of Section 552.021:

(1) the specific location of a select agent within an approved

facility;

(2) personal identifying information of an individual whose name

appears in documentation relating to the chain of custody of

select agents, including a materials transfer agreement; and

(3) the identity of an individual authorized to possess, use, or

access a select agent.

(b) This section does not except from disclosure the identity of

the select agents present at a facility.

(c) This section does not except from disclosure the identity of

an individual faculty member or employee whose name appears or

will appear on published research.

(d) This section does not except from disclosure otherwise

public information relating to contracts of a governmental body.

(e) If a resident of another state is present in Texas and is

authorized to possess, use, or access a select agent in

conducting research or other work at a Texas facility,

information relating to the identity of that individual is

subject to disclosure under this chapter only to the extent the

information would be subject to disclosure under the laws of the

state of which the person is a resident.

Added by Acts 2009, 81st Leg., R.S., Ch.

1377, Sec. 5, eff. September 1, 2009.

SUBCHAPTER D. OFFICER FOR PUBLIC INFORMATION

Sec. 552.201. IDENTITY OF OFFICER FOR PUBLIC INFORMATION. (a)

The chief administrative officer of a governmental body is the

officer for public information, except as provided by Subsection

(b).

(b) Each elected county officer is the officer for public

information and the custodian, as defined by Section 201.003,

Local Government Code, of the information created or received by

that county officer's office.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 14, eff.

Sept. 1, 1995.

Sec. 552.202. DEPARTMENT HEADS. Each department head is an

agent of the officer for public information for the purposes of

complying with this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 14, eff.

Sept. 1, 1995.

Sec. 552.203. GENERAL DUTIES OF OFFICER FOR PUBLIC INFORMATION.

Each officer for public information, subject to penalties

provided in this chapter, shall:

(1) make public information available for public inspection and

copying;

(2) carefully protect public information from deterioration,

alteration, mutilation, loss, or unlawful removal; and

(3) repair, renovate, or rebind public information as necessary

to maintain it properly.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 14, eff.

Sept. 1, 1995.

Sec. 552.204. SCOPE OF RESPONSIBILITY OF OFFICER FOR PUBLIC

INFORMATION. An officer for public information is responsible

for the release of public information as required by this

chapter. The officer is not responsible for:

(1) the use made of the information by the requestor; or

(2) the release of information after it is removed from a record

as a result of an update, a correction, or a change of status of

the person to whom the information pertains.

Added by Acts 1995, 74th Leg., ch. 1035, Sec. 14, eff. Sept. 1,

1995.

Sec. 552.205. INFORMING PUBLIC OF BASIC RIGHTS AND

RESPONSIBILITIES UNDER THIS CHAPTER. (a) An officer for public

information shall prominently display a sign in the form

prescribed by the attorney general that contains basic

information about the rights of a requestor, the responsibilities

of a governmental body, and the procedures for inspecting or

obtaining a copy of public information under this chapter. The

officer shall display the sign at one or more places in the

administrative offices of the governmental body where it is

plainly visible to:

(1) members of the public who request public information in

person under this chapter; and

(2) employees of the governmental body whose duties include

receiving or responding to requests under this chapter.

(b) The attorney general by rule shall prescribe the content of

the sign and the size, shape, and other physical characteristics

of the sign. In prescribing the content of the sign, the

attorney general shall include plainly written basic information

about the rights of a requestor, the responsibilities of a

governmental body, and the procedures for inspecting or obtaining

a copy of public information under this chapter that, in the

opinion of the attorney general, is most useful for requestors to

know and for employees of governmental bodies who receive or

respond to requests for public information to know.

Added by Acts 1999, 76th Leg., ch. 1319, Sec. 11, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

329, Sec. 3, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

716, Sec. 3, eff. September 1, 2005.

SUBCHAPTER E. PROCEDURES RELATED TO ACCESS

Sec. 552.221. APPLICATION FOR PUBLIC INFORMATION; PRODUCTION OF

PUBLIC INFORMATION. (a) An officer for public information of a

governmental body shall promptly produce public information for

inspection, duplication, or both on application by any person to

the officer. In this subsection, "promptly" means as soon as

possible under the circumstances, that is, within a reasonable

time, without delay.

(b) An officer for public information complies with Subsection

(a) by:

(1) providing the public information for inspection or

duplication in the offices of the governmental body; or

(2) sending copies of the public information by first class

United States mail if the person requesting the information

requests that copies be provided and pays the postage and any

other applicable charges that the requestor has accrued under

Subchapter F.

(c) If the requested information is unavailable at the time of

the request to examine because it is in active use or in storage,

the officer for public information shall certify this fact in

writing to the requestor and set a date and hour within a

reasonable time when the information will be available for

inspection or duplication.

(d) If an officer for public information cannot produce public

information for inspection or duplication within 10 business days

after the date the information is requested under Subsection (a),

the officer shall certify that fact in writing to the requestor

and set a date and hour within a reasonable time when the

information will be available for inspection or duplication.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 15, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1231, Sec. 2, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 1319, Sec. 12, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 791, Sec. 1, eff. June 20, 2003.

Sec. 552.222. PERMISSIBLE INQUIRY BY GOVERNMENTAL BODY TO

REQUESTOR. (a) The officer for public information and the

officer's agent may not make an inquiry of a requestor except to

establish proper identification or except as provided by

Subsection (b) or (c).

(b) If what information is requested is unclear to the

governmental body, the governmental body may ask the requestor to

clarify the request. If a large amount of information has been

requested, the governmental body may discuss with the requestor

how the scope of a request might be narrowed, but the

governmental body may not inquire into the purpose for which

information will be used.

(c) If the information requested relates to a motor vehicle

record, the officer for public information or the officer's agent

may require the requestor to provide additional identifying

information sufficient for the officer or the officer's agent to

determine whether the requestor is eligible to receive the

information under Chapter 730, Transportation Code. In this

subsection, "motor vehicle record" has the meaning assigned that

term by Section 730.003, Transportation Code.

(d) If by the 61st day after the date a governmental body sends

a written request for clarification or discussion under

Subsection (b) or an officer for public information or agent

sends a written request for additional information under

Subsection (c) the governmental body, officer for public

information, or agent, as applicable, does not receive a written

response from the requestor, the underlying request for public

information is considered to have been withdrawn by the

requestor.

(e) A written request for clarification or discussion under

Subsection (b) or a written request for additional information

under Subsection (c) must include a statement as to the

consequences of the failure by the requestor to timely respond to

the request for clarification, discussion, or additional

information.

(f) If the requestor's request for public information included

the requestor's physical or mailing address, the request may not

be considered to have been withdrawn under Subsection (d) unless

the governmental body, officer for public information, or agent,

as applicable, sends the request for clarification or discussion

under Subsection (b) or the written request for additional

information under Subsection (c) to that address by certified

mail.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 15, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1187, Sec. 5, eff. Sept.

1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

296, Sec. 1, eff. September 1, 2007.

Sec. 552.223. UNIFORM TREATMENT OF REQUESTS FOR INFORMATION.

The officer for public information or the officer's agent shall

treat all requests for information uniformly without regard to

the position or occupation of the requestor, the person on whose

behalf the request is made, or the status of the individual as a

member of the media.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 15, eff.

Sept. 1, 1995.

Sec. 552.224. COMFORT AND FACILITY. The officer for public

information or the officer's agent shall give to a requestor all

reasonable comfort and facility for the full exercise of the

right granted by this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 15, eff.

Sept. 1, 1995.

Sec. 552.225. TIME FOR EXAMINATION. (a) A requestor must

complete the examination of the information not later than the

10th business day after the date the custodian of the information

makes it available. If the requestor does not complete the

examination of the information within 10 business days after the

date the custodian of the information makes the information

available and does not file a request for additional time under

Subsection (b), the requestor is considered to have withdrawn the

request.

(b) The officer for public information shall extend the initial

examination period by an additional 10 business days if, within

the initial period, the requestor files with the officer for

public information a written request for additional time. The

officer for public information shall extend an additional

examination period by another 10 business days if, within the

additional period, the requestor files with the officer for

public information a written request for more additional time.

(c) The time during which a person may examine information may

be interrupted by the officer for public information if the

information is needed for use by the governmental body. The

period of interruption is not considered to be a part of the time

during which the person may examine the information.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 15, eff.

Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

329, Sec. 4, eff. September 1, 2005.

Sec. 552.226. REMOVAL OF ORIGINAL RECORD. This chapter does not

authorize a requestor to remove an original copy of a public

record from the office of a governmental body.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 15, eff.

Sept. 1, 1995.

Sec. 552.227. RESEARCH OF STATE LIBRARY HOLDINGS NOT REQUIRED.

An officer for public information or the officer's agent is not

required to perform general research within the reference and

research archives and holdings of state libraries.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 15, eff.

Sept. 1, 1995.

Sec. 552.228. PROVIDING SUITABLE COPY OF PUBLIC INFORMATION

WITHIN REASONABLE TIME. (a) It shall be a policy of a

governmental body to provide a suitable copy of public

information within a reasonable time after the date on which the

copy is requested.

(b) If public information exists in an electronic or magnetic

medium, the requestor may request a copy in an electronic medium,

such as on diskette or on magnetic tape. A governmental body

shall provide a copy in the requested medium if:

(1) the governmental body has the technological ability to

produce a copy of the requested information in the requested

medium;

(2) the governmental body is not required to purchase any

software or hardware to accommodate the request; and

(3) provision of a copy of the information in the requested

medium will not violate the terms of any copyright agreement

between the governmental body and a third party.

(c) If a governmental body is unable to comply with a request to

produce a copy of information in a requested medium for any of

the reasons described by this section, the governmental body

shall provide a copy in another medium that is acceptable to the

requestor. A governmental body is not required to copy

information onto a diskette or other material provided by the

requestor but may use its own supplies.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 15, eff.

Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

962, Sec. 8, eff. September 1, 2009.

Sec. 552.229. CONSENT TO RELEASE INFORMATION UNDER SPECIAL RIGHT

OF ACCESS. (a) Consent for the release of information excepted

from disclosure to the general public but available to a specific

person under Sections 552.023 and 552.307 must be in writing and

signed by the specific person or the person's authorized

representative.

(b) An individual under 18 years of age may consent to the

release of information under this section only with the

additional written authorization of the individual's parent or

guardian.

(c) An individual who has been adjudicated incompetent to manage

the individual's personal affairs or for whom an attorney ad

litem has been appointed may consent to the release of

information under this section only by the written authorization

of the designated legal guardian or attorney ad litem.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 552.230. RULES OF PROCEDURE FOR INSPECTION AND COPYING OF

PUBLIC INFORMATION. (a) A governmental body may promulgate

reasonable rules of procedure under which public information may

be inspected and copied efficiently, safely, and without delay.

(b) A rule promulgated under Subsection (a) may not be

inconsistent with any provision of this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 15, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1231, Sec. 3, eff. Sept.

1, 1997.

Sec. 552.231. RESPONDING TO REQUESTS FOR INFORMATION THAT

REQUIRE PROGRAMMING OR MANIPULATION OF DATA. (a) A governmental

body shall provide to a requestor the written statement described

by Subsection (b) if the governmental body determines:

(1) that responding to a request for public information will

require programming or manipulation of data; and

(2) that:

(A) compliance with the request is not feasible or will result

in substantial interference with its ongoing operations; or

(B) the information could be made available in the requested

form only at a cost that covers the programming and manipulation

of data.

(b) The written statement must include:

(1) a statement that the information is not available in the

requested form;

(2) a description of the form in which the information is

available;

(3) a description of any contract or services that would be

required to provide the information in the requested form;

(4) a statement of the estimated cost of providing the

information in the requested form, as determined in accordance

with the rules established by the attorney general under Section

552.262; and

(5) a statement of the anticipated time required to provide the

information in the requested form.

(c) The governmental body shall provide the written statement to

the requestor within 20 days after the date of the governmental

body's receipt of the request. The governmental body has an

additional 10 days to provide the statement if the governmental

body gives written notice to the requestor, within 20 days after

the date of receipt of the request, that the additional time is

needed.

(d) On providing the written statement to the requestor as

required by this section, the governmental body does not have any

further obligation to provide the information in the requested

form or in the form in which it is available unless within 30

days the requestor states in writing to the governmental body

that the requestor:

(1) wants the governmental body to provide the information in

the requested form according to the cost and time parameters set

out in the statement or according to other terms to which the

requestor and the governmental body agree; or

(2) wants the information in the form in which it is available.

(d-1) If a requestor does not make a timely written statement

under Subsection (d), the requestor is considered to have

withdrawn the request for information.

(e) The officer for public information of a governmental body

shall establish policies that assure the expeditious and accurate

processing of requests for information that require programming

or manipulation of data. A governmental body shall maintain a

file containing all written statements issued under this section

in a readily accessible location.

Added by Acts 1995, 74th Leg., ch. 1035, Sec. 15, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

329, Sec. 5, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

716, Sec. 4, eff. September 1, 2005.

Sec. 552.232. RESPONDING TO REPETITIOUS OR REDUNDANT REQUESTS.

(a) A governmental body that determines that a requestor has

made a request for information for which the governmental body

has previously furnished copies to the requestor or made copies

available to the requestor on payment of applicable charges under

Subchapter F, shall respond to the request, in relation to the

information for which copies have been already furnished or made

available, in accordance with this section, except that:

(1) this section does not prohibit the governmental body from

furnishing the information or making the information available to

the requestor again in accordance with the request; and

(2) the governmental body is not required to comply with this

section in relation to information that the governmental body

simply furnishes or makes available to the requestor again in

accordance with the request.

(b) The governmental body shall certify to the requestor that

copies of all or part of the requested information, as

applicable, were previously furnished to the requestor or made

available to the requestor on payment of applicable charges under

Subchapter F. The certification must include:

(1) a description of the information for which copies have been

previously furnished or made available to the requestor;

(2) the date that the governmental body received the requestor's

original request for that information;

(3) the date that the governmental body previously furnished

copies of or made available copies of the information to the

requestor;

(4) a certification that no subsequent additions, deletions, or

corrections have been made to that information; and

(5) the name, title, and signature of the officer for public

information or the officer's agent making the certification.

(c) A charge may not be imposed for making and furnishing a

certification required under Subsection (b).

(d) This section does not apply to information for which the

governmental body has not previously furnished copies to the

requestor or made copies available to the requestor on payment of

applicable charges under Subchapter F. A request by the requestor

for information for which copies have not previously been

furnished or made available to the requestor, including

information for which copies were not furnished or made available

because the information was redacted from other information that

was furnished or made available or because the information did

not yet exist at the time of an earlier request, shall be treated

in the same manner as any other request for information under

this chapter.

Added by Acts 1999, 76th Leg., ch. 1319, Sec. 13, eff. Sept. 1,

1999.

SUBCHAPTER F. CHARGES FOR PROVIDING COPIES OF PUBLIC INFORMATION

Sec. 552.261. CHARGE FOR PROVIDING COPIES OF PUBLIC INFORMATION.

(a) The charge for providing a copy of public information shall

be an amount that reasonably includes all costs related to

reproducing the public information, including costs of materials,

labor, and overhead. If a request is for 50 or fewer pages of

paper records, the charge for providing the copy of the public

information may not include costs of materials, labor, or

overhead, but shall be limited to the charge for each page of the

paper record that is photocopied, unless the pages to be

photocopied are located in:

(1) two or more separate buildings that are not physically

connected with each other; or

(2) a remote storage facility.

(b) If the charge for providing a copy of public information

includes costs of labor, the requestor may require the

governmental body's officer for public information or the

officer's agent to provide the requestor with a written statement

as to the amount of time that was required to produce and provide

the copy. The statement must be signed by the officer for public

information or the officer's agent and the officer's or the

agent's name must be typed or legibly printed below the

signature. A charge may not be imposed for providing the written

statement to the requestor.

(c) For purposes of Subsection (a), a connection of two

buildings by a covered or open sidewalk, an elevated or

underground passageway, or a similar facility is insufficient to

cause the buildings to be considered separate buildings.

(d) Charges for providing a copy of public information are

considered to accrue at the time the governmental body advises

the requestor that the copy is available on payment of the

applicable charges.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 16, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1231, Sec. 4, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 1319, Sec. 14, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 864, Sec. 1, eff. Sept. 1, 2003.

Sec. 552.2615. REQUIRED ITEMIZED ESTIMATE OF CHARGES. (a) If a

request for a copy of public information will result in the

imposition of a charge under this subchapter that exceeds $40, or

a request to inspect a paper record will result in the imposition

of a charge under Section 552.271 that exceeds $40, the

governmental body shall provide the requestor with a written

itemized statement that details all estimated charges that will

be imposed, including any allowable charges for labor or

personnel costs. If an alternative less costly method of viewing

the records is available, the statement must include a notice

that the requestor may contact the governmental body regarding

the alternative method. The governmental body must inform the

requestor of the responsibilities imposed on the requestor by

this section and of the rights granted by this entire section and

give the requestor the information needed to respond, including:

(1) that the requestor must provide the governmental body with a

mailing, facsimile transmission, or electronic mail address to

receive the itemized statement and that it is the requestor's

choice which type of address to provide;

(2) that the request is considered automatically withdrawn if

the requestor does not respond in writing to the itemized

statement and any updated itemized statement in the time and

manner required by this section; and

(3) that the requestor may respond to the statement by

delivering the written response to the governmental body by mail,

in person, by facsimile transmission if the governmental body is

capable of receiving documents transmitted in that manner, or by

electronic mail if the governmental body has an electronic mail

address.

(b) A request described by Subsection (a) is considered to have

been withdrawn by the requestor if the requestor does not respond

in writing to the itemized statement by informing the

governmental body within 10 business days after the date the

statement is sent to the requestor that:

(1) the requestor will accept the estimated charges;

(2) the requestor is modifying the request in response to the

itemized statement; or

(3) the requestor has sent to the attorney general a complaint

alleging that the requestor has been overcharged for being

provided with a copy of the public information.

(c) If the governmental body later determines, but before it

makes the copy or the paper record available, that the estimated

charges will exceed the charges detailed in the written itemized

statement by 20 percent or more, the governmental body shall send

to the requestor a written updated itemized statement that

details all estimated charges that will be imposed, including any

allowable charges for labor or personnel costs. If the requestor

does not respond in writing to the updated estimate in the time

and manner described by Subsection (b), the request is considered

to have been withdrawn by the requestor.

(d) If the actual charges that a governmental body imposes for a

copy of public information, or for inspecting a paper record

under Section 552.271, exceeds $40, the charges may not exceed:

(1) the amount estimated in the updated itemized statement; or

(2) if an updated itemized statement is not sent to the

requestor, an amount that exceeds by 20 percent or more the

amount estimated in the itemized statement.

(e) An itemized statement or updated itemized statement is

considered to have been sent by the governmental body to the

requestor on the date that:

(1) the statement is delivered to the requestor in person;

(2) the governmental body deposits the properly addressed

statement in the United States mail; or

(3) the governmental body transmits the properly addressed

statement by electronic mail or facsimile transmission, if the

requestor agrees to receive the statement by electronic mail or

facsimile transmission, as applicable.

(f) A requestor is considered to have responded to the itemized

statement or the updated itemized statement on the date that:

(1) the response is delivered to the governmental body in

person;

(2) the requestor deposits the properly addressed response in

the United States mail; or

(3) the requestor transmits the properly addressed response to

the governmental body by electronic mail or facsimile

transmission.

(g) The time deadlines imposed by this section do not affect the

application of a time deadline imposed on a governmental body

under Subchapter G.

Added by Acts 1999, 76th Leg., ch. 1319, Sec. 15, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 864, Sec. 2, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

329, Sec. 6, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

716, Sec. 5, eff. September 1, 2005.

Sec. 552.262. RULES OF THE ATTORNEY GENERAL. (a) The attorney

general shall adopt rules for use by each governmental body in

determining charges for providing copies of public information

under this subchapter and in determining the charge, deposit, or

bond required for making public information that exists in a

paper record available for inspection as authorized by Sections

552.271(c) and (d). The rules adopted by the attorney general

shall be used by each governmental body in determining charges

for providing copies of public information and in determining the

charge, deposit, or bond required for making public information

that exists in a paper record available for inspection, except to

the extent that other law provides for charges for specific kinds

of public information. The charges for providing copies of

public information may not be excessive and may not exceed the

actual cost of producing the information or for making public

information that exists in a paper record available for

inspection. A governmental body, other than an agency of state

government, may determine its own charges for providing copies of

public information and its own charge, deposit, or bond for

making public information that exists in a paper record available

for inspection but may not charge an amount that is greater than

25 percent more than the amount established by the attorney

general unless the governmental body requests an exemption under

Subsection (c).

(b) The rules of the attorney general shall prescribe the

methods for computing the charges for providing copies of public

information in paper, electronic, and other kinds of media and

the charge, deposit, or bond required for making public

information that exists in a paper record available for

inspection. The rules shall establish costs for various

components of charges for providing copies of public information

that shall be used by each governmental body in providing copies

of public information or making public information that exists in

a paper record available for inspection.

(c) A governmental body may request that it be exempt from part

or all of the rules adopted by the attorney general for

determining charges for providing copies of public information or

the charge, deposit, or bond required for making public

information that exists in a paper record available for

inspection. The request must be made in writing to the attorney

general and must state the reason for the exemption. If the

attorney general determines that good cause exists for exempting

a governmental body from a part or all of the rules, the attorney

general shall give written notice of the determination to the

governmental body within 90 days of the request. On receipt of

the determination, the governmental body may amend its charges

for providing copies of public information or its charge,

deposit, or bond required for making public information that

exists in a paper record available for inspection according to

the determination of the attorney general.

(d) The attorney general shall publish annually in the Texas

Register a list of the governmental bodies that have

authorization from the attorney general to adopt any modified

rules for determining the cost of providing copies of public

information or making public information that exists in a paper

record available for inspection.

(e) The rules of the attorney general do not apply to a state

governmental body that is not a state agency for purposes of

Subtitle D, Title 10.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 17, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1231, Sec. 4, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 1319, Sec. 16, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

329, Sec. 7, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

716, Sec. 6, eff. September 1, 2005.

Sec. 552.263. BOND FOR PAYMENT OF COSTS OR CASH PREPAYMENT FOR

PREPARATION OF COPY OF PUBLIC INFORMATION. (a) An officer for

public information or the officer's agent may require a deposit

or bond for payment of anticipated costs for the preparation of a

copy of public information if:

(1) the officer for public information or the officer's agent

has provided the requestor with the written itemized statement

required under Section 552.2615 detailing the estimated charge

for providing the copy; and

(2) the charge for providing the copy of the public information

specifically requested by the requestor is estimated by the

governmental body to exceed:

(A) $100, if the governmental body has more than 15 full-time

employees; or

(B) $50, if the governmental body has fewer than 16 full-time

employees.

(b) The officer for public information or the officer's agent

may not require a deposit or bond be paid under Subsection (a) as

a down payment for copies of public information that the

requestor may request in the future.

(c) An officer for public information or the officer's agent may

require a deposit or bond for payment of unpaid amounts owing to

the governmental body in relation to previous requests that the

requestor has made under this chapter before preparing a copy of

public information in response to a new request if those unpaid

amounts exceed $100. The officer for public information or the

officer's agent may not seek payment of those unpaid amounts

through any other means.

(d) The governmental body must fully document the existence and

amount of those unpaid amounts or the amount of any anticipated

costs, as applicable, before requiring a deposit or bond under

this section. The documentation is subject to required public

disclosure under this chapter.

(e) For purposes of Subchapters F and G, a request for a copy of

public information is considered to have been received by a

governmental body on the date the governmental body receives the

deposit or bond for payment of anticipated costs or unpaid

amounts if the governmental body's officer for public information

or the officer's agent requires a deposit or bond in accordance

with this section.

(f) A requestor who fails to make a deposit or post a bond

required under Subsection (a) before the 10th business day after

the date the deposit or bond is required is considered to have

withdrawn the request for the copy of the public information that

precipitated the requirement of the deposit or bond.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 17, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1231, Sec. 4, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 1319, Sec. 17, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

315, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

349, Sec. 1, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1377, Sec. 6, eff. September 1, 2009.

Sec. 552.264. COPY OF PUBLIC INFORMATION REQUESTED BY MEMBER OF

LEGISLATURE. One copy of public information that is requested

from a state agency by a member, agency, or committee of the

legislature under Section 552.008 shall be provided without

charge.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 17, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1231, Sec. 4, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 1585, Sec. 1, eff. June 20,

1999.

Sec. 552.265. CHARGE FOR PAPER COPY PROVIDED BY DISTRICT OR

COUNTY CLERK. The charge for providing a paper copy made by a

district or county clerk's office shall be the charge provided by

Chapter 51 of this code, Chapter 118, Local Government Code, or

other applicable law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1231, Sec. 4, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1155, Sec. 1, eff. June

15, 2001.

Sec. 552.266. CHARGE FOR COPY OF PUBLIC INFORMATION PROVIDED BY

MUNICIPAL COURT CLERK. The charge for providing a copy made by a

municipal court clerk shall be the charge provided by municipal

ordinance.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 17, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1231, Sec. 4, eff. Sept.

1, 1997.

Sec. 552.267. WAIVER OR REDUCTION OF CHARGE FOR PROVIDING COPY

OF PUBLIC INFORMATION. (a) A governmental body shall provide a

copy of public information without charge or at a reduced charge

if the governmental body determines that waiver or reduction of

the charge is in the public interest because providing the copy

of the information primarily benefits the general public.

(b) If the cost to a governmental body of processing the

collection of a charge for providing a copy of public information

will exceed the amount of the charge, the governmental body may

waive the charge.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 17, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1231, Sec. 4, eff. Sept.

1, 1997.

Sec. 552.268. EFFICIENT USE OF PUBLIC RESOURCES. A governmental

body shall make reasonably efficient use of supplies and other

resources to avoid excessive reproduction costs.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 17, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1231, Sec. 4, eff. Sept.

1, 1997.

Sec. 552.269. OVERCHARGE OR OVERPAYMENT FOR COPY OF PUBLIC

INFORMATION. (a) A person who believes the person has been

overcharged for being provided with a copy of public information

may complain to the attorney general in writing of the alleged

overcharge, setting forth the reasons why the person believes the

charges are excessive. The attorney general shall review the

complaint and make a determination in writing as to the

appropriate charge for providing the copy of the requested

information. The governmental body shall respond to the attorney

general to any written questions asked of the governmental body

by the attorney general regarding the charges for providing the

copy of the public information. The response must be made to the

attorney general within 10 business days after the date the

questions are received by the governmental body. If the attorney

general determines that a governmental body has overcharged for

providing the copy of requested public information, the

governmental body shall promptly adjust its charges in accordance

with the determination of the attorney general.

(b) A person who overpays for a copy of public information

because a governmental body refuses or fails to follow the rules

for charges adopted by the attorney general is entitled to

recover three times the amount of the overcharge if the

governmental body did not act in good faith in computing the

costs.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 17, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1231, Sec. 4, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 864, Sec. 3, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

329, Sec. 8, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

716, Sec. 7, eff. September 1, 2005.

Sec. 552.270. CHARGE FOR GOVERNMENT PUBLICATION. (a) This

subchapter does not apply to a publication that is compiled and

printed by or for a governmental body for public dissemination.

If the cost of the publication is not determined by state law, a

governmental body may determine the charge for providing the

publication.

(b) This section does not prohibit a governmental body from

providing a publication free of charge if state law does not

require that a certain charge be made.

Added by Acts 1995, 74th Leg., ch. 1035, Sec. 17, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1231, Sec. 4, eff.

Sept. 1, 1997.

Sec. 552.271. INSPECTION OF PUBLIC INFORMATION IN PAPER RECORD

IF COPY NOT REQUESTED. (a) If the requestor does not request a

copy of public information, a charge may not be imposed for

making available for inspection any public information that

exists in a paper record, except as provided by this section.

(b) If a requested page contains confidential information that

must be edited from the record before the information can be made

available for inspection, the governmental body may charge for

the cost of making a photocopy of the page from which

confidential information must be edited. No charge other than the

cost of the photocopy may be imposed under this subsection.

(c) Except as provided by Subsection (d), an officer for public

information or the officer's agent may require a requestor to

pay, or to make a deposit or post a bond for the payment of,

anticipated personnel costs for making available for inspection

public information that exists in paper records only if:

(1) the public information specifically requested by the

requestor:

(A) is older than five years; or

(B) completely fills, or when assembled will completely fill,

six or more archival boxes; and

(2) the officer for public information or the officer's agent

estimates that more than five hours will be required to make the

public information available for inspection.

(d) If the governmental body has fewer than 16 full-time

employees, the payment, the deposit, or the bond authorized by

Subsection (c) may be required only if:

(1) the public information specifically requested by the

requestor:

(A) is older than three years; or

(B) completely fills, or when assembled will completely fill,

three or more archival boxes; and

(2) the officer for public information or the officer's agent

estimates that more than two hours will be required to make the

public information available for inspection.

Added by Acts 1995, 74th Leg., ch. 1035, Sec. 17, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1231, Sec. 4, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1319, Sec. 18, eff.

Sept. 1, 1999.

Sec. 552.272. INSPECTION OF ELECTRONIC RECORD IF COPY NOT

REQUESTED. (a) In response to a request to inspect information

that exists in an electronic medium and that is not available

directly on-line to the requestor, a charge may not be imposed

for access to the information, unless complying with the request

will require programming or manipulation of data. If programming

or manipulation of data is required, the governmental body shall

notify the requestor before assembling the information and

provide the requestor with an estimate of charges that will be

imposed to make the information available. A charge under this

section must be assessed in accordance with this subchapter.

(b) If public information exists in an electronic form on a

computer owned or leased by a governmental body and if the public

has direct access to that computer through a computer network or

other means, the electronic form of the information may be

electronically copied from that computer without charge if

accessing the information does not require processing,

programming, or manipulation on the government-owned or

government-leased computer before the information is copied.

(c) If public information exists in an electronic form on a

computer owned or leased by a governmental body and if the public

has direct access to that computer through a computer network or

other means and the information requires processing, programming,

or manipulation before it can be electronically copied, a

governmental body may impose charges in accordance with this

subchapter.

(d) If information is created or kept in an electronic form, a

governmental body is encouraged to explore options to separate

out confidential information and to make public information

available to the public through electronic access through a

computer network or by other means.

(e) The provisions of this section that prohibit a governmental

entity from imposing a charge for access to information that

exists in an electronic medium do not apply to the collection of

a fee set by the supreme court after consultation with the

Judicial Committee on Information Technology as authorized by

Section 77.031 for the use of a computerized electronic judicial

information system.

Added by Acts 1995, 74th Leg., ch. 1035, Sec. 17, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1231, Sec. 4, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1327, Sec. 5, eff. Sept.

1, 1997.

Sec. 552.274. REPORTS BY ATTORNEY GENERAL AND STATE AGENCIES ON

COST OF COPIES. (a) The attorney general shall:

(1) biennially update a report prepared by the attorney general

about the charges made by state agencies for providing copies of

public information; and

(2) provide a copy of the updated report on the attorney

general's open records page on the Internet not later than March

1 of each even-numbered year.

Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch.

329, Sec. 9

(b) Before the 30th day after the date on which a regular

session of the legislature convenes, each state agency shall

issue a report that describes that agency's procedures for

charging and collecting fees for providing copies of public

information. A state agency may comply with this subsection by

posting the report on the agency's open records page or another

easily accessible page on the agency's website on the Internet.

Text of subsection as amended by Acts 2005, 79th Leg., Ch.

716, Sec. 9

(b) Not later than December 1 of each odd-numbered year, each

state agency shall provide the attorney general detailed

information, for use by the attorney general in preparing the

report required by Subsection (a), describing the agency's

procedures for charging and collecting fees for providing copies

of public information.

(c) In this section, "state agency" has the meaning assigned by

Sections 2151.002(2)(A) and (C).

Added by Acts 1995, 74th Leg., ch. 693, Sec. 17, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.19, eff.

Sept. 1, 1997. Renumbered from Government Code Sec. 552.270 by

Acts 1997, 75th Leg., ch. 165, Sec. 31.01(47), eff. Sept. 1,

1997. Renumbered from Government Code Sec. 552.270 and amended by

Acts 1997, 75th Leg., ch. 1231, Sec. 4, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1319, Sec. 19, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 1420, Sec. 9.008(a), eff. Sept.

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

329, Sec. 9, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

716, Sec. 8, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

716, Sec. 9, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1377, Sec. 7, eff. September 1, 2009.

Sec. 552.275. REQUESTS THAT REQUIRE LARGE AMOUNTS OF EMPLOYEE OR

PERSONNEL TIME. (a) A governmental body may establish a

reasonable limit on the amount of time that personnel of the

governmental body are required to spend producing public

information for inspection or duplication by a requestor, or

providing copies of public information to a requestor, without

recovering its costs attributable to that personnel time.

(b) A time limit established under Subsection (a) may not be

less than 36 hours for a requestor during the 12-month period

that corresponds to the fiscal year of the governmental body.

(c) In determining whether a time limit established under

Subsection (a) applies, any time spent complying with a request

for public information submitted in the name of a minor, as

defined by Section 101.003(a), Family Code, is to be included in

the calculation of the cumulative amount of time spent complying

with a request for public information by a parent, guardian, or

other person who has control of the minor under a court order and

with whom the minor resides, unless that parent, guardian, or

other person establishes that another person submitted that

request in the name of the minor.

(d) If a governmental body establishes a time limit under

Subsection (a), each time the governmental body complies with a

request for public information, the governmental body shall

provide the requestor with a written statement of the amount of

personnel time spent complying with that request and the

cumulative amount of time spent complying with requests for

public information from that requestor during the applicable

12-month period. The amount of time spent preparing the written

statement may not be included in the amount of time included in

the statement provided to the requestor under this subsection.

(e) If in connection with a request for public information, the

cumulative amount of personnel time spent complying with requests

for public information from the same requestor equals or exceeds

the limit established by the governmental body under Subsection

(a), the governmental body shall provide the requestor with a

written estimate of the total cost, including materials,

personnel time, and overhead expenses, necessary to comply with

the request. The written estimate must be provided to the

requestor on or before the 10th day after the date on which the

public information was requested. The amount of this charge

relating to the cost of locating, compiling, and producing the

public information shall be established by rules prescribed by

the attorney general under Sections 552.262(a) and (b).

(f) If the governmental body determines that additional time is

required to prepare the written estimate under Subsection (e) and

provides the requestor with a written statement of that

determination, the governmental body must provide the written

statement under that subsection as soon as practicable, but on or

before the 10th day after the date the governmental body provided

the statement under this subsection.

(g) If a governmental body provides a requestor with the written

statement under Subsection (e), the governmental body is not

required to produce public information for inspection or

duplication or to provide copies of public information in

response to the requestor's request unless on or before the 10th

day after the date the governmental body provided the written

statement under that subsection, the requestor submits a

statement in writing to the governmental body in which the

requestor commits to pay the lesser of:

(1) the actual costs incurred in complying with the requestor's

request, including the cost of materials and personnel time and

overhead; or

(2) the amount stated in the written statement provided under

Subsection (e).

(h) If the requestor fails or refuses to submit the written

statement under Subsection (g), the requestor is considered to

have withdrawn the requestor's pending request for public

information.

(i) This section does not prohibit a governmental body from

providing a copy of public information without charge or at a

reduced rate under Section 552.267 or from waiving a charge for

providing a copy of public information under that section.

(j) This section does not apply if the requestor is an

individual who, for a substantial portion of the individual's

livelihood or for substantial financial gain, gathers, compiles,

prepares, collects, photographs, records, writes, edits, reports,

investigates, processes, or publishes news or information for and

is seeking the information for:

(1) a radio or television broadcast station that holds a

broadcast license for an assigned frequency issued by the Federal

Communications Commission;

(2) a newspaper that is qualified under Section 2051.044 to

publish legal notices or is a free newspaper of general

circulation and that is published at least once a week and

available and of interest to the general public in connection

with the dissemination of news;

(3) a newspaper of general circulation that is published on the

Internet by a news medium engaged in the business of

disseminating news or information to the general public; or

(4) a magazine that is published at least once a week or on the

Internet by a news medium engaged in the business of

disseminating news or information to the general public.

(k) This section does not apply if the requestor is an elected

official of the United States, this state, or a political

subdivision of this state.

(l) This section does not apply if the requestor is a

representative of a publicly funded legal services organization

that is exempt from federal income taxation under Section 501(a),

Internal Revenue Code of 1986, as amended, by being listed as an

exempt entity under Section 501(c)(3) of that code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1398, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1383, Sec. 1, eff. September 1, 2009.

SUBCHAPTER G. ATTORNEY GENERAL DECISIONS

Sec. 552.301. REQUEST FOR ATTORNEY GENERAL DECISION. (a) A

governmental body that receives a written request for information

that it wishes to withhold from public disclosure and that it

considers to be within one of the exceptions under Subchapter C

must ask for a decision from the attorney general about whether

the information is within that exception if there has not been a

previous determination about whether the information falls within

one of the exceptions.

(b) The governmental body must ask for the attorney general's

decision and state the exceptions that apply within a reasonable

time but not later than the 10th business day after the date of

receiving the written request.

(c) For purposes of this subchapter, a written request includes

a request made in writing that is sent to the officer for public

information, or the person designated by that officer, by

electronic mail or facsimile transmission.

(d) A governmental body that requests an attorney general

decision under Subsection (a) must provide to the requestor

within a reasonable time but not later than the 10th business day

after the date of receiving the requestor's written request:

(1) a written statement that the governmental body wishes to

withhold the requested information and has asked for a decision

from the attorney general about whether the information is within

an exception to public disclosure; and

(2) a copy of the governmental body's written communication to

the attorney general asking for the decision or, if the

governmental body's written communication to the attorney general

discloses the requested information, a redacted copy of that

written communication.

(e) A governmental body that requests an attorney general

decision under Subsection (a) must within a reasonable time but

not later than the 15th business day after the date of receiving

the written request:

(1) submit to the attorney general:

(A) written comments stating the reasons why the stated

exceptions apply that would allow the information to be withheld;

(B) a copy of the written request for information;

(C) a signed statement as to the date on which the written

request for information was received by the governmental body or

evidence sufficient to establish that date; and

(D) a copy of the specific information requested, or submit

representative samples of the information if a voluminous amount

of information was requested; and

(2) label that copy of the specific information, or of the

representative samples, to indicate which exceptions apply to

which parts of the copy.

(e-1) A governmental body that submits written comments to the

attorney general under Subsection (e)(1)(A) shall send a copy of

those comments to the person who requested the information from

the governmental body not later than the 15th business day after

the date of receiving the written request. If the written

comments disclose or contain the substance of the information

requested, the copy of the comments provided to the person must

be a redacted copy.

(f) A governmental body must release the requested information

and is prohibited from asking for a decision from the attorney

general about whether information requested under this chapter is

within an exception under Subchapter C if:

(1) the governmental body has previously requested and received

a determination from the attorney general concerning the precise

information at issue in a pending request; and

(2) the attorney general or a court determined that the

information is public information under this chapter that is not

excepted by Subchapter C.

(g) A governmental body may ask for another decision from the

attorney general concerning the precise information that was at

issue in a prior decision made by the attorney general under this

subchapter if:

(1) a suit challenging the prior decision was timely filed

against the attorney general in accordance with this chapter

concerning the precise information at issue;

(2) the attorney general determines that the requestor has

voluntarily withdrawn the request for the information in writing

or has abandoned the request; and

(3) the parties agree to dismiss the lawsuit.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 18, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1231, Sec. 5, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 1319, Sec. 20, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

329, Sec. 10, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

474, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1377, Sec. 8, eff. September 1, 2009.

Sec. 552.302. FAILURE TO MAKE TIMELY REQUEST FOR ATTORNEY

GENERAL DECISION; PRESUMPTION THAT INFORMATION IS PUBLIC. If a

governmental body does not request an attorney general decision

as provided by Section 552.301 and provide the requestor with the

information required by Sections 552.301(d) and (e-1), the

information requested in writing is presumed to be subject to

required public disclosure and must be released unless there is a

compelling reason to withhold the information.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1319, Sec. 21, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

329, Sec. 11, eff. September 1, 2005.

Sec. 552.303. DELIVERY OF REQUESTED INFORMATION TO ATTORNEY

GENERAL; DISCLOSURE OF REQUESTED INFORMATION; ATTORNEY GENERAL

REQUEST FOR SUBMISSION OF ADDITIONAL INFORMATION. (a) A

governmental body that requests an attorney general decision

under this subchapter shall supply to the attorney general, in

accordance with Section 552.301, the specific information

requested. Unless the information requested is confidential by

law, the governmental body may disclose the requested information

to the public or to the requestor before the attorney general

makes a final determination that the requested information is

public or, if suit is filed under this chapter, before a final

determination that the requested information is public has been

made by the court with jurisdiction over the suit, except as

otherwise provided by Section 552.322.

(b) The attorney general may determine whether a governmental

body's submission of information to the attorney general under

Section 552.301 is sufficient to render a decision.

(c) If the attorney general determines that information in

addition to that required by Section 552.301 is necessary to

render a decision, the attorney general shall give written notice

of that fact to the governmental body and the requestor.

(d) A governmental body notified under Subsection (c) shall

submit the necessary additional information to the attorney

general not later than the seventh calendar day after the date

the notice is received.

(e) If a governmental body does not comply with Subsection (d),

the information that is the subject of a person's request to the

governmental body and regarding which the governmental body fails

to comply with Subsection (d) is presumed to be subject to

required public disclosure and must be released unless there

exists a compelling reason to withhold the information.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 19, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1319, Sec. 22, eff.

Sept. 1, 1999.

Sec. 552.3035. DISCLOSURE OF REQUESTED INFORMATION BY ATTORNEY

GENERAL. The attorney general may not disclose to the requestor

or the public any information submitted to the attorney general

under Section 552.301(e)(1)(D).

Added by Acts 1999, 76th Leg., ch. 1319, Sec. 23, eff. Sept. 1,

1999.

Sec. 552.304. SUBMISSION OF PUBLIC COMMENTS. (a) A person may

submit written comments stating reasons why the information at

issue in a request for an attorney general decision should or

should not be released.

(b) A person who submits written comments to the attorney

general under Subsection (a) shall send a copy of those comments

to both the person who requested the information from the

governmental body and the governmental body. If the written

comments submitted to the attorney general disclose or contain

the substance of the information requested from the governmental

body, the copy of the comments sent to the person who requested

the information must be a redacted copy.

(c) In this section, "written comments" includes a letter, a

memorandum, or a brief.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 20, eff.

Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

329, Sec. 12, eff. September 1, 2005.

Sec. 552.305. INFORMATION INVOLVING PRIVACY OR PROPERTY

INTERESTS OF THIRD PARTY. (a) In a case in which information is

requested under this chapter and a person's privacy or property

interests may be involved, including a case under Section

552.101, 552.104, 552.110, or 552.114, a governmental body may

decline to release the information for the purpose of requesting

an attorney general decision.

(b) A person whose interests may be involved under Subsection

(a), or any other person, may submit in writing to the attorney

general the person's reasons why the information should be

withheld or released.

(c) The governmental body may, but is not required to, submit

its reasons why the information should be withheld or released.

(d) If release of a person's proprietary information may be

subject to exception under Section 552.101, 552.110, 552.113, or

552.131, the governmental body that requests an attorney general

decision under Section 552.301 shall make a good faith attempt to

notify that person of the request for the attorney general

decision. Notice under this subsection must:

(1) be in writing and sent within a reasonable time not later

than the 10th business day after the date the governmental body

receives the request for the information; and

(2) include:

(A) a copy of the written request for the information, if any,

received by the governmental body; and

(B) a statement, in the form prescribed by the attorney general,

that the person is entitled to submit in writing to the attorney

general within a reasonable time not later than the 10th business

day after the date the person receives the notice:

(i) each reason the person has as to why the information should

be withheld; and

(ii) a letter, memorandum, or brief in support of that reason.

(e) A person who submits a letter, memorandum, or brief to the

attorney general under Subsection (d) shall send a copy of that

letter, memorandum, or brief to the person who requested the

information from the governmental body. If the letter,

memorandum, or brief submitted to the attorney general contains

the substance of the information requested, the copy of the

letter, memorandum, or brief may be a redacted copy.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 21, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1319, Sec. 24, eff.

Sept. 1, 1999.

Sec. 552.306. RENDITION OF ATTORNEY GENERAL DECISION; ISSUANCE

OF WRITTEN OPINION. (a) Except as provided by Section 552.011,

the attorney general shall promptly render a decision requested

under this subchapter, consistent with the standards of due

process, determining whether the requested information is within

one of the exceptions of Subchapter C. The attorney general

shall render the decision not later than the 45th business day

after the date the attorney general received the request for a

decision. If the attorney general is unable to issue the

decision within the 45-day period, the attorney general may

extend the period for issuing the decision by an additional 10

business days by informing the governmental body and the

requestor, during the original 45-day period, of the reason for

the delay.

(b) The attorney general shall issue a written opinion of the

determination and shall provide a copy of the opinion to the

requestor.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 22, eff.

Jan. 1, 1996; Acts 1999, 76th Leg., ch. 1319, Sec. 25, eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

349, Sec. 2, eff. June 15, 2007.

Sec. 552.307. SPECIAL RIGHT OF ACCESS; ATTORNEY GENERAL

DECISIONS. (a) If a governmental body determines that

information subject to a special right of access under Section

552.023 is exempt from disclosure under an exception of

Subchapter C, other than an exception intended to protect the

privacy interest of the requestor or the person whom the

requestor is authorized to represent, the governmental body

shall, before disclosing the information, submit a written

request for a decision to the attorney general under the

procedures of this subchapter.

(b) If a decision is not requested under Subsection (a), the

governmental body shall release the information to the person

with a special right of access under Section 552.023 not later

than the 10th business day after the date of receiving the

request for information.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

349, Sec. 3, eff. June 15, 2007.

Sec. 552.308. TIMELINESS OF ACTION BY UNITED STATES MAIL,

INTERAGENCY MAIL, OR COMMON OR CONTRACT CARRIER. (a) When this

subchapter requires a request, notice, or other document to be

submitted or otherwise given to a person within a specified

period, the requirement is met in a timely fashion if the

document is sent to the person by first class United States mail

or common or contract carrier properly addressed with postage or

handling charges prepaid and:

(1) it bears a post office cancellation mark or a receipt mark

of a common or contract carrier indicating a time within that

period; or

(2) the person required to submit or otherwise give the document

furnishes satisfactory proof that it was deposited in the mail or

with a common or contract carrier within that period.

(b) When this subchapter requires an agency of this state to

submit or otherwise give to the attorney general within a

specified period a request, notice, or other writing, the

requirement is met in a timely fashion if:

(1) the request, notice, or other writing is sent to the

attorney general by interagency mail; and

(2) the agency provides evidence sufficient to establish that

the request, notice, or other writing was deposited in the

interagency mail within that period.

Added by Acts 1995, 74th Leg., ch. 1035, Sec. 23, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1319, Sec. 26, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 909, Sec. 1, 2, eff.

June 20, 2003.

SUBCHAPTER H. CIVIL ENFORCEMENT

Sec. 552.321. SUIT FOR WRIT OF MANDAMUS. (a) A requestor or

the attorney general may file suit for a writ of mandamus

compelling a governmental body to make information available for

public inspection if the governmental body refuses to request an

attorney general's decision as provided by Subchapter G or

refuses to supply public information or information that the

attorney general has determined is public information that is not

excepted from disclosure under Subchapter C.

(b) A suit filed by a requestor under this section must be filed

in a district court for the county in which the main offices of

the governmental body are located. A suit filed by the attorney

general under this section must be filed in a district court of

Travis County, except that a suit against a municipality with a

population of 100,000 or less must be filed in a district court

for the county in which the main offices of the municipality are

located.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 24, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1319, Sec. 27, eff.

Sept. 1, 1999.

Sec. 552.3215. DECLARATORY JUDGMENT OR INJUNCTIVE RELIEF. (a)

In this section:

(1) "Complainant" means a person who claims to be the victim of

a violation of this chapter.

(2) "State agency" means a board, commission, department,

office, or other agency that:

(A) is in the executive branch of state government;

(B) was created by the constitution or a statute of this state;

and

(C) has statewide jurisdiction.

(b) An action for a declaratory judgment or injunctive relief

may be brought in accordance with this section against a

governmental body that violates this chapter.

(c) The district or county attorney for the county in which a

governmental body other than a state agency is located or the

attorney general may bring the action in the name of the state

only in a district court for that county. If the governmental

body extends into more than one county, the action may be brought

only in the county in which the administrative offices of the

governmental body are located.

(d) If the governmental body is a state agency, the Travis

County district attorney or the attorney general may bring the

action in the name of the state only in a district court of

Travis County.

(e) A complainant may file a complaint alleging a violation of

this chapter. The complaint must be filed with the district or

county attorney of the county in which the governmental body is

located unless the governmental body is the district or county

attorney. If the governmental body extends into more than one

county, the complaint must be filed with the district or county

attorney of the county in which the administrative offices of the

governmental body are located. If the governmental body is a

state agency, the complaint may be filed with the Travis County

district attorney. If the governmental body is the district or

county attorney, the complaint must be filed with the attorney

general. To be valid, a complaint must:

(1) be in writing and signed by the complainant;

(2) state the name of the governmental body that allegedly

committed the violation, as accurately as can be done by the

complainant;

(3) state the time and place of the alleged commission of the

violation, as definitely as can be done by the complainant; and

(4) in general terms, describe the violation.

(f) A district or county attorney with whom the complaint is

filed shall indicate on the face of the written complaint the

date the complaint is filed.

(g) Before the 31st day after the date a complaint is filed

under Subsection (e), the district or county attorney shall:

(1) determine whether:

(A) the violation alleged in the complaint was committed; and

(B) an action will be brought against the governmental body

under this section; and

(2) notify the complainant in writing of those determinations.

(h) Notwithstanding Subsection (g)(1), if the district or county

attorney believes that that official has a conflict of interest

that would preclude that official from bringing an action under

this section against the governmental body complained of, before

the 31st day after the date the complaint was filed the county or

district attorney shall inform the complainant of that official's

belief and of the complainant's right to file the complaint with

the attorney general. If the district or county attorney

determines not to bring an action under this section, the

district or county attorney shall:

(1) include a statement of the basis for that determination; and

(2) return the complaint to the complainant.

(i) If the district or county attorney determines not to bring

an action under this section, the complainant is entitled to file

the complaint with the attorney general before the 31st day after

the date the complaint is returned to the complainant. On receipt

of the written complaint, the attorney general shall comply with

each requirement in Subsections (g) and (h) in the time required

by those subsections. If the attorney general decides to bring an

action under this section against a governmental body located

only in one county in response to the complaint, the attorney

general must comply with Subsection (c).

(j) An action may be brought under this section only if the

official proposing to bring the action notifies the governmental

body in writing of the official's determination that the alleged

violation was committed and the governmental body does not cure

the violation before the fourth day after the date the

governmental body receives the notice.

(k) An action authorized by this section is in addition to any

other civil, administrative, or criminal action provided by this

chapter or another law.

Added by Acts 1999, 76th Leg., ch. 1319, Sec. 28, eff. Sept. 1,

1999.

Sec. 552.322. DISCOVERY OF INFORMATION UNDER PROTECTIVE ORDER

PENDING FINAL DETERMINATION. In a suit filed under this chapter,

the court may order that the information at issue may be

discovered only under a protective order until a final

determination is made.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 552.323. ASSESSMENT OF COSTS OF LITIGATION AND REASONABLE

ATTORNEY FEES. (a) In an action brought under Section 552.321

or 552.3215, the court shall assess costs of litigation and

reasonable attorney fees incurred by a plaintiff who

substantially prevails, except that the court may not assess

those costs and fees against a governmental body if the court

finds that the governmental body acted in reasonable reliance on:

(1) a judgment or an order of a court applicable to the

governmental body;

(2) the published opinion of an appellate court; or

(3) a written decision of the attorney general, including a

decision issued under Subchapter G or an opinion issued under

Section 402.042.

(b) In an action brought under Section 552.324, the court may

assess costs of litigation and reasonable attorney's fees

incurred by a plaintiff or defendant who substantially prevails.

In exercising its discretion under this subsection, the court

shall consider whether the conduct of the governmental body had a

reasonable basis in law and whether the litigation was brought in

good faith.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1319, Sec. 29, eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1377, Sec. 9, eff. September 1, 2009.

Sec. 552.324. SUIT BY GOVERNMENTAL BODY. (a) The only suit a

governmental body may file seeking to withhold information from a

requestor is a suit that:

(1) is filed in a Travis County district court against the

attorney general in accordance with Section 552.325; and

(2) seeks declaratory relief from compliance with a decision by

the attorney general issued under Subchapter G.

(b) The governmental body must bring the suit not later than the

30th calendar day after the date the governmental body receives

the decision of the attorney general determining that the

requested information must be disclosed to the requestor. If the

governmental body does not bring suit within that period, the

governmental body shall comply with the decision of the attorney

general. If a governmental body wishes to preserve an

affirmative defense for its officer for public information as

provided in Section 552.353(b)(3), suit must be filed within the

deadline provided in Section 552.353(b)(3).

Added by Acts 1995, 74th Leg., ch. 578, Sec. 1, eff. Aug. 28,

1995; Acts 1995, 74th Leg., ch. 1035, Sec. 24, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 13.01, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1231, Sec. 9, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 1319, Sec. 30, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1377, Sec. 10, eff. September 1, 2009.

Sec. 552.325. PARTIES TO SUIT SEEKING TO WITHHOLD INFORMATION.

(a) A governmental body, officer for public information, or

other person or entity that files a suit seeking to withhold

information from a requestor may not file suit against the person

requesting the information. The requestor is entitled to

intervene in the suit.

(b) The governmental body, officer for public information, or

other person or entity that files the suit shall demonstrate to

the court that the governmental body, officer for public

information, or other person or entity made a timely good faith

effort to inform the requestor, by certified mail or by another

written method of notice that requires the return of a receipt,

of:

(1) the existence of the suit, including the subject matter and

cause number of the suit and the court in which the suit is

filed;

(2) the requestor's right to intervene in the suit or to choose

to not participate in the suit;

(3) the fact that the suit is against the attorney general in

Travis County district court; and

(4) the address and phone number of the office of the attorney

general.

(c) If the attorney general enters into a proposed settlement

that all or part of the information that is the subject of the

suit should be withheld, the attorney general shall notify the

requestor of that decision and, if the requestor has not

intervened in the suit, of the requestor's right to intervene to

contest the withholding. The attorney general shall notify the

requestor:

(1) in the manner required by the Texas Rules of Civil

Procedure, if the requestor has intervened in the suit; or

(2) by certified mail or by another written method of notice

that requires the return of a receipt, if the requestor has not

intervened in the suit.

(d) The court shall allow the requestor a reasonable period to

intervene after the attorney general attempts to give notice

under Subsection (c)(2).

Added by Acts 1995, 74th Leg., ch. 578, Sec. 1, eff. Aug. 28,

1995; Acts 1995, 74th Leg., ch. 1035, Sec. 24, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 13.01, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1231, Sec. 9, eff. Sept.

1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1377, Sec. 11, eff. September 1, 2009.

Sec. 552.326. FAILURE TO RAISE EXCEPTIONS BEFORE ATTORNEY

GENERAL. (a) Except as provided by Subsection (b), the only

exceptions to required disclosure within Subchapter C that a

governmental body may raise in a suit filed under this chapter

are exceptions that the governmental body properly raised before

the attorney general in connection with its request for a

decision regarding the matter under Subchapter G.

(b) Subsection (a) does not prohibit a governmental body from

raising an exception:

(1) based on a requirement of federal law; or

(2) involving the property or privacy interests of another

person.

Added by Acts 1999, 76th Leg., ch. 1319, Sec. 31, eff. Sept. 1,

1999.

Sec. 552.327. DISMISSAL OF SUIT DUE TO REQUESTOR'S WITHDRAWAL OR

ABANDONMENT OF REQUEST. A court may dismiss a suit challenging a

decision of the attorney general brought in accordance with this

chapter if:

(1) all parties to the suit agree to the dismissal; and

(2) the attorney general determines and represents to the court

that the requestor has voluntarily withdrawn the request for

information in writing or has abandoned the request.

Added by Acts 2007, 80th Leg., R.S., Ch.

474, Sec. 2, eff. September 1, 2007.

SUBCHAPTER I. CRIMINAL VIOLATIONS

Sec. 552.351. DESTRUCTION, REMOVAL, OR ALTERATION OF PUBLIC

INFORMATION. (a) A person commits an offense if the person

wilfully destroys, mutilates, removes without permission as

provided by this chapter, or alters public information.

(b) An offense under this section is a misdemeanor punishable

by:

(1) a fine of not less than $25 or more than $4,000;

(2) confinement in the county jail for not less than three days

or more than three months; or

(3) both the fine and confinement.

(c) It is an exception to the application of Subsection (a) that

the public information was transferred under Section 441.204.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 25, eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 771, Sec. 2, eff. June

13, 2001.

Sec. 552.352. DISTRIBUTION OR MISUSE OF CONFIDENTIAL

INFORMATION. (a) A person commits an offense if the person

distributes information considered confidential under the terms

of this chapter.

(a-1) An officer or employee of a governmental body who obtains

access to confidential information under Section 552.008 commits

an offense if the officer or employee knowingly:

(1) uses the confidential information for a purpose other than

the purpose for which the information was received or for a

purpose unrelated to the law that permitted the officer or

employee to obtain access to the information, including

solicitation of political contributions or solicitation of

clients;

(2) permits inspection of the confidential information by a

person who is not authorized to inspect the information; or

(3) discloses the confidential information to a person who is

not authorized to receive the information.

(a-2) For purposes of Subsection (a-1), a member of an advisory

committee to a governmental body who obtains access to

confidential information in that capacity is considered to be an

officer or employee of the governmental body.

(b) An offense under this section is a misdemeanor punishable

by:

(1) a fine of not more than $1,000;

(2) confinement in the county jail for not more than six months;

or

(3) both the fine and confinement.

(c) A violation under this section constitutes official

misconduct.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 7.01, 7.02,

eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1089, Sec. 2, eff.

Sept. 1, 2003.

Sec. 552.353. FAILURE OR REFUSAL OF OFFICER FOR PUBLIC

INFORMATION TO PROVIDE ACCESS TO OR COPYING OF PUBLIC

INFORMATION. (a) An officer for public information, or the

officer's agent, commits an offense if, with criminal negligence,

the officer or the officer's agent fails or refuses to give

access to, or to permit or provide copying of, public information

to a requestor as provided by this chapter.

(b) It is an affirmative defense to prosecution under Subsection

(a) that the officer for public information reasonably believed

that public access to the requested information was not required

and that:

(1) the officer acted in reasonable reliance on a court order or

a written interpretation of this chapter contained in an opinion

of a court of record or of the attorney general issued under

Subchapter G;

(2) the officer requested a decision from the attorney general

in accordance with Subchapter G, and the decision is pending; or

(3) not later than the 10th calendar day after the date of

receipt of a decision by the attorney general that the

information is public, the officer or the governmental body for

whom the defendant is the officer for public information filed a

petition for a declaratory judgment against the attorney general

in a Travis County district court seeking relief from compliance

with the decision of the attorney general, as provided by Section

552.324, and the cause is pending.

(c) It is an affirmative defense to prosecution under Subsection

(a) that a person or entity has, not later than the 10th calendar

day after the date of receipt by a governmental body of a

decision by the attorney general that the information is public,

filed a cause of action seeking relief from compliance with the

decision of the attorney general, as provided by Section 552.325,

and the cause is pending.

(d) It is an affirmative defense to prosecution under Subsection

(a) that the defendant is the agent of an officer for public

information and that the agent reasonably relied on the written

instruction of the officer for public information not to disclose

the public information requested.

(e) An offense under this section is a misdemeanor punishable

by:

(1) a fine of not more than $1,000;

(2) confinement in the county jail for not more than six months;

or

(3) both the fine and confinement.

(f) A violation under this section constitutes official

misconduct.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 25, eff.

Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1377, Sec. 12, eff. September 1, 2009.



CHAPTER 553. PUBLIC DISCLOSURE

GOVERNMENT CODE

TITLE 5. OPEN GOVERNMENT; ETHICS

SUBTITLE A. OPEN GOVERNMENT

CHAPTER 553. PUBLIC DISCLOSURE

SUBCHAPTER A. DISCLOSURE BY PUBLIC SERVANT OF INTEREST IN

PROPERTY TO BE ACQUIRED WITH PUBLIC FUNDS

Sec. 553.001. DEFINITIONS. In this subchapter:

(1) "Public funds" includes only funds collected by or through a

government.

(2) "Public servant" means a person who is elected, appointed,

employed, or designated, even if not yet qualified for or having

assumed the duties of office, as:

(A) a candidate for nomination or election to public office; or

(B) an officer of government.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 553.002. DISCLOSURE OF INTEREST IN PROPERTY. (a) A public

servant who has a legal or equitable interest in property that is

to be acquired with public funds shall file an affidavit within

10 days before the date on which the property is to be acquired

by purchase or condemnation.

(b) The affidavit must:

(1) state the name of the public servant;

(2) state the public servant's office, public title, or job

designation;

(3) fully describe the property;

(4) fully describe the nature, type, and amount of interest in

the property, including the percentage of ownership interest;

(5) state the date when the person acquired an interest in the

property;

(6) include a verification as follows: "I swear that the

information in this affidavit is personally known by me to be

correct and contains the information required by Section 553.002,

Government Code"; and

(7) contain an acknowledgement of the same type required for

recording a deed in the deed records of the county.

(c) The affidavit must be filed with:

(1) the county clerk of the county in which the public servant

resides; and

(2) the county clerk of each county in which the property is

located.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 553.003. CRIMINAL PENALTY; PRESUMPTION. (a) A person

commits an offense if the person violates Section 553.002 and the

person has actual notice of the acquisition or intended

acquisition of the legal or equitable interest in the property.

(b) A person who violates Section 553.002 by not filing the

affidavit required by that section is presumed to have the intent

to commit an offense under this section.

(c) An offense under this section is a Class A misdemeanor.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. FAILURE BY PUBLIC OFFICER TO PUBLISH LEGAL NOTICE

OR FINANCIAL STATEMENT

Sec. 553.021. DEFINITION. In this subchapter, "public officer"

means an officer of the state or of a county, municipality, or

school district of the state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 553.022. FAILURE TO PUBLISH LEGAL NOTICE OR FINANCIAL

STATEMENT; CIVIL PENALTY. (a) A public officer who is required

by law to publish a legal notice or financial statement commits

nonfeasance of office if the officer fails to make the

publication.

(b) A public officer who commits nonfeasance of office:

(1) is subject to forfeiture of salary for the month in which

the notice or statement is not published; and

(2) may be removed from office if the officer wilfully continues

to commit nonfeasance of office under Subsection (a).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 553.023. ENFORCEMENT. (a) The county or district attorney

of the county in which a public officer who commits nonfeasance

of office under Section 553.022 resides may file an action to

enjoin or recover payment of salary or to remove the person from

office.

(b) An action under this section must be filed in the

appropriate district court.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 554. PROTECTION FOR REPORTING VIOLATIONS OF LAW

GOVERNMENT CODE

TITLE 5. OPEN GOVERNMENT; ETHICS

SUBTITLE A. OPEN GOVERNMENT

CHAPTER 554. PROTECTION FOR REPORTING VIOLATIONS OF LAW

Sec. 554.001. DEFINITIONS. In this chapter:

(1) "Law" means:

(A) a state or federal statute;

(B) an ordinance of a local governmental entity; or

(C) a rule adopted under a statute or ordinance.

(2) "Local governmental entity" means a political subdivision of

the state, including a:

(A) county;

(B) municipality;

(C) public school district; or

(D) special-purpose district or authority.

(3) "Personnel action" means an action that affects a public

employee's compensation, promotion, demotion, transfer, work

assignment, or performance evaluation.

(4) "Public employee" means an employee or appointed officer

other than an independent contractor who is paid to perform

services for a state or local governmental entity.

(5) "State governmental entity" means:

(A) a board, commission, department, office, or other agency in

the executive branch of state government, created under the

constitution or a statute of the state, including an institution

of higher education, as defined by Section 61.003, Education

Code;

(B) the legislature or a legislative agency; or

(C) the Texas Supreme Court, the Texas Court of Criminal

Appeals, a court of appeals, a state judicial agency, or the

State Bar of Texas.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 721, Sec. 1, eff. June

15, 1995.

Sec. 554.002. RETALIATION PROHIBITED FOR REPORTING VIOLATION OF

LAW. (a) A state or local governmental entity may not suspend

or terminate the employment of, or take other adverse personnel

action against, a public employee who in good faith reports a

violation of law by the employing governmental entity or another

public employee to an appropriate law enforcement authority.

(b) In this section, a report is made to an appropriate law

enforcement authority if the authority is a part of a state or

local governmental entity or of the federal government that the

employee in good faith believes is authorized to:

(1) regulate under or enforce the law alleged to be violated in

the report; or

(2) investigate or prosecute a violation of criminal law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 721, Sec. 2, eff. June

15, 1995.

Sec. 554.003. RELIEF AVAILABLE TO PUBLIC EMPLOYEE. (a) A

public employee whose employment is suspended or terminated or

who is subjected to an adverse personnel action in violation of

Section 554.002 is entitled to sue for:

(1) injunctive relief;

(2) actual damages;

(3) court costs; and

(4) reasonable attorney fees.

(b) In addition to relief under Subsection (a), a public

employee whose employment is suspended or terminated in violation

of this chapter is entitled to:

(1) reinstatement to the employee's former position or an

equivalent position;

(2) compensation for wages lost during the period of suspension

or termination; and

(3) reinstatement of fringe benefits and seniority rights lost

because of the suspension or termination.

(c) In a suit under this chapter against an employing state or

local governmental entity, a public employee may not recover

compensatory damages for future pecuniary losses, emotional pain,

suffering, inconvenience, mental anguish, loss of enjoyment of

life, and other nonpecuniary losses in an amount that exceeds:

(1) $50,000, if the employing state or local governmental entity

has fewer than 101 employees in each of 20 or more calendar weeks

in the calendar year in which the suit is filed or in the

preceding year;

(2) $100,000, if the employing state or local governmental

entity has more than 100 and fewer than 201 employees in each of

20 or more calendar weeks in the calendar year in which the suit

is filed or in the preceding year;

(3) $200,000, if the employing state or local governmental

entity has more than 200 and fewer than 501 employees in each of

20 or more calendar weeks in the calendar year in which the suit

is filed or in the preceding year; and

(4) $250,000, if the employing state or local governmental

entity has more than 500 employees in each of 20 or more calendar

weeks in the calendar year in which the suit is filed or in the

preceding year.

(d) If more than one subdivision of Subsection (c) applies to an

employing state or local governmental entity, the amount of

monetary damages that may be recovered from the entity in a suit

brought under this chapter is governed by the applicable

provision that provides the highest damage award.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 721, Sec. 3, eff. June

15, 1995.

Sec. 554.0035. WAIVER OF IMMUNITY. A public employee who

alleges a violation of this chapter may sue the employing state

or local governmental entity for the relief provided by this

chapter. Sovereign immunity is waived and abolished to the extent

of liability for the relief allowed under this chapter for a

violation of this chapter.

Added by Acts 1995, 74th Leg., ch. 721, Sec. 4, eff. June 15,

1995.

Sec. 554.004. BURDEN OF PROOF; PRESUMPTION; AFFIRMATIVE DEFENSE.

(a) A public employee who sues under this chapter has the

burden of proof, except that if the suspension or termination of,

or adverse personnel action against, a public employee occurs not

later than the 90th day after the date on which the employee

reports a violation of law, the suspension, termination, or

adverse personnel action is presumed, subject to rebuttal, to be

because the employee made the report.

(b) It is an affirmative defense to a suit under this chapter

that the employing state or local governmental entity would have

taken the action against the employee that forms the basis of the

suit based solely on information, observation, or evidence that

is not related to the fact that the employee made a report

protected under this chapter of a violation of law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 721, Sec. 5, eff. June

15, 1995.

Sec. 554.005. LIMITATION PERIOD. Except as provided by Section

554.006, a public employee who seeks relief under this chapter

must sue not later than the 90th day after the date on which the

alleged violation of this chapter:

(1) occurred; or

(2) was discovered by the employee through reasonable diligence.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 554.006. USE OF GRIEVANCE OR APPEAL PROCEDURES. (a) A

public employee must initiate action under the grievance or

appeal procedures of the employing state or local governmental

entity relating to suspension or termination of employment or

adverse personnel action before suing under this chapter.

(b) The employee must invoke the applicable grievance or appeal

procedures not later than the 90th day after the date on which

the alleged violation of this chapter:

(1) occurred; or

(2) was discovered by the employee through reasonable diligence.

(c) Time used by the employee in acting under the grievance or

appeal procedures is excluded, except as provided by Subsection

(d), from the period established by Section 554.005.

(d) If a final decision is not rendered before the 61st day

after the date procedures are initiated under Subsection (a), the

employee may elect to:

(1) exhaust the applicable procedures under Subsection (a), in

which event the employee must sue not later than the 30th day

after the date those procedures are exhausted to obtain relief

under this chapter; or

(2) terminate procedures under Subsection (a), in which event

the employee must sue within the time remaining under Section

554.005 to obtain relief under this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 721, Sec. 6, eff. June

15, 1995.

Sec. 554.007. WHERE SUIT BROUGHT. (a) A public employee of a

state governmental entity may sue under this chapter in a

district court of the county in which the cause of action arises

or in a district court of Travis County.

(b) A public employee of a local governmental entity may sue

under this chapter in a district court of the county in which the

cause of action arises or in a district court of any county in

the same geographic area that has established with the county in

which the cause of action arises a council of governments or

other regional commission under Chapter 391, Local Government

Code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 721, Sec. 7, eff. June

15, 1995.

Sec. 554.008. CIVIL PENALTY. (a) A supervisor who in violation

of this chapter suspends or terminates the employment of a public

employee or takes an adverse personnel action against the

employee is liable for a civil penalty not to exceed $15,000.

(b) The attorney general or appropriate prosecuting attorney may

sue to collect a civil penalty under this section.

(c) A civil penalty collected under this section shall be

deposited in the state treasury.

(d) A civil penalty assessed under this section shall be paid by

the supervisor and may not be paid by the employing governmental

entity.

(e) The personal liability of a supervisor or other individual

under this chapter is limited to the civil penalty that may be

assessed under this section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 721, Sec. 8, eff. June

15, 1995.

Sec. 554.009. NOTICE TO EMPLOYEES. (a) A state or local

governmental entity shall inform its employees of their rights

under this chapter by posting a sign in a prominent location in

the workplace.

(b) The attorney general shall prescribe the design and content

of the sign required by this section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 721, Sec. 9, eff. June

15, 1995.

Sec. 554.010. AUDIT OF STATE GOVERNMENTAL ENTITY AFTER SUIT.

(a) At the conclusion of a suit that is brought under this

chapter against a state governmental entity subject to audit

under Section 321.013 and in which the entity is required to pay

$10,000 or more under the terms of a settlement agreement or

final judgment, the attorney general shall provide to the state

auditor's office a brief memorandum describing the facts and

disposition of the suit.

(b) Not later than the 90th day after the date on which the

state auditor's office receives the memorandum required by

Subsection (a), the auditor may audit or investigate the state

governmental entity to determine any changes necessary to correct

the problems that gave rise to the whistleblower suit and shall

recommend such changes to the Legislative Audit Committee, the

Legislative Budget Board, and the governing board or chief

executive officer of the entity involved. In conducting the audit

or investigation, the auditor shall have access to all records

pertaining to the suit.

Added by Acts 1995, 74th Leg., ch. 721, Sec. 10, eff. June 15,

1995.



CHAPTER 555. STATE AGENCY RECORDS RELATING TO LICENSE HOLDERS OR OTHER REGULATED PERSONS

GOVERNMENT CODE

TITLE 5. OPEN GOVERNMENT; ETHICS

SUBTITLE A. OPEN GOVERNMENT

CHAPTER 555. STATE AGENCY RECORDS RELATING TO LICENSE HOLDERS OR

OTHER REGULATED PERSONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 555.001. DEFINITIONS. In this chapter, "state agency,"

"license," and "contested case" have the meanings assigned by

Section 2001.003.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 555.002. RULES. A state agency may adopt fair and

reasonable rules, minimum standards, and limitations that are

appropriate for implementing this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 555.003. EXCEPTION. This chapter does not apply to files

that relate to drivers of motor vehicles and that are maintained

by the Department of Public Safety under Subchapter C, Chapter

521, Transportation Code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.194, eff.

Sept. 1, 1997.

SUBCHAPTER B. PROCEDURES RELATING TO LICENSE RECORDS

Sec. 555.021. MAINTENANCE AND ACCESSIBILITY OF LICENSE RECORDS.

(a) Each state agency that issues a license shall keep in its

files records relating to each license holder regulated by the

agency.

(b) The agency shall maintain the files in a manner that permits

public access to:

(1) all information in the files relating to a license holder

regulated by the agency, including information about a contested

case, unless the information is excepted by law from public

disclosure; and

(2) notice of information in the file as described by Section

555.022.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 555.022. REMOVAL OF RECORDS FROM FILE. (a) On removal

from a state agency file of information relating to the license

status of one or more license holders, the agency shall:

(1) describe the content of the removed record;

(2) indicate the reason the particular record is not any longer

part of the agency file; and

(3) state the date and time the record was removed.

(b) This section does not apply to a record that is removed for

destruction as permitted by law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 555.023. AGENCY FILE DIVERSIFICATION PERMITTED. (a) A

state agency is not required to discontinue or convert its

records management procedures or systems in existence before June

14, 1989, to comply with this chapter. An agency may continue to

use those procedures and systems in conjunction with any changes

made to comply with this chapter.

(b) A state agency may not impede public access to records

through use of a records management procedure or system that

existed before June 14, 1989, if the public is entitled by law to

access.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER C. SHARING CONFIDENTIAL INFORMATION

Sec. 555.051. INFORMATION SHARING AMONG CERTAIN AGENCIES. (a)

This section applies only to information held by or for the

office of the attorney general, the Texas Department of

Insurance, the Texas State Board of Public Accountancy, the

Public Utility Commission of Texas, the State Securities Board,

the Department of Savings and Mortgage Lending, the Texas Real

Estate Commission, the Texas Appraiser Licensing and

Certification Board, the Texas Department of Banking, the credit

union department, the Office of Consumer Credit Commissioner, or

the Texas Department of Housing and Community Affairs that

relates to the possible commission of corporate fraud or mortgage

fraud by a person who is licensed or otherwise regulated by any

of those state agencies. In this subsection, "corporate fraud"

means a violation of state or federal law or rules relating to

fraud committed by a corporation, limited liability company, or

registered limited liability partnership or an officer, director,

or partner of those entities while acting in a representative

capacity.

(b) Each of the agencies listed in Subsection (a), on request or

on its own initiative, may share confidential information or

information to which access is otherwise restricted by law with

one or more of the other agencies listed in Subsection (a) for

investigative purposes pursuant to Subsection (a). Except as

provided by this section, confidential information that is shared

under this section remains confidential under law and legal

restrictions on access to the information remain in effect.

(c) A state agency that receives shared information under this

section:

(1) shall keep the information secure and limit access to the

information within the agency to agency personnel who need access

for investigative purposes; and

(2) may disclose the information obtained pursuant to Subsection

(a) only:

(A) to another agency listed in Subsection (a) in accordance

with this section;

(B) to another agency listed in Subsection (a) to the extent

necessary to bring or prosecute a contested case or court action

to restrain or prevent a violation of law or to impose sanctions

or penalties in connection with a violation of law;

(C) to an appropriate law enforcement agency or prosecutor if

the state agency determines that the information may be evidence

of an offense or evidence that a particular person committed an

offense; or

(D) under a court order or subpoena obtained after a showing to

a court that disclosure of the information is necessary to

protect the public health, safety, or welfare.

(d) This section does not limit or restrict information sharing

among agencies as otherwise provided by law.

Added by Acts 2003, 78th Leg., ch. 1090, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

285, Sec. 4, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

709, Sec. 3, eff. September 1, 2009.



CHAPTER 556. POLITICAL ACTIVITIES BY CERTAIN PUBLIC ENTITIES AND INDIVIDUALS

GOVERNMENT CODE

TITLE 5. OPEN GOVERNMENT; ETHICS

SUBTITLE A. OPEN GOVERNMENT

CHAPTER 556. POLITICAL ACTIVITIES BY CERTAIN PUBLIC ENTITIES AND

INDIVIDUALS

Sec. 556.001. DEFINITIONS. In this chapter:

(1) "Appropriated money" means money appropriated by the

legislature through the General Appropriations Act or other law.

(2) "State agency" means:

(A) a department, commission, board, office, or other agency in

the executive branch of state government, created under the

constitution or a statute, with statewide authority;

(B) a university system or an institution of higher education as

defined by Section 61.003, Education Code; or

(C) the supreme court, the court of criminal appeals, another

entity in the judicial branch of state government with statewide

authority, or a court of appeals.

(3) "State employee" means an individual who is employed by a

state agency. The term does not include an elected official or an

individual appointed to office by the governor or another

officer.

(4) "State officer" means an individual appointed to office by

the governor or another officer.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1498, Sec. 1, eff.

Sept. 1, 1999.

Sec. 556.002. APPLICATION TO CERTAIN ENTITIES AND INDIVIDUALS.

(a) This chapter applies to the use of appropriated money by the

following public entities and their officers and employees as if

the entities were state agencies and their officers and employees

were state employees:

(1) a regional planning commission, council of governments, or

similar regional planning agency created under Chapter 391, Local

Government Code;

(2) a local workforce development board created under Subchapter

F, Chapter 2308; and

(3) a community center created under Subchapter A, Chapter 534,

Health and Safety Code.

(b) This chapter does not prohibit the payment of reasonable

dues to an organization that represents student interests before

the legislature or the Congress of the United States from that

portion of mandatory student service fees that is allocated to

the student government organization at an institution of higher

education. A mandatory student service fee may not be used to

influence the outcome of an election.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 85, eff.

June 19, 1997; Acts 1999, 76th Leg., ch. 1498, Sec. 1, eff. Sept.

1, 1999.

Sec. 556.003. STATE EMPLOYEES' RIGHTS. A state employee has the

rights of freedom of association and political participation

guaranteed by the state and federal constitutions except as

provided by Section 556.004.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1498, Sec. 1, eff.

Sept. 1, 1999.

Sec. 556.004. PROHIBITED ACTS OF AGENCIES AND INDIVIDUALS. (a)

A state agency may not use any money under its control, including

appropriated money, to finance or otherwise support the candidacy

of a person for an office in the legislative, executive, or

judicial branch of state government or of the government of the

United States. This prohibition extends to the direct or indirect

employment of a person to perform an action described by this

subsection.

(b) A state officer or employee may not use a state-owned or

state-leased motor vehicle for a purpose described by Subsection

(a).

(c) A state officer or employee may not use official authority

or influence or permit the use of a program administered by the

state agency of which the person is an officer or employee to

interfere with or affect the result of an election or nomination

of a candidate or to achieve any other political purpose.

(d) A state employee may not coerce, attempt to coerce, command,

restrict, attempt to restrict, or prevent the payment, loan, or

contribution of any thing of value to a person or political

organization for a political purpose.

(e) For purposes of Subsection (c), a state officer or employee

does not interfere with or affect the results of an election or

nomination if the individual's conduct is permitted by a law

relating to the individual's office or employment and is not

otherwise unlawful.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1498, Sec. 1, eff.

Sept. 1, 1999.

Sec. 556.005. EMPLOYMENT OF LOBBYIST. (a) A state agency may

not use appropriated money to employ, as a regular full-time or

part-time or contract employee, a person who is required by

Chapter 305 to register as a lobbyist. Except for an institution

of higher education as defined by Section 61.003, Education Code,

a state agency may not use any money under its control to employ

or contract with an individual who is required by Chapter 305 to

register as a lobbyist.

(b) A state agency may not use appropriated money to pay, on

behalf of the agency or an officer or employee of the agency,

membership dues to an organization that pays part or all of the

salary of a person who is required by Chapter 305 to register as

a lobbyist. This subsection does not apply to the payment by a

state agency of membership fees under Chapter 81.

(c) A state agency that violates Subsection (a) is subject to a

reduction of amounts appropriated for administration by the

General Appropriations Act for the biennium following the

biennium in which the violation occurs in an amount not to exceed

$100,000 for each violation.

(d) A state agency administering a statewide retirement plan may

enter into a contract to receive assistance or advice regarding

the qualified tax status of the plan or on other federal matters

affecting the administration of the state agency or its programs

if the contractor is not required by Chapter 305 to register as a

lobbyist.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1498, Sec. 1, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 249, Sec. 4.11, eff.

Sept. 1, 2003.

Sec. 556.0055. RESTRICTIONS ON LOBBYING EXPENDITURES. (a) A

political subdivision or private entity that receives state funds

may not use the funds to pay:

(1) lobbying expenses incurred by the recipient of the funds;

(2) a person or entity that is required to register with the

Texas Ethics Commission under Chapter 305;

(3) any partner, employee, employer, relative, contractor,

consultant, or related entity of a person or entity described by

Subdivision (2); or

(4) a person or entity that has been hired to represent

associations or other entities for the purpose of affecting the

outcome of legislation, agency rules, ordinances, or other

government policies.

(b) A political subdivision or private entity that violates

Subsection (a) is not eligible to receive additional state funds.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 1, eff. Sept. 1,

1999.

Sec. 556.006. LEGISLATIVE LOBBYING. (a) A state agency may not

use appropriated money to attempt to influence the passage or

defeat of a legislative measure.

(b) This section does not prohibit a state officer or employee

from using state resources to provide public information or to

provide information responsive to a request.

Added by Acts 1997, 75th Leg., ch. 1035, Sec. 86, eff. June 19,

1997. Amended by Acts 1999, 76th Leg., ch. 1498, Sec. 1, eff.

Sept. 1, 1999.

Sec. 556.007. TERMINATION OF EMPLOYMENT. A state employee who

causes an employee to be discharged, demoted, or otherwise

discriminated against for providing information under Section

556.006(b) or who violates Section 556.004(c) or (d) is subject

to immediate termination of employment.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 1, eff. Sept. 1,

1999.

Sec. 556.008. COMPENSATION PROHIBITION. A state agency may not

use appropriated money to compensate a state officer or employee

who violates Section 556.004(a), (b), or (c) or Section 556.005

or 556.006(a), or who is subject to termination under Section

556.007.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 1, eff. Sept. 1,

1999.

Sec. 556.009. NOTICE OF PROHIBITIONS. (a) A state agency shall

provide each officer and employee of the agency a copy of

Sections 556.004, 556.005, 556.006, 556.007, and 556.008 and

require a signed receipt on delivery. A new copy and receipt are

required if one of those provisions is changed.

(b) A state agency shall maintain receipts collected from

current officers and employees under this section in a manner

accessible for public inspection.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 557. SEDITION, SABOTAGE, AND COMMUNISM

GOVERNMENT CODE

TITLE 5. OPEN GOVERNMENT; ETHICS

SUBTITLE A. OPEN GOVERNMENT

CHAPTER 557. SEDITION, SABOTAGE, AND COMMUNISM

SUBCHAPTER A. SEDITION

Sec. 557.001. SEDITION. (a) A person commits an offense if the

person knowingly:

(1) commits, attempts to commit, or conspires with one or more

persons to commit an act intended to overthrow, destroy, or alter

the constitutional form of government of this state or of any

political subdivision of this state by force or violence;

(2) under circumstances that constitute a clear and present

danger to the security of this state or a political subdivision

of this state, advocates, advises, or teaches or conspires with

one or more persons to advocate, advise, or teach a person to

commit or attempt to commit an act described in Subdivision (1);

or

(3) participates, with knowledge of the nature of the

organization, in the management of an organization that engages

in or attempts to engage in an act intended to overthrow,

destroy, or alter the constitutional form of government of this

state or of any political subdivision of this state by force or

violence.

(b) An offense under this section is a felony punishable by:

(1) a fine not to exceed $20,000;

(2) confinement in the Texas Department of Criminal Justice for

a term of not less than one year or more than 20 years; or

(3) both fine and imprisonment.

(c) A person convicted of an offense under this section may not

receive probation under Article 42.12, Code of Criminal

Procedure.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.072, eff. September 1, 2009.

Sec. 557.002. DISQUALIFICATION. A person who is finally

convicted of an offense under Section 557.001 may not hold office

or a position of profit, trust, or employment with the state or

any political subdivision of the state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 557.003. SEDITIOUS ORGANIZATIONS. (a) An organization,

either incorporated or unincorporated, may not engage in or have

as a purpose activities intended to overthrow, destroy, or alter

the constitutional form of government of this state or a

political subdivision of this state by force or violence.

(b) An organization that violates Subsection (a):

(1) may not lawfully exist, function, or operate in this state;

and

(2) is not entitled to the rights, privileges, and immunities

granted to organizations under the law of this state.

(c) A district attorney, criminal district attorney, or county

attorney may bring an action against an organization in a court

of competent jurisdiction. If the court finds that the

organization has violated Subsection (a), the court shall order:

(1) the organization dissolved;

(2) if the organization is incorporated in the state or has a

permit to do business in the state, the organization's charter or

permit revoked;

(3) all funds, records, and property of the organization

forfeited to the state; and

(4) all books, records, and files of the organization turned

over to the attorney general.

(d) It is prima facie evidence that an organization engages in

or has as a purpose engaging in activities intended to overthrow,

destroy, or alter the constitutional form of the government of

this state or a political subdivision of this state by force or

violence if it is shown that the organization has a parent or

superior organization that engages in or has as a purpose

engaging in activities intended to overthrow, destroy, or alter

the constitutional form of the government of this state or a

political subdivision of this state by force or violence.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 557.004. ENFORCEMENT. (a) A district court may, on

application by a district attorney, criminal district attorney,

or county attorney, order injunctive or other equitable relief

appropriate to enforce this subchapter.

(b) The procedure for relief sought under Subsection (a) of this

section is the same as that for other similar relief in the

district court except that the proceeding may not be instituted

unless the director of the Department of Public Safety of the

State of Texas or the director's assistant in charge is notified

by telephone, telegraph, or in person that injunctive or other

equitable relief will be sought.

(c) An affidavit that states that the notice described in

Subsection (b) was given and that accompanies the application for

relief is sufficient to permit filing of the application.

(d) Injunctive or other equitable relief sought to enforce this

subchapter may not be granted in a labor dispute.

(e) The internal security section of the Department of Public

Safety of the State of Texas shall assist in the enforcement of

this subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 557.005. JUDICIAL POWERS IN LABOR DISPUTES. This

subchapter does not affect the powers of the courts of this state

or of the United States under the law of this state in a labor

dispute.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. SABOTAGE

Sec. 557.011. SABOTAGE. (a) A person commits an offense if the

person, with the intent to injure the United States, this state,

or any facility or property used for national defense sabotages

or attempts to sabotage any property or facility used or to be

used for national defense.

(b) An offense under this section is a felony punishable by

confinement in the Texas Department of Criminal Justice for a

term of not less than two years or more than 20 years.

(c) If conduct constituting an offense under this section also

constitutes an offense under another provision of law, the actor

may be prosecuted under both sections.

(d) In this section, "sabotage" means to wilfully and

maliciously damage or destroy property.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.073, eff. September 1, 2009.

Sec. 557.012. CAPITAL SABOTAGE. (a) A person commits an

offense if the person commits an offense under Section 557.011(a)

and the sabotage or attempted sabotage causes the death of an

individual.

(b) An offense under this section is punishable by:

(1) death; or

(2) confinement in the Texas Department of Criminal Justice for:

(A) life; or

(B) a term of not less than two years.

(c) If conduct constituting an offense under this section also

constitutes an offense under other law, the actor may be

prosecuted under both sections.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.074, eff. September 1, 2009.

Sec. 557.013. ENFORCEMENT. The attorney general, a district or

county attorney, the department, and any law enforcement officer

of this state shall enforce this subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER C. COMMUNISM

Sec. 557.021. DEFINITIONS. In this subchapter:

(1) "Communist" means a person who commits an act reasonably

calculated to further the overthrow of the government:

(A) by force or violence; or

(B) by unlawful or unconstitutional means and replace it with a

communist government.

(2) "Department" means the Department of Public Safety of the

State of Texas.

(3) "Government" means the government of this state or any of

its political subdivisions.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 557.022. RESTRICTIONS. (a) The name of a communist may

not be printed on the ballot for any primary or general election

in this state or a political subdivision of this state.

(b) A person may not hold a nonelected office or position with

the state or any political subdivision of the state if:

(1) any of the compensation for the office or position comes

from public funds of this state or a political subdivision of

this state; and

(2) the employer or superior of the person has reasonable

grounds to believe that the person is a communist.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 557.023. ENFORCEMENT. The attorney general, a district or

county attorney, the department, and any law enforcement officer

of this state shall enforce this subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 558. INTERPRETERS FOR DEAF OR HEARING IMPAIRED PERSONS

GOVERNMENT CODE

TITLE 5. OPEN GOVERNMENT; ETHICS

SUBTITLE A. OPEN GOVERNMENT

CHAPTER 558. INTERPRETERS FOR DEAF OR HEARING IMPAIRED PERSONS

Sec. 558.001. DEFINITION. In this chapter, "deaf or hearing

impaired" means having a hearing impairment, regardless of the

existence of a speech impairment, that inhibits:

(1) comprehension of an examination or proceeding; or

(2) communication with others.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 558.002. STATE EXAMINATIONS. (a) A deaf or hearing

impaired person taking a state examination required for state

employment or issuance of a state license is entitled, on

request, to an interpreter.

(b) The interpreter may be paid for not more than eight hours

for interpreting in a calendar day and is entitled to $5 for each

hour of interpreting in a calendar day, except that the

interpreter is entitled to $15 for the first hour.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 558.003. PROCEEDINGS BEFORE POLITICAL SUBDIVISIONS. (a)

In a proceeding before the governing body of a political

subdivision in which the legal rights, duties, or privileges of a

party are to be determined by the governing body after an

adjudicative hearing, the governing body shall supply for a party

who is deaf or hearing impaired an interpreter who has

qualifications approved by the Texas Commission for the Deaf and

Hard of Hearing.

(b) In this section, "political subdivision" means a county,

municipality, school district, special purpose district, or other

subdivision of state government that has jurisdiction limited to

a geographic portion of the state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 835, Sec. 17, eff.

Sept. 1, 1995.



CHAPTER 559. STATE GOVERNMENT PRIVACY POLICIES

GOVERNMENT CODE

TITLE 5. OPEN GOVERNMENT; ETHICS

SUBTITLE A. OPEN GOVERNMENT

CHAPTER 559. STATE GOVERNMENT PRIVACY POLICIES

Sec. 559.001. DEFINITION. In this chapter, "state governmental

body" means a governmental body as defined by Section 552.003

that is part of state government.

Added by Acts 2001, 77th Leg., ch. 1059, Sec. 1, eff. Sept. 1,

2001.

Sec. 559.002. RIGHT TO BE INFORMED ABOUT INFORMATION COLLECTED.

It is the policy of this state that an individual is entitled to

be informed about information that a state governmental body

collects about the individual unless the state governmental body

is allowed to withhold the information from the individual under

Section 552.023.

Added by Acts 2001, 77th Leg., ch. 1059, Sec. 1, eff. Sept. 1,

2001.

Sec. 559.003. RIGHT TO NOTICE ABOUT CERTAIN INFORMATION LAWS AND

PRACTICES. (a) Each state governmental body that collects

information about an individual by means of a form that the

individual completes and files with the governmental body in a

paper format or in an electronic format on an Internet site shall

prominently state, on the paper form and prominently post on the

Internet site in connection with the electronic form, that:

(1) with few exceptions, the individual is entitled on request

to be informed about the information that the state governmental

body collects about the individual;

(2) under Sections 552.021 and 552.023 of the Government Code,

the individual is entitled to receive and review the information;

and

(3) under Section 559.004 of the Government Code, the individual

is entitled to have the state governmental body correct

information about the individual that is incorrect.

(b) Each state governmental body that collects information about

an individual by means of an Internet site or that collects

information about the computer network location or identity of a

user of the Internet site shall prominently post on the Internet

site what information is being collected through the site about

the individual or about the computer network location or identity

of a user of the site, including what information is being

collected by means that are not obvious.

Added by Acts 2001, 77th Leg., ch. 1059, Sec. 1, eff. Sept. 1,

2001.

Sec. 559.004. RIGHT TO CORRECTION OF INCORRECT INFORMATION.

Each state governmental body shall establish a reasonable

procedure under which an individual is entitled to have the state

governmental body correct information about the individual that

is possessed by the state governmental body and that is

incorrect. The procedure may not unduly burden an individual

using the procedure.

Added by Acts 2001, 77th Leg., ch. 1059, Sec. 1, eff. Sept. 1,

2001.

Sec. 559.005. APPLICABILITY OF AND CONSTRUCTION WITH PUBLIC

INFORMATION LAW. (a) Chapter 552 governs the charges that a

state governmental body may impose on an individual who requests

information the governmental body collects about the individual.

The governmental body may not charge an individual to correct

information about the individual.

(b) To the extent of a conflict between this chapter and the

public information law, Chapter 552, Chapter 552 controls.

Added by Acts 2001, 77th Leg., ch. 1059, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 560. BIOMETRIC IDENTIFIER

GOVERNMENT CODE

TITLE 5. OPEN GOVERNMENT; ETHICS

SUBTITLE A. OPEN GOVERNMENT

CHAPTER 560. BIOMETRIC IDENTIFIER

Sec. 560.001. DEFINITIONS. In this chapter:

(1) "Biometric identifier" means a retina or iris scan,

fingerprint, voiceprint, or record of hand or face geometry.

(2) "Governmental body" has the meaning assigned by Section

552.003, except that the term includes each entity within or

created by the judicial branch of state government.

Added by Acts 2001, 77th Leg., ch. 634, Sec. 2, eff. Sept. 1,

2001. Renumbered from Government Code Sec. 559.001 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(78), eff. Sept. 1, 2003.

Sec. 560.002. DISCLOSURE OF BIOMETRIC IDENTIFIER. A

governmental body that possesses a biometric identifier of an

individual:

(1) may not sell, lease, or otherwise disclose the biometric

identifier to another person unless:

(A) the individual consents to the disclosure;

(B) the disclosure is required or permitted by a federal statute

or by a state statute other than Chapter 552; or

(C) the disclosure is made by or to a law enforcement agency for

a law enforcement purpose; and

(2) shall store, transmit, and protect from disclosure the

biometric identifier using reasonable care and in a manner that

is the same as or more protective than the manner in which the

governmental body stores, transmits, and protects its other

confidential information.

Added by Acts 2001, 77th Leg., ch. 634, Sec. 2, eff. Sept. 1,

2001. Renumbered from Government Code Sec. 559.002 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(78), eff. Sept. 1, 2003.

Sec. 560.003. APPLICATION OF CHAPTER 552. A biometric

identifier in the possession of a governmental body is exempt

from disclosure under Chapter 552.

Added by Acts 2001, 77th Leg., ch. 634, Sec. 2, eff. Sept. 1,

2001. Renumbered from Government Code Sec. 559.003 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(78), eff. Sept. 1, 2003.



CHAPTER 571. TEXAS ETHICS COMMISSION

GOVERNMENT CODE

TITLE 5. OPEN GOVERNMENT; ETHICS

SUBTITLE B. ETHICS

CHAPTER 571. TEXAS ETHICS COMMISSION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 571.001. PURPOSE. It is the policy of the legislature to

protect the constitutional privilege of free suffrage by

regulating elections and prohibiting undue influence while also

protecting the constitutional right of the governed to apply to

their government for the redress of grievances. This chapter is

intended to achieve those purposes and shall be construed to

achieve the following objectives:

(1) to control and reduce the cost of elections;

(2) to eliminate opportunities for undue influence over

elections and governmental actions;

(3) to disclose fully information related to expenditures and

contributions for elections and for petitioning the government;

(4) to enhance the potential for individual participation in

electoral and governmental processes; and

(5) to ensure the public's confidence and trust in its

government.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.002. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Ethics Commission.

(2) "Complainant" means an individual who files a sworn

complaint with the commission.

(2-a) "Executive director" means the executive director of the

commission.

(3) "Political party" includes only a political party required

to hold a primary election under Section 172.001, Election Code.

(4) "Respondent" means a person who is alleged to have committed

a violation of a rule adopted by or a law administered and

enforced by the commission.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 1.01, eff.

Sept. 1, 2003.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 571.021. TEXAS ETHICS COMMISSION. This chapter applies to

the Texas Ethics Commission created under Article III, Section

24a, of the Texas Constitution.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.022. SUNSET PROVISION. The commission is subject to

review under Chapter 325 (Texas Sunset Act), but is not abolished

under that chapter. The commission shall be reviewed during the

periods in which state agencies abolished in 2015 and every 12th

year after that year are reviewed.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1449, Sec. 2.05, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 249, Sec. 1.02, eff.

Sept. 1, 2003.

Sec. 571.0221. DISCRIMINATION PROHIBITED. Appointments to the

commission shall be made without regard to the race, color,

disability, sex, age, national origin, or religion of the

appointees.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Renumbered from Government Code Sec. 571.033 and amended by

Acts 2003, 78th Leg., ch. 249, Sec. 1.07, eff. Sept. 1, 2003.

Sec. 571.023. PRESIDING OFFICER. The members of the commission

shall elect annually the presiding officer of the commission.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.0231. RESTRICTION ON COMMISSION MEMBERSHIP. A person

may not be a member of the commission if the person is required

to register as a lobbyist under Chapter 305.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 1.03, eff. Sept. 1,

2003.

Sec. 571.0232. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the commission that a member:

(1) does not have at the time of taking office the

qualifications required by Section 24a, Article III, Texas

Constitution;

(2) does not maintain during service on the commission the

qualifications required by Section 24a, Article III, Texas

Constitution;

(3) is ineligible for membership under Section 571.0231;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

commission meetings that the member is eligible to attend during

a calendar year without an excuse approved by a majority vote of

the commission.

(b) The validity of an action of the commission is not affected

by the fact that it is taken when a ground for removal of a

commission member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the commission of the potential ground.

The presiding officer shall then notify the governor and the

attorney general that a potential ground for removal exists. If

the potential ground for removal involves the presiding officer,

the executive director shall notify the next highest ranking

officer of the commission, who shall then notify the governor and

the attorney general that a potential ground for removal exists.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 1.03, eff. Sept. 1,

2003.

Sec. 571.024. EXPENSES. A member of the commission is entitled

to travel expenses incurred in performing official duties and to

a per diem equal to the maximum amount allowed on January 1 of

that year for federal employees per diem for federal income tax

purposes, subject to the same limitations for members of state

boards and commissions in the General Appropriations Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.025. MEETINGS. The commission shall meet at least once

each calendar quarter and at other times at the call of the

presiding officer.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.026. QUORUM; VOTE REQUIRED. (a) A majority of the

membership of the commission constitutes a quorum.

(b) A vacancy on the commission may not be considered in

determining the membership of the commission for the purpose of a

quorum.

(c) An action or recommendation of the commission requiring a

vote of the commission is not valid unless:

(1) the action or recommendation is approved by a record vote

taken at a meeting of the commission with a quorum present; and

(2) except as otherwise provided by this chapter, the action or

recommendation receives an affirmative vote of a majority of the

membership of the commission.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 1.04, eff.

Sept. 1, 2003.

Sec. 571.027. PROHIBITED PARTICIPATION. (a) A member of the

commission may not participate in a commission proceeding

relating to any of the following actions if the member is the

subject of the action:

(1) a formal investigation by the commission;

(2) a sworn complaint filed with the commission; or

(3) a motion adopted by vote of at least six members of the

commission.

(b) A member of the commission may not participate in or vote on

any matter before the commission if the matter concerns the

member directly or an individual related to the member within the

second degree by affinity or consanguinity.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 1.05, eff.

Sept. 1, 2003.

Sec. 571.0271. COMMISSION MEMBER TRAINING. (a) A person who is

appointed to and qualifies for office as a member of the

commission may not vote, deliberate, or be counted as a member in

attendance at a meeting of the commission until the person

completes a training program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the commission;

(2) the programs operated by the commission;

(3) the role and functions of the commission;

(4) the rules of the commission, with an emphasis on the rules

that relate to disciplinary and investigatory authority;

(5) the current budget for the commission;

(6) the results of the most recent formal audit of the

commission;

(7) the requirements of:

(A) the open meetings law, Chapter 551;

(B) the public information law, Chapter 552;

(C) the administrative procedure law, Chapter 2001; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the commission.

(c) A person appointed to the commission is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 1.06, eff. Sept. 1,

2003.

Sec. 571.028. PROHIBITED CANDIDACY. A member of the commission

may not be a candidate for an elective public office for 12

months after the date on which the member ends service on the

commission.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.029. STAFF. (a) The commission may employ staff,

including an executive director and a general counsel, necessary

to administer the commission's functions.

(b) The commission may not employ a person and an employee of

the commission may not continue in employment with the commission

if the person at the time of employment or while employed by the

commission is:

(1) an officer of a political party, a political subdivision, or

a political committee;

(2) a person required to be registered under Chapter 305;

(3) a candidate or campaign treasurer subject to Title 15,

Election Code; or

(4) a member of the legislature.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.030. SEPARATION OF RESPONSIBILITIES. The commission

shall develop and implement policies that clearly separate the

policy-making responsibilities of the commission and the

management responsibilities of the executive director and the

staff of the commission.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 1.06, eff. Sept. 1,

2003.

Sec. 571.0301. INFORMATION TO MEMBERS AND EMPLOYEES. The

executive director or the executive director's designee shall

provide to members and employees of the commission, as often as

necessary, information regarding the requirements for office or

employment under this chapter, including information regarding a

person's responsibilities under applicable laws relating to

standards of conduct for state officers or employees.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 1.06, eff. Sept. 1,

2003.

Sec. 571.0302. EQUAL EMPLOYMENT POLICY. (a) The executive

director or the executive director's designee shall prepare and

maintain a written policy statement that implements a program of

equal employment opportunity to ensure that all personnel

decisions are made without regard to race, color, disability,

sex, religion, age, or national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the commission to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

commission's personnel is in accordance with state and federal

law and a description of reasonable methods to achieve compliance

with state and federal law.

(c) The policy statement must:

(1) be updated annually;

(2) be reviewed by the state Commission on Human Rights for

compliance with Subsection (b)(1); and

(3) be filed with the governor's office.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 1.06, eff. Sept. 1,

2003.

Sec. 571.031. RECORDS. Except as provided by Sections

571.139(a) and 571.140, Chapter 552 applies to all records of the

commission.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.032. MAILING OF NOTICES, DECISIONS, AND REPORTS. (a)

Except as provided by Subsection (b), each written notice,

decision, and report required to be sent under this chapter shall

be sent by registered or certified mail, restricted delivery,

return receipt requested.

(b) After written notice under Section 571.123(b) regarding the

filing of a sworn complaint has been sent to a person in the

manner required by Subsection (a), the commission may send the

person any additional notices regarding the complaint by regular

mail unless the person has notified the commission to send all

notices regarding the complaint by registered or certified mail,

restricted delivery, return receipt requested.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

554, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. GENERAL POWERS AND DUTIES

Sec. 571.061. LAWS ADMINISTERED AND ENFORCED BY COMMISSION. (a)

The commission shall administer and enforce:

(1) Chapters 302, 303, 305, 572, and 2004;

(2) Subchapter C, Chapter 159, Local Government Code, in

connection with a county judicial officer, as defined by Section

159.051, Local Government Code, who elects to file a financial

statement with the commission;

(3) Title 15, Election Code; and

(4) Sections 2152.064 and 2155.003.

(b) The commission shall perform any other powers or duties

given to the commission under a law listed in Subsection (a).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 506, Sec. 3, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 507, Sec. 3, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1154, Sec. 5, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 3.07, eff. September 1, 2007.

Sec. 571.062. RULES. (a) The commission, on the affirmative

vote of at least six members of the commission, may adopt rules

to administer this chapter or any other law administered and

enforced by the commission.

(b) Chapter 2001, relating to rules and rulemaking, applies to

the commission to the extent consistent with this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.063. RULES CONCERNING GIFTS TO REGULATORY AGENCY

OFFICERS AND EMPLOYEES. (a) The commission shall require each

regulatory agency in the executive branch to develop rules

limiting the acceptance of gifts or other benefits from persons

appearing before or regulated by the agency. The rules must be at

least as restrictive as the rules of the commission.

(b) The commission shall provide for the submission of those

rules to the commission for approval.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.0631. RULES CONCERNING TECHNICAL AND CLERICAL

VIOLATIONS. The commission shall adopt rules prescribing

procedures for investigating and resolving technical and clerical

violations of laws within the commission's jurisdiction. For

registrations and reports filed under Chapter 305, the commission

shall consider clerical violations to include obvious

typographical errors. A registrant filing a registration or

report under Chapter 305 may correct obvious typographical errors

without penalty by filing either a corrected registration or

report or an updated or amended registration or report.

Added by Acts 2009, 81st Leg., R.S., Ch.

604, Sec. 1, eff. September 1, 2009.

Sec. 571.064. REPORTING AND REGISTRATION THRESHOLDS. (a) If a

law administered and enforced by the commission authorizes the

commission to determine dollar amounts as reporting or

registration thresholds, the commission shall set those

thresholds in amounts that are reasonable, are in the public

interest, and further the purposes of the reporting or

registration law involved.

(b) If a law administered and enforced by the commission sets

dollar amounts or categories of amounts as reporting thresholds

or if the commission sets those amounts, the commission annually

shall adjust those thresholds upward to the nearest multiple of

$10 in accordance with the percentage increase for the previous

year in the Consumer Price Index for Urban Consumers published by

the Bureau of Labor Statistics of the United States Department of

Labor.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.0645. FILING DEADLINE FOR ELECTRONIC REPORTS. The

commission shall by rule establish that the deadline for any

report filed electronically with the commission is midnight on

the last day for filing the report under the law requiring the

filing of the report.

Added by Acts 2007, 80th Leg., R.S., Ch.

472, Sec. 5, eff. September 1, 2007.

Sec. 571.065. FORMS. (a) The commission shall prescribe forms

for statements and reports required to be filed with the

commission.

(b) The commission shall provide for the distribution of the

forms.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.066. ELECTRONIC DATA BASE. (a) The Department of

Information Resources shall study the implementation of the most

appropriate electronic data base to enhance the commission's

abilities to administer this chapter.

(b) The commission shall:

(1) establish an electronic data base composed of statements and

reports filed with the commission;

(2) provide the public with access to that data;

(3) establish a system to provide access by electronic data

transmittal processes to that data;

(4) set and charge a fee for electronic access to the data base

in an amount reasonable and necessary to cover the costs of

access; and

(5) ensure that entries entered on multiple reports may be

electronically cross-referenced in the data base.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.067. COMPUTER SOFTWARE. The commission may develop

computer software to facilitate the discharge of its statutory

duties.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.0671. REQUIREMENTS FOR ELECTRONIC FILING SOFTWARE. (a)

Computer software provided or approved by the commission for use

under Section 254.036(b), Election Code, or Section 302.013 or

305.0064 must:

(1) use a standardized format for the entry of names, addresses,

and zip codes;

(2) provide for secure and encoded transmission of data from the

computer of a person filing a report to the computers used by the

commission;

(3) be capable of being used by a person with basic computing

skills;

(4) provide confirmation to a person filing a report that the

report was properly received; and

(5) permit a person using a computer to prepare a report or to

retrieve information from a report to import information to the

report from a variety of computer software applications that meet

commission specifications for a standard file format or export

information from the report to a variety of computer software

applications that meet commission specifications for a standard

file format without the need to reenter information.

(b) Before determining the specifications for computer software

developed, purchased, or licensed for use under Section 254.036,

Election Code, or Section 302.013 or 305.0064, the commission

shall conduct at least one public hearing to discuss the

specifications. For at least 10 days following the hearing, the

commission shall accept public comments concerning the software

specifications.

(c) The commission may provide software for use under Section

254.036(b), Election Code, or Section 302.013 or 305.0064 by

making the software available on the Internet. If the commission

makes the software available on the Internet, the commission is

not required to provide the software on computer diskettes,

CD-ROMs, or other storage media without charge to persons

required to file reports under that section, but may charge a fee

for providing the software on storage media. A fee under this

subsection may not exceed the cost to the commission of providing

the software.

Added by Acts 1999, 76th Leg., ch. 1434, Sec. 2, eff. Sept. 1,

1999. Renumbered from Election Code Sec. 254.0361 and amended by

Acts 2003, 78th Leg., ch. 249, Sec. 1.08, eff. Sept. 1, 2003.

Sec. 571.0672. PROPOSITION OF TECHNOLOGICAL SOLUTIONS. The

commission shall develop and implement a policy requiring the

executive director and commission employees to research and

propose appropriate technological solutions to improve the

commission's ability to perform its functions. The technological

solutions must:

(1) ensure that the public is able to easily find information

about the commission on the Internet;

(2) ensure that persons who want to use the commission's

services are able to:

(A) interact with the commission through the Internet; and

(B) access any service that can be provided effectively through

the Internet; and

(3) be cost-effective and developed through the commission's

planning processes.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 1.09, eff. Sept. 1,

2003.

Sec. 571.068. ACCOUNT NUMBERS. The commission shall assign an

account number to each person required to file a statement or

report with the commission under a law administered and enforced

by the commission.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.069. REVIEW OF STATEMENTS AND REPORTS; AUDITS. (a)

The commission shall review for facial compliance randomly

selected statements and reports filed with the commission and may

review any available documents. The commission shall return for

resubmission with corrections or additional documentation a

statement or report that does not, in the opinion of the

commission, comply with the law requiring the statement or

report. A statement or report returned for resubmission is

considered to have been filed on the date the statement or report

was originally filed if:

(1) the statement or report is resubmitted to the commission not

later than the seventh business day after the date the person

filing the statement or report receives the returned statement or

report; and

(2) the resubmitted statement or report complies with law.

(b) The commission may by a vote of at least six commission

members initiate a preliminary review as provided by Section

571.124 or perform a complete audit of a statement or report:

(1) if, before the 31st day after the date the statement or

report was originally due, the executive director does not obtain

from the person information that permits the executive director

to determine that the statement or report complies with law;

(2) if a statement or report returned for resubmission is not

resubmitted within the time prescribed by Subsection (a); or

(3) on an affirmative vote of at least six commission members

that a statement or report resubmitted under Subsection (a),

together with any corrections or additional documentation, does

not, in the opinion of the commission, comply with the law

requiring the statement or report.

(c) Any audited statement, report, document, or other material

is confidential and may not be disclosed unless the statement,

report, document, or other material:

(1) was previously public information; or

(2) is entered into the record of a formal hearing or a judicial

proceeding.

(d) The party who is the subject of the audit may waive

confidentiality by sending written notice to the commission.

(e) The commission may not audit a statement or report filed

before January 1, 1992, under a law administered and enforced

before that date by the secretary of state.

(f) This section may not be construed as limiting or affecting

the commission's authority to, on the filing of a motion or

receipt of a sworn complaint, review or investigate the

sufficiency of a statement or report.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 1.10, eff.

Sept. 1, 2003.

Sec. 571.070. MANUAL. The commission shall adopt by rule and

publish a manual that establishes uniform methods of accounting

and reporting for use by persons required to file statements and

reports with the commission and that includes a digest of each

advisory opinion issued by the commission under Subchapter D.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.071. TRAINING; GUIDELINES. (a) The commission shall:

(1) provide training by January of each odd-numbered year for

members and members-elect of the legislature concerning

compliance with the laws administered and enforced by the

commission; and

(2) provide, in cooperation with state agencies, a program of

ethics training for state employees.

(b) The commission may disseminate, through pamphlets and

seminars, explanations and compliance guidelines concerning any

law administered and enforced by the commission.

(c) The commission may provide a seminar for persons required to

register under Chapter 305 that addresses issues involving

lobbying, political contributions and expenditures, and other

issues as determined by the commission. The commission may charge

a fee for attending the seminar in an amount necessary to cover

the costs associated with the seminar.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 1.11, eff.

Sept. 1, 2003.

Sec. 571.072. PUBLIC ACCESS. (a) The commission shall develop

and implement policies that provide the public with a reasonable

opportunity to appear before the commission and to speak on

issues under the general jurisdiction of the commission.

(b) The commission shall prepare and maintain a written plan

that describes how a person who does not speak English or who has

a physical, mental, or developmental disability may be provided

reasonable access to commission proceedings.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.073. REPORT. On or before December 31 of each

even-numbered year, the commission shall report to the governor

and legislature. The report must include:

(1) each advisory opinion issued by the commission under

Subchapter D in the preceding two years;

(2) a summary of commission activities in the preceding two

years, including:

(A) the number of sworn complaints filed with the commission;

(B) the number of sworn complaints dismissed for noncompliance

with statutory form requirements;

(C) the number of sworn complaints dismissed for lack of

jurisdiction;

(D) the number of sworn complaints dismissed after a finding of

no credible evidence of a violation;

(E) the number of sworn complaints dismissed after a finding of

a lack of sufficient evidence to determine whether a violation

within the jurisdiction of the commission has occurred;

(F) the number of sworn complaints resolved by the commission

through an agreed order;

(G) the number of sworn complaints in which the commission

issued an order finding a violation and the resulting penalties,

if any; and

(H) the number and amount of civil penalties imposed for failure

to timely file a statement or report, the number and amount of

those civil penalties fully paid, the number and amount of those

civil penalties partially paid, and the number and amount of

those civil penalties no part of which has been paid, for each of

the following category of statements and reports, listed

separately:

(i) financial statements required to be filed under Chapter 572;

(ii) political contribution and expenditure reports required to

be filed under Section 254.063, 254.093, 254.123, 254.153, or

254.157, Election Code;

(iii) political contribution and expenditure reports required to

be filed under Section 254.064(b), 254.124(b), or 254.154(b),

Election Code;

(iv) political contribution and expenditure reports required to

be filed under Section 254.064(c), 254.124(c), or 254.154(c),

Election Code;

(v) political contribution and expenditure reports required to

be filed under Section 254.038 or 254.039, Election Code; and

(vi) political contribution and expenditure reports required to

be filed under Section 254.0391, Election Code; and

(3) recommendations for any necessary statutory changes.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 1.12, eff.

Sept. 1, 2003.

Sec. 571.074. GIFTS AND GRANTS. The commission may accept gifts

and grants for the administration of its duties.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.075. DELEGATION OF AUTHORITY. The commission by rule

may delegate a power conferred on it by this chapter or another

law administered by the commission, except:

(1) any power requiring a vote of the commission;

(2) rulemaking authority; or

(3) authority to issue an advisory opinion under Subchapter D.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.076. CONTRACT FOR ADMINISTRATION. The commission may

contract with persons to administer and carry out this chapter

and rules, standards, and orders adopted under this chapter,

excluding any enforcement authority.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.077. STATEMENTS, REGISTRATIONS, AND REPORTS CONSIDERED

TO BE VERIFIED. (a) A statement, registration, or report that

is filed with the commission is considered to be under oath by

the person required to file the statement, registration, or

report regardless of the absence of or defect in the affidavit of

verification, including a signature.

(b) A person required to file a statement, registration, or

report with the commission is subject to prosecution under

Chapter 37, Penal Code, regardless of the absence of or defect in

the affidavit of verification.

(c) This section applies to a statement, registration, or report

that is filed with the commission electronically or otherwise.

Added by Acts 1995, 74th Leg., ch. 996, Sec. 6, eff. Sept. 1,

1995.

Sec. 571.0771. CORRECTED STATEMENTS, REGISTRATIONS, AND REPORTS

CONSIDERED TIMELY FILED. (a) A statement, registration, or

report required that is filed with the commission is not

considered to be late for purposes of any applicable civil

penalty for late filing of the statement, registration, or report

if:

(1) any error or omission in the statement, registration, or

report as originally filed was made in good faith; and

(2) not later than the 14th business day after the date the

person filing the statement, registration, or report learns that

the statement, registration, or report as originally filed is

inaccurate or incomplete, the person files:

(A) a corrected or amended statement, registration, or report;

and

(B) an affidavit stating that the error or omission in the

original statement, registration, or report was made in good

faith.

(b) Subsection (a) does not apply to:

(1) a penalty imposed under Section 571.069 or Subchapter E or F;

or

(2) a report required to be filed under Section 254.038,

254.039, 254.064(c), 254.124(c), or 254.154(c), Election Code.

(b-1) Repealed by Acts 2007, 80th Leg., R.S., Ch. 324, Sec. 2,

eff. September 1, 2007.

(b-2) Repealed by Acts 2007, 80th Leg., R.S., Ch. 324, Sec. 2,

eff. September 1, 2007.

(c) A report required to be filed under Section 254.064(c),

254.124(c), or 254.154(c), Election Code, is not considered to be

late for purposes of any applicable civil penalty for late filing

of the report if:

(1) the report as originally filed substantially complies with

the applicable law, as determined by the commission;

(2) any error or omission in the report as originally filed was

made in good faith; and

(3) not later than the 14th business day after the date the

person filing the report learns that the report as originally

filed is inaccurate or incomplete, the person files:

(A) a corrected or amended report; and

(B) an affidavit stating that the error or omission in the

original report was made in good faith.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 1.13, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1250, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

324, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

324, Sec. 2, eff. September 1, 2007.

Sec. 571.078. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION. (a) The commission shall develop and implement a

policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008 for the

adoption of commission rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009 to assist in the resolution of internal and external

disputes under the commission's jurisdiction.

(b) Subsection (a)(2) does not apply to a preliminary review or

preliminary review hearing under Sections 571.124 through

571.126.

(c) The commission's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(d) The commission shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the commission.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 1.13, eff. Sept. 1,

2003.

Sec. 571.079. POSTING INFORMATION RELATING TO UNPAID PENALTIES

ON WEBSITE. (a) Not later than the 15th day after the date on

which an application for a place on the general primary election

ballot or for nomination by convention is required to be filed,

the commission shall post on its Internet website:

(1) the name and address of each candidate for an office

specified by Section 252.005(1), Election Code, who has failed to

pay a civil penalty imposed by the commission for failure to file

with the commission a required report or statement under Chapter

254, Election Code, or Chapter 572; and

(2) for each candidate listed under Subdivision (1), the amount

of the penalty imposed and the amount paid, if any.

(b) The commission may not post information under this section

that relates to a civil penalty while the penalty is the subject

of an administrative or judicial appeal by the candidate against

whom the penalty is imposed.

(c) The commission shall remove from the commission's Internet

website information posted under this section as soon as

practicable after the candidate pays the civil penalty in full.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 1.13, eff. Sept. 1,

2003.

SUBCHAPTER D. ADVISORY OPINIONS

Sec. 571.091. OPINION TO BE GIVEN ON REQUEST. (a) The

commission shall prepare a written opinion answering the request

of a person subject to any of the following laws for an opinion

about the application of any of these laws to the person in

regard to a specified existing or hypothetical factual situation:

(1) Chapter 302;

(2) Chapter 303;

(3) Chapter 305;

(4) Chapter 2004;

(5) Chapter 572;

(6) Subchapter C, Chapter 159, Local Government Code, as

provided by Section 571.061(a)(2);

(7) Title 15, Election Code;

(8) Chapter 36, Penal Code;

(9) Chapter 39, Penal Code;

(10) Section 2152.064; or

(11) Section 2155.003.

(b) An opinion request under Subsection (a) must be in writing

to the commission.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 506, Sec. 4, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 507, Sec. 4, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1154, Sec. 6, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 62, Sec. 8.13, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 3.08, eff. September 1, 2007.

Sec. 571.092. DEADLINE FOR OPINION; EXTENSION. (a) The

commission shall issue an advisory opinion not later than the

60th day after the date the commission receives the request.

(b) The commission by vote may extend the time available to

issue an opinion by 30 days. The commission may not grant more

than two extensions.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.093. PROTECTION OF IDENTITY OF REQUESTOR OR AFFECTED

PERSON. (a) The commission shall maintain the confidentiality

of the name of the person requesting an advisory opinion and

shall issue opinions in a form necessary to maintain that

confidentiality.

(b) The commission may not issue an opinion that includes the

name of any person who may be affected by the opinion.

(c) Subsections (a) and (b) do not apply to a person who

requests an opinion and files written notice with the commission

waiving the confidentiality of the person's identity.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.094. OPINION ISSUED ON INITIATIVE OF COMMISSION. On

its own initiative, the commission may issue a written advisory

opinion about the application of a law listed in Section 571.091

if a majority of the commission determines that an opinion would

be in the public interest or in the interest of any person under

the jurisdiction of the commission.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.095. MAINTENANCE OF OPINIONS; SUMMARY. The commission

shall number and categorize each advisory opinion issued and

annually shall compile a summary of its opinions in a single

reference document.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.096. OPINION BY OTHER GOVERNMENTAL ENTITY. (a) The

authority of the commission to issue an advisory opinion does not

affect the authority of the attorney general to issue an opinion

as authorized by law.

(b) In issuing an opinion under this subchapter, the commission

shall consider the opinions issued by the State Ethics Advisory

Commission and the secretary of state that are not overruled by

statute or rule of the commission.

(c) The commission shall rely on opinions issued by the attorney

general and the courts of this state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.097. DEFENSE FOR RELIANCE ON ADVISORY OPINION. It is a

defense to prosecution or to imposition of a civil penalty that

the person reasonably relied on a written advisory opinion of the

commission relating to the provision of the law the person is

alleged to have violated or relating to a fact situation that is

substantially similar to the fact situation in which the person

is involved.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.098. CONVERSION OF CONTRIBUTION TO PERSONAL USE. A

person involved in a transaction or activity that the commission

concludes in an advisory opinion to be a conversion of a

contribution to personal use in violation of Section 253.035,

Election Code, is not civilly liable to the state if:

(1) before receiving the opinion, the person reasonably believed

the transaction or activity did not constitute a conversion,

taking into account prior opinions and rules of the commission;

and

(2) on or before the 30th day after the date the opinion is

published, the person:

(A) returns to the political fund from which it was removed an

amount equal to the amount converted; and

(B) notifies the commission by certified mail that the person

has returned the converted contribution as required by this

section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER E. COMPLAINT PROCEDURES AND HEARINGS

Sec. 571.121. GENERAL POWERS. (a) The commission may:

(1) hold hearings, on its own motion adopted by an affirmative

vote of at least six commission members or on a sworn complaint,

and render decisions on complaints or reports of violations as

provided by this chapter; and

(2) agree to the settlement of issues.

(b) The commission may not consider a complaint or vote to

investigate a matter outside the commission's jurisdiction.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 1.14, eff.

Sept. 1, 2003.

Sec. 571.1211. DEFINITIONS. In this subchapter:

(1) "Campaign communication" and "political advertising" have

the meanings assigned by Section 251.001, Election Code.

(2) "Category One violation" means a violation of a law within

jurisdiction of the commission as to which it is generally not

difficult to ascertain whether the violation occurred or did not

occur, including:

(A) the failure by a person required to file a statement or

report to:

(i) file the required statement or report in a manner that

complies with applicable requirements; or

(ii) timely file the required statement or report;

(B) a violation of Section 255.001, Election Code;

(C) a misrepresentation in political advertising or a campaign

communication relating to the office held by a person in

violation of Section 255.006, Election Code;

(D) a failure to include in any written political advertising

intended to be seen from a road the right-of-way notice in

violation of Section 255.007, Election Code; or

(E) a failure to timely respond to a written notice under

Section 571.123(b).

(3) "Category Two violation" means a violation of a law within

the jurisdiction of the commission that is not a Category One

violation.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 1.15, eff. Sept. 1,

2003.

Sec. 571.1212. CATEGORIZATION OF VIOLATIONS. An allegation of a

violation listed as a Category One violation shall be treated as

a Category Two violation if the executive director at any time

determines that:

(1) the allegation arises out of the same set of facts as those

that give rise to an allegation of a Category Two violation, and

the interests of justice or efficiency require resolution of the

allegations together; or

(2) the facts and law related to a particular allegation or a

defense to the allegation present a level of complexity that

prevents resolution through the preliminary review procedures for

Category One violations prescribed by Section 571.1242(a).

Added by Acts 2003, 78th Leg., ch. 249, Sec. 1.15, eff. Sept. 1,

2003.

Sec. 571.122. FILING OF COMPLAINT; CONTENTS. (a) An individual

may file with the commission a sworn complaint alleging that a

person subject to a law administered and enforced by the

commission has violated a rule adopted by or a law administered

and enforced by the commission. A sworn complaint must be filed

on a form prescribed by the commission. The commission shall make

the complaint form available on the Internet. The form

prescribed by the commission must require the complainant to

provide the following information for both the complainant and

the respondent:

(1) the person's name;

(2) the person's telephone number;

(3) the person's electronic mail address, if known; and

(4) the physical address of the person's home or business.

(b) A complaint filed under this section must be in writing and

under oath and must set forth in simple, concise, and direct

statements:

(1) the name of the complainant;

(2) the street or mailing address of the complainant;

(3) the name of each respondent;

(4) the position or title of each respondent;

(5) the nature of the alleged violation, including if possible

the specific rule or provision of law alleged to have been

violated;

(6) a statement of the facts constituting the alleged violation

and the dates on which or period of time in which the alleged

violation occurred; and

(7) all documents or other material available to the complainant

that are relevant to the allegation, a list of all documents or

other material within the knowledge of the complainant and

available to the complainant that are relevant to the allegation

but that are not in the possession of the complainant, including

the location of the documents, if known, and a list of all

documents or other material within the knowledge of the

complainant that are unavailable to the complainant and that are

relevant to the complaint, including the location of the

documents, if known.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

1166, Sec. 1

(b-1) An individual must be a resident of this state to be

eligible to file a sworn complaint with the commission. A copy

of one of the following documents must be attached to the

complaint:

(1) the complainant's driver's license or personal

identification certificate issued under Chapter 521,

Transportation Code, or commercial driver's license issued under

Chapter 522, Transportation Code; or

(2) a utility bill, bank statement, government check, paycheck,

or other government document that:

(A) shows the name and address of the complainant; and

(B) is dated not more than 30 days before the date on which the

complaint is filed.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

604, Sec. 2

(b-1) To be eligible to file a sworn complaint with the

commission, an individual must be a resident of this state or

must own real property in this state. A copy of one of the

following documents must be attached to the complaint:

(1) the complainant's driver's license or personal

identification certificate issued under Chapter 521,

Transportation Code, or commercial driver's license issued under

Chapter 522, Transportation Code;

(2) a utility bill, bank statement, government check, paycheck,

or other government document that:

(A) shows the name and address of the complainant; and

(B) is dated not more than 30 days before the date on which the

complaint is filed; or

(3) a property tax bill, notice of appraised value, or other

government document that:

(A) shows the name of the complainant;

(B) shows the address of real property in this state; and

(C) identifies the complainant as the owner of the real

property.

(c) The complaint must be accompanied by an affidavit stating

that the information contained in the complaint is either correct

or that the complainant has good reason to believe and does

believe that the violation occurred. If the complaint is based on

information and belief, the complaint shall state the source and

basis of the information and belief. The complainant may swear to

the facts by oath before a notary public or other authorized

official.

(d) The complaint must state on its face an allegation that, if

true, constitutes a violation of a rule adopted by or a law

administered and enforced by the commission.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 1.16, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

604, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1166, Sec. 1, eff. June 19, 2009.

Sec. 571.1221. DISMISSAL OF COMPLAINT FILED AT DIRECTION OR

URGING OF NONRESIDENT. At any stage of a proceeding under this

subchapter, the commission shall dismiss the complaint if the

commission determines that the complaint was filed at the

direction or urging of a person who is not a resident of this

state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1166, Sec. 2, eff. June 19, 2009.

Sec. 571.123. PROCESSING OF COMPLAINT. (a) The commission

shall determine whether a sworn complaint filed with the

commission complies with the form requirements of Section

571.122.

(b) After a complaint is filed, the commission shall immediately

attempt to contact and notify the respondent of the complaint by

telephone or electronic mail. Not later than the fifth business

day after the date a complaint is filed, the commission shall

send written notice to the complainant and the respondent. The

written notice to the complainant and the respondent must:

(1) state whether the complaint complies with the form

requirements of Section 571.122; and

(2) if applicable, include the information required by Section

571.124(e).

(c) If the commission determines that the complaint does not

comply with the form requirements, the commission shall send the

complaint to the complainant with the written notice, a statement

explaining how the complaint fails to comply, and a copy of the

rules for filing sworn complaints. The commission shall send a

copy of the rejected complaint to the respondent with the written

notice and the statement explaining how the complaint fails to

comply. The complainant may resubmit the complaint not later

than the 21st day after the date the notice under Subsection (b)

is mailed. If the commission determines that the complaint is not

resubmitted within the 21-day period, the commission shall:

(1) dismiss the complaint; and

(2) not later than the fifth business day after the date of the

dismissal, send written notice to the complainant and the

respondent of the dismissal and the grounds for dismissal.

(d) If the commission determines that a complaint is resubmitted

under Subsection (c) within the 21-day period but is not in

proper form, the commission shall send the notice required under

Subsection (c), and the complainant may resubmit the complaint

under that subsection.

(e) If the commission determines that a complaint returned to

the complainant under Subsection (c) or (d) is resubmitted within

the 21-day period and that the complaint complies with the form

requirements, the commission shall send the written notice under

Subsection (b).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 1.17, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1165, Sec. 1, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1166, Sec. 3, eff. June 19, 2009.

Sec. 571.124. PRELIMINARY REVIEW: INITIATION. (a) The

commission staff shall promptly conduct a preliminary review on

receipt of a written complaint that is in compliance with the

form requirements of Section 571.122.

(b) On a motion adopted by an affirmative vote of at least six

commission members, the commission, without a sworn complaint,

may initiate a preliminary review of the matter that is the

subject of the motion.

(c) The executive director shall determine in writing whether

the commission has jurisdiction over the violation of law alleged

in a sworn complaint processed under Section 571.123.

(d) Repealed by Acts 2003, 78th Leg., ch. 249, Sec. 1.33.

(e) If the executive director determines that the commission has

jurisdiction, the notice under Section 571.123(b) must include:

(1) a statement that the commission has jurisdiction over the

violation of law alleged in the complaint;

(2) a statement of whether the complaint will be processed as a

Category One violation or a Category Two violation, subject to

reconsideration as provided for by Section 571.1212;

(3) the date by which the respondent is required to respond to

the notice;

(4) a copy of the complaint and the rules of procedure of the

commission;

(5) a statement of the rights of the respondent;

(6) a statement inviting the respondent to provide to the

commission any information relevant to the complaint; and

(7) a statement that a failure to timely respond to the notice

will be treated as a separate violation.

(f) If the executive director determines that the commission

does not have jurisdiction over the violation alleged in the

complaint, the executive director shall:

(1) dismiss the complaint; and

(2) not later than the fifth business day after the date of the

dismissal, send to the complainant and the respondent written

notice of the dismissal and the grounds for the dismissal.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 1.18, 1.33,

eff. Sept. 1, 2003.

Sec. 571.1241. REVIEW OF EXECUTIVE DIRECTOR'S DETERMINATION OF

NO JURISDICTION. (a) If the executive director determines that

the commission does not have jurisdiction over the violation

alleged in the complaint, the complainant may request that the

commission review the determination. A request for review under

this section must be filed not later than the 30th day after the

date the complainant receives the executive director's

determination.

(b) The commission may reverse the executive director's

determination only on the affirmative vote of at least six

members.

(c) Not later than the fifth business day after the date of the

commission's determination under this section, the commission

shall send written notice to the complainant and the respondent

stating whether the commission has jurisdiction over the

violation alleged in the complaint. If the commission determines

that the commission has jurisdiction, the notice must include the

items listed in Section 571.124(e).

Added by Acts 2003, 78th Leg., ch. 249, Sec. 1.19, eff. Sept. 1,

2003.

Sec. 571.1242. PRELIMINARY REVIEW: RESPONSE BY RESPONDENT. (a)

If the alleged violation is a Category One violation:

(1) the respondent must respond to the notice required by

Section 571.123(b) not later than the 10th business day after the

date the respondent receives the notice; and

(2) if the matter is not resolved by agreement between the

commission and the respondent before the 30th business day after

the date the respondent receives the notice under Section

571.123(b), the commission shall set the matter for a preliminary

review hearing to be held at the next commission meeting for

which notice has not yet been posted.

(b) If the alleged violation is a Category Two violation:

(1) the respondent must respond to the notice required by

Section 571.123(b) not later than the 25th business day after the

date the respondent receives the notice under Section 571.123(b);

and

(2) if the matter is not resolved by agreement between the

commission and the respondent before the 75th business day after

the date the respondent receives the notice under Section

571.123(b), the commission shall set the matter for a preliminary

review hearing to be held at the next commission meeting for

which notice has not yet been posted.

(c) A respondent's failure to timely respond as required by

Subsection (a)(1) or (b)(1) is a Category One violation.

(d) The response required by Subsection (a) or (b) must include

any challenge the respondent seeks to raise to the commission's

exercise of jurisdiction. In addition, the respondent may:

(1) acknowledge the occurrence or commission of a violation;

(2) deny the allegations contained in the complaint and provide

evidence supporting the denial; or

(3) agree to enter into an assurance of voluntary compliance or

other agreed order, which may include an agreement to immediately

cease and desist.

(e) If the commission sets the matter for a preliminary review

hearing, the commission shall promptly send to the complainant

and the respondent written notice of the date, time, and place of

the preliminary review hearing.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 1.19, eff. Sept. 1,

2003.

Sec. 571.1243. PRELIMINARY REVIEW: WRITTEN QUESTIONS. During a

preliminary review, the commission staff may submit to the

complainant or respondent written questions reasonably intended

to lead to the discovery of matters relevant to the

investigation.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 1.19, eff. Sept. 1,

2003.

Sec. 571.1244. PRELIMINARY REVIEW AND PRELIMINARY REVIEW

PROCEDURES. The commission shall adopt procedures for the

conduct of preliminary reviews and preliminary review hearings.

The procedures must include:

(1) a reasonable time for responding to questions submitted by

the commission and commission staff and subpoenas issued by the

commission; and

(2) the tolling or extension of otherwise applicable deadlines

where:

(A) the commission issues a subpoena and the commission's

meeting schedule makes it impossible both to provide a reasonable

time for response and to comply with the otherwise applicable

deadlines; or

(B) the commission determines that, despite commission staff's

diligence and the reasonable cooperation of the respondent, a

matter is too complex to resolve within the otherwise applicable

deadlines without compromising either the commission staff's

investigation or the rights of the respondent.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 1.19, eff. Sept. 1,

2003.

Sec. 571.125. PRELIMINARY REVIEW HEARING: PROCEDURE. (a) The

commission shall conduct a preliminary review hearing if:

(1) following the preliminary review, the commission and the

respondent cannot agree to the disposition of the complaint or

motion; or

(2) the respondent in writing requests a hearing.

(b) The commission shall provide written notice to the

complainant, if any, and the respondent of the date, time, and

place the commission will conduct the preliminary review hearing.

(c) At or after the time the commission provides notice of a

preliminary review hearing, the commission may submit to the

complainant and the respondent written questions and require

those questions to be answered under oath within a reasonable

time.

(d) During a preliminary review hearing, the commission:

(1) may consider all submitted evidence related to the complaint

or to the subject matter of a motion under Section 571.124(b);

(2) may review any documents or material related to the

complaint or to the motion; and

(3) shall determine whether there is credible evidence that

provides cause for the commission to conclude that a violation

within the jurisdiction of the commission has occurred.

(e) During a preliminary review hearing, the respondent may

appear before the commission with the assistance of counsel, if

desired by the respondent, and present any relevant evidence,

including a written statement.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 1.20, eff.

Sept. 1, 2003.

Sec. 571.126. PRELIMINARY REVIEW HEARING: RESOLUTION. (a) As

soon as practicable after the completion of a preliminary review

hearing, the commission by vote shall issue a decision stating:

(1) whether there is credible evidence for the commission to

determine that a violation within the jurisdiction of the

commission has occurred and whether the violation is technical or

de minimis; or

(2) that there is insufficient evidence for the commission to

determine whether a violation within the jurisdiction of the

commission has occurred.

(b) If the commission determines that there is credible evidence

for the commission to determine that a violation has occurred,

the commission shall resolve and settle the complaint or motion

to the extent possible. If the commission successfully resolves

and settles the complaint or motion, not later than the fifth

business day after the date of the final resolution of the

complaint or motion, the commission shall send to the

complainant, if any, and the respondent a copy of the decision

stating the commission's determination and written notice of the

resolution and the terms of the resolution. If the commission is

unsuccessful in resolving and settling the complaint or motion,

the commission shall:

(1) order a formal hearing to be held in accordance with

Sections 571.129 through 571.132; and

(2) not later than the fifth business day after the date of the

decision, send to the complainant, if any, and the respondent:

(A) a copy of the decision;

(B) written notice of the date, time, and place of the formal

hearing;

(C) a statement of the nature of the alleged violation;

(D) a description of the evidence of the alleged violation;

(E) a copy of the complaint or motion;

(F) a copy of the commission's rules of procedure; and

(G) a statement of the rights of the respondent.

(c) If the commission determines that there is credible evidence

for the commission to determine that a violation within the

jurisdiction of the commission has not occurred, the commission

shall:

(1) dismiss the complaint or motion; and

(2) not later than the fifth business day after the date of the

dismissal, send to the complainant, if any, and the respondent a

copy of the decision stating the commission's determination and

written notice of the dismissal and the grounds for dismissal.

(d) If the commission determines that there is insufficient

credible evidence for the commission to determine that a

violation within the jurisdiction of the commission has occurred,

the commission may dismiss the complaint or motion or promptly

conduct a formal hearing under Sections 571.129 through 571.132.

Not later than the fifth business day after the date of the

commission's determination under this subsection, the commission

shall send to the complainant, if any, and the respondent a copy

of the decision stating the commission's determination and

written notice of the grounds for the determination.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 1.21, 1.22,

eff. Sept. 1, 2003.

Sec. 571.129. FORMAL HEARING: STANDARD OF EVIDENCE. During a

formal hearing, the commission shall determine by a preponderance

of the evidence whether a violation within the jurisdiction of

the commission has occurred.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 1.23, eff.

Sept. 1, 2003.

Sec. 571.130. FORMAL HEARING: SUBPOENAS AND WITNESSES. (a) A

subpoena or other request to testify shall be served sufficiently

in advance of the scheduled appearance at a formal hearing to

allow a reasonable period, as determined by the commission, for

the person subpoenaed to prepare for the hearing and to employ

counsel if desired.

(b) Except as provided by Section 571.131(a)(1), the commission

may order that a person may not, except as specifically

authorized by the presiding officer, make public the name of a

witness subpoenaed by the commission before the date of that

witness's scheduled appearance.

(c) A witness may read a written statement or present a brief

oral opening statement at a formal hearing.

(d) A person whose name is mentioned or who is identified or

referred to in testimony or in statements made by a commission

member, staff member, or witness and who reasonably believes that

the statement tends to adversely affect the person's reputation

may:

(1) request to appear personally before the commission to

testify in the person's own behalf; or

(2) file a sworn statement of facts relevant to the testimony or

statement that the person believes adversely affects the person's

reputation.

(e) A witness who testifies at a formal hearing must be sworn.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.131. FORMAL HEARING: PROCEDURE. (a) Not later than

the fifth business day before the date of a scheduled formal

hearing or on the granting of a motion for discovery by the

respondent, the commission shall provide to the complainant, if

any, and to the respondent:

(1) a list of proposed witnesses to be called at the hearing;

(2) copies of all documents expected to be introduced as

exhibits at the hearing; and

(3) a brief statement as to the nature of the testimony expected

to be given by each witness to be called at the hearing.

(b) The respondent may not be compelled to give evidence or

testimony that violates the respondent's right against

self-incrimination under the United States Constitution or the

Texas Constitution.

(c) The commission shall adopt rules governing discovery,

hearings, and related procedures consistent with this chapter and

Chapter 2001.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.132. FORMAL HEARING: RESOLUTION. (a) Not later than

the 30th business day after the date the State Office of

Administrative Hearings issues a proposal for decision, the

commission shall convene a meeting and by motion shall issue:

(1) a final decision stating the resolution of the formal

hearing; and

(2) a written report stating in detail the commission's findings

of fact, conclusions of law, and recommendation of criminal

referral or imposition of a civil penalty, if any.

(b) The motion must be adopted by a vote of at least six members

if the final decision is that a violation has occurred or by five

members if the final decision is that a violation has not

occurred.

(c) Not later than the fifth business day after the date the

commission issues the final decision and written report, the

commission shall:

(1) send a copy of the decision and report to the complainant,

if any, and to the respondent; and

(2) make a copy of the decision and report available to the

public during reasonable business hours.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 1.24, eff.

Sept. 1, 2003.

Sec. 571.133. APPEAL OF FINAL DECISION. (a) To appeal a final

decision of the commission, the respondent or the respondent's

agent may file a petition in a district court in Travis County or

in the county in which the respondent resides.

(b) The petition must be filed not later than the 30th business

day after the date the respondent received the decision.

(c) Not later than the 30th day after the date on which the

petition is filed, the respondent may request that the appeal be

transferred to a district court in Travis County or in the county

in which the respondent resides, as appropriate. The court in

which the appeal is originally filed shall transfer the appeal to

a district court in the other county on receipt of the request.

(d) An appeal brought under this section is not limited to

questions of law, and the substantial evidence rule does not

apply. The action shall be determined by trial de novo. The

reviewing court shall try all issues of fact and law in the

manner applicable to other civil suits in this state but may not

admit in evidence the fact of prior action by the commission or

the nature of that action, except to the limited extent necessary

to show compliance with statutory provisions that vest

jurisdiction in the court. A party is entitled, on demand, to a

jury determination of any issue of fact on which a jury

determination is available in other civil suits in this state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

857, Sec. 1, eff. September 1, 2007.

Sec. 571.134. DELAY OF REFERRAL. If an alleged violation

involves an election in which the alleged violator is a

candidate, a candidate's campaign treasurer, or the campaign

treasurer of a political committee supporting or opposing a

candidate and the complaint is filed within 60 days before the

date of the election, the commission shall delay referral until:

(1) the day after election day;

(2) the day after runoff election day if an ensuing runoff

involving the alleged violator is held; or

(3) the day after general election day if the election involved

in the violation is a primary election and the alleged violator

is involved in the succeeding general election.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.135. PUBLIC INTEREST INFORMATION. (a) The commission

shall develop plain-language materials as described by this

section. The commission shall distribute the materials to the

public and appropriate state agencies.

(b) The materials must include:

(1) a description of:

(A) the commission's responsibilities;

(B) the types of conduct that constitute a violation of a law

within the jurisdiction of the commission;

(C) the types of sanctions the commission may impose;

(D) the commission's policies and procedures relating to

complaint investigation and resolution; and

(E) the duties of a person filing a complaint with the

commission; and

(2) a diagram showing the basic steps in the commission's

procedures relating to complaint investigation and resolution.

(c) The commission shall provide the materials described by this

section to each complainant and respondent.

(d) The commission shall adopt a policy to effectively

distribute materials as required by this section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 1.25, eff.

Sept. 1, 2003.

Sec. 571.1351. STATUS OF COMPLAINT. (a) The commission shall

keep an information file about each sworn or other complaint

filed with the commission. The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the commission;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

commission closed the file without taking action other than to

investigate the complaint.

(b) The commission shall provide to the person filing the

complaint and to each person who is a subject of the complaint a

copy of the commission's policies and procedures relating to

complaint investigation and resolution.

(c) In addition to the notice required by Sections 571.123

through 571.132, the commission, at least quarterly until final

disposition of a complaint, shall notify the person who filed the

complaint and each person who is a subject of the complaint, if

any, of the status of the sworn or other complaint.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Renumbered from Government Code Sec. 571.135(b) and amended

by Acts 2003, 78th Leg., ch. 249, Sec. 1.25, eff. Sept. 1, 2003.

Sec. 571.136. EXTENSION OF DEADLINE. The commission may, on its

own motion or on the reasonable request of a respondent, extend

any deadline for action relating to a sworn complaint, motion,

preliminary review hearing, or formal hearing.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 1.25, eff.

Sept. 1, 2003.

Sec. 571.137. SUBPOENA. (a) In connection with a formal

hearing, the commission, as authorized by this chapter, may

subpoena and examine witnesses and documents that directly relate

to a sworn complaint.

(a-1) In connection with a preliminary review, the commission,

for good cause and as authorized by this chapter, may subpoena

documents and witnesses on application by the commission staff

and a motion adopted by a vote of at least six members of the

commission, for the purpose of attempting to obtain from the

documents or witnesses specifically identified information, if

the commission reasonably believes that the specifically

identified information:

(1) is likely to be determinative as to whether the subject of

an investigation has violated a law within the jurisdiction of

the commission;

(2) can be determined from the documents or is known by the

witnesses; and

(3) is not reasonably available through a less intrusive means.

(a-2) The commission shall adopt procedures for the issuance of

subpoenas under this section.

(a-3) A copy of a subpoena issued under this section must be

delivered to the respondent.

(b) At the written request of at least six members of the

commission, a peace officer shall serve a subpoena of the

commission in the manner prescribed for service of a district

court subpoena.

(c) If a person to whom a subpoena is directed refuses to

appear, refuses to answer inquiries, or fails or refuses to

produce books, records, or other documents that were under the

person's control when the demand was made, the commission shall

report that fact to a district court in Travis County. The

district court shall enforce the subpoena by attachment

proceedings for contempt in the same manner as the court enforces

a subpoena issued by the court.

(d) A respondent has the right to quash a subpoena as provided

by law.

(e) A subpoenaed witness who attends a commission hearing is

entitled to the same mileage and per diem payments as a witness

who appears before a grand jury. A person who provides subpoenaed

documents to the commission is entitled to reimbursement from the

commission for the person's reasonable cost of producing the

documents.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 1.26, eff.

Sept. 1, 2003.

Sec. 571.138. STATUS OF COMPLAINANT. The complainant is not a

party to a preliminary review, preliminary review hearing, or

formal hearing under this subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 1.27, eff.

Sept. 1, 2003.

Sec. 571.139. APPLICABILITY OF OTHER ACTS. (a) Except as

provided by Section 571.140(b), Chapter 552 does not apply to

documents or any additional evidence relating to the processing,

preliminary review, preliminary review hearing, or resolution of

a sworn complaint or motion.

(b) Chapter 551 does not apply to the processing, preliminary

review, preliminary review hearing, or resolution of a sworn

complaint or motion, but does apply to a formal hearing held

under Sections 571.129 through 571.131.

(c) Subchapters C through H, Chapter 2001, apply only to a

formal hearing under this subchapter, the resolution of a formal

hearing, and the appeal of a final order of the commission, and

only to the extent consistent with this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 1.28, eff.

Sept. 1, 2003.

Sec. 571.140. CONFIDENTIALITY; OFFENSE. (a) Except as provided

by Subsection (b) or (b-1) or by Section 571.171, proceedings at

a preliminary review hearing performed by the commission, a sworn

complaint, and documents and any additional evidence relating to

the processing, preliminary review, preliminary review hearing,

or resolution of a sworn complaint or motion are confidential and

may not be disclosed unless entered into the record of a formal

hearing or a judicial proceeding, except that a document or

statement that was previously public information remains public

information.

(b) An order issued by the commission after the completion of a

preliminary review or hearing determining that a violation other

than a technical or de minimis violation has occurred is not

confidential.

(b-1) A commission employee may, for the purpose of

investigating a sworn complaint or motion, disclose to the

complainant, the respondent, or a witness information that is

otherwise confidential and relates to the sworn complaint if:

(1) the employee makes a good faith determination that the

disclosure is necessary to conduct the investigation;

(2) the employee's determination under Subdivision (1) is

objectively reasonable;

(3) the executive director authorizes the disclosure; and

(4) the employee discloses only the information necessary to

conduct the investigation.

(c) A person commits an offense if the person discloses

information made confidential by this section. An offense under

this subsection is a Class C misdemeanor.

(d) In addition to other penalties, a person who discloses

information made confidential by this section is civilly liable

to the respondent in an amount equal to the greater of $10,000 or

the amount of actual damages incurred by the respondent,

including court costs and attorney fees.

(e) The commission shall terminate the employment of a

commission employee who violates Subsection (a).

(f) A commission employee who discloses confidential information

in compliance with Subsection (b-1) is not subject to Subsections

(c), (d), and (e).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 1.29, eff.

Sept. 1, 2003.

Sec. 571.141. AVAILABILITY OF COMMISSION ORDERS ON INTERNET.

(a) As soon as practicable following a preliminary review,

preliminary review hearing, or formal hearing at which the

commission determines that a person has committed a violation

within the commission's jurisdiction, the commission shall make

available on the Internet:

(1) a copy of the commission's order stating the determination;

or

(2) a summary of the commission's order.

(b) This section does not apply to a determination of a

violation that is technical or de minimis.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 1.30, eff. Sept. 1,

2003.

Sec. 571.142. LIABILITY FOR RESPONDENT'S COSTS. (a) This section

applies only to a sworn complaint if:

(1) the complaint was filed after the 30th day before the date

of an election;

(2) the respondent is a candidate in the election; and

(3) the complaint alleges a violation other than a technical or

clerical violation.

(b) If, in disposing of a sworn complaint to which this section

applies, the commission determines that a violation within the

commission's jurisdiction has not occurred, the complainant is

liable for the respondent's reasonable and necessary attorney's

fees and other costs incurred in defending against the complaint.

(c) This section does not apply to a sworn complaint regarding a

reporting omission required by law.

Added by Acts 2009, 81st Leg., R.S., Ch.

604, Sec. 3, eff. September 1, 2009.

SUBCHAPTER F. ENFORCEMENT

Sec. 571.171. INITIATION AND REFERRAL. (a) On a motion adopted

by an affirmative vote of at least six commission members, the

commission may initiate civil enforcement actions and refer

matters to the appropriate prosecuting attorney for criminal

prosecution.

(b) On receipt of a sworn complaint, if the executive director

reasonably believes that the person who is the subject of the

complaint has violated Chapter 36 or 39, Penal Code, the

executive director may refer the matter to the appropriate

prosecuting attorney for criminal prosecution.

(c) In making a referral to a prosecuting attorney under this

section, the commission or executive director may disclose

confidential information.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 1.31, eff.

Sept. 1, 2003.

Sec. 571.172. ORDER. The commission may:

(1) issue and enforce a cease and desist order to stop a

violation; and

(2) issue an affirmative order to require compliance with the

laws administered and enforced by the commission.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.173. CIVIL PENALTY FOR DELAY OR VIOLATION. The

commission may impose a civil penalty of not more than $5,000 or

triple the amount at issue under a law administered and enforced

by the commission, whichever amount is more, for a delay in

complying with a commission order or for a violation of a law

administered and enforced by the commission.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.1731. WAIVER OR REDUCTION OF LATE FILING PENALTY. (a)

A person may request the waiver or reduction of a civil penalty

under Section 305.033(b) or 572.033(b) of this code or Section

254.042(b), Election Code, by submitting an affidavit to the

executive director that states the filer's reasons for requesting

a waiver or reduction.

(b) The commission may waive or reduce a civil penalty if the

commission finds that a waiver or reduction is in the public

interest and in the interest of justice. The commission shall

consider the following before acting to waive or reduce a civil

penalty:

(1) the facts and circumstances supporting the person's request

for a waiver or reduction;

(2) the seriousness of the violation, including the nature,

circumstances, consequences, extent, and gravity of the

violation, and the amount of the penalty;

(3) any history of previous violations by the person;

(4) the demonstrated good faith of the person, including actions

taken to rectify the consequences of the violation;

(5) the penalty necessary to deter future violations; and

(6) any other matter that justice may require.

(c) After hearing the waiver request, the commission may affirm,

reduce, or waive the civil penalty.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 1.32, eff. Sept. 1,

2003.

Sec. 571.174. DENIAL, SUSPENSION, OR REVOCATION OF LOBBYIST

REGISTRATION. After a criminal conviction for an offense under

Chapter 36 of the Penal Code or under Chapter 305, the commission

may deny, suspend, or revoke the registration of a person

required to be registered under Chapter 305.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.175. NOTIFICATION OF REGULATORY OR SUPERVISORY ENTITY.

The commission may notify the appropriate regulatory or

supervisory entity, including any agency, the State Commission on

Judicial Conduct, the senate, the house of representatives, or

the State Bar of Texas, of a violation of a law administered and

enforced by the commission.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 571.176. CIVIL PENALTY FOR FRIVOLOUS OR BAD-FAITH

COMPLAINT. (a) The commission may impose a civil penalty of not

more than $10,000 for the filing of a frivolous or bad-faith

complaint. In this subsection, "frivolous complaint" means a

complaint that is groundless and brought in bad faith or is

groundless and brought for the purpose of harassment.

(b) In addition to other penalties, a person who files a

frivolous complaint is civilly liable to the respondent in an

amount equal to the greater of $10,000 or the amount of actual

damages incurred by the respondent, including court costs and

attorney fees.

(c) A person may file a sworn complaint with the commission, in

accordance with Section 571.122, alleging that a complaint

relating to that person filed with the commission is frivolous or

brought in bad faith. A complaint may be filed under this

subsection without regard to whether the complaint alleged to be

frivolous or brought in bad faith is pending before the

commission or has been resolved. The commission shall act on a

complaint made under this subsection as provided by Subchapter E.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

1141, Sec. 1, eff. June 18, 2005.

Sec. 571.177. FACTORS CONSIDERED FOR ASSESSMENT OF SANCTION.

The commission shall consider the following factors in assessing

a sanction:

(1) the seriousness of the violation, including the nature,

circumstances, consequences, extent, and gravity of the

violation;

(2) the history and extent of previous violations;

(3) the demonstrated good faith of the violator, including

actions taken to rectify the consequences of the violation;

(4) the penalty necessary to deter future violations; and

(5) any other matters that justice may require.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1993.



CHAPTER 572. PERSONAL FINANCIAL DISCLOSURE, STANDARDS OF CONDUCT, AND CONFLICT OF INTEREST

GOVERNMENT CODE

TITLE 5. OPEN GOVERNMENT; ETHICS

SUBTITLE B. ETHICS

CHAPTER 572. PERSONAL FINANCIAL DISCLOSURE, STANDARDS OF CONDUCT,

AND CONFLICT OF INTEREST

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 572.001. POLICY; LEGISLATIVE INTENT. (a) It is the policy

of this state that a state officer or state employee may not have

a direct or indirect interest, including financial and other

interests, or engage in a business transaction or professional

activity, or incur any obligation of any nature that is in

substantial conflict with the proper discharge of the officer's

or employee's duties in the public interest.

(b) To implement this policy and to strengthen the faith and

confidence of the people of this state in state government, this

chapter provides standards of conduct and disclosure requirements

to be observed by persons owing a responsibility to the people

and government of this state in the performance of their official

duties.

(c) It is the intent of the legislature that this chapter serve

not only as a guide for official conduct of those persons but

also as a basis for discipline of those who refuse to abide by

its terms.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 572.002. GENERAL DEFINITIONS. In this chapter:

(1) "Appointed officer" means:

(A) the secretary of state;

(B) an individual appointed with the advice and consent of the

senate to the governing board of a state-supported institution of

higher education;

(C) an officer of a state agency who is appointed for a term of

office specified by the Texas Constitution or a statute of this

state, excluding an appointee to a vacated elective office; or

(D) an individual who is a member of the governing board or

commission of a state agency, who is not appointed, and who is

not otherwise:

(i) an elected officer;

(ii) an officer described by Paragraphs (A) through (C); or

(iii) an executive head of a state agency.

(2) "Business entity" means any entity recognized by law through

which business for profit is conducted, including a sole

proprietorship, partnership, firm, corporation, holding company,

joint stock company, receivership, or trust.

(3) "Commission" means the Texas Ethics Commission.

(4) "Elected officer" means:

(A) a member of the legislature;

(B) an executive or judicial officer elected in a statewide

election;

(C) a judge of a court of appeals or of a district court;

(D) a member of the State Board of Education;

(E) a district attorney or criminal district attorney; or

(F) an individual appointed to fill a vacancy in an office or

appointed to a newly created office who, if elected to the office

instead of appointed, would be an elected officer under this

subdivision.

(5) "Executive head of a state agency" means the director,

executive director, commissioner, administrator, chief clerk, or

other individual who is appointed by the governing body or

highest officer of the state agency to act as the chief executive

or administrative officer of the agency and who is not an

appointed officer. The term includes the chancellor or highest

executive officer of a university system and the president of a

public senior college or university as defined by Section 61.003,

Education Code.

(6) "State party chair" means the state chair of any political

party receiving more than two percent of the vote for governor in

the most recent general election.

(7) "Person" means an individual or a business entity.

(8) "Regulatory agency" means any department, commission, board,

or other agency, except the secretary of state and the

comptroller, that:

(A) is in the executive branch of state government;

(B) has authority that is not limited to a geographical portion

of the state;

(C) was created by the Texas Constitution or a statute of this

state; and

(D) has constitutional or statutory authority to engage in

regulation.

(9) "Salaried appointed officer" means an appointed officer who

receives or is authorized to receive a salary for state service

but not a per diem or other form of compensation.

(10) "State agency" means:

(A) a department, commission, board, office, or other agency

that:

(i) is in the executive branch of state government;

(ii) has authority that is not limited to a geographical portion

of the state; and

(iii) was created by the Texas Constitution or a statute of this

state;

(B) a university system or an institution of higher education as

defined by Section 61.003, Education Code, other than a public

junior college; or

(C) a river authority created under the Texas Constitution or a

statute of this state.

(11) "State employee" means an individual, other than a state

officer, who is employed by:

(A) a state agency;

(B) the Supreme Court of Texas, the Court of Criminal Appeals of

Texas, a court of appeals, or the Texas Judicial Council; or

(C) either house of the legislature or a legislative agency,

council, or committee, including the Legislative Budget Board,

the Texas Legislative Council, the State Auditor's Office, and

the Legislative Reference Library.

(12) "State officer" means an elected officer, an appointed

officer, a salaried appointed officer, an appointed officer of a

major state agency, or the executive head of a state agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1134, Sec. 12, Sept.

1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1253, Sec. 1, eff. June 18, 2005.

Sec. 572.003. DEFINITION: APPOINTED OFFICER OF MAJOR STATE

AGENCY. (a) In this chapter, "appointed officer of a major

state agency" means an individual listed in Subsection (b) or

(c).

(b) The term means:

(1) the Banking Commissioner of The Banking Department of Texas;

(2) the fire fighters' pension commissioner;

(3) the administrative director of the Office of Court

Administration of the Texas Judicial System;

(4) the chief executive of the Office of Public Utility Counsel;

(5) the executive director of the State Bar of Texas;

(6) the director of the lottery division of the Texas Lottery

Commission;

(7) the deputy in charge of the department of security in the

lottery division of the Texas Lottery Commission;

(8) the director of the bingo division of the Texas Lottery

Commission; or

(9) the secretary of state.

(c) The term means a member of:

(1) the Public Utility Commission of Texas;

(2) the Texas Department of Economic Development;

(3) the Texas Commission on Environmental Quality;

(4) the Texas Alcoholic Beverage Commission;

(5) The Finance Commission of Texas;

(6) the Texas Facilities Commission;

(7) the Texas Board of Criminal Justice;

(8) the board of trustees of the Employees Retirement System of

Texas;

(9) the Texas Transportation Commission;

(10) the Texas Workers' Compensation Commission;

(11) the Texas Department of Insurance;

(12) the Parks and Wildlife Commission;

(13) the Public Safety Commission;

(14) the Texas Ethics Commission;

(15) the State Securities Board;

(16) the Texas Water Development Board;

(17) the governing board of a public senior college or

university as defined by Section 61.003, Education Code, or of

The University of Texas Southwestern Medical Center at Dallas,

The University of Texas Medical Branch at Galveston, The

University of Texas Health Science Center at Houston, The

University of Texas Health Science Center at San Antonio, The

University of Texas System Cancer Center, The University of Texas

Health Science Center at Tyler, University of North Texas Health

Science Center at Fort Worth, Texas Tech University Health

Sciences Center, Texas State Technical College--Harlingen, Texas

State Technical College--Marshall, Texas State Technical

College--Sweetwater, or Texas State Technical College--Waco;

(18) the Texas Higher Education Coordinating Board;

(19) the Texas Workforce Commission;

(20) Repealed by Acts 2009, 81st Leg., R.S., Ch. 87, Sec.

11.012, eff. September 1, 2009.

(21) the board of trustees of the Teacher Retirement System of

Texas;

(22) the Credit Union Commission;

(23) the School Land Board;

(24) the board of the Texas Department of Housing and Community

Affairs;

(25) the Texas Racing Commission;

(26) the State Board of Dental Examiners;

(27) the Texas State Board of Medical Examiners;

(28) the Board of Pardons and Paroles;

(29) the Texas State Board of Pharmacy;

(30) the Department of Information Resources governing board;

(31) the Motor Vehicle Board;

(32) the Texas Real Estate Commission;

(33) the board of directors of the State Bar of Texas;

(34) the bond review board;

(35) the Texas Board of Health;

(36) the Texas Board of Mental Health and Mental Retardation;

(37) the Texas Board on Aging;

(38) the Texas Board of Human Services;

(39) the Texas Funeral Service Commission;

(40) the board of directors of a river authority created under

the Texas Constitution or a statute of this state; or

(41) the Texas Lottery Commission.

(d) The term includes the successor in function as provided by

law to an office listed in Subsection (b) or (c) if that office

is abolished.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.06(a), eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 238, Sec. 3, eff. May

22, 2001; Acts 2003, 78th Leg., ch. 817, Sec. 10.04, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 3.09, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.012, eff. September 1, 2009.

Sec. 572.004. DEFINITION: REGULATION. In this chapter,

"regulation" means rulemaking, adjudication, or licensing. In

this definition:

(1) "Adjudication" means the process of an agency for

formulating an order.

(2) "License" includes all or part of an agency permit,

certificate, approval, registration, charter, membership,

statutory exemption, or other form of permission.

(3) "Licensing" includes the process of an agency concerning the

grant, renewal, denial, revocation, suspension, annulment,

withdrawal, limitation, amendment, modification, or conditioning

of a license.

(4) "Order" means all or part of a final disposition, whether

affirmative, negative, injunctive, or declaratory in form, of an

agency in a matter other than rulemaking but including licensing.

(5) "Rule" means all or part of an agency statement of general

or particular applicability and future effect designed to

implement, interpret, or prescribe law or policy or to describe

the organization, procedure, or practice requirements of an

agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 572.005. DETERMINATION OF SUBSTANTIAL INTEREST. An

individual has a substantial interest in a business entity if the

individual:

(1) has a controlling interest in the business entity;

(2) owns more than 10 percent of the voting interest in the

business entity;

(3) owns more than $25,000 of the fair market value of the

business entity;

(4) has a direct or indirect participating interest by shares,

stock, or otherwise, regardless of whether voting rights are

included, in more than 10 percent of the profits, proceeds, or

capital gains of the business entity;

(5) is a member of the board of directors or other governing

board of the business entity;

(6) serves as an elected officer of the business entity; or

(7) is an employee of the business entity.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 572.006. DETERMINATION OF DEPENDENT CHILD. An individual's

child, including an adopted child or stepchild, is the

individual's dependent during a calendar year in which the

individual provides more than 50 percent of the child's support.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 572.007. PENALTIES IMPOSED BY COMMISSION. This chapter

does not prohibit the imposition of civil penalties by the

commission in addition to criminal penalties or other sanctions

imposed by law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 572.008. VENUE. An offense under this chapter, including

perjury, may be prosecuted in Travis County or in any other

county in which it may be prosecuted under the Code of Criminal

Procedure.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. PERSONAL FINANCIAL STATEMENT

Sec. 572.021. FINANCIAL STATEMENT REQUIRED. Except as provided

by Section 572.0211, a state officer, a partisan or independent

candidate for an office as an elected officer, and a state party

chair shall file with the commission a verified financial

statement complying with Sections 572.022 through 572.0252.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 5.01, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

630, Sec. 2, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

1253, Sec. 2, eff. June 18, 2005.

Sec. 572.0211. FILING BY HOLDOVER OFFICER NOT REQUIRED. (a) An

appointed officer who resigns from office and who ceases to

participate in the state agency's functions is not required to

file a financial statement that is due because of service in that

office after the effective date of the resignation.

(b) An appointed officer whose term of office expires and who

ceases to participate in the functions of the state agency is not

required to file a financial statement that is due because of

service in that office after the date the term of office expires.

(c) An appointed officer of a state agency that is abolished or

whose functions are transferred to another state agency is not

required to file a financial statement that is due because of

service after the date that the agency is abolished or the

functions of the agency are transferred.

(d) An appointed officer who resigns or whose term of office

expires who does not intend to participate in the functions of

the state agency shall deliver written notice of the officer's

intention to the governor and the commission.

Added by Acts 2005, 79th Leg., Ch.

630, Sec. 1, eff. June 17, 2005.

Sec. 572.022. REPORTING CATEGORIES; REQUIRED DESCRIPTIONS. (a)

If an amount in a financial statement is required to be reported

by category, the individual filing the statement shall report

whether the amount is:

(1) less than $5,000;

(2) at least $5,000 but less than $10,000;

(3) at least $10,000 but less than $25,000; or

(4) $25,000 or more.

(b) The individual filing the statement shall report an amount

of stock by category of number of shares instead of by category

of dollar value and shall report whether the amount is:

(1) less than 100 shares;

(2) at least 100 but less than 500 shares;

(3) at least 500 but less than 1,000 shares;

(4) at least 1,000 but less than 5,000 shares;

(5) at least 5,000 but less than 10,000 shares; or

(6) 10,000 shares or more.

(c) The individual filing the statement shall report a

description of real property by reporting:

(1) the street address, if available, or the number of lots or

number of acres, as applicable, in each county, and the name of

the county, if the street address is not available; and

(2) the names of all persons retaining an interest in the

property, excluding an interest that is a severed mineral

interest.

(d) For a gift of cash or a cash equivalent such as a negotiable

instrument or gift certificate that is reported in accordance

with Section 572.023(b)(7), the individual filing the statement

shall include in the description of the gift a statement of the

value of the gift.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 5.02, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

342, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

342, Sec. 2, eff. September 1, 2007.

Sec. 572.023. CONTENTS OF FINANCIAL STATEMENT IN GENERAL. (a)

A financial statement must include an account of the financial

activity of the individual required by this subchapter to file a

financial statement and an account of the financial activity of

the individual's spouse and dependent children if the individual

had actual control over that activity for the preceding calendar

year.

(b) The account of financial activity consists of:

(1) a list of all sources of occupational income, identified by

employer, or if self-employed, by the nature of the occupation,

including identification of a person or other organization from

which the individual or a business in which the individual has a

substantial interest received a fee as a retainer for a claim on

future services in case of need, as distinguished from a fee for

services on a matter specified at the time of contracting for or

receiving the fee, if professional or occupational services are

not actually performed during the reporting period equal to or in

excess of the amount of the retainer, and the category of the

amount of the fee;

(2) identification by name and the category of the number of

shares of stock of any business entity held or acquired, and if

sold, the category of the amount of net gain or loss realized

from the sale;

(3) a list of all bonds, notes, and other commercial paper held

or acquired, and if sold, the category of the amount of net gain

or loss realized from the sale;

(4) identification of each source and the category of the amount

of income in excess of $500 derived from each source from

interest, dividends, royalties, and rents;

(5) identification of each guarantor of a loan and

identification of each person or financial institution to whom a

personal note or notes or lease agreement for a total financial

liability in excess of $1,000 existed at any time during the year

and the category of the amount of the liability;

(6) identification by description of all beneficial interests in

real property and business entities held or acquired, and if

sold, the category of the amount of the net gain or loss realized

from the sale;

(7) identification of a person or other organization from which

the individual or the individual's spouse or dependent children

received a gift of anything of value in excess of $250 and a

description of each gift, except:

(A) a gift received from an individual related to the individual

at any time within the second degree by consanguinity or

affinity, as determined under Subchapter B, Chapter 573;

(B) a political contribution that was reported as required by

Chapter 254, Election Code; and

(C) an expenditure required to be reported by a person required

to be registered under Chapter 305;

(8) identification of the source and the category of the amount

of all income received as beneficiary of a trust, other than a

blind trust that complies with Subsection (c), and identification

of each trust asset, if known to the beneficiary, from which

income was received by the beneficiary in excess of $500;

(9) identification by description and the category of the amount

of all assets and liabilities of a corporation, firm,

partnership, limited partnership, limited liability partnership,

professional corporation, professional association, joint

venture, or other business association in which 50 percent or

more of the outstanding ownership was held, acquired, or sold;

(10) a list of all boards of directors of which the individual

is a member and executive positions that the individual holds in

corporations, firms, partnerships, limited partnerships, limited

liability partnerships, professional corporations, professional

associations, joint ventures, or other business associations or

proprietorships, stating the name of each corporation, firm,

partnership, limited partnership, limited liability partnership,

professional corporation, professional association, joint

venture, or other business association or proprietorship and the

position held;

(11) identification of any person providing transportation,

meals, or lodging expenses permitted under Section 36.07(b),

Penal Code, and the amount of those expenses, other than

expenditures required to be reported under Chapter 305;

(12) any corporation, firm, partnership, limited partnership,

limited liability partnership, professional corporation,

professional association, joint venture, or other business

association, excluding a publicly held corporation, in which both

the individual and a person registered under Chapter 305 have an

interest;

(13) identification by name and the category of the number of

shares of any mutual fund held or acquired, and if sold, the

category of the amount of net gain or loss realized from the

sale; and

(14) identification of each blind trust that complies with

Subsection (c), including:

(A) the category of the fair market value of the trust;

(B) the date the trust was created;

(C) the name and address of the trustee; and

(D) a statement signed by the trustee, under penalty of perjury,

stating that:

(i) the trustee has not revealed any information to the

individual, except information that may be disclosed under

Subdivision (8); and

(ii) to the best of the trustee's knowledge, the trust complies

with this section.

(c) For purposes of Subsections (b)(8) and (14), a blind trust

is a trust as to which:

(1) the trustee:

(A) is a disinterested party;

(B) is not the individual;

(C) is not required to register as a lobbyist under Chapter 305;

(D) is not a public officer or public employee; and

(E) was not appointed to public office by the individual or by a

public officer or public employee the individual supervises; and

(2) the trustee has complete discretion to manage the trust,

including the power to dispose of and acquire trust assets

without consulting or notifying the individual.

(d) If a blind trust under Subsection (c) is revoked while the

individual is subject to this subchapter, the individual must

file an amendment to the individual's most recent financial

statement, disclosing the date of revocation and the previously

unreported value by category of each asset and the income derived

from each asset.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 5.03, eff.

Sept. 1, 2003.

Sec. 572.024. INFORMATION ABOUT SERVICES FOR LOBBYISTS OR

LOBBYIST EMPLOYERS. A state officer who receives a fee for

services rendered by the officer to or on behalf of a person

required to be registered under Chapter 305, or to or on behalf

of a person or entity that the officer actually knows directly

compensates or reimburses a person required to be registered

under Chapter 305, shall report on the financial statement the

name of each person or entity for which the services were

rendered and the category of the amount of each fee.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 572.025. INFORMATION ABOUT LEGISLATORS' REPRESENTATION

BEFORE EXECUTIVE STATE AGENCIES. A member of the legislature who

represents another person for compensation before an executive

state agency shall report on the financial statement:

(1) the name of the agency;

(2) the person represented by the member; and

(3) the category of the amount of compensation received by the

member for that representation.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 572.0251. INFORMATION ABOUT LEGISLATIVE CONTINUANCES. A

member or member-elect of the legislature licensed to practice

law in this state who represents a party to a civil or criminal

case for compensation and on that party's behalf applies for or

obtains a legislative continuance under Section 30.003, Civil

Practice and Remedies Code, or under another law or rule that

requires or permits a court to grant a continuance on the grounds

that an attorney for a party is a member or member-elect of the

legislature shall report on the financial statement:

(1) the name of the party represented;

(2) the date on which the member or member-elect was retained to

represent the party;

(3) the style and cause number of the action in which the

continuance was sought and the court and jurisdiction in which

the action was pending when the continuance was sought;

(4) the date on which the member or member-elect applied for a

continuance; and

(5) whether the continuance was granted.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 5.04, eff. Sept. 1,

2003.

Sec. 572.0252. INFORMATION ABOUT REFERRALS. A state officer who

is an attorney shall report on the financial statement:

(1) making or receiving any referral for compensation for legal

services; and

(2) the category of the amount of any fee accepted for making a

referral for legal services.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 5.04, eff. Sept. 1,

2003.

Sec. 572.026. FILING DATES FOR STATE OFFICERS AND STATE PARTY

CHAIRS. (a) Not later than April 30 each year, a state officer

or a state party chair shall file the financial statement as

required by this subchapter.

(b) An individual who is appointed to serve as a salaried

appointed officer or an appointed officer of a major state agency

or who is appointed to fill a vacancy in an elective office shall

file a financial statement not later than the 30th day after the

date of appointment or the date of qualification for the office,

or if confirmation by the senate is required, before the first

committee hearing on the confirmation, whichever date is earlier.

(c) An individual who is appointed or employed as the executive

head of a state agency shall file a financial statement not later

than the 45th day after the date on which the individual assumes

the duties of the position. A state agency shall immediately

notify the commission of the appointment or employment of an

executive head of the agency.

(d) An individual required to file a financial statement under

Subsection (a) may request the commission to grant an extension

of not more than 60 days for filing the statement. The commission

shall grant the request if it is received before the filing

deadline or if a timely filing or request for extension is

prevented because of physical or mental incapacity. The

commission may not grant more than one extension to an individual

in one year except for good cause shown.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 5.05, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1253, Sec. 3, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1253, Sec. 4, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

248, Sec. 1, eff. May 25, 2007.

Sec. 572.027. FILING DATES FOR CANDIDATES. (a) Not later than

the 40th day after the date of the regular filing deadline for an

application for a place on the ballot in the general primary

election, an individual who is a partisan or independent

candidate for an office as an elected officer shall file the

financial statement required by this subchapter.

(b) If the deadline under which a candidate files an application

for a place on the ballot, other than the regular filing deadline

for an independent candidate, or files a declaration of write-in

candidacy falls after the date of the regular filing deadline for

candidates in the general primary election, the candidate shall

file the financial statement not later than the 30th day after

that later deadline. However, if that deadline falls after the

35th day before the date of the election in which the candidate

is running, the candidate shall file the statement not later than

the fifth day before the date of that election.

(c) An individual who is a candidate in a special election for

an office as an elected officer shall file the financial

statement not later than the fifth day before the date of that

election.

(d) An individual nominated to fill a vacancy in a nomination as

a candidate for a position as an elected officer under Chapter

145, Election Code, shall file the financial statement not later

than the 15th day after the date the certificate of nomination

required by Section 145.037 or 145.038, Election Code, is filed.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1134, Sec. 13, eff.

Sept. 1, 1997.

Sec. 572.028. DUPLICATE STATEMENTS. If an individual has filed

a financial statement under one provision of this subchapter

covering the preceding calendar year, the individual is not

required to file a financial statement required under another

provision of this subchapter to cover that same year if, before

the deadline for filing the statement under the other provision,

the individual notifies the commission in writing that the

individual has already filed a financial statement under the

provision specified.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 572.029. TIMELINESS OF FILING. (a) The deadline for

filing a financial statement required by this subchapter is 5

p.m. of the last day designated in the applicable provision for

filing the statement.

(b) If the last day for filing the financial statement is a

Saturday, Sunday, or holiday included under Subchapter B, Chapter

662, the statement is timely if filed on the next day that is not

a Saturday, Sunday, or listed holiday.

(c) A financial statement is timely filed if it is properly

addressed and placed in the United States Post Office or in the

hands of a common or contract carrier not later than the last day

for filing the financial statement. The post office cancellation

mark or the receipt mark of a common or contract carrier is prima

facie evidence of the date the statement was deposited with the

post office or carrier. The individual filing the statement may

show by competent evidence that the actual date of posting was

different from that shown by the marks.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 572.030. PREPARATION AND MAILING OF FORMS. (a) The

commission shall design forms that may be used for filing the

financial statement under this subchapter.

(b) The commission shall mail to each individual required to

file under this subchapter a notice that:

(1) states that the individual is required to file a financial

statement under this subchapter;

(2) identifies the filing dates for the financial statement as

provided by Sections 572.026 and 572.027;

(3) describes the manner in which the individual may obtain the

financial statement forms and instructions from the commission's

Internet website;

(4) states that on request of the individual, the commission

will mail to the individual a copy of the financial statement

forms and instructions; and

(5) states, if applicable, the fee for mailing the forms and

instructions and the manner in which the individual may pay the

fee.

(c) The notice required by Subsection (b) must be mailed:

(1) before the 30th day before the deadline for filing the

financial statement under Section 572.026(a) or (c), except as

otherwise provided by this subsection;

(2) not later than the 15th day after the applicable deadline

for filing an application for a place on the ballot or a

declaration of write-in candidacy for candidates required to file

under Section 572.027(a), (b), or (c);

(3) not later than the seventh day after the date of appointment

for individuals required to file under Section 572.026(b), or if

the legislature is in session, sooner if possible; and

(4) not later than the fifth day after the date the certificate

of nomination is filed for candidates required to file under

Section 574.027(d).

(d) The commission shall mail a copy of the financial statement

forms and instructions to an individual not later than the third

business day after the date the commission receives the

individual's request for the forms and instructions.

(e) The commission may charge a fee for mailing the financial

statement forms and instructions to an individual. The amount of

the fee may not exceed the reasonable cost of producing and

mailing the forms and instructions.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1134, Sec. 14, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

299, Sec. 1, eff. June 15, 2007.

Sec. 572.031. DETERMINATION OF COMPLIANCE WITH SUBCHAPTER. (a)

The commission shall conduct a continuing survey to determine

whether all individuals required to file financial statements

under this subchapter have filed statements in compliance with

this subchapter.

(b) If the commission determines that an individual has failed

to file the statement in compliance with this subchapter, the

commission shall send a written statement of the determination to

the appropriate prosecuting attorneys of the state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 572.032. PUBLIC ACCESS TO STATEMENTS. (a) Financial

statements filed under this subchapter are public records. The

commission shall maintain the statements in separate alphabetical

files and in a manner that is accessible to the public during

regular office hours.

(a-1) The commission shall remove the home address of a judge or

justice from a financial statement filed under this subchapter

before:

(1) permitting a member of the public to view the statement; or

(2) providing a copy of the statement to a member of the public.

(b) During the one-year period following the filing of a

financial statement, each time a person requests to see the

financial statement, excluding the commission or a commission

employee acting on official business, the commission shall place

in the file a statement of the person's name and address, whom

the person represents, and the date of the request. The

commission shall retain that statement in the file for one year

after the date the requested financial statement is filed.

(c) After the second anniversary of the date the individual

ceases to be a state officer, the commission may and on

notification from the former state officer shall destroy each

financial statement filed by the state officer.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

638, Sec. 1, eff. June 15, 2007.

Sec. 572.033. CIVIL PENALTY. (a) The commission shall

determine from any available evidence whether a statement

required to be filed under this subchapter is late. On making a

determination that the statement is late, the commission shall

immediately mail a notice of the determination to the individual

responsible for filing the statement and to the appropriate

attorney for the state.

(b) If a statement is determined to be late, the individual

responsible for filing the statement is liable to the state for a

civil penalty of $500. If a statement is more than 30 days late,

the commission shall issue a warning of liability by registered

mail to the individual responsible for the filing. If the penalty

is not paid before the 10th day after the date on which the

warning is received, the individual is liable for a civil penalty

in an amount determined by commission rule, but not to exceed

$10,000.

(c) This section is cumulative of any other available sanction

for a late filing of a sworn statement.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 249, Sec. 5.06, eff.

Sept. 1, 2003.

Sec. 572.034. CRIMINAL PENALTY. (a) An individual commits an

offense if the individual is a state officer or candidate or

state party chair and knowingly and wilfully fails to file a

financial statement as required by this subchapter.

(b) An offense under this section is a Class B misdemeanor.

(c) In a prosecution for failure to file a financial statement

under this section, it is a defense that the individual did not

receive copies of the financial statement form required by this

subchapter to be mailed to the individual.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

1253, Sec. 5, eff. June 18, 2005.

SUBCHAPTER C. STANDARDS OF CONDUCT AND CONFLICT OF INTEREST

PROVISIONS

Sec. 572.051. STANDARDS OF CONDUCT; STATE AGENCY ETHICS POLICY.

(a) A state officer or employee should not:

(1) accept or solicit any gift, favor, or service that might

reasonably tend to influence the officer or employee in the

discharge of official duties or that the officer or employee

knows or should know is being offered with the intent to

influence the officer's or employee's official conduct;

(2) accept other employment or engage in a business or

professional activity that the officer or employee might

reasonably expect would require or induce the officer or employee

to disclose confidential information acquired by reason of the

official position;

(3) accept other employment or compensation that could

reasonably be expected to impair the officer's or employee's

independence of judgment in the performance of the officer's or

employee's official duties;

(4) make personal investments that could reasonably be expected

to create a substantial conflict between the officer's or

employee's private interest and the public interest; or

(5) intentionally or knowingly solicit, accept, or agree to

accept any benefit for having exercised the officer's or

employee's official powers or performed the officer's or

employee's official duties in favor of another.

(b) A state employee who violates Subsection (a) or an ethics

policy adopted under Subsection (c) is subject to termination of

the employee's state employment or another employment-related

sanction. Notwithstanding this subsection, a state officer or

employee who violates Subsection (a) is subject to any applicable

civil or criminal penalty if the violation also constitutes a

violation of another statute or rule.

(c) Each state agency shall:

(1) adopt a written ethics policy for the agency's employees

consistent with the standards prescribed by Subsection (a) and

other provisions of this subchapter; and

(2) distribute a copy of the ethics policy and this subchapter

to:

(A) each new employee not later than the third business day

after the date the person begins employment with the agency; and

(B) each new officer not later than the third business day after

the date the person qualifies for office.

(d) The office of the attorney general shall develop, in

coordination with the commission, and distribute a model policy

that state agencies may use in adopting an agency ethics policy

under Subsection (c). A state agency is not required to adopt

the model policy developed under this subsection.

(e) Subchapters E and F, Chapter 571, do not apply to a

violation of this section.

(f) Notwithstanding Subsection (e), if a person with knowledge

of a violation of an agency ethics policy adopted under

Subsection (c) that also constitutes a criminal offense under

another law of this state reports the violation to an appropriate

prosecuting attorney, then, not later than the 60th day after the

date a person notifies the prosecuting attorney under this

subsection, the prosecuting attorney shall notify the commission

of the status of the prosecuting attorney's investigation of the

alleged violation. The commission shall, on the request of the

prosecuting attorney, assist the prosecuting attorney in

investigating the alleged violation. This subsection does not

apply to an alleged violation by a member or employee of the

commission.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

629, Sec. 1, eff. September 1, 2007.

Sec. 572.052. REPRESENTATION BY LEGISLATORS BEFORE STATE

AGENCIES; CRIMINAL OFFENSE. (a) A member of the legislature may

not, for compensation, represent another person before a state

agency in the executive branch of state government unless the

representation:

(1) is pursuant to an attorney-client relationship in a criminal

law matter; or

(2) involves the filing of documents that involve only

ministerial acts on the part of the commission, agency, board,

department, or officer.

(b) A member of the legislature commits an offense if the member

violates this section. An offense under this subsection is a

Class A misdemeanor.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1134, Sec. 15, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 249, Sec. 5.07, eff.

Sept. 1, 2003.

Sec. 572.053. VOTING BY LEGISLATORS ON CERTAIN MEASURES OR

BILLS; CRIMINAL OFFENSE. (a) A member of the legislature may

not vote on a measure or a bill, other than a measure that will

affect an entire class of business entities, that will directly

benefit a specific business transaction of a business entity in

which the member has a controlling interest.

(b) In this section, "controlling interest" includes:

(1) an ownership interest or participating interest by virtue of

shares, stock, or otherwise that exceeds 10 percent;

(2) membership on the board of directors or other governing body

of the business entity; or

(3) service as an officer of the business entity.

(c) A member of the legislature commits an offense if the member

violates this section. An offense under this subsection is a

Class A misdemeanor.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 572.0531. NOTICE REQUIRED FOR INTRODUCTION OR SPONSORSHIP

OF OR VOTING ON CERTAIN MEASURES OR BILLS BY LEGISLATORS. (a) A

member shall file a notice as required by Subsection (b) before

introducing, sponsoring, or voting on a measure or bill if the

member's spouse or a person related to the member within the

first degree by consanguinity, as determined under Subchapter B,

Chapter 573, is registered as a lobbyist under Chapter 305 with

respect to the subject matter of the measure or bill.

(b) A member of the house of representatives to whom Subsection

(a) applies shall file a written notice of that fact with the

chief clerk of the house of representatives. A senator to whom

Subsection (a) applies shall file a written notice of that fact

with the secretary of the senate. The member shall also file a

notice with the commission. A notice filed under this subsection

must:

(1) identify:

(A) the member;

(B) the measure, bill, or class of measures or bills with

respect to which the notice is required under this section; and

(C) the person registered as a lobbyist; and

(2) be included in the journal of the house to which the member

belongs.

(c) A person related to the member to whom Subsection (a)

applies shall file a notice with the commission identifying:

(1) the person;

(2) the member; and

(3) the class of measures or bills with respect to which notice

is required under this section.

(d) A person related to the member to whom Subsection (a)

applies shall file the notice required by Subsection (c) not

later than:

(1) the beginning of a regular or special legislative session as

to which the person is registered as a lobbyist under Chapter 305

and will communicate directly with a member of the legislative

branch with respect to the measure, bill, or class of measures or

bills; or

(2) the seventh business day after the day the person agrees to

accept reimbursement or compensation to communicate directly with

a member of the legislative branch with respect to the measure,

bill, or class of measures or bills, if the person agrees to

accept the reimbursement or compensation after the beginning of a

legislative session.

(e) A member of the legislature who violates this section is

subject to discipline by the house to which the member belongs,

as provided by Section 11, Article III, Texas Constitution.

(f) In this section, "communicates directly with" and "member of

the legislative branch" have the meanings assigned by Section

305.002.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 5.08, eff. Sept. 1,

2003.

Sec. 572.054. REPRESENTATION BY FORMER OFFICER OR EMPLOYEE OF

REGULATORY AGENCY RESTRICTED; CRIMINAL OFFENSE. (a) A former

member of the governing body or a former executive head of a

regulatory agency may not make any communication to or appearance

before an officer or employee of the agency in which the member

or executive head served before the second anniversary of the

date the member or executive head ceased to be a member of the

governing body or the executive head of the agency if the

communication or appearance is made:

(1) with the intent to influence; and

(2) on behalf of any person in connection with any matter on

which the person seeks official action.

(b) A former state officer or employee of a regulatory agency

who ceases service or employment with that agency on or after

January 1, 1992, may not represent any person or receive

compensation for services rendered on behalf of any person

regarding a particular matter in which the former officer or

employee participated during the period of state service or

employment, either through personal involvement or because the

case or proceeding was a matter within the officer's or

employee's official responsibility.

(c) Subsection (b) applies only to:

(1) a state officer of a regulatory agency; or

(2) a state employee of a regulatory agency who is compensated,

as of the last date of state employment, at or above the amount

prescribed by the General Appropriations Act for step 1, salary

group 17, of the position classification salary schedule,

including an employee who is exempt from the state's position

classification plan.

(d) Subsection (b) does not apply to a rulemaking proceeding

that was concluded before the officer's or employee's service or

employment ceased.

(e) Other law that restricts the representation of a person

before a particular state agency by a former state officer or

employee of that agency prevails over this section.

(f) An individual commits an offense if the individual violates

this section. An offense under this subsection is a Class A

misdemeanor.

(g) In this section, the comptroller and the secretary of state

are not excluded from the definition of "regulatory agency."

(h) In this section:

(1) "Participated" means to have taken action as an officer or

employee through decision, approval, disapproval, recommendation,

giving advice, investigation, or similar action.

(2) "Particular matter" means a specific investigation,

application, request for a ruling or determination, rulemaking

proceeding, contract, claim, charge, accusation, arrest, or

judicial or other proceeding.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 572.055. CERTAIN SOLICITATIONS OF REGULATED BUSINESS

ENTITIES PROHIBITED; CRIMINAL OFFENSE. (a) An association or

organization of employees of a regulatory agency may not solicit,

accept, or agree to accept anything of value from a business

entity regulated by that agency and from which the business

entity must obtain a permit to operate that business in this

state or from an individual directly or indirectly connected with

that business entity.

(b) A business entity regulated by a regulatory agency and from

which the business entity must obtain a permit to operate that

business in this state or an individual directly or indirectly

connected with that business entity may not offer, confer, or

agree to confer on an association or organization of employees of

that agency anything of value.

(c) This section does not apply to an agency regulating the

operation or inspection of motor vehicles or an agency charged

with enforcing the parks and wildlife laws of this state.

(d) A person commits an offense if the person intentionally or

knowingly violates this section. An offense under this subsection

is a Class A misdemeanor.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 572.056. CONTRACTS BY STATE OFFICERS WITH GOVERNMENTAL

ENTITIES; CRIMINAL OFFENSE. (a) A state officer may not solicit

or accept from a governmental entity a commission, fee, bonus,

retainer, or rebate that is compensation for the officer's

personal solicitation for the award of a contract for services or

sale of goods to a governmental entity.

(b) This section does not apply to:

(1) a contract that is awarded by competitive bid as provided by

law and that is not otherwise prohibited by law; or

(2) a court appointment.

(c) In this section, "governmental entity" means the state, a

political subdivision of the state, or a governmental entity

created under the Texas Constitution or a statute of this state.

(d) A state officer who violates this section commits an

offense. An offense under this subsection is a Class A

misdemeanor.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 572.057. CERTAIN LEASES PROHIBITED. (a) A member of the

legislature, an executive or judicial officer elected in a

statewide election, or a business entity in which the legislator

or officer has a substantial interest may not lease any office

space or other real property to the state, a state agency, the

legislature or a legislative agency, the Supreme Court of Texas,

the Court of Criminal Appeals, or a state judicial agency.

(b) A lease made in violation of Subsection (a) is void.

(c) This section does not apply to an individual who is an

elected officer on June 16, 1989, for as long as the officer

holds that office.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 572.058. PRIVATE INTEREST IN MEASURE OR DECISION;

DISCLOSURE; REMOVAL FROM OFFICE FOR VIOLATION. (a) An elected

or appointed officer, other than an officer subject to

impeachment under Article XV, Section 2, of the Texas

Constitution, who is a member of a board or commission having

policy direction over a state agency and who has a personal or

private interest in a measure, proposal, or decision pending

before the board or commission shall publicly disclose the fact

to the board or commission in a meeting called and held in

compliance with Chapter 551. The officer may not vote or

otherwise participate in the decision. The disclosure shall be

entered in the minutes of the meeting.

(b) An individual who violates this section is subject to

removal from office on the petition of the attorney general on

the attorney general's own initiative or on the relation of a

resident or of any other member of the board or commission. The

suit must be brought in a district court of Travis County or of

the county where the violation is alleged to have been committed.

(c) If the court or jury finds from a preponderance of the

evidence that the defendant violated this section and that an

ordinary prudent person would have known the individual's conduct

to be a violation of this section, the court shall enter judgment

removing the defendant from office.

(d) A suit under this section must be brought before the second

anniversary of the date the violation is alleged to have been

committed, or the suit is barred.

(e) The remedy provided by this section is cumulative of other

methods of removal from office provided by the Texas Constitution

or a statute of this state.

(f) In this section, "personal or private interest" has the same

meaning as is given to it under Article III, Section 22, of the

Texas Constitution, governing the conduct of members of the

legislature. For purposes of this section, an individual does not

have a "personal or private interest" in a measure, proposal, or

decision if the individual is engaged in a profession, trade, or

occupation and the individual's interest is the same as all

others similarly engaged in the profession, trade, or occupation.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 572.059. INDEPENDENCE OF STATE AND LOCAL OFFICERS ACTING IN

LEGISLATIVE CAPACITY. (a) In this section, "legislative

measure" includes:

(1) a bill, resolution, order, or other proposal to adopt,

enact, amend, or repeal a statute, ordinance, rule, or policy of

general application;

(2) a proposal to adopt, enact, amend, or repeal, or to grant a

variance or other exception to, a zoning ordinance; or

(3) a proposed constitutional amendment or charter amendment

subject to a vote of the electorate.

(b) For purposes of Subsection (a), a measure that is applicable

to a class or subset of persons or matters that is defined in

general terms without naming the particular persons or matters is

a measure of general application.

(c) To protect the independence of state and local officers

acting in a legislative capacity, a state or local officer,

whether elected or appointed, including a member of the governing

body of a school district or other political subdivision of this

state, may not be subject to disciplinary action or a sanction,

penalty, disability, or liability for:

(1) an action permitted by law that the officer takes in the

officer's official capacity regarding a legislative measure;

(2) proposing, endorsing, or expressing support for or

opposition to a legislative measure or taking any action

permitted by law to support or oppose a legislative measure;

(3) the effect of a legislative measure or of a change in law

proposed by a legislative measure on any person; or

(4) a breach of duty, in connection with the member's practice

of or employment in a licensed or regulated profession or

occupation, to disclose to any person information, or to obtain a

waiver or consent from any person, regarding:

(A) the officer's actions relating to a legislative measure; or

(B) the substance, effects, or potential effects of a

legislative measure.

Added by Acts 2003, 78th Leg., ch. 1206, Sec. 1, eff. June 20,

2003.

Sec. 572.060. SOLICITATION OF OR RECOMMENDATIONS REGARDING

CONTRIBUTIONS TO CHARITABLE ORGANIZATIONS AND GOVERNMENTAL

ENTITIES. (a) Unless otherwise prohibited by the Code of

Judicial Conduct, a state officer or state employee may:

(1) solicit from any person a contribution to:

(A) an organization that:

(i) is exempt from income taxation under Section 501(a),

Internal Revenue Code of 1986, by being listed under Section

501(c)(3) of that code;

(ii) does not attempt to influence legislation as a substantial

part of the organization's activities; and

(iii) has not elected under Section 501(h), Internal Revenue

Code of 1986, to have that subsection apply to the organization;

or

(B) a governmental entity; or

(2) recommend to any person that the person make a contribution

to an organization or entity described by Subdivision (1).

(b) A monetary contribution solicited or recommended as provided

by Subsection (a) must:

(1) be paid or made directly to the charitable organization or

governmental entity by the person making the contribution;

(2) be in the form of a check, money order, or similar

instrument payable to the charitable organization or governmental

entity; or

(3) be in the form of a deduction from a state employee's salary

or wage payment under the state employee charitable campaign

under Subchapter I, Chapter 659.

(c) A contribution solicited or recommended as provided by

Subsection (a) that is not a monetary contribution must be

delivered directly to the charitable organization or governmental

entity by the person making the contribution.

(d) A contribution paid as provided by Subsection (b) or

delivered as provided by Subsection (c) is not:

(1) a political contribution to, or political expenditure on

behalf of, the state officer or state employee for purposes of

Title 15, Election Code;

(2) an expenditure for purposes of Chapter 305; or

(3) a benefit to the state officer or state employee for

purposes of Sections 36.08 and 36.09, Penal Code.

Added by Acts 2005, 79th Leg., Ch.

53, Sec. 1, eff. September 1, 2005.

Sec. 572.061. CERTAIN GRATUITIES AUTHORIZED. This subchapter

does not prohibit the acceptance of a gratuity that is accepted

and reported in accordance with Section 11.0262, Parks and

Wildlife Code.

Added by Acts 2005, 79th Leg., Ch.

639, Sec. 3, eff. September 1, 2005.



CHAPTER 573. DEGREES OF RELATIONSHIP; NEPOTISM PROHIBITIONS

GOVERNMENT CODE

TITLE 5. OPEN GOVERNMENT; ETHICS

SUBTITLE B. ETHICS

CHAPTER 573. DEGREES OF RELATIONSHIP; NEPOTISM PROHIBITIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 573.001. DEFINITIONS. In this chapter:

(1) "Candidate" has the meaning assigned by Section 251.001,

Election Code.

(2) "Position" includes an office, clerkship, employment, or

duty.

(3) "Public official" means:

(A) an officer of this state or of a district, county,

municipality, precinct, school district, or other political

subdivision of this state;

(B) an officer or member of a board of this state or of a

district, county, municipality, school district, or other

political subdivision of this state; or

(C) a judge of a court created by or under a statute of this

state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 573.002. DEGREES OF RELATIONSHIP. Except as provided by

Section 573.043, this chapter applies to relationships within the

third degree by consanguinity or within the second degree by

affinity.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. RELATIONSHIPS BY CONSANGUINITY OR BY AFFINITY

Sec. 573.021. METHOD OF COMPUTING DEGREE OF RELATIONSHIP. The

degree of a relationship is computed by the civil law method.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 573.022. DETERMINATION OF CONSANGUINITY. (a) Two

individuals are related to each other by consanguinity if:

(1) one is a descendant of the other; or

(2) they share a common ancestor.

(b) An adopted child is considered to be a child of the adoptive

parent for this purpose.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 573.023. COMPUTATION OF DEGREE OF CONSANGUINITY. (a) The

degree of relationship by consanguinity between an individual and

the individual's descendant is determined by the number of

generations that separate them. A parent and child are related in

the first degree, a grandparent and grandchild in the second

degree, a great-grandparent and great-grandchild in the third

degree and so on.

(b) If an individual and the individual's relative are related

by consanguinity, but neither is descended from the other, the

degree of relationship is determined by adding:

(1) the number of generations between the individual and the

nearest common ancestor of the individual and the individual's

relative; and

(2) the number of generations between the relative and the

nearest common ancestor.

(c) An individual's relatives within the third degree by

consanguinity are the individual's:

(1) parent or child (relatives in the first degree);

(2) brother, sister, grandparent, or grandchild (relatives in

the second degree); and

(3) great-grandparent, great-grandchild, aunt who is a sister of

a parent of the individual, uncle who is a brother of a parent of

the individual, nephew who is a child of a brother or sister of

the individual, or niece who is a child of a brother or sister of

the individual (relatives in the third degree).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 573.024. DETERMINATION OF AFFINITY. (a) Two individuals

are related to each other by affinity if:

(1) they are married to each other; or

(2) the spouse of one of the individuals is related by

consanguinity to the other individual.

(b) The ending of a marriage by divorce or the death of a spouse

ends relationships by affinity created by that marriage unless a

child of that marriage is living, in which case the marriage is

considered to continue as long as a child of that marriage lives.

(c) Subsection (b) applies to a member of the board of trustees

of or an officer of a school district only until the youngest

child of the marriage reaches the age of 21 years.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 260, Sec. 32, eff. May

30, 1995.

Sec. 573.025. COMPUTATION OF DEGREE OF AFFINITY. (a) A husband

and wife are related to each other in the first degree by

affinity. For other relationships by affinity, the degree of

relationship is the same as the degree of the underlying

relationship by consanguinity. For example: if two individuals

are related to each other in the second degree by consanguinity,

the spouse of one of the individuals is related to the other

individual in the second degree by affinity.

(b) An individual's relatives within the third degree by

affinity are:

(1) anyone related by consanguinity to the individual's spouse

in one of the ways named in Section 573.023(c); and

(2) the spouse of anyone related to the individual by

consanguinity in one of the ways named in Section 573.023(c).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER C. NEPOTISM PROHIBITIONS

Sec. 573.041. PROHIBITION APPLICABLE TO PUBLIC OFFICIAL. A

public official may not appoint, confirm the appointment of, or

vote for the appointment or confirmation of the appointment of an

individual to a position that is to be directly or indirectly

compensated from public funds or fees of office if:

(1) the individual is related to the public official within a

degree described by Section 573.002; or

(2) the public official holds the appointment or confirmation

authority as a member of a state or local board, the legislature,

or a court and the individual is related to another member of

that board, legislature, or court within a degree described by

Section 573.002.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 573.042. PROHIBITION APPLICABLE TO CANDIDATE. (a) A

candidate may not take an affirmative action to influence the

following individuals regarding the appointment, reappointment,

confirmation of the appointment or reappointment, employment,

reemployment, change in status, compensation, or dismissal of

another individual related to the candidate within a degree

described by Section 573.002:

(1) an employee of the office to which the candidate seeks

election; or

(2) an employee or another officer of the governmental body to

which the candidate seeks election, if the office the candidate

seeks is one office of a multimember governmental body.

(b) The prohibition imposed by this section does not apply to a

candidate's actions taken regarding a bona fide class or category

of employees or prospective employees.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 573.043. PROHIBITION APPLICABLE TO DISTRICT JUDGE. A

district judge may not appoint as official stenographer of the

judge's district an individual related to the judge or to the

district attorney of the district within the third degree.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 573.044. PROHIBITION APPLICABLE TO TRADING. A public

official may not appoint, confirm the appointment of, or vote for

the appointment or confirmation of the appointment of an

individual to a position in which the individual's services are

under the public official's direction or control and that is to

be compensated directly or indirectly from public funds or fees

of office if:

(1) the individual is related to another public official within

a degree described by Section 573.002; and

(2) the appointment, confirmation of the appointment, or vote

for appointment or confirmation of the appointment would be

carried out in whole or partial consideration for the other

public official appointing, confirming the appointment, or voting

for the appointment or confirmation of the appointment of an

individual who is related to the first public official within a

degree described by Section 573.002.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER D. EXCEPTIONS

Sec. 573.061. GENERAL EXCEPTIONS. Section 573.041 does not

apply to:

(1) an appointment to the office of a notary public or to the

confirmation of that appointment;

(2) an appointment of a page, secretary, attendant, or other

employee by the legislature for attendance on any member of the

legislature who, because of physical infirmities, is required to

have a personal attendant;

(3) a confirmation of the appointment of an appointee appointed

to a first term on a date when no individual related to the

appointee within a degree described by Section 573.002 was a

member of or a candidate for the legislature, or confirmation on

reappointment of the appointee to any subsequent consecutive

term;

(4) an appointment or employment of a bus driver by a school

district if:

(A) the district is located wholly in a county with a population

of less than 35,000; or

(B) the district is located in more than one county and the

county in which the largest part of the district is located has a

population of less than 35,000;

(5) an appointment or employment of a personal attendant by an

officer of the state or a political subdivision of the state for

attendance on the officer who, because of physical infirmities,

is required to have a personal attendant;

(6) an appointment or employment of a substitute teacher by a

school district; or

(7) an appointment or employment of a person by a municipality

that has a population of less than 200.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.07(a), eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 260, Sec. 33, eff. May

30, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 31.01(48), eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1026, Sec. 1, eff. June

18, 1999.

Sec. 573.062. CONTINUOUS EMPLOYMENT. (a) A nepotism

prohibition prescribed by Section 573.041 or by a municipal

charter or ordinance does not apply to an appointment,

confirmation of an appointment, or vote for an appointment or

confirmation of an appointment of an individual to a position if:

(1) the individual is employed in the position immediately

before the election or appointment of the public official to whom

the individual is related in a prohibited degree; and

(2) that prior employment of the individual is continuous for at

least:

(A) 30 days, if the public official is appointed;

(B) six months, if the public official is elected at an election

other than the general election for state and county officers; or

(C) one year, if the public official is elected at the general

election for state and county officers.

(b) If, under Subsection (a), an individual continues in a

position, the public official to whom the individual is related

in a prohibited degree may not participate in any deliberation or

voting on the appointment, reappointment, confirmation of the

appointment or reappointment, employment, reemployment, change in

status, compensation, or dismissal of the individual if that

action applies only to the individual and is not taken regarding

a bona fide class or category of employees.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER E. ENFORCEMENT

Sec. 573.081. REMOVAL IN GENERAL. (a) An individual who

violates Subchapter C or Section 573.062(b) shall be removed from

the individual's position. The removal must be made in accordance

with the removal provisions in the constitution of this state, if

applicable. If a provision of the constitution does not govern

the removal, the removal must be by a quo warranto proceeding.

(b) A removal from a position shall be made immediately and

summarily by the original appointing authority if a criminal

conviction against the appointee for a violation of Subchapter C

or Section 573.062(b) becomes final. If the removal is not made

within 30 days after the date the conviction becomes final, the

individual holding the position may be removed under Subsection

(a).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 573.082. REMOVAL BY QUO WARRANTO PROCEEDING. (a) A quo

warranto proceeding under this chapter must be brought by the

attorney general in a district court in Travis County or in a

district court of the county in which the defendant resides.

(b) The district or county attorney of the county in which a

suit is filed under this section shall assist the attorney

general at the attorney general's discretion.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 573.083. WITHHOLDING PAYMENT OF COMPENSATION. A public

official may not approve an account or draw or authorize the

drawing of a warrant or order to pay the compensation of an

ineligible individual if the official knows the individual is

ineligible.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 573.084. CRIMINAL PENALTY. (a) An individual commits an

offense involving official misconduct if the individual violates

Subchapter C or Section 573.062(b) or 573.083.

(b) An offense under this section is a misdemeanor punishable by

a fine not less than $100 or more than $1,000.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 574. DUAL OFFICE HOLDING

GOVERNMENT CODE

TITLE 5. OPEN GOVERNMENT; ETHICS

SUBTITLE B. ETHICS

CHAPTER 574. DUAL OFFICE HOLDING

Sec. 574.001. FINDING OF CONSTITUTIONAL COMPLIANCE. (a) A

nonelective state officer may not accept an offer to serve in

another nonelective office unless the officer obtains from the

governing body or, if there is not a governing body, the

executive head of the agency, division, department, or

institution with which the officer is associated a finding that

the officer has satisfied Article XVI, Section 40, of the Texas

Constitution.

(b) A person may hold the office of municipal judge for more

than one municipality at the same time if each office is filled

by appointment. The holding of these offices at the same time is

of benefit to this state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 37, Sec. 1, eff. May

5, 1997.

Sec. 574.002. RECORD. A governing body or executive head shall

make a record of:

(1) a finding under Section 574.001; and

(2) any compensation that the nonelective officer is to receive

from holding the additional office, including salary, bonus, or

per diem payment.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 574.003. RULES. A governing body or executive head shall

adopt rules to implement this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 574.004. ASSISTANCE BY ATTORNEY GENERAL. Nothing in this

chapter shall prevent the attorney general from providing

assistance to district attorneys, criminal district attorneys,

and county attorneys on request by allowing assistant attorneys

general to serve as duly appointed and deputized assistant

prosecutors, nor shall this chapter prohibit the appointment of

an assistant attorney general as an attorney pro tem pursuant to

Article 2.07, Code of Criminal Procedure.

Added by Acts 1995, 74th Leg., ch. 785, Sec. 4, eff. Sept. 1,

1995.

Sec. 574.005. LOCAL GOVERNMENT OFFICERS ON STATE GOVERNING

BODIES. (a) In this section:

(1) "Local government" means a county, a municipality, a special

district or authority, or another political subdivision of this

state.

(2) "State agency" means a department, commission, board,

office, council, authority, or other agency in the executive

branch of state government that is created by the constitution or

a statute of this state, including a university system or

institution of higher education as defined by Section 61.003,

Education Code.

(b) An individual who holds an elected or appointed local

government office may be appointed to the governing body of a

state agency if otherwise eligible. The individual may not

receive compensation for serving on the governing body of the

state agency but may be reimbursed as provided by other law for a

reasonable and necessary expense incurred in the performance of

an official function.

(c) Rules adopted under Section 574.003 are not required to

implement this section.

Added by Acts 2003, 78th Leg., ch. 879, Sec. 1, eff. June 20,

2003.



CHAPTER 575. ACCEPTANCE OF GIFT BY STATE AGENCY

GOVERNMENT CODE

TITLE 5. OPEN GOVERNMENT; ETHICS

SUBTITLE B. ETHICS

CHAPTER 575. ACCEPTANCE OF GIFT BY STATE AGENCY

Sec. 575.001. DEFINITIONS. In this chapter:

(1) "Gift" means a donation of money or property.

(2) "State agency" means a board, commission, council,

committee, department, office, agency, or other governmental

entity in the executive or judicial branch of state government.

The term does not include an institution of higher education as

defined by Section 61.003, Education Code.

Added by Acts 1997, 75th Leg., ch. 336, Sec. 1, eff. Sept. 1,

1997.

Sec. 575.002. GIFTS OF $500 OR MORE. This chapter applies only

to a gift that has a value of $500 or more.

Added by Acts 1997, 75th Leg., ch. 336, Sec. 1, eff. Sept. 1,

1997.

Sec. 575.003. ACCEPTANCE OF GIFT BY STATE AGENCY GOVERNING

BOARD. A state agency that has a governing board may accept a

gift only if the agency has the authority to accept the gift and

a majority of the board, in an open meeting, acknowledges the

acceptance of the gift not later than the 90th day after the date

the gift is accepted.

Added by Acts 1997, 75th Leg., ch. 336, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 143, Sec. 1, eff.

Sept. 1, 1999.

Sec. 575.004. RECORD OF GIFT. A state agency that accepts a

gift must record the name of the donor, a description of the

gift, and a statement of the purpose of the gift in:

(1) the minutes of the governing board of the agency; or

(2) appropriate agency records, if the agency does not have a

governing board.

Added by Acts 1997, 75th Leg., ch. 336, Sec. 1, eff. Sept. 1,

1997.

Sec. 575.005. ACCEPTANCE OF GIFT FROM PARTY TO CONTESTED CASE

PROHIBITED. A state agency may not accept a gift from a person

who is a party to a contested case before the agency until the

30th day after the date the decision in the case becomes final

under Section 2001.144. In this section, "contested case" has the

meaning assigned by Section 2001.003.

Added by Acts 1997, 75th Leg., ch. 336, Sec. 1, eff. Sept. 1,

1997.






TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

CHAPTER 601. ELECTION AND OFFICE HOLDING

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC OFFICERS

AND EMPLOYEES

CHAPTER 601. ELECTION AND OFFICE HOLDING

Sec. 601.001. DELIVERY OF CERTAIN BOOKS, PAPERS, AND DOCUMENTS

TO SUCCESSOR. (a) On leaving office, an officer shall deliver

all books, papers, and documents relating to the office to the

officer's successor.

(b) In this section, "officer" includes:

(1) each officer selected under the laws of this state; and

(2) a member of a board or commission created by state law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 601.002. PERFORMANCE OF DUTIES BY FIRST ASSISTANT OR CHIEF

DEPUTY. (a) The first assistant or chief deputy of a public

office in which a physical vacancy occurs shall conduct the

affairs of the office until a successor qualifies for the office.

(b) The authority of a first assistant or chief deputy to

discharge the duties of an office under Subsection (a) ceases

when the successor to the office qualifies for the office.

(c) If the vacancy occurs during a legislative session and the

successor to the office is subject to senate confirmation, the

authority of the first assistant or chief deputy to discharge the

duties of an office under Subsection (a) ceases on the earlier

of:

(1) the end of the last day of the session; or

(2) the end of the 21st day after the day the person began

discharging the duties of the office.

(d) This section does not apply to a vacancy on a board or

commission.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 8.14, eff.

Sept. 1, 1999.

Sec. 601.003. REGULAR TERM OF STATE, DISTRICT, COUNTY, OR

PRECINCT OFFICE. (a) The regular term of an elective state,

district, county, or precinct office begins on January 1 of the

year following the general election for state and county

officers.

(b) A person elected to a regular term of office shall qualify

and assume the duties of the office on, or as soon as possible

after, January 1 of the year following the person's election.

(c) This section does not apply to the office of governor,

lieutenant governor, state senator, or state representative.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 601.004. PERSON ELECTED TO UNEXPIRED TERM OF STATE,

DISTRICT, COUNTY, OR PRECINCT OFFICE. A person who receives a

certificate of election to an unexpired term of an office is

entitled to qualify for and assume the duties of the office

immediately and shall take office as soon as possible after the

receipt of the certificate of election, subject to Section

212.0331, Election Code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1144, Sec. 3, eff.

Sept. 1, 2001.

Sec. 601.005. GOVERNOR TO COMMISSION STATE OR COUNTY OFFICERS.

(a) The governor shall issue a commission to each state or

county officer, other than the governor, the lieutenant governor,

a state senator, or a state representative, who qualifies for

office.

(b) The secretary of state shall perform ministerial duties

incidental to administer this section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 601.006. CERTIFIED STATEMENT OF PERSONS ELECTED TO COUNTY

OR PRECINCT OFFICES. (a) On or immediately after January 1

after a general election for state and county officers, each

county clerk shall deliver to the secretary of state a certified

statement that contains for each person elected to a county or

precinct office in the election:

(1) the name of the person;

(2) the office to which the person was elected; and

(3) the date the person qualified for the office.

(b) The secretary of state shall prescribe necessary forms for

the statement and instructions for delivery of the statement.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 601.007. EVIDENCE OF QUALIFICATION FOR OFFICE. On demand

of a citizen of this state, the comptroller, a commissioners

court, a county treasurer, or any other officer of the state or

of a municipality who is authorized by law to make, order, or

audit payment to an officer of the state, of a county, or of a

municipality of compensation, fees, or perquisites for official

services shall, before making, ordering, or auditing the payment,

require the officer to produce:

(1) the certificate of election or of appointment to the office

that is required by law to be issued to the officer; or

(2) a certified copy of the judgment or decree that:

(A) was issued by a court of competent jurisdiction; and

(B) determined the officer's claim to the office.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.37, eff.

Sept. 1, 1997.

Sec. 601.008. UNAUTHORIZED OFFICERS. (a) An officer or court

of this state or of a municipality may not make, order, allow, or

audit payment of a person's claim for compensation, fees,

perquisites, or services as an officer of the state or of the

municipality unless the person:

(1) has been:

(A) lawfully elected as the officer and determined to be elected

to the office by the canvass conducted of the election for the

office;

(B) appointed as the officer by the lawful appointing authority;

or

(C) adjudged to be the officer by a state court of competent

jurisdiction; and

(2) has qualified as the officer under law.

(b) A person who has not been elected or appointed to an office

or has not qualified for office, as prescribed by Subsection (a),

is not entitled to:

(1) receive payment for services as the officer; or

(2) exercise the powers or jurisdiction of the office.

(c) The official acts of a person who claims a right to exercise

the power or jurisdiction of an office contrary to this section

are void.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 602. ADMINISTRATION OF OATHS

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC OFFICERS

AND EMPLOYEES

CHAPTER 602. ADMINISTRATION OF OATHS

Sec. 602.001. DEFINITION. In this chapter, "oath" includes the

oath in an affidavit.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 602.002. OATH MADE IN TEXAS. An oath made in this state

may be administered and a certificate of the fact given by:

(1) a judge, retired judge, or clerk of a municipal court;

(2) a judge, retired judge, senior judge, clerk, or commissioner

of a court of record;

(3) a justice of the peace or a clerk of a justice court;

(4) a notary public;

(5) a member of a board or commission created by a law of this

state, in a matter pertaining to a duty of the board or

commission;

(6) a person employed by the Texas Ethics Commission who has a

duty related to a report required by Title 15, Election Code, in

a matter pertaining to that duty;

(7) a county tax assessor-collector or an employee of the county

tax assessor-collector if the oath relates to a document that is

required or authorized to be filed in the office of the county

tax assessor-collector;

(8) the secretary of state or a former secretary of state;

(9) an employee of a personal bond office, or an employee of a

county, who is employed to obtain information required to be

obtained under oath if the oath is required or authorized by

Article 17.04 or by Article 26.04(n) or (o), Code of Criminal

Procedure;

(10) the lieutenant governor or a former lieutenant governor;

(11) the speaker of the house of representatives or a former

speaker of the house of representatives;

(12) the governor or a former governor;

(13) a legislator or retired legislator;

(14) the attorney general or a former attorney general;

(15) the secretary or clerk of a municipality in a matter

pertaining to the official business of the municipality; or

(16) a peace officer described by Article 2.12, Code of Criminal

Procedure, if:

(A) the oath is administered when the officer is engaged in the

performance of the officer's duties; and

(B) the administration of the oath relates to the officer's

duties.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 165, Sec. 19, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 325, Sec. 1, eff. May

29, 1999; Acts 1999, 76th Leg., ch. 638, Sec. 1, eff. Aug. 30,

1999; Acts 1999, 76th Leg., ch. 653, Sec. 1, eff. June 18, 1999;

Acts 2001, 77th Leg., ch. 514, Sec. 1, eff. Sept. 1, 2001; Acts

2001, 77th Leg., ch. 986, Sec. 1, eff. June 15, 2001; Acts 2003,

78th Leg., ch. 568, Sec. 1, eff. June 20, 2003; Acts 2003, 78th

Leg., ch. 1171, Sec. 1, eff. June 20, 2003; Acts 2003, 78th Leg.,

ch. 1276, Sec. 9.015, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

372, Sec. 1, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

907, Sec. 1, eff. June 19, 2009.

Sec. 602.003. OATH MADE OUTSIDE TEXAS BUT INSIDE UNITED STATES.

An oath made outside this state but inside the United States or

its territories may be administered and a certificate of the fact

given by:

(1) a clerk of a court of record having a seal;

(2) a commissioner of deeds appointed under a law of this state;

or

(3) a notary public.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 602.004. OATH MADE OUTSIDE UNITED STATES. An oath made

outside the United States and its territories may be administered

and a certificate of the fact given by:

(1) a minister, commissioner, or charge d'affaires of the United

States who resides in and is accredited to the country where the

oath or affidavit is made;

(2) a consul-general, consul, vice-consul, commercial agent,

vice-commercial agent, deputy consul, or consular agent of the

United States who resides in the country where the oath or

affidavit is made; or

(3) a notary public.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 602.005. OATH MADE BY MEMBER OF ARMED FORCES OR BY MEMBER'S

SPOUSE. (a) A commissioned officer of the United States armed

forces or of a United States armed forces auxiliary may

administer an oath made by a member of the armed forces, a member

of an armed forces auxiliary, or a member's spouse and may give a

certificate of the fact.

(b) Unless there is pleading or evidence to the contrary, a

certificate signed under this section that is offered in evidence

establishes that:

(1) the commissioned officer who signed was a commissioned

officer on the date the officer signed; and

(2) the person who made the oath or affidavit was a member of

the armed forces or an armed forces auxiliary or was a member's

spouse when the oath was made.

(c) An oath is not invalid because the commissioned officer who

certified the oath did not attach an official seal to the

certificate.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 602.006. OATH OF OFFICE. An oath of office may be

administered and a certificate of the fact given by a member of

the legislature.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 603. PROVISION OF DOCUMENTS AND FEES OF OFFICE

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC OFFICERS

AND EMPLOYEES

CHAPTER 603. PROVISION OF DOCUMENTS AND FEES OF OFFICE

Sec. 603.001. DEFINITION. In this chapter, "document" includes

any instrument, paper, or other record.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 603.002. COPIES OF DOCUMENTS AVAILABLE TO PUBLIC. The

secretary of state, Commissioner of the General Land Office,

comptroller, commissioner of agriculture, Banking Commissioner,

state librarian, or attorney general:

(1) shall furnish to a person on request a certified copy, under

seal, of any document in the officer's office that is available

under law to that person; and

(2) may not demand or collect a fee from an officer of the state

for a copy of any document in the respective offices or for a

certificate in relation to a matter in the respective offices if

the copy is required in the performance of an official duty of

the office of the state officer requesting the copy.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.38, eff.

Sept. 1, 1997.

Sec. 603.003. COPIES FOR CLAIMS RELATING TO MILITARY SERVICE.

(a) A county clerk, district clerk, or other public official on

request shall furnish without cost to a person or the person's

guardian, dependent, or heir one or more certified copies of a

document that is in the custody of or on file in the county

clerk's, district clerk's, or other public official's office if:

(1) the person or the person's guardian, dependent, or heir is

eligible to make a claim against the United States government

because of service in the United States armed forces or an

auxiliary service, including the maritime service or the merchant

marine; and

(2) the document is necessary to prove the claim.

(b) The issuance of a certified copy under this section may not

be considered in determining the maximum fee of the office.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 603.004. FEES FOR CERTIFICATES OR COPIES OF DOCUMENTS. (a)

Except as otherwise provided by law, the secretary of state,

land commissioner, comptroller, commissioner of agriculture,

Banking Commissioner, state librarian, attorney general, or other

officer of the state or a head of a state department shall

collect the following fees for the following services:

(1) a copy, other than a photographic copy, of a document in an

office in English, for each page or fraction of a page, $1.50;

(2) a copy, other than a photographic copy, of a document in an

office in a language other than English, for each page or

fraction of a page, $2;

(3) a translated copy of a document in an office, the greater of

$.03 for each word or $5;

(4) a copy of a plat or map in an office, a fee the officer of

the office in which the copy is made may establish with reference

to the amount of labor, supplies, and materials required; or

(5) a sealed certificate affixed to a copy, including a

certificate affixed to a photographic copy, $1.

(b) The state librarian may charge for a photographic copy a fee

determined by the Texas State Library and Archives Commission

with reference to the amount of labor, supplies, and materials

required.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 603.005. FEE FOR ACKNOWLEDGMENT. An officer who is

authorized by law to take acknowledgment or proof of a deed or

other written instrument shall receive the same fee a notary

public may receive for the same service.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 603.006. FEE BOOK. An officer who by law may charge a fee

for a service shall keep a fee book and shall enter in the book

all fees charged for services rendered.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 603.007. BILL FOR FEES. A fee under this chapter is not

payable to a person until a clerk or officer produces, or is

ready to produce, a bill in writing containing the details of the

fee to the person who owes the fee. The bill must be signed by

the clerk or officer to whom the fee is due or who charges the

fee or by the successor in office or legal representative of the

clerk or officer.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 603.008. POSTING OF FEES REQUIRED. A county judge, clerk

of a district or county court, sheriff, justice of the peace,

constable, or notary public shall keep posted at all times in a

conspicuous place in the respective offices a complete list of

fees the person may charge by law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 603.009. DISPOSITION OF FEES. (a) Except as provided by

this section, an officer required to collect a fee under Section

603.004 shall deposit the fee in the state treasury to the credit

of the general revenue fund.

(b) Repealed by Acts 1999, 76th Leg., ch. 62, Sec. 7.61, eff.

Sept. 1, 1999.

(c) The Texas Employment Commission shall deposit fees in

accordance with federal law.

(d) The Texas State Library and Archives Commission shall retain

fees collected under this chapter by the state librarian.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.61, eff.

Sept. 1, 1999.

Sec. 603.010. OVERCHARGING OF FEES; PENALTY. An officer named

in this chapter who demands and receives a higher fee than

authorized under this chapter or a fee that is not authorized

under this chapter is liable to the aggrieved person for four

times the amount unlawfully demanded and received.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 604. OFFICIAL BONDS

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC OFFICERS

AND EMPLOYEES

CHAPTER 604. OFFICIAL BONDS

Sec. 604.001. FILING OF OFFICIAL BOND. An officer required by

law to give an official bond shall file the bond with the

officer's oath of office.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 604.002. SURETIES. An officer shall execute the officer's

official bond with:

(1) two or more good and sufficient sureties; or

(2) a solvent surety company authorized to do business in this

state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 604.003. DEPOSITORY OF BOND OF CERTAIN OFFICERS. (a)

Except as provided by Subsection (b) or other law, the officer

approving the bond of an officer required by law to give an

official bond payable to the governor or the state shall deposit

the bond with the comptroller.

(b) The governor shall deposit the official bond of the

comptroller with the secretary of state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.08(a), eff.

Sept. 1, 1995.

Sec. 604.004. COPY OF CERTAIN BONDS TO BE FILED WITH SECRETARY

OF STATE. A member of the governing body of a political

subdivision created under Article III, Section 52, or Article

XVI, Section 59, of the Texas Constitution who is required by law

to file an official bond shall file a copy of the individual's

bond with the secretary of state not later than the 10th day

after the date the bond is required by law to be filed.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 604.005. BOND NOT VOID ON FIRST RECOVERY. (a) The

official bond of a state, county, or precinct officer is not void

on first recovery.

(b) An injured party may sue separately on a bond until the bond

is exhausted.

(c) In no event may the surety be liable for more than the penal

sum of the surety bond minus any amounts already paid out under

the bond.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

421, Sec. 7, eff. September 1, 2007.

Sec. 604.006. BOND INURES TO PERSONS AGGRIEVED. In a suit

arising from the defalcation of a public officer or the

misapplication or misappropriation of money by a public officer,

the official bond of the officer inures to the benefit of a

person aggrieved by the defalcation or misapplication or

misappropriation occurring in the period covered by the bond.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 604.007. LIMITATION. For purposes of limitation, a suit on

an official bond of a public officer arising from the defalcation

of the officer or the misapplication or misappropriation of money

by the officer is an action for debt founded on a contract in

writing governed by Section 16.004, Civil Practice and Remedies

Code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 605. EIGHT-HOUR WORKDAY

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC OFFICERS

AND EMPLOYEES

CHAPTER 605. EIGHT-HOUR WORKDAY

Sec. 605.001. EIGHT-HOUR WORKDAY FOR CERTAIN PUBLIC WORKS.

Eight hours of work in a calendar day constitute a day's work for

a laborer, worker, or mechanic employed by or on behalf of the

state or a political subdivision of the state for the

construction, repair, or improvement of a building, bridge, road,

highway, stream, or levee or for other similar work.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 605.002. LENGTH OF WORKDAY; EMERGENCY WORK. (a) In a

contract for any work made by or on behalf of the state or a

legal or political subdivision of the state eight hours

constitutes a day's work.

(b) The time spent by a worker in going to and from the

workplace is not a part of the hours of work.

(c) A person having a contract with the state or a legal or

political subdivision of the state may not require or permit a

laborer, worker, or mechanic to work more than eight hours in a

calendar day, except:

(1) in employment to which the Fair Labor Standards Act of 1938

(29 U.S.C. Section 201 et seq.) applies;

(2) in an emergency that may arise in a time of war;

(3) to protect property or human life;

(4) for the housing of inmates of a public institution in case

of fire or destruction by the elements; or

(5) for work financed in whole or part by the federal government

or any of its agencies in which the total number of hours a week

required or permitted of a worker does not exceed the number of

hours a week allowed by federal regulation.

(d) A laborer, worker, or mechanic who works in an emergency

described by Subsection (c) more than eight hours in a calendar

day is entitled to be paid according to the workday provided by

Subsection (a).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 605.003. CRIMINAL OFFENSE. (a) A person or officer,

agent, or employee of the person commits an offense if the person

or officer, agent, or employee of the person violates any

provision of this chapter.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $50 or more than $1,000 and confinement

in jail for not more than six months or both a fine and

confinement.

(c) Each day a person violates a provision of this chapter is a

separate offense.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 605.004. FEDERAL LABOR STANDARDS ACT EXEMPTION. An

employer who complies with the overtime provisions of the Fair

Labor Standards Act of 1938 (29 U.S.C. Sec. 201 et seq.) is

considered to comply with the eight-hour day requirements of this

chapter and is not civilly or criminally liable for a violation

of the requirements.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 606. SOCIAL SECURITY

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC OFFICERS

AND EMPLOYEES

CHAPTER 606. SOCIAL SECURITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 606.001. DEFINITIONS. In this chapter:

(1) "Social security coverage" means federal old-age, survivors,

and disability insurance benefits under 42 U.S.C. Chapter 7,

Subchapter II.

(2) "Federal Insurance Contributions Act" means 26 U.S.C.

Chapter 21.

(3) "Political subdivision" includes:

(A) a county;

(B) a municipality; or

(C) an instrumentality of the state, of another political

subdivision, or of the state and another political subdivision:

(i) that is a juristic entity that is legally separate and

distinct from the state or political subdivision; and

(ii) whose employees are not employees of the state or political

subdivision.

(4) "Retirement system" means the Employees Retirement System of

Texas.

(5) "Secretary" means the United States Secretary of Health and

Human Services or an individual designated by the secretary to

administer coverage of the Social Security Act to employees of a

state and its political subdivisions.

(6) "Social Security Act" means Chapter 7, Title 42, United

States Code (42 U.S.C. Section 301 et seq.), including

regulations and requirements adopted under that chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 606.002. ADMINISTRATION OF CHAPTER. The executive director

of the retirement system shall direct and administer the

functions of the retirement system under this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 606.003. AGREEMENTS WITH SECRETARY. (a) The retirement

system may enter into agreements with the secretary to obtain

social security coverage for employees of the state or a

political subdivision.

(b) An agreement between the retirement system and the secretary

may contain any appropriate provision, including a provision

relating to coverage, benefits, contributions, effective date,

modification, and administration.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. COVERAGE FOR EMPLOYEES OF POLITICAL SUBDIVISIONS

Sec. 606.021. DEFINITIONS. In this subchapter:

(1) "Employee" includes an officer of a political subdivision.

(2) "Employment" means service performed by an employee of a

political subdivision except service:

(A) that in the absence of an agreement under this subchapter

would constitute employment under the Social Security Act;

(B) that under the Social Security Act may not be included in an

agreement between the retirement system and the secretary; or

(C) as a police officer in a position that, at the time the

agreement is made, is subject to another retirement system of a

municipality with a population of 250,000 or more, according to

the most recent federal census before the date of the agreement.

(3) "Wages" means all remuneration for employment, including the

cash value of all remuneration paid other than by cash. The term

does not include remuneration that does not constitute "wages"

under the Federal Insurance Contributions Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 606.022. AGREEMENTS WITH POLITICAL SUBDIVISIONS. (a) The

retirement system and the governing body of a political

subdivision that is eligible under the Social Security Act may

enter into an agreement to obtain social security coverage for

the employees of the political subdivision.

(b) An agreement between the retirement system and the governing

body:

(1) must include a provision that an action of the federal

government may not impair or impede a retirement program of this

state or a political subdivision; and

(2) may include any other appropriate provision, including a

provision relating to coverage benefits, contributions, effective

date, modification of the agreement, and administration.

(c) The retirement system shall prescribe the terms of

agreements necessary to:

(1) carry out this subchapter; and

(2) insure the financial responsibility of the participating

political subdivisions.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 606.023. RULES. The retirement system shall adopt rules

that it finds necessary to govern the application for and the

eligibility of employees of a political subdivision to obtain

social security coverage.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 606.024. PLAN FOR COVERAGE. (a) To obtain social security

coverage for its employees, a political subdivision must submit a

plan for approval by the retirement system.

(b) The retirement system shall approve a plan if the retirement

system finds that the plan:

(1) conforms to the retirement system's rules;

(2) conforms to federal law and agreements made between the

federal government and the states;

(3) specifies the source of funds from which payments will be

made and guarantees that this source will be adequate;

(4) provides methods for proper and efficient administration by

the political subdivision that are found by the retirement system

to be necessary;

(5) provides that the political subdivision will:

(A) report information at a time and in a form required by the

retirement system; and

(B) comply with requirements of the retirement system or federal

authorities for the receipt, correctness, and verification of

reports; and

(6) specifies the personnel of the political subdivision who are

responsible for making assessments, collections, and reports.

(c) The retirement system may not refuse to approve a submitted

plan unless the retirement system gives the submitting political

subdivision reasonable notice and an opportunity for a hearing.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 606.025. GUARANTEES FOR PAYMENT. The retirement system by

rule may require guarantees to create adequate security that a

political subdivision will be financially responsible for its

payments for at least the minimum period required by federal

requirements to precede social security coverage cancellation.

The guarantees may be in the form of:

(1) surety bonds;

(2) advance payments into an escrow account;

(3) detailed representations and assurances of priority

dedication; or

(4) another legal undertaking.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 606.026. CONTRIBUTIONS BY POLITICAL SUBDIVISION. (a) The

governing body of a political subdivision may make contributions

under an agreement to obtain social security coverage.

(b) The maximum compensation provided by statute for a county

employee is not exceeded by the payment of a matching

contribution by a political subdivision to obtain social security

coverage for the employee.

(c) An instrumentality of the state that receives a direct

legislative appropriation may contribute, for employees covered

under Subtitle C, Title 8, only funds specifically appropriated

for social security coverage.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 606.027. PROCEDURE FOR MAKING CONTRIBUTIONS. (a) In

accordance with state and federal requirements, a political

subdivision that has an approved plan for social security

coverage shall:

(1) make deductions from wages of employees whose services are

covered by the plan; and

(2) pay matching contributions from the funds from which covered

employees receive their compensation.

(b) The employment or continued employment of an employee

covered by an approved plan of a political subdivision is

consideration for the deductions.

(c) An employee or a political subdivision is not relieved from

liability for a contribution if the political subdivision fails

to deduct the contribution from the employee's wages.

(d) The county treasurer, or the person who acts as treasurer in

a political subdivision other than a county, shall assess and

collect the required contributions and transmit the contributions

in accordance with federal requirements for the filing of reports

and the payment of contributions.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 606.028. ADMINISTRATIVE EXPENSES. (a) As agreed by the

retirement system and the governing body of a political

subdivision that has an approved plan, the retirement system

shall require the political subdivision to pay the subdivision's

proportionate share of the state administrative expenses for this

subchapter by:

(1) an annual fee for the political subdivision;

(2) an annual fee for each employee covered;

(3) an amount equal to a percentage of the contributions made to

federal authorities; or

(4) any other equitable measure.

(b) A political subdivision may make payment for administrative

expenses under this section from any available fund not otherwise

dedicated.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 606.029. DELINQUENT PAYMENTS. (a) The retirement system

may require in an agreement with a political subdivision that

interest be paid on delinquent payments.

(b) The retirement system may bring suit to collect a delinquent

payment and interest on the payment.

(c) The retirement system may direct the comptroller to deduct a

delinquent payment and interest from funds payable by the state

to the delinquent political subdivision that are expressly

subject to deduction. The comptroller shall send to the

retirement system in trust the amount deducted for the

contribution of the delinquent political subdivision.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.39, eff.

Sept. 1, 1997.

Sec. 606.030. SOCIAL SECURITY ADMINISTRATION FUND. (a) The

social security administration fund is outside the treasury. The

comptroller is the custodian of the fund and shall administer the

fund separately from other funds as directed by the retirement

system. Credits of money in the fund are not state funds or

subject to legislative appropriation.

(b) The retirement system shall deposit in the fund all money

collected for administrative expenses under Section 606.028.

(c) The comptroller shall issue warrants for disbursements from

the fund under sworn vouchers executed by the executive director

of the retirement system or a person designated by the director.

(d) The fund may be used to pay:

(1) interest assessed as a penalty by the United States

secretary of the treasury because of delinquent payment of

contributions under this subchapter; or

(2) any expense necessary for the retirement system to

administer this subchapter.

(e) A salary or expenditure paid from the fund shall be

consistent with a comparable item in and the general provisions

of the General Appropriations Act.

(f) The retirement system, at the end of each fiscal year, shall

pay from the social security administration fund to the

comptroller for deposit in the general revenue fund at least 10

percent of the contributions collected for administrative

expenses in the preceding year. Payment under this subsection may

continue only until the amount appropriated to the retirement

system from the state for administering this subchapter has been

reimbursed in full.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.40, eff.

Sept. 1, 1997.

Sec. 606.031. EXPENDITURES. The retirement system may employ

personnel, purchase equipment, and make other expenditures as

necessary to administer this subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER C. COVERAGE FOR STATE EMPLOYEES

Sec. 606.061. DEFINITIONS. In this subchapter:

(1) "Employee tax" means the tax imposed by Section 3101 of the

Internal Revenue Code of 1986 (26 U.S.C. Section 3101).

(2) "Employment" means service performed by a state employee

except service:

(A) that in the absence of an agreement under this subchapter

would constitute employment under the Social Security Act; or

(B) that under the Social Security Act may not be included in an

agreement between the retirement system and the secretary.

(3) "State agency" means:

(A) a department, commission, board, office, or other agency in

the executive or legislative branch created by the constitution

or a statute of this state;

(B) the supreme court, the court of criminal appeals, a court of

appeals, or the Texas Judicial Council; or

(C) a university system or an institution of higher education as

defined by Section 61.003, Education Code.

(4) "State employee" includes an elected or appointed state

officer but does not include an individual who:

(A) is compensated by fees; or

(B) is in a position eligible for membership in the Teacher

Retirement System of Texas unless the person is employed by a

state department, agency, or institution.

(5) "Wages" means all remuneration for employment, including the

cash value of all remuneration paid other than by cash, except

for remuneration that does not constitute "wages" under the

Federal Insurance Contributions Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 606.062. DUTY OF EXECUTIVE DIRECTOR. The executive

director of the retirement system shall negotiate the best

possible contract for social security coverage for state

employees.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 606.063. CONTRIBUTIONS BY STATE AGENCY. A state agency may

pay contributions on social security coverage of the agency's

state employees who are paid from the state treasury as required

by an agreement with the secretary from funds appropriated to the

comptroller for that purpose. A contribution made under this

section is not considered compensation to the employee under any

state law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 606.064. EMPLOYEE CONTRIBUTIONS. (a) Each state employee,

including a judge paid by the state, for whom an agreement for

social security coverage is in effect under this subchapter shall

pay contributions on wages in the amount of the employee tax.

(b) The obligation provided by this section is a condition of

employment or of holding office.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 417, Sec. 1, eff. Dec.

1, 1995.

Sec. 606.066. COLLECTION OF EMPLOYEE'S CONTRIBUTION. (a) On

the authorization of the head of a state agency, the disbursing

officer of the department shall deduct from each payroll of a

state employee with social security coverage the amount of the

employee's contribution paid by the employee under this

subchapter. The total amount deducted shall be paid in accordance

with federal requirements.

(b) The head of a state agency shall, for each payroll:

(1) certify to the comptroller in the manner prescribed by the

comptroller:

(A) the amount of a state employee's contribution to be deducted

from the employee's salary; and

(B) the total amount to be deducted from all salaries; and

(2) include the total amount in the payroll voucher.

(c) If an amount less than the amount of the employee's

contribution under this subchapter is deducted from a state

employee's salary for the employee's contribution, the employee

is liable for the difference between the amount deducted and the

correct amount of the contribution.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 606.067. COLLECTION OF STATE CONTRIBUTION FOR EMPLOYEES

PAID FROM TREASURY. (a) For a state employee who is paid from

the state treasury, the legislature shall appropriate, from the

same fund from which the employee is paid, an amount equal to the

state's contributions under Section 606.063.

(b) The state agency shall certify at the end of each payroll

period to the comptroller in a manner prescribed by the

comptroller the total amount of the department's state

contributions for that period for employees paid from the state

treasury.

(c) A state agency having employees paid from the state treasury

shall include in the budget information the department submits to

the Legislative Budget Board and the budget division of the

governor's office a certification of the amount necessary to pay

contributions of the state for the following biennium. The

governor shall include this amount in the budget that the

governor submits to the legislature.

(d) All money appropriated to the comptroller for the

contributions of the state shall be allocated to the state agency

according to rules adopted by the comptroller.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 417, Sec. 2, eff. Dec.

1, 1995.

Sec. 606.068. COLLECTION OF STATE CONTRIBUTION FOR EMPLOYEES NOT

PAID FROM TREASURY. (a) For state employees who are paid from

funds not in the state treasury, the head of a state agency shall

certify to the department's disbursing officer the total amount

of the state's contributions based on compensation paid the

employees.

(b) The disbursing officer of a state agency that has state

employees who are paid from funds not in the state treasury shall

pay the total amount of contributions of the state for employees

in accordance with federal requirements.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 606.069. METHOD OF MAKING CONTRIBUTIONS TO FEDERAL

GOVERNMENT. A state agency shall comply with federal

requirements for filing reports and paying contributions.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 606.070. RULES AND REPORTS. (a) The retirement system

may, as it finds necessary to the efficient administration of

this subchapter, adopt rules and require state agencies to file

reports.

(b) The retirement system shall certify to the comptroller any

state agency that has not filed a required report within the

specified time.

(c) The comptroller shall withhold salary or expense

reimbursement warrants to the head or an employee of a state

agency that the retirement system certifies under Subsection (b).

On notification from the retirement system that the report has

been filed, the comptroller shall release the warrants.

(d) If a state agency whose employees are not paid from funds in

the state treasury is notified that a required report is

delinquent, the disbursing officer may not pay a salary or an

expense reimbursement. A disbursing officer is liable both

personally and on the officer's official bond if the officer pays

a salary or an expense reimbursement after notification of a

delinquent report by the retirement system.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 606.071. EXPENDITURES. The retirement system may employ

personnel, including accountants and attorneys, purchase

equipment, and make other expenditures as necessary to administer

this subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 606.072. BENEFITS FOR STATE EMPLOYEES UNDER BOTH STATE AND

FEDERAL LAW. A state employee may receive benefits under both

Chapters 811 through 815 and the Social Security Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER D. COVERAGE FOR STATE EMPLOYEES PAID FROM FEDERAL

FUNDS

Sec. 606.101. COVERAGE. Subchapter B applies to a state

employee or officer who is paid entirely from federal funds but

is classified as a state employee by the federal government.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 607. BENEFITS RELATING TO CERTAIN DISEASES AND ILLNESSES

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC OFFICERS

AND EMPLOYEES

CHAPTER 607. BENEFITS RELATING TO CERTAIN DISEASES AND ILLNESSES

SUBCHAPTER A. CONTAGIOUS DISEASES

Sec. 607.001. DEFINITION. In this chapter, "public safety

employee" means a peace officer, fire fighter, detention officer,

county jailer, or emergency medical services employee of this

state or a political subdivision of this state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

986, Sec. 1, eff. September 1, 2005.

Sec. 607.002. REIMBURSEMENT. A public safety employee who is

exposed to a contagious disease is entitled to reimbursement from

the employing governmental entity for reasonable medical expenses

incurred in treatment for the prevention of the disease if:

(1) the disease is not an "ordinary disease of life" as that

term is used in the context of a workers' compensation claim;

(2) the exposure to the disease occurs during the course of the

employment; and

(3) the employee requires preventative medical treatment because

of exposure to the disease.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 607.003. PHYSICIAN OF CHOICE. A public safety employee who

is exposed to a disease described by Section 607.002 is entitled

to be treated for the prevention of that disease by the physician

of the employee's choice.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 607.004. PREVENTATIVE IMMUNIZATIONS AND VACCINATIONS. (a)

A certified fire fighter or other governmental employee who

operates an ambulance or who responds to emergency medical calls

is entitled to preventative immunization for any disease to which

the fire fighter or other governmental employee may be exposed in

performing official duties and for which immunization is

possible.

(b) The employee and any member of the employee's immediate

family are entitled to vaccination for a contagious disease to

which the employee is exposed during the course of employment.

(c) The employing governmental entity may satisfy the

requirements of this section by:

(1) providing the immunization or vaccination without charge; or

(2) reimbursing the employee for any necessary and reasonable

expenses incurred by the employee for the immunization or

vaccination.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. DISEASES OR ILLNESSES SUFFERED BY

FIREFIGHTERS AND EMERGENCY MEDICAL TECHNICIANS

Sec. 607.051. DEFINITIONS. In this subchapter:

(1) "Disability" means partial or total disability.

(2) "Emergency medical technician" means an individual who is

certified as an emergency medical technician by the Department of

State Health Services as provided by Chapter 773, Health and

Safety Code, and who is employed by a political subdivision.

(3) "Firefighter" means:

(A) an individual who is defined as fire protection personnel

under Section 419.021; or

(B) an individual who is a volunteer firefighter certified by

the Texas Commission on Fire Protection or the State Firemen's

and Fire Marshals' Association of Texas.

Added by Acts 2005, 79th Leg., Ch.

695, Sec. 3, eff. September 1, 2005.

Sec. 607.052. APPLICABILITY. (a) Notwithstanding any other

law, this subchapter applies only to a firefighter or emergency

medical technician who:

(1) on becoming employed or during employment as a firefighter

or emergency medical technician, received a physical examination

that failed to reveal evidence of the illness or disease for

which benefits or compensation are sought using a presumption

established by this subchapter;

(2) is employed for five or more years as a firefighter or

emergency medical technician; and

(3) seeks benefits or compensation for a disease or illness

covered by this subchapter that is discovered during employment

as a firefighter or emergency medical technician.

(b) A presumption under this subchapter does not apply:

(1) to a determination of a survivor's eligibility for benefits

under Chapter 615;

(2) in a cause of action brought in a state or federal court

except for judicial review of a proceeding in which there has

been a grant or denial of employment-related benefits or

compensation;

(3) to a determination regarding benefits or compensation under

a life or disability insurance policy purchased by or on behalf

of the firefighter or emergency medical technician that provides

coverage in addition to any benefits or compensation required by

law; or

(4) if the disease or illness for which benefits or compensation

is sought is known to be caused by the use of tobacco and:

(A) the firefighter or emergency medical technician is or has

been a user of tobacco; or

(B) the firefighter's or emergency medical technician's spouse

has, during the marriage, been a user of tobacco that is consumed

through smoking.

(c) This subchapter does not create a cause of action.

(d) This subchapter does not enlarge or establish a right to any

benefit or compensation or eligibility for any benefit or

compensation.

(e) A firefighter or emergency medical technician who uses a

presumption established under this subchapter is entitled only to

the benefits or compensation to which the firefighter or

emergency medical technician would otherwise be entitled to

receive at the time the claim for benefits or compensation is

filed.

(f) For purposes of this subchapter, an individual described by

Section 607.051(3)(B) is considered to have been employed or

compensated while the individual actively served as a volunteer

firefighter. An individual who actively serves as a volunteer

firefighter is one who participates in a minimum of 40 percent of

the drills conducted by the individual's department and 25

percent of the fire or other emergency calls received by the

department during the time that the volunteer firefighter is on

call.

(g) This subchapter applies to a firefighter or emergency

medical technician who provides services as an employee of an

entity created by an interlocal agreement.

(h) Subsection (b)(4) only prevents the application of the

presumption authorized by this subchapter and does not affect the

right of a firefighter or emergency medical technician to provide

proof, without the use of that presumption, that an injury or

illness occurred during the course and scope of employment.

Added by Acts 2005, 79th Leg., Ch.

695, Sec. 3, eff. September 1, 2005.

Sec. 607.053. IMMUNIZATION; SMALLPOX. (a) A firefighter or

emergency medical technician is presumed to have suffered a

disability or death during the course and scope of employment if

the firefighter or emergency medical technician:

(1) received preventative immunization against smallpox, or

another disease to which the firefighter or emergency medical

technician may be exposed during the course and scope of

employment and for which immunization is possible; and

(2) suffered death or total or partial disability as a result of

the immunization.

(b) An immunization described by this section is considered

preventative whether the immunization occurs before or after

exposure to the disease for which the immunization is prescribed.

(c) A presumption established under Subsection (a) may not be

rebutted by evidence that the immunization was:

(1) not required by the employer;

(2) not required by law; or

(3) received voluntarily or with the consent of the firefighter

or emergency medical technician.

(d) A firefighter or emergency medical technician who suffers

from smallpox that results in death or total or partial

disability is presumed to have contracted the disease during the

course and scope of employment as a firefighter or emergency

medical technician.

Added by Acts 2005, 79th Leg., Ch.

695, Sec. 3, eff. September 1, 2005.

Sec. 607.054. TUBERCULOSIS OR OTHER RESPIRATORY ILLNESS. A

firefighter or emergency medical technician who suffers from

tuberculosis, or any other disease or illness of the lungs or

respiratory tract that has a statistically positive correlation

with service as a firefighter or emergency medical technician,

that results in death or total or partial disability is presumed

to have contracted the disease or illness during the course and

scope of employment as a firefighter or emergency medical

technician.

Added by Acts 2005, 79th Leg., Ch.

695, Sec. 3, eff. September 1, 2005.

Sec. 607.055. CANCER. (a) A firefighter or emergency medical

technician who suffers from cancer resulting in death or total or

partial disability is presumed to have developed the cancer

during the course and scope of employment as a firefighter or

emergency medical technician if:

(1) the firefighter or emergency medical technician:

(A) regularly responded on the scene to calls involving fires or

fire fighting; or

(B) regularly responded to an event involving the documented

release of radiation or a known or suspected carcinogen while the

person was employed as a firefighter or emergency medical

technician; and

(2) the cancer is known to be associated with fire fighting or

exposure to heat, smoke, radiation, or a known or suspected

carcinogen, as described by Subsection (b).

(b) This section applies only to a type of cancer that may be

caused by exposure to heat, smoke, radiation, or a known or

suspected carcinogen as determined by the International Agency

for Research on Cancer.

Added by Acts 2005, 79th Leg., Ch.

695, Sec. 3, eff. September 1, 2005.

Sec. 607.056. ACUTE MYOCARDIAL INFARCTION OR STROKE. (a) A

firefighter or emergency medical technician who suffers an acute

myocardial infarction or stroke resulting in disability or death

is presumed to have suffered the disability or death during the

course and scope of employment as a firefighter or emergency

medical technician if:

(1) while on duty, the firefighter or emergency medical

technician:

(A) was engaged in a situation that involved nonroutine

stressful or strenuous physical activity involving fire

suppression, rescue, hazardous material response, emergency

medical services, or other emergency response activity; or

(B) participated in a training exercise that involved nonroutine

stressful or strenuous physical activity; and

(2) the acute myocardial infarction or stroke occurred while the

firefighter or emergency medical technician was engaging in the

activity described under Subdivision (1).

(b) For purposes of this section, "nonroutine stressful or

strenuous physical activity" does not include clerical,

administrative, or nonmanual activities.

Added by Acts 2005, 79th Leg., Ch.

695, Sec. 3, eff. September 1, 2005.

Sec. 607.057. EFFECT OF PRESUMPTION. Except as provided by

Section 607.052(b), a presumption established under this

subchapter applies to a determination of whether a firefighter's

or emergency medical technician's disability or death resulted

from a disease or illness contracted in the course and scope of

employment for purposes of benefits or compensation provided

under another employee benefit, law, or plan, including a pension

plan.

Added by Acts 2005, 79th Leg., Ch.

695, Sec. 3, eff. September 1, 2005.

Sec. 607.058. PRESUMPTION REBUTTABLE. A presumption under

Section 607.053, 607.054, 607.055, or 607.056 may be rebutted

through a showing by a preponderance of the evidence that a risk

factor, accident, hazard, or other cause not associated with the

individual's service as a firefighter or emergency medical

technician caused the individual's disease or illness.

Added by Acts 2005, 79th Leg., Ch.

695, Sec. 3, eff. September 1, 2005.

Sec. 607.059. PROHIBITED PAYMENT. No payment shall be made to

the subsequent injury fund under Section 403.007, Labor Code, for

any death resulting from a disease or illness presumed to have

been contracted in the course and scope of employment under this

subchapter.

Added by Acts 2005, 79th Leg., Ch.

695, Sec. 3, eff. September 1, 2005.

SUBCHAPTER C. OTHER DISEASES OR ILLNESSES SUFFERED BY

FIREFIGHTERS AND EMERGENCY MEDICAL TECHNICIANS

Sec. 607.101. DEFINITIONS. In this subchapter:

(1) "Emergency medical technician" means an individual who is

certified as an emergency medical technician by the Department of

State Health Services as provided by Chapter 773, Health and

Safety Code, and who is a full-time employee of a political

subdivision.

(2) "Firefighter" means an individual who is defined as fire

protection personnel under Section 419.021 and is a full-time

employee of a political subdivision.

Added by Acts 2009, 81st Leg., R.S., Ch.

1049, Sec. 1, eff. September 1, 2009.

Sec. 607.102. NOTIFICATION. A firefighter or emergency medical

technician who is exposed to methicillin-resistant Staphylococcus

aureus is entitled to receive notification of the exposure in the

manner prescribed by Section 81.048, Health and Safety Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1049, Sec. 1, eff. September 1, 2009.



CHAPTER 608. PAYROLL DEDUCTION FOR SAVINGS BONDS

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC OFFICERS

AND EMPLOYEES

CHAPTER 608. PAYROLL DEDUCTION FOR SAVINGS BONDS

Sec. 608.001. DEFINITIONS. In this chapter:

(1) "Department administrator" means the chief administrator of

a department of state government of which an individual executing

an authorization is an officer or employee.

(2) "Disbursing officer" means the disbursing officer of a

political subdivision of which an individual executing an

authorization is an officer or employee.

(3) "Political subdivision" means a county, municipality, or

other political subdivision of this state.

(4) "Savings bonds" means United States savings bonds.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 608.002. AUTHORIZATION FOR PAYROLL DEDUCTION. (a) An

officer or employee of this state or of a political subdivision

may voluntarily authorize the individual's department

administrator or disbursing officer, as appropriate, to deduct

from the individual's compensation an amount to be used to

purchase savings bonds.

(b) An authorization must:

(1) be in writing or recorded by electronic means; and

(2) state:

(A) the period for which the authorization is to be in effect;

(B) the amount to be deducted; and

(C) the denomination of the savings bonds to be purchased.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.09(b), eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1467, Sec. 1.22, eff.

June 19, 1999.

Sec. 608.003. WITHHOLDING; DEDUCTION FROM PAYROLL. (a) A

department administrator or disbursing agent, as appropriate, may

withhold the amount authorized under Section 608.002 from an

individual's compensation each payday.

(b) If a withholding is made, the department administrator or

disbursing officer shall make a deduction when the payroll of a

state department or a political subdivision is presented to the

comptroller or disbursing officer, as appropriate, for payment.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1467, Sec. 1.23, eff.

June 19, 1999.

Sec. 608.005. PAYMENT TO DEPARTMENT ADMINISTRATOR OR DISBURSING

OFFICER. (a) When the payroll of a state department is

presented to the comptroller for payment, the comptroller shall

pay to the department administrator the full amount deducted from

the department's payroll for the payroll period to purchase

savings bonds on behalf of department officers and employees.

(b) When the payroll of a political subdivision is presented to

the disbursing officer for payment, the disbursing officer shall

pay to the disbursing officer the full amount deducted from the

political subdivision's payroll for the payroll period to

purchase savings bonds on behalf of officers and employees of the

political subdivision.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1467, Sec. 1.24, eff.

June 19, 1999.

Sec. 608.006. FORM OF PAYROLL. (a) The comptroller shall

prescribe the proper form of payroll for state officers and

employees to comply with this chapter.

(b) A disbursing officer shall prescribe the proper form of

payroll for officers and employees of the disbursing officer's

political subdivision to comply with this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 608.007. TRUST ACCOUNT. (a) A department administrator

shall deposit money received under Section 608.005(a) with the

comptroller to be held in trust by the comptroller until

disbursed by the department administrator to purchase savings

bonds for an individual designated in an authorization under

Section 608.002 filed with the department administrator.

(b) A disbursing officer shall deposit money received under

Section 608.005(b) with the comptroller of the political

subdivision to be held in trust by the comptroller until

disbursed by the disbursing officer to purchase savings bonds for

an individual designated in an authorization under Section

608.002 filed with the disbursing officer.

(c) Money held in trust under this section shall be deposited in

an account designated as the savings bond payroll savings

account.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.41, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1467, Sec. 1.25, eff.

June 19, 1999.

Sec. 608.008. PURCHASE OF SAVINGS BONDS. (a) A department

administrator and a disbursing officer shall use money deducted

and held in trust under this chapter to purchase savings bonds on

behalf of an individual who has executed an authorization under

Section 608.002, in the denomination designated and authorized in

the individual's authorization, when an amount sufficient to make

a purchase has been withheld.

(b) A department administrator or disbursing officer, on receipt

of a savings bond purchased under Subsection (a), shall

immediately deliver the bond to the individual entitled to it or

shall mail the bond to the address designated by the individual

in the authorization.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 608.009. RECORDS. A department administrator and

disbursing officer shall keep records at all times, itemizing

money deducted and disbursed by the department administrator or

disbursing officer under this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 608.010. TERMINATION OF DEDUCTION. (a) A department

administrator or disbursing officer shall stop deducting money

under this chapter from the compensation of an officer or

employee if:

(1) the individual stops being an officer or employee of the

department or political subdivision;

(2) the individual notifies the department administrator or

disbursing officer by electronic means or in writing that the

individual elects to cancel the authorization; or

(3) the arrangement for deducting money by department

administrators or disbursing officers is terminated.

(b) On termination as provided by Subsection (a), any money that

has been deducted from an officer's or employee's compensation

but has not been used to purchase savings bonds shall be remitted

immediately to the individual from whose compensation the money

has been deducted.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.09(a), eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1467, Sec. 1.26, eff.

June 19, 1999.

Sec. 608.011. NO LIABILITY ON OFFICIAL BOND. A department

administrator or disbursing officer is not liable on a bond

required of the individual as an official because of a duty

imposed on the individual by this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 609. DEFERRED COMPENSATION PLANS

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC OFFICERS

AND EMPLOYEES

CHAPTER 609. DEFERRED COMPENSATION PLANS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 609.001. DEFINITIONS. In this chapter:

(1) "Board of trustees" means the board of trustees of the

Employees Retirement System of Texas.

(2) "Employee" means an individual who is an officer or employee

of a state agency or political subdivision, as appropriate.

(2-a) "Institution of higher education" means an institution of

higher education as defined by Section 61.003, Education Code.

(3) "Investment income" means the amount earned from investment

in a qualified investment product of compensation deferred under

a deferred compensation plan.

(4) "Participating employee" means an employee who contracts to

participate in a deferred compensation plan.

(5) "Plan administrator" means the person responsible for

administering a deferred compensation plan.

(6) "Political subdivision" means a governmental entity in the

state that is not a state agency and includes a county,

municipality, school district, river authority, other special

purpose district or authority, and junior college district.

(7) "Qualified vendor" means a vendor approved by a plan

administrator or with whom a plan administrator has contracted

for participation in the deferred compensation plan.

(8) "State agency" means a board, commission, office,

department, or other agency in the executive, judicial, or

legislative branch of state government, including an institution

of higher education.

(9) "Vendor" means a private entity that sells investment

products.

(10) "401(k) plan" means an employees' deferred compensation

plan, the federal income tax treatment of which is governed by

Section 401(k) of the Internal Revenue Code of 1986 (26 U.S.C.

Section 401(k)).

(11) "457 plan" means an employees' deferred compensation plan,

the federal income tax treatment of which is governed by Section

457 of the Internal Revenue Code of 1986 (26 U.S.C. Section 457).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 1266, Sec. 2.01, eff.

Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

347, Sec. 2, eff. September 1, 2005.

Sec. 609.002. QUALIFICATIONS FOR QUALIFIED VENDOR. A vendor may

be a qualified vendor for a 457 plan or a 401(k) plan created by

a political subdivision, group of political subdivisions, an

institution of higher education, or a group of institutions of

higher education only if the vendor satisfies the requirements

for participation in the deferred compensation plan provided by:

(1) this chapter; and

(2) the plan administrator.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 1266, Sec. 2.02, eff.

Jan. 1, 2004.

Sec. 609.003. QUALIFIED INVESTMENT PRODUCT. (a) To be

classified as a qualified investment product for a deferred

compensation plan, an investment product must be approved by the

plan administrator to receive investments under the plan. The

approval of an investment product for a 457 plan must be in

writing.

(b) The approval of an investment product for a 401(k) plan of a

political subdivision, group of political subdivisions, an

institution of higher education, or a group of institutions of

higher education, or for a 457 plan of an institution of higher

education or group of institutions of higher education, must be

in accordance with a contract between the plan administrator and

a qualified vendor.

(c) A qualified investment product may be offered only by a

qualified vendor of the deferred compensation plan.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 1266, Sec. 2.03, eff.

Jan. 1, 2004.

Sec. 609.004. PERMISSIBLE USE OF PUBLIC FUNDS. A deferred

compensation plan governed by this chapter is a permissible use

of the funds of a state agency or political subdivision.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.005. PLAN AS COMPENSATION. (a) A deferred

compensation plan is a part of an employee's compensation and is

in addition to a retirement, pension, or benefit system

established by law.

(b) The deferral of compensation does not reduce retirement,

pension, or other benefits provided by law unless the reduction

is required by federal law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.006. CONFORMANCE TO OR CONFLICT WITH FEDERAL LAW. (a)

A deferred compensation plan must conform to federal law to

provide that deferred amounts and investment income are not

includable, for federal income tax purposes, in the gross income

of a participating employee until distributed to the employee,

subject to the employee's option to designate all or a portion of

deferred amounts as Roth contributions under Section 609.5021,

the federal income tax treatment of which is governed by Section

402A, Internal Revenue Code of 1986.

(b) Federal law controls to the extent that this chapter

materially conflicts with:

(1) Section 401(k), Internal Revenue Code of 1986 (26 U.S.C.

Section 401(k));

(2) Section 457, Internal Revenue Code of 1986 (26 U.S.C.

Section 457); or

(3) other federal law, including a federal rule governing

deferred compensation plans.

(c) For the purposes of Subsection (b), a conflict is material

only if, for federal income tax purposes, it is reasonably

certain to result in the inclusion of an employee's deferred

amounts or investment income in the employee's gross income

before the amounts or income are distributed to the employee.

(d) The board of trustees of the Employees Retirement System of

Texas may adopt rules necessary to make a deferred compensation

plan established under Subchapter C a qualified plan under

federal law, including federal rules and regulations.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

444, Sec. 1, eff. September 1, 2009.

Sec. 609.007. CONTRACT FOR DEFERMENT OF COMPENSATION. (a) A

political subdivision may contract with an employee of the

political subdivision for the deferment of any part of the

employee's compensation.

(b) The board of trustees of the Employees Retirement System of

Texas may contract with an employee of a state agency

participating in a deferred compensation plan for the deferment

of any part of the employee's compensation.

(c) Except as provided by Section 609.5025, to participate in a

deferred compensation plan, an employee must consent in the

contract to automatic payroll deductions in an amount equal to

the deferred amount.

(d) A contract created under this section need not be in writing

and may be communicated to the plan administrator electronically

or by any other means approved by the plan's trustees.

(e) An institution of higher education may contract with an

employee of the institution of higher education for the deferment

of any part of the employee's compensation.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1541, Sec. 51, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1266, Sec. 2.04, eff.

Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1409, Sec. 2, eff. June 15, 2007.

Sec. 609.008. CREDITING TRUST FUND INTEREST. Interest earned on

an employee's deferred amounts and investment income deposited in

any of the deferred compensation trust funds, as defined by

Section 609.101, or to which Section 609.512 applies is credited

to the employee.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 1111, Sec. 1, eff.

Sept. 1, 2003.

Sec. 609.009. TRUST FOR 457 PLAN. An employee's deferred

amounts and investment income under a 457 plan and the qualified

investment products in which the amounts are invested are held in

trust for the exclusive benefit of participants and their

beneficiaries in accordance with Section 457 of the Internal

Revenue Code of 1986 (26 U.S.C. Section 457). For purposes of

this section, custodial accounts and contracts described by

Section 457 are treated as trusts. A trust does not have to be

established before January 1, 1999, for a 457 plan in existence

on August 20, 1996.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1048, Sec. 38, eff.

Sept. 1, 1997.

Sec. 609.010. LIABILITY; RESPONSIBILITY FOR MONITORING. (a)

The board of trustees, a state agency, a political subdivision, a

plan administrator, or an employee of any of those persons is not

liable to a participating employee for the diminution in value or

loss of all or part of the participating employee's deferred

amounts or investment income because of market conditions or the

failure, insolvency, or bankruptcy of a qualified vendor.

(b) A participating employee is responsible for monitoring:

(1) the financial status of the qualified vendor in whose

products the employee's deferred amounts and investment income

are invested;

(2) market conditions; and

(3) the amount of the employee's deferred amounts and investment

income that is invested in the qualified vendor's product.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.011. NOTIFICATION BY PLAN ADMINISTRATOR. (a) The plan

administrator of a plan established under this chapter may notify

an employee participating in the plan that the administrator

believes that:

(1) a qualified vendor is having significant financial

difficulties; or

(2) the amount of the employee's deferred amounts and investment

income invested with a qualified vendor exceeds an insured or

guaranteed level.

(b) A plan administrator is not liable to a participating

employee for a loss resulting from the failure to notify the

employee under this section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 1111, Sec. 2, eff.

Sept. 1, 2003.

Sec. 609.012. TRANSFER FROM A PLAN VENDOR. The plan

administrator of a plan established under this chapter may

immediately transfer to the plan's deferred compensation trust

fund all deferred amounts and investment income from a vendor who

at any time fails to satisfy the requirements of this chapter or

the plan administrator. A vendor may not charge a fee or penalty

as the result of a plan administrator's transfer under this

section. Immediately after making the transfer, the plan

administrator shall give to each employee whose deferred amounts

and investment income were transferred a notice that states that:

(1) the vendor's investment products are ineligible to receive

additional deferred amounts;

(2) the amounts have been transferred from the vendor to the

deferred compensation trust fund; and

(3) the employee is required to promptly designate another

qualified investment product to receive the transferred amount.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 1111, Sec. 2, eff.

Sept. 1, 2003.

Sec. 609.013. INABILITY TO DISTRIBUTE. If a plan administrator

cannot distribute promptly an employee's deferred amounts and

investment income when a distribution is due and permissible

under federal law, the plan administrator shall deposit the

amount to be distributed in the deferred compensation trust fund

defined by Section 609.101 or described by Section 609.512, as

appropriate.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.014. COORDINATION OF PLANS. Notwithstanding any other

provision of this chapter, an institution of higher education, as

defined by Section 61.003, Education Code, participating in a

group benefits program under Chapter 1551, Insurance Code, may

participate under this chapter only in a deferred compensation

plan described by Subchapter C.

Added by Acts 2003, 78th Leg., ch. 1310, Sec. 30, eff. June 20,

2003.

SUBCHAPTER B. DEFERRED COMPENSATION PLANS FOR EMPLOYEES OF

POLITICAL SUBDIVISIONS

Sec. 609.101. DEFINITIONS. In this subchapter:

(1) "Deferred compensation plan" means a plan established under

this subchapter.

(2) "Deferred compensation trust fund" means the fund in which

deferred amounts and investment income of participating employees

are temporarily held.

(3) "Investment product" includes a life insurance policy, fixed

or variable rate annuity, mutual fund, certificate of deposit,

money market account, passbook savings account, stock, bond,

obligation, and any other investment product not prohibited under

Section 457 or 401(k), Internal Revenue Code of 1986, as amended.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 890, Sec. 1, eff.

Sept. 1, 2001.

Sec. 609.102. CREATION OF PLAN. (a) A political subdivision

may create and administer for its employees a 401(k) plan under

this subchapter.

(b) A political subdivision may create and administer for its

employees a 457 plan under this subchapter.

(c) A political subdivision may contract with other political

subdivisions to create a single deferred compensation plan for

their employees under Subsection (a) or (b).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.103. DESIGNATION OF PLAN ADMINISTRATOR. (a) A

political subdivision that creates a deferred compensation plan

shall designate a plan administrator for the plan.

(b) Political subdivisions that create a single plan shall

designate jointly a plan administrator for the plan.

(c) A plan administrator may be an employee, a nonprofit

corporation, an individual, a trustee, a private entity, another

political subdivision, or an association of political

subdivisions.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.104. REMOVAL OF PLAN ADMINISTRATOR. A political

subdivision or group of political subdivisions that designates a

plan administrator may remove the plan administrator at any time

unless specifically provided otherwise by contract.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.105. DELEGATION OF 401(K) PLAN ADMINISTRATOR'S

AUTHORITY AND RESPONSIBILITIES. A plan administrator of a 401(k)

plan may delegate the administrator's authority and

responsibilities under this subchapter to another person.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.106. OVERSIGHT COMMITTEE. (a) A political subdivision

or group of political subdivisions that creates a deferred

compensation plan may direct and supervise the activities of the

plan administrator through an oversight committee.

(b) The political subdivision or group shall determine the

authority, activities, and composition of an oversight committee

created under this section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.107. AUTHORITY OF PLAN ADMINISTRATOR. (a) A plan

administrator shall execute necessary contracts for the

administration of the deferred compensation plan, subject to any

prior approval required by the political subdivision or group of

political subdivisions that created the plan.

(b) A plan administrator shall develop and implement criteria

and procedures for any matter not covered by this subchapter that

the plan administrator considers appropriate for the operation of

the deferred compensation plan.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.108. INVESTMENT AND TRANSFER OF DEFERRED AMOUNTS AND

INCOME. The plan administrator shall:

(1) invest the deferred amounts and investment income of a

participating employee in the qualified investment products

designated by the employee; and

(2) transfer the deferred amounts and investment income of a

participating employee from one qualified investment product to

another on the employee's request.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.109. PARTICIPATION OF INDEPENDENT CONTRACTORS. (a)

The plan administrator shall determine whether a person who

provides services as an independent contractor to a political

subdivision that created the plan may participate in the deferred

compensation plan.

(b) For the purposes of Subchapter A and this subchapter, an

independent contractor that is authorized to participate in a

deferred compensation plan is treated as an employee of the

political subdivision creating the plan.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.110. CHANGING AMOUNT DEFERRED. An employee may change

the amount to be deferred by notifying the plan administrator of

the change in accordance with the requirements of the

administrator.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.111. DISTRIBUTION. A plan administrator shall develop

and implement procedures for:

(1) the designation by a participating employee of a beneficiary

to receive the employee's deferred amounts and investment income

after the employee's death; and

(2) the distribution of a participating employee's deferred

amounts and investment income to the employee or the employee's

beneficiary, as appropriate, because of the employee's death or

termination of employment, a financial hardship, or another

reason permissible under federal law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.112. FEE. (a) A political subdivision or group of

political subdivisions that creates a deferred compensation plan

may assess a fee for the administration of the plan against each

participating employee.

(b) The political subdivision or group of political subdivisions

shall determine the method for computing and assessing the fee.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.113. EVALUATION AND APPROVAL OF QUALIFIED VENDOR. (a)

A plan administrator shall develop and implement criteria and

procedures for evaluating a vendor's application to become a

qualified vendor.

(b) A plan administrator may not approve a vendor's application

if the vendor is:

(1) a state or national bank or savings and loan association,

the deposits of which are not insured by the Federal Deposit

Insurance Corporation;

(2) a credit union, the deposits of which are not insured by the

National Credit Union Administration Board or the Texas Share

Guaranty Credit Union; or

(3) an insurance company that:

(A) is not a member of the Life, Accident, Health, and Hospital

Service Insurance Guaranty Association; or

(B) is an impaired or insolvent insurer under Article 21.28-D,

Insurance Code.

(c) On written request, the Texas Department of Insurance shall

certify in writing to a plan administrator whether an insurance

company is prohibited from being approved as a qualified vendor

under Subsection (b)(3). The plan administrator may rely on the

certification.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.114. NUMBER OF VENDORS UNDER 457 PLAN. The plan

administrator of a 457 plan shall determine the minimum and

maximum number of vendors that may be qualified vendors for the

plan at any given time.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.115. CONTRACT WITH QUALIFIED VENDOR. (a) After a plan

administrator approves an application of a vendor to become a

qualified vendor or, under a 401(k) plan, after the plan

administrator approves an application of a vendor to become a

qualified vendor and approves the vendor's investment products,

the plan administrator shall execute a written contract with the

vendor to participate in the deferred compensation plan.

(b) A plan administrator shall develop and implement criteria

and procedures for evaluating a qualified vendor's investment

products to determine whether those products are acceptable as

qualified investment products.

(c) A qualified vendor may offer to employees participating in a

457 plan only qualified investment products.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.116. REGULATION OF QUALIFIED VENDORS. A plan

administrator shall develop and implement requirements for

qualified vendors and their employees concerning disclosure,

reporting, standards of conduct, solicitation, advertising,

relationships with participating employees, the nature and

quality of services provided to those employees, and other

matters.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.117. LOANS UNDER 401(K) PLAN. The plan administrator

of a 401(k) plan shall develop and implement procedures to

efficiently administer a program that allows a qualified vendor

to lend money to a participating employee.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.118. TRUST FOR 401(K) PLAN. A political subdivision or

group of political subdivisions that creates a 401(k) plan may:

(1) establish a trust to hold deferred amounts and investment

income for the benefit of participating employees; and

(2) act as trustee of the trust.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.119. TRANSFER ON VENDOR'S FAILURE. A political

subdivision or group of subdivisions that creates a deferred

compensation plan may authorize or require as a part of the plan

that the plan administrator immediately transfer to the deferred

compensation trust fund all deferred amounts and investment

income from a vendor who fails to satisfy the requirements of

this subchapter or the plan administrator.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER C. DEFERRED COMPENSATION PLANS FOR EMPLOYEES OF STATE

AGENCIES

Sec. 609.501. DEFINITION. In this subchapter, "deferred

compensation plan" means a plan established under this

subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.502. CREATION OF PLAN; PARTICIPATION. (a) The board

of trustees of the Employees Retirement System of Texas is the

trustee and the plan administrator of a 401(k) plan and a 457

plan, collectively known as the TexaSaver program, established

under this subchapter.

(b) The board of trustees shall administer all aspects of each

plan.

(c) The board of trustees may designate a person to assist in

the execution of the board's authority and responsibilities as

plan administrator.

(d) A state agency may participate in either or both plans.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1048, Sec. 39, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1111, Sec. 3, eff. Sept.

1, 2003.

Sec. 609.5021. ROTH CONTRIBUTION PROGRAMS. The board of

trustees may:

(1) establish a qualified Roth contribution program in

accordance with Section 402A, Internal Revenue Code of 1986,

under which an employee may designate all or a portion of the

employee's contribution under a 401(k) plan as a Roth

contribution at the time the contribution is made; and

(2) if authorized by federal law, establish a program in

accordance with the applicable federal law under which an

employee may designate all or a portion of the employee's

contribution under a 457 plan as a Roth contribution at the time

the contribution is made.

Added by Acts 2009, 81st Leg., R.S., Ch.

444, Sec. 2, eff. September 1, 2009.

Sec. 609.5025. AUTOMATIC PARTICIPATION; DEFAULT INVESTMENT

PRODUCT. (a) This section applies only to an employee of a

state agency participating in a 401(k) plan.

(b) An employee participates in a 401(k) plan unless the

employee affirmatively elects not to participate in the plan.

Notwithstanding Sections 609.007(b) and (c), an employee is not

required to affirmatively contract for and consent to

participation in a plan under this section.

(c) An employee participating in a 401(k) plan under this

section makes a contribution of one percent of the compensation

earned by the employee to a default investment product selected

by the board of trustees based on the criteria established under

Section 609.505(d) and the rules adopted under Subsection (f).

The contribution is made by automatic payroll deduction.

(d) At any time, an employee participating in a 401(k) plan

under this section may, in accordance with rules adopted by the

board of trustees, elect to end participation in the 401(k) plan,

to contribute to a different investment product, to contribute a

different amount to the plan, or to designate all or a portion of

the employee's contribution as a Roth contribution subject to the

availability of a Roth contribution program under Section

609.5021.

(e) The board of trustees shall ensure that, at the time of

employment, each employee is informed of:

(1) the elections the employee may make under this section; and

(2) the responsibilities of the employee under Section 609.010.

(f) The board of trustees shall adopt rules to implement the

requirements of this section. The rules must ensure that the

operation of the 401(k) plan under this section conforms to the

applicable requirements of any federal rule that provides

fiduciary relief for investments in qualified default investment

alternatives or otherwise governs default investment alternatives

under participant-directed individual account plans.

(g) The amount deducted under this section from an employee's

compensation is not deducted for payment of a debt and the

automatic payroll deduction is not garnishment or assignment of

wages.

(h) Within existing resources, a state agency participating in a

401(k) plan shall inform new hires of their automatic enrollment

in a 401(k) account and their right to opt-out of enrollment.

Within existing resources, this information shall be included as

part of the new employee orientation process. State agencies

participating in a 401(k) plan shall maintain a record of a new

hire's acknowledgement of receipt of information regarding the

ability to opt-out of enrollment in a 401(k) plan.

Added by Acts 2007, 80th Leg., R.S., Ch.

1409, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

444, Sec. 3, eff. September 1, 2009.

Sec. 609.5026. STATE MATCHING CONTRIBUTIONS. Subject to a

separate legislative appropriation for that purpose, the

Employees Retirement System of Texas may make matching

contributions to a 401(k) plan on behalf of employees

participating in the plan solely from, and in an amount specified

by, the appropriation.

Added by Acts 2009, 81st Leg., R.S., Ch.

444, Sec. 4, eff. September 1, 2009.

Sec. 609.503. CHANGING AMOUNT DEFERRED. An employee may change

the amount to be deferred by notifying the board of trustees in

accordance with the requirements of the board of trustees.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.10(a), eff.

Sept. 1, 1995.

Sec. 609.504. INVESTMENT AND TRANSFER OF DEFERRED AMOUNTS AND

INCOME. After execution of a contract under Section 609.007, the

board of trustees shall:

(1) invest the deferred amounts and investment income of the

employee in the qualified investment products designated by the

employee; and

(2) promptly transfer the deferred amounts and investment income

of the employee from one qualified investment product to another

in accordance with the requirements of the board of trustees.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.10(a), eff.

Sept. 1, 1995.

Sec. 609.505. QUALIFIED VENDOR. (a) The board of trustees or a

third party administrator approved by the board, in accordance

with rules adopted under this subchapter, may contract with a

vendor qualified to participate in a deferred compensation plan.

(b) In a contract under Subsection (a), the board of trustees

may require the vendor to be audited annually by an independent

auditor paid by the vendor.

(c) A vendor or investment product having an ownership or other

financial interest in the contractor selected by the board of

trustees to administer a deferred compensation plan is not

qualified to participate in that plan.

(d) The board of trustees shall select vendors or investment

products based on the quality of investment performance, proven

ability to manage institutional assets, minimum net worth

requirements, fee structure, compliance with applicable federal

and state laws, and other criteria established by the board. The

board of trustees shall determine the minimum and maximum number

of vendors and investment products that may be offered by a plan

at any particular time.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1541, Sec. 52, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1111, Sec. 4, eff. Sept.

1, 2003.

Sec. 609.506. INSURANCE COMPANY AS QUALIFIED VENDOR. On written

request, the Texas Department of Insurance shall certify in

writing to the board of trustees whether an insurance company is

eligible to be a qualified vendor under rules adopted by the

board. The board is entitled to rely on the certification.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.507. FINANCIAL INSTITUTION AS QUALIFIED VENDOR. Each

bank or savings and loan association that is a qualified vendor

is not required to comply with Chapter 404 with regard to

deferrals and investment income, but shall comply with plan rules

that deal with vendors and investment products.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 586, Sec. 44, eff.

Aug. 28, 1995.

Sec. 609.508. RULES. (a) The board of trustees may adopt

rules, including plans and procedures, and orders necessary to

carry out the purposes of this subchapter, including rules or

orders relating to:

(1) the selection and regulation of vendors for a deferred

compensation plan;

(2) the regulation of the practices of agents employed by

vendors and a participating employee's use and reimbursement of

investment advisors participating in the program;

(3) the disclosure of information concerning investment

products;

(4) the regulation of advertising materials to be used by

vendors;

(5) the submission of financial information by a vendor; and

(6) the development of a system to facilitate electronic

authorization, distribution, transfer, and investment of

deferrals.

(b) The plan administrator of the TexaSaver 401(k) or the

TexaSaver 457 plan may adopt rules and procedures to allow a

participating employee, subject to applicable requirements of the

Internal Revenue Code of 1986, to obtain a loan from the

employee's account.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.10(a), eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 1111, Sec. 5, eff. Sept.

1, 2003.

Sec. 609.509. CONTRACTS FOR GOODS AND SERVICES. (a) The board

of trustees may contract for necessary goods and consolidated

billing, accounting, and other services to be provided in

connection with a deferred compensation plan.

(b) In a contract under Subsection (a), the board of trustees

may provide for the board to audit periodically the person with

whom the contract is made. The audit may cover:

(1) the proper handling and accounting of state or trust funds;

and

(2) other matters related to the proper performance of the

contract.

(c) The board of trustees may contract with a private entity to

conduct the audit under Subsection (b).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1048, Sec. 40, eff.

Sept. 1, 1997.

Sec. 609.510. EXEMPTION FOR CERTAIN CONTRACTS. A contract

authorized by Section 609.505 or by Section 609.509 for either

deferred compensation plan is exempt from:

(1) Subtitle D, Title 10;

(2) Chapter 463; and

(3) Chapter 2254.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.19(5),

eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1541, Sec. 53, eff.

Sept. 1, 1999.

Sec. 609.511. FEE. (a) The board of trustees may assess a fee

against participating employees or qualified vendors, or both the

employees and the qualified vendors, in the manner and to the

extent it determines necessary to cover the costs of

administering the plan.

(b) The board of trustees shall determine the method for

computing and assessing a fee under this section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.512. DEFERRED COMPENSATION PLAN TRUST FUNDS. (a) The

TexaSaver 401(k) trust fund is in the state treasury. The fund is

for the benefit of the program described by Section 609.001(10).

(b) The TexaSaver 457 trust fund is in the state treasury. The

fund is for the benefit of the program described by Section

609.001(11).

(c) The board of trustees shall administer each trust fund.

(d) Deferred amounts, fees collected under Section 609.511, and

state appropriations for the administration of a deferred

compensation plan shall be credited to the appropriate trust

fund.

(e) The interest on and earnings of amounts in a trust fund and

the proceeds from the sale of investments shall be credited to

the fund.

(f) The amounts credited to a trust fund are available without

fiscal year limitation:

(1) to pay expenses for administering the deferred compensation

plan for which the trust fund was established; and

(2) to purchase qualified investment products for participants

of the appropriate plan.

(g) The board of trustees may establish accounts in a trust fund

that it considers necessary, including an account for the

administration of the deferred compensation plan for which the

trust fund was established.

(h) The board of trustees may transfer assets from one account

of a trust fund to another account of the fund for financial

management purposes if adequate arrangements are made to:

(1) reimburse the account from which the transfer is made; and

(2) pay administrative expenses.

(i) The board of trustees may invest and reinvest money in a

trust fund subject only to the duty of care provided by Section

815.307 that would apply if the investments were being made for

the Employees Retirement System of Texas.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1048, Sec. 41, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1111, Sec. 6, eff. Sept.

1, 2003.

Sec. 609.513. DISCRETIONARY TRANSFER. (a) The board of

trustees may transfer an employee's deferred amounts and

investment income from a qualified investment product to the

trust fund of the deferred compensation plan in which the

employee participates if the board of trustees determines that

the transfer is in the best interest of the plan and the

employee.

(b) The board of trustees is not required to give notice of a

transfer under Subsection (a) to the employee before the transfer

occurs.

(c) Promptly after a transfer under Subsection (a) occurs, the

board of trustees shall give to the employee a notice that:

(1) states the reason for the transfer; and

(2) requests that the employee promptly designate another

qualified investment product to receive the transferred amount.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.514. ALTERNATIVE TO FUND DEPOSIT. Instead of

depositing deferred amounts and investment income in the trust

fund of the deferred compensation plan, the board of trustees may

invest them in a qualified investment product specifically

designated by the board for that purpose.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 609.515. TRANSFER TO 457 PLAN OF INSTITUTION OF HIGHER

EDUCATION. (a) The board of trustees, as authorized by 26

C.F.R. Section 1.457-10(b)(1) and (3), shall allow the transfer

from its TexaSaver 457 plan to the plan administrator of a 457

plan created by an institution of higher education under

Subchapter D of all deferred amounts and investment income

administered by the TexaSaver 457 plan for employees of the

institution of higher education who are participating in or

eligible to participate in the institution's 457 plan at the time

of the transfer.

(b) The institution of higher education must make a request to

the board of trustees to begin a transfer under this section.

(c) The board of trustees and the institution of higher

education requesting the transfer under this section shall

cooperate to ensure that the transfer is accomplished as

expeditiously as possible.

(d) After the transfer:

(1) the plan administrator for the 457 plan created by an

institution of higher education is responsible for all fiduciary

duties, plan administration duties, and other responsibilities

regarding the deferred amounts and investment income transferred;

and

(2) the board of trustees is relieved of all fiduciary duties,

plan administration duties, and any other responsibility or

liability regarding the deferred amounts and investment income

transferred.

Added by Acts 2007, 80th Leg., R.S., Ch.

336, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. DEFERRED COMPENSATION PLANS FOR EMPLOYEES OF

INSTITUTIONS OF HIGHER EDUCATION

Sec. 609.701. DEFINITIONS. In this subchapter:

(1) "Deferred compensation plan" means a plan established under

this subchapter.

(2) "Deferred compensation trust fund" means the fund in which

deferred amounts and investment income of participating employees

are temporarily held.

(3) "Investment product" includes a fixed or variable rate

annuity, mutual fund, certificate of deposit, money market

account, passbook savings account, stock, bond, obligation, and

any other investment product not prohibited under Section 457,

Internal Revenue Code of 1986, as amended.

Added by Acts 2003, 78th Leg., ch. 1266, Sec. 2.05, eff. Jan. 1,

2004.

Sec. 609.702. CREATION OF PLAN. (a) An institution of higher

education may create and administer for its employees a 457 plan

under this subchapter.

(b) An institution of higher education may contract with other

institutions of higher education to create a single deferred

compensation plan for their employees under Subsection (a).

Added by Acts 2003, 78th Leg., ch. 1266, Sec. 2.05, eff. Jan. 1,

2004.

Sec. 609.703. DESIGNATION OF PLAN ADMINISTRATOR. (a) An

institution of higher education that creates a deferred

compensation plan shall designate a plan administrator for the

plan.

(b) Institutions of higher education that create a single plan

shall designate jointly a plan administrator for the plan.

(c) A plan administrator may be an employee, a nonprofit

corporation, an individual, a trustee, a private entity, another

institution of higher education, or an association of

institutions of higher education.

Added by Acts 2003, 78th Leg., ch. 1266, Sec. 2.05, eff. Jan. 1,

2004.

Sec. 609.704. REMOVAL OF PLAN ADMINISTRATOR. An institution of

higher education or group of institutions of higher education

that designates a plan administrator may remove the plan

administrator at any time unless specifically provided otherwise

by contract.

Added by Acts 2003, 78th Leg., ch. 1266, Sec. 2.05, eff. Jan. 1,

2004.

Sec. 609.705. OVERSIGHT COMMITTEE. (a) An institution of

higher education or group of institutions of higher education

that creates a deferred compensation plan may direct and

supervise the activities of the plan administrator through an

oversight committee.

(b) The institution of higher education or group shall determine

the authority, activities, and composition of an oversight

committee created under this section.

Added by Acts 2003, 78th Leg., ch. 1266, Sec. 2.05, eff. Jan. 1,

2004.

Sec. 609.706. AUTHORITY OF PLAN ADMINISTRATOR. (a) A plan

administrator shall execute necessary contracts for the

administration of the deferred compensation plan, subject to any

prior approval required by the institution of higher education or

group of institutions of higher education that created the plan.

(b) A plan administrator shall develop and implement criteria

and procedures for any matter not covered by this subchapter that

the plan administrator considers appropriate for the operation of

the deferred compensation plan.

Added by Acts 2003, 78th Leg., ch. 1266, Sec. 2.05, eff. Jan. 1,

2004.

Sec. 609.707. INVESTMENT AND TRANSFER OF DEFERRED AMOUNTS AND

INCOME. The plan administrator shall:

(1) invest the deferred amounts and investment income of a

participating employee in the qualified investment products

designated by the employee; and

(2) transfer the deferred amounts and investment income of a

participating employee from one qualified investment product to

another on the employee's request.

Added by Acts 2003, 78th Leg., ch. 1266, Sec. 2.05, eff. Jan. 1,

2004.

Sec. 609.708. PARTICIPATION OF INDEPENDENT CONTRACTORS. (a)

The plan administrator shall determine whether a person who

provides services as an independent contractor to an institution

of higher education that created the plan may participate in the

deferred compensation plan.

(b) For the purposes of Subchapter A and this subchapter, an

independent contractor that is authorized to participate in a

deferred compensation plan is treated as an employee of the

institution of higher education creating the plan.

Added by Acts 2003, 78th Leg., ch. 1266, Sec. 2.05, eff. Jan. 1,

2004.

Sec. 609.709. CHANGING AMOUNT DEFERRED. An employee may change

the amount to be deferred by notifying the plan administrator of

the change in accordance with the requirements of the

administrator.

Added by Acts 2003, 78th Leg., ch. 1266, Sec. 2.05, eff. Jan. 1,

2004.

Sec. 609.710. DISTRIBUTION. A plan administrator shall develop

and implement procedures for:

(1) the designation by a participating employee of a beneficiary

to receive the employee's deferred amounts and investment income

after the employee's death; and

(2) the distribution of a participating employee's deferred

amounts and investment income to the employee or the employee's

beneficiary, as appropriate, because of the employee's death or

termination of employment, a financial hardship, or another

reason permissible under federal law.

Added by Acts 2003, 78th Leg., ch. 1266, Sec. 2.05, eff. Jan. 1,

2004.

Sec. 609.711. FEE. (a) An institution of higher education or

group of institutions of higher education that creates a deferred

compensation plan may assess a fee for the administration of the

plan against each participating employee.

(b) The institution of higher education or group of institutions

of higher education shall determine the method for computing and

assessing the fee.

Added by Acts 2003, 78th Leg., ch. 1266, Sec. 2.05, eff. Jan. 1,

2004.

Sec. 609.712. EVALUATION AND APPROVAL OF QUALIFIED VENDOR. (a)

A plan administrator shall develop and implement criteria and

procedures for evaluating a vendor's application to become a

qualified vendor.

(b) A plan administrator may not approve a vendor's application

if the vendor is:

(1) a state or national bank or savings and loan association,

the deposits of which are not insured by the Federal Deposit

Insurance Corporation;

(2) a credit union, the deposits of which are not insured by the

National Credit Union Administration Board; or

(3) an insurance company that:

(A) is not a member of the Texas Life, Accident, Health, and

Hospital Service Insurance Guaranty Association; or

(B) is an impaired or insolvent insurer under Article 21.28-D,

Insurance Code.

(c) On written request, the Texas Department of Insurance shall

certify in writing to a plan administrator whether an insurance

company is prohibited from being approved as a qualified vendor

under Subsection (b)(3). The plan administrator may rely on the

certification.

Added by Acts 2003, 78th Leg., ch. 1266, Sec. 2.05, eff. Jan. 1,

2004.

Sec. 609.713. NUMBER OF VENDORS UNDER 457 PLAN. The plan

administrator of a 457 plan shall determine the minimum and

maximum number of vendors that may be qualified vendors for the

plan at any given time.

Added by Acts 2003, 78th Leg., ch. 1266, Sec. 2.05, eff. Jan. 1,

2004.

Sec. 609.714. CONTRACT WITH QUALIFIED VENDOR. (a) After a plan

administrator approves an application of a vendor to become a

qualified vendor, the plan administrator shall execute a written

contract with the vendor to participate in the deferred

compensation plan.

(b) A plan administrator shall develop and implement criteria

and procedures for evaluating a qualified vendor's investment

products to determine whether those products are acceptable as

qualified investment products.

(c) A qualified vendor may offer to employees participating in a

457 plan only qualified investment products.

Added by Acts 2003, 78th Leg., ch. 1266, Sec. 2.05, eff. Jan. 1,

2004.

Sec. 609.715. REGULATION OF QUALIFIED VENDORS. A plan

administrator shall develop and implement requirements for

qualified vendors and their employees concerning disclosure,

reporting, standards of conduct, solicitation, advertising,

relationships with participating employees, the nature and

quality of services provided to those employees, and other

matters.

Added by Acts 2003, 78th Leg., ch. 1266, Sec. 2.05, eff. Jan. 1,

2004.

Sec. 609.716. TRANSFER ON VENDOR'S FAILURE. An institution of

higher education or group of institutions of higher education

that creates a deferred compensation plan may authorize or

require as a part of the plan that the plan administrator

immediately transfer to the deferred compensation trust fund all

deferred amounts and investment income from a vendor who fails to

satisfy the requirements of this subchapter or the plan

administrator.

Added by Acts 2003, 78th Leg., ch. 1266, Sec. 2.05, eff. Jan. 1,

2004.



CHAPTER 610. CHILD CARE EXPENSE SALARY REDUCTIONS

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC OFFICERS

AND EMPLOYEES

CHAPTER 610. CHILD CARE EXPENSE SALARY REDUCTIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 610.001. DEFINITIONS. In this chapter:

(1) "Program administrator" means:

(A) for a state employee employed by The University of Texas

System or The Texas A&M University System, the applicable

system; or

(B) for every other state employee, the Employees Retirement

System of Texas.

(2) "School district" has the meaning assigned by Section 11.13,

Tax Code.

(3) "School district employee" means a person who receives

compensation for service performed, other than as an independent

contractor, for a school district.

(4) "State agency" means:

(A) a board, commission, department, office, or other agency

that is in the executive branch of state government and that was

created by the constitution or a statute of the state, including

an institution of higher education as defined by Section 61.003,

Education Code;

(B) the legislature or a legislative agency; or

(C) the Supreme Court of Texas, the Texas Court of Criminal

Appeals, a court of appeals, or a state judicial agency.

(5) "State employee" means:

(A) a person who receives compensation for service performed,

other than as an independent contractor, for a state agency; or

(B) a district judge.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 610.002. ELIGIBLE EXPENSES. Child care expenses are

eligible for payment under a salary reduction agreement entered

into under this chapter only if the expenses meet the

requirements for exclusion from gross income as provided by

Section 129 of the federal Internal Revenue Code of 1986 (26

U.S.C. Section 129).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. STATE EMPLOYEES

Sec. 610.011. SALARY REDUCTION AGREEMENTS FOR STATE EMPLOYEES.

(a) The state may enter into an agreement with a state employee

to reduce the employee's periodic compensation paid by the state

by an amount to be paid for child care expenses.

(b) A state employee may request the salary reduction agreement

by filing a written request for the reduction, on a form

prescribed by the program administrator, with the payroll officer

of the state agency with which the employee is employed.

(c) A state employee is entitled to select the recipient of

payments under the salary reduction agreement.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 610.012. STATE EMPLOYEES PAID THROUGH COMPTROLLER. (a)

The payroll officer of a state agency having employees who are

paid by warrant issued by the comptroller shall send to the

program administrator a copy of each request filed by an employee

of the agency under Section 610.011.

(b) If the program administrator determines that an employee's

request meets the applicable requirements for exclusion from

gross income for federal tax purposes, the program administrator,

on the state's behalf, shall enter into a salary reduction

agreement with the requesting employee.

(c) The comptroller shall make payments in the amount by which

an employee's compensation is reduced in the manner specified by

the employee's salary reduction agreement.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 610.013. STATE EMPLOYEES NOT PAID THROUGH COMPTROLLER. (a)

The payroll officer of a state agency having employees who are

not paid by warrant issued by the comptroller may enter into a

salary reduction agreement with a requesting employee of the

agency.

(b) A payroll officer who enters into the salary reduction

agreement shall make payments in the amount by which an

employee's compensation is reduced in the manner specified by the

agreement.

(c) A payroll officer's actions under this section are subject

to applicable rules adopted by the program administrator under

this subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 610.014. RULES. The program administrator shall adopt

rules for administering the program authorized by Section

610.011, including rules for determining eligibility for

exclusion from gross income for federal tax purposes of amounts

by which a state employee's salary may be reduced.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER C. OTHER PUBLIC EMPLOYEES

Sec. 610.021. SALARY REDUCTION AGREEMENTS FOR SCHOOL DISTRICT

EMPLOYEES. (a) The governing body of a school district may

authorize a school district employee to enter into an agreement

with the school district to reduce the periodic compensation paid

the employee by the school district by an amount to be paid for

child care expenses.

(b) The governing body of a school district may adopt rules for

participating in and administering the program authorized by this

section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 611. LODGING, MEAL, AND TRAVEL REIMBURSEMENT

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC OFFICERS

AND EMPLOYEES

CHAPTER 611. LODGING, MEAL, AND TRAVEL REIMBURSEMENT

Sec. 611.001. LODGING AND MEAL EXPENSES. (a) An officer or

employee of the state or of a political subdivision, including

any special-purpose district or authority, may be reimbursed with

public funds for lodging or meal expenses only to the extent the

expenses are reasonable and necessary under guidelines issued by

the Texas Ethics Commission.

(b) This section does not apply if the expenses are restricted

by other law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 611.002. COMMON CARRIER FARES. An officer or employee

described by Section 611.001 may not be reimbursed for

transportation expenses on a common carrier in an amount

exceeding the lowest available fare.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 612. LIABILITY INSURANCE

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC OFFICERS

AND EMPLOYEES

CHAPTER 612. LIABILITY INSURANCE

Sec. 612.001. MOTOR VEHICLE LIABILITY INSURANCE FOR PEACE

OFFICERS AND FIRE FIGHTERS. (a) The state shall provide for

insuring each peace officer and fire fighter in its employ

against liability to third persons arising out of the operation,

maintenance, or use of a motor vehicle owned or leased by the

state.

(b) The liability coverage provided under this section must be

in amounts not less than those required by Chapter 601,

Transportation Code, to provide evidence of financial

responsibility.

(c) The state may elect to be self-insured or to reimburse the

actual cost of an extended automobile liability insurance

endorsement obtained by a peace officer or fire fighter on an

individually owned automobile liability insurance policy. The

extended endorsement must:

(1) be in the amount required by Subsection (b); and

(2) extend the coverage to include the operation and use of

vehicles by a peace officer or fire fighter in the scope of the

officer's or fire fighter's employment.

(d) If the reimbursement method is used, the state may require a

peace officer or fire fighter who operates and uses a motor

vehicle to present proof that an extended coverage endorsement

has been purchased and is in effect for the period of

reimbursement.

(e) In this section, "motor vehicle" means any motor vehicle for

which motor vehicle automobile insurance may be written under

Subchapter A, Chapter 5, Insurance Code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.195, eff.

Sept. 1, 1997.

Sec. 612.002. LIABILITY INSURANCE FOR CERTAIN STATE EMPLOYEES.

(a) A state agency that owns and operates a motor vehicle, an

item of power equipment, an aircraft, or a motorboat or other

watercraft of any type or size may insure its employees against

liability arising out of the operation, maintenance, or use of

the motor vehicle, item of power equipment, aircraft, or

motorboat or other watercraft.

(b) A state agency that elects to provide insurance under this

section shall purchase one or more policies from a liability

insurance company authorized to transact business in this state.

The liability insurance purchased under this section must be

provided on policy forms approved by the State Board of Insurance

as to form and by the attorney general as to liability coverage.

(c) An employee of a state agency that elects not to insure its

employees against liability under Subsection (a) is entitled to

reimbursement, in addition to any compensation provided in the

General Appropriations Act, from maintenance funds of the agency,

for any amount spent by the employee for liability insurance that

is required by the agency.

(d) The comptroller shall provide forms for claims of employee

reimbursement under Subsection (c). The forms shall require a

certification from the head of the state agency that:

(1) a regular part of the employee's duties is the operation of

a state-owned motor vehicle, item of power equipment, aircraft,

or motorboat or other watercraft; and

(2) the agency requires the employee to maintain liability

insurance as a prerequisite to the operation of a state-owned

motor vehicle, item of power equipment, aircraft, or motorboat or

other watercraft.

(e) This section does not waive state immunity from liability

for the torts of negligence of its employees.

(f) In this section:

(1) "Employee" includes an officer of a state agency.

(2) "State agency" means an agency, a department, board,

commission, or other entity in the executive, legislative, or

judicial branch of state government.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 612.003. LIABILITY INSURANCE FOR CERTAIN STATE PROGRAMS.

(a) A state agency that receives federal grant funds for a

foster grandparent program may spend those funds to insure the

persons and property of the foster grandparents as required by

the grant.

(b) A state agency that operates an integrated day-care program

that serves children with mental illness or developmental

disabilities or who participate in an early childhood

intervention program, as well as other children, may purchase

insurance to cover liability arising from the operation of the

program.

(c) A state agency that operates a habilitative or

rehabilitative work program for individuals who are mentally ill

or developmentally disabled may purchase from the proceeds of the

program insurance to cover liability arising from the operation

of the program if a contractor under the program does not accept

indemnification provisions by the state as sufficient.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.11(a), eff.

Sept. 1, 1995.

Sec. 612.004. LIABILITY INSURANCE FOR CERTAIN BOARD MEMBERS,

OFFICIALS, AND EXECUTIVE MANAGEMENT STAFF. (a) A state agency

governed by a board may purchase or acquire liability insurance

to protect members of the board and the agency's executive

management staff.

(b) A state agency governed by an appointed or elected official

may purchase or acquire liability insurance to protect the

official and the agency's executive management staff.

(c) Insurance purchased or acquired by a state agency under this

section may:

(1) protect against any type of liability to third persons that

may be incurred while conducting agency business; and

(2) provide for all costs of defending against that liability,

including court costs and attorney's fees.

(d) This section does not authorize the purchase or acquisition

of insurance to protect against liability other than liability

described by Subsection (c).

(e) A state agency may use any available funds to purchase or

acquire insurance under this section. A specific statement by the

legislature that a particular appropriation of funds may be used

to purchase or acquire insurance is not a prerequisite to using

funds to purchase or acquire insurance under this section.

(f) In this section:

(1) "Board" includes a board, commission, council, committee, or

other group of individuals.

(2) "State agency" means:

(A) a department, board, commission, committee, council, agency,

office, or other entity in the executive, legislative, or

judicial branch of state government, the jurisdiction of which is

not limited to a geographical portion of the state;

(B) an institution of higher education as defined by Section

61.003, Education Code; and

(C) a court of appeals as described by Section 22.201.

(g) For purposes of Section 659.012, the cost of insurance

purchased or acquired by a court of appeals under this section is

not included in determining the salary of a justice serving on

the court.

Added by Acts 1997, 75th Leg., ch. 1035, Sec. 78, eff. June 19,

1997. Amended by Acts 1999, 76th Leg., ch. 1251, Sec. 1, 2, eff.

Sept. 1, 1999.

Sec. 612.005. LIABILITY INSURANCE FOR LAW ENFORCEMENT MOTOR

VEHICLES OF POLITICAL SUBDIVISION. (a) In this section, "law

enforcement officer" means a peace officer as defined by Article

2.12, Code of Criminal Procedure, or other law.

(b) The governing body of a political subdivision shall provide

for insuring each law enforcement officer appointed or employed

by the political subdivision against liability to third persons

arising out of the officer's operation of a motor vehicle owned,

leased, or otherwise controlled by the political subdivision at

any time that the officer is authorized to operate the vehicle,

including times that the officer is authorized to operate the

vehicle while off duty.

(c) The motor vehicle liability coverage must be in amounts not

less than those required by Subchapter D, Chapter 601,

Transportation Code, to establish financial responsibility.

(d) A political subdivision may satisfy this section by:

(1) electing to be self-insured under Chapter 2259;

(2) entering into a risk retention group, risk management pool,

or interlocal contract with other political subdivisions under

Chapter 119, Local Government Code, or Chapter 791 or 2259; or

(3) providing for coverage by an insurance company authorized to

write motor vehicle liability insurance coverage.

(e) The policy may exclude coverage for operation of a motor

vehicle in the commission of a criminal offense other than a

traffic offense.

Added by Acts 1997, 75th Leg., ch. 760, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 612.004 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(53), eff. Sept. 1, 1999. Amended by Acts 2001,

77th Leg., ch. 1420, Sec. 8.239, eff. Sept. 1, 2001.



CHAPTER 613. REEMPLOYMENT FOLLOWING MILITARY SERVICE

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC OFFICERS

AND EMPLOYEES

CHAPTER 613. REEMPLOYMENT FOLLOWING MILITARY SERVICE

SUBCHAPTER A. REEMPLOYMENT

Sec. 613.001. DEFINITIONS. In this subchapter:

(1) "Local governmental entity" means a county, municipality, or

other political subdivision of this state.

(2) "Military service" means service as a member of:

(A) the Armed Forces of the United States;

(B) the Texas National Guard;

(C) the Texas State Guard; or

(D) a reserve component of the Armed Forces of the United

States.

(3) "Public employee" means an employee of the state, a state

institution, or a local governmental entity. The term does not

include a temporary employee, an elected official, or an

individual serving under an appointment that requires

confirmation by the senate.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 613.002. REEMPLOYMENT TO SAME POSITION FOLLOWING MILITARY

SERVICE. (a) A public employee who leaves a state position or a

position with a local governmental entity to enter active

military service is entitled to be reemployed:

(1) by the state or the local governmental entity;

(2) in the same department, office, commission, or board of this

state, a state institution, or local governmental entity in which

the employee was employed at the time of the employee's induction

or enlistment in, or order to, active military service; and

(3) in:

(A) the same position held at the time of the induction,

enlistment, or order; or

(B) a position of similar seniority, status, and pay.

(b) To be entitled to reemployment under Subsection (a), the

employee must be:

(1) discharged, separated, or released from active military

service under honorable conditions not later than the fifth

anniversary of the date of induction, enlistment, or call to

active military service; and

(2) physically and mentally qualified to perform the duties of

that position.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 613.003. REEMPLOYMENT TO ANOTHER POSITION FOLLOWING

MILITARY SERVICE. A public employee who cannot perform the

duties of a position to which the employee is otherwise entitled

under Section 613.002 because of a disability the employee

sustained during military service is entitled to be reemployed in

the department, office, commission, or board of the state, a

state institution, or a local governmental entity in a position

that the employee can perform and that has:

(1) like seniority, status, and pay as the former position; or

(2) the nearest possible seniority, status, and pay to the

former position.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 613.004. APPLICATION FOR REEMPLOYMENT. (a) A veteran

eligible for reemployment under this chapter must apply for

reemployment not later than the 90th day after the date the

veteran is discharged or released from active military service.

(b) An application for reemployment must:

(1) be made to the head of the department, office, commission,

or board of this state, the state institution, or the local

governmental entity that employed the veteran before the veteran

entered military service;

(2) be in writing; and

(3) have attached to it evidence of the veteran's discharge,

separation, or release from military service under honorable

conditions.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 613.005. DISCHARGE FOLLOWING REEMPLOYMENT. An individual

reemployed under this chapter may not be discharged from the

position without cause before the first anniversary of the date

of reemployment.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 613.006. ENTITLEMENT TO RETIREMENT OR OTHER BENEFITS. An

individual reemployed under this chapter is considered to have

been on furlough or leave of absence during the time the

individual was in military service and may participate in

retirement or other benefits to which a public employee is or may

be entitled.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. ENFORCEMENT

Sec. 613.021. COMPLIANCE WITH LAW; HEARING. (a) If a public

official fails to comply with a provision of Subchapter A, a

district court in the district in which the individual is a

public official may require the public official to comply with

the provision on the filing of a motion, petition, or other

appropriate pleading by an individual entitled to a benefit under

the provision.

(b) The court shall order a speedy hearing and shall advance the

hearing on the calendar.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 613.022. DISTRICT ATTORNEY. On application to the district

attorney of the appropriate district by an individual who the

district attorney reasonably believes is entitled to the benefit

of a provision of Subchapter A, the district attorney shall:

(1) appear and act as attorney for the individual in an amicable

adjustment of the claim; or

(2) file or prosecute a motion, petition, or other appropriate

pleading to specifically require compliance with the provision.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 613.023. COURT COSTS AND FEES. A person applying for

benefits under Subchapter A may not be charged court costs or

fees for a claim, motion, petition, or other pleading filed under

Section 613.021.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 614. PEACE OFFICERS AND FIRE FIGHTERS

GOVERNMENT CODETITLE 6. PUBLIC OFFICERS AND EMPLOYEESSUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC OFFICERS AND EMPLOYEESCHAPTER 614. PEACE OFFICERS AND FIRE FIGHTERSSUBCHAPTER A. LEGISLATIVE LEAVE FOR PEACE OFFICER OR FIRE FIGHTERSec. 614.001. DEFINITIONS. In this subchapter:(1) "Employer" means the governmental entity that employs or appoints a peace officer or fire fighter or that the peace officer or fire fighter is elected to serve.(2) "Fire fighter" means a member of a fire department who performs a function listed in Section 143.003(4), Local Government Code, without regard to whether the individual is subject to a civil service system or program.(3) "Peace officer" means an individual elected, appointed, or employed to serve as a peace officer for a governmental entity under Article 2.12, Code of Criminal Procedure, or other law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 614.002. APPLICABILITY OF SUBCHAPTER. This subchapter applies only to a peace officer or fire fighter employed by:(1) the state;(2) a municipality with a population of 50,000 or more; or(3) a county with a population of 190,000 or more.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2009, 81st Leg., R.S., Ch. 352, Sec. 1, eff. September 1, 2009.

Sec. 614.003. ENTITLEMENT TO LEGISLATIVE LEAVE. A peace officer or fire fighter is entitled as provided by this subchapter to legislative leave to serve in, appear before, or petition a governmental body during a regular or special session of the body.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 614.004. ELIGIBILITY FOR LEGISLATIVE LEAVE. (a) To be eligible for legislative leave, a peace officer or fire fighter must submit a written application to the individual's employer on or before the 30th day before the date the individual intends to begin the legislative leave.(b) The application must state the length of the requested leave and that the peace officer or fire fighter is willing to reimburse the employer for any wages, pension, or other costs the employer will incur as a result of the leave.(c) The length of requested leave may not exceed the length of the session.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 614.005. MONEY REQUIRED TO OFFSET COSTS OF LEGISLATIVE LEAVE. (a) An employer may require reimbursement of all costs associated with legislative leave under this subchapter.(b) Within 30 days after the date an employer receives an application, the employer shall notify the peace officer or fire fighter in writing of the actual amount of money required to offset the costs the employer will incur.(c) An employer may require a peace officer or fire fighter to post the money before granting the leave.(d) A peace officer or fire fighter shall give to the employer a sworn statement identifying the source of the money posted.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 614.006. EMPLOYER TO GRANT LEGISLATIVE LEAVE; EXCEPTIONS. An employer shall grant legislative leave to a peace officer or fire fighter who submits an application as prescribed by this subchapter and who complies with any requirement relating to payment of costs:(1) except in an emergency; or(2) unless granting the leave will result in having an insufficient number of employees to carry out the normal functions of the employer.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 614.007. INSUFFICIENCY IN NUMBER OF EMPLOYEES; EXCHANGE OF TIME BY OTHER EMPLOYEES. (a) If an employer determines that granting a legislative leave will result in having an insufficient number of employees to carry out the normal functions of the employer, another peace officer or fire fighter of equal rank may volunteer to exchange time of work with the applicant if overtime does not result.(b) The employer shall allow a volunteer under Subsection (a) to work for the applicant and shall grant the legislative leave, if overtime will not result and if the volunteer work will result in having a sufficient number of employees.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 614.008. LEGISLATIVE LEAVE NOT A BREAK IN SERVICE. Legislative leave under this subchapter is not a break in service for any purpose and is treated as any other paid leave, except as provided by Section 614.005.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 614.009. LEGISLATIVE LEAVE TO ATTEND SESSION OF CONGRESS. Legislative leave granted under this subchapter to a peace officer or fire fighter to attend a session of the Congress of the United States shall be granted for not longer than 30 percent of the applicant's total annual working days during each year in which leave is requested.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 614.010. EMPLOYEES' ASSOCIATION MAY NOT REIMBURSE CERTAIN COSTS. A peace officers' or fire fighters' association may not reimburse a member of the legislature or an employer of a peace officer or fire fighter who serves as a member of the legislature for wages, pension contributions, or other costs incurred as a result of legislative leave taken under this subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER B. COMPLAINT AGAINST LAW ENFORCEMENT OFFICEROR FIRE FIGHTERSec. 614.021. APPLICABILITY OF SUBCHAPTER. (a) Except as provided by Subsection (b), this subchapter applies only to a complaint against:(1) a law enforcement officer of the State of Texas, including an officer of the Department of Public Safety or of the Texas Alcoholic Beverage Commission;(2) a fire fighter who is employed by this state or a political subdivision of this state;(3) a peace officer under Article 2.12, Code of Criminal Procedure, or other law who is appointed or employed by a political subdivision of this state; or(4) a detention officer or county jailer who is appointed or employed by a political subdivision of this state.(b) This subchapter does not apply to a peace officer or fire fighter appointed or employed by a political subdivision that is covered by a meet and confer or collective bargaining agreement under Chapter 143 or 174, Local Government Code, if that agreement includes provisions relating to the investigation of, and disciplinary action resulting from, a complaint against a peace officer or fire fighter, as applicable.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 507, Sec. 1, eff. September 1, 2005.

Sec. 614.022. COMPLAINT TO BE IN WRITING AND SIGNED BY COMPLAINANT. To be considered by the head of a state agency or by the head of a fire department or local law enforcement agency, the complaint must be:(1) in writing; and(2) signed by the person making the complaint.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 507, Sec. 1, eff. September 1, 2005.

Sec. 614.023. COPY OF COMPLAINT TO BE GIVEN TO OFFICER OR EMPLOYEE. (a) A copy of a signed complaint against a law enforcement officer of this state or a fire fighter, detention officer, county jailer, or peace officer appointed or employed by a political subdivision of this state shall be given to the officer or employee within a reasonable time after the complaint is filed.(b) Disciplinary action may not be taken against the officer or employee unless a copy of the signed complaint is given to the officer or employee.(c) In addition to the requirement of Subsection (b), the officer or employee may not be indefinitely suspended or terminated from employment based on the subject matter of the complaint unless:(1) the complaint is investigated; and(2) there is evidence to prove the allegation of misconduct.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 507, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. PROHIBITION AGAINST COLLECTING DEBT FOR ANOTHERSec. 614.041. COLLECTING DEBT FOR ANOTHER; OFFENSE. (a) A peace officer commits an offense if the officer:(1) accepts for collection or undertakes the collection of a claim for debt for another, unless the officer acts under a law that prescribes the duties of the officer; or(2) accepts compensation not prescribed by law for accepting for collection or undertaking the collection of a claim for debt for another.(b) An offense under Subsection (a) is a misdemeanor punishable by a fine of not less than $200 or more than $500.(c) In addition to the fine, the peace officer may be removed from office.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER D. PURCHASE OF AGENCY-ISSUED FIREARM OF HONORABLY RETIRED OR DECEASED PEACE OFFICERSec. 614.051. PURCHASE OF FIREARM BY HONORABLY RETIRED PEACE OFFICER. (a) An individual may purchase a firearm from a state agency if:(1) the individual was a peace officer commissioned by the agency;(2) the individual was honorably retired from the individual's commission by the state;(3) the firearm had been previously issued to the individual by the agency; and(4) the firearm is not a prohibited weapon under Section 46.05, Penal Code.(b) An individual may purchase only one firearm from a state agency under this section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.37, eff. Sept. 1, 1995.

Sec. 614.052. PURCHASE OF FIREARM BY SURVIVING SPOUSE, CHILD, OR PARENT OF DECEASED PEACE OFFICER. (a) An individual listed under Subsection (b) may purchase a firearm from a state agency if:(1) the firearm had been previously issued by the agency to a peace officer commissioned by the agency who died while commissioned, without regard to whether the officer died while discharging the officer's official duties; and(2) the firearm is not a prohibited weapon under Section 46.05, Penal Code.(b) Individuals who may purchase the firearm under Subsection (a) are, in order of precedence:(1) the surviving spouse of the deceased peace officer;(2) a child of the deceased peace officer; and(3) a parent of the deceased peace officer.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.38, eff. Sept. 1, 1995.

Sec. 614.053. PURCHASE PRICE OF FIREARM. A state agency shall establish the amount, which may not exceed fair market value, for which a firearm may be purchased under this subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 614.054. WHEN FIREARM MAY BE PURCHASED FROM STATE AGENCY; DELAY OF SALE BY AGENCY. (a) Except as provided by Subsection (b), an individual must purchase a firearm under Section 614.051 before the second anniversary of the date of the person's retirement or under Section 614.052 before the second anniversary of the date of the officer's death.(b) A state agency that cannot immediately replace the firearm may delay the sale of the firearm until the agency can replace the firearm.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER E. POLYGRAPH EXAMINATIONSSec. 614.061. DEFINITION. In this subchapter, "peace officer" means a person who:(1) is elected, appointed, or employed by a governmental entity; and(2) is a peace officer under Article 2.12, Code of Criminal Procedure, or other law.

Added by Acts 1997, 75th Leg., ch. 1303, Sec. 1, eff. June 20, 1997.

Sec. 614.062. APPLICABILITY OF SUBCHAPTER. This subchapter does not apply to a peace officer to whom Section 411.007 applies.

Added by Acts 1997, 75th Leg., ch. 1303, Sec. 1, eff. June 20, 1997.

Sec. 614.063. POLYGRAPH EXAMINATION. (a) A peace officer may not be suspended, discharged, or subjected to any other form of employment discrimination by the organization employing or appointing the peace officer because the peace officer refuses to submit to a polygraph examination as part of an internal investigation regarding the conduct of the peace officer unless:(1) the complainant submits to and passes a polygraph examination; or(2) the peace officer is ordered to take an examination under Subsection (d) or (e).(b) Subsection (a)(1) does not apply if the complainant is physically or mentally incapable of being polygraphed.(c) For the purposes of this section, a person passes a polygraph examination if, in the opinion of the polygraph examiner, no deception is indicated regarding matters critical to the matter under investigation.(d) The head of the law enforcement organization that employs or appoints a peace officer may require the peace officer to submit to a polygraph examination under this subsection if:(1) the subject matter of the complaint is confined to the internal operations of the organization employing or appointing the peace officer;(2) the complainant is an employee or appointee of the organization employing or appointing the peace officer; and(3) the complaint does not appear to be invalid based on the information available when the polygraph is ordered.(e) The head of the law enforcement organization that employs or appoints a peace officer may require the peace officer to submit to a polygraph examination under this subsection if the head of the law enforcement organization considers the circumstances to be extraordinary and the head of the law enforcement organization believes that the integrity of a peace officer or the law enforcement organization is in question. The head of the law enforcement organization shall provide the peace officer with a written explanation of the nature of the extraordinary circumstances and how the integrity of a peace officer or the law enforcement organization is in question.

Added by Acts 1997, 75th Leg., ch. 1303, Sec. 1, eff. June 20, 1997.

SUBCHAPTER F. RURAL VOLUNTEER FIRE DEPARTMENT INSURANCE PROGRAMSec. 614.071. DEFINITIONS. In this subchapter:(1) "Director" means the director of the Texas Forest Service.(2) "Fund" means the rural volunteer fire department insurance fund.(3) "Partially paid fire department" means a fire department operated by its members that includes:(A) some volunteer members; and(B) not more than 20 paid members.(4) "Program" means the rural volunteer fire department insurance program.(5) "Service" means the Texas Forest Service, an agency of The Texas A&M University System.(6) "Volunteer fire department" means a fire department operated by its members, including a partially paid fire department, that:(A) is operated on a not-for-profit basis, including a department exempt from federal income tax under Section 501(a), Internal Revenue Code of 1986, by being listed as an exempt organization in Section 501(c)(3) of that code; and(B) participates in a firefighter certification program administered:(i) under Section 419.071;(ii) by the State Firemen's and Fire Marshals' Association of Texas; or(iii) by the National Wildfire Coordinating Group.

Added by Acts 2001, 77th Leg., ch. 1363, Sec. 1, eff. Oct. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 472, Sec. 1, eff. Sept. 1, 2003.

Sec. 614.072. ADMINISTRATION OF PROGRAM. (a) The Texas Forest Service shall administer the rural volunteer fire department insurance program established under this subchapter.(b) The director may adopt rules necessary to assist rural volunteer fire departments in the payment of:(1) workers' compensation insurance;(2) audit costs for workers' compensation claims in any year in which there is an abnormally high number of wildfires; and(3) accidental death and disability insurance.(c) The service may employ staff to administer the program.(d) The director shall, in consultation with the advisory committee appointed under Section 614.073:(1) determine reasonable criteria and qualifications for the distribution of money from the fund; and(2) establish a procedure for reporting and processing requests for money from the fund.(e) In developing the criteria and qualifications for the distribution of money from the fund under Subsection (d), the director may not prohibit a volunteer fire department from receiving funds from a political subdivision.(f) The director shall prepare an annual written report on the activity, status, and effectiveness of the fund and shall submit the report to the lieutenant governor, the speaker of the house of representatives, and the comptroller before September 1 of each year.(g) Any assistance provided under this subchapter to a volunteer fire department or a firefighter who is a member of a volunteer fire department may not be considered compensation, and a firefighter receiving assistance under this subchapter may not be considered to be in the paid service of any governing body.(h) Administration costs associated with the program during a state fiscal year may not exceed seven percent of the total revenue collected from the tax imposed under Chapter 161, Tax Code, during the previous fiscal year.

Added by Acts 2001, 77th Leg., ch. 1363, Sec. 1, eff. Oct. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1248, Sec. 1, eff. September 1, 2007.

Sec. 614.073. ADVISORY COMMITTEE. (a) The director shall appoint an advisory committee to advise the director in regard to the administration of the program.(b) The advisory committee consists of five members with one member appointed from each of the following geographic regions of the state: north, south, east, west, and central.(c) A member of the advisory committee is entitled to reimbursement of reasonable travel expenses incurred by the member in performing duties as a member of the advisory committee, subject to any applicable limitation on reimbursement provided by general law or the General Appropriations Act. A member may not receive compensation for services.

Added by Acts 2001, 77th Leg., ch. 1363, Sec. 1, eff. Oct. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 472, Sec. 2, eff. Sept. 1, 2003.

Sec. 614.074. REQUESTS FOR ASSISTANCE. (a) A request for assistance from the fund shall be submitted to the director.(b) On receiving a request for assistance, the director shall determine whether to provide assistance and the amount of the assistance to be provided, if any, based on the criteria developed in consultation with the advisory committee under Section 614.072. A written copy of the decision shall be sent to the requestor and each member of the advisory committee.

Added by Acts 2001, 77th Leg., ch. 1363, Sec. 1, eff. Oct. 1, 2001.

Sec. 614.075. FUND. (a) The rural volunteer fire department insurance fund is an account in the general revenue fund and is composed of money collected under Chapter 161, Tax Code, and contributions to the fund from any other source.(b) Money in the fund may be used only for a purpose under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1363, Sec. 1, eff. Oct. 1, 2001.

SUBCHAPTER G. RURAL VOLUNTEER FIRE DEPARTMENT ASSISTANCE PROGRAMSec. 614.101. DEFINITIONS. In this subchapter:(1) "Director" means the director of the Texas Forest Service of The Texas A&M University System.(2) "Fund" means the volunteer fire department assistance fund.(3) "Program" means the Rural Volunteer Fire Department Assistance Program.(4) "Service" means the Texas Forest Service of The Texas A&M University System.(5) "Part-paid fire department" means a fire department operated by its members, some of whom are volunteers and not more than 20 of whom are paid.(6) "Volunteer fire department" means a fire department operated by its members, including a part-paid fire department, that is operated on a not-for-profit basis, including a department that is exempt from federal income tax under Section 501(a), Internal Revenue Code of 1986, by being listed as an exempt organization in Section 501(c)(3) of that code.

Added by Acts 2001, 77th Leg., ch. 1129, Sec. 1, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 614.071 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(79), eff. Sept. 1, 2003.

Sec. 614.102. ADMINISTRATION OF PROGRAM. (a) The Texas Forest Service shall administer the program established under this subchapter, and the director may adopt rules necessary to assist volunteer fire departments in paying for equipment and training of personnel.(b) The service may employ staff to administer the program.(c) The director shall:(1) determine reasonable criteria and qualifications for the distribution of money from the volunteer fire department assistance fund; and(2) establish a procedure for reporting and processing requests for money from the fund.(d) A volunteer fire department may not be denied assistance from the fund solely because the department receives funds from a political subdivision.(e) The director shall prepare an annual written report on the activity, status, and effectiveness of the fund and shall submit the report to the lieutenant governor, the speaker of the house of representatives, and the comptroller before November 1 of each year.(f) Any assistance or benefits provided under this subchapter to a volunteer fire department or a firefighter who is a member of a volunteer fire department may not be considered compensation, and a firefighter receiving assistance under this subchapter may not be considered to be in the paid service of any governing body.(g) Administration costs associated with the program during a state fiscal year may not exceed seven percent of the total revenue collected from the assessment under Article 5.102, Insurance Code, during the previous fiscal year.

Added by Acts 2001, 77th Leg., ch. 1129, Sec. 1, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 614.072 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(79), eff. Sept. 1, 2003.

Sec. 614.103. REQUESTS FOR ASSISTANCE. (a) A request for assistance from the fund shall be submitted to the director.(b) On receiving a request for assistance, the director shall determine whether to provide assistance and the amount of the assistance to be provided, if any, based on the criteria developed under Section 614.102. A written copy of the decision shall be sent to the requestor.

Added by Acts 2001, 77th Leg., ch. 1129, Sec. 1, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 614.073 and amended by Acts 2003, 78th Leg., ch. 1275, Sec. 2(79), 3(27), eff. Sept. 1, 2003.

Sec. 614.104. FUND. (a) The volunteer fire department assistance fund is an account in the general revenue fund and is composed of money collected under Article 5.102, Insurance Code, and contributions to the fund from any other source.(b) Except as provided by Subsection (c), money in the fund may be used only for a purpose under this subchapter.(c) The service may expend an amount not to exceed $5 million each year from the fund for staffing and operating costs associated with the preparation and delivery of the service's statewide wildfire protection plan.

Added by Acts 2001, 77th Leg., ch. 1129, Sec. 1, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 614.074 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(79), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1000, Sec. 1, eff. September 1, 2009.

Sec. 614.105. SEPARATE ACCOUNT FOR MONEY FROM TEXAS COMMISSION ON FIRE PROTECTION. (a) The service shall maintain a separate account within the volunteer fire department assistance fund.(b) The account shall contain money:(1) previously appropriated to the Texas Commission on Fire Protection for the administration of the fire department emergency program and transferred to the service;(2) received from the repayment of outstanding loans transferred to the service from the Texas Commission on Fire Protection fire department emergency program; and(3) from any legislative appropriations for the purposes of Subsection (c).(c) The money in the account may be used only to award grants for scholarships for the education and training of firefighters or for purchasing necessary firefighting equipment and facilities for:(1) a municipal fire department with any number of paid personnel;(2) a fire department operated by its members, some of whom are volunteers and some of whom are paid; or(3) a volunteer fire department.(d) The service shall administer all outstanding loans transferred from the Texas Commission on Fire Protection fire department emergency program and deposit money obtained as repayment of those loans to the credit of the account created under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1216, Sec. 25, eff. January 1, 2010.

SUBCHAPTER H. PEACE OFFICER IDENTIFICATION CARDSSubchapter H, consisting of Secs. 614.121 to 614.127, was added by Acts 2007, 80th Leg., R.S., Ch. 938, Sec. 1.For another Subchapter H, consisting of Secs. 614.121 to 614.125, added by Acts 2007, 80th Leg., R.S., Ch. 1187, Sec. 3, see Sec. 614.121 et seq., post.Sec. 614.121. DEFINITIONS. In this subchapter:(1) "Full-time peace officer" means a person elected, employed, or appointed as a peace officer under Article 2.12, Code of Criminal Procedure, or other law, who:(A) works as a peace officer on average at least 32 hours per week, exclusive of paid vacation; and(B) is compensated by this state or a political subdivision of this state at least at the federal minimum wage and is entitled to all employee benefits offered to a peace officer by the state or political subdivision.(2) "Honorably retired peace officer" means a former peace officer who:(A) previously served but is not currently serving as an elected, appointed, or employed peace officer under Article 2.12, Code of Criminal Procedure, or other law;(B) did not retire in lieu of any disciplinary action;(C) was eligible to retire from a law enforcement agency in this state or was ineligible to retire only as a result of an injury received in the course of the officer's employment with the agency; and(D) is eligible to receive a pension or annuity for service as a law enforcement officer in this state or is ineligible to receive a pension or annuity only because the law enforcement agency that employed the officer does not offer a pension or annuity to its employees.(3) "Part-time peace officer" means a person elected, employed, or appointed as a peace officer under Article 2.12, Code of Criminal Procedure, or other law, who:(A) works as a peace officer on average less than 32 hours per week, exclusive of paid vacation; and(B) is compensated by this state or a political subdivision of this state at least at the federal minimum wage and is entitled to all employee benefits offered to a peace officer by the state or political subdivision.(4) "Reserve law enforcement officer" has the meaning assigned by Section 1701.001, Occupations Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 938, Sec. 1, eff. September 1, 2007.

Sec. 614.122. PEACE OFFICERS. (a) The law enforcement agency or other governmental entity that appoints or employs a peace officer shall issue an identification card to its full-time or part-time peace officers.(b) The identification card must include:(1) the full name of the peace officer;(2) a photograph of the peace officer consistent with the peace officer's appearance;(3) the name of the law enforcement agency or other governmental entity that appointed or employs the peace officer or that the peace officer was elected to serve;(4) if applicable, the signature of the person appointing or employing the person as a peace officer on behalf of the law enforcement agency or other governmental entity;(5) a brief description of the peace officer, including the peace officer's height, weight, and eye color;(6) the thumbprint of the peace officer or a bar code with a unique identification label for the peace officer;(7) the date the law enforcement agency or other governmental entity appointed or employed the peace officer;(8) the date the law enforcement agency or other governmental entity issued the card to the peace officer; and(9) a phone number operational 24 hours a day, seven days a week that a person may call to verify the validity of the identification card.(c) On the identification card, the law enforcement agency or other governmental entity that issues the card shall print:(1) "State of Texas" and the state seal; and(2) "This identification card certifies that (insert name of peace officer) is commissioned by (insert name of law enforcement agency or other governmental entity that appoints or employs the peace officer) as a (insert "full-time peace officer" or "part-time peace officer")."(d) The head of a law enforcement agency or other governmental entity that appoints or employs a peace officer shall recover the identification card at the time of the peace officer's resignation or termination.

Added by Acts 2007, 80th Leg., R.S., Ch. 938, Sec. 1, eff. September 1, 2007.

Sec. 614.123. RESERVE LAW ENFORCEMENT OFFICER. (a) The law enforcement agency or other governmental entity that appoints or employs a reserve law enforcement officer shall issue an identification card to its reserve law enforcement officers.(b) The identification card must include:(1) the full name of the reserve law enforcement officer;(2) a photograph of the reserve law enforcement officer consistent with the reserve law enforcement officer's appearance;(3) the name of the law enforcement agency or other governmental entity that appointed or employs the reserve law enforcement officer;(4) if applicable, the signature of the person appointing or employing the person as a reserve law enforcement officer on behalf of the law enforcement agency or other governmental entity;(5) a brief description of the reserve law enforcement officer, including the reserve law enforcement officer's height, weight, and eye color;(6) the thumbprint of the reserve law enforcement officer or a bar code with a unique identification label for the reserve law enforcement officer;(7) the date the law enforcement agency or other governmental entity appointed or employed the reserve law enforcement officer;(8) the date the law enforcement agency or other governmental entity issued the card to the reserve law enforcement officer; and(9) a phone number operational 24 hours a day, seven days a week that a person may call to verify the validity of the identification card.(c) On the identification card, the law enforcement agency or other governmental entity that issues the card shall print:(1) "State of Texas" and the state seal; and(2) "This identification card certifies that (insert name of reserve law enforcement officer) is commissioned by (insert name of law enforcement agency or other governmental entity that appoints or employs the reserve law enforcement officer) as a reserve law enforcement officer."(d) The head of a law enforcement agency or other governmental entity that appoints or employs a reserve law enforcement officer shall recover the identification card at the time of the reserve law enforcement officer's resignation or termination.

Added by Acts 2007, 80th Leg., R.S., Ch. 938, Sec. 1, eff. September 1, 2007.

Sec. 614.124. HONORABLY RETIRED PEACE OFFICER. (a) The law enforcement agency or other governmental entity that was the last entity to appoint or employ an honorably retired peace officer as a peace officer may issue an identification card to its honorably retired peace officers.(b) The identification card must include:(1) the full name of the honorably retired peace officer;(2) a photograph of the honorably retired peace officer consistent with the honorably retired peace officer's appearance;(3) the name of the law enforcement agency or other governmental entity that issued the card to the honorably retired peace officer;(4) if applicable, the signature of the person authorizing the issuance of the card on behalf of the law enforcement agency or other governmental entity to the honorably retired peace officer;(5) a brief description of the honorably retired peace officer, including the honorably retired peace officer's height, weight, and eye color;(6) the thumbprint of the honorably retired peace officer or a bar code with a unique identification label for the honorably retired peace officer;(7) the date the honorably retired peace officer last served as a peace officer for the law enforcement agency or other governmental entity;(8) the date the law enforcement agency or other governmental entity issued the card to the honorably retired peace officer; and(9) a phone number operational 24 hours a day, seven days a week that a person may call to verify the validity of the identification card.(c) On the identification card, the law enforcement agency or other governmental entity that issues the card shall print:(1) "State of Texas" and the state seal; and(2) "This identification card certifies that (insert name of honorably retired peace officer) is an honorably retired peace officer of (insert name of law enforcement agency or other governmental entity that last appointed or employed the honorably retired peace officer)."(d) The head of a law enforcement agency or other governmental entity that issued the identification card shall recover the identification card on the date the identification card expires.

Added by Acts 2007, 80th Leg., R.S., Ch. 938, Sec. 1, eff. September 1, 2007.

Sec. 614.125. EXPIRATION DATE. An identification card issued under this subchapter expires on a date specified by the law enforcement agency or other governmental entity issuing the card.

Added by Acts 2007, 80th Leg., R.S., Ch. 938, Sec. 1, eff. September 1, 2007.

Sec. 614.126. TAMPER-PROOF CARDS. An identification card issued under this subchapter must be, to the extent practicable, tamper-proof.

Added by Acts 2007, 80th Leg., R.S., Ch. 938, Sec. 1, eff. September 1, 2007.

Sec. 614.127. LOST OR STOLEN CARDS. If an identification card issued under this subchapter is lost or stolen, the law enforcement agency or other governmental entity issuing the card may:(1) require a peace officer, reserve law enforcement officer, or honorably retired peace officer to submit an affidavit executed by the peace officer, reserve law enforcement officer, or honorably retired peace officer to the law enforcement agency or other governmental entity issuing the card stating that the identification card was lost or stolen; and(2) issue a duplicate identification card to the peace officer, reserve law enforcement officer, or honorably retired peace officer.

Added by Acts 2007, 80th Leg., R.S., Ch. 938, Sec. 1, eff. September 1, 2007.

SUBCHAPTER H. IDENTIFICATION CARDS FOR CERTAIN RETIRED PEACE OFFICERSSubchapter H, consisting of Secs. 614.121 to 614.125, was added by Acts 2007, 80th Leg., R.S., Ch. 1187, Sec. 3.For another Subchapter H, consisting of Secs. 614.121 to 614.127, added by Acts 2007, 80th Leg., R.S., Ch. 938, Sec. 1, see Sec. 614.121 et seq., post.Sec. 614.121. DEFINITION. In this subchapter, "honorably retired peace officer" means a former peace officer who:(1) previously served but is not currently serving as an elected, appointed, or employed peace officer under Article 2.12, Code of Criminal Procedure, or other law;(2) did not retire in lieu of any disciplinary action;(3) was eligible to retire from a law enforcement agency in this state or was ineligible to retire only as a result of an injury received in the course of the officer's employment with the agency; and(4) is entitled to receive a pension or annuity for service with a state or local law enforcement agency or is not entitled to receive a pension or annuity only because the law enforcement agency that employed the retired officer does not offer a pension or annuity to its retired employees.

Added by Acts 2007, 80th Leg., R.S., Ch. 1187, Sec. 3, eff. September 1, 2007.

Sec. 614.122. ISSUANCE OF IDENTIFICATION CARD. The law enforcement agency or other governmental entity that was the last entity to appoint or employ an honorably retired peace officer as a peace officer shall issue an identification card to its honorably retired peace officers.

Added by Acts 2007, 80th Leg., R.S., Ch. 1187, Sec. 3, eff. September 1, 2007.

Sec. 614.123. APPEARANCE AND CONTENT OF IDENTIFICATION CARD. (a) The identification card must include:(1) the full name of the honorably retired peace officer;(2) a photograph of the honorably retired peace officer consistent with the honorably retired peace officer's appearance;(3) the name of the law enforcement agency or other governmental entity that issued the card to the honorably retired peace officer;(4) if applicable, the signature of the person authorizing the issuance of the card on behalf of the law enforcement agency or other governmental entity to the honorably retired peace officer;(5) a brief description of the honorably retired peace officer, including the honorably retired peace officer's height, weight, and eye color;(6) the thumbprint of the honorably retired peace officer;(7) the date the honorably retired peace officer last served as a peace officer for the law enforcement agency or other governmental entity; and(8) the date the law enforcement agency or other governmental entity issued the card to the honorably retired peace officer.(b) On the identification card, the law enforcement agency or other governmental entity that issues the card shall print:(1) "State of Texas" and the state seal; and(2) "This identification card certifies that (insert name of honorably retired peace officer) is an honorably retired peace officer of (insert name of law enforcement agency or other governmental entity that last appointed or employed the honorably retired peace officer)."

Added by Acts 2007, 80th Leg., R.S., Ch. 1187, Sec. 3, eff. September 1, 2007.

Sec. 614.124. EXPIRATION DATE. An identification card issued under this subchapter expires on a date specified by the law enforcement agency or other governmental entity issuing the card.

Added by Acts 2007, 80th Leg., R.S., Ch. 1187, Sec. 3, eff. September 1, 2007.

Sec. 614.125. LOST OR STOLEN CARDS. If an identification card issued under this subchapter is lost or stolen, the law enforcement agency or other governmental entity issuing the card may:(1) require an honorably retired peace officer to submit an affidavit executed by the officer to the law enforcement agency or other governmental entity stating that the identification card was lost or stolen; and(2) issue a duplicate identification card to the officer.

Added by Acts 2007, 80th Leg., R.S., Ch. 1187, Sec. 3, eff. September 1, 2007.

SUBCHAPTER I. FIRE DEPARTMENT LISTINGSec. 614.151. PURPOSES OF SUBCHAPTER. The purposes of this subchapter are to:(1) develop a complete list of fire departments and firefighting resources within this state;(2) prepare for the prompt and efficient response to a disaster or incident of catastrophic proportions; and(3) provide support to the statewide mutual aid program for fire emergencies as provided by Section 418.110.

Added by Acts 2007, 80th Leg., R.S., Ch. 1215, Sec. 1, eff. September 1, 2007.

Sec. 614.152. DEFINITIONS. In this subchapter:(1) "Fire department" means an entity that provides fire protection to an area within the state that has 9-1-1 service as determined by the Commission on State Emergency Communications.(2) "Service" means the Texas Forest Service of The Texas A&M University System.(3) "State fire agency" means the:(A) firefighters' pension commissioner;(B) Texas Department of Rural Affairs;(C) service;(D) Texas Commission on Fire Protection;(E) Texas Engineering Extension Service of The Texas A&M University System; and(F) Texas State Fire Marshal's Office of the Texas Department of Insurance.(4) "State fire association" means the:(A) State Firemen's and Fire Marshals' Association of Texas;(B) Texas Fire Chiefs Association;(C) Texas Fire Marshals Association;(D) Texas State Association of Fire and Emergency Districts; and(E) Texas State Association of Fire Fighters.

Added by Acts 2007, 80th Leg., R.S., Ch. 1215, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 94, eff. September 1, 2009.

Sec. 614.153. ADMINISTRATION OF FIRE DEPARTMENT LISTING. The service shall:(1) establish and maintain a listing of fire departments located in this state that is accessible to each state fire agency to assist the agency in carrying out its responsibilities; and(2) prescribe procedures necessary to implement this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 1215, Sec. 1, eff. September 1, 2007.

Sec. 614.154. LISTING REQUIRED. (a) Each fire department in this state must be listed with the service. Each fire department shall provide to the service information described by Section 614.155 in a manner prescribed by the service.(b) State fire agencies and state fire associations shall coordinate and cooperate with the service in the development of the listing.

Added by Acts 2007, 80th Leg., R.S., Ch. 1215, Sec. 1, eff. September 1, 2007.

Sec. 614.155. LISTING COMPONENTS. The listing must contain for each fire department in this state:(1) the name of the fire department;(2) the physical address of the fire department;(3) the mailing address of the fire department;(4) the number of firefighters and any other personnel affiliated with the fire department whose duties involve responding to an emergency incident; and(5) an itemized list, using National Incident Management System guidelines, of all firefighting equipment used by the fire department for fire protection purposes.

Added by Acts 2007, 80th Leg., R.S., Ch. 1215, Sec. 1, eff. September 1, 2007.

Sec. 614.156. RENEWAL OF LISTING. The service shall renew a fire department's listing annually.

Added by Acts 2007, 80th Leg., R.S., Ch. 1215, Sec. 1, eff. September 1, 2007.

SUBCHAPTER J. STANDARDS FOR CERTAIN LAW ENFORCEMENT OFFICERSSec. 614.171. DEFINITIONS.In this subchapter:(1) "Law enforcement agency" means the Department of Public Safety, Texas Alcoholic Beverage Commission, Texas Department of Criminal Justice, and Parks and Wildlife Department.(2) "Law enforcement officer" means a person who is a commissioned peace officer employed by a law enforcement agency.

Added by Acts 2007, 80th Leg., R.S., Ch. 1159, Sec. 13, eff. September 1, 2007.Renumbered from Government Code, Section 614.151 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(41), eff. September 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 6.04, eff. September 1, 2009.

Sec. 614.172. PHYSICAL FITNESS PROGRAMS AND STANDARDS. (a) Each law enforcement agency shall adopt physical fitness programs that a law enforcement officer must participate in and physical fitness standards that a law enforcement officer must meet. The standards as applied to an officer must directly relate to the officer's job duties and shall include individual fitness goals specific to the officer's age and gender. A law enforcement agency shall use the services of a consultant to aid the agency in developing the standards.(a-1) Each law enforcement agency shall adopt a reward policy that provides for reward incentives to officers who participate in the program and meet the standards adopted under Subsection (a). The reward incentives under the policy must be an amount of administrative leave of not more than four days per year.(a-2) An agency may adopt physical readiness standards independent of other law enforcement agencies.(b) Except as provided by Subsection (c), a violation of a standard adopted under Subsection (a) is just cause to discharge an officer or:(1) transfer an officer to a position that is not compensated according to Schedule C of the position classification salary schedule prescribed by the General Appropriations Act; or(2) for a law enforcement officer employed by the Parks and Wildlife Department and compensated according to Schedule B of the position classification salary schedule prescribed by the General Appropriations Act, transfer the officer to a position that does not require the employee to be a commissioned peace officer.(c) A law enforcement agency may exempt a law enforcement officer from participating in a program or meeting a standard under Subsection (a) based on the facts and circumstances of the individual case, including whether an officer was injured in the line of duty.

Added by Acts 2007, 80th Leg., R.S., Ch. 1159, Sec. 13, eff. September 1, 2007.Renumbered from Government Code, Section 614.152 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(41), eff. September 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 6.05, eff. September 1, 2009.

SUBCHAPTER K. INSURANCE COVERAGE REQUIRED FORVOLUNTEER POLICE FORCE MEMBERSSec. 614.191. DEFINITION. In this subchapter, "volunteer police force member" means:(1) a person summoned under Section 341.011, Local Government Code, to serve on a special police force;(2) a police reserve force member appointed under Section 341.012, Local Government Code; and(3) any other person assigned by a state agency or political subdivision to perform, without compensation, any duties typically performed by a peace officer.

Added by Acts 2007, 80th Leg., R.S., Ch. 1248, Sec. 2, eff. September 1, 2007.Renumbered from Government Code, Section 614.121 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(42), eff. September 1, 2009.

Sec. 614.192. INSURANCE COVERAGE REQUIRED. (a) Each volunteer police force member must be insured or covered by the applicable state agency or political subdivision against any injury suffered by the police force member in the course and scope of performing the person's assigned duties at the request of or under a contract with a state agency or political subdivision.(b) The applicable state agency or political subdivision may satisfy the requirements of Subsection (a) by:(1) providing insurance coverage; or(2) entering into an interlocal agreement with another political subdivision providing for self-insurance.

Added by Acts 2007, 80th Leg., R.S., Ch. 1248, Sec. 2, eff. September 1, 2007.Renumbered from Government Code, Section 614.122 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(42), eff. September 1, 2009.



CHAPTER 615. FINANCIAL ASSISTANCE TO SURVIVORS OF CERTAIN LAW ENFORCEMENT OFFICERS, FIRE FIGHTERS, AND OTHERS

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC OFFICERS

AND EMPLOYEES

CHAPTER 615. FINANCIAL ASSISTANCE TO SURVIVORS OF CERTAIN LAW

ENFORCEMENT OFFICERS, FIRE FIGHTERS, AND OTHERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 615.001. DEFINITION. In this chapter, "minor child" means

a child who:

(1) on the date of the death of an individual listed under

Section 615.003, is younger than 18 years of age; and

(2) if the child is not a biological or adopted child, was

claimed as a dependent on the federal income tax return of an

individual listed under Section 615.003 for the year preceding

the year of the individual's death.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1541, Sec. 54, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1231, Sec. 36, eff.

Sept. 1, 2001.

Sec. 615.002. ADMINISTRATION OF CHAPTER. The board of trustees

of the Employees Retirement System of Texas shall administer this

chapter under rules adopted by the board.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 615.003. APPLICABILITY. This chapter applies only to

eligible survivors of the following individuals:

(1) an individual elected, appointed, or employed as a peace

officer by the state or a political subdivision of the state

under Article 2.12, Code of Criminal Procedure, or other law;

(2) a paid probation officer appointed by the director of a

community supervision and corrections department who has the

duties set out in Section 76.002 and the qualifications set out

in Section 76.005, or who was appointed in accordance with prior

law;

(3) a parole officer employed by the Texas Department of

Criminal Justice who has the duties set out in Section 508.001

and the qualifications set out in Section 508.113 or in prior

law;

(4) a paid jailer;

(5) a member of an organized police reserve or auxiliary unit

who regularly assists peace officers in enforcing criminal laws;

(6) a member of the class of employees of the correctional

institutions division formally designated as custodial personnel

under Section 615.006 by the Texas Board of Criminal Justice or

its predecessor in function;

(7) a jailer or guard of a county jail who is appointed by the

sheriff and who:

(A) performs a security, custodial, or supervisory function over

the admittance, confinement, or discharge of prisoners; and

(B) is certified by the Commission on Law Enforcement Officer

Standards and Education;

(8) a juvenile correctional employee of the Texas Youth

Commission;

(9) an employee of the Department of Aging and Disability

Services or Department of State Health Services who:

(A) works at the department's maximum security unit; or

(B) performs on-site services for the Texas Department of

Criminal Justice;

(10) an individual who is employed by the state or a political

or legal subdivision and is subject to certification by the Texas

Commission on Fire Protection;

(11) an individual employed by the state or a political or legal

subdivision whose principal duties are aircraft crash and rescue

fire fighting;

(12) a member of an organized volunteer fire-fighting unit that:

(A) renders fire-fighting services without remuneration; and

(B) conducts a minimum of two drills each month, each two hours

long;

(13) an individual who:

(A) performs emergency medical services or operates an

ambulance;

(B) is employed by a political subdivision of the state or is an

emergency medical services volunteer as defined by Section

773.003, Health and Safety Code; and

(C) is qualified as an emergency care attendant or at a higher

level of training under Section 773.046, 773.047, 773.048,

773.049, or 773.0495, Health and Safety Code;

(14) an individual who is employed or formally designated as a

chaplain for:

(A) an organized volunteer fire-fighting unit or other fire

department of this state or of a political subdivision of this

state;

(B) a law enforcement agency of this state or of a political

subdivision of this state; or

(C) the Texas Department of Criminal Justice; or

(15) an individual who is employed by the state or a political

subdivision of the state and who is considered by the

governmental employer to be a trainee for a position otherwise

described by this section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.12(b), eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 12.17, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1049, Sec. 1, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 874, Sec. 8, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 842, Sec. 1, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 1111, Sec. 43, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

55, Sec. 1, eff. May 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.075, eff. September 1, 2009.

Sec. 615.004. EFFECT OF AWARD. (a) A finding that assistance

is payable to an eligible survivor of an individual listed under

Section 615.003 is not a declaration of the cause, nature, or

effect of a death for any other purpose.

(b) A finding that a death is within the provisions of this

chapter does not affect another claim or cause of action arising

from or connected to the death.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 615.005. ASSISTANCE NOT ASSIGNABLE; PAYMENTS EXEMPT. (a)

Assistance payable under this chapter is not transferable or

assignable at law or in equity.

(b) Money paid or payable under this chapter is not subject to

execution, levy, attachment, garnishment, or other legal process

or to the operation of any insolvency law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 615.006. DESIGNATION OF CUSTODIAL PERSONNEL. The Texas

Board of Criminal Justice shall adopt and include in its minutes

a formal designation identifying the classes of persons who are

custodial personnel of the agency so that there is no uncertainty

about which persons are custodial personnel.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 615.007. CERTAIN VOLUNTEER FIRE-FIGHTING UNITS CONSIDERED

AGENTS OF POLITICAL SUBDIVISION. For the purposes of this

chapter, an organized volunteer fire-fighting unit described by

Section 615.003(12) is considered an agent of a political

subdivision, including a municipality, county, or district, that

the unit serves if:

(1) the unit receives any financial aid from the political

subdivision for the maintenance, upkeep, or storage of equipment;

or

(2) the governing body of the political subdivision designates

the unit as an agent of the political subdivision.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 615.008. CERTAIN POLICE RESERVE OR AUXILIARY UNITS

CONSIDERED AGENTS OF POLITICAL SUBDIVISION. For the purposes of

this chapter, an organized police reserve or auxiliary unit is

considered an agent of a political subdivision, including a

municipality, county, or district, that the unit serves if the

governing body of the political subdivision designates the unit

as an agent of the political subdivision.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. PAYMENTS TO ELIGIBLE SURVIVORS

Sec. 615.021. ELIGIBLE SURVIVORS. (a) A survivor of an

individual listed under Section 615.003 is eligible for the

payment of assistance under this chapter if:

(1) the listed individual died as a result of a personal injury

sustained in the line of duty in the individual's position as

described by Section 615.003; and

(2) the survivor is:

(A) the surviving spouse of the listed individual;

(B) a surviving child of the listed individual, if there is no

surviving spouse; or

(C) a surviving parent of the listed individual, if there is no

surviving spouse or child.

(b) Payment of assistance may not occur under this subchapter

unless an individual is eligible under Subsection (a).

(c) An individual employed by the state or a political or legal

subdivision who is subject to certification by the Texas

Commission on Fire Protection or whose principal duties are

aircraft crash and rescue fire fighting is considered to have

died as a result of a personal injury sustained in the line of

duty in the individual's position as described by Section 615.003

if the individual died while actually performing an activity that

the individual was certified to perform by the Texas Commission

on Fire Protection, without regard to whether the individual was

actually performing the activity during the individual's

compensable hours at work.

(d) In a determination of whether the survivor of an individual

listed under Section 615.003 is eligible for the payment of

assistance under this chapter, any reasonable doubt arising from

the circumstances of the individual's death shall be resolved in

favor of the payment of assistance to the survivor.

(e) In this section:

(1) "Personal injury" means an injury resulting from an external

force, an activity, or a disease caused by or resulting from:

(A) a line-of-duty accident; or

(B) an illness caused by line-of-duty work under hazardous

conditions.

(2) "Line of duty" means an action an individual listed under

Section 615.003 is required or authorized by rule, condition of

employment, or law to perform. The term includes:

(A) an action by the individual at a social, ceremonial,

athletic, or other function to which the individual is assigned

by the individual's employer; and

(B) an action performed as part of a training program the

individual is required or authorized by rule, condition of

employment, or law to undertake.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.12(a), eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1049, Sec. 2, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 1438, Sec. 1, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 842, Sec. 2, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

55, Sec. 2, eff. May 19, 2009.

Sec. 615.022. PAYMENT TO SURVIVORS. (a) If there is an

eligible surviving spouse, the state shall pay $250,000 to the

eligible surviving spouse.

(b) If there is no eligible surviving spouse, the state shall

pay $250,000 in equal shares to surviving children.

(c) If there is no eligible surviving spouse or child, the state

shall pay $250,000 in equal shares to surviving parents.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.12(c), eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1438, Sec. 2, eff. Sept.

1, 2001.

Sec. 615.0225. EDUCATION BENEFITS FOR CERTAIN SURVIVORS. (a) A

person is eligible to receive education benefits under this

section if the person is:

(1) a surviving spouse; or

(2) a surviving minor child as defined by Section 615.001.

(b) An eligible person who enrolls as a full-time student at an

institution of higher education as defined by Section 61.003,

Education Code, is exempt from tuition and fees at that

institution of higher education until the student receives a

bachelor's degree or 200 hours of course credit, whichever occurs

first.

(c) If the student elects to reside in housing provided by the

institution of higher education and qualifies to reside in that

housing, the institution shall pay from the general revenue

appropriated to the institution the cost of the student's

contract for food and housing until the student receives a

bachelor's degree or 200 hours of course credit, whichever occurs

first. If there is no space available in the institution's

housing, the institution shall, from the general revenue

appropriated to the institution, pay to the student each month

the equivalent amount that the institution would have expended

had the student lived in the institution's housing. The

institution is not required to pay the student the monthly

payment if the student would not qualify to live in the

institution's housing.

(d) The institution of higher education shall, from the general

revenue appropriated to the institution, pay to the student the

cost of the student's textbooks until the student receives a

bachelor's degree or 200 hours of course credit, whichever occurs

first.

(e) A payment under this section is in addition to any payment

made under Section 615.022.

Added by Acts 2001, 77th Leg., ch. 1438, Sec. 3, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

146, Sec. 1, eff. May 21, 2007.

Sec. 615.023. PAYMENT TO SURVIVING MINOR CHILD. (a) The state

shall pay to the duly appointed or qualified guardian or other

legal representative of an eligible surviving minor child:

(1) $200 each month, if there is one surviving child;

(2) $300 each month, if there are two surviving children; or

(3) $400 each month, if there are three or more surviving

children.

(b) A child's entitlement to assistance payable under this

section ends on the child's 18th birthday. At that time, payments

to any other surviving minor children shall be adjusted, as

necessary, to conform to the amounts payable under Subsection

(a).

(c) A payment under this section is in addition to any payment

made under Section 615.022.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1231, Sec. 37, eff.

Sept. 1, 2001. Reenacted by Acts 2003, 78th Leg., ch. 1111, Sec.

7, eff. Sept. 1, 2003.

SUBCHAPTER C. ADMINISTRATION AND PROCEDURE

Sec. 615.041. PROOF OF CLAIM. Proof of the death of an

individual listed under Section 615.003 that is claimed to meet

the requirements of Section 615.021(1) shall be furnished to the

board of trustees of the Employees Retirement System of Texas in

the form and with additional evidence and information required by

the board.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 615.042. AWARD AND PAYMENT OF ASSISTANCE. (a) The

Employees Retirement System of Texas shall notify the comptroller

of the retirement system's determination that a claim under this

chapter is valid and justifies payment.

(b) On receipt of the notice, the comptroller shall issue a

warrant to each claimant in the proper amount from the fund

appropriated for that purpose.

(c) Payments under this chapter on behalf of a surviving child

are payable beginning on the first day of the first month after

the death of the individual listed in Section 615.003.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1231, Sec. 38, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1438, Sec. 4, eff. Sept.

1, 2001.

Sec. 615.043. DENIAL OF CLAIM. If the Employees Retirement

System of Texas denies a claim, the retirement system shall send

a notice of the denial to:

(1) the person making the claim; or

(2) the duly qualified guardian or legal representative of a

surviving minor child, if a claim is being made on behalf of the

child.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1231, Sec. 39, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1438, Sec. 5, eff. Sept.

1, 2001.

Sec. 615.044. APPEALS. (a) An eligible survivor or the

eligible survivor's legal representative whose claim for payment

is denied may appeal the denial to the board of trustees of the

Employees Retirement System of Texas.

(b) An appeal under this section is considered to be an appeal

of a contested case under Chapter 2001 and shall be conducted as

provided by Section 815.511.

(c) Judicial review of a decision under this section is under

the substantial evidence rule as provided by Chapter 2001.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1231, Sec. 40, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1438, Sec. 6, eff. Sept.

1, 2001.

Sec. 615.045. RECORDS. (a) Records of individuals listed by

Section 615.003 and of survivors eligible for benefits under this

chapter that are in the custody of the Employees Retirement

System of Texas, an administering firm as defined by Section

1551.003, Insurance Code, a carrier as defined by Section

1551.007, Insurance Code, or another governmental agency acting

with or on behalf of the retirement system are confidential and

not subject to public disclosure, and the retirement system,

administering firm, carrier, or governmental agency is not

required to accept or comply with a request for a record or

information about a record or to seek an opinion from the

attorney general, because the records are exempt from the

provisions of Chapter 552, except as otherwise provided by this

section.

(b) Records may be released to an eligible survivor or to an

authorized attorney, family member, or representative acting on

behalf of the eligible survivor. The Employees Retirement System

of Texas may release the records to an administering firm,

carrier, agent, or attorney acting on behalf of the retirement

system, to another governmental entity having a legitimate need

for the information to perform the purposes of the retirement

system, or to a party in response to a subpoena issued under

applicable law.

(b-1) A record released or received by the retirement system

under this section may be transmitted electronically, including

through the use of an electronic signature or certification in a

form acceptable to the retirement system. An unintentional

disclosure to, or unauthorized access by, a third party related

to the transmission or receipt of information under this section

is not a violation by the retirement system of any law, including

a law or rule relating to the protection of confidential

information.

(c) The records of individuals listed by Section 615.003 and of

eligible survivors remain confidential after release to a person

as authorized by this section. The records of individuals listed

by Section 615.003 and of eligible survivors may become part of

the public record of an administrative or judicial proceeding

related to an appeal filed under this chapter, unless the records

are closed to public access by a protective order issued under

applicable law.

(d) The retirement system has sole discretion in determining

whether a record is subject to this section. For purposes of

this section, a record includes any identifying information about

any person, living or deceased, who is or was:

(1) an individual listed in Section 615.003; or

(2) a survivor, heir, or beneficiary of an individual listed in

Section 615.003.

Added by Acts 2001, 77th Leg., ch. 1231, Sec. 41, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1111, Sec. 8, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. HEALTH INSURANCE COVERAGE FOR ELIGIBLE SURVIVORS

Sec. 615.071. APPLICABILITY. This subchapter applies only to

eligible survivors of:

(1) an individual listed in Section 615.003(1), (6), or (7); or

(2) an individual listed in Section 615.003(10) or (11) who is

employed by a political subdivision of the state.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.13(a), eff. Sept.

1, 1995.

Sec. 615.072. ELIGIBLE SURVIVORS. (a) A survivor of an

individual listed under Section 615.071 is eligible for the

health insurance benefits provided under this subchapter if:

(1) the listed individual died as a result of a personal injury

sustained in the line of duty in the individual's position as

described by Section 615.071; and

(2) the survivor is:

(A) the surviving spouse of the listed individual; or

(B) a dependent of the listed individual.

(b) In a determination of whether the survivor of an individual

listed under Section 615.071 is eligible for the payment of

assistance under this subchapter, any reasonable doubt arising

from the circumstances of the individual's death shall be

resolved in favor of the payment of assistance to the survivor.

(c) In this section:

(1) "Personal injury" means an injury resulting from an external

force, an activity, or a disease caused by or resulting from:

(A) a line-of-duty accident; or

(B) an illness caused by line-of-duty work under hazardous

conditions.

(2) "Line of duty" means an action an individual listed under

Section 615.071 is required or authorized by rule, condition of

employment, or law to perform. The term includes an action by the

individual at a social, ceremonial, athletic, or other function

to which the individual is assigned by the individual's employer.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.13(a), eff. Sept.

1, 1995. Amended by Acts 2003, 78th Leg., ch. 842, Sec. 3, eff.

Sept. 1, 2003.

Sec. 615.073. BENEFIT TO SURVIVING SPOUSE. (a) An eligible

surviving spouse of a deceased individual listed in Section

615.071 who was employed by the state is entitled to purchase

continued health insurance benefits under Chapter 1551, Insurance

Code, as provided by this subchapter.

(b) An eligible surviving spouse of a deceased individual listed

in Section 615.071 who was employed by a political subdivision of

the state is entitled to purchase continued health insurance

benefits from the political subdivision that employed the

deceased individual, including health coverage:

(1) provided by or through a political subdivision under:

(A) a health insurance policy or health benefit plan written by

a health insurer; or

(B) a self-insured health benefits plan; or

(2) under Chapter 172, Local Government Code.

(c) The surviving spouse is entitled to continue to purchase

health insurance coverage until the date the surviving spouse

becomes eligible for federal Medicare benefits.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.13(a), eff. Sept.

1, 1995. Amended by Acts 2003, 78th Leg., ch. 103, Sec. 1, eff.

May 20, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.518, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

55, Sec. 3, eff. May 19, 2009.

Sec. 615.074. BENEFIT TO DEPENDENT. (a) An eligible surviving

dependent who is a minor child is entitled to continue health

insurance coverage until the date the dependent reaches the age

of 18.

(b) An eligible surviving dependent who is not a minor child is

entitled to continue health insurance coverage until the earlier

of:

(1) the date the dependent becomes eligible for group health

insurance through another employer; or

(2) the date the dependent becomes eligible for federal Medicare

benefits.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.13(a), eff. Sept.

1, 1995. Amended by Acts 2001, 77th Leg., ch. 1231, Sec. 42, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

55, Sec. 4, eff. May 19, 2009.

Sec. 615.075. NOTICE. (a) An employing entity shall provide

written notice to an eligible survivor to whom this subchapter

may apply of the survivor's rights under this subchapter not

later than the 10th day after the date of the decedent's death.

Not later than the 150th day after the date of the decedent's

death, the employing entity shall send a subsequent written

notice under this subsection by certified mail to any eligible

survivor who has not already elected to continue coverage on or

before that date.

(b) If an eligible survivor is a minor child, the employing

entity shall also, at the same time, provide the notice to the

child's parent or guardian, unless, after reasonable effort, the

parent or guardian cannot be located.

(c) To receive continued coverage under this subchapter, the

employing entity must be informed not later than the 180th day

after the date the decedent died that the eligible survivor

elects to continue coverage.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.13(a), eff. Sept.

1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

55, Sec. 5, eff. May 19, 2009.

Sec. 615.076. LEVEL OF COVERAGE. (a) An eligible survivor may

elect to continue coverage at any level of benefits currently

offered by the employing entity to dependents of an active

employee.

(b) An eligible survivor may elect to continue coverage at a

reduced level of benefits if the employing entity offers that

option.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.13(a), eff. Sept.

1, 1995.

Sec. 615.077. PAYMENTS; RATE. An eligible survivor who is

entitled to continued coverage under this subchapter:

(1) is entitled to:

(A) make payments for the coverage or have payments made on the

survivor's behalf at the same time and to the same entity that

payments for coverage are made by current employees of the

employing entity; and

(B) obtain the coverage at the rate paid by current employees of

the employing entity for that coverage; and

(2) may not be required to pay a premium amount for the coverage

that is greater than the premium amount that a current employee

of the employing entity without a spouse is required to pay to

cover the employee alone or to cover the employee and the

employee's dependent children, as applicable to the eligible

survivor.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.13(a), eff. Sept.

1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

55, Sec. 6, eff. May 19, 2009.

Sec. 615.078. CERTAIN PRACTICES NOT PROHIBITED OR AFFECTED.

This subchapter does not:

(1) prohibit an employing entity from uniformly changing the

group health insurance plan or group health coverage plan

provided for its employees and employees' dependents;

(2) affect the definition of a dependent or the eligibility

requirements for a dependent under a plan;

(3) prohibit an employing entity from increasing the cost of

group health coverage to its employees and to eligible survivors

covered under this subchapter to reflect any increased cost

attributable to compliance with this subchapter; or

(4) affect the right of a political subdivision to self-insure

or provide coverage under Chapter 172, Local Government Code.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.13(a), eff. Sept.

1, 1995.

Sec. 615.079. BENEFITS ADDITIONAL. The benefits provided by

this subchapter are in addition to any other benefits provided by

this chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.13(a), eff. Sept.

1, 1995.

Sec. 615.080. GRACE PERIOD. Health insurance benefits coverage

in force on the date of the decedent's death under which a

deceased individual listed under Section 615.071 covered one or

more other persons may not lapse before the 181st day after the

date of the decedent's death for failure to pay the premium.

Added by Acts 2009, 81st Leg., R.S., Ch.

55, Sec. 7, eff. May 19, 2009.

For expiration of this section, see Subsection (d).

Text of section effective until September 01, 2010

Sec. 615.081. LIMITED OPPORTUNITY FOR CERTAIN ELIGIBLE SURVIVORS

TO REAPPLY FOR COVERAGE. (a) This section applies only to an

eligible survivor of a deceased individual listed under Section

615.071 who died on or after September 1, 1993.

(b) Notwithstanding any other provision of this subchapter or

other law, an eligible survivor to whom this section applies who

did not purchase continued health insurance benefits under this

subchapter or under the law codified by this subchapter within

the time allowed after the listed individual's death, or who

discontinued coverage under this subchapter or under the law

codified by this subchapter after the listed individual's death,

may reapply for coverage under the employing entity's health

insurance benefits plan not later than March 1, 2010.

(c) An eligible survivor who reapplies for coverage under

Subsection (b) is entitled to purchase the coverage according to

the same rate schedule and coverage options as would apply had

the eligible survivor continued coverage under this subchapter

after the listed individual's death.

(d) This section expires September 1, 2010.

Added by Acts 2009, 81st Leg., R.S., Ch.

55, Sec. 7, eff. May 19, 2009.

SUBCHAPTER E. ADDITIONAL BENEFITS FOR ELIGIBLE SURVIVORS

Sec. 615.101. DEFINITION. In this subchapter, "governmental

entity" includes the state, an agency or institution of the

state, or a political subdivision of the state.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.13(a), eff. Sept.

1, 1995.

Sec. 615.102. DUTY WEAPON AND BADGE. (a) This section applies

only to:

(1) an individual listed in Section 615.003(1) who is employed

by a political subdivision of the state;

(2) a peace officer under Article 2.12, Code of Criminal

Procedure, or other law who is employed by the state, including

any state agency or any institution of higher education under

Section 61.003, Education Code; or

(3) an individual listed in Section 615.003(7).

(b) On the death of an individual listed in Subsection (a), the

employing governmental entity shall provide, at no cost, the

deceased individual's duty weapon, if any, and badge to the

individual's:

(1) designated beneficiary; or

(2) estate if the individual did not designate a beneficiary.

(c) A governmental entity that employs an individual listed in

Subsection (a) shall provide the individual a form on which the

individual may designate the individual's beneficiaries for

purposes of this section.

(d) A governmental entity is not liable for damages caused by

the use or misuse of a duty weapon provided to a designated

beneficiary or estate under this section.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.13(a), eff. Sept.

1, 1995.

Sec. 615.103. BURIAL WITH UNIFORM. (a) This section applies

only to:

(1) an individual listed in Section 615.003(1) who is employed

by a political subdivision of the state;

(2) a peace officer under Article 2.12, Code of Criminal

Procedure, or other law who is employed by the state, including

any state agency or any institution of higher education under

Section 61.003, Education Code;

(3) an individual listed in Section 615.003(7); or

(4) an individual listed in Section 615.003(10) or (11) who is

employed by a political subdivision of the state.

(b) If an individual listed in Subsection (a) dies and is to be

buried in the individual's uniform, the employing governmental

entity shall provide the uniform at no cost.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.13(a), eff. Sept.

1, 1995.

Sec. 615.104. BENEFITS ADDITIONAL. The benefits provided by

this subchapter are in addition to any other benefits provided by

this chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.13(a), eff. Sept.

1, 1995.

Sec. 615.105. PROVISION OF STATE FLAG. (a) This section

applies only to:

(1) an individual elected, appointed, or employed as a peace

officer by the state or a political subdivision of the state

under Article 2.12, Code of Criminal Procedure, or other law; or

(2) an honorably retired peace officer who formerly held a

position described by Subdivision (1) and voluntarily terminated

employment with a law enforcement agency of this state or a

political subdivision of this state.

(b) On the death of an individual listed in Subsection (a),

regardless of whether the individual died as a result of a

personal injury sustained in the line of duty as a peace officer,

the individual's next of kin may receive on request a state flag

from the Commission on Law Enforcement Officer Standards and

Education.

(c) If the office of the governor is notified of the death of an

individual listed in Subsection (a) by the Commission on Law

Enforcement Officer Standards and Education under Section

1701.161, Occupations Code, the office of the governor shall send

to the individual's next of kin a certificate that expresses

condolences and gratitude on behalf of the governor and the

people of Texas for the individual's service as a Texas peace

officer.

Added by Acts 2001, 77th Leg., ch. 476, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 842, Sec. 4, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

744, Sec. 1, eff. September 1, 2005.

SUBCHAPTER F. ADDITIONAL BENEFITS FOR SURVIVOR OF PEACE OFFICER

Sec. 615.121. PAYMENT TO SURVIVING SPOUSE. (a) The state shall

pay the following benefits to an eligible surviving spouse of a

peace officer or an employee of the Texas Department of Criminal

Justice, as described by Section 615.003(1) or (6), who was

killed in the line of duty and who had not qualified for an

annuity under an employees' retirement plan:

(1) funeral expenses related to the deceased officer or

employee; and

(2) monthly payments that equal the greater of:

(A) the monthly annuity payment the deceased officer or employee

would have received if the officer or employee had survived, had

retired on the last day of the month in which the officer or

employee died, and had been eligible to receive an annuity under

an employees' retirement plan; or

(B) the minimum monthly annuity payment the deceased officer or

employee would have received if the officer or employee had been

employed by the state for 10 years, had been paid a salary at the

lowest amount provided by the General Appropriations Act for a

position of peace officer or employee of the Texas Department of

Criminal Justice, as described by Section 615.003(1) or (6), and

had been eligible to retire under the Employees Retirement System

of Texas.

(b) The surviving spouse is entitled to continue to receive

monthly payments under Subsection (a) until the earlier of:

(1) the date the surviving spouse remarries;

(2) the date the surviving spouse becomes eligible for

retirement under an employees' retirement plan; or

(3) the date the surviving spouse becomes eligible for Social

Security benefits.

(c) The Employees Retirement System of Texas may require the

surviving spouse to provide information as necessary to

administer this section.

(d) The Employees Retirement System of Texas may adopt rules

necessary to administer this section including rules:

(1) setting the maximum amount of funeral expenses payable under

this subchapter; and

(2) calculating the survivor benefits payable under this

subchapter.

(e) The Employees Retirement System of Texas shall apply

reduction factors, as applicable to an annuity payable under this

section, in the same manner the factors are applied to a death

benefit plan administered by the system.

(f) In this section, "line of duty" has the meaning assigned by

Section 615.021.

Added by Acts 2001, 77th Leg., ch. 1438, Sec. 7, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 842, Sec. 5, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.076, eff. September 1, 2009.

Sec. 615.122. PAYMENT TO SURVIVING MINOR CHILDREN. If an

eligible surviving spouse who would be entitled to benefits under

Section 615.121 does not exist but one or more eligible surviving

minor children of the deceased peace officer or employee of the

Texas Department of Criminal Justice, as described by Section

615.003(1) or (6), do exist, the state shall pay to the guardian

or other legal representative of those children the funeral

expenses of the deceased officer or employee.

Added by Acts 2001, 77th Leg., ch. 1438, Sec. 7, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.077, eff. September 1, 2009.

Sec. 615.123. BENEFITS ADDITIONAL. The benefits provided by

this subchapter are in addition to any other benefits provided by

this chapter.

Added by Acts 2001, 77th Leg., ch. 1438, Sec. 7, eff. Sept. 1,

2001.



CHAPTER 616. EMERGENCY INTERIM PUBLIC OFFICE SUCCESSION

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC OFFICERS

AND EMPLOYEES

CHAPTER 616. EMERGENCY INTERIM PUBLIC OFFICE SUCCESSION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 616.001. SHORT TITLE. This chapter may be cited as the

Emergency Interim Public Office Succession Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 616.002. DEFINITIONS. In this chapter:

(1) "Emergency interim successor" means an individual designated

under this chapter to exercise the powers and perform the duties

of an office.

(2) "Office" includes:

(A) a state office, the powers and duties of which are defined

by the constitution or laws of this state, except the governor, a

member of the judiciary, and a member of the legislature; and

(B) a local office, the powers and duties of which are defined

by the constitution or laws of this state or by a charter or an

ordinance.

(3) "Political subdivision" includes a municipality, a county,

and a fire, power, or drainage district that is not included

under Section 616.023.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 616.003. DISPUTES. (a) A dispute of fact under this

chapter that relates to an office in the executive branch of

state government, except a dispute of fact relating to the

governor, shall be resolved by the governor or other official

authorized to exercise the powers and perform the duties of the

governor.

(b) A decision made by the governor or the official under this

section is final.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. EMERGENCY INTERIM SUCCESSORS

Sec. 616.021. POWERS AND DUTIES OF EMERGENCY INTERIM SUCCESSOR.

(a) The powers and duties of an office of the state or of a

political subdivision may be exercised by an emergency interim

successor under this chapter only if there has been an attack or

series of attacks on the United States by an enemy of the United

States that causes or may cause substantial damage or injury to

civilian property or individuals in the United States by:

(1) sabotage;

(2) the use of bombs, missiles, shell fire, or atomic,

radiological, chemical, bacteriological, or biological means; or

(3) the use of other weapons or processes.

(b) The designated emergency interim successor to an officer of

the state or of a political subdivision, in the order specified,

shall exercise the powers and perform the duties of the office

if:

(1) the officer and the officer's deputy are absent or unable to

exercise the powers and perform the duties of the office; or

(2) the office is vacant and a deputy is not authorized to

perform the duties of the office.

(c) The emergency interim successor to a state officer shall

exercise the powers and perform the duties of the office until:

(1) the governor or other official authorized to exercise the

powers and perform the duties of the governor appoints a

successor to fill the vacancy;

(2) a successor is otherwise appointed or elected and qualifies;

or

(3) the officer, the officer's deputy, or a preceding named

emergency interim successor is available to exercise the powers

and perform the duties of the office.

(d) The emergency interim successor to an officer of a political

subdivision shall exercise the powers and perform the duties of

the office until:

(1) the vacancy is filled; or

(2) the officer, the officer's deputy, or a preceding emergency

interim successor is available to exercise the powers and perform

the duties of the office.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 616.022. DESIGNATION OF EMERGENCY INTERIM SUCCESSOR TO

STATE OR POLITICAL SUBDIVISION OFFICER. (a) An officer of the

state or of a political subdivision shall:

(1) designate by title emergency interim successors, if the

officer is a state officer;

(2) designate by title or, if designation by title is not

feasible, by name emergency interim successors, if the officer is

an officer of a political subdivision;

(3) specify the order of succession; and

(4) review and revise, as necessary, the designations to ensure

their current status.

(b) The officer shall designate a sufficient number of emergency

interim successors, in addition to deputies authorized by law to

exercise the powers and perform the duties of the office, so that

there is a total of at least three and not more than seven

emergency interim successors and deputies.

(c) The governor or an official authorized to exercise the

powers and perform the duties of governor may adopt regulations

governing designations made by state officers under this section.

(d) The chief executive of a political subdivision may adopt

regulations governing designations made by officers of the

subdivision under this section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 616.023. DESIGNATION OF EMERGENCY INTERIM SUCCESSOR TO

LOCAL OFFICER. (a) This section applies only to a local office

for which the governing body of the local governmental entity may

determine by ordinance or resolution the manner in which a

vacancy is filled or temporary appointment is made.

(b) The governing body of the local governmental entity may

enact a resolution or an ordinance providing for the designation

under this chapter of emergency interim successors to local

officers.

(c) In this section, "local governmental entity" includes a

municipality or county.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 616.024. TERM OF DESIGNATION. The designation of an

individual as an emergency interim successor continues at the

pleasure of the designating authority and may be terminated with

or without cause until the individual is authorized to exercise

the powers and perform the duties of office in accordance with

this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 616.025. OATH; BOND. (a) An emergency interim successor

at the time of designation shall take the oath required to

exercise the powers and perform the duties of office.

(b) An individual, before exercising the powers or performing

the duties of an office to which that individual succeeds, shall

comply with the law relating to taking office, including

provisions for a bond and an oath.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 616.026. TERMINATION OF POWERS AND DUTIES BY LEGISLATURE.

The legislature, by concurrent resolution, may terminate the

authority of emergency interim successors to exercise the powers

and perform the duties of office.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 617. COLLECTIVE BARGAINING AND STRIKES

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC OFFICERS

AND EMPLOYEES

CHAPTER 617. COLLECTIVE BARGAINING AND STRIKES

Sec. 617.001. DEFINITION. In this chapter, "labor organization"

means any organization in which employees participate and that

exists in whole or in part to deal with one or more employers

concerning grievances, labor disputes, wages, hours of

employment, or working conditions.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 617.002. COLLECTIVE BARGAINING BY PUBLIC EMPLOYEES

PROHIBITED. (a) An official of the state or of a political

subdivision of the state may not enter into a collective

bargaining contract with a labor organization regarding wages,

hours, or conditions of employment of public employees.

(b) A contract entered into in violation of Subsection (a) is

void.

(c) An official of the state or of a political subdivision of

the state may not recognize a labor organization as the

bargaining agent for a group of public employees.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 617.003. PROHIBITION ON STRIKES BY PUBLIC EMPLOYEES. (a)

Public employees may not strike or engage in an organized work

stoppage against the state or a political subdivision of the

state.

(b) A public employee who violates Subsection (a) forfeits all

civil service rights, reemployment rights, and any other rights,

benefits, and privileges the employee enjoys as a result of

public employment or former public employment.

(c) The right of an individual to cease work may not be abridged

if the individual is not acting in concert with others in an

organized work stoppage.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 617.004. RIGHT TO WORK. An individual may not be denied

public employment because of the individual's membership or

nonmembership in a labor organization.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 617.005. EFFECT OF CHAPTER. This chapter does not impair

the right of public employees to present grievances concerning

their wages, hours of employment, or conditions of work either

individually or through a representative that does not claim the

right to strike.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 618. UNIFORM FACSIMILE SIGNATURE OF PUBLIC OFFICIALS ACT

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC OFFICERS

AND EMPLOYEES

CHAPTER 618. UNIFORM FACSIMILE SIGNATURE OF PUBLIC OFFICIALS ACT

Sec. 618.001. SHORT TITLE. This chapter may be cited as the

Uniform Facsimile Signature of Public Officials Act.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 4, eff. Sept. 1,

1999.

Sec. 618.002. DEFINITIONS. In this chapter:

(1) "Authorized officer" means any official of this state, a

political subdivision of this state, or a department, agency, or

instrumentality of this state or of a political subdivision of

this state whose signature is required or permitted to be placed

on a public security, eligible contract, instrument of payment,

or certificate of assessment.

(2) "Certificate of assessment" means a certificate or

instrument evidencing a special assessment that is issued by an

agency or political subdivision of this state.

(3) "Eligible contract" means a written evidence of agreement,

including a contract, purchase order, and surety bond, and any

related document, including an application, certificate, and

approval, other than a public security or instrument of payment,

that is executed, authenticated, certified, or endorsed for or on

behalf of a home-rule municipality with a population of 1.9

million or more.

(4) "Facsimile signature" means a reproduction of the manual

signature of an authorized officer that is made by any method,

including engraving, imprinting, lithographing, and stamping.

(5) "Instrument of payment" means a check, draft, warrant, or

order for the payment, delivery, or transfer of money.

(6) "Public security" means an obligation for the payment of

money, including a bond, note, and certificate of indebtedness,

that is issued by this state, a political subdivision of this

state, or a department, agency, or instrumentality of this state

or of a political subdivision of this state.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 4, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 20, eff.

Sept. 1, 2001.

Sec. 618.003. AUTHORITY FOR FACSIMILE SIGNATURE. Except as

provided by Section 618.004, an authorized officer may execute,

authenticate, certify, or endorse or authorize to be executed,

authenticated, certified, or endorsed with the officer's

facsimile signature instead of the officer's manual signature:

(1) a public security, instrument of payment, or certificate of

assessment, if the use of the facsimile signature is authorized

by the board, body, or officer empowered to authorize the

issuance of the security, instrument, or certificate; or

(2) an eligible contract, if the use of the facsimile signature

is authorized by the governing body of the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 4, eff. Sept. 1,

1999.

Sec. 618.004. MANUAL SIGNATURE ON PUBLIC SECURITY. (a) At

least one signature that is required or permitted to be placed on

a public security must be manually subscribed.

(b) Only the comptroller's signature or that of a deputy

designated in writing to act for the comptroller is required to

be manually subscribed on a public security required to be

registered by the comptroller or a certificate on that security.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 4, eff. Sept. 1,

1999.

Sec. 618.005. EFFECT OF FACSIMILE SIGNATURE. A facsimile

signature placed in compliance with this chapter has the same

legal effect as the authorized officer's manual signature.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 4, eff. Sept. 1,

1999.

Sec. 618.006. LACK OF AUTHORITY NOT DEFENSE. In a suit or other

legal action against an authorized officer whose facsimile

signature is placed under this chapter on a public security,

instrument of payment, certificate of assessment, or eligible

contract, the placement of the facsimile signature without the

officer's authority or consent is not a defense.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 4, eff. Sept. 1,

1999.

Sec. 618.007. AUTHORITY FOR FACSIMILE SEAL. If the seal of this

state, a political subdivision of this state, or a department,

agency, or instrumentality of this state or of a political

subdivision of this state is required in the execution,

authentication, certification, or endorsement of a public

security, instrument of payment, certificate of assessment, or

eligible contract, an appropriate authorized officer may

authorize the printing, engraving, lithographing, stamping, or

other placement of a facsimile of the seal on the document.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 4, eff. Sept. 1,

1999.

Sec. 618.008. EFFECT OF FACSIMILE SEAL. A facsimile seal placed

in compliance with this chapter has the same legal effect as an

impression of the seal.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 4, eff. Sept. 1,

1999.

Sec. 618.009. FRAUDULENT PLACEMENT OF FACSIMILE SIGNATURE OR

SEAL; OFFENSE. (a) A person commits an offense if, with intent

to defraud, the person places on a public security, instrument of

payment, certificate of assessment or eligible contract:

(1) a facsimile signature or a reproduction of a facsimile

signature; or

(2) a facsimile seal, or a reproduction of a facsimile seal, of

this state, a political subdivision of this state, or a

department, agency, or instrumentality of this state or a

political subdivision of this state.

(b) An offense under this section is a felony punishable by

imprisonment in the Texas Department of Criminal Justice for any

term of not more than seven years or less than two years.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 4, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.078, eff. September 1, 2009.



CHAPTER 651. GENERAL PROVISIONS

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. STATE OFFICERS AND EMPLOYEES

CHAPTER 651. GENERAL PROVISIONS

Sec. 651.001. DEFINITION. In any state statute, "officer" means

an officer of this state unless otherwise expressly provided.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 651.002. BENEFITS OF AND RESTRICTIONS ON STATE EMPLOYEES

WORKING OUT OF STATE. A state employee who is required to work

outside of this state is entitled to the same benefits and is

subject to the same restrictions provided by law for other state

employees, including vacation, leave from employment, and the

employment policies and restrictions provided by the General

Appropriations Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 651.003. WRITTEN STATEMENT OF DISSENTING BOARD MEMBER. A

member of the governing board of an agency in the executive

branch of state government may dissent from an action taken by

the board and is entitled to enter a written statement of dissent

into the minutes of the meeting.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 651.004. MANAGEMENT-TO-STAFF RATIOS. (a) A state agency

shall develop procedures for use in achieving a

management-to-staff ratio of one manager for each 11 staff

members.

(b) In this section, "state agency" has the meaning assigned by

Section 2052.101.

(c) A state agency in the executive branch of state government

that employs more than 100 full-time equivalent employees may not

employ more than one full-time equivalent employee in a

management position for every 11 full-time equivalent employees

that the agency employs in nonmanagerial staff positions.

(d) A state agency that believes that the minimum

management-to-staff ratios required by this section are

inappropriate for that agency may appeal to the Legislative

Budget Board. The Legislative Budget Board by rule shall adopt

appeal procedures.

(e) The Department of Family and Protective Services is not

required to comply with management-to-staff ratio requirements of

this section with respect to caseworker supervisors, program

directors, and program administrators.

(f) The Parks and Wildlife Department is not required to comply

with management-to-staff ratio requirements of this section with

respect to employees located in field-based operations.

Added by Acts 1997, 75th Leg., ch. 1035, Sec. 88, eff. June 19,

1997. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 16(a), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 200, Sec. 16(b), eff.

Sept. 1, 2004; Acts 2003, 78th Leg., ch. 200, Sec. 16(c), eff.

Sept. 1, 2005; Acts 2003, 78th Leg., ch. 200, Sec. 16(d), eff.

Sept. 1, 2006.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.71, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 14, eff. June 15, 2007.

Sec. 651.005. REQUIREMENT OF SELECTIVE SERVICE REGISTRATION OR

EXEMPTION. (a) An agency in any branch of state government may

not hire a person as an employee if the person is of the age and

gender that would require a person residing in the United States

to register with the selective service system under federal law,

unless the person presents proof of the person's:

(1) registration with the selective service system as required

by federal law; or

(2) exemption from registration with the selective service

system.

(b) This section does not apply to a person employed by a state

agency before September 1, 1999, as long as the person's

employment by the agency is continuous.

Added by Acts 1999, 76th Leg., ch. 171, Sec. 1, eff. Sept. 1,

1999.

Sec. 651.006. REDUCTIONS IN FORCE. A state governmental entity

undergoing a reorganization mandated by statute may institute a

reduction in force as a direct result of the reorganization,

notwithstanding a rule, personnel handbook, or policy of the

entity to the contrary.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 1, eff. Sept. 1,

1999. Renumbered from Sec. 651.005 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(56), eff. Sept. 1, 2001.

Sec. 651.007. EXIT INTERVIEWS. (a) In this section, "state

agency" means a board, commission, council, committee,

department, office, agency, or other governmental entity in the

executive, legislative, or judicial branch of state government.

The term does not include an institution of higher education as

defined by Section 61.003, Education Code.

(b) Each state agency shall conduct an exit interview with an

employee who leaves employment with the agency. The state agency

shall conduct the exit interview by having the employee access

the questionnaire posted on the state auditor's Internet site and

electronically submit the completed questionnaire to the state

auditor. The questionnaire must state that the employee has the

option of having the employee's questionnaire furnished to the

head of the agency or the governor's office.

(c) The state agency shall conduct the exit interview in a

manner that allows the employee alone to describe the employee's

reason for leaving employment. The state agency may not alter the

description stated by the employee. The state agency may not have

access to the questionnaire unless it is provided by the employee

under Subsection (b).

(d) Subject to Subsection (j), the state auditor shall develop

the exit interview questionnaire. In developing the questionnaire

under this subsection, the state auditor shall consult with the

comptroller and representatives designated by the comptroller

from small, medium, and large state agencies.

(e) Not later than the 15th day following the end of the

calendar quarter, the state auditor shall submit, subject to

Subsection (j), a report to each state agency containing the

responses to the exit interview questionnaire submitted by each

former employee of the agency during the preceding quarter. The

state auditor's report may not contain the name of an employee or

any other information identifying the employee.

(f) A state agency may not share the responses to an exit

interview questionnaire with another state agency.

(g) The responses to an exit interview questionnaire are

confidential and not subject to disclosure under Chapter 552,

including responses to a questionnaire furnished to an entity

listed under Subsection (b). The responses may be disclosed only

to a law enforcement agency in a criminal investigation or on

order of a court.

(h) Subject to Subsection (j), the state auditor may audit each

state agency's records to determine whether the agency is

complying with the requirements of this section.

(i) Not later than December 15 of each year before a regular

session of the legislature, the state auditor shall submit a

report summarizing the findings of the exit interviews to the

governor, lieutenant governor, speaker of the house of

representatives, and members of the Senate Committee on Finance

and House Committee on Appropriations.

(j) Work performed under this section by the state auditor is

subject to approval by the legislative audit committee for

inclusion in the audit plan under Section 321.013(c).

Added by Acts 2001, 77th Leg., ch. 733, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 17, eff.

Sept. 1, 2003.

Sec. 651.008. UNCONSTITUTIONALLY COMPOSED GOVERNING BODY WITH

SIX-YEAR TERMS. (a) This section applies to the governing body

of a state board or commission or other state agency only if:

(1) by statute the governing body is composed of an even number

of voting members, the appointed members of whom serve staggered

six-year terms; and

(2) there is no provision of the Texas Constitution under which

the governing body is allowed to be composed in that manner and

serve staggered six-year terms.

(b) Notwithstanding the terms of the statute that prescribes the

composition and terms of the governing body, the appointed

members of the governing body serve two-year terms.

(c) The terms of the members of the governing body who have

served less than two years since the date their current terms

began expire on the second anniversary of the date their current

terms began. The members of the governing body who have served

two or more years since the date their current terms began are

considered to be performing the duties of their office in a

holdover capacity until their successors are qualified in

accordance with Section 17, Article XVI, Texas Constitution.

(d) As soon as possible after it is determined that this section

applies to the governing body, the administrative head of the

state board or commission or other state agency shall inform of

that fact:

(1) each state officer or other entity that by statute appoints

one or more members to the governing body;

(2) the governor and the presiding officer of each house of the

legislature;

(3) each standing committee of each house of the legislature

that under the rules of either house has jurisdiction over

legislative matters pertaining to the board, commission, or other

agency; and

(4) the Legislative Reference Library for purposes of including

current information in the Texas Appointment System database.

(e) As soon as possible after an appointing officer or entity is

informed under Subsection (d), the appointing authority shall

make any necessary appointments or reappointments to the

governing body to fill the positions of members described by

Subsection (c) who are serving in a holdover capacity. If a

member whose position is being filled has served two or more

years but less than four years of a term, the appointment made

under this subsection is for a term expiring on the fourth

anniversary of the date the term began. If a member whose

position is being filled has served four or more years but less

than six years of a term, the appointment made under this

subsection is for a term expiring on the sixth anniversary of the

date the term began.

Added by Acts 2003, 78th Leg., ch. 1170, Sec. 50.01, eff. June

20, 2003.

Sec. 651.0085. CERTAIN UNCONSTITUTIONALLY COMPOSED DISTRICTS AND

AUTHORITIES WITH SIX-YEAR TERMS. (a) This section applies only

to the governing body of a district or authority created under

Section 52(b), Article III, Texas Constitution, or Section 59,

Article XVI, Texas Constitution, and only if:

(1) by law the governing body is composed of an even number of

voting members; and

(2) the elected or appointed members of the governing body serve

staggered six-year terms and the only provision of the Texas

Constitution under which the members of the governing body are

allowed to serve staggered six-year terms is Section 30a, Article

XVI.

(b) Section 651.008 does not apply to a district or authority to

which this section applies.

(c) Notwithstanding the terms of the enabling statute of the

district or authority that prescribes the number of members of

the governing body:

(1) if some or all of the members of the governing body are

appointed, the governor shall appoint an additional public or

at-large member, as applicable, to the governing body for an

initial term expiring on the date on which the terms of members

of the governing body whose terms are scheduled to expire between

four and six years after the date of the governor's appointment

under this subdivision expire; and

(2) if all of the members of the governing body are elected, an

additional public or at-large elected position, as applicable, is

created on the governing body and the governor shall appoint the

initial member to fill that position for an initial term expiring

on the first date on which members' terms expire following the

next election for members of the governing body.

(d) As soon as possible after it is determined that this section

applies to the governing body, the administrative head of the

district or authority shall inform of that fact:

(1) each appointing authority that by statute appoints one or

more members to the governing body;

(2) the governor and the presiding officer of each house of the

legislature;

(3) each standing committee of each house of the legislature

that under the rules of either house has jurisdiction over

legislative matters pertaining to the district or authority;

(4) the secretary of state, if the governing body is subject to

Subsection (c)(2), for purposes of allowing the secretary of

state to advise the district or authority on matters relating to

preclearance under the federal Voting Rights Act (42 U.S.C.

Section 1973c et seq.); and

(5) the Legislative Reference Library for purposes of including

current information in the Texas Appointment System database.

(e) If the governor appoints a member to the governing body of

the district or authority under Subsection (c)(1) and the

legislature does not, by law, make other arrangements for

electing or appointing a person to fill the position, the

governor shall continue to appoint a member to fill the position

as vacancies in the position occur and as a member's term in the

position expires. If the governor appoints a member to the

governing body of the district or authority under Subsection

(c)(2) and the legislature does not, by law, make other

arrangements for electing or appointing a person to fill the

position, the position shall be filled by election as vacancies

in the position occur and as a member's term in the position

expires, except to the extent that the enabling statute for the

district or authority provides a different method for filling

vacancies on the governing body.

(f) After the initial term of a position created under this

section expires, the term of the position is six years.

Added by Acts 2003, 78th Leg., ch. 1170, Sec. 50.01, eff. June

20, 2003.

Sec. 651.009. DIVERSITY ON GOVERNING BODY. (a) In each case in

which the governing body of a state board, commission, or other

state agency that has statewide jurisdiction is appointed by the

governor or another appointing authority, the governor or

appointing authority shall ensure that, to the extent possible,

the membership of the governing body reflects the racial, ethnic,

and geographic diversity of this state.

(b) In the case of a governing body the membership of which is

appointed by two or more appointing authorities, the appointing

authorities shall coordinate their appointments, to the extent

possible, as necessary to comply with Subsection (a).

Added by Acts 2003, 78th Leg., ch. 1170, Sec. 50.01, eff. June

20, 2003.



CHAPTER 652. VACANCIES

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. STATE OFFICERS AND EMPLOYEES

CHAPTER 652. VACANCIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 652.001. TERM OF APPOINTMENT TO VACANCY. An appointment

made by the governor to a vacancy in the office of a

commissioner, commission, or board created by law is for the

unexpired term, unless otherwise provided by law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. PROHIBITIONS ON FILLING VACANCIES

Sec. 652.021. SCOPE OF SUBCHAPTER. (a) This subchapter applies

to a vacancy in a state or district office that is to be filled

by appointment by the governor.

(b) For purposes of this subchapter, the expiration of a state

or district officer's term of office creates a vacancy in the

office.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 652.022. DEFINITION. In this subchapter, "transition

period" means the period beginning on November 1 preceding the

day of a general election for the office of governor and ending

on the day the individual elected governor, or the individual's

successor if the individual elected governor is unable to serve,

takes office as governor.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 652.023. PROHIBITION AGAINST FILLING CERTAIN VACANCIES. An

incumbent governor may not, during the transition period, appoint

an individual to fill a vacancy that occurred before the

beginning of the transition period.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 652.024. EXCEPTIONS. Section 652.023 does not apply to:

(1) an incumbent governor if the secretary of state proclaims

that, according to the secretary's count of returns from the

general election, the governor is reelected; or

(2) a vacancy that:

(A) first occurs after October 1 preceding the transition period

and before the transition period begins;

(B) is caused by the death of the officeholder; and

(C) would not have occurred during the period described by

Paragraph (A) by the expiration of the officeholder's term of

office.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 652.025. APPOINTMENT VOID. An appointment made in

violation of Section 652.023 is void.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 652.026. VACANCY DURING TRANSITION PERIOD. (a) If a

vacancy first occurs during the transition period, the incumbent

governor may appoint an individual to fill the vacancy only for a

partial term expiring February 1 following the occurrence of the

vacancy.

(b) This section does not apply to:

(1) a vacancy for which Article V of the Texas Constitution

prescribes a different term; or

(2) an appointee of an incumbent governor if the secretary of

state proclaims that, according to the secretary's count of the

returns from the general election, the governor is reelected.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 653. BONDS COVERING CERTAIN STATE OFFICERS AND EMPLOYEES

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. STATE OFFICERS AND EMPLOYEES

CHAPTER 653. BONDS COVERING CERTAIN STATE OFFICERS AND EMPLOYEES

Sec. 653.001. SHORT TITLE. This chapter may be cited as the

State Employee Bonding Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 653.002. LEGISLATIVE INTENT. The intent of the legislature

in enacting this chapter is to limit the purchase of surety bonds

by state agencies in order that the state, to the greatest extent

practicable, shall self-insure for such purposes. This chapter

does not affect the purchase by a state agency of any form of

insurance other than a surety bond.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1017, Sec. 1.10, eff.

Sept. 1, 2002.

Sec. 653.003. DEFINITIONS. In this chapter:

(1) "Surety bond" means any bond, including a bond for a notary

public under Section 406.010, that obligates a surety to pay

within certain limits a loss caused by a:

(A) dishonest act of an officer or employee of a state agency;

or

(B) failure of an officer or employee of a state agency to

faithfully perform a duty of the officer's or employee's office

or position.

(2) "Office" means the State Office of Risk Management.

(3) "State agency" means a state department, commission, board,

institution, court, or institution of higher education. The term

also includes a soil conservation district of the state but does

not include any other political subdivision of the state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1017, Sec. 1.11, eff.

Sept. 1, 2002.

Sec. 653.004. AUTHORITY TO PURCHASE BONDS. (a) Notwithstanding

any other law that authorizes or requires a state officer or

employee to obtain a surety bond, a state agency may purchase a

surety bond for a state officer or employee only if:

(1) required by the constitution of the state or by federal law

or regulation;

(2) required by court order; or

(3) approved by the office.

(b) The office may approve the purchase of a surety bond if:

(1) the office finds that the surety bond is warranted by a

substantial or unusual risk of loss; or

(2) the office otherwise determines that the purchase of a

surety bond is necessary to protect the interests of the state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.42, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1017, Sec. 1.12, eff.

Sept. 1, 2002.

Sec. 653.005. SCOPE AND AMOUNT OF BOND COVERAGE. Unless the

amount of bond coverage is established as provided by Subsections

(a)(1) and (a)(2) of Section 653.004, the office shall determine

the necessary scope and amount of bond coverage for a state

agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1017, Sec. 1.13, eff.

Sept. 1, 2002.

Sec. 653.006. TERMS OF BONDS. A bond may be purchased for

three-year coverage.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 653.007. WRITING OF BONDS. (a) Only an insurance company

authorized to act as surety in this state may write a bond under

this chapter.

(b) A bond under this chapter must be written in triplicate

originals on a form approved by the State Board of Insurance.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 653.008. FILING AND CUSTODY OF BONDS. (a) One original of

each bond shall be filed with the secretary of state.

(b) One original of each bond shall be filed with the

comptroller.

(c) One original of each bond shall be filed with the state

agency covered by the bond.

(d) Each state agency is responsible for custody of the bond.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 653.009. PAYMENT OF PREMIUMS. The state, as beneficiary,

shall pay premiums on bonds under this chapter from:

(1) money appropriated by the legislature for that purpose;

(2) money appropriated by the legislature to a state agency that

may be used for:

(A) administration or administration expense;

(B) operation expense;

(C) general operation expense;

(D) maintenance;

(E) miscellaneous expense; or

(F) contingencies; or

(3) money of a state agency that:

(A) is outside the state treasury; and

(B) may be used by the agency for operational expenses of the

agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1498, Sec. 2, eff.

Sept. 1, 1999.

Sec. 653.010. ATTORNEY GENERAL AUTHORIZED TO RECOVER LOSS. The

attorney general, on notice by an agency of a loss covered by a

bond under this chapter, may:

(1) immediately bring or cause to be brought an action to

recover the loss; and

(2) take any action necessary for recovery of the obligation of

the surety.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 653.011. DEPOSIT OF RECOVERY. A recovery of a loss or a

recovery on a bond under this chapter shall be deposited to the

credit of the fund from which the loss occurred.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 653.012. QUALIFICATION FOR OFFICE OR EMPLOYMENT.

Notwithstanding any other law that requires a state officer or

employee to obtain a surety bond, a state officer or employee

otherwise qualified to hold office, employment, or to serve as a

notary public shall not be disqualified because a surety bond has

not been obtained for such officer or employee.

Added by Acts 2001, 77th Leg., ch. 1017, Sec. 1.14, eff. Sept. 1,

2002.



CHAPTER 654. POSITION CLASSIFICATION

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. STATE OFFICERS AND EMPLOYEES

CHAPTER 654. POSITION CLASSIFICATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 654.001. SHORT TITLE. This chapter may be cited as the

Position Classification Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 654.002. POSITION CLASSIFICATION PLAN. In this chapter,

the position classification plan is the Texas Position

Classification Plan, 1961, that was filed with the governor, as

changed under this chapter, and that provides the salary

structure for specified state employments.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. POSITION CLASSIFICATION PLAN

Sec. 654.011. APPLICATION OF POSITION CLASSIFICATION PLAN. (a)

The position classification plan and the salary rates and

provisions in the General Appropriations Act apply to all hourly,

part-time, temporary, and regular, full-time salaried employments

in the state departments, agencies, or judicial entities

specified in the articles of the General Appropriations Act that

appropriate money to:

(1) general government agencies;

(2) health and human services agencies;

(3) the judiciary, except for judges, district attorneys, and

assistant district attorneys;

(4) public safety and criminal justice agencies;

(5) natural resources agencies;

(6) business and economic development agencies;

(7) regulatory agencies; and

(8) agencies of public education, but only the Texas Education

Agency, the Texas School for the Blind and Visually Impaired, the

State Board for Educator Certification, and the Texas School for

the Deaf.

(b) Except as provided by this chapter, the position

classification plan and the salary rates and provisions in the

General Appropriations Act apply to all hourly, part-time,

temporary, and regular, full-time salaried employments in

executive and administrative agencies of the state without regard

to whether the money of the agency is kept in the state treasury.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.19, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1140, Sec. 1, eff. Sept.

1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

831, Sec. 9, eff. September 1, 2008.

Sec. 654.012. EXCEPTIONS FROM POSITION CLASSIFICATION PLAN. The

position classification plan does not apply to:

(1) a constitutional officer or official;

(2) an elected officer or official;

(3) an officer appointed by the governor;

(4) the chief executive of a state agency;

(5) a teacher in a public school, special school of the state,

or state institution of higher education;

(6) personnel in state institutions of higher education;

(7) a professional compensated for services on a fee basis; and

(8) an employment excluded from the plan:

(A) by executive order of the governor; or

(B) at the direction of the legislature.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1140, Sec. 2, eff.

Sept. 1, 1997.

Sec. 654.0125. EXEMPTION OF POSITIONS BY GOVERNOR. (a)

Appropriated money may not be used to pay the salary of a person

in a position exempted from the position classification plan by

the governor under Section 654.012(8)(A) unless the position is a

bona fide new position established to accomplish duties related

to programs or functions that were not anticipated, and for that

reason not funded, under the General Appropriations Act.

(b) A new position may not be created under Section

654.012(8)(A) for the sole purpose of adjusting the salary of an

existing position.

(c) The governor's exemption of a position from the position

classification plan under Section 654.012(8)(A) must contain a

certification that the exemption is for a bona fide new position.

The comptroller may not pay compensation for the position until

formal notification of the action of the governor to exempt the

position is filed with the classification officer and the

Legislative Budget Board.

(d) A position exempted by the governor under Section

654.012(8)(A) in the first year of a state fiscal biennium may

continue into the second year. The salary rate established for

the position may be adjusted for the second year of the biennium

by a rate not to exceed the rate by which the salary schedule for

classified positions in the General Appropriations Act is

adjusted from the first to the second year of the biennium.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 2, eff. Sept. 1,

1999.

Sec. 654.013. DEFERRAL FROM POSITION CLASSIFICATION PLAN.

Nonacademic employments in state institutions of higher education

are deferred from the application of the position classification

plan until the governor orders or the legislature directs

otherwise.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 654.014. APPOINTMENTS TO CONFORM WITH POSITION

CLASSIFICATION PLAN AND GENERAL APPROPRIATIONS ACT. (a) Each

employment to which this subchapter applies shall conform to:

(1) the classes of work described in the position classification

plan;

(2) the titles authorized by the plan; and

(3) the salary rates and provisions in the General

Appropriations Act.

(b) Each state agency or other state entity subject to this

chapter may determine, at the time an individual is initially

employed by the entity in a classified position, the individual's

salary rate within the applicable salary group for the

individual's classified position.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 279, Sec. 3, eff.

Sept. 1, 1999.

Sec. 654.015. QUALIFICATION GUIDELINES AND SPECIFICATIONS IN

POSITION CLASSIFICATION PLAN. General qualification guidelines

in the position classification plan, including specifications for

experience, training, education, knowledge, skills, abilities,

and physical conditions:

(1) are only meant to represent the qualifications commonly

wanted by employing officers of the state; and

(2) do not have the force of law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1140, Sec. 3, eff.

Sept. 1, 1997.

Sec. 654.0155. PERIODIC REVIEW OF POSITIONS. To ensure that

each position is properly classified, each employing state entity

subject to this chapter:

(1) shall annually review individual job assignments within the

entity; and

(2) may perform a monthly review of job assignments.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 4, eff. Sept. 1,

1999.

Sec. 654.0156. RECLASSIFICATION. (a) An employing state entity

subject to this chapter may reclassify a position to another

title in the position classification plan:

(1) in response to a classification review; or

(2) as a result of a program reorganization by the

administrative head of the employing state entity.

(b) The sole purpose of a reclassification is to properly

classify a position and define its duties under this chapter

based on the duties currently performed by an employee holding

the reclassified position. A reclassification therefore does not

indicate that the employee's assigned duties should or will be

changed.

(c) A reclassification may take effect at any time.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 4, eff. Sept. 1,

1999.

Sec. 654.016. NEW CLASS OR KIND OF WORK. (a) A governing board

or a chief executive of an agency needing to employ a person in a

class or kind of work that is subject to but not described in the

position classification plan shall notify the classification

officer of the situation.

(b) The classification officer shall, to permit the needed

employment, promptly:

(1) include the employment in an existing class description of

work or provide a new class description of work for the

employment; and

(2) set a salary range for the class.

(c) The classification officer shall notify the comptroller of

the actions.

(d) An action of the classification officer under this section

is subject to:

(1) any limitation established for the agency in the General

Appropriations Act, including limitations on the number of

positions and amount of appropriations; and

(2) the approval of the state auditor with advice from the

Legislative Audit Committee.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER C. CLASSIFICATION OFFICER

Sec. 654.031. POSITION OF CLASSIFICATION OFFICER. The position

of classification officer is in the office of the state auditor.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 654.032. APPOINTMENT OF CLASSIFICATION OFFICER. The state

auditor shall appoint the classification officer, subject to the

advice and approval of the Legislative Audit Committee.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 654.033. QUALIFICATIONS OF CLASSIFICATION OFFICER. To be

eligible for appointment as classification officer, an individual

must have:

(1) at least six years' experience in position classification or

human resource management; or

(2) a period of experience equivalent to that described in

Subdivision (1) in related work in state employment that

specially qualifies the person for the position.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1140, Sec. 4, eff.

Sept. 1, 1997.

Sec. 654.034. SALARY OF CLASSIFICATION OFFICER. The

classification officer is entitled to the salary set by the

General Appropriations Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 654.035. FIRST ASSISTANT CLASSIFICATION OFFICER. The

classification officer, subject to the approval of the state

auditor and the Legislative Audit Committee, may appoint a first

assistant classification officer to whom the classification

officer may delegate the statutory powers and duties of the

classification officer when the classification officer is absent.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 654.036. GENERAL DUTIES OF CLASSIFICATION OFFICER. The

classification officer shall:

(1) maintain and keep current the position classification plan;

(2) advise and assist state agencies in equitably and uniformly

applying the plan;

(3) conduct classification compliance audits to ensure

conformity with the plan; and

(4) make recommendations that the classification officer finds

necessary and desirable about the operation and for improvement

of the plan to the governor and the legislature.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1140, Sec. 5, eff.

Sept. 1, 1997.

Sec. 654.037. SALARY STUDIES AND RECOMMENDATIONS. (a) The

classification officer shall:

(1) make periodic studies of salary rates in other governmental

units and in industry for similar work performed in state

government; and

(2) report the classification officer's findings from the

studies made under Subdivision (1) to the governor's budget

office and the Legislative Budget Board not later than October 1

preceding each regular session of the legislature.

(b) The classification officer shall conduct, before September 1

of each even-numbered year, a survey of local law enforcement

departments that employ more than 1,000 commissioned law

enforcement officers to gather information about the total

compensation provided by the departments to law enforcement

officers. Before January 1 of each odd-numbered year, the

classification officer shall analyze the findings of the most

recent survey conducted in accordance with this subsection and

shall submit to the legislature a report on the findings of the

survey and analysis. The report must identify the five local law

enforcement departments that provide the highest average total

compensation to local law enforcement officers who have been

employed by the local law enforcement departments at the maximum

salary level.

(c) To improve the ability of the state to recruit and retain

qualified law enforcement officers, the legislature may consider

the report submitted under Subsection (b) in determining the

salaries of all state law enforcement officers who hold a

position classified under the state employee classification

system and are compensated under Salary Schedule C of the General

Appropriations Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 18, eff.

Sept. 1, 2003.

Sec. 654.038. CLASSIFICATION COMPLIANCE AUDITS; NOTIFICATION AND

VOLUNTARY CORRECTION OF NONCONFORMITY. (a) The classification

officer shall notify the governor, the comptroller, the

Legislative Audit Committee, and the chief executive of the

agency in writing when a classification compliance audit reveals

nonconformity with the position classification plan or with

prescribed salary ranges. The notification shall specify the

points of nonconformity.

(b) The chief executive is entitled to a reasonable opportunity

to resolve the nonconformity by:

(1) reclassifying the employee to a position title or class

consistent with the work performed;

(2) changing the employee's duties to conform to the assigned

class; or

(3) obtaining a new class description of work and salary range.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1140, Sec. 6, eff.

Sept. 1, 1997.

Sec. 654.039. REPORT OF INACTION. The classification officer

shall make a written report of the facts to the governor and the

Legislative Budget Board if the chief executive of an agency does

not comply with Section 654.038(b) before the 21st day after the

date of the classification officer's written notification.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 654.040. ACTION BY GOVERNOR. In response to a report under

Section 654.039, the governor may determine, after consultation

with the Legislative Audit Committee, the action to be taken to

resolve a nonconformity.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1140, Sec. 7, eff.

Sept. 1, 1997.

Sec. 654.041. EXAMINATION FOR COMPLIANCE BY STATE AUDITOR;

REPORTS. The state auditor, subject to a risk assessment and to

the Legislative Audit Committee's approval of including the

examination in the audit plan under Section 321.013, may:

(1) examine or cause to be examined, in periodic postaudits of

their expenditures and by methods the auditor considers

appropriate and adequate, whether departments and agencies are in

compliance with this chapter; and

(2) report the findings to the governor, the comptroller, and

the Legislative Audit Committee.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 19, eff.

Sept. 1, 2003.

Sec. 654.042. ASSISTANCE FROM STATE AUDITOR. The state auditor

may provide assistance to the classification officer using money

appropriated for that purpose.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 654.043. FREE USE OF COMPTROLLER'S DATA PROCESSING CENTER.

The classification officer may use, without charge, the

comptroller's data processing center to process position

classification information when the center is available.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER D. OTHER LAWS

Sec. 654.061. CONSTRUCTION WITH OTHER LAWS. (a) This chapter

does not affect the authority of a governing body or a chief

executive of an agency under another law to employ persons or

promote or dismiss employees.

(b) This chapter does not authorize an increase in the number of

positions in an agency or the amount of appropriations to an

agency set by the General Appropriations Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 654.062. CONFLICT WITH LAWS RELATING TO EMPLOYEE MERIT

SYSTEMS IN CERTAIN AGENCIES. Sections 654.015 and 654.061 do not

abrogate statutory authorization for a state agency to operate

under an employee merit system as a condition for qualifying for

federal grants-in-aid. A merit system agreed to by a state agency

and an agency of the federal government shall continue in effect,

subject to applicable state law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 655. MERIT SELECTION

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. STATE OFFICERS AND EMPLOYEES

CHAPTER 655. MERIT SELECTION

Sec. 655.001. APPLICABILITY. This chapter applies only to a

state agency that is required by federal law or regulation to use

a merit system of personnel administration for the agency or for

a program administered under the agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 655.002. MERIT SELECTION PRINCIPLES. (a) A state agency

by rule shall establish intraagency policies and procedures to

ensure:

(1) compliance with the federal requirements; and

(2) the recruitment, selection, and advancement of highly

competent agency personnel.

(b) A rule adopted under this section must ensure that the state

agency:

(1) recruits, selects, and promotes its employees according to

the relative abilities, knowledge, and skills of the applicants

or employees;

(2) provides equitable and adequate compensation to an employee;

(3) provides any employee training necessary to ensure

performance of a high quality;

(4) uses the adequacy of an employee's job performance to

determine whether the employee will be retained;

(5) treats a job applicant or employee fairly in all aspects of

personnel administration;

(6) complies fully with state and federal equal opportunity and

nondiscrimination laws; and

(7) protects an employee against coercion for partisan political

purposes and prohibits the employee from using employment status

to interfere with or affect the result of an election or

nomination for office.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 655.003. ADDITIONAL MERIT SELECTION PRINCIPLES. A state

agency shall implement any additional merit principles required

by federal law or regulation.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 655.004. ADMINISTRATION OF MERIT SELECTION. A state agency

may create a separate division within the agency to administer

merit selection policies and procedures if the chief executive of

the agency considers the creation necessary.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 656. JOB NOTICES AND TRAINING

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. STATE OFFICERS AND EMPLOYEES

CHAPTER 656. JOB NOTICES AND TRAINING

SUBCHAPTER A. EMPLOYMENT OPENINGS

Sec. 656.001. STATE AGENCY EMPLOYMENT OPENING. Any agency,

board, bureau, commission, committee, council, court, department,

institution, or office in the executive or judicial branch of

state government that has an employment opening for which persons

from outside the agency will be considered shall list the opening

with the Texas Workforce Commission.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 817, Sec. 10.05, eff.

Sept. 1, 2003.

SUBCHAPTER B. JOB NOTICES

Sec. 656.021. DEFINITIONS. In this subchapter:

(1) "Commission" means the Texas Workforce Commission.

(2) "State agency" means:

(A) a department, commission, board, office, or other agency

that:

(i) is in the executive branch of state government;

(ii) has authority that is not limited to a geographical portion

of this state; and

(iii) was created by the constitution or a statute of this

state; or

(B) a university system or an institution of higher education as

defined by Section 61.003, Education Code, other than a public

junior college.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 817, Sec. 10.06, eff.

Sept. 1, 2003.

Sec. 656.022. SUBMISSION OF JOB INFORMATION FORMS. As soon as

possible after a job vacancy occurs or is filled in Travis County

in a state agency, the agency shall complete and deliver to the

commission the appropriate information form prescribed by the

commission and pertaining to the job vacancy or placement.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 760, Sec. 1, eff.

Sept. 1, 2001.

Sec. 656.023. JOB INFORMATION FORMS. The commission shall

prescribe the forms for information from state agencies necessary

for the commission to serve as a central processing agency for

state agency job opportunities in Travis County.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 656.024. PUBLIC NOTICE OF JOB VACANCIES. The commission

shall publicly list, in accordance with the commission's

procedures, for at least 10 working days, each notice of a job

vacancy delivered under Section 656.022 unless the commission is

sooner notified by the state agency having the vacancy that the

vacancy has been filled.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 656.025. OTHER EFFORTS TO INFORM SOURCES OF VACANCIES. A

state agency is encouraged to continue other efforts used to

inform outside applicant recruitment sources of job vacancies.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 656.026. JOB NOTICE POSTING WAIVER. A state agency is not

required to comply with the requirements of this subchapter or

Subchapter A when the agency transfers or reassigns an employee

as part of a reorganization or merger mandated by the legislature

if the executive head of the agency certifies that the transfer

or reassignment is necessary for the proper implementation of the

reorganization or merger.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 5, eff. Sept. 1,

1999.

Sec. 656.027. PREFERENCE FOR VETERANS ON STATE EMPLOYMENT FORMS.

The commission shall include on all forms relating to state

agency employment that are prescribed by the commission under

this subchapter or other law a statement regarding the

requirement prescribed by Chapter 657 that each state agency give

a veterans employment preference until the agency workforce is

composed of at least 40 percent veterans.

Added by Acts 2003, 78th Leg., ch. 69, Sec. 2, eff. May 16, 2003.

SUBCHAPTER C. TRAINING

Sec. 656.041. SHORT TITLE. This subchapter may be cited as the

State Employees Training Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 656.042. FINDINGS AND PURPOSE. Programs for the training

and education of state administrators and employees materially

aid effective state administration, and public money spent on

those programs serves an important public purpose.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 656.043. DEFINITION. In this subchapter, "state agency"

means a department, agency, or institution of this state,

including an institution of higher education as defined by

Section 61.003, Education Code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 656.044. PUBLIC FUNDS FOR TRAINING AND EDUCATION. A state

agency may use public funds to provide training and education for

its administrators and employees. The training or education must

be related to the duties or prospective duties of the

administrator or employee.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 656.045. REQUIRED ATTENDANCE AT PROGRAM. A state agency

may require an administrator or employee of the agency to attend,

as all or part of the administrator's or employee's duties, a

training or education program if the training or education is

related to the administrator's or employee's duties or

prospective duties.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 656.046. PURPOSES OF PROGRAM. A state agency's training

and educational program may include:

(1) preparing for technological and legal developments;

(2) increasing work capabilities;

(3) increasing the number of qualified employees in areas

designated by institutions of higher education as having an acute

faculty shortage; and

(4) increasing the competence of state employees.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 656.047. PAYMENT OF PROGRAM EXPENSES. A state agency may

spend public funds as appropriate to pay the salary, tuition and

other fees, travel and living expenses, training stipend, expense

of training materials, and other necessary expenses of an

instructor, student, or other participant in a training or

education program.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 656.048. RULES RELATING TO TRAINING AND EDUCATION. (a) A

state agency shall adopt rules relating to:

(1) the eligibility of the agency's administrators and employees

for training and education supported by the agency; and

(2) the obligations assumed by the administrators and employees

on receiving the training and education.

(b) Repealed by Acts 2003, 78th Leg., ch. 200, Sec. 16(g).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 16(g), eff.

Sept. 1, 2003.

Sec. 656.049. AUTHORITY TO CONTRACT. A state agency may

contract with another state, local, or federal department,

agency, or institution, including a state-supported college or

university, to train or educate its administrators and employees

or may join in presenting a training or educational program.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER D. RESTRICTIONS ON CERTAIN TRAINING

Sec. 656.101. DEFINITIONS. In this subchapter:

(1) "State agency" and "state employee" have the meanings

assigned by Section 572.002 except that the terms do not include

a river authority or an employee of a river authority.

(2) "Training" means instruction, teaching, or other education

received by a state employee that is not normally received by

other state employees and that is designed to enhance the ability

of the employee to perform the employee's job. The term includes

a course of study at an institution of higher education or a

private or independent institution of higher education as defined

by Section 61.003, Education Code, if the employing state agency

spends money to assist the state employee to meet the expense of

the course of study or pays salary to the employee to undertake

the course of study as an assigned duty. The term does not

include training required either by state or federal law or that

is determined necessary by the agency and offered to all

employees of the agency performing similar jobs.

Added by Acts 1999, 76th Leg., ch. 1178, Sec. 1, eff. Sept. 1,

1999.

Sec. 656.102. AGENCY POLICY. Before a state agency spends any

money on training for a state employee, the state agency must

adopt a policy governing the training of employees, in addition

to the rules required by Section 656.048, that requires training

to relate to an employee's duties following the training.

Added by Acts 1999, 76th Leg., ch. 1178, Sec. 1, eff. Sept. 1,

1999.

Sec. 656.103. RESTRICTIONS. (a) If a state employee receives

training that is paid for by a state agency, and during the

training period the employee does not perform the employee's

regular duties for three or more months as a result of the

training, a policy adopted under Section 656.102 must include a

requirement that the employee:

(1) work for the agency following the training for at least one

month for each month of the training period; or

(2) pay the agency for all the costs associated with the

training that were paid during the training period, including any

amounts of the employee's salary that were paid and that were not

accounted for as paid vacation or compensatory leave.

(b) Before a state employee receives training that will be paid

for by a state agency and during which the employee will not be

performing the employee's regular duties for three months or

more, the agency shall require the employee to agree in writing,

before the training begins, to comply with the requirements

prescribed under Subsection (a).

(c) By an order adopted in a public meeting, the governing body

of a state agency may waive the requirements prescribed under

Subsection (a) and release a state employee from the obligation

to meet those requirements if the governing body finds that such

action is in the best interest of the agency or is warranted

because of an extreme personal hardship suffered by the employee.

Added by Acts 1999, 76th Leg., ch. 1178, Sec. 1, eff. Sept. 1,

1999.

Sec. 656.104. LIABILITY. If a state employee does not provide

the services required in accordance with Section 656.103(a)(1),

provides those services for less than the required term, or fails

to make payments required in accordance with Section

656.103(a)(2) and the employee is not released from the

obligation to provide the services or to make the payments under

Section 656.103(c), the employee is liable to the state agency

for any costs described by Section 656.103(a)(2) and for the

agency's reasonable expenses incurred in obtaining payment,

including reasonable attorney's fees.

Added by Acts 1999, 76th Leg., ch. 1178, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 657. VETERAN'S EMPLOYMENT PREFERENCES

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. STATE OFFICERS AND EMPLOYEES

CHAPTER 657. VETERAN'S EMPLOYMENT PREFERENCES

Sec. 657.001. DEFINITIONS. In this chapter:

(1) "Established service-connected disability" means a

disability that has been or may be established by official

records.

(2) "Public entity" means a public department, commission,

board, or agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 657.002. INDIVIDUALS ENTITLED TO VETERAN'S EMPLOYMENT

PREFERENCE. (a) A veteran qualifies for a veteran's employment

preference if the veteran:

(1) served in the military for not less than 90 consecutive days

during a national emergency declared in accordance with federal

law or was discharged from military service for an established

service-connected disability;

(2) was honorably discharged from military service; and

(3) is competent.

(b) A veteran's surviving spouse who has not remarried or an

orphan of a veteran qualifies for a veteran's employment

preference if:

(1) the veteran was killed while on active duty;

(2) the veteran served in the military for not less than 90

consecutive days during a national emergency declared in

accordance with federal law; and

(3) the spouse or orphan is competent.

(c) In this section, "veteran" means an individual who served in

the army, navy, air force, marine corps, or coast guard of the

United States or in an auxiliary service of one of those branches

of the armed forces.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 854, Sec. 1, eff.

Sept. 1, 1995.

Sec. 657.003. VETERAN'S EMPLOYMENT PREFERENCE. (a) An

individual who qualifies for a veteran's employment preference is

entitled to a preference in employment with or appointment to a

public entity or for a public work of this state over other

applicants for the same position who do not have a greater

qualification.

(b) An individual who has an established service-connected

disability and is entitled to a veteran's employment preference

is entitled to preference for employment or appointment in a

position for which a competitive examination is not held over all

other applicants for the same position without a

service-connected disability and who do not have a greater

qualification.

(c) If a public entity or public work of this state requires a

competitive examination under a merit system or civil service

plan for selecting or promoting employees, an individual entitled

to a veteran's employment preference who otherwise is qualified

for that position and who has received at least the minimum

required score for the test is entitled to have a service credit

of 10 points added to the test score. An individual who has an

established service-connected disability is entitled to have a

service credit of five additional points added to the

individual's test score.

(d) An individual entitled to a veteran's employment preference

is not disqualified from holding a position with a public entity

or public work of this state because of age or an established

service-connected disability if the age or disability does not

make the individual incompetent to perform the duties of the

position.

(e) This chapter does not apply to:

(1) the position of private secretary or deputy of an official

or department; or

(2) a person holding a strictly confidential relation to the

appointing or employing officer.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 657.004. PREFERENCE REQUIRED FOR PUBLIC ENTITIES AND PUBLIC

WORKS. (a) An individual whose duty is to appoint or employ

individuals for a public entity or public work of this state

shall give preference in hiring to individuals entitled to a

veteran's employment preference so that at least 40 percent of

the employees of the public entity or public work are selected

from individuals given that preference. A public entity or public

work that does not have 40 percent of its employees who are

entitled to the preference shall, in filling vacancies, give

preferences to individuals entitled to a veteran's employment

preference until it does have at least 40 percent of its

employees who are entitled to the preference.

(b) A public entity or public work shall, when possible, give 10

percent of the preferences granted under this chapter to

qualified veterans discharged from the armed services of the

United States within the preceding 18 months.

(c) A public entity or public work that has at least 40 percent

of its employees who are entitled to the preference is exempt

from the requirements of Section 657.005.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 854, Sec. 2, eff.

Sept. 1, 1995.

Sec. 657.005. EMPLOYMENT INVESTIGATION. (a) The individual

whose duty is to appoint or employ an applicant for a position

with a public entity or public work of this state or an officer

or the chief administrator of the entity or work who receives an

application for appointment or employment by an individual

entitled to a veteran's employment preference, before appointing

or employing any individual, shall investigate the qualifications

of the applicant for the position. If the applicant is of good

moral character and can perform the duties of the position, the

officer, chief executive, or individual whose duty is to appoint

or employ shall appoint or employ the applicant for the position.

(b) An applicant with an established service-connected

disability shall furnish the official records to the individual

whose duty is to fill the position.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 657.006. FEDERAL LAW AND GRANTS. To the extent that this

chapter conflicts with federal law or a limitation provided by a

federal grant to a public entity, this chapter shall be construed

to operate in harmony with the federal law or limitation of the

federal grant.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 657.007. PREFERENCE APPLICABLE TO REDUCTION IN WORKFORCE.

(a) An individual entitled to a hiring preference under this

chapter is also entitled to a preference in retaining employment

if the public entity that employs the individual reduces its

workforce.

(b) The preference granted under this section applies only to

the extent that a reduction in workforce by an employing public

entity involves other employees of a similar type or

classification.

Added by Acts 1995, 74th Leg., ch. 854, Sec. 3, eff. Sept. 1,

1995.

Sec. 657.008. REPORTING REQUIREMENTS. (a) A public entity

shall file quarterly with the comptroller a report that states:

(1) the percentage of the total number of employees hired by the

entity during the reporting period who are persons entitled to a

preference under this chapter;

(2) the percentage of the total number of the entity's employees

who are persons entitled to a preference under this chapter; and

(3) the number of complaints filed with the governing body of

the entity under Section 657.010 during that quarter and the

number of those complaints resolved by the governing body.

(b) The comptroller shall file annually with the legislature a

report that compiles and analyzes information that the

comptroller receives from public entities under Subsection (a).

Added by Acts 1995, 74th Leg., ch. 854, Sec. 3, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1016, Sec. 2, eff. September 1, 2007.

Sec. 657.009. PUBLIC ENTITIES TO LIST POSITIONS WITH TEXAS

WORKFORCE COMMISSION. (a) A public entity shall provide to the

Texas Workforce Commission, under rules adopted under this

section by the commission, information regarding an open position

that is subject to the hiring preference required by this

chapter.

(b) The Texas Workforce Commission shall make available to the

public the information provided by a public entity under

Subsection (a).

(c) To promote the purposes of this chapter, the Texas Workforce

Commission shall adopt rules under this section that facilitate

the exchange of employment information between public entities

and individuals entitled to a preference under this chapter.

(d) The Texas Workforce Commission shall adopt forms and

procedures necessary to administer this section.

Added by Acts 1995, 74th Leg., ch. 854, Sec. 3. Amended by Acts

2003, 78th Leg., ch. 817, Sec. 10.07, eff. Sept. 1, 2003.

Sec. 657.010. COMPLAINT REGARDING EMPLOYMENT DECISION OF PUBLIC

ENTITY OR PUBLIC WORK. (a) An individual entitled to a

veteran's employment preference under this chapter who is

aggrieved by a decision of a public entity or public work of this

state to which this chapter applies relating to hiring the

individual, or relating to retaining the individual if the entity

or work reduces its workforce, may appeal the decision by filing

a written complaint with the governing body of the public entity

or public work under this section.

(b) The governing body of a public entity or public work that

receives a written complaint under Subsection (a) shall respond

to the complaint not later than the 15th business day after the

date the governing body receives the complaint. The governing

body may render a different hiring decision than the decision

that is the subject of the complaint if the governing body

determines that the veteran's preference was not applied.

Added by Acts 2007, 80th Leg., R.S., Ch.

1016, Sec. 1, eff. September 1, 2007.



CHAPTER 658. HOURS OF LABOR

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. STATE OFFICERS AND EMPLOYEES

CHAPTER 658. HOURS OF LABOR

Sec. 658.001. DEFINITIONS. In this chapter:

(1) "Full-time state employee" means a person employed by a

state agency who, if not participating in a voluntary work

reduction program under Section 658.003, is required to work for

the agency not less than 40 hours a week.

(2) "State agency" means:

(A) a board, commission, department, institution, office, or

other agency in the executive branch of state government that is

created by the constitution or a statute of this state, including

an institution of higher education as defined by Section 61.003,

Education Code, other than a public junior college; or

(B) the Supreme Court of Texas, the Texas Court of Criminal

Appeals, a court of appeals, or other agency in the judicial

branch.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 279, Sec. 7, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 118, Sec. 2.11, eff.

Sept. 1, 2001.

Sec. 658.002. WORK HOURS REQUIRED FOR SALARIED EMPLOYEES. (a)

A state employee paid a full-time salary shall work not less than

40 hours a week.

(b) The chief administrator of a state agency that must maintain

certain services 24 hours a day may require essential employees

who perform those services to be on duty for a workweek that

exceeds 40 hours in necessary or emergency situations.

(c) This section does not apply to a houseparent who is employed

by and lives at a Texas Youth Commission facility.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 658.003. VOLUNTARY WORK REDUCTION PROGRAM. (a) To

increase state efficiency while reducing the cost of state

government, a state agency may create a work reduction program in

which a full-time state employee of the agency agrees to accept

reduced wages and benefits for a proportionate reduction in work

hours.

(b) Employee participation in a work reduction program created

under this section is voluntary.

(c) An employee who elects to participate in a work reduction

program must agree to participate in the program for at least six

calendar months. The agreement must be in writing and signed by

the employee.

(d) A temporary or exempt employee is not eligible to

participate in the program.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 658.004. NOTICE OF WORK REDUCTION PROGRAM. (a) The chief

administrator of a state agency that has created a work reduction

program under Section 658.003 shall place notice of the program's

availability in common areas of the agency.

(b) The chief administrator of a state agency may not discuss,

initiate discussion of, or orally inform an employee of the work

reduction program unless the employee first approaches the chief

administrator about the availability of the program.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 658.005. REGULAR OFFICE HOURS FOR STATE EMPLOYEES. (a)

Normal office hours of a state agency are from 8 a.m. to 5 p.m.,

Monday through Friday. These hours are the regular working hours

for a full-time state employee. The offices of a state agency

shall remain open during the noon hour each working day with at

least one person on duty to accept calls, receive visitors, or

transact business.

(b) If a chief administrator of a state agency considers it

necessary or advisable, offices also may be kept open during

other hours and on other days, and the time worked counts toward

the 40 hours a week that are required under Section 658.002.

(c) The chief administrator of a state agency may make

exceptions to the minimum length of the workweek established by

this chapter to take care of any emergency or public necessity

that the chief administrator finds to exist.

(d) This section does not apply to an employee paid by the hour.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 279, Sec. 6, eff.

Sept. 1, 1999.

Sec. 658.006. STAGGERED WORKING HOURS. Normal working hours for

employees of a state agency may be staggered for traffic

regulation or public safety.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 279, Sec. 7, eff.

Sept. 1, 1999.

Sec. 658.007. WORKING HOURS FOR EMPLOYEES OF INSTITUTIONS OF

HIGHER EDUCATION. (a) The governing board of an institution of

higher education or a university system, as those terms are

defined in Section 61.003, Education Code, may make exceptions to

the minimum length of the workweek and the maximum length of a

workday established by this chapter to achieve and maintain

operational efficiency at the institution of higher education,

university system, or an office, department, or division of

either.

(b) A full-time salaried employee may not be authorized under

this section to work less than 40 hours in a calendar week.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 658.008. MEMBERS OF NATIONAL GUARD OR RESERVE. To

facilitate participation in military duties by state employees,

each state agency shall adjust the work schedule of any employee

who is a member of the Texas National Guard or the United States

Armed Forces Reserve so that two of the employee's days off work

each month coincide with two days of military duty to be

performed by the employee.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 8, eff. Sept. 1,

1999.

Sec. 658.009. PART-TIME EMPLOYMENT. A state agency may fill a

regular full-time position with one or more part-time employees:

(1) without regard to whether the position is subject to or

exempt from the state's position classification plan; and

(2) subject to Section 659.019.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 8, eff. Sept. 1,

1999.

Sec. 658.010. PLACE WHERE WORK PERFORMED. (a) An employee of a

state agency shall, during normal office hours, conduct agency

business only at the employee's regular or assigned temporary

place of employment unless the employee:

(1) is travelling; or

(2) received prior written authorization from the administrative

head of the employing state agency to perform work elsewhere.

(b) The employee's personal residence may not be considered the

employee's regular or assigned temporary place of employment

without prior written authorization from the administrative head

of the employing state agency.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 8, eff. Sept. 1,

1999.



CHAPTER 659. COMPENSATION

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. STATE OFFICERS AND EMPLOYEES

CHAPTER 659. COMPENSATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 659.001. EQUAL WORK, EQUAL PAY. A woman who performs

public service for this state is entitled to be paid the same

compensation for her service as is paid to a man who performs the

same kind, grade, and quantity of service, and a distinction in

compensation may not be made because of sex.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 659.002. DEDUCTIONS. (a) A state agency may not make a

deduction from the compensation paid to an officer or employee

whose compensation is paid in full or in part from state funds

unless the deduction is authorized by law.

(b) In this section "state agency" means:

(1) a board, commission, department, office, or other agency

that is in the executive branch of state government and that was

created by the constitution or a statute of this state, including

an institution of higher education as defined by Section 61.003,

Education Code, other than a public junior college;

(2) the legislature or a legislative agency; or

(3) the supreme court, the court of criminal appeals, a court of

appeals, the state bar, or another state judicial agency.

(c) To the extent that the laws, regulations, and rules of this

state or the United States do not specify the priority of

deductions, the comptroller by rule may determine the priority

for compensation paid by a state governmental body.

(d) The state shall withhold money from salaries and wages paid

to state officers and employees in accordance with applicable

federal law, including federal law relating to withholding for

purposes of the federal income tax. The state shall make any

required employer contributions in accordance with applicable

federal law. The comptroller shall make payments in accordance

with this subsection.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.14(a), eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 279, Sec. 9, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 118, Sec. 2.12, eff. Sept. 1,

2001.

Sec. 659.003. OFFICER MAY DECLINE REMUNERATION. (a) In this

section:

(1) "Officer" means an elected officer or appointed officer, as

those terms are defined by Chapter 572. The term includes a

person who has received a certificate of election to such an

office or who has been appointed or nominated to such an office

but has not been confirmed.

(2) "Remuneration" includes salary, compensatory per diem,

expense per diem, reimbursement for expenses, longevity pay, and

fees.

(b) An officer may decline remuneration associated with the

office. To decline remuneration, the officer shall execute a

declination form prescribed by the secretary of state. The form

shall be designed to permit the person to decline all

remuneration or to decline particular remuneration from among

various types associated with the office. The form shall be filed

with the secretary of state.

(c) A declination is effective on the date it is filed with the

secretary of state.

(d) A declination filed after an officer has qualified for

office may be revoked at any time. A declination filed before a

person has qualified for office may not be revoked during the

term of office to which the person is appointed or elected.

(e) A person who has irrevocably declined remuneration under

this section is not considered to be compensated directly or

indirectly for purposes of state law, except that declination of

remuneration under this section does not change the character of

an office as an office of emolument or a lucrative office for

purposes of a provision of the Texas Constitution.

Added by Acts 1995, 74th Leg., ch. 49, Sec. 1, eff. May 8, 1995.

Sec. 659.004. PAYROLL AND PERSONNEL REPORTING. (a) In this

section, "state agency" has the meaning assigned by Section

658.001.

(b) The comptroller, in consultation with the state auditor,

shall adopt rules that prescribe uniform procedures for payroll

and personnel reporting for all state agencies and that are

designed to:

(1) facilitate the auditing of payrolls;

(2) facilitate a classification compliance audit under Chapter

654;

(3) assure conformity with this chapter and the General

Appropriations Act; and

(4) provide the legislative audit committee with current

information on employment and wage rate practices in state

government.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 10, eff. Sept. 1,

1999.

Sec. 659.005. WITNESS FEES; JURY SERVICE. (a) A deduction may

not be made from the salary or wages of a state employee because

the employee is called for jury service, including a deduction

for any fee or compensation the employee receives for the jury

service.

(b) A state officer or employee who appears as a witness in an

official capacity in a judicial proceeding or legislative hearing

may not accept or receive a witness fee for the appearance.

(c) A state officer or employee who appears as a witness, in a

capacity other than as a state officer or employee, in a judicial

proceeding or legislative hearing to testify from personal

knowledge concerning matters related to the proceeding or hearing

is entitled to receive any customary witness fees for the

appearance.

(d) A state officer or employee who appears as an expert witness

in a judicial proceeding or legislative hearing may accept

compensation for the appearance only if the person is not also

compensated by the state for the person's time in making the

appearance and may accept reimbursement for travel expenses only

if the expenses are not reimbursed by the state. For purposes of

this subsection, paid leave is not considered time compensated by

the state.

(e) A state officer or employee may receive reimbursement for

travel and a per diem or reimbursement for expenses connected to

an appearance in an official capacity as a witness in a judicial

proceeding or legislative hearing only from the state or the

judicial body, but not from both the state and the judicial body.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 10, eff. Sept. 1,

1999.

Sec. 659.006. ADJUSTMENT FOR INACCURATE PAYMENT. The

comptroller by rule shall prescribe procedures for state agencies

to follow in making adjustments to payrolls for the pay period

immediately following the period in which an inaccurate payment

or deduction is made or in which other error occurs.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 10, eff. Sept. 1,

1999.

SUBCHAPTER B. SALARY AMOUNTS; OVERTIME AND COMPENSATORY TIME

Sec. 659.011. SALARIES SET IN APPROPRIATIONS ACT. The salaries

of all state officers and employees are in the amounts provided

by the biennial appropriations act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 659.012. JUDICIAL SALARIES. (a) Notwithstanding Section

659.011:

(1) a judge of a district court is entitled to an annual salary

from the state of at least $125,000, except that the combined

salary of a district judge from state and county sources,

including compensation for any extrajudicial services performed

on behalf of the county, may not exceed the amount that is $5,000

less than the salary provided for a justice of a court of appeals

other than a chief justice;

(2) a justice of a court of appeals other than the chief justice

is entitled to an annual salary from the state that is equal to

110 percent of the salary of a district judge, except that the

combined salary of a justice of the court of appeals other than

the chief justice from all state and county sources, including

compensation for any extrajudicial services performed on behalf

of the county, may not exceed the amount that is $5,000 less than

the salary provided for a justice of the supreme court;

(3) a justice of the supreme court other than the chief justice

or a judge of the court of criminal appeals other than the

presiding judge is entitled to an annual salary from the state

that is equal to 120 percent of the salary of a district judge;

and

(4) the chief justice or presiding judge of an appellate court

is entitled to an annual salary from the state that is $2,500

more than the salary provided for the other justices or judges of

the court, except that the combined salary of the chief justice

of a court of appeals may not exceed the amount that is $2,500

less than the salary provided for a justice of the supreme court.

(b) To the extent of any conflict, the salary limitations

provided by this section for the combined salary of a state judge

or justice from state and local sources prevails over any

provision of Chapter 31 or 32 that authorizes the payment of

additional compensation to a state judge or justice.

(d) In a county with more than five district courts, a district

judge who serves as a local administrative district judge under

Section 74.091 is entitled to an annual salary from the state

that is $5,000 more than the salary from the state to which the

judge is otherwise entitled under Subsection (a)(1).

(e) For the purpose of salary payments by the state, the

comptroller shall determine from sworn statements filed by the

justices of the courts of appeals and district judges that the

required salary limitations provided by this section are

maintained. If a salary combined with additional compensation

from a county would be in excess of the limitations provided by

this section, the comptroller shall reduce the state salary by

the amount of the excess.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1993, 73rd Leg., ch. 268, Sec. 21, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1113, Sec. 1, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1166, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., 2nd C.S., Ch.

3, Sec. 1, eff. December 1, 2005.

Sec. 659.0125. SALARY FOR DISTRICT JUDGE OR RETIRED JUDGE

PRESIDING OVER MULTIDISTRICT LITIGATION. (a) Notwithstanding

Section 659.012 or any other law, a district judge who presides

over multidistrict litigation involving claims for

asbestos-related or silica-related injuries is entitled to

receive, in addition to all other compensation, expenses, and

perquisites authorized by law, the maximum amount of compensation

set by the Texas Judicial Council for a presiding judge under

Section 74.051(b). The annual amount must be apportioned over 12

equal monthly payments and be paid to the judge by the

comptroller's judiciary section for each month during which the

judge retains jurisdiction over the claims.

(b) Notwithstanding any other law, supplemental compensation

paid to a district judge under this section is not included as

part of the district judge's total annual salary for the purpose

of computing another salary that is based on the salary of the

district judge.

(c) A retired judge appointed to an MDL pretrial court, as

defined by Section 90.001, Civil Practice and Remedies Code, is

entitled to receive the same compensation and benefits to which a

district judge is entitled.

Added by Acts 2007, 80th Leg., R.S., Ch.

393, Sec. 3, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1241, Sec. 2, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1241, Sec. 3, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1353, Sec. 2, eff. September 1, 2009.

Sec. 659.013. STATUTORY SALARIES SUSPENDED. (a) Except as

provided by this section, a law setting the salary of a state

officer or employee is suspended to the extent that the law

conflicts with this subchapter.

(b) The suspension does not apply to:

(1) a law specifying or regulating the salary or compensation of

an officer or employee for whom the biennial appropriations act

does not specify or regulate the salary or compensation; and

(2) Chapter 654.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 659.014. SUSPENDED LAWS CONTINUED IN EFFECT. Those laws

suspended by the operation of Section 659.013 are continued in

effect, although suspended, as those laws existed September 1,

1993, including:

(1) Article 6813, Revised Statutes (setting annual salaries for

named officers and employees);

(2) Chapter 277, Acts of the 40th Legislature, Regular Session,

1927 (Article 6813a, Vernon's Texas Civil Statutes) (setting and

regulating the salary of members of the Railroad Commission of

Texas); and

(3) Article 6824, Revised Statutes (prohibiting an increase or

decrease of salary during an officer's term of office).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 659.015. OVERTIME COMPENSATION FOR EMPLOYEES SUBJECT TO

FAIR LABOR STANDARDS ACT. (a) This section applies only to a

state employee who is subject to the overtime provisions of the

federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201

et seq.) and who is not an employee of the legislature, including

an employee of the lieutenant governor, or of a legislative

agency.

(b) The employee is entitled to compensation for overtime as

provided by federal law and this section. To the extent that this

section and federal law prescribe a different rule for the same

circumstance, federal law controls without regard to whether this

section or federal law prescribes a stricter rule.

(c) An employee who is required to work hours in excess of 40

hours in a workweek is entitled to compensation for the excess

hours either by:

(1) the agency allowing or requiring the employee to take

compensatory time off at the rate of 1-1/2 hours off for each

hour of overtime; or

(2) at the discretion of the employing agency, in cases in which

granting compensatory time off is impractical, the employee

receiving pay for the overtime at the rate equal to 1-1/2 times

the employee's regular rate of pay.

(d) Holidays or other paid leave taken during a workweek are not

counted as hours worked in computing the number of overtime hours

under Subsection (c) or (e).

(e) An employee may not accumulate more than 240 hours of

overtime credit that may be taken as compensatory leave under

Subsection (c)(1), except that an employee engaged in a public

safety activity, an emergency response activity, or a seasonal

activity may accumulate, in accordance with 29 U.S.C. Section

207(o)(3)(A), not more than 480 hours of overtime credit that may

be taken as compensatory leave under Subsection (c)(1). An

employee must be paid at the rate prescribed by Subsection (c)(2)

for the number of overtime hours the employee works that cause

the employee to exceed the amount of overtime credit the employee

may accumulate. In this subsection, "overtime credit" means the

number of hours that is computed by multiplying the number of

overtime hours worked by 1-1/2.

(f) When an employee does not work more than 40 hours in a

workweek but the number of hours worked plus the number of hours

of holiday or other paid leave taken during the workweek exceeds

40 hours, the employee is entitled to compensatory time off at

the rate of one hour off for each of the excess hours. When an

employee does work 40 or more hours in a workweek and in addition

takes holiday or other paid leave during the workweek, and the

total number of hours worked still exceeds 40 after subtracting

the hours compensable under Subsections (c)-(e), the employee is

entitled to compensatory time off at the rate of one hour off for

each of the remaining hours in excess of 40. When an employee

does not work more than 40 hours in a workweek and the number of

hours worked plus the number of hours of holiday or other paid

leave taken during the week does not exceed 40 hours, the

employee may not accrue compensatory time for the week under this

section.

(g) Compensatory time off to which an employee is entitled under

Subsection (f) must be taken during the 12-month period following

the end of the workweek in which the compensatory time was

accrued or it lapses. An employee may not be paid for that

compensatory time, except as provided by this subsection and

Subsections (i) and (j). An employee of an institution of higher

education as defined by Section 61.003, Education Code, or an

employee engaged in a public safety activity, including highway

construction and maintenance or an emergency response activity,

may be paid at the employee's regular rate of pay for that

compensatory time if the employer determines that taking the

compensatory time off would disrupt normal teaching, research, or

other critical functions.

(h) Exceptions to the workweek overtime computation for public

safety, emergency response, or seasonal situations shall be made

in accordance with the federal Fair Labor Standards Act of 1938

(29 U.S.C. Section 201 et seq.).

(i) With authorization from the administrative head of the

agency for which an employee works, or that person's designee, an

employee may be paid for the hours of compensatory time the

employee earns for work directly related to a disaster or

emergency declared by the appropriate officer of the state or

federal government.

(j) With authorization from the administrative head of the

agency for which an employee works, or that person's designee, an

employee employed by a state mental health or mental retardation

facility may be paid for any unused compensatory time if the

employing agency determines that taking the compensatory time off

would disrupt the normal business functions of the agency.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 12, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1241, Sec. 4, eff. June 19, 2009.

Sec. 659.0155. PAYMENT TO EMPLOYEES OF TEXAS DEPARTMENT OF

CRIMINAL JUSTICE FOR OVERTIME. The Texas Department of Criminal

Justice shall compensate a person employed by the department for

any overtime accrued by the employee for which the employee is

entitled to compensation under Section 659.015 in the same month

the department compensates employees at the regular rate of pay

for the period in which the employee accrued the overtime.

Added by Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 43, eff. June 15, 2007.

Sec. 659.016. OVERTIME COMPENSATION FOR EMPLOYEES NOT SUBJECT TO

FAIR LABOR STANDARDS ACT; REDUCTIONS IN PAY. (a) This section

applies only to a state employee who is not subject to the

overtime provisions of the federal Fair Labor Standards Act of

1938 (29 U.S.C. Section 201 et seq.) and who is not an employee

of the legislature, including an employee of the lieutenant

governor, or of a legislative agency.

(b) When the sum of hours worked plus holiday or other paid

leave taken by a full-time employee during a workweek exceeds 40

hours, and not otherwise, the employee may be allowed to accrue

compensatory time for the number of hours that exceeds 40 hours.

When the sum of hours worked plus holiday or other paid leave

taken by a part-time employee during a workweek exceeds the

number of hours that the part-time employee is designated to work

during the workweek, and not otherwise, the employee may be

allowed to accrue compensatory time for the number of hours that

exceeds the number of hours that the employee is designated to

work during the workweek.

(c) An employee who is exempt as an executive, professional, or

administrative employee under 29 U.S.C. Section 213(a)(1) may be

allowed compensatory time off during the 12-month period

following the end of the workweek in which the time that exceeds

40 hours under Subsection (b) was accrued, at a rate not to

exceed one hour of compensatory time off for each hour of time

that exceeds 40 hours under Subsection (b) accrued.

(d) In accordance with 29 C.F.R. Section 541.118 and subject to

that section's exceptions as described by this section, an

employee who is exempt as an executive, professional, or

administrative employee under 29 U.S.C. Section 213(a)(1) is

entitled to receive full salary for any week in which the

employee performs work without regard to the number of days and

hours worked. This is also subject to the general rule that an

employee need not be paid for any workweek in which the employee

performs no work.

(e) A deduction may be made from the salary of an employee who

is exempt as an executive, professional, or administrative

employee under 29 U.S.C. Section 213(a)(1) if:

(1) the employee is not at work for a full day or longer for

personal reasons other than sickness, accident, jury duty,

attendance as a witness at a judicial proceeding, or temporary

military leave;

(2) the employee is not at work for a full day or longer because

of sickness or disability, including sickness or disability

covered by workers' compensation benefits, and the employee's

paid sick leave or workers' compensation benefits have been

exhausted;

(3) the deduction is a penalty imposed for a violation of a

significant safety rule relating to prevention of serious danger

in the workplace to other persons, including other employees; or

(4) in accordance with the special provisions applicable to

executive, professional, or administrative employees of public

agencies set forth in 29 C.F.R. Section 541.5d, the employee is

not at work for less than one day for personal reasons or because

of illness or injury and accrued leave is not used by the

employee because:

(A) permission to use accrued leave was not sought or was

denied;

(B) accrued leave has been exhausted; or

(C) the employee chooses to use leave without pay.

(f) In accordance with 29 C.F.R. Section 541.5d, a deduction

from the pay of an executive, professional, or administrative

employee because of an absence from work caused by a furlough

related to the budget does not affect the employee's status as an

employee paid on a salary basis, except for any workweek in which

the furlough occurs and for which the employee's pay is

accordingly reduced.

(g) If a deduction is made from an employee's salary in

violation of United States Department of Labor regulations, the

employee is entitled to reimbursement of the amount that should

not have been deducted.

(h) An employee who is not subject to the federal Fair Labor

Standards Act of 1938 under 29 U.S.C. Section 203(e)(2)(C)

because the employee is a staff member, appointee, or immediate

adviser of an elected officeholder may be allowed compensatory

time off under the terms and conditions determined by the

officeholder.

(i) Except as provided by this subsection and Subsection (j), an

employee covered by this section may not be paid for any unused

compensatory time. With authorization from the administrative

head of the agency for which a state employee works, or that

person's designee, an employee may be paid for the hours of

compensatory time the employee earns for work directly related to

a disaster or emergency declared by the appropriate officer of

the state or federal government.

(j) With authorization from the administrative head of the

agency for which an employee works, or that person's designee, an

employee employed by a state mental health or mental retardation

facility may be paid for any unused compensatory time if the

employing agency determines that taking the compensatory time off

would disrupt the normal business functions of the agency.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 12, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1241, Sec. 5, eff. June 19, 2009.

Sec. 659.017. OVERTIME COMPENSATION FOR LEGISLATIVE EMPLOYEES.

Consistent with the requirements of the federal Fair Labor

Standards Act of 1938 (29 U.S.C. Section 201 et seq.), overtime

pay and compensatory time off for employees of the legislative

branch, including employees of the lieutenant governor, are

determined:

(1) for employees of the house of representatives or the senate,

by the presiding officer of the appropriate house of the

legislature;

(2) for employees of an elected officeholder, by the employing

officeholder; and

(3) for employees of a legislative agency, by the administrative

head of the agency.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 12, eff. Sept. 1,

1999.

Sec. 659.018. COMPENSATORY TIME: PLACE WHERE WORK PERFORMED.

(a) Except under circumstances specified in the General

Appropriations Act or as provided by Subsection (b), an employee

of a state agency as defined by Section 658.001 may not, for

hours worked during any calendar week, accumulate compensatory

time off under Section 659.015(f) or 659.016 to the extent that

the hours are attributable to work performed at a location other

than the employee's regular or temporarily assigned place of

employment.

(b) An employee may accumulate compensatory time off for hours

worked during any calendar week at the employee's personal

residence if the employee obtains the advance approval of the

administrative head of the agency for which the employee works or

that person's designee.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 12, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1241, Sec. 6, eff. June 19, 2009.

Sec. 659.019. PART-TIME AND HOURLY EMPLOYMENT. (a) In

computing the salary of a part-time or hourly employee, the rate

of pay must be proportional to the rate authorized by the General

Appropriations Act for full-time employment in the same

classified position, or if the position is not under the state's

position classification plan, for full-time employment in the

applicable exempt position.

(b) A part-time employee is subject to Subchapter K and to the

leave without pay provisions of Section 659.085.

(c) The comptroller may adopt rules to determine the hourly rate

of an employee paid on an hourly basis.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 12, eff. Sept. 1,

1999.

Sec. 659.020. SALARY SUPPLEMENTATION. A state employee employed

by a state agency as defined by Section 658.001 whose position is

classified under Chapter 654 or whose exempt position is funded

by the General Appropriations Act may not receive a salary

supplement from any source unless a specific grant of authority

to do so is provided by the General Appropriations Act or other

law.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 12, eff. Sept. 1,

1999.

Sec. 659.021. ADMINISTRATIVE HEAD OF AGENCY. The administrative

head of a state agency as defined by Section 658.001 whose salary

as administrative head is established by the General

Appropriations Act may not receive a salary higher than that

established salary, even if the administrative head performs

duties assigned to a position title classified in the state's

position classification plan that is assigned to a salary group

that would pay a higher salary, unless the General Appropriations

Act specifically provides that a higher salary may be received.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 12, eff. Sept. 1,

1999.

Sec. 659.022. USE OF COMPENSATORY TIME BEFORE LAPSING. (a) If

an employee of a state agency as defined by Section 658.001 who

wishes to use accrued compensatory time that is subject to

lapsing submits a written request for permission to use the

accrued compensatory time to the employing state agency not later

than the 90th day before the date on which the accrued

compensatory time will lapse, the employing state agency shall:

(1) approve in writing the employee's request; or

(2) provide the employee with an alternate date on which the

employee may use the compensatory time.

(b) The employee may request permission to use the accrued

compensatory time within 90 days of the date on which it will

lapse, and the employing agency is encouraged to reasonably

accomodate the employee's use of the accrued compensatory time

before it lapses.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 12, eff. Sept. 1,

1999.

Sec. 659.023. COMPENSATORY TIME POLICY. (a) A state agency

shall notify its employees annually of the state's policy on

compensatory time.

(b) A state agency shall accommodate to the extent practicable

an employee's request to use accrued compensatory time.

(c) A state agency shall:

(1) provide an employee activated to military service as a

member of the reserve component of the armed forces with a

statement containing the balance of the employee's accrued state

compensatory time; and

(2) accommodate an employee's request to use the balance of the

employee's accrued state compensatory time before the

compensatory time expires.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 12, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 175, Sec. 3, eff.

Sept. 1, 2003.

Sec. 659.024. COMPENSATORY TIME FOR PERSONS GOVERNING STATE

AGENCIES. (a) In this section, "state agency" has the meaning

assigned by Section 658.001.

(b) This section does not apply to an employee who acts as the

administrative head of a state agency, including an executive

director.

(c) A member of the governing body of a state agency or a single

state officer who governs a state agency may not accrue

compensatory time under this subchapter or another state statute.

Added by Acts 2003, 78th Leg., ch. 793, Sec. 1, eff. Sept. 1,

2003.

Sec. 659.025. USE OF COMPENSATORY TIME BY CERTAIN EMERGENCY

SERVICES PERSONNEL; OPTIONAL OVERTIME PAYMENT. (a) In this

section, "emergency services personnel" includes firefighters,

police officers and other peace officers, emergency medical

technicians, emergency management personnel, and other

individuals who are required, in the course and scope of their

employment, to provide services for the benefit of the general

public during emergency situations.

(b) This section applies only to a state employee who is

emergency services personnel, who is not subject to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.), and who is not an employee of the

legislature, including an employee of the lieutenant governor or

of a legislative agency.

(c) Notwithstanding Section 659.016 or any other law, an

employee to whom this section applies may be allowed to take

compensatory time off during the 18-month period following the

end of the workweek in which the compensatory time was accrued.

(d) Notwithstanding Section 659.016 or any other law, the

administrative head of a state agency that employs an employee to

whom this section applies may pay the employee overtime at the

employee's regular hourly salary rate for all or part of the

hours of compensatory time off accrued by the employee during a

declared disaster in the preceding 18-month period. The

administrative head shall reduce the employee's compensatory time

balance by one hour for each hour the employee is paid overtime

under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

534, Sec. 1, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 4.01, eff. September 1, 2009.

SUBCHAPTER C. PER DIEM

Sec. 659.031. DEFINITION. In this subchapter, "state board"

means a board, commission, committee, council, or similar agency

in the executive or judicial branch of state government that is

composed of two or more members. The term does not include a

board, commission, committee, council, or similar agency whose

membership is elected by vote of the people.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1300, Sec. 11, eff.

Sept. 1, 1997.

Sec. 659.032. PER DIEM ENTITLEMENT. (a) A member of a state

board is entitled to a per diem in an amount set by the General

Appropriations Act for the member's service on the board.

(b) This section does not apply to a member of the legislature

who serves on a board by virtue of the member's office as a

legislator.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 659.033. STATUTORY PER DIEM SUSPENDED. (a) A law setting

the amount of per diem for members of a state board is suspended

to the extent of conflict with this subchapter.

(b) The law setting the amount of per diem for a member of a

state board is not suspended if the General Appropriations Act

does not set the amount of per diem to which the member is

entitled.

(c) A law setting a limit on the number of days for which a

state board member is entitled to a per diem is not suspended by

this subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER D. LONGEVITY PAY

Sec. 659.041. DEFINITIONS. In this subchapter:

(1) "Appointment" means a job title.

(2) "Full-time state employee" means:

(A) a state employee who works in the executive or judicial

branch of state government, other than a state institution of

higher education, and who is normally scheduled to work a total

of at least 40 hours a week for a single state agency;

(B) a state employee who works for a state institution of higher

education and who is normally scheduled to work a total of at

least 40 hours a week in one position, as determined under

Section 659.0411; or

(C) a state employee who works in the legislative branch of

state government and who is normally scheduled to work a total of

40 or more hours a week in all positions held in the legislative

branch.

(3) "Part-time state employee" means a state employee who is not

a full-time state employee.

(4) "State employee" means an individual who:

(A) is covered by Chapter 654;

(B) holds a line item or exempt position;

(C) works in a nonacademic position at a state institution of

higher education at least 20 hours a week for at least 4.5

consecutive months; or

(D) is an hourly employee of the state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 33, eff.

June 19, 1997.

Sec. 659.0411. APPOINTMENTS AT STATE INSTITUTIONS OF HIGHER

EDUCATION. (a) A state institution of higher education shall

determine whether a state employee who has more than one

appointment with the institution holds only one position or holds

one position for each appointment.

(b) A board of regents shall determine whether a state employee

who has an appointment with at least two state institutions of

higher education under the board's jurisdiction holds only one

position or holds one position for each appointment.

(c) A state employee who has an appointment with at least two

state institutions of higher education holds more than one

position if those institutions are not governed by the same board

of regents.

Added by Acts 1997, 75th Leg., ch. 1035, Sec. 34, eff. June 19,

1997.

Sec. 659.042. EXCLUSIONS. The following are not entitled to

longevity pay under this subchapter:

(1) a member of the legislature;

(2) an individual who holds a statewide office that is normally

filled by vote of the people, except as provided by Section

659.0445;

(3) an independent contractor or an employee of an independent

contractor;

(4) a temporary employee;

(5) an officer or employee of a public junior college;

(6) an academic employee of a state institution of higher

education; or

(7) a state employee who retired from state employment on or

after June 1, 2005, and who receives an annuity based wholly or

partly on service as a state officer or state employee in a

public retirement system, as defined by Section 802.001, that was

credited to the state employee.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

899, Sec. 13.01, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1328, Sec. 1, eff. September 1, 2007.

Sec. 659.043. ENTITLEMENT. (a) A state employee is entitled to

longevity pay to be included in the employee's monthly

compensation if the employee:

(1) is a full-time state employee on the first workday of the

month;

(2) is not on leave without pay on the first workday of the

month; and

(3) has accrued at least two years of lifetime service credit

not later than the last day of the preceding month.

(b) Notwithstanding Subsection (a)(2), an employee of the Texas

School for the Blind and Visually Impaired or the Texas School

for the Deaf who is otherwise eligible for longevity pay is

entitled to longevity pay for each month that the employee is in

a full-time paid status on the first workday for which the school

has work scheduled for the employee.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1277, Sec. 1, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1158, Sec. 31, eff. June

15, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

899, Sec. 13.02, eff. September 1, 2005.

Sec. 659.044. AMOUNT. (a) Except as provided by Subsections

(e) and (f) and Section 659.0445, the monthly amount of longevity

pay is $20 for every two years of lifetime service credit.

(b) The amount increases when the 4th, 6th, 8th, 10th, 12th,

14th, 16th, 18th, 20th, 22nd, 24th, 26th, 28th, 30th, 32nd, 34th,

36th, 38th, 40th, and 42nd years of lifetime service credit are

accrued.

(c) An increase is effective beginning with the month following

the month in which the 4th, 6th, 8th, 10th, 12th, 14th, 16th,

18th, 20th, 22nd, 24th, 26th, 28th, 30th, 32nd, 34th, 36th, 38th,

40th, and 42nd years of lifetime service credit are accrued.

(d) An employee may not receive from the state as longevity pay

more than the amount determined under Subsection (a) or (e), as

applicable, regardless of the number of positions the employee

holds or the number of hours the employee works each week.

(e) This subsection applies only to an employee of the Texas

Youth Commission who is receiving less than the maximum amount of

hazardous duty pay that the commission may pay to the employee

under Section 659.303. The employee's monthly amount of

longevity pay is the sum of:

(1) $4 for each year of lifetime service credit, which may not

include any period served in a hazardous duty position; and

(2) the lesser of:

(A) $4 for each year served in a hazardous duty position; or

(B) the difference between:

(i) $7 for each year served in a hazardous duty position; and

(ii) the amount paid by the commission for each year served in a

hazardous duty position.

(f) A state employee who retired from state employment before

June 1, 2005, and who returned to state employment before

September 1, 2005, is entitled to receive longevity pay. The

monthly amount of longevity pay the employee is entitled to

receive equals the amount of longevity pay the employee was

entitled to receive immediately before September 1, 2005. A

state employee who retired from state employment before June 1,

2005, and who returns to state employment on or after September

1, 2005, is not entitled to receive longevity pay.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 35, eff.

June 19, 1997, except as provided in Sec. 91; Acts 2001, 77th

Leg., ch. 1158, Sec. 32, eff. Sept. 1, 2001; Acts 2001, 77th

Leg., ch. 1158, Sec. 104, eff. June 15, 2001.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

899, Sec. 13.03, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1328, Sec. 2, eff. September 1, 2007.

Sec. 659.0445. LONGEVITY PAY FOR STATE JUDGES AND JUSTICES. (a)

A judge or justice who receives a salary paid by the state, is a

member of the Judicial Retirement System of Texas Plan One or the

Judicial Retirement System of Texas Plan Two, and is an active

judge, as defined by Section 74.041, is entitled to longevity pay

as provided by this section.

(b) The monthly amount of longevity pay under this section to

which a judge or justice described by Subsection (a) is entitled:

(1) is equal to the product of.031 multiplied by the amount of

the judge's or justice's current monthly state salary; and

(2) becomes payable beginning with the month following the month

in which the judge or justice completes 16 years of service for

which credit is established in the applicable retirement system.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1353, Sec. 4,

eff. September 1, 2009.

(d) The commissioners court of a county may provide longevity

pay calculated in accordance with this section to a judge or

justice described by Subsection (a) who:

(1) previously served as a statutory county court judge in the

county;

(2) is not otherwise eligible for longevity pay under Subsection

(b); and

(3) would be entitled to longevity pay under this section if the

service credit the judge or justice earned as a statutory county

court judge was established in the applicable retirement system.

(e) Notwithstanding any other law, longevity pay that is paid to

a judge or justice under this section is not included as part of

the judge's or justice's combined salary from state and county

sources for purposes of the salary limitations provided by

Section 659.012.

Added by Acts 2007, 80th Leg., R.S., Ch.

1328, Sec. 3, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1353, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1353, Sec. 4, eff. September 1, 2009.

Sec. 659.045. CHANGE IN STATUS. If a state employee ceases

being a full-time state employee after the first workday of a

month but otherwise qualifies for longevity pay, the employee's

compensation for the month includes full longevity pay.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 659.046. ACCRUAL OF LIFETIME SERVICE CREDIT. (a) An

employee accrues lifetime service credit for the period in which

the employee:

(1) serves as a full-time, part-time, or temporary state

employee or otherwise serves as an employee of the state;

(2) serves as a member of the legislature;

(3) holds a statewide office that is normally filled by vote of

the people; or

(4) serves as an academic employee of a state institution of

higher education.

(b) An employee who is on leave without pay for an entire

calendar month does not accrue lifetime service credit for the

month. An employee who is on leave without pay for less than an

entire calendar month accrues lifetime service credit for the

month if the employee otherwise qualifies to accrue credit under

Subsection (a).

(c) An employee who simultaneously holds two or more positions

that each accrue lifetime service credit accrues credit for only

one of the positions.

(d) An employee who begins working on the first workday of a

month in a position that accrues lifetime service credit is

considered to have begun working on the first day of the month.

(e) An employee does not accrue lifetime service credit for a

period in which the employee serves as an officer or employee of

a public junior college.

(f) The amount of an employee's lifetime service credit does not

include the period served in a hazardous duty position if the

employee is:

(1) entitled to receive hazardous duty pay under Section

659.302; or

(2) receiving the maximum amount of hazardous duty pay that the

Texas Youth Commission may pay to the employee under Section

659.303.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 33, eff.

Sept. 1, 2001.

Sec. 659.047. COMPTROLLER RULES. The comptroller shall adopt

rules to administer this subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER E. ADDITIONAL COMPENSATION AND EXPENSES

Sec. 659.061. EXPENSES OF EMPLOYEES INJURED OR KILLED WHILE ON

DUTY. In addition to other benefits of employment provided by

law, a state agency may, to the extent authorized by an

appropriation for the purpose, spend appropriated funds to pay

for drugs and medical, hospital, laboratory, and funeral expenses

of an employee under the jurisdiction and control of the agency:

(1) who is injured or killed while engaged in the performance of

a necessary governmental function assigned to the employee; or

(2) whose duties require the employee to be exposed to

unavoidable dangers peculiar to the performance of a necessary

governmental function.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER F. METHOD AND FREQUENCY OF PAYMENT

Sec. 659.081. PAYMENT ONCE A MONTH. Except as provided by this

subchapter or the General Appropriations Act, annual salaries for

state officers and employees shall be paid once a month.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 279, Sec. 13, eff.

Sept. 1, 1999.

Sec. 659.082. PAYMENT TWICE A MONTH. (a) An employee is

entitled to be paid employment compensation twice a month if:

(1) the employee is employed by:

(A) the Texas Department of Mental Health and Mental

Retardation;

(B) the Texas Department of Transportation;

(C) the Texas Department of Human Services;

(D) the Texas Workforce Commission;

(E) the Department of Public Safety; or

(F) any other state agency designated by the comptroller;

(2) the employee holds a classified position under the state's

position classification plan;

(3) the employee's position is classified below salary group A12

under classification salary Schedule A in the General

Appropriations Act;

(4) the employing state agency satisfies the comptroller's

requirements relating to the payment of compensation twice a

month; and

(5) at least 30 percent of the eligible employees of the agency

choose to be paid twice a month.

(b) Employees of an institution of higher education as defined

by Section 61.003, Education Code, may be paid twice a month at

the election of the employing institution of higher education.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 734, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 279, Sec. 14, eff. Sept.

1, 1999.

Sec. 659.083. PAYDAY. (a) Except as provided by Subsection

(b), the comptroller may not pay the salary of a state officer or

employee before the first working day of the month following the

payroll period.

(b) The comptroller shall pay an employee who is paid twice a

month under Section 659.082 on:

(1) the first working day of the month following the payroll

period that covers the last half of the preceding month; and

(2) the 15th day of the month or the first working day after the

15th for the payroll period that covers the first half of the

month.

(c) In this section, "working day" means a day other than

Saturday, Sunday, or a national holiday as listed in the General

Appropriations Act or Chapter 662. A day does not cease to be a

national holiday because a state agency maintains or is required

to maintain a minimum working staff on the holiday.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 1, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 8.43, eff.

Sept. 1, 1997.

Sec. 659.084. ELECTRONIC FUNDS TRANSFER. Salaries for state

officers and employees paid once a month shall be paid through

electronic funds transfer under Section 403.016 unless paid on

warrant as permitted under that section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 659.085. DETERMINING AMOUNT OF MONTHLY OR HOURLY PAY;

PROPORTIONATE REQUIREMENT FOR PART-TIME PAY. (a) The amount of

monthly salary for an annual employee who maintains a 40-hour

workweek and is covered under Chapter 658 is computed in

accordance with the General Appropriations Act and equitable

rules adopted by the comptroller.

(b) For purposes of partial payment or other applicable

situations, an employee's equivalent hourly rate of pay for a

given month is computed in accordance with the General

Appropriations Act and equitable rules adopted by the

comptroller. Alternatively, an institution of higher education as

defined by Section 61.003, Education Code, may compute an

employee's equivalent hourly rate of pay for a given month by

dividing the employee's annual salary by 2080, which is the

number of working hours in the standard work year. This

subsection applies only to full-time employees described by

Subsection (a) and to part-time salaried employees.

(c) When an employee is on leave without pay, compensation for

the pay period will be reduced by an amount computed in

accordance with the General Appropriations Act and equitable

rules adopted by the comptroller.

(d) An agency that may contract with its employees for

employment for less than a 12-month period may make equal monthly

salary payments under the contract during the contract period or

during the fiscal year in accordance with the General

Appropriations Act and equitable rules adopted by the

comptroller.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 15, eff. Sept. 1,

1999.

SUBCHAPTER G. SUPPLEMENTAL DEDUCTIONS

Sec. 659.101. DEFINITION. In this subchapter, "state agency"

means a department, commission, board, office, or other agency of

any branch of state government, including an institution of

higher education as defined by Section 61.003, Education Code.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.16(a), eff. Sept.

1, 1995.

Sec. 659.102. DEDUCTION FOR SUPPLEMENTAL OPTIONAL BENEFITS

PROGRAM. (a) An employee of a state agency may authorize in

writing a deduction each pay period from the employee's salary or

wage payment for coverage of the employee under an eligible

supplemental optional benefits program. A deduction may be made

each pay period from the employee's salary or wage payment

without authorization in writing from the employee for

participation in a 401(k) plan as provided by Section 609.5025.

(b) The Employees Retirement System of Texas shall designate

supplemental optional benefits programs that are eligible under

this section and that promote the interests of the state and

state agency employees.

(c) The supplemental optional benefits program may include

permanent life insurance, catastrophic illness insurance,

disability insurance, prepaid legal services, or a qualified

transportation benefit.

(d) A qualified transportation benefit is a transportation

benefit meeting the requirements of Section 132(f), Internal

Revenue Code of 1986. The Employees Retirement System of Texas

shall determine a fee or charge that may be paid as a qualified

transportation benefit.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.16(a), eff. Sept.

1, 1995. Amended by Acts 2003, 78th Leg., ch. 1111, Sec. 9, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1310, Sec. 31, eff. June

20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1409, Sec. 3, eff. June 15, 2007.

Sec. 659.103. DEDUCTION TO CREDIT UNION. (a) An employee of a

state agency may authorize in writing a deduction each pay period

from the employee's salary or wage payment for payment to a

credit union to be credited to a share or deposit account of the

employee.

(b) A designation by the Employees Retirement System of Texas is

not necessary for a deduction under this section.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.16(a), eff. Sept.

1, 1995.

Sec. 659.1031. DEDUCTION OF MEMBERSHIP FEES FOR ELIGIBLE STATE

EMPLOYEE ORGANIZATIONS. (a) An employee of a state agency may

authorize in writing a deduction each pay period from the

employee's salary or wage payment for payment to an eligible

state employee organization of a membership fee in the

organization.

(b) In this section, "eligible state employee organization"

means a state employee organization with a membership of at least

2,000 active or retired state employees who hold or who have held

certification from the Commission on Law Enforcement Officer

Standards and Education.

Added by Acts 2003, 78th Leg., ch. 1310, Sec. 32, eff. June 20,

2003.

Sec. 659.104. AUTHORIZATION. (a) An authorization for a

deduction under this subchapter must direct the comptroller or,

if applicable, the appropriate financial officer of an

institution of higher education to transfer the withheld funds to

the program, eligible state employee organization, or credit

union designated by the employee.

(b) The comptroller or financial officer shall comply with the

direction.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.16(a), eff. Sept.

1, 1995. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 33, eff.

June 20, 2003.

Sec. 659.105. FORM AND MANNER. A deduction under this

subchapter must be made in a form and manner prescribed by the

comptroller or the appropriate financial officer of an

institution of higher education.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.16(a), eff. Sept.

1, 1995.

Sec. 659.106. DURATION. (a) An employee authorizing a

deduction under this subchapter or a person designated by the

employee may change or revoke the authorization by delivering

written notice of the change or revocation to the comptroller or

the appropriate financial officer of an institution of higher

education.

(b) An authorization is effective until the comptroller or

financial officer receives the notice.

(c) The notice must be given in the form and manner prescribed

by the comptroller or financial officer.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.16(a), eff. Sept.

1, 1995.

Sec. 659.107. AUTHORIZATION VOLUNTARY. The making of an

authorization for a deduction under this subchapter by the

employee is voluntary.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.16(a), eff. Sept.

1, 1995.

Sec. 659.108. WITHHOLDING OF ADMINISTRATIVE FEE. (a) The state

may withhold from the employee's salary or wage payment an

administrative fee for making a deduction under this subchapter.

(b) An institution of higher education that is authorized to

operate a payroll system reimbursable from the state treasury may

withhold from the employee's salary or wage payment an

administrative fee for making the deduction under this

subchapter.

(c) The administrative fee may not exceed the lower of the

actual administrative cost of making the deduction or the highest

fee charged by the state or institution, as appropriate, for

making another similar deduction.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.16(a), eff. Sept.

1, 1995.

Sec. 659.109. ALLOCATION OF ADMINISTRATIVE FEES. The state

shall allocate and pay to each state agency that incurs costs in

administering this subchapter the agency's proportional amount of

the administrative fees collected by the state under this

subchapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.16(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 40, eff.

June 19, 1997.

Sec. 659.110. RULES. The comptroller may establish procedures

and adopt rules to administer the credit union and the eligible

state employee organization membership fee deduction programs

authorized by this subchapter.

Added by Acts 1997, 75th Leg., ch. 1035, Sec. 16, eff. June 19,

1997. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 34, eff.

June 20, 2003.

SUBCHAPTER H. BENEFIT REPLACEMENT PAY

Sec. 659.121. DEFINITIONS. In this subchapter:

(1) "Compensation" means, except as provided by Section 659.124,

salary or wages subject to tax under the Federal Insurance

Contributions Act.

(2) "Eligible state employee" means an individual who was on

August 31, 1995:

(A) employed by a state agency and eligible for state payment of

the employee tax under Section 606.064 as that section existed on

that date;

(B) using unpaid leave from a position with a state agency, if

the individual would have been eligible for state payment of the

employee tax under Section 606.064 as that section existed on

that date had the individual not been using unpaid leave from the

position; or

(C) not working for a state agency if:

(i) the individual was not working on that date solely because

the individual's employment with the agency customarily does not

include the summer months;

(ii) the individual had contracted with the agency not later

than that date for the individual to resume working for the

agency not later than September 2, 1995; and

(iii) the position held by the individual on September 2, 1995,

would have made the individual eligible for state payment of the

employee tax under Section 606.064 as that section existed on

August 31, 1995, if the employee had held the position on that

date.

(3) "Eligible state-paid judge" means an individual who on

August 31, 1995:

(A) held office; and

(B) was eligible for state payment of the employee tax under

Section 606.065 as that section existed on that date.

(4) "Employee tax" means the tax that state employees and

state-paid judges pay under the Federal Insurance Contributions

Act.

(5) "Retirement contribution" means a mandatory contribution by

an eligible state employee or eligible state-paid judge to a

retirement system.

(6) "Retirement system" means the Teacher Retirement System of

Texas, the Employees Retirement System of Texas, the optional

retirement program governed by Chapter 830, the Judicial

Retirement System of Texas Plan One, or the Judicial Retirement

System of Texas Plan Two.

(7) "State agency" has the meaning assigned by Section 606.061.

Added by Acts 1995, 74th Leg., ch. 417, Sec. 3, eff. Sept. 1,

1995.

Sec. 659.122. INCLUSION OF BENEFIT REPLACEMENT PAY. The salary

or wages paid after December 31, 1995, to an eligible state

employee or an eligible state-paid judge includes benefit

replacement pay in the amount provided by Section 659.123.

Added by Acts 1995, 74th Leg., ch. 417, Sec. 3, eff. Sept. 1,

1995.

Sec. 659.123. AMOUNT OF BENEFIT REPLACEMENT PAY. (a) Except as

provided by Section 659.124, the benefit replacement pay of an

eligible state employee or an eligible state-paid judge for a pay

period is equal to the sum of:

(1) 5.85 percent of the compensation earned by the employee or

judge during the pay period, subject to the limit provided by

Subsection (b); and

(2) an additional amount equal to the retirement contribution

paid by the employee or judge because of the benefit replacement

pay provided by this subsection.

(b) The amount paid to an eligible state employee or an eligible

state-paid judge under Subsection (a)(1) may not exceed $965.25

each calendar year.

Added by Acts 1995, 74th Leg., ch. 417, Sec. 3, eff. Sept. 1,

1995.

Sec. 659.124. AMOUNT OF BENEFIT REPLACEMENT PAY FOR HIGHER

EDUCATION EMPLOYEES. (a) For a state employee employed by an

institution of higher education, the benefit replacement pay is

an increase in compensation equal to the sum of:

(1) 5.85 percent of the employee's compensation as of October

31, 1995, subject to the limit provided by Subsection (b); and

(2) an additional amount equal to the retirement contribution

paid by the employee because of the benefit replacement pay

provided by this subsection.

(b) The amount paid to an eligible state employee of an

institution of higher education under Subsection (a)(1) may not

exceed $965.25.

(c) In this section, "compensation" means annualized base salary

or wages, including longevity and hazardous duty pay.

Added by Acts 1995, 74th Leg., ch. 417, Sec. 3, eff. Sept. 1,

1995.

Sec. 659.125. PAYING BENEFIT REPLACEMENT PAY IN EQUAL

INSTALLMENTS. (a) Unless prohibited by a state agency under

Subsection (b), an eligible state employee or an eligible

state-paid judge may choose for the benefit replacement pay that

the employee or judge is eligible to receive in a calendar year

to be paid in equal installments in that year. The employee or

judge must exercise this option before the beginning of the year.

This subsection applies only to an eligible state employee or an

eligible state-paid judge whose benefit replacement pay under

Section 659.123(a)(1) will be $965.25 during that year if the

employee or judge remains in the position at the same

compensation during the year.

(b) A state agency may prohibit an eligible state employee or an

eligible state-paid judge from exercising the option described by

Subsection (a) if the agency pays the employee's or judge's

compensation.

(c) An eligible state employee or an eligible state-paid judge

who exercises the option described by Subsection (a) for a

calendar year and who terminates employment or leaves office

before the end of that year is ineligible to be paid the

difference between the benefit replacement pay received by the

employee or judge and the benefit replacement pay the employee or

judge would have received had the employee or judge not exercised

the option described by Subsection (a).

Added by Acts 1995, 74th Leg., ch. 417, Sec. 3, eff. Sept. 1,

1995.

Sec. 659.126. LOSS OF ELIGIBILITY TO RECEIVE BENEFIT REPLACEMENT

PAY. (a) An eligible state employee who leaves state employment

after August 31, 1995, for at least 30 consecutive days, on

returning to state employment or on assuming a state office, is

ineligible to receive benefit replacement pay.

(b) An eligible state-paid judge who leaves office after August

31, 1995, for at least 30 consecutive days, on return to state

office or on accepting a state employment, is ineligible to

receive benefit replacement pay.

(c) For purposes of Subsection (a), a state employee is not

considered to have left state employment:

(1) while the state employee is on an unpaid leave of absence as

provided by Section 661.909; or

(2) during a period of time the employee is not working for the

state because the employee's employment with the state

customarily does not include that period of time, such as a

teacher whose employment does not invariably include the summer

months.

(d) An eligible state employee who retired from state employment

on or after June 1, 2005, and who receives an annuity based

wholly or partly on service as a state officer or state employee

in a public retirement system, as defined by Section 802.001,

that was credited to the state employee is ineligible to receive

benefit replacement pay.

Added by Acts 1995, 74th Leg., ch. 417, Sec. 3, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

899, Sec. 13.04, eff. September 1, 2005.

Sec. 659.127. ADMINISTRATION. The comptroller may adopt rules

and establish procedures and reporting requirements to administer

this subchapter.

Added by Acts 1995, 74th Leg., ch. 417, Sec. 3, eff. Sept. 1,

1995.

SUBCHAPTER I. CHARITABLE CONTRIBUTIONS

Sec. 659.131. DEFINITIONS. In this subchapter:

(1) "Campaign manager" means a local campaign manager or state

campaign manager.

(2) "Charitable organization" means an organization that:

(A) is organized for charitable purposes under the Texas

Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's

Texas Civil Statutes) or holds a certificate of authority issued

under that Act;

(B) is exempt from taxation under Section 501(a) of the Internal

Revenue Code of 1986 as an organization described in Section

501(c)(3) of that code and to which contributions are deductible

for income tax purposes under Section 170 of that code;

(C) complies with all applicable federal nondiscrimination law,

including Chapter 21, Title 42, United States Code;

(D) complies with all state statutes and rules relating to

charitable organizations; and

(E) is not a private foundation.

(3) "Direct services" means providing funds or programs for

health and human services that directly benefit the recipients.

(4) "Eligible charitable organization" means a charitable

organization eligible to participate in the state employee

charitable contribution campaign as provided by Section 659.146.

(5) "Federated community campaign organization" means a

federation or fund that:

(A) has demonstrated expertise in conducting workplace

charitable campaigns; and

(B) distributes funds raised through a cooperative community

campaign to at least five agencies that provide direct services

to residents of the campaign area.

(6) "Federation or fund" means a fund-raising entity that:

(A) is a charitable organization;

(B) acts as an agent for at least five charitable organizations;

(C) is not organized exclusively to solicit contributions from

state employees; and

(D) is supported by voluntary contributions by the public and

is:

(i) incorporated in this state and has an established physical

presence in this state in the form of an office or service

facility that is staffed at least 20 hours a week; or

(ii) incorporated outside this state, includes at least 10

affiliated charitable organizations, has existed at least three

years, and participates in state employee charitable campaigns in

at least 10 other states.

(7) "Health and human services" means services provided by a

charitable organization that:

(A) benefit residents of this state, including children, youth,

adults, elderly individuals, ill or infirm individuals, or

individuals with a mental or physical disability; and

(B) consist of:

(i) human care, medical or other research in the field of human

health, education, social adjustment, or rehabilitation;

(ii) relief for victims of natural disaster or other

emergencies; or

(iii) assistance to impoverished individuals in need of food,

shelter, clothing, or other basic needs.

(8) "Indirect services" means services that:

(A) enable, augment, or otherwise support the direct delivery of

health and human services; and

(B) demonstrably benefit residents of this state.

(9) "Institution of higher education" has the meaning assigned

by Section 61.003, Education Code.

(10) Repealed by Acts 2003, 78th Leg., ch. 1310, Sec. 121(9).

(11) "Local campaign area" means the county or counties in which

a local campaign manager conducts a state employee charitable

campaign.

(12) "Local campaign manager" means the local campaign manager

selected by the local employee committee as provided by Section

659.144.

(13) "Local charitable organization" means a charitable

organization that:

(A) provides direct or indirect health and human services; and

(B) is accessible to state employees in the local campaign area

by maintaining:

(i) a publicly identified office with a professional or

volunteer staff within the local campaign area that is open at

least 20 hours a week during normal working hours; and

(ii) a locally listed telephone number.

(14) "Local employee committee" means a local state employee

charitable campaign committee selected as provided by Section

659.143.

(15) "State advisory committee" means the state employee

charitable campaign advisory committee appointed under Section

659.142.

(16) "State agency" means a department, commission, board,

office, institution of higher education, or other agency of state

government.

(17) "State campaign manager" means the state campaign manager

selected by the state policy committee under Section

659.140(e)(2).

(18) "State employee" means an employee of a state agency.

(19) "State employee charitable campaign" means an annual

campaign conducted in communities or areas in which state

employees solicit contributions to an eligible charitable

organization.

(20) "State policy committee" means the state employee

charitable campaign policy committee appointed under Section

659.140.

(21) "Statewide charitable organization" means a federation or

fund and its affiliated agencies that:

(A) provide direct or indirect health and human services to

residents of two or more noncontiguous standard metropolitan

statistical areas of this state; and

(B) have demonstrated the federation or fund is accessible to

state employees by maintaining:

(i) a staff or volunteer representative residing in this state

who is accessible at least 20 hours a week during normal working

hours; and

(ii) a toll-free long-distance telephone number.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.17(a), eff. Sept.

1, 1995. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 35,

121(9), eff. June 20, 2003.

Sec. 659.1311. PUBLIC JUNIOR COLLEGES. (a) For purposes of

this subchapter, a public junior college is considered to be an

institution of higher education and employees of the public

junior college are considered to be state employees during a

state fiscal year unless an affirmative decision not to

participate under this subchapter is made by the governing board

of the public junior college not later than April 1 of the

preceding state fiscal year.

(b) An employee of a public junior college that elects not to

participate in the state employee charitable contribution program

may authorize a deduction from the employee's salary or wage

payment for a charitable contribution as provided by the policy

of the governing board of the public junior college.

(c) Participation by an employee of a public junior college

under this section is voluntary.

Added by Acts 1997, 75th Leg., ch. 1253, Sec. 1, eff. Sept. 1,

1997.

Sec. 659.132. DEDUCTION AUTHORIZED. (a) A state employee may

authorize a deduction each pay period from the employee's salary

or wage payment for a charitable contribution as provided by this

subchapter.

(b) Except as provided by Subsections (c), (d), and (e), a state

employee may authorize a deduction only during a state employee

charitable campaign.

(c) A state employee who begins working for the state when a

campaign is not being conducted may authorize a deduction

according to the comptroller's requirements.

(d) A state employee who works for a state agency that does not

allow deduction authorizations under Subsection (i) may authorize

a deduction that is effective with the first full payroll period

after the agency is converted to a system in which uniform

statewide payroll procedures are followed.

(e) A state employee who works for a state agency that does not

allow deduction authorizations under Subsection (i) may authorize

a deduction after transferring from that agency to:

(1) a state agency that allows deduction authorizations even

though it may prohibit them under Subsection (i); or

(2) a state agency not covered by Subsection (i).

(f) A state employee who authorized a deduction while working

for a state agency may continue the deduction after transferring

to another state agency if the comptroller's rules for continuing

the deduction are followed.

(g) An authorization must direct the comptroller to distribute

the deducted funds to a participating federation or fund and a

local campaign manager as prescribed by rule.

(h) A deduction under this subchapter must be in the form

prescribed by the comptroller.

(i) A state agency other than an institution of higher education

is not required to permit an employee to authorize a deduction

under this subchapter until the first full payroll period after

the agency converts to a system in which uniform statewide

payroll procedures are followed.

(j) The comptroller by rule may establish a reasonable minimum

deduction for each pay period.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.17(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 36, eff.

June 19, 1997.

Sec. 659.133. VOLUNTARY PARTICIPATION. (a) Participation by a

state employee in a state employee charitable campaign is

voluntary. Each campaign manager, local employee committee,

charitable organization, state employee, and state agency shall

inform state employees that deductions are voluntary.

(b) The comptroller shall adopt rules establishing a process for

hearing employee complaints regarding coercive activity in a

state employee charitable campaign.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.17(a), eff. Sept.

1, 1995.

Sec. 659.134. DESIGNATION OF AN ELIGIBLE CHARITABLE

ORGANIZATION. (a) A state employee may designate in the

authorization an eligible charitable organization to receive the

deductions.

(b) If a state employee does not designate an eligible

charitable organization, the employee's deductions shall be

distributed to each participating federation or fund and eligible

local charitable organization in the proportion that the

deductions designated for that charitable organization bear to

the total of designated deductions in the local state employee

charitable campaign.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.17(a), eff. Sept.

1, 1995.

Sec. 659.135. CONFIDENTIALITY. (a) Except as necessary to

administer this subchapter or on written authorization of the

employee, the following information is confidential:

(1) whether a state employee has authorized a deduction under

this subchapter;

(2) the amount of the deduction; and

(3) the name of a federation or fund or local charitable

organization that a state employee has designated to receive

contributions.

(b) The designation of a charitable organization by a state

employee is not confidential if the employee executes a written

pledge card or other document indicating that the employee wishes

to receive an acknowledgement from the charitable organization.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.17(a), eff. Sept.

1, 1995.

Sec. 659.136. REVOCATION OR CHANGE OF AUTHORIZATION. (a) A

state employee may revoke or change an authorization by giving

notice to the employing state agency. A state employee may not

change the eligible charitable organization designated to receive

the employee's deductions.

(b) The notice must be in the form and manner prescribed by the

comptroller.

(c) A revocation or change takes effect on the date designated

by the comptroller by rule.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.17(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 37, eff.

June 19, 1997.

Sec. 659.137. DURATION OF DEDUCTION. (a) A deduction under

this subchapter begins on the date designated by the comptroller

by rule.

(b) A deduction under this subchapter is effective for a maximum

of one campaign year and, unless revoked or changed under Section

659.136, ends on the date designated by the comptroller by rule.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.17(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 38, eff.

June 19, 1997.

Sec. 659.138. TIME OF CAMPAIGN. A state employee charitable

campaign shall be conducted each autumn.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.17(a), eff. Sept.

1, 1995.

Sec. 659.139. FAIR AND EQUITABLE MANAGEMENT OF CAMPAIGN. A

state employee charitable campaign must be managed fairly and

equitably in accordance with this subchapter and the policies and

procedures established by the state policy committee.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.17(a), eff. Sept.

1, 1995.

Sec. 659.140. STATE EMPLOYEE CHARITABLE CAMPAIGN POLICY

COMMITTEE. (a) The state employee charitable campaign policy

committee consists of not more than 10 members.

(b) The governor may appoint not more than four members. The

lieutenant governor and the comptroller may appoint not more than

three members each.

(c) Each member of the state policy committee must be a state

employee. The membership must represent employees at different

levels of employee classification.

(d) Appointments shall be made to the state policy committee to

ensure that the committee reflects the race, ethnicity, and

national origin of the residents of this state.

(e) The state policy committee shall:

(1) establish local campaign areas based on recommendations by

the state advisory committee;

(2) select as the state campaign manager:

(A) a federated community campaign organization; or

(B) in the absence of an application by an organization

described by Paragraph (A), a charitable organization determined

by the state policy committee to have demonstrated the capacity

to conduct a state campaign;

(3) determine the eligibility of a federation or fund and its

affiliated agencies for statewide participation in the state

employee charitable campaign;

(4) approve the recommended campaign plan, budget, and generic

materials to be used by campaign managers;

(5) oversee the state employee charitable campaign to ensure

that all campaign activities are conducted fairly and equitably

to promote unified solicitation on behalf of all participants;

and

(6) perform other duties prescribed by the comptroller's rules.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.17(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1319, Sec. 1, eff.

Sept. 1, 1997.

Sec. 659.141. STATE CAMPAIGN MANAGER. The state campaign

manager shall:

(1) develop a campaign plan;

(2) prepare a statewide campaign budget in cooperation with

local campaign managers;

(3) prepare generic materials to be used by campaign managers;

(4) coordinate and facilitate campaign services to state

employees throughout the state;

(5) ensure that all state employee charitable campaign

activities are conducted fairly and equitably to promote unified

solicitation on behalf of all participants; and

(6) perform other duties prescribed by the comptroller's rules.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.17(a), eff. Sept.

1, 1995.

Sec. 659.142. STATE EMPLOYEE CHARITABLE CAMPAIGN ADVISORY

COMMITTEE. (a) The state employee charitable campaign advisory

committee consists of eight members appointed by the governor.

(b) Four members must represent campaign managers. Four members

must represent federations or funds that are not campaign

managers.

(c) The governor shall appoint members to the state advisory

committee to ensure that the committee reflects the race,

ethnicity, and national origin of the residents of this state.

(d) With the advice of the state advisory committee, the

comptroller shall adopt rules for the administration of this

subchapter.

(e) The state advisory committee shall:

(1) advise the comptroller and state policy committee in

adopting rules and establishing procedures for the operation and

management of the state employee charitable campaign;

(2) recommend the number, not to exceed 50, and geographic scope

of local campaign areas to the state policy committee; and

(3) review and submit the recommended campaign plan, budget, and

generic materials to be used by campaign managers.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.17(a), eff. Sept.

1, 1995.

Sec. 659.143. LOCAL STATE EMPLOYEE CHARITABLE CAMPAIGN

COMMITTEE. (a) The state policy committee shall appoint the

presiding officer of a local state employee charitable campaign

committee in each local campaign area.

(b) The presiding officer of a local employee committee shall

recruit at least five but not more than 10 additional members.

The members must represent different levels of employee

classification.

(c) Each member of a local employee committee may vote on

matters before the committee.

(d) Appointments shall be made to a local employee committee to

ensure that the committee reflects the race, ethnicity, and

national origin of the residents of the local campaign area.

(e) The local employee committee shall:

(1) select as the local campaign manager:

(A) a federated community campaign organization; or

(B) in the absence of an application by an organization

described by Paragraph (A), a charitable organization determined

by the local employee committee to have demonstrated the capacity

to conduct a local campaign;

(2) determine the eligibility of local charitable organizations

to participate in the state employee charitable campaign;

(3) in consultation with the local campaign manager, approve the

recommended campaign plan, budget, and generic materials to be

used by campaign managers;

(4) oversee the local state employee charitable campaign to

ensure that all local campaign activities are conducted fairly

and equitably to promote unified solicitation on behalf of all

participants; and

(5) perform other duties prescribed by the comptroller's rules.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.17(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1319, Sec. 2, eff.

Sept. 1, 1997.

Sec. 659.144. LOCAL CAMPAIGN MANAGER. (a) A local employee

committee shall select a federated community campaign

organization to be the local campaign manager.

(b) A local campaign manager must have demonstrated expertise

to:

(1) provide effective campaign counsel and management; and

(2) serve as fiscal agent for the eligible local charitable

organizations.

(c) A local campaign manager shall:

(1) in consultation with the local employee committee, develop a

cooperative plan, budget, and local campaign materials for the

local state employee charitable campaign;

(2) manage the local state employee charitable campaign in the

campaign area and provide for the effective involvement of each

participating federation or fund;

(3) ensure that all local state employee charitable campaign

activities are conducted fairly and equitably to promote unified

solicitation on behalf of all participants; and

(4) perform other duties prescribed by the comptroller's rules.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.17(a), eff. Sept.

1, 1995.

Sec. 659.145. TERMS OF COMMITTEE MEMBERS; COMPENSATION. (a) A

member of the state advisory committee, the state policy

committee, or a local employee committee serves a two-year term.

(b) A member of the state advisory committee, the state policy

committee, or a local employee committee may not receive

compensation for serving on the committee and is not entitled to

reimbursement from state funds for expenses incurred in

performing functions as a member of the committee.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.17(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1319, Sec. 3, eff.

Sept. 1, 1997.

Sec. 659.146. ELIGIBILITY OF CHARITABLE ORGANIZATIONS IN

GENERAL; ELIGIBILITY OF FEDERATIONS AND FUNDS FOR STATEWIDE

PARTICIPATION. (a) To be eligible to participate in a state

employee charitable campaign, a charitable organization must:

(1) be governed by a voluntary board of citizens that meets at

least twice each year to set policy and manage the affairs of the

organization;

(2) if the organization's annual budget:

(A) does not exceed $100,000, provide a completed Internal

Revenue Service Form 990 and an accountant's review that offers

full and open disclosure of the organization's internal

operations; or

(B) exceeds $100,000, be audited annually in accordance with

generally accepted auditing standards of the American Institute

of Certified Public Accountants; and

(3) not spend more than 25 percent of its annual revenue for

administrative and fund-raising expenses.

(b) Repealed by Acts 2003, 78th Leg., ch. 1310, Sec. 121(10).

(c) A federation or fund that seeks statewide participation in a

state employee charitable campaign must apply on behalf of itself

and its affiliated agencies to the state policy committee during

the annual eligibility determination period specified by the

committee. The state policy committee shall review each

application and may approve a federation or fund for statewide

participation only if the federation or fund qualifies as a

statewide charitable organization. The state policy committee may

approve an affiliated charitable organization for statewide

participation only if the organization qualifies as a statewide

charitable organization.

(d) The state policy committee may use outside expertise and

resources available to it to assess the eligibility of a

charitable organization that seeks to participate in a state

employee charitable campaign.

(e) An appeal from a decision of the state policy committee

shall be conducted in the manner prescribed by the committee. The

appeals process must permit a charitable organization that is not

approved for statewide participation to apply for participation

in a local state employee charitable campaign.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.17(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 41, eff.

June 19, 1997; Acts 2003, 78th Leg., ch. 1310, Sec. 36, 121(10),

eff. June 20, 2003.

Sec. 659.147. ELIGIBILITY OF CHARITABLE ORGANIZATIONS FOR LOCAL

PARTICIPATION. (a) A charitable organization that seeks local

participation in a state employee charitable campaign must apply

to the appropriate local employee committee during the annual

eligibility determination period specified by the state policy

committee.

(b) The local employee committee shall review each application

and may approve a charitable organization for local participation

only if the organization qualifies as a local charitable

organization and is:

(1) an unaffiliated local organization; or

(2) a federation or fund or an affiliate of a federation or fund

that is not approved for statewide participation.

(c) An affiliated organization of an eligible federation or fund

that does not qualify as a statewide charitable organization

under Section 659.146 because it does not provide services in two

or more noncontiguous standard metropolitan statistical areas may

apply to a local employee committee for participation in a local

state employee charitable campaign.

(d) An appeal from a decision of a local employee committee

shall be conducted in the manner prescribed by the state policy

committee.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.17(a), eff. Sept.

1, 1995.

Sec. 659.148. FEES. (a) A campaign manager may not charge a

fee to the comptroller, a state agency, or a state employee for

the services the campaign manager provides in connection with a

state employee charitable campaign.

(b) A campaign manager may charge a reasonable and necessary fee

for actual campaign expenses to the participating charitable

organizations in the same proportion that the contributions to

that charitable organization bear to the total of contributions

in the state employee charitable campaign.

(c) A fee under Subsection (b) must be based on the combined

expenses of the state campaign manager and each local campaign

manager and may not exceed 10 percent of the total amount

collected in the state employee charitable campaign unless the

state policy committee approves a higher amount to accommodate

reasonable documented costs.

(d) Except as provided by this subsection, the comptroller shall

charge an administrative fee to cover costs incurred by the

comptroller and employing state agencies in the implementation of

this subchapter to the charitable organizations participating in

the first state employee charitable campaign conducted under this

subchapter in the same proportion that the contributions to that

charitable organization bear to the total of contributions in

that campaign. Except as provided by this subsection, the

comptroller shall charge an administrative fee to cover costs

incurred by the comptroller and employing state agencies in the

administration of this subchapter to the charitable organizations

in each subsequent state employee charitable campaign in the same

proportion that the contributions to that charitable organization

bear to the total of contributions in that campaign. The

comptroller may decline to charge an administrative fee if the

comptroller determines the costs that would be covered by the fee

are insignificant. The comptroller shall determine the most

efficient and effective method of collecting the administrative

fee and shall adopt rules for the implementation of this section.

(e) An institution of higher education that is authorized to

operate a payroll system reimbursable from the state treasury

shall charge an administrative fee to the participating

charitable organizations to cover the actual costs incurred in

the administration of this subchapter. The fee shall be assessed

and collected annually and shall be charged in the same

proportion that the contributions to the charitable organization

bear to the total contributions in that campaign.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.17(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 39, eff.

June 19, 1997.

Sec. 659.149. FUND-RAISING PRACTICES. The fund-raising

practices of a participating charitable organization must:

(1) be truthful and consumer-oriented;

(2) clearly identify and distinguish community-based

organizations from statewide and international organizations; and

(3) ensure protection against:

(A) unauthorized use of a list of contributors to the

organization;

(B) payment of commissions, kickbacks, finder fees, percentages,

bonuses, or overrides for fund-raising;

(C) mailing of unordered merchandise or tickets with a request

for money in return; and

(D) general telephone solicitation of the public.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.17(a), eff. Sept.

1, 1995.

Sec. 659.150. LIMITATION ON THE USE OF CONTRIBUTIONS. (a) A

participating charitable organization may use contributions under

this subchapter only to provide health and human services or to

fund a charitable organization that provides health and human

services.

(b) A participating charitable organization may not use

contributions under this subchapter to:

(1) directly or indirectly fund litigation; or

(2) make expenditures that would require the organization to

register under Chapter 305 if the organization were not an entity

exempt from registration under that chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.17(a), eff. Sept.

1, 1995. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 37, eff.

June 20, 2003.

Sec. 659.151. MISAPPLICATION OF CONTRIBUTIONS; AUDIT. (a) The

state policy committee may request the comptroller or state

auditor to audit a participating charitable organization, a

campaign manager, or a local employee committee that the state

policy committee reasonably believes has misapplied contributions

under this subchapter.

(b) If an audit under this section reveals gross negligence or

intentional misconduct on the part of a campaign manager or a

local employee committee, the state policy committee shall remove

the campaign manager or local employee committee. A person

removed under this subsection is not eligible to serve in the

capacity from which the person was removed before the fifth

anniversary of the date the person was removed.

(c) If an audit under this section reveals intentional

misconduct on the part of a campaign manager or a local employee

committee, the state policy committee shall forward its findings

to the appropriate law enforcement agency.

(d) The attorney general may bring an action to recover

misapplied contributions.

(e) If an investigation or lawsuit results in a recovery of

misapplied contributions and there is not a judgment distributing

the amounts recovered, the state policy committee shall instruct

the comptroller as to the manner of refunding contributions to

the appropriate state employees.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.17(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 15.01,

eff. Sept. 1, 1997.

Sec. 659.153. LEGAL REPRESENTATION. The attorney general shall

represent the state policy committee and each local employee

committee in all legal matters.

Added by Acts 1997, 75th Leg., ch. 1319, Sec. 4, eff. Sept. 1,

1997.

SUBCHAPTER J. PAYROLL REDUCTION OR DEDUCTION FOR CERTAIN EMPLOYEE

BENEFITS AT INSTITUTIONS OF HIGHER EDUCATION

Sec. 659.201. DEFINITION. In this subchapter, "institution of

higher education" has the meaning assigned by Section 61.003,

Education Code.

Added by Acts 1997, 75th Leg., ch. 808, Sec. 1, eff. June 17,

1997.

Sec. 659.202. PAYROLL REDUCTION OR DEDUCTION AUTHORIZED; USE OF

FUNDS. (a) An employee of an institution of higher education

may authorize in writing a reduction each pay period from the

employee's salary or wage payment for the payment of any fee or

charge for parking, a parking permit, a transportation pass, or

other qualified transportation benefit authorized under section

132(f), Internal Revenue Code of 1986, as amended. An

authorization for a reduction under this subchapter by the

employee must be voluntary. The institution shall determine which

fee or charge an employee may pay under this subsection.

(b) An employee of an institution of higher education may

authorize in writing a deduction each pay period from the

employee's salary or wage payment for the payment of any fee or

charge for parking or for a club membership, recreational sports

membership, or similar activity or program. An authorization for

a deduction under this subchapter by the employee must be

voluntary. The institution shall determine which fee or charge an

employee may pay under this subsection.

Added by Acts 1997, 75th Leg., ch. 808, Sec. 1, eff. June 17,

1997. Amended by Acts 2001, 77th Leg., ch. 118, Sec. 2.08, eff.

Sept. 1, 2001.

Sec. 659.203. FORM AND MANNER. A deduction under this

subchapter must be made in a form and manner prescribed by the

appropriate financial officer of the institution of higher

education.

Added by Acts 1997, 75th Leg., ch. 808, Sec. 1, eff. June 17,

1997.

Sec. 659.204. CHANGE; DURATION. (a) An employee authorizing a

deduction under this subchapter may change or revoke the

authorization by delivering written notice of the change or

revocation to the financial officer of the institution of higher

education.

(b) An authorization under this subchapter is effective until

the financial officer receives a notice under Subsection (a)

changing or revoking the authorization.

(c) The notice given under Subsection (a) must be in the form

and manner prescribed by the appropriate financial officer of the

institution of higher education.

Added by Acts 1997, 75th Leg., ch. 808, Sec. 1, eff. June 17,

1997.

Sec. 659.205. STATUS OF DEDUCTION OR SALARY REDUCTION. (a) If

so designated by the employing institution of higher education, a

salary deduction made by an employee under this subchapter shall

be considered compensation under this chapter and salary and

wages and member compensation under Title 8.

(b) If authorized by federal law, a salary deduction or salary

reduction under this subchapter may be made on a pretax basis.

Added by Acts 2001, 77th Leg., ch. 118, Sec. 2.09, eff. Sept. 1,

2001.

SUBCHAPTER K. PROMOTIONS, RECLASSIFICATIONS, AND OTHER

ADJUSTMENTS TO SALARY

Sec. 659.251. APPLICABILITY. (a) This subchapter applies only

to a state employee employed in the executive or judicial branch

of state government.

(b) The policies for promotions, demotions, and other

adjustments to salary for employees of the legislative branch,

including employees of the lieutenant governor, are determined as

follows:

(1) for employees of either house of the legislature, a member

of the legislature, or the lieutenant governor, by the presiding

officer of the appropriate house of the legislature; and

(2) for employees of a legislative agency, by the administrative

head of the agency.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 16, eff. Sept. 1,

1999.

Sec. 659.252. DEFINITION. In this subchapter, "state agency"

means the state department, institution, entity, or other agency

in the executive or judicial branch of state government that

employs a state employee.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 16, eff. Sept. 1,

1999.

Sec. 659.253. TRANSFER WITHIN AGENCY FROM EXEMPT TO CLASSIFIED

POSITION. (a) Except as provided by Subsection (b), a state

employee who transfers within a state agency from an exempt

position to a classified position is entitled to receive an

annual salary in the salary group to which the classified

position is allocated.

(b) During the fiscal biennium in which a state employee

transfers within a state agency from an exempt position to a

classified position, the employee's annual salary rate after the

transfer may not exceed:

(1) the rate for the salary step equal to the rate received by

the employee when holding the exempt position or the rate for the

next higher salary step, if the classified position is allocated

to a salary group that is divided into steps; or

(2) the rate received by the employee when holding the exempt

position or the maximum rate of the salary group to which the

classified position is allocated, whichever is lower, if the

classified position is allocated to a salary group that is not

divided into steps.

(c) A merit salary increase for a state employee who transfers

to a classified position from an exempt position for which the

salary is specifically established in the General Appropriations

Act may not take effect if:

(1) the employee has spent less than six months in the

classified position; or

(2) the increase would cause the salary limitation prescribed by

Subsection (b) to be exceeded.

(d) The Legislative Budget Board and the governor together may

approve an exception to the salary limitations prescribed by

Subsection (b) for a state employee:

(1) on receiving the employing state agency's application for

the exception; and

(2) if the employee's job responsibilities with the state agency

have changed substantially during the biennium.

(e) In this section:

(1) "Classified position" means a position classified under the

state's position classification plan.

(2) "Exempt position" means a position exempt from the state's

position classification plan.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 16, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 38, eff.

Sept. 1, 2003.

Sec. 659.2531. TRANSFER WITHIN AGENCY BETWEEN CLASSIFIED

POSITIONS ALLOCATED TO SAME SALARY GROUP. (a) In this section:

(1) "Classified position" means a position classified under the

state's position classification plan.

(2) "Transfer" means the transfer of a state employee within a

state agency between two classified positions that:

(A) are allocated to the same salary group; and

(B) have different position titles as listed in the General

Appropriations Act.

(b) Except as provided by Subsection (c), a state employee's

annual salary rate immediately after a transfer may not exceed:

(1) the rate for the salary step that is one step higher than

the salary step at which the employee was paid immediately before

the transfer, if the classified position to which the employee

transfers is allocated to a salary group that is divided into

steps; or

(2) 103.4 percent of the employee's annual salary rate

immediately before the transfer, if the classified position to

which the employee transfers is allocated to a salary group that

is not divided into steps.

(c) A state employee's annual salary rate immediately after a

transfer may not exceed the maximum rate for the appropriate

salary group.

Added by Acts 2003, 78th Leg., ch. 1310, Sec. 39, eff. Sept. 1,

2003.

Sec. 659.254. CLASSIFIED POSITION REALLOCATED OR RECLASSIFIED TO

DIFFERENT SALARY GROUP. (a) This section applies only to

positions classified under the state's position classification

plan.

(b) In this section:

(1) "higher salary group" means a salary group with a higher

minimum salary rate; and

(2) "lower salary group" means a salary group with a lower

minimum salary rate.

(c) An employee whose classified position is reallocated by the

General Appropriations Act or reclassified under Chapter 654 to a

higher salary group will be paid at the minimum salary rate in

the higher salary group or at the salary rate the employee would

have received without the reallocation or reclassification,

whichever rate is higher, except to maintain desirable salary

relationships among employees in the affected positions, the

salary may be adjusted not more than:

(1) two steps higher, if the employee's salary group is divided

into steps by the General Appropriations Act; or

(2) 6.8 percent higher, if the employee's salary group is not

divided into steps by the General Appropriations Act.

(d) An employee whose classified position is reallocated by the

General Appropriations Act or reclassified under Chapter 654 to a

lower salary group will be paid at the salary rate that the

employee would have received had the position not been

reallocated or reclassified, not to exceed the maximum rate of

the lower salary group.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 16, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 34, eff.

Sept. 1, 2001.

Sec. 659.255. MERIT SALARY INCREASES; ONE-TIME MERIT PAYMENTS.

(a) In this section:

(1) "Classified employee" means a state employee who holds a

classified position.

(2) "Classified position" means a position classified under the

state's position classification plan.

(3) "Merit salary increase" means an increase in compensation

to:

(A) a higher step rate in the same classified salary group, if

the classified employee is compensated under Salary Schedule A of

the General Appropriations Act; or

(B) a higher rate within the range of the same classified salary

group, if the classified employee is compensated under Salary

Schedule B of the General Appropriations Act.

(b) The comptroller shall prescribe accounting and reporting

procedures as necessary to ensure the availability of information

reflecting each state agency's use of merit salary increases,

including one-time merit payments.

(c) Each state agency shall establish:

(1) a procedure for determining the eligibility of a classified

employee to receive a merit salary increase or a one-time merit

payment from the agency; and

(2) requirements for substantiating the eligibility of a

classified employee who receives a merit salary increase or a

one-time merit payment from the agency.

(d) Merit salary increases and one-time merit payments shall be

applied throughout the range of classified salary groups used by

each state agency.

(e) A state agency may award a merit salary increase to a

classified employee in relation to the employee's performance in

the current classified position held by the employee if:

(1) the employee has been employed by the agency in that

position for at least six continuous months before the effective

date of the increase;

(2) the effective date of the increase is at least six months

after the effective date of the employee's last:

(A) promotion; or

(B) merit salary increase for performance in that position;

(3) the agency has complied with Subsection (c);

(4) the employee's job performance and productivity in that

position are consistently above that normally expected or

required; and

(5) the effective date of the increase is at least six months

after the effective date of the agency's last:

(A) payment to the employee of an enhanced compensation award

authorized by the General Appropriations Act; or

(B) one-time merit payment for performance in that position.

(f) A state agency may make a one-time merit payment to a

classified employee in relation to the employee's performance in

the current classified position held by the employee if:

(1) the employee has been employed by the agency in that

position for at least six continuous months before the effective

date of the payment;

(2) the effective date of the payment is at least six months

after the effective date of the employee's last:

(A) promotion; or

(B) merit salary increase for performance in that position;

(3) the agency has complied with Subsection (c);

(4) the employee's job performance and productivity in that

position are consistently above that normally expected or

required; and

(5) the effective date of the payment is at least six months

after the effective date of the agency's last:

(A) payment to the employee of an enhanced compensation award

authorized by the General Appropriations Act; or

(B) one-time merit payment for performance in that position.

(g) The six-month limitations prescribed by Subsections (f)(2)

and (5) do not apply if the administrative head of the agency

determines in writing that the merit payment is made in relation

to the employee's performance during a natural disaster or other

extraordinary circumstance.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 16, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 40, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1241, Sec. 7, eff. June 19, 2009.

Sec. 659.2551. PERFORMANCE LINKED TO AGENCY GOALS. Each state

agency shall adopt policies to ensure that an employee's

performance expectations are linked to the goals in the agency's

strategic plan adopted under Chapter 2056.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 35, eff. June 15,

2001.

Sec. 659.256. PROMOTIONS. (a) This section applies only to

positions classified under the state's position classification

plan.

(b) A promotion is an employee's change in duty assignment

within a state agency from one classified position to another

classified position that:

(1) is in a salary group with a higher minimum salary rate;

(2) requires higher qualifications, such as greater skill or

longer experience; and

(3) involves a higher level of responsibility.

(c) When an employee is promoted to a position in a higher

salary group in Salary Schedule A of the General Appropriations

Act, the employee shall receive a salary rate at least one step

higher than the employee's salary rate before promotion or the

minimum rate of the new salary range, whichever is higher, and

may, at the discretion of the state agency administrator, receive

an annual salary rate up to and including the maximum rate of the

new salary range. When an employee is promoted from a position in

Salary Schedule B or C of the General Appropriations Act to a

position in Salary Schedule A of the General Appropriations Act,

the employee shall receive a step rate that is at least one step

above the rate the employee received before promotion or the

minimum rate of the new salary range, whichever is higher, and

may, at the discretion of the state agency administrator, receive

an annual rate up to and including the maximum rate of the new

salary range.

(d) When an employee is promoted in Salary Schedule B of the

General Appropriations Act or from Salary Schedule A or C of the

General Appropriations Act to Salary Schedule B of the General

Appropriations Act, the employee shall receive a salary rate that

is at least 3.4 percent higher than the employee's salary before

promotion or the minimum rate of the new salary range, whichever

is higher, and may, at the discretion of the state agency

administrator, receive an annual rate up to and including the

maximum rate of the new salary range.

(e) When an employee is promoted in Salary Schedule C of the

General Appropriations Act or from Salary Schedule A or B of the

General Appropriations Act to Salary Schedule C of the General

Appropriations Act, the employee shall receive the rate set in

the schedule for that salary group.

(f) Notwithstanding the other provisions of this section, an

employee whose salary prior to promotion exceeds the maximum rate

of the employee's assigned salary group may not receive more than

the maximum rate of the new salary group, even if the increase is

less than one step in Salary Schedule A of the General

Appropriations Act or 3.4 percent in Salary Schedule B of the

General Appropriations Act.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 16, eff. Sept. 1,

1999.

Sec. 659.257. DEMOTIONS. (a) This section applies only to

positions classified under the state's position classification

plan.

(b) A demotion is an employee's change in duty assignment within

a state agency from one classified position to another classified

position that is in a salary group with a lower minimum salary

rate.

(c) When an employee is demoted to a position in a lower salary

group in Salary Schedule A of the General Appropriations Act, the

employee will receive a salary rate at least one step below the

rate the employee received before demotion. When an employee is

demoted from a position in Salary Schedule B or C of the General

Appropriations Act to a position in Salary Schedule A of the

General Appropriations Act, the employee shall receive a step

rate that is at least 3.4 percent below the rate the employee

received before demotion.

(d) When an employee is demoted within Salary Schedule B of the

General Appropriations Act or from Salary Schedule A or C of the

General Appropriations Act to Salary Schedule B of the General

Appropriations Act, the employee will receive a salary rate of at

least 3.4 percent below the rate the employee received before

demotion.

(e) When an employee is demoted to a position in a lower salary

group in Salary Schedule C of the General Appropriations Act or

from Salary Schedule A or B of the General Appropriations Act to

Salary Schedule C of the General Appropriations Act, the employee

will receive the rate set in the schedule for that salary group.

(f) As exceptions to the other provisions in this section, an

agency is not required to reduce an employee's salary if:

(1) the employee accepts a position in another classification in

a lower salary group in lieu of a layoff under a reduction in

force; or

(2) the employee is selected for another position in a

classification in a lower salary group as a result of applying

for the position.

(g) An employee demoted in the manner described by Subsection

(f) may not receive a salary rate that exceeds the maximum rate

of the lower salary group. In addition, an employee demoted as

described by Subsection (f)(1) may not receive a salary rate that

exceeds the employee's salary rate before the demotion.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 16, eff. Sept. 1,

1999.

Sec. 659.258. SALARY REDUCTION FOR DISCIPLINARY REASONS. (a)

This section applies only to positions classified under the

state's position classification plan.

(b) The administrative head of a state agency may reduce an

employee's salary for disciplinary reasons, if warranted by the

employee's performance, to a rate in the employee's designated

salary group not lower than the minimum rate. The agency may, as

the employee's performance improves, restore the employee's pay

to any rate that does not exceed the employee's prior salary rate

without accounting for the restoration as a merit salary

increase.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 16, eff. Sept. 1,

1999.

Sec. 659.259. SALARY LIMITED TO MAXIMUM GROUP RATE. (a) This

section applies only to positions classified under the state's

position classification plan.

(b) A salary adjustment authorized by this subchapter may not

result in an employee's receiving an annual salary that exceeds

the maximum rate of the salary group to which the employee's

position is allocated.

(c) Employees who are paid above the maximum of their job class'

designated salary group on August 1, 1999, will be allowed to

maintain their salaries. However, in no case may they be allowed

to receive additional salary increases, including

across-the-board increases and merit increases, including

one-time merit payments, until the salary maximum for their

designated salary group encompasses their salary. These employees

must be paid in the salary range if they are promoted, demoted,

or reclassified.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 16, eff. Sept. 1,

1999.

Sec. 659.260. TEMPORARY ASSIGNMENT. (a) To facilitate a state

agency's work during an emergency or other special circumstance,

an employee may be temporarily assigned to other duties for a

period not to exceed six months. The employee is entitled to

receive during the period of reassignment at least the same rate

of pay that the employee received immediately before the

reassignment. An employee may not be temporarily assigned under

this subsection to a position classified in a salary group with a

lower minimum salary rate.

(b) An employee may not be assigned temporary duties under this

section for more than six months during a twelve-month period.

(c) An employee temporarily designated to act as the

administrative head of a state agency may continue to receive a

salary for a classified position in an amount not to exceed the

amount established by the General Appropriations Act for the

administrative head of the agency.

(d) While the employee is temporarily assigned under this

section, the state agency may not:

(1) award a merit salary increase to the employee; or

(2) promote or demote the employee.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 16, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 36, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1310, Sec. 41, eff. June

20, 2003.

Sec. 659.261. SALARY CAP. (a) The maximum amount a state

agency spends for merit salary increases in and promotions to

classified positions during a fiscal year may not exceed, without

the written approval of the budget division of the governor's

office and the Legislative Budget Board, the amount computed by

multiplying the total amount spent by the agency in the preceding

fiscal year for classified salaries times the percentage set by

the General Appropriations Act for purposes of this computation.

(b) The maximum amount that may be spent for merit salary

increases in and promotions to classified positions shall be

computed separately for each year of the state fiscal biennium.

Merit salary increases and promotions awarded in the first fiscal

year of a biennium do not count against the maximum amount that

may be spent for those increases in the second fiscal year of

that biennium.

(c) Money spent to pay a salary increase for an employee who is

promoted to a classified position title counts against the

limitation prescribed by this section only if, as a result of the

promotion, the number of agency employees in that position title

exceeds the maximum number of agency employees who have been in

that position title at any time during the preceding six-month

period.

(d) A request to exceed the limitation prescribed by this

section must be submitted by the governing body of the agency, or

by the head of the agency if the agency is not governed by a

multimember governing body, and must include at least:

(1) the date on which the governing body or the head of the

agency approved the request;

(2) a statement justifying the need to exceed the limitation;

and

(3) the source of funds to be used to pay the salary increases.

(e) The comptroller shall prescribe accounting and reporting

procedures necessary to ensure that the amount spent for merit

salary increases and promotions does not exceed the limitations

established by this section.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 16, eff. Sept. 1,

1999.

Sec. 659.262. ADDITIONAL COMPENSATION FOR CERTAIN CLASSIFIED

STATE EMPLOYEES. (a) In this section, "state agency" means an

agency of any branch of state government that employs individuals

who are classified under Chapter 654.

(b) To enhance the recruitment of competent personnel for

certain classified employee positions, a state agency may provide

to a state employee, at the time of the employee's hiring for a

classified position, additional compensation in the form of a

one-time recruitment payment not to exceed $5,000. If the

employee discontinues employment with the state agency for any

reason less than three months after the date of receiving the

recruitment payment, the employee shall refund to the state

agency the full amount of the recruitment payment. If the

employee discontinues employment with the state agency for any

reason three months or longer but less than 12 months after the

date of receiving the recruitment payment, the employee shall

refund to the state agency an amount computed by:

(1) subtracting from 12 months the number of complete calendar

months the employee worked after the date of receiving the

recruitment payment;

(2) dividing the number of months computed under Subdivision (1)

by 12 months; and

(3) multiplying the fraction computed under Subdivision (2) by

the amount of the recruitment payment.

(c) To enhance the retention of employees who are employed in

certain classified positions that are identified by the chief

administrator of a state agency as essential for the state

agency's operations, a state agency may enter into a deferred

compensation contract with a classified employee to provide to

the employee a one-time additional compensation payment not to

exceed $5,000 to be added to the employee's salary payment the

month after the conclusion of the 12-month period of service

under the deferred compensation contract.

(d) To be eligible to enter into a contract for deferred

compensation under Subsection (c), a state employee must have

already completed at least 12 months of service in a classified

position.

(e) The chief administrator of a state agency shall determine

whether additional compensation is necessary under this section

on a case-by-case basis, considering:

(1) the criticality of the employee position in the operations

of the state agency;

(2) evidence of high turnover rates among employees filling the

position or an extended period during which the position is or

has in the past been vacant;

(3) evidence of a shortage of employees qualified to fill the

position or a shortage of qualified applicants; and

(4) other relevant factors.

(f) Before an agency provides or enters into a contract to

provide additional compensation to an employee under this

section, the chief administrator of the state agency must certify

to the comptroller in writing the reasons why the additional

compensation is necessary.

(g) Additional compensation paid to an employee under this

section is specifically exempted from any limitation on salary or

salary increases prescribed by this chapter.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 16(f), eff. Sept. 1,

2003.

Sec. 659.263. ADMINISTRATION. The comptroller may establish

procedures and adopt rules to administer this subchapter.

Added by Acts 2003, 78th Leg., ch. 1310, Sec. 42, eff. Sept. 1,

2003.

Renumbered from Government Code, Section 659.262 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(36), eff. September 1, 2005.

SUBCHAPTER L. HAZARDOUS DUTY PAY

Sec. 659.301. DEFINITIONS. In this subchapter:

(1) "Full-time state employee" means a state employee who

normally works at least 40 hours each week.

(2) "Hazardous duty position" means a position in the service of

this state that:

(A) renders any individual holding that position a state

employee; or

(B) requires the performance of hazardous duty.

(3) "Institution of higher education" has the meaning assigned

by Section 61.003, Education Code.

(4) "Part-time state employee" means a state employee who is not

a full-time state employee.

(5) "State employee" means an individual who:

(A) is a commissioned law enforcement officer of the Department

of Public Safety, the Texas Facilities Commission, the Texas

Alcoholic Beverage Commission, or the Texas Department of

Criminal Justice;

(B) is a commissioned security officer of the comptroller;

(C) is a law enforcement officer commissioned by the Parks and

Wildlife Commission;

(D) is a commissioned peace officer of an institution of higher

education;

(E) is an employee or official of the Board of Pardons and

Paroles or the parole division of the Texas Department of

Criminal Justice if the employee or official has routine direct

contact with inmates of any penal or correctional institution or

with administratively released prisoners subject to the board's

jurisdiction;

(F) has been certified to the Employees Retirement System of

Texas under Section 815.505 as having begun employment as a law

enforcement officer or custodial officer, unless the individual

has been certified to the system as having ceased employment as a

law enforcement officer or custodial officer; or

(G) before May 29, 1987, received hazardous duty pay based on

the terms of any state law if the individual holds a position

designated under that law as eligible for the pay.

(6) "Workday" means any day that is not a Saturday, a Sunday, or

a state or national holiday under Section 662.003. The term

includes a state or national holiday that the General

Appropriations Act prohibits state agencies from observing.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 37, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.079, eff. September 1, 2009.

Sec. 659.302. ENTITLEMENT TO RECEIVE HAZARDOUS DUTY PAY. (a)

Hazardous duty pay is included in the compensation paid to an

individual for services rendered during a month if the

individual:

(1) is a state employee for any portion of the first workday of

the month; and

(2) has completed at least 12 months of lifetime service credit

not later than the last day of the preceding month.

(b) This section does not apply to an employee of the Texas

Youth Commission.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 37, eff. Sept. 1,

2001.

Sec. 659.303. TEXAS YOUTH COMMISSION EMPLOYEES. (a) The

commission may include hazardous duty pay in the compensation

paid to an individual for services rendered during a month if the

individual:

(1) has routine direct contact with youth:

(A) placed in a residential facility of the commission; or

(B) released under the commission's supervision; and

(2) has completed at least 12 months of lifetime service credit

not later than the last day of the preceding month.

(b) For purposes of Subsection (a)(1), an individual who is

having routine direct contact with youth on any portion of the

first workday of a month is considered to have routine direct

contact with youth for the entire month.

(c) The commission's authority under Subsection (a) is subject

to any conditions or limitations in the General Appropriations

Act.

(d) The commission may not pay hazardous duty pay:

(1) from funds authorized for payment of an across-the-board

employee salary increase; or

(2) to an employee who works at the commission's central office.

(e) In this section, "commission" means the Texas Youth

Commission.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 37, eff. Sept. 1,

2001.

Sec. 659.304. INELIGIBILITY TO RECEIVE HAZARDOUS DUTY PAY.

Hazardous duty pay may be paid only to an individual who is:

(1) entitled to receive the pay under Section 659.302; or

(2) eligible to receive the pay under Section 659.303.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 37, eff. Sept. 1,

2001.

Sec. 659.305. AMOUNT OF HAZARDOUS DUTY PAY. (a) Except as

provided by Subsections (b) and (h), the amount of a full-time

state employee's hazardous duty pay for a particular month is

$10 for each 12-month period of lifetime service credit accrued

by the employee.

(b) This subsection applies only to a state employee whose

compensation for services provided to the state during any month

before August 1987 included hazardous duty pay that was based on

total state service performed before May 29, 1987. The amount of

a full-time state employee's hazardous duty pay for a particular

month is the sum of:

(1) $10 for each 12-month period of state service credit the

employee finished accruing before May 29, 1987; and

(2) $10 for each 12-month period of lifetime service credit that

the employee accrued after the date, which must be before May 29,

1987, on which the employee finished accruing the last 12-month

period of state service credit.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1234, Sec. 2,

eff. September 1, 2007.

(d) For purposes of Subsections (a), (b)(2), and (h), the

number of 12-month periods of lifetime service credit that the

employee has accrued must be determined as of the last day of the

preceding month.

(e) A state employee is considered to be a full-time state

employee for purposes of Subsection (a), (b), or (h) if the

employee is a full-time state employee for any portion of the

first workday of the month.

(f) The amount of a part-time state employee's hazardous duty

pay is proportional to the amount of a full-time state employee's

pay under Subsection (a), (b), or (h).

(g) A state employee may not receive more than $10 or $12, as

applicable, for each 12-month period of lifetime service credit,

regardless of:

(1) the number of positions the employee holds; or

(2) the number of hours the employee works each week.

(h) The amount of hazardous duty pay for a particular month for

a full-time correctional officer employed by the Texas Department

of Criminal Justice is the lesser of:

(1) $12 for each 12-month period of lifetime service credit

accrued by the employee; or

(2) $300.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 37, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

899, Sec. 13.06, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1234, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1234, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1303, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1303, Sec. 2, eff. September 1, 2007.

Sec. 659.306. RESPONSIBILITY FOR PAYING HAZARDOUS DUTY PAY. The

state agency that employs an individual at the beginning of the

first workday of a month must pay any hazardous duty pay that is

included in the compensation paid to the individual for services

rendered during that month. If the individual transfers to a

second state agency during that month, the first agency remains

responsible for paying the full amount of hazardous duty pay for

that month.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 37, eff. Sept. 1,

2001.

Sec. 659.307. SERVICE CREDIT. (a) The amount of an

individual's lifetime service credit equals the number of months

the individual has served in a hazardous duty position during the

individual's lifetime.

(b) The amount of an individual's state service credit equals

the sum of:

(1) the amount of the individual's lifetime service credit, as

determined under Subsection (a); and

(2) the number of months during the individual's lifetime that

the individual has provided services to the state in a position

that is not a hazardous duty position.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 37, eff. Sept. 1,

2001.

Sec. 659.308. ADMINISTRATION. The comptroller may establish

procedures and adopt rules to administer this subchapter.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 37, eff. Sept. 1,

2001.



CHAPTER 660. TRAVEL EXPENSES

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. STATE OFFICERS AND EMPLOYEES

CHAPTER 660. TRAVEL EXPENSES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 660.001. SHORT TITLE. This chapter may be cited as the

Travel Regulations Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 660.002. DEFINITIONS. In this chapter:

(1) "Appropriated funds" means funds appropriated under the

General Appropriations Act.

(2) "Board" means a board, commission, committee, council,

governing body, or similar entity in the executive, legislative,

or judicial branch of state government that is composed of two or

more members.

(3) "Cancellation charge" means a fee, charge, or payment that a

provider of travel services assesses or retains because of the

cancellation of a travel reservation or other travel plan.

(4) "Chief administrator of a state agency" means:

(A) an elected state official, including a member of a board

whose membership is elected by vote of the people but excluding a

member of the legislature;

(B) an appointed state official, including an individual whose

appointment as a state official has not yet been confirmed by the

senate;

(C) the director of a legislative interim committee or board;

(D) the chief administrator of a state hospital or special

school;

(E) the chief administrator of an institution of higher

education;

(F) a first assistant, chief deputy, chief clerk, or similar

individual employed by a state agency who is specifically

authorized by law to act for the individual's superior; and

(G) the individual who has the daily responsibility for managing

the operations of a state agency that is governed by a part-time

board.

(5) "Commercial lodging establishment" means:

(A) a motel, hotel, inn, apartment, house, or similar

establishment that provides lodging to the public for pay; or

(B) a person or establishment that provides lodging for pay that

the comptroller determines to have a sufficient number of the

characteristics of a commercial lodging establishment for

purposes of this chapter.

(6) "Commercial transportation company" means a person that

offers to the public to transport people or goods for pay.

(7) "Designated headquarters" means:

(A) the area within:

(i) the boundaries of the incorporated municipality in which the

state employee's place of employment is located; or

(ii) a five-mile radius of the state employee's place of

employment, if the state employee's place of employment is

located within an unincorporated area; and

(B) any area completely surrounded by the incorporated

municipality in which the state employee's place of employment is

located.

(8) "Disability" means a physical or mental impairment of an

individual that substantially limits one or more major life

activities of the individual.

(9) "Duty point" means the destination, other than a place of

employment, to which a state employee travels to conduct official

state business. If the destination is outside the employee's

designated headquarters, the duty point is:

(A) the incorporated municipality in which the destination is

located; or

(B) the area within a five-mile radius of the destination if the

destination is located in an unincorporated area.

(10) "Incidental expense" means an expense incurred while

traveling on official state business. The term includes a

mandatory insurance or service charge and an applicable tax. The

term does not include:

(A) a meal, lodging, or transportation expense, including a tax

on a meal;

(B) a personal expense;

(C) an expense that a person would incur regardless of whether

the person is traveling on official state business; or

(D) a tip or gratuity.

(11) "Institutional funds" has the meaning assigned by Section

51.009, Education Code.

(12) "Institution of higher education" has the meaning assigned

by Section 61.003, Education Code.

(13) "Key official" means a chief administrator of a state

agency or a person holding a position that has been designated as

exempt from the position classification plan in accordance with

the General Appropriations Act or by the governor under Chapter

654.

(14) "Lease" means a contract with a term of at least one month

that gives the lessee possession and use of property or equipment

while the lessor retains ownership of the property or equipment.

(15) "Place of employment" means the office or other location at

which a state employee most frequently conducts official state

business.

(16) "Prospective state employee" means an individual that a

state agency considers for employment with the agency. The term

includes a state employee of a state agency who is considered for

employment by another state agency.

(17) "Receipt" means the tangible or electronically stored

version of an invoice, ticket, bill, document, or other item that

the comptroller accepts as proof that a travel expense has been

incurred by a state employee.

(18) "Rented or public conveyance" means a motor vehicle, train,

aircraft, boat, or bicycle that a state employee rents or pays a

fare to use for a period of less than one month.

(19) "State agency" means:

(A) a unit of state government that uses appropriated funds to

pay or reimburse a travel expense of a state employee;

(B) the Teacher Retirement System of Texas; or

(C) the Employees Retirement System of Texas.

(20) "State employee" means a person employed by a state agency.

The term includes a key official unless this chapter specifically

provides otherwise.

(21) "Travel expense" means a meal, lodging, transportation, or

incidental expense.

(22) "Unit of state government" includes an institution of

higher education.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1300, Sec. 1, eff.

Sept. 1, 1997.

Sec. 660.003. APPLICABILITY. (a) This chapter, the General

Appropriations Act, and the rules adopted by the comptroller

under this chapter govern the procedures, amounts, timing,

limits, required documentation, permissible payees, distinctions

among different types of state employees, and all other details

concerning travel expense payments or reimbursements by a state

agency.

(b) Except as provided by Subsections (c) and (d), this chapter

and the travel provisions of the General Appropriations Act apply

to a travel expense only to the extent that appropriated funds

are used to pay or reimburse the expense.

(c) This chapter and the travel provisions of the General

Appropriations Act apply to a travel expense paid or reimbursed

by the Employees Retirement System of Texas or the Teacher

Retirement System of Texas, regardless of whether the funds used

to make the payment or reimbursement are appropriated funds.

(d) A law outside this chapter that states that this chapter,

the travel provisions of the General Appropriations Act, or both,

apply to a travel expense prevails over a provision to the

contrary in this chapter.

(e) A state agency may pay or reimburse a travel expense only

if:

(1) the expense is reasonable and necessary;

(2) the purpose of the travel clearly involves official state

business and is consistent with the agency's legal authority;

(3) the expense and the travel during which the expense is

incurred comply with:

(A) this chapter;

(B) the rules adopted by the comptroller under this chapter; and

(C) the travel provisions of the General Appropriations Act; and

(4) for travel outside the state, the travel is approved in

advance in accordance with the policy of the state agency that

proposes to pay or reimburse the expense.

(f) A travel expense may be paid or reimbursed according to the

requirements of an applicable federal law or regulation, and this

chapter does not apply to the extent necessary to avoid conflict

with an applicable federal law or regulation.

(g) A state agency may pay or reimburse a travel expense for the

rental, lease, or operation of aircraft only if the

transportation under the rental, lease, or operation meets the

criteria provided by Section 2205.036.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1300, Sec. 2, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 280, Sec. 1, eff. Sept.

1, 1999.

Sec. 660.004. TRAVEL EXPENSES PAID OR REIMBURSED BY INSTITUTIONS

OF HIGHER EDUCATION. (a) This chapter does not apply to a

travel expense to the extent an institution of higher education

pays or reimburses the expense from institutional funds.

(b) The governing board of an institution of higher education

shall adopt rules as necessary to administer and control travel

expense payments and reimbursements that are exempt from this

chapter under Subsection (a).

(c) Funds appropriated for the John Ben Shepperd Public

Leadership Institute of The University of Texas of the Permian

Basin may be used to pay for costs associated with the

institute's educational programs for public secondary and

university-level students, including registration fees, ground or

air transportation, lodging, meals, training costs, and related

expenses.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1300, Sec. 3, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

585, Sec. 1, eff. September 1, 2009.

Sec. 660.005. MAXIMUM TRAVEL EXPENSES. The maximum amount a

state agency spends for travel expenses during a fiscal year may

not exceed any limitation on total agency travel expenses

provided by the General Appropriations Act.

Added by Acts 1999, 76th Leg., ch. 280, Sec. 2, eff. Sept. 1,

1999.

Sec. 660.006. TRAVEL OF PROSPECTIVE STATE EMPLOYEES. (a) A

state agency that provides advance authorization to a prospective

state employee to visit the agency for an interview or other

employment evaluation may:

(1) reimburse the prospective state employee for a travel

expense incurred as a result of visiting the agency; or

(2) pay a vendor for a travel expense incurred by the

prospective state employee as a result of visiting the agency.

(b) A state agency shall treat a prospective state employee as a

state employee for the purposes of reimbursing or paying a travel

expense of the prospective state employee. The amount of the

payment or reimbursement is limited to the amount that may be

paid or reimbursed for travel expenses incurred by an individual

who holds the position for which the prospective state employee

is being considered.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 4, eff. Sept. 1,

1997.

Sec. 660.007. CONSERVATION OF FUNDS. (a) A state agency shall

minimize the amount of travel expenses paid or reimbursed by the

agency. The agency shall ensure that each travel arrangement is

the most cost effective considering all relevant circumstances.

(b) A state agency may specify a travel expense payment or

reimbursement rate that is less than the maximum rate specified

in this chapter or the travel provisions of the General

Appropriations Act. The lower rate applies only to a travel

expense incurred after the agency has notified the affected

individuals in writing about the rate. The agency is solely

responsible for enforcing the rate.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 4, eff. Sept. 1,

1997.

Sec. 660.008. TRAVEL EXPENSES INCURRED WHILE ON LEAVE. A state

agency may pay or reimburse a state employee for a travel expense

the employee incurs while using personal or compensatory leave

if:

(1) the leave is used while the employee is away from the

employee's designated headquarters;

(2) the primary purpose of the employee's being away is to

conduct official state business; and

(3) the agency determines that returning the employee to the

employee's designated headquarters while using the leave would

not be cost effective or would be impracticable.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 4, eff. Sept. 1,

1997.

Sec. 660.009. INABILITY TO PERFORM OFFICIAL STATE BUSINESS. A

state agency may pay or reimburse a state employee for a travel

expense the employee incurs as a result of attempting to conduct

official state business if:

(1) the employee is unable to conduct the business because of a

natural disaster or other natural occurrence; and

(2) the expense would be payable or reimbursable had the

official state business been conducted.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 4, eff. Sept. 1,

1997.

Sec. 660.010. TRAVEL EXPENSES INCURRED TO OBTAIN MEDICAL CARE.

As additional compensation to a state employee, a state agency

may pay or reimburse the employee for a travel expense the

employee incurs while obtaining medical care for the employee if:

(1) the expense is incurred outside the employee's designated

headquarters;

(2) the purpose of the employee traveling outside the employee's

designated headquarters was to conduct official state business;

(3) waiting to receive the care until the employee returns to

the employee's designated headquarters would be unreasonable; and

(4) the expense is paid or reimbursed only to the extent it

would have been paid or reimbursed had it been incurred while

conducting official state business.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 4, eff. Sept. 1,

1997.

Sec. 660.011. TRAVEL EXPENSES INCURRED TO ATTEND FUNERAL. As

additional compensation to a state employee, a state agency may

reimburse the employee for or pay a travel expense the employee

incurs while attending the funeral of an individual who was a

state employee, a board member, or a member of the legislature

if:

(1) the agency determines that the employee's attendance at the

funeral is appropriate under the circumstances; and

(2) the expense is paid or reimbursed only to the extent it

could have been paid or reimbursed had it been incurred while

conducting official state business.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 4, eff. Sept. 1,

1997.

Sec. 660.012. TRAVEL EXPENSES INCURRED RETURNING TO DESIGNATED

HEADQUARTERS. (a) A state agency that requires a state employee

on personal or compensatory leave to return to the employee's

designated headquarters from another location may pay or

reimburse the employee for a travel expense incurred by the

employee while traveling to the headquarters. The agency may pay

or reimburse a travel expense incurred by the employee while

traveling back to the location at which the employee was staying

while on leave or, when appropriate, to the proper location on

the employee's itinerary, if the employee resumes the leave.

(b) A state agency may pay or reimburse a state employee for a

travel expense incurred when the employee returns, before

official state business is completed, from a duty point to the

employee's designated headquarters because of an illness or a

personal emergency.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 4, eff. Sept. 1,

1997.

Sec. 660.013. TRAVEL EXPENSES INCURRED BY EMPLOYEES OF OTHER

AGENCIES. A state agency may pay or reimburse a travel expense

incurred by another state agency's employee if the employee

incurred the expense while providing services to the paying or

reimbursing agency.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 4, eff. Sept. 1,

1997.

Sec. 660.014. PAYMENTS TO CREDIT CARD ISSUERS AND TRAVEL AGENTS.

(a) If a state agency may directly pay a commercial lodging

establishment or a commercial transportation company under this

chapter, the agency may instead pay a credit card issuer or a

travel agency for the lodging or transportation.

(b) The documentation required for direct payment to a

commercial lodging establishment or commercial transportation

company is also required for payment to a credit card issuer or a

travel agency.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 4, eff. Sept. 1,

1997.

Sec. 660.015. CANCELLATION CHARGES. A state agency may pay or

reimburse a state employee for a cancellation charge if:

(1) the charge is incurred for a reason related to official

state business or to official state business that could not be

conducted because of a natural disaster or other natural

occurrence; or

(2) the charge is:

(A) related to a transportation expense that was paid in advance

to obtain lower rates; and

(B) incurred because the employee was unable to use the

transportation because of an illness or a personal emergency.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 4, eff. Sept. 1,

1997.

Sec. 660.016. PROHIBITION AGAINST ACCEPTING MONEY OR TRAVEL

EXPENSE REIMBURSEMENTS FROM CERTAIN PERSONS. (a) Unless

authorized by law, a state employee may not accept money for

wages or for a travel expense reimbursement from a person that

the employee's employing state agency intends to audit, examine,

or investigate or is auditing, examining, or investigating.

(b) A state employee who violates Subsection (a) shall forfeit

the money or travel expense reimbursement to the state.

(c) Subsections (a) and (b) are in addition to any other

prohibitions, penalties, and forfeitures imposed or required by

other law.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 4, eff. Sept. 1,

1997.

Sec. 660.017. EXCESS REIMBURSEMENTS. A state employee who

receives a reimbursement for a travel expense that exceeds the

amount the employee may receive under this chapter or the travel

provisions of the General Appropriations Act shall immediately

return the amount of the excess.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 4, eff. Sept. 1,

1997.

Sec. 660.018. MULTIPLE ADVANCES OR REIMBURSEMENTS FOR A TRAVEL

EXPENSE. A state employee may not accept a reimbursement or

advance for a travel expense from more than one source. A state

employee who anticipates receiving or actually receives a

reimbursement or advance for a travel expense from a person other

than a state agency may seek an advance or reimbursement for the

expense from a state agency only to the extent that the amount of

the employee's advance or reimbursement from the other source is

less than the amount of the total expense incurred.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 4, eff. Sept. 1,

1997.

Sec. 660.019. DEADLINE FOR REIMBURSING EXPENSES. (a) Except as

provided by Subsection (b), not later than the 45th day after the

date a state employee submits a request for reimbursement of

travel expenses, a state agency shall reimburse the state

employee for reimbursable travel expenses incurred by the state

employee if the state employee submits the request for

reimbursement in accordance with:

(1) the state agency's policies and procedures for travel

expense reimbursement; and

(2) state travel rules.

(b) If there is a bona fide dispute between the state agency and

the state employee relating to the travel expenses, the state

agency shall reimburse the state employee for reimbursable travel

expenses incurred by the state employee not later than the 30th

day after the date the dispute is resolved.

Added by Acts 2007, 80th Leg., R.S., Ch.

551, Sec. 1, eff. June 16, 2007.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 660.021. RULES. The comptroller shall adopt rules for the

effective and efficient administration of this chapter and the

travel provisions of the General Appropriations Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1300, Sec. 5, eff.

Sept. 1, 1997.

Sec. 660.024. ADVANCE APPROVAL FOR CERTAIN INTERNATIONAL TRAVEL.

(a) The chief administrator of a state agency must give advance

written approval for any travel related to official state

business for which a reimbursement for travel expenses is claimed

or for which an advance for travel expenses to be incurred is

sought. The advance written approval may be communicated

electronically.

(b) Subsection (a) applies to a travel expense only if it is

incurred while traveling to, in, or from a destination that is

not in:

(1) the United States;

(2) a possession of the United States;

(3) Mexico; or

(4) Canada.

(c) The chief administrator of a state agency may designate an

employee of the agency to provide the approval required by this

section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1300, Sec. 6, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1367, Sec. 1, eff. September 1, 2009.

Sec. 660.025. ADVANCE PAYMENT PROCEDURE. (a) The comptroller

by rule shall establish a procedure by which travel expense money

may be advanced to a state employee. The procedures must be

consistent with Section 403.248.

(b) Money may not be advanced to a state employee for a travel

expense unless the expense is payable or reimbursable under this

chapter, the travel provisions of the General Appropriations Act,

and the rules adopted by the comptroller under this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1300, Sec. 7, eff.

Sept. 1, 1997.

Sec. 660.027. VOUCHERS. (a) The comptroller may issue a

warrant or initiate an electronic funds transfer to pay or

reimburse a travel expense only if a state agency submits to the

comptroller a voucher that requests the payment or reimbursement.

(b) A voucher submitted under Subsection (a) is valid only if:

(1) the state agency submitting the voucher approves it in

accordance with Chapter 2103 and, if required by law, certifies

the voucher; and

(2) the state employee who incurred the travel expense or, if

the employee is unavailable, another individual acceptable to the

comptroller approves the description, information, and

documentation required by Subsection (d) in writing or

electronically, except that the employee's approval is not

required if another person is required by law to provide the

approval.

(c) A voucher must be submitted in the manner required and on

the form adopted by the comptroller. The comptroller may require

the voucher to be submitted electronically as authorized by

Chapter 2103.

(d) A voucher must be supported by:

(1) a description of the official state business performed; and

(2) the information and documentation that the comptroller

considers necessary for the comptroller to determine compliance

with this chapter, the travel provisions of the General

Appropriations Act, and the rules adopted by the comptroller

under this chapter.

(e) The comptroller may require a state agency to provide to the

comptroller the description, information, and documentation

required under Subsection (d):

(1) on the form adopted by the comptroller under Subsection (c);

(2) electronically;

(3) by submitting receipts or other documents; or

(4) by any combination of Subdivisions (1), (2), and (3).

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 8, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1367, Sec. 2, eff. September 1, 2009.

Sec. 660.028. AUDITS. (a) The comptroller shall audit a

voucher either before or after the comptroller issues a warrant

or initiates an electronic funds transfer in response to the

voucher. The audit must be conducted in accordance with Sections

403.011(12), 403.071, and 403.079.

(b) If the comptroller audits a state agency's voucher after the

comptroller issues a warrant or initiates an electronic funds

transfer in response to the voucher, the comptroller may require

the agency to maintain in its files the description, information,

and documentation relating to the travel expense paid or

reimbursed by the voucher until the comptroller audits the

voucher.

(c) If a state agency pays or reimburses a travel expense

without first submitting a voucher to the comptroller, the

comptroller may audit the payment or reimbursement for compliance

with this chapter and the travel provisions of the General

Appropriations Act. The comptroller may report the results of

the audit to the governor, the lieutenant governor, the speaker

of the house of representatives, the state auditor, and the

Legislative Budget Board. The state agency shall cooperate with

the comptroller and make available the description, information,

and documentation required by the comptroller at the time and in

the manner required by the comptroller.

(d) The comptroller may require a state agency to maintain in

its files the description, information, and documentation

regarding a travel expense payment or reimbursement for the

period required by the comptroller.

(e) The comptroller may require or authorize the description,

information, and documentation relating to a travel expense

payment or reimbursement to be maintained in paper form or

electronically.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 8, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1367, Sec. 3, eff. September 1, 2009.

Sec. 660.029. KNOWLEDGE OF TRAVEL PROCEDURES. (a) A state

agency shall instruct its state employees about this chapter, the

travel provisions of the General Appropriations Act, and the

rules adopted by the comptroller under this chapter.

(b) A state agency's failure or inability to instruct a state

employee as required by Subsection (a) does not excuse or justify

the employee's failure to comply with applicable laws or rules.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 8, eff. Sept. 1,

1997.

Sec. 660.030. EXAMINATION OF VOUCHERS AND EXPENSE REIMBURSEMENT

FORMS. (a) In this section, "travel expense" includes tuition

and fees for training, seminars, and conferences.

(b) The comptroller periodically shall examine the vouchers and

other expense reimbursement forms submitted by a state agency for

payment of a travel expense payable under this chapter to

determine compliance with Section 660.003(e) and:

(1) whether the travel expenses were incurred in the conduct of

official state business;

(2) whether the state-business-related activities conducted

during the travel were necessary to perform the state business;

(3) whether the travel was necessary to perform the state

business conducted; and

(4) in a case in which vouchers or other expense reimbursement

forms have been submitted for more than one individual for the

same or similar travel, whether the number of individuals

traveling was necessary to perform the state business.

(c) The comptroller shall develop procedures for examining

travel vouchers and other expense reimbursement forms.

(d) This section does not apply to a travel expense described by

Subchapter H. This subsection does not exempt a travel expense

under Subchapter H from an audit required by Section 660.028.

Added by Acts 1999, 76th Leg., ch. 280, Sec. 3, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 20, eff.

Sept. 1, 2003.

SUBCHAPTER C. TRANSPORTATION BY PERSONAL MOTOR VEHICLE

Sec. 660.041. REIMBURSEMENT REQUIREMENT. (a) A state employee

is entitled to be reimbursed as provided by this subchapter for

the employee's use of a personally owned or leased motor vehicle.

(b) A state employee may not be reimbursed under this subchapter

for an expense other than mileage, tolls, and parking.

(c) A state employee may not be reimbursed for mileage incurred

in traveling between the employee's residence and place of

employment in a personally owned or leased motor vehicle unless

the travel:

(1) is necessitated by extraordinary circumstances; and

(2) occurs outside the hours the employee is working.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1300, Sec. 9, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 280, Sec. 4, eff. Sept.

1, 1999.

Sec. 660.042. AMOUNT OF REIMBURSEMENT. A mileage reimbursement

may not exceed the product of:

(1) the applicable mileage reimbursement rate as established by

the legislature in the travel provisions of the General

Appropriations Act; and

(2) the number of miles traveled as limited by this subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1300, Sec. 9, eff.

Sept. 1, 1997.

Sec. 660.043. DETERMINATION OF REIMBURSABLE MILEAGE. (a) The

number of miles traveled that are eligible for reimbursement

under this subchapter may not exceed the number of miles of the

most cost-effective reasonably safe route between the origin of

the state employee's travel and the final duty point of the state

employee. If a state employee conducts official state business

at duty points between the origin of the state employee's travel

and the final duty point, the most cost-effective reasonably safe

route between the origin and the final duty point shall include

the intermediate duty points.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

317, Sec. 1

(b) In determining the most cost-effective reasonably safe route

for purposes of Subsection (a), a state agency may consider:

(1) the route that provides the shortest distance between the

origin of the state employee's travel and the final duty point;

(2) the route that provides the quickest drive time between the

origin of the state employee's travel and the final duty point;

and

(3) the route that provides the safest road conditions between

the origin of the state employee's travel and the final duty

point.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1367, Sec. 4

(b) For the purpose of Subsection (a), the shortest route

between two points is presumed to be the most cost-effective

route. A longer route may be considered the most cost-effective

route only if:

(1) the documentation states that the longer route is more cost

effective;

(2) the documentation provides a reasonable justification for

that statement; and

(3) the statement and justification are made by the chief

administrator of the state agency making the reimbursement or by

the chief administrator's designee.

(c) The number of miles traveled that are eligible for

reimbursement under this subchapter may be determined by an

employee's vehicle odometer reading or by a readily available

electronic mapping service.

Text of subsection as repealed by Acts 2009, 81st Leg., R.S., Ch.

317, Sec. 3

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1367, Sec. 4

Without reference to the amendment of this subsection, this

subsection was repealed by Acts 2009, 81st Leg., R.S., Ch.

317, Sec. 3, eff. September 1, 2009.

(d) If the number of miles between points is not shown in the

guide, the mileage incurred while traveling between those points

is not reimbursable unless:

(1) the documentation itemizes the mileage on a point-to-point

basis; and

(2) the mileage is reasonable.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1300, Sec. 9, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

317, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

317, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1367, Sec. 4, eff. September 1, 2009.

Sec. 660.044. USE OF SINGLE MOTOR VEHICLE BY MULTIPLE EMPLOYEES.

(a) If two, three, or four state employees who are employed by

the same state agency travel on the same dates with the same

itinerary to conduct the same official state business, only one

of the employees may be reimbursed for mileage.

(b) If more than four state employees who are employed by the

same state agency travel on the same dates with the same

itinerary to conduct the same official state business, a state

agency may reimburse for mileage only on the basis of one motor

vehicle for each four employees and for any fraction in excess of

a multiple of four employees.

(c) Subsections (a) and (b) do not apply to a group of state

employees if the chief administrative officer of the state agency

that employs the employees determines before travel that it is

not feasible for the employees to travel together in the same

motor vehicle. This determination may be made only for reasons

related to official state business.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1300, Sec. 9, eff.

Sept. 1, 1997.

SUBCHAPTER D. TRANSPORTATION BY PERSONAL AIRCRAFT

Sec. 660.071. REIMBURSEMENT REQUIREMENT. A state employee, a

key official, a member of a board, or a member of the legislature

is entitled to be reimbursed as provided by this subchapter for

use of an aircraft owned or leased by the employee, official, or

member.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 10, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 280, Sec. 5, eff.

Sept. 1, 1999.

Sec. 660.072. AMOUNT OF REIMBURSEMENT. A reimbursement under

this subchapter may not exceed the product of:

(1) the aircraft mileage reimbursement rate established in the

travel provisions of the General Appropriations Act; and

(2) the highway mileage between the designated headquarters and

duty point of the state employee, key official, or member of a

board.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 10, eff. Sept. 1,

1997.

Sec. 660.073. AIRCRAFT MILEAGE REIMBURSEMENT RATE. The travel

provisions of the General Appropriations Act may establish

different aircraft mileage rates:

(1) for travel in:

(A) a single-engine aircraft;

(B) a twin-engine aircraft; and

(C) a turbine-powered aircraft; and

(2) for travel by:

(A) a state employee;

(B) a key official;

(C) a member of a board; and

(D) a member of the legislature.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 10, eff. Sept. 1,

1997.

Sec. 660.074. GROUP TRAVEL. (a) This section applies only if a

key official, member of a board, or member of the legislature

travels with another official or member in an aircraft owned or

leased by the other official or member.

(b) In addition to the amount entitled to be reimbursed under

Section 660.071, the key official, member of a board, or member

of the legislature who owns or leases the aircraft is entitled to

an amount equal to the amount that would have been paid or

reimbursed to each passenger had the passenger incurred the

contract airfare, if the passenger's agency is subject to rules

adopted under Section 2171.055, or the average coach airfare, if

the passenger's agency is not subject to those rules, instead of

traveling on the aircraft. The total reimbursement to the

official or member may not exceed the total cost of the trip.

(c) The lessee of the aircraft may require the reimbursement to

be paid to the vendor providing the leased aircraft instead of

the lessee.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 10, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 280, Sec. 5, eff.

Sept. 1, 1999.

Sec. 660.075. AIRCRAFT LEASED FROM CERTAIN PERSONS. A key

official, member of a board, or member of the legislature is

entitled to reimbursement under this subchapter for use of an

aircraft leased from a proprietorship, partnership, or

corporation in which the official or member has an interest.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 10, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 280, Sec. 5, eff.

Sept. 1, 1999.

SUBCHAPTER E. TRANSPORTATION BY RENTED OR PUBLIC CONVEYANCE

Sec. 660.091. GENERAL PROVISION. A state agency shall pay as

provided by this subchapter the expense of transporting a state

employee by rented or public conveyance in the course of

conducting state business.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 10, eff. Sept. 1,

1997.

Sec. 660.092. PAYMENT AND REIMBURSEMENT METHODS. (a) A state

agency may pay an expense under this subchapter by:

(1) reimbursing the employee as provided by Subsection (b);

(2) directly paying the expense as provided by Subsection (c);

or

(3) directly paying the expense in advance of travel as provided

by Subsection (d).

(b) If a state agency reimburses a state employee, the agency

shall submit receipts to the comptroller on request in the manner

required by the comptroller. A state agency is not required to

submit receipts for mass transit, taxi, or limousine fares.

(c) A state agency may request a commercial transportation

company to furnish transportation to the agency's state employees

and to bill the agency monthly for that transportation. The state

agency shall require the company to submit an invoice to the

agency listing the points of origin and destination for each trip

and the taxes charged. The agency shall submit those invoices to

the comptroller on request and in the manner required by the

comptroller.

(d) A state agency may directly pay a commercial transportation

company before the travel of a state employee if the payment

would result in a lower transportation expense. The comptroller

may adopt rules that authorize advance payments in other

circumstances.

(e) If a reimbursement to a state employee for a transportation

expense would not be authorized, a direct payment to a commercial

transportation company for the same expense is prohibited.

(f) A state agency may not pay or reimburse the expense of

transporting a state employee by rented or public conveyance if

the transportation is provided by a person who is not a

commercial transportation company.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 10, eff. Sept. 1,

1997.

Sec. 660.093. COMMERCIAL AIR TRANSPORTATION. The amount that a

state agency pays or reimburses for a state employee to travel

between points by commercial airline may not exceed the lowest

rate available. First class airfare may be paid or reimbursed

only if it is the only available airfare. Business class airfare

may be paid or reimbursed only if a lower airfare is not

available.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 10, eff. Sept. 1,

1997.

Sec. 660.094. LIMOUSINE TRANSPORTATION. A state agency may pay

for or reimburse a state employee for travel by limousine only if

it is the least costly transportation available considering all

relevant circumstances.

Added by Acts 1999, 76th Leg., ch. 280, Sec. 6, eff. Sept. 1,

1999.

SUBCHAPTER F. MEAL, LODGING, AND INCIDENTAL EXPENSES

Sec. 660.111. REIMBURSEMENT REQUIREMENT. A state employee is

entitled to be reimbursed as provided by this subchapter for a

meal, lodging, or incidental expense incurred by the employee.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 10, eff. Sept. 1,

1997.

Sec. 660.112. AMOUNT OF REIMBURSEMENT. A reimbursement under

this subchapter may not exceed:

(1) the limits established by the travel provisions of the

General Appropriations Act for meal and lodging expenses; and

(2) the amount of incidental expenses actually incurred by the

state employee.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 10, eff. Sept. 1,

1997.

Sec. 660.113. RESTRICTED REIMBURSEMENTS. (a) A state agency

may not reimburse a state employee for a lodging expense incurred

at a place that is not a commercial lodging establishment.

(b) A state agency may not reimburse a state employee for a meal

or lodging expense the employee incurs while traveling outside

the employee's designated headquarters for less than six

consecutive hours unless the employee is a chief administrator of

a state agency or the travel provisions of the General

Appropriations Act authorize the reimbursement.

(c) A state agency may not reimburse a state employee for a meal

expense incurred within the employee's designated headquarters

unless the expense is:

(1) mandatory; and

(2) connected with training, a seminar, or a conference.

(d) A state agency may reimburse a state employee for a meal

expense incurred while traveling without an overnight stay away

from the employee's designated headquarters only if the chief

administrator of the agency authorizes the reimbursement.

(e) A state agency may not reimburse a state employee for the

purchase of an alcoholic beverage, unless the employee is a peace

officer who purchased the beverage as a purchase of evidence in

an administrative or criminal case.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 10, eff. Sept. 1,

1997.

Sec. 660.114. DIRECT PAYMENTS TO COMMERCIAL LODGING

ESTABLISHMENTS. (a) A state agency may request that a

commercial lodging establishment bill the agency directly for a

lodging expense. A state agency shall submit receipts regarding

the expense to the comptroller on request in the manner required

by the comptroller.

(b) If a direct payment to a commercial lodging establishment is

authorized under this section, any meal expenses incurred at the

establishment may be paid directly to the establishment. A state

agency shall submit receipts about the expenses to the

comptroller on request in the manner required by the comptroller.

(c) If a reimbursement to a state employee for a lodging or meal

expense would not be authorized, a direct payment to a commercial

lodging establishment for the expense is prohibited.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 10, eff. Sept. 1,

1997.

Sec. 660.115. RECEIPTS. (a) Except as provided by Subsections

(b) and (c), a state employee who requests reimbursement for a

lodging expense must submit a lodging receipt to the comptroller

at the time and in the manner required by the comptroller.

(b) A chief administrator of a state agency who is not a member

of a board is not required to submit a lodging receipt to the

comptroller.

(c) A member of a board is not required to submit a lodging

receipt to the comptroller if:

(1) the membership of the board is elected by vote of the

people; or

(2) the member serves on the board full-time and is paid a

salary for that service.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 10, eff. Sept. 1,

1997.

Sec. 660.116. HOTEL OCCUPANCY AND SIMILAR TAXES. (a) A state

employee is entitled to be reimbursed for a state, county, or

local hotel occupancy tax or any similar tax imposed by a law of

this state, another state, or a foreign nation.

(b) A state employee is entitled to be reimbursed for a hotel

occupancy or similar tax from which the employee is legally

exempt only if the employee properly claims the exemption and the

commercial lodging establishment refuses to honor the exemption.

(c) If a state agency directly pays a commercial lodging

establishment under Section 660.114, the agency may directly pay

a hotel occupancy or similar tax to the establishment.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 10, eff. Sept. 1,

1997.

Sec. 660.117. APARTMENT OR HOUSE RENTAL EXPENSES. An apartment

or house rental expense may be reimbursed or paid only if:

(1) the purpose of the rental is the conservation of funds; and

(2) the reimbursement or payment and the rental comply with the

rules adopted by the comptroller under this chapter.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 10, eff. Sept. 1,

1997.

Sec. 660.118. INCIDENTAL EXPENSES. A state agency may reimburse

a state employee for an incidental expense incurred by the

employee only in accordance with rules adopted by the comptroller

under this chapter.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 10, eff. Sept. 1,

1997.

SUBCHAPTER G. SPECIAL TRAVEL EXPENSE PROVISIONS

Sec. 660.141. REIMBURSEMENT IN CERTAIN CIRCUMSTANCES INVOLVING

LOWER AIRFARES. The comptroller by rule shall allow extra travel

time to be claimed for computation of reimbursable travel

expenses if a state employee obtains an airfare that is lower

than the fare that would have been paid for travel for the same

purpose but for a shorter period pursuant to this chapter, the

result is a cost saving to the state, and the employee's

additional absence is determined by the employing agency not to

be detrimental.

Amended by Acts 1999, 76th Leg., ch. 280, Sec. 7, eff. Sept. 1,

1999.

Sec. 660.142. BOARD MEMBERS. This chapter applies to a payment

or reimbursement of a travel expense incurred by a member of a

board only if Subchapter C, Chapter 659, or other applicable law

authorizes the payment or reimbursement.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 10, eff. Sept. 1,

1997.

Sec. 660.143. TRAVEL BY PERSONS WITH DISABILITIES. (a)

Notwithstanding any other provision of this chapter, a state

agency may reimburse a state employee with a disability for

attendant care and other necessary expenses incurred when the

employee travels inside or outside the employee's designated

headquarters. An expense incurred when traveling between a

residence and a place of employment may be reimbursed only as

provided by law for state employees without disabilities.

(b) If the airfare is medically necessary, a state agency may

reimburse a state employee with a disability for the first or

business class airfare of:

(1) the employee; and

(2) the attendant of the employee.

(c) Instead of reimbursing a state employee for attendant care

and other necessary expenses, a state agency may:

(1) reimburse the attendant for those expenses; or

(2) pay a commercial transportation company or commercial

lodging establishment directly if the expenses are for

transportation or lodging.

(d) If this chapter, the travel provisions of the General

Appropriations Act, or a rule adopted by the comptroller under

this chapter conflicts with a requirement of the Americans with

Disabilities Act of 1990 (42 U.S.C. Section 12101 et seq.), a

federal regulation adopted under that Act, or another applicable

federal law or regulation, the federal law or regulation controls

to the extent of the conflict.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 10, eff. Sept. 1,

1997.

Sec. 660.144. DEATH OF STATE EMPLOYEES. (a) A state agency may

pay or reimburse the expense of preparing and transporting the

remains and personal property of a state employee who dies while

conducting official state business outside the employee's

designated headquarters.

(b) The agency may pay or reimburse the expense of transporting

the remains and personal property either to the employee's

designated headquarters or to another location designated by the

executor or administrator of the employee's estate. If the

remains and personal property are transported to a location other

than the employee's designated headquarters, the amount of the

agency's payment or reimbursement may not exceed the amount that

would have been paid had the remains and personal property been

transported to the designated headquarters.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 10, eff. Sept. 1,

1997.

Sec. 660.145. TRAVEL EXPENSES OF THREATENED STATE EMPLOYEES AND

THEIR FAMILIES. (a) A state agency may pay or reimburse a

travel expense incurred by a state employee who serves in a law

enforcement, investigative, or similar capacity if the employee

is threatened as a result of the employee's official duties.

(b) A state agency may pay or reimburse a travel expense

incurred by the family of a state employee who serves in a law

enforcement, investigative, or similar capacity if the family is

threatened as a result of the employee's official duties.

(c) A travel expense is payable or reimbursable under this

section even if it is incurred within a state employee's

designated headquarters.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 10, eff. Sept. 1,

1997.

Sec. 660.146. CONFLICTS WITH OTHER SUBCHAPTERS. In the event of

a conflict between this subchapter and another provision of this

chapter, this subchapter controls.

Added by Acts 1997, 75th Leg., ch. 1300, Sec. 10, eff. Sept. 1,

1997.

Sec. 660.147. TRAINING SEMINARS. (a) To reduce travel

expenditures, each state agency shall use interactive television,

video conference technology, and telephone conferences to the

greatest extent possible.

(b) A state agency may not pay or reimburse a state employee for

a travel expense associated with a training seminar conducted by

the agency for its employees unless the chief administrator of

the agency or the administrator's designee certifies in the

supporting documentation that the agency:

(1) does not possess interactive television or video conference

facilities at the designated headquarters of the employees

attending the seminar;

(2) cannot purchase or lease such facilities at a cost less than

the total travel expenses associated with the seminar; and

(3) does not have access to another agency's facilities at the

same location.

Added by Acts 1999, 76th Leg., ch. 280, Sec. 8, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1367, Sec. 5, eff. September 1, 2009.

SUBCHAPTER H. TRAVEL BY CERTAIN PERSONS

Sec. 660.201. APPLICABILITY. This subchapter applies to the

extent it is inconsistent with or supplementary to a provision in

another part of this chapter. Sections 660.003(e)(4) and (g) do

not apply to travel by members and employees of the legislature.

Added by Acts 1999, 76th Leg., ch. 280, Sec. 9, eff. Sept. 1,

1999.

Sec. 660.202. MEMBERS OF THE LEGISLATURE. (a) A member of the

legislature is entitled to be reimbursed for meal, lodging, and

incidental expenses incurred while traveling on legislative

business or on the business of a board, council, committee, or

commission on which the member sits. The rate of reimbursement is

determined by resolution of each house as either:

(1) the maximum out-of-state meals and lodging rate under rules

issued by the comptroller based on federal travel regulations for

the location at which the expenses are incurred; or

(2) the actual amount of the expenses incurred.

(b) If expenses for meals, lodging, or incidentals are incurred

in a location for which the federal travel regulations have not

established a maximum per diem rate, the rate for purposes of

Subsection (a)(1) is the lowest maximum per diem rate for the

state or country in which the expenses are incurred.

(c) A member of the legislature is entitled to be reimbursed for

the member's use of personally owned or leased motor vehicles and

the use of rented or public conveyances at the same rate as is

provided in the General Appropriations Act for state employees,

except that the member may only receive mileage reimbursement for

the most cost-effective route between the origin of the member's

travel and the final duty point.

(d) Rates of reimbursement for a member of the legislature's use

of personally owned or leased motor vehicles, rented or public

conveyances, or personally owned or leased aircraft apply whether

a trip includes travel to or from the city of Austin.

(e) During a legislative session, a member of the legislature is

entitled to be reimbursed for transportation expenses, including

mileage, at the same rate that is provided by the General

Appropriations Act for state employees.

Added by Acts 1999, 76th Leg., ch. 280, Sec. 9, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

317, Sec. 2, eff. September 1, 2009.

Sec. 660.203. TRAVEL BY CERTAIN OFFICERS AND EMPLOYEES. (a) An

individual is entitled to reimbursement for the actual expense of

meals and lodging incurred while performing the duties of the

individual's office or employment if the individual is:

(1) a judicial officer;

(2) a chief administrative officer of a state agency, subject to

Subsection (c);

(3) the executive director of the Texas Legislative Council;

(4) the secretary of the senate;

(5) a member of the Texas Natural Resource Conservation

Commission, the Texas Workforce Commission, the Public Utility

Commission of Texas, the Board of Pardons and Paroles, or the

Sabine River Compact Administration; or

(6) a full-time member of a board and receives a salary from the

state for service on that board.

(b) The governor's spouse is entitled to reimbursement for

actual travel expenses incurred while performing duties at the

direction of the governor.

(c) A member of a board whose membership is not elected by vote

of the people is not a chief administrative officer for the

purposes of this section.

Added by Acts 1999, 76th Leg., ch. 280, Sec. 9, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 38, eff.

Sept. 1, 2001.

Sec. 660.204. TRAVEL BY LEGISLATIVE EMPLOYEES. A state employee

employed by the legislature or an agency in the legislative

branch of state government may be reimbursed for the actual

expense of meals and lodging as determined by the employing house

of the legislature or agency.

Added by Acts 1999, 76th Leg., ch. 280, Sec. 9, eff. Sept. 1,

1999.

Sec. 660.205. REPRESENTATION OF STATE. (a) A state employee

who is designated by the governor to represent the state at a

governmental meeting or conference held outside the state is

entitled to reimbursement for the actual expense of meals,

lodging, and incidentals during the trip.

(b) A travel expense described by Subsection (a) is reimbursable

from appropriations to the state agency by which the designee is

employed.

Added by Acts 1999, 76th Leg., ch. 280, Sec. 9, eff. Sept. 1,

1999.

Sec. 660.206. REPRESENTATION OF CERTAIN OFFICERS AND EMPLOYEES.

(a) A state employee who is designated by a member of the

legislature, a judicial officer, a chief administrator of a state

agency, the executive director of the Texas Legislative Council,

the secretary of the senate, or a board member to represent the

designating party at a particular meeting or conference is

entitled to reimbursement for the actual expense of meals and

lodging on the trip.

(b) A member of the legislature, a judicial officer, a chief

administrator of a state agency, the executive director of the

Texas Legislative Council, the secretary of the senate, and a

board member may authorize a state employee traveling with the

authorizing party to a particular meeting or conference to

receive reimbursement for the actual expense of the employee's

meals and lodging on the trip.

Added by Acts 1999, 76th Leg., ch. 280, Sec. 9, eff. Sept. 1,

1999.

Sec. 660.207. AIRCRAFT PILOTS. An aircraft pilot who conveys

state officers or employees on official business is entitled to

reimbursement for the actual expense of meals and lodging on the

trip in accordance with Section 660.206(b). The pilot is not

subject to Section 660.113(b).

Added by Acts 1999, 76th Leg., ch. 280, Sec. 9, eff. Sept. 1,

1999.

Sec. 660.208. ADVANCE APPROVAL REQUIRED. Reimbursement of

actual expenses under Section 660.205 or 660.206 may not be made

unless the chief administrator of the appropriate state agency

gives advance written approval of the reimbursement and estimates

the approximate cost of the travel.

Added by Acts 1999, 76th Leg., ch. 280, Sec. 9, eff. Sept. 1,

1999.

Sec. 660.209. STATE EMERGENCY SERVICES PERSONNEL. (a) In this

section, "emergency services personnel" includes firefighters,

police officers and other peace officers, emergency medical

technicians, emergency management personnel, and other

individuals who are required, in the course and scope of their

employment, to provide services for the benefit of the general

public during emergency situations.

(b) Notwithstanding any other provision of this chapter or the

General Appropriations Act, a state employee who is emergency

services personnel and who is deployed to a temporary duty

station to conduct emergency or disaster response activities is

entitled to reimbursement for the actual expense of lodging when

there is no room available at the state rate within reasonable

proximity to the employee's temporary duty station.

Added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 4.02, eff. September 1, 2009.



CHAPTER 661. LEAVE

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. STATE OFFICERS AND EMPLOYEES

CHAPTER 661. LEAVE

SUBCHAPTER A. STATE EMPLOYEE SICK LEAVE POOL

Sec. 661.001. DEFINITIONS. In this subchapter:

(1) "Employee" means an individual, other than a state officer,

employed by a state agency.

(2) "Executive director" means the individual appointed by the

governing body of a state agency as chief administrative officer

of the agency and includes the chancellor or highest executive

officer of a university system and the president of a public

senior college or university as defined by Section 61.003,

Education Code.

(3) "Pool administrator" means the individual appointed by the

governing body of a state agency to administer the agency's sick

leave pool.

(4) "State agency" means:

(A) a board, commission, department, or other agency in the

executive branch of state government created by the constitution

or a statute of the state;

(B) an institution of higher education as defined by Section

61.003, Education Code;

(C) a legislative agency, but not either house or a member of

the legislature; or

(D) the supreme court, the court of criminal appeals, a court of

appeals, or a state judicial agency.

(5) "State officer" means an elected or appointed officer of a

state agency or an executive director.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1354, Sec. 14, eff.

Sept. 1, 1999.

Sec. 661.002. SICK LEAVE POOL. (a) The governing body of a

state agency shall, through the establishment of a program, allow

an agency employee to voluntarily transfer to a sick leave pool

sick leave earned by the employee.

(b) The executive director of the agency or another individual

appointed by the governing body shall administer the sick leave

pool.

(c) The governing body of the state agency shall adopt rules and

prescribe procedures relating to the operation of the agency sick

leave pool.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 661.003. CONTRIBUTION TO POOL. (a) An employee may

contribute to the sick leave pool one or more days of the

employee's accrued sick leave.

(b) The pool administrator shall credit the sick leave pool with

the amount of time contributed by an employee and deduct a

corresponding amount of time from the employee's earned sick

leave as if the employee had used the time for personal purposes.

(c) A retiring employee may designate the number of the retiring

employee's accrued sick leave hours to be used for retirement

credit and the number of the retiring employee's accrued sick

leave hours to be donated on retirement to the sick leave pool.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 288, Sec. 1, eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 387, Sec. 1, eff. Sept.

1, 2001.

Sec. 661.004. USE OF TIME IN POOL. (a) An employee is eligible

to use time contributed to the sick leave pool of the agency if

the employee has exhausted the employee's sick leave because of:

(1) a catastrophic illness or injury; or

(2) a previous donation of time to the pool.

(b) The board of trustees of the state employee group benefits

program established under Chapter 1551, Insurance Code, shall:

(1) classify, for the purposes of this subchapter, those

injuries and illnesses that are catastrophic; and

(2) provide a written statement of the classification to the

governing body of each state agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.519,

eff. Sept. 1, 2003.

Sec. 661.005. WITHDRAWAL OF TIME FROM POOL. (a) An employee

may apply to the pool administrator for permission to withdraw

time from the sick leave pool.

(b) If the employee is seeking permission to withdraw time

because of a catastrophic illness or injury, the employee must

provide the pool administrator with a written statement from the

licensed practitioner who is treating the employee or the

employee's immediate family member. The statement must provide

sufficient information regarding the illness or injury to enable

the pool administrator to evaluate the employee's eligibility.

(c) If the pool administrator determines that the employee is

eligible, the administrator shall:

(1) approve the transfer of time from the pool to the employee;

and

(2) credit the time to the employee.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1334, Sec. 1, eff.

Sept. 1, 1997.

Sec. 661.006. LIMITATION ON WITHDRAWALS. (a) An employee may

not withdraw time from the sick leave pool except in the case of

catastrophic illness or injury of the employee or the employee's

immediate family.

(b) An employee may not withdraw time from the sick leave pool

in an amount that exceeds the lesser of:

(1) one-third of the total time in the pool; or

(2) 90 days.

(c) The pool administrator shall determine the amount of time

that an employee may withdraw from the pool.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1334, Sec. 2, eff.

Sept. 1, 1997.

Sec. 661.007. EQUAL TREATMENT. An employee absent on time

withdrawn from the sick leave pool may use the time as sick leave

earned by the employee, and the employee is treated for all

purposes as if the employee were absent on earned sick leave.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 661.008. NO ENTITLEMENT TO ESTATE. The estate of a

deceased employee is not entitled to payment for unused time

withdrawn by the employee from the sick leave pool.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. PAYMENT FOR VACATION AND SICK LEAVE TO ESTATES OF

DECEASED STATE EMPLOYEES

Sec. 661.031. DEFINITIONS. In this subchapter:

(1) "National holiday" includes only those days listed under

Section 662.003(a).

(2) "State employee" means an individual who is an appointed

officer or employee of a state agency and who normally works 900

hours or more a year. The term includes:

(A) an hourly employee;

(B) a temporary employee;

(C) a person employed by:

(i) the Teacher Retirement System of Texas;

(ii) the Texas Education Agency;

(iii) the Texas Higher Education Coordinating Board;

(iv) the Texas School for the Blind and Visually Impaired;

(v) the Texas School for the Deaf;

(vi) the Texas Youth Commission;

(vii) the Windham School District; or

(viii) the Department of Assistive and Rehabilitative Services;

and

(D) a classified, administrative, faculty, or professional

employee of a state institution or agency of higher education who

has accumulated vacation leave, sick leave, or both, during the

employment.

(3) "State holiday" includes only those days listed under

Section 662.003(b).

(4) "Workday" includes a state or national holiday.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.20, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

609, Sec. 3, eff. June 15, 2007.

Sec. 661.032. APPLICABILITY OF SUBCHAPTER. (a) This subchapter

applies only to a state employee who, at any time during the

employee's lifetime, has accrued six months of continuous state

employment. State employment is continuous while the employee is

entitled to be paid a regular salary, except that the continuity

of state employment is not interrupted while the employee is on a

leave of absence without pay for less than one calendar month.

(b) The estates of the following are not entitled to payments

under this subchapter:

(1) an individual employed on a piecework basis;

(2) an individual who holds an office that is normally filled by

vote of the people;

(3) an independent contractor or an employee of an independent

contractor;

(4) an operator of equipment or a driver of a team whose wages

are included in the rental paid by a state agency to the owner of

the equipment or team; or

(5) an individual covered by:

(A) the Judicial Retirement System of Texas Plan One;

(B) the Judicial Retirement System of Texas Plan Two; or

(C) the Teacher Retirement System of Texas, other than an

individual described by Section 661.031(2)(C) or (D).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.18, eff.

Sept. 1, 1995.

Sec. 661.033. PAYMENT FOR VACATION AND SICK LEAVE. (a) When a

state employee dies, the state shall pay the employee's estate

for the balances of the employee's:

(1) vacation leave; and

(2) sick leave.

(b) Payment under this section shall comply with any limits in

the General Appropriations Act, except as provided by Subsection

(c).

(c) Payment under this section may not be for more than:

(1) all of the state employee's accumulated vacation leave; and

(2) one-half of the state employee's accumulated sick leave or

336 hours of sick leave, whichever is less.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 279, Sec. 17, eff.

Sept. 1, 1999.

Sec. 661.034. COMPUTATION OF PAYMENT. (a) The payment to the

estate of the deceased state employee shall be computed by

multiplying the employee's hourly rate of compensation at the

time of death by the total number of leave hours determined under

Section 661.035.

(b) Under this section, rate of compensation:

(1) includes an emolument in lieu of base pay for which the

state employee was eligible on the last day of employment; and

(2) does not include longevity or hazardous duty pay.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 661.035. COMPUTATION OF TOTAL ACCUMULATED LEAVE; HOLIDAY

TIME. (a) For a state employee who at the time of death is

normally scheduled to work at least 40 hours a week, eight hours

is to be added to the employee's sick and vacation leave under

Section 661.034 for each state or national holiday that is

scheduled to fall within the period after the date of death and

during which the employee could have used leave. To determine the

period during which leave could have been used and the number of

state or national holidays, the employee's leave is allocated

over the workdays after the employee's death and eight hours is

added as a state or national holiday occurs during the period.

(b) For a state employee who at the time of death is normally

scheduled to work fewer than 40 hours a week, the number of hours

that is to be added to the employee's accumulated sick and

vacation leave for each state or national holiday is computed as

provided by Subsection (a), but is to be proportionally reduced

according to the lesser number of the employee's normally

scheduled weekly work hours.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 661.036. PAYMENT CHARGED TO CERTAIN FISCAL YEAR. A state

agency shall charge a payment required by Section 661.033 to the

fiscal year in which the state employee dies.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 661.037. PAYMENT WITH FUNDS APPROPRIATED FOR SALARIES. A

state agency shall use funds appropriated to the agency for

salaries to make a payment required by Section 661.033.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 661.038. RULES. The comptroller may establish procedures

and adopt rules to administer this subchapter.

Added by Acts 1997, 75th Leg., ch. 1035, Sec. 17, eff. June 19,

1997.

SUBCHAPTER C. PAYMENT FOR VACATION TIME TO STATE EMPLOYEES WHO

SEPARATE FROM STATE EMPLOYMENT

Sec. 661.061. DEFINITIONS. In this subchapter:

(1) "National holiday" includes only those days listed under

Section 662.003(a). The term does not include a national holiday

on which a state employee is not entitled to a paid day off from

work under Section 662.005.

(2) "State employee" means an employee or appointed officer of a

state agency. The term includes:

(A) a full-time employee or officer;

(B) a part-time employee or officer;

(C) an hourly employee;

(D) a temporary employee;

(E) a person employed by:

(i) the Teacher Retirement System of Texas;

(ii) the Texas Education Agency;

(iii) the Texas Higher Education Coordinating Board;

(iv) the Texas School for the Blind and Visually Impaired;

(v) the Texas School for the Deaf;

(vi) the Texas Youth Commission;

(vii) the Windham School District; or

(viii) the Department of Assistive and Rehabilitative Services;

or

(F) a classified, administrative, faculty, or professional

employee of a state institution or agency of higher education who

has accumulated vacation leave during the employment.

(3) "State holiday" includes only those days listed under

Section 662.003(b). The term does not include a state holiday on

which a state employee is not entitled to a paid day off from

work under Section 662.005.

(4) "Workday" includes a state or national holiday.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.21, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1035, Sec. 42, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

609, Sec. 4, eff. June 15, 2007.

Sec. 661.062. ENTITLEMENT TO PAYMENT FOR VACATION TIME. (a) A

state employee who, at any time during the employee's lifetime,

has accrued six months of continuous state employment and who

resigns, is dismissed, or otherwise separates from state

employment by a state agency other than an institution of higher

education is entitled to be paid for the accrued balance of the

employee's vacation time as of the date of separation, if the

individual is not reemployed by the state in a position under

which the employee accrues vacation leave during the 30-day

period immediately following the date of separation from state

employment. A state employee who, at any time during the

employee's lifetime, has accrued six months of continuous state

employment and who resigns, is dismissed, or otherwise separates

from state employment by an institution of higher education is

entitled to be paid for the accrued balance of the employee's

vacation time as of the date of separation.

(b) A separation from state employment includes a separation in

which the employee:

(1) leaves one state agency to begin working for another state

agency, if one or more workdays occur between the two employments

and the individual is not reemployed by the state in a position

under which the employee accrues vacation leave during the 30-day

period immediately following the date of separation from state

employment;

(2) moves from a position in a state agency that accrues

vacation time to a position in that agency that does not accrue

vacation time, if the agency agrees to pay the employee for the

accrued balance of the employee's vacation time;

(3) moves from a position in a state agency that accrues

vacation time to a position in another state agency that does not

accrue vacation time, if the other state agency refuses to credit

the employee for the balance of the employee's vacation time as

of the date of the move;

(4) moves from a position in a state agency that does not accrue

vacation time to a position in another state agency that does not

accrue vacation time, if the other state agency is not authorized

or refuses to credit the employee for the balance of the

employee's vacation time as of the date of the move; or

(5) holds two or more positions, and separates from one that

accrues vacation time, if the agency agrees to pay the employee

for the accrued balance of the employee's vacation time.

(c) A separation under Subsection (b)(4) applies only with

respect to the position from which the separation occurs.

(d) State employment is continuous for purposes of Subsection

(a) while the employee is entitled to be paid a regular state

salary, except that continuity of state employment is not

interrupted while the employee is on a leave of absence without

pay for less than one calendar month.

(e) The following are not entitled to payments under this

subchapter:

(1) an individual who holds an office that is normally filled by

vote of the people;

(2) an independent contractor or an employee of an independent

contractor;

(3) an operator of equipment or a driver of a team whose wages

are included in the rental paid by a state agency to the owner of

the equipment or team;

(4) an individual employed on a piecework basis; or

(5) an individual covered by:

(A) the Judicial Retirement System of Texas Plan One;

(B) the Judicial Retirement System of Texas Plan Two; or

(C) the Teacher Retirement System of Texas, other than an

individual described by Section 661.061(2)(E) or (F).

(f) Payment for accrued vacation leave for employees of the

legislative branch, including employees of the lieutenant

governor, is determined as follows:

(1) for employees of either house of the legislature, a member

of the legislature, or the lieutenant governor, by the presiding

officer of the appropriate house of the legislature; and

(2) for employees of a legislative agency, by the administrative

head of the agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.19, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1035, Sec. 43, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 279, Sec. 18, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 118, Sec. 2.06, eff. Sept. 1,

2001.

Sec. 661.063. COMPUTATION OF PAYMENT. (a) Except as provided

by Subsection (b), the payment to a state employee under this

subchapter shall be computed by multiplying the employee's rate

of compensation on the date of separation from state employment

by the total number of hours of vacation time determined under

Section 661.064.

(b) The payment under this subchapter to a state employee who

separates from state employment while holding a position that

does not accrue vacation time shall be computed according to this

subsection. The employee's final rate of compensation in the last

position held that accrues vacation time shall be multiplied by

the employee's total number of hours of vacation time determined

under Section 661.064.

(c) Under this section, rate of compensation:

(1) includes an emolument in lieu of base pay for which the

state employee was eligible; and

(2) does not include longevity or hazardous duty pay.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 44, eff.

Sept. 1, 1997.

Sec. 661.064. COMPUTATION OF TOTAL ACCUMULATED LEAVE; HOLIDAY

TIME. (a) This subsection applies except as provided by

Subsection (c). For a state employee who on the date of

separation is normally scheduled to work at least 40 hours a

week, eight hours are to be added to the employee's accrued

vacation time for each state or national holiday that is

scheduled to fall within the period after the date of separation

and during which the employee could have used the time. To

determine the period during which vacation time could have been

used and the number of state or national holidays, the employee's

vacation time is allocated over the workdays after the employee's

separation and eight hours are added as a state or national

holiday occurs during the period.

(b) For a state employee who on the date of separation is

normally scheduled to work less than 40 hours a week, the number

of hours that is to be added to the employee's accrued vacation

time for each state or national holiday is computed as provided

by Subsection (a), but is to be proportionally reduced according

to the lesser number of the employee's normally scheduled weekly

work hours.

(c) For a state employee who is paid under this subchapter

because the separation from state employment involves a move to a

position in a state agency that does not accrue vacation time, no

hours may be added to the employee's accrued vacation time for a

state or national holiday which is scheduled to fall within the

period after the date of separation and during which the employee

could have used the time.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 45, eff.

Sept. 1, 1997.

Sec. 661.065. LUMP-SUM PAYMENT. A state agency shall make a

payment required by this subchapter in a lump sum, except as

provided by Section 661.067.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 661.066. PAYMENT CHARGED TO CERTAIN FISCAL YEAR. A state

agency shall charge a lump-sum payment required by this

subchapter to the fiscal year in which the state employee's

separation from state employment becomes effective.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 661.067. AGREEMENT FOR STATE EMPLOYEE TO REMAIN ON AGENCY

PAYROLL. (a) A state agency may agree to permit an employee

entitled to payment under this subchapter to remain on the

agency's payroll to exhaust the employee's accrued vacation time.

(b) A state employee who remains on the payroll of a state

agency under this section:

(1) is entitled to continue to receive all compensation and

benefits that the state employee was receiving on the employee's

last day of duty, including paid holidays, longevity pay, and

hazardous duty pay;

(2) is entitled to a general salary increase for state employees

that takes effect before the employee's accrued vacation time is

exhausted; and

(3) may not use sick leave or accrue sick leave or vacation

time.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 661.068. RULES. The comptroller may establish procedures

and adopt rules to administer this subchapter.

Added by Acts 1997, 75th Leg., ch. 1035, Sec. 18, eff. June 19,

1997.

SUBCHAPTER D. PAYMENTS FOR VACATION TIME TO CONTRIBUTING MEMBERS

OF EMPLOYEES RETIREMENT SYSTEM WHO RETIRE

Sec. 661.091. PAYMENT FOR VACATION TIME ON RETIREMENT. (a) A

contributing member of the Employees Retirement System of Texas

who retires is entitled to be paid in a lump sum, from funds of

the agency or department from which the member retires, for the

member's accrued vacation time as of the date of retirement.

(b) A payment required by this section is payable on the date of

retirement.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 661.092. COMPUTATION OF PAYMENT. A payment required by

this subchapter shall be computed as if the member had taken

vacation time, using the member's rate of compensation as of the

date of retirement.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 661.093. CONFLICT WITH OTHER SUBCHAPTER. Subchapter C of

this chapter controls if there is a conflict between Subchapter C

and this subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 661.094. RULES. The comptroller may establish procedures

and adopt rules to administer this subchapter.

Added by Acts 1997, 75th Leg., ch. 1035, Sec. 19, eff. June 19,

1997.

SUBCHAPTER E. VACATION FOR HOURLY OR DAILY STATE EMPLOYEE

Sec. 661.121. VACATION FOR HOURLY OR DAILY EMPLOYEE. (a) A

state department, institution, or agency may grant a vacation

with full pay to an employee:

(1) whose pay is computed by the hour or by the day; and

(2) who has been continuously employed by the state for six

months.

(b) The vacation authorized by this section is for the same time

as that granted to employees whose pay is computed monthly.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER F. GENERAL PROVISIONS FOR VACATION LEAVE FOR STATE

EMPLOYEES

Sec. 661.151. STATE AUDITOR INTERPRETATION. (a) The state

auditor shall provide a uniform interpretation of this subchapter

and Subchapters G and Z.

(b) The state auditor shall report to the governor and the

legislature any state agency or institution of higher education

that practices exceptions to those laws.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 19, eff. Sept. 1,

1999.

Sec. 661.152. ENTITLEMENT TO ANNUAL VACATION LEAVE. (a) A

state employee is entitled to a vacation in each fiscal year

without a deduction in salary, except for a state employee who

is:

(1) an employee of an institution of higher education as defined

by Section 61.003, Education Code, who:

(A) is not employed to work at least 20 hours per week for a

period of at least four and one-half months; or

(B) is employed in a position for which the employee is required

to be a student as a condition of the employment;

(2) a faculty member employed for a period of fewer than 12

months by an institution of higher education as defined by

Section 61.003, Education Code; or

(3) an instructional employee employed for a period of fewer

than 12 months by the Texas School for the Blind and Visually

Impaired, the Texas School for the Deaf, or the Texas Youth

Commission.

(b) The amount of vacation accrues and may be taken in

accordance with this subchapter.

(c) A part-time employee accrues vacation leave on a

proportionate basis. The maximum amount of vacation leave a

part-time employee may carry forward from one fiscal year to the

next is also on a proportionate basis.

(d) An employee accrues vacation leave and may carry vacation

leave forward from one fiscal year to the next in accordance with

the following schedule:

Maximum Hours

Carried Forward

Hours Accrued

From One Fiscal

Per Month for

Year to the Next

Employees With Total

Full-time

for a Full-time

State Employment of:

Employment

Employee

less than 2 years

8

180

at least 2 but less than 5 years

9

244

at least 5 but less than 10 years

10

268

at least 10 but less than 15 years

11

292

at least 15 but less than 20 years

13

340

at least 20 but less than 25 years

15

388

at least 25 but less than 30 years

17

436

at least 30 but less than 35 years

19

484

at least 35 years or more

21

532

(e) In this subsection, "duty day" means an employee's last

physical day on the job. An employee accrues vacation leave at

the applicable rate beginning on the first day of state

employment and ending on the last duty day of state employment.

An employee accrues and is entitled to be credited for one

month's vacation leave for each month of employment with the

state beginning on the first day of employment with the state and

on the first calendar day of each succeeding month of state

employment. An employee who is employed by the state during any

part of a calendar month accrues vacation leave entitlement for

the entire calendar month.

(f) An employee may not take vacation leave until the employee

has six months of continuous employment with the state, although

the employee accrues vacation leave during that period.

(g) If an employee's state employment anniversary date occurs on

the first calendar day of a month, the employee begins to accrue

vacation leave at a higher rate in accordance with Subsection (d)

on the first calendar day of the appropriate month. Otherwise,

the employee begins to accrue vacation leave at the higher rate

on the first calendar day of the month following the anniversary

date. An employee who begins working on the first workday of a

month in a position that accrues vacation leave is considered to

have begun working on the first calendar day of the month for

purposes of this subsection.

(h) An employee is entitled to carry forward from one fiscal

year to the next the net balance of unused accumulated vacation

leave that does not exceed the maximum number of hours allowed

under Subsection (d). All hours of unused accumulated vacation

leave that may not be carried forward at the end of a fiscal year

under this subsection and Subsection (d) shall be credited to the

employee's sick leave balance on the first day of the next fiscal

year.

(i) In computing the amount of vacation leave taken, time during

which an employee is excused from work because of a holiday is

not charged against the employee's vacation leave.

(j) An employee who is on paid leave on the first workday of a

month may not take vacation leave accrued for that month until

the employee has returned to duty.

(k) An individual who is reemployed by any state agency in a

position under which the employee accrues vacation leave within

30 days after the individual's date of separation from state

employment is entitled to reinstatement of the unused balance of

the employee's previously accrued vacation leave.

(l) For purposes of computing vacation leave under Subsection

(d) for a state employee who retired from state employment on or

after June 1, 2005, and who receives an annuity based wholly or

partly on service as a state officer or state employee in a

public retirement system, as defined by Section 802.001, that was

credited to the state employee, years of total state employment

includes only the length of state employment after the date the

state employee retired.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 19, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 43, 44,

eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

899, Sec. 13.05, eff. September 1, 2005.

Sec. 661.153. TRANSFER OF VACATION LEAVE BALANCE. A state

employee who transfers directly from one state agency to another

is entitled to credit by the agency to which the employee

transfers for the unused balance of the employee's accumulated

vacation leave, if the employee's employment with the state is

uninterrupted and if the employee is not paid for the leave under

Section 661.062.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 19, eff. Sept. 1,

1999.

Sec. 661.154. VACATION LEAVE FOR LEGISLATIVE EMPLOYEES.

Vacation leave for employees of the legislative branch, including

employees of the lieutenant governor, is determined as follows:

(1) for employees of either house of the legislature, a member

of the legislature, or the lieutenant governor, by the presiding

officer of the appropriate house of the legislature; and

(2) for employees of a legislative agency, by the administrative

head of the agency.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 19, eff. Sept. 1,

1999.

SUBCHAPTER G. GENERAL PROVISIONS FOR SICK LEAVE FOR STATE

EMPLOYEES

Sec. 661.201. APPLICABILITY. (a) Sick leave for employees of

the legislative branch, including employees of the lieutenant

governor, is determined as follows:

(1) for employees of either house of the legislature, a member

of the legislature, or the lieutenant governor, by the presiding

officer of the appropriate house of the legislature; and

(2) for employees of a legislative agency, by the administrative

head of the agency.

(b) An employee of an institution of higher education as defined

by Section 61.003, Education Code, is eligible to accrue or take

paid sick leave under this subchapter only if the employee:

(1) is employed to work at least 20 hours per week for a period

of at least four and one-half months; and

(2) is not employed in a position for which the employee is

required to be a student as a condition of the employment.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 19, eff. Sept. 1,

1999.

Sec. 661.202. ENTITLEMENT TO SICK LEAVE; GENERAL PROVISIONS AND

PROCEDURES. (a) A state employee is entitled to sick leave

without a deduction in salary in accordance with this subchapter.

(b) In this subsection, duty day means an employee's last

physical day on the job. An employee accrues sick leave beginning

on the first day of state employment and ending on the last duty

day of state employment. An employee is entitled to be credited

for one month's accrual of sick leave at the rate specified by

Subsection (c) for each month of employment with the state

beginning on the first day of employment with the state and on

the first calendar day of each succeeding month of state

employment.

(c) Sick leave entitlement for a full-time employee accrues at

the rate of eight hours for each month of state employment. A

part-time employee accrues sick leave on a proportionate basis.

An employee who is employed by the state during any part of a

calendar month accrues sick leave entitlement for the entire

calendar month. Sick leave accumulates with the unused amount of

sick leave carried forward each month.

(d) Sick leave with pay may be taken when sickness, injury, or

pregnancy and confinement prevent the employee's performance of

duty or when the employee is needed to care for and assist a

member of the employee's immediate family who is sick. For

purposes of taking regular sick leave with pay, the following

persons are considered to be members of the employee's immediate

family:

(1) an individual who resides in the same household as the

employee and is related to the employee by kinship, adoption, or

marriage;

(2) a foster child of the employee who resides in the same

household as the employee and who is under the conservatorship of

the Department of Protective and Regulatory Services; and

(3) a minor child of the employee, regardless of whether the

child lives in the same household.

(e) An employee's use of sick leave to care for and assist

members of the employee's family who are not described by

Subsection (d) is strictly limited to the time necessary to

provide care and assistance to a spouse, child, or parent of the

employee who needs the care and assistance as a direct result of

a documented medical condition.

(f) An employee who must be absent from duty because of

sickness, injury, or pregnancy and confinement shall notify the

employee's supervisor or have the supervisor notified of that

fact at the earliest practicable time.

(g) To be eligible to take accumulated sick leave without a

deduction in salary during a continuous period of more than three

working days, an employee absent due to sickness, injury, or

pregnancy and confinement shall send to the administrative head

of the employing agency a doctor's certificate showing the cause

or nature of the condition or another written statement of the

facts concerning the condition that is acceptable to the

administrative head. The administrative head of an agency may

require a doctor's certificate or other written statement of the

facts for sick leave without a deduction in salary taken during a

continuous period of three or fewer working days.

(h) On returning to duty after taking sick leave, the employee

shall without delay complete the prescribed application for sick

leave and send the application in the manner prescribed by the

agency to the appropriate authority for approving the

application.

(i) The administrative head of an agency that is in compliance

with Subsection (j) may authorize an exception to the amount of

sick leave an employee may take after a review of the

individual's particular circumstances. A statement of all

authorized exceptions and the reasons for the exceptions shall be

attached to the state agency's duplicate payroll voucher for the

payroll period affected by the authorized exceptions.

(j) A state agency shall file a written statement with the state

auditor covering the policies and procedures for an extension of

leave under Subsection (i) and shall make the statement available

to all agency employees.

(k) An employee who is on leave on the first day of a month may

not use the sick leave that the employee accrues for that month

until after the employee returns to duty.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 19, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 45, eff.

June 20, 2003.

Sec. 661.203. FACULTY AT INSTITUTIONS OF HIGHER EDUCATION. A

faculty member at an institution of higher education as defined

by Section 61.003, Education Code, must submit prescribed leave

forms for all sick leave the faculty member takes if the absence

occurs during the normal workday for regular employees, even if

no classes are missed.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 19, eff. Sept. 1,

1999.

Sec. 661.204. TRANSFER OF SICK LEAVE BALANCE. A state employee

who transfers directly from one state agency to another is

entitled to credit by the agency to which the employee transfers

for the unused balance of the employee's accumulated sick leave,

if the employee's employment with the state is uninterrupted.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 19, eff. Sept. 1,

1999.

Sec. 661.205. RESTORATION OF SICK LEAVE ON REEMPLOYMENT IN

CERTAIN CIRCUMSTANCES. (a) An employee who separates from

employment with the state under a formal reduction in force is

entitled to have the employee's sick leave balance restored if

the employee is reemployed by the state within 12 months after

the end of the month in which the employee separates from state

employment.

(b) An employee who separates from employment with the state for

a reason other than that described by Subsection (a) is entitled

to have the employee's sick leave balance restored if:

(1) the employee is reemployed by the same state agency or

institution of higher education within 12 months after the end of

the month in which the employee separates from state employment,

but only if there has been a break in employment with the state

of at least 30 calendar days; or

(2) the employee is reemployed by a different state agency or

institution of higher education within 12 months after the end of

the month in which the employee separates from state employment.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 19, eff. Sept. 1,

1999.

Sec. 661.206. PARENT-TEACHER CONFERENCE: USE OF SICK LEAVE. (a)

This section applies to an employee who is a parent of a child

who is a student attending a grade from prekindergarten through

12th grade.

(b) An employee may use up to eight hours of sick leave each

fiscal year to attend parent-teacher conference sessions for the

employee's children.

(c) An employee shall give reasonable advance notice of the

employee's intention to use the sick leave to attend a

parent-teacher conference.

(d) In this section:

(1) "Employee" has the meaning assigned by Section 661.001.

(2) "Parent" means a person standing in parental relation.

Added by Acts 1997, 75th Leg., ch. 430, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 661.151 and amended by Acts 1999, 76th

Leg., ch. 279, Sec. 19, eff. Sept. 1, 1999; Acts 2003, 78th Leg.,

ch. 1310, Sec. 46, eff. June 20, 2003.

SUBCHAPTER Z. MISCELLANEOUS LEAVE PROVISIONS FOR STATE EMPLOYEES

Sec. 661.901. APPLICABILITY. (a) This subchapter applies only

to a state employee employed in the executive or judicial branch

of state government.

(b) The leave policies for employees of the legislative branch,

including employees of the lieutenant governor, are determined as

follows:

(1) for employees of either house of the legislature, a member

of the legislature, or the lieutenant governor, by the presiding

officer of the appropriate house of the legislature; and

(2) for employees of a legislative agency, by the administrative

head of the agency.

(c) An employee of an institution of higher education as defined

by Section 61.003, Education Code, is eligible to accrue or take

paid leave under this subchapter only if the employee:

(1) is employed to work at least 20 hours per week for a period

of at least four and one-half months; and

(2) is not employed in a position for which the employee is

required to be a student as a condition of the employment.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 19, eff. Sept. 1,

1999.

Sec. 661.902. EMERGENCY LEAVE. (a) A state employee is

entitled to emergency leave without a deduction in salary because

of a death in the employee's family. The death of the employee's

spouse or of a parent, brother, sister, grandparent, grandchild,

or child of the employee or of the employee's spouse is

considered to be a death in the employee's family for purposes of

this subsection.

(b) The administrative head of an agency may determine that a

reason other than that described by Subsection (a) is sufficient

for granting emergency leave and shall grant an emergency leave

to an employee who the administrative head determines has shown

good cause for taking emergency leave.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 19, eff. Sept. 1,

1999.

Sec. 661.903. NATIONAL GUARD EMERGENCY. A state employee who is

called to state active duty as a member of the state military

forces by the governor because of an emergency is entitled to a

leave of absence without a deduction in salary in accordance with

Section 431.0825. A state employee who is called to federal

active duty as a member of the state military forces may not

receive the employee's state salary except as provided by

Sections 661.904(d) and (f) and 661.9041.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 19, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 175, Sec. 4, eff.

Sept. 1, 2003.

Sec. 661.904. MILITARY LEAVE DURING NATIONAL EMERGENCY. (a) An

employee called to active duty during a national emergency to

serve in a reserve component of the armed forces of the United

States under Title 10 or 32, United States Code, is entitled to

an unpaid leave of absence.

(b) The employee on an unpaid leave of absence during military

duty described by Subsection (a) continues to accrue:

(1) state service credit for purposes of longevity pay;

(2) vacation leave; and

(3) sick leave.

(c) The employee may retain any accrued vacation or sick leave

and is entitled to be credited with those balances on return to

state employment from military duty described by Subsection (a).

Leave earned while on an unpaid leave of absence during military

duty described by Subsection (a) is credited to the employee's

balance when the employee returns to active state employment.

(d) The employee may use any accrued vacation leave, earned

compensatory leave, or overtime leave under the federal Fair

Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.), as

amended, in whole or in part, to maintain benefits for the

employee or the employee's dependents while the employee is on

military duty described by Subsection (a).

(e) Before a state employee leaves for military service, the

state agency employing the employee shall review with the

employee any issues relating to maintaining state health

insurance coverage during the employee's military duty, including

what the employee needs to do to maintain state health insurance

coverage, how health insurance coverage is affected by paid or

unpaid leave, and how to pay any premium required for the

insurance coverage.

(f) A state employee activated for military service may continue

to accrue service credit with the Employees Retirement System of

Texas by receiving at least one hour of state pay during each

month of active military service. The employee may use any

combination of paid leave, including state compensatory leave,

overtime leave under the federal Fair Labor Standards Act of 1938

(29 U.S.C. Section 201 et seq.), as amended, annual leave,

military leave, or approved agency differential pay, to qualify

for the state pay.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 19, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 175, Sec. 5, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

764, Sec. 1, eff. June 19, 2009.

Sec. 661.9041. DIFFERENTIAL PAY. (a) The administrative head

of a state agency shall grant sufficient emergency leave as

differential pay to a state employee on unpaid military leave if

the employee's military pay is less than the employee's state

gross pay. The combination of emergency leave and military pay

may not exceed the employee's actual state gross pay.

(b) For purposes of Subsection (a), military pay does not

include money the employee receives:

(1) for service in a combat zone;

(2) as hardship pay; or

(3) for being separated from the employee's family.

(c) The state auditor shall adopt guidelines to assist state

agencies in determining the amount of emergency leave to grant to

an employee under this section as differential pay.

Added by Acts 2003, 78th Leg., ch. 175, Sec. 6, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

371, Sec. 1, eff. June 17, 2005.

Sec. 661.905. VOLUNTEER FIREFIGHTERS AND EMERGENCY MEDICAL

SERVICES VOLUNTEERS. (a) In this section, "emergency medical

services volunteer" has the meaning assigned by Section 773.003,

Health and Safety Code.

(b) A state employee who is a volunteer firefighter or an

emergency medical services volunteer is entitled to a leave of

absence without a deduction in salary to attend fire service or

emergency medical services training conducted by a state agency

or institution of higher education. Leave without a deduction in

salary under this subsection may not exceed five working days in

a fiscal year.

(c) A state agency or institution of higher education may grant

leave without a deduction in salary to a volunteer firefighter or

an emergency medical services volunteer for the purpose of

allowing the firefighter or emergency medical services volunteer

to respond to emergency fire or medical situations if the agency

or institution has an established policy for granting that leave.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 19, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 343, Sec. 1, eff.

Sept. 1, 2001.

Sec. 661.906. FOSTER PARENTS. A state employee who is a foster

parent to a child under the conservatorship of the Department of

Protective and Regulatory Services is entitled to a leave of

absence without a deduction in salary for the purpose of

attending:

(1) meetings held by the Department of Protective and Regulatory

Services regarding the child under the foster care of the

employee; or

(2) an admission, review, and dismissal meeting held by a school

district regarding the child under the foster care of the

employee.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 19, eff. Sept. 1,

1999.

Sec. 661.907. RED CROSS DISASTER SERVICE VOLUNTEER. (a) A

state employee who is a certified disaster service volunteer of

the American Red Cross or who is in training to become such a

volunteer may be granted leave not to exceed 10 days each fiscal

year to participate in specialized disaster relief services for

the American Red Cross without a deduction in salary or loss of

vacation time, sick leave, earned overtime credit, or state

compensatory time if the leave is taken:

(1) on the request of the American Red Cross;

(2) with the authorization of the employee's supervisor; and

(3) with the approval of the governor.

(b) The number of certified disaster service volunteers who are

eligible for leave under this section may not exceed 350 state

employees at any one time during a fiscal year. The Texas

Division of Emergency Management shall coordinate the

establishment and maintenance of the list of eligible employees.

(c) Not later than the 60th day after the date the American Red

Cross makes a request under Subsection (a)(1), the American Red

Cross shall prepare a report for the Legislative Budget Board

stating the reasons for the request.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 19, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 2B.07, eff. September 1, 2009.

Sec. 661.908. LEAVE RECORDS; TIME AND ATTENDANCE RECORDS. The

administrative head or governing body of each state agency shall

require for each employee:

(1) time and attendance records;

(2) a record of the accrual and taking of vacation and sick

leave;

(3) a record of the reason an employee takes leave if other law

requires the employee to inform the agency of the reason; and

(4) a record that shows whether any leave taken is accounted for

as sick leave, vacation leave, other paid leave, leave without

pay, or other absence.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 19, eff. Sept. 1,

1999.

Sec. 661.909. LEAVE WITHOUT PAY; LEAVE OF ABSENCE. (a) A state

agency or institution of higher education may grant employees

leave without pay, including a leave of absence without pay, in

accordance with this section.

(b) The duration of the leave may not exceed 12 months.

(c) Except for disciplinary suspensions, active military duty,

and leave covered by workers' compensation benefits, all

accumulated paid leave entitlements must be used before going on

leave without pay status. Sick leave must first be used only if

the employee is taking leave for a reason for which the employee

is eligible to take sick leave under Subchapter G.

(d) Subject to fiscal constraints, approval of the leave

constitutes a guarantee of employment at the conclusion of the

specified leave period.

(e) The administrative head of a state agency or institution of

higher education may grant exceptions to the limitations of this

section if the employee is taking the leave for a reason such as:

(1) to work for another state governmental entity under an

interagency agreement; or

(2) educational purposes.

(f) Except for an employee who returns to state employment from

military leave without pay under Section 661.904, a full calendar

month during which an employee is on leave without pay is not

counted in computing:

(1) total state service for purposes related to longevity pay or

to the rate of accrual of vacation leave; or

(2) continuous state service for purposes related to merit

salary provisions or vacation leave.

(g) An employee does not accrue vacation or sick leave for a

full calendar month during which the employee is on leave without

pay.

(h) A full or partial calendar month during which an employee is

on leave without pay does not constitute a break in continuity of

employment.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 19, eff. Sept. 1,

1999.

Sec. 661.910. ASSISTANCE DOG TRAINING FOR EMPLOYEES WITH A

DISABILITY. (a) A state employee who is a person with a

disability, as defined by Section 121.002, Human Resources Code,

is entitled to a leave of absence without a deduction in salary

for the purpose of attending a training program to acquaint the

employee with an assistance dog to be used by the employee.

(b) The leave of absence provided by this section may not exceed

10 working days in a fiscal year.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 19, eff. Sept. 1,

1999.

Sec. 661.911. ADMINISTRATIVE LEAVE WITH PAY. (a) In addition

to employee leave authorized elsewhere in this chapter, the

administrative head of an agency may grant administrative leave

without a deduction in salary to an employee as a reward for

outstanding performance as documented by employee performance

appraisals.

(b) The total amount of administrative leave an employee may be

granted under this section may not exceed 32 hours during a

fiscal year.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 19, eff. Sept. 1,

1999.

Sec. 661.912. FAMILY AND MEDICAL LEAVE ACT. (a) To the extent

required by federal law, a state employee who has a total of at

least 12 months of state service and who has worked at least

1,250 hours during the 12-month period preceding the beginning of

leave under this section is entitled to leave under the federal

Family and Medical Leave Act of 1993 (29 U.S.C. Section 2601 et

seq.).

(b) The employee must first use all available and applicable

paid vacation and sick leave while taking leave under this

section, except that an employee who is receiving temporary

disability benefits or workers' compensation benefits is not

required to first use applicable paid vacation or sick leave

while receiving those benefits.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 19, eff. Sept. 1,

1999.

Sec. 661.913. PARENTAL LEAVE FOR CERTAIN EMPLOYEES. (a) A

state employee who has been employed for fewer than 12 months by

the state or who worked fewer than 1,250 hours during the

12-month period preceding the beginning of leave under this

section is eligible to take a parental leave of absence not to

exceed 12 weeks in accordance with this section.

(b) The employee must first use all available and applicable

paid vacation and sick leave while taking the leave, and the

remainder of the leave is unpaid.

(c) The leave authorized by this section is limited to, and

begins on the date of, the birth of a natural child of the

employee or the adoption by or foster care placement with the

employee of a child younger than three years of age.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 19, eff. Sept. 1,

1999.

Sec. 661.914. VOTING BY STATE EMPLOYEES. A state agency shall

allow each agency employee sufficient time off, without a

deduction in salary or accrued leave, to vote in each national,

state, or local election.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 19, eff. Sept. 1,

1999.

Sec. 661.915. APPLICABILITY TO JUNIOR COLLEGES. The provisions

of this chapter do not apply to a public junior college as

defined by Section 61.003, Education Code.

Added by Acts 2001, 77th Leg., ch. 118, Sec. 2.13, eff. Sept. 1,

2001.

Sec. 661.916. LEAVE FOR ORGAN OR BONE MARROW DONORS. (a) A

state employee is entitled to a leave of absence without a

deduction in salary for the time necessary to permit the employee

to serve as a bone marrow or organ donor.

(b) The leave of absence provided by this section may not

exceed:

(1) five working days in a fiscal year to serve as a bone marrow

donor; or

(2) 30 working days in a fiscal year to serve as an organ donor.

Added by Acts 2003, 78th Leg., ch. 177, Sec. 1, eff. Sept. 1,

2003.

Sec. 661.917. DONATION OF BLOOD. (a) A state agency shall

allow each agency employee sufficient time off, without a

deduction in salary or accrued leave, to donate blood.

(b) An employee may not receive time off under this section

unless the employee obtains approval from the employee's

supervisor before taking time off.

(c) On returning to work after taking time off under this

section, an employee shall provide the employee's supervisor with

proof that the employee donated blood during the time off. If an

employee fails to provide proof that the employee donated blood

during the time off, the state agency shall deduct the period for

which the employee was granted time off from the employee's

salary or accrued leave, whichever the employee chooses.

(d) An employee may receive time off under this section not more

than four times in a fiscal year.

Added by Acts 2003, 78th Leg., ch. 177, Sec. 1, eff. Sept. 1,

2003.

Sec. 661.918. INJURY LEAVE FOR CERTAIN PEACE OFFICERS. (a)

This section applies to a peace officer under Article 2.12, Code

of Criminal Procedure, who is commissioned as a law enforcement

officer or agent, including a ranger, by:

(1) the Public Safety Commission and the director of the

Department of Public Safety;

(2) the Parks and Wildlife Commission; or

(3) the Texas Alcoholic Beverage Commission.

(b) A peace officer to whom this section applies is entitled to

injury leave, without a deduction in salary, without being

required to use compensatory time off accrued under Chapter 659,

and without being required to use any other type of leave

allowable under this chapter, for an injury sustained due to the

nature of the officer's duties and that occurs during the course

of the officer's performance of duty, except an officer is not

entitled to injury leave under this subsection if:

(1) the officer's own gross negligence contributed to the

officer's injury; or

(2) the injury was related to the performance of routine office

duties.

(c) To be eligible for injury leave under this section, a person

must submit to the person's employer evidence of a medical

examination and a recommendation for a specific period of leave

from a physician licensed to practice in this state.

(d) The maximum amount of leave available under this section for

all injuries occurring at one time is one year.

(e) A person may simultaneously be on injury leave under this

section and receive workers' compensation medical benefits under

Title 5, Labor Code, but is not eligible for disability

retirement benefits under Chapter 814 during the leave period. A

person is entitled to workers' compensation indemnity benefits

which accrue pursuant to Title 5, Labor Code, after the

discontinuation or exhaustion of injury leave under this section.

Added by Acts 2005, 79th Leg., Ch.

571, Sec. 2, eff. June 17, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

81, Sec. 1, eff. September 1, 2009.

Sec. 661.919. AMATEUR RADIO OPERATORS. (a) A state employee

who holds an amateur radio station license issued by the Federal

Communications Commission may be granted leave not to exceed 10

days each fiscal year to participate in specialized disaster

relief services without a deduction in salary or loss of vacation

time, sick leave, earned overtime credit, or state compensatory

time if the leave is taken:

(1) with the authorization of the employee's supervisor; and

(2) with the approval of the governor.

(b) The number of amateur radio operators who are eligible for

leave under this section may not exceed 350 state employees at

any one time during a state fiscal year. The Texas Division of

Emergency Management shall coordinate the establishment and

maintenance of the list of eligible employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 2.01, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 2B.08, eff. September 1, 2009.

Sec. 661.921. COURT APPOINTED SPECIAL ADVOCATES VOLUNTEER. A

state employee may be granted leave not to exceed five hours each

month to participate in mandatory training or perform volunteer

services for Court Appointed Special Advocates without a

deduction in salary or loss of vacation time, sick leave, earned

overtime credit, or state compensatory time.

Added by Acts 2009, 81st Leg., R.S., Ch.

1274, Sec. 1, eff. September 1, 2009.



CHAPTER 662. HOLIDAYS AND RECOGNITION DAYS, WEEKS, AND MONTHS

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. STATE OFFICERS AND EMPLOYEES

CHAPTER 662. HOLIDAYS AND RECOGNITION DAYS, WEEKS, AND MONTHS

SUBCHAPTER A. HOLIDAYS FOR STATE EMPLOYEES

Sec. 662.001. DEFINITIONS. In this subchapter:

(1) "Part-time state employee" means a state employee who

normally works fewer than 40 hours each week.

(2) "State agency" means a unit of state government, including a

state board, commission, council, department, committee, agency,

or office that was created by the constitution or a statute of

this state and is in any branch of state government. The term

does not include a local government, a river authority, a special

district, any other political subdivision, or an institution of

higher education as defined by Section 61.003, Education Code.

(3) "State employee" means an employee of a state agency or an

appointed officer of a state agency whose office is not created

by the state constitution. The term includes a part-time, hourly,

or temporary state employee.

(4) "Workday" means a day on which a state employee is normally

scheduled to work. The term does not include a national or state

holiday.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 27, eff.

June 19, 1997.

Sec. 662.002. APPLICABILITY TO EMPLOYEE OF THE HOUSE OR SENATE.

This subchapter applies to a state employee of the house of

representatives or the senate only at the discretion of the

presiding officer or the administration committee of each

respective house.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 662.003. DATES AND DESCRIPTIONS OF HOLIDAYS. (a) A

national holiday includes only the following days:

(1) the first day of January, "New Year's Day";

(2) the third Monday in January, "Martin Luther King, Jr., Day"

in observance of the birthday of Dr. Martin Luther King, Jr.;

(3) the third Monday in February, "Presidents' Day";

(4) the last Monday in May, "Memorial Day";

(5) the fourth day of July, "Independence Day";

(6) the first Monday in September, "Labor Day";

(7) the 11th day of November, "Veterans Day," dedicated to the

cause of world peace and to honoring the veterans of all wars in

which Texans and other Americans have fought;

(8) the fourth Thursday in November, "Thanksgiving Day"; and

(9) the 25th day of December, "Christmas Day."

(b) A state holiday includes only the following days:

(1) the 19th day of January, "Confederate Heroes Day," in honor

of Jefferson Davis, Robert E. Lee, and other Confederate heroes;

(2) the second day of March, "Texas Independence Day";

(3) the 21st day of April, "San Jacinto Day";

(4) the 19th day of June, "Emancipation Day in Texas," in honor

of the emancipation of the slaves in Texas in 1865;

(5) the 27th day of August, "Lyndon Baines Johnson Day," in

observance of the birthday of Lyndon Baines Johnson;

(6) the Friday after Thanksgiving Day;

(7) the 24th day of December; and

(8) the 26th day of December.

(c) An "optional holiday" includes only the days on which Rosh

Hashanah, Yom Kippur, or Good Friday falls.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 279, Sec. 20, eff.

Sept. 1, 1999.

Sec. 662.004. MINIMUM NUMBER OF EMPLOYEES NEEDED TO CONDUCT

BUSINESS. (a) A state agency and an institution of higher

education as defined by Section 61.003, Education Code, shall

have enough employees on duty during a state holiday to conduct

the public business of the agency or institution.

(b) This section does not apply to a state holiday that falls on

a Saturday or Sunday, the Friday after Thanksgiving Day, or the

24th or 26th day of December.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 279, Sec. 21, eff.

Sept. 1, 1999.

Sec. 662.005. ENTITLEMENT TO PAID DAY OFF. (a) An individual

who is a state employee on the last workday before or the first

workday after a national or state holiday, or on both workdays,

is entitled, except as provided by Section 662.010, to a paid day

off from working for a state agency on the holiday if:

(1) the holiday does not fall on a Saturday or Sunday; and

(2) the General Appropriations Act does not prohibit state

agencies from observing the holiday.

(b) Except as provided by Section 662.010, and notwithstanding

Section 659.015 or another law, a state employee who is a peace

officer commissioned by a state officer or state agency listed

under Article 2.12, Code of Criminal Procedure, or who is

employed by the Department of Public Safety either to perform

communications or dispatch services related to traffic law

enforcement or as a public security officer, as that term is

defined by Section 1701.001, Occupations Code, and who is

required to work on a national or state holiday that falls on a

Saturday or Sunday is entitled to compensatory time off at the

rate of one hour for each hour worked on the holiday.

(c) In this section, "state employee":

(1) includes an individual who uses paid leave from a state

agency; and

(2) does not include an individual who uses unpaid leave from a

state agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 28, eff.

June 19, 1997; Acts 2001, 77th Leg., ch. 717, Sec. 1, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 459, Sec. 1, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 811, Sec. 1, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 868, Sec. 1, eff. June 20, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 5.14, eff. September 1, 2009.

Sec. 662.006. OPTIONAL HOLIDAY. (a) An individual who is a

state employee on the last workday before or the first workday

after an optional holiday, or on both workdays, is entitled,

except as provided by Section 662.010, to a paid day off from

working for a state agency on the holiday if:

(1) the holiday does not fall on a Saturday or Sunday;

(2) the employee agrees to give up, during the same fiscal year,

a state holiday that:

(A) does not fall on a Saturday or Sunday; and

(B) the General Appropriations Act does not prohibit state

agencies from observing; and

(3) the General Appropriations Act does not prohibit state

agencies from observing the optional holiday.

(b) A state employee is entitled to a paid day off from working

for a state agency on each day of an optional holiday that

extends for more than one day if the employee:

(1) qualifies for the paid day off under Subsection (a); and

(2) agrees to give up during the same fiscal year an equivalent

number of state holidays that:

(A) do not fall on a Saturday or Sunday; and

(B) the General Appropriations Act does not prohibit state

agencies from observing.

(c) A state employee may not agree to give up the Friday after

Thanksgiving Day or the 24th or 26th day of December.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 29, eff.

June 19, 1997.

Sec. 662.007. COMPENSATORY TIME. (a) A state employee who is

required to work on a national or state holiday is entitled to

compensatory time off during the 12 months after the holiday if

the state employee is entitled to a paid day off from working for

a state agency on the holiday under Section 662.005.

(b) A state employee must give reasonable notice of the

employee's intention to use the compensatory time but is not

required to say how the compensatory time will be used.

(c) An institution of higher education as defined by Section

61.003, Education Code, may allow an employee who is required to

work on a national or state holiday that does not fall on a

Saturday or Sunday to take compensatory time off in accordance

with this section or may instead pay the employee at the

employee's regular rate of pay for that time if the institution

determines that allowing compensatory time off would disrupt

normal teaching, research, or other critical functions.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 30, eff.

June 19, 1997; Acts 1999, 76th Leg., ch. 279, Sec. 22, eff. Sept.

1, 1999.

Sec. 662.0071. TRANSFERS OF COMPENSATORY TIME BALANCES. (a) A

state agency shall accept the balance of compensatory time

accrued under Section 662.007 by a state employee who transfers

to that agency from another state agency if the employee

transfers as a direct result of:

(1) the legislature's transfer of legal authority or duties from

the agency that formerly employed the employee to the agency that

currently employs the employee; or

(2) a requirement of the State Council on Competitive Government

for the agency that formerly employed the employee to bid a

commercially available service that the agency previously

performed.

(b) Subsection (a) does not apply if the transferring state

employee is required to apply for the new position.

(c) In this section, "bid" means any process developed by the

State Council on Competitive Government to provide a commercially

available service in competition with private commercial sources

or state agency providers.

Added by Acts 1997, 75th Leg., ch. 1035, Sec. 46, eff. Sept. 1,

1997.

Sec. 662.0072. TRANSFERRING EMPLOYEE: PAYMENT FOR HOLIDAY. If a

state or national holiday occurs between the dates that a state

employee separates from one state agency and begins employment

with another state agency or an institution of higher education

without a break in service, the agency or institution of higher

education to which the employee transfers is responsible for

paying the employee for the holiday regardless of whether the

agency or institution of higher education that receives the new

employee recognizes the holiday.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 23, eff. Sept. 1,

1999.

Sec. 662.008. PART-TIME STATE EMPLOYEES. The pay of a part-time

state employee for a paid day off to which the employee is

entitled under this subchapter must be proportionally reduced to

account for the fewer hours the employee normally works.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 662.009. EMPLOYEE WORKING OTHER THAN MONDAY THROUGH FRIDAY.

(a) A state employee who normally works 40 hours a week on a

schedule other than Monday through Friday is entitled to paid

holiday time off during the fiscal year equal to eight hours

multiplied by the number of national and state holidays in the

fiscal year as determined under Section 662.005.

(b) A state employee to whom Subsection (a) applies who works

less than the entire fiscal year is entitled to paid holiday time

off during the fiscal year equal to eight hours multiplied by the

number of national and state holidays that occur during the

period worked by the employee under Section 662.005.

(c) The paid holiday time off of a part-time state employee who

works on a schedule other than Monday through Friday must be

proportionally reduced to account for the fewer hours the

employee normally works.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 662.010. HOLIDAY BEFORE WORK BEGINS OR AFTER WORK ENDS.

(a) An individual must be a state employee on the workday before

and after a state or national holiday in order to be paid for

that holiday, unless the holiday falls on the employee's first or

last workday of the month.

(b) In this section, "state employee":

(1) includes an individual who uses paid leave from a state

agency; and

(2) does not include an individual who uses unpaid leave from a

state agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 31, eff.

June 19, 1997; Acts 2003, 78th Leg., ch. 1310, Sec. 47, eff. June

20, 2003.

Sec. 662.011. HOLIDAYS FOR INSTITUTIONS OF HIGHER EDUCATION.

(a) The governing body of an institution of higher education, as

defined by Section 61.003, Education Code, other than a public

junior college as defined by that section, may establish the

holiday schedule for the institution, subject to any applicable

limitation on the observance of holidays prescribed by the

General Appropriations Act.

(b) The number of holidays to be observed by the institution may

not exceed the number of holidays on which an employee of a state

agency is entitled to a day off.

(c) An employee of the institution is eligible to take paid

holiday leave only if the employee:

(1) is scheduled to work at least 20 hours per week for a period

of at least four and one-half months; and

(2) is not employed in a position for which the employee is

required to be a student as a condition of the employment.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 279, Sec. 24, eff.

Sept. 1, 1999.

Sec. 662.012. RULES. The comptroller may establish procedures

and adopt rules to administer Sections 662.001-662.010.

Added by Acts 1997, 75th Leg., ch. 1035, Sec. 20, eff. June 19,

1997.

Sec. 662.013. OPTIONAL HOLIDAY FOR CESAR CHAVEZ DAY. (a) The

31st day of March shall be designated "Cesar Chavez Day" in

observance of the birthday of Cesar Chavez.

(b) The administrative head of a state agency may allow an

employee of the agency to have a day off with pay on Cesar Chavez

Day in lieu of any other state holiday that occurs on a weekday,

other than a weekday on which an election is held throughout the

state, on which the state agency is required to be open but on

which the operations of the agency are required to be maintained

at only a minimum level.

(c) On Cesar Chavez Day, each state agency shall remain open and

conduct the operations of the agency at a minimum level.

(d) A holiday allowed under this section is in lieu of another

holiday prescribed by law. The total number of holidays in a year

to which an employee of a state agency is entitled is not changed

by this section.

Added by Acts 1999, 76th Leg., ch. 521, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. LEGAL HOLIDAYS

Sec. 662.021. DATES OF HOLIDAYS. A legal holiday includes only

the following days:

(1) a national holiday under Section 662.003(a); and

(2) a state holiday under Sections 662.003(b)(1) through (6).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 662.022. CLOSURE OF PUBLIC OFFICES. A public office of

this state may be closed on a legal holiday, except as provided

by Section 662.004.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 662.023. PRESENTMENT, NOTICE OF DISHONOR, AND PROTEST OF

CERTAIN COMMERCIAL PAPER. A legal holiday is treated as a Sunday

for presenting for payment or acceptance, protesting, and giving

notice of the dishonor of a draft or promissory note.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER C. RECOGNITION DAYS

Sec. 662.041. SAM RAYBURN DAY. (a) January 6 is Sam Rayburn

Day in memory of that great Texas and American statesman, Sam

Rayburn.

(b) Sam Rayburn Day shall be regularly observed by appropriate

programs in the public schools and other places to commemorate

the birthday of Sam Rayburn.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 662.042. FORMER PRISONERS OF WAR RECOGNITION DAY. (a)

April 9 is Former Prisoners of War Recognition Day in honor of

the courage of those Americans who suffered sacrifices and

tribulations as prisoners of war in the course of their military

service on behalf of this nation.

(b) Former Prisoners of War Recognition Day shall be regularly

observed by appropriate ceremonies.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 662.043. INTERNATIONAL TRADE AWARENESS WEEK. (a) May 22

through May 26 is International Trade Awareness Week to encourage

Texas businesses to engage effectively in the promotion and

development of international trade.

(b) International Trade Awareness Week shall be observed by

appropriate ceremonies and activities.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 662.044. COLUMBUS DAY. (a) The second Monday of October

is Columbus Day in honor of Christopher Columbus.

(b) Columbus Day shall be regularly observed by appropriate

ceremonies.

(c) Public offices of this state shall remain open on Columbus

Day.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 662.045. FATHER OF TEXAS DAY. (a) November 3 is Father of

Texas Day in memory of Stephen F. Austin, the great pioneer

patriot and the real and true Father of Texas.

(b) Father of Texas Day shall be regularly observed by

appropriate and patriotic programs in the public schools and

other places to properly commemorate the birthday of Stephen F.

Austin and to inspire a greater love for this beloved state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 662.046. TEXAS PARENTS DAY. The second Sunday in August of

each year is Texas Parents Day to celebrate the Texas family and

to emphasize the importance of parents taking an active role in

the raising and future of their children.

Added by Acts 1999, 76th Leg., ch. 758, Sec. 1, eff. June 18,

1999.

Sec. 662.047. STATE OF TEXAS ANNIVERSARY REMEMBRANCE DAY (STAR

DAY). (a) February 19 is State of Texas Anniversary Remembrance

Day (STAR Day) in honor of Texas joining the Union and the day

that James Pinckney Henderson became the first governor of the

State of Texas in 1846.

(b) State of Texas Anniversary Remembrance Day (STAR Day) shall

be regularly observed by appropriate and patriotic programs in

the public schools and other places to properly commemorate the

annexation of this state and to inspire a greater appreciation

for the history of this state.

Added by Acts 1999, 76th Leg., ch. 502, Sec. 1, eff. June 18,

1999, and Acts 1999, 76th Leg., ch. 1453, Sec. 7, eff. Aug. 30,

1999. Renumbered from Government Code Sec. 662.046, 662.050 by

Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(58), eff. Sept. 1,

2001.

Sec. 662.048. TEXAS FLAG DAY. Texas Flag Day shall be

celebrated each March 2, Texas Independence Day.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.103, eff. Sept.

1, 2001.

Sec. 662.049. PUBLIC SCHOOL PARAPROFESSIONAL DAY. (a) The

second Wednesday in May of each year is Public School

Paraprofessional Day in recognition of education

paraprofessionals including teacher assistants, instructional

aides, educational trainers, library attendants, bilingual

assistants, special education associates, mentors, and tutors.

(b) Public School Paraprofessional Day shall be regularly

observed by appropriate ceremonies and activities in the public

schools and other places to properly recognize the

paraprofessionals who have made tremendous contributions to the

educational process.

Added by Acts 2001, 77th Leg., ch. 287, Sec. 1, eff. May 23,

2001.

Sec. 662.050. TEXAS FIRST RESPONDERS DAY. (a) September 11 is

Texas First Responders Day in honor of the bravery, courage, and

determination of Texas men and women who assist others in

emergencies.

(b) Texas First Responders Day shall be regularly observed by

appropriate ceremonies in the public schools and other places to

honor Texas first responders. Each governmental entity may

determine the appropriate ceremonies by which Texas observes

Texas First Responders Day.

Added by Acts 2003, 78th Leg., ch. 614, Sec. 1, eff. June 20,

2003; Acts 2003, 78th Leg., ch. 1312, Sec. 6, eff. June 21, 2003.

Sec. 662.051. WOMEN'S INDEPENDENCE DAY. (a) August 26 is

Women's Independence Day to commemorate the ratification in 1920

of the Nineteenth Amendment to the United States Constitution,

which guaranteed women the right to vote.

(b) Women's Independence Day shall be regularly observed by

appropriate programs in the public schools and other places to

inspire a greater appreciation of the importance of women's

suffrage.

Added by Acts 2005, 79th Leg., Ch.

19, Sec. 1, eff. May 9, 2005.

Sec. 662.052. TEXIAN NAVY DAY. (a) The third Saturday in

September of each year is Texian Navy Day in remembrance of the

Texian Navy.

(b) Texian Navy Day shall be regularly observed by appropriate

ceremonies and activities.

Added by Acts 2005, 79th Leg., Ch.

697, Sec. 1, eff. June 17, 2005.

Renumbered from Government Code, Section 662.051 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(40), eff. September 1, 2007.

Sec. 662.053. VOLUNTEERS FOR DEMOCRACY DAY. (a) The second

Tuesday in January of each year is Volunteers for Democracy Day

in honor of the precinct chairs and other election volunteers who

make valuable contributions to the nation's democratic system.

(b) Volunteers for Democracy Day shall be regularly observed by

appropriate ceremonies.

Added by Acts 2007, 80th Leg., R.S., Ch.

64, Sec. 1, eff. September 1, 2007.

Sec. 662.054. TEXAS ADOPTION DAY. (a) The Saturday before

Thanksgiving Day of each year is Texas Adoption Day to celebrate

and encourage adoption, adoptive families, and adoption workers

in Texas.

(b) Texas Adoption Day shall be regularly observed by

appropriate ceremonies and activities that encourage

participation in and raise awareness about the adoption process

and that honor adoptive families and adoption workers in Texas.

(c) The Department of Family and Protective Services shall

create a statewide awareness campaign to promote Texas Adoption

Day and shall coordinate ceremonies and activities held

throughout the state.

Added by Acts 2007, 80th Leg., R.S., Ch.

386, Sec. 1, eff. June 15, 2007.

Renumbered from Government Code, Section 662.053 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(43), eff. September 1, 2009.

Sec. 662.055. DR. HECTOR P. GARCIA DAY. (a) The third

Wednesday of September is Dr. Hector P. Garcia Day in memory of

the significant contributions to the Mexican American civil

rights movement of Dr. Hector P. Garcia, a distinguished

physician and a recipient of the Presidential Medal of Freedom

and the founder of the American GI Forum, which promotes civil

rights protection of Hispanic veterans and all Americans. Dr.

Garcia, a World War II hero, was awarded a Bronze Star Medal with

six battle stars in recognition of his meritorious service to the

United States.

(b) Dr. Hector P. Garcia Day may be regularly observed by

appropriate ceremonies and activities in the public schools and

other places to properly commemorate the importance of the

contributions made by Dr. Garcia.

Added by Acts 2009, 81st Leg., R.S., Ch.

274, Sec. 1, eff. September 1, 2009.

Sec. 662.058. VIETNAM VETERANS DAY. (a) March 29 is Vietnam

Veterans Day in honor of the men and women who served in the

Vietnam War on behalf of this nation.

(b) Vietnam Veterans Day shall be regularly observed by

appropriate ceremonies.

Added by Acts 2009, 81st Leg., R.S., Ch.

558, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. RECOGNITION MONTHS

Sec. 662.101. BUFFALO SOLDIERS HERITAGE MONTH. (a) July is

Buffalo Soldiers Heritage Month in honor of the bravery and

dedication of Texas' Buffalo Soldiers and in recognition of their

contribution to the legendary history of the Lone Star State.

(b) Buffalo Soldiers Heritage Month shall be regularly observed

by appropriate ceremonies and activities.

Added by Acts 1999, 76th Leg., ch. 478, Sec. 2, eff. June 18,

1999.

Sec. 662.102. TEXAS HISTORY MONTH. (a) March is Texas History

Month in honor of those Texans who helped shape the history of

the State of Texas and in recognition of events throughout Texas'

history.

(b) Texas History Month shall be regularly observed by

appropriate celebrations and activities in public schools and

other places to promote interest in and knowledge of Texas

history.

Added by Acts 2003, 78th Leg., ch. 423, Sec. 1, eff. June 20,

2003.

Sec. 662.103. TEXAS FRUIT AND VEGETABLE MONTH. (a) April is

Texas Fruit and Vegetable Month to promote awareness of the

health benefits of fruits and vegetables and to encourage Texans

to consume more fruits and vegetables.

(b) Texas Fruit and Vegetable Month shall be regularly observed

by appropriate celebrations and activities.

Added by Acts 2007, 80th Leg., R.S., Ch.

377, Sec. 1, eff. June 15, 2007.

Sec. 662.104. LUNG CANCER AWARENESS MONTH. (a) November is

Lung Cancer Awareness Month to increase awareness of lung cancer

and encourage funding of research and more effective treatments.

(b) Lung Cancer Awareness Month may be regularly observed by

appropriate activities in public schools and other places to

increase the awareness of lung cancer and support for lung cancer

research.

Added by Acts 2007, 80th Leg., R.S., Ch.

224, Sec. 1, eff. September 1, 2007.

Sec. 662.105. CHILD SAFETY MONTH. (a) April is Child Safety

Month in recognition of the children of this state as this

state's most precious resource. By establishing April as Child

Safety Month, this state seeks to ensure that the children of

this state grow up in a safe and supportive environment by

promoting their protection and care through increased public

awareness of:

(1) ways to reduce accidental injury and death through the use

of bicycle helmets, seat belts, safety and booster seats, and

smoke alarms; and

(2) the dangers presented to children by unattended and unlocked

vehicles and by being left in closed vehicles during hot or sunny

weather.

(b) Child Safety Month may be regularly observed by appropriate

celebrations and activities in public schools and other places to

promote the protection and care of children in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

651, Sec. 1, eff. June 15, 2007.

Renumbered from Government Code, Section 662.103 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(44), eff. September 1, 2009.

Sec. 662.106. HYDROCEPHALUS AWARENESS MONTH. (a) October is

Hydrocephalus Awareness Month to:

(1) increase public awareness of hydrocephalus, a serious

neurological condition characterized by the abnormal buildup of

cerebrospinal fluids in the ventricles of the brain; and

(2) encourage the development of partnerships between the

federal government, health care professionals, and patient

advocacy groups to advance the public's understanding of the

condition, improve the diagnosis and treatment of the condition,

and support research for a cure.

(b) Hydrocephalus Awareness Month shall be regularly observed by

appropriate activities in public schools and other places to

increase awareness of hydrocephalus.

Added by Acts 2009, 81st Leg., R.S., Ch.

966, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. RECOGNITION WEEKS

Sec. 662.151. TRANSPORTATION WEEK. The week that includes the

third Friday in May is Transportation Week in recognition of

National Transportation Week and the contributions of the

transportation industry to the State of Texas.

Added by Acts 2003, 78th Leg., ch. 462, Sec. 1, eff. June 20,

2003.

Sec. 662.152. OBESITY AWARENESS WEEK. The second full week in

September is obesity awareness week to raise awareness of the

health risks associated with obesity and to encourage Texans to

achieve and maintain a healthy lifestyle.

Added by Acts 2007, 80th Leg., R.S., Ch.

1063, Sec. 1, eff. June 15, 2007.

Sec. 662.153. MONARCH BUTTERFLY WEEK. (a) The first seven days

of October are Monarch Butterfly Week to encourage Texas

residents and visitors to study, observe, and promote the life of

the state insect, the monarch butterfly.

(b) Through participation in the Texas Monarch Watch program

sponsored by the Parks and Wildlife Department, Texas residents

and visitors may help scientists answer research questions about

monarch biology and migration.

Added by Acts 2009, 81st Leg., R.S., Ch.

501, Sec. 1, eff. June 19, 2009.

Sec. 662.154. TEXAS NATIVE PLANT WEEK. (a) The third full week

in October is Texas Native Plant Week to celebrate the native

plants of Texas.

(b) Texas Native Plant Week may be regularly observed in public

schools and other places with programs to appreciate, explore,

and study Texas native plants.

Added by Acts 2009, 81st Leg., R.S., Ch.

1403, Sec. 1, eff. September 1, 2009.



CHAPTER 663. CHILD CARE SERVICES FOR STATE EMPLOYEES

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. STATE OFFICERS AND EMPLOYEES

CHAPTER 663. CHILD CARE SERVICES FOR STATE EMPLOYEES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 663.001. DEFINITIONS. In this chapter:

(1) "Child care facility" includes only a child care facility

established under this chapter.

(2) "Child care program" means the program developed by the

commission to provide child care services for state employees.

(3) "Commission" means the Texas Facilities Commission.

(4) "Committee" means the Child Care Advisory Committee.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 761, Sec. 1, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.61, eff. September 1, 2007.

Sec. 663.002. DUTIES AND RESPONSIBILITIES NOT AFFECTED.

Sections 663.003, 663.103, 663.104, and 663.105 do not affect the

duties or responsibilities of the commission under Section

2166.551.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.19(15),

eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 761, Sec. 1, eff.

Sept. 1, 2001.

Sec. 663.003. GOOD FAITH STANDARD. The commission and the

executive director of the commission shall carry out their

responsibilities under this chapter in good faith.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. CHILD CARE DEVELOPMENT BOARD

Sec. 663.051. ADVISORY COMMITTEE. (a) The commission shall

appoint a child care advisory committee composed of individuals

who are interested in child care services for state employees.

(b) The commission may appoint to the committee:

(1) the executive directors of:

(A) the commission; and

(B) the Texas Department of Housing and Community Affairs;

(2) two representatives of nonprofit organizations involved with

the delivery or support of child care services;

(3) a representative of the corporate child development fund;

(4) a representative of child care providers;

(5) one or more state employees subject to the state

classification plan:

(A) each of whom has at least one child in a child care

facility; and

(B) if more than one is appointed, each of whom resides in a

different geographic area of the state; and

(6) one or more individuals knowledgeable in child care services

or the need of working individuals for child care services.

(c) The committee shall advise the commission on the:

(1) location, size, and design of the child care facilities; and

(2) curriculum a child care facility must provide to ensure the

provision of developmentally appropriate services of a high

quality.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 761, Sec. 2, eff.

Sept. 1, 2001.

Sec. 663.052. REPORT OF COMMISSION. (a) The commission shall

report to the legislature each legislative session.

(b) The report must:

(1) summarize the development and progress of the child care

program; and

(2) describe additional child care services needed by state

employees.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 761, Sec. 2, eff.

Sept. 1, 2001.

SUBCHAPTER C. CHILD CARE PROGRAM AND FACILITIES

Sec. 663.101. ADMINISTRATION OF CHILD CARE PROGRAM. (a) The

commission shall provide child care services for state employees

by the development and administration of the child care program.

(b) The commission by rule may establish methods to administer

and supervise the child care program.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 761, Sec. 3, eff.

Sept. 1, 2001.

Sec. 663.102. STANDARDS OF CHILD CARE PROGRAM. The commission

shall set specific performance standards for child care services

under the child care program that conform to the standards of

quality child care set by the National Association for the

Education of Young Children or the National Child Care

Association.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 761, Sec. 3, eff.

Sept. 1, 2001.

Sec. 663.103. SPECIFICATIONS FOR CHILD CARE FACILITY SITES. The

commission shall set specifications for each child care facility

site, including the location, size, and design for the facility.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 761, Sec. 3, eff.

Sept. 1, 2001.

Sec. 663.104. ESTABLISHMENT OF CHILD CARE FACILITIES. To

establish a child care facility, the commission shall:

(1) acquire necessary real and personal property, including

mobile and prefabricated buildings; or

(2) build, renovate, repair, or equip a building, including

constructing or placing a new building on real property the state

owns.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 761, Sec. 3, eff.

Sept. 1, 2001.

Sec. 663.105. CONTRACTS. (a) The commission shall make any

contract necessary to establish a child care facility.

(b) The contract must comply with Subtitle D, Title 10.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.19(5),

eff. Sept. 1, 1997.

Sec. 663.106. LEASE TO CHILD CARE PROVIDER. The commission

shall lease to a child care provider selected by the commission a

site for a child care facility at a reasonable rate.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 761, Sec. 4, eff.

Sept. 1, 2001.

Sec. 663.107. NUMBER OF CHILDREN SERVED BY CHILD CARE FACILITY.

The commission shall set the number of children a child care

facility may serve.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 761, Sec. 4, eff.

Sept. 1, 2001.

Sec. 663.108. DUTIES OF CHILD CARE PROVIDER. A provider for a

child care facility shall:

(1) obtain for the facility a license under Chapter 42, Human

Resources Code;

(2) maintain liability insurance coverage by an insurance

company approved by the State Board of Insurance in an amount

approved by the commission;

(3) indemnify the state and the commission from:

(A) a claim, demand, or cause of action asserted by a person as

a result of the facility's operation; and

(B) an act or omission of the provider or the facility's

personnel;

(4) provide furniture, equipment, toys, or other materials

necessary for the facility;

(5) keep a list of child care applicants who are waiting for

enrollment in the facility; and

(6) pay salaries and provide insurance for the employees of the

facility.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 761, Sec. 4, eff.

Sept. 1, 2001.

Sec. 663.109. MONITORING OF CHILD CARE FACILITIES. The

commission shall monitor the activities and operations of a child

care facility by conducting regular visits to the facility during

operating hours to investigate, inspect, and evaluate the

services provided.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 761, Sec. 4, eff.

Sept. 1, 2001.

Sec. 663.110. ENROLLMENT IN CHILD CARE FACILITY. (a) The

commission shall establish procedures for application for

enrollment in a child care facility established under this

chapter.

(b) A provider for a child care facility shall give preference

in enrollment to the individual whose application date is the

earliest, except that the commission may permit enrollment

because of a special circumstance as defined by the commission,

including financial need or other hardship.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 761, Sec. 4, eff.

Sept. 1, 2001.

Sec. 663.111. ADDITIONAL CHILD CARE FACILITIES. (a) The

commission may begin procedures to establish another child care

facility when the number of applicants on a waiting list to

enroll in a facility is 50 or more.

(b) After a site has been selected, the commission shall give

priority to implementing the plan to prepare the child care

facility over other building construction, repairs, or

renovations.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 761, Sec. 4, eff.

Sept. 1, 2001.

Sec. 663.112. CHILD CARE FACILITY ACCOUNT. (a) The legislature

may appropriate money from the Texas capital trust fund

established under Chapter 2201 to establish and operate a child

care facility under this chapter.

(b) On the first day of each biennium or from the first amounts

deposited to the credit of the Texas capital trust fund during

each biennium, the comptroller shall set aside in a special

account within the fund the amount of an appropriation for this

chapter.

(c) An unexpended and unobligated portion of an appropriation

made from the fund for this chapter remains in the special

account at the end of the period for which it is appropriated.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 663.113. PRIVATE DONATIONS. (a) The commission may

solicit private donations of property or money for renovations,

equipment, or other items necessary to provide child care

services.

(b) The commission shall accept and use the donations only for

the child care program.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 761, Sec. 5, eff.

Sept. 1, 2001.



CHAPTER 664. STATE EMPLOYEES HEALTH FITNESS AND EDUCATION

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. STATE OFFICERS AND EMPLOYEES

CHAPTER 664. STATE EMPLOYEES HEALTH FITNESS AND EDUCATION

SUBCHAPTER A. STATE EMPLOYEES HEALTH FITNESS

AND EDUCATION PROGRAMS

Sec. 664.001. SHORT TITLE. This subchapter may be cited as the

State Employees Health Fitness and Education Act of 1983.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

665, Sec. 2, eff. September 1, 2007.

Sec. 664.002. FINDINGS AND PURPOSE. Effective state

administration is materially enhanced by programs designed to

encourage and create a condition of health fitness in state

administrators and employees and public money spent for these

programs serves important public purposes, including:

(1) an understanding and diminution of the risk factors

associated with society's most debilitating diseases;

(2) the development of greater work productivity and capacity;

(3) a reduction in absenteeism;

(4) a reduction of health insurance costs; and

(5) an increase in the general level of fitness.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 664.003. DEFINITION. In this subchapter, "state agency"

means a department, institution, commission, or other agency of

the state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

665, Sec. 3, eff. September 1, 2007.

Sec. 664.004. FUNDS AND FACILITIES FOR HEALTH FITNESS PROGRAMS.

(a) A state agency may use available public funds for:

(1) health fitness education and activities; or

(2) other costs related to health fitness.

(b) A state agency may use available facilities for health

fitness programs.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 664.005. AGREEMENTS WITH OTHER STATE, LOCAL, OR FEDERAL

AGENCIES. A state agency may, and is encouraged to, enter into

an agreement with another state agency, including a

state-supported college or university, or with a local or federal

department, institution, commission, or agency, to present, join

in presenting, or participate jointly in health fitness education

or activity programs for the state agency's administrators and

employees.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. STATE EMPLOYEE WELLNESS PROGRAM

Sec. 664.051. DEFINITIONS. In this subchapter:

(1) "Board" means the Worksite Wellness Advisory Board.

(2) "Department" means the Department of State Health Services.

(3) "Executive commissioner" means the executive commissioner of

the Health and Human Services Commission.

(4) "State agency" means a department, institution, commission,

or other agency that is in the executive, judicial, or

legislative branch of state government.

(5) "State employee" means a state employee who participates in

a health benefits program administered under Chapter 1551,

Insurance Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

665, Sec. 4, eff. September 1, 2007.

Sec. 664.052. RULES. The executive commissioner shall adopt

rules for the administration of this subchapter, including rules

prescribing the frequency and location of board meetings.

Added by Acts 2007, 80th Leg., R.S., Ch.

665, Sec. 4, eff. September 1, 2007.

Sec. 664.053. CREATION OF MODEL PROGRAM; DESIGNATION OF

COORDINATOR. (a) The department shall designate a statewide

wellness coordinator to create and develop for use by state

agencies a model statewide wellness program to improve the health

and wellness of state employees. The wellness program may

include:

(1) education that targets the most costly or prevalent health

care claims, including information addressing stress management,

nutrition, healthy eating habits, alcohol and drug abuse,

physical activity, disease prevention, and smoking cessation;

(2) the dissemination or use of available health risk assessment

tools and programs, including surveys that identify an employee's

risk level for health-related problems and programs that suggest

to employees methods for minimizing risks;

(3) the development of strategies for the promotion of health,

nutritional, and fitness-related resources in state agencies;

(4) the development and promotion of environmental change

strategies that integrate healthy behaviors and physical

activity, including recommending healthy food choices in snack

bars, vending machines, and state-run cafeterias located in state

buildings; and

(5) optional incentives to encourage participation in the

wellness program, including providing flexibility in employee

scheduling to allow for physical activity and participation in

the wellness program and coordinating discounts with gyms and

fitness centers across the state.

(b) The statewide wellness coordinator shall:

(1) coordinate with other agencies that administer a health

benefits program under Chapter 1551, Insurance Code, as necessary

to develop the model wellness program, prevent duplication of

efforts, provide information and resources to employees, and

encourage the use of wellness benefits included in the health

benefits program;

(2) maintain a set of Internet links to health resources for use

by state employees;

(3) design an outreach campaign to educate state employees about

health and fitness-related resources, including available

exercise facilities, online tools, and health and fitness-related

organizations;

(4) study the implementation and participation rates of state

agency worksite wellness programs and report the findings to the

legislature biennially; and

(5) organize an annual conference hosted by the department for

all state agency wellness councils.

(c) The statewide wellness coordinator may consult with a state

agency operating health care programs on matters relating to

wellness promotion.

(d) A state agency shall designate an employee to serve as the

wellness liaison between the agency and the statewide wellness

coordinator.

(e) A state agency may implement a wellness program based on the

model program or components of the model program developed under

this section.

(f) The statewide wellness coordinator may assist a state agency

in establishing employee wellness demonstration projects that

incorporate best practices for encouraging employee participation

and the achievement of wellness benefits. A wellness program

demonstration project may implement strategies to optimize the

return of state investment in employee wellness, including

savings in direct health care costs and savings from preventing

conditions and diagnoses through better employee wellness.

Added by Acts 2007, 80th Leg., R.S., Ch.

665, Sec. 4, eff. September 1, 2007.

Sec. 664.054. WORKSITE WELLNESS ADVISORY BOARD; COMPOSITION.

(a) The board consists of the following 13 members appointed by

the executive commissioner:

(1) five state agency employees, including one employee of each

of the following agencies:

(A) Department of Agriculture;

(B) Texas Education Agency;

(C) Texas Department of Transportation;

(D) Texas Department of Criminal Justice; and

(E) the department;

(2) one other employee of the department who is involved in

worksite wellness efforts at the department;

(3) one employee of the Employees Retirement System of Texas;

(4) two state employee representatives of an eligible state

employee organization described by Section 403.0165 with at least

10,000 active, dues-paying members;

(5) one worksite wellness professional;

(6) one representative of the American Cancer Society;

(7) one representative of the American Heart Association; and

(8) one representative of the Texas Medical Association.

(b) In appointing members to the board, the executive

commissioner shall:

(1) make an effort to appoint at least one member from each of

the health and human services regions; and

(2) consider input received from state agency employees.

(c) The members of the board shall elect a presiding officer.

(d) Each member of the board who is not a state officer or

employee serves a two-year term expiring February 1 of each

odd-numbered year and may be reappointed. Each member of the

board who is a state officer or employee serves on the board at

the pleasure of the executive commissioner.

(e) If a vacancy occurs, the executive commissioner shall

appoint a person to fill the vacancy.

(f) A state officer or employee appointed to the board serves on

the board ex officio as an additional duty of the member's office

or employment.

Added by Acts 2007, 80th Leg., R.S., Ch.

665, Sec. 4, eff. September 1, 2007.

Sec. 664.055. REIMBURSEMENT. A member of the board may not

receive compensation for service as a board member but is

entitled to reimbursement of the member's travel expenses:

(1) under the rules for reimbursement that apply to the member's

office or employment, if the member is a state officer or

employee; or

(2) as provided by the General Appropriations Act, if the member

is not a state officer or employee.

Added by Acts 2007, 80th Leg., R.S., Ch.

665, Sec. 4, eff. September 1, 2007.

Sec. 664.056. ADMINISTRATION. The board is administratively

attached to the department. The department shall provide the

staff necessary for the board to perform its duties.

Added by Acts 2007, 80th Leg., R.S., Ch.

665, Sec. 4, eff. September 1, 2007.

Sec. 664.057. APPLICABILITY OF OTHER LAW. Chapter 2110 does not

apply to the size, composition, or duration of the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

665, Sec. 4, eff. September 1, 2007.

Sec. 664.058. DONATIONS. The board may receive in-kind and

monetary gifts, grants, and donations from public and private

donors to be used for the purposes of this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

665, Sec. 4, eff. September 1, 2007.

Sec. 664.059. DUTIES. The board shall advise the department,

executive commissioner, and statewide wellness coordinator on

worksite wellness issues, including:

(1) funding and resource development for worksite wellness

programs;

(2) identifying food service vendors that successfully market

healthy foods;

(3) best practices for worksite wellness used by the private

sector; and

(4) worksite wellness features and architecture for new state

buildings based on features and architecture used by the private

sector.

Added by Acts 2007, 80th Leg., R.S., Ch.

665, Sec. 4, eff. September 1, 2007.

Sec. 664.060. STATE AGENCY WELLNESS COUNCILS. (a) A state

agency may facilitate the development of a wellness council

composed of employees and managers of the agency to promote

worksite wellness in the agency.

(b) A wellness council may work to:

(1) increase employee interest in worksite wellness;

(2) develop and implement policies to improve agency

infrastructure to allow for increased worksite wellness; and

(3) involve employees in worksite wellness programs.

(c) Members of a wellness council may review the recommendations

of the board and develop a plan to implement the recommendations.

(d) A state agency may allow its employees to participate in

wellness council activities for two or more hours each month.

(e) The department shall provide technical support to each state

agency wellness council and shall provide financial support to

councils if funds are available.

(f) A wellness council may annually identify best practices for

worksite wellness in the agency and report the practices to the

board.

Added by Acts 2007, 80th Leg., R.S., Ch.

665, Sec. 4, eff. September 1, 2007.

Sec. 664.061. AGENCY WELLNESS POLICIES. A state agency may:

(1) allow each employee 30 minutes during normal working hours

for exercise three times each week;

(2) allow all employees to attend on-site wellness seminars when

offered; and

(3) provide eight hours of additional leave time each year to an

employee who:

(A) receives a physical examination; and

(B) completes either an online health risk assessment tool

provided by the board or a similar health risk assessment

conducted in person by a worksite wellness coordinator.

Added by Acts 2007, 80th Leg., R.S., Ch.

665, Sec. 4, eff. September 1, 2007.



CHAPTER 665. IMPEACHMENT AND REMOVAL

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. STATE OFFICERS AND EMPLOYEES

CHAPTER 665. IMPEACHMENT AND REMOVAL

SUBCHAPTER A. IMPEACHMENT BY HOUSE

Sec. 665.001. IMPEACHMENT PROCEEDING. In this subchapter,

"impeachment proceeding" includes:

(1) presenting an article of impeachment;

(2) investigating a matter relating to a contemplated

impeachment; and

(3) acting on an article of impeachment.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 665.002. INDIVIDUALS WHO MAY BE IMPEACHED. An individual

may be removed from an office or a position by impeachment in the

manner provided by the constitution and this chapter if the

individual is:

(1) a state officer;

(2) a head of a state department or state institution; or

(3) a member, regent, trustee, or commissioner having control or

management of a state institution or enterprise.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 665.003. IMPEACHMENT WHEN HOUSE IS IN SESSION. (a) The

house of representatives may conduct an impeachment proceeding at

a regular or called session at its pleasure without further call

or action.

(b) If the house is conducting an impeachment proceeding at the

time a session expires or ends by house or senate adjournment on

legislative matters, the house may:

(1) continue in session to conduct the impeachment proceeding;

or

(2) adjourn to a later time to conclude the impeachment

proceeding.

(c) If the house adjourns under Subsection (b)(2), it may

continue the impeachment proceeding through committees or agents.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 665.004. CONVENING HOUSE FOR IMPEACHMENT PURPOSES WHEN

HOUSE IS NOT IN SESSION. (a) When the house is not in session

it may be convened to conduct an impeachment proceeding:

(1) by proclamation of the governor;

(2) by proclamation of the speaker of the house if the speaker

is petitioned in writing by 50 or more members of the house; or

(3) by proclamation in writing signed by a majority of the

members of the house.

(b) Each member of the house who is in the state and accessible

must be given a copy of the proclamation in person or by

registered mail:

(1) by the speaker of the house or under the direction of the

speaker; or

(2) by the members signing the proclamation or one or more

individuals who signed the proclamation designated by the members

that signed the proclamation if the proclamation was issued under

Subsection (a)(3).

(c) The proclamation must:

(1) state in general terms the reason for convening the house;

(2) state a time for the house to convene; and

(3) be published in at least three daily newspapers of general

circulation.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 665.005. POWERS OF HOUSE DURING IMPEACHMENT PROCEEDING.

When conducting an impeachment proceeding, the house or a house

committee may:

(1) send for persons or papers;

(2) compel the giving of testimony; and

(3) punish for contempt to the same extent as a district court

of this state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 665.006. PER DIEM AND MILEAGE DURING IMPEACHMENT

PROCEEDING. (a) A member of the house is entitled to a per diem

when the house is in session for an impeachment proceeding but

not for legislative purposes.

(b) A member of a house committee is entitled to a per diem when

the committee is meeting for an impeachment proceeding and the

house is not in session.

(c) A member of the house is entitled to mileage when the house

is convened by proclamation under Section 665.004.

(d) The amount of a per diem and the mileage authorized by this

section is the same as the amounts for those items fixed for

members of the legislature when in legislative session.

(e) The house may pay agents to assist in conducting an

impeachment proceeding.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 665.007. CUMULATIVE REMEDY. The remedy of impeachment as

provided in this chapter is cumulative of all other remedies

regarding the impeachment or removal of public officers.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. REMOVAL AFTER IMPEACHMENT

Sec. 665.021. SENATE MEETS AS COURT OF IMPEACHMENT. If the

house prefers articles of impeachment against an individual, the

senate shall meet as a court of impeachment in a trial of the

individual in the manner provided by Article XV of the Texas

Constitution.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 665.022. PROCEDURE WHEN SENATE IS IN SESSION. (a) If the

senate is in a regular or called session when articles of

impeachment are preferred by the house, the senate shall receive

the articles when they are presented. The senate shall set a day

and time to resolve into a court of impeachment to consider the

articles.

(b) The senate may continue in session as a court of impeachment

beyond the end of the session for legislative purposes or may

adjourn as a court of impeachment to a day and time set by the

senate.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 665.023. PROCEDURE WHEN SENATE IS NOT IN SESSION. (a) If

the senate is not in a regular or called session when articles of

impeachment are preferred by the house, the house shall deliver

by personal messenger or certified or registered mail a certified

copy of the articles of impeachment to the governor, lieutenant

governor, and each member of the senate. A record of the

deliveries and a copy of the record shall be delivered to the

lieutenant governor and the president pro tempore of the senate.

(b) After the deliveries are made as required by Subsection (a),

the senate shall be convened to consider the articles of

impeachment:

(1) by proclamation of the governor; or

(2) if the governor fails to issue the proclamation within 10

days from the date the articles of impeachment are preferred by

the house, by proclamation of the lieutenant governor; or

(3) if the lieutenant governor fails to issue the proclamation

within 15 days from the date the articles of impeachment are

preferred by the house, by proclamation of the president pro

tempore of the senate; or

(4) if the president pro tempore of the senate fails to issue

the proclamation within 20 days from the date the articles of

impeachment are preferred by the house, by proclamation signed by

a majority of the members of the senate.

(c) A proclamation issued under Subsection (b) must:

(1) be in writing;

(2) state the purposes for which the senate is to be convened;

(3) fix a date not later than the 20th day after the date of the

issuance of the proclamation for convening the senate; and

(4) be published in at least three daily newspapers of general

circulation.

(d) A copy of the proclamation shall be sent by registered or

certified mail to each member of the senate and the lieutenant

governor.

(e) The senate shall convene on the day set in the proclamation

and receive the articles of impeachment. The senate shall then

act as a court of impeachment to consider the articles of

impeachment.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 665.024. ADOPTION OF RULES. The senate shall adopt rules

of procedure when it resolves into a court of impeachment. After

the senate has adopted the rules it shall consider the articles

of impeachment.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 665.025. CONVENING AND ADJOURNING SENATE. The senate may

recess or adjourn during the impeachment trial to a time to be

set by the senate. The senate may condition reconvening on the

occurrence of an event specified in the motion.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 665.026. ATTENDANCE OF SENATORS. Each member of the senate

shall be in attendance when the senate is meeting as a court of

impeachment.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 665.027. POWERS OF SENATE MEETING AS A COURT OF

IMPEACHMENT. (a) The senate may:

(1) send for persons, papers, books, and other documents;

(2) compel the giving of testimony;

(3) punish for contempt to the same extent as a district court;

(4) meet in closed session for purposes of deliberation; and

(5) exercise any other power necessary to carry out its duties

under Article XV of the Texas Constitution.

(b) The senate may employ assistance to enforce and execute the

lawful orders, mandates, writs, process, and precepts of the

senate meeting as a court of impeachment.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 665.028. PER DIEM WHILE SENATE IS MEETING AS A COURT OF

IMPEACHMENT. (a) When meeting as a court of impeachment the

members of the senate and the lieutenant governor receive the

same mileage and per diem as is provided for members of the

legislature when it is in legislative session.

(b) If the senate is not in session as a court of impeachment

for more than four consecutive days because of recess or

adjournment, the members of the senate and the lieutenant

governor are not entitled to the per diem for those days.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER C. REMOVAL BY ADDRESS

Sec. 665.051. INDIVIDUALS SUBJECT TO REMOVAL. Only the

following individuals are subject to removal from office by

address under this subchapter:

(1) a justice of the supreme court;

(2) a judge of the court of criminal appeals;

(3) a justice of a court of appeals;

(4) a judge of a district court;

(5) a judge of a criminal district court;

(6) the commissioner of agriculture;

(7) the commissioner of insurance; and

(8) the banking commissioner.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 665.052. CAUSES FOR REMOVAL. (a) An individual may be

removed from office by address for:

(1) wilful neglect of duty;

(2) incompetency;

(3) habitual drunkenness;

(4) oppression in office;

(5) breach of trust; or

(6) any other reasonable cause that is not a sufficient ground

for impeachment.

(b) In this section, "incompetency" means:

(1) gross ignorance of official duties;

(2) gross carelessness in the discharge of official duties; or

(3) inability or unfitness to discharge promptly and properly

official duties because of a serious physical or mental defect

that did not exist at the time of the officer's election.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 665.053. NOTICE AND HEARING. (a) Notice of the reason for

removal by address must be given to the officer who is to be

removed.

(b) The officer must be allowed to appear at a hearing in the

officer's defense before the vote for removal by address is

taken.

(c) The cause for removal shall be stated at length in the

address and entered in the journal of each house.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 665.054. REMOVAL VOTE. (a) The governor shall remove from

office a person on the address of two-thirds of each house of the

legislature.

(b) The vote of each member shall be recorded in the journal of

each house.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER D. OTHER REMOVAL PROVISIONS

Sec. 665.081. NO REMOVAL FOR ACTS COMMITTED BEFORE ELECTION TO

OFFICE. (a) An officer in this state may not be removed from

office for an act the officer may have committed before the

officer's election to office.

(b) The prohibition against the removal from office for an act

the officer commits before the officer's election is covered by:

(1) Section 21.002, Local Government Code, for a mayor or

alderman of a general law municipality; or

(2) Chapter 87, Local Government Code, for a county or precinct

officer.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 666. RECOVERING EXCESS COMPENSATION PAID TO A STATE OFFICER OR EMPLOYEE

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. STATE OFFICERS AND EMPLOYEES

CHAPTER 666. RECOVERING EXCESS COMPENSATION PAID TO A STATE

OFFICER OR EMPLOYEE

Sec. 666.001. DEFINITIONS. In this chapter:

(1) "Compensation" includes:

(A) base salary or wages;

(B) longevity or hazardous duty pay;

(C) benefit replacement pay;

(D) a payment for the balance of vacation and sick leave under

Subchapter B, Chapter 661;

(E) a payment for the accrued balance of vacation time under

Subchapter C, Chapter 661; and

(F) an emolument provided in lieu of base salary or wages.

(2) "Indebtedness" means the amount of compensation paid to a

state employee that exceeds the amount the employee is eligible

to receive under law because at the time the compensation was

paid:

(A) the employee was ineligible to receive the entire amount

paid; or

(B) the employee's eligibility to receive the entire amount paid

was conditioned on:

(i) the occurrence of an event that did not occur; or

(ii) the employee's fulfillment of a promise that the employee

did not fulfill.

(3) "State agency" means a board, commission, council,

committee, department, office, agency, or other governmental

entity in the executive, legislative, or judicial branch of state

government. The term includes:

(A) the Texas Guaranteed Student Loan Corporation; and

(B) an institution of higher education as defined by Section

61.003, Education Code, other than a public junior or community

college.

(4) "State employee" means an officer or employee of a state

agency.

(5) "Successor" means:

(A) the estate of a deceased state employee;

(B) the surviving spouse of a deceased state employee; or

(C) the distributees of the estate of a deceased state employee.

Added by Acts 1999, 76th Leg., ch. 1467, Sec. 1.27, eff. Jan. 1,

2000. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 39, eff.

Sept. 1, 2001.

Sec. 666.002. RECOVERY AUTHORIZATION. (a) A state agency may

recover in accordance with this chapter the amount of a state

employee's indebtedness to the agency if:

(1) the agency provides a notice to the employee or successor

that complies with Section 666.003;

(2) the agency provides the employee or successor with an

opportunity to exercise any due process or other constitutional

or statutory protection that must be accommodated before the

agency may begin a collection action or procedure;

(3) the agency determines that the recovery would not violate

any applicable law or rule of this state or the United States;

and

(4) the comptroller is not responsible under Section 404.046,

404.069, or 2103.003 for paying the amount owed by the agency to

the employee or successor through the issuance of a warrant or

initiation of an electronic funds transfer.

(b) The comptroller may recover in accordance with this chapter

the amount of a state employee's indebtedness to a state agency

if:

(1) the agency provides a notice to the employee or successor

that complies with Section 666.003;

(2) the agency's request for the comptroller to recover the

indebtedness complies with Section 666.005; and

(3) the comptroller is responsible under Section 404.046,

404.069, or 2103.003 for paying the amount owed by the agency to

the employee or the successor through the issuance of a warrant

or initiation of an electronic funds transfer.

(c) A state agency may recover the amount of a state employee's

indebtedness to the agency under this chapter by:

(1) deducting the amount of the indebtedness from any amount of

compensation the agency owes the employee or the employee's

successor; or

(2) reducing the gross amount of base salary or wages that the

agency owes the employee or the employee's successor for services

provided by the employee during any pay period after the pay

period in which the indebtedness was incurred.

(d) The comptroller may recover the amount of a state employee's

indebtedness to a state agency under this chapter by:

(1) deducting the amount of the indebtedness from any amount of

compensation the agency owes the employee or the employee's

successor; or

(2) reducing the gross amount of base salary or wages that the

agency owes the employee or the employee's successor for services

provided by the employee during any pay period after the pay

period in which the indebtedness was incurred.

(e) For the purposes of Subsections (c)(2) and (d)(2), an

indebtedness is incurred during the pay period the compensation

is earned by the employee. For purposes of this subsection,

compensation is earned without regard to whether the amount of

that compensation exceeds the amount the employee was eligible to

receive.

Added by Acts 1999, 76th Leg., ch. 1467, Sec. 1.27, eff. Jan. 1,

2000. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 39, eff.

Sept. 1, 2001.

Sec. 666.003. NOTICE. (a) A state agency shall provide notice

to a state employee or the employee's successor before the

agency:

(1) recovers the amount of the employee's indebtedness to the

agency under Section 666.002(a); or

(2) requests the comptroller to recover the amount of the

employee's indebtedness to the agency under Section 666.002(b).

(b) The notice must:

(1) be given in a manner reasonably calculated to give actual

notice to the employee or successor;

(2) state the:

(A) amount of the indebtedness; and

(B) name of the indebted employee;

(3) specify the date by which the indebtedness must be paid; and

(4) inform the employee or successor that unless the

indebtedness is paid on or before the date specified, the amount

of the indebtedness may be recovered by:

(A) deducting it from any amount of compensation the agency owes

the employee or successor; or

(B) reducing the gross amount of base salary or wages that the

agency owes the employee or successor for services provided by

the employee during any pay period after the pay period in which

the indebtedness was incurred.

(c) For purposes of Subsection (b)(4)(B), an indebtedness is

incurred during the pay period the compensation is earned by the

employee. For purposes of this subsection, compensation is earned

without regard to whether the amount of that compensation exceeds

the amount the employee was eligible to receive.

Added by Acts 1999, 76th Leg., ch. 1467, Sec. 1.27, eff. Jan. 1,

2000. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 39, eff.

Sept. 1, 2001.

Sec. 666.004. PAYMENT OF AMOUNT REMAINING. Any amount that

remains owed after a recovery under Section 666.002 shall be paid

to the state employee or successor.

Added by Acts 1999, 76th Leg., ch. 1467, Sec. 1.27, eff. Jan. 1,

2000. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 39, eff.

Sept. 1, 2001.

Sec. 666.005. RECOVERY REQUESTS TO THE COMPTROLLER. (a) A

state agency may not request the comptroller to make a recovery

under Section 666.002(b) before the agency:

(1) provides the employee or successor the opportunity to

exercise any due process or other constitutional or statutory

protection that must be accommodated before a collection action

or procedure may begin; and

(2) determines that the recovery would not violate any

applicable law or rule of this state or the United States.

(b) The comptroller may not investigate or determine whether the

agency has complied with Subsection (a)(1). The comptroller may

rely on a determination made under Subsection (a)(2).

(c) A state agency's request to the comptroller to make a

recovery under Section 666.002(b) must comply with the

comptroller's requirements for format, content, and frequency.

Added by Acts 1999, 76th Leg., ch. 1467, Sec. 1.27, eff. Jan. 1,

2000. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 39, eff.

Sept. 1, 2001.

Sec. 666.006. ASSIGNEES. (a) The assignee of a state employee

or the employee's successor is considered to be a successor for

the purposes of this chapter, except that a recovery under this

chapter from the compensation or base salary or wages owed to the

assignee of a state employee or the employee's successor may not

be made if the assignment became effective before the employee

incurred the indebtedness.

(b) For purposes of Subsection (a), an indebtedness is incurred

on:

(1) the date the compensation is paid, if eligibility to receive

the entire amount of the compensation was not conditioned on a

state employee fulfilling a promise; or

(2) the day after the deadline for a state employee to fulfill a

promise, if eligibility to receive the entire amount of the

compensation was conditioned on the employee fulfilling the

promise.

(c) This chapter neither authorizes nor prohibits a state

employee or the employee's successor from assigning the

employee's or successor's right or eligibility to receive

compensation.

Added by Acts 1999, 76th Leg., ch. 1467, Sec. 1.27, eff. Jan. 1,

2000. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 39, eff.

Sept. 1, 2001.

Sec. 666.007. OTHER METHODS OF RECOVERY NOT PROHIBITED. This

chapter does not prohibit the comptroller or a state agency from

recovering an indebtedness in any manner authorized by a law

other than this chapter.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 39, eff. Sept. 1,

2001.

Sec. 666.008. ADMINISTRATION. The comptroller may adopt rules

and establish procedures to administer this chapter.

Added by Acts 1999, 76th Leg., ch. 1467, Sec. 1.27, eff. Jan 1,

2000. Renumbered from Government Code Sec. 666.007 by Acts 2001,

77th Leg., ch. 1158, Sec. 39, eff. Sept. 1, 2001.



CHAPTER 667. MULTIPLE EMPLOYMENTS WITH STATE

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. STATE OFFICERS AND EMPLOYEES

CHAPTER 667. MULTIPLE EMPLOYMENTS WITH STATE

Sec. 667.001. GENERAL PROVISIONS. (a) This chapter applies to

a person who is or may become employed by more than one state

agency or institution of higher education.

(b) A person who is employed by more than one state agency or

institution of higher education may not receive benefits from the

state that exceed the benefits provided for one full-time

employee.

(c) The person must be informed of the requirements of this

chapter before the person is employed by more than one agency or

institution.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 25, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 666.001 by Acts 2001,

77th Leg., ch. 1420, Sec. 21.001(60), eff. Sept. 1, 2001.

Sec. 667.002. SEPARATE RECORDS REQUIRED. Separate vacation and

sick leave records must be maintained for each employment.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 25, eff. Sept. 1,

1999. Renumbered from Sec. 666.002 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(60), eff. Sept. 1, 2001.

Sec. 667.003. TRANSFER OF LEAVE BALANCES PROHIBITED. If the

person separates from one employment, the person's leave balances

that were accrued under that employment may not be transferred to

the remaining employments.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 25, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 666.003 by Acts 2001,

77th Leg., ch. 1420, Sec. 21.001(60), eff. Sept. 1, 2001.

Sec. 667.004. ACCRUAL OF STATE SERVICE CREDIT. The person

accrues state service credit for all purposes as if the person

had only one employment.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 25, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 666.004 by Acts 2001,

77th Leg., ch. 1420, Sec. 21.001(60), eff. Sept. 1, 2001.

Sec. 667.005. GROUP INSURANCE CONTRIBUTION. The total state

contribution toward the person's group insurance is limited to

the amount specified in the General Appropriations Act for a

full-time active employee.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 25, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 666.005 by Acts 2001,

77th Leg., ch. 1420, Sec. 21.001(60), eff. Sept. 1, 2001.

Sec. 667.006. OVERTIME COMPENSATION. (a) Overtime compensation

accrues for each employment independently of every other

employment, except as provided by Subsection (b).

(b) If the person is subject to the overtime provisions of the

federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201

et seq.) in an employment, the employing agencies and

institutions of higher education shall ensure that the person is

compensated for all combined time actually worked that exceeds 40

hours per week in accordance with the overtime provisions of the

federal law. The agencies and institutions shall cooperate to

determine which agency or institution is responsible for ensuring

that the employee is properly compensated according to those

provisions.

(c) An employing agency or institution may not use multiple

employments of an employee within the same agency or institution

for the purpose of:

(1) paying the employee for working more than 40 hours in a week

instead of earning compensatory time in accordance with state

law; or

(2) paying the employee a greater salary than is allowed for

either of the employee's positions.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 25, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 666.006 by Acts 2001,

77th Leg., ch. 1420, Sec. 21.001(60), eff. Sept. 1, 2001.

Sec. 667.007. INFORMING EMPLOYER ABOUT MULTIPLE EMPLOYMENT. The

person must inform the person's employing state agencies or

institutions of higher education before accepting an additional

employment with another agency or institution.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 25, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 666.007 by Acts 2001,

77th Leg., ch. 1420, Sec. 21.001(60), eff. Sept. 1, 2001.

Sec. 667.008. SPECIAL PROVISIONS FOR LEGISLATIVE AGENCIES. If a

person's multiple employment involves only legislative agencies

and all employments are less than full-time, the person may use

paid leave from leave balances in all employments, and on

separating from one employment, leave balances accrued under that

employment will be transferred to the remaining employments.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 25, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 666.008 by Acts 2001,

77th Leg., ch. 1420, Sec. 21.001(60), eff. Sept. 1, 2001.

Sec. 667.009. SPECIAL PROVISIONS FOR UNIVERSITY SYSTEMS. (a) A

university system as defined by Section 61.003, Education Code,

may establish a policy that defines a person's employment as the

total hours the person is assigned:

(1) to one component of the system; or

(2) to all components of the system.

(b) The policy may apply to a person only if the person is

employed by more than one institution of higher education and all

the employing institutions are within the same university system.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 25, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 666.009 by Acts 2001,

77th Leg., ch. 1420, Sec. 21.001(60), eff. Sept. 1, 2001.



CHAPTER 668. MEMBERSHIP DUES

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. STATE OFFICERS AND EMPLOYEES

CHAPTER 668. MEMBERSHIP DUES

Sec. 668.001. DEFINITION. In this chapter, "state agency" has

the meaning assigned by Section 572.002 except that the term does

not include a river authority.

Added by Acts 1999, 76th Leg., ch. 1178, Sec. 2, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 666.001 by Acts 2001,

77th Leg., ch. 1420, Sec. 21.001(60), eff. Sept. 1, 2001.



CHAPTER 669. RESTRICTIONS ON CERTAIN ACTIONS INVOLVING EXECUTIVE HEAD OF STATE AGENCY

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. STATE OFFICERS AND EMPLOYEES

CHAPTER 669. RESTRICTIONS ON CERTAIN ACTIONS INVOLVING EXECUTIVE

HEAD OF STATE AGENCY

Sec. 669.001. DEFINITIONS. In this chapter:

(1) "Executive head of a state agency" means the director,

executive director, commissioner, administrator, chief clerk, or

other individual who is appointed by the governing body of the

state agency or by another state or local officer to act as the

chief executive or administrative officer of the agency and who

is not an appointed officer. The term includes the chancellor or

highest-ranking executive officer of a university system and the

president of a public senior college or university as defined by

Section 61.003, Education Code.

(2) "State agency" has the meaning assigned by Section 572.002.

Added by Acts 1999, 76th Leg., ch. 1174, Sec. 1, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 618.001 by Acts 2001,

77th Leg., ch. 1420, Sec. 21.001(55), eff. Sept. 1, 2001.

Sec. 669.002. REASSIGNMENT OF EXECUTIVE HEAD OF STATE AGENCY.

The executive head of a state agency may not be reassigned to

another position in the agency or at another agency that is also

controlled by the same governing body unless the governing body,

in an open meeting, votes to approve the proposed reassignment.

Added by Acts 1999, 76th Leg., ch. 1174, Sec. 1, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 618.002 by Acts 2001,

77th Leg., ch. 1420, Sec. 21.001(55), eff. Sept. 1, 2001.

Sec. 669.003. CONTRACTING WITH EXECUTIVE HEAD OF STATE AGENCY.

A state agency may not enter into a contract with the executive

head of the state agency, with a person who at any time during

the four years before the date of the contract was the executive

head of the state agency, or with a person who employs a current

or former executive head of a state agency affected by this

section, unless the governing body:

(1) votes, in an open meeting, to approve the contract; and

(2) notifies the Legislative Budget Board, not later than the

fifth day before the date of the vote, of the terms of the

proposed contract.

Added by Acts 1999, 76th Leg., ch. 1174, Sec. 1, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 618.003 by Acts 2001,

77th Leg., ch. 1420, Sec. 21.001(55), eff. Sept. 1, 2001.

Sec. 669.004. ACTIONS INVOLVING EXECUTIVE HEAD ARE OPEN RECORDS.

(a) The terms of the reassignment of an executive head of a

state agency and the terms of a contract with a current or former

executive head of a state agency are subject to disclosure under

Chapter 552 and may not be considered to be excepted from

required disclosure under that chapter.

(b) A record that pertains to the reassignment of an executive

head of a state agency, the terms of a consulting service

contract with a current or former executive head of a state

agency, or an agreement under which a state agency has paid or

will pay or extend any monetary or other consideration to an

executive head of a state agency in connection with the

settlement, compromise, or other resolution of any difference

between the state agency or the governing body and a current or

former executive head of the state agency may not be withheld

from public disclosure. A person that attempts to withhold from

public disclosure a record under this subsection commits an

offense. An offense under this subsection is a Class A

misdemeanor.

Added by Acts 1999, 76th Leg., ch. 1174, Sec. 1, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 618.004 by Acts 2001,

77th Leg., ch. 1420, Sec. 21.001(55), eff. Sept. 1, 2001.



CHAPTER 670. HUMAN RESOURCES STAFFING AND FUNCTIONS

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. STATE OFFICERS AND EMPLOYEES

CHAPTER 670. HUMAN RESOURCES STAFFING AND FUNCTIONS

Sec. 670.001. DEFINITIONS. In this chapter:

(1) "Human resources employee" does not include an employee

whose primary job function is enforcement of Title VI or Title

VII of the Civil Rights Act of 1964.

(2) "State agency" means a department, commission, board,

office, authority, council, or other governmental entity in the

executive branch of government that is created by the

constitution or a statute of this state and has authority not

limited to a geographical portion of the state. The term does not

include a university system or institution of higher education as

defined by Section 61.003, Education Code.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 15(a), eff. Sept. 1,

2003.

Sec. 670.002. HUMAN RESOURCES STAFFING FOR LARGE STATE AGENCIES.

A state agency with 500 or more full-time equivalent employees

shall adjust the agency's human resources staff to achieve a

human resources employee-to-staff ratio of not more than one

human resources employee for every 85 staff members.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 15(a), eff. Sept. 1,

2003.

Sec. 670.003. HUMAN RESOURCES STAFFING FOR MEDIUM-SIZED AND

SMALL STATE AGENCIES; OUTSOURCING. (a) The State Council on

Competitive Government shall determine the cost-effectiveness of

consolidating the human resources functions of or contracting

with private entities to perform the human resources functions of

state agencies that employ fewer than 500 full-time equivalent

employees.

(b) If the council determines that contracting with private

entities is cost-effective, the council shall issue a request for

proposals for vendors to perform the human resources functions of

the agencies.

(c) The council shall determine which human resources functions

are subject to the contract and which functions the agency may

select to perform itself.

(d) Each agency shall pay for the contracts for human resources

functions out of the agency's human resources budget.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 15(a), eff. Sept. 1,

2003.



CHAPTER 671. HEALTH SERVICES IN STATE OFFICE COMPLEXES

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. STATE OFFICERS AND EMPLOYEES

CHAPTER 671. HEALTH SERVICES IN STATE OFFICE COMPLEXES

Sec. 671.001. NURSE PRACTITIONER OR PHYSICIAN ASSISTANT IN STATE

OFFICE COMPLEXES; PILOT PROGRAM. (a) To reduce the cost of

health care and increase the wellness and productivity of state

employees, the Employees Retirement System of Texas shall develop

and implement a pilot program to make available a licensed

advanced practice nurse or a licensed physician assistant to

provide authorized on-site health services at a selected location

to state employees who choose to make use of the services.

(b) The pilot program must provide for the following:

(1) a licensed advanced practice nurse as defined by Section

301.152, Occupations Code, or a licensed physician assistant as

described by Chapter 204, Occupations Code, who is employed by

the state or whose services are acquired by contract, who will be

located at a state office complex;

(2) a licensed physician, who is employed by a state

governmental entity for purposes other than the pilot program or

whose services are acquired by contract, who will perform all

supervisory functions described by Section 157.052(e),

Occupations Code;

(3) appropriate office space and equipment for the advanced

practice nurse or physician assistant to provide basic medical

care to employees at the state office complex where the nurse or

physician assistant is located; and

(4) professional liability insurance covering services provided

by the advanced practice nurse or the physician assistant.

(c) The board of trustees of the Employees Retirement System of

Texas shall adopt rules necessary for implementation of this

section and shall seek the assistance of state agencies as

necessary for the implementation of this chapter.

(d) The Employees Retirement System of Texas shall determine

whether it is more efficient to pay directly for some or all of

the expenses associated with implementing this chapter or to

reimburse expenses through an interagency agreement as the

expenses are incurred by an agency participating in the program.

(e) The Employees Retirement System of Texas may order the pilot

program continued or expanded to cover more state office

complexes on finding:

(1) the pilot program has proven beneficial in meeting the

health care needs of state employees; and

(2) continuation or expansion of the pilot program is

economically beneficial.

Added by Acts 2005, 79th Leg., Ch.

1217, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

433, Sec. 1, eff. September 1, 2007.



CHAPTER 672. EMPLOYMENT PREFERENCE FOR FORMER FOSTER CHILDREN

GOVERNMENT CODE

TITLE 6. PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. STATE OFFICERS AND EMPLOYEES

CHAPTER 672. EMPLOYMENT PREFERENCE FOR FORMER FOSTER CHILDREN

Sec. 672.001. DEFINITION. In this chapter, "state agency" means

a department, commission, board, office, or other agency in the

executive branch of state government created by the state

constitution or a state statute, including an institution of

higher education as defined by Section 61.003, Education Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1116, Sec. 1, eff. September 1, 2009.

Sec. 672.002. EMPLOYMENT PREFERENCE. (a) An individual who was

under the permanent managing conservatorship of the Department of

Family and Protective Services on the day preceding the

individual's 18th birthday is entitled to a preference in

employment with a state agency over other applicants for the same

position who do not have a greater qualification.

(b) This chapter does not apply to:

(1) the position of private secretary or deputy of an official

or department; or

(2) an individual holding a strictly confidential relation to

the employing officer.

Added by Acts 2009, 81st Leg., R.S., Ch.

1116, Sec. 1, eff. September 1, 2009.

Sec. 672.003. FEDERAL LAW AND GRANTS. To the extent that this

chapter conflicts with federal law or a limitation provided by a

federal grant to a state agency, this chapter shall be construed

to operate in harmony with the federal law or limitation of the

federal grant.

Added by Acts 2009, 81st Leg., R.S., Ch.

1116, Sec. 1, eff. September 1, 2009.

Sec. 672.004. COMPLAINT REGARDING EMPLOYMENT DECISION OF STATE

AGENCY. (a) An individual entitled to an employment preference

under this chapter who is aggrieved by a decision of a state

agency to which this chapter applies relating to hiring the

individual, or relating to retaining the individual if the state

agency reduces its workforce, may appeal the decision by filing a

written complaint with the governing body of the state agency

under this section.

(b) The governing body of a state agency that receives a written

complaint under Subsection (a) shall respond to the complaint not

later than the 15th business day after the date the governing

body receives the complaint. The governing body may render a

different hiring decision than the decision that is the subject

of the complaint if the governing body determines that the

employment preference under this chapter was not applied.

Added by Acts 2009, 81st Leg., R.S., Ch.

1116, Sec. 1, eff. September 1, 2009.

Sec. 672.005. AGE LIMIT. An individual is entitled to an

employment preference under this chapter only if the individual

is 25 years of age or younger.

Added by Acts 2009, 81st Leg., R.S., Ch.

1116, Sec. 1, eff. September 1, 2009.






TITLE 7. INTERGOVERNMENTAL RELATIONS

CHAPTER 742. COORDINATING RELATIONSHIPS BETWEEN LOCAL GOVERNMENTS AND FEDERAL AGENCIES

GOVERNMENT CODE

TITLE 7. INTERGOVERNMENTAL RELATIONS

CHAPTER 742. COORDINATING RELATIONSHIPS BETWEEN LOCAL GOVERNMENTS

AND FEDERAL AGENCIES

Sec. 742.001. STATE POLICY. It is the policy of this state to

provide technical assistance and to coordinate relationships

between local governments and federal agencies regarding federal

financial assistance programs.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 742.002. DEFINITIONS. In this chapter:

(1) "Designated state agency" means a state agency either

designated or established by state law or designated by the

governor to coordinate the actions of a local government

participating in a federal financial assistance program.

(2) "Federal financial assistance" means a grant or loan

provided by a federal financial assistance program.

(3) "Federal financial assistance program" means a program

established by federal law or rule that provides a grant or loan

to a local government.

(4) "Local government" means a municipality, county, school

district, hospital district, or any other political subdivision

of a county or the state.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 742.003. COORDINATING ACTIONS OF LOCAL GOVERNMENTS. (a)

The governor or a state agency designated by the governor shall

coordinate the actions of a local government participating in a

federal financial assistance program unless other state law

designates or establishes a particular state agency to perform

that duty.

(b) The governor or the designated state agency shall adopt

rules to coordinate the actions of local governments

participating in federal financial assistance programs.

(c) A rule adopted under this section must be approved by the

attorney general and filed with the secretary of state.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 742.004. FEDERAL FINANCIAL ASSISTANCE REQUESTS. (a) The

governing body of a local government by order or resolution may

request that the governor or the designated state agency act on

behalf of the local government in any matter relating to:

(1) a request for federal financial assistance; or

(2) an agreement, assurance of compliance, requirement, or

enforcement action relating to the request.

(b) The governing body of a local government by order or

resolution may revoke the request and the authority delegated by

the request to the governor or designated state agency.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 742.005. APPLICATIONS FOR FEDERAL FINANCIAL ASSISTANCE.

(a) A governing body of a local government that has requested

that the governor or the designated state agency act on behalf of

the local government under Section 742.004(a) shall submit to the

governor or the designated state agency each application for

federal financial assistance.

(b) The governor or the designated state agency shall approve or

disapprove the application.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 742.006. ACTION IF ASSISTANCE WITHHELD OR DEFERRED. The

governor or the designated state agency shall take any action

that the governor or the agency considers necessary or

appropriate to meet the needs of a local government if:

(1) any federal financial assistance is withheld from the local

government;

(2) a contract that a local government would otherwise receive

under a federal financial assistance program is withheld from the

local government; or

(3) a payment is deferred because of an action by a federal

government agency relating to the program.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.



CHAPTER 751. OFFICE OF STATE-FEDERAL RELATIONS

GOVERNMENT CODE

TITLE 7. INTERGOVERNMENTAL RELATIONS

CHAPTER 751. OFFICE OF STATE-FEDERAL RELATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 751.001. DEFINITIONS. In this chapter:

(1) "Board" means the Office of State-Federal Relations Advisory

Policy Board.

(2) "Director" means the director of the Office of State-Federal

Relations.

(3) "Office" means the Office of State-Federal Relations.

(4) "State agency" means a state board, commission, department,

institution, or officer having statewide jurisdiction, including

a state college or university.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec.

8.01, eff. Aug. 22, 1991.

Sec. 751.002. OFFICE OF STATE-FEDERAL RELATIONS. (a) The

Office of State-Federal Relations is an agency of the state and

operates within the executive department. The office is

administratively attached to the office of the governor. The

governor's office shall provide human resources and other

administrative support for the office. The office is funded by

appropriations made to the office of the governor.

(b) The office is subject to the administrative procedure law,

Chapter 2001.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec.

8.01, eff. Aug. 22, 1991; Acts 1995, 74th Leg., ch. 306, Sec. 2,

eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1214, Sec. 1, eff. September 1, 2009.

Sec. 751.003. SUNSET PROVISION. The Office of State-Federal

Relations is subject to Chapter 325 (Texas Sunset Act). Unless

continued in existence as provided by that chapter, the office is

abolished and this chapter expires September 1, 2015.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec.

8.01, eff. Aug. 22, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 17,

Sec. 2.24, eff. Nov. 12, 1991; Acts 1995, 74th Leg., ch. 306,

Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

928, Sec. 2.08(a), eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1214, Sec. 2, eff. September 1, 2009.

Sec. 751.004. APPOINTMENT AND TERM OF DIRECTOR. (a) The

governor, with the advice and consent of the senate, shall

appoint a director of the office.

(b) The director serves at the pleasure of the governor.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec.

8.01, eff. Aug. 22, 1991.

Sec. 751.005. GENERAL POWERS AND DUTIES OF OFFICE. (a) The

office shall exercise the powers and carry out the duties

prescribed by this section in order to act as a liaison from the

state to the federal government.

(b) The office shall:

(1) help coordinate state and federal programs dealing with the

same subject;

(2) inform the governor and the legislature of federal programs

that may be carried out in the state or that affect state

programs;

(3) provide federal agencies and the United States Congress with

information about state policy and state conditions on matters

that concern the federal government;

(4) provide the legislature with information useful in measuring

the effect of federal actions on the state and local programs;

(5) prepare and supply to the governor and all members of the

legislature an annual report that:

(A) describes the office's operations;

(B) contains the office's priorities and strategies for the

following year;

(C) details projects and legislation pursued by the office;

(D) discusses issues in the following congressional session of

interest to this state; and

(E) contains an analysis of federal funds availability and

formulae;

(6) prepare annually a complete and detailed written report

accounting for all funds received and disbursed by the office

during the preceding fiscal year;

(7) notify the governor, the lieutenant governor, the speaker of

the house of representatives, and the legislative standing

committees in each house with primary jurisdiction over

intergovernmental affairs of federal activities relevant to the

state and inform the Texas congressional delegation of state

activities;

(8) conduct frequent conference calls with the lieutenant

governor and the speaker of the house of representatives or their

designees regarding state-federal relations and programs;

(9) respond to requests for information from the legislature,

the United States Congress, and federal agencies;

(10) coordinate with the Legislative Budget Board regarding the

effects of federal funding on the state budget; and

(11) report to, and on request send appropriate representatives

to appear before, the legislative standing committees in each

house with primary jurisdiction over intergovernmental affairs.

(c) The office may maintain office space at locations inside and

outside the state as chosen by the office.

(d) The annual report required under Subsection (b)(6) must meet

the reporting requirements applicable to financial reporting

provided in the General Appropriations Act.

(e) The report required under Subsection (b)(5) must include an

evaluation of the performance of the office based on performance

measures that are developed by the board.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec.

8.01, eff. Aug. 22, 1991; Acts 1995, 74th Leg., ch. 306, Sec. 3,

eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1214, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1214, Sec. 4, eff. September 1, 2009.

Sec. 751.006. STAFF; PERSONNEL POLICIES. (a) The director may

employ staff necessary to carry out the director's powers and

duties under this chapter. The director or the director's

designee shall provide to office employees, as often as

necessary, information regarding their qualification for

employment under this chapter and their responsibilities under

applicable laws relating to standards of conduct for state

employees.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1214, Sec. 7(1),

eff. September 1, 2009.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1214, Sec. 7(1),

eff. September 1, 2009.

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1214, Sec. 7(1),

eff. September 1, 2009.

(e) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1214, Sec. 7(1),

eff. September 1, 2009.

(f) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1214, Sec. 7(1),

eff. September 1, 2009.

(g) The director and the staff of the office working in

Washington, D.C., may receive a cost-of-living salary adjustment.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec.

8.01, eff. Aug. 22, 1991; Acts 1995, 74th Leg., ch. 306, Sec. 4,

eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1214, Sec. 5, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1214, Sec. 7(1), eff. September 1, 2009.

Sec. 751.007. LOBBYIST RESTRICTION. A person required to

register as a lobbyist under Chapter 305 may not act as general

counsel of the office.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec.

8.01, eff. Aug. 22, 1991.

Sec. 751.008. PUBLIC INFORMATION AND COMPLAINTS. (a) The

director shall:

(1) prepare information of public interest describing the

functions of the office and the procedures by which complaints

are filed with and resolved by the office and make the

information available to the public and appropriate state

agencies; and

(2) establish methods by which consumers and service recipients

are notified of the name, mailing address, and a telephone number

of the office for the purpose of directing complaints to the

office.

(b) The office shall keep information about each complaint filed

with the office. The information shall include:

(1) the date the complaint is received;

(2) the name of the complainant;

(3) the subject matter of the complaint;

(4) a record of all persons contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) for complaints for which the office took no action, an

explanation of the reason the complaint was closed without

action.

(c) The office shall keep a file about each written complaint

filed with the office that the office has authority to resolve.

The office shall provide to the person filing the complaint and

the persons or entities complained about the office's policies

and procedures pertaining to complaint investigation and

resolution. The office, at least quarterly and until final

disposition of the complaint, shall notify the person filing the

complaint and the persons or entities complained about of the

status of the complaint unless the notice would jeopardize an

undercover investigation.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec.

8.01, eff. Aug. 22, 1991; Acts 1995, 74th Leg., ch. 306, Sec. 5,

eff. Sept. 1, 1995.

Sec. 751.009. CONTRIBUTIONS. (a) The office may accept

contributions that the office determines will further the

objectives of the office.

(b) A contribution may not be used to pay any part of the

compensation of a person who is an officer or employee of the

office on the date the office receives the contribution.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec.

8.01, eff. Aug. 22, 1991.

Sec. 751.010. OFFICE OF STATE-FEDERAL RELATIONS ADVISORY POLICY

BOARD. (a) The Office of State-Federal Relations Advisory

Policy Board consists of:

(1) the governor;

(2) the lieutenant governor; and

(3) the speaker of the house of representatives.

(b) A member of the board may designate a person to perform the

member's duties on the board.

(c) The board, by majority vote, shall select a presiding

officer of the board.

(d) A majority of the members of the board constitutes a quorum

to transact business.

(e) The board shall meet before the beginning of each

congressional session and at the call of the presiding officer.

(f) The board shall work with the director to hold periodic

meetings in the city of Austin at times determined by the

presiding officer to discuss upcoming federal activities and

issues with state agency representatives.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 8.01, eff.

Aug. 22, 1991. Amended by Acts 1995, 74th Leg., ch. 306, Sec. 6,

eff. Sept. 1, 1995.

Sec. 751.011. BOARD DUTIES. The board shall review the office's

priorities and strategies set forth in the annual report and

deliver to the director any suggested modifications.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 8.01, eff.

Aug. 22, 1991. Amended by Acts 1995, 74th Leg., ch. 306, Sec. 7,

eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 785, Sec. 21, eff.

Sept. 1, 2003.

Sec. 751.012. INTERAGENCY CONTRACTS. (a) The office may enter

into interagency contracts with other state agencies to locate

staff of the other state agency in Washington, D.C., to work

under the supervision of the director and shall coordinate

activities conducted on behalf of the other agency with those of

the office.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1214, Sec. 7(2),

eff. September 1, 2009.

(c) A contract under this section must include provisions under

which staff of the other state agency:

(1) report directly to that agency's administrative head or the

presiding officer of that agency's governing body;

(2) have an officially recognized role in that agency's budget

planning process; and

(3) provide periodic updates of activities at meetings of that

agency's governing body.

(d) Repealed by Acts 2003, 78th Leg., ch. 785, Sec. 75(1).

(e) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1214, Sec. 7(2),

eff. September 1, 2009.

(f) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1214, Sec. 7(2),

eff. September 1, 2009.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 8.01, eff.

Aug. 22, 1991. Amended by Acts 1995, 74th Leg., ch. 306, Sec. 8,

eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 785, Sec. 22,

75(1), eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1214, Sec. 7(2), eff. September 1, 2009.

Sec. 751.015. CONTRACTS BETWEEN OFFICE AND CONSULTANTS. (a) If

the office elects to contract with federal-level government

relations consultants, the office shall adopt written procedures

for those contracts. The procedures must include:

(1) guidelines regarding contract management;

(2) a competitive procurement process and method to assess the

effectiveness of a prospective consultant;

(3) a technique for assigning a value to a prospective

consultant's ability to provide services at a reasonable price

and level of experience;

(4) a process for determining a prospective consultant's ability

to work with influential members of the United States Congress

and serve as an effective advocate on behalf of the state; and

(5) a method to verify that the interests of a prospective

consultant or the consultant's other clients do not create a

conflict of interest that may jeopardize the state's interest.

(b) A contract between the office and a federal-level government

relations consultant must include:

(1) an agreement regarding the goals of the service to be

provided by the consultant and targeted performance measures;

(2) a provision governing the manner in which the contract may

be terminated by the parties to the contract; and

(3) a provision allowing the office, the state auditor's office

as provided by Section 2262.003, and other specified oversight

entities to audit the contractor's performance under the

contract.

(c) All three members of the board must sign any contract

between the office and a federal-level government relations

consultant.

Added by Acts 2009, 81st Leg., R.S., Ch.

1214, Sec. 6, eff. September 1, 2009.

Sec. 751.016. CONTRACTS BY STATE AGENCIES OR POLITICAL

SUBDIVISIONS. (a) In this section, "political subdivision"

includes a river authority.

(b) An agency or political subdivision of the state shall report

to the office on any contract between the agency or subdivision

and a federal-level government relations consultant. A state

agency or political subdivision shall submit one report under

this section not later than the 30th day after the date the

contract is executed and a second report not later than the 30th

day after the date the contract is terminated. The report must

include:

(1) the name of the consultant or consulting firm;

(2) the issue on which the consultant was hired to consult; and

(3) the amount of compensation paid or to be paid to the

consultant under the contract.

(b-1) A state agency or political subdivision contracting with a

federal-level government relations consultant before September 1,

2009, shall, if the contract has not terminated before that date,

submit a report as required by Subsection (b) not later than

September 30, 2009. This subsection expires September 1, 2010.

(c) If a state agency contracts with a federal-level government

relations consultant and the consultant subcontracts the work to

another firm or individual, the state agency shall report the

subcontract to the office.

(d) This section does not apply to a political subdivision whose

federal-level government relations consultant is required by

other law to disclose, report, and make available the information

required by Subsection (b) to:

(1) the public; and

(2) a federal or state entity.

Added by Acts 2009, 81st Leg., R.S., Ch.

1214, Sec. 6, eff. September 1, 2009.

SUBCHAPTER B. FEDERAL FUNDS MANAGEMENT

Sec. 751.021. DEFINITION. In this subchapter "federal formula

funds" means only those funds coming to the state based on

federal funding formulas or as otherwise legislated by congress,

excluding those funds known as federal discretionary grant funds.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 8.01, eff.

Aug. 22, 1991. Amended by Acts 1995, 74th Leg., ch. 306, Sec. 11,

eff. Sept. 1, 1995.

Sec. 751.022. POWERS AND DUTIES. (a) The office has primary

responsibility for monitoring, coordinating, and reporting on the

state's efforts to ensure receipt of an equitable share of

federal formula funds.

(b) The office shall:

(1) serve as the state's clearinghouse for information on

federal formula funds;

(2) prepare reports on federal funds and earned federal formula

funds;

(3) analyze proposed and pending federal and state legislation

to determine whether the legislation would have a significant

negative effect on the state's ability to receive an equitable

share of federal formula funds;

(4) make recommendations for coordination between state agencies

and local governmental entities and between state agencies; and

(5) adopt rules under the rule-making procedures of the

administrative procedure law, Chapter 2001, Government Code, as

necessary to carry out the responsibilities assigned by this

subchapter.

(c) The office shall annually prepare a comprehensive report to

the legislature on the effectiveness of the state's efforts to

ensure a receipt of an equitable share of federal formula funds

for the preceding federal fiscal year. The report must include:

(1) an executive summary that provides an overview of the major

findings and recommendations included in the report;

(2) a comparative analysis of the state's receipt of federal

formula funds relative to other states, prepared using the best

available sources of data;

(3) an analysis of federal formula funding trends that may have

a significant effect on resources available to the state; and

(4) recommendations, developed in consultation with the

Legislative Budget Board, the Governor's Office of Budget and

Planning, and the comptroller, for any state legislative or

administrative action necessary to increase the state's receipt

of federal formula funds.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 8.01, eff.

Aug. 22, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

5.95(50), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 306, Sec.

12, eff. Sept. 1, 1995.

Sec. 751.023. AGENCY COMMUNICATIONS. A state agency shall, to

the extent practicable, contact the office before the agency

provides information to a federal agency or to the United States

Congress about state policy or conditions. This section does not

apply to a state agency that is headed by a statewide-elected

official.

Added by Acts 1995, 74th Leg., ch. 306, Sec. 13, eff. Sept. 1,

1995.



CHAPTER 752. IMMIGRATION

GOVERNMENT CODE

TITLE 7. INTERGOVERNMENTAL RELATIONS

CHAPTER 752. IMMIGRATION

SUBCHAPTER A. OFFICE OF IMMIGRATION AND REFUGEE AFFAIRS

Sec. 752.001. OFFICE OF IMMIGRATION AND REFUGEE AFFAIRS. The

Office of Immigration and Refugee Affairs is created within the

Texas Department of Human Services.

Added by Acts 1991, 72nd Leg., ch. 627, Sec. 2, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 526, Sec. 1, eff.

Sept. 1, 1995.

Sec. 752.003. REFUGEE COORDINATOR. The governor shall appoint a

refugee coordinator for the office to serve at the pleasure of

the governor. The refugee coordinator shall serve as chief

administrative officer of the office and shall ensure

coordination of public and private resources in refugee

resettlement.

Added by Acts 1991, 72nd Leg., ch. 627, Sec. 2, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 526, Sec. 1, eff.

Sept. 1, 1995.

Sec. 752.004. APPLICATION FOR AND DISTRIBUTION OF FEDERAL FUNDS.

The office shall apply for the maximum amount of federal funds

available through the Immigration Reform and Control Act of 1986

(8 U.S.C. Section 1101 et seq.) and the Refugee Act of 1980 (8

U.S.C. Section 1521 et seq.). The office shall apply for those

funds and shall distribute the funds to agencies responsible for

providing services to newly legalized aliens and refugees in

accordance with federal law. The office may retain a portion of

the federal funds to cover reasonable costs incurred in securing

and administering the funds. The office may delegate to an

appropriate state agency the administration of funds under this

section.

Added by Acts 1991, 72nd Leg., ch. 627, Sec. 2, eff. Sept. 1,

1991.

Sec. 752.005. ANNUAL REPORT ON STATE LEGALIZATION IMPACT

ASSISTANCE GRANT (SLIAG) AND REFUGEE ASSISTANCE PROGRAMS. The

office shall annually submit a report on the status of the SLIAG

program and refugee assistance programs to the Legislative Budget

Board and the Governor's Office of Budget and Planning, detailing

the actual amount of federal funds received and the purposes for

which the funds were expended. The report shall be developed in

conjunction with state agencies receiving funds and in

consultation with the Governor's Advisory Committee on

Immigration and Refugees. The office shall submit the first

report under this section not later than September 1, 1992.

Added by Acts 1991, 72nd Leg., ch. 627, Sec. 2, eff. Sept. 1,

1991.

Sec. 752.006. SPENDING PLAN FOR FEDERAL FUNDS. The office shall

develop a spending plan for fiscal years 1993 and 1994 proposing

spending priorities for SLIAG funds for services to eligible

legalized aliens and for other federal funds available to benefit

immigrants and refugees in the state. The plan shall be developed

in conjunction with affected state agencies and with the advice

and recommendations of the Governor's Advisory Committee on

Immigration and Refugees. The plan shall be submitted to the

Legislative Budget Board and the Governor's Office of Budget and

Planning not later than September 1, 1992.

Added by Acts 1991, 72nd Leg., ch. 627, Sec. 2, eff. Sept. 1,

1991.

Sec. 752.007. OTHER FUNCTIONS OF OFFICE. In addition to other

duties prescribed by this subchapter, the office shall:

(1) coordinate public and private programs for the benefit of

immigrants and refugees;

(2) receive and address inquiries relating to the services

available to immigrants or refugees at the local, state, and

federal levels; and

(3) assist local communities with the development of programs to

address the needs of immigrants and refugees at the local level.

Added by Acts 1991, 72nd Leg., ch. 627, Sec. 2, eff. Sept. 1,

1991.

Sec. 752.008. GIFTS, GRANTS, AND DONATIONS. The office may

solicit and accept gifts, grants, and donations for the benefit

of immigrant or refugee programs within the state.

Added by Acts 1991, 72nd Leg., ch. 627, Sec. 2, eff. Sept. 1,

1991.

Sec. 752.009. FUNDING. Except for any unspent appropriations

transferred under this Act or any gifts, grants, or donations

accepted under this Act, the Office of Immigration and Refugee

Affairs may use only federal funds to perform the duties

prescribed by this Act.

Added by Acts 1991, 72nd Leg., ch. 627, Sec. 2, eff. Sept. 1,

1991.

SUBCHAPTER B. GOVERNOR'S ADVISORY COMMITTEE ON IMMIGRATION AND

REFUGEES

Sec. 752.021. GOVERNOR'S ADVISORY COMMITTEE ON IMMIGRATION AND

REFUGEES. The Governor's Advisory Committee on Immigration and

Refugees is created within the office of the governor. The

committee shall advise and make recommendations to the Office of

Immigration and Refugee Affairs on immigration and refugee

issues, including the SLIAG program authorized by the Immigration

Reform and Control Act of 1986 (8 U.S.C. Section 1101 et seq.)

and the refugee assistance programs authorized by the Refugee Act

of 1980 (8 U.S.C. Section 1521 et seq.).

Added by Acts 1991, 72nd Leg., ch. 627, Sec. 2, eff. Sept. 1,

1991.

Sec. 752.022. COMPOSITION OF COMMITTEE; TERMS; PRESIDING

OFFICER. (a) The committee is composed of 12 members appointed

by the governor with the advice and consent of the senate as

follows:

(1) two representatives of the refugee population;

(2) two representatives of the immigrant population;

(3) three representatives of local provider programs that serve

immigrants or refugees and that receive federal funds, with one

each from a public health program, a public assistance program,

and an education program;

(4) three representatives from voluntary resettlement agencies

that receive state or federal funds;

(5) one representative from a legal organization that is

involved in issues relating to immigrants or refugees; and

(6) one representative from a service organization that works

with immigrants or refugees.

(b) Committee members serve for terms of two years that expire

February 1 of each odd-numbered year.

(c) The governor shall appoint a member of the committee to

serve as the chair of the committee for a one-year term.

Added by Acts 1991, 72nd Leg., ch. 627, Sec. 2, eff. Sept. 1,

1991.

Sec. 752.023. COMPENSATION AND REIMBURSEMENT OF COMMITTEE

MEMBERS. A member of the committee may not receive compensation

for service on the committee but is entitled to reimbursement for

actual and necessary expenses incurred in performing the member's

duties subject to any applicable limitation on reimbursement

provided by the General Appropriations Act for a state employee.

Added by Acts 1991, 72nd Leg., ch. 627, Sec. 2, eff. Sept. 1,

1991.

Sec. 752.024. FUNCTIONS OF COMMITTEE. The committee shall:

(1) advise and make recommendations to the Office of Immigration

and Refugee Affairs regarding policy, planning, and priorities

for the SLIAG program and refugee assistance programs;

(2) advise and make recommendations to the Office of Immigration

and Refugee Affairs regarding coordination of the efforts of all

public agencies involved in health, human services, and education

matters that relate to federal immigration and refugee laws and

rules or implementation of the SLIAG program or refugee

assistance programs;

(3) encourage communication and cooperation among local agencies

and programs, state agencies, immigration-related and

refugee-related legal and service agencies, and the federal

government;

(4) assist the Office of Immigration and Refugee Affairs in

applying for the maximum amount of federal funds available for

SLIAG-related programs and activities and refugee-related

programs and activities and in identifying local programs and

costs relating to immigration or refugees for which the state or

a political subdivision may receive reimbursement;

(5) provide information to programs and activities that serve

and encourage legalization and education of residents of this

state;

(6) review federal issues regarding the SLIAG program and

refugee assistance programs and make recommendations to the

Office of Immigration and Refugee Affairs to encourage the

development of a state response to federal issues;

(7) review and make recommendations to the Office of Immigration

and Refugee Affairs and state agencies to ensure that the system

of fiscal and program operations for the SLIAG program and

refugee assistance programs is consistent with existing state and

federal requirements;

(8) assist the Office of Immigration and Refugee Affairs in the

development of an annual report on the status of the SLIAG

program and refugee assistance programs in the state;

(9) advise and make recommendations to the Office of Immigration

and Refugee Affairs on other related matters as directed by the

governor; and

(10) assist the Office of Immigration and Refugee Affairs in the

development of a spending plan for fiscal years 1993 and 1994

proposing spending priorities for SLIAG funds for services to

eligible legalized aliens and for other federal funds available

to benefit immigrants or refugees in the state.

Added by Acts 1991, 72nd Leg., ch. 627, Sec. 2, eff. Sept. 1,

1991.

Sec. 752.026. FUNDING. Except for any unspent appropriations

transferred under this subchapter or gifts, grants, or donations

accepted under this subchapter, the Governor's Advisory Committee

on Immigration and Refugees may use only federal funds to perform

the duties prescribed by this subchapter.

Added by Acts 1991, 72nd Leg., ch. 627, Sec. 2, eff. Sept. 1,

1991.



CHAPTER 761. SOUTHERN STATES ENERGY COMPACT

GOVERNMENT CODE

TITLE 7. INTERGOVERNMENTAL RELATIONS

CHAPTER 761. SOUTHERN STATES ENERGY COMPACT

Sec. 761.001. ENACTMENT; TERMS OF COMPACT. The Southern States

Energy Compact is enacted and entered into as follows:

SOUTHERN STATES ENERGY COMPACT

ARTICLE I--POLICY AND PURPOSE

The party states recognize that the proper employment and

conservation of energy, and employment of energy-related

facilities, materials, and products, within the context of a

responsible regard for the environment, can assist substantially

in the industrialization of the South and the development of a

balanced economy for the region. They also recognize that optimum

benefit from an acquisition of energy resources and facilities

require systematic encouragement, guidance, and assistance from

the party states on a cooperative basis. It is the policy of the

party states to undertake such cooperation on a continuing basis;

it is the purpose of this compact to provide the instruments and

the framework for such a cooperative effort to improve the

economy of the South and contribute to the individual and

community well-being of the people of this region.

ARTICLE II--THE BOARD

(a) There is hereby created an agency of the party states to be

known as the "Southern States Energy Board" (hereinafter referred

to as the Board). The Board shall be composed of three members

from each party state, one of whom shall be appointed or

designated to represent the Governor and one to represent each

house of the state legislature. Each member shall be designated

or appointed in accordance with the law of the state which he

represents and serving and subject to removal in accordance with

such law. Any member of the Board may provide for the discharge

of his duties and the performance of his functions thereon

(either for the duration of his membership or for any less period

of time) by a deputy or assistant, if the laws of his state make

specific provision therefor. The Federal Government may be

represented on the Board without vote, if provision is made by

Federal law for such representation.

(b) Each party state shall be entitled to one vote on the Board,

to be determined by majority vote of each member or member's

representative from the party state present and voting on any

question. No action of the Board shall be binding unless taken at

a meeting at which a majority of all members representing the

party states are present and unless a majority of the total

number of votes by states are cast in favor thereof.

(c) The Board shall have a seal.

(d) The Board shall elect annually, from among its members, a

chairman, a vice-chairman, and a treasurer. The Board shall

appoint an Executive Director who shall serve at its pleasure and

who shall also act as secretary, and who, together with the

treasurer, shall be bonded in such amounts as the Board may

require.

(e) The Executive Director, with the approval of the Board,

shall appoint and remove or discharge such personnel as may be

necessary for the performance of the Board's functions

irrespective of the civil service, personnel, or other merit

system laws of any of the party states.

(f) The Board may establish and maintain, independently or in

conjunction with any one or more of the party states, a suitable

retirement system for its full-time employees. Employees of the

Board shall be eligible for social security coverage in respect

of old age and survivors insurance provided that the Board takes

such steps as may be necessary pursuant to Federal law to

participate in such program of insurance as a governmental agency

or unit. The Board may establish and maintain or participate in

such additional programs of employee benefits as may be

appropriate.

(g) The Board may borrow, accept, or contract for the services

of personnel from any state or the United States or any

subdivision or agency thereof, from any interstate agency, or

from any institution, person, firm, or corporation.

(h) The Board may accept for any of its purposes and functions

under this compact any and all donations and grants of money,

equipment, supplies, materials, and services (conditional or

otherwise) from any state or the United States or any subdivision

or agency thereof, or interstate agency, or from any institution,

person, firm, or corporation and may receive, utilize, and

dispose of the same.

(i) The Board may establish and maintain such facilities as may

be necessary for the transacting of its business. The Board may

acquire, hold, and convey real and personal property and any

interest therein.

(j) The Board shall adopt bylaws, rules, and regulations in

convenient form and shall also file a copy of any amendment

thereto, with the appropriate agency or officer in each of the

party states.

(k) The Board annually shall make to the Governor of each party

state a report covering the activities of the Board for the

preceding year, and embodying such recommendations as may have

been adopted by the Board, which report shall be transmitted to

the legislature of said State. The Board may issue such

additional reports as it may deem desirable.

ARTICLE III--FINANCES

(a) The Board shall submit to the executive head or designated

officer or officers of each state a budget of its estimated

expenditures for such period as may be required by the laws of

that jurisdiction for presentation to the legislature thereof.

(b) Each of the Board's budgets of estimated expenditures shall

contain specific recommendations of the amount or amounts to be

appropriated by each of the party states. One-half of the total

amount of each budget of estimated expenditures shall be

apportioned among the party states in equal shares; one-quarter

of each such budget shall be apportioned among the party states

in accordance with the ratio of their populations to the total

population of the entire group of party states based on the last

decennial census; and one-quarter of each such budget shall be

apportioned among the party states on the basis of the relative

average per capita income of the inhabitants in each of the party

states based on the latest computations published by the Federal

census-taking agency. Subject to appropriation by their

respective legislatures, the Board shall be provided with such

funds by each of the party states as are necessary to provide the

means of establishing and maintaining facilities, a staff or

personnel, and such activities as may be necessary to fulfill the

powers and duties imposed upon and entrusted to the Board.

(c) The Board may meet any of its obligations in whole or in

part with funds available to it under Article II(h) of this

compact, provided that the Board takes specific action setting

aside such funds prior to the incurring of any obligation to be

met in whole or in part in this manner. Except where the Board

makes use of funds available to it under Article II(h), the Board

shall not incur any obligation prior to the allotment of funds by

the party jurisdictions adequate to meet the same.

(d) The Board shall keep accurate accounts of all receipts and

disbursements. The receipts and disbursements of the Board shall

be subject to the audit and accounting procedures established

under its bylaws. However, all receipts and disbursements of

funds handled by the Board shall be audited yearly by a qualified

public accountant and the report of the audit shall be included

in and become part of the annual report of the Board.

(e) The accounts of the Board shall be open at any reasonable

time for inspection.

ARTICLE IV--ADVISORY COMMITTEES

The Board may establish such advisory and technical committees as

it may deem necessary, membership on which to include but not be

limited to private citizens, expert and lay personnel,

representatives of industry, labor, commerce, agriculture, civic

associations, medicine, education, voluntary health agencies, and

officials of local, state, and Federal Government, and may

cooperate with and use the services of any such committees and

the organizations which they represent in furthering any of its

activities under this compact.

ARTICLE V--POWERS

The Board shall have power to:

(a) Ascertain and analyze on a continuing basis the position of

the South with respect to energy and energy-related industries

and environmental concerns.

(b) Encourage the development, conservation, and responsible use

of energy and energy-related facilities, installations, and

products as part of a balanced economy and a healthy environment.

(c) Collect, correlate, and disseminate information relating to

civilian uses of energy and energy-related materials and

products.

(d) Conduct, or cooperate in conducting, programs of training

for state and local personnel engaged in any aspect of:

(1) Energy, environment, and application of energy,

environmental, and related concerns to industry, medicine,

education, or the promotion or regulation thereof.

(2) The formulation or administration of measures designed to

promote safety in any manner related to the development, use, or

disposal of energy and energy-related materials, products,

installations, or wastes.

(e) Organize and conduct, or assist and cooperate in organizing

and conducting, demonstrations of energy product, material, or

equipment use and disposal and of proper techniques or processes

for the application of energy resources to the civilian economy

or general welfare.

(f) Undertake such non-regulatory functions with respect to

resources of radiation as may promote the economic development

and general welfare of the region.

(g) Study industrial, health, safety, and other standards, laws,

codes, rules, regulations, and administrative practices in or

related to energy and environmental fields.

(h) Recommend such changes in, or amendments or additions to the

laws, codes, rules, regulations, administrative procedures, and

practices or ordinances of the party states in any of the fields

of its interest and competence as in its judgment may be

appropriate. Any such recommendation shall be made through the

appropriate state agency with due consideration of the

desirability of uniformity but shall also give appropriate weight

to any special circumstances which may justify variations to meet

local conditions.

(i) Prepare, publish, and distribute (with or without charge)

such reports, bulletins, newsletters or other material as it

deems appropriate.

(j) Cooperate with the United States Department of Energy or any

agency successor thereto, any other officer or agency of the

United States, and any other governmental unit or agency or

officer thereof, and with any private persons or agencies in any

of the fields of its interest.

(k) Act as licensee of the United States Government or any party

state with respect to the conduct of any research activity

requiring such license and operate such research facility or

undertake any program pursuant thereto.

(l)(1) Ascertain from time to time such methods, practices,

circumstances, and conditions as may bring about the prevention

and control of energy and environmental incidents in the area

comprising the party states, to coordinate the environmental and

other energy-related incident prevention and control plans and

the work relating thereto of the appropriate agencies of the

party states and to facilitate the rendering of aid by the party

states to each other in coping with energy and environmental

incidents.

(2) The Board may formulate and, in accordance with need from

time to time, revise a regional plan or regional plans for coping

with energy and environmental incidents within the territory of

the party states as a whole or within any subregion or subregions

of the geographic area covered by this compact.

ARTICLE VI--SUPPLEMENTARY AGREEMENTS

(a) To the extent that the Board has not undertaken any activity

or project which would be within its power under the provisions

of Article V of this compact, any two or more of the party states

(acting by their duly constituted administrative officials) may

enter into supplementary agreements for the undertaking and

continuance of such an activity or project. Any such agreement

shall specify its purpose or purposes; its duration and the

procedure for termination thereof or withdrawal therefrom; the

method of financing and allocating the costs of the activity or

project; and such other matters as may be necessary or

appropriate. No such supplementary agreement entered into

pursuant to this article shall become effective prior to its

submission to and approval by the Board. The Board shall give

such approval unless it finds that the supplementary agreement or

the activity or project contemplated thereby is inconsistent with

the provisions of this compact or a program of activity conducted

by or participated in by the Board.

(b) Unless all of the party states participate in a

supplementary agreement, any cost or costs thereof shall be borne

separately by the states party thereto. However, the Board may

administer or otherwise assist in the operation of any

supplementary agreement.

(c) No party to a supplementary agreement entered into pursuant

to this article shall be relieved thereby of any obligation or

duty assumed by said party state under or pursuant to this

compact, except that timely and proper performance of such

obligation or duty by means of the supplementary agreement may be

offered as performance pursuant to the compact.

ARTICLE VII--OTHER LAWS AND RELATIONSHIPS

Nothing in this compact shall be construed to:

(a) Permit or require any person or other entity to avoid or

refuse compliance with any law, rule, regulation, order, or

ordinance of a party state or subdivision thereof now or

hereafter made, enacted, or in force.

(b) Limit, diminish, or otherwise impair jurisdiction exercised

by the United States Department of Energy, any agency successor

thereto, or any other Federal department, agency, or officer

pursuant to and in conformity with any valid and operative Act of

Congress.

(c) Alter the relations between and respective internal

responsibilities of the government of a party state and its

subdivisions.

(d) Permit or authorize the Board to exercise any regulatory

authority or to own or operate any nuclear reactor for the

generation of electric energy; nor shall the Board own or operate

any facility or installation for industrial or commercial

purposes.

ARTICLE VIII--ELIGIBLE PARTIES, ENTRY INTO FORCE AND WITHDRAWAL

(a) Any or all of the states of Alabama, Arkansas, Delaware,

Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi,

Missouri, North Carolina, Oklahoma, South Carolina, Tennessee,

Texas, Virginia, and West Virginia, any state contiguous to any

of the foregoing states, the Commonwealth of Puerto Rico, and the

Virgin Islands of the United States shall be eligible to become

party to this compact.

(b) As to any eligible party state, this compact shall become

effective when its legislature shall have enacted the same into

law; Provided, that it shall not become initially effective until

enacted into law by seven states.

(c) Any party state may withdraw from this compact by enacting a

statute repealing the same, but no such withdrawal shall become

effective until the governor of the withdrawing state shall have

sent formal notice in writing to the governor of each other party

state informing said governors of the action of the legislature

in repealing the compact and declaring an intention to withdraw.

ARTICLE IX--SEVERABILITY AND CONSTRUCTION

The provisions of this compact and of any supplementary agreement

entered into hereunder shall be severable and if any phrase,

clause, sentence, or provision of this compact or such

supplementary agreement is declared to be contrary to the

constitution of any participating state or of the United States

or the applicability thereof to any government, agency, person,

or circumstance is held invalid, the validity of the remainder of

this compact or such supplementary agreement and the

applicability thereof to any government, agency, person, or

circumstance shall not be affected thereby. If this compact or

any supplementary agreement entered into hereunder shall be held

contrary to the constitution of any state participating therein,

the compact or such supplementary agreement shall remain in full

force and effect as to the remaining states and in full force and

effect as to the state affected as to all severable matters. The

provisions of this compact and of any supplementary agreement

entered into pursuant hereto shall be liberally construed to

effectuate the purposes thereof.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 761.002. MEMBERS OF BOARD. (a) The governor, lieutenant

governor, and speaker shall each make one appointment to the

Southern States Energy Board.

(b) The lieutenant governor shall appoint a member of the

senate.

(c) The speaker shall appoint a member of the house of

representatives.

(d) A member serves at the pleasure of the officer who appointed

the member.

(e) A member who is a member of the legislature or the head of a

state department or agency may designate a subordinate officer or

employee of the department, agency, or legislative house to serve

instead of the member as permitted by Article II(a) of the

compact and in conformity with the bylaws of the board.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 761.003. COORDINATION OF ENERGY ACTIVITIES. (a) Each

board member shall assist in the coordination of energy

activities in this state.

(b) A board member may assist in the orderly development of

energy knowledge in this state.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 761.004. MEMBERSHIP DUES. Membership dues to the board

shall be paid from appropriations made to the office of the

governor.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 761.005. BUDGETS. The board shall submit its budgets of

estimated expenditures to the governor and the Legislative Budget

Board for presentation to the legislature.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 761.007. COOPERATION WITH BOARD. The departments,

agencies, and officers of this state and its subdivisions may

cooperate with the board in any of its activities.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.



CHAPTER 762. COMMISSION ON UNIFORM STATE LAWS

GOVERNMENT CODE

TITLE 7. INTERGOVERNMENTAL RELATIONS

CHAPTER 762. COMMISSION ON UNIFORM STATE LAWS

Sec. 762.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Commission on Uniform State Laws.

(2) "National conference" means the National Conference of

Commissioners on Uniform State Laws.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 762.002. DUTIES OF COMMISSION. (a) The commission shall:

(1) promote the uniform judicial interpretation of all uniform

laws; and

(2) before January 1 of each odd-numbered year, submit a

biennial report to the legislature that contains an account of

the commission's transactions and its advice and recommendations

for legislation.

(b) The commission may supplement the report.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 762.003. COMPOSITION OF COMMISSION; TERMS. (a) The

commission is composed of:

(1) nine members appointed by the governor;

(2) the executive director of the Texas Legislative Council or a

person designated by the executive director; and

(3) in addition to the persons described by Subdivisions (1) and

(2), residents of this state who have long service in the cause

of uniformity in state legislation as shown by:

(A) at least 20 years of service representing the state as an

associate member of the national conference;

(B) election as a life member of the national conference; or

(C) at least 15 years of service as a member of the commission

and at least five years of combined service as a judge or justice

of a trial or appellate court of this state.

(b) Appointments to the commission shall be made without regard

to the race, creed, sex, religion, or national origin of the

appointees.

(c) Appointed members serve staggered six-year terms, with the

terms of three members expiring September 30 of each

even-numbered year.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 170, Sec. 1, eff. May

21, 1999; Acts 2001, 77th Leg., ch. 30, Sec. 1, eff. July 1,

2001.

Sec. 762.004. ELIGIBILITY FOR APPOINTMENT; LOBBYIST RESTRICTION.

(a) To be eligible for appointment to the commission, a person

must be an attorney licensed to practice law.

(b) At least one of the commissioners, at the time of that

commissioner's appointment, must be a state judge.

(c) At least one of the commissioners, at the time of that

commissioner's appointment, must be a legal educator.

(d) A person required to register as a lobbyist under Chapter

305 because of the person's activities for compensation in or on

behalf of a profession related to the operation of the commission

may not serve as a commissioner or act as general counsel to the

commission.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 762.005. DUTIES OF COMMISSIONERS. Each commissioner shall:

(1) promote uniformity in state laws in subject areas in which

uniformity is desirable and practicable; and

(2) attend national conference meetings.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 762.006. VACANCY; EXPIRATION OF TERM. (a) The office of

an appointed commissioner becomes vacant on the death,

resignation, failure or refusal to serve, or removal of the

commissioner.

(b) The governor shall fill a vacancy by appointing a person to

the commission for the unexpired term of the commissioner

vacating the office.

(c) On the vacancy or expiration of the term of office of an

appointed commissioner, the governor shall appoint a state judge

or legal educator if the appointment is required by Section

762.004(b) or (c).

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 762.008. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the commission if a member:

(1) did not have, at the time of appointment or election, the

qualifications required by Section 762.004;

(2) does not maintain the qualifications required by Section

762.004;

(3) is prohibited from serving as a commissioner under Section

762.004(d); or

(4) is ineligible to participate in activities of the national

conference.

(b) The validity of an action of the commission is not affected

because it is taken when a member is subject to removal.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 762.009. MEETING AND ELECTION OF OFFICERS. (a) The

commission shall meet at least once every two years.

(b) The commissioners shall elect a chairman and secretary, who

shall each hold office for a term of two years.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 762.010. COMPENSATION. A commissioner serves without

compensation but is entitled to be reimbursed for reasonable

expenses incurred in the performance of the commissioner's

duties.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 762.011. SUPPORT SERVICES. The Texas Legislative Council

shall provide accounting, clerical, and other support services

necessary for the commission to carry out its duties.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.



CHAPTER 763. AGREEMENTS BETWEEN BORDER MUNICIPALITIES

GOVERNMENT CODE

TITLE 7. INTERGOVERNMENTAL RELATIONS

CHAPTER 763. AGREEMENTS BETWEEN BORDER MUNICIPALITIES

Sec. 763.001. DEFINITIONS. In this chapter:

(1) "Adjoining municipality" means a municipality in an

adjoining state that is contiguous to a border municipality.

(2) "Border municipality" means a municipality in this state

that borders the state line and that is separated from a

municipality in an adjoining state only by the state line.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 763.002. AGREEMENT BETWEEN MUNICIPALITIES. A border

municipality may agree with an adjoining municipality to:

(1) furnish to, or receive from, the adjoining municipality

services or facilities;

(2) jointly or cooperatively furnish a governmental service or

facility; or

(3) exercise any authority of the border municipality, to the

extent that the adjoining municipality may cooperate or act

jointly.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 763.003. TERMS OF AGREEMENT OR CONTRACT. (a) An agreement

or contract authorized by this chapter must specify:

(1) the purpose and duration of the agreement or contract;

(2) the manner of financing the joint or cooperative undertaking

and of establishing and maintaining a budget for the undertaking;

(3) any financial arrangement under the agreement or contract in

which one municipality agrees to furnish specified services or

facilities to another municipality;

(4) the precise organization, composition, nature, and powers of

any separate legal or administrative entity created under the

agreement or contract;

(5) appropriate methods of enforcement;

(6) the method for terminating the agreement or contract, in

whole or in part, and for disposing of property on termination;

and

(7) any other necessary and proper matters.

(b) A separate legal or administrative entity may not be created

under an agreement or contract authorized by this chapter if the

creation of the entity violates any other law.

(c) If the agreement between the municipalities does not

establish a separate entity to conduct the joint or cooperative

undertaking, the agreement must provide for:

(1) an administrator or joint board to administer the

undertaking; and

(2) the manner of acquiring, holding, and disposing of any

property used in the undertaking.

(d) If the agreement provides for a joint board, each

municipality that is a party to the agreement must be

represented.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 763.004. PERFORMANCE OF PUBLIC AGENCY OBLIGATION. (a) An

agreement under this chapter does not relieve a public agency of

any legal obligation.

(b) Actual and timely performance of a legal obligation of a

public agency by an adjoining municipality or an entity created

by an agreement or contract under this chapter may be offered in

satisfaction of the obligation.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 763.005. FILING WITH COUNTY REQUIRED. An agreement under

this chapter is not effective until a copy of the agreement is

filed with the county clerk of the county in which the border

municipality is located.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.



CHAPTER 764. TRI-STATE CORRIDOR COMMISSION

GOVERNMENT CODE

TITLE 7. INTERGOVERNMENTAL RELATIONS

CHAPTER 764. TRI-STATE CORRIDOR COMMISSION

Sec. 764.001. TRI-STATE CORRIDOR COMMISSION MEMBERSHIP. (a)

The Tri-State Corridor Commission consists of 12 members.

(b) The political subdivisions in the area the commission serves

shall jointly appoint nine voting members to the commission. The

state highway departments of Texas, Arkansas, and Louisiana shall

each appoint one nonvoting member to the commission.

(c) Members of the commission serve without compensation.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.12(a), eff. Aug.

30, 1993.

Sec. 764.002. POWERS AND DUTIES. (a) The commission shall make

recommendations to the municipal, county, and state governments

on the promotion of the economic, industrial, tourist, and

highway development of the following area:

(1) Marion, Cass, and Bowie counties in Texas;

(2) Miller and Little River counties in Arkansas; and

(3) Caddo Parish in Louisiana.

(b) The commission may accept gifts or grants from any source to

pay operating expenses of the commission.

(c) The commission has all powers necessary and may adopt rules

to carry out the purposes of this chapter.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.12(a), eff. Aug.

30, 1993.

Sec. 764.003. APPLICABLE LAW. The commission is subject to the

law of Texas, Arkansas, Louisiana, and the United States relating

to open meetings and public records.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.12(a), eff. Aug.

30, 1993.

Sec. 764.004. APPROPRIATIONS. The legislature may not

appropriate money to the commission.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.12(a), eff. Aug.

30, 1993.



CHAPTER 771. INTERAGENCY COOPERATION ACT

GOVERNMENT CODE

TITLE 7. INTERGOVERNMENTAL RELATIONS

CHAPTER 771. INTERAGENCY COOPERATION ACT

Sec. 771.001. SHORT TITLE. This chapter may be cited as the

Interagency Cooperation Act.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 771.002. DEFINITIONS. In this chapter:

(1) "Agency" includes:

(A) a department, board, bureau, commission, court, office,

authority, council, or institution of state government;

(B) a state university or college, a junior college district, or

any service or part of a state institution of higher education;

(C) a local workforce development board created under Section

2308.253; and

(D) any statewide job or employment training program for

disadvantaged youth that is substantially financed by federal

funds and that was created by executive order not later than

December 30, 1986.

(2) "Resources" means materials and equipment.

(3) "Services" means special or technical services, including

the services of employees.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 4.11(a),

eff. Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 684, Sec. 53, eff.

Sept. 1, 1993; Acts 2001, 77th Leg., ch. 1004, Sec. 3, eff. Sept.

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

564, Sec. 1, eff. June 17, 2005.

Sec. 771.003. AUTHORITY TO CONTRACT; EXCEPTIONS. (a) An agency

may agree or contract with another agency for the provision of

necessary and authorized services and resources.

(b) An agency may not construct a highway, road, building, or

other structure for another agency under this chapter, except

that the Texas Department of Transportation may enter into an

interagency agreement with a state college, university, or public

junior college for the maintenance, improvement, relocation, or

extension of existing on-campus streets, parking lots, and

access-ways.

(c) An agency may not provide services or resources to another

agency that are required by Article XVI, Section 21, of the Texas

Constitution to be provided under a contract awarded to the

lowest responsible bidder.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 4.11(b),

eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 165, Sec. 22(40),

eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

564, Sec. 2, eff. June 17, 2005.

Sec. 771.004. CONTRACT REQUIREMENTS; EXCEPTIONS. (a) Before an

agency may provide or receive a service or resource under this

chapter, the agency must have entered into a written agreement or

contract that has been approved by the administrator of each

agency that is a party to the agreement or contract.

(b) The agreement or contract must specify:

(1) the kind and amount of services or resources to be provided;

(2) the basis for computing reimbursable costs; and

(3) the maximum cost during the period of the agreement or

contract.

(c) A written agreement or contract is not required:

(1) in an emergency for the defense or safety of the civil

population or in the planning and preparation for those

emergencies;

(2) in cooperative efforts, proposed by the governor, for the

economic development of the state; or

(3) in a situation in which the amount involved is less than

$50,000.

(d) In an interagency exchange that is exempt from the

requirements of a written agreement or contract, the agencies

involved shall document the exchange through informal letters of

agreement or memoranda.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 4.11(b),

eff. Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 684, Sec. 54, 55,

eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

564, Sec. 3, eff. June 17, 2005.

Sec. 771.006. PURCHASES AND SUBCONTRACTS OF SERVICES AND

RESOURCES. A contract under this chapter may authorize an agency

providing services and resources to subcontract and purchase the

services and resources.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 4.11(b),

eff. Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 684, Sec. 56, eff.

Sept. 1, 1993.

Sec. 771.007. REIMBURSEMENT AND ADVANCEMENT OF COSTS. (a) An

agency that receives services or resources under this chapter

shall reimburse each agency providing the services or resources

the actual cost of providing the services or resources, or the

nearest practicable estimate of that cost. Reimbursement is not

required if the services or resources are provided:

(1) for national defense or disaster relief; or

(2) in cooperative efforts, proposed by the governor, to promote

the economic development of the state.

(b) An agency that receives services or resources under this

chapter may advance federal funds to an agency providing the

services or resources if the agency receiving the services or

resources determines that the advance would facilitate the

implementation of a federally funded program.

(c) An agency that receives services or resources under this

chapter may advance funds to the agency providing the services or

resources if an advance is necessary to enable the providing

agency to provide the services or resources. If an advance is

made under this section, the agencies shall ensure after the

services or resources are provided that the providing agency has

received only sufficient funds to reimburse its total costs. An

advance of funds is a reimbursement for the purpose of Section

771.008.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 4.11(b),

eff. Aug. 30, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

564, Sec. 4, eff. June 17, 2005.

Sec. 771.008. REIMBURSEMENT PROCEDURES. (a) An agency shall

reimburse an agency for the services or resources provided with a

voucher payable to the providing agency or electronically as

prescribed by the uniform statewide accounting system. The

voucher or electronic transfer must be drawn on the appropriation

item or account of the receiving agency from which the agency

would ordinarily make expenditures for similar services or

resources. A receiving agency may authorize a providing agency to

gain access to the receiving agency's appropriation items or

accounts for reimbursements under this chapter.

(b) A reimbursement received by an agency for services or

resources provided under this chapter shall be credited to the

appropriation items or accounts from which the agency's

expenditures for the services or resources were made.

(c) A payment for an intraagency transaction is accounted for in

the same manner as an interagency transaction or an

interdivisional transfer of money on the records of the agency,

subject to the applicable provisions of the General

Appropriations Act.

(d) This subsection applies only if the services or resources

are provided under a written contract or agreement. The receiving

agency shall reimburse the providing agency within 30 days after

the date by which the services or resources are provided and an

invoice is received. If the receiving agency does not accept the

services or resources or finds an error in the invoice, it shall

notify the providing agency of the fact in writing as soon as

possible within the 30-day period and make payment within 10 days

after the date the agencies agree the problems are corrected or

the error resolved. If the agencies cannot agree on the amount of

the reimbursement, the comptroller shall determine the

appropriate amount. If the receiving agency does not, within the

30-day period, reimburse the providing agency or give the

providing agency written notice of a problem or error, the

comptroller on request of the providing agency may transfer from

amounts appropriated to the receiving agency the appropriate

amount in accordance with this section.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 4.11(b),

eff. Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 684, Sec. 68(b)(1),

eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 1499, Sec. 1.09,

eff. Sept. 1, 1999.

Sec. 771.010. EXCEEDING AUTHORITY PROHIBITED. An agency may not

enter into an agreement or contract that requires or permits the

agency to exceed its duties and responsibilities or the

limitations of its appropriated funds.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Amended by:

Acts 2005, 79th Leg., Ch.

564, Sec. 5, eff. June 17, 2005.



CHAPTER 772. GOVERNMENTAL PLANNING

GOVERNMENT CODE

TITLE 7. INTERGOVERNMENTAL RELATIONS

CHAPTER 772. GOVERNMENTAL PLANNING

Sec. 772.001. PLANNING AS GOVERNMENTAL PURPOSE AND FUNCTION.

Planning is a governmental purpose and function of the state and

agencies and political subdivisions of the state.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 772.002. CHIEF PLANNING OFFICER. The governor is the chief

planning officer of the state.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 772.003. INTERAGENCY PLANNING COUNCILS. (a) The governor

shall appoint interagency planning councils in functional areas

of government, including natural resources, health, education,

and other areas that may require coordinated planning efforts.

(b) Each council shall coordinate joint planning efforts in its

functional area.

(c) Each council is composed of:

(1) a member of the governor's office; and

(2) the administrative head of each state agency, department, or

institution of higher education that is represented on that

council.

(d) Two or more councils may participate jointly in studies that

provide information common to their planning efforts.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 772.004. GOVERNOR'S DIVISION OF PLANNING COORDINATION. (a)

The governor shall establish a division of planning coordination

within the governor's office.

(b) The division shall coordinate the activities of the

interagency planning councils.

(c) The division is the state clearinghouse for all state agency

applications for federal grant or loan assistance.

(d) The division may provide for the review of and comment on:

(1) any state plan of a state agency that is required as a

condition of federal assistance; and

(2) any application by a state agency for federal grant or loan

assistance.

(e) The division shall establish policies and guidelines for an

effective review and comment process under this section and

cooperate with the Legislative Budget Board in developing the

information requirements relating to the review and comment

process.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 772.005. NOTIFICATION OF PLANNING COORDINATION DIVISION BY

STATE AGENCY. A state agency shall notify the division of

planning coordination of each application for federal grant or

loan assistance before the agency submits the application.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 772.006. GOVERNOR'S CRIMINAL JUSTICE DIVISION. (a) The

governor shall establish a criminal justice division in the

governor's office to:

(1) advise and assist the governor in developing policies,

plans, programs, and proposed legislation for improving the

coordination, administration, and effectiveness of the criminal

justice system;

(2) administer the criminal justice planning fund;

(3) prepare a state comprehensive criminal justice plan, to

update the plan annually based on an analysis of the state's

criminal justice problems and needs, and to encourage identical

or substantially similar local and regional comprehensive

criminal justice planning efforts;

(4) establish goals, priorities, and standards for programs and

projects to improve the administration of justice and the

efficiency of law enforcement, the judicial system, prosecution,

criminal defense, and adult and juvenile corrections and

rehabilitation;

(5) award grants to state agencies, units of local government,

school districts, and private, nonprofit corporations from the

criminal justice planning fund for programs and projects on

consideration of the goals, priorities, and standards recommended

by the Criminal Justice Policy Council;

(6) apply for, obtain, and allocate for the purposes of this

section any federal or other funds which may be made available

for programs and projects that address the goals, priorities, and

standards established in local and regional comprehensive

criminal justice planning efforts or assist those efforts;

(7) administer the funds provided by this section in such a

manner as to ensure that grants received under this section do

not supplant state or local funds;

(8) monitor and evaluate programs and projects funded under this

section, cooperate with and render technical assistance to state

agencies and local governments seeking to reduce crime or enhance

the performance and operation of the criminal justice system, and

collect from any state or local government entity information,

data, statistics, or other material necessary to carry out the

purposes of this section;

(9) submit a biennial report to the legislature reporting the

division's activities during the preceding biennium including the

comprehensive state criminal justice plans and other studies,

evaluations, crime data analyses, reports, or proposed

legislation that the governor determines appropriate or the

legislature requests; and

(10) perform other duties as necessary to carry out the duties

listed in this subsection and adopt rules and procedures as

necessary.

(b) The governor shall appoint a director for the division to

serve at the pleasure of the governor.

(c) The criminal justice division and any project funded by the

division is subject to examination, inspection, and audit by the

State Auditor's Office, the Legislative Budget Board, and the

division of planning coordination to determine compliance with

this section and the approved annual comprehensive criminal

justice plans.

(d) The trafficking of persons investigation and prosecution

account is created in the general revenue fund. The account is

composed of legislative appropriations and other money required

by law to be deposited in the account. Income from money in the

account shall be credited to the account. Sections 403.095 and

404.071 do not apply to the account.

(e) The legislature may appropriate money from the trafficking

of persons investigation and prosecution account created under

Subsection (d) only to the criminal justice division for the

purposes of this subsection. The division may use the

appropriated money solely to distribute grants to:

(1) counties that apply for the grants and that have dedicated

full-time or part-time personnel to identify, prevent,

investigate, or prosecute offenses under Chapter 20A, Penal Code;

and

(2) nongovernmental organizations that apply for the grants and

that provide comprehensive services in this state to prevent the

commission of offenses under Chapter 20A, Penal Code, or to

address the needs of victims of those offenses, including public

awareness activities, community outreach and training, victim

identification services, legal services, and other services

designed to assist victims.

(f) The total amount of grants that may be distributed to

counties and nongovernmental organizations from the trafficking

of persons investigation and prosecution account during each

state fiscal year may not exceed $10 million.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 998, Sec. 1, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1002, Sec. 3, eff. September 1, 2009.

Sec. 772.007. TEXAS ANTI-GANG GRANT PROGRAM. (a) The criminal

justice division established under Section 772.006 shall

administer a competitive grant program to support regional,

multidisciplinary approaches to combat gang violence through the

coordination of gang prevention, intervention, and suppression

activities.

(b) The grant program administered under this section must be

directed toward regions of this state that have demonstrably high

levels of gang violence.

(c) The criminal justice division shall award grants to

qualified applicants, as determined by the division, that

demonstrate a comprehensive approach that balances gang

prevention, intervention, and suppression activities to reduce

gang violence.

(d) The criminal justice division shall include in the biennial

report required by Section 772.006(a)(9) detailed reporting of

the results and performance of the grant program administered

under this section.

(e) The criminal justice division may use any revenue available

for purposes of this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1130, Sec. 42, eff. September 1, 2009.

Sec. 772.008. PLANNING ASSISTANCE FOR POLITICAL SUBDIVISIONS.

(a) The governor may, on request of the governing body of a

political subdivision or the authorized agency of a group of

political subdivisions:

(1) arrange planning assistance, including surveys, community

renewal plans, technical services, and other planning; and

(2) arrange for a study or report on a planning problem

submitted to the governor.

(b) The governor and the governing body may agree on the amount,

if any, to be paid to the governor's office for planning

services.

(c) The governor may apply for and accept grants from, and

contract with, the federal government or other sources for any

planning assistance, study, or report under this section.

(d) The governor may use the regular functions of the office of

the governor or another state agency in providing planning

assistance under this section.

(e) The governor may exercise powers under this section through

a designated representative.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 4.13(a), eff. Aug.

30, 1993.

Sec. 772.009. GRANT ASSISTANCE. (a) The director of the

Governor's Office of Budget and Planning shall establish a state

grant writing team. The grant writing team shall:

(1) develop a plan for increased state access to available

federal funds;

(2) coordinate with state agencies to develop a plan for the use

of federal grant funds;

(3) monitor the federal register, the Texas Register, and other

federal or state publications to identify federal and state

funding opportunities, with special emphasis on discretionary

grants or other funding opportunities that the state is not

pursuing;

(4) develop procedures to formally notify appropriate state and

local agencies of the availability of discretionary federal funds

and coordinate the application process; and

(5) periodically review the funding strategies and methods of

those states that rank significantly above the national average

in the per capita receipt of federal funds to determine whether

those strategies and methods could be successfully employed by

this state.

(b) The grant writing team may:

(1) establish a clearinghouse of information relating to the

availability of state, federal, and private grants;

(2) establish an automated information system database for grant

information and make it available for use by state agencies and

political subdivisions;

(3) provide counseling to state agencies, political subdivisions

of the state, nonprofit charitable institutions, educational

institutions, and residents of the state concerning the

availability and means of obtaining state, federal, and private

grants;

(4) provide grant writing assistance and training to state

agencies, political subdivisions of the state, individuals, and

other entities either directly or through interagency contracts,

cooperative agreements, or contracts with third-party providers;

(5) publicize the services and activities of the grant writing

team through chambers of commerce, councils of government,

department newsletters, local governments, state agencies,

institutions of higher education, business organizations, private

philanthropic organizations, and other appropriate entities and

methods;

(6) establish and maintain a database of state agencies

designated under state and federal law to receive federal

categorical and block grant funds; and

(7) analyze the criteria for grants for which state agencies are

denied access because of state law or rules or agency

organization and suggest changes in agency rules or organization

that would increase the probability of the agency's receiving

federal or other grants.

(c) When appropriate, the grant writing team shall charge and

collect fees from a person who uses the grant writing team's

services. The fee shall be set in an amount necessary to cover

all or a part of the costs of the services.

(d) The grant writing team shall monitor and identify federal

grants that are available to state and local criminal justice

agencies and assist the agencies in applying for and obtaining

those grants.

(e) The grant writing team may initiate negotiations for and

enter into a memorandum of understanding with other state

agencies to cooperate with the grant writing team in providing:

(1) information on federal and state funding opportunities;

(2) technical assistance; or

(3) assistance in writing grant proposals for political

subdivisions of the state, nonprofit charitable institutions,

educational institutions, and residents of the state.

(f) Each state agency shall designate an employee on the

management or senior staff level to serve as the agency's federal

funds coordinator. An agency may not create a staff position for

a federal funds coordinator. The coordinator's duties are

additional duties of an employee of the agency. Each federal

funds coordinator shall:

(1) oversee and coordinate the agency's efforts in acquiring

discretionary federal funds;

(2) send the grant writing team a quarterly report listing the

grants for which the agency has applied and the catalogue of

federal domestic assistance number and giving a short description

of the grant; and

(3) notify the grant writing team of an award or denial of a

federal grant to the agency.

(g) Each state agency or institution shall file an annual report

with the grant writing team concerning the agency's efforts in

acquiring available discretionary federal funds during the

preceding state fiscal year. The grant writing team shall

establish guidelines for information included in the annual

report required by this section. The grant writing team shall

evaluate the effectiveness of each agency in acquiring

discretionary federal funds and shall report the evaluation to

the governor and the Legislative Budget Board.

(h) After reviewing the reports under Subsection (g), if the

governor or Legislative Budget Board determines that an agency's

efforts were unsatisfactory, either entity may, without a finding

of an existing emergency, take action under Chapter 317 to affect

the agency's appropriation.

(i) In this section:

(1) "Earned federal funds" means funds that are received or

earned in connection with a federally funded program but that are

not required by the governing agreement to be distributed on that

program. The term includes indirect cost receipts and interest

earned on advances of federal funds.

(2) "Federal funds" means all assistance provided or potentially

available to state agencies from the federal government in the

form of grants, contracts, loans, loan guarantees, property,

cooperative agreements, interest subsidies, insurance, direct

appropriations, or any other method of disbursement.

(3) "Indirect costs" means costs, as defined by Federal

Management Circular A-87 or subsequent revisions of that

circular, that are incurred by state agencies in support of

federally funded programs and that are eligible for reimbursement

from the federal government.

(4) "Local governmental entity" means a county, municipality,

special purpose district, including a school district, or any

other political subdivision of this state.

Added by Acts 1995, 74th Leg., ch. 306, Sec. 15, eff. Sept. 1,

1995.

Text of section effective if a specific appropriation is provided

in the General Appropriations Act (S.B. 1, 79R)

Sec. 772.010. BORDER COMMERCE COORDINATOR. (a) The governor

shall designate a border commerce coordinator in the governor's

office or the office of the secretary of state as determined by

the governor. The coordinator shall:

(1) examine trade issues between the United States, Mexico, and

Canada;

(2) act as an ombudsman for government agencies within the Texas

and Mexico border region to help reduce regulations by improving

communication and cooperation between federal, state, and local

governments;

(3) study the flow of commerce at ports of entry between this

state and Mexico, including the movement of commercial vehicles

across the border, and establish a plan to aid that commerce and

improve the movement of those vehicles;

(4) work with federal officials to resolve transportation issues

involving infrastructure, including roads and bridges, to allow

for the efficient movement of goods and people across the border

between Texas and Mexico;

(5) work with federal officials to create a unified federal

agency process to streamline border crossing needs;

(6) work to increase funding for the North American Development

Bank to assist in the financing of water and wastewater

facilities; and

(7) explore the sale of excess electric power from Texas to

Mexico.

(b) The governor shall appoint a border commerce coordinator to

serve at the will of the governor in the governor's office or in

the office of the secretary of state and may select the secretary

of state as the coordinator.

(c) The coordinator shall work with the interagency work group

established under Section 772.011, and with local governments,

metropolitan planning organizations, and other appropriate

community organizations adjacent to the border of this state with

the United Mexican States, and with comparable entities in

Mexican states adjacent to that border, to address the unique

planning and capacity needs of those areas. The coordinator

shall assist those governments, organizations, and entities to

identify and develop initiatives to address those needs. Before

January 1 of each year, the coordinator shall submit to the

presiding officer of each house of the legislature a report of

the coordinator's activities under this subsection during the

preceding year.

(d) The coordinator shall:

(1) work with private industry and appropriate entities of Texas

and the United States to require that low-sulfur fuel be sold

along highways in Texas carrying increased traffic related to

activities under the North American Free Trade Agreement; and

(2) work with representatives of the government of Mexico and

the governments of those Mexican states bordering Texas to

increase the use of low-sulfur fuel.

Added by Acts 1999, 76th Leg., ch. 429, Sec. 1, eff. Sept. 1,

1999.

Added by Acts 1999, 76th Leg., ch. 1339, Sec. 1, eff. June 19,

1999.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

1215, Sec. 3(a), eff. September 1, 2005.

Sec. 772.010. BORDER COMMERCE COORDINATOR.

Text of section as added by Acts 1999, 76th Leg., ch. 429, Sec. 1

(a) The governor shall designate a border commerce coordinator

in the governor's office. The coordinator shall:

(1) study the flow of commerce at ports of entry between this

state and Mexico, including the movement of commercial vehicles

across the border; and

(2) establish a plan to aid that commerce and improve the

movement of those vehicles.

(b) The governor shall appoint the coordinator to serve at the

will of the governor.

Added by Acts 1999, 76th Leg., ch. 429, Sec. 1, eff. Sept. 1,

1999.

Sec. 772.010. BORDER COMMERCE COORDINATOR.

Text of section as added by Acts 1999, 76th Leg., ch. 1339, Sec.

1

(a) The governor shall designate a border commerce coordinator

in the governor's office or the office of the secretary of state

as determined by the governor. The coordinator shall:

(1) examine trade issues between the United States, Mexico, and

Canada;

(2) act as an ombudsman for government agencies within the Texas

and Mexico border region to help reduce regulations by improving

communication and cooperation between federal, state, and local

governments;

(3) work with federal officials to resolve transportation issues

involving infrastructure, including roads and bridges, to allow

for the efficient movement of goods and people across the border

between Texas and Mexico;

(4) work with federal officials to create a unified federal

agency process to streamline border crossing needs;

(5) work to increase funding for the North American Development

Bank to assist in the financing of water and wastewater

facilities; and

(6) explore the sale of excess electric power from Texas to

Mexico.

(b) The governor shall appoint a border commerce coordinator to

serve at the will of the governor in the governor's office or in

the office of the secretary of state and may select the secretary

of state as the coordinator.

Added by Acts 1999, 76th Leg., ch. 1339, Sec. 1, eff. June 19,

1999.

Text of section effective if a specific appropriation is provided

in the General Appropriations Act (S.B. 1, 79R)

Sec. 772.0101. BORDER INSPECTION, TRADE, AND TRANSPORTATION

ADVISORY COMMITTEE. (a) The border commerce coordinator shall

establish and appoint the members of the Border Inspection,

Trade, and Transportation Advisory Committee. The members must

include representatives of the Texas Department of

Transportation, the Department of Public Safety of the State of

Texas, the Office of State-Federal Relations, the United States

Department of Transportation, the Federal Motor Carrier Safety

Administration, and other representatives of state and federal

agencies involved in border crossing issues. Chapter 2110 does

not apply to the size, composition, or duration of the Border

Inspection, Trade, and Transportation Advisory Committee.

(b) The coordinator shall work with the advisory committee and

the interagency work group established under Section 772.011 to:

(1) identify problems involved with border truck inspections and

related trade and transportation infrastructure; and

(2) develop recommendations for addressing those problems.

(c) The coordinator shall work with the advisory committee and

appropriate agencies of Texas, the United States, and Mexico to

develop initiatives to mitigate congestion at ports of entry at

the Mexican border by conducting in Mexico inspections of trucks

entering Texas. In developing the initiatives, the coordinator

shall give consideration to similar initiatives proposed or

implemented at the border of the United States and Canada.

(d) The coordinator shall report quarterly to the presiding

officer of each house of the legislature on the findings and

recommendations of the advisory committee.

Added by Acts 2005, 79th Leg., Ch.

1215, Sec. 3(b), eff. September 1, 2005.

Text of section effective if a specific appropriation is provided

in the General Appropriations Act (S.B. 1, 79R)

Sec. 772.0102. TRADE AND COMMERCE PLAN. (a) The border

commerce coordinator shall develop, in conjunction with

representatives of chambers of commerce, metropolitan planning

organizations adjacent to the United Mexican States, and private

industry groups, and with the advice of the interagency work

group established under Section 772.011, a comprehensive trade

and commerce plan for the region designed to:

(1) increase trade by attracting new business ventures;

(2) support expansion of existing industries; and

(3) address workforce training needs.

(b) The plan must cover five-year, 10-year, and 15-year periods.

(c) The coordinator shall work with industries and communities

on both sides of the border to develop international industry

cluster initiatives to capitalize on resources available in

communities located adjacent to each other across the border.

(d) The coordinator shall conduct annual conferences of

interested persons, working with chambers of commerce and

universities of this state along the Texas and Mexico border

region, and shall host those conferences at no cost to the

coordinator. The purposes of the conferences are to:

(1) make the trade and commerce plan public;

(2) report on updated findings and progress of implementation of

the plan; and

(3) develop new international industry cluster initiatives.

Added by Acts 2005, 79th Leg., Ch.

1215, Sec. 3(b), eff. September 1, 2005.

Sec. 772.011. INTERAGENCY WORK GROUP ON BORDER ISSUES. (a) An

interagency work group is created to:

(1) develop or update a process to allow agencies to work

together on issues that face border communities;

(2) discuss and coordinate programs and services offered to

border communities and residents of border communities; and

(3) develop regulatory and legislative recommendations to

eliminate duplication and combine program services.

(b) The work group is composed of the heads of the following

agencies or their designees:

(1) the Texas Department of Rural Affairs;

(2) the Texas Department of Housing and Community Affairs;

(3) the Texas Water Development Board;

(4) the Texas Department of Transportation;

(5) the Texas Commission on Environmental Quality;

(6) the Texas Workforce Commission;

(7) the Department of State Health Services;

(8) the Health and Human Services Commission;

(9) the General Land Office;

(10) the Texas Education Agency;

(11) the Texas Economic Development and Tourism Office;

(12) the Office of State-Federal Relations;

(13) the Texas Higher Education Coordinating Board;

(14) the attorney general's office;

(15) the secretary of state's office;

(16) the Department of Public Safety; and

(17) the Railroad Commission of Texas.

(c) The work group shall meet at least once each year in Austin

to discuss border issues and to provide information showing the

impact each agency has on border communities for use in

developing border policy.

(d) In this section, "border region" means the portion of this

state located within 100 kilometers of this state's international

border.

(e) In fulfilling its duties, the work group shall consider the

effect of policies instituted by the federal government impacting

the border region.

Added by Acts 2005, 79th Leg., Ch.

1215, Sec. 4, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

112, Sec. 95, eff. September 1, 2009.



CHAPTER 773. COORDINATION OF REGULATORY AGENCY INFORMATION GATHERING

GOVERNMENT CODE

TITLE 7. INTERGOVERNMENTAL RELATIONS

CHAPTER 773. COORDINATION OF REGULATORY AGENCY INFORMATION

GATHERING

Sec. 773.001. DEFINITION. In this chapter, "regulatory agency"

means an agency, including a department, commission, board, or

office that:

(1) is created by the constitution or by statute;

(2) is in the executive branch of state government;

(3) has statewide authority; and

(4) has authority to grant, deny, renew, suspend, or revoke a

license, permit, certificate, registration, or other form of

permission to engage in an occupation or to operate a business.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 773.002. PROCEDURE BEFORE GATHERING NEW INFORMATION. A

regulatory agency may inspect, survey, or investigate a person

regulated by the agency or require the person to file a report

only if the executive head of the agency determines that the

agency's need for the information concerning the person is not

substantially satisfied by information previously gathered by the

agency or another regulatory agency.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 773.003. DUTY TO RELEASE INFORMATION. The executive head

of a regulatory agency, on request, shall release to the

executive head of another regulatory agency any information about

a regulated person that the agency gathers in an inspection,

survey, or investigation of the person or in a report filed by

the person if the information is:

(1) not made confidential by statute; and

(2) within the requesting regulatory agency's jurisdiction.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 773.004. COORDINATION OF INFORMATION GATHERING. The

executive head of a regulatory agency shall coordinate the

agency's inspections, surveys, investigations, and reporting

requirements within the agency and with other regulatory agencies

to avoid the duplication of those functions.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.



CHAPTER 774. EXCHANGE OF INFORMATION BETWEEN REGULATORY AGENCIES

GOVERNMENT CODE

TITLE 7. INTERGOVERNMENTAL RELATIONS

CHAPTER 774. EXCHANGE OF INFORMATION BETWEEN REGULATORY AGENCIES

Sec. 774.001. DEFINITIONS. In this chapter:

(1) "Health care provider" means a person who has been issued a

license by a health care regulatory agency.

(2) "Health care regulatory agency" means a regulatory agency

that:

(A) appoints a member of the Health Professions Council; or

(B) is supervised by the health licensing division of the Texas

Department of Health.

(3) "License" includes a license, certificate, registration,

permit, or other authorization, required by law or state agency

rule, that a person must obtain to practice or engage in a

particular business or occupation.

(4) "Regulatory agency" means an agency, including a department,

commission, board, or office, that:

(A) is created by the constitution or by statute;

(B) is in the executive branch of state government;

(C) has statewide authority; and

(D) has authority to deny, grant, renew, revoke, or suspend a

license.

Added by Acts 1997, 75th Leg., ch. 630, Sec. 1, eff. Sept. 1,

1997.

Sec. 774.002. DUTY TO EXCHANGE INFORMATION. (a) A health care

regulatory agency that, in the course of an audit, review,

investigation, or examination of a complaint, obtains information

pertaining to the complaint that it believes may be grounds for

another health care regulatory agency to conduct an investigation

of or institute a disciplinary proceeding against a health care

provider shall forward the information and any subsequently

obtained information or final determination regarding the health

care provider to the other health care regulatory agency.

(b) Information that may be grounds for investigative or

disciplinary action by another health care regulatory agency

includes information:

(1) that relates to a violation of a rule or statute enforced by

the other health care regulatory agency; or

(2) that, in the good faith belief of the agency obtaining the

information, is likely to lead to the discovery of a violation of

a rule or statute enforced by the other health care regulatory

agency.

(c) Information forwarded by a health care regulatory agency

under this section that is privileged or confidential retains its

privileged or confidential nature following the receipt by

another health care regulatory agency. The privilege or

confidentiality extends to any agency communication concerning

the information forwarded, regardless of the form, manner, or

content of the communication.

(d) The forwarding of privileged or confidential information by

a health care regulatory agency does not waive a privilege in or

create an exception to the confidentiality of the information.

(e) An agency's provision of information or failure to provide

information under this section does not give rise to a cause of

action against the agency.

Added by Acts 1997, 75th Leg., ch. 630, Sec. 1, eff. Sept. 1,

1997.

Sec. 774.003. PROCEDURE FOR EXCHANGE OF INFORMATION. (a) A

health care regulatory agency shall establish and implement

written procedures to ensure that information obtained that is

required to be forwarded under Section 774.002 is forwarded to

the appropriate health care regulatory agency not later than the

15th day after the date the agency determines that the

information is information that it believes may be grounds for

another health care regulatory agency to conduct an investigation

of or institute a disciplinary proceeding against a health care

provider under Section 774.002.

(b) A procedure adopted under this section must provide that the

executive head of a health care regulatory agency or the

executive head's designee may forward information under this

section only to the executive head or the executive head's

designee of the appropriate health care regulatory agency.

(c) In this section, "executive head" means the director,

executive director, commissioner, administrator, chief clerk, or

other individual who is appointed by the governing body or

highest officer of a health care regulatory agency to act as the

chief executive or administrative officer of the agency and who

is not an appointed officer.

Added by Acts 1997, 75th Leg., ch. 630, Sec. 1, eff. Sept. 1,

1997.



CHAPTER 775. COORDINATION OF COLONIA INITIATIVES

GOVERNMENT CODE

TITLE 7. INTERGOVERNMENTAL RELATIONS

CHAPTER 775. COORDINATION OF COLONIA INITIATIVES

Sec. 775.001. DEFINITIONS. In this chapter:

(1) "Agency" means a state office, institution, or other state

governmental entity.

(2) "Colonia" means a geographic area that:

(A) is an economically distressed area as defined by Section

17.921, Water Code, and consists of 11 or more dwellings that are

located in close proximity to each other in an area that may be

described as a community or neighborhood; and

(B) is:

(i) located in a county any part of which is within 50 miles of

an international border; or

(ii) located in a county:

(a) any part of which is within 100 miles of an international

border; and

(b) that contains the majority of the area of a municipality

with a population of more than 250,000.

(3) "Nonborder colonia" has the meaning assigned by Section

15.001, Water Code.

Added by Acts 1999, 76th Leg., ch. 404, Sec. 44, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 11.05, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

708, Sec. 11, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

341, Sec. 4, eff. June 15, 2007.

Sec. 775.002. INTERAGENCY COORDINATION OF COLONIA INITIATIVES.

(a) The governor may designate an agency to act as the state's

colonia initiatives coordinator.

(b) If appointed under Subsection (a), the colonia initiatives

coordinator shall coordinate colonia initiatives within the

agency and with the other agencies and local officials involved

in colonia projects in the state.

(c) The colonia initiatives coordinator shall work with the

other agencies and local officials involved in colonia projects

in the state to:

(1) coordinate efforts to address colonia issues;

(2) identify nonprofit self-help groups to help with colonia

initiatives;

(3) set goals for each state fiscal year for colonia initiatives

in the state, including goals to:

(A) address easement problems; and

(B) ensure that water and wastewater connections are extended

from distribution lines to houses located in colonias;

(4) ensure that the goals set under this subsection are met each

state fiscal year; and

(5) coordinate state outreach efforts to nonborder colonias and

to political subdivisions capable of providing water and

wastewater services to nonborder colonias.

(d) The following agencies shall designate an officer or

employee of the agency to serve as the agency's liaison for

colonia initiatives:

(1) the office of the attorney general;

(2) the Department of State Health Services;

(3) the Texas Department of Housing and Community Affairs;

(4) the Texas Commission on Environmental Quality;

(5) the Texas Water Development Board;

(6) the Texas Department of Rural Affairs;

(7) the Office of State-Federal Relations;

(8) the Texas Department of Insurance; and

(9) the Texas Department of Transportation.

(e) Each agency's liaison for colonia initiatives under

Subsection (d) must be a deputy executive director or a person of

equivalent or higher authority at the agency. This subsection

does not authorize the creation of a new position for colonia

coordination at a state agency.

(f) In coordinating colonia initiatives under this section, the

coordinator shall consider the advice and recommendations of the

Colonia Resident Advisory Committee established under Section

2306.584.

Added by Acts 1999, 76th Leg., ch. 404, Sec. 44, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 11.06, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

351, Sec. 1, eff. June 17, 2005.

Acts 2009, 81st Leg., R.S., Ch.

112, Sec. 96, eff. September 1, 2009.

Sec. 775.003. COLONIA OMBUDSPERSON PROGRAM. The colonia

initiatives coordinator shall appoint a colonia ombudsperson in:

(1) each of the six border counties that the coordinator

determines have the largest colonia populations; and

(2) each additional county any part of which is within 100 miles

of an international border and that contains the majority of the

area of a municipality with a population of more than 250,000.

Added by Acts 1999, 76th Leg., ch. 404, Sec. 44, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

708, Sec. 12, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

341, Sec. 5, eff. June 15, 2007.

Sec. 775.004. INFORMATION ON COLONIAS. (a) The colonia

ombudspersons shall gather information about the colonias in the

counties for which the ombudspersons were appointed and provide

the information to the secretary of state, to assist the

secretary of state in preparing the report required under Section

405.021.

(b) To the extent possible, the ombudspersons shall gather

information regarding:

(1) the platting of each colonia;

(2) the infrastructure of each colonia;

(3) the availability of health care services;

(4) the availability of financial assistance; and

(5) any other appropriate topic as requested by the secretary of

state.

(c) The ombudspersons shall provide the information to the

secretary of state not later than September 1 of each

even-numbered year.

Added by Acts 2005, 79th Leg., Ch.

828, Sec. 3, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

341, Sec. 6, eff. June 15, 2007.

Sec. 775.005. DEVELOPMENT OF STRATEGY TO ASSIST COLONIA

RESIDENTS. (a) To improve services delivered to colonia

residents, the colonia initiatives coordinator shall work with

the Colonia Resident Advisory Committee established under Section

2306.584.

(b) The coordinator may establish an advisory committee similar

to the Colonia Resident Advisory Committee to supplement the

efforts of the Colonia Resident Advisory Committee by providing

representation for colonia residents in counties that are not

represented by a member of the Colonia Resident Advisory

Committee.

(c) The coordinator shall consider the advice of the Colonia

Resident Advisory Committee and any committee established under

Subsection (b) regarding the needs of colonia residents.

(d) Based on the advice received under Subsection (c) and any

recommendations received from the agencies listed in Section

775.002(d), the coordinator shall define and develop a strategy

to address the needs of colonia residents and make

recommendations to the legislature based on that strategy. The

coordinator shall recommend appropriate programs, grants, and

activities to the legislature.

Added by Acts 2005, 79th Leg., Ch.

351, Sec. 2, eff. June 17, 2005.

Renumbered from Government Code, Section 775.004 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(41), eff. September 1, 2007.



CHAPTER 776. TEXAS INVASIVE SPECIES COORDINATING COMMITTEE

GOVERNMENT CODE

TITLE 7. INTERGOVERNMENTAL RELATIONS

CHAPTER 776. TEXAS INVASIVE SPECIES COORDINATING COMMITTEE

Sec. 776.001. DEFINITIONS.In this chapter:

(1) "Committee" means the Texas Invasive Species Coordinating

Committee.

(2) "Invasive species" means a species that is not native to an

ecosystem and whose introduction to the ecosystem causes or has

been demonstrated to cause economic harm, environmental harm, or

harm to human health. Humans, domestic and exotic livestock, and

non-harmful exotic organisms are not invasive species.

Added by Acts 2009, 81st Leg., R.S., Ch.

98, Sec. 1, eff. September 1, 2009.

Sec. 776.002. MEMBER AGENCIES. (a) The member agencies of the

committee are:

(1) the Department of Agriculture;

(2) the Parks and Wildlife Department;

(3) the State Soil and Water Conservation Board;

(4) the Texas AgriLife Extension Service;

(5) the Texas Forest Service;

(6) the Texas Water Development Board; and

(7) any other state agency added to the committee under

Subsection (b).

(b) On the request of a state agency that has an interest in

controlling invasive species, the member agencies listed in

Subsections (a)(1)-(6) by unanimous agreement may add the agency

to the committee.

Added by Acts 2009, 81st Leg., R.S., Ch.

98, Sec. 1, eff. September 1, 2009.

Sec. 776.003. REPRESENTATIVES. (a) The committee is composed

of one representative of each member agency. If an agency's

representative is unable to attend a committee meeting or

otherwise perform the representative's duties, the agency's

alternate representative shall serve in the representative's

place.

(b) The administrative head of each member agency:

(1) shall designate one individual to serve as the agency's

representative on the committee and one individual to serve as

alternate representative;

(2) may change the designated representative or alternate

representative at will; and

(3) after designating or changing the representative or

alternate representative, shall promptly notify the committee in

writing of the name and position of the new representative or

alternate representative.

(c) Service on the committee by a state officer or employee is

an additional duty of the representative's office or employment.

Added by Acts 2009, 81st Leg., R.S., Ch.

98, Sec. 1, eff. September 1, 2009.

Sec. 776.004. DUTIES. (a) The committee shall:

(1) serve as a catalyst for cooperation between state agencies

in the area of invasive species control;

(2) facilitate governmental efforts, including efforts of local

governments and special districts, to prevent and manage invasive

species;

(3) make recommendations to state agencies regarding research,

technology transfer, and management actions related to invasive

species control;

(4) facilitate the exchange of information so that each member

agency is informed of committee plans, recommendations, and

proposals for research, education, and implementation of

activities to:

(A) prevent, detect, assess, monitor, contain, and control or

eradicate invasive species; and

(B) reduce environmental and economic threats and threats to

human health from invasive species;

(5) provide a forum for developing coordinated interagency

strategies and policies for invasive species control;

(6) provide technical information and input to regional and

national invasive species control coordination efforts, including

the National Invasive Species Management Plan;

(7) facilitate the review of committee technical decisions and

work product by specialists and interested persons; and

(8) report as needed to the governor, lieutenant governor, and

speaker of the house of representatives on committee plans, work

product, and accomplishments.

(b) Each member agency of the committee shall:

(1) coordinate the agency's invasive species control activities

with the committee and relevant coordinating bodies, including

the National Invasive Species Council;

(2) share with the committee the agency's technical expertise

related to invasive species;

(3) advise the committee of known invasive species threats to

natural and agricultural resources; and

(4) cooperate, to the extent allowed by law, in initiatives to

obtain appropriations and grants for invasive species control.

Added by Acts 2009, 81st Leg., R.S., Ch.

98, Sec. 1, eff. September 1, 2009.

Sec. 776.005. BYLAWS. (a) The committee shall adopt bylaws

governing the committee's operations.

(b) The bylaws:

(1) must provide a procedure to periodically elect one

representative as committee chair;

(2) must provide a procedure to call committee meetings;

(3) must require the committee to meet at least annually; and

(4) may provide for the creation of subcommittees and advisory

committees.

Added by Acts 2009, 81st Leg., R.S., Ch.

98, Sec. 1, eff. September 1, 2009.

Sec. 776.006. STAFF; ATTACHMENT. (a) The committee is

administratively attached to the State Soil and Water

Conservation Board.

(b) The State Soil and Water Conservation Board shall provide

one full-time equivalent employee to serve as committee

coordinator.

Added by Acts 2009, 81st Leg., R.S., Ch.

98, Sec. 1, eff. September 1, 2009.

Sec. 776.007. SUNSET PROVISION. (a) The committee is subject

to Chapter 325 (Texas Sunset Act). Unless continued in existence

as provided by that chapter, the committee is abolished and this

chapter expires September 1, 2013.

(b) To the extent that Chapter 325 (Texas Sunset Act) places a

duty on a state agency subject to review under that chapter, the

State Soil and Water Conservation Board shall perform the duty as

it relates to the committee.

Added by Acts 2009, 81st Leg., R.S., Ch.

98, Sec. 1, eff. September 1, 2009.



CHAPTER 782. CULTURAL BASIN ACT

GOVERNMENT CODE

TITLE 7. INTERGOVERNMENTAL RELATIONS

CHAPTER 782. CULTURAL BASIN ACT

Sec. 782.001. SHORT TITLE. This chapter may be cited as the

Cultural Basin Act of 1973.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 782.002. PURPOSE. The purpose of this chapter is to

improve the quality of life for the residents of Texas by:

(1) stimulating orderly economic and socially desirable

development; and

(2) conserving and utilizing the state's human and natural

resources.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 782.003. DEFINITIONS. In this chapter:

(1) "Commission" means a cultural basin commission.

(2) "Council of government" means a regional planning commission

or similar regional planning agency created under Chapter 391,

Local Government Code.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 782.004. CREATION. (a) The governor shall designate a

geographical area in the state as a cultural basin if:

(1) there is a commonality within the area, based on cultural,

historical, and economic factors;

(2) the areas of commonality within the proposed cultural basin

are contiguous; and

(3) state planning regions may be used as building blocks for

the formation of the cultural basin.

(b) The governor shall designate no fewer than four and no more

than seven cultural basins.

(c) Each of three major metropolitan areas should be in separate

cultural basins.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 782.005. GREATER SOUTH TEXAS CULTURAL BASIN. (a) The

Greater South Texas Cultural Basin is designated as the first

cultural basin.

(b) The experience of the Greater South Texas Cultural Basin

Commission shall be used in the formulation and development of

additional cultural basin commissions.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 782.006. COMMISSION. (a) The governor shall appoint a

commission for each cultural basin the governor designates.

(b) A commission shall meet quarterly and at other times as

called by a majority of the commission members or the commission

chairman.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 782.007. COMMISSION MEMBERSHIP. (a) A commission is

composed of the following members appointed by the governor:

(1) five local citizens;

(2) the presiding officer of each council of government in the

cultural basin;

(3) six administrative heads of state agencies; and

(4) five representatives of federal agencies.

(b) Members of a commission serve for terms of two years.

(c) The governor serves as the chairman of each cultural basin

commission.

(d) A member of the commission is entitled to reimbursement for

actual expenses incurred in the performance of the member's

duties if the expenses are not reimbursed from another source.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 782.008. DUTIES OF CERTAIN COMMISSION MEMBERS. (a)

Members of the commission who are citizen representatives or

local officials shall:

(1) establish local and basin-wide goals and priorities; and

(2) make management and policy decisions.

(b) The members of a commission who are presiding officers of

councils of government shall:

(1) coordinate the efforts, programs, goals, and projects of the

council with those of the cultural basin commission; and

(2) make management and policy decisions.

(c) The members of a commission who are state and federal agency

representatives shall design programs and allocate funds to

implement the goals set by the commission.

(d) The administrative heads of state agencies shall coordinate

activities of the commission with all state agencies.

(e) A commission, in setting its local goals, shall:

(1) consult existing groups, including local human resource

councils; and

(2) utilize information, studies, and proposed solutions to

problems from citizen commissions, including the Rural

Development Commission.

(f) The governor shall present plans and proposals of the

commission for review to the appropriate state agencies and,

along with the recommendations of the agencies, recommend to the

legislature actions to be taken regarding the cultural basins.

(g) The governor shall provide an effective and continuing

liaison between the federal government, state agencies, and all

commissions.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 782.009. FUNCTIONS OF COMMISSION. (a) A commission shall,

with respect to its cultural basin:

(1) foster surveys and studies to provide information for the

preparation of plans and programs for the development of the

cultural basin;

(2) advise and assist the governor in coordinating councils of

government to maximize benefits from the expenditure of federal,

state, and local funds;

(3) promote increased private investment in the cultural basin;

(4) prepare legislative and other recommendations for

short-range and long-range programs and projects;

(5) develop, on a continuing basis, comprehensive and

coordinated plans and programs for the cultural basin and

establish priorities among these plans and programs, considering

other federal, state, regional, and local plans;

(6) conduct and sponsor investigations, research, and studies,

including an inventory and analysis of the resources of the

cultural basin;

(7) in cooperation with federal, state, regional, and local

agencies, sponsor demonstration projects to foster cultural basin

productivity and growth;

(8) in cooperation with the agency involved, review and study

federal, state, regional, and local public and private programs

and recommend modifications or additions that increase the

programs' effectiveness in the cultural basin;

(9) formulate and recommend interstate compacts and other forms

of interstate cooperation;

(10) formulate and recommend international agreements between

the United States and Mexico that have significant impact on the

economy or delivery of services to the people of this state; and

(11) establish and use citizen input, advisory councils, and

public conferences for the consideration of problems and

solutions for the cultural basin.

(b) A commission may make recommendations to the legislature and

to appropriate local officials regarding:

(1) the expenditure of funds by federal, state, and local

agencies in the cultural basin in the areas of:

(A) natural resources;

(B) agriculture;

(C) education;

(D) training;

(E) health and welfare;

(F) transportation;

(G) recreation;

(H) public works; and

(I) other areas related to the purposes of this chapter; and

(2) additional state legislation or administrative actions

necessary to further the purposes of this chapter.

(c) This chapter does not authorize a commission to approve or

disapprove funding to a county, city, or council of government.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 782.010. ASSISTANCE BY GOVERNOR'S OFFICE AND STATE

AGENCIES. (a) The governor's office shall provide technical

assistance and staff support to assist a commission in the

performance of its duties and to develop its recommendations and

programs.

(b) Assistance must include:

(1) studies and plans evaluating the needs of and developing the

potential for the economic growth of the cultural basin; and

(2) research on improving the conservation and use of human and

natural resources in the basin.

(c) The governor's office may provide assistance to a commission

through:

(1) members of the governor's staff;

(2) the payment of funds authorized by this section;

(3) contracts with private individuals, partnerships, firms,

corporations, or suitable institutions; and

(4) grants to the commission.

(d) A state agency shall assist a commission in performing its

functions.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 782.011. COORDINATION BY STATE AND FEDERAL AGENCIES. State

and federal agencies shall coordinate existing programs and

design state and federal programs through contact and

communications with the members of a commission.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 782.012. BUDGETARY CONSIDERATIONS; FUNDS. (a) A

commission is within the governor's office for budgetary

purposes, with necessary expenses of operations financed by

line-item appropriations to the governor's office.

(b) A commission may accept gifts and grants from a person. The

funds received shall be deposited in the state treasury and may

be used as appropriated by the legislature, subject to the

limitations in the gift or grant and in accordance with the

annual report or other recommendations of a commission.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 782.013. DEVELOPMENT GRANT. (a) The legislature shall

appropriate a development grant fund. On receipt of a report

under Section 782.008(f), the legislature may release appropriate

development grant funds in block grant form to be used by a

commission in accordance with the commission's report.

(b) The governor shall encourage each commission and reviewing

state agency to follow procedures that consider the following

factors when developing recommendations and funding for

recommendations, setting priorities, and taking other appropriate

actions:

(1) the relationship of the project to the overall cultural

basin development, including its location in an area determined

to have a significant potential for growth;

(2) the population and area to be served by the project and the

relative per capita income and the unemployment rates in the

area;

(3) the relative financial resources available to the state or

political subdivision that will undertake the project;

(4) the importance of the project in relation to other projects

that may be in competition for the same funds;

(5) the prospects that the project, on a continuing rather than

a temporary basis, will improve the opportunities for employment,

the average level of income, or the economic and social

development of the area served by the project; and

(6) any possible environmental impact of the project.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 782.014. ANNUAL REPORT. (a) On or before December 1 of

each year, each commission shall make a written report to the

governor and the presiding officer of each house of the

legislature.

(b) The report must include a statement of the commission's

activities and recommendations.

(c) The report required by this section must be consistent with

Sections 782.008(f) and 782.013.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.



CHAPTER 783. UNIFORM GRANT AND CONTRACT MANAGEMENT

GOVERNMENT CODE

TITLE 7. INTERGOVERNMENTAL RELATIONS

CHAPTER 783. UNIFORM GRANT AND CONTRACT MANAGEMENT

Sec. 783.001. SHORT TITLE. This chapter may be cited as the

Uniform Grant and Contract Management Act.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 783.002. POLICY. It is the policy of the state to promote

the efficient use of public funds in local government and in

programs requiring cooperation among local, state, and federal

agencies.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 783.003. DEFINITIONS. In this chapter:

(1) "Assurance" means a statement of compliance with federal or

state law that is required of a local government as a condition

for the receipt of grant or contract funds.

(2) "Financial management conditions" means generally applicable

policies and procedures for the accounting, reporting, and

management of funds that state agencies require local governments

to follow in the administration of grants and contracts.

(3) "Local government" means a municipality, county, or other

political subdivision of the state, but does not include a school

district or other special-purpose district.

(4) "State agency" means a state board, commission, or

department, or office having statewide jurisdiction, but does not

include a state college or university.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 783.004. GOVERNOR'S OFFICE. The governor's office is the

state agency for uniform grant and contract management.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 783.005. UNIFORM ASSURANCES. (a) The governor's office

shall develop uniform and concise language for any assurances

that a local government is required to make to a state agency.

(b) The governor's office may:

(1) categorize assurances according to the type of grant or

contract;

(2) designate programs to which the assurances are applicable;

and

(3) revise the assurances.

(c) The standards for assurances developed under this chapter

may not affect methods of distribution or amounts of federal

funds received by a state agency or a local government.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 783.006. STANDARD FINANCIAL MANAGEMENT CONDITIONS. (a)

The governor's office shall compile and distribute to each state

agency an official compilation of standard financial management

conditions.

(b) The governor's office shall develop the compilation from

Federal Management Circular A-102 or from a revision of that

circular and from other applicable statutes and regulations.

(c) The governor's office shall include in the compilation

official commentary regarding administrative or judicial

interpretations that affect the application of financial

management standards.

(d) The governor's office may:

(1) categorize the financial management conditions according to

the type of grant or contract;

(2) designate programs to which the conditions are applicable;

and

(3) revise the conditions.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 783.007. UNIFORM ASSURANCES AND STANDARD CONDITIONS

REQUIRED; VARIATIONS. (a) A state agency shall use the uniform

assurances developed under Section 783.005 and the standard

financial management conditions developed under Section 783.006

applicable to a local government receiving financial assistance

from the agency unless a federal statute or regulation or a state

statute requires or specifically authorizes a variation in the

assurances or conditions.

(b) An agency may establish a variation from uniform assurances

or standard conditions only by rule in accordance with Chapter

2001.

(c) The agency shall state a reason for the variation along with

the proposed rule, and the reason must be based on the applicable

federal statute or regulation or state statute.

(d) The agency shall file a notice of each proposed rule that

establishes a variation from uniform assurances or standard

conditions with the governor's office.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(50),

eff. Sept. 1, 1995.

Sec. 783.008. AUDIT COORDINATION. (a) A local government

receiving state-administered financial assistance may request by

action of its governing body a single audit or coordinated audits

by all state agencies from which it receives funds.

(b) On receipt of a request for a single audit or audit

coordination, the governor's office in consultation with the

state auditor shall not later than the 30th day after the date of

the request designate a single state agency to coordinate state

audits of the local government.

(c) The designated agency shall, to the extent practicable,

assure single or coordinated state audits of the local government

for as long as the designation remains in effect or until the

local government by action of its governing body withdraws its

request for audit coordination.

(d) This section does not apply to an audit performed by the

comptroller or state auditor.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 783.009. MATCHING FUND WAIVER FOR ECONOMICALLY

DISADVANTAGED COUNTY OR CENSUS TRACT. (a) In this section,

"economically disadvantaged county" means a county that has a per

capita taxable property tax value that is less than one-half the

average per capita taxable property value of counties in the

state or, in comparison to other counties in the state, has:

(1) below average per capita taxable property value;

(2) below average per capita income; and

(3) above average unemployment.

(b) In this section, "economically disadvantaged census tract"

means a census tract delineated by the U.S. Bureau of the Census

in the most recent decennial census in which the median family

income is reported by the U.S. Bureau of the Census to be less

than 80 percent of the area median family income.

(c) Except as provided by Subsection (d), a state agency may,

for an economically disadvantaged county or economically

disadvantaged census tract, adjust any matching funds requirement

that is otherwise a condition for a county to receive a grant or

other form of financial assistance from the agency.

(d) This section does not apply to the Texas Transportation

Commission or to waivers or adjustments of matching funds

requirements granted by the Texas Department of Transportation or

governed by Section 222.053(a), Transportation Code.

(e) Each agency shall include information about its use of

waivers or adjustments to matching funds requirements in its

annual report. The information shall include the disposition of

each instance where a waiver or adjustment is requested or

considered.

(f) Each agency that adjusts a matching funds requirement under

this section shall prepare and submit an annual report describing

each adjustment made by the agency during the preceding state

fiscal year and the effects of each adjustment on the agency's

programs. The agency shall state the amount of each adjustment,

the program under which the adjustment was made, and the name of

each county or the location of each census tract, as appropriate,

that benefited from the adjustment. The agency shall send a copy

of the annual report to the governor, lieutenant governor,

speaker of the house of representatives, Legislative Budget

Board, and to each member of the legislature who requests a copy.

The agency may include the annual report in the annual financial

report submitted under Section 2101.011.

Added by Acts 1999, 76th Leg., ch. 1486, Sec. 1, eff. June 19,

1999. Amended by Acts 2001, 77th Leg., ch. 101, Sec. 1, eff.

Sept. 1, 2001.

Sec. 783.010. STATE AGENCY REPORTING AND AUDITING COORDINATION.

(a) A state agency that requires reports of local governments

shall, during the second year of each state biennium, conduct a

zero-based review of reporting requirements imposed on local

governments and shall simplify the reporting requirements and

determine and eliminate unnecessary, duplicative, or overly

burdensome reporting requirements.

(b) Based on the results of these reviews, the state agency

shall recommend to the legislature statutory changes to minimize

cost, duplication, and paperwork and to maximize the efficient

and effective use of public funds.

(c) A state agency may not require local governments to submit

reports on items not required by law, rule, or performance

measures.

(d) To achieve greater efficiency in the use of governmental

funds expended on governmental audits, a state agency, except as

shown necessary to further protect public funds, shall:

(1) accept, and not duplicate with state resources, an

independent audit of a local government if it is performed by a

certified public accountant in accordance with generally accepted

governmental auditing standards and the standards of the

Governmental Accounting Standards Board;

(2) at the time of approval of a contract with or a grant to a

local government, specify any special or unique auditing

requirements that must be performed by the local government's

independent auditors; and

(3) as may be allowed by law or rule, provide in the contract or

grant award for the payment of costs incurred by the local

government in complying with any special or unique auditing

requirements not required by generally accepted governmental

auditing standards or the standards of the Governmental

Accounting Standards Board.

(e) Nothing in this section shall be construed to limit the

authority of a state agency to monitor or audit a local

government's expenditure of state or federal funds received via

contract or grant.

(f) The state auditor may audit for compliance with these

provisions.

Added by Acts 2003, 78th Leg., ch. 723, Sec. 1, eff. June 20,

2003.



CHAPTER 791. INTERLOCAL COOPERATION CONTRACTS

GOVERNMENT CODE

TITLE 7. INTERGOVERNMENTAL RELATIONS

CHAPTER 791. INTERLOCAL COOPERATION CONTRACTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 791.001. PURPOSE. The purpose of this chapter is to

increase the efficiency and effectiveness of local governments by

authorizing them to contract, to the greatest possible extent,

with one another and with agencies of the state.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 791.002. SHORT TITLE. This chapter may be cited as the

Interlocal Cooperation Act.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 791.003. DEFINITIONS. In this chapter:

(1) "Administrative functions" means functions normally

associated with the routine operation of government, including

tax assessment and collection, personnel services, purchasing,

records management services, data processing, warehousing,

equipment repair, and printing.

(2) "Interlocal contract" means a contract or agreement made

under this chapter.

(3) "Governmental functions and services" means all or part of a

function or service in any of the following areas:

(A) police protection and detention services;

(B) fire protection;

(C) streets, roads, and drainage;

(D) public health and welfare;

(E) parks and recreation;

(F) library and museum services;

(G) records center services;

(H) waste disposal;

(I) planning;

(J) engineering;

(K) administrative functions;

(L) public funds investment;

(M) comprehensive health care and hospital services; or

(N) other governmental functions in which the contracting

parties are mutually interested.

(4) "Local government" means a:

(A) county, municipality, special district, junior college

district, or other political subdivision of this state or another

state;

(B) local government corporation created under Subchapter D,

Chapter 431, Transportation Code;

(C) political subdivision corporation created under Chapter 304,

Local Government Code;

(D) local workforce development board created under Section

2308.253; or

(E) combination of two or more entities described by Paragraph

(A), (B), (C), or (D).

(5) "Political subdivision" includes any corporate and political

entity organized under state law.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 823, Sec. 1, eff.

Sept. 1, 1993; Acts 2001, 77th Leg., ch. 98, Sec. 1, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 301, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1317, Sec. 1, eff. June 18, 2005.

Sec. 791.004. INTERLOCAL CONTRACT; DUAL OFFICE HOLDING. A

person acting under an interlocal contract does not, because of

that action, hold more than one civil office of emolument or more

than one office of honor, trust, or profit.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 791.005. EFFECT OF CHAPTER. This chapter does not affect

an act done or a right, duty, or penalty existing before May 31,

1971.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 791.006. LIABILITY IN FIRE PROTECTION CONTRACT OR PROVISION

OF LAW ENFORCEMENT SERVICES. (a) If governmental units contract

under this chapter to furnish or obtain services of a fire

department, such as training, fire suppression, fire fighting,

ambulance services, hazardous materials response services, fire

and rescue services, or paramedic services, the governmental unit

that would have been responsible for furnishing the services in

the absence of the contract is responsible for any civil

liability that arises from the furnishing of those services.

(a-1) Notwithstanding Subsection (a), if a municipality, county,

rural fire prevention district, emergency services district, fire

protection agency, regional planning commission, or joint board

enters into a contract with a governmental unit under this

chapter to furnish or obtain fire or emergency services, the

parties to the contract may agree to assign responsibility for

civil liability that arises from the furnishing or obtaining of

services under the contract in any manner agreed to by the

parties. To assign responsibility for civil liability under this

subsection, the parties to the contract must assign

responsibility in a written provision of the contract that

specifically references this subsection and states that the

assignment of liability is intended to be different than

liability otherwise assigned under Subsection (a).

(b) In the absence of a contract, if a municipality or county

furnishes law enforcement services to another municipality or

county, the governmental unit that requests and obtains the

services is responsible for any civil liability that arises from

the furnishing of those services.

(c) Nothing in this section adds to or changes the liability

limits and immunities for a governmental unit provided by the

Texas Tort Claims Act, Chapter 101, Civil Practice and Remedies

Code, or other law.

(d) Notwithstanding any other provision of this chapter, a

contract under this chapter is not a joint enterprise for the

purpose of assigning or determining liability.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 811, Sec. 1, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1337, Sec. 16, eff. June 18, 2005.

SUBCHAPTER B. GENERAL INTERLOCAL CONTRACTING AUTHORITY

Sec. 791.011. CONTRACTING AUTHORITY; TERMS. (a) A local

government may contract or agree with another local government or

a federally recognized Indian tribe, as listed by the United

States secretary of the interior under 25 U.S.C. Section 479a-1,

whose reservation is located within the boundaries of this state

to perform governmental functions and services in accordance with

this chapter.

(b) A party to an interlocal contract may contract with a:

(1) state agency, as that term is defined by Section 771.002; or

(2) similar agency of another state.

(b-1) A local government that is authorized to enter into an

interlocal contract under this section may not contract with an

Indian tribe that is not federally recognized or whose

reservation is not located within the boundaries of this state.

(c) An interlocal contract may be to:

(1) study the feasibility of the performance of a governmental

function or service by an interlocal contract; or

(2) provide a governmental function or service that each party

to the contract is authorized to perform individually.

(d) An interlocal contract must:

(1) be authorized by the governing body of each party to the

contract unless a party to the contract is a municipally owned

electric utility, in which event the governing body may establish

procedures for entering into interlocal contracts that do not

exceed $100,000 without requiring the approval of the governing

body;

(2) state the purpose, terms, rights, and duties of the

contracting parties; and

(3) specify that each party paying for the performance of

governmental functions or services must make those payments from

current revenues available to the paying party.

(e) An interlocal contractual payment must be in an amount that

fairly compensates the performing party for the services or

functions performed under the contract.

(f) An interlocal contract may be renewed annually.

(g) A governmental entity of this state or another state that

makes purchases or provides purchasing services under an

interlocal contract for a state agency, as that term is defined

by Section 771.002, must comply with Chapter 2161 in making the

purchases or providing the services.

(h) An interlocal contract between a governmental entity and a

purchasing cooperative may not be used to purchase engineering or

architectural services.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 405, Sec. 47, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 98, Sec. 2, eff. Sept.

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

257, Sec. 1, eff. May 30, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1213, Sec. 12, eff. September 1, 2007.

Sec. 791.012. LAW APPLICABLE TO CONTRACTING PARTIES. Local

governments that are parties to an interlocal contract for the

performance of a service may, in performing the service, apply

the law applicable to a party as agreed by the parties.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 176, Sec. 1, eff. May

21, 1997.

Sec. 791.013. CONTRACT SUPERVISION AND ADMINISTRATION. (a) To

supervise the performance of an interlocal contract, the parties

to the contract may:

(1) create an administrative agency;

(2) designate an existing local government; or

(3) contract with an organization that qualifies for exemption

from federal income tax under Section 501(c), Internal Revenue

Code of 1986, as amended, that provides services on behalf of

political subdivisions or combinations of political subdivisions

and derives more than 50 percent of its gross revenues from

grants, funding, or other income from political subdivisions or

combinations of subdivisions.

(b) The agency, designated local government, or organization

described by Subsection (a)(3) may employ personnel, perform

administrative activities, and provide administrative services

necessary to perform the interlocal contract.

(c) All property that is held and used for a public purpose by

the administrative agency or designated local government is

exempt from or subject to taxation in the same manner as if the

property were held and used by the participating political

subdivisions.

(d) An administrative agency created under this section may

acquire, apply for, register, secure, hold, protect, and renew

under the laws of this state, another state, the United States,

or any other nation:

(1) a patent for the invention or discovery of:

(A) any new and useful process, machine, manufacture,

composition of matter, art, or method;

(B) any new use of a known process, machine, manufacture,

composition of matter, art, or method; or

(C) any new and useful improvement on a known process, machine,

manufacture, composition of matter, art, or method;

(2) a copyright of an original work of authorship fixed in any

tangible medium of expression, now known or later developed, from

which the work may be perceived, reproduced, or otherwise

communicated, either directly or with the aid of a machine or

device;

(3) a trademark, service mark, collective mark, or certification

mark for a word, name, symbol, device, or slogan that the agency

uses to identify and distinguish the agency's goods and services

from other goods and services; and

(4) other evidence of protection of exclusivity issued for

intellectual property.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 481, Sec. 1, eff. Aug.

28, 1995; Acts 2003, 78th Leg., ch. 301, Sec. 3, eff. Sept. 1,

2003.

Sec. 791.014. APPROVAL REQUIREMENT FOR COUNTIES. (a) Before

beginning a project to construct, improve, or repair a building,

road, or other facility under an interlocal contract, the

commissioners court of a county must give specific written

approval for the project.

(b) The approval must:

(1) be given in a document other than the interlocal contract;

(2) describe the type of project to be undertaken; and

(3) identify the project's location.

(c) The county may not accept and another local government may

not offer payment for a project undertaken without approval

required by this section.

(d) A county is liable to another local government for the

amount paid by the local government to the county for a project

requiring approval under this section if:

(1) the county begins the project without the approval required

by this section; and

(2) the local government makes the payment before the project is

begun by the county.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 791.015. SUBMISSION OF DISPUTES TO ALTERNATIVE DISPUTE

RESOLUTION PROCEDURES. Local governments that are parties to an

interlocal contract may provide in the contract for the

submission of disputes arising under the contract to the

alternative dispute resolution procedures authorized by Chapter

2009.

Added by Acts 2001, 77th Leg., ch. 666, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER C. SPECIFIC INTERLOCAL CONTRACTING AUTHORITY

Sec. 791.021. CONTRACTS FOR REGIONAL CORRECTIONAL FACILITIES.

The parties to an interlocal contract may contract with the Texas

Department of Criminal Justice for the construction, operation,

and maintenance of a regional correctional facility if:

(1) title to the land on which the facility is to be constructed

is deeded to the department; and

(2) the parties execute a contract relating to the payment of

costs for housing, maintenance, and rehabilitative treatment of

persons held in jails who cannot otherwise be transferred under

authority of existing statutes to the direct responsibility of

the department.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.080, eff. September 1, 2009.

Sec. 791.022. CONTRACTS FOR REGIONAL JAIL FACILITIES. (a) In

this section:

(1) "Facility" means a regional jail facility constructed or

acquired under this section.

(2) "Jailer" means a person with authority to supervise the

operation and maintenance of a facility as provided by this

section.

(b) A political subdivision of the state, by resolution of its

governing body, may contract with one or more political

subdivisions of the state to participate in the ownership,

construction, and operation of a regional jail facility.

(c) The facility must be located within the geographic

boundaries of one of the participating political subdivisions.

The facility is not required to be located in a county seat.

(d) Before acquiring and constructing the facility, the

participating political subdivisions shall issue bonds to finance

the facility's acquisition and construction. The bonds must be

issued in the manner prescribed by law for issuance of permanent

improvement bonds.

(e) To supervise the operation and maintenance of a facility,

the participating political subdivisions may agree to:

(1) appoint as jailer of the facility the police chief or

sheriff of the political subdivision in which the facility is

located;

(2) form a committee composed of the sheriff or police chief of

each participating political subdivision to appoint a jailer of

the facility; or

(3) authorize the police chief or sheriff of each participating

political subdivision to continue to supervise and manage those

prisoners incarcerated in the facility under the authority of

that officer.

(f) If participating political subdivisions provide for facility

supervision under Subsection (e), the person designated to

supervise operation and maintenance of the facility shall

supervise the prisoners incarcerated in the facility.

(g) When a prisoner is transferred from the facility to the

originating political subdivision, the appropriate law

enforcement officer of the originating political subdivision

shall assume supervision and responsibility for the prisoner.

(h) While a prisoner is incarcerated in a facility, a police

chief or sheriff not assigned to supervise the facility is not

liable for the escape of the prisoner or for any injury or damage

caused by or to the prisoner unless the escape, injury, or damage

is directly caused by the police chief or sheriff.

(i) The political subdivisions may employ or authorize the

jailer of the facility to employ personnel necessary to operate

and maintain the facility.

(j) The jailer of the facility and any assistant jailers must be

commissioned peace officers.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 791.023. CONTRACTS FOR STATE CRIMINAL JUSTICE FACILITIES.

The state or an agency of the state may contract with one or more

entities to finance, construct, operate, maintain, or manage a

criminal justice facility provided, in the exercise of the

governmental power, for the benefit of the state in accordance

with this chapter and:

(1) Subchapter A, Chapter 494, Government Code;

(2) Subchapter D, Chapter 361, Local Government Code; or

(3) the Certificate of Obligation Act of 1971 (Subchapter C,

Chapter 271, Local Government Code).

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 791.024. CONTRACTS FOR COMMUNITY CORRECTIONS FACILITIES. A

community supervision and corrections department established

under Section 76.002 may agree with the state, an agency of the

state, or a local government to finance, construct, operate,

maintain, or manage a community corrections facility under

Section 76.010(b) or a county correctional center under

Subchapter H, Chapter 351, Local Government Code.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 7.18, eff.

Sept. 1, 1995.

Sec. 791.025. CONTRACTS FOR PURCHASES. (a) A local government,

including a council of governments, may agree with another local

government or with the state or a state agency, including the

comptroller, to purchase goods and services.

(b) A local government, including a council of governments, may

agree with another local government, including a nonprofit

corporation that is created and operated to provide one or more

governmental functions and services, or with the state or a state

agency, including the comptroller, to purchase goods and any

services reasonably required for the installation, operation, or

maintenance of the goods. This subsection does not apply to

services provided by firefighters, police officers, or emergency

medical personnel.

(c) A local government that purchases goods and services under

this section satisfies the requirement of the local government to

seek competitive bids for the purchase of the goods and services.

(d) In this section, "council of governments" means a regional

planning commission created under Chapter 391, Local Government

Code.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 28, Sec. 1, eff. April

27, 1995; Acts 1997, 75th Leg., ch. 826, Sec. 1, eff. June 18,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.62, eff. September 1, 2007.

Sec. 791.026. CONTRACTS FOR WATER SUPPLY AND WASTEWATER

TREATMENT FACILITIES. (a) A municipality, district, or river

authority of this state may contract with another municipality,

district, or river authority of this state to obtain or provide

part or all of:

(1) water supply or wastewater treatment facilities; or

(2) a lease or operation of water supply facilities or

wastewater treatment facilities.

(b) The contract may provide that the municipality, district, or

river authority obtaining one of the services may not obtain

those services from a source other than a contracting party,

except as provided by the contract.

(c) If a contract includes a term described by Subsection (b),

payments made under the contract are the paying party's operating

expenses for its water supply system, wastewater treatment

facilities, or both.

(d) The contract may:

(1) contain terms and extend for any period on which the parties

agree;

(2) require the purchaser to develop alternative or replacement

supplies prior to the expiration date of the contract and may

provide for enforcement of such terms by court order; and

(3) provide that it will continue in effect until bonds

specified by the contract and any refunding bonds issued to pay

those bonds are paid.

(e) Where a contract sets forth explicit expiration provisions,

no continuation of the service obligation will be implied.

(f) Tax revenue may not be pledged to the payment of amounts

agreed to be paid under the contract.

(g) The powers granted by this section prevail over a limitation

contained in another law.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 2.01, eff.

Sept. 1, 1997.

Sec. 791.027. EMERGENCY ASSISTANCE. (a) A local government may

provide emergency assistance to another local government, whether

or not the local governments have previously agreed or contracted

to provide that kind of assistance, if:

(1) in the opinion of the presiding officer of the governing

body of the local government desiring emergency assistance, a

state of civil emergency exists in the local government that

requires assistance from another local government and the

presiding officer requests the assistance; and

(2) before the emergency assistance is provided, the governing

body of the local government that is to provide the assistance

authorizes that local government to provide the assistance by

resolution or other official action.

(b) This section does not apply to emergency assistance provided

by law enforcement officers under Chapter 362, Local Government

Code.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 791.028. CONTRACTS FOR JOINT PAYMENT OF ROAD CONSTRUCTION

AND IMPROVEMENTS. (a) In this section:

(1) "Highway project" means the acquisition, design,

construction, improvement, or beautification of a state or local

highway, turnpike, or road project.

(2) "Transportation corporation" means a corporation created

under Chapter 431, Transportation Code.

(b) A local government may contract with another local

government, a state agency, or a transportation corporation to

pay jointly all or part of the costs of a highway project,

including the cost of an easement or interest in land required

for or beneficial to the project.

(c) A local government and a transportation corporation, in

accordance with a contract executed under this section, may:

(1) jointly undertake a highway project;

(2) acquire an easement, land, or an interest in land, in or

outside a right-of-way of a highway project, as necessary for or

beneficial to a highway project; or

(3) adjust utilities for the project.

(d) If a contract under this section provides for payments over

a term of years, a local government may levy ad valorem taxes in

an amount necessary to make the payments required by the contract

as they become due.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.196, eff.

Sept. 1, 1997.

Sec. 791.029. CONTRACTS FOR REGIONAL RECORDS CENTERS. (a) By

resolution of its governing body, a political subdivision of the

state may contract with another political subdivision of the

state to participate in the ownership, construction, and

operation of a regional records center.

(b) Before acquiring or constructing the records center, a

participating political subdivision may issue bonds to finance

the acquisition and construction of the records center in the

manner prescribed by law for the issuance of permanent

improvement bonds.

(c) The records center may not be used to store a record whose

retention period is listed as permanent on a records retention

schedule issued by the Texas State Library and Archives

Commission under Section 441.158, unless the center meets

standards for the care and storage of records of permanent value

established by rules adopted by the commission under Section

203.048, Local Government Code.

(d) The Texas State Library and Archives Commission shall

provide assistance and advice to local governments in the

establishment and design of regional records centers.

Added by Acts 1991, 72nd Leg., ch. 38, Sec. 1, eff. Sept. 1,

1991.

Sec. 791.030. HEALTH CARE AND HOSPITAL SERVICES. A local

government may contract with another local government authorized

to provide health care and hospital services to provide those

services for the local government's officers and employees and

their dependents.

Added by Acts 1993, 73rd Leg., ch. 823, Sec. 2, eff. Sept. 1,

1993.

Sec. 791.031. TRANSPORTATION INFRASTRUCTURE. (a) This section

applies only to a local government, other than a school district,

that is authorized to impose ad valorem taxes on real property.

(b) The Texas Department of Transportation may enter into an

interlocal contract with a local government for the financing of

transportation infrastructure that is constructed or that is to

be constructed in the territory of the local government by the

department in a corridor of land on which no existing state or

federal highway is located.

(c) The agreement must include:

(1) the duration of the agreement, which may not exceed 12

years;

(2) a description of each transportation infrastructure project

or proposed project;

(3) a map showing the location of each project and property

included in the contract; and

(4) an estimate of the cost of each project.

(d) The agreement may establish one or more transportation

infrastructure zones. The Texas Department of Transportation and

the local government may agree that at one or more specified

times, the local government will pay to the Texas Department of

Transportation an amount that is calculated on the basis of

increased ad valorem tax collections in a zone that are

attributable to increased values of property located in the zone

resulting from an infrastructure project. The amount may not

exceed an amount that is equal to 30 percent of the increase in

ad valorem tax collections for the specified period.

(e) Money received by the Texas Department of Transportation

under this section may be used:

(1) to provide a local match for the acquisition of right-of-way

in the territory of the local government; or

(2) for design, construction, operation, or maintenance of

transportation facilities in the territory of the local

government.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.33, eff. Sept. 1,

1997.

Sec. 791.032. CONSTRUCTION, IMPROVEMENT, AND REPAIR OF STREETS

IN MUNICIPALITIES. With the approval of the governing body of a

municipality, a local government may enter into an interlocal

contract with the municipality to finance the construction,

improvement, maintenance, or repair of streets or alleys in the

municipality, including portions of the municipality's streets or

alleys that are not an integral part of or a connecting link to

other roads or highways.

Added by Acts 1999, 76th Leg., ch. 671, Sec. 1, eff. Sept. 1,

1999.

Sec. 791.033. CONTRACTS TO CONSTRUCT, MAINTAIN, OR OPERATE

FACILITIES ON STATE HIGHWAY SYSTEM. (a) In this section, "state

highway system" means the highways in this state included in the

plan providing for a system of state highways prepared under

Section 201.103, Transportation Code.

(b) A local government may enter into and make payments under an

agreement with another local government for the design,

development, financing, construction, maintenance, operation,

extension, expansion, or improvement of a toll or nontoll project

or facility on the state highway system located within the

boundaries of the local government or, as a continuation of the

project or facility, within the boundaries of an adjacent local

government.

(c) An agreement under this section must be approved by the

Texas Department of Transportation.

(d) Notwithstanding Section 791.011(d), to make payments under

an agreement under this section, a local government may:

(1) pledge revenue from any available source, including payments

received under an agreement with the Texas Department of

Transportation under Section 222.104, Transportation Code;

(2) pledge, levy, and collect taxes to the extent permitted by

law; or

(3) provide for a combination of Subdivisions (1) and (2).

(e) The term of an agreement under this section may not exceed

40 years.

(f) Any election required to permit action under this section

must be held in conformance with the Election Code or other law

applicable to the local government.

(g) In connection with an agreement under this section, a county

or municipality may exercise any of the rights and powers granted

to the governing body of an issuer under Chapter 1371.

(h) This section is wholly sufficient authority for the

execution of agreements, the pledge of revenues, taxes, or any

combination of revenues and taxes, and the performance of other

acts and procedures authorized by this section by a local

government without reference to any other provision of law or any

restriction or limitation contained in those provisions, except

as specifically provided by this section. To the extent of any

conflict or inconsistency between this section and any other law,

this section shall prevail and control. A local government may

use any law not in conflict with this section to the extent

convenient or necessary to carry out any power or authority,

expressed or implied, granted by this section.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.89, eff. June 14, 2005.

Sec. 791.034. INTERLOCAL CONTRACT FOR RELIEF HIGHWAY ROUTE

AROUND CERTAIN MUNICIPALITIES. (a) The governing body of a

municipality located in a county in which is located a facility

licensed to dispose of low-level radioactive waste under Chapter

401, Health and Safety Code, may enter into an interlocal

contract with the county for the construction and maintenance of

a relief highway route around and outside the boundaries of the

municipality that the governing body determines will serve a

public purpose of the municipality.

(b) The municipality may expend municipal funds and may issue

certificates of obligation or bonds to pay for expenses

associated with a relief highway route under Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch.

357, Sec. 1, eff. June 19, 2009.



CHAPTER 792. INTERNATIONAL COOPERATION AGREEMENTS

GOVERNMENT CODE

TITLE 7. INTERGOVERNMENTAL RELATIONS

CHAPTER 792. INTERNATIONAL COOPERATION AGREEMENTS

Sec. 792.001. DEFINITIONS. In this chapter:

(1) "Political subdivision" has the meaning assigned by Section

791.003.

(2) "State agency" has the meaning assigned by Section 783.003.

Added by Acts 1999, 76th Leg., ch. 1165, Sec. 1, eff. Aug. 30,

1999.

Sec. 792.002. AGREEMENTS WITH MEXICO. A state agency or a

political subdivision may, to the extent permitted under federal

law, enter into an agreement under this chapter with:

(1) the United Mexican States or a political subdivision of the

United Mexican States;

(2) an agency of the United States; or

(3) an agency or entity that is created under a treaty or

executive agreement between the United States and the United

Mexican States.

Added by Acts 1999, 76th Leg., ch. 1165, Sec. 1, eff. Aug. 30,

1999.

Sec. 792.003. SCOPE OF AGREEMENT. A state agency or a political

subdivision may enter into an agreement under this chapter only

if the agreement is for the accomplishment of a function that the

agency or political subdivision is authorized to perform under

other law.

Added by Acts 1999, 76th Leg., ch. 1165, Sec. 1, eff. Aug. 30,

1999.

Sec. 792.004. TERMS. (a) Under an agreement authorized by this

chapter, a political subdivision or a state agency may:

(1) acquire or dispose of in any manner available to the state

agency or political subdivision under other law an interest in

real property in this state or the United Mexican States;

(2) use any funds of the state agency or political subdivision

that are not otherwise dedicated by law for another purpose to

accomplish the purposes of the agreement;

(3) use any equipment, facilities, or other property of the

state agency or political subdivision to carry out the agreement;

or

(4) agree to any other terms that are not prohibited under state

or federal law.

(b) An agreement made under this chapter may not provide for the

liability of this state or a political subdivision on a bond or

other obligation issued by the United Mexican States or a

political subdivision of the United Mexican States.

Added by Acts 1999, 76th Leg., ch. 1165, Sec. 1, eff. Aug. 30,

1999.

Sec. 792.005. BONDS. (a) A state agency described by

Subsection (b) or a political subdivision may issue bonds or

other evidence of indebtedness to provide financing for an

agreement under this chapter to the same extent and in the same

manner that the agency or political subdivision is authorized to

issue the bonds or other evidence of indebtedness to perform the

activity on its own behalf.

(b) Only the following state agencies may issue bonds under this

section:

(1) the Department of Agriculture;

(2) the Texas Department of Economic Development;

(3) the Texas Department of Housing and Community Affairs;

(4) the Texas Public Finance Authority;

(5) the Texas Turnpike Authority; or

(6) the Texas Water Development Board.

Added by Acts 1999, 76th Leg., ch. 1165, Sec. 1, eff. Aug. 30,

1999.

Sec. 792.006. APPROVAL OF GOVERNOR AND LEGISLATIVE BUDGET BOARD.

An agreement made by a state agency under this chapter that

involves the use of money appropriated from the state treasury is

not valid unless it is approved by the governor and the

Legislative Budget Board.

Added by Acts 1999, 76th Leg., ch. 1165, Sec. 1, eff. Aug. 30,

1999.






TITLE 8. PUBLIC RETIREMENT SYSTEMS

CHAPTER 801. STATE PENSION REVIEW BOARD

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC RETIREMENT

SYSTEMS

CHAPTER 801. STATE PENSION REVIEW BOARD

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 801.001. DEFINITIONS. In this chapter:

(1) "Board" means the State Pension Review Board.

(2) "Public retirement system" means a continuing, organized

program of service retirement, disability retirement, or death

benefits for officers or employees of the state or a political

subdivision, or of an agency or instrumentality of the state or a

political subdivision, and includes the optional retirement

program governed by Chapter 830, but does not include:

(A) a program, other than the optional retirement program, for

which benefits are administered by a life insurance company;

(B) a program providing only workers' compensation benefits;

(C) a program administered by the federal government;

(D) an individual retirement account or individual retirement

annuity within the meaning of Section 408, or a retirement bond

within the meaning of Section 409, of the Internal Revenue Code

of 1986 (26 U.S.C. Section 409);

(E) a plan described by Section 401(d) of the Internal Revenue

Code of 1986 (26 U.S.C. Section 401);

(F) an individual account plan consisting of an annuity contract

described by Section 403(b) of the Internal Revenue Code of 1986

(26 U.S.C. Section 403); or

(G) an eligible state deferred compensation plan described by

Section 457(b) of the Internal Revenue Code of 1986 (26 U.S.C.

Section 457).

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 143, Sec. 1, eff.

Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 11.001 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 801.101. PENSION REVIEW BOARD. The State Pension Review

Board is an agency of the state.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

11.101 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 801.102. COMPOSITION OF BOARD. (a) The board is composed

of nine members.

(b) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointees.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

11.102 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 624, Sec. 1, eff.

Sept. 1, 1991; Acts 2001, 77th Leg., ch. 18, Sec. 1, eff. Sept.

1, 2001.

Sec. 801.1021. CONFLICT PROVISIONS. (a) A person is not

eligible for appointment as a member of the board if the person

or the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization receiving funds from the

board;

(2) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

receiving funds from the board; or

(3) uses or receives a substantial amount of tangible goods,

services, or funds from the board, other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses.

(b) A person may not serve as a member of the board or act as

the general counsel to the board if the person is required to

register as a lobbyist under Chapter 305 because of the person's

activities for compensation on behalf of a profession related to

the operation of the board.

Added by Acts 1991, 72nd Leg., ch. 624, Sec. 2, eff. Sept. 1,

1991.

Sec. 801.103. MEMBERS APPOINTED BY GOVERNOR. (a) The governor

shall appoint, with the advice and consent of the senate, seven

members to the board.

(b) The governor shall appoint to the board:

(1) three persons who have experience in the fields of

securities investment, pension administration, or pension law but

who are not members or retirees of a public retirement system;

(2) one person who is a fellow of the Society of Actuaries, a

member of the American Academy of Actuaries, or an enrolled

actuary under the federal Employee Retirement Income Security Act

of 1974 (29 U.S.C. Sec. 1001 et seq.);

(3) one person who has experience in the field of governmental

finance;

(4) one person who is a contributing member of a public

retirement system; and

(5) one person who is receiving retirement benefits from a

public retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 164, Sec. 1, eff. Aug.

28, 1989. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

11.103 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989 and by Acts 1989, 71st Leg., ch. 1100, Sec. 4.03(a), eff.

Sept. 1, 1989.

Sec. 801.104. MEMBERS APPOINTED BY OTHERS. (a) The lieutenant

governor shall appoint to the board one member of the senate.

(b) The speaker of the house of representatives shall appoint to

the board one member of the house.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

11.104 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 801.106. TERMS OF OFFICE. Members of the board hold office

for staggered terms of six years, with the terms of three members

expiring on January 31 of each odd-numbered year.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

11.106 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 801.1061. REMOVAL. (a) It is a ground for removal from

the board that a member:

(1) does not have at the time of taking office the

qualifications required by Section 801.103 or 801.104;

(2) does not maintain during service on the board the

qualifications required by Section 801.103 or 801.104;

(3) is ineligible for membership under Section 801.1021;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the board of the potential ground. The

presiding officer shall then notify the governor and the attorney

general that a potential ground for removal exists. If the

potential ground for removal involves the presiding officer, the

executive director shall notify the next highest ranking officer

of the board, who shall then notify the governor and the attorney

general that a potential ground for removal exists.

Added by Acts 1991, 72nd Leg., ch. 624, Sec. 3, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 18, Sec. 2, eff. Sept.

1, 2001.

Sec. 801.1062. TRAINING PROGRAM. (a) A person who is appointed

to and qualifies for office as a member of the board may not

vote, deliberate, or be counted as a member in attendance at a

meeting of the board until the person completes a training

program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) this chapter;

(2) the programs operated by the board;

(3) the role and functions of the board;

(4) the rules of the board, with an emphasis on the rules that

relate to disciplinary and investigatory authority;

(5) the current budget for the board;

(6) the results of the most recent formal audit of the board;

(7) the requirements of:

(A) the open meetings law, Chapter 551;

(B) the public information law, Chapter 552;

(C) the administrative procedure law, Chapter 2001; and

(D) other laws relating to public officials, including conflict

of interest laws; and

(8) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 2001, 77th Leg., ch. 18, Sec. 3, eff. Sept. 1,

2001.

Sec. 801.107. SUNSET PROVISION. The State Pension Review Board

is subject to Chapter 325 (Texas Sunset Act). Unless continued in

existence as provided by that chapter, the board is abolished and

this chapter expires September 1, 2013.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 479, Sec. 217, eff.

Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 11.107 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 624,

Sec. 4, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch.

17, Sec. 5.18, eff. Nov. 12, 1991; Acts 2001, 77th Leg., ch. 18,

Sec. 4, eff. Sept. 1, 2001.

Sec. 801.108. COMPENSATION; EXPENSES. A member of the board is

entitled to reimbursement by the state for actual and necessary

expenses incurred in performing the functions of the board. A

member of the board who also is a member of the legislature is

ineligible to receive compensation for service performed as a

board member.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., ch. 58, Sec. 1, eff. Sept.

1, 1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

11.108 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 801.109. MEETINGS. The board shall meet at least three

times each year and may meet at other times at the call of the

presiding officer or as provided by board rule.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

11.109 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 801.110. PRESIDING OFFICERS. The governor shall designate

a member of the board as the presiding officer of the board to

serve in that capacity at the will of the governor.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

11.110 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 2001, 77th Leg., ch. 18, Sec. 5, eff. Sept.

1, 2001.

Sec. 801.111. EXECUTIVE DIRECTOR; EMPLOYEES. (a) The board

shall employ an executive director to be the executive head of

the board and perform its administrative duties.

(b) The executive director may employ staff members necessary

for administering the functions of the board.

(c) The board shall develop and implement policies that clearly

separate the policy-making responsibilities of the board and the

management responsibilities of the executive director and the

staff of the board.

(d) The executive director or the executive director's designee

shall develop a system of annual performance evaluations. All

merit pay for board employees must be based on the system

established under this subsection.

(e) Repealed by Acts 2009, 81st Leg., R.S., Ch. 614, Sec. 4(13),

eff. June 19, 2009.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

11.111 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 624, Sec. 5, eff.

Sept. 1, 1991; Acts 2001, 77th Leg., ch. 18, Sec. 6, eff. Sept.

1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

614, Sec. 4(13), eff. June 19, 2009.

Sec. 801.1111. EQUAL EMPLOYMENT OPPORTUNITY. (a) The executive

director or the executive director's designee shall prepare and

maintain a written policy statement that implements a program of

equal employment opportunity to ensure that all personnel

decisions are made without regard to race, color, disability,

sex, religion, age, or national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the board to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

board's personnel is in accordance with state and federal law and

a description of reasonable methods to achieve compliance with

state and federal law.

(c) A policy statement must:

(1) be updated annually;

(2) be reviewed by the state Commission on Human Rights for

compliance with Subsection (b)(1); and

(3) be filed with the governor's office.

(d) The governor's office shall deliver a biennial report to the

legislature based on the information received under Subsection

(c). The report may be made separately or as a part of other

biennial reports made to the legislature.

Added by Acts 1991, 72nd Leg., ch. 624, Sec. 6, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 18, Sec. 7, eff. Sept.

1, 2001.

Sec. 801.112. FINANCES AND EQUIPMENT. (a) The executive

director may set staff salaries, within the limits of

appropriated funds and subject to the approval of the board.

(b) The board may request and use staff assistance, equipment,

and office space from the Employees Retirement System of Texas.

(c) The legislature may appropriate funds from the general

revenue fund to the board for the payment of staff salaries and

operating expenses of the board.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

11.112 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 801.113. FUND. (a) The State Pension Review Board fund is

created in the state treasury. Money in the fund may be

appropriated only to assist in paying staff salaries, operating

and actuarial expenses of the board, and for such activities as

defined by Subsection (e) of this section.

(b) In this section:

(1) "Active member" means a person who is on the payroll of an

employing entity included in the coverage of a public retirement

system and who receives credit in the retirement system for

service performed in the position for which the person is paid.

(2) "Annuitant" means a person who receives periodic payments

from a public retirement system that are based on service that

was credited in the retirement system to a person who was an

active member.

(c) The governing board of any public retirement system may vote

to make an annual contribution to the State Pension Review Board

not to exceed 50 cents for each active member and annuitant of

the retirement system as of September 1 of the year for which the

contribution is made. The contribution is payable in a lump sum.

(d) Each public retirement system shall certify to the board and

to the comptroller of public accounts the amount of the annual

contribution to be made under Subsection (c) of this section. The

comptroller by rule may prescribe the form and content of

certifications. The comptroller shall deposit remittances

received under this subsection in the State Pension Review Board

fund.

(e) The board is authorized to conduct training sessions,

schools, or other educational activities for trustees and

administrators of public retirement systems. The board may also

furnish other appropriate services such as actuarial studies or

other requirements of systems and may establish appropriate fees

for these activities and services. The fees may be based on

whether or not the trustees, administrators, or systems

contribute to the State Pension Review Board fund under

Subsection (c) of this section. The net proceeds of these fees

shall be deposited in the fund.

(f) Under the provisions of Sections 403.094 and 403.095, the

dedication of the State Pension Review Board fund is reenacted,

and the fund is established as a special account within the state

treasury dedicated for the purposes defined by Subsections (a)

and (e).

Added by Acts 1989, 71st Leg., ch. 893, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 624, Sec. 7, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 628, Sec. 1, eff. Aug.

30, 1993.

Sec. 801.114. QUALIFICATIONS AND STANDARDS OF CONDUCT. The

executive director or the executive director's designee shall

provide to members of the board and to board employees, as often

as necessary, information regarding the requirements for office

or employment under this chapter, including information regarding

a person's responsibilities under applicable laws relating to

standards of conduct for state officers or employees.

Added by Acts 1991, 72nd Leg., ch. 624, Sec. 8, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 18, Sec. 8, eff. Sept.

1, 2001.

SUBCHAPTER C. POWERS AND DUTIES OF BOARD

Sec. 801.201. RULEMAKING. (a) The board shall adopt rules for

the conduct of its business.

(b) For the purpose of performing its duties under Section

801.202(1) or (2), the board by rule may require clarification of

information provided by a public retirement system in a report

that is required by law and is required to be filed with the

board. A rule adopted under this subsection may not be enforced

against a public retirement system if compliance with the rule

would cause the system to incur a major expense.

(c) The board by rule shall:

(1) adopt a brief standard form that will assist the board in

efficiently determining the actuarial soundness and current

financial condition of a public retirement system; and

(2) require that a retirement system submitting information

required for the review or study described under Section

801.202(1) or (2) include the form with the submission.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 800, Sec. 1, eff. June

15, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

11.201 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 18, Sec. 9,

eff. Sept. 1, 2001.

Sec. 801.202. GENERAL DUTIES. The board shall:

(1) conduct a continuing review of public retirement systems,

compiling and comparing information about benefits, creditable

service, financing, and administration of systems;

(2) conduct intensive studies of potential or existing problems

that threaten the actuarial soundness of or inhibit an equitable

distribution of benefits in one or more public retirement

systems;

(3) provide information and technical assistance on pension

planning to public retirement systems on request; and

(4) recommend policies, practices, and legislation to public

retirement systems and appropriate governmental entities.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

11.202 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 801.203. REPORTS TO LEGISLATURE AND GOVERNOR. (a) The

board shall present to the legislature and the governor, in

November of each even-numbered year, a public report explaining

the work and findings of the board during the preceding two-year

period and including drafts or recommendations of any legislation

relating to public retirement systems that the board finds

advisable.

(b) The board shall file annually with the governor and the

presiding officer of each house of the legislature a complete and

detailed written report accounting for all funds received and

disbursed by the board during the preceding fiscal year. The

annual report must be in the form and reported in the time

provided by the General Appropriations Act.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

11.203 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 624, Sec. 9, eff.

Sept. 1, 1991.

Sec. 801.204. INSPECTION OF RECORDS. In performing its

functions, the board may inspect the books, records, or accounts

of a public retirement system during business hours of the

system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

11.204 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 801.205. SUBPOENA. (a) The board, if reasonably necessary

in the course of performing a board function, may subpoena

witnesses or books, records, or other documents. The presiding

officer of the board shall issue, in the name of the board, only

such subpoenas as a majority of the board may direct.

(b) A peace officer shall serve a subpoena issued by the board.

If the person to whom a subpoena is directed fails to comply, the

board may bring suit to enforce the subpoena in a district court

of the county in which the witness resides or in the county in

which the books, records, or other documents are located. If the

district court determines that good cause exists for issuance of

the subpoena, the court shall order compliance. The district

court may modify the requirements of a subpoena that the court

determines are unreasonable. Failure to obey the order of the

district court is punishable as contempt.

(c) The attorney general shall represent the board in a suit to

enforce a subpoena.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

11.205 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 801.206. PUBLIC ACCESS AND TESTIMONY. (a) The board shall

prepare and maintain a written plan that describes how a person

who does not speak English or who has a physical, mental, or

developmental disability may be provided reasonable access to the

board's programs.

(b) The board shall develop and implement policies that provide

the public with a reasonable opportunity to appear before the

board and to speak on any issue under the jurisdiction of the

board.

Added by Acts 1991, 72nd Leg., ch. 624, Sec. 10, eff. Sept. 1,

1991.

Sec. 801.207. COMPLAINTS. (a) The board shall maintain a file

on each written complaint filed with the board. The file must

include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the board;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

board closed the file without taking action other than to

investigate the complaint.

(b) The board shall provide to the person filing the complaint

and to each person who is a subject of the complaint a copy of

the board's policies and procedures relating to complaint

investigation and resolution.

(c) The board, at least quarterly until final disposition of the

complaint, shall notify the person filing the complaint and each

person who is a subject of the complaint of the status of the

investigation unless the notice would jeopardize an undercover

investigation.

Added by Acts 2001, 77th Leg., ch. 18, Sec. 10, eff. Sept. 1,

2001.



CHAPTER 802. ADMINISTRATIVE REQUIREMENTS

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC RETIREMENT

SYSTEMS

CHAPTER 802. ADMINISTRATIVE REQUIREMENTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 802.001. DEFINITIONS. In this chapter:

(1) "Board" means the State Pension Review Board.

(2) "Governing body of a public retirement system" means the

board of trustees, pension board, or other public retirement

system governing body that has the fiduciary responsibility for

assets of the system and has the duties of overseeing the

investment and expenditure of funds of the system and the

administration of benefits of the system.

(3) "Public retirement system" means a continuing, organized

program of service retirement, disability retirement, or death

benefits for officers or employees of the state or a political

subdivision, or of an agency or instrumentality of the state or a

political subdivision, other than:

(A) a program providing only workers' compensation benefits;

(B) a program administered by the federal government;

(C) an individual retirement account or individual retirement

annuity within the meaning of Section 408, or a retirement bond

within the meaning of Section 409, of the Internal Revenue Code

of 1986 (26 U.S.C. Sections 408, 409);

(D) a plan described by Section 401(d) of the Internal Revenue

Code of 1986 (26 U.S.C. Section 401);

(E) an individual account plan consisting of an annuity contract

described by Section 403(b) of the Internal Revenue Code of 1986

(26 U.S.C. Section 403);

(F) an eligible state deferred compensation plan described by

Section 457(b) of the Internal Revenue Code of 1986 (26 U.S.C.

Section 457); or

(G)(i) in Sections 802.104 and 802.105 of this chapter, a program

for which benefits are administered by a life insurance company;

and

(ii) in the rest of this chapter, a program for which the only

funding agency is a life insurance company.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 195, ch. 18,

Sec. 1, eff. Nov. 10, 1981; Acts 1985, 69th Leg., ch. 143, Sec.

2, eff. Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 12.001 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch.

624, Sec. 11, eff. Sept. 1, 1991.

Sec. 802.002. EXEMPTIONS. (a) Except as provided by Subsection

(b), the Employees Retirement System of Texas, the Teacher

Retirement System of Texas, the Texas County and District

Retirement System, the Texas Municipal Retirement System, and the

Judicial Retirement System of Texas Plan Two are exempt from

Sections 802.101(a), 802.101(b), 802.101(d), 802.102, 802.103(a),

802.103(b), 802.202, 802.203, 802.204, 802.205, 802.206, and

802.207. The Judicial Retirement System of Texas Plan One is

exempt from all of Subchapters B and C except Sections 802.104

and 802.105. The optional retirement program governed by Chapter

830 is exempt from all of Subchapters B and C except Section

802.106.

(b) If an exempt retirement system or program is required by law

to make an actuarial valuation of the assets of the system or

program and publish actuarial information about the system or

program, the actuary making the valuation and the governing body

publishing the information must include the information required

by Section 802.101(b).

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 196, ch. 18,

Sec. 2, eff. Nov. 10, 1981; Acts 1985, 69th Leg., ch. 143, Sec.

3, eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 602, Sec. 2,

Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 12.002 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989.

Sec. 802.003. WRIT OF MANDAMUS. (a) Except as provided by

Subsection (b), if the governing body of a public retirement

system fails or refuses to comply with a requirement of this

chapter that applies to it, a person residing in the political

subdivision in which the members of the governing body are

officers may file a motion, petition, or other appropriate

pleading in a district court having jurisdiction in a county in

which the political subdivision is located in whole or in part,

for a writ of mandamus to compel the governing body to comply

with the applicable requirement.

(b) If the governing body of the Employees Retirement System of

Texas, the Teacher Retirement System of Texas, the Texas

Municipal Retirement System, or the Texas County and District

Retirement System fails or refuses to comply with a requirement

of this chapter that applies to it, any resident of the state may

file a pleading in a district court in Travis County to compel

the governing body to comply with the applicable requirement.

(c) If the prevailing party in an action under this section is

other than the governing body of a public retirement system, the

court may award reasonable attorney's fees and costs of suit.

(d) The State Pension Review Board may file an appropriate

pleading, in the manner provided by this section for filing by an

individual, for the purpose of enforcing a requirement of

Subchapter B or C, other than a requirement of Section

802.101(a), 802.101(d), 802.102, 802.103(a), or 802.104.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 196, ch. 18,

Sec. 3, eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 12.003 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. STUDIES AND REPORTS

Sec. 802.101. ACTUARIAL VALUATION. (a) The governing body of a

public retirement system shall employ an actuary, as a full-time

or part-time employee or as a consultant, to make a valuation at

least once every three years of the assets and liabilities of the

system on the basis of assumptions and methods that are

reasonable in the aggregate, considering the experience of the

program and reasonable expectations, and that, in combination,

offer the actuary's best estimate of anticipated experience under

the program.

(b) On the basis of the valuation, the actuary shall make

recommendations to the governing body of the public retirement

system to ensure the actuarial soundness of the system. The

actuary shall define each actuarial term and enumerate and

explain each actuarial assumption used in making the valuation.

This information must be included either in the actuarial study

or in a separate report made available as a public record.

(c) The governing body of a public retirement system shall file

with the State Pension Review Board a copy of each actuarial

study and each separate report made as required by law.

(d) An actuary employed under this section must be a fellow of

the Society of Actuaries, a member of the American Academy of

Actuaries, or an enrolled actuary under the Employee Retirement

Income Security Act of 1974 (29 U.S.C. Section 1001 et seq.).

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 196, ch. 18,

Sec. 4, eff. Nov. 10, 1981; Acts 1985, 69th Leg., ch. 143, Sec.

4, eff. Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 12.101 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989.

Sec. 802.1012. AUDITS OF ACTUARIAL VALUATIONS, STUDIES, AND

REPORTS. (a) In this section, "governmental entity" means a

unit of government that is the employer of active members of a

public retirement system.

(b) Except as provided by Subsection (k), this section applies

only to a public retirement system with total assets the book

value of which, as of the last day of the preceding fiscal year,

is at least $100 million.

(c) Every five years, the actuarial valuations, studies, and

reports of a public retirement system most recently prepared for

the retirement system as required by Section 802.101 or other law

under this title or under Title 109, Revised Statutes, must be

audited by an independent actuary who:

(1) is engaged for the purpose of the audit by the governmental

entity; and

(2) has the credentials required for an actuary under Section

802.101(d).

(d) Before beginning an audit under this section, the

governmental entity and the independent actuary must agree in

writing to maintain the confidentiality of any nonpublic

information provided by the public retirement system for the

audit.

(e) Before beginning an audit under this section, the

independent actuary must meet with the manager of the pension

fund for the public retirement system to discuss the appropriate

assumptions to use in conducting the audit.

(f) Not later than the 30th day after completing the audit under

Subsection (c), the independent actuary shall submit to the

public retirement system for purposes of discussion and

clarification a preliminary draft of the audit report that is

substantially complete.

(g) The independent actuary shall:

(1) discuss the preliminary draft of the audit report with the

governing body of the public retirement system; and

(2) request in writing that the retirement system, on or before

the 30th day after the date of receiving the preliminary draft,

submit to the independent actuary any response that the

retirement system wants to accompany the final audit report.

(h) The independent actuary shall submit to the governmental

entity the final audit report that includes the audit results and

any response received from the public retirement system:

(1) not earlier than the 31st day after the date on which the

preliminary draft is submitted to the retirement system; and

(2) not later than the 60th day after the date on which the

preliminary draft is submitted to the retirement system.

(i) At the first regularly scheduled open meeting after

receiving the final audit report, the governing body of the

governmental entity shall:

(1) include on the posted agenda for the meeting the

presentation of the audit results;

(2) present the final audit report and any response from the

public retirement system; and

(3) provide printed copies of the final audit report and the

response from the public retirement system for individuals

attending the meeting.

(j) The governmental entity shall:

(1) maintain a copy of the final audit report at its main office

for public inspection;

(2) submit a copy of the final audit report to the public

retirement system and the State Pension Review Board not later

than the 30th day after the date the final audit report is

received by the governmental entity; and

(3) pay all costs associated with conducting the audit and

preparing and distributing the report under this section.

(k) This section does not apply to the Employees Retirement

System of Texas, the Teacher Retirement System of Texas, the

Texas County and District Retirement System, the Texas Municipal

Retirement System, or the Judicial Retirement System of Texas

Plan Two.

Added by Acts 2007, 80th Leg., R.S., Ch.

733, Sec. 1, eff. September 1, 2007.

Sec. 802.102. AUDIT. The governing body of a public retirement

system shall have the accounts of the system audited at least

annually by a certified public accountant in accordance with

generally accepted auditing standards.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 143, Sec. 5, eff.

Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 12.102 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept.

1, 1989.

Sec. 802.1024. CORRECTION OF ERRORS. (a) Except as provided by

Subsection (b), if an error in the records of a public retirement

system results in a person receiving more or less money than the

person is entitled to receive under this subtitle, the retirement

system shall correct the error and so far as practicable adjust

any future payments so that the actuarial equivalent of the

benefit to which the person is entitled is paid. If no future

payments are due, the retirement system may recover the

overpayment in any manner that would be permitted for the

collection of any other debt.

(a-1) On discovery of an error described by Subsection (a), the

public retirement system shall as soon as practicable, but not

later than the 90th day after the date of discovery, give written

notice of the error to the person receiving an incorrect amount

of money. The notice must include:

(1) the amount of the correction in overpayment or underpayment;

(2) how the amount of the correction was calculated;

(3) a brief explanation of the reason for the correction;

(4) a statement that the notice recipient may file a written

complaint with the retirement system if the recipient does not

agree with the correction;

(5) instructions for filing a written complaint; and

(6) a payment plan option if no future payments are due.

(a-2) Except as provided by this subsection and Section

802.1025, the public retirement system shall begin to adjust

future payments or, if no future payments are due, institute

recovery of an overpayment of benefits under Subsection (a) not

later than the 90th day after the date the notice required by

Subsection (a-1) is delivered by certified mail, return receipt

requested. If the system does not receive a signed receipt

evidencing delivery of the notice on or before the 30th day after

the date the notice is mailed, the system shall mail the notice a

second time by certified mail, return receipt requested. Except

as provided by Section 802.1025, not later than the 90th day

after the date the second notice is mailed, the system shall

begin to adjust future payments or, if no future payments are

due, institute recovery of an overpayment of benefits.

(b) Except as provided by Subsection (c), a public retirement

system:

(1) may correct the overpayment of benefits to a person entitled

to receive payments from the system by the method described by

Subsection (a) only for an overpayment made during the three

years preceding the date the system discovers or discovered the

overpayment;

(2) may not recover from the recipient any overpayment made more

than three years before the discovery of the overpayment; and

(3) may not recover an overpayment if the system did not adjust

future payments or, if no future payments are due, institute

recovery of the overpayment within the time prescribed by

Subsection (a-2) or Section 802.1025.

(c) Subsection (b) does not apply to an overpayment a reasonable

person should know the person is not entitled to receive.

Added by Acts 2003, 78th Leg., ch. 416, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1164, Sec. 1, eff. June 15, 2007.

Sec. 802.1025. COMPLAINT PROCEDURE. (a) Not later than the

20th day after the date of receiving notice under Section

802.1024(a-1) or, if applicable, the second notice under Section

802.1024(a-2), the notice recipient may file a written complaint

with the retirement system. The recipient shall include any

available supporting documentation with the complaint.

(b) Not later than the 30th day after the date of receiving a

complaint under Subsection (a), the retirement system shall

respond in writing to the complaint by confirming the amount of

the proposed correction or, if the retirement system determines

the amount of the proposed correction is incorrect, by modifying

the amount of the correction. If the retirement system modifies

the amount of the correction, the response must include:

(1) how the modified correction was calculated;

(2) a brief explanation of the reason for the modification; and

(3) a payment plan option if no future payments are due.

(c) Subject to Subsection (d), if a complaint is filed under

this section, the retirement system may not adjust future

payments or recover an overpayment under Section 802.1024 until:

(1) the 20th day after the date the notice recipient receives

the response under Subsection (b), if the recipient does not file

an administrative appeal by that date; or

(2) the date a final decision by the retirement system is

issued, if the recipient files an administrative appeal before

the date described by Subdivision (1).

(d) If the retirement system has begun the adjustment of future

payments or the recovery of an overpayment under Section

802.1024(a-2), the system shall discontinue the adjustment of

future payments or the recovery of the overpayment beginning with

the first pay cycle occurring after the date the complaint is

received by the system. The system may not recommence the

adjustment of future payments or the recovery of an overpayment

until the date described by Subsection (c)(1) or (2), as

applicable. If a complaint is resolved in favor of the person

filing the complaint, not later than the 30th day after the date

of the resolution, the system shall pay the person the

appropriate amount.

(e) A person whose complaint is not resolved under this section

must exhaust all administrative procedures provided by the

retirement system. Not later than the 30th day after the date a

final administrative decision is issued by the retirement system,

a person aggrieved by the decision may appeal the decision to an

appropriate district court.

Added by Acts 2007, 80th Leg., R.S., Ch.

1164, Sec. 2, eff. June 15, 2007.

Sec. 802.103. ANNUAL FINANCIAL REPORT. (a) Except as provided

by Subsection (c), the governing body of a public retirement

system shall publish an annual financial report showing the

financial condition of the system as of the last day of the

fiscal year covered in the report. The report must include the

financial statements and schedules examined in the most recent

audit performed as required by Section 802.102 and must include a

statement of opinion by the certified public accountant as to

whether or not the financial statements and schedules are

presented fairly and in accordance with generally accepted

accounting principles.

(b) The governing body of a public retirement system shall,

before the 211th day after the last day of the fiscal year under

which the system operates, file with the State Pension Review

Board a copy of each annual financial report it makes as required

by law.

(c) A public retirement system that is subject to Chapter 125,

Acts of the 45th Legislature, Regular Session, 1937 (Article

6243e, Vernon's Texas Civil Statutes), and that has total assets

with a book value, as of the last day of the fiscal year, of less

than $50,000, may submit to the State Pension Review Board for

that year, instead of the financial report otherwise required by

this section to be published and submitted, a copy of the

financial report it submits to the firemen's pension

commissioner.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 196, ch. 18,

Sec. 5, 6, eff. Nov. 10, 1981; Acts 1985, 69th Leg., ch. 143,

Sec. 5, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 126, Sec.

1, eff. May 20, 1987. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 12.103 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989.

Sec. 802.104. REPORT OF MEMBERS AND RETIREES. Each public

retirement system annually shall, before the 211th day after the

last day of the fiscal year under which the system operates,

submit to the board a report containing the number of members and

number of retirees of the system as of the last day of the

immediately preceding fiscal year.

Added by Acts 1981, 67th Leg., 1st C.S., p. 196, ch. 18, Sec. 7,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 143,

Sec. 5, eff. Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 12.104 by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 624,

Sec. 12, eff. Sept. 1, 1991.

Sec. 802.105. REGISTRATION. (a) Each public retirement system

shall, before the 91st day after the date of its creation,

register with the State Pension Review Board.

(b) A registration form submitted to the board must include:

(1) the name, mailing address, and telephone number of the

public retirement system;

(2) the names and occupations of the chairman and other members

of its governing body;

(3) a citation of the law under which the system was created;

(4) the beginning and ending dates of its fiscal year; and

(5) the name of the administrator of the system and the person's

business mailing address and telephone number if different from

those of the retirement system.

(c) A public retirement system shall notify the board of changes

in information required under Subsection (b) before the 31st day

after the day the change occurs.

Added by Acts 1981, 67th Leg., 1st C.S., p. 196, ch. 18, Sec. 7,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 143,

Sec. 5, eff. Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 12.105 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989.

Sec. 802.106. INFORMATION TO MEMBER OR ANNUITANT. (a) When a

person becomes a member of a public retirement system, the system

shall provide the person:

(1) a summary of the benefits from the retirement system

available to or on behalf of a person who retires or dies while a

member or retiree of the system;

(2) a summary of procedures for claiming or choosing the

benefits available from the retirement system; and

(3) a summary of the provisions for employer and employee

contributions, withdrawal of contributions, and eligibility for

benefits, including any right to terminate employment and retain

eligibility.

(b) A public retirement system shall distribute to each active

member and retiree a summary of any significant change that is

made in statutes or ordinances governing the retirement system

and that affects contributions, benefits, or eligibility. A

distribution must be made before the 271st day after the day the

change is adopted.

(c) A public retirement system annually shall provide to each

active member a statement of the amounts of the member's

accumulated contributions and total accumulated service credit on

which benefits may be based and to each annuitant a statement of

the amount of payments made to the annuitant by the system during

the preceding 12 months.

(d) A public retirement system shall provide to each active

member and annuitant a summary of the financial condition of the

retirement system, if the actuary of the system determines, based

on a computation of advanced funding of actuarial costs, that the

financing arrangement of the system is inadequate. The actuarial

determination must be disclosed to members and annuitants at the

time annual statements are next provided under Subsection (c)

after the determination is made. An actuary who makes a

determination under this subsection must have at least five years

of experience working with one or more public retirement systems

and be a fellow of the Society of Actuaries, a member of the

American Academy of Actuaries, or an enrolled actuary under the

Employees Retirement Income Security Act of 1974 (29 U.S.C.

Section 1001 et seq.).

(e) A member not currently contributing to a particular public

retirement system is entitled on written request to receive from

that system a copy of any document required by this section to be

furnished to a member who is actively contributing.

(f) The governing body of a public retirement system composed of

participating subdivisions or municipalities may provide one copy

of any document it prepares under this section to each affected

participating subdivision or municipality. Each participating

subdivision or municipality shall distribute the information

contained in the document to its employee members and annuitants,

as applicable.

(g) Information required by this section may be contained, at

the discretion of the public retirement system providing the

information, in one or more separate documents. The information

must be stated to the greatest extent practicable in terms

understandable to a typical member of the public retirement

system.

(h) A public retirement system shall submit to the State Pension

Review Board copies of the summarized information required by

Subsections (a) and (b). A system shall submit a copy of the

information required by Subsection (a) before the 31st day after

the date of publication and a copy of the information required by

Subsection (b) before the 271st day after the date a change is

adopted.

Added by Acts 1981, 67th Leg., 1st C.S., p. 196, ch. 18, Sec. 7,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 143,

Sec. 6, eff. Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 12.106 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989.

Sec. 802.107. GENERAL PROVISIONS RELATING TO REPORTS. (a) A

public retirement system shall maintain for public review at its

main office and at such other locations as the retirement system

considers appropriate copies of the most recent edition of each

type of report or other information required by this chapter to

be submitted to the State Pension Review Board.

(b) Information required by this chapter to be submitted to the

State Pension Review Board may be contained in one or more

documents but must be submitted within the period provided by the

provision requiring the information.

Added by Acts 1985, 69th Leg., ch. 143, Sec. 7, eff. Sept. 1,

1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

12.1061 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

SUBCHAPTER C. ADMINISTRATION OF ASSETS

Sec. 802.201. ASSETS IN TRUST. The governing body of a public

retirement system shall hold or cause to be held in trust the

assets appropriated or dedicated to the system, for the benefit

of the members and retirees of the system and their

beneficiaries.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

12.201 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 802.202. INVESTMENT OF SURPLUS. (a) The governing body of

a public retirement system is responsible for the management and

administration of the funds of the system.

(b) When, in the opinion of the governing body, a surplus of

funds exists in accounts of a public retirement system over the

amount needed to make payments as they become due within the next

year, the governing body shall deposit all or as much of the

surplus as the governing body considers prudent in a reserve fund

for investment.

(c) The governing body shall determine the procedure it finds

most efficient and beneficial for the management of the reserve

fund of the system. The governing body may directly manage the

investments of the system or may choose and contract for

professional investment management services.

(d) The governing body of a public retirement system shall:

(1) develop and adopt a written investment policy;

(2) maintain for public review at its main office a copy of the

policy;

(3) file a copy of the policy with the State Pension Review

Board not later than the 90th day after the date the policy is

adopted; and

(4) file a copy of each change to the policy with the State

Pension Review Board not later than the 90th day after the change

is adopted.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

12.202 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989; Acts 1993, 73rd Leg., ch. 373, Sec. 1, eff. Aug. 30, 1993.

Sec. 802.203. FIDUCIARY RESPONSIBILITY. (a) In making and

supervising investments of the reserve fund of a public

retirement system, an investment manager or the governing body

shall discharge its duties solely in the interest of the

participants and beneficiaries:

(1) for the exclusive purposes of:

(A) providing benefits to participants and their beneficiaries;

and

(B) defraying reasonable expenses of administering the system;

(2) with the care, skill, prudence, and diligence under the

prevailing circumstances that a prudent person acting in a like

capacity and familiar with matters of the type would use in the

conduct of an enterprise with a like character and like aims;

(3) by diversifying the investments of the system to minimize

the risk of large losses, unless under the circumstances it is

clearly prudent not to do so; and

(4) in accordance with the documents and instruments governing

the system to the extent that the documents and instruments are

consistent with this subchapter.

(b) In choosing and contracting for professional investment

management services and in continuing the use of an investment

manager, the governing body must act prudently and in the

interest of the participants and beneficiaries of the public

retirement system.

(c) A trustee is not liable for the acts or omissions of an

investment manager appointed under Section 802.204, nor is a

trustee obligated to invest or otherwise manage any asset of the

system subject to management by the investment manager.

(d) An investment manager appointed under Section 802.204 shall

acknowledge in writing the manager's fiduciary responsibilities

to the fund the manager is appointed to serve.

(e) The investment standards provided by Subsection (a) and the

policies, requirements, and restrictions adopted under Section

802.204(c) are the only standards, policies, or requirements for,

or restrictions on, the investment of funds of a public

retirement system by an investment manager or by a governing body

during a 90-day interim between professional investment

management services. Any other standard, policy, requirement, or

restriction provided by law is suspended and not applicable

during a time, and for 90 days after a time, in which an

investment manager is responsible for investment of a reserve

fund. If an investment manager has not begun managing investments

of a reserve fund before the 91st day after the date of

termination of the services of a previous investment manager, the

standards, policies, requirements, and restrictions otherwise

provided by law are applicable until the date professional

investment management services are resumed.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 198, ch. 18,

Sec. 8, 9, eff. Nov. 10, 1981. Renumbered from Vernon's

Ann.Civ.St. Title 110B, Sec. 12.203 and amended by Acts 1989,

71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 802.204. INVESTMENT MANAGER. (a) The governing body of a

public retirement system may appoint investment managers for the

system by contracting for professional investment management

services with one or more organizations, which may include a bank

if it has a trust department, that are in the business of

managing investments.

(b) To be eligible for appointment under this section, an

investment manager must be:

(1) registered under the Investment Advisors Act of 1940 (15

U.S.C. Section 80b-1 et seq.);

(2) a bank as defined by that Act; or

(3) an insurance company qualified to perform investment

services under the laws of more than one state.

(c) In a contract made under this section, the governing body

shall specify any policies, requirements, or restrictions,

including criteria for determining the quality of investments and

for the use of standard rating services, that the governing body

adopts for investments of the system.

(d) A political subdivision of which members of the public

retirement system are officers or employees may pay all or part

of the cost of professional investment management services under

a contract under this section. Any cost not paid directly by a

political subdivision is payable from funds of the public

retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 199, ch. 18,

Sec. 10, eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 12.204 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989.

Sec. 802.205. INVESTMENT CUSTODY ACCOUNT. (a) If the governing

body of a public retirement system contracts for professional

investment management services, it also shall enter into an

investment custody account agreement designating a bank,

depository trust company, or brokerage firm to serve as custodian

for all assets allocated to or generated under the contract.

(b) Under a custody account agreement, the governing body of a

public retirement system shall require the designated custodian

to perform the duties and assume the responsibilities for funds

under the contract for which the agreement is established that

are performed and assumed, in the absence of a contract, by the

custodian of system funds.

(c) A political subdivision of which members of the retirement

system are officers or employees may pay all or part of the cost

of custodial services under a custody account agreement under

this section. Any cost not paid directly by a political

subdivision is payable from funds of the public retirement

system.

(d) If the governing body enters into a contract under

Subsection (a) with a brokerage firm, the firm must:

(1) be a broker-dealer registered with the Securities and

Exchange Commission;

(2) be a member of a national securities exchange;

(3) be a member of the Securities Investor Protection

Corporation;

(4) be registered with the State Securities Board; and

(5) maintain net regulatory capital of at least $200 million.

(e) A brokerage firm contracted with for custodial services

under this section may not have discretionary authority over the

retirement system's assets in the firm's custody.

(f) A brokerage firm that provides custodial services under

Subsection (a) must provide insurance against errors, omissions,

mysterious disappearance, or fraud in an amount equal to the

amount of the assets the firm holds in custody.

(g) A brokerage firm that provides consulting advice, custody of

assets, or other services to a public retirement system under

this chapter shall discharge its duties solely in the interest of

the public retirement system in accordance with Section 802.203.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

12.205 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 621, Sec. 1, eff.

Sept. 1, 1991; Acts 2003, 78th Leg., ch. 916, Sec. 1, eff. June

20, 2003.

Sec. 802.206. EVALUATION OF INVESTMENT SERVICES. (a) The

governing body of a public retirement system may at any time and

shall at frequent intervals monitor the investments made by any

investment manager for the system. The governing body may

contract for professional evaluation services to fulfill this

requirement.

(b) A political subdivision of which members of the retirement

system are officers or employees may pay all or part of the cost

of professional evaluation services under a contract under this

section. Any cost not paid directly by a political subdivision is

payable from funds of the public retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

12.206 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 802.207. CUSTODY AND USE OF FUNDS. (a) An investment

manager other than a bank having a contract with a public

retirement system under Section 802.204 may not be a custodian of

any assets of the reserve fund of the system.

(b) When demands of the public retirement system require, the

governing body shall withdraw from a custodian of system funds

money for use in paying benefits to members and other

beneficiaries of the system and for other uses authorized by this

subchapter and approved by the governing body.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

12.207 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

SUBCHAPTER D. ACTUARIAL ANALYSIS OF LEGISLATION

Sec. 802.301. ACTUARIAL IMPACT STATEMENTS. (a) Except as

provided by Subsection (g), a bill or resolution that proposes to

change the amount or number of benefits or participation in

benefits of a public retirement system or that proposes to change

a fund liability of a public retirement system is required to

have attached to it an actuarial impact statement as provided by

this section.

(b) An actuarial impact statement required by this section must:

(1) summarize the actuarial analysis prepared under Section

802.302 for the bill or resolution accompanying the actuarial

impact statement;

(2) identify and comment on the reasonableness of each actuarial

assumption used in the actuarial analysis under Subdivision (1);

and

(3) include other information determined necessary by board

rule.

(c) The board is primarily responsible for preparing a required

actuarial impact statement under this section.

(d) A required actuarial impact statement must be attached to

the bill or resolution:

(1) before a committee hearing on the bill or resolution is

held; and

(2) at the time it is reported from a legislative committee of

either house for consideration by the full membership of a house

of the legislature.

(e) An actuarial impact statement must remain with the bill or

resolution to which it is attached throughout the legislative

process, including the process of submission to the governor.

(f) A bill or resolution for which an actuarial impact statement

is required is exempt from the requirement of a fiscal note as

provided by Chapter 314.

(g) An actuarial impact statement is not required for a bill or

resolution that proposes to have an economic effect on a public

retirement system only by providing new or increased

administrative duties.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

12.301 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 624, Sec. 13,

eff. Sept. 1, 1991.

Sec. 802.302. PREPARATION OF ACTUARIAL ANALYSIS. (a) The board

shall request a public retirement system affected by a bill or

resolution as described by Section 802.301(a) to provide the

board with an actuarial analysis.

(b) An actuarial analysis required by this section must be

prepared by an actuary who is a fellow of the Society of

Actuaries, a member of the American Academy of Actuaries, or an

enrolled actuary under the Employees Retirement Income Security

Act of 1974 (29 U.S.C. Section 1001 et seq.).

(c) A public retirement system that receives a request under

Subsection (a) must provide the board with an actuarial analysis

on or before the 21st day after the date of the request, if the

request relates to a bill or resolution introduced for

consideration during a regular legislative session.

(d) The board shall adopt deadlines for the provision under this

section of an actuarial analysis that relates to a bill or

resolution introduced for consideration during a called

legislative session. The deadlines must be designed to provide

the most complete information practicable in a timely manner.

(e) The board may prepare an actuarial analysis for a public

retirement system that receives a request under Subsection (a)

and does not provide the board with an actuarial analysis within

the required period under Subsection (c) or (d).

(f) The public retirement system may reimburse the board's costs

incurred in preparing an actuarial analysis under Subsection (e).

(g) For each actuarial analysis that a public retirement system

prepares, the board shall have a second actuary:

(1) review the actuarial analysis accompanying the bill or

resolution; and

(2) comment on the reasonableness of each actuarial assumption

used in the public retirement system's actuarial analysis.

(h) Even if a public retirement system prepares an actuarial

analysis under Subsection (c) or (d), the board may have a second

actuary prepare a separate actuarial analysis.

(i) A public retirement system is not prohibited from providing

to the legislature any actuarial analysis or information that the

system determines necessary or proper.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

12.302 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 624, Sec. 14,

eff. Sept. 1, 1991.

Sec. 802.3021. STATE PENSION REVIEW BOARD ACTUARY. An actuary

who reviews or prepares an actuarial analysis for the board must

have at least five years of experience as an actuary working with

one or more public retirement systems and must be a fellow of the

Society of Actuaries, a member of the American Academy of

Actuaries, or an enrolled actuary under the Employees Retirement

Income Security Act of 1974 (29 U.S.C. Section 1001 et seq.).

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

12.207 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Redesignated from Sec. 802.302(c) and amended by

Acts 1991, 72nd Leg., ch. 624, Sec. 14, eff. Sept. 1, 1991.

Sec. 802.303. CONTENTS OF ACTUARIAL ANALYSIS. (a) An actuarial

analysis must show the economic effect of the bill or resolution

on the public retirement system affected, including a projection

of the annual cost to the system of implementing the legislation

for at least 10 years. If the bill or resolution applies to more

than one public retirement system, the cost estimates in the

analysis may be limited to each affected state-financed public

retirement system and each affected public retirement system in a

city having a population of 200,000 or more.

(b) An actuarial analysis must include a statement of the

actuarial assumptions and methods of computation used in the

analysis and a statement of whether or not the bill or

resolution, if enacted, will make the affected public retirement

system actuarially unsound or, in the case of a system already

actuarially unsound, more unsound.

(c) The projection of the effect of the bill or resolution on

the actuarial soundness of the system must be based on a

computation of advanced funding of actuarial costs.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

12.303 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 802.304. COST OF ACTUARIAL ANALYSIS. The state may not pay

the cost of a required actuarial analysis that is prepared for a

public retirement system not financed by the state, except that a

sponsor of the bill or resolution for which the analysis is

prepared may pay the cost of preparation out of funds available

for the sponsor's personal or office expenses.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

12.304 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 802.305. REPORTS, ANALYSES, AND ACTUARIAL IMPACT STATEMENTS

FOR CERTAIN BILLS AND RESOLUTIONS. (a) The board may request a

state-financed public retirement system to provide the board

with:

(1) a report listing and totalling the actuarial effect of all

public retirement bills and resolutions that have been presented

in public hearings in either house of the legislature during the

current legislative session and that affect the state-financed

public retirement system; or

(2) an analysis of the actuarial effect of all public retirement

bills and resolutions that have been passed by at least one house

of the legislature during the current legislative session and

that affect the state-financed public retirement system, assuming

that each bill and resolution becomes law.

(b) A state-financed public retirement system that receives a

request under Subsection (a) must provide the board with the

requested report or analysis on or before the 21st day after the

date of the request, if the request is made during a regular

legislative session. If the state-financed public retirement

system does not provide the board with the requested report or

analysis within the 21-day period, the board may prepare the

requested report or analysis.

(c) If the board prepares a requested report or analysis under

Subsection (b), the state-financed public retirement system may

reimburse the board's costs incurred in preparing the requested

report or analysis.

(d) Even if a public retirement system prepares a required

report or analysis under Subsection (b), the board may have a

second actuary prepare a separate report or analysis.

(e) On or before the 70th day before the last possible day of

each regular session of the legislature, the board shall provide

the presiding officer of the committee responsible for retirement

legislation in each house of the legislature an actuarial impact

statement listing and totalling for each state-financed public

retirement system the actuarial effect of all public retirement

bills and resolutions that have been presented in public hearings

in either house of the legislature during that legislative

session and that affect that state-financed public retirement

system.

(f) On or before the 30th day before the last possible day of

each regular session of the legislature, the board shall provide

the presiding officer of the committee responsible for retirement

legislation in each house of the legislature an actuarial impact

statement analyzing for each state-financed public retirement

system the actuarial effect of all public retirement bills and

resolutions that have been passed by at least one house of the

legislature during that legislative session and that affect that

state-financed public retirement system, assuming that each of

the bills and resolutions becomes law.

(g) The board also shall provide the statements required by

Subsections (e) and (f) during a called legislative session.

(h) The board shall adopt deadlines for the provision under this

section of a report, analysis, or actuarial impact statement that

relates to a bill or resolution introduced for consideration

during a called legislative session. The deadlines must be

designed to provide the most complete information practicable in

a timely manner.

(i) In this section:

(1) "Public retirement bill or resolution" means a bill or

resolution that proposes to change the amount or number of

benefits or participation in benefits of a state-financed public

retirement system or that proposes to change a fund liability of

a state-financed public retirement system.

(2) "State-financed public retirement system" means the

Employees Retirement System of Texas, including the law

enforcement and custodial officer supplemental retirement fund,

or the Teacher Retirement System of Texas.

Added by Acts 1991, 72nd Leg., ch. 624, Sec. 15, eff. Sept. 1,

1991.



CHAPTER 803. PROPORTIONATE RETIREMENT PROGRAM

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC RETIREMENT

SYSTEMS

CHAPTER 803. PROPORTIONATE RETIREMENT PROGRAM

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 803.001. DEFINITIONS. In this chapter:

(1) "Combined service credit" means the total of a person's

service credit in only those retirement systems to which this

chapter applies for which the total satisfies the

length-of-service requirements for service retirement at the

person's attained age, and does not include:

(A) any service credit in a retirement system for which the

total of a person's service credit does not satisfy the

length-of-service requirements for service retirement at the

person's attained age; or

(B) service credit earned with or allowed by a subdivision or

municipality not participating in the program provided by this

chapter or, as applicable, a subdivision or municipality whose

participation is limited as provided by Section 803.103.

(2) "Service credit" means service that is in a person's account

in a retirement system to which this chapter applies and that may

be used to meet length-of-service requirements for service

retirement in that system.

(3) Repealed by Acts 1991, 72nd Leg., ch. 131, Sec. 9, eff.

Sept. 1, 1991.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 602, Sec. 3, eff.

Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 13.001 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept.

1, 1989. Amended by Acts 1991, 72nd Leg., ch. 131, Sec. 2, 9,

eff. Sept. 1, 1991.

Sec. 803.002. PURPOSE OF CHAPTER. The purpose of this chapter

is to implement the authority granted the legislature by Article

XVI, Section 67, of the Texas Constitution to provide a program

of proportionate benefits to qualified members of more than one

retirement system to which this chapter applies. It is contrary

to the purpose of this chapter for a person or class of persons

to receive, because of service in more than one retirement system

to which this chapter applies, proportionately greater benefits

from a particular system than a person who has rendered faithful

career service under that one system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

13.002 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 131, Sec. 3, eff.

Sept. 1, 1991.

Sec. 803.0021. APPLICATION OF CHAPTER. This chapter applies

only to:

(1) a retirement system for general municipal employees in a

municipality with a population of not less than 600,000 nor more

than 700,000;

(2) the Employees Retirement System of Texas, the Teacher

Retirement System of Texas, the Judicial Retirement System of

Texas Plan One, the Judicial Retirement System of Texas Plan Two,

the Texas County and District Retirement System, and the Texas

Municipal Retirement System; and

(3) a retirement system that makes an election under Section

803.101(f).

Added by Acts 1991, 72nd Leg., ch. 131, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 1190, Sec. 1, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 669, Sec. 21, eff. Sept.

1, 2001.

Sec. 803.003. CONSTRUCTION OF CHAPTER. (a) The provisions of

this chapter are exceptions to the other laws governing

retirement systems to which this chapter applies and prevail over

those laws to the extent of explicit conflict, but this chapter

must be construed strictly as against those laws.

(b) Notwithstanding any other law, a person who is involuntarily

transferred to a position included in the coverage of a

retirement system governed by Chapter 101, Acts of the 43rd

Legislature, 1st Called Session, 1933 (Article 6243b, Vernon's

Texas Civil Statutes), from a position included in a retirement

system operated by a municipality that does not participate in a

statewide retirement system governed by Chapter 101, Acts of the

43rd Legislature, 1st Called Session, 1933 (Article 6243b,

Vernon's Texas Civil Statutes), may make an irrevocable election

at the time of the transfer to continue membership in the

municipal retirement system. An involuntary transfer is

determined by the employment rules that apply to the person

immediately before the time of the involuntary transfer.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

13.003 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 131, Sec. 3, eff.

Sept. 1, 1991; Acts 1999, 76th Leg., ch. 1296, Sec. 2, eff. Sept.

1, 1999.

SUBCHAPTER B. PARTICIPATION AND MEMBERSHIP

Sec. 803.101. PARTICIPATION BY RETIREMENT SYSTEMS. (a) Except

as provided by Subsections (b) and (f), each retirement system to

which this chapter applies is required to participate in the

program of proportionate retirement benefits provided by this

chapter.

(b) A subdivision participating in the Texas County and District

Retirement System or a municipality participating in the Texas

Municipal Retirement System is not required to participate in the

proportionate retirement program if the subdivision or

municipality elected not to participate under the authority of

former law and has not revoked the election under Subsection (c).

(c) A subdivision or municipality that elected not to

participate in the proportionate retirement program may revoke

the election and elect to participate. An election to participate

may be made by vote of the governing body of the subdivision or

municipality in the manner required for official actions of the

governing body. The governing body shall send notice of an

election to participate to the board of trustees of the

retirement system in which the subdivision or municipality

participates.

(d) The effective date of participation in the proportionate

retirement program by a subdivision or municipality electing to

participate under Subsection (c) is the first day of the month

after the month in which the appropriate board of trustees

receives notice of an election.

(e) Participation in the proportionate retirement program

includes all persons who are members of a retirement system to

which this chapter applies and, in the case of members of the

Texas County and District Retirement System or the Texas

Municipal Retirement System, who are also employees or former

employees of a subdivision or municipality participating in the

proportionate retirement program.

(f) The governing body of a public retirement system in this

state for municipal employees that is a qualified plan under

Section 401(a) of the Internal Revenue Code of 1986 (26 U.S.C.

Section 401) may elect to participate in the proportionate

retirement program by adopting a resolution to that effect. A

resolution may not be adopted under this subsection without the

approval of the governing body of the municipality that finances

the retirement system. The governing body of the retirement

system shall notify all other participating retirement systems of

the election. The effective date of participation in the

proportionate retirement program by a retirement system for which

an election is made under this subsection is the first day of the

third month after the month in which notice is given under this

subsection. An election under this subsection does not require

the approval of the participants in the public retirement system

making the election.

(g) The governing body of a municipality described by Section

803.0021(1) that finances a public retirement system for police

officers or firefighters may not approve the retirement system's

election under Subsection (f) to participate in the proportionate

retirement program unless an actuary acting on behalf of the

municipality reviews the initial cost to the municipality of

making the election.

(h) If the governing body of a public retirement system under

Subsection (g) adopts a resolution to participate in the

proportionate retirement program, the governing body of the

municipality that finances the retirement system shall

appropriate and pay to the retirement system, at the same time

the municipality makes the municipality's monthly contribution to

the retirement system, the additional amount necessary, as

determined by the retirement system's actuary, to fund the

additional liabilities incurred by the retirement system as a

result of participating in the proportionate retirement program.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

13.101 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 131, Sec. 4,

eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1190, Sec. 2, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1296, Sec. 1, eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1427, Sec. 1, eff. June 15, 2007.

Sec. 803.102. RETIREMENT SYSTEM MEMBERSHIP. (a) Membership in

a retirement system to which this chapter applies does not

terminate because of absence from service covered by that system

during a period for which the member earns service credit in

another retirement system to which this chapter applies for

service performed for an employer other than a subdivision or

municipality not participating in the program provided by this

chapter.

(b) A person may continue membership in a retirement system to

which this chapter applies while absent from service with all

retirement systems to which this chapter applies if the person

would be eligible, under the laws governing that system, to

continue membership if the person's combined service credit had

been earned in that system.

(c) In this section, a person's absence from service begins on

the day after the last day of service covered by any retirement

system to which this chapter applies.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

13.102 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 131, Sec. 5, eff.

Sept. 1, 1991.

Sec. 803.103. LIMITATION OF PARTICIPATION BY RETIREMENT SYSTEMS.

(a) Participation in the proportionate retirement program by a

subdivision participating in the Texas County and District

Retirement System or a municipality participating in the Texas

Municipal Retirement System does not include:

(1) participation with a retirement system described by Section

803.0021(1) if the subdivision or municipality has elected to so

limit its participation and has not revoked the election under

Subsection (b); or

(2) participation with a retirement system described by Section

803.0021(3).

(b) A subdivision or municipality that has elected to limit its

participation in the proportionate retirement program may revoke

the election and remove the limitation on participation. An

election under this subsection may be made by vote of the

governing body of the subdivision or municipality in the manner

required for official actions of the governing body. The

governing body shall send notice of an election under this

subsection to the board of trustees of the retirement system in

which the subdivision or municipality participates.

(c) The effective date of a removal of a limitation on

participation in the proportionate retirement program by a

subdivision or municipality electing under Subsection (b) is the

first day of the month after the month in which the appropriate

board of trustees receives notice of the election.

Added by Acts 1991, 72nd Leg., ch. 131, Sec. 6, eff. Jan. 1,

1992. Amended by Acts 1997, 75th Leg., ch. 1190, Sec. 3, eff.

Sept. 1, 1997.

SUBCHAPTER C. CREDITABLE SERVICE

Sec. 803.201. RETIREMENT ELIGIBILITY BASED ON COMBINED SERVICE

CREDIT. (a) A person who has membership in two or more

retirement systems to which this chapter applies is subject to

the laws governing each of those systems for determination of the

person's eligibility for service retirement benefits from each

system, except that, for the purpose of determining whether a

person meets the length-of-service requirements for service

retirement of a system, the person's combined service credit must

be considered as if it were all credited in each system.

(b) A person's combined service credit is useable only in

determining eligibility for service retirement benefits and may

not be used in determining:

(1) eligibility for disability retirement benefits, death

benefits, or any type of benefit other than service retirement

benefits; nor

(2) the amount of any type of benefit.

(c) A person receiving service retirement or lifetime disability

retirement benefits from one or more retirement systems to which

this chapter applies may use the program provided by this chapter

to qualify for subsequent service retirement under another

retirement system to which this chapter applies in which the

person has service credit, if the person was not eligible to

retire under the latter system at the time of previous service

retirement, or qualification for lifetime disability retirement

benefits from a retirement system to which this chapter applies,

or if the person's previous retirement was not based on combined

service credit.

(d) Service credit earned with or allowed by more than one

retirement system to which this chapter applies for the same

service may be counted only once in determining the amount of a

person's combined service credit.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

13.201 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch. 616, Sec. 2,

eff. June 14, 1989; Acts 1991, 72nd Leg., ch. 131, Sec. 7, eff.

Sept. 1, 1991.

Sec. 803.202. SERVICE IN CERTAIN RETIREMENT SYSTEMS. (a) The

board of trustees of the Employees Retirement System of Texas by

rule may:

(1) consider the classes of service in the Employees Retirement

System of Texas as if they were, for purposes of this chapter,

classes in separate statewide retirement systems; or

(2) permit a person who is retiring exclusively from retirement

systems administered by the board to use the shortest

length-of-service requirement provided for retirement in any

class in which the person has service credit.

(b) A member of a retirement system administered by the board of

trustees of the Employees Retirement System of Texas may

reestablish service credit previously canceled in another

retirement system administered by the board if the member holds a

position included in the system of which the person is a member

and has held the position for at least 12 months. The method of

reestablishment and the amount to be deposited are as provided by

the applicable law providing for reestablishment of service

credit generally in the particular retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

13.202 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 791, Sec. 1, eff.

Sept. 1, 1993.

Sec. 803.203. REESTABLISHMENT OF SERVICE CREDIT BY FORMER

MEMBER. (a) Except as provided by Subsection (g), a person who

is a member of a retirement system participating in the program

provided by this chapter may reestablish service credit,

including prior service credit if applicable, previously canceled

in another retirement system that is participating in the program

provided by this chapter if the person:

(1) is not a current member of the system under which the

service was performed;

(2) in the case of the Texas County and District Retirement

System, does not have an open account with the subdivision for

which the person performed the service for which the credit is

sought; or

(3) in the case of an employee to whom Section 803.204 applies,

does not have an open account with the employing hospital

district, charitable organization, or administrative agency, as

applicable, for which the person performed the service for which

the credit is sought.

(b) A person may apply to reestablish service credit under this

section by filing an application with the retirement system in

which the service was originally credited and a certification

that the applicant is currently a member of the certifying

system.

(c) Except as provided by Subsection (f), the retirement system

in which the service credit was originally credited shall grant

the service credit after receiving an application and a

certification required by Subsection (b) and:

(1) to reestablish service credit other than in the Texas County

and District Retirement System, the Texas Municipal Retirement

System, or the retirement system in which a hospital district,

charitable organization, or administrative agency described by

Section 803.204 participates, a contribution in the amount

generally required to reestablish service credit in the system,

including any applicable interest and membership fees;

(2) to reestablish service credit in the Texas County and

District Retirement System, the Texas Municipal Retirement

System, or the retirement system in which a hospital district,

charitable organization, or administrative agency described by

Section 803.204 participates, a statement that the applicant does

not wish to make a contribution for the service credit; or

(3) at the applicant's option, to reestablish current service

credit in the Texas County and District Retirement System, the

actuarial present value of the additional standard service

benefits that would be attributable to the credit based on rates

and tables recommended by the actuary and adopted by the board of

trustees of the system.

(d) A subdivision participating in the Texas County and District

Retirement System under Subchapter H, Chapter 844, or a

municipality participating in the Texas Municipal Retirement

System may make a one-time election to authorize the

reestablishment of service credit under this section by payment

by an applicant of a contribution in the amount provided by

Section 843.003 or 853.003, as applicable, for reestablishment of

service credit generally in the particular system. If a

subdivision or municipality makes an election under this

subsection, the applicant has the choice of reestablishing

service credit under Subsection (c)(2), (c)(3), if applicable, or

this subsection.

(e) Service credit in the Texas County and District Retirement

System, the Texas Municipal Retirement System, or the retirement

system in which a hospital district, charitable organization, or

administrative agency described by Section 803.204 participates

that is reestablished under Subsection (c)(2) may be used only to

meet eligibility requirements for benefits. Service credit

reestablished in the Texas County and District Retirement System

or the Texas Municipal Retirement System under Subsection (c)(3)

or (d) has the same value as service credit performed for the

particular subdivision or municipality at the time of deposit.

The credit is creditable to the member's and employer's accounts

in each subdivision or municipality for which the service was

performed.

(f) To reestablish service credit in a public retirement system

for municipal employees that has elected under Section 803.101(f)

to participate in the program provided by this chapter, a person

must pay the actuarial present value, as determined by the

appropriate system, of the additional standard service retirement

benefits that would be attributable to the credit. A person who

is a member only of a system that has made an election under

Section 803.101(f) must pay the actuarial present value, as

determined by the appropriate system, of the additional standard

service retirement benefits that would be attributable to the

service credit to be reestablished in any other public retirement

system participating in the program provided by this chapter.

(g) Service credit may not be reestablished under this section:

(1) if it is subject to Section 805.002(e); or

(2) in a subdivision participating in the Texas County and

District Retirement System or a municipality participating in the

Texas Municipal Retirement System if the person who seeks to

reestablish the credit is a member only of a retirement system

that the subdivision or municipality excludes from participation

in the proportionate retirement program under Section 803.103.

(h) This section applies to an employee described by Section

803.204 on the date the federal government establishes as the

effective date of the transfer of federally qualified health

center status from a municipality described by Section

803.0021(1) to a hospital district, charitable organization, or

administrative agency described by Section 803.204.

Added by Acts 2001, 77th Leg., ch. 501, Sec. 1, eff. Jan. 1,

2002, Acts 2001, 77th Leg., ch. 1240, Sec. 1, eff. Jan. 1, 2002.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

217, Sec. 1, eff. May 27, 2009.

Sec. 803.204. COMBINED SERVICE CREDIT IN CERTAIN SYSTEMS. (a)

This section applies only to an employee who:

(1) is a member of a municipal retirement system described by

Section 803.0021(1);

(2) is employed by a hospital district, a charitable

organization supervised, overseen, and effectively controlled by

the hospital district, or an administrative agency created under

Section 791.013, either before or after being employed by the

employing municipality located in the same county as the hospital

district, charitable organization, or administrative agency; and

(3) participates in a public retirement system:

(A) that is determined to be a qualified plan under Section

401(a), Internal Revenue Code of 1986 (26 U.S.C. Section 401(a)),

of a hospital district, charitable organization, or

administrative agency that is determined to be a governmental

unit, or an agency or an instrumentality of a governmental unit;

and

(B) that records and reports service credit as defined by

Section 803.001.

(b) Any service credit earned by an employee described by

Subsection (a) with a retirement system established by the

hospital district, charitable organization, or administrative

agency will be combined under Section 803.201 to determine

whether the employee meets the length-of-service requirements for

service retirement under the municipal retirement system.

(c) On retirement, an employee described by Subsection (a) will

receive a benefit from the municipal retirement system as

determined by Subchapter D, and if the hospital district or

administrative agency has established or participates in a

retirement program or the charitable organization has a

retirement plan, will receive a benefit from the hospital

district, administrative agency, or charitable organization as

determined by the terms of the district's, agency's, or

organization's retirement plan.

(d) For purposes of this section, a charitable organization

supervised, overseen, and effectively controlled by a hospital

district or an administrative agency created under Section

791.013 is an agency or instrumentality of a governmental unit.

Added by Acts 2007, 80th Leg., R.S., Ch.

164, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

217, Sec. 2, eff. May 27, 2009.

SUBCHAPTER D. BENEFITS

Sec. 803.301. COMPUTATION OF BENEFITS GENERALLY. The amount of

a benefit payable by a retirement system to which this chapter

applies is determined according to and in the manner prescribed

by laws governing that system and is based solely on a person's

service credit in that system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

13.301 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 131, Sec. 8, eff.

Sept. 1, 1991.

Sec. 803.302. COMPUTATION OF CERTAIN BENEFITS. (a) If payable

to or on behalf of a person who has used combined service credit

to qualify for benefits from at least one retirement system to

which this chapter applies, each of the following types of

benefits must be computed as provided by Subsection (b):

(1) a base retirement annuity that does not vary in amount

directly with the amount of a person's service credit;

(2) a fixed lump-sum death benefit payable on the death of a

retiree;

(3) any death benefit payable on the death of a retiree who

received service retirement benefits; and

(4) a survivor benefit payable to a beneficiary of a deceased

retiree of the Teacher Retirement System of Texas.

(b) The amount of a benefit payable under Subsection (a) by a

retirement system to which this chapter applies is a percentage,

but not more than 100 percent, of the benefit that would be or

would have been payable if the person retired or had retired on

the basis of only the service that is credited in that system.

The percentage applied is equal to the amount of service credit

in that system, divided by the amount of service credit that

would be or would have been required for the benefit if the

person retired or had retired on the basis of only the service

that is credited in that system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

13.302 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 131, Sec. 8,

eff. Sept. 1, 1991.

SUBCHAPTER E. ADMINISTRATION

Sec. 803.401. ADMINISTRATION OF PROGRAM. (a) The board of

trustees of each retirement system to which this chapter applies

may adopt rules it finds necessary to implement the proportionate

retirement program provided by this chapter.

(b) Each retirement system to which this chapter applies, under

this chapter and other laws governing the particular system, is

responsible for determining:

(1) the eligibility of its members for benefits, including

whether sufficient combined service credit exists to qualify

members for proportionate retirement benefits from that system;

and

(2) the amount and duration of proportionate retirement benefits

payable by that system.

(c) Each retirement system to which this chapter applies shall

cooperate with the other retirement systems to which this chapter

applies in the implementation of the proportionate retirement

program.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

13.401 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 131, Sec. 8, eff.

Sept. 1, 1991.

Sec. 803.402. RECORDS. Except as provided by other law, records

of members and beneficiaries of a retirement system to which this

chapter applies that are in the custody of any retirement system

to which this chapter applies are confidential and not subject to

disclosure and are exempt from the public access provisions of

Chapter 552. The records or information in the records may be

transferred between retirement systems to which this chapter

applies to the extent necessary to administer the proportionate

retirement program provided by this chapter.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 835, Sec. 11, eff.

Sept. 1, 1989. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 13.402 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept.

1, 1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 11.05(k),

eff. Aug. 26, 1991; Acts 1991, 72nd Leg., ch. 131, Sec. 8, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(96), eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1541, Sec. 1, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1229, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 804. DOMESTIC RELATIONS ORDERS AND SPOUSAL CONSENT

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC RETIREMENT

SYSTEMS

CHAPTER 804. DOMESTIC RELATIONS ORDERS AND SPOUSAL CONSENT

SUBCHAPTER A. QUALIFIED DOMESTIC RELATIONS ORDERS

Sec. 804.001. DEFINITIONS. In this chapter:

(1) "Alternate payee" means a spouse, former spouse, child, or

other dependent of a member or retiree who is recognized by a

domestic relations order as having a right to receive all or a

portion of the benefits payable by a public retirement system

with respect to such member or retiree.

(2) "Domestic relations order" means any judgment, decree, or

order, including approval of a property settlement agreement,

which relates to the provision of child support, alimony

payments, or marital property rights to a spouse, former spouse,

child, or other dependent of a member or retiree, and is made

pursuant to a domestic relations law, including a community

property law of the State of Texas or of another state.

(3) "Public retirement system" means the Employees Retirement

System of Texas, the Judicial Retirement System of Texas Plan

One, the Judicial Retirement System of Texas Plan Two, the

Teacher Retirement System of Texas, the Texas County and District

Retirement System, the Texas Municipal Retirement System, and any

other continuing, organized program of service retirement,

disability retirement, or death benefits for officers or

employees of the state or a political subdivision or of an agency

or instrumentality of the state or a political subdivision and

includes the optional retirement program governed by Chapter 830.

Public retirement system does not include:

(A) a program, other than the optional retirement program, for

which benefits are administered by a life insurance company;

(B) a program providing only workers' compensation benefits;

(C) a program administered by the federal government;

(D) an individual retirement account or individual retirement

annuity within the meaning of Section 408, or a retirement bond

within the meaning of Section 409, of the Internal Revenue Code

of 1986;

(E) a plan described by Subsection (d) of Section 401 of the

Internal Revenue Code of 1986;

(F) a group or an individual account plan consisting of an

annuity contract described by Subsection (b) of Section 403 of

the Internal Revenue Code of 1986, other than a 403(b) contract

or plan under the optional retirement program;

(G) an eligible state deferred compensation plan described by

Subsection (b) of Section 457 of the Internal Revenue Code of

1986; or

(H) the program established by Chapter 615.

(4) "Qualified domestic relations order" means a domestic

relations order which creates or recognizes the existence of an

alternate payee's right or assigns to an alternate payee the

right to receive all or a portion of the benefits payable with

respect to a member or retiree under a public retirement system,

which directs the public retirement system to disburse benefits

to the alternate payee, and which meets the requirements of

Section 804.003.

(5) "Statewide retirement system" means the Employees Retirement

System of Texas, the Judicial Retirement System of Texas Plan

One, the Judicial Retirement System of Texas Plan Two, the

Teacher Retirement System of Texas, the Texas County and District

Retirement System, or the Texas Municipal Retirement System.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 11.02(a), eff. Aug.

26, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(32),

eff. Sept. 1, 1995.

Sec. 804.002. APPLICATION OF CHAPTERS. This subchapter and

Subchapter C apply to each statewide retirement system and to the

optional retirement program governed by Chapter 830. This

subchapter and Subchapter C also apply to each other public

retirement system for which the board of trustees of the system

elects to adopt the provisions of this subchapter and Subchapter

C. An election under this section must be by order or resolution

and need not set out the text of this subchapter or Subchapter C.

A board of trustees may not elect to adopt only this subchapter

or Subchapter C.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 11.02(a), eff. Aug.

26, 1991.

Sec. 804.003. QUALIFIED DOMESTIC RELATIONS ORDERS. (a)

Sections 811.005, 821.005, 831.004, 836.004, 841.006, and 851.006

and any similar antialienation provisions contained in any other

public retirement system shall apply to the creation, assignment,

recognition, or enforcement of a right to any benefit payable

with respect to a member or retiree of a public retirement system

to which the section applies pursuant to a domestic relations

order unless the order is determined to be a qualified domestic

relations order.

(b) Except as provided in Subsection (d), the administrative

head of a public retirement system to which this chapter applies

and to which a domestic relations order is submitted or his

designee has exclusive authority to determine whether a domestic

relations order is a qualified domestic relations order. A

determination by the administrative head or his designee under

this section may be appealed only to the board of trustees of the

public retirement system. An appeal to the board of trustees of a

statewide retirement system is a contested case under Chapter

2001. However, the board of a statewide retirement system by rule

may waive the requirement of an appeal to the board. On appeal of

a decision made by the board of trustees or by the administrative

head if there is no appeal to the board under this section, the

standard of review is by substantial evidence.

(c) Except as provided in Subsection (d), a court does not have

jurisdiction over a public retirement system to which this

chapter applies with respect to a divorce or other domestic

relations action in which an alternate payee's right to receive

all or a portion of the benefits payable to a member or retiree

under the public retirement system is created or established. A

party to such an action who attempts to make a public retirement

system a party to the action contrary to the provision of this

subsection shall be liable to the public retirement system for

its costs and attorney's fees.

(d) Under the optional retirement program, applicable carriers

shall determine whether a domestic relations order is a qualified

domestic relations order. If a dispute arises over the

determination of whether a domestic relations order is a

qualified domestic relations order which cannot be resolved by

the procedure described in Subsection (g), the court which issued

the order or which otherwise has jurisdiction over the matter

shall resolve the dispute with respect to a divorce or other

domestic relations action in which an alternate payee's right to

receive all or a portion of the benefits payable to a member or

retiree under the optional retirement program is created or

established.

(e) For the purposes of this section, benefits payable with

respect to a member or retiree under the retirement system

include the types of benefits payable by a public retirement

system and a withdrawal of contributions from a public retirement

system.

(f) A domestic relations order is a qualified domestic relations

order only if such order:

(1) clearly specifies the name, social security number, and last

known mailing address, if any, of the member or retiree and the

name, social security number, and mailing address of each

alternate payee covered by the order;

(2) clearly specifies the amount or percentage of the member's

or retiree's benefits to be paid by a public retirement system to

each such alternate payee or the manner in which such amount or

percentage is to be determined;

(3) clearly specifies the number of payments or the period to

which such order applies;

(4) clearly specifies that such order applies to a designated

public retirement system;

(5) does not require the public retirement system to provide any

type or form of benefit or any option not otherwise provided

under the plan;

(6) does not require the public retirement system to provide

increased benefits determined on the basis of actuarial value;

(7) does not require the payment of benefits to an alternate

payee which are required to be paid to another alternate payee

under another order previously determined to be a qualified

domestic relations order; and

(8) does not require the payment of benefits to an alternate

payee before the retirement of a member, the distribution of a

withdrawal of contributions to a member, or other distribution to

a member required by law.

(g) A public retirement system may reject a domestic relations

order as a qualified domestic relations order unless the order:

(1) provides for a proportional reduction of the amount awarded

to an alternate payee in the event of the retirement of the

member before normal retirement age;

(2) does not purport to require the designation of a particular

person as the recipient of benefits in the event of a member's or

annuitant's death;

(3) does not purport to require the selection of a particular

benefit payment plan or option;

(4) provides clearly for each possible benefit distribution

under plan provisions;

(5) does not require any action on the part of the retirement

system contrary to its governing statutes or plan provision other

than the direct payment of the benefit awarded to an alternate

payee;

(6) does not make the award of an interest contingent on any

condition other than those conditions resulting in the liability

of a retirement system for payments under its plan provisions;

(7) does not purport to award any future benefit increases that

are provided or required by the legislature; and

(8) provides for a proportional reduction of the amount awarded

to an alternate payee in the event that benefits available to the

retiree or member are reduced by law.

(h) The administrative head of a public retirement system to

which this chapter applies or his designee (or applicable

carrier, if under the optional retirement program), upon receipt

of a certified copy of a domestic relations order, shall

determine whether such order is a qualified domestic relations

order and shall notify the member or retiree and each alternate

payee of such determination. If the order is determined to be a

qualified domestic relations order, the public retirement system

(or applicable carrier, if under the optional retirement

program), shall pay benefits in accordance with the order. If the

order is determined not to be a qualified domestic relations

order, the member or retiree or any alternate payee named in the

order may appeal the administrative head's determination in the

manner specified in Subsection (b) or the optional retirement

program carrier's determination in the manner specified in

Subsection (d) and may petition the court which issued the order

to amend the order so that it will be qualified. The court which

issued the order or which would otherwise have jurisdiction over

the matter has jurisdiction to amend the order so that it will be

qualified even though all other matters incident to the action or

proceeding have been fully and finally adjudicated.

(i) During any period in which the issue of whether a domestic

relations order is a qualified domestic relations order is being

determined by the agency administrative head, his designee, the

board of trustees, a court of competent jurisdiction, optional

retirement program carrier, or otherwise, the public retirement

system shall separately account for the amounts, in this section

referred to as the "segregated amounts," which would have been

payable to the alternate payee during such period if the order

had been determined to be a qualified domestic relations order.

(j) If a domestic relations order is determined to be a

qualified domestic relations order, then the public retirement

system (or applicable carrier, if under the optional retirement

program) shall pay the segregated amounts without interest to the

person or persons entitled thereto and shall thereafter pay

benefits pursuant to the order.

(k) If a domestic relations order is determined not to be a

qualified domestic relations order or if within 18 months of the

date a domestic relations order is received by the public

retirement system (or applicable carrier, if under the optional

retirement program) the issue as to whether such order is a

qualified domestic relations order is not resolved, then the

public retirement system (or applicable carrier, if under the

optional retirement program) shall pay the segregated amounts

without interest and shall thereafter pay benefits to the person

or persons who would have been entitled to such amounts if there

had been no order. This subsection shall not be construed to

limit or otherwise affect any liability, responsibility, or duty

of a party with respect to any other party to the action out of

which the order arose.

(l) Any determination that an order is a qualified domestic

relations order which is made after the close of the 18-month

period shall be applied prospectively only.

(m) The public retirement system, the board of trustees, and

officers and employees of the public retirement system (or

applicable carrier, if under the optional retirement program)

shall not be liable to any person for making payments of any

benefits in accordance with a domestic relations order in a cause

in which a member or a retiree was a party or for making payments

in accordance with Subsection (k).

(n) The board of trustees of a public retirement system may

promulgate rules it deems necessary to implement the provisions

of this section.

(o) Except as specifically provided in this subtitle or by any

other statute, public employment does not confer special

privileges or immunities on a public employee. An ownership or

beneficial interest in any retirement, pension, or other

financial plan not included in the definition of "public

retirement system" as set forth in Section 804.001 held in whole

or in part by an officer or employee of the state or a political

subdivision or of an agency or an instrumentality of either,

whether obtained in connection with that employment or otherwise,

shall be subject to the requirements of the federal laws

governing qualified domestic relations orders.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 11.02(a), eff. Aug.

26, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(50),

eff. Sept. 1, 1995.

Sec. 804.004. LIFE ANNUITY OR LUMP-SUM PAYMENT IN LIEU OF

BENEFITS AWARDED BY A QUALIFIED DOMESTIC RELATIONS ORDER. (a)

The board of trustees of a public retirement system to which this

chapter applies may by rule provide that, in lieu of paying an

alternate beneficiary the interest awarded by a qualified

domestic relations order, the system may pay the alternate

beneficiary an amount that is the actuarial equivalent of such

interest in the form of:

(1) an annuity payable in equal monthly installments for the

life of the alternate payee; or

(2) a lump sum.

(b) The determination of whether to pay an amount authorized by

this section in lieu of the interest awarded by the qualified

domestic relations order shall be at the sole discretion of the

public retirement system.

(c) If a public retirement system elects to pay the alternate

payee pursuant to this section, the benefit payable by the system

to the member, retiree, or beneficiary shall be reduced by the

interest in the benefit awarded to the alternate payee by the

qualified domestic relations order.

(d) If the public retirement system pays the alternate payee

pursuant to this section, the retirement system shall be entitled

to rely on a beneficiary designation or benefit option selection

made or changed pursuant to its plan without regard to any

domestic relations order.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 11.02(a), eff. Aug.

26, 1991.

Sec. 804.005. PAYMENT IN CERTAIN CIRCUMSTANCES IN LIEU OF

BENEFITS AWARDED BY QUALIFIED DOMESTIC RELATIONS ORDER. (a)

This section applies only to the Employees Retirement System of

Texas and the Teacher Retirement System of Texas.

(b) A public retirement system to which this section applies

shall pay an alternate payee of a member of the retirement system

who is described by Subsection (c), if the alternate payee so

elects and in lieu of the interest awarded by a qualified

domestic relations order on or after January 1, 1985, an amount

that is the alternate payee's portion of the actuarial equivalent

of the accrued retirement benefit of the member of the retirement

system, determined as if the member retired on the date of the

alternate payee's election. The amount becomes payable at the

time the actuarial equivalent is determined, and the amount is

payable in the form of an annuity payable in equal monthly

installments for the life of the alternate payee.

(c) A member whose benefits are subject to partial payment under

this section is one who has not retired from the retirement

system, has attained the greater of the age of 62 or normal

retirement age and the service requirements for service

retirement, and retains credit and contributions in the

retirement system attributable to that service.

(d) If an alternate payee elects to be paid under this section,

the retirement system shall reduce the benefit payable by the

system to the member or the member's beneficiary by the alternate

payee's portion of the actuarial equivalent determined under

Subsection (b).

(e) In determining under Subsection (b) the actuarial equivalent

of an accrued retirement benefit, the system shall consider the

member's benefit as a normal age standard service retirement

annuity, without regard to any optional annuity chosen or

beneficiary designated by the member.

(f) The beginning of monthly payments under this section

terminates any interest that the alternate payee who receives the

payment might otherwise have in benefits that accrue to the

account of the member after the date the initial payment to the

alternate payee is made.

(g) A public retirement system may adopt rules for

administration of this section.

Added by Acts 1993, 73rd Leg., ch. 867, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. SPOUSAL CONSENT REQUIREMENTS

Sec. 804.051. AUTHORITY TO REQUIRE SPOUSAL CONSENT. A public

retirement system may adopt rules to require spousal consent for

the selection of a service retirement annuity other than a joint

and survivor annuity that pays benefits to the member's spouse on

the death of the member or for the selection of a death benefits

plan that pays benefits in the form of an annuity to a person

other than the member's spouse on the death of the member.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 11.02(a), eff. Aug.

26, 1991.

SUBCHAPTER C. TERMINATION OF INTEREST IN PUBLIC RETIREMENT SYSTEM

Sec. 804.101. TERMINATION OF INTEREST IN PUBLIC RETIREMENT

SYSTEM. The death of an alternate payee as defined in Section

804.001 or the death of a spouse of a member or retiree of a

public retirement system to which this chapter applies shall

terminate the interest of the alternate payee or spouse in that

public retirement system. This section shall not affect an

interest in a public retirement system accrued to an individual

as a member of the public retirement system.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 11.02(a), eff. Aug.

26, 1991.



CHAPTER 805. CREDIT TRANSFER BETWEEN EMPLOYEES RETIREMENT SYSTEM OF TEXAS AND TEACHER RETIREMENT SYSTEM OF TEXAS

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC RETIREMENT

SYSTEMS

CHAPTER 805. CREDIT TRANSFER BETWEEN EMPLOYEES RETIREMENT SYSTEM

OF TEXAS AND TEACHER RETIREMENT SYSTEM OF TEXAS

Sec. 805.001. DEFINITIONS. In this chapter:

(1) "Employees retirement system" means the Employees Retirement

System of Texas.

(2) "Member" means a person having membership in the employees

retirement system or the teacher retirement system under statutes

and rules governing membership in the respective systems.

(3) "Service credit" has the meaning assigned, as applicable, by

Section 811.001 or Section 821.001.

(4) "System" means the employees retirement system or the

teacher retirement system.

(5) "Teacher retirement system" means the Teacher Retirement

System of Texas.

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 2, eff. June 18,

1993.

Sec. 805.002. ELIGIBILITY TO TRANSFER SERVICE CREDIT. (a)

Except as provided by Subsection (h), a member of both the

employees retirement system and the teacher retirement system who

applies for service or disability retirement from either system

may transfer to that system service credit established in the

other system if the member has at least three years of service

credit in the system from which the member is retiring. If a

person whose membership was transferred from the teacher

retirement system to the employees retirement system pursuant to

Section 43(a), Chapter 812, Acts of the 73rd Legislature, 1993,

ceases to hold any position included in the membership of the

employees retirement system before the earlier of the date the

person retires or dies, the person's service credit accrued in

the teacher retirement system before the date the membership was

transferred remains credited in that system, unless the person

has withdrawn contributions made for the service.

(b) Except as provided by Subsection (h), a member of both the

employees retirement system and the teacher retirement system who

has less than three years of service credit in the system in

which the person most recently received service credit and at

least three years of service credit in the other system may, at

the time the person applies for service or disability retirement,

transfer service credit to the other system from the system in

which the person most recently received service credit.

(c) Except as provided by Subsections (e) and (f), a member of

the employees retirement system or the teacher retirement system

who formerly was a member of the other system may reinstate or

purchase service credit in the other system for the purpose of

making a transfer under Subsection (a) if the member has at least

three years of service credit in the system in which the person

currently is a member. Except as provided by Subsections (e) and

(f), a member of the employees retirement system or the teacher

retirement system who formerly was a member of the other system,

who before September 1, 1993, transferred at least three years of

service credit to the system in which the person currently is a

member, and who has at least three years of service credit other

than the transferred credit in the system in which the person

currently is a member may reinstate or purchase service credit in

the other system for the purpose of making a transfer of all

service credit to that other system.

(d) Except as provided by Subsections (e) and (f), the

designated beneficiary of a member of the employees retirement

system or the teacher retirement system who dies while holding a

position included in the membership of the system may make a

transfer under Subsection (a) and a reinstatement or purchase

under Subsection (c) if the deceased member had at least three

years of service credit in the system in which the member was

performing service at the time of death. The designated

beneficiary may make a transfer under Subsection (b) if the

deceased member had less than three years of service credit in

the system in which the member was performing service at the time

of death. If a member is not survived by a designated

beneficiary, an alternate beneficiary, or a beneficiary provided

by law or has failed to designate a beneficiary after becoming a

member or resuming membership, the personal representative of the

member's estate has the same right under this subsection as a

designated beneficiary. A transfer of service by the beneficiary

or personal representative of a deceased member's estate is not

permitted unless the transfer will result in the payment of a

death benefit annuity.

(e) Repealed by Acts 2003, 78th Leg., ch. 1111, Sec. 46(2), eff.

Sept. 1, 2003.

(f) A person who is receiving retirement benefits based on the

person's service credited in one system and who applies for

service or disability retirement from the other system is not

eligible to transfer service credit under this chapter. The

designated beneficiary, or the personal representative of the

estate, of a person who at the time of death was receiving

benefits based on the person's service credited in one system and

who held a position included in the other system is not eligible

to transfer service credit under this chapter.

(g) To be eligible to make a transfer pursuant to Subsection

(d), a person must be the same beneficiary under both retirement

systems, except that if the only service credited in the system

from which service is being transferred is reinstated service and

no beneficiary designation was made at or after the time of

reinstatement, the beneficiary in the receiving system may make

the election.

(h) A member applying for occupational disability retirement

from the employees retirement system may transfer service credit

from the teacher retirement system only if the member was

contributing to the employees retirement system at the time the

disabling condition occurred.

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 2, eff. June 18,

1993. Amended by Acts 1995, 74th Leg., ch. 586, Sec. 1, 5, eff.

Aug. 28, 1995; Acts 1997, 75th Leg., ch. 1048, Sec. 1, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 1111, Sec. 46(2), eff. Sept.

1, 2003.

Sec. 805.003. PAYMENTS TO REINSTATE OR PURCHASE SERVICE CREDIT.

The cost of reinstating or purchasing service credit under

Section 805.002 is determined according to the statutes that

govern the reinstatement or purchase of the type of service

credit in the system in which it is to be reinstated or

purchased. All payments for service credit reinstated or

purchased under Section 805.002 must be made before retirement or

the first payment of a death benefit annuity, as applicable, or

before a later date if allowed for members of the retirement

system in which the credit is to be reinstated or purchased.

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 2, eff. June 18,

1993. Amended by Acts 1995, 74th Leg., ch. 586, Sec. 2, eff. Aug.

28, 1995.

Sec. 805.004. TRANSFER OF SERVICE CREDIT. (a) A person who

elects to transfer service credit under Section 805.002 shall

notify, in the manner required by the system to which the credit

will be transferred, the system of the election. The system shall

notify the other system of the election.

(b) The systems by rule or agreement shall determine the manner

in which the service credit is transferred.

(c) A transfer of service credit under this chapter cancels

service credit and, if applicable, membership in the system from

which it is transferred.

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 2, eff. June 18,

1993.

Sec. 805.005. APPLICABILITY OF PROPORTIONATE RETIREMENT PROGRAM.

An election to transfer service credit under Section 805.002 is

an alternative to participation in the program provided by

Chapter 803, except that a person having service credit in the

employees retirement system, the teacher retirement system, and

another public retirement system participating in that program

may transfer service credit under this chapter, if eligible, and

use the combined service credit for purposes of the program

provided by Chapter 803.

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 2, eff. June 18,

1993.

Sec. 805.006. CREDITING OF TRANSFERRED SERVICE CREDIT; REFUND.

(a) Except as provided by Subsections (b) and (c), service

credit transferred under this chapter is credited in the system

to which it is transferred according to rules of the teacher

retirement system determining the amount of service creditable.

(b) Not more than one month of service credit may be granted for

service during that month.

(c) A person who transfers service credit under this chapter may

not receive service credit for all military service performed in

an amount that exceeds the maximum amount creditable in the

system to which credit is transferred. A person is eligible for a

refund from the system from which credit is transferred under

this section of contributions made for military service credit,

other than any amount that represents a fee, that exceeds the

maximum amount creditable.

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 2, eff. June 18,

1993.

Sec. 805.007. EFFECT OF TRANSFER OF SERVICE CREDIT. (a) A

person who transfers service credit under this chapter forfeits

all rights to benefits payable by the system from which it is

transferred and is not an annuitant of that system for any

purpose, including the payment of postretirement increases to

annuitants of that system. This subsection does not preclude a

person from receiving benefits as a beneficiary of an account not

related to the transferred service credit.

(b) Service credit transferred under this chapter is considered

as if it had been granted for service performed under the system

to which it has been transferred and is used in satisfying

minimum service requirements for retirement and in determining

the amount of benefits that are based on the amount of a person's

service credit:

(1) except that a person's average salary for the purpose of

computing an annuity may be determined only from service credit

that was originally established in one system and that results in

the higher average salary;

(2) except as provided by Section 805.006; and

(3) except service credit transferred by a member applying for

occupational disability retirement.

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 2, eff. June 18,

1993. Amended by Acts 1995, 74th Leg., ch. 586, Sec. 3, eff. Aug.

28, 1995.

Sec. 805.008. RESPONSIBILITY FOR BENEFIT PAYMENTS. (a) Except

as provided by Subsection (c), the system from which a person's

service credit is transferred under this chapter shall transfer

to the other system, at the time the annuity based on the service

credit becomes payable, an amount equal to the portion of the

actuarial value of the annuity that represents the percentage of

the total amount of the person's service credited in both systems

that was credited in the system from which the credit is being

transferred.

(b) Except as provided by Subsection (c), the systems jointly by

rule shall adopt actuarial tables and investment assumptions to

be used in computing actuarial values under this section.

(c) As an alternative to Subsections (a) and (b) and except as

provided by Subsection (h), the systems by rule may require the

system from which service credit is transferred to pay monthly an

amount equal to the portion of the actual value of the monthly

payment of the annuity that represents the percentage of the

total amount of service credit that is transferred.

(d) For the purpose of computing an amount to be transferred

under this section, service credit in either system must be

considered as if it were credited under rules of the teacher

retirement system determining the amount of service creditable.

(e) An amount transferred under this section is payable from

amounts credited to the person's individual account and amounts

credited to the account in which the system places state

contributions. Except as provided by Subsection (g), an amount

received under this section shall be deposited in the account

from which the system receiving the amount pays annuities.

(f) The system to which a transfer is made under this section is

responsible for paying the annuity for which the transfer was

made, including the entire amount of any increase in the annuity

granted after the transfer.

(g) At the time of the death of a person whose membership was

transferred from the teacher retirement system to the employees

retirement system pursuant to Section 43(a), Chapter 812, Acts of

the 73rd Legislature, 1993, the teacher retirement system shall

transfer to the employees retirement system the person's service

credit in the teacher retirement system and, if employment with

the transferring agency was continuous from the date of transfer

to the date of death:

(1) an amount determined under Subsections (a) and (b) or under

Subsection (c), if an annuity is paid under Chapter 814; or

(2) the amount of money in the member savings account plus an

amount equal to five percent of the person's account balance for

each full year of service credited in the teacher retirement

system, if a death benefit other than an annuity is paid under

Chapter 814.

(h) If a person elects to receive a partial lump-sum payment

under the law governing the system from which the person is

retiring, a transfer of an amount equal to the portion of the

actual value of a lump-sum payment that represents the percentage

of the amount of service credit transferred shall be made at the

time the lump-sum payment is made.

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 2, eff. June 18,

1993. Amended by Acts 1995, 74th Leg., ch. 586, Sec. 4, eff. Aug.

28, 1995; Acts 1999, 76th Leg., ch. 1541, Sec. 2, eff. Sept. 1,

1999.

Sec. 805.009. RULES. In addition to the rules specifically

required by this chapter, a system may adopt other rules for the

administration of this chapter.

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 2, eff. June 18,

1993.



CHAPTER 806. PROHIBITION ON INVESTMENT IN SUDAN

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC RETIREMENT

SYSTEMS

CHAPTER 806. PROHIBITION ON INVESTMENT IN SUDAN

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 806.001. DEFINITIONS. In this chapter:

(1) "Active business operations" means all business operations

that are not inactive business operations.

(2) "Business operations" means engaging in commerce in any form

in Sudan, including by acquiring, developing, maintaining,

owning, selling, possessing, leasing, or operating equipment,

facilities, personnel, products, services, personal property,

real property, or any other apparatus of business or commerce.

(3) "Company" means a sole proprietorship, organization,

association, corporation, partnership, joint venture, limited

partnership, limited liability partnership, limited liability

company, or other entity or business association whose securities

are publicly traded, including a wholly owned subsidiary,

majority-owned subsidiary, parent company, or affiliate of those

entities or business associations, that exists to make a profit.

(4) "Complicit" means taking actions that have directly

supported or promoted the genocidal campaign in Darfur,

including:

(A) preventing members of Darfur's victimized population from

communicating with each other;

(B) encouraging Sudanese citizens to speak out against an

internationally approved security force for Darfur; or

(C) actively working to deny, cover up, or alter the record on

human rights abuses in Darfur.

(5) "Direct holdings in a company" means all securities of that

company held directly by a state governmental entity in an

account or fund in which a state governmental entity owns all

shares or interests.

(6) "Government of Sudan" means the government in Khartoum,

Sudan, which is led by the National Congress Party, formerly

known as the National Islamic Front, or any successor government

formed on or after October 13, 2006, including the coalition

National Unity Government agreed upon in the Comprehensive Peace

Agreement for Sudan. The term does not include the regional

government of southern Sudan.

(7) "Inactive business operations" means the mere continued

holding or renewal of rights to property previously operated to

generate revenue but not presently deployed to generate revenue.

(8) "Indirect holdings in a company" means all securities of

that company held in an account or fund, such as a mutual fund,

managed by one or more persons not employed by a state

governmental entity, in which the state governmental entity owns

shares or interests together with other investors not subject to

this chapter. The term does not include money invested under a

plan described by Section 401(k) or 457 of the Internal Revenue

Code of 1986.

(9) "Listed company" means a company listed by the comptroller

under Section 806.051.

(10) "Marginalized populations of Sudan" includes:

(A) the portion of the population in the Darfur region that has

been genocidally victimized;

(B) the portion of the population of southern Sudan victimized

by Sudan's North-South civil war;

(C) the Beja, Rashidiya, and other similarly underserved groups

of eastern Sudan;

(D) the Nubian and other similarly underserved groups in Sudan's

Abyei, Southern Blue Nile, and Nuba Mountain regions; and

(E) the Amri, Hamadab, Manasir, and other similarly underserved

groups of northern Sudan.

(11) "Military equipment" means weapons, arms, military

supplies, and equipment that readily may be used for military

purposes, including radar systems or military-grade transport

vehicles or supplies or services sold or provided directly or

indirectly to any force actively participating in armed conflict

in Sudan.

(12) "Mineral extraction activities" includes exploring,

extracting, processing, transporting, or wholesale selling or

trading of elemental minerals or associated metal alloys or

oxides (ore), including gold, copper, chromium, chromite,

diamonds, iron, iron ore, silver, tungsten, uranium, and zinc, as

well as facilitating those activities, including by providing

supplies or services in support of those activities.

(13) "Oil-related activities" includes:

(A) owning rights to oil blocks;

(B) exporting, extracting, producing, refining, processing,

exploring for, transporting, selling, or trading of oil;

(C) constructing, maintaining, or operating a pipeline,

refinery, or other oil-field infrastructure; or

(D) facilitating oil-related activities, including by providing

supplies or services in support of the activities, except that

the mere retail sale of gasoline and related consumer products is

not an oil-related activity.

(14) "Power production activities" means any business operation

that involves a project commissioned by the National Electricity

Corporation of Sudan or another similar Government of Sudan

entity whose purpose is to facilitate power generation and

delivery, including establishing power-generating plants or

hydroelectric dams, selling or installing components for the

project, and providing service contracts related to the

installation or maintenance of the project, as well as

facilitating those activities, including by providing supplies or

services in support of those activities.

(15) "Scrutinized company" means a company that:

(A) engages in scrutinized business operations described by

Section 806.002; or

(B) has been complicit in the Darfur genocide during any

preceding 20-month period.

(16) "Social development company" means a company whose primary

purpose in Sudan is to provide humanitarian goods or services,

including medicine or medical equipment, agricultural supplies or

infrastructure, educational opportunities, journalism-related

activities, information or information materials,

spiritual-related activities, services of a purely clerical or

reporting nature, food, clothing, or general consumer goods that

are unrelated to oil-related activities, mineral extraction

activities, or power production activities.

(17) "State governmental entity" means the Employees Retirement

System of Texas or the Teacher Retirement System of Texas.

(18) "Substantial action" means adopting, publicizing, and

implementing a formal plan to cease scrutinized business

operations within one year and to refrain from any such new

business operations, undertaking significant humanitarian efforts

on behalf of one or more marginalized populations of Sudan, or,

through engagement with the Government of Sudan, materially

improving conditions for the genocidally victimized population in

Darfur.

Added by Acts 2007, 80th Leg., R.S., Ch.

1375, Sec. 2, eff. January 1, 2008.

Sec. 806.002. SCRUTINIZED BUSINESS OPERATIONS. A company

engages in scrutinized business operations if:

(1) the company has business operations that involve contracts

with or providing supplies or services to the Government of

Sudan, a company in which the Government of Sudan has any direct

or indirect equity share, a Government of Sudan-commissioned

consortium or project, or a company involved in a Government of

Sudan-commissioned consortium or project, and:

(A) more than 10 percent of the company's revenues or assets

linked to Sudan involve oil-related activities or mineral

extraction activities, less than 75 percent of the company's

revenue or assets linked to Sudan involve contracts with or

provision of oil-related or mineral extracting products or

services to the regional government of southern Sudan or a

project or consortium created exclusively by that regional

government, and the company has failed to take substantial

action; or

(B) more than 10 percent of the company's revenue or assets

linked to Sudan involve power production activities, less than 75

percent of the company's power production activities include

projects whose intent is to provide power or electricity to the

marginalized populations of Sudan, and the company has failed to

take substantial action; or

(2) the company supplies military equipment in Sudan, unless:

(A) the company clearly shows that the military equipment cannot

be used to facilitate offensive military actions in Sudan; or

(B) the company implements rigorous and verifiable safeguards to

prevent use of that equipment by forces actively participating in

armed conflict, including:

(i) using post-sale tracking of the equipment by the company;

(ii) obtaining certification from a reputable and objective

third party that the equipment is not being used by a party

participating in armed conflict in Sudan; or

(iii) selling the equipment solely to the regional government of

southern Sudan or any internationally recognized peacekeeping

force or humanitarian organization.

Added by Acts 2007, 80th Leg., R.S., Ch.

1375, Sec. 2, eff. January 1, 2008.

Sec. 806.003. SOCIAL DEVELOPMENT COMPANY. Notwithstanding any

other law, a social development company that is not complicit in

the Darfur genocide is not a scrutinized company.

Added by Acts 2007, 80th Leg., R.S., Ch.

1375, Sec. 2, eff. January 1, 2008.

Sec. 806.004. EXCEPTION. Notwithstanding any other law, a

company that the United States government affirmatively declares

to be excluded from its federal sanctions regime relating to

Sudan is not subject to divestment or investment prohibition

under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1375, Sec. 2, eff. January 1, 2008.

Sec. 806.005. OTHER LEGAL OBLIGATIONS. With respect to actions

taken in compliance with this chapter, including all good faith

determinations regarding companies as required by this chapter, a

state governmental entity is exempt from any conflicting

statutory or common law obligations, including any obligations

with respect to making investments, divesting from any

investment, preparing or maintaining any list of companies, or

choosing asset managers, investment funds, or investments for the

state governmental entity's securities portfolios.

Added by Acts 2007, 80th Leg., R.S., Ch.

1375, Sec. 2, eff. January 1, 2008.

Sec. 806.006. INDEMNIFICATION OF STATE GOVERNMENTAL ENTITIES,

EMPLOYEES, AND OTHERS. In a cause of action based on an action,

inaction, decision, divestment, investment, company

communication, report, or other determination made or taken in

connection with this chapter, the state shall, without regard to

whether the person performed services for compensation, indemnify

and hold harmless for actual damages, court costs, and attorney's

fees adjudged against, and defend:

(1) an employee, a member of the governing body, or any other

officer of a state governmental entity;

(2) a contractor of a state governmental entity;

(3) a former employee, former member of the governing body, or

any other former officer of a state governmental entity who was

an employee or officer when the act or omission on which the

damages are based occurred; and

(4) a former contractor of a state governmental entity who was a

contractor when the act or omission on which the damages are

based occurred.

Added by Acts 2007, 80th Leg., R.S., Ch.

1375, Sec. 2, eff. January 1, 2008.

Sec. 806.007. NO PRIVATE CAUSE OF ACTION. (a) A person,

including a member, retiree, and beneficiary of a retirement

system to which this chapter applies, an association, a research

firm, a company, or any other person may not sue or pursue a

private cause of action against the state, a state governmental

entity, an employee, a member of the governing body, or any other

officer of a state governmental entity, or a contractor of a

state governmental entity, for any claim or cause of action,

including breach of fiduciary duty, or for violation of any

constitutional, statutory, or regulatory requirement in

connection with any action, inaction, decision, divestment,

investment, company communication, report, or other determination

made or taken in connection with this chapter.

(b) A person who files suit against the state, a state

governmental entity, an employee, a member of the governing body,

or any other officer of a state governmental entity, or a

contractor of a state governmental entity, is liable for paying

the costs and attorney's fees of a person sued in violation of

this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1375, Sec. 2, eff. January 1, 2008.

SUBCHAPTER B. DUTIES REGARDING INVESTMENTS

Sec. 806.051. LISTED COMPANIES. (a) The comptroller shall

prepare and maintain, and provide to each state governmental

entity, a list of all scrutinized companies. In maintaining the

list of scrutinized companies, the comptroller may review and

rely, as appropriate in the comptroller's judgment, on publicly

available information regarding companies with business

operations in Sudan, including information provided by the state,

nonprofit organizations, research firms, international

organizations, and governmental entities.

(b) The comptroller shall update the list of scrutinized

companies annually or more often as the comptroller considers

necessary, but not more often than quarterly, based on

information from, among other sources, those listed in Subsection

(a).

(c) Not later than the 30th day after the date the list of

scrutinized companies is first provided or updated, the

comptroller shall file the list of scrutinized companies with the

presiding officer of each house of the legislature and the

attorney general.

Added by Acts 2007, 80th Leg., R.S., Ch.

1375, Sec. 2, eff. January 1, 2008.

Sec. 806.052. IDENTIFICATION OF INVESTMENT IN LISTED COMPANIES.

Not later than the 14th day after the date a state governmental

entity receives the list provided under Section 806.051(c), the

state governmental entity shall notify the comptroller of the

listed companies in which the state governmental entity owns

direct or indirect holdings.

Added by Acts 2007, 80th Leg., R.S., Ch.

1375, Sec. 2, eff. January 1, 2008.

Sec. 806.053. NOTICE TO LISTED COMPANY ENGAGED IN INACTIVE

BUSINESS OPERATIONS. For each listed company identified under

Section 806.052 that is engaged in only inactive scrutinized

business operations, the state governmental entity shall send a

written notice informing the company of this chapter and

encouraging the company to continue to refrain from initiating

active business operations in Sudan until it is able to avoid

being considered a listed company. The state governmental entity

shall continue the correspondence as the entity considers

necessary, but is not required to initiate correspondence more

often than semiannually.

Added by Acts 2007, 80th Leg., R.S., Ch.

1375, Sec. 2, eff. January 1, 2008.

Sec. 806.054. ACTIONS RELATING TO LISTED COMPANY ENGAGED IN

ACTIVE BUSINESS OPERATIONS. (a) For each listed company

identified under Section 806.052 that is engaged in scrutinized

active business operations, the state governmental entity shall

send a written notice informing the company of its listed company

status and warning the company that it may become subject to

divestment by state governmental entities.

(b) The notice shall offer the company the opportunity to

clarify its Sudan-related activities and shall encourage the

company, not later than the 90th day after the date the company

receives notice under this section, to either cease its

scrutinized business operations or convert such operations to

inactive business operations in order to avoid qualifying for

divestment by state governmental entities.

(c) If, during the time provided by Subsection (b), the company

ceases scrutinized business operations, the comptroller shall

remove the company from the list of scrutinized companies and

this chapter will no longer apply to the company unless it

resumes scrutinized business operations.

(d) If, during the time provided by Subsection (b), the company

converts its scrutinized active business operations to inactive

business operations, the company is subject to all provisions of

this chapter relating to inactive business operations.

(e) If, after the time provided by Subsection (b) expires, the

listed company continues to have scrutinized active business

operations, the state governmental entity shall sell, redeem,

divest, or withdraw all publicly traded securities of the

company, except securities described by Section 806.057,

according to the schedule provided by Section 806.056.

Added by Acts 2007, 80th Leg., R.S., Ch.

1375, Sec. 2, eff. January 1, 2008.

Sec. 806.055. ACTIONS RELATING TO LISTED COMPANY COMPLICIT IN

GENOCIDE. (a) For each company identified under Section 806.052

that has been complicit, the state governmental entity shall send

a written notice informing the company of its listed company

status and warning the company that it may become subject to

divestment by the state governmental entity.

(b) The notice must require the listed company to refrain from

taking any further action that would make it complicit.

(c) If, after receiving the notice under Subsection (a), the

listed company takes additional action that makes the company

complicit, the state governmental entity shall sell, redeem,

divest, or withdraw all publicly traded securities of the

company, except securities described by Section 806.057,

according to the schedule provided by Section 806.056.

Added by Acts 2007, 80th Leg., R.S., Ch.

1375, Sec. 2, eff. January 1, 2008.

Sec. 806.056. DIVESTMENT OF ASSETS. (a) A state governmental

entity required to sell, redeem, divest, or withdraw all publicly

traded securities of a listed company shall comply with the

following schedule:

(1) at least 50 percent of those assets shall be removed from

the state governmental entity's assets under management not later

than the 270th day after the date the company receives notice

under Section 806.054 or 806.055 or Subsection (b); and

(2) 100 percent of those assets shall be removed from the state

governmental entity's assets under management not later than the

450th day after the date the company receives notice under

Section 806.054 or 806.055 or Subsection (b).

(b) If a company that ceased scrutinized active business

operations after receiving notice under Section 806.054 resumes

scrutinized active business operations, the state governmental

entity shall send a written notice to the company informing it

that the state governmental entity will sell, redeem, divest, or

withdraw all publicly traded securities of the scrutinized

company according to the schedule in Subsection (a).

(c) A state governmental entity may delay the schedule for

divestment under Subsection (a) only to the extent that the state

governmental entity determines, in the state governmental

entity's good faith judgment, that divestment from listed

companies will likely result in a loss in value described by

Section 806.058(a). If a state governmental entity delays the

schedule for divestment, the state governmental entity shall

submit a report to the presiding officer of each house of the

legislature and the attorney general stating the reasons and

justification for the state governmental entity's delay in

divestment from listed companies. The report must include

documentation supporting its determination that the divestment

would result in a loss in value described by Section 806.058(a),

including objective numerical estimates. The state governmental

entity shall update the report every six months.

Added by Acts 2007, 80th Leg., R.S., Ch.

1375, Sec. 2, eff. January 1, 2008.

Sec. 806.057. INVESTMENTS EXEMPTED FROM DIVESTMENT. A state

governmental entity is not required to divest from any indirect

holdings in actively managed investment funds or private equity

funds. The state governmental entity shall submit letters to the

managers of investment funds containing listed companies

requesting that they consider removing those companies from the

fund or create a similar actively managed fund with indirect

holdings devoid of listed companies. If the manager creates a

similar fund with substantially the same management fees and same

level of investment risk, the state governmental entity shall

replace all applicable investments with investments in the

similar fund in an expedited time frame consistent with prudent

fiduciary standards.

Added by Acts 2007, 80th Leg., R.S., Ch.

1375, Sec. 2, eff. January 1, 2008.

Sec. 806.058. AUTHORIZED INVESTMENT IN LISTED COMPANIES. (a) A

state governmental entity may cease divesting from or may

reinvest in one or more listed companies if clear and convincing

evidence shows that the value for all assets under management by

the state governmental entity becomes equal to or less than 99.7

percent of the hypothetical value of all assets under management

by the state governmental entity had the state governmental

entity not divested from listed companies under this chapter.

(b) A state governmental entity may invest in a listed company

as provided by this section only to the extent necessary to

ensure that the value of the assets managed by the state

governmental entity does not fall below the value described by

Subsection (a).

(c) Before a state governmental entity may invest in a listed

company under this section, the state governmental entity must

provide a written report to the presiding officer of each house

of the legislature and the attorney general setting forth the

reason and justification, supported by clear and convincing

evidence, for its decisions to cease divestment, to reinvest, or

to remain invested in a listed company.

(d) The state governmental entity shall update the report

required by Subsection (c) semiannually, as applicable.

(e) This section does not apply to reinvestment in a company

that has ceased to be a listed company.

Added by Acts 2007, 80th Leg., R.S., Ch.

1375, Sec. 2, eff. January 1, 2008.

Sec. 806.059. PROHIBITED INVESTMENTS. Except as provided by

Sections 806.004 and 806.058, a state governmental entity may not

acquire securities of a listed company.

Added by Acts 2007, 80th Leg., R.S., Ch.

1375, Sec. 2, eff. January 1, 2008.

SUBCHAPTER C. EXPIRATION; REPORT; ENFORCEMENT

Sec. 806.101. EXPIRATION OF CHAPTER. This chapter expires on

the earliest of:

(1) the date on which the United States Congress or the

president of the United States declares that the Darfur genocide

has been halted for at least 12 months;

(2) the date on which the United States revokes its sanctions

against the Government of Sudan; or

(3) the date on which the United States Congress or the

president of the United States, through legislation or executive

order, declares that mandatory divestment of the type provided

for in this chapter interferes with the conduct of United States

foreign policy.

Added by Acts 2007, 80th Leg., R.S., Ch.

1375, Sec. 2, eff. January 1, 2008.

Sec. 806.102. REPORT. Not later than December 31 of each year,

each state governmental entity shall file a publicly available

report with the presiding officer of each house of the

legislature, the attorney general, and the United States

presidential special envoy to Sudan that:

(1) identifies all investments sold, redeemed, divested, or

withdrawn in compliance with Section 806.056;

(2) identifies all prohibited investments under Section 806.059;

and

(3) summarizes any changes made under Section 806.057.

Added by Acts 2007, 80th Leg., R.S., Ch.

1375, Sec. 2, eff. January 1, 2008.

Sec. 806.103. ENFORCEMENT. The attorney general may bring any

action necessary to enforce this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1375, Sec. 2, eff. January 1, 2008.



CHAPTER 810. MISCELLANEOUS PROVISIONS

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO PUBLIC RETIREMENT

SYSTEMS

CHAPTER 810. MISCELLANEOUS PROVISIONS

Sec. 810.001. ESTABLISHMENT OF PUBLIC RETIREMENT SYSTEM. (a)

In this section:

(1) "Political entity" means a municipality or any agency

thereof, a junior college district, river authority, water

district, appraisal district, or other special purpose district

or authority that is created pursuant to state law and that is

not an agency of the state.

(2) "Public retirement system" means a continuing, organized

program or plan (including a plan qualified under Section 401(a)

of the Internal Revenue Code of 1986) of service retirement,

disability retirement, or death benefits for officers or

employees of a political entity, other than:

(A) a program providing only workers' compensation benefits;

(B) a program administered by the federal government;

(C) an individual retirement account or individual retirement

annuity within the meaning of Section 408 or a retirement bond

within the meaning of Section 409 of the Internal Revenue Code of

1986 (26 U.S.C. Sections 408, 409);

(D) an individual account plan consisting of an annuity contract

described by Section 403(b) of the Internal Revenue Code of 1986

(26 U.S.C. Section 403); or

(E) an eligible state deferred compensation plan described by

Section 457(b) of the Internal Revenue Code of 1986 (26 U.S.C.

Section 457).

(b) Except as provided by Subsection (d), the governing body of

a political entity may establish and maintain a public retirement

system for its appointive officers and employees and determine

the benefits, funding source and amount, and administration of

the system. Each active member of a public retirement system

established under the authority provided by this section shall

contribute to the system an amount, if any, determined by the

political entity. The political entity shall contribute for each

active member in a defined contribution plan or a defined benefit

plan an amount determined by the political entity to be required

to meet the system's benefit plan.

(c) The governing body of the political entity may arrange for

administration of the system by a private provider of public

retirement benefits, whether or not the provider is also a source

of benefits provided for under the system.

(d) The authority granted by Subsections (b) and (c) does not

apply to a political entity to the extent that the entity, by

specific statute, is:

(1) required to establish or participate exclusively in a

particular public retirement system; or

(2) prohibited from establishing or participating in any public

retirement system or in a particular retirement system.

(e) The authority granted by Subsections (b) and (c) is in

addition to any other statutory authority to provide a public

retirement system or programs specifically excluded from the

definition of a public retirement system.

(f) Every political entity which establishes or maintains a

public retirement system covered under this Act shall file all

reports with the State Pension Review Board required by Chapter

802. If a political subdivision establishes a retirement program

that would be a "public retirement system" within the meaning

ascribed to that term by Section 801.001, but for the fact that

the program is administered by a life insurance company, the

subdivision shall notify the State Pension Review Board of the

establishment of the program and the name of the administering

company.

(g) "Civil union" means any relationship status that grants to

the parties of the relationship the same legal protections,

benefits, and responsibilities as are granted to the spouses of a

marriage.

(h) For purposes of this title, the state may not give effect to

a:

(1) public act, record, or judicial proceeding that recognizes

or validates a marriage or civil union between persons of the

same sex; or

(2) right or claim asserted as a result of the purported

marriage or civil union.

(i) Subsection (h) does not preclude the enforcement in this

state of an order issued in another state relating to child

custody, child support, or property division, including a

qualified domestic relations order.

(j) A single governmental employer is not considered to be

permitting a person who is a public employee, officer, or retiree

of that employer to be receiving benefits from more than one

system or program of retirement for the same service if:

(1) the employer participates in the Texas Municipal Retirement

System or the Texas County and District Retirement System and

also sponsors one or more supplemental plans:

(A) funded by the employer, the employee, or a combination of

the employer and the employee; and

(B) established before January 1, 2005; and

(2) the amount of the combined benefits paid to the person by

the Texas Municipal Retirement System or the Texas County and

District Retirement System and all of the supplemental plans

described by Subdivision (1) is in compliance with Section 415,

Internal Revenue Code of 1986.

Added by Acts 1991, 72nd Leg., ch. 589, Sec. 1, eff. June 16,

1991. Amended by Acts 2001, 77th Leg., ch. 1231, Sec. 46, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1157, Sec. 1, eff. June 18, 2005.



CHAPTER 811. GENERAL PROVISIONS

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE B. EMPLOYEES RETIREMENT SYSTEM OF TEXAS

CHAPTER 811. GENERAL PROVISIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 811.001. DEFINITIONS. In this subtitle:

(1) "Accumulated contributions" means the total of amounts in a

member's individual account in the employees saving account,

including:

(A) amounts deducted from the compensation of the member;

(B) other member deposits required to be placed in the member's

individual account; and

(C) interest credited to amounts in the member's individual

account.

(2) "Actuarially reduced annuity" means an annuity payable on

retirement or death occurring before a normal retirement age, the

amount of which is determined by computing, using the amount of

the member's service credit, the standard service retirement

annuity payable at a normal retirement age and reducing it, under

tables adopted by the board, by the factor applicable because of

the attained age of the member.

(3) "Annuity" means an amount of money payable in monthly

installments for a guaranteed period or for life, as determined

by this subtitle.

(4) "Appointed officer or employee" means a person who holds a

position that requires adherence to laws and rules of the state

applicable to its employees, and who is paid a salary from state

funds.

(5) "Board of trustees" means the persons appointed or elected

under Subchapter A of Chapter 815 to administer the retirement

system.

(6) "Combined retirement annuity" means the amount payable on

retirement for service credited as a member of the employee class

of membership plus any supplemental amount payable from the law

enforcement and custodial officer supplemental retirement fund.

(7) "Compensation" means the base salary of a person; amounts

that would otherwise qualify as compensation but are not received

directly by a person pursuant to a good faith, voluntary, written

salary reduction agreement in order to finance payments to a

deferred compensation or tax sheltered annuity program

specifically authorized by state law or to finance benefit

options under a cafeteria plan qualifying under Section 125 of

the Internal Revenue Code of 1986 (26 U.S.C. Section 125);

longevity and hazardous duty pay; nonmonetary compensation, the

value of which is determined by the retirement system; amounts by

which a person's salary is reduced under a salary reduction

agreement authorized by Chapter 610; and the benefit replacement

pay a person earns under Subchapter H, Chapter 659, as added by

Chapter 417, Acts of the 74th Legislature, 1995, except for the

benefit replacement pay a person earns as a result of a payment

made under Subchapter B, C, or D, Chapter 661. The term excludes

overtime pay and a cleaning or clothing allowance.

(8) "Custodial officer" means a member of the retirement system

who is employed by the Board of Pardons and Paroles or the Texas

Department of Criminal Justice as a parole officer or caseworker

or who is employed by the correctional institutions division of

the Texas Department of Criminal Justice and certified by the

department as having a normal job assignment that requires

frequent or infrequent regularly planned contact with, and in

close proximity to, inmates or defendants of the correctional

institutions division without the protection of bars, doors,

security screens, or similar devices and includes assignments

normally involving supervision or the potential for supervision

of inmates in inmate housing areas, educational or recreational

facilities, industrial shops, kitchens, laundries, medical areas,

agricultural shops or fields, or in other areas on or away from

property of the department. The term includes a member who

transfers from the Texas Department of Criminal Justice to the

managed health care unit of The University of Texas Medical

Branch or the Texas Tech University Health Sciences Center

pursuant to Section 9.01, Chapter 238, Acts of the 73rd

Legislature, 1993, elects at the time of transfer to retain

membership in the retirement system, and is certified by the

managed health care unit or the health sciences center as having

a normal job assignment described by this subdivision.

(8-a) "Good cause" means that a person's failure to act was not

because of a lack of due diligence the exercise of which would

have caused a reasonable person to take prompt and timely action.

A failure to act based on ignorance of the law or facts

reasonably discoverable through the exercise of due diligence

does not constitute good cause.

(9) "Law enforcement officer" means a member of the retirement

system who:

(A) has been commissioned as a law enforcement officer by the

Department of Public Safety, the Texas Alcoholic Beverage

Commission, the Parks and Wildlife Department, or the office of

inspector general at the Texas Youth Commission; and

(B) is recognized as a commissioned law enforcement officer by

the Commission on Law Enforcement Officer Standards and

Education.

(10) "Membership service" means service in a position included

in a class of membership, including service performed in the

position before holders of the position were eligible or required

to be members of the retirement system.

(11) "Normal retirement age" means an age at which a member is

entitled to receive a service retirement annuity without

reduction because of age.

(12) "Occupational disability" means disability from a sudden

and unexpected injury or disease that results solely from a

specific act or occurrence determinable by a definite time and

place and solely from an extremely dangerous risk of severe

physical or mental trauma or disease that is not common to the

public at large and that is peculiar to and inherent in a

dangerous duty that arises from the nature and in the course of a

person's state employment.

(12-a) "Occupational death" means death from an injury resulting

from an external force, an activity, or a disease caused by or

resulting from a line-of-duty accident or from an illness caused

by line-of-duty work under hazardous conditions. The term

includes death from accidents or illnesses that directly result

from an action a person is required or authorized by rule,

condition of employment, or law to perform, including an action

performed by the person at a social, ceremonial, athletic, or

other function to which the person is assigned by the person's

employer.

(13) "Position" means an office held by an elected or appointed

officer or a job or other regular employment held by an employee,

which office, job, or employment is included in a class of

membership.

(14) "Retiree" means a person who, except as provided by Section

812.203, receives an annuity based on service that was credited

to the person in a class of membership.

(15) "Retirement system" means the Employees Retirement System

of Texas.

(16) "Service credit" means the amount of membership and

military service ascribed to a person's account in the retirement

system for which all required contributions have been made to,

and are being held by, the retirement system.

(17) "Temporary employee" means a person who has a position only

until another person can be hired, only for the duration of a

project scheduled to end less than six months after the date of

hiring, only until a specific date less than six months after the

date of hiring, or only until a volume of work is completed that

is estimated to be completed in less than six months after the

date of hiring.

(18) "Parole officer" has the meaning assigned by Section

508.001.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 91, Sec. 3, eff. Sept.

1, 1985; Acts 1985, 69th Leg., ch. 828, Sec. 1, eff. Sept. 1,

1985; Acts 1987, 70th Leg., ch. 204, Sec. 8, eff. Aug. 31, 1987;

Acts 1987, 70th Leg., ch. 944, Sec. 2, eff. June 20, 1987.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 21.001 and

amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 988, Sec. 1.11, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(34), eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 688, Sec. 1, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1035, Sec. 53, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1048, Sec. 2, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 1499, Sec. 1.10, eff. Sept. 1, 1999;

Acts 1999, 76th Leg., ch. 1541, Sec. 3, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 1231, Sec. 1, eff. Sept. 1, 2001; Acts 2003,

78th Leg., ch. 842, Sec. 6, eff. Sept. 1, 2003; Acts 2003, 78th

Leg., ch. 1111, Sec. 10, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

74, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

347, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 21, eff. June 8, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.081, eff. September 1, 2009.

Sec. 811.002. PURPOSE OF SUBTITLE. The purpose of this subtitle

is to establish a program of benefits for members, retirees, and

other beneficiaries of the retirement system and to establish

rules for the management and operation of the retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

21.002 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 811.003. RETIREMENT SYSTEM. The retirement system is a

public entity. Except as provided by Section 815.304, the

Employees Retirement System of Texas is the name by which all its

business shall be transacted, all its funds invested, and all its

cash, securities, and other property held.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 77, Sec. 1,

eff. Oct. 20, 1987. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 21.003 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989.

Sec. 811.004. POWERS AND PRIVILEGES. The retirement system has

the powers, privileges, and immunities of a corporation, as well

as the powers, privileges, and immunities conferred by this

subtitle.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

21.004 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 811.005. EXEMPTION FROM EXECUTION. All retirement annuity

payments, optional benefit payments, member contributions, money

in the various retirement system funds, and rights accrued or

accruing under this subtitle to any person are exempt from

garnishment, attachment, state and local taxation, levies, sales,

and any other process, and are unassignable except as provided by

Section 813.103.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

21.005 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 811.006. ACTION INCREASING AMORTIZATION PERIOD. (a) A

rate of member or state contributions to or a rate of interest

required for the establishment of credit in the retirement system

may not be reduced or eliminated, a type of service may not be

made creditable in the retirement system, a limit on the maximum

permissible amount of a type of creditable service may not be

removed or raised, a new monetary benefit payable by the

retirement system may not be established, and the determination

of the amount of a monetary benefit from the system may not be

increased, if, as a result of the particular action, the time, as

determined by an actuarial valuation, required to amortize the

unfunded actuarial liabilities of the retirement system would be

increased to a period that exceeds 30 years by one or more years.

(b) If the amortization period for the unfunded actuarial

liabilities of the retirement system exceeds 30 years by one or

more years at the time an action described by Subsection (a) is

proposed, the proposal may not be adopted if, as a result of the

adoption, the amortization period would be increased, as

determined by an actuarial valuation.

Added by Acts 1985, 69th Leg., ch. 228, Sec. 6, eff. Sept. 1,

1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

21.006 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 811.007. IMMUNITY FROM LIABILITY. The board of trustees,

executive director, and employees of the retirement system are

not liable for any action taken or omission made or suffered by

them in good faith in the performance of any duty in connection

with any program or system administered by the retirement system.

Added by Acts 2003, 78th Leg., ch. 1111, Sec. 11, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1310, Sec. 48, eff. June 20,

2003.

Sec. 811.008. INSURANCE. Notwithstanding any other law, the

board of trustees may self-insure or purchase any insurance in

amounts the board considers reasonable and prudent.

Added by Acts 2003, 78th Leg., ch. 1111, Sec. 11, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1310, Sec. 48, eff. June 20,

2003.

Sec. 811.009. CERTAIN CONTRACTS FOR HEALTH CARE PURPOSES; REVIEW

BY ATTORNEY GENERAL. (a) This section applies to any contract

with a contract amount of $250 million or more:

(1) under which a person provides goods or services in

connection with the provision of medical or health care services,

coverage, or benefits; and

(2) entered into by the person and the retirement system.

(b) Notwithstanding any other law, before a contract described

by Subsection (a) may be entered into by the retirement system, a

representative of the office of the attorney general shall review

the form and terms of the contract and may make recommendations

to the retirement system for changes to the contract if the

attorney general determines that the office of the attorney

general has sufficient subject matter expertise and resources

available to provide this service.

(c) The retirement system must notify the office of the attorney

general at the time the system initiates the planning phase of

the contracting process. A representative of the office of the

attorney general or another attorney advising the agency under

Subsection (d) may participate in negotiations or discussions

with proposed contractors and may be physically present during

those negotiations or discussions.

(d) If the attorney general determines that the office of the

attorney general does not have sufficient subject matter

expertise or resources available to provide the services

described by this section, the office of the attorney general may

require the retirement system to enter into an interagency

agreement or to obtain outside legal services under Section

402.0212 for the provision of services described by this section.

(e) The retirement system shall provide to the office of the

attorney general any information the office of the attorney

general determines is necessary to administer this section.

Added by Acts 2005, 79th Leg., Ch.

1011, Sec. 2, eff. September 1, 2005.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch.

232, Sec. 6

For text of section as added by Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 2, see other Sec. 811.010.

Sec. 811.010. PROVISION OF CERTAIN INFORMATION TO COMPTROLLER.

(a) Not later than June 1 of each year, the retirement system

shall provide to the comptroller, for the purpose of assisting

the comptroller in the identification of persons entitled to

unclaimed property reported to the comptroller, the name,

address, social security number, and date of birth of each

member, retiree, and beneficiary from the retirement system's

records.

(b) Information provided to the comptroller under this section

is confidential and may not be disclosed to the public.

(c) The retirement system shall provide the information in the

format prescribed by rule of the comptroller.

Added by Acts 2009, 81st Leg., R.S., Ch.

232, Sec. 6, eff. September 1, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 2

For text of section as added by Acts 2009, 81st Leg., R.S., Ch.

232, Sec. 6, see other Sec. 811.010.

Sec. 811.010. VENUE. Subject to and without waiving the

retirement system's sovereign immunity or the official immunity

of the trustees, officers, and employees of the retirement

system, the venue for any action by or against the retirement

system, the trustees, officers, or employees of the retirement

system, or an administering firm, carrier, or other governmental

agency acting in cooperation with or on behalf of the retirement

system is in Travis County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 2, eff. September 1, 2009.

Sec. 811.011. STATUTE OF LIMITATIONS. Subject to and without

waiving the retirement system's sovereign immunity or the

official immunity of the trustees, officers, and employees of the

retirement system, unless specifically provided otherwise by

another statute, the statute of limitations for a claim against

the retirement system or a trustee, officer, or employee of the

retirement system is two years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 2, eff. September 1, 2009.

SUBCHAPTER B. PENAL PROVISIONS

Sec. 811.101. CONVERSION OF FUNDS; FRAUD. (a) A person commits

an offense if the person knowingly or intentionally confiscates,

misappropriates, or converts funds representing deductions from a

member's salary either before or after the funds are received by

the retirement system.

(b) A person commits an offense if the person knowingly or

intentionally makes a false statement or falsifies or permits to

be falsified any record of the retirement system in an attempt to

defraud the retirement system.

(c) A member commits an offense if the member knowingly receives

as a salary money that should have been deducted as provided by

this subtitle from the member's salary.

(d) A person commits an offense if the person knowingly or

intentionally violates an applicable requirement of this subtitle

other than one described by Subsection (a), (b), or (c).

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

21.101 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 811.102. PENALTIES. (a) An offense under Section

811.101(a) or 811.101(b) is a felony punishable by imprisonment

in the Texas Department of Criminal Justice for not less than one

nor more than five years.

(b) An offense under Section 811.101(c) is a misdemeanor

punishable by a fine of not less than $100 nor more than $5,000.

(c) An offense under Section 811.101(d) is a misdemeanor

punishable by a fine of not less than $100 nor more than $1,000.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

21.102 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.082, eff. September 1, 2009.



CHAPTER 812. MEMBERSHIP

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE B. EMPLOYEES RETIREMENT SYSTEM OF TEXAS

CHAPTER 812. MEMBERSHIP

SUBCHAPTER A. MEMBERSHIP

Sec. 812.001. MEMBERSHIP CLASSES. The two classes of membership

in the retirement system are the elected class and the employee

class.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

22.001 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 812.002. MEMBERSHIP IN ELECTED CLASS. (a) Membership in

the elected class of the retirement system is limited to:

(1) persons who hold state offices that are normally filled by

statewide election and that are not included in the coverage of

the Judicial Retirement System of Texas Plan One or the Judicial

Retirement System of Texas Plan Two;

(2) members of the legislature; and

(3) district and criminal district attorneys, to the extent that

they receive salaries from the state general revenue fund.

(b) Membership in the elected class is optional.

(c) An eligible person becomes a member of the elected class by

filing a notice of intention to become a member with the board of

trustees on a form prescribed by the board.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 602, Sec. 4, Sept. 1,

1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

22.002 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 812.003. MEMBERSHIP IN EMPLOYEE CLASS. (a) Except as

provided by Subsections (b) and (d), membership in the employee

class of the retirement system includes all employees and

appointed officers of every department, commission, board,

agency, or institution of the state except:

(1) independent contractors and their employees performing work

for the state; and

(2) persons disqualified from membership under Section 812.201.

(b) An office or employment that is included in the coverage of

the Teacher Retirement System of Texas, the Judicial Retirement

System of Texas Plan One, or the Judicial Retirement System of

Texas Plan Two is not a position with a department, commission,

board, agency, or institution of the state for purposes of this

subtitle.

(c) Membership in the employee class is mandatory for eligible

persons.

(d) Membership in the employee class begins on the 91st day

after the first day a person is employed or holds office.

(e) A person who is reemployed or who again holds office after

withdrawing contributions under Subchapter B for previous service

credited in the employee class begins membership in the employee

class on the 91st day after the first day the person is

reemployed or again holds office.

(f) A member may establish service credit only as provided by

Section 813.514 for service performed during the 90-day waiting

period provided by Subsection (d) or (e).

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 602, Sec. 5, Sept. 1,

1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

22.003 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989; Acts 2003, 78th Leg., ch. 1111, Sec. 12, 41, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

347, Sec. 4, eff. September 1, 2005.

Sec. 812.005. TERMINATION OF MEMBERSHIP. (a) A person's

membership in the retirement system is terminated by:

(1) death of the person;

(2) retirement based on service credited in all classes of

membership in which the person has service credit; or

(3) withdrawal of all of the person's accumulated contributions.

(b) A person terminates membership in one class of membership

by:

(1) retirement based on service credited in the class; or

(2) withdrawal of the person's accumulated contributions for

service credited in the class.

(c) A person may terminate membership in one class and retain

membership in the other.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 332, ch. 75, Sec. 2,

eff. Sept. 1, 1983. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 22.005 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch.

850, Sec. 1, eff. Sept. 1, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

347, Sec. 5, eff. September 1, 2005.

Sec. 812.006. OPTIONAL MEMBERSHIP. (a) In this section,

"qualified employee" means a person who:

(1) has at least three years of service credit in the retirement

system in the legislative branch that was accrued before June 18,

1993;

(2) was employed by an institution of higher education, as

defined by Section 61.003, Education Code, before December 31,

1998, and elected to participate in the optional retirement

program under Chapter 830; and

(3) is actively participating in the optional retirement

program.

(b) A qualified employee may make a one-time, irrevocable

election in a manner provided by the retirement system to renew

active participation in the system and cease participation in the

optional retirement program.

(c) An employee who makes an election under this section is not

eligible to establish service credit in the retirement system for

service performed while participating in the optional retirement

program.

(d) This section is contingent upon the receipt of a favorable

Internal Revenue Service ruling addressing all tax issues.

(e) An election authorized by this section must be made within

90 days of the Internal Revenue Service ruling.

Added by Acts 2005, 79th Leg., Ch.

347, Sec. 6, eff. September 1, 2005.

SUBCHAPTER B. WITHDRAWAL OF CONTRIBUTIONS

Sec. 812.101. CRITERIA FOR WITHDRAWAL. (a) A member of the

retirement system may withdraw all of the member's accumulated

contributions for service credited in the employee class of

membership if:

(1) the member does not hold a position included in that class;

(2) the member does not assume or resume, during the 30 days

after the date on which the member terminates employment, a

position included in that class; and

(3) the member's application for withdrawal is filed before the

member assumes or resumes a position included in that class.

(b) A member of the retirement system currently contributing in

the elected class of membership may at any time stop contributing

and withdraw the person's contributions made for service credited

in that class.

(c) For a law enforcement or custodial officer, the withdrawal

of accumulated contributions under Subsection (a) includes all of

the officer's contributions made under Section 815.402(h).

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

22.101 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1541, Sec. 4,

eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 3, eff. September 1, 2009.

Sec. 812.102. PROCEDURE FOR WITHDRAWAL. A member initiates a

withdrawal of contributions by filing an application for a refund

with the retirement system or the agency or department with which

the member holds or most recently held a position.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

22.102 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 812.103. EFFECT OF WITHDRAWAL. A withdrawal of

contributions cancels a member's service credit and terminates

the person's membership in, and all rights to benefits from, each

class from which the withdrawal is made.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

22.103 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 812.104. DEPOSITS REFUNDABLE. (a) Except as provided by

Subsection (c), deposits representing interest or membership fees

that are required of a member to establish service credit under

Section 813.202, 813.302, 813.402, or 813.502 are not refundable.

(b) Deposits representing accumulated contributions are

refundable to the member on application for a refund made as

provided by Section 812.102.

(c) At the time a service retirement, disability retirement, or

death benefit annuity becomes payable, the retirement system

shall refund any contributions, interest, or membership fees used

to establish service credit that is not used in computing the

amount of the annuity.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

22.104 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1541, Sec. 5,

eff. Sept. 1, 1999.

SUBCHAPTER C. RESUMPTION OF STATE SERVICE BY A RETIREE

Sec. 812.201. ELIGIBILITY FOR RETIREMENT SYSTEM MEMBERSHIP. (a)

Except as provided by Subsection (c), a retiree may not rejoin

the retirement system as a member of the class from which the

person retired.

(b) A retiree who takes a position not included in a membership

class from which the retiree receives retirement benefit

payments:

(1) is required to become or remain a member if the position is

included in the employee class; or

(2) may elect to become or remain a member if the position is

included in the elected class.

(c) A person who is retired from the elected class of membership

and who again holds a position included in that class may elect

to become a member again by filing notice with the retirement

system. Except as provided by Section 812.203(c), when benefit

payments are resumed, the retirement system shall recompute the

annuity selected at the time of the person's original retirement

to include the additional service established during membership

under this subsection.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 2092, ch. 383, Sec. 1,

eff. June 17, 1983. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 22.201 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch.

850, Sec. 2, eff. Sept. 1, 1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 4, eff. September 1, 2009.

Sec. 812.202. BENEFITS NOT AFFECTED. (a) The payment of

benefits to a retiree is not affected by:

(1) the retiree's taking a position included in a class of

membership other than a class from which the person retired; or

(2) the retiree's serving the state as an independent

contractor.

(b) The payment of benefits to a retiree for service credited in

the employee class of membership is not affected by the retiree's

taking a position included in the employee class.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

22.202 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 850, Sec. 3, eff.

Sept. 1, 1991; Acts 2001, 77th Leg., ch. 715, Sec. 1, eff. Sept.

1, 2001.

Sec. 812.203. BENEFITS AFFECTED. (a) If a retiree takes the

oath for a position included in the elected class of membership,

the retirement system shall suspend annuity payments to the

person for service that was credited in that class, until the

person no longer holds that position.

(b) Time during which annuity payments are suspended as provided

by this section does not reduce the number of months payments are

to be made under an optional benefit selection providing for a

specific amount of benefits for a guaranteed number of months

after retirement.

(c) If a member who originally retired with service credited at

the time of that retirement only in the elected class of

membership again retires, the person at the time of subsequent

retirement may select an annuity based on service in the elected

class as if the person were retiring for the first time. If the

person selects an annuity under Section 814.108(c)(3) or (c)(4),

the retirement system shall reduce the number of months of

guaranteed payment by the number of months for which an annuity

was paid under the person's original retirement.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 199, ch. 18,

Sec. 11, eff. Nov. 10, 1981; Acts 1983, 68th Leg., p. 2092, ch.

383, Sec. 2, eff. June 17, 1983. Renumbered from Vernon's

Ann.Civ.St. Title 110B, Sec. 22.203 and amended by Acts 1989,

71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts

1991, 72nd Leg., ch. 850, Sec. 4, eff. Sept. 1, 1991; Acts 2001,

77th Leg., ch. 715, Sec. 3(2), eff. Sept. 1, 2001; Acts 2003,

78th Leg., ch. 1111, Sec. 13, eff. Sept. 1, 2003.

Sec. 812.204. NOTICE. (a) Before a retiree begins work in a

position included in the employee class of membership, the

retiree and the head of the department, commission, board,

agency, or institution at which the retiree will resume state

service each shall notify the retirement system in writing of the

retiree's name, the taking of a position, and the projected dates

of service.

(b) Before a retiree from the elected class of membership takes

the oath of office for a position included in that class, the

retiree shall notify the retirement system in writing of the

taking of a position and the projected dates of service.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

22.204 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 812.205. WAITING PERIOD. A member who retires from the

employee class on or after May 31, 2009, may not return to work

in a position included in the employee class of membership before

the 90th day after the date of the retiree's original retirement.

Added by Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 5, eff. September 1, 2009.

Sec. 812.206. RETURN TO WORK SURCHARGE. (a) This section

applies only to a person who, on or after September 1, 2009:

(1) retires from the employee class; and

(2) is rehired as a retiree into a position that would otherwise

include membership in the employee class.

(b) For each month that a department or agency of this state

employs a person described by Subsection (a), the department or

agency shall remit to the retirement system an amount equal to

the amount of the state contribution that the department or

agency would remit for an active member employed in the person's

position. The amount remitted shall be deposited as provided by

Section 815.309.

Added by Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 6, eff. September 1, 2009.



CHAPTER 813. CREDITABLE SERVICE

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE B. EMPLOYEES RETIREMENT SYSTEM OF TEXAS

CHAPTER 813. CREDITABLE SERVICE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 813.001. TYPES OF CREDITABLE SERVICE. The types of service

creditable in the retirement system are membership service,

military service, and equivalent membership service.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

23.001 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 297, Sec. 2, eff.

Sept. 1, 1995.

Sec. 813.002. SERVICE CREDITABLE IN A YEAR. The board of

trustees by rule shall determine how much service in any year is

equivalent to one year of creditable service, but in no case may

all of a person's service in one year be creditable as more than

one year of service.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

23.002 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

SUBCHAPTER B. PROVISIONS GENERALLY APPLICABLE TO ESTABLISHMENT OF

SERVICE

Sec. 813.101. DETERMINATION OF REQUIRED DEPOSITS. The

retirement system shall determine in each case the amount of

money to be deposited by a member claiming credit for membership

or military service previously canceled or not previously

established. The system may not provide benefits based on the

claimed service until the determined amount has been fully paid.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

23.101 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 813.102. SERVICE CREDIT PREVIOUSLY CANCELED. (a) A member

who has withdrawn contributions and canceled service credit in a

class of membership may, if eligible as provided by Section

813.403 or 813.504, reestablish the canceled service credit in

the retirement system.

(b) A member may reestablish credit by depositing with the

retirement system in a lump sum the amount withdrawn from a

membership class, plus interest computed on the basis of the

state fiscal year at an annual rate of 10 percent from the date

of withdrawal to the date of redeposit.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

23.102 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1541, Sec. 6,

eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

347, Sec. 7, eff. September 1, 2006.

Sec. 813.104. ALTERNATIVE PAYMENTS AND METHODS TO ESTABLISH OR

REESTABLISH SERVICE CREDIT. (a) The board of trustees may adopt

rules to provide procedures for making installment payments to

establish or reestablish credit in the retirement system as

alternatives to lump-sum payments otherwise authorized or

required by this subtitle. The methods may include payment by

payroll deduction.

(b) Except as provided by Subsection (c), payments may not be

made under a rule adopted under this section:

(1) to establish or reestablish service credit of a person who

is currently retired or has died; or

(2) to establish current service under Section 813.201.

(c) Under a rule adopted under this section, the designated

beneficiary of a deceased member or, if none exists, the personal

representative of the decedent's estate may establish or

reestablish service for which the member was eligible at the time

of death if the establishment of the service would result in the

payment of a death benefit annuity or an increase in the amount

of a death benefit annuity.

(d) The payment for the establishment or reestablishment of

service under Subsection (c) must be made in a lump sum and

completed before the first payment of a death benefit annuity,

but not later than the 60th day after the date the retirement

system receives notice of the death.

(e) The retirement system may provide for the electronic filing

of agreements to establish or reestablish service credit. In this

subsection, "electronic filing" has the meaning assigned by

Section 814.010(a).

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 586, Sec. 6, eff. Aug.

28, 1995; Acts 1997, 75th Leg., ch. 964, Sec. 1, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1048, Sec. 3, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 1541, Sec. 7, eff. Sept. 1, 1999; Acts

2003, 78th Leg., ch. 1111, Sec. 14, 15, eff. Sept. 1, 2003; Acts

2003, 78th Leg., ch. 1310, Sec. 49, 50, eff. June 20, 2003.

Sec. 813.106. SERVICE NOT PREVIOUSLY ESTABLISHED. The state

shall make contributions for service not previously established

that is established under Section 813.104 in the amount provided

by Section 813.202(c) for membership service or the amount

provided by Section 813.302(d) for military service, as

applicable. The state contributions will be made at the time the

service credit is granted.

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 5, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 964, Sec. 2, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1048, Sec. 4, eff. Sept.

1, 1997.

SUBCHAPTER C. ESTABLISHMENT OF MEMBERSHIP SERVICE

Sec. 813.201. CURRENT SERVICE. (a) Except as otherwise

provided by this section, service is credited in the applicable

membership class for each month in which a member holds a

position and for which the required contributions are made by the

member and the state.

(b) A member may not accrue or establish service credit in the

employee class of membership when the total amount of service

credit, multiplied by the percentage in effect for computing

annuities under Section 814.103, 814.105, or 814.107 would exceed

the number 100. When the maximum amount of service credit is

accrued or established by a member in the employee or elected

class, member and state contributions cease, although the member

retains membership subject to Section 812.005.

(c) Service may not be credited in both membership classes for

the same period unless one of the credits is for service

established under Section 813.402 of this subtitle.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

23.201 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1989, 71st Leg., ch. 616, Sec. 3, eff. June

14, 1989; Acts 1991, 72nd Leg., ch. 850, Sec. 5, eff. Sept. 1,

1991; Acts 1999, 76th Leg., ch. 1541, Sec. 8, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 1231, Sec. 2, eff. Sept. 1, 2001.

Sec. 813.202. MEMBERSHIP SERVICE NOT PREVIOUSLY ESTABLISHED.

(a) Except as provided by Section 813.402, any member may

establish service credit in the retirement system for membership

service not previously established.

(b) A member may establish credit under this section by

depositing with the retirement system in a lump sum a

contribution computed as provided by Section 813.404 or 813.505,

plus interest computed on the basis of the state fiscal year at

an annual rate of 10 percent from the date the service was

performed to the date of deposit.

(c) The state shall contribute for service established under

this section an amount in the same ratio to the member's

contribution for the service as the state's contribution bears to

the contribution for current service required of a member of the

employee class at the time the service is established under this

section. The state's contribution must be paid from the fund or

account from which the member receives compensation at the time

the service is established or, if the member does not hold a

position at the time the service is established, from the fund or

account from which the member received compensation when the

member most recently held a position.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1110, ch. 252, Sec. 1,

eff. Aug. 29, 1983. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 23.202 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch.

1048, Sec. 5, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1541,

Sec. 9, eff. Sept. 1, 1999.

SUBCHAPTER D. ESTABLISHMENT OF MILITARY SERVICE

Sec. 813.301. CREDITABLE MILITARY SERVICE. (a) Military

service creditable in the retirement system is active federal

duty as a member of the armed forces of the United States.

(b) A member may establish one month of service credit for each

month or fraction of a month of duty, but not more than 60 months

of service credit in the retirement system for military service.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

23.301 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 850, Sec. 5, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1048, Sec. 6, eff. Sept.

1, 1997.

Sec. 813.302. MILITARY SERVICE NOT PREVIOUSLY ESTABLISHED. (a)

An eligible member may establish service credit in the retirement

system for military service performed that is creditable as

provided by Section 813.301.

(b) A member eligible to establish military service credit is

one who:

(1) does not receive and is not eligible to receive federal

retirement payments based on 20 years or more of active federal

military duty or its equivalent;

(2) has been released from military duty under conditions not

dishonorable; and

(3) has credit in the retirement system for membership service

performed after the member's date of release from active military

duty.

(c) A member may establish credit under this section by

depositing with the retirement system in a lump sum a

contribution computed as provided by Section 813.404 or 813.505,

plus, if the member does not establish the credit before the

first anniversary of the date of first eligibility, interest

computed on the basis of the state fiscal year at an annual rate

of 10 percent from the date of first eligibility to the date of

deposit.

(d) The state shall contribute for service established under

this section an amount in the same ratio to the member's

contribution for the service as the state's contribution bears to

the contribution for current service required of a member of the

employee class at the time the service is established under this

section. The state's contribution shall be paid from the fund

from which the member receives compensation at the time the

service is established or, if the member does not hold a position

at the time the service is established, from the fund from which

the member received compensation when the member most recently

held a position.

(e) The board of trustees may require members applying for

credit under this section to submit any information the board

finds necessary to enable it to determine eligibility for or

amount of service or amounts of required contributions.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1110, ch. 252, Sec. 2,

eff. Aug. 29, 1983; Acts 1985, 69th Leg., ch. 90, Sec. 1, eff.

Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 23.302 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989.

Sec. 813.303. SERVICE CREDITED TO MEMBERSHIP CLASS. (a) Except

as provided by Subsection (b) or Section 813.304(d), military

service is creditable in a class of membership that includes a

position held by the member who performed the service after the

date of release from active military duty.

(b) Military service performed by a person who was a

contributing member immediately before the date the member began

military duty may be credited, at the option of the member, in

the class of membership that includes the position held by the

member immediately before the date the member began the military

duty.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

23.303 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 813.304. USE OF MILITARY SERVICE CREDIT. (a) The

retirement system shall use military service credit in computing

occupational disability retirement benefits and death benefits

and in determining eligibility to select an optional death

benefit plan.

(b) The retirement system shall use military service credit in

computing service retirement or nonoccupational disability

retirement benefits of a member of the employee class only if the

member has, without military service credit, at least five years

of service credit in that class.

(c) The retirement system shall use military service credit in

computing service retirement or nonoccupational disability

retirement benefits of a member of the elected class:

(1) only if the member has, without military service credit, at

least six years of service credit in that class, if the military

service credit was established before January 1, 1978; or

(2) only if the member has enough service credit, exclusive of

the military service credit, to be eligible for service

retirement benefits at age 60, if the military service credit was

established on or after January 1, 1978.

(d) The board of trustees by rule may permit a person who

retires with at least 10 years of service credit, excluding

military service credit, to receive service retirement benefits

as an elected officer for the percentage of the person's military

service credit, but not more than 100 percent, that is derived by

dividing the number of months served as an elected officer by 96

months.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

23.304 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 850, Sec. 6, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 791, Sec. 6, eff. Sept.

1, 1993.

Sec. 813.305. MILITARY SERVICE CREDIT GOVERNED BY UNIFORMED

SERVICES EMPLOYMENT AND REEMPLOYMENT RIGHTS ACT. The retirement

system may adopt rules to comply with the Uniformed Services

Employment and Reemployment Rights Act (38 U.S.C. Section 4301 et

seq.) and other federal laws affecting the crediting of military

service.

Added by Acts 1995, 74th Leg., ch. 586, Sec. 7, eff. Aug. 28,

1995.

SUBCHAPTER E. PROVISIONS APPLICABLE TO ELECTED CLASS

Sec. 813.401. SERVICE CREDITABLE IN ELECTED CLASS. Service

creditable in the elected class of membership is:

(1) membership service in an office included in that class;

(2) military service established as provided by Subchapter D;

and

(3) equivalent membership service specifically made creditable

in that class.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

23.401 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 297, Sec. 3,

eff. Sept. 1, 1995.

Sec. 813.402. CREDIT FOR YEAR IN WHICH ELIGIBLE FOR OFFICE. (a)

A member may establish service credit in the elected class for

any calendar year during any part of which:

(1) the member held an office included in that class; or

(2) the member was eligible to take the oath for an office

included in that class.

(b) A member may establish credit under this section by

depositing with the retirement system in a lump sum a

contribution computed as provided by Section 813.404, plus

interest computed at an annual rate of 10 percent from the fiscal

year in which the service was performed to the date of deposit.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1110, ch. 252, Sec. 3,

eff. Aug. 29, 1983. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 23.402 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch.

1048, Sec. 7, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1541,

Sec. 10, eff. Sept. 1, 1999.

Sec. 813.403. ELIGIBILITY FOR SERVICE CREDIT PREVIOUSLY

CANCELED. A member may, under Section 813.102(b), reestablish

service credit previously canceled if the member, after

cancellation of the credit, takes an oath of office for a

position included in the elected class.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

23.403 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 813.404. CONTRIBUTIONS FOR SERVICE NOT PREVIOUSLY

ESTABLISHED. For each month of membership, military, or

equivalent membership service not previously credited in the

retirement system, a member claiming credit in the elected class

shall pay a contribution in an amount equal to the greater of:

(1) eight percent of the monthly salary paid to members of the

legislature at the time the credit is established; or

(2) six percent of the monthly state salary paid to a person who

holds, at the time the credit is established, the office for

which credit is sought.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

23.404 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 297, Sec. 4, eff.

Sept. 1, 1995.

SUBCHAPTER F. PROVISIONS APPLICABLE TO EMPLOYEE CLASS

Sec. 813.501. SERVICE CREDITABLE IN EMPLOYEE CLASS. Service

creditable in the employee class of membership is:

(1) membership service in a position included in that class;

(2) military service established as provided by Subchapter D;

(3) service creditable in or transferred from the elected class

as provided by Section 813.503; and

(4) administrative board service established as provided by

Section 813.502.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

23.501 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 813.502. ADMINISTRATIVE BOARD SERVICE. (a) A member who

established during December, 1977, service credit for

administrative board service performed during that month, may:

(1) remain a contributing member of the retirement system

accruing service credit in the employee class for continuous

service on an eligible board; and

(2) establish service credit for previous service on an eligible

board.

(b) Contributions for administrative board service are computed

on the basis of the highest salary paid during the time for which

credit is sought to an officer or employee of the agency,

commission, or department on whose board the member serves.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

23.502 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 813.503. CREDIT TRANSFERABLE BETWEEN ELECTED AND EMPLOYEE

CLASS. (a) A member may establish in, or have transferred to,

the employee class all service credited in the elected class, if

the contributions made to establish the service in the elected

class equal or exceed contributions required of a member of the

employee class for the same amount of service during the same

time and at the same rate of compensation. A member or retiree

who has, or had at the time of retirement, at least eight years

of service credit in the elected class of membership, exclusive

of military service, may transfer service credit between classes

before or after retirement.

(b) A member or retiree who has, or had at the time of

retirement, at least 20 years of service credit in the retirement

system, including the sum of at least 10 years of service credit

as a person who has been elected or appointed to two or more

offices of a house of the legislature, as recorded in the

journals of the senate and the house of representatives, may

transfer the person's service credit to the elected class. A

person who makes a transfer under this subsection may continue to

transfer the credit between classes before or after retirement.

(c) A retiree, or the designated beneficiary of a deceased

retiree, who retired from the employee class and was eligible to

have retired from the elected class may elect to have the annuity

recomputed as if the retirement had been from the elected class.

(d) A person may make a transfer or election under this section

by notifying the retirement system. If the person making the

transfer or election is a retiree or the designated beneficiary

of a deceased retiree, payment of benefits under the recomputed

annuity begins with the payment that becomes due in the month

following the month in which the retirement system receives the

notice.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 199, ch. 18,

Sec. 12, eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 23.503 by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 850,

Sec. 8, eff. Sept. 1, 1991.

Sec. 813.504. ELIGIBILITY FOR SERVICE CREDIT PREVIOUSLY

CANCELED. A person may reestablish service credit previously

canceled in the retirement system if the person is a member of

the employee class and at least six months have elapsed since the

end of the month in which the cancellation became effective.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

23.504 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 791, Sec. 7, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1048, Sec. 8, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 1231, Sec. 3, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 1111, Sec. 46(4), eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

347, Sec. 8, eff. September 1, 2005.

Sec. 813.505. CONTRIBUTIONS FOR SERVICE NOT PREVIOUSLY

ESTABLISHED. (a) A member claiming credit in the employee class

for membership service not previously established shall, for each

month of the service, pay a contribution in an amount equal to

the greater of:

(1) six percent of the member's monthly state compensation for

the service during the time for which credit is sought; or

(2) $18.

(b) A member claiming credit in the employee class for military

service not previously established shall, for each month of the

service, pay a contribution in an amount equal to the greater of:

(1) the amount that the member contributed for the first full

month of membership service that is after the member's date of

release from active military duty and that is credited in the

retirement system; or

(2) $18.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1111, ch. 252, Sec. 4,

eff. Aug. 29, 1983. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 23.505 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 813.506. CUSTODIAL OFFICER SERVICE. (a) The Texas

Department of Criminal Justice, the managed health care unit of

The University of Texas Medical Branch, and the Texas Tech

University Health Sciences Center by rule shall adopt standards

for determining eligibility for service credit as a custodial

officer, based on the need to encourage early retirement of

persons whose duties are hazardous and require them to have

routine contact with inmates of or defendants confined in the

Texas Department of Criminal Justice on a regular basis.

(b) To be creditable as custodial officer service, service

performed must be performed as a parole officer or caseworker or

must meet the requirements of the rules adopted under Subsection

(a) and be performed by persons in one of the following job

categories:

(1) all persons classified as Correctional Officer I through

warden, including training officers and special operations

reaction team officers;

(2) all other employees assigned to work on a unit and whose

jobs require routine contact with inmates or defendants,

including but not limited to farm managers, livestock

supervisors, maintenance foremen, shop foremen, medical

assistants, food service supervisors, stewards, education

consultants, commodity specialists, and correctional counselors;

(3) employees assigned to administrative offices whose jobs

require routine contact with inmates or defendants at least 50

percent of the time, including but not limited to investigators,

compliance monitors, accountants routinely required to audit unit

operations, sociologists, interviewers, classification officers,

and supervising counselors; and

(4) administrative positions whose jobs require response to

emergency situations involving inmates or defendants, including

but except as specified not limited to the director, deputy

directors, assistant directors, and not more than 25

administrative duty officers.

(c) The Texas Department of Criminal Justice, the managed health

care unit of The University of Texas Medical Branch or the Texas

Tech University Health Sciences Center, or the Board of Pardons

and Paroles, as applicable, shall determine a person's

eligibility to receive credit as a custodial officer. A

determination of the department, unit, or board may not be

appealed by an employee but is subject to change by the

retirement system.

(d) As part of the audit of the Texas Department of Criminal

Justice by the state auditor in accordance with Chapter 321, the

state auditor may verify the accuracy of reports submitted to the

retirement system under this section.

Added by Acts 1985, 69th Leg., ch. 828, Sec. 2, eff. Sept. 1,

1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

23.506 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch. 584, Sec. 80,

eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 599, Sec. 13, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 791, Sec. 56(7), eff.

Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 791, Sec. 56(7), eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 586, Sec. 8, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1048, Sec. 9, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1541, Sec. 11, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 785, Sec. 23, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.083, eff. September 1, 2009.

Sec. 813.509. CREDIT FOR ACCUMULATED SICK LEAVE. (a) A member

who holds a position included in the employee class of membership

during the month that includes the effective date of the member's

retirement and who retires based on service or a disability is

entitled to service credit in the retirement system for the

member's sick leave that has accumulated and is unused on the

last day of employment.

(b) A death benefit designee under Section 814.301 or 814.302 of

a member who holds a position included in the employee class of

membership during the month that includes the member's date of

death is entitled to service credit in the retirement system for

the member's sick leave that has accumulated and is unused on the

member's date of death.

(c) Sick leave is creditable in the retirement system at the

rate of one month of service credit for each 20 days, or 160

hours, of accumulated sick leave and one month for each fraction

of days or hours remaining after division of the total hours of

accumulated sick leave by 160.

(d) An individual who was a member or employee on August 31,

2009, and who holds a position included in the employee class may

use sick leave creditable under this section to satisfy service

requirements for retirement under Section 814.104 or 814.107 if

the sick leave attributed to the eligibility requirements remains

otherwise unused on the last day of employment.

(e) A death benefit beneficiary under Section 814.302 may use

the deceased member's sick leave credit under this section to

qualify for making a death benefit plan selection under Section

814.302 if the decedent was a member or employee on August 31,

2009.

(f) Except as provided by Subsection (g), the disbursing officer

of each department or agency shall, before the 11th day after the

effective date of retirement or date of death of one or more

employees of the department or agency, certify to the retirement

system:

(1) the name of each person:

(A) whose retirement from the department or agency, and from

state service, became effective during the preceding month; or

(B) who died during the preceding month; and

(2) the amount of the person's accumulated sick leave on the

last day of employment or date of death.

(g) The disbursing officer of a department or agency that

employs a member who applies for retirement under Subsection (d)

shall, not more than 90 or less than 30 days before the effective

date of the member's retirement, certify to the retirement system

the amount of the member's accumulated and unused sick leave. The

officer shall immediately notify the retirement system if the

member uses sick leave after the date of certification.

(h) On receipt of a certification under Subsection (f) or (g),

the retirement system shall grant any credit to which a retiring

member or retiree who is a subject of the certification is

entitled. An increase in the computation of an annuity because of

credit provided by this section after a certification under

Subsection (f) begins with the first payment that becomes due

after certification.

(i) The retirement system shall cancel the retirement of a

person who used sick leave creditable under this section to

qualify for service retirement if the sick leave is otherwise

used by the person before the effective date of retirement.

(j) In this section, "sick leave" does not include credit

granted under an agency sick-leave pool or under the Family and

Medical Leave Act of 1993 (Pub. L. 103-3) and its subsequent

amendments.

(k) A member who was not a member on the date hired and was

hired on or after September 1, 2009, or a death benefit

beneficiary of that member may use sick leave creditable under

this section only for purposes of calculating the member's or

beneficiary's annuity.

Added by Acts 1989, 71st Leg., ch. 1165, Sec. 1, eff. Sept. 1,

1989. Renumbered from Title 110B, Sec. 23.509 and amended by Acts

1989, 71st Leg., ch. 1100, Sec. 4.10(a), eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 791, Sec. 8, 56(1), eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 586, Sec. 9, eff. Aug.

28, 1995; Acts 1997, 75th Leg., ch. 1048, Sec. 10, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1231, Sec. 4, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 7, eff. September 1, 2009.

Sec. 813.511. CREDIT FOR ACCUMULATED ANNUAL LEAVE. (a) A

member who holds a position included in the employee class of

membership during the month that includes the effective date of

the member's retirement and who retires based on service or a

disability is entitled to service credit in the retirement system

for the member's annual leave that has accumulated and is unused

on the last day of employment.

(b) A death benefit designee under Section 814.301 or 814.302 of

a member who holds a position included in the employee class of

membership during the month that includes the member's date of

death is entitled to service credit in the retirement system for

the member's annual leave that has accumulated and is unused on

the member's date of death.

(c) Annual leave is creditable in the retirement system at the

rate of one month of service credit for each 20 days, or 160

hours, of accumulated annual leave and one month for each

fraction of days or hours remaining after division of the total

hours of accumulated annual leave by 160.

(d) An individual who was a member or employee on August 31,

2009, and who holds a position included in the employee class may

use annual leave creditable under this section to satisfy service

requirements for retirement under Section 814.104 or 814.107 if

the annual leave attributed to the eligibility requirements

remains otherwise unused on the last day of employment.

(e) A death benefit beneficiary under Section 814.302 may use

the deceased member's annual leave credit under this section to

qualify for making a death benefit plan selection under Section

814.302 if the decedent was a member or employee on August 31,

2009.

(f) Except as provided by Subsection (g), the disbursing officer

of each department or agency shall, before the 11th day after the

effective date of retirement or date of death of one or more

employees of the department or agency, certify to the retirement

system:

(1) the name of each person:

(A) whose retirement from the department or agency, and from

state service, became effective during the preceding month; or

(B) who died during the preceding month; and

(2) the amount of the person's accumulated annual leave on the

last day of employment or date of death.

(g) The disbursing officer of a department or agency that

employs a member who applies for retirement under Subsection (d)

shall, not more than 90 or less than 30 days before the effective

date of the member's retirement, certify to the retirement system

the amount of the member's accumulated and unused annual leave.

The officer shall immediately notify the retirement system if the

member uses annual leave after the date of certification.

(h) On receipt of a certification under Subsection (f) or (g),

the retirement system shall grant any credit to which a retiring

member or retiree who is a subject of the certification is

entitled. An increase in the computation of an annuity because of

credit provided by this section after a certification under

Subsection (f) begins with the first payment that becomes due

after certification.

(i) The retirement system shall cancel the retirement of a

person who used annual leave creditable under this section to

qualify for service retirement if the annual leave is otherwise

used by the person before the effective date of retirement.

(j) A member who was not a member on the date hired and was

hired on or after September 1, 2009, or a death benefit

beneficiary of that member may use annual leave creditable under

this section only for purposes of calculating the member's or

beneficiary's annuity.

Added by Acts 1999, 76th Leg., ch. 1541, Sec. 12, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1231, Sec. 5, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 8, eff. September 1, 2009.

Sec. 813.513. CREDIT PURCHASE OPTION. (a) An eligible member

may establish not more than 36 months of equivalent membership

service credit, including law enforcement or custodial officer

service, in either the elected class or the employee class.

(b) A member is eligible to establish service credit under this

section if the member has at least 120 months of actual

membership service of the type of service that the member seeks

to establish.

(c) A member may establish service credit under this section by

depositing with the retirement system, for each month of service

credit, the actuarial present value, at the time of deposit, of

the additional standard retirement annuity benefits that would be

attributable to the purchase of the service credit under this

section, based on rates and tables recommended by the retirement

system's actuary and adopted by the board of trustees.

(d) After a member makes the deposits required by this section,

the retirement system shall grant the member one month of

equivalent membership service credit for each month of credit

approved.

(e) The retirement system shall deposit the amount of the

actuarial present value of the service credit purchased in the

member's individual account in the employees saving account.

(f) The board of trustees may adopt rules to administer this

section, including rules that impose restrictions on the

application of this section as necessary to cost-effectively

administer this section.

Added by Acts 2001, 77th Leg., ch. 1231, Sec. 6, eff. Jan. 1,

2002.

Amended by:

Acts 2005, 79th Leg., Ch.

347, Sec. 9, eff. January 1, 2006.

Sec. 813.514. CREDIT PURCHASE OPTION FOR CERTAIN SERVICE. (a)

A member may establish service credit under this section in the

employee class only for service performed during a 90-day waiting

period to become a member after beginning employment or holding

office.

(b) A member may establish service credit under this section by

depositing with the retirement system, for each month of service

credit, the actuarial present value, at the time of deposit, of

the additional standard retirement annuity benefits that would be

attributable to the purchase of the service credit under this

section based on rates and tables recommended by the retirement

system's actuary and adopted by the board of trustees.

(c) After a member makes the deposits required by this section,

the retirement system shall grant the member one month of

equivalent membership service credit for each month of credit

approved.

(d) The retirement system shall deposit the amount of the

actuarial present value of the service credit purchased in the

member's individual account in the employees saving account.

(e) The board of trustees may adopt rules to administer this

section, including rules that impose restrictions on the

application of this section as necessary to cost-effectively

administer this section.

Added by Acts 2003, 78th Leg., ch. 1111, Sec. 42, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

347, Sec. 10, eff. September 1, 2005.



CHAPTER 814. BENEFITS

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE B. EMPLOYEES RETIREMENT SYSTEM OF TEXAS

CHAPTER 814. BENEFITS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 814.001. TYPES OF BENEFITS. The types of benefits payable

by the retirement system are:

(1) service retirement benefits;

(2) occupational disability retirement benefits;

(3) nonoccupational disability retirement benefits; and

(4) death benefits.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

24.001 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 814.002. BENEFITS FROM BOTH MEMBERSHIP CLASSES. (a) If a

member has service credit in both classes of membership, is

eligible to retire from one class, and does not hold a position

included in the other class, the member may retire from both

classes and receive benefits based on all service credited in the

retirement system.

(b) If a member is retiring and uses service credited in a class

of membership to meet a length-of-service requirement for

retirement, the member must retire from that class.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

24.002 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 814.003. EFFECTIVE DATE OF RETIREMENT. (a) The effective

date of a member's service retirement is the date the member

designates at the time the member applies for retirement as

provided by Section 814.101, but the date must be the last day of

a calendar month.

(b) If a person elects to receive a standard service retirement

annuity and dies during the first calendar month that begins

after the effective date of the person's retirement, the person

is considered to have been a contributing member at the time of

death.

(c) The retirement system may allow an applicant for retirement

time after the effective date of the person's retirement to make

a selection of a retirement annuity. If the applicant dies within

the time allowed without having given the retirement system

notice of a selection, the person is considered to have been a

contributing member at the time of death.

(d) The effective date of a member's disability retirement is

the date designated on the application for retirement filed by or

for the member as provided by Section 814.201, but the date must

be the last day of a calendar month.

(e) If a person elects to receive a standard disability

retirement annuity and dies during the first calendar month that

begins after the effective date of the person's retirement, the

person is considered to have been a contributing member at the

time of death.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

24.003 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 586, Sec. 11,

eff. Aug. 28, 1995.

Sec. 814.004. WHEN BENEFITS ARE PAYABLE. A monthly annuity

payable to a retiree or beneficiary is payable to that person

through the month in which the person dies. A continuation of an

optional annuity or the payment of a death or survivor benefit

annuity begins with payment for the month following the month in

which the death occurs.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

24.004 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 586, Sec. 12, eff.

Aug. 28, 1995.

Sec. 814.005. WAIVER OF BENEFITS. (a) A person may, on a form

prescribed by and filed with the retirement system, waive all or

a portion of any benefits from the retirement system to which the

person is entitled. The retirement system also shall give effect

as a waiver to a full or partial disclaimer executed in

accordance with Section 37A, Texas Probate Code, unless the

benefit to be disclaimed is a lifetime annuity. A person may

revoke a waiver of benefits in the same manner as the original

waiver was made, unless the original waiver by its terms was made

irrevocable.

(b) A waiver or a revocation of a waiver applies only to

benefits that become payable on or after the date the document is

filed.

(c) The retirement system shall transfer to the state

accumulation account amounts from the appropriate benefit payment

accounts not used to pay benefits because of a waiver executed

under this section.

(d) The board of trustees may adopt rules for the administration

of waivers under this section.

Added by Acts 1983, 68th Leg., p. 1147, ch. 257, Sec. 1, eff. May

27, 1983. Amended by Acts 1985, 69th Leg., ch. 91, Sec. 4, eff.

Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 24.005 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept.

1, 1989. Amended by Acts 1997, 75th Leg., ch. 1048, Sec. 11, eff.

Sept. 1, 1997.

Sec. 814.006. SIMULTANEOUS DEATH OF MEMBER AND BENEFICIARY.

When a member or annuitant and the beneficiary of the member or

annuitant have died within a period of less than 120 hours, the

member or annuitant is considered to have survived the

beneficiary for the purpose of determining the rights to amounts

payable under this subtitle on the death of the member or

annuitant.

Added by Acts 1995, 74th Leg., ch. 586, Sec. 13, eff. Aug. 28,

1995.

Sec. 814.007. BENEFICIARY CAUSING DEATH OF MEMBER OR ANNUITANT.

(a) A benefit payable on the death of a member or annuitant may

not be paid to a person convicted of causing that death but

instead is payable as if the convicted person had predeceased the

decedent.

(b) A person who becomes eligible under this section to select

death or survivor benefits may select benefits as if the person

were the designated beneficiary.

(c) The retirement system shall reduce any annuity computed in

part on the age of the convicted person to a lump sum equal to

the present value of the remainder of the annuity. The reduced

amount is payable to a person entitled as provided by this

section to receive the benefit.

(d) The retirement system is not required to change the

recipient of benefits under this section unless it receives

actual notice of the conviction of a beneficiary. However, the

retirement system may delay payment of a benefit payable on the

death of a member or annuitant pending the results of a criminal

investigation and of legal proceedings relating to the cause of

death.

(e) For the purposes of this section, a person has been

convicted of causing the death of a member or annuitant if the

person:

(1) pleads guilty or nolo contendere to, or is found guilty by a

court of, causing the death of the member or annuitant,

regardless of whether sentence is imposed or probated; and

(2) has no appeal of the conviction pending and the time

provided for appeal has expired.

Added by Acts 1995, 74th Leg., ch. 586, Sec. 13, eff. Aug. 28,

1995.

Sec. 814.008. CHANGE OF BENEFICIARY AFTER RETIREMENT. (a) A

retiree receiving an optional service or disability retirement

annuity approved by the board of trustees or described by Section

814.108(c)(1), (c)(2), or (c)(5) may change the designated

beneficiary as provided by this section for the benefits payable

after the retiree's death.

(b) If the beneficiary designated at the time of the retiree's

retirement is the spouse or former spouse of the retiree:

(1) the spouse or former spouse must give written, notarized

consent to the change; or

(2) a court with jurisdiction over the marriage must have

ordered the change.

(c) A beneficiary designated under this section is entitled on

the retiree's death to receive monthly payments of the survivor's

portion of the retiree's optional retirement annuity for the

shorter of:

(1) the remainder of the life expectancy of the beneficiary

designated as of the effective date of the retiree's retirement;

or

(2) the remainder of the new beneficiary's life.

(d) A retiree may not change a beneficiary under this section

after retirement if the retiree has previously changed after

retirement a beneficiary for optional retirement annuity payments

under this subtitle.

Added by Acts 1999, 76th Leg., ch. 168, Sec. 1, eff. May 21,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 9, eff. September 1, 2009.

Sec. 814.009. DEDUCTION FROM ANNUITY. (a) A person who

receives an annuity under this subchapter may, on a form

prescribed by and filed with the retirement system, authorize the

retirement system to deduct from the person's monthly annuity

payment the amount of a fee for the person's membership in a

state employee organization that:

(1) is a certified eligible state employee organization under

Section 403.0165; or

(2) has at least 2,500 retirees as members on January 1

preceding the fiscal year for which the deduction is made.

(b) An authorization made under this section remains in effect

until:

(1) the person who receives the annuity modifies or revokes the

authorization; or

(2) the state employee organization fails to meet the

requirements of Subsection (a).

(c) The retirement system shall adopt rules to administer this

section.

Added by Acts 2001, 77th Leg., ch. 1231, Sec. 7, eff. Sept. 1,

2001.

Sec. 814.010. ELECTRONIC FILING OF BENEFICIARY DESIGNATION.

(a) In this section, "electronic filing" means the filing of data

in the form of digital electronic signals transformed by computer

and stored on magnetic tape, optical disks, or any other medium.

(b) A person entitled to designate a beneficiary under any

system or program administered by the retirement system may make

the designation by electronic filing under procedures adopted by

the retirement system.

Added by Acts 2003, 78th Leg., ch. 1111, Sec. 16, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1310, Sec. 51, eff. June 20,

2003.

Sec. 814.011. LUMP-SUM PAYMENTS IN LIEU OF ANNUITIES. The

retirement system may elect to make a lump-sum payment to a

retiree or beneficiary in lieu of annuity payments if the

actuarial present value of the annuity at the time of retirement

or death does not exceed $20,000. Payment of a lump sum under

this section does not affect eligibility for any other program

administered by the retirement system.

Added by Acts 2005, 79th Leg., Ch.

347, Sec. 11, eff. September 1, 2005.

Sec. 814.012. DISPOSITION OF UNCLAIMED BENEFICIARY BENEFITS.

If, as of the fourth anniversary of the death of a member or

annuitant, the retirement system has not paid benefits and a

claim for benefits is not pending with the retirement system

based on the death of the member or annuitant, the accumulated

contributions of the deceased member or the balance of the

reserve for the deceased annuitant reverts to the benefit of the

retirement system. The retirement system shall transfer funds

reverted under this section to the state accumulation account.

Added by Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 10, eff. September 1, 2009.

SUBCHAPTER B. SERVICE RETIREMENT BENEFITS

Sec. 814.101. APPLICATION FOR SERVICE RETIREMENT BENEFITS. (a)

A member may apply for a service retirement annuity by filing an

application for retirement with the board of trustees.

(b) An application for a service retirement annuity may not be

made:

(1) after the date the member wishes to retire; or

(2) more than 90 days before the date the member wishes to

retire.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

24.101 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 814.102. ELIGIBILITY OF ELECTED MEMBERS FOR SERVICE

RETIREMENT. Except as provided by rule adopted under Section

813.304(d) or Section 803.202(2), a member who has service credit

in the elected class of membership, is eligible to retire and

receive a service retirement annuity if the member:

(1) is at least 60 years old and has 8 years of service credit

in that class; or

(2) is at least 50 years old and has 12 years of service credit

in that class.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1978, ch. 361, Sec. 1,

eff. Sept. 1, 1983. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 24.102 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch.

850, Sec. 9, eff. Sept. 1, 1991.

Sec. 814.103. SERVICE RETIREMENT BENEFITS FOR ELECTED CLASS

SERVICE. (a) Except as provided by Subsection (b), the standard

service retirement annuity for service credited in the elected

class of membership is an amount equal to the number of years of

service credit in that class, times two percent of the state

salary, excluding longevity pay payable under Section 659.0445

and as adjusted from time to time, being paid a district judge.

(b) The standard service retirement annuity for service credited

in the elected class may not exceed at any time 100 percent of

the state salary being paid a district judge.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1979, ch. 361, Sec. 2,

eff. Sept. 1, 1983. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 24.103 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch.

850, Sec. 10, eff. Sept. 1, 1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1328, Sec. 4, eff. September 1, 2007.

Sec. 814.104. ELIGIBILITY OF MEMBER FOR SERVICE RETIREMENT. (a)

Except as provided by Subsection (d) of this section, Section

814.102, or by rule adopted under Section 813.304(d) or

803.202(a)(2), a member who has service credit in the retirement

system is eligible to retire and receive a service retirement

annuity if the member:

(1) is at least 60 years old and has at least 5 years of service

credit in the employee class; or

(2) has at least 5 years of service credit in the employee class

and the sum of the member's age and amount of service credit in

the employee class, including months of age and credit, equals or

exceeds the number 80.

(b) A member who is at least 55 years old and who has at least

10 years of service credit as a commissioned peace officer

engaged in criminal law enforcement activities of the Department

of Public Safety, the Texas Alcoholic Beverage Commission, the

Parks and Wildlife Department, or the office of inspector general

at the Texas Youth Commission, or as a custodial officer, is

eligible to retire and receive a service retirement annuity.

(c) For the sole purpose of determining eligibility to receive a

service retirement annuity, the retirement system shall consider

service performed as a participant in the optional retirement

program under Chapter 830 as if it were service for which credit

is established in the retirement system.

(d) Except as provided by Section 814.102 or by rule adopted

under Section 813.304(d) or 803.202(a)(2), a member who was not a

member on the date hired, was hired on or after September 1,

2009, and has service credit in the retirement system is eligible

to retire and receive a service retirement annuity if the member:

(1) is at least 65 years old and has at least 10 years of

service credit in the employee class; or

(2) has at least 5 years of service credit in the employee class

and the sum of the member's age and amount of service credit in

the employee class, including months of age and credit, equals or

exceeds the number 80.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1979, ch. 361, Sec. 3,

eff. Sept. 1, 1983. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 24.104 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch.

850, Sec. 11, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 297,

Sec. 1, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 688, Sec.

2, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1048, Sec. 12,

eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1541, Sec. 13, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1111, Sec. 17, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

74, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 22, eff. June 8, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 11, eff. September 1, 2009.

Sec. 814.105. SERVICE RETIREMENT BENEFITS FOR EMPLOYEE CLASS

SERVICE. (a) Except as otherwise provided by this section, the

standard service retirement annuity for service credited in the

employee class of membership is an amount computed as the

member's average monthly compensation for service in that class

for the 36 highest months of compensation multiplied by 2.3

percent for each year of service credit in that class.

(b) The standard service retirement annuity for service credited

in the employee class may not be less than $150 a month nor more

than 100 percent of the average monthly compensation computed

under Subsection (a).

(c) The standard service retirement annuity for service credited

in the employee class of membership for a member who was not a

member on the date hired, was hired on or after September 1,

2009, and is eligible to retire is an amount computed as the

member's average monthly compensation for service in that class

for the 48 highest months of compensation multiplied by 2.3

percent for each year of service credit in that class.

(d) The standard service retirement annuity computed under

Subsection (c) is reduced by five percent for each year the

member retires before the member reaches age 60, with a maximum

possible reduction of 25 percent.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1986, 69th Leg., 2nd C.S., ch. 15, Sec. 1,

eff. Sept. 23, 1986; Acts 1987, 70th Leg., ch. 577, Sec. 1, eff.

Aug. 31, 1987; Acts 1987, 70th Leg., 2nd C.S., ch. 4, Sec. 3,

eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 602, Sec. 4, eff.

Sept. 1, 1989. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 24.105 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch. 1100,

Sec. 4.09(a), eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 850,

Sec. 11, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1048, Sec.

14, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1231, Sec. 8,

eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 12, eff. September 1, 2009.

Sec. 814.107. SERVICE RETIREMENT BENEFITS FOR CERTAIN PEACE

OFFICERS. (a) A member who has at least 20 years of service

credit as a law enforcement or custodial officer is eligible to

retire regardless of age and receive a standard service

retirement annuity in an amount and to be funded as provided by

this section.

(b) The standard service retirement annuity payable for at least

20 years of service credit as a law enforcement or custodial

officer is an amount computed on the basis of the member's

average monthly compensation for the 36 highest months of

compensation in the employee class, times the sum of the

percentage factor used in the computation of a standard service

retirement annuity under Section 814.105 plus .5 percent.

(c) The standard combined service retirement annuity that is

payable under this section is based on retirement on or after the

attainment of the normal retirement age, which for purposes of

this section is the earlier of either the age of 50 or the age at

which the sum of the member's age and amount of service credit in

the employee class equals the number 80. A law enforcement or

custodial officer who retires before attaining the normal

retirement age is entitled only to an annuity that is actuarially

reduced from the annuity available at the normal retirement age

to the law enforcement or custodial officer whose service credit

annuity amount is based on the sum of the member's age and amount

of law enforcement or custodial officer service credit and

employee class service credit, and is not entitled to have the

annuity recalculated at normal retirement age. The standard or

reduced annuity is payable from the trust fund established by

Section 815.310 and the law enforcement and custodial officer

supplemental retirement fund in a ratio determined by the

retirement system.

(d) A member who retires under this section retires

simultaneously from the employee class of membership. Optional

retirement annuities provided by Section 814.108 are available to

a member eligible to receive a service retirement annuity under

this section, but the same optional plan and beneficiary must be

selected for the portion of the annuity payable from the law

enforcement and custodial officer supplemental retirement fund

and the portion payable from the trust fund established by

Section 815.310.

(e) The amount payable from the law enforcement and custodial

officer supplemental retirement fund is reducible by the amount

paid from the trust fund established by Section 815.310 for

service as a law enforcement or custodial officer. The total

combined amount of an annuity under this section may not be less

than the authorized benefit under Subsection (b) subtracted by

any amount necessary because of selection of an optional annuity,

because of retirement before the normal retirement age, or as

provided by Subsection (f).

(f) The standard combined service retirement annuity payable for

at least 20 years of service credit as a law enforcement or

custodial officer may not exceed 100 percent of the average

compensation computed under Subsection (b).

(g) For purposes of this section, service as a law enforcement

or custodial officer is creditable as provided by rule of the

board of trustees or on a month-to-month basis, whichever is

greater.

(h) Repealed by Acts 1995, 74th Leg., ch. 586, Sec. 45(1), eff.

Aug. 28, 1995.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 199, ch. 18,

Sec. 13, 14, eff. Nov. 10, 1981; Acts 1989, 71st Leg., ch. 1227,

Sec. 1, eff. Sept. 1, 1989. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 24.107 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg.,

ch. 16, Sec. 11.08(a), eff. Aug. 26, 1991; Acts 1991, 72nd Leg.,

ch. 850, Sec. 12, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch.

586, Sec. 15, 45(1), eff. Aug. 28, 1995; Acts 1999, 76th Leg.,

ch. 1541, Sec. 16, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch.

1231, Sec. 9, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 13, eff. September 1, 2009.

Sec. 814.1075. ADJUSTED BENEFITS FOR CERTAIN PEACE OFFICERS.

(a) This section applies only to a person hired on or after

September 1, 2009, who was not a member on the date hired.

(b) A member who has at least 20 years of service credit as a

law enforcement or custodial officer is eligible to retire

regardless of age and receive a standard service retirement

annuity as provided by this section.

(c) The standard service retirement annuity payable for at least

20 years of service credit as a law enforcement or custodial

officer is an amount computed on the basis of the member's

average monthly compensation for the 48 highest months of

compensation in the employee class multiplied by the sum of the

percentage factor used in the computation of a standard service

retirement annuity under Section 814.105(c) plus 0.5 percent.

(d) The standard combined service retirement annuity that is

payable under this section is based on retirement at either the

age of 55 or the age at which the sum of the member's age and

amount of service credit in the employee class equals or exceeds

the number 80. The annuity of a law enforcement or custodial

officer who retires before reaching the age of 55 under any

eligibility criteria is actuarially reduced by five percent for

each year the member retires before the member reaches age 55,

with a maximum possible reduction of 25 percent.

(e) An annuity payable under this section:

(1) is payable from the trust fund established by Section

815.310 and from the law enforcement and custodial officer

supplemental retirement fund in a ratio determined by the

retirement system; and

(2) is based on the service credit available to the law

enforcement or custodial officer at the time of retirement and

the sum of the member's age and amount of law enforcement or

custodial officer service credit and employee class service

credit.

(f) A member who retires under this section retires

simultaneously from the employee class of membership. Optional

retirement annuities provided by Section 814.108 are available to

a member eligible to receive a service retirement annuity under

this section, but the same optional plan and beneficiary must be

selected for the portion of the annuity payable from the law

enforcement and custodial officer supplemental retirement fund

and the portion payable from the trust fund established by

Section 815.310.

(g) The amount payable from the law enforcement and custodial

officer supplemental retirement fund is reducible by the amount

paid from the trust fund established by Section 815.310 for

service as a law enforcement or custodial officer. The total

combined amount of an annuity under this section may not be less

than the authorized benefit under Subsection (c) subtracted by

any amount necessary because of the selection of an optional

annuity, because of retirement before the age of 55, or as

provided by Subsection (h).

(h) The standard combined service retirement annuity payable for

at least 20 years of service credit as a law enforcement or

custodial officer may not exceed 100 percent of the average

compensation computed under Subsection (c).

(i) For purposes of this section, service as a law enforcement

or custodial officer is creditable as provided by rule of the

board of trustees or on a month-to-month basis, whichever is

greater.

Added by Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 14, eff. September 1, 2009.

Sec. 814.108. OPTIONAL SERVICE RETIREMENT BENEFITS. (a)

Instead of the standard service retirement annuity payable under

Section 814.103 or 814.105, the standard combined service

retirement annuity payable under Section 814.107, or an annuity

actuarially reduced because of age under Section 814.107, a

retiring member may elect to receive an optional service

retirement annuity under this section.

(b) A person who selects an optional lifetime retirement annuity

must designate before the selection becomes effective one person

to receive the annuity on the death of the person making the

selection. A person who selects an optional retirement annuity

payable for a guaranteed period may designate, before or after

retirement, one or more persons to receive the annuity on the

death of the person making the selection.

(c) An eligible person may select one of the following options,

which provides that:

(1) after the retiree's death, the reduced annuity is payable in

the same amount throughout the life of the person designated by

the retiree before retirement;

(2) after the retiree's death, one-half of the reduced annuity

is payable throughout the life of the person designated by the

retiree before retirement;

(3) if the retiree dies before 60 monthly annuity payments have

been made, the remainder of the 60 payments are payable to one or

more beneficiaries or, if one does not exist, to the retiree's

estate;

(4) if the retiree dies before 120 monthly annuity payments have

been made, the remainder of the 120 payments are payable to one

or more beneficiaries or, if one does not exist, to the retiree's

estate; or

(5) after the retiree's death, three-fourths of the reduced

annuity is payable throughout the life of the person designated

by the retiree before retirement.

(d) If a person who is nominated by a retiree in the written

designation under Subsection (b) predeceases the retiree, the

reduced annuity of a retiree who has elected an optional lifetime

retirement annuity shall be increased to the standard service

retirement annuity that the retiree would otherwise be entitled

to receive if the retiree had not selected that annuity option.

The standard service retirement annuity shall be adjusted as

appropriate for:

(1) early retirement as permitted by law; and

(2) postretirement increases in retirement benefits authorized

by law after the date of retirement.

(e) The increase in the annuity under Subsection (d) begins with

the monthly payment made to the retiree for the month following

the month in which the person nominated dies or the September 30,

1991, payment, whichever is later, and is payable to the retiree

for the remainder of the retiree's life.

(f) The computation of an optional annuity must be made without

regard to the gender of the annuitant or designee involved.

(g) Except as provided by Section 814.008 or 814.1081, a person

who selected an optional service retirement annuity approved by

the board of trustees or an optional service retirement annuity

described by Subsection (c)(1), (c)(2), or (c)(5) may not change

or revoke a beneficiary designation after the person's effective

date of retirement.

(h) A beneficiary designation that names a former spouse as

beneficiary for a guaranteed optional annuity described by

Subsection (c)(3) or (c)(4) is invalid unless the designation is

made after the date of the divorce.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

24.108 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 850, Sec. 13,

eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 586, Sec. 16, eff.

Aug. 28, 1995; Acts 1999, 76th Leg., ch. 168, Sec. 2, eff. May

21, 1999; Acts 2001, 77th Leg., ch. 1231, Sec. 10, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 1111, Sec. 18, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 15, eff. September 1, 2009.

Sec. 814.1081. CHANGE IN ANNUITY SELECTION. (a) A person who

retired and selected an optional service retirement annuity

described by Section 814.108(c)(1), (c)(2), or (c)(5) may change

the optional annuity selection to the selection of a standard

service retirement annuity by filing with the retirement system a

request to change the annuity selection, if the retiree

designated a person as beneficiary who:

(1) was not at the time of designation and is not currently the

retiree's spouse or dependent child; or

(2) has executed since the designation a transfer and release,

approved by a court of competent jurisdiction pursuant to a

divorce decree, of the beneficiary's interest in the annuity and

is not currently the retiree's spouse or dependent child.

(b) If a retiree files a request as provided by Subsection (a),

the retirement system shall recompute the annuity as a standard

service retirement annuity. The increase in the annuity under

this section begins with the monthly payment made to the retiree

for the month following the month in which a request is filed as

provided by Subsection (a).

(c) Expired.

Added by Acts 1991, 72nd Leg., ch. 850, Sec. 14, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 586, Sec. 17, eff.

Aug. 28, 1995; Acts 1997, 75th Leg., ch. 1048, Sec. 15, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1231, Sec. 11, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 16, eff. September 1, 2009.

Sec. 814.1082. PARTIAL LUMP-SUM OPTION. (a) A member who is

eligible for an unreduced service retirement annuity may select a

standard retirement annuity or an optional retirement annuity

described by Section 814.108 together with a partial lump-sum

distribution.

(b) The amount of the lump-sum distribution under this section

may not exceed the sum of 36 months of a standard service

retirement annuity computed without regard to this section.

(c) The service retirement annuity selected by the member shall

be actuarially reduced to reflect the lump-sum option selected by

the member and shall be actuarially equivalent to a standard or

optional service retirement annuity, as applicable, without the

partial lump-sum distribution. The annuity and lump sum shall be

computed to result in no actuarial loss to the retirement system.

(d) Unless otherwise specified in rules adopted by the board of

trustees, the lump-sum distribution will be made as a single

payment payable at the time that the first monthly annuity

payment is paid to the retiree.

(e) The amount of the lump-sum distribution will be deducted

from any amount otherwise payable under Section 814.505.

(f) The partial lump-sum option under this section may be

elected only once by a member and may not be elected by a

retiree. A member retiring under the proportionate retirement

program under Chapter 803 is not eligible for the partial

lump-sum option.

(g) Before a retiring member selects a partial lump-sum

distribution under this section, the retirement system shall

provide a written notice to the member of the amount by which the

member's annuity will be reduced because of the selection. The

member shall be asked to sign a copy of or a receipt for the

notice, and the retirement system shall maintain the signed copy

or receipt.

(h) The board of trustees may adopt rules for the implementation

of this section and may authorize the option to be used for a

death benefit annuity. This section does not apply to a

disability retirement annuity.

Added by Acts 1999, 76th Leg., ch. 1541, Sec. 17, eff. Sept. 1,

1999.

SUBCHAPTER C. DISABILITY RETIREMENT BENEFITS

Sec. 814.201. APPLICATION FOR DISABILITY RETIREMENT BENEFITS.

(a) A member may apply for a disability retirement annuity by:

(1) filing an application for retirement with the board of

trustees; or

(2) having an application filed with the board by the member's

spouse, employer, or legal representative.

(b) An application for a disability retirement annuity may not

be made:

(1) after the date the disability retirement is to become

effective; or

(2) more than 90 days before the date the disability retirement

is to become effective.

(c) An application for an occupational disability retirement

annuity may not be made after the second anniversary of the date

the injury or disease that causes the disability occurs unless

the executive director permits the application after that date

because of a showing of good cause for delay.

(d) An applicant must submit to medical examination and provide

other pertinent information as required by the retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1111, ch. 252, Sec. 5,

eff. Aug. 29, 1983. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 24.201 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 1231, Sec.

12, eff. Sept. 1, 2001.

Sec. 814.202. ELIGIBILITY FOR DISABILITY RETIREMENT. (a) A

member who was contributing to the retirement system at the time

the member became permanently disabled for the further

performance of duty is eligible to retire for a nonoccupational

disability if the member has at least:

(1) 8 years of membership service credit in the elected class of

membership;

(2) 6 years of membership service credit in the elected class

plus 2 years of military service credit established before

January 1, 1978; or

(3) 10 years of membership service credit in the employee class

of membership.

(b) A member who was contributing to the retirement system at

the time the member became permanently incapacitated for the

further performance of duty, who meets the requirements provided

by Section 811.001(12), and who has service credit in either

membership class is eligible to retire for an occupational

disability regardless of age or amount of service credit.

(c) A member otherwise eligible may not receive a disability

retirement annuity unless the member is the subject of a

certification issued as provided by Section 814.203.

(d) Repealed by Acts 2005, 79th Leg., Ch. 347, Sec. 36(6), eff.

September 1, 2005.

(e) A member otherwise eligible may not apply for or receive a

nonoccupational disability annuity if the member is eligible for

a service retirement annuity under Section 814.102 or

814.104(a)(2) or (b).

(f) An application for a nonoccupational disability retirement

may not be made after the second anniversary of the date the

member ceased making contributions to the retirement system.

(g) A member otherwise eligible to receive a disability

retirement annuity may not receive the annuity if the member is:

(1) still earning a salary or wage from the employment for which

the member is claiming disability; or

(2) on leave without pay from the employment for which the

member is claiming disability.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1980, ch. 361, Sec. 4,

eff. Sept. 1, 1983. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 24.202 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch.

850, Sec. 15, eff. Sept. 1, 1991; Acts 1999, 76th Leg., ch. 1541,

Sec. 18, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1231, Sec.

13, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

347, Sec. 12, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

347, Sec. 36(6), eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 17, eff. September 1, 2009.

Sec. 814.203. CERTIFICATION OF DISABILITY. (a) As soon as

practicable after an application for disability retirement is

filed, the medical board shall evaluate the medical and other

pertinent information regarding the member's application. If the

medical board finds that the member is mentally or physically

incapacitated for the further performance of duty, as supported

by substantial, objective, medical evidence, and that the

incapacity is likely to be permanent, the medical board shall

issue a certification of disability and submit it to the

executive director. A certification under this section is

admissible in a contested case under Section 815.511 without

proving the medical board as experts.

(b) For purposes of this subchapter, a member is incapacitated

for the further performance of duty if the member has

demonstrably sought and been denied workplace accommodation of

the disability in accordance with applicable law, and the member

is physically or mentally unable to continue to hold the position

occupied or to hold any other position offering comparable pay.

The employee's education, training, and experience must be

considered when making a determination of incapacity under this

subchapter.

(c) For the purposes of this section, "comparable pay" means 80

percent or more of the member's final state employment base pay

before deductions for taxes or deferred compensation under state

and federal law, including any longevity or hazardous duty pay,

but excluding the monetary value of any insurance or retirement

benefits. Comparable pay may be adjusted by the retirement

system to account for adjustments in state pay rates.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

24.203 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 2003, 78th Leg., ch. 1111, Sec. 19, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

347, Sec. 13, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 18, eff. September 1, 2009.

Sec. 814.204. INFORMATION ABOUT OCCUPATIONAL DISABILITY. (a) A

member who applies for retirement for an occupational disability

shall furnish the retirement system all information and other

data requested by the retirement system and relating to the

disability.

(b) The retirement system may require information and other data

relating to an occupational disability retirement application to

be furnished by any officer or employee of the agency with which

the applicant holds a position.

(c) If a person who is requested to submit information or other

data under this section withholds the requested material, the

retirement system may elect to treat the application as one for

nonoccupational disability retirement benefits.

(d) After receiving information and other data the retirement

system considers necessary, the executive director shall

determine, subject to review by the board of trustees, whether or

not the disability is occupational.

(e) A contributing member who is also a member of the Texas

National Guard or the Texas State Guard is eligible for

retirement for an occupational disability if the person:

(1) is injured while on active duty with the national or state

guard;

(2) is discharged from that entity because of the injury; and

(3) ceases state employment.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

24.204 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 1245, Sec. 1, eff.

Sept. 1, 1997.

Sec. 814.205. DISABILITY RETIREMENT BENEFITS FOR ELECTED CLASS

SERVICE. (a) Except as provided by Subsection (b), a disability

retirement annuity for service credited in the elected class of

membership is an amount computed in the same manner as the

standard service retirement annuity, not reduced because of age,

for service credited in the elected class.

(b) An occupational disability retirement annuity for service

credited in the elected class is computed on the basis of the

amount of the member's service credit or eight years, whichever

is greater.

(c) A person who retires under this section may select an

optional retirement plan instead of the standard retirement

annuity.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

24.205 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 850, Sec. 16,

eff. Sept. 1, 1991.

Sec. 814.2055. AVERAGE MONTHLY COMPENSATION. For purposes of

Sections 814.206 and 814.207, "average monthly compensation"

means:

(1) a member's average monthly compensation for service in the

employee class for the 36 highest months of compensation; or

(2) a member's average monthly compensation for service in the

employee class if a member retires with less than 36 months of

service.

Added by Acts 2001, 77th Leg., ch. 1231, Sec. 14, eff. Sept. 1,

2001.

Sec. 814.206. DISABILITY RETIREMENT BENEFITS FOR EMPLOYEE CLASS

SERVICE. (a) Except as provided by Subsection (b) and Section

814.207, a standard disability retirement annuity for service

credited in the employee class of membership is an amount

computed at the rate of 2.3 percent for each year of service

credit in that class, times the member's average monthly

compensation.

(b) A standard disability retirement annuity under this section

may not be more than 100 percent of the average monthly

compensation or, if occupational, not less than 35 percent of the

average monthly compensation or $150 a month, whichever is

greater.

(c) A standard disability retirement annuity computed under this

section is payable throughout the life of the retiree, except as

provided by Section 814.210.

(d) Instead of the standard disability retirement annuity

payable under this section, a retiring member may elect to

receive an optional disability retirement annuity payable

throughout the life of the retiree and actuarially reduced, under

tables adopted by the board of trustees, from the standard

disability retirement annuity.

(e) Optional disability retirement annuities available to a

disabled retiring member are those available to members retiring

from regular service under Section 814.108(c).

(f) A standard nonoccupational disability retirement annuity

under this section is reducible, under actuarial tables adopted

by the board of trustees, for a member who retires before

reaching an applicable age provided by Section 814.102 or

814.104.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

24.206 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 850, Sec. 17,

eff. Sept. 1, 1991; Acts 2001, 77th Leg., ch. 1231, Sec. 15, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

347, Sec. 14, eff. September 1, 2005.

Sec. 814.207. DISABILITY RETIREMENT BENEFITS FOR CERTAIN PEACE

OFFICERS. (a) An annuity payable for an occupational disability

resulting from a risk to which law enforcement or custodial

officers are exposed because of the nature of law enforcement or

custodial duties is payable under the same terms and conditions

that apply to other occupational disability retirement annuities

under this subtitle, except that the source and amount of the

annuity are as provided by this section.

(b) Except as provided by Subsection (c), an occupational

disability retirement annuity under this section is an amount,

but not more than 100 percent, computed on the basis of the

officer's average monthly compensation, times a percentage

derived by application of Section 814.107(b).

(c) A disability retirement annuity under this section is not

reducible because of age and may not be less than 50 percent of

the officer's average monthly compensation regardless of the

amount of service credited to the officer in the employee class.

(d) The portions of the annuity under this section payable from

the law enforcement and custodial officer supplemental retirement

fund are the amount remaining after deduction of any amount

payable under Section 814.206, except the portion of an amount

that exceeds the minimum payments provided by Section 814.206(b)

and that is made for service other than as a law enforcement or

custodial officer and any amount by which an annuity is increased

under Subsection (e).

(e) If a retiring member or retiree under this section presents

evidence satisfactory to the retirement system that the person's

occupational disability makes the person incapable of substantial

gainful activity solely because of the disability and is

considered a total disability under federal social security law,

the retirement system shall increase the person's occupational

disability retirement annuity to 100 percent of the officer's

average monthly compensation.

(f) An annuity increase under Subsection (e) is not payable

before the first month following the month in which the

satisfactory evidence is received by the retirement system under

Subsection (e).

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 200, ch. 18,

Sec. 15, eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 24.207 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg.,

ch. 586, Sec. 18, eff. Aug. 28, 1995; Acts 2001, 77th Leg., ch.

1231, Sec. 16, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch.

1111, Sec. 20, eff. Sept. 1, 2003.

Sec. 814.208. MEDICAL EXAMINATION OF DISABILITY RETIREE. (a)

Once each year during the first five years after a member retires

for disability, and once in each three-year period after that,

the retirement system may require a disability retiree to undergo

a medical examination.

(b) An examination under this section may be held at the

retiree's residence or at any place mutually agreed to by the

retirement system and the retiree. The retirement system may

designate a physician to perform the examination. The retiree

shall pay the expense of the examination.

(c) If a disability retiree refuses to submit to a medical

examination as provided by this section, the executive director

shall discontinue the retiree's annuity payments until the

retiree submits to an examination. If a retiree has not submitted

to an examination as provided by this section before the first

anniversary of the date of first refusal, the executive director

shall revoke all rights of the retiree to an annuity.

(d) If the medical board finds that a disability retiree is no

longer mentally or physically incapacitated for the performance

of duty, it shall certify its findings and submit them to the

executive director. If the executive director concurs in this

certification, the annuity terminates and membership is restored

as provided by Section 814.210.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

24.208 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 850, Sec. 17, eff.

Sept. 1, 1991.

Sec. 814.210. RESTORATION OF DISABILITY RETIREE TO ACTIVE

SERVICE. (a) If a retiree who is receiving a disability

retirement annuity returns to state service or if the retiree is

found to be no longer incapacitated for the further performance

of duty, the person must again become a member of the retirement

system or, if the person holds a position included in the elected

class of membership, may elect to become a member. If a person

becomes a member under this section, the executive director shall

terminate the person's annuity payments.

(b) A person who becomes a member under this section is entitled

to service credit for all service previously established and not

canceled by a withdrawal of contributions.

(c) If a person's disability retirement annuity is discontinued

under this section, the person's selection of any optional

annuity becomes void.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

24.210 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 850, Sec. 17, eff.

Sept. 1, 1991.

Sec. 814.211. REFUND AT ANNUITY DISCONTINUANCE. (a) Except as

provided by Subsection (b), if a disability retirement annuity is

discontinued, the member is entitled to a lump-sum payment from

the retirement annuity reserve account in an amount, if any, by

which the amount in the member's individual account in the

employees saving account at the time of disability retirement

exceeds the amount of payments payable before the date the

annuity was discontinued.

(b) The benefit provided by this section is not payable to a

member who, after discontinuance of a disability retirement

annuity, returns to state service or elects a service retirement

annuity.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 91, Sec. 5, eff. Sept.

1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

24.211 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 850, Sec. 17,

eff. Sept. 1, 1991.

SUBCHAPTER D. DEATH BENEFIT ANNUITIES

Sec. 814.301. SELECTION OF DEATH BENEFIT PLAN BY MEMBER. (a) A

contributing member who has at least 10 years of service credit

in the elected or employee class of membership may select a death

benefit plan for the payment, if the member dies while the member

is eligible to select a plan, of a death benefit annuity to a

person designated by the member. Death benefit annuities

available for selection by a member described in this subsection

are the optional annuities provided by Sections 814.108(c)(1) and

(c)(4), payable as if the member had retired at the time of

death.

(b) If a member of a retirement system administered by the board

of trustees selects death benefit plans under more than one

board-administered retirement system, each plan selected may take

effect. If a member selects a death benefit plan under only one

retirement system administered by the board of trustees, the plan

applies to service credit in other board-administered retirement

systems.

(c) The computation of a death benefit annuity selected under

this section must include the ages of the member and the member's

designated beneficiary at the time of the member's death.

(d) A member may select a death benefit plan by filing an

application for a plan with the retirement system on a form

prescribed by the retirement system. After selection, a death

benefit plan takes effect at death unless the member amends the

plan, selects a retirement annuity at the time of retirement, has

chosen a plan that cannot take effect, or becomes ineligible to

select a plan.

(e) A beneficiary designation that names a former spouse as

beneficiary is invalid for purposes of this section unless the

designation is made after the date of the divorce.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

24.301 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 850, Sec. 18,

eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 586, Sec. 19, eff.

Aug. 28, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

347, Sec. 15, eff. September 1, 2005.

Sec. 814.302. SELECTION OF DEATH BENEFIT PLAN BY SURVIVOR OF

MEMBER. (a) If a contributing member eligible to select a death

benefit plan under Section 814.301 dies without having made a

selection, or if a selection cannot be made effective, the

member's designated beneficiary may select a plan in the same

manner as if the member had made the selection. If there is no

designated beneficiary, the personal representative of the

decedent's estate may make the selection for the benefit of the

decedent's heirs or devisees. In lieu of selecting a death

benefit plan, the designated beneficiary or, if there is none,

the personal representative of the decedent's estate, may elect

to receive a refund of contributions and any applicable payment

under Section 814.401.

(b) If a person dies who, at the time of death, was a

contributing member of a retirement program administered by the

board of trustees and was eligible, having met the requirements

of service credit and attained age, for a service retirement

annuity based on service in one or more board-administered

programs or was a contributing member of the employee class, had

at least three years of service credit in that class, and would

have been eligible to retire under the proportionate retirement

program under Chapter 803, but was not eligible to select a death

benefit plan, the person's surviving spouse may select a plan in

the same manner that the decedent could have made the selection

if the decedent had retired on the last day of the month in which

the person died. If there is no surviving spouse, the guardian of

the decedent's surviving minor children may select a plan. If the

decedent is not survived by a spouse or minor children, an

annuity may not be paid under this subsection.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

24.302 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 850, Sec. 19,

eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 586, Sec. 20, eff.

Aug. 28, 1995; Acts 1999, 76th Leg., ch. 1541, Sec. 19, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

347, Sec. 16, eff. September 1, 2005.

Sec. 814.304. ANNUITY FOR SURVIVOR OF ELECTED MEMBER. (a)

Except as provided by Subsections (b) and (c), if a member who

has at least eight years of service credit in the elected class

of membership dies, a death benefit annuity is payable in an

amount computed at the rate of one-half of the standard service

retirement annuity to which the member would have been entitled

at the member's age at the time of death or at the age of 60,

whichever is later.

(b) The annuity provided by this section is payable only to the

member's surviving spouse. If the member is not survived by a

spouse, a benefit may not be paid under this section.

(c) An annuity may not be paid under this section if, at the

time of death, the member was eligible to select a death benefit

annuity under Section 814.301.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

24.304 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 814.305. ANNUITY FOR SURVIVOR OF LAW ENFORCEMENT OR

CUSTODIAL OFFICER. If a member who has at least 20 years of

service credit as a law enforcement or custodial officer dies,

the amount of the death benefit annuity payable for the member's

service as a law enforcement or custodial officer is an amount

computed and funded as provided by Section 814.107, including any

applicable reduction factors.

Added by Acts 1983, 68th Leg., p. 1977, ch. 360, Sec. 1, eff.

Sept. 1, 1983. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 24.305 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 850,

Sec. 20, eff. Sept. 1, 1991.

SUBCHAPTER E. MEMBER DEATH BENEFITS

Sec. 814.401. MEMBER DEATH BENEFITS GENERALLY. (a) Except as

provided by Subsection (d), if a member dies under a circumstance

described in Subsection (c), a lump-sum death benefit is payable

from the state accumulation account in an amount computed at the

rate of five percent of the amount in the member's individual

account in the employees saving account at the time of death,

times the number of full years of service credit the member had

at the time of death, but not more than 100 percent of the amount

in the member's individual account.

(b) The benefit provided by this section is payable to the

beneficiary designated by the member under Section 814.403(b). If

a member does not designate a beneficiary or if the beneficiary

designation cannot be made effective, the benefit is payable to

the member's estate.

(c) A benefit is payable under this section only if the member

at the time of death was:

(1) actively employed by the state;

(2) receiving workers' compensation benefits for an injury

sustained while employed by the state; or

(3) on authorized sick leave.

(d) A death benefit may not be paid under this section if, at

the time of death, a death benefit annuity became effective.

(e) A beneficiary designation that names a former spouse as

beneficiary is invalid unless the designation is made after the

date of the divorce.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 91, Sec. 6, eff. Sept.

1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

24.401 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 850, Sec. 21,

eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 586, Sec. 21, eff.

Aug. 28, 1995; Acts 2001, 77th Leg., ch. 1231, Sec. 17, eff.

Sept. 1, 2001.

Sec. 814.402. MEMBER OCCUPATIONAL DEATH BENEFITS. (a) Except

as provided by Subsection (b), if a member dies and the executive

director determines that the death was an occupational death, a

lump-sum death benefit is payable from the state accumulation

account in an amount equal to one year's salary, computed on the

basis of the member's rate of compensation at the time of death.

(b) The benefit provided by this section is payable only to the

member's surviving spouse or, if there is no surviving spouse, to

the guardian of the member's surviving dependent minor children.

If the member is not survived by a spouse or dependent minor

children, a benefit may not be paid under this section.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 91, Sec. 7, eff. Sept.

1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

24.402 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 814.403. RETURN OF CONTRIBUTIONS. (a) Except as provided

by Subsection (d), if a member dies before retirement, the amount

in the member's individual account in the employees saving

account at the time of death is payable as a lump-sum death

benefit.

(b) Except as provided by Subsection (c), the benefit provided

by this section is payable to a person designated by the member

in a signed and witnessed document filed with the retirement

system before the member's death. A designation, change, or

revocation of a beneficiary in a will or other document not filed

with the retirement system is not effective. If a member does not

designate a beneficiary or if the beneficiary designation cannot

be made effective, the benefit is payable to the member's estate.

(c) A beneficiary designation that names a former spouse as

beneficiary is invalid for purposes of this section unless the

designation is made after the date of the divorce.

(d) A death benefit may not be paid under this section if, at

the time of death, a death benefit annuity became effective.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 91, Sec. 8, eff. Sept.

1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

24.403 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 850, Sec. 22,

eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 586, Sec. 22, eff.

Aug. 28, 1995.

SUBCHAPTER F. RETIREE DEATH BENEFITS

Sec. 814.501. RETIREE DEATH BENEFITS GENERALLY. (a) A lump-sum

death benefit in the amount of $5,000 is payable if the board of

trustees receives proof satisfactory to it of the death, on or

after September 1, 1975, of a person retired under a retirement

system administered by the board. The board by rule shall adopt

procedures to provide for the payment of this benefit not later

than the seventh day after the date the board receives the

required proof of death.

(b) The benefit provided by this section is payable to a person

designated by the retiree in a signed and witnessed document

filed with the retirement system before the retiree's death. A

designation, change, or revocation of a beneficiary in a will or

other document not filed with the retirement system is not

effective. If a retiree does not designate a beneficiary or if

the beneficiary designation cannot be made effective, the benefit

is payable to the retiree's estate.

(c) A beneficiary designation that names a former spouse as

beneficiary is invalid for purposes of this section unless the

designation is made after the date of the divorce.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

24.501 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 586, Sec. 23, eff.

Aug. 28, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

242, Sec. 1, eff. May 30, 2005.

Sec. 814.503. OCCUPATIONAL DISABILITY RETIREE DEATH BENEFITS.

(a) Except as provided by Subsection (b), if a person who

receives an occupational disability retirement annuity dies and

the executive director determines that the death was an

occupational death, a lump-sum death benefit is payable from the

state accumulation account in an amount equal to one year's

salary, computed on the basis of the retiree's rate of

compensation at the time of disability retirement.

(b) The benefit provided by this section is payable only to the

retiree's surviving spouse or, if there is no surviving spouse,

to the guardian of the retiree's surviving dependent minor

children. If the retiree is not survived by a spouse or dependent

minor children, a benefit may not be paid under this section.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 91, Sec. 10, eff.

Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 24.503 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989.

Sec. 814.505. RETURN OF EXCESS CONTRIBUTIONS IN OTHER

CIRCUMSTANCES. (a) Except as provided by Subsection (c), when a

person who receives a service or disability retirement annuity

dies, a lump-sum death benefit is payable from the retirement

annuity reserve account in the amount, if any, by which the

balance in the retiree's individual account in the employees

saving account at the time of service retirement exceeds the

total of annuity payments payable before the retiree's death.

(b) The benefit provided by Subsection (a) is payable to a

person designated by the retiree at the time of retirement in a

signed and witnessed document filed with the retirement system.

If a retiree does not designate a beneficiary or if the

beneficiary does not survive the retiree, the benefit is payable

to the retiree's estate.

(c) A death benefit may not be paid under Subsections (a) and

(b) if the retiree selected an optional service retirement

annuity under Section 814.108.

(d) If the person designated as the beneficiary of an optional

service retirement annuity, other than one selected under Section

814.108(c)(3) or 814.108(c)(4), predeceases the retiree, a

lump-sum death benefit is payable from the retirement annuity

reserve account in the amount, if any, by which the balance in

the retiree's individual account in the employees saving account

at the time of service retirement exceeds the sum of annuity

payments payable to the retiree before death.

(e) The benefit provided by Subsection (d) is payable to the

deceased retiree's estate.

(f) If a beneficiary dies while receiving an optional service

retirement annuity, other than one selected under Section

814.108(c)(3) or 814.108(c)(4), a lump-sum death benefit is

payable from the retirement annuity reserve account in the

amount, if any, by which the balance in the retiree's individual

account in the employees saving account at the time of service

retirement exceeds the sum of annuity payments payable to the

retiree and the beneficiary before the beneficiary's death.

(g) If a beneficiary dies while receiving an optional service

retirement annuity selected under Section 814.302 as described in

Section 814.108(c)(1) or Section 814.304(a), a lump-sum death

benefit is payable from the retirement annuity reserve account in

the amount, if any, by which the balance in the member's

individual account in the employees saving account at the time of

death exceeds the sum of annuity payments payable to the

beneficiary before the beneficiary's death.

(h) The benefits provided by Subsections (f) and (g) are payable

to the deceased beneficiary's estate.

(i) A beneficiary designation that names a former spouse as

beneficiary is invalid unless the designation is made after the

date of the divorce.

Added by Acts 1989, 71st Leg., ch. 81, Sec. 1, eff. Sept. 1,

1989. Renumbered from Title 110B, Sec. 24.505 and amended by Acts

1989, 71st Leg., ch. 1100, Sec. 4.04(a)(1) to (4), eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 850, Sec. 23, eff.

Sept. 1, 1991; Acts 2001, 77th Leg., ch. 1231, Sec. 18, eff.

Sept. 1, 2001.

SUBCHAPTER G. INCREASES IN BENEFITS

Sec. 814.601. ANNUITY INCREASE AFTER DEATH OR RETIREMENT. (a)

Except as provided by Subsections (b) and (e), on the first day

of each fiscal year, the retirement system shall increase the

amounts of annuities that are:

(1) computed as provided by Section 814.105 or a predecessor to

that section, Section 814.1051, Section 814.206 or a predecessor

to that section, or if the standard annuity is derived from

Section 814.105 or a predecessor, as provided by Section 814.108

or a predecessor to that section;

(2) based on service that was credited in the retirement system

as employee class service; and

(3) payable to a retiree of the retirement system, to the

survivor of a retiree of the retirement system, or to the

survivor of a deceased member of the retirement system.

(b) The retirement system may not increase under this section

the amount of an annuity unless the retirement or death on which

the annuity is based occurred before the first day of the

preceding fiscal year.

(c) The legislature may appropriate money from the general

revenue fund to pay the costs of increasing the amounts of

annuities under this section. On the first day of each fiscal

year, the state comptroller of public accounts shall transfer to

the retirement system any money appropriated for the fiscal year

for the purpose of this section.

(d) If the amount of money appropriated for a fiscal year is

insufficient to finance the rate of increase in annuities

specified in the Act making the appropriation or if the Act fails

to specify a rate of increase, the board of trustees shall set

the rate as the rate that the amount of money appropriated will

finance for the duration of the annuities payable to those

persons entitled to receive an increase in annuities under this

section.

(e) If an appropriation is not made for a fiscal year for the

purpose of this section, the retirement system may not increase

under this section the amount of annuities for that year.

Added by Acts 1981, 67th Leg., 1st C.S., p. 201, ch. 18, Sec. 16,

eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 24.601 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch.

39, Sec. 3, eff. April 22, 1993.

Sec. 814.602. ADJUSTMENT TO ANNUITIES. (a) Except as provided

by Subsection (b), the board of trustees may adopt rules that

adjust or modify annuities to the extent necessary to be

consistent with changes in plan design. Any adjustment or

modification must be made applicable to all members and

annuitants who are similarly situated. Any rule adopted under

this section supersedes conflicting portions of existing plan

provisions and must be in compliance with Section 401(a) of the

Internal Revenue Code of 1986 and Section 811.006.

(b) A rule adopted under this section may not result in a

reduction in any existing annuity.

Added by Acts 1991, 72nd Leg., ch. 850, Sec. 24, eff. Sept. 1,

1991.

Sec. 814.603. SUPPLEMENTAL PAYMENTS. (a) The retirement system

may make a supplemental payment as provided by this section to

persons whose annuities are described by Section 814.107,

814.207, 814.305, or 814.601(a) and that are based on service

retirements, disability retirements, or deaths. A supplemental

payment made under this section is in addition to the regular

monthly annuity payment. Supplemental payments under this section

must comply with Section 811.006.

(b) The board of trustees shall determine the amount and timing

of a supplemental payment and the manner in which the payment is

made.

(c) The retirement system shall pay any supplemental payment

made under this section from the retirement annuity reserve

account and may transfer to that account from the state

accumulation account any portion of the amount that exceeds the

amount in the retirement annuity reserve account available to

finance this supplemental payment and that is actuarially

determined to be necessary to finance the supplemental payment.

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 10, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 586, Sec. 24, eff.

Aug. 28, 1995; Acts 2003, 78th Leg., ch. 1111, Sec. 21, eff.

Sept. 1, 2003.



CHAPTER 815. ADMINISTRATION

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE B. EMPLOYEES RETIREMENT SYSTEM OF TEXAS

CHAPTER 815. ADMINISTRATION

SUBCHAPTER A. BOARD OF TRUSTEES

Sec. 815.001. COMPOSITION OF BOARD OF TRUSTEES. The board of

trustees is composed of six members.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.001 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 815.002. APPOINTED TRUSTEES. (a) Three members of the

board of trustees are appointed with the advice and consent of

the senate, one each by:

(1) the governor;

(2) the chief justice of the Supreme Court of Texas; and

(3) the speaker of the house of representatives.

(b) Appointed trustees hold office for staggered terms of six

years, with the term of one trustee expiring on August 31 of each

even-numbered year.

(c) Before the 11th day after the day on which an appointment is

made, the person appointed to the board shall subscribe to the

constitutional oath and the oath of office provided by Section

815.004.

(d) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointees.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.002 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 791, Sec. 11,

eff. Sept. 1, 1993.

Sec. 815.003. ELECTED TRUSTEES. (a) Three members of the board

of trustees are nominated and elected by members of the

retirement system and retirees under rules adopted by the board.

(b) To be eligible to serve as an elected member of the board, a

person must be a member of the retirement system and must hold a

position that:

(1) is included in the employee class of membership; and

(2) is not with an agency or department with which another

trustee holds a position.

(c) Elected trustees hold office for staggered terms of six

years, with the term of one trustee expiring on August 31 of each

odd-numbered year.

(d) The board shall hold elections for the members and retirees

to nominate and elect a trustee before August 31 of each

odd-numbered year. The board shall make ballots available to

members of the retirement system and retirees and all votes must

be cast on those ballots.

(e) A person elected to the board of trustees must subscribe to

the constitutional oath and the oath of office provided by

Section 815.004 before beginning his or her term.

(f) The board shall fill vacancies of elected positions on the

board for the unexpired terms.

(g) A person elected to the board as provided by this section is

required to serve on the board.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.003 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 65, Sec. 1,

eff. Aug. 26, 1991; Acts 1997, 75th Leg., ch. 1048, Sec. 16, eff.

Sept. 1, 1997.

Sec. 815.0031. INELIGIBILITY FOR BOARD AND OF CERTAIN EMPLOYEES.

(a) A person is not eligible for appointment or election to the

board if the person or the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization receiving funds from the

retirement system; or

(2) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

receiving funds from the retirement system.

(b) A paid officer, employee, or consultant of a Texas trade

association in the field of insurance or investment may not be a

trustee or an employee of the retirement system who is exempt

from the state's position classification plan or is compensated

at or above the amount prescribed by the General Appropriations

Act for step 1, salary group 17, of the position classification

salary schedule.

(c) A person who is the spouse of a paid officer, manager, or

consultant of a Texas trade association in the field of insurance

or investment may not be a trustee and may not be an employee of

the retirement system who is exempt from the state's position

classification plan or is compensated at or above the amount

prescribed by the General Appropriations Act for step 1, salary

group 17, of the position classification salary schedule.

(d) For the purposes of this section, a Texas trade association

is a nonprofit, cooperative, and voluntarily joined association

of business or professional competitors in this state designed to

assist its members and its industry or profession in dealing with

mutual business or professional problems and in promoting their

common interest.

(e) A person may not serve as a trustee or act as the general

counsel to the board if the person is required to register as a

lobbyist under Chapter 305 because of the person's activities for

compensation on behalf of a business or an association related to

the operation of the board.

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 12, eff. Sept. 1,

1993.

Sec. 815.004. OATH OF OFFICE. (a) Before taking office as a

member of the board of trustees, a person shall subscribe to the

following oath of office:

I do solemnly swear that I will, to the best of my ability,

discharge the duties of a trustee of the employees retirement

system, that I will diligently and honestly administer the

affairs of the board of trustees of the retirement system, and

that I will not knowingly violate or willingly permit to be

violated any of the laws applicable to the retirement system.

(b) A person may subscribe to the oath of office before any

officer qualified to administer oaths in the state and shall file

the subscribed oath in the office of the secretary of state.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.004 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 815.006. COMPENSATION; EXPENSES. (a) Notwithstanding

Subchapter C of Chapter 659, trustees who are contributing

members of the retirement system serve without compensation but

are entitled to reimbursement for all actual and necessary

expenses that they incur in the performance of official board

duties.

(b) Notwithstanding Subchapter C of Chapter 659, subject to the

approval of the board of trustees, trustees who are not

contributing members of the retirement system may receive:

(1) compensation; and

(2) reimbursement for all actual and necessary expenses that

they incur in the performance of official board duties.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.006 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 586, Sec. 25, eff.

Aug. 28, 1995.

Sec. 815.007. VOTING. (a) Each trustee is entitled to one

vote.

(b) At any meeting of the board, a majority of the members

present is necessary for a decision by the trustees.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.007 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 815.008. GROUNDS FOR REMOVAL OF TRUSTEE. (a) It is a

ground for removal from the board if a trustee:

(1) violates a prohibition established by Section 815.0031;

(2) cannot discharge the person's duties for a substantial part

of the term for which the person is appointed or elected because

of illness or disability; or

(3) is absent from more than half of the regularly scheduled

board meetings that the person is eligible to attend during a

calendar year unless the absence is excused by majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a trustee

exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the board of the ground. The presiding

officer shall then notify the appropriate appointing officer, if

any, that a potential ground for removal exists.

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 13, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 1111, Sec. 22, eff.

Sept. 1, 2003.

SUBCHAPTER B. POWERS AND DUTIES OF BOARD OF TRUSTEES

Sec. 815.101. GENERAL ADMINISTRATION. The board of trustees is

responsible for the general administration and operation of the

retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.101 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 815.102. RULEMAKING. (a) Subject to the limitations of

this subtitle, the board of trustees may adopt rules for:

(1) eligibility of membership;

(2) the administration of the funds of the retirement system;

(3) the program of supplemental benefits for law enforcement and

custodial officers;

(4) hearings on contested cases or disputed claims; and

(5) the transaction of any other business of the board.

(b) Rules adopted under this section related to a hearing on a

contested case or disputed claim control over rules adopted under

Section 2003.050.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.102 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 2001, 77th Leg., ch. 1231, Sec. 19, eff.

Sept. 1, 2001.

Sec. 815.103. ADMINISTERING SYSTEM ASSETS. (a) The board of

trustees shall administer all assets of the retirement system.

The board is the trustee of the system's assets. The board of

trustees shall hold all retirement system assets in trust for the

exclusive benefit of the members and annuitants of the system and

administer all operations funded by trust assets for the same

purpose.

(b) The board of trustees may acquire, hold, manage, purchase,

sell, assign, trade, transfer, and dispose of any security,

evidence of debt, or other investment in which the retirement

system's assets may be invested.

(c) The board of trustees may authorize the executive director

to acquire, hold, manage, purchase, sell, assign, trade,

transfer, and dispose of any security, evidence of debt, or other

investment in which assets of the law enforcement and custodial

officer supplemental retirement fund may be invested.

(d) The board of trustees may accept on behalf of the retirement

system gifts of money or other property from any public or

private source.

(e) Subchapter C, Chapter 2260, does not apply to the retirement

system. The acceptance of benefits by the retirement system under

a contract does not waive immunity from suit or immunity from

liability.

(f) Chapter 412, Labor Code, does not apply to the retirement

system. The board of trustees may acquire services described by

that chapter in any manner or amount the board considers

reasonable.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.103 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1999, 76th Leg., ch. 1541, Sec. 20, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1231, Sec. 20, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1111, Sec. 23, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1310, Sec. 52, eff. June

20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

347, Sec. 17, eff. September 1, 2005.

Sec. 815.104. DESIGNATION OF AUTHORITY TO SIGN VOUCHERS. The

board of trustees shall file with the comptroller of public

accounts a duly attested copy of a board resolution that

designates the authorized representatives, as provided by this

chapter, who have authority to sign vouchers for payment from the

funds administered by the board of trustees.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.104 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 815.105. ADOPTING TABLES. The board of trustees shall

adopt mortality, service, and other tables the board considers

necessary for the retirement system after considering the results

of the actuary's investigation of the mortality, service, and

compensation experience of the system's members and

beneficiaries.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.105 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 815.106. INFORMATION TO LEGISLATURE. (a) The retirement

system may not use any money under its control to influence the

outcome of an election or to support the passage or defeat of

legislation.

(b) This section does not prohibit the board of trustees, as

fiduciaries of the trust fund and as trustees of other programs

administered by the board, or the officers or employees of the

retirement system, as designees of the board, from making

recommendations to the legislature concerning the actuarial

soundness of a retirement system administered by the board, the

fiscal or legal implications of proposed legislation, or

statutory changes designed to more efficiently administer and

effectuate the purposes of a retirement system or other program

administered by the board. In addition, the board or an officer

or employee of the retirement system may provide to a member of

the legislature or a legislative committee, at the request of the

member or committee, any factual information that is not made

confidential by law.

Added by Acts 1997, 75th Leg., ch. 1048, Sec. 17, eff. Sept. 1,

1997.

Sec. 815.107. RECORDS OF BOARD OF TRUSTEES. The board shall

keep a record of all of its proceedings. Records of the board are

open to public inspection.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.107 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 815.109. CORRECTION OF ERRORS. If an error in the records

of the retirement system results in a person receiving more or

less money than the person is entitled to receive under this

subtitle, the retirement system shall correct the error in

accordance with Section 802.1024 and so far as practicable shall

adjust future payments so that the actuarial equivalent of the

benefit to which the person is entitled is paid.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 201, ch. 18,

Sec. 17, eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 25.109 by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

347, Sec. 18, eff. September 1, 2005.

Sec. 815.110. AUDITS. (a) The legislative audit committee may

contract with an independent and internationally recognized

accounting firm with substantial experience in auditing

retirement or pension plans to conduct a managerial audit of the

retirement system.

(b) The state auditor shall pay the costs of each management

audit under this section from money appropriated to the state

auditor and approved for that purpose by the legislative audit

committee. Not later than the 30th day after the date the

retirement system receives a statement of audit costs paid by the

state auditor under this subsection, the retirement system shall

reimburse the state auditor for the costs from money in the

expense account.

(c) The legislative audit committee may determine the frequency

of the audits authorized by this section and may determine the

programs and operations to be covered by the audits. The

accounting firm selected to conduct the audits shall report the

results of those audits directly to the committee.

(d) No later than 30 days after the legislative audit committee

receives an audit report, the committee shall file a copy of the

report with the retirement system, the governor, the lieutenant

governor, the speaker of the house of representatives, the State

Pension Review Board, the state auditor, and the secretary of

state for publication in the Texas Register.

(e) The board of trustees shall select an independent auditor to

perform an annual financial audit of the retirement system. The

selection shall be in accordance with the requirements of Chapter

2254 for obtaining the services of a certified public accountant.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 11.06(b), eff. Aug.

26, 1991. Amended by Acts 1995, 74th Leg., ch. 586, Sec. 26, 27,

eff. Aug. 28, 1995; Acts 1999, 76th Leg., ch. 1541, Sec. 21, eff.

Sept. 1, 1999.

Sec. 815.111. MISCELLANEOUS BOARD DUTIES. (a) The board shall

provide to its trustees and employees, as often as necessary,

information regarding their qualification for office or

employment under this chapter and their responsibilities under

applicable laws relating to standards of conduct for state

officers or employees.

(b) The board shall develop and implement policies that clearly

define the respective responsibilities of the board and the staff

of the retirement system.

(c) The board shall prepare information of interest to the

retirement system's members describing the functions of the

system and the system's procedures by which complaints are filed

with and resolved by the system. The system shall make the

information available to the system's members and appropriate

state agencies.

(d) The board by rule shall establish methods by which members

are notified of the name, mailing address, and telephone number

of the retirement system for the purpose of directing complaints

to the system.

(e) The board shall develop and implement policies that provide

the public with a reasonable opportunity to appear before the

board and to speak on any issue under the jurisdiction of the

board.

(f) The board shall prepare and maintain a written plan that

describes how a person who does not speak English can be provided

reasonable access to the board's programs. The board shall also

comply with federal and state laws for program and facility

accessibility.

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 14, eff. Sept. 1,

1993.

SUBCHAPTER C. OFFICERS AND EMPLOYEES OF BOARD OF TRUSTEES

Sec. 815.201. PRESIDING OFFICER. The board of trustees shall

elect a presiding officer from the membership of the board.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.201 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 2003, 78th Leg., ch. 1111, Sec. 24, eff.

Sept. 1, 2003.

Sec. 815.202. EXECUTIVE DIRECTOR. (a) The board of trustees,

by a majority vote of all members, shall appoint a person other

than a member of the board to serve at the board's will as

executive director.

(b) The executive director is not a member of the board of

trustees.

(c) To be eligible to serve as the executive director, a person

must:

(1) be a citizen of the United States and have been a resident

of the state for the three years immediately preceding the

person's appointment; and

(2) have executive ability and experience to carry out the

duties of the office.

(d) The executive director shall recommend to the board of

trustees actuarial and other services required to transact the

business of the retirement system.

(e) Annually, the executive director shall prepare an itemized

budget showing the amount required to pay the retirement system's

expenses for the following fiscal year and shall submit the

budget to the board of trustees for review and adoption.

(f) The board of trustees may specifically delegate any right,

power, or duty imposed or conferred on the executive director by

law to another employee of the retirement system. If not so

specifically delegated, the executive director may delegate to

another employee of the retirement system any right, power, or

duty assigned to the executive director.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 174, Sec. 1, eff. May

25, 1989. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.202 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch. 1100, Sec.

4.05(a), eff. Sept. 1, 1989; Acts 1999, 76th Leg., ch. 1541, Sec.

22, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1111, Sec. 25,

eff. Sept. 1, 2003.

Sec. 815.203. LEGAL ADVISER. The attorney general of the state

is the legal adviser of the board of trustees. The attorney

general shall represent the board in all litigation.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.203 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 815.204. MEDICAL BOARD. (a) The board of trustees shall

designate a medical board composed of three physicians.

(b) To be eligible to serve as a member of the medical board, a

physician must be licensed to practice medicine in the state and

be of good standing in the medical profession. A physician who is

eligible to participate in the retirement system may not be a

member of the medical board.

(c) The medical board shall:

(1) review all medical examinations required by this subtitle;

(2) investigate essential statements and certificates made by or

on behalf of a member of the retirement system in connection with

an application for disability retirement; and

(3) report in writing to the executive director its conclusions

and recommendations on all matters referred to it.

(d) The medical board is not subject to subpoena regarding

findings it makes in assisting the executive director under this

section, and its members may not be held liable for any opinions,

conclusions, or recommendations made under this section.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.204 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Amended by:

Acts 2005, 79th Leg., Ch.

347, Sec. 19, eff. September 1, 2005.

Sec. 815.205. OTHER PHYSICIANS. The board of trustees may

employ physicians in addition to the medical board to report on

special cases.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.205 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 815.206. ACTUARY. (a) The board of trustees shall

designate an actuary.

(b) The actuary must be thoroughly qualified to be the technical

adviser of the board of trustees on matters concerning operation

of the funds of the retirement system.

(c) At least once every five years the actuary, under the

direction of the board of trustees, shall:

(1) make an actuarial investigation of the mortality, service,

and compensation experience of the members and beneficiaries of

the retirement system; and

(2) make a valuation of the assets and liabilities of the

retirement system's funds.

(d) On the basis of tables adopted by the board of trustees

under Section 815.105, the actuary shall make a valuation of the

assets and liabilities of the retirement system's funds annually.

(e) The actuary shall perform such other duties as are required

by the board of trustees.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.206 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 815.207. COMPTROLLER. (a) Except as provided by Section

815.302 or 815.303, the comptroller is the custodian of the

securities, bonds, and funds of the retirement system.

(b) The comptroller shall pay money from the funds of the

retirement system on warrants drawn by the comptroller supported

only on vouchers signed by the executive director and the

presiding officer of the board of trustees or their authorized

representatives.

(c) The comptroller annually shall furnish to the board of

trustees a sworn statement of the amount of the retirement

system's assets in the comptroller's custody.

(d) The board of trustees may, in the exercise of its

constitutional discretion to manage the assets of the retirement

system, select one or more commercial banks, depository trust

companies, or other entities to serve as custodian of all or part

of the retirement system's assets.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 77, Sec. 2,

eff. Oct. 20, 1987. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 25.207 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch.

251, Sec. 1, eff. Aug. 28, 1989; Acts 1997, 75th Leg., ch. 1423,

Sec. 8.45, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1111,

Sec. 26, eff. Sept. 1, 2003.

Sec. 815.208. COMPENSATION OF EMPLOYEES; PAYMENT OF EXPENSES.

(a) The board of trustees shall compensate all persons whom it

employs and shall pay all expenses necessary to operate the

retirement system at rates and in amounts approved by the board.

Those rates and amounts may not exceed those paid for the same or

similar service for the state.

(b) Except as provided by Subsection (c), the board of trustees

shall pay compensation and expenses required by Subsection (a)

from the expense account.

(c) The board of trustees shall make payments from the law

enforcement and custodial officer supplemental retirement fund

for services rendered by the actuary for that fund and approved

by the board.

(d) The board of trustees may compensate employees of the

retirement system, whether subject to or exempt from the overtime

provisions of the Fair Labor Standards Act of 1938 (29 U.S.C.

Section 201 et seq.), at the rate equal to the employees' regular

rate of pay for work performed on a legal holiday or for other

compensatory time accrued, when taking compensatory time off

would be disruptive to the system's normal business functions.

(e) The retirement system is exempt from Subchapter K, Chapter

659, and Chapter 660, to the extent the board of trustees

determines an exemption is necessary for the performance of

fiduciary duties.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 91, Sec. 13, eff.

Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 25.208 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1541,

Sec. 23, eff. Sept. 1, 1999.

Sec. 815.210. INTEREST IN INVESTMENT PROFITS PROHIBITED. Except

for an interest in retirement funds as a member of the retirement

system, a trustee or employee of the board of trustees may not

have a direct or indirect interest in the gains or profits of any

investment made by the board and may not receive any pay or

emolument for services other than the person's designated

compensation and authorized expenses.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.210 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 815.212. EMPLOYMENT PRACTICES. (a) The executive director

or the executive director's designee shall develop an

intra-agency career ladder program. The program shall require

intra-agency posting of all non-entry-level positions

concurrently with any public posting.

(b) The executive director or the executive director's designee

shall develop a system of annual performance evaluations. All

merit pay for retirement system employees must be based on the

system established under this subsection.

(c) The executive director or the executive director's designee

shall prepare and maintain a written policy statement to assure

implementation of a program of equal employment opportunity under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel;

(2) a comprehensive analysis of the retirement system's work

force that meets federal and state guidelines;

(3) procedures by which a determination can be made of

significant underuse in the retirement system's work force of all

persons for whom federal or state guidelines encourage a more

equitable balance; and

(4) reasonable methods to appropriately address those areas of

significant underuse.

(d) A policy statement prepared under Subsection (c) must cover

an annual period, be updated at least annually, and be filed with

the governor's office.

(e) The governor's office shall deliver a biennial report to the

legislature based on the information received under Subsection

(d). The report may be made separately or as a part of other

biennial reports made to the legislature.

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 15, eff. Sept. 1,

1993.

Sec. 815.213. ETHICS AND DISCLOSURE REQUIREMENTS. The board of

trustees shall adopt an investment policy that includes a code of

ethics. The code of ethics must contain standards of ethical

conduct and disclosure requirements applicable to the members of

the board of trustees and employees of the retirement system in

the administration of this subtitle.

Added by Acts 2001, 77th Leg., ch. 1231, Sec. 21, eff. Sept. 1,

2001.

Sec. 815.214. SUBPOENA. Notwithstanding any other law, the

retirement system may issue a subpoena that conforms to Rule 176,

Texas Rules of Civil Procedure, including a preappeal

investigative subpoena or any subpoena otherwise authorized by

the Texas Rules of Civil Procedure, that the retirement system

determines necessary to protect the interests of a program or

system administered by the retirement system.

Added by Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 19, eff. September 1, 2009.

SUBCHAPTER D. MANAGEMENT OF ASSETS

Sec. 815.301. INVESTMENT OF ASSETS. (a) The board of trustees

shall:

(1) invest the assets of the retirement system as a single fund

without distinction as to their source; and

(2) hold securities purchased with the assets described by

Subsection (a)(1) collectively for the proportionate benefit of:

(A) all accounts in the trust fund that are listed in Section

815.310(b); and

(B) the law enforcement and custodial officer supplemental

retirement fund.

(b) The board of trustees may delegate its authority under

Subsection (a) to the executive director. The board of trustees

or the executive director may, under the standard of care

provided by Section 815.307, invest and reinvest any of the

retirement system's assets and may commingle assets of the trust

fund and the law enforcement and custodial officer supplemental

retirement fund with the assets of the Judicial Retirement System

of Texas Plan Two for investment purposes, as long as

proportionate ownership records are maintained and credited.

Investments may include home office facilities, including land,

equipment, and office building, used in administering the

retirement system.

(c) The board of trustees may contract with private professional

investment managers to assist the board in investing the assets

of the retirement system.

(d) The board of trustees shall employ one or more

well-recognized performance measurement services to evaluate and

analyze the investment results of those assets of the retirement

system. Each service shall compare investment results with the

written investment objectives developed by the board, and shall

also compare the investment of the assets of the retirement

system with the investment of other public and private funds.

(e) The board of trustees shall develop written investment

objectives concerning the investment of assets of the retirement

system. The objectives may address desired rates of return, risks

involved, investment time frames, and any other relevant

considerations.

(f) For purposes of the investment authority of the board of

trustees under Section 67, Article XVI, Texas Constitution,

"securities" means any investment instrument within the meaning

of the term as defined by Section 4, The Securities Act (Article

581-4, Vernon's Texas Civil Statutes), 15 U.S.C. Section

77b(a)(1), or 15 U.S.C. Section 78c(a)(10).

(g) In awarding contracts to private professional investment

managers under Subsection (c) or otherwise acquiring private

financial services, the board of trustees shall make a good faith

effort to award contracts to or acquire services from qualified

emerging fund managers.

(h) For purposes of Subsection (g):

(1) "Emerging fund manager" means a private professional

investment manager that manages assets of not more than $2

billion.

(2) "Private financial services" includes pension fund

management, consulting, investment advising, brokerage services,

hedge fund management, private equity fund management, and real

estate investment.

(i) The retirement system shall report to the board of trustees

on the methods and results of the system's efforts to hire

emerging fund managers, including data disaggregated by race,

ethnicity, gender, and fund size.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 5098, ch. 925, Sec. 3,

eff. Aug. 29, 1983; Acts 1983, 68th Leg., p. 5100, ch. 926, Sec.

3, eff. Aug. 29, 1983; Acts 1985, 69th Leg., ch. 91, Sec. 15,

eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 542, Sec. 5, eff.

Aug. 26, 1985; Acts 1987, 70th Leg., ch. 167, Sec. 5.01(a)(63),

eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 138, Sec. 1, eff.

May 25, 1989. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 25.301 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch. 1100,

Sec. 4.06(a), eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 791,

Sec. 16, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 586, Sec.

28, eff. Aug. 28, 1995; Acts 1999, 76th Leg., ch. 1541, Sec. 24,

eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 20, eff. September 1, 2009.

Sec. 815.302. CUSTODY AND INVESTMENT OF ASSETS PENDING

TRANSACTIONS. The retirement system may, in the exercise of its

constitutional discretion to manage the assets of the retirement

system, select one or more commercial banks, depository trust

companies, or other entities to serve as custodian or custodians

of the system's cash or securities pending completion of an

investment transaction and may authorize such custodian to invest

the cash so held in such short-term securities as the board of

trustees determines, subject only to the provisions of Section

815.301.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 77, Sec. 3, eff.

Oct. 20, 1987. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 25.3011 and amended by Acts 1989, 71st Leg., ch. 179, Sec.

1, eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch. 251,

Sec. 2, eff. Aug. 28, 1989.

Sec. 815.303. SECURITIES LENDING. (a) The retirement system

may, in the exercise of its constitutional discretion to manage

the assets of the retirement system, select one or more

commercial banks, depository trust companies, or other entities

to serve as custodian or custodians of the system's securities

and to lend the securities under rules adopted by the board of

trustees and as required by this section.

(b) To be eligible to lend securities under this section, a bank

or brokerage firm must:

(1) be experienced in the operation of a fully secured

securities loan program;

(2) maintain adequate capital in the prudent judgment of the

retirement system to assure the safety of the securities;

(3) execute an indemnification agreement satisfactory in form

and content to the retirement system fully indemnifying the

retirement system against loss resulting from borrower default in

its operation of a securities loan program for the system's

securities; and

(4) require any securities broker or dealer to whom it lends

securities belonging to the retirement system to deliver to and

maintain with the custodian collateral in the form of cash or

United States government securities in an amount equal to not

less than 100 percent of the market value, from time to time, of

the loaned securities.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 77, Sec. 3, eff.

Oct. 20, 1987. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 25.3012 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept.

1, 1989. Amended by Acts 1989, 71st Leg., ch. 251, Sec. 3, eff.

Aug. 28, 1989; Acts 1997, 75th Leg., ch. 1048, Sec. 18, eff.

Sept. 1, 1997.

Sec. 815.304. NOMINEE TO HOLD SECURITIES. (a) The assets of

the retirement system may be held in the name of agents,

nominees, depository trust companies, or other entities

designated by the board of trustees.

(b) The records and all relevant reports or accounts of the

retirement system must show the ownership interest of the

retirement system in these assets and the facts regarding the

system's holdings.

(c) A trustee or employee of the retirement system shall have no

personal economic interest in any entity listed in Subsection

(a), but shall undertake such action and duties with respect to

these entities as the board of trustees determines to be in the

interest of the retirement system. This subsection does not

prohibit:

(1) an interest in the assets as a member of the retirement

system;

(2) the right to receive expense reimbursements at the same rate

that the board member or employee would have received as a board

member or employee; and

(3) such indemnification as is authorized by the board of

trustees.

(d) The records of an agent, nominee, or other entity that are

maintained by the retirement system are subject to audit by the

state auditor.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 77, Sec. 3, eff.

Oct. 20, 1987. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 25.3013 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept.

1, 1989. Amended by Acts 1989, 71st Leg., ch. 251, Sec. 4, eff.

Aug. 28, 1989.

Sec. 815.307. DUTY OF CARE. The assets of the retirement system

shall be invested and reinvested without distinction as to their

source in accordance with Section 67, Article XVI, Texas

Constitution. A determination of whether the board of trustees

has exercised prudence with respect to an investment decision

must be made taking into consideration the investment of all

assets of the trust or all assets of the collective investment

vehicle, as applicable, over which the board has management and

control, rather than considering the prudence of a single

investment of the trust or the collective investment vehicle, as

applicable.

Added by Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff.

Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 25.304 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept.

1, 1989. Amended by Acts 1997, 75th Leg., ch. 1048, Sec. 19, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1111, Sec. 27, eff.

Sept. 1, 2003.

Added by Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff.

Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 25.304 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept.

1, 1989. Amended by Acts 1997, 75th Leg., ch. 1048, Sec. 19, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1103, Sec. 10, eff. Jan.

1, 2004.

Reenacted by Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 21, eff. September 1, 2009.

Sec. 815.308. CASH ON HAND. (a) The board of trustees shall

keep a sufficient amount of cash on hand to make payments as they

become due each year under the retirement system.

(b) The amount of cash on hand may not exceed 10 percent of the

total amount in the funds of the retirement system on deposit

with the comptroller, excluding the assets of the law enforcement

and custodial officer supplemental retirement fund.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.305 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.47, eff.

Sept. 1, 1997.

Sec. 815.309. CREDITING SYSTEM ASSETS. All assets of the

retirement system, except assets of the law enforcement and

custodial officer supplemental retirement fund, shall be credited

to the trust fund established by Section 815.310.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 91, Sec. 1, eff. Sept.

1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.306 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 815.310. TRUST FUND. (a) A trust fund for the Employees

Retirement System of Texas is established with the comptroller.

(b) All assets of the trust fund shall be credited, according to

the purpose for which they are held, to one of the following

accounts:

(1) employees saving account;

(2) state accumulation account;

(3) retirement annuity reserve account;

(4) interest account; or

(5) expense account.

Added by Acts 1985, 69th Leg., ch. 91, Sec. 2, eff. Sept. 1,

1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.3061 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 791, Sec. 17, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1423, Sec. 8.48, eff.

Sept. 1, 1997.

Sec. 815.311. EMPLOYEES SAVING ACCOUNT. (a) The retirement

system shall deposit in a member's individual account in the

employees saving account the following amounts:

(1) the amount of contributions to the retirement system that is

deducted from the member's compensation;

(2) the portion of a deposit required to reinstate service

credit previously canceled that represents only the amount

withdrawn;

(3) the portion of a deposit required to establish service

credit not previously established that represents only the

required contribution; and

(4) the portion of a deposit required to establish military

service credit that represents only the member's contribution for

that credit.

(b) Interest on money in an individual account in the employees

saving account is earned monthly and is computed at the rate of

five percent a year on the mean balance of the member's account

for the fiscal year.

(c) Unless an account is closed before the last day of the

fiscal year, interest is computed for the fiscal year and is

credited to the member's account as of the last day of the fiscal

year.

(d) If a member's account is closed before the last day of the

fiscal year, interest is computed for the following period:

(1) if the account is closed because of death, from the first

day of the fiscal year through the last day of the month that

preceded the month in which the member's death occurred;

(2) if the account is closed by withdrawal of contributions,

from the first day of the fiscal year through the last day of the

month that precedes the month in which the withdrawal request is

validated by the retirement system; or

(3) if the account is closed because of retirement, from the

first day of the fiscal year through the effective date of

retirement.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 91, Sec. 16, eff.

Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 25.307 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept.

1, 1989.

Sec. 815.312. STATE ACCUMULATION ACCOUNT. (a) The retirement

system shall deposit in the state accumulation account all

contributions for retirement made by the state to the retirement

system and transfer to the account the amounts required by

Section 815.318 or 815.502.

(b) The retirement system also shall deposit in the state

accumulation account the interest portion of the following

deposits made by members:

(1) deposits required to reinstate service previously canceled;

(2) deposits required to establish service credit not previously

established; and

(3) deposits required to establish military service credit.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 91, Sec. 16, eff.

Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 25.308 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989.

Sec. 815.313. RETIREMENT ANNUITY RESERVE ACCOUNT. (a) The

retirement system shall transfer to the retirement annuity

reserve account money as required by Section 815.318, 815.319, or

815.321.

(b) The retirement system shall use the money in the account to

pay annuities as provided by this subtitle.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1111, ch. 252, Sec. 6,

eff. Aug. 29, 1983; Acts 1985, 69th Leg., ch. 91, Sec. 16, eff.

Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 25.309 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 791,

Sec. 18, eff. Sept. 1, 1993.

Sec. 815.314. INTEREST ACCOUNT. Except as provided by Section

815.317, the retirement system shall deposit in the interest

account all income, interest, and dividends from deposits and

investments of assets of the retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 91, Sec. 16, eff.

Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 25.310 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989.

Sec. 815.315. EXPENSE ACCOUNT. (a) The retirement system shall

deposit in the expense account membership fees, money required to

be transferred to the account under Section 815.318, and any

appropriations made by the legislature to the account.

(b) The retirement system shall pay from the expense account

administration and maintenance expenses of the retirement system

except those expenses the payment of which is provided for by

Section 815.208(c) or 815.317(b).

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 91, Sec. 16, eff.

Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 25.311 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989.

Sec. 815.317. LAW ENFORCEMENT AND CUSTODIAL OFFICER SUPPLEMENTAL

RETIREMENT FUND. (a) The retirement system shall deposit in the

law enforcement and custodial officer supplemental retirement

fund state contributions and other appropriations made by the

legislature to the fund and proceeds from investment of the fund.

(b) The retirement system may use money from the fund only to

pay supplemental retirement and death benefits to law enforcement

and custodial officers as provided by this subtitle and to pay

for the administration of the fund.

(c) Money appropriated to pay benefits from the fund as provided

by this subtitle may not be diverted or used to pay any other

benefits.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 1977, ch. 360, Sec. 2,

eff. Sept. 1, 1983. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 25.313 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch.

797, Sec. 4, eff. June 16, 1991; Acts 1993, 73rd Leg., ch. 791,

Sec. 19, eff. Sept. 1, 1993.

Sec. 815.318. TRANSFER OF ASSETS FROM INTEREST ACCOUNT. (a)

The retirement system shall transfer from the interest account to

the employees saving account amounts of interest computed under

Section 815.311 at the following times:

(1) as required during the fiscal year for a member's account in

the retirement system that is closed before the last day of the

fiscal year; and

(2) as of the last day of the fiscal year for a member's account

that is not closed before the last day of the fiscal year.

(b) As required during the year, the retirement system shall

transfer from the interest account to the expense account amounts

it determines necessary for the payment of the retirement

system's expenses that exceed the amount of money available for

those expenses.

(c) As of the last day of each fiscal year, the retirement

system shall transfer from the interest account to the retirement

annuity reserve account an amount equal to:

(1) five percent of the mean amount in the retirement annuity

reserve account for that fiscal year; or

(2) an amount computed at a greater rate if the actuary

recommends the greater rate to finance adequately the annuities

payable from the retirement annuity reserve account.

(d) After making the transfers required by this section, the

retirement system, as of the last day of each fiscal year, shall

transfer the amount remaining in the interest account to the

state accumulation account.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 91, Sec. 16, eff.

Sept. 1, 1985; Acts 1987, 70th Leg., ch. 3, Sec. 1, eff. March

12, 1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.314 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 791, Sec. 20,

eff. Sept. 1, 1993; Acts 2001, 77th Leg., ch. 1231, Sec. 22, eff.

Sept. 1, 2001.

Sec. 815.319. TRANSFER OF ASSETS ON RETIREMENT AND RESTORATION

TO ACTIVE SERVICE. (a) When a member retires, the retirement

system shall transfer:

(1) from the employees saving account to the retirement annuity

reserve account, an amount equal to the member's accumulated

contributions; and

(2) from the state accumulation account to the retirement

annuity reserve account, an amount equal to the difference

between the total reserve at present worth reserve value of the

member's retirement annuity and the amount credited to the

member's individual account as of the day of retirement.

(b) If a person who receives disability benefits has those

benefits terminated under Section 814.210, the retirement system

shall transfer the balance of the person's retirement reserve

from the retirement annuity reserve account to the employees

saving account and to the state accumulation account in

proportion to the original amount transferred to the retirement

annuity reserve account from those accounts.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 91, Sec. 16, eff.

Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 25.315 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989.

Sec. 815.321. TRANSFER OF ASSETS FOR DEATH BENEFIT ANNUITIES.

(a) When a member dies who selected or was eligible to select a

death benefit plan, or whose beneficiary is eligible to receive

an annuity under Section 814.302(b) or 814.304, the retirement

system shall transfer:

(1) from the employees saving account to the retirement annuity

reserve account, an amount equal to the member's accumulated

contributions; and

(2) from the state accumulation account to the retirement

annuity reserve account, an amount equal to the difference

between the total reserve, at present worth reserve value, of the

death benefit annuity and the amount credited to the member's

individual account as of the day of the member's death.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 91, Sec. 16, eff.

Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 25.317 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989.

Sec. 815.322. TRANSFER OF ASSETS TO ADJUST AMOUNT IN RETIREMENT

ANNUITY RESERVE ACCOUNT. After making the transfers required by

Section 815.318, the executive director shall make a transfer to

make the amount in the retirement annuity reserve account equal,

as of the last day of each fiscal year, to the actuarial present

value of the annuities for which a transfer of assets has been

made as required by Section 815.319. The transfer shall be:

(1) a transfer from the retirement annuity reserve account to

the state accumulation account of the amount by which the amount

in the retirement annuity reserve account exceeds the actuarial

present value of the annuities; or

(2) a transfer from the state accumulation account to the

retirement annuity reserve account of the amount by which the

actuarial present value of the annuities exceeds the amount in

the retirement annuity reserve account.

Added by Acts 1987, 70th Leg., ch. 3, Sec. 2, eff. March 12,

1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.318 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1541, Sec.

25, eff. Sept. 1, 1999.

SUBCHAPTER E. COLLECTION OF MEMBERSHIP FEES AND CONTRIBUTIONS

Sec. 815.401. COLLECTION OF MEMBERSHIP FEES. (a) Each member

annually shall pay a membership fee of $2. A contributing member

shall pay the fee with the member's first contribution to the

retirement system in each fiscal year in the manner provided by

Section 815.402 for payment of the member's contribution to the

retirement system.

(b) If the membership fee is not paid with the member's first

contribution of the year to the retirement system, the board of

trustees may deduct the amount of the fee from that contribution

or from any benefit to which the member becomes entitled.

(c) If the legislature appropriates, on behalf of each

contributing member for any fiscal year, a membership fee to be

deposited in the expense account in an amount equal to or greater

than the membership fee required by Subsection (a), the members

are not required to pay the membership fee for that year. The

retirement system may apply the membership fee to the

administration of any program administered by the board of

trustees.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 91, Sec. 17, eff.

Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 25.401 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 791,

Sec. 21, eff. Sept. 1, 1993.

Sec. 815.402. COLLECTION OF MEMBER CONTRIBUTIONS. (a) Except

as provided by Section 813.201, each payroll period, each

department or agency of the state shall cause to be deducted from

each member's compensation a contribution of:

(1) 6.5 percent of the compensation if the member is not a

member of the legislature, provided that if the state

contribution to the retirement system is computed using a

percentage less than 6.5 percent, the member's contribution is

computed using a percentage equal to the percentage used to

compute the state contribution, which may not be less than six

percent; or

(2) eight percent of the compensation if the member is a member

of the legislature.

(b) To facilitate the making of deductions, the board of

trustees may modify a member's required deductions by an amount

that does not exceed one-tenth of one percent of the annual

compensation on which the deduction is made.

(c) Each department or agency head shall certify to the board of

trustees and to the disbursing officer of the department or

agency on each payroll, or in another manner prescribed by the

board, the amounts to be deducted from each member's

compensation.

(d) The disbursing officer of each department or agency on

authority from the department or agency head shall:

(1) make deductions from each member's compensation for

contributions to the retirement system;

(2) transmit monthly, or at the time designated by the board of

trustees, a certified copy of the payroll or report to the

retirement system; and

(3) pay the amount deducted to the retirement system for deposit

in the employees saving account.

(e) The retirement system shall record all receipts of member

contributions and shall deliver the receipts to the comptroller.

The comptroller shall credit the receipts to the employees saving

account.

(f) The deductions required by this section shall be made even

if the member's compensation is reduced below the amount equal to

the minimum compensation provided by law.

(g) By becoming a member of the retirement system, a member

consents to the deductions required by this section. The payment

of compensation less those deductions is a complete release of

all claims, except benefits provided by this subtitle, for

services rendered by the member during the payment period.

(h) In addition to the contribution under Subsection (a)(1),

each department or agency of the state that employs a law

enforcement or custodial officer shall deduct an additional 0.5

percent contribution from that member's compensation, to be

deposited in the law enforcement and custodial officer

supplemental retirement fund, provided that, if the state

contribution to the law enforcement and custodial officer

supplemental retirement fund is computed using a percentage less

than 0.5 percent, the member's contribution is computed using a

percentage equal to the percentage used to compute the state

contribution.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 91, Sec. 18, eff.

Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 25.402 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept.

1, 1989. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.49,

eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1231, Sec. 23, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 22, eff. September 1, 2009.

Sec. 815.403. COLLECTION OF STATE CONTRIBUTIONS. (a) During

each fiscal year, the state shall contribute to the retirement

system:

(1) an amount equal to 7.4 percent of the total compensation of

all members of the retirement system for that year;

(2) money to pay lump-sum death benefits for retirees under

Section 814.501;

(3) an amount for the law enforcement and custodial officer

supplemental retirement fund equal to 2.13 percent of the

aggregate state compensation of all custodial and law enforcement

officers for that year;

(4) money necessary for the administration of the law

enforcement and custodial officer supplemental retirement fund;

and

(5) money for service credit not previously established, as

provided by Section 813.202(c) or 813.302(d).

(b) Before November 2 of each even-numbered year, the retirement

system shall certify to the Legislative Budget Board and to the

budget division of the governor's office for review:

(1) an estimate of the amount necessary to pay the state's

contribution under Subsections (a)(1), (a)(2), (a)(3), and (a)(5)

for the following biennium; and

(2) as a separate item, an estimate of the amount required to

administer the law enforcement and custodial officer supplemental

retirement fund for the following biennium.

(c) The amounts certified under Subsection (b) shall be included

in the budget of the state that the governor submits to the

legislature.

(d) Before September 1 of each year, the retirement system shall

certify to the state comptroller of public accounts:

(1) an estimate of the amount necessary to pay the state's

contribution under Subsection (a)(1) for the following fiscal

year;

(2) an estimate of the amount necessary to pay membership fees

for the following fiscal year, if the legislature has

appropriated money for that purpose; and

(3) an estimate of the amount required to pay lump-sum death

benefits for retirees under Section 814.501 for the following

fiscal year.

(e) All money allocated and appropriated by the state to the

retirement system for benefits provided by the retirement system,

except money for the payment of lump-sum death benefits and for

the payment of benefits from the law enforcement and custodial

officer supplemental retirement fund, shall be paid, based on the

annual estimate of the retirement system, in monthly installments

to the state accumulation fund. The money required for state

contributions and membership fees shall be from respective funds

appropriated to pay the compensation of the member for whose

benefit the contribution or fee is paid. If the total of the

estimated required payments is not equal to the total of the

actual payments required for a fiscal year, the retirement system

shall certify to the state comptroller of public accounts at the

end of that year the amount required for necessary adjustments,

and the comptroller shall make the required adjustments.

(f) On certification by the retirement system, the comptroller

of public accounts shall transfer from the general revenue fund

to the state accumulation account of the retirement system the

amount then required for the payment of lump-sum death benefits

for retirees under Section 814.501.

(g) Repealed by Acts 1995, 74th Leg., ch. 586, Sec. 45(3), eff.

Aug. 28, 1995.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 91, Sec. 19, eff.

Sept. 1, 1985; Acts 1985, 69th Leg., ch. 228, Sec. 1, eff. Sept.

1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.403 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 791, Sec. 22,

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 586, Sec. 45(3),

eff. Aug. 28, 1995; Acts 1997, 75th Leg., ch. 1048, Sec. 20, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 8.50, eff.

Sept. 1, 1997.

Sec. 815.404. USE OF FEDERAL MONEY. If federal regulations

prohibit an agency's use of money provided under federal job

training laws as state contributions, an agency shall use other

money available to it to make state contributions to the

retirement system for affected employees.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.404 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 815.406. EMPLOYER PICKUP OF MEMBER CONTRIBUTIONS. (a) The

state shall pick up the employee contribution required of each of

its employees by Section 815.402 for all compensation earned

after December 31, 1987. The state shall pay to the retirement

system the picked-up contributions from the same source of funds

that is used in paying earnings to the employees. Such payments

shall be in lieu of contributions by the employees. The state

shall pick up these contributions by a corresponding reduction in

the cash salary of the employees, by an offset against a future

salary increase, or by a combination of a salary reduction and

offset against a future salary increase. Employees do not have

the option of choosing to receive the contributed amounts

directly instead of having them paid by the state to the

retirement system.

(b) Contributions picked up as provided by Subsection (a) shall

be treated as employer contributions in determining tax treatment

of the amounts under the United States Internal Revenue Code;

however, the state shall continue to withhold federal income

taxes on these picked-up contributions until the Internal Revenue

Service determines or the federal courts rule that pursuant to

Section 414(h) of the Internal Revenue Code of 1986 (26 U.S.C.

Section 414) these picked-up contributions may not be included as

gross income of the employee until such time as they are

distributed or made available.

(c) Employee contributions picked up as provided by Subsection

(a) shall be transmitted to the retirement system in the manner

required by Section 815.402. Employee contributions picked up by

the state and credited to the employee's account shall be treated

for all other purposes as if the amount were a part of the

member's compensation and had been deducted pursuant to Section

815.403(a).

Added by Acts 1987, 70th Leg., ch. 642, Sec. 3, eff. June 19,

1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.406 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

SUBCHAPTER F. MISCELLANEOUS ADMINISTRATIVE PROCEDURES

Sec. 815.501. STATEMENT OF AMOUNT IN INDIVIDUAL ACCOUNTS. (a)

No later than December 1 of each year, the retirement system

shall furnish to each member a statement of the amount credited

to the member's individual account as of August 31 of the

preceding fiscal year.

(b) In addition to the statement required by Subsection (a), the

retirement system shall furnish to a member, on written request,

a statement of the amount credited to the member's individual

account. The board is not required to furnish more than four of

these statements to each member in a fiscal year.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 929, Sec. 3, eff.

Sept. 1, 1989. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 25.501 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept.

1, 1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 11.06(c),

(g), eff. Aug. 26, 1991.

Sec. 815.5021. PAYMENT TO ALTERNATE BENEFICIARY. If the

retirement system through diligence has not located a primary

beneficiary before the expiration of two years after the date

benefits became payable to the beneficiary under this subtitle,

the retirement system may pay the benefits to an alternate

beneficiary or, if there is none, to the estate of the deceased

member or annuitant.

Added by Acts 1991, 72nd Leg., ch. 850, Sec. 27, eff. Sept. 1,

1991.

Sec. 815.503. RECORDS. (a) Records of members, annuitants,

retirees, beneficiaries, and alternate payees under retirement

plans administered by the retirement system that are in the

custody of the system or of an administering firm, carrier, or

other governmental agency acting in cooperation with or on behalf

of the retirement system are confidential and not subject to

public disclosure, and the retirement system, administering firm,

carrier, or governmental agency is not required to accept or

comply with a request for a record or information about a record

or to seek an opinion from the attorney general, because the

records are exempt from the provisions of Chapter 552, except as

otherwise provided by this section.

(b) Records may be released to a member, annuitant, retiree,

beneficiary, or alternate payee or to an authorized attorney,

family member, or representative acting on behalf of the member,

annuitant, retiree, beneficiary, or alternate payee. The

retirement system may release the records to an administering

firm, carrier, or agent or attorney acting on behalf of the

retirement system, to another governmental entity having a

legitimate need for the information to perform the purposes of

the retirement system, or to a party in response to a subpoena

issued under applicable law.

(b-1) A record released or received by the retirement system

under this section may be transmitted electronically, including

through the use of an electronic signature or certification in a

form acceptable to the retirement system. An unintentional

disclosure to, or unauthorized access by, a third party related

to the transmission or receipt of information under this section

is not a violation by the retirement system of any law, including

a law or rule relating to the protection of confidential

information.

(c) The records of a member, annuitant, retiree, beneficiary, or

alternate payee remain confidential after release to a person as

authorized by this section. The records of a member, annuitant,

retiree, beneficiary, or alternate payee may become part of the

public record of an administrative or judicial proceeding related

to a contested case under Subtitle D or E or this subtitle, and

the member, annuitant, retiree, beneficiary, or alternate payee

waives the confidentiality of the records, including medical

records unless the records are closed to public access by a

protective order issued under applicable law.

(d) The retirement system may require a person to provide the

person's social security number as the system considers necessary

to ensure the proper administration of all services, benefits,

plans, and programs under the retirement system's administration,

oversight, or participation, or as otherwise required by state or

federal law.

(e) The retirement system has sole discretion in determining if

a record is subject to this section. For purposes of this

section, a record includes any identifying information about a

person, living or deceased, who is or was a member, annuitant,

retiree, beneficiary, or alternate payee, under any retirement

plan or program administered by the retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.503 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

5.95(97), eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1541,

Sec. 27, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1231, Sec.

24, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1111, Sec. 28,

eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 23, eff. September 1, 2009.

Sec. 815.504. REPRODUCTION AND PRESERVATION OF RECORDS. (a)

The retirement system may photograph, microphotograph, or film

any record in its possession or preserve the record through

electronic document imaging.

(b) If a record is reproduced under Subsection (a), the

retirement system may destroy or dispose of the original record

if the system first:

(1) places the reproduction in a conveniently accessible file;

and

(2) provides for the preservation, examination, and use of the

reproduction.

(c) A photograph, microphotograph, film, or electronic document

image of a record reproduced under Subsection (a) is equivalent

to the original record for all purposes, including introduction

as evidence in all courts and administrative agency proceedings.

A certified or authenticated copy of such a record is admissible

as evidence equally with the original.

(d) The executive director or an authorized representative may

certify the authenticity of a record reproduced under this

section and shall charge a fee for the certified copy as provided

by law.

(e) Certified records shall be furnished to any person who is

authorized by law to receive them.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.504 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

347, Sec. 20, eff. September 1, 2005.

Sec. 815.505. CERTIFICATION OF NAMES OF LAW ENFORCEMENT AND

CUSTODIAL OFFICERS. Not later than the 12th day of the month

following the month in which a person begins or ceases employment

as a law enforcement officer or custodial officer, the Public

Safety Commission, the Texas Alcoholic Beverage Commission, the

Parks and Wildlife Commission, the office of inspector general at

the Texas Youth Commission, the Board of Pardons and Paroles, or

the Texas Board of Criminal Justice, as applicable, shall certify

to the retirement system, in the manner prescribed by the system,

the name of the employee and such other information as the system

determines is necessary for the crediting of service and

financing of benefits under this subtitle.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.505 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 791, Sec. 23, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 688, Sec. 3, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 1541, Sec. 28, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

74, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 23, eff. June 8, 2007.

Sec. 815.506. BUDGET AND ACTUARIAL INFORMATION. The retirement

system shall keep, in convenient form, data necessary for

actuarial valuation of the funds of the retirement system and for

checking the system's expenses.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.506 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 815.507. PLAN QUALIFICATION. (a) It is intended that the

provisions of this subtitle be construed and administered in a

manner that the retirement system's benefit plan will be

considered a qualified plan under Section 401(a) of the Internal

Revenue Code of 1986 (26 U.S.C. Section 401). The board of

trustees may adopt rules that modify the plan by adding,

deleting, or changing a plan provision, including rules that

modify benefits available under the plan.

(b) A rule reducing a benefit provision may not be adopted

unless the modification is necessary for the retirement system to

be a qualified plan.

(c) A rule adopted under this section, other than a rule adopted

under Subsection (b), must be made applicable to all members and

annuitants whose credit or benefits are based on similar service.

A rule adopted under this section may include the making or

revocation of any election permitted under Section 401(a) or any

other provision of the Internal Revenue Code of 1986 (26 U.S.C.

Section 401). A rule adopted under this section must comply with

Section 811.006 and Section 401(a) of the Internal Revenue Code

of 1986 (26 U.S.C. Section 401). Rules adopted by the board of

trustees are to be considered a part of the plan and supersede

conflicting portions of existing plan provisions.

(d) In determining qualification status under Section 401(a) of

the Internal Revenue Code of 1986 (26 U.S.C. Section 401), the

retirement system's benefit plan shall be considered the primary

retirement plan for members of the retirement system.

Added by Acts 1987, 70th Leg., ch. 642, Sec. 4, eff. June 19,

1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

25.507 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 850, Sec. 28,

eff. Aug. 26, 1991.

Sec. 815.5071. TRUSTEE-TO-TRUSTEE TRANSFER. Notwithstanding

Section 811.005 and to the extent required as a condition of plan

qualification under Section 401(a) of the Internal Revenue Code

of 1986 (26 U.S.C. Section 401), the retirement system shall, in

accordance with Section 401(a)(31) of the Internal Revenue Code

of 1986 (26 U.S.C. Section 401(a)(31)) and related regulations,

permit the distributee of an eligible rollover distribution to

elect to have the distribution paid directly to an eligible

retirement plan specified by the distributee in the form of a

direct trustee-to-trustee transfer. The board of trustees may

adopt rules to carry out this section. Terms used in this section

have the meanings assigned by the Internal Revenue Code of 1986

(Title 26, United States Code).

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 24, eff. Sept. 1,

1993.

Sec. 815.5072. EXCESS BENEFIT ARRANGEMENT. (a) A separate,

nonqualified, unfunded excess benefit arrangement is created

outside the trust fund of the retirement system. This excess

benefit arrangement shall be administered as a governmental

excess benefit arrangement under Section 415(m) of the Internal

Revenue Code of 1986 (26 U.S.C. Section 415(m)). The purpose of

the excess benefit arrangement is to pay to annuitants of the

retirement system benefits otherwise payable by the retirement

system that exceed the limitations on benefits imposed by Section

415(b)(1)(A) of the Internal Revenue Code of 1986 (26 U.S.C.

Section 415(b)(1)(A)).

(b) The board of trustees is responsible for the administration

of this arrangement. Except as otherwise provided by this

section, the board has the same rights, duties, and

responsibilities concerning the excess benefit arrangement as it

has to the trust fund.

(c) Benefits under this section are exempt from execution to the

same extent as provided by Section 811.005, except that the

benefits are completely unassignable. Contributions to this

arrangement are not held in trust and may not be commingled with

other funds of the retirement system.

(d) An annuitant is entitled to a monthly benefit under this

section in an amount equal to the amount by which the benefit

otherwise payable by the retirement system has been reduced by

the limitation on benefits imposed by Section 415(b)(1)(A) of the

Internal Revenue Code of 1986 (26 U.S.C. Section 415(b)(1)(A)).

The benefit payable by this arrangement is payable at the times

and in the form that the benefit payable under the trust fund is

paid.

(e) The benefit payable under this section shall be paid from

state contributions that otherwise would be made to the trust

fund under Section 815.403. In lieu of deposit in the state

accumulation account, an amount determined by the retirement

system to be necessary to pay benefits under this section shall

be paid monthly to the credit of a dedicated account in the

general revenue fund maintained only for the excess benefit

arrangement. The account may include amounts needed to pay

reasonable and necessary expenses of administering this

arrangement. The monthly amount to be paid to the credit of the

account shall be transferred to the account at least 15 days

before the date of a monthly disbursement under this section.

(f) The board of trustees may adopt rules governing the excess

benefit arrangement that are necessary for the efficient

administration of the arrangement in compliance with Section

415(m) of the Internal Revenue Code of 1986 (26 U.S.C. Section

415(m)).

Added by Acts 1997, 75th Leg., ch. 1048, Sec. 21, eff. Sept. 1,

1997.

Sec. 815.508. COMPLAINT FILES. (a) The retirement system shall

keep an information file about each complaint filed with the

system that the system has authority to resolve.

(b) If a written complaint is filed with the retirement system

that the system has authority to resolve, the system, at least

quarterly and until final disposition of the complaint, shall

notify the parties to the complaint of the status of the

complaint unless the notice would jeopardize an undercover

investigation.

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 25, eff. Sept. 1,

1993.

Sec. 815.509. ADVISORY COMMITTEES. (a) The board of trustees

may establish advisory committees as it considers necessary to

assist it in performing its duties. Members of advisory

committees established under this section serve at the pleasure

of the board.

(b) Notwithstanding any other law to the contrary, the board of

trustees by rule shall determine the amount and manner of any

compensation or expense reimbursement to be paid members of an

advisory committee performing service for the retirement system

for performing the work of the advisory committee. All

compensation and expense reimbursements for an advisory committee

established under this section are payable from the expense

account.

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 26, eff. Sept. 1,

1993.

Sec. 815.510. ANNUAL REPORT. (a) The Employees Retirement

System of Texas shall submit a report not later than the 25th day

of the month following the end of each fiscal year to the

governor, the lieutenant governor, the speaker of the house of

representatives, the executive director of the State Pension

Review Board, the appropriate oversight committees of the house

and senate, and the Legislative Budget Board. The report shall

include the following:

(1) the current end-of-fiscal-year market value of the trust

fund;

(2) the asset allocations of the trust fund expressed in

percentages of stocks, fixed income, cash, or other financial

investments; and

(3) the investment performance of the trust fund utilizing

accepted industry measurement standards.

(b) The report required by this section is the only periodic

report of investments required to be made by the retirement

system other than a report required by Section 815.108 or the

General Appropriations Act.

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 26, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1048, Sec. 22, eff.

Sept. 1, 1997.

Sec. 815.511. ADMINISTRATIVE DECISION; APPEAL AND NEGOTIATION.

(a) A person aggrieved by a decision of the retirement system

relating to any program or system administered by the system

under this code denying or limiting membership, service credit,

or eligibility for or the amount of benefits payable under the

program or system may appeal the decision to the board of

trustees.

(b) The executive director or the executive director's designee

may refer an appeal made under Subsection (a) to the State Office

of Administrative Hearings for a hearing or employ, select, or

contract for the services of an administrative law judge or

hearing examiner not affiliated with the State Office of

Administrative Hearings to conduct a hearing. This subsection

prevails over any other law to the extent of any conflict.

(c) An appeal under this section is considered to be a contested

case under Chapter 2001. The appellant in a contested case under

this section has the burden of proof on all issues, including

issues in the nature of an affirmative defense.

(d) The board of trustees may in its sole discretion make a

final decision on a contested case under this section.

Notwithstanding any other law, the board of trustees may in its

sole discretion modify, refuse to accept, or delete any proposed

finding of fact or conclusion of law contained in a proposal for

decision submitted by an administrative law judge or other

hearing examiner, or make alternative findings of fact and

conclusions of law, in a proceeding considered to be a contested

case under Chapter 2001. The board of trustees shall state in

writing the specific reason for its determination and may adopt

rules for the implementation of this subsection. The board of

trustees may delegate its authority under this subsection to the

executive director, and the executive director may delegate the

authority to another employee of the retirement system.

(e) Notwithstanding Subsections (c) and (d), the retirement

system and a person aggrieved by a decision of the system may at

any time informally negotiate an award of benefits. Negotiated

benefits may not exceed the maximum benefits otherwise available

or required by law.

(f) A person aggrieved by a final decision of the retirement

system in a contested case under this section is entitled to

judicial review under Chapter 2001. Venue of the appeal is only

in a district court in Travis County. On judicial appeal the

standard of review is by substantial evidence.

Added by Acts 1995, 74th Leg., ch. 586, Sec. 29, eff. Aug. 28,

1995. Amended by Acts 1999, 76th Leg., ch. 1541, Sec. 29, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1111, Sec. 29, eff.

Sept. 1, 2003.

Sec. 815.5111. DILIGENT PROSECUTION OF SUIT. The plaintiff

shall prosecute with reasonable diligence any suit brought under

Section 815.511(f). If the plaintiff does not secure proper

service of process or does not prosecute the suit within one year

after it is filed, the court shall presume that the suit has been

abandoned. The court shall dismiss the suit on a motion for

dismissal made by or on behalf of the retirement system unless

the plaintiff, after receiving appropriate notice, shows good

cause for the delay.

Added by Acts 2005, 79th Leg., Ch.

347, Sec. 21, eff. September 1, 2005.

Sec. 815.512. PROTECTION FROM DOUBLE OR MULTIPLE LIABILITY. (a)

The executive director may cause an action for interpleader

concerning a claim to be filed on behalf of the retirement system

in a district court in Travis County to protect the system from

double or multiple liability if the executive director determines

that a claim may expose the retirement system to such liability.

(b) A person may not pursue a counterclaim or other cause of

action against the retirement system, a trustee, officer, or

employee of the retirement system, or a carrier or administering

firm for the retirement system in connection with a transaction

or occurrence related to the interpleader action.

(c) A person who violates Subsection (b) is liable for the costs

and attorney's fees incurred by the retirement system, a trustee,

officer, or employee of the retirement system, or a carrier or

administering firm for the retirement system as a result of the

violation.

Added by Acts 1997, 75th Leg., ch. 1048, Sec. 23, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 24, eff. September 1, 2009.

Sec. 815.513. EXCLUSIVE REMEDIES. The remedies provided under

this chapter are the exclusive remedies available to a member,

retiree, beneficiary, or alternate payee.

Added by Acts 2005, 79th Leg., Ch.

347, Sec. 21, eff. September 1, 2005.

Sec. 815.514. MAILINGS ON BEHALF OF NONPROFIT ASSOCIATION. The

retirement system may make mailings on behalf of a nonprofit

association of active or retired state employees described by

Section 814.009, for purposes of association membership and

research only, to annuitants identified in information contained

in records that are in the custody of the system. The nonprofit

association requesting a mailing shall pay the expenses of the

mailing.

Added by Acts 2005, 79th Leg., Ch.

347, Sec. 21, eff. September 1, 2005.

Sec. 815.515. DISPOSITION OF UNCLAIMED CONTRIBUTIONS OF FORMER

MEMBERS. (a) Subject to Chapters 803 and 805, if the retirement

system has not received a request for a refund of the accumulated

contributions of a member in accordance with Subchapter B,

Chapter 812, before the seventh anniversary of the member's last

day of service, the retirement system may refund the accumulated

contributions to the member or the member's heirs. If the member

or the member's heirs cannot be found, the member's accumulated

contributions revert to the retirement system.

(b) The retirement system shall credit any amounts that revert

to the retirement system under Subsection (a) to the state

accumulation account.

(c) The board of trustees may adopt rules to implement and

administer this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 25, eff. September 1, 2009.



CHAPTER 821. GENERAL PROVISIONS

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE C. TEACHER RETIREMENT SYSTEM OF TEXAS

CHAPTER 821. GENERAL PROVISIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 821.001. DEFINITIONS. In this subtitle:

(1) "Accumulated contributions" means the total of amounts in a

member's individual account in the member savings account,

including:

(A) amounts deducted from the compensation of the member;

(B) other member deposits required to be placed in the member's

individual account; and

(C) interest credited to amounts in the member's individual

account.

(2) "Actuarial equivalent" of a benefit means a benefit of equal

monetary value computed on the basis of annuity or mortality

tables and on an interest or discount rate that is adopted by the

board of trustees for the purpose from time to time and that is

in force on the effective date of the benefit.

(3) "Actuarially reduced" means reduced to the actuarial

equivalent.

(4) "Annual compensation" means the compensation to a member of

the retirement system for service during a school year that is

reportable and subject to contributions as provided by Section

822.201.

(5) "Board of trustees" means the board appointed under this

subtitle to administer the retirement system.

(6) "Employee" means a person who is employed, as determined by

the retirement system, on other than a temporary basis by an

employer for at least one-half time at a regular rate of pay

comparable to that of other persons employed in similar

positions.

(7) "Employer" means any agents or agencies in the state

responsible for public education, including the governing board

of any school district created under the laws of this state, any

county school board, the board of trustees, the board of regents

of any college or university, or any other legally constituted

board or agency of any public school, but excluding the State

Board of Education, the Texas Education Agency, and the State

Board for Educator Certification.

(8) "Faculty member" means a person who is employed by an

institution of higher education on a full-time basis as:

(A) a member of the faculty whose duties include teaching or

research;

(B) an administrator responsible for teaching and research

faculty;

(C) a member of the administrative staff of the Texas Higher

Education Coordinating Board; or

(D) a professional librarian, a president, a chancellor, a

vice-president, a vice-chancellor, or other professional staff

person whose national mobility requirements are similar to those

of faculty members and who fills a position that is the subject

of nationwide searches in the academic community.

(9) "Governing board" means the body responsible for policy

direction of an institution of higher education.

(10) "Institution of higher education" has the meaning provided

for that term in Section 61.003, Education Code.

(11) "Membership service" means service during a time that a

person is both an employee and a member of the retirement system.

(12) "Public school" means an educational institution or

organization in this state that is entitled by law to be

supported in whole or in part by state, county, school district,

or other municipal corporation funds.

(13) "Retirement" means the withdrawal from service with a

retirement benefit granted under this subtitle.

(14) "Retirement system" means the Teacher Retirement System of

Texas.

(15) "School year" means:

(A) a 12-month period beginning approximately September 1 and

ending approximately August 31 of the next calendar year; or

(B) for a member whose contract or oral or written work

agreement begins after June 30 and continues after August 31 of

the same calendar year, a period not to include more than 12

months beginning on the date the contract or agreement begins.

(16) "Service" means the time a person is an employee.

(17) "Service credit" means the amount of prior, membership,

military, or equivalent membership service credited to a person's

account in the retirement system.

(18) "Alternate payee" has the meaning assigned that term by

Section 804.001.

(19) "Beneficiary" means the person or entity who, under a valid

written designation or by law, is entitled to receive benefits

payable by the retirement system on the death of a member or

annuitant.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 202, ch. 18,

Sec. 18, eff. Nov. 10, 1981; Acts 1985, 69th Leg., ch. 556, Sec.

1, eff. Aug. 26, 1985; Acts 1985, 69th Leg., ch. 832, Sec. 1,

eff. June 15, 1985; Acts 1987, 70th Leg., 2nd C.S., ch. 58, Sec.

1, eff. Oct. 20, 1987. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 31.001 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch.

812, Sec. 1, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 260,

Sec. 34, eff. May 30, 1995; Acts 1995, 74th Leg., ch. 555, Sec.

1, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 62, Sec. 8.15,

eff. Sept. 1, 1999.

Sec. 821.002. PURPOSE OF SUBTITLE. The purpose of this subtitle

is to establish a program of benefits for members, retirees, and

other beneficiaries of the retirement system and to establish

rules for membership in and the management and operation of the

retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

31.002 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 821.003. RETIREMENT SYSTEM. The retirement system is a

public entity. Except as provided by Section 825.304, the

Teacher Retirement System of Texas is the name by which all

business of the retirement system shall be transacted, all its

funds invested, and all its cash, securities, and other property

held.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 202, ch. 18,

Sec. 19, eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 31.003 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

1359, Sec. 7, eff. September 1, 2005.

Sec. 821.004. POWERS AND PRIVILEGES. The retirement system has

the powers, privileges, and immunities of a corporation, as well

as the powers, privileges, and immunities conferred by this

subtitle.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

31.004 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 821.005. EXEMPTION FROM EXECUTION. All retirement

allowances, annuities, refunded contributions, optional benefits,

money in the various retirement system accounts, and rights

accrued or accruing under this subtitle to any person are exempt

from garnishment, attachment, state and municipal taxation, sale,

levy, and any other process, and are unassignable.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

31.005 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 821.006. ACTION INCREASING AMORTIZATION PERIOD. (a) A

rate of member or state contributions to or a rate of interest or

the rate of a fee required for the establishment of credit in the

retirement system may not be reduced or eliminated, a type of

service may not be made creditable in the retirement system, a

limit on the maximum permissible amount of a type of creditable

service may not be removed or raised, a new monetary benefit

payable by the retirement system may not be established, and the

determination of the amount of a monetary benefit from the system

may not be increased, if, as a result of the particular action,

the time, as determined by an actuarial valuation, required to

amortize the unfunded actuarial liabilities of the retirement

system would be increased to a period that exceeds 30 years by

one or more years.

(b) If the amortization period for the unfunded actuarial

liabilities of the retirement system exceeds 30 years by one or

more years at the time an action described by Subsection (a) is

proposed, the proposal may not be adopted if, as a result of the

adoption, the amortization period would be increased, as

determined by an actuarial valuation.

Added by Acts 1985, 69th Leg., ch. 228, Sec. 7, eff. Sept. 1,

1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

31.006 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 821.007. CONTROL OF HOME OFFICE FACILITIES. The buildings

comprising the home office of the retirement system are under the

control and custodianship of the retirement system, but the

retirement system shall:

(1) comply with space use regulations provided by Section

2165.104; the General Appropriations Act; or other state law; and

(2) lease to other persons at fair market value all significant

unused space in the buildings.

Added by Acts 1995, 74th Leg., ch. 555, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.19(20),

eff. Sept. 1, 1997.

Sec. 821.008. PURPOSE OF RETIREMENT SYSTEM. The purpose of the

retirement system is to invest and protect funds of the

retirement system and to deliver the benefits provided by

statute, not to advocate or influence legislative action or

inaction or to advocate higher benefits.

Added by Acts 1995, 74th Leg., ch. 555, Sec. 3, eff. Sept. 1,

1995.

Sec. 821.009. CERTAIN CONTRACTS FOR HEALTH CARE PURPOSES; REVIEW

BY ATTORNEY GENERAL. (a) This section applies to any contract

with a contract amount of $250 million or more:

(1) under which a person provides goods or services in

connection with the provision of medical or health care services,

coverage, or benefits; and

(2) entered into by the person and the retirement system.

(b) Notwithstanding any other law, before a contract described

by Subsection (a) may be entered into by the retirement system, a

representative of the office of the attorney general shall review

the form and terms of the contract and may make recommendations

to the retirement system for changes to the contract if the

attorney general determines that the office of the attorney

general has sufficient subject matter expertise and resources

available to provide this service.

(c) The retirement system must notify the office of the attorney

general at the time the system initiates the planning phase of

the contracting process. A representative of the office of the

attorney general or another attorney advising the agency under

Subsection (d) may participate in negotiations or discussions

with proposed contractors and may be physically present during

those negotiations or discussions.

(d) If the attorney general determines that the office of the

attorney general does not have sufficient subject matter

expertise or resources available to provide the services

described by this section, the office of the attorney general may

require the retirement system to enter into an interagency

agreement or to obtain outside legal services under Section

402.0212 for the provision of services described by this section.

(e) The retirement system shall provide to the office of the

attorney general any information the office of the attorney

general determines is necessary to administer this section.

Added by Acts 2005, 79th Leg., Ch.

1011, Sec. 3, eff. September 1, 2005.

Sec. 821.010. PROVISION OF CERTAIN INFORMATION TO COMPTROLLER.

(a) Not later than June 1 of each year, the retirement system

shall provide to the comptroller, for the purpose of assisting

the comptroller in the identification of persons entitled to

unclaimed property reported to the comptroller, the name,

address, social security number, and date of birth of each

member, retiree, and beneficiary from the retirement system's

records.

(b) Information provided to the comptroller under this section

is confidential and may not be disclosed to the public.

(c) The retirement system shall provide the information in the

format prescribed by rule of the comptroller.

Added by Acts 2009, 81st Leg., R.S., Ch.

232, Sec. 7, eff. September 1, 2009.

SUBCHAPTER B. PENAL PROVISIONS

Sec. 821.101. CONVERSION OF FUNDS; FRAUD. (a) A person commits

an offense if the person knowingly or intentionally confiscates,

misappropriates, or converts funds that represent deductions from

a member's salary or that belong to the retirement system.

(b) A person commits an offense if the person knowingly or

intentionally makes or permits the making of a false record for

or statement to the retirement system in an attempt to defraud

the retirement system.

(c) A member commits an offense if the member intentionally

receives as a salary money that should have been deducted as

provided by this subtitle from the member's salary.

(d) A person commits an offense if the person knowingly or

intentionally violates a requirement of this subtitle other than

ones described by Subsection (a), (b), or (c).

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

31.101 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 821.102. PENALTIES. (a) An offense under Section

821.101(a) or 821.101(b) is a felony punishable by imprisonment

in the Texas Department of Criminal Justice for not less than one

nor more than five years.

(b) An offense under Section 821.101(c) is a misdemeanor

punishable by a fine of not less than $100 nor more than $500.

(c) An offense under Section 821.101(d) is a misdemeanor

punishable by a fine of not less than $100 nor more than $1,000.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

31.102 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.084, eff. September 1, 2009.

Sec. 821.103. CANCELLATION OF TEACHER CERTIFICATE. (a) After

receiving notice from the board of trustees of an offense under

Section 821.101 and after complying with Chapter 2001 and rules

adopted by the State Board for Educator Certification, the State

Board for Educator Certification may cancel the teacher

certificate of a person if the State Board for Educator

Certification determines that the person committed the offense.

(b) The executive director of the State Board for Educator

Certification may enter into an agreed sanction.

(c) A criminal prosecution of an offender under Section 821.101

is not a prerequisite to action by the State Board for Educator

Certification or its executive director.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

31.103 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 1229, Sec. 2,

eff. Sept. 1, 2001.



CHAPTER 822. MEMBERSHIP

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE C. TEACHER RETIREMENT SYSTEM OF TEXAS

CHAPTER 822. MEMBERSHIP

SUBCHAPTER A. MEMBERSHIP

Sec. 822.001. MEMBERSHIP REQUIREMENT. (a) Membership in the

retirement system includes:

(1) all persons who were members of the retirement system on the

day before the effective date of this subtitle; and

(2) all employees of the public school system.

(b) Membership in the retirement system is a condition of

employment for employees of the public school system unless an

employee is excluded from membership under Section 822.002.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

32.001 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989; Acts 2003, 78th Leg., ch. 201, Sec. 43, eff. Sept.

1, 2003.

Sec. 822.0015. OPTIONAL MEMBERSHIP FOR CERTAIN OFFICIALS. (a)

In lieu of participating in the Employees Retirement System of

Texas, the commissioner of education may elect to participate in

the retirement system in the same manner and under the same

conditions as a member who is an employee of the public school

system.

(b) An election by the commissioner of education to participate

in the retirement system must be on a form prescribed by the

retirement system for that purpose.

(c) Notwithstanding Section 821.001, if the commissioner of

education elects to participate in the retirement system, the

State Board of Education is the employer of the commissioner for

purposes of this subtitle.

Added by Acts 2003, 78th Leg., ch. 655, Sec. 1, eff. June 20,

2003.

Sec. 822.002. EXCEPTIONS TO MEMBERSHIP REQUIREMENT. An employee

of the public school system is not permitted to be a member of

the retirement system if the employee:

(1) is eligible and elects to participate in the optional

retirement program under Chapter 830;

(2) is solely employed by a public institution of higher

education that as a condition of employment requires the employee

to be enrolled as a student in the institution; or

(3) has retired under the retirement system and has not been

reinstated to membership pursuant to Section 824.005 or 824.307.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 832, Sec. 2, eff. June

15, 1985; Acts 1987, 70th Leg., ch. 61, Sec. 1, eff. Aug. 31,

1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

32.002 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 165, Sec.

6.22, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1229, Sec. 3,

eff. Sept. 1, 2001.

Sec. 822.003. TERMINATION OF MEMBERSHIP. (a) A person

terminates membership in the retirement system by:

(1) death;

(2) retirement;

(3) withdrawal of all of the person's contributions while the

person is absent from service; or

(4) not qualifying for service credit for five consecutive

years.

(b) Termination of membership under Subsection (a)(4) is

effective on the first September 1 that occurs after the

non-qualifying years. If a person, regardless of age, has five or

more years of service credit, failure to qualify for additional

service credit does not terminate membership in the retirement

system unless all of the person's contributions are withdrawn.

(c) A person does not terminate membership under Subsection

(a)(4) if the person:

(1) is performing military service creditable in the retirement

system;

(2) is on leave of absence from employment in a public school;

or

(3) is earning service credit in another retirement system

covered by Chapter 803 or 805.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 835, Sec. 2, eff.

Sept. 1, 1989. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 32.003 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept.

1, 1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 11.05(b),

(m), eff. Aug. 26, 1991; Acts 1995, 74th Leg., ch. 555, Sec. 4,

eff. Sept. 1, 1995.

Sec. 822.004. EFFECT OF TERMINATION. If a person terminates

membership in the retirement system under Section 822.003(a)(3)

or (a)(4), the retirement system shall cancel all of the person's

service credit in the retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

32.004 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 822.005. WITHDRAWAL OF CONTRIBUTIONS. (a) A person who is

absent from service except by death or retirement may withdraw

all of the accumulated contributions credited to the person in

the member savings account.

(b) An application to withdraw contributions under this section

must be in writing and on a form prescribed by the board of

trustees.

(c) A person is not entitled to withdraw contributions who is

employed, has applied for employment, or has received a promise

of employment, in a position covered by the retirement system.

(d) The retirement system shall adopt procedures to track and

compile information of all applications filed under this section

from the time an application is made until any warrant for the

refund is issued by the retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

32.005 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 1416, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1118, Sec. 1, eff. Sept.

1, 1999.

Sec. 822.006. RESUMPTION OF MEMBERSHIP AFTER TERMINATION. A

person whose membership in the retirement system has been

terminated and who resumes membership must enter the retirement

system on the same terms as a person entering service for the

first time and is not entitled to credit for previous or other

terminated service unless it is reinstated under Section 823.501.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

32.006 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 1229, Sec. 4,

eff. Sept. 1, 2001.

SUBCHAPTER B. MEMBER COMPENSATION SUBJECT TO CONTRIBUTIONS AND

CREDIT

Sec. 822.201. MEMBER COMPENSATION. (a) Unless otherwise

provided by this subtitle, compensation subject to report and

deduction for member contributions and to credit in benefit

computations is:

(1) beginning with the 1981-82 school year, only a member's

salary and wages for service, less any amounts excluded by rules

of the board of trustees adopted pursuant to Section 825.110; and

(2) in school years before the 1981-82 school year, all

compensation for service that was or should have been reported

under laws and rules governing the retirement system when the

compensation was paid but excluding compensation greater than

$25,000 for a school year beginning after August 31, 1969, but

before September 1, 1979, and compensation greater than $8,400

for a school year beginning before September 1, 1969.

(b) "Salary and wages" as used in Subsection (a) means:

(1) normal periodic payments of money for service the right to

which accrues on a regular basis in proportion to the service

performed;

(2) amounts by which the member's salary is reduced under a

salary reduction agreement authorized by Chapter 610;

(3) amounts that would otherwise qualify as salary and wages

under Subdivision (1) but are not received directly by the member

pursuant to a good faith, voluntary written salary reduction

agreement in order to finance payments to a deferred compensation

or tax sheltered annuity program specifically authorized by state

law or to finance benefit options under a cafeteria plan

qualifying under Section 125 of the Internal Revenue Code of

1986, if:

(A) the program or benefit options are made available to all

employees of the employer; and

(B) the benefit options in the cafeteria plan are limited to one

or more options that provide deferred compensation, group health

and disability insurance, group term life insurance, dependent

care assistance programs, or group legal services plans;

(4) performance pay awarded to an employee by a school district

as part of a total compensation plan approved by the board of

trustees of the district and meeting the requirements of

Subsection (e);

(5) the benefit replacement pay a person earns under Subchapter

H, Chapter 659, except as provided by Subsection (c);

(6) stipends paid to teachers in accordance with Section 21.410,

21.411, 21.412, or 21.413, Education Code;

(7) amounts by which the member's salary is reduced or that are

deducted from the member's salary as authorized by Subchapter J,

Chapter 659;

(8) a merit salary increase made under Section 51.962, Education

Code;

(9) amounts received under the relevant parts of the educator

excellence awards program under Subchapter O, Chapter 21,

Education Code, or a mentoring program under Section 21.458,

Education Code, that authorize compensation for service;

(10) salary amounts designated as health care supplementation by

an employee under Subchapter D, Chapter 22, Education Code; and

(11) to the extent required by Sections 3401(h) and 414(u)(2),

Internal Revenue Code of 1986, differential wage payments

received by an individual from an employer on or after January 1,

2009, while the individual is performing qualified military

service as defined by Section 414(u), Internal Revenue Code of

1986.

(b-1) An individual receiving wages to which Subsection (b)(11)

applies is considered employed by the employer for purposes of

this section, and the differential wage payment is considered

earned compensation. The retirement system shall determine how

contributions attributable to differential wage payments are

made.

(c) Excluded from salary and wages are:

(1) expense payments;

(2) allowances;

(3) payments for unused vacation or sick leave;

(4) maintenance or other nonmonetary compensation;

(5) fringe benefits;

(6) deferred compensation other than as provided by Subsection

(b)(3);

(7) compensation that is not made pursuant to a valid employment

agreement;

(8) payments received by an employee in a school year that

exceed $5,000 for teaching a driver education and traffic safety

course that is conducted outside regular classroom hours;

(9) the benefit replacement pay a person earns as a result of a

payment made under Subchapter B or C, Chapter 661;

(10) any amount received by an employee under:

(A) former Article 3.50-8, Insurance Code;

(B) former Chapter 1580, Insurance Code;

(C) Subchapter D, Chapter 22, Education Code, as that subchapter

existed January 1, 2006; or

(D) Rider 9, Page III-39, Chapter 1330, Acts of the 78th

Legislature, Regular Session, 2003 (the General Appropriations

Act); and

(11) any compensation not described in Subsection (b).

(d) For a person who first becomes a member of the retirement

system after August 31, 1996, the person's annual compensation

for purposes of the retirement system may not exceed the limit

imposed by Section 401(a)(17) of the Internal Revenue Code of

1986 (26 U.S.C. Section 401(a)(17)), as adjusted by the

commissioner of internal revenue for cost-of-living increases in

accordance with that provision. This limit does not apply to a

person who first became a member of the retirement system before

September 1, 1996.

(e) For purposes of Subsection (b)(4), a total compensation plan

must:

(1) describe all elements of compensation received by or

available to all employees of the employer;

(2) provide for the availability of at least one type of

performance pay to classroom teachers employed by the employer;

(3) identify each type of performance pay, the performance

criteria for each type of performance pay, and the classes of

employees eligible for each type of performance pay;

(4) contain sufficient information concerning the plan to

ascertain the amount of each qualifying employee's pay under the

plan;

(5) contain performance criteria for earning performance pay

that preclude the exercise of discretion for awarding the pay on

any basis other than an evaluation of employee or group

performance or availability of funding; and

(6) satisfy any other requirements adopted by the retirement

system.

Added by Acts 1985, 69th Leg., ch. 556, Sec. 2, eff. Aug. 26,

1985. Amended by Acts 1987, 70th Leg., ch. 944, Sec. 3, eff. June

20, 1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

32.201 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 347, Sec.

8.18, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec.

5.95(34), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 260, Sec.

35, eff. May 30, 1995; Acts 1995, 74th Leg., ch. 555, Sec. 5,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 330, Sec. 1, eff.

May 26, 1997; Acts 1997, 75th Leg., ch. 1035, Sec. 54, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1416, Sec. 2, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 62, Sec. 8.16, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 931, Sec. 5, eff. Aug. 30, 1999;

Acts 1999, 76th Leg., ch. 1540, Sec. 1, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 118, Sec. 2.10, eff. Sept. 1, 2001; Acts

2001, 77th Leg., ch. 834, Sec. 16, eff. Sept. 1, 2001; Acts 2001,

77th Leg., ch. 1187, Sec. 3.19, eff. Sept. 1, 2002; Acts 2001,

77th Leg., ch. 1301, Sec. 3, eff. June 16, 2001; Acts 2003, 78th

Leg., ch. 313, Sec. 2.01, eff. Sept. 1, 2004; Acts 2003, 78th

Leg., ch. 430, Sec. 6(a), eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

899, Sec. 18.03, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1359, Sec. 8, eff. September 1, 2005.

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 4.11, eff. May 31, 2006.

Acts 2007, 80th Leg., R.S., Ch.

1152, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1171, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 81, eff. September 1, 2009.



CHAPTER 823. CREDITABLE SERVICE

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE C. TEACHER RETIREMENT SYSTEM OF TEXAS

CHAPTER 823. CREDITABLE SERVICE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 823.001. TYPES OF CREDITABLE SERVICE. The types of service

creditable in the retirement system are:

(1) prior service;

(2) membership service;

(3) military service; and

(4) equivalent membership service.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

33.001 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 823.002. SERVICE CREDITABLE IN A YEAR. (a) The board of

trustees by rule shall determine how much service in any year is

equivalent to one year of service credit, but in no case may all

of a person's service in one school year be creditable as more

than one year of service. Service that has been credited by the

retirement system on annual statements for a period of five or

more years may not be deleted or corrected because of an error in

crediting unless the error concerns three or more years of

service credit or was caused by fraud.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

33.002 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 555, Sec. 6, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 201, Sec. 44, eff. Sept.

1, 2003.

Sec. 823.003. BENEFITS BASED ON SERVICE CREDIT. Except as

otherwise provided under the optional retirement program, years

of service on which the amount of a benefit is based consist of

the number of years of service credit to which a member is

entitled.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

33.003 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 823.004. COMPUTATION OF AND PAYMENT FOR CREDIT. (a) All

credit for military service, out-of-state service, developmental

leave, work experience in a career or technological field, and

service transferred to the retirement system under Chapter 805

shall be computed on a September 1 through August 31 school year.

Payments for service described by this section must be completed

not later than the later of the member's retirement date or the

last day of the month in which the member submits a retirement

application.

(b) The retirement system by rule may establish an irrevocable

employer pick-up of member contributions as described by Section

414(h)(2) of the Internal Revenue Code of 1986 (26 U.S.C. Section

414(h)(2)) for the purchase of any service credit authorized by

law.

Added by Acts 1995, 74th Leg., ch. 555, Sec. 7, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1416, Sec. 3, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1122, Sec. 2, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1229, Sec. 5, eff. Sept. 1,

2001.

Sec. 823.005. ACCEPTANCE OF ROLLOVERS AND TRANSFERS FROM OTHER

PLANS. Subject to rules adopted by the board of trustees, the

retirement system shall accept an eligible rollover distribution

or a direct transfer of funds from another qualified plan in

payment of all or a portion of any deposit a member is permitted

to make with the system for credit for service. The rules adopted

by the board shall condition the acceptance of a rollover or

transfer from another plan on the receipt from the other plan of

information necessary to enable the retirement system to

determine the eligibility of any transferred funds for tax-free

rollover treatment or other treatment under federal income tax

law.

Added by Acts 1995, 74th Leg., ch. 555, Sec. 7, eff. Sept. 1,

1995.

Sec. 823.006. LIMITS ON ANNUAL CONTRIBUTIONS FOR PURCHASE OF

SERVICE CREDIT. Notwithstanding any other provision of this

subtitle, the retirement system may limit the purchase of service

credit to the extent required by applicable limits on the amount

of annual contributions a participant may make to a qualified

plan under Sections 401(a) and 415(c), Internal Revenue Code of

1986.

Added by Acts 1999, 76th Leg., ch. 1540, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1359, Sec. 9, eff. September 1, 2005.

SUBCHAPTER C. ESTABLISHMENT OF MEMBERSHIP SERVICE

Sec. 823.201. CURRENT MEMBERSHIP SERVICE. (a) Membership

service is credited in the retirement system for each year in

which a member is an employee and for which the member renders

sufficient service for credit under Section 823.002 and makes and

maintains with the retirement system the deposits required by

this subtitle or prior law.

(b) The board of trustees may adopt rules for the granting of

membership service credit.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 202, ch. 18,

Sec. 21, eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 33.201 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989.

Sec. 823.203. MEMBERSHIP SERVICE FOR OPTIONAL RETIREMENT

PROGRAM. A member may not establish service credit in the

retirement system for any period when the member was

participating in the optional retirement program under Chapter

830.

Added by Acts 1999, 76th Leg., ch. 1540, Sec. 3, eff. Sept. 1,

1999.

SUBCHAPTER D. ESTABLISHMENT OF MILITARY SERVICE

Sec. 823.301. CREDITABLE MILITARY SERVICE. (a) Except as

provided by Section 823.101(2), military service creditable in

the retirement system is active federal duty in the armed forces

of the United States, other than as a student at a service

academy, that was performed:

(1) as a direct result of being inducted or of first enlisting

for duty on a date when the federal government was actively

inducting persons into the armed forces under federal draft laws;

(2) as a reservist or member of the national guard who was

ordered to duty under the authority of federal law;

(3) during a time when the federal government was actively

inducting persons into the armed forces under federal draft laws;

or

(4) as a result of voluntarily entering on active duty.

(b) A member may not establish more than five years of service

credit in the retirement system under this subchapter for

military service. Service may be established in one-year

increments except as otherwise provided by this subchapter.

(c) The board of trustees may adopt rules expanding the military

service creditable in the retirement system in order to comply

with the requirements of federal law.

(d) Military service that is terminated by sentence of a

court-martial is not creditable under this section.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., ch. 61, Sec. 3, eff. Aug.

31, 1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

33.301 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 13,

Sec. 1, eff. Nov. 12, 1991; Acts 1997, 75th Leg., ch. 1416, Sec.

5, eff. Sept. 1, 1997.

Sec. 823.302. MILITARY SERVICE CREDIT. (a) An eligible member

may establish service credit in the retirement system for

military service performed that is creditable as provided by

Section 823.301.

(b) A member eligible to establish military service credit is

one who has at least five years of service credit in the

retirement system for actual service in public schools, except

that a member meeting this condition does not qualify for

insurance coverage under Chapter 1575, Insurance Code, until the

member has 10 or more years of membership service credit.

(c) A member may establish credit under this section by

depositing with the retirement system for each year of military

service claimed a contribution in an amount equal to:

(1) the member's contributions to the retirement system during

the most recent full year of membership service that preceded the

military service, if the military service was performed while the

person was a member of the retirement system; or

(2) the member's contributions to the retirement system during

the first full year of membership service, if the military

service was performed before the person became a member of the

retirement system.

(d) In addition to the contribution required by Subsection (c),

a member claiming credit for military service must pay a fee of

eight percent, compounded annually, of the required contribution

from the date of first eligibility to the date of deposit.

(e) After a member makes the deposits required by this section,

the retirement system shall grant the member one year of military

service credit for each year of military service approved.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 203, ch. 18,

Sec. 22, eff. Sept. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 33.302 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg.,

1st C.S., ch. 13, Sec. 2, eff. Nov. 12, 1991; Acts 1995, 74th

Leg., ch. 555, Sec. 8, eff. Sept. 1, 1995; Acts 2003, 78th Leg.,

ch. 1276, Sec. 10A.521, eff. Sept. 1, 2003.

Sec. 823.303. MILITARY LEAVE CREDIT. A member who performs

military service creditable in the retirement system but who does

not establish credit for the service by making the deposits

required by Section 823.302 is entitled to credit of a year for

each year of military service performed, if the member requests

the credit in writing before the later of the date of application

for retirement or the effective date of retirement. The credit is

usable only in determining eligibility for, but not the amount

of, benefits under Section 824.406.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

33.303 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1416, Sec. 7,

eff. Sept. 1, 1997.

Sec. 823.304. REEMPLOYED VETERAN'S CREDIT. (a) A person

eligible to establish reemployed veteran's credit is one who

qualifies under the Veteran's Reemployment Rights Act, 38 U.S.C.

Section 2021 et seq., for the benefits of reemployment in a

position included within the membership of the retirement system

and who is entitled under that Act to additional credit and

benefits from the retirement system because of the person's

active duty in the armed forces of the United States.

(b) A person who receives credit under this section may not

receive military service credit under Sections 823.301 and

823.302 for the same service.

(c) A person may establish credit under this section by

depositing with the retirement system for each year of service

claimed an amount equal to:

(1) the member contributions to the retirement system, as

determined by the retirement system, that the person would have

made had the person continued to be employed in the person's

former position covered by the retirement system during the

entire period of active duty in the armed forces for which the

person is to receive retirement credit; and

(2) a fee of five percent, compounded annually, of the required

contribution from the date of the person's first eligibility to

establish the credit to the date of deposit.

(d) To the extent required by the Veteran's Reemployment Rights

Act and permitted by Sections 401(a) and 415 of the Internal

Revenue Code of 1986 (26 U.S.C. Sections 401 and 415), the

retirement system may:

(1) grant the person service credit for the period of active

duty in the armed forces as if the person had been employed in a

position eligible for membership and credit with the retirement

system; and

(2) include in relevant benefit computations under this subtitle

the annual compensation, as determined by the retirement system,

that would have been otherwise received by the person for service

covered by the retirement system during any year in which the

person had active duty in the armed forces.

(e) The state shall deposit with the retirement system an amount

equal to the state contributions, as determined by the retirement

system, that the state would have made had the person continued

to be employed in the person's former position covered by the

retirement system during the entire period of active duty in the

armed forces for which the person has received service credit

under this section. The state shall deposit the required amount

with the retirement system not later than the 30th day after the

date the state receives notice from the retirement system of the

amount of state contributions required for service credit

established by a person under this section.

(f) The board of trustees may adopt rules that modify the terms

of this section for the purpose of compliance with the Uniformed

Services Employment and Reemployment Rights Act of 1994 (38

U.S.C. Section 4301 et seq.).

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 13, Sec. 3, eff.

Nov. 12, 1991. Amended by Acts 1995, 74th Leg., ch. 555, Sec. 9,

eff. Sept. 1, 1995.

SUBCHAPTER E. ESTABLISHMENT OF EQUIVALENT MEMBERSHIP SERVICE

Sec. 823.401. OUT-OF-STATE SERVICE. (a) Except as provided by

Subsection (b), an eligible member may establish equivalent

membership service credit for employment with a public school

system maintained wholly or partly by another state or territory

of the United States or by the United States for children of its

citizens. A school receiving funds under 22 U.S.C. Section 2701

is considered a public school for the purposes of this section.

(b) A member may not establish credit under this section for

service performed for a public school while a member of the armed

forces, for which service the member was compensated by the

United States.

(c) A member eligible to establish credit under this section is

one who has at least five years of service credit in the

retirement system for actual service in public schools.

(d) A member may establish credit under this section by

depositing with the retirement system for each year of service

credit the actuarial present value, at the time of deposit, of

the additional standard retirement annuity benefits that would be

attributable to the purchase of the service credit under this

section, based on rates and tables recommended by the retirement

system's actuary and adopted by the board of trustees.

(e) A deposit for at least one year of credit must be made with

an initial application for credit, and all payments for service

claimed under this section must be made before retirement.

(f) The amount of service credit a member may establish under

this section may not exceed the lesser of the number of years of

membership service credit the member has in the retirement system

for actual service in public schools or 15 years.

(g) After a member makes the deposits required by this section,

the retirement system shall grant the member one year of

equivalent membership service credit for each year of service

approved. The retirement system may not use service credit

granted under this section in computing a member's annual average

compensation.

(h) Repealed by Acts 2003, 78th Leg., ch. 201, Sec. 61(2) and

Acts 2003, 78th Leg., ch. 1231, Sec. 9(2).

(i) In determining the amount of a contribution under Subsection

(d) required of a member who did not work full time or worked

fewer days or months than full-time employees in similar

positions, the retirement system shall compute an annual rate of

compensation from the member's reported compensation.

(j) The board of trustees may adopt rules providing for the

adoption of a reciprocal agreement with a state or territory of a

member's previous employment for the payment for service credit

established under this section through the transfer from the

state or territory to the retirement system of contributions made

on behalf of the member in the form of an eligible rollover

distribution as provided by Section 401(a)(31), Internal Revenue

Code of 1986, and its subsequent amendments.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 203, ch. 18,

Sec. 23, eff. Sept. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 33.401 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg.,

ch. 812, Sec. 2, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch.

84, Sec. 1, eff. May 15, 1995; Acts 1995, 74th Leg., ch. 555,

Sec. 10, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1416, Sec.

8, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1540, Sec. 4,

eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 454, Sec. 1, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 201, Sec. 61(2), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1231, Sec. 9(2), eff.

Sept. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

1359, Sec. 10, eff. September 1, 2005.

Sec. 823.402. DEVELOPMENTAL LEAVE. (a) An eligible member may

establish equivalent membership service credit for developmental

leave that is creditable in the retirement system.

(b) Developmental leave creditable in the retirement system is

absence from membership service for a school year that is

approved by the member's employer for study, research, travel, or

another purpose designed, as determined by the employer, to

improve the member's professional competence.

(c) A member eligible to establish credit under this section is

one who:

(1) has at least five years of service credit in the retirement

system; and

(2) is an employee of a public school at the time the credit is

sought.

(d) On or before the date a member takes developmental leave,

the member shall file with the retirement system a notice of

intent to take developmental leave, and the member's employer

shall file with the retirement system a certification that the

leave meets the requirements of Subsection (b).

(e) A member may establish credit under this section by

depositing with the retirement system for each year of

developmental leave claimed an amount equal to the sum of:

(1) the rate of member contributions required during the year of

leave, times the member's annual rate of compensation during the

member's most recent year of creditable service that preceded the

year of leave; plus

(2) the amount that the state would have contributed had the

member performed membership service during the year of leave at

the member's annual rate of compensation during the most recent

year of service that preceded the leave.

(f) A member may not establish more than two years of equivalent

membership service credit under this section.

(g) A member may not establish credit under this section after

the end of the first creditable school year that begins after the

developmental leave has ended. The retirement system may not use

credit established under this section in computing service

retirement benefits until the member has at least 10 years of

service credit for actual service in public schools.

(h) If credit established under this section is not used in

determining benefits, all deposits made under this section are

refundable to the member or, if applicable, the member's

beneficiary.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

33.402 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 812, Sec. 3,

eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1416, Sec. 9, eff.

Sept. 1, 1997.

Sec. 823.403. CREDIT FOR ACCUMULATED PERSONAL OR SICK LEAVE.

(a) A member who retires from an employer as defined by Section

821.001(7) based on service or a disability is entitled to

membership service credit in the retirement system for the

member's state personal or sick leave that has accumulated and is

unused on the last day of employment pursuant to the terms of

this section. State personal or sick leave is creditable in the

retirement system in the amount of one year of service credit for

50 days or more, or 400 hours or more, of accumulated state

personal or sick leave. An accumulation of less than 50 days is

not creditable. Not more than five days of unused state personal

or sick leave may be accumulated per year. Credit established

under this section may be used only for the purpose of

calculating benefits under Section 824.203.

(b) The employer shall, under rules adopted by the retirement

system, certify the amount of a member's accumulated state

personal or sick leave on the last day of employment before

retirement.

(c) On receipt of a certification under Subsection (b) and

payment under Subsection (d) of this section, the retirement

system shall grant any credit to which a retiree who is a subject

of the certification is entitled. The increase in the annuity

payment begins with the first payment that becomes due after

certification and payment.

(d) In order to receive credit, the member shall pay to the

retirement system at the time service credit is granted under

this section the actuarial present value of the additional

standard retirement annuity benefits under the option selected by

the member that would be attributable to the conversion of the

unused state personal or sick leave into the service credit based

on rates and tables recommended by the actuary and adopted by the

board of trustees.

(e) In accordance with local policy, the employer from which the

retiring member was compensated on the member's last day of

employment may reimburse an employee for all or part of the cost

of purchasing service credit under this section.

Added by Acts 1991, 72nd Leg., ch. 882, Sec. 1, eff. Sept. 1,

1992. Amended by Acts 1995, 74th Leg., ch. 260, Sec. 36, eff. May

30, 1995.

Sec. 823.404. WORK EXPERIENCE BY CAREER OR TECHNOLOGY TEACHER.

(a) An eligible member may establish equivalent membership

service credit for one or two years of work experience for which

the member is entitled to salary step credit under Section

21.403(b), Education Code.

(b) A member is eligible to establish equivalent membership

service credit under this section if the member has at least five

years of membership service credit.

(c) A member may establish credit under this section by

depositing with the retirement system, for each year of service,

the actuarial present value, at the time of deposit, of the

additional standard retirement annuity benefits that would be

attributable to the conversion of the work experience into

service credit based on rates and tables recommended by the

actuary and adopted by the board of trustees.

(d) After a member makes the deposits required by this section,

the retirement system shall grant the member one year of

equivalent membership service credit for each year of service

approved.

Added by Acts 1999, 76th Leg., ch. 1122, Sec. 1, eff. Sept. 1,

1999.

Sec. 823.406. CREDIT PURCHASE OPTION FOR CERTAIN SERVICE. (a)

A member may establish membership service credit under this

section only for service performed during a 90-day waiting period

to become a member after beginning employment.

(b) A member may establish service credit under this section by

depositing with the retirement system, for each month of service

credit, the actuarial present value, at the time of deposit, of

the additional standard retirement annuity benefits that would be

attributable to the purchase of the service credit under this

section, based on rates and tables recommended by the retirement

system's actuary and adopted by the board of trustees.

(c) After a member makes the deposits required by this section,

the retirement system shall grant the member one month of

equivalent membership service credit for each month of credit

approved.

(d) The retirement system shall deposit the amount of the

actuarial present value of the service credit purchased in the

member's individual account in the employees saving account.

(e) The board of trustees may adopt rules to administer this

section.

Added by Acts 2003, 78th Leg., ch. 201, Sec. 45, eff. Sept. 1,

2003.

SUBCHAPTER F. REINSTATEMENT OF SERVICE CREDIT

Sec. 823.501. CREDIT CANCELED BY MEMBERSHIP TERMINATION. (a)

An eligible person who has terminated membership in the

retirement system by withdrawal of contributions or absence from

service may reinstate in the system the service credit canceled

by the termination.

(b) A person eligible to reinstate service credit under this

section is one who is a member of the retirement system at the

time the service is reinstated.

(c) A member may reinstate canceled credit under this section by

depositing with the retirement system:

(1) the amount withdrawn or refunded; plus

(2) a reinstatement fee of six percent, compounded annually, of

the amount withdrawn or refunded from the date of withdrawal or

refund to the date of redeposit.

(d) The retirement system shall determine in each case the

amount of money to be deposited by a member reinstating service

credit under this section. The system may not provide benefits

based on the service until the determined amount has been fully

paid.

(e) Service credit canceled by a withdrawal of contributions not

authorized by Section 822.005 is required to be reinstated under

this section.

(f) A member may have an account that was terminated by absence

from service reactivated by requesting the reactivation in

writing. The beneficiary of a decedent who was a member at the

time of death may have an account that was terminated by the

decedent's absence from service reactivated by requesting the

reactivation in writing before the first payment of a death

benefit.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 203, ch. 18,

Sec. 24, eff. Sept. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 33.501 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg.,

ch. 812, Sec. 4, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch.

1416, Sec. 10, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch.

1540, Sec. 5, eff. Sept. 1, 1999.



CHAPTER 824. BENEFITS

GOVERNMENT CODETITLE 8. PUBLIC RETIREMENT SYSTEMSSUBTITLE C. TEACHER RETIREMENT SYSTEM OF TEXASCHAPTER 824. BENEFITSSUBCHAPTER A. GENERAL PROVISIONSSec. 824.001. TYPES OF BENEFITS. The types of benefits payable by the retirement system are:(1) service retirement benefits;(2) disability retirement benefits; and(3) death benefits.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 34.001 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 824.002. EFFECTIVE DATE OF RETIREMENT. (a) The effective date of a member's service retirement is the last day of the later of the following months:(1) any month in a three-month period in which the third month is the month in which the member applies for retirement as provided by Section 824.201;(2) the month in which the member satisfies age and service requirements for service retirement as provided by Section 824.202; or(3) the month in which the member's employment in a position included in the coverage of the retirement system ends.(b) The effective date of a member's disability retirement is the last day of the later of the following months:(1) any month in a three-month period in which the third month is the month in which the member applies for retirement as provided by Section 824.301; or(2) the month in which the member's employment in a position included in the coverage of the retirement system ends.(c) For the purposes of this section, a member's employment in a position covered by the retirement system does not end if the member is on leave of absence or has a contract for future employment in a public school, other than a contract for employment that would, if the retiring member and the employer were to comply with all procedural requirements, qualify under Section 824.602 for an exception to the loss of monthly benefits required by Section 824.601.(d) A person who works not later than June 15 of a year in order to complete all work required for the school year may be considered to have ended employment on May 31 of that year for the purposes of Subsections (a)(3) and (b)(2).(e) Not later than the later of a member's retirement date or the last day of the month in which the member's application for retirement is submitted, a member applying for service retirement may reinstate withdrawn contributions, make deposits for military service and equivalent membership service, and receive service credit as provided by this subtitle.(f) An effective retirement date may not be changed after it is established except by revocation of retirement under Section 824.005 and retirement at a later date.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1985, 69th Leg., ch. 832, Sec. 4, eff. June 15, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 34.002 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 13, Sec. 4, eff. Sept. 1, 1992; Acts 1995, 74th Leg., ch. 555, Sec. 11, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1229, Sec. 7, eff. Sept. 1, 2001.

Sec. 824.003. WHEN BENEFITS ARE PAYABLE. Except as otherwise provided by this chapter, an annuity provided by this chapter is payable for the month in which the person who receives the annuity dies. Monthly annuity payments are generally due to be paid on the first working day of each month following the month for which the payment accrues.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 34.003 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 555, Sec. 12, eff. Sept. 1, 1995.

Sec. 824.004. WAIVER OF BENEFITS. (a) A person may, on a form prescribed by and filed with the retirement system, waive all or a portion of any benefits from the retirement system to which the person is entitled. A person may revoke a waiver of benefits in the same manner as the original waiver was made.(b) A revocable waiver may be revoked only as to benefits payable after the date the revocation is filed. If a waiver is made irrevocable and is filed with the retirement system before the first benefit payment is made to the person executing the waiver, Section 824.103 applies to determine alternative beneficiaries.(c) The retirement system shall transfer to the state contribution account from the appropriate benefit reserve accounts amounts not used to pay benefits because of a waiver executed under this section.(d) The board of trustees may provide rules for administration of waivers under this section.(e) The retirement system may not require a person filing a waiver of benefits under this section to submit a sworn affidavit in order to receive the accumulated contributions.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 34.004 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1118, Sec. 2, eff. Sept. 1, 1999.

Sec. 824.005. REVOCATION OF RETIREMENT. (a) A person who has retired under the retirement system may revoke that retirement by filing with the system a written revocation in a form prescribed by the system. For a revocation to be effective, the retirement system must receive the written revocation before the later of the due date for the first payment of the annuity or the date on which the retirement system makes the first payment. After the later of those dates, a retiree may not revoke the retirement. For purposes of this subtitle, the retirement system makes a payment by depositing a check in the mail or sending payment by electronic fund transfer.(b) A person who has retired under the retirement system revokes that retirement if the person becomes employed in any position in a public school during the first month following that person's effective date of retirement, or during the first two months following an effective date of retirement established by reliance on Section 824.002(d), and must return any retirement benefits received under the original retirement.(c) A person who revokes a retirement under this section is restored to membership in the retirement system as if that person had never retired.

Added by Acts 1981, 67th Leg., 1st C.S., p. 204, ch. 18, Sec. 26, eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 832, Sec. 5, eff. June 15, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 34.005 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 555, Sec. 13, eff. Sept. 1, 1995.

Sec. 824.006. PAYMENT OF ANNUITY ON DEATH OF MEMBER OR RETIREE. (a) A monthly annuity payable to a retiree or beneficiary is payable to that person through the month in which the person dies. A continuation of an optional annuity or the payment of a death or survivor benefit annuity begins with payment for the month following the month in which the death occurs.(b) The effective date of death of a member who dies before retirement is, for the purpose of a death or survivor benefit annuity, the last day of the month preceding the month in which the member dies. The first payment of the annuity becomes due at the end of the month in which the member's death occurs.

Added by Acts 1995, 74th Leg., ch. 555, Sec. 14, eff. Sept. 1, 1995.

Sec. 824.007. DEDUCTIONS FROM SERVICE OR DISABILITY RETIREMENT ANNUITY. (a) In this section, "program administrator" means the person who administers the uniform program under Section 1601.102, Insurance Code.(b) An individual eligible to participate in the uniform program under Section 1601.102, Insurance Code, may authorize the retirement system to deduct the amount of the contribution and any other qualified health insurance premium from the individual's regular monthly service or disability retirement annuity payment if the individual is:(1) eligible to receive a monthly annuity from the retirement system greater than the amount of the authorized deduction; and(2) eligible under Section 402(l), Internal Revenue Code of 1986, or a similar law, to elect to exclude from annual gross income up to $3,000 of distributions from an eligible retirement plan used for qualified health insurance premiums.(c) An individual may authorize the deduction described by Subsection (b) on a form provided by the program administrator. The program administrator shall coordinate the implementation of an authorization under Subsection (b) with the retirement system.(d) After making the deductions, the retirement system shall pay to the program administrator an aggregate amount for all individuals who authorize annuity deductions under Subsection (b).(e) If an individual no longer receives a monthly annuity greater than the amount of the authorized deduction, the retirement system:(1) shall inform the program administrator; and(2) is not required to make any deduction under this section for the individual.(f) The retirement system is not required to accept an authorization for a deduction under this section if payment of qualified health insurance premiums by deduction from a retirement plan annuity is not required for an eligible retiree to elect the gross income exclusion described by Subsection (b)(2).

Added by Acts 2009, 81st Leg., R.S., Ch. 1171, Sec. 2, eff. September 1, 2009.

SUBCHAPTER B. BENEFICIARIESSec. 824.101. DESIGNATION OF BENEFICIARY. (a) Except as provided by Subsection (c), any member or annuitant may, on a form prescribed by and filed with the retirement system, designate one or more beneficiaries to receive benefits payable by the retirement system on the death of the member or annuitant.(b) Except as provided by Subsection (c), a member or annuitant may change or revoke a designation of beneficiary in the same manner as the original designation was made.(c) Only one person may be designated as beneficiary of an optional retirement annuity under Section 824.204(c)(1), (c)(2), or (c)(5), and a designation of beneficiary under any of those options may not be made, changed, or revoked, except as provided by Sections 824.1011, 824.1012, and 824.1013, after the later of the date on which the retirement system makes the first annuity payment to the retiree or the date the first payment becomes due. For purposes of this section, the term "makes payment" includes the depositing in the mail of a payment warrant or the crediting of an account with payment through electronic funds transfer.(d) Unless a contrary intention is clearly indicated by a written designation of beneficiary and except as otherwise provided by this section, the most recent designation of beneficiary by a member or annuitant applies to all benefits payable on the death of the member or annuitant.(e) The retirement system by rule may provide for the designation of alternate beneficiaries and may adopt other rules to administer this section.(f) A beneficiary designation, change in beneficiary, or revocation of beneficiary is not effective unless it is authorized by this subchapter. Except as provided by Subsection (g), any authorized beneficiary designation, change in beneficiary, or revocation of beneficiary, including any modification ordered by a court or contemplated in a trust or testamentary document, must be executed by the member or annuitant in a form prescribed by the retirement system and must be received by the retirement system before the member's or annuitant's death or, for a beneficiary named to receive continued optional service or disability retirement payments, not later than the deadline established elsewhere in this subtitle.(g) Receipt by the retirement system of a certified copy of a divorce decree between a member or annuitant and a designated beneficiary revokes any designation of the former spouse as beneficiary of any death benefits payable under Subchapter E or F of this chapter that was effective before the date of divorce, if the decree is received by the retirement system before the payment of any part of the death benefit to any beneficiary.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 34.101 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 812, Sec. 5, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 555, Sec. 15, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1416, Sec. 12, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1540, Sec. 6, eff. Sept. 1, 1999.

Sec. 824.1011. DESIGNATION OF BENEFICIARY AFTER RETIREMENT. (a) A retiree who is receiving a standard service or disability retirement annuity under Section 824.203 or 824.304(b) and who marries after the date of the person's retirement may replace the annuity by selecting an optional retirement annuity under Section 824.204(c)(1), (c)(2), or (c)(5) or under Section 824.308(c)(1), (c)(2), or (c)(5), as applicable, and designating the person's spouse as beneficiary before the second anniversary of the marriage in the same manner as an annuity selection and designation of beneficiary may be made before retirement.(b) The selection of an optional annuity and designation of a beneficiary under this section do not take effect until the first payment of the annuity that becomes due two years after the date the selection and designation are filed with the retirement system.(c) The retirement system shall recompute the annuity of a retiree who selects an optional annuity and designates a beneficiary under this section to reflect that change and shall adjust the annuity as appropriate for early retirement and postretirement increases provided after the date of the retiree's retirement. The retirement system shall by rule provide for the adjustment of the monthly payments of the annuity under the option selected to an amount which is the actuarial equivalent of the annuity being paid immediately before the change in benefit option and beneficiary selection.(d) If a retiree who selects an optional annuity and designates a beneficiary under this section dies before the change takes effect or if the designated beneficiary dies before the change takes effect, the selection of an optional annuity and designation of beneficiary have no effect.

Added by Acts 1995, 74th Leg., ch. 555, Sec. 16, eff. Sept. 1, 1995; Amended by Acts 1997, 75th Leg., ch. 1416, Sec. 13, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1540, Sec. 7, eff. Sept. 1, 1999.

Sec. 824.1012. REVOCATION OF BENEFICIARY DESIGNATION FOR CERTAIN RETIREMENT BENEFIT OPTIONS. (a) As an exception to Section 824.101(c), a retiree who selected an optional service retirement annuity under Section 824.204(c)(1), (c)(2), or (c)(5) or an optional disability retirement annuity under Section 824.308(c)(1), (c)(2), or (c)(5) may revoke the designation of the beneficiary to receive the annuity on the death of the retiree, if a court in a divorce proceeding involving the retiree and beneficiary approves or orders the revocation in the divorce decree or acceptance of a property settlement or if the beneficiary is the spouse, a former spouse, or an adult child of the retiree and signs a notarized consent to the revocation. The revocation takes effect when the retirement system receives it.(b) A revocation described by Subsection (a) cancels the optional annuity selection made by the retiree, effective with the beginning of payments of the annuity as recomputed under this subsection. The retiree is entitled to receive payments of a standard service or disability retirement annuity, as applicable, reduced for early retirement, if applicable, beginning with the payment for the month after the month in which the retirement system receives the notice of revocation and ending on the death of the retiree.(c) The retirement system by rule may establish requirements for forms, documentation, and procedures necessary for the administration of this section.

Added by Acts 1997, 75th Leg., ch. 401, Sec. 1, eff. May 28, 1997. Amended by Acts 1999, 76th Leg., ch. 1540, Sec. 8, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1229, Sec. 8, eff. Sept. 1, 2001.

Sec. 824.1013. CHANGE OF BENEFICIARY AFTER RETIREMENT. (a) A retiree receiving an optional retirement annuity under Section 824.204(c)(1), (c)(2), or (c)(5) or Section 824.308(c)(1), (c)(2), or (c)(5) may change the designated beneficiary as provided by this section for the benefits payable after the retiree's death under those sections.(b) If the beneficiary designated at the time of the retiree's retirement is the spouse or former spouse of the retiree:(1) the spouse or former spouse must give written, notarized consent to the change; or(2) a court with jurisdiction over the marriage must have ordered the change.(c) A beneficiary designated under this section is entitled on the retiree's death to receive monthly payments of the survivor's portion of the retiree's optional retirement annuity for the shorter of:(1) the remainder of the life expectancy of the beneficiary designated as of the effective date of the retiree's retirement; or(2) the remainder of the new beneficiary's life.(d) A retiree may not change a beneficiary under this section after retirement if the retiree has previously changed or designated after retirement a beneficiary for optional retirement annuity payments under this subtitle.

Acts 1997, 75th Leg., ch. 1416, Sec. 14, eff. Sept. 1, 1997. Renumbered as Sec. 824.1013 by Acts, 1999, 76th Leg., ch. 1540, Sec. 9, eff. Sept. 1, 1999.

Sec. 824.102. TRUST AS BENEFICIARY. (a) Except as provided by Subsection (b), a member or annuitant may designate a trust as beneficiary for the payment of benefits from the retirement system. If a trust is designated beneficiary, the beneficiary of the trust is considered the designated beneficiary for the purposes of determining eligibility for and the amount and duration of benefits. The trustee is entitled to exercise any rights to elect benefit options and name subsequent beneficiaries.(b) A trust having more than one beneficiary may not receive benefits to which multiple designated beneficiaries are not entitled under this chapter.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 34.102 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 824.103. ABSENCE OF BENEFICIARY. (a) Benefits payable on the death of a member or annuitant, except an optional retirement annuity under Section 824.204(c)(1), (c)(2), or (c)(5), are payable, and rights to elect survivor benefits, if applicable, are available, to one of the classes of persons described in Subsection (b), if:(1) the member or annuitant fails to designate a beneficiary before death;(2) a designated beneficiary does not survive the member or annuitant; or(3) a designated beneficiary, under Section 824.004, waives claims to benefits payable on the death of the member or annuitant.(b) The following classes of persons, in descending order of precedence, are eligible to receive benefits in a situation described in Subsection (a):(1) any surviving joint designated beneficiaries;(2) any alternate beneficiaries;(3) the surviving spouse of the decedent;(4) any children of the decedent or their descendants by representation;(5) the parents of the decedent;(6) the executor or administrator of the decedent's estate; or(7) the persons entitled by law to distribution of the decedent's estate.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 34.103 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 555, Sec. 17, eff. Sept. 1, 1995.

Sec. 824.104. FAILURE OF BENEFICIARY TO CLAIM BENEFITS. (a) If, before the first anniversary of the death of a member or annuitant, the retirement system does not receive a claim for payment of benefits from a designated beneficiary or a person entitled to benefits under Section 824.103, the retirement system may pay benefits, except an optional retirement annuity under Section 824.204(c)(1), (c)(2), or (c)(5), under the order of precedence in Section 824.103(b), as if the person failing to claim benefits had predeceased the decedent.(b) Payment under Subsection (a) bars recovery by any other person of the benefits distributed.(c) If, before the fourth anniversary of the death of a member or annuitant, payment of benefits based on the death has not been made and no claim for benefits is pending with the retirement system, the accumulated contributions of the deceased member or the balance of the reserve for the deceased annuitant is forfeited to the benefit of the retirement system. The retirement system shall transfer funds forfeited under this subsection to the state contribution account.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 34.104 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 555, Sec. 18, eff. Sept. 1, 1995.

Sec. 824.105. BENEFICIARY CAUSING DEATH OF MEMBER OR ANNUITANT. (a) A benefit payable on the death of a member or annuitant may not be paid to a person convicted of causing that death but instead is payable to a person who would be entitled to the benefit had the convicted person predeceased the decedent.(b) A person who becomes eligible under this section to select death or survivor benefits may select benefits as if the person were the designated beneficiary.(c) The retirement system shall reduce any annuity computed in part on the age of the convicted person to a lump sum equal to the present value of the remainder of the annuity. The reduced amount is payable to a person entitled as provided by this section to receive the benefit.(d) The retirement system is not required to pay benefits under this section unless it receives actual notice of the conviction of a beneficiary. However, the retirement system may delay payment of a benefit payable on the death of a member or annuitant pending the results of a criminal investigation and of legal proceedings relating to the cause of death.(e) For the purposes of this section, a person has been convicted of causing the death of a member or annuitant if the person:(1) pleads guilty or nolo contendere to, or is found guilty by a court of, causing the death of the member or annuitant, regardless of whether sentence is imposed or probated; and(2) has no appeal of the conviction pending and the time provided for appeal has expired.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 34.105 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 824.106. SIMULTANEOUS DEATH OF MEMBER AND BENEFICIARY. When a member or annuitant and the beneficiary of the member or annuitant have died within a period of less than 120 hours, the member or annuitant is considered to have survived the beneficiary for the purpose of determining the rights to amounts payable under this subtitle on the death of the member or annuitant.

Added by Acts 1987, 70th Leg., ch. 61, Sec. 4, eff. Aug. 31, 1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 34.106 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. SERVICE RETIREMENT BENEFITSSec. 824.201. APPLICATION FOR SERVICE RETIREMENT BENEFITS. (a) A member may apply for a service retirement annuity by filing a written application for retirement with the board of trustees.(b) At any time before the retirement system makes the first annuity payment or the first annuity payment becomes due, a member may, by filing written notice with the board of trustees, revoke the member's application for retirement or make, revoke, or change a selection of an optional service retirement annuity available as provided by Section 824.204.(c) Except as specifically provided by this subtitle, a retiree may not revoke a retirement nor make, revoke, or change a selection of an optional service retirement annuity.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 34.201 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 555, Sec. 19, eff. Sept. 1, 1995.

Sec. 824.202. ELIGIBILITY FOR SERVICE RETIREMENT. (a) Except as provided by Subsection (a-1), a member is eligible to retire and receive a standard service retirement annuity if:(1) the member is at least 65 years old and has at least five years of service credit in the retirement system;(2) the member is at least 60 years old and has at least 20 years of service credit in the retirement system;(3) the member is at least 50 years old and has at least 30 years of service credit in the retirement system; or(4) the sum of the member's age and amount of service credit in the retirement system equals the number 80.(a-1) This subsection applies only to a person who becomes a member of the retirement system on or after September 1, 2006. A member subject to this subsection is eligible to retire and receive a standard service retirement annuity if:(1) the member is at least 65 years old and has at least five years of service credit in the retirement system; or(2) the member is at least 60 years old and has at least five years of service credit in the retirement system and the sum of the member's age and amount of service credit in the retirement system equals the number 80.(b) This subsection applies only to a person who is not subject to Subsection (b-1) or (d). If a member subject to this subsection is at least 55 years old and has at least five years of service credit in the retirement system, the member is eligible to retire and receive a service retirement annuity reduced from the standard service retirement annuity available under Subsection (a)(1), to a percentage derived from the following table:

Age at date of retirement

55

56

57

58

59

60

61

62

63

64

65

Percentage of standard annuity receivable

47%

51%

55%

59%

63%

67%

73%

80%

87%

93%

100%

(b-1) This subsection applies only to a person who becomes a

member of the retirement system on or after September 1, 2006.

If a member subject to this subsection is at least 55 years old

and has at least five years of service credit in the retirement

system, but does not meet the requirements under Subsection

(d-1), the member is eligible to retire and receive a service

retirement annuity reduced from the standard service retirement

annuity available under Subsection (a-1)(1), to a percentage

derived from the following table:

Age at date of retirement

55

56

57

58

59

60

61

62

63

64

65

Percentage of standard annuity receivable

47%

51%

55%

59%

63%

67%

73%

80%

87%

93%

100%

(c) Repealed by Acts 2005, 79th Leg., Ch. 1359, Sec. 55(a)(1),

eff. September 1, 2005.

(d) This subsection applies only to a person who is not subject

to Subsection (d-1). If a member subject to this subsection has

at least 30 years of service credit in the retirement system, the

member is eligible to retire regardless of age and receive a

service retirement annuity consisting of the standard service

retirement annuity available under Subsection (a) decreased by

two percent for each year of age under 50 years.

(d-1) This subsection applies only to a person who becomes a

member of the retirement system on or after September 1, 2007.

If the sum of the member's age and amount of service credit in

the retirement system equals the number 80, with at least five

years of service credit, or if the member has at least 30 years

of service credit in the retirement system, the member is

eligible to retire regardless of age and receive a service

retirement annuity, reduced from the standard service retirement

annuity available under Subsection (a)(2), to a percentage

derived from the following table:

Age at date of retirement

50

51

52

53

54

55

56

57

58

59

60

Minimum years of service credit required

30

29

28

27

26

25

24

23

22

21

20

Percentage of standard annuity receivable

50%

55%

60%

65%

70%

75%

80%

85%

90%

95%

100%

For each year of age under 50 years with 30 years of service

credit, the standard service retirement annuity shall be five

percent less than the percentage for age 50 with 30 years of

service credit.

(e) The board of trustees may adopt tables for reduction of

benefits for early retirement by each month of age, but the range

of percentages in the tables within a year must be limited to the

range provided between two years of age by this section.

(f) Except as provided by Chapter 803 or 805, a member is not

eligible to receive service retirement benefits from the

retirement system unless the member has at least five years of

service credit in the retirement system for actual service in

public schools.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1986, 69th Leg., 3rd C.S., ch. 25, Sec. 1,

eff. Oct. 15, 1986; Acts 1989, 71st Leg., ch. 222, Sec. 1, eff.

Sept. 1, 1989; Acts 1989, 71st Leg., ch. 835, Sec. 3(a), (b),

eff. Sept. 1, 1989. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 34.202 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch.

1100, Sec. 4.11(a), eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch.

16, Sec. 11.05(c), eff. Aug. 26, 1991; Acts 1995, 74th Leg., ch.

555, Sec. 20, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1416,

Sec. 15, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1359, Sec. 11, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1359, Sec. 55(a)(1), eff. September 1, 2005.

Sec. 824.203. STANDARD SERVICE RETIREMENT BENEFITS. (a) Except

as provided by Subsections (c) and (d), the standard service

retirement annuity is an amount computed on the basis of the

member's average annual compensation for the five years of

service, whether or not consecutive, in which the member received

the highest annual compensation, times 2.3 percent for each year

of service credit in the retirement system.

(b) In the case of a person who retired before August 27, 1979,

ceilings in the definition of "annual compensation" apply to the

computation of average annual compensation under Subsection (a).

In the case of a person who retires on or after that date, those

ceilings do not apply and the computation shall be based on

actual compensation paid or payable for services as an employee

to the extent that the computation includes compensation for

school years before the 1981-82 school year.

(c) Except as provided by Subsection (d), for benefits payable

because of the death or retirement of a member that occurred

before September 1, 1982, the standard service retirement annuity

is computed in accordance with applicable prior law.

(d) In no case may the standard service retirement annuity be

less than $150 a month. The minimum benefits provided by this

section are subject to reduction in the same manner as other

benefits because of early retirement or selection of an optional

retirement annuity.

(e) Repealed by Acts 2001, 77th Leg., ch. 1229, Sec. 29(4), eff.

Sept. 1, 2001.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 204, ch. 18,

Sec. 27, eff. Sept. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 34.203 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg.,

1st C.S., ch. 13, Sec. 5, eff. Nov. 12, 1991; Acts 1995, 74th

Leg., ch. 555, Sec. 21, eff. Sept. 1, 1995; Acts 1997, 75th Leg.,

ch. 1416, Sec. 16, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch.

1540, Sec. 10, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch.

1229, Sec. 9, 29(4), eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1359, Sec. 12, eff. September 1, 2005.

Sec. 824.2031. BENEFIT IMPROVEMENTS. (a) Each regular

legislative session, the legislature shall determine whether the

performance of the retirement system trust fund makes the fund

capable of supporting improvements in the plan of benefits.

(b) A determination under this section shall be founded on the

information in the most recent report of an investment

performance audit conducted under Section 825.512 and the

application of that information to:

(1) the present amortization period for liabilities of the

retirement system;

(2) the rate of return on retirement system investments over and

above the rate of inflation of the investment portfolio as a

whole, of the portion of the investment portfolio entrusted to

private investment entities, and of the portion of the investment

portfolio entrusted to investment officers who are employees of

the retirement system;

(3) economic projections of market conditions and future

investment rates of return as reflected in the comptroller's most

recent economic forecast and revenue estimate;

(4) the costs, including changes in the amortization period for

liabilities of the retirement system, of providing cost-of-living

or other increases in benefits to current annuitants; and

(5) an evaluation of the diversity of retirement system

investments and whether the portfolio provides low-risk,

long-term growth.

Added by Acts 1995, 74th Leg., ch. 555, Sec. 22, eff. Sept. 1,

1995.

Sec. 824.204. OPTIONAL SERVICE RETIREMENT BENEFITS. (a)

Instead of the standard service retirement annuity payable under

Section 824.203 or an annuity reduced because of age under

Section 824.202, a retiring member may elect to receive an

optional service retirement annuity, reduced for early retirement

if applicable, under this section. An election to receive an

optional service retirement annuity must be filed with the board

of trustees not later than the effective date of retirement.

(b) An optional service retirement annuity is an annuity payable

throughout the life of the retiree and is actuarially reduced

from the annuity otherwise payable under this subtitle to its

actuarial equivalent under the option selected under Subsection

(c).

(c) An eligible member may select one of the following options,

which provide that:

(1) after the retiree's death, the reduced annuity is payable to

and throughout the life of the person nominated by the retiree's

written designation filed prior to retirement;

(2) after the retiree's death, one-half of the reduced annuity

is payable to and throughout the life of the person nominated by

the retiree's written designation filed prior to retirement;

(3) if the retiree dies before 60 monthly annuity payments have

been made, the remainder of the 60 payments are payable to the

designated beneficiary;

(4) if the retiree dies before 120 monthly annuity payments have

been made, the remainder of the 120 payments are payable to the

designated beneficiary; or

(5) after the retiree's death, three-fourths of the reduced

annuity is payable to and throughout the life of the person

nominated by the retiree's written designation filed prior to

retirement.

(d) If a person who is nominated by a retiree in the written

designation under Section 824.101 predeceases the retiree, the

reduced annuity of a retiree who has elected an optional service

retirement annuity under Subsection (c)(1), (c)(2), or (c)(5)

shall be increased to the standard service retirement annuity

that the retiree would otherwise be entitled to receive if the

retiree had not selected that annuity option. The standard

service retirement annuity shall be adjusted as appropriate for:

(1) early retirement as provided by Section 824.202; and

(2) postretirement increases in retirement benefits authorized

by law after the date of retirement.

(e) The increase in the annuity under Subsection (d) begins with

the payment due at the end of September, 1995, or the first

monthly payment made to the retiree following the date of death

of the person nominated, whichever is later, and is payable to

the retiree for the remainder of the retiree's life.

(f) The board of trustees shall adopt separate tables to be used

to reduce an optional service retirement annuity under Subsection

(d) to the actuarial equivalent of the standard service

retirement annuity.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 835, Sec. 4, eff.

Sept. 1, 1989. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 34.204 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec.

11.05(d), eff. Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 812, Sec.

6, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 555, Sec. 23,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1416, Sec. 17, eff.

Sept. 1, 1997.

Sec. 824.2045. PARTIAL LUMP-SUM OPTION. (a) A member may

select a standard service retirement annuity or an optional

service retirement annuity described by Section 824.204, reduced

for early age as applicable under Section 824.202, together with

a partial lump-sum distribution, if:

(1) the member is eligible for a service retirement annuity;

(2) the sum of the member's age and amount of service credit in

the retirement system equals the number 90; and

(3) the member is not participating in the deferred retirement

option plan under Subchapter I.

(b) The amount of the lump-sum distribution under this section

may not exceed the sum of 36 months of a standard service

retirement annuity reduced for early age as applicable under

Section 824.202 computed without regard to this section.

(c) The service retirement annuity selected by the member shall

be actuarially reduced to reflect the lump-sum option selected by

the member and shall be actuarially equivalent to a standard or

optional service retirement annuity, as applicable, reduced for

early age as applicable under Section 824.202, without the

partial lump-sum distribution. The annuity and lump sum shall be

computed to result in no actuarial loss to the retirement system.

(d) The retiring member may choose a lump sum equal to 12 months

of a standard service retirement annuity and payable at the same

time that the first monthly payment of the annuity is paid, a

lump sum equal to 24 months of a standard annuity and payable in

one or two annual payments, or a lump sum equal to 36 months of a

standard annuity and payable in one, two, or three annual

payments. At the option of the member, a payment under this

subsection may be made as provided by Section 825.509. The

amount of the lump sum shall be computed based on a standard

service retirement annuity reduced for early age as applicable

under Section 824.202.

(e) The amount of the lump-sum distribution will be deducted

from any amounts otherwise payable under Section 824.503.

(f) The partial lump-sum option under this section may be

elected only once by a member and may not be elected by a

retiree. A member retiring under the proportionate retirement

program under Chapter 803 is not eligible for the partial

lump-sum option.

(g) Before a retiring member selects a partial lump-sum

distribution under this section, the retirement system shall

provide a written notice to the member of the amount by which the

member's annuity will be reduced because of the selection. The

member shall be asked to sign a copy of or receipt for the

notice, and the retirement system shall maintain the signed copy

or receipt.

(h) The board of trustees may adopt rules for the implementation

of this section.

Added by Acts 1999, 76th Leg., ch. 1540, Sec. 11, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1359, Sec. 13, eff. September 1, 2005.

Sec. 824.205. DEDUCTIONS FROM SERVICE RETIREMENT ANNUITY. (a)

A person who receives a service retirement annuity under Section

824.202, 824.203, or 824.204 may, on a form satisfactory to and

filed with the retirement system, authorize the retirement system

to deduct from the person's monthly annuity payment the amount

required as a monthly premium for:

(1) hospital insurance benefits provided to uninsured

individuals not otherwise eligible for medical insurance for the

aged, as provided by Part A of Title XVIII of the federal Social

Security Act (42 U.S.C. Section 1395c et seq.); and

(2) supplementary medical insurance benefits for the aged, as

provided by Part B of Title XVIII of the federal Social Security

Act (42 U.S.C. Section 1395j et seq.).

(b) After making deductions authorized under Subsection (a), the

retirement system shall pay the required premiums to the treasury

of the United States, subject to applicable laws relating to the

time and manner of payment.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

34.205 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 824.206. CHANGE OF SERVICE RETIREMENT ANNUITY PAYMENT PLAN.

(a) A retiree may change the retiree's choice of service

retirement annuity payment plans after the retiree's effective

date of retirement by filing written notice with the board of

trustees before the later of the date on which the retirement

system makes the first annuity payment or the date the first

payment becomes due. After the first payment has been made by the

retirement system or has become due, a retiree may not change the

annuity payment plan selected.

(b) For purposes of this section, the term "makes payment"

includes the depositing in the mail of a payment warrant or the

crediting of an account with payment through electronic funds

transfer.

(c) The retirement system may adopt rules to administer this

section.

Added by Acts 1993, 73rd Leg., ch. 812, Sec. 7, eff. Sept. 1,

1993.

SUBCHAPTER D. DISABILITY RETIREMENT BENEFITS

Sec. 824.301. APPLICATION FOR DISABILITY RETIREMENT BENEFITS.

(a) A member may apply for a disability retirement annuity by:

(1) filing a written application for retirement with the board

of trustees; or

(2) having an application filed with the board by the member's

legal representative.

(b) In addition to an application for retirement, a member shall

file with the board of trustees the results of a medical

examination of the member.

(c) The board of trustees by rule may require the submission to

it of additional information about a disability. The retirement

system shall prescribe forms for the information required by this

section.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

34.301 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 824.302. ELIGIBILITY FOR DISABILITY RETIREMENT. Subject to

Section 824.310, a member is eligible to retire and receive a

disability retirement annuity if the member:

(1) is mentally or physically disabled from the further

performance of duty; and

(2) has a disability that is probably permanent.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

34.302 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 13,

Sec. 6, eff. Sept. 1, 1992.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1230, Sec. 1, eff. September 1, 2007.

Sec. 824.303. CERTIFICATION OF DISABILITY. (a) After a member

applies for disability retirement, the medical board may require

the member to submit additional information about the disability.

(b) If the medical board finds that the member is mentally or

physically disabled from the further performance of duty and that

the disability is probably permanent, the medical board shall

certify disability, and the member shall be retired.

(c) The medical board may rule on an application for disability

retirement at a regular or special meeting or by mail, telephone,

telegraph, or other suitable means of communication.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

34.303 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 824.304. DISABILITY RETIREMENT BENEFITS. (a) Subject to

Section 824.310, if a member has a total of less than 10 years of

service credit in the retirement system on the date of disability

retirement, the retirement system shall pay the person a

disability retirement annuity of $150 a month for the shortest of

the following periods:

(1) the duration of the disability;

(2) the number of months of creditable service the person has at

retirement; or

(3) the duration of the person's life.

(b) Subject to Section 824.310, if a member has a total of at

least 10 years of service credit in the retirement system on the

date of disability retirement, the retirement system shall pay

the person for the duration of the disability a disability

retirement annuity in an amount equal to the greater of:

(1) a standard service retirement annuity computed under Section

824.203; or

(2) $150 a month.

(c) Before the 31st day after the date on which the medical

board certifies a member's disability, the member may reinstate

withdrawn contributions and make deposits for military service

and equivalent membership service and receive service credit as

provided by this subtitle.

(d) The minimum benefits provided by this section are subject to

reduction under rules adopted under Section 824.310 and are also

subject to reduction in the same manner as other benefits because

of the selection of an optional retirement annuity.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

34.304 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 13,

Sec. 7, eff. Sept. 1, 1992; Acts 1993, 73rd Leg., ch. 812, Sec.

8, 38, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 555, Sec.

24, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1416, Sec. 18,

eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1229, Sec. 10, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1230, Sec. 2, eff. September 1, 2007.

Sec. 824.305. MEDICAL EXAMINATION OF DISABILITY RETIREE. (a)

Once each year during the first five years after a member retires

for disability, and once in each three-year period after that,

the board of trustees may require a disability retiree who is

less than 60 years old to undergo a medical examination by one or

more physicians the board designates.

(b) If a disability retiree refuses to submit to a medical

examination as provided by this section, the board of trustees

shall discontinue the retiree's annuity payments until the

retiree submits to an examination.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

34.305 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 824.307. RESTORATION OF DISABILITY RETIREE TO MEMBERSHIP.

(a) If the medical board finds that a disability retiree is no

longer mentally or physically incapacitated for the performance

of duty, it shall certify its findings and submit them to the

board of trustees.

(b) If a disability retiree is restored to active service, other

than service described by Section 824.602(a)(1), or refuses for

more than one year to submit to a required medical examination,

or if the board of trustees concurs in a certification issued

under Subsection (a), the board shall discontinue the retiree's

annuity payments and the retiree must again become a member of

the retirement system.

(c) When a person becomes a member under this section, an amount

equal to the sum in the person's individual account in the member

savings account at the time of retirement, minus the amount of

annuity payments made since retirement, shall be transferred from

the retired reserve account to the person's individual account in

the member savings account. The member is entitled to service

credit for all service credit used to compute the member's

disability retirement annuity at the time of retirement.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

34.307 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 13,

Sec. 8, eff. Sept. 1, 1992.

Sec. 824.308. OPTIONAL DISABILITY RETIREMENT BENEFITS. (a)

Instead of an annuity payable under Section 824.304(b), a member

retiring under that section may elect to receive an optional

disability retirement annuity under this section. An election to

receive an optional disability retirement annuity must be filed

with the board of trustees not later than the later of the

effective date of retirement or the date the member applies for

retirement.

(b) An optional disability retirement annuity is an annuity

payable throughout the disability of the disability retiree and

is actuarially reduced from the annuity otherwise payable under

Section 824.304(b), after any reduction under rules adopted under

Section 824.310, to its actuarial equivalent under the option

selected under Subsection (c).

(c) An eligible member may select one of the following options:

(1) after the disability retiree's death, the reduced annuity is

payable throughout the life of a person nominated by the

retiree's written designation under Section 824.101 filed before

retirement;

(2) after the disability retiree's death, one-half of the

reduced annuity is payable throughout the life of the retiree's

designated beneficiary;

(3) if the disability retiree dies before 60 monthly annuity

payments have been made, the remainder of the 60 payments are

payable to the designated beneficiary;

(4) if the disability retiree dies before 120 monthly annuity

payments have been made, the remainder of the 120 payments are

payable to the designated beneficiary; or

(5) after the disability retiree's death, three-fourths of the

reduced annuity is payable throughout the life of the retiree's

designated beneficiary.

(d) If the person nominated by the disability retiree's written

designation under Section 824.101 filed before or at the time of

retirement predeceases the disability retiree, the reduced

annuity of a disability retiree who has elected an optional

retirement annuity under Subsection (c)(1), (c)(2), or (c)(5) is

increased to the standard retirement annuity that the disability

retiree would otherwise be entitled to receive if the disability

retiree had not selected an annuity option. The standard

retirement annuity shall be adjusted as appropriate for

postretirement increases in retirement benefits authorized by law

after the date of retirement.

(e) The increase in the annuity under Subsection (d) begins with

the first monthly payment made to the disability retiree after

the date of death of the designated beneficiary and is payable to

the disability retiree for the remainder of the disability

retiree's disability.

(f) The board of trustees shall adopt separate tables to be used

to reduce an optional disability retirement annuity under this

section to the actuarial equivalent of the standard retirement

annuity.

(g) The continued payment to a disability retiree and the future

payment to the retiree's designated beneficiary of any disability

benefit, including an optional payment elected under Subsection

(c), are conditioned on the continuation of the retiree's

disabled status until the date of the retiree's death.

(h) The same requirements and limitations that apply to the

designation or changing of beneficiaries for service retirement

annuity options, including Section 824.101, apply to the

designation of beneficiaries for disability retirement options.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 13, Sec. 9, eff.

Sept. 1, 1992. Amended by Acts 1993, 73rd Leg., ch. 812, Sec. 9,

eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 555, Sec. 25, eff.

Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1230, Sec. 3, eff. September 1, 2007.

Sec. 824.309. CHANGE OF DISABILITY RETIREMENT PAYMENT PLAN. (a)

A retiree may change the retiree's choice of disability

retirement payment plans after the retiree's effective date of

retirement by filing written notice with the board of trustees

before the later of the date on which the retirement system makes

the first annuity payment or the date the first payment becomes

due. After the first payment has been made by the retirement

system or has become due, a retiree may not change the annuity

payment plan selected.

(b) For purposes of this section, the term "makes payment"

includes the depositing in the mail of a payment warrant or the

crediting of an account with payment through electronic funds

transfer.

(c) The retirement system may adopt rules to administer this

section.

Added by Acts 1993, 73rd Leg., ch. 812, Sec. 10, eff. Sept. 1,

1993.

Sec. 824.310. PURPOSE OF DISABILITY BENEFIT; LIMIT ON

SUPPLEMENTAL INCOME. (a) The purpose of a disability retirement

annuity paid under this subchapter is to lessen the financial

hardships faced by a member with a disability.

(b) The board of trustees shall adopt rules under which the

disability retirement annuity paid to a disability retiree under

this subchapter is reduced on a sliding-scale basis or is

suspended for a period in which the compensation earned by the

retiree for work performed in a 12-month period during the

disability retirement, as determined under the rules of the board

of trustees, exceeds the compensation earned by the retiree

during the 12-month period in which the retiree earned the

highest compensation for actual service as a member of the

retirement system.

(c) The rules adopted under Subsection (b) must provide for the

partial or full reinstatement of a disability retirement annuity

that is reduced or suspended if the compensation earned by the

retiree for work performed during the disability retirement is

reduced or suspended.

(d) The board of trustees by rule shall require a disability

retiree to report to the board the amount of compensation earned

by the disability retiree that exceeds the amount established by

the board by rule for work performed during the disability.

Added by Acts 2007, 80th Leg., R.S., Ch.

1230, Sec. 4, eff. September 1, 2007.

SUBCHAPTER E. MEMBER DEATH BENEFITS

Sec. 824.401. AVAILABILITY OF ANNUITY. (a) A death benefit

annuity under this chapter is payable only if the decedent had,

at the time of death, at least the minimum amount of service

credit in the retirement system necessary for a service

retirement annuity at an attained age.

(b) Multiple beneficiaries are not eligible to receive a death

benefit annuity under Section 824.402(a)(4) or an equivalent

annuity under Section 824.403.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

34.401 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 824.402. BENEFITS ON DEATH OF ACTIVE MEMBER. (a) Except

as provided by Section 824.401, the designated beneficiary of a

member who dies during a school year in which the member has

performed service is eligible to receive at the beneficiary's

election the greatest of the following amounts:

(1) an amount equal to twice the member's annual compensation

for the school year immediately preceding the school year in

which the member dies, or $80,000, whichever is less;

(2) an amount equal to twice the member's rate of annual

compensation for the school year in which the member dies, or

$80,000, whichever is less;

(3) 60 monthly payments of a standard service retirement

annuity, computed as provided by Section 824.203;

(4) an optional retirement annuity for the designated

beneficiary's life in an amount computed as provided by Section

824.204(c)(1) as if the member had retired on the last day of the

month immediately preceding the month in which the member dies;

or

(5) an amount equal to the amount of accumulated contributions

in the member's individual account in the member savings account.

(b) In addition to the benefits provided under Subsection (a),

the designated beneficiary of a member who is an employee of a

school district and who dies as the result of a physical assault

during the performance of the employee's regular duties is

eligible to receive a lump-sum death benefit payment in the

amount of $160,000.

(c) The board of trustees by rule may prescribe the manner of

payment of benefits under this section.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., ch. 413, Sec. 4, eff.

Sept. 1, 1987. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 34.402 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 555,

Sec. 26, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1540, Sec.

12, eff. Sept. 1, 1999.

Sec. 824.403. BENEFITS ON DEATH OF INACTIVE MEMBER. (a) Except

as provided by Section 824.401, the designated beneficiary of a

member who dies while absent from service is eligible to receive:

(1) the same benefits payable under Section 824.402 or 824.404

if the member's absence from service was:

(A) because of sickness, accident, or other cause the board of

trustees determines involuntary;

(B) in furtherance of the objectives or welfare of the public

school system; or

(C) during a time when the member was eligible to retire or

would become eligible without further service before the fifth

anniversary of the member's last day of service as a member; or

(2) an amount equal to the accumulated contributions in the

member's individual account in the member savings account, if the

member's absence from service does not satisfy a requirement of

Subdivision (1).

(b) To the extent required by Section 401(a)(37), Internal

Revenue Code of 1986, the designated beneficiary of a member who

died on or after January 1, 2007, while the member was performing

qualified military service as defined by Section 414(u), Internal

Revenue Code of 1986, is eligible to receive additional benefits

to the same extent as if the member had resumed employment and

been employed at the time of death.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

34.403 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1171, Sec. 3, eff. September 1, 2009.

Sec. 824.404. SURVIVOR BENEFITS. (a) The designated

beneficiary of a member who dies may, if entitled to a death

benefit other than the accumulated contributions of the member,

elect to receive, instead of a benefit payable under Section

824.402 or 824.403, a lump-sum payment of $2,500 plus an

applicable monthly benefit described in this section.

(b) If the designated beneficiary is the spouse or a dependent

parent of the decedent, the beneficiary may elect to receive for

life a monthly benefit of $250, beginning immediately or on the

date the beneficiary becomes 65 years old, whichever is later.

(c) If the designated beneficiary is the spouse of the decedent

and has one or more children less than 18 years old or has

custody of one or more children of the decedent who are less than

18 years old, the designated beneficiary may elect to receive:

(1) a monthly benefit of $350 payable until the youngest child

becomes 18 years old; and

(2) when the youngest child has attained the age of 18, a

monthly benefit for life of $250, beginning on the date the

beneficiary becomes 65 years old.

(d) If the designated beneficiary or beneficiaries are the

decedent's dependent children who are less than 18 years old,

their guardian may elect to receive for them:

(1) a monthly benefit of $350, payable as long as two or more

children are less than 18 years old; and

(2) a monthly benefit of $250, payable as long as only one child

is less than 18 years old.

(e) If the designated beneficiary is the spouse or a dependent

parent of the decedent, benefits under Subsection (d) are

payable, if a dependent child less than 18 years old exists, on

the death of the beneficiary.

(f) A person who qualifies to receive survivor benefits from

more than one deceased member as a spouse or a spouse with a

dependent child is entitled to be paid only benefits based on the

death of one of the decedents.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 699, Sec. 1, eff.

Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 34.404 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 812,

Sec. 11, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1416, Sec.

19, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1229, Sec. 11,

eff. Sept. 1, 2001.

Sec. 824.4041. BENEFITS FOR CERTAIN SURVIVING SPOUSES. (a) A

person is eligible to receive benefits under this section if the

person:

(1) is the designated beneficiary of a deceased member;

(2) elected before September 1, 1980, to receive for life a

monthly benefit of $75 beginning at the age of 65;

(3) became ineligible for the benefits because the person

remarried before September 1, 1980; and

(4) reapplies for benefits under this section.

(b) The retirement system shall:

(1) verify whether a person is eligible to receive benefits

under this section; and

(2) if the person is eligible, make payments to the person of a

monthly benefit in the amount specified in Section 824.404.

(c) The retirement system shall make payment to a person

eligible to receive benefits under this section beginning with

the month after the month in which the person reapplies for

benefits under this section.

Added by Acts 1993, 73rd Leg., ch. 792, Sec. 1, eff. Sept. 1,

1993.

Sec. 824.405. TABLES FOR DETERMINATION OF DEATH BENEFIT ANNUITY.

For the purpose of computing a death benefit annuity under

Section 824.402(a)(4) or Section 824.403, the board of trustees

shall extend the tables:

(1) in Section 824.202(b) or (b-1), as applicable, to ages

earlier than 55 years by actuarially reducing the benefit

available at the age of 55 years to the actuarial equivalent at

the attained age of the beneficiary; and

(2) in Section 824.202(b) or (d-1), as applicable, to ages

earlier than the earliest retirement age by actuarially reducing

the benefit available at the earliest retirement age to the

actuarial equivalent at the attained age of the beneficiary.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

34.405 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

1359, Sec. 14, eff. September 1, 2005.

Sec. 824.406. BENEFITS FOR SURVIVORS OF CERTAIN MEMBERS. (a)

Except as provided by Subsection (c), an eligible surviving

spouse who is the designated beneficiary of a person who died

before April 8, 1957, and who had at the time of death a total of

at least 25 years of service credit and military leave credit in

the retirement system, is eligible to receive an applicable

survivor benefit available under Section 824.404.

(b) A surviving spouse eligible under this section to receive a

benefit is one who has not received from the retirement system a

benefit based on the member's death, other than a return of the

member's accumulated contributions.

(c) A surviving spouse who qualifies under this section for a

survivor benefit is not eligible to receive a lump-sum benefit

under Section 824.404(a).

(d) A benefit under this section is payable beginning on the

last day of the month in which an eligible person applies for the

benefit on a form prescribed by and filed with the retirement

system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

34.406 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 824.407. GUARANTEED RETURN OF AMOUNT EQUAL TO

CONTRIBUTIONS. If a beneficiary selects a life annuity death

benefit under Section 824.402, the retirement system shall pay a

lump-sum death benefit in an amount, if any, by which the amount

of the deceased member's accumulated contributions at the time of

death exceeds the amount of annuity payments made to the

beneficiary before the beneficiary's death. This lump-sum benefit

will be paid to the person designated by the beneficiary of the

annuity or, if no person is designated, to the estate of the

beneficiary.

Added by Acts 1987, 70th Leg., ch. 61, Sec. 6, eff. Aug. 31,

1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

34.407 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

SUBCHAPTER F. RETIREE DEATH BENEFITS

Sec. 824.501. SURVIVOR BENEFITS. (a) The designated

beneficiary of a service or disability retiree who dies while

receiving a service or disability retirement benefit may elect to

receive:

(1) a lump-sum payment of $2,500, plus an applicable monthly

benefit under Section 824.404; or

(2) a lump-sum benefit of $10,000.

(b) An eligible person may receive benefits under this section,

Section 824.204, and Section 824.308.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 835, Sec. 5, eff.

Sept. 1, 1989. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 34.501 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., 1st C.S.,

ch. 13, Sec. 10, eff. Sept. 1, 1992.

Sec. 824.502. BENEFITS ON DEATH OF DISABILITY RETIREE. The

designated beneficiary of a disability retiree who retires before

September 1, 1992, who has not selected an optional annuity under

Section 824.308, and who dies while receiving a retirement

benefit may elect to receive, instead of survivor benefits

provided by Section 824.501, a benefit available under Section

824.402, computed as if the decedent had been in service at the

time of death.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

34.502 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 13,

Sec. 11, eff. Sept. 1, 1992; Acts 1999, 76th Leg., ch. 1540, Sec.

13, eff. Sept. 1, 1999.

Sec. 824.503. RETURN OF EXCESS CONTRIBUTIONS. (a) If a retiree

dies while receiving a standard or reduced service retirement

annuity as provided by Section 824.202 or an optional service

retirement annuity as provided by Section 824.204(c)(1), (c)(2),

or (c)(5) and, in the case of a retiree receiving an optional

service retirement annuity, if the retiree's designated

beneficiary of the annuity has predeceased the retiree, the

retirement system shall pay a lump-sum death benefit in an

amount, if any, by which the amount of the deceased retiree's

accumulated contributions at the time of retirement exceeds the

amount of annuity payments made before the retiree's death.

(b) A benefit under Subsection (a) is payable to any existing

designated beneficiary or, if none exists, in the manner provided

by Section 824.103.

(c) If a retiree's designated beneficiary dies while receiving

an optional annuity under Section 824.204(c)(1), (c)(2), or

(c)(5), the retirement system shall pay a lump-sum death benefit

in an amount, if any, by which the amount of the retiree's

accumulated contributions at the time of retirement exceeds the

amount of annuity payments made to the retiree and the designated

beneficiary before the beneficiary's death.

(d) A benefit under Subsection (c) is payable to the person or

persons designated as the beneficiary of the beneficiary and, if

such person has not been designated or does not survive, then to

the persons entitled to distribution of the deceased

beneficiary's estate.

(e) An eligible person may receive benefits under both this

section and Section 824.501.

(f) The designated beneficiary of a disability retiree is

eligible to receive the benefits described by this section if the

retiree:

(1) retires on or after September 1, 1992; and

(2) dies while receiving disability retirement benefits under

Section 824.304(b).

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

34.503 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 13,

Sec. 12, eff. Sept. 1, 1992; Acts 1995, 74th Leg., ch. 555, Sec.

27, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1359, Sec. 15, eff. September 1, 2005.

Sec. 824.504. BENEFITS FOR SURVIVORS OF CERTAIN RETIREES. (a)

Except as provided by Subsection (b), a surviving spouse who is

the designated beneficiary of a retiree who did not perform a

year of service after November 23, 1956, that was credited in the

retirement system and who died before August 23, 1963, while

receiving a retirement benefit, is eligible to receive an

applicable survivor benefit available under Section 824.404.

(b) A surviving spouse who qualifies under this section for a

survivor benefit is not eligible to receive a lump-sum benefit

under Section 824.404(a).

(c) A benefit under this section is payable beginning on the

last day of the month in which an eligible person applies for the

benefit on a form prescribed by and filed with the retirement

system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

34.504 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 824.505. OTHER AMOUNTS PAYABLE ON DEATH OF RETIREE. (a)

Amounts payable by the retirement system to an annuitant that are

not received by that annuitant or the annuitant's bank, as

determined by the retirement system, before the annuitant's death

may be paid to the person named to receive benefits in the event

of the annuitant's death, in accordance with rules adopted by the

board of trustees. The retirement system may send a final monthly

payment of an annuity to a bank or another address previously

indicated by the annuitant or beneficiary.

(b) The board of trustees may adopt rules necessary to

administer this section.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 11.05(f), eff. Aug.

26, 1991. Amended by Acts 1995, 74th Leg., ch. 555, Sec. 28, eff.

Sept. 1, 1995.

SUBCHAPTER G. LOSS OF BENEFITS ON RESUMPTION OF SERVICE

Sec. 824.601. LOSS OF MONTHLY BENEFITS. (a) In this section,

"third-party entity" means an entity retained by a Texas public

educational institution to provide personnel to the institution

that perform duties or provide services that employees of the

institution would otherwise perform or provide.

(b) Except as provided by Section 824.602, a retiree is not

entitled to service or disability retirement benefit payments, as

applicable, for any month in which the retiree is employed in any

position by a Texas public educational institution.

(c) A Texas public educational institution, for the purposes of

this subchapter, is any entity included in the definition of

"employer" or "public school" in Section 821.001 or any entity in

whose employment the retiree has earned credit as a member of the

retirement system.

(d) A retiree who is an employee of a third-party entity is

considered to be employed by a Texas public educational

institution for purposes of this subchapter unless the retiree

does not perform duties or provide services on behalf of or for

the benefit of the institution.

(e) Loss of benefits under this section does not extend any

period of guaranteed benefits elected pursuant to Section

824.204.

(f) The system may adopt rules necessary for administering this

subchapter.

Added by Acts 1985, 69th Leg., ch. 832, Sec. 6, eff. June 15,

1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

34.601 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989; Acts 2003, 78th Leg., ch. 655, Sec. 2, eff. June

20, 2003.

Sec. 824.602. EXCEPTIONS.

Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch.

674, Sec. 8

(a) Subject to Section 825.506, the retirement system may not,

under Section 824.601, withhold a monthly benefit payment if the

retiree is employed in a Texas public educational institution:

(1) as a substitute only with pay not more than the daily rate

of substitute pay established by the employer and, if the retiree

is a disability retiree, the employment has not exceeded a total

of 90 days in the school year;

(2) in a position, other than as a substitute, on no more than a

one-half time basis for the month;

(3) in one or more positions on as much as a full-time basis, if

the work occurs in not more than six months of a school year that

begins after the retiree's effective date of retirement;

(4) in a position, other than as a substitute, on no more than a

one-half time basis for no more than 90 days in the school year,

if the retiree is a disability retiree;

(5) in a position as a classroom teacher on as much as a

full-time basis, if the retiree has retired under Section

824.202(a), is certified under Subchapter B, Chapter 21,

Education Code, to teach the subjects assigned, is teaching in an

acute shortage area as determined by the board of trustees of a

school district as provided by Subsection (m), and has been

separated from service with all public schools for at least 12

months;

(6) in a position as a principal, including as an assistant

principal, on as much as a full-time basis, if the retiree has

retired under Section 824.202(a) without reduction for retirement

at an early age, is certified under Subchapter B, Chapter 21,

Education Code, to serve as a principal, and has been separated

from service with all public schools for at least 12 months;

(7) as a bus driver for a school district on as much as a

full-time basis, if the retiree has retired under Section

824.202(a); or

(8) as a faculty member, during the period beginning with the

2005 fall semester and ending on the last day of the 2015 spring

semester, in an undergraduate professional nursing program or

graduate professional nursing program, as defined by Section

54.221, Education Code, and if the retiree has been separated

from service with all public schools for at least 12 months.

Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch.

1359, Sec. 16

(a) Subject to Section 825.506, the retirement system may not,

under Section 824.601, withhold a monthly benefit payment if the

retiree is employed in a Texas public educational institution:

(1) as a substitute only with pay not more than the daily rate

of substitute pay established by the employer and, if the retiree

is a disability retiree, the employment has not exceeded a total

of 90 days in the school year;

(2) in a position, other than as a substitute, on no more than a

one-half time basis for the month;

(3) in one or more positions on as much as a full-time basis, if

the work occurs in not more than six months of a school year that

begins after the retiree's effective date of retirement;

(4) in a position, other than as a substitute, on no more than a

one-half time basis for no more than 90 days in the school year,

if the retiree is a disability retiree;

(5) in a position as a classroom teacher on as much as a

full-time basis, if the retiree has retired under Section

824.202(a) or (a-1), is certified under Subchapter B, Chapter 21,

Education Code, to teach the subjects assigned, is teaching in an

acute shortage area as determined by the board of trustees of a

school district as provided by Subsection (m), and has been

separated from service with all public schools for at least 12

months;

(6) in a position as a principal, including as an assistant

principal, on as much as a full-time basis, if the retiree has

retired under Section 824.202(a) or (a-1) without reduction for

retirement at an early age, is certified under Subchapter B,

Chapter 21, Education Code, to serve as a principal, and has been

separated from service with all public schools for at least 12

months; or

(7) as a bus driver for a school district on as much as a

full-time basis, if the retiree has retired under Section

824.202(a) or (a-1), and the retiree's primary employment is as a

bus driver.

(b) Working any portion of a day counts as working a full day

for the purposes of Subsection (a)(1) or (a)(4).

(c) Working any portion of a month counts as working a full

month for the purposes of Subsection (a)(3).

(d) A retiree to whom Subsection (a)(3) applies is not eligible

during that school year for any other exceptions to loss of

benefits provided in this section. If a retiree is employed under

the exemption provided in Subsection (a)(3) for a school year,

the retirement system must include any previous employment during

the school year, including any employment that relied upon the

exemptions in Subsection (a)(1) or (a)(2), in determining whether

and when the retiree has exceeded six months of employment in the

school year.

(e) Except as provided by Subsections (n) and (o), the exception

provided by Subsection (a) does not apply to a retiree working as

a substitute under Subsection (a)(1) who also works in another

position described by Subsection (a) in the same month.

(f) The retirement system shall include any employment during

the school year, including any employment that relied on the

exemption provided by Subsection (a)(1) or (a)(4), in determining

whether and when a disability retiree has exceeded 90 days of

employment in the school year.

(g) The exceptions provided by Subsections (a)(2) and (a)(3) do

not apply to disability retirees. The retirement system

nevertheless may not withhold a monthly benefit payment under

Section 824.601 if:

(1) a disability retiree is employed in a Texas public

educational institution in a position, other than as a

substitute, for a period not to exceed three consecutive months

of the school year;

(2) the work occurs in a period, designated by the disability

retiree, of no more than three consecutive months of a school

year;

(3) the disability retiree executes on a form and at a time

prescribed by the retirement system a written election to have

this exception apply on a one-time trial basis in determining

whether benefits are to be suspended for the months of employment

after retirement and in determining whether a disability retiree

is no longer mentally or physically incapacitated for the

performance of duty; and

(4) the disability retiree has not previously elected to avoid

loss of monthly benefits in a school year under this subsection.

(h) A disability retiree is not entitled to service credit for

service during a trial period under Subsection (g) if the retiree

is restored to active service.

(i) Section 824.005(b), concerning revocation of retirement on

certain reemployment, applies to employment described in

Subsection (a) or (g).

(j) The board of trustees shall adopt rules governing the

employment of a substitute and defining "one-half time basis."

(k) The actuary designated by the board of trustees shall, in

investigating the experience of the members of the system, note

any significant increase in early age retirements and determine

the extent to which any increase has been caused by the exception

to loss of benefits for employment after retirement provided by

Subsection (a)(3). If the actuary certifies in writing to the

retirement system that sound actuarial funding of the retirement

system's benefits is endangered by continuation of this

exception, the board of trustees may determine that no further

elections of the exception will be accepted from retirees, other

than from those who have previously relied on the exception in

retiring under this subtitle. A retiree may be considered to have

relied on this exception only if retirement occurred on or after

May 31, 1985, but before the date the board of trustees

acknowledges receipt of such certification and if the retiree has

first elected to receive benefits under the exception not later

than two years after the retiree's effective date of retirement.

(l) This subchapter does not apply to payments under Section

824.804(b).

(m) The board of trustees of a school district by rule shall

determine, for purposes of Subsection (a), whether there are

acute shortage areas in the district. A determination must be

based on acute shortage area guidelines that are adopted by the

commissioner of education. The guidelines adopted by the

commissioner of education must include:

(1) a list of acute shortage areas;

(2) suggested criteria for identifying local acute shortage

areas; and

(3) a requirement that a certified applicant for a position as a

classroom teacher who is not a retiree be given preference in

hiring.

(n) The exception provided by Subsection (a) applies to a

retiree employed in positions under Subsections (a)(1) and (a)(2)

in the same month only if the total number of days that the

retiree works in those positions in that month do not exceed the

number of days per month for work on a one-half-time basis.

(o) The exception provided by Subsection (a) applies to a

disability retiree employed in positions under Subsections (a)(1)

and (a)(4) in the same month only if the total number of days

that the disability retiree works in those positions in that

month do not exceed the number of days per month for work on a

one-half-time basis.

(p) The exception provided by Subsection (a)(3) continues to

apply to work performed by a retiree in June of a school year if:

(1) the work the retiree agreed to complete under the contract

or work agreement cannot be completed by May 31; and

(2) the retiree does not work beyond June 15 of that year.

(q) Time spent by a retiree attending professional development

classes or activities is not considered work for purposes of

Subsection (a)(3).

Added by Acts 1985, 69th Leg., ch. 832, Sec. 6, eff. June 15,

1985. Amended by Acts 1987, 70th Leg., ch. 61, Sec. 7, eff. Aug.

31, 1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

34.602 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 13,

Sec. 13, eff. Nov. 12, 1991; Acts 1993, 73rd Leg., ch. 113, Sec.

1, eff. May 9, 1993; Acts 1995, 74th Leg., ch. 555, Sec. 29, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1416, Sec. 20, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1540, Sec. 14, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 567, Sec. 1, eff. June

11, 2001; Acts 2001, 77th Leg., ch. 1229, Sec. 12, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 738, Sec. 1, eff. June 20, 2003;

Acts 2003, 78th Leg., ch. 1276, Sec. 9.017, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

674, Sec. 8, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

1359, Sec. 16, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

537, Sec. 1, eff. June 16, 2007.

Sec. 824.6022. REQUIRED REPORTS; OFFENSE. (a) An employer

shall file a monthly certified statement of employment of a

retiree in the form and manner required by the retirement system.

(b) A person commits an offense if the person is an

administrator of an employer, is responsible for filing a

statement under Subsection (a), and knowingly fails to file the

statement as required.

Added by Acts 2005, 79th Leg., Ch.

1359, Sec. 17, eff. September 1, 2005.

Sec. 824.603. EXCLUSION FROM CREDIT. Employment of a retiree

described by Section 824.602(a) does not entitle a retiree to

additional service credit, and the retiree so employed is not

required to make contributions to the system from compensation

for that employment.

Added by Acts 1985, 69th Leg., ch. 832, Sec. 6, eff. June 15,

1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

34.603 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 1229, Sec.

13, eff. Sept. 1, 2001.

SUBCHAPTER H. INCREASES IN ANNUITIES

Sec. 824.701. APPLICATION OF ANNUITY INCREASES TO CERTAIN

ANNUITIES. (a) An increase that is provided by law in the

amount of an annuity being paid by the retirement system and that

is applicable to retirements occurring before, or not later than,

a date specified in the law also applies to an annuity based on

the service of a member who, before October 1, 1989:

(1) accepted, under Subchapter C, service retirement that became

effective on a date that is within the period specified for

eligibility for the increase;

(2) subsequently revoked the person's service retirement as

provided by Section 824.005;

(3) subsequently applied for disability retirement under Section

824.301 to be effective at the end of the month in which the

revocation of service retirement occurred;

(4) did not receive a disability retirement annuity under

Subchapter D;

(5) subsequently accepted service retirement that became

effective at the end of the month in which the earlier revocation

of service retirement occurred; and

(6) applies to the retirement system in writing for

recomputation of the person's annuity.

(b) As soon as practicable after a person applies under this

section, the retirement system shall verify whether an applicant

meets the requirements of this section and is entitled to any

increases in annuities provided by existing law.

(c) The retirement system shall increase the amount of an

annuity payable to a retiree who applies and is verified as

eligible for an increase in annuities provided by law, by the

amount or rate of the increase. The first payment of an annuity

as increased by this section is due on the later of:

(1) the end of the month in which the retiree is verified under

this section as eligible for the increase; or

(2) a date of first payment specified in the law providing for

the increase.

(d) For the sole purpose of determining eligibility for or the

amount of increases in annuities provided by law after the date a

retiree has been verified as eligible for an increase under this

section, the date of retirement of the person on whose service

the annuity is based will be considered the date of original

service retirement that was subsequently revoked, if the retiree

has not terminated the subsequent service retirement as provided

by this subtitle.

Added by Acts 1989, 71st Leg., ch. 222, Sec. 5, eff. May 26,

1989. Renumbered from Title 110B, Sec. 34.701 by Acts 1989, 71st

Leg., ch. 1100, Sec. 4.11(b), eff. Sept. 1, 1989.

SUBCHAPTER I. DEFERRED RETIREMENT OPTION PLAN

Sec. 824.801. DEFINITION. In this subchapter, "plan" means the

deferred retirement option plan provided by this subchapter.

Added by Acts 1997, 75th Leg., ch. 1416, Sec. 21, eff. Sept. 1,

1997.

Sec. 824.8011. DEADLINE TO ELECT TO PARTICIPATE. A person must

make an election to participate in the plan not later than

December 31, 2005.

Added by Acts 2005, 79th Leg., Ch.

1359, Sec. 18, eff. September 1, 2005.

Sec. 824.802. PARTICIPATION IN PLAN. (a) A contributing member

who is eligible under Section 824.202 to retire and receive a

standard service retirement annuity that is not reduced for

retirement at an early age and who has at least 25 years of

service credit in the retirement system may, if the member

remains an employee, elect to participate in the deferred

retirement option plan.

(b) An election to participate in the plan must be on a form

prescribed by and filed with the retirement system. An election

may be made only once and must state the period that the member

wishes to participate in the plan. The period must be a minimum

of 12 consecutive months and be in 12-month increments. The

maximum period a member may participate in the plan is 60

consecutive months. An election under this section is irrevocable

after filing. The filing of an election under this section is not

considered for any purpose an application for retirement, and a

person is not considered a retiree for any purpose because of the

filing.

(c) The effective date of a member's participation in the plan

is the first day of the month after the month in which an

election is received and approved by the retirement system. The

retirement system shall approve the election filed by a member

who is eligible to make the election.

Added by Acts 1997, 75th Leg., ch. 1416, Sec. 21, eff. Sept. 1,

1997.

Sec. 824.803. COMPUTATION OF PARTICIPANT'S SERVICE AND ANNUITY.

(a) A person participating in the plan remains a member of the

retirement system during the period of participation, unless the

member terminates membership under Section 822.003, but the

member may not, during participation, accrue additional service

credit. The member shall make employee contributions to the

retirement system, and the state and the member's employing

district, if applicable, shall make contributions for the

member's service performed during the member's participation in

the plan. Member contributions made during the period of

participation in the plan are not eligible for withdrawal by the

participant and are deposited in the retired reserve account. The

member and the state retain the obligation to contribute under

Sections 1575.202 and 1575.203, Insurance Code, during the

member's participation in this plan.

(b) For purposes of the plan, the computation of the service

retirement annuity of a member participating in the plan is

determined as of the effective date of participation. A

participating member is not eligible to receive a postretirement

increase made applicable to annuitants during the member's

participation in the plan.

(c) An election to participate in the plan constitutes a

deadline for the purchase of special service credit.

Added by Acts 1997, 75th Leg., ch. 1416, Sec. 21, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.522,

eff. Sept. 1, 2003.

Sec. 824.804. BENEFITS UNDER PLAN. (a) On the effective date

of a member's participation in the plan, the retirement system

shall make the transfers required by Section 825.309 to the

retired reserve account as if the member had retired on that

date. The retirement system shall transfer monthly, during the

period of the member's participation in the plan, from the

retired reserve account to an account for the member in the

deferred retirement option account an amount equal to:

(1) 60 percent of the amount the member would have received that

month under a standard service retirement annuity if the member

had retired under the multiplier currently in effect; or

(2) if the member began participation in the plan before

September 1, 1999, 79 percent of the amount the member would have

received that month under a standard service retirement annuity

if the member had retired under the multiplier currently in

effect.

(b) When a member who has participated in the plan retires from

the retirement system, the person is entitled to the accumulated

amount in the member's account in the deferred retirement option

account, including creditable interest. The amount is payable in

a lump sum, in periodic installments, or as provided by Section

825.509, at the option of the member. The board of trustees by

rule shall determine the number and frequency of installment

payments.

(c) If a member dies during participation in the plan or after

participation but before retirement, the decedent's designated

beneficiary is entitled to the accumulated amount in the

decedent's account in the deferred retirement option account,

including creditable interest. The beneficiary is also entitled

to a death benefit based on compensation and years of service on

the effective date of participation in the plan and on age on the

date of death.

(d) Payment of the benefit provided under the plan is in

addition to any annuity otherwise payable under this subtitle.

The retiring member may choose a DROP payment in accordance with

the provisions of Section 825.509.

Added by Acts 1997, 75th Leg., ch. 1416, Sec. 21, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1540, Sec. 15, eff.

Sept. 1, 1999.

Sec. 824.805. TERMINATION OF PARTICIPATION IN PLAN. (a) Except

as provided by Subsection (b), a member terminates participation

in the plan by:

(1) retirement;

(2) death; or

(3) expiration of the period for which participation was

approved.

(b) This subsection applies only to a member participating in

the plan on September 1, 2005, or to a member whose period of

participation in the plan expired on or before September 1, 2005,

but who has not retired on or before that date. A member

described by this subsection may, before December 31, 2005,

revoke the member's decision to participate in the plan on a form

prescribed by and filed with the retirement system. The

retirement system shall make account transfers and change records

for a member who revokes the member's decision to participate in

the plan as if the member had never participated in the plan.

Added by Acts 1997, 75th Leg., ch. 1416, Sec. 21, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1540, Sec. 16, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1229, Sec. 14, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1359, Sec. 19, eff. September 1, 2005.

Sec. 824.806. BENEFITS FOR SERVICE AFTER PLAN PARTICIPATION.

(a) Any eligible service credit accrued after termination of

participation in the plan and before retirement shall be credited

in the retirement system.

(b) At the time a member retires or dies, the retirement system

shall compute the value of the additional service credit at the

rate provided under Section 824.203, based on the lesser of the

three years of service after the member's termination of plan

participation, or the member's actual years of service after the

termination, in which the member received the highest annual

compensation. The retirement system shall add the amount computed

under this subsection to the amount determined on the effective

date of plan participation, and the sum is payable, subject to

actuarial reduction if applicable, as the monthly annuity

payment.

Added by Acts 1997, 75th Leg., ch. 1416, Sec. 21, eff. Sept. 1,

1997.

Sec. 824.807. INTEREST. Interest is creditable to a member's

account in the deferred retirement option account at an annual,

prorated rate equal to five percent during the period of

participation in the plan and until all benefits are distributed.

Added by Acts 1997, 75th Leg., ch. 1416, Sec. 21, eff. Sept. 1,

1997.



CHAPTER 825. ADMINISTRATION

GOVERNMENT CODETITLE 8. PUBLIC RETIREMENT SYSTEMSSUBTITLE C. TEACHER RETIREMENT SYSTEM OF TEXASCHAPTER 825. ADMINISTRATIONSUBCHAPTER A. BOARD OF TRUSTEESSec. 825.001. COMPOSITION OF BOARD OF TRUSTEES. The board of trustees is composed of nine members.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.001 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.002. TRUSTEES APPOINTED BY GOVERNOR. (a) The governor shall appoint, with the advice and consent of the senate and as provided by this section, seven members of the board of trustees.(b) The governor shall appoint three members of the board to hold office for staggered terms, with the term of one trustee expiring on August 31 of each odd-numbered year. These members must be persons who have demonstrated financial expertise, who have worked in private business or industry, and who have broad investment experience, preferably in investment of pension funds. None of the members appointed under this subsection may be a member or annuitant of the retirement system.(c) The governor shall appoint two members of the board from a slate of three members of the retirement system who are currently employed by a public school district and who have been nominated in accordance with Subsection (f) by the members of the retirement system whose most recent credited service was performed for a public school district. The two members hold office for staggered terms.(d) The governor shall appoint one member of the board from a slate of three former members of the retirement system who have retired and are receiving benefits from the retirement system and who have been nominated in accordance with Subsections (f) and (g) by the persons who have retired and are receiving benefits from the retirement system.(e) The governor shall appoint one member from a slate of three members of the retirement system who are currently employed by an institution of higher education and who have been nominated in accordance with Subsection (f) by the members of the retirement system whose most recent credited service was performed for an institution of higher education.(f) Persons considered for nomination under Subsection (c), (d), or (e) must have been nominated by written ballot at an election conducted under rules adopted by the board of trustees.(g) To provide for the nomination of persons for appointment under Subsection (d), the board shall send to each retiree of the retirement system:(1) notice of the deadline for filing as a candidate for nomination;(2) information on procedures to follow in filing as a candidate; and(3) a written ballot.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1983, 68th Leg., p. 5101, ch. 927, Sec. 1, eff. Sept. 1, 1983. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.002 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 555, Sec. 30, eff. Sept. 1, 1995.

Sec. 825.003. TRUSTEES APPOINTED BY GOVERNOR FROM NOMINEES OF BOARD OF EDUCATION. The governor shall appoint two members of the board of trustees, subject to confirmation by two-thirds of the senate, from lists of nominees submitted by the State Board of Education. These members must be persons who have demonstrated financial expertise, have worked in private business or industry, and have broad investment experience, preferably in investment of pension funds.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.003 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 555, Sec. 31, eff. Sept. 1, 1995.

Sec. 825.0031. NONDISCRIMINATION IN APPOINTMENTS. Appointments to the board shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointees.

Added by Acts 1993, 73rd Leg., ch. 812, Sec. 12, eff. Sept. 1, 1993.

Sec. 825.0032. INELIGIBILITY FOR BOARD AND OF CERTAIN EMPLOYEES. (a) Except as provided by Subsection (b), a person is not eligible for appointment to the board if the person or the person's spouse:(1) is employed by or participates in the management of a business entity or other organization receiving funds from the retirement system;(2) owns or controls, directly or indirectly, more than a 10 percent interest in a business entity or other organization receiving funds from the retirement system; or(3) uses or receives a substantial amount of tangible goods, services, or funds from the retirement system, other than compensation or reimbursement authorized by law for board membership, attendance, or expenses.(b) Subsection (a) does not apply to employment by, participation in the management of, or ownership or control of an interest in a business entity or other organization on behalf of the retirement system. Subsection (a)(3) does not apply to a person who is nominated for appointment under Section 825.002(c), (d), or (e).(c) A person may not be a trustee or an employee of the retirement system employed in a "bona fide executive, administrative, or professional capacity," as that phrase is used for purposes of establishing an exemption to the overtime provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.) if:(1) the person is a paid officer, employee, or consultant of a Texas trade association in the field of investment or insurance; or(2) the person's spouse is a paid officer, employee, or consultant of a Texas trade association in the field of investment or insurance.(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1230, Sec. 27, eff. September 1, 2007.(e) In this section, a Texas trade association means a cooperative and voluntarily joined association of business or professional competitors in this state designed to assist its members and its industry or profession in dealing with mutual business or professional problems and in promoting their common interest.(f) A person may not serve as a trustee or act as the general counsel to the board or the retirement system if the person is required to register as a lobbyist under Chapter 305 because of the person's activities for compensation on behalf of a business or an association related to the operation of the board.

Added by Acts 1993, 73rd Leg., ch. 812, Sec. 12, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 555, Sec. 32, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1230, Sec. 5, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1230, Sec. 27, eff. September 1, 2007.

Sec. 825.004. TERMS OF OFFICE; FILLING VACANCIES. (a) Members of the board of trustees hold office for terms of six years.(b) A vacancy in the office of a trustee shall be filled for the unexpired term in the same manner that the office was previously filled.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.004 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.0041. BOARD MEMBER TRAINING. (a) A person who is appointed to and qualifies for office as a member of the board of trustees may not vote, deliberate, or be counted as a member in attendance at a meeting of the board until the person completes a training program that complies with this section.(b) A training program must provide the person with information regarding:(1) the legislation that created the retirement system and the system's programs, functions, rules, and budget;(2) the results of the most recent formal audit of the system;(3) the requirements of laws relating to open meetings, public information, administrative procedure, and conflicts of interest; and(4) any applicable ethics policies adopted by the system or the Texas Ethics Commission.(c) A person appointed to the board of trustees is entitled to reimbursement under Section 825.007 for the travel expenses incurred in attending the training program regardless of whether the attendance at the program occurs before or after the person qualifies for office.

Added by Acts 1995, 74th Leg., ch. 555, Sec. 33, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1230, Sec. 6, eff. September 1, 2007.

Sec. 825.005. OATH OF OFFICE. Before taking office as a trustee, a person shall take the constitutional oath prescribed for officers of the state.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.005 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.006. SUNSET PROVISION. The board of trustees of the Teacher Retirement System of Texas is subject to review under Chapter 325 (Texas Sunset Act), but is not abolished under that chapter. The board shall be reviewed during the period in which state agencies abolished in 2019, and every 12th year after that year, are reviewed.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1985, 69th Leg., ch. 479, Sec. 219, eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 729, Sec. 27, eff. Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.006 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch. 580, Sec. 3, eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 889, Sec. 4, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 1.26, eff. Nov. 12, 1991; Acts 1993, 73rd Leg., ch. 812, Sec. 13, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 555, Sec. 34, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1230, Sec. 7, eff. September 1, 2007.

Sec. 825.007. COMPENSATION; EXPENSES. Trustees serve without compensation but are entitled to reimbursement from the expense account of the retirement system for all necessary expenses that they incur in the performance of official board duties.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.007 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.008. VOTING. Each trustee is entitled to one vote.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.008 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.009. LEAVE FOR MEMBER TRUSTEES. (a) A trustee appointed from a slate of members nominated by members of the retirement system under Section 825.002 is entitled to leave with pay from the trustee's public school employer to attend to the official business of the retirement system.(b) The retirement system may enter into an agreement with the public school employer to adequately compensate the employer for the loss of services of the trustee.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 13, Sec. 14, eff. Nov. 12, 1991.

Sec. 825.010. GROUNDS FOR REMOVAL OF TRUSTEE. (a) It is a ground for removal from the board that a trustee:(1) does not have at the time of taking office the qualifications required for the trustee's position;(2) does not maintain during service on the board the qualifications required for the trustee's position;(3) violates a prohibition established by Section 825.002(b) or 825.0032;(4) cannot because of illness or disability discharge the trustee's duties for a substantial part of the term for which the trustee is appointed; or(5) is absent from more than half of the regularly scheduled board meetings that the person is eligible to attend during a calendar year without an excuse approved by a majority vote of the board.(b) The validity of an action of the board is not affected by the fact that it is taken when a ground for removal of a trustee exists.(c) If the executive director has knowledge that a potential ground for removal exists, the executive director shall notify the presiding officer of the board of the ground. The presiding officer shall then notify the appropriate appointing officer and the attorney general that a potential ground for removal exists. If the potential ground for removal involves the presiding officer, the executive director shall notify the next highest officer of the board, who shall notify the appropriate appointing officer and the attorney general that a potential ground for removal exists.

Added by Acts 1993, 73rd Leg., ch. 812, Sec. 14, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 555, Sec. 35, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1230, Sec. 9, eff. September 1, 2007.

SUBCHAPTER B. POWERS AND DUTIES OF BOARD OF TRUSTEESSec. 825.101. GENERAL ADMINISTRATION. The board of trustees is responsible for the general administration and operation of the retirement system. Notwithstanding any other law, the board of trustees has exclusive control over all assets held in trust by the retirement system and all operations funded by trust assets and shall administer the retirement system for the sole and exclusive benefit of the members and participants.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.101 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2005, 79th Leg., Ch. 1359, Sec. 20, eff. September 1, 2005.

Sec. 825.102. RULEMAKING. Subject to the limitations of this subtitle, the board of trustees may adopt rules for:(1) eligibility for membership;(2) the administration of the funds of the retirement system; and(3) the transaction of business of the board.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.102 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.1025. NEGOTIATED RULEMAKING; ALTERNATIVE DISPUTE RESOLUTION. (a) The board of trustees shall develop and implement a policy to encourage the use of:(1) negotiated rulemaking procedures under Chapter 2008 for the adoption of the retirement system's rules; and(2) appropriate alternative dispute resolution procedures under Chapter 2009 to assist in the resolution of internal and external disputes under the retirement system's jurisdiction.(b) Subject to Subsection (d), the retirement system's procedures relating to alternative dispute resolution must conform, to the extent possible, to any model guidelines issued by the State Office of Administrative Hearings for the use of alternative dispute resolution by state agencies.(c) The board of trustees shall designate a trained person to:(1) coordinate the implementation of the policy adopted under Subsection (a);(2) serve as a resource for any training needed to implement the procedures for negotiated rulemaking or alternative dispute resolution; and(3) collect data concerning the effectiveness of those procedures, as implemented by the retirement system.(d) The board of trustees shall ensure that the implementation of this section and the negotiated rulemaking procedures and alternative dispute resolution procedures adopted under this section are consistent with the fiduciary responsibility imposed on the board by law.

Added by Acts 2007, 80th Leg., R.S., Ch. 1230, Sec. 10, eff. September 1, 2007.

Sec. 825.103. ADMINISTERING SYSTEM ASSETS. (a) The board of trustees is the trustee of all assets of the retirement system.(b) The board may invest and reinvest the retirement system's assets as authorized by Article XVI, Section 67, of the Texas Constitution.(c) Except as provided herein, Chapter 412, Labor Code, does not apply to the retirement system. The board of trustees may acquire services described by that chapter in any manner or amount the board considers reasonable. The State Office of Risk Management shall provide services for the retirement system as requested by the retirement system, and the retirement system may use the services of the State Office of Risk Management to obtain insurance and perform risk management and workers' compensation claim services. In accordance with terms mutually agreed upon by both parties, the retirement system shall be subject to the relevant requirements of Chapter 412, Labor Code, only for the specific programs or services the board elects to obtain from or through the State Office of Risk Management. The State Office of Risk Management shall pay to the retirement system any amounts collected on behalf of the system through subrogation of claims, regardless of the budget biennium in which the office receives the amounts. The State Office of Risk Management shall pay these amounts directly to the retirement system instead of to the general revenue fund.(d) Notwithstanding any other law, the retirement system has exclusive authority over the purchase of goods and services using money other than money appropriated from the general revenue fund, including specifically money from trusts under the administration of the retirement system, and Subtitle D, Title 10, does not apply to the retirement system with respect to that money. The retirement system shall acquire goods or services by procurement methods approved by the board of trustees or the board's designee. For purposes of this subsection, goods and services include all professional and consulting services and utilities as well as supplies, materials, equipment, skilled or unskilled labor, and insurance. The comptroller shall procure goods or services for the retirement system at the request of the retirement system, and the retirement system may use the services of the comptroller in procuring goods or services.(e) Chapters 2054 and 2055 do not apply to the retirement system. The board of trustees shall control all aspects of information technology and associated resources relating to the retirement system, including computer, data management, and telecommunication operations, procurement of hardware, software, and middleware, and telecommunication equipment and systems, location, operation, and replacement of computers, computer systems, and telecommunication systems, data processing, security, disaster recovery, and storage. The Department of Information Resources shall assist the retirement system at the request of the retirement system, and the retirement system may use any service that is available through that department.(f) Subchapter C, Chapter 2260, does not apply to the retirement system. The acceptance of benefits by the retirement system under a contract does not waive immunity from suit or immunity from liability.(g) Notwithstanding any other law, Chapters 2261 and 2262 do not apply to the retirement system. The Contract Advisory Team shall assist the retirement system at the request of the retirement system. The retirement system may use the training program for contract management provided under Chapter 2262.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.103 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2005, 79th Leg., Ch. 1359, Sec. 21, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.63, eff. September 1, 2007.

Sec. 825.104. DESIGNATION OF AUTHORITY TO SIGN VOUCHERS. (a) The board of trustees shall file with the comptroller of public accounts an attested copy of a board resolution that designates the persons authorized to sign vouchers for payment from accounts of the retirement system.(b) A filed copy of the resolution required by Subsection (a) evidences the comptroller's authority to issue warrants for payment from funds of the retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.104 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.105. ADOPTING RATES AND TABLES. The board of trustees shall adopt rates and mortality, service, and other tables the board considers necessary for the retirement system after considering the results of the actuary's investigation of the mortality, service, and compensation experience of the system's members and beneficiaries.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.105 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.107. RECORDS OF BOARD OF TRUSTEES. (a) The board of trustees shall keep, in convenient form, data necessary for:(1) actuarial valuation of the accounts of the retirement system; and(2) checking the system's expenses.(b) The board shall keep a record of all of its proceedings.(c) Except as otherwise provided by this title, records of the board are open to public inspection.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.107 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.108. REPORTS. (a) No later than December 15 of each year, the board of trustees shall publish a report in the Texas Register containing the following information:(1) the retirement system's fiscal transactions for the preceding fiscal year;(2) the amount of the system's accumulated cash and securities; and(3) the rate of return on the investment of the system's cash and securities during the preceding fiscal year.(b) No later than March 1 of each year, the board of trustees shall publish a report in the Texas Register containing the balance sheet of the retirement system as of August 31 of the preceding fiscal year. The report must contain an actuarial valuation of the system's assets and liabilities, including the extent to which the system's liabilities are unfunded.(c) A copy of the report required by Subsection (a) must be filed with the governor, the lieutenant governor, the speaker of the house of representatives, the State Pension Review Board, the legislative audit committee, and the state auditor no later than December 15 of each year.(d) A copy of the report required by Subsection (b) must be filed with the governor, the lieutenant governor, the speaker of the house of representatives, the State Pension Review Board, the legislative audit committee, and the state auditor no later than March 1 of each year.(e) The board shall prepare annually a complete and detailed written report accounting for all funds received and disbursed by the retirement system during the preceding fiscal year. The annual report must meet the reporting requirements applicable to financial reporting provided in the General Appropriations Act.(f) The board shall prepare biennially a complete and detailed written report describing and explaining any use of appropriated amounts, retirement system assets, or other resources for governmental relations, member counseling, or official publications. The report must be filed with the committees of the senate and the house of representatives having jurisdiction over appropriations, with the committees of the senate and the house of representatives having principal jurisdiction over legislation governing the retirement system, and with the Legislative Budget Board at the time the retirement system submits its budget request for the next state fiscal biennium.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1989, 71st Leg., ch. 929, Sec. 4, eff. Sept. 1, 1989. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.108 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 11.06(d), eff. Aug. 26, 1991; Acts 1995, 74th Leg., ch. 555, Sec. 36, eff. Sept. 1, 1995.

Sec. 825.109. CORRECTION OF ERRORS. If an error in the records of the retirement system results in a person's receiving more or less money than the person is entitled to receive under this subtitle, the board of trustees shall correct the error and so far as practicable shall adjust future payments so that the actuarial equivalent of the benefit to which the person is entitled is paid.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.109 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.110. DETERMINATION OF ANNUAL COMPENSATION. The board of trustees shall adopt rules to exclude from annual compensation all or part of salary and wages in the final years of a member's employment that reasonably can be presumed to have been derived from a conversion of fringe benefits, maintenance, or other payments not includable in annual compensation to salary and wages. The board of trustees shall adopt rules that include a percentage limitation on the amount of increases in annual compensation that may be subject to credit and deposit during a member's final years of employment.

Added by Acts 1981, 67th Leg., 1st C.S., p. 205, ch. 18, Sec. 29, eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 556, Sec. 3, eff. Aug. 26, 1985; Acts 1989, 71st Leg., ch. 835, Sec. 7, eff. Sept. 1, 1989. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.110 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 11.05(g), eff. Aug. 26, 1991.Amended by: Acts 2005, 79th Leg., Ch. 1359, Sec. 22, eff. September 1, 2005.

Sec. 825.111. MANAGEMENT AUDIT. (a) The legislative audit committee may contract with an independent and internationally recognized accounting firm with substantial experience in auditing retirement or pension plans to conduct a managerial audit of the retirement system.(b) The state auditor shall pay the costs of each management audit under this section from money appropriated to the state auditor and approved for that purpose by the legislative audit committee. Not later than the 30th day after the date the retirement system receives a statement of audit costs paid by the state auditor under this subsection, the retirement system shall reimburse the state auditor for the costs from money in the expense account.(c) The legislative audit committee may determine the frequency of the audits authorized by this section and may determine the programs and operations to be covered by the audits. The accounting firm selected to conduct the audits shall report the results of those audits directly to the committee.(d) No later than 30 days after the legislative audit committee receives an audit report, the committee shall file a copy of the report with the retirement system, the governor, the lieutenant governor, the speaker of the house of representatives, the State Pension Review Board, the state auditor, and the secretary of state for publication in the Texas Register.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 11.06(e), eff. Aug. 26, 1991.

Sec. 825.112. INSURANCE. Notwithstanding any other law, the board of trustees may self-insure or purchase any insurance, including fiduciary and liability coverage for trust assets or for the trustees, employees, and agents of the board of trustees, in amounts the board of trustees considers reasonable and prudent.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 13, Sec. 15, eff. Nov. 12, 1991.Amended by: Acts 2005, 79th Leg., Ch. 1359, Sec. 23, eff. September 1, 2005.

Sec. 825.113. MISCELLANEOUS BOARD DUTIES. (a) The executive director or the executive director's designee shall provide to its trustees and employees, as often as necessary, information regarding their qualification for office or employment under this chapter and their responsibilities under applicable laws relating to standards of conduct for state officers or employees.(b) The board shall develop and implement policies that clearly separate the policy-making responsibilities of the board and the management responsibilities of the executive director and the staff of the retirement system.(c) The board shall prepare information of interest to the retirement system's members describing the functions of the system and the system's procedures by which complaints are filed with and resolved by the system. The system shall make the information available to the system's members and appropriate state agencies.(d) The board by rule shall establish methods by which members are notified of the name, mailing address, and telephone number of the retirement system for the purpose of directing complaints to the system.(e) The board shall develop and implement policies that provide the public with a reasonable opportunity to appear before the board and to speak on any issue under the jurisdiction of the board.(f) The retirement system shall comply with federal and state laws related to program and facility accessibility. The executive director shall prepare and maintain a written plan that describes how a person who does not speak English can be provided reasonable access to the board's programs. The board shall also comply with federal and state laws for program and facility accessibility.(g) The board of trustees shall implement a policy requiring the retirement system to use appropriate technological solutions to improve the retirement system's ability to perform its functions. The policy must ensure that the public is able to interact with the retirement system on the Internet.

Added by Acts 1993, 73rd Leg., ch. 812, Sec. 15, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 555, Sec. 37, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1230, Sec. 11, eff. September 1, 2007.

Sec. 825.114. ADVISORY COMMITTEES. (a) The board of trustees may establish advisory committees as it considers necessary to assist it in performing its duties. Members of advisory committees established under this section serve at the pleasure of the board.(b) Notwithstanding any other law to the contrary, the board of trustees by rule shall determine the amount and manner of any compensation or expense reimbursement to be paid members of an advisory committee performing service for the retirement system for performing the work of the advisory committee. All compensation and expense reimbursements for an advisory committee established under this section are payable from the expense account or the retired school employees group insurance fund, as applicable.(c) Notwithstanding any other law to the contrary, the size and composition of advisory committees created by statute for the retirement system or required by statute to be created by the retirement system are as provided by the statute creating or providing for the creation of the particular committee.

Added by Acts 1993, 73rd Leg., ch. 812, Sec. 15, eff. Sept. 1, 1993.

Sec. 825.115. APPLICABILITY OF CERTAIN LAWS. (a) Except as provided by this section, the board of trustees is subject to the open meetings law, Chapter 551, and the administrative procedure law, Chapter 2001.(b) The board of trustees may in its sole discretion make a final decision on a contested case. Notwithstanding any other law, the board of trustees may in its sole discretion modify, refuse to accept, or delete any proposed finding of fact or conclusion of law contained in a proposal for decision submitted by an administrative law judge or other hearing examiner, or make alternative findings of fact and conclusions of law, in a proceeding considered to be a contested case under Chapter 2001. The board of trustees shall state in writing the specific reason for its determination and may adopt rules for the implementation of this subsection. The board of trustees may delegate its authority under this subsection to the executive director, and the executive director may delegate the authority to another employee of the retirement system.(c) The executive director or the executive director's designee under Subsection (b) may refer an appeal relating to the pension plan to the State Office of Administrative Hearings for a hearing or may employ, select, or contract for the services of an administrative law judge or hearing examiner not affiliated with the State Office of Administrative Hearings to conduct a hearing. This subsection prevails over any other law to the extent of any conflict.

Added by Acts 1995, 74th Leg., ch. 555, Sec. 38, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 1359, Sec. 24, eff. September 1, 2005.

SUBCHAPTER C. OFFICERS AND EMPLOYEES OF BOARD OF TRUSTEESSec. 825.201. PRESIDING OFFICER. The governor shall designate a member of the board as the presiding officer of the board to serve in that capacity at the pleasure of the governor.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.201 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 555, Sec. 39, eff. Sept. 1, 1995.

Sec. 825.202. EXECUTIVE DIRECTOR. (a) The board of trustees, by a majority vote of all members, shall appoint an executive director.(b) The executive director may not be a member of the board of trustees.(c) To be eligible to serve as the executive director, a person must:(1) be a citizen of the United States; and(2) have executive ability and experience to carry out the duties of the office.(d) The executive director shall recommend to the board actuarial and other services necessary to administer the retirement system.(e) Annually, the executive director shall prepare an itemized expense budget for the following fiscal year and shall submit the budget to the board for review and adoption.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.202 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 812, Sec. 16, eff. Sept. 1, 1993.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1055, Sec. 1, eff. June 15, 2007.

Sec. 825.203. LEGAL REPRESENTATION. (a) The attorney general of the state is the legal adviser of the board of trustees. The attorney general shall represent the board in all litigation.(b) The board may not employ outside legal counsel to provide legal services to the retirement system except as provided by this section and Section 402.0212, regardless of the source of funds to be used to pay the outside counsel. For purposes of this section, "legal services" includes services provided by an attorney regarding ethics and fiduciary responsibilities.(c) The attorney general shall timely act on a request to approve a contract for outside legal services under Section 402.0212. If the attorney general denies the board's request for approval of a contract for outside legal services:(1) the attorney general shall provide the board with the reason for the denial; and(2) the board may select alternative outside legal counsel, subject to approval by the attorney general in accordance with this section and Section 402.0212.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.203 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2009, 81st Leg., R.S., Ch. 906, Sec. 1, eff. June 19, 2009.

Sec. 825.204. MEDICAL BOARD. (a) The board of trustees shall appoint a medical board composed of three physicians.(b) To be eligible to serve as a member of the medical board, a physician must be licensed to practice medicine in this state and be of good standing in the medical profession. A physician who is eligible to participate in the retirement system may not be a member of the medical board.(c) The medical board shall:(1) review all medical examinations required by this subtitle;(2) investigate essential statements and certificates made by or on behalf of a member of the retirement system in connection with an application for disability retirement; and(3) report in writing to the board of trustees its conclusions and recommendations on all matters referred to it.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.204 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.205. OTHER PHYSICIANS. The board of trustees may employ physicians in addition to the medical board to report on special cases.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.205 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.206. ACTUARY. (a) The board of trustees shall designate an actuary as its technical adviser.(b) At least once every five years the actuary, on authorization of the board of trustees, shall:(1) investigate the mortality, service, and compensation experience of the members and beneficiaries of the retirement system;(2) on the basis of the investigation made under Subdivision (1), recommend to the board of trustees tables and rates that are required; and(3) on the basis of tables and rates adopted by the board of trustees under Section 825.105, evaluate the assets and liabilities of the retirement system.(c) The board of trustees annually shall evaluate the performance of the actuary during the previous year. At least once every three years, the board shall redesignate its actuary after advertising for and reviewing proposals from providers of actuarial services.(d) Each actuarial experience study must include a review of all actuarial assumptions in light of relevant experience, important trends, and economic projections. Interrelated actuarial assumptions shall be reviewed carefully to ensure that adjustments in one assumption are reflected appropriately in related assumptions.(e) Each actuarial valuation must include a detailed analysis comparing experience factors to their actuarial assumptions. The analysis shall be developed and reported to identify significant variations in actual experience from what was assumed. A material variation should be the focus of an actuarial experience study.(f) An actuarial audit shall be performed in conjunction with an actuarial experience study or at least once every five years. The audit must include:(1) an analysis of the appropriateness of the actuarial assumptions;(2) a review of the assumptions and methodology for compliance with the funding standards;(3) verification of demographic data; and(4) confirmation of the valuation results, including a determination of actuarial accrued liability, normal cost, expected employee contributions, and the effects of any recent legislation.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.206 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 812, Sec. 17, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 555, Sec. 40, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1416, Sec. 22, eff. Sept. 1, 1997.

Sec. 825.207. COMPTROLLER. (a) Except as provided by Section 825.302 or 825.303 or by Subsection (e) of this section, the comptroller is the custodian of all securities and cash of the retirement system, including securities held in the name of a nominee of the retirement system.(b) The comptroller shall pay money from the accounts of the retirement system on warrants drawn by the comptroller and authorized by vouchers signed by the executive director or other persons designated by the board of trustees.(c) The comptroller annually shall furnish to the board of trustees a sworn statement of the amount of the retirement system's assets in the comptroller's custody.(d) The comptroller is not responsible, under either civil or criminal law, for any action or losses with respect to assets of the retirement system while the assets are in the custody of a commercial bank as provided by Section 825.302 or 825.303 or by Subsection (e) of this section.(e) The board of trustees may, in the exercise of its constitutional discretion to manage the assets of the retirement system, select one or more commercial banks, depository trust companies, or other entities to serve as custodian or custodians of all or part of the retirement system's assets.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 205, ch. 18, Sec. 30, eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.207 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch. 251, Sec. 5, eff. Aug. 28, 1989; Acts 1993, 73rd Leg., ch. 812, Sec. 18, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1416, Sec. 23, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 8.51, eff. Sept. 1, 1997.

Sec. 825.208. COMPENSATION OF EMPLOYEES; PAYMENT OF EXPENSES. (a) Notwithstanding any other law, the board of trustees shall approve the rate of compensation of all persons it employs and the amounts necessary for other expenses for operation of the retirement system. If expenditures are paid from money appropriated from the general revenue fund rather than from trust funds, the rates and amounts may not exceed those paid for similar services for the state.(b) The retirement system is exempt from Chapter 660 and Subchapter K, Chapter 659, to the extent the board of trustees determines an exemption is necessary for the performance of fiduciary duties.(c) The board of trustees may compensate employees of the retirement system, whether subject to or exempt from the overtime provisions of the Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.), at the rate equal to the employees' regular rate of pay for work performed on a legal holiday or for other compensatory time accrued, when taking compensatory time off would be disruptive to the system's normal business functions.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.208 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2005, 79th Leg., Ch. 1359, Sec. 25, eff. September 1, 2005.

Sec. 825.210. INTEREST IN INVESTMENT PROFITS PROHIBITED. Except for an interest in the retirement assets as a member of the retirement system, a trustee or employee of the board of trustees may not have a direct or indirect interest in the gains from investments made with the system's assets and may not receive any compensation for service other than designated salary and authorized expenses.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.210 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.211. CERTAIN INTERESTS IN LOANS, INVESTMENTS, OR CONTRACTS PROHIBITED. (a) Except as provided by Subsection (c), a person described by Subsection (b) may not participate in or be the beneficiary of, directly or indirectly, a loan, commitment to lend, a guarantee or endorsement to lend, or investment by the retirement system or a contract to advise the system or manage property or investments for the system.(b) The prohibition provided by Subsection (a) applies to a trustee or employee of the retirement system, a consultant or advisor to the retirement system, and a person related within the second degree by consanguinity or affinity to a trustee, employee, consultant, or advisor.(c) The prohibition provided by Subsection (a) does not apply to actions taken by a trustee or employee of the retirement system within the scope of that person's official duties for the system or actions taken by a consultant or advisor within the scope of the services for which the person is being compensated by the retirement system, if the actions do not involve a relationship required to be disclosed under Section 825.212. The prohibition provided by Subsection (a) does not apply to an indirect benefit received resulting from retirement system membership.

Added by Acts 1993, 73rd Leg., ch. 812, Sec. 20, eff. Sept. 1, 1993.

Sec. 825.212. RETIREMENT SYSTEM ETHICS POLICY. (a) In addition to any other requirements provided by law, the board of trustees shall enforce an ethics policy as provided by this section for employees of and consultants and advisors to the retirement system.(b) Each employee of the retirement system who exercises significant decisionmaking or fiduciary authority, as determined by the board, shall file financial disclosure statements with a person designated by the board. The content of a financial disclosure statement must comply substantially with the requirements of Subchapter B, Chapter 572. A statement must be filed not later than the 30th day after the date a person is employed in a significant decisionmaking or fiduciary position and annually after employment not later than April 30. The filing deadline may be postponed by the executive director for not more than 60 days on written request or for an additional period for good cause, as determined by the chairman of the board. The retirement system shall maintain a financial disclosure statement for at least five years after the date of its filing.(c) An employee who has a business or commercial relationship that could reasonably be expected to diminish the employee's independence of judgment in the performance of the employee's responsibilities to the retirement system shall disclose that relationship in writing to a person designated by the board.(d) An employee who files a disclosure statement under Subsection (c) shall refrain from giving advice or making decisions about matters affected by the conflict of interest unless the board, after consultation with the general counsel of the retirement system, expressly waives this prohibition. The retirement system shall maintain a written record of each waiver and the reasons for it. The board may delegate the authority to waive prohibitions under this subsection to one or more designated employees on a vote of a majority of the members of the board at an open meeting called and held in compliance with Chapter 551. The board shall have any order delegating authority to waive prohibitions under this section entered into the minutes of the meeting. The board may adopt criteria for designated employees to use to determine the kinds of relationships that do not constitute a material conflict of interest for purposes of this subsection.(e) The board by rule shall adopt standards of conduct applicable to consultants and advisors to the retirement system who may reasonably be expected to receive more than $10,000 compensation from the system for a fiscal year or who render important investment advice to the retirement system.(f) A consultant or advisor who, directly or indirectly, has a personal or private commercial or business relationship, unrelated to the services that the consultant or advisor performs for the retirement system, with any other party to a transaction with the system that could reasonably be expected to diminish the person's independence of judgment in the performance of the person's responsibilities to the system shall disclose that relationship in writing to the executive director.(g) The board by rule shall require consultants and advisors to the retirement system and brokers to file regularly with the system a report detailing any expenditure of more than $50 made on behalf of a trustee or employee of the system.(h) The board shall prescribe forms for financial disclosure statements, disclosure statements of conflicts of interest, and waivers of the prohibition against involvement in a matter affected by a conflict of interest. The statements and waivers are open records. The board shall designate an employee to be the custodian of the statements and waivers for purposes of public disclosure.

Added by Acts 1993, 73rd Leg., ch. 812, Sec. 20, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(43), (79), eff. Sept. 1, 1995.

Sec. 825.213. EMPLOYMENT PRACTICES. (a) The executive director or the executive director's designee shall develop an intra-agency career ladder program that addresses opportunities for mobility and advancement for employees within the retirement system. The program shall require intra-agency posting of all positions concurrently with any public posting.(b) The executive director or the executive director's designee shall develop a system of annual performance evaluations that are based on documented employee performance. All merit pay for system employees must be based on the system established under this subsection.(c) The executive director or the executive director's designee shall prepare and maintain a written policy statement to assure implementation of a program of equal employment opportunity under which all personnel transactions are made without regard to race, color, disability, sex, religion, age, or national origin. The policy statement must include:(1) personnel policies, including policies relating to recruitment, evaluation, selection, appointment, training, and promotion of personnel that are in compliance with requirements of Chapter 21, Labor Code;(2) a comprehensive analysis of the retirement system's work force that meets federal and state guidelines;(3) procedures by which a determination can be made about the extent of underuse in the retirement system's work force of all persons for whom federal or state guidelines encourage a more equitable balance; and(4) reasonable methods to appropriately address those areas of underuse.(d) A policy statement prepared under Subsection (c) must cover an annual period, be updated annually and reviewed by the Commission on Human Rights for compliance with Subsection (c), and be filed with the governor's office.(e) The governor's office shall deliver a biennial report to the legislature based on the information received under Subsection (d). The report may be made separately or as a part of other biennial reports made to the legislature.

Added by Acts 1993, 73rd Leg., ch. 812, Sec. 20, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 555, Sec. 41, eff. Sept. 1, 1995.

Sec. 825.214. FINANCIAL AUDITOR. A person employed to perform a financial audit of the retirement system must be selected by and report to the board of trustees.

Added by Acts 1993, 73rd Leg., ch. 812, Sec. 20, eff. Sept. 1, 1993.

Sec. 825.215. ADVOCACY PROHIBITED. An employee of the retirement system may not advocate increased benefits or engage in activities to advocate or influence legislative action or inaction. Advocacy or activity of this nature is grounds for dismissal of an employee.

Added by Acts 1995, 74th Leg., ch. 555, Sec. 42, eff. Sept. 1, 1995.

SUBCHAPTER D. MANAGEMENT OF ASSETSSec. 825.301. INVESTMENT OF ASSETS. (a) The board of trustees shall invest and reinvest assets of the retirement system without distinction as to their source in accordance with Section 67, Article XVI, Texas Constitution. For purposes of the investment authority of the board of trustees under Section 67, Article XVI, Texas Constitution, "securities" means any investment instrument within the meaning of the term as defined by Section 4, The Securities Act (Article 581-4, Vernon's Texas Civil Statutes), 15 U.S.C. Section 77b(a)(1), or 15 U.S.C. Section 78c(a)(10). An interest in a limited partnership or investment contract is considered a security without regard to the number of investors or the control, access to information, or rights granted to or retained by the retirement system. Any instrument or contract intended to manage transaction or currency exchange risk in purchasing, selling, or holding securities is considered to be a security. Investment decisions are subject to the standard provided in the Texas Trust Code by Section 117.004(b), Property Code.(a-1) This subsection expires September 1, 2012, and applies to the investment and reinvestment of assets of the retirement system only if the investment or reinvestment is made before September 1, 2012. In addition to any investment or reinvestment authorized by Subsection (a), the board of trustees may buy and sell the following, only to efficiently manage and reduce the risk of the overall investment portfolio:(1) futures contracts;(2) options;(3) options on futures contracts;(4) forward contracts;(5) swap contracts, including swap contracts with embedded options;(6) any instrument or contract intended to manage transaction or currency exchange risk in purchasing, selling, or holding investments; and(7) any other instrument commonly used by institutional investors to manage institutional investment portfolios.(a-2) The board of trustees may delegate investment authority and contract with one or more private professional investment managers for investment and management of not more than 30 percent of the total assets held in trust by the retirement system. In a contract made under this subsection, the board of trustees shall specify any applicable policies, requirements, or restrictions, including criteria for determining the quality of investments or the use of standard rating services, that the board of trustees adopts for investments of the system. The board of trustees may not contract under this subsection for investment and management services to be performed on or after September 1, 2012.(a-3) For the purpose of carrying out policy decisions made by the board of trustees, the board may delegate investment authority with respect to assets held by the retirement system to the executive director or the staff of the retirement system.(b) In addition to the board's authority under Subsection (a-2), the board of trustees may contract with private professional investment managers, advisors, and consultants to assist and advise the board and the staff of the retirement system in investing the assets of the retirement system.(b-1) By accepting a delegation of investment authority under Subsection (a-2) or an engagement to assist or advise the board or the staff of the retirement system under Subsection (b), a professional investment manager, advisor, or consultant submits to the jurisdiction of the courts of this state in all proceedings arising from or related to performance of the delegated authority or engagement. An action relating to services rendered under this section shall be brought only in a state district court sitting in Travis County, Texas. Chapter 2260 does not apply to a contract under Subsection (a-2) or (b). This subsection does not waive any immunity of the retirement system.(c) The board of trustees shall employ one or more performance measurement services to evaluate and analyze the investment results of those assets of the retirement system for which reliable and appropriate measurement methodology and procedures exist. Each service shall compare investment results with the written investment objectives developed by the board, and shall also compare the investment of the assets being evaluated and analyzed with the investment of other public funds.(d) The board of trustees may invest assets of the retirement system in obligations issued, assumed, or guaranteed by the Inter-American Development Bank, the International Bank for Reconstruction and Development (the World Bank), the African Development Bank, the Asian Development Bank, and the International Finance Corporation.(e) The board of trustees shall develop written investment objectives concerning the investment of the assets of the retirement system. The objectives may address desired rates of return, risks involved, investment time frames, and any other relevant considerations.

Added by Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1983, 68th Leg., p. 5098, ch. 925, Sec. 4, eff. Aug. 29, 1983; Acts 1983, 68th Leg., p. 5100, ch. 926, Sec. 4, eff. Aug. 29, 1983; Acts 1985, 69th Leg., ch. 542, Sec. 6, eff. Aug. 26, 1985; Acts 1987, 70th Leg., ch. 167, Sec. 5.01(a)(64), eff. Sept. 1, 1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.301 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 408, Sec. 3, eff. Aug. 26, 1991; Acts 1997, 75th Leg., ch. 1416, Sec. 25, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1540, Sec. 17, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1103, Sec. 11, eff. Jan. 1, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 124, Sec. 1, eff. May 17, 2007.

Sec. 825.3011. CERTAIN CONSULTATIONS CONCERNING INVESTMENTS. (a) In this section, "private investment fund," "reinvestment," and "restricted securities" have the meanings assigned by Section 552.143.(b) Chapter 551 does not require the board of trustees to confer with one or more employees, consultants, or legal counsel of the retirement system or with a third party, including representatives of an issuer of restricted securities or a private investment fund, in an open meeting if the only purpose of the conference is to receive information from or question the employees, consultants, or legal counsel of the retirement system or the third party relating to:(1) an investment or a potential investment by the board of trustees in a private investment fund; or(2) the purchase, holding, or disposal of restricted securities or a private investment fund's investment in restricted securities if, under Section 552.143, the information discussed would be confidential and excepted from the requirements of Section 552.021 if the information was included in the records of a governmental body.(c) This section applies notwithstanding Section 825.115.

Added by Acts 2007, 80th Leg., R.S., Ch. 124, Sec. 2, eff. May 17, 2007.

Sec. 825.3012. INVESTMENT IN CERTAIN HEDGE FUNDS LIMITED. (a) For the purposes of this section, "hedge fund" means a private investment vehicle that:(1) is not registered as an investment company;(2) issues securities only to accredited investors or qualified purchasers under an exemption from registration; and(3) engages primarily in the strategic trading of securities and other financial instruments.(b) Notwithstanding any provision of Section 825.301, not more than five percent of the value of the total investment portfolio of the retirement system may be invested in hedge funds.(c) The percentage of the value described by Subsection (b) is determined by reference to the value of the total investment portfolio of the retirement system as of the date the retirement system executes the subscription documents for each hedge fund investment.

Added by Acts 2007, 80th Leg., R.S., Ch. 124, Sec. 3, eff. May 17, 2007.

Sec. 825.302. CUSTODY AND INVESTMENT OF ASSETS PENDING TRANSACTIONS. The retirement system may, in the exercise of its constitutional discretion to manage the assets of the retirement system, select one or more commercial banks, depository trust companies, or other entities to serve as custodian or custodians of the system's cash or securities pending completion of an investment transaction and may authorize such custodian to invest the cash so held in such short-term securities as the board of trustees determines.

Added by Acts 1981, 67th Leg., 1st C.S., p. 205, ch. 18, Sec. 31, eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.3011 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch. 251, Sec. 6, eff. Aug. 28, 1989.

Sec. 825.3021. APPRAISAL AND SALE OF REAL PROPERTY. If the retirement system acquires, through foreclosure or conveyance of deed in lieu of foreclosure, real property assets or stock in an entity the major asset of which is real property, the retirement system shall, not later than the 90th day after the date of acquisition:(1) have the real property appraised by an appraiser who is not a trustee or employee of the retirement system and who has received MAI or SRA;(2) acquire a foreclosure endorsement to the mortgagee's title insurance policy; and(3) if the real property contains improvements, employ an individual who is not, or a property management company that is not owned by, a trustee or employee of the retirement system and who is, or that employs, a CPM, CAM, or RAM to manage the property.

Added by Acts 1993, 73rd Leg., ch. 812, Sec. 21, eff. Sept. 1, 1993.

Sec. 825.303. SECURITIES CUSTODY AND SECURITIES LENDING. (a) The retirement system may, in the exercise of its constitutional discretion to manage the assets of the retirement system, select one or more commercial banks, depository trust companies, or other entities to serve as custodian or custodians of the system's securities and to lend the securities under rules adopted by the board of trustees and as required by this section. The retirement system may select one or more commercial banks, depository trust companies, or other entities to act independently of the custodian and lend the securities under board rules and as required by this section.(b) To be eligible to lend securities under this section, a bank or brokerage firm must:(1) be experienced in the operation of a fully secured securities loan program;(2) maintain adequate capital in the prudent judgment of the retirement system to assure the safety of the securities;(3) execute an indemnification agreement satisfactory in form and content to the retirement system fully indemnifying the retirement system against loss resulting from borrower default or the failure of the bank or brokerage firm to properly execute the responsibilities of the bank or brokerage firm under the applicable securities lending agreement; (4) require any securities broker or dealer to whom it lends securities belonging to the retirement system to deliver to and maintain with the custodian collateral in the form of cash or government securities eligible for book entry in either the Federal Reserve System or the Participants Trust Company, in an amount equal to not less than 100 percent of the market value, from time to time, of the loaned securities; and(5) comply with guidelines the board of trustees may adopt concerning the investment of cash collateral, borrower limits, and other items.

Added by Acts 1981, 67th Leg., 1st C.S., p. 205, ch. 18, Sec. 31, eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.3012 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch. 251, Sec. 7, eff. Aug. 28, 1989; Acts 1993, 73rd Leg., ch. 812, Sec. 22, eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 1540, Sec. 18, 19, eff. Sept. 1, 1999.

Sec. 825.304. NOMINEE TO HOLD SECURITIES. (a) The assets of the retirement system may be held in the name of agents, nominees, depository trust companies, or other entities designated by the board of trustees.(b) The records and all relevant reports or accounts of the retirement system must show the ownership interest of the retirement system in these assets and the facts regarding the system's holdings.(c) A trustee or employee of the retirement system shall have no personal economic interest in any entity listed in Subsection (a), but shall undertake such action and duties with respect to these entities as the board of trustees determines to be in the interest of the retirement system. This subsection does not prohibit:(1) an interest in the assets as a member of the retirement system;(2) the right to receive expense reimbursements at the same rate that the board member or employee would have received as a board member or employee; and(3) such indemnification as is authorized by the board of trustees.(d) The records of an agent, nominee, or other entity that are maintained by the retirement system are subject to audit by the state auditor.

Added by Acts 1981, 67th Leg., 1st C.S., p. 205, ch. 18, Sec. 31, eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.3013 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch. 251, Sec. 8, eff. Aug. 28, 1989.

Sec. 825.305. AVAILABLE CASH. The board of trustees may keep on deposit with the comptroller available cash not exceeding 10 percent of the total assets of the retirement system, to pay annuity and other disbursements.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.302 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.53, eff. Sept. 1, 1997.

Sec. 825.306. CREDITING SYSTEM ASSETS. The assets of the retirement system shall be credited, according to the purpose for which they are held, to one of the following accounts:(1) member savings account;(2) state contribution account;(3) retired reserve account;(4) interest account;(5) expense account; or(6) deferred retirement option account.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.303 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 555, Sec. 43, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1416, Sec. 26, eff. Sept. 1, 1997.

Sec. 825.307. MEMBER SAVINGS ACCOUNT. (a) The retirement system shall deposit in a member's individual account in the member savings account:(1) the amount of contributions to the retirement system that is deducted from the member's compensation;(2) the portion of a deposit made on or after resumption of membership that represents the amount of retirement benefits received;(3) the portion of a deposit to reinstate service credit previously canceled that represents the amount withdrawn or refunded;(4) the portion of a deposit to establish military service credit required by Section 823.302(c);(5) the portion of a deposit to establish equivalent membership service credit required by Section 823.401(d), 823.402(e)(1) or (e)(2), or 823.404(c); and(6) interest earned on money in the account as provided by Subsections (b) and (c) and Section 825.313(c).(b) Interest on a member's contribution is earned monthly and computed at the rate of five percent a year. Except as provided by Subsection (c), interest is computed based on the mean balance in the member's account during that fiscal year and shall be credited on August 31 of each year.(c) If a person's membership in the retirement system is terminated during a fiscal year, the interest on the member's account is computed based on the mean balance in the account from September 1 of the fiscal year until:(1) the last day of the month that preceded the month in which the membership termination occurred if termination was caused by the member's death or the withdrawal of contributions; or(2) the effective date of retirement if membership termination was caused by retirement.(d) Accumulated contributions in an individual's account on the date that the individual's membership in the retirement system is terminated do not earn interest after that date.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1989, 71st Leg., ch. 835, Sec. 8, eff. Sept. 1, 1989. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.304 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 11.05(h), eff. Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 785, Sec. 2, eff. Aug. 30, 1993; Acts 1999, 76th Leg., ch. 1118, Sec. 3, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1122, Sec. 3, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1229, Sec. 15, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1312, Sec. 1, eff. January 1, 2009.Acts 2005, 79th Leg., Ch. 1359, Sec. 26, eff. January 1, 2009.

Sec. 825.308. STATE CONTRIBUTION ACCOUNT. The retirement system shall deposit in the state contribution account:(1) all state contributions to the retirement system required by Section 825.404;(2) amounts from the interest account as provided by Section 825.313(b)(2);(3) retirement annuities waived or forfeited in accordance with Section 824.601 or 824.004;(4) fees collected under Section 825.403(h);(5) fees and interest for reinstatement of service credit or establishment of membership service credit as provided by Section 823.501;(6) the portion of a deposit required by Section 823.302 to establish military service credit that represents a fee; and(7) employer contributions required under Section 825.4092.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 207, ch. 18, Sec. 32, eff. Nov. 10, 1981; Acts 1985, 69th Leg., ch. 832, Sec. 7, eff. June 15, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.305 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 1229, Sec. 16, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1359, Sec. 27, eff. September 1, 2005.

Sec. 825.309. RETIRED RESERVE ACCOUNT. (a) The retirement system shall transfer to the retired reserve account:(1) from the member savings account, an amount equal to the accumulated contributions in a member's individual account when the member retires or when the retirement system approves the payment of any benefit authorized under this subtitle on the member's retirement or death;(2) from the state contribution account, an amount certified by the actuary or determined under actuarial tables adopted by the board of trustees pursuant to Section 825.105 as necessary to provide for the payment of the benefit as it becomes due; and(3) from the interest account, the amount required by Section 825.313(b)(1).(b) The retirement system shall use money in the retired reserve account to pay all retirement annuities and all death or survivor benefits, including postretirement benefit increases and other adjustments to annuities.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1987, 70th Leg., ch. 61, Sec. 8, eff. Aug. 31, 1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.306 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 555, Sec. 44, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1118, Sec. 4, eff. Sept. 1, 1999.

Sec. 825.311. INTEREST ACCOUNT. In the interest account the retirement system shall:(1) deposit all income, interest, and dividends from deposits and investments of assets of the retirement system; (2) accumulate net capital gains and losses resulting from the sale, call, maturity, conversion, or recognition of changes in carrying values of investments of the retirement system; and(3) accumulate net income or losses from other investments.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.308 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 812, Sec. 23, eff. Sept. 1, 1993.

Sec. 825.312. EXPENSE ACCOUNT. (a) The retirement system shall deposit in the expense account:(1) money transferred from the interest account under Section 825.313(d) and(2) money received from the Texas Public School Employees Group Insurance Program for service performed for the program by the retirement system.(b) The retirement system shall pay from the account all administrative expenses of the retirement system that exceed the amounts appropriated under Section 825.404(d) and that are required to perform the fiduciary duties of the board.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 207, ch. 18, Sec. 33, eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.309 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 785, Sec. 3, eff. Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 812, Sec. 24, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 555, Sec. 45, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1118, Sec. 5, eff. Sept. 1, 1999.

Sec. 825.3121. DEFERRED RETIREMENT OPTION ACCOUNT. (a) The retirement system shall deposit in the deferred retirement option account the amounts required to be deposited in the account by Section 824.804(a) and interest as required by Section 824.807.(b) The retirement system shall pay from the account all benefits accrued during participation in the deferred retirement option plan.

Added by Acts 1997, 75th Leg., ch. 1416, Sec. 27, eff. Sept. 1, 1997.

Sec. 825.313. TRANSFERS FROM INTEREST OR STATE CONTRIBUTION ACCOUNT. (a) Annually, the retirement system shall transfer from the interest account to the state contribution account amounts accumulated under Section 825.311(2).(b) On August 31 of each year, the retirement system shall make the following transfers from the interest account:(1) to the retired reserve account, an amount equal to 4-3/4 percent of the average balance of the retired reserve account for that fiscal year or, if the transfer is authorized by resolution of the board, an amount computed at a greater rate if the actuary recommends the greater rate to adequately fund the retired reserve account; and(2) to the state contribution account, the amount remaining in the interest account after the other transfers required or authorized by this section are made.(c) On August 31 of each year, the retirement system shall transfer from the interest account to the member savings account an amount computed under Section 825.307(b) unless membership is terminated in that fiscal year. If membership is terminated during the fiscal year, the retirement system shall transfer from the interest account to the member savings account an amount computed under Section 825.307(c).(d) The board of trustees, by resolution recorded in its minutes, may transfer from the interest account to the expense account an amount necessary to cover the expenses of the retirement system for the fiscal year that exceed the amount of operating expenses appropriated under Section 825.404(d) and that are required to perform the fiduciary duties of the board, including the expense of servicing mortgages insured by the Federal Housing Administration under the National Housing Act (12 U.S.C. Section 1701 et seq.).

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.310 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 555, Sec. 45, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1118, Sec. 6, eff. Sept. 1, 1999.

Sec. 825.314. USE AND REPORTING OF STATE CONTRIBUTIONS AND OTHER APPROPRIATIONS AND ASSETS. (a) The retirement system shall use all assets contributed by the state, other than operating expenses appropriated under Section 825.404(d), to pay benefits authorized by this subtitle.(b) The staff of the retirement system shall report to the board at each board meeting the amounts and uses since the preceding board meeting of any money expended by the system from amounts transferred under Section 825.313(d) and include an explanation of why the amounts were needed to perform the fiduciary duties of the board. The retirement system annually shall prepare and issue to each contributing member and annuitant and to the governor, lieutenant governor, and speaker of the house of representatives a summary of the reports presented during the preceding year to the board.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.311 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 555, Sec. 45, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1118, Sec. 7, eff. Sept. 1, 1999.

Sec. 825.315. PROHIBITED USE OF ASSETS. Assets of the retirement system may not be used to advocate or influence the outcome of an election or the passage or defeat of any legislative measure. This prohibition may not be construed to prevent any trustee or employee from furnishing information in the hands of the trustee or employee that is not considered confidential under law to a member or committee of the legislature, to any other state officer or employee, or to any private citizen, at the request of the person or entity to whom the information is furnished. This prohibition does not apply to the incidental use of retirement system facilities by groups of members or retirees or by officers or employees of state agencies.

Added by Acts 1995, 74th Leg., ch. 555, Sec. 46, eff. Sept. 1, 1995.

SUBCHAPTER E. COLLECTION OF MEMBERSHIP FEES AND CONTRIBUTIONSSec. 825.402. RATE OF MEMBER CONTRIBUTIONS. (a) The rate of contributions for each member of the retirement system is:(1) five percent of the member's annual compensation or $180, whichever is less, for service rendered after August 31, 1937, and before September 1, 1957;(2) six percent of the first $8,400 of the member's annual compensation for service rendered after August 31, 1957, and before September 1, 1969;(3) six percent of the member's annual compensation for service rendered after August 31, 1969, and before the first day of the 1977-78 school year;(4) 6.65 percent of the member's annual compensation for service rendered after the last day of the period described by Subdivision (3) and before September 1, 1985; and(5) 6.4 percent of the member's annual compensation for service rendered after August 31, 1985, subject to Subsection (b).(b) Subject to Subsection (c), the board of trustees may by order require that the rate of contributions for each member of the retirement system under Subsection (a) is increased to not more than 6.58 percent of the member's annual compensation for service rendered after the date of the order if:(1) the legislature by law requires or authorizes the board of trustees to pay a supplemental payment to specified annuitants; and(2) the board of trustees finds, as of the time the payment is to be made, that after the payment is made the amortization period for the unfunded actuarial liabilities of the retirement system would exceed 30 years by one or more years.(c) Notwithstanding any other law, the board of trustees may not make a supplemental payment required or authorized by the legislature by law, and may not impose an increase in the rate of contributions under Subsection (b), if the board of trustees finds that after making the payment and imposing the increase the amortization period for the unfunded actuarial liabilities of the retirement system would exceed 30 years by one or more years.(d) Notwithstanding any other law, the board of trustees may delay making a supplemental payment required or authorized by the legislature by law as necessary to make the determinations required under Subsections (b) and (c).

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1985, 69th Leg., ch. 228, Sec. 2, eff. Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.402 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1389, Sec. 1, eff. September 1, 2007.

Sec. 825.403. COLLECTION OF MEMBER'S CONTRIBUTIONS. (a) Each payroll period, each employer shall deduct from the compensation of each member employed by the employer an amount equal to 6.4 percent of the member's compensation for that period.(b) Each employer or the employer's designated disbursing officer, at a time and in a form prescribed by the retirement system, shall send to the executive director all deductions and a certification of earnings of each member employed by the employer. An employer shall use electronic fund transfer to send deductions required by this section or shall certify to the retirement system either that the employer is unable to establish a qualifying account at a financial institution or that payment by electronic fund transfer would be impractical or more costly than payment by paper check.(c) The executive director shall deposit with the comptroller all deductions received by the executive director.(d) After the deductions are deposited with the comptroller, the money shall be used as provided by this subtitle.(e) The county superintendent or ex officio county superintendent, in accordance with this section, shall collect contributions of members employed in common school or other school districts under the superintendent's jurisdiction.(f) Employers shall make the deductions required by this section even if the member's compensation is reduced below the amount equal to the minimum compensation provided by law.(g) By becoming a member of the retirement system, a member consents to the deductions required by this section. The payment of compensation less those deductions is a complete release of all claims, except benefits provided by this subtitle, for services rendered by the member during the payment period.(h) If deductions were previously required but not paid, the member shall pay the amount of those deductions plus a fee computed at a rate of five percent a year on the unpaid amount from the end of the school year in which the deductions first became due or the end of the 1974-75 school year, whichever is later, to the date of payment. The board of trustees shall:(1) prescribe terms for payments under this subsection;(2) credit the member for prior service to which the member is entitled under this subtitle; and(3) deposit the fee required by this subsection in the state contribution account.(i) Contributions required by Section 825.402 shall be deducted from the funds regularly appropriated by the state for the current maintenance of any educational institution supported in whole or part by the state and not otherwise covered by this section.(j) If deductions were previously required of a member but not paid, proof of service must be made before service credit is granted or payment for the credit is required. Proof of service is sufficient if the member's employer documents that the employer has records made at or near the time of service that establish the amount of time worked and salary earned. A member may submit in lieu of employer documentation internal revenue, social security, bank, or other written records that were made at or near the time of service and that establish the amount of time worked and salary earned. An affidavit based on memory without written records made at or near the time of service is not sufficient documentation for the establishment of service credit. The retirement system may audit records used for documentation under this subsection.(k) Reporting entities and the commissioner of education shall inform the retirement system of changes in status of a school district or charter school that affect the reporting responsibilities of the entity.(l) The commissioner of education shall notify the retirement system in writing:(1) of the revocation, denial of renewal, or surrender of a charter issued by the State Board of Education, within 10 business days of the date of the event;(2) that an open-enrollment charter school or other reporting entity no longer is receiving state funds, within 10 business days of the date on which funding ceases; and(3) when an open-enrollment charter school or other reporting entity resumes receiving state funds, within 10 business days of the date on which funding resumes.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1985, 69th Leg., ch. 228, Sec. 3, eff. Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.403 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 812, Sec. 25, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 555, Sec. 47, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1423, Sec. 8.54, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 1359, Sec. 28, eff. September 1, 2005.

Sec. 825.404. COLLECTION OF STATE CONTRIBUTIONS AND APPROPRIATED OPERATING EXPENSES. (a) During each fiscal year, the state shall contribute to the retirement system an amount equal to at least six and not more than 10 percent of the aggregate annual compensation of all members of the retirement system during that fiscal year. The amount of the state contribution made under this section may not be less than the amount contributed by members during that fiscal year in accordance with Section 825.402.(a-1) During each fiscal year of the state fiscal biennium beginning September 1, 2007, the state shall contribute to the retirement system an amount equal to 6.58 of the aggregate annual compensation of all members of the retirement system during that fiscal year. This subsection expires September 1, 2009.(b) Before November 2 of each even-numbered year, the board of trustees shall certify to the comptroller of public accounts for review and adoption an estimate of the amount necessary to pay the state's contributions to the retirement system for the following biennium.(c) The amount certified under Subsection (b) shall be included in the state budget that the governor submits to the legislature.(d) The legislature shall appropriate from the general revenue fund a specified amount of money to be used to pay operating expenses of the retirement system for each fiscal year.(e) All money appropriated by the state to the retirement system shall be paid to the state contribution account in equal monthly installments as provided by Section 403.093(c), Government Code, except money appropriated under Subsection (d), which remains in the general revenue fund until expenses are approved under Chapter 2103.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 207, ch. 18, Sec. 34, eff. Nov. 10, 1981; Acts 1985, 69th Leg., ch. 228, Sec. 4, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 61, Sec. 10, eff. Aug. 31, 1987; Acts 1989, 71st Leg., ch. 16, Sec. 6, eff. Aug. 31, 1989. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.404 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 555, Sec. 48, 49, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 899, Sec. 17.01, eff. August 29, 2005.Acts 2007, 80th Leg., R.S., Ch. 1389, Sec. 2, eff. September 1, 2007.

Sec. 825.4041. EMPLOYER PAYMENTS. (a) For purposes of this section, a new member is a person first employed on or after September 1, 2005, including a former member who withdrew retirement contributions under Section 822.003 and is reemployed on or after September 1, 2005.(b) During each fiscal year, an employer shall pay an amount equal to the state contribution rate, as established by the General Appropriations Act for the fiscal year, applied to the aggregate compensation of new members of the retirement system, as described by Subsection (a), during their first 90 days of employment.(c) On a monthly basis an employer shall:(1) report to the retirement system, in a form prescribed by the system, a certification of the total amount of salary paid during the first 90 days of employment of a new member and the total amount of employer payments due under this section for the payroll periods; and(2) retain information, as determined by the retirement system, sufficient to allow administration of this section, including information for each employee showing the applicable salary as well as aggregate compensation for the first 90 days of employment for new employees.(d) A person who was hired before September 1, 2005, and was subject to a 90-day waiting period for membership in the retirement system becomes eligible to participate in the retirement system as a member starting September 1, 2005. For the purpose of this section, the member shall be treated as a new member for the remainder of the waiting period.(e) The employer must remit the amount required under this section to the retirement system at the same time the employer remits the member's contribution. In computing the amount required to be remitted, the employer shall include compensation paid to an employee for the entire pay period that contains the 90th calendar day of new employment.(f) At the end of each school year, the retirement system shall certify to the commissioner of education and to the state auditor:(1) the name of each employer that has failed to remit, within the period required by Section 825.408, all payments required under this section for the school year; and(2) the amounts of the unpaid required payments.(g) If the commissioner of education or the state auditor receives a certification under Subsection (f), the commissioner or the state auditor shall direct the comptroller to withhold the amount certified, plus interest computed at the rate and in the manner provided by Section 825.408, from the first state money payable to the employer. The amount withheld shall be deposited to the credit of the appropriate accounts of the retirement system.(h) The board of trustees shall take this section into consideration in adopting the biennial estimate of the amount necessary to pay the state's contributions to the retirement system.

Added by Acts 2005, 79th Leg., Ch. 899, Sec. 19.01, eff. September 1, 2005.Added by Acts 2005, 79th Leg., Ch. 1359, Sec. 29, eff. September 1, 2005.

Sec. 825.405. CONTRIBUTIONS BASED ON COMPENSATION ABOVE STATUTORY MINIMUM. (a) For members entitled to the minimum salary for certain school personnel under Section 21.402, Education Code, and for members who would have been entitled to the minimum salary for certain school personnel under former Section 16.056, Education Code, as that section existed on January 1, 1995, the employing district shall pay the state's contribution on the portion of the member's salary that exceeds the statutory minimum salary.(b) For purposes of this section:(1) the statutory minimum salary for certain school personnel under Section 21.402, Education Code, is the salary provided by that section multiplied by the cost of education adjustment applicable under Section 42.102, Education Code, to the district in which the member is employed; and(2) the statutory minimum salary for members who would have been entitled to the minimum salary for certain school personnel under former Section 16.056, Education Code, as that section existed on January 1, 1995, is a minimum salary computed in the same manner as the minimum salary for certain school personnel under Section 21.402, Education Code, multiplied by the cost of education adjustment applicable under Section 42.102, Education Code, to the district in which the member is employed.(b-1) Expired.(c) Monthly, employers shall:(1) report to the retirement system in a form prescribed by the system a certification of the total amount of salary paid above the statutory minimum salary and the total amount of employer contributions due under this section for the payroll period; and(2) retain information, as determined by the retirement system, sufficient to allow administration of this section, including information for each employee showing the applicable minimum salary as well as aggregate annual compensation.(d) The employer must remit the amount required under this section to the executive director at the same time that the employer remits the member's contribution.(e) After the end of each school year, the retirement system shall certify to the commissioner of education:(1) the names of any employing districts that have failed to remit, within the period required by Section 825.408, all contributions required under this section for the school year; and(2) the amounts of the unpaid contributions.(f) If the commissioner of education receives a certification under Subsection (e), the commissioner shall direct the comptroller of public accounts to withhold the amount certified, plus interest computed at the rate and in the manner provided by Section 825.408, from the first state money payable to the school district. The amount withheld shall be deposited to the credit of the appropriate accounts of the retirement system.(g) The board of trustees shall take this section into consideration in adopting the biennial estimate of the amount necessary to pay the state's contributions to the system.(h) This section does not apply to state contributions for members employed by a school district in a school year if the district's effective tax rate for maintenance and operation revenues for the tax year that ended in the preceding school year equals or exceeds 125 percent of the statewide average effective tax rate for school district maintenance and operation revenues for that tax year. For a tax year, the statewide average effective tax rate for school district maintenance and operation revenues is the tax rate that, if applied to the statewide total appraised value of taxable property for every school district in the state determined under Section 403.302, would produce an amount equal to the statewide total amount of maintenance and operation taxes imposed in the tax year for every school district in the state.(i) Not later than the seventh day after the final date the comptroller certifies to the commissioner of education changes to the property value study conducted under Subchapter M, Chapter 403, the comptroller shall certify to the Teacher Retirement System of Texas:(1) the effective tax rate for school district maintenance and operation revenues for each school district in the state for the immediately preceding tax year; and(2) the statewide average effective tax rate for school district maintenance and operation revenues for the immediately preceding tax year.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 28, art. 2, Sec. 19, eff. Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.4041 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 722, Sec. 1 to 3, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec. 65, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 347, Sec. 8.19, eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 812, Sec. 26, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 260, Sec. 37, eff. May 30, 1995; Acts 1995, 74th Leg., ch. 579, Sec. 3, eff. Jan. 1, 1996; Acts 1997, 75th Leg., ch. 165, Sec. 6.23, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1540, Sec. 20, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 82, eff. September 1, 2009.

Sec. 825.406. COLLECTION OF CONTRIBUTIONS FROM FEDERAL OR PRIVATE SOURCES; OFFENSE; PENALTY. (a) If an employer applies for money provided by the United States, an agency of the United States, or a privately sponsored source, and if any of the money will pay part or all of an employee's salary, the employer shall apply for any legally available money to pay state contributions required by Section 825.404 or 830.201.(b) When an employer receives money for state contributions from an application made in accordance with Subsection (a), the employer shall immediately send the money to the retirement system for deposit in the state contribution account.(c) Monthly, employers shall:(1) report to the retirement system in a form prescribed by the system a certification of the total amount of salary paid from federal funds and private grants and the total amounts provided by the funds and grants for state contributions for the employees; and(2) retain the following information:(A) the name of each employee paid in whole or part from a grant;(B) the source of the grant;(C) the amount of the employee's salary paid from the grant;(D) the amount of the money provided by the grant for state contributions for the employee; and(E) any other information the retirement system determines is necessary to enforce this section.(d) The retirement system may:(1) require from employers reports of applications for money;(2) require evidence that the applications include requests for funds available to pay state contributions to the retirement system for employees paid from the grant; and(3) examine the records of any employer to determine compliance with this section and rules promulgated under it.(e) A person commits an offense if the person is an administrator of an employer and knowingly fails to comply with this section.(f) An offense under Subsection (e) is a Class C misdemeanor.(g) An employer who fails to comply with this section may not, after the failure, apply for or spend any money from a federal or private grant. The retirement system shall report alleged noncompliance to the attorney general, the Legislative Budget Board, the comptroller of public accounts, and the governor. The attorney general shall bring a writ of mandamus against the employer to compel compliance with this section.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.405 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.55, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1540, Sec. 21, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1223, Sec. 1, eff. September 1, 2007.

Sec. 825.407. COLLECTION OF CONTRIBUTIONS FROM NONEDUCATIONAL AND GENERAL FUNDS. (a) In this section:(1) "General academic teaching institution" has the meaning assigned by Section 61.003, Education Code.(2) "Medical and dental unit" has the meaning assigned by Section 61.003, Education Code.(3) "Noneducational and general funds" means all funds of an institution of higher education except those funds used as a method of financing for an institutional appropriation in the General Appropriations Act or dedicated by the Constitution of the State of Texas.(b) The governing board of each general academic teaching institution and the governing board of each medical and dental unit shall reimburse the state, from noneducational and general funds of the institution or unit, for state contributions that are made based on any portion of a member's salary that is paid from the noneducational and general funds.(c) The designated disbursing officer of each general academic teaching institution and the designated disbursing officer of each medical and dental unit shall:(1) submit to the retirement system, at a time and in the manner prescribed by the retirement system, a monthly report containing a certification of the total amount of salary paid from noneducational and general funds and the total amount of employer contributions due under this section for the payroll period; and(2) maintain and retain the following information:(A) the name of each member employed by the institution or unit who, for the most recent payroll period, was paid wholly or partly from noneducational and general funds;(B) the amount of the employee's salary for the most recent payroll period that was paid from noneducational and general funds; and(C) any other information the retirement system determines is necessary to administer this section.(d) A monthly report required under Subsection (c) shall be accompanied by payment of the amount certified under Subdivision (3) of that subsection.(e) After the end of each fiscal year, the retirement system shall report to the comptroller of public accounts and the State Auditor the name of any general academic teaching institution and any medical and dental unit delinquent in the reimbursement of contributions under this section for the preceding fiscal year and the amount by which each reported institution or unit is delinquent.(f) Any portion of the reimbursement required under this section to be made for a fiscal year by a general academic teaching institution or a medical and dental unit that remains unpaid on the first day of the next fiscal year accrues interest, beginning on that day or the due date for the portion, whichever is later, at an annual rate, compounded monthly, equal to the rate established under Section 825.313(b)(1), plus two percent.(g) The retirement system shall deposit all money it receives under this section in the state contribution account.

Added by Acts 1985, 69th Leg., ch. 99, Sec. 1, eff. Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.4051 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1118, Sec. 8, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1540, Sec. 22, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1223, Sec. 2, eff. September 1, 2007.

Sec. 825.408. INTEREST ON CONTRIBUTIONS AND FEES; DEPOSITS IN TRUST. (a) An employing district that fails to remit, before the seventh day after the last day of a month, all member and employer deposits and documentation of the deposits required by this subchapter to be remitted by the district for the month shall pay to the retirement system, in addition to the deposits, interest on the unpaid or undocumented amounts at an annual rate compounded monthly. The rate of interest is the rate established under Section 825.313(b)(1), plus two percent. Interest required under this section is creditable to the interest account. On request, the retirement system may grant a waiver of the deadline imposed by this subsection based on a district's financial or technological resources.(b) An employing district and its trustees hold amounts due to the retirement system under this subtitle in trust for the retirement system and its members and may not divert the amounts to any other purpose.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 28, art. 2, Sec. 20, eff. Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.406 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1118, Sec. 9, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1540, Sec. 23, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1229, Sec. 17, eff. Sept. 1, 2001.

Sec. 825.409. EMPLOYER PICKUP OF MEMBER CONTRIBUTIONS. (a) Each employer shall pick up the employee contribution required of each of its employees by Section 825.403 for all compensation earned after December 31, 1987. Employers shall pay to the retirement system the picked-up contributions from the same source of funds that is used in paying earnings to the employees. Such payments shall be in lieu of contributions by the employees. An employer shall pick up these contributions by a corresponding reduction in the cash salary of the employees, by an offset against a future salary increase, or by a combination of a salary reduction and offset against a future salary increase. Employees do not have the option of choosing to receive the contributed amounts directly instead of having them paid by the employer to the retirement system.(b) Contributions picked up as provided by Subsection (a) shall be treated as employer contributions in determining tax treatment of the amounts under the United States Internal Revenue Code; however, each employer shall continue to withhold federal income taxes on these picked-up contributions until the Internal Revenue Service determines or the federal courts rule that pursuant to Section 414(h) of the Internal Revenue Code of 1986 (26 U.S.C. Section 414) these picked-up contributions may not be included as gross income of the employee until such time as they are distributed or made available.(c) Employee contributions picked up as provided by Subsection (a) shall be transmitted to the retirement system in the manner required by Section 825.403. Employee contributions picked up by an employer and credited to the employee's account shall be treated for all other purposes as if the amount were a part of the member's annual compensation and had been deducted pursuant to Section 825.403(a).

Added by Acts 1987, 70th Leg., ch. 642, Sec. 1, eff. June 19, 1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.407 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.4092. EMPLOYER CONTRIBUTIONS FOR EMPLOYED RETIREES. (a) This section applies to an employer who reports to the retirement system the employment of a retiree.(b) Except as provided by Subsection (e), during each payroll period for which a retiree is reported, the employer shall contribute to the retirement system for each retiree reported an amount based on the retiree's salary equal to the sum of:(1) the current contribution amount that would be contributed by the retiree if the retiree were an active, contributing member; and(2) the current contribution amount authorized by the General Appropriations Act that the state would contribute for that retiree if the retiree were an active, contributing member.(c) Except as provided by Subsection (e), each payroll period, for each retiree who is enrolled in the Texas Public School Employees Group Insurance Program under Chapter 1575, Insurance Code, the employer who reports the employment of a retiree shall contribute to the trust fund established under that chapter any difference between the amount the retiree is required to pay for the retiree and any enrolled dependents to participate in the group program and the full cost of the retiree's and enrolled dependents' participation in the group program, as determined by the retirement system. If more than one employer reports the retiree to the retirement system during a month, the amount of the required payment shall be prorated among the employers.(d) Contributions under this section are subject to the requirements of Section 825.408.(e) The amounts required to be paid under Subsections (b) and (c) are not required to be paid by a reporting employer for a retiree who retired from the retirement system before September 1, 2005.

Added by Acts 2005, 79th Leg., Ch. 1359, Sec. 30, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1389, Sec. 3, eff. September 1, 2007.

Sec. 825.410. PAYROLL DEDUCTIONS OR INSTALLMENT PAYMENTS FOR SPECIAL SERVICE CREDIT. (a) Payments to establish special service credit as authorized under this subtitle, other than service credit that may only be determined and paid for at the time of retirement such as unused leave as authorized by Section 823.403, may be made in a lump sum by a monthly payroll deduction in an amount not less than one-twelfth of the contribution required to establish at least one year of service credit, or in equal monthly installments over a period not to exceed the lesser of the number of years of credit to be purchased or 60 months. Installment and payroll deduction payments are due on the first day of each calendar month in the payment period. If an installment or payroll deduction payment is not made in full within 60 days after the due date, the retirement system may refund all installment or payroll deduction payments less fees paid on the lump sum due when installment or payroll deduction payments began. Partial payment of an installment or payroll deduction payment may be treated as nonpayment. A check returned for insufficient funds or a closed account shall be treated as nonpayment. When two or more consecutive monthly payments have a returned check, a refund may be made. If the retirement system refunds payments pursuant to this subsection, the member is not permitted to use the installment method of payment or the payroll deduction method, as applicable, for the same service for three years after the date of the refund. A member who requests and receives a refund of installment or payroll deduction payments also is not permitted to use the same method of payment for the same service for three years after the date of the refund.(b) Service credit shall be established pursuant to the following provisions:(1) The retirement system shall credit a member's payments made under this section to a suspense account in the trust fund until the sum of the payments equals the amount required for one year of service credit, at which time the retirement system shall deposit the payments in the appropriate accounts in the trust fund and grant the applicable amount of service credit. No credit shall be established for service pursuant to Section 823.501 or Section 825.403 until a lump sum has been paid or all payroll deduction or installment payments have been completed.(2) No credit shall be established for other service when the cost of establishing the service has been determined by using withdrawn service to be reinstated pursuant to Section 823.501 or previously unreported service to be established pursuant to Section 825.403 until a lump sum or all payroll deductions or installments for the withdrawn or previously unreported service have been paid.(3) All other service shall be credited when sufficient payroll deductions or installments have been completed to satisfy the cost requirements for a year of service.(c) All installment and payroll deduction payments must be made on or before the service retirement date or the last day of the month in which the member's application for service retirement is submitted, whichever is later, or before the 31st day following the date on which the medical board certifies a member's disability. The installment payment method or payroll deduction method may not be used to establish service credit after retirement.(d) If a member who has made at least one payroll deduction or installment payment and who is using the payroll deduction or installment method of payment dies before completing the payments, the retirement system may:(1) return to the beneficiary determined under Sections 824.101 and 824.103 the payments less fees paid on the lump sum due when payments began and less payments which have resulted in credited service being established; or(2) permit the beneficiary determined under Sections 824.101 and 824.103 to complete payment of the unpaid balance remaining at the time of the member's death.(e) If the beneficiary requests a return of the installment or payroll deduction payments under Subsection (d)(1), the retirement system shall return the payments in a lump sum. No additional service credit shall be established that has not been established in compliance with this section. If service credit has been established by installment or payroll deduction payments, the retirement system shall not refund the payments, less any applicable fees, used to establish such credit unless a refund of total accumulated contributions is made to a member or beneficiary.(f) If the beneficiary elects to complete the payments under Subsection (d)(2), the beneficiary shall make full payment in a lump sum of the unpaid balance before the issuance of any warrant to him in full or partial payment of death or survivor benefits.(g) A member seeking to establish service credit by using the installment or payroll deduction payment method shall pay an additional fee of nine percent per annum calculated on a declining balance method on the lump sum due at the time the payment process begins. For purposes of this subsection, the installment or payroll deduction payment process begins on the first business day of the month in which the first payment becomes due. None of the additional fees shall be returned to the member or a beneficiary.(h) The board of trustees has authority to adopt rules to implement this section, including rules establishing a minimum amount for monthly installment or payroll deduction payments and rules establishing payment under Section 823.004(b).(i) The actuary designated by the board of trustees shall, in investigating the experience of the members of the system, note any significant increase in the establishment of special service credit and determine the extent to which any increase has been caused by the installment or payroll deduction payment method. If the actuary certifies in writing to the retirement system that sound actuarial funding of the retirement system's benefits is endangered by continuation of the installment or payroll deduction payment method, the board of trustees may determine that the payment method will not be available, other than to those who are using the method at the time of the determination.(j) Payments to establish service credit by a member who plans to retire in less than a year may be made by payroll deduction for a period determined by the retirement system.(k) Each employer shall establish a payroll deduction plan to facilitate the payroll deductions authorized by this section and shall cooperate with the retirement system in implementing the payroll deduction method of payment for service credit.

Added by Acts 1991, 72nd Leg., ch. 882, Sec. 2, eff. Sept. 1, 1992. Amended by Acts 1993, 73rd Leg., ch. 812, Sec. 27, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1416, Sec. 28, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 1359, Sec. 32, eff. September 1, 2005.

Sec. 825.411. PAYROLL DEDUCTIONS FOR SERVICE CREDIT. (a) A contributing member who is otherwise eligible may establish or reestablish service creditable in the retirement system by making payments as provided by this section in lieu of lump-sum payments otherwise authorized or required by this subtitle or payments under Section 825.410. Except as provided by Subsection (c), the retirement system shall permit a member to purchase service credit over a period of up to five years under an agreement under this section.(b) A payment authorized by this section consists of a monthly payroll deduction in an amount not less than one-twelfth of the contribution required to establish at least one year of service credit, including any required interest and membership fee, except as provided by Subsection (c).(c) Payments to establish service credit by a member who plans to retire in less than a year may be made by payroll deduction for a period determined by the retirement system.(d) Payroll deductions for payments under this section shall be made and submitted to the retirement system at the times and in the manner provided for member contributions under Section 825.403.(e) The retirement system shall credit a member's payments made under this section to a suspense account in the trust fund until the sum of the payments equals the amount required for one year of service credit, at which time the retirement system shall deposit the payments in the appropriate accounts in the trust fund and grant the applicable amount of service credit.(f) A member who, while making payments under this section, ceases to hold a position covered by the retirement system or withdraws the authority for payroll deductions may:(1) contract with the retirement system for an alternative method of continuing the payments;(2) receive a prorated amount of service based on the payments made; or(3) receive a refund of payments credited to the suspense account and not transferred to a trust fund account.(g) Payments may not be made under this section to establish service credit of a person who has retired or died, except that a beneficiary may make payment in a lump sum for the remainder of service credit for which payments were begun before the member's death.(h) The retirement system may adopt rules to administer this section.

Added by Acts 1997, 75th Leg., ch. 964, Sec. 4, eff. Sept. 1, 1997.

SUBCHAPTER F. MISCELLANEOUS ADMINISTRATIVE PROCEDURESSec. 825.501. STATEMENT OF AMOUNT IN INDIVIDUAL ACCOUNTS. (a) No later than December 1 of each year, the board of trustees shall furnish to each member a statement of the amount credited to the member's individual account as of August 31 of the preceding fiscal year.(b) In addition to the statement required by Subsection (a) of this section, the board of trustees shall furnish, on written request, to a member of the retirement system a statement of the amount credited to the member's individual account. The board is not required to furnish more than four of these statements to each member a calendar year.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1989, 71st Leg., ch. 929, Sec. 6, eff. Sept. 1, 1989. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.501 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 11.06(f), eff. Aug. 26, 1991.

Sec. 825.502. PAYMENT OF CONTRIBUTIONS TO A MEMBER ABSENT FROM SERVICE. (a) If a demand for the accumulated contributions of a member with fewer than five years of service has not been made in accordance with Section 822.005 before the seventh anniversary of the member's last day of service, the retirement system shall return to the member or to the member's heirs all accumulated contributions of the member.(b) If the member or the member's heirs cannot be found, the member's accumulated contributions are forfeited to the retirement system. The retirement system shall credit the amount forfeited to the retired reserve account.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1989, 71st Leg., ch. 835, Sec. 9, eff. Sept. 1, 1989. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.502 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 11.05(i), eff. Aug. 26, 1991.

Sec. 825.503. REPRODUCTION AND PRESERVATION OF RECORDS. (a) The retirement system may photograph, microphotograph, or film, or use electronic storage for, all records pertaining to a member's individual file, accounting records, district report records, and investment records. The retirement system may receive any record or report on paper or film or in an electronic storage format.(b) If a record is reproduced under Subsection (a), the retirement system may destroy or dispose of the original record if the system first:(1) places the reproduction or electronic record in a file conveniently accessible to retirement system personnel; and(2) provides for the preservation, examination, and use of the reproduction or stored electronic record.(c) A photograph, microphotograph, film, or electronic record of a record received or reproduced under Subsection (a) is equivalent to the original record for all purposes, including introduction as evidence in all courts and administrative agency proceedings. A duly certified or authenticated copy of such a photograph, microphotograph, film, or electronic record is admissible as evidence equally with the original photograph, microphotograph, film, or electronic record.(d) The executive director or an authorized representative may certify the authenticity of a photograph, microphotograph, film, or electronic record of a record reproduced under this section and shall charge a fee for the certified photograph, microphotograph, film, or electronic record as provided by law.(e) Certified records shall be furnished to any person who is authorized by law to receive them.(f) In this section:(1) "Electronic storage" means the maintenance of record data in the form of digital electronic signals on a computer hard disk, magnetic tape, optical disk, or similar medium readable by machine.(2) "Electronic record" means any information that is recorded in a form for computer processing.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.503 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 812, Sec. 28, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 555, Sec. 50, eff. Sept. 1, 1995.

Sec. 825.504. EMPLOYER CERTIFICATION TO BOARD. (a) An employer annually shall certify to the board of trustees the beginning date of the contract of each member whose contract year begins after June 30 and continues after August 31 of the same calendar year.(b) For school years after the 1994-1995 school year, an employer annually shall certify to the board of trustees the beginning date of an oral or written work agreement that begins after June 30 and continues after August 31 of the same calendar year.(c) Each reporting district shall cooperate with the retirement system in ascertaining a member's annual earnings during any year. The board of trustees by rule may prescribe the form of and procedures for filing certifications required by this section.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.504 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 555, Sec. 51, eff. Sept. 1, 1995.

Sec. 825.505. AUDITS. For the purpose of determining the propriety of contributions or credits, the records of an employer concerning the employment and compensation of its personnel are subject to examination, in the offices of the employer during regular working hours, by representatives of the retirement system designated to conduct the examination.

Added by Acts 1985, 69th Leg., ch. 556, Sec. 4, eff. Aug. 26, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.505 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.506. PLAN QUALIFICATION. (a) It is intended that the provisions of this subtitle be construed and administered in a manner that the retirement system's benefit plan will be considered a qualified plan under Section 401(a) of the Internal Revenue Code of 1986 (26 U.S.C. Section 401). Notwithstanding any other provision of this subtitle, benefits provided to a retiree, or based on the service of a member or retiree, may not exceed benefits permitted to be provided by a qualified plan by Section 415 of the Internal Revenue Code of 1986 (26 U.S.C. Section 415). The board of trustees may adopt rules that modify the plan to the extent necessary for the retirement system to be a qualified plan and shall adopt rules to ensure that benefits paid to a retiree, or to a beneficiary of a member or retiree, do not exceed the limits provided by Section 415 of the Internal Revenue Code of 1986 (26 U.S.C. Section 415). Rules adopted by the board of trustees are to be considered a part of the plan.(b) In determining qualification status under Section 401(a) of the Internal Revenue Code of 1986 (26 U.S.C. Section 401), the retirement system's benefit plan shall be considered primary. An employer may not provide employee retirement or deferred benefits to the extent that, when considered together with the benefits authorized by this subtitle as required by federal law, would result in the retirement system's plan failing to meet federal qualification standards as applied to public pension plans.(c) It is intended that the retirement system administer the plan in a manner that satisfies the required minimum distribution provisions of Section 401(a)(9), Internal Revenue Code of 1986. The board of trustees may adopt rules to administer the distribution requirements, including distribution when a participant dies before the entire interest is distributed.

Added by Acts 1987, 70th Leg., ch. 642, Sec. 2, eff. June 19, 1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 35.506 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 555, Sec. 52, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 1359, Sec. 33, eff. September 1, 2005.

Sec. 825.507. RECORD CONFIDENTIALITY. (a) Records of a participant that are in the custody of the retirement system or of an administrator, carrier, attorney, consultant, or governmental agency acting in cooperation with or on behalf of the retirement system are confidential and not subject to public disclosure in a form that would identify an individual and are exempt from the public access provisions of Chapter 552, except as otherwise provided by this section. Because the records described by this subsection are exempt from the public access provisions of Chapter 552, the retirement system is not required to accept or comply with a request for a record or information about a record or to seek an opinion from the attorney general, except as otherwise provided by this section.(b) The retirement system may release records of a participant, including a participant to which Chapter 803 applies, to:(1) the participant or the participant's attorney or guardian or another person who the executive director determines is acting on behalf of the participant;(2) the executor or administrator of the deceased participant's estate, including information relating to the deceased participant's beneficiary;(3) a spouse or former spouse of the participant if the executive director determines that the information is relevant to the spouse's or former spouse's interest in member accounts, benefits, or other amounts payable by the retirement system;(4) an administrator, carrier, consultant, attorney, or agent acting on behalf of the retirement system;(5) a governmental entity, an employer, or the designated agent of an employer, only to the extent the retirement system needs to share the information to perform the purposes of the retirement system, as determined by the executive director;(6) a person authorized by the participant in writing to receive the information;(7) a federal, state, or local criminal law enforcement agency that requests a record for a law enforcement purpose;(8) the attorney general to the extent necessary to enforce child support; or(9) a party in response to a subpoena issued under applicable law if the executive director determines that the participant will have a reasonable opportunity to contest the subpoena.(c) The records of a participant remain confidential after release to a person as authorized by this section. This section does not prevent the disclosure or confirmation, on an individual basis, of the status or identity of a participant as a member, former member, retiree, deceased member or retiree, beneficiary, or alternate payee of the retirement system.(d) The executive director may designate other employees of the retirement system to make the necessary determinations under this section. A determination and disclosure under this section may be made without notice to the participant.(e) The retirement system may make not more than two mailings a year on behalf of a nonprofit association of active or retired school employees, for purposes of association membership and research only, to persons identified in information contained in records that are in the custody of the retirement system. The nonprofit association requesting a mailing shall pay the expenses of the mailing.(f) This section does not authorize the retirement system to compile or disclose a list of participants' names, addresses, or social security numbers unless the executive director determines that a compilation or disclosure is necessary to administer the retirement system.(g) In this section, "participant" means a member, former member, retiree, annuitant, beneficiary, or alternate payee of the retirement system.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 11.05(j), eff. Aug. 26, 1991. Amended by Acts 1993, 73rd Leg., ch. 812, Sec. 29, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(97), eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1229, Sec. 18, 19 eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1359, Sec. 34, eff. September 1, 2005.

Sec. 825.508. POWERS OF ATTORNEY. (a) A person entitled to payment of an annuity or other benefits administered by the retirement system may direct the retirement system to treat as the authorized representative of the person concerning the disposition of the benefits an attorney-in-fact under a power of attorney that complies with Subsection (b).(b) The system must honor a power of attorney executed in accordance with Chapter XII, Section 490, Texas Probate Code.(c) If the power of attorney is revoked, the retirement system is not liable for payments made to or actions taken at the request of the attorney-in-fact before the date the system receives written notice that the power of attorney has been revoked.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 13, Sec. 29, eff. Nov. 12, 1991. Renumbered from Sec. 825.507 by Acts 1993, 73rd Leg., ch. 107, Sec. 10.01(8), eff. Aug. 30, 1993, and Acts 1993, 73rd Leg., ch. 812, Sec. 30, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 555, Sec. 53, eff. Sept. 1, 1995.

Sec. 825.509. DIRECT ROLLOVERS. (a) This section applies to distributions made on or after January 1, 1993. Notwithstanding any law governing the retirement system that would otherwise limit a distributee's election under this section, a distributee may elect, at the time and in the manner prescribed by the executive director or the executive director's designee, to have any portion of an eligible rollover distribution from the retirement system paid directly to an eligible retirement plan specified by the distributee in a direct rollover.(b) An eligible rollover distribution under this section is any distribution of all or a portion of the balance to the credit of the distributee, other than:(1) a distribution that is one of a series of substantially equal periodic payments made not less frequently than annually for:(A) the life or life expectancy of the distributee;(B) the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary; or(C) a specified period of 10 years or more;(2) a distribution to the extent the distribution is required under Section 401(a)(9), Internal Revenue Code of 1986; or(3) the portion of a distribution that is not includable in gross income for federal income tax purposes.(b-1) Notwithstanding Subsection (b)(3), with respect to a distribution made on or after January 1, 2002, an otherwise eligible portion of a rollover distribution that consists of after-tax employee contributions not includable in gross income is an eligible rollover distribution for purposes of this section. The eligible portion may be transferred only:(1) to an individual retirement account or annuity described by Section 408(a) or (b), Internal Revenue Code of 1986;(2) to a qualified plan described by Section 403(a), Internal Revenue Code of 1986;(3) for distributions occurring on or after January 1, 2007, to a qualified plan described by Section 401(a), Internal Revenue Code of 1986; or(4) to an annuity contract described by Section 403(b), Internal Revenue Code of 1986, that agrees to separately account for amounts transferred and earnings on amounts transferred, including for the portion of the distribution that is includable in gross income and the portion of the distribution that is not includable in gross income.(c) An eligible retirement plan under this section includes:(1) an individual retirement account described by Section 408(a), Internal Revenue Code of 1986;(2) an individual retirement annuity described by Section 408(b), Internal Revenue Code of 1986;(3) an annuity plan described by Section 403(a), Internal Revenue Code of 1986;(4) a qualified trust described by Section 401(a), Internal Revenue Code of 1986, that accepts the distributee's eligible rollover distribution;(5) with respect to a distribution made on or after January 1, 2002, a plan eligible under Section 457(b), Internal Revenue Code of 1986, that is maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state that agrees to separately account for amounts transferred into the plan from the retirement system;(6) with respect to a distribution made on or after January 1, 2002, an annuity contract described by Section 403(b), Internal Revenue Code of 1986; or(7) with respect to a distribution made on or after January 1, 2008, a Roth IRA described by Section 408A, Internal Revenue Code of 1986. (d) In this section:(1) "Direct rollover" means a payment by the retirement system to the eligible retirement plan specified by a distributee.(2) "Distributee" means a person who receives an eligible rollover distribution from the retirement system and includes an employee or former employee and, regarding the interest of an employee or former employee, the person's surviving spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined by Section 414(p), Internal Revenue Code of 1986. With respect to a distribution made on or after January 1, 2007, a distributee includes a beneficiary who:(A) is a designated beneficiary, as defined by Section 401(a)(9)(E), Internal Revenue Code of 1986, of an employee or former employee; and(B) is not the spouse, surviving spouse, or alternate payee of an employee or former employee.(e) A direct trustee-to-trustee transfer on behalf of a distributee beneficiary who is not a spouse is an eligible rollover distribution. A distributee beneficiary who is not a spouse may roll over the distribution only to an individual retirement account or individual retirement annuity that:(1) is established for the purpose of receiving the distribution; and(2) is considered an inherited account or annuity to which Section 401(a)(9)(B), Internal Revenue Code of 1986, applies, except for Section 401(a)(9)(B)(iv).(f) To the extent provided by federal law, a trust maintained for the benefit of one or more designated beneficiaries shall be treated in the same manner as a trust maintained for a designated beneficiary.

Added by Acts 1993, 73rd Leg., ch. 812, Sec. 31, eff. Sept. 1, 1993.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1171, Sec. 4, eff. September 1, 2009.

Sec. 825.510. BUDGET AND INVESTMENT INFORMATION. (a) The retirement system annually shall file with the Legislative Budget Board a report showing investments of the retirement system as of the last day of the preceding fiscal year, investments made or disposed of during that year, income or losses in the various kinds of investments, and a comparison of investment performance to nationally recognized indexes. The report required by this subsection is the only periodic report of investments required to be made by the retirement system other than a report required by Section 802.106 or a report required by the state auditor.(b) The retirement system shall file with the Legislative Budget Board for review and comment a copy of each proposed annual budget of the retirement system.

Added by Acts 1993, 73rd Leg., ch. 812, Sec. 31, eff. Sept. 1, 1993.

Sec. 825.511. COMPLAINT FILES. (a) The retirement system shall maintain a system to promptly and efficiently act on complaints filed with the system that the system has authority to resolve. The system shall maintain information about parties to the complaint, the subject matter of the complaint, a summary of the results of the review or investigation of the complaint, and its disposition.(b) The retirement system shall make information available describing its procedures for complaint investigation and resolution.(c) The retirement system shall periodically notify the complaint parties of the status of the complaint until final disposition.

Added by Acts 1993, 73rd Leg., ch. 812, Sec. 31, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 555, Sec. 54, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1230, Sec. 12, eff. September 1, 2007.

Sec. 825.512. INVESTMENT PRACTICES AND PERFORMANCE REPORTS. (a) The legislative audit committee biennially shall select an independent firm with substantial experience in evaluating institutional investment practices and performance to evaluate the retirement system's investment practices and performance.(b) The legislative audit committee shall determine specific areas to be evaluated, but the first evaluation must be a comprehensive analysis of the retirement system's investment program.(c) A report of an evaluation under this section shall be filed with the legislative audit committee not later than December 1 of each even-numbered year.(d) The retirement system shall pay the costs of each evaluation under this section.(e) The retirement system shall submit an annual investment performance report not later than the 45th day after the end of each fiscal year to the governor, the lieutenant governor, the speaker of the house of representatives, the executive director of the State Pension Review Board, the legislative audit committee, the committees of the senate and the house of representatives having jurisdiction over appropriations, the committees of the senate and the house of representatives having principal jurisdiction over legislation governing the retirement system, and the Legislative Budget Board. The report shall include a listing of all commissions and fees paid by the system during the reporting period for the sale, purchase, or management of system assets.

Added by Acts 1995, 74th Leg., ch. 555, Sec. 55, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1416, Sec. 29, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 1359, Sec. 35, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1359, Sec. 36, eff. September 1, 2005.

Sec. 825.513. INFORMATION FOR PUBLICATION. The retirement system shall verify with the State Pension Review Board the accuracy of information about the effects of proposed legislation on benefits and the trust fund before including the information in an official publication of the retirement system.

Added by Acts 1995, 74th Leg., ch. 555, Sec. 55, eff. Sept. 1, 1995.

Sec. 825.514. HISTORICALLY UNDERUTILIZED BUSINESS. The retirement system is subject to the provisions, including Chapter 2161, that relate to historically underutilized businesses.

Added by Acts 1995, 74th Leg., ch. 555, Sec. 55, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.19(21), eff. Sept. 1, 1997.

Sec. 825.515. INFORMATION ABOUT MEMBER POSITIONS. (a) At least annually, the retirement system shall acquire and maintain records identifying members and the types of positions they hold as members. The type of position shall be identified as Administrative/Professional, Teacher/Full-Time Librarian, Support, or Bus Driver.(b) Information contained in records of the retirement system maintained under this section is confidential within the limits prescribed by Section 825.507.

Added by Acts 1995, 74th Leg., ch. 555, Sec. 55, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1540, Sec. 24, eff. Sept. 1, 1999.

Sec. 825.516. NONPROFIT ASSOCIATION DUES. (a) A retiree who is receiving an annuity from the retirement system may request the system to withhold from the retiree's monthly annuity payment membership dues for a nonprofit association of retired school employees in this state, if the association is statewide and its membership includes at least five percent of all retirees of the retirement system. The request for withholding must be on a form provided by the retirement system.(b) After the retirement system receives a request authorized by this section, the system may make the requested deductions until the earlier of:(1) the date the annuity is terminated; or(2) the first payment of the annuity after the date the system receives a written request signed by the retiree canceling the request for the withholding.(c) The retirement system shall send all dues withheld under this section to the nonprofit association after each monthly payment of annuities.

Added by Acts 1997, 75th Leg., ch. 1416, Sec. 30, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1540, Sec. 25, eff. Sept. 1, 1999.

Sec. 825.517. EXCESS BENEFIT ARRANGEMENT. (a) A separate, nonqualified, unfunded excess benefit arrangement is created outside the trust fund of the retirement system. This excess benefit arrangement shall be administered as a governmental excess benefit arrangement under Section 415(m) of the Internal Revenue Code of 1986 (26 U.S.C. Section 415(m)). The purpose of the excess benefit arrangement is to pay to annuitants of the retirement system benefits otherwise payable by the retirement system that exceed the limitations on benefits imposed by Section 415(b)(1)(A) of the Internal Revenue Code of 1986 (26 U.S.C. Section 415(b)(1)(A)).(b) The board of trustees is responsible for the administration of this arrangement. Except as otherwise provided by this section, the board has the same rights, duties, and responsibilities concerning the excess benefit arrangement as it has to the trust fund.(c) Benefits under this section are exempt from execution to the same extent as provided by Section 821.005. Contributions to this arrangement are not held in trust and may not be commingled with other funds of the retirement system.(d) An annuitant is entitled to a monthly benefit under this section in an amount equal to the amount by which the benefit otherwise payable by the retirement system has been reduced by the limitation on benefits imposed by Section 415(b)(1)(A) of the Internal Revenue Code of 1986 (26 U.S.C. Section 415(b)(1)(A)). The benefit payable by this arrangement is payable at the times and in the form that the benefit payable under the trust fund is paid.(e) The benefit payable under this section shall be paid from state contributions that otherwise would be made to the trust fund under Section 825.404. In lieu of deposit in the state contribution account, an amount determined by the retirement system to be necessary to pay benefits under this section shall be paid monthly to the credit of a dedicated account in the general revenue fund maintained only for the excess benefit arrangement. The account may include amounts needed to pay reasonable and necessary expenses of administering this arrangement. The monthly amount to be paid to the credit of the account shall be transferred to the account at least 15 days before the date of a monthly disbursement under this section.(f) The board of trustees may adopt rules governing the excess benefit arrangement that are necessary for the efficient administration of the arrangement in compliance with Section 415(m) of the Internal Revenue Code of 1986 (26 U.S.C. Section 415(m)).

Added by Acts 1997, 75th Leg., ch. 1416, Sec. 31, eff. Sept. 1, 1997.

Sec. 825.518. ANNUAL REPORT. The Teacher Retirement System of Texas shall submit a statistical analysis based on information compiled under Section 822.005(d) not later than the 25th day of the month following the end of each fiscal year to the governor, the lieutenant governor, the speaker of the house of representatives, the executive director of the State Pension Review Board, the appropriate oversight committees of the house and senate, and the Legislative Budget Board.

Added by Acts 1999, 76th Leg., ch. 1118, Sec. 10, eff. Sept. 1, 1999.

Sec. 825.519. ELECTRONIC INFORMATION. The retirement system may provide confidential information electronically to members or other participants or employers and receive information electronically from those persons, including by use of an electronic signature or certification in a form acceptable to the retirement system. An unintentional disclosure to, or unauthorized access by, a third party related to the transmission or receipt of information under this section is not a violation by the retirement system of any law, including a rule relating to the protection of confidential information.

Added by Acts 2005, 79th Leg., Ch. 1359, Sec. 37, eff. September 1, 2005.

Sec. 825.520. IMMUNITY FROM LIABILITY. The trustees, executive director, and employees of the retirement system are not liable for any action taken or omission made or suffered by them in good faith in the performance of any duty in connection with any program or system administered by the retirement system.

Added by Acts 2005, 79th Leg., Ch. 1359, Sec. 37, eff. September 1, 2005.

SUBCHAPTER G. MEMBER SERVICESSec. 825.601. POLICIES GOVERNING RETIREMENT BENEFITS COUNSELING. The board of trustees shall adopt policies governing retirement benefits counseling provided to members by the system. The policies must:(1) address the manner in which the retirement system makes group and individual member retirement benefits counseling available throughout the state;(2) identify the geographic regions of the state most in need of retirement benefits counseling services and the manner in which that need will be met; and(3) clarify that the retirement system does not provide financial or legal advice.

Added by Acts 2007, 80th Leg., R.S., Ch. 1230, Sec. 13, eff. September 1, 2007.

Sec. 825.602. RETIREMENT BENEFITS COUNSELING FOR INDIVIDUALS. (a) To the extent feasible, the retirement system shall make retirement benefits counseling for individual members available in conjunction with informational or educational programs concerning retirement planning that the system provides for groups.(b) The retirement system shall provide retirement benefits counseling for individual members in geographic regions of this state outside of Austin.

Added by Acts 2007, 80th Leg., R.S., Ch. 1230, Sec. 13, eff. September 1, 2007.



CHAPTER 830. OPTIONAL RETIREMENT PROGRAM

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE C. TEACHER RETIREMENT SYSTEM OF TEXAS

CHAPTER 830. OPTIONAL RETIREMENT PROGRAM

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 830.001. PURPOSE OF CHAPTER. The purpose of this chapter

is to establish a complete retirement program for faculty members

employed in state-supported institutions of higher education as

an incentive that will attract high quality faculties and thereby

improve the level of education at state-supported colleges and

universities.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

36.001 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 830.0011. DEFINITION. Notwithstanding Section 821.001, in

this chapter "retirement system" means the Teacher Retirement

System of Texas or the Employees Retirement System of Texas, as

the context requires.

Added by Acts 1995, 74th Leg., ch. 586, Sec. 33, eff. Aug. 28.

1995.

Sec. 830.002. OPTIONAL RETIREMENT PROGRAM. (a) The optional

retirement program established as provided by this subtitle shall

provide for contributions to any type of investment authorized by

Section 403(b) of the Internal Revenue Code of 1986 (26 U.S.C.

Section 403), as it existed on January 1, 1981, and for the

purchase of fixed or variable retirement annuities that meet the

requirements of that section and Section 401(g) of the Internal

Revenue Code of 1986 (26 U.S.C. Section 401).

(b) Participation in the optional retirement program is an

alternative to active membership in the retirement system.

(c) The Texas Higher Education Coordinating Board shall develop

policies, practices, and procedures as necessary in accordance

with applicable statutes to provide greater uniformity in the

administration of the retirement annuity insurance program

available to employees of Texas state colleges and universities

through the optional retirement program.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 207, ch. 18,

Sec. 35, eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 36.002 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg.,

ch. 242, Sec. 11.117, eff. Sept. 1, 1991.

Sec. 830.003. APPLICATION. In this chapter, the term

"institution of higher education" includes the Texas Higher

Education Coordinating Board, the Texas State Technical College

System, and the institutions defined in Section 821.001(10), but

excludes the Rodent and Predatory Animal Control Service.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

36.003 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 287, Sec. 31,

eff. Sept. 1, 1991.

Sec. 830.004. ADMINISTRATION. (a) A governing board may

provide for contributions to any type of investment authorized by

Section 403(b) of the Internal Revenue Code of 1986 (26 U.S.C.

Section 403), as it existed on January 1, 1981, and may arrange

the purchase of annuity contracts from any insurance or annuity

company that is qualified to do business in this state.

(b) If a governing board has more than one component

institution, agency, or unit under its jurisdiction, the

governing board may provide a separate optional retirement

program for each component or may place two or more components

under a single program.

(c) An institution of higher education may establish a

governmental excess benefit arrangement as provided by Section

415(m) of the Internal Revenue Code of 1986 (26 U.S.C. Section

415(m)) for the purpose of providing to participants in the

optional retirement program any portion of a participant's

benefits that would otherwise be payable under the terms of the

program except for the limitation on benefits imposed by Section

415 of the Internal Revenue Code of 1986 (26 U.S.C. Section 415).

The governing board of an institution of higher education may

take any action necessary to establish and implement a

governmental excess benefit arrangement authorized in accordance

with this subsection.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 208, ch. 18,

Sec. 36, eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 36.004 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg.,

ch. 697, Sec. 1, eff. June 17, 1997.

Sec. 830.005. EXEMPTION FROM TAXES. If qualified to do business

in this state, a life insurance or annuity company is exempt from

the payment of franchise or premium taxes on annuity or group

insurance policies issued under a benefit program authorized and

at least partly paid for by the governing board of an institution

of higher education or the Texas Education Agency.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

36.005 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 391, Sec. 73, eff.

July 1, 1991; Acts 1997, 75th Leg., ch. 165, Sec. 6.24, eff.

Sept. 1, 1997.

Sec. 830.006. REPORTS FROM INSTITUTIONS. (a) The governing

board of each institution of higher education, other than the

Texas Higher Education Coordinating Board, shall annually submit

a report to the coordinating board that includes information

concerning the number of participants and eligible positions and

the amount of contributions.

(b) The governing board of each institution required to file a

report under Subsection (a) shall keep records, make

certifications, and furnish to the Texas Higher Education

Coordinating Board information and reports as required by the

coordinating board to enable it to carry out its functions under

this subtitle.

(c) The Texas Higher Education Coordinating Board shall prepare

the report required by Subsection (a) and shall maintain the

information required by Subsection (b) with respect to its own

employees.

Added by Acts 1991, 72nd Leg., ch. 242, Sec. 11.118, eff. Sept.

1, 1991.

SUBCHAPTER B. PARTICIPATION

Sec. 830.101. ELIGIBILITY TO PARTICIPATE. (a) The governing

board of each institution of higher education shall provide an

opportunity to participate in the optional retirement program to

all faculty members in the component institutions governed by the

board. The State Board of Education shall provide an opportunity

to participate in the optional retirement program to the

commissioner of education.

(b) Eligibility to participate in the optional retirement

program is subject to rules adopted by the Texas Higher Education

Coordinating Board.

(c) A person who before September 1, 1987, had chosen to

participate in the optional retirement program and who was

participating in the program on September 1, 1987, is entitled to

continue to participate in the program until the person

terminates participation as provided by Section 830.105(a).

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 58, Sec. 2,

eff. Oct. 20, 1987. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 36.101 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch.

391, Sec. 74, eff. July 1, 1991.

Sec. 830.102. OPTION TO PARTICIPATE. (a) A member of the

retirement system who is eligible to participate in the optional

retirement program may elect to continue as a member of the

retirement system or to participate in the optional retirement

program.

(b) A person eligible to participate in the optional retirement

program on the date the program becomes available at the person's

place of employment must elect to participate in the program no

later than August 1 of the calendar year after the year in which

the program becomes available.

(c) A person who becomes eligible to participate in the optional

retirement program after the date the program becomes available

at the person's place of employment must elect to participate

before the 91st day after becoming eligible.

(d) An eligible person who does not elect to participate in the

optional retirement program is considered to have chosen to

continue membership in the retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

36.102 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 830.103. EFFECT OF TRANSFERS AND CHANGES IN EMPLOYMENT

STATUS. (a) An institution of higher education shall accept the

transfer of a participant's optional retirement program from

another institution of higher education or from the Texas

Education Agency. The Texas Education Agency shall accept the

transfer of a participant's optional retirement program from an

institution of higher education if the participant becomes

commissioner of education.

(b) If, after participating in the optional retirement program

for at least one year, a person becomes employed in an

institution of higher education in a position normally covered by

the retirement system, the person shall continue participation in

the optional retirement program if the person has had no

intervening employment in the public schools other than as

commissioner of education or a position in an institution of

higher education.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

36.103 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 391, Sec. 75, eff.

July 1, 1991; Acts 1997, 75th Leg., ch. 165, Sec. 6.25, eff.

Sept. 1, 1997.

Sec. 830.104. WITHDRAWAL OF CONTRIBUTIONS TO THE RETIREMENT

SYSTEM. (a) A person who is a participant in the optional

retirement program may withdraw accumulated contributions from

the retirement system.

(b) An application to withdraw contributions under this section

must be in writing and on a form prescribed by the board of

trustees.

(c) Before the first anniversary of the date an application is

received, the retirement system shall pay a withdrawing member

the member's accumulated contributions.

(d) A person who withdraws contributions under this section

relinquishes all accrued rights in the retirement system.

(e) Nothing in Section 830.105 precludes the election by a

participant to withdraw accumulated contributions under this

section.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

36.104 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 830.105. TERMINATION OF PARTICIPATION. (a) A person

terminates participation in the optional retirement program,

without losing any accrued benefits, by:

(1) death;

(2) retirement; or

(3) termination of employment in all institutions of higher

education.

(b) A change of company providing optional retirement program

benefits or a participant's transfer between institutions of

higher education is not a termination of employment.

(c) The benefits of an annuity purchased under the optional

retirement program are available only if the participant obtains

the age of 70-1/2 years or terminates participation in the

program as provided by Subsection (a).

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 208, ch. 18,

Sec. 37, eff. Nov. 10, 1981; Acts 1987, 70th Leg., ch. 173, Sec.

1, eff. Aug. 31, 1987. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 36.105 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989.

Sec. 830.106. ELIGIBILITY FOR RESUMPTION OF MEMBERSHIP. A

participant in the optional retirement program is not eligible

for membership in the retirement system unless the person:

(1) terminates employment covered by the optional retirement

program; and

(2) becomes employed in the public school system or with a state

agency in a position that is not eligible for participation in

the optional retirement program.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

36.106 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 586, Sec. 34, eff.

Aug. 28, 1995.

Sec. 830.107. INVESTMENT ADVISORY FEES. (a) A participant in

the optional retirement program may authorize the payment of

investment advisory fees from the amount in the participant's

custodial account or annuity if:

(1) the investment advisory fees for each fiscal year do not

exceed two percent of the annual value of the participant's

custodial account or annuity as of the last day of that fiscal

year;

(2) the fees are paid directly to a registered investment

advisor that provides investment advice to the participant;

(3) the investment advisor to whom the fees are paid is

registered with the Securities and Exchange Commission under the

Investment Advisers Act of 1940 (15 U.S.C. Section 80b-1 et seq.)

and is engaged full-time in the business of providing investment

advice;

(4) the participant and the investment advisor enter into a

contract, for a term of no more than one year, for services that

provides for the payment of fees as provided by this section; and

(5) the attorney general has received an official determination

from the Internal Revenue Service that payment of investment

advisory fees as prescribed by this section is not a distribution

of funds that is prohibited or subject to taxation and penalty

under the Internal Revenue Code.

(b) The attorney general shall request an official determination

from the Internal Revenue Service concerning whether the payment

of investment advisory fees as prescribed by this section is a

distribution of funds that is prohibited or subject to taxation

and penalty under the Internal Revenue Code. If the attorney

general receives an official determination from the Internal

Revenue Service as specified by this subsection, the attorney

general shall file the official determination with the secretary

of state's office for publication in the Texas Register.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 11.07(a), eff. Aug.

26, 1991.

SUBCHAPTER C. CONTRIBUTIONS AND BENEFITS

Sec. 830.201. CONTRIBUTIONS. (a) Each fiscal year the state

shall contribute to the optional retirement program an amount

equal to 8-1/2 percent of the aggregate annual compensation of

all participants in the program during that year. A participant

in the optional retirement program shall contribute to the

program 6.65 percent of the person's annual compensation.

(b) Contributions required by this section shall be credited to

the benefit of the participant.

(c) In this section, "annual compensation" has the meaning

assigned to that term by Section 821.001(4).

(d) For a person who first became a participant in the optional

retirement program beginning after August 31, 1996, the

compensation limitation of Section 401(a)(17), Internal Revenue

Code of 1986 (26 U.S.C. Section 401), applies.

(e) For a person who first became a participant in the optional

retirement program before September 1, 1996, the compensation

limitation under Section 401(a)(17), Internal Revenue Code (26

U.S.C. Section 401), does not apply. For these persons, the

amount of compensation allowed to be taken into account under the

plan shall be the amount allowed to be taken into account as of

July 1, 1993.

(f) Subsection (e) of this section does not apply to a person

whose compensation in excess of the compensation limitation of

Section 401(a)(17), Internal Revenue Code (26 U.S.C. Section

401), or whose state retirement contribution under this

subchapter, is paid from general revenue funds or any student

tuition or fee assessed under Chapters 54 or 55, Education Code.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 228, Sec. 5, eff.

Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 36.201 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 736,

Sec. 2, eff. June 15, 1995.

Sec. 830.2015. SUPPLEMENTAL CONTRIBUTIONS FROM INSTITUTIONS OF

HIGHER EDUCATION. (a) Each fiscal year, the governing board of

an institution of higher education may make a contribution to the

optional retirement program as provided by this section. The

governing board may use any source of funds for the contribution.

(b) A contribution under this section may be any amount that is

equal to or less than the difference between the amount the state

is required to contribute under Section 830.201 to the benefit of

each participant employed by the institution of higher education

and the amount the state appropriates for that purpose.

(c) The governing board of an institution of higher education

may contribute an amount under this section to the benefit of a

participant employed by an institution of higher education on or

before August 31, 1995, that is different from the amount the

governing board contributes to the benefit of a participant

employed by an institution of higher education after that date.

Added by Acts 2003, 78th Leg., ch. 418, Sec. 1, eff. June 20,

2003.

Sec. 830.202. COLLECTION AND DISBURSEMENT OF CONTRIBUTIONS. (a)

The contributions of participants in the optional retirement

program shall be made by salary reduction pursuant to an

agreement made under Section 830.204.

(b) The comptroller of public accounts shall pay the state's

contributions to the optional retirement program to the

appropriate institutions of higher education and, if applicable,

to the Texas Education Agency.

(c) The disbursing officer of an institution of higher education

and, if applicable, of the Texas Education Agency shall pay the

contributions collected under this section to a company providing

an optional retirement program for that institution not later

than the third business day after the date the funds become

legally available. If possible, the disbursing officer shall send

the state's contributions and the participants' contributions

together, and otherwise shall send the participants'

contributions at the time of withholding and the state's

contributions on receipt from the comptroller. This subsection

does not apply to a supplemental payroll. This subsection applies

only to a currently authorized company or a company with at least

50 participants at the institution.

(d) An institution of higher education and, if applicable, the

Texas Education Agency shall certify to the comptroller, in the

manner provided for estimate of state contributions to the

retirement system, estimates of funds required for the payments

by the state under this section.

(e) The disbursing officer of an institution of higher education

and, if applicable, of the Texas Education Agency, shall:

(1) send contributions to a company providing an optional

retirement program for the institution by electronic transfer if

the institution is currently able to send funds by electronic

transfer; or

(2) certify to the Texas Higher Education Coordinating Board

that the company is unable to receive funds by electronic

transfer and send contributions by paper check.

(f) The company shall allocate and credit the contemporaneous

deposit to each participant's account on the receipt of the

electronic funds transfer and the electronic information on the

amount to be allocated and credited to each participant's

account. A company who violates this section shall become

ineligible for certification as a company eligible to provide an

optional retirement program.

(g) At least once each fiscal year, an institution of higher

education and the Texas Education Agency shall give notice to

each participant in the optional retirement program at the

institution or agency indicating which companies are unable to

receive funds by electronic transfer.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., ch. 173, Sec. 2, eff. Aug.

31, 1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

36.202 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 391, Sec. 76,

eff. July 1, 1991; Acts 1997, 75th Leg., ch. 165, Sec. 6.26, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1359, Sec. 1, eff. Sept.

1, 1997.

Sec. 830.203. COLLECTION OF CONTRIBUTIONS FROM NONEDUCATIONAL

AND GENERAL FUNDS. (a) In this section:

(1) "General academic teaching institution" has the meaning

assigned by Section 61.003, Education Code.

(2) "Medical and dental unit" has the meaning assigned by

Section 61.003, Education Code.

(3) "Noneducational and general funds" means all funds of an

institution of higher education except those funds used as a

method of financing for an institutional appropriation in the

General Appropriations Act or dedicated by the Constitution of

the State of Texas.

(b) The governing board of each general academic teaching

institution and the governing board of each medical and dental

unit shall reimburse the state, from noneducational and general

funds of the institution or unit, for state contributions that

are made based on any portion of an optional retirement program

participant's salary that is paid from the noneducational and

general funds.

(c) The designated disbursing officer of each general academic

teaching institution and the designated disbursing officer of

each medical and dental unit shall submit to the retirement

system, at a time and in the manner prescribed by the retirement

system, a monthly report containing:

(1) the name of each optional retirement program participant

employed by the institution or unit who, for the most recent

payroll period, was paid wholly or partly from noneducational and

general funds;

(2) the amount of the employee's salary for the most recent

payroll period that was paid from noneducational and general

funds;

(3) a certification of the total amount of employer

contributions due under this section for the payroll period; and

(4) any other information the retirement system determines is

necessary to administer this section.

(d) A monthly report required under Subsection (c) shall be

accompanied by payment of the amount certified under Subdivision

(3) of that subsection.

(e) After the end of each fiscal year, the retirement system

shall report to the comptroller of public accounts and the State

Auditor the name of any general academic teaching institution and

any medical and dental unit delinquent in the reimbursement of

contributions under this section for the preceding fiscal year

and the amount by which each reported institution or unit is

delinquent.

(f) Any portion of the reimbursement required under this section

to be made for a fiscal year by a general academic teaching

institution or a medical and dental unit that remains unpaid on

the first day of the next fiscal year accrues interest, beginning

on that day or the due date for the portion, whichever is later,

at an annual rate, compounded monthly, equal to the rate

established under Section 825.313(b)(1), plus two percent.

(g) The retirement system shall submit all money it receives

under this section to the comptroller of public accounts for

deposit in the general revenue fund.

Added by Acts 1985, 69th Leg., ch. 99, Sec. 2, eff. Sept. 1,

1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

36.2021 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1118,

Sec. 11, eff. Sept. 1, 1999.

Sec. 830.204. SALARY REDUCTION AGREEMENT. (a) A participant in

the optional retirement program and either the employing

institution of higher education or, as applicable, the Texas

Education Agency, acting through its governing board, shall

execute an agreement under which the salary of the participant is

reduced by the amount of the contribution required under Section

830.201 and under which the employer or agency contributes an

amount equal to the reduction for any type of investment

authorized in Section 403(b) of the Internal Revenue Code of 1986

(26 U.S.C. Section 403) or toward the purchase of an annuity

under the program.

(b) An agreement under this section is irrevocable until the

earlier of the time:

(1) the participant ceases participation in the optional

retirement program; or

(2) it is determined by the Internal Revenue Service or by

legislative enactment that the contributions of participants to

the optional retirement program are elective deferrals within the

meaning of Section 402 of the Internal Revenue Code of 1986 (26

U.S.C. Section 402).

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 208, ch. 18,

Sec. 38, eff. Nov. 10, 1981; Acts 1987, 70th Leg., ch. 173, Sec.

3, eff. Aug. 31, 1987. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 36.203 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch.

391, Sec. 77, eff. July 1, 1991; Acts 1997, 75th Leg., ch. 165,

Sec. 6.27, eff. Sept. 1, 1997.

Sec. 830.205. BENEFITS. Benefits in the optional retirement

program vest in a participant after one year of participation in

one or more optional retirement plans operating under this

chapter.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

36.204 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 391, Sec. 78, eff.

July 1, 1991.



CHAPTER 831. GENERAL PROVISIONS

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE D. JUDICIAL RETIREMENT SYSTEM OF TEXAS PLAN ONE

CHAPTER 831. GENERAL PROVISIONS

Sec. 831.001. DEFINITIONS. In this subtitle:

(1) "Annuity" means an amount of money payable in monthly

installments for life or for another period as provided by this

subtitle.

(2) "Board of trustees" means the entity given responsibility

under Section 835.001 for the administration of the retirement

system.

(3) "Judicial officer" means a person who presides over a court

or a commission to a court named in Section 832.001 and who has

never been a member of the Judicial Retirement System of Texas

Plan Two.

(4) "Retiree" means a person who receives an annuity based on

service that was credited to the person.

(5) "Retirement system" means the Judicial Retirement System of

Texas Plan One or, as to periods before September 1, 1985, the

Judicial Retirement System of Texas.

(6) "Service credit" means the amount of membership, military,

and equivalent membership service ascribed by the retirement

system to a person and for which the person has made required

contributions.

(6-a) "State salary" does not include the amount of any

longevity pay payable under Section 659.0445.

(7) "Supreme court" means the Supreme Court of Texas.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 602, Sec. 7, Sept. 1,

1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

41.001 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1328, Sec. 5, eff. September 1, 2007.

Sec. 831.002. PURPOSE OF SUBTITLE. The purpose of this subtitle

is to establish a program of benefits for members, retirees, and

other beneficiaries of the retirement system and to establish

rules for the management and operation of the retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

41.002 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 831.003. RETIREMENT SYSTEM. The retirement system is an

entity of the state. The Judicial Retirement System of Texas Plan

One is the name by which all business of the retirement system

shall be transacted and all its property held. Unless the context

clearly indicates otherwise, a reference in law to the Judicial

Retirement System of Texas is a reference to the Judicial

Retirement System of Texas Plan One.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 602, Sec. 8, Sept. 1,

1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

41.003 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 831.004. EXEMPTION FROM EXECUTION. All annuity and other

benefit payments from the retirement system, contribution

refunds, and rights accrued or accruing under this subtitle to

any person are exempt from garnishment, attachment, state and

local taxation, levy, sale, and any other process, and are

unassignable.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

41.004 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.



CHAPTER 832. MEMBERSHIP

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE D. JUDICIAL RETIREMENT SYSTEM OF TEXAS PLAN ONE

CHAPTER 832. MEMBERSHIP

SUBCHAPTER A. MEMBERSHIP

Sec. 832.001. ELIGIBILITY FOR MEMBERSHIP. (a) Except as

provided by Subsection (b), membership in the retirement system

is limited to persons who have never been eligible for membership

in the Judicial Retirement System of Texas Plan Two and who,

before the date the Judicial Retirement System of Texas Plan Two

began operation, became judges, justices, and commissioners of:

(1) the supreme court;

(2) the court of criminal appeals;

(3) courts of appeals;

(4) district courts; and

(5) commissions to a court specified in this subsection.

(b) Except as provided by Section 832.101, membership in the

retirement system includes persons who are appointed under

Subchapter C of Chapter 75, and who have never been members of

the Judicial Retirement System of Texas Plan Two. A member

appointed under that Act is a judicial officer for purposes of

this subtitle.

(c) Membership in the retirement system is mandatory for

eligible persons.

(d) Membership in the retirement system begins on the first day

an eligible person holds a judicial office specified in

Subsection (a).

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 602, Sec. 9, Sept. 1,

1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

42.001 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 832.002. MEMBERSHIP FEE. (a) Each member of the

retirement system annually shall pay the system a membership fee

of $10. A contributing member shall pay the fee with the member's

first contribution to the retirement system in each fiscal year

in the manner provided by Section 835.101 for payment of the

member's contribution to the retirement system.

(b) If the membership fee is not paid with the member's first

contribution of the fiscal year to the retirement system, the

board of trustees may deduct the amount of the fee from that

contribution or from any benefit to which the member becomes

entitled.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 602, Sec. 10, Sept. 1,

1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

42.002 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989; Acts 2003, 78th Leg., ch. 1310, Sec. 53, eff. June 20,

2003.

Sec. 832.003. TERMINATION OF MEMBERSHIP. A person terminates

membership in the retirement system by:

(1) death;

(2) retirement based on service credited in the retirement

system; or

(3) withdrawal of the person's contributions to the retirement

system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

42.003 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 832.004. WITHDRAWAL OF CONTRIBUTIONS. (a) If a member

resigns a judicial office or otherwise ceases to be a judicial

officer, the member may withdraw all of the member's

contributions to the retirement system.

(b) A withdrawal of contributions cancels the person's service

credit in the retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

42.004 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

SUBCHAPTER B. RESUMPTION OF JUDICIAL SERVICE BY RETIREE

Sec. 832.101. INELIGIBILITY FOR MEMBERSHIP. A retiree who makes

an election under Subchapter C of Chapter 74 or who is appointed

under Subchapter C of Chapter 75 may not rejoin the retirement

system or receive credit in the retirement system for the period

of an appointment or for any service performed under assignment.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 480, Sec. 10, eff.

Sept. 1, 1985; Acts 1985, 69th Leg., ch. 602, Sec. 11, Sept. 1,

1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

42.103 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 832.102. RESUMPTION OF FULL-TIME JUDICIAL SERVICE. (a) A

retiree who resumes service as a judicial officer other than by

appointment or assignment described in Section 832.101 may not

rejoin or receive credit in the retirement system for the resumed

service.

(b) The retirement system shall suspend annuity payments to a

retiree who resumes service described by this section. A

suspension of payments begins on the date a retiree takes the

oath of office and ends on a date when:

(1) the retiree no longer holds the office; and

(2) the retiree, or the retiree's beneficiary if the retiree has

died, has applied to the retirement system for resumption of

payments.

(c) Time during which annuity payments are suspended as provided

by this section does not reduce the number of months payments are

to be made under an optional benefit plan providing for a

specific amount of benefits for a guaranteed number of months

after retirement.

(d) Before a retiree takes the oath of office for a position as

a judicial officer other than under appointment or assignment

described by Section 832.101, the retiree shall notify the

retirement system in writing of the resumption of office and the

projected dates of service.

Added by Acts 1995, 74th Leg., ch. 586, Sec. 35, eff. Aug. 28,

1995.



CHAPTER 833. CREDITABLE SERVICE

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE D. JUDICIAL RETIREMENT SYSTEM OF TEXAS PLAN ONE

CHAPTER 833. CREDITABLE SERVICE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 833.001. TYPES OF CREDITABLE SERVICE. The types of service

creditable in the retirement system are:

(1) membership service;

(2) military service; and

(3) equivalent membership service.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

43.001 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

SUBCHAPTER B. ESTABLISHMENT OF SERVICE

Sec. 833.101. CURRENT SERVICE. Membership service is credited

in the retirement system for each month in which a member holds a

judicial office and for which the member makes the required

contribution.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

43.101 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 833.102. SERVICE CREDIT PREVIOUSLY CANCELED. If a person

who has withdrawn contributions to the retirement system and

canceled service credit under Section 832.004 subsequently

rejoins the retirement system, the member may not become eligible

for retirement benefits from the retirement system unless the

person redeposits with the system the amount withdrawn. Payment

under this section reestablishes the service credit canceled by

the refund.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

43.102 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 833.103. MILITARY SERVICE. (a) An eligible member may

establish service credit in the retirement system for military

service performed that is creditable in the retirement system.

(b) A member eligible to establish military service credit is

one who:

(1) currently contributes to the retirement system;

(2) has at least 8 years of service credit in the retirement

system; and

(3) does not receive and is not eligible to receive federal

retirement payments based on 20 years or more of active federal

military duty or its equivalent.

(c) Military service creditable in the retirement system is

active duty federal military service.

(d) A member may establish one month of service credit for each

month or fraction of a month of duty, but not more than 48 months

of service credit in the retirement system for military service.

(e) A member may establish credit under this section by

depositing with the retirement system a contribution computed for

each month of military service claimed at the rate of six percent

of the member's current monthly state salary.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

43.103 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 850, Sec. 29, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1048, Sec. 26, eff.

Sept. 1, 1997.

Sec. 833.1031. MILITARY SERVICE CREDIT GOVERNED BY UNIFORMED

SERVICES EMPLOYMENT AND REEMPLOYMENT RIGHTS ACT. The retirement

system may adopt rules to comply with the Uniformed Services

Employment and Reemployment Rights Act (38 U.S.C. Section 4301 et

seq.) and other federal laws affecting the crediting of military

service.

Added by Acts 1995, 74th Leg., ch. 586, Sec. 36, eff. Aug. 28,

1995.

Sec. 833.1035. SERVICE IN EXCESS OF 20 YEARS. (a) Subject to

the limitation on the amount of a retirement annuity under

Section 834.102(c), an eligible member may establish service

credit in the retirement system for service in excess of 20 years

performed before September 1, 2005.

(b) A member eligible to establish credit under Subsection (a)

is one who elects to make contributions under Section 835.1015.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1308, Sec.

41(1), eff. September 1, 2009.

(d) A member may establish credit under this section by

depositing with the retirement system a contribution computed for

each month of qualifying service claimed at the rate of six

percent of the member's current monthly state salary.

(e) The board of trustees may adopt rules to administer this

section.

Added by Acts 2005, 79th Leg., Ch.

1033, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 41(1), eff. September 1, 2009.

Sec. 833.105. ALTERNATIVE PAYMENTS TO ESTABLISH OR REESTABLISH

SERVICE CREDIT. (a) The board of trustees may adopt rules to

provide procedures for making installment payments to establish

or reestablish credit in the retirement system as alternatives to

lump-sum payments otherwise authorized or required by this

subtitle. The methods may include payment by payroll deduction.

(b) Except as provided by Subsection (c), payments may not be

made under a rule adopted under this section:

(1) to establish or reestablish service credit of a person who

has retired or died; or

(2) to establish current service under Section 833.101.

(c) Under a rule adopted under this section, the designated

beneficiary of a deceased member or, if none exists, the personal

representative of the decedent's estate may establish or

reestablish service for which the member was eligible at the time

of death if the establishment or reestablishment of the service

would result in the payment of a death benefit annuity.

(d) The payment for the establishment or reestablishment of

service under Subsection (c) must be made in a lump sum and

completed before the first payment of a death benefit annuity but

not later than the 60th day after the date the retirement system

receives notice of the death.

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 31, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1048, Sec. 27, eff.

Sept. 1, 1997.

Sec. 833.106. CREDIT FOR YEAR IN WHICH ELIGIBLE FOR OFFICE. (a)

A member who has not retired may establish service credit in the

retirement system for any calendar year during which the member:

(1) held an office included in the membership of the retirement

system; or

(2) was eligible to take the oath for an office included in the

membership of the retirement system.

(b) A member may establish service credit under this section by

depositing with the retirement system a contribution computed for

each month of credit claimed at the rate of six percent of the

member's current monthly salary, plus, if the member does not

establish credit before the first anniversary of the date of

first eligibility, interest computed on the basis of the state

fiscal year at an annual rate of 10 percent from the date of

first eligibility to the date of deposit.

Added by Acts 2001, 77th Leg., ch. 1240, Sec. 2, eff. Jan. 1,

2002.



CHAPTER 834. BENEFITS

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE D. JUDICIAL RETIREMENT SYSTEM OF TEXAS PLAN ONE

CHAPTER 834. BENEFITS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 834.001. TYPES OF BENEFITS. The types of benefits payable

by the retirement system are:

(1) service retirement benefits;

(2) disability retirement benefits; and

(3) death benefits.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

44.001 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 834.002. APPLICATION FOR RETIREMENT. A member may apply

for service or disability retirement by filing an application for

retirement with the board of trustees before the date the member

wishes to retire.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

44.002 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 834.003. CERTIFICATION BY CHIEF JUSTICE. An annuity may

not be paid under this subtitle until the chief justice of the

supreme court certifies to the comptroller of public accounts and

to the board of trustees that the applicant for the annuity is

entitled to it.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

44.003 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 834.004. INELIGIBILITY FOR BENEFITS. An annuity that is

based on service of a member who is removed from judicial office

by impeachment, or otherwise for official misconduct, may not be

paid under this subtitle.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

44.004 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 834.005. DISCLAIMER OF BENEFITS. The retirement system

shall give effect to a full or partial disclaimer of benefits

executed in accordance with Section 37A, Texas Probate Code,

unless the benefit to be disclaimed is a lifetime annuity.

Added by Acts 1997, 75th Leg., ch. 1048, Sec. 28, eff. Sept. 1,

1997.

SUBCHAPTER B. SERVICE RETIREMENT BENEFITS

Sec. 834.101. ELIGIBILITY FOR SERVICE RETIREMENT ANNUITY. (a)

A member is eligible to retire and receive a base service

retirement annuity if the member:

(1) is at least 65 years old, currently holds a judicial office,

and has at least 10 years of service credited in the retirement

system;

(2) is at least 65 years old and has at least 12 years of

service credited in the retirement system, regardless of whether

the member currently holds a judicial office;

(3) has at least 20 years of service credited in the retirement

system, regardless of whether the member currently holds a

judicial office; or

(4) has served at least 12 years on an appellate court and the

sum of the member's age and amount of service credited in the

retirement system equals or exceeds the number 70, regardless of

whether the member currently holds a judicial office.

(b) A member who meets service requirements provided by

Subsection (a)(1) or (a)(2) is eligible to retire and receive a

service retirement annuity actuarially reduced as provided by

Section 834.102(d) from the standard service retirement annuity,

if the member is at least 60 years old.

(c) A member's resignation from a judicial office before

applying for an annuity does not make the member ineligible for

the annuity unless the member applies for an annuity under

Subsection (a)(1).

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

44.101 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1048, Sec.

29, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

942, Sec. 2, eff. September 1, 2005.

Sec. 834.102. SERVICE RETIREMENT ANNUITY. (a) The base service

retirement annuity is an amount equal to 50 percent of the state

salary, as adjusted from time to time, being paid a judge of a

court of the same classification as the court on which the

retiree last served before retirement.

(b) The retirement system shall increase by 10 percent of the

amount of the applicable state salary under Subsection (a) or (d)

the annuity of a member who on the effective date of retirement:

(1) has not been out of judicial office for more than one year;

or

(2) has served as a visiting judge in this state and the first

anniversary of the last day of that service has not occurred.

(c) The service retirement annuity of a member qualifying for

retirement under Section 834.101(a) is the applicable state

salary under Subsection (a), multiplied by a percentage amount

that is the sum of 50 percent plus the product of 2.3 percent

multiplied by the number of years of subsequent service credit

the member accrues under Section 835.1015(a). After including

any increase under Subsection (b), the service retirement annuity

under this subsection may not be an amount that is greater than

90 percent of the applicable salary under Subsection (a).

(d) The service retirement annuity of a person qualifying for

retirement under Section 834.101(b) is an amount computed as a

percentage of the state salary, as adjusted from time to time,

being paid a judge of a court of the same classification as the

court on which the retiree last served before retirement,

according to the following schedule:

percentage

age at retirement

of state salary

at least 60 but less than 61

40 percent

at least 61 but less than 62

41.7 percent

at least 62 but less than 63

43.6 percent

at least 63 but less than 64

45.6 percent

at least 64 but less than 65

47.7 percent

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 208, ch. 18,

Sec. 39, eff. Nov. 10, 1981; Acts 1987, 70th Leg., ch. 740, Sec.

1, 2, eff. June 20, 1987. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 44.102 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg.,

ch. 1240, Sec. 3, eff. Jan. 1, 2002.

Amended by:

Acts 2005, 79th Leg., Ch.

1033, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1258, Sec. 1, eff. September 1, 2007.

Sec. 834.103. OPTIONAL SERVICE RETIREMENT ANNUITY. (a) Instead

of a service retirement annuity payable under Section 834.102, a

retiring member may elect to receive an optional service

retirement annuity, payable throughout the life of the retiree

and actuarially reduced, under tables adopted by the board of

trustees, from the annuity otherwise payable to its actuarial

equivalent.

(b) Optional service retirement annuities available to a

retiring member are those available to retiring members of the

Employees Retirement System of Texas under Section 814.108(c).

(c) A person may apply for an optional service retirement

annuity by filing an application for the annuity with the

retirement system before the 31st day after the date of the

person's retirement.

(d) If a person who is nominated by a retiree in the written

designation under Subsection (b) predeceases the retiree, the

reduced annuity of a retiree who has elected an optional lifetime

retirement annuity under Section 814.108(c) shall be increased to

the standard service retirement annuity that the retiree would

otherwise be entitled to receive if the retiree had not selected

that annuity option. The standard service retirement annuity

shall be adjusted as appropriate for:

(1) early retirement as permitted by law; and

(2) postretirement increases in retirement benefits authorized

by law after the date of retirement.

(e) The increase in the annuity under Subsection (d) begins with

the monthly payment made to the retiree for the month following

the month in which the person nominated dies or the September 30,

1991, payment, whichever is later, and is payable to the retiree

for the remainder of the retiree's life.

(f) The computation of an optional service retirement annuity

must include the ages of the retiring member and the member's

designated beneficiary at the time of the member's retirement.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

44.103 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 850, Sec. 30,

eff. Sept. 1, 1991.

SUBCHAPTER C. DISABILITY RETIREMENT BENEFITS

Sec. 834.201. ELIGIBILITY FOR DISABILITY RETIREMENT ANNUITY.

(a) A member is eligible, regardless of age, to retire from

regular active service for disability and receive a disability

retirement annuity if the member has at least seven years of

service credit in the retirement system.

(b) A member otherwise eligible may not receive a disability

retirement annuity unless the chief justice of the supreme court

certifies that the member is mentally or physically incapacitated

for the further performance of regular judicial duties.

(c) A disability retirement annuity may be denied on the ground

that a claimed physical incapacity is caused by or results from

an intemperate use of alcohol or narcotic drugs.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

44.201 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 834.202. INFORMATION ABOUT PHYSICAL INCAPACITY. (a) A

member who applies for retirement because of physical incapacity

shall file with the supreme court written reports by two

physicians licensed to practice medicine in this state, fully

reporting the claimed physical incapacity.

(b) The chief justice of the supreme court may appoint a

physician licensed in this state to make any additional medical

investigation the court finds necessary.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

44.202 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 834.203. DISABILITY RETIREMENT ANNUITY. (a) Except as

provided by Subsection (b) or (c), a disability retirement

annuity is an amount computed as provided by Section 834.102.

(b) The amount of a disability retirement annuity is not

reducible because of the age of the retiring member but may be

increased as provided by Section 834.102(b), if applicable.

(c) Instead of a disability retirement annuity computed as

provided by Section 834.102, a retiring member may elect to

receive an optional disability retirement annuity payable as

provided by Section 834.103.

(d) A disability retirement annuity is payable for the duration

of the retiree's disability. If a retiree who has selected an

optional disability retirement annuity dies while receiving the

annuity, the annuity is payable throughout the life of the

retiree's designated beneficiary or for a guaranteed period after

the date of retirement, depending on the option selected.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

44.203 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

SUBCHAPTER D. DEATH BENEFITS

Sec. 834.301. SELECTION OF DEATH BENEFIT PLAN BY MEMBER. (a) A

member who has at least 10 years of service credit in the

retirement system may select a death benefit plan for the

payment, if the member dies before retirement, of a death benefit

annuity to one or more persons designated by the member. Death

benefit annuities available for selection by a member described

in this subsection are the optional annuities provided by

Sections 814.108(c)(1) and (c)(4).

(b) Section 814.301(b) applies to a death benefit plan selected

by a member in applicable circumstances.

(c) The computation of a death benefit annuity must include the

ages of the member and of the member's designated beneficiary at

the time of the member's death.

(d) A member may select a death benefit plan by filing an

application for a plan with the board of trustees on a form

prescribed by the board. After selection, a death benefit plan

may take effect at death unless the member amends the plan,

selects a retirement annuity at the time of the member's

retirement, or becomes ineligible to select a plan.

(e) A death benefit annuity is payable beginning on the day

after the date the member dies.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

44.301 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 850, Sec. 31,

eff. Sept. 1, 1991.

Sec. 834.302. SELECTION OF DEATH BENEFIT PLAN BY SURVIVOR OF

MEMBER. (a) If a member eligible to select a death benefit plan

under Section 834.301(a) dies without having made a selection or

if a selection cannot be made effective, the member's designated

beneficiary may select a plan in the same manner as if the member

had made the selection. If there is no designated beneficiary,

the personal representative of the decedent's estate may make the

selection.

(b) If a person dies who meets the description in Section

814.302(b), the person's designated beneficiary or the guardian

of surviving minor children may select a death benefit plan under

that subsection.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

44.302 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1048, Sec.

30, eff. Sept. 1, 1997.

Sec. 834.303. RETURN OF CONTRIBUTIONS. (a) Except as provided

by Subsection (c), if a member dies before retirement, the amount

of the member's contributions to the retirement system is payable

as a lump-sum death benefit.

(b) The benefit provided by this section is payable to a person

designated by the member in a signed document filed with the

board of trustees. If a member does not designate a beneficiary,

the benefit is payable to the member's estate.

(c) A death benefit may not be paid under this section if a

death benefit annuity has been selected as provided by Section

834.301 or 834.302.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

44.303 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 834.304. RETURN OF EXCESS CONTRIBUTIONS. (a) Except as

provided by Subsection (c), if a person dies after retirement, a

lump-sum death benefit is payable in an amount, if any, by which

the retiree's contributions to the retirement system on the date

of retirement exceed the amount of annuity payments made before

the retiree's death.

(b) The benefit provided by this section is payable to the

retiree's designated beneficiary. If a retiree dies without

having designated a beneficiary, the benefit is payable to the

person entitled to distribution of the decedent's estate, if that

person or the personal representative of the decedent's estate

claims the benefit before the second anniversary of the

decedent's death.

(c) A death benefit may not be paid under this section if an

optional retirement annuity has been selected as provided by

Section 834.103 or 834.203.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

44.304 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.



CHAPTER 835. ADMINISTRATION

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE D. JUDICIAL RETIREMENT SYSTEM OF TEXAS PLAN ONE

CHAPTER 835. ADMINISTRATION

SUBCHAPTER A. POWERS AND DUTIES

Sec. 835.001. GENERAL ADMINISTRATION. The board of trustees of

the Employees Retirement System of Texas is responsible for the

general administration and operation of the retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

45.001 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 835.002. RULEMAKING. Subject to the limitations of this

subtitle, the board of trustees may adopt rules and provide for

forms as it finds necessary for the administration of the

retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

45.002 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 835.003. DEPOSIT OF CERTAIN FUNDS. (a) The retirement

system shall deposit membership fees paid as required by Section

832.002 in the expense fund of the Employees Retirement System of

Texas, to compensate for the costs of administering this

retirement system.

(b) The retirement system shall deposit in the general revenue

fund all other amounts paid to the system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

45.003 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

SUBCHAPTER B. CONTRIBUTIONS

Sec. 835.101. MEMBER CONTRIBUTIONS. (a) Except as provided by

Subsection (c), each month the payroll officer responsible for

paying the state compensation of a judicial officer who is a

member of the retirement system shall deduct from the state

compensation of the judicial officer a contribution computed at

the rate required of a member of the employee class of the

Employees Retirement System of Texas.

(b) Contributions deducted as provided by this section are

deposited in the general revenue fund, where they are subject to

appropriation as are other amounts in the fund.

(c) Except as provided by Section 835.1015, a member who accrues

20 years of service credit in the retirement system ceases making

contributions under this section.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 602, Sec. 12, Sept. 1,

1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

45.101 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 2001, 77th Leg., ch. 1240, Sec. 4, eff.

Jan. 1, 2002.

Amended by:

Acts 2005, 79th Leg., Ch.

1033, Sec. 3, eff. September 1, 2005.

Sec. 835.1015. CONTRIBUTIONS AFTER 20 YEARS OF SERVICE CREDIT.

(a) A judicial officer who is a member of the retirement system

and who accrues 20 years of service credit in the retirement

system may elect to make contributions for each subsequent year

of service credit that the member accrues by filing an

application with the retirement system.

(b) A member who elects to make contributions under Subsection

(a) shall contribute six percent of the member's state

compensation for each payroll period in the manner provided by

Sections 835.101(a) and (b).

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1308, Sec.

41(3), eff. September 1, 2009.

Added by Acts 2005, 79th Leg., Ch.

1033, Sec. 4, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 41(3), eff. September 1, 2009.

Sec. 835.102. STATE CONTRIBUTIONS. The legislature is obligated

to appropriate the amount of money necessary to administer this

subtitle for each fiscal year.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

45.102 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 835.103. CONTRIBUTIONS FOR SENIOR DISTRICT COURT JUDGES.

Contributions for members appointed under Subchapter C of Chapter

75 are as provided by Section 75.113.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 13, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 45.103 and

amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.



CHAPTER 836. GENERAL PROVISIONS

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE E. JUDICIAL RETIREMENT SYSTEM OF TEXAS PLAN TWO

CHAPTER 836. GENERAL PROVISIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 836.001. DEFINITIONS. In this subtitle:

(1) "Accumulated contributions" means the total of amounts in a

member's individual account in the retirement system, including:

(A) amounts deducted from the compensation of the member;

(B) other member deposits required to be placed in the member's

individual account; and

(C) interest credited to amounts in the member's individual

account.

(2) "Annuity" means an amount of money payable in monthly

installments for life or for another period as provided by this

subtitle.

(3) "Board of trustees" means the entity given responsibility

under Section 840.001 for the administration of the retirement

system.

(4) "Executive director" means the person appointed under

Section 815.202.

(5) "Judicial officer" means a person who presides over a court

or a commission to a court named in Section 837.001 and who has

never been a member of the Judicial Retirement System of Texas or

the Judicial Retirement System of Texas Plan One.

(6) "Medical board" means the entity designated under Section

840.202.

(7) "Retiree" means a person who receives from the retirement

system an annuity based on service that was credited to the

person.

(8) "Retirement system" means the Judicial Retirement System of

Texas Plan Two.

(9) "Service credit" means the amount of membership, military,

and equivalent membership service ascribed by the retirement

system to a person and for which the person has made required

contributions.

(9-a) "State salary" does not include the amount of any

longevity pay payable under Section 659.0445.

(10) "Supreme court" means the Supreme Court of Texas.

(11) "Compensation" includes amounts by which a member's salary

is reduced under a salary reduction agreement authorized by

Chapter 610.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1. Amended by Acts

1987, 70th Leg., ch. 944, Sec. 4, eff. June 20, 1987. Renumbered

from Vernon's Ann.Civ.St. Title 110B, Sec. 71.001 and amended by

Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(34), eff.

Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1328, Sec. 6, eff. September 1, 2007.

Sec. 836.002. PURPOSE OF SUBTITLE. The purpose of this subtitle

is to establish a program of benefits for members, retirees, and

other beneficiaries of the retirement system and to establish

rules for the management and operation of the retirement system.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 71.002 by

Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 836.003. RETIREMENT SYSTEM. The retirement system is an

entity of the state. The Judicial Retirement System of Texas Plan

Two is the name in which all its business shall be transacted and

all its property held.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 71.003 by

Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 836.004. EXEMPTION FROM EXECUTION. All annuity and other

benefit payments from the retirement system, contribution

refunds, and rights accrued or accruing under this subtitle to

any person are exempt from garnishment, attachment, state and

local taxation, levy, sale, and any other process and are

unassignable.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 71.004 by

Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 836.005. POWERS AND PRIVILEGES. The retirement system has

the powers, privileges, and immunities of a corporation, as well

as the powers, privileges, and immunities conferred by this

subtitle.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 71.005 by

Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 836.006. DIVERSION OF MONEY PROHIBITED. Except as provided

by Sections 840.101(b) and 840.305(c), no part of the money

contributed to the retirement system under Section 840.102 or

840.104 and no part of the contribution described by Section

840.103(b)(2) may be used for or diverted to any purpose other

than the exclusive benefit of members, their beneficiaries, and

annuitants of the retirement system.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 71.006 and

amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

SUBCHAPTER B. PENAL PROVISIONS

Sec. 836.101. CONVERSION OF MONEY; FRAUD. (a) A person commits

an offense if the person knowingly or intentionally confiscates,

misappropriates, or converts money representing deductions from a

member's salary either before or after the money is received by

the retirement system.

(b) A person commits an offense if the person knowingly or

intentionally makes a false statement or falsifies or permits to

be falsified any record of the retirement system in an attempt to

defraud the retirement system.

(c) A member commits an offense if the member accepts as a

salary money that the member knows should have been deducted as

provided by this subtitle from the member's salary.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 71.101 by

Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 836.102. PENALTIES. (a) An offense under Section

836.101(a) or (c) is punishable in the manner provided by Section

31.03, Penal Code, for the punishment of the offenses included in

that section.

(b) An offense under Section 836.101(b) is punishable in the

manner provided by Section 37.10, Penal Code, for the punishment

of the offenses included in that section.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 71.102 and

amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.



CHAPTER 837. MEMBERSHIP

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE E. JUDICIAL RETIREMENT SYSTEM OF TEXAS PLAN TWO

CHAPTER 837. MEMBERSHIP

SUBCHAPTER A. MEMBERSHIP

Sec. 837.001. ELIGIBILITY FOR MEMBERSHIP. (a) Except as

provided by Subsection (b), membership in the retirement system

is limited to persons who have never been eligible for membership

in the Judicial Retirement System of Texas or the Judicial

Retirement System of Texas Plan One and who at any time on or

after the effective date of this Act are judges, justices, or

commissioners of:

(1) the supreme court;

(2) the court of criminal appeals;

(3) a court of appeals;

(4) a district court; or

(5) a commission to a court specified in this subsection.

(b) Except as provided by Section 837.101, membership in the

retirement system includes persons who are appointed under

Subchapter C of Chapter 75 and who have never been members of the

Judicial Retirement System of Texas or the Judicial Retirement

System of Texas Plan One. A member appointed under that Act is a

judicial officer for purposes of this subtitle.

(c) Membership in the retirement system is mandatory for

eligible persons.

(d) Membership in the retirement system begins on the first day

an eligible person holds a judicial office specified in

Subsection (a).

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 72.001 and

amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 837.002. TERMINATION OF MEMBERSHIP. A person's membership

in the retirement system is terminated by:

(1) death of the person;

(2) retirement based on service credited in the retirement

system;

(3) withdrawal of all of the person's accumulated contributions;

or

(4) transfer of the person's accumulated contributions under

Section 840.401(f).

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 72.002 and

amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 837.003. WITHDRAWAL OF CONTRIBUTIONS. (a) If a member

resigns a judicial office or otherwise ceases to be a judicial

officer, the member may withdraw all of the member's accumulated

contributions in the retirement system.

(b) A withdrawal of contributions cancels the person's service

credit in the retirement system and terminates the person's

rights to benefits based on the credit.

(c) A member initiates a withdrawal of contributions by filing

an application for a refund with the retirement system.

(d) Deposits representing interest or membership fees that are

required of a member to establish service credit under Section

838.102 or 838.103 are not refundable.

(e) At the time a service retirement, disability retirement, or

death benefit annuity becomes payable, the retirement system

shall refund any contributions, interest, or membership fees used

to establish service credit that is not used in computing the

amount of the annuity.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 72.003 and

amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 26, eff. September 1, 2009.

SUBCHAPTER B. RESUMPTION OF JUDICIAL SERVICE BY RETIREE

Sec. 837.101. JUDICIAL ASSIGNMENT. A retiree who makes an

election under Subchapter C of Chapter 74 or who is appointed

under Subchapter C of Chapter 75 may not rejoin or receive credit

in the retirement system for the period of an appointment or for

any service performed under assignment.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 72.101 and

amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 837.102. RESUMPTION OF FULL-TIME JUDICIAL SERVICE. (a) A

retiree who resumes service as a judicial officer other than by

appointment or assignment described in Section 837.101 may not

rejoin or receive credit in the retirement system for the resumed

service.

(b) The retirement system shall suspend annuity payments to a

retiree who resumes service described by this section. A

suspension of payments begins on the date a retiree takes the

oath of office and ends on a date when:

(1) the retiree no longer holds the office; and

(2) the retiree, or the retiree's beneficiary if the retiree has

died, has applied to the retirement system for resumption of

payments.

(c) Time during which annuity payments are suspended as provided

by this section does not reduce the number of months payments are

to be made under an optional benefit plan providing for a

specific amount of benefits for a guaranteed number of months

after retirement.

(d) Before a retiree takes the oath of office for a position as

a judicial officer other than under appointment or assignment

described by Section 837.101, the retiree shall notify the

retirement system in writing of the resumption of office and the

projected dates of service.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 72.102 and

amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.



CHAPTER 838. CREDITABLE SERVICE

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE E. JUDICIAL RETIREMENT SYSTEM OF TEXAS PLAN TWO

CHAPTER 838. CREDITABLE SERVICE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 838.001. TYPES OF CREDITABLE SERVICE. The types of service

creditable in the retirement system are:

(1) membership service;

(2) military service; and

(3) equivalent membership service.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 73.001 by

Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. ESTABLISHMENT OF SERVICE

Sec. 838.101. CURRENT SERVICE. Membership service is credited

in the retirement system for each month in which a member holds a

judicial office and for which the member makes the required

contribution.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 73.101 by

Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 838.102. SERVICE CREDIT PREVIOUSLY CANCELED. If a person

who has withdrawn contributions to the retirement system and

canceled service credit under Section 837.003 subsequently

rejoins the retirement system, the member may not become eligible

for retirement benefits from the retirement system unless the

person redeposits with the system the amount withdrawn, plus all

membership fees due, plus interest computed on the basis of the

state fiscal year at an annual rate of five percent from the date

of withdrawal to the date of redeposit. Payment under this

section reestablishes the service credit canceled by the refund.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 73.102 and

amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 838.103. MILITARY SERVICE. (a) An eligible member may

establish service credit in the retirement system for military

service performed that is creditable in the retirement system.

(b) A member eligible to establish military service credit is

one who:

(1) has at least eight years of service credit in the retirement

system;

(2) does not receive and is not eligible to receive federal

retirement payments based on 20 years or more of active federal

military duty or its equivalent; and

(3) has been released from military duty under conditions not

dishonorable.

(c) Military service creditable in the retirement system is

active duty federal military service.

(d) A member may establish one month of service credit for each

month or fraction of a month of duty, but not more than 48 months

of service credit in the retirement system for military service.

(e) A member may establish credit under this section by

depositing with the retirement system in a lump sum a

contribution computed for each month of military service claimed

at the rate of six percent of the member's current monthly state

compensation, plus, if the member does not establish the credit

before the first anniversary of the date of first eligibility,

interest computed on the basis of the state fiscal year at an

annual rate of 10 percent from the date of first eligibility to

the date of deposit.

(f) The state shall contribute for each month of military

service established under this section an amount computed on the

basis of the member's current monthly state compensation at the

rate of state contribution, as provided by Section 840.103(a),

for the fiscal year in which the credit is established.

(g) The board of trustees may require members applying for

credit under this section to submit any information the board

considers necessary to enable it to determine eligibility for

credit, amount of service, or amounts of required contributions.

(h) The retirement system shall use military service credit in

computing death benefits and in determining eligibility to select

an optional death benefit plan.

(i) Repealed by Acts 1997, 75th Leg., ch. 1048, Sec. 56(a), eff.

Sept. 1, 1997.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 73.103 and

amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 850, Sec. 32, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1048, Sec. 31, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1111, Sec. 30, eff.

Sept. 1, 2003.

Sec. 838.1031. MILITARY SERVICE CREDIT GOVERNED BY UNIFORMED

SERVICES EMPLOYMENT AND REEMPLOYMENT RIGHTS ACT. The retirement

system may adopt rules to comply with the Uniformed Services

Employment and Reemployment Rights Act (38 U.S.C. Section 4301 et

seq.) and other federal laws affecting the crediting of military

service.

Added by Acts 1995, 74th Leg., ch. 586, Sec. 37, eff. Aug. 28,

1995.

Sec. 838.1035. SERVICE IN EXCESS OF 20 YEARS. (a) Subject to

the limitation on the amount of a retirement annuity under

Section 839.102(d), an eligible member may establish service

credit in the retirement system for service in excess of 20 years

performed before September 1, 2005.

(b) A member eligible to establish credit under Subsection (a)

is one who elects to make contributions under Section 840.1025.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1308, Sec.

41(4), eff. September 1, 2009.

(d) A member may establish credit under this section by

depositing with the retirement system a contribution computed for

each month of qualifying service claimed at the rate of six

percent of the member's current monthly state salary.

(e) The board of trustees may adopt rules to administer this

section.

Added by Acts 2005, 79th Leg., Ch.

1033, Sec. 5, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 41(4), eff. September 1, 2009.

Sec. 838.105. ALTERNATIVE PAYMENTS TO ESTABLISH OR REESTABLISH

SERVICE CREDIT. (a) The board of trustees may adopt rules to

provide procedures for making installment payments to establish

or reestablish credit in the retirement system as alternatives to

lump-sum payments otherwise authorized or required by this

subtitle. The methods may include payment by payroll deduction.

(b) Except as provided by Subsection (c), payments may not be

made under a rule adopted under this section:

(1) to establish or reestablish service credit of a person who

has retired or died; or

(2) to establish current service under Section 838.101.

(c) Under a rule adopted under this section, the designated

beneficiary of a deceased member or, if none exists, the personal

representative of the decedent's estate may establish or

reestablish service for which the member was eligible at the time

of death if the establishment or reestablishment of the service

would result in the payment of a death benefit annuity.

(d) The payment for the establishment or reestablishment of

service under Subsection (c) must be made in a lump sum and

completed before the first payment of a death benefit annuity,

but not later than the 60th day after the date the retirement

system receives notice of the death.

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 33, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1048, Sec. 32, eff.

Sept. 1, 1997.

Sec. 838.106. CREDIT FOR YEAR IN WHICH ELIGIBLE FOR OFFICE. (a)

A member may establish service credit in the retirement system

for any calendar year during which the member:

(1) held an office included in the membership of the retirement

system; or

(2) was eligible to take the oath for an office included in the

membership of the retirement system.

(b) A member may establish service credit under this section by

depositing with the retirement system a contribution computed for

each month of credit claimed at the rate of six percent of the

member's current monthly salary, plus, if the member does not

establish credit before the first anniversary of the date of

first eligibility, interest computed on the basis of the state

fiscal year at an annual rate of 10 percent from the date of

first eligibility to the date of deposit.

(c) For the purpose of Subsection (a)(1), the term of a member

leaving judicial office ends not later than December 31

regardless of the date on which the member's successor takes the

oath of office.

Added by Acts 2001, 77th Leg., ch. 1240, Sec. 5, eff. Jan. 1,

2002. Amended by Acts 2003, 78th Leg., ch. 1111, Sec. 31, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 27, eff. September 1, 2009.

Sec. 838.107. SERVICE NOT PREVIOUSLY ESTABLISHED. The state

shall make contributions for service not previously established

that is established under Section 838.105 or 838.106 in the

amount provided by Section 838.103(f) for military service. The

state contributions will be made at the time the service credit

is granted.

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 35, eff. Sept. 1,

1993.

Sec. 838.108. CREDIT PURCHASE OPTION. (a) An eligible member

may establish not more than 60 months of equivalent membership

service credit.

(b) A member is eligible to establish service credit under this

section only for the purpose of becoming eligible to retire, or

retiring, under Section 839.101(a)(3).

(c) A member may establish service credit under this section by

depositing with the retirement system, for each month of service

credit, the actuarial present value, at the time of deposit, of

the additional standard retirement annuity benefits that would be

attributable to the purchase of the service credit under this

section, based on rates and tables recommended by the retirement

system's actuary and adopted by the board of trustees.

(d) After a member makes the deposits required by this section,

the retirement system shall grant the member one month of

equivalent membership service credit for each month of credit

approved.

(e) The retirement system shall deposit the amount of the

actuarial present value of the service credit purchased in the

member's individual account in the retirement system.

(f) The board of trustees may adopt rules to administer this

section, including rules that impose restrictions on the

application of this section as necessary to cost-effectively

administer this section.

Added by Acts 2003, 78th Leg., ch. 714, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

347, Sec. 22, eff. September 1, 2005.



CHAPTER 839. BENEFITS

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE E. JUDICIAL RETIREMENT SYSTEM OF TEXAS PLAN TWO

CHAPTER 839. BENEFITS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 839.001. TYPES OF BENEFITS. The types of benefits payable

by the retirement system are:

(1) service retirement benefits;

(2) disability retirement benefits; and

(3) death benefits.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 74.001 by

Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 839.002. APPLICATION FOR RETIREMENT. (a) A member may

apply for service or disability retirement by filing an

application for retirement with the board of trustees.

(b) An application for a service retirement annuity may not be

made:

(1) after the date the member wishes to retire; or

(2) more than 90 days before the date the member wishes to

retire.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 74.002 by

Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 839.003. INELIGIBILITY FOR BENEFITS. An annuity that is

based on service of a member who is removed from judicial office

by impeachment, or otherwise for official misconduct, may not be

paid under this subtitle.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 74.003 by

Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 839.004. DISCLAIMER OF BENEFITS. The retirement system

shall give effect to a full or partial disclaimer of benefits

executed in accordance with Section 37A, Texas Probate Code,

unless the benefit to be disclaimed is a lifetime annuity.

Added by Acts 1997, 75th Leg., ch. 1048, Sec. 33, eff. Sept. 1,

1997.

SUBCHAPTER B. SERVICE RETIREMENT BENEFITS

Sec. 839.101. ELIGIBILITY FOR SERVICE RETIREMENT ANNUITY. (a)

A member is eligible to retire and receive a service retirement

annuity if the member:

(1) is at least 65 years old, currently holds a judicial office,

and has at least 10 years of service credited in the retirement

system;

(2) is at least 65 years old and has at least 12 years of

service credited in the retirement system, regardless of whether

the member currently holds a judicial office;

(3) has at least 20 years of service credited in the retirement

system, regardless of whether the member currently holds a

judicial office; or

(4) has served at least 12 years on an appellate court and the

sum of the member's age and amount of service credited in the

retirement system equals or exceeds the number 70, regardless of

whether the member currently holds a judicial office.

(b) A member who meets service requirements provided by

Subsection (a)(1) or (a)(2) is eligible to retire and receive a

service retirement annuity actuarially reduced as provided by

Section 839.102(c) from the standard service retirement annuity,

if the member is at least 60 years old.

(c) A member's resignation from a judicial office before

applying for an annuity does not make the member ineligible for

the annuity unless the member applies for an annuity under

Subsection (a)(1).

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 74.101 and

amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 791, Sec. 36, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1048, Sec. 34, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 463, Sec. 1, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

942, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1029, Sec. 1, eff. September 1, 2005.

Sec. 839.102. SERVICE RETIREMENT ANNUITY.

Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch.

1033, Sec. 6

(a) Except as provided by Subsections (b), (c), and (d), the

standard service retirement annuity is an amount equal to 50

percent of the state salary being paid at the time the member

retires to a judge of a court of the same classification as the

last court to which the retiring member was elected or appointed.

Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch.

1203, Sec. 3

(a) Except as provided by Subsections (b), (c), and (f), the

standard service retirement annuity is an amount equal to 50

percent of the state salary being paid at the time the member

retires to a judge of a court of the same classification as the

last court to which the retiring member was elected or appointed.

(b) The retirement system shall increase by 10 percent of the

amount of the applicable state salary under Subsection (a) or (c)

the annuity of a member who on the effective date of retirement:

(1) has not been out of judicial office for more than one year;

or

(2) has served as a visiting judge in this state and the first

anniversary of the last day of that service has not occurred.

(c) The standard service retirement annuity of a person

qualifying for retirement under Section 839.101(b) is an amount

computed as a percentage of the state salary being paid at the

time the member retires to a judge of a court of the same

classification as the last court to which the retiring member was

elected or appointed, according to the following schedule:

age at retirement

percentage of state salary

at least 60 but less than 61

40 percent

at least 61 but less than 62

41.7 percent

at least 62 but less than 63

43.6 percent

at least 63 but less than 64

45.6 percent

at least 64 but less than 65

47.7 percent.

(d) The service retirement annuity of a member qualifying for

retirement under Section 839.101(a) is the applicable state

salary under Subsection (a) multiplied by a percentage amount

that is the sum of 50 percent plus the product of 2.3 percent

multiplied by the number of years of subsequent service credit

the member accrues under Section 840.1025(a). After including

any increase under Subsection (b), the service retirement annuity

under this subsection may not be an amount that is greater than

90 percent of the applicable salary under Subsection (a).

(f) The service retirement annuity of a member qualifying for

retirement under Section 839.101(a)(4) is the applicable state

salary under Subsection (a) multiplied by a percentage amount

that is the sum of 50 percent plus the product of 2.3 percent

multiplied by the number of years of subsequent service credit

the member accrues under Section 840.1027. After including any

increase under Subsection (b), the service retirement annuity

under this subsection may not be an amount that is greater than

90 percent of the applicable salary under Subsection (a).

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 740, Sec. 3, eff. June

20, 1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

74.102 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 791, Sec. 37,

eff. Sept. 1, 1993; Acts 2001, 77th Leg., ch. 1240, Sec. 6, eff.

Jan. 1, 2002.

Amended by:

Acts 2005, 79th Leg., Ch.

1033, Sec. 6, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1203, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1258, Sec. 2, eff. September 1, 2007.

Sec. 839.103. OPTIONAL SERVICE RETIREMENT ANNUITY. (a) Instead

of a service retirement annuity payable under Section 839.102, a

retiring member may elect to receive one of the following

optional service retirement annuities, actuarially reduced to an

actuarially equivalent value and consisting of:

(1) an annuity payable during the retiring member's life and

continuing after death in the same amount, throughout the life of

one person designated by the retiring member before retirement;

(2) an annuity payable during the retiring member's life and

continuing after death in an amount equal to one-half of the

amount payable during the retiring member's life, throughout the

life of one person designated by the retiring member before

retirement;

(3) an annuity payable for the greater of the rest of the

retiring member's life or 60 months;

(4) an annuity payable for the greater of the rest of the

retiring member's life or 120 months; or

(5) an annuity payable during the retiring member's life and

continuing after death in an amount equal to three-fourths of the

amount payable during the retiring member's life, throughout the

life of one person designated by the retiring member before

retirement.

(b) An annuity selected under Subsection (a)(3) or (a)(4) that

is payable after the retiring member's death shall be paid to one

or more persons designated by the retiring member before or after

retirement or, if no person has been designated or all designees

die before all payments are made, to the retiree's estate.

(c) A person may apply for an optional service retirement

annuity by filing an application for the annuity with the

retirement system before the date of the person's retirement.

(d) If a person who is nominated by a retiree in the written

designation under Subsection (a) predeceases the retiree, the

reduced annuity of a retiree who has elected an optional lifetime

retirement annuity under Subsection (a) shall be increased to the

standard service retirement annuity that the retiree would

otherwise be entitled to receive if the retiree had not selected

that annuity option. The standard service retirement annuity

shall be adjusted as appropriate for:

(1) early retirement as permitted by law; and

(2) postretirement increases in retirement benefits authorized

by law after the date of retirement.

(e) The increase in the annuity under Subsection (d) begins with

the monthly payment made to the retiree for the month following

the month in which the person nominated dies and is payable to

the retiree for the remainder of the retiree's life.

(f) The computation of an optional service retirement annuity

payable throughout the life of a named individual must include

the age of that individual.

(g) An optional service retirement annuity may not provide that

more than 50 percent of the value of the annuity, as determined

at the time of retirement, be used to provide a benefit to a

person other than the person on whose service the annuity is

based.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 74.103 and

amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 850, Sec. 33, eff.

Sept. 1, 1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 28, eff. September 1, 2009.

SUBCHAPTER C. DISABILITY RETIREMENT BENEFITS

Sec. 839.201. ELIGIBILITY FOR DISABILITY RETIREMENT ANNUITY.

(a) A member is eligible, regardless of age, to retire from

regular active service for disability and receive a disability

retirement annuity if the member has at least seven years of

service credit in the retirement system.

(b) A member otherwise eligible may not receive a disability

retirement annuity unless the chief justice of the supreme court

and the medical board certify that the member is mentally or

physically incapacitated for the further performance of regular

judicial duties.

(c) A disability retirement annuity may be denied on the ground

that a claimed physical incapacity is caused by or results from

an intemperate use of alcohol or narcotic drugs.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 74.201 by

Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 839.202. DISABILITY REPORTS. (a) A member who applies for

retirement because of physical incapacity shall file with the

retirement system and the chief justice of the supreme court

written reports by two physicians licensed to practice medicine

in this state, fully reporting the claimed physical incapacity.

(b) The retirement system shall refer an application for

disability retirement to the medical board for its

recommendations. The medical board may require an applicant to

submit any additional information it considers necessary to

enable it to make its recommendations.

(c) The chief justice of the supreme court may direct the

retirement system to employ a physician under Section 840.203 or

may direct the medical board to require additional information

under Subsection (b).

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 74.202 and

amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 839.203. DISABILITY RETIREMENT ANNUITY. (a) Except as

provided by Subsection (b) or (c), a disability retirement

annuity is an amount computed as provided by Section 839.102.

(b) The amount of a disability retirement annuity is not

reducible because of the age of the retiring member.

(c) Instead of a disability retirement annuity computed as

provided by Section 839.102, a retiring member may elect to

receive an optional disability retirement annuity payable as

provided by Section 839.103.

(d) A disability retirement annuity is payable for the duration

of the retiree's disability. If a retiree who has selected an

optional disability retirement annuity dies while receiving the

annuity, the annuity is payable throughout the life of the

retiree's designated beneficiary or for a guaranteed period after

the date of retirement, depending on the option selected.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 74.203 and

amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

SUBCHAPTER D. DEATH BENEFITS

Sec. 839.301. SELECTION OF DEATH BENEFIT PLAN BY MEMBER. (a)

An eligible member may select a death benefit plan for the

payment of a death benefit annuity, to be paid if the member dies

before retirement. Except as provided by Subsections (c) and (d),

a death benefit annuity is an amount computed, in the manner

provided under Sections 839.102(a) and (b) for computation of a

standard service retirement annuity, as if the member had retired

on the date of death and payable, beginning on the day after the

date of the member's death, in one of the following ways:

(1) throughout the life of one person designated by the member;

or

(2) to one or more persons designated by the member, for a

period of 120 months.

(b) A member eligible to select a death benefit plan is one who

is a member and has at least 10 years of service credit in the

retirement system.

(c) The retirement system shall, under tables adopted by the

board of trustees as provided by Section 840.005, actuarially

reduce the amount of a death benefit annuity payable under this

section for the difference between the member's age on the date

of death and age 65, if the member dies before attaining that

age.

(d) The computation of a death benefit annuity selected under

Subsection (a)(1) must include the age of the designated

recipient.

(e) A member may select a death benefit plan by filing an

application for a plan with the board of trustees on a form

prescribed by the board. After selection, a death benefit plan

takes effect at death unless the member amends the plan, selects

a retirement annuity at the time of retirement, or has chosen a

plan that cannot take effect.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 74.301 and

amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 850, Sec. 33, eff.

Sept. 1, 1991.

Sec. 839.302. SELECTION OF DEATH BENEFIT PLAN BY SURVIVOR OF

MEMBER. If a member eligible to select a death benefit plan

under Section 839.301 dies without having made a selection or if

a plan selected cannot be made effective, the member's designated

beneficiary may select a plan in the same manner as if the member

had made the selection. If there is no designated beneficiary,

the personal representative of the decedent's estate may make the

selection.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 74.202 and

amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 1048, Sec. 35, eff.

Sept. 1, 1997.

Sec. 839.303. MEMBER DEATH BENEFITS GENERALLY. (a) Except as

provided by Subsection (c), if a contributing member dies, a

lump-sum death benefit is payable from the retirement system in

an amount computed at the rate of five percent of the amount in

the member's individual account at the time of death times the

number of full years of service credit the member had at the time

of death.

(b) The benefit provided by this section is payable to a person

designated by the member in a signed document filed with the

retirement system. If a member does not designate a beneficiary

or if the beneficiary does not survive the member, the benefit is

payable to the member's estate.

(c) A death benefit may not be paid under this section if, at

the time of death, the member was eligible to select a death

benefit annuity under Section 839.301.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 74.303 and

amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 839.304. RETURN OF CONTRIBUTIONS. (a) Except as provided

by Subsection (c), if a member dies before retirement, the amount

of the member's accumulated contributions is payable as a

lump-sum death benefit.

(b) The benefit provided by this section is payable to a person

designated by the member in a signed document filed with the

board of trustees. If a member does not designate a beneficiary,

the benefit is payable to the member's estate.

(c) A death benefit may not be paid under this section if, at

the time of death, the member was eligible to select a death

benefit annuity under Section 839.301.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 74.304 and

amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 839.305. RETURN OF EXCESS CONTRIBUTIONS. (a) Except as

provided by Subsection (c), if a person dies after retirement, a

lump-sum death benefit is payable in an amount, if any, by which

the retiree's contributions to the retirement system on the date

of retirement exceed the amount of annuity payments made before

the retiree's death.

(b) The benefit provided by this section is payable to the

retiree's designated beneficiary. If a retiree dies without

having designated a beneficiary, the benefit is payable to the

person entitled to distribution of the decedent's estate if that

person or the personal representative of the decedent's estate

claims the benefit before the second anniversary of the

decedent's death.

(c) A death benefit may not be paid under this section if an

optional retirement annuity has been selected as provided by

Section 839.103 or 839.203(c).

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 74.305 and

amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

SUBCHAPTER E. INCREASES IN BENEFITS

Sec. 839.401. ANNUITY INCREASE AFTER DEATH OR RETIREMENT. (a)

Except as provided by Subsections (b) and (e), on the first day

of each fiscal year, the retirement system shall increase the

amounts of annuities that are payable by the system to a retiree,

to the survivor of a retiree, or to the survivor of a deceased

member.

(b) The retirement system may not increase under this section

the amount of an annuity unless the retirement or death on which

the annuity is based occurred before the first day of the

preceding fiscal year.

(c) The legislature may appropriate money from the general

revenue fund to pay the costs of increasing the amounts of

annuities under this section. On the first day of each fiscal

year, the state comptroller of public accounts shall transfer to

the retirement system any money appropriated for the fiscal year

for the purpose of this section.

(d) If the amount of money appropriated for a fiscal year is

insufficient to finance the rate of increase in annuities

specified in the Act making the appropriation or if the Act fails

to specify a rate of increase, the board of trustees shall set

the rate as the rate that the amount of money appropriated will

finance for the duration of the annuities payable to those

persons entitled to receive an increase in annuities under this

section.

(e) If an appropriation is not made for a fiscal year for the

purpose of this section, the retirement system may not increase

under this section the amount of annuities for that year.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 74.401 and

amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.



CHAPTER 840. ADMINISTRATION

GOVERNMENT CODETITLE 8. PUBLIC RETIREMENT SYSTEMSSUBTITLE E. JUDICIAL RETIREMENT SYSTEM OF TEXAS PLAN TWOCHAPTER 840. ADMINISTRATIONSUBCHAPTER A. POWERS AND DUTIESSec. 840.001. GENERAL ADMINISTRATION. (a) The board of trustees of the Employees Retirement System of Texas, as provided by Subchapter A of Chapter 815, is responsible for the general administration and operation of the retirement system. The board of trustees shall hold all retirement system assets in trust for the exclusive benefit of the members and annuitants of the system and administer all operations funded by trust assets for the same purpose.(b) The executive director shall recommend to the board of trustees actuarial and other services required to transact the business of the retirement system.(c) Annually, the executive director shall prepare an itemized budget showing the amount required to pay the retirement system's expenses for the following fiscal year and shall submit the budget to the board of trustees for review and adoption.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.001 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2005, 79th Leg., Ch. 347, Sec. 23, eff. September 1, 2005.

Sec. 840.002. RULEMAKING. Subject to the limitations of this subtitle, the board of trustees may adopt rules and provide for forms it considers necessary for the administration of the retirement system.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.002 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 840.003. ADMINISTERING SYSTEM ASSETS. (a) All assets of the retirement system shall be credited to the trust fund provided by Section 840.305. The board of trustees shall administer all assets of the retirement system. The board is the trustee of the system's assets.(b) The board of trustees may acquire, hold, manage, purchase, sell, assign, trade, transfer, and dispose of any security, evidence of debt, or other investment in which the retirement system's assets may be invested.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.003 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 840.004. DESIGNATION OF AUTHORITY TO SIGN VOUCHERS. The board of trustees shall file with the state comptroller of public accounts a duly attested copy of a board resolution that designates the authorized representatives, as provided by this chapter, who have authority to sign vouchers for payment from the funds administered by the board of trustees.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.004 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 840.005. ADOPTING TABLES AND RATES. The board of trustees by rule shall adopt interest rates and mortality, service, and other tables the board considers necessary for the retirement system after considering the results of the actuary's investigation of the mortality, service, and compensation experience of the system's members and beneficiaries.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.005 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 840.006. RECORDS OF BOARD OF TRUSTEES. The board shall keep a record of all of its proceedings. Records of the board are open to public inspection.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.006 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 840.007. REPORT. Annually, the retirement system shall publish a report containing the following information:(1) the retirement system's fiscal transactions of the preceding fiscal year;(2) the amount of the system's accumulated cash and securities; and(3) the balance sheet showing the financial condition of the system for the preceding fiscal year.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.007 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 840.008. CORRECTION OF ERRORS. If an error in the records of the retirement system results in a person receiving more or less money than the person is entitled to receive under this subtitle, the retirement system shall correct the error and so far as practicable shall adjust future payments so that the actuarial equivalent of the benefit to which the person is entitled is paid.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.008 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. COLLECTION OF MEMBERSHIP FEES AND CONTRIBUTIONS; APPROPRIATIONSSec. 840.102. COLLECTION OF MEMBER CONTRIBUTIONS. (a) Except as provided by Subsections (g) and (h), each payroll period, a judicial officer who is a member of the retirement system is required to contribute six percent of the officer's state compensation for the period to the retirement system.(b) The payroll officer responsible for paying the state compensation of a member of the retirement system required by this section to make a contribution shall:(1) make the required deductions from the member's state compensation;(2) certify to the board of trustees the amounts deducted from the member's state compensation;(3) transmit monthly, or at the time designated by the board of trustees, a certified copy of the payroll or report to the retirement system; and(4) pay the deducted amounts to the retirement system for deposit in the trust fund of the system.(c) To facilitate the making of deductions, the board of trustees may modify a member's required deductions by an amount that does not exceed one-tenth of one percent of the annual compensation on which the deductions are made.(d) The retirement system shall record all receipts of member contributions and shall credit the receipts to the appropriate account.(e) The deductions required by this section shall be made even if the member's state compensation is reduced below the amount equal to the minimum compensation provided by law.(f) By becoming a member of the retirement system, a member consents to the deductions required by this section. The payment of state compensation less those deductions is a complete release of all claims, except benefits provided by this subtitle, for services rendered by the member during the payment period.(g) Except as provided by Section 840.1025, a member who accrues 20 years of service credit in the retirement system ceases making contributions under this section but is considered a contributing member for all other purposes under this subtitle.(h) If a member has served at least 12 years on an appellate court and the sum of the member's age and amount of service credited in the retirement system equals or exceeds the number 70, the member ceases making contributions under this section. A member described by this subsection is considered a contributing member for all other purposes under this subtitle.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.102 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1541, Sec. 30, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 1033, Sec. 7, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1203, Sec. 1, eff. September 1, 2005.

Sec. 840.1025. CONTRIBUTIONS AFTER 20 YEARS OF SERVICE CREDIT. (a) A judicial officer who is a member of the retirement system and who accrues 20 years of service credit in the retirement system may elect to make contributions for each subsequent year of service credit that the member accrues by filing an application with the retirement system.(b) A member who elects to make contributions under Subsection (a) shall contribute six percent of the member's state compensation for each payroll period in the manner provided by Sections 840.102(b)-(f).(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1308, Sec. 41(6), eff. September 1, 2009.

Added by Acts 2005, 79th Leg., Ch. 1033, Sec. 8, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1308, Sec. 41(6), eff. September 1, 2009.

Sec. 840.1027. CONTRIBUTIONS AFTER ATTAINING RULE OF 70. (a) Notwithstanding Section 840.102(h), a judicial officer who is a member of the retirement system and who has served at least 12 years on an appellate court and the sum of the member's age and amount of service credited in the retirement system equals or exceeds the number 70 may elect to make contributions for each subsequent year of service credit that the member accrues by filing an application with the retirement system.(b) A member who elects to make contributions under Subsection (a) shall contribute six percent of the member's state compensation for each payroll period in the manner provided by Sections 840.102(b)-(f). (c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1308, Sec. 41(7), eff. September 1, 2009.

Added by Acts 2005, 79th Leg., Ch. 1203, Sec. 2, eff. September 1, 2005.Amended by: Acts 2005, 79th Leg., 2nd C.S., Ch. 3, Sec. 9, eff. December 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 1308, Sec. 41(7), eff. September 1, 2009.

Sec. 840.103. COLLECTION OF STATE CONTRIBUTIONS. (a) During each fiscal year, the state shall contribute to the retirement system an amount equal to a percentage of the aggregate state compensation of all contributing members of the retirement system for that year, as provided by Subsection (b)(1).(b) Not later than December 31 of each even-numbered year, the retirement system shall certify to the Legislative Budget Board and to the budget division of the governor's office for review:(1) an actuarial valuation of the retirement system to determine the percentage of annual payroll required from the state to finance fully the retirement system as provided by Section 840.106;(2) an estimate of the amount necessary to pay the state's contribution under Subdivision (1) for the following biennium; and(3) as a separate item, an estimate of the amount, in addition to anticipated receipts from membership fees, required to administer the retirement system for the following biennium.(c) The amount certified under Subsection (b)(2) shall be included in the budget of the state that the governor submits to the legislature. The legislature may appropriate money to pay administrative costs of the retirement system.(d) Before September 1 of each year, the retirement system shall certify to the state comptroller of public accounts an estimate of the amount necessary to pay the state's contribution under Subsection (a) for the following fiscal year.(e) All money allocated and appropriated by the state to the retirement system for benefits provided by the retirement system shall be paid, based on the annual estimate of the retirement system, in monthly installments to the retirement system. The money required for state contributions shall be from money appropriated to pay the compensation of the member for whose benefit the contribution or fee is paid. If the total of the estimated required payments is not equal to the total of the actual payments required for a fiscal year, the retirement system shall certify to the state comptroller of public accounts at the end of that year the amount required for necessary adjustments, and the comptroller shall make the required adjustments.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.103 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 791, Sec. 38, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1423, Sec. 8.56, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1541, Sec. 31, eff. Sept. 1, 1999.

Sec. 840.104. COLLECTION OF CONTRIBUTIONS FOR SENIOR DISTRICT COURT JUDGES. Contributions for members appointed under Subchapter C of Chapter 75 are as provided by Section 75.113.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.104 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 840.105. EMPLOYER PICKUP OF MEMBER CONTRIBUTIONS. (a) For all state compensation earned after December 31, 1989, by judicial officers who are members of the retirement system, the state shall pick up the member contributions required by Section 840.102. The state shall pay the picked-up contributions to the retirement system from the same source that is used in paying state compensation to the judicial officer members. These payments are in lieu of contributions by the members. The state shall pick up these contributions by a corresponding reduction in the cash salaries of the members, by an offset against a future salary increase, or by a combination of a salary reduction and offset against a future salary increase. Members do not have the option of choosing to receive the contributed amounts directly instead of having them paid by the state to the retirement system.(b) Contributions picked up as provided by Subsection (a) shall be treated as employer contributions in determining tax treatment of the amounts under the United States Internal Revenue Code; however, the state shall continue to withhold federal income taxes on these picked-up contributions until the Internal Revenue Service determines or the federal courts rule that pursuant to Section 414(h) of the Internal Revenue Code of 1986 (26 U.S.C. Section 414(h)) these picked-up contributions are not includable as gross income of the member until the time that they are distributed or made available.(c) Member contributions picked up as provided by Subsection (a) shall be transmitted to the retirement system in the manner required by Section 840.102. Member contributions picked up by the state shall be credited to the members' individual accounts and treated for all other purposes as if the amounts were a part of the members' compensation and had been deducted as provided by Section 840.102.

Added by Acts 1989, 71st Leg., ch. 56, Sec. 1, eff. May 3, 1989. Renumbered from Title 110B, Sec. 75.105 by Acts 1989, 71st Leg., ch. 1100, Sec. 4.07, eff. Sept. 1, 1989.

Sec. 840.106. ACTION INCREASING AMORTIZATION PERIOD. (a) A rate of member or state contributions to or a rate of interest required for the establishment of credit in the retirement system may not be reduced or eliminated, a type of service may not be made creditable in the retirement system, a limit on the maximum permissible amount of a type of creditable service may not be removed or raised, a new monetary benefit payable by the retirement system may not be established, and the determination of the amount of a monetary benefit from the system may not be increased, if, as a result of the particular action, the time, as determined by an actuarial valuation, required to amortize the unfunded actuarial liabilities of the retirement system would be increased to a period that exceeds 30 years by one or more years.(b) If the amortization period for the unfunded actuarial liabilities of the retirement system exceeds 30 years by one or more years at the time an action described by Subsection (a) is proposed, the proposal may not be adopted if, as a result of the adoption, the amortization period would be increased, as determined by an actuarial valuation.

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 39, eff. Sept. 1, 1993.

SUBCHAPTER C. OFFICERS AND EMPLOYEES OF BOARD OF TRUSTEESSec. 840.201. LEGAL ADVISER. The attorney general of the state is the legal adviser of the board of trustees. The attorney general shall represent the board in all litigation.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.201 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 840.202. MEDICAL BOARD. (a) The board of trustees shall designate a medical board composed of three physicians.(b) To be eligible to serve as a member of the medical board, a physician must be licensed to practice medicine in the state and be of good standing in the medical profession. A physician who is eligible to participate in the retirement system may not be a member of the medical board.(c) The medical board shall report in writing to the chief justice of the supreme court its conclusions and recommendations on all matters referred to it.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.202 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 840.203. OTHER PHYSICIANS. The board of trustees may employ physicians in addition to the medical board to report on special cases.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.203 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 840.204. ACTUARY. (a) The board of trustees shall designate an actuary.(b) An actuary employed under this section must be a fellow of the Society of Actuaries, a member of the American Academy of Actuaries, or an enrolled actuary under the Employee Retirement Income Security Act of 1974 (29 U.S.C. Section 1001 et seq.).(c) At least once every five years the actuary, under the direction of the board of trustees, shall make an actuarial investigation of the mortality, service, and compensation experience of the members and beneficiaries of the retirement system.(d) On the basis of tables adopted by the board of trustees under Section 840.005, the actuary shall make a valuation of the assets and liabilities of the retirement system's funds annually.(e) The actuary shall perform such other duties as are required by the board of trustees.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.204 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 840.205. FINANCIAL AND INVESTMENT SERVICES. The board of trustees may employ persons, either as full-time employees or as independent contractors, to assist the board in investing assets of the retirement system, in evaluating investments or investment services, or in otherwise managing financial operations of the retirement system.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.205 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 840.206. COMPTROLLER. (a) The comptroller is the custodian of the securities, bonds, and funds of the retirement system, except as provided by Section 840.3011 or 840.3012 of this subtitle.(b) The comptroller shall pay money from the trust fund of the retirement system on warrants drawn by the state comptroller supported on vouchers signed by the executive director and the chairman of the board of trustees or their authorized representatives.(c) The comptroller annually shall furnish to the board of trustees a sworn statement of the amount of the retirement system's assets in the comptroller's custody.(d) The board of trustees may, in the exercise of its constitutional discretion to manage the funds of the retirement system, select one or more commercial banks, depository trust companies, or other entities to serve as custodian of all or part of the retirement system's assets.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.206 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch. 251, Sec. 9, 10, eff. Aug. 28, 1989; Acts 1997, 75th Leg., ch. 1423, Sec. 8.57, eff. Sept. 1, 1997.

Sec. 840.207. COMPENSATION OF EMPLOYEES; PAYMENT OF EXPENSES. (a) The board of trustees shall compensate all persons whom it employs and shall pay all expenses necessary to operate the retirement system at rates and in amounts approved by the board. Those rates and amounts may not exceed those paid for the same or similar service for the state.(b) The board of trustees shall pay compensation and expenses required by Subsection (a) from an appropriate account of the retirement system.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.207 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 840.209. INTEREST IN INVESTMENT PROFITS PROHIBITED. Except for an interest in retirement funds as a member of the retirement system, a trustee or employee of the board of trustees may not have a direct or indirect interest in the gains or profits of any investment made by the board and may not receive any pay or emolument for services other than the person's designated compensation and authorized expenses.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.209 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER D. MANAGEMENT OF ASSETSSec. 840.301. INVESTMENT OF ASSETS. (a) The board of trustees may, under the standard of care provided by Section 840.303, invest and reinvest the retirement system's assets and may commingle assets of the trust fund with the assets of the Employees Retirement System of Texas, including its trust fund and the law enforcement and custodial officer supplemental retirement fund, for investment purposes, as long as proportionate ownership records are maintained and credited.(b) The board of trustees shall:(1) invest the assets of the retirement system as a single fund without distinction as to their source; and(2) hold securities purchased with the assets collectively for the proportionate benefit of all accounts of the system established under Section 840.305(b).(c) For purposes of the investment authority of the board of trustees under Section 67, Article XVI, Texas Constitution, "securities" means any investment instrument within the meaning of the term as defined by Section 4, The Securities Act (Article 581-4, Vernon's Texas Civil Statutes), 15 U.S.C. Section 77b(a)(1), or 15 U.S.C. Section 78c(a)(10).

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 138, Sec. 2, eff. May 25, 1989. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.301 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 4.06(a), eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 791, Sec. 40, eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 1541, Sec. 32, eff. Sept. 1, 1999.

Sec. 840.3011. CUSTODY AND INVESTMENT OF ASSETS PENDING TRANSACTIONS. The retirement system may, in the exercise of its constitutional discretion to manage the assets of the retirement system, select one or more commercial banks, depository trust companies, or other entities to serve as custodian or custodians of the system's cash or securities pending completion of an investment transaction and may authorize such custodian to invest the cash so held in such short-term securities as the board of trustees determines, subject only to the provisions of Section 840.301 of this subtitle.

Added by Acts 1989, 71st Leg., ch. 251, Sec. 11, eff. Aug. 28, 1989.

Sec. 840.3012. SECURITIES LENDING. (a) The retirement system may, in the exercise of its constitutional discretion to manage the assets of the retirement system, select one or more commercial banks, depository trust companies, or other entities to serve as custodian or custodians of the system's securities and to lend the securities under rules adopted by the board of trustees and as required by this section.(b) To be eligible to lend securities under this section, a bank or brokerage firm must:(1) be experienced in the operation of a fully secured securities loan program;(2) maintain adequate capital in the prudent judgment of the retirement system to assure the safety of the securities;(3) execute an indemnification agreement satisfactory in form and content to the retirement system fully indemnifying the retirement system against loss resulting from borrower default in its operation of a securities loan program for the system's securities; and(4) require any securities broker or dealer to whom it lends securities belonging to the retirement system to deliver to and maintain with the custodian collateral in the form of cash or United States government securities in an amount equal to not less than 100 percent of the market value, from time to time, of the loaned securities.

Added by Acts 1989, 71st Leg., ch. 251, Sec. 11, eff. Aug. 28, 1989. Amended by Acts 1997, 75th Leg., ch. 1048, Sec. 36, eff. Sept. 1, 1997.

Sec. 840.3013. NOMINEE TO HOLD SECURITIES. (a) The assets of the retirement system may be held in the name of agents, nominees, depository trust companies, or other entities designated by the board of trustees.(b) The records and all relevant reports or accounts of the retirement system must show the ownership interest of the retirement system in these assets and the facts regarding the system's holdings.(c) A trustee or employee of the retirement system shall have no personal economic interest in any entity listed in Subsection (a), but shall undertake such action and duties with respect to these entities as the board of trustees determines to be in the interest of the retirement system. This subsection does not prohibit:(1) an interest in the assets as a member of the retirement system;(2) the right to receive expense reimbursements at the same rate that the board member or employee would have received as a board member or employee; and(3) such indemnification as is authorized by the board of trustees.(d) The records of an agent, nominee, or other entity that are maintained by the retirement system are subject to audit by the state auditor.

Added by Acts 1989, 71st Leg., ch. 251, Sec. 12, eff. Aug. 28, 1989.

Sec. 840.303. DUTY OF CARE. The assets of the retirement system shall be invested and reinvested without distinction as to their source in accordance with Section 67, Article XVI, Texas Constitution. A determination of whether the board of trustees has exercised prudence with respect to an investment decision must be made taking into consideration the investment of all assets of the trust or all assets of the collective investment vehicle, as applicable, over which the board has management and control, rather than considering the prudence of a single investment of the trust or the collective investment vehicle, as applicable.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.303 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1048, Sec. 37, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1111, Sec. 32, eff. Sept. 1, 2003.Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.303 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1048, Sec. 37, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1103, Sec. 12, eff. Jan. 1, 2004.Reenacted by Acts 2009, 81st Leg., R.S., Ch. 1308, Sec. 29, eff. September 1, 2009.

Sec. 840.304. CASH ON HAND. (a) The board of trustees shall keep a sufficient amount of cash on hand to make payments as they become due each year under the retirement system.(b) The amount of cash on hand may not exceed 10 percent of the total amount in the funds of the retirement system on deposit with the comptroller.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.304 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.59, eff. Sept. 1, 1997.

Sec. 840.305. ESTABLISHMENT OF FUND AND ACCOUNTS. (a) A trust fund for the Judicial Retirement System of Texas Plan Two is established in the state treasury.(b) The board of trustees may establish such accounts for money in the trust fund of the retirement system as it considers necessary, in addition to members' individual accounts, for the administration of the system. All assets of the retirement system are creditable, according to the purpose for which they are held, to an appropriate account.(c) The retirement system may transfer assets from one account to another, except from one member's individual account to another's, to pay benefits and administrative expenses as needed.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.305 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 840.306. INTEREST RATE. (a) Interest on money in a member's individual account in the retirement system is earned monthly and is computed at the rate of five percent a year on the mean balance of the member's account for the fiscal year.(b) Unless an account is closed before the last day of the fiscal year, interest is computed for the fiscal year and is credited to the member's account as of the last day of the fiscal year.(c) If an account is closed before the last day of the fiscal year, interest is computed for the following period:(1) if the account is closed because of death, from the first day of the fiscal year through the last day of the month that preceded the month in which the member's death occurred;(2) if the account is closed by withdrawal of accumulated contributions, from the first day of the fiscal year through the last day of the month that precedes the month in which the withdrawal request is validated by the retirement system; or(3) if the account is closed because of retirement, from the first day of the fiscal year through the effective date of retirement.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.306 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER E. MISCELLANEOUS ADMINISTRATIVE PROCEDURESSec. 840.401. TRANSFER OF ACCUMULATED CONTRIBUTIONS IN CERTAIN CIRCUMSTANCES. (a) Except as provided by Subsection (b), if a valid application for payment based on money or credit in a member's individual account in the retirement system is not filed with the retirement system before the expiration of five years after the last day of the most recent month of service for which the member has credit in the retirement system, the retirement system shall mail a notice to the member at the member's most recent address as shown on system records. If no address is available or if the notice is returned unclaimed, the retirement system shall cause a notice to be published in a newspaper of general circulation in the state.(b) This section does not apply to an account of a member who has enough service credit in the retirement system to enable the member to retire at an attained age.(c) A notice under this section must include the name of the member, the name of the court or commission on which the member most recently acquired service credit, a statement that the member is entitled to a payment of money, and a statement of the procedure for keeping the member's account open or claiming a payment.(d) Before the 31st day after the day a notice is mailed or published under this section, whichever is later, an application must be filed with the retirement system:(1) by the member, requesting that the account be kept open; or(2) by the member or, if the member has died, by any other person entitled to payment based on the member's account, requesting payment based on money or credit in the account.(e) If a valid application is made as provided by Subsection (d)(2), the retirement system shall pay the applicant any benefit to which the applicant is entitled.(f) If a valid application is not made as provided by Subsection (d), the retirement system shall cancel the service credit in the member's account, transfer the accumulated contributions in the account to an appropriate account, and close the member's account.(g) Except as provided by Subsection (j), if a person files with the retirement system a valid application for payment based on a closed account the accumulated contributions of which have been transferred under Subsection (f), the retirement system shall reopen the member's individual account, reinstate in the account the amount transferred and credit canceled, and pay any benefit to which the applicant is entitled.(h) Except as provided by Subsection (j), if a person whose accumulated contributions have been transferred under Subsection (f) again becomes a member, the retirement system shall reinstate in the member's active individual account in the retirement system the amount transferred and credit canceled.(i) Except as provided by Subsection (j), if a person whose accumulated contributions have been transferred under Subsection (f) would be eligible to receive a benefit from the retirement system under Chapter 803 were the person's account not closed, the person may file with the retirement system an application for retirement, and the retirement system shall reopen the person's account and reinstate the canceled credit for the purpose of allowing the person to retire.(j) A payment under Subsection (g), a reinstatement under Subsection (h), or a retirement under Subsection (i) precludes action under any other of those subsections.(k) If a member makes an application as provided by Subsection (d)(1), the retirement system, after the fifth anniversary of the date the application was filed, shall reinstitute the process provided by Subsections (a), (c), (d), (e), and (f) if disposition of money and credit in the account has not been made before that time.(l) The retirement system may apply the process provided by Subsections (a), (c), (d), (e), and (f) to other money it holds for payment if the system first determines that no claim for the money is likely to be filed.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.401 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 840.402. RETIREMENT SYSTEM RECORDS. Records of members, annuitants, retirees, beneficiaries, and alternate payees of the retirement system are confidential and are not subject to public disclosure and are exempt from the provisions of Chapter 552. Records maintained as confidential under this section may be released or received in the manner provided by Section 815.503.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.402 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(98), eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1541, Sec. 33, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1231, Sec. 25, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1308, Sec. 30, eff. September 1, 2009.

Sec. 840.403. REPRODUCTION AND PRESERVATION OF RECORDS. (a) The retirement system may photograph, microphotograph, or film any record in its possession.(b) If a record is reproduced under Subsection (a), the retirement system may destroy or dispose of the original record if the system first:(1) places the reproduction in a conveniently accessible file; and(2) provides for the preservation, examination, and use of the reproduction.(c) A photograph, microphotograph, or film of a record reproduced under Subsection (a) is equivalent to the original record for all purposes, including introduction as evidence in all courts and administrative agency proceedings. A duly certified or authenticated copy of such a photograph, microphotograph, or film is admissible as evidence equally with the original photograph, microphotograph, or film.(d) The executive director or an authorized representative may certify the authenticity of a photograph, microphotograph, or film of a record reproduced under this section and shall charge a fee for the certified photograph, microphotograph, or film as provided by law.(e) Certified records shall be furnished to any person who is authorized by law to receive them.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.403 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 840.404. BUDGET AND ACTUARIAL INFORMATION. The retirement system shall keep, in convenient form, data necessary for actuarial valuation of the funds of the retirement system and for checking the system's expenses.

Added by Acts 1985, 69th Leg., ch. 602, Sec. 1, Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 75.404 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 840.405. TRUSTEE-TO-TRUSTEE TRANSFER. Notwithstanding Section 836.004 and to the extent required as a condition of plan qualification under Section 401(a) of the Internal Revenue Code of 1986 (26 U.S.C. Section 401), the retirement system shall, in accordance with Section 401(a)(31) of the Internal Revenue Code of 1986 (26 U.S.C. Section 401(a)(31)) and related regulations, permit the distributee of an eligible rollover distribution to elect to have the distribution paid directly to an eligible retirement plan specified by the distributee in the form of a direct trustee-to-trustee transfer. The board of trustees may adopt rules to carry out this section. Terms used in this section have the meanings assigned by the Internal Revenue Code of 1986 (Title 26, United States Code).

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 41, eff. Sept. 1, 1993.

Sec. 840.406. PLAN QUALIFICATION. (a) The provisions of this subtitle shall be interpreted and administered in a manner that permits the retirement system's benefit plan to be considered a qualified plan under Section 401, Internal Revenue Code of 1986 (26 U.S.C. Section 401). The board of trustees may adopt rules necessary to accomplish that purpose, and those rules are considered a part of the plan.(b) The retirement system's benefit plan shall be considered the primary retirement plan for members of the retirement system in determining qualification status under Section 401(a), Internal Revenue Code of 1986 (26 U.S.C. Section 401(a)).

Added by Acts 1993, 73rd Leg., ch. 791, Sec. 42, eff. Sept. 1, 1993.



CHAPTER 841. GENERAL PROVISIONS

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE F. TEXAS COUNTY AND DISTRICT RETIREMENT SYSTEM

CHAPTER 841. GENERAL PROVISIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 841.001. DEFINITIONS. In this subtitle:

(1) "Actuarial equivalent" means a benefit that, at the time it

is begun, has the same present value as the benefit it replaces,

based on seven percent annual interest and either:

(A) the mortality table published by the Conference of Actuaries

in Public Practice and known as the UP-1984 table with an age

setback of five years for retired or disabled annuitants and an

age setback of 10 years for beneficiaries, with a 30-percent

reserve refund assumption for the standard benefit; or

(B) a mortality basis adopted under Section 845.110(c).

(1-a) "Accrued benefit" means the sum of a member's accumulated

contributions and service credit calculated as of a specified

date.

(2) "Accumulated contributions" means the contributions, other

member deposits, and interest credited to a member's individual

account in the employees saving fund.

(3) "Annuity" means an amount of money payable in equal monthly

installments at the end of each month for a period determined

under this subtitle.

(4) "Beneficiary" means an individual or entity designated by a

member or annuitant or by statute to receive a benefit payable

under this subtitle because of the death of a member or an

annuitant. The term does not include an "alternate payee" as

defined by Section 804.001.

(5) "Board of trustees" means the persons appointed under this

subtitle to administer the retirement system.

(6) "Compensation" means the sum of payments that are made to an

employee for performance of personal services as certified by a

participating subdivision, including nonmonetary compensation,

the value of which is determined by the governing body of the

subdivision, on which contributions by an employee to the

retirement system are based, which may not exceed either the

limit provided by Section 401(a)(17) of the Internal Revenue Code

of 1986, as indexed in the manner provided by that section, or a

lesser amount established by rule of the board of trustees. The

term includes amounts by which payment for earnings is reduced

because of employer pick-up of employee contributions to the

retirement system under Section 845.403, deferral of compensation

under benefit plans or tax-sheltered annuity programs adopted by

the subdivision under Section 401(k), 403(b), or 457 of the

Internal Revenue Code of 1986, the costs of benefits furnished

under qualified cafeteria plans adopted by the subdivision under

Section 125 of the Internal Revenue Code of 1986, and deductions

for Federal Insurance Contribution Act taxes, federal income

taxes, or other obligations of the employee. The term does not

include workers' compensation benefits received by a member under

Section 504.011, Labor Code.

(7) "Credited service" means the number of months of prior,

current, and optional service ascribed to a member in the

retirement system.

(7-a) "Director" means the person appointed as director under

Section 845.202.

(8) "Employee" means a person, other than a person determined by

a subdivision to be a temporary employee, who is certified by a

subdivision as being employed in, or elected or appointed to, a

position or office in the subdivision for which the person is

compensated by the subdivision. The term includes a person

described by Section 842.107 only as provided by that section.

(9) "Governing body" means the commissioners court of a county

or, in any other subdivision, the body that is authorized to

raise and expend revenue.

(10) "Initial deposit rate" means the percentage of the annual

compensation of an employee of a participating subdivision that

is required by the subdivision on the effective date of

subdivision participation in the retirement system as the rate

for employee contributions to the retirement system.

(11) "Local pension system" means a public retirement benefit

program of less than statewide scope.

(12) "Retirement" means the withdrawal from service with a

retirement benefit granted under this subtitle.

(13) "Retirement annuity" means the service, disability, or

survivor benefit paid under this subtitle in the form of an

annuity.

(14) "Retirement system" means the Texas County and District

Retirement System.

(15) "Service" means the time a person is an employee.

(16) "Service credit" means the monetary credits allowed a

member for service for a participating subdivision.

(17) "Subdivision" means a political subdivision of the state

that is not eligible to participate in any other statewide

retirement system or that is not currently participating in a

retirement system established by the legislature. The term

includes the Texas Association of Counties, the retirement

system, and a city-county hospital jointly managed under

Subchapter B, Chapter 265, Health and Safety Code. The term does

not include a branch, division, department, employee

classification group, or other separately identified component of

a political subdivision.

(18) "Optional group term life program" means the voluntary,

employer-funded optional death benefit program established under

Subchapter F, Chapter 844.

(19) "Vested member" means a member who may withdraw from

employment with all participating subdivisions, leave the

member's accumulated contributions on deposit with the retirement

system, and, on meeting the age and length-of-service

requirements for service retirement, file an application for

retirement and begin to receive a service retirement annuity.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., ch. 63, Sec. 1, eff. May

6, 1987; Acts 1989, 71st Leg., ch. 664, Sec. 3, eff. June 14,

1989. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

51.001 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec.

284(85), eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 16, Sec.

11.03(a), eff. Aug. 26, 1991; Acts 1995, 74th Leg., ch. 245, Sec.

1, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 309, Sec. 1,

eff. Dec. 1, 1997; Acts 1997, 75th Leg., ch. 703, Sec. 2, eff.

June 17, 1997; Acts 1999, 76th Leg., ch. 427, Sec. 1, eff. Dec.

31, 1999; Acts 2001, 77th Leg., ch. 122, Sec. 1, eff. Dec. 31,

2001; Acts 2003, 78th Leg., ch. 621, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

506, Sec. 2, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 1, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 1, eff. January 1, 2010.

Sec. 841.002. PURPOSE OF SUBTITLE. The purpose of this subtitle

is to establish a program of benefits for members, retirees, and

their beneficiaries and to establish rules for the management and

operation of the retirement system. The assets of the retirement

system are held in trust for the exclusive benefit of the

members, the retirees, and their beneficiaries and may not be

diverted. Forfeitures may not be applied to increase the benefits

any person would otherwise receive under this subtitle.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

51.002 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 309, Sec. 2, eff. Dec.

1, 1997.

Sec. 841.003. RETIREMENT SYSTEM. The Texas County and District

Retirement System is continued in existence and is the name by

which the business of the retirement system shall be transacted,

all its funds invested, and all its cash and other property held.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

51.003 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 841.004. POWERS, PRIVILEGES, AND IMMUNITIES. (a) The

retirement system is a governmental entity and has the powers,

privileges, and immunities of a corporation, as well as the

powers, privileges, and immunities conferred by this subtitle.

(b) The board of trustees, director, investment officer, and

employees of the retirement system are not liable for any action

taken or omission made or suffered by them in the good faith

performance of any duty in connection with any program or benefit

administered by the retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

51.004 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 2, eff. January 1, 2008.

Sec. 841.005. ACTIONS FOR ACCOUNTING. (a) The retirement

system or the board of trustees may initiate, or cause to be

initiated on its behalf, an action against a participating

subdivision, a board of the subdivision, or individual officers

of the subdivision, to compel an accounting of sums due to the

retirement system or to require the withholding and accounting of

sums due from members.

(b) The venue of an action brought under this section is in

either Travis County or a county in which the subdivision is

situated.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

51.005 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 841.0051. VENUE. (a) The venue of any action brought

against the retirement system in a state court or before the

State Office of Administrative Hearings is in Travis County.

(b) The venue of any action brought in a state court by the

retirement system is in Travis County or in the county in which

the defendant is situated, domiciled, or does business.

Added by Acts 2005, 79th Leg., Ch.

506, Sec. 3, eff. January 1, 2006.

Sec. 841.006. EXEMPTION FROM EXECUTION. (a) All retirement

annuity payments, other benefit payments, and a member's

accumulated contributions are unassignable and are exempt from

execution, garnishment, attachment, and state and local taxation.

(b) Notwithstanding Subsection (a), the board of trustees by

rule may authorize the retirement system, in accordance with a

retiree's voluntary election, to:

(1) deduct qualified health insurance premiums from the

retirement annuity otherwise distributable to a retiree who is an

eligible public safety officer or a retiree who meets any

expanded eligibility provision for a similar tax exemption under

subsequent federal legislation; and

(2) pay the deducted amount directly to the health plan

provider, subject to the requirements of Section 402(l), Internal

Revenue Code of 1986, or other applicable federal law, and the

rules adopted by the board.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

51.006 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 2, eff. January 1, 2010.

Sec. 841.007. REDUCTION OF ANNUITY PAYMENTS ON REQUEST. (a) An

annuitant by written request may authorize the retirement system

to reduce the annuitant's monthly payment to an amount specified

in the request. In writing, the annuitant may subsequently

request the retirement system to increase the annuitant's monthly

payment to any specified amount that does not exceed the amount

payable if a reduction had never been requested.

(b) If the retirement system receives a request under Subsection

(a), the director may cause the monthly annuity payment of the

requesting annuitant to be reduced or increased as specified in

the request.

(c) Any amounts by which an annuity is reduced under this

section are forfeited to the retirement system and are not

recoverable by any person.

Added by Acts 1985, 69th Leg., ch. 491, Sec. 1, eff. June 12,

1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

51.007 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 841.008. APPLICATIONS BY, AND PAYMENTS TO, PERSONS OTHER

THAN MEMBERS, BENEFICIARIES, AND ANNUITANTS. (a) The board of

trustees may accept an application for any benefit under this

subtitle that is signed on behalf of a person entitled to the

benefit by:

(1) an appointed guardian of the person and estate of the

person; or

(2) an attorney in fact authorized to act on behalf of the

person by a written power of attorney that provides that the

power is not revoked by disability of the person, except that an

attorney in fact who is not the person's spouse may not select a

benefit in which the attorney in fact or a direct ancestor or

lineal descendant of the attorney in fact is a named beneficiary,

unless the attorney in fact designates as the person's

beneficiary:

(A) the same individuals, with the same share of the benefit

that each would have received if the person had died immediately

before the beneficiary designation by the attorney in fact; or

(B) all individuals who bear the same relationship to the

attorney in fact, with the same share of the benefit that each

would have received if the person had died intestate.

(b) If it is made to appear to the director by affidavit of a

licensed physician that a person entitled to a benefit is not

mentally capable of managing the person's own affairs, and if the

director reasonably believes that the estate of the person is

insufficient to justify the expense of establishing a

guardianship, or continuing a guardianship after letters of

guardianship have expired, then until current letters of

guardianship are filed with the retirement system, the director

may make payment of any annuity or other benefit:

(1) to the spouse of the person, as trustee for the person;

(2) to an individual or entity actually providing for the needs

of and caring for the person, as trustee for the person; or

(3) to a public agency or private charitable organization

providing assistance or services to the aged or incapacitated

that agrees to accept and manage the payment for the benefit of

the person as a trustee.

(c) If requested by the person entitled to the benefit or the

guardian, attorney in fact, or trustee of the person, the

director may, if the director determines that it is in the best

interest of the person entitled to the benefit, make payments

directly to the trustee of:

(1) a trust described by Section 867, Texas Probate Code, that

has been created for the management of guardianship funds for the

benefit of the person; or

(2) a trust described by 42 U.S.C. Section 1396p(d)(4)(A), (B),

or (C) that has been established to qualify the person for

benefits or other assistance under a state or federal program or

to supplement the benefits or other assistance provided under the

program.

(c-1) If the director reasonably believes that the individual or

entity accepting benefits for the person has breached a fiduciary

duty owed to the person or is failing to act in the interest of

or for the benefit of the person and the person may suffer

personal or financial harm as a result, the retirement system, on

giving notice to the individual or entity receiving payments on

behalf of the person, may cease making payments to the individual

or entity. Thereafter, the system may make payment of any

annuity or other benefit in a manner provided by Subsection (b).

This subsection does not apply if a court of competent

jurisdiction has appointed the individual or entity accepting

benefits for the person.

(d) The director may require proof of facts used to establish a

right under this section by evidence the director determines is

satisfactory.

Added by Acts 1985, 69th Leg., ch. 491, Sec. 2, eff. June 12,

1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

51.008 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 122, Sec. 2,

eff. Dec. 31, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 3, eff. January 1, 2008.

Sec. 841.009. DIVORCE-DECREE PAYMENTS PROTECTED. The system and

officials of the system are not liable to any person for making

payments of any benefits in accordance with the provisions of a

decree of divorce in a cause in which the member or annuitant was

a party.

Added by Acts 1985, 69th Leg., ch. 291, Sec. 3, eff. June 12,

1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

51.009 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 841.0091. DIVISION OF BENEFITS ON DIVORCE OF MEMBER. (a)

On receipt of a qualified domestic relations order incident to a

divorce that awards a portion of a member's accrued benefit to a

former spouse of the member and that strictly follows the terms

and format of the model qualified domestic relations order, as

well as any other requirements, adopted by the board of trustees

for this purpose, the retirement system shall divide the accrued

benefit into two separate benefits that, in combination at the

time of division, are actuarially equivalent to the undivided

accrued benefit.

(b) Following a division described by Subsection (a), the

portion of the accrued benefit awarded the alternate payee is

considered the alternate payee's sole and separate property in

which the member has no interest. The board of trustees by rule

shall define and specify the rights and responsibilities of the

alternate payee and the terms and features of the benefit awarded

the alternate payee under the order, but in no event may the

alternate payee vest in the accrued benefit before the member

vests or attain greater rights than are attained by the member or

the member's beneficiary.

(c) Notwithstanding Section 804.101, the board of trustees by

rule may prescribe terms on which the interest awarded the

alternate payee under a qualified domestic relations order

described by this section may be transferred at the alternate

payee's death.

(d) The board of trustees has sole authority and discretion to:

(1) specify the terms and format that are required for a

qualified domestic relations order to be acceptable for purposes

of Subsection (a);

(2) require strict compliance for qualification;

(3) specify the dates on which a distribution to an alternate

payee may or must begin; and

(4) establish rules for the administration of this section.

(e) This section applies to all domestic relations orders

described by this section that the retirement system first

determines to be qualified on or after September 1, 2009, and to

those domestic relations orders determined to be qualified before

September 1, 2009, that the system further determines can be

construed to allow a division described by this section without

harm or injury to the member's interest awarded under the

original qualified order. The actuarial equivalent value of the

accrued benefit payable to an alternate payee may not be greater

than the actuarial equivalent value of the accrued benefit as if

there had been no division and the accrued benefit had been

payable to the member in the form of an annuity.

Added by Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 3, eff. September 1, 2009.

Sec. 841.010. DISTRIBUTION REQUIREMENTS. (a) Notwithstanding

any other provision of this subtitle, all distributions under

this subtitle must be determined and made in accordance with

Section 401(a)(9) of the Internal Revenue Code of 1986 (26 U.S.C.

Section 401) and the regulations adopted under that provision,

including the minimum incidental death benefit distribution

requirement of Section 401(a)(9)(G) of that code. The board of

trustees may adopt rules relating to the selection, payment, and

distribution of benefits to ensure compliance with federal

statutes and regulations.

(b) The entire vested interest of a participant must be

distributed or begin to be distributed not later than the

required beginning date as determined in accordance with Section

401(a)(9) of the Internal Revenue Code of 1986 and the

regulations adopted under that provision. If the participant

dies after distribution of the participant's interest has begun,

the remaining portion of the interest will continue to be

distributed at least as rapidly as the method of distribution

being used before the participant's death. If the participant

dies before distribution of the participant's interest begins,

distribution of the participant's entire interest must be made in

a manner complying with Section 401(a)(9)(B) of the code.

Added by Acts 1997, 75th Leg., ch. 309, Sec. 3, eff. Dec. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 122, Sec. 3, eff. Dec.

31, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

506, Sec. 4, eff. January 1, 2006.

Sec. 841.011. FULL VESTING OF ACCRUED BENEFITS AT TERMINATION.

If the retirement system is terminated or if there is a complete

discontinuance of contributions to the retirement system, each

member will become fully vested in that member's accrued benefit

to the extent funded as of the date of termination or

contribution discontinuance.

Added by Acts 1997, 75th Leg., ch. 309, Sec. 3, eff. Dec. 1,

1997.

SUBCHAPTER B. PENAL PROVISIONS

Sec. 841.101. OFFENSES; PENALTY. (a) A person commits an

offense if the person knowingly makes a false statement in a

report or application to the retirement system in an attempt to

defraud the retirement system.

(b) A person commits an offense if the person knowingly makes a

false certificate of an official report to the retirement system.

(c) A person commits an offense if the person knowingly fails to

return money received from the retirement system to which the

person is not entitled.

(d) An offense under this section is a misdemeanor punishable by

a fine of not less than $100 nor more than $1,000, by confinement

in jail for not less than 30 days nor more than one year, or

both.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

51.101 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 2001, 77th Leg., ch. 122, Sec. 4, eff. Dec.

31, 2001.



CHAPTER 842. MEMBERSHIP

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE F. TEXAS COUNTY AND DISTRICT RETIREMENT SYSTEM

CHAPTER 842. MEMBERSHIP

SUBCHAPTER A. SUBDIVISION PARTICIPATION

Sec. 842.001. SUBDIVISION PARTICIPATION. (a) A subdivision, in

the manner required for official actions of the subdivision, may

elect to join the retirement system and be subject to the

provisions of this subtitle.

(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 92(1),

eff. January 1, 2008.

(c) A political subdivision other than a county may participate

in the retirement system only upon approval of the board of

trustees of the system.

(d) Subject to the approval of the board of trustees, an

electing subdivision under this section may begin participation

in the retirement system on the date specified by the

subdivision's governing body.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 491, Sec. 4, eff. June

12, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

52.001 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 4, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 92(1), eff. January 1, 2008.

Sec. 842.002. RULES FOR PARTICIPATING SUBDIVISIONS. The board

of trustees may adopt rules concerning:

(1) notices, information, and reports the board of trustees

requires from a subdivision that elects to participate in the

retirement system;

(2) the time that a subdivision that elects to participate in

the retirement system may begin participation and the actions

that subdivision may take in anticipation of board approval under

Section 842.001; and

(3) the powers and duties of a participating subdivision to

adopt orders or resolutions, make elections, and otherwise

exercise decision-making authority concerning the rights and

benefits of the members and annuitants under a plan adopted or

assumed by the subdivision.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

52.002 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 2001, 77th Leg., ch. 122, Sec. 5, eff. Dec.

31, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 5, eff. January 1, 2008.

Sec. 842.004. OPTIONAL GROUP TERM LIFE PROGRAM. (a) A

subdivision participating in the retirement system may elect to

participate in the optional group term life program.

(b) A subdivision that elects to participate in the program may

elect coverage providing postretirement death benefits in

addition to coverage providing in-service death benefits.

(c) A subdivision that elects to participate in the program may

begin participation on the first day of any month after the month

in which the subdivision gives notice of its election to the

board of trustees.

(d) If before November 1 of any year a subdivision gives written

notice of its intention to the retirement system, the subdivision

may terminate coverage under and discontinue participation in the

program. A termination under this subsection is effective on

January 1 of the year following the year in which notice is

given.

(e) If a subdivision has previously discontinued participation

in the program, the board of trustees in its discretion may

restrict the right of the subdivision to participate again.

Added by Acts 1981, 67th Leg., 1st C.S., p. 208, ch. 18, Sec. 40,

eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 52.0031 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 460, Sec. 1,

eff. Jan. 1, 1992; Acts 1999, 76th Leg., ch. 427, Sec. 2, eff.

Dec. 31, 1999; Acts 2001, 77th Leg., ch. 122, Sec. 6, eff. Dec.

31, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 6, eff. January 1, 2008.

Sec. 842.007. SUBDIVISION NOT AGENT OF SYSTEM. Neither a

subdivision that participates in the retirement system nor any

employee or officer of a participating subdivision has authority

to act as an agent of the retirement system. An action or

inaction on the part of a participating subdivision or its

employee or officer is not binding on the retirement system.

Added by Acts 1993, 73rd Leg., ch. 175, Sec. 2, eff. Jan. 1,

1994.

Sec. 842.0075. ASSUMPTION BY SUCCESSOR SUBDIVISION. (a) The

governing body of a participating subdivision may, with the

consent of the board of trustees and on terms approved by the

board, assume the subdivision account and pension liabilities of

a subdivision that no longer exists, is in the process of

dissolution, is changing its operational form, or no longer has

employees. The account and pension liabilities of a subdivision

described by this subsection may not be assumed if the

subdivision has executed a voluntary termination agreement under

Section 842.052 or if the board has specified a date under

Section 842.053 for the involuntary termination of the

subdivision's participation in the retirement system.

(b) Subject to any limitation set by the board of trustees, the

governing body of the assuming subdivision may exercise any

authority with respect to plan provisions applicable to members

and annuitants of the subdivision plan being assumed that the

governing body of that subdivision could have exercised.

(c) Except as otherwise provided by this section, all retirement

plan provisions in effect on the assumption date remain in effect

until changed by the governing body of the assuming subdivision.

(d) As of the assumption date, the account in the subdivision

accumulation fund being assumed and the account of the assuming

subdivision will be treated as one account for the purposes of

receiving allocations under this subtitle and paying benefits

accrued with respect to either subdivision.

(e) The retirement system is not liable to any person for any

claim or loss of benefits resulting from the assumption by

another participating subdivision of the account and pension

liabilities of a subdivision described by Subsection (a).

(f) The board of trustees by rule may establish standards,

definitions, and procedures it considers necessary to administer

this section and shall take reasonable actions and exercise its

discretion in a fair and equitable manner on a case-by-case basis

to preserve accrued benefits.

Added by Acts 2005, 79th Leg., Ch.

506, Sec. 5, eff. January 1, 2006.

Sec. 842.008. PARTIAL ASSUMPTION BY TRANSFEREE SUBDIVISION. If

a function or activity previously performed by employees of a

participating subdivision is transferred to or otherwise taken

over by another participating subdivision and any of the

employees performing the function or activity transfer to and

become employees of the subdivision taking over the function or

activity, with the consent of and on terms approved by the board

of trustees, the pension liabilities accrued by the transferring

employees for service with the transferring subdivision, together

with an appropriate portion of trust assets in the account of the

transferring subdivision, may be treated as and considered to be

a separate account and pension liabilities of the subdivision

taking over the function or activity.

Added by Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 7, eff. January 1, 2008.

SUBCHAPTER A-1. TERMINATION OF PARTICIPATION BY SUBDIVISIONS

Sec. 842.051. GENERAL PROVISIONS. (a) Notwithstanding any

provision of this subchapter to the contrary, to the extent

required by applicable provisions of the Internal Revenue Code of

1986, on termination of a subdivision's participation in the

retirement system or on complete discontinuance of contributions,

each member becomes fully vested in the member's accrued benefit

with respect to the subdivision to the extent funded as of the

date of termination or contribution discontinuance.

(b) The retirement system is not liable to any person for any

claim or loss of benefits resulting from the termination of a

subdivision's participation in the system or the failure of a

subdivision to make required contributions or payments under a

termination agreement.

(c) The board of trustees by rule may establish standards,

definitions, and procedures it considers necessary to administer

this subchapter and shall take reasonable actions and exercise

its discretion in a fair and equitable manner on a case-by-case

basis to preserve accrued benefits.

Added by Acts 2005, 79th Leg., Ch.

506, Sec. 6, eff. January 1, 2006.

Sec. 842.052. VOLUNTARY TERMINATION OF PARTICIPATION. (a) With

the consent of the board of trustees, a subdivision other than a

county may voluntarily terminate its participation in the

retirement system if the subdivision agrees to be contractually

and legally bound, on terms approved by the board, to fund:

(1) all benefits accrued before the date specified in the

termination agreement and payable on or after that date in

accordance with Subsection (e); and

(2) all supplemental annuities.

(b) Beginning with the date specified in the termination

agreement, additional employee contributions or deposits may not

be made to a member's account and additional service with the

subdivision may not be credited to a member, except as authorized

by the board. Except as otherwise provided by this section, all

other retirement plan provisions then in effect remain in effect.

(c) Beginning with the date specified in the termination

agreement, the subdivision's account in the subdivision

accumulation fund ceases to receive allocations under this

subtitle for any prior, current, or future plan year, except as

authorized by the board.

(d) On full performance of the termination agreement, the

subdivision is released from all liability for its accrued

benefits and supplemental annuities. The retirement system shall

make transfers from the subdivision's account to the appropriate

funds within the system in amounts actuarially equivalent to the

accrued benefits and supplemental annuities. The retirement

system shall pay any amounts remaining in the subdivision's

account after satisfaction of all the subdivision's pension

liabilities to the subdivision or its governmental successor in

interest in accordance with Section 845.317(b).

(e) On full performance of the termination agreement, each

member who has not received a refund of accumulated contributions

becomes fully vested in the member's accrued benefits with

respect to the subdivision and is immediately eligible to retire

with a service retirement annuity or to take a distribution of

the accrued benefits in a lump sum, regardless of age, service,

or employment.

(f) A member vested under Subsection (e) or Section 842.051(a)

is an eligible member under Section 844.407. For the purpose of

determining any death benefit payable under Section 844.402, the

member's individual account consists only of the deposits and

contributions made by the member and the accumulated interest

attributable to those amounts.

Added by Acts 2005, 79th Leg., Ch.

506, Sec. 6, eff. January 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 8, eff. January 1, 2008.

Sec. 842.053. INVOLUNTARY TERMINATION OF PARTICIPATION. (a)

The board of trustees by order may terminate the participation of

a subdivision other than a county if the board determines that:

(1) the subdivision has failed to perform in accordance with a

termination agreement under Section 842.052;

(2) the subdivision has ceased to exist, is in the process of

dissolving, or is changing its operational form;

(3) benefits accrued for service with the subdivision may be at

risk of forfeiture;

(4) the retirement system no longer serves as an effective

program for providing retirement, disability, and death benefits

to the employees of the subdivision because of the action or

inaction of the subdivision or because of a significant change in

covered payroll, number of contributing members, workforce

composition, general revenues, or other circumstances of the

subdivision; or

(5) the continued participation of the subdivision is not in the

best interest of the retirement system, the subdivision, the

employees of the subdivision, or the other participating

subdivisions.

(b) Beginning with a date specified by the board, additional

employee deposits or contributions may not be made to a member's

account with the subdivision and additional service with the

subdivision may not be credited to a member, except as authorized

by the board. Except as otherwise provided by this subchapter,

all other retirement plan provisions then in effect remain in

effect.

(c) Beginning with a date specified by the board, the

subdivision's account in the subdivision accumulation fund ceases

to receive allocations under this subtitle for any prior,

current, or future plan year except as authorized by the board.

(d) Beginning with a date specified by the board, the retirement

system shall value the accrued benefits and supplemental

annuities with respect to the subdivision's participation as

immediately payable under this subchapter. If the assets in the

subdivision's account exceed the actuarial equivalent value of

pension benefits, the subdivision is released from all liability

with respect to the accrued benefits and supplemental annuities.

The retirement system shall make transfers from the subdivision's

account to the appropriate funds within the system in amounts

actuarially equivalent to all accrued benefits and supplemental

annuities. The retirement system shall pay any amount remaining

in the subdivision's account after satisfaction of all the

subdivision's pension liabilities to the subdivision or its

governmental successor in interest in accordance with Section

845.317(b).

(e) If the actuarial equivalent value of pension benefits

exceeds the assets in the subdivision's account, the subdivision

or its governmental successor in interest may make a contribution

in any amount to the subdivision's account. The retirement

system shall transfer the assets of the subdivision's account in

the subdivision accumulation fund to appropriate funds within the

system and allocate the assets as provided by Sections

842.054-842.057.

Added by Acts 2005, 79th Leg., Ch.

506, Sec. 6, eff. January 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 9, eff. January 1, 2008.

Sec. 842.054. CLASS A. In a case of involuntary termination

under Section 842.053, the retirement system shall make a

proportionate transfer to the individual account of each member

of the subdivision eligible to retire based on the ratio that the

member's current service credit bears to the total current

service credit of the class. The transfer to a member's

individual account may not exceed 100 percent of the member's

current service credit.

Added by Acts 2005, 79th Leg., Ch.

506, Sec. 6, eff. January 1, 2006.

Sec. 842.055. CLASS B. If any assets remain after the transfers

are made under Section 842.054, the retirement system shall make

a proportionate transfer to the individual account of each member

of the subdivision not eligible to retire based on the ratio that

the member's current service credit bears to the total current

service credit of the class. The transfer to a member's

individual account may not exceed 100 percent of the member's

current service credit.

Added by Acts 2005, 79th Leg., Ch.

506, Sec. 6, eff. January 1, 2006.

Sec. 842.056. CLASS C. If any assets remain after the transfers

are made under Sections 842.054 and 842.055, the retirement

system shall make a transfer to the current service annuity

reserve fund in an amount computed as necessary to fund the

supplemental annuities of the annuitants of the subdivision and a

transfer to the individual account of each member of the class

eligible to retire in an amount that equals the multiple matching

credits and prior service credits of the member. If necessary,

the retirement system shall proportionately reduce an

individual's total credits or supplemental annuity, as

applicable, based on the ratio that the individual's total

actuarial equivalent of benefits described by this section bears

to the aggregate total actuarial equivalent of all those benefits

of the class.

Added by Acts 2005, 79th Leg., Ch.

506, Sec. 6, eff. January 1, 2006.

Sec. 842.057. CLASS D. If any assets remain after the transfers

are made under Sections 842.054, 842.055, and 842.056, the

retirement system shall make a proportionate transfer to the

individual account of each member not eligible to retire based on

the ratio that the sum of the member's multiple matching credits

and prior service credits bears to the total multiple matching

credits and prior service credits of the class. The transfer to a

member's individual account may not exceed 100 percent of the

member's multiple matching credits and prior service credits.

Added by Acts 2005, 79th Leg., Ch.

506, Sec. 6, eff. January 1, 2006.

Sec. 842.058. BENEFITS. (a) After the transfers, allocations,

and any necessary reductions described by Sections

842.054-842.057 have been made, each member who has not received

a refund of accumulated contributions becomes fully vested in the

member's accrued benefits with respect to the subdivision to the

extent funded and is immediately eligible to retire with a

service retirement annuity or to take a distribution of the

accrued benefits in a lump sum, regardless of age, service, or

employment.

(b) A member vested under this section or Section 842.051(a) is

an eligible member under Section 844.407. For the purpose of

determining any death benefit payable under Section 844.402, the

member's individual account consists only of the deposits and

contributions made by the member and the accumulated interest

attributable to those amounts.

Added by Acts 2005, 79th Leg., Ch.

506, Sec. 6, eff. January 1, 2006.

SUBCHAPTER B. MEMBERSHIP

Sec. 842.101. GENERAL MEMBERSHIP REQUIREMENT. (a) Except as

otherwise provided by this subchapter, a person who is not a

member becomes a member of the retirement system on the latest

of:

(1) the date the subdivision's participation in the retirement

system becomes effective, if the person is a subdivision employee

on that date;

(2) the date the person becomes a subdivision employee; or

(3) January 1, 2006, if the person is an employee of a

participating subdivision on that date and was previously

excluded from retirement system membership.

(b) Except as otherwise provided by this subtitle or by rules

adopted by the board of trustees, the rights and benefits of a

member are determined separately with respect to each subdivision

with which the member has credited service.

(c) If a person's status as a temporary employee ceases, and the

person becomes an employee within the meaning of this subtitle,

the subdivision shall certify the change to the retirement

system, and the person becomes a member effective on the date of

the certification, but without credit for the period during which

the person was a temporary employee.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 209, ch. 18,

Sec. 42, eff. Nov. 10, 1981; Acts 1985, 69th Leg., ch. 491, Sec.

6, eff. June 12, 1985; Acts 1987, 70th Leg., ch. 63, Sec. 3, eff.

May 6, 1987. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 52.101 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 245,

Sec. 2, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 621, Sec.

5, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

506, Sec. 7, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 10, eff. January 1, 2008.

Sec. 842.104. COUNTY HOSPITAL EMPLOYEES. (a) If a county

elects to participate in the retirement system, the commissioners

court of the county may elect to deny membership to the employees

of a county hospital governed by Chapter 263, Health and Safety

Code.

(b) After making an election under this section, the

commissioners court may at any time reverse its decision and

require that county hospital employees become members on a date

fixed by order of the commissioners court.

(c) If the commissioners court reverses an election under this

section and requires the employees of a county hospital to become

members of the retirement system, for the purposes of this

subtitle the employees of the county hospital comprise a separate

subdivision from other county employees.

(d) If on the effective date of participation in the retirement

system a county is not operating a county hospital, the order or

resolution of the commissioners court electing to participate in

the system does not include employees of a hospital later

established or operated by the county. The commissioners court

may elect to have the employees of a hospital later established

or operated by the county participate in the retirement system as

a unit, which for purposes of this subtitle comprises a

subdivision separate from other county employees.

(e) The commissioners court is the governing body of a county

hospital for the purposes of this subtitle.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

52.104 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 460, Sec. 2,

eff. Jan. 1, 1992; Acts 2001, 77th Leg., ch. 122, Sec. 7, eff.

Dec. 31, 2001.

Sec. 842.105. STATUS AS AN EMPLOYEE. For the purposes of this

subtitle, a person has the standing of an employee in a

participating subdivision if the person is an employee, other

than a temporary employee, of a community supervision and

corrections department that has executed a contract with the

participating subdivision under Section 76.006, Government Code.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

52.105 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 427, Sec. 6,

eff. Dec. 31, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

506, Sec. 8, eff. January 1, 2006.

Sec. 842.106. MULTIPLE RETIREMENT SYSTEM MEMBERSHIP. A person

who is a member of this retirement system and another state or

local retirement system authorized under Section 67, Article XVI,

Texas Constitution, may receive a benefit from this system only

to the extent that the amount of the benefit is computed solely

on the member's accumulated contributions and service credit in

this system. Service credited by another retirement system may

not be used to determine eligibility for a benefit in this

retirement system except as provided by Chapter 803.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 602, Sec. 14, eff.

Sept. 1, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 52.106 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 709,

Sec. 1, eff. Aug. 26, 1991; Acts 1999, 76th Leg., ch. 427, Sec.

7, eff. Dec. 31, 1999; Acts 2001, 77th Leg., ch. 122, Sec. 8,

eff. Dec. 31, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 11, eff. January 1, 2008.

Sec. 842.107. OPTIONAL MEMBERSHIP. (a) A subdivision may

authorize to be a member of the retirement system a person who is

accruing benefits in another statewide retirement system for

service in an elected or appointed judicial or district office or

as an employee of the state or a governmental unit of the state

during the same period the person is receiving supplemental

compensation from the subdivision. A person described by this

subsection who is first included for optional membership after

December 31, 2005, may not contribute to the employees saving

fund or receive any service credit for any supplemental

compensation received before the date the subdivision makes the

person eligible to become a member.

(b) The board by rule may establish reasonable restrictions and

limitations on the granting of membership and service credit

under this section.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 209, ch. 18,

Sec. 44, eff. Nov. 10, 1981; Acts 1987, 70th Leg., ch. 63, Sec.

4, eff. May 6, 1987. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 52.107 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 122, Sec. 8,

eff. Dec. 31, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

506, Sec. 9, eff. January 1, 2006.

Sec. 842.108. WITHDRAWAL OF ACCUMULATED CONTRIBUTIONS. (a) A

member who has separated from employment with a participating

subdivision may submit an application to withdraw the member's

accumulated contributions attributable to service with that

subdivision. A withdrawal cancels the person's service credit

attributable to service with that subdivision on the date the

retirement system makes payment of any portion of the member's

accumulated contributions.

(b) Except for a membership terminated under prior law or in

accordance with Section 842.109(b), interest is computed on the

balance in the member's individual account in the employees

saving fund on January 1 of the year of withdrawal through the

month before the month in which the withdrawal occurs.

(c) If a person eligible to receive a withdrawal or another

non-periodic distribution elects to have all or a portion of the

distribution paid directly to an eligible retirement plan and

specifies the plan to which the distribution is to be paid on

forms approved by the board of trustees, the retirement system

shall make the payment in the form of a direct trustee-to-trustee

transfer but is under no obligation to determine whether the

other plan in fact is an eligible retirement plan for that

purpose.

(d) Notwithstanding Subsection (c), the board of trustees shall

adopt rules to administer this section as necessary to maintain

the retirement system as a qualified plan under Section 401(a) of

the Internal Revenue Code of 1986. The rules may include the

adoption of definitions and limitations relating to

distributions, eligible recipients, and eligible retirement

plans.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

52.108 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 175, Sec. 4, eff. Jan.

1, 1994; Acts 1999, 76th Leg., ch. 427, Sec. 8, eff. Dec. 31,

1999; Acts 2001, 77th Leg., ch. 122, Sec. 8, eff. Dec. 31, 2001;

Acts 2003, 78th Leg., ch. 621, Sec. 6, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

506, Sec. 10, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 92(3), eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 4, eff. January 1, 2010.

Sec. 842.109. TERMINATION OF MEMBERSHIP. (a) A person

terminates membership in the retirement system by:

(1) retirement from all participating subdivisions with which

the person has service credit; or

(2) withdrawal of all of the person's accumulated contributions.

(b) Unless terminated under Subsection (a), a person's

membership in the retirement system terminates on the earlier of

the date of the person's death or the last day of the month

ending before the person's required beginning date determined in

accordance with Section 841.010.

(c) A member of the retirement system who leaves employment with

a participating subdivision to perform and does perform qualified

military service in the uniformed services, as that term is

defined in the Uniformed Services Employment and Reemployment

Rights Act of 1994 (38 U.S.C. Section 4301 et seq.), that meets

the requirements of that Act is not absent from service and

continues to accumulate credited service with that subdivision

if:

(1) the person applies for reemployment with the same

subdivision not later than the 90th day after the date the person

is discharged from military service under honorable conditions or

released from hospitalization continuing after being discharged

under honorable conditions for a period of not more than two

years; and

(2) the person is reemployed by the same participating

subdivision.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 92(4),

eff. January 1, 2008.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

52.109 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 460, Sec. 3, eff. Jan.

1, 1992; Acts 1999, 76th Leg., ch. 427, Sec. 9, eff. Dec. 31,

1999; Acts 2001, 77th Leg., ch. 122, Sec. 8, eff. Dec. 31, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

506, Sec. 11, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 12, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 92(4), eff. January 1, 2008.

Sec. 842.110. RESUMPTION OF SERVICE AFTER WITHDRAWAL OR

RETIREMENT. (a) Except as provided by Subsection (b), a person

who has withdrawn the person's accumulated contributions or who

has retired from a participating subdivision with a service

retirement annuity based on a bona fide termination of employment

and with a break in service of not less than one calendar month

resumes membership in the retirement system without repayment of

the amount distributed or cancellation of the person's annuity if

the person becomes an employee of any participating subdivision.

(b) A person who resumes employment with the same subdivision

from which the person was previously employed and does not meet

the requirements of Subsection (a) is considered not to have been

eligible for a withdrawal and not to have retired with respect to

that subdivision. The person's membership will be restored, the

person's service retirement annuity will be canceled, and the

person must return any amounts distributed and payments received.

Appropriate adjustments will be made for any amounts not

returned.

(c) A membership established under the requirements of

Subsection (a) is considered to be a new membership for the

purposes of beneficiary determinations and benefit selections.

(d) After terminating employment with a participating

subdivision, a member who has previously retired with a service

retirement annuity under this subtitle and who meets the

requirements of Subsection (a) is eligible to apply for and

receive an additional standard or optional service retirement

annuity or a refund of the member's accumulated contributions for

service with the subdivision, without regard to any age or

credited service requirement, except as provided by Subsection

(f).

(e) On the death of a member who meets the requirement of

Subsection (d), a person may apply for and receive an optional

service retirement annuity or a refund of the decedent's

accumulated contributions in the manner provided by Subsection

(d), except as provided by Subsection (f).

(f) The waiver of an age or credited service requirement under

this section does not apply to a person who becomes eligible to

retire solely as a result of a subdivision's termination of

participation under Subchapter A-1, Chapter 842.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 491, Sec. 7, eff. June

12, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

52.110 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 175, Sec. 5, eff. Jan.

1, 1994; Acts 1995, 74th Leg., ch. 245, Sec. 3, 4, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 427, Sec. 10, eff. Dec. 31, 1999;

Acts 2001, 77th Leg., ch. 122, Sec. 8, eff. Dec. 31, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

506, Sec. 12, eff. January 1, 2006.

Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 5, eff. January 1, 2010.

Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 6, eff. January 1, 2010.

Sec. 842.112. CORRECTION OF ERRORS. (a) The retirement system

may correct an error caused by an act or omission of the

retirement system by any appropriate means.

(b) If an act or omission of a participating subdivision causes

a person to receive more or less credited service, service

credit, or benefits than the person is entitled to receive, the

correction of the error is the responsibility of the subdivision.

(c) An error caused by an act or omission of a participating

subdivision may be corrected:

(1) by the subdivision on its own motion if approved by the

retirement system and if satisfactory proof of the error is

submitted to the retirement system; or

(2) through a judicial or quasi-judicial proceeding between the

person and the participating subdivision resulting in a judgment,

order, or settlement agreement that meets the requirements of

Section 842.113.

(d) A person seeking the correction of an error relating to

membership, rights, benefits, or benefit payments under the

retirement system must timely provide to the appropriate

subdivision or the retirement system written notice specifically

describing the error. The written notice must be received before

the first anniversary of the earlier of the date the person

discovers the error or the date a reasonable, diligent person

should have discovered the error.

(e) If the act of a third person causes the retirement system to

make a payment of a survivor benefit or death benefit to someone

other than the person entitled to the payment, the system shall,

after receiving credible evidence of an erroneous payment,

determine the beneficiary entitled to the benefit and, if

necessary, adjust future payments to the extent practicable to

ensure that the present value of the remainder of the benefit

will be paid to the person entitled to it.

(f) The retirement system is not liable to any person for any

payments described by Subsection (e) made before the date the

system receives credible evidence of an erroneous payment. Any

payments made before that date are a complete discharge of the

system's responsibility for those payments and benefits.

(f-1) If, pursuant to a valid application for a withdrawal or

for retirement, the retirement system issues a check made payable

to the applicant, properly addressed as directed on the

application and sent by first-class mail, and the check is

negotiated by any person, the system is not liable to any person

with respect to the payment after the first anniversary of the

date the check was mailed.

(f-2) If, pursuant to a valid application for a withdrawal or

for retirement, the retirement system causes funds to be

electronically transferred to the account specified on the

application, the system is not liable to any person for that

payment or any claim relating to the payment beginning on the

date of the transfer.

(g) A recipient who receives a payment to which the recipient is

not entitled holds the payment in constructive trust for the

person entitled to the payment.

Added by Acts 1995, 74th Leg., ch. 245, Sec. 5, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 427, Sec. 12, eff.

Dec. 31, 1999; Acts 1999, 76th Leg., ch. 427, Sec. 13, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 122, Sec. 9, eff. Dec. 31,

2001; Acts 2003, 78th Leg., ch. 621, Sec. 7, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

506, Sec. 13, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 13, eff. January 1, 2008.

Sec. 842.113. JUDGMENTS, ORDERS, AND SETTLEMENT AGREEMENTS. (a)

If, as a result of a suit against a participating subdivision in

a court of competent jurisdiction or as a result of a complaint

or grievance against a participating subdivision filed with the

United States Equal Employment Opportunity Commission, the civil

rights division of the Texas Workforce Commission, or a county

civil service commission, a judgment or order is issued or a

settlement agreement is executed, the terms of which require that

a person's membership record be adjusted with respect to the

person's account balance, service credit, or credited service,

the retirement system shall make appropriate adjustments if:

(1) the judgment or order has become final and is no longer

subject to appeal;

(2) a certified copy of the judgment, order, or settlement

agreement accompanies the application; and

(3) the retirement system receives payment on behalf of the

person in an amount equal to the contributions the person would

have made to the system if the acts or omissions that resulted in

the order, judgment, or settlement agreement requiring an

adjustment to the person's membership record had not occurred or,

if restoration of a refunded account is required, the system

receives payment on behalf of the person in an amount equal to

the amount withdrawn.

(b) The retirement system may not implement an order, judgment,

or settlement agreement in a manner that would grant a person a

status, right, or benefit not otherwise available under this

subtitle.

(c) The retirement system may seek, or require the parties to

seek, clarification or modification of any judgment or order, or

may require the parties to provide a binding agreement as to the

interpretation of any settlement if the director determines that

the terms of the judgment, order, or agreement are unclear or

cannot be feasibly implemented by the system.

Added by Acts 2005, 79th Leg., Ch.

506, Sec. 13, eff. January 1, 2006.

Sec. 842.114. BURDEN OF PROOF. (a) A person disputing the

validity of a form, application, or other document filed with the

retirement system has the burden of proving the document to be

false, fraudulent, or otherwise invalid.

(b) A person seeking a correction based on an error caused by an

act or omission of the retirement system or a subdivision has the

burden of proving the error and the act or omission causing the

error.

(c) A person described by Subsection (a) or (b) has the burden

of showing:

(1) reasonableness and diligence in discovering the invalidity

or error; and

(2) timeliness in notifying the retirement system or the

appropriate subdivision.

Added by Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 14, eff. January 1, 2008.



CHAPTER 843. CREDITABLE SERVICE

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE F. TEXAS COUNTY AND DISTRICT RETIREMENT SYSTEM

CHAPTER 843. CREDITABLE SERVICE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 843.001. TYPES OF CREDITABLE SERVICE. The types of service

creditable as credited service in the retirement system are prior

service, current service, and optional service. A member may not

be credited in this system with more than one month of credited

service for a specific calendar month, regardless of the number

of employers of the member, the positions held, or the types of

service.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

53.001 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 15, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 7, eff. January 1, 2010.

Sec. 843.002. BENEFIT ELIGIBILITY AND AMOUNT. A member's

eligibility to receive a benefit is based on the member's amount

of credited service and attained age on the effective date of

retirement. The monthly amount of a standard retirement annuity

is based on the sum of the member's service credit and

accumulated contributions and is computed using the member's

attained age and the actuarial assumptions described by Section

841.001(1).

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

53.002 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 2001, 77th Leg., ch. 122, Sec. 11, eff.

Dec. 31, 2001.

Sec. 843.003. AUTHORIZATION TO REESTABLISH SERVICE CREDIT

PREVIOUSLY FORFEITED. (a) An eligible member who has withdrawn

contributions from the retirement system may reestablish the

forfeited service credit in the system if the current service on

which the credit was based was performed for a participating

subdivision the governing body of which by order authorizes

reestablishment of the credit by eligible employee members of the

subdivision.

(b) A member eligible to reestablish service credit under this

section is one who is a member as an employee of the subdivision

on the effective date of an order authorized by the subdivision

under Subsection (a).

(c) A member eligible under this section may reestablish service

credit by depositing with the retirement system in a lump sum the

amount withdrawn from the system, plus a withdrawal charge

computed at an annual rate of five percent from the date of

withdrawal to the date of redeposit.

(d) Prior service credit forfeited because of a withdrawal of

contributions may not be reestablished under this section.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 491, Sec. 8, eff. June

12, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

53.003 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 460, Sec. 4,

eff. Jan. 1, 1992; Acts 2003, 78th Leg., ch. 621, Sec. 8, 9, eff.

Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 16, eff. January 1, 2008.

Sec. 843.0031. OPTION TO PAY LUMP-SUM AMOUNT. (a) Repealed by

Acts 2009, 81st Leg., R.S., Ch. 300, Sec. 38(1), eff. January 1,

2010.

(b) A member who has withdrawn accumulated contributions from

the retirement system and who subsequently resumes employment

with a subdivision may at any time before retirement pay to the

system a lump sum in any amount that does not exceed the

actuarial present value of the additional benefits that would

have been attributable to the withdrawn contributions. Any

amount paid under this subsection and interest accrued on the

amount may not be considered in the computation of service

credit.

(c) With respect to the account with the subdivision for which

contributions had been withdrawn, after the date an amount is

deposited under Subsection (b), the member is ineligible to

reestablish any service credit with the subdivision that had been

forfeited before the date of redeposit, even if the member would

otherwise be eligible under an order adopted under Section

843.003.

Added by Acts 2003, 78th Leg., ch. 621, Sec. 10, eff. Jan. 1,

2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 16, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 8, eff. January 1, 2010.

Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 9, eff. January 1, 2010.

Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 38(1), eff. January 1, 2010.

Sec. 843.004. COMPOSITION OF SERVICE CREDIT. Service credit

consists of allocated prior service credit, current service

credit, and multiple matching credit as authorized by a

participating subdivision.

Added by Acts 2001, 77th Leg., ch. 122, Sec. 12, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 10, eff. January 1, 2010.

SUBCHAPTER B. ESTABLISHMENT OF PRIOR SERVICE GENERALLY

Sec. 843.101. CREDITABLE PRIOR SERVICE. Prior service

creditable in the retirement system is service performed as an

employee of a participating subdivision before the date the

subdivision's participation in the retirement system became

effective.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

53.101 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 843.102. ELIGIBILITY FOR PRIOR SERVICE CREDIT. (a) A

member is eligible to receive service credit in the retirement

system for prior service if the member became a member as an

employee of a subdivision:

(1) on the effective date of the subdivision's participation in

the retirement system; or

(2) before the second anniversary of the effective date of its

participation and continues as an employee of the subdivision for

at least six months after reemployment.

(b) The board of trustees may adopt rules concerning eligibility

for prior service credit under Subsection (a).

(c) A person who has withdrawn contributions from an account for

service for a subdivision and who subsequently resumes employment

with the subdivision is not eligible to receive service credit

under this section for prior service for the subdivision.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

53.102 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 460, Sec. 5,

eff. Jan. 1, 1992; Acts 2003, 78th Leg., ch. 621, Sec. 11, eff.

Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 17, eff. January 1, 2008.

Sec. 843.104. CERTIFICATION OF SERVICE AND AVERAGE COMPENSATION.

(a) A member eligible to receive prior service credit may claim

the credit by filing a detailed statement of the service with the

subdivision for which the service was performed. After the

statement is filed, the subdivision shall certify the amount of

the member's prior service and the member's average prior service

compensation.

(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 92(6),

eff. January 1, 2008.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 92(6),

eff. January 1, 2008.

(d) The board of trustees may adopt rules concerning

certification of service and the definition and computation of

average prior service compensation under this section.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

53.104 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 18, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 92(6), eff. January 1, 2008.

Sec. 843.105. DETERMINATION OF MAXIMUM AND ALLOCATED PRIOR

SERVICE CREDIT. (a) After receiving a certification of prior

service and average prior service compensation under Section

843.104, the retirement system shall credit to the member the

prior service certified and determine the member's maximum and

allocated prior service credits.

(b) The maximum prior service credit is an amount equal to the

accumulation at interest of a series of equal monthly amounts for

the number of months of certified prior service. Each monthly

amount equals twice the subdivision's initial deposit rate, times

the member's average prior service compensation. Interest is

allowed at the end of each 12-month period on an accumulated

amount at the beginning of each period and is credited only for

each whole 12-month period. The rate of interest allowed on a

maximum prior service credit is three percent a year.

(c) Allocated prior service credit is a monetary credit granted

by a subdivision to be computed at a member's retirement date

and, together with any multiple matching credit, used in

determining a member's supplemental annuity. The allocated prior

service credit of a member is an amount equal to a percentage of

the maximum prior service credit, increased from the

subdivision's effective date of participation to the member's

effective date of retirement at the applicable rate of interest

provided under this subtitle or prior law for the period.

(d) The governing body of a subdivision may adopt a percentage

to be used to determine allocated prior service credits. The

rate may be limited to zero or any multiple of five percent.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 209, ch. 18,

Sec. 45, eff. Nov. 10, 1981; Acts 1985, 69th Leg., ch. 491, Sec.

10, eff. June 12, 1985. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 53.105 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg.,

ch. 460, Sec. 6, eff. Jan. 1, 1992; Acts 1999, 76th Leg., ch.

427, Sec. 14, eff. Dec. 31, 1999; Acts 2001, 77th Leg., ch. 122,

Sec. 14, eff. Dec. 31, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 19, eff. January 1, 2008.

SUBCHAPTER C. OPTIONAL PRIOR SERVICE

Sec. 843.201. SERVICE CREDIT FOR CERTAIN PUBLIC EMPLOYMENT. In

accordance with rules adopted by the board of trustees, the

governing body of a participating subdivision by order may

authorize the establishment of credited service and prior service

credit in the retirement system for service performed in a public

hospital, utility, or other public facility or governmental

function during a time the facility was operated or function was

performed by a unit of government other than the subdivision and

before the date that the public hospital, utility, or other

public facility or governmental function was taken over by the

subdivision.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1989, 71st Leg., ch. 769, Sec. 2, eff. Aug.

28, 1989. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

53.201 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989; Amended by Acts 1991, 72nd Leg., ch. 16, Sec.

11.04(b), eff. Aug. 26, 1991. Amended by Acts 1995, 74th Leg.,

ch. 245, Sec. 8, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch.

427, Sec. 15, eff. Dec. 31, 1999; Acts 2003, 78th Leg., ch. 621,

Sec. 13, eff. Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 20, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 92(8), eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 11, eff. January 1, 2010.

SUBCHAPTER E. ESTABLISHMENT OF CURRENT SERVICE

Sec. 843.401. CURRENT SERVICE GENERALLY. Current service is

service performed by an employee of a participating subdivision

while a member of the retirement system and credited as provided

under this subtitle and in accordance with rules adopted by the

board of trustees.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

53.401 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 2003, 78th Leg., ch. 621, Sec. 16, eff.

Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 21, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 12, eff. January 1, 2010.

Sec. 843.402. CURRENT SERVICE CREDIT AND MULTIPLE MATCHING

CREDIT. (a) Current service credit is a monetary amount

credited by a subdivision to be computed at a member's effective

retirement date and used in determining the member's basic

annuity. At the determination date, a member's current service

credit is an amount equal to the sum of the employee

contributions in the member's individual account and the interest

accumulated on those contributions as provided by this subtitle.

(b) Multiple matching credit is a monetary amount credited by

the governing body of a subdivision to be computed at a member's

effective retirement date and, together with any prior service

credit, used in determining a member's supplemental annuity.

Multiple matching credit is an amount equal to a percentage of

the sum of employee contributions in a member's individual

account that were made for a particular calendar year and the

interest accumulated on those contributions as provided under

this subtitle. At the determination date, the multiple matching

credit of a member is equal to the sum of the multiple matching

credit for all years of the person's membership.

(c) The percentage to be used in the computation of the multiple

matching credit for a particular year is adopted by the governing

body of a subdivision and applied in accordance with this

subtitle.

Added by Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 22, eff. January 1, 2008.

SUBCHAPTER F. OPTIONAL CREDITED SERVICE

Sec. 843.501. CREDITED SERVICE FOR LEGISLATIVE SERVICE. A

member may establish credited service in the retirement system

for service performed as a member of the legislature. A member

claiming credited service for previous legislative service shall

file with the retirement system a detailed statement of the

service.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

53.501 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1999, 76th Leg., ch. 427, Sec. 18, eff.

Dec. 31, 1999; Acts 2001, 77th Leg., ch. 122, Sec. 17, eff. Dec.

31, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 24, eff. January 1, 2008.

Sec. 843.502. CREDITED SERVICE FOR QUALIFIED MILITARY SERVICE.

(a) In this section:

(1) "Qualified military service" means service in the uniformed

services, as that term is defined in the Uniformed Services

Employment and Reemployment Rights Act of 1994 (38 U.S.C. Section

4301 et seq.), that meets the requirements of that Act as it now

exists or is amended as to the character of service performed.

(2) "USERRA" means the Uniformed Services Employment and

Reemployment Rights Act of 1994 (38 U.S.C. Section 4301 et seq.).

(b) All members of the retirement system are entitled to be

credited with service for qualified military service that is

subject to USERRA. Notwithstanding any provision of this

subtitle to the contrary, contributions, benefits, credited

service, and service credit for qualified military service will

be provided in accordance with USERRA and Section 414(u) of the

Internal Revenue Code of 1986. The board of trustees may adopt

rules for the administration of this section, including rules

that modify the terms of this subtitle for the purpose of

compliance with the provisions of USERRA.

(c) An eligible member may establish credited service in the

retirement system for qualified active duty military service not

creditable under Subsection (b). Qualified military service

includes military service before becoming an employee of the

subdivision. A member eligible to establish credited service

under this subsection is one who is vested, based on credited

service only in this system and without regard to service that

may be established under this subsection, in a service

retirement annuity that may begin at the age of 60. An eligible

member may establish not more than five years of credited service

under this subsection by filing an application with the

retirement system.

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 300, Sec. 38(2),

eff. January 1, 2010.

(e) Repealed by Acts 2009, 81st Leg., R.S., Ch. 300, Sec. 38(2),

eff. January 1, 2010.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Formerly Sec. 53.602. Renumbered by Acts 1981, 67th Leg.,

1st C.S., p. 210, ch. 18, Sec. 47, eff. Nov. 10, 1981. Amended by

Acts 1985, 69th Leg., ch. 491, Sec. 12, eff. June 12, 1985.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 53.601 and

amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1999, 76th Leg., ch. 427, Sec. 19, eff.

Dec. 31, 1999; Acts 2001, 77th Leg., ch. 122, Sec. 18, eff. Dec.

31, 2001; Acts 2003, 78th Leg., ch. 621, Sec. 18, 37(4), eff.

Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

506, Sec. 15, eff. January 1, 2006.

Renumbered from Government Code, Section 843.601 and amended by

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 25, eff. January 1, 2008.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 13, eff. January 1, 2010.

Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 38(2), eff. January 1, 2010.

Sec. 843.503. CREDITED SERVICE FOR SERVICE WITH SUBDIVISION

PREDECESSOR. The governing body of a participating subdivision

may, with the consent of and on terms approved by the board of

trustees, authorize the establishment of credited service in the

retirement system for service performed as an employee of the

immediate predecessor entity of the subdivision.

Added by Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 26, eff. January 1, 2008.

Sec. 843.504. NO DOUBLE CREDITING OF SERVICE. Except as

provided by Chapter 803, only one month of credited service may

be established in the retirement system for any calendar month

for all service that is creditable under this subtitle.

Added by Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 26, eff. January 1, 2008.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 14, eff. January 1, 2010.

Sec. 843.505. CREDITED SERVICE PREVIOUSLY ELIGIBLE FOR

RECOGNITION UNDER PROPORTIONATE RETIREMENT PROGRAM. The board of

trustees by rule may authorize the retirement system, on

application by a member and for the sole purpose of determining

eligibility for retirement from this system, to recognize service

performed under another system participating under Chapter 803

that would have been recognized by this system under that chapter

if the service had not been canceled by a withdrawal of

contributions.

Added by Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 15, eff. January 1, 2010.



CHAPTER 844. BENEFITS

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE F. TEXAS COUNTY AND DISTRICT RETIREMENT SYSTEM

CHAPTER 844. BENEFITS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 844.001. TYPES OF BENEFITS. (a) Pension benefits payable

from the retirement plan and trust are:

(1) retirement annuities payable on service retirements;

(2) retirement annuities payable on disability retirements;

(3) survivor annuities payable on the deaths of members; and

(4) refunds of accumulated contributions.

(b) Nonpension group term life coverage may be provided by an

electing subdivision for its employees and retirees under the

optional group term life program. The board of trustees shall

administer the program, and insurance proceeds are payable from

the optional group term life fund.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

54.001 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 2001, 77th Leg., ch. 122, Sec. 20, eff.

Dec. 31, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 27, eff. January 1, 2008.

Sec. 844.002. COMPOSITION OF RETIREMENT ANNUITY. (a) Each

retirement annuity payable under this subtitle consists of a

basic annuity and a supplemental annuity.

(b) A basic annuity is an amount payable from the current

service annuity reserve fund and is actuarially determined from

the sum of a member's:

(1) accumulated contributions; and

(2) current service credit.

(c) A supplemental annuity is an amount payable from the

subdivision accumulation fund, subject to limitation under

Section 844.008, and is actuarially determined from the sum of:

(1) a member's allocated prior service credit; and

(2) a member's multiple matching credit.

(d) Any increase in the annuity granted by a participating

subdivision is payable from the subdivision accumulation fund as

part of the supplemental annuity.

(e) A separate retirement annuity is payable with respect to

each subdivision from which a person retires under this subtitle

or is considered to have retired.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 491, Sec. 15, eff.

June 12, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 54.002 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 427,

Sec. 22, eff. Dec. 31, 1999; Acts 2001, 77th Leg., ch. 122, Sec.

21, eff. Dec. 31, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

506, Sec. 16, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 28, eff. January 1, 2008.

Sec. 844.003. EFFECTIVE DATE OF RETIREMENT. (a) Except as

otherwise provided by this section, the effective date of a

member's service retirement is the date the member designates at

the time the member applies for retirement under Section 844.101,

but the date must be the last day of a calendar month and may not

precede the date the member terminates employment with the

subdivision from which the member seeks to retire.

(b) If a member who is an eligible member under Section 844.407

dies before retirement, the member is considered to have retired

on the last day of the month before the month in which death

occurred.

(b-1) A vested member who has not retired before the member's

required beginning date determined under Section 841.010 is

considered to have retired on the last day of the month preceding

the member's required beginning date.

(c) The effective date of a member's disability retirement is

the date the member designates at the time the member applies for

retirement under Section 844.301, but the date must be the last

day of a calendar month and may not precede the later of the date

the member became disabled or the date the member terminated

employment with all participating subdivisions.

(d) A member who is eligible for service retirement and who

terminates employment with a participating subdivision may apply

for and receive a service retirement annuity based on service for

that subdivision despite the fact that the member is or becomes

an employee of another participating subdivision.

(e) Notwithstanding Subsections (a), (b), (b-1), (c), and (f),

the effective retirement date of a member may not precede the

first anniversary of the effective date of participation of the

subdivision.

(f) The board of trustees by rule may authorize a retiring

member to designate an effective service or disability retirement

date that is not more than six months before the date the

retirement system receives the retirement application. A rule

adopted under this section may not suspend another requirement

provided by this section for retirement.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., ch. 63, Sec. 7, eff. May

6, 1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

54.003 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 175, Sec. 8,

eff. Jan. 1, 1994; Acts 1993, 73rd Leg., ch. 536, Sec. 1, Jan. 1,

1994; Acts 1995, 74th Leg., ch. 245, Sec. 9, eff. Sept. 1, 1995;

Acts 1997, 75th Leg., ch. 309, Sec. 8, 33, eff. Dec. 1, 1997;

Acts 1999, 76th Leg., ch. 65, Sec. 1, eff. May 10, 1999; Acts

1999, 76th Leg., ch. 427, Sec. 23, eff. Dec. 31, 1999; Acts 2001,

77th Leg., ch. 122, Sec. 22, eff. Dec. 31, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

506, Sec. 17, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 29, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 16, eff. January 1, 2010.

Sec. 844.004. STANDARD RETIREMENT ANNUITY. (a) The standard

retirement annuity payable under this subtitle is computed with

an allowance for the possible payment of a benefit under Section

844.402 and is the actuarial equivalent of the sum of a member's:

(1) accumulated contributions;

(2) current service credit;

(3) allocated prior service credit; and

(4) multiple matching credit.

(b) A standard retirement annuity is payable throughout the life

of a retiree.

Added by Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 30, eff. January 1, 2008.

Sec. 844.0041. OPTIONAL RETIREMENT ANNUITIES. (a) Instead of

the standard retirement annuity payable under Section 844.004, a

retiring member may receive an optional retirement annuity under

this section or an optional retirement annuity in another form

authorized by the board of trustees.

(b) At a member's effective retirement date, an optional

retirement annuity is actuarially equivalent to the standard

retirement annuity to which the member is entitled.

(c) An optional retirement annuity under this section is:

(1) a retirement annuity that is payable monthly throughout the

life of a retiree, and after the retiree's death, throughout the

life of an individual designated by the retiree; or

(2) a monthly retirement annuity that is payable throughout the

life of a retiree and, if the retiree dies before 180 monthly

payments have been made, the remainder of the 180 monthly

payments are payable to the retiree's beneficiary or, if a

beneficiary does not exist, to the retiree's spouse or, if no

surviving spouse exists, to the retiree's estate.

(d) The board of trustees by rule may authorize additional forms

of optional retirement annuities, each of which must be

actuarially equivalent to the standard retirement annuity to

which the retiree is entitled as of the effective retirement

date.

Added by Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 30, eff. January 1, 2008.

Sec. 844.0042. AUTHORITY TO PAY BENEFITS UNDER ALTERNATE FORMS.

(a) The board of trustees may authorize the payment of the

benefit that is due a recipient to be made as a lump sum or in

another alternate form that is actuarially equivalent to the

benefit that would otherwise be payable to the recipient at the

time payments to the recipient would begin. An authorization

under this subsection may be made as a policy of general

application or may be made on a case-by-case basis considering

the particular facts and circumstances.

(b) Payment to a retiree in a lump sum or other alternate form

may not be made without the retiree's consent if the payment is

to be sent to an address in the United States and the present

value of the retiree's benefit exceeds a minimum amount set by

the board of trustees. A retiree who receives payment in a lump

sum or other alternate form under this section continues as a

retiree for purposes of a benefit provided by the subdivision

under the optional group term life program.

(c) Except as otherwise limited under Subsection (b), payment

under this section is within the exclusive discretion of the

board of trustees, and payment in a lump sum or other alternate

form constitutes full satisfaction of the retirement benefit

otherwise owed to the recipient.

(d) The board of trustees may adopt rules for the administration

of this section, including rules for the payment of benefits

internationally and for the verification of a continuing right to

receive payments.

Added by Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 30, eff. January 1, 2008.

Sec. 844.005. WHEN ANNUITY IS PAYABLE; CHANGES BEFORE FIRST

PAYMENT. (a) A retiree may revoke an application for

retirement, change the retiree's choice of retirement annuity

payment plans, or change the designation of beneficiary after the

retiree's effective date of retirement by filing written notice

with the retirement system not later than the last day of the

month a benefit payment is first made. After that day, a retiree

may not revoke the application for retirement, change the annuity

payment plan selected, or change the designated beneficiary

except under Section 844.006.

(b) If an applicant for retirement dies on or before the last

day that the application for retirement could have been revoked

under Subsection (a), the decedent's application for retirement

is considered canceled, except that the valid beneficiary

designations made in connection with the retirement application

remain in effect. The beneficiary of a decedent who had been an

eligible member under Section 844.407 may receive an annuity in

accordance with that section.

(b-1) Under rules established by the board of trustees, the

retirement system may cancel an application for retirement if the

applicant fails to timely provide all information and forms

necessary to put the retirement into effect.

(c) An annuity under this subtitle is payable to a retiree or

beneficiary through the month in which the retiree or beneficiary

dies. A continuation of an optional annuity begins with payment

for the month following the month in which death occurs.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

54.005 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 245, Sec. 10, eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 122, Sec. 23, eff. Dec.

31, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 31, eff. January 1, 2008.

Sec. 844.006. CHANGE OF BENEFICIARY OR DIVISION OF BENEFIT FOR

CERTAIN PERSONS RECEIVING MONTHLY BENEFITS. (a) A retiree who

is receiving payments under a retirement annuity computed on the

life of the retiree only may revoke any existing selection and

designation of beneficiary nominated to receive any payments that

may become due under the annuity after the retiree's death and

may select a new beneficiary to whom payments may be made.

(b) A person who, as beneficiary of a deceased retiree, is

receiving monthly payments of any fixed-term annuity described by

Subsection (a) may select and designate a person to whom shall be

paid any monthly payments that may become due under the annuity

after the death of the beneficiary making the designation. If a

valid beneficiary designation is not on file with the retirement

system, any monthly payments that become due after the death of

the beneficiary are payable to the beneficiary's spouse or, if no

surviving spouse exists, to the beneficiary's estate.

(c) A retiree who is receiving payments under a retirement

annuity computed on the joint lives of the retiree and the

retiree's designated beneficiary may revoke the designation of

the beneficiary to receive the annuity on the death of the

retiree, if a court of competent jurisdiction in a divorce

proceeding involving the retiree and beneficiary awards to the

retiree the entire retirement benefit earned by the retiree. The

order awarding the retirement benefit may be set forth in the

divorce decree or in an order approving the terms of a property

settlement agreement incident to the divorce of the retiree and

beneficiary but must be dated on or after December 31, 1999. The

revocation takes effect when the retirement system receives it

and cancels the optional annuity selection made by the retiree.

Beginning with the month following the month in which the

retirement system receives the notice of revocation, the retiree

is entitled to receive a standard retirement annuity in the same

amount that the retiree would receive for the same month if the

retiree had originally retired with a standard retirement

annuity.

(d) The benefit payable to a retiree who is receiving payments

of a standard or optional retirement annuity may be divided by

the retirement system into two annuities in accordance with the

terms of a model qualified domestic relations order adopted by

the board of trustees by rule.

(e) The division of an annuity under Subsection (d) is effective

when the order is determined by the retirement system to be a

qualified domestic relations order, and the amount of each of the

two annuities shall be computed by the retirement system at that

time, based on tables that have been adopted by the retirement

system and in effect at that time, so that the two annuities are

actuarially equivalent at the time of division to the annuity

being divided.

(f) The board of trustees has sole authority and discretion to

specify the terms and format that are required for a domestic

relations order to be acceptable for purposes of this section, to

require strict compliance for qualification, and to define the

terms and features of the benefit awarded an alternate payee

under the order. The board by rule may establish requirements

for forms, documentation, and procedures necessary or desirable

for the administration of this section.

Added by Acts 1991, 72nd Leg., ch. 460, Sec. 11, eff. Jan. 1,

1992. Amended by Acts 1993, 73rd Leg., ch. 175, Sec. 9, 10, eff.

Jan. 1, 1994; Acts 1999, 76th Leg., ch. 427, Sec. 24, eff. Dec.

31, 1999; Acts 2001, 77th Leg., ch. 122, Sec. 24, eff. Dec. 31,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 32, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 17, eff. January 1, 2010.

Sec. 844.007. INTEREST CREDIT FOR OTHER THAN DECEMBER

RETIREMENTS. A member who retires with an effective retirement

date other than December 31 will be credited interest on the

beginning balance in the member's individual account from January

1 of the year of retirement to the effective date of retirement.

Added by Acts 1991, 72nd Leg., ch. 460, Sec. 11, eff. Jan. 1,

1992. Amended by Acts 1995, 74th Leg., ch. 245, Sec. 11, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 427, Sec. 25, 64(6),

eff. Dec. 31, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 33, eff. January 1, 2008.

Sec. 844.008. LIMITATION ON PAYMENT OF BENEFITS. (a)

Notwithstanding any other provision of this subtitle, the benefit

payable to a retiree of the retirement system may not exceed the

maximum benefit permitted under Section 415(b) of the Internal

Revenue Code of 1986 as adjusted in accordance with Section

415(d) of that code. Any adjustments are applicable to the

postretirement benefits of retirees as well as to the benefits of

retiring members. For the purpose of determining whether the

benefit of a retiring member or retiree exceeds the limitations

provided in this section, all defined benefit plans of the

employer and of entities required to be aggregated with the

employer for purposes of Section 415 of the Internal Revenue Code

of 1986 are to be treated as one defined benefit plan for

purposes of Section 415 of that code. The limitation year for

determining maximum benefits is the calendar year.

(b) An employer may not provide employee retirement benefits

under a defined benefit plan other than the retirement system to

the extent that the provision of the benefits, when considered

together with the benefits provided under the retirement system,

would result in the failure of the retirement system to meet any

of the limitation requirements of Section 415 of the Internal

Revenue Code of 1986, and the benefits of the other plan will

automatically be reduced, eliminated, or adjusted to the extent

necessary to prevent the failure.

Added by Acts 1993, 73rd Leg., ch. 175, Sec. 11, eff. Jan. 1,

1994. Amended by Acts 1995, 74th Leg., ch. 245, Sec. 12 to 14,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 309, Sec. 9, eff.

Dec. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 18, eff. January 1, 2010.

Sec. 844.009. PARTIAL LUMP-SUM DISTRIBUTION ON SERVICE

RETIREMENT. (a) With the consent of the board of trustees, the

governing body of a subdivision may authorize partial lump-sum

distributions under this section.

(b) A member who is eligible and applies for service retirement

may simultaneously apply for a partial lump-sum distribution

under this section.

(c) The amount of a lump-sum distribution under this section may

not exceed 100 percent of the total accumulated contributions in

the member's individual account in the employees saving fund

attributable to service with the subdivision for which the member

has applied for retirement.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 873, Sec.

92(12), eff. January 1, 2008.

(e) For all purposes, the member's basic annuity is the annuity

actuarially determined from the sum remaining under Section

844.002(b) after deducting the amount of the lump-sum

distribution.

(f) The amount of a lump-sum distribution made under this

section is considered to be an annuity payment for the purpose of

determining whether the amount in the retiree's individual

account in the employees saving fund available for distribution

at the time of retirement exceeds the total amount of annuity

payments made.

(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 873, Sec.

92(12), eff. January 1, 2008.

(h) No portion of a benefit awarded to an alternate payee under

a qualified domestic relations order may be distributed in the

form of a lump sum under this section, unless the member and the

alternate payee agree in writing that the alternate payee will

receive all or a portion of the lump-sum distribution payable

under this section instead of or as part of the benefits awarded

under the qualified domestic relations order.

(i) Repealed by Acts 2001, 77th Leg., ch. 122, Sec. 56(2), eff,

Dec. 31, 2001.

Added by Acts 1999, 76th Leg., ch. 901, Sec. 1, eff. Dec. 31,

1999; Amended by Acts 2001, 77th Leg., ch. 122, Sec. 25, 56(2),

eff. Dec. 31, 2001; Acts 2003, 78th Leg., ch. 621, Sec. 19, eff.

Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 34, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 92(12), eff. January 1, 2008.

Sec. 844.010. CERTAIN BENEFICIARY DESIGNATIONS. (a) A

beneficiary designation that names a former spouse as beneficiary

is invalid for purposes of this subtitle unless the designation:

(1) is made or confirmed in writing after the date of divorce;

or

(2) was made by a retiree who, at the time of divorce, is

receiving payments under an optional service or disability

retirement with payments to continue to the beneficiary for the

beneficiary's life.

(b) In addition to the authority provided by Section 804.051,

the board of trustees may adopt rules to require consent of a

member's spouse to:

(1) the member's designation of a beneficiary who is not the

member's spouse;

(2) the member's selection of an optional form of retirement

benefit; or

(3) the member's election of a withdrawal of contributions.

(c) A benefit payable under this subtitle is not subject to a

will, other testamentary document, or the law of intestacy to the

extent that the member, retiree, or other former member has a

different beneficiary under the retirement system than under the

testamentary document or law of intestacy.

(d) The board of trustees may adopt rules concerning the

designation, validity, cancellation, revocation, and eligibility

of beneficiaries under this subtitle.

Added by Acts 2003, 78th Leg., ch. 621, Sec. 20, eff. Jan. 1,

2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 35, eff. January 1, 2008.

SUBCHAPTER B. SERVICE RETIREMENT BENEFITS

Sec. 844.101. APPLICATION FOR SERVICE RETIREMENT ANNUITY. To

receive a retirement annuity for service, an eligible member must

apply by filing a valid application with the retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

54.102 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 245, Sec. 15, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 427, Sec. 26, eff. Dec.

31, 1999; Acts 2001, 77th Leg., ch. 122, Sec. 26, eff. Dec. 31,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 36, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 19, eff. January 1, 2010.

Sec. 844.102. SYSTEMWIDE ELIGIBILITY FOR SERVICE RETIREMENT

ANNUITY. (a) A member is eligible to apply for and receive a

service retirement annuity if the member:

(1) is at least 60 years old and has at least 10 years of

credited service in the retirement system;

(2) has at least 30 years of credited service in the retirement

system; or

(3) has at least 10 years of credited service in the retirement

system and the sum of the member's credited service and attained

age equals or exceeds the number 80.

(b) A person who has retired under this section with a service

retirement annuity is eligible, without regard to any age or

credited service requirement, to apply for and receive a service

retirement annuity based on the member's accumulated

contributions and service credit with any participating

subdivision from which the person has terminated employment.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

54.102 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 427, Sec. 27,

eff. Dec. 31, 1999; Acts 2001, 77th Leg., ch. 122, Sec. 26, eff.

Dec. 31, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 37, eff. January 1, 2008.

Sec. 844.1021. OPTIONAL ELIGIBILITY PROVISIONS FOR SERVICE

RETIREMENT. (a) In accordance with this subtitle, a subdivision

may adopt any optional service retirement eligibility provision

described by this section or authorized by the board of trustees.

(b) A subdivision may not revoke its adoption of an optional

service retirement eligibility provision described by this

section. A subdivision may adopt an optional service retirement

eligibility provision providing less restrictive eligibility

requirements.

(c) An optional service retirement eligibility provision may

provide that a member who has at least 10 years of credited

service is eligible to apply for retirement if the member has

attained age 60 or an age at which the sum of the member's

credited service and attained age equals or exceeds the number

75.

(d) An optional service retirement eligibility provision may

provide that a member who has at least eight years of credited

service is eligible to apply for retirement if the member has

attained age 60.

(e) An optional service retirement eligibility provision may

provide that a member who has at least five years of credited

service is eligible to apply for retirement if the member has

attained age 60.

(f) An optional service retirement eligibility provision may

provide that a member who has at least 20 years of credited

service is eligible to apply for retirement.

(g) The board of trustees may authorize additional optional

service retirement eligibility provisions for adoption by

participating subdivisions.

(h) The board of trustees shall establish rules for recognizing

and combining a member's service credited under dissimilar

retirement eligibility provisions for purposes of meeting the

retirement eligibility provisions of the respective subdivisions.

Added by Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 38, eff. January 1, 2008.

Sec. 844.1022. SPECIAL ELIGIBILITY PROVISIONS FOR SERVICE

RETIREMENT. (a) Subject to the consent of the board of trustees

and effective for the period and on terms that the board

approves, a subdivision may adopt a special service retirement

eligibility provision that relates to a singular, identifiable

event or action particular to the subdivision and that applies

only to its members who satisfy the specific terms of the special

eligibility provision.

(b) A special service retirement eligibility provision must bear

a rational relationship to the operation, management, and

function of the subdivision.

(c) A special service retirement eligibility provision may not

be adopted or implemented under this section in a manner that has

the effect of establishing a separate, ongoing retirement program

for a branch, department, division, employee occupational group,

or other separately identifiable component of the subdivision.

Added by Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 38, eff. January 1, 2008.

SUBCHAPTER C. OPTIONAL RETIREMENT BENEFITS

Sec. 844.208. OPTIONAL INCREASE IN RETIREMENT ANNUITIES. (a)

The governing body of a participating subdivision, from time to

time but not more frequently than once in each 12-month period,

may provide for increased annuities to be paid to retirees and

beneficiaries of deceased retirees of the subdivision. An annuity

increased under this section replaces any annuity or increased

annuity previously granted to the same person.

(b) The amount of annuity increase under this section is

computed as the sum of the basic and supplemental annuities on

the effective date of retirement of the person on whose service

the annuities are based and is computed as if the person had

selected a standard retirement annuity on the person's effective

date of retirement, multiplied by:

(1) the percentage change in the Consumer Price Index for All

Urban Consumers, published by the Bureau of Labor Statistics of

the United States Department of Labor, from December of the year

immediately preceding the effective date of the person's

retirement to the December that is 13 months before the month in

which the effective date of the order or resolution providing the

increase occurs; and

(2) a fraction, specified by the governing body in the order or

resolution, that is not less than 10 percent nor more than 100

percent and is a multiple of 10 percent.

(c) The effective date of an order or resolution under this

section is January 1 of the year that begins after the year in

which the governing body adopts and notifies the retirement

system of the order or resolution.

(d) An increase in an annuity that was reduced because of an

option selection or partial lump-sum distribution is reducible in

the same proportion and in the same manner that the original

annuity was reduced.

(e) If a computation under Subsection (b) does not result in an

increase in the amount of annuity, the amount of the annuity may

not be changed under this section.

(f) The amount by which an increase under this section exceeds

all previously granted increases to an annuitant is payable as a

supplemental annuity, is an obligation of the subdivision's

account in the subdivision accumulation fund, and is subject to

reduction under Section 845.307(c).

(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 873, Sec.

92(17), eff. January 1, 2008.

Added by Acts 1991, 72nd Leg., ch. 460, Sec. 14, eff. Jan. 1,

1992. Amended by Acts 2003, 78th Leg., ch. 621, Sec. 22, eff.

Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

506, Sec. 18, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 39, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 92(17), eff. January 1, 2008.

Sec. 844.209. ALTERNATIVE OPTIONAL INCREASE IN RETIREMENT

ANNUITIES. (a) The governing body of a participating

subdivision, from time to time but not more frequently than once

in each 12-month period, may provide for increased annuities to

be paid to retirees and beneficiaries of deceased retirees of the

subdivision. The governing body of the subdivision may not elect

an increase in retirement annuities under Section 844.208 and

under this section in the same 12-month period.

(b) An increase under this section applies to all annuities for

which the effective retirement date is at least twelve months

before the effective date of the increase.

(c) The amount of annuity increase under this section is

computed as the sum of the person's basic and supplemental

annuities on the effective date of the increase multiplied by the

integer percentage increase specified by the governing body for

all annuitants in the order or resolution adopting the increase.

The specified percentage increase may not exceed the percentage

established by the board of trustees as the maximum allowable

percentage increase.

(d) Except as provided by Subsection (g), the effective date of

an order or resolution under this section is January 1 of the

year that begins after the year in which the governing body

adopts and notifies the retirement system of the order or

resolution.

(e) An increase in an annuity that was reduced because of an

option selection or partial lump-sum distribution is reducible in

the same proportion and in the same manner that the original

annuity was reduced.

(f) The amount of an increase under this section is payable as a

supplemental annuity, is an obligation of the subdivision's

account in the subdivision accumulation fund, and is subject to

reduction under Section 845.307(c).

(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 873, Sec.

92(18), eff. January 1, 2008.

Added by Acts 1991, 72nd Leg., ch. 460, Sec. 14, eff. Jan. 1,

1992. Amended by Acts 1993, 73rd Leg., ch. 175, Sec. 13, eff.

Jan. 1, 1994; Acts 1995, 74th Leg., ch. 245, Sec. 18, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 309, Sec. 10, eff. Dec. 1,

1997; Acts 1999, 76th Leg., ch. 427, Sec. 31, eff. Dec. 31, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

506, Sec. 19, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 40, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 92(18), eff. January 1, 2008.

SUBCHAPTER D. DISABILITY RETIREMENT BENEFITS

Sec. 844.301. APPLICATION FOR DISABILITY RETIREMENT. (a) A

member may apply for disability retirement by filing a valid

application for retirement with the retirement system.

(b) An applicant must provide medical and other pertinent

information for evaluation by the medical board and submit to

medical examination as required by the medical board.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

54.301 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 245, Sec. 19, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 427, Sec. 34, eff. Dec.

31, 1999; Acts 2001, 77th Leg., ch. 122, Sec. 30, eff. Dec. 31,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 41, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 20, eff. January 1, 2010.

Sec. 844.3011. ANNUITY PAYABLE ON DISABILITY RETIREMENT. Except

for eligibility requirements and as otherwise provided by this

subtitle, a retirement annuity payable on the disability

retirement of a member is equal in amount and equivalent in all

respects under this subtitle to a retirement annuity payable on

the service retirement of the member at the same age.

Added by Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 42, eff. January 1, 2008.

Sec. 844.302. ELIGIBILITY FOR DISABILITY RETIREMENT ANNUITY.

(a) A member who is not vested for service retirement beginning

on or before the date the member attains age 60 and who has

applied for disability retirement is eligible to receive a

disability retirement annuity if the member is the subject of a

certification issued as provided by Section 844.303(b)(1).

(b) A member who is vested for service retirement based on

service in this system alone beginning on or before the date the

member attains age 60 and who has applied for disability

retirement is eligible to receive a retirement annuity if the

member is the subject of a certification issued as provided by

Section 844.303(b)(2).

(c) If a member who has filed an application for disability

retirement under this subchapter is eligible for service

retirement, an evaluation by the medical board under Section

844.303 will not be made and the retirement system shall consider

the retirement application as an application filed for service

retirement.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

54.302 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 460, Sec. 15,

eff. Jan. 1, 1992; Acts 1999, 76th Leg., ch. 427, Sec. 35, eff.

Dec. 31, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 43, eff. January 1, 2008.

Sec. 844.303. CERTIFICATION OF DISABILITY. (a) Except as

provided by Section 844.302(c) and Subsection (c) of this

section, as soon as practicable after an application for

disability retirement is filed, the medical board shall evaluate

the medical and other pertinent information concerning the

member's application.

(b) The medical board shall issue a certification of disability

and submit it to the board of trustees, if the medical board

finds:

(1) in the case of a member described by Section 844.302(a),

that:

(A) the member is mentally or physically incapacitated for any

gainful occupation;

(B) the incapacity is the direct result of injuries sustained

during membership by external and violent means as a direct and

proximate result of the performance of duty; and

(C) the incapacity is likely to be permanent; or

(2) in the case of a member described by Section 844.302(b),

that:

(A) the member is mentally or physically incapacitated for any

gainful occupation; and

(B) the incapacity is likely to be permanent.

(c) The board of trustees may establish a procedure for summary

disposition of disability retirement applications without medical

board review under facts and circumstances that the board has

determined cause a review by the medical board to be unnecessary.

The board may delegate to the director the authority and

discretion to make determinations under the summary disposition

procedure and, if appropriate, to issue a certification of

disability described by Subsection (b) or refer the matter to the

medical board. The director is not authorized under this section

to make a finding that an applicant is not permanently

incapacitated.

(d) The board of trustees may define terms and standards to be

applied by the medical board in making its determinations and

shall establish such other rules as the board considers necessary

to administer this subchapter.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1985, 69th Leg., ch. 491, Sec. 22, eff.

June 12, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 54.303 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept.

1, 1989. Amended by Acts 1991, 72nd Leg., ch. 460, Sec. 16, eff.

Jan. 1, 1992; Acts 1999, 76th Leg., ch. 427, Sec. 36, eff. Dec.

31, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 44, eff. January 1, 2008.

Sec. 844.3051. DISABILITY RETIREMENT CONSIDERED SERVICE

RETIREMENT. (a) The retirement annuity of a disability retiree

may not be terminated under this subchapter after the earlier of:

(1) the date a disability retiree attains age 60; or

(2) the date the disability retiree would otherwise be eligible

for service retirement under this subtitle.

(b) The disability retirement of a disability retiree described

by Subsection (a) is considered for all purposes under this

subtitle as a service retirement.

Added by Acts 2001, 77th Leg., ch. 122, Sec. 33, eff. Dec. 31,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 45, eff. January 1, 2008.

Sec. 844.306. MEDICAL EXAMINATION OF DISABILITY RETIREE. (a)

Until the date a disability retirement is considered a service

retirement under Section 844.3051, once each year during the

first five years after a person retires for disability, and once

in each three-year period after that, the board of trustees may,

in accordance with rules and procedures established by the board,

require a disability retiree to undergo a medical examination and

provide current medical and other information reaffirming the

status of the retiree as disabled within the meaning of this

subchapter.

(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 873, Sec.

92(24), eff. January 1, 2008.

(c) If a disability retiree refuses to submit to medical

examination or fails to provide current medical or other

information confirming the status of the retiree as disabled, the

board of trustees may cancel the disability retirement and

terminate the retirement annuity.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

54.305 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 2001, 77th Leg., ch. 122, Sec. 34, eff.

Dec. 31, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 46, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 92(24), eff. January 1, 2008.

Sec. 844.307. CANCELLATION OF DISABILITY RETIREMENT. (a) If

the medical board finds that a disability retiree has experienced

medical improvement to the extent that the retiree is no longer

mentally or physically incapacitated, it shall certify its

findings and submit them to the board of trustees.

(b) In accordance with rules and procedures adopted by the

board, the board of trustees may adopt the findings of the

medical board and cancel the disability retirement and terminate

annuity payments to the retiree.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

54.306 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 460, Sec. 17, eff.

Jan. 1, 1992; Acts 2001, 77th Leg., ch. 122, Sec. 35, eff. Dec.

31, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 47, eff. January 1, 2008.

Sec. 844.309. ADJUSTMENTS AT ANNUITY TERMINATION. (a) If a

disability retirement is canceled and the retirement annuity

terminated under this subchapter, the person automatically

resumes membership in the retirement system and the retirement

system shall transfer:

(1) from the current service annuity reserve fund and credit to

the person's individual account in the employees saving fund an

amount equal to the amount of accumulated contributions

transferred to the current service annuity reserve fund at the

time of retirement reduced by one percent for each year or part

of a year during which disability annuity payments were made; and

(2) from the current service annuity reserve fund to the

subdivision accumulation fund an amount equal to the amount

transferred from the subdivision accumulation fund to the current

service annuity reserve fund at the time of retirement reduced by

one percent for each year or part of a year during which

disability annuity payments were made.

(b) If a person whose membership resumes under this section was

receiving a supplemental annuity based in whole or in part on

prior service credit, the retirement system shall restore to

effect as the person's maximum prior service credit an amount

equal to the person's maximum prior service credit at the time of

disability retirement reduced by one percent for each year or

part of a year during which disability annuity payments were

made.

(c) A person who resumes membership under this section is

entitled to restoration of credited service in the number of

months accumulated and allowed before disability retirement.

(d) The board of trustees may adopt rules for the computation

and transfer of amounts and credits for a membership resumed

under this subchapter.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

54.308 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 460, Sec. 18,

eff. Jan. 1, 1992; Acts 2001, 77th Leg., ch. 122, Sec. 36, eff.

Dec. 31, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 48, eff. January 1, 2008.

SUBCHAPTER E. DEATH BENEFITS

Sec. 844.401. RETURN OF ACCUMULATED CONTRIBUTIONS. (a) Except

as provided by Subsection (c), if a member dies before

retirement, a lump-sum death benefit is payable from the

employees saving fund in the amount of:

(1) the decedent's accumulated contributions; plus

(2) interest computed on the decedent's accumulated

contributions on January 1 of the year of death from the

beginning of that year through the end of the month before the

month in which death occurs.

(b) The benefit provided by this section is payable to the

decedent's beneficiary or, if no surviving beneficiary exists, to

the decedent's spouse or, if no surviving spouse exists, to the

decedent's estate.

(c) A benefit is not payable under this section if an annuity

based on the same service with the subdivision is payable under

this subtitle.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

54.401 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 309, Sec. 11,

eff. Dec. 1, 1997; Acts 2001, 77th Leg., ch. 122, Sec. 38, eff.

Dec. 31, 2001.

Sec. 844.402. RETURN OF EXCESS CONTRIBUTIONS. (a) After the

death of a member or former member and after the final payment

has been made under any service, disability, or survivor annuity,

a lump-sum death benefit is payable in an amount, if any, by

which the amount in the person's individual account in the

employees saving fund on which the annuity was computed exceeds

the amount of annuity payments made.

(b) The benefit provided by this section is payable to the

person entitled to receive the final monthly payment of the

annuity. If that person is deceased, the benefit provided by this

section is payable to the person's beneficiary or, if no

surviving beneficiary exists, to the person's spouse or, if no

surviving spouse exists, to the person's estate.

(c) The benefit provided by this section is payable from the

current service annuity reserve fund and the subdivision

accumulation fund in the ratio that the parts of the retirement

annuity that were payable from the funds bear to the entire

benefit as determined on the effective date of retirement.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

54.402 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 2001, 77th Leg., ch. 122, Sec. 38, eff.

Dec. 31, 2001.

Sec. 844.404. PERSON CAUSING DEATH OF MEMBER OR ANNUITANT. (a)

A benefit, including any optional group term life benefit,

payable on the death of a member or annuitant may not be paid to

a person convicted of causing that death but instead is payable

to a person who would be entitled under this subtitle to the

benefit had the convicted person predeceased the decedent. If no

person would be entitled to the benefit, the benefit is payable

to the decedent's estate.

(b) The retirement system is not required to change the

recipient of benefits under this section unless it receives

actual notice of the conviction of a beneficiary. However, the

retirement system may delay payment of a benefit payable on the

death of a member or annuitant pending the results of a criminal

investigation and of legal proceedings relating to the cause of

death.

(c) The retirement system is not liable for any benefit paid to

a convicted person before the date the system receives actual

notice of the conviction, and any payment made before that date

is a complete discharge of the system's obligation with regard to

that benefit payment. The convicted person holds all payments

received in constructive trust for the rightful recipient.

(d) If an annuity is in pay status, the retirement system shall

pay in a lump sum the actuarial equivalent of the remainder of

any annuity or payments that would otherwise have been payable to

the convicted person to the person entitled to the benefit under

Subsection (a) or to the decedent's estate. The time of the

actuarial equivalence is the earlier of the time the retirement

system receives the notice of the conviction under Subsection (b)

or the time the retirement system begins the delay in payment of

a benefit under Subsection (b).

(e) For the purposes of this section, a person has been

convicted of causing the death of a member or annuitant if the

person:

(1) has pleaded guilty or nolo contendere to or has been found

guilty by a court of competent jurisdiction of an offense at the

trial of which it is established that the person's intentional,

knowing, or reckless act or omission resulted in the death of a

person who was a member or annuitant, regardless of whether

sentence is imposed or probated; and

(2) has no appeal of the conviction pending and the time

provided for appeal has expired.

Added by Acts 1995, 74th Leg., ch. 245, Sec. 22, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 21, eff. January 1, 2010.

Sec. 844.405. TRUST AS BENEFICIARY. (a) Except as limited by

Subsection (b), a member or retiree may designate a trust as

beneficiary for the payment of benefits from the retirement

system or may designate multiple trusts as beneficiaries for the

payment of benefits from the system in the same manner and with

the same limitations that apply to the designation of multiple

beneficiaries. If a trust is designated beneficiary, the

beneficiary of the trust is considered the designated beneficiary

for the purpose of determining eligibility for and the amount and

duration of benefits. The trustee is entitled to exercise any

rights granted a designated beneficiary to elect benefit options

and name subsequent beneficiaries.

(b) Multiple trusts or a single trust having multiple

beneficiaries may not receive benefits to which multiple

designated beneficiaries are not eligible under this chapter.

Added by Acts 1995, 74th Leg., ch. 245, Sec. 23, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 49, eff. January 1, 2008.

Sec. 844.406. SIMULTANEOUS DEATH OF MEMBER AND BENEFICIARY.

When a member or retiree and the spouse or beneficiary of the

member or retiree have died within a period of less than 120

hours of each other, the member or retiree is considered to have

survived the spouse or beneficiary for the purpose of determining

the rights to amounts payable under this subtitle on the death of

the member or retiree.

Added by Acts 1995, 74th Leg., ch. 245, Sec. 24, eff. Sept. 1,

1995.

Sec. 844.407. SURVIVOR ANNUITY. (a) In this section "eligible

member" means a member who has four or more years of credited

service with one or more subdivisions that are participating in

the retirement system.

(b) Instead of any other benefit allowed under this subtitle

other than an optional group term life benefit, an annuity

described by this section may be paid on the death of an eligible

member who had not filed an application for retirement or whose

application for retirement had been revoked or canceled under

Section 844.005.

(c) An annuity under this section is payable to the valid

beneficiary designated on the unrevoked form most recently

executed by the member and filed with the system naming a

beneficiary. If no valid beneficiary exists or if the member

died without having designated a valid beneficiary, the annuity

is payable to the deceased member's surviving spouse or, if no

surviving spouse exists, to the deceased member's estate.

(d) Any annuity payable under this section must be actuarially

equivalent to the deceased member's benefit accrued under this

subtitle determined as of the last day of the month preceding the

month of the member's death. The annuity is payable in the form

and manner authorized by the board of trustees.

(e) An annuity under this section is payable from the same

accounts and is subject to the same conditions that are

applicable to a service retirement benefit for the same member.

(f) Repealed by Acts 2007, 80th Leg., R.S., Ch. 873, Sec.

92(27), eff. January 1, 2008.

(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 873, Sec.

92(27), eff. January 1, 2008.

(h) Repealed by Acts 2007, 80th Leg., R.S., Ch. 873, Sec.

92(27), eff. January 1, 2008.

(i) Repealed by Acts 2007, 80th Leg., R.S., Ch. 873, Sec.

92(27), eff. January 1, 2008.

(j) Repealed by Acts 2007, 80th Leg., R.S., Ch. 873, Sec.

92(27), eff. January 1, 2008.

Added by Acts 1999, 76th Leg., ch. 427, Sec. 38, eff. Dec. 31,

1999. Amended by Acts 2001, 77th Leg., ch. 122, Sec. 39, eff.

Dec. 31, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 50, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 51, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 92(27), eff. January 1, 2008.

Sec. 844.408. NO SURVIVING SPOUSE, EXECUTOR, OR ADMINISTRATOR.

(a) In this section "heirs" has the meaning assigned by Section

3, Texas Probate Code, except that the term excludes any person

who has filed a proper disclaimer or renunciation with the

retirement system.

(b) If the administrator of a deceased member's estate would be

entitled to a refund or an annuity because of the death of the

member, the heirs of the deceased member may apply for and

receive the benefit if:

(1) no petition for the appointment of a personal

representative of the member is pending or has been granted;

(2) 30 days have elapsed since the date of death of the member;

(3) the value of the entire assets of the member's probate

estate, excluding homestead and exempt property, does not exceed

$50,000; and

(4) on file with the retirement system is a certified copy of a

small estates affidavit that has been approved and filed in

accordance with Section 137, Texas Probate Code, or an original

affidavit described by Subsection (c).

(c) If no affidavit has been filed with the clerk of the court

having jurisdiction and venue as provided by Section 137, Texas

Probate Code, the retirement system may accept instead an

affidavit sworn to by two disinterested witnesses and by those

heirs who have legal capacity and, if the facts warrant, by the

natural guardian or next of kin of any minor or incompetent who

is also an heir. The affidavit must include the names and

addresses of the heirs and witnesses, establish the facts listed

in Subsection (b), include a list of the assets and liabilities

of the estate, show the facts that constitute the basis for the

right of the heirs to receive the estate, and show the fractional

interests of the heirs in the estate as a result of those facts.

(d) If the retirement system, acting through the director or a

person designated by the director, approves the affidavit, the

heirs may make the election if each heir agrees to it.

Added by Acts 1999, 76th Leg., ch. 427, Sec. 39, eff. Dec. 31,

1999. Amended by Acts 2001, 77th Leg., ch. 122, Sec. 40, eff.

Dec. 31, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

506, Sec. 20, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 52, eff. January 1, 2008.

SUBCHAPTER F. OPTIONAL GROUP TERM LIFE PROGRAM

Sec. 844.501. COVERAGE IN OPTIONAL GROUP TERM LIFE PROGRAM. (a)

An employee of a participating subdivision is included within

the coverage of the optional group term life program on that day

in the first month in which:

(1) the employing subdivision is participating in the program

for coverage of all members it employs;

(2) the employee is a member of the retirement system; and

(3) the employee is required to make a contribution to the

retirement system.

(b) Once established, coverage of a person in the program

continues until the last day of a month in which a requirement of

Subsection (a) is not met.

(c) The optional group term life program constitutes "group term

life insurance purchased for employees" as described by Section

79, Internal Revenue Code of 1986.

Added by Acts 1981, 67th Leg., 1st C.S., p. 212, ch. 18, Sec. 53,

eff. Nov. 10, 1981. Amended by Acts 1987, 70th Leg., ch. 63, Sec.

10, eff. May 6, 1987. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 54.501 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch.

122, Sec. 41, eff. Dec. 31, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 54, eff. January 1, 2008.

Sec. 844.502. EXTENDED OPTIONAL GROUP TERM LIFE COVERAGE. (a)

A member included in the coverage of the optional group term life

program who fails to earn compensation in a month for service to

a subdivision participating in the program may be eligible to

receive extended coverage in the program under this section.

(b) A member who dies within 24 months after the date the member

last made a required contribution to the retirement system is

considered to have received extended program coverage if the

retirement system receives at its office after the member's

death:

(1) evidence that the retirement system considers satisfactory

to establish that, as a result of illness or injury, the member

was unable to engage in gainful employment throughout the period

beginning with the date of the last required contribution and

ending on the date of death;

(2) a statement from the subdivision, on a form approved by the

board of trustees, that the member was on leave of absence under

the Family and Medical Leave Act of 1993 (Pub. L. 103-3)

throughout the period beginning with the date of the last

required contribution and ending on the date of death; or

(3) a statement from the subdivision, on a form approved by the

board of trustees, that the member was on leave of absence under

the Family and Medical Leave Act of 1993 (Pub. L. 103-3) during

part of the period beginning with the date of the last required

contribution and ending on the date of death, with evidence that

the retirement system considers satisfactory to establish that,

throughout the rest of the period, the member was unable to

engage in gainful employment as a result of illness or injury.

(c) Repealed by Acts 2001, 77th Leg., ch. 122, Sec. 56(6), eff.

Dec. 31, 2001.

(e), (f) Repealed by Acts 1999, 76th Leg., ch. 427, Sec. 64(16),

eff. Dec. 31, 1999.

Added by Acts 1981, 67th Leg., 1st C.S., p. 212, ch. 18, Sec. 53,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 491,

Sec. 23, eff. June 12, 1985. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 54.502 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg.,

ch. 245, Sec. 25, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch.

427, Sec. 40, 64(16), eff. Dec. 31, 1999; Acts 2001, 77th Leg.,

ch. 122, Sec. 56(6), eff. Dec. 31, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 55, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 56, eff. January 1, 2008.

Sec. 844.503. MEMBER OPTIONAL GROUP TERM LIFE. (a) In this

section, the terms "regular rate of pay," "hours worked," "salary

basis," and "regular salary" have meanings that are consistent

with the Fair Labor Standards Act of 1938 (29 U.S.C. Section 201

et seq.).

(b) If a person included in the coverage or extended coverage of

the optional group term life program dies, a lump-sum

supplemental death benefit is payable from the optional group

term life fund in an amount equal to the current annual

compensation of the member at the time of death.

(c) The current annual compensation of a member who is not

exempt from the minimum wage and maximum hour requirements of the

Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.)

is computed by converting to an annual basis the regular rate of

pay of the member for the most recent hour worked and

proportionately reducing that annual basis if the member is not

employed in a full-time position. The current annual compensation

of a member who is exempt from those minimum wage and maximum

hour requirements and who is paid on a salary basis is computed

by converting to an annual basis the regular salary paid to the

member for the most recent pay period of active employment.

(d) If a member, because of a change in employment, makes

contributions to the retirement system during the same month as

an employee of more than one subdivision participating in the

optional group term life program, a death benefit is payable only

on the basis of the member's most recent employment. If a

member, because of simultaneous employment by more than one

subdivision, makes contributions to the retirement system during

the same month as an employee of more than one subdivision

participating in the program, a death benefit is payable on the

basis of the member's employment by each subdivision

participating in the program.

(e) The board of trustees by rule may require such proof of

compensation and periods of employment as it finds necessary.

Added by Acts 1981, 67th Leg., 1st C.S., p. 212, ch. 18, Sec. 53,

eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 54.503 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch.

122, Sec. 42, eff. Dec. 31, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 57, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 58, eff. January 1, 2008.

Sec. 844.504. RETIREE OPTIONAL GROUP TERM LIFE BENEFIT. If a

retiree dies who was receiving a retirement annuity based on

service for a subdivision that has elected to provide, and

continues to provide, postretirement optional group term life

coverage, a lump-sum death benefit is payable from the optional

group term life fund in the amount of $5,000.

Added by Acts 1981, 67th Leg., 1st C.S., p. 212, ch. 18, Sec. 53,

eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 54.504 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 245, Sec. 26,

eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 122, Sec. 43, eff.

Dec. 31, 2001; Acts 2003, 78th Leg., ch. 621, Sec. 24, eff. Jan.

1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 59, eff. January 1, 2008.

Sec. 844.505. BENEFICIARY OF OPTIONAL GROUP TERM LIFE BENEFIT.

(a) Unless a member has directed otherwise on a form prescribed

by the board of trustees and filed with the retirement system:

(1) an optional group term life benefit under Section 844.503 is

payable to the person entitled to receive the decedent's

accumulated contributions, unless the decedent was an eligible

member under Section 844.407, in which case the benefit is

payable to the beneficiary designated by the decedent or, if no

designation was made, to the person entitled under that section

to receive a survivor annuity; and

(2) an optional group term life benefit under Section 844.504 is

payable to a person entitled to receive any remaining payments of

the decedent's annuity.

(b) If a person entitled under this section to receive an

optional group term life benefit does not survive the member or

retiree covered by the optional group term life program, the

benefit is payable to the person to whom a benefit under

Subchapter B or D is payable, or if no benefit is payable under

those subchapters, to the person to whom a benefit under

Subchapter E is or would be payable.

Added by Acts 1981, 67th Leg., 1st C.S., p. 212, ch. 18, Sec. 53,

eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 54.505 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch.

427, Sec. 41, eff. Dec. 31, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 59, eff. January 1, 2008.

SUBCHAPTER G. FIXED CONTRIBUTION RATE PLAN

Sec. 844.601. PLAN FUNDING BY NON-ADOPTING COUNTY. (a) This

section applies only to a county that began participation in the

retirement system before January 1, 1992, and has not adopted the

provisions of Subchapter H.

(b) Except as provided by Subsections (c) and (d), the county

shall contribute to its account in the subdivision accumulation

fund at the same rate of current service compensation as the

employee contribution rate for the county.

(c) If in any year the retirement system's actuary determines

that the contributions of the county to the subdivision

accumulation fund under Subsection (b) will not finance the

county's obligations to the fund within the closed or open

amortization period recommended by the actuary and adopted by the

board of trustees for all subdivisions, the governing body of the

county shall adopt an order to reduce the amortization period to

the maximum period established by the board. The actuary shall

determine appropriate remedies for review and adoption by the

county. An order adopted under this subsection must first be

approved by the board of trustees and must require:

(1) a reduction in the employee contribution rate to a rate not

less than four percent of current service compensation;

(2) additional employer contributions under a supplemental

contribution rate as provided by Subsection (e);

(3) a reduction in the percentage for determining multiple

matching credits in five percent increments for contributions

made after the effective date of the reduction; or

(4) any combination of these actions.

(d) An order adopted under Subsection (c) takes effect on the

first day of the calendar year that begins after the date the

retirement system's actuary makes a determination described by

Subsection (c).

(e) A supplemental contribution rate under this section is the

rate of contribution by the county to its account in the

subdivision accumulation fund, in addition to the contributions

required under Subsection (b), that the retirement system's

actuary determines and certifies is required to amortize the

obligations of the county to the subdivision accumulation fund

within the established amortization period.

(f) A county that has not adopted the provisions of Subchapter H

may not adopt additional options and may not increase service

credits or benefits otherwise allowable under this subtitle

except for an increase in the rate of employee contributions or

an increase in the percentage of multiple matching credits to a

rate or percentage that does not exceed the rate or percentage in

effect on January 1, 2010.

Added by Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 22, eff. September 1, 2009.

SUBCHAPTER H. ANNUALLY DETERMINED CONTRIBUTION RATE PLAN

Sec. 844.701. APPLICABILITY. Except for a county described by

Section 844.601, this subchapter applies to each subdivision that

participates in the retirement system.

Added by Acts 1991, 72nd Leg., ch. 460, Sec. 21, eff. Jan. 1,

1992.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 23, eff. January 1, 2010.

Sec. 844.702. MEMBER CONTRIBUTIONS. (a) The governing body of

the subdivision may designate the rate of member contributions

for employees of the subdivision to take effect beginning on the

effective date of adoption of the plan provisions of this

subchapter. The subdivision may elect a rate of four, five, six,

or seven percent of the current service compensation of its

employees. The governing body of the subdivision may thereafter

increase or decrease the contribution rate to take effect on the

next January 1 after the date of adoption of the increase or

decrease, in accordance with the provisions of Sections

845.402(b) and (c).

(b) If necessary under Section 844.703(h), a subdivision's

member contribution rate may be reduced to one, two, three, four,

five, or six percent of the current service compensation of its

employees.

Added by Acts 1991, 72nd Leg., ch. 460, Sec. 21, eff. Jan. 1,

1992. Amended by Acts 1993, 73rd Leg., ch. 175, Sec. 16, eff.

Jan. 1, 1994; Acts 1995, 74th Leg., ch. 245, Sec. 29, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 427, Sec. 45, eff. Dec. 31,

1999.

Sec. 844.703. SUBDIVISION CONTRIBUTIONS. (a) Each

participating subdivision adopting the plan provisions of this

subchapter shall pay to the subdivision accumulation fund as its

normal contribution an amount equal to a percentage of the

compensation of members employed by the subdivision for that

month. The rate of contribution is the normal contribution rate

determined annually by the actuary and approved by the board of

trustees.

(b) Each subdivision adopting the plan provisions of this

subchapter shall pay to the subdivision accumulation fund, as its

prior service contribution, an amount equal to a percentage of

the compensation of members employed by the subdivision for that

month. The rate of contribution is the rate determined annually

by the actuary and approved by the board of trustees as being the

rate required to fund all unfunded obligations charged against

the subdivision's account in the subdivision accumulation fund

within the subdivision's amortization period without probable

future depletion of that account or, if there are no unfunded

obligations, the rate required to amortize any overfunded

obligations within a period of 30 years.

(c) The combined rates of a subdivision's normal contributions

and prior service contributions under this subchapter may not

exceed 11 percent unless the governing body of the subdivision

elects to waive this limitation. A waiver under this subsection

becomes effective on January 1 of the year after the year in

which it is adopted and remains effective until January 1 of the

year following a repeal of the waiver by the subdivision's

governing body.

(d) The actuary annually shall determine the subdivision normal

contribution rate and the prior service contribution rate for

subdivisions adopting the plan provisions of this subchapter from

the most recent data available at the time of determination.

Before January 1 of each year, the board of trustees shall

certify the rates of each subdivision that has adopted the plan

provisions of this subchapter. If the combined rates of the

subdivision's normal contributions and prior service

contributions under this subchapter exceed the rate prescribed by

Subsection (c), and if the governing body of the subdivision has

not waived that maximum rate, the rate for prior service

contributions must be reduced to the rate that equals the

difference between the maximum rate prescribed by Subsection (c)

and the normal contribution rate. The governing body may elect to

contribute at a rate that is greater than the sum of the

subdivision's normal contribution rate and prior service

contribution rate as determined under Subsections (a) and (b). An

elected rate may not exceed the maximum rate prescribed by

Subsection (c), unless the governing body has elected to waive

that maximum rate. An elected rate remains in effect for each

subsequent calendar year until it is rescinded by the governing

body. For years in which the sum of the rates determined under

Subsections (a) and (b) exceeds the elected rate, the governing

body must contribute the sum of the rates determined under

Subsections (a) and (b). For years in which the elected rate

exceeds the sum of the rates determined under Subsections (a) and

(b), the prior service contribution rate is increased to the rate

that equals the difference between the elected rate and the

normal contribution rate prescribed by Subsection (a).

(e) In addition to the normal contributions and prior service

contributions under this subchapter, the subdivision shall make

the picked-up employee contributions provided by Section

845.403(i), and those contributions, along with optional group

term life contributions, are not subject to the maximum

subdivision contribution rates prescribed by Subsection (c).

(f) The prior service contribution rate prescribed by Subsection

(b) must be based on an open or closed amortization period as

recommended by the actuary and adopted by the board of trustees

but may not exceed 30 years. The board of trustees may establish

criteria for the circumstances under which a subdivision's

amortization period, if closed, will be renewed, extended, or

shortened.

(g) If the combined rates of the subdivision's normal

contributions and prior service contributions under this

subchapter exceed the maximum rate prescribed by Subsection (c)

before the adjustment prescribed by Subsection (d), and if the

governing body of the subdivision has not waived that maximum

rate, the actuary shall determine what lower percentage for

determining multiple matching credits of future member

contributions is necessary to make the combined rates of the

subdivision not exceed the maximum rate prescribed by Subsection

(c). The actuary shall give written notice of the determination

to the director, who shall give written notice to the governing

body of the subdivision. The lower percentage determined by the

actuary and specified in the notice to the governing body becomes

effective as to all members who perform current service for the

affected subdivision on or after the first day of the first

calendar year that begins after the date of the notice, unless

before the effective date, the governing body of the subdivision

adopts an order or resolution, approved by the board of trustees,

authorizing a reduction in the percentage used in determining

multiple matching credits in accordance with Section 844.704(a)

or authorizing a reduction in the rate of member contributions in

accordance with Section 844.702, or authorizing both a reduction

in the percentage used in determining multiple matching credits

and a reduction in the rate of member contributions.

(h) If the combined rates of the subdivision's normal

contributions and prior service contributions under this

subchapter exceed the maximum rate prescribed by Subsection (c),

and if the governing body of the subdivision has not waived that

maximum rate, and if all reductions under Subsection (g), in the

opinion of the actuary, result in the combined rates of the

subdivision remaining in excess of the maximum rate prescribed by

Subsection (c), the retirement system shall reduce the rate of

member contributions to a lower rate authorized by Section

844.702 that, in the opinion of the actuary, is required to

produce a combined rate that does not exceed the rate prescribed

by Subsection (c). At the time the actuary determines that the

rate of employee contributions that was in existence before a

reduction under this subsection no longer would result in a

combined rate in excess of the maximum rate prescribed by

Subsection (c), the retirement system shall reinstate the

employee contribution to the rate that was in effect at the time

of the reduction, unless the governing body of the subdivision

has elected to change to some other rate authorized by Section

844.702(a). Any change under this section shall be made on

January 1 of the year following the applicable determination by

the actuary. During the time that the member contribution rate is

reduced, the combined rates of the subdivision's normal

contributions and prior service contributions shall be equal to

the maximum rate prescribed by Subsection 844.703(c).

(i) Notwithstanding any provision in this section to the

contrary and if approved by the board of trustees, a

participating subdivision that has experienced or is anticipating

circumstances that cause employer contributions based on covered

payroll to be an unreasonable method of funding shall contribute

in an actuarially approved method that is reasonable to regularly

and consistently fund all of its pension liabilities in the

retirement system.

Added by Acts 1991, 72nd Leg., ch. 460, Sec. 21, eff. Jan. 1,

1992. Amended by Acts 1993, 73rd Leg., ch. 175, Sec. 17, eff.

Jan. 1, 1994; Acts 1995, 74th Leg., ch. 245, Sec. 30, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 309, Sec. 17, eff. Dec. 1,

1997; Acts 1999, 76th Leg., ch. 427, Sec. 46, eff. Dec. 31, 1999;

Acts 2001, 77th Leg., ch. 122, Sec. 44, eff. Dec. 31, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

506, Sec. 21, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 63, eff. January 1, 2008.

Sec. 844.704. BENEFITS. (a) The governing body of a

subdivision shall select a percentage for determining multiple

matching credits of zero or any percentage that is a multiple of

five percent and that does not exceed 150 percent. The governing

body may later increase the percentage used in determining

multiple matching credits under Section 843.402 to any percentage

that is a multiple of five percent and that does not exceed 150

percent, to take effect on the next January 1 after the date the

increase is adopted. In its order or resolution, the governing

body may provide that the increased percentage will be used in

determining multiple matching credits only for employee

contributions made after the effective date of the increase or

that the increased percentage will be used both prospectively and

retroactively in determining the multiple matching credits for

all employee contributions not otherwise matched at a higher

percentage. The governing body may thereafter reduce the

percentage used in determining multiple matching credits for

contributions made after the effective date of the reduction to

zero or any percentage that is a multiple of five percent, to

take effect on the next January 1 after the date of the

reduction.

(b) The governing body shall select a percentage for determining

allocated prior service credits of zero or any percentage that is

a multiple of five percent. The governing body may increase the

percentage used in determining allocated prior service credits,

to take effect on the next January 1 after the date of the

increase. The percentage may not exceed one-half of the

percentage that results from adding 200 percent to the lowest

percentage for determining multiple matching credit currently

applicable to any employee contribution with respect to the

subdivision.

(c) The subdivision shall provide current service credits in

accordance with Section 843.402.

(d) With the approval of the board of trustees, the governing

body of a subdivision may adopt any benefit increase or

additional benefit, option, right, or feature as authorized under

this subtitle.

(e) The governing body may not adopt an increase or addition to

the subdivision's plan if the adoption would result in the

combined rates of the subdivision's normal contributions and

prior service contributions for the first calendar year following

the adoption exceeding the maximum rate prescribed by Section

844.703(c), unless a waiver under that section is in effect.

(f) Other than an order or resolution of initial participation

in the retirement system and except as otherwise authorized by

the board of trustees, an order or resolution under this section

must be filed with the retirement system not later than December

15 of the year preceding the year in which it will take effect

and may not take effect until the order or resolution is approved

by the board of trustees as meeting the requirements of this

section. An order or resolution adopted after participation

begins may take effect only on January 1 of a year.

Added by Acts 1991, 72nd Leg., ch. 460, Sec. 21, eff. Jan. 1,

1992. Amended by Acts 1993, 73rd Leg., ch. 175, Sec. 18, eff.

Jan. 1, 1994; Acts 1993, 73rd Leg., ch. 536, Sec. 6, eff. Jan. 1,

1994; Acts 1999, 76th Leg., ch. 427, Sec. 47, eff. Dec. 31, 1999;

Acts 2001, 77th Leg., ch. 122, Sec. 45, eff. Dec. 31, 2001; Acts

2003, 78th Leg., ch. 621, Sec. 28, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

506, Sec. 22, eff. January 1, 2006.

Acts 2005, 79th Leg., Ch.

506, Sec. 22, eff. December 31, 2006.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 64, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

873, Sec. 92(28), eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

300, Sec. 24, eff. January 1, 2010.



CHAPTER 845. ADMINISTRATION

GOVERNMENT CODETITLE 8. PUBLIC RETIREMENT SYSTEMSSUBTITLE F. TEXAS COUNTY AND DISTRICT RETIREMENT SYSTEMCHAPTER 845. ADMINISTRATIONSUBCHAPTER A. BOARD OF TRUSTEESSec. 845.001. COMPOSITION OF BOARD OF TRUSTEES. The board of trustees is composed of nine members.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.001 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 845.002. APPOINTMENT. The governor shall appoint the members of the board of trustees with the advice and consent of the senate.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.002 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 845.003. ELIGIBILITY. (a) To be eligible to serve as a trustee a person must be:(1) a member of the retirement system and an employee of a participating subdivision; or(2) a retiree of the retirement system.(b) If a person serving as a trustee ceases to meet an eligibility requirement under Subsection (a), the person shall vacate the office of trustee.(c) A person serving as trustee who fails to attend four consecutive regular meetings of the board of trustees may not act as a trustee and is considered to have vacated the office of trustee.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 214, ch. 18, Sec. 54, eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.003 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989; Acts 2003, 78th Leg., ch. 621, Sec. 29, eff. Jan. 1, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 65, eff. January 1, 2008.

Sec. 845.004. TERM OF OFFICE. Trustees hold office for staggered terms of six years, with the terms of three trustees expiring December 31 of each odd-numbered year.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.004 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 845.005. OATH OF OFFICE. Before taking office as a trustee, a person shall take the constitutional oath prescribed for officers of the state.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.005 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 845.007. MEETINGS. (a) The board of trustees shall hold four regular meetings each year and special meetings when called by the director.(b) Before the fifth day preceding the day of a special meeting, the director shall give written notice of the meeting to each trustee unless notice is waived.(c) Except as otherwise permitted by Section 845.301(a-1), Chapter 551, or other law, all meetings of the board must be open to the public.(d) The board shall hold its meetings in the office of the board or in a place specified by the notice of the meeting.(e) Notwithstanding Chapter 551 or any other law, the board of trustees may hold an open or closed meeting by telephone conference call, videoconference, or other similar telecommunication method. The board may use a telephone conference call, videoconference, or other similar telecommunication method for purposes of establishing a quorum or voting or for any other meeting purpose in accordance with Subsection (f) and this subsection. This subsection applies without regard to the subject matter discussed or considered by the board at the meeting.(f) A meeting held by telephone conference call, videoconference, or other similar telecommunication method:(1) is subject to the notice requirements applicable to other board meetings;(2) may not be held unless notice of the meeting specifies the location of the meeting at which at least one trustee of the board will be physically present; and(3) must be open and audible to the public at the location specified in the notice under Subdivision (2) during the open portions of the meeting.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.007 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2003, 78th Leg., ch. 621, Sec. 30, eff. Jan. 1, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 66, eff. January 1, 2008.

Sec. 845.008. COMPENSATION; EXPENSES. Each trustee serves without compensation but is entitled to:(1) reimbursement for reasonable traveling expenses incurred in attending board meetings or authorized committee and association meetings or incurred in the performance of other official board duties; and(2) payment of an amount equal to any compensation withheld by the trustee's employing subdivision because of the trustee's attendance at board meetings.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.008 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 845.009. VOTING. (a) Each trustee is entitled to one vote.(b) At any meeting of the board, five or more concurring votes are necessary for a decision or action by the board.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.009 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. POWERS AND DUTIES OF BOARD OF TRUSTEESSec. 845.101. ADMINISTRATION. (a) The retirement system is a trust.(b) The board of trustees is responsible for the administration of the retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.101 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 845.102. RULES AND STANDARDS. (a) The board of trustees shall adopt rules and perform reasonable activities necessary or desirable for efficient administration of the system.(b) Subject to the provisions of this subtitle, the board of trustees may establish systemwide standards to which all subdivisions are subject and that apply to all members of the retirement system or to all members similarly situated in a class. The board may establish or modify a systemwide standard at a time and in a manner the board determines to be appropriate and in the best interests of the system, the members, or their beneficiaries.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.102 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 67, eff. January 1, 2008.

Sec. 845.103. ADMINISTERING SYSTEM ASSETS. (a) The board of trustees may sell, assign, exchange, or trade and transfer any security in which the retirement system's assets are invested. The board may use or reinvest the proceeds as the board determines that the system's needs require.(b) In handling the funds of the retirement system, the board of trustees has all powers and duties granted to the comptroller that formerly were granted to the State Depository Board.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.103 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 891, Sec. 3.14, eff. Sept. 1, 1997.

Sec. 845.104. ACCEPTING GIFT, GRANT, OR BEQUEST. The board of trustees shall accept a gift, grant, or bequest of money or securities:(1) for the purpose designated by the grantor if the purpose provides an endowment or retirement benefits to some or all participating employees or annuitants of the retirement system; or(2) otherwise, for deposit in the endowment fund.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.104 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 845.105. INDEBTEDNESS; PAYMENT. (a) The board of trustees may:(1) incur indebtedness;(2) on the credit of the retirement system, borrow money to pay expenses incident to the system's operation;(3) renew, extend, or refund its indebtedness; or(4) issue and sell negotiable promissory notes or negotiable bonds of the system.(b) A note or bond issued under this section must expressly state that the note or bond is not an obligation of this state.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.105 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 427, Sec. 48, eff. Dec. 31, 1999.

Sec. 845.106. GRANTS AND PAYMENT OF BENEFITS. The board of trustees, in accordance with this subtitle, shall consider all applications for annuities and benefits and shall decide whether to grant the annuities and benefits. The board may suspend one or more payments in accordance with this subtitle.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.106 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 845.107. AUDITS AND REVIEWS. (a) In this section:(1) "Audit" means an audit authorized or required by a statute of this state or of the United States or initiated or commissioned by the board of trustees. The term includes a financial audit, compliance audit, economy and efficiency audit, effectiveness audit, performance audit, risk audit, and investigation.(2) "Audit working paper" includes all information, documentary or otherwise, prepared or maintained in conducting an audit or preparing an audit report, including:(A) internal or external communications relating to the audit that are made or received in the course of the audit; and(B) drafts of an audit report or portions of those drafts.(b) Annually, or more often, the board of trustees shall have the accounts of the retirement system audited by a certified public accountant.(c) In addition to the financial audit required by Subsection (b), the board of trustees may initiate or commission an audit or investigation of activities, functions, or operations of the retirement system as the board determines appropriate.(d) Audit working papers prepared, maintained, or assembled by the retirement system or an agent of the system are not a record of the board of trustees for purposes of Section 845.112, and are confidential and excepted from the disclosure requirements of Chapter 552.(e) Unless made confidential under other law, an audit report, when accepted by the board of trustees in its final form, is a record of the board and public information.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.107 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2009, 81st Leg., R.S., Ch. 300, Sec. 25, eff. January 1, 2010.

Sec. 845.108. DESIGNATION OF AUTHORITY TO DISBURSE FUNDS. The director is authorized to sign checks and authorize fund transfers for payments from the assets of the retirement system. The director may designate in writing additional persons to have authority to sign checks and authorize fund transfers for payments from the assets of the retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.108 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 309, Sec. 18, eff. Dec. 1, 1997.

Sec. 845.109. DEPOSITORIES. The board of trustees shall designate financial institutions to qualify and serve the retirement system as depositories in accordance with Subchapter C of Chapter 404.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.109 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 845.110. ADOPTING RATES AND TABLES. (a) The board of trustees shall adopt rates and tables that the board considers necessary for the retirement system after considering the results of the actuary's investigation of the mortality and service experience of the system's members and annuitants.(b) Based on recommendations of the actuary, the board of trustees shall adopt rates and tables necessary to determine the supplemental death benefits contribution rates for each subdivision participating in the supplemental death benefits fund. The initial rates and tables become effective on the date that the fund and coverage become operative.(c) On recommendation of the retirement system's actuary, the board of trustees by rule may adopt a mortality basis to be used in determining actuarial equivalents. A mortality basis adopted under this subsection may not be applied in a manner that would reduce a participant's monthly benefit that has accrued before the later of the date the mortality basis is adopted or the date the mortality basis is implemented.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 214, ch. 18, Sec. 55, eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.110 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2009, 81st Leg., R.S., Ch. 300, Sec. 26, eff. January 1, 2010.

Sec. 845.111. INSURANCE. Notwithstanding any other law, the board of trustees may self-insure or purchase any insurance the board considers reasonable and prudent for the performance of board duties and prerogatives.

Added by Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 68, eff. January 1, 2008.

Sec. 845.112. RECORDS OF BOARD OF TRUSTEES. (a) The board of trustees shall keep, in convenient form, data necessary for required computations and valuations by the actuary.(b) The board shall keep a permanent record of all of its proceedings.(c) Records of the board are open to the public.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.112 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 845.113. OFFICE. (a) The board of trustees shall maintain the offices of the retirement system in Austin and may, but is not required to:(1) cause the system to own real estate on or in which those offices are located;(2) contract for and construct a building or buildings to house those offices, along with related structures such as parking garages;(3) lease office space from others;(4) lease space in its offices, or in a building that previously has been its offices, to other persons or entities;(5) maintain, modify, or construct improvements on any real estate, whether for the retirement system or a tenant; or(6) sell real estate that previously has been the retirement system's offices.(b) The board shall keep the books and records of the retirement system in those offices.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 215, ch. 18, Sec. 56, eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.113 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 245, Sec. 31, eff. Sept. 1, 1995.

Sec. 845.114. DEFINITION OF PARTICIPANT; OBTAINING INFORMATION. (a) In this chapter, "participant" means a member, former member, retiree, annuitant, beneficiary, or alternate payee of the retirement system.(b) The retirement system shall obtain from participants and subdivisions information necessary for the proper operation and administration of the system.(c) Each participant and subdivision shall timely provide to the retirement system in the form and manner specified by the system information the board of trustees determines to be necessary for the proper operation and administration of the system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.114 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2005, 79th Leg., Ch. 506, Sec. 23, eff. January 1, 2006.Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 69, eff. January 1, 2008.Acts 2009, 81st Leg., R.S., Ch. 300, Sec. 27, eff. January 1, 2010.

Sec. 845.115. CONFIDENTIALITY OF PARTICIPANT INFORMATION. (a) Information contained in records in the custody of the retirement system or maintained in the custody of another governmental entity or an administrator or carrier acting in cooperation with or on behalf of the retirement system concerning a participant is confidential. Except as otherwise provided by this section, the retirement system is not required to accept or comply with a request for a record or information about a record of a participant or to seek an opinion from the attorney general because the records of a participant are exempt from the public information provisions of Chapter 552. The information may not be disclosed in a form identifiable with a specific individual unless:(1) the information is disclosed to:(A) the participant or the participant's attorney, guardian, executor, administrator, conservator, or other person who the director determines is acting in the interest of the participant or the participant's estate;(B) a spouse or former spouse of the participant and the director determines that the information is relevant to the spouse's or former spouse's interest in member accounts, benefits, or other amounts payable by the retirement system;(C) a governmental official or employee and the director determines that disclosure of the information requested is reasonably necessary to the performance of the duties of the official or employee; or(D) a person authorized by the participant in writing to receive the information; or(2) the information is disclosed pursuant to a subpoena and the director determines that the participant will have a reasonable opportunity to contest the subpoena.(b) This section does not prevent the disclosure of the status or identity of an individual as a member, former member, retiree, deceased member or retiree, or beneficiary of the retirement system.(b-1) This section does not require the retirement system to compile or disclose a list of participants' names, addresses, social security numbers, or other descriptive or demographic information.(c) The director may designate other employees of the retirement system to make the necessary determinations under Subsection (a).(d) A determination and disclosure under Subsection (a) may be made without notice to the participant.(e) The records of a participant remain confidential after release to a person as authorized by this section. The records of the participant may become part of a public record of an administrative or judicial proceeding, and the participant waives the confidentiality of the records, including medical records, unless the records are closed to public access by a protective order issued under applicable law.(f) Repealed by Acts 2009, 81st Leg., R.S., Ch. 300, Sec. 38(4), eff. January 1, 2010.

Added by Acts 1991, 72nd Leg., ch. 460, Sec. 22, eff. Aug. 26, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(97), eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 574, Sec. 1, eff. June 17, 2005.Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 70, eff. January 1, 2008.Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 71, eff. January 1, 2008.Acts 2009, 81st Leg., R.S., Ch. 300, Sec. 38(4), eff. January 1, 2010.

Sec. 845.1151. ELECTRONIC INFORMATION. The retirement system may provide confidential information electronically to a participant and to a subdivision and receive information electronically from those persons, including by use of an electronic signature or certification in a form acceptable to the retirement system. An unintentional disclosure to, or unauthorized access by, a third party related to the transmission or receipt of information under this section is not a violation by the retirement system of any law, including a rule relating to the protection of confidential information.

Added by Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 72, eff. January 1, 2008.Amended by: Acts 2009, 81st Leg., R.S., Ch. 300, Sec. 28, eff. January 1, 2010.

Sec. 845.116. ELECTRONIC TRANSFER OF FUNDS AND ELECTRONIC FILING OF DOCUMENTS. (a) In this section:(1) "Electronic filing" means the filing of data transmitted to the retirement system by the communication of information by facsimile or in the form of digital electronic signals transformed by computer and stored on microfilm, magnetic tape, optical disks, or any other medium.(2) "Electronic transfer" means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephone instrument, computer, or magnetic media to order, instruct, or authorize a financial institution to debit or credit an account.(b) The board of trustees may adopt rules and procedures relating to the electronic transfer of funds and the electronic filing of documents and required reports.(c) Funds that are electronically transferred in accordance with those rules and procedures are considered to have been timely received by the retirement system. Documents and required reports that are electronically filed in accordance with those rules and procedures are considered to have been properly filed with the retirement system.

Added by Acts 1999, 76th Leg., ch. 427, Sec. 49, eff. Dec. 31, 1999.

SUBCHAPTER C. OFFICERS AND EMPLOYEES OF BOARD OF TRUSTEESSec. 845.201. OFFICERS. (a) The board of trustees annually shall elect from members of the board:(1) a chairman; and(2) a vice-chairman.(b) The board may appoint the director or a member of the board as secretary.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.201 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 845.202. DIRECTOR. (a) The board of trustees shall appoint a director.(b) The director shall manage and administer the retirement system under the supervision and direction of the board.(c) The board of trustees may delegate to the director powers and duties in addition to those stated by Subsection (b).(d) The director annually shall:(1) prepare an itemized budget showing the amount required to pay the retirement system's administrative expenses for the following fiscal year; and(2) submit the administrative budget to the board for review, amendment, and adoption.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.202 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 245, Sec. 32, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 309, Sec. 19, eff. Dec. 1, 1997.

Sec. 845.203. LEGAL ADVISER. (a) The board of trustees shall appoint an attorney.(b) The attorney shall act as the legal adviser to the board.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.203 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 73, eff. January 1, 2008.

Sec. 845.204. MEDICAL BOARD. (a) The board of trustees shall designate a medical board composed of three physicians.(b) To be eligible to serve as a member of the medical board, a physician must be licensed to practice medicine in the state and be of good standing in the medical profession. A physician who is eligible to participate in the retirement system may not be a member of the medical board.(c) The medical board shall:(1) review all medical examinations required by this subtitle;(2) investigate essential statements and certificates made by or on behalf of a member of the retirement system in connection with an application for disability retirement; and(3) report in writing to the board of trustees its conclusions and recommendations on all matters referred to it.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.204 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 845.205. OTHER PHYSICIANS. The board of trustees may employ physicians in addition to the medical board to report on special cases.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.205 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 845.206. ACTUARY. (a) The board of trustees shall appoint an actuary.(b) The actuary shall perform duties in connection with advising the board concerning operation of the system's funds.(c) At least once every five years the actuary shall:(1) make a general investigation of the mortality and service experience of the members and annuitants of the system; and(2) on the basis of the results of the investigation, recommend for adoption by the board required tables and rates.(d) On the basis of tables and rates adopted by the board, the actuary shall make an annual valuation of the assets and liabilities of the retirement system and of each participating subdivision with regard to the retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.206 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 175, Sec. 19, eff. Jan. 1, 1994; Acts 1997, 75th Leg., ch. 309, Sec. 20, eff. Dec. 1, 1997.

Sec. 845.207. OTHER EMPLOYEES. The board of trustees shall employ actuarial, clerical, legal, medical, and other assistants required for the efficient administration of the retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.207 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 845.208. COMPENSATION OF EMPLOYEES. The board of trustees shall determine the amount of compensation that employees of the retirement system receive.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.208 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER D. MANAGEMENT OF ASSETSSec. 845.301. INVESTMENT OF ASSETS. (a) The assets of the retirement system shall be invested and reinvested without distinction as to their source in accordance with Section 67, Article XVI, Texas Constitution. For purposes of the investment authority of the board of trustees under Section 67, Article XVI, Texas Constitution, "securities" means any investment instrument within the meaning of the term as defined by Section 4, The Securities Act (Article 581-4, Vernon's Texas Civil Statutes), 15 U.S.C. Section 77b(a)(1), or 15 U.S.C. Section 78c(a)(10). An interest in a limited partnership or investment contract is considered a security without regard to the number of investors or the control, access to information, or rights granted to or retained by the retirement system. Any instrument or contract intended to manage transaction, currency exchange, or interest rate risk in purchasing, selling, or holding securities, or that derives all or substantially all of its value from the value or performance of one or more securities, including an index or group of securities, is considered to be a security. Investment decisions are subject to the standard provided in the Texas Trust Code by Section 117.004(b), Property Code.(a-1) Notwithstanding any provision of Chapter 551 or any other law, the board of trustees may discuss an investment or potential investment with one or more employees of the retirement system or with a third party to the extent permitted to the board of trustees of the Texas growth fund under Section 551.075.(b) The board of trustees shall exercise control of the investment operations by employing an investment officer, who shall supervise the investment operations for the board of trustees. The investment officer shall prepare and submit to the board for review, amendment, and adoption an itemized budget showing the amount required to pay the investment expenses of the retirement system for the following fiscal year.(c) The board of trustees, acting on the recommendations of the investment officer, may contract with private professional investment managers to assist in investing the assets of the retirement system. The board of trustees also has the authority set forth in Section 802.204 to appoint investment managers for the retirement system, with the effect described by Section 802.203(c).(d) The board of trustees shall employ one or more performance measurement services to evaluate and analyze the investment results of those assets of the retirement system for which reliable and appropriate measurement methodology and procedures exist. Each service shall compare investment results with the written investment objectives developed by the board of trustees and shall also compare the investment of assets being evaluated and analyzed with the investment of other public funds.(e) The assets of the retirement system may be held in the name of agents, nominees, depository trust companies, or other entities designated by the board of trustees. The records and all relevant reports or accounts of the retirement system must show the ownership interests of the retirement system in these assets and the facts regarding the system's holdings.(f) The board of trustees shall establish written investment objectives concerning the investment of assets of the retirement system.

Added by Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1985, 69th Leg., ch. 542, Sec. 7, eff. Aug. 26, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.301 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 408, Sec. 4, eff. Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 175, Sec. 20, eff. Jan. 1, 1994; Acts 1993, 73rd Leg., ch. 858, Sec. 3, eff. June 18, 1993; Acts 1995, 74th Leg., ch. 245, Sec. 33, eff. May 27, 1995; Acts 1997, 75th Leg., ch. 309, Sec. 21, eff. Dec. 1, 1997; Acts 1999, 76th Leg., ch. 427, Sec. 50, eff. Dec. 31, 1999; Acts 2003, 78th Leg., ch. 1103, Sec. 13, eff. Jan. 1, 2004; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 15.01, eff. Jan. 11, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 74, eff. January 1, 2008.

Sec. 845.302. CUSTODY AND INVESTMENT OF ASSETS PENDING TRANSACTIONS. The board of trustees, in the exercise of its discretion to manage the assets of the retirement system, may select one or more commercial banks, depository trust companies, or other entities to serve as custodian or custodians of the system's cash or securities pending completion of an investment transaction and may authorize the custodian to invest the cash so held in such short-term securities as the board of trustees determines.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.302 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 245, Sec. 34, eff. May 27, 1995.

Sec. 845.303. SECURITIES LENDING. (a) The board of trustees, in the exercise of its discretion to manage the assets of the retirement system, may select one or more commercial banks, depository trust companies, or other entities to serve as custodian or custodians of the system's securities and to lend the securities under rules adopted by the board of trustees and as required by this section.(b) To be eligible to lend securities under this section, a bank or brokerage firm must:(1) be experienced in the operations of a fully secured securities lending program;(2) maintain capital adequate in the prudent judgment of the retirement system to assure the safety of the securities;(3) execute an indemnification agreement satisfactory in form and content to the retirement system; and(4) require any securities broker or dealer to whom it lends securities belonging to the retirement system to deliver to and maintain with the custodian collateral in the form of cash or United States government securities, the market value of which must equal not less than 100 percent of the market value, from time to time, of the loaned securities.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.303 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 245, Sec. 35, eff. May 27, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 75, eff. January 1, 2008.

Sec. 845.305. CREDITING SYSTEM ASSETS. (a) The retirement system shall deposit all receipts with a depository designated under Section 845.109 or a custodian designated under Section 845.302.(b) All assets of the pension trust of the retirement system shall be credited according to the purpose for which they are held to one of the following funds:(1) employees saving fund;(2) subdivision accumulation fund;(3) current service annuity reserve fund;(4) income fund;(5) endowment fund; or(6) expense fund.(c) Amounts contributed by a subdivision to provide benefits under the optional group term life program for its participating employees and retirees shall be deposited to the optional group term life fund and maintained by the board of trustees as the optional group term life trust.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 215, ch. 18, Sec. 57, eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.305 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 309, Sec. 22, eff. Dec. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 506, Sec. 24, eff. January 1, 2006.Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 76, eff. January 1, 2008.Acts 2009, 81st Leg., R.S., Ch. 300, Sec. 29, eff. January 1, 2010.

Sec. 845.306. EMPLOYEES SAVING FUND. (a) The retirement system shall deposit in a member's individual account in the employees saving fund:(1) the amount of contributions to the retirement system deducted from the member's compensation;(2) interest allowed in accordance with this subtitle;(3) the contribution made by a member in an amount equal to the amount withdrawn to reinstate service credit under Section 843.003;(4) the amount deposited by a member in accordance with Section 843.0031; and(5) the amount contributed by a member in accordance with Section 843.601(b) to establish current service credit for military service under the Uniformed Services Employment and Reemployment Rights Act of 1994 (38 U.S.C. Section 4301 et seq.).(b) The retirement system shall establish and maintain a separate member individual account for each subdivision with which the member has credited service.(c) On December 31 of each year, the retirement system shall credit to each member's individual account interest as allowed by this subtitle on the amount of accumulated contributions credited to the member's account on January 1 of that year.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 215, ch. 18, Sec. 58, eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.306 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 460, Sec. 24, eff. Aug. 26, 1991; Acts 1999, 76th Leg., ch. 427, Sec. 51, eff. Dec. 31, 1999; Acts 2001, 77th Leg., ch. 122, Sec. 46, eff. Dec. 31, 2001.Amended by: Acts 2005, 79th Leg., Ch. 506, Sec. 25, eff. January 1, 2006.

Sec. 845.307. SUBDIVISION ACCUMULATION FUND. (a) The retirement system shall credit or charge to the account of a participating subdivision in the subdivision accumulation fund:(1) all benefit contributions made by the subdivision to the system pursuant to Section 845.404(a)(2);(2) net investment income or loss allocated to the fund under Section 845.315;(3) amounts deposited by the subdivision under Section 845.408;(4) the withdrawal charge for reinstatement of service credit as provided by Section 843.003; and(5) other credits and charges that may be authorized under this subtitle.(b) Subject to Subsection (c), the retirement system shall pay from the subdivision accumulation fund all payments under prior service annuities granted before January 1, 1978, and currently in force and all payments under supplemental annuities from credits granted by a participating subdivision. The retirement system shall charge payments from the fund to the participating subdivision's account.(c) The board of trustees may proportionately reduce all payments under prior service annuities and supplemental annuities at any time and for a period necessary to prevent payments under those annuities for a year from exceeding the amount available in the participating subdivision's account.(d) If credited service previously forfeited is reinstated in accordance with Section 843.003, the retirement system shall charge the subdivision's account in the subdivision accumulation fund with the necessary reserves to fund the credits restored to the member.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 216, ch. 18, Sec. 59, eff. Nov. 10, 1981; Acts 1985, 69th Leg., ch. 491, Sec. 25, eff. June 12, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.307 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 460, Sec. 25, eff. Jan. 1, 1992; Acts 1997, 75th Leg., ch. 309, Sec. 23, eff. Dec. 1, 1997; Acts 1999, 76th Leg., ch. 427, Sec. 52, eff. Dec. 31, 1999; Acts 2001, 77th Leg., ch. 122, Sec. 47, eff. Dec. 31, 2001.Amended by: Acts 2005, 79th Leg., Ch. 506, Sec. 26, eff. January 1, 2006.

Sec. 845.308. CURRENT SERVICE ANNUITY RESERVE FUND. (a) The retirement system shall deposit and hold in the current service annuity reserve fund all reserves for:(1) current service annuities in force that were granted before January 1, 1978; and(2) all basic annuities granted on or after January 1, 1978.(b) The retirement system shall pay from the current service annuity reserve fund annuities described by Subsection (a) and all benefits in lieu of those annuities as provided by this subtitle.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.308 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 845.309. INCOME FUND. (a) The income fund shall account for the determination and allocation of net investment income or loss.(b) Net investment income or loss will be determined annually as of December 31.(c) Net investment income or loss will be allocated each year in accordance with Section 845.315.(d) Repealed by Acts 2005, 79th Leg., Ch. 506, Sec. 33(14), eff. January 1, 2006.(e) Repealed by Acts 2005, 79th Leg., Ch. 506, Sec. 33(14), eff. January 1, 2006.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.309 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 309, Sec. 24, eff. Dec. 1, 1997; Acts 2003, 78th Leg., ch. 621, Sec. 31, eff. Jan. 1, 2004.Amended by: Acts 2005, 79th Leg., Ch. 506, Sec. 27, eff. January 1, 2006.Acts 2005, 79th Leg., Ch. 506, Sec. 33(14), eff. January 1, 2006.Acts 2009, 81st Leg., R.S., Ch. 300, Sec. 30, eff. January 1, 2010.Acts 2009, 81st Leg., R.S., Ch. 300, Sec. 31, eff. January 1, 2010.

Sec. 845.310. ENDOWMENT FUND. (a) The endowment fund consists of the general reserves account and other accounts as necessary.(b) Repealed by Acts 2005, 79th Leg., Ch. 506, Sec. 33(15), eff. January 1, 2006.(c) The retirement system shall credit or charge to the general reserves account amounts allocated to the endowment fund in accordance with Section 845.315.(c-1) As of December 31, the board of trustees shall provide from the general reserves account the amount needed to pay the retirement system's estimated operating expenses for the next fiscal year.(d) The board of trustees may allocate any amount in the endowment fund to any other account or fund in the pension trust.(e) Any allocation of reserves to an account of a subdivision to which Section 842.052, 842.053, or 845.317 applies must be specifically authorized by board resolution.(f) Repealed by Acts 2005, 79th Leg., Ch. 506, Sec. 33(15), eff. January 1, 2006.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.310 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 460, Sec. 23, eff. Aug. 26, 1991; Acts 1995, 74th Leg., ch. 245, Sec. 36, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 309, Sec. 25, eff. Dec. 1, 1997; Acts 1999, 76th Leg., ch. 427, Sec. 53, eff. Dec. 31, 1999; Acts 2001, 77th Leg., ch. 122, Sec. 48, eff. Dec. 31, 2001.Amended by: Acts 2005, 79th Leg., Ch. 506, Sec. 28, eff. January 1, 2006.Acts 2005, 79th Leg., Ch. 506, Sec. 33(15), eff. January 1, 2006.

Sec. 845.311. EXPENSE FUND. The expense fund shall account for the administrative revenues and expenses of the retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.311 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 309, Sec. 26, eff. Dec. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 506, Sec. 29, eff. January 1, 2006.

Sec. 845.312. OPTIONAL GROUP TERM LIFE FUND. (a) The retirement system shall deposit in the optional group term life fund contributions paid by subdivisions to the retirement system to provide optional group term life benefits in accordance with Section 845.406. The retirement system may not establish separate accounts in the fund for subdivisions participating in the optional group term life program but shall credit contributions to a single account.(b) The retirement system shall pay benefits under the optional group term life program only from money in the optional group term life fund, and the benefits are not an obligation of other funds of the system.(c) The effective participation date of a subdivision is the first day of any calendar month after the month in which the subdivision notifies the board of its election to enter the fund.

Added by Acts 1981, 67th Leg., 1st C.S., p. 216, ch. 18, Sec. 60, eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.3111 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 427, Sec. 54, eff. Dec. 31, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 77, eff. January 1, 2008.Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 78, eff. January 1, 2008.

Sec. 845.313. DISBURSEMENTS. (a) Disbursements from the assets of the retirement system may be made by check, electronic funds transfer, or any other means generally available within the banking industry and must be signed or otherwise authorized by a person designated for that purpose in accordance with Section 845.108.(b) When a check or fund transfer is properly signed or otherwise authorized, a depository with which assets of the system are deposited shall accept and pay the check or complete the fund transfer. The depository is released from liability for payment made on the check or authorized fund transfer.(c) The retirement system shall make payments by electronic funds transfer to annuitants whose first annuity payment under this subtitle occurs after January 1, 2002, except that the system may make payment by check to an annuitant if making the payment by electronic funds transfer would be impractical for the system or if the annuitant properly notifies the system that:(1) receiving the payment by electronic funds transfer would be impractical for the person;(2) receiving the payment by electronic funds transfer would be more costly to the person than receiving the payment by check; or(3) the person is unable to establish a qualifying account at a financial institution to receive electronic funds transfers.(d) If payment by check to an individual would be, or has become, impractical, insecure, or proportionally more costly for the retirement system than payment by check to other persons, the system may hold or suspend any payment and require the individual to accept payment by another means or method that is practical, secure, and cost-effective.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.312 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 309, Sec. 27, eff. Dec. 1, 1997; Acts 2001, 77th Leg., ch. 122, Sec. 49, eff. Dec. 31, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 79, eff. January 1, 2008.

Sec. 845.314. INTEREST RATES. Unless this subtitle expressly states another specified rate of interest, for periods beginning after December 31, 1996, the annual rate of interest is seven percent.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 217, ch. 18, Sec. 61, eff. Nov. 10, 1981; Acts 1985, 69th Leg., ch. 491, Sec. 26, 27, eff. June 12, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.313 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 460, Sec. 26, eff. Jan. 1, 1992; Acts 1995, 74th Leg., ch. 245, Sec. 37, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 309, Sec. 28, eff. Dec. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 80, eff. January 1, 2008.

Sec. 845.315. ANNUAL ALLOCATION OF NET INVESTMENT INCOME OR LOSS. (a) As of December 31 of each year, the board of trustees shall make the following allocations that in the aggregate equal the net investment income or loss for the year:(1) to the current service annuity reserve fund, interest as allowed under this subtitle on the mean amount in the current service annuity reserve fund during that year;(2) to the optional group term life fund, interest as allowed under this subtitle on the mean amount in the optional group term life fund during that year;(3) to the general reserves account of the endowment fund, a positive or negative amount determined by the board;(4) to the employees saving fund, current interest as allowed under this subtitle on the member account balances on January 1 of that year of all persons who are members on December 31 of that year;(5) to the accounts of subdivisions, other than subdivisions otherwise described by this section, positive or negative amounts as determined under rules adopted by the board prescribing the allocation methodology for the accounts; and(6) to the accounts of subdivisions to which Section 842.052 or 842.053 applies, positive or negative amounts as determined by the board.(b) The account of a subdivision that has ceased participation according to Section 845.317(a) will not receive an allocation under this section.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 217, ch. 18, Sec. 62, eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.314 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 460, Sec. 27, eff. Jan. 1, 1992; Acts 1997, 75th Leg., ch. 309, Sec. 29, 33, eff. Dec. 1, 1997; Acts 1999, 76th Leg., ch. 427, Sec. 55, eff. Dec. 31, 1999; Acts 2001, 77th Leg., ch. 122, Sec. 50, eff. Dec. 31, 2001; Acts 2003, 78th Leg., ch. 621, Sec. 32, eff. Jan. 1, 2004.Amended by: Acts 2005, 79th Leg., Ch. 506, Sec. 30, eff. January 1, 2006.Acts 2009, 81st Leg., R.S., Ch. 300, Sec. 32, eff. September 1, 2009.

Sec. 845.316. TRANSFER OF ASSETS ON RETIREMENT. (a) When a member retires, the retirement system shall transfer:(1) from the employees saving fund to the current service annuity reserve fund, the member's accumulated contributions; and(2) from the subdivision accumulation fund to the current service annuity reserve fund, an amount equal to the member's current service credit.(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 92(30), eff. January 1, 2008.(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 92(30), eff. January 1, 2008.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 217, ch. 18, Sec. 63, eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.315 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 460, Sec. 28, eff. Aug. 26, 1992; Acts 2001, 77th Leg., ch. 122, Sec. 51, eff. Dec. 31, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 81, eff. January 1, 2008.Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 82, eff. January 1, 2008.Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 92(30), eff. January 1, 2008.

Sec. 845.317. PAYMENT TO FORMERLY PARTICIPATING SUBDIVISION. (a) If a participating subdivision, other than a subdivision described by Subsection (b), has no employees who are members of the retirement system and has no present or potential liabilities resulting from the participation of former employees, the subdivision's participation in the system stops and the system shall repay to the subdivision on application any amount in the subdivision accumulation fund that is credited to the subdivision.(b) If the participation of a subdivision has terminated under Section 842.052 or 842.053 and the subdivision has no present or potential liabilities resulting from the participation of current or former employees, the retirement system, after application by the subdivision or its governmental successor in interest, shall pay to the subdivision or its governmental successor any remaining credit to the account of the subdivision in the subdivision accumulation fund.(c) A subdivision that has terminated participation in the retirement system has no right or claim to any amounts in the system, except as provided by this section.(d) If a participating subdivision has ceased to exist and diligent efforts by the retirement system to identify a governmental entity as the successor in interest to the subdivision have been unsuccessful, the board of trustees may close the subdivision's account and transfer the remaining credit to the endowment fund.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.316 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2005, 79th Leg., Ch. 506, Sec. 30, eff. January 1, 2006.Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 83, eff. January 1, 2008.

Sec. 845.318. CONSOLIDATION OF COUNTY'S ACCOUNTS IN SUBDIVISION ACCUMULATION FUND; RETURN OF EXCESS FUNDS. (a) If a county that has provided for participation of county hospital employees separately from other county employees stops operating a county hospital, the commissioners court of the county, by order, may direct the retirement system to consolidate the separate accounts of the county in the subdivision accumulation fund.(b) The retirement system shall consolidate the accounts and after consolidation shall charge each obligation of the county arising under this subtitle because of service performed by employees of the county against the consolidated account.(c) If the participation of a county hospital as a subdivision separate from other county employees is terminated under this subtitle, the retirement system shall pay to the county any excess funds remaining in the subdivision accumulation fund to the credit of the account of the county hospital.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.317 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 84, eff. January 1, 2008.Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 85, eff. January 1, 2008.

SUBCHAPTER E. COLLECTION OF CONTRIBUTIONSSec. 845.402. MEMBER CONTRIBUTIONS. (a) Each participating subdivision, by order or resolution of its governing body, shall designate the rate of member contributions for its employees. The subdivision may elect a rate of four, five, six, or seven percent of the current service compensation of its employees.(b) After timely notice to the board of trustees, the governing body of a participating subdivision may increase the rate of its member contributions effective with the first pay period beginning in the following calendar year.(c) After timely notice to the board of trustees, the governing body of a participating subdivision may reduce the rate of its member contributions effective with the first pay period beginning in the following calendar year.(d) to (f) Repealed by Acts 1997, 75th Leg., ch. 309, Sec. 33, eff. Dec. 31, 1997.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1985, 69th Leg., ch. 491, Sec. 28, eff. June 12, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.402 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 460, Sec. 29, eff. Aug. 26, 1991; Acts 1997, 75th Leg., ch. 309, Sec. 30, 33, eff. Dec. 1, 1997; Acts 2003, 78th Leg., ch. 621, Sec. 33, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 300, Sec. 33, eff. January 1, 2010.

Sec. 845.403. COLLECTION OF MEMBER CONTRIBUTIONS. (a) Each payroll period after the effective date of a subdivision's participation, the subdivision shall cause the contribution for that period to be deducted from the compensation of each member that it employs.(b) Repealed by Acts 1991, 72nd Leg., ch. 460, Sec. 30, eff. August 26, 1991.(c) Repealed by Acts 2005, 79th Leg., Ch. 506, Sec. 33(16), eff. January 1, 2006.(d) A participating subdivision shall certify to the board of trustees on each payroll, or in another manner prescribed by the board, the amount to be deducted from the compensation of each member that it employs.(e) Each participating subdivision shall:(1) make deductions from each member's compensation for contributions to the retirement system;(2) transmit monthly, or at the time designated by the board of trustees, the payroll and other pertinent information prescribed by the board; and(3) pay the deductions to the board of trustees at the board's home office.(f) After the deductions for member contributions are paid, the board of trustees shall:(1) record all receipts; and(2) deposit the receipts to the credit of the employees saving fund.(g) The participating subdivision shall make the deductions required by this section even if the member's compensation is reduced below the amount equal to the minimum compensation provided by law.(h) By becoming a member of the retirement system, a member consents to the deductions required by this section. The payment of compensation less those deductions is a complete release of all claims, except benefits provided by this subtitle, for services rendered by the member during the payroll period.(i) Each participating subdivision shall pick up the employee contributions required of each member by Section 845.402 and this section for all compensation earned after December 31, 1985, and shall pay these picked-up employee contributions from the same source of funds used in paying earnings to the employee. The participating subdivision may pick up these contributions by a reduction in the cash salary of the employee or by an offset against a future salary increase or by a combination of a reduction in salary and offset against a future salary increase; unless it is otherwise determined by the governing body of the participating subdivision, the pick-up shall be accomplished by a corresponding reduction in the cash salary of the employee.(j) Contributions picked up as provided by Subsection (i) shall be treated as employer contributions in determining tax treatment of the amounts under Section 414(h) of the United States Internal Revenue Code of 1986. Each employee contribution that is picked up shall be deposited as provided in Section 845.306 to the individual account of the member, on whose behalf the contribution is made, and shall be treated for all other purposes of this subtitle in the same manner as if the amount had been deducted from the compensation of and made by the employee pursuant to Sections 845.402 and this section.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1985, 69th Leg., ch. 491, Sec. 29, eff. June 12, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.403 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 460, Sec. 30, eff. Aug. 26, 1991; Acts 1999, 76th Leg., ch. 427, Sec. 57, eff. Dec. 31, 1999.Amended by: Acts 2005, 79th Leg., Ch. 506, Sec. 31, eff. January 1, 2006.Acts 2005, 79th Leg., Ch. 506, Sec. 33(16), eff. January 1, 2006.

Sec. 845.4031. CONTRIBUTIONS IN ANTICIPATION OF PARTICIPATION. (a) After a subdivision has officially elected to join the retirement system and has specified the date for its participation to begin, and before the board of trustees has approved its participation, the subdivision may, with the consent of the director, begin deducting from an employee's compensation for each payroll period beginning on or after the specified participation date the contribution that would be deducted if the subdivision were then participating.(b) The subdivision shall collect and segregate the amounts deducted from its employees' compensation and the contributions that the subdivision would be required to make under this subtitle if it were then participating.(c) The period during which contributions may be deducted from an employee's compensation in anticipation of board approval of participation may not exceed six months and may not extend into a subsequent calendar year without consent of the board of trustees. During the period that board approval is pending, the subdivision may not participate in, and the subdivision's employees may not be covered by, the optional group term life program.(d) On approval of participation, the subdivision shall immediately transfer to the retirement system, for credit to the appropriate funds within the system, the amounts collected and segregated under Subsection (b). If the subdivision previously elected to participate in the optional group term life program, participation in that program begins on the first day of the month following the month in which the board of trustees approves participation in the system.(e) If the board of trustees disapproves the subdivision's participation in the retirement system, the subdivision shall pay all employee contributions collected and segregated in anticipation of board approval to the employees from whom the contributions were withheld.

Added by Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 86, eff. September 1, 2007.

Sec. 845.404. COLLECTION OF SUBDIVISION CONTRIBUTIONS. (a) Before the 16th day of each month, each participating subdivision shall pay or cause to be paid to the retirement system at the system's office:(1) the member contributions, or "picked-up" member contributions, provided for by Sections 845.402 and 845.403, which shall be deposited to the individual accounts of the members; and(2) the contributions that a subdivision is required to make under this subtitle, which shall be deposited to the account of the subdivision in the subdivision accumulation fund.(b) Unless otherwise provided for and paid by a subdivision, a subdivision shall pay its contributions to the retirement system from:(1) the fund from which compensation is paid to members; or(2) the general fund of the subdivision.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1985, 69th Leg., ch. 491, Sec. 30, eff. June 12, 1985. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.404 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 427, Sec. 58, eff. Dec. 31, 1999.

Sec. 845.405. ALTERNATIVE PERIODS FOR ADMINISTRATIVE COMPLIANCE. (a) Notwithstanding any other provision of this subtitle, the board of trustees may authorize a subdivision to remit to the retirement system contributions, deposits, and other payments on the basis of a period that is less than a month, including a weekly, biweekly, or other semimonthly period. A subdivision authorized to remit amounts more frequently than monthly shall make reports and filings and perform other actions accordingly, and the retirement system shall credit payments accordingly.(b) The board of trustees may make an authorization under Subsection (a) by rule applicable to all subdivisions similarly situated or by order applicable to designated subdivisions. A rule adopted under this subsection is amendable or revocable in the manner provided for adoption, amendment, or repeal of rules generally. An order adopted under this subsection is revocable wholly or partly by subsequent board order.(c) If the board of trustees adopts a rule or order under Subsection (b), the board shall also adopt rules, applicable to a subdivision electing or designated to take actions described by this section more frequently than monthly, to alter the periods required for submission of payments and reports, including the period when a late penalty begins to accrue or is deducted from a subdivision's account in the subdivision accumulation fund, in a manner consistent with the periods provided by this subtitle.(d) A participant may not receive less credited service, service credit, or benefits due to an authorization under this section than the participant would have received on a monthly basis.

Added by Acts 2009, 81st Leg., R.S., Ch. 300, Sec. 34, eff. January 1, 2010.

Sec. 845.406. OPTIONAL GROUP TERM LIFE PROGRAM. (a) In addition to other contributions to the retirement system required by this subtitle, each subdivision participating in the optional group term life program monthly shall pay to the optional group term life fund an amount equal to the rate of contribution computed in accordance with this section, multiplied by the total compensation for the month of the members employed by the subdivision.(b) A limitation on subdivision contribution rates provided by this subtitle does not apply to the rate of the contribution to the optional group term life fund.(c) At the time of each investigation of members' mortality and service experience required by Section 845.110, the actuary shall investigate the mortality experience of the members and eligible annuitants participating in the program. On the basis of the result of that investigation, the actuary shall recommend to the board of trustees rates and tables necessary to determine optional group term life program contribution rates. The rates and tables may provide for the anticipated mortality experience of the persons covered under the program and for a contingency reserve.(d) Before a subdivision's participation date in the program and before January 1 of each subsequent year, the actuary shall compute, on the basis of rates and tables adopted by the board of trustees, the contribution rate of a subdivision participating in the program. The rate must be expressed as a percentage of the compensation of members employed by the subdivision. When the rate is approved by the board of trustees, the rate is effective for the calendar year for which it was approved.(e) The board of trustees, in the exercise of its discretion to manage the assets of the retirement system, may lend money to the optional group term life fund if the amount in the fund is insufficient to pay the benefits due. Any loan is an investment of the retirement system and must be repaid solely from future contributions to the fund and its share of trust earnings. The terms of the loan shall be set by the board of trustees, but the loan must bear a commercially reasonable interest rate. The board may adjust future contributions to the fund for purposes of repayment of the loan.(f) To protect against adverse claim experience, the board of trustees may secure reinsurance from one or more stock insurance companies doing business in this state if the board determines that reinsurance is necessary. The retirement system shall pay the premiums for reinsurance from the optional group term life fund.

Added by Acts 1981, 67th Leg., 1st C.S., p. 217, ch. 18, Sec. 64, eff. Nov. 10, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.406 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 427, Sec. 59, eff. Dec. 31, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 87, eff. January 1, 2008.

Sec. 845.407. PENALTY FOR LATE CONTRIBUTIONS. (a) Except as provided by Subsections (c), (d), and (e), a participating subdivision that fails to provide the information required by Section 845.403 or to pay all contributions required by this subchapter to be made and remitted to the retirement system not later than the 15th day of the month in which they become due shall pay a penalty under this section. The penalty for a past-due monthly remission is equal to interest on the past-due amounts for each day past due at a nominal interest rate of 12 percent, plus a $500 administrative fee. If the penalty is not paid within three months after the date notice of the penalty has been sent to the subdivision, the retirement system shall deduct the penalty from the subdivision's account in the subdivision accumulation fund. The interest portion of the penalty shall be deposited by the retirement system in the distributable income account of the income fund. The administrative fee portion of the penalty shall be deposited by the retirement system in the expense fund.(b) Payments and required reports are considered to be made when received by the retirement system.(c) A penalty will not be assessed under this section for a late payment or report made in a document sent to the correct address:(1) by certified mail, return receipt requested, not later than the 10th day of the month in which the payment or report becomes due; or(2) using a same-day or overnight delivery method, approved by the board of trustees, not later than the 14th day of the month in which the payment or report becomes due.(d) If the retirement system does not receive a payment or report, a penalty will not be assessed under this section if the subdivision provides proof satisfactory to the system that the document containing the payment or report was sent in accordance with Subsection (c).(e) The retirement system may extend the due date provided by this section if a subdivision applies for an extension before the due date and the director determines that good cause exists for the extension and that the need for the extension is not caused by neglect, indifference, or lack of diligence.

Added by Acts 1999, 76th Leg., ch. 427, Sec. 60, eff. Dec. 31, 1999. Amended by Acts 2001, 77th Leg., ch. 122, Sec. 52, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 621, Sec. 34, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 300, Sec. 35, eff. January 1, 2010.

Sec. 845.408. ADDITIONAL OPTIONAL DEPOSITS BY SUBDIVISIONS. In addition to the deposits that a subdivision is required to make under this subtitle, the governing body of a participating subdivision may elect to deposit to the subdivision's account in the subdivision accumulation fund one or more lump-sum payments. Once a payment is deposited, it cannot be withdrawn from that fund by the subdivision.

Added by Acts 1999, 76th Leg., ch. 427, Sec. 61, eff. Dec. 31, 1999.

SUBCHAPTER F. MISCELLANEOUS ADMINISTRATIVE PROCEDURESSec. 845.501. STATEMENT OF AMOUNT IN ACCOUNT. (a) As soon as possible after the end of each calendar year, the board of trustees shall send to the governing body of each subdivision and to each requesting member an annual statement that contains the basic financial statements of the retirement system.(b) The board of trustees shall furnish to a member, on written request, a statement of the amount credited to the member's individual account. During a calendar year, the board is not required to furnish to a member more than one statement requested under this subsection.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.501 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 309, Sec. 31, eff. Dec. 1, 1997.

Sec. 845.502. INTEREST IN ASSETS. A particular person or subdivision has no right in a specific security or in an item of cash other than an undivided interest in the assets of the retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 55.502 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Sec. 845.503. AUTHORITY TO RECOUP OR MAKE ADJUSTMENTS FOR PAYMENTS MADE IN ERROR. (a) The retirement system may reduce future payments of benefits based on the account of a member, a retiree, or other former member to recoup an amount overpaid or otherwise paid in error to or on the behalf of a participant. If no future payments are due, the retirement system may recover the overpayment in any manner that is permitted for the collection of any other debt.(b) The retirement system may not recover from a participant any overpayment made more than three years before the date the overpayment is discovered. This subsection does not apply to an overpayment a reasonable person should know the person is not entitled to receive.(c) The retirement system may adjust amounts in a subdivision's account in the subdivision accumulation fund to correct an error caused by an act or omission of the subdivision.

Added by Acts 2003, 78th Leg., ch. 621, Sec. 35, eff. Jan. 1, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 88, eff. January 1, 2008.Acts 2009, 81st Leg., R.S., Ch. 300, Sec. 36, eff. January 1, 2010.

Sec. 845.504. EXCESS BENEFIT PROGRAM. (a) If the board of trustees determines that it is in the interest of the retirement system and will benefit members and annuitants, the board by rule may establish an excess benefits program for the payment of benefits under Section 415(m) of the Internal Revenue Code of 1986, and its subsequent amendments, that would otherwise be barred by the limitation on benefits imposed by Section 415 of that code.(b) Notwithstanding any other provision of this subtitle, the board of trustees by rule may provide for the transfer of contributions as part of the excess benefits program in a manner consistent with a governmental excess benefit arrangement.

Added by Acts 2003, 78th Leg., ch. 621, Sec. 35, eff. Jan. 1, 2004.

Sec. 845.505. UNDISTRIBUTED BENEFITS. (a) If a person's membership in the retirement system has terminated and a valid application for a retirement annuity or a refund of accumulated contributions has not been filed with the retirement system, the retirement system shall mail the notice described by Subsection (b) to the most recent address of the former member as shown on system records and make reasonable efforts to locate any person entitled to apply for the benefit.(b) A notice under this section must include the name of the former member, the name of each subdivision with which the former member has an individual account, a statement that no additional interest is credited after a membership has terminated, a statement that a benefit is payable, and a statement of the procedure for obtaining payment of that benefit.(c) If a person files with the retirement system a valid application for an annuity based on a membership that terminated under Section 842.109(b), the retirement system shall pay an annuity computed as of the former member's effective retirement date as determined under that section.(d) An applicant who is a former member may select the standard retirement annuity or an optional retirement annuity under Section 844.0041(c) or (d). An applicant who is the surviving beneficiary or the personal representative of a deceased former member may select an annuity payable in a form authorized by the board of trustees under Section 844.407. All annuity payments that previously would have been paid if the annuity had begun on the effective retirement date will be paid to the applicant.(e) If a person files with the retirement system a valid application for a refund of a former member's accumulated contributions or a valid application for a benefit payable under the optional group term life program, the retirement system shall pay to the applicant the portion of the former member's accumulated contributions or the portion of the optional group term life benefits to which the applicant is entitled.(f) If a person eligible to receive a benefit fails to provide accurate and verifiable information regarding the identity, age, taxpayer identification number, or residential address of the person or the person's beneficiary, the retirement system may hold or delay payment of any benefit until the information is provided. If a person receiving an annuity fails to negotiate two or more annuity payments, fails to respond to a written request for information relevant to the annuitant's continuing right to receive benefits or relevant to the responsibility of the system to report accurately the distribution under federal or state law, fails to provide the system with an address for the delivery of a benefit that is safe and secure from loss, theft, or misdelivery, or fails in any other manner that interferes with or impedes the efficient administration of the system, the system may suspend and hold all benefit payments until the failure is corrected.(f-1) If there is a continuation of an optional annuity, the retirement system shall pay to the person receiving the continuing annuity any amount held by the system to which the deceased person was entitled. If the annuity terminates with the death of the person, any amount held by the retirement system to which a deceased person was entitled is payable under rules and procedures adopted by the board of trustees.(g) If a benefit becomes payable as the result of the death of a person receiving an annuity, the retirement system shall mail a notice similar to the notice described by Subsection (b) to the most recent address of the decedent's beneficiary as shown on system records and make reasonable efforts to locate each person to whom the benefit is payable. After receipt of a valid application, the retirement system shall pay the applicant the benefit to which the applicant is entitled. All annuity payments that would previously have been paid if the annuity had begun on the date required under this subtitle will be paid to the applicant.(h) A person entitled to a benefit under this section is solely responsible for a tax or penalty relating to the distribution of the benefit without regard to whether the person received notice from the retirement system.(i) The board of trustees may adopt rules concerning the notice, distribution, management, transfer, and administration of unclaimed, held, delayed, and suspended benefits, the authority of an applicant to act as trustee of an absent beneficiary in the selection of a payment option or receipt of an absent beneficiary's benefit under this section, and the distribution of benefits to an alternate payee under a qualified domestic relations order with respect to a terminated membership.

Added by Acts 1997, 75th Leg., ch. 309, Sec. 32, eff. Dec. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 427, Sec. 62, eff. Dec. 31, 1999; Acts 2001, 77th Leg., ch. 122, Sec. 53, eff. Dec. 31, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 89, eff. January 1, 2008.Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 90, eff. January 1, 2008.

Sec. 845.506. APPEAL OF ADMINISTRATIVE DECISION. (a) A decision of the retirement system is final and conclusive unless an appeal is filed in writing with the system by regular mail or electronic filing, as that term is defined by Section 845.116(a)(1), not later than the 90th day after the earlier of the date the person subject to the decision receives notice of the decision by any means or the date the system files notice of its decision with the person by regular mail or electronic means.(b) A person may appeal a decision to the board of trustees if the person is aggrieved by a decision of the retirement system relating to the system or any program administered by the system under this subtitle:(1) denying or limiting membership, service credit, or eligibility for or the amount of benefits payable by the system; or(2) regarding to whom benefits should be paid under the system or program.(c) The director or the director's designee may refer an appeal made under Subsection (a) to the State Office of Administrative Hearings for a hearing or employ, select, or contract for the services of an administrative law judge or hearing examiner not affiliated with the State Office of Administrative Hearings to conduct a hearing. This subsection prevails over any other law to the extent of any conflict.(d) An appeal under this section is considered to be a contested case under Chapter 2001. The appellant in a contested case under this section has the burden of proof on all issues, including issues in the nature of an affirmative defense.(e) The board of trustees may in its sole discretion make a final decision on a contested case under this section. Notwithstanding any other law, the board may in its sole discretion modify, refuse to accept, or delete any proposed finding of fact or conclusion of law contained in a proposal for decision submitted by an administrative law judge or other hearing examiner, or make alternative findings of fact and conclusions of law, in a proceeding considered to be a contested case under Chapter 2001. The board shall state in writing the specific reason for its determination and may adopt rules for the implementation of this subsection. The board may delegate its authority under this subsection to the director.(f) Notwithstanding Subsections (d) and (e), the retirement system and a person aggrieved by a decision of the system may at any time informally negotiate an award of benefits. Negotiated benefits may not exceed the maximum benefits otherwise available or required by law.(g) A final decision of the board of trustees in a contested case under this section is subject to judicial review under Chapter 2001. The standard of review is by substantial evidence. Venue of the appeal is only in a district court in Travis County.

Added by Acts 1997, 75th Leg., ch. 309, Sec. 32, eff. Dec. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 873, Sec. 91, eff. January 1, 2008.

Sec. 845.507. QUALIFICATION. It is intended that this subtitle be construed and administered in a manner that the retirement system will be considered qualified under Section 401(a) of the Internal Revenue Code of 1986 (26 U.S.C. Section 401). The board of trustees may adopt rules that it determines necessary for the retirement system to be considered qualified. Rules adopted by the board of trustees relating to qualification issues are considered a part of the plan.

Added by Acts 1997, 75th Leg., ch. 309, Sec. 32, eff. Dec. 1, 1997.



CHAPTER 851. GENERAL PROVISIONS

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE G. TEXAS MUNICIPAL RETIREMENT SYSTEM

CHAPTER 851. GENERAL PROVISIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 851.001. DEFINITIONS. In this subtitle:

(1) "Accumulated contributions" means the sum of all

contributions made by a member and credited to the member's

individual account in the employees saving fund, plus interest

allowed on the account as provided by this subtitle.

(2) "Actuarial equivalent" means a benefit that, at the time it

is entered upon, has the same present value as the benefit it

replaces, based on interest and on a mortality table recommended

by the actuary and adopted by the board of trustees.

(3) "Annuity" means an amount of money payable in equal monthly

installments at the end of each month for a period determined

under this subtitle.

(4) "Annuity reserve" means the present value, computed on the

basis of annuity or mortality tables adopted by the board of

trustees, with interest, of all payments to be made under an

annuity.

(5) "Board of trustees" means the persons appointed under this

subtitle to administer the retirement system.

(6) "Compensation" means the sum of payments made to an employee

for performance of personal services, as certified on a written

payroll of an employing department, that does not exceed any rate

of compensation fixed by a governing body as the maximum salary

on which member contributions to the retirement system may be

based and does not exceed the amount established by board rule,

which may not exceed the limit provided by Section 401(a)(17) of

the Internal Revenue Code of 1986 (26 U.S.C. Section 401), as

indexed in the manner provided by that section, and includes

amounts by which payment for earnings is reduced by reason of:

(A) employer pick-up of employee contributions to the retirement

system under Section 855.402(j);

(B) deferral of compensation under benefit plans adopted by the

employer pursuant to Section 401(k) or 457 of the Internal

Revenue Code of 1986 (26 U. S.C. Sections 401, 457);

(C) cost of benefits furnished under qualified cafeteria plans

adopted by the employer pursuant to Section 125 of the Internal

Revenue Code of 1986 (26 U.S.C. Section 125);

(D) cost of tax-sheltered annuities acquired for the employee

under Section 403(b) of the Internal Revenue Code of 1986 (26

U.S.C. Section 403); and

(E) deductions for Federal Insurance Contribution Act taxes,

federal income taxes, or other obligations of the employee.

(7) "Department" means a recognized division performing a

governmental or proprietary function of a municipality.

(8) "Employee" means a person, including a person serving a

period of probationary employment, who receives compensation from

and is certified by a municipality as being regularly engaged in

the performance of duties of:

(A) an appointive office or position that normally requires

services from the person for not less than 1,000 hours a year; or

(B) an elective office that normally requires services from the

person for not less than 1,000 hours a year, in a municipality

that began participating in the retirement system after December

31, 1981, or that has adopted a membership requirement under

Section 852.107.

(9) "Municipality" means any incorporated city or town in this

state.

(10) "Rate of compensation" means the rate at which payments to

an employee are computed, as certified by the employing

municipality, converted into compensation for any period on the

assumption that 2,400 hours, 300 days, 52 weeks, 12 months, and 1

year are equivalents.

(11) "Retirement" means withdrawal from service with a

retirement benefit granted under this subtitle.

(12) "Retirement system" means the Texas Municipal Retirement

System.

(13) "Service" means the time a person is an employee.

(14) "Credited service" means the number of months of prior and

current service ascribed to a member in the retirement system or

included in a prior service certificate in effect for the member.

(15) "Amortization period" means, as to a particular

municipality, the time ending with the later of:

(A) the expiration of 25 years after the effective date of the

municipality's participation in the retirement system;

(B) the expiration of 25 years after the most recent actuarial

valuation date for the municipality; or

(C) the period determined under Section 855.407(h).

(16) "Member" means a person for whom an account has been

established in the employees saving fund and whose membership has

not terminated under Section 852.104.

(17) "Beneficiary" means a person designated by a member,

annuitant, or by statute to receive a benefit payable under this

subtitle as a result of the death of a member or annuitant.

(18) "Director" means the person appointed executive director

under Section 855.201.

(19) "Vested member" means a member who may withdraw from

employment with all participating municipalities, leave the

member's accumulated contributions on deposit with the retirement

system and, on meeting the age and length of service

requirements, file an application for retirement and begin to

receive a service retirement benefit.

Added by Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff.

Sept. 1, 1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 218,

ch. 18, Sec. 65, 66, eff. Jan. 1, 1982; Acts 1987, 70th Leg., ch.

183, Sec. 1, eff. Aug. 31, 1987; Acts 1989, 71st Leg., ch. 462,

Sec. 1, eff. Sept. 1, 1989. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 61.001 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg.,

ch. 16, Sec. 11.01(a), eff. Aug. 26, 1991; Acts 1993, 73rd Leg.,

ch. 57, Sec. 1, eff. Jan. 1, 1994; Acts 1995, 74th Leg., ch. 514,

Sec. 1, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 76, Sec. 1,

eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 83, Sec. 1, eff.

Dec. 31, 1999; Acts 2001, 77th Leg., ch. 121, Sec. 1, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 599, Sec. 1, eff. Jan. 1,

2004.

Sec. 851.002. PURPOSE OF SUBTITLE. The purpose of this subtitle

is to establish a program of benefits for members, retirees, and

their beneficiaries and to establish rules for the management and

operation of the retirement system. The assets of the retirement

system are held in trust for the exclusive benefit of the

members, the retirees, and their beneficiaries and may not be

diverted. The retirement system may not apply a forfeiture to

increase a benefit that any person would otherwise receive under

this subtitle.

Added by Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff.

Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 61.002 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept.

1, 1989. Amended by Acts 2003, 78th Leg., ch. 599, Sec. 2, eff.

Jan. 1, 2004.

Sec. 851.003. RETIREMENT SYSTEM. The Texas Municipal Retirement

System is continued in existence and is the name by which the

business of the retirement system shall be transacted, all its

funds invested, and all its cash and other property held.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

61.003 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 851.004. POWERS AND PRIVILEGES. The retirement system has

the powers, privileges, and immunities of a corporation, as well

as the powers, privileges, and immunities conferred by this

subtitle.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

61.004 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 851.005. ACTION FOR ACCOUNTING. (a) The retirement system

or the board of trustees may initiate, or cause to be initiated

on its behalf, an action against a participating municipality, a

board of the municipality, or individual officers of the

municipality, to compel an accounting of sums due to the

retirement system or to require the withholding and accounting of

sums due from members.

(b) The venue of an action brought under this section is in

either Travis County or a county in which the municipality is

situated.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

61.005 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 851.006. EXEMPTION FROM EXECUTION. (a) Except as provided

by Subsection (b), all retirement annuity payments, other benefit

payments, and a member's accumulated contributions are

unassignable and are exempt from execution, garnishment,

attachment, and state and local taxation.

(b) The board of trustees by rule may authorize the retirement

system to make distributions to pay the qualified health

insurance premiums of a public safety officer in accordance with

the provisions of Section 845, Pension Protection Act of 2006,

Pub. L. No. 109-280.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

61.006 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

293, Sec. 1, eff. January 1, 2008.

SUBCHAPTER B. PENAL PROVISIONS

Sec. 851.101. OFFENSES; PENALTY. (a) A person commits an

offense if the person knowingly makes a false statement in a

report or application to the retirement system in an attempt to

defraud the retirement system.

(b) A person commits an offense if the person knowingly makes a

false certificate of an official report to the retirement system.

(c) An offense under this section is a misdemeanor punishable by

a fine of not less than $100 nor more than $1,000, confinement in

jail for not less than 30 days nor more than one year, or both.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

61.101 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.



CHAPTER 852. MEMBERSHIP

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE G. TEXAS MUNICIPAL RETIREMENT SYSTEM

CHAPTER 852. MEMBERSHIP

SUBCHAPTER A. MUNICIPAL PARTICIPATION

Sec. 852.001. ELECTION TO PARTICIPATE. (a) By vote of its

governing body in the manner required for other official actions,

a municipality may elect to have one or more of its departments

participate in the retirement system and be subject to the

provisions of this subtitle.

(b) The governing body of a municipality shall notify the board

of trustees of an election under this section and shall identify

the participating departments before the 11th day after the date

of election.

(c) A department begins participation in the retirement system

on the first day of the second month after the month the board of

trustees receives notice of an election to participate.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

62.001 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 852.002. REFERENDUM ON PARTICIPATION. (a) If qualified

voters representing at least 10 percent of the total votes cast

at the most recent regular municipal election petition the

governing body of a municipality for an election on the issue of

participation in the retirement system by the municipality or

specified departments of the municipality, the governing body

shall make arrangements for an election to be held before the

61st day after the day the petition is filed.

(b) If a majority of the votes cast in an election under this

section favor municipal or departmental participation in the

retirement system, the governing body of the municipality

immediately shall elect to participate.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

62.002 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 852.003. SUPPLEMENTAL DISABILITY BENEFITS FUND. (a) A

municipality may not elect to participate in the supplemental

disability benefits fund after August 31, 1987.

(b) Each municipality that elected to participate in the

supplemental disability benefits fund before September 1, 1987

ceases participation in that fund at midnight on December 31,

1987, and its employees shall cease to be covered for

supplemental disability benefits as to any injuries subsequently

sustained. Each municipality participating in the supplemental

disability fund on December 31, 1987, is entitled to participate

in any distributions and transfers authorized by the board of

trustees pursuant to Section 855.313.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., ch. 183, Sec. 2, eff. Aug.

31, 1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

62.003 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 852.004. SUPPLEMENTAL DEATH BENEFITS FUND. (a) If a

municipality has one or more departments participating in the

retirement system on a full-salary basis, the municipality may

elect to participate in the supplemental death benefits fund.

(b) A municipality that elects to participate in the fund may

elect coverage providing postretirement death benefits in

addition to coverage providing in-service death benefits.

(c) Repealed by Acts 1997, 75th Leg., ch. 76, Sec. 15, eff.

Sept. 1, 1997.

(d) A municipality that elects to participate in the fund after

the operative date of the fund may begin participation on the

first day of any month after the month in which the municipality

gives notice of its election to the board of trustees.

(e) If a municipality has previously discontinued participation

in the fund, the board of trustees in its discretion may restrict

the right of the municipality to participate again.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 219, ch. 18,

Sec. 67, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 62.004 by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 514,

Sec. 2, eff. Sept. 1, 1995.

Sec. 852.005. STATUS AS A MUNICIPALITY. (a) For the purposes

of this subtitle, the Texas Municipal Retirement System and, as

limited by Subsection (b), the Texas Municipal League, have the

standing of municipalities.

(b) The Texas Municipal League has the standing conferred by

this section except as to a person who is employed by the league

for the first time and who is engaged in lobbying activities.

(c) For the purposes of this subtitle, a fire or police

department has the standing of a municipality if:

(1) the department:

(A) was created and is operating under an interlocal cooperation

agreement that has existed at least 15 years and was executed by

two or more municipalities located in a county with a population

of at least 3.3 million;

(B) is supervised by an administrative agency appointed by the

contracting municipalities; and

(C) provides common fire protection or law enforcement services

to the contracting municipalities; and

(2) the governing body of each municipality that is a party to

the agreement has voted by ordinance or resolution to accept

responsibility, in a manner to be determined by the participating

municipalities, for all payments required of and obligations

incurred by the department under this subtitle in the event that

the interlocal cooperation agreement is dissolved or expires; and

(3) all ordinances adopted by the participating municipalities

with regard to the participation are approved by the board of

trustees.

(d) The governing board of the supervising administrative agency

by order may take an action for a department described by

Subsection (c) that is required or authorized by this subtitle to

be made by municipal ordinance.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 219, ch. 18,

Sec. 68, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 62.005 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg.,

ch. 514, Sec. 3, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch.

1006, Sec. 1, eff. June 17, 1995; Acts 2001, 77th Leg., ch. 669,

Sec. 22, eff. Sept. 1, 2001.

Sec. 852.006. TERMINATION OF PARTICIPATION. (a) Except as

provided by this section, a municipality may not terminate

participation in the retirement system if the municipality has

employees who are members of the system, but the municipality may

elect to discontinue the participation in the system of persons

employed or reemployed after the date of an election to

discontinue.

(b) If before November 1 of any year a municipality gives

written notice of its intention to the retirement system, the

municipality may terminate coverage under, and discontinue

participation in, the supplemental death benefits fund. A

termination under this subsection is effective on January 1 of

the year following the year in which notice is given.

(c) If a municipality participating in the retirement system has

no employees who are members of the system and has no present or

potential liabilities as a result of the participation of former

employees, the municipality, on receiving a refund under Section

855.319, ceases participation in the system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

62.006 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 57, Sec. 2,

eff. Jan. 1, 1994.

Sec. 852.007. MUNICIPALITY NOT AGENT OF SYSTEM. Neither a

municipality that participates in the retirement system nor any

employee or officer of a participating municipality has authority

to act as an agent of the retirement system. An action of or

inaction on the part of a participating municipality or its

employee or officer is not binding on the retirement system.

Added by Acts 1993, 73rd Leg., ch. 57, Sec. 3, eff. Jan. 1, 1994.

SUBCHAPTER B. MEMBERSHIP

Sec. 852.101. GENERAL MEMBERSHIP REQUIREMENT. (a) Except as

otherwise provided by this subchapter, a person who is not a

member becomes a member of the retirement system if:

(1) on the date a municipal department's participation in the

retirement system becomes effective, the person is an employee of

the department;

(2) after August 31, 1987, the person becomes an employee of a

participating department; or

(3) the person on August 31, 1987, is an employee of a

participating department but is not a member because at the time

of employment the person's age exceeded the maximum age for

becoming a member.

(b) Any person to whom Subsection (a)(1) applies becomes a

member of the retirement system on the date the department's

participation becomes effective, and any person to whom

Subsection (a)(2) applies becomes a member of the retirement

system on the date the person is employed. A person to whom

Subsection (a)(3) applies becomes a member of the retirement

system on September 1, 1987.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., ch. 183, Sec. 3, eff. Aug.

31, 1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

62.101 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 852.102. EXCEPTION TO GENERAL MEMBERSHIP REQUIREMENT. (a)

If on the effective date of participation of the employing

department, a person had with a municipality an employment

contract that is violated by the membership requirement of

Section 852.101(a)(1), the person is not required, but may elect,

to become a member of the retirement system.

(b) If a person who is qualified to make an election under this

section has been notified that the municipality has elected to

participate in the retirement system, or if the person makes

contributions to the retirement system, the person is considered

to have elected membership in the retirement system unless before

the date the municipality's participation becomes effective the

person files with the board of trustees written notice of an

election not to become a member.

(c) A person who elects under this section not to become a

member may never become a member of the retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

62.102 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 852.103. WITHDRAWAL OF CONTRIBUTIONS; ROLLOVER

DISTRIBUTIONS. (a) A living person who is not an employee of a

participating department and who has not retired may, after

application, withdraw all of the accumulated contributions

credited to the person's individual account in the employees

saving fund, and the retirement system shall close the account.

(b) The retirement system shall, in accordance with Section

401(a)(31) of the Internal Revenue Code of 1986 and its

subsequent amendments and related regulations, permit the

distributee of an eligible rollover distribution to elect to have

the distribution paid directly to an eligible retirement plan

specified by the distributee in the form of a direct

trustee-to-trustee transfer. The board of trustees may adopt

rules to implement this subsection.

Added by Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff.

Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 62.103 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept.

1, 1989. Amended by Acts 1993, 73rd Leg., ch. 57, Sec. 4, eff.

Jan. 1, 1994; Acts 2003, 78th Leg., ch. 599, Sec. 3, 4, eff. Jan.

1, 2004.

Sec. 852.104. TERMINATION OF MEMBERSHIP. (a) Except as

otherwise provided by this section, a person terminates

membership in the retirement system by:

(1) death;

(2) retirement;

(3) withdrawal of all of the person's contributions while the

person is absent from service; or

(4) absence from service for more than 60 consecutive months.

(b) A member of the retirement system is not absent from service

during periods of military or war-related service for which the

member is allowed credited service under Section 853.501.

(c) If a member of the retirement system is an employee of a

participating department of a municipality that, as provided by

this subtitle, allows a person to terminate employment and remain

eligible for retirement after accumulating a specified amount of

credited service, and if the person meets the requirement, the

person may terminate employment and is not subject to loss of

membership because of absence from service.

(d) Termination of membership in the retirement system

terminates membership in the supplemental disability benefits

fund.

(e) A member of the retirement system is not absent from service

during any leave of absence granted by the employing municipality

under the Family and Medical Leave Act of 1993 (29 U.S.C. Section

2601 et seq.), and its subsequent amendments, to the extent that

the leave does not exceed 12 weeks in duration.

Added by Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff.

Sept. 1, 1981. Amended by Acts 1989, 71st Leg., ch. 462, Sec. 3,

eff. Sept. 1, 1989. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 62.104 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec.

11.01(c), eff. Aug. 26, 1991; Acts 2003, 78th Leg., ch. 599, Sec.

5, eff. Jan. 1, 2004.

Sec. 852.105. OPTIONAL PRIOR SERVICE CREDITS. (a) The

governing body of a municipality that has an effective date of

participation in the retirement system before September 1, 1987,

and that allows service retirement of a member at age 60 or older

with at least 10 years of credited service may by ordinance allow

prior service credit for service performed for the municipality

before September 1, 1987, by any person who at the time of

performing the service was not a member because at the time of

employment the person's age exceeded the maximum age for becoming

a member.

(b) A governing body may not adopt an ordinance under this

section unless the actuary first determines, on the basis of

mortality and other tables adopted by the board of trustees, that

all obligations of the municipality to the municipality

accumulation fund, including obligations proposed under the

ordinance, can be funded by the municipality within its maximum

contribution rate and within its amortization period.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 219, ch. 18,

Sec. 69, eff. Jan. 1, 1982; Acts 1987, 70th Leg., ch. 183, Sec.

4, eff. Aug. 31, 1987. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 62.105 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 852.106. INELIGIBILITY FOR MEMBERSHIP; MULTIPLE RETIREMENT

SYSTEM MEMBERSHIP. (a) Except as provided by this section, a

person who is elected to public office is not an employee

eligible for membership in the retirement system.

(b) A person may simultaneously receive credit or benefits for

service performed during the same period in the retirement system

and the federal program providing old age and survivors

insurance.

(c) If a volunteer firefighter or an elected officer is employed

by a participating municipality in another capacity that

satisfies the definition of "employee" under this subtitle, the

person may be a member of, and receive service credit in, the

retirement system for service performed in the other capacity.

(d) If a person is elected to an office of a municipality that

began participating in the retirement system after December 31,

1981, the person is required to become a member of the retirement

system as of the date the person takes office or the effective

date of participation, whichever is later. If a person is elected

to an office of a municipality that has adopted an ordinance

under Section 852.107, the person is required to become a member

of the retirement system as of the date the person takes office

or the effective date of the ordinance, whichever is later.

(e) A person may simultaneously be a member of this retirement

system and another state or local retirement system authorized or

established under Section 67, Article XVI, Texas Constitution.

However, a person may receive a benefit from this system only to

the extent that the amount of the benefit is computed solely with

respect to the member's compensation and accumulated

contributions as those terms are defined in this subtitle.

Service credited with or allowed by another retirement system may

not be counted for purposes of retirement eligibility in this

retirement system except in accordance with the provisions of the

proportionate retirement program described by Chapter 803.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 219, ch. 18,

Sec. 70, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 62.106 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg.,

ch. 121, Sec. 2, eff. Jan. 1, 2002.

Sec. 852.107. OPTIONAL MEMBERSHIP REQUIREMENT FOR ELECTED

OFFICERS. (a) The governing body of a municipality that began

participation in the retirement system before January 1, 1982, by

ordinance may provide that persons who hold and are regularly

engaged in the performance of duties of an elective office that

normally requires actual performance of services in a

participating department of the municipality for not less than

1,000 hours a year are employees required to become members of

the retirement system.

(b) An ordinance under this section takes effect on the first

day of any calendar month after adoption that is designated by

the governing body adopting the ordinance.

(c) A person required to become a member under an ordinance

adopted under this section becomes a member on the effective date

of the ordinance or the date the person takes office, whichever

is later, unless the date the person takes office is after the

effective date of the ordinance and the person is then ineligible

for membership under applicable age restrictions of this

subtitle.

(d) A person who becomes a member as provided by this section is

entitled to prior service credit as provided by Section 853.302.

Added by Acts 1981, 67th Leg., 1st C.S., p. 220, ch. 18, Sec. 71,

eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 62.107 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989.

Sec. 852.108. RESUMPTION OF SERVICE WITH SAME EMPLOYER BY

RETIREE. (a) In this section and Sections 852.1085 and 852.109,

a person's reemploying municipality is the municipality for which

the person was performing creditable service at the time of the

person's retirement under this subtitle.

(b) Except as provided by Section 852.1085, a person who has

retired with a service retirement benefit under this subtitle and

later becomes an employee of the person's reemploying

municipality also becomes a member of the system on the date of

employment, but credits and benefits allowable to the person

under this subtitle are limited as provided by this section.

(c) The retirement system shall discontinue and suspend payments

of each service retirement annuity that is allowed because of the

person's previous service with the reemploying municipality

beginning with the month the retirement system determines that

the person has again become an employee of the reemploying

municipality. After the suspension, the retirement system may not

make payments of the annuity for any month during which the

person remains an employee of the reemploying municipality. The

suspension of a benefit under this section does not suspend

payment of a benefit to an alternate payee under a qualified

domestic relations order.

(d) Member contributions under Section 855.402 shall be made on

all compensation paid to the employee by the reemploying

municipality at the same rate as is required of other employees

of the department. The retirement system shall deposit the

contributions on receipt in an individual account for the member

in the employees saving fund and shall credit the account with

interest annually at the same rate and manner as the accounts of

other members are credited. The compensation paid to the employee

by the reemploying municipality shall be included in computing

the monthly contributions the municipality makes to the

municipality accumulation fund.

(e) After termination of employment with the reemploying

municipality and after filing of an application for resumption of

retirement with the board of trustees, a person described by

Subsection (b) is entitled to receive future payments of the

suspended annuity, as provided by Subsection (f), and to the

additional benefits as provided by Subsections (g), (h), and (i).

(f) Monthly payments of a suspended annuity shall be resumed in

the month following the month in which employment is terminated

with the reemploying municipality, without change in the amount

except for any increase allowed under Section 854.203 or the

duration of or another condition pertaining to the suspended

benefit. Payment of the resumed benefit may not be made for any

month during which the payment was suspended under this section.

(g) If a person with credited service under this section dies

before a payment under Subsection (i) is made, the person's

beneficiary, or if there is no beneficiary surviving, the

executor or administrator of the person's estate, may elect

payment as provided by Section 854.105.

(h) The additional service retirement benefit allowable to a

person to whom this section applies is, at the option of that

person, either:

(1) a refund of accumulated contributions made since

reemployment plus any accrued interest on the accumulated

contributions allowed by the retirement system; or

(2) a benefit consisting of:

(A) a basic annuity actuarially determined from the sum of the

member's deposits made and accumulated since the date the person

last became a member, together with interest accumulated on that

amount since the person last became a member; or

(B) a greater amount authorized by the municipality under

Section 855.501.

(i) The additional benefit described by Subsection (h) is

payable as a standard service retirement benefit or, at the

election of the member, any optional benefit authorized under

this subtitle that is the actuarial equivalent of the standard

retirement benefit. The first benefit payment date under this

subsection is the later of the end of the month following the

last month of employment or the end of the month following the

month in which the person files an application for payment. The

first payment may not be made if the person has resumed

employment with the reemploying municipality in a position that

would make the person an employee.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Formerly Sec. 62.107. Renumbered by Acts 1981, 67th Leg.,

1st C.S., p. 220, ch. 18, Sec. 71, eff. Jan. 1, 1982. Amended by

Acts 1987, 70th Leg., ch. 183, Sec. 5, eff. Aug. 31, 1987.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 62.108 by

Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 514, Sec. 4, eff. Sept. 1,

1995; Acts 2001, 77th Leg., ch. 121, Sec. 3, eff. Jan. 1, 2002.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1099, Sec. 1, eff. June 15, 2007.

Sec. 852.1085. RESUMPTION OF SERVICE WITH SAME EMPLOYER BY

CERTAIN RETIREES. Notwithstanding Section 852.108, a person who

retired because the department in the municipality in which the

person worked was privatized and who later resumes employment in

the same department or a successor department in the person's

reemploying municipality again becomes a member of the retirement

system and the person's retirement annuity is not suspended in

the same manner provided by Section 852.109 for a person who

resumes employment with a different municipality.

Added by Acts 2007, 80th Leg., R.S., Ch.

1099, Sec. 2, eff. June 15, 2007.

Sec. 852.109. RESUMPTION OF SERVICE WITH DIFFERENT EMPLOYER BY

RETIREE. (a) If a person becomes an employee of a municipality

after beginning to receive a retirement benefit, and the

municipality is not the person's reemploying municipality, the

person again becomes a member of the retirement system, and the

person's retirement annuity is not suspended.

(b) Member contributions under Section 855.402 shall be made on

all compensation paid to the employee by the municipality at the

same rate as is required of other employees of the department.

The retirement system shall deposit the contributions on receipt

in an individual account for the member in the employees saving

fund and shall credit the account with interest at the same rate

and in the same manner as the accounts of other members are

credited. The compensation paid to the employee by the

municipality shall be included in computing the monthly

contributions the municipality makes to the municipality

accumulation fund.

(c) If a person with credited service under this section dies

before a payment under Subsection (e) is made, the person's

beneficiary, or if there is no beneficiary surviving, the

executor or administrator of the person's estate, may elect

payment as provided by Section 854.105.

(d) The additional service retirement benefit allowable to a

person to whom this section applies is, at the option of that

person, either:

(1) a refund of accumulated contributions made since

reemployment plus any accrued interest on the accumulated

contributions allowed by the retirement system; or

(2) a benefit consisting of:

(A) a basic annuity actuarially determined from the sum of the

member's deposits made and accumulated since the date the person

last became a member together with interest accumulated on that

amount since the person last became a member and an amount from

the municipality accumulation fund equal to the amount of the

deposits credited to the member's individual account since the

person last became a member together with interest accumulated on

that amount since the person last became a member; or

(B) a greater amount authorized by the municipality under

Section 855.501.

(e) The additional benefit described by Subsection (d) is

payable as a standard service retirement benefit or, at the

election of the member, any optional benefit authorized under

this subtitle that is the actuarial equivalent of the standard

retirement benefit. The first benefit payment date under this

subsection is the later of the end of the month following the

last month of employment or the end of the month following the

month in which the person files an application for payment. The

first payment may not be made if the person has resumed

employment that would result in suspension of a benefit.

(f) If a person became an employee of a municipality other than

the person's reemploying municipality after beginning to receive

a retirement benefit, and the person's service retirement annuity

was suspended under Section 852.108 as it existed at the time of

reemployment, the person may, on written application to the

retirement system, resume receiving the suspended annuity.

Added by Acts 1995, 74th Leg., ch. 514, Sec. 5, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 121, Sec. 4, eff. Jan.

1, 2002.

Sec. 852.110. CORRECTION OF ERRORS. (a) The retirement system,

under rules adopted by the board of trustees, shall correct an

error in current service performed, or current service credit

that should have been received, not more than four years before

the date an application for the correction, on a form approved by

the board of trustees, is received by the retirement system.

(b) The retirement system shall correct an error in prior

service credit if the retirement system receives the person's

written application for the correction not later than the fourth

anniversary of the later of the date the municipality began

participation in, or the person first became a member of, the

retirement system.

Added by Acts 1999, 76th Leg., ch. 83, Sec. 2, eff. Dec. 31,

1999. Amended by Acts 2003, 78th Leg., ch. 599, Sec. 6, eff. Jan.

1, 2004.



CHAPTER 853. CREDITABLE SERVICE

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE G. TEXAS MUNICIPAL RETIREMENT SYSTEM

CHAPTER 853. CREDITABLE SERVICE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 853.001. TYPES OF CREDITABLE SERVICE. The types of service

creditable as credited service in the retirement system are prior

service and current service.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

63.001 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 853.002. BENEFIT ELIGIBILITY BASED ON CREDITED SERVICE. A

member's eligibility to receive a benefit is based on credited

service at the time of retirement.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

63.002 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 853.003. CREDITED SERVICE PREVIOUSLY CANCELED. (a) An

eligible member who has withdrawn contributions and canceled

credited service in the retirement system may reestablish the

canceled credit in the system if the governing body of the

municipality that currently employs the member by ordinance

authorizes reestablishment of the credit by eligible employee

members.

(b) A member eligible to reestablish credit under this section

is one who has, since resuming membership, at least 24

consecutive months of credited service as an employee of the

municipality for which the ordinance was adopted.

(c) A member may reestablish credit by depositing with the

retirement system in a lump sum the amount withdrawn from the

system, plus a withdrawal charge computed at an annual rate of

five percent from the date of withdrawal to the date of

redeposit.

(d) Credit reestablished under this section is treated as if all

service on which the credit is based were performed for the

municipality authorizing the reestablishment.

(e) A governing body may not adopt an ordinance under Subsection

(a) unless the actuary first determines that all obligations

charged against the municipality's account in the municipality

accumulation fund, including the obligations proposed in the

ordinance, can be funded by the municipality within its maximum

contribution rate and within its amortization period.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 220, ch. 18,

Sec. 72, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 63.003 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. ESTABLISHMENT OF PRIOR SERVICE

Sec. 853.101. CREDITABLE PRIOR SERVICE. Prior service

creditable in the retirement system is:

(1) service performed as an employee of a participating

department of a municipality before the date the department's

participation in the retirement system became effective;

(2) for a person who becomes a member of the retirement system

under Section 852.105, service performed as an employee of a

participating department during a time the person was ineligible

for membership because of age; or

(3) for a person entitled to prior service credit under Section

853.102(a)(3), service for which current service credit has not

been granted that was performed as an employee of a participating

department during a time the person was ineligible to participate

because of age.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 220, ch. 18,

Sec. 73, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 63.101 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989.

Sec. 853.102. ELIGIBILITY FOR PRIOR SERVICE. (a) A member is

eligible to receive credit in the retirement system for prior

service if the member:

(1) became a member as an employee of a department of a

municipality on the effective date of the department's

participation in the retirement system;

(2) became a member as an employee of a department of a

municipality before the fifth anniversary of the effective date

of the department's participation and continued as an employee of

a participating department of the municipality for at least five

consecutive years after reemployment; or

(3) became a member September 1, 1987, by virtue of Sections

852.101(a)(3) and (b) and has service before that date with a

municipality that has adopted the provisions of Section 852.105.

(b) The board of trustees may adopt rules concerning eligibility

for prior service under this section.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 221, ch. 18,

Sec. 74, eff. Jan. 1, 1982; Acts 1987, 70th Leg., ch. 183, Sec.

6, eff. Aug. 31, 1987. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 63.102 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989.

Sec. 853.103. STATEMENT OF PRIOR SERVICE. A member may claim

credit for prior service by filing a detailed statement of the

service with the city clerk or city secretary of the municipality

for which the service was performed.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

63.103 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 853.104. CERTIFICATION OF SERVICE AND AVERAGE COMPENSATION.

(a) As soon as practicable after a member files a statement of

prior service under Section 853.103, the municipality that

employs the person who receives the statement shall verify the

prior service claimed and certify to the board of trustees the

amount of service approved and the member's average prior service

compensation.

(b) The average prior service compensation of a member is

computed as the average monthly compensation for service

performed for a participating department of the municipality:

(1) for the 36 months immediately preceding the effective date

of the department's participation in the retirement system; or

(2) if the member did not perform service in each of the 36

months immediately preceding participation, for the number of

months of service within the 36-month period.

(c) The board of trustees may adopt rules concerning

verification and certification of service and compensation under

this section.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

63.104 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 853.105. DETERMINATION OF PRIOR SERVICE CREDIT. (a) After

receiving a certification of prior service and average prior

service compensation under Section 853.104, the board of trustees

shall determine the member's prior service credit.

(b) For an employee of a municipality having an effective date

of participation in the retirement system before January 1, 1976,

the prior service credit is an amount equal to the accumulation

at interest of a series of equal monthly amounts for the number

of months of approved prior service. Each monthly amount equals

10 percent of the member's average prior service compensation, or

$300 a month, whichever is less. Interest is allowed at the end

of each 12-month period on an accumulated amount at the beginning

of each period and is credited only for each whole 12-month

period.

(c) For an employee of a municipality having an effective date

of participation in the retirement system after December 31,

1975, the prior service credit is an amount computed as a

percentage determined as provided by Subsection (d), times a base

credit equal to the accumulation at three percent interest of a

series of monthly amounts for the number of months of approved

prior service, times the sum of:

(1) the rate of contributions required of employees of the

municipality for current service; plus

(2) the rate described in Subdivision (1) times the municipal

current service matching ratio.

(d) The governing body of a municipality having an effective

date of retirement system participation after December 31, 1975,

shall determine in the ordinance providing for participation the

percentage to be applied against the base credit in computing a

prior service credit under Subsection (c). The percentage adopted

may be any multiple of 10 percent that does not exceed 100

percent of the base credit. A governing body may not adopt a

percentage under this subsection until the actuary first

determines, and the board of trustees concurs in the

determination, that the municipality is able to fund, before the

25th anniversary of the effective date of its participation in

the retirement system, all prior service obligations that the

municipality proposes to assume under this section.

(e) The prior service credit of a person who becomes a member of

the retirement system under Section 852.105 or who is entitled to

prior service credit under Section 853.102(a)(3) is computed on

the percentage of the base prior service credit that was most

recently used by the person's employing municipality in computing

prior or updated service credits for current employees.

(f) Interest on a prior service credit is earned for each whole

calendar year beginning on the effective date of membership and

ending on the effective date of retirement. If a person retires

under this subtitle on a date other than December 31, interest on

a prior service credit is earned for the partial year in which

the retirement occurs, prorated from January 1 of the year in

which the retirement occurs to the effective date of retirement.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 221, ch. 18,

Sec. 75, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 63.105 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg.,

ch. 121, Sec. 5, eff. Jan. 1, 2002.

Sec. 853.106. PRIOR SERVICE CERTIFICATE. (a) After determining

a member's prior service credit under Section 853.105, the board

of trustees shall issue to the member a prior service certificate

stating:

(1) the number of months of prior service credited;

(2) the average prior service compensation; and

(3) the prior service credit.

(b) As long as a person remains a member, the person's prior

service certificate is, for purposes of retirement, conclusive

evidence of the information it contains, except that a member or

participating municipality, before the first anniversary of its

issuance or modification, may request the board of trustees to

modify the certificate.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

63.106 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 853.107. VOID PRIOR SERVICE CERTIFICATE. (a) When a

person's membership in the retirement system is terminated, any

prior service certificate issued to the person becomes void.

(b) A person whose membership has terminated and who

subsequently resumes membership in the retirement system is not

entitled to credit for prior service.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

63.107 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

SUBCHAPTER C. ESTABLISHMENT OF CURRENT SERVICE

Sec. 853.201. CREDITABLE CURRENT SERVICE. Service performed as

an employee member of a participating department of a

municipality is credited in the retirement system for each month

for which the required contributions are made by the member.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

63.201 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

SUBCHAPTER D. OPTIONAL SERVICE

Sec. 853.301. SERVICE FOR CERTAIN PUBLIC FACILITIES. (a) The

governing body of a participating municipality by ordinance may

authorize the granting of prior service credit in the retirement

system for service performed in a public hospital, utility, or

other public facility currently operated by the municipality,

during a time the facility was operated by a unit of government

other than the municipality and before:

(1) the effective date of the municipality's participation in

the retirement system, if the facility was acquired by the

municipality before that date; or

(2) the date of acquisition of the facility, if the facility was

acquired after the effective date of the municipality's

participation in the retirement system.

(b) A member eligible to receive credit under this section after

an ordinance is adopted under Subsection (a) is one who was

employed by the municipality at a public facility:

(1) on the effective date of the municipality's participation,

for service under Subsection (a)(1); or

(2) on the date of acquisition of the facility, for service

under Subsection (a)(2).

(c) All credit authorized by a municipality under this section

is treated as if it were performed for the municipality.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

63.301 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 853.302. SERVICE FOR ELECTED OFFICERS. An elected officer

who becomes a member of the retirement system on the effective

date of an ordinance adopted under Section 852.107 is entitled to

prior service credit computed as provided by Section 853.105,

except that if the employing municipality has granted updated

service credits, the percentage to be used in computing a prior

service credit under this section is the percentage of the base

updated service credit that was most recently used by the

municipality in computing updated service credits.

Added by Acts 1981, 67th Leg., 1st C.S., p. 221, ch. 18, Sec. 76,

eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 63.302 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989.

Sec. 853.303. PRIOR SERVICE CREDIT FOR SERVICE FOR

NONPARTICIPATING DEPARTMENT. (a) The governing body of a

participating municipality by ordinance may authorize the

granting of prior service credit in the retirement system to an

employee who is a member of the retirement system and who became

a member as an employee of a participating department of the

municipality, for service performed, before the person's date of

membership, as an employee of a department of the same

municipality that was not participating in the retirement system

at the time of the service but later became a participating

department.

(b) A member may claim prior service credit under this section

by filing, not later than one year after the effective date of

the ordinance authorizing the credit, a detailed statement of the

service with the clerk or secretary of the municipality.

(c) As soon as practicable after a member has filed a statement

of prior service under this section, the municipality shall

verify the prior service claimed and certify to the board of

trustees the creditable prior service approved and the average

monthly compensation paid to the member during the period of the

service.

(d) After receiving a certification of prior service and average

monthly compensation under this section, the board of trustees

shall:

(1) determine the prior service credit allowable to the member

in the manner provided by Section 853.105; and

(2) issue to the member a prior service certificate as provided

by Section 853.106.

Added by Acts 1989, 71st Leg., ch. 136, Sec. 1, eff. May 25,

1989. Renumbered from Title 110B, Sec. 63.303 and amended by Acts

1989, 71st Leg., ch. 1100, Sec. 4.08(a)(1) to (3), eff. Sept. 1,

1989.

Sec. 853.304. PRIOR SERVICE CREDIT FOR PROBATIONARY EMPLOYMENT.

(a) The governing body of a participating municipality which

prior to September 1, 1989, engaged persons beginning work with

the municipality on a probationary basis for a specified period

and consequently did not enroll the person as a member of the

system until the probationary period expired may by ordinance

allow prior service credit for service performed during the

period of probationary employment (not exceeding six months) with

the municipality.

(b) After the retirement system receives a copy of a

municipality's ordinance described by Subsection (a), the

retirement system shall furnish to the municipality a report

containing the names of employees who, according to the

retirement system's records, are eligible to receive prior

service credit for probationary employment.

(c) As soon as practicable after the municipality receives a

report under Subsection (b), the municipality shall verify the

information in the report and certify to the retirement system

the number of months of probationary employment to which each

employee listed on the report appears to be entitled and the

average monthly compensation paid to the member during the period

of probationary employment.

(d) The certification by the municipality must be received by

the retirement system not later than the first anniversary of the

effective date of the ordinance allowing the credit. After

receiving the certification from the municipality described by

Subsection (c), the board of trustees shall determine the prior

service credit allowable to the member in the manner provided in

Section 853.105.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 11.01(b), eff. Aug.

26, 1991. Amended by Acts 2001, 77th Leg., ch. 121, Sec. 6, eff.

Jan. 1, 2002.

Sec. 853.305. CREDIT FOR SERVICE WITH NONPARTICIPATING

MUNICIPALITY, AIRPORT AUTHORITY, OR COUNCIL OF GOVERNMENTS, OR

CERTAIN SERVICE PREVIOUSLY CANCELED. (a) The governing body of

a participating municipality by ordinance may authorize the

granting of restricted prior service credit to an employee who is

a member of the retirement system for service previously

performed:

(1) as a full-time, paid employee of the United States, of any

public authority or agency created by the United States, of any

state or territory of the United States, of any political

subdivision of any state of the United States, of any public

agency or authority created by a state or territory of the United

States, or of an institution of higher education at which the

person is commissioned as a campus security personnel employee

under Section 51.212, Education Code, and for which service the

person has not otherwise received credited service in this

system, including combined service credit under Chapter 803; or

(2) as an employee of the state or any branch, agency, or

subdivision of the state for which the person received credited

service under the Employees Retirement System of Texas, the

Teacher Retirement System of Texas, the Judicial Retirement

System of Texas Plan One, the Judicial Retirement System of Texas

Plan Two, the Texas County and District Retirement System, or

this retirement system, and the credit for which was canceled

because of withdrawal of contributions and has not been

reinstated.

(b) Restricted prior service credit may be used only to satisfy

length-of-service requirements for retirement eligibility, has no

monetary value in computing the annuity payments allowable to the

member, and may not be used in other computations, including

computation of updated service credits.

(c) A member seeking to establish restricted prior service

credit under Subsection (a)(1) must obtain from the official

custodian of personnel records of the entity for which the

previous service was performed a detailed statement of the

service, verified by that official, and file the statement with

the clerk or secretary of the participating municipality by which

the member is employed. A member seeking to establish restricted

prior service credit under Subsection (a)(2) must obtain from the

public retirement system in which the canceled service was

credited a detailed statement of the service, verified by an

official of that retirement system, and file that statement with

the clerk or secretary of the participating municipality by which

the member is employed.

(d) As soon as practicable after the member has filed the

verified statement, the clerk or secretary of the participating

municipality authorizing the credit shall examine the statement.

If satisfied that the claim is correct, the clerk or secretary

shall endorse the statement as approved, file the original in the

appropriate files of the granting municipality, and prepare and

transmit to the director of the retirement system a certified

copy of the approved claim.

(e) On receipt of a certified copy of an approved claim, the

retirement system, if satisfied that credit for service claimed

under Subsection (a)(1) has not previously been granted the

member, or that credit claimed under Subsection (a)(2) previously

existed but has been canceled and not reinstated, shall enter the

credit in the member's records.

(f) In this section, "full-time, paid employee" has the meaning

assigned "employee" by Section 851.001, except that the services

do not have to be performed for a municipality.

(g) An ordinance adopted under this section applies to the

granting of restricted prior service credit to a member who is or

has been an employee of the authorizing municipality at any time

on or after the effective date of the ordinance.

Added by Acts 1991, 72nd Leg., ch. 466, Sec. 1, eff. Aug. 26,

1991. Amended by Acts 1993, 73rd Leg., ch. 57, Sec. 5, 6, eff.

Jan. 1, 1994; Acts 1995, 74th Leg., ch. 514, Sec. 6, 7, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 76, Sec. 2, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 121, Sec. 7, eff. Jan. 1,

2002; Acts 2003, 78th Leg., ch. 599, Sec. 7, eff. Jan. 1, 2004.

SUBCHAPTER E. OPTIONAL INCREASES IN SERVICE CREDITS

Sec. 853.401. ORDINANCE AUTHORIZING UPDATED SERVICE CREDITS.

(a) Except as provided by Subsection (b), the governing body of

a participating municipality by ordinance may authorize the

crediting in the retirement system of updated service credits for

service performed for the municipality by members. An updated

service credit authorized under this section replaces any updated

service credit or prior service credit previously authorized for

part of the same service.

(b) A municipality may not authorize updated service credits for

members who had less than 36 months of credited service on the

date prescribed by Section 853.402(e).

(c) In adopting an ordinance under this section, a governing

body shall specify the percentage of base updated service credits

to be used in computing updated service credits for employees of

the municipality and shall specify the date the updated service

credits will take effect. The percentage adopted may be 50

percent, 75 percent, or 100 percent of a base updated service

credit. The effective date must be January 1 of a year specified

by the governing body. If the governing body of a municipality

has specified a different percentage in an ordinance adopted

under Section 853.404(a) and in effect on December 31, 1999, the

percentage used in computing updated service credits for

employees of that municipality remains in effect until changed or

discontinued under Section 853.404.

(d) A governing body that adopts an ordinance under this section

shall send it to the retirement system, and the system must

receive it before the effective date of the updated service

credits authorized in the ordinance.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 221, ch. 18,

Sec. 77, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 63.401 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg.,

ch. 57, Sec. 7, eff. Jan. 1, 1994; Acts 1999, 76th Leg., ch. 83,

Sec. 3, eff. Dec. 31, 1999.

Sec. 853.402. DETERMINATION OF UPDATED SERVICE CREDITS. (a) If

a governing body sends the retirement system an ordinance adopted

under Section 853.401, the retirement system shall determine for

each affected member the average updated service compensation,

base updated service credit, and updated service credit.

(a-1) The board of trustees by rule may limit the increase in a

member's average updated service compensation from year to year.

(b) The average updated service compensation of a member is

computed as the monthly average compensation:

(1) for the 36 months immediately preceding the date prescribed

by Subsection (e); or

(2) if the member did not perform service in each of the 36

months described in Subdivision (1) or did not perform any

service within the 36-month period, for the most recent 36 months

before the date prescribed by Subsection (e) in which the member

performed service.

(c) The base updated service credit of a member is an amount

computed as the number 1.03, times the difference by which the

amount computed under Subdivision (1) exceeds the amount computed

under Subdivision (2), where:

(1) "(1)" is an amount equal to the accumulation at three

percent interest of a series of monthly amounts for the number of

months of credited service on the date prescribed by Subsection

(e), each amount of which equals the member's average updated

service compensation, times the sum of:

(A) the rate of contributions required of the member for current

service; plus

(B) the member's contribution rate, times the municipal current

service ratio in effect on the effective date of the ordinance

adopted under Section 853.401; and where

(2) "(2)" is an amount equal to the sum of:

(A) the amount credited to the member's individual account in

the employees saving fund on the date prescribed by Subsection

(e), subject to a 1 to 1 matching ratio, times 2; plus

(B) the amount credited to the member's individual account,

subject to a 1.5 to 1 matching ratio, times 2.5; plus

(C) the amount credited to the member's individual account,

subject to a 2 to 1 matching ratio, times 3.

(d) The updated service credit of a member is an amount equal to

the greatest of the following:

(1) the percentage determined under Section 853.401(c), times

the member's base updated service credit; or

(2) any updated service credit previously authorized by the

municipality and in effect for the member, accumulated at

interest as provided by Subsection (f) from the date it took

effect to the date prescribed by Subsection (e); or

(3) prior service credit previously authorized by the

municipality and in effect for the member, accumulated at

interest as provided by Subsection (f) from the date the credit

took effect to the date prescribed by Subsection (e).

(e) The date used in computing updated service compensation and

updated service credits under this section is January 1 of the

year immediately preceding the January 1 on which the updated

service credits will take effect.

(f) Interest on an updated service credit is earned for each

whole calendar year beginning on the date the updated service

credit takes effect and ending on the effective date of

retirement. If a person retires under this subtitle on a date

other than December 31, interest on an updated service credit is

earned for the partial year in which the retirement occurs,

prorated from January 1 of the year in which the retirement

occurs to the effective date of retirement.

(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 293, Sec. 5,

eff. September 1, 2007.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

63.402 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 57, Sec. 8, eff. Jan. 1,

1994. Amended by Acts 1999, 76th Leg., ch. 83, Sec. 4, eff. Dec.

31, 1999; Acts 2001, 77th Leg., ch. 121, Sec. 8, eff. Jan. 1,

2002.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

293, Sec. 2, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

293, Sec. 5, eff. September 1, 2007.

Sec. 853.403. APPROVAL OF ORDINANCE. (a) An ordinance adopted

under Section 853.401 may not take effect unless the board of

trustees approves the ordinance as meeting the requirements of

this section. The board may not approve an ordinance unless the

actuary first determines, and the board concurs in the

determination, that all obligations charged against the

municipality's account in the municipality accumulation fund,

including obligations proposed in the ordinance, can be funded by

the municipality within its maximum total contribution rate and

within its amortization period as in effect on the date the

updated service credits take effect.

(b) The board of trustees may adopt rules it finds necessary to

ensure that the retirement system receives in a timely manner

from a municipality the certified information the actuary

requires to make the necessary determinations before the date the

updated service credits take effect.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 222, ch. 18,

Sec. 78, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 63.403 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg.,

ch. 76, Sec. 3, eff. Sept. 1, 1997.

Sec. 853.404. ALLOWANCE OF UPDATED SERVICE CREDIT AND ANNUITY

INCREASES. (a) The governing body of a participating

municipality that adopts an ordinance authorizing the crediting

in the retirement system of updated service credits under

Sections 853.401, 853.402, and 853.403, to be effective January 1

of a designated year, may further provide in the ordinance that

updated service credits will be credited effective January 1 of

each year following the designated year, using the same

percentage of the base updated service credit specified in the

ordinance in computing updated service credits for each future

year, until changed or discontinued as provided by this section.

(b) The governing body of a participating municipality that

adopts an ordinance under Section 853.601, authorizing the

crediting of updated service credits for transferred service

effective January 1 of a designated year, may further provide in

the ordinance that updated service credits will be credited

effective January 1 of each year following the designated year,

using the same percentage of the base updated service credit

specified in the ordinance in computing updated service credits

for each future year, until changed or discontinued as provided

by this section.

(c) The governing body of a participating municipality that

adopts an ordinance under Section 854.203 providing for increased

annuities effective January 1 of a designated year may further

provide in the ordinance that increases in annuities will be

credited effective January 1 of each year following the

designated year based on recomputations made as provided by

Section 854.203(b)(1) for each year following the initial

computation, and using the fraction specified in the ordinance as

required under Section 854.203(b)(2) in the recomputations.

(d) Except as provided by Subsection (e), an ordinance under

this section continues in effect for each year that the actuary

determines that all obligations charged against the

municipality's account in the municipality accumulation fund,

including the obligations to become effective the next January 1,

can be funded by the municipality within its maximum contribution

rate and within its amortization period as in effect on the next

January 1. An ordinance under this section will cease to be in

effect for future years if the actuary cannot make that

determination, but shall again take effect for future years

beginning January 1 of the first year after the actuary can make

that determination.

(e) An ordinance under this section ceases to be in effect for

future years if the municipality:

(1) adopts a new ordinance under this section;

(2) adopts a new matching ratio for matching a member's future

contributions and earnings on those contributions at the time of

retirement under Section 855.501;

(3) adopts a new rate of member contributions under Section

855.401; or

(4) adopts an ordinance stating that the ordinance in effect

under this section will cease to be in effect for future years.

Added by Acts 1991, 72nd Leg., ch. 466, Sec. 2, eff. Aug. 26,

1991. Amended by Acts 1995, 74th Leg., ch. 514, Sec. 8, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 76, Sec. 4, eff. Sept.

1, 1997.

SUBCHAPTER F. MILITARY SERVICE

Sec. 853.501. MILITARY SERVICE BY MEMBER. (a) A member of the

retirement system is allowed credited service as provided in this

subchapter if at any time the person:

(1) leaves employment with a participating municipality to

perform and performs active duty service in the armed forces or

the armed forces reserves of the United States or their

auxiliaries, provided that:

(A) the person makes application for reemployment with the same

municipality within 90 days after the person is released from

active duty or discharged from such military service or from

hospitalization continuing after discharge for a period of not

more than one year; and

(B) the person is reemployed by the same participating

municipality; or

(2) is conscripted and leaves employment with a participating

municipality to perform and performs war-related service during a

state of war or during a conflict between the armed forces of the

United States and the armed forces of a foreign country, provided

that the person is reemployed by the same municipality within 90

days after the end of such service.

(b) Credit for service under this section may only be used as

set forth in Section 853.505.

Added by Acts 1989, 71st Leg., ch. 462, Sec. 4, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 11.01(d),

eff. Aug. 26, 1991.

Sec. 853.502. OTHER MILITARY SERVICE CREDIT. (a) The governing

body of a participating municipality by ordinance may authorize

eligible members in its employment to establish credit in the

retirement system for active military service performed as a

member of the armed forces or armed forces reserves of the United

States or their auxiliaries, for which service the members do not

receive credit under Section 853.501.

(b) A member eligible to establish credit for military service

creditable as provided by this section is one who is an employee

of a municipality that has adopted an ordinance under this

section and who:

(1) was an employee of a participating municipality immediately

prior to the military service, but terminated employment with the

municipality and membership in the retirement system during the

period of service, and applied for reemployment with the

municipality not later than the 90th day after the date the

person was released from active duty or discharged or from

hospitalization continuing after discharge for a period of not

more than one year, and was reemployed by that municipality; or

(2) has at least five years of credited service in the

retirement system and has been an employee of one or more

participating municipalities for at least five years.

Added by Acts 1981, 67th Leg., 1st C.S., p. 222, ch. 18, Sec. 79,

eff. Jan. 1, 1982. Amended by Acts 1989, 71st Leg., ch. 462, Sec.

4, eff. Sept. 1, 1989. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 63.501 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Renumbered from Government Code, Sec.

853.501 and amended by Acts 1991, 72nd Leg., ch. 16, Sec.

11.01(d), eff. Aug. 26, 1991; Acts 2003, 78th Leg., ch. 599, Sec.

8, eff. Jan. 1, 2004.

Sec. 853.503. CONDITIONS FOR RECEIVING MILITARY SERVICE CREDIT.

No person can receive credit for service under this subchapter

unless:

(1) the person's military service was terminated by release from

active duty or discharge on terms not dishonorable;

(2) the person does not receive and is not eligible to receive

federal retirement payments based on 20 years or more of active

military service or its equivalent; and

(3) the person does not have and does not receive credit for the

service in any other public retirement system or program

established under laws of this state.

Added by Acts 1989, 71st Leg., ch. 462, Sec. 4, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 11.01(d),

eff. Aug. 26, 1991.

Sec. 853.504. ESTABLISHMENT OF MILITARY SERVICE CREDIT. (a) An

eligible member may establish credit under Section 853.501 by

filing written application therefor with the retirement system,

accompanied by satisfactory evidence of the member's military

service.

(b) An eligible member seeking military service credit under

Section 853.502 must file with the retirement system a written

application for the credit, together with satisfactory evidence

of the member's military service.

(c) No person may obtain credit under this subchapter for more

than 60 months of military service.

Added by Acts 1981, 67th Leg., 1st C.S., p. 222, ch. 18, Sec. 79,

eff. Jan. 1, 1982. Amended by Acts 1989, 71st Leg., ch. 462, Sec.

4, eff. Sept. 1, 1989. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 63.502 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Renumbered from Government Code, Sec.

853.502 and amended by Acts 1991, 72nd Leg., ch. 16, Sec.

11.01(d), eff. Aug. 26, 1991; Acts 2003, 78th Leg., ch. 599, Sec.

9, eff. Jan. 1, 2004.

Sec. 853.505. USE OF MILITARY SERVICE CREDIT. (a) The

retirement system shall use military service credit established

under this subchapter in determining length-of-service

requirements for benefits.

(b) Except as provided by Section 853.506, military service

credit allowed under Section 853.501 shall have no monetary value

in calculating the annuity payments allowable to the member and

shall not be used in other computations, including computation of

updated service credits or prior service credits.

(c) When a person who has military service credit under Section

853.502 retires, the retirement system shall transfer to the

current service annuity reserve fund the accumulated amount paid

by the person under Section 853.504(b) and an amount from the

municipality account in the municipality accumulation fund equal

to the accumulated amount paid by the person times the

municipality's current service matching percent in effect on the

date the member applies for credit under Section 853.504(b). The

retirement system shall use the amounts to make annuity payments

to the person computed in the same manner as is the person's

current service annuity, but the credit and the amounts may not

be used in other computations, including computations of updated

service credits or prior service credits.

Added by Acts 1981, 67th Leg., 1st C.S., p. 222, ch. 18, Sec. 79,

eff. Jan. 1, 1982. Amended by Acts 1989, 71st Leg., ch. 462, Sec.

4, eff. Sept. 1, 1989. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 63.503 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Renumbered from Government Code, Sec.

853.503 and amended by Acts 1991, 72nd Leg., ch. 16, Sec.

11.01(d), eff. Aug. 26, 1991. Amended by Acts 1997, 75th Leg.,

ch. 76, Sec. 5, eff. Sept. 1, 1997.

Sec. 853.506. CURRENT SERVICE FOR REEMPLOYED VETERANS.

Notwithstanding any provision of this subtitle to the contrary,

contributions, benefits, and service credit for qualified

military service will be provided in accordance with Section

414(u) of the Internal Revenue Code of 1986 (26 U.S.C. Section

414). The board of trustees may adopt rules that modify the terms

of this subtitle for the purpose of compliance with the Uniformed

Services Employment and Reemployment Rights Act (38 U.S.C.

Section 4301 et seq.).

Added by Acts 1997, 75th Leg., ch. 76, Sec. 6, eff. Sept. 1,

1997.

SUBCHAPTER G. OPTIONAL UPDATED SERVICE CREDIT FOR TRANSFERRED

SERVICE

Sec. 853.601. ORDINANCE AUTHORIZING UPDATED SERVICE CREDIT FOR

TRANSFERRED SERVICE. (a) The governing body of a participating

municipality in ordinances authorizing updated service credits

under Section 853.401 on or after January 1, 1984, may provide

that those members who are eligible for such credits on the basis

of service with the granting municipality, who have unforfeited

credit for prior service or current service with another

participating municipality or municipalities by reason of

previous employment, and who are contributing members on the date

prescribed by Section 853.402(e), shall be credited in the

retirement system with updated service credit calculated in the

manner prescribed by Sections 853.401 and 853.402, except that in

determining the base updated service credit of the member under

Section 853.402(c)(1), all unforfeited credited service performed

by the member by reason of previous employment in other

participating municipalities prior to the date prescribed by

Section 853.402(e) shall be treated as if performed in the

service of the municipality adopting the ordinance, and that

amount shall be reduced by an amount equal to the sum of:

(1) 2 times the amount credited to the member's individual

accounts in the employees saving fund on the date prescribed in

Section 853.402(e), which any participating municipality has

undertaken to match on a 1 to 1 ratio; plus

(2) 2.5 times the amount credited to the member's individual

accounts, subject to a 1.5 to 1 matching ratio by any

participating municipality; plus

(3) 3 times the amount credited to the member's individual

accounts, subject to a 2 to 1 matching ratio by any participating

municipality; and plus

(4) the sum of all updated service credits, prior service

credits, special prior service credits, and antecedent service

credits allowed to the member by any other participating

municipality by which the member was previously employed and to

which the member is entitled.

(b) If the member is granted an updated service credit by a

previously employing municipality on or after the granting of an

updated service credit under Subsection (a), the updated service

credit granted under Subsection (a) shall be reduced by the

amount of increase in credits resulting from the granting of

updated service credits by the previous employer.

Added by Acts 1983, 68th Leg., p. 2977, ch. 512, Sec. 1, eff.

Aug. 29, 1983. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 63.601 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989.



CHAPTER 854. BENEFITS

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE G. TEXAS MUNICIPAL RETIREMENT SYSTEM

CHAPTER 854. BENEFITS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 854.001. TYPES OF BENEFITS. The types of benefits payable

by the retirement system are:

(1) service retirement benefits;

(2) disability retirement benefits; and

(3) death benefits.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

64.001 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 854.002. COMPOSITION OF RETIREMENT ANNUITY. (a) Each

retirement annuity payable under this subtitle consists of a

prior service annuity and a current service annuity.

(b) A prior service annuity is actuarially determined from any

updated service credit or any prior service, special prior

service, or antecedent service credit in effect for a member on

the date of retirement, plus accumulated interest.

(c) A current service annuity is actuarially determined on the

date of a member's retirement from the sum of:

(1) the amount credited to the member's individual account in

the employees saving fund; and

(2) the amount from the municipality accumulation fund equal to

the amount in the member's individual account or a greater amount

authorized by a participating municipality under Section 855.501.

(d) Notwithstanding any other provision of this subtitle,

instead of an annuity, a person will receive from the retirement

system a single payment equal to the sum of the following if on

the date of that person's retirement that sum is $10,000 or less:

(1) any updated service credit or any prior service, special

prior service, or antecedent service credit for that person on

the date of retirement, plus accumulated interest;

(2) the amount credited to the person's individual account in

the employees saving fund; and

(3) the amount from the municipality accumulation fund equal to

the amount in the member's individual account or a greater amount

authorized by a participating municipality under Section 855.501.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 223, ch. 18,

Sec. 80, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 64.002 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg.,

ch. 83, Sec. 5, eff. Dec. 31, 1999; Acts 2001, 77th Leg., ch.

121, Sec. 9, eff. Jan. 1, 2002.

Sec. 854.003. EFFECTIVE DATE OF RETIREMENT. (a) Except as

provided by Subsections (b) and (d), the effective date of a

member's service retirement is the date the member designates at

the time the member applies for retirement under Section 854.101,

but the date must be the last day of a calendar month and may not

precede the date the member terminates employment with all

participating municipalities.

(b) If a member dies before retirement and an annuity becomes

payable under Section 854.105, the member is considered to have

retired on the last day of the month immediately preceding the

month in which death occurred, except as provided by Subsection

(e).

(c) Except as provided by Subsections (b) and (d), the effective

date of a member's disability retirement is the date designated

on the application for retirement filed by or for the member as

provided by Section 854.301, but the date must be the last day of

a calendar month and may not precede the date the member

terminates employment with all participating municipalities.

(d) Notwithstanding any other provision of this subtitle, each

distribution of a benefit under this subtitle must be determined

and made in accordance with Section 401(a)(9) of the Internal

Revenue Code of 1986, and its subsequent amendments, including

the minimum incidental death benefit requirements of Section

401(a)(9)(G) of that code. The board of trustees may adopt rules

it determines necessary to comply with the distribution

requirements, including rules under which a person is considered

to have retired as a result of those requirements.

(e) If the person who is eligible to receive an annuity under

Subsection (b) is the member's surviving spouse, the person may

elect, by notifying the retirement system not later than the

180th day after the date of the member's death, to leave the

member's accumulated contributions on deposit with the retirement

system until the date the member would have been eligible for

service retirement. If a surviving spouse makes an election under

this subsection, the deceased member is considered to have

retired on the last day of the month in which the member would

have attained an age for service retirement eligibility. An

election under this subsection is revocable before the payment of

the first annuity payment by filing a written application

approved by the board of trustees to receive the member's

accumulated contributions.

Added by Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff.

Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 64.003 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 57, Sec.

9, eff. Jan. 1, 1994; Acts 1995, 74th Leg., ch. 514, Sec. 9, eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 121, Sec. 10, eff. Jan.

1, 2002; Acts 2003, 78th Leg., ch. 599, Sec. 10, eff. Jan. 1,

2004.

Sec. 854.004. WHEN ANNUITY IS PAYABLE; CHANGES BEFORE FIRST

PAYMENT. (a) A retiree may change the retiree's choice of

retirement annuity payment plans or the designation of

beneficiary after the retiree's effective date of retirement by

filing written notice with the board of trustees before the later

of the date on which the retirement system makes the first

payment or the date the first annuity payment becomes due. After

the first payment has been made by the retirement system or has

become due, a retiree may not change the annuity payment plan

selected and may not change the designated beneficiary except

under Section 854.006.

(b) For purposes of this section, the term "makes payment"

includes the depositing in the mail of a payment or the crediting

of an account with payment through electronic funds transfer.

(c) An annuity under this subtitle is payable for a period

beginning on the last day of the first month following the month

in which retirement occurs and ending, except as otherwise

provided by this subtitle, on the last day of the month in which

death occurs.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

64.004 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 514, Sec. 10, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 83, Sec. 6, eff. Dec.

31, 1999.

Sec. 854.005. REDUCTION OF ANNUITY PAYMENTS ON REQUEST. (a) An

annuitant by written request may authorize the retirement system

to cease the annuitant's monthly payment or reduce the

annuitant's monthly payment to an amount specified in the

request. In writing, the annuitant may subsequently request the

retirement system to reinitiate or increase the annuitant's

monthly payment at or to any specified amount that does not

exceed the amount originally payable.

(b) If the retirement system receives a request under Subsection

(a), the director may cause the monthly annuity payment of the

requesting annuitant to be reduced or increased as specified in

the request.

(c) Any amounts by which an annuity is reduced under this

section are forfeited to the retirement system and are not

recoverable by any person.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

64.005 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 514, Sec. 11,

eff. Sept. 1, 1995.

Sec. 854.006. CHANGE OF BENEFICIARY OR DIVISION OF BENEFIT FOR

CERTAIN PERSONS RECEIVING MONTHLY BENEFITS. (a) A retiree who

is receiving payments of an annuity for the retiree's life but

with payments to continue if the retiree dies until a determined

number of payments have been made may, with the consent of the

retiree's spouse if there is one, revoke any existing selection

and designation of beneficiary nominated to receive any monthly

payments that may become due under the annuity after the

retiree's death and may select a new beneficiary to whom the

monthly payments are to be made.

(b) A person who, as beneficiary of a deceased retiree, is

receiving monthly payments of any fixed-term annuity described by

Subsection (a) may select and designate a person to whom will be

paid any monthly payments that may be due under the annuity after

the death of the beneficiary making the designation.

(c) Any selection and designation of beneficiary under

Subsection (a) or (b) must be in writing, on forms prescribed by

the board of trustees, and will become effective on filing with

the director.

(d) If a qualified domestic relations order, as that term is

defined by Section 804.001, so provides, the benefit payable to a

retiree who is receiving payments of an annuity for the retiree's

life with payments to continue after the retiree's death until

the death of another person under Section 854.104(c)(1), (2), or

(5) may be divided by the retirement system into two annuities

if:

(1) the person who was designated to receive the continued

payment after the retiree's death is the same person as the

alternate payee;

(2) the domestic relations order specifies that one of the two

annuities is payable over the remaining life of the retiree, with

no payments to be made under that annuity after the death of the

retiree;

(3) the domestic relations order specifies that the annuity

payable to the alternate payee is payable over the remaining life

of that person, with no payments to be made under that annuity

after the death of the alternate payee named in the order; and

(4) the domestic relations order specifies that the portion of

the benefit payable to the alternate payee is stated as a fixed

percentage of the present benefit payable to the retiree, which

percentage may not exceed 50 percent of a benefit provided under

Section 854.104(c)(2) and may not exceed 75 percent of a benefit

provided under Section 854.104(c)(5) .

(e) The division of an annuity under Subsection (d) is effective

when the order is determined by the retirement system to be a

qualified domestic relations order, and the amount of each of the

two annuities shall be computed by the retirement system at that

time, based on tables that have been adopted by the retirement

system and in effect at that time, so that the two annuities are

actuarially equivalent at the time of division to the annuity

being divided.

(f) If a divorce decree or a qualified domestic relations order,

as that term is defined by Section 804.001, so provides, the

benefit payable to a retiree who is receiving payments of an

annuity for the retiree's life with payments to continue after

the retiree's death until the death of another person under

Section 854.104(c)(1), (2), or (5), 854.305(c)(1), (2), or (5),

or 854.410(c)(1), (2), or (5) may be increased to the amount that

would have been payable if the retiree had selected an annuity

payable only during the retiree's lifetime if:

(1) the proceeding in which the decree or order is entered

terminates the marriage between the retiree and the person who

was designated to receive the continued payment after the

retiree's death;

(2) the decree or order awards the retiree all benefits

resulting from the retiree's participation in the retirement

system; and

(3) the decree or order is signed after December 31, 1999.

(g) A decree or order under Subsection (f) applies only to

annuity payments made after the date the retirement system

receives and approves the decree or order as complying with

Subsection (f).

Added by Acts 1991, 72nd Leg., ch. 466, Sec. 3, eff. Aug. 26,

1991. Amended by Acts 1993, 73rd Leg., ch. 57, Sec. 10, 11, eff.

Jan. 1, 1994; Acts 1999, 76th Leg., ch. 83, Sec. 7, eff. Dec. 31,

1999; Acts 2003, 78th Leg., ch. 599, Sec. 11, eff. Jan. 1, 2004.

Sec. 854.007. LIMITATION ON PAYMENT OF BENEFITS. If the amount

of a benefit payment under this subtitle would exceed the

limitations provided by Section 415, Internal Revenue Code of

1986, and its subsequent amendments, and the regulations adopted

under that section, the retirement system shall reduce the amount

of the benefit to comply with that section.

Added by Acts 1993, 73rd Leg., ch. 57, Sec. 12, eff. Jan. 1,

1994. Amended by Acts 1995, 74th Leg., ch. 514, Sec. 12 to 14,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 76, Sec. 7, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 121, Sec. 11, eff. Jan.

1, 2002.

Sec. 854.008. PARTIAL LUMP-SUM DISTRIBUTION ON RETIREMENT. (a)

A member who is eligible for service retirement and who

terminates employment with all participating municipalities may

apply for a partial lump-sum distribution under this section. The

board of trustees may adopt rules to allow the beneficiary of a

deceased member who at the time of death was eligible for service

retirement but had not retired to make the same election that the

member could have made under this section at the time of

retirement.

(b) The amount of a lump-sum distribution under this section may

not exceed three-fourths of the total contributions and

accumulated interest in the member's individual account in the

employees saving fund at the time of the member's retirement.

(c) Subject to the limitation in Subsection (b), the member may

elect to have the lump-sum distribution be equal to the monthly

annuity payments, excluding any distributive benefit payments,

that the member would have received if the member had selected

the standard service retirement annuity described in Section

854.103 over a period of:

(1) 12 months after the effective date of the member's

retirement;

(2) 24 months after the effective date of the member's

retirement; or

(3) 36 months after the effective date of the member's

retirement.

(d) The lump-sum distribution will be made as a single payment,

payable at the same time as the first monthly annuity payment

that is paid to the member.

(e) The amount of the lump-sum distribution will be deducted

from the sum used in computing the member's current service

annuity under Section 854.002(c). If a payment is made under

Section 854.502, the amount of the lump-sum distribution will be

considered to be included in the payments made by reason of the

annuity.

(f) If a benefit payable under this section is subject to a

domestic relations order that the retirement system determines is

qualified under Section 804.003, the alternate payee under that

order may elect to receive a partial lump-sum distribution under

Subsection (g).

(g) The partial lump-sum distribution under Subsection (f) shall

be paid as a single payment, payable at the same time as the

first monthly annuity payment paid to the alternate payee, and

shall be deducted from the sum used in computing the alternate

payee's annuity. The amount of the lump-sum distribution shall be

equal to the monthly payments, excluding any distributive benefit

payments that the alternate payee would otherwise have received,

during the:

(1) 12 months after the effective date of the member's

retirement;

(2) 24 months after the effective date of the member's

retirement; or

(3) 36 months after the effective date of the member's

retirement.

Added by Acts 1997, 75th Leg., ch. 76, Sec. 8, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 83, Sec. 8, eff. Dec.

31, 1999; Acts 2001, 77th Leg., ch. 121, Sec. 12, eff. Jan. 1,

2002.

SUBCHAPTER B. SERVICE RETIREMENT BENEFITS

Sec. 854.101. APPLICATION FOR SERVICE RETIREMENT. A member may

apply for service retirement by filing a retirement application

with the board of trustees not later than the date specified by

the member for retirement or, if the member has not previously

selected an optional service retirement annuity under Section

854.105, not earlier than the 90th day before that date.

Added by Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff.

Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 64.101 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989; Acts 2003, 78th Leg., ch. 599, Sec. 12, eff.

Jan. 1, 2004.

Sec. 854.102. ELIGIBILITY FOR SERVICE RETIREMENT ANNUITY. (a)

A member is eligible to retire and receive a service retirement

annuity, if the member:

(1) is at least 60 years old and has at least 15 years of

credited service in the retirement system; or

(2) has at least 28 years of credited service in the retirement

system.

(b) A member is eligible to retire and receive a service

retirement annuity, if the member is at least 50 years old and

has at least 25 years of credited service in the retirement

system performed for one or more municipalities that:

(1) have effective dates of participation in the retirement

system after May 28, 1969; or

(2) have adopted a like provision under Section 854.201 or

854.202.

(c) A member is eligible to retire and receive a service

retirement annuity, if the member is at least 60 years old and

has at least 10 years of credited service in the retirement

system performed for one or more municipalities that either have

an effective date of participation in the retirement system after

August 26, 1979, or have adopted a like provision under Section

854.202.

(d) A member employed by a municipality having an effective date

of participation in the retirement system after May 28, 1969, may

terminate employment and remain eligible to retire and receive a

service retirement annuity at any time after the member attains

an applicable age provided by law for service retirement of

employees of the municipality, if the member has at least 20

years of credited service performed for one or more

municipalities that are either subject to this subsection or have

adopted a like provision under Section 854.201(c).

(e) A member employed by a municipality having an effective date

of participation in the retirement system after August 26, 1979,

may terminate employment and remain eligible to retire and

receive a service retirement annuity at any time after the member

attains an applicable age and service requirement, if the member

has at least 10 years of credited service performed for one or

more municipalities that are either subject to this subsection or

have adopted a like provision under Section 854.202.

(f) A member is eligible to retire and receive a service

retirement annuity if the member has at least 25 years of

credited service in the retirement system performed for one or

more municipalities that have participation dates after September

1, 1987, or that have adopted a like provision under Section

854.202(f).

(g) A member is eligible to retire and receive a service

retirement annuity if the member has at least 20 years of

credited service in the retirement system performed for one or

more municipalities that have adopted a like provision under

Section 854.202(g).

(h) A member is eligible to retire and receive a service

retirement annuity if the member is at least 60 years old and has

at least five years of credited service in the retirement system

that is performed for one or more municipalities to which the

five-year vesting provision under Section 854.205 applies.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 223, ch. 18,

Sec. 81, eff. Jan. 1, 1982; Acts 1987, 70th Leg., ch. 183, Sec.

7, eff. Aug. 31, 1987. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 64.102 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch.

514, Sec. 22, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 712,

Sec. 1, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 121, Sec.

13, eff. Jan. 1, 2002.

Sec. 854.103. STANDARD SERVICE RETIREMENT ANNUITY. (a) The

standard service retirement annuity payable under this subtitle

is the sum of a member's prior service annuity and current

service annuity.

(b) A standard service retirement annuity is payable throughout

the life of a retiree.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

64.103 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 2001, 77th Leg., ch. 121, Sec. 14, eff.

Jan. 1, 2002.

Sec. 854.104. OPTIONAL SERVICE RETIREMENT ANNUITY. (a) Instead

of the standard service retirement annuity payable under Section

854.103, a retiring member may elect to receive an optional

service retirement annuity under this section.

(b) An optional service retirement annuity is payable throughout

the life of the retiree and is actuarially adjusted from the

standard service retirement annuity to its actuarial equivalent

under the option selected under Subsection (c).

(c) An eligible person may select an optional annuity that

provides that:

(1) after the retiree's death, the reduced annuity is payable

throughout the life of a person designated by the retiree;

(2) after the retiree's death, one-half of the reduced annuity

is payable throughout the life of a person designated by the

retiree;

(3) if the retiree dies before 120 monthly annuity payments have

been made, the remainder of the 120 payments are payable to the

retiree's beneficiary or, if one does not exist, to the retiree's

estate;

(4) if the retiree dies before 180 monthly annuity payments have

been made, the remainder of the 180 payments are payable to the

retiree's beneficiary or, if one does not exist, to the retiree's

estate;

(5) after the retiree's death, three-fourths of the reduced

annuity is payable throughout the life of a person designated by

the retiree; or

(6) if the retiree dies before 60 monthly payments have been

made, the remainder of the 60 payments are payable to the

retiree's beneficiary or, if one does not exist, to the retiree's

estate.

(d) An option under Subsection (c) applies to both prior and

current service annuities, except that prior service annuities

are subject to reduction under Section 855.308(f).

(e) To select an optional service retirement annuity, a member

or retiree must make the selection and designate a beneficiary on

a form prescribed by and filed with the board of trustees before

the 31st day after the effective date of retirement.

(f) Notwithstanding any other provision of this subtitle, each

distribution to any person or estate under this subtitle must be

made in accordance with Section 401(a)(9) of the Internal Revenue

Code of 1986 (26 U.S.C. Section 401(a)(9)).

(g) If a person who retires after August 31, 1997, elects a

reduced retirement annuity that is payable until the death of the

last to die of the retiree and a person designated under

Subsection (e), and if the retiree survives the other person, the

monthly payments to the retiree will be increased to the amounts

that would have been payable if the retiree at the time of

retirement had elected to receive an annuity payable only during

the retiree's life, and adjustments had been made for any

applicable postretirement increases in that benefit. The

increased benefit becomes payable the month after the month in

which the person designated under Subsection (e) dies and

continues until the retiree dies.

(h) Subsection (i) applies only to a person who retired before

September 1, 1997, and who elected, at retirement, to receive a

reduced annuity that is payable until the death of the last to

die of the retiree and a person designated as a beneficiary under

Subsection (e).

(i) If both the retiree and the beneficiary described in

Subsection (h) are alive, they may jointly elect in the manner

provided by Subsection (j) to modify the annuity being received.

An annuity modified under this subsection:

(1) begins with the first payment after one calendar month has

passed since the date the form under Subsection (j) is filed,

with the amount of the monthly payments, while the beneficiary is

alive, being the actuarial equivalent of the previous annuity;

and

(2) increases to the amount of the standard service retirement

annuity that the retiree would otherwise be entitled to receive

if the retiree had not selected the optional annuity with

adjustments made for any postretirement increase in that benefit

and becomes payable the month following the month in which the

beneficiary dies and continues until the retiree dies.

(j) To make the election under Subsection (i), the retiree and

beneficiary must execute and acknowledge, as provided by this

subsection, a form stating that they are requesting a

modification under Subsection (i) and that they understand that

the modified annuity will be smaller than the standard service

annuity while they are both living and if the beneficiary

survives the member. The acknowledgment must be on a form

prescribed by the board of trustees and be made before a notary

public or other officer authorized to take acknowledgments. The

retiree and beneficiary must file the executed form with the

retirement system before January 1, 2003.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

64.104 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 57, Sec. 13,

eff. Jan. 1, 1994; Acts 1997, 75th Leg., ch. 76, Sec. 9, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 121, Sec. 15, eff. Jan.

1, 2002.

Sec. 854.105. SELECTION OF OPTIONAL SERVICE RETIREMENT ANNUITY.

(a) A vested member may, while continuing to perform service for

a participating municipality or after terminating all service,

file with the board of trustees, on a form prescribed by the

board, a selection of an optional service retirement annuity

available under Section 854.104 and a designation of beneficiary

or a designation of beneficiary without selecting a retirement

option. An annuity selected as provided by this section is

payable on the member's death before retirement.

(b) A member may change a selection of an optional annuity or a

designation of beneficiary at any time before the member's

retirement or death in the same manner that the original

selection or designation was made.

(c) If a member eligible under this section to select an

optional service retirement annuity dies before retirement

without having made a selection, the beneficiary designated under

Subsection (a) may select an optional annuity in the same manner

as if the member had made the selection, subject only to the

requirements of the Internal Revenue Code of 1986, and its

subsequent amendments, as to the length of time over which the

payments can be made.

(d) If a beneficiary has not been designated under Subsection

(a), the member's surviving spouse may elect to receive a refund

of the member's accumulated contributions or an optional annuity

in the same manner as if the member had made the selection.

(e) If a beneficiary has not been designated under Subsection

(a) and no surviving spouse exists, the member's surviving

children jointly may elect to receive:

(1) a refund of the member's accumulated contributions; or

(2) an optional annuity in the same manner as if the member had

made the selection, subject only to the requirements of the

Internal Revenue Code of 1986, and its subsequent amendments, as

to the length of time over which the payments can be made.

(f) If there is no surviving spouse or surviving child and no

beneficiary designated under Subsection (a) exists, the last

person designated by the member as a beneficiary on a form filed

with the retirement system may elect to receive:

(1) a refund of the member's accumulated contributions; or

(2) an optional annuity in the same manner as if the member had

made the selection, subject only to the requirements of the

Internal Revenue Code of 1986, and its subsequent amendments, as

to the length of time over which the payments can be made.

(g) If there is not a person who is eligible to make a selection

under Subsections (c)-(f), the executor or administrator of the

member's estate may elect:

(1) for an estate beneficiary to receive the optional annuity

under Section 854.104(c)(4), in which case the member will be

considered to have retired on the last day of the month

immediately preceding the month in which death occurred; or

(2) for the estate to receive a refund of the member's

accumulated contributions under Section 854.501, in which case

the member will be considered to have been a contributing member

at the time of death.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

64.105 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 121, Sec. 16,

eff. Jan. 1, 2002.

Sec. 854.106. NO SURVIVING SPOUSE, EXECUTOR, OR ADMINISTRATOR.

(a) If a surviving spouse, or the executor or administrator of a

member's estate, would be entitled to make an election under

Section 854.105 because of the death of the member, the heirs of

the deceased member may make that election if:

(1) no surviving spouse exists;

(2) no petition for the appointment of a personal representative

of the member is pending or has been granted;

(3) 30 days have elapsed since the death of the member;

(4) the value of the entire assets of the member's estate,

excluding homestead and exempt property, does not exceed $50,000;

(5) there are not more than three heirs; and

(6) on file with the retirement system is a certified copy of a

small estates affidavit that has been approved and filed in

accordance with Section 137, Texas Probate Code, or an original

affidavit as described by Subsection (b).

(b) If no affidavit has been filed with the clerk of the court

having jurisdiction and venue as provided by Section 137 of the

Texas Probate Code, the retirement system may accept instead an

affidavit sworn to by two disinterested witnesses, by the heirs

who have legal capacity, and, if the facts warrant, by the

natural guardian or next of kin of any minor or incompetent who

is also an heir. The affidavit shall include the names and

addresses of the heirs and witnesses, establish the facts listed

in Subsection (a), include a list of the assets and liabilities

of the estate, show the facts that constitute the basis for the

right of the heirs to receive the estate, and show the fractional

interests of the heirs in the estate as a result of those facts.

(c) If the retirement system, acting through the director or a

person designated by the director, approves the affidavit, the

heirs can make the election if each heir agrees to the election.

(d) In this section, "heirs" has the meaning assigned by Section

3, Texas Probate Code, except that the term excludes any persons

who have filed with the retirement system a proper disclaimer or

renunciation.

Added by Acts 1995, 74th Leg., ch. 514, Sec. 15, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 121, Sec. 17, eff.

Jan. 1, 2002.

Sec. 854.107. DESIGNATION OF BENEFICIARY AFTER RETIREMENT UNDER

STRAIGHT LIFE OR GUARANTEED TERM ANNUITY. (a) This section

applies only to a retiree who marries after the date of the

person's retirement and who at the time of retirement selected

either:

(1) a service or disability retirement annuity that would be

payable throughout the retiree's life and would not be paid after

the retiree's death, except as provided by Section 854.502; or

(2) a service or disability retirement annuity that would be

payable throughout the retiree's life and, if the retiree dies

before 60, 120, or 180 monthly annuity payments, as appropriate,

have been made, would be payable for the remainder of those

months.

(b) A retiree described under Subsection (a) may replace the

annuity by selecting an optional retirement annuity under Section

854.104(c)(1), (2), or (5) and by designating the person's spouse

as beneficiary in the same manner as an annuity selection and

designation of beneficiary may be made before retirement.

(c) The selection under Subsection (b) must be filed with the

retirement system before the first anniversary of the date of the

marriage unless the postretirement marriage occurred before

January 1, 2002, in which case the selection must be filed with

the retirement system before January 1, 2003.

(d) A person may make a postretirement designation of a

beneficiary under this section only once.

(e) The retirement system shall adjust the monthly payments of

the annuity under the option selected to an actuarial equivalent

amount of the annuity being paid immediately before the change in

benefit option and beneficiary selection.

(f) The selection of an optional annuity and designation of a

beneficiary under this section is not effective if the retiree or

beneficiary dies before the date the change is to take effect.

Added by Acts 2001, 77th Leg., ch. 121, Sec. 18, eff. Jan. 1,

2002.

Sec. 854.108. DESIGNATION OF BENEFICIARY AFTER RETIREMENT UNDER

JOINT AND SURVIVOR ANNUITY. (a) This section applies only to a

retiree who:

(1) at the time of retirement selected an optional annuity

providing that, after the retiree's death, payments would be made

to a beneficiary throughout the remaining life of the beneficiary

and the beneficiary predeceases the retiree;

(2) marries after the date of the person's retirement; and

(3) has not previously replaced an annuity under this section.

(b) A retiree described by Subsection (a) may replace an annuity

by selecting an optional annuity under Section 854.104(c)(1),

(2), or (5) and designating the person's spouse as beneficiary in

the same manner as an annuity selection and designation of

beneficiary may be made before retirement.

(c) The selection under Subsection (b) must be filed with the

retirement system before the first anniversary of the date of the

marriage unless the postretirement marriage occurred before

January 1, 2002, in which case the selection must be filed with

the retirement system before January 1, 2003.

(d) The retirement system shall adjust the monthly payments of

the annuity under the option selected to an actuarial equivalent

amount of the annuity being paid immediately before the change in

benefit option and beneficiary selection.

(e) The selection of an optional annuity and designation of a

beneficiary under this section is not effective if the retiree or

beneficiary dies before the date the change is to take effect.

Added by Acts 2001, 77th Leg., ch. 121, Sec. 18, eff. Jan. 1,

2002.

SUBCHAPTER C. OPTIONAL SERVICE RETIREMENT BENEFITS

Sec. 854.201. OPTIONAL SERVICE RETIREMENT ELIGIBILITY. (a) The

governing body of a municipality having an effective date of

participation in the retirement system before May 29, 1969, by

ordinance may authorize eligibility for a service retirement

annuity as provided by this section.

(b) The governing body may authorize a member who is an employee

of the municipality to be eligible for service retirement who is

at least 50 years old and has at least 25 years of credited

service performed for one or more municipalities that either have

authorized eligibility under this section or are subject to

Section 854.102(d), or to terminate employment and remain

eligible to retire and receive a service retirement annuity at

any time after the member attains an applicable age provided by

law for service retirement of employees of the municipality, if

the member has at least 20 years of credited service performed

for one or more municipalities that either have authorized

eligibility under this section or are subject to Section

854.102(d).

(c) A governing body may not adopt an ordinance under this

section unless the actuary first determines that all obligations

charged against the municipality's account in the municipality

accumulation fund, including the obligations proposed in the

ordinance, can be funded by the municipality within its maximum

contribution rate and within its amortization period.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 224, ch. 18,

Sec. 82, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 64.201 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989.

Sec. 854.202. ADDITIONAL OPTIONAL SERVICE RETIREMENT

ELIGIBILITY. (a) The governing body of a municipality that has

an effective date of participation in the retirement system after

December 31, 1975, or that has previously authorized updated

service credits, by ordinance may authorize eligibility for a

service retirement annuity as provided by this section for a

member who is or was an employee of any participating department

of the municipality.

(b) The governing body may authorize a member to retire and

receive a service retirement annuity, if the member:

(1) is at least 50 years old and has at least 25 years of

credited service performed for one or more municipalities that

have authorized eligibility under this subdivision; or

(2) is at least 60 years old and has at least 10 years of

credited service performed for one or more municipalities that

either have authorized eligibility under this subdivision or have

a participation date in the retirement system after August 26,

1979.

(c) The governing body may authorize a member who is or was an

employee of the municipality to terminate employment and remain

eligible to retire and receive a service retirement annuity at

any time after the member attains an applicable age and service

requirement, if the member has at least 10 years of credited

service performed for one or more municipalities that either have

authorized eligibility under this subsection or are subject to

Section 854.102(e).

(d) An ordinance adopted under this section must also include

the provisions specified in Section 852.105. A governing body may

not adopt an ordinance under this section unless the actuary

first determines, on the basis of mortality and other tables

adopted by the board of trustees, that all obligations of the

municipality to the municipality accumulation fund, including

obligations proposed under the ordinance, can be funded by the

municipality within its maximum contribution rate and within its

amortization period.

(e) The governing body shall specify the effective date of an

ordinance under this section, which may be the first day of any

month after the month in which the actuary makes the

determination required by Subsection (d).

(f) The governing body may authorize a member to retire and

receive a service retirement benefit if the member has at least

25 years of credited service performed for one or more

municipalities that either have authorized eligibility under this

subdivision or have a participation date in the retirement system

after September 1, 1987.

(g) The governing body may authorize a member to retire and

receive a service retirement benefit if the member has at least

20 years of credited service performed for one or more

municipalities that have authorized eligibility under this

subsection.

(h) Before a governing body may elect to authorize a member to

retire pursuant to Subsection (g), the governing body shall:

(1) prepare an actuarial analysis of member retirement annuities

at 20 years of service; and

(2) hold a public hearing.

(i) The public hearing required under Subsection (h) shall be

held pursuant to the notice provisions of the Texas Open Meetings

Act, Chapter 551, Texas Government Code.

(j) A member is eligible to retire and receive a service

retirement annuity if the member:

(1) is at least 60 years of age; and

(2) has at least five years of credited service performed for

one or more municipalities to which the five-year vesting

provision under Section 854.205 applies.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 224, ch. 18,

Sec. 83, 84, eff. Jan. 1, 1982; Acts 1987, 70th Leg., ch. 183,

Sec. 8, eff. Aug. 31, 1987. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 64.202 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg.,

ch. 514, Sec. 23, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch.

712, Sec. 2, 3, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch.

121, Sec. 19, eff. Jan. 1, 2002.

Sec. 854.203. OPTIONAL INCREASE IN RETIREMENT ANNUITIES. (a)

The governing body of a participating municipality by ordinance,

from time to time but not more frequently than once in each

12-month period, may authorize and provide for increased

annuities to be paid to retirees and beneficiaries of deceased

retirees of the municipality. An annuity increased under this

section replaces any annuity or increased annuity previously

granted to the same person.

(b) The amount of annuity increase under this section is

computed as the sum of the prior and current service annuities on

the effective date of retirement of the person on whose service

the annuities are based, multiplied by:

(1) the percentage change in the Consumer Price Index for All

Urban Consumers, published by the Bureau of Labor Statistics of

the United States Department of Labor, from December of the year

immediately preceding the effective date of the person's

retirement to the December that is 13 months before the effective

date of the ordinance providing the increase; and

(2) 30 percent, 50 percent, or 70 percent, as specified by the

governing body in the ordinance, except that if the governing

body has specified a different percentage in an ordinance adopted

under Section 853.404(c) and in effect on December 31, 1999, the

percentage used in computing annuity increases for retirees of

that municipality remains in effect until changed or discontinued

under Section 853.404.

(c) Except as provided by Subsection (g), the effective date of

an ordinance under this section is January 1 of the year that

begins after the year in which the governing body adopts and

notifies the retirement system of the ordinance.

(d) An increase in an annuity that was reduced because of an

option selection is reducible in the same proportion and in the

same manner that the original annuity was reduced.

(e) If a computation under Subsection (b) does not result in an

increase in the amount of an annuity, the amount of the annuity

may not be changed under this section.

(f) The amount by which an increase under this section exceeds

all previously granted increases to an annuitant is payable as a

prior service annuity, is an obligation of the municipality's

account in the municipality accumulation fund, and is subject to

reduction under Section 855.308(f).

(g) An ordinance under this section may not take effect until it

is approved by the board of trustees as meeting the requirements

of this section. The board may not approve an ordinance unless

the actuary first determines that all obligations charged against

the municipality's account in the municipality accumulation fund,

including the obligations proposed in the ordinance, can be

funded by the municipality within its maximum contribution rate

and within its amortization period as in effect on the effective

date of the increases.

(h) A governing body may not authorize and provide for annuity

increases under this section unless it simultaneously provides

for updated service credits under Subchapter E of Chapter 853.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 225, ch. 18,

Sec. 85, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 64.203 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg.,

ch. 76, Sec. 10, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch.

83, Sec. 9, eff. Dec. 31, 1999.

Sec. 854.205. FIVE-YEAR VESTING. (a) This section applies to

each municipality unless the municipality's governing board files

with the board of trustees before December 31, 2001, an election

to not provide for five-year vesting. A governing board that

elects to not provide five-year vesting may revoke that election

by sending notice to the board of trustees to provide for

five-year vesting.

(b) After December 31, 2001, a member may terminate covered

employment and remain eligible to retire and receive a service

retirement annuity at any time after the member attains an

applicable age as provided by law if the member has at least five

years of credited service performed for one or more

municipalities to which the five-year vesting provision under

this section applies.

Added by Acts 2001, 77th Leg., ch. 121, Sec. 20, eff. Sept. 1,

2001.

SUBCHAPTER D. DISABILITY RETIREMENT BENEFITS

Sec. 854.301. APPLICATION FOR DISABILITY RETIREMENT ANNUITY.

(a) A member may apply for a disability retirement annuity by:

(1) filing an application for retirement with the board of

trustees; or

(2) having an application filed with the board by the member's

employer or legal representative.

(b) An application for a disability retirement annuity may not

be filed later than the date specified by the member for

retirement or earlier than the 90th day before that date.

(c) An applicant must submit to medical examination as required

by the medical board.

Added by Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff.

Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 64.301 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept.

1, 1989. Amended by Acts 2003, 78th Leg., ch. 599, Sec. 13, eff.

Jan. 1, 2004.

Sec. 854.302. ELIGIBILITY FOR DISABILITY RETIREMENT ANNUITY.

(a) A member who has less than 10 years of credited service in

the retirement system is eligible to retire and receive a

disability retirement annuity if the member is the subject of a

certification issued as provided by Section 854.303(b)(1).

(b) A member who has at least 10 years of credited service in

the retirement system is eligible to retire and receive a

disability retirement annuity if the member is the subject of a

certification issued as provided by Section 854.303(b)(2). A

member eligible to retire and receive a disability retirement

annuity under this subsection may elect to retire and receive

instead a service retirement benefit but may not receive both

types of benefits.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., ch. 183, Sec. 10, eff.

Aug. 31, 1987. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 64.302 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 466,

Sec. 4, eff. Aug. 26, 1991.

Sec. 854.303. CERTIFICATION OF DISABILITY. (a) As soon as

practicable after an application for disability retirement is

filed, the medical board shall evaluate the medical and other

pertinent information concerning the member's application.

(b) The medical board shall issue a certification of disability

and send it to the board of trustees if the medical board finds:

(1) in the case of a member who has less than 10 years of

credited service in the retirement system, that:

(A) the member is mentally or physically incapacitated for the

further performance of duty;

(B) the incapacity is the direct result of injuries sustained

during membership by external and violent means as a direct and

proximate result of the performance of duty;

(C) the incapacity is likely to be permanent; and

(D) the member should be retired; or

(2) in the case of a member who has at least 10 years of

credited service in the retirement system, that:

(A) the member is mentally or physically incapacitated for the

further performance of duty;

(B) the incapacity is likely to be permanent; and

(C) the member should be retired.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

64.303 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 466, Sec. 5, eff. Aug.

26, 1991.

Sec. 854.304. STANDARD DISABILITY RETIREMENT ANNUITY. (a) The

standard disability retirement annuity payable under this

subtitle is the sum of a member's prior service annuity and

current service annuity.

(b) A prior service annuity is subject to reduction as provided

by Section 855.308(f).

(c) A standard disability retirement annuity is payable

throughout the life of a retiree. When a retiree who receives an

annuity under this section dies, an additional benefit may be

payable under Section 854.502.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 226, ch. 18,

Sec. 86, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 64.304 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg.,

ch. 83, Sec. 11, eff. Dec. 31, 1999; Acts 2001, 77th Leg., ch.

121, Sec. 21, eff. Jan. 1, 2002.

Sec. 854.305. OPTIONAL DISABILITY RETIREMENT ANNUITY. (a)

Instead of the standard disability retirement annuity payable

under Section 854.304, a member retiring for disability may elect

to receive an optional disability retirement annuity under this

section.

(b) An optional disability retirement annuity is payable

throughout the life of the retiree and is actuarially adjusted

from the standard disability retirement annuity to its actuarial

equivalent under the option selected under Subsection (c).

(c) An eligible person may select an optional annuity under

Section 854.104(c).

(d) An option under Subsection (c) applies to both prior and

current service annuities, except that prior service annuities

are subject to reduction under Section 855.308(f).

(e) To select an optional disability retirement annuity, a

member or retiree must make the selection and designate a

beneficiary on a form prescribed by and filed with the board of

trustees before the 31st day after the effective date of

retirement.

(f) If a disability retirement annuity is discontinued under

Section 854.308, any selection of an option that applies to the

annuity becomes void.

(g) If a person who retires after August 31, 1997, elects a

reduced retirement annuity that is payable until the death of the

last to die of the retiree and a person designated under

Subsection (e), and if the retiree survives the other person, the

monthly payments to the retiree will be increased to the amounts

that would have been payable if the retiree had elected to

receive an annuity payable only during the retiree's life, and

adjustments had been made for any applicable postretirement

increases in that benefit. The increased benefit becomes payable

the month after the month in which the person designated under

Subsection (e) dies and continues until the retiree dies.

Added by Acts 1981, 67th Leg., 1st C.S., p. 226, ch. 18, Sec. 87,

eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 64.3041 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch.

76, Sec. 11, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 83,

Sec. 12, eff. Dec. 31, 1999; Acts 2001, 77th Leg., ch. 121, Sec.

22, eff. Jan. 1, 2002.

Sec. 854.306. MEDICAL EXAMINATION OF DISABILITY RETIREE. (a)

Once each year during the first five years after a person retires

for disability, and once in each three-year period after that,

the board of trustees may require a disability retiree who is

less than 60 years old to undergo a medical examination by one or

more physicians designated by the board.

(b) If a disability retiree refuses to submit to a medical

examination as provided by this section, the board of trustees

shall suspend the retiree's annuity payments until the retiree

submits to an examination. If a retiree has not submitted to an

examination as provided by this section before the first

anniversary of the date of first refusal, the board shall revoke

all rights of the retiree to an annuity.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

64.305 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 466, Sec. 6, eff. Aug.

26, 1991.

Sec. 854.307. CERTIFICATION OF END OF DISABILITY. (a) If the

medical board finds that a disability retiree is no longer

mentally or physically incapacitated for the performance of duty

or is able to engage in gainful occupation, it shall certify its

findings and submit them to the board of trustees.

(b) If the board of trustees concurs in a certification under

this section, it shall discontinue annuity payments to the

retiree.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 227, ch. 18,

Sec. 88, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 64.306 by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989.

Sec. 854.308. RETURN OF DISABILITY RETIREE TO ACTIVE SERVICE OR

EMPLOYMENT. (a) If a retiree who is less than 60 years old and

who is receiving a disability retirement annuity resumes

employment with a participating municipality or otherwise becomes

gainfully employed, the person automatically resumes membership

in the retirement system, and the board of trustees shall

terminate the person's annuity payments.

(b) If a person resumes membership under this section, the

retirement system shall restore to effect any prior service

credit, special prior service credit, antecedent service credit,

or updated service credit used in determining the amount of the

person's annuity at the time of disability retirement. If the

person subsequently retires, the retirement system shall allow

the person credit for all current service for which required

contributions have been made and not withdrawn.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 227, ch. 18,

Sec. 89, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 64.307 by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989.

Sec. 854.309. REFUND AT ANNUITY DISCONTINUANCE. (a) Except as

provided by Subsection (b), if a disability retirement annuity is

discontinued under Section 854.307 or the right to an annuity

revoked under Section 854.306(c), the retiree is entitled to a

lump-sum payment in an amount, if any, by which the amount in the

retiree's individual account in the employees saving fund at the

time of disability retirement exceeds the amount of current

service annuity payments made before the date the annuity was

discontinued or the right to an annuity revoked.

(b) The benefit provided by this section is not payable to a

retiree who resumes employment with a participating subdivision

or otherwise becomes gainfully employed.

(c) The benefit provided by this section is payable from the

current service annuity reserve fund.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 227, ch. 18,

Sec. 90, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 64.308 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER E. OPTIONAL DISABILITY RETIREMENT BENEFITS

Sec. 854.401. ELIGIBILITY FOR SUPPLEMENTAL DISABILITY RETIREMENT

ANNUITY. (a) A member as an employee of a municipal department

included, as provided by Section 852.003, in the coverage of the

supplemental disability benefits fund is eligible to retire and

receive a supplemental disability retirement annuity if the

member:

(1) is eligible to receive a disability retirement annuity under

Section 854.302;

(2) is the subject of a certification and finding under Section

854.402, as well as a certification under the applicable finding

provided by Section 854.303; and

(3) filed an application for the benefits before January 1,

1989.

(b) Any claim for supplemental disability benefits not filed

with the board of trustees before January 1, 1989, is barred.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., ch. 183, Sec. 11, eff.

Aug. 31, 1987. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 64.401 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989.

Sec. 854.402. CERTIFICATION AND FINDING OF DISABILITY. (a) The

medical board shall issue and send to the board of trustees a

certification of disability for a member included in the coverage

of the supplemental disability benefits fund if, after a medical

examination of the member, the medical board finds that the

member is mentally or physically incapacitated and is unable to

engage in gainful occupation.

(b) A member is entitled to a supplemental disability retirement

annuity if the board of trustees, after receiving a certification

of disability for the member under this section, finds that the

member's incapacity:

(1) is the direct result of injuries sustained after the

effective date of coverage of the member in the supplemental

disability benefits fund and before January 1, 1988, as a direct

and proximate result of the performance of the duties of the

member's employment; and

(2) is likely to be permanent.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., ch. 183, Sec. 12, eff.

Aug. 31, 1987. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 64.402 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept.

1, 1989.

Sec. 854.403. SUPPLEMENTAL DISABILITY RETIREMENT ANNUITY. (a)

A supplemental disability retirement annuity payable under this

subtitle is an amount that, when added to a member's standard

disability retirement annuity or, if the member is eligible for

service retirement, to the member's standard service retirement

annuity, equals one-half of the member's average monthly

compensation for service as an employee of a participating

department of a municipality:

(1) for the 60 months immediately preceding the month in which

the injury occurred; or

(2) if the member did not perform service in each of the 60

months immediately preceding the month in which the injury

occurred, for the number of months of service within the 60-month

period.

(b) In a computation of average monthly compensation under this

section, compensation is excluded that exceeds the maximum amount

on which the member was required to make contributions to the

retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

64.403 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 854.404. CONDITIONS FOR BENEFITS. (a) Supplemental

disability benefits payable from the supplemental disability

benefits fund cease on the death of the disability retiree and

are, except as provided by this subchapter, subject to the same

terms of issuance as are standard disability retirement benefits.

The suspension or discontinuance of a disability retirement

annuity automatically suspends or discontinues, as applicable, a

supplemental disability retirement annuity based on the same

service.

(b) The board of trustees may reduce proportionally all

supplemental disability benefits payable from the supplemental

benefits fund at any time and for a period that the board finds

necessary to prevent payments from the fund in a year from

exceeding available assets in the fund in that year.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 227, ch. 18,

Sec. 91, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 64.404 by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989.

Sec. 854.405. OPTIONAL OCCUPATIONAL DISABILITY BENEFITS PROGRAM.

(a) This section and Sections 854.406, 854.407, 854.408,

854.409, and 854.410, providing for an occupational disability

benefits program, apply to municipalities having a participation

date in the retirement system after August 31, 1987. The

governing body of any municipality having an earlier effective

date of participation may by ordinance adopt the provisions of

this section and Sections 854.406, 854.407, 854.408, 854.409, and

854.410 in lieu of the disability program provided for under

Subchapter D.

(b) A governing body may not adopt an ordinance under this

section unless the actuary first determines, on the basis of

mortality and other tables adopted by the board of trustees, that

all obligations of the municipality to the municipality

accumulation fund, including obligations proposed under the

ordinance, can be funded by the municipality within its maximum

contribution rate and within its amortization period.

Added by Acts 1987, 70th Leg., ch. 183, Sec. 13, eff. Aug. 31,

1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

64.405 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 854.406. APPLICATION FOR OCCUPATIONAL DISABILITY BENEFITS.

A member who is employed by a municipality that has adopted or is

subject to the occupational disability benefits program may apply

for an occupational disability retirement benefit in the same

form and manner as that prescribed by Section 854.301.

Added by Acts 1987, 70th Leg., ch. 183, Sec. 13, eff. Aug. 31,

1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

64.406 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 854.407. ELIGIBILITY FOR BENEFITS AND DETERMINATION OF

DISABILITY. (a) As soon as practicable after an application for

occupational disability benefits has been filed, the medical

board shall evaluate the medical and other pertinent information

concerning the member's application. The medical board may

require the member to be examined by one or more physicians

designated by it.

(b) The medical board shall issue a certification of

occupational disability and send it to the board of trustees if

the medical board finds:

(1) that the member is physically or mentally disabled for

further performance of the duties of the member's employment;

(2) that the disability is likely to be permanent; and

(3) that the member should be retired.

(c) A member who is issued a certificate by the medical board as

provided by this section is eligible to receive a standard

occupational disability retirement annuity on the terms

prescribed by Section 854.408.

Added by Acts 1987, 70th Leg., ch. 183, Sec. 13, eff. Aug. 31,

1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

64.407 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 854.408. STANDARD OCCUPATIONAL DISABILITY RETIREMENT

ANNUITY. (a) The standard occupational disability retirement

annuity payable under this subchapter is the sum of the member's

prior service annuity and current service annuity. A prior

service annuity is subject to reduction under Section 855.308(f).

A standard occupational disability retirement annuity:

(1) is payable throughout the life of the retiree; and

(2) is reducible as to any month or series of months as provided

by this section.

(b) During any month in which a retiree who is less than 60

years old receives earned income subject to taxation under the

Federal Insurance Contributions Act or that would be subject to

those taxes if the employer were not an exempt organization, the

standard occupational disability retirement annuity may not

exceed the greater of the following amounts:

(1) the amount that is required to be added to the retiree's

earned income for the month to equal the highest average

compensation on which the retiree made membership contributions

to the retirement system during any 12 consecutive months during

the three calendar years immediately preceding the year in which

the retiree retired for disability, when the highest average

compensation is multiplied by the percentage increase, if any, in

the Consumer Price Index for All Urban Consumers published by the

Bureau of Labor Statistics of the United States Department of

Labor from December of the year immediately preceding the

effective date of the person's retirement to the December that is

13 months before a computation is made under this subsection; or

(2) the monthly annuity attributable to the retiree's

accumulated contributions at the time of the person's retirement.

(c) For purposes of this section, the amount received as the

standard occupational disability retirement benefit during any

month is considered to include 1/12 of the amount of any

distributive benefit payable to the member under authority of

Section 855.311 for the calendar year, but any amount by which

the annuity is increased pursuant to Section 854.203 is excluded.

(d) If a retiree is paid an occupational disability retirement

annuity for any month or series of months in amounts exceeding

the sum allowable under Subsection (b), the retirement system

shall reduce subsequent monthly payments successively until the

amounts of the overpayments have been offset.

Added by Acts 1987, 70th Leg., ch. 183, Sec. 13, eff. Aug. 31,

1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

64.408 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 57, Sec. 14,

eff. Jan. 1, 1994; Acts 1999, 76th Leg., ch. 83, Sec. 13, eff.

Dec. 31, 1999; Acts 2003, 78th Leg., ch. 599, Sec. 14, eff. Jan.

1, 2004.

Sec. 854.409. REPORTS REQUIRED OF RETIREES. (a) A disability

retiree who is less than 60 years old and who accepts employment

or during any month receives income that is subject to taxation

under the Federal Insurance Contributions Act shall promptly

notify the board of trustees in writing if the amount of the

earnings, when added to the amount of the standard occupational

disability retirement benefit, produces a sum in excess of the

average monthly compensation on which the retiree made member

contributions during the 12-month period preceding the date of

the person's retirement.

(b) Each retiree who is receiving an occupational disability

retirement annuity and is less than 60 years old shall make

annual reports to the board of trustees on such form as the board

may prescribe, concerning receipt by the retiree of income that

is subject to taxation under the Federal Insurance Contributions

Act or that would be subject to those taxes if the employer were

not an exempt organization, along with any supporting information

as may be required by the board of trustees. If a retiree fails

to provide the information required under this section, the

director may suspend payments of the annuity until the retiree

provides the required information.

Added by Acts 1987, 70th Leg., ch. 183, Sec. 13, eff. Aug. 31,

1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

64.409 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 854.410. OPTIONAL OCCUPATIONAL DISABILITY RETIREMENT

ANNUITY. (a) Instead of the standard occupational disability

retirement annuity payable under Section 854.408, a member

retiring for disability may elect to receive an optional

occupational disability retirement annuity under this section.

(b) An optional occupational disability retirement annuity is

payable throughout the life of the retiree and is actuarially

adjusted from the standard occupational disability retirement

annuity to its actuarial equivalent under the option selected

under Subsection (c).

(c) An eligible person may select an optional annuity under

Section 854.104(c).

(d) An option under Subsection (c) applies to both prior and

current service annuities, except that prior service annuities

are subject to reduction under Section 855.308(f).

(e) To select an optional occupational disability retirement

annuity, a member or retiree must make the selection and

designate a beneficiary on a form prescribed by and filed with

the board of trustees before the 31st day after the effective

date of retirement.

(f) If a retiree's disability retirement annuity is subject to

reduction under Section 854.408, the reduction of the optional

occupational disability retirement annuity will be based on the

relationship of the optional annuity to the standard disability

retirement annuity.

(g) If a person who retires after August 31, 1997, elects a

reduced retirement annuity that is payable until the death of the

last to die of the retiree and a person designated under

Subsection (e), and if the retiree survives the other person, the

monthly payments to the retiree will be increased to the amounts

that would have been payable if the retiree at the time of

retirement had elected to receive an annuity payable only during

the retiree's life, and adjustments had been made for any

applicable postretirement increases in that benefit. The

increased benefit becomes payable the month after the month in

which the person designated under Subsection (e) dies and

continues until the retiree dies.

Added by Acts 1987, 70th Leg., ch. 183, Sec. 13, eff. Aug. 31,

1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

64.410 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 76, Sec. 12,

eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 83, Sec. 14, eff.

Dec. 31, 1999; Acts 2003, 78th Leg., ch. 599, Sec. 15, eff. Jan.

1, 2004.

SUBCHAPTER F. DEATH BENEFITS

Sec. 854.501. RETURN OF CONTRIBUTIONS. (a) Except as provided

by Subsection (c), if a member dies before retirement, a lump-sum

death benefit is payable from the employees saving fund in the

amount of:

(1) the amount credited to the member's individual account in

the fund; plus

(2) interest computed from the beginning of the year in which

death occurs through the end of the month immediately preceding

the month in which death occurs at the rate allowed on member

contributions during the preceding year.

(b) The benefit provided by this section is payable to the

decedent's estate unless the decedent has directed that the

benefit be paid otherwise.

(c) A benefit is not payable under this section if an annuity

based on the decedent's service is payable under this subtitle.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

64.501 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 854.502. REFUND OF UNRECOVERED CONTRIBUTIONS. (a) If

monthly payments of any standard service retirement annuity under

Section 854.103, optional service retirement annuity under

Section 854.104, standard disability retirement annuity under

Section 854.304, optional disability retirement annuity under

Section 854.305, standard occupational disability retirement

annuity under Section 854.408, or optional occupational

disability retirement annuity under Section 854.410 cease before

the sum of all payments of the annuity equals or exceeds the

amount of accumulated contributions in the individual account in

the employees saving fund at the time of retirement of the member

on whose service the annuity was based, a lump-sum benefit equal

to the amount by which the amount of the accumulated

contributions exceeds the sum of all payments made by reason of

the annuity is payable:

(1) to the designated beneficiary, if living, or if not living,

to the estate of the designated beneficiary, if the designated

beneficiary survived the retiree; or

(2) to the estate of the retiree, if the designated beneficiary

predeceased the retiree.

(b) The benefit provided by this section is payable from the

current service annuity reserve fund and the municipality

accumulation fund in the ratio that the part of the annuity that

was payable from each of those funds bears to the entire benefit

determined on the effective date of retirement.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 228, ch. 18,

Sec. 92, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 64.502 by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 466,

Sec. 7, eff. Aug. 26, 1991.

Sec. 854.503. TRUST AS BENEFICIARY. (a) Except as provided by

Subsection (b), a member or retiree may designate a trust as

beneficiary for the payment of benefits from the retirement

system. If a trust is designated beneficiary, the beneficiary of

the trust is considered the designated beneficiary for the

purpose of determining eligibility for and the amount and

duration of benefits. The trustee is entitled to exercise any

rights to elect benefit options and name subsequent

beneficiaries.

(b) A trust having more than one beneficiary may not receive

benefits to which multiple designated beneficiaries are not

eligible under this chapter.

Added by Acts 1995, 74th Leg., ch. 514, Sec. 16, eff. Sept. 1,

1995.

Sec. 854.504. PERSON CAUSING DEATH OF MEMBER OR ANNUITANT. (a)

A benefit payable on the death of a member or annuitant may not

be paid to a person convicted of causing that death but instead

is payable to a person who would be entitled to the benefit had

the convicted person predeceased the decedent. If no person would

be entitled to the benefit, the benefit is payable to the

decedent's estate.

(b) The retirement system is not required to pay a benefit under

Subsection (a) of this section unless it receives actual notice

of the conviction of the person who would have been entitled to

the benefits. However, the retirement system may delay payment of

a benefit payable on the death of a member or annuitant pending

the results of a criminal investigation and of legal proceedings

relating to the cause of death.

(c) The retirement system shall convert the remainder of any

annuity that would otherwise have been payable throughout the

life of the convicted person to an actuarially equivalent annuity

payable to the decedent's estate in 60 monthly annuity payments.

The time of the actuarial equivalence is the earlier of the time

the retirement system receives the notice of the conviction under

Subsection (b) or the time the retirement system begins the delay

in payment of a benefit according to Subsection (b).

(d) For the purposes of this section, a person has been

convicted of causing the death of a member or annuitant if the

person:

(1) has pleaded guilty or nolo contendere to or has been found

guilty by a court of an offense at the trial of which it is

established that the person's intentional, knowing, or reckless

act or omission resulted in the death of a person who was a

member or annuitant, regardless of whether sentence is imposed or

probated; and

(2) has no appeal of the conviction pending and the time

provided for appeal has expired.

Added by Acts 1995, 74th Leg., ch. 514, Sec. 17, eff. Sept. 1,

1995.

Sec. 854.505. SIMULTANEOUS DEATH OF MEMBER AND BENEFICIARY.

When a member or retiree and the spouse or beneficiary of the

member or retiree have died within a period of less than 120

hours of each other, the member or retiree is considered to have

survived the spouse or beneficiary for the purpose of determining

the rights to amounts payable under this subtitle on the death of

the member or retiree.

Added by Acts 1995, 74th Leg., ch. 514, Sec. 18, eff. Sept. 1,

1995.

SUBCHAPTER G. OPTIONAL DEATH BENEFITS

Sec. 854.601. COVERAGE IN SUPPLEMENTAL DEATH BENEFIT PROGRAM.

(a) An employee of a participating municipality is included

within the coverage of the supplemental death benefit program on

the first day of the first month in which:

(1) the employing municipality is participating in the

supplemental death benefits fund for coverage of all members it

employs;

(2) the employee is a member of the retirement system; and

(3) the employee is required to make a contribution to the

retirement system.

(b) Once established, coverage of a person in the supplemental

death benefit program continues until the last day of a month in

which a requirement of Subsection (a) is not met.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

64.601 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 854.602. EXTENDED SUPPLEMENTAL DEATH BENEFIT COVERAGE. (a)

A member included in the coverage of the supplemental death

benefit program who fails to earn compensation in a month for

service to a municipality participating in the supplemental death

benefits fund is eligible to receive extended coverage in the

program on complying with this section.

(b) A member may apply to the retirement system for extended

program coverage and submit evidence of eligibility for extended

coverage.

(c) The board of trustees shall grant extended coverage in the

supplemental death benefit program to an applicant, if the board

finds:

(1) that as a result of illness or injury, the member is unable

to engage in gainful occupation; and

(2) that the member made a required contribution to the

retirement system as an employee of a municipality participating

in the supplemental death benefits fund for the month immediately

preceding the first full month in which the member was unable to

engage in gainful occupation.

(d) Once established, extended coverage of a person in the

supplemental death benefit program continues until the last day

of the month in which:

(1) the member returns to work as an employee of a participating

municipality;

(2) the board of trustees finds that the member is able to

engage in gainful occupation;

(3) the person's membership in the retirement system is

terminated; or

(4) the member retires under this subtitle.

(e) The board of trustees by rule may require a member to submit

to it annual proof of continued inability to engage in gainful

occupation. The board may require a member to undergo a medical

examination by a physician designated by the board. Failure of a

member to undergo a medical examination as required by this

subsection is a ground for the board's finding that the member

has become able to engage in gainful occupation.

(f) If a member included in the coverage of the supplemental

death benefit program becomes eligible to apply for the extended

coverage but fails to comply with Subsections (b) and (c) before

the member's death, the member will be considered to have had the

extended coverage if proof is furnished that the member could

have qualified for extended coverage if application for the

coverage had been made according to Subsections (b) and (c) and

that the death occurred within six months after the date the

coverage of the supplemental death benefit program was

discontinued under Section 854.601.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 228, ch. 18,

Sec. 93, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 64.602 by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 514,

Sec. 19, eff. Sept. 1, 1995.

Sec. 854.603. MEMBER SUPPLEMENTAL DEATH BENEFIT. (a) If a

person included in the coverage or extended coverage of the

supplemental death benefit program dies, a lump-sum supplemental

death benefit is payable from the supplemental death benefits

fund in an amount equal to the current annual salary of the

member at the time of death.

(b) Except as provided by Subsection (c), the current annual

salary of a member is computed as the amount paid to the member

for service on which contributions were made to the retirement

system during the 12 months immediately preceding the month of

death. If a member did not receive compensation for service in

each of the 12 months immediately preceding the month of death,

the member's current annual salary is computed by converting to

an annual basis the amount paid to the member on which

contributions were made to the system during the period of

employment within the 12-month period. If a member did not

receive compensation for service in any of the 12 months

immediately preceding the month of death, the member's current

annual salary is computed by converting to an annual basis the

rate of compensation payable to the member during the month of

death.

(c) The current annual salary of a member included in the

extended coverage of the supplemental death benefit program is

computed in the manner provided by Subsection (b) but as if the

member had died during the first month of extended coverage.

(d) If a member makes contributions to the retirement system

during the same month as an employee of more than one

municipality participating in the supplemental death benefits

fund, a death benefit is payable only on the basis of the

member's most recent employment.

(e) The board of trustees by rule may require such proof of

compensation and periods of employment as it finds necessary.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 228, ch. 18,

Sec. 94, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 64.603 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989.

Sec. 854.604. RETIREE SUPPLEMENTAL DEATH BENEFIT. If a retiree

dies whose most recent employment as a member of the retirement

system was with a municipality that has elected to provide, and

continues to provide, postretirement supplemental death benefits,

a lump-sum supplemental death benefit is payable from the fund in

the amount of $7,500.

Added by Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff.

Sept. 1, 1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 229,

ch. 18, Sec. 95, eff. Jan. 1, 1982. Renumbered from Vernon's

Ann.Civ.St. Title 110B, Sec. 64.604 by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg.,

ch. 57, Sec. 15, eff. Jan. 1, 1994; Acts 2003, 78th Leg., ch.

599, Sec. 16, eff. Jan. 1, 2004.

Sec. 854.605. BENEFICIARY OF SUPPLEMENTAL DEATH BENEFIT. (a)

Unless a member has directed otherwise on a form prescribed by

the board of trustees and filed with the retirement system:

(1) a supplemental death benefit under Section 854.603 is

payable to the person entitled to receive the decedent's

accumulated contributions; and

(2) a supplemental death benefit under Section 854.604 is

payable to a person entitled to receive any remaining payments of

the decedent's annuity.

(b) If a person entitled under this section to receive a

supplemental death benefit does not survive the member or retiree

covered by the supplemental death benefit program, the benefit is

payable to the estate of the covered member or retiree.

(c) If a member or retiree who has designated a beneficiary to

receive supplemental death benefits under Section 854.603 or

854.604 subsequently designates a different beneficiary to

receive other benefits under this subtitle in the event of the

death of the member or retiree, the supplemental death benefits

shall be paid to the subsequently designated beneficiary unless

the member or retiree contemporaneously or subsequently

designates another beneficiary to receive the supplemental death

benefit.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

64.605 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 121, Sec. 23,

eff. Jan. 1, 2002.



CHAPTER 855. ADMINISTRATION

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE G. TEXAS MUNICIPAL RETIREMENT SYSTEM

CHAPTER 855. ADMINISTRATION

SUBCHAPTER A. BOARD OF TRUSTEES

Sec. 855.001. COMPOSITION OF BOARD OF TRUSTEES. The board of

trustees is composed of six trustees.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.001 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 855.002. APPOINTMENT. The governor, with the advice and

consent of the senate, shall appoint three executive trustees and

three employee trustees.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.002 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 855.003. ELIGIBILITY. (a) To be eligible to serve as an

executive trustee a person must be a chief executive officer,

chief finance officer, or other officer, executive, or department

head of a participating municipality.

(b) To be eligible to serve as an employee trustee a person must

be an employee of a participating municipality.

(c) Two or more trustees serving concurrently may not be

employed by or serve the same municipality.

(d) A trustee is immediately disqualified from serving as a

trustee if the trustee ceases to satisfy the requirements of this

section.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.003 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 855.004. TERM OF OFFICE. (a) The trustees hold office for

staggered terms of six years, with the terms of two trustees

expiring February 1 of each odd-numbered year.

(b) The governor shall fill a vacancy in the office of a trustee

for the unexpired term by appointing a successor from a

participating municipality.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 2836, ch. 484, art. II,

Sec. 11, eff. June 19, 1983. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 65.004 by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989.

Sec. 855.005. OATH OF OFFICE. Before taking office as a

trustee, a person shall present to the board of trustees a

certified copy of an oath of office subscribed before the clerk

of the municipality that the person serves.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.005 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 855.007. MEETINGS. (a) The board of trustees shall hold

regular meetings in March, June, September, and December of each

year and special meetings when called by the director.

(b) Before the fifth day preceding the day of a meeting, the

director shall give written notice of a special meeting to each

trustee unless notice is waived.

(c) All meetings of the board must be open to the public.

(d) The board shall hold its meetings in the office of the board

or in a place specified by the notice of the meeting.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.007 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 855.008. COMPENSATION; EXPENSES. Each trustee serves

without compensation but is entitled to:

(1) reimbursement for reasonable traveling expenses incurred in

attending board meetings and authorized committee and association

meetings or incurred in the performance of other official board

duties; and

(2) payment of an amount equal to any compensation withheld by

the trustee's employing municipality because of the trustee's

attendance at board meetings.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.008 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 57, Sec. 16, eff. Jan.

1, 1994.

Sec. 855.009. VOTING. (a) Each trustee is entitled to one

vote.

(b) At any meeting of the board, four or more concurring votes

are necessary for a decision or action by the board.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.009 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

SUBCHAPTER B. POWERS AND DUTIES OF BOARD OF TRUSTEES

Sec. 855.101. ADMINISTRATION. (a) The retirement system is a

trust.

(b) The board of trustees is responsible for the administration

of the retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.101 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 855.102. RULEMAKING. (a) The board of trustees shall

adopt rules and perform reasonable activities it finds necessary

or desirable for efficient administration of the system.

(b) The board may adopt and enforce rules concerning:

(1) the time that a municipality electing to participate in the

system begins its participation; or

(2) notice, information, and reports required of municipalities

electing to participate in the system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.102 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 855.103. ADMINISTERING SYSTEM ASSETS. (a) The board of

trustees may sell, assign, exchange, or trade and transfer any

security in which the retirement system's assets are invested.

The board may use or reinvest the proceeds as the board

determines that the system's needs require.

(b) In handling the funds of the retirement system, the board of

trustees has all powers and duties granted to the comptroller

that formerly were granted to the State Depository Board.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.103 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 891, Sec. 3.15, eff.

Sept. 1, 1997.

Sec. 855.104. ACCEPTING GIFT, GRANT, OR BEQUEST. The board of

trustees shall accept a gift, grant, or bequest of money or

securities:

(1) for the purpose designated by the grantor if the purpose

provides an endowment or retirement benefits to some or all

participating employees or annuitants of the retirement system;

or

(2) if no purpose is designated, for deposit in the endowment

fund.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.104 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 855.105. INDEBTEDNESS; PAYMENT. (a) The board of trustees

may:

(1) incur indebtedness;

(2) on the credit of the retirement system, borrow money to pay

expenses incident to the system's operation;

(3) renew, extend, or refund its indebtedness; or

(4) issue and sell negotiable promissory notes or negotiable

bonds of the retirement system.

(b) A note or bond issued under this section must mature before

the 20th anniversary of the issuance of the note or bond. The

rate of interest on the note or bond may not exceed six percent a

year.

(c) The board shall charge a note or bond issued under this

section against the system's expense fund and shall pay the note

or bond from that fund. The total indebtedness against the

expense fund may not exceed $75,000 at any time.

(d) A note or bond issued under this section must expressly

state that the note or bond is not an obligation of this state.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.105 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 855.106. GRANTS AND PAYMENT OF BENEFITS. The board of

trustees, in accordance with this subtitle, shall consider all

applications for annuities and benefits and shall decide whether

to grant the annuities and benefits. The board may suspend one or

more payments in accordance with this subtitle.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.106 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 855.107. AUDIT. Annually, or more often, the board of

trustees shall have the accounts of the retirement system audited

by a certified public accountant.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.107 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 855.108. DESIGNATION OF AUTHORITY TO SIGN VOUCHERS. The

board of trustees by resolution shall designate one or more

representatives who have authority to sign vouchers for payments

from the assets of the retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.108 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 855.109. DEPOSITORIES. The board of trustees shall

designate financial institutions to qualify and serve the

retirement system as depositories.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.109 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 57, Sec. 17,

eff. Jan. 1, 1994.

Sec. 855.110. ADOPTING RATES AND TABLES. (a) The board of

trustees shall adopt rates and tables that the board considers

necessary for the retirement system after considering the results

of the actuary's investigation of the mortality and service

experience of the system's members and annuitants. In adopting

rates and tables, the board of trustees shall adopt a discount

rate that is not less than five percent in developing an annuity

purchase rate.

(b) Based on recommendations of the actuary, the board of

trustees shall adopt rates and tables necessary to determine the

supplemental death benefits contribution rates for each

municipality participating in the supplemental death benefits

fund.

(c) The board of trustees, after consultation with the actuary,

by rule may set open or closed amortization periods not to exceed

25 years.

(d) In this section:

(1) "Annuity purchase rate" means the present value factor used

to convert reserves to a monthly annuity based on the

post-retirement discount rate assumption and the life expectancy

of the retiree or beneficiary or both the retiree and the

beneficiary at retirement under the selected form of payment.

(2) "Discount rate" means the interest rate used in determining

the present value of future cash flows.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 229, ch. 18,

Sec. 96, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 65.110 by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

293, Sec. 3, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

154, Sec. 1, eff. May 26, 2009.

Sec. 855.111. CERTIFICATION OF RATES. (a) The board of

trustees shall certify all current service contribution rates and

all prior service contribution rates.

(b) The board shall notify each participating municipality of

the rates certified in accordance with this section.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.111 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

154, Sec. 2, eff. May 26, 2009.

Sec. 855.112. RECORDS OF BOARD OF TRUSTEES. (a) The board of

trustees shall keep, in convenient form, data necessary for

required computations and valuations by the actuary.

(b) The board shall keep a permanent record of all of its

proceedings.

(c) Records of the board are open to the public.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.112 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 855.113. OFFICE. (a) The board of trustees shall

establish an office in Austin or in one of the participating

municipalities.

(b) The board shall keep the books and records of the retirement

system in that office.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.113 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 855.114. OBTAINING INFORMATION. The board of trustees

shall obtain from members or participating municipalities

information necessary for the proper operation of the retirement

system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.114 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 855.115. CONFIDENTIALITY OF INFORMATION ABOUT MEMBERS,

RETIREES, ANNUITANTS, OR BENEFICIARIES. (a) Information

contained in records that are in the custody of the retirement

system concerning an individual member, retiree, annuitant, or

beneficiary is confidential under Section 552.101, and may not be

disclosed in a form identifiable with a specific individual

unless:

(1) the information is disclosed to:

(A) the individual or the individual's attorney, guardian,

executor, administrator, conservator, or other person who the

director determines is acting in the interest of the individual

or the individual's estate;

(B) a spouse or former spouse of the individual after the

director determines that the information is relevant to the

spouse's or former spouse's interest in member accounts,

benefits, or other amounts payable by the retirement system;

(C) a governmental official or employee after the director

determines that disclosure of the information requested is

reasonably necessary to the performance of the duties of the

official or employee; or

(D) a person authorized by the individual in writing to receive

the information; or

(2) the information is disclosed pursuant to a subpoena and the

director determines that the individual will have a reasonable

opportunity to contest the subpoena.

(b) This section does not prevent the disclosure of the status

or identity of an individual as a member, former member, retiree,

deceased member or retiree, or beneficiary of the retirement

system.

(c) The director may designate other employees of the retirement

system to make the necessary determinations under Subsection (a).

(d) A determination and disclosure under Subsection (a) may be

made without notice to the individual member, retiree, annuitant,

or beneficiary.

Added by Acts 1991, 72nd Leg., ch. 466, Sec. 8, eff. Aug. 26,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(97),

eff. Sept. 1, 1995.

Sec. 855.116. ELECTRONIC FILING OF CERTAIN DOCUMENTS. (a) In

this section, "electronic filing" means the filing of data by the

communication of information by facsimile or in the form of

digital electronic signals transformed by computer and stored on

microfilm, magnetic tape, optical disk, or any other medium.

(b) The board of trustees may adopt rules and procedures

relating to the electronic filing of documents with the

retirement system. A document that is electronically filed in

accordance with those rules and procedures is considered to have

been properly filed with the retirement system.

Added by Acts 1999, 76th Leg., ch. 83, Sec. 15, eff. Dec. 31,

1999.

SUBCHAPTER C. OFFICERS AND EMPLOYEES OF BOARD OF TRUSTEES

Sec. 855.201. EXECUTIVE DIRECTOR. (a) The board of trustees

shall appoint an executive director.

(b) The executive director shall:

(1) manage and administer the retirement system under the

supervision and direction of the board; and

(2) invest the assets of the system.

(c) The board of trustees may delegate to the executive director

powers and duties in addition to those stated by Subsection (b).

(d) The executive director annually shall:

(1) prepare an itemized budget showing the amount required to

pay the retirement system's expenses for the following fiscal

year; and

(2) submit the report to the board for review, amendment, and

adoption.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.201 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 121, Sec. 24,

eff. Jan. 1, 2002.

Sec. 855.202. LEGAL ADVISER. (a) The board of trustees shall

appoint an attorney.

(b) The attorney shall act as the legal adviser to the board and

shall represent the system in all litigation.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.202 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 855.203. MEDICAL BOARD. (a) The board of trustees shall

designate a medical board composed of three physicians.

(b) To be eligible to serve as a member of the medical board, a

physician must be licensed to practice medicine in the state and

be of good standing in the medical profession. A physician who is

eligible to participate in the retirement system may not be a

member of the medical board.

(c) The medical board shall:

(1) review all medical examinations required by this subtitle;

(2) investigate essential statements and certificates made by or

on behalf of a member of the retirement system in connection with

an application for disability retirement; and

(3) report in writing to the board of trustees its conclusions

and recommendations on all matters referred to it.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.203 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 855.204. OTHER PHYSICIANS. The board of trustees may

employ physicians in addition to the medical board to report on

special cases.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.204 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 855.205. ACTUARY. (a) The board of trustees shall appoint

an actuary.

(b) The actuary shall perform duties in connection with advising

the board concerning operation of the retirement system's funds.

(c) At least once every five years the actuary shall:

(1) make a general investigation of the mortality and service

experience of the members and annuitants of the retirement

system; and

(2) on the basis of the results of the investigation, recommend

for adoption by the board tables and rates that are required.

(d) On the basis of rates and tables adopted by the board, the

actuary shall:

(1) annually compute the normal contribution rate for each

participating municipality;

(2) annually compute the prior service contribution rate for

each participating municipality;

(3) compute the supplemental death benefits rate and the

supplemental disability benefits rate for each participating

municipality; and

(4) make an annual valuation of the assets and liabilities of

the funds of the retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.205 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 83, Sec. 16,

eff. Dec. 31, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

154, Sec. 3, eff. May 26, 2009.

Sec. 855.206. OTHER EMPLOYEES. The board of trustees shall

employ actuarial, clerical, legal, medical, and other assistants

required for the efficient administration of the retirement

system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.206 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 855.207. COMPENSATION OF EMPLOYEES. The board of trustees

shall determine the amount of compensation that employees of the

retirement system receive.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.207 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

SUBCHAPTER D. MANAGEMENT OF ASSETS

Sec. 855.301. INVESTMENT OF ASSETS. (a) The board of trustees

shall invest and reinvest the assets of the retirement system

without distinction as to their source in accordance with Section

67, Article XVI, Texas Constitution. For purposes of the

investment authority of the board of trustees under Section 67,

Article XVI, Texas Constitution, "security" means any investment

instrument within the meaning of the term as defined by Section

4, The Securities Act (Article 581-4, Vernon's Texas Civil

Statutes), 15 U.S.C. Section 77b(a)(1), or 15 U.S.C. Section

78c(a)(10)

(b) The assets of the retirement system may be held in the name

of agents, nominees, depository trust companies, or other

entities designated by the board of trustees. The records and all

relevant reports or accounts of the retirement system must show

the ownership interests of the retirement system in these assets

and the facts regarding the system's holdings.

(c) The board of trustees, in the exercise of its discretion to

manage the assets of the retirement system, may select one or

more commercial banks or other entities experienced in short-term

cash management to invest the system's cash balances through its

short-term investment fund or funds and in such short-term

securities as the board of trustees determines and as authorized

by this section.

Added by Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff.

Sept. 1, 1981. Amended by Acts 1985, 69th Leg., ch. 542, Sec. 8,

eff. Aug. 26, 1985. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 65.301 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch.

408, Sec. 5, eff. Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 858,

Sec. 4, eff. June 18, 1993; Acts 1995, 74th Leg., ch. 514, Sec.

20, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 121, Sec. 25,

eff. Jan. 1, 2002; Acts 2003, 78th Leg., ch. 599, Sec. 17, eff.

Jan. 1, 2004.

Sec. 855.3011. SECURITIES LENDING. (a) The board of trustees,

in the exercise of its discretion to manage the assets of the

retirement system, may select a person, including a commercial

bank or depository trust company, to lend retirement system

securities as provided by this section and rules adopted by the

board of trustees.

(b) To be eligible to lend securities under this section, a

person must:

(1) be experienced in the operations of a fully secured

securities lending program;

(2) maintain capital adequate in the prudent judgment of the

retirement system to assure the safety of the securities;

(3) execute an indemnification agreement, satisfactory in form

and content to the retirement system, fully indemnifying the

retirement system against any loss resulting from borrower

default or the failure of the securities lending agent to

properly execute the agent's responsibilities under the

applicable securities lending agreement;

(4) require any securities broker or dealer to whom the agent

lends securities belonging to the retirement system to deliver

and maintain with the custodian collateral in the form of cash or

United States government securities eligible for book entry, the

market value of which must equal not less than 100 percent of the

market value, from time to time, of the loaned securities; and

(5) comply with the guidelines adopted by the board of trustees

relating to the investment of cash collateral, borrower limits,

and other items.

Added by Acts 2001, 77th Leg., ch. 121, Sec. 26, eff. Jan. 1,

2002.

Sec. 855.303. PRUDENCE REGARDING INVESTMENTS. A determination

of whether the board of trustees has exercised prudence in an

investment decision must be made by considering the investment of

all of the assets of the trust over which the board has

management and control, rather than by considering the prudence

of a single investment. In making investments for the retirement

system, the board of trustees shall exercise the judgment and

care, under the circumstances, that persons of prudence,

discretion, and intelligence exercise in the management of their

own affairs, considering the probable income from the securities

and probable safety of their capital.

Added by Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff.

Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 65.303 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept.

1, 1989. Amended by Acts 2003, 78th Leg., ch. 599, Sec. 18, eff.

Jan. 1, 2004.

Sec. 855.304. CASH ON HAND. The board of trustees shall

determine the amount of cash on hand required to pay benefits and

the expenses of the retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.304 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 855.305. CREDITING SYSTEM ASSETS. (a) The retirement

system shall immediately deposit all money received by the system

with a depository designated under Section 855.109.

(b) When securities of the retirement system are received, the

system shall deposit the securities in trust with a depository

designated under Section 855.109. The depository shall provide

adequate safe deposit facilities for the preservation of the

securities.

(c) All assets of the retirement system shall be credited,

according to the purpose for which they are held, to one of the

following funds:

(1) employees saving fund;

(2) municipality accumulation fund;

(3) current service annuity reserve fund;

(4) interest fund;

(5) endowment fund;

(6) expense fund;

(7) supplemental disability benefits fund; or

(8) supplemental death benefits fund.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 229, ch. 18,

Sec. 97, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 65.305 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989.

Sec. 855.306. EMPLOYEES SAVING FUND. (a) The retirement system

shall deposit in a member's individual account in the employees

saving fund:

(1) the amount of contributions to the retirement system

deducted from the member's compensation;

(2) interest allowed on money in the account in accordance with

this subtitle; and

(3) the portion of a deposit required by Section 853.003 to

reinstate credited service previously canceled that represents

the amount withdrawn.

(b) On December 31 of each year the retirement system shall

credit to each member's individual account interest as allowed by

this subtitle on the amount of accumulated contributions credited

to the member's account on January 1 of that year. On a person's

retirement under this subtitle on a date other than December 31,

the retirement system shall credit to that person's individual

account interest and supplemental interest, if any, at the rate

credited on members' accounts for the preceding year. The

interest must be:

(1) on the amount of accumulated contributions credited to the

member's account on January 1 of the year in which retirement

occurs; and

(2) prorated from January 1 of the year in which retirement

occurs to the effective date of retirement.

(c) The retirement system may not pay interest on money in a

person's individual account:

(1) for a part of a year except as provided by Subsection (b);

or

(2) after the person's membership has been terminated in

accordance with Section 852.104 because of absence from service.

Added by Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff.

Sept. 1, 1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 229,

ch. 18, Sec. 98, eff. Jan. 1, 1982; Acts 1989, 71st Leg., Ch.

462, Sec. 5, eff. Sept. 1, 1989. Renumbered from Vernon's

Ann.Civ.St. Title 110B, Sec. 65.306 and amended by Acts 1989,

71st Leg., ch. 179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts

1991, 72nd Leg., ch. 16, Sec. 11.01(e), eff. Aug. 26, 1991; Acts

1999, 76th Leg., ch. 83, Sec. 17, eff. Dec. 31, 1999; Acts 2003,

78th Leg., ch. 599, Sec. 19, eff. Jan. 1, 2004.

Sec. 855.307. MUNICIPALITY ACCUMULATION FUND: CURRENT SERVICE.

(a) The retirement system shall credit or charge to the account

of a participating municipality in the municipality accumulation

fund:

(1) all current service contributions made by the municipality

to the retirement system;

(2) net investment income or loss allocated to the fund under

Section 855.317; and

(3) the withdrawal charge for reinstatement of credited service

as provided by Section 853.003.

(b) The retirement system shall pay from the account of a

participating municipality in the municipality accumulation fund:

(1) money to the current service annuity reserve fund in

accordance with Section 855.318; and

(2) refunds to certain municipalities in accordance with Section

855.319.

(c) If credited service previously canceled is reinstated in

accordance with Section 853.003, the retirement system shall

charge the municipality's account in the municipality

accumulation fund with the necessary reserves to fund the credits

based on current service that are restored to the member.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 230, ch. 18,

Sec. 99, eff. Jan. 1, 1982; Acts 1989, 71st Leg., ch. 462, Sec.

6, eff. Sept. 1, 1989. Renumbered from Vernon's Ann.Civ.St. Title

110B, Sec. 65.307 and amended by Acts 1989, 71st Leg., ch. 179,

Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch.

16, Sec. 11.01(f), eff. Aug. 26, 1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

154, Sec. 4, eff. May 26, 2009.

Sec. 855.308. MUNICIPALITY ACCUMULATION FUND: PRIOR SERVICE.

(a) In addition to amounts credited or charged as provided by

Section 855.307, the retirement system shall credit to the

account of a participating municipality in the municipality

accumulation fund all prior service contributions made by the

municipality to the retirement system.

(b) In addition to amounts paid as provided by Section 855.307,

the retirement system shall pay from the account of a

participating municipality in the municipality accumulation fund:

(1) all payments under annuities arising from prior service

credits, special prior service credits, antecedent service

credits, or updated service credits authorized by a participating

municipality; and

(2) optional increased payments authorized by a participating

municipality under Section 854.203.

(c) The retirement system shall charge municipal liabilities

from updated service credits against the account of the

municipality that authorized the credits.

(d) If credited service previously canceled is reinstated in

accordance with Section 853.003, the retirement system shall

charge the municipality's account in the municipality

accumulation fund with the necessary reserves to fund credits

based on prior service that are restored to the member.

(e) The retirement system shall charge reserves required to fund

optional benefit increases authorized under Section 854.203

against the account of the municipality allowing the increases.

(f) The board of trustees may proportionately reduce all

payments under annuities payable under this section, at any time

and for a period necessary, to prevent those payments for a year

from exceeding the amount available in the participating

municipality's account.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 230, ch. 18,

Sec. 99, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 65.308 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

154, Sec. 5, eff. May 26, 2009.

Sec. 855.309. CURRENT SERVICE ANNUITY RESERVE FUND. (a) The

retirement system shall deposit and hold in the current service

annuity reserve fund all reserves for current service annuities

and all benefits in lieu of current service annuities.

(b) The retirement system shall pay from the current service

annuity reserve fund annuities and benefits described by

Subsection (a).

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.309 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 855.310. INTEREST FUND. (a) The amount in the interest

fund must accurately reflect the determination and allocation of

net investment income or loss.

(b) The retirement system shall determine net investment income

or loss annually as of December 31 in accordance with generally

accepted accounting principles and shall allocate that amount

each year in accordance with Section 855.317.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.310 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

154, Sec. 6, eff. May 26, 2009.

Sec. 855.311. ENDOWMENT FUND. (a) The retirement system shall

deposit in the endowment fund gifts, awards, funds, and assets

delivered to the retirement system that are not specifically

required by the system's other funds.

(b) The endowment fund consists of:

(1) the interest reserve account;

(2) the general reserves account;

(3) the distributive benefits account;

(4) the perpetual endowment account; and

(5) other special accounts that the board of trustees by

resolution establishes.

(c) The retirement system shall credit or charge to the interest

reserve account, general reserves account, and distributive

benefits account amounts allocated in accordance with Section

855.317.

(d) The board of trustees shall transfer money from the interest

reserve account to the expense fund in accordance with Section

855.312.

(e) If the board of trustees determines that the amount credited

to the distributive benefits account on December 31 of any year

is sufficient to do so, the board by resolution may:

(1) authorize the distribution and payment of all or part of the

money credited to the account to persons who were annuitants on

that day in the ratio of the rate of the monthly benefit of each

annuitant to the total of all annuity payments made by the system

for the final month of the year; or

(2) authorize the distribution of all or part of the amount

credited to the account to each member's individual account in

the employees saving fund as supplemental interest in the ratio

of the amount of interest paid on the individual's account to the

interest paid to all individual accounts for the year.

(f) The retirement system shall deposit and hold in the

perpetual endowment account:

(1) funds, gifts, and awards that the grantors designate as

perpetual endowments for the retirement system; and

(2) money forfeited to the retirement system as provided by

Section 855.603.

(g) Distribution and payment to an annuitant under Subsection

(e) must be based on the ratio that the number of months elapsing

since the effective date of the person's retirement bears to the

number 12 if that person retired under this subtitle during the

year for which the distribution and payment is made.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1981.

Amended by Acts 1981, 67th Leg., 1st C.S., p. 231, ch. 18, Sec.

100, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 65.311 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg.,

ch. 83, Sec. 18, eff. Dec. 31, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

154, Sec. 7, eff. May 26, 2009.

Sec. 855.312. EXPENSE FUND. (a) The board of trustees shall

deposit in the expense fund municipality contributions for

expenses of the retirement system paid in accordance with Section

855.404.

(b) The board of trustees by resolution recorded in its minutes

shall transfer from the interest reserve account of the endowment

fund to the expense fund the amount that exceeds the amount

needed to provide adequate reserves as provided by Section

855.317 and that is needed to pay the system's estimated expenses

for the fiscal year.

(c) The retirement system shall pay from the expense fund:

(1) administrative and maintenance expenses of the system; and

(2) notes and bonds issued in accordance with Section 855.105.

(d) If the amount of the system's estimated expenses exceeds the

amount in the interest reserve account of the endowment fund

available for administrative expenses, the board of trustees, by

a resolution recorded in its minutes, shall assess an amount

equal to the difference against each participating municipality

in proportion to the number of its members in the retirement

system. The board shall collect the assessments and deposit the

amount collected in the expense fund.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.312 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

154, Sec. 8, eff. May 26, 2009.

Sec. 855.313. SUPPLEMENTAL DISABILITY BENEFITS FUND. (a) The

retirement system shall deposit in the supplemental disability

benefits fund contributions made to provide supplemental

disability benefits in accordance with previous law. The

retirement system may not establish separate accounts in the fund

for municipalities participating in the fund but shall credit

contributions to a single account.

(b) The retirement system shall pay supplemental disability

benefits only from money in the supplemental disability benefits

fund, and the benefits are not an obligation of other funds of

the system.

(c) The beginning date of participation of each municipality

participating in the supplemental disability benefits fund is

that determined by the board of trustees. Participation

terminates January 1, 1988.

(d) As soon as practicable after December 31, 1988, the actuary

shall calculate the amount of reserves required to pay all

annuities that are obligations of the supplemental disability

benefits fund. If the board of trustees determines, on the basis

of the calculations made by the actuary, that the money to the

credit of the fund is materially in excess of the amount of

reserves needed to assure payment of all annuities that are

obligations of the fund, the board may direct that a portion of

the excess shall be transferred from the supplemental disability

benefits fund to the municipality accumulation fund and credited

to the respective accounts of the participating municipalities in

such proportions as the board of trustees determines to be the

ratio of their respective contributions to the total of all

contributions to the supplemental disability benefits fund. When

all annuities payable from the supplemental disability benefits

fund have been finally paid and discharged, the board of trustees

shall direct that the money remaining in the supplemental

disability benefits fund shall be transferred and credited to the

accounts of the respective participating municipalities in the

municipality accumulation fund in proportion to the same ratios

of their contributions to the total of all contributions to the

supplemental disability benefits fund.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 231, ch. 18,

Sec. 101, eff. Jan. 1, 1982; Acts 1987, 70th Leg., ch. 183, Sec.

14, eff. Aug. 31, 1987. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 65.313 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989.

Sec. 855.314. SUPPLEMENTAL DEATH BENEFITS FUND. (a) The

retirement system shall deposit in the supplemental death

benefits fund contributions paid by municipalities to the

retirement system to provide supplemental death benefits in

accordance with Section 855.408. The retirement system may not

establish separate accounts in the fund for municipalities

participating in the fund but shall credit contributions to a

single account.

(b) The retirement system shall pay supplemental death benefits

only from money in the supplemental death benefits fund, and the

benefits are not an obligation of other funds of the system.

(c) The supplemental death benefits fund may become operative

only after a sufficient number of municipalities elect to

participate in the fund so that 4,000 members or more are covered

by the fund.

(d) The board of trustees shall determine the operative date of

the fund.

(e) The effective participation date of a municipality is:

(1) the operative date of the fund if the municipality elected

to participate in the fund on or before the fund's operative

date; or

(2) the first day of any calendar month after the month in which

the municipality notifies the board of its election to enter the

fund.

(f) The board of trustees shall notify each municipality of its

effective participation date.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 231, ch. 18,

Sec. 102, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 65.314 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989.

Sec. 855.315. DISBURSEMENTS. (a) Disbursements from the assets

of the retirement system may be made only on vouchers signed by

the person designated for that purpose in accordance with Section

855.108.

(b) A person designated to sign vouchers may draw checks or

warrants only on proper authorization from the board of trustees

recorded in the official minutes of the board.

(c) When a voucher is properly signed, a depository with which

assets of the system are deposited shall accept and pay the

voucher. The depository is released from liability for payment

made on the voucher.

(d) The retirement system shall make payments by electronic

funds transfer to annuitants whose first annuity payment under

this subtitle occurs after January 1, 2000. The retirement system

may use electronic funds transfers to make other payments.

(e) Notwithstanding any requirement to make a payment by

electronic funds transfer, the retirement system may make payment

by vouchers, checks, or warrants to an annuitant if making the

payment by electronic funds transfer would be impractical for the

retirement system or if the annuitant properly notifies the

retirement system that:

(1) receiving the payment by electronic funds transfer would be

impractical to the person;

(2) receiving the payment by electronic funds transfer would be

more costly to the person than receiving the payment by check or

warrant; or

(3) the person is unable to establish a qualifying account at a

financial institution to receive electronic funds transfers.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.315 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 83, Sec. 19,

eff. Dec. 31, 1999.

Sec. 855.316. INTEREST RATES. Unless this subtitle expressly

specifies another rate of interest, for periods after December

31, 2008, the rate of interest is five percent compounded

annually, plus any other amounts the board of trustees is

expressly authorized to provide. Notwithstanding any other

provision in this chapter, the interest credited to the employees

saving fund in a calendar year may not be less than five percent

as allocated under Section 855.317(a).

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 232, ch. 18,

Sec. 103, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 65.316 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

154, Sec. 9, eff. May 26, 2009.

Sec. 855.317. ANNUAL ALLOCATION OF NET INVESTMENT INCOME OR LOSS

FROM INTEREST FUND. (a) Effective as of December 31 of each

year, the board of trustees shall make the following allocations

from the interest fund that in the aggregate equal the net

investment income or loss for the year:

(1) to the current service annuity reserve fund, interest on the

mean amount in the current service annuity reserve fund during

that year;

(2) to the supplemental disability benefits fund, interest on

the mean amount in the supplemental disability benefits fund

during that year;

(3) to the supplemental death benefits fund, interest on the

mean amount in the supplemental death benefits fund during that

year;

(4) to the accounts in the municipality accumulation fund, an

amount derived by applying a positive or negative rate, as

determined by the board of trustees in its sole discretion to the

January 1 balances of that year for each of those accounts;

(5) to the interest reserve account of the endowment fund, a

positive or negative amount as determined by the board of

trustees in its sole discretion; and

(6) to the employees saving fund, interest on the sum of the

accumulated contributions in the employees saving fund credited

on January 1 of that year to all persons who are members on

December 31 of that year before any transfers for retirement

effective December 31 of that year are made.

(b) In making allocations under this section, the board of

trustees shall, without regard to the amount of net investment

income or loss for the calendar year, first allocate interest as

specified in Section 855.316 to those funds or accounts

referenced in Subsections (a)(1), (2), (3), and (6). The board

shall then allocate the remaining net investment income or loss

between the funds or accounts referenced in Subsections (a)(4)

and (5) in rates or amounts determined by the board in its sole

discretion. The board of trustees shall accumulate the amount of

assets in the interest reserve account of the endowment fund that

the board in its sole discretion determines is necessary:

(1) to provide adequate reserves to:

(A) mitigate the effects of future investment return volatility

and insufficient net investment income; and

(B) provide reasonable rate stabilization for participating

municipalities;

(2) to provide adequate reserves against special and contingency

requirements of other funds of the system; and

(3) to provide the amount required for the administration

expenses of the system for the following year.

(c) After the requirements of the interest reserve account of

the endowment fund have been satisfied, the board of trustees may

transfer any of the amount remaining in the interest fund to the

general reserves account of the endowment fund to maintain

adequate reserves against special requirements of other funds of

the retirement system.

(d) After the requirements of the interest reserve account and

the general reserves account of the endowment fund have been

satisfied, the board of trustees shall transfer any amount

remaining in the interest fund to the distributive benefits

account of the endowment fund.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 232, ch. 18,

Sec. 104, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 65.317 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

154, Sec. 10, eff. May 26, 2009.

Acts 2009, 81st Leg., R.S., Ch.

154, Sec. 11, eff. May 26, 2009.

Sec. 855.318. TRANSFER OF ASSETS ON MEMBER'S RETIREMENT OR

RESTORATION TO ACTIVE DUTY. (a) When a member retires, the

retirement system shall transfer:

(1) from the employees saving fund to the current service

annuity reserve fund, the member's accumulated contributions; and

(2) from the municipality accumulation fund account of the

municipality employing the retiring member to the current service

annuity reserve fund, an amount equal to the amount of the

member's accumulated contributions in the employees saving fund

or a greater amount that a participating municipality has agreed

to provide as reserves for an additional current service annuity

for the member.

(b) If the retiring member's accumulated contributions are the

result of service for more than one participating municipality,

the retirement system shall transfer from the account of each

municipality the amount chargeable to that municipality for the

member.

(c) If a retiree resumes employment under Section 854.308, the

board of trustees shall transfer the balance of the person's

retirement reserve from the current service annuity reserve fund

to the employees saving fund and to the municipality accumulation

fund in proportion to the original amount transferred to the

current service annuity reserve fund from those funds.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 233, ch. 18,

Sec. 105, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 65.318 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989.

Sec. 855.319. PAYMENT TO FORMERLY PARTICIPATING MUNICIPALITY.

If a participating municipality has no employees who are members

of the retirement system and has no present or potential

liabilities resulting from the participation of former employees,

the municipality's participation in the system stops and the

system shall repay to the municipality on application any amount

in the municipality accumulation fund that is credited to the

municipality.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 233, ch. 18,

Sec. 105, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 65.319 by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989.

SUBCHAPTER E. COLLECTION OF CONTRIBUTIONS

Sec. 855.401. MEMBER CONTRIBUTIONS. (a) Each municipality that

has one or more departments participating in the retirement

system by ordinance shall designate the rate of member

contributions for employees. The municipality shall elect a rate

of five, six, or seven percent of the employees' compensation.

All departments of a participating municipality must have the

same employee contribution rate, except that any municipality

that before September 1, 1991, has elected to have different

rates of member contributions in different departments may

continue member contributions in accordance with its existing

ordinances until the municipality elects to equalize the rates.

(b) A participating municipality by ordinance may increase the

rate of member contributions.

(c) A participating municipality may reduce the rate of member

contributions if:

(1) at an election by secret ballot conducted under rules

adopted by the board of trustees, the proposal to reduce the rate

is passed by an affirmative vote of two-thirds of all members

employed by the municipality; and

(2) the municipality by ordinance provides for the reduction.

(d) A reduction in a member contribution rate may become

effective only on the first day of a calendar month. The

effective date of the reduction must be after the 90th day after

the day on which the election required by Subsection (c) is held

or the day on which the ordinance required by Subsection (c) is

adopted, whichever is later. The municipality shall give written

notice of a reduction in the deposit rate to the director before

the 60th day preceding the effective date of the reduction.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1987, 70th Leg., ch. 183, Sec. 15, eff.

Aug. 31, 1987. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 65.401 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 466,

Sec. 9, eff. Aug. 26, 1991.

Sec. 855.402. COLLECTION OF MEMBER CONTRIBUTIONS. (a) Each

payroll period each participating municipality shall cause the

contribution for the period to be deducted from the compensation

of each member that it employs.

(b) In determining the amount of a member's compensation for a

payroll period, the board of trustees may use the rate of annual

compensation payable to a member on the first day of the payroll

period as the rate for the entire period and may omit deductions

from compensation for less than a full payroll period if the

employee was not a member on the first day of the period.

(c) The board of trustees may modify a member's required

deduction by an amount that does not exceed one-tenth of one

percent of the annual compensation on which the deduction is

made.

(d) A participating municipality shall certify to the board of

trustees on each payroll, or in another manner prescribed by the

board, the amount to be deducted from the compensation of each

member that it employs.

(e) The treasurer or disbursing officer of each participating

municipality shall:

(1) make deductions from each member's compensation for

contributions to the retirement system;

(2) transmit monthly, or at the time designated by the board of

trustees, a certified copy of the payroll; and

(3) pay the deductions in cash to the board of trustees at the

board's home office before the 16th day of the month following

that for which the deductions are required to be made.

(f) To facilitate the collection of member contributions, the

city clerk or city secretary of each participating municipality,

before January 31 of each year, shall file with the director a

certified list that states the name and monthly and annual

salaries of each employee of the municipality who is a member of

the retirement system. Any addition to or deletion from the list

must be certified.

(g) After the deductions for member contributions are paid, the

board of trustees shall:

(1) record all receipts; and

(2) deposit the receipts to the credit of the employees saving

fund.

(h) The treasurer or disbursing officer of a participating

municipality shall make the deductions required by this section

even if the member's compensation is reduced below the amount

equal to the minimum compensation provided by law.

(i) By becoming a member of the retirement system, a member

consents to the deductions required by this section. The payment

of compensation less those deductions is a complete release of

all claims, except benefits provided by this subtitle, for

services rendered by the member during the payroll period.

Text of subsec. (j) added effective upon I.R.S. determination

(j) Each participating municipality shall pick up the employee

contributions required by Section 855.401 and this section for

all compensation earned after December 31, 1983, and shall pay

these picked-up employee contributions from the same source of

funds used in paying earnings to the employee. The participating

municipality may pick up these contributions by a reduction in

the cash salary of the employee or by an offset against a future

salary increase or by a combination of a reduction in salary and

offset against a future salary increase; unless it is otherwise

determined by the governing body of the participating

municipality, the pick-up shall be accomplished by a

corresponding reduction in the cash salary of the employee.

(k) Contributions picked up as provided by Subsection (j) shall

be treated as employer contributions in determining tax treatment

of the amounts under the United States Internal Revenue Code;

however, each participating municipality shall continue to

withhold federal income taxes based upon these contributions

until the Internal Revenue Service determines or the federal

courts rule that pursuant to Section 414(h) of the Internal

Revenue Code of 1986 (26 U.S.C. Section 414), these picked-up

contributions are not included as gross income of the employee

until such time as they are distributed or made available.

Employee contributions that are picked up as above provided shall

be deposited to the individual account of the member and shall be

treated for all other purposes of this subtitle in the same

manner and with like effect as if the amount had been deducted

from the compensation of the employee pursuant to Sections

855.401 and 855.402(a) through (h); and picked-up contributions

may not be included in calculating the limitations on

municipality contribution rates prescribed by Section 855.407 or

other provisions of this subtitle.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1983, 68th Leg., p. 2978, ch. 512, Sec. 2;

Acts 1987, 70th Leg., ch. 183, Sec. 16, eff. Aug. 31, 1987.

Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec. 65.402 and

amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 855.403. COLLECTION OF MUNICIPALITY CONTRIBUTIONS. (a)

Before the 16th day of each month, each participating

municipality shall pay or cause to be paid to the retirement

system at the system's office expense contributions in accordance

with Section 855.404, current service contributions in accordance

with Section 855.405, and prior service contributions in

accordance with Section 855.406.

(b) Unless otherwise provided for and paid by a municipality, a

municipality shall pay its contributions to the retirement system

from:

(1) the fund from which earnings are paid to members; or

(2) the general fund of the municipality.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.403 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 855.404. MUNICIPALITY EXPENSE CONTRIBUTION. (a) Each

participating municipality shall pay to the retirement system an

expense contribution prescribed in accordance with this section.

(b) The board of trustees, before January 1 of each year, shall

set the rate of the contribution necessary to provide an amount

required to pay the difference between:

(1) the estimated administrative expenses for the following

year; and

(2) the anticipated revenue, from sources other than

municipality contributions, to be used for the expenses of the

year as adjusted for a surplus or deficiency existing on January

1 of that year.

(c) The rate set by the board of trustees under Subsection (b)

may not exceed 50 cents a month for each member.

(d) The board of trustees shall certify the rate set under

Subsection (b) to each participating municipality before January

1 of the year for which the rate is set.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.404 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 855.405. MUNICIPALITY NORMAL CONTRIBUTION. Each

participating municipality shall pay to the municipality

accumulation fund, as its normal contribution, an amount equal to

a percentage of the compensation of members employed by the

municipality for that month. The rate of contribution is the

normal contribution rate determined annually by the actuary and

approved by the board of trustees.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 233, ch. 18,

Sec. 106, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 65.405 by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989.

Sec. 855.406. MUNICIPALITY PRIOR SERVICE CONTRIBUTION. (a)

Each participating municipality shall pay to the municipality

accumulation fund, as its prior service contribution, an amount

equal to a percentage of the compensation of members employed by

the municipality for that month.

(b) The rate of contribution is the rate determined annually by

the actuary and approved by the board of trustees as being the

rate required to fund all obligations charged against the

municipality's account in the municipality accumulation fund

within the municipality's amortization period without resulting

in a probable future depletion of that account.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 233, ch. 18,

Sec. 106, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 65.406 by Acts 1989, 71st Leg., ch. 179, Sec. 1,

eff. Sept. 1, 1989.

Sec. 855.4065. ADDITIONAL EMPLOYER CONTRIBUTIONS. (a) In

addition to the contributions a participating municipality is

required to make under this subtitle, the board of trustees,

after consultation with the actuary, by rule may authorize a

participating municipality to make lump-sum or periodic employer

contributions to the retirement system to be deposited in the

municipality's account in the municipality accumulation fund.

(b) A contribution made under this section is not subject to the

maximum contribution rates under Sections 855.407 and 855.501.

Added by Acts 2007, 80th Leg., R.S., Ch.

293, Sec. 4, eff. January 1, 2008.

Sec. 855.407. LIMITATION ON MUNICIPALITY CONTRIBUTION RATES.

(a) The combined rates of a municipality's normal contributions

and prior service contributions may not exceed:

(1) 9-1/2 percent of the total compensation paid by the

municipality to the employees of its participating departments if

the rate of member contributions of the employees of its

participating departments is 7 percent of their compensation;

(2) 8-1/2 percent of the total compensation paid by the

municipality to the employees of its participating departments if

the rate of member contributions of the employees of its

participating departments is 6 percent of their compensation;

(3) 7-1/2 percent of the total compensation paid by the

municipality to the employees of its participating departments if

the rate of member contributions of the employees of its

participating departments is 5 percent of their compensation; or

(4) 5-1/2 percent of the total compensation paid by the

municipality to the employees of its participating departments if

the rate of member contributions of the employees of its

participating departments is 3 percent of their compensation.

(b) The actuary annually shall determine the municipality normal

contribution rate and the prior service contribution rate from

the most recent data available at the time of the determination.

Before January 1 of each year, the board of trustees shall

certify the rates to each participating municipality. If a

participating municipality has different rates of contribution

for employees of different departments, the actuary shall

determine the maximum rate for the municipality using the average

rate of contribution prescribed for contributions of employees of

its participating departments. To compute the average rate the

actuary shall consider the number of employees in each

participating department of the municipality.

(c) A reduction in the member contribution rate for employees of

a participating municipality or in the municipality's matching

rate does not reduce the maximum rate of contribution of the

municipality.

(d) If the dates of participation of each department of a

municipality are not the same, the governing body of the

municipality may request that, to determine the municipality

normal contribution rate and prior service contribution rate and

to determine the period during which the municipality must fund

the obligations charged against its account in the municipality

accumulation fund, all of its departments have a single composite

participation date. The actuary shall determine the composite

participation date by computing an average weighted according to

the number of members entering the retirement system on the

actual dates of participation of the departments involved.

(e) If the combined rates of a municipality's normal

contributions and prior service contributions exceed the rate

prescribed by Subsection (a), the rate for prior service

contributions shall be reduced to the rate that equals the

difference between the maximum rate prescribed by Subsection (a)

and under Section 855.501, if applicable, and the normal

contribution rate for the municipality.

(f) The governing body of a municipality that is determined by

the actuary to be unable to finance all obligations charged

against its account in the municipality accumulation fund within

25 years after its most recent actuarial valuation date may elect

to have the municipality contribute to its account in the

municipality accumulation fund at a rate that does not exceed in

any year the sum of two percent and the maximum contribution rate

specified by Subsection (a) and by Section 855.501, if

applicable, and that the actuary annually may determine as

necessary to finance the existing levels of benefits before the

expiration of 25 years after the most recent actuarial valuation

date.

(g) A municipality that begins participation in the retirement

system on or after December 31, 1999, and any municipality

already participating in the retirement system on that date whose

governing body elects to have the municipality do so shall

contribute to its account in the municipality accumulation fund

at the combined rate of total compensation paid to its employees

as the actuary determines is necessary to fund all obligations

chargeable to its account in the fund within the municipality's

amortization period, regardless of other provisions of this

subtitle.

(h) If the board of trustees adopts any change in actuarial

assumptions or in actuarial method that would result in any

municipality having an increase in its combined contribution rate

of more than one-half of one percent of the total compensation

paid to its employees based on its current amortization period,

and if its governing body adopts a resolution requesting a new

amortization period, the municipality will be assigned a new

amortization period equal to the lesser of:

(1) the number of years required to limit the increase in the

combined rate to one-half of one percent of the total

compensation paid to its employees; or

(2) the maximum number of years, not to exceed 40 years,

specified by the board of trustees.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 234, ch. 18,

Sec. 107, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 65.407 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg.,

ch. 466, Sec. 10, eff. Aug. 26, 1991; Acts 1993, 73rd Leg., ch.

57, Sec. 18, eff. Jan. 1, 1994; Acts 1997, 75th Leg., ch. 76,

Sec. 13, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 83, Sec.

20, eff. Dec. 31, 1999.

Sec. 855.408. MUNICIPALITY SUPPLEMENTAL DEATH BENEFITS

CONTRIBUTION. (a) In addition to other contributions to the

retirement system required by this subtitle, each municipality

participating in the supplemental death benefits fund monthly

shall pay to the supplemental death benefits fund an amount equal

to the rate of contribution computed in accordance with Section

855.502, multiplied by the total compensation for the month of

the members employed by the municipality.

(b) The limitation of Section 855.407(e) does not apply to the

rate of the contribution to the supplemental death benefits fund.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.409 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 855.410. INTEREST ON LATE CONTRIBUTIONS. (a) A

participating municipality that fails to remit before the 16th

day of the month all contributions required by this subchapter to

be made and remitted to the retirement system by that date shall

pay to the retirement system, in addition to the contributions,

interest on the past-due amounts at an annual rate that is the

total of the rates of interest credited by the retirement system

to accounts in the municipality accumulation fund for the

preceding calendar year, plus two percent. The retirement system

shall notify participating municipalities of the rate of interest

that will be due on late payments.

(b) Payment is considered timely made if transmitted by

first-class United States mail, postage prepaid, and postmarked

not later than the 15th day of the month in which the payment is

due.

Added by Acts 1987, 70th Leg., ch. 183, Sec. 18, eff. Aug. 31,

1987. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.411 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

SUBCHAPTER F. OPTIONAL PROGRAMS

Sec. 855.501. INCREASED CURRENT SERVICE ANNUITIES. (a) A

participating municipality may elect to provide for an increased

current service annuity reserve on the retirement of each of its

employees who are members.

(b) The governing body of a municipality electing to provide for

increased reserves by ordinance shall provide that for each month

of current service rendered by a participating employee of the

municipality after the date of its election the municipality will

provide a contribution as provided by Subsection (c) equal to 150

or 200 percent of the member's accumulated contribution to the

retirement system for that month.

(c) On the retirement of a member covered by an increased

current service annuity reserve, the retirement system shall

transfer to the current service annuity reserve fund:

(1) accumulated contributions credited to the member's account

in the employees saving fund; and

(2) the amount from the municipality's account in the

municipality accumulation fund that the municipality has adopted

under Subsection (b).

(d) If the retiring member's accumulated contributions are the

result of service for more than one participating municipality,

the retirement system shall transfer from the account of each

municipality the amount chargeable to that municipality for the

member.

(e) A participating municipality electing to provide an

increased current service annuity reserve and electing a

contribution rate of 150 percent for a year is liable for total

contributions at a rate that does not exceed a rate equal to the

maximum rate prescribed for the municipality by Section 855.407,

plus two percent a year. A municipality electing a rate of 200

percent a year is liable for contributions at a rate that does

not exceed a rate equal to the maximum rate prescribed for the

municipality by Section 855.407, plus four percent a year.

(f) Except as provided by Subsection (g), an increased rate of

contribution authorized under this section may become effective

only on January 1 of a calendar year.

(g) A municipality that begins participation in the retirement

system after December 31, 1975, may elect to provide for an

increased current service annuity reserve beginning on its

effective date of participation. That election remains in effect

until the municipality elects to pay contributions at another

rate.

(h) A municipality electing to provide for an increased current

service annuity reserve may reduce its rate of contribution to

150 percent of the member contributions or to a rate equal to the

member contributions. The reduction becomes effective on January

1 of the calendar year following the date on which the

municipality's governing body adopts an ordinance reducing the

rate of contribution.

(i) A participating municipality electing to provide an

increased service annuity reserve and electing a contribution

rate of 150 percent for a year may, by ordinance, agree to be

liable for total contributions at a rate that does not exceed a

rate equal to the maximum rate prescribed for the municipality by

Section 855.407 plus two and one-half percent if the contribution

rate for its employees is six percent, or a rate that does not

exceed a rate equal to the maximum rate prescribed for the

municipality by Section 855.407 plus three percent if the

contribution rate for its employees is seven percent.

(j) A participating municipality electing to provide an

increased service annuity reserve and electing a contribution

rate of 200 percent for a year may, by ordinance, agree to be

liable for total contributions at a rate that does not exceed a

rate equal to the maximum rate prescribed for the municipality by

Section 855.407 plus five percent if the contribution rate for

its employees is six percent, or a rate that does not exceed a

rate equal to the maximum rate prescribed for the municipality by

Section 855.407 plus six percent if the contribution rate for its

employees is seven percent.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 235, ch. 18,

Sec. 108, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 65.501 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg.,

ch. 514, Sec. 21, eff. Sept. 1, 1995.

Sec. 855.502. SUPPLEMENTAL DEATH BENEFITS PROGRAM. (a) As soon

as practical after the supplemental death benefits program is

established and at the time of each investigation of members'

mortality and service experience required by Section 855.110, the

actuary shall investigate the mortality experience of the members

and eligible annuitants participating in the supplemental death

benefits program. On the basis of the result of that

investigation, the actuary shall recommend to the board of

trustees rates and tables necessary to determine supplemental

death benefits contribution rates. The rates and tables may

provide for the anticipated mortality experience of the persons

covered under the supplemental death benefits fund and for a

contingency reserve.

(b) Before a municipality's participation date in the

supplemental death benefits fund and before January 1 of each

subsequent year, the actuary shall compute, on the basis of rates

and tables adopted by the board of trustees, the supplemental

death benefits contribution rate of a municipality participating

in the supplemental death benefits contribution fund. The rate

must be expressed as a percentage of the compensation of members

employed by the municipality. When the rate is approved by the

board of trustees, the rate is effective for the calendar year

for which it was approved.

(c) If the balance in the supplemental death benefits fund is

insufficient to pay the supplemental death benefits due, the

board of trustees may direct that, to the extent available, an

amount equal to the amount of the deficiency be transferred from

the general reserves account of the endowment fund to the

supplemental death benefits fund. The board may adjust future

contributions to the supplemental death benefits fund to repay to

the general reserves account the transferred amount.

(d) If the total number of members covered by the supplemental

death benefits fund becomes fewer than 4,000, the board of

trustees may order that the fund be discontinued and all coverage

terminated. The termination date must be December 31 of a year

designated by the board and may not be before the expiration of

six months after the date on which the order of termination was

adopted.

(e) To protect against adverse claim experience, the board of

trustees may secure reinsurance from one or more stock insurance

companies doing business in this state if the board determines

that reinsurance is necessary. The retirement system shall pay

the premiums for reinsurance from the supplemental death benefits

fund.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 235, ch. 18,

Sec. 109, eff. Jan. 1, 1982. Renumbered from Vernon's Ann.Civ.St.

Title 110B, Sec. 65.502 and amended by Acts 1989, 71st Leg., ch.

179, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER G. MISCELLANEOUS ADMINISTRATIVE PROCEDURES

Sec. 855.601. STATEMENT OF AMOUNT IN ACCOUNT. (a) As soon as

possible after the end of each calendar year, the board of

trustees shall send to the governing body of each municipality

and to each requesting member an annual statement that contains:

(1) a balance sheet showing the financial and actuarial

condition of the retirement system on December 31 of that year;

(2) a statement showing the receipts and disbursements made

during the calendar year;

(3) a statement showing changes in the asset, liability,

reserve, and surplus accounts during the calendar year; and

(4) additional statistics necessary for proper interpretation of

the condition of the retirement system.

(b) The board of trustees shall furnish to a member, on written

request, a statement of the amount credited to the member's

individual account. During a calendar year, the board is not

required to furnish to a member more than one statement requested

under this subsection.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.601 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 855.602. INTEREST IN ASSETS. A particular person, group of

persons, municipality, or other entity has no right in a specific

security, item of cash, or other property of the retirement

system other than an undivided interest in the assets of the

retirement system.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.602 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 855.603. FORFEITURE OF CONTRIBUTIONS. (a) If an

application under Section 852.103 for the accumulated

contributions of a person who has ceased to be employed by a

participating department for a reason other than death or

retirement has not been made before the seventh anniversary of

the person's last day of service, the retirement system shall

return to the person or the person's estate all accumulated

contributions of the person.

(b) If the person or the administrator of the person's estate

cannot be found, the person's accumulated contributions are

forfeited to the retirement system. The retirement system shall

credit the amount forfeited to the perpetual endowment account of

the endowment fund.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.603 and amended by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff.

Sept. 1, 1989.

Sec. 855.604. MERGER. A pension system for municipal employees

may merge into the retirement system only on conditions that the

board of trustees in its sole discretion determines in an

individual case are consistent with the fiduciary

responsibilities of the board.

Added by Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff.

Sept. 1, 1981. Renumbered from Vernon's Ann.Civ.St. Title 110B,

Sec. 65.604 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept.

1, 1989. Amended by Acts 2003, 78th Leg., ch. 599, Sec. 20, eff.

Jan. 1, 2004.

Sec. 855.605. PARTICIPATION OF MEMBERS OF FIRE DEPARTMENT. (a)

If the employees of the fire department of a municipality, with

the consent of the municipality, elect to become members of the

retirement system, the funds of the municipality's firemen's

relief and retirement fund, if any, and future payments to the

fund may be transferred to the board of trustees on the voluntary

application of the municipality.

(b) A participating municipality shall pay to the board of

trustees money that could have been paid annually to the

firemen's relief and retirement fund if the fire department were

not covered by the retirement system or another pension system or

if the municipality had taken the proper steps to secure the

money. The retirement system shall credit amounts paid under this

subsection for the benefit of fire fighters as the board of

trustees directs.

Acts 1981, 67th Leg., p. 1876, ch. 453, Sec. 1, eff. Sept. 1,

1981. Renumbered from Vernon's Ann.Civ.St. Title 110B, Sec.

65.605 by Acts 1989, 71st Leg., ch. 179, Sec. 1, eff. Sept. 1,

1989.

Sec. 855.606. APPEAL OF ADMINISTRATIVE DECISION. A decision of

the board of trustees denying or limiting membership, service

credit, eligibility for or the amount of benefits payable by the

retirement system, or regarding to whom benefits should be paid

is a decision in a contested case as defined by the

administrative procedure law, Chapter 2001, and is subject to

judicial review under the substantial evidence rule in accordance

with Sections 2001.174-2001.177.

Added by Acts 1997, 75th Leg., ch. 76, Sec. 14, eff. Sept. 1,

1997.

Sec. 855.607. PLAN QUALIFICATION. It is intended that the

provisions of this subtitle be construed and administered in a

manner that the retirement system's benefit plan will be

considered a qualified plan under Section 401(a) of the Internal

Revenue Code of 1986 (26 U.S.C. Section 401). The board of

trustees may adopt rules that modify the plan to the extent the

board considers necessary for the retirement system to be

considered a qualified plan. Rules adopted by the board of

trustees relating to plan qualification issues are considered a

part of the plan.

Added by Acts 1997, 75th Leg., ch. 76, Sec. 14, eff. Sept. 1,

1997.

Sec. 855.608. FULL BENEFIT ARRANGEMENT. (a) A separate fund

for the payment of benefits under Section 415(m), Internal

Revenue Code of 1986, and its subsequent amendments, is created

outside the retirement system trust fund solely for the purpose

of providing benefits to participants equal to the amount by

which the participant's annual benefit otherwise payable under

this subtitle exceeds the limitation on benefits imposed by

Section 415, Internal Revenue Code of 1986, and its subsequent

amendments.

(b) The board of trustees shall administer this section. Except

as otherwise provided by this section, the board of trustees has

the same rights, duties, and responsibilities concerning the full

benefits arrangement as it has for the trust fund.

(c) Money for the payment of benefits to a participant under

this section shall be paid to the separate fund created by this

section from the contributions that otherwise would be deposited

in the municipality accumulation fund account of the municipality

that employed the member. If the benefit is payable as a result

of service with more than one participating municipality, there

shall be paid from the contributions that otherwise would be

deposited in the municipality accumulation fund account of each

affected municipality the amount chargeable to that municipality

for the member. When feasible, the monthly amount to pay benefits

under this section shall be paid not later than the 15th day

before the date of a monthly payment to a person receiving

annuity benefits under this section.

(d) The full benefits arrangement shall be administered as an

unfunded governmental excess benefit arrangement. Benefits under

this section are unassignable and are exempt from execution,

garnishment, attachment, and state and local taxation to the same

extent as provided by Section 851.006. Contributions to this

arrangement are not held in trust and may not be commingled with

other retirement system assets. The board of trustees may adopt

rules for the efficient administration of this section and to

maintain compliance with Section 415(m), Internal Revenue Code of

1986, and its subsequent amendments.

(e) The retirement system may transfer amounts among accounts

and funds to balance the accounts and funds affected by the

arrangement required by this section.

Added by Acts 2001, 77th Leg., ch. 121, Sec. 27, eff. Jan. 1,

2002. Amended by Acts 2003, 78th Leg., ch. 599, Sec. 21, eff.

Jan. 1, 2004.



CHAPTER 861. GENERAL PROVISIONS

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE H. TEXAS EMERGENCY SERVICES RETIREMENT SYSTEM

CHAPTER 861. GENERAL PROVISIONS

Sec. 861.001. DEFINITIONS. In this subtitle:

(1) "Actuarially sound pension system" means a system in which

the amount of contributions is sufficient to cover the normal

cost and amortize the unfunded accrued actuarial liability in a

period that does not exceed 30 years.

(2) "Auxiliary employee" means a person who receives

compensation at a rate that does not exceed the federal minimum

wage by more than $2 an hour, as established under the Fair Labor

Standards Act of 1938 (29 U.S.C. Section 201 et seq.), for

performing emergency services and is certified by a political

subdivision of this state as being regularly engaged in the

performance of duties for a participating department in an

appointive office or position that normally requires services

from the person for fewer than 1,000 hours a year, but excludes a

person who is eligible to receive credit for the same service in

either the Texas County and District Retirement System or the

Texas Municipal Retirement System.

(3) "Commissioner" means the firefighters' pension commissioner

appointed under Section 21, Texas Local Fire Fighters Retirement

Act (Article 6243e, Vernon's Texas Civil Statutes).

(4) "Dependent" means an unmarried child, natural or adopted,

who:

(A) is less than 18 years of age;

(B) is less than 19 years of age and a full-time student at an

elementary or secondary school; or

(C) became disabled before the child's 22nd birthday and remains

disabled.

(5) "Emergency services" means only those services relating to

fire, rescue, and emergency medical services, including support

services for those duties, performed by a volunteer or auxiliary

employee of a participating department.

(6) "Fund" means the Texas emergency services retirement fund.

(7) "Local board" means a local board of trustees established

under Section 865.012.

(8) "Member" means a volunteer or auxiliary employee who

participates in the pension system.

(9) "Pension system" means the Texas Emergency Services

Retirement System.

(10) "Qualified service" means service:

(A) for a participating department that is recognized as an

emergency services department by its governing body and that

conducts at least 48 hours of training in a calendar year; and

(B) that is performed by a member in good standing in the

department who:

(i) attends at least 20 hours of annual training and at least 25

percent of the department's emergencies in a calendar year;

(ii) attends at least 20 hours of annual training and provides

support services for at least 25 percent of the department's

emergencies in a calendar year; or

(iii) does not attend because the member is absent because of

military duty.

(11) "State board" means the state board of trustees established

under Section 865.001.

(11-a) "Support services" means services that directly assist in

the delivery of emergency services. The term includes directing

traffic at an emergency scene, dispatching emergency services

personnel, driving an emergency services vehicle, supplying or

maintaining equipment at an emergency scene, providing essential

recordkeeping for a participating department, and other similar

services as determined by a department.

(12) "Volunteer" means a person who performs emergency services

for civic, charitable, or humanitarian reasons, receives no

monetary compensation from a participating department, and is not

subject to the compensation requirements provided for employees

by the Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et

seq.).

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

697, Sec. 1, eff. September 1, 2009.

Sec. 861.002. PENSION SYSTEM. The pension system is a public

entity. The Texas Emergency Services Retirement System is the

name by which all its business shall be transacted, all its funds

invested, and all its cash, securities, and other property held.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 861.003. POWERS AND PRIVILEGES. The pension system has the

powers, privileges, and immunities of a corporation as well as

the powers, privileges, and immunities conferred by this

subtitle.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 861.004. EXEMPTION FROM EXECUTION. All benefit payments,

contributions, money in the pension system fund, and rights

accrued or accruing under this subtitle to any person are exempt

from garnishment, attachment, state and local taxation, levies,

and any other process and are unassignable.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 861.005. NO DIVERSION OF ASSETS. The fund must be

maintained for the exclusive benefit of members, retirees, and

their beneficiaries. At no time before the termination of the

fund and the satisfaction of all liabilities with respect to

members, retirees, and their beneficiaries may any part of the

principal of or interest from fund assets be used for or diverted

to a purpose other than the exclusive benefit of the members,

retirees, and their beneficiaries.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 861.006. PLAN QUALIFICATION AND DISTRIBUTIONS. (a) The

legislature intends that this subtitle be construed and

administered in a manner so that the pension system's benefit

plan will be considered a qualified plan under Section 401(a) of

the Internal Revenue Code of 1986 (26 U.S.C. Section 401). The

state board may adopt rules that modify the plan as necessary to

meet those qualification requirements.

(b) Notwithstanding any other provision of this subtitle, all

distributions under this subtitle must be made in accordance with

applicable provisions of the Internal Revenue Code of 1986 and

regulations adopted under that code.

(c) The state board by rule may authorize an eligible rollover

distribution to be made in the form of a direct

trustee-to-trustee transfer.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 861.007. FORFEITURE NOT TO INCREASE BENEFITS. A forfeiture

that occurs under this subtitle may not be used to increase the

benefits that any member would otherwise receive under this

subtitle.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 861.008. IMMUNITY FROM LIABILITY. The state board,

commissioner, and employees of the pension system are not liable

for any action taken or omission made or suffered by them in good

faith in the performance of any duty or prerogative in connection

with the administration of the pension system.

Added by Acts 2007, 80th Leg., R.S., Ch.

321, Sec. 1, eff. September 1, 2007.

Sec. 861.009. VENUE. An action in state court by or against the

pension system shall be brought in Travis County.

Added by Acts 2007, 80th Leg., R.S., Ch.

321, Sec. 1, eff. September 1, 2007.



CHAPTER 862. MEMBERSHIP

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE H. TEXAS EMERGENCY SERVICES RETIREMENT SYSTEM

CHAPTER 862. MEMBERSHIP

Sec. 862.001. PARTICIPATION BY DEPARTMENT. (a) The governing

body of a department that performs emergency services may, in the

manner provided for taking official action by the body, elect to

participate in the pension system. A governing body shall notify

the commissioner as soon as practicable of an election made under

this subsection. Except as provided by Subsection (b), an

election to participate under this subsection is irrevocable.

(b) The governing body of a department that makes an election

under Subsection (a) may terminate participation in the pension

system not later than the fifth anniversary of the date of the

election to participate, except that a department that begins

participation after September 1, 2005, may not terminate that

participation.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 862.002. MEMBERSHIP BY INDIVIDUAL. (a) Except as

otherwise provided by this section and Section 862.0021, each

person who performs service as a volunteer or auxiliary employee

of a participating department is a member of the pension system.

(b) A person is not a member of the pension system if the

person:

(1) is less than 18 years of age;

(2) is in a probationary period of service before becoming a

regular member of a participating department for which the

department is not making contributions for the service;

(3) does not receive a certification of physical fitness or

assignment to perform support services under Section 862.003; or

(4) is retired under this subtitle, regardless of whether the

person continues to participate in emergency service-related

functions for a department from which the person retired.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

321, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

697, Sec. 2, eff. September 1, 2009.

Sec. 862.0021. PROBATIONARY PERIOD BEFORE MEMBERSHIP. (a) A

participating department may impose a probationary period for a

volunteer or auxiliary employee.

(b) A probationary period imposed under this section must end

not later than six months after the date the person begins

service with the participating department.

(c) The participating department is not required to pay

contributions for the person during the probationary period.

(d) A person's membership in the pension system begins on the

date that the department begins payment of contributions for that

person, without regard to whether the person's service is subject

to a probationary period for other purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

321, Sec. 3, eff. September 1, 2007.

Sec. 862.0025. MEMBERSHIP BY SUPPORT STAFF. (a) Except as

provided by Subsection (b), the governing body of a participating

department may make an election to include all persons who

provide support services for the department as members of the

pension system on the same terms as all other volunteers of the

department. An election under this section takes effect on the

first day of the calendar month that begins after the month in

which the election is made and communicated to the commissioner.

Once made, an election under this section is irrevocable.

(b) If a participating department has, before September 1, 2009,

enrolled persons who perform support services for the department

as members of the pension system, all persons who perform those

services for the department are members of the system.

(c) After an election under this section, a participating

department that previously did not enroll its support staff as

members of the pension system may purchase service credit

performed before the date of the election under the terms

required for prior service credit for service before departmental

participation.

Added by Acts 2009, 81st Leg., R.S., Ch.

697, Sec. 3, eff. September 1, 2009.

Sec. 862.003. CERTIFICATION OF PHYSICAL FITNESS. (a) A

prospective member shall present to the local head of the

department, for delivery to the local board, a certification of

physical fitness by a qualified physician. The person becomes a

member of the pension system if the local board accepts the

certification or if the local board assigns the person to perform

support services and enrolls its support staff as members of the

system.

(b) A local board shall assign a person to perform support

services if the person does not present an acceptable

certification and the person is at least 18 years of age, is not

retired from the pension system, and is not serving a

probationary period before becoming a regular member of a

participating department.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

697, Sec. 4, eff. September 1, 2009.

Sec. 862.004. DEPARTMENTAL ELECTIONS AND MERGERS. The state

board may adopt rules for governing body elections under Section

862.001 or for the merger of existing pension plans into the

pension system.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.



CHAPTER 863. CREDITABLE SERVICE

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE H. TEXAS EMERGENCY SERVICES RETIREMENT SYSTEM

CHAPTER 863. CREDITABLE SERVICE

Sec. 863.001. CREDIT FOR CURRENT SERVICE. A member is entitled

to receive credit in the pension system for each month of

qualified service for which the system receives the contributions

required by this subtitle.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 863.002. CREDIT FOR MILITARY SERVICE. The pension system

shall grant credit for qualified service for military duty in

accordance with Section 414(u) of the Internal Revenue Code of

1986 (26 U.S.C. Section 414(u)) and other applicable federal law.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 863.003. TRANSFER OF SERVICE CREDIT. A member who

terminates service, except by retirement, and later resumes

service with the same participating department or begins service

with another participating department may transfer all previously

accrued service credit to the new department.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 863.004. PRIOR SERVICE OF MEMBER BEFORE DEPARTMENTAL

PARTICIPATION. The state board by rule may authorize the

granting of credit for service with a participating department

that was performed before the date the department began

participation in the pension system. The costs of granting prior

service credit under this section must be determined on a basis

that maintains the pension system as actuarially sound.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 863.005. CHARGE FOR CERTAIN PAST DUE CONTRIBUTIONS. The

state board by rule may impose an interest charge on

contributions due because of a correction of an error by a local

board related to enrollment or qualified service. The charge

must be based on the pension system's current assumed rate of

return. Charges collected shall be deposited in the fund.

Added by Acts 2009, 81st Leg., R.S., Ch.

697, Sec. 5, eff. September 1, 2009.



CHAPTER 864. BENEFITS

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE H. TEXAS EMERGENCY SERVICES RETIREMENT SYSTEM

CHAPTER 864. BENEFITS

Sec. 864.001. ELIGIBILITY FOR SERVICE RETIREMENT ANNUITY. (a)

The state board by rule shall determine the period of qualified

service and, if appropriate, the age required for a member to

receive a service retirement annuity with full benefits after the

member terminates service with a participating department. The

state board by rule may provide for partial vesting of benefits

after a particular period.

(b) The state board may change the benefit formula for any

person who is not an annuitant of the pension system.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 864.002. SERVICE RETIREMENT ANNUITY. (a) A service

retirement annuity is payable in monthly installments based on:

(1) the governing body's average monthly contribution during the

member's term of qualified service under this subtitle, not

including a contribution to reduce the unfunded accrued actuarial

liability of the pension system; and

(2) a formula adopted by the state board by rule that allows the

pension system, assuming maximum state contributions are provided

under Section 865.015, to be maintained as actuarially sound.

(b) The state board by rule may provide, for each year of

qualified service in excess of the period provided under Section

864.001 for full benefits, an additional amount that is a

percentage of the person's monthly pension, compounded annually.

A person may receive a proportional credit for months of

qualified service that make up less than a year.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 864.003. SERVICE RETIREMENT BENEFITS FROM MORE THAN ONE

DEPARTMENT. A member who performs qualified service for more

than one participating department may become eligible to receive

a service retirement annuity for service from each department

but, if the person dies while a member, the member's beneficiary

must choose between an on-duty and off-duty death benefit, if

applicable.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 864.004. DISABILITY RETIREMENT BENEFITS. (a) A member is

entitled to disability retirement benefits from the pension

system only if a local board determines that the member became

disabled during the performance of emergency service duties and

is unable to return to work at the member's regular occupation

or, if the member is a student, is unable to return to the

member's scholastic studies. A disabled member must, at the time

of disability, elect between a service retirement annuity or

disability retirement benefits, if eligible for both.

(b) A disabled member described by Subsection (a) who does not

elect to receive a service retirement annuity is entitled to

disability retirement benefits of $300 a month or a greater

amount that the state board by rule adopts based on monthly

contributions of a participating department for its members.

(c) To continue to receive disability retirement benefits in the

form of a continuing annuity, computed in the manner described by

Subsection (b), a person who is determined by a local board to be

temporarily disabled must:

(1) apply to the medical board appointed by the state board; and

(2) not later than the first anniversary of the date the person

was determined to be temporarily disabled, be certified by the

medical board as permanently disabled for the performance of the

duties of the person's regular occupation.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

321, Sec. 4, eff. September 1, 2007.

Sec. 864.005. CERTIFICATION AND CONTINUANCE OF DISABILITY. (a)

A local board shall require a member who is receiving temporary

disability benefits to file a disability rating report every

three months from a physician chosen by the local board. If a

report indicates a significant improvement in condition, the

local board, after notice and a hearing, may adopt an order to

terminate payments. The local board shall send a copy of each

order adopted under this subsection to the commissioner.

(b) Temporary disability benefits cease if the recipient returns

to work at the person's regular occupation, resumes scholastic

studies, or performs emergency service duties for any agency, or

if the local board adopts an order under Subsection (d).

(c) Subject to Subsection (d), temporary disability benefits

cease on a date at the expiration of a period, not to exceed one

year, determined to be the likely duration of the disability by a

physician in a written statement to the pension system.

(d) If the local board has reason to believe that a ground for

termination of temporary disability benefits exists, the local

board may set a date for a hearing on the matter. The local

board, after notice and a hearing, may adopt an order terminating

temporary disability benefits if the local board determines that

a ground for termination exists. The local board may not adopt

an order under this subsection on the basis of a physician's

previously submitted statement as to the likely duration of the

disability if the local board determines, after a hearing, that

the disability continues. The local board shall send a copy of

each order adopted under this subsection to the commissioner.

(e) Payments of a continuing disability retirement annuity to a

retiree certified by the medical board as permanently disabled

under Section 864.004(c) cease if the retiree returns to work at

the retiree's regular employment or performs emergency service

duties.

(f) If the commissioner has reason to believe that a ground for

termination of a continuing disability retirement annuity exists,

the commissioner shall set a date for a hearing on continuation

or termination of the annuity. The commissioner, after notice

and a hearing, shall adopt an order terminating the continuing

disability retirement annuity if the commissioner determines that

a ground for termination exists.

(g) Except as provided by this subsection, a continuing

disability retirement annuity terminates on the fifth anniversary

of the date payment of the annuity begins. To continue receiving

payments of a continuing disability retirement annuity after the

fifth anniversary, the retiree must be recertified by the medical

board as being permanently disabled for the performance of the

duties of any occupation for which the person is reasonably

suited by education, training, and experience and that could

reasonably be expected to provide the person with at least 75

percent of the salary the person was earning at the time the

disability occurred. Rejection of a suitable offer of employment

as described in this subsection is conclusive evidence for

purposes of this subtitle that the person is no longer eligible

to receive disability retirement benefits.

(h) The state board or a local board may require financial

information from a person as a condition to the continued receipt

of disability retirement benefits, including federal income tax

returns and wage earning forms. Failure to timely provide

requested information is a ground for terminating benefits.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

321, Sec. 4, eff. September 1, 2007.

Sec. 864.006. MEMBER SERVICE DEATH BENEFITS. (a) The surviving

spouse and dependents of a member who dies as a result of

performing emergency service duties are entitled to receive in

equal shares a death benefit annuity equal to the service

retirement annuity that the decedent would have been entitled to

receive if the decedent had been able to retire, vested at 100

percent, on the date of the decedent's death.

(b) The beneficiary of a member who dies as a result of

performing emergency service duties is entitled to a lump-sum

benefit of $5,000 or a greater amount that the state board

provides by rule.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

321, Sec. 5, eff. September 1, 2007.

Sec. 864.007. MEMBER NONSERVICE DEATH BENEFIT. (a) The state

board by rule may provide one or more beneficiaries of a deceased

member whose death did not result from the performance of

emergency service duties a benefit, which may be a lump-sum

amount or an annuity.

(b) A rule adopted under this section must include the type of

eligible recipient of the benefit, including any service or age

requirement, and the method of calculating the amount of the

benefit. A rule may include any other terms the board considers

appropriate.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

321, Sec. 6, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

697, Sec. 6, eff. September 1, 2009.

Sec. 864.009. RETIREE DEATH BENEFIT ANNUITY. The surviving

spouse of a person who dies after retirement is entitled to

two-thirds of the monthly annuity the decedent was receiving at

the time of death.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 864.010. BENEFITS FOR MEMBERS AND RETIREES OF DEPARTMENT

THAT WITHDRAWS FROM PARTICIPATION OR CEASES TO EXIST. (a) The

commissioner shall continue to administer benefits of the pension

system for members and retirees who perform service for a

formerly participating department that has withdrawn from

participation in the pension system or has ceased to exist.

(b) The governing body of a political subdivision in which a

department described by Subsection (a) is or was located shall

perform the duties required of a local board for the members and

retirees who served for the formerly participating department.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 864.011. FIRST PAYMENT OF RETIREMENT OR DEATH BENEFIT

ANNUITY. The cashing or depositing of the first payment of a

service retirement annuity, disability retirement annuity, or

death benefit annuity by a person entitled to it, or the receipt

by a financial institution for credit to that person's account of

a transfer of funds by the pension system through electronic

means, is considered acceptance of the amount of the annuity and

of the amount of service of the person on whose service the

annuity is based.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

321, Sec. 6, eff. September 1, 2007.

Sec. 864.012. CERTAIN BENEFICIARIES. (a) If a member names

more than one beneficiary for a lump-sum death benefit, the

pension system shall divide the benefit equally among the named

beneficiaries or, if the member has designated a proportional

division, each beneficiary is entitled to the proportion

designated.

(b) Except as provided by Subsection (a), lump-sum death

benefits are subject to the laws of descent and distribution if

the decedent has not provided for testamentary disposition.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 864.013. COST-OF-LIVING INCREASE. The state board by rule

may provide a cost-of-living increase for any benefit provided by

the pension system. If benefits are increased, the state board

shall require an increase in governing body contributions if

necessary to maintain an actuarially sound pension system.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 864.0135. OPTIONAL ANNUITY INCREASE OR SUPPLEMENTAL

PAYMENTS. (a) The state board by rule may authorize a

participating department to:

(1) make one or more supplemental payments to retirees and other

beneficiaries of the pension system; or

(2) provide an increase in the amount of annuities paid to

retirees and other beneficiaries of the pension system.

(b) A participating department that elects an option under a

rule adopted under this section shall fund all increased benefits

that are provided to retirees and other beneficiaries of the

department under the option.

Added by Acts 2007, 80th Leg., R.S., Ch.

321, Sec. 7, eff. September 1, 2007.

Sec. 864.014. STATE BOARD AUTHORITY FOR LUMP-SUM PAYMENTS. In

lieu of any annuity otherwise payable under this subtitle, the

state board by rule may provide for a lump-sum payment if the

board determines that a lump-sum payment is cost-efficient or is

necessary for the pension system to remain actuarially sound.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 864.015. BENEFICIARY CAUSING DEATH OF MEMBER OR ANNUITANT.

(a) A benefit payable on the death of a member or annuitant may

not be paid to a person convicted of causing that death but

instead is payable as if the convicted person had predeceased the

decedent.

(b) The pension system is not required to change the recipient

of benefits under this section unless it receives actual notice

of the conviction of a beneficiary. The system may delay payment

of a benefit payable on the death of a member or annuitant

pending the results of a criminal investigation and of legal

proceedings relating to the cause of death.

(c) The pension system is not liable for any benefit paid to a

convicted person before the date the system receives actual

notice of the conviction, and any payment made before that date

is a complete discharge of the system's obligation with regard to

that benefit payment. The convicted person holds all payments

received in constructive trust for the rightful recipient.

(d) For the purposes of this section, a person has been

convicted of causing the death of a member or annuitant if the

person:

(1) pleads guilty or nolo contendere to, or is found guilty by a

court of, an offense at the trial of which it is established that

the person's intentional, knowing, or reckless act or omission

resulted in the death of a person who was a member or annuitant,

regardless of whether sentence is imposed or probated; and

(2) has no appeal of the conviction pending and the time

provided for appeal has expired.

Added by Acts 2009, 81st Leg., R.S., Ch.

697, Sec. 7, eff. September 1, 2009.

Sec. 864.016. CLAIM AND APPEAL PROCEDURE. (a) A claim for

disability retirement benefits or a lump-sum death benefit must

be filed with the local board. A claim for service retirement

benefits must be filed with the commissioner, who shall forward

the claim to the appropriate local board for a hearing. A claim

for a death benefit annuity must be filed with the commissioner,

who shall make a determination of the merits of the claim and

issue a decision to the claimant. On receiving a claim under

this section, the local board shall hold a hearing to decide the

claim. The local board shall send a written copy of its decision

to the claimant and the commissioner. If a local board does not

determine a claim for service retirement benefits and file its

determination with the commissioner before the 16th day after the

date the local board receives the claim, the commissioner may

determine the merits of the claim.

(b) A person aggrieved by a decision of a local board relating

to eligibility for or the amount of benefits under this subtitle

may appeal the decision to the commissioner.

(c) An appeal of a local board decision under this section is

begun by delivering a notice of appeal to the presiding officer

or secretary of the local board that made the decision. The

notice must be delivered not later than the 20th day after the

date of the decision and contain a brief description of the

reasons for the appeal. The aggrieved person must file a copy of

the notice with the commissioner.

(d) An appeal of a local board decision under this section is

held in Austin and is a contested case under Chapter 2001,

conducted as a de novo hearing by the State Office of

Administrative Hearings.

(e) After a hearing under Subsection (d), the commissioner shall

decide each appeal from a local board decision, issue a written

opinion, and notify the local board and the claimant if the

commissioner overrules the local board's decision.

(f) A person aggrieved by a decision of the commissioner under

this section may appeal the decision to the state board. The

state board shall decide each appeal based on the hearing record.

(g) A decision of the state board may not be appealed to a court

or be subject to any other legal process.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

321, Sec. 8, eff. September 1, 2007.



CHAPTER 865. ADMINISTRATION

GOVERNMENT CODE

TITLE 8. PUBLIC RETIREMENT SYSTEMS

SUBTITLE H. TEXAS EMERGENCY SERVICES RETIREMENT SYSTEM

CHAPTER 865. ADMINISTRATION

Sec. 865.001. COMPOSITION OF STATE BOARD. (a) The state board

of the pension system is composed of nine members appointed by

the governor for staggered terms of six years, with the terms of

three trustees expiring on September 1 of each odd-numbered year.

(b) Six trustees must be active members of the pension system,

one of whom must represent emergency medical services personnel.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 697, Sec. 9,

eff. September 1, 2009.

(d) Three trustees must be persons who have experience in the

fields of finance, securities investment, or pension

administration.

(e) Appointments to the state board shall be made without regard

to the race, color, disability, sex, religion, age, or national

origin of the appointee.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

697, Sec. 9, eff. September 1, 2009.

Sec. 865.002. INELIGIBILITY OF CERTAIN EMPLOYEES FOR STATE

BOARD. (a) A person is not eligible for appointment to the

state board if the person or the person's spouse is employed by

or participates in the management of a business entity or other

organization regulated by or receiving funds from the state board

or the fund.

(b) A person may not serve as a trustee of the state board or

act as the general counsel to the state board if the person is

required to register as a lobbyist under Chapter 305 because of

the person's activities for compensation on behalf of a business

or an association related to the operation of the state board.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 865.003. COMPENSATION; EXPENSES. Trustees of the state

board serve without compensation but may be reimbursed for actual

and necessary expenses incurred in performing state board

functions.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 865.004. VOTING. (a) Each trustee of the state board is

entitled to one vote. Except as provided by Subsection (b), at

any meeting of the state board, a vote by a majority of the

trustees present is necessary for a decision by the trustees.

(b) The concurrence of a majority of the members of the state

board is required for a vote regarding:

(1) eligibility for service retirement described by Section

864.001;

(2) the computation of a service retirement annuity described by

Section 864.002;

(3) a cost-of-living increase described by Section 864.013; or

(4) a lump-sum payment adopted under Section 864.014.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 865.005. GROUNDS FOR REMOVAL OF TRUSTEES. (a) It is a

ground for removal from the state board that a trustee:

(1) does not have at the time of appointment the qualifications

required by Section 865.001;

(2) does not maintain during service on the state board the

qualifications required by Section 865.001;

(3) violates a prohibition established by Section 865.002;

(4) cannot discharge the person's duties for a substantial part

of the term for which the person is appointed because of illness

or disability; or

(5) is absent from more than half of the regularly scheduled

state board meetings that the trustee is eligible to attend

during a calendar year unless the absence is excused by a

majority vote of the state board.

(b) The validity of an action of the state board is not affected

by the fact that it is taken when a ground for removal of a

trustee exists.

(c) If the commissioner has knowledge that a potential ground

for removal exists, the commissioner shall notify the presiding

officer of the state board of the ground. The presiding officer

shall then notify the governor that a potential ground for

removal exists.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 865.006. GENERAL DUTIES OF STATE BOARD. (a) The state

board shall employ a certified public accountant, an actuary, and

an investment consultant for the fund and may acquire computer,

custodial, or investment management services for the fund. The

costs of accounting, actuarial, investment consulting, computer,

custodial, or investment management services and other

administrative expenses may be paid from income earned by

investment of the fund. No portion of the corpus or income of

the fund may be used for purposes other than the benefit of

members, retired emergency services personnel, and their

beneficiaries.

(b) The state board shall adopt rules necessary for the

administration of the fund. The state board shall adopt rules to

provide a proration of the requirements for qualified service for

a member who performs service for only a portion of a calendar

year and may provide by rule for the manner in which member

attendance or training hours are to be computed.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 865.007. ADMINISTERING SYSTEM ASSETS. (a) The state board

shall administer all assets of the pension system. The state

board is the trustee of the pension system's assets.

(b) The state board may acquire, hold, manage, purchase, sell,

assign, trade, transfer, and dispose of any security, evidence of

debt, or other investment in which the pension system's assets

may be invested.

(c) The state board or the commissioner may accept on behalf of

the pension system gifts of money or other property from any

public or private source.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 865.008. INVESTMENT OF ASSETS. (a) If a surplus exists in

the fund over the amount necessary to pay benefits due for a

reasonable period of time, the state board shall invest the

surplus.

(b) The assets of the pension system shall be invested and

reinvested in accordance with Section 67, Article XVI, Texas

Constitution. A determination of whether the state board has

exercised prudence with respect to an investment decision must be

made, taking into consideration the investment of all assets of

the trust over which the state board has management and control

rather than considering the prudence of a single investment.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 865.009. TRUST FUND. The Texas emergency services

retirement fund is a trust fund established with the comptroller.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 865.010. COMMISSIONER'S DUTIES. (a) The commissioner

shall oversee the distribution of all benefits.

(b) The commissioner shall collect the revenues for the fund

from the governing bodies of participating departments.

(c) The commissioner may request and administer state funds

appropriated by the legislature in addition to those required by

this subtitle.

(d) The commissioner is responsible for recovering any

fraudulently acquired benefits. If it appears that fraud has

occurred, the commissioner shall notify the appropriate local

board and the claimant and hold a hearing. If after the hearing

the commissioner determines that benefits have been or are being

fraudulently acquired, the commissioner shall seek action in a

court.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

321, Sec. 9, eff. September 1, 2007.

Sec. 865.011. RECORDS AND REPORTS. (a) The commissioner may at

any reasonable time examine the records and accounts of local

boards.

(b) The commissioner shall require in a timely manner periodic

reports from the local boards and shall prepare necessary forms

for use by local boards.

(c) The commissioner shall prepare an annual report on the

activity and status of the fund and submit the report to the

governor, the lieutenant governor, and the speaker of the house

of representatives.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 865.012. LOCAL BOARD. (a) A local board is composed of:

(1) one trustee selected by the governing body of the political

subdivision of which a participating department is a part;

(2) three trustees who are active members representing a

participating department chosen by a majority of the emergency

services personnel in the department who are eligible to

participate in the pension system; and

(3) two trustees who are representatives of the political

subdivision who are chosen by the other members of the local

board.

(b) Trustees of a local board serve staggered two-year terms.

At the first meeting of a local board, the trustees shall draw

lots to determine the length of the term to be served, with the

terms of two trustees to be two years and the terms of two

trustees to be one year. The first appointments of trustees

appointed by other members of the local board are to be one

trustee for a two-year term and one trustee for a one-year term.

(c) A local board shall hold not fewer than four meetings a year

under Chapter 551.

(d) A vacancy on a local board is filled for the remainder of

the unexpired term by the procedure by which the position was

originally filled.

(e) A local board shall elect a presiding officer from the

trustees at its first meeting.

(f) At any meeting of a local board, a vote by a majority of the

trustees present is necessary for a decision by the trustees.

(g) A trustee of a local board may not receive compensation for

service as a trustee but may be reimbursed by the governing body

of a participating department for actual and necessary expenses

incurred in performing local board functions.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 865.013. MONITORING OF CONTRIBUTION SUBMISSION. A local

board shall monitor the timely submission of required

contributions to the commissioner.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 865.014. LOCAL CONTRIBUTIONS. (a) Each governing body of

a political subdivision of which a participating department is a

part shall contribute for each member for each month of service

beginning on the date that the member enters the pension system

at a rate determined in accordance with Subsection (b) and may

make additional contributions as determined by the political

subdivision. If the participating department is located in more

than one political subdivision, the governing bodies of the

political subdivisions shall contribute equally for each member

for each month of service.

(b) The state board by rule shall determine the minimum, and may

determine a maximum, contribution for each member of a

participating department for each month of qualified service at a

rate the state board determines necessary, after consultation

with the actuary, to make the pension system actuarially sound.

(c) Contributions required as provided by this section shall be

paid at the times and in the manner that the state board

prescribes by rule. Contributions required by this section shall

be submitted by electronic funds transfer unless the commissioner

grants an exception based on the difficulty of a participating

department's use of that payment method. Contributions that are

not paid within the time required by the state board accrue

interest at the most recent assumed actuarial rate of return on

investments of the fund.

(d) The state board may by rule require a monthly contribution

from political subdivisions that do not participate in the

pension system but whose employees or former employees are

members or retirees of the pension system in an amount necessary

to pay the expenses of administering benefits for those persons.

(e) The attorney general may file suit to collect unpaid accrued

interest. Interest recovered shall be deposited in the fund.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 865.015. STATE CONTRIBUTIONS. The state shall contribute

the amount necessary to make the pension system actuarially sound

each year, except that the state's contribution may not exceed

one-third of the total of all contributions by governing bodies

in a particular year.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 865.016. ADMINISTRATIVE PENALTY. (a) The state board may

impose an administrative penalty on a local board that fails to

file a required report in a timely manner.

(b) The amount of the penalty may not exceed $5,000. The amount

shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the history of previous violations;

(3) the amount necessary to deter a future violation;

(4) efforts to correct the violation; and

(5) any other matter that justice may require.

(c) The state board may adopt rules for determining the amount

of a penalty.

(d) The enforcement of the penalty may be stayed during the time

the order is under judicial review if the person pays the penalty

to the clerk of the court or files a supersedeas bond with the

court in the amount of the penalty. A person who cannot afford

to pay the penalty or file the bond may stay the enforcement by

filing an affidavit in the manner required by the Texas Rules of

Civil Procedure for a party who cannot afford to file security

for costs, subject to the right of the state board to contest the

affidavit as provided by those rules.

(e) The attorney general may file suit to collect the penalty.

Penalties recovered will be deposited in the fund.

(f) A proceeding to impose the penalty is considered to be a

contested case under Chapter 2001.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 865.017. INTERRUPTION OF PAYMENTS. (a) The pension system

shall withhold payment of a monthly retirement annuity if a

participating department attempts to provide information to the

commissioner relating to continued eligibility to receive the

payments and the recipient fails to cooperate or provide the

requested information. The state board may adopt rules to

enforce this subsection.

(b) The pension system may not begin service or disability

retirement annuity or death benefit payments based on the service

of a person whose local board is not current in its filing of a

required periodic report.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 865.018. CERTIFICATION OF FUND. (a) In this section,

"qualified actuary" means a fellow of the Society of Actuaries or

a member of the American Academy of Actuaries who has at least

five years of experience with public retirement systems.

(b) The commissioner and the state board shall certify the

actuarial and financial soundness of the fund every two years

with the assistance of a qualified actuary.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 865.019. CONFIDENTIALITY OF INFORMATION ABOUT MEMBERS,

ANNUITANTS, AND BENEFICIARIES. (a) Information contained in

records that are in the custody of the pension system concerning

an individual member, annuitant, or beneficiary is confidential

under Section 552.101 and may not be disclosed in a form

identifiable with a specific individual unless:

(1) the information is disclosed to:

(A) the individual or the individual's attorney, guardian,

executor, administrator, conservator, or other person who the

commissioner determines is acting in the interest of the

individual or the individual's estate;

(B) a spouse or former spouse of the individual after the

commissioner determines that the information is relevant to the

spouse's or former spouse's interest in member accounts,

benefits, or other amounts payable by the pension system;

(C) a governmental official or employee after the commissioner

determines that disclosure of the information requested is

reasonably necessary to the performance of the duties of the

official or employee; or

(D) a person authorized by the individual in writing to receive

the information; or

(2) the information is disclosed under a subpoena and the

commissioner determines that the individual will have a

reasonable opportunity to contest the subpoena.

(b) This section does not prevent the disclosure of the status

or identity of an individual as a member, former member, retiree,

deceased member or retiree, or beneficiary of the pension system.

(c) The commissioner may designate other employees of the

pension system to make the necessary determinations under

Subsection (a).

(d) A determination and disclosure under Subsection (a) may be

made without notice to the individual member, annuitant, or

beneficiary.

Added by Acts 2005, 79th Leg., Ch.

803, Sec. 1, eff. September 1, 2005.

Sec. 865.020. MEDICAL BOARD. (a) The state board shall

designate a medical board composed of three physicians.

(b) To be eligible to serve as a member of the medical board, a

physician must be licensed to practice medicine in the state and

be of good standing in the medical profession. A physician who

is eligible to participate in the pension system may not be a

member of the medical board.

(c) The medical board shall:

(1) investigate essential statements and certificates made by or

on behalf of a member of the pension system in connection with an

application for disability retirement or, as requested by the

commissioner, with an application for an on-duty death benefit;

and

(2) report in writing to the commissioner its conclusions and

recommendations on all matters referred to it.

(d) The medical board is not subject to subpoena regarding

findings it makes in assisting the commissioner under this

section, and its members may not be held liable for any opinions,

conclusions, or recommendations made under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

697, Sec. 8, eff. September 1, 2009.






TITLE 9. PUBLIC SECURITIES

CHAPTER 1201. PUBLIC SECURITY PROCEDURES ACT

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 1201. PUBLIC SECURITY PROCEDURES ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1201.001. SHORT TITLE. This chapter may be cited as the

Public Security Procedures Act.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1201.002. DEFINITIONS. In this chapter:

(1) "Issuer" means:

(A) an agency, authority, board, body politic, department,

district, instrumentality, municipal corporation, political

subdivision, public corporation, or subdivision of this state; or

(B) a nonprofit corporation acting for or on behalf of an entity

described by Paragraph (A).

(2) "Public security" means an instrument, including a bond,

certificate, note, or other type of obligation authorized to be

issued by an issuer under a statute, a municipal home-rule

charter, or the constitution of this state.

(3) "Public security authorization" means a resolution, order,

or ordinance that is approved or adopted, or any other action

taken in a proceeding, by the governing body of an issuer in

authorizing the issuance of a public security.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1201.003. APPLICABILITY. This chapter applies to:

(1) an original public security;

(2) a refunding public security;

(3) an exchanged or converted public security; or

(4) any combination of those securities.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1201.004. CONSTRUCTION. This chapter shall be liberally

construed to achieve the legislative intent and purposes of this

chapter. A power granted by this chapter shall be broadly

interpreted to achieve that intent and those purposes.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1201.005. CONTENTS OF PUBLIC SECURITY AUTHORIZATION. To

the extent applicable to an authorized public security, the

public security authorization for the public security must

contain each item or other matter authorized or described by

Subchapter B and Sections 1201.061 and 1201.063.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. ISSUANCE AND APPROVAL OF PUBLIC SECURITY

Sec. 1201.021. CHARACTERISTICS OF PUBLIC SECURITY. A public

security may:

(1) be issued in any denomination;

(2) bear no interest or bear interest at one or more specified

rates;

(3) be issued with one or more interest coupons or without a

coupon;

(4) be issued as redeemable before maturity at one or more

specified times; and

(5) be payable:

(A) at one or more times;

(B) in installments or a specified amount or amounts;

(C) at a specified place or places;

(D) under specified terms; and

(E) in a specified form or manner.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1201.022. TERMS OF ISSUANCE. (a) A public security may

be:

(1) issued singly or in a series;

(2) made payable in a specified amount or amounts or

installments to:

(A) the bearer;

(B) a registered or named person;

(C) the order of a registered or named person; or

(D) a successor or assign of a registered or named person;

(3) issued to be sold:

(A) at a public or private sale; and

(B) under the terms determined by the governing body of the

issuer to be in the issuer's best interests; and

(4) issued with other specified characteristics, on additional

specified terms, or in a specified manner.

(b) The governing body of a county or municipality that issues

bonds that are to be paid from ad valorem taxes may provide that

the bonds are to mature serially over a specified number of

years, not to exceed 40.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 769, Sec. 1, eff.

Sept. 1, 2001.

Sec. 1201.023. UNCERTIFICATED BOOK-ENTRY ISSUANCE. (a) The

governing body of an issuer may provide for a book-entry record

of ownership of a public security issued by the issuer. A public

security may be issued in uncertificated book-entry form.

(b) The record of ownership of a public security issued in

uncertificated book-entry form may be kept by the issuer or an

agent of the issuer.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1201.024. FORM OF PUBLIC SECURITY. (a) A public security

may be:

(1) issued in a specified form or forms;

(2) issued with one or more interest coupons;

(3) registrable as to principal and interest or only as to

principal; and

(4) changed in form in a specific manner.

(b) A public security issued with one or more interest coupons

may have:

(1) a specified form of a coupon; and

(2) a form of a coupon that may be changed in a specified

manner.

(c) An issuer may provide that a public security:

(1) has a coupon and is not registrable;

(2) has a coupon and is registrable only as to principal;

(3) is fully registrable; or

(4) initially has a coupon but may become a fully registrable

security under Section 1203.041.

(d) An issuer may provide that public securities of the same

issue or series are:

(1) of one or more types described by Subsection (c); and

(2) exchangeable in whole or in part for one or more of those

types.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1201.025. RATE OF INTEREST. (a) An interest rate on a

public security that bears interest may be fixed, variable,

floating, adjustable, or computed by another method.

(b) If an interest rate is not specified by the governing body

of an issuer issuing a public security, the interest rate is

determined by a formula or contractual arrangement for the

periodic determination of the rate.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.001, eff.

Sept. 1, 2001.

Sec. 1201.026. EXECUTION OF PUBLIC SECURITY OR INTEREST COUPON.

(a) A public security or an interest coupon may be executed,

with or without a seal, with a manual or facsimile signature.

(b) The signature on a public security or on an interest coupon

of a person who is no longer an officer when the security or

coupon is delivered to a purchaser is valid and sufficient for

all purposes.

(c) A person's successor in office may complete the execution,

authentication, or delivery of the public security or interest

coupon.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1201.027. AUTHORITY OF ISSUER TO CONTRACT FOR SERVICES.

(a) An issuer has exclusive authority to select, contract with,

and determine the basis for compensation of a person to provide

legal and other services as may be determined by the issuer to be

necessary in connection with the issuer's issuance of public

securities or administration of its affairs that pertain to the

issuance of public securities. The selection of legal counsel

shall be made in accordance with the provisions of Subchapter A,

Chapter 2254, applicable to the selection by a governmental

entity of a provider of professional engineering services.

(b) Subsection (a) does not impair the authority of the attorney

general under Section 402.0212 to approve a contract for legal

services entered into by a state agency.

(c) Except as provided by Subsection (b), to the extent of a

conflict between this section and another law or a municipal

charter, this section controls.

(d) An issuer of a state security, as defined by Section

1231.001, that selects or contracts with a person to provide

services under Subsection (a) shall, on request, submit to the

Bond Review Board:

(1) the request for proposals to provide the services not later

than the date the request for proposals is published;

(2) each final proposal received to provide the services before

a contract for the services is entered into by the issuer; and

(3) an executed contract entered into by an issuer for services

under Subsection (a).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 2, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

991, Sec. 1, eff. September 1, 2007.

Sec. 1201.028. SINGLE MEETING OF GOVERNING BODY SUFFICIENT.

Notwithstanding any other law, including a provision in a

municipal charter, the following actions taken at a meeting of

the governing body of an issuer are effective immediately and a

subsequent meeting is not required:

(1) a resolution, order, or ordinance calling an election to:

(A) authorize the issuance and sale of a public security; or

(B) approve the resources, revenue, or income of the issuer that

may be pledged as security for a public security;

(2) a resolution, order, or ordinance canvassing the results of

an election described by Subdivision (1); or

(3) a public security authorization.

Added by Acts 2001, 77th Leg., ch. 769, Sec. 2, eff. Sept. 1,

2001.

Sec. 1201.029. COMMISSIONS NOT TO BE PAID FROM PRINCIPAL. In a

public or private sale of public securities the principal amount

of which is limited by law, by voted authorization, or by other

means, for purposes of determining whether the principal amount

of the public securities that are issued exceeds the limitation,

amounts produced by the initial purchaser through market pricing

of the public securities when the public securities are resold by

the initial purchaser are not considered proceeds of the issuer

if the amounts constitute all or part of the compensation of the

initial purchaser.

Added by Acts 2003, 78th Leg., ch. 1193, Sec. 1, eff. June 20,

2003.

SUBCHAPTER C. FINANCIAL ASPECTS OF PUBLIC SECURITY

Sec. 1201.041. PUBLIC SECURITY AS NEGOTIABLE INSTRUMENT AND

INVESTMENT SECURITY. A public security is:

(1) a negotiable instrument;

(2) an investment security to which Chapter 8, Business &

Commerce Code, applies; and

(3) a legal and authorized investment for:

(A) an insurance company;

(B) a fiduciary or trustee; or

(C) a sinking fund of a municipality or other political

subdivision or public agency of this state.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1201.042. USE OF CERTAIN PROCEEDS. (a) An issuer may use

the proceeds of a public security issued to finance the

acquisition, construction, or improvement of a project or

facility to:

(1) pay interest on the public security while the project or

facility is being acquired, constructed, or improved and for the

year after it is acquired, constructed, or improved;

(2) operate and maintain the project or facility during the

estimated period of acquisition, construction, or improvement of

the project or facility and for one year after it is acquired,

constructed, or improved;

(3) finance other funds relating to the public security,

including debt service reserve and contingency; and

(4) pay the cost or expense of the issuance of the public

security.

(b) To the extent and in the manner provided in a public

security authorization, until the proceeds from a public security

described by Subsection (a) are needed the proceeds may be:

(1) placed on time deposit; or

(2) invested in an obligation authorized for the investment of

money of the issuer.

(c) Proceeds from the sale of a public security issued to

finance the acquisition, construction, equipping, or furnishing

of a project or facility may be used to reimburse the issuer for

a cost that is:

(1) attributable to the project or facility; and

(2) paid or incurred before the date of the public security's

issuance.

(d) An issuer may spend a premium received by the issuer as part

of the purchase price of public securities sold at a public or

private sale:

(1) to provide for payment of debt service on the public

securities sold;

(2) to contribute to an escrow established to provide for

payment of debt service on obligations being refunded through the

sale of the public securities;

(3) to pay the cost or expense of issuing the public securities;

or

(4) to pay any other cost related to the purpose for which the

public securities were issued, as specified in the public

security authorization.

(e) Subsection (d)(4) does not authorize an issuer to spend

money in an amount that exceeds limitations provided by other law

or by the public security authorization.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 270, Sec. 1, eff. June

18, 2003.

Sec. 1201.043. USE OF INVESTMENT INCOME. An issuer authorized

to invest proceeds from the sale of a public security, including

by placing the proceeds on time deposit, may use money earned

from the investment for the purpose for which the public security

was issued.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1201.044. PLEDGE OR LIEN ON RESOURCES, ASSETS, OR FUND OF

ISSUER. (a) A pledge or lien provided for in a public security

authorization on a resource of an issuer, including revenue or

income, on an asset of an issuer, or on a fund maintained by an

issuer:

(1) is valid without further action by the issuer according to

its terms and without being filed or recorded, except in the

records of the issuer;

(2) is effective from the time of payment for and delivery of

the public security until the public security is paid or payment

of the public security has been provided for; and

(3) is effective as to an item on hand or later received, and

the item is subject to the lien or pledge without physical

delivery of the item or other act.

(b) This section does not exempt an issuer from a duty to:

(1) record a lien on real property; or

(2) submit a public security to the attorney general for

approval and registration by the comptroller.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER D. CHANGE OR CONVERSION OF PUBLIC SECURITIES

Sec. 1201.061. CONVERSION, RECONVERSION, TRANSFER, OR EXCHANGE

OF PUBLIC SECURITY. (a) The governing body of an issuer may:

(1) provide and covenant for:

(A) conversion of one form of a public security or an interest

coupon to another form or forms; and

(B) reconversion of the public security or interest coupon to

another form or forms; and

(2) provide procedures for transferring or exchanging a public

security for a previously issued public security.

(b) A public security or an interest coupon may be converted, on

request of a bearer or owner, in an aggregate principal amount

equal to the unpaid principal amount of the public security being

converted, bearing interest at the same rate or rates as the

security being converted, to:

(1) a public security with interest coupons, payable to the

bearer, and registrable as to principal and interest or only as

to principal;

(2) a fully registered public security without interest coupons;

or

(3) any other form, in any denomination.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1201.062. CHANGE OR CONVERSION OF PUBLIC SECURITY. If a

public security authorization provides a procedure for changing

or converting a public security, an additional resolution, order,

or ordinance is not required to change or convert the security.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1201.063. EXECUTION AND EXCHANGE OF NEW PUBLIC SECURITY.

(a) On request of the bearer or owner of a public security, if

required or necessary, an appropriate officer of the issuer shall

execute and exchange an appropriate new public security for the

changed or converted public security.

(b) If a public security that is changed or converted has

interest coupons, appropriate new coupons shall also be executed

and exchanged.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1201.064. SUBMISSION OF NEW PUBLIC SECURITY TO ATTORNEY

GENERAL. Except as provided by Section 1201.067, an issuer that

changes or converts a public security that has been registered by

the comptroller shall submit the new public security to the

attorney general for approval.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1201.065. APPROVAL OF NEW PUBLIC SECURITY BY ATTORNEY

GENERAL. The attorney general shall approve a new public

security if the attorney general finds that the new public

security has been printed or entered on the books of the

registrar and executed and issued as provided by law and a public

security authorization relating to the public security being

changed or converted.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1201.066. REGISTRATION OF NEW PUBLIC SECURITY BY

COMPTROLLER. (a) The comptroller shall register and deliver a

new public security after:

(1) approval of the new public security by the attorney general;

and

(2) the surrender to and the cancellation by the comptroller of

each changed or converted public security.

(b) On registration the new public security is valid and

incontestable for all purposes.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1201.067. EXCEPTION TO APPROVAL REQUIREMENT. (a) If the

duty to convert or reconvert a public security or interest coupon

or to transfer or exchange a public security is imposed on a

corporate trustee under a trust agreement or indenture securing

the public security or on a paying agent for the public security,

the attorney general is not required to approve and the

comptroller is not required to register:

(1) the converted or reconverted public security or interest

coupon; or

(2) the public security delivered on transfer or exchange of the

previously issued public security.

(b) A converted or reconverted public security or interest

coupon, or a transferred or exchanged public security, is valid

and incontestable in the same manner and with the same effect as

the previously issued public security.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1202. EXAMINATION AND REGISTRATION OF PUBLIC SECURITIES

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 1202. EXAMINATION AND REGISTRATION OF PUBLIC SECURITIES

Sec. 1202.001. DEFINITIONS. In this chapter:

(1) "Issuance" means the initial delivery by an issuer of

evidence of an obligation of a public security issued by the

issuer to the initial purchaser in exchange for the purchase

price of the public security.

(2) "Issuer" means:

(A) an agency, authority, board, body politic, department,

district, instrumentality, municipal corporation, political

subdivision, public corporation, or subdivision of this state; or

(B) a nonprofit corporation acting for or on behalf of an entity

described by Paragraph (A).

(3) "Public security" means an instrument, including a bond,

note, certificate of obligation, certificate of participation or

other instrument evidencing a proportionate interest in payments

due to be paid by an issuer, or other type of obligation that:

(A) is issued or incurred by an issuer under the issuer's

borrowing power, without regard to whether it is subject to

annual appropriation; and

(B) is represented by an instrument issued in bearer or

registered form or is not represented by an instrument but the

transfer of which is registered on books maintained for that

purpose by or on behalf of the issuer.

(4) "Record of proceedings" means the record of an issuer's

proceedings relating to the authorization of a public security or

a credit agreement relating to a public security.

(5) "Credit agreement" means a loan agreement, revolving credit

agreement, agreement establishing a line of credit, letter of

credit, reimbursement agreement, insurance contract, commitment

to purchase a public security, purchase or sale agreement,

interest rate swap agreement, or commitment or other agreement

authorized by an issuer in connection with the authorization,

issuance, sale, resale, security, exchange, payment, purchase,

remarketing, or redemption of a public security, interest on a

public security, or both.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

802, Sec. 1, eff. September 1, 2005.

Sec. 1202.002. AUTHORITY TO DEFINE TERMS. The attorney general

may determine, by application of accepted legal principles, the

meaning of a term used in this chapter, other than "issuance,"

"issuer," or "public security," and by rule define that term.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1202.003. REVIEW AND APPROVAL OF PUBLIC SECURITIES. (a)

Before the issuance of a public security, the issuer shall submit

the public security and the record of proceedings to the attorney

general.

(b) If the attorney general finds that the public security has

been authorized to be issued in conformity with law, the attorney

general shall:

(1) approve the public security; and

(2) deliver to the comptroller:

(A) a copy of the attorney general's legal opinion stating that

approval; and

(B) the record of proceedings.

(c) Unless exempted by Section 1202.007, the issuance of a

public security except in compliance with this chapter is

prohibited.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1202.004. FEE FOR EXAMINATION BY ATTORNEY GENERAL. (a)

When an issuer submits a record of proceedings to the attorney

general for examination and approval as provided by law, the

issuer shall pay a nonrefundable examination fee to the attorney

general in accordance with this section.

(b) If the issuer is issuing multiple series of a single public

security issue, the issuer shall pay the fee prescribed by this

section for each series.

(c) Except as provided by Subsection (d), the nonrefundable

examination fee required by this section is equal to the lesser

of:

(1) one-tenth of one percent of the principal amount of the

public security to which the record of proceedings relates; or

(2) $9,500.

(d) The minimum examination fee required by this section is

$750.

(e) The attorney general may adopt rules necessary to administer

this section.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

802, Sec. 2, eff. September 1, 2005.

Sec. 1202.005. REGISTRATION. On receipt of documents required

by Section 1202.003(b)(2) from the attorney general, the

comptroller shall register:

(1) the public security; and

(2) the record of proceedings.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1202.006. VALIDITY AND INCONTESTABILITY. (a) A public

security and any contract the proceeds of which are pledged to

the payment of the public security are valid and incontestable in

a court or other forum and are binding obligations for all

purposes according to their terms:

(1) after the public security is approved by the attorney

general and registered by the comptroller; and

(2) on issuance of the public security.

(b) In any action brought to enforce the collection of county or

municipal bonds that are payable from ad valorem taxes and that

have been approved by the attorney general and registered by the

comptroller, the certificate of the attorney general shall be

admitted as evidence of the validity of the bonds and the

interest coupons pertaining to the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1202.007. EXEMPTIONS; CONSTRUCTION OF EXEMPTIONS. (a) The

following are exempt from the approval and registration

requirements of this chapter:

(1) a public security that is:

(A) not subject to mandatory renewal or renewal at the option of

any person, including the issuer, a holder, or a bearer; and

(B) payable only out of:

(i) current revenues or taxes collected in the year the public

security is issued; or

(ii) the proceeds of other public securities;

(2) a certificate in evidence of benefit assessments;

(3) a certificate of obligation, including a claim or account

that represents an undivided interest in a certificate of

obligation, that under Subchapter C, Chapter 271, Local

Government Code, an issuer is authorized to deliver to a

contractor;

(4) a time warrant issued under Chapter 252 or 262, Local

Government Code;

(5) a public security authorized by Chapter 1371;

(6) a lease, lease-purchase, or installment sale obligation,

except as provided by other law; and

(7) a public security that by rule the attorney general exempts

because it is not practical to require approval before the public

security's issuance.

(b) The exemptions provided by Subsection (a) shall be narrowly

construed.

(c) An issuer that issues a public security that is exempt under

Subsection (a) may submit the public security to the attorney

general as provided by this chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.002, eff.

Sept. 1, 2001.

Sec. 1202.008. COLLECTION AND REPORT OF INFORMATION ON PUBLIC

SECURITIES OF POLITICAL SUBDIVISIONS. (a) In reviewing public

securities under this chapter, the attorney general may collect,

in the form required by the Bond Review Board, information on

public securities issued by a municipal corporation or political

subdivision of this state.

(b) The information must include:

(1) the terms of the public securities;

(2) the debt service payable on the public securities; and

(3) other information required by the Bond Review Board.

(c) The attorney general shall send the information to the Bond

Review Board for inclusion in the board's report of debt

statistics under Section 1231.062.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1203. REGISTRAR FOR PUBLIC SECURITY

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 1203. REGISTRAR FOR PUBLIC SECURITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1203.001. DEFINITIONS. In this chapter:

(1) "Fully registrable," with respect to a public security,

means that:

(A) the principal of and interest on the public security are

payable only to the registered owner of the public security;

(B) the principal of the public security is payable on

presentation of the public security at the place of payment; and

(C) the interest on the public security is payable to the

registered owner of the public security at the most recent

address of that owner as shown on the books of the registrar.

(2) "Issuer" means this state or a department, board, authority,

agency, district, municipal corporation, political subdivision,

instrumentality, or other political corporation of this state

that is authorized to issue public securities.

(3) "Public security" means a bond, note, certificate of

obligation, certificate of indebtedness, or other obligation for

the payment of money lawfully issued by an issuer.

(4) "Public security authorization" means the resolution, order,

or ordinance authorizing the issuance of a public security.

(5) "Registered owner" means:

(A) the payee named in a fully registrable public security; or

(B) the legal representative of or successor to that payee.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1203.002. EFFECT ON UNIFORM COMMERCIAL CODE. This chapter

does not:

(1) qualify Title 1, Business & Commerce Code; or

(2) limit the negotiability of a public security as provided by

that title.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1203.003. CONFLICT WITH MUNICIPAL CHARTER. To the extent

of a conflict between this chapter and a municipal charter, this

chapter controls.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. REGISTRATION OF PUBLIC SECURITY

Sec. 1203.021. REGISTRAR FOR PUBLIC SECURITY; DESIGNATION IN

PROCEEDINGS. (a) The public security authorization that

authorizes a fully registrable public security shall designate

the registrar for the security.

(b) The registrar may be:

(1) the comptroller;

(2) a home-rule municipality with a population of more than

100,000, as to a security of the municipality;

(3) a county with a population of more than 100,000, as to a

security of the county;

(4) a bank, including a commercial bank, at which the principal

of the security is payable; or

(5) a trust company organized under a law of this state.

(c) Designation of a county as registrar for a public security

issued by the county is effective only if the commissioners court

of the county makes the designation with regard to an issuance of

debt.

(d) The county treasurer or the county officer who has the

powers and duties of the county treasurer shall perform the

registration duties for a county that is designated a registrar.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1203.022. REGISTRATION OF PUBLIC SECURITY; CONFLICT WITH

PUBLIC SECURITY AUTHORIZATION. (a) A fully registrable public

security may be registered as provided by the public security

authorization relating to the security.

(b) To the extent of a conflict between this chapter and a

public security authorization that provides that a public

security is fully registrable, this chapter prevails.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1203.023. MAINTENANCE OF REGISTRAR RECORDS BY TRUST COMPANY

OR COMMERCIAL BANK. At the direction of the issuer, a trust

company or a commercial bank acting as a registrar under this

chapter shall maintain the registrar records in this state.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 769, Sec. 3, eff.

Sept. 1, 2001.

Sec. 1203.024. CHANGE OF NAME OR ADDRESS OF REGISTERED OWNER.

If the comptroller is designated under this chapter as registrar

of a public security and the comptroller's registration book

reflects the change of name or address of a registered owner of

the security, the comptroller shall notify each paying agent of

the change.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1203.025. COST AND EXPENSES FOR REGISTRATION OR EXCHANGE OF

PUBLIC SECURITY. A public security authorization that authorizes

the issuance of a public security that is, initially or by

exchange or conversion, fully registrable shall state the part of

the cost and expense of registering or exchanging the security

that the issuer will pay, including fees of the registrar named

in the public security authorization.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1203.026. COMPTROLLER'S RULES AND FEE SCHEDULE. The

comptroller shall:

(1) adopt rules for the comptroller's performance of services

under this chapter; and

(2) publish a schedule of fees for performing those services.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. CONVERSION OR EXCHANGE OF PUBLIC SECURITY

Sec. 1203.041. CONVERSION OF PUBLIC SECURITY. (a) This section

applies to a public security only if the public security

authorization relating to the security:

(1) provides for conversion of the security; and

(2) names the comptroller as registrar.

(b) A public security that is issued with one or more coupons

becomes fully registrable if:

(1) the security is presented to the comptroller; and

(2) the comptroller removes each coupon.

(c) A public security that is issued as a fully registrable

security becomes a security with one or more coupons if:

(1) the security is presented to the comptroller; and

(2) the comptroller attaches an unmatured coupon or coupons to

the security.

(d) Attachment and removal of a coupon or coupons may occur

successively from time to time.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1203.042. APPROVAL AND REGISTRATION OF CONVERTED OR

EXCHANGED PUBLIC SECURITY. (a) This section applies to a public

security only if:

(1) the public security authorization relating to the security

provides that the security is fully registrable or is of the type

that has one or more coupons and that the security may be

exchanged; or

(2) the security has been converted under Section 1203.041.

(b) If the public security was initially approved by the

attorney general and registered by the comptroller, on exchange

or conversion of the security:

(1) a public security that results from the exchange or

conversion is considered to have been approved by the attorney

general and registered by the comptroller;

(2) the attorney general is not required to approve the

resulting security; and

(3) the comptroller is not required to register the resulting

security.

(c) If a public security is exchanged, the registrar shall have

an appropriate inscription placed on the public security received

in exchange verifying that the security received in exchange is

in place of the security presented for exchange. The inscription

must be manually signed.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1204. INTEREST RATE

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 1204. INTEREST RATE

Sec. 1204.001. DEFINITIONS. In this chapter:

(1) "Floating rate public security" means a public security or a

portion of a public security that bears a rate of interest

determined in accordance with a clearly stated formula,

computation, or method, under which the net interest cost of the

security or portion at any future date cannot be determined on

the date of delivery of the security or portion.

(2) "Public agency" means:

(A) this state or a department, board, agency, district,

municipal corporation, political subdivision, body politic and

corporate, or instrumentality of this state; or

(B) a nonprofit corporation or not-for-profit entity that is an

instrumentality of or is acting on behalf of an entity described

by Paragraph (A).

(3) "Public security" means a bond, note, or other obligation

that a public agency is authorized to issue.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1204.002. APPLICABILITY. (a) A provision of this chapter

concerning the sale price of a public security or the maximum

rate of interest that a public security may bear applies to any

public security without regard to a contrary provision in another

law or a charter.

(b) A provision of this chapter concerning the sale price of a

public security does not apply to a public security whose maximum

rate of interest or maximum net effective interest rate is, at

the time the public security is issued, specifically set by the

constitution of this state.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1204.003. COMPUTATION OF PUBLIC SECURITY YEARS. (a)

Public security years are computed for each separate public

security that is part of an issue or series of public securities

by dividing the principal amount at par value of the public

security by 100 and multiplying the resulting quotient by:

(1) the number of years from the date interest begins to accrue

on the public security to the date the security is scheduled to

mature; or

(2) for a floating rate public security, the number of years

from the date net interest cost begins to accrue on the public

security to the earlier of:

(A) the date the security is scheduled to mature; or

(B) any date interest on the security is computed.

(b) If any portion of an issue or series of public securities is

subject to a mandatory redemption before the scheduled maturity

that at the time of delivery of the public securities is

scheduled to occur on a specific date or dates, the public

security years are computed as if the face amount of public

securities required to be redeemed on each earlier date were

scheduled to mature on that earlier date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1204.004. COMPUTATION OF NET INTEREST COST. (a) In this

section:

(1) "Discount" means an amount equal to the principal amount at

par value of an issue or series of public securities plus any

accrued interest to the date of delivery minus the total sum of

money paid to the public agency.

(2) "Premium" means an amount equal to the total amount of money

paid to the public agency for an issue or series of public

securities minus:

(A) the principal amount at par value of the issue or series;

and

(B) any accrued interest to the date of delivery.

(b) The net interest cost of an issue or series of public

securities is the total of all interest to become payable on the

issue or series through the final scheduled maturity date of the

issue or series, plus any discount or minus any premium included

in the price paid for the issue or series.

(c) The net interest cost of an issue or series of floating rate

public securities is the total of all interest to accrue from the

date of delivery and become payable on the issue or series

through any date net interest cost is computed on the issue or

series:

(1) plus, in the case of a discount, the figure obtained by

multiplying the dollar amount of the discount by a fraction, the

numerator of which is the aggregate number of public security

years to the date of the net interest cost computation and the

denominator of which is the aggregate number of public security

years to the scheduled final maturity date of the floating rate

public securities; or

(2) minus, in the case of a premium, the figure obtained by

multiplying the dollar amount of the premium by a fraction, the

numerator of which is the aggregate number of public security

years to the date of the net interest cost computation and the

denominator of which is the aggregate number of public security

years to the scheduled final maturity date of the floating rate

public securities.

(d) If any portion of an issue or series of public securities is

subject to a mandatory redemption before the scheduled maturity

that at the time of delivery of the public securities is

scheduled to occur on a specific date or dates:

(1) the net interest cost is computed as if the face amount of

public securities required to be redeemed on each earlier date

were scheduled to mature on that earlier date;

(2) the net interest cost includes any redemption premium

required to be paid on any mandatory redemption date; and

(3) any other form of compensation, whether due on an optional

or mandatory prepayment or redemption, may not be included in the

net interest cost.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1204.005. COMPUTATION OF NET EFFECTIVE INTEREST RATE. (a)

The net effective interest rate of an issue or series of public

securities is computed by dividing the net interest cost of the

issue or series by the aggregate total number of public security

years of all public securities that comprise the issue or series

and expressing the result as a rate of interest in percent per

year.

(b) In computing the net effective interest rate of an issue or

series of public securities that includes one or more public

securities on which interest accruing before the maturity of the

public security is compounded, the public security years with

reference to each separate compounding public security are

increased by an amount obtained by dividing the amount of

interest that is periodically compounded by 100 and multiplying

the resulting quotient by the number of years from the date on

which interest begins to accrue on the amount that is being

compounded to:

(1) the scheduled date for payment of the amount that is being

compounded; or

(2) with respect to a floating rate public security, the date

interest on the public security is next computed, if that date is

earlier than the scheduled date for payment of the amount that is

being compounded.

(c) For purposes of this chapter, interest compounded under

Subsection (b) is considered as principal.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1204.006. MAXIMUM INTEREST RATE. (a) The maximum rate of

interest for any issue or series of public securities, including

an issue or series that is issued in exchange for property,

labor, services, materials, or equipment under another law, is a

net effective interest rate of 15 percent.

(b) Except as provided by Section 1204.007, a public agency may

issue and sell any issue or series of its public securities at

any price and bearing interest at any rate or rates determined by

the agency's governing body that does not exceed the maximum rate

under Subsection (a).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1204.007. MAXIMUM INTEREST RATE FOR CERTAIN PUBLIC

SECURITIES. (a) Public securities authorized by an election

held before April 15, 1981, may be issued, may be sold, and may

bear interest as provided by Section 1204.006, except that public

securities authorized by an election required by the constitution

of this state may not be issued at an interest rate greater than

the rate authorized at that election unless an additional

election is held at which the issuance of the public securities

at a price and at a rate authorized by Section 1204.006 is

approved.

(b) A public agency shall hold and give notice of an additional

election under Subsection (a) in the manner provided by law

applicable to the election that authorized the public securities.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1205. PUBLIC SECURITY DECLARATORY JUDGMENT ACTIONS

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 1205. PUBLIC SECURITY DECLARATORY JUDGMENT ACTIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1205.001. DEFINITIONS. In this chapter:

(1) "Issuer" means an agency, authority, board, body politic,

commission, department, district, instrumentality, municipality

or other political subdivision, or public corporation of this

state. The term includes a state-supported institution of higher

education and any other type of political or governmental entity

of this state.

(2) "Public security" means an interest-bearing obligation,

including a bond, bond anticipation note, certificate, note,

warrant, or other evidence of indebtedness, regardless of whether

the obligation is:

(A) general or special;

(B) negotiable;

(C) in bearer or registered form;

(D) in temporary or permanent form;

(E) issued with interest coupons; or

(F) to be repaid from taxes, revenue, both taxes and revenue, or

in another manner.

(3) "Public security authorization" means an action or

proceeding by an issuer taken, made, or proposed to be taken or

made in connection with or affecting a public security.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1205.002. CONFLICT OR INCONSISTENCY WITH OTHER LAWS. (a)

To the extent of a conflict or inconsistency between this chapter

and another law, this chapter controls.

(b) This chapter does not prohibit an issuer from applying to

the Texas Supreme Court for a writ of mandamus to the attorney

general for the approval of a bond, and the court is authorized

to issue the writ.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. DECLARATORY JUDGMENT ACTION

Sec. 1205.021. AUTHORITY TO BRING ACTION. An issuer may bring

an action under this chapter to obtain a declaratory judgment as

to:

(1) the authority of the issuer to issue the public securities;

(2) the legality and validity of each public security

authorization relating to the public securities, including if

appropriate:

(A) the election at which the public securities were authorized;

(B) the organization or boundaries of the issuer;

(C) the imposition of an assessment, a tax, or a tax lien;

(D) the execution or proposed execution of a contract;

(E) the imposition of a rate, fee, charge, or toll or the

enforcement of a remedy relating to the imposition of that rate,

fee, charge, or toll; and

(F) the pledge or encumbrance of a tax, revenue, receipts, or

property to secure the public securities;

(3) the legality and validity of each expenditure or proposed

expenditure of money relating to the public securities; and

(4) the legality and validity of the public securities.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1205.022. VENUE. An issuer may bring an action under this

chapter in a district court of Travis County or of the county in

which the issuer has its principal office.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1205.023. PROCEEDING IN REM; CLASS ACTION. An action under

this chapter is:

(1) a proceeding in rem; and

(2) a class action binding on all persons who:

(A) reside in the territory of the issuer;

(B) own property located within the boundaries of the issuer;

(C) are taxpayers of the issuer; or

(D) have or claim a right, title, or interest in any property or

money to be affected by the public security authorization or the

issuance of the public securities.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 3, eff.

Sept. 1, 1999.

Sec. 1205.024. PLEADING CONTENTS. The petition in an action

under this chapter must briefly set out, by allegation,

reference, or exhibit:

(1) the issuer's authority to issue the public securities;

(2) the purpose of the public securities;

(3) the holding and result of any required election;

(4) a copy of or a pertinent excerpt from each public security

authorization, including any essential action or expenditure of

money;

(5) the amount or proposed maximum amount of the public

securities;

(6) the interest rate or rates or the proposed maximum interest

rate of the public securities;

(7) in a suit relating to the validity or organization of an

issuer, the authority for and the proceedings relating to the

creation of the issuer or a boundary change; and

(8) any other pertinent matter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1205.025. TIME FOR BRINGING ACTION; PENDENCY OF OTHER

PROCEEDINGS. An issuer may bring an action under this chapter:

(1) concurrently with or after the use of another procedure to

obtain a declaratory judgment, approval, or validation;

(2) before or after the public securities are authorized,

issued, or delivered;

(3) before or after the attorney general approves the public

securities; and

(4) regardless of whether another proceeding is pending in any

court relating to a matter to be adjudicated in the suit.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. NOTICE OF DECLARATORY JUDGMENT ACTION

Sec. 1205.041. NOTICE TO INTERESTED PARTIES. (a) The court in

which an action under this chapter is brought shall, on receipt

of the petition, immediately issue an order, in the form of a

notice, directed to all persons who:

(1) reside in the territory of the issuer;

(2) own property located within the boundaries of the issuer;

(3) are taxpayers of the issuer; or

(4) have or claim a right, title, or interest in any property or

money to be affected by a public security authorization or the

issuance of the public securities.

(b) The order must, in general terms and without naming them,

advise the persons described by Subsection (a) and the attorney

general of their right to:

(1) appear for trial at 10 a.m. on the first Monday after the

20th day after the date of the order; and

(2) show cause why the petition should not be granted and the

public securities or the public security authorization validated

and confirmed.

(c) The order must give a general description of the petition

but is not required to contain the entire petition or any exhibit

attached to the petition.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 4, eff.

Sept. 1, 1999.

Sec. 1205.042. SERVICE OF NOTICE ON ATTORNEY GENERAL; WAIVER OF

SERVICE. (a) A copy of the issuer's petition with all attached

exhibits and a copy of the order issued under Section 1205.041(a)

shall be served on the attorney general before the 20th day

before the trial date.

(b) The attorney general may waive the service if the attorney

general has been provided a certified copy of the petition,

order, and a transcript of each pertinent public security

authorization relating to the matters described in the petition.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1205.043. PUBLICATION OF NOTICE. (a) The clerk of the

court shall give notice by publishing a substantial copy of the

order issued under Section 1205.041(a) in a newspaper of general

circulation in:

(1) Travis County;

(2) the county where the issuer has its principal office; and

(3) if the issuer has defined boundaries, each county in which

the issuer has territory.

(b) The notice shall be published once in each of two

consecutive calendar weeks, with the date of the first

publication before the 14th day before the trial date.

(c) If the issuer is this state, Subsection (a)(3) does not

apply.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1205.044. EFFECT OF PUBLICATION. The effect of notice

given under Sections 1205.041 and 1205.043 is that:

(1) each person described by Section 1205.041(a) is a party to

the action; and

(2) the court has jurisdiction over each person to the same

extent as if that person were individually named and personally

served in the action.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 5, eff.

Sept. 1, 1999.

SUBCHAPTER D. TRIAL AND APPEAL PROCEEDINGS

Sec. 1205.061. COURT'S POWER TO ENJOIN OTHER PROCEEDINGS. (a)

On the issuer's motion, before or after the trial date set under

Section 1205.041, the court may enjoin the commencement,

prosecution, or maintenance of any proceeding by any person that

contests the validity of:

(1) any organizational proceeding or boundary change of the

issuer;

(2) public securities that are described in the petition for

declaratory judgment action;

(3) a public security authorization relating to the public

securities;

(4) an action or expenditure of money relating to the public

securities, a proposed action or expenditure, or both;

(5) a tax, assessment, toll, fee, rate, or other charge

authorized to be imposed or made for the payment of the public

securities or interest on the public securities; or

(6) a pledge of any revenue, receipt, or property, or an

encumbrance on a tax, assessment, toll, fee, rate, or other

charge, to secure that payment.

(b) The court may:

(1) order a joint trial on all issues pending in any other

proceeding in a court in this state and the consolidation of the

proceeding with the action under this chapter; and

(2) issue necessary or proper orders to effect the consolidation

that will avoid unnecessary costs or delays or a multiplicity of

proceedings.

(c) An interlocutory order issued under this section is final

and may not be appealed.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1205.062. ANSWER OR INTERVENTION BY INTERESTED PARTIES. A

person described by Section 1205.041(a) may become a named party

to an action brought under this chapter by:

(1) filing an answer with the court at or before the time set

for trial under Section 1205.041; or

(2) intervening, with leave of court, after the trial date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1205.063. DUTIES OF ATTORNEY GENERAL. (a) The attorney

general shall examine a petition filed under Section 1205.021,

and shall raise appropriate defenses if the attorney general

believes that:

(1) the petition is defective, insufficient, or untrue; or

(2) the public securities are, or the public security

authorization or an expenditure of money relating to the public

securities is, or will be invalid or unauthorized.

(b) If the attorney general does not question the validity of

the public securities, the public security authorization, or an

expenditure of money relating to the public securities or the

security or provisions for the payment of the public securities,

the attorney general may:

(1) state that belief; and

(2) on a finding by the court to that effect, be dismissed as a

party.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1205.064. INSPECTION OF RECORDS OF ISSUER. (a) Each

record of an issuer relating to the public securities, a public

security authorization, or an expenditure of money relating to

the public securities is open to inspection at reasonable times

to any party to an action under this chapter.

(b) Each officer, agent, or employee with possession, custody,

or control of any book, paper, or record of the issuer shall, on

demand of the attorney general:

(1) allow examination of the book, paper, or record; and

(2) without cost, provide an authenticated copy that pertains to

or may affect the legality of the public securities, public

security authorization, or an expenditure of money relating to

the public securities.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1205.065. TRIAL OF ACTION. (a) The court shall with the

least possible delay:

(1) hear and determine each legal or factual question in the

declaratory judgment action; and

(2) render a final judgment.

(b) Regardless of the pendency of an appeal from an order

entered under Subchapter E, on motion of the issuer, the trial

judge shall proceed under Subsection (a).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1205.066. COURT COSTS AND OTHER EXPENSES. (a) An issuer

that brings an action under this chapter shall pay costs of the

action, except as provided by Subsection (b).

(b) The court may require a person other than the attorney

general who appears and contests or intervenes in the action to

pay all or part of the costs as the court determines equitable

and just.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1205.067. MILEAGE AND TRAVEL EXPENSES OF ATTORNEY GENERAL.

(a) If an action under this chapter is brought in a county other

than Travis County, the issuer shall pay any mileage or travel

expense of the attorney general or an assistant attorney general

in the amount this state allows to an official of this state for

travel on official business.

(b) A claim for an expense under Subsection (a):

(1) must be filed in duplicate with the clerk of the court in

which the action is pending; and

(2) shall be taxed as a cost against the issuer.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1205.068. APPEALS. (a) Any party to an action under this

chapter may appeal to the appropriate court of appeals:

(1) an order entered by the trial court under Section 1205.103

or 1205.104; or

(2) the judgment rendered by the trial court.

(b) A party may take a direct appeal to the supreme court as

provided by Section 22.001(c).

(c) An order or judgment from which an appeal is not taken is

final.

(d) An order or judgment of a court of appeals may be appealed

to the supreme court.

(e) An appeal under this section is governed by the rules of the

supreme court for accelerated appeals in civil cases and takes

priority over any other matter, other than writs of habeas

corpus, pending in the appellate court. The appellate court shall

render its final order or judgment with the least possible delay.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 6, eff.

Sept. 1, 1999.

Sec. 1205.069. LEGISLATIVE CONTINUANCES. Rule 254, Texas Rules

of Civil Procedure, and Section 30.003, Civil Practice and

Remedies Code, do not apply to a suit or an appeal under this

chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER E. SECURITY FOR ISSUER

Sec. 1205.101. SECURITY AGAINST SUIT. (a) Before the entry of

final judgment in an action under this chapter, the issuer may

file a motion with the court for an order that any opposing party

or intervenor, other than the attorney general, be dismissed

unless that person posts a bond with sufficient surety, approved

by the court, and payable to the issuer for any damage or cost

that may occur because of the delay caused by the continued

participation of the opposing party or intervenor in the action

if the issuer finally prevails and obtains substantially the

judgment requested in its petition.

(b) On receipt of a motion under Subsection (a), the court shall

issue an order directed to the opposing party or intervenor, with

a copy of the motion, to be served on the opposing party, the

intervenor, or the party's attorney, personally or by registered

mail, requiring the opposing party or intervenor to:

(1) appear at the time and place directed by the court, not

sooner than five nor later than 10 days after the date the order

is entered; and

(2) show cause why the motion should not be granted.

(c) The court may direct that motions relating to more than one

party or intervenor be heard together.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1205.102. STANDARD FOR GRANTING OF MOTION. The court shall

grant an issuer's motion for security under Section 1205.101

unless, at the hearing on the motion, the opposing party or

intervenor establishes that the person is entitled to a temporary

injunction against the issuance of the public securities.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1205.103. AMOUNT OF BOND. (a) The court that grants a

motion under this subchapter as to a particular opposing party or

intervenor shall in the order set the amount of the bond to be

posted by that person.

(b) The bond must be in an amount determined by the court to be

sufficient to cover any damage or cost, including an anticipated

increase in interest rates or in a construction or financing

cost, that may occur because of the delay caused by the continued

participation of the opposing party or intervenor in the acts if

the issuer finally prevails and obtains substantially the

judgment requested in its petition.

(c) The court may receive evidence at the hearing or during any

adjournment relating to the amount of the potential damage or

cost.

(d) The court may allocate the amount of the bond among opposing

parties and intervenors according to the extent of their

participation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1205.104. FAILURE TO FILE BOND. (a) The court shall

dismiss an opposing party or intervenor who does not file a

required bond before the 11th day after the date of the entry of

the order setting the amount of the bond.

(b) A dismissal under this section is a final judgment of the

court, unless appealed under Section 1205.068.

(c) No court has further jurisdiction over any action to the

extent that action involves any issue that was or could have been

raised in the action under this chapter, other than an issue that

may have been raised by an opposing party or intervenor who was

not subject to the motion.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1205.105. APPEAL. (a) An order setting the amount of a

bond denying the motion of an issuer for a bond, or dismissing a

party for failure to file a bond may be appealed under Section

1205.068.

(b) An appellate court may:

(1) modify an order of a lower court; and

(2) enter the modified order as the final order.

(c) If an appeal is not taken or if the appeal is taken and the

order of the lower court is affirmed or affirmed as modified, and

the required bond is not posted before the 11th day after the

date of the entry of the appropriate order, no court has further

jurisdiction over any action to the extent it involves an issue

that was or could have been raised in the action under this

chapter, other than an issue that may have been raised by an

opposing party or intervenor who was not subject to the motion.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER F. EFFECT OF DECLARATORY JUDGMENT

Sec. 1205.151. EFFECT OF JUDGMENT. (a) This section applies to

a final judgment of a district court in an action under this

chapter that holds that:

(1) the issuer had or has the authority on the terms set out in

the issuer's petition to:

(A) issue the public securities; or

(B) take each public security authorization; and

(2) each public security authorization and expenditure of money

relating to the public securities was legal.

(b) The judgment, as to each adjudicated matter and each matter

that could have been raised, is binding and conclusive against:

(1) the issuer;

(2) the attorney general;

(3) the comptroller; and

(4) any party to the action, whether:

(A) named and served with the notice of the proceedings; or

(B) described by Section 1205.041(a).

(c) The judgment is a permanent injunction against the filing by

any person of any proceeding contesting the validity of:

(1) the public securities, a public security authorization, or

an expenditure of money relating to the public securities

described in the petition;

(2) each provision made for the payment of the public securities

or of any interest on the public securities; and

(3) any adjudicated matter and any matter that could have been

raised in the action.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1205.152. STATEMENT ON VALIDATED PUBLIC SECURITY. (a) The

issuer of a public security validated under this chapter may have

written on the public security the following certificate:

"This obligation was validated and confirmed by a judgment

entered ______________ (date when the judgment was entered; the

court entering the judgment; and the style and number of the

declaratory judgment action), which perpetually enjoins the

commencement of any suit, action, or proceeding involving the

validity of this obligation, or the provision made for the

payment of the principal and interest of the obligation."

(b) The clerk, secretary, or other official of the issuer may

sign the certificate.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1206. REPLACEMENT FOR DAMAGED, DESTROYED, LOST, OR STOLEN PUBLIC SECURITIES

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 1206. REPLACEMENT FOR DAMAGED, DESTROYED, LOST, OR STOLEN

PUBLIC SECURITIES

SUBCHAPTER A. REPLACEMENT PROCEDURES IN ABSENCE OF PROCEDURES

PRESCRIBED IN ORIGINAL BOND RESOLUTION, ORDER, OR ORDINANCE

Sec. 1206.001. DEFINITION. In this subchapter, "issuer" means

this state, a department, agency, or instrumentality of this

state, or a municipal corporation or other political subdivision

of this state that is authorized to borrow money and issue bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1206.002. ISSUANCE OF REPLACEMENT BOND. (a) An issuer

may, without an election, issue a bond:

(1) to be exchanged for a damaged bond; or

(2) to replace a destroyed, lost, or stolen bond.

(b) A replacement bond may be issued under this subchapter only

for a bond that is outstanding and that was lawfully issued.

(c) A replacement bond issued under Subsection (a)(2) must be

issued on indemnity satisfactory to:

(1) the issuer; and

(2) the trustee if the bond being replaced is secured by a trust

indenture.

(d) An issuer may require an affidavit or another form of

evidence satisfactory to the issuer to establish ownership and

the circumstances of the damage, destruction, loss, or theft of

the bond.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1206.003. EFFECT AND FORM OF REPLACEMENT BOND. (a) A

replacement bond issued under this subchapter must be of like

tenor and effect as the bond that it is issued to replace.

(b) A replacement bond issued under this subchapter must bear a

date specified by the issuer and must be signed as provided by

law by the officers of the issuer holding office when the

replacement bond is issued.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1206.004. ATTORNEY GENERAL APPROVAL. (a) A replacement

bond issued under this subchapter must be submitted to the

attorney general for approval.

(b) If the attorney general finds that the replacement bond has

been issued in accordance with this subchapter, the attorney

general shall:

(1) approve the bond; and

(2) send the bond to the comptroller for registration.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1206.005. REGISTRATION. (a) The comptroller shall

register a replacement bond received under Section 1206.004 in

the same manner as the original bond was registered, giving it

the same registration number as the original bond, except that

the registration number must be preceded by the letter "R."

(b) The comptroller shall date the registration certificate as

of the date of registration of the replacement bond.

(c) Before registering a bond issued to replace a damaged bond,

the comptroller shall cancel the bond being replaced and return

that bond to the issuer. The comptroller shall register another

bond authorized under this subchapter on certification from the

attorney general that the bond is being issued to replace a lost,

stolen, or destroyed bond.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1206.006. FORM AND IDENTITY CHANGES. (a) An applicant to

the comptroller for replacement under this subchapter of a bond

that is damaged, destroyed, lost, or stolen and that, as

described in the application, does not appear in the

comptroller's records in the form and bear the identity

originally registered by the comptroller must provide to the

comptroller a chronology of the changes from the original,

registered form and identity.

(b) The chronology must enable the comptroller, under the

comptroller's rules, to trace the changes in form and identity of

the bond to the original, registered form and identity.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. REPLACEMENT PROCEDURES AS PRESCRIBED IN ORIGINAL

PUBLIC SECURITY AUTHORIZATION

Sec. 1206.021. DEFINITIONS. In this subchapter, "issuer,"

"public security," and "public security authorization" have the

meanings assigned by Section 1201.002.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1206.022. PRESCRIPTION OF PROCEDURES IN ORIGINAL PUBLIC

SECURITY AUTHORIZATION. The governing body of an issuer may

provide procedures for the replacement of lost, stolen,

destroyed, or mutilated public securities or interest coupons in

the manner prescribed in the public security authorization.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1206.023. EXCEPTION TO APPROVAL REQUIREMENT. (a) If the

duty to replace a public security or interest coupon is imposed

on a corporate trustee under a trust agreement or indenture or on

a paying agent for the public security, the attorney general is

not required to approve and the comptroller is not required to

register:

(1) the replacement public security or interest coupon; or

(2) the public security delivered on exchange of the previously

issued public security.

(b) A replacement public security or interest coupon is valid

and incontestable in the same manner and with the same effect as

the previously issued public security.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1207. REFUNDING BONDS

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 1207. REFUNDING BONDS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1207.001. DEFINITIONS. In this chapter:

(1) "Issuer" means this state or any department, board,

authority, agency, subdivision, municipal corporation, district,

public corporation, body politic, or instrumentality of this

state which has the power to borrow money and issue bonds, notes,

or other evidences of indebtedness. The term includes a county,

municipality, state-supported institution of higher education,

junior college district, regional college district, school

district, hospital district, water district, road district,

navigation district, conservation district, and any other kind or

type of political or governmental entity.

(2) "Paying agent" means the person, including the bank or trust

company, at whose location payment of refunded obligations is to

be made.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1207.002. AUTHORITY TO ISSUE. An issuer may issue

refunding bonds under this chapter to refund all or any part of

the issuer's outstanding bonds, notes, or other general or

special obligations.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1207.003. ELECTION. (a) Refunding bonds may be issued

without an election in connection with the issuance of the

refunding bonds or the creation of an encumbrance in connection

with the refunding bonds, except as provided by Subsection (b).

(b) If the constitution of this state requires an election to

permit a procedure, action, or matter pertaining to refunding

bonds, an election to authorize the procedure, action, or matter

shall be held substantially in accordance, to the extent

appropriate, with Chapter 1251.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1207.004. COMBINATION ISSUANCE. Under the terms and with

the security set forth in the proceedings that authorize the

issuance of the refunding bonds, a governmental entity may issue

refunding bonds:

(1) in combination with new bonds;

(2) with provision for the subsequent issuance of additional

parity bonds or subordinate lien bonds; or

(3) both in combination with new bonds and with provision for

the subsequent issuance of additional bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1207.005. SOURCES AVAILABLE FOR PAYMENT. Except as

provided by Section 1207.0621, a refunding bond may be secured by

and made payable from taxes, revenue, or both, another source, or

a combination of sources to the extent the issuer is otherwise

authorized to secure or pay any type of bond by or from that

source or those sources.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.003, eff.

Sept. 1, 2001.

Sec. 1207.006. MATURITY. A refunding bond issued under this

chapter must mature not later than 40 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1207.007. DELEGATION OF AUTHORITY. (a) In connection with

the issuance of refunding bonds, the governing body of an issuer

may:

(1) authorize the maximum principal amount of refunding bonds

that may be issued and the maximum rate of interest to be borne

by the bonds;

(2) identify the potential bonds, notes, or other general or

special obligations that may be refunded;

(3) recite the public purpose for which the refunding bonds are

to be issued; and

(4) delegate to any officer or employee of the issuer the

authority to:

(A) select any specific maturities or series of bonds, notes, or

other general or special obligations to be refunded; and

(B) effect the sale of the refunding bonds.

(b) In exercising the authority delegated by the governing body

of the issuer to the officer or employee, the officer or employee

may establish the terms and details related to the issuance and

sale or exchange of the refunding bonds, including:

(1) the form and designation of the refunding bonds;

(2) the principal amount of the refunding bonds and the amount

of the refunding bonds to mature in each year;

(3) the dates, price, interest rates, interest payment dates,

principal payment dates, and redemption features of the refunding

bonds;

(4) the form of escrow agreement described by Section 1207.062;

and

(5) any other details relating to the issuance and sale or

exchange of the refunding bonds as specified by the governing

body of the issuer in the proceedings authorizing the issuance of

the refunding bonds.

(c) A finding or determination made by an officer or employee

acting under the authority delegated to the officer or employee

has the same force and effect as a finding or determination made

by the governing body of the issuer.

Added by Acts 1999, 76th Leg., ch. 1064, Sec. 7, eff. Sept. 1,

1999.

Sec. 1207.008. LIMITATION. (a) An issuer may not issue

refunding bonds if the aggregate amount of payments to be made

under the refunding bonds exceeds the aggregate amount of

payments that would have been made under the terms of the

obligations being refunded unless:

(1) the governing body of the issuer, in the proceedings

authorizing the issuance of the refunding bonds, finds that the

issuance is in the best interests of the issuer; and

(2) the maximum amount by which the aggregate amount of payments

to be made under the refunding bonds exceeds the aggregate amount

of payments that would have been made under the terms of the

obligations being refunded is specified in the proceedings.

(b) An issuer is not required to comply with Subsection (a)(2)

if the governing body of the issuer determines and states in the

proceedings authorizing the issuance of the refunding bonds that

the manner in which the refunding is being executed does not make

it practicable to make the determination required by that

subsection.

Added by Acts 1999, 76th Leg., ch. 1064, Sec. 7, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 769, Sec. 4, eff.

Sept. 1, 2001.

SUBCHAPTER B. ADVANCE REFUNDING PROCEDURES

Sec. 1207.021. AUTHORITY TO DEPOSIT WITH COMPTROLLER. (a) An

issuer is entitled to deposit with the comptroller an amount of

money equal to the sum of:

(1) the principal amount of the bonds, notes, or other

obligations to be refunded;

(2) the interest that will accrue on those bonds, notes, or

other obligations computed to the due date or redemption date;

and

(3) any required redemption premium.

(b) At the time a deposit is made under Subsection (a), the

issuer shall deliver to the comptroller a certified copy of the

proceedings that authorize the issuance of the obligations to be

refunded, or a certified excerpt from those proceedings, that

clearly shows:

(1) each amount of interest and the date on which that amount of

interest is due on the obligations to be refunded;

(2) the date the principal is subject to redemption; and

(3) the name and address of the paying agent.

(c) The comptroller may rely on a certificate by the issuer as

to the amount of the charges made by the paying agent.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1207.022. LIMITATION. An issuer may issue refunding bonds

to make a deposit under this subchapter or Subchapter C only in

connection with refunding bonds issued to refund obligations that

are:

(1) scheduled to mature not later than the 20th anniversary of

the date of the refunding bonds; or

(2) subject to redemption before maturity not later than the

20th anniversary of the date of the refunding bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 8, eff.

Sept. 1, 1999.

Sec. 1207.023. AMOUNT OF PRINCIPAL. Refunding bonds for which a

deposit is made under this subchapter or Subchapter C may be

issued in an additional amount sufficient to:

(1) pay the cost and expense of issuing the bonds; or

(2) finance a debt service reserve, contingency, or other

similar fund the issuer considers necessary or advisable.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1207.024. METHODS AND TERMS OF SALE. (a) Refunding bonds

issued to make a deposit under this subchapter or Subchapter C

shall be sold for cash in a principal amount necessary to provide

all or part of the money required to:

(1) pay the principal of the obligations to be refunded and the

interest to accrue on those obligations to their maturity; or

(2) redeem the obligations to be refunded, before maturity, on

the date or dates the obligations are subject to redemption,

including the principal, interest to accrue on the obligations to

their redemption date or dates, and any required redemption

premium.

(b) The refunding bonds:

(1) shall be sold under the terms and procedures for the sale as

determined by the governing body of the issuer; and

(2) may be sold at public or private sale.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1207.025. REGISTRATION BEFORE DEPOSIT; REGISTRATION WITHOUT

CANCELLATION OF OBLIGATIONS TO BE REFUNDED. (a) The comptroller

may register refunding bonds as provided by Chapter 1202 before a

deposit required by this subchapter or Subchapter C is made.

(b) If the issuer has complied with each applicable requirement

of this chapter, the comptroller shall register refunding bonds

issued to make a deposit under this subchapter without the

surrender, exchange, or cancellation of the obligations to be

refunded.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 9, eff.

Sept. 1, 1999.

Sec. 1207.026. USE OF SALE PROCEEDS TO MAKE DEPOSIT; RIGHTS NOT

DEPENDENT ON CANCELLATION OF OBLIGATIONS TO BE REFUNDED. (a) An

issuer may sell and deliver refunding bonds that have been

registered with the comptroller so as to permit the issuer, in a

timely manner determined by the issuer, to use proceeds from the

sale to make all or any part of a deposit under this chapter.

(b) An issuer that has complied with this chapter may issue,

register, sell, or deliver a refunding bond in lieu of the

obligation to be refunded regardless of whether:

(1) the holder of the obligation to be refunded has surrendered

or presented the obligation for payment and cancellation; or

(2) the obligation to be refunded has been canceled.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1207.027. COMPTROLLER TO ACCEPT AND KEEP SAFE DEPOSITS.

(a) The comptroller shall:

(1) accept each deposit, payment, or instrument received under

this subchapter; and

(2) safely keep and use the money only for a purpose specified

in this subchapter.

(b) Money deposited with the comptroller under this subchapter

may not be:

(1) used by or for the benefit of this state or for the benefit

of a creditor of this state, except as provided by Section

1207.032; or

(2) commingled with other money.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1207.028. COMPTROLLER TO SEND AND RECORD DEPOSIT OR

PAYMENT. (a) After receipt of a deposit or payment under this

subchapter, the comptroller shall immediately and by the most

expeditious means send to the paying agent for the obligation

being refunded an amount equal to the deposit or payment less the

amount of any fee charged under Section 1207.032.

(b) The comptroller shall notify the paying agent to send to the

comptroller the obligation being refunded.

(c) After the comptroller has made a record of its payment and

cancellation, the comptroller shall send the obligation being

refunded and any interest coupon to the issuer.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1207.029. SELECTION OF PAYING AGENT. If there is more than

one paying agent for an obligation being refunded, the

comptroller shall send the money directly to:

(1) the paying agent located in this state, if only one paying

agent is located in this state;

(2) the paying agent located in this state having the largest

capital and surplus, if more than one paying agent is located in

this state; or

(3) the paying agent having the largest capital and surplus, if

no paying agent is located in this state and more than one paying

agent is located in another state.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1207.030. ESTABLISHMENT AND USE OF TRUST FUND. (a) The

paying agent shall deposit the money received from the

comptroller, except that amount representing the charges of the

paying agent, in an interest and sinking fund to be established

and maintained as a trust fund for the payment of the obligation

being refunded.

(b) The paying agent shall, from the interest and sinking fund,

pay or redeem the obligations to be refunded when properly

presented for payment or redemption.

(c) If there is more than one paying agent, the agent to whom

the comptroller sent the money under Section 1207.029 shall make

appropriate financial arrangements to ensure that the necessary

money will be available to any other paying agent to pay or

redeem an obligation to be refunded when presented for payment or

redemption.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1207.031. WITHDRAWAL OF DEPOSIT. (a) An issuer that has

made the deposit and payments required by this subchapter may

apply to the comptroller to withdraw from the paying agent the

amount of money deposited to the credit of the account of an

obligation that has been refunded, including interest and

premium, if any, by exhibiting the canceled obligation to the

comptroller. The comptroller shall make a proper record of

payment and cancellation of that obligation.

(b) An issuer may withdraw money deposited under this subchapter

only if:

(1) the conditions stated in Subsection (a) are met; or

(2) the attorney general certifies to the comptroller that the

issuer's payment of the obligation as to which the deposit was

made is barred by limitation and forbidden by law.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1207.032. COMPTROLLER FEES. The comptroller may charge a

reasonable fee for a service performed under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1207.033. DISCHARGE. (a) A deposit of money made under

this chapter is considered to be the making of firm banking and

financial arrangements for the discharge and final payment or

redemption of the obligations to be refunded or to be paid or

redeemed wholly or partly without the issuance of refunding bonds

if the deposit is made on or before the payment or redemption

date or dates of the obligations.

(b) An issuer may provide in the proceedings authorizing the

issuance of the refunding bonds that the refunding bonds are

subordinate to the obligations to be refunded. The subordination

may be made only in the manner and to the extent specifically

provided by those proceedings.

(c) After firm banking and financial arrangements for the

discharge and final payment or redemption of the obligations have

been made under Subsection (a), all rights of an issuer to

initiate proceedings to call the obligations for redemption or

take any other action amending the terms of the obligations are

extinguished. The right to call the obligations for redemption is

not extinguished if the issuer:

(1) in the proceedings providing for the firm banking and

financial arrangements, expressly reserves the right to call the

obligations for redemption;

(2) gives notice of the reservation of that right to the owners

of the obligations immediately following the making of the firm

banking and financial arrangements; and

(3) directs that notice of the reservation be included in any

redemption notices that it authorizes.

(d) Subsection (c) applies only to firm banking and financial

arrangements made on or after September 1, 1999, and has no

effect on the validity or legality of any such arrangements made

before that date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 10, eff.

Sept. 1, 1999.

Sec. 1207.034. RIGHT TO DEMAND OR RECEIVE EARLY PAYMENT. The

holder of an obligation to be refunded by refunding bonds may not

demand or receive payment of the obligation to be refunded before

its scheduled maturity date, due date, or redemption date unless

the proceedings authorizing the refunding bonds specifically

provide for the earlier payment.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1207.035. CONFLICT OR INCONSISTENCY WITH OTHER LAWS. To

the extent of a conflict or inconsistency between this subchapter

and another law, this subchapter controls.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. DIRECT DEPOSIT WITH PAYING AGENT

Sec. 1207.061. AUTHORITY TO DEPOSIT DIRECTLY. (a) An issuer

may, in lieu of making a deposit with the comptroller under

Subchapter B, deposit an amount of money sufficient to provide

for the payment or redemption of the obligations, including

assumed obligations, to be refunded or to be paid or redeemed in

whole or in part without issuing refunding bonds, directly with:

(1) a paying agent for any of the obligations to be refunded,

paid, or redeemed;

(2) the trustee under a trust indenture, deed of trust, or

similar instrument providing security for the obligations to be

refunded, paid, or redeemed; or

(3) a trust company or commercial bank other than one described

by Subdivision (1) or (2) that:

(A) does not act as a depository for the issuer; and

(B) is named in the proceedings of the issuer authorizing

execution of an agreement under Section 1207.062.

(b) An issuer may make a deposit under this section from any

source, including the proceeds from the sale of the refunding

bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 769, Sec. 5, eff.

Sept. 1, 2001.

Sec. 1207.062. ESCROW AGREEMENT. (a) An issuer may enter into

an escrow or similar agreement with a person described by Section

1207.061(a) with respect to the safekeeping, investment,

administration, and disposition of a deposit made under Section

1207.061.

(b) A deposit under Section 1207.061 may be invested only in:

(1) direct noncallable obligations of the United States,

including obligations that are unconditionally guaranteed by the

United States;

(2) noncallable obligations of an agency or instrumentality of

the United States, including obligations that are unconditionally

guaranteed or insured by the agency or instrumentality and that,

on the date the governing body of the issuer adopts or approves

the proceedings authorizing the issuance of refunding bonds, are

rated as to investment quality by a nationally recognized

investment rating firm not less than AAA or its equivalent; and

(3) noncallable obligations of a state or an agency or a county,

municipality, or other political subdivision of a state that have

been refunded and that, on the date the governing body of the

issuer adopts or approves the proceedings authorizing the

issuance of refunding bonds, are rated as to investment quality

by a nationally recognized investment rating firm not less than

AAA or its equivalent.

(c) A deposit under Section 1207.061 may be invested only in

obligations that mature and bear interest payable at times and in

amounts sufficient to provide for the scheduled payment or

redemption of the obligation to be refunded. The obligations may

be in book-entry form.

(d) An issuer shall enter into an agreement under Subsection (a)

if an obligation to be refunded is scheduled to be paid or

redeemed on a date later than the next scheduled interest payment

date on the obligation.

(e) Notwithstanding Subsection (b), a deposit under an escrow

agreement entered into under Subsection (a) before September 1,

1999, may not be invested in an investment described by

Subsection (b)(2) or (3).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 11, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 769, Sec. 6, eff. Sept.

1, 2001.

Sec. 1207.0621. SOURCES AVAILABLE FOR PAYMENT. An issuer may

pledge to the payment of a refunding bond issued to make a

deposit under this subchapter:

(1) any surplus income to be earned from the investment of a

deposit made under this subchapter;

(2) any other available revenue, income, or resource; or

(3) both surplus income described by Subdivision (1) and any

other available revenue, income, or resource.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 8.003, eff. Sept.

1, 2001.

Sec. 1207.063. DUTY TO COMPLY. A person described by Section

1201.061(a) that enters into an agreement under Section 1207.062

shall comply with each term of that agreement and, from the

deposited money and in the manner and to the extent provided by

the agreement, make available to any other paying agent or

trustee for an obligation of the same or a different series of

obligations to be refunded, paid, or redeemed, the amounts

required by the terms of the obligation to pay or redeem the

principal of and interest on the obligation when due.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 769, Sec. 7, eff.

Sept. 1, 2001.

Sec. 1207.064. INCONTESTABILITY OF CERTAIN ESCROW AGREEMENTS AND

CONTRACTS. After the registration of a refunding bond and the

sale and delivery of the bond to the purchaser, the proceedings

that authorize the refunding bond, any escrow agreement relating

to the refunding bond, and any contract providing security or

payments with respect to the refunding bond are:

(1) incontestable in any court or other forum for any reason;

and

(2) valid and binding obligations in accordance with their terms

for any purpose.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER D. EXCHANGE REFUNDING PROCEDURES

Sec. 1207.081. ISSUANCE IN EXCHANGE FOR OBLIGATION TO BE

REFUNDED; LIMITATION. (a) Refunding bonds may be issued to be

exchanged under this subchapter for, and on the surrender and

cancellation of, the obligations to be refunded.

(b) The comptroller shall register a refunding bond and deliver

it to the holder of the obligation to be refunded, in accordance

with the proceedings authorizing the refunding bond. The exchange

may be made in one delivery or in installment deliveries.

(c) Repealed by Acts 1999, 76th Leg., ch. 1064, Sec. 47(1), eff.

Sept. 1, 1999.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 47(1), eff.

Sept. 1, 1999.

Sec. 1207.082. LIMITATION ON AUTHORITY TO PARTIALLY REFUND. An

issuer may issue refunding bonds to be exchanged under this

subchapter to refund part of an outstanding issue of bonds,

notes, or other obligations only if the issuer demonstrates to

the attorney general at the time of the refunding that, based on

then current conditions, the issuer will have adequate resources

available at the times required to provide for the payment of the

unrefunded part of the outstanding issue when due.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1207.083. OTHER POWERS OF ISSUER. To the extent necessary

or convenient in carrying out a power under this subchapter, an

issuer may use the provisions of any other law that does not

conflict with this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1207.084. CONFLICT OR INCONSISTENCY WITH OTHER LAWS. When

bonds are being issued to be exchanged under this subchapter, to

the extent of a conflict or inconsistency between this subchapter

and another law, this subchapter controls.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1208. SECURITY FOR PUBLIC SECURITIES

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 1208. SECURITY FOR PUBLIC SECURITIES

Sec. 1208.001. DEFINITIONS. In this chapter:

(1) "Credit agreement" means any agreement authorized by a

governing body of an issuer in connection with or related to the

authorization, issuance, sale, resale, security, exchange,

payment, purchase, remarketing, or redemption of a public

security, interest on a public security, or both. The term

includes any agreement relating to public securities that is

defined or described in state law as a "credit agreement" or a

"bond enhancement agreement."

(2) "Issuer" and "public security" have the meanings assigned by

Section 1202.001.

(3) "Security agreement" means a resolution, order, ordinance,

or agreement that creates a security interest with respect to a

public security or a credit agreement.

(4) "Security interest" means a pledge of, lien on, or other

interest in taxes, revenue, receipts, funds, or other personal

property or fixtures that secures payment or performance of

public securities or a credit agreement.

Added by Acts 2001, 77th Leg., ch. 24, Sec. 1, eff. July 1, 2001.

Sec. 1208.002. PLEDGE OF SECURITY. (a) A security interest

created by an issuer by means of a security agreement:

(1) is valid and effective according to the terms of the

security agreement as to all property of the governmental unit

stated to be covered by the security agreement, whether:

(A) held at the time the security agreement is entered into or

adopted; or

(B) later acquired or received;

(2) except as provided by Subsection (c), is perfected from the

time the security agreement is entered into or adopted

continuously through the termination of the security interest, in

accordance with its terms, without physical delivery or transfer

of control of the property, filing of a document, or another act;

(3) ranks as to priority in order of the time of perfection,

except as otherwise provided by the security agreement; and

(4) may be enforced as provided by the security agreement or the

law that authorizes the security agreement.

(b) The rights of a lien creditor as defined by Section

9.102(a), Business & Commerce Code, are subordinate to a

perfected security interest described by Subsection (a).

(c) A security interest in real property is perfected when the

security agreement, a memorandum of the security agreement, or

other instrument creating the security interest is duly recorded

in the real property records of the county in which the property

is located.

(d) This section does not:

(1) create or exempt an issuer from a duty to submit public

securities to the attorney general for approval and registration

by the comptroller; or

(2) authorize an issuer to enter into or adopt a security

agreement.

Added by Acts 2001, 77th Leg., ch. 24, Sec. 1, eff. July 1, 2001.

Sec. 1208.003. PREEMPTION. This chapter is a statute described

by Section 9.109(c)(2), Business & Commerce Code, and an

issuer is considered to be a governmental unit for purposes of

that section.

Added by Acts 2001, 77th Leg., ch. 24, Sec. 1, eff. July 1, 2001.



CHAPTER 1231. BOND REVIEW BOARD

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE B. PROVISIONS APPLICABLE TO SECURITIES ISSUED BY STATE

GOVERNMENT

CHAPTER 1231. BOND REVIEW BOARD

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1231.001. DEFINITIONS. In this chapter:

(1) "Board" means the Bond Review Board.

(1-a) "Interest rate management agreement" means an agreement

that provides for an interest rate transaction, including a swap,

basis, forward, option, cap, collar, floor, lock, or hedge

transaction, for a transaction similar to those types of

transactions, or for a combination of any of those types of

transactions. The term includes:

(A) a master agreement that provides standard terms for

transactions;

(B) an agreement to transfer collateral as security for

transactions; and

(C) a confirmation of transactions.

(2) "State security" means:

(A) an obligation, including a bond, issued by:

(i) a state agency;

(ii) an entity that is expressly created by statute and has

statewide jurisdiction; or

(iii) an entity issuing the obligation on behalf of this state

or on behalf of an entity described by Subparagraph (i) or (ii);

(B) an installment sale or lease-purchase obligation that is

issued by or on behalf of an entity described by Paragraph (A)

and that has:

(i) a stated term of more than five years; or

(ii) an initial principal amount of more than $250,000; or

(C) an obligation, including a bond, that is issued under

Chapter 53, Education Code, at the request of or for the benefit

of an institution of higher education as defined by Section

61.003, Education Code, other than a public junior college.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

991, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

991, Sec. 3, eff. September 1, 2007.

Sec. 1231.002. CERTAIN RIGHTS OF ISSUERS NOT AFFECTED. This

chapter does not affect the right of an issuer of state

securities to select its own bond counsel, underwriter, financial

advisor, or other service provider in connection with the

issuance of state securities.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. BOND REVIEW BOARD

Sec. 1231.021. BOND REVIEW BOARD; PRESIDING OFFICER. (a) The

board is composed of:

(1) the governor;

(2) the lieutenant governor;

(3) the speaker of the house of representatives; and

(4) the comptroller.

(b) The governor is the presiding officer of the board.

(c) A member of the board may designate another person to act on

the member's behalf.

(d) If the speaker of the house of representatives is prohibited

by the constitution of this state from serving as a voting

member, the speaker serves as a nonvoting member.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.0031,

eff. Sept. 1, 2001.

Sec. 1231.022. RULES. The board may adopt rules:

(1) relating to applications for review, the review process, and

reporting requirements;

(2) exempting certain state securities from the application of

Subchapter C if the board finds that review of the securities is

unnecessary or impractical; and

(3) delegating to the director of the bond finance office the

authority to approve a state security on behalf of the board.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1231.023. DEBT ISSUANCE POLICIES AND GUIDELINES. (a) The

board shall adopt debt issuance policies to guide issuers of

state securities and to ensure that state debt is prudently

managed. The policies must be sufficiently flexible to allow the

state and issuers of state securities to respond to changing

economic conditions.

(b) The board shall consult with issuers of state securities in

developing the policies.

(c) The board shall adopt policies that:

(1) provide a mechanism for evaluating the amount of state debt

that can be managed prudently;

(2) address opportunities to consolidate debt authority;

(3) include guidelines for:

(A) appropriate levels of reserves;

(B) the types of state security that should be issued under

various circumstances; and

(C) the terms or structure of a state security;

(4) help the board and issuers of state securities to evaluate:

(A) the potential risks involved in the issuance of a state

security or in the execution of an interest rate management

agreement; and

(B) the effect that the issuance of a state security or that the

execution of an interest rate management agreement will have on

the finances and on the overall debt position of the issuer and

of the state; and

(5) recommend other advisable practices related to the issuance

of a state security.

Added by Acts 2001, 77th Leg., ch. 530, Sec. 1, eff. June 11,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

991, Sec. 4, eff. September 1, 2007.

SUBCHAPTER C. BOARD APPROVAL OF ISSUANCE OF STATE SECURITY

Sec. 1231.041. APPROVAL OF STATE SECURITY. An entity, including

a state agency, may not issue a state security unless:

(1) the board approves the issuance; or

(2) the security is exempted under Section 1231.022(2).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1231.042. APPLICATION FOR APPROVAL OF ISSUANCE OF STATE

SECURITY. To obtain the approval of the board to issue a state

security, a state agency or other entity must:

(1) apply to the board, in the manner prescribed by the board;

and

(2) file with the application any information, including

documents, required by the board.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1231.043. APPROVAL OF ISSUANCE. The board shall approve

the issuance of a state security if, after examining the

application and documents or items of information required by the

board, the board determines that the issuance is advisable.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1231.044. STATE AUDITOR REVIEW OF STATE SECURITY PROCEEDS;

REPORT. (a) On the board's request, the state auditor shall

review the disposition of state security proceeds.

(b) The state auditor shall prepare a report of the review and

file a copy of the report with:

(1) the board;

(2) the governor;

(3) the lieutenant governor;

(4) the speaker of the house of representatives;

(5) the secretary of state; and

(6) each member of the legislature.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 12, eff.

Sept. 1, 1999.

SUBCHAPTER D. REPORTS TO LEGISLATURE

Sec. 1231.061. REVIEW OF CERTAIN UNISSUED STATE SECURITIES;

BIENNIAL REPORT TO LEGISLATURE. (a) The board shall review all

state securities, including general obligation and revenue bonds,

that have been authorized but are unissued.

(b) Not later than October 31 of each even-numbered year, the

board shall submit to the legislature a report that recommends

whether the authorization for a state security should be revoked.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.004, eff.

Sept. 1, 2001.

Sec. 1231.062. BIENNIAL DEBT STATISTICS REPORT. (a) Not later

than December 31 of each even-numbered year, the board shall

submit to the legislature a statistical report relating to:

(1) state securities; and

(2) bonds and other debt obligations issued by local

governments.

(b) A report must include:

(1) total debt service as a percentage of total expenditures;

(2) tax-supported debt service as a percentage of general

revenue expenditure;

(3) per capita total debt;

(4) per capita tax-supported debt;

(5) total debt and tax-supported debt as a percentage of

personal income;

(6) total personal income per capita;

(7) total debt per capita as a percentage of total personal

income per capita;

(8) total debt and tax-supported debt as a percentage of real

property valuations;

(9) total debt and tax-supported debt as a percentage of annual

revenues and expenditures;

(10) principal required to be repaid in five years and principal

required to be repaid in 10 years;

(11) growth rates of total debt per capita and total debt per

dollar of personal income;

(12) recent trends in the issuance of short-term notes;

(13) recent trends in issuance costs;

(14) savings from recent refundings;

(15) recent trends in capitalized interest use;

(16) debt service coverage ratios, if applicable; and

(17) other information the board considers relevant.

(c) The attorney general, each state agency, and each local

government shall provide to the board, at the times required by

the board, information that the board determines to be necessary

to prepare the statistical report.

(d) The board may enter into a contract for the procurement of

services related to the collection and maintenance of information

on the indebtedness of local governments and state agencies

necessary to prepare the statistical report.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1416, Sec. 1, eff. June 19, 2009.

Sec. 1231.063. DEBT AFFORDABILITY STUDY. (a) The board, in

consultation with the Legislative Budget Board, shall annually

prepare a study regarding the state's current debt burden by:

(1) analyzing the state's historical debt use and financial and

economic resources to determine the amount of additional not

self-supporting debt the state can accommodate; and

(2) monitoring how annual changes and new debt authorizations

affect the mechanism described in Subsection (b).

(b) The study must include a mechanism that can be used to

determine, at a minimum, the state's debt affordability and serve

as a guideline for debt authorizations and debt service

appropriations. The mechanism must be designed to calculate:

(1) the not self-supporting debt service as a percentage of

unrestricted revenues;

(2) the ratio of not self-supporting debt to personal income;

(3) the amount of not self-supporting debt per capita;

(4) the rate of debt retirement; and

(5) the ratio of not self-supporting debt service to budgeted or

expended general revenue.

(c) Not later than February 15 of each year, the board shall

submit the annual study to:

(1) the governor;

(2) the comptroller;

(3) the presiding officer of each house of the legislature; and

(4) the Senate Committee on Finance and House Appropriations

Committee.

(d) The annual study submitted under Subsection (c) must include

a target and limit ratio for not self-supporting debt service as

a percentage of unrestricted revenues.

Added by Acts 2007, 80th Leg., R.S., Ch.

991, Sec. 5, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1416, Sec. 2, eff. June 19, 2009.

SUBCHAPTER E. SECURITY TRANSACTION REPORTS

Sec. 1231.081. GENERAL REQUIREMENTS. (a) Each entity that

issues a state security shall report to the board its security

transactions.

(b) A report must:

(1) be itemized;

(2) state in dollars the information required by Subsection (c)

or Sections 1231.082-1231.085 for money paid to each business and

classify each of the businesses that money was paid to according

to:

(A) the race, ethnicity, and gender of the controlling ownership

of each business; and

(B) whether the business is domestic or foreign; and

(3) be made in compliance with board rule.

(c) For any security transaction, the report must state each

issuance cost, including the cost of:

(1) bond counsel;

(2) financial advisor;

(3) rating agencies;

(4) official statement preparation;

(5) official statement printing;

(6) bond printing;

(7) paying agent or registrar;

(8) escrow agent;

(9) escrow verification agent;

(10) trustee;

(11) attorney general;

(12) dealer fee;

(13) remarketing fee; and

(14) credit enhancement.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1231.082. REPORT OF STATE SECURITY SOLD COMPETITIVELY. A

report concerning a state security that is sold competitively

must state:

(1) the components of the gross spread, including:

(A) gross takedown;

(B) expenses; and

(C) syndicate profit and loss;

(2) a summary of obligation orders and allotments by maturity,

firm, and order type; and

(3) each syndicate firm's gross takedown and share of syndicate

profit or loss.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1231.083. REPORT OF STATE SECURITY SOLD THROUGH

NEGOTIATION. A report concerning a state security sold through

negotiation must state:

(1) the components of the spread, including:

(A) management fee;

(B) structuring fee;

(C) underwriting risk;

(D) takedown; and

(E) spread expenses;

(2) each firm's share of underwriting risk;

(3) the underwriter's counsel;

(4) a summary of obligation orders and allotments by maturity,

firm, and order type; and

(5) each syndicate firm's share of management fee, structuring

fee, underwriting risk fee, and takedown.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1231.084. REPORT OF STATE SECURITY SOLD THROUGH PRIVATE

PLACEMENT. A report concerning a state security sold through

private placement must state:

(1) each component of the private placement fee, including the:

(A) management fee;

(B) placement agent fee; and

(C) expenses; and

(2) the placement agent's counsel's fee.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1231.085. REPORT OF REFUNDING OR ESCROW-RELATED

TRANSACTION. A report concerning a refunding or escrow-related

transaction must state the spread paid on the purchase or sale of

an escrow security.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1231.086. ANNUAL BOARD REPORTS. (a) On May 15 of each

year, the board shall send to the joint committee charged with

monitoring the implementation of goals for participation by

historically underutilized businesses a report of the information

received under this subchapter for the six months preceding March

1 of that year.

(b) On November 15 of each year, the board shall send to the

lieutenant governor, the speaker of the house, each member of the

legislature, and the joint committee a report of the information

received under this subchapter for the fiscal year ending August

31 of that year.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER F. BOND FINANCE OFFICE

Sec. 1231.101. BOND FINANCE OFFICE. (a) The board shall

appoint a director to:

(1) manage the bond finance office; and

(2) select the staff of the office.

(b) When practical, the office shall make use of:

(1) the resources of the Legislative Budget Board; and

(2) the offices of the governor and the comptroller.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1231.102. ANNUAL REPORT. Not later than 90 days after the

end of each state fiscal year, the bond finance office shall

publish a report listing:

(1) the amount of state securities outstanding;

(2) applicable repayment schedules; and

(3) other information the office considers relevant.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1231.103. PROVISION OF INFORMATION RELATING TO OTHER BONDS.

The bond finance office may provide information for inclusion in

a prospectus related to any bond issued under authority of state

law or municipal ordinance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1232. TEXAS PUBLIC FINANCE AUTHORITY

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE B. PROVISIONS APPLICABLE TO SECURITIES ISSUED BY STATE

GOVERNMENT

CHAPTER 1232. TEXAS PUBLIC FINANCE AUTHORITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1232.001. SHORT TITLE. This chapter may be cited as the

Texas Public Finance Authority Act.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.002. PURPOSE. The purpose of this chapter is to

provide a method of financing for:

(1) the acquisition or construction of buildings; and

(2) the purchase or lease of equipment by executive or judicial

branch state agencies.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 646, Sec. 1, eff.

Sept. 1, 2001.

Sec. 1232.003. DEFINITIONS. In this chapter:

(1) "Authority" means the Texas Public Finance Authority.

(2) "Board" means the board of directors of the authority.

(3) "Building" means:

(A) a structure used by a state agency to conduct state

business; and

(B) the major equipment or personal property related

functionally to a structure used by a state agency to conduct

state business.

(4) "Commission" means the Texas Building and Procurement

Commission.

(5) "Computer equipment" means a telecommunications device or

system, an automated information system, a computer on which an

information system is automated, and computer software.

(6) "Construction" means the erection, improvement, repair,

renovation, or remodeling of a building.

(7) "Equipment" means a fixed asset, other than land or a

building, used by a state agency to conduct state business. The

term includes computer equipment.

(8) "Obligation" means a bond, note, certificate of

participation, certificate of obligation, or interest in a

contract.

(9) "State agency" means a board, commission, department,

office, agency, institution of higher education, or other

governmental entity in the executive, judicial, or legislative

branch of state government.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 1.01, eff.

Sept. 1, 2001.

Sec. 1232.004. STATE LEASE FUND ACCOUNT. (a) The state lease

fund account is an account in the general revenue fund and may be

used only for a purpose designated by law.

(b) The state lease fund account may be used to finance an

appropriation to the commission or a state agency or directly to

the authority on behalf of a state agency to pay required rents,

fees, and installments to the authority.

(c) After all obligations have been paid or provided for, the

legislature may transfer money deposited in the state lease fund

account to the Texas capital trust fund account for other

purposes.

(d) The amount in the state lease fund account that is in excess

of amounts needed for debt service and is unencumbered shall be

transferred at the end of each biennium to the undedicated

portion of the general revenue fund.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.005. APPLICATION OF STATE FUNDS REFORM ACT. All money

paid to the authority under this chapter is subject to Subchapter

F, Chapter 404.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. TEXAS PUBLIC FINANCE AUTHORITY

Sec. 1232.051. TEXAS PUBLIC FINANCE AUTHORITY. The Texas Public

Finance Authority is a public authority and a body politic and

corporate.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.052. COMPOSITION OF GOVERNING BOARD. (a) The

authority is governed by a board of directors composed of seven

members appointed by the governor with the advice and consent of

the senate.

(b) A person is not eligible for appointment as a member of the

board if the person or the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization receiving funds from the

authority;

(2) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

receiving funds from the authority; or

(3) uses or receives a substantial amount of tangible goods,

services, or funds from the authority, other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses.

(c) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointees.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 646, Sec. 2, eff.

Sept. 1, 2001.

Sec. 1232.053. TERMS. Members of the board are appointed for

staggered terms of six years, with two or three members' terms

expiring February 1 of each odd-numbered year.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 646, Sec. 3, eff.

Sept. 1, 2001.

Sec. 1232.054. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that a member:

(1) violates a prohibition established by Section 1232.060;

(2) cannot because of illness or disability discharge the

member's duties for a substantial part of the term for which the

member is appointed; or

(3) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year unless the absence is excused by majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the executive director of the authority has knowledge

that a potential ground for removal exists, the executive

director shall notify the presiding officer of the board of the

potential ground. The presiding officer shall then notify the

governor and the attorney general that a potential ground for

removal exists. If the potential ground for removal involves the

presiding officer, the executive director shall notify the

assistant presiding officer, who shall notify the governor and

the attorney general that a potential ground for removal exists.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.055. BOARD MEMBER TRAINING. (a) To be eligible to

take office as a member of the board, a person appointed to the

board must complete at least one course of a training program

that complies with this section.

(b) The training program must provide information to the person

regarding:

(1) the enabling legislation that created the authority and the

board;

(2) the programs operated by the authority;

(3) the role and functions of the authority;

(4) the rules of the authority, with an emphasis on the rules

that relate to disciplinary and investigatory authority;

(5) the current budget for the authority;

(6) the results of the most recent formal audit of the

authority;

(7) the requirements of the:

(A) open meetings law, Chapter 551;

(B) public information law, Chapter 552; and

(C) administrative procedure law, Chapter 2001;

(8) the requirements of the conflict of interest laws and other

laws relating to public officials; and

(9) any applicable ethics policies adopted by the authority or

the Texas Ethics Commission.

(c) A person appointed to the board is entitled to reimbursement

for travel expenses incurred in attending the training program,

as provided by the General Appropriations Act and as if the

person were a member of the board.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.056. OFFICERS; MEETINGS. (a) The governor shall

designate a member of the board as the presiding officer to serve

in that capacity at the pleasure of the governor. The board

biennially shall elect an assistant presiding officer from its

members.

(b) The board shall meet at least once in each calendar quarter

and shall meet at other times at the call of the presiding

officer or as prescribed by board rule.

(c) A subcommittee of the board, appointed by the board as

provided by Section 1371.053(c)(2), is not subject to Chapter 551

when it is acting to price and sell the obligations of the

authority in accordance with parameters for the issuance

established by the board.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.005(a),

eff. Sept. 1, 2001.

Sec. 1232.057. PUBLIC TESTIMONY AT BOARD MEETINGS. The board

shall develop and implement policies that provide the public with

a reasonable opportunity to appear before the board and to speak

on any issue under the jurisdiction of the authority.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.058. COMPENSATION AND EXPENSES. A board member is

entitled to:

(1) a per diem of $50, unless otherwise specified in the General

Appropriations Act, for each day the member performs functions as

a board member; and

(2) reimbursement for actual and necessary expenses that the

member incurs in performing board functions.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.059. STAFF; CONSULTANTS. (a) The board shall employ

persons and contract with consultants necessary for the board to

perform its functions.

(b) Employees of the authority are considered to be state

employees.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.060. CONFLICT OF INTEREST. (a) An officer, employee,

or paid consultant of a Texas trade association in the field of

public finance may not be a member of the board or an employee of

the authority who is exempt from the state's position

classification plan or is compensated at or above the amount

prescribed by the General Appropriations Act for step 1, salary

group A17, of the position classification salary schedule.

(b) A person who is the spouse of an officer, manager, or paid

consultant of a Texas trade association in the field of public

finance may not be a member of the board and may not be an

employee of the authority who is exempt from the state's position

classification plan or is compensated at or above the amount

prescribed by the General Appropriations Act for step 1, salary

group A17, of the position classification salary schedule.

(c) For the purposes of this section, a Texas trade association

is a nonprofit, cooperative, and voluntarily joined association

of business or professional competitors in this state designed to

assist its members and its industry or profession in dealing with

mutual business or professional problems and in promoting their

common interest.

(d) A person may not serve as a member of the board or act as

the general counsel to the board or the authority if the person

is required to register as a lobbyist under Chapter 305 because

of the person's activities for compensation on behalf of a

profession related to the operation of the authority.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.061. INFORMATION ON RESPONSIBILITIES OF BOARD MEMBERS

AND EMPLOYEES. The executive director of the authority or the

executive director's designee shall provide to members of the

board and to authority employees, as often as necessary,

information regarding their qualification for office or

employment under this chapter and their responsibilities under

applicable laws relating to standards of conduct for state

officers or employees.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.062. SEPARATION OF POLICYMAKING AND MANAGEMENT

RESPONSIBILITIES. The board shall develop and implement policies

that clearly separate the policymaking responsibilities of the

board and the management responsibilities of the executive

director and the staff of the authority.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.063. EQUAL EMPLOYMENT OPPORTUNITY. (a) The executive

director of the authority or the executive director's designee

shall prepare and maintain a written policy statement to assure

implementation of a program of equal employment opportunity under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel that are in compliance with requirements

of Chapter 21, Labor Code;

(2) a comprehensive analysis of the authority workforce that

meets federal and state guidelines;

(3) procedures by which a determination can be made about the

extent of underuse in the authority workforce of all persons for

whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address those areas of

underuse.

(b) A policy statement prepared under Subsection (a) must cover

an annual period, be updated annually and reviewed by the

Commission on Human Rights for compliance with Subsection (a)(1),

and be filed with the governor's office.

(c) The governor's office shall deliver a biennial report to the

legislature based on the information received under Subsection

(b). The report may be made separately or as a part of other

biennial reports made to the legislature.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.064. CAREER LADDER; EMPLOYEE PERFORMANCE EVALUATIONS.

(a) The executive director of the authority or the executive

director's designee shall develop an intra-agency career ladder

program that addresses opportunities for mobility and advancement

for employees within the authority. The program shall require

intra-agency posting of all positions concurrently with any

public posting.

(b) The executive director of the authority or the executive

director's designee shall develop a system of annual performance

evaluations that are based on documented employee performance.

All merit pay for authority employees must be based on the system

established under this subsection.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.065. COMPLIANCE WITH LAWS RELATING TO ACCESSIBILITY.

The authority shall comply with federal and state laws related to

program and facility accessibility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.066. BOARD AUTHORITY. (a) The board's authority

under this chapter is limited to the financing of:

(1) the acquisition or construction of a building;

(2) the purchase or lease of equipment; or

(3) stranded costs of a municipal power agency.

(b) The board's authority does not affect the authority of the

commission or any other state agency.

(c) Buildings and equipment financed by the authority under this

chapter do not become part of other property to which they may be

attached or into which they may be incorporated, without regard

to whether the other property is real or personal.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.006(a),

eff. Sept. 1, 2001.

Sec. 1232.067. GENERAL POWERS. The board may:

(1) exercise, to the extent practicable, all powers given to a

corporation under the general laws of the state;

(2) have perpetual succession by its corporate name;

(3) sue and be sued in its corporate name;

(4) adopt a seal for use as the board considers appropriate;

(5) accept gifts; and

(6) adopt rules and perform all functions reasonably necessary

for the board to administer its functions prescribed by this

chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.068. EMINENT DOMAIN. The authority may exercise the

power of eminent domain for the purposes set forth in this

chapter in connection with the acquisition or construction of a

building that is authorized as provided by Section 1232.108.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.069. ANNUAL FINANCIAL REPORT. The board, authority,

or executive director of the authority shall prepare annually a

complete and detailed written report accounting for all funds

received and disbursed by the authority during the preceding

fiscal year. The annual report must meet the reporting

requirements applicable to financial reporting provided in the

General Appropriations Act.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.070. INFORMATION ON COMPLAINTS. (a) The authority

shall keep a file about each written complaint filed with the

authority that the authority has authority to resolve. The

authority shall provide to the person filing the complaint and

the persons complained about the authority's policies and

procedures relating to complaint investigation and resolution.

The authority, at least quarterly and until final disposition of

the complaint, shall notify the person filing the complaint and

the persons complained about of the status of the complaint

unless the notice would jeopardize an undercover investigation.

(b) The authority shall keep information about each complaint

filed with the authority. The information must include:

(1) the date the complaint is received;

(2) the name of the complainant;

(3) the subject matter of the complaint;

(4) a record of all persons contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) for complaints for which the authority took no action, an

explanation of the reason the complaint was closed without

action.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.071. RELATIONSHIP TO PREVIOUS BOARD. (a) The Texas

Public Finance Authority owns the property formerly owned by, and

is the successor to each lease or rental contract entered into

by, the Texas Public Building Authority created by Chapter 700,

Acts of the 68th Legislature, Regular Session, 1983.

(b) An obligation contracted or assumed by the Texas Public

Building Authority with respect to a property or contract

described by Subsection (a) is an obligation of the Texas Public

Finance Authority.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.072. SUNSET PROVISION. The Texas Public Finance

Authority is subject to Chapter 325 (Texas Sunset Act). Unless

continued in existence as provided by that chapter, the authority

is abolished and this chapter expires September 1, 2011.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

928, Sec. 3.13, eff. June 15, 2007.

SUBCHAPTER C. OBLIGATIONS

Sec. 1232.101. ISSUANCE OF BONDS FOR CERTAIN STATE AGENCIES.

With respect to all bonds authorized to be issued by or on behalf

of the adjutant general's department, Parks and Wildlife

Department, Texas Agricultural Finance Authority, Texas Low-Level

Radioactive Waste Disposal Authority, Stephen F. Austin State

University, Midwestern State University, and Texas Southern

University, the authority has the exclusive authority to act on

behalf of those entities in issuing bonds on their behalf. In

connection with those issuances and with the issuance of

refunding bonds on behalf of those entities, the authority is

subject to all rights, duties, and conditions surrounding

issuance previously applicable to the issuing entity under the

statute authorizing the issuance. A reference in an authorizing

statute to the entity on whose behalf the bonds are being issued

applies equally to the authority in its capacity as issuer on

behalf of the entity.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 646, Sec. 4, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1335, Sec. 13, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.18, eff. September 1, 2009.

Sec. 1232.102. ISSUANCE OF BONDS FOR STATE OFFICE BUILDINGS.

(a) The board may issue and sell bonds in the name of the

authority to finance the acquisition or construction of

buildings. After receiving a request described by Section

2166.452, the board may issue bonds in amounts not exceeding the

previously authorized amount of bonds plus five percent of the

acquisition cost of the property, as described in the request.

(b) The board shall promptly issue and sell bonds in the name of

the authority under this chapter to finance the acquisition or

construction of a building that has been authorized in accordance

with this chapter or under Section 2166.452 or 2166.453.

(c) The commission or other state agency involved in acquiring

or constructing a building financed by bonds issued under this

chapter shall accomplish its statutory authority as if the

building were financed by legislative appropriation. The board

and the commission or other state agency involved in the

acquisition or construction of a building shall adopt a

memorandum of understanding that defines the division of

authority between the board and the commission or other agency.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 646, Sec. 5, eff.

Sept. 1, 2001.

Sec. 1232.1025. ISSUANCE OF BONDS FOR MILITARY FACILITIES. (a)

The board may issue and sell bonds in the name of the authority

to finance the acquisition or construction of buildings to be

used as state military forces facilities.

(b) After receiving a request under Section 431.0292 or

431.0302(c), the board shall promptly issue and sell bonds in the

name of the authority to provide the requested financing.

(c) The adjutant general shall accomplish its statutory

authority as if the property or building were financed by

legislative appropriation. The board and the adjutant general

shall adopt a memorandum of understanding that defines the

division of authority between the board and adjutant general.

(d) On completion of the acquisition or construction, the

adjutant general shall lease the building from the authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

1335, Sec. 14, eff. September 1, 2007.

Sec. 1232.103. ISSUANCE OF OBLIGATIONS FOR EQUIPMENT. (a) The

authority may issue and sell obligations for the financing of:

(1) a lease or other agreement that concerns equipment that an

executive or judicial branch state agency has purchased or leased

or intends to purchase or lease; or

(2) a package of agreements described by Subdivision (1) that

involves one or more state agencies.

(b) An obligation issued by the authority is payable under an

agreement that may be in the nature of:

(1) a lease under which the authority leases equipment from a

vendor for sublease to the commission or another state agency;

(2) a purchase by the authority of equipment and the lease of

that equipment to either:

(A) the commission for the benefit of a state agency; or

(B) a state agency other than the commission;

(3) a purchase by the authority of equipment and the sale of

that equipment to a state agency on an installment payment basis;

or

(4) any similar agreement.

(c) If an agreement is between the authority and a state agency

or between a vendor and a state agency, the commission shall

nevertheless perform its functions as purchasing agent for the

state, with the funds obtained under this section used solely to

finance the agreement. The board and the commission shall adopt a

memorandum of understanding that defines the division of

authority between the board and the commission.

(d) A state agency may enter into a type of agreement described

by this section to purchase or lease necessary equipment.

(e) If a law requires a state agency to obtain the approval of

another state agency or perform any other act before the agency

may purchase or lease computer equipment, those requirements must

be satisfied before the agency may enter into an agreement under

this chapter. The authority shall adopt rules so that computer

equipment may not be financed before the authority receives

written proof that the requirements have been satisfied.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.104. ISSUANCE OF OBLIGATIONS FOR ALTERNATIVE FUEL

PROJECTS. (a) If the authority determines that a project is

financially viable and sufficient revenue is or will be

available, the authority may issue and sell obligations the

proceeds of which shall be used for the financing of:

(1) the conversion of state agency vehicles and other sources of

substantial energy output to an alternative fuel under Subchapter

A, Chapter 2158;

(2) the construction, acquisition, or maintenance by the

commission of fueling stations supplying alternative fuels or

equipment enhancing the use of engine-driven technology to

support state agency vehicles and other energy applications that

use an alternative fuel;

(3) the conversion of school district motor vehicles and other

sources of substantial energy output to an alternative fuel;

(4) the construction, acquisition, or maintenance by a school

district of fueling stations supplying alternative fuels or

equipment enhancing the use of engine-driven technology to

support school district motor vehicles and other energy

applications that use an alternative fuel;

(5) the conversion of local mass transit authority or department

motor vehicles and other sources of substantial energy output to

an alternative fuel;

(6) the construction, acquisition, or maintenance of fueling

stations supplying alternative fuels or equipment enhancing the

use of engine-driven technology by a local mass transit authority

or department to support transit authority or department vehicles

and other energy applications that use an alternative fuel;

(7) the conversion of motor vehicles and other sources of

substantial energy output of a local government to an alternative

fuel;

(8) the conversion of motor vehicles and other sources of

substantial energy output of a hospital district or authority, a

housing authority, or a district or authority created under

Section 52, Article III, Texas Constitution, or Section 59,

Article XVI, Texas Constitution, to an alternative fuel;

(9) the construction, acquisition, or maintenance of fueling

stations supplying alternative fuels or equipment enhancing the

use of engine-driven technology to support motor vehicles and

other energy applications that use an alternative fuel by a

county, a municipality, or an entity described by Subdivision

(8); or

(10) a joint venture between the private sector and a state

agency or political subdivision that is required under law to use

an alternative fuel in the agency's or subdivision's vehicles or

other energy applications to:

(A) convert vehicles or other sources of substantial energy

output to an alternative fuel;

(B) develop fueling stations and resources for the supply of

alternative fuels and engine-driven applications;

(C) aid in the distribution of alternative fuels; and

(D) engage in other projects to facilitate the use of

alternative fuels.

(b) The board may provide for the payment of the principal of or

interest on an obligation issued under this section:

(1) by pledging all or a part of the revenue the state derives

from the sale of alternative fuel, alternative fuel equipment or

technology, or vehicles powered by an alternative fuel;

(2) by contracting with a political subdivision or a private

entity to pledge revenue the political subdivision or private

entity derives from the sale of alternative fuel, alternative

fuel equipment or technology, or vehicles powered by an

alternative fuel in an amount sufficient to ensure that the

obligations are paid;

(3) by pledging appropriated general revenues of the state or

other appropriated money in the state treasury; or

(4) from any other source of funds available to the board.

(c) The authority shall attempt to:

(1) include minority-owned businesses in the issuance and

underwriting of at least 20 percent of the obligations issued

under this section; and

(2) include women-owned businesses in the issuance and

underwriting of at least 10 percent of the obligations issued

under this section.

(d) Costs of administering the alternative fuel finance program

shall be considered a part of project costs and shall be funded

with proceeds of the obligations.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

864, Sec. 4, eff. September 1, 2005.

Sec. 1232.105. AGGREGATE LIMIT ON ISSUANCE OF OBLIGATIONS FOR

ALTERNATIVE FUEL PROJECTS. The authority may not issue and sell

more than $50 million in obligations for projects under Section

1232.104.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.106. EVALUATION OF APPLICATION FOR ASSISTANCE WITH

ALTERNATIVE FUEL PROJECTS. (a) The Alternative Fuels Council

shall evaluate an application by an eligible entity for the

financing under Section 1232.104 of the acquisition,

construction, or improvement of alternative fuels infrastructure

and shall determine whether the proposed project will increase

energy or cost savings to the applicant.

(b) The authority may not issue an obligation under Section

1232.104 unless the Alternative Fuels Council certifies that the

proposed project will increase energy or cost savings to the

applicant.

(c) The Alternative Fuels Council by rule may adopt procedures

and standards for the evaluation of an application for the

financing of a proposed project under Section 1232.104.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.107. PURCHASE OF OBLIGATIONS FOR ALTERNATIVE FUEL

PROJECTS. (a) The authority may use the proceeds of obligations

issued under Section 1232.104 to purchase, at a price determined

by the authority, an obligation of an entity described by Section

1232.104(a) that evidences the entity's obligation to repay the

authority. Notwithstanding any other law, the authority may

acquire an obligation of an entity described by Section

1232.104(a) in a private sale as provided by resolution or order

of the governing body of the entity.

(b) An entity described by Section 1232.104(a) may borrow from

the authority by selling an obligation to the authority.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.1071. ISSUANCE OF OBLIGATIONS FOR FINANCING STRANDED

COSTS OF MUNICIPAL POWER AGENCY. (a) The authority may, either

directly or by means of a trust or trusts established by it,

issue obligations or other evidences of indebtedness for

financing stranded costs of a municipal power agency created by

concurrent resolution by its member cities on or before November

1, 1979, pursuant to Chapter 163, Utilities Code, or a

predecessor statute to that chapter. The stranded costs of the

municipal power agency are set forth as allocated to the member

cities in the "Potentially Strandable Investment (ECOM) Report:

1998 Update" issued by the Public Utility Commission of Texas.

(b) At the request of any member city of a municipal power

agency, the authority shall issue obligations or other evidences

of indebtedness in the amount of the requesting member city's

stranded costs, plus the sum of the costs described in

Subdivision (1) and the issuance costs, and shall make a grant of

the proceeds of the obligations or evidences of indebtedness to

the municipal power agency. A member city's request under this

subsection must include a statement of the payment terms for

recovering stranded costs. A grant of the proceeds of obligations

or evidences of indebtedness is subject to the following

conditions:

(1) the municipal power agency shall use the grant to reduce the

outstanding principal of the agency's debts allocable to stranded

costs of the requesting member city for federal income tax

purposes, whether by redemption, defeasance, or tender offer,

together with any interest expenses, call premium, tender

premium, or administrative expenses associated with the principal

payment; and

(2) the municipal power agency shall reduce the amount payable

by the requesting member city under its power sales contract with

the agency to reflect the reduced debt service on the agency's

debt as a result of the payments made under Subdivision (1).

(c) Obligations or evidences of indebtedness issued by the

authority under this section must be secured by nonbypassable

charges imposed by the authority on retail customers receiving

transmission and distribution services provided by the requesting

member city, which must be consistent with the stranded cost

recovery terms stated in the member city's request unless

otherwise approved by the member city. Obligations or evidences

of indebtedness issued by the authority under this section are

not a debt of this state, the municipal power agency, or any

member of the municipal power agency.

(d) The Public Utility Commission of Texas shall provide

necessary assistance to the authority to ensure the collection

and enforcement of the nonbypassable charges, whether directly or

by using the assistance and powers of the requesting member city.

(e) The authority and the Public Utility Commission of Texas

have all powers necessary to perform the duties and

responsibilities described by this section. This section shall be

interpreted broadly in a manner consistent with the most

cost-effective financing of stranded costs. To the extent

possible, obligations or evidences of indebtedness issued by the

authority under this section must be structured so that any

interest on the obligations or evidences of indebtedness is

excluded from gross income for federal income tax purposes. Any

interest on the obligations or evidences of indebtedness is not

subject to taxation by and may not be included as part of the

measurement of a tax by this state or a political subdivision of

this state.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 8.007(a), eff.

Sept. 1, 2001.

Sec. 1232.108. LEGISLATIVE AUTHORIZATION REQUIRED. Except as

permitted by Section 1232.109, 2166.452, or 2166.453, before the

board may issue and sell bonds, the legislature by the General

Appropriations Act or other law must have authorized:

(1) the specific project for which the bonds are to be issued

and sold; and

(2) the estimated cost of the project or the maximum amount of

bonded indebtedness that may be incurred by the issuance and sale

of bonds for the project.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.109. AUTHORIZATION TO PURCHASE CERTAIN REAL PROPERTY.

(a) Because there is a continued need to acquire real property

in or in the immediate vicinity of state office building

complexes for the continued operation of state government,

because prices and values of real property periodically

fluctuate, and because the state must be able to respond to

rapidly changing market conditions to acquire real property at

substantial savings to taxpayers, the commission may purchase and

renovate real property located, in whole or in part, within 1,000

feet of:

(1) the Capitol Complex in Travis County; or

(2) the John H. Winters Human Services Complex in Travis County.

(b) The commission may contract as necessary to accomplish the

purposes stated in Subsection (a). The estimated cost of the

project is $10 million. Before purchasing property under this

section, the commission must determine that the purchase would be

in the state's best interest.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.110. SPECIFIC PROJECTS. The board may issue bonds

under Section 1232.102 for the following projects:

Project

Estimated Cost

State Board of Insurance Building in Travis County;

facilities associated with relocation of the State Aircraft

Pooling Board (not to exceed an estimated amount of

$7,000,000); and the acquisition and development of acreage

at Robert Mueller Municipal Airport for a state complex

(not to exceed an estimated amount of $41,000,000)

$59,937,000

Laboratory and Office Facilities for the Texas Department

of Health

$42,300,000

Parking facilities for state officers and employees to be

built on state parking Lot 20 and for visitors to the

Capitol Complex to be built on state parking Lot 17

$29,500,000

Construction or purchase and renovation of a building or

buildings by the commission in Tarrant County

$10,000,000

Construction or purchase and renovation of a building or

buildings by the commission in Harris County

$20,000,000

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 646, Sec. 6, eff.

Sept. 1, 2001.

Sec. 1232.111. CERTAIN PROJECTS BY TEXAS DEPARTMENT OF

TRANSPORTATION. (a) The authority may issue and sell

obligations to finance one or more projects described by Section

201.1055(a), Transportation Code. Notwithstanding Section

1232.108(2), the estimated cost of the project must be specified

in the General Appropriations Act or other law.

(b) Any provision of this chapter that relates to the issuance

or sale of obligations to finance the acquisition or construction

of a building, including provisions relating to form, procedure,

repayment, actions that may be taken to ensure that the payment

of the principal of and interest on the obligations is continued

without interruption, and other relevant matters, applies to the

issuance or sale of obligations under this section to the extent

that the provision may be appropriately made applicable.

(c) The legislature may appropriate money from any available

source, including the state highway fund, to the Texas Department

of Transportation to make lease payments to the authority for

space occupied by the department in a building acquired or

constructed under Section 201.1055(a), Transportation Code.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.90, eff. June 14, 2005.

Sec. 1232.1115. CERTAIN CONSTRUCTION AND REPAIR PROJECTS AND

EQUIPMENT PURCHASES; GENERAL OBLIGATION BONDS. (a) The

authority has the exclusive power to issue general obligation

bonds under Section 50-f, Article III, Texas Constitution. The

board shall issue the bonds in a cumulative amount not to exceed

$850 million for:

(1) construction or repair projects in or outside Travis County

that are administered by or on behalf of a state agency listed in

Section 50-f, Article III, Texas Constitution, and authorized by

the legislature in accordance with Section 1232.108; or

(2) the purchase of needed equipment by or on behalf of such an

agency, and authorized by the legislature by the General

Appropriations Act or other law.

(b) The board shall provide for, issue, and sell the bonds in

accordance with Section 50-f, Article III, Texas Constitution,

and this chapter. Proceeds from the sale of the bonds shall be

invested as provided by this chapter.

(c) Proceeds from the sale of the bonds may be spent on an

authorized project or for the purchase of needed equipment only

in accordance with the legislative appropriation of the proceeds.

Added by Acts 2001, 77th Leg., ch. 565, Sec. 1, eff. Nov. 6,

2001.

Text of section effective on Passage of SJR 65.

Sec. 1232.1116. CERTAIN MAINTENANCE, IMPROVEMENT, REPAIR, AND

CONSTRUCTION PROJECTS; GENERAL OBLIGATION BONDS. (a) The

authority has the exclusive power to issue general obligation

bonds under Section 50-g, Article III, Texas Constitution. The

board shall issue the bonds in a cumulative amount not to exceed

$1 billion for:

(1) maintenance, improvement, repair, and construction projects

in or outside Travis County that are administered by or on behalf

of a state agency listed in Section 50-g, Article III, Texas

Constitution, and authorized by the legislature in accordance

with Section 1232.108; or

(2) the purchase of needed equipment by or on behalf of such an

agency, and authorized by the legislature by the General

Appropriations Act or other law.

(b) The board shall provide for, issue, and sell the bonds in

accordance with Section 50-g, Article III, Texas Constitution,

and this chapter. Proceeds from the sale of the bonds shall be

invested as provided by this chapter.

(c) Proceeds from the sale of the bonds may be spent on an

authorized project or for the purchase of needed equipment only

in accordance with the legislative appropriation of the proceeds.

Added by Acts 2007, 80th Leg., R.S., Ch.

1392, Sec. 1.

Sec. 1232.112. BOND REVIEW BOARD APPROVAL. (a) The authority

may not issue obligations until the Bond Review Board has

approved the issuance under Chapter 1231.

(b) The Bond Review Board may not approve a bond issue unless a

project analysis is submitted for approval as provided by Section

1232.114.

(c) Refunding obligations of the authority must be approved by

the Bond Review Board.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.113. OBLIGATION ISSUANCE ORIENTATION; INFORMATION TO

AND FROM CLIENT AGENCIES. (a) In this section, "client agency"

means a state agency on whose behalf the board may issue

obligations.

(b) The authority shall develop an orientation to the obligation

issuance process for the authority's client agencies.

(c) The orientation must include:

(1) information explaining the obligation issuance process in

plain language; and

(2) an orientation meeting to be held before the issuance

process begins.

(d) As part of the orientation, a client agency shall provide to

the authority:

(1) detailed information concerning the project for which

obligations are to be issued;

(2) a description of the legislative authority for the issuance

of the obligations; and

(3) the names of employees of the client agency who are

designated to work with the authority in connection with the

project.

(e) The authority shall prepare information of interest to the

authority's client agencies describing the functions of the

authority and the procedures by which complaints are filed with

and resolved by the authority. The authority shall make the

information available to its client agencies.

(f) The board by rule shall establish methods by which client

agencies are notified of the name, mailing address, and telephone

number of the authority for the purpose of directing complaints

to the authority. The board may provide for that notification on

a form provided to a client agency during the orientation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.114. PROJECT ANALYSIS. (a) When the authority

submits its application for approval of a bond issue to the Bond

Review Board, the agency or institution that will use the project

to be financed by the bonds shall submit to the Bond Review Board

a project analysis of the project. The project analysis must be

in the form required for a project analysis requested from the

commission under Sections 2166.151-2166.155.

(b) This section does not apply to a minor renovation, repair,

or construction project at a facility operated by the Texas

Department of Criminal Justice for the imprisonment of

individuals convicted of felonies other than state jail felonies,

as defined by the department in cooperation with the commission.

Instead of submitting a project analysis, the department may

substitute the master plan required to be submitted by Section

1401.121 if the master plan contains information substantially

equivalent to the information required to be in a project

analysis under Sections 2166.151-2166.155.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.085, eff. September 1, 2009.

Sec. 1232.115. EXPENSES INCLUDED IN PRINCIPAL AMOUNT. (a) The

principal amount of obligations may include amounts required to

pay required reserve funds, capitalized interest, the authority's

administrative costs, issuing expenses, and other expenses

associated with the authority's issuance and sale of the

obligations.

(b) The principal amount of obligations issued to finance the

purchase of computer equipment that is the subject of a

contingent appropriation under Subchapter B, Chapter 317, must be

sufficient to cover any payments of principal and interest that

must occur during the remainder of the biennium after the

obligations are issued.

(c) Because of the expenses specified by Subsection (a) and

because the cost estimates for acquisition, construction, repair,

or renovation of a project cannot be finally determined at the

time the project is authorized for financing, the principal

amount of any issuance of obligations may be an amount not to

exceed 150 percent of the amount of the estimated cost for the

project being financed.

(d) Costs and expenses authorized by this section may not be

included in the principal amount unless the board finds that

those costs and expenses are necessary and reasonable at the time

the obligations are issued.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.008, eff.

Sept. 1, 2001.

Sec. 1232.116. MANNER OF REPAYMENT. (a) The board may provide

for the payment of the principal of and interest on obligations

issued under this chapter:

(1) by pledging all or part of the revenue derived from:

(A) leasing a building or equipment to a state agency either

directly or through the commission; or

(B) selling equipment on an installment basis to a state agency

either directly or through the commission; or

(2) from any other funds lawfully available to the board.

(b) From funds appropriated for paying rental charges or making

installment payments on buildings or equipment, the commission or

an occupying or using state agency shall pay to the board a

rental or make installment payments on the buildings or

equipment.

(c) The board shall determine the amount of the rental or

installment payments. The amount must be sufficient to:

(1) pay the principal of and interest on the obligations;

(2) maintain any reserve fund required for servicing the

obligations; and

(3) reimburse the authority for other costs incurred by it with

respect to the obligations.

(d) When the commission or another state agency is required by

Subsection (b) to pay a rental to the authority and the

commission or other state agency depends on receiving a rental

from an occupying or using state agency to pay the authority, the

commission or other state agency shall set the rental in an

amount that is sufficient to pay the rental required by the

board.

(e) In addition to other sources of repayment provided by this

section, the legislature by law may direct that money in the

Texas capital trust fund account be used to pay the principal of

and interest on bonds issued under this chapter for the

acquisition or construction of a building.

(f) The legislature may require the deposit into the Texas

capital trust fund account of all or part of the proceeds of a

transaction concerning a building.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.117. STATE DEBT NOT CREATED. (a) An obligation

issued under this chapter is not a debt of the state or any state

agency, political corporation, or political subdivision of the

state and is not a pledge of the faith and credit of any of them.

A bond is payable solely from revenue as provided by this

chapter.

(b) An obligation issued under this chapter must contain on its

face a statement to the effect that:

(1) neither the state nor a state agency, political corporation,

or political subdivision of the state is obligated to pay the

principal of or interest on the obligation except as provided by

this chapter; and

(2) neither the faith and credit nor the taxing power of the

state or any state agency, political corporation, or political

subdivision of the state is pledged to the payment of the

principal of or interest on the obligation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.118. ORDER OR RESOLUTION AUTHORIZING ISSUANCE OF

OBLIGATIONS. (a) An order or resolution of the board

authorizing the issuance of obligations, including refunding

obligations, may provide for the flow of funds and the

establishment and maintenance of the interest and sinking fund,

the reserve fund, and other funds.

(b) The order or resolution may:

(1) prohibit the issuance of additional obligations payable from

the pledged revenues; or

(2) preserve the right of the board to issue additional

obligations that are on a parity with or subordinate to the lien

and pledge on the revenue being used to support the obligations

being issued pursuant to the order or resolution.

(c) The order or resolution may contain any other provision or

covenant determined by the board.

(d) The board may make covenants with respect to the

obligations, the pledged revenues, and the operation and

maintenance of the buildings or equipment financed under this

chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.119. ADOPTION AND EXECUTION OF INSTRUMENTS. The board

may adopt and have executed any other proceeding or instrument

necessary and convenient in the issuance of obligations.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.1191. DELEGATION OF AUTHORITY. (a) The board may

delegate authority to negotiate contracts required for issuance

of obligations to one or more of its employees or members.

(b) The negotiation of a contract described by Subsection (a),

including oral discussions with contractors, is not considered to

be a meeting or a deliberation.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 8.009(a), eff.

Sept. 1, 2001.

Sec. 1232.120. EXEMPTION FROM TAXATION. An obligation issued by

the board, any transaction relating to the obligation, and

profits made from the sale of the obligation are exempt from

taxation by this state or by a municipality or other political

subdivision of this state.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.121. CERTIFICATION AND DEPOSIT OF PROCEEDS OF

OBLIGATIONS. (a) After issuing obligations, the board shall

certify to the commission or the appropriate state agency and to

the comptroller that the proceeds from the issuance are

available. The board shall deposit the proceeds in the state

treasury.

(b) The proceeds shall be credited to the account of the state

agency that is responsible under an agreement for making rental

or installment payments to the authority.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.122. COMMENCEMENT OF CONSTRUCTION, PURCHASE, OR LEASE.

The acquisition or construction of a building or the purchase or

lease of equipment may begin after:

(1) the authority has certified that obligations in an amount

sufficient to pay the construction or purchase price of the

project have been authorized for issuance by the authority and

approved by the Bond Review Board; or

(2) the proceeds have been deposited into the state treasury

and:

(A) the comptroller has certified that the proceeds are

available;

(B) the reserve funds and capitalized interest, as certified by

the authority as reasonably required, have been paid; and

(C) the costs of issuing the obligations, as certified by the

authority, have been paid.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.010(a),

eff. Sept. 1, 2001.

Sec. 1232.123. INVESTMENT OF BOND PROCEEDS. (a) With the

board's concurrence, the comptroller shall invest the unexpended

bond proceeds and investment income on bond proceeds in

investments approved by law for the investment of state funds.

(b) Investment income that the board determines is needed to

finance the acquisition, construction, purchase, or lease of

buildings or equipment and that is not required to be rebated to

the federal government shall be credited to the account of the

appropriate state agency.

(c) Investment income that the board determines is not needed to

finance the acquisition, construction, purchase, or lease of

buildings or equipment and that is not required to be rebated to

the federal government shall be credited to and accounted for in

the state lease fund account.

(d) Notwithstanding Section 404.071, the interest earned on the

investment income that is deposited in the state lease fund

account shall be credited to and accounted for in that account.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.124. PREFERENCE FOR TEXAS BUSINESSES. If the

authority contracts with a private entity to issue bonds under

this chapter, the authority shall consider contracting with:

(1) an entity that has a place of business in this state; and

(2) a historically underutilized business as defined by Section

2161.001.

Added by Acts 2007, 80th Leg., R.S., Ch.

991, Sec. 6, eff. September 1, 2007.

SUBCHAPTER D. LEASE AND CONVEYANCE OF PROPERTY BY AUTHORITY

Sec. 1232.201. RENT AND FEES. (a) The commission or the

appropriate state agency shall establish schedules necessary to

properly charge occupying state agencies for the expenses

incurred in financing the acquisition or construction of

buildings in accordance with this chapter.

(b) An occupying state agency shall, when the payments are due,

pay to the commission, the appropriate state agency, or directly

into the state lease fund account the amount determined by the

commission. Instead of payments by an occupying state agency, the

legislature may appropriate money on the agency's behalf directly

to the state lease fund account.

(c) Payments received by the commission or another state agency

under this section shall be deposited to the credit of the state

lease fund account.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.202. CONTRACTS CONTINGENT ON LEGISLATIVE

APPROPRIATIONS. (a) Each lease or installment sale contract

entered into under this chapter is contingent on the

legislature's appropriation of sufficient funds.

(b) The board may act as necessary to ensure that the payment of

the principal of and interest on obligations is continued without

interruption if:

(1) sufficient appropriated funds are unavailable;

(2) the commission or another state agency fails to pay a rental

or installment; or

(3) the commission or another state agency fails to renew a

lease contract.

(c) Permissible actions under Subsection (b) include:

(1) the re-leasing or subleasing of buildings or equipment to

any entity; and

(2) the repossession and resale of equipment to any entity.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.203. LEASE OF SPACE FOR CHILD CARE FACILITY. (a) The

commission, when acting under Chapter 663, is not an occupying

state agency for purposes of Section 1232.201.

(b) The commission or the appropriate state agency shall include

in the schedules developed under Section 1232.201(a) the method

of charging state agencies that occupy all or part of a building

to which Section 1232.201 applies for the space in the building

that is used for a child-care facility under Chapters 663, 2165,

and 2166.

(c) An occupying agency's share shall be determined at least in

part on the ratio of the number of the occupying agency's

employees who work in the building to the total number of state

employees who work in the building.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 761, Sec. 6, eff.

Sept. 1, 2001.

Sec. 1232.204. LEASING PREFERENCE. A building owned by the

authority is considered state-owned space for the purposes of:

(1) Section 2165.107; and

(2) child-care facility sites located in state-owned buildings

under Chapters 663, 2165, and 2166.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.205. LEASE OF SPACE TO OUTSIDE ENTITIES. The board

may lease all or part of a building, the acquisition or

construction of which was financed under this chapter, to any

person if the building cannot be leased to the commission or

another state agency.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1232.206. PROPERTY CONVEYANCE. (a) When the principal of

and interest on obligations relating to equipment or a building

financed under this chapter are fully paid and the equipment or

building is free of all liens, the board shall certify to the

commission or the appropriate state agency that rentals,

payments, or installments are no longer required to pay the

principal of and interest on the obligations.

(b) When making the certification required by Subsection (a),

the board shall, if necessary and for $1, convey the title of the

equipment or building, including any real property, to the

commission or the appropriate state agency.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1233. COLLEGE OPPORTUNITY ACT

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE B. PROVISIONS APPLICABLE TO SECURITIES ISSUED BY STATE

GOVERNMENT

CHAPTER 1233. COLLEGE OPPORTUNITY ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1233.001. SHORT TITLE. This chapter may be cited as the

College Opportunity Act.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1233.002. DEFINITIONS. In this chapter:

(1) "Board" means the Bond Review Board.

(2) "Committee" means the College Opportunity Act committee.

(3) "College savings bond" means a general obligation bond or

another instrument authorized to be designated as a college

savings bond under this chapter.

(4) "Issuer" means:

(A) the Veterans' Land Board;

(B) the Texas Water Development Board;

(C) the Texas Higher Education Coordinating Board; or

(D) another state agency authorized under this chapter to

designate part or all of its general obligation bonds as college

savings bonds.

(5) "Postsecondary educational institution" includes an

institution of higher education, as that term is defined by

Section 61.003, Education Code, and a private, nonprofit

institution of higher education that is accredited by a

recognized accrediting agency, as that term is defined by Section

61.003, Education Code, and that is located and authorized to

operate in this state. The term does not include a private

institution of higher education operated exclusively for

sectarian purposes, religious teaching or worship, or the

training of professionals in the field of religion.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1233.003. EFFECT ON OTHER LAW. To the extent of any

conflict between this chapter and other law in regard to college

savings bonds, this chapter controls.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 1233.051. COLLEGE OPPORTUNITY ACT COMMITTEE. (a) The

College Opportunity Act committee consists of:

(1) the following ex officio members:

(A) the commissioner of the General Land Office;

(B) the commissioner of higher education;

(C) the executive administrator of the Texas Water Development

Board;

(D) the comptroller;

(E) the executive director of the board; and

(F) the chief executive officer of a state agency authorized by

the board under Section 1233.155 to designate any part of its

general obligation bonds as college savings bonds; and

(2) three public members appointed by the governor with the

advice and consent of the senate.

(b) A public member must have knowledge, skill, and experience

in an academic, business, or financial field.

(c) Public members serve staggered, six-year terms, with the

term of one member expiring February 1 of each odd-numbered year.

(d) A vacancy in the office of a public member shall be filled

by appointment for the unexpired term.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1233.052. PRESIDING OFFICER; PROCEDURES. (a) The

committee shall designate a member of the committee to serve as

presiding officer.

(b) The committee shall establish procedures for the conduct of

its business.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1233.053. DEPUTIES. An ex officio member of the committee

may appoint a deputy to serve as a voting member of the committee

in the member's absence.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. BENEFITS OF COLLEGE OPPORTUNITY BONDS

Sec. 1233.101. FINANCIAL INCENTIVES AND BONUSES. (a) The

committee may authorize financial incentives for a holder of a

college savings bond to encourage the enrollment of students at

postsecondary educational institutions. The committee shall

establish procedures necessary to implement this section.

(b) A bonus payment may be paid under this subsection to the

holder of a college savings bond at maturity only if the holder

owned the college savings bond for the five years preceding the

bond's maturity date.

(c) The bonus payment may be paid to the holder of any college

savings bond at maturity in a form that may be applied only to

tuition costs at a postsecondary educational institution.

(d) The amount of the bonus payment for each year must be at

least equal to four-tenths of one percent of the college savings

bond's face amount, applied to each full year from the date of

purchase to the earlier of the date of redemption or the date of

maturity. Subject to Subsection (e), the committee may increase

the amount of the payment at the time the committee authorizes

the college savings bond.

(e) The amount of financial incentives provided under this

section during a state fiscal biennium may not exceed an amount

equal to one-half of one percent of the total amount of college

savings bonds maturing during that biennium.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1233.102. EFFECT ON OTHER FINANCIAL AID. In determining a

student's eligibility for monetary assistance, including a

scholarship or grant, awarded by a state agency or the amount of

financial assistance to provide the student, an amount of $10,000

or less in proceeds from college savings bonds, including

principal and accumulated interest, may not be considered:

(1) a financial resource of the student; or

(2) a form of financial aid or assistance to the student.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER D. ELIGIBILITY REQUIREMENTS AND PROCEDURES FOR

DESIGNATION AS COLLEGE SAVINGS BOND

Sec. 1233.151. BONDS ELIGIBLE FOR DESIGNATION AS COLLEGE SAVINGS

BONDS. All or part of the following bonds are eligible to be

designated as college savings bonds:

(1) veterans' land and housing bonds authorized under Sections

49-b and 49-b-1, Article III, Texas Constitution, issued by the

Veterans' Land Board;

(2) farm and ranch loan bonds authorized under Section 49-f,

Article III, Texas Constitution;

(3) water development bonds authorized by Sections 49-c, 49-d,

49-d-1, 49-d-2, 49-d-4, 49-d-6, and 50-d, Article III, Texas

Constitution, issued by the Texas Water Development Board;

(4) college student loan bonds authorized by Sections 50b and

50b-1, Article III, Texas Constitution, issued by the Texas

Higher Education Coordinating Board; or

(5) bonds issued by an issuer to refund bonds described by

Subdivisions (1)-(4).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1233.152. APPLICATION FOR DESIGNATION. To have a bond

designated as a college savings bond, the issuer must:

(1) apply for approval in the manner prescribed by the

committee; and

(2) submit with the application any other information the

committee requires.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1233.153. COMMITTEE REVIEW AND DETERMINATION. (a) The

committee shall examine an application and other information

submitted by an issuer under Section 1233.152.

(b) The committee shall recommend to the board that all or part

of the bonds be approved for designation as college savings bonds

if the committee determines that the designation:

(1) is advisable; and

(2) is of economic benefit to the bondholders and to this state.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1233.154. CONSIDERATION BY BOARD; DESIGNATION. (a) The

board shall consider the application and other information

submitted by an issuer and shall approve the designation of part

or all of the bonds as college savings bonds if, after examining

the application and other information, the board determines that

the designation as college savings bonds is advisable.

(b) The bonds shall be designated as college savings bonds in

any manner that:

(1) the resolution providing for the issuance of the bonds

specifies; and

(2) the board considers appropriate.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1233.155. CONSIDERATION AND DESIGNATION OF ADDITIONAL

BONDS. (a) A state agency, including a state agency listed

under Section 1233.151, that issues general obligation bonds not

specified by that section may apply to the committee to issue

those general obligation bonds as college savings bonds.

(b) The committee shall consider the application as provided by

Section 1233.153 and may recommend to the board that the state

agency be granted authority to designate all or part of the

general obligation bonds issued by the state agency as college

savings bonds if the committee determines that the authorization:

(1) is advisable;

(2) is consistent with the purposes of this chapter; and

(3) is of economic benefit to the bondholders and to this state.

(c) The board shall consider the state agency's application and

shall approve the designation of all or part of the bonds as

college savings bonds if the board determines that the

designation of the bonds as college savings bonds is advisable.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1233.156. APPROVAL BY ATTORNEY GENERAL. The attorney

general may not approve the issuance as a college savings bond of

a bond that requires the attorney general's approval before

issuance unless the bond is issued in accordance with this

chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER E. ISSUANCE, SALE, AND MARKETING

Sec. 1233.201. TYPE AND DENOMINATION OF BOND. A college savings

bond:

(1) must be a:

(A) zero coupon bond;

(B) capital appreciation bond;

(C) compound interest bond;

(D) municipal multiplier bond;

(E) capital accumulator bond; or

(F) similar type of bond that will encourage the purchaser to

hold the bond until maturity; and

(2) must be issued in small denominations, in accordance with

guidelines established by the committee to make the bonds

attractive for financing the costs of higher education.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1233.202. REDEMPTION PRICE. A college savings bond may not

be callable before maturity at a price less than its stated value

at maturity except:

(1) under a mandatory redemption or call provision of the

resolution authorizing the bond; or

(2) as otherwise authorized by law.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1233.203. AGGREGATE PRINCIPAL AMOUNT. For the purpose of

determining the amount of bonds that an issuer may issue under

the Texas Constitution and designate as college savings bonds

under this chapter, the aggregate principal amount is the

aggregate of the initial offering prices, excluding accrued

interest, at which the bonds are offered for sale to the public,

including a private or negotiated sale, without a reduction for

an underwriter's discount or the fee of a placement agent or

other intermediary.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1233.204. PRIVATE OR NEGOTIATED SALE. (a) A series of

bonds that includes college savings bonds may be sold at a

private or negotiated sale if the committee determines that a

private or negotiated sale will result in a more efficient and

economic sale of the bonds or greater access to the bonds by

investors who are residents of this state.

(b) If college savings bonds are sold at a private or negotiated

sale, the underwriter to whom the bonds are sold must have, in

the committee's judgment, sufficient capability to broadly

distribute the bonds to investors who are residents of this

state.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1233.205. MARKETING AND DISTRIBUTION. (a) The committee

shall coordinate the marketing and distribution of college

savings bonds.

(b) The committee may delegate to the board responsibility for

disseminating information about and advertising the college

savings bonds. The board may use its staff to assist in, or may

contract with another entity for services to carry out, a duty

delegated to the board under this subsection.

(c) The committee may contract for the services of financial

advisors and for legal services to assist the committee in

marketing and distributing and in disseminating information about

college savings bonds.

(d) In coordinating the marketing of college savings bonds, the

committee shall emphasize the use of college savings bonds to

finance the costs of higher education. For this purpose, the

committee shall provide information about the college savings

bonds to institutions of higher education, other

education-related organizations, the financial services

community, and the public.

(e) The committee may not publish information purporting to

describe the details or terms of or the security for a particular

issue of college savings bonds unless the issuer of the college

savings bonds approves publication of that information.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1233.206. USE OF PHRASE "COLLEGE SAVINGS BOND" RESTRICTED.

A public legal entity, including a state agency or a municipality

or other political subdivision, may not, unless the board has

designated a bond or note as a college savings bond under this

chapter:

(1) use the phrase "college savings bond" in connection with the

issuance, sale, or marketing of a bond or note by the entity; or

(2) authorize a broker or dealer in municipal bonds or notes to

use the phrase "college savings bonds" in connection with the

sale, resale, marketing, or distribution of a bond or note.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1251. BOND ELECTIONS

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE C. PROVISIONS APPLICABLE TO SECURITIES ISSUED BY MORE

THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 1251. BOND ELECTIONS

Sec. 1251.001. BOND ELECTION REQUIRED. A county or municipality

may not issue bonds that are to be paid from ad valorem taxes

unless the issuance is first approved by the qualified voters of

the county or municipality in an election.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1251.002. CONTENTS OF PROPOSITION. The proposition

submitted in the election must distinctly state:

(1) the purpose for which the bonds are to be issued;

(2) the amount of the bonds;

(3) the rate of interest;

(4) the imposition of taxes sufficient to pay the annual

interest on the bonds and to provide a sinking fund to redeem the

bonds at maturity; and

(5) the maturity date of the bonds or that the bonds may be

issued to mature serially over a specified number of years not to

exceed 40.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1251.003. CONDUCT OF ELECTION. (a) The general election

laws govern the election except as provided by this section.

(b) The order for the election must include the location of each

polling place and the hours that the polls will be open.

(c) The election shall be held not less than 15 days nor more

than 90 days from the date of the election order, subject to

Section 41.001(b), Election Code.

(d) In addition to the notice required by Section 4.003(c),

Election Code, notice of the election shall be given by:

(1) posting a substantial copy of the election order at:

(A) three public places in the county or municipality holding

the election; and

(B) the county courthouse, if the election is a county election,

or the city hall, if the election is a municipal election; and

(2) publishing notice of the election in a newspaper of general

circulation published in the county or municipality holding the

election.

(e) The notice required by Subsection (d)(2) must be published

on the same day in each of two successive weeks. The first

publication must be not less than 14 days before the date of the

election.

(f) To the extent of a conflict between this section and a

municipal charter, this section controls.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1251.004. IMPOSITION OF TAX. At an election ordered on the

issuance of bonds of a county or municipality, or of a political

subdivision or defined district of a county or municipality, the

governing body of the county or municipality shall also submit

the question of whether to impose a tax on property in the

county, municipality, political subdivision, or defined district

to pay interest on the bonds and to provide a sinking fund to

redeem the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1251.005. BALLOT PROPOSITION. At the election, the ballots

shall be printed to permit voting for or against the proposition:

"The issuance of bonds."

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1251.006. CERTAIN BONDS EXEMPTED. (a) Sections 1251.001,

1251.002, and 1251.004 do not apply to:

(1) refunding bonds of a county or municipality; or

(2) bonds issued in an amount less than $2,000 to repair a

building or structure that may be built using the proceeds of

bonds.

(b) If bonds described by Subsection (a)(2) are issued, the

aggregate principal amount of those bonds may not exceed $2,000

in a calendar year.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1252. REVOCATION OF AUTHORITY TO ISSUE BONDS

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE C. PROVISIONS APPLICABLE TO SECURITIES ISSUED BY MORE

THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 1252. REVOCATION OF AUTHORITY TO ISSUE BONDS

Sec. 1252.001. ELECTION TO REVOKE AUTHORITY. The commissioners

court of a county or the governing body of a municipality may

order an election to determine whether to revoke the authority to

issue bonds that:

(1) compose all or part of an issue authorized by an earlier

election; and

(2) have not as of the date of the order been sold or delivered.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1252.002. ELECTION PROCEDURE. (a) An election to revoke

bonds under this chapter shall be held in the same manner as the

election originally authorizing the bonds.

(b) In an election held under Subsection (a), the ballot shall

be printed to permit voting for or against the proposition: "The

revocation of bonds."

(c) If a revocation election covers bonds of more than one voted

issue, there shall be a separate proposition for each voted

issue.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1252.003. REVOCATION AND CANCELLATION OF BONDS. (a) If

the proposition to revoke the bonds receives the number of votes

required by the statute under which the bonds were originally

voted, the authority to issue the bonds is revoked.

(b) If the bonds have not been printed, a certified copy of the

order or resolution showing that the authority to issue the bonds

has been revoked and the minutes relating to the order or

resolution shall be sent to the attorney general.

(c) If the bonds have been approved by the attorney general and

registered by the comptroller, a certified copy of the order or

resolution and the minutes relating to the order or resolution

shall be sent to the attorney general and comptroller.

(d) If the bonds have been printed, the commissioners court or

municipal governing body shall destroy the bonds by canceling and

burning the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1301. COUNTY BONDS

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE D. PROVISIONS APPLICABLE TO SECURITIES ISSUED BY

COUNTIES

CHAPTER 1301. COUNTY BONDS

Sec. 1301.001. ISSUANCE AND AUTHORIZATION. (a) The

commissioners court of a county may issue bonds authorized under

Subtitle A and Chapter 1251 to:

(1) build a county courthouse or jail;

(2) purchase suitable sites in the county and to construct

buildings on the sites for homes or schools for dependent or

delinquent children;

(3) establish county facilities for needy or indigent persons in

the county;

(4) purchase and construct bridges for public purposes in the

county or to cross a stream serving as the county's boundary

line; or

(5) improve and maintain the public roads in the county.

(b) The commissioners court may issue bonds only if a majority

of the voters at an election to authorize bonds vote in favor of

the proposition to authorize the bonds.

(c) Bonds to purchase or construct a bridge and to improve and

maintain a public road may be submitted by the commissioners

court and voted on as one proposition.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1301.002. SIGNATURES; REGISTRATION BY COUNTY TREASURER.

(a) Before delivery, a bond issued under this chapter must be:

(1) signed by the county judge;

(2) countersigned by the county clerk; and

(3) registered by the county treasurer.

(b) The county treasurer shall keep an account of the amount of

principal and interest paid on each bond.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1301.003. LIMITS ON ISSUANCE OF BONDS. (a) The amounts of

bonds issued under this chapter may not exceed:

(1) for courthouse bonds, two percent of the county's taxable

values;

(2) for jail bonds, 1-1/2 percent of the county's taxable

values;

(3) for joint courthouse and jail bonds, 3-1/2 percent of the

county's taxable values; and

(4) for bridge bonds, 1-1/2 percent of the county's taxable

values.

(b) In determining the amount of the respective type of bonds to

be issued, previous debt incurred for the same purpose as the

bonds shall be considered.

(c) A county's total indebtedness for the purposes described by

this chapter may not be increased by the issuance of bonds to an

amount that exceeds five percent of the county's taxable values.

(d) The county's taxable values are according to the most recent

appraisal roll.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1301.004. PAYMENT OF INTEREST AND CREATION OF SINKING FUND.

(a) Taxes imposed to pay the interest on bonds issued under

this chapter and to create a sinking fund for the redemption of

those bonds may not exceed:

(1) 25 cents per $100 valuation for courthouse or jail bonds;

and

(2) 15 cents per $100 valuation for bridge or road and bridge

bonds.

(b) If the principal of and all interest on bonds issued under

this chapter are fully paid and a surplus not exceeding $1,000

remains in the sinking fund, the surplus may be used by the

county to maintain and repair the courthouse, jail, roads, or

bridges of the county, as determined by the commissioners court.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1302. DESTRUCTION OF COUNTY SECURITY

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE D. PROVISIONS APPLICABLE TO SECURITIES ISSUED BY

COUNTIES

CHAPTER 1302. DESTRUCTION OF COUNTY SECURITY

Sec. 1302.001. DEFINITION. In this chapter, "county security"

means a certificate, bond, interest coupon, or other evidence of

indebtedness issued by a county.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1302.002. AUTHORIZATION. The commissioners court of a

county may contract with the county's depository or another

entity that acts as the registrar or paying agent for a county

security issued by the county for the destruction of a county

security that has been issued and paid by the county.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1302.003. LIMITATION. A contract under Section 1302.002

may not authorize the destruction of a county security before:

(1) the first anniversary of the date the county security is

paid; or

(2) the end of the third month after the date the depository,

registrar, or paying agent files a list identifying the county

security to be destroyed with the commissioners court or county

treasurer.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1303. OTHER USE OF COUNTY BOND PROCEEDS

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE D. PROVISIONS APPLICABLE TO SECURITIES ISSUED BY

COUNTIES

CHAPTER 1303. OTHER USE OF COUNTY BOND PROCEEDS

Sec. 1303.001. USE OF BOND PROCEEDS FOR OWNER-CONTROLLED

INSURANCE PROGRAM. A county may use the proceeds of bonds or

certificates of obligation issued to pay for a county

construction project to pay for an owner-controlled insurance

program under which the county establishes and administers a

consolidated insurance program for the project if the county's

order authorizing the issuance of the bonds or other certificates

of obligation authorizes the establishment of the program.

Added by Acts 2001, 77th Leg., ch. 564, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 1331. MUNICIPAL BONDS

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE E. PROVISIONS APPLICABLE TO SECURITIES ISSUED BY

MUNICIPALITIES

CHAPTER 1331. MUNICIPAL BONDS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1331.001. AUTHORITY OF MUNICIPALITY TO ISSUE BONDS. A

municipality may issue bonds payable from ad valorem taxes in the

amount it considers expedient to:

(1) construct or purchase permanent improvements inside the

municipal boundaries, including public buildings, waterworks, or

sewers;

(2) construct or improve the streets and bridges of the

municipality; or

(3) construct or purchase building sites or buildings for the

public schools and other institutions of learning inside the

municipality, if the municipality has assumed exclusive control

of those schools and institutions.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 13, eff.

Sept. 1, 1999.

Sec. 1331.002. SIGNATURES. Bonds issued by a municipality under

Section 1331.001 must be signed in the manner provided by the

proceedings authorizing the issuance of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 14, eff.

Sept. 1, 1999.

SUBCHAPTER B. PROVISIONS APPLICABLE TO CERTAIN MUNICIPALITIES

Sec. 1331.051. LIMITATION ON BONDED DEBT: MUNICIPALITY WITH

POPULATION OF 600,000 OR MORE. (a) This section applies only to

a municipality with a population of 600,000 or more.

(b) The municipality, through the issuance of bonds payable from

taxes, may incur total bonded debt in an amount not to exceed 10

percent of the total appraised value of property listed on the

most recent appraisal roll for the municipality notwithstanding

that the municipal charter limits the total dollar amount of

bonded debt to a lesser amount.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1331.052. AUTHORITY OF HOME-RULE MUNICIPALITY TO ISSUE

BONDS. (a) A home-rule municipality may issue bonds on the

credit of the municipality to make permanent public improvements

or for another public purpose in the amount and to the extent

provided by its charter.

(b) A home-rule municipality may not issue bonds under this

section unless the bonds have been authorized by a majority of

the qualified voters of the municipality voting at an election

held for that purpose.

(c) If a municipality was authorized under a special charter

granted before June 30, 1913, to issue bonds, this section may

not be construed as interfering with the issuance of bonds under

that charter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1331.053. BOND SALE ADVERTISEMENT BY CERTAIN HOME-RULE

MUNICIPALITIES. To receive competitive bids on the interest rate

paid and the amount of the premium, the governing body of a

municipality the charter of which requires that municipal bonds

be advertised for sale after the bonds have been authorized and

issued must advertise the bonds for sale and receive bids for the

sale before adopting an ordinance authorizing the issuance of the

bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1332. USE OF MUNICIPAL BOND PROCEEDS FOR OTHER PURPOSES

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE E. PROVISIONS APPLICABLE TO SECURITIES ISSUED BY

MUNICIPALITIES

CHAPTER 1332. USE OF MUNICIPAL BOND PROCEEDS FOR OTHER PURPOSES

Sec. 1332.001. USE OF UNSPENT BOND PROCEEDS FOR OTHER PURPOSES.

The governing body of a municipality may use the proceeds of

municipal bonds that have been sold and delivered for a specific

purpose for a purpose other than the specific purpose if:

(1) the specific purpose is accomplished by other means or is

abandoned;

(2) the proceeds are unspent; and

(3) a majority of the votes cast in an election held in the

municipality approve the use of the proceeds for the proposed

purpose.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1332.002. ELECTION. (a) The election order and the notice

of election must state the proposed purpose for which the bond

proceeds are to be used.

(b) A municipality shall hold the election in the same manner as

an election to issue bonds in the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1333. REVOCATION OF UNSOLD MUNICIPAL BONDS BY PETITION

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE E. PROVISIONS APPLICABLE TO SECURITIES ISSUED BY

MUNICIPALITIES

CHAPTER 1333. REVOCATION OF UNSOLD MUNICIPAL BONDS BY PETITION

Sec. 1333.001. BOND REVOCATION ELECTION REQUIRED. (a) The

governing body of a municipality shall order an election to

determine whether to revoke bonds unsold for 10 years or more

after the date the bonds are authorized to be issued if the

governing body receives a petition signed by a number of

registered property tax paying voters equal to 10 percent of the

property tax paying voters voting in the most recent municipal

election.

(b) The election shall be held on the first authorized uniform

election date prescribed by Chapter 41, Election Code, that

allows sufficient time for compliance with any requirements

established by law.

(c) A municipality shall hold the election in the same manner as

an election to issue bonds in the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1333.002. BALLOT FORM. At the election, the ballots shall

be printed to permit voting for or against the following

proposition: "The revocation of the bonds."

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1333.003. ELECTION RESULTS; DESTRUCTION OF BONDS. (a) The

governing body of the municipality shall record the results of an

election held under this chapter in its minutes.

(b) If a majority of the qualified voters voting at the election

vote in favor of the proposition, the governing body of the

municipality shall revoke and burn the unsold bonds.

(c) The municipality shall send to the comptroller a certified

copy of the minutes of the municipality showing the revocation

and destruction of the bonds.

(d) On receipt of notice under Subsection (c), the comptroller

shall cancel the registration of the bonds in the records of the

comptroller.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1333.004. TAX ADJUSTMENT FOLLOWING REVOCATION. (a) The

governing body of a municipality that revokes bonds under this

chapter shall adjust the tax rate in the municipality to account

for any change caused by the revocation.

(b) The municipality by order shall refund taxes collected for

payment of bonds revoked under this chapter, less any properly

chargeable claims, ratably to the taxpayers.

(c) The treasurer of the municipality shall keep a receipt of

taxes refunded under Subsection (b).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1371. OBLIGATIONS FOR CERTAIN PUBLIC IMPROVEMENTS

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE F. SPECIFIC AUTHORITY FOR STATE OR LOCAL GOVERNMENT TO

ISSUE SECURITIES

CHAPTER 1371. OBLIGATIONS FOR CERTAIN PUBLIC IMPROVEMENTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1371.001. DEFINITIONS. In this chapter:

(1) "Credit agreement" means a loan agreement, revolving credit

agreement, agreement establishing a line of credit, letter of

credit, reimbursement agreement, insurance contract, commitment

to purchase obligations, purchase or sale agreement, interest

rate management agreement, or other commitment or agreement

authorized by a governing body in anticipation of, related to, or

in connection with the authorization, issuance, sale, resale,

security, exchange, payment, purchase, remarketing, or redemption

of some or all of an issuer's obligations or interest on

obligations, or both, or as otherwise authorized by this chapter.

(2) "Eligible project" means:

(A) the acquisition or construction of or an improvement,

addition, or extension to a public works, including a capital

asset or facility incident and related to the operation,

maintenance, or administration of the public works, and:

(i) with respect to a property or a facility for the generation

of electric power and energy, fuel acquisition or the development

or transportation of power, energy, or fuel;

(ii) with respect to a property or a facility for a public

transportation system:

(a) a building, terminal, garage, shop, or other structure,

rolling stock, equipment, or another facility for mass public

transportation; or

(b) a vehicle parking area or a facility necessary or convenient

for the beneficial use and access of persons and vehicles to a

station, terminal, yard, car, or bus, or for the protection or

environmental enhancement of a facility for mass public

transportation; and

(iii) with respect to a property or a facility for a port

facility, a wharf or dock, a warehouse, grain elevator, or other

storage facility, a bunkering facility, port-related railroad or

bridge, floating plant or facility, lightering facility, cargo

handling facility, towing facility, or any other facility or aid

incident to or useful in the operation of a port facility;

(B) a causeway, bridge, tunnel, turnpike, highway, or

combination of those facilities, including:

(i) a necessary overpass, underpass, interchange, entrance

plaza, tollhouse, service station, approach, fixture, accessory,

or item of equipment, or a storage, administration, or other

necessary building; and

(ii) a property right or other interest acquired in connection

with those facilities;

(C) a public improvement owned by a county that serves the

purpose of attracting visitors and tourists to the county,

including a civic center, auditorium, exhibition hall, coliseum,

stadium, or parking area;

(D) a project for which there exists authorized but unissued

obligations approved by a majority of the voters of the issuer or

for which the issuer is authorized to issue other indebtedness

payable from ad valorem taxes;

(E) a project for which an issuer is authorized to issue revenue

bonds secured, in whole or in part, by revenue derived from or

related to student loans; or

(F) an approved venue project under Chapter 334 or 335, Local

Government Code.

(3) "Governing body" means the board, council, commission,

commissioners court, or other designated body, acting

individually or jointly as authorized by law, that is authorized

by law to issue public securities for or on behalf of an issuer.

(3-a) "Interest rate management agreement" means an agreement

that provides for an interest rate transaction, including a swap,

basis, forward, option, cap, collar, floor, lock, or hedge

transaction, a similar transaction, or any combination of those

types of transactions. The term includes:

(A) a master agreement that provides standard terms for

transactions;

(B) an agreement to transfer collateral as security for

transactions; or

(C) a confirmation of transactions.

(4) "Issuer" means:

(A) a home-rule municipality that:

(i) adopted its charter under Section 5, Article XI, Texas

Constitution;

(ii) has a population of 50,000 or more; and

(iii) has outstanding long-term indebtedness that is rated by a

nationally recognized rating agency for municipal securities in

one of the four highest rating categories for a long-term

obligation;

(B) a conservation and reclamation district created and

organized as a river authority under Section 52, Article III, or

Section 59, Article XVI, Texas Constitution;

(C) a joint powers agency organized and operating under Chapter

163, Utilities Code;

(D) a metropolitan rapid transit authority, regional

transportation authority, or coordinated county transportation

authority created, organized, or operating under Chapter 451,

452, or 460, Transportation Code;

(E) a conservation and reclamation district organized or

operating as a navigation district under Section 52, Article III,

or Section 59, Article XVI, Texas Constitution;

(F) a district organized or operating under Section 59, Article

XVI, Texas Constitution, that has all or part of two or more

municipalities within its boundaries;

(G) a state agency, including a state institution of higher

education;

(H) a hospital authority created or operating under Chapter 262

or 264, Health and Safety Code, in a county that:

(i) has a population of more than 3.3 million; or

(ii) is included, in whole or in part, in a standard

metropolitan statistical area of this state that includes a

county with a population of more than 2.2 million;

(I) a hospital district in a county that has a population of

more than two million;

(J) a nonprofit corporation organized to exercise the powers of

a higher education loan authority under Section 53B.47(e),

Education Code;

(K) a county:

(i) that has a population of 3.3 million or more; or

(ii) that, on the date of issuance of obligations under this

chapter, has authorized, outstanding, or any combination of

authorized and outstanding, indebtedness of at least $100 million

secured by and payable from the county's ad valorem taxes and the

authorized long-term indebtedness of which is rated by a

nationally recognized rating agency of securities issued by local

governments in one of the four highest rating categories for a

long-term obligation;

(L) an independent school district that has an average daily

attendance of 50,000 or more as determined under Section 42.005,

Education Code;

(M) a municipality or county operating under Chapter 334, Local

Government Code;

(N) a district created under Chapter 335, Local Government Code;

(O) a junior college district that has a total headcount

enrollment of 40,000 or more based on enrollment in the most

recent regular semester; or

(P) an issuer, as defined by Section 1201.002, that has:

(i) a principal amount of at least $100 million in outstanding

long-term indebtedness, in long-term indebtedness proposed to be

issued, or in a combination of outstanding or proposed long-term

indebtedness; and

(ii) some amount of long-term indebtedness outstanding or

proposed to be issued that is rated in one of the four highest

rating categories for long-term debt instruments by a nationally

recognized rating agency for municipal securities, without regard

to the effect of any credit agreement or other form of credit

enhancement entered into in connection with the obligation.

(5) "Obligation" means a public security as defined by Section

1201.002 or other obligation that may be issued by an issuer and

that is expected to be rated, and before delivery is rated, by a

nationally recognized rating agency for municipal securities in

one of the three highest rating categories for a short-term debt

instrument or one of the four highest rating categories for a

long-term debt instrument. The term does not include an

obligation payable wholly or partly from ad valorem taxes unless:

(A) issuance of the obligation or an obligation refunded by the

obligation has been approved by the voters of the issuer in an

election held for that purpose; or

(B) the issuer:

(i) is authorized by law to issue public securities payable

wholly or partly from ad valorem taxes for the purpose for which

the obligation is to be issued; and

(ii) has complied with any conditions imposed by law before its

pledge of ad valorem taxes to pay the principal of or interest on

the obligation.

(6) "Obligation authorization" means a resolution, order, or

ordinance of a governing body authorizing the issuance of an

obligation.

(7) "Project cost" means a cost or expense incurred in relation

to an eligible project. The term includes:

(A) design, planning, engineering, and legal cost;

(B) acquisition cost of land or an interest in land;

(C) construction cost;

(D) cost of machinery, equipment, and other capital assets

incident and related to the operation, maintenance, and

administration of an eligible project; and

(E) financing cost, including:

(i) interest on obligations and payments on credit agreements

during and after construction;

(ii) underwriter's discount or fee; and

(iii) cost of legal, financial, and other professional services.

(8) "Public works" means property or a facility for:

(A) the conservation, storage, supply, treatment, or

transmission of water;

(B) the treatment, collection, or disposal of water-carried

wastes or solid wastes;

(C) the generation, transmission, or distribution of electric

power and energy;

(D) the acquisition, distribution, or storage of gas;

(E) a transit authority system, as defined by Section 451.001,

Transportation Code, or a public transportation system, as

defined by Section 452.001, Transportation Code;

(F) an airport as defined by Section 22.001, Transportation

Code;

(G) a port facility, including a facility for the operation or

development of a port or waterway or in aid of navigation or

navigation-related commerce in a port or on a waterway;

(H) a project as defined by Section 284.001, Transportation

Code; or

(I) the carrying out of a purpose or function for which an

issuer may issue public securities.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 15, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 669, Sec. 23, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 769, Sec. 8, 9, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1420, Sec. 8.011(a), eff. Sept.

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

641, Sec. 4, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1005, Sec. 1, eff. June 18, 2005.

Acts 2006, 79th Leg., 3rd C.S., Ch.

9, Sec. 5, eff. May 31, 2006.

Acts 2007, 80th Leg., R.S., Ch.

1310, Sec. 1, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

557, Sec. 4, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

928, Sec. 4, eff. September 1, 2009.

Sec. 1371.002. CONSTRUCTION. This chapter shall be liberally

construed to achieve the legislative intent and purposes of this

chapter. A power granted by this chapter shall be broadly

interpreted to achieve that intent and those purposes.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1371.003. RELATIONSHIP TO OTHER LAW. (a) This chapter is

wholly sufficient authority within itself for the issuance of

obligations, the execution of a credit agreement, and the

performance of the other acts and procedures authorized by this

chapter or under any agreement, without reference to any other

laws or any restrictions or limitations contained in those laws.

Any restrictions or limitations contained in other laws do not

apply to the procedures prescribed by this chapter or to the

issuance of obligations, the execution of credit agreements, or

the performance of other acts authorized by this chapter.

(b) To the extent of any conflict or inconsistency between this

chapter and another law or a municipal charter, this chapter

controls.

(c) An issuer may use a provision of another law that does not

conflict with this chapter to the extent convenient or necessary

to carry out any power or authority, express or implied, granted

by this chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1310, Sec. 2, eff. June 15, 2007.

Sec. 1371.004. EFFECT OF FINDING OR DETERMINATION UNDER

DELEGATION OF AUTHORITY. A finding or determination made by an

officer or employee acting under the authority delegated to the

officer or employee under this chapter has the same force and

effect as a finding or determination made by the governing body.

Added by Acts 1999, 76th Leg., ch. 1064, Sec. 16, eff. Sept. 1,

1999.

SUBCHAPTER B. ISSUANCE AND APPROVAL OF OBLIGATION

Sec. 1371.051. AUTHORITY TO ISSUE OBLIGATION. As authorized and

approved by the governing body of an issuer, the governing body

may issue, sell, and deliver an obligation to:

(1) finance a project cost;

(2) refund an obligation issued in connection with an eligible

project; or

(3) finance all or part of a payment owed or to be owed on:

(A) the establishment of a credit agreement; or

(B) the settlement or termination, at maturity or otherwise, of

a credit agreement, whether the settlement or termination occurs:

(i) at the option of the issuer or the other party to the credit

agreement; or

(ii) by operation of the terms of the credit agreement.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 769, Sec. 10, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1310, Sec. 3, eff. June 15, 2007.

Sec. 1371.052. TRANSPORTATION AUTHORITY OBLIGATION; ELECTION.

(a) A transportation authority created, organized, and operating

under Chapter 452, Transportation Code, may not issue an

obligation, other than a refunding obligation, that is payable in

whole or in part from its sales and use tax revenue and has a

maturity longer than five years unless an election required by

Section 452.352(b), Transportation Code, has been held and the

proposition has been approved.

(b) An obligation that is exempt from the election requirement

of Section 452.352(b), Transportation Code, by the terms of

Chapter 452, Transportation Code, is also exempt from the

election requirement of this section.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1371.0521. INDEPENDENT SCHOOL DISTRICT OBLIGATION. An

independent school district may not issue an obligation under

this chapter unless the obligation is authorized in accordance

with Section 45.003, Education Code.

Added by Acts 2001, 77th Leg., ch. 769, Sec. 11, eff. Sept. 1,

2001.

Sec. 1371.053. OBLIGATION AUTHORIZATION. (a) A governing body

must adopt or approve an obligation authorization before an

obligation may be issued.

(b) The obligation authorization must establish:

(1) the maximum amount of the obligation to be issued or, if

applicable, the maximum principal amount that may be outstanding

at any time;

(2) the maximum term for which obligations issued under the

authorization may be outstanding;

(3) the maximum interest rate the obligation will bear;

(4) subject to Subsection (c)(2), the manner of sale of the

obligation, which may be by public or private sale, the price of

the obligation, the form of the obligation, and the terms and

covenants of the obligation; and

(5) each source securing payment of the obligation.

(c) The obligation authorization may:

(1) provide for the designation of a paying agent and registrar

for the obligation; and

(2) authorize one or more designated officers or employees of

the issuer to act on behalf of the issuer from time to time in

selling and delivering the obligation and setting the dates,

price, interest rates, interest payment periods, and other

procedures relating to the obligation, as specified in the

obligation authorization.

(d) An obligation may:

(1) be issued in a specified form or denomination;

(2) be payable:

(A) at one or more times;

(B) in installments or a specified amount or amounts;

(C) at a specified place or places;

(D) in a specified form;

(E) under specified terms and details; and

(F) in a specified manner; and

(3) be issued as redeemable before maturity at one or more

specified times.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 17, eff.

Sept. 1, 1999.

Sec. 1371.054. RATE OF INTEREST. (a) An obligation may bear no

interest or bear interest at any rate or rates not to exceed the

maximum net effective interest rate allowed by law, whether

fixed, variable, floating, adjustable, or otherwise, as

determined in accordance with the obligation authorization.

(b) The obligation authorization may provide a formula, index,

contract, or other arrangement for the periodic determination of

interest rates.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1371.055. EXECUTION OF OBLIGATION. (a) An obligation may

be executed, with or without a seal, with a manual or facsimile

signature, as specified in the obligation authorization.

(b) The signature on an obligation of a person who is no longer

an officer when the obligation is delivered to the purchaser is

valid and sufficient for all purposes.

(c) A person's successor in office may complete the execution,

authentication, or delivery of the obligation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1371.056. AUTHORITY TO ENTER INTO AND EXECUTE CREDIT

AGREEMENTS. (a) An issuer may execute and deliver any number of

credit agreements in anticipation of, related to, or in

connection with the authorization, issuance, security, purchase,

payment, sale, resale, redemption, remarketing, or exchange of

some or all of the issuer's obligations or interest on

obligations, or both, at any time, without regard to whether the:

(1) obligations have been authorized or issued; or

(2) credit agreement was contemplated, authorized, or executed

in relation to the initial issuance, sale, or delivery of the

obligations.

(b) Except as provided by this section, a credit agreement must

substantially contain the terms and be for the period the

governing body approves. A credit agreement may provide that it:

(1) may be terminated with or without cause; or

(2) becomes effective at the option of another party to the

credit agreement, if the governing body first finds that the

option serves best the interests of the issuer.

(c) The governing body may delegate to any number of officers or

employees of the issuer the authority to approve specific terms

of, to execute and deliver, or to terminate or amend in

accordance with its terms, a credit agreement or transactions

under a credit agreement on the behalf of the issuer, subject to

any condition the governing body specifies. The delegation must

include limits on:

(1) the principal amount or the notional amount;

(2) the term;

(3) the rate;

(4) the source of payment;

(5) the security;

(6) the identity or credit rating of an authorized counterparty;

(7) the duration of the authorization; and

(8) for an interest rate management agreement, the:

(A) fixed or floating rates;

(B) economic consequences;

(C) early termination provisions;

(D) type;

(E) provider; and

(F) costs of credit enhancement.

(d) The cost to the issuer of a credit agreement or payments

owed by an issuer under a credit agreement may be paid from and

secured by any source, including:

(1) the proceeds from the sale of the obligation to which the

credit agreement relates;

(2) any revenue and money of the issuer that is available to pay

the obligation;

(3) any interest on the obligation or that may otherwise be

legally used; or

(4) ad valorem taxes if the credit agreement is authorized in

anticipation of, in relation to, or in connection with an

obligation that is wholly or partly payable from or is to be

wholly or partly payable from ad valorem taxes.

(e) A credit agreement is an agreement for professional services

but is not a contract subject to Subchapter I, Chapter 271, Local

Government Code.

(f) If a credit agreement is authorized and is executed in

anticipation of the issuance of an obligation described by

Section 1371.001(5)(B) because the issuer is authorized by

Subchapter C, Chapter 271, Local Government Code, to issue

certificates of obligation:

(1) notice required by Section 271.049, Local Government Code,

in addition to the other requirements for the notice, must

describe the time and place tentatively set for the adoption of

the order or ordinance authorizing the credit agreement, the

maximum amount and term of the obligations and credit agreement,

and the manner in which the certificates of obligation and credit

agreement will be paid; and

(2) the issuer may enter into the credit agreement and issue the

certificates of obligation only if:

(A) the municipal secretary or clerk or person with similar

authority does not receive a petition signed by at least five

percent of the registered voters of the issuer that protests the

issuance of the certificates of obligation or the execution of

the credit agreement before the later of the date tentatively set

for the adoption of the order or ordinance to authorize the

credit agreement or the date the order or ordinance is adopted;

(B) the issuance and execution are approved at an election held

for that purpose conducted as provided for a bond election under

Chapter 1251; or

(C) notice is not required by Section 271.049, Local Government

Code, before the certificates of obligation are authorized.

(g) Payments received by an issuer under a credit agreement or

on termination of all or part of a credit agreement may be used

to:

(1) pay the obligations in anticipation of which, in relation to

which, or in connection with which the credit agreement was

entered into or pay the costs to be financed by the obligations

in anticipation of which, in relation to which, or in connection

with which the credit agreement was entered into;

(2) pay other liabilities or expenses that are secured on parity

with or senior to the obligations in anticipation of which, in

relation to which, or in connection with which the credit

agreement was entered into; or

(3) after the satisfaction of the obligations or costs described

by Subdivision (1) and of the liabilities and expenses described

by Subdivision (2) that are due, make payments for any other

purpose for which the issuer may issue obligations under this

subchapter or that is otherwise authorized by law, unless the

credit agreement is paid primarily from ad valorem taxes.

(h) An issuer may agree to pay or receive a payment on early

termination of an interest rate management agreement due to a

breach or for another reason as provided by the interest rate

management agreement. The agreement may specify the payment by a

specific amount, by a formula, or by a process or algorithm.

(i) A credit agreement secured in the manner described by

Subsection (d)(4) may be executed without an election or the

imposition of an ad valorem tax for the credit agreement unless

required by the Texas Constitution. If the Texas Constitution

requires an election for the credit agreement, the election must

be held substantially in the manner provided for an election

under Chapter 1251.

(j) An issuer may enter into an interest rate management

agreement transaction only:

(1) if the issuer has either entered into at least three

interest rate management transactions before November 1, 2006, or

has entered into one or more interest rate management

transactions with notional amounts totaling at least $400 million

before that date; or

(2) as provided by Subsection (k).

(k) An issuer may enter into an interest rate management

transaction if:

(1) the governing body has adopted, amended, or ratified during

the preceding two years a risk management policy governing

entering into and managing interest rate management agreements

and transactions that addresses:

(A) conditions, if any, under which the issuer may enter into an

interest rate management agreement transaction without

independent advice from a financial advisor or swap advisor who

has experience in interest rate management transactions; and

(B) authorized purposes, permitted types and creditworthiness of

counterparties, credit risks and other risks, liquidity, methods

of selection of counterparties, and limits concerning awarding a

transaction, monitoring, and exposure;

(2) the issuer has received from the counterparty:

(A) if the transaction was not awarded through a competitive

bidding process:

(i) a statement that, in the counterparty's judgment, the

difference in basis points between the rate of the transaction

and the mid-market rate for a comparable transaction falls within

the commonly occurring range for comparable transactions;

(ii) a statement of the amount of the difference as determined

by the counterparty; or

(iii) if the counterparty does not know of a comparable

transaction or mid-market rate, a statement of another suitable

measure of pricing acceptable to the counterparty; and

(B) the counterparty's disclosure of any payments the

counterparty made to another person to procure the transaction;

and

(3) the governing body or an authorized officer or employee of

the issuer has determined that the transaction will conform to

the issuer's interest rate management agreement policy after

reviewing a report of the chief financial officer of the issuer

that identifies with respect to the transaction:

(A) its purpose;

(B) the anticipated economic benefit and the method used to

determine the anticipated benefit;

(C) the use of the receipts of the transaction;

(D) the notional amount, amortization, and average life compared

to the related obligation;

(E) any floating indices;

(F) its effective date and duration;

(G) the identity and credit rating of the counterparties;

(H) the cost and anticipated benefit of transaction insurance;

(I) the financial advisors and the legal advisors and their

fees;

(J) any security for scheduled and early termination payments;

(K) any associated risks and risk mitigation features; and

(L) early termination provisions.

(l) While an interest rate management agreement transaction is

outstanding, the governing body of the issuer shall review and

ratify or modify its related risk management policy at least

biennially.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 18, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1310, Sec. 4, eff. June 15, 2007.

Sec. 1371.057. REVIEW AND APPROVAL OF OBLIGATION, CREDIT

AGREEMENT, AND CONTRACT BY ATTORNEY GENERAL. (a) Before an

obligation may be issued or a credit agreement executed, a record

of the proceedings of the issuer authorizing the issuance,

execution, and delivery of the obligation or credit agreement and

any contract providing revenue or security to pay the obligation

or credit agreement must be submitted to the attorney general for

review.

(b) If the attorney general finds that the proceedings

authorizing an obligation or credit agreement conform to the

requirements of the Texas Constitution and this chapter, the

attorney general shall approve them and deliver to the

comptroller a copy of the attorney general's legal opinion

stating that approval and the record of proceedings. After

approval, the obligation or credit agreement may be executed and

delivered, exchanged, or refinanced from time to time in

accordance with those authorizing proceedings.

(c) If the authorization of an obligation or of a credit

agreement provides that the issuer intends to refinance the

obligation or a payment under the credit agreement with refunding

bonds issued under Chapter 1207, then the obligation or payment

shall be treated, for purposes of attorney general review and

approval, as having the intended term and payment schedule of the

refunding bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 19, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1005, Sec. 2, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1310, Sec. 5, eff. June 15, 2007.

Sec. 1371.058. REGISTRATION. On receipt of the documents

required by Section 1371.057(b), the comptroller shall register

the record of the proceedings relating to the issuance of

obligations or the execution of a credit agreement.

Added by Acts 1999, 76th Leg., ch. 1064, Sec. 19, eff. Sept. 1,

1999.

Sec. 1371.059. VALIDITY AND INCONTESTABILITY. (a) If

proceedings to authorize an obligation or credit agreement are

approved by the attorney general and registered by the

comptroller, each obligation or credit agreement, as applicable,

or a contract providing revenue or security included in or

executed and delivered according to the authorizing proceedings

is incontestable in a court or other forum and is valid, binding,

and enforceable according to its terms.

(b) Notwithstanding Subsection (a) and Section 1371.003, and

except as provided by this subsection, an obligation authorized

by this chapter is not valid, binding, or enforceable unless the

obligation is approved by the attorney general and registered by

the comptroller in accordance with Chapter 1202. The attorney

general's approval and registration by the comptroller is not

required for an obligation:

(1) to which Chapter 1202 does not apply or that is exempt from

approval and registration as provided by Section 1202.007(a)(1),

(2), (3), (4), (6), or (7); or

(2) that matures within one year after the issuer receives

payment for the obligation, regardless of whether the obligation

is evidenced by an instrument with a nominal term of longer than

one year.

(c) An issuer in the proceedings to authorize obligations or a

credit agreement, or in a credit agreement, may agree to waive

sovereign immunity from suit or liability for the purpose of

adjudicating a claim to enforce the credit agreement or

obligation or for damages for breach of the credit agreement or

obligation. This subsection does not apply to an issuer that is:

(1) a state agency, including a state institution of higher

education; or

(2) a county with a population of 900,000 or more.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Redesignated from Government Code Sec. 1371.057(c) and

amended by Acts 1999, 76th Leg., ch. 1064, Sec. 19, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1310, Sec. 6, eff. June 15, 2007.

Sec. 1371.060. REFINANCING, RENEWAL, OR REFUNDING OF OBLIGATION

OR CREDIT AGREEMENT. An obligation, including accrued interest,

or a credit agreement may from time to time be refinanced,

renewed, or refunded by the issuance of another obligation or

credit agreement.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 1371.058 by Acts 1999,

76th Leg., ch. 1064, Sec. 19, eff. Sept. 1, 1999.

Sec. 1371.061. MANAGEMENT REPORTS. (a) If a governing body

authorizes an interest rate management agreement transaction, the

governing body shall designate an officer of the issuer to

monitor and report on the transaction. At least annually, the

designated officer shall present to the governing body a written

report, signed by the designated officer, on all outstanding

interest rate management agreement transactions conducted for the

issuer. The report must:

(1) describe the terms of the transactions;

(2) contain a statement:

(A) of the fair value of each transaction;

(B) of the value of any collateral posted to or by the issuer

under the transactions with each counterparty at the year's end;

and

(C) reviewing the transactions' cash flows;

(3) identify with respect to each transaction the counterparty,

any guarantor of the counterparty's obligations under the

transaction, and the credit ratings of the counterparty and the

guarantor; and

(4) state whether the continuation of the transactions under the

agreement would comply with the issuer's interest rate management

agreement policy.

(b) This section does not apply to an issuer that has entered

into:

(1) at least three interest rate management agreement

transactions before November 1, 2006; or

(2) one or more interest rate management agreement transactions

with notional amounts totaling at least $400 million before

November 1, 2006.

Added by Acts 2007, 80th Leg., R.S., Ch.

1310, Sec. 7, eff. June 15, 2007.

SUBCHAPTER C. FINANCIAL ASPECTS OF OBLIGATION

Sec. 1371.101. OBLIGATION AS NEGOTIABLE INSTRUMENT AND

INVESTMENT SECURITY. An obligation is:

(1) a negotiable instrument; and

(2) an investment security to which Chapter 8, Business &

Commerce Code, applies.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1371.102. USE OF CERTAIN PROCEEDS. (a) The proceeds from

the sale of an obligation may be deposited or invested in any

manner and in any obligation specified in the obligation

authorization.

(b) A project cost incurred before the issuance of an obligation

issued to finance the related eligible project may be reimbursed

from the proceeds from the sale of the obligation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1371.103. SECURITY FOR OBLIGATION. (a) An obligation must

be secured solely by:

(1) the proceeds from the sale of other obligations;

(2) the proceeds from the sale of revenue bonds payable from the

revenue to be received from a public works or a specified user of

a public works;

(3) any revenue that the issuer is authorized by the

constitution, a statute, or the charter of a home-rule

municipality to pledge to the payment of an obligation;

(4) a credit agreement; or

(5) any combination of those sources.

(b) A governing body may secure an obligation and pay the cost

of a credit agreement executed and delivered in connection with

the financing of a project cost with:

(1) the sources permitted by this chapter; and

(2) ad valorem taxes to the extent the project cost relates to

an eligible project financed or to be financed with obligations

payable from ad valorem taxes.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 20, eff.

Sept. 1, 1999.

Sec. 1371.104. SOURCE OF REPAYMENT OF OBLIGATION. An obligation

must be repaid from:

(1) a source of security for the payment of the obligation;

(2) money received from a credit agreement; or

(3) any other revenue legally available for the payment of the

obligation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1371.105. PLEDGE OR LIEN ON RESOURCES, ASSETS, OR FUND OF

ISSUER. (a) A pledge or lien provided for in the resolution,

order, ordinance, or other proceedings authorizing a public

security, a credit agreement, or another agreement on a resource

of the issuer, including revenue or income, on an asset of the

issuer, or on a fund maintained by the issuer to secure payment

of the public security or to secure a payment required by a

credit agreement or other agreement:

(1) is valid and binding without further action by the issuer

according to its terms and without being filed or recorded,

except in the records of the issuer;

(2) is effective from the time of payment for and delivery of

the public security or execution of the credit agreement or other

agreement until:

(A) the public security or other payment has been paid;

(B) payment of the public security has been provided for; or

(C) each term of the credit agreement or other agreement has

been satisfied; and

(3) is effective as to an item on hand or later received, and

the item is subject to the lien or pledge without physical

delivery of the item or other action.

(b) This section does not exempt an issuer from a duty to:

(1) record a lien on real property; or

(2) submit a public security issue for approval by the attorney

general and registration by the comptroller.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1371.106. PLEDGE OF OR LIEN ON SALES OR USE TAX REVENUE.

This chapter does not affect a restriction imposed by Chapter

321, Tax Code, on a pledge of or lien on sales and use tax

revenue.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER D. ADVISERS RETAINED FOR THE ISSUANCE OF PUBLIC

SECURITIES AND RELATED MATTERS

Sec. 1371.151. DEFINITIONS. In this subchapter:

(1) "Advice" means the advice provided by an adviser regarding

activities described by Sections 1371.154(b)(2)(A)-(C).

(2) "Adviser" means a person who provides advice regarding

activities described by Sections 1371.154(b)(2)(A)-(C).

(3) "Interest rate management agreement" means an agreement that

provides for an interest rate transaction, including:

(A) a swap, basis, forward, option, cap, collar, floor, lock, or

hedge; or

(B) any combination of these types of agreements or

transactions.

(4) "Municipal finance professional" means an individual, other

than an individual whose functions are solely clerical or

ministerial, whose activities include:

(A) underwriting, trading, or the sale of municipal securities;

(B) financial advisory or consultant services for issuers in

connection with the issuance of public securities, the execution

and delivery of interest rate management agreements, or the

investment of the proceeds of public securities;

(C) research or investment advice with respect to municipal

securities, provided that the research or advice relates to an

activity described by Paragraph (A) or (B); or

(D) any other activity that involves direct or indirect

communication with public investors regarding public securities,

provided that the activity relates to an activity described by

Paragraph (A) or (B).

(5) "Public security" has the meaning assigned by Section

1202.001.

Added by Acts 2007, 80th Leg., R.S., Ch.

991, Sec. 7, eff. September 1, 2007.

Sec. 1371.152. EXEMPTIONS. This subchapter does not apply to:

(1) an issuer who has more than $3 billion in outstanding

obligations as of September 1, 2007, or to a nonprofit

corporation investing funds on behalf of such an issuer;

(2) a person acting as a financial adviser with respect to an

issuance of public securities by an issuer created under Chapter

8503, Special District Local Laws Code, delivered before January

1, 2010, under a contract that was in effect on September 1,

2007, and that has not been modified since that date;

(3) an employee of an issuer providing advice to the issuer or

to another issuer;

(4) a state agency:

(A) created by Section 49-b, Article III, Texas Constitution; or

(B) the head of which is an officer in the executive department

under Section 1, Article IV, Texas Constitution; or

(5) a corporation created under Chapter 505, Local Government

Code, by a municipality located in a county bordering the Rio

Grande River.

Added by Acts 2007, 80th Leg., R.S., Ch.

991, Sec. 7, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 11.015, eff. September 1, 2009.

Sec. 1371.153. EXEMPTIONS FOR CERTAIN ADVICE. This subchapter

does not apply to advice to an issuer regarding:

(1) a loan or a line of credit by a depository institution to an

issuer in a transaction not involving the issuance of a public

security offered to a third party or parties; or

(2) a deposit of funds with a depository institution in

compliance with another statute of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

991, Sec. 7, eff. September 1, 2007.

Sec. 1371.154. FINANCIAL ADVISER OR INVESTMENT ADVISER

QUALIFICATIONS AND REQUIREMENTS FOR CERTAIN AGREEMENTS AND

TRANSACTIONS. (a) This section applies to a financial adviser

or an investment adviser who advises the issuer in connection

with:

(1) an interest rate management agreement;

(2) the execution or delivery of a public security; or

(3) the investment of the public security proceeds.

(b) To be eligible to be a financial adviser or an investment

adviser under this subchapter, the adviser must:

(1) be registered:

(A) as a dealer or investment adviser in accordance with Section

12 or 12-1, The Securities Act (Article 581-12 or 581-12-1,

Vernon's Texas Civil Statutes); or

(B) with the United States Securities and Exchange Commission

under the Investment Advisers Act of 1940 (15 U.S.C. Section

80b-1 et seq.), if the adviser is providing advice on the

investment of bond proceeds and not on the issuance of a public

security or an interest rate management agreement;

(2) have relevant experience in providing advice to issuers in

connection with:

(A) the issuance of public securities;

(B) the valuation of interest rate management agreements; or

(C) the investment of public security proceeds; and

(3) acknowledge in writing to the issuer that in connection with

the transaction for which the adviser is providing advice the

adviser:

(A) is acting as the issuer's agent; and

(B) has complied with the requirements of this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

991, Sec. 7, eff. September 1, 2007.

Sec. 1371.155. REQUIREMENTS. (a) An adviser, including an

adviser that is not required to be registered under Section

1371.154(b)(1)(A), shall comply with the following with respect

to all services contemplated under this subchapter to be provided

in this state:

(1) in conducting services as an adviser of the issuer, the

adviser shall deal fairly with all persons and may not engage in

any deceptive, dishonest, or unfair practice;

(2) in recommending to an issuer any transaction involving the

issuance of public securities, the execution and delivery of

interest rate management agreements, or the investment of

proceeds of securities, the adviser shall have reasonable grounds

for making the recommendation based on the information made

available by the issuer or information the adviser otherwise

knows about the issuer;

(3) the adviser may not in any year, directly or indirectly,

give or permit to be given to an employee or an elected or

appointed official of an issuer gifts or services of value,

including gratuities, that have a total cumulative value of more

than $100;

(4) the adviser may not, directly or indirectly, provide or

agree to provide payment to a person who is not affiliated with

the adviser for a solicitation of advisory business for the

adviser; and

(5) the adviser may not act as adviser to an issuer before the

second anniversary of the date of making a contribution to an

official of the issuer if the contribution is made by:

(A) the adviser;

(B) a municipal finance professional associated with the

adviser; or

(C) a political action committee controlled by the adviser or by

a municipal finance profession associated with the adviser.

(b) Notwithstanding Subsection (a)(3), this section does not

prohibit an adviser, including an adviser that is not required to

be registered under Section 1371.154(b)(1)(A), from:

(1) giving an employee or an elected or appointed official of an

issuer occasional gifts of meals or tickets to theatrical,

sporting, or other entertainments hosted by the adviser;

(2) sponsoring legitimate business functions for the issuer that

are recognized by the Internal Revenue Service as deductible

business expenses; or

(3) providing to the issuer or an employee or elected or

appointed official of the issuer gifts of reminder advertising.

(c) A gift or sponsorship given or provided by an adviser,

including an adviser that is not required to be registered under

Section 1371.154(b)(1)(A), to an issuer under Subsection (b) may

not be so frequent or so extensive that a question of impropriety

is raised.

(d) Notwithstanding Subsection (a)(5), this section does not

prohibit an adviser, including an adviser that is not required to

be registered under Section 1371.154(b)(1)(A), from acting as an

adviser to an issuer if the only contributions made to an

official of the issuer before the second anniversary of the date

of making a contribution described by Subsection (a)(5):

(1) were made by municipal finance professionals who were

entitled to vote; and

(2) were not in excess of $250 for each election.

Added by Acts 2007, 80th Leg., R.S., Ch.

991, Sec. 7, eff. September 1, 2007.



CHAPTER 1372. PRIVATE ACTIVITY BONDS AND CERTAIN OTHER BONDS

GOVERNMENT CODETITLE 9. PUBLIC SECURITIESSUBTITLE F. SPECIFIC AUTHORITY FOR STATE OR LOCAL GOVERNMENT TO ISSUE SECURITIESCHAPTER 1372. PRIVATE ACTIVITY BONDS AND CERTAIN OTHER BONDSSUBCHAPTER A. GENERAL PROVISIONSSec. 1372.001. DEFINITIONS. In this chapter:(1) "Additional state ceiling" means authorization under federal law for the issuance of bonds that are tax-exempt private activity bonds subject to the limits imposed by Section 146, Internal Revenue Code (26 U.S.C. Section 146), in an amount in addition to the state ceiling, including the additional tax-exempt private activity bonds authorized by Section 3021 of the Housing and Economic Recovery Act of 2008 (Pub. L. No. 110-289).(1-a) "Applicable official" means the state official or state agency designated by federal law to allocate a miscellaneous bond ceiling or designate bonds entitled to the federal subsidy limited by a miscellaneous bond ceiling or, in the absence of designation by federal law, the governor.(1-b) "Board" means the Bond Review Board.(2) "Bonds" means all obligations, including bonds, certificates, or notes, that are:(A) authorized to be issued by:(i) the constitution or a statute of this state; or(ii) the charter of a home-rule municipality; and(B) either:(i) subject to the limitations of Section 146, Internal Revenue Code (26 U.S.C. Section 146); or(ii) with respect to Subchapter D, otherwise entitled to a federal subsidy only if designated for the exemption, credit, or other subsidy, or allocated a portion of a limited amount of obligations for which the exemption, credit, or other subsidy is authorized, by this state or an applicable official or by an issuer to which this state or the applicable official has made an allocation, including exemptions, credits, and other subsidies authorized by:(a) the Heartland Disaster Tax Relief Act of 2008 (Pub. L. No. 110-343), regarding Hurricane Ike disaster area bonds;(b) the American Recovery and Reinvestment Act of 2009 (Pub. L. No. 111-5); or(c) any other federal law authorizing a federal subsidy.(3) "Closing" means the issuance and delivery of a bond by an issuer in exchange for the required payment for the bond. The term does not include a delivery of a bond if expenditure of the proceeds of the bond is conditioned on obtaining credit enhancement in support of the bond.(4) "Enterprise zone facility bond" means an enterprise zone facility bond under Section 1394, Internal Revenue Code (26 U.S.C. Section 1394).(4-a) "Federal subsidy" means an exclusion of interest on a bond from gross income for federal income tax purposes, a federal income tax credit associated with a bond, a direct federal subsidy of interest on a bond, or any other federally authorized financial benefit associated with a bond.(5) "Housing finance corporation" has the meaning assigned by Section 394.003, Local Government Code.(6) "Internal Revenue Code" means the Internal Revenue Code of 1986 and its subsequent amendments.(7) "Issuer" means:(A) a department, board, authority, agency, subdivision, political subdivision, body politic, or instrumentality of this state; or(B) a nonprofit corporation acting for or on behalf of an entity described by Paragraph (A).(8) "Local government" has the meaning assigned by Section 394.003, Local Government Code.(8-a) "Miscellaneous bond ceiling" means the maximum amount of bonds of any type that may be issued by issuers in this state during a calendar year, or cumulatively, that are entitled to a federal subsidy only if designated for the federal subsidy, or allocated a portion of a limited amount of bonds other than bonds subject to the limits imposed by Section 146, Internal Revenue Code (26 U.S.C. Section 146), for which the federal subsidy is authorized, by:(A) this state or the applicable official; or(B) an issuer to which this state or the applicable official has made an allocation.(9) "Mortgage credit certificate" means a certificate of the type described by Section 25, Internal Revenue Code (26 U.S.C. Section 25).(10) "Private activity bond" has the meaning assigned by Section 141(a), Internal Revenue Code (26 U.S.C. Section 141(a)).(11) "Qualified mortgage bond" has the meaning assigned by Section 143(a), Internal Revenue Code (26 U.S.C. Section 143(a)). The term includes a mortgage credit certificate.(12) "Qualified residential rental project bond" means a bond issued for a qualified residential rental project as defined by Section 142(d), Internal Revenue Code (26 U.S.C. Section 142(d)).(13) "Qualified small issue bond" has the meaning assigned by Section 144(a), Internal Revenue Code (26 U.S.C. Section 144(a)).(14) "Qualified student loan bond" has the meaning assigned by Section 144(b), Internal Revenue Code (26 U.S.C. Section 144(b)).(15) "Reservation" means a reservation of a portion of the state ceiling for a specific bond issue.(16) "State-voted issue" means an issue of bonds approved by the voters of this state in a statewide election.(17) "State ceiling" means the maximum amount of tax-exempt private activity bonds that may be issued by all issuers in this state during a calendar year, as computed under Section 146(d), Internal Revenue Code (26 U.S.C. Section 146(d)).(18) "Water development issue" means a bond issued as part of an issue of which 95 percent or more of the net proceeds are to be used to provide facilities for furnishing water, conserving water, developing water resources, or making water available.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 1329, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1416, Sec. 4, eff. June 19, 2009.

Sec. 1372.002. "PROJECT". (a) For purposes of this chapter, a project is:(1) an eligible facility or facilities that are proposed to be financed, in whole or in part, by an issue of qualified residential rental project bonds;(2) in connection with an issue of qualified mortgage bonds or qualified student loan bonds, the providing of financial assistance to qualified mortgagors or students located in all or any part of the jurisdiction of the issuer; or(3) an eligible facility or facilities that are proposed to be financed, in whole or in part, by an issue of bonds other than bonds described by Subdivision (1) or (2).(b) For purposes of Subsection (a)(2), the jurisdiction of an issuer is determined on the date the issuer's application for reservation is delivered to the board.(c) For purposes of Subsection (a)(1), an application under this chapter may include either the rehabilitation or new construction, or both the rehabilitation and new construction, of qualified residential rental facilities located at multiple sites and with respect to which 51 percent or more of the residential units are located:(1) in a county with a population of less than 75,000; or(2) in a county in which the median income is less than the median income for the state, provided that the units are located in that portion of the county that is not included in a metropolitan statistical area containing one or more projects that are proposed to be financed, in whole or in part, by an issuance of bonds.(d) For purposes of Subsection (c), in an application for a reservation, the number of sites may be reduced as needed without affecting their status as a project for purposes of the application, provided that the final application for a reservation contains at least two sites.(e) For purposes of Subsection (a)(3), and only for applications for the financing of sewage facilities, solid waste disposal facilities, and qualified hazardous waste facilities, an application under this chapter may include multiple facilities in multiple jurisdictions. In such an application, the number of facilities may be reduced as needed without affecting their status as a project for purposes of the application.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1108, Sec. 1, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1416, Sec. 5, eff. June 19, 2009.

Sec. 1372.003. "CLOSING" IN CONNECTION WITH MORTGAGE CREDIT CERTIFICATES. The closing of mortgage credit certificates occurs on the date on which an issuer elects not to issue qualified mortgage bonds and to establish a mortgage credit certificate program under Section 25, Internal Revenue Code (26 U.S.C. Section 25).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999.

Sec. 1372.004. RULES. The board may adopt rules necessary to accomplish the purposes of this chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999.

Sec. 1372.005. DELIVERY OF REQUIRED SUBMISSIONS TO BOARD; ISSUANCE OF RECEIPTS. (a) A submission required by this chapter must be delivered to the board at its Austin office during normal business hours.(b) The board shall:(1) note on the face of the document delivered the date and time of delivery; and(2) provide the submitting issuer with a receipt that:(A) describes the document delivered; and(B) states the date and time of delivery.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999.

Sec. 1372.006. FEES. (a) An application for a reservation under Subchapter B or a carryforward designation under Subchapter C must be accompanied by a nonrefundable fee in the amount of $500, except that:(1) for projects that include multiple facilities authorized under Section 1372.002(e), the application must be accompanied by a nonrefundable fee in an amount of $500 for each facility included in the application for the project; and(2) for issuers of qualified residential rental project bonds the application must be accompanied by a nonrefundable fee of $5,000, of which the board shall retain $1,000 to offset the costs of the private activity bond allocation program and the administration of that program and of which the board shall transfer $4,000 through an interagency agreement to the Texas Department of Housing and Community Affairs for use in the affordable housing research and information program as provided by Section 2306.259.(b) An issuer, other than an issuer under Section 1372.022(a)(2), shall submit to the board a closing fee in an amount that is equal to the greater of:(1) $1,000; or(2) 0.025 percent of the principal amount of the bonds certified as provided by Section 1372.039(a)(1).(c) An issuer exchanging a portion of the state ceiling for mortgage credit certificates shall submit to the board a closing fee in an amount that is equal to the greater of:(1) $1,000; or(2) 0.0125 percent of the amount of the state ceiling exchanged.(d) Of each fee required by Subsection (b) or (c):(1) one-third must be submitted not later than the 35th day after the reservation date for the issue; and(2) the remainder must be submitted at the time of closing.(e) An issuer receiving a carryforward designation shall submit to the board a fee in an amount that is equal to the greater of:(1) $1,000; or(2) 0.025 percent of the amount of the carryforward designation.(f) A fee required by Subsection (e) must be submitted not later than the fifth business day following the date of receipt of the carryforward designation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.012(a), eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1329, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 951, Sec. 2, eff. June 18, 2005.Acts 2009, 81st Leg., R.S., Ch. 1416, Sec. 6, eff. June 19, 2009.

SUBCHAPTER B. ALLOCATION AND RESERVATION OF STATE CEILINGSec. 1372.021. ANNUAL ALLOCATION OF STATE CEILING. The state ceiling for each calendar year is allocated to issuers of private activity bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999.

Sec. 1372.022. AVAILABILITY OF STATE CEILING TO ISSUERS. (a) If the state ceiling is computed on the basis of $75 per capita or a greater amount, before August 15 of each year:(1) 28.0 percent of the state ceiling is available exclusively for reservations by issuers of qualified mortgage bonds;(2) 8 percent of the state ceiling is available exclusively for reservations by issuers of state-voted issues;(3) 2.0 percent of the state ceiling is available exclusively for reservations by issuers of qualified small issue bonds and enterprise zone facility bonds;(4) 22.0 percent of the state ceiling is available exclusively for reservations by issuers of qualified residential rental project bonds;(5) 10.5 percent of the state ceiling is available exclusively for reservations by issuers of qualified student loan bonds authorized by Section 53B.47, Education Code, that are nonprofit corporations able to issue a qualified scholarship funding bond as defined by Section 150(d)(2), Internal Revenue Code (26 U.S.C. Section 150(d)(2)); and(6) 29.5 percent of the state ceiling is available exclusively for reservations by any other issuer of bonds that require an allocation.(b) On and after August 15, that portion of the state ceiling available for reservations becomes available for all applications for reservations in the order determined by the board by lot. If all applicants for a reservation have been offered a portion of the available state ceiling, then the board shall grant reservations in the order in which the applications for those reservations are received.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 10.01, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 8.013(a), eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1468, Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1329, Sec. 3, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1416, Sec. 7, eff. June 19, 2009.

Sec. 1372.0221. DEDICATION OF PORTION OF STATE CEILING FOR PROFESSIONAL EDUCATORS HOME LOAN PROGRAM. Until August 7, out of that portion of the state ceiling that is available exclusively for reservations by the Texas State Affordable Housing Corporation under Section 1372.0223, 54.5 percent shall be allotted each year and made available to the corporation for the purpose of issuing qualified mortgage bonds in connection with the professional educators home loan program established under Section 2306.562.

Added by Acts 2001, 77th Leg., ch. 1194, Sec. 1, eff. June 15, 2001. Amended by Acts 2003, 78th Leg., ch. 332, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 544, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1108, Sec. 2, eff. September 1, 2007.

Sec. 1372.0222. DEDICATION OF PORTION OF STATE CEILING FOR FIRE FIGHTER, LAW ENFORCEMENT OR SECURITY OFFICER, AND EMERGENCY MEDICAL SERVICES PERSONNEL HOME LOAN PROGRAM. Until August 7, out of that portion of the state ceiling that is available exclusively for reservations by the Texas State Affordable Housing Corporation under Section 1372.0223, 45.5 percent shall be allotted each year and made available to the corporation for the purpose of issuing qualified mortgage bonds in connection with the fire fighter, law enforcement or security officer, and emergency medical services personnel home loan program established under Section 2306.5621.

Added by Acts 2003, 78th Leg., ch. 1050, Sec. 1, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 196, Sec. 2, eff. May 27, 2005.Acts 2005, 79th Leg., Ch. 728, Sec. 23.002(6), eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 455, Sec. 3, eff. June 16, 2007.Acts 2007, 80th Leg., R.S., Ch. 544, Sec. 2, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1108, Sec. 3, eff. September 1, 2007.Reenacted by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 11.016, eff. September 1, 2009.

Sec. 1372.0223. DEDICATION OF PORTION OF STATE CEILING TO CERTAIN ISSUERS OF QUALIFIED MORTGAGE BONDS. Until August 7, out of that portion of the state ceiling that is available exclusively for reservations by issuers of qualified mortgage bonds under Section 1372.022:(1) 10 percent is available exclusively to the Texas State Affordable Housing Corporation for the purpose of issuing qualified mortgage bonds; and(2) 56.66 percent is available exclusively to housing finance corporations for the purpose of issuing qualified mortgage bonds.

Added by Acts 2005, 79th Leg., Ch. 674, Sec. 9, eff. June 17, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 544, Sec. 3, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1108, Sec. 4, eff. September 1, 2007.

Sec. 1372.023. DEDICATION OF PORTIONS OF STATE CEILING TO TEXAS DEPARTMENT OF HOUSING AND COMMUNITY AFFAIRS. (a) Until August 7, of that portion of the state ceiling that is available exclusively for reservations by issuers of qualified mortgage bonds, 33.34 percent is available exclusively to the Texas Department of Housing and Community Affairs for the purpose of issuing qualified mortgage bonds.(b) Until August 15, of that portion of the state ceiling that is available exclusively for reservations by issuers of qualified residential rental project bonds, one-fifth is available exclusively to the Texas Department of Housing and Community Affairs in the manner described by Section 1372.0231.(c) The Texas Department of Housing and Community Affairs may not reserve a portion of the state ceiling that is available exclusively for reservations by issuers of qualified residential rental project bonds other than the portion dedicated to the department under Subsection (b).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 1.32, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 332, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 544, Sec. 4, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1108, Sec. 5, eff. September 1, 2007.

Sec. 1372.0231. DEDICATION OF PORTION OF STATE CEILING AVAILABLE FOR QUALIFIED RESIDENTIAL RENTAL PROJECT BONDS. (a) Until August 15, of that portion of the state ceiling that is available exclusively for reservations by issuers of qualified residential rental project bonds:(1) 20 percent is available exclusively to the Texas Department of Housing and Community Affairs in the manner described by Subsection (b);(2) 70 percent is available exclusively to housing finance corporations in the manner described by Subsections (c)-(f); and(3) 10 percent is available exclusively to the Texas State Affordable Housing Corporation in the manner described by Subsection (b-1). Text of subsec. (b) as amended by Acts 2003, 78th Leg., ch. 330, Sec. 27 (b) With respect to the amount of the state ceiling set aside under Subsection (a)(1), the board shall grant reservations at the direction of the Texas Department of Housing and Community Affairs as provided by Section 2306.359 and in a manner that ensures that:(1) the set-aside amount is used for proposed projects that are located throughout the state; and(2) not more than 50 percent of the set-aside amount is used for proposed projects that are located in qualified census tracts as defined by Section 143(j), Internal Revenue Code of 1986. Text of subsec. (b) as amended by Acts 2003, 78th Leg., ch. 1329, Sec. 4 (b) With respect to the amount of the state ceiling set aside under Subsection (a)(1), after the board's review and approval, the board shall grant reservations at the direction of the Texas Department of Housing and Community Affairs in accordance with Section 1372.0321 and criteria established by rules of that department. Subsequent allocations the board makes on behalf of that department are subject to review and approval by the board in accordance with Section 1231.041. Subject to Sections 1372.0321(a) and (b), the board shall grant reservations:(1) in a manner that ensures that:(A) the set-aside amount is used for proposed projects that are located throughout the state; and(B) not more than 50 percent of the set-aside amount is used for proposed projects that are located in qualified census tracts as defined by Section 143(j), Internal Revenue Code of 1986; and(2) in the order determined by lot, but only for those reservations granted between August 15 and November 30 of the program year.(b-1) With respect to the amount of the state ceiling set aside under Subsection (a)(3), the board shall issue qualified residential rental project bonds and allocate bond funds at the direction of the Texas State Affordable Housing Corporation as provided by Section 2306.565. Issuances made by the board under this subsection are subject to review and approval by the board under Section 1231.041.(c) With respect to the amount of the state ceiling set aside under Subsection (a)(2), the board shall grant reservations in a manner that ensures that not more than 50 percent of the set-aside amount is used for proposed projects that are located in qualified census tracts as defined by the most recent publication by the United States Department of Housing and Urban Development.(d) Except as provided by Subsection (i), before May 1, the board shall apportion the amount of the state ceiling set aside under Subsection (a)(2) among the uniform state service regions according to the percentage of the state's population that resides in each of those regions.(e) Until March 1 of each year, for each of the uniform state service regions containing Dallas or Houston, the board shall reserve a total of $15 million of the state ceiling set aside for the region under Subsection (d) for:(1) the areas in the region that are located outside of a metropolitan statistical area; or(2) projects involving the rehabilitation of a qualified residential rental facility or facilities in the region, regardless of whether the projects are located inside or outside a metropolitan statistical area.(f) In each area described by Subsection (d) or (e), the board shall grant reservations based on the priority levels of proposed projects as described by Section 1372.0321.(g) On or after May 1, the board may not grant available reservations to housing finance corporations described by Subsection (a) based on uniform state service regions or any segments of those regions.(h) Allocations by the board at the direction of the Texas Department of Housing and Community Affairs under Subsection (b) are subject to review and approval by the board as provided by Section 1231.041.(i) Before May 1, the board shall apportion the amount of the state ceiling set aside under Subsection (a)(2) only among uniform state service regions with respect to which an issuer has submitted an application for a reservation of the state ceiling on or before March 1.(j) An application by an issuer of qualified residential rental project bonds that is submitted after the deadline for eligibility to participate in the lottery has a priority lower than that of every application submitted before that date.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 10.02, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 330, Sec. 27, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 332, Sec. 3, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 969, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1329, Sec. 4, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 23.001(37), eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1108, Sec. 6, eff. September 1, 2007.

Sec. 1372.024. INCREASE IN AMOUNT OF STATE CEILING AVAILABLE TO ISSUERS OF STATE-VOTED ISSUES. (a) If, before January 2, applications received for reservations for state-voted issues total more than eight percent of the available state ceiling for that program year, the percentage of state-voted ceiling requested that is more than eight percent of the state ceiling:(1) is removed from the state ceiling available to other issuers on January 2; and(2) is available for those applications for reservations for state-voted issues.(b) The amount removed under Subsection (a) may not exceed eight percent of the state ceiling.(c) The remaining portion of the state ceiling is available in accordance with Section 1372.022(a).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 969, Sec. 2, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1329, Sec. 5, eff. Sept. 1, 2003.

Sec. 1372.025. REALLOCATION OF STATE CEILING ON FAILURE OF BONDS TO QUALIFY AS TAX-EXEMPT OBLIGATIONS. (a) If a type of bond listed in Section 1372.022(a) does not qualify on January 2 of any year for treatment as a tax-exempt obligation under the Internal Revenue Code:(1) Section 1372.022(a) has no effect for that year for that type of bond; and(2) by March 1, the portion of the state ceiling that but for Subdivision (1) would have been available exclusively for reservations by issuers of that type of bond shall be reallocated proportionately for reservation by each other category of issuer listed in that section.(b) Subsection (a) does not apply to qualified mortgage bonds or qualified residential rental project bonds made available exclusively to the Texas Department of Housing and Community Affairs under Section 1372.023 or the Texas State Affordable Housing Corporation under Sections 1372.0221 and 1372.0222.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 1.33, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 196, Sec. 3, eff. May 27, 2005.

Sec. 1372.026. LIMITATION ON AMOUNT OF STATE CEILING AVAILABLE TO HOUSING FINANCE CORPORATIONS. (a) The maximum amount of the state ceiling that may be reserved before August 15 by a housing finance corporation for the issuance of qualified mortgage bonds may not exceed the amount computed as follows:(1) if the local population of the housing finance corporation is 300,000 or more, $36 million plus the product of the amount by which the local population exceeds 300,000 multiplied by $40;(2) if the local population of the housing finance corporation is 200,000 or more but less than 300,000, $32 million plus the product of the amount by which the local population exceeds 200,000 multiplied by $40;(3) if the local population of the housing finance corporation is 100,000 or more but less than 200,000, $24 million plus the product of the amount by which the local population exceeds 100,000 multiplied by $80; or(4) if the local population of the housing finance corporation is less than 100,000, the product of the local population multiplied by $240.(b) A housing finance corporation may not receive an allocation for the issuance of qualified mortgage bonds in an amount that exceeds $40 million.(c) For purposes of this section, the local population of a housing finance corporation is the population of the local government or local governments on whose behalf a housing finance corporation is created. If two local governments that have a population of at least 50,000 each and that have overlapping territory have created housing finance corporations that have the power to issue bonds to provide financing for home mortgages, the population of the housing finance corporation created on behalf of the larger local government is computed by subtracting from the population of the larger local government the population of the part of the smaller local government that is located in the larger local government. The reduction of population provided by this subsection is not required if the smaller local government assigns its authority to issue bonds, based on its population, to the larger local government.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 10.03, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1416, Sec. 8, eff. June 19, 2009.

Sec. 1372.0261. FAILURE OF HOUSING FINANCE CORPORATION TO USE AMOUNT OF STATE CEILING ALLOCATED. (a) In this section, "utilization percentage" means that portion of the amount of the state ceiling allocated to a housing finance corporation with respect to which the corporation issues private activity bonds that result in mortgage loans or mortgage credit certificates. A housing finance corporation's utilization percentage for an allocation of the state ceiling is the quotient of:(1) the amount of the state ceiling:(A) with respect to which mortgage loans have been originated, considering only the original principal balance of those loans;(B) that is used to purchase mortgages or mortgage-backed securities; or(C) that is used to issue mortgage credit certificates; divided by(2) the amount of the state ceiling allocated, minus any amounts of the state ceiling required for debt service reserve funds.(b) If a housing finance corporation's issue of bonds uses a new allocation of the state ceiling in combination with taxable bond proceeds or with bond proceeds recycled from previous allocations of the state ceiling, the first loans or certificates financed are considered in computing the utilization percentage of the new allocation of the state ceiling.(c) If a housing finance corporation's utilization percentage is less than 80 percent but at least 25 percent, the next time the corporation becomes eligible for a reservation of the state ceiling, the maximum amount of the state ceiling that may be reserved for the corporation is equal to the amount for which the corporation would otherwise be eligible under Section 1372.026 multiplied by the utilization percentage of the corporation's last bond issue that used an allocation of the state ceiling.(d) A housing finance corporation may not be penalized under Subsection (c) if:(1) the corporation fails to use:(A) bond proceeds recycled from previous allocations of the state ceiling; or(B) taxable bond proceeds; or(2) as the result of an issuance of bonds, the corporation's utilization percentage is 80 percent or greater.(e) If a housing finance corporation's utilization percentage is less than 25 percent, the next time the corporation becomes eligible for a reservation of the state ceiling, the maximum amount of the state ceiling that may be reserved for the corporation is equal to the amount for which the corporation would otherwise be eligible under Section 1372.026 multiplied by 25 percent.(f) A housing finance corporation may not be penalized under Subsection (c) in a program year if, by December 31 of the preceding program year, an amount equal to or less than 50 percent of the aggregate state ceiling available for reservations by issuers of qualified mortgage bonds under Section 1372.022(a)(1):(1) has been used in connection with bond issues that have closed on or before that date; or(2) has had carryforward elections filed on or before that date.(g) An issuer that has carryforward available from the state ceiling created by the Housing and Economic Recovery Act of 2008 (Pub. L. No. 110-289) is not restricted by project limits for the state ceiling. An issuer who uses the carryforward to issue qualified mortgage bonds or mortgage credit certificates is not subject to the utilization percentage calculation in determining the amount of the issuer's reservation request.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 10.04, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1108, Sec. 7, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1416, Sec. 9, eff. June 19, 2009.

Sec. 1372.027. PUBLICATION OF AVAILABLE STATE CEILING. The board shall publish at least weekly on its Internet site:(1) a statement of the amount of the available state ceiling;(2) a list of the issues that have received a reservation since the preceding publication, including the amount of each reservation; and (3) a list of the issues that had previously received a reservation that have closed since the preceding publication.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 969, Sec. 3, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1329, Sec. 6, eff. Sept. 1, 2003.

Sec. 1372.028. APPLICATION FOR RESERVATION; FORM AND CONTENT. (a) In this section, "qualified bond" has the meaning assigned by Section 141(e), Internal Revenue Code (26 U.S.C. Section 141(e)).(b) An issuer may apply for a reservation for a program year not earlier than October 5 of the preceding year. An issuer may not submit an application for a program year after November 15 of that year.(c) The application must:(1) be on a form prescribed by the board;(2) be signed by a member or officer of the issuer; and(3) state:(A) the maximum amount of the bonds in the issue that require an allocation under Section 146, Internal Revenue Code (26 U.S.C. Section 146);(B) the project or, with respect to an eligible facility, a functional description of the project to be financed by the proceeds, including the identification of the user of the proceeds or project;(C) whether the bonds are qualified bonds;(D) if the bonds are qualified bonds:(i) the subparagraph of Section 141(e)(1), Internal Revenue Code (26 U.S. C. Section 141(e)(1)), that applies; and(ii) if Section 141(e)(1)(A) of that code (26 U.S.C. Section 141(e)(1)(A)) applies, the paragraph of Section 142(a) of that code (26 U.S.C. Section 142(a)) that applies;(E) if the bonds are not qualified bonds:(i) that Section 141(b)(5), Internal Revenue Code (26 U.S.C. Section 141(b)(5)), applies; or(ii) for a transition rule project, the paragraph of the Tax Reform Act of 1986 that applies;(F) that bonds are not being issued for the same stated project for which the issuer has received sufficient carryforward during a previous year or for which there exists unexpended proceeds from, including transferred proceeds representing unexpended proceeds from, one or more prior issues of bonds issued by the same issuer or based on the issuer's population; and(G) other information that the board may require.(d) An issuer is not required to provide the statement required by Subsection (c)(3)(F) if the issuer:(1) is an issuer of a state-voted issue;(2) is the Texas Department of Housing and Community Affairs or the Texas State Affordable Housing Corporation; or(3) provides evidence that one or more binding contracts have been entered into, or other evidence acceptable to the board as described by program rule, to spend the unexpended proceeds by the later of:(A) 12 months after the date the board receives the application; or(B) December 31 of the program year for which the application is filed.(e) If an issuer applied the previous year for a reservation for qualified mortgage bonds and has not received the reservation at the time of application for the lottery, the issuer, instead of filing a complete application under Subsection (c), may file a statement explaining whether there are any changes in information from the application information filed the previous year. If there are changes, the statement must specify the current information. An issuer that files a statement under this subsection must pay the same application fee required for a complete application.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.014(a), eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1468, Sec. 3, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 969, Sec. 4, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1329, Sec. 7, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 196, Sec. 4, eff. May 27, 2005.Acts 2009, 81st Leg., R.S., Ch. 506, Sec. 1.19, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1416, Sec. 10, eff. June 19, 2009.

Sec. 1372.0281. INFORMATION REQUIRED OF ISSUERS OF CERTAIN QUALIFIED STUDENT LOAN BONDS. (a) An issuer of qualified student loan bonds authorized by Section 53.47, Education Code, shall provide to the board together with its application for a reservation information required by board rule.(b) The board may require an issuer described by Subsection (a) to provide information with its application, or to supplement the application with information, that includes:(1) financial statements;(2) portfolio amounts;(3) default rates;(4) descriptions of how student loans are being used or spent; and(5) information about the issuer's client agencies.

Added by Acts 2003, 78th Leg., ch. 1329, Sec. 8, eff. Sept. 1, 2003.

Sec. 1372.029. APPLICATIONS FOR MULTIPLE PROJECTS AT SAME SITE PROHIBITED. The board may not accept applications for reservations for more than one project located at, or related to, a business operation at a particular site for any one program year.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999.

Sec. 1372.030. GRANTING OF CERTAIN RESERVATIONS PROHIBITED; EXCEPTIONS. (a) The board may not grant a reservation to an issuer to whom proceeds are available from other bonds issued by or on behalf of that issuer for the project stated in the issuer's application for the reservation.(b) Subsection (a) does not apply to an issuer to which Section 1372.028(d) applies.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999.

Sec. 1372.031. PRIORITIES FOR RESERVATIONS AMONG CERTAIN ISSUERS. (a) Except as provided by Subsection (b) and subject to Sections 1372.0321, 1372.0231, and 1372.035(c), if, on or before October 20, more than one issuer in a category described by Section 1372.022(a)(2), (3), (4), or (6) applies for a reservation of the state ceiling for the next program year, the board shall grant reservations in that category in the order determined by the board by lot.(b) Until August 1 of the program year, within the category described by Section 1372.022(a)(6), the board shall grant priority to the Texas Economic Development Bank for projects that the Texas Economic Development and Tourism Office determines meet the governor's criteria for funding from the Texas Enterprise Fund. Notwithstanding the priority, the Texas Economic Development Bank may not receive an amount greater than one-sixth of the portion of the state ceiling available under Section 1372.022(a)(6) on January 1 of the program year.(c) In selecting projects for reservations of the state ceiling for a program year under Subsection (b), among those projects the Texas Economic Development and Tourism Office determines meet the governor's criteria for funding from the Texas Enterprise Fund the office shall give priority to obtaining reservations for those projects located or to be located in an economically depressed or blighted area, as defined by Section 2306.004, or in an enterprise zone designated under Chapter 2303.(d) This section and Section 1372.063 do not give a priority to any project described by Subsection (b) for the purpose of selecting projects for reservations under Section 1372.022(b).(e) The Texas Economic Development Bank is subject to Section 1201.027(d).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 10.05, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 8.015(a), eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 969, Sec. 5, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1329, Sec. 9, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 991, Sec. 8, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1108, Sec. 8, eff. September 1, 2007.Reenacted by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 11.017, eff. September 1, 2009.

Sec. 1372.032. PRIORITIES FOR RESERVATIONS AMONG ISSUERS OF QUALIFIED MORTGAGE BONDS. (a) If, on or before October 20, more than one housing finance corporation applies for a reservation of the state ceiling for qualified mortgage bonds for the next program year, the board shall give priority in granting reservations in that category to issuers that:(1) applied before September 1 of the preceding year for a reservation on behalf of the same local population for that year; but(2) were not granted a reservation during that year.(b) The priority of an issuer under Subsection (a) that is composed of more than one jurisdiction is not affected by the issuer's loss of a sponsoring local government and that government's population if the dollar amount of the application has not increased.(c) Within the group of issuers given priority and within the group not given priority, the board shall grant reservations in reverse order of the date of the most recent closing of qualified mortgage bonds applicable to the housing finance corporations, with a corporation that has never received a reservation for mortgage revenue bonds being the first to receive a reservation and the corporation that had the most recent closing being the last to receive a reservation. If closings occurred on the same date, the board shall grant reservations in the order determined by the board by lot.(d) For purposes of Subsection (c), the most recent closing applicable to a newly created housing finance corporation sponsored by one or more local governments that had previously sponsored another housing finance corporation, whether existing or not, or to a housing finance corporation sponsored by a local government that has participated in the program of another housing finance corporation is the most recent closing of qualified mortgage bonds the proceeds of which were available to the population of the corporation.(e) A housing finance corporation or its sponsoring local government may not achieve an advantage in the determination of its most recent closing by creating, dissolving, or withdrawing from a housing finance corporation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 10.06, eff. Sept. 1, 2001.

Sec. 1372.0321. PRIORITIES FOR RESERVATIONS AMONG ISSUERS OF QUALIFIED RESIDENTIAL RENTAL PROJECT ISSUES. (a) In granting reservations to issuers of qualified residential rental project issues, the board shall give first priority to:(1) projects in which:(A) 50 percent of the residential units in the project are:(i) under the restriction that the maximum allowable rents are an amount equal to 30 percent of 50 percent of the area median family income minus an allowance for utility costs authorized under the federal low-income housing tax credit program; and(ii) reserved for families and individuals earning not more than 50 percent of the area median income; and(B) the remaining 50 percent of the residential units in the project are:(i) under the restriction that the maximum allowable rents are an amount equal to 30 percent of 60 percent of the area median family income minus an allowance for utility costs authorized under the federal low-income housing tax credit program; and(ii) reserved for families and individuals earning not more than 60 percent of the area median income;(2) projects in which:(A) 15 percent of the residential units in the project are:(i) under the restriction that the maximum allowable rents are an amount equal to 30 percent of 30 percent of the area median family income minus an allowance for utility costs authorized under the federal low-income housing tax credit program; and(ii) reserved for families and individuals earning not more than 30 percent of the area median income; and(B) the remaining 85 percent of the residential units in the project are:(i) under the restriction that the maximum allowable rents are an amount equal to 30 percent of 60 percent of the area median family income minus an allowance for utility costs authorized under the federal low-income housing tax credit program; and(ii) reserved for families and individuals earning not more than 60 percent of the area median income;(3) projects:(A) in which 100 percent of the residential units in the project are:(i) under the restriction that the maximum allowable rents are an amount equal to 30 percent of 60 percent of the area median family income minus an allowance for utility costs authorized under the federal low-income housing tax credit program; and(ii) reserved for families and individuals earning not more than 60 percent of the area median income; and(B) which are located in a census tract in which the median income, based on the most recent information published by the United States Bureau of the Census, is higher than the median income for the county, metropolitan statistical area, or primary metropolitan statistical area in which the census tract is located as established by the United States Department of Housing and Urban Development; or(4) on or after June 1, projects that are located in counties, metropolitan statistical areas, or primary metropolitan statistical areas with area median family incomes at or below the statewide median family income established by the United States Department of Housing and Urban Development.(a-1) In granting reservations to issuers of qualified residential rental project issues, the board shall give second priority to projects in which 80 percent or more of the residential units in the project are:(1) under the restriction that the maximum allowable rents are an amount equal to 30 percent of 60 percent of the area median family income minus an allowance for utility costs authorized under the federal low-income housing tax credit program; and(2) reserved for families and individuals earning not more than 60 percent of the area median income.(a-2) In granting reservations to issuers of qualified residential rental project issues, the board shall give third priority to any other qualified residential rental project.(b) The board may not reserve a portion of the state ceiling for a first or second priority project described by this section unless the board receives evidence that an application has been filed with the Texas Department of Housing and Community Affairs for the low-income housing tax credit that is available for multifamily transactions that are at least 51 percent financed by tax-exempt private activity bonds.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 8.015(a), eff. Sept. 1, 2001 and Acts 2001, 77th Leg., ch. 1367, Sec. 10.07(a), eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 330, Sec. 28, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1329, Sec. 10, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1108, Sec. 9, eff. September 1, 2007.

Sec. 1372.033. PRIORITIES FOR RESERVATIONS AMONG CERTAIN ISSUERS OF QUALIFIED STUDENT LOAN BONDS. (a) In this section:(1) "Additional need" means the additional need of a qualified nonprofit corporation determined by subtracting the floor allocation for that qualified nonprofit corporation from that corporation's annual need.(2) "Annual need" means, for a qualified nonprofit corporation, one-half of the total principal amount of Texas eligible loans the qualified nonprofit corporation purchased in the two most recently completed fiscal years ending June 30.(3) "Floor allocation" means, for a qualified nonprofit corporation, an allocation in the amount of the lesser of $27 million or the qualified nonprofit corporation's annual need.(4) "Qualified nonprofit corporation" has the meaning assigned by Section 53.47, Education Code.(5) "Remaining amount to be allocated" is the total amount to be allocated under Section 1372.022(a)(5) in a calendar year less the sum of the floor allocations of the qualified nonprofit corporations that have applied for a student loan bond allocation for the calendar year.(6) "Student loan bond allocation" means an allocation for private activity bonds under Section 1372.022(a)(5).(7) "Texas eligible loan" means a Texas loan purchased from the originating lender by a nonprofit corporation acting as described by Section 53.47(g), Education Code.(8) "Texas loan" means a guaranteed student loan, as defined by Section 53.47, Education Code, made on behalf of a borrower who is:(A) a resident of this state; or(B) a student attending an accredited institution, as defined by Section 53.47, Education Code, that is located in this state.(9) "Total amount to be allocated" means the total available under Section 1372.022(a)(5) for all applicants.(b) Only a qualified nonprofit corporation may apply for a student loan bond allocation.(c) An application for a student loan bond allocation must include a statement as provided by this subsection. The statement must be certified by an officer of the applicant, whose signature must be notarized. The statement must be audited by an independent auditor, and the report of the independent auditor must be attached to the statement. The statement must list:(1) the principal amount of Texas eligible loans the applicant purchased in the two most recently completed fiscal years ending June 30;(2) the agencies that are guaranteeing the Texas eligible loans listed and the amount of Texas eligible loans guaranteed by each agency;(3) the originating lenders from whom the Texas eligible loans were purchased and the amount of Texas eligible loans each originating lender sold; and(4) the date of each purchase transaction.(d) Each qualified nonprofit corporation that applies for a student loan bond allocation in compliance with all applicable application requirements is entitled to receive a floor allocation except as provided by this section. If the total amount to be allocated is less than the sum of the floor allocations for all of the applicants, each applicant is entitled to a proportion of the total amount to be allocated equal to the proportion its floor allocation bears to the total of the floor allocation for all of the applicants. A qualified nonprofit corporation whose annual need is zero is not entitled to apply for a student loan bond allocation.(e) If, after allocations are computed under Subsection (d), there is a remaining amount to be allocated and there are one or more applicants with additional need, each applicant with additional need is entitled to a proportion of the remaining amount to be allocated equal to the proportion the applicant's additional need bears to the total of the additional need of all applicants but not to exceed the amount of the applicant's additional need. Any amount remaining after distribution to applicants with additional need shall be allocated in equal amounts to the other applicants that have a floor allocation of greater than $27 million.(f) Notwithstanding Subsection (e), if an applicant's share of the remaining amount to be allocated is greater than 50 percent, that applicant is entitled to 50 percent of the remaining amount to be allocated. The other 50 percent of the remaining amount to be allocated shall be distributed to the other applicants in proportion to their unmet additional need, except that the allocations may not exceed, for any applicant, the additional need of the applicant. If, after the additional needs of the other applicants are met, there remains any amount of the remaining amount to be allocated available for distribution, that amount shall be distributed to the applicant with the share of more than 50 percent of the remaining amount to be allocated in an amount not to exceed the amount of the applicant's additional need.(g) A qualified nonprofit corporation that receives a student loan bond allocation may not:(1) transfer the allocation to another entity; or(2) loan to another entity other than a student proceeds of bonds issued under the allocation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 10.08, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1329, Sec. 11, eff. Sept. 1, 2003.

Sec. 1372.034. ORDER OF ACCEPTANCE OF CERTAIN APPLICATIONS FOR RESERVATION. The board shall accept applications for a reservation submitted after October 20 in the order in which they are received.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999.

Sec. 1372.035. GRANTING OF RESERVATIONS; ORDER. (a) The board may not grant a reservation of a portion of the state ceiling for a program year before January 2 or after November 15 of that year.(b) Except as provided by Sections 1372.031-1372.033 and Subsection (c), the board shall grant reservations in the order in which the applications for those reservations are received, regardless of the amounts of the related bond issues.(c) If, with respect to an application, an issuer receives a carryforward designation under Section 1372.061(b), the board shall grant a reservation with respect to the issuer's next available application on the earlier of the following:(1) the date of receipt of notice from the issuer that the application for which the issuer received the carryforward designation is being withdrawn; or(2) if the amount of the carryforward is sufficient to satisfy fully the issuer's next available application, the date of expiration of the period specified by Section 1372.042(a-1).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1108, Sec. 10, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1416, Sec. 11, eff. June 19, 2009.

Sec. 1372.036. RESERVATIONS FROM PORTION OF STATE CEILING SUBSEQUENTLY BECOMING AVAILABLE. (a) If, before June 1, any portion of the state ceiling in a category described by Section 1372.022(a) from which issuers were granted reservations becomes available in that category:(1) those amounts of the state ceiling shall be aggregated; and(2) the board shall grant reservations from that category on June 1.(b) Beginning June 1, partial reservations may be offered once to each applicant in each category described by Section 1372.022(a) until an applicant in the category accepts the partial reservation or until additional volume is returned in an amount sufficient to grant a full reservation.(c) After January 1, the board may grant a reservation to an issuer if the amount of state ceiling available in a category is greater than the amount of state ceiling applied for in that category.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 969, Sec. 6, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1329, Sec. 12, eff. Sept. 1, 2003.

Sec. 1372.037. LIMITATIONS ON GRANTING OF RESERVATIONS FOR INDIVIDUAL PROJECTS. (a) Except as provided by Subsection (b), before August 15 the board may not grant for any single project a reservation for that year that is greater than:(1) $40 million, if the issuer is an issuer of qualified mortgage bonds, other than the Texas Department of Housing and Community Affairs or the Texas State Affordable Housing Corporation;(2) $50 million, if the issuer is an issuer of a state-voted issue, other than the Texas Higher Education Coordinating Board, or $75 million, if the issuer is the Texas Higher Education Coordinating Board;(3) the amount to which the Internal Revenue Code limits issuers of qualified small issue bonds and enterprise zone facility bonds, if the issuer is an issuer of those bonds;(4) the lesser of $20 million or 15 percent of the amount set aside for reservation by issuers of qualified residential rental project bonds, if the issuer is an issuer of those bonds;(5) the amount as prescribed in Sections 1372.033(d), (e), and (f), if the issuer is an issuer authorized by Section 53B.47, Education Code, to issue qualified student loan bonds; or(6) $50 million, if the issuer is any other issuer of bonds that require an allocation.(b) In addition to a reservation under Subsection (a)(2), the board may grant to the Texas Water Development Board a reservation for not more than $100 million of the available state ceiling for a water development issue.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 1329, Sec. 13, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 600, Sec. 1, eff. June 17, 2005.Acts 2007, 80th Leg., R.S., Ch. 544, Sec. 5, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1108, Sec. 11, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1416, Sec. 12, eff. June 19, 2009.

Sec. 1372.038. RESERVATION DATE. The reservation date for an issue is the date on which the board notifies an issuer whose application for the reservation has been accepted for filing by the board that a portion of the state ceiling is available to that issue.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999.

Sec. 1372.039. CERTIFICATION REQUIRED OF ISSUER; CANCELLATION ON FAILURE. (a) Not later than the 35th day after an issuer's reservation date, the issuer shall submit to the board:(1) a certificate signed by an authorized representative of the issuer that certifies the principal amount of the bonds to be issued; and(2) a list of finance team members and their addresses and telephone numbers.(b) If the principal amount certified by the issuer is less than the amount stated in the issuer's application for the reservation, the amount of the issuer's reservation is reduced to the amount certified.(c) If an issuer does not submit the documents as required by this section and the fee as required by Section 1372.006(d)(1):(1) the reservation is canceled; and(2) from the reservation date of the canceled reservation until the expiration of the applicable period described by Section 1372.042(a) or (b):(A) no issuer may submit an application for a reservation for the same project; and(B) the issuer is eligible for a carryforward designation for the project only as provided by Subchapter C.(d) If an issuer does not submit the documents during the period provided by Subsection (a), the issuer may submit the documents not later than the third day after the end of the 35-day period together with a statement and evidence regarding extenuating circumstances that prevented a timely filing. The board shall review the statement and the evidence and may, based on the statement and evidence, permit the late filing.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 1329, Sec. 14, eff. Sept. 1, 2003.

Sec. 1372.040. RESERVATION BY CERTAIN ISSUERS OF QUALIFIED MORTGAGE BONDS OF MONEY FOR MORTGAGES FOR CERTAIN PERSONS. An issuer of qualified mortgage bonds, other than the Texas Department of Housing and Community Affairs or the Texas State Affordable Housing Corporation, shall reserve for six months 50 percent of the funds available for loans outside the federally designated target areas to provide mortgages to individuals and families with incomes below 80 percent of the applicable median family income, as defined by Section 143(f)(4), Internal Revenue Code (26 U.S.C. Section 143(f)(4)).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 969, Sec. 7, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1329, Sec. 15, eff. Sept. 1, 2003.

Sec. 1372.041. REFUSAL TO ACCEPT RESERVATION BY ISSUER. (a) An issuer may:(1) refuse to accept a reservation if the amount of state ceiling available is less than the amount for which the issuer applied; or(2) refuse to accept a reservation for any amount if the reservation is granted after September 23.(b) The amount of available state ceiling is subject to the grant of a reservation to each succeeding issuer eligible to be granted a reservation of that available state ceiling in the order of priority under this subchapter.(c) An issuer's refusal to accept a reservation does not affect the issuer's order of priority for a subsequent grant of a reservation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999.

Sec. 1372.042. DEADLINE FOR CLOSING ON BONDS BY ISSUER. (a) An issuer other than an issuer of qualified residential rental project bonds, an issuer of state-voted issues, or an issuer of qualified mortgage bonds shall close on the bonds for which the reservation was granted not later than the 120th day after the reservation date.(a-1) An issuer of qualified residential rental project bonds shall close on the bonds for which the reservation was granted not later than the 150th day after the reservation date. If an issuer of qualified residential rental project bonds fails to close on the bonds for which a reservation was granted, the issuer shall pay the full closing fee provided by Section 1372.006(b) if the application is not withdrawn before the 120th day after the reservation date.(b) An issuer of state-voted issues or an issuer of qualified mortgage revenue bonds shall close on the bonds for which the reservation was granted not later than the 180th day after the reservation date.(c) Notwithstanding Subsections (a), (a-1), and (b), if the 120-day period, the 150-day period, or the 180-day period, as applicable, expires on or after December 24 of the year in which the reservation was granted, the issuer shall close on the bonds before December 24, except that if the applicable period expires after December 31 of that year, the issuer may notify the board in writing before December 24 of the issuer's election to carry forward the reservation and of the issuer's expected bond closing date. In compliance with the requirements of Section 146(f), Internal Revenue Code of 1986, the board shall file in a timely manner a carryforward election with respect to any bonds expected to close after December 31 to permit the bonds to close by the expected date, except that the board may not file the carryforward election after February 15 of the year following the year in which the reservation was granted. The grant of the reservation for the balance of the 120-day period, the 150-day period, or the 180-day period, as applicable, is automatically and immediately reinstated on the board's filing of a carryforward election with respect to the reservation.(d) Not later than the fifth business day after the date on which the bonds are closed, the issuer shall submit to the board:(1) a written notice stating the delivery date of the bonds and the principal amount of the bonds issued;(2) if the project is a project entitled to first or second priority under Section 1372.0321, evidence from the Texas Department of Housing and Community Affairs that an award of low-income housing tax credits has been approved for the project; and(3) a certified copy of the document authorizing the bonds and any other document relating to the issuance of the bonds, including a statement of the bonds':(A) principal amount;(B) interest rate or formula by which the interest rate is computed;(C) maturity schedule; and(D) purchaser or purchasers.(e) In addition to any other fees required by this chapter, an issuer shall submit to the board a nonrefundable fee in the amount of $500 before receiving a carryforward designation under Subsection (c).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 10.09, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 8.016(a), eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1329, Sec. 16, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1416, Sec. 13, eff. June 19, 2009.

Sec. 1372.043. CANCELLATION OF RESERVATION ON ISSUER'S FAILURE TO TIMELY CLOSE ON BONDS. If an issuer does not close on the issuer's bonds as required by Section 1372.042:(1) the reservation for the issue is canceled; and(2) for the period beginning on the reservation date and ending on the 150th day after the reservation date or on the 210th day after the reservation date if the issuer is an issuer of qualified mortgage bonds:(A) no issuer may submit an application for a reservation for the same project; and(B) the issuer is eligible for a carryforward designation for the project only as provided by Subchapter C.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999.

Sec. 1372.044. ASSIGNMENT OF RESERVATION. A reservation may be assigned only between a governmental unit and an issuer that is authorized to issue private activity bonds on behalf of that governmental unit.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999.

Sec. 1372.045. RESERVATION, ALLOCATION, AND CARRYFORWARD DESIGNATION BY BOARD OF ADDITIONAL STATE CEILING. (a) The board is authorized to establish and administer programs for the reservation, allocation, and carryforward designation of additional state ceiling in accordance with the federal law that establishes the additional state ceiling and, to the extent consistent with the federal law, as the board determines will achieve the purposes for which the additional state ceiling is authorized by federal law.(b) The board may adopt rules and procedures the board considers necessary to effectively administer programs authorized under this section.(c) The board may prescribe forms and applications as needed to effectively implement and administer programs authorized under this section.(d) The board may adopt emergency rules in connection with the programs authorized under this section when the board determines that the emergency rules are necessary for the state to obtain the full benefits of the additional state ceiling.

Added by Acts 2009, 81st Leg., R.S., Ch. 1416, Sec. 14, eff. June 19, 2009.

SUBCHAPTER C. CARRYFORWARD OF STATE CEILINGSec. 1372.061. DESIGNATION BY BOARD OF CERTAIN AMOUNTS OF STATE CEILING AS CARRYFORWARD. (a) The board may designate as carryforward:(1) the amount of the state ceiling that is not reserved before December 15; and(2) any amount of the state ceiling that:(A) was reserved before December 15; and(B) becomes available on or after that date because of the cancellation of a reservation.(b) The board shall designate as carryforward a reservation amount for which the board receives written notice from an issuer of an election to carry forward the reservation under Section 1372.042(c) if the bonds relating to the reservation are not required to close by December 31 of the year in which the reservation was granted.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 10.10, eff. Sept. 1, 2001.

Sec. 1372.062. PRIORITY CLASSIFICATIONS OF CARRYFORWARD DESIGNATIONS. (a) The board shall:(1) designate amounts as carryforward in accordance with the system of priority classifications specified in Sections 1372.063-1372.068; and(2) in each classification, make the designations in order of the application for those designations.(b) Notwithstanding Subsection (a), the board shall designate in compliance with the requirements of Section 146(f), Internal Revenue Code of 1986, a carryforward relating to an issuer's written election under Section 1372.042(c) according to the category of bonds to which the reservation subject to the carryforward relates.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 10.10, eff. Sept. 1, 2001.

Sec. 1372.063. PRIORITY 1 CARRYFORWARD CLASSIFICATION. The priority 1 carryforward classification applies to:(1) an issuer of a state-voted issue; and(2) a state agency, other than an issuer of a state-voted issue, that applies for a carryforward designation for a project that:(A) is described by Section 1372.067(a)(2); and(B) the Texas Economic Development and Tourism Office determines meets the governor's criteria for funding from the Texas Enterprise Fund.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 991, Sec. 9, eff. September 1, 2007.

Sec. 1372.064. PRIORITY 2 CARRYFORWARD CLASSIFICATION. The priority 2 carryforward classification applies to an issuer of bonds approved by the voters of a political subdivision of this state if:(1) the bonds will be private activity bonds for which an allocation will be required for the bonds to be tax exempt under the Internal Revenue Code; or(2) the excess private use of a governmental bond will require allocation so that the bond may retain its tax exempt status under the Internal Revenue Code.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999.

Sec. 1372.065. PRIORITY 3 CARRYFORWARD CLASSIFICATION. The priority 3 carryforward classification applies to:(1) a state agency, other than an issuer of a state-voted issue; and(2) a political subdivision whose board of directors holds office under Section 30a, Article XVI, Texas Constitution.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999.

Sec. 1372.066. PRIORITY 4 CARRYFORWARD CLASSIFICATION. (a) The priority 4 carryforward classification applies to any political subdivision:(1) that is authorized to issue bonds; and(2) to which priority carryforward classifications 1-3 do not apply.(b) A project that is the subject of an application for a priority 4 carryforward classification must be owned by a governmental unit in accordance with applicable provisions of the Internal Revenue Code.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999.

Sec. 1372.067. PRIORITY 5 CARRYFORWARD CLASSIFICATION. (a) The priority 5 carryforward classification applies to an issuer that:(1) was created to act on behalf of this state or one or more political subdivisions of this state; and(2) is applying for carryforward for a project:(A) for which there has been an inducement resolution or other comparable preliminary approval; and(B) with respect to which:(i) a binding contract to incur significant expenditures for construction, reconstruction, or rehabilitation was entered into before submission of the application;(ii) significant expenditures for construction, reconstruction, or rehabilitation were readily identifiable with and necessary to carry out a binding contract for the supply of property or services or the sale of output; or(iii) significant expenditures were paid or incurred before submission of the application.(b) In this section, "significant expenditures" means expenditures that are greater than the lesser of:(1) $1 million; or(2) 10 percent of the reasonably anticipated cost of the project.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999.

Sec. 1372.068. PRIORITY 6 CARRYFORWARD CLASSIFICATION. The priority 6 carryforward classification applies to an issuer that:(1) was created to act on behalf of this state or one or more political subdivisions of this state; and(2) is applying for carryforward for a project that is not eligible for another priority carryforward classification.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999.

Sec. 1372.069. APPLICATION FOR CARRYFORWARD DESIGNATION; LIMITATIONS. (a) An issuer may apply for a carryforward designation at any time during the year in which the designation is sought.(b) An issuer that applies for a carryforward designation may not apply later in the same year for a reservation for the same project.(c) An issuer may not apply for the carryforward designation of an amount that is greater than $50 million.(d) The board by rule shall prevent an issuer from applying for a carryforward designation in an amount that is greater than the amount needed.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999.

Sec. 1372.070. FORM AND CONTENTS OF APPLICATION FOR CARRYFORWARD APPLICATION. An application for a carryforward designation must:(1) be on a form prescribed by the board;(2) be signed by a member or officer of the issuer and by the governor, if the issuer was created to act on behalf of this state;(3) state the amount of carryforward sought;(4) describe the project;(5) state which priority classification is applicable to the applicant;(6) include evidence satisfactory to the board that that priority classification is correct; and(7) contain any other information that the board by rule requires.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1108, Sec. 12, eff. September 1, 2007.

Sec. 1372.071. ACTION ON APPLICATION FOR CARRYFORWARD DESIGNATION. On receipt of an application for a carryforward designation, the board shall:(1) determine whether the application complies with the requirements of this chapter and board rules; and(2) note its determination on the application.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999.

Sec. 1372.072. AMENDMENT OR WITHDRAWAL OF APPLICATION FOR CARRYFORWARD DESIGNATION. (a) An issuer may amend or withdraw an application for a carryforward designation by submitting to the board a notice of the amendment or withdrawal.(b) If an application is amended, the application's place in the order of eligibility for a carryforward designation in a priority classification is determined using the date of the amendment instead of the date of the original application.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1, 1999.

Sec. 1372.073. DESIGNATION BY BOARD OF UNENCUMBERED STATE CEILING. Notwithstanding any other provision of this chapter, the board on the last business day of the year may assign as carryforward to state agencies at their request and in the order received any state ceiling that is not reserved or designated as carryforward and for which no application for carryforward is pending.

Added by Acts 2009, 81st Leg., R.S., Ch. 1416, Sec. 15, eff. June 19, 2009.

SUBCHAPTER D. ALLOCATION OF MISCELLANEOUS BOND CEILINGSec. 1372.101. PROGRAM ADMINISTRATION. (a) The applicable official may designate bonds as entitled to a portion of a miscellaneous bond ceiling or allocate a portion of a miscellaneous bond ceiling to an issuer of bonds:(1) in accordance with the federal law that establishes the federal subsidy for which the miscellaneous bond ceiling is established; and(2) to the extent consistent with the federal law, as the applicable official determines will achieve the purposes for which the federal subsidy is authorized by federal law.(b) The board is authorized to administer programs established by the applicable official for the allocation of a miscellaneous bond ceiling or the designation of bonds entitled to the federal subsidy limited by a miscellaneous bond ceiling.

Added by Acts 2009, 81st Leg., R.S., Ch. 1416, Sec. 16, eff. June 19, 2009.

Sec. 1372.102. RULES AND PROCEDURES. (a) Unless otherwise provided by law, the board may adopt rules and procedures the board considers necessary to effectively administer programs established by the applicable official for allocation of a miscellaneous bond ceiling or for designating bonds as entitled to the federal subsidy limited by the miscellaneous bond ceiling.(b) The board may adopt emergency rules in connection with the programs described in Subsection (a) when the board determines that the emergency rules are necessary for the state to obtain the full benefits of the federal subsidy that is limited by the miscellaneous bond ceiling.(c) The board may prescribe forms and applications as needed to effectively implement and administer programs described in Subsection (a).(d) This section does not prevent an applicable official from adopting rules and procedures in connection with the allocations and designations when required by federal or state law or from administering a program independently of the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1416, Sec. 16, eff. June 19, 2009.

Sec. 1372.103. APPLICATION FEES. In connection with programs established by the applicable official for the allocation of a miscellaneous bond ceiling or the designation of bonds entitled to the federal subsidy limited by a miscellaneous bond ceiling, the board may charge an application fee for each application it receives under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1416, Sec. 16, eff. June 19, 2009.



CHAPTER 1401. BONDS FOR CERTAIN CRIMINAL JUSTICE OR MENTAL HEALTH AND MENTAL RETARDATION FACILITIES

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE G. SPECIFIC AUTHORITY FOR STATE GOVERNMENT TO ISSUE

SECURITIES

CHAPTER 1401. BONDS FOR CERTAIN CRIMINAL JUSTICE OR MENTAL HEALTH

AND MENTAL RETARDATION FACILITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1401.001. DEFINITIONS. In this chapter:

(1) "Authority" means the Texas Public Finance Authority.

(2) "Board" means the board of directors of the authority.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1401.002. BOND REVIEW BOARD MEMBER IMMUNITY. A Bond Review

Board member is not liable for damages that result from

performing a function of the member under this chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1401.003. LEGISLATIVE AUTHORITY. The authority may not

issue or sell a bond under this chapter for a project unless the

legislature has authorized the specific project by:

(1) this chapter;

(2) the General Appropriations Act; or

(3) Chapter 1232.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. BOND REVIEW BOARD OVERSIGHT

Sec. 1401.021. BOND REVIEW BOARD APPROVAL OF BOND ISSUANCE. The

authority may not issue a bond under this chapter unless the Bond

Review Board has reviewed and approved the issuance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1401.022. BOND REVIEW BOARD APPROVAL OF PROJECT. The

proceeds of a bond issued under this chapter may not be used to

finance a project unless the Bond Review Board has reviewed and

approved the project.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. GENERAL OBLIGATION BONDS AND PROCEEDS

Sec. 1401.041. GENERAL OBLIGATION BONDS. (a) As provided by

Section 49-h( a), Article III, Texas Constitution, as that

section existed September 1, 1999, the authority may:

(1) issue general obligation bonds in an amount not to exceed

$500 million; and

(2) distribute the bond proceeds as provided by that section.

(b) As provided by Section 49-h(c), Article III, Texas

Constitution, as that section existed September 1, 1999, the

authority may:

(1) issue general obligation bonds in an amount not to exceed

$400 million; and

(2) distribute the bond proceeds to any appropriate agency to:

(A) acquire, construct, or equip a new facility; or

(B) make a major repair of or renovate a facility, corrections

institution, youth corrections institution, or mental health and

mental retardation institution.

(c) As provided by Section 49-h(d), Article III, Texas

Constitution, as that section existed September 1, 1999, the

authority may:

(1) issue general obligation bonds in an amount not to exceed

$1.055 billion and distribute the bond proceeds to any

appropriate agency to:

(A) acquire, construct, or equip a:

(i) new prison or substance abuse felony punishment facility to

confine criminals; or

(ii) youth corrections institution;

(B) make a major repair of or renovate a prison facility or

youth corrections institution; or

(C) acquire, make a major repair of, or renovate a facility for

use as a state prison, a substance abuse felony punishment

facility, or a facility in which a pilot program established as

provided by Section 614.011, Health and Safety Code, is

conducted;

(2) issue general obligation bonds in an amount not to exceed

$45 million and distribute the bond proceeds to any appropriate

agency to:

(A) acquire, construct, or equip a new mental health or mental

retardation facility, including a community-based mental health

or mental retardation facility; or

(B) make a major repair of or renovate a mental health or mental

retardation facility; and

(3) issue general obligation bonds in an amount not to exceed

$50 million and distribute the bond proceeds to any appropriate

agency to:

(A) acquire, construct, or equip a new youth corrections

facility; or

(B) make a major repair of or renovate a youth corrections

facility.

(d) As provided by Section 49-h(e), Article III, Texas

Constitution, as that section existed September 1, 1999, the

authority may:

(1) issue general obligation bonds in an amount not to exceed $1

billion; and

(2) distribute the bond proceeds as provided by that section.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.017, eff.

Sept. 1, 2001.

Sec. 1401.042. REFUNDING BONDS. The authority may issue a

general obligation bond authorized under Section 1401.041 to

refund a revenue bond issued under Subchapter D.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1401.043. REFINANCING CERTAIN OBLIGATIONS. (a) The

proceeds of a bond issued under Section 1401.041(a), (b), (c)(1),

or (d) may be used to refinance an existing obligation for a

purpose described by those subsections.

(b) The proceeds of a bond issued under Section 1401.041(c)(2)

may be used to refinance an existing obligation for a purpose

described by that subdivision.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1401.044. DISTRIBUTION OF PROCEEDS. The authority by rule

shall establish guidelines, criteria, and procedures for

distributions of general obligation bond proceeds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1401.045. INTEREST AND SINKING FUND BALANCE REPORT. (a)

The authority shall report to the Legislative Budget Board and

the Governor's Office of Budget and Planning an accurate estimate

of interest and sinking fund balances available for payment of

debt service on general obligation bonds.

(b) The report must be made not later than January 1 of each

odd-numbered year.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER D. REVENUE BONDS AND PROCEEDS

Sec. 1401.061. REVENUE BONDS. (a) The authority may:

(1) issue revenue bonds; and

(2) distribute the bond proceeds to any appropriate agency to:

(A) acquire, construct, or equip a new facility; or

(B) make a major repair of or renovate a:

(i) facility;

(ii) corrections institution, including a facility authorized by

Section 495.001(a) or 495.021(a);

(iii) criminal justice facility for the Texas Department of

Criminal Justice;

(iv) youth corrections institution; or

(v) mental health and mental retardation institution.

(b) The bond proceeds may be used to refinance an existing

obligation for a purpose described by Subsection (a).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1401.062. REVENUE BOND PROCEEDS. On issuing bonds under

Section 1401.061, the board shall:

(1) certify to the appropriate agency and to the comptroller

that the funds are available; and

(2) deposit the bond proceeds in the state treasury to the

account of the appropriate agency.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1401.063. INVESTMENT OF PROCEEDS. (a) With the board's

concurrence, the comptroller shall invest the unexpended revenue

bond proceeds and the investment income of those unexpended

proceeds in investments approved by law for the investment of

state funds.

(b) The investment income required for project costs, and not

required to be rebated to the federal government or used for debt

service, as determined by the board, shall be credited to the

appropriate agency. The investment income not required for

project costs, not required to be rebated to the federal

government, and not required for debt service shall be allocated

as provided by Section 404.071.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1401.064. PAYMENT OF PRINCIPAL OR INTEREST. The board may

provide that the principal of and interest on revenue bonds

issued under this subchapter be paid from any source of funds

lawfully available to the board.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1401.065. BOND REQUIREMENTS. Revenue bonds issued under

this subchapter are subject to Sections 1232.117 and 1232.118.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER E. REVENUE BOND PROJECTS

Sec. 1401.081. CONDITIONS FOR BEGINNING PROJECT. The

appropriate agency may begin an approved project financed under

Subchapter D after:

(1) the authority has certified that the authority has

authorized obligations in an amount sufficient to pay the

construction or purchase price of the project under an interim

construction finance agreement established by the authority in

accordance with Chapter 1371; or

(2) the following conditions are met:

(A) the revenue bond proceeds are deposited;

(B) the comptroller has certified that the funds are available;

(C) any reserve funds or capitalized interest certified to be

reasonably required by the authority has been transferred; and

(D) according to the authority's statement that specifies those

costs, the costs of issuance of the bonds have been paid.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1401.082. REVENUE BOND REPAYMENT AND LEASE AGREEMENT. (a)

In accordance with a lease agreement, the appropriate agency,

with money appropriated for the purpose, shall pay to the board

an amount the board determines to be sufficient to:

(1) pay the principal of and interest on the bonds issued under

Section 1401.061;

(2) maintain a reserve fund necessary to service the debt; and

(3) reimburse the authority for other costs and expenses

relating to:

(A) a project; or

(B) the outstanding bonds.

(b) For purposes of this section, a state agency may enter into

a lease agreement in the name of and on behalf of the state.

(c) A state agency shall include in its biennial appropriation

request an amount sufficient to pay the principal of and interest

on outstanding bonds issued under Section 1401.061 for the

agency.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1401.083. RIGHTS TO FINANCED PROPERTY. (a) Property

financed by the authority under Subchapter D does not become part

of other property to which it is attached or affixed or into

which it is incorporated, regardless of whether the other

property is real or personal.

(b) A state agency has the rights of a lessee in property

financed by the authority under Subchapter D. A person who claims

under or through the agency may not acquire any greater rights

with respect to the property.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER F. FINANCIAL PROVISIONS

Sec. 1401.101. EXEMPTION FROM TAXATION. A bond issued under

this chapter, any transaction related to the bond, and profits

made in the sale of the bond are exempt from taxation by this

state, a state agency, or a municipality or other political

subdivision of this state.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER G. MISCELLANEOUS PROVISIONS

Sec. 1401.121. TEXAS DEPARTMENT OF CRIMINAL JUSTICE MASTER PLAN.

(a) Unless the Texas Department of Criminal Justice has

submitted to the Bond Review Board a master plan for the

construction of corrections facilities, the proceeds of bonds

issued under this chapter may not be:

(1) distributed to the department; or

(2) used to finance a project of the correctional institutions

division of the department.

(b) The master plan must:

(1) be in the form, contain the information, and cover the

period prescribed by the Bond Review Board; and

(2) be revised annually.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.086, eff. September 1, 2009.



CHAPTER 1403. GENERAL OBLIGATION BONDS FOR CERTAIN BORDER COLONIA PROJECTS

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE G. SPECIFIC AUTHORITY FOR STATE GOVERNMENT TO ISSUE

SECURITIES

CHAPTER 1403. GENERAL OBLIGATION BONDS FOR CERTAIN BORDER COLONIA

PROJECTS

Sec. 1403.001. DEFINITIONS. In this chapter:

(1) "Authority" means the Texas Public Finance Authority.

(2) "Commission" means the Texas Transportation Commission.

Added by Acts 2001, 77th Leg., ch. 950, Sec. 1, eff. Nov. 6,

2001.

Sec. 1403.002. GENERAL OBLIGATION BONDS AND NOTES FOR BORDER

COLONIA ROADWAY PROJECTS. (a) As provided by Section 49-1,

Article III, Texas Constitution, the authority shall, in

accordance with requests from the office of the governor:

(1) issue general obligation bonds and notes in an aggregate

amount not to exceed $175 million, as authorized by the office of

the governor under Subsection (b); and

(2) as directed by the Texas Department of Transportation,

distribute the proceeds from the sale of the bonds and notes to

counties to provide financial assistance for colonia access

roadway projects to serve border colonias.

(b) The office of the governor shall determine the amount of

bonds or notes to be issued at any one time by the authority

under Subsection (a)(1) and the times at which the bonds or notes

are issued.

(c) The commission shall establish a program to administer the

use of the proceeds of the bonds and notes. The Texas Department

of Transportation shall administer the program in cooperation

with the office of the governor, the secretary of state, and the

Texas A&M University Center for Housing and Urban

Development.

(d) The commission, in cooperation with the office of the

governor, shall:

(1) define by rule "border colonia" as a geographic area that

consists of 11 or more dwellings that are located in close

proximity to each other in an area that may be described as a

community or neighborhood and subject to any other criteria

considered appropriate by the commission and the office of the

governor;

(2) establish by rule criteria for selecting which areas and

which colonia access roadway projects are eligible for assistance

under this chapter;

(3) determine the counties and the colonia access roadway

projects that are to receive financial assistance and the amount

of assistance given to a county or project;

(4) establish by rule minimum road standards a county's colonia

access roadway proposal must meet to be awarded a grant;

(5) establish by rule grant application procedures; and

(6) establish by rule financial reporting requirements for

counties that receive assistance for colonia access roadway

projects to serve border colonias.

(e) The issuance of general obligation bonds under this chapter

shall comply with and is subject to Subtitle A, of this title,

Chapter 1231, and applicable provisions of Chapters 1232 and

1371.

(f) In connection with bonds or notes issued under this section,

the authority may enter into one or more credit agreements at any

time for a period and on conditions the authority approves. For

purposes of this subsection, "credit agreement" includes:

(1) an interest rate swap agreement;

(2) an interest rate lock agreement;

(3) a currency swap agreement;

(4) a forward payment conversion agreement;

(5) an agreement to provide payments based on levels of or

changes in interest rates or currency exchange rates;

(6) an agreement to exchange cash flows or a series of payments;

(7) an option, put, or call to hedge payment, currency, rate,

spread, or other exposure; or

(8) another agreement that enhances the marketability, security,

or creditworthiness of bonds or notes.

Added by Acts 2001, 77th Leg., ch. 950, Sec. 1, eff. Nov. 6,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

341, Sec. 7, eff. June 15, 2007.

Sec. 1403.003. SET-ASIDE FOR COLONIAS LOCATED IN RURAL BORDER

COUNTIES. (a) In this section:

(1) "Border colonia" means a border colonia as defined by

commission rule under Section 1403.002.

(2) "Rural border county" means a county that:

(A) has a population of less than 55,000; and

(B) is adjacent to an international border.

(3) "Set-aside" means a reservation of a portion of the proceeds

from the sale of general obligation bonds and notes under this

chapter to provide financial assistance for specific colonia

access roadway projects proposed by rural border counties.

(b) The authority shall set aside an amount equal to 10 percent

of the proceeds from each sale of general obligation bonds and

notes under this chapter to provide financial assistance for

colonia access roadway projects designed to pave roads serving

border colonias located in rural border counties.

(c) The authority, as directed by the Texas Department of

Transportation, shall provide a grant from the set-aside on a

priority basis to a rural border county that proposes to pave for

the first time a road serving a border colonia located in that

county.

Added by Acts 2003, 78th Leg., ch. 320, Sec. 1, eff. June 18,

2003.

Sec. 1403.004. USE OF GRANTS FOR PROJECT MATERIALS OR EQUIPMENT.

A grant under this chapter may be used to purchase any materials

or to lease any equipment as reasonably necessary to accomplish

the goal of the project. Materials purchased as permitted by this

section must be used solely in connection with the project.

Equipment leased as permitted by this section must be used

substantially in connection with the project throughout the

period of the applicable lease.

Added by Acts 2003, 78th Leg., ch. 320, Sec. 1, eff. June 18,

2003.



CHAPTER 1431. ANTICIPATION NOTES

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE H. SPECIFIC AUTHORITY FOR MORE THAN ONE TYPE OF LOCAL

GOVERNMENT TO ISSUE SECURITIES

CHAPTER 1431. ANTICIPATION NOTES

Sec. 1431.001. DEFINITIONS. In this chapter:

(1) "Anticipation note" means a note issued under this chapter.

(2) "Eligible countywide district" means a flood control

district or a hospital district the boundaries of which are

substantially coterminous with the boundaries of a county with a

population of three million or more or a hospital district

created in a county with a population of more than 800,000 that

was not included in the boundaries of a hospital district before

September 1, 2003.

(3) "Eligible school district" means an independent school

district that has an average daily attendance of 190,000 or more

as determined under Section 42.005, Education Code.

(4) "Governing body" means the commissioners court of a county

or the governing body of a municipality, eligible school

district, or eligible countywide district authorized to issue

anticipation notes on behalf of an issuer.

(5) "Issuer" means a county, municipality, eligible school

district, or eligible countywide district issuing an anticipation

note.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1183, Sec. 1, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

164, Sec. 2, eff. September 1, 2007.

Sec. 1431.002. AUTHORITY TO ISSUE ANTICIPATION NOTES. (a) The

commissioners court of a county by order, on the recommendation

of the county auditor or the county budget officer, as

applicable, or the governing body of an eligible countywide

district may authorize the issuance of an anticipation note.

(b) The governing body of a municipality by ordinance may

authorize the issuance of an anticipation note.

(c) The governing body of an eligible school district by order

may authorize the issuance of an anticipation note.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1183, Sec. 2, eff.

Sept. 1, 2001.

Sec. 1431.003. ADDITIONAL AUTHORITY OF COUNTIES AND CERTAIN

MUNICIPALITIES. (a) This section applies only to an issuer that

is:

(1) a county;

(2) a municipality with a population of 80,000 or more;

(3) an eligible school district; or

(4) an eligible countywide district.

(b) Notwithstanding anything in this chapter to the contrary,

the governing body may exercise the authority granted to the

governing body of an issuer with regard to issuance of

obligations under Chapter 1371, except that the prohibition in

that chapter on the repayment of an obligation with ad valorem

taxes does not apply to an issuer exercising the authority

granted by this section.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1183, Sec. 3, eff.

Sept. 1, 2001.

Sec. 1431.004. USES OF ANTICIPATION NOTE PROCEEDS. (a) An

issuer, other than an eligible school district, may use the

proceeds of an anticipation note to pay:

(1) a contractual obligation incurred or to be incurred for:

(A) the construction of a public work;

(B) the purchase of materials, supplies, equipment, machinery,

buildings, lands, and rights-of-way for the issuer's authorized

needs and purposes; or

(C) a professional service, including a service by a tax

appraisal engineer, engineer, architect, attorney, mapmaker,

auditor, financial advisor, or fiscal agent;

(2) operating or current expenses; or

(3) the issuer's cumulative cash flow deficit.

(b) The governing body of an eligible school district may use

the proceeds of an anticipation note to pay an obligation

incurred or to be incurred for:

(1) a purpose described by Subsection(a)(1)(C), (2), or (3); or

(2) the purchase of materials, supplies, equipment, or machinery

for an issuer's authorized needs and purposes.

(c) For the purposes of this section, the cumulative cash flow

deficit is the amount by which the sum of an issuer's anticipated

expenditures and cash reserve reasonably required to pay

unanticipated expenditures exceeds the amount of the issuer's

cash, marketable securities, and money in an account that may be

used to pay an issuer's anticipated expenditures, other than:

(1) money in an account the use of which is subject to

legislative or judicial action or that is subject to a

legislative, judicial, or contractual requirement that the

account be reimbursed; or

(2) the proceeds of an anticipation note.

(d) For the purposes of Subsection (c), an amount equal to one

month's anticipated expenditures is presumed to be reasonably

required as a cash reserve.

(e) An issuer, other than an eligible school district, may use

the proceeds of an anticipation note or other obligation issued

under Section 1431.015:

(1) for purposes described by Subsection (a); or

(2) to pay for:

(A) employee salaries;

(B) the lease of materials, supplies, equipment, machinery,

buildings, lands, and rights-of-way for the issuer's authorized

needs and purposes;

(C) the demolition of dangerous structures or the restoration of

historic structures;

(D) economic development grants made under Chapter 380, Local

Government Code; or

(E) the accomplishment of any other purpose the issuer considers

necessary in relation to preserving or protecting the public

health and safety.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1183, Sec. 4, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

929, Sec. 1, eff. June 15, 2007.

Sec. 1431.005. GENERAL LIMITATION. An issuer may not use

proceeds of an anticipation note to repay interfund or other

borrowing that occurred earlier than 24 months before the date of

the ordinance or order authorizing the issuance of the note.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1431.006. LIMITATION ON NOTES TO PAY EXPENSES. (a)

Anticipation notes issued for the purposes described by Section

1431.004(a)(2) may not, in the fiscal year in which the attorney

general approves the notes:

(1) for a municipality, exceed 75 percent of the revenue or

taxes anticipated to be collected in that year;

(2) for a county or an eligible countywide district, exceed 50

percent of the revenue or taxes anticipated to be collected in

that year; or

(3) for an eligible school district, exceed 75 percent of the

income of the district for the fiscal year preceding that year.

(b) This section does not apply to an anticipation note or other

obligation issued under Section 1431.015.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1183, Sec. 5, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

929, Sec. 2, eff. June 15, 2007.

Sec. 1431.007. GENERAL SOURCES OF PAYMENT. (a) Except as

provided by Subsection (b), a governing body may:

(1) provide that anticipation notes be paid from and secured by

revenue, taxes, a combination of revenue and taxes, or the

proceeds of bonds to be issued by the issuer; and

(2) pledge to the payment of anticipation notes revenue, taxes,

a combination of revenue and taxes, or the proceeds of bonds to

be issued by the issuer.

(b) The governing body of a flood control district operating as

a conservation and reclamation district that issues anticipation

notes for one or more purposes described in Section

1431.004(a)(1) may:

(1) provide that the anticipation notes be paid from and secured

by revenue or the proceeds of bonds to be issued by the issuer;

and

(2) pledge to the payment of the anticipation notes revenues or

the proceeds of bonds to be issued by the issuer.

(c) A governing body issuing an anticipation note or other

obligation under Section 1431.015 may:

(1) provide that the anticipation note or other obligation be

paid from and secured by any revenue, including sales taxes,

other taxes, a combination of nontax and tax revenue, the

proceeds of bonds to be issued by the issuer, and reimbursements

or other funds to be received from the Federal Emergency

Management Agency or any other state or federal agency

reimbursing or providing funds to the issuer for costs incurred

as a result of the emergency; and

(2) pledge to the payment of the anticipation note or other

obligation any revenue, including sales taxes, other taxes, a

combination of nontax and tax revenue, the proceeds of bonds to

be issued by the issuer, and reimbursements or other funds to be

received from the Federal Emergency Management Agency or any

other state or federal agency reimbursing or providing funds to

the issuer for costs incurred as a result of the emergency.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1183, Sec. 6, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 270, Sec. 2, eff. June

18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

929, Sec. 3, eff. June 15, 2007.

Sec. 1431.008. AD VALOREM TAXES AS SOURCE OF PAYMENT. (a) A

governing body may not issue anticipation notes that are payable

from bonds secured by an ad valorem tax unless the proposition

authorizing the issuance of the bonds:

(1) is approved by a majority of the votes cast in an election

held by the issuer; and

(2) states that anticipation notes may be issued.

(b) A governing body that pledges to the payment of anticipation

notes an ad valorem tax to be imposed in a subsequent fiscal year

shall impose the tax in the ordinance or order that authorizes

the issuance of the notes.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1431.009. MATURITY. (a) Except as provided by Subsection

(b) or (e), an anticipation note issued for a purpose described

by Section 1431.004(a)(1) or (b)(2) must mature before the

seventh anniversary of the date that the attorney general

approves the note.

(b) An anticipation note issued by a county with a population of

three million or more, an eligible countywide district, or an

eligible school district for a purpose described by Section

1431.004(a)(1) or (b)(2) must mature before the 15th anniversary

of the date that the attorney general approves the note.

(c) Except as provided by Subsection (e), an anticipation note

issued for a purpose described by Section 1431.004(a)(2) or (3)

must mature before the first anniversary of the date that the

attorney general approves the note.

(d) A bond issued under Chapter 1207 to refund an anticipation

note issued by a county, municipality, or eligible countywide

district for a purpose described by Section 1431.004(a)(1) or by

an eligible school district for a purpose described by Section

1431.004(a)(1)(C) or (b)(2) is subject to the limitation on

maturity provided by Section 1207.006 and not the limitation

provided by Subsection (a).

(e) An anticipation note or other obligation issued under

Section 1431.015 for any authorized purpose must mature before

the 10th anniversary of the date the attorney general approves

the note or other obligation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1183, Sec. 7, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

929, Sec. 4, eff. June 15, 2007.

Sec. 1431.010. SALE OF NOTES. A governing body may sell an

anticipation note at public or private sale for cash.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1431.011. ATTORNEY GENERAL APPROVAL OF CERTAIN NOTES.

Chapter 1371 governs approval by the attorney general of

anticipation notes issued under Section 1431.003.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1431.012. RESTRICTION ON CERTAIN CONTRACTS PAYABLE FROM

PROCEEDS OF NOTES. (a) Except as provided by Subsection (b), a

county must comply with the competitive bidding requirements of

Subchapter C, Chapter 271, Local Government Code, in connection

with a contract to be paid from the proceeds of anticipation

notes issued for a purpose described by Section

1431.004(a)(1)(A).

(b) Competitive bidding requirements do not apply to an

anticipation note or other obligation issued under Section

1431.015 for any authorized purpose.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

929, Sec. 5, eff. June 15, 2007.

Sec. 1431.013. CONFLICT WITH OTHER LAWS. If there is a conflict

between this chapter and another statute:

(1) an issuer may act under either; and

(2) the governing body is not required to specify the law under

which the action is taken.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1431.014. CERTAIN NOTES FOR RURAL ECONOMIC DEVELOPMENT.

(a) Notwithstanding any other provision of this chapter, an

issuer participating in a rural economic development program

established by the Texas Agricultural Finance Authority may sell

to the authority an anticipation note issued for a purpose

described by Section 1431.004(a)(1), provided that the note

matures before the 30th anniversary of the date the note is

issued.

(b) Anticipation notes issued by a single issuer under this

section in an aggregate original principal amount of not more

than $500,000 are not subject to the approval requirements of

Section 1431.011 or Chapter 1202.

(c) An issuer may issue anticipation notes under this section

for the same purpose not more than once in any 12-month period.

Added by Acts 2001, 77th Leg., ch. 152, Sec. 1, eff. May 16,

2001.

Sec. 1431.015. CERTAIN NOTES OR OTHER OBLIGATIONS FOR EMERGENCY

FINANCING. (a) In this section, "emergency" means the

occurrence of widespread or severe damage, injury, or loss of

life or property affecting an area in the jurisdiction of an

issuer and resulting from a hurricane or tropical storm,

including wind damage, fire damage, damage from wave action, or

flood damage resulting from the hurricane or tropical storm.

(b) Notwithstanding any other provision of this chapter, an

issuer located within 70 miles of the Gulf of Mexico or of a bay

or inlet of the gulf may authorize the issuance of an

anticipation note or other obligation in the event of an

emergency.

(c) The issuer shall deliver to the attorney general, in

accordance with Section 1431.017, a transcript of proceedings

related to the issuance of an anticipation note or other

obligation issued under this section. However, before delivery of

an anticipation note or other obligation issued under this

section:

(1) the governor must have issued an executive order or

proclamation under Chapter 418 declaring a state of disaster and

designating the area affected by the emergency;

(2) the governing body acting through its presiding officer

under Chapter 418 must have declared a local state of disaster

designating the area affected by the emergency; or

(3) the governor must have proclaimed under Chapter 433 a state

of emergency designating the area affected by the emergency.

Added by Acts 2007, 80th Leg., R.S., Ch.

929, Sec. 6, eff. June 15, 2007.

Sec. 1431.016. CONFLICTS WITH MUNICIPAL CHARTER. To the extent

of a conflict between a municipal charter and any provision of

this chapter relating to an anticipation note or other obligation

issued under Section 1431.015, this chapter controls.

Added by Acts 2007, 80th Leg., R.S., Ch.

929, Sec. 6, eff. June 15, 2007.

Sec. 1431.017. ATTORNEY GENERAL REVIEW. Following authorization

of an anticipation note or other obligation under Section

1431.015, the issuer shall submit to the attorney general a

transcript of proceedings related to issuance of the anticipation

note or other obligation and provide preliminary approval and

fulfill other requirements relating to the issuance of the

anticipation note or other obligation. On the occurrence of an

emergency affecting the issuer, the attorney general shall

expeditiously review and approve delivery of the anticipation

note or other obligation subject to the issuer's compliance with

preliminary approval requirements.

Added by Acts 2007, 80th Leg., R.S., Ch.

929, Sec. 6, eff. June 15, 2007.



CHAPTER 1432. BONDS FOR LOCAL GOVERNMENT SPORTS CENTERS

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE H. SPECIFIC AUTHORITY FOR MORE THAN ONE TYPE OF LOCAL

GOVERNMENT TO ISSUE SECURITIES

CHAPTER 1432. BONDS FOR LOCAL GOVERNMENT SPORTS CENTERS

Sec. 1432.001. APPLICABILITY OF CHAPTER. (a) This chapter

applies only to a local government that has all or most of its

territory located in a county with a population of more than 1.3

million.

(b) Two or more local governments may act jointly under this

chapter if:

(1) each local government is individually authorized to act

under this chapter;

(2) all or most of the territory of each local government is

located in the same county or in adjacent counties; and

(3) the local governments act jointly to perform each official

act.

(c) Local governments acting jointly may perform any act that a

single local government may perform under this chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 24, eff.

Sept. 1, 2001.

Sec. 1432.002. DEFINITIONS. In this chapter:

(1) "Bond authorization" means an ordinance of the governing

body of a municipality, a resolution of the board of trustees of

an independent school district, or an order of the commissioners

court of a county that authorizes the issuance of bonds.

(2) "Local government" means a county, a municipality, or an

independent school district.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1432.003. AUTHORITY FOR SPORTS CENTERS. (a) A local

government may construct, acquire, lease, improve, enlarge, and

operate one or more facilities used for sporting activities or

events, including auxiliary facilities such as parking areas or

restaurants.

(b) A local government may contract with any public or private

entity, including a coliseum advisory board or similar body, to

perform any function authorized under this chapter other than an

official governmental act that must be performed by the governing

body of a local government.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1432.004. AUTHORITY TO ISSUE REVENUE BONDS. The governing

body of a local government may issue revenue bonds for a purpose

authorized by Section 1432.003.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1432.005. PLEDGE OF REVENUE. A local government may pledge

all or part of the revenue, income, or receipts from a facility

authorized by this chapter to the payment of bonds, including

principal, interest, and any other amounts required or permitted

in connection with the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1432.006. ADDITIONAL SECURITY. (a) Bonds issued under

this chapter may be additionally secured by:

(1) an encumbrance on any real property relating to a facility

authorized by this chapter owned or to be acquired by the local

government;

(2) an encumbrance on any personal property appurtenant to that

real property; or

(3) a pledge of any portion of any grant, donation, revenue, or

income received or to be received from the United States or any

other public or private source.

(b) The governing body of the local government may authorize the

execution of a trust indenture, mortgage, deed of trust, or other

instrument as evidence of the encumbrance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1432.007. BONDS NOT PAYABLE FROM TAXES. A holder of a bond

issued under this chapter is not entitled to demand payment of

the bond from money raised by taxation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1432.008. MATURITY. A bond issued under this chapter must

mature not later than 40 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1432.009. ADDITIONAL BONDS. The bond authorization may

provide for the subsequent issuance of additional parity bonds or

subordinate lien bonds under terms specified in the

authorization.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1432.010. SALE OF BONDS. A local government may sell bonds

issued under this chapter in the manner and under the terms

provided by the bond authorization.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1432.011. REVIEW AND APPROVAL OF CONTRACTS RELATING TO

BONDS. (a) If bonds issued under this chapter state that they

are secured by a pledge of revenue or rents from a contract,

including a lease contract, a copy of the contract and the

proceedings related to it must be submitted to the attorney

general.

(b) If the attorney general finds that the bonds have been

authorized and the contract has been made in accordance with law,

the attorney general shall approve the contract.

(c) After the bonds are approved and registered as provided by

Chapter 1202 and the contract is approved under Subsection (b),

the contract is incontestable in a court or other forum for any

reason and is a valid and binding obligation for all purposes in

accordance with its terms.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1432.012. CHARGES. (a) The governing body of a local

government may impose and collect charges for the use or

availability of a facility authorized by this chapter.

(b) A local government shall impose and collect pledged charges

in an amount that will be at least sufficient, with any other

pledged resources, to provide for the payment of:

(1) the principal of, interest on, and any other amounts

required in connection with the bonds; and

(2) to the extent required by the bond authorization:

(A) expenses incurred in connection with the bonds; and

(B) operation, maintenance, and other expenses incurred in

connection with the facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1432.013. REFUNDING BONDS. (a) A local government may

refund or otherwise refinance bonds issued under this chapter by

issuing refunding bonds under any terms provided by a bond

authorization.

(b) All appropriate provisions of this chapter apply to the

refunding bonds. The refunding bonds shall be issued in the

manner provided by this chapter for other bonds.

(c) The refunding bonds may be sold and delivered in amounts

sufficient to pay the principal of and interest and any

redemption premium on the bonds to be refunded, at maturity or on

any redemption date.

(d) The refunding bonds may be issued to be exchanged for the

bonds to be refunded by them. In that case, the comptroller shall

register the refunding bonds and deliver them to the holder of

the bonds to be refunded as provided by the bond authorization.

The exchange may be made in one delivery or in installment

deliveries.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1432.014. PUBLIC PURPOSE. The acquisition, construction,

improvement, enlargement, equipment, operation, and maintenance

of a facility authorized by this chapter is a public purpose and

a proper function of a local government.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1432.015. CONFLICT OR INCONSISTENCY WITH OTHER LAW. When

bonds are issued under this subchapter, to the extent of any

conflict or inconsistency between this chapter and another law,

this chapter controls.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1433. BONDS FOR DEVELOPMENT OF EMPLOYMENT, INDUSTRIAL, AND HEALTH RESOURCES

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE H. SPECIFIC AUTHORITY FOR MORE THAN ONE TYPE OF LOCAL

GOVERNMENT TO ISSUE SECURITIES

CHAPTER 1433. BONDS FOR DEVELOPMENT OF EMPLOYMENT, INDUSTRIAL,

AND HEALTH RESOURCES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1433.001. SHORT TITLE. This chapter may be cited as the

Act for Development of Employment, Industrial, and Health

Resources.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.002. DEFINITIONS. In this chapter:

(1) "Department" means the Texas Department of Economic

Development.

(2) "District" means a conservation and reclamation district

established under Section 59, Article XVI, or Section 52, Article

III, Texas Constitution.

(3) "Governing body" means the commissioners court of a county

or the governing body of a municipality or district.

(4) "Industrial project" means the land, buildings, equipment,

facilities, and improvements found by the governing body to be

required or suitable for the promotion of industrial development

and for use by manufacturing or industrial enterprise, regardless

of whether the land, buildings, equipment, facilities, and

improvements are in existence when or are to be acquired or

constructed after the finding is made.

(5) "Issuer" means a municipality, county, or district.

(6) "Medical project" means the land, buildings, equipment,

facilities, and improvements found by the governing body to be

required for public health, research, and medical facilities

located in this state, regardless of whether the land, buildings,

equipment, facilities, and improvements are in existence when or

are to be acquired or constructed after the finding is made.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.003. APPLICABILITY OF CHAPTER TO MUNICIPALITIES. This

chapter applies to a municipality only if the municipality:

(1) has the power to impose an ad valorem tax of not less than

$1.50 on each $100 valuation of taxable property in the

municipality; or

(2) is a home-rule municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.004. COST OF PROJECT. For purposes of this chapter,

the cost of an industrial project or medical project is:

(1) the cost of acquisitions for the project, including the cost

of the acquisition of all land, rights-of-way, property rights,

easements, and interests acquired for the construction;

(2) the cost of all machinery and equipment;

(3) financing charges;

(4) interest accruing before and during construction and until

the first anniversary of the date on which the construction is

completed;

(5) the cost of estimates, including estimates of revenue,

engineering and legal services, plans, specifications, surveys,

and other expenses necessary or incident to determining the

feasibility and practicability of constructing the project;

(6) administrative expenses; and

(7) other expenses that are necessary or incident to the

acquisition of the project, the financing of the acquisition, and

the placing of the project in operation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.005. ULTIMATE LESSEE. For purposes of this chapter,

an ultimate lessee is the person, firm, corporation, or company

that leases an industrial project or medical project from the

lessee of the project.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.006. CORRECTION OF INVALID PROCEDURES. If a court

holds that any procedure under this chapter violates the

constitution of this state or the United States, the issuer by

resolution may provide an alternative procedure that conforms

with the constitution.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.007. RELOCATION OR ALTERATION EXPENSE. If a

municipality, county, district, or other political subdivision,

in the exercise of a power under this chapter, including the

power of relocation, makes necessary the relocation or rerouting

of, or alteration of the construction of, a highway, railroad,

electric transmission line, telegraph or telephone property or

facility, or pipeline, the relocation or rerouting or alteration

of construction must be accomplished at the sole expense of the

political subdivision. In this section, "sole expense" means the

actual cost of the relocation or rerouting or alteration of

construction to provide comparable replacement without

enhancement of the facility, after deduction of the net salvage

value derived from the old facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.008. USE OF STATE MONEY. (a) The legislature may not

appropriate money to pay all or a part of the obligation of an

issuer under this chapter.

(b) The department shall pay any expense it incurs under this

chapter from money appropriated to the department.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. POWERS OF ISSUER

Sec. 1433.021. ACQUISITION OF PROJECT; DISPOSITION. (a) An

issuer may acquire, by construction, purchase, devise, gift, or

lease or by more than one of those methods, an industrial project

or medical project that is located in this state and at least a

part of which is located within the issuer's territorial limits.

(b) For an issuer that is a municipality, an industrial project

or medical project may be located outside the municipality's

territorial limits if the project is within the municipality's

extraterritorial jurisdiction as determined under Subchapter B,

Chapter 42, Local Government Code.

(c) An issuer may sell and convey all or any part of property

acquired under this section and make an order relating to the

sale or conveyance that the issuer considers conducive to the

best interest of the issuer.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.022. LIMITATIONS ON ACQUISITIONS. (a) An issuer may

not acquire an industrial project, or any part of an industrial

project, by eminent domain.

(b) Land previously acquired by an issuer by eminent domain may

be sold, leased, or otherwise used in accordance with this

chapter, if the governing body determines that:

(1) the use will not interfere with the purpose for which that

land was originally acquired or that the land is no longer needed

for that purpose;

(2) at least seven years have elapsed since the land was

acquired by eminent domain; and

(3) the land was not acquired for park purposes unless the sale

or lease of that land has been approved at an election held under

Section 1502.055.

(c) An issuer may not acquire or construct an industrial project

or medical project for an individual, firm, partnership, or

corporation, or make or authorize a lease to an individual, firm,

partnership, or corporation if the effect of the lease of that

project is to remove the lessee's business from existing

facilities in this state.

(d) An issuer may not issue bonds to acquire existing facilities

for the purpose of leasing those facilities to the industrial

concern from which the facilities are acquired or to another

person controlled by the industrial concern.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 31, eff.

Sept. 1, 1999.

Sec. 1433.023. AUTHORITY TO ISSUE REVENUE BONDS. (a) Except as

provided by Subsection (b), an issuer may issue revenue bonds to

pay all or a part of the cost of acquiring, constructing,

enlarging, or improving an industrial project, including a

project in an enterprise zone designated under Chapter 2303, or a

medical project.

(b) A district may not authorize revenue bonds for a medical

project.

(c) An issuer may secure the payment of the bonds as provided by

this chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.024. LEASE OF PROJECT. (a) An issuer may, in

accordance with this chapter, lease any or all of the issuer's

industrial projects and medical projects.

(b) An issuer may lease property under this chapter only to a

corporation organized under the Texas Non-Profit Corporation Act

(Article 1396-1.01 et seq., Vernon's Texas Civil Statutes).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.025. ADVERTISING FOR CERTAIN CONTRACTS; PERFORMANCE

AND PAYMENT BONDS. (a) A contract for construction or purchase

under this chapter involving the expenditure of more than $2,000

may be made only after advertising in the manner provided by

Chapter 252, Local Government Code, or Subchapter C, Chapter 262,

Local Government Code, as applicable.

(b) The provisions of Chapter 2253 relating to performance and

payment bonds apply to construction contracts let by the issuer.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.026. PROHIBITED OPERATIONS. An issuer may not operate

an industrial project as a business or in any manner other than

as the lessor of the project.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. PROCEDURE FOR ISSUING BONDS

Sec. 1433.041. DEPARTMENT APPROVAL OF LEASE; APPEAL. (a) An

issuer may not begin proceedings to authorize bonds under Section

1433.044 or 1433.061 until the department has given tentative

approval to the suggested contents of the lease agreement, and if

a lessee is allowed to sublease, the department has tentatively

approved the financial responsibility of the ultimate lessee. The

department shall investigate a proposed acquisition of existing

facilities for compliance with Section 1433.022(d) before

tentatively approving an industrial project or medical project.

(b) The department may not give final approval to any agreement

unless the department affirmatively finds that the lessee and

ultimate lessee have the business experience, financial

resources, and responsibility to provide reasonable assurance

that all bonds and interest on the bonds to be paid from or

because of that agreement will be paid as they become due.

(c) The attorney general may not approve bonds to be issued

under this chapter until the department has given final approval

to the lease agreement and may not approve the bonds if the

provisions for security and payment of lease payments do not

conform with this chapter.

(d) An issuer may appeal any adverse ruling or decision of the

department under this section to a district court in Travis

County. The substantial evidence rule applies to an appeal under

this subsection.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.042. REGULATION OF LEASES. The department by rule

shall adopt minimum standards for lease agreements and guidelines

relating to financial responsibilities of the lessee and any

ultimate lessee.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.043. ISSUER'S AUTHORITY. (a) An issuer may issue

bonds under this chapter without obtaining the consent of any

department, division, commission, board, bureau, or agency of the

state, other than the attorney general under Chapter 1202 or the

department, and without any proceedings or satisfying any

condition precedent other than the proceedings and conditions

required by:

(1) this chapter;

(2) Subchapter B or D, Chapter 1201; or

(3) Chapter 1204.

(b) Except as provided by this chapter or by department rule,

each governing body has complete authority with respect to bonds

and lease agreements governed by this chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.044. BOND RESOLUTION; CALLING ELECTION; PUBLICATION OF

RESOLUTION. (a) Before issuing bonds under this chapter, a

governing body shall adopt a resolution declaring its intention

to issue the bonds.

(b) The resolution must specify:

(1) the amount of bonds proposed to be issued;

(2) the purpose for which the bonds are to be issued; and

(3) the date on which the governing body proposes to authorize

the issuance of the bonds.

(c) The governing body may call an election on the issuance of

the bonds.

(d) If an election is not called under Subsection (c), the

governing body shall publish the resolution once a week for at

least two consecutive weeks in at least one newspaper of general

circulation in the territorial limits of the issuer. The first

publication must be not less than 14 days before the date

specified in the resolution for the authorization of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.045. PROTEST. (a) If at least 10 percent of the

registered voters of the issuer file a written protest against

the issuance of the bonds on or before the date specified for the

authorization of the bonds, the governing body shall hold an

election on the issuance of the bonds.

(b) If a written protest is not filed, the bonds may be issued

without an election at any time before the second anniversary of

the date specified in the resolution.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.046. ELECTION ORDER. In addition to the requirements

provided by Chapter 3, Election Code, an order calling an

election under this subchapter must include the location of each

polling place and the election judges and clerks appointed for

each polling place.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.047. NOTICE OF ELECTION. Notice of an election under

this subchapter shall be published once a week for at least two

consecutive weeks, in at least one newspaper of general

circulation within the territorial limits of the issuer. The

first publication must be not less than 14 days before the date

of the election.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.048. BALLOT PROPOSITION; ELECTION PROCEDURES. (a)

The ballot for an election held under this subchapter shall be

printed to permit voting for or against the proposition: "The

issuance of revenue bonds for the (medical project or industrial

project)."

(b) The election shall be conducted in accordance with the

general laws of this state relating to general elections, except

as modified by this chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.049. RESULTS OF ELECTION. (a) Within 10 days after

the election, or as soon after that as possible, the governing

body of the issuer shall convene and canvass the returns of the

election.

(b) If a majority of the voters voting in a bond election vote

in favor of the proposition, the governing body shall find and

declare that the results favor the proposition, and subject to

Section 1433.041, the governing body may proceed with the

authorization of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER D. BONDS

Sec. 1433.061. ISSUANCE OF BONDS. (a) A series of bonds may be

issued for each industrial project or medical project. Any

projects may be combined in a single series of bonds if the

governing body considers the combination to be in the best

interest of the issuer, but each project shall be considered

separately with respect to this subsection and Subchapter C.

(b) Bonds must be issued and delivered before the third

anniversary of the later of the date of the tentative approval of

the department or the date of the final judgment of any

litigation affecting the validity of the bonds or the provision

made for their payment. This subsection does not prohibit the

department from conditioning its approval of an industrial

project or medical project on the completion of the financing of

the project within a shorter period.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.062. MONEY USED TO PAY BONDS; PROHIBITION ON CERTAIN

OBLIGATIONS. (a) The principal of and the interest on bonds

authorized under this chapter are payable only from the money

provided for that payment and from the revenue of the industrial

project or medical project for which the bonds were authorized.

(b) An issuer may not incur financial obligations that cannot be

paid from revenue from the lease of an industrial project or

medical project.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.063. BONDS NOT DEBT OF STATE OR ISSUER. (a) A bond

issued under this chapter is not a debt or a pledge of the faith

and credit of this state, the issuer, or any other political

subdivision or agency of this state.

(b) A bond issued under this chapter must contain on its face a

statement that:

(1) this state, the issuer, or any other political subdivision

or agency of this state is not obligated to pay the principal of

or the interest on the bond except from revenue of the industrial

project or medical project for which the bond is issued; and

(2) the faith and credit and the taxing power of this state, the

issuer, or any other political subdivision or agency of this

state are not pledged to the payment of the principal of or the

interest on the bond.

(c) Each bond issued under this chapter must contain

substantially the following language: "No pecuniary obligation is

or may be imposed on the issuer of this bond in the event of a

failure to pay all or part of the principal or interest on the

bond, except that the issuer is obligated to apply rental income

it receives from the (industrial project or medical project) to

those purposes."

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.064. MATURITY. A bond issued under this chapter must

mature not later than 40 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.065. SALE OF BONDS. Bonds issued under this chapter

shall be sold to the highest bidder for cash and may not be

exchanged for property.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.066. INTERIM RECEIPTS; TEMPORARY BONDS. Before the

preparation of definitive bonds, an issuer may, under the

restrictions applicable to the definitive bonds, issue interim

receipts or temporary bonds, with or without coupons,

exchangeable for definitive bonds when the definitive bonds are

executed and available for delivery.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.067. USE OF BOND PROCEEDS. The proceeds of the bonds

of each issue may be used only for the payment of the cost of the

industrial project or medical project for which the bonds were

issued, and shall be disbursed in the manner and under any

restrictions provided in the resolution authorizing the issuance

of the bonds or in the trust agreement securing the bonds. Any

proceeds of the bonds of an issue that exceed the cost of the

project for which the bonds were issued shall be deposited to the

credit of the sinking fund for those bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.068. REFUNDING BONDS. (a) An issuer by resolution

may provide for the issuance of revenue refunding bonds to:

(1) refund any outstanding bonds issued under this chapter; and

(2) construct improvements, extensions, or enlargements to the

industrial project or medical project in connection with which

the bonds being refunded were issued.

(b) An issuer may issue revenue refunding bonds in exchange for

outstanding bonds, notwithstanding Section 1433.065, or the

issuer may use the proceeds from the sale of the revenue

refunding bonds to redeem outstanding bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.069. EXEMPTIONS FROM TAXATION AND SECURITIES ACT. (a)

A bond issued under this chapter and the issuance and transfer

of the bond, including any profit made in the sale of the bond,

are exempt from taxation by this state or by a political

subdivision of this state.

(b) A bond issued under this chapter and any coupon representing

interest on the bond are exempt securities under The Securities

Act (Article 581-1 et seq., Vernon's Texas Civil Statutes).

(c) A lease agreement under this chapter is not a security under

The Securities Act (Article 581-1 et seq., Vernon's Texas Civil

Statutes).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER E. AGREEMENTS RELATING TO BONDS

Sec. 1433.101. SECURITY FOR BOND; TRUST AGREEMENT. (a) A bond

issued under this chapter may be secured by a trust agreement

between the issuer and a trust company or a bank having the

powers of a trust company in this state.

(b) A trust agreement may:

(1) assign the lease revenue to be received from the lessee or

the ultimate lessee of the industrial project or medical project

for which the bond proceeds are used; or

(2) pledge the lease revenue for the payment of principal of and

interest on the bond as they become due and payable and may

provide for the creation and maintenance of reserves for that

purpose.

(c) A trust agreement or a resolution providing for the issuance

of the bonds may contain provisions for protecting and enforcing

the rights and remedies of the bondholders, including covenants

that state the duties of the issuer or lessee relating to:

(1) the acquisition of property for the industrial project or

medical project in connection with which the bonds were

authorized;

(2) the construction, improvement, maintenance, repair,

operation, and insurance of the project; and

(3) the custody, protection, and application of all money

related to the project.

(d) An issuer may require a bank or trust company incorporated

under the laws of this state that acts as depository of the

proceeds of the bonds or of revenue of the issuer to furnish

indemnifying bonds or to pledge securities.

(e) A trust agreement may state the rights and remedies of the

bondholders and of the trustee, and may restrict the individual

right of action by bondholders as is customary in trust

agreements or trust indentures securing bonds and debentures of

corporations. A trust agreement may contain additional provisions

for the security of the bondholders.

(f) All expenses incurred in carrying out a trust agreement may

be treated as a part of the cost of the operation of the

industrial project or medical project.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.102. DEFAULT IN LEASE AGREEMENT OR MORTGAGE;

ENFORCEMENT. (a) An agreement relating to an industrial project

or medical project between the issuer and the lessee or between a

lessee and ultimate lessee must be for the benefit of the issuer.

The agreement must provide that, in the event of a default in the

payment of the principal of or the interest on the bonds or in

the performance of any agreement contained in a proceeding,

mortgage, or instrument, the payment or performance may be

enforced by mandamus or by the appointment of a receiver with the

power to charge rents and to apply the revenue from the project

in accordance with the resolution, mortgage, or instrument.

(b) A mortgage to secure bonds issued under this chapter may

also provide that, in the event of a default in the payment of

the mortgage or a violation of an agreement contained in the

mortgage, the mortgage may be foreclosed and the property

securing the bonds may be sold in any manner permitted by law.

The mortgage may provide that a trustee under the mortgage or the

holder of any of the bonds secured by the mortgage may purchase

the property at a foreclosure sale if the person is the highest

bidder.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1433.103. PURCHASE OPTION. (a) An issuer may grant a

lessee or ultimate lessee an option to purchase all or a part of

an industrial project or medical project when all bonds of the

issuer delivered to provide those facilities have been paid or

provision has been made for their final payment, if, while the

bonds or interest on the bonds remains unpaid, the lease rentals

are paid in the manner required and when the rentals become due.

(b) For purposes of this section, a payment is considered to be

paid in the manner required and when it becomes due if no event

of default is declared and the payment is made within 15 calendar

days of the date it is scheduled to become due.

(c) This section is the exclusive authority to convey or grant

an option to purchase an industrial project or medical project.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1434. COUNTY AND MUNICIPAL HIGHER EDUCATION IMPROVEMENT BONDS

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE H. SPECIFIC AUTHORITY FOR MORE THAN ONE TYPE OF LOCAL

GOVERNMENT TO ISSUE SECURITIES

CHAPTER 1434. COUNTY AND MUNICIPAL HIGHER EDUCATION IMPROVEMENT

BONDS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1434.001. APPLICABILITY OF CHAPTER. This chapter applies

only to:

(1) a home-rule municipality with a population of 25,000 or more

that has an institution of higher education located within its

boundaries or has entered into an agreement with an institution

of higher education relating to the provision of services in

furtherance of the completion of certificate programs, degree

programs, or other higher education programs within the

municipality by the institution of higher education; or

(2) a county within which a municipality described by

Subdivision (1) is located.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

237, Sec. 1, eff. May 27, 2009.

Sec. 1434.002. DEFINITIONS. In this chapter:

(1) "Agreement" includes a lease, contract, or lease-purchase

agreement.

(2) "Institution of higher education" means:

(A) an institution of higher education as defined by Section

61.003, Education Code, other than a public junior college; or

(B) a private, nonprofit institution of higher education that is

accredited by the recognized accrediting agency and is located

and authorized to operate in this state, other than a private

institution of higher education operated exclusively for

sectarian purposes.

(3) "Public security" has the meaning assigned by Section

1201.002.

(4) "Recognized accrediting agency" has the meaning assigned by

Section 61.003, Education Code.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

237, Sec. 2, eff. May 27, 2009.

Sec. 1434.003. LEGISLATIVE FINDING. The legislature finds:

(1) that the assistance provided by counties and municipalities

in promoting and providing higher education opportunities for

residents of this state will benefit and enhance the general

welfare of their residents by providing new and alternative

higher education resources and enhanced access to those

resources, improving and enhancing the educational opportunities

of their residents, and allowing the completion of certificate

programs, degree programs, and other higher education programs

locally; and

(2) that those benefits and enhancements constitute public

purposes for counties and municipalities.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

237, Sec. 3, eff. May 27, 2009.

SUBCHAPTER B. ISSUANCE OF BONDS

Sec. 1434.051. FINANCING OF PERMANENT IMPROVEMENTS BY COUNTY OR

MUNICIPALITY. (a) A county or a municipality may:

(1) issue public securities, including certificates of

obligation, to acquire, construct, or improve land, buildings, or

other permanent improvements for use by an institution of higher

education located within a county to which this chapter applies;

and

(2) impose ad valorem taxes to pay the principal of and interest

on those securities and to provide a sinking fund.

(a-1) A municipality that has entered into an agreement

described by Section 1434.001(1) may:

(1) issue public securities, including certificates of

obligation, to acquire, construct, or improve land, buildings, or

other permanent improvements for use by an institution of higher

education;

(2) impose ad valorem taxes to pay and secure payment of the

principal of and interest on those securities and to provide a

sinking fund; and

(3) pledge those taxes, any portion of the revenues received in

connection with the agreement, or any combination of the taxes

and revenue to secure payment of any portion of the public

securities issued to acquire, construct, or improve the land,

buildings, or other permanent improvements for use by the

institution of higher education.

(b) The county or municipality shall:

(1) issue any public securities and impose the taxes in

accordance with the applicable provisions of Subtitles A, C, D,

and E; and

(2) if the securities are certificates of obligation, issue any

certificates and impose the taxes in accordance with Subchapter

C, Chapter 271, Local Government Code.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

237, Sec. 4, eff. May 27, 2009.

Sec. 1434.052. JOINT FINANCING BY COUNTY AND MUNICIPALITY. (a)

A county and a municipality may jointly issue public securities

and impose ad valorem taxes for a purpose described by Section

1434.051.

(b) The commissioners court of the county and the governing body

of the municipality shall determine the appropriate proportion of

the ad valorem taxes to be imposed by the county and by the

municipality.

(c) A public security proposition that is submitted must

distinctly specify the proportion of ad valorem taxes to be

imposed by the county and by the municipality.

(d) The county and municipality shall issue the public

securities and impose the taxes in accordance with the applicable

provisions of Subtitles A, C, D, and E.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1434.053. LIMIT ON TAXES. The only limits on the amount of

taxes that may be imposed to pay the principal of and interest on

public securities, including certificates of obligation, issued

under this chapter are those provided by the Texas Constitution.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1434.054. PROJECT APPROVAL BY TEXAS HIGHER EDUCATION

COORDINATING BOARD. (a) Before public securities are issued

under this chapter, the Texas Higher Education Coordinating Board

or its successor agency must review the project to be acquired,

constructed, or improved. The board or its successor agency shall

conduct hearings to review the project in accordance with Chapter

61, Education Code.

(b) Public securities may not be issued under this chapter

unless the board or its successor agency approves the

acquisition, construction, or improvement of the project to be

financed through the issuance of the public securities.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. DONATION OR USE OF PERMANENT IMPROVEMENTS

Sec. 1434.101. DONATION OF PERMANENT IMPROVEMENTS. (a) A

county or municipality may donate to a general academic teaching

institution a permanent improvement acquired, constructed, or

improved by the county, by the municipality, or by the county and

the municipality jointly.

(b) The donation is not subject to any law of this state

governing the disposition of property owned by a county or

municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1434.102. USE OF PERMANENT IMPROVEMENTS. (a) A

municipality may allow a state four-year institution of higher

education or a university system to use land or buildings

acquired by the municipality.

(b) This section does not apply to an institution of higher

education that is supported in any way by revenue from a local

tax base.

(c) A use under this section is a municipal purpose and a public

use for the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1435. BONDS FOR PARKS AND FAIRGROUND FACILITIES IN CERTAIN MUNICIPALITIES AND COUNTIES

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE H. SPECIFIC AUTHORITY FOR MORE THAN ONE TYPE OF LOCAL

GOVERNMENT TO ISSUE SECURITIES

CHAPTER 1435. BONDS FOR PARKS AND FAIRGROUND FACILITIES IN

CERTAIN MUNICIPALITIES AND COUNTIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1435.001. APPLICABILITY OF CHAPTER; JOINT MUNICIPAL AND

COUNTY ACTION. (a) This chapter applies only to:

(1) a municipality with a population greater than 550,000;

(2) a county with a population greater than 550,000; or

(3) a municipality described by Subdivision (1) and a county

described by Subdivision (2) acting together.

(b) A provision of this chapter that applies to a municipality

or county also applies to a municipality and county acting

together.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1435.002. DEFINITION. In this chapter, "park facility"

means a building, improvement, or structure owned by a

municipality or county and used in a municipal or county park or

fairground for exhibits, concessions, or entertainment.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1435.003. AUTHORITY FOR PARK FACILITIES. A municipality or

county may:

(1) construct, acquire, repair, improve, or enlarge a park

facility; or

(2) acquire additional land, if needed, for a park facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1435.004. LEASE OR CONTRACT FOR OPERATION OF PARK

FACILITIES. A municipality or county may enter a lease or

contract for the operation of one or more of its park facilities.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. BONDS

Sec. 1435.051. AUTHORITY TO ISSUE REVENUE BONDS. (a) To obtain

money for a purpose described by Section 1435.003, the governing

body of a municipality or county may, without an election, issue

revenue bonds payable from and secured by a pledge of the net

revenue from one or more of its park facilities or from leases of

or contracts for the operation of the park facilities.

(b) A bond issued under this chapter must state on its face

substantially the following: "The holder of this bond is not

entitled to demand payment of this bond out of money raised by

taxation."

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1435.052. MATURITY. A bond issued under this chapter must

mature within 40 years.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1435.053. DUTY OF GOVERNING BODY. While the bonds are

outstanding, the governing body of the municipality or county

shall:

(1) enforce each lease or contract entered under Section

1435.004 and impose adequate fees, charges, and rentals to assure

payment of the principal of and interest on the bonds as they

become due; and

(2) establish and maintain the funds as provided by the

ordinance authorizing the issuance of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1435.054. EXECUTION OF BONDS. The bonds shall be executed

as provided by law for municipal bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1471. BONDS FOR COUNTY ROADS

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE I. SPECIFIC AUTHORITY FOR COUNTIES TO ISSUE SECURITIES

CHAPTER 1471. BONDS FOR COUNTY ROADS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1471.001. APPLICABILITY OF CHAPTER. This chapter applies

only to the following political subdivisions:

(1) a county, including a county operating under a special road

tax law;

(2) a commissioners precinct or a justice precinct of a county;

and

(3) a road district.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.002. CONFLICTS OF LAW. To the extent of a conflict

between this chapter and Chapter 1204, Chapter 1204 controls.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. ISSUANCE OF BONDS

Sec. 1471.011. AUTHORITY TO ISSUE ROAD BONDS. (a) In this

section, "bonds" includes tax anticipation notes, bond

anticipation notes, and other obligations.

(b) A political subdivision may issue bonds in the manner

provided by this chapter and Section 52, Article III, Texas

Constitution, to:

(1) construct, purchase, maintain, or operate a macadamized,

graveled, or paved road or turnpike; or

(2) aid a purpose described by Subdivision (1).

(c) An issuer of bonds under Subsection (b) may impose ad

valorem taxes to pay the interest on the bonds and provide a

sinking fund for the redemption of the bonds.

(d) The total amount of bonds issued under this chapter may not

exceed one-fourth of the assessed value of real property of the

political subdivision issuing the bonds.

(e) In determining the limitation imposed by Subsection (d), the

assessed value of property of the political subdivision is the

market value of the property as recorded by the chief appraiser

of the appraisal district that appraises property for the

political subdivision.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.012. EMERGENCY NOTES. (a) If money is not available,

a political subdivision may:

(1) declare an emergency to:

(A) pay the principal of and interest on bonds issued under this

chapter any part of which is payable from taxes; or

(B) meet any other need of the political subdivision; and

(2) issue tax or bond anticipation notes to borrow the money

needed.

(b) Notes issued under this section must mature not later than

one year after their date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.013. TAX ANTICIPATION NOTES. (a) A political

subdivision may issue tax anticipation notes authorized by

Section 1471.012 for any purpose for which the political

subdivision is authorized to impose taxes under Subtitle C, Title

6, Transportation Code.

(b) Tax anticipation notes must be secured by the proceeds of

taxes to be imposed in the succeeding 12 months.

(c) The commissioners court may covenant with purchasers of the

notes to impose a tax sufficient to pay:

(1) the principal of and interest on the notes; and

(2) the costs of collecting the taxes.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.014. BOND ANTICIPATION NOTES. (a) A political

subdivision may issue bond anticipation notes authorized by

Section 1471.012 for:

(1) any purpose for which bonds of the political subdivision

have been previously approved at an election; or

(2) refunding previously issued bond anticipation notes.

(b) A political subdivision may covenant with the purchasers of

the bond anticipation notes to use the proceeds of sale of any

bonds in the process of being issued to refund the bond

anticipation notes. An issuer making a covenant under this

subsection shall apply the proceeds received from the sale of the

bonds in the process of being issued to pay the principal of,

interest on, or redemption price of the bond anticipation notes.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.015. ELECTION ON ISSUANCE OF BONDS: COUNTY. (a) On

the motion of the commissioners court or on receipt of a petition

signed by a number of registered voters of the county equal to at

least one percent of the total votes cast in the county in the

most recent general election for governor, the court at a regular

or special session shall order an election to be held in the

county to determine whether the county shall:

(1) issue bonds to:

(A) construct, maintain, or operate a macadamized, graveled, or

paved road or turnpike; or

(B) aid a purpose described by Paragraph (A); and

(2) impose taxes on all property in the county subject to

taxation to pay the interest on the bonds and to provide a

sinking fund for the redemption of the bonds at maturity.

(b) A petition submitted under Subsection (a) that designates a

particular road or project or a portion of a road or project must

be accompanied by a written estimate of the cost of the road or

project prepared by the county engineer at the expense of the

county.

(c) In addition to the requirements provided by Chapters 3 and

4, Election Code, the election order and notice of election under

this section must state:

(1) the purpose for which the bonds are to be issued;

(2) the amount of the bonds;

(3) the rate of interest; and

(4) that ad valorem taxes will be imposed annually on all

taxable property in the county in amounts sufficient to pay the

bonds at maturity.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.016. PETITION FOR ELECTION ON ISSUANCE OF BONDS:

PRECINCT OR ROAD DISTRICT. (a) A commissioners or justice

precinct or a road district may not issue bonds under this

chapter unless a petition is submitted to the commissioners court

of the county and an election is ordered under Section 1471.017.

(b) A petition under this section must:

(1) request the commissioners court of the county in which the

precinct or district is located to order an election to determine

whether:

(A) bonds of the precinct or district shall be issued in an

amount stated to:

(i) construct, maintain, or operate a macadamized, graveled, or

paved road or turnpike; or

(ii) aid an activity described in Subparagraph (i); and

(B) taxes shall be imposed on all taxable property in the

precinct or district in payment of the bonds; and

(2) be signed by:

(A) 50 or a majority of the registered voters of the precinct or

district; or

(B) all of the owners of property in the precinct or district as

determined by the county tax roll.

(c) On receipt of the petition, the commissioners court by order

shall set the time and place for a hearing. The date of the

hearing may not be less than 15 days or more than 90 days after

the date the commissioners court orders the hearing. The county

clerk shall immediately issue a notice of the time and place of

the hearing.

(d) The notice of the hearing must:

(1) inform all interested persons of their right to appear at

the hearing and contend for or protest the ordering of the bond

election;

(2) state the amount of bonds proposed to be issued and describe

the precinct or district by its name or number;

(3) for a district:

(A) include a description of the property comprising the

district, including the district's estimated acreage and

boundaries, described in a manner reasonably calculated to inform

interested persons of the area comprising the district; and

(B) include a map or diagram of the area reasonably calculated

to show the boundaries of the district and the major roadways in

or adjacent to the district; and

(4) designate a county officer or employee from whom further

details may be obtained.

(e) The clerk shall execute notice under this section in the

same manner as required for an election under Section 1471.018.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.017. HEARING ON AND DETERMINATION OF PETITION:

PRECINCT OR ROAD DISTRICT. (a) At the hearing on a petition

submitted under Section 1471.016, the commissioners court shall

hear all matters pertaining to the proposed bond election. Any

interested person may appear before the court in person or by

attorney and contend for or protest the calling of the proposed

bond election.

(b) The commissioners court may order that an election be held

in the commissioners or justice precinct or road district on the

issue submitted in the petition if the court finds that:

(1) the petition is signed by the proper number of qualified

persons;

(2) the required notice has been given; and

(3) the proposed improvements would benefit all taxable property

in the precinct or district.

(c) The commissioners court may change the amount of bonds

proposed to be issued if at the hearing the court finds the

change is necessary or desirable.

(d) The proposition submitted at the election must specify:

(1) the purpose for which the bonds are to be issued;

(2) the amount of the bonds;

(3) the rate of interest; and

(4) that ad valorem taxes are to be imposed annually on all

taxable property in the precinct or district in an amount

sufficient to pay the annual interest and provide a sinking fund

to pay the bonds at maturity.

(e) A proposition meets the requirements of this chapter if it

is in the following form:

"Authorizing the (name of precinct or district) to issue its

bonds in the total sum of $__________ and to impose annually ad

valorem taxes on all taxable property in the (precinct or

district) to pay the interest on the bonds and create a sinking

fund to redeem the principal at maturity for the purposes of the

purchase or acquisition of roads and the construction,

maintenance, and operation of macadamized, graveled, or paved

roads and turnpikes or in aid of those purposes inside or outside

the boundaries of the (precinct or district)."

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.018. NOTICE OF ELECTION. (a) Notice for all

elections held under this chapter must be given as required by

Chapter 4, Election Code. The commissioners court shall give

notice of an election to be held for a commissioners or justice

precinct or a road district by posting notice in at least three

public places in the precinct or district and at the county

courthouse door.

(b) The commissioners court may, in addition to the notice

required by Subsection (a), prescribe that notice of an election

or hearing for bonds to be issued for a precinct or district be

given by mail to:

(1) each registered voter in the precinct or district;

(2) each owner of property in the precinct or district as shown

on the tax roll of the county; and

(3) each person having an interest in property in the precinct

or district as may reasonably be ascertained.

(c) Notice given under Subsection (b) is effective when properly

addressed and mailed.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.019. RESULTS OF ELECTION. The commissioners court may

issue bonds on the faith and credit of the applicable political

subdivision if two-thirds of the voters voting in the election

approve the issuance of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.020. EFFECT OF LACK OF NOTICE. Notice under Section

1471.016(d) or 1471.018(a) is not a prerequisite to and does not

affect the validity of a hearing or election to which the notice

relates.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.021. MATURITY. A bond issued under this chapter must

mature not later than 30 years after its date except as otherwise

provided by this chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.022. DESIGNATION OF BONDS. (a) Bonds issued under

this chapter by the county as a whole must be designated as

"__________ (name of county) County Road Bonds."

(b) Bonds issued under this chapter for a commissioners or

justice precinct or a road district must:

(1) be designated as "Road Bonds"; and

(2) state on their face "The State of Texas," the name of the

county, and the number or corporate name of the precinct or

district issuing the bonds.

(c) Bonds issued under this chapter must state on their face

that the bonds are issued under Section 52, Article III, Texas

Constitution, and laws enacted under the constitution.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.023. DISPOSITION OF BOND PROCEEDS. (a) The

commissioners court has the custody and control of bonds or bond

anticipation notes issued under this chapter until sold under

Chapter 1201.

(b) The portion of the proceeds that represents capitalized

interest shall be placed in the county treasury to the credit of

the applicable political subdivision and may be used only to pay

interest due on the bonds or bond anticipation notes.

(c) Money remaining from the proceeds after the amounts

described in Subsection (b) are deposited and after the costs of

the issuance of the bonds or bond anticipation notes are paid

shall be placed in the county treasury to the credit of the

available road fund of the applicable political subdivision to be

used for the purposes for which the bonds were issued, including:

(1) payment of the following costs as approved by the

commissioners court:

(A) surveying;

(B) creation;

(C) construction or acquisition; or

(D) operation or maintenance; and

(2) payment or establishment of a reasonable reserve to pay an

amount equal to not more than three years' interest on the notes

and bonds of the political subdivision, as provided in the bond

order or resolution.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.024. DUTIES OF COUNTY TREASURER. (a) The county

treasurer is the custodian of:

(1) all money collected under this chapter; and

(2) all taxes collected to pay principal of and interest on

bonds issued under this chapter.

(b) The county treasurer shall:

(1) deposit the money collected with the county depository in

the same manner as other money of the county; and

(2) promptly pay the principal of and interest on the bonds as

they become due from the money collected and deposited for that

purpose.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.025. DISBURSEMENT OF BOND PROCEEDS BY COUNTY

TREASURER. (a) The proceeds of county bonds may be paid out

only by the county treasurer on warrants:

(1) drawn on the available road fund;

(2) issued by the county clerk;

(3) countersigned by the county judge; and

(4) on certified accounts approved by the commissioners court.

(b) The proceeds of bonds issued on the faith and credit of a

commissioners or justice precinct or a road district may be paid

out only by the county treasurer on warrants:

(1) drawn on the available road fund of the applicable political

subdivision;

(2) issued by the county clerk;

(3) countersigned by the county judge; and

(4) approved by the commissioners court.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.026. INVESTMENT OF SINKING FUNDS. (a) The

commissioners court may invest money in a sinking fund

accumulated for the redemption and payment of any bonds issued

under this chapter in:

(1) bonds of the United States, this state, or a county,

municipality, school district, or road district of this state;

(2) bonds of the federal Farm Credit System; or

(3) certificates of indebtedness issued by the secretary of the

treasury of the United States.

(b) Sinking funds accumulated for the redemption and payment of

bonds issued under this chapter may not be invested in bonds the

terms of which provide for a maturity date after the date of

maturity of the bonds for which the sinking fund was created.

(c) Interest on an investment shall be applied to the sinking

fund associated with the investment.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.027. USE OF BOND PROCEEDS OUTSIDE ROAD DISTRICT. A

road district may use the proceeds of bonds issued under this

chapter for road improvements located outside the district if the

commissioners court finds that the improvements are reasonable,

necessary, and beneficial to all taxable property in the

district.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.028. USE OF SURPLUS SINKING FUND. An amount remaining

in the sinking fund after the principal of and interest on the

bonds are fully paid may be used by a political subdivision:

(1) for the construction, maintenance, and operation of

macadamized, graveled, or paved roads or turnpikes;

(2) to aid a purpose described by Subdivision (1); or

(3) for a permanent improvement authorized by law as determined

by the officials of the political subdivision.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.029. ELECTION FOR REPURCHASE AND CANCELLATION OF

BONDS. (a) On receipt of a petition signed by at least 50

registered voters of the political subdivision issuing the bonds,

the commissioners court shall order an election to determine

whether road bonds in an amount equal to the unexpended and

unpledged proceeds remaining from the sale of bonds issued under

this chapter shall be repurchased, canceled, and revoked.

(b) The commissioners court shall hold an election ordered under

Subsection (a) in the same manner as the election at which the

bonds were originally authorized.

(c) The commissioners court may advertise for and repurchase the

outstanding bonds from the holders if two-thirds of the voters

voting in the election approve the repurchase, cancellation, and

revocation.

(d) After repurchasing the bonds, the commissioners court shall:

(1) cancel and burn the bonds; and

(2) forward to the comptroller a certified copy of the minutes

of the commissioners court showing the repurchase, cancellation,

and destruction of the bonds.

(e) On receipt of a copy under Subsection (d)(2), the

comptroller shall promptly cancel the registration of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. REFINANCING ROAD DISTRICT BONDS THROUGH ASSESSMENTS

Sec. 1471.051. ALTERNATE REFUNDING BONDS AND CERTIFICATES OF

ASSESSMENT AUTHORIZED. A road district may issue refunding bonds

or certificates of assessment under this subchapter to refinance

any portion of any outstanding bonded indebtedness if:

(1) the district receives a petition that:

(A) requests the issuance of the bonds or certificates; and

(B) is signed by persons who own taxable real property in the

district that in total is valued at an amount at least equal to

66 percent of the appraised value of all taxable real property in

the district, as determined by the most recent certified

appraisal roll of the appraisal district in which the property is

located; and

(2) the district determines, after notice and public hearing

held in accordance with this subchapter, that the property in the

district will benefit from the refinancing.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.052. ASSESSMENT AS SECURITY. Bonds or certificates

issued under this subchapter must be secured by a pledge of all

or part of the money received by the road district from an

assessment made against all taxable real property in the district

under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.053. MATURITY. A bond or certificate issued under

this subchapter must mature not later than 30 years after its

date of issuance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.054. PREPARATION OF ASSESSMENT. Before issuing bonds

or certificates under this subchapter, the road district by order

shall:

(1) determine, as appropriate, the amount necessary to pay all

or a part of the principal of and interest on:

(A) the refunding bonds on maturity; or

(B) the outstanding bonded indebtedness of the district;

(2) prepare a plan the district determines is equitable for

apportioning the amount determined under Subdivision (1) among

the record owners of real property in the district based on the

ratio that the appraised value of each lot or parcel in the

district bears to the total appraised value of real property in

the district; and

(3) hold a public hearing on the district's intention to issue

bonds or certificates.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.055. NOTICE OF HEARING. (a) Notice of the hearing

ordered under Section 1471.054 must provide:

(1) the date, time, place, and subject matter of the hearing;

(2) that refunding bonds or certificates of assessment are

proposed to be issued by the road district;

(3) the purpose for which the bonds or certificates are to be

issued;

(4) the amount determined under Section 1471.054(1); and

(5) the plan prepared by the district under Section 1471.054(2).

(b) Notice containing the information required by Subsection (a)

must be published in a newspaper of general circulation in the

county not later than the 30th day before the date of the

hearing.

(c) Not later than the 14th day before the date of the hearing,

the district shall mail to each owner of real property in the

district as determined from the most recent certified appraisal

roll of the appraisal district in which the property is located

notice containing:

(1) the information required by Subsection (a)(1); and

(2) an estimate of the amount of the assessment to be

apportioned to that owner's property.

(d) The failure of a property owner to receive notice of the

hearing and of the estimated assessment does not affect the

validity of the hearing or a subsequent assessment.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.056. IMPOSITION OF ASSESSMENT. (a) If, at the

conclusion of the hearing, the road district by order determines

that the property in the district will benefit from refinancing

under this subchapter, the district may:

(1) issue refunding bonds or certificates of assessment to pay

all or part of the district's bonded indebtedness; and

(2) impose the assessments as special assessments on the

property in the district.

(b) For assessments imposed under Subsection (a), the district:

(1) shall specify the method of payment and rate of interest of

the assessments; and

(2) may provide for payment in periodic installments in amounts

necessary to pay the principal of and interest on the refunding

bonds or certificates of assessment as accrued.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.057. APPEAL OF ASSESSMENT. (a) A property owner may

appeal an assessment under this subchapter by filing a notice of

appeal with the road district not later than the 30th day after

the date the assessment is adopted. After receiving notice of

appeal under this subsection, the district shall set a date to

hear the appeal.

(b) A property owner may appeal a district's decision on an

assessment made under this subchapter to a court by filing notice

of the appeal with the court not later than the 30th day after

the date of the district's final decision on the assessment.

(c) A property owner who fails to file notice in the time

required by Subsection (a) or (b) loses the right to appeal the

assessment.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.058. REASSESSMENT. (a) A road district may make a

new assessment of property assessed under this subchapter if an

assessment of the property is:

(1) set aside by a court;

(2) found excessive by the district; or

(3) determined invalid by the district.

(b) A district may reassess property if:

(1) at the time the bonds or certificates are issued under this

subchapter, the property is exempt from taxation under Subchapter

B, Chapter 11, Tax Code, or appraised under Subchapter C, D, or

E, Chapter 23, Tax Code; and

(2) the property subsequently loses its exemption or is not

eligible for appraisal under Subchapter C, D, or E, Chapter 23,

Tax Code.

(c) A district may make a supplemental assessment to correct an

omission or mistake in an assessment.

(d) Before making an assessment under Subsection (b) or (c), a

district must give notice and conduct a hearing in the manner

required for an original assessment.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.059. ADJUSTMENT OF VALUES FOLLOWING REASSESSMENT. (a)

In making a reassessment under Section 1471.058(b), the road

district shall assess the property using the property's market

value for the year preceding the year in which the bonds or

certificates are issued.

(b) The district shall proportionately reduce the assessment of

the other property in the district to reflect the value of the

reassessed property. The district shall refund to a property

owner the difference between the amount of the original

assessment and a new assessment under this subsection if the

property owner has paid the entire amount of the original

assessment.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.060. LIEN FOR UNPAID ASSESSMENT. (a) An assessment

under this subchapter, any interest, and any expenses of

collection or reasonable attorney's fees incurred are a lien

against the assessed property until paid.

(b) A lien under Subsection (a):

(1) is superior to any other lien except an ad valorem tax lien;

and

(2) is effective from the date the assessment is imposed until

the date the total amount of the assessment for the property is

paid.

(c) A road district may enforce a lien under Subsection (a) in

the same manner as the commissioners court enforces an ad valorem

tax lien.

(d) The owner of assessed property is personally liable for the

payment of an assessment under this subchapter and may pay at any

time the entire amount of the assessment and accrued interest on

any lot or parcel. Liability for an assessment passes with the

property on a transfer of ownership.

(e) A lien for a supplemental assessment or reassessment is

effective even if the property has been released from a prior

lien under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.061. ISSUANCE AND FORM OF CERTIFICATES. (a) A road

district may issue and transfer, on terms determined by the

district, a certificate of assessment for each assessed lot or

parcel. A certificate of assessment may be issued under Chapter

1207 as if it were a bond. On making a supplemental assessment or

reassessment, the district shall provide a certificate of

assessment reflecting any change in the value of the original

assessment.

(b) A certificate must state:

(1) the amount of the lien on the assessed property;

(2) the liability of the property owner for the lien;

(3) the terms of transfer of the certificate;

(4) that the assessment was imposed and the certificate was

issued under this subchapter; and

(5) that the certificate is not an obligation of or secured by a

pledge of the faith or credit of a county in which the district

is located.

(c) A certificate is prima facie evidence of all the matters

shown on the certificate.

(d) A holder of the certificate may enforce the assessment in

the same manner as the district may enforce assessments made

under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.062. ASSESSMENTS CONSIDERED TAXES. For purposes of a

title insurance policy issued under Title 11, Insurance Code, an

assessment under this subchapter and any interest on or expenses

or attorney's fees related to the assessment are considered

taxes.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.121, eff. September 1, 2005.

SUBCHAPTER D. COMPENSATION BONDS

Sec. 1471.081. ELECTION AUTHORIZED. (a) On receipt of a

petition signed by 250 registered voters residing anywhere in the

county, the commissioners court shall order an election in the

county to determine whether bonds of the county shall be issued

to fully compensate a commissioners or justice precinct or a road

district for bonds authorized to be issued under a general or

special law adopted under Section 52, Article III, Texas

Constitution.

(b) At the election, the ballot proposition must include:

(1) the purpose for which the bonds are to be issued; and

(2) the question as to whether a tax shall be imposed on the

taxable property in the county to pay the interest on the bonds

and to provide a sinking fund for the redemption of the bonds.

(c) If the bonds of the precinct or district have been

authorized but not issued and sold or if the bonds have been sold

but the proceeds have not been spent, the ballot proposition must

state: "The issuance of county bonds for the construction of

district roads and the further construction, maintenance, and

operation of macadamized, graveled, or paved roads and turnpikes,

or in aid of these purposes, throughout the county."

(d) If the bonds of the precinct or district have been issued

and the proceeds have been applied to the construction of roads

in the precinct or district, the ballot proposition must state:

"The issuance of county bonds for the purchase of district roads

and the further construction, maintenance, and operation of

macadamized, graveled, or paved roads and turnpikes, or in aid of

these purposes, throughout the county."

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.082. ISSUANCE OF COUNTY BONDS. (a) If the

proposition to issue county bonds receives the required favorable

vote, the county shall issue the bonds in the amount stated in

the election order, but not in an amount that exceeds a

limitation imposed by the constitution or a statute.

(b) After the county issues the bonds, the commissioners court

shall set aside the amount necessary to fully compensate the

commissioners or justice precinct or road district for the

purpose for which the bonds were issued.

(c) If the bonds are approved for the purpose described by

Section 1471.081(c) and the precinct or district bonds have not

been issued and sold, the commissioners court shall:

(1) apply the proceeds of the county bonds to the construction,

maintenance, and operation of the roads in the precinct or

district as contemplated by the election approving the precinct

or district bonds; and

(2) immediately cancel and destroy the unsold precinct or

district bonds.

(d) If the bonds are approved for the purpose described by

Section 1471.081(d), the roads of the precinct or district may

become a part of the county road system.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.083. EXCHANGE OF BONDS. (a) If county bonds are

authorized for commissioners or justice precinct or road district

bonds that have been issued and sold, an exchange of a like

amount of the county bonds may be made with the holder of any

outstanding bonds of the precinct or district.

(b) An agreement for an exchange under this section must:

(1) be by order of the commissioners court authorizing the

exchange; and

(2) contain the signed and acknowledged written consent of the

holder of the bonds in the form required by law for written

instruments.

(c) A copy of the order authorizing the exchange, the agreement,

and the county bonds to be given in exchange shall be submitted

to the attorney general for approval. The exchange is not

effective until the attorney general issues a certificate

approving the exchange.

(d) If the exchange takes effect under this section:

(1) the commissioners court shall cancel and destroy the bonds

of the precinct or district;

(2) the county may not impose the tax approved at the election

of the precinct or district authorizing the bonds; and

(3) the sinking fund associated with the bonds of the precinct

or district shall be transferred to the sinking fund account of

the county.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.084. DEPOSIT OF COUNTY BONDS AS GUARANTEE. (a) If

the commissioners court determines that an exchange cannot be

made under Section 1471.083, the court as soon as practicable

shall deposit with the county treasurer to the credit of the

interest and sinking fund account of the commissioners or justice

precinct or road district an amount of county bonds equal to the

amount of outstanding bonds of the precinct or district.

(b) Before depositing the county bonds under Subsection (a), the

commissioners court shall submit to the attorney general a copy

of the order authorizing the deposit and the county bonds to be

deposited. The county bonds may be deposited only if the attorney

general issues a certificate of approval.

(c) To be deposited under this section, county bonds must:

(1) have the word "nonnegotiable" written across the face of the

bond; and

(2) state that the bonds are deposited to the credit of the

interest and sinking fund account of the precinct or district

named in the bonds as a guarantee of the payment of the

outstanding bonds of the precinct or district that have not been

exchanged.

(d) Coupons attached to county bonds to be deposited must have

the word "nonnegotiable" written on the coupons.

(e) After deposit of the county bonds:

(1) the sinking fund associated with the bonds of the precinct

or district shall be transferred to the sinking fund account of

the county; and

(2) the commissioners court may not impose the tax approved at

the election of the precinct or district authorizing the bonds.

(f) The commissioners court shall pay annually the interest on

the county bonds deposited under this section from taxes imposed

to pay interest on the county bonds and detach the coupon used

for payment. The payment shall be credited to the interest

account of the precinct or district, and the court shall use that

money to pay the interest on the outstanding bonds of the

precinct or district.

(g) From the taxes imposed to provide the sinking fund for the

county bonds, the commissioners court shall set aside annually in

the sinking fund the amount necessary for the retirement of the

county bonds. On maturity of the county bonds, the court shall

pay the bonds in full. The payment shall be credited to the

sinking fund of the precinct or district, and the court shall use

that money to pay in full all outstanding bonds of the precinct

or district.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.085. TERMS AND FORM OF COMPENSATION BONDS; USE OF

SURPLUS BONDS. (a) County bonds issued for a purpose described

by Section 1471.081(c) or (d) shall:

(1) be issued in similar denominations, bear the same rate of

interest, and have the same date of maturity and similar payment

options as the outstanding bonds of the commissioners or justice

precinct or road district; and

(2) in all respects be similar to the outstanding precinct or

district bonds except that the bonds:

(A) are county obligations instead of precinct or district

obligations; and

(B) shall be dated after the election at which the county bonds

were authorized.

(b) County bonds issued in excess of the amount required to

exchange, offset, and retire the outstanding precinct or district

bonds must mature within 40 years.

(c) The proceeds of county bonds issued in excess of the amount

required to exchange, offset, and retire the outstanding precinct

or district bonds shall be credited to the available road fund of

the county. The commissioners court may spend the proceeds

throughout the county only:

(1) to construct, maintain, or operate a macadamized, graveled,

or paved road or turnpike; or

(2) in aid of a purpose described by Subdivision (1).

(d) Except as provided by this subchapter, the issuance and sale

of bonds authorized by this subchapter and the imposition of

taxes for the bonds shall be as required by law for other county

bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.086. CREATION OF ROAD DISTRICT CONTAINING ENTIRE

TERRITORY OF EXISTING DISTRICT. (a) If a road district is

created that contains all of the territory of an existing

commissioners or justice precinct or road district that has

outstanding road bonds, the newly created district:

(1) shall fully compensate the existing precinct or district in

an amount equal to the amount of outstanding road bonds; and

(2) may issue bonds to:

(A) purchase or construct roads in the existing precinct or

district;

(B) further construct, maintain, or operate macadamized,

graveled, or paved roads or turnpikes in the new district; or

(C) aid in a purpose described by Paragraph (A) or (B).

(b) The compensation shall be made and the bonds issued in the

form and manner for county bonds under Sections 1471.081-1471.085

except that the petition must be signed by 50 or a majority of

the registered voters of the new district.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1471.087. CREATION OF ROAD DISTRICT CONTAINING PORTION OF

TERRITORY OF EXISTING DISTRICT. (a) If a road district is

created that contains a portion of the territory of an existing

precinct or district that has outstanding road bonds, the newly

created district may issue bonds to:

(1) purchase roads in the existing precinct or district; or

(2) further construct macadamized, graveled, or paved roads or

turnpikes in the new district.

(b) The bonds shall be issued in the form and manner prescribed

for county bonds under Sections 1471.081-1471.086.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1472. REFUNDING OF COUNTY BONDS FOR CAUSEWAYS

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE I. SPECIFIC AUTHORITY FOR COUNTIES TO ISSUE SECURITIES

CHAPTER 1472. REFUNDING OF COUNTY BONDS FOR CAUSEWAYS

Sec. 1472.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a county that has outstanding bonds:

(1) issued to construct, acquire, improve, operate, or maintain

a causeway; and

(2) the principal of and interest on which are payable from

revenue derived from the operation of the causeway.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1472.002. AUTHORITY TO ISSUE REFUNDING BONDS. (a) The

commissioners court of the county may issue bonds to refund the

outstanding bonds described by Section 1472.001 and may impose ad

valorem taxes to pay the interest on and to provide a sinking

fund for the redemption of the refunding bonds only if the

issuance of the bonds is approved by a majority of the qualified

voters voting at an election held in the county in the manner

provided by Chapter 1251.

(b) The aggregate principal amount of outstanding refunding

bonds issued under this section may not exceed an amount that,

for the payment of the principal of and interest on the bonds,

would require the county to impose ad valorem taxes at a rate

greater than the 80-cent limitation established by Section 9,

Article VIII, Texas Constitution.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1472.003. MATURITY. A bond issued under this chapter must

mature not later than 40 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1472.004. SALE OF BONDS. The commissioners court may

determine the manner of sale of bonds issued under this chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1472.005. EXCHANGE OR REPAYMENT OF BONDS BEING REFUNDED.

The commissioners court may:

(1) exchange bonds issued under this chapter for the bonds being

refunded; or

(2) use the proceeds of bonds issued under this chapter to pay

the principal amount of the bonds being refunded and any required

redemption premium and cancel those bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1472.006. USE OF FUNDS ESTABLISHED FOR BONDS BEING

REFUNDED. On cancellation of the bonds being refunded, the

commissioners court may use money in any fund established by the

resolution or order authorizing the issuance of the bonds to be

refunded:

(1) to pay the principal of and accrued interest on the bonds to

be refunded;

(2) to pay any required redemption premium;

(3) to make a payment into the road and bridge fund of the

county; or

(4) for any other lawful purpose.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1472.007. CONTINUED IMPOSITION OF TAXES. A county issuing

bonds under this chapter shall continue to impose ad valorem

taxes to pay the interest on those bonds and to provide a sinking

fund for the redemption of those bonds even if the facilities

constructed with the proceeds of the bonds being refunded become

a part of the state highway system.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1472.008. REFUNDING OF REFUNDING BONDS. Subject to Section

1472.002(b), the commissioners court may refund bonds issued

under this chapter on the terms, including the maturity, as

determined by the court.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1473. OBLIGATIONS FOR COUNTY BUILDINGS

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE I. SPECIFIC AUTHORITY FOR COUNTIES TO ISSUE SECURITIES

CHAPTER 1473. OBLIGATIONS FOR COUNTY BUILDINGS

SUBCHAPTER A. BONDS FOR PUBLIC LIBRARIES

Sec. 1473.001. AUTHORITY TO ISSUE PUBLIC LIBRARY BONDS. The

commissioners court of a county by order may authorize the

issuance of county bonds to finance all or part of the

acquisition, construction, improvement, enlargement, equipment,

or repair of a public library building.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.002. PLEDGE OF REVENUE. The commissioners court shall

provide for the payment of the principal of and interest on bonds

issued under this subchapter by pledging all or part of the

revenue derived from:

(1) the operation of the library building; or

(2) the lease of space in the library building.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.003. BONDS NOT PAYABLE FROM TAXES. An owner of a bond

issued under this subchapter is not entitled to demand payment of

the principal of or interest on the bond from money raised by

taxation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.004. CONTENTS OF ORDER AUTHORIZING BONDS. (a) The

order of the commissioners court authorizing the issuance of

bonds under this subchapter may provide for the flow of funds and

the establishment and maintenance of an interest and sinking

fund, a reserve fund, or another fund.

(b) The order may:

(1) prohibit the issuance of additional bonds or other

obligations payable from the pledged revenue; or

(2) reserve the right of the commissioners court to issue

additional bonds payable from the pledged revenue that are on a

parity with or subordinate to the lien and pledge on the revenue

that supports the bonds issued under the order.

(c) The commissioners court may include in the order any other

provision or covenant, including a covenant with respect to the

bonds, the pledge of revenue, or the operation or maintenance of

the library building.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.005. ADOPTION AND EXECUTION OF DOCUMENTS. The

commissioners court may adopt and have executed any other

proceeding or instrument necessary or convenient to the issuance

of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.006. MATURITY. A bond issued under this subchapter

must mature not later than 40 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.007. OPERATING AND LEASING CHARGES. (a) The

commissioners court shall:

(1) establish fees related to the operation of the library

building; and

(2) charge rent for the lease of space in the library building.

(b) The court shall establish the fees and rents in amounts to

provide revenue sufficient to pay all expenses related to the

ownership and operation of the library building, including:

(1) payment of the principal of and interest on bonds issued

under this subchapter; and

(2) the creation and maintenance of any required bond reserve

fund.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.008. REFUNDING BONDS. (a) A county may issue

refunding bonds to refund all or any part of its outstanding

bonds issued under this subchapter, including matured but unpaid

interest coupons. The comptroller shall register the refunding

bonds on the surrender and cancellation of the bonds being

refunded. The refunding may take place in one delivery or in

installment deliveries.

(b) The refunding bonds may be payable from the same sources as

the bonds to be refunded or from other additional sources.

(c) A county may, in the order authorizing the issuance of the

refunding bonds, provide for the sale of the refunding bonds and

the deposit of the proceeds in the place at which the bonds to be

refunded are payable. In that case, the refunding bonds may be

issued before the cancellation of the bonds to be refunded.

(d) If refunding bonds are issued before cancellation of the

bonds to be refunded, the county shall deposit an amount

sufficient to pay the principal of and interest on the bonds to

be refunded to their maturity dates, or to their option dates if

the bonds have been called for payment before maturity according

to their terms, in each place at which the bonds to be refunded

are payable. The comptroller shall register the refunding bonds

without the surrender and cancellation of bonds to be refunded.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.009. EXEMPTION FROM TAXATION. A bond issued under

this subchapter, any transaction related to the bond, and profits

made in the sale of the bond are exempt from taxation by this

state or by a municipality or other political subdivision of this

state.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. BONDS FOR AUDITORIUMS, COLISEUMS, AND EXHIBIT

BUILDINGS

Sec. 1473.021. AUTHORITY FOR AUDITORIUM, COLISEUM, OR EXHIBIT

BUILDING. The commissioners court of a county may purchase or

construct a building or other permanent improvement to be used

for:

(1) a coliseum;

(2) an auditorium; or

(3) an annual exhibit of livestock or agricultural,

horticultural, or mineral products of the county.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.022. AUTHORITY TO ISSUE BONDS AND IMPOSE TAX. (a)

The commissioners court of a county may:

(1) issue bonds to finance the purchase or construction of a

building or improvement described by Section 1473.021; and

(2) impose a tax to pay the bonds.

(b) The commissioners court shall issue any bonds under this

subchapter and impose the tax in compliance with the applicable

provisions of Subtitles A and C.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.023. PAYMENT FOR BUILDINGS OR IMPROVEMENTS. A county

that maintains a permanent improvement fund shall pay for each

building or improvement described by Section 1473.021 from that

fund.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.024. LOCATION OF BUILDINGS OR IMPROVEMENTS. The

commissioners court may determine the location in the county for

a building or improvement described by Section 1473.021.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. SECURITIES TO IMPROVE OR REPAIR CERTAIN BUILDINGS

Sec. 1473.051. DEFINITION. In this subchapter, "security" means

a bond, note, warrant, obligation, or other evidence of

indebtedness.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.052. AUTHORITY TO ISSUE OBLIGATIONS. (a) The

commissioners court of a county may issue securities to finance

the enlargement, alteration, improvement, or repair of a building

if:

(1) the building:

(A) is not the courthouse;

(B) is located at the county seat;

(C) is partly used for public business and partly rented for

private use; and

(D) was acquired by the county in settlement of an obligation

owed the county; and

(2) money is not available for the enlargement, alteration,

improvement, or repair.

(b) In issuing a security under this subchapter, the

commissioners court may pledge, assign, or encumber the net

income and revenue from that part of the building that the court

finds is not, and will not later be, necessary for a public

purpose.

(c) Repealed by Acts 1999, 76th Leg., ch. 1064, Sec. 47(4), eff.

Sept. 1, 1999.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 47(4), eff.

Sept. 1, 1999.

Sec. 1473.053. OBLIGATIONS NOT PAYABLE FROM TAXES. (a) A

security issued under this subchapter:

(1) is not a debt of the county;

(2) may be a charge only on the revenue that is pledged,

assigned, or encumbered; and

(3) may not be included in determining the power of the county

to issue bonds for any purpose authorized by law.

(b) Each security issued under this subchapter must include the

following provision: "The holder of this obligation is not

entitled to demand payment of this obligation out of any money

raised by taxation."

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.054. RENT. For each part of a building described by

Section 1473.052(a) that is not used for a public purpose, the

county shall charge and collect rent in an amount sufficient to:

(1) pay all operating, maintenance, depreciation, replacement,

improvement, and interest charges and expenses for the building;

and

(2) create an interest and sinking fund sufficient to pay any

securities issued under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.055. LIENS ON AND USE OF REVENUE FROM BUILDING. (a)

Except as provided by Subsections (b) and (c), the income or

revenue of a building described by Section 1473.052(a) may not be

used to pay another debt, expense, or obligation of the county

until the securities secured by the revenue have been finally

paid.

(b) Each expense of operation and maintenance, including all

salaries, labor, materials, interest, improvements, repairs, and

extensions necessary to provide efficient service, and each

proper item of expense, is a first lien against the building's

revenue.

(c) An expense for a repair or extension is a first lien only if

the commissioners court finds the repair or extension is

necessary to:

(1) keep the building in operation and provide adequate service;

or

(2) respond to a physical accident or condition that would

otherwise impair a security issued under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.056. ELECTION NOT REQUIRED. The commissioners court

may issue securities under this subchapter without holding an

election to approve the issuance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER D. BONDS FOR JAILS OR OTHER BUILDINGS

Sec. 1473.101. AUTHORITY TO ISSUE BONDS AND IMPOSE TAX. (a)

The commissioners court of a county may:

(1) issue bonds to pay for the purchase, construction,

improvement, or equipment of a building or jail under Section

292.001, Local Government Code, including the purchase or

improvement of a site for the building or jail; and

(2) impose a tax under Section 9, Article VIII, Texas

Constitution, to pay for the bonds.

(b) The commissioners court of a county that has a population of

more than 900,000 may:

(1) issue bonds to pay for the construction and equipment of a

courthouse or county branch office building, including the

acquisition of a site for the courthouse or branch office

building; and

(2) impose a tax to pay for the bonds.

(c) Except as otherwise provided by this subchapter, the

commissioners court shall issue any bonds and impose the tax in

compliance with the applicable provisions of Subtitles A and C.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.102. ELECTION PROPOSITIONS. The commissioners court

may submit one or more bond propositions at an election relating

to the issuance of bonds under this subchapter. Each proposition

may include one or more of the purposes provided by Section

1473.101.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER E. BONDS FOR PARKING FACILITIES

Sec. 1473.131. DEFINITIONS. In this subchapter:

(1) "Bond order" means an order authorizing the issuance of

bonds under this subchapter.

(2) "Parking facility" means:

(A) a lot, area, or structure used primarily to park motor

vehicles;

(B) the site for the lot, area, or structure; and

(C) equipment used in connection with the maintenance and

operation of the lot, area, or structure.

(3) "Trust indenture" means an instrument, including a mortgage

or deed of trust, that secures bonds issued under this subchapter

by:

(A) a pledge of revenue; or

(B) a pledge of revenue and a mortgage lien on property.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.132. AUTHORITY FOR PARKING FACILITIES. The

commissioners court of a county may construct, enlarge, furnish,

equip, or operate a parking facility in the vicinity of any

county-owned facility or building if the court finds the action

to be in the best interest of the county and the county's

residents.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.133. OTHER FACILITIES WITHIN PARKING FACILITY. The

commissioners court may incorporate into a parking facility

authorized by Section 1473.132:

(1) a jury assembly room;

(2) office space;

(3) a nursery;

(4) toilet facilities;

(5) a snack bar; or

(6) a related facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.134. LEASE OF PARKING FACILITY. The commissioners

court may lease the parking facility to any person or

corporation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.135. AUTHORITY TO ISSUE BONDS. The commissioners

court by order may issue bonds to provide money to construct,

enlarge, furnish, or equip a parking facility authorized by this

subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.136. PLEDGE OF REVENUE; TAX. (a) Bonds issued under

this subchapter must be payable from and secured by a pledge of:

(1) the net revenue of the parking facility; and

(2) any other revenue incident to the ownership of the parking

facility, including money received from a lease of the facility.

(b) The commissioners court may also provide for the bonds to be

payable from and secured by the imposition of an ad valorem tax.

The tax may not exceed two and one-half cents on each $100

valuation of taxable property in the county.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.137. BONDS NOT PAYABLE FROM TAXES. (a) Except as

provided by Subsection (b), each bond issued under this

subchapter must include the following provision: "The holder of

this obligation is not entitled to demand payment of this

obligation from money raised by taxation."

(b) A bond may not contain the provision specified by Subsection

(a) if the commissioners court has provided for the payment of

the bond from tax revenue under Section 1473.136(b).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.138. MATURITY. A bond issued under this subchapter

must mature within 40 years.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.139. SIGNATURES; REGISTRATION BY COUNTY TREASURER. A

bond issued under this subchapter must be:

(1) signed by the county judge;

(2) countersigned by the county clerk; and

(3) registered by the county treasurer.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.140. ADDITIONAL BONDS. (a) The commissioners court

may issue bonds under this subchapter that are a junior lien on

the net revenue or property unless the bond order or trust

indenture prohibits their issuance.

(b) The commissioners court may issue parity bonds under

conditions in the bond order or trust indenture.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.141. SALE OF BONDS. The county may sell the bonds

under terms the commissioners court determines to be the most

advantageous and reasonably obtainable.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.142. USE OF BOND PROCEEDS. The commissioners court

may set aside from the bond proceeds:

(1) money to pay interest on the bonds; and

(2) money in the amount the commissioners court estimates to be

required for operating expenses until the parking facility

becomes sufficiently operational.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.143. RENTS AND RATES FOR SERVICES. The commissioners

court shall charge rents or rates for services of the parking

facility and shall use any other revenue generated by the parking

facility so that the revenues of the facility are sufficient to:

(1) pay the expenses of owning, operating, and maintaining the

facility;

(2) pay when due the principal of and interest on the bonds; and

(3) create and maintain a bond reserve fund and other funds as

provided by the bond order or trust indenture.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.144. REFUNDING BONDS. (a) The commissioners court

may issue bonds to refund outstanding bonds issued under this

subchapter.

(b) The refunding bonds may be issued in the manner provided by

this subchapter for other bonds.

(c) The refunding bonds may be issued to be exchanged by the

comptroller or to be sold, with the bond proceeds applied to the

payment of outstanding bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.145. PROVISIONS FOR OPERATION OF PARKING FACILITY.

The bond order or trust indenture may prescribe systems, methods,

routines, or procedures for the operation of the parking

facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.146. ELECTION NOT REQUIRED. The commissioners court

may issue bonds under this subchapter without holding an election

to approve the issuance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER F. BONDS FOR PUBLIC HEALTH ADMINISTRATION BUILDINGS IN

CERTAIN COUNTIES

Sec. 1473.171. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a county that:

(1) contains a municipality with a population of more than

275,000; and

(2) before April 27, 1965, ordered an election for the issuance

of bonds for:

(A) erecting a public health administration building; and

(B) acquiring a site and equipment for a public health

administration building.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.172. AUTHORITY FOR PUBLIC HEALTH ADMINISTRATION

BUILDING. If the bonds were approved at an election ordered

before April 27, 1965, the county alone or jointly with a

municipality located in the county, may:

(1) erect, maintain, expand, or repair a public health

administration building; or

(2) acquire a site or equipment for a public health

administration building.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.173. AUTHORITY TO ISSUE BONDS. (a) If the bonds were

approved at an election ordered before April 27, 1965, the county

may issue general obligation bonds to finance:

(1) the erection, maintenance, expansion, and repair of a

building authorized by Section 1473.172; and

(2) the acquisition of a site and equipment for the building.

(b) The commissioners court shall issue any bonds under this

subchapter in compliance with the applicable provisions of

Subtitles A and C.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.174. COST SHARING AND INTEREST IN JOINT PROJECTS. A

county and a municipality that jointly erect a public health

administration building under this subchapter shall share the

cost of, and shall each have an undivided interest in, the

building:

(1) as agreed by the governing bodies of the county and the

municipality; and

(2) as authorized by orders or ordinances adopted by the

governing bodies of the county and the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.175. USE OF JOINT PROJECT BUILDING. (a) Except as

provided by Subsection (b), a public health administration

building erected jointly by a county and a municipality under

this subchapter may be:

(1) used for any purpose that will contribute to the health of

the residents of the county and municipality; and

(2) occupied and used by the county and municipality jointly.

(b) The public health administration building may not be used

for hospital purposes.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER G. BONDS FOR WORKHOUSES AND FARMS IN COUNTIES WITH A

POPULATION OF MORE THAN 900,000

Sec. 1473.191. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a county with a population of more than 900,000.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.192. AUTHORITY TO ISSUE BONDS AND IMPOSE TAX. (a)

The commissioners court of a county may:

(1) issue bonds to pay for the acquisition, construction, or

equipment of a county workhouse or county farm to be used to

confine or to use the labor of county prisoners, including the

acquisition of a site for the workhouse or farm; and

(2) impose a tax to pay the bonds.

(b) A county that maintains a permanent improvement fund shall

deposit the tax to the credit of that fund to pay for an action

taken under Subsection (a)(1).

(c) The commissioners court shall issue any bonds under this

subchapter and impose the tax in compliance with the applicable

provisions of Subtitles A and C.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.193. ELECTION. (a) The commissioners court may issue

bonds under this subchapter only if more than a majority of the

qualified voters voting at an election held for that purpose

approve the bonds.

(b) Subsection (a) does not apply to refunding bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.194. ELECTION PROPOSITION. Bonds to be issued under

this subchapter may be submitted in a single proposition at the

bond election.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.195. NOTICE OF ELECTION. (a) In addition to the

notice required by Section 4.003(c), Election Code, notice of an

election under this subchapter shall be given by publication in a

newspaper of general circulation in the county.

(b) The notice must contain a substantial copy of the election

order.

(c) The notice must be published on the same day in each of two

consecutive weeks. The first publication must be at least 14 days

before the election.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER H. CERTIFICATES OF INDEBTEDNESS FOR CRIME DETECTION

FACILITIES IN COUNTIES WITH POPULATION OF MORE THAN 900,000

Sec. 1473.231. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a county with a population of more than 900,000.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.232. AUTHORITY TO OPERATE CRIME DETECTION FACILITIES;

FEES, CHARGES, AND EXPENSES. (a) The commissioners court of a

county may:

(1) operate and maintain the county's crime detection

facilities; and

(2) impose and collect fees or charges for services performed or

information provided to others in the use of the facilities.

(b) The commissioners court shall pay the operation and

maintenance expenses of the facilities from the fees or charges

or other available county funds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.233. AUTHORITY TO ISSUE CERTIFICATES OF INDEBTEDNESS

AND IMPOSE TAX. (a) The commissioners court by order may issue

certificates of indebtedness to finance the acquisition,

construction, repair, improvement, or equipment of a crime

detection facility, including the acquisition of any property in

connection with the facility.

(b) The commissioners court annually shall impose and pledge to

the payment of the certificates an ad valorem tax sufficient to

pay when due the principal of and interest on the certificates.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.234. MATURITY. A certificate of indebtedness issued

under this subchapter must mature not later than 40 years after

its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.235. ELECTION NOT REQUIRED. The commissioners court

may issue certificates of indebtedness under this subchapter

without holding an election to approve the issuance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.236. LIMIT ON AMOUNT OF CERTIFICATES. The aggregate

principal amount of certificates of indebtedness issued under

this subchapter may not exceed $1.5 million.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER I. BONDS FOR AUDITORIUM OR COLISEUM PARKING FACILITIES

IN COUNTIES WITH POPULATION OF MORE THAN ONE MILLION

Sec. 1473.261. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a county that:

(1) has a population of more than one million; and

(2) has issued bonds to construct buildings or other permanent

improvements for a coliseum or auditorium in the county.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.262. DEFINITIONS. In this subchapter:

(1) "Bond order" means an order authorizing the issuance of

revenue bonds under this subchapter.

(2) "Parking facility" means:

(A) a lot, area, or structure used to park motor vehicles;

(B) the site for the lot, area, or structure; and

(C) equipment used in connection with maintenance and operation

of the lot, area, or structure.

(3) "Trust indenture" means an instrument, including a mortgage

or deed of trust, that secures bonds issued under this subchapter

by:

(A) a pledge of revenue; or

(B) a pledge of revenue and a mortgage lien on property.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.263. AUTHORITY FOR PARKING FACILITY. The

commissioners court of the county may construct, enlarge,

furnish, equip, and operate a parking facility in the vicinity of

a coliseum or auditorium if the court finds the action to be in

the best interest of the county and the county's residents.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.264. LEASE OF PARKING FACILITY. The commissioners

court may lease the parking facility to any person or

corporation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.265. AUTHORITY TO ISSUE REVENUE BONDS. The

commissioners court by order or trust indenture may issue revenue

bonds to provide money to construct, enlarge, furnish, or equip a

parking facility authorized by this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.266. PLEDGE OF REVENUE. Bonds issued under this

subchapter must be payable from, and secured by a pledge of, the

net revenue of the county's operation of the parking facility.

The bonds may be payable from any other revenue incident to the

ownership of the parking facility, including money received from

a lease of the facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.267. BONDS NOT PAYABLE FROM TAXES. Each bond issued

under this subchapter must include the following provision: "The

holder of this obligation is not entitled to demand payment of

this obligation from money raised by taxation."

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.268. MATURITY. A bond issued under this subchapter

must mature within 40 years.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.269. SIGNATURES; REGISTRATION BY COUNTY TREASURER. A

bond issued under this subchapter must be:

(1) signed by the county judge;

(2) countersigned by the county clerk; and

(3) registered by the county treasurer.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.270. ADDITIONAL BONDS. (a) The commissioners court

may issue bonds under this subchapter that are a junior lien on

the net revenue or property unless the bond order or trust

indenture prohibits their issuance.

(b) The commissioners court may issue parity bonds under

conditions in the bond order or trust indenture.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.271. SALE OF BONDS. The county may sell the bonds

under terms the commissioners court determines to be the most

advantageous and reasonably obtainable.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.272. USE OF BOND PROCEEDS. (a) The commissioners

court may set aside from the bond proceeds:

(1) money to pay interest on the bonds; and

(2) money in the amount the commissioners court estimates to be

required for operating expenses until the parking facility

becomes sufficiently operational.

(b) The commissioners court may not set aside money under this

section in an amount that exceeds the amount of money necessary

to cover interest and operating expenses for the estimated period

of construction and the first two years of operation, less any

earnings during that time.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.273. RENTS AND RATES FOR SERVICES. (a) The

commissioners court shall charge rates for services of the

facility, including rents under a lease, and shall use any other

revenue generated by the facility so that the revenues of the

facility are sufficient to:

(1) pay the expenses of owning, operating, and maintaining the

facility;

(2) pay the principal of and interest on the bonds when due; and

(3) create and maintain a bond reserve fund and other funds as

provided by the bond order or trust indenture.

(b) The county may not provide free use of the parking facility

to any person, firm, or corporation, except that the county and

any county agency or department may make free use of the facility

after bonds issued under this subchapter have been fully paid.

(c) The commissioners court may provide, in an order authorizing

the bonds or in a lease of the parking facility, for minimum

periodic payments from any county resource to the bond interest

and sinking fund or to the lessee for county or county agency or

department use of any part of the parking facility designated for

county or county agency or department use.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.274. REFUNDING BONDS. (a) The commissioners court

may issue bonds to refund outstanding bonds issued under this

subchapter.

(b) The refunding bonds may be issued in the manner provided by

this subchapter for other bonds.

(c) The refunding bonds may be issued to be exchanged by the

comptroller or to be sold, with the bond proceeds applied to the

payment of outstanding bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.275. PROVISIONS FOR OPERATION OF PARKING FACILITY.

The bond order or trust indenture may prescribe systems, methods,

routines, or procedures for the operation of the parking

facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1473.276. ELECTION NOT REQUIRED. The commissioners court

may issue bonds under this subchapter without holding an election

to approve the issuance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1474. BONDS FOR COUNTY WATER IMPROVEMENTS

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE I. SPECIFIC AUTHORITY FOR COUNTIES TO ISSUE SECURITIES

CHAPTER 1474. BONDS FOR COUNTY WATER IMPROVEMENTS

SUBCHAPTER A. PURPOSES FOR WHICH BONDS AND NOTES MAY BE ISSUED

Sec. 1474.001. AUTHORITY TO ISSUE BONDS FOR IRRIGATION PURPOSES.

A county may issue bonds in an amount not to exceed one-fourth

of the assessed value of the real property in the county for:

(1) constructing, purchasing, or maintaining a pool, lake,

reservoir, dam, canal, or waterway for irrigation purposes or to

aid in irrigation;

(2) enlarging an improvement described by Subdivision (1); or

(3) paying expenses incidental to the construction, purchase,

maintenance, or enlargement.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1474.002. AUTHORITY TO ISSUE ADDITIONAL BONDS FOR

IRRIGATION PURPOSES. (a) The commissioners court may order

additional bonds to be issued in accordance with this chapter if:

(1) bonds have been authorized or issued under this chapter;

(2) the commissioners court considers it necessary to issue

additional bonds to change the proposed improvement, to purchase

or construct further improvements, to purchase additional

property to implement the purposes of the project, or to best

serve the interests of the county; and

(3) the additional bonds are approved at an election.

(b) The commissioners court shall enter its findings under

Subsection (a) in the record of the court's proceedings.

(c) The commissioners court shall hold the election on the

additional bonds in accordance with this chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1474.003. AUTHORITY TO ISSUE BONDS OR NOTES FOR REPAIR

PURPOSES. (a) If a county has constructed or purchased an

improvement under this chapter that has been damaged and it is

necessary to raise money to repair the damage, the county may

issue bonds or notes under this chapter to raise the money.

(b) The term of a note issued under this chapter may not exceed

20 years.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1474.004. AUTHORITY TO ISSUE BONDS FOR OTHER WATER-RELATED

IMPROVEMENTS. A county may issue bonds for the improvement of a

river, creek, or stream to prevent overflow and for all necessary

drainage purposes in connection with that purpose.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. ELECTION PROVISIONS

Sec. 1474.051. BONDS FOR MORE THAN ONE PURPOSE. Bonds proposed

to be issued for any two or more of the purposes stated in this

chapter shall be treated as being for one purpose and may be

voted on as one proposition.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1474.052. PETITION FOR BOND ELECTION. If at least 50

voters who reside in and own taxable property in a county

petition the commissioners court for an election on the question

of issuing bonds under Section 1474.001 and either Section 52,

Article III, or Section 59, Article XVI, Texas Constitution, the

commissioners court shall, at a regular or special session of the

court, order an election to determine whether the county shall:

(1) issue bonds for the purposes stated in Section 1474.001; and

(2) impose a tax on the property in the county for the purpose

of paying the interest on the bonds and providing a sinking fund

for the redemption of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1474.053. REQUIREMENT TO STATE CHARACTERISTICS OF BONDS.

(a) Except as provided by Subsection (b), the petition for the

election, the election order, and the notice of the election must

state:

(1) the amount of bonds to be issued;

(2) the rate of interest of the bonds;

(3) the times at which interest on the bonds is payable; and

(4) the date of maturity of the bonds.

(b) The election order and the notice of the election may

provide that:

(1) the bonds may bear interest at a rate to be set by the

commissioners court;

(2) any interest may be paid at times set by the commissioners

court; and

(3) the bonds may mature at the times set by the commissioners

court.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1474.054. ELECTION FOR ISSUING BONDS. (a) The general

election laws of this state govern the election except as

provided by this section.

(b) A two-thirds vote of the qualified voters of the county

voting in the election is necessary to approve the proposition.

(c) The commissioners court shall furnish the ballots for each

polling place. The ballots shall be printed to permit voting for

or against the proposition: "The issuance of bonds for (purpose

of the bonds) and the imposition of a tax to pay for the bonds."

(d) In addition to the requirements provided by Chapter 3,

Election Code, the election order shall:

(1) designate one or more polling places in each voting precinct

in the county where the election will be held; and

(2) name a presiding judge, a judge, and two clerks for each

polling place or, if the court considers it necessary, name more

election officers for any polling place.

(e) A copy of the election order signed by the county judge

serves as proper notice of the election.

(f) In addition to the notice required by Section 4.003(c),

Election Code, a copy of the election order shall be:

(1) posted at each polling place and at the courthouse door

before the 20th day before the date of the election; and

(2) published in a newspaper published in the county for three

consecutive weeks before the date of the election, with the first

publication before the 21st day before the date of the election.

(g) After preparing the returns of the election, the presiding

judge at each polling place shall deliver the returns to the

county clerk, who shall keep them in a safe place and deliver

them to the commissioners court. After canvassing the returns,

the commissioners court shall declare the result of the election

by an order entered in the minutes of the court.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1474.055. ORDER ISSUING BONDS AND IMPOSING TAX. (a) If

the issuance of the bonds and imposition of the tax are approved

at the election, the commissioners court by order entered at a

regular term of the court shall:

(1) direct the issuance of the bonds;

(2) provide for the annual imposition of a tax sufficient to pay

the current interest on the bonds and to pay the principal of the

bonds at maturity; and

(3) state the place or places at which the interest is payable.

(b) The commissioners court shall annually impose a tax

sufficient to pay the current interest on the bonds and to pay

the principal of the bonds at maturity.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1474.056. ELECTION FOR ISSUING NOTES: ORDER AND NOTICE.

(a) Before notes are issued under Section 1474.003, the

commissioners court shall order and give notice of an election in

the manner required for an election on a bond issue.

(b) In addition to the requirements provided by Chapters 3 and

4, Election Code, the order and notice shall state:

(1) the purpose for which the notes are to be issued;

(2) the duration of the notes;

(3) the rate of interest; and

(4) the polling places for the election.

(c) The order and notice may state the manner in which the notes

mature.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1474.057. ELECTION FOR ISSUING NOTES: BALLOT AND RETURNS.

(a) At an election to issue notes, the ballot shall be printed

to permit voting for or against the proposition: "The issuance of

notes for (purpose of the notes)."

(b) The commissioners court shall hold the election in the

manner provided by this chapter for a bond election.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1474.058. APPROVAL AND ISSUANCE OF NOTES. (a) If at least

two-thirds of the votes received at the election favor issuing

the notes, the commissioners court may issue and sell the notes

for the benefit of the county and for the purposes authorized.

(b) The commissioners court by order shall:

(1) direct the issuance of the notes; and

(2) provide for the annual imposition of a tax sufficient to pay

the current interest and provide a sinking fund for the payment

of the principal of the notes at maturity.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. LIMITATIONS AND PROCEDURES

Sec. 1474.101. LIMIT ON DEBT. (a) If a county contains one or

more districts organized under Section 52, Article III, or

Section 59, Article XVI, Texas Constitution, the ratio of the

debt of a district to the assessed value of real property in the

district, expressed as a percentage, together with the ratio of

the proposed county debt to the assessed value of real property

in the county, expressed as a percentage, may not exceed

one-fourth of the assessed value of real property in the county

or in the district.

(b) The assessed value of real property in a county or in a

district is computed according to the most recent appraisal roll

of the county or district, as appropriate.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1474.102. COURT ACTION TO DETERMINE VALIDITY OF BONDS. (a)

A county that proposes to issue bonds under this chapter shall

bring an action in a district court in the county or in a

district court in Travis County to determine the validity of the

bonds.

(b) The action shall be brought in the manner provided by

Subchapter L, Chapter 55, Water Code, for the validation of water

improvement district bonds. Each provision of that subchapter

that is applicable to the action, including provisions applicable

to the duties of the attorney general and comptroller, the

judgment to be rendered, the effect of the judgment, and other

matters connected to the action, applies to the validation of the

county bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1474.103. FORM OF BONDS AND NOTES; SIGNATURES; REGISTRATION

BY COUNTY CLERK. (a) Each bond or note issued under this

chapter shall be issued in the name of the county.

(b) A bond shall be designated "__________ County Water

Improvement Bond." A note shall be designated "__________ County

Water Improvement Note."

(c) Each bond or note issued under this chapter must be:

(1) signed by the county judge;

(2) countersigned by the county clerk; and

(3) registered by the county treasurer.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1474.104. EXCHANGING BONDS FOR PROPERTY OR WORK. The

commissioners court may exchange bonds issued under this chapter:

(1) for property; or

(2) in payment of the contract price for work to be done in the

construction of the improvements.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1474.105. SALE OR EXCHANGE OF BONDS AND NOTES; DELIVERY OF

PROCEEDS. (a) The commissioners court shall sell or exchange

the bonds or notes issued under this chapter on the best terms.

(b) When the bonds or notes are sold, the proceeds shall

immediately be delivered to the county treasurer.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1474.106. IMPOSITION OF TAX; SEPARATE FUND. (a) A tax

imposed under Section 1474.055(b) shall be imposed as other

county taxes.

(b) The proceeds of the tax are a separate fund that may not be

used for a purpose other than a purpose specified by Section

1474.055(b).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER D. RELATED IRRIGATION POWERS OF COUNTIES

Sec. 1474.151. COUNTY POWERS. A county acting under this

chapter may:

(1) own or construct a reservoir, dam, levee, well, canal, or

other improvement;

(2) acquire a necessary right-of-way or other land by purchase

or by condemnation in the manner provided by Chapter 21, Property

Code; or

(3) perform any other work or construct or acquire any other

improvement required for the proper and efficient irrigation of

land in the county.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1474.152. CONTROL OF COUNTY IRRIGATION SYSTEM. (a) The

commissioners court shall control and manage the affairs and

operation of the county's irrigation system to the same extent

and in the manner as the board of directors of a water

improvement district controls and manages a water improvement

district under Chapter 49, Water Code.

(b) The provisions of Chapter 49, Water Code, that apply to the

control and management of the affairs and operation of a water

improvement district also apply to the control and management of

the affairs and operation of the county's irrigation system.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1475. COUNTY BONDS AND WARRANTS FOR NAVIGATION PURPOSES

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE I. SPECIFIC AUTHORITY FOR COUNTIES TO ISSUE SECURITIES

CHAPTER 1475. COUNTY BONDS AND WARRANTS FOR NAVIGATION PURPOSES

SUBCHAPTER A. RIGHT-OF-WAY FOR FEDERAL NAVIGATION PROJECTS

Sec. 1475.001. PURPOSE; LIBERAL CONSTRUCTION. (a) The only

purpose of this subchapter is to grant counties in this state the

authority to issue bonds or warrants or to otherwise lend their

credit for the acquisition and conveyance to the United States of

the necessary right-of-way for waterways or navigable canals:

(1) the construction of which is authorized by federal

legislation; and

(2) the cost of construction and maintenance of which is to be

paid by the United States.

(b) This subchapter shall be liberally construed to accomplish

that purpose.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1475.002. AUTHORITY TO ACQUIRE RIGHT-OF-WAY AND DUMPING

PRIVILEGES. (a) For the purpose of navigation or to aid in

navigation, a county may, in accordance with Section 1475.003,

acquire right-of-way and necessary dumping privileges for a canal

or waterway the construction of which is authorized by federal

legislation.

(b) The county may:

(1) acquire the right-of-way and necessary dumping privileges by

purchase, through donation, or by exercising the county's power

of eminent domain; and

(2) convey the right-of-way and dumping privileges to the United

States by a deed executed in the manner that other deeds by a

county must be executed.

(c) In lieu of exercising its power of eminent domain, the

county may:

(1) allow the United States to acquire the right-of-way and

necessary dumping privileges through the United States' power of

eminent domain; and

(2) lend the county's credit by guaranteeing the United States

that the county will pay the resulting judgment or assessment of

damages for the value of the condemned property.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1475.003. AUTHORITY TO ISSUE BONDS AND IMPOSE TAXES. To

pay for an action authorized by Section 1475.002, a county may,

on the approval of at least two-thirds of the qualified voters of

the county who vote on the measure:

(1) issue bonds or warrants or otherwise lend its credit in

addition to its other debt and in an amount not to exceed

one-fourth of the taxable value of the real property in the

county; and

(2) impose taxes to pay the interest on and to provide a sinking

fund for the redemption of the debt.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1475.004. ELECTION. (a) The commissioners court of a

county:

(1) may, on its own motion, order an election to determine

whether the county will issue bonds or warrants or otherwise lend

its credit to take an action under Section 1475.002; and

(2) shall order such an election if a petition signed by at

least 25 of the resident owners of taxable property in the county

that calls for the election is filed with the commissioners

court.

(b) The election order must include as close a description as

possible of:

(1) the proposed navigation purposes, aid to navigation, or

right-of-way and necessary dumping privileges to be acquired;

(2) the amount of the proposed bonds or warrants or the extent

of the credit proposed to be authorized for those purposes;

(3) if the commissioners court proposes to issue bonds or

warrants, the maturity dates and rate of interest of the bonds or

warrants; and

(4) if the commissioners court proposes to lend the credit of

the county, the manner in which the credit is to be used and the

terms of the credit to be authorized.

(c) Subject to Section 4.003(c), Election Code, the

commissioners court shall give 20 days notice of the election:

(1) by publication in a newspaper published at the county seat;

and

(2) by posting in three public places in the county, one of

which must be at the county seat.

(d) The ballot shall be printed to permit voting for or against

the proposition: "The issuance of bonds (or, if appropriate, 'the

issuance of warrants' or 'the lending of credit') and the

imposition of a tax in payment of the bonds (or, if appropriate,

'in payment of the warrants' or 'in payment of the lending of

credit')."

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1475.005. DUTIES OF COMMISSIONERS COURT AFTER VOTER

APPROVAL. If the voters approve the proposition, the

commissioners court shall enter in its minutes:

(1) the date of the election, the notice of the election, the

ballot proposition, and the result of the election; and

(2) an order that, as appropriate:

(A) provides for the issuance of the bonds or warrants and

states the amount, dates of maturity, and rate of interest of the

bonds or warrants; or

(B) authorizes the use of the county's credit, specifies the

extent to which the county will lend its credit, and specifies

the manner by and conditions under which the county will lend its

credit.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1475.006. INVESTMENT OF SINKING FUND. Money deposited to

the credit of the sinking fund of bonds or warrants issued under

this subchapter shall be invested as money deposited to the

credit of the sinking funds of other county bonds is invested.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1475.007. ISSUANCE OF BONDS AND WARRANTS; USE OF PROCEEDS.

(a) A bond or warrant issued under this subchapter shall be:

(1) issued in the name of the county;

(2) signed by the county judge; and

(3) attested by the county clerk under the seal of the

commissioners court.

(b) The commissioners court shall sell the bond or warrant on

the best terms possible.

(c) All money received from the sale of the bond or warrant

shall be paid to the county treasurer. The county treasurer

shall:

(1) deposit the money to the credit of the county's navigation

fund account; and

(2) pay out the money on warrants in the manner that other

county funds are disbursed.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. PROPERTY FOR INTRACOASTAL CANAL PURPOSES

Sec. 1475.051. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a county adjacent to the Gulf of Mexico.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1475.052. AUTHORITY TO ACQUIRE LAND AND CERTAIN INTERESTS

IN LAND FOR CANAL PURPOSES. (a) If the acquisition is necessary

for the construction of an intracoastal canal, a county may, by

purchase or by exercising the county's power of eminent domain,

acquire public or private land, a right-of-way, an easement, or

dumping ground privileges.

(b) The county must exercise the power of eminent domain in the

manner provided by Chapter 21, Property Code. A county may not

condemn land under Subsection (a) if the land is used for

cemetery purposes.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1475.053. AUTHORITY TO ISSUE TIME WARRANTS. The

commissioners court of a county may issue time warrants to pay

for an acquisition under Section 1475.052.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1475.054. APPLICABILITY OF OTHER LAWS TO CONDEMNATION

PROCEEDINGS. Sections 261.002 and 261.003, Local Government

Code, apply to a condemnation proceeding brought under this

subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1475.055. EFFECT OF APPEAL. An appeal from a finding and

assessment of damages made as described by Chapter 21, Property

Code, does not suspend work by the United States that relates to

the property or property right sought to be acquired.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1476. CERTIFICATES OF INDEBTEDNESS IN COUNTIES WITH POPULATION OF MORE THAN 1.5 MILLION

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE I. SPECIFIC AUTHORITY FOR COUNTIES TO ISSUE SECURITIES

CHAPTER 1476. CERTIFICATES OF INDEBTEDNESS IN COUNTIES WITH

POPULATION OF MORE THAN 1.5 MILLION

Sec. 1476.001. APPLICABILITY OF CHAPTER. (a) This chapter

applies only to a county with a population of more than 1.5

million.

(b) If certificates of indebtedness were not issued under this

chapter by January 1, 1980, this chapter has no effect.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1476.002. AUTHORITY TO ISSUE CERTIFICATES OF INDEBTEDNESS

FOR CERTAIN PURPOSES. A county may issue certificates of

indebtedness:

(1) in an amount not to exceed $2 million to construct, enlarge,

furnish, equip, or repair a county building or other permanent

improvement; or

(2) in an amount not to exceed $3.5 million to:

(A) purchase right-of-way in participation with the Texas

Department of Transportation in connection with a designated

state highway; or

(B) construct a curb, gutter, or drainage facility for a

designated state highway.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1476.003. AUTHORIZATION OF CERTIFICATES OF INDEBTEDNESS BY

COMMISSIONERS COURT. Certificates of indebtedness issued under

this chapter must be authorized by order of the commissioners

court of the county.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1476.004. EXECUTION; REGISTRATION BY COUNTY TREASURER. A

certificate of indebtedness issued under this chapter must be:

(1) signed by the county judge;

(2) attested by the county clerk; and

(3) registered by the county treasurer.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1476.005. CASH SALE. A county shall sell certificates of

indebtedness issued under this chapter for cash.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1476.006. MATURITY. A certificate of indebtedness issued

under this chapter must mature not later than 35 years after its

date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1477. OBLIGATIONS FOR OTHER COUNTY PURPOSES

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE I. SPECIFIC AUTHORITY FOR COUNTIES TO ISSUE SECURITIES

CHAPTER 1477. OBLIGATIONS FOR OTHER COUNTY PURPOSES

SUBCHAPTER A. BONDS FOR FACILITIES TO BE LEASED TO PUBLIC OR

PRIVATE ENTITIES

Sec. 1477.001. AUTHORITY TO ACQUIRE PROPERTY FOR LEASE TO PUBLIC

OR PRIVATE ENTITY. (a) The commissioners court of a county may

acquire real property and may construct or acquire a building or

other facility for the purpose of leasing the real property,

building, or other facility to:

(1) a political subdivision or state agency for public use; or

(2) an individual, private corporation, or other private entity

for use in manufacturing or another commercial activity.

(b) The commissioners court may not acquire real property under

Subsection (a) by eminent domain.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.002. AUTHORITY TO ISSUE BONDS. To develop and

diversify the economy of this state and eliminate unemployment or

underemployment in this state under the authority granted by

Section 52-a, Article III, Texas Constitution, the commissioners

court may issue and sell bonds to finance an action taken under

Section 1477.001.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.003. BOND PAYMENTS FROM REVENUE OR TAXES. The

commissioners court may provide for payment of the principal of

and interest on bonds issued under this subchapter by:

(1) pledging all or part of the revenue from a lease of all or

part of the real property, building, or other facility financed

by the bonds, after deduction of reasonable operation and

maintenance costs;

(2) imposing an annual ad valorem tax; or

(3) combining those sources.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.004. ELECTION REQUIRED TO SECURE BONDS WITH TAXES. A

county may not issue bonds under this subchapter that are payable

in whole or in part from ad valorem taxes unless the bonds are

authorized by a majority of the registered voters of the county

voting on the issue.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.005. CONTENTS OF ORDINANCE, ORDER, OR RESOLUTION

AUTHORIZING BONDS. In the ordinance, order, or resolution

authorizing the issuance of bonds under this subchapter, the

commissioners court may:

(1) provide for the deposit and accounting of funds and the

establishment and maintenance of an interest and sinking fund, a

reserve fund, or other fund; and

(2) make additional covenants relating to the:

(A) bonds;

(B) pledged revenue; or

(C) operation and maintenance of any real property, building, or

other facility, the revenue of which is pledged for bond

payments.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.006. ADOPTION AND EXECUTION OF DOCUMENTS. The

commissioners court may adopt and have executed any proceeding or

instrument necessary and convenient:

(1) in the issuance of a bond under this subchapter; or

(2) in the acquisition and lease of any real property, building,

or other facility under Section 1477.001.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.007. MATURITY. A bond issued under this subchapter

must mature not later than 40 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.008. IMPOSITION OF TAX. (a) The commissioners court

may annually impose ad valorem taxes to pay the principal of and

interest on bonds issued under this subchapter that are payable

in whole or in part from ad valorem taxes only if the taxes are

approved at an election held under Section 1477.004.

(b) The commissioners court may not impose ad valorem taxes to

pay the principal of or interest on bonds issued under this

subchapter payable wholly from revenue from one or more leases or

other contracts made under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.009. GRANTS FOR PRISONS OR LAW ENFORCEMENT FACILITIES

NOT PROHIBITED. This subchapter does not prohibit a county from

making a grant of money or property to an agency of the state to

assist the agency in acquiring or developing a site for a:

(1) prison;

(2) law enforcement detention facility; or

(3) community corrections facility as defined by Section

509.001.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. BONDS FOR WATER SUPPLY FOR COUNTY PURPOSES

Sec. 1477.051. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a county that adopted the law codified by this

subchapter by a unanimous vote of the members of the

commissioners court before September 2, 1963.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.052. DEFINITION. In this subchapter, "project" means

any acquisition, construction, repair, or maintenance authorized

and undertaken under Section 1477.053.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.053. AUTHORITY TO ACQUIRE WATER SUPPLY. (a) The

commissioners court of the county may acquire by purchase,

construction, or otherwise an adequate source of surface or

subterranean fresh water for supplying water to the county's

courthouse or for other county purposes.

(b) To further an acquisition under Subsection (a), the

commissioners court may purchase, construct, repair, and

maintain:

(1) a pool, lake, or reservoir;

(2) a well;

(3) a dam; and

(4) any water treatment and distribution facility as may be

required.

(c) The county must comply with the applicable water permit

provisions of Title 2, Water Code.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.054. LIMITATION ON COST. (a) The total cost of

projects undertaken by the county under this subchapter may not

exceed $250,000, excluding interest.

(b) The par value of bonds issued under this subchapter for a

project may not exceed $250,000.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.055. AUTHORITY TO ISSUE BONDS AND IMPOSE AD VALOREM

TAXES. (a) To pay the costs of a project, the county may issue

bonds payable from and secured by a pledge of the net revenue of

the project. The cost of a project may include:

(1) legal, fiscal, and engineering expenses; and

(2) interest during the construction of the project.

(b) If provided in the order issuing a bond, bonds issued under

Subsection (a) may be additionally secured by an ad valorem tax

imposed under Section 9, Article VIII, Texas Constitution. If the

county places any part of the ad valorem tax in a permanent

improvement fund, only the ad valorem taxes in that fund may be

used as the additional security.

(c) Before a county may issue bonds under Subsection (a) to pay

for a project, the bonds must be approved in an election held

under Section 1477.057. If an ad valorem tax is to be imposed

under Subsection (b) to secure bonds, the tax must also be

approved at the election held to approve the issuance of the

bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.056. AMOUNT OF TAX. (a) If bonds issued under this

subchapter are to be secured by a tax, the commissioners court

shall impose a tax sufficient to pay the interest on the bonds as

the interest accrues and the principal as the principal matures.

(b) The order authorizing the issuance of bonds may provide that

the amount of tax to be collected each year may be reduced to the

extent money is available from pledged project revenue for the

payment of interest and principal.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.057. ELECTION. (a) Before construction of a project

may begin and before a project may be improved, repaired, or

extended under Section 1477.063, the commissioners court by

resolution must order an election.

(b) In addition to the requirements provided by Chapter 3,

Election Code, the election order must:

(1) describe the proposed project;

(2) state the amount, rate of interest, and maturity dates of

bonds to be issued to pay for the proposed project;

(3) state whether a tax will be imposed to redeem the bonds; and

(4) state the amount of any tax to be imposed to redeem the

bonds.

(c) If a majority of the voters in the county approve the

issuance of bonds under this subchapter, the commissioners court

shall issue the bonds as provided by this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.058. CONTENTS OF ORDER AUTHORIZING BONDS. The order

authorizing issuance of bonds under this subchapter to pay for a

project may contain:

(1) reasonable and proper provisions for protecting and

enforcing the rights and remedies of the bondholders, including

covenants that state the duties of the county relating to:

(A) the acquisition of property for the project;

(B) the construction, maintenance, operation, repair, and

insurance of the project; and

(C) the custody, protection, and application of all money

related to the project;

(2) a statement of the rights and remedies of the bondholders;

and

(3) other provisions that the commissioners court considers

reasonable and proper for the security of the bondholders,

including covenants prescribing:

(A) each event that constitutes a default; and

(B) the rights, liabilities, powers, and duties that arise on

breach by the county of a duty or obligation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.059. MATURITY. A bond issued under this subchapter

must mature not later than 40 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.060. SIGNATURES; REGISTRATION BY COUNTY TREASURER.

(a) A bond issued under this subchapter must be:

(1) signed by the county judge; and

(2) attested by the county clerk.

(b) The county treasurer shall register a bond issued under this

subchapter but is not required to sign the bond.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.061. SALE OF BONDS. The commissioners court shall

determine the manner of sale of bonds issued under this

subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.062. USE OF BOND PROCEEDS. (a) The proceeds of bonds

issued under this subchapter may only be used to pay the cost of

the project for which the bonds were issued.

(b) The county shall disburse the proceeds of the bonds in

accordance with any restrictions provided in the order

authorizing the bonds.

(c) The bondholders have a lien on the proceeds until the

proceeds are applied.

(d) The bond proceeds, pending their use for the construction of

the project, may be invested in direct obligations of the United

States having maturities not more than 91 days from the date of

investment.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.063. ADDITIONAL BONDS. (a) Unless otherwise provided

in the bond order, if the proceeds of bonds issued to pay for a

project are not sufficient to pay the cost of the project, the

county may issue additional bonds under this subchapter not to

exceed the amount of the deficit.

(b) If permitted by the order originally authorizing bonds to

pay for a project, the county may issue additional bonds for

improving, repairing, or extending the project.

(c) Bonds issued under Subsection (b):

(1) may be payable:

(A) solely from a pledge of the net revenue of the project; or

(B) from the net revenue of the project and the imposition of an

ad valorem tax; and

(2) must be approved at an election in the same manner as bonds

originally issued to pay the costs of the project.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.064. RATES AND CHARGES. (a) If bonds issued under

this subchapter are secured solely by a pledge of net revenue of

the project, the commissioners court shall contract for and

impose rates and charges for water supplied by the project that

will be sufficient to:

(1) operate and maintain the project;

(2) pay when due the principal of and interest on the bonds; and

(3) establish any reserves provided in the order authorizing the

issuance of the bonds.

(b) A bond secured solely by a pledge of net revenue:

(1) is not a debt of the county issuing the bond;

(2) may be a charge only on pledged revenue of a project;

(3) may not be included in determining the power of the county

to issue bonds or incur other debt for any purpose authorized by

law; and

(4) must contain the following provision: "The holder of this

bond is not entitled to demand payment of this obligation out of

any money raised by taxation."

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.065. TAXES PLEDGED TO PAY BONDS. A bond issued under

this subchapter that is secured wholly or partially by a pledge

of a tax imposed under Section 9, Article VIII, Texas

Constitution, is considered to be payable wholly from that tax

for the purpose of determining the availability of taxing power

of the county to pay an obligation that is payable from that tax.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.066. BONDHOLDER'S RIGHT TO MANDAMUS. (a) The holder

of a bond issued under this subchapter is entitled, by mandamus

or other proceedings in court, to enforce the holder's rights

against:

(1) the county;

(2) the county's employees and agents; and

(3) the employees of the county's agents.

(b) A bondholder's rights include the right to require the

county to:

(1) impose and collect sufficient rates and charges to carry out

the agreements contained in the bond order; and

(2) perform all agreements and covenants contained in the bond

order and the duties arising from those agreements and covenants.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.067. REFUNDING BONDS. Bonds issued to refund bonds

issued under this subchapter may only be:

(1) exchanged for bonds being refunded; or

(2) sold and delivered to provide money to pay matured or

redeemable bonds maturing or redeemable not later than six months

after the date of issuance of the refunding bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.068. EXEMPTION FROM ASSESSMENT OR TAXATION. (a) A

county is not required to pay any assessment on a project or any

part of a project.

(b) A bond issued under this subchapter, the transfer of the

bond, and the income from the bond, including any profit made

from the sale of the bond, are exempt from taxation by this state

or by a political subdivision of this state.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.069. COUNTY USE OF WATER. A county shall pay for

water used by the county for its own facilities from general

funds of the county legally available for that purpose, and free

service is prohibited.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.070. SALE OF WATER NOT NEEDED FOR COUNTY PURPOSES.

(a) The commissioners court may sell, deliver, and distribute

any water of the project that is not needed for county purposes

to a municipal corporation or political subdivision of this

state, or an individual, corporation, or company under terms that

the court determines are in the best interests of the county.

(b) The cost of supplying water from a project under Subsection

(a), including any increase in the cost of acquisition, storage,

treatment, and distribution facilities, is considered a cost of

the project.

(c) The commissioners court may not sell water under Subsection

(a):

(1) if an adequate public water supply is available to the

municipal corporation, political subdivision, individual,

corporation, or company at the time the law codified by this

subchapter was adopted by the county; or

(2) for irrigation purposes.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.071. EMINENT DOMAIN. (a) In exercising any power

granted by this subchapter, a county may acquire real property

and easements by the exercise of the power of eminent domain in

accordance with Chapter 21, Property Code.

(b) The commissioners court shall determine the amount and

character of interest in real property and easements to be

acquired by the exercise of the power of eminent domain.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.072. RELOCATION OR ALTERATION EXPENSE. If a county,

in the exercise of a power granted by this subchapter, including

the power of eminent domain or the power of relocation, makes

necessary the relocation, rerouting, or alteration of the

construction of a highway, railroad, electric transmission line,

pipeline, or telephone or telegraph property or facility, the

relocation, rerouting, or alteration of construction must be

accomplished at the sole expense of the county. In this section,

"sole expense" means the actual cost of the relocation,

rerouting, or alteration of construction to provide comparable

replacement without enhancement of the facility, after deduction

of the net salvage value derived from the old facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.073. ESSENTIAL GOVERNMENTAL FUNCTION. A county, in

accomplishing the purposes of this subchapter, is performing an

essential governmental function.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. NATURAL GAS SYSTEM FOR COUNTY BUILDINGS IN CERTAIN

COUNTIES

Sec. 1477.101. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a county in which:

(1) the commissioners court adopts this subchapter by an order

approved by a majority vote of the court's members; and

(2) the county seat is an unincorporated community or city with

a population of more than 5,000, according to the most recent

federal census, on the date on which the order is adopted.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.102. AUTHORITY TO ACQUIRE NATURAL GAS SYSTEM. The

commissioners court of the county may purchase or construct a

natural gas system for supplying natural gas to county buildings

adequately and dependably.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.103. NATURAL GAS SYSTEM FACILITIES. The county may

construct, repair, and maintain natural gas supply or

distribution facilities as required to supply natural gas to

county buildings.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.104. AUTHORITY TO ISSUE BONDS. To pay the cost of

purchasing or constructing a natural gas system under this

subchapter, the county may issue bonds payable from and secured

by a pledge of the net revenue of the system. The cost of the

system may include:

(1) legal, fiscal, and engineering expenses;

(2) interest that accrues during the construction of the system;

and

(3) the cost of supplying gas under Section 1477.119, including

any increase in the cost of distribution lines or facilities.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.105. BONDS NOT PAYABLE FROM TAXES. (a) A bond issued

under this subchapter:

(1) is not a debt of the county;

(2) may be a charge only on the revenue pledged for the payment

of the bond; and

(3) may not be included in determining the power of the county

to issue bonds or incur other indebtedness for any purpose

authorized by law.

(b) Each bond issued under this subchapter must contain the

following provision: "The holder of this obligation is not

entitled to demand payment of this obligation from any money

raised by taxation."

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.106. NOTICE OF INTENTION TO ISSUE BONDS. (a) The

commissioners court of the county may not authorize bonds under

this subchapter until the court gives notice of its intention to

issue the bonds.

(b) The notice must state, as to the proposed bonds:

(1) the maximum amount of the issue;

(2) the maximum interest rate;

(3) the maximum maturity; and

(4) the time and place at which the court intends to authorize

the bonds.

(c) The notice must be published in a newspaper of general

circulation in the county once a week for two consecutive weeks,

with the first publication being at least 14 full days before the

date set for authorization of the bonds.

(d) The commissioners court may authorize the bonds at the time

and place specified in the notice except as provided by Section

1477.107.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.107. ELECTION. (a) If, before the bonds are

authorized, the commissioners court receives a petition

requesting an election on the issuance of the bonds that is

signed by more than 10 percent of the county's registered voters

who are resident owners of taxable property in the county, the

court may not proceed unless a proposition for the issuance of

the bonds is approved at an election held for that purpose.

(b) The Election Code applies to an election under this

subchapter except as otherwise provided by this subchapter.

(c) In addition to the notice required by Section 4.003,

Election Code, a substantial copy of the resolution calling the

election shall be published in a newspaper of general circulation

in the county once a week for two consecutive weeks, with the

first publication being at least 14 full days before the

election.

(d) The election returns shall be made to the court within five

days of the election.

(e) The court may authorize the bonds only if the issuance is

approved by a majority of the qualified voters of the county

voting in the election.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.108. CONTENTS OF ORDER AUTHORIZING BONDS. An order

authorizing the issuance of bonds under this subchapter may

contain:

(1) reasonable and proper provisions for protecting and

enforcing the rights or remedies of the bondholders, including

covenants that state the duties of the county relating to:

(A) the acquisition of property for the natural gas system;

(B) the construction, maintenance, operation, repair, and

insurance of the system; and

(C) the custody, protection, and application of all money

related to the system;

(2) a statement of the rights and remedies of the bondholders;

and

(3) other provisions that the commissioners court considers

reasonable and proper for the security of the bondholders,

including covenants prescribing:

(A) each event that constitutes a default; and

(B) the rights, liabilities, powers, and duties that arise on

the breach by the county of a duty or obligation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.109. MATURITY. A bond issued under this subchapter

must mature not later than 40 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.110. SIGNATURES; REGISTRATION BY COUNTY TREASURER.

(a) A bond issued under this subchapter must be signed by the

county judge and attested by the county clerk.

(b) The county treasurer shall register a bond issued under this

subchapter but is not required to sign the bond.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.111. SALE OF BONDS. The commissioners court shall

determine the manner of sale of bonds issued under this

subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.112. USE OF BOND PROCEEDS. (a) The county shall

disburse the proceeds of bonds issued under this subchapter in

accordance with any restrictions provided in the order

authorizing the bonds.

(b) The bondholders have a lien on the proceeds until the

proceeds are applied.

(c) The bond proceeds, pending their use for the construction of

the project, may be invested in direct obligations of the United

States having maturities not more than 91 days from the date of

investment.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.113. ADDITIONAL BONDS. (a) Unless otherwise provided

by the order authorizing the bonds, if the proceeds of bonds

issued to pay for a natural gas system are not sufficient to pay

the cost of the system, the county may issue additional bonds

under this subchapter not to exceed the amount of the deficit.

(b) If permitted by the order originally authorizing bonds to

pay for a natural gas system, the county may issue additional

bonds for improving, repairing, or extending the system.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.114. GAS RATES AND CHARGES. The commissioners court

shall contract for and impose rates and charges for gas supplied

by the natural gas system that will be sufficient to:

(1) operate and maintain the system;

(2) pay when due the principal of and interest on any bonds

issued under this subchapter; and

(3) establish any reserves provided for in the order authorizing

the issuance of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.115. BONDHOLDER'S RIGHT TO MANDAMUS. (a) A holder of

a bond issued under this subchapter is entitled, by mandamus or

other proceedings in court, to enforce the holder's rights

against:

(1) the county;

(2) county employees and agents; and

(3) the employees of the county's agents.

(b) A bondholder's rights include the right to require the

county to:

(1) impose and collect sufficient rates and charges to carry out

the agreements contained in the bond order; and

(2) perform all agreements and covenants contained in the bond

order and the duties arising from those agreements or covenants.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.116. REFUNDING BONDS. Bonds issued to refund bonds

issued under this subchapter may only be:

(1) exchanged for bonds being refunded; or

(2) sold and delivered to provide money to pay matured or

redeemable bonds maturing or redeemable not later than six months

after the date of issuance of the refunding bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.117. EXEMPTION FROM ASSESSMENT OR TAXATION. (a) A

county is not required to pay any assessment on a natural gas

system or any part of a natural gas system acquired or

constructed under this subchapter.

(b) A bond issued under this subchapter, a transfer of the bond,

and the income from the bond, including any profit made from the

sale of the bond, are exempt from taxation by this state or a

political subdivision of this state.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.118. COUNTY USE OF GAS. The county shall pay for gas

used by the county for its own facilities from general funds of

the county legally available for that purpose, and free service

is prohibited.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.119. SALE OF GAS NOT NEEDED FOR COUNTY PURPOSES. The

commissioners court may sell, deliver, and distribute natural gas

of a natural gas system purchased or constructed under this

subchapter that is not needed for county purposes to a municipal

corporation or political subdivision of this state, or an

individual, corporation, or company under terms that the court

determines are in the best interests of the county.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.120. EMINENT DOMAIN. (a) The county may not acquire

a natural gas system or a facility of a natural gas system under

this subchapter by the exercise of the power of eminent domain or

exercise the power of eminent domain under this subchapter

outside the county's boundaries. The county may acquire land or

an easement for a purpose authorized by this subchapter by the

exercise of the power of eminent domain in the manner provided by

Chapter 21, Property Code.

(b) The commissioners court shall determine the amount of and

character of interest in the land or easement to be acquired by

the exercise of the power of eminent domain.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.121. RELOCATION OR ALTERATION EXPENSE. If a county,

in the exercise of a power under this subchapter, including the

power of eminent domain or the power of relocation, makes

necessary the relocation or rerouting of, or alteration of the

construction of, a highway, railroad, electric transmission line

or pipeline, or telegraph or telephone property or facility, the

relocation or rerouting or alteration of construction must be

accomplished at the sole expense of the county.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.122. ESSENTIAL GOVERNMENTAL FUNCTION. A county, in

accomplishing the purposes of this subchapter, is performing an

essential governmental function.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER D. OBLIGATIONS FOR FIRE-FIGHTING EQUIPMENT

Sec. 1477.151. AUTHORITY TO PURCHASE FIRE-FIGHTING EQUIPMENT.

The commissioners court of a county may purchase fire trucks and

other fire-fighting equipment to be used for the protection and

preservation of bridges, county shops, county warehouses, and

other county property located in the county but outside the

boundaries of municipalities.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.152. AUTHORITY TO ISSUE OBLIGATIONS AND IMPOSE TAXES.

(a) The county may issue time warrants and bonds of the county

for a purchase under Section 1477.151 and may impose taxes for

the payment of those time warrants or bonds. The county shall

deposit the taxes in the general fund of the county.

(b) The time warrants or bonds must be authorized by a majority

of the qualified voters voting at an election held for that

purpose by the commissioners court.

(c) The county must issue the time warrants or bonds and impose

taxes in compliance with Subtitles A and C.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.153. LIMIT ON AMOUNT OF OBLIGATIONS. A county may

issue time warrants or bonds under this subchapter only in an

amount that will at all times leave unencumbered taxes in an

amount sufficient to pay all current expenses from the county's

general fund.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER E. CERTIFICATES OF INDEBTEDNESS FOR FIREFIGHTER

TRAINING FACILITIES

Sec. 1477.201. AUTHORITY TO ISSUE CERTIFICATES OF INDEBTEDNESS.

The commissioners court of a county may issue certificates of

indebtedness to acquire, construct, repair, renovate, improve, or

equip firefighter training facilities for the county and to

acquire property in connection with that purpose.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.202. AUTHORITY TO IMPOSE AND PLEDGE AD VALOREM TAX.

The commissioners court shall impose and pledge annual county ad

valorem taxes under Section 9, Article VIII, Texas Constitution,

in an amount sufficient to pay the principal of and interest on

certificates of indebtedness as they become due.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.203. LIMIT ON AMOUNT OF INDEBTEDNESS. The aggregate

principal amount of certificates of indebtedness issued by a

county under this subchapter may not exceed $5 million.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.204. ELECTION. (a) The commissioners court may issue

certificates of indebtedness under this subchapter only if the

certificates are approved by a majority of the qualified voters

voting at an election held for that purpose by the commissioners

court.

(b) An election under this subchapter shall be held on the next

uniform election date authorized by Section 41.001, Election

Code, that occurs not earlier than the 20th day after the date on

which the election is called.

(c) The commissioners court shall order the ballot at the

election to be printed to permit voting for or against the

proposition: "Issuing certificates of indebtedness by the county

to acquire, purchase, construct, repair, renovate, improve, or

equip firefighter training facilities or to purchase real or

personal property in connection with those facilities."

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.205. MATURITY. A certificate of indebtedness issued

under this subchapter must mature not later than 40 years after

its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.206. OPERATION OF FIREFIGHTER TRAINING FACILITIES.

(a) The commissioners court may:

(1) operate and maintain the county's firefighter training

facilities; and

(2) set and collect charges for:

(A) services performed at those facilities; and

(B) information furnished to others by the use of those

facilities.

(b) The commissioners court shall pay the expenses of operating

and maintaining the county's firefighter training facilities

from:

(1) charges collected under Subsection (a); and

(2) any other available county funds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER F. BONDS FOR SURVEYS, MAPS, AND PLATS IN COUNTIES WITH

POPULATION OF 500,000 OR MORE

Sec. 1477.251. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a county with a population of 500,000 or more.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.252. AUTHORITY TO ISSUE BONDS AND IMPOSE TAXES. (a)

If the subdivisions of surveys in a county are irregularly

numbered or if the blocks and subdivisions of municipalities in

the county are not numbered or are irregularly numbered, causing

difficulties for the county tax assessor-collector, the

commissioners court of the county may:

(1) make a survey and acquire related maps and plats of blocks

and subdivisions in the county; and

(2) furnish to the county tax assessor-collector:

(A) block books showing the description of each block and

subdivision in the county;

(B) the names of the record owners of each parcel of property in

each block book, if known; and

(C) other information relating to Paragraphs (A) and (B) that

will assist in the performance of the duties of the tax

assessor-collector.

(b) The commissioners court may issue bonds to pay the cost of

taking an action under Subsection (a).

(c) The commissioners court may impose taxes under Section 9,

Article VIII, Texas Constitution, to pay for bonds issued under

Subsection (b).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.253. ELECTION PROPOSITION. (a) At an election to

approve the issuance of bonds under this subchapter, the

commissioners court may submit one or more separate propositions

for the issuance of bonds.

(b) Each proposition submitted at a bond election under this

subchapter may include one or more of the purposes authorized by

Section 1477.252.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.254. BONDS OBLIGATION OF COUNTY. (a) A bond issued

under this subchapter is an obligation of and a charge against

the county issuing the bond.

(b) Except as provided by this subchapter, a county must issue

bonds under this subchapter and impose taxes in compliance with

applicable provisions of Subtitles A, C, and D.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER G. REVENUE BONDS FOR IMPROVEMENTS TO ATTRACT VISITORS

OR TOURISTS IN CERTAIN COUNTIES

Sec. 1477.301. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a county:

(1) with a population of more than 3.3 million; or

(2) with a population of more than 90,000 that borders the

United Mexican States other than a county that contains three or

more municipalities that each have a population of more than

17,500.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 25, eff.

Sept. 1, 2001.

Sec. 1477.302. AUTHORITY FOR VISITOR OR TOURIST ATTRACTIONS. A

county may establish, acquire, lease as lessor or lessee,

construct, improve, enlarge, equip, repair, operate, or maintain:

(1) a public improvement or facility to attract visitors or

tourists to the county, including a civic center, a civic center

building, an auditorium, an exhibition hall, a coliseum, stadium,

or other sports facility; or

(2) a parking facility located at or in the immediate vicinity

of an improvement or facility described by Subdivision (1) to be

used in connection with the improvement or facility for

off-street parking or storage of motor vehicles or other

conveyances.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.303. AUTHORITY TO ISSUE REVENUE BONDS. The

commissioners court of the county by order may issue revenue

bonds to provide all or part of the money to establish, acquire,

construct, improve, enlarge, equip, or repair a facility

described by Section 1477.302.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.304. PLEDGE OF REVENUE. (a) Bonds issued under this

subchapter must be secured by a pledge of and be payable from all

or a designated part of the revenue from the improvement or

facility for which the bonds are issued, as provided in the order

authorizing the bonds.

(b) The pledge securing the bonds is inferior to any previous

pledge of the revenue for the payment of revenue bonds or revenue

refunding bonds that are outstanding.

(c) A county that leases a facility described by Section

1477.302 as lessee may pledge all or part of the revenue from the

facility to the lease payments.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.305. LIEN ON FACILITY. Subject to any limitations

contained in previous pledges, in addition to pledging the

revenue from the improvement or facility, the commissioners court

may give a lien on the physical property acquired with the bond

proceeds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.306. BONDS NOT PAYABLE FROM TAXATION; EXCEPTION. (a)

The owner or holder of a bond issued under this subchapter is not

entitled to demand payment of the principal of or interest on the

bond from money raised by taxation.

(b) Subsection (a) does not apply to a demand for payment from

hotel occupancy taxes that are pledged under Chapter 352, Tax

Code, to the payment of the bond.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.307. CONTENTS OF ORDER AUTHORIZING BONDS. (a) The

order of the commissioners court authorizing the issuance of

bonds under this subchapter may provide for the flow of funds and

the establishment and maintenance of an interest and sinking

fund, a reserve fund, or other fund.

(b) The order may:

(1) prohibit the issuance of additional bonds or other

obligations payable from the pledged revenue; or

(2) reserve the right of the commissioners court, subject to any

condition in the order, to issue additional bonds payable from

the pledged revenue that are on a parity with or subordinate to

the lien and pledge on the revenue that supports the bonds issued

under the order.

(c) The commissioners court may include in the order any other

provision or covenant, including a covenant with respect to the

bonds, the use or pledge of revenue, or the operation, lease, or

maintenance of the improvement or facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.308. ADOPTION AND EXECUTION OF DOCUMENTS. The

commissioners court may adopt and have executed any other

proceeding or instrument necessary or convenient to the issuance

of bonds under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.309. MATURITY. A bond issued under this subchapter

must mature not later than 40 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.310. SIGNATURES. A bond issued under this subchapter

must be:

(1) signed by the county judge; and

(2) countersigned by the county clerk.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.311. SALE OF BONDS. The commissioners court may sell

bonds issued under this subchapter under terms the court

determines to be the most advantageous and reasonably obtainable.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.312. USE OF BOND PROCEEDS. (a) From the proceeds of

bonds issued under this subchapter, the county may appropriate or

set aside amounts to:

(1) pay interest expected to accrue during the construction

period;

(2) deposit into a reserve fund, as provided in the order

authorizing the bonds; and

(3) pay all expenses incurred in the issuance, sale, and

delivery of the bonds.

(b) The bond proceeds, until they are needed to implement the

purpose for which the bonds were issued, may be invested in

direct obligations of the United States, placed on time deposit,

or both.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.313. INVESTMENT OF FUNDS. Money in an interest and

sinking fund, reserve fund, or any other fund established or

provided for in the bond order may be invested in the manner and

in the securities as provided in the bond order.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.314. CHARGES FOR SERVICES. The commissioners court

shall impose and collect charges for the use of an improvement or

facility the revenue of which is pledged to secure bonds issued

under this subchapter, and for services provided in connection

with that use, in amounts at least sufficient to comply with each

covenant or provision in the order authorizing the issuance of

the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.315. REFUNDING BONDS. (a) A county by order may

issue revenue refunding bonds similarly secured to refund either

original bonds or revenue refunding bonds previously issued by

the county under this subchapter.

(b) The refunding bonds shall be executed as provided by this

subchapter for original bonds.

(c) The comptroller shall register the refunding bonds on the

surrender and cancellation of the bonds to be refunded.

(d) In lieu of issuing bonds to be registered on the surrender

and cancellation of the bonds to be refunded, the county, in the

order authorizing the issuance of the refunding bonds, may

provide for the sale of the refunding bonds and the deposit of

the proceeds in the place bonds to be refunded are payable. In

that case, the refunding bonds may be issued in an amount

sufficient to pay the principal of and interest on the bonds to

be refunded to their option or maturity date, and the comptroller

shall register the refunding bonds without the surrender and

cancellation of the bonds to be refunded.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER H. REVENUE ANTICIPATION NOTES IN CERTAIN COUNTIES

Sec. 1477.351. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a county that has a county auditor.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.352. AUTHORITY TO ISSUE REVENUE ANTICIPATION NOTES.

The county may issue revenue anticipation notes to pay for

current expenses of the county only if the county auditor:

(1) recommends that action; and

(2) identifies the revenue anticipated to be used for repayment

of the notes.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.353. LIMIT ON AMOUNT OF NOTES. (a) The total amount

of revenue anticipation notes issued by the county under this

subchapter may not exceed 50 percent of the amount of taxes

levied by the county for the year in which the notes are issued.

(b) For purposes of Subsection (a), the total amount of revenue

anticipation notes includes the:

(1) principal of the notes;

(2) interest to be paid on the notes; and

(3) cost of issuance of the notes.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.354. MATURITY. (a) A revenue anticipation note

issued under this subchapter must mature not later than the last

day of the fiscal year in which the note is issued, except as

provided by Subsection (b).

(b) A revenue anticipation note issued under this subchapter may

mature not later than the last day of the first quarter of the

fiscal year following the fiscal year in which the note is issued

if the revenue dedicated to retire the note has accrued but has

not been received by the county in the fiscal year in which the

note is issued.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.355. REVENUE AVAILABLE FOR PAYMENT OF NOTES. A county

may use any revenue of the county not otherwise dedicated or

restricted, including ad valorem taxes, for the payment of a

revenue anticipation note issued under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER I. OBLIGATIONS IN COUNTIES WITH POPULATION OF LESS

THAN 8,600

Sec. 1477.401. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a county with a population of less than 8,600.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.402. AUTHORITY TO BORROW. (a) The county may borrow

money under this subchapter from any source.

(b) The total combined principal amount borrowed under this

subchapter may not exceed $200,000.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.403. AUTHORITY TO ISSUE OBLIGATIONS. The

commissioners court of the county may issue time warrants or

other obligations of the county in evidence of money borrowed

under Section 1477.402.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.404. AUTHORITY TO IMPOSE AND PLEDGE TAXES AND

REVENUES. The county may impose taxes and may pledge taxes and

other revenue of the county for the payment of money borrowed

under Section 1477.402.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.405. MATURITY. A time warrant or obligation issued

under this subchapter must be payable within 10 years.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.406. SIGNATURES. A time warrant or obligation issued

under this subchapter must be signed by the county judge and the

county clerk.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1477.407. VALIDITY OF OBLIGATION. A time warrant or other

obligation that is issued and signed in compliance with this

subchapter is a valid obligation of the county.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1478. ADDITIONAL AUTHORITY FOR CERTAIN COASTAL COUNTIES TO ISSUE ROAD BONDS

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE I. SPECIFIC AUTHORITY FOR COUNTIES TO ISSUE SECURITIES

CHAPTER 1478. ADDITIONAL AUTHORITY FOR CERTAIN COASTAL COUNTIES

TO ISSUE ROAD BONDS

Sec. 1478.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a county that:

(1) is located on the Gulf of Mexico; and

(2) has within its boundaries an island susceptible to

development for recreational purposes for the use and benefit of

the residents of the county.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 8.0211(a), eff.

Sept. 1, 2001.

Sec. 1478.002. AUTHORITY TO ISSUE ROAD BONDS. A county may

issue and secure bonds in the manner provided by Chapter 284,

Transportation Code, to construct, improve, and operate roads on

an island described by Section 1478.001(2).

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 8.0211(a), eff.

Sept. 1, 2001.

Sec. 1478.003. BOND PAYMENTS FROM REVENUE AND TAXES. Bonds

issued as provided by this chapter may be payable from:

(1) tolls charged for use of the road;

(2) taxes; or

(3) a combination of tolls and taxes.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 8.0211(a), eff.

Sept. 1, 2001.

Sec. 1478.004. ELECTION. Unless the action is authorized by an

election at which the question is submitted to the voters, a

county may not:

(1) issue bonds under this chapter, whether payable from taxes

or revenue; or

(2) spend county money in any manner in connection with or on a

road project under this chapter.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 8.0211(a), eff.

Sept. 1, 2001.

Sec. 1478.005. LIMITATION ON DECLARING CERTAIN FACILITIES PART

OF STATE HIGHWAY SYSTEM. (a) Except as provided by Subsection

(b), the Texas Transportation Commission may not declare to be a

part of the state highway system and maintain and operate free of

tolls a facility as to which a county has:

(1) issued bonds under Chapter 284, Transportation Code, for a

purpose authorized by that chapter and has secured the payment of

those bonds by:

(A) a pledge of the revenue to be derived from the operation of

the facility; and

(B) the levy of ad valorem taxes authorized by Section 52,

Article III, Texas Constitution; and

(2) issued bonds under this chapter for a purpose authorized by

Section 1478.002 that are payable in whole or part from revenue.

(b) Subsection (a) does not apply if:

(1) the bonds issued under this chapter have been paid; or

(2) an amount sufficient to pay the bonds issued under this

chapter and interest on those bonds to maturity has been set

aside for that purpose in a trust fund for the benefit of the

bondholders.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 8.0211(a), eff.

Sept. 1, 2001.



CHAPTER 1479. COUNTY BONDS FOR FACILITIES ON STATE HIGHWAY SYSTEM

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE I. SPECIFIC AUTHORITY FOR COUNTIES TO ISSUE SECURITIES

CHAPTER 1479. COUNTY BONDS FOR FACILITIES ON

STATE HIGHWAY SYSTEM

Sec. 1479.001. DEFINITION. In this chapter, "state highway

system" means the highways in this state included in the plan

providing for a system of state highways prepared under Section

201.103, Transportation Code.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.91, eff. June 14, 2005.

Sec. 1479.002. AUTHORITY TO ISSUE BONDS. (a) A county may

issue bonds to provide funds for the design, development,

financing, construction, maintenance, operation, extension,

expansion, or improvement of a toll or nontoll project or

facility on the state highway system located in the county or, as

a continuation of the project or facility, in an adjacent county.

(b) To provide for the payment of bonds issued under this

section, a county may:

(1) pledge revenue from any available source, including payments

received under an agreement with the Texas Department of

Transportation under Section 222.104, Transportation Code;

(2) pledge, levy, and collect taxes subject to any

constitutional limitation; or

(3) provide for a combination of Subdivisions (1) and (2).

(c) Any election required to permit action under Subsection (b)

must be held in conformance with the Election Code or other law

applicable to the county.

(d) A county that issues bonds under this section may exercise

any of the rights and powers granted to the governing body of an

issuer under Chapter 1371.

(e) A bond issued under this section must mature not later than

40 years after its date of issuance.

(f) This section is wholly sufficient authority for the issuance

of bonds, the pledge of revenues, taxes, or any combination of

revenues and taxes, and the performance of other acts and

procedures authorized by this section by a county without

reference to any other provision of law or any restriction or

limitation contained in those provisions, except as specifically

provided by this section. To the extent of any conflict or

inconsistency between this section and any other law, this

section shall prevail and control. A county may use any law not

in conflict with this section to the extent convenient or

necessary to carry out any power or authority, expressed or

implied, granted by this section.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.91, eff. June 14, 2005.



CHAPTER 1501. OBLIGATIONS FOR MUNICIPAL UTILITIES

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE J. SPECIFIC AUTHORITY FOR MUNICIPALITIES TO ISSUE

SECURITIES

CHAPTER 1501. OBLIGATIONS FOR MUNICIPAL UTILITIES

SUBCHAPTER A. REVENUE BONDS FOR CERTAIN SEWAGE DISPOSAL

FACILITIES

Sec. 1501.001. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a municipality that owns a sewer system and

disposal plant that serves:

(1) other municipalities; and

(2) territory and military establishments outside the municipal

boundaries.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.002. AUTHORITY TO ISSUE BONDS. A municipality by

ordinance may issue bonds to finance the purchase or construction

of an additional sewage disposal facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.003. PLEDGE OF REVENUE. (a) A municipality may

secure bonds issued under this subchapter by a pledge of the net

revenue from sewer service provided outside the municipal

boundaries.

(b) Bonds issued under this subchapter may be additionally

secured by a pledge of all or part of the net revenue from sewer

service provided inside the municipal boundaries.

(c) In the ordinance authorizing the issuance of bonds secured

only by the net revenue from sewer service provided outside the

municipal boundaries, the municipality may:

(1) specify each item of expense or portion of the item to be

deducted to compute that net revenue; or

(2) prescribe another formula the governing body of the

municipality considers appropriate to compute that net revenue.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.004. AUTHORITY TO ISSUE ADDITIONAL BONDS. In issuing

bonds under this subchapter, the municipality may reserve the

right to issue additional bonds to the extent and subject to any

condition included in the ordinance authorizing the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.005. CONTRACTS. A municipality may contract with

another municipality, a person or corporation, or the United

States to provide sewer service.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.006. RATES FOR SERVICE. (a) The governing body of a

municipality that issues bonds under this subchapter shall

establish rates for sewer service in amounts sufficient to:

(1) pay:

(A) maintenance and operation expenses;

(B) the bonds as they are scheduled to mature; and

(C) interest on the bonds as it accrues; and

(2) establish and maintain any fund provided in the ordinance

authorizing the bonds.

(b) Notwithstanding Subsection (a), the municipality may not,

during the term of a contract for sewer service, increase the

amount of the consideration for that service specified in the

contract except:

(1) as the contract provides; or

(2) as the parties to the contract agree.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.007. OTHER LAW APPLICABLE; ELECTION NOT REQUIRED. (a)

Subtitles A and C and Subchapter B, Chapter 1502, apply to the

issuance of bonds under this subchapter except as provided by

this subchapter.

(b) An election is not required to authorize the issuance of

bonds under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. APPLICATION OF UTILITY SYSTEM REVENUE TO BONDED

DEBT ON SYSTEM

Sec. 1501.051. AUTHORITY TO USE UTILITY REVENUE FOR SINKING FUND

OR INTEREST PAYMENTS. (a) The governing body of a municipality

may appropriate the net revenue from any municipal public utility

system, service, or enterprise, in the amount that the governing

body determines is in the best interest of the municipality, to:

(1) the credit of the sinking fund for any bonded debt incurred

because of the utility system, service, or enterprise; or

(2) the payment of any interest on the bonded debt incurred

because of that utility system, service, or enterprise.

(b) A governing body that makes an appropriation under

Subsection (a) must make the appropriation:

(1) at the end of the municipality's fiscal year; and

(2) before the governing body adopts a tax rate for that fiscal

year.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.052. EFFECT ON TAXES. (a) If in any fiscal year the

amount of revenue appropriated under Section 1501.051 is at least

equal to the amount needed for the sinking fund and to pay

interest on the bonded indebtedness in that fiscal year, the

governing body of the municipality is not required to impose a

tax for that purpose.

(b) If the amount of revenue appropriated under Section 1501.051

is less than the amount needed for the sinking fund and to pay

interest in the fiscal year, the governing body shall adopt a tax

rate for that year sufficient to generate the amount of taxes

necessary to credit or pay the deficiency in that year.

(c) This section does not authorize a municipality to exceed a

limitation on taxes.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. REVENUE BONDS TO FINANCE CERTAIN TEXAS-NEW MEXICO

ELECTRIC PROPERTIES

Sec. 1501.101. AUTHORITY TO ACQUIRE AND OPERATE TEXAS-NEW MEXICO

ELECTRIC PLANT AND SYSTEM. A municipality that receives

electricity from a privately owned electric plant and system,

part of which is located in New Mexico, including a facility for

the generation or transmission of electricity distributed in part

to residents of the municipality, may acquire, own, and operate

all or any part of that electric plant and system.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.102. AUTHORITY TO ISSUE REVENUE BONDS. A municipality

may issue revenue bonds in the manner provided by general law to

finance the acquisition of any part of the electric plant and

system under Section 1501.101.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.103. AUTHORITY TO SELL ELECTRICITY OF PLANT AND

SYSTEM. A municipality that acquires an electric plant and

system under Section 1501.101 may:

(1) sell electricity either at retail or wholesale for

distribution in New Mexico; and

(2) enter into a sales agreement for the electricity as the

governing body of the municipality provides.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER D. CERTIFICATES OF INDEBTEDNESS TO FINANCE JUDGMENTS

OR SETTLEMENTS RELATED TO MUNICIPAL NATURAL GAS SYSTEM

Sec. 1501.151. AUTHORITY TO ISSUE CERTIFICATES OF INDEBTEDNESS.

The governing body of a general-law municipality may authorize

the issuance of certificates of indebtedness to pay:

(1) a final judgment of a court in a lawsuit arising from the

municipality's operation of a natural gas system the municipality

owns; or

(2) a settlement of such a lawsuit.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.152. NOTICE OF INTENTION TO ISSUE CERTIFICATES OF

INDEBTEDNESS. (a) The governing body of the municipality may

not authorize the issuance of certificates of indebtedness under

this subchapter until the municipality gives notice of the

municipality's intention to issue the certificates.

(b) The notice must:

(1) be published in a newspaper of general circulation in the

municipality once each week for two consecutive weeks, with the

first publication being before the 14th day before the date the

governing body proposes to adopt the ordinance authorizing the

issuance of the certificates of indebtedness; and

(2) state:

(A) the time and place the governing body of the municipality

proposes to authorize the issuance;

(B) the maximum amount of the certificates to be issued; and

(C) the purpose for which the certificates are to be issued.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.153. PETITION; ELECTION. (a) If, before the

certificates of indebtedness are authorized, a petition is filed

with the secretary or clerk of the municipality protesting the

issuance of the certificates that is signed by at least five

percent of the registered voters of the municipality, the

municipality may not issue the certificates unless a proposition

for the issuance of the certificates is approved at an election

held for that purpose.

(b) The governing body shall hold the election in the manner

provided by Chapter 1251 for a bond election.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.154. MATURITY. A certificate of indebtedness issued

under this subchapter must mature not later than 20 years after

its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.155. SIGNATURES; SEAL. A certificate of indebtedness

issued under this subchapter must:

(1) be signed by the mayor and the secretary or clerk of the

municipality; and

(2) bear the seal of the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.156. SALE OF CERTIFICATES. (a) A municipality may

sell certificates of indebtedness issued under this subchapter:

(1) at a public or private sale;

(2) on terms the governing body of the municipality determines;

and

(3) with an option to prepay principal as the governing body of

the municipality considers advisable.

(b) A municipality shall sell the certificates for cash.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.157. USE OF PROCEEDS. A municipality shall use the

proceeds from the sale of certificates of indebtedness issued

under this subchapter for a purpose authorized by this

subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.158. IMPOSITION OF AD VALOREM TAX. The governing body

of the municipality shall impose an annual ad valorem tax

sufficient to pay when due the principal of and interest on each

certificate of indebtedness issued under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER E. BONDS FOR IMPROVEMENT OF WATER AND SEWER SYSTEMS IN

MUNICIPALITIES WITH POPULATION OF MORE THAN 275,000

Sec. 1501.201. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to:

(1) a municipality that has:

(A) a population of more than 275,000; and

(B) a municipal water and sewer system operated by a water

board; and

(2) a water control and improvement district that:

(A) is located in whole or in part within the boundaries of a

municipality described by Subdivision (1); and

(B) owns district property that is operated, under a contract

between a municipality described by Subdivision (1) and the

district, by a water board established by the charter of the

municipality or by ordinance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.202. DEFINITIONS. In this subchapter:

(1) "District property" means water or sewer property owned by a

water control and improvement district that a municipality can

use as, or use as an improvement or extension of, the water and

sewer system of the municipality.

(2) "Water board" means a board of trustees or public service

board.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.203. AUTHORITY TO ISSUE BONDS. A municipality may

issue bonds to pay for the purchase of district property to

improve or extend the municipal water and sewer system.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.204. PLEDGE OF REVENUE. Bonds issued under this

subchapter must be secured by a pledge of and be payable from the

net revenue of the municipal water and sewer system, including

any district property purchased with the bond proceeds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.205. NOTICE OF INTENTION TO ISSUE BONDS. (a) A

municipality may not issue bonds under this subchapter until the

mayor of the municipality gives notice of the municipality's

intention to issue the bonds.

(b) The notice must:

(1) be published in a newspaper of general circulation in the

municipality once each week for two consecutive weeks, with the

first publication being before the 14th day before the date the

governing body of the municipality proposes to adopt an ordinance

authorizing the issuance of the bonds; and

(2) state the maximum:

(A) amount of bonds to be issued;

(B) interest rate of the bonds; and

(C) maturity of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.206. PETITION; ELECTION. (a) If, before the date the

governing body of the municipality proposes to adopt the

ordinance authorizing the issuance of the bonds, a petition is

filed with the secretary or clerk of the municipality requesting

an election on the issuance of the bonds that is signed by at

least 10 percent of the registered voters of the municipality,

the municipality may not issue the bonds unless a proposition for

the issuance of the bonds is approved by a majority of the

qualified voters of the municipality voting at an election held

for that purpose.

(b) The governing body shall hold the election in the manner

provided by Chapter 1251.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.207. SALE OF DISTRICT PROPERTY. A district may sell

to a municipality, and the municipality may buy, district

property only if the purchase price paid, when added to other

applicable money of the district, is sufficient to provide for

the payment of:

(1) all outstanding district bonds, including interest on the

bonds to:

(A) the maturity dates of the bonds; or

(B) the dates the district sets for redemption of the bonds;

(2) any required redemption premium; and

(3) any applicable fee of the bank of payment.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.208. INTEREST AND SINKING FUND OF DISTRICT. (a) The

interest and sinking fund of a district must be permanently

maintained in the bank where bonds of the district are payable.

(b) A district to which money is paid under Section 1501.207

shall promptly deposit that money, as well as other applicable

money and investments of the district, to the credit of the

interest and sinking fund of the district.

(c) A bank of payment that receives a deposit of money or an

investment shall hold that money or investment in trust for the

benefit of the holders of outstanding bonds of the district.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.209. INVESTMENT OF MONEY IN INTEREST AND SINKING FUND.

(a) The district's interest and sinking fund must be:

(1) immediately invested in direct obligations of the United

States;

(2) deposited in a bank or savings and loan association, to the

extent that the deposit is insured by an agency of the United

States; or

(3) placed in a combination of investments described by

Subdivision (1) and deposits described by Subdivision (2).

(b) An investment of the district's interest and sinking fund

must mature and produce income, without reinvestment, at times

and in amounts sufficient to pay:

(1) the principal of the district's bonds as it becomes due;

(2) interest on the district's bonds as it becomes due;

(3) any redemption premium on the redemption date; and

(4) any applicable fee of the bank of payment.

(c) The district shall apply money that exceeds the amount

needed under Subsection (b) to the payment of other debts of the

district.

(d) On request of the water board that operates property

purchased under this subchapter, the bank in which the interest

and sinking fund of the district is maintained shall pay to the

water board any money or investment in that fund that exceeds the

amount needed under Subsection (b).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.210. PAYMENT OF OUTSTANDING BONDS. After money has

been deposited with the bank where the outstanding district bonds

are payable, the district or the municipality may pay off any

outstanding district bonds if the money and investments that

would remain to the credit of the interest and sinking fund are

sufficient to provide for the payment of:

(1) all of the remaining outstanding bonds of the district;

(2) the interest on the remaining outstanding bonds of the

district to:

(A) the maturity dates of the bonds; or

(B) the date set by the district for redemption of its bonds;

and

(3) any required redemption premium.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.211. ORDINANCE SPECIFYING DATE OF PASSAGE OF TITLE;

ABOLITION OF DISTRICT. (a) After a municipality pays the

purchase money for district property and that money is invested

in compliance with Section 1501.209, the governing body of the

municipality by ordinance shall specify the date on which title

to that property passed or will pass to the municipality. The

date specified may be the first day of the fiscal year in which

the municipality purchases the district property.

(b) Title to the district property vests in the municipality for

all purposes on the date specified in the ordinance.

(c) The governing body of the municipality shall abolish the

district by the ordinance required by Subsection (a) or a

subsequent ordinance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.212. OPERATION AND MANAGEMENT OF PROPERTIES. After

the governing body of a municipality abolishes a district under

Section 1501.211, the water board that manages the other water

and sewer properties of the municipality:

(1) shall operate and manage the district property purchased

under this subchapter; and

(2) may integrate that property into the municipal water and

sewer system to any extent.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.213. SEGREGATION OF PROPERTIES. (a) Notwithstanding

Section 1501.212(2), the payment or security of the district's

outstanding bonds may not be impaired.

(b) If money is not available at the bank of payment for the

district's bonds to pay the principal of or the interest on the

bonds as it becomes due, the water board shall segregate from the

municipal water and sewer system all district property purchased

under this subchapter, including any replacement, renewal, or

improvements of that property.

(c) The segregation of property must be accomplished so that the

district property:

(1) is a complete and operating system; and

(2) serves substantially the same area as the district property

served when title to the property vested in the municipality.

(d) After segregation, the water board:

(1) shall maintain and operate the district system separately;

(2) shall comply with the resolutions authorizing the district's

outstanding bonds; and

(3) has each power, duty, and obligation previously held by the

district's board of directors regarding the:

(A) maintenance and operation of the system;

(B) handling of the district's funds; and

(C) payment of the district's outstanding bonds.

(e) For purposes of Subsection (d), the water board is a body

corporate and occupies the same position as the district's board

of directors.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER F. ALTERNATIVE WATER SUPPLY FINANCING PROCEDURE FOR

MUNICIPALITIES WITH POPULATION OF MORE THAN 275,000

Sec. 1501.251. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a municipality:

(1) that has a population of more than 275,000;

(2) in which a majority of the qualified voters voting in an

election have voted to authorize the municipality to contract

with a river authority created under Section 59, Article XVI,

Texas Constitution, to acquire a water supply project from that

authority; and

(3) that holds a permit issued by the Texas Natural Resource

Conservation Commission for the municipality to use the water

supply.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.252. ALTERNATIVE FINANCING PROCEDURE. (a) This

subchapter does not affect the right of a municipality or a river

authority to finance all of the cost of a water supply project,

or any part of the cost of the project that is not payable by the

municipality, by revenue bonds issued by the river authority and

based on the contract described by Section 1501.251(2).

(b) The municipality and river authority may amend the contract

described by Section 1501.251(2) to implement the financing

procedure provided by this subchapter, including amending the

contract to:

(1) define the extent of the municipality's rights in the water

supply project;

(2) prescribe arrangements for auditing the funds and accounts

used in the construction program; and

(3) provide procedures under which the municipality will make

available to the river authority proceeds from revenue bonds

issued under this subchapter, as necessary to pay construction

costs, including:

(A) the cost of the municipality's intake structures and pumping

and filtration equipment; and

(B) the portion of costs that, under the contract, the river

authority is not required to pay by the proceeds of the

authority's revenue bonds.

(c) The municipality may:

(1) issue its revenue bonds, payable from the revenues of the

municipality's:

(A) waterworks system; or

(B) waterworks and sanitary sewer system, if the systems are

combined in the municipality; and

(2) use the proceeds of the bonds as provided by this

subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.253. WATER SUPPLY PROJECT OWNERSHIP AND

RESPONSIBILITIES. (a) The water supply project of the river

authority may consist of:

(1) a dam;

(2) a reservoir;

(3) related outlet facilities; and

(4) land, easements, or flowage rights.

(b) The river authority shall construct and operate the water

supply project.

(c) The river authority shall own the property and each facility

of the water supply project except for any part of the water

supply project property that the municipality owns under the

contract between the municipality and the river authority.

(d) Except for the water supply project and any facility the

contract between the municipality and the river authority

specifies, the municipality shall own, construct, and operate any

other facility needed to deliver to the municipality treated

water from the water supply project, including:

(1) the intake structure;

(2) pumping stations, pipelines, and equipment;

(3) treatment and filtration plants;

(4) all intermediate and terminal reservoirs, including

intermediate reservoirs used to store water from the water supply

project; and

(5) pumping and pipeline facilities to convey water to and from

intermediate reservoirs.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.254. ORDINANCE AUTHORIZING AND ISSUANCE OF BONDS. (a)

When the designs, plans, and specifications of the water supply

project of the river authority are complete to the extent that

they have been approved by the governing bodies of the authority

and the municipality, the governing body of the municipality by

ordinance may authorize the issuance of revenue bonds in the

amount estimated to be sufficient to pay:

(1) the entire cost of the water supply project to be incurred

by the river authority, including interest during construction;

or

(2) the portion of the cost of the water supply project the

municipality has contracted to pay.

(b) The governing body of the municipality may issue the bonds

in an amount sufficient to pay:

(1) the cost of providing the facilities described by Section

1501.253(d), including any land, easement, or right-of-way needed

for a facility; and

(2) interest during construction.

(c) The ordinance may reserve the right, and specify the

conditions under which the right may be exercised, to issue

additional revenue bonds on a parity with or subordinate to the

original bonds.

(d) The ordinance must provide that all deposits to the credit

of the interest and sinking fund, the reserve fund, or another

fund must be made from the revenue from the waterworks system of

the municipality, or the waterworks and sanitary sewer system of

the municipality if those systems are combined.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.255. NOTICE OF INTENTION TO ISSUE BONDS. (a) The

governing body of the municipality may not adopt an ordinance

authorizing the issuance of bonds under this subchapter until the

governing body gives notice of the time it proposes to adopt the

ordinance.

(b) The notice must be published in at least two issues of a

newspaper of general circulation in the municipality, with the

first publication being not less than 14 days before the date the

governing body proposes to adopt the ordinance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.022, eff.

Sept. 1, 2001.

Sec. 1501.256. PETITION; ELECTION. (a) If, before the

governing body of the municipality is scheduled to adopt the

ordinance authorizing the bonds, a petition is filed with the

secretary of the municipality requesting an election on the

issuance of the bonds that is signed by at least 10 percent of

the registered voters who are resident owners of taxable property

in the municipality, the municipality may not issue the bonds

unless a proposition for the issuance of the bonds is approved by

a majority of the qualified voters of the municipality voting at

an election held for that purpose.

(b) The governing body may hold an election on the issuance of

the bonds regardless of whether a petition is filed.

(c) The governing body shall hold the election in the manner

provided by Chapter 1251.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.257. MATURITY. Bonds issued under this subchapter

must mature within 40 years, as provided by the ordinance

authorizing the issuance of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.258. SIGNATURES. A bond issued under this subchapter

must be signed by:

(1) the mayor; and

(2) another designated officer of the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.259. SALE OF BONDS. A municipality may sell bonds

issued under this subchapter under terms the governing body of

the municipality determines to be the most advantageous and

reasonably obtainable.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.260. INTERIM BONDS. Pending the issuance of

definitive bonds under this subchapter, the municipality may

authorize the delivery of negotiable interim bonds exchangeable

for definitive bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.261. RATES, TOLLS, AND CHARGES. After bonds are

issued under this subchapter, the governing body of the

municipality shall establish the rates, tolls, and charges for

service provided by the municipality's waterworks system, or

combined waterworks and sanitary sewer system if appropriate, in

amounts sufficient to:

(1) pay the cost of operating and maintaining the system;

(2) pay when due the principal of and interest on the bonds; and

(3) establish and maintain the reserve fund and other funds

prescribed by the ordinance authorizing the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.262. DEPOSIT AND USE OF BOND PROCEEDS. (a) The

governing body of the municipality:

(1) shall provide for the deposit of money to the credit of the

interest and sinking fund, the reserve fund, and other funds as

prescribed by the ordinance authorizing the bonds; and

(2) may provide for all or part of the bond proceeds to be

deposited to the credit of those funds as necessary to pay

interest during construction and for an additional period not to

exceed two years.

(b) The municipality shall deposit the bond proceeds to the

credit of a fund to be used solely to pay:

(1) the cost of issuing and selling the bonds;

(2) the construction cost of any part of the water supply

project that the contract between the municipality and the river

authority obligates the municipality to provide; and

(3) the construction cost of any part of the facilities to be

constructed, owned, and operated by the municipality as provided

by Section 1501.253.

(c) Before the use of the bond proceeds for construction or

during the period of construction, the municipality may:

(1) invest the proceeds in bonds or other direct obligations of

the United States; and

(2) sell the investments as directed by the governing body for

construction purposes when necessary.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.263. REFUNDING BONDS. (a) A municipality may issue

refunding bonds to refund outstanding bonds issued under this

subchapter and interest on the outstanding bonds. The

municipality may issue refunding bonds without holding an

election to approve the issuance.

(b) The municipality may provide additional security for the

refunding bonds.

(c) The comptroller shall register the refunding bonds on the

surrender and cancellation of the bonds to be refunded.

(d) In lieu of issuing bonds to be registered on the surrender

and cancellation of the bonds to be refunded, the municipality,

in the ordinance authorizing the issuance of the refunding bonds,

may provide for the sale of the refunding bonds and the deposit

of the proceeds in a bank at which the bonds to be refunded are

payable. In that case, the refunding bonds may be issued in an

amount sufficient to pay the interest on the bonds to be refunded

to their maturity date or redemption date and the amount of any

call premium, and the comptroller shall register the refunding

bonds without the surrender and cancellation of the bonds to be

refunded.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1501.264. CONFLICT WITH OTHER LAW. To the extent of a

conflict or inconsistency between this subchapter and another law

or a special or home-rule charter, this subchapter controls.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1502. PUBLIC SECURITIES FOR MUNICIPAL UTILITIES, PARKS, OR POOLS

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE J. SPECIFIC AUTHORITY FOR MUNICIPALITIES TO ISSUE

SECURITIES

CHAPTER 1502. PUBLIC SECURITIES FOR MUNICIPAL UTILITIES, PARKS,

OR POOLS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1502.001. DEFINITIONS. In this chapter:

(1) "Combined system" means any combination of one or more of

the following:

(A) an electric system;

(B) a water system;

(C) a sewer system;

(D) a solid waste disposal system;

(E) a drainage utility system; and

(F) a natural gas system.

(2) "Public security" has the meaning assigned by Section

1201.002.

(3) "Utility system" means an electric, water, sewer, solid

waste disposal, drainage utility, or natural gas system. The term

includes one or more combined systems.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff.

Sept. 1, 1999.

Sec. 1502.002. GENERAL AUTHORITY FOR UTILITY SYSTEMS, PARKS, AND

POOLS. (a) A municipality may acquire, purchase, construct,

improve, enlarge, equip, operate, or maintain any property,

interests in property, buildings, structures, activities,

services, operations, or other facilities, with respect to:

(1) a utility system;

(2) a park; or

(3) a swimming pool.

(b) The governing body of a municipality may authorize the

execution and delivery of contracts between the municipality and

any person to accomplish any purpose described by Subsection (a).

Added by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff. Sept. 1,

1999.

Sec. 1502.003. CREATION AND MAINTENANCE OF COMBINED SYSTEM.

Notwithstanding any law or municipal charter provision to the

contrary, the governing body of a municipality may create and

maintain one or more combined systems on a finding by the

governing body that it is in the best interests of the

municipality to create and maintain the combined system. A

finding by a governing body under this section is conclusive and

incontestable.

Added by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff. Sept. 1,

1999.

Sec. 1502.004. CONFLICT WITH MUNICIPAL CHARTER. To the extent

of a conflict between this chapter and a municipal charter, this

chapter controls.

Added by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff. Sept. 1,

1999.

SUBCHAPTER B. PUBLIC SECURITIES FOR UTILITY SYSTEMS, PARKS, OR

POOLS

Sec. 1502.051. AUTHORITY TO ISSUE PUBLIC SECURITIES. (a) The

governing body of a municipality may provide funds to acquire,

purchase, construct, improve, renovate, enlarge, or equip

property, buildings, structures, facilities, or related

infrastructure for:

(1) a utility system;

(2) a park; or

(3) a swimming pool.

(b) In connection with exercising the authority to provide funds

for the purposes described by Subsection (a)(1), the governing

body of a municipality may provide funds to acquire, purchase, or

otherwise obtain any interest in property, including additional

water or riparian rights.

(c) The governing body of a municipality may issue public

securities and incur obligations under contracts in accordance

with this chapter for any purpose authorized by law in connection

with providing funds for a purpose described by Subsection (a) or

(b)

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff.

Sept. 1, 1999.

Sec. 1502.052. PLEDGE OF REVENUE. (a) The governing body of a

municipality may pledge to the payment of any public securities

issued or any obligations incurred under Section 1502.051(c) all

or any part of the revenue of:

(1) a utility system;

(2) a park; or

(3) a swimming pool.

(b) The governing body of a municipality may grant a lien on the

revenue pledged under Subsection (a). The lien has the priority

determined by the governing body, subject to the provisions of

Section 1502.056.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 1502.054 and amended

by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff. Sept. 1, 1999.

Sec. 1502.053. GRANT OF FRANCHISE. As additional security for

public securities issued or obligations incurred under this

chapter, the municipality by the terms of the encumbrance may

grant a purchaser under sale or foreclosure a franchise to

operate the encumbered utility system, park, or pool for a term

not to exceed 20 years from the date of purchase, subject to all

laws regulating the operation of the utility system, park, or

pool in force at the time of the sale or foreclosure.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 1502.055 and amended

by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff. Sept. 1, 1999.

Sec. 1502.054. OBLIGATIONS NOT PAYABLE FROM TAXES. (a) A

public security issued or an obligation incurred under this

chapter:

(1) is not a debt of the municipality;

(2) may be a charge only on the encumbered utility system, park,

or pool; and

(3) may not be included in determining the municipality's power

to issue public securities for any purpose authorized by law.

(b) Each public security or other evidence of indebtedness

issued or included under this chapter must contain the following

provision: "The holder of this obligation is not entitled to

demand payment of this obligation out of any money raised by

taxation."

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 1502.056 and amended

by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff. Sept. 1, 1999.

Sec. 1502.055. ELECTION. (a) Unless authorized by a majority

vote of the qualified voters of the municipality, a municipality

may not sell a utility system, park, or pool.

(b) The governing body of the municipality shall hold an

election under this section in the manner provided for bond

elections in the municipality.

(c) This section does not apply to the sale of an unencumbered

natural gas system owned by a municipality with a population of

more than 100,000.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 1502.057 and amended

by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 769, Sec. 12, eff. Sept. 1,

2001.

Sec. 1502.056. OPERATING EXPENSES AS FIRST LIEN. (a) If the

revenue of a utility system, park, or swimming pool secures the

payment of public securities issued or obligations incurred under

this chapter, each expense of operation and maintenance,

including all salaries, labor, materials, interest, repairs and

extensions necessary to provide efficient service, and each

proper item of expense, is a first lien against that revenue.

For a municipality with a population of more than one million,

the first lien against the revenue of a municipally owned

electric or gas utility system that secures the payment of public

securities issued or obligations incurred under this chapter also

applies to funding, as a necessary operations expense, for a bill

payment assistance program for utility system customers who have

been threatened with disconnection from service for nonpayment of

bills and who have been determined by the municipality to be

low-income customers.

(b) An expense for a repair or extension is a first lien only

if, in the judgment of the governing body of the municipality,

the repair or extension is necessary to:

(1) keep the plant or utility system in operation and provide

adequate service to the municipality and its residents; or

(2) respond to a physical accident or condition that would

otherwise impair the original securities.

(c) A contract between a municipality and an issuer, as defined

by Section 1201.002, under which the municipality obtains from

the issuer or the issuer provides part or all of the facilities

or services of a utility system to the municipality may provide

that payments made by the municipality from the revenue of the

utility system are an operating expense of the municipality's

utility system.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 1502.058 and amended

by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

166, Sec. 1, eff. May 22, 2007.

Sec. 1502.057. CHARGES FOR SERVICES. (a) A municipality shall

impose and collect charges for services provided by a utility

system in amounts at least sufficient to pay:

(1) all operating, maintenance, depreciation, replacement,

improvement, and interest charges in connection with the utility

system;

(2) for an interest and sinking fund sufficient to pay any

public securities issued or obligations incurred for any purpose

described by Section 1502.002 relating to the utility system; and

(3) any outstanding debt against the system.

(b) The rates charged for services provided by a utility system

must be equal and uniform. A municipality may not allow any free

service except for:

(1) municipal public schools; or

(2) buildings and institutions operated by the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 1502.059 and amended

by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff. Sept. 1, 1999.

Sec. 1502.058. LIMITATION ON USE OF REVENUE. (a) Except as

provided by Subsection (b) or (c), by Section 1502.059, or by

Section 271.052, Local Government Code, a municipality may not

use the revenue of a utility system, park, or swimming pool to

pay any other debt, expense, or obligation of the municipality

until the debt secured by the revenue is finally paid.

(b) This section does not apply to a payment made in lieu of ad

valorem taxes previously paid by a private owner of a utility

system.

(c) This section does not apply to a payment made from surplus

revenue of a utility system, park, or swimming pool, as provided

by the proceedings authorizing the issuance of public securities

under this chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 1502.060 and amended

by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff. Sept. 1, 1999.

Sec. 1502.059. TRANSFER OF REVENUE TO GENERAL FUND.

Notwithstanding Section 1502.058(a) or a similar law or municipal

charter provision, a municipality and its officers and utility

trustees may transfer to the municipality's general fund and may

use for general or special purposes revenue of any municipally

owned utility system in the amount and to the extent authorized

in the indenture, deed of trust, or ordinance providing for and

securing payment of public securities issued under this chapter

or similar law.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 1502.061 and amended

by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff. Sept. 1, 1999.

Sec. 1502.060. USE AND INVESTMENT OF PROCEEDS. (a) To the

extent provided by the proceedings authorizing the issuance of

the public securities issued under this chapter, a municipality

may:

(1) use proceeds from the sale of public securities issued to

provide funds for a utility system under this chapter for any

purpose authorized by Section 1502.051(a)(1) or (b);

(2) use proceeds from the sale of public securities issued to

provide funds for a park under this chapter for any purpose

authorized by Section 1502.051(a)(2); or

(3) use proceeds from the sale of public securities to provide

funds for a swimming pool under this chapter for any purpose

authorized by Section 1502.051(a)(3).

(b) A municipality may use proceeds from the sale of public

securities issued under this chapter to pay interest on the

public securities during the period of the acquisition or

construction of any facilities to be provided through the

issuance of the public securities, and for one year after

completion of the acquisition or construction of the facilities.

(c) A municipality may use proceeds from the sale of public

securities issued under this chapter to:

(1) provide a reserve for the payment of debt service on the

public securities;

(2) provide a reserve for extraordinary repairs and

replacements; or

(3) obtain a credit agreement as provided by Section 1502.064.

(d) A municipality may invest proceeds from the sale of public

securities issued under this chapter to the extent and in the

manner provided in the proceedings authorizing the issuance of

the public securities.

Added by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff. Sept. 1,

1999.

Sec. 1502.061. ADDITIONAL OBLIGATIONS TO IMPROVE OR EXTEND

UTILITY SYSTEM. (a) A municipality that has outstanding public

securities secured by the net revenue of a utility system may

issue additional public securities or incur other obligations for

a purpose described by Section 1502.051(a)(1) or (b).

(b) Except as provided by Subsection (c), public securities

issued under Subsection (a) constitute a lien on the revenue of

the affected system:

(1) in the order of issuance; and

(2) inferior to a lien securing payment of outstanding public

securities, as determined by the governing body of the

municipality.

(c) A municipality may issue additional public securities under

this section on a parity and of equal dignity with the

outstanding public securities if the ordinance, deed of trust, or

indenture of trust authorizing or securing the outstanding public

securities provides for the subsequent issuance of additional

parity public securities, subject to that ordinance, deed of

trust, or indenture of trust.

(d) To the extent of a conflict or inconsistency between this

section and another law, this section controls.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 1502.064 and amended

by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff. Sept. 1, 1999.

Sec. 1502.062. MATURITY. A public security issued under this

chapter must mature not later than 50 years after its date.

Added by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff. Sept. 1,

1999.

Sec. 1502.063. ADDITIONAL AUTHORITY OF MUNICIPALITY WITH A

POPULATION OF 50,000 OR MORE. Notwithstanding any other

provision of this chapter, in connection with the issuance of

public securities under this chapter, the governing body of a

municipality with a population of 50,000 or more may exercise any

authority granted to a governing body under Chapter 1371 in

connection with the issuance of obligations under that chapter.

Added by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff. Sept. 1,

1999.

Sec. 1502.064. CREDIT AGREEMENT FOR RESERVE FUND. (a) The

governing body of a municipality may provide that in lieu of or

in addition to providing a cash reserve, a credit agreement, as

defined by Section 1371.001, may be used to provide the reserve.

(b) A credit agreement obtained to provide a reserve must be

submitted to the attorney general for examination and approval.

After approval by the attorney general, the credit agreement is

incontestable in any court or other forum for any reason and is a

valid and binding obligation of the municipality in accordance

with its terms for all purposes.

Added by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff. Sept. 1,

1999.

Sec. 1502.065. REFUNDING BONDS. A municipality may issue public

securities in the manner provided by applicable law to refund or

otherwise refinance any obligation incurred under this chapter to

which revenue has been pledged.

Added by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff. Sept. 1,

1999.

Sec. 1502.066. RECORDS. The mayor of the municipality shall

establish and maintain a complete system of records for a utility

system, park, or swimming pool the revenue of which is encumbered

under this chapter that:

(1) shows any free service provided and the value of the free

service; and

(2) shows separately the amounts spent and the amounts set aside

for operation, salaries, labor, materials, repairs, maintenance,

depreciation, replacements, extensions, interest, and the

creation of a sinking fund to pay the public securities and debt.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff Sept. 1,

1999. Renumbered from Government Code Sec. 1502.067 and amended

by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff. Sept. 1, 1999.

Sec. 1502.067. RECORDS: NONCASH BASIS. (a) A municipality may

maintain its records on facilities under this chapter or any

other municipal records on a basis other than a cash basis to the

extent permitted or required under generally accepted accounting

principles for a governmental entity.

(b) A change in accounting methods does not affect the terms of

an existing contract with respect to the power to issue

additional obligations payable from the facilities.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 1502.068 and amended

by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff. Sept. 1, 1999.

Sec. 1502.068. ANNUAL REPORT. (a) Annually, on the date

determined by the governing body of the municipality, the

superintendent or manager of a utility system, park, or pool or

another person designated by the governing body shall file with

the mayor and governing body of the municipality a detailed

report of the operation of the system, park, or pool for the

preceding 12-month period specified by the governing body.

(b) The report must show the total amount of money collected and

the balance due, and the total disbursements made and the amounts

remaining unpaid, resulting from the operation of the utility

system, park, or pool during that year.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 1502.069 and amended

by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff. Sept. 1, 1999.

Sec. 1502.069. OFFENSES; PENALTY. (a) A mayor commits an

offense if the mayor fails to:

(1) establish the system of records required by Section 1502.066

before the 91st day after the date the utility system, park, or

pool is completed; or

(2) maintain the system of records required by Section 1502.066.

(b) The person responsible for filing a report required by

Section 1502.068 commits an offense if the person fails to timely

file the report.

(c) An offense under this section is a misdemeanor punishable by

a fine of not less than $100 or more than $1,000.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 1502.070 and amended

by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff. Sept. 1, 1999.

Sec. 1502.070. MANAGEMENT AND CONTROL OF UTILITY SYSTEM. (a)

Management and control of a utility system may be vested in:

(1) the municipality's governing body; or

(2) a board of trustees named in the proceedings adopted by the

municipality and consisting of not more than:

(A) five members, one of whom must be the mayor of the

municipality; or

(B) seven members, one of whom must be the mayor of the

municipality, if the municipality is located in a county:

(i) with a population of at least 600,000; and

(ii) that is located on an international border.

(b) The compensation of the trustees shall be specified by the

proceedings. The compensation may not exceed five percent of the

gross receipts of the utility system in any year.

(c) The proceedings of the municipality may specify the terms of

office of the board of trustees, their powers and duties, the

manner of exercising those powers and duties, the election of

successor trustees, and any matter relating to the organization

and duties of the board. On any matter not covered by the

proceedings, the board of trustees is governed by the laws and

rules governing the municipality's governing body, to the extent

applicable.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 1502.071 and amended

by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

124, Sec. 1, eff. May 23, 2009.

Sec. 1502.071. RULES. (a) The governing body or board of

trustees having management and control of a utility system may

adopt rules to:

(1) govern the provision of and payment for service; and

(2) provide for the discontinuance of service for failure to pay

when due until payment is made.

(b) The governing body may provide penalties for:

(1) the violation of a rule adopted under this section;

(2) the use of service without the consent or knowledge of the

authorities in charge; or

(3) any interference with, trespass on, or injury to a system or

appliance or the premises on which the system or appliance is

located.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 1502.072 and amended

by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff. Sept. 1, 1999.

Sec. 1502.072. TRUSTEE. The proceedings adopted by the

governing body of a municipality may provide for:

(1) the selection of a trustee to sell the encumbered facility

on default in the payment of principal or interest under the

contract;

(2) the selection of a successor trustee if the original trustee

is disqualified or fails to act; and

(3) the collection by the trustee of a fee of not more than five

percent of the principal.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Renumbered from Sec. 1502.073 and amended by Acts 1999,

76th Leg., ch. 1064, Sec. 22, eff. Sept. 1, 1999.

Sec. 1502.073. NOTICE TO GOVERNING BODY BEFORE FORECLOSURE OR

OTHER ACTION. (a) Unless written notice is given to the

governing body of the municipality and to any board of trustees

in accordance with this section that there is a default in

payment of any installment of principal of or interest on an

obligation issued under this subchapter and that payment has been

demanded:

(1) a collection fee may not accrue;

(2) a foreclosure proceeding may not be begun in a court or

through a trustee; and

(3) an option to mature any part of the obligation because of

the default may not be exercised.

(b) A notice under Subsection (a) must be sent by prepaid

registered mail to each member of the governing body and each

member of any board of trustees, addressed to the member at the

post office in the municipality.

(c) An action described by Subsection (a) may not be taken

before the 91st day after the date the notice is mailed.

(d) A payment of a delinquent installment of principal and

interest that is paid before the expiration of the period

prescribed by Subsection (c) and that is accompanied by a payment

of interest as prescribed in the contract, at a rate not to

exceed 10 percent per year, from the date of default until the

date of payment, has the same effect as if paid on the date the

installment was originally due.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 1502.074 by Acts 1999,

76th Leg., ch. 1064, Sec. 22, eff. Sept. 1, 1999.

Sec. 1502.074. CIVIL ENFORCEMENT. A person who resides in a

municipality and is a taxpayer or holder of a public security

issued or an obligation incurred under this chapter and secured

by the revenue of the municipality's utility system, park, or

swimming pool as provided by this chapter is entitled to enforce

this chapter by appropriate civil action in a district court in

the county in which the municipality is located.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Renumbered from Government Code Sec. 1502.076 and amended

by Acts 1999, 76th Leg., ch. 1064, Sec. 22, eff. Sept. 1, 1999.



CHAPTER 1503. OBLIGATIONS FOR MUNICIPAL AIRPORTS

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE J. SPECIFIC AUTHORITY FOR MUNICIPALITIES TO ISSUE

SECURITIES

CHAPTER 1503. OBLIGATIONS FOR MUNICIPAL AIRPORTS

SUBCHAPTER A. REVENUE BONDS FOR AIRPORTS

Sec. 1503.001. AUTHORITY TO ISSUE REVENUE BONDS. (a) A

municipality by ordinance may issue revenue bonds to:

(1) establish, improve, enlarge, extend, or repair:

(A) an airport of the municipality; or

(B) a building, improvement, landing field, or other facility or

service the municipality considers necessary, desirable, or

convenient for the efficient operation and maintenance of an

airport; or

(2) acquire land for an airport.

(b) The municipality shall issue the bonds in the manner

provided by Subchapter C.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.002. BONDS PAYABLE FROM REVENUE. Bonds issued under

this subchapter must be payable from all or a designated part of

the revenue from the airport for which the bonds are issued, as

provided in the ordinance authorizing the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.003. PLEDGE OF TAX FOR OPERATION AND MAINTENANCE

EXPENSES; PROCEEDS. (a) In addition to or instead of the pledge

of revenue and income of the airport authorized by Subchapter C,

a municipality may impose and pledge to the payment of the

operation and maintenance expenses of the airport a continuing

annual ad valorem tax at a rate sufficient for that purpose, as

provided in the ordinance authorizing the issuance of bonds under

this subchapter.

(b) A tax under this section:

(1) must be imposed at a rate within any limit contained in the

municipal charter; and

(2) may not be used for the payment of the principal of or

interest on the bonds.

(c) The proceeds of a tax pledged under this section shall be

used annually, to the extent required by or provided in the

ordinance authorizing the bonds, for the operation and

maintenance of the airport.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.004. CONTENTS OF ORDINANCE AUTHORIZING BONDS. (a)

The ordinance authorizing the issuance of bonds under this

subchapter may:

(1) provide for the flow of funds and the establishment and

maintenance of an interest and sinking fund, reserve fund, or

other fund;

(2) make additional covenants relating to the bonds and pledged

revenue and the operation and maintenance of the improvement or

facility the revenue of which is pledged, including providing for

the operation or lease of all or part of the improvement or

facility and the use or pledge of money derived from operation

contracts and leases; or

(3) provide that the municipality will pay all or certain costs

of operating and maintaining the airport from the proceeds of a

tax imposed under Section 1503.003.

(b) The ordinance may:

(1) prohibit the further issuance of additional bonds or other

obligations payable from the pledged revenue; or

(2) reserve the right to issue additional bonds secured by a

pledge of and payable from the revenue on a parity with, or

subordinate to, the lien and pledge in support of the bonds being

issued, subject to any condition provided by the ordinance.

(c) The ordinance may contain other provisions and covenants.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.005. ADOPTION AND EXECUTION OF DOCUMENTS. A

municipality may adopt or have executed any other proceeding or

instrument necessary or convenient for the issuance of bonds

under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.006. MATURITY. A bond issued under this subchapter

must mature not later than 40 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.007. SIGNATURES. A bond issued under this subchapter

must be signed by the mayor of the municipality and countersigned

by the secretary or clerk of the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.008. SALE OF BONDS. A municipality may sell bonds

issued under this subchapter under the terms determined by the

governing body of the municipality to be the most advantageous

and reasonably obtainable.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.009. INVESTMENT OF BOND PROCEEDS AND FUNDS. (a) The

bond proceeds, until they are needed for the purpose for which

the bonds were issued, may be invested in direct obligations of

the United States, placed on time deposit, or both.

(b) Money in an interest and sinking fund, reserve fund, or any

other fund established or provided for in the ordinance

authorizing the bonds may be invested in the manner and in the

securities as provided in that ordinance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.010. REFUNDING BONDS. (a) A municipality by

ordinance may issue revenue refunding bonds to refund original

bonds or refunding bonds issued under this subchapter or

Subchapter C.

(b) The comptroller shall register the refunding bonds on the

surrender and cancellation of the bonds to be refunded.

(c) In lieu of issuing bonds to be registered on the surrender

and cancellation of the bonds to be refunded, the municipality,

in the ordinance authorizing the issuance of the refunding bonds,

may provide for the sale of the refunding bonds and the deposit

of the proceeds at a place at which the bonds to be refunded are

payable. In that case, the refunding bonds may be issued in an

amount sufficient to pay the interest on the bonds to be refunded

to their maturity date or option date, and the comptroller shall

register the refunding bonds without the surrender and

cancellation of the bonds to be refunded.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.011. APPLICABILITY OF OTHER LAW. Except to the extent

of a conflict or inconsistency with this subchapter, Subchapter C

applies to bonds issued under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. BONDS AND WARRANTS FOR AIRPORTS IN MUNICIPALITIES

WITH POPULATION OF MORE THAN 40,000

Sec. 1503.051. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a municipality with a population of more than

40,000.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.052. DEFINITION. In this subchapter, "airport"

includes all land and any building or other improvement necessary

or convenient to establish or operate an airport, including land

or an improvement necessary to:

(1) assemble or manufacture aircraft for military use or another

governmental purpose; or

(2) provide housing or office space for employees necessary or

incidental to such purposes.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.053. AUTHORITY TO ISSUE BONDS AND WARRANTS. (a) A

municipality may borrow money and may issue bonds and warrants to

finance all or part of the cost of acquiring, constructing,

improving, enlarging, extending, or repairing an airport.

(b) Warrants may be authorized under this subchapter by

ordinance. A majority of all of the members of the governing body

of the municipality, at the meeting at which the ordinance is

introduced, may adopt the ordinance. The ordinance takes effect

immediately.

(c) A municipality that issues warrants under this subchapter

must comply with the provisions of Chapter 252, Local Government

Code, relating to bidders, notice of intention to issue the

warrants, and the right to a referendum. Except as provided by

that chapter, an election is not necessary to authorize the

issuance of warrants under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.054. PLEDGE OF REVENUE. In addition to taxes, a

municipality may pledge to the timely payment of the principal of

and interest on warrants issued under this subchapter all or part

of the receipts derived from the operation of the airport,

including income, rent, revenue, and tolls.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.055. MATURITY. Warrants issued under this subchapter

must mature annually in such amounts so that the aggregate amount

of principal and interest due in each year is substantially equal

over a period not to exceed 30 years after their date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.056. LIMIT ON AMOUNT OF WARRANTS. A municipality may

not issue warrants under this Subchapter in an aggregate amount

in excess of $125,000.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.057. SALE OF WARRANTS. A municipality may sell

warrants issued under this subchapter at a public or private

sale.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.058. ACTION TO COLLECT WARRANTS; EVIDENCE. In any

action brought to enforce the collection of warrants issued under

this subchapter that have been approved by the attorney general

and registered by the comptroller, the certificate of the

attorney general or a certified copy of the certificate shall be

admitted as evidence of the validity of the warrants and the

coupons attached to the warrants.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.059. AUTHORITY TO IMPOSE TAX. (a) A municipality

that issues warrants under this subchapter shall annually impose

a tax in an amount sufficient to pay when due the principal of

and interest on the warrants. The tax shall be imposed and paid

in the same manner as other taxes of the municipality.

(b) If the warrants are additionally secured by a pledge of the

receipts derived from the operation of the airport for which the

warrants are issued, the municipality may reduce the tax imposed

under this section by the amount of money available that is

pledged to the payment of the principal of and interest on the

warrants.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.060. CHARGES FOR SERVICE OR FACILITY. (a) The

governing body of a municipality that issues warrants under this

subchapter shall prescribe by ordinance and collect a reasonable

rate, rent, or other charge for the service or facility furnished

by the airport for which the warrants are issued.

(b) The charges under Subsection (a) must be in an amount that

will produce revenue sufficient to:

(1) pay when due the principal of and interest on all warrants

for which the revenue has been pledged, including reserves; and

(2) provide for all expenses of operation and maintenance of the

airport for which the warrants were issued, including reserves.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.061. INCONSISTENCY WITH OTHER LAW OR MUNICIPAL

CHARTER. To the extent of an inconsistency between this

subchapter and another law or a municipal charter, this

subchapter controls.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. REVENUE BONDS FOR AIRPORTS IN MUNICIPALITIES WITH

POPULATION OF MORE THAN 70,000

Sec. 1503.101. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a municipality with a population of more than

70,000.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.102. AUTHORITY TO ISSUE REVENUE BONDS. (a) In this

section, "improvement" includes the construction or enlargement

of a hangar or a related building for use by a tenant or

concessionaire of an airport, including a person, firm, or

corporation who furnishes repairs or other services to air

carriers.

(b) The governing body of a municipality by ordinance may issue

revenue bonds for improving, enlarging, extending, or repairing

its airport.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.103. PLEDGE OF REVENUE. (a) Bonds issued under this

subchapter must be secured by a pledge of all or a designated

part of the revenue from the operation of the airport for which

the bonds are issued, including rents for any hangar or building,

as prescribed in the ordinance authorizing the bonds.

(b) To the extent that the revenue from the airport is pledged

for the payment of outstanding revenue bonds, the pledge securing

the bonds is inferior to the previous pledge.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.104. LIEN ON AIRPORT. Subject to a limitation

contained in a previous pledge, if any, and in addition to the

pledge of revenue under Section 1503.103, the governing body of

the municipality may give a lien on all or part of the physical

property of the airport.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.105. BONDS NOT PAYABLE FROM TAXES. A municipality may

not use proceeds of a tax to pay the principal of or interest on:

(1) bonds issued under this subchapter; or

(2) bonds issued to refund bonds issued under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.106. MATURITY. A bond issued under this subchapter

must mature not later than 30 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.107. CHARGES FOR SERVICES; RESERVES. If the governing

body of a municipality pledges the revenue of a property or

facility of an airport to the payment of bonds issued under this

subchapter, the governing body shall impose and collect a charge

for services rendered in connection with the use of the property

or facility in an amount at least sufficient to:

(1) provide for the maintenance and operation expenses of the

property or facility;

(2) pay the principal of and interest on the bonds as required

by the ordinance authorizing the bonds; and

(3) provide any reserve fund required by the ordinance

authorizing the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.108. REFUNDING BONDS. A municipality may issue

refunding bonds to be exchanged for or to provide money to redeem

bonds issued under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.109. PLEDGE AND USE OF PROCEEDS OF TAX BY

MUNICIPALITIES WITH POPULATION OF 125,000 OR MORE. (a) This

section applies only to a home-rule municipality that:

(1) has a population of 125,000 or more; and

(2) operates for airport purposes real property that is owned,

leased, or controlled by the municipality.

(b) A municipality that issues bonds under this subchapter or

that issues bonds to refund bonds issued under this subchapter

may impose and pledge to the payment of the operation and

maintenance expenses of the airport all or part of the proceeds

of an ad valorem tax authorized by Section 22.051, Transportation

Code, to supplement the pledge of revenue for payment of the

operation and maintenance expenses and principal of and interest

on the bonds.

(c) A municipality shall use annually the proceeds of a tax

pledged under Subsection (b) to the extent required by the

ordinance authorizing the issuance of the bonds to assure the

efficient operation and maintenance of the airport.

(d) In the proceedings authorizing the issuance of bonds, a

municipality may covenant that the municipality will pay certain

costs of operating and maintaining the airport for which the

bonds were issued, as specified in the proceedings, from the

proceeds of the tax prescribed by Subsection (b).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.110. PLEDGE AND USE OF PROCEEDS OF TAX BY

MUNICIPALITIES WITH POPULATION OF 200,000 OR MORE. (a) This

section applies only to a home-rule municipality that:

(1) has a population of 200,000 or more; and

(2) owns real property acquired for airport purposes that is

leased, wholly or partly, to an airport operating company or

corporation.

(b) A municipality that issues bonds under this subchapter to

acquire improvements constructed by an airport operating company

or corporation or to further improve its airport, or that issues

bonds to refund bonds issued under this subchapter for those

purposes, may impose and pledge to the payment of the operation

and maintenance expenses of the airport all or part of the

proceeds of an ad valorem tax authorized by Section 22.051,

Transportation Code, in the manner provided by Section 1503.109.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER D. ENCUMBRANCE OF AIRPORTS IN MUNICIPALITIES WITH

POPULATION OF MORE THAN 160,000

Sec. 1503.151. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a municipality with a population of more than

160,000.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.152. PLEDGE OF INCOME. A municipality may pledge the

income from its airport and anything the municipality acquires

relating to the airport to secure the payment of money to:

(1) purchase the airport; or

(2) construct, improve, enlarge, extend, or repair a permanent

improvement, including a building, repair shop, or other

structure.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.153. ENCUMBRANCE OF AIRPORT. A municipality may

encumber its airport and anything the municipality acquires

relating to the airport to secure the payment of money to:

(1) purchase the airport; or

(2) construct, improve, enlarge, extend, or repair a permanent

improvement, including a building, repair shop, or other

structure.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.154. GRANT OF FRANCHISE. As additional security for

the encumbrance, a municipality that encumbers an airport under

Section 1503.153 may provide in the encumbrance for a grant, to

the purchaser under sale or foreclosure, of a franchise to

operate the airport and the improvements situated on the airport

for a term not to exceed 30 years from the date of the purchase,

subject to all laws regulating same then in force.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.023, eff.

Sept. 1, 2001.

Sec. 1503.155. OBLIGATION NOT DEBT. An obligation described by

Section 1503.152 or 1503.153:

(1) may be a charge only on the property encumbered;

(2) is not a debt of the municipality; and

(3) may not be included in determining the power of the

municipality to issue bonds for any purpose authorized by law.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.156. AUTHORITY TO ISSUE NOTES AND WARRANTS WITHOUT

ELECTION. (a) A municipality may issue notes or warrants in an

amount not to exceed $100,000 for the purposes described by this

subchapter without an election.

(b) To the extent of a conflict between this section and a

municipal charter, this section controls.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER E. ADDITIONAL POWERS OF MUNICIPALITIES WITH POPULATION

OF 1.2 MILLION OR MORE

Sec. 1503.201. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a municipality with a population of 1.9 million

or more.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 27, eff.

Sept. 1, 2001.

Sec. 1503.202. COMPETITIVE BIDS AND PAYMENT OR PERFORMANCE BONDS

NOT REQUIRED. (a) A municipality that issues revenue bonds to

finance the construction or acquisition of a building,

improvement, or facility at an airport owned and operated by the

municipality may spend all or part of the bond proceeds without

inviting, advertising for, or otherwise requiring competitive

bids for constructing or acquiring the building, improvement, or

facility or requiring or obtaining payment bonds or performance

bonds in connection with the construction or acquisition of the

building, improvement, or facility if:

(1) the building, improvement, or facility is leased by the

municipality to a private entity under a lease agreement under

which the lessee is:

(A) obligated to maintain the building, improvement, or facility

solely at the lessee's expense; and

(B) unconditionally obligated, for the term of the bonds, to

make payments of net rent that are pledged to the payment of the

bonds in an amount and at a time that is sufficient to provide

for the timely payment of principal, interest, redemption

premiums, and other expenses arising in connection with the

payment of the bonds; and

(2) the bonds:

(A) provide by their terms that the bonds:

(i) are payable solely from net rent as prescribed by Subsection

(a)(1)(B); and

(ii) may not be repaid under any circumstances from proceeds of

a tax; and

(B) do not create or provide for the creation of a lien on real

property owned by the municipality.

(b) This subchapter does not affect the obligation of a

municipality to obtain competitive bids or require a payment bond

or performance bond in connection with a contract for the

construction of a building, improvement, or facility if the

contract is awarded by the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1503.203. PAYMENT OF PREVAILING WAGE RATES. An expenditure

of or agreement to spend bond proceeds covered by this subchapter

for the construction of a building, improvement, or facility must

be conditioned on the payment of not less than the rate of per

diem wages for work of a similar character in the municipality as

determined by the governing body of the municipality under

Chapter 2258.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1504. OBLIGATIONS FOR MUNICIPAL BUILDINGS

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE J. SPECIFIC AUTHORITY FOR MUNICIPALITIES TO ISSUE

SECURITIES

CHAPTER 1504. OBLIGATIONS FOR MUNICIPAL BUILDINGS

SUBCHAPTER A. REVENUE BONDS FOR CERTAIN FACILITIES

Sec. 1504.001. AUTHORITY FOR CERTAIN FACILITIES. (a) A

municipality may establish, acquire, lease as lessee or lessor,

construct, improve, enlarge, equip, repair, operate, or maintain

a facility such as:

(1) a civic center, auditorium, opera house, music hall,

exhibition hall, coliseum, museum, library, or other municipal

building;

(2) a golf course, tennis court, or other similar recreational

facility;

(3) a hotel owned by a municipality or a nonprofit municipally

sponsored local government corporation created under Chapter 431,

Transportation Code, that is located not more than 1,000 feet

from a convention center owned by a municipality with a

population of 1,500,000 or more;

(4) a historic hotel owned by a municipality or a nonprofit

municipally sponsored local government corporation created under

Chapter 431, Transportation Code, that is located not more than

one mile from a convention center owned by a municipality with a

population of 1,500,000 or more; or

(5) a parking facility at or in the immediate vicinity of a

facility described by Subdivisions (1)-(4) for use in connection

with that facility for off-street parking or storage of motor

vehicles or other conveyances.

(b) An eligible central municipality, as defined by Section

351.001, Tax Code, or a municipality with a population of 173,000

or more that is located within two counties may establish,

acquire, lease as lessee or lessor, construct, improve, enlarge,

equip, repair, operate, or maintain a hotel, and any facilities

ancillary to the hotel, including convention center

entertainment-related facilities, restaurants, shops, and parking

facilities, that are owned by or located on land owned by the

municipality or by a nonprofit corporation acting on behalf of

the municipality, and that are located within 1,000 feet of a

hotel or a convention center facility owned by the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.024(a),

eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

519, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1087, Sec. 1, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1220, Sec. 5, eff. September 1, 2009.

Sec. 1504.002. AUTHORITY TO ISSUE REVENUE BONDS. (a) The

governing body of a municipality by ordinance may issue revenue

bonds to provide all or part of the money to establish, acquire,

construct, improve, enlarge, equip, or repair a facility

described by Section 1504.001(a).

(b) An eligible central municipality, as defined by Section

351.001, Tax Code, or a municipality with a population of 173,000

or more that is located within two counties by ordinance may

issue bonds or incur other obligations to acquire, lease,

construct, or equip a facility described by Section 1504.001(b).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.024(a),

eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

519, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1087, Sec. 2, eff. June 19, 2009.

Sec. 1504.003. PLEDGE OF REVENUE. (a) Bonds issued under this

subchapter must be secured by a pledge of and be payable from all

or a designated part of the revenue from the facility for which

the bonds are issued or from additional sources made available by

the municipality for that purpose, as provided in the ordinance

authorizing or approving the issuance of the bonds.

(b) The pledge securing the bonds is inferior to any previous

pledge of the revenue for the payment of revenue bonds or revenue

refunding bonds that are outstanding.

(c) A municipality that leases as lessee a facility described by

Section 1504.001 may pledge all or part of the revenue from the

facility to the lease payments the municipality must make.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

264, Sec. 4, eff. May 30, 2009.

Sec. 1504.004. LIEN ON FACILITY. Subject to any limitation

contained in any previous pledge, the governing body of the

municipality may, in addition to pledging the revenue from a

facility, give a lien on all or part of the physical property of

the facility acquired with the proceeds of bonds issued under

this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.005. BONDS NOT PAYABLE FROM TAXES; EXCEPTION. (a)

The owner or holder of a bond issued under this subchapter is not

entitled to demand payment of the principal of or interest on the

bond from money raised by taxation.

(b) Subsection (a) does not apply to a demand for payment from

hotel occupancy taxes that are pledged under Chapter 351, Tax

Code, to the payment of the bond.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.006. CONTENTS OF ORDINANCE AUTHORIZING BONDS. (a)

The ordinance authorizing the issuance of bonds under this

subchapter may provide for the flow of funds and the

establishment and maintenance of an interest and sinking fund,

reserve fund, or other fund.

(b) The ordinance may:

(1) prohibit the issuance of additional bonds or other

obligations payable from the pledged revenue; or

(2) reserve the right to issue additional bonds to be secured by

a pledge of and payable from the revenue on a parity with, or

subordinate to, the lien and pledge in support of the bonds being

issued, subject to the conditions prescribed by the ordinance.

(c) The ordinance may contain any other provision or covenant,

including a covenant with respect to the bonds, the pledged

revenue, or the operation or maintenance of the facility the

revenue of which is pledged. The ordinance may provide for the

operation or lease of all or part of the facility and the use or

pledge of money derived from operation contracts and leases.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.007. ADOPTION AND EXECUTION OF DOCUMENTS. The

municipality may adopt and have executed any other proceeding or

instrument necessary or convenient to the issuance of bonds under

this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.008. MATURITY. A bond issued under this subchapter

must mature not later than 40 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.009. SIGNATURES. A bond issued under this subchapter

must be signed by the mayor of the municipality and countersigned

by the secretary or clerk of the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.010. SALE OF BONDS. A municipality may sell bonds

issued under this subchapter under the terms the governing body

of the municipality determines to be the most advantageous and

reasonably obtainable.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.011. INVESTMENT OF BOND PROCEEDS AND FUNDS. (a) The

bond proceeds, until they are needed to implement the purpose for

which the bonds were issued, may be invested in direct

obligations of the United States, placed on time deposit, or

both.

(b) Money in an interest and sinking fund, reserve fund, or any

other fund established or provided for in the bond ordinance may

be invested in the manner and in the securities as provided in

the bond ordinance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.012. TERM OF CERTAIN LEASES. In a municipality with a

population of one million or more, a lease entered into under

Section 1504.001 may have a term not to exceed 60 years if:

(1) the lessee proposes to invest more than $20 million:

(A) to renovate or redevelop an existing civic center building

and facilities that are used in connection with and are located

at or in the immediate vicinity of that building; or

(B) to develop a new building or facilities on land

administered, operated, or used as a civic center property; and

(2) the governing body of the municipality finds that:

(A) the renovated or redeveloped building and facilities or the

new building or facilities will generate additional revenue for

the municipality; and

(B) a term that exceeds 30 years is necessary to enable the

lessee to recoup its investment or to obtain financing for the

project.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1253, Sec. 1, eff.

June 20, 2003.

Sec. 1504.013. CHARGES FOR SERVICES. The governing body of the

municipality shall impose and collect charges for the use of a

facility the revenue of which is pledged to secure bonds issued

under this subchapter, and for services provided in connection

with that use, in amounts at least sufficient to comply with each

covenant or provision in the ordinance authorizing the issuance

of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.014. REFUNDING BONDS. (a) A municipality by

ordinance may issue revenue refunding bonds similarly secured to

refund either original bonds or revenue refunding bonds

previously issued by the municipality under this subchapter.

(b) The refunding bonds shall be executed as provided by this

subchapter for original bonds.

(c) The comptroller shall register the refunding bonds on the

surrender and cancellation of the bonds to be refunded.

(d) In lieu of issuing bonds to be registered on the surrender

and cancellation of the bonds to be refunded, the municipality,

in the ordinance authorizing the issuance of the refunding bonds,

may provide for the sale of the refunding bonds and the deposit

of the proceeds in the place the bonds to be refunded are

payable. In that case, the refunding bonds may be issued in an

amount sufficient to pay the principal of and interest on the

bonds to be refunded to their option or maturity date, and the

comptroller shall register the refunding bonds without the

surrender and cancellation of the bonds to be refunded.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.015. CONFLICT OR INCONSISTENCY WITH MUNICIPAL CHARTER.

To the extent of a conflict or inconsistency between this

subchapter and a municipal charter, this subchapter controls.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. OBLIGATIONS FOR AUDITORIUMS AND EXHIBITION

FACILITIES IN MUNICIPALITIES WITH POPULATION OF MORE THAN 125,000

Sec. 1504.101. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a municipality with a population of more than

125,000.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.102. AUTHORITY FOR AUDITORIUMS AND EXHIBITION

FACILITIES. A municipality may:

(1) construct, purchase, or encumber a municipal auditorium,

exhibition hall, coliseum, or other building or structure used

for public gatherings;

(2) encumber anything acquired or to be acquired that relates to

a building or structure described by Subdivision (1);

(3) purchase additional real property and facilities for a

building or structure described by Subdivision (1);

(4) improve, enlarge, extend, or repair a building or structure

described by Subdivision (1); or

(5) purchase equipment and appliances necessary in the operation

of a building or structure described by Subdivision (1).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.103. AUTHORITY TO ISSUE BONDS, NOTES, AND WARRANTS. A

municipality may issue bonds, notes, or warrants to provide the

money to purchase, construct, improve, enlarge, extend, repair,

or equip a building or structure described by Section 1504.102.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.104. PLEDGE OF REVENUE. A municipality may pledge the

revenue from a building or structure described by Section

1504.102 to the payment of an obligation issued under this

subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.105. OBLIGATIONS NOT PAYABLE FROM TAXES. (a) An

obligation issued under this subchapter:

(1) is not a debt of the municipality;

(2) may be a charge only on the revenue pledged for the payment

of the obligation; and

(3) may not be included in determining the power of the

municipality to issue bonds for any purpose authorized by law.

(b) Each contract, bond, note, or other evidence of indebtedness

issued or included under this subchapter must contain the

following provision: "The holder of this obligation is not

entitled to demand payment of this obligation out of any money

raised by taxation."

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.106. ELECTION. (a) Unless authorized by a majority

vote of the qualified voters of the municipality, a municipality

may not:

(1) encumber a building or structure described by Section

1504.102 for more than $5,000, except for purchase money or to

refund existing debt that was authorized by law; or

(2) sell a building or structure described by Section 1504.102.

(b) The governing body shall hold an election under this section

in the manner provided for other bond elections in the

municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.107. OPERATING EXPENSES AS FIRST LIEN. (a) If the

revenue from a building or structure described by Section

1504.102 is encumbered under this subchapter, each expense of

operation and maintenance, including all salaries, labor,

materials, interest, repairs and additions necessary to provide

efficient service, and each proper item of expense, is a first

lien against that revenue.

(b) An expense for a repair or addition is a first lien only if,

in the judgment of the governing body of the municipality, the

repair or addition is necessary to:

(1) keep the building or structure in operation and provide

adequate service to the municipality and its residents; or

(2) respond to a physical accident or condition that would

otherwise impair the original security.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.108. CHARGES FOR SERVICES. (a) A municipality shall

impose and collect charges for the use of a building or structure

described by Section 1504.102 and for services provided in

connection with that use in amounts at least sufficient to pay:

(1) all operating, maintenance, depreciation, replacement,

improvement, and interest charges in connection with the building

or structure;

(2) for an interest and sinking fund sufficient to pay any bonds

issued to purchase, construct, or improve the building or

structure; and

(3) any outstanding debt against the building or structure.

(b) The rates charged for the use of and for services provided

in connection with the use of a building or structure described

by Section 1504.102 must be equal and uniform. A municipality may

not allow any free use of or free service in connection with the

building or structure except for an activity or institution

operated by the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.109. USE OF REVENUE FOR OTHER PURPOSES PROHIBITED. A

municipality may not use the revenue from a building or structure

described by Section 1504.102 to pay any other debt, expense, or

obligation of the municipality until the debt secured by the

revenue is fully paid.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.110. RECORDS. The chief executive officer of the

municipality shall establish and maintain a complete system of

records that:

(1) shows each free use of and free service provided in

connection with the use of a building or structure described by

Section 1504.102 and the value of the use or service; and

(2) shows separately the amounts spent and the amounts set aside

for operation, salaries, labor, materials, repairs, maintenance,

depreciation, replacements, additions, interest, and the creation

of a sinking fund to pay the bonds and debt.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.111. ANNUAL REPORT. (a) Not later than February 1 of

each year, the superintendent or manager of a building or

structure described by Section 1504.102 shall file with the chief

executive officer of the municipality a detailed report of the

operation of the building or structure for the year ending on the

preceding January 1.

(b) The report must show the total amount of money collected and

the balance due, and the total disbursements made and the amounts

remaining unpaid, resulting from the operation of the building or

structure during that year.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.112. OFFENSE. (a) A chief executive officer of a

municipality commits an offense if the chief executive officer

fails to:

(1) establish the system of records required by Section 1504.110

before the 91st day after the date the building or structure is

completed; or

(2) maintain the system of records required by Section 1504.110.

(b) A superintendent or manager of a building or structure

described by Section 1504.102 commits an offense if the

superintendent or manager fails to file a report required by

Section 1504.111.

(c) An offense under this section is a misdemeanor punishable by

a fine of not less than $100 or more than $1,000.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.113. CIVIL ENFORCEMENT. A person who resides in a

municipality and is a taxpayer or holder of an obligation issued

under this subchapter and secured by the encumbered income of a

building or structure described by Section 1504.102 is entitled

to enforce the provisions of this subchapter by appropriate civil

action in a district court in the county in which the

municipality is located.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER E. OBLIGATIONS FOR EXPOSITION AND CONVENTION HALLS IN

MUNICIPALITIES WITH POPULATION OF 290,000 OR MORE

Sec. 1504.201. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a municipality with a population of 290,000 or

more.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.202. AUTHORITY FOR EXPOSITION AND CONVENTION HALLS. A

municipality may purchase, construct, encumber, renovate, or

repair an exposition or convention hall.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.203. AUTHORITY TO ISSUE BONDS, NOTES, AND WARRANTS. A

municipality may issue bonds, notes, or warrants to evidence an

obligation incurred to purchase, construct, renovate, or repair

an exposition or convention hall.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.204. PLEDGE OF INCOME. A municipality may pledge the

income from an exposition or convention hall to the payment of an

obligation issued under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.205. OBLIGATIONS NOT PAYABLE FROM TAXES. (a) An

obligation issued under this subchapter:

(1) is not a debt of the municipality;

(2) may be a charge only on the property of the exposition or

convention hall encumbered; and

(3) may not be included in determining the power of the

municipality to issue bonds for any purpose authorized by law.

(b) Each contract, bond, or note issued or executed under this

subchapter must contain the following provision: "The holder of

this obligation is not entitled to demand payment of this

obligation out of any money raised by taxation."

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.206. OPERATING EXPENSES AS FIRST LIEN. If the income

from an exposition or convention hall is encumbered under this

subchapter, each expense of operation and maintenance, including

all salaries, labor, materials, interest, repairs, and additions

necessary to properly maintain the exposition or convention hall,

and each proper item of expense, is a first lien against that

income.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.207. CHARGES FOR SERVICES. (a) A municipality shall

impose and collect charges for the use of an encumbered

exposition or convention hall in amounts determined by the

governing body to be sufficient to pay:

(1) all operating, maintenance, depreciation, replacement,

improvement, and interest charges in connection with the hall;

(2) for an interest and sinking fund sufficient to pay any bonds

issued to purchase, construct, or improve the hall; and

(3) any outstanding debt against the hall.

(b) A municipality may not allow any free use of or free service

in connection with the exposition or convention hall.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.208. USE OF INCOME FOR OTHER PURPOSES PROHIBITED. A

municipality may not use the income from the exposition or

convention hall to pay any other debt, expense, or obligation of

the municipality until the debt secured by the income is fully

paid.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.209. MANAGEMENT AND CONTROL. (a) The contract under

which an exposition or convention hall is encumbered must provide

that the governing body of the municipality shall manage and

control the hall during the time the hall is encumbered.

(b) The governing body may:

(1) adopt rules governing the use and rental of the exposition

or convention hall and for the payment of those rents; and

(2) provide penalties for:

(A) the violation of rules adopted under Subdivision (1);

(B) the use of the hall without the consent or knowledge of the

authorities in charge of the hall; or

(C) any interference with, trespass on, or injury to the hall or

the property on which the hall is located.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.210. TRUSTEE. A contract under which an exposition or

convention hall is encumbered may provide for:

(1) the selection of a trustee to sell the hall on a default in

the payment of principal or interest or another default under the

contract;

(2) the selection of a successor trustee, if the original

trustee is disqualified or fails to act; and

(3) the collection by the trustee of a fee of not more than five

percent of the principal.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.211. RECEIVER. (a) The trustee may apply to a court

for the appointment of a receiver if:

(1) the contract under which the exposition or convention hall

is encumbered provides for the appointment of a receiver; and

(2) there is a default in the payment of principal and interest

or another default under the contract that continues for at least

30 days.

(b) A receiver appointed under this section may, subject to the

order of the court:

(1) enter and take possession of the exposition or convention

hall; and

(2) operate and maintain the hall and apply the net revenue to

the liquidation of the debt.

(c) The receiver may use or rent any part of the hall for any

purpose consistent with the continued use of the major part of

the hall as an exposition or convention hall, or, if authorized

by the court, rent the hall for any lawful use.

(d) The receiver may rent all or any part of the exposition or

convention hall to the municipality, and the municipality may

lease the hall from the receiver.

(e) An exposition or convention hall that is operated by a

receiver under this section is free from taxation until the debt

secured by the hall is fully paid.

(f) All rights of the receiver and of any lessee or other person

holding under the receiver end when the debt is paid or the

trustee, in the exercise of the trustee's powers, sells the

exposition or convention hall. The trustee may agree with a

person leasing the hall from the receiver not to sell the hall

during the term of the person's lease.

(g) If the principal of all the bonds has not been declared due

or if a declaration that the principal of all the bonds is due is

annulled under the contract under which the exposition or

convention hall is encumbered:

(1) on application to the court, the rights of the receiver may

be terminated and the receiver discharged by remedy or waiver of

the default; and

(2) the rights of a person leasing the hall from the receiver

are subject to adjudication and may be terminated or adjusted by

the court.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.212. NOTICE TO GOVERNING BODY BEFORE FORECLOSURE OR

OTHER ACTION. (a) Unless written notice is given to the

governing body of the municipality in accordance with this

section that there is a default in payment of any installment of

principal of or interest on an obligation issued under this

subchapter and that payment has been demanded:

(1) a collection fee may not accrue;

(2) a foreclosure proceeding may not be begun in a court or

through a trustee; and

(3) an option to mature any part of the obligation because of

the default may not be exercised.

(b) A notice under Subsection (a) must be sent by prepaid

registered mail to each member of the governing body of the

municipality, addressed to the member at the post office in the

municipality.

(c) An action described by Subsection (a) may not be taken

before the 91st day after the date the notice is mailed.

(d) A payment of a delinquent installment of principal and

interest that is paid before the expiration of the period

prescribed by Subsection (c) and that is accompanied by a payment

of interest as prescribed in the contract, at a rate not to

exceed 10 percent per year, from the date of default until the

date of payment, has the same effect as if paid on the date the

installment was originally due.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER F. REVENUE BONDS FOR CULTURAL FACILITIES IN HOME-RULE

MUNICIPALITIES WITH POPULATION OF 1.2 MILLION OR MORE

Sec. 1504.251. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a home-rule municipality with a population of 1.9

million or more.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 28, eff.

Sept. 1, 2001.

Sec. 1504.252. AUTHORITY FOR CULTURAL AND PARKING FACILITIES. A

municipality may acquire sites for and establish, acquire, lease

as lessee or lessor, construct, improve, enlarge, equip, repair,

operate, or maintain:

(1) a cultural facility, such as an opera house, ballet or

symphony hall, theater, or similar building;

(2) a building combining cultural facilities listed in

Subdivision (1); or

(3) a parking facility at or in the immediate vicinity of a

cultural facility listed in Subdivision (1) for use in connection

with that facility and otherwise for off-street parking or

storage of motor vehicles or other conveyances.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.253. AUTHORITY TO ISSUE REVENUE BONDS. The governing

body of a municipality by ordinance may issue revenue bonds to

provide all or part of the money to accomplish any purpose

described by Section 1504.252.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.254. PLEDGE OF REVENUE. (a) Bonds issued under this

subchapter must be secured by a pledge of and be payable from all

or a designated part of the revenue from the cultural or parking

facility for which the bonds are issued, as provided in the

ordinance authorizing the issuance of the bonds.

(b) The pledge securing the bonds is inferior to any previous

pledge of the revenue for the payment of revenue bonds or

refunding bonds that are outstanding.

(c) A municipality that leases as lessee a cultural or parking

facility described by Section 1504.252 may pledge all or part of

the revenue from the facility to the lease payments the

municipality must make.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.255. LIEN ON FACILITY. Subject to any limitation

contained in any previous pledge, the governing body of the

municipality may, in addition to pledging the revenue from a

cultural or parking facility, give a lien on all or part of the

physical property and facilities constructed or acquired with the

proceeds of bonds issued under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.256. PLEDGE OF MIXED BEVERAGE TAX RECEIPTS. (a) The

governing body of a municipality by official action may pledge

for the purposes provided by this subchapter a portion of the

mixed beverage tax that is remitted to the municipality under

Section 183.051, Tax Code.

(b) The total amount of mixed beverage tax receipts pledged

under Subsection (a) may not exceed an amount equal to 1-1/2

percent of the gross receipts subject to taxation under Chapter

183, Tax Code, from permittees within the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.257. SHORTAGE OF MIXED BEVERAGE TAX RECEIPTS. If at

the time of a remittance of mixed beverage tax receipts by the

comptroller under Section 183.051, Tax Code, the amount collected

by the comptroller from permittees in a municipality that has

pledged a portion of its mixed beverage tax receipts under

Section 1504.256 is less than the total amount required to be

collected from those permittees by Chapter 183, Tax Code, then

the amount to be pledged under Section 1504.256 is an amount

equal to the total amount actually collected from permittees in

the municipality multiplied by a fraction, the numerator of which

is the amount of mixed beverage tax receipts pledged under

Section 1504.256 for the quarterly period and the denominator of

which is the total amount required to be collected from

permittees in the municipality during that period.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.258. ADDITIONAL USE OF MIXED BEVERAGE TAX RECEIPTS. A

municipality may spend money derived from the portion of the

mixed beverage tax receipts authorized to be pledged under

Section 1504.256 for:

(1) advertising and promotion of events to take place in a

cultural facility described by Section 1504.252;

(2) the attraction of events to a cultural facility described by

Section 1504.252, either by the municipality or through a

contract with a person or organization selected by the

municipality; and

(3) the encouragement, promotion, improvement, and application

of the cultural arts, including opera, ballet, symphony, and

theater, and the arts related to the presentation, performance,

execution, and exhibition of those major art forms.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.259. BONDS NOT PAYABLE FROM TAXES; EXCEPTION. (a)

The owner or holder of a bond issued under this subchapter is not

entitled to demand payment of the principal of or interest on the

bond from money raised by taxation.

(b) Subsection (a) does not apply to a demand for payment from

mixed beverage tax receipts that are pledged under Section

1504.256.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.260. CONTENTS OF ORDINANCE AUTHORIZING BONDS. (a)

The ordinance authorizing the issuance of bonds under this

subchapter may provide for the flow of funds and the

establishment and maintenance of an interest and sinking fund,

reserve fund, or other fund.

(b) The ordinance may:

(1) prohibit the issuance of additional bonds or other

obligations payable from the pledged revenue; or

(2) reserve the right to issue additional bonds to be secured by

a pledge of and payable from the revenue on a parity with, or

subordinate to, the lien and pledge in support of the bonds being

issued, subject to the conditions prescribed by the ordinance.

(c) The ordinance may contain any other provision or covenant,

including a covenant with respect to the bonds, the pledged

revenue, or the operation or maintenance of the cultural or

parking facility the revenue of which is pledged. The ordinance

may provide for the operation or lease of all or part of the

facility and the use or pledge of money derived from operation

contracts and leases.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.261. ADOPTION AND EXECUTION OF DOCUMENTS. The

municipality may adopt and have executed any other proceeding or

instrument necessary or convenient to the issuance of bonds under

this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.262. SIGNATURES. A bond issued under this subchapter

must be signed by the mayor of the municipality and countersigned

by the secretary or clerk of the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.263. SALE OF BONDS. A municipality may sell bonds

issued under this subchapter at public or private sale in the

manner and on the terms provided by the ordinance under which the

bonds are issued.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.264. INTERIM RECEIPTS. Pending the preparation of a

definitive bond, a municipality may provide to the purchaser of a

bond sold under this subchapter an interim receipt or certificate

in the form and with the provisions specified in the ordinance

authorizing the issuance of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.265. USE OF BOND PROCEEDS. From the proceeds of bonds

issued under this subchapter, a municipality may appropriate or

set aside amounts:

(1) to pay interest and administrative and operating expenses

expected to accrue during the period of construction;

(2) to be deposited into the reserve fund as provided in the

ordinance authorizing the issuance of the bonds; and

(3) to pay all expenses incurred in the issuance, sale, and

delivery of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.266. CHARGES FOR SERVICES. The governing body of the

municipality shall impose and collect charges for the use of a

cultural or parking facility the revenue of which is pledged to

secure bonds issued under this subchapter, and for services

provided in connection with that use, in amounts at least

sufficient to comply with each covenant or provision in the

ordinance authorizing the issuance of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.267. USE OF REVENUE. (a) A municipality shall use

revenue derived from that portion of mixed beverage tax receipts

authorized to be pledged under Section 1504.256 for the purposes

described by Sections 1504.252 and 1504.258, including the pledge

of that revenue to the payment of bonds issued for a purpose

described by Section 1504.252.

(b) Amounts received by a municipality from that portion of the

mixed beverage tax receipts authorized to be pledged under

Section 1504.256 and pledged to the payment of bonds as provided

by Subsection (a) that exceed the amounts required by the

ordinance under which the bonds are issued may be used for any

other purpose described by Section 1504.252 or 1504.258. The

governing body of the municipality may determine that any

remaining amounts are excess money and may use those amounts for

any lawful purpose if that use does not violate an ordinance

adopted by the governing body in connection with the issued

bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1504.268. CONFLICT OR INCONSISTENCY WITH MUNICIPAL CHARTER.

To the extent of a conflict or inconsistency between this

subchapter and a municipal charter, this subchapter controls.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1505. OBLIGATIONS FOR COASTAL MUNICIPALITIES FOR COASTAL MATTERS

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE J. SPECIFIC AUTHORITY FOR MUNICIPALITIES TO ISSUE

SECURITIES

CHAPTER 1505. OBLIGATIONS FOR COASTAL MUNICIPALITIES FOR COASTAL

MATTERS

SUBCHAPTER A. BONDS FOR HARBOR IMPROVEMENTS IN MUNICIPALITIES

BORDERING GULF OF MEXICO

Sec. 1505.001. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a municipality that borders the Gulf of Mexico.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.002. AUTHORITY TO ISSUE BONDS FOR HARBOR IMPROVEMENTS.

A municipality may issue bonds necessary to improve or aid the

improvement of a harbor of the municipality or a bar at the

entrance of the harbor.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.003. AMOUNT OF BONDS. A municipality may issue bonds

under this subchapter in an amount:

(1) the municipality considers necessary; and

(2) that does not exceed a limit on debt set by the municipal

charter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.004. SURPLUS BONDS. A municipality may sell any

available bonds not needed for the purpose for which the bonds

were issued to improve or aid the improvement of a harbor of the

municipality or a bar at the entrance of the harbor.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. BONDS FOR NAVIGATIONAL FACILITIES IN CERTAIN

COASTAL MUNICIPALITIES

Sec. 1505.051. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a municipality that:

(1) is located in a navigation district organized under the

general laws of this state; and

(2) has a deepwater port located in the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.052. DEFINITION. In this subchapter, "project" means:

(1) a facility purchased, constructed, improved, enlarged, or

repaired by a municipality as described by Section 1505.053; and

(2) land acquired or improved by a municipality as described by

Section 1505.053.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.053. AUTHORITY FOR NAVIGATIONAL FACILITIES. A

municipality may:

(1) own, purchase, construct, operate, improve, enlarge, repair,

or maintain a bridge over or across any stream, inlet, or arm of

the Gulf of Mexico or entrance canal to the deepwater port of the

municipality that connects any of the public streets, highways,

or thoroughfares of the municipality;

(2) own, purchase, construct, repair, maintain, operate, or

lease:

(A) a wharf, pier, pavilion, or boathouse; or

(B) a dam, dyke, or spillway with a road or bridge on or over it

to create a freshwater supply basin for domestic, irrigation, and

other purposes in the navigation district in which the

municipality is located or in a county adjacent to the freshwater

basin;

(3) acquire, reclaim, reconstruct, or fill in any submerged land

along the waterfront of the municipality and construct, operate,

or maintain a water main, gas main, storm sewer, sanitary sewer,

sidewalk, street, or similar improvement in connection with that

land;

(4) construct a seawall, breakwater, or other shore protection

to protect the waterfront of the municipality; and

(5) construct, reconstruct, maintain, operate, or dredge a

channel in connection with a deepwater port in aid of navigation

within the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.054. AUTHORITY TO ISSUE BONDS. A municipality may

borrow money and by ordinance may issue bonds for a purpose

described by Section 1505.053.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.055. AUTHORITY TO BORROW FROM UNITED STATES. (a) To

construct and maintain a project, a municipality may borrow money

from the United States or an agency of the United States created

for the purpose of making such a loan.

(b) To obtain the loan, a municipality may encumber:

(1) the property and facilities of the project acquired or to be

acquired;

(2) the revenue and income from the operation of the project

acquired or to be acquired; and

(3) anything relating to the project acquired or to be acquired.

(c) As additional security for the loan, the municipality may:

(1) encumber the net revenue and income from the operation of

all projects; and

(2) provide in the encumbrance for a grant, to a purchaser under

sale or foreclosure, of a franchise to operate the encumbered

project for a term not to exceed 20 years from the date of

purchase, subject to all laws regulating the same then in force.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.056. PAYMENT OF BONDS. The principal of and interest

on bonds issued under this subchapter are payable solely from

revenue, including rents and other charges received from any

reclaimed or reconstructed land, derived from the project for

which the bonds were issued.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.057. ENCUMBRANCE AS ADDITIONAL SECURITY. (a) As

additional security for the payment of the principal of and

interest on bonds issued under this subchapter, a municipality

may encumber any part or all of a project undertaken with funds

derived from the bonds.

(b) An encumbrance entered into under this section:

(1) may provide for a grant, to a purchaser under sale or

foreclosure, of a franchise to operate the encumbered project for

a term not to exceed 20 years from the date of purchase, subject

to all laws regulating the same then in force; and

(2) shall:

(A) provide for a trustee to enforce foreclosure; and

(B) provide the municipality with the option at any five-year

period within the 20-year term after purchase to repurchase a

project, other than reclaimed land acquired by an individual

purchaser, under reasonable terms and at a reasonable price

stated in the encumbrance.

(c) Subject to Section 1505.076, the governing body of the

municipality shall manage and control a project while it is

encumbered under this section.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.058. ADDITIONAL SECURITY FOR PROJECT RELATED TO

ACQUISITION OR CONSTRUCTION OF BRIDGE. As additional security, a

municipality that acquires or constructs a bridge using bonds

issued under this subchapter may pledge revenue from any project

carried out in connection with the acquisition or construction of

the bridge, including revenue or income from any submerged land

reclaimed or reconstructed and any improvement built on the land,

including a water main, gas main, storm sewer, sanitary sewer,

sidewalk, or street.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.059. BONDS NOT PAYABLE FROM TAXES. (a) A bond issued

under this subchapter:

(1) is not a debt of the municipality within the meaning of any

state constitutional or statutory limitation; and

(2) may not be included in determining the power of the

municipality to issue bonds for any purpose authorized by law.

(b) Each bond and coupon issued under this subchapter must state

on its face that:

(1) the bond or coupon is issued under this subchapter;

(2) the bond or coupon is not a debt of the municipality within

the meaning of any state constitutional or statutory limitation;

and

(3) the holder of the bond or coupon is not entitled to demand

payment of the bond or coupon from any money raised by taxation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.060. ESTIMATE OF PROJECT COST; NOTICE OF INTENTION TO

APPROVE PROJECT AND ISSUE BONDS. (a) Before approving a project

under this subchapter, the governing body of the municipality

shall:

(1) obtain an estimate of the cost of the project; and

(2) give notice of its intention to approve the project.

(b) The notice must:

(1) describe the proposed project;

(2) state the estimated cost of the proposed project;

(3) state the amount, location, and use or disposition of any

land to be reclaimed;

(4) state the time the governing body proposes to adopt the

ordinance authorizing the proposed project and the issuance of

the bonds; and

(5) refer to the right to petition for an election as authorized

by Section 1505.061.

(c) The notice must be published in a newspaper of general

circulation in the municipality once a week for four consecutive

weeks, with the last publication being before the 20th day before

the date set for authorization of the proposed project and

issuance of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.061. ELECTION. (a) If, before the time set for

action on the ordinance authorizing the proposed project and the

issuance of the bonds, a petition is filed with the municipal

secretary or municipal clerk requesting an election on the

approval of the project and the issuance of the bonds that is

signed by at least 100 registered voters of the municipality who

are listed on the most recent tax roll of the municipality as

owning property, the governing body of the municipality may not

approve the project or issue the bonds unless a proposition for

the approval of the project and the issuance of the bonds is

approved by a majority of the votes cast at an election held for

that purpose.

(b) The governing body shall conduct the election in the manner

provided by Chapter 1251.

(c) The governing body may hold an election on approval of the

project and issuance of the bonds regardless of whether a

petition is filed.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.062. CONTENTS OF ORDINANCE AUTHORIZING ISSUANCE OF

BONDS. (a) An ordinance authorizing the issuance of bonds for a

project under this subchapter must:

(1) briefly describe the proposed project;

(2) state the estimated cost of the project;

(3) include the amount, maximum rate of interest, time and place

of payment, and other details in connection with the issuance;

(4) specify:

(A) whether the project is to be operated on the basis of a

calendar, operating, or fiscal year; and

(B) the beginning and ending dates of that year;

(5) provide for:

(A) an operation and maintenance account; and

(B) a bond and interest redemption fund; and

(6) contain a substantial description of any franchise provided

in an encumbrance entered into under Section 1505.057.

(b) The governing body of the municipality shall covenant in the

ordinance, and on the face of each bond issued under this

subchapter, to at all times maintain charges for services

provided by the project in amounts sufficient to:

(1) pay:

(A) the principal of and interest on the bonds when payable;

(B) administration and operation expenses; and

(C) expenses necessary to maintain the project;

(2) create the bond and interest redemption fund; and

(3) fund:

(A) a reserve for depreciation of the project; and

(B) a reserve for improvements and extensions of the project

other than those necessary to maintain the project.

(c) In the ordinance, the municipality may provide for

additional bonds for extensions and permanent improvements to the

project.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.063. MATURITY. A bond issued under this subchapter

must mature not later than 45 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.064. MEDIUM OF PAYMENT. A bond or coupon issued under

this subchapter after October 27, 1977, may be made payable in:

(1) United States currency; or

(2) gold coin of or equal to the standard of weight and fineness

existing on its date of payment.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.065. ADDITIONAL BONDS. (a) As provided in the

ordinance authorizing the issuance of bonds under this

subchapter, the municipality may issue and negotiate additional

bonds as necessary.

(b) Additional bonds that are sold are on a parity with bonds of

the same issue.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.066. SALE OF BONDS. (a) A municipality shall sell

bonds issued under this subchapter in the manner and under the

terms that the governing body of the municipality considers to be

in the best interest of the municipality.

(b) A municipality may make payments under a contract for a

project in bonds issued under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.067. DEPOSIT OF BOND PROCEEDS. The governing body of

a municipality that issues bonds under this subchapter shall:

(1) if practicable, require that:

(A) the bond proceeds be deposited in an account in a bank that

is a member of the Federal Reserve System; and

(B) each deposit be secured by direct obligations of the United

States that have an aggregate market value at least equal to the

amount of proceeds then on deposit; or

(2) if it is not practicable for the bond proceeds to be

deposited as provided by Subdivision (1), deposit the proceeds in

a bank or other depository that will secure the deposit to the

governing body's satisfaction.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.068. OPERATING EXPENSES AS FIRST LIEN. The reasonable

costs of administering and operating and the reasonable expense

of maintaining the project are a first lien against the revenue

and income from the operation of a project, superior to the lien

of any encumbrance on the project. From the revenue and income of

a project, the municipality shall, monthly or more frequently if

necessary, first deposit to the credit of the operation and

maintenance account an amount sufficient to pay those expenses.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.025(a),

eff. Sept. 1, 2001.

Sec. 1505.069. SALE OR LEASE OF RECLAIMED OR RECONSTRUCTED LAND.

A municipality that reclaims or reconstructs submerged land

under this subchapter may:

(1) sell, lease, or grant a franchise for the use of the land;

and

(2) use revenue from the sale, lease, or franchise as provided

by this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.070. CHARGES. (a) The governing body of a

municipality shall set and at all times maintain charges for

services and facilities of the project, and for the sale of

reclaimed land, in amounts sufficient to pay, create, or fund, as

appropriate, each item listed in Section 1505.062(b).

(b) A state bureau, board, commission, agency, or

instrumentality may not supervise or regulate the amount of a

charge of the municipality. This subchapter does not affect a

power or duty of the Texas Board of Health.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.071. DEPOSITS TO BOND AND INTEREST REDEMPTION FUND.

(a) The municipality shall, monthly or more frequently if

necessary, deposit to the credit of the bond and interest

redemption fund an amount of money from the gross income and

revenue of the project sufficient to pay, when due, the principal

of and interest on the bonds.

(b) The governing body of the municipality may deposit a

reasonable amount to the credit of the bond and interest

redemption fund in excess of the amount required to pay bonds

maturing during the earlier years of maturities of the bonds to

provide a reserve fund to prevent a deficiency in payment of

bonds maturing in later years.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.072. DISPOSITION OF CERTAIN SURPLUS MONEY. The

governing body of the municipality may provide for the

disposition of surplus money in the operation and maintenance

account or a depreciation account by having the money:

(1) transferred to the bond and interest redemption fund;

(2) invested; or

(3) otherwise disposed of.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.073. SEPARATE RECORDS. (a) A municipality that

issues bonds under this subchapter shall establish and maintain

proper records into which full and correct entries shall be made

of all dealings or transactions of or in relation to the

property, business, or affairs of the project.

(b) The records:

(1) must be separate from other records of the municipality; and

(2) shall be open for examination and inspection by any:

(A) taxpayer;

(B) user of a service furnished by the project;

(C) holder of a bond issued under this subchapter; or

(D) person acting for or on behalf of the taxpayer, user, or

holder.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.074. REQUIRED PAYMENT FOR SERVICES RENDERED TO

MUNICIPALITY. (a) A municipality shall be charged the

reasonable cost or value of a service rendered to the

municipality by a project.

(b) The municipality shall pay the charges, as the service

accrues, from:

(1) current funds of the municipality; or

(2) the proceeds of taxes imposed at a rate sufficient for that

purpose.

(c) Money received by the project under this section must be

accounted for in the same manner as other revenue of the project.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.075. AUTHORITY TO REGULATE OPERATION OF BRIDGES AND

TRAFFIC ON BRIDGES. Except as provided by Section 1505.076, a

municipality may adopt reasonable and necessary ordinances to

regulate:

(1) the operation of a bridge that is constructed, maintained,

or operated under this subchapter; and

(2) traffic on the bridge.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.076. COMMISSIONERS OF NAVIGATION DISTRICT. (a) A

municipality may not construct, maintain, or operate a bridge

over or across an entrance channel to a deepwater port operated

by a navigation district without a permit issued by the

commissioners of the district. Plans and specifications for the

bridge must be jointly approved by the commissioners and the

governing body of the municipality.

(b) If a bridge over or across the entrance channel to the port

is constructed, maintained, or operated under this subchapter,

the commissioners of the navigation district:

(1) may prescribe reasonable rules for the operation of the

bridge in aid of navigation;

(2) shall exercise direct control over the maintenance and

operation of the mechanical facilities of the bridge that provide

clearance of the channel for vessels to enter or leave the port;

(3) may employ and direct all agencies in the management and

operation of those facilities; and

(4) may appropriate and use any available revenue of the

district to defray the cost of maintaining or operating the

bridge.

(c) A municipality may not construct, maintain, or operate a

bridge over or across an entrance channel to a deepwater port

operated by a navigation district except as provided by this

section.

(d) This section does not apply after land or a facility

mortgaged by a municipality is sold on foreclosure.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.077. AUTHORITY FOR COUNTY APPROPRIATIONS. A county in

which is located a municipality to which this chapter applies

may:

(1) appropriate any available revenue of the county to the

municipality for use in:

(A) constructing a bridge;

(B) reclaiming or reconstructing submerged land; or

(C) constructing seawall or breakwater protection for its

waterfront; or

(2) appropriate and apply any available revenue to the operation

or maintenance of any such project.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.078. AUTHORITY FOR TEXAS DEPARTMENT OF TRANSPORTATION

EXPENDITURES. The Texas Department of Transportation, with the

approval of the governor, may apply any of the available revenue

of the department to aid in:

(1) the construction, operation, or maintenance of a bridge

acquired or constructed under this subchapter, including any

approach to the bridge; or

(2) the acquisition of any property in connection with or in

furtherance of those activities.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.079. CERTAIN COUNTY AND MUNICIPAL EXPENDITURES NOT

PROHIBITED. This subchapter does not prohibit a county or

municipality from appropriating or using any available income and

revenue of the county or municipality derived from any source,

other than from the operation of the project by a municipality,

to:

(1) pay an immediate expense of maintaining or operating a

project; or

(2) aid in financing any part of constructing a bridge or

reclaiming any submerged land.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.080. UNEXPENDED BALANCE. (a) Any proceeds of the

sale of bonds issued under this subchapter that are unspent after

completion of the project for which the bonds were issued:

(1) shall be deposited to the credit of the bond and interest

redemption fund for the bonds; and

(2) may be used only to:

(A) pay the principal of the bonds; or

(B) purchase outstanding bonds of the issue from which the

proceeds were derived.

(b) A bond may not be purchased under Subsection (a)(2)(B) for a

price that exceeds, excluding accrued interest, the face amount

of the bond.

(c) A bond purchased under Subsection (a)(2)(B) must be canceled

and may not be reissued.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.081. EXEMPTION FROM TAXATION. (a) A bond or interest

coupon issued under this subchapter is exempt from taxation under

any law of this state.

(b) In addition to the provisions required by Section

1505.059(b), each bond issued under this subchapter must state on

its face the following provision: "The principal of and interest

on this bond are exempt from taxation under any law of the State

of Texas."

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. OBLIGATIONS FOR TOLL BRIDGES AND OTHER FACILITIES

IN CERTAIN COASTAL MUNICIPALITIES

Sec. 1505.101. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a municipality that:

(1) is located in a navigation district organized under the

general laws of this state; and

(2) has a deepwater port located in the district.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.102. DEFINITIONS. In this subchapter:

(1) "Bridge or tunnel" means a bridge over, or a tube,

underpass, or tunnel under, any stream, inlet, or arm of the Gulf

of Mexico or entrance channel to the deepwater port of a

municipality that connects any public streets or thoroughfares

of, in, or to the municipality.

(2) "Obligation" means a bond, note, or warrant.

(3) "Project" means:

(A) a facility constructed, maintained, operated, extended,

improved, or replaced by a municipality as described by Section

1505.103; and

(B) land acquired or improved by a municipality as described by

Section 1505.103.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.103. AUTHORITY TO ISSUE OBLIGATIONS FOR CERTAIN

FACILITIES. A municipality may issue revenue obligations to:

(1) construct, maintain, or operate a toll bridge or tunnel;

(2) construct, maintain, operate, or extend a sewage disposal

plant, without regard to whether the plant is inside or outside

the municipality;

(3) construct, maintain, extend, or improve a sanitary sewer

line or storm sewer line, without regard to whether the line is

inside or outside the municipality;

(4) if found necessary by the governing body of the

municipality, construct, maintain, extend, or improve a water

main or water line from the source of water supply of the

municipality to any location inside the municipality;

(5) acquire, reclaim, reconstruct, elevate, or fill in any

submerged land or lowland along a waterfront of the municipality

and construct a sidewalk, street, or gas line on the land;

(6) construct, maintain, extend, or improve a seawall,

breakwater, or other shore protection to protect the waterfront

of the municipality;

(7) construct, reconstruct, maintain, operate, or dredge a

channel or boat basin in connection with any deepwater port of

the municipality; or

(8) construct, maintain, replace, or operate:

(A) a boat basin or boat slip; or

(B) a structure in connection with the basin or slip, including

a dry dock, boat service station, wall, pier, or wharf.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.104. AUTHORITY TO BORROW MONEY. (a) In the amount

and under the terms that are agreed to by the municipality and

the lender, a municipality may borrow money for a project from:

(1) the United States;

(2) an agency of the United States authorized to make a loan to

a municipality; or

(3) any person, firm, or corporation.

(b) The loan shall be evidenced by obligations issued under this

subchapter if the project is financed under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.105. SECURITY FOR PAYMENT OF OBLIGATIONS. (a) An

obligation issued under this subchapter, and interest on the

obligation, must be paid by an appropriation or pledge of all

revenue derived from:

(1) one or more projects;

(2) any tolls authorized under Section 1505.113 and collected

from the operation of an existing bridge or tunnel; or

(3) both the project and the tolls.

(b) Payment of the obligation may additionally be secured by a

mortgage on any project, including a toll bridge or tunnel or

reclaimed land.

(c) Any revenue or income derived from one project may be

pledged to the payment of an obligation issued to provide for a

different project.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.106. OBLIGATIONS NOT PAYABLE FROM TAXES. (a) An

obligation issued under this subchapter:

(1) is not a debt of the municipality;

(2) may be a charge only against the revenue, property, or

improvement pledged for the payment of the obligation; and

(3) may not be included in determining the power of the

municipality to issue bonds or lend its credit for any purpose

authorized by law.

(b) Each obligation issued under this subchapter must contain

the following provision: "The holder of this obligation is not

entitled to demand payment of this obligation from any money

raised by taxation."

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.107. ELECTION. (a) A municipality may not issue an

obligation under this subchapter unless the issuance is

authorized by a majority vote of the qualified voters voting at

an election held for that purpose under Chapter 1251.

(b) On approval by the voters, the municipality shall issue the

approved obligations as soon as practicable.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.108. MATURITY. An obligation issued under this

subchapter must mature not later than 30 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.109. ACCOUNTS REQUIRED TO BE CREATED BY ORDINANCE. An

ordinance authorizing the issuance of obligations under this

subchapter must provide for:

(1) an operation and maintenance account; and

(2) an interest and sinking fund account.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.110. OPERATING EXPENSES AS FIRST LIEN. (a) The

reasonable costs of administering and operating and the

reasonable expense of maintaining the project are a first lien

against the revenue and income from the operation of the project,

superior to the lien of any indenture or deed of trust on the

project.

(b) From the revenue and income of the project, the municipality

shall, monthly or more frequently if necessary:

(1) first deposit to the credit of the operation and maintenance

account an amount sufficient to pay the costs and expense

described in Subsection (a); and

(2) deposit to the credit of the interest and sinking fund

account an amount sufficient to pay when due the principal of and

interest on the obligation.

(c) Revenue or income from a project may not be used except as

provided by this section while an obligation related to the

project remains outstanding.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.111. EXECUTION OF INDENTURE OR DEED OF TRUST. (a)

Before an obligation issued under this subchapter is offered for

sale, the mayor and the municipal treasurer or finance

commissioner, if authorized by an ordinance adopted by the

governing body of the municipality, may execute an indenture or

deed of trust that:

(1) makes effective the mortgage lien on any property pledged to

secure payment of the principal of and interest on the

obligation; and

(2) names a bank or banking institution with trust powers.

(b) The indenture or deed of trust may provide for a grant to a

purchaser, under sale or foreclosure, of a franchise to operate

the encumbered property for a term not to exceed 20 years from

the date of purchase, subject to Subsection (c) and to all laws

regulating the same then in force.

(c) The municipality may, at any five-year period within the

20-year term, repurchase the property designated in the franchise

under reasonable terms and at a reasonable price, as stated in

the encumbrance. This subsection does not apply to any land or

property in a reclaimed area that is acquired from the

municipality by an individual purchaser.

(d) The indenture or deed of trust shall be recorded in the deed

of trust and mortgage records of each county in which any of the

indentured property is located.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.112. AUTHORITY TO REMOVE OR DEMOLISH BRIDGE OR TUNNEL.

The governing body of a municipality may remove or demolish any

structure owned and operated by the municipality, including a

bridge or tunnel, if the removal or demolition is necessary to

complete a project.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.113. CONVERSION OF BRIDGE OR TUNNEL TO TOLL BRIDGE OR

TUNNEL. (a) The governing body of a municipality by ordinance

may convert a bridge or tunnel to a toll bridge or tunnel if:

(1) the bridge or tunnel is owned or operated by the

municipality; and

(2) the governing body finds that it is not necessary or

practicable to construct a toll bridge or tunnel under this

subchapter.

(b) The governing body, if authorized at the election ordered by

the governing body on the issuance of the obligations:

(1) may set and collect tolls for the use of the toll bridge or

tunnel in amounts determined by the governing body to be

reasonable and sufficient, when combined with other revenue and

income from a project, to pay the principal of and interest on

obligations issued under this subchapter as they mature; and

(2) shall deposit money received under Subdivision (1) to the

credit of the interest and sinking fund account and shall use the

money only to pay the principal of and interest on the

obligations.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.114. EMINENT DOMAIN. (a) A municipality may exercise

the power of eminent domain to acquire the fee simple title to,

an easement in, or a right-of-way over or through any property,

including water or land under water, that the governing body of

the municipality determines necessary to accomplish a purpose

provided by Section 1505.103 without regard to whether the

property is inside or outside the municipality.

(b) A municipality may not condemn property under Subsection (a)

if the property is used for cemetery purposes.

(c) A municipality shall pay adequate compensation to the owner

of property that is taken, damaged, or destroyed in the

accomplishment of a purpose provided by Section 1505.103.

(d) A municipality shall pay compensation and damages

adjudicated in a condemnation proceeding or damage to the

property of a person or corporation in the accomplishment of a

purpose provided by Section 1505.103 from the proceeds of

obligations issued under this subchapter.

(e) Chapter 21, Property Code, governs the procedure for the

exercise of the power of eminent domain under this section.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.115. COMMISSIONERS OF NAVIGATION DISTRICT. (a) A

municipality may not construct, maintain, or operate a toll

bridge or tunnel over, across, or under an entrance channel to a

deepwater port operated by a navigation district without a permit

issued by the commissioners of the district. Plans and

specifications for the bridge or tunnel must be jointly approved

by the commissioners and the governing body of the municipality.

(b) If a toll bridge or tunnel over, across, or under the

entrance channel to the port is constructed, maintained, or

operated under this subchapter, the commissioners of the

navigation district:

(1) may prescribe reasonable rules for the operation of the

bridge or tunnel in aid of navigation;

(2) shall exercise direct control over the maintenance and

operation of the mechanical facilities of the bridge or tunnel

that provide clearance of the channel for vessels to enter or

leave the port; and

(3) may employ and direct all agencies in the management and

operation of those facilities.

(c) The municipality shall bear the cost of maintaining and

operating the facilities described by Subsection (b)(2).

(d) A municipality may not construct, maintain, or operate a

toll bridge over or across, or a tunnel under, an entrance

channel to a deepwater port operated by a navigation district

except as provided by this section.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER D. OBLIGATIONS FOR FISH MARKETS BY CERTAIN COASTAL

MUNICIPALITIES

Sec. 1505.151. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a municipality:

(1) that has a population of more than 1,000;

(2) that is located within five miles of the coast or of any

gulf, bay, or inlet of the coast; and

(3) in which commercial fishing and shrimping is an established

industry.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.152. AUTHORITY TO ACQUIRE OR CONSTRUCT FISH MARKET.

(a) A municipality may:

(1) acquire or construct a municipal fish market to encourage,

develop, and standardize the fishing and shrimping industry; and

(2) acquire any real property necessary for the site of the fish

market.

(b) The fish market must provide sanitary facilities and

equipment for cleaning, packing, shucking, canning, and cold

storage of shrimp, oysters, and other seafood.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.153. AUTHORITY TO ISSUE OBLIGATIONS. A municipality

may issue bonds or revenue notes to acquire or construct a

municipal fish market.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.154. AUTHORITY TO ACCEPT LOANS AND GRANTS FROM UNITED

STATES. (a) A municipality may accept a loan or a grant from

the United States to acquire or construct a municipal fish

market, including the necessary real property on which it is

located, only if the acquisition or construction of the market is

approved:

(1) by the Texas Department of Health on a determination that

the market is conducive to the health of the people of this state

who consume food products from the coastal waters of this state;

and

(2) by the Parks and Wildlife Department on a determination

that:

(A) the market is feasible and of economic importance to the

fishing industry generally in the entire district to be served by

the market, as distinguished from the local or civic benefits to

be derived from the market by the municipality; and

(B) the economic need for the market is not adequately met by a

similar existing facility accessible to the district to be

served.

(b) Any such market is subject to all applicable health and

sanitation rules adopted by the Texas Department of Health.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.155. SECURITY FOR PAYMENT OF OBLIGATIONS. (a) A

municipality may secure the payment of an obligation issued under

this subchapter by:

(1) mortgaging the physical property acquired or constructed or

to be acquired or constructed and pledging the net revenue

derived from the property; or

(2) pledging the net revenue derived from the property without a

mortgage on the property.

(b) A municipality that mortgages the property may provide in

the encumbrance for a grant, to a purchaser under sale or

foreclosure, of a permit to operate the fish market, subject to

all laws then in force regulating the operation of such an

industry.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.156. OBLIGATIONS NOT PAYABLE FROM TAXES. (a) An

obligation issued under this subchapter:

(1) is not a debt of the municipality;

(2) may be a charge only against the revenue or property pledged

for the payment of the obligation; and

(3) may not be included in determining the power of the

municipality to issue bonds for any purpose authorized by law.

(b) Each obligation issued under this subchapter must contain

the following provision: "The holder of this obligation is not

entitled to demand payment of this obligation from any money

raised by taxation."

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.157. MATURITY. An obligation issued under this

subchapter must mature not later than 40 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.158. OPERATING EXPENSES AS FIRST LIEN. The expenses

of operating and maintaining a fish market acquired or

constructed under this subchapter, including all salaries, labor,

materials, and repairs necessary to permit the market to provide

efficient service, are a first lien on the revenue from the

operation of the market.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.159. USE OF REVENUE. Except as provided by Section

1505.160, a municipality may only use the gross revenue of a fish

market acquired or constructed under this subchapter:

(1) to pay the expenses of operating and maintaining the market;

(2) after payment of operating and maintenance expenses, to pay

the principal of and interest on any obligation issued to acquire

or construct the market; and

(3) after payment of operating and maintenance expenses and debt

service, to:

(A) redeem any obligation issued to acquire or construct the

market before maturity; or

(B) invest in any security specified in a contract under which

money for the acquisition or construction of the market is

provided to the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.160. SUBORDINATE OBLIGATIONS. (a) If the governing

body of a municipality considers it necessary to extend or

enlarge the fish market, the governing body may:

(1) issue subordinate bonds or notes; and

(2) pledge the revenue of the fish market to the payment of

those bonds or notes.

(b) A pledge of the revenue for subordinate bonds or notes is

inferior to any prior pledge.

(c) The municipality shall establish, deposit, and secure the

funds to facilitate the payment of the principal of and interest

on the bonds or notes.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.161. LEASE AND SALE OF FACILITIES. Subject to any

prior covenant or agreement relating to an outstanding revenue

bond issued to acquire or construct a fish market under this

subchapter, the governing body of a municipality may:

(1) lease all or part of the facilities of the market and

property associated with the market for a period not longer than

20 years to any person, firm, or corporation; and

(2) sell all or part of the facilities of the market and

property associated with the market to any person, firm, or

corporation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER E. BONDS FOR HARBOR IMPROVEMENTS AND FACILITIES IN

COASTAL MUNICIPALITIES WITH POPULATION OF LESS THAN 12,000

Sec. 1505.201. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a municipality that:

(1) has a population of less than 12,000; and

(2) is located on the Gulf of Mexico or a channel, canal, bay,

or inlet connected with that gulf.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.202. DEFINITIONS. In this subchapter:

(1) "Bond authorization" means an ordinance or resolution

authorizing the issuance of bonds.

(2) "Harbor improvement or facility" means a harbor, port, or

navigational facility described by Section 1505.203.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.203. AUTHORITY TO ISSUE REVENUE BONDS. (a) A

municipality may issue revenue bonds to construct, acquire,

lease, improve, enlarge, extend, repair, maintain, replace,

develop, operate, regulate, or encumber a harbor or port of the

municipality or a navigational facility that pertains or is an

aid to the harbor or port, including:

(1) land or fill;

(2) a boathouse or boat piling;

(3) a seawall, breakwater, or shore protection;

(4) a wharf, dock, or pier;

(5) a walk or way;

(6) a wall or bulkhead;

(7) a canal, channel, slip, pool, waterway, or turning basin;

(8) a dry dock, service facility, floating plant, loading

device, lightering facility, bunkering facility, or towing

facility;

(9) a bridge, tube, underpass, tunnel, or ferry;

(10) equipment;

(11) a pavilion, building, warehouse, or structure;

(12) an aid to navigation; and

(13) any other facility, improvement, or aid incident to or

necessary or desirable in connection with the harbor or port.

(b) This subchapter does not authorize a municipality to issue

bonds that are payable from taxes.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.204. AUTHORITY TO ACCEPT LOANS AND GRANTS. For a

purpose described by Section 1505.203, a municipality may accept

a loan or grant from any source, including:

(1) the United States, a state, or a county; and

(2) an agency of a state or county.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.205. LOCATION OF HARBOR IMPROVEMENT OR FACILITY. A

harbor improvement or facility financed by bonds or a loan or

grant authorized under this subchapter must be located inside

municipal boundaries.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.206. PLEDGE OF REVENUE. (a) In this section, "net

revenue" means the gross revenue derived from a harbor

improvement or facility less the amount necessary to pay the cost

of maintaining and operating the harbor improvement or facility.

(b) A bond issued under this subchapter is payable from revenue

pledged by the governing body of the municipality to the payment

of the bond.

(c) To secure payment of principal of and interest on bonds

issued under this subchapter, the governing body of the

municipality may pledge:

(1) the gross or net revenue of:

(A) a harbor improvement or facility to be financed by the

bonds; or

(B) a harbor improvement or facility in existence before the

issuance of the bonds, if that revenue may be pledged;

(2) unless the bond authorization specifies a different amount,

the entire amount of revenue due the municipality under a

contract in existence before the issuance of the bonds or to be

entered into after the issuance, if that revenue may be pledged;

or

(3) any other revenue specified by the bond authorization that

may be pledged.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.207. GRANT OF FRANCHISE. As additional security for

the encumbrance, a municipality that encumbers a harbor

improvement or facility under Section 1505.203 may provide in the

encumbrance for a grant, to a purchaser under sale or

foreclosure, of a franchise to operate the harbor improvement or

facility, including any improvement, for a term not to exceed 30

years from the date of purchase, subject to all laws regulating

the same then in force.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.208. BONDS NOT PAYABLE FROM TAXES. (a) A bond issued

under this subchapter:

(1) is not a debt of the municipality; and

(2) may be a charge only against the property, facilities, and

contracts authorized by the bond authorization.

(b) Each bond issued under this subchapter must state on its

face the following provision: "The holder of this obligation is

not entitled to demand payment of this obligation from any money

raised by taxation."

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.209. ELECTION. (a) A municipality may not issue

bonds under this subchapter unless the issuance is authorized by

a majority of the qualified voters voting at an election held for

that purpose under Chapter 1251.

(b) The governing body of the municipality shall hold the

election in the manner provided for the issuance of other bonds

of the municipality.

(c) This section does not apply to refunding bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.026, eff.

Sept. 1, 2001.

Sec. 1505.210. ADDITIONAL BONDS. The bond authorization may

reserve the right to issue additional bonds on a parity with, or

subordinate to, the bond being issued, subject to the conditions

prescribed by the bond authorization.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.211. TRANSFER OF PLEDGED REVENUE. (a) A municipality

may, in the bond authorization, transfer pledged revenue from the

harbor improvement or facility to the general fund of the

municipality.

(b) The transferred revenue:

(1) must be in the amount authorized in the bond authorization;

and

(2) to the extent authorized in the bond authorization, may be

used for general or special purposes.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.212. RATES. The governing body of the municipality

shall set the rates for municipal charges, rents, and leases and

for services rendered by the municipality in connection with a

harbor improvement or facility, the revenue of which is pledged,

in an amount sufficient to:

(1) pay the expense of operating and maintaining the improvement

or facility;

(2) pay the interest on the bond as it accrues;

(3) pay the principal of the bond as it matures; and

(4) maintain the reserve and other funds as provided in the bond

authorization, unless otherwise specifically provided for in the

bond authorization.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.213. APPOINTMENT OF RECEIVER. (a) On default or

threatened default in the payment of principal of or interest on

an issue of bonds under this subchapter, a court may, on petition

of the holders of 25 percent of the outstanding bonds, appoint a

receiver with authority to:

(1) collect and receive the income from a harbor improvement or

facility or a contract the revenue of which is pledged;

(2) employ an agent or employee;

(3) take charge of money on hand; and

(4) manage without consent or hindrance by the governing body of

the municipality the proprietary affairs of the harbor

improvement or facility or the contract the revenue of which is

pledged.

(b) The court may also:

(1) authorize the receiver to lease the harbor improvement or

facility the revenue of which is pledged and renew the contract

with the approval of the court; and

(2) vest the receiver with any other power or duty the court

finds necessary for the protection of the bondholders.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.214. EXEMPTION FROM ASSESSMENT OR TAXATION. (a) A

municipality is not required to pay any assessment on a harbor

improvement or facility.

(b) A bond issued under this subchapter, the transfer of the

bond, and the income from the bond, including any profit made

from the sale of the bond, are exempt from taxation by this state

or a political subdivision of this state.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.215. AUTHORITY TO ISSUE REFUNDING BONDS. A

municipality by resolution may issue refunding bonds to refund

outstanding bonds, and the interest on those bonds, issued by the

municipality under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.216. TERMS OF ISSUANCE OF REFUNDING BONDS. (a)

Refunding bonds may:

(1) be issued under this subchapter to refund bonds of:

(A) a single issue or two or more consecutive issues; or

(B) a single series or two or more consecutive series;

(2) combine the pledges related to bonds to be refunded to

secure the refunding bonds; or

(3) be secured by a pledge of other or additional revenue.

(b) Refunding bonds issued under this subchapter have the same

priority of lien on the revenue pledged to their payment as is

pledged to the bonds to be refunded.

(c) If two or more consecutive series or issues of bonds are

refunded in a single issue of refunding bonds, the lien on all

the refunding bonds is equal if all bonds of the several series

or issues of bonds to be refunded are surrendered in exchange for

the refunding bonds.

(d) Refunding bonds issued under this subchapter may not have a

priority of lien greater than the highest priority of lien of a

series or issue of bonds to be refunded.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.217. REGISTRATION OF REFUNDING BONDS BY COMPTROLLER.

(a) The comptroller shall register the refunding bonds on the

surrender and cancellation of the bonds to be refunded.

(b) In lieu of issuing bonds to be registered on the surrender

and cancellation of the bonds to be refunded, the municipality,

in the resolution authorizing the issuance of the refunding

bonds, may provide for the sale of the refunding bonds and the

deposit of the proceeds in the bank where the bonds to be

refunded are payable. In that case, the refunding bonds may be

issued in an amount sufficient to pay the interest on the bonds

to be refunded to their option or maturity date, and the

comptroller shall register the refunding bonds without the

surrender and cancellation of the bonds to be refunded.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER F. BONDS FOR HARBOR, WHARF, AND DOCK FACILITIES IN

COASTAL MUNICIPALITIES WITH POPULATION OF 5,000 OR LESS

Sec. 1505.251. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a general-law municipality that:

(1) has a population of 5,000 or less; and

(2) is located on the Gulf of Mexico or a channel, canal, bay,

or inlet connected with that gulf.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.252. AUTHORITY FOR HARBOR, WHARF, AND DOCK FACILITIES.

A municipality may purchase, condemn, construct, own, maintain,

improve, repair, operate, or lease:

(1) a wharf, pier, pavilion, dock, harbor, or boat basin; and

(2) another facility associated with a facility listed in

Subdivision (1) that the municipality considers advisable,

including a ferry, marina, elevated platform, parking facility,

restaurant, hotel, motel, club, or other commercial establishment

or municipal building.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.253. AUTHORITY TO ISSUE BONDS. A municipality may:

(1) issue bonds for a purpose described by Section 1505.252 and

provide for the payment of the principal of and interest on the

bonds from the income of the facility, including income from

leasing the facility, less the reasonable cost of the operation

and maintenance of the facility; or

(2) issue bonds for that purpose in the manner provided for the

issuance of other municipal bonds payable from an ad valorem tax

imposed on taxable property in the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1505.254. ELECTION. (a) The governing body of a

municipality may not issue bonds under this subchapter that are

payable from ad valorem taxes unless authorized by a majority of

the qualified voters voting at an election.

(b) The governing body of a municipality may issue bonds under

this subchapter that are payable from the income of a facility

without notice or an election in connection with the issuance of

the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1506. BONDS FOR MUNICIPAL PARKING AND TRANSPORTATION FACILITIES

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE J. SPECIFIC AUTHORITY FOR MUNICIPALITIES TO ISSUE

SECURITIES

CHAPTER 1506. BONDS FOR MUNICIPAL PARKING AND TRANSPORTATION

FACILITIES

SUBCHAPTER A. REVENUE BONDS FOR PARKING FACILITIES IN HOME-RULE

MUNICIPALITIES WITH POPULATION OF LESS THAN 60,000

Sec. 1506.001. APPLICABILITY OF SUBCHAPTER. This Subchapter

applies only to a home-rule municipality that:

(1) has a population of less than 60,000; and

(2) on January 1, 1949, owned and operated a public parking lot.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.002. AUTHORITY TO ISSUE REVENUE BONDS. The governing

body of a municipality by ordinance may issue revenue bonds to

construct a building or other permanent improvement on a parking

lot owned and operated by the municipality on January 1, 1949,

for public parking or storage of motor vehicles.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.003. PLEDGE OF REVENUE. (a) In this section, "net

revenue" means gross revenue minus all operation and maintenance

expenses.

(b) Bonds issued under this subchapter may be secured only by a

pledge of and be payable from the net revenue from the building

or other improvement for which the bonds are issued and the

parking lot on which the building or improvement is located.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.004. BONDS NOT PAYABLE FROM TAXES. (a) A bond issued

under this subchapter:

(1) is not a debt of the municipality;

(2) may be a charge only on the revenue pledged for the payment

of the bond; and

(3) may not be included in determining the power of the

municipality to issue bonds payable from taxation.

(b) A bond issued under this subchapter must contain on its face

the following provision: "The holder of this obligation is not

entitled to demand payment of this obligation out of any money

raised by taxation."

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.005. ELECTION. A municipality may issue bonds under

this subchapter without an election, but the governing body of

the municipality may hold an election in compliance with Chapter

1251 to determine whether a majority of the qualified voters of

the municipality voting in the election approve the issuance of

the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.006. MATURITY. A bond issued under this subchapter

must:

(1) be payable serially; and

(2) mature not later than 40 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.007. SIGNATURES. A bond issued under this subchapter

must be signed by the mayor of the municipality and countersigned

by the secretary of the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.008. EXEMPTION FROM TAXATION. A bond issued under

this subchapter is exempt from taxation by this state or by a

municipal corporation or any other political subdivision of this

state.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.009. PERSONNEL; OPERATION AND MAINTENANCE EXPENSES. A

municipality may employ personnel necessary to operate a building

or other improvement financed under this subchapter. The costs of

operation and maintenance of the building or other improvement

and the parking lot on which the building or other improvement is

located are a first lien against the income from the operation of

the facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.010. FEES FOR SERVICES; RESERVES. (a) A municipality

may establish and enforce fees for the use of a building or other

improvement financed under this subchapter and the parking lot on

which the building or other improvement is located.

(b) While the principal of or interest on a bond issued under

this subchapter is outstanding, the municipality shall charge the

fees in amounts at least sufficient to:

(1) pay all operating and maintenance expenses in connection

with the building or other improvement and the parking lot;

(2) pay the principal of and interest on the outstanding bonds

as the principal matures and as the interest accrues; and

(3) establish and maintain any reserves prescribed in the

ordinance authorizing the issuance of the bonds.

(c) Fees charged under this section must be equal and uniform

within classes defined by the governing body of the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.011. ADDITIONAL BONDS. While any bonds issued under

this subchapter are outstanding, the municipality may not issue

additional bonds of equal dignity against the pledged revenue,

except to the extent and in the manner expressly permitted in the

ordinance authorizing the issuance of the outstanding bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. BONDS FOR PARKING FACILITIES IN HOME-RULE

MUNICIPALITIES

Sec. 1506.051. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a home-rule municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.052. AUTHORITY FOR PARKING FACILITIES. (a) A

municipality may establish, acquire, lease as lessor or lessee,

construct, improve, enlarge, equip, repair, operate, or maintain

a structure, parking area, parking garage, or facility for

off-street parking or storage of motor vehicles or other

conveyances.

(b) The municipality may:

(1) regulate the use of a facility authorized by Subsection (a);

and

(2) establish charges for use of the facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.053. AUTHORITY TO ESTABLISH IMPROVEMENT DISTRICTS AND

ISSUE BONDS. The governing body of a municipality may:

(1) designate by clearly defined boundaries one or more

improvement districts within the municipality; and

(2) borrow money on the credit of the municipality by issuing

bonds as provided by this subchapter to acquire or construct a

facility authorized by Section 1506.052.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.054. ELECTION. (a) A municipality may not issue

bonds to acquire or construct a facility in an improvement

district under this subchapter unless a majority of the qualified

voters of the improvement district voting at an election held for

that purpose approve the issuance of the bonds.

(b) Each proposition to issue bonds in an improvement district

under this subchapter must distinctly specify the purpose for

which the bonds are to be issued and the facility to be acquired

or constructed.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.055. FORM OF BOND. A bond issued under this

subchapter must specify the purpose for which it is issued.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.056. SALE OF BONDS. A municipality may sell bonds

issued under this subchapter in lots as the governing body of the

municipality directs.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.057. INTEREST AND SINKING FUND TAX. (a) A

municipality may not issue bonds under this subchapter creating a

debt against the municipality or an improvement district unless

the municipality provides for the imposition of an annual ad

valorem tax on property in the improvement district at a rate

sufficient to:

(1) pay the interest on the bonds; and

(2) create a sinking fund of at least two percent on the bonds.

(b) The rate of the tax may not exceed 50 cents on the $100

valuation of property taxable by the municipality.

(c) The tax is in addition to other taxes imposed by the

municipality or authorized to be imposed by the municipal

charter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.058. PROCEEDS OF TAX. The municipal treasurer shall

keep money from the tax imposed under Section 1506.057 in a fund

separate from other funds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.059. INVESTMENT OF SINKING FUND. The sinking fund for

bonds issued under this subchapter may be invested in securities

that are permitted by law for the investment of sinking funds for

other municipal bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.060. EMINENT DOMAIN. A municipality may exercise the

power of eminent domain to acquire the fee simple title to

property to provide a site for a facility authorized by Section

1506.052.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.061. RELOCATION OR ALTERATION EXPENSE. If a

municipality, in the exercise of a power under this subchapter,

including the power of relocation, makes necessary the relocation

or rerouting of, or alteration of the construction of, a highway,

railroad, electric transmission line, telegraph or telephone

property or facility, or pipeline, the relocation or rerouting or

alteration of construction must be accomplished at the sole

expense of the municipality. In this section, "sole expense"

means the actual cost of the relocation or rerouting or

alteration of construction to provide comparable replacement

without enhancement of the facility, after deduction of the net

salvage value derived from the old facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. REVENUE BONDS FOR PARKING IMPROVEMENTS IN CERTAIN

COASTAL MUNICIPALITIES

Sec. 1506.101. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a municipality that:

(1) is located on the Gulf of Mexico or on a channel, canal,

bay, or inlet connected to the Gulf of Mexico; and

(2) has a population of:

(A) more than 56,000 and less than 67,000; or

(B) more than 113,000 and less than 150,000.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 29, eff.

Sept. 1, 2001.

Sec. 1506.102. DEFINITION. In this subchapter, "parking

improvement" means a permanent public improvement consisting of a

structure, parking area, or facility for off-street parking or

storage of motor vehicles or other conveyances.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.103. AUTHORITY FOR PARKING IMPROVEMENTS. A

municipality may establish, acquire, lease as lessor or lessee,

construct, improve, enlarge, equip, repair, operate, or maintain

a parking improvement.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.104. AUTHORITY TO ISSUE REVENUE BONDS. The governing

body of a municipality by ordinance may issue revenue bonds to

provide all or part of the money to establish, acquire, lease,

construct, improve, enlarge, equip, or repair a parking

improvement.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.105. PLEDGE OF REVENUE. (a) Bonds issued under this

subchapter must be secured by a pledge of and be payable from all

or a designated part of the revenue from the parking improvement

for which the bonds are issued, as provided in the ordinance

authorizing the issuance of the bonds.

(b) The pledge securing the bonds is inferior to any previous

pledge of the revenue for the payment of revenue bonds or revenue

refunding bonds that are outstanding.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.106. LIEN ON PARKING IMPROVEMENT. Subject to any

limitation contained in any previous pledge, the governing body

of a municipality may, in addition to pledging the revenue from a

parking improvement, give a lien on all or part of the physical

property acquired with the proceeds from the sale of bonds issued

under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.107. BONDS NOT PAYABLE FROM TAXES. The owner or

holder of a bond issued under this subchapter is not entitled to

demand payment of the principal of or interest on the bond from

money raised by taxation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.108. CONTENTS OF ORDINANCE AUTHORIZING BONDS. (a)

The ordinance authorizing the issuance of bonds under this

subchapter may provide for the flow of funds and the

establishment and maintenance of an interest and sinking fund,

reserve fund, or other fund.

(b) The ordinance may:

(1) prohibit the issuance of additional bonds or other

obligations payable from the pledged revenue; or

(2) reserve the right to issue additional bonds to be secured by

a pledge of and payable from the revenue on a parity with, or

subordinate to, the lien and pledge in support of the bonds being

issued, subject to the conditions prescribed by the ordinance.

(c) The ordinance may contain any other provision or covenant,

including a covenant with respect to the bonds, the pledged

revenue, or the operation and maintenance of the parking

improvement the revenue of which is pledged. The ordinance may

provide for the operation or lease, as lessor or lessee, of all

or part of the parking improvement and the use or pledge of money

derived from operation contracts and leases.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.109. ADOPTION AND EXECUTION OF DOCUMENTS. The

municipality may adopt and have executed any other proceeding or

instrument necessary or convenient to the issuance of bonds under

this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.110. MATURITY. A bond issued under this subchapter

must mature not later than 40 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.111. SIGNATURES. A bond issued under this subchapter

must be signed by the mayor of the municipality and countersigned

by the secretary or clerk of the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.112. SALE OF BONDS. A municipality may sell bonds

issued under this subchapter under the terms determined by the

governing body of the municipality to be the most advantageous

and reasonably obtainable.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.113. INVESTMENT OF BOND PROCEEDS AND FUNDS. (a) The

bond proceeds, until they are needed to implement the purpose for

which the bonds were issued, may be invested in direct

obligations of the United States, placed on time deposit, or

both.

(b) Money in an interest and sinking fund, reserve fund, or any

other fund established or provided for in the bond ordinance may

be invested in the manner and in the securities as provided in

the bond ordinance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.114. CHARGES FOR SERVICES. The governing body of a

municipality shall impose and collect charges for services

provided in connection with a parking improvement the revenue of

which is pledged to secure bonds issued under this subchapter in

amounts at least sufficient to comply with each covenant or

provision in the ordinance authorizing the issuance of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.115. REFUNDING BONDS. (a) The governing body of a

municipality by ordinance may issue revenue refunding bonds to

refund bonds, including revenue refunding bonds, issued under

this subchapter.

(b) Refunding bonds issued under this section must be executed

and mature as provided by this subchapter for original bonds.

(c) The comptroller shall register refunding bonds on surrender

and cancellation of the bonds to be refunded.

(d) The comptroller shall register refunding bonds without the

surrender and cancellation of the bonds to be refunded if the

ordinance authorizing the issuance of the refunding bonds

requires the obligation to be sold and the proceeds from the sale

to be deposited in a place where the bonds to be refunded are

payable.

(e) Refunding bonds to which Subsection (d) applies may be

issued in an amount sufficient to pay:

(1) the principal of the bonds to be refunded; and

(2) the interest on the bonds to be refunded to the option or

maturity date of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.116. CONFLICT OR INCONSISTENCY WITH MUNICIPAL CHARTER.

To the extent of a conflict or inconsistency between this

subchapter and a municipal charter, this subchapter controls.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER D. REVENUE BONDS FOR PARKING AND TRANSPORTATION

FACILITIES IN MUNICIPALITIES WITH POPULATION OF MORE THAN 650,000

Sec. 1506.151. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a municipality with a population of more than 1.1

million.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 30, eff.

Sept. 1, 2001.

Sec. 1506.152. AUTHORITY FOR PARKING AND TRANSPORTATION

FACILITIES. (a) A municipality may acquire, lease as lessor or

lessee, construct, improve, enlarge, equip, and operate:

(1) an off-street parking facility; or

(2) a terminal or station and related properties and facilities

for use by:

(A) passengers, commuters, travelers, shippers, and other

members of the public; and

(B) companies or individuals engaged in the business of

transporting the public or freight by bus, truck, or rail.

(b) A municipality may create an off-street parking system by

combining one or more parking facilities established under

Subsection (a) with one or more other parking facilities

previously owned by the municipality or acquired under a law

other than this subchapter that authorizes the municipality to

own and operate parking facilities, whether or not the other

facility or facilities are operated in connection with any other

municipally owned facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.153. CONTRACTS AND LEASES; JOINT DEVELOPMENT. (a) A

municipality may contract with any person to perform any function

related to a facility described by Section 1506.152(a).

(b) A municipality may lease a facility or other property

described by Section 1506.152(a) to any person on the terms

approved by the governing body of the municipality, including the

amounts of rental, revenue, and payments and the period of years.

(c) A facility or other property described by Section

1506.152(a) may be developed with another public or private

development under an agreement with the owner of the development

on the terms approved by the municipality. The municipality may

include as a part of an agreement the provisions the municipality

determines are appropriate for the use, lease, or sale of any

part of the subsurface, or airspace above the surface, of the

municipality's property that the municipality determines is not

necessary for the purposes of the facility or other property.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.154. AUTHORITY TO ISSUE REVENUE BONDS. (a) The

governing body of a municipality by ordinance may issue revenue

bonds for a purpose authorized by Section 1506.152(a).

(b) A municipality that proposes to create an off-street parking

system under Section 1506.152(b) may by ordinance issue bonds for

the purposes of creating, extending, or improving the system to

the same extent otherwise provided by this subchapter for bonds

issued for a single parking facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.155. PLEDGE OF REVENUE. (a) A municipality may

pledge all or part of the revenue, income, or receipts from the

charges authorized by Section 1506.161 to the payment of bonds

issued under Section 1506.154(a), including principal, interest,

and any other amounts required or permitted in connection with

the bonds.

(b) A municipality may pledge to the payment of bonds issued

under Section 1506.154(b) all or part of the revenue, income, or

receipts from:

(1) the ownership or operation of any facility included in the

municipality's parking system established under Section

1506.152(b); or

(2) parking meters on or adjacent to the public streets of the

municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.156. ADDITIONAL SECURITY. (a) Bonds issued under

this subchapter may be additionally secured by:

(1) an encumbrance on any real property relating to a facility

authorized by this subchapter owned or to be acquired by the

municipality;

(2) an encumbrance on any personal property appurtenant to that

real property; or

(3) a pledge of any portion of a grant, donation, revenue, or

income received or to be received from the United States or any

other public or private source.

(b) The governing body of the municipality may authorize the

execution of a trust indenture, mortgage, deed of trust, or other

instrument as evidence of the encumbrance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.157. MATURITY. A bond issued under this subchapter

must mature not later than 40 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.158. ADDITIONAL BONDS. The ordinance authorizing the

issuance of bonds under this subchapter may provide for the

subsequent issuance of additional parity bonds or subordinate

lien bonds under terms specified in the ordinance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.159. SALE OF BONDS. A municipality may sell bonds

issued under this subchapter in the manner and under the terms

provided by the ordinance authorizing the issuance of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.160. REVIEW AND APPROVAL OF CONTRACTS RELATING TO

BONDS. (a) If bonds issued under this subchapter state that

they are secured by a pledge of revenue or rents from a contract,

including a lease contract, a copy of the contract and the

proceedings related to it must be submitted to the attorney

general.

(b) If the attorney general finds that the bonds have been

authorized and the contract has been made in accordance with law,

the attorney general shall approve the contract.

(c) After the bonds are approved and registered as provided by

Chapter 1202 and the contract is approved as provided by

Subsection (b), the contract is incontestable in a court or other

forum for any reason and is a valid and binding obligation for

all purposes in accordance with its terms.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.161. CHARGES. (a) The governing body of a

municipality may impose and collect charges for the use or

availability of a facility or other property described by Section

1506.152(a) in the amounts and manner determined by the governing

body.

(b) A municipality shall impose pledged charges in amounts that

will be at least sufficient, with any other pledged resources, to

provide for the payment of:

(1) the principal of, interest on, and any other amounts

required in connection with the bonds to which the charges are

pledged; and

(2) to the extent required by the ordinance authorizing the

issuance of the bonds:

(A) expenses incurred in connection with the bonds; and

(B) operation, maintenance, and other expenses incurred in

connection with the facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.162. REFUNDING BONDS. (a) A municipality may refund

or otherwise refinance bonds issued under this subchapter by

issuing refunding bonds under any terms provided by ordinance of

the governing body of the municipality.

(b) All appropriate provisions of this subchapter apply to the

refunding bonds. The refunding bonds shall be issued in the

manner provided by this subchapter for other bonds.

(c) The refunding bonds may be sold and delivered in amounts

sufficient to pay the principal of and interest and any

redemption premium on the bonds to be refunded, at maturity or on

any redemption date.

(d) The refunding bonds may be issued to be exchanged for the

bonds being refunded by them. In that case, the comptroller shall

register the refunding bonds and deliver them to the holder of

the bonds being refunded as provided by the ordinance authorizing

the refunding bonds. The exchange may be made in one delivery or

in installment deliveries.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.163. PUBLIC PURPOSE. The acquisition, construction,

improvement, enlargement, equipment, operation, and maintenance

of a facility or other property described by Section 1506.152(a)

is a public purpose and proper municipal function.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1506.164. CONFLICT OR INCONSISTENCY WITH OTHER LAW. (a)

When bonds are issued under this subchapter, to the extent of any

conflict or inconsistency between this subchapter and another

law, this subchapter controls.

(b) This subchapter is cumulative of all other law on the

subject, but this subchapter is wholly sufficient authority

within itself for the issuance of bonds and the performance of

the other acts and procedures authorized by this subchapter

without reference to any other law or any restrictions or

limitations contained in that law, except as specifically

provided by this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 23, eff.

Sept. 1, 1999.



CHAPTER 1507. OBLIGATIONS RELATING TO MUNICIPAL DEBT AND EXPENSES

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE J. SPECIFIC AUTHORITY FOR MUNICIPALITIES TO ISSUE

SECURITIES

CHAPTER 1507. OBLIGATIONS RELATING TO MUNICIPAL DEBT AND EXPENSES

SUBCHAPTER A. BONDS FOR PAYMENT OF JUDGMENTS

Sec. 1507.001. AUTHORITY TO ISSUE BONDS. A municipality may

issue, sell, and deliver bonds in an amount sufficient to pay a

final judgment of a court, plus the interest and the costs and

expenses connected with the judgment, if:

(1) the judgment is against the municipality or the payment of

the judgment is the legal responsibility of the municipality;

(2) the judgment awards the plaintiff an amount in cash; and

(3) the municipality does not have money available to pay the

amount of the judgment plus the interest and the cost and

expenses connected with the judgment or decree.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.002. ELECTION. (a) A municipality may not issue

bonds under this subchapter unless the bonds are authorized by a

majority vote of the qualified voters of the municipality voting

at an election held for that purpose.

(b) A municipality shall hold an election to issue bonds under

this subchapter in the manner provided for other bond elections

in the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.003. MATURITY. A bond issued under this subchapter

must mature not later than 40 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. REFUNDING OF REFUNDING BONDS ISSUED UNDER

BANKRUPTCY PLAN

Sec. 1507.051. AUTHORITY TO ISSUE REFUNDING BONDS. (a) The

governing body of a municipality by ordinance may issue refunding

bonds in accordance with Subchapters A and D, Chapter 1207, to

refund outstanding refunding bonds if:

(1) the bonds to be refunded were issued under a plan for the

adjustment of the municipality's debts confirmed by a bankruptcy

court under Title 11, United States Code; and

(2) the bonds do not mature in annual installments.

(b) The governing body of a municipality that issues bonds under

this subchapter to refund revenue bonds may secure the bonds

issued under this subchapter by a deed of trust on the

municipality's utility system or by a pledge of the net revenue

of the system if the bonds being refunded provide for that

pledge.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.052. SALE OF BONDS. (a) Instead of exchanging

refunding bonds issued under this subchapter for the bonds being

refunded, a municipality may, at any time after calling the bonds

being refunded for redemption in the manner provided in those

bonds, sell the refunding bonds or the unexchanged portion of the

refunding bonds.

(b) The municipality shall deposit the principal amount received

from the sale of the refunding bonds, and the additional amount

necessary to pay the interest to the call date, with the bank at

which the bonds being refunded are payable.

(c) The municipality shall send to the comptroller a certified

copy of the ordinance authorizing the refunding bonds. The

comptroller shall register the refunding bonds without the

cancellation of the bonds being refunded and shall deliver the

refunding bonds as provided in the ordinance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.053. SIGNATURES. A bond issued under this subchapter

must be signed by the mayor of the municipality and the secretary

or clerk of the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.054. APPLICABILITY OF MUNICIPAL CHARTER. A provision

of a municipal charter relating to the terms, issuance, sale, or

delivery of bonds does not apply to a bond issued under this

subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. REFUNDING OF REFUNDING BONDS ADJUDICATED AS VALID

OR ISSUED UNDER BANKRUPTCY PLAN

Sec. 1507.101. AUTHORITY TO ISSUE REFUNDING BONDS. The

governing body of a municipality by ordinance may issue refunding

bonds in accordance with Subchapters A and D, Chapter 1207, to

refund outstanding refunding bonds:

(1) that:

(A) a federal court by decree adjudicated to be valid; or

(B) were issued under a plan for the adjustment of the

municipality's debts confirmed by a bankruptcy court under Title

11, United States Code; and

(2) that were issued under the authority of an ordinance

specifying a minimum fixed tax rate to be imposed in each year

during which any of those bonds or interest on those bonds is

outstanding.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.102. SALE OF BONDS. (a) Instead of exchanging

refunding bonds issued under this subchapter for the bonds being

refunded, a municipality may sell the refunding bonds or the

unexchanged portion of the refunding bonds.

(b) The municipality shall deposit the principal amount received

from the sale of the refunding bonds, and the additional amount

necessary to pay the interest to the call date or maturity dates,

with the bank at which the original refunding bonds are payable.

(c) The municipality shall send to the comptroller a certified

copy of the ordinance authorizing the refunding bonds. The

comptroller shall register the refunding bonds without the

cancellation of the bonds being refunded and shall deliver the

refunding bonds as provided in the ordinance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.103. SIGNATURES. A bond issued under this subchapter

must be signed by the mayor of the municipality and the secretary

or clerk of the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.104. APPLICABILITY OF MUNICIPAL CHARTER. A provision

of a municipal charter relating to the terms, issuance, sale, or

delivery of bonds does not apply to a bond issued under this

subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER D. TAX BONDS FOR PAYMENT OF CURRENT EXPENSES

Sec. 1507.151. AUTHORITY TO ISSUE BONDS. (a) The governing

body of a municipality by ordinance may issue bonds secured by

and payable from ad valorem taxes to provide for the payment of

all or part of the municipality's current expenses for a fiscal

year if:

(1) in that fiscal year the municipality has lost or is likely

to lose an amount that is:

(A) more than $15 million; and

(B) more than 15 percent of the municipality's budget for the

fiscal year, not including the amount necessary for debt service;

and

(2) the loss or potential loss is the result of a person who

received municipal funds seeking or acceding to protection under

Title 11, United States Code.

(b) A determination by the municipality's governing body that a

loss has occurred or is likely to occur, or of the amount of a

loss or anticipated loss, is conclusive.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.152. PLEDGE OF TAX. The governing body may pledge to

the payment of the bonds issued under this subchapter an ad

valorem tax sufficient to pay when due the principal of and

interest on the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.153. ELECTION. The governing body of a municipality

may issue bonds under this subchapter without an election.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.154. LIMITATION. A municipality may not issue bonds

under this subchapter in a principal amount that:

(1) exceeds the amount of loss sustained or anticipated by the

municipality and the cost of issuing the bonds; or

(2) would result in the outstanding aggregate principal amount

of tax bond indebtedness of the municipality exceeding 10 percent

of the assessed valuation of taxable property in the municipality

according to the most recent ad valorem tax roll of the

municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.155. MATURITY. Bonds issued under this subchapter

must mature not later than five years after their date of

issuance as provided by the ordinance authorizing the issuance

and sale of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.156. SALE OF BONDS. A municipality may sell bonds

issued under this subchapter at a public or private sale as

provided by the ordinance authorizing the issuance and sale of

the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.157. NO WAIVER OF CLAIMS. (a) A municipality's

action under this subchapter does not affect or abrogate any

claim the municipality may have with respect to a loss described

by Section 1507.151.

(b) A municipality that issues bonds under this subchapter:

(1) does not waive any claim of the municipality;

(2) is not estopped from recovering on a claim of the

municipality; and

(3) does not ratify any prior action by the municipality in

connection with the loss.

(c) A municipality may reserve any claim the municipality may

have in its action authorizing the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.158. REDEMPTION OF BONDS. After the recovery of a

loss described by Section 1507.151 or the failure of an

anticipated loss described by Section 1507.151 to occur, the

governing body shall promptly redeem bonds issued to cover the

loss or anticipated loss in a principal amount equal to the

amount recovered or the amount of anticipated loss that did not

occur.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.159. CONFLICT WITH MUNICIPAL CHARTER. To the extent

of a conflict between this subchapter and a municipal charter,

this subchapter controls.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.160. CONSTRUCTION. This subchapter shall be liberally

construed to achieve the legislative intent and purposes of this

subchapter. A power granted by this subchapter shall be broadly

interpreted to achieve that intent and those purposes.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER E. NOTES TO FUND OR REFUND GENERAL OPERATING EXPENSES

IN MUNICIPALITIES WITH A POPULATION OF 35,000 TO 45,000

Sec. 1507.201. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a home-rule or special-law municipality with a

population of 35,000 to 45,000.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.202. AUTHORITY TO ISSUE NOTES. A municipality may

issue notes to fund or refund outstanding warrants that were

drawn against the municipality's general fund for general

operating expenses and issued during the calendar year preceding

the calendar year in which the notes are issued.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.203. ELECTION. (a) Before a municipality may issue

notes under this subchapter, the governing body of the

municipality shall order an election on the question of

authorizing the governing body to issue the notes.

(b) The governing body shall hold, give notice of, and declare

the results of an election under this section in the manner

provided by general law for bond elections in the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.204. AUTHORITY TO PASS ORDINANCES AND RESOLUTIONS. If

the issuance of the notes is authorized at the election, the

governing body of the municipality may pass ordinances and

resolutions for the issuance of the notes.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.205. MATURITY. A note issued under this subchapter

must mature not later than 10 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.206. PLEDGE. A municipality may pledge the full faith

and credit of the municipality to the payment of a note issued

under this subchapter and the interest on the note.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.207. PAYMENT OF WARRANTS WHILE NOTES ARE OUTSTANDING.

If a warrant is drawn against the municipality's general fund

during a calendar year in which a note issued under this

subchapter is outstanding, the municipality shall pay the warrant

from current funds appropriated for the purpose for which the

warrant is drawn. The municipality may not fund or refund the

warrant.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER F. BONDS FOR PAYMENT OF CURRENT EXPENSES IN

MUNICIPALITIES WITH A POPULATION OF 161,000 OR MORE

Sec. 1507.251. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a municipality with a population of 161,000 or

more.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.252. AUTHORITY TO ISSUE WARRANTS OR NOTES. (a) The

governing body of a municipality may issue warrants or notes

drawn against the current revenues of the municipality for the

fiscal year to:

(1) provide for the payment of the municipality's expenses for

the fiscal year in which the warrants or notes are issued or for

any portion of that fiscal year; or

(2) refund the principal of and interest on warrants and notes

issued under this subchapter.

(b) Warrants and notes issued under this subchapter must be

dated and numbered consecutively as issued.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.253. PLEDGE OF REVENUE; PAYMENT. (a) A warrant or

note issued under this subchapter is a lien on:

(1) the revenue of the municipality for the fiscal year during

which the warrant or note is issued that is available for payment

of the warrant or note; or

(2) a designated portion of that revenue.

(b) A municipality shall pay a warrant or note:

(1) consecutively according to its respective date and number as

money for payment becomes available; or

(2) on a date during the fiscal year on which, in the estimate

of the governing body, sufficient revenue will be available for

payment of the warrant or note.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.254. LIMITATION ON AMOUNT OF WARRANTS AND NOTES

ISSUED. (a) The governing body may not issue warrants or notes

under this subchapter in an amount exceeding 80 percent of the

difference between:

(1) the estimated revenue of the municipality for the fiscal

year; and

(2) the sum of:

(A) the interest on the bonded indebtedness of the municipality

to be paid from that revenue; and

(B) any amount that the municipality is required to pay from

that revenue into a sinking fund, special fund, or special trust

fund of the municipality.

(b) The limitation prescribed by Subsection (a) does not apply

to warrants or notes issued for refunding purposes.

(c) The aggregate principal amount of warrants or notes issued

under this subchapter and outstanding at any time in a fiscal

year may not exceed the greatest amount by which the proposed

expenditures for the fiscal year are estimated by the governing

body to exceed the estimated revenue available for payment of

warrants and notes during the fiscal year, as computed under

Subsection (a).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1507.255. SALE OF WARRANTS OR NOTES. A municipality may

sell warrants or notes issued under this subchapter at a public

or private sale as provided in the ordinance authorizing the

issuance and sale of the warrants or notes.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1508. OBLIGATIONS FOR MUNICIPAL PARKS, RECREATIONAL FACILITIES, AND AIRPORTS

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE J. SPECIFIC AUTHORITY FOR MUNICIPALITIES TO ISSUE

SECURITIES

CHAPTER 1508. OBLIGATIONS FOR MUNICIPAL PARKS, RECREATIONAL

FACILITIES, AND AIRPORTS

SUBCHAPTER A. OBLIGATIONS FOR PARKS, RECREATIONAL FACILITIES, AND

AIRPORTS

Sec. 1508.001. AUTHORITY FOR PARKS, RECREATIONAL FACILITIES, AND

AIRPORTS. (a) A municipality may:

(1) construct, purchase, or encumber:

(A) a park, swimming pool, golf course, golf course clubhouse,

or ballpark;

(B) a fairground or an exposition building;

(C) an airport; or

(D) land on which a facility described by Paragraphs (A)-(C) is

located; or

(2) encumber anything acquired or to be acquired that relates to

a facility or land constructed or purchased under Subdivision

(1).

(b) A municipality may secure the payment of funds to construct,

purchase, or equip a facility or land described by Subsection

(a)(1).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.002. AUTHORITY TO ISSUE BONDS, NOTES, AND WARRANTS. A

municipality may issue bonds, notes, or warrants to provide the

money to construct or purchase a facility or land described by

Section 1508.001.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.003. PLEDGE OF INCOME. A municipality may pledge the

income from a facility or land described by Section 1508.001 to

the payment of obligations issued under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.004. AUTHORITY TO GRANT FRANCHISE. As additional

security for an obligation described by Section 1508.002, a

municipality may, under the terms of the encumbrance, grant to

the purchaser under sale or foreclosure a franchise to operate

the facility or land for a term not to exceed 20 years from the

date of purchase, subject to all laws regulating same then in

force.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.005. OBLIGATIONS NOT DEBT OF MUNICIPALITY. An

obligation issued under this subchapter:

(1) is not a debt of the municipality;

(2) may be a charge only on the facility or land pledged for the

payment of the obligation; and

(3) may not be included in determining the power of the

municipality to issue bonds for any purpose authorized by law.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.006. ELECTION. (a) Unless authorized at an election

by a majority vote of the qualified voters of the municipality, a

municipality may not:

(1) encumber a facility or land described by Section 1508.001

for more than $5,000 except:

(A) for purchase money;

(B) for funds to construct and equip the facility; or

(C) to refund existing debt that was authorized by law; or

(2) sell a facility or land described by Section 1508.001.

(b) The governing body of the municipality shall hold an

election under this section in the manner provided for other bond

elections in the municipality.

(c) If approved by a majority vote of the qualified voters at an

election held for that purpose before November 14, 1935, an

election is not required to encumber:

(1) a golf course or golf course clubhouse;

(2) a fairground or an exposition building;

(3) an airport; or

(4) land for a facility described by Subdivisions (1)-(3).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.007. RECORDS. The mayor of a municipality that has a

facility or land described by Section 1508.001 shall establish

and maintain a complete system of records that:

(1) show each free service provided in connection with the

facility or land and the value of the service; and

(2) show separately the amounts spent and amounts set aside for

operation, salaries, labor, materials, repairs, maintenance,

depreciation, replacements, extensions, interest, and the

creation of a sinking fund to pay the bonds or debt.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.008. ANNUAL REPORT. (a) Not later than February 1 of

each year, the superintendent or manager of a facility or land

described by Section 1508.001 shall file with the mayor of the

municipality a detailed report of the operation of the facility

or land for the year ending the preceding January 1.

(b) The report must show the total amount of money collected and

the balance due, and the total disbursements made and the amounts

remaining unpaid, resulting from the operation of the facility or

land during that year.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.009. OFFENSE. (a) A mayor commits an offense if the

mayor fails to:

(1) establish the system of records required by Section 1508.007

before the 91st day after the date the construction or purchase

of the facility or land is completed; or

(2) maintain the system of records required by Section 1508.007.

(b) A superintendent or manager of a facility or land described

by Section 1508.001 commits an offense if the superintendent or

manager fails to file a report required by Section 1508.008.

(c) An offense under this section is a misdemeanor punishable by

a fine of not less than $100 or more than $1,000.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.010. CIVIL ENFORCEMENT. A taxpayer who resides in the

municipality or a holder of an obligation issued under this

subchapter and secured by the encumbered revenue from a facility

or land described by Section 1508.001 is entitled to enforce this

subchapter by appropriate civil action in a district court in the

county in which the municipality is located.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. REVENUE BONDS FOR SWIMMING POOLS

Sec. 1508.051. AUTHORITY FOR SWIMMING POOLS. A municipality

may:

(1) purchase, construct, improve, enlarge, or repair a municipal

swimming pool; or

(2) encumber:

(A) a municipal swimming pool or anything acquired that relates

to the pool; or

(B) the gross income and revenue from a municipal pool.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.052. AUTHORITY TO ISSUE REVENUE BONDS. A municipality

may issue revenue bonds to purchase, construct, improve, enlarge,

or repair a municipal swimming pool.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.053. ISSUANCE OF BONDS. Except as provided by this

subchapter, a municipality shall issue bonds for a purpose

described by Section 1508.052, including additional bonds and

refunding bonds, in the manner provided by Subchapter B, Chapter

1502.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.054. BONDS NOT DEBT OF MUNICIPALITY. A bond issued

under this subchapter:

(1) is not a debt of the municipality;

(2) may be a charge only on the property or income pledged for

the payment of the bond; and

(3) may not be included in determining the power of the

municipality to issue bonds for any other purpose authorized by

law.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.055. EFFECT ON OTHER LAW. This subchapter does not

affect any other law relating to the issuance of revenue bonds by

a municipality, including Subchapter B, Chapter 1502.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. OBLIGATIONS FOR HEALTH AND RECREATIONAL FACILITIES

IN MUNICIPALITIES WITH POPULATION OF 5,000 OR MORE

Sec. 1508.101. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a municipality with a population of 5,000 or

more.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 711, Sec. 1, eff. June

20, 2003.

Sec. 1508.102. AUTHORITY FOR CERTAIN HEALTH OR RECREATIONAL

FACILITIES. (a) A municipality may acquire, encumber,

construct, maintain, operate, repair, or remodel:

(1) a health and recreational facility, park, playground, hotel,

bathhouse, or swimming pool or facility; or

(2) an installation or establishment necessary or desirable as a

part of a facility described by Subdivision (1).

(b) A municipality may not encumber under this section a project

acquired on or before November 14, 1935.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.103. AUTHORITY TO ISSUE BONDS, NOTES, AND WARRANTS. A

municipality may issue bonds, notes, or warrants to provide money

for an acquisition or an activity authorized by Section 1508.102.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.104. PLEDGE OF INCOME. A municipality may pledge the

income from a project described by Section 1508.102 to the

payment of an obligation issued under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.105. MORTGAGE. A municipality may secure the payment

of funds for a purchase under this subchapter with an instrument

of pledge or mortgage as desired by the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.106. OBLIGATION NOT PAYABLE FROM TAXES. (a) An

obligation issued under this subchapter:

(1) is not a debt of the municipality;

(2) may be a charge only on the property and revenue encumbered;

and

(3) may not be included in determining the power of the

municipality to issue bonds for any purpose authorized by law.

(b) A contract, bond, warrant, or note issued or executed under

this subchapter must contain the following provision: "The holder

of this obligation is not entitled to demand payment of this

obligation out of any money raised by taxation."

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.107. APPLICATION OF OTHER LAW. The provisions of

Chapter 252, Local Government Code, regarding notice, competitive

bids, and the right to referendum do not apply to a municipality

issuing revenue bonds under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.108. OPERATING EXPENSES AS FIRST LIEN. If the income

from a project described by Section 1508.102 is encumbered under

this subchapter, each expense of operation and maintenance of the

project, including all salaries, labor, materials, interest,

repairs, and extensions necessary to maintain the project, and

each proper item of expense, is a first lien and charge against

the income.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.109. RENTS AND CONCESSION CHARGES. (a) The governing

body that manages and controls a project under Section 1508.111

shall impose and collect rents and concession charges for the use

of the project in an amount sufficient to pay:

(1) all operating and maintenance expenses, depreciation,

replacements, salaries, and interest charges;

(2) for an interest and sinking fund sufficient to pay any bonds

issued to purchase, construct, maintain, or improve the project;

and

(3) any outstanding debt against the project.

(b) The governing body may not allow any free use of or free

service in connection with the project.

(c) The charges imposed under Subsection (a) must comply with

the requirements of any governmental agency lending or providing

funds for the project.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.110. USE OF INCOME FOR OTHER PURPOSE PROHIBITED. A

municipality may not use the income from a project described by

Section 1508.102 to pay another debt, expense, or obligation of

the municipality until the debt secured by the income is fully

paid.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.111. MANAGEMENT AND CONTROL. (a) The contract under

which a project authorized by Section 1508.102 is encumbered must

provide for the placement of the management and control of the

project during the time the project is encumbered in:

(1) the governing body of the municipality; or

(2) another governing body established for that purpose by the

governing body of the municipality.

(b) The governing body that manages and controls a project under

Subsection (a) may:

(1) adopt rules governing the use and rental of the project and

for the payment of rents and concession charges; and

(2) provide penalties for:

(A) the violation of rules adopted under Subdivision (1);

(B) the use of the project without the consent or knowledge of

the authorities in charge of the project; or

(C) any interference with, trespass on, or injury to the project

or the property on which the project is located.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.112. APPOINTMENT OF TRUSTEE; ATTORNEY'S FEES. A

contract under which a project is encumbered under this

subchapter may provide for:

(1) the selection of a trustee to sell the project on:

(A) a default in the payment of principal or interest; or

(B) a violation of the terms of the encumbrance;

(2) the selection of a successor trustee if the original trustee

or a substitute trustee is disqualified or fails to act; and

(3) attorney's fees in an amount not to exceed 10 percent of the

unpaid principal.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.113. NOTICE TO GOVERNING BODY BEFORE FORECLOSURE OR

OTHER ACTION. (a) Unless written notice is given to the

governing body of the municipality in accordance with this

section that there is a default in payment of any installment of

principal of or interest on an obligation issued under this

subchapter or another violation of the terms of the pledge or

loan:

(1) a collection fee may not accrue;

(2) a foreclosure proceeding may not be initiated in a court or

through a trustee; and

(3) an option to mature any part of an obligation because of the

default may not be exercised.

(b) A notice under Subsection (a) must be sent by prepaid

registered mail to each member of the governing body of the

municipality, addressed to the member at the post office in the

municipality.

(c) An action described by Subsection (a) may not be taken:

(1) before the 91st day after the date the notice is mailed; or

(2) if the default that gave rise to the action is cured within

the time described by Subdivision (1).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER D. BONDS FOR PARKS AND RECREATIONAL FACILITIES IN

MUNICIPALITIES WITH POPULATION OF 1.9 MILLION OR MORE

Sec. 1508.151. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a municipality with a population of 1.9 million

or more.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 31, eff.

Sept. 1, 2001.

Sec. 1508.152. AUTHORITY FOR PARK FACILITIES. (a) A

municipality may acquire by any means or construct, improve, or

equip property for park purposes, including establishing,

acquiring, leasing or contracting for as lessee or lessor,

constructing, improving, enlarging, equipping, maintaining,

repairing, or operating:

(1) a golf course, clubhouse, or pro shop;

(2) a tennis court or facility;

(3) a swimming pool;

(4) a marina;

(5) a recreation center;

(6) a rugby field;

(7) a baseball field;

(8) a zoo;

(9) a clarification lake or pool;

(10) a park transportation system or equipment;

(11) a theater;

(12) a bicycle trail;

(13) a multipurpose shelter;

(14) a service facility;

(15) a recreational facility;

(16) a water, sewer, or drainage facility necessary for a

facility described by Subdivisions (1)-(15); or

(17) a structure, area, or facility to be used in connection

with a facility described by Subdivisions (1)-(15) for parking

and storage of motor vehicles or other conveyances.

(b) A municipality may enter into an agreement under which a

facility described by Subsection (a) is operated on behalf of the

municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.153. AUTHORITY TO ISSUE REVENUE BONDS. The governing

body of a municipality by ordinance may issue revenue bonds for a

purpose authorized by Section 1508.152.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.154. PLEDGE OF REVENUE. A municipality may pledge all

or part of the revenue, income, or receipts from a facility

described by Section 1508.152(a) to the payment of bonds,

including principal, interest, and any other amounts required or

permitted in connection with the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.155. ADDITIONAL SECURITY. (a) The bonds may be

additionally secured by:

(1) an encumbrance on any real property relating to a facility

described by Section 1508.152(a) owned or to be acquired by the

municipality; or

(2) an encumbrance on any personal property appurtenant to that

real property.

(b) The governing body of the municipality may authorize the

execution of a trust indenture, mortgage, deed of trust, or other

form of encumbrance as evidence of the debt.

(c) The municipality may also pledge to the payment of the bonds

all or part of any grant, donation, revenue, or income received

or to be received from the United States or any other public or

private source.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.156. MATURITY. A bond issued under this subchapter

must mature not later than 40 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.157. ADDITIONAL BONDS. The ordinance that authorizes

the issuance of bonds under this subchapter may provide for the

issuance of additional parity bonds or subordinate lien bonds

under the terms specified in the ordinance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.158. SALE OF BONDS. A municipality may sell bonds

issued under this subchapter in the manner and under the terms

provided in the ordinance authorizing the issuance of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.159. REVIEW AND APPROVAL OF CONTRACTS BY ATTORNEY

GENERAL. (a) If the bonds state that they are secured by a

pledge of revenue or rents from a contract, including a lease

contract, a copy of the contract and the proceedings relating to

it must also be submitted to the attorney general.

(b) If the attorney general finds that the bonds have been

authorized and the contract has been made in accordance with law,

the attorney general shall approve the contract.

(c) After the bonds are approved and registered under Chapter

1202 and the contract is approved under Subsection (b), the

contract is incontestable for any reason and is a binding

obligation for all purposes in accordance with its terms.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.160. CHARGES. (a) The governing body of a

municipality may impose and collect charges for the use of a

facility described by Section 1508.152(a).

(b) A municipality shall impose and collect charges in an amount

that will be at least sufficient, with any other pledged

resources, to provide for the payment of:

(1) the principal of, interest on, and any other amounts

required in connection with the bonds; and

(2) to the extent required by the ordinance authorizing the

issuance of the bonds:

(A) expenses incurred in connection with the bonds; and

(B) operation, maintenance, and other expenses incurred in

connection with the facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.161. USE OF AD VALOREM TAXES. (a) In addition to or

instead of a pledge of revenue, a municipality may impose and

pledge to the payment of any portion of the operation and

maintenance costs of a facility described by Section 1508.152(a)

a continuing annual ad valorem tax imposed at a rate sufficient

for that purpose as provided in the ordinance authorizing the

issuance of bonds under this subchapter.

(b) A tax under this section:

(1) must be imposed at a rate within any limit contained in the

municipal charter; and

(2) may not be used for the payment of the principal of or

interest on the bonds.

(c) The proceeds of a tax pledged under this section shall be

used annually, to the extent required by or provided in the

ordinance authorizing the issuance of the bonds, for the

operation and maintenance of the facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.162. REFUNDING BONDS. (a) A municipality may refund

or otherwise refinance bonds issued under this subchapter by

issuing refunding bonds under any terms provided by the ordinance

authorizing the issuance of the bonds. All appropriate provisions

of this subchapter apply to the refunding bonds. The refunding

bonds shall be issued in the manner provided by this subchapter

for other bonds.

(b) The refunding bonds may be sold and delivered in amounts

necessary to pay the principal of and interest and any redemption

premium on the bonds to be refunded, at maturity or on any

redemption date.

(c) The refunding bonds may be issued to be exchanged for the

bonds being refunded by them. In that case, the comptroller shall

register the refunding bonds and deliver them to the holder of

the bonds being refunded as provided by the ordinance authorizing

the issuance of the bonds. The exchange may be made in one

delivery or in installment deliveries.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.163. PUBLIC PURPOSE. Each purpose authorized by

Section 1508.152 is a public purpose and a proper municipal

function.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.164. CONFLICT OR INCONSISTENCY WITH OTHER LAW. When

bonds are issued under this subchapter, to the extent of any

conflict or inconsistency between this subchapter and another law

or a charter provision of a home-rule municipality, this

subchapter controls.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER E. CERTIFICATES OF INDEBTEDNESS FOR SEA LIFE PARK AND

OCEANARIUM

Sec. 1508.201. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a municipality that owns a sea life park and

oceanarium for which any portion of the costs of construction,

equipment, or development is paid from the proceeds of general

obligation park bonds authorized by an election held in the

municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.202. AUTHORITY TO ISSUE CERTIFICATES OF INDEBTEDNESS.

(a) The governing body of a municipality by ordinance may issue

certificates of indebtedness to obtain money to:

(1) operate, maintain, repair, develop, or expand the sea life

park and oceanarium;

(2) acquire equipment and inventories for the sea life park and

oceanarium;

(3) pay for services when performed, or for items when acquired,

for the benefit of the municipality under an agreement relating

to the development, operation, equipping, staffing, or

maintenance of the sea life park and oceanarium, including a

lease, use, purchase, concession, or operating agreement; or

(4) acquire a facility, asset, or right from an operator under

Section 1508.206.

(b) A municipality may issue certificates of indebtedness for a

purpose described by Subsections (a)(1)-(3) in connection with

another public facility:

(1) owned by the municipality in conjunction with the sea life

park and oceanarium; and

(2) authorized under Subchapter B, Chapter 305, Local Government

Code, or Subchapter A, Chapter 1504.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.203. SECURITY FOR CERTIFICATES. (a) Certificates of

indebtedness issued under this subchapter may be secured by and

made payable from:

(1) taxes;

(2) revenue; or

(3) both taxes and revenue.

(b) To secure the repayment of certificates of indebtedness

issued under this subchapter or bonds issued to refund

certificates of indebtedness issued under this subchapter, the

governing body of a municipality may:

(1) pledge any portion of the revenue from the ownership or

operation of any facility, asset, or right under this subchapter;

or

(2) execute a deed of trust or mortgage lien on any portion of a

facility described by Section 1508.202.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.204. SALE OR DELIVERY OF CERTIFICATES. The ordinance

authorizing the issuance of certificates of indebtedness under

this subchapter may include provisions for any manner of:

(1) sale of the certificates;

(2) exchange of the certificates for property or services; or

(3) delivery of the certificates.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.205. AUTHORITY TO ENTER INTO AGREEMENT REGARDING

PUBLIC FACILITIES. (a) The governing body of a municipality may

enter into an agreement relating to the operation, maintenance,

development, expansion, equipment, or supplying of a public

facility described by Section 1508.202.

(b) An agreement authorized by Subsection (a) may be entered

into only:

(1) on the issuance of certificates of indebtedness under this

subchapter; or

(2) in anticipation of:

(A) the issuance of certificates of indebtedness under this

subchapter; or

(B) the receipt of revenue from a public facility instead of the

issuance of certificates of indebtedness.

(c) The agreement may be of a type, on the terms, and entered

into under procedures that the governing body determines best,

necessary, and proper.

(d) The proceeds from the certificates of indebtedness, or the

revenue received instead of issuing certificates, may be used to

satisfy an agreement under this section.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.206. ACQUISITION OF PUBLIC FACILITY FROM OPERATOR.

(a) A municipality may acquire any portion of a public facility

described by Section 1508.202, or an asset or right related to

the facility, including broadcasting or similar rights, from a

person or corporation that operates any portion of the facility

on behalf of the municipality under an agreement, including a

lease, use, purchase, concession, or operating agreement, if:

(1) the governing body of the municipality determines that the

facility could be better and more efficiently operated directly

by the municipality or through another method; and

(2) the person or corporation consents to the acquisition.

(b) The method used by the municipality to operate the facility

may include the use of an operating board appointed by the

governing body, with the board's powers granted by ordinance or

another method.

(c) A facility, asset, or right acquired under this section may

be used or sold by the municipality. In conjunction with the use

or sale, the municipality may promote or advertise:

(1) the municipality;

(2) the facility; or

(3) an event conducted in or in connection with the facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.207. DISCONTINUATION OF SEA LIFE PARK AND OCEANARIUM;

SALE OR LEASE OF SURPLUS PROPERTY. (a) The governing body of a

municipality by ordinance may abandon the use of property for a

sea life park and oceanarium and sell or lease the property for

any purpose the governing body determines is appropriate and in

the interest of the residents of the municipality if:

(1) the property was partly or wholly financed under this

subchapter; and

(2) the governing body finds that use of the property as a sea

life park and oceanarium should be abandoned because:

(A) the sea life park and oceanarium is no longer economically

feasible; and

(B) the continued use of the property as a sea life park and

oceanarium would be unprofitable.

(b) The municipality must sell property under this section only

to the highest and best bidder as required for other property

sold by the municipality.

(c) The municipality may lease property under this section for

another purpose for a term and under such other provisions as

agreed to by the governing body.

(d) The municipality shall apply rent received under a lease

under Subsection (c) as required by any ordinance authorizing the

issuance of certificates of indebtedness secured in whole or in

part by revenue derived from the sea life park and oceanarium.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1508.208. CONFLICT OR INCONSISTENCY WITH OTHER LAW. When

any certificates of indebtedness are being issued or any act or

contract is undertaken under this subchapter, to the extent of

any conflict or inconsistency between this subchapter and another

law applicable to the municipality, this subchapter controls.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1509. OBLIGATIONS FOR OTHER MUNICIPAL PURPOSES

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE J. SPECIFIC AUTHORITY FOR MUNICIPALITIES TO ISSUE

SECURITIES

CHAPTER 1509. OBLIGATIONS FOR OTHER MUNICIPAL PURPOSES

SUBCHAPTER A. BONDS FOR FACILITIES TO BE SOLD OR LEASED TO PUBLIC

OR PRIVATE ENTITIES

Sec. 1509.001. AUTHORITY TO ACQUIRE PROPERTY FOR LEASE TO PUBLIC

OR PRIVATE ENTITY. (a) A municipality may acquire land and may

construct or acquire a building or other facility for the purpose

of leasing the land, building, or other facility to:

(1) a political subdivision or state agency for public use;

(2) an individual, private corporation, or other private entity

for use in manufacturing or another commercial activity; or

(3) if the municipality is a defense community as defined by

Section 397.001, Local Government Code, the federal government to

enhance the military value of a military facility located in or

near the defense community.

(b) A municipality may not acquire land under Subsection (a) by

eminent domain.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1302, Sec. 1, eff. June 18, 2005.

Sec. 1509.002. AUTHORITY TO ACQUIRE PROPERTY FOR SALE OR LEASE

TO INSTITUTION OF HIGHER EDUCATION. (a) In this section,

"institution of higher education" has the meaning assigned by

Section 61.003, Education Code.

(b) This section applies only to a municipality that:

(1) has a population of more than 15,000 but less than 16,000;

and

(2) is located in two counties with populations of 325,000 or

more but less than 3.5 million.

(c) A municipality may acquire land and may construct or acquire

a building or other facility for the purpose of selling or

leasing the land, building, or other facility to an institution

of higher education that will provide a significant number of

vocational and vocational-technical education courses in the

facility for public use.

(d) The municipality may sell or lease the property:

(1) without public notice or bidding; and

(2) on terms the governing body of the municipality finds

acceptable.

(e) A municipality may not acquire land under this section by

eminent domain.

(f) A sale under Subsection (c) may be by an installment sale

agreement or otherwise.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 32, eff.

Sept. 1, 2001.

Sec. 1509.003. AUTHORITY TO ISSUE BONDS. To develop and

diversify the economy of this state and eliminate unemployment or

underemployment in this state under the authority granted by

Section 52-a, Article III, Texas Constitution, a municipality may

issue and sell bonds to finance an action taken under Section

1509.001 or 1509.002.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.004. BOND PAYMENTS FROM REVENUE OR TAXES. (a) A

municipality may provide for payment of the principal of and

interest on bonds issued under this subchapter by:

(1) pledging all or part of the revenue from the sale or lease

of all or part of the land, building, or other facility financed

by the bonds, after deduction of reasonable operation and

maintenance costs;

(2) imposing an annual ad valorem tax; or

(3) combining those sources.

(b) A municipality with a population of 80,000 or more may also

provide for the payment of the principal of or interest on the

bonds by pledging all or any part of other municipal revenue that

is not prohibited from being used for that payment.

(c) A municipality with a population of at least 50,000 that has

taken action under Section 1509.001(a)(3) may also provide for

the payment of the principal of or interest on the bonds issued

to finance the action taken by pledging all or any part of other

municipal revenue that the municipality is not prohibited from

using for that payment.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1302, Sec. 2, eff. June 18, 2005.

Sec. 1509.005. ELECTION REQUIRED TO SECURE BONDS WITH TAX

REVENUE. Bonds to be issued under this subchapter that are

payable in whole or in part from ad valorem taxes must be

approved, before issuance, by a vote of a majority of the

registered voters of the municipality voting on the issue.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.006. CONTENTS OF ORDINANCE, ORDER, OR RESOLUTION

AUTHORIZING BONDS. (a) In the ordinance, order, or resolution

authorizing the issuance of bonds under this subchapter, the

governing body of a municipality may provide for the deposit and

accounting of money and the establishment and maintenance of an

interest and sinking fund, a reserve fund, or another fund.

(b) The ordinance, order, or resolution may make additional

covenants relating to the bonds, the pledged revenue, or the

operation and maintenance of any land, building, or other

facility the revenue of which is pledged for bond payments.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.007. ADOPTION AND EXECUTION OF DOCUMENTS. The

governing body of a municipality may adopt and have executed any

proceeding or instrument necessary and convenient in:

(1) the issuance of bonds under this subchapter; or

(2) the acquisition and sale or lease of any land, building, or

other facility under Section 1509.001 or 1509.002.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.008. MATURITY. A bond issued under this subchapter

must mature not later than 40 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.009. IMPOSITION OF TAX. (a) The governing body of a

municipality may annually impose ad valorem taxes to pay the

principal of and interest on bonds issued under this subchapter

that are payable in whole or in part from ad valorem taxes only

if the taxes are approved at an election held under Section

1509.005.

(b) A municipality may not impose ad valorem taxes to pay the

principal of or interest on bonds issued under this subchapter

payable wholly from revenue from one or more leases or other

contracts made under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.010. GRANTS FOR PRISONS OR LAW ENFORCEMENT FACILITIES

NOT PROHIBITED. This subchapter does not prohibit a municipality

from making a grant of money or property to an agency of this

state to assist the agency in acquiring or developing a site for

a prison or other law enforcement detention facility, regardless

of whether the site is located inside or outside the municipal

boundaries.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. BONDS FOR FARMERS' MARKETS IN MUNICIPALITIES WITH

POPULATION OF MORE THAN 650,000

Sec. 1509.101. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a municipality with a population of more than 1.1

million.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 33, eff.

Sept. 1, 2001.

Sec. 1509.102. DEFINITION. In this subchapter, "farmers'

market" means a public marketplace where a person is permitted to

sell agricultural and other products.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.103. AUTHORITY FOR FARMERS' MARKET. A municipality

may:

(1) acquire, lease as lessor or lessee, construct, improve,

enlarge, or operate a farmers' market; and

(2) contract with any public or private entity to perform any

function authorized by this section.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.104. AUTHORITY TO ISSUE REVENUE BONDS. The governing

body of a municipality may issue revenue bonds for a purpose

authorized by Section 1509.103.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.105. PLEDGE OF REVENUE. A municipality may pledge all

or part of the revenue, income, or receipts from the farmers'

market to the payment of the bonds, including principal,

interest, and any other amounts required or permitted in

connection with the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.106. ADDITIONAL SECURITY. (a) Bonds issued under

this subchapter may be additionally secured by:

(1) an encumbrance on any real property relating to a farmers'

market owned or to be acquired by the municipality;

(2) an encumbrance on any personal property appurtenant to real

property described by Subdivision (1); or

(3) a pledge of any portion of a grant, donation, or revenue, or

income received or to be received from the United States or any

other public or private source.

(b) The governing body of the municipality may authorize the

execution of a trust indenture, mortgage, deed of trust, or other

instrument as evidence of the encumbrance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.107. MATURITY. A bond issued under this subchapter

must mature not later than 40 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.108. ADDITIONAL BONDS. The ordinance authorizing the

issuance of bonds under this subchapter may provide for the

subsequent issuance of additional parity bonds or subordinate

lien bonds under terms specified in the ordinance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.109. SALE OF BONDS. A municipality may sell bonds

issued under this subchapter in the manner and under the terms

provided by the ordinance authorizing the issuance of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.110. REVIEW AND APPROVAL OF CONTRACTS RELATING TO

BONDS. (a) If bonds issued under this subchapter state that the

bonds are secured by a pledge of revenue or rents from a

contract, including a lease contract, a copy of the contract and

the proceedings related to it must be submitted to the attorney

general.

(b) If the attorney general finds that the bonds have been

authorized and the contract has been made in accordance with law,

the attorney general shall approve the contract.

(c) After the bonds are approved and registered as provided by

Chapter 1202 and the contract is approved under Subsection (b),

the contract is incontestable in a court or other forum for any

reason and is a valid and binding obligation for all purposes in

accordance with its terms.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.111. CHARGES. (a) The governing body of a

municipality may impose and collect charges for the use or

availability of the farmers' market.

(b) The municipality shall impose and collect pledged charges in

an amount that will be at least sufficient, with any other

pledged resources, to provide for the payment of:

(1) the principal of, interest on, and any other amounts

required in connection with the bonds; and

(2) to the extent required by the ordinance authorizing the

issuance of the bonds:

(A) expenses incurred in connection with the bonds; and

(B) operation, maintenance, and other expenses incurred in

connection with the farmers' market.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.112. REFUNDING BONDS. (a) A municipality may refund

or otherwise refinance bonds issued under this subchapter by

issuing refunding bonds under any terms provided by an ordinance

of the governing body of the municipality.

(b) All appropriate provisions of this subchapter apply to the

refunding bonds. The refunding bonds shall be issued in the

manner provided by this subchapter for other bonds.

(c) The refunding bonds may be sold and delivered in amounts

sufficient to pay the principal of and interest and any

redemption premium on the bonds to be refunded, at maturity or on

any redemption date.

(d) The refunding bonds may be issued to be exchanged for the

bonds to be refunded by them. In that case, the comptroller shall

register the refunding bonds and deliver them to the holder of

the bonds to be refunded as provided by the ordinance authorizing

the refunding bonds. The exchange may be made in one delivery or

in installment deliveries.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.113. PUBLIC PURPOSE. The acquisition, construction,

improvement, enlargement, equipment, operation, or maintenance of

property or a facility for providing a farmers' market is a

public purpose and a proper municipal function.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.114. CONFLICT OR INCONSISTENCY WITH OTHER LAW. When

bonds are issued under this subchapter, to the extent of any

conflict or inconsistency between this subchapter and another

law, this subchapter controls.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER D. BONDS FOR GARBAGE RECLAMATION PROJECTS

Sec. 1509.151. DEFINITION. In this chapter, "garbage

reclamation project" means an undertaking by which solid waste

products are converted into a form usable by persons for any

purpose, including the production of energy.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.152. AUTHORITY FOR GARBAGE RECLAMATION PROJECTS. A

municipality may own and operate a garbage reclamation project.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.153. AUTHORITY TO ISSUE BONDS. If necessary to

exercise the authority granted by Section 1509.152, the governing

body of a municipality may issue and sell bonds to finance:

(1) the purchase, lease, or acquisition by another method of

land, a facility, equipment, or supplies;

(2) the construction or improvement of a facility; and

(3) the installation of equipment.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.154. BOND PAYMENTS FROM REVENUE OR TAXES. The

governing body of the municipality may provide for payment of the

principal of and interest on bonds issued under this subchapter

by:

(1) pledging all or part of the revenue from the ownership or

operation of a garbage reclamation project;

(2) imposing an ad valorem tax; or

(3) combining those sources.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.155. ADDITIONAL SECURITY. (a) Bonds issued under

this subchapter may be secured additionally by an encumbrance on

part or all of the physical property of the garbage reclamation

project and each right relating to that property, vesting in the

trustee the power to:

(1) operate the property;

(2) sell the property to pay the debt; or

(3) take any other action to secure the bonds.

(b) Regardless of an encumbrance on the property, a trust

indenture on the property may:

(1) contain any provision that the governing body of the

municipality prescribes for the security of the bonds and the

preservation of the trust estate;

(2) provide for amendment or modification of the trust

indenture; and

(3) provide for investment of revenue from the garbage

reclamation project.

(c) A purchaser under a sale under the encumbrance of the

property:

(1) is the absolute owner of the property and the rights

purchased; and

(2) may maintain and operate the property.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.156. ELECTION. (a) The governing body of the

municipality may not issue bonds under this subchapter unless the

issuance is authorized by a majority of the qualified voters of

the municipality voting at an election held for that purpose.

(b) The governing body shall hold the election, to the extent

practicable, in compliance with Chapter 1251.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.157. BALLOT PROPOSITION. (a) At an election to

authorize bonds payable wholly from revenue from the garbage

reclamation project, the ballots shall be printed to provide for

voting for or against the proposition: "The issuance of bonds for

a garbage reclamation project in the amount of $__________ and

the pledge of net revenue from the project for the payment of the

bonds."

(b) At an election to authorize bonds payable wholly from ad

valorem taxes, the ballots shall be printed to provide for voting

for or against the proposition: "The issuance of bonds for a

garbage reclamation project in the amount of $__________ and the

imposition of taxes for payment of the bonds."

(c) At an election to authorize bonds payable from both revenue

from the garbage reclamation project and ad valorem taxes, the

ballots shall be printed to provide for voting for or against the

proposition: "The issuance of bonds for a garbage reclamation

project in the amount of $__________ and the pledge of net

revenue and the imposition of ad valorem taxes adequate to

provide for the payment of the bonds."

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.158. CONTENTS OF ORDER OR RESOLUTION AUTHORIZING

BONDS. (a) An order or resolution of the governing body of the

municipality authorizing the issuance of bonds under this

subchapter may provide for the flow of funds and the

establishment and maintenance of an interest and sinking fund, a

reserve fund, or another fund.

(b) The order or resolution may:

(1) prohibit the further issuance of bonds or other obligations

payable from the pledged revenue; or

(2) reserve the right to issue additional bonds to be secured by

a pledge of and payable from the revenue that are on a parity

with, or subordinate to, the lien and pledge on the revenue being

used to support the bonds being issued.

(c) The order or resolution may contain any other provision or

covenant, including a covenant with respect to the bonds, the

pledged revenue, or the operation and maintenance of the garbage

reclamation project the revenue of which is pledged.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.159. ADOPTION AND EXECUTION OF DOCUMENTS. The

governing body of the municipality may adopt and have executed

any other proceeding or instrument necessary and convenient in

the issuance of bonds under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.160. MATURITY. A bond issued under this subchapter

must mature not later than 40 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.161. IMPOSITION OF TAX. (a) The governing body of

the municipality may annually impose ad valorem taxes to pay

bonds issued under this subchapter that are payable in whole or

in part from ad valorem taxes.

(b) The governing body may not impose ad valorem taxes to pay

the principal of or interest on bonds issued under this

subchapter payable wholly from revenue from a garbage reclamation

project.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.162. REFUNDING BONDS. (a) A municipality may issue

refunding bonds to refund all or any part of its outstanding

bonds issued under this subchapter, including matured but unpaid

interest coupons. The comptroller shall register refunding bonds

on the surrender and cancellation of the bonds being refunded.

The refunding may take place in one delivery or in installment

deliveries.

(b) The refunding bonds may be payable from the same sources as

the bonds to be refunded or from other additional sources.

(c) A municipality may, in the order or resolution authorizing

the issuance of the refunding bonds, provide for the sale of the

refunding bonds and the deposit of the proceeds in the place at

which the bonds to be refunded are payable. In that case, the

refunding bonds may be issued before the cancellation of the

bonds to be refunded.

(d) If refunding bonds are issued before cancellation of the

bonds to be refunded, the municipality shall deposit an amount

sufficient to pay the principal of and interest on the bonds to

be refunded to their maturity dates, or to their option dates if

the bonds have been called for payment before maturity according

to their terms, in each place at which the bonds to be refunded

are payable. The comptroller shall register the refunding bonds

without the surrender and cancellation of bonds to be refunded.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.163. EXEMPTION FROM TAXATION. A bond issued under

this subchapter, any transaction related to the bond, and profits

made in the sale of the bond are exempt from taxation by this

state or by a municipality or other political subdivision of this

state.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER E. BONDS FOR ACQUISITION OF PROPERTY BY MUNICIPALITY

OPERATING TOLL BRIDGE OVER RIO GRANDE

Sec. 1509.201. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a municipality that owns and operates a portion

of a toll bridge over the Rio Grande.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.202. AUTHORITY FOR PROPERTY, FACILITY, OR ACTIVITY. A

municipality may acquire, construct, improve, enlarge, equip,

operate, or maintain property, a facility, or an activity for a

public purpose.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.203. AUTHORITY TO ISSUE REVENUE BONDS. To provide

money to acquire, construct, improve, enlarge, or equip property

or a facility for a public purpose, the governing body of a

municipality may issue revenue bonds that are payable from and

secured by a lien on and pledge of all or any part of the

revenue, income, or receipts the municipality receives from its

ownership and operation of:

(1) a portion of a toll bridge over the Rio Grande; or

(2) property, a facility, or an activity.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.204. PLEDGE OF REVENUE. A municipality may pledge to

the payment of bonds issued under this subchapter, including the

principal of, interest on, or another amount required or

permitted to be paid in connection with the bonds, all or any

part of its revenue, income, or receipts from:

(1) a charge authorized by Section 1509.210; or

(2) another resource.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.205. ADDITIONAL SECURITY. (a) Bonds issued under

this subchapter may be additionally secured by:

(1) an encumbrance on any real property owned by the

municipality;

(2) an encumbrance on any personal property appurtenant to that

real property; or

(3) a pledge of any portion of a grant, donation, revenue, or

income received or to be received from the United States or any

other public or private source.

(b) The governing body of the municipality may authorize the

execution of a trust indenture, mortgage, deed of trust, or other

instrument as evidence of the encumbrance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.206. BONDS NOT PAYABLE FROM TAXES. A bond issued

under this subchapter:

(1) is payable only from the revenue, income, receipts, or

another resource of the municipality as provided by this

subchapter; and

(2) is not a tax obligation of the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.207. MATURITY. A bond issued under this subchapter

must mature not later than 50 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.208. ADDITIONAL BONDS. The ordinance authorizing the

issuance of bonds under this subchapter may provide for the

subsequent issuance of additional parity or subordinate lien

bonds under terms specified in the ordinance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.209. SALE OF BONDS. A municipality may sell bonds

issued under this subchapter in the manner and on the terms

provided by the bond authorization.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.210. CHARGES. (a) The governing body of the

municipality may impose and collect a charge for the use or

availability of:

(1) municipal property, including a toll bridge or other

facility; or

(2) a municipal activity or operation.

(b) The governing body shall impose and collect pledged charges

in an amount that will be at least sufficient, with any other

pledged resource, to provide for the payment of:

(1) the principal of, interest on, and any other amount required

in connection with the bonds; and

(2) to the extent required by the ordinance authorizing the

issuance of the bonds:

(A) expenses incurred in connection with the bonds; and

(B) operation, maintenance, and other expenses incurred in

connection with the property, toll bridge, or other facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.211. LEASE OR RENTAL OF PROPERTY OR FACILITY TO UNITED

STATES. The municipality may lease or rent to the United States

any property or facility acquired, constructed, improved,

enlarged, or equipped in whole or in part with proceeds from the

sale of bonds issued under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.212. REFUNDING BONDS. (a) A municipality may refund

or otherwise refinance bonds issued under this subchapter by

issuing refunding bonds under any terms provided by an ordinance

of the governing body of the municipality.

(b) All appropriate provisions of this subchapter apply to the

refunding bonds. The refunding bonds shall be issued in the

manner provided by this subchapter for other bonds.

(c) The refunding bonds may be sold and delivered in amounts

sufficient to pay the principal of and interest and any

redemption premium on the bonds to be refunded, at maturity or on

any redemption date.

(d) The refunding bonds may be issued to be exchanged for the

bonds to be refunded by them. In that case, the comptroller shall

register the refunding bonds and deliver them to the holder of

the bonds to be refunded as provided by the ordinance authorizing

the refunding bonds. The exchange may be made in one delivery or

in installment deliveries.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.213. PUBLIC PURPOSE. The acquisition, construction,

improvement, enlargement, or equipment by a municipality of

property or a facility for lease or rental to the United States

for use in performing a federal governmental function in the

municipality or at or near and relating to a toll bridge of the

municipality is a public purpose and a proper municipal function,

regardless of whether the toll bridge or the federal facility

relating to the bridge is located inside or outside the municipal

boundaries.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.214. CONFLICT OR INCONSISTENCY WITH OTHER LAW. When

bonds are being issued under this subchapter, to the extent of a

conflict or inconsistency between this subchapter and another

law, this subchapter controls.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 1509.901. PLEDGE OF REVENUE FROM TOLL BRIDGE CONTRACT. A

municipality that receives revenue because of a contract with

another municipality relating to the operation of a toll bridge

over the Rio Grande may appropriate or pledge all or any part of

that revenue to:

(1) redeem or pay the principal of or interest on any bond,

note, or warrant that the municipality is authorized to issue; or

(2) retire any other debt the municipality is authorized to

incur.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.

Sec. 1509.902. AUTHORITY TO ISSUE BONDS PAYABLE FROM TOLL BRIDGE

REVENUE; PLEDGE OF TOLL BRIDGE REVENUE. (a) This section

applies only to a municipality that:

(1) has located within its municipal boundaries or within 15

miles of its municipal boundaries a toll bridge over the Rio

Grande; and

(2) receives revenue because of that bridge, including revenue

received under a contract with another municipality relating to

the operation of that bridge.

(b) The municipality may issue revenue bonds under this section

payable from revenue received because of the toll bridge to

acquire, construct, repair, extend, or improve any public

building, utility system, or other public property or facility

the governing body of the municipality considers necessary and

appropriate.

(c) A municipality may issue the bonds without an election if

the governing body of the municipality authorizes the issuance by

ordinance.

(d) Subject to any covenant relating to an outstanding bond of

the municipality, a municipality may appropriate or pledge to the

payment of bonds issued under this section all or any part of the

revenue the municipality receives because of the toll bridge.

(e) A bond issued under this section must mature not later than

40 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 1510. BONDS FOR HIGHWAY PROJECTS OR FACILITIES

GOVERNMENT CODE

TITLE 9. PUBLIC SECURITIES

SUBTITLE J. SPECIFIC AUTHORITY FOR MUNICIPALITIES TO ISSUE

SECURITIES

CHAPTER 1510. BONDS FOR HIGHWAY PROJECTS OR FACILITIES

Sec. 1510.001. DEFINITION. In this chapter, "state highway

system" means the highways in this state included in the plan

providing for a system of state highways prepared under Section

201.103, Transportation Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

426, Sec. 1, eff. June 15, 2007.

Sec. 1510.002. AUTHORITY TO ISSUE BONDS. (a) A municipality

may issue bonds to provide funds for the design, development,

financing, construction, maintenance, operation, extension,

expansion, or improvement of a nontoll project or facility on the

state highway system located in the municipality or, as a

continuation of the project or facility, in an adjacent

jurisdiction.

(b) To provide for the payment of bonds issued under this

section, a municipality may:

(1) pledge revenue from any available source, including payments

received under an agreement with the Texas Department of

Transportation including under Section 222.104, Transportation

Code;

(2) pledge, levy, and collect taxes, subject to any

constitutional limitation; or

(3) pledge any combination of revenue and taxes described by

Subdivisions (1) and (2).

(c) Any election required to permit action under Subsection (b)

must be held in conformance with the Election Code or other law

applicable to the municipality.

(d) A municipality that issues bonds under this section may

exercise any of the rights and powers granted to the governing

body of an issuer under Chapter 1371.

(e) A bond issued under this section must mature not later than

40 years after its date of issuance.

(f) This section is wholly sufficient authority for the issuance

of bonds, the pledge of revenues, taxes, or any combination of

revenues and taxes, and the performance of other acts and

procedures authorized by this section by a municipality without

reference to any other provision of law or any restriction or

limitation contained in those provisions, except as specifically

provided by this section. To the extent of any conflict or

inconsistency between this section and any other law, this

section shall prevail and control. A municipality may use any

law not in conflict with this section to the extent convenient or

necessary to carry out any power or authority, expressed or

implied, granted by this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

426, Sec. 1, eff. June 15, 2007.






TITLE 10. GENERAL GOVERNMENT

CHAPTER 2001. ADMINISTRATIVE PROCEDURE

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE A. ADMINISTRATIVE PROCEDURE AND PRACTICE

CHAPTER 2001. ADMINISTRATIVE PROCEDURE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2001.001. PURPOSE. It is the public policy of the state

through this chapter to:

(1) provide minimum standards of uniform practice and procedure

for state agencies;

(2) provide for public participation in the rulemaking process;

and

(3) restate the law of judicial review of state agency action.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.002. SHORT TITLE. This chapter may be cited as the

Administrative Procedure Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.003. DEFINITIONS. In this chapter:

(1) "Contested case" means a proceeding, including a ratemaking

or licensing proceeding, in which the legal rights, duties, or

privileges of a party are to be determined by a state agency

after an opportunity for adjudicative hearing.

(2) "License" includes the whole or a part of a state agency

permit, certificate, approval, registration, or similar form of

permission required by law.

(3) "Licensing" includes a state agency process relating to the

granting, denial, renewal, revocation, suspension, annulment,

withdrawal, or amendment of a license.

(4) "Party" means a person or state agency named or admitted as

a party.

(5) "Person" means an individual, partnership, corporation,

association, governmental subdivision, or public or private

organization that is not a state agency.

(6) "Rule":

(A) means a state agency statement of general applicability

that:

(i) implements, interprets, or prescribes law or policy; or

(ii) describes the procedure or practice requirements of a state

agency;

(B) includes the amendment or repeal of a prior rule; and

(C) does not include a statement regarding only the internal

management or organization of a state agency and not affecting

private rights or procedures.

(7) "State agency" means a state officer, board, commission, or

department with statewide jurisdiction that makes rules or

determines contested cases. The term includes the State Office

of Administrative Hearings for the purpose of determining

contested cases. The term does not include:

(A) a state agency wholly financed by federal money;

(B) the legislature;

(C) the courts;

(D) the Texas Department of Insurance, as regards proceedings

and activities under Title 5, Labor Code, of the department, the

commissioner of insurance, or the commissioner of workers'

compensation; or

(E) an institution of higher education.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 6.007, eff. September 1, 2005.

Sec. 2001.004. REQUIREMENT TO ADOPT RULES OF PRACTICE AND INDEX

RULES, ORDERS, AND DECISIONS. In addition to other requirements

under law, a state agency shall:

(1) adopt rules of practice stating the nature and requirements

of all available formal and informal procedures;

(2) index, cross-index to statute, and make available for public

inspection all rules and other written statements of policy or

interpretations that are prepared, adopted, or used by the agency

in discharging its functions; and

(3) index, cross-index to statute, and make available for public

inspection all final orders, decisions, and opinions.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.005. RULE, ORDER, OR DECISION NOT EFFECTIVE UNTIL

INDEXED. (a) A state agency rule, order, or decision made or

issued on or after January 1, 1976, is not valid or effective

against a person or party, and may not be invoked by an agency,

until the agency has indexed the rule, order, or decision and

made it available for public inspection as required by this

chapter.

(b) This section does not apply in favor of a person or party

that has actual knowledge of the rule, order, or decision.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.006. ACTIONS PREPARATORY TO IMPLEMENTATION OF STATUTE

OR RULE. (a) In this section:

(1) "State agency" means a department, board, commission,

committee, council, agency, office, or other entity in the

executive, legislative, or judicial branch of state government.

The term includes an institution of higher education as defined

by Section 61.003, Education Code, and includes those entities

excluded from the general definition of "state agency" under

Section 2001.003(7).

(2) Legislation is considered to have "become law" if it has

been passed by the legislature and:

(A) the governor has approved it;

(B) the governor has filed it with the secretary of state,

having neither approved nor disapproved it;

(C) the time for gubernatorial action has expired under Section

14, Article IV, Texas Constitution, the governor having neither

approved nor disapproved it; or

(D) the governor has disapproved it and the legislature has

overridden the governor's disapproval in accordance with Section

14, Article IV, Texas Constitution.

(b) In preparation for the implementation of legislation that

has become law but has not taken effect, a state agency may adopt

a rule or take other administrative action that the agency

determines is necessary or appropriate and that the agency would

have been authorized to take had the legislation been in effect

at the time of the action.

(c) In preparation for the implementation of a rule that has

been finally adopted by a state agency but has not taken effect,

a state agency may take administrative action that the agency

determines is necessary or appropriate and that the agency would

have been authorized to take had the rule been in effect at the

time of the action.

(d) A rule adopted under Subsection (b) may not take effect

earlier than the legislation being implemented takes effect.

Administrative action taken under Subsection (b) or (c) may not

result in implementation or enforcement of the applicable

legislation or rule before the legislation or rule takes effect.

Added by Acts 1999, 76th Leg., ch. 558, Sec. 1, eff. Sept. 1,

1999.

Sec. 2001.007. CERTAIN EXPLANATORY INFORMATION MADE AVAILABLE

THROUGH INTERNET. (a) A state agency shall make available

through a generally accessible Internet site:

(1) the text of its rules; and

(2) any material, such as a letter, opinion, or compliance

manual, that explains or interprets one or more of its rules and

that the agency has issued for general distribution to persons

affected by one or more of its rules.

(b) A state agency shall design the generally accessible

Internet site so that a member of the public may send questions

about the agency's rules to the agency electronically and receive

responses to the questions from the agency electronically. If the

agency's rules and the agency's explanatory and interpretive

materials are made available at different Internet sites, both

sites shall be designed in compliance with this subsection.

(c) Repealed by Acts 2005, 79th Leg., Ch. 750, Sec. 2(a), eff.

September 1, 2006.

(d) A state agency may comply with this section through the

actions of another agency, such as the secretary of state, on the

agency's behalf.

Added by Acts 1999, 76th Leg., ch. 1233, Sec. 1, eff. June 18,

1999. Renumbered from Sec. 2001.006 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(63), eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

750, Sec. 2(a), eff. September 1, 2006.

SUBCHAPTER B. RULEMAKING

Sec. 2001.021. PETITION FOR ADOPTION OF RULES. (a) An

interested person by petition to a state agency may request the

adoption of a rule.

(b) A state agency by rule shall prescribe the form for a

petition under this section and the procedure for its submission,

consideration, and disposition.

(c) Not later than the 60th day after the date of submission of

a petition under this section, a state agency shall:

(1) deny the petition in writing, stating its reasons for the

denial; or

(2) initiate a rulemaking proceeding under this subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.022. LOCAL EMPLOYMENT IMPACT STATEMENTS. (a) A state

agency shall determine whether a rule may affect a local economy

before proposing the rule for adoption. If a state agency

determines that a proposed rule may affect a local economy, the

agency shall prepare a local employment impact statement for the

proposed rule. The impact statement must describe in detail the

probable effect of the rule on employment in each geographic area

affected by the rule for each year of the first five years that

the rule will be in effect and may include other factors at the

agency's discretion.

(b) This section does not apply to the adoption of an emergency

rule.

(c) Failure to comply with this section does not impair the

legal effect of a rule adopted under this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 871, Sec. 1, eff.

Sept. 1, 2001.

Sec. 2001.0225. REGULATORY ANALYSIS OF MAJOR ENVIRONMENTAL

RULES. (a) This section applies only to a major environmental

rule adopted by a state agency, the result of which is to:

(1) exceed a standard set by federal law, unless the rule is

specifically required by state law;

(2) exceed an express requirement of state law, unless the rule

is specifically required by federal law;

(3) exceed a requirement of a delegation agreement or contract

between the state and an agency or representative of the federal

government to implement a state and federal program; or

(4) adopt a rule solely under the general powers of the agency

instead of under a specific state law.

(b) Before adopting a major environmental rule subject to this

section, a state agency shall conduct a regulatory analysis that:

(1) identifies the problem the rule is intended to address;

(2) determines whether a new rule is necessary to address the

problem; and

(3) considers the benefits and costs of the proposed rule in

relationship to state agencies, local governments, the public,

the regulated community, and the environment.

(c) When giving notice of a major environmental rule subject to

this section, a state agency shall incorporate into the fiscal

note required by Section 2001.024 a draft impact analysis

describing the anticipated effects of the proposed rule. The

draft impact analysis, at a minimum, must:

(1) identify the benefits that the agency anticipates from

adoption and implementation of the rule, including reduced risks

to human health, safety, or the environment;

(2) identify the costs that the agency anticipates state

agencies, local governments, the public, and the regulated

community will experience after implementation of the rule;

(3) describe the benefits and costs anticipated from

implementation of the rule in as quantitative a manner as

feasible, but including a qualitative description when a

quantitative description is not feasible or adequately

descriptive;

(4) describe reasonable alternative methods for achieving the

purpose of the rule that were considered by the agency and

provide the reasons for rejecting those alternatives in favor of

the proposed rule;

(5) identify the data and methodology used in performing the

analysis required by this section;

(6) provide an explanation of whether the proposed rule

specifies a single method of compliance, and, if so, explain why

the agency determines that a specified method of compliance is

preferable to adopting a flexible regulatory approach, such as a

performance-oriented, voluntary, or market-based approach;

(7) state that there is an opportunity for public comment on the

draft impact analysis under Section 2001.029 and that all

comments will be addressed in the publication of the final

regulatory analysis; and

(8) provide information in such a manner that a reasonable

person reading the analysis would be able to identify the impacts

of the proposed rule.

(d) After considering public comments submitted under Section

2001.029 and determining that a proposed rule should be adopted,

the agency shall prepare a final regulatory analysis that

complies with Section 2001.033. Additionally, the agency shall

find that, compared to the alternative proposals considered and

rejected, the rule will result in the best combination of

effectiveness in obtaining the desired results and of economic

costs not materially greater than the costs of any alternative

regulatory method considered.

(e) In preparing the draft impact analysis before publication

for comment and the final regulatory analysis for the agency

order adopting the rule, the state agency shall consider that the

purpose of this requirement is to identify for the public and the

regulated community the information that was considered by the

agency, the information that the agency determined to be relevant

and reliable, and the assumptions and facts on which the agency

made its regulatory decision. In making its final regulatory

decision, the agency shall assess:

(1) all information submitted to it, whether quantitative or

qualitative, consistent with generally accepted scientific

standards;

(2) actual data where possible; and

(3) assumptions that reflect actual impacts that the regulation

is likely to impose.

(f) A person who submitted public comment in accordance with

Section 2001.029 may challenge the validity of a major

environmental rule that is not proposed and adopted in accordance

with the procedural requirements of this section by filing an

action for declaratory judgment under Section 2001.038 not later

than the 30th day after the effective date of the rule. If a

court determines that a major environmental rule was not proposed

and adopted in accordance with the procedural requirements of

this section, the rule is invalid.

(g) In this section:

(1) "Benefit" means a reasonably identifiable, significant,

direct or indirect, favorable effect, including a quantifiable or

nonquantifiable environmental, health, or economic effect, that

is expected to result from implementation of a rule.

(2) "Cost" means a reasonably identifiable, significant, direct

or indirect, adverse effect, including a quantifiable or

nonquantifiable environmental, health, or economic effect, that

is expected to result from implementation of a rule.

(3) "Major environmental rule" means a rule the specific intent

of which is to protect the environment or reduce risks to human

health from environmental exposure and that may adversely affect

in a material way the economy, a sector of the economy,

productivity, competition, jobs, the environment, or the public

health and safety of the state or a sector of the state.

(h) The requirements of this section do not apply to state

agency rules that are proposed or adopted on an emergency basis

to protect the environment or to reduce risks to human health

from environmental exposure.

Added by Acts 1997, 75th Leg., ch. 1034, Sec. 1, eff. Sept. 1,

1997.

Sec. 2001.023. NOTICE OF PROPOSED RULE. (a) A state agency

shall give at least 30 days' notice of its intention to adopt a

rule before it adopts the rule.

(b) A state agency shall file notice of the proposed rule with

the secretary of state for publication in the Texas Register in

the manner prescribed by Chapter 2002.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.024. CONTENT OF NOTICE. (a) The notice of a proposed

rule must include:

(1) a brief explanation of the proposed rule;

(2) the text of the proposed rule, except any portion omitted

under Section 2002.014, prepared in a manner to indicate any

words to be added or deleted from the current text;

(3) a statement of the statutory or other authority under which

the rule is proposed to be adopted, including:

(A) a concise explanation of the particular statutory or other

provisions under which the rule is proposed;

(B) the section or article of the code affected; and

(C) a certification that the proposed rule has been reviewed by

legal counsel and found to be within the state agency's authority

to adopt;

(4) a fiscal note showing the name and title of the officer or

employee responsible for preparing or approving the note and

stating for each year of the first five years that the rule will

be in effect:

(A) the additional estimated cost to the state and to local

governments expected as a result of enforcing or administering

the rule;

(B) the estimated reductions in costs to the state and to local

governments as a result of enforcing or administering the rule;

(C) the estimated loss or increase in revenue to the state or to

local governments as a result of enforcing or administering the

rule; and

(D) if applicable, that enforcing or administering the rule does

not have foreseeable implications relating to cost or revenues of

the state or local governments;

(5) a note about public benefits and costs showing the name and

title of the officer or employee responsible for preparing or

approving the note and stating for each year of the first five

years that the rule will be in effect:

(A) the public benefits expected as a result of adoption of the

proposed rule; and

(B) the probable economic cost to persons required to comply

with the rule;

(6) the local employment impact statement prepared under Section

2001.022, if required;

(7) a request for comments on the proposed rule from any

interested person; and

(8) any other statement required by law.

(b) In the notice of a proposed rule that amends any part of an

existing rule:

(1) the text of the entire part of the rule being amended must

be set out;

(2) the language to be deleted must be bracketed and stricken

through; and

(3) the language to be added must be underlined.

(c) In the notice of a proposed rule that is new or that adds a

complete section to an existing rule, the new rule or section

must be set out and underlined.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1067, Sec. 1, eff.

Sept. 1, 1997.

Sec. 2001.025. EFFECTIVE DATE OF NOTICE. Notice of a proposed

rule becomes effective as notice when published in the Texas

Register, except as provided by Section 2001.028.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.026. NOTICE TO PERSONS REQUESTING ADVANCE NOTICE OF

PROPOSED RULES. A state agency shall mail notice of a proposed

rule to each person who has made a timely written request of the

agency for advance notice of its rulemaking proceedings. Failure

to mail the notice does not invalidate an action taken or rule

adopted.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.027. WITHDRAWAL OF PROPOSED RULE. A proposed rule is

withdrawn six months after the date of publication of notice of

the proposed rule in the Texas Register if a state agency has

failed by that time to adopt, adopt as amended, or withdraw the

proposed rule.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.028. NOTICE OF PROPOSED LAW ENFORCEMENT RULES. Notice

of the adoption of a proposed rule by the Commission on Jail

Standards or the Commission on Law Enforcement Officer Standards

and Education that affects a law enforcement agency of the state

or of a political subdivision of the state is not effective until

the notice is:

(1) published as required by Section 2001.023; and

(2) mailed to each law enforcement agency that may be affected

by the proposed rule.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.029. PUBLIC COMMENT. (a) Before adopting a rule, a

state agency shall give all interested persons a reasonable

opportunity to submit data, views, or arguments, orally or in

writing.

(b) A state agency shall grant an opportunity for a public

hearing before it adopts a substantive rule if a public hearing

is requested by:

(1) at least 25 persons;

(2) a governmental subdivision or agency; or

(3) an association having at least 25 members.

(c) A state agency shall consider fully all written and oral

submissions about a proposed rule.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.030. STATEMENT OF REASONS FOR OR AGAINST ADOPTION. On

adoption of a rule, a state agency, if requested to do so by an

interested person either before adoption or not later than the

30th day after the date of adoption, shall issue a concise

statement of the principal reasons for and against its adoption.

The agency shall include in the statement its reasons for

overruling the considerations urged against adoption.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.031. INFORMAL CONFERENCES AND ADVISORY COMMITTEES.

(a) A state agency may use an informal conference or

consultation to obtain the opinions and advice of interested

persons about contemplated rulemaking.

(b) A state agency may appoint committees of experts or

interested persons or representatives of the public to advise the

agency about contemplated rulemaking.

(c) The power of a committee appointed under this section is

advisory only.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.032. LEGISLATIVE REVIEW. (a) Each house of the

legislature by rule shall establish a process under which the

presiding officer of each house refers each proposed state agency

rule to the appropriate standing committee for review before the

rule is adopted.

(b) A state agency shall deliver to the lieutenant governor and

the speaker of the house of representatives a copy of the notice

of a proposed rule when the agency files notice with the

secretary of state under Section 2001.023.

(c) On the vote of a majority of its members, a standing

committee may send to a state agency a statement supporting or

opposing adoption of a proposed rule.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.033. STATE AGENCY ORDER ADOPTING RULE. (a) A state

agency order finally adopting a rule must include:

(1) a reasoned justification for the rule as adopted consisting

solely of:

(A) a summary of comments received from parties interested in

the rule that shows the names of interested groups or

associations offering comment on the rule and whether they were

for or against its adoption;

(B) a summary of the factual basis for the rule as adopted which

demonstrates a rational connection between the factual basis for

the rule and the rule as adopted; and

(C) the reasons why the agency disagrees with party submissions

and proposals;

(2) a concise restatement of the particular statutory provisions

under which the rule is adopted and of how the agency interprets

the provisions as authorizing or requiring the rule; and

(3) a certification that the rule, as adopted, has been reviewed

by legal counsel and found to be a valid exercise of the agency's

legal authority.

(b) Nothing in this section shall be construed to require

additional analysis of alternatives not adopted by an agency

beyond that required by Subdivision (1)(C) or to require the

reasoned justification to be stated separately from the

statements required in Subdivision (1).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 558, Sec. 2, eff.

Sept. 1, 1999.

Sec. 2001.034. EMERGENCY RULEMAKING. (a) A state agency may

adopt an emergency rule without prior notice or hearing, or with

an abbreviated notice and a hearing that it finds practicable, if

the agency:

(1) finds that an imminent peril to the public health, safety,

or welfare, or a requirement of state or federal law, requires

adoption of a rule on fewer than 30 days' notice; and

(2) states in writing the reasons for its finding under

Subdivision (1).

(b) A state agency shall set forth in an emergency rule's

preamble the finding required by Subsection (a).

(c) A rule adopted under this section may be effective for not

longer than 120 days and may be renewed once for not longer than

60 days. An identical rule may be adopted under Sections 2001.023

and 2001.029.

(d) A state agency shall file an emergency rule adopted under

this section and the agency's written reasons for the adoption in

the office of the secretary of state for publication in the Texas

Register in the manner prescribed by Chapter 2002.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.035. SUBSTANTIAL COMPLIANCE REQUIREMENT; TIME LIMIT ON

PROCEDURAL CHALLENGE. (a) A rule is voidable unless a state

agency adopts it in substantial compliance with Sections

2001.0225 through 2001.034.

(b) A person must initiate a proceeding to contest a rule on the

ground of noncompliance with the procedural requirements of

Sections 2001.0225 through 2001.034 not later than the second

anniversary of the effective date of the rule.

(c) A state agency substantially complies with the requirements

of Section 2001.033 if the agency's reasoned justification

demonstrates in a relatively clear and logical fashion that the

rule is a reasonable means to a legitimate objective.

(d) A mere technical defect that does not result in prejudice to

a person's rights or privileges is not grounds for invalidation

of a rule.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 558, Sec. 3, eff.

Sept. 1, 1999.

Sec. 2001.036. EFFECTIVE DATE OF RULES; EFFECT OF FILING WITH

SECRETARY OF STATE. (a) A rule takes effect 20 days after the

date on which it is filed in the office of the secretary of

state, except that:

(1) if a later date is required by statute or specified in the

rule, the later date is the effective date;

(2) if a state agency finds that an expedited effective date is

necessary because of imminent peril to the public health, safety,

or welfare, and subject to applicable constitutional or statutory

provisions, a rule is effective immediately on filing with the

secretary of state, or on a stated date less than 20 days after

the filing date; and

(3) if a federal statute or regulation requires that a state

agency implement a rule by a certain date, the rule is effective

on the prescribed date.

(b) A state agency shall file with its rule the finding

described by Subsection (a)(2), if applicable, and a brief

statement of the reasons for the finding. The agency shall take

appropriate measures to make emergency rules known to persons who

may be affected by them.

(c) A rule adopted as provided by Subsection (a)(3) shall be

filed in the office of the secretary of state and published in

the Texas Register.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.037. OFFICIAL TEXT OF RULE. If a conflict exists, the

official text of a rule is the text on file with the secretary of

state and not the text published in the Texas Register or on file

with the issuing state agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.038. DECLARATORY JUDGMENT. (a) The validity or

applicability of a rule, including an emergency rule adopted

under Section 2001.034, may be determined in an action for

declaratory judgment if it is alleged that the rule or its

threatened application interferes with or impairs, or threatens

to interfere with or impair, a legal right or privilege of the

plaintiff.

(b) The action may be brought only in a Travis County district

court.

(c) The state agency must be made a party to the action.

(d) A court may render a declaratory judgment without regard to

whether the plaintiff requested the state agency to rule on the

validity or applicability of the rule in question.

(e) An action brought under this section may not be used to

delay or stay a hearing in which a suspension, revocation, or

cancellation of a license by a state agency is at issue before

the agency after notice of the hearing has been given.

(f) A Travis County district court in which an action is brought

under this section, on its own motion or the motion of any party,

may request transfer of the action to the Court of Appeals for

the Third Court of Appeals District if the district court finds

that the public interest requires a prompt, authoritative

determination of the validity or applicability of the rule in

question and the case would ordinarily be appealed. After filing

of the district court's request with the court of appeals,

transfer of the action may be granted by the court of appeals if

it agrees with the findings of the district court concerning the

application of the statutory standards to the action. On entry of

an order by the court of appeals granting transfer, the action is

transferred to the court of appeals for decision, and the

validity or applicability of the rule in question is subject to

judicial review by the court of appeals. The administrative

record and the district court record shall be filed by the

district clerk with the clerk of the court of appeals. The court

of appeals may direct the district court to conduct any necessary

evidentiary hearings in connection with the action.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 894, Sec. 1, eff.

Sept. 1, 1999.

Sec. 2001.039. AGENCY REVIEW OF EXISTING RULES. (a) A state

agency shall review and consider for readoption each of its rules

in accordance with this section.

(b) A state agency shall review a rule not later than the fourth

anniversary of the date on which the rule takes effect and every

four years after that date. The adoption of an amendment to an

existing rule does not affect the dates on which the rule must be

reviewed except that the effective date of an amendment is

considered to be the effective date of the rule if the agency

formally conducts a review of the rule in accordance with this

section as part of the process of adopting the amendment.

(c) The state agency shall readopt, readopt with amendments, or

repeal a rule as the result of reviewing the rule under this

section.

(d) The procedures of this subchapter relating to the original

adoption of a rule apply to the review of a rule and to the

resulting repeal, readoption, or readoption with amendments of

the rule, except as provided by this subsection. Publishing the

Texas Administrative Code citation to a rule under review

satisfies the requirements of this subchapter relating to

publishing the text of the rule unless the agency readopts the

rule with amendments as a result of the review.

(e) A state agency's review of a rule must include an assessment

of whether the reasons for initially adopting the rule continue

to exist.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 1.11(a), eff. Sept.

1, 1999.

Sec. 2001.040. SCOPE AND EFFECT OF ORDER INVALIDATING AGENCY

RULE. If a court finds that an agency has not substantially

complied with one or more procedural requirements of Sections

2001.0225 through 2001.034, the court may remand the rule, or a

portion of the rule, to the agency and, if it does so remand,

shall provide a reasonable time for the agency to either revise

or readopt the rule through established procedure. During the

remand period, the rule shall remain effective unless the court

finds good cause to invalidate the rule or a portion of the rule,

effective as of the date of the court's order.

Added by Acts 1999, 76th Leg., ch. 558, Sec. 4, eff. Sept. 1,

1999. Renumbered from Sec. 2001.039 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(64), eff. Sept. 1, 2001.

Sec. 2001.041. COMPLIANCE WITH LAW ON DECENTRALIZATION. A state

agency rule, order, or guide relating to decentralization of

agency services or programs must include a statement of the

manner in which the agency complied with Section 391.0091, Local

Government Code.

Added by Acts 2003, 78th Leg., ch. 718, Sec. 2, eff. Sept. 1,

2003.

SUBCHAPTER C. CONTESTED CASES: GENERAL RIGHTS AND PROCEDURES

Sec. 2001.051. OPPORTUNITY FOR HEARING AND PARTICIPATION; NOTICE

OF HEARING. In a contested case, each party is entitled to an

opportunity:

(1) for hearing after reasonable notice of not less than 10

days; and

(2) to respond and to present evidence and argument on each

issue involved in the case.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.052. CONTENTS OF NOTICE. (a) Notice of a hearing in

a contested case must include:

(1) a statement of the time, place, and nature of the hearing;

(2) a statement of the legal authority and jurisdiction under

which the hearing is to be held;

(3) a reference to the particular sections of the statutes and

rules involved; and

(4) a short, plain statement of the matters asserted.

(b) If a state agency or other party is unable to state matters

in detail at the time notice under this section is served, an

initial notice may be limited to a statement of the issues

involved. On timely written application, a more definite and

detailed statement shall be furnished not less than three days

before the date set for the hearing.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.053. RIGHT TO COUNSEL. (a) Each party to a contested

case is entitled to the assistance of counsel before a state

agency.

(b) A party may expressly waive the right to assistance of

counsel.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.054. LICENSES. (a) The provisions of this chapter

concerning contested cases apply to the grant, denial, or renewal

of a license that is required to be preceded by notice and

opportunity for hearing.

(b) If a license holder makes timely and sufficient application

for the renewal of a license or for a new license for an activity

of a continuing nature, the existing license does not expire

until the application has been finally determined by the state

agency. If the application is denied or the terms of the new

license are limited, the existing license does not expire until

the last day for seeking review of the agency order or a later

date fixed by order of the reviewing court.

(c) A revocation, suspension, annulment, or withdrawal of a

license is not effective unless, before institution of state

agency proceedings:

(1) the agency gives notice by personal service or by registered

or certified mail to the license holder of facts or conduct

alleged to warrant the intended action; and

(2) the license holder is given an opportunity to show

compliance with all requirements of law for the retention of the

license.

(d) A license described in Subsection (a) remains valid unless

it expires without timely application for renewal, is amended,

revoked, suspended, annulled, or withdrawn, or the denial of a

renewal application becomes final. The term or duration of a

license described in Subsection (a) is tolled during the period

the license is subjected to judicial review. However, the term or

duration of a license is not tolled if, during judicial review,

the licensee engages in the activity for which the license was

issued.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 589, Sec. 1, eff.

Sept. 1, 1995.

Sec. 2001.055. INTERPRETERS FOR DEAF OR HEARING IMPAIRED PARTIES

AND WITNESSES. (a) In a contested case, a state agency shall

provide an interpreter whose qualifications are approved by the

Texas Commission for the Deaf and Hard of Hearing to interpret

the proceedings for a party or subpoenaed witness who is deaf or

hearing impaired.

(b) In this section, "deaf or hearing impaired" means having a

hearing impairment, whether or not accompanied by a speech

impairment, that inhibits comprehension of the proceedings or

communication with others.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 835, Sec. 18, eff.

Sept. 1, 1995.

Sec. 2001.056. INFORMAL DISPOSITION OF CONTESTED CASE. Unless

precluded by law, an informal disposition may be made of a

contested case by:

(1) stipulation;

(2) agreed settlement;

(3) consent order; or

(4) default.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.057. CONTINUANCES. (a) A state agency may continue a

hearing in a contested case from time to time and from place to

place.

(b) The notice of the hearing must indicate the times and places

at which the hearing may be continued.

(c) If a hearing is not concluded on the day it begins, a state

agency shall, to the extent possible, proceed with the hearing on

each subsequent working day until the hearing is concluded.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.058. HEARING CONDUCTED BY STATE OFFICE OF

ADMINISTRATIVE HEARINGS. (a) This section applies only to an

administrative law judge employed by the State Office of

Administrative Hearings.

(b) An administrative law judge who conducts a contested case

hearing shall consider applicable agency rules or policies in

conducting the hearing, but the state agency deciding the case

may not supervise the administrative law judge.

(c) A state agency shall provide the administrative law judge

with a written statement of applicable rules or policies.

(d) A state agency may not attempt to influence the finding of

facts or the administrative law judge's application of the law in

a contested case except by proper evidence and legal argument.

(e) A state agency may change a finding of fact or conclusion of

law made by the administrative law judge, or may vacate or modify

an order issued by the administrative judge, only if the agency

determines:

(1) that the administrative law judge did not properly apply or

interpret applicable law, agency rules, written policies provided

under Subsection (c), or prior administrative decisions;

(2) that a prior administrative decision on which the

administrative law judge relied is incorrect or should be

changed; or

(3) that a technical error in a finding of fact should be

changed.

The agency shall state in writing the specific reason and legal

basis for a change made under this subsection.

(f) A state agency by rule may provide that, in a contested case

before the agency that concerns licensing in relation to an

occupational license and that is not disposed of by stipulation,

agreed settlement, or consent order, the administrative law judge

shall render the final decision in the contested case. If a state

agency adopts such a rule, the following provisions apply to

contested cases covered by the rule:

(1) the administrative law judge shall render the decision that

may become final under Section 2001.144 not later than the 60th

day after the latter of the date on which the hearing is finally

closed or the date by which the judge has ordered all briefs,

reply briefs, and other posthearing documents to be filed, and

the 60-day period may be extended only with the consent of all

parties, including the occupational licensing agency;

(2) the administrative law judge shall include in the findings

of fact and conclusions of law a determination whether the

license at issue is primarily a license to engage in an

occupation;

(3) the State Office of Administrative Hearings is the state

agency with which a motion for rehearing or a reply to a motion

for rehearing is filed under Section 2001.146 and is the state

agency that acts on the motion or extends a time period under

Section 2001.146;

(4) the State Office of Administrative Hearings is the state

agency responsible for sending a copy of the decision that may

become final under Section 2001.144 or an order ruling on a

motion for rehearing to the parties, including the occupational

licensing agency, in accordance with Section 2001.142; and

(5) the occupational licensing agency and any other party to the

contested case is entitled to obtain judicial review of the final

decision in accordance with this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1167, Sec. 1, eff.

Sept. 1, 1997.

Sec. 2001.059. TRANSCRIPT. (a) On the written request of a

party to a contested case, proceedings, or any part of the

proceedings, shall be transcribed.

(b) A state agency may pay the cost of a transcript or may

assess the cost to one or more parties.

(c) This chapter does not limit a state agency to a stenographic

record of proceedings.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.060. RECORD. The record in a contested case includes:

(1) each pleading, motion, and intermediate ruling;

(2) evidence received or considered;

(3) a statement of matters officially noticed;

(4) questions and offers of proof, objections, and rulings on

them;

(5) proposed findings and exceptions;

(6) each decision, opinion, or report by the officer presiding

at the hearing; and

(7) all staff memoranda or data submitted to or considered by

the hearing officer or members of the agency who are involved in

making the decision.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.061. EX PARTE CONSULTATIONS. (a) Unless required for

the disposition of an ex parte matter authorized by law, a member

or employee of a state agency assigned to render a decision or to

make findings of fact and conclusions of law in a contested case

may not directly or indirectly communicate in connection with an

issue of fact or law with a state agency, person, party, or a

representative of those entities, except on notice and

opportunity for each party to participate.

(b) A state agency member may communicate ex parte with another

member of the agency unless prohibited by other law.

(c) Under Section 2001.090, a member or employee of a state

agency assigned to render a decision or to make findings of fact

and conclusions of law in a contested case may communicate ex

parte with an agency employee who has not participated in a

hearing in the case for the purpose of using the special skills

or knowledge of the agency and its staff in evaluating the

evidence.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.062. EXAMINATION OF RECORD BY STATE AGENCY; PROPOSAL

FOR DECISION. (a) In a contested case, if a majority of the

state agency officials who are to render a final decision have

not heard the case or read the record, the decision, if adverse

to a party other than the agency itself, may not be made until:

(1) a proposal for decision is served on each party; and

(2) an opportunity is given to each adversely affected party to

file exceptions and present briefs to the officials who are to

render the decision.

(b) If a party files exceptions or presents briefs, an

opportunity shall be given to each other party to file replies to

the exceptions or briefs.

(c) A proposal for decision must contain a statement of the

reasons for the proposed decision and of each finding of fact and

conclusion of law necessary to the proposed decision. The

statement must be prepared by the individual who conducted the

hearing or by one who has read the record.

(d) A proposal for decision may be amended in response to

exceptions, replies, or briefs submitted by the parties without

again being served on the parties.

(e) The parties by written stipulation may waive compliance with

this section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER D. CONTESTED CASES: EVIDENCE, WITNESSES, AND DISCOVERY

Sec. 2001.081. RULES OF EVIDENCE. The rules of evidence as

applied in a nonjury civil case in a district court of this state

shall apply to a contested case except that evidence inadmissible

under those rules may be admitted if the evidence is:

(1) necessary to ascertain facts not reasonably susceptible of

proof under those rules;

(2) not precluded by statute; and

(3) of a type on which a reasonably prudent person commonly

relies in the conduct of the person's affairs.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.082. EXCLUSION OF EVIDENCE. In a contested case,

evidence that is irrelevant, immaterial, or unduly repetitious

shall be excluded.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.083. PRIVILEGE. In a contested case, a state agency

shall give effect to the rules of privilege recognized by law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.084. OBJECTIONS TO EVIDENCE. An objection to an

evidentiary offer in a contested case may be made and shall be

noted in the record.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.085. WRITTEN EVIDENCE. Subject to the requirements of

Sections 2001.081 through 2001.084, any part of the evidence in a

contested case may be received in writing if:

(1) a hearing will be expedited; and

(2) the interests of the parties will not be substantially

prejudiced.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.086. DOCUMENTARY EVIDENCE. A copy or excerpt of

documentary evidence may be received in a contested case if an

original document is not readily available. On request, a party

shall be given an opportunity to compare the copy or excerpt with

the original document.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.087. CROSS-EXAMINATION. In a contested case, a party

may conduct cross-examination required for a full and true

disclosure of the facts.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.088. WITNESSES. A state agency may swear witnesses

and take their testimony under oath in connection with a

contested case held under this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.089. ISSUANCE OF SUBPOENA. On its own motion or on

the written request of a party to a contested case pending before

it, a state agency shall issue a subpoena addressed to the

sheriff or to a constable to require the attendance of a witness

or the production of books, records, papers, or other objects

that may be necessary and proper for the purposes of a proceeding

if:

(1) good cause is shown; and

(2) an amount is deposited that will reasonably ensure payment

of the amounts estimated to accrue under Section 2001.103.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.090. OFFICIAL NOTICE; STATE AGENCY EVALUATION OF

EVIDENCE. (a) In connection with a hearing held under this

chapter, official notice may be taken of:

(1) all facts that are judicially cognizable; and

(2) generally recognized facts within the area of the state

agency's specialized knowledge.

(b) Each party shall be notified either before or during the

hearing, or by reference in a preliminary report or otherwise, of

the material officially noticed, including staff memoranda or

information.

(c) Each party is entitled to be given an opportunity to contest

material that is officially noticed.

(d) The special skills or knowledge of the state agency and its

staff may be used in evaluating the evidence.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.091. DISCOVERY FROM PARTIES: ORDERS FOR PRODUCTION OR

INSPECTION. (a) On the motion of a party, on notice to each

other party, and subject to limitations of the kind provided for

discovery under the Texas Rules of Civil Procedure, a state

agency in which a contested case is pending may order a party:

(1) to produce and to permit the party making the motion or a

person on behalf of that party to inspect and to copy or

photograph a designated document, paper, book, account, letter,

photograph, or tangible thing in the party's possession, custody,

or control that:

(A) is not privileged; and

(B) constitutes or contains, or is reasonably calculated to lead

to the discovery of, evidence that is material to a matter

involved in the contested case; and

(2) to permit entry to designated land or other property in the

party's possession or control to inspect, measure, survey, or

photograph the property or a designated object or operation on

the property that may be material to a matter involved in the

contested case.

(b) An order under this section:

(1) must specify the time, place, and manner of making the

inspection, measurement, or survey or of making copies or

photographs; and

(2) may prescribe other terms and conditions that are just.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.092. DISCOVERY FROM PARTIES: IDENTITY OF WITNESS OR

POTENTIAL PARTY; EXPERT REPORTS. (a) The identity and location

of a potential party or witness in a contested case may be

obtained from a communication or other paper in a party's

possession, custody, or control.

(b) A party may be required to produce and permit the inspection

and copying of a report, including factual observations and

opinions, of an expert who will be called as a witness.

(c) This section does not extend to other communications:

(1) made after the occurrence or transaction on which the

contested case is based;

(2) made in connection with the prosecution, investigation, or

defense of the contested case or the circumstances from which the

case arose; and

(3) that are:

(A) written statements of witnesses;

(B) in writing and between agents, representatives, or employees

of a party; or

(C) between a party and the party's agent, representative, or

employee.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.093. DISCOVERY FROM PARTIES: COPY OF PREVIOUS

STATEMENT. (a) On request, a person, including a person who is

not a party, is entitled to obtain a copy of a statement in a

party's possession, custody, or control that the person has

previously made about the contested case or its subject matter.

(b) A person whose request under Subsection (a) is refused may

move for a state agency order under Section 2001.091.

(c) In this section, a statement is considered to be previously

made if it is:

(1) a written statement signed or otherwise adopted or approved

by the person making it; or

(2) a stenographic, mechanical, electrical, or other recording,

or a transcription of the recording, which is a substantially

verbatim recital of an oral statement by the person making it and

that was contemporaneously recorded.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.094. ISSUANCE OF COMMISSION REQUIRING DEPOSITION. (a)

On its own motion or on the written request of a party to a

contested case pending before it, and on deposit of an amount

that will reasonably ensure payment of the amount estimated to

accrue under Section 2001.103, a state agency shall issue a

commission, addressed to the officers authorized by statute to

take a deposition, requiring that the deposition of a witness be

taken.

(b) The commission shall authorize the issuance of any subpoena

necessary to require that the witness appear and produce, at the

time the deposition is taken, books, records, papers, or other

objects that may be necessary and proper for the purpose of the

proceeding.

(c) The commission shall require an officer to whom it is

addressed to:

(1) examine the witness before the officer on the date and at

the place named in the commission; and

(2) take answers under oath to questions asked the witness by a

party to the proceeding, the state agency, or an attorney for a

party or the agency.

(d) The commission shall require the witness to remain in

attendance from day to day until the deposition is begun and

completed.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.095. DEPOSITION OF STATE AGENCY BOARD MEMBER. The

deposition of a member of a state agency board may not be taken

after a date has been set for hearing in a contested case.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.096. PLACE OF DEPOSITION. A deposition in a contested

case shall be taken in the county where the witness:

(1) resides;

(2) is employed; or

(3) regularly transacts business in person.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.097. OBJECTIONS TO DEPOSITION TESTIMONY. (a) The

officer taking an oral deposition in a contested case may not:

(1) sustain an objection to the testimony taken; or

(2) exclude testimony.

(b) An objection to deposition testimony is reserved for the

action of the state agency before which the matter is pending.

(c) The administrator or other officer conducting the contested

case hearing may consider objections other than those made at the

taking of the testimony.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.098. PREPARATION OF DEPOSITION. (a) A deposition

witness in a contested case shall be carefully examined.

(b) The testimony shall be reduced to writing or typewriting by

the officer taking the deposition, a person under the officer's

personal supervision, or the deposition witness in the officer's

presence.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.099. SUBMISSION OF DEPOSITION TO WITNESS; SIGNATURE.

(a) A deposition in a contested case shall be submitted to the

witness for examination after the testimony is fully transcribed

and shall be read to or by the witness.

(b) The witness and the parties may waive in writing the

examination and reading of a deposition under Subsection (a).

(c) If the witness is a party to the contested case pending

before the agency with an attorney of record, the deposition

officer shall notify the attorney of record in writing by

registered or certified mail that the deposition is ready for

examination and reading at the office of the deposition officer

and that if the witness does not appear and examine, read, and

sign the deposition before the 21st day after the date on which

the notice is mailed, the deposition shall be returned as

provided by this subchapter for unsigned depositions.

(d) A witness must sign a deposition at least three days before

the date of the hearing or the deposition shall be returned as an

unsigned deposition as provided by this subchapter.

(e) The officer taking a deposition shall enter on the

deposition:

(1) a change in form or substance that the witness desires to

make; and

(2) a statement of the reasons given by the witness for making

the change.

(f) After the deposition officer has entered any change and a

statement of reasons for the change on the deposition under

Subsection (e), the witness shall sign the deposition unless:

(1) the parties present at the taking of the deposition by

stipulation waive the signing;

(2) the witness is ill;

(3) the witness cannot be found; or

(4) the witness refuses to sign.

(g) If a deposition is not signed by the witness, the officer

shall sign it and state on the record the fact of the witness's

waiver, illness, absence, or refusal to sign and the reason

given, if any, for failure to sign. The deposition may then be

used as though signed by the witness.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.100. RETURN OF DEPOSITION TO STATE AGENCY. (a) A

deposition may be returned to the state agency before which the

contested case is pending by mail or by a party interested in

taking the deposition or another person.

(b) For a deposition returned by mail, the state agency shall:

(1) endorse on the deposition the fact that it was received from

the post office; and

(2) have it signed by the agency employee receiving the

deposition.

(c) For a deposition returned by means other than mail, the

person delivering it to the state agency shall execute an

affidavit before the agency stating that:

(1) the person received it from the hands of the officer before

whom it was taken;

(2) it has not been out of the person's possession since the

person received it; and

(3) it has not been altered.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.101. OPENING OF DEPOSITION BY STATE AGENCY EMPLOYEE.

(a) At the request of a party or the party's counsel, a

deposition in a contested case that is filed with a state agency

may be opened by an employee of the agency.

(b) A state agency employee who opens a deposition shall:

(1) endorse on the deposition the day and at whose request it

was opened; and

(2) sign the deposition.

(c) The deposition shall remain on file with the state agency

for the inspection of any party.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.102. USE OF DEPOSITION. A party is entitled to use a

deposition taken under this subchapter in the contested case

pending before the state agency without regard to whether a

cross-interrogatory has been propounded.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.103. EXPENSES OF WITNESS OR DEPONENT. (a) A witness

or deponent in a contested case who is not a party and who is

subpoenaed or otherwise compelled to attend a hearing or

proceeding to give a deposition or to produce books, records,

papers, or other objects that may be necessary and proper for the

purposes of a proceeding under this chapter is entitled to

receive:

(1) 10 cents for each mile, or a greater amount prescribed by

state agency rule, for going to and returning from the place of

the hearing or deposition if the place is more than 25 miles from

the person's place of residence and the person uses the person's

personally owned or leased motor vehicle for the travel;

(2) reimbursement of the transportation expenses of the witness

or deponent for going to and returning from the place where the

hearing is held or the deposition is taken, if the place is more

than 25 miles from the person's place of residence and the person

does not use the person's personally owned or leased motor

vehicle for the travel;

(3) reimbursement of the meal and lodging expenses of the

witness or deponent while going to and returning from the place

where the hearing is held or deposition is taken, if the place is

more than 25 miles from the person's place of residence; and

(4) $10, or a greater amount prescribed by state agency rule,

for each day or part of a day that the person is necessarily

present.

(b) Amounts required to be reimbursed or paid under this section

shall be reimbursed or paid by the party or agency at whose

request the witness appears or the deposition is taken. An agency

required to make a payment or reimbursement shall present to the

comptroller vouchers:

(1) sworn by the witness or deponent; and

(2) approved by the agency in accordance with Chapter 2103.

(c) An agency may directly pay a commercial transportation

company for the transportation expenses or a commercial lodging

establishment for the lodging expenses of a witness or deponent

if this section otherwise requires the agency to reimburse the

witness or deponent for those expenses.

(d) An agency may not pay a commercial transportation company or

commercial lodging establishment or reimburse a witness or

deponent for transportation, meal, or lodging expenses under this

section at a rate that exceeds the maximum rates provided by law

for state employees. An agency may not adopt rules that provide

for payment or reimbursement rates that exceed those maximum

rates.

(e) In this section:

(1) "Commercial lodging establishment" means a motel, hotel,

inn, apartment, or similar entity that offers lodging to the

public in exchange for compensation.

(2) "Commercial transportation company" means an entity that

offers transportation of people or goods to the public in

exchange for compensation.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.20(a), eff.

Sept. 1, 1995.

SUBCHAPTER E. CONTESTED CASES: TESTIMONY OF CHILD

Sec. 2001.121. STATEMENT OR TESTIMONY BY CERTAIN CHILD ABUSE

VICTIMS. (a) This section applies:

(1) to a contested case and judicial review of a final decision

under this chapter, whether by trial de novo or under the

substantial evidence rule, in which an issue is the abuse of a

child younger than 12 years of age; and

(2) only to the statement or testimony of a child younger than

12 years of age who is alleged to have been abused.

(b) The recording of an oral statement recorded before the

proceeding is admissible into evidence if:

(1) an attorney for a party to the proceeding was not present

when the statement was made;

(2) the recording is both visual and aural and is recorded on

film or videotape or by other electronic means;

(3) the recording equipment was capable of making an accurate

recording;

(4) the operator was competent;

(5) the recording is accurate and has not been altered;

(6) the statement was not made in response to questioning

calculated to lead the child to make a particular statement;

(7) each voice on the recording is identified;

(8) the individual conducting the interview of the child in the

recording is present at the proceeding and available to testify

or to be cross-examined by either party; and

(9) each party to the proceeding is given an opportunity to view

the recording before it is offered into evidence.

(c) On the motion of a party to the proceeding, the individual

conducting the hearing may order that the testimony of the child

be taken in a room other than the hearing room and be televised

by closed circuit equipment in the hearing room to be viewed by

the finder of fact and the parties to the proceeding. Only an

attorney for each party, an attorney ad litem for the child or

other individual whose presence would contribute to the welfare

and well-being of the child, and individuals necessary to operate

the equipment may be present in the room with the child during

the child's testimony. Only the attorneys for the parties may

question the child. The individuals operating the equipment shall

be confined to an adjacent room or behind a screen or mirror that

permits them to see and hear the child during the child's

testimony but does not permit the child to see or hear them.

(d) On the motion of a party to the proceeding, the individual

conducting the hearing may order that the testimony of the child

be taken outside the hearing room and be recorded for showing in

the hearing room before the individual conducting the hearing,

the finder of fact, and the parties to the proceeding. Only those

individuals permitted to be present at the taking of testimony

under Subsection (c) may be present during the taking of the

child's testimony. Only the attorneys for the parties may

question the child, and the individuals operating the equipment

shall be confined from the child's sight and hearing as provided

by Subsection (c). The individual conducting the hearing shall

ensure that:

(1) the recording is both visual and aural and is recorded on

film or videotape or by other electronic means;

(2) the recording equipment was capable of making an accurate

recording;

(3) the operator was competent;

(4) the recording is accurate and is not altered;

(5) each voice on the recording is identified; and

(6) each party to the proceeding is given an opportunity to view

the recording before it is shown in the hearing room.

(e) A child whose testimony is taken as provided by this section

may not be compelled to testify in the presence of the individual

conducting the hearing during the proceeding.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.122. HEARSAY STATEMENT OF CHILD ABUSE VICTIM. (a)

This section applies:

(1) to a proceeding held under this chapter or a judicial review

of a final decision under this chapter, whether by trial de novo

or under the substantial evidence rule, in which an issue is the

abuse of a child 12 years of age or younger; and

(2) only to a statement that describes an alleged incident of

child abuse that:

(A) was made by the child who is the alleged victim of the

incident; and

(B) was made to the first individual 18 years of age or older,

other than the individual accused of abuse, to whom the child

made a statement about the incident.

(b) A statement that meets the requirements of Subsection (a)(2)

is not inadmissible as hearsay if:

(1) on or before the seventh day before the date on which the

proceeding or hearing begins, the party intending to offer the

statement:

(A) notifies each other party of the party's intention to do so;

(B) provides each other party with the name of the witness

through whom it intends to offer the statement; and

(C) provides each other party with a written summary of the

statement;

(2) the presiding official conducting the proceeding finds that

the statement is reliable based on the time, content, and

circumstances of the statement; and

(3) the child who is the alleged victim testifies or is

available to testify at the hearing in court, at the proceeding,

or in any other manner provided by law.

(c) The finding required by Subsection (b)(2) shall be made in a

hearing conducted outside the presence of the jury, if the

hearing is before a jury.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER F. CONTESTED CASES: FINAL DECISIONS AND ORDERS;

MOTIONS FOR REHEARING

Sec. 2001.141. FORM OF DECISION; FINDINGS OF FACT AND

CONCLUSIONS OF LAW. (a) A decision or order that may become

final under Section 2001.144 that is adverse to a party in a

contested case must be in writing or stated in the record.

(b) A decision that may become final under Section 2001.144 must

include findings of fact and conclusions of law, separately

stated.

(c) Findings of fact may be based only on the evidence and on

matters that are officially noticed.

(d) Findings of fact, if set forth in statutory language, must

be accompanied by a concise and explicit statement of the

underlying facts supporting the findings.

(e) If a party submits under a state agency rule proposed

findings of fact, the decision shall include a ruling on each

proposed finding.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.142. NOTIFICATION OF DECISIONS AND ORDERS. (a) A

party in a contested case shall be notified either personally or

by first class mail of any decision or order.

(b) On issuance in a contested case of a decision that may

become final under Section 2001.144 or an order ruling on a

motion for rehearing, a state agency shall send a copy of the

decision or order by first class mail to the attorneys of record

and shall keep an appropriate record of the mailing. If a party

is not represented by an attorney of record, the state agency

shall send a copy of the decision or order by first class mail to

the party and shall keep an appropriate record of the mailing.

(c) A party or attorney of record notified by mail under

Subsection (b) is presumed to have been notified on the third day

after the date on which the notice is mailed.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 18, Sec. 1, eff. Sept.

1, 1999.

Sec. 2001.143. TIME OF RENDERING DECISION. (a) A decision or

order that may become final under Section 2001.144 in a contested

case must be rendered not later than the 60th day after the date

on which the hearing is finally closed.

(b) In a contested case heard by other than a majority of the

officials of a state agency, the agency may extend the period in

which the decision or order may be issued.

(c) Any extension shall be announced at the conclusion of the

hearing.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.144. DECISIONS; WHEN FINAL. (a) A decision in a

contested case is final:

(1) if a motion for rehearing is not filed on time, on the

expiration of the period for filing a motion for rehearing;

(2) if a motion for rehearing is filed on time, on the date:

(A) the order overruling the motion for rehearing is rendered;

or

(B) the motion is overruled by operation of law;

(3) if a state agency finds that an imminent peril to the public

health, safety, or welfare requires immediate effect of a

decision or order, on the date the decision is rendered; or

(4) on the date specified in the order for a case in which all

parties agree to the specified date in writing or on the record,

if the specified date is not before the date the order is signed

or later than the 20th day after the date the order was rendered.

(b) If a decision or order is final under Subsection (a)(3), a

state agency must recite in the decision or order the finding

made under Subsection (a)(3) and the fact that the decision or

order is final and effective on the date rendered.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 611, Sec. 1, eff.

Sept. 1, 1997.

Sec. 2001.145. MOTIONS FOR REHEARING: PREREQUISITES TO APPEAL.

(a) A timely motion for rehearing is a prerequisite to an appeal

in a contested case except that a motion for rehearing of a

decision or order that is final under Section 2001.144(a)(3) or

(4) is not a prerequisite for appeal.

(b) A decision that is final under Section 2001.144(a)(2), (3),

or (4) is appealable.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 611, Sec. 2, eff.

Sept. 1, 1997.

Sec. 2001.146. MOTIONS FOR REHEARING: PROCEDURES. (a) A motion

for rehearing in a contested case must be filed by a party not

later than the 20th day after the date on which the party or the

party's attorney of record is notified as required by Section

2001.142 of a decision or order that may become final under

Section 2001.144.

(b) A reply to a motion for rehearing must be filed with the

state agency not later than the 30th day after the date on which

the party or the party's attorney of record is notified as

required by Section 2001.142 of the decision or order that may

become final under Section 2001.144.

(c) A state agency shall act on a motion for rehearing not later

than the 45th day after the date on which the party or the

party's attorney of record is notified as required by Section

2001.142 of the decision or order that may become final under

Section 2001.144 or the motion for rehearing is overruled by

operation of law.

(d) If a state agency board includes a member who does not

receive a salary for work as a board member and who resides

outside Travis County, the board may rule on a motion for

rehearing at a meeting or by:

(1) mail;

(2) telephone;

(3) telegraph; or

(4) another suitable means of communication.

(e) A state agency may by written order extend the time for

filing a motion or reply or taking agency action under this

section, except that an extension may not extend the period for

agency action beyond the 90th day after the date on which the

party or the party's attorney of record is notified as required

by Section 2001.142 of the decision or order that may become

final under Section 2001.144.

(f) In the event of an extension, a motion for rehearing is

overruled by operation of law on the date fixed by the order or,

in the absence of a fixed date, 90 days after the date on which

the party or the party's attorney of record is notified as

required by Section 2001.142 of the decision or order that may

become final under Section 2001.144.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.147. AGREEMENT TO MODIFY TIME LIMITS. The parties to

a contested case, with state agency approval, may agree to modify

the times prescribed by Sections 2001.143 and 2001.146.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER G. CONTESTED CASES: JUDICIAL REVIEW

Sec. 2001.171. JUDICIAL REVIEW. A person who has exhausted all

administrative remedies available within a state agency and who

is aggrieved by a final decision in a contested case is entitled

to judicial review under this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.172. SCOPE OF JUDICIAL REVIEW. The scope of judicial

review of a state agency decision in a contested case is as

provided by the law under which review is sought.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.173. TRIAL DE NOVO REVIEW. (a) If the manner of

review authorized by law for the decision in a contested case

that is the subject of complaint is by trial de novo, the

reviewing court shall try each issue of fact and law in the

manner that applies to other civil suits in this state as though

there had not been an intervening agency action or decision but

may not admit in evidence the fact of prior state agency action

or the nature of that action except to the limited extent

necessary to show compliance with statutory provisions that vest

jurisdiction in the court.

(b) On demand, a party to a trial de novo review may have a jury

determination of each issue of fact on which a jury determination

could be obtained in other civil suits in this state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.174. REVIEW UNDER SUBSTANTIAL EVIDENCE RULE OR

UNDEFINED SCOPE OF REVIEW. If the law authorizes review of a

decision in a contested case under the substantial evidence rule

or if the law does not define the scope of judicial review, a

court may not substitute its judgment for the judgment of the

state agency on the weight of the evidence on questions committed

to agency discretion but:

(1) may affirm the agency decision in whole or in part; and

(2) shall reverse or remand the case for further proceedings if

substantial rights of the appellant have been prejudiced because

the administrative findings, inferences, conclusions, or

decisions are:

(A) in violation of a constitutional or statutory provision;

(B) in excess of the agency's statutory authority;

(C) made through unlawful procedure;

(D) affected by other error of law;

(E) not reasonably supported by substantial evidence considering

the reliable and probative evidence in the record as a whole; or

(F) arbitrary or capricious or characterized by abuse of

discretion or clearly unwarranted exercise of discretion.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.175. PROCEDURES FOR REVIEW UNDER SUBSTANTIAL EVIDENCE

RULE OR UNDEFINED SCOPE OF REVIEW. (a) The procedures of this

section apply if the manner of review authorized by law for the

decision in a contested case that is the subject of complaint is

other than by trial de novo.

(b) After service of the petition on a state agency and within

the time permitted for filing an answer or within additional time

allowed by the court, the agency shall send to the reviewing

court the original or a certified copy of the entire record of

the proceeding under review. The record shall be filed with the

clerk of the court. The record may be shortened by stipulation of

all parties to the review proceedings. The court may assess

additional costs against a party who unreasonably refuses to

stipulate to limit the record, unless the party is subject to a

rule adopted under Section 2001.177 requiring payment of all

costs of record preparation. The court may require or permit

later corrections or additions to the record.

(c) A party may apply to the court to present additional

evidence. If the court is satisfied that the additional evidence

is material and that there were good reasons for the failure to

present it in the proceeding before the state agency, the court

may order that the additional evidence be taken before the agency

on conditions determined by the court. The agency may change its

findings and decision by reason of the additional evidence and

shall file the additional evidence and any changes, new findings,

or decisions with the reviewing court.

(d) The party seeking judicial review shall offer, and the

reviewing court shall admit, the state agency record into

evidence as an exhibit.

(e) A court shall conduct the review sitting without a jury and

is confined to the agency record, except that the court may

receive evidence of procedural irregularities alleged to have

occurred before the agency that are not reflected in the record.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.176. PETITION INITIATING JUDICIAL REVIEW. (a) A

person initiates judicial review in a contested case by filing a

petition not later than the 30th day after the date on which the

decision that is the subject of complaint is final and

appealable.

(b) Unless otherwise provided by statute:

(1) the petition must be filed in a Travis County district

court;

(2) a copy of the petition must be served on the state agency

and each party of record in the proceedings before the agency;

and

(3) the filing of the petition vacates a state agency decision

for which trial de novo is the manner of review authorized by law

but does not affect the enforcement of an agency decision for

which another manner of review is authorized.

(c) A Travis County district court in which an action is brought

under this section, on its own motion or on motion of any party,

may request transfer of the action to the Court of Appeals for

the Third Court of Appeals District if the district court finds

that the public interest requires a prompt, authoritative

determination of the legal issues in the case and the case would

ordinarily be appealed. After filing of the district court's

request with the court of appeals, transfer of the action may be

granted by the court of appeals if it agrees with the findings of

the district court concerning the application of the statutory

standards to the action. On entry of an order by the court of

appeals granting transfer, the action is transferred to the court

of appeals for decision, and the agency decision in the contested

case is subject to judicial review by the court of appeals. The

administrative record and the district court record shall be

filed by the district clerk with the clerk of the court of

appeals. The court of appeals may direct the district court to

conduct any necessary evidentiary hearings in connection with the

action.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 894, Sec. 2, eff.

Sept. 1, 1999.

Sec. 2001.177. COST OF PREPARING AGENCY RECORD. (a) A state

agency by rule may require a party who appeals a final decision

in a contested case to pay all or a part of the cost of

preparation of the original or a certified copy of the record of

the agency proceeding that is required to be sent to the

reviewing court.

(b) A charge imposed under this section is a court cost and may

be assessed by the court in accordance with the Texas Rules of

Civil Procedure.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.1775. MODIFICATION OF AGENCY FINDINGS OR DECISION.

Except as provided by Section 2001.175(c), an agency may not

modify its findings or decision in a contested case after

proceedings for judicial review of the case have been instituted

under Section 2001.176 and during the time that the case is under

judicial review.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.21(a), eff. Sept.

1, 1995.

Sec. 2001.178. CUMULATIVE EFFECT. This subchapter is cumulative

of other means of redress provided by statute.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER H. COURT ENFORCEMENT

Sec. 2001.201. COURT ENFORCEMENT OF SUBPOENA OR COMMISSION. (a)

If a person fails to comply with a subpoena or commission issued

under this chapter, the state agency issuing the subpoena or

commission, acting through the attorney general, or the party

requesting the subpoena or commission may bring suit to enforce

the subpoena or commission in a district court in Travis County

or in the county in which a hearing conducted by the agency may

be held.

(b) A court that determines that good cause exists for the

issuance of the subpoena or commission shall order compliance

with the subpoena or commission. The court may hold in contempt a

person who does not obey the order.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.202. COURT ENFORCEMENT OF FINAL ORDERS, DECISIONS, AND

RULES. (a) The attorney general, on the request of a state

agency to which it appears that a person is violating, about to

violate, or failing or refusing to comply with a final order or

decision or an agency rule, may bring an action in a district

court authorized to exercise judicial review of the final order

or decision or the rule to:

(1) enjoin or restrain the continuation or commencement of the

violation; or

(2) compel compliance with the final order or decision or the

rule.

(b) The action authorized by this section is in addition to any

other remedy provided by law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER I. EXCEPTIONS

Sec. 2001.221. DRIVER'S LICENSES. This chapter does not apply

to a suspension, revocation, cancellation, denial, or

disqualification of a driver's license or commercial driver's

license as authorized by:

(1) Subchapter N, Chapter 521, Transportation Code, except

Sections 521.304 and 521.305 of that subchapter, or by Subchapter

O or P of that chapter;

(2) Chapter 522, Transportation Code;

(3) Chapter 601, Transportation Code; or

(4) Section 13, Article 42.12, Code of Criminal Procedure.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.22(a), eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 30.197, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1117, Sec. 7, eff. Sept.

1, 2000.

Sec. 2001.222. STATE AGENCY PERSONNEL RULES AND PRACTICES. This

chapter does not apply to matters related solely to the internal

personnel rules and practices of a state agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.223. EXCEPTIONS FROM DECLARATORY JUDGMENT, COURT

ENFORCEMENT, AND CONTESTED CASE PROVISIONS. Section 2001.038 and

Subchapters C through H do not apply to:

(1) except as provided by Section 531.019, the granting,

payment, denial, or withdrawal of financial or medical assistance

or benefits under service programs that were operated by the

former Texas Department of Human Services before September 1,

2003, and are operated on and after that date by the Health and

Human Services Commission or a health and human services agency,

as defined by Section 531.001;

(2) action by the Banking Commissioner or the Finance Commission

of Texas regarding the issuance of a state bank or state trust

company charter for a bank or trust company to assume the assets

and liabilities of a financial institution that the commissioner

considers to be in hazardous condition as defined by Section

31.002(a) or 181.002(a), Finance Code, as applicable;

(3) a hearing or interview conducted by the Board of Pardons and

Paroles or the Texas Department of Criminal Justice relating to

the grant, rescission, or revocation of parole or other form of

administrative release; or

(4) the suspension, revocation, or termination of the

certification of a breath analysis operator or technical

supervisor under the rules of the Department of Public Safety.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 914, Sec. 4, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 769, Sec. 2, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 7.62, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1161, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.087, eff. September 1, 2009.

Sec. 2001.224. TEXAS EMPLOYMENT COMMISSION. Section 2001.038

and Subchapters C through H do not apply to a hearing by the

Texas Employment Commission to determine whether or not a

claimant is entitled to unemployment compensation, and the

remainder of this chapter does not apply other than to matters of

unemployment insurance maintained by the commission. Regarding

unemployment insurance matters, the commission may not comply

with Section 2001.004(3) or 2001.005 relating to orders and

decisions.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.225. CERTAIN ALCOHOLIC BEVERAGE CODE APPEALS. Section

2001.176(b)(1) does not apply to an appeal under Section 32.18,

Alcoholic Beverage Code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.226. TEXAS DEPARTMENT OF CRIMINAL JUSTICE AND TEXAS

BOARD OF CRIMINAL JUSTICE. This chapter does not apply to a rule

or internal procedure of the Texas Department of Criminal Justice

or Texas Board of Criminal Justice that applies to an inmate or

any other person under the custody or control of the department

or to an action taken under that rule or procedure.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.23(b), eff. Sept.

1, 1995.

SUBCHAPTER Z. MISCELLANEOUS

Sec. 2001.901. APPEAL FROM DISTRICT COURT. (a) A party may

appeal a final district court judgment under this chapter in the

manner provided for civil actions generally.

(b) An appeal bond may not be required of a state agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2001.902. SAVING CLAUSE. This chapter does not repeal a

statutory provision that confers investigatory authority on a

state agency, including a provision that grants an agency the

power, in connection with investigatory authority, to:

(1) take depositions;

(2) administer oaths or affirmations;

(3) examine witnesses;

(4) receive evidence;

(5) conduct hearings; or

(6) issue subpoenas or summons.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 2002. TEXAS REGISTER AND ADMINISTRATIVE CODE

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE A. ADMINISTRATIVE PROCEDURE AND PRACTICE

CHAPTER 2002. TEXAS REGISTER AND ADMINISTRATIVE CODE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2002.001. DEFINITIONS. In this chapter:

(1) "Administrative code" means the Texas Administrative Code.

(2) "Internet" means the largest nonproprietary nonprofit

cooperative public computer network, popularly known as the

Internet.

(3) "State agency" means a state officer, board, commission, or

department with statewide jurisdiction that makes rules or

determines contested cases other than:

(A) an agency wholly financed by federal money;

(B) the legislature;

(C) the courts;

(D) the Texas Department of Insurance, as regards proceedings

and activities under Title 5, Labor Code, of the department, the

commissioner of insurance, or the commissioner of workers'

compensation; or

(E) an institution of higher education.

(4) The following terms have the meanings assigned by Section

2001.003:

(A) "contested case";

(B) "license";

(C) "licensing";

(D) "party";

(E) "person"; and

(F) "rule."

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 455, Sec. 1, eff. Aug.

28, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 6.008, eff. September 1, 2005.

Sec. 2002.002. PURPOSE. It is the public policy of this state

to provide adequate and proper public notice of proposed state

agency rules and state agency actions through publication of a

state register.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. TEXAS REGISTER

Sec. 2002.011. TEXAS REGISTER. The secretary of state shall

compile, index, cross-index to statute, and publish a publication

to be known as the Texas Register. The register shall contain:

(1) notices of proposed rules issued and filed in the office of

the secretary of state as provided by Subchapter B of Chapter

2001;

(2) the text of rules adopted and filed in the office of the

secretary of state;

(3) notices of open meetings issued and filed in the office of

the secretary of state as provided by law;

(4) executive orders issued by the governor;

(5) summaries of requests for opinions of the attorney general

and of the Texas Ethics Commission;

(6) summaries of opinions of the attorney general and of the

Texas Ethics Commission;

(7) guidelines prepared by the attorney general under Section

2007.041;

(8) notices relating to the preparation of takings impact

assessments as provided by Section 2007.043; and

(9) other information of general interest to the public of this

state, including:

(A) federal legislation or regulations affecting the state or a

state agency; and

(B) state agency organizational and personnel changes.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 517, Sec. 2, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1134, Sec. 16, eff.

Sept. 1, 1997.

Sec. 2002.012. SUMMARIES OF OPINIONS AND REQUESTS FOR OPINIONS.

The attorney general or the Texas Ethics Commission, as

appropriate, shall prepare and forward to the secretary of state

for publication in the Texas Register:

(1) summaries of requests for opinions under Section

2002.011(5); and

(2) summaries of opinions under Section 2002.011(6).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1134, Sec. 16, eff.

Sept. 1, 1997.

Sec. 2002.013. FREQUENCY OF PUBLICATION. The secretary of state

shall publish the Texas Register at regular intervals, but not

less often than 52 times each calendar year.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 502, Sec. 1, eff.

Sept. 1, 1997.

Sec. 2002.014. OMISSION OF INFORMATION. The secretary of state

may omit information from the Texas Register if:

(1) the secretary determines that publication of the information

would be cumbersome, expensive, or otherwise inexpedient;

(2) on application to the adopting state agency, the information

is made available in printed or processed form by the agency; and

(3) the register contains a notice stating the general subject

matter of the information and the manner in which a copy of it

may be obtained.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2002.015. DISTRIBUTION. (a) On request, the secretary of

state shall make one copy of each issue of the Texas Register

available without charge to:

(1) each board, commission, and department with statewide

jurisdiction;

(2) the governor;

(3) the lieutenant governor;

(4) the attorney general;

(5) each member and each standing committee of the legislature;

(6) each county judge or each county clerk;

(7) each library of a public university;

(8) one public library in each municipality that has a public

library; and

(9) each court of appeals.

(b) The secretary of state shall make copies of the Texas

Register available to other persons for a reasonable fee to be

fixed by the secretary.

(c) If the secretary of state determines that an entity

requesting the Texas Register under Subsection (a) possesses

computer and telecommunications equipment that allows the entity

to access the Texas Register through the Internet or through an

electronic bulletin board, the secretary may comply with

Subsection (a) by providing the Texas Register to the entity at

no charge through the Internet or through an electronic bulletin

board, as applicable.

(d) The secretary of state shall determine whether making the

Texas Register available without charge under Subsection (a)

results in a revenue shortfall. If there is a shortfall, the

secretary of state shall request an appropriation in that amount

in the secretary's legislative appropriations request for the

next state fiscal biennium for the purpose of complying with

Subsection (a). If the secretary of state does not receive an

appropriation for that next state fiscal biennium of an amount

necessary to cover the secretary's costs in complying with

Subsection (a), the secretary may, beginning with the first day

of the biennium, charge a subscription fee to entities requesting

the Texas Register under Subsection (a) in an amount that will

cover the secretary's revenue shortfall in complying with

Subsection (a).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 455, Sec. 5, eff. Aug.

28, 1995.

Sec. 2002.0151. ELECTRONIC AVAILABILITY OF TEXAS REGISTER. (a)

Subject to Subsection (e), the secretary of state:

(1) shall make the full text of the Texas Register available to

the public through the Internet at no charge; and

(2) may make the full text of the Texas Register available on an

electronic bulletin board at no charge.

(b) An edition of the Texas Register that is made available

through the Internet or an electronic bulletin board operated by

the secretary of state must be made available not later than the

date of the edition.

(c) If the secretary of state does not make the full text of the

Texas Register available on an electronic bulletin board, the

secretary of state shall, on the request of one or more agencies

that operate an electronic bulletin board, make the full text of

the Texas Register available to at least one requesting agency

for posting on that agency's electronic bulletin board until the

secretary of state begins operating an electronic bulletin board.

(d) The secretary of state may electronically provide to the

public specialized value-added services related to the Texas

Register such as clipping services or subscription services at

the market price for the services.

(e) The secretary of state shall determine whether making the

Texas Register available on the Internet at no charge and on an

electronic bulletin board at no charge, as provided by this

section, results in a revenue shortfall that is not covered by

the sale of value-added services as provided by Subsection (d).

The secretary of state shall report any shortfall attributed to

the free Internet and electronic bulletin board services to the

Legislative Budget Board in its biennial budget. If a shortfall

occurs, the secretary shall also request the appropriation of

funds for the next biennial budget in the amount of the shortfall

to continue the Internet and electronic bulletin board services

at no charge. If the requested funds are not appropriated, the

secretary of state may, at the beginning of the next state fiscal

year, charge user fees for the Internet and electronic bulletin

board services in an amount that will compensate the secretary of

state for the revenue shortfall.

Added by Acts 1995, 74th Leg., ch. 455, Sec. 2, eff. Aug. 28,

1995.

Sec. 2002.016. FILING PROCEDURES. (a) To file a document for

publication in the Texas Register, a state agency shall, during

normal working hours:

(1) deliver to the office of the secretary of state two

certified copies of the document for filing; or

(2) send to the secretary of state over dedicated cable or

commercial lines between word or data processors one copy of the

document to be filed and deliver to the office of the secretary a

letter of certification that is signed by the agency's designated

certifying agent and liaison and that contains a statement

specifying the type of information electronically sent.

(b) On receipt of a document required to be filed in the office

of the secretary of state and published in the Texas Register,

the secretary shall note the day and hour of filing on the

certified copies of the document or on the letter of

certification.

(c) One copy of each filed document shall be maintained in

original form or on microfilm in a permanent register in the

office of the secretary of state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2002.017. RULES. (a) The secretary of state may adopt

rules to ensure the effective administration of this subchapter,

including rules prescribing paper size and the format of

documents required to be filed for publication.

(b) The secretary of state may refuse to accept for filing and

publication a document that does not substantially conform to the

rules.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2002.018. MICROFILM AND ELECTRONIC STORAGE. The secretary

of state may maintain on microfilm or on an electronic storage

and retrieval system the files of state agency rules and other

information required to be published in the Texas Register. After

microfilming or electronically storing the information, the

secretary may destroy the original copies of the information

submitted for publication.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2002.019. TABLE OF CONTENTS; INDEX. (a) Each issue of the

Texas Register must contain a table of contents.

(b) A cumulative index to all information required to be

published in the Texas Register during the previous year shall be

published at least once each year.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2002.020. CERTIFICATION. An official of a submitting state

agency who is authorized to certify documents of the agency must

certify each document that is filed with the secretary of state

for publication.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2002.021. AGENCY LIAISON. A state agency shall designate

at least one individual to act as a liaison through whom all

required documents may be submitted to the secretary of state for

filing and publication.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2002.022. EVIDENTIARY VALUE OF TEXAS REGISTER; CITATION.

(a) The contents of the Texas Register are to be judicially

noticed and are prima facie evidence of the text of the documents

and of the fact that they are in effect on and after the date of

the notation.

(b) Without prejudice to another mode of citation, the contents

of the Texas Register may be cited by volume and page number.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2002.023. EXCEPTIONS. This subchapter does not apply to:

(1) a suspension, revocation, cancellation, denial, or

disqualification of a driver's license or commercial driver's

license as authorized by:

(A) Subchapter N, Chapter 521, Transportation Code, except

Sections 521.304 and 521.305 of that subchapter, or by Subchapter

O or P of that chapter;

(B) Chapter 522, Transportation Code;

(C) Chapter 601, Transportation Code;

(D) Chapter 724, Transportation Code; or

(E) Section 13, Article 42.12, Code of Criminal Procedure;

(2) matters related solely to the internal personnel rules and

practices of a state agency;

(3) the Texas Workforce Commission, other than to matters of

unemployment insurance maintained by the commission; or

(4) a rule or internal procedure of the Texas Department of

Criminal Justice or Texas Board of Criminal Justice that applies

to an inmate or any other person under the custody or control of

the department or to an action taken under that rule or

procedure.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.23(c), eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 30.198, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1117, Sec. 8, eff. Sept.

1, 2000.

SUBCHAPTER C. TEXAS ADMINISTRATIVE CODE

Sec. 2002.051. PUBLICATION OF TEXAS ADMINISTRATIVE CODE. (a)

The secretary of state shall compile, index, and publish a Texas

Administrative Code.

(b) The administrative code shall be periodically supplemented

as necessary, but not less often than once each year.

(c) The administrative code shall contain each rule adopted by a

state agency under Chapter 2001, but may not contain emergency

rules adopted under Section 2001.034.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2002.052. OMISSION OF INFORMATION. (a) The secretary of

state may omit from the administrative code a rule that is

general in form if its inclusion in the code is impracticable,

undesirable, or unnecessary because it is of local or limited

application.

(b) The secretary of state may omit information from the

administrative code if:

(1) the secretary determines that publication of the information

would be cumbersome, expensive, or otherwise inexpedient;

(2) on application to the adopting state agency, the information

is made available in printed or processed form by the agency; and

(3) the administrative code contains a notice stating the

general subject matter of the information and the manner in which

a copy of it may be obtained.

(c) Omission from the administrative code under this section

does not affect the validity or effectiveness of an omitted rule.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2002.053. PURCHASE AND RESALE OF ADMINISTRATIVE CODE. (a)

To promote efficiency and economy in state government, the

secretary of state may periodically purchase copies of the

administrative code for resale and distribution to other branches

of state government, state agencies, or institutions.

(b) The purchase does not require the secretary of state to

engage in competitive bidding procedures to enter into the

contract or license to publish the code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2002.054. EVIDENTIARY VALUE OF ADMINISTRATIVE CODE. State

agency rules published in the administrative code, as approved by

the secretary of state and as amended by documents later filed

with the office of the secretary:

(1) are to be judicially noticed; and

(2) are prima facie evidence of the text of the rules and of the

fact that they are in effect on and after the date of the

notation.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2002.055. RULES. (a) The secretary of state may adopt

rules to ensure the effective administration of this subchapter.

(b) The rules may establish:

(1) titles of the administrative code; and

(2) a system of classification of the subject matter of the

administrative code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2002.056. CONFIDENTIALITY OF DATA BASE. (a) The data base

for the administrative code is exempt from disclosure under

Chapter 552.

(b) In this section, "data base" means the machine-readable form

of the material prepared for and used in the publication of the

administrative code and includes:

(1) indexes;

(2) annotations;

(3) tables of contents;

(4) tables of authority;

(5) cross-references;

(6) compiled rules; and

(7) other unique material.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 455, Sec. 3, eff. Aug.

28, 1995; Acts 1995, 74th Leg., ch. 527, Sec. 1, eff. Sept. 1,

1995.

Sec. 2002.057. ELECTRONIC AVAILABILITY OF ADMINISTRATIVE CODE.

(a) Subject to Subsection (d), the secretary of state:

(1) shall make the full text of the administrative code

available to the public through the Internet at no charge, and

update the text that is available through the Internet as soon as

practicable; and

(2) may make the full text of the administrative code available

on an electronic bulletin board at no charge.

(b) If the secretary of state does not make the full text of the

administrative code available on an electronic bulletin board,

the secretary of state shall, on the request of one or more

agencies that operate an electronic bulletin board, make the full

text of the administrative code available to at least one

requesting agency for posting on that agency's electronic

bulletin board until the secretary of state begins operating an

electronic bulletin board.

(c) The secretary of state may electronically provide to the

public specialized value-added services related to the

administrative code such as clipping services or subscription

services at the market price for the services.

(d) The secretary of state shall determine whether making the

administrative code available on the Internet at no charge and on

an electronic bulletin board at no charge, as provided by this

section, results in a revenue shortfall that is not covered by

the sale of value-added services as provided by Subsection (c).

The secretary of state shall report any shortfall attributed to

the free Internet and electronic bulletin board services to the

Legislative Budget Board in its biennial budget. If a shortfall

occurs, the secretary of state shall also request the

appropriation of funds for the next biennial budget in the amount

of the shortfall to continue the Internet and electronic bulletin

board services at no charge. If the requested funds are not

appropriated, the secretary of state may, at the beginning of the

next state fiscal year, charge user fees for the Internet and

electronic bulletin board services in an amount that will

compensate the secretary of state for the revenue shortfall.

Added by Acts 1995, 74th Leg., ch. 455, Sec. 4, eff. Aug. 28,

1995.

Sec. 2002.058. OBSOLETE OR INVALID RULES. (a) Unless the law

provides otherwise, the secretary of state shall remove a state

agency's rules from the administrative code after the agency has

been abolished. If the legislature transfers the abolished

agency's rules to another state agency, the secretary of state

shall transfer the rules to the appropriate place in the

administrative code.

(b) A state agency shall repeal a rule that has been declared

invalid by a final court judgment. For purposes of this

subsection, a court judgment is not considered final during the

time that the judgment may be reversed by an appellate court.

Added by Acts 2001, 77th Leg., ch. 639, Sec. 2, eff. Sept. 1,

2001.



CHAPTER 2003. STATE OFFICE OF ADMINISTRATIVE HEARINGS

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE A. ADMINISTRATIVE PROCEDURE AND PRACTICE

CHAPTER 2003. STATE OFFICE OF ADMINISTRATIVE HEARINGS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2003.001. DEFINITIONS. In this chapter:

(1) "Administrative law judge" means an individual who presides

at an administrative hearing held under Chapter 2001.

(2) "Alternative dispute resolution procedure" has the meaning

assigned by Section 2009.003.

(3) "Office" means the State Office of Administrative Hearings.

(4) "State agency" means:

(A) a state board, commission, department, or other agency that

is subject to Chapter 2001; and

(B) to the extent provided by Title 5, Labor Code, the Texas

Department of Insurance, as regards proceedings and activities

under Title 5, Labor Code, of the department, the commissioner of

insurance, or the commissioner of workers' compensation.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 980, Sec. 3.01, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 934, Sec. 2, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 19.02(9), eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 1352, Sec. 7, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 6.009, eff. September 1, 2005.

SUBCHAPTER B. STATE OFFICE OF ADMINISTRATIVE HEARINGS

Sec. 2003.021. OFFICE. (a) The State Office of Administrative

Hearings is a state agency created to serve as an independent

forum for the conduct of adjudicative hearings in the executive

branch of state government. The purpose of the office is to

separate the adjudicative function from the investigative,

prosecutorial, and policymaking functions in the executive branch

in relation to hearings that the office is authorized to conduct.

(b) The office:

(1) shall conduct all administrative hearings in contested cases

under Chapter 2001 that are before a state agency that does not

employ an individual whose only duty is to preside as a hearings

officer over matters related to contested cases before the

agency;

(2) shall conduct administrative hearings in matters for which

the office is required to conduct the hearing under other law;

(3) shall conduct alternative dispute resolution procedures that

the office is required to conduct under law; and

(4) may conduct, for a fee and under a contract, administrative

hearings or alternative dispute resolution procedures in matters

voluntarily referred to the office by a governmental entity.

(c) The office shall conduct hearings under Title 5, Labor Code,

as provided by that title. In conducting hearings under Title 5,

Labor Code, the office shall consider the applicable substantive

rules and policies of the division of workers' compensation of

the Texas Department of Insurance regarding workers' compensation

claims. The office and the Texas Department of Insurance shall

enter into an interagency contract under Chapter 771 to pay the

costs incurred by the office in implementing this subsection.

(d) The office shall conduct hearings under the Agriculture Code

as provided under Section 12.032, Agriculture Code. In conducting

hearings under the Agriculture Code, the office shall consider

the applicable substantive rules and policies of the Department

of Agriculture.

(e) The office shall conduct all hearings in contested cases

under Chapter 2001 that are before the commissioner of public

health or the Texas Board of Health or Texas Department of

Health.

(f) The office may adopt a seal to authenticate the official

acts of the office and of its administrative law judges.

(g) The office shall conduct all hearings in contested cases

under Chapter 2001 that are before the Texas Department of

Licensing and Regulation under Chapter 51, Occupations Code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 419, Sec. 3.29, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 980, Sec. 3.02, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 934, Sec. 3, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 85, Sec. 1, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1411, Sec. 1.01, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(65), eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 1215, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 6.010, eff. September 1, 2005.

Sec. 2003.022. CHIEF ADMINISTRATIVE LAW JUDGE. (a) The office

is under the direction of a chief administrative law judge

appointed by the governor for a two-year term. The chief

administrative law judge is eligible for reappointment.

(b) To be eligible for appointment as chief administrative law

judge, an individual must:

(1) be licensed to practice law in this state; and

(2) for at least five years, have:

(A) practiced administrative law;

(B) conducted administrative hearings under Chapter 2001; or

(C) engaged in a combination of the two activities listed in

Paragraphs (A) and (B).

(c) The chief administrative law judge may not engage in the

practice of law while serving as chief administrative law judge.

The chief administrative law judge serves in a full-time

position.

(d) The chief administrative law judge shall:

(1) supervise the office;

(2) protect and ensure the decisional independence of each

administrative law judge;

(3) adopt a code of conduct for administrative law judges that

may be modeled on the Code of Judicial Conduct; and

(4) monitor the quality of administrative hearings conducted by

the office.

(e) The appointment of the chief administrative law judge shall

be made without regard to the race, color, disability, sex,

religion, age, or national origin of the appointee.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 212, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 85, Sec. 2, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 1215, Sec. 3, eff. Sept. 1,

2003.

Sec. 2003.0221. REMOVAL OF CHIEF ADMINISTRATIVE LAW JUDGE. It

is a ground for removal from the position of chief administrative

law judge that an appointee:

(1) does not have at the time of taking office the

qualifications required by Section 2003.022(b);

(2) does not maintain during service as chief administrative law

judge a license to practice law in this state;

(3) is ineligible to hold the position under Section 2003.0225;

(4) cannot, because of illness or disability, discharge the

appointee's duties for a substantial part of the appointee's

term; or

(5) engages in the practice of law in violation of Section

2003.022(c).

Added by Acts 2003, 78th Leg., ch. 1215, Sec. 4, eff. Sept. 1,

2003.

Sec. 2003.0225. CONFLICT OF INTEREST. (a) In this section,

"Texas trade association" means a cooperative and voluntarily

joined statewide association of business or professional

competitors in this state designed to assist its members and its

industry or profession in dealing with mutual business or

professional problems and in promoting their common interest.

(b) A person may not hold the position of chief administrative

law judge and may not be employed by the office in a "bona fide

executive, administrative, or professional capacity," as that

phrase is used for purposes of establishing an exemption to the

overtime provisions of the federal Fair Labor Standards Act of

1938 (29 U.S.C. Section 201 et seq.), and its subsequent

amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in any field regulated by an agency for

which the office is required to conduct administrative hearings;

or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in any field regulated by

an agency for which the office is required to conduct

administrative hearings.

(c) A person may not hold the position of chief administrative

law judge or act as the general counsel to the chief

administrative law judge or the office if the person is required

to register as a lobbyist under Chapter 305 because of the

person's activities for compensation on behalf of a profession

related to the operation of the office, including a profession

that is licensed by an agency for which the office is required to

conduct administrative hearings.

Added by Acts 2003, 78th Leg., ch. 1215, Sec. 5, eff. Sept. 1,

2003.

Sec. 2003.0226. INFORMATION REGARDING REQUIREMENTS FOR

EMPLOYMENT AND STANDARDS OF CONDUCT. The chief administrative

law judge or the chief administrative law judge's designee shall

provide to office employees, as often as necessary, information

regarding the requirements for employment under this chapter,

including information regarding a person's responsibilities under

applicable laws relating to standards of conduct for state

employees.

Added by Acts 2003, 78th Leg., ch. 1215, Sec. 5, eff. Sept. 1,

2003.

Sec. 2003.023. SUNSET PROVISION. The State Office of

Administrative Hearings is subject to review under Chapter 325

(Texas Sunset Act), but is not abolished under that chapter. The

office shall be reviewed during the periods in which state

agencies abolished in 2015 and every 12th year after 2015 are

reviewed.

Added by Acts 1997, 75th Leg., ch. 210, Sec. 1, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1169, Sec. 2.04, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1215, Sec. 6, eff.

Sept. 1, 2003.

Sec. 2003.024. INTERAGENCY CONTRACTS; ANTICIPATED HOURLY USAGE

AND COST ESTIMATES. (a) If a state agency referred matters to

the office during any of the three most recent state fiscal years

for which complete information about the agency's hourly usage is

available and the costs to the office of conducting hearings and

alternative dispute resolution procedures for the state agency

are not to be paid by appropriations to the office during a state

fiscal biennium, the office and the agency shall enter into an

interagency contract for the biennium under which the referring

agency pays the office, at the start of each fiscal year of the

biennium, a lump-sum amount to cover the costs of conducting all

hearings and procedures during the fiscal year. The lump-sum

amount paid to the office under the contract must be based on:

(1) an hourly rate that is set by the office in time for the

rate to be reviewed by the legislature as part of the

legislature's review of the office's legislative appropriations

request for the biennium; and

(2) the anticipated hourly usage of the office's services by the

referring agency for each fiscal year of the biennium, as

estimated by the office under Subsection (a-1).

(a-1) Before the beginning of each state fiscal biennium, the

office shall estimate for each fiscal year of the biennium the

anticipated hourly usage for each state agency that referred

matters to the office during any of the three most recent state

fiscal years for which complete information about the agency's

hourly usage is available. The office shall estimate an agency's

anticipated hourly usage by evaluating:

(1) the number of hours spent by the office conducting hearings

or alternative dispute resolution procedures for the state agency

during the three most recent state fiscal years for which

complete information about the agency's hourly usage is

available; and

(2) any other relevant information, including information

provided to the office by the state agency, that suggests an

anticipated increase or decrease in the agency's hourly usage of

the office's services during the state fiscal biennium, as

compared to past usage.

(a-2) If a state agency did not refer matters to the office

during any of the three state fiscal years preceding a state

fiscal biennium for which complete information about the agency's

hourly usage would have been available and did not provide

information to the office sufficient for the office to reasonably

and timely estimate anticipated usage and enter into a contract

with the agency before the start of the state fiscal biennium,

and the costs to the office of conducting hearings and

alternative dispute resolution procedures for the state agency

are not paid by appropriations to the office for the state fiscal

biennium, the referring agency shall pay the office the costs of

conducting hearings or procedures for the agency based on the

hourly rate that is set by the office under Subsection (a) and on

the agency's actual usage of the office's services.

(b) If the costs to the office of conducting hearings and

alternative dispute resolution procedures for a state agency that

refers matters to the office are anticipated to be paid by a

lump-sum appropriation to the office for a state fiscal biennium,

the office shall timely provide to the legislature the

information described by Subsection (c).

(c) Each state fiscal biennium, the office as part of its

legislative appropriation request shall file:

(1) information, as estimated under Subsection (a-1), related to

the anticipated hourly usage of each state agency that refers

matters to the office for which the costs of hearings and

alternative dispute resolution procedures are anticipated to be

paid by appropriations to the office; and

(2) an estimate of its hourly costs in conducting each type of

hearing or dispute resolution procedure. The office shall

estimate the hourly cost based on the average cost per hour

during the preceding state fiscal year of:

(A) the salaries of its administrative law judges;

(B) the travel expenses, hearing costs, and telephone charges

directly related to the conduct of a hearing or procedure; and

(C) the administrative costs of the office, including docketing

costs and the administrative costs of the division of the office

that conducts the hearing or procedure.

(d) This section does not apply to hearings conducted:

(1) by the natural resource conservation division or the utility

division; or

(2) under the administrative license revocation program.

Added by Acts 1999, 76th Leg., ch. 85, Sec. 3, eff. Sept. 1,

2000. Amended by Acts 2003, 78th Leg., ch. 1215, Sec. 7, eff.

Sept. 1, 2003.

SUBCHAPTER C. STAFF AND ADMINISTRATION

Sec. 2003.041. EMPLOYMENT OF ADMINISTRATIVE LAW JUDGES. (a)

The chief administrative law judge shall employ administrative

law judges to conduct hearings for state agencies subject to this

chapter.

(b) To be eligible for employment with the office as an

administrative law judge, an individual must be licensed to

practice law in this state and meet other requirements prescribed

by the chief administrative law judge.

(c) An administrative law judge employed by the office is not

responsible to or subject to the supervision, direction, or

indirect influence of any person other than the chief

administrative law judge or a senior or master administrative law

judge designated by the chief administrative law judge. In

particular, an administrative law judge employed by the office is

not responsible to or subject to the supervision, direction, or

indirect influence of an officer, employee, or agent of another

state agency who performs investigative, prosecutorial, or

advisory functions for the other agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 85, Sec. 4, eff. Sept.

1, 1999.

Sec. 2003.0411. SENIOR AND MASTER ADMINISTRATIVE LAW JUDGES.

(a) The chief administrative law judge may appoint senior or

master administrative law judges to perform duties assigned by

the chief administrative law judge.

(b) To be appointed a senior administrative law judge, a person

must have at least six years of general legal experience, must

have at least five years of experience presiding over

administrative hearings or presiding over hearings as a judge or

master of a court, and must meet other requirements as prescribed

by the chief administrative law judge.

(c) Except as provided by Section 2003.101, to be appointed a

master administrative law judge, a person must have at least 10

years of general legal experience, must have at least six years

of experience presiding over administrative hearings or presiding

over hearings as a judge or master of a court, and must meet

other requirements as prescribed by the chief administrative law

judge.

Added by Acts 1999, 76th Leg., ch. 85, Sec. 5, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

354, Sec. 2, eff. June 15, 2007.

Sec. 2003.0412. EX PARTE CONSULTATIONS. (a) Except as provided

by Subsection (b), the provisions of Section 2001.061 apply in

relation to a matter before the office without regard to whether

the matter is considered a contested case under Chapter 2001.

(b) The provisions of Section 2001.061 do not apply to a matter

before the office to the extent that the office is conducting an

alternative dispute resolution procedure in relation to the

matter. The chief administrative law judge shall adopt rules that

prescribe the types of alternative dispute resolution procedures

in which ex parte consultations are prohibited and the types of

alternative dispute resolution procedures in which ex parte

consultations are allowed. For alternative dispute resolution

procedures in which ex parte consultations are prohibited, the

chief administrative law judge in adopting rules under this

subsection shall model the prohibition after Section 2001.061 but

may vary the extent of the prohibition if necessary to take into

account the nature of alternative dispute resolution procedures.

Added by Acts 1999, 76th Leg., ch. 85, Sec. 5, eff. Sept. 1,

1999.

Sec. 2003.042. POWERS OF ADMINISTRATIVE LAW JUDGE. (a) An

administrative law judge employed by the office or a temporary

administrative law judge may:

(1) administer an oath;

(2) take testimony;

(3) rule on a question of evidence;

(4) issue an order relating to discovery or another hearing or

prehearing matter, including an order imposing a sanction;

(5) issue an order that refers a case to an alternative dispute

resolution procedure, determines how the costs of the procedure

will be apportioned, and appoints an impartial third party as

described by Section 2009.053 to facilitate that procedure;

(6) issue a proposal for decision that includes findings of fact

and conclusions of law;

(7) if expressly authorized by a state agency rule adopted under

Section 2001.058(f), make the final decision in a contested case;

(8) serve as an impartial third party as described by Section

2009.053 for a dispute referred by an administrative law judge,

unless one of the parties objects to the appointment; and

(9) serve as an impartial third party as described by Section

2009.053 for a dispute referred by a government agency under a

contract.

(b) An administrative law judge may not serve as an impartial

third party for a dispute that the administrative law judge

refers to an alternative dispute resolution procedure.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 605, Sec. 1, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 934, Sec. 4, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1167, Sec. 2, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 62, Sec. 19.02(10), eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1352, Sec. 8, eff. Sept. 1, 1999.

Sec. 2003.0421. SANCTIONS. (a) An administrative law judge

employed by the office or a temporary administrative law judge,

on the judge's own motion or on motion of a party and after

notice and an opportunity for a hearing, may impose appropriate

sanctions as provided by Subsection (b) against a party or its

representative for:

(1) filing a motion or pleading that is groundless and brought:

(A) in bad faith;

(B) for the purpose of harassment; or

(C) for any other improper purpose, such as to cause unnecessary

delay or needless increase in the cost of the proceeding;

(2) abuse of the discovery process in seeking, making, or

resisting discovery; or

(3) failure to obey an order of the administrative law judge or

of the state agency on behalf of which the hearing is being

conducted.

(b) A sanction imposed under Subsection (a) may include, as

appropriate and justified, issuance of an order:

(1) disallowing further discovery of any kind or of a particular

kind by the offending party;

(2) charging all or any part of the expenses of discovery

against the offending party or its representatives;

(3) holding that designated facts be considered admitted for

purposes of the proceeding;

(4) refusing to allow the offending party to support or oppose a

designated claim or defense or prohibiting the party from

introducing designated matters in evidence;

(5) disallowing in whole or in part requests for relief by the

offending party and excluding evidence in support of those

requests; and

(6) striking pleadings or testimony, or both, in whole or in

part.

(c) This section applies to any contested case hearing conducted

by the office, except hearings conducted on behalf of the Texas

Natural Resource Conservation Commission or the Public Utility

Commission of Texas which are governed by Sections 2003.047 and

2003.049.

Added by Acts 1997, 75th Leg., ch. 605, Sec. 2, eff. Sept. 1,

1997.

Sec. 2003.043. TEMPORARY ADMINISTRATIVE LAW JUDGE. (a) The

chief administrative law judge may contract with a qualified

individual to serve as a temporary administrative law judge if an

administrative law judge employed by the office is not available

to hear a case within a reasonable time.

(b) The chief administrative law judge shall adopt rules

relating to the qualifications of a temporary judge.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2003.044. STAFF. The chief administrative law judge may

hire staff as required to perform the powers and duties of the

office.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2003.045. OVERSIGHT OF ADMINISTRATIVE LAW JUDGES. The

chief administrative law judge may designate senior or master

administrative law judges to oversee the training, evaluation,

discipline, and promotion of administrative law judges employed

by the office.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 85, Sec. 6, eff. Sept.

1, 1999.

Sec. 2003.0451. TRAINING. (a) The office shall provide at

least 30 hours of continuing legal education and judicial

training to each new administrative law judge employed by the

office who has less than three years of presiding experience. The

office shall provide the training required by this subsection

during the administrative law judge's first year of employment

with the office. The office may provide the training through

office personnel or through external sources, including state and

local bar associations, the Texas Center for the Judiciary, and

the National Judicial College. The training may include the

following areas:

(1) conducting fair and impartial hearings;

(2) ethics;

(3) evidence;

(4) civil trial litigation;

(5) administrative law;

(6) managing complex litigation;

(7) conducting high-volume proceedings;

(8) judicial writing;

(9) effective case-flow management;

(10) alternative dispute resolution methods; and

(11) other areas that the office considers to be relevant to the

work of an administrative law judge.

(b) The office shall provide continuing legal education and

advanced judicial training for other administrative law judges

employed by the office to the extent that money is available for

this purpose.

(c) Subsection (a) does not apply to a temporary administrative

law judge.

Added by Acts 1997, 75th Leg., ch. 371, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 85, Sec. 7, eff. Sept.

1, 1999.

Sec. 2003.046. CENTRAL HEARINGS PANEL. (a) A central hearings

panel in the office is composed of administrative law judges and

senior or master administrative law judges assigned to the panel

by the chief administrative law judge.

(b) The chief administrative law judge may create teams or

divisions within the central panel, including an administrative

license revocation division, according to the subject matter or

types of hearings conducted by the central panel.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 85, Sec. 8, eff. Sept.

1, 1999.

Sec. 2003.047. NATURAL RESOURCE CONSERVATION DIVISION. (a) The

office shall establish a natural resource conservation division

to perform the contested case hearings for the Texas Natural

Resource Conservation Commission.

(b) The division shall conduct hearings relating to contested

cases before the commission, other than a hearing conducted by

one or more commissioners. The commission by rule may delegate to

the division the responsibility to hear any other matter before

the commission if consistent with the responsibilities of the

division.

(c) Only an administrative law judge in the division may conduct

a hearing on behalf of the commission. An administrative law

judge in the division may conduct hearings for other state

agencies as time allows. The office may transfer an

administrative law judge to the division on a permanent or

temporary basis and may contract with qualified individuals to

serve as temporary administrative law judges as necessary.

(d) To be eligible to preside at a hearing on behalf of the

commission, an administrative law judge, regardless of temporary

or permanent status, must be licensed to practice law in this

state and have the expertise necessary to conduct hearings

regarding technical or other specialized subjects that may come

before the commission.

(e) In referring a matter for hearing, the commission shall

provide to the administrative law judge a list of disputed

issues. The commission shall specify the date by which the

administrative law judge is expected to complete the proceeding

and provide a proposal for decision to the commission. The

administrative law judge may extend the proceeding if the

administrative law judge determines that failure to grant an

extension would deprive a party of due process or another

constitutional right. The administrative law judge shall

establish a docket control order designed to complete the

proceeding by the date specified by the commission.

(f) Except as otherwise provided by this subsection, the scope

of the hearing is limited to the issues referred by the

commission. On the request of a party, the administrative law

judge may consider an issue that was not referred by the

commission if the administrative law judge determines that:

(1) the issue is material;

(2) the issue is supported by evidence; and

(3) there are good reasons for the failure to supply available

information regarding the issue during the public comment period.

(g) The scope of permissible discovery is limited to:

(1) any matter reasonably calculated to lead to the discovery of

admissible evidence regarding any issue referred to the

administrative law judge by the commission or that the

administrative law judge has agreed to consider; and

(2) the production of documents:

(A) reviewed or relied on in preparing application materials or

selecting the site of the proposed facility; or

(B) relating to the ownership of the applicant or the owner or

operator of the facility or proposed facility.

(h) The commission by rule shall:

(1) provide for subpoenas and commissions for depositions; and

(2) require that discovery be conducted in accordance with the

Texas Rules of Civil Procedure, except that the commission by

rule shall determine the level of discovery under Rule 190, Texas

Rules of Civil Procedure, appropriate for each type of case

considered by the commission, taking into account the nature and

complexity of the case.

(i) The office and the commission jointly shall adopt rules

providing for certification to the commission of an issue that

involves an ultimate finding of compliance with or satisfaction

of a statutory standard the determination of which is committed

to the discretion or judgment of the commission by law. The rules

must address, at a minimum, the issues that are appropriate for

certification and the procedure to be used in certifying the

issue. Each agency shall publish the jointly adopted rules.

(j) An administrative law judge hearing a case on behalf of the

commission, on the judge's own motion or on motion of a party and

after notice and an opportunity for a hearing, may impose

appropriate sanctions as provided by Subsection (k) against a

party or its representative for:

(1) filing a motion or pleading that is groundless and brought:

(A) in bad faith;

(B) for the purpose of harassment; or

(C) for any other improper purpose, such as to cause unnecessary

delay or needless increase in the cost of the proceeding;

(2) abuse of the discovery process in seeking, making, or

resisting discovery; or

(3) failure to obey an order of the administrative law judge or

the commission.

(k) A sanction imposed under Subsection (j) may include, as

appropriate and justified, issuance of an order:

(1) disallowing further discovery of any kind or of a particular

kind by the offending party;

(2) charging all or any part of the expenses of discovery

against the offending party or its representatives;

(3) holding that designated facts be considered admitted for

purposes of the proceeding;

(4) refusing to allow the offending party to support or oppose a

designated claim or defense or prohibiting the party from

introducing designated matters in evidence;

(5) disallowing in whole or in part requests for relief by the

offending party and excluding evidence in support of those

requests; and

(6) striking pleadings or testimony, or both, in whole or in

part.

(l) After hearing evidence and receiving legal argument, an

administrative law judge shall make findings of fact, conclusions

of law, and any ultimate findings required by statute, all of

which shall be separately stated. The administrative law judge

shall make a proposal for decision to the commission and shall

serve the proposal for decision on all parties. An opportunity

shall be given to each party to file exceptions to the proposal

for decision and briefs related to the issues addressed in the

proposal for decision. The commission shall consider and act on

the proposal for decision.

(m) Except as provided in Section 361.0832, Health and Safety

Code, the commission shall consider the proposal for decision

prepared by the administrative law judge, the exceptions of the

parties, and the briefs and argument of the parties. The

commission may amend the proposal for decision, including any

finding of fact, but any such amendment thereto and order shall

be based solely on the record made before the administrative law

judge. Any such amendment by the commission shall be accompanied

by an explanation of the basis of the amendment. The commission

may also refer the matter back to the administrative law judge to

reconsider any findings and conclusions set forth in the proposal

for decision or take additional evidence or to make additional

findings of fact or conclusions of law. The commission shall

serve a copy of the commission's order, including its finding of

facts and conclusions of law, on each party.

(n) The provisions of Chapter 2001 shall apply to contested case

hearings for the commission to the extent not inconsistent with

this section.

(o) An administrative law judge hearing a case on behalf of the

commission may not, without the agreement of all parties, issue

an order referring the case to an alternative dispute resolution

procedure if the commission has already conducted an unsuccessful

alternative dispute resolution procedure. If the commission has

not already conducted an alternative dispute resolution

procedure, the administrative law judge shall consider the

commission's recommendation in determining whether to issue an

order referring the case to the procedure.

Added by Acts 1995, 74th Leg., ch. 106, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 934, Sec. 5, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1350, Sec. 6, eff. Sept.

1, 1999.

Sec. 2003.048. NATURAL RESOURCE CONSERVATION COMMISSION HEARINGS

FEE. The office shall charge the Texas Natural Resource

Conservation Commission a fixed annual fee rather than an hourly

rate for services rendered by the office to the commission. The

amount of the fee may not be less than the amount appropriated to

the Texas Natural Resource Conservation Commission in the General

Appropriations Act for payment to the natural resource

conservation division to conduct commission hearings. The amount

of the fee shall be based on the costs of conducting the

hearings, the costs of travel expenses and telephone charges

directly related to the hearings, docketing costs, and other

applicable administrative costs of the office including the

administrative costs of the natural resource conservation

division. The office and the Texas Natural Resource Conservation

Commission shall negotiate the amount of the fixed fee

biennially, subject to the approval of the governor, to coincide

with the commission's legislative appropriations request.

Added by Acts 1995, 74th Leg., ch. 106, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 85, Sec. 9, eff. Sept.

1, 2000.

Sec. 2003.049. UTILITY DIVISION. (a) The office shall

establish a utility division to perform the contested case

hearings for the Public Utility Commission of Texas as prescribed

by the Public Utility Regulatory Act of 1995 and other applicable

law.

(b) The utility division shall conduct hearings relating to

contested cases before the commission, other than a hearing

conducted by one or more commissioners. The commission by rule

may delegate the responsibility to hear any other matter before

the commission if consistent with the duties and responsibilities

of the division.

(c) Only an administrative law judge in the utility division may

conduct a hearing on behalf of the commission. An administrative

law judge in the utility division may conduct hearings for other

state agencies as time allows. The office may transfer an

administrative law judge into the division on a temporary or

permanent basis and may contract with qualified individuals to

serve as temporary administrative law judges as necessary.

(d) To be eligible to preside at a hearing, an administrative

law judge, regardless of temporary or permanent status, must be

licensed to practice law in this state and have not less than

five years of general experience or three years of experience in

utility regulatory law.

(e) At the time the office receives jurisdiction of a

proceeding, the commission shall provide to the administrative

law judge a list of issues or areas that must be addressed. In

addition, the commission may identify and provide to the

administrative law judge at any time additional issues or areas

that must be addressed.

(f) The office and the commission shall jointly adopt rules

providing for certification to the commission of an issue that

involves an ultimate finding of compliance with or satisfaction

of a statutory standard the determination of which is committed

to the discretion or judgment of the commission by law. The rules

must address, at a minimum, the issues that are appropriate for

certification and the procedure to be used in certifying the

issue. Each agency shall publish the jointly adopted rules.

(g) Notwithstanding Section 2001.058, the commission may change

a finding of fact or conclusion of law made by the administrative

law judge or vacate or modify an order issued by the

administrative law judge only if the commission:

(1) determines that the administrative law judge:

(A) did not properly apply or interpret applicable law,

commission rules or policies, or prior administrative decisions;

or

(B) issued a finding of fact that is not supported by a

preponderance of the evidence; or

(2) determines that a commission policy or a prior

administrative decision on which the administrative law judge

relied is incorrect or should be changed.

(h) The commission shall state in writing the specific reason

and legal basis for its determination under Subsection (g).

(i) An administrative law judge, on the judge's own motion or on

motion of a party and after notice and an opportunity for a

hearing, may impose appropriate sanctions as provided by

Subsection (j) against a party or its representative for:

(1) filing a motion or pleading that is groundless and brought:

(A) in bad faith;

(B) for the purpose of harassment; or

(C) for any other improper purpose, such as to cause unnecessary

delay or needless increase in the cost of the proceeding;

(2) abuse of the discovery process in seeking, making, or

resisting discovery; or

(3) failure to obey an order of the administrative law judge or

the commission.

(j) A sanction imposed under Subsection (i) may include, as

appropriate and justified, issuance of an order:

(1) disallowing further discovery of any kind or of a particular

kind by the offending party;

(2) charging all or any part of the expenses of discovery

against the offending party or its representative;

(3) holding that designated facts be deemed admitted for

purposes of the proceeding;

(4) refusing to allow the offending party to support or oppose a

designated claim or defense or prohibiting the party from

introducing designated matters in evidence;

(5) disallowing in whole or in part requests for relief by the

offending party and excluding evidence in support of such

requests;

(6) punishing the offending party or its representative for

contempt to the same extent as a district court;

(7) requiring the offending party or its representative to pay,

at the time ordered by the administrative law judge, the

reasonable expenses, including attorney's fees, incurred by other

parties because of the sanctionable behavior; and

(8) striking pleadings or testimony, or both, in whole or in

part, or staying further proceedings until the order is obeyed.

(k) Hearings conducted for the commission by the office shall be

held in hearing rooms provided by the commission. The commission

shall also provide the utility division access to its computer

systems, databases, and library resources.

(l) The office shall charge the commission a fixed annual fee

rather than an hourly rate for services rendered by the utility

division to the commission. The amount of the fee may not be less

than the amount appropriated to the commission in the General

Appropriations Act for payment to the utility division to conduct

commission hearings. The amount of the fee shall be based on the

costs of conducting the hearings, the costs of travel expenses

and telephone charges directly related to the hearings, docketing

costs, and other applicable administrative costs of the office

including the administrative costs of the utility division. The

office and the commission shall negotiate the amount of the fixed

fee biennially, subject to the approval of the governor, to

coincide with the commission's legislative appropriations

request.

Added by Acts 1995, 74th Leg., ch. 765, Sec. 1.35, eff. Sept. 1,

1995. Renumbered from Government Code Sec. 2003.047 by Acts 1997,

75th Leg., ch. 165, Sec. 31.01(49), eff. Sept. 1, 1997. Amended

by Acts 1999, 76th Leg., ch. 85, Sec. 10, eff. Sept. 1, 2000.

Sec. 2003.050. PROCEDURAL RULES. (a) The chief administrative

law judge shall adopt rules that govern the procedures, including

the discovery procedures, that relate to a hearing conducted by

the office.

(b) Notwithstanding other law, the procedural rules of the state

agency on behalf of which the hearing is conducted govern

procedural matters that relate to the hearing only to the extent

that the chief administrative law judge's rules adopt the

agency's procedural rules by reference.

(c) The rules of the office regarding the participation of a

witness by telephone must include procedures to verify the

identity of the witness who is to appear by telephone.

Added by Acts 1997, 75th Leg., ch. 605, Sec. 3, eff. Jan. 1,

1998. Amended by Acts 2003, 78th Leg., ch. 1215, Sec. 8, eff.

Sept. 1, 2003.

Sec. 2003.051. ROLE OF REFERRING AGENCY. Except in connection

with interim appeals of orders or questions certified to an

agency by an administrative law judge, as permitted by law, a

state agency that has referred a matter to the office in which

the office will conduct a hearing may not take any adjudicative

action relating to the matter until the office has issued its

proposal for decision or otherwise concluded its involvement in

the matter. The state agency may exercise its advocacy rights in

the matter before the office in the same manner as any other

party.

Added by Acts 1999, 76th Leg., ch. 85, Sec. 11, eff. Sept. 1,

1999.

Sec. 2003.052. HANDLING OF COMPLAINTS. (a) The office shall

maintain a file on each written complaint filed with the office.

The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the office;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

office closed the file without taking action other than to

investigate the complaint.

(b) The office shall provide to the person filing the complaint

and to each person who is a subject of the complaint a copy of

the office's policies and procedures relating to complaint

investigation and resolution.

(c) The office, at least quarterly until final disposition of

the complaint, shall notify the person filing the complaint and

each person who is a subject of the complaint of the status of

the investigation unless the notice would jeopardize an

undercover investigation.

Added by Acts 2003, 78th Leg., ch. 1215, Sec. 9, eff. Sept. 1,

2003.

Sec. 2003.053. EQUAL EMPLOYMENT OPPORTUNITY POLICY. (a) The

chief administrative law judge or the chief administrative law

judge's designee shall prepare and maintain a written policy

statement that implements a program of equal employment

opportunity to ensure that all personnel decisions are made

without regard to race, color, disability, sex, religion, age, or

national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the office to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

office's personnel is in accordance with state and federal law

and a description of reasonable methods to achieve compliance

with state and federal law.

(c) The policy statement must:

(1) be updated annually;

(2) be reviewed by the state Commission on Human Rights for

compliance with Subsection (b)(1); and

(3) be filed with the governor's office.

Added by Acts 2003, 78th Leg., ch. 1215, Sec. 9, eff. Sept. 1,

2003.

Sec. 2003.055. EFFECTIVE USE OF TECHNOLOGY. The chief

administrative law judge shall develop and implement a policy

requiring the chief administrative law judge and office employees

to research and propose appropriate technological solutions to

improve the office's ability to perform its functions. The

technological solutions must:

(1) ensure that the public is able to easily find information

about the office on the Internet;

(2) ensure that persons who want to use the office's services

are able to:

(A) interact with the office through the Internet; and

(B) access any service that can be provided effectively through

the Internet; and

(3) be cost-effective and developed through the office's

planning processes.

Added by Acts 2003, 78th Leg., ch. 1215, Sec. 9, eff. Sept. 1,

2003.

Sec. 2003.056. ALTERNATIVE DISPUTE RESOLUTION POLICY. The chief

administrative law judge shall develop and implement a policy to

encourage the use of alternative dispute resolution procedures

where appropriate to assist in the internal and external

resolution of disputes within the office's jurisdiction.

Added by Acts 2003, 78th Leg., ch. 1215, Sec. 9, eff. Sept. 1,

2003.

Sec. 2003.057. HEARING TRANSLATOR. If a translator is requested

for all or part of a hearing conducted by the office, the office

shall provide an appropriate translator for that purpose.

Added by Acts 2003, 78th Leg., ch. 1215, Sec. 10, eff. Sept. 1,

2003.

SUBCHAPTER D. TAX DIVISION

Sec. 2003.101. TAX DIVISION. (a) The office shall establish a

tax division to conduct hearings relating to contested cases

involving the collection, receipt, administration, and

enforcement of taxes, fees, and other amounts as prescribed by

Section 111.00455, Tax Code.

(b) An administrative law judge in the tax division is

classified as a "master administrative law judge II." Section

2003.0411 does not apply to this section.

(c) If there are no cases in the tax division, and subject to

the prior approval of the comptroller, an administrative law

judge in the tax division may conduct hearings for other state

agencies. Before conducting a hearing for another state agency

under this subsection, the tax division must notify the

comptroller in writing. The notification must describe the case

that will be heard and the administrative law judge who will

conduct the hearing and must estimate the amount of time that the

judge will spend on the case. The office shall reimburse the

comptroller at an appropriate hourly rate for the time spent by

the administrative law judge on the case. The comptroller may

revoke approval to conduct hearings for other state agencies

under this subsection at any time.

(d) To be eligible to preside at a tax division hearing, an

administrative law judge, including a temporary administrative

law judge contracted with under Section 2003.043, must:

(1) be a United States citizen;

(2) be an attorney in good standing with the State Bar of Texas;

(3) have been licensed in this state to practice law for at

least seven years;

(4) have substantial experience in tax cases in making the

record suitable for administrative review or otherwise; and

(5) have devoted at least 75 percent of the person's legal

practice to Texas state tax law in at least five of the past 10

years before the date on which the person begins employment in

the tax division.

(e) Notwithstanding Section 2001.058, the comptroller may change

a finding of fact or conclusion of law made by the administrative

law judge or vacate or modify an order issued by the

administrative law judge only if the comptroller:

(1) determines that the administrative law judge:

(A) did not properly apply or interpret applicable law, then

existing comptroller rules or policies, or prior administrative

decisions; or

(B) issued a finding of fact that is not supported by a

preponderance of the evidence; or

(2) determines that a comptroller policy or a prior

administrative decision on which the administrative law judge

relied is incorrect.

(f) The comptroller shall state in writing the specific reason

and legal basis for a determination under Subsection (e).

(g) An administrative law judge, on the judge's own motion or on

motion of a party and after notice and an opportunity for a

hearing, may impose appropriate sanctions as provided by

Subsection (h) against a party or its representative for:

(1) filing of a motion or pleading that is groundless and

brought:

(A) in bad faith;

(B) for the purpose of harassment; or

(C) for any other improper purpose, such as to cause unnecessary

delay or needless increase in the cost of the proceeding;

(2) abuse of the discovery process in seeking, making, or

resisting discovery; or

(3) failure to obey an order of the administrative law judge or

the comptroller.

(h) A sanction imposed under Subsection (g) may include, as

appropriate and justified, issuance of an order:

(1) disallowing further discovery of any kind or of a particular

kind by the offending party;

(2) holding that designated facts be deemed admitted for

purposes of the proceeding;

(3) refusing to allow the offending party to support or oppose a

designated claim or defense or prohibiting the party from

introducing designated matters in evidence;

(4) disallowing in whole or in part requests for relief by the

offending party and excluding evidence in support of such

requests; and

(5) striking pleadings or testimony, or both, wholly or partly,

or staying further proceedings until the order is obeyed.

(i) For each hearing conducted under this section, an

administrative law judge in the tax division shall issue a

proposal for decision that includes findings of fact and

conclusions of law. In addition, the proposal for decision must

include the legal reasoning and other analysis considered by the

judge in reaching the decision. Each finding of fact or

conclusion of law made by the judge must be:

(1) independent and impartial; and

(2) based on state law and the evidence presented at the

hearing.

(j) The comptroller may not attempt to influence the findings of

fact or the administrative law judge's application of the law

except by evidence and legal argument. An administrative law

judge conducting a hearing under this subchapter may not directly

or indirectly communicate in connection with an issue of fact or

law with a party or its representative, except:

(1) on notice and opportunity for each party to participate; or

(2) to ask questions that involve ministerial, administrative,

or procedural matters that do not address the substance of the

issues or positions taken in the case.

(k) Appearances in hearings conducted for the comptroller by the

office may be by:

(1) the taxpayer;

(2) an attorney licensed to practice law in this state;

(3) a certified public accountant; or

(4) any other person designated by the taxpayer who is not

otherwise prohibited from appearing in the hearing.

(l) The comptroller is represented by an authorized

representative in all hearings conducted for the comptroller by

the office.

Added by Acts 2007, 80th Leg., R.S., Ch.

354, Sec. 3, eff. June 15, 2007.

Sec. 2003.102. SUNSET PROVISION. (a) The tax division is

subject to Chapter 325 (Texas Sunset Act).

(b) The Sunset Advisory Commission shall evaluate the tax

division and present to the 83rd Legislature a report on that

evaluation and the commission's recommendations in relation to

the tax division.

(c) During the regular legislative session at which the

commission presents its report and recommendations, the

legislature by law may continue the tax division as provided by

that chapter. If the tax division is not continued in existence

as provided by that chapter, the tax division is abolished and

this subchapter and Section 111.00455, Tax Code, expire on

September 1 of the odd-numbered year in which the regular

legislative session occurred.

Added by Acts 2007, 80th Leg., R.S., Ch.

354, Sec. 3, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., 1st C.S., Ch.

2, Sec. 2.06, eff. July 10, 2009.

Sec. 2003.103. TIMELINESS OF HEARINGS. (a) The tax division

shall conduct all hearings under this subchapter in a timely

manner.

(b) The tax division shall use every reasonable means to

expedite a case under this subchapter when the comptroller

requests that the division expedite the case.

(c) This section is not intended to impair the independence of

the office in conducting a hearing under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

354, Sec. 3, eff. June 15, 2007.

Sec. 2003.104. CONFIDENTIALITY OF TAX DIVISION INFORMATION. (a)

The office shall keep information that identifies a taxpayer who

participates in a case under this subchapter confidential,

including the taxpayer's name and social security number.

(b) The provision of information to the office that is

confidential under any law, including Section 111.006, 151.027,

or 171.206, Tax Code, does not affect the confidentiality of the

information, and the office shall maintain that confidentiality.

(c) A hearing conducted under this subchapter is confidential

and not open to the public.

Added by Acts 2007, 80th Leg., R.S., Ch.

354, Sec. 3, eff. June 15, 2007.

Sec. 2003.105. TAX DIVISION HEARINGS FEE. The office shall

charge the comptroller a fixed annual fee rather than an hourly

rate for services rendered by the office to the comptroller. The

office and the comptroller shall negotiate the amount of the

fixed fee biennially to coincide with the comptroller's

legislative appropriations request.

Added by Acts 2007, 80th Leg., R.S., Ch.

354, Sec. 3, eff. June 15, 2007.

Sec. 2003.106. COMPTROLLER'S PRIORITIES AND PUBLIC POLICY NEEDS.

(a) The comptroller shall provide input to the office to assist

the office regarding the comptroller's priorities and public

policy needs.

(b) This section is intended to assist the office in providing

efficient service under this subchapter and is not intended to

impair the independence of the office in conducting a hearing

under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

354, Sec. 3, eff. June 15, 2007.

Sec. 2003.107. TAX DIVISION REVIEW. On request of the

comptroller, the office shall provide the comptroller the

following regarding the tax division:

(1) a list of the administrative law judges, including temporary

administrative law judges, who have heard cases in the division

in the past year;

(2) the qualifications of the judges; and

(3) any other information considered necessary by the

comptroller in evaluating the performance of the judges hearing

cases in the tax division.

Added by Acts 2007, 80th Leg., R.S., Ch.

354, Sec. 3, eff. June 15, 2007.

Sec. 2003.108. REPORTS. (a) The office shall provide the

comptroller a monthly status report that lists pending cases and

provides information on any case that exceeds the comptroller's

time lines for issuing a proposal for decision or an agreed

order.

(b) At least quarterly, the office shall review with the

comptroller and appropriate staff of the office the status of

pending cases under this subchapter.

(c) The office shall provide a quarterly report to the

comptroller on services performed by the office for the

comptroller under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

354, Sec. 3, eff. June 15, 2007.

Sec. 2003.109. RULES; EARLY REFERRAL. (a) The comptroller may

adopt rules to provide for the referral to the tax division of

issues related to a case described by Section 111.00455, Tax

Code, to resolve a procedural or other preliminary dispute

between the comptroller and a party.

(b) After a referral under this section, the tax division shall

docket the case and assign an administrative law judge under

Section 2003.101. If additional proceedings are required after

the consideration of the procedural or other preliminary dispute,

the tax division shall appoint the same administrative law judge

to hear the case.

Added by Acts 2007, 80th Leg., R.S., Ch.

354, Sec. 3, eff. June 15, 2007.

SUBCHAPTER Z. PILOT PROGRAM: APPEALS FROM APPRAISAL REVIEW BOARD

DETERMINATIONS IN CERTAIN COUNTIES

For expiration of this subchapter, see Section 2003.916.

Sec. 2003.901. PILOT PROGRAM. (a) Not later than January 1,

2010, the office shall develop a pilot program under which, as an

alternative to filing an appeal under Section 42.01, Tax Code, a

property owner may appeal to the office an appraisal review board

order determining a protest concerning the appraised or market

value of property brought under Section 41.41(a)(1) or (2), Tax

Code, if the appraised or market value, as applicable, of the

property that was the subject of the protest, as determined by

the board order, is more than $1 million.

(b) The pilot program shall be developed and implemented in

conformance with the provisions of this subchapter.

(c) So as to expeditiously determine the appeals filed with the

office using resources available to the office, the office is not

required to determine more than 3,000 appeals filed under this

subchapter. The office may develop a formula to establish the

number of appeals that may be filed in each county included in

the pilot program based on the total number of lawsuits filed in

a county to which this subchapter applies as a percentage of the

total number of lawsuits filed in all of those counties.

Added by Acts 2009, 81st Leg., R.S., Ch.

1180, Sec. 1, eff. January 1, 2010.

Sec. 2003.902. COUNTIES INCLUDED. The pilot program shall be

implemented in Bexar, Cameron, El Paso, Harris, Tarrant, and

Travis Counties for a three-year period beginning with the ad

valorem tax year that begins January 1, 2010.

Added by Acts 2009, 81st Leg., R.S., Ch.

1180, Sec. 1, eff. January 1, 2010.

Sec. 2003.903. RULES. (a) The office has rulemaking authority

to implement this subchapter.

(b) The office has specific rulemaking authority to implement

those rules necessary to expeditiously determine appeals to the

office, based on the number of appeals filed and the resources

available to the office.

(c) The office may adopt rules that include the procedural

provisions of Chapter 41, Tax Code, applicable to a hearing

before an appraisal review board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1180, Sec. 1, eff. January 1, 2010.

Sec. 2003.904. APPLICABILITY TO REAL AND PERSONAL PROPERTY. The

pilot program must be applicable to a determination of the

appraised or market value made by an appraisal review board in

connection with real or personal property, other than industrial

property or minerals.

Added by Acts 2009, 81st Leg., R.S., Ch.

1180, Sec. 1, eff. January 1, 2010.

Sec. 2003.905. EDUCATION AND TRAINING OF ADMINISTRATIVE LAW

JUDGES. (a) An administrative law judge assigned to hear an

appeal brought under this subchapter must have knowledge of:

(1) each of the appraisal methods a chief appraiser may use to

determine the appraised value or the market value of property

under Chapter 23, Tax Code; and

(2) the proper method for determining an appeal of a protest,

including a protest brought on the ground of unequal appraisal.

(b) An administrative law judge is entitled to attend one or

more training and education courses under Sections 5.04 and

5.041, Tax Code, to receive a copy of the materials used in a

course, or both, without charge.

Added by Acts 2009, 81st Leg., R.S., Ch.

1180, Sec. 1, eff. January 1, 2010.

Sec. 2003.906. NOTICE OF APPEAL TO OFFICE. (a) To appeal an

appraisal review board order to the office under this subchapter,

a property owner must file with the chief appraiser of the

appraisal district not later than the 30th day after the date the

property owner receives notice of the order:

(1) a completed notice of appeal to the office in the form

prescribed by Section 2003.907; and

(2) a filing fee in the amount of $300, made payable to the

office.

(b) As soon as practicable after receipt of a notice of appeal,

the chief appraiser for the appraisal district shall:

(1) indicate, where appropriate, those entries in the records

that are subject to the appeal;

(2) submit the notice of appeal and filing fee to the office;

and

(3) request the appointment of a qualified administrative law

judge to hear the appeal.

Added by Acts 2009, 81st Leg., R.S., Ch.

1180, Sec. 1, eff. January 1, 2010.

Sec. 2003.907. CONTENTS OF NOTICE OF APPEAL. The chief

administrative law judge by rule shall prescribe the form of a

notice of appeal under this subchapter. The form must require

the property owner to provide:

(1) a copy of the order of the appraisal review board;

(2) a brief statement that explains the basis for the property

owner's appeal of the order; and

(3) a statement of the property owner's opinion of the appraised

or market value, as applicable, of the property that is the

subject of the appeal.

Added by Acts 2009, 81st Leg., R.S., Ch.

1180, Sec. 1, eff. January 1, 2010.

Sec. 2003.908. NOTICE TO PROPERTY OWNERS. An appraisal review

board of an appraisal district established in a county listed in

Section 2003.902 of this code that delivers notice of issuance of

an order described by Section 2003.901 of this code pertaining to

property described by Section 2003.904 of this code and a copy of

the order to a property owner as required by Section 41.47, Tax

Code, shall include with the notice and copy:

(1) a notice of the property owner's rights under this

subchapter; and

(2) a copy of the notice of appeal prescribed by Section

2003.907.

Added by Acts 2009, 81st Leg., R.S., Ch.

1180, Sec. 1, eff. January 1, 2010.

Sec. 2003.909. DESIGNATION OF ADMINISTRATIVE LAW JUDGE. (a) As

soon as practicable after the office receives a notice of appeal

and the filing fee, the office shall designate an administrative

law judge to hear the appeal.

(b) As soon as practicable after the administrative law judge is

designated, the administrative law judge shall set the date,

time, and place of the hearing on the appeal.

(c) The hearing must be held in a building or facility that is

owned or partly or entirely leased by the office and located in

the county in which the applicable appraisal district is

established, except that if the office does not own or lease a

building or facility in the county, the hearing may be held in

any public or privately owned building or facility in that

county, preferably a building or facility in which the office

regularly conducts business. The hearing may not be held in a

building or facility that is owned, leased, or under the control

of the appraisal district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1180, Sec. 1, eff. January 1, 2010.

Sec. 2003.910. SCOPE OF APPEAL; HEARING. (a) An appeal is by

trial de novo. The administrative law judge may not admit into

evidence the fact of previous action by the appraisal review

board, except as otherwise provided by this subchapter.

(b) Chapter 2001 and the Texas Rules of Evidence do not apply to

a hearing under this subchapter. Prehearing discovery is limited

to the exchange of documents the parties will rely on during the

hearing. Any expert witness testimony must be reduced to writing

and included in the exchange of documents.

(c) Any relevant evidence is admissible, subject to the

imposition of reasonable time limits and the parties' compliance

with reasonable procedural requirements imposed by the

administrative law judge, including a schedule for the prehearing

exchange of documents to be relied on.

(d) An administrative law judge may consider factors such as the

hearsay nature of testimony, the qualifications of witnesses, and

other restrictions on the admissibility of evidence under the

Texas Rules of Evidence in assessing the weight to be given to

the evidence admitted.

Added by Acts 2009, 81st Leg., R.S., Ch.

1180, Sec. 1, eff. January 1, 2010.

Sec. 2003.911. REPRESENTATION OF PARTIES. (a) A property owner

may be represented at the hearing by:

(1) the property owner;

(2) an attorney who is licensed in this state;

(3) a certified public accountant;

(4) a registered property tax consultant; or

(5) any other person who is not otherwise prohibited from

appearing in a hearing held by the office.

(b) The appraisal district may be represented by the chief

appraiser or a person designated by the chief appraiser.

(c) An authorized representative of a party may appear at the

hearing to offer evidence, argument, or both, in the same manner

as provided by Section 41.45, Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1180, Sec. 1, eff. January 1, 2010.

Sec. 2003.912. DETERMINATION OF ADMINISTRATIVE LAW JUDGE. (a)

As soon as practicable, but not later than the 30th day after the

date the hearing is concluded, the administrative law judge shall

issue a determination and send a copy to the property owner and

the chief appraiser.

(b) The determination:

(1) must include a determination of the appraised or market

value, as applicable, of the property that is the subject of the

appeal;

(2) must contain a brief analysis of the administrative law

judge's rationale for and set out the key findings in support of

the determination but is not required to contain a detailed

discussion of the evidence admitted or the contentions of the

parties;

(3) may include any remedy or relief a court may order under

Chapter 42, Tax Code, in an appeal relating to the appraised or

market value of property, other than an award of attorney's fees

under Section 42.29, Tax Code; and

(4) shall specify whether the appraisal district or the property

owner is required to pay the costs of the hearing and the amount

of those costs.

(c) If the administrative law judge determines that the

appraised or market value, as applicable, of the property that is

the subject of the appeal is nearer to the property owner's

opinion of the appraised or market value, as applicable, of the

property as stated in the request for the hearing submitted by

the property owner than the value determined by the appraisal

review board:

(1) the office, on receipt of a copy of the determination, shall

refund the property owner's filing fee;

(2) the appraisal district, on receipt of a copy of the

determination, shall pay the costs of the appeal as specified in

the determination; and

(3) the chief appraiser shall correct the appraised or market

value, as applicable, of the property as shown in the appraisal

roll to reflect the administrative law judge's determination.

(d) If the administrative law judge determines that the

appraised or market value, as applicable, of the property that is

the subject of the appeal is not nearer to the property owner's

opinion of the appraised or market value, as applicable, of the

property as stated in the property owner's request for a hearing

than the value determined by the appraisal review board:

(1) the office, on receipt of a copy of the determination, shall

retain the property owner's filing fee;

(2) the chief appraiser shall correct the appraised or market

value, as applicable, of the property as shown in the appraisal

roll to reflect the administrative law judge's determination if

the value as determined by the administrative law judge is less

than the value as determined by the appraisal review board; and

(3) the property owner shall pay the difference between the

costs of the appeal as specified in the determination and the

property owner's filing fee.

(e) Notwithstanding Subsection (a), the office by rule may

implement a process under which:

(1) the administrative law judge issues a proposal for

determination to the parties;

(2) the parties are given a reasonable period in which to make

written objections to the proposal; and

(3) the administrative law judge is authorized to take into

account those written objections before issuing a final

determination.

Added by Acts 2009, 81st Leg., R.S., Ch.

1180, Sec. 1, eff. January 1, 2010.

Sec. 2003.913. PAYMENT OF TAXES PENDING APPEAL. (a) The

pendency of an appeal to the office does not affect the

delinquency date for the taxes on the property subject to the

appeal. A property owner who appeals an appraisal review board

order to the office shall pay taxes on the property subject to

the appeal in an amount equal to the amount of taxes due on the

portion of the taxable value of the property that is not in

dispute. If the final determination of the appeal decreases the

property owner's tax liability to an amount less than the amount

of taxes paid, each taxing unit shall refund to the property

owner the difference between the amount of taxes paid and the

amount of taxes for which the property owner is liable.

(b) A property owner may not appeal to the office if the taxes

on the property subject to the appeal are delinquent. An

administrative law judge who determines that the taxes on the

property subject to an appeal are delinquent shall dismiss the

pending appeal with prejudice. If an appeal is dismissed under

this subsection, the office shall retain the property owner's

filing fee.

Added by Acts 2009, 81st Leg., R.S., Ch.

1180, Sec. 1, eff. January 1, 2010.

Sec. 2003.914. EFFECT ON RIGHT TO JUDICIAL APPEAL. An appeal to

the office under this subchapter is an election of remedies and

an alternative to bringing an appeal under Section 42.01, Tax

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1180, Sec. 1, eff. January 1, 2010.

Sec. 2003.915. REPORT TO LEGISLATURE. Not later than January 1,

2013, the office and the chief appraisers of the appraisal

districts established in the counties in which the pilot program

is implemented shall submit a report to the legislature that

includes:

(1) the number of appeals for property in each appraisal

district;

(2) the number of appeals that were settled before being heard

by an administrative law judge;

(3) the number of appeals brought on the ground of excessive

appraisal;

(4) the number of appeals brought on the ground of unequal

appraisal;

(5) the number of judicial appeals of an administrative law

judge's determination for each appraisal district; and

(6) any recommendations for future legislative action that the

office or the chief appraisers consider appropriate.

Added by Acts 2009, 81st Leg., R.S., Ch.

1180, Sec. 1, eff. January 1, 2010.

Sec. 2003.916. EXPIRATION. This subchapter expires January 1,

2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

1180, Sec. 1, eff. January 1, 2010.



CHAPTER 2004. REPRESENTATION BEFORE STATE AGENCIES

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE A. ADMINISTRATIVE PROCEDURE AND PRACTICE

CHAPTER 2004. REPRESENTATION BEFORE STATE AGENCIES

Sec. 2004.001. DEFINITIONS. In this chapter:

(1) "Individual" includes a member of the legislature, any other

state officer, and a state employee.

(2) "State agency" means an office, department, commission, or

board of the executive branch of state government.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2004.002. REGISTRATION. (a) An individual who appears

before a state agency or contacts in person an officer or

employee of a state agency on behalf of an individual, firm,

partnership, corporation, or association about a matter before

that agency shall register with the state agency:

(1) the name and address of the registrant;

(2) the name and address of the person on whose behalf the

appearance or contact is made; and

(3) a statement on whether the registrant has received or

expects to receive any money, thing of value, or financial

benefit for the appearance or contact.

(b) Each state agency shall provide for recording the

registration in a record and shall maintain the record.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2004.003. EXEMPTIONS FROM REGISTRATION. An individual is

not required to register under Section 2004.002 because of:

(1) the individual's appearance or contact on an interagency

matter if the individual is an officer or employee of the state

agency; or

(2) a contact by the individual with the state agency or an

officer or employee of the agency if the contact:

(A) is solely for obtaining information and an attempt is not

made to influence the action of an officer or employee of the

agency;

(B) consists of making an appearance and participating at a

public hearing;

(C) is made in a matter in which a pleading or other instrument

that discloses the individual's representation is on file with

the agency; or

(D) is one for which the individual does not receive

compensation or any thing of value.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2004.004. REPORTING AND FILING OF REGISTRATIONS. (a) A

state agency shall prepare a report that includes the information

from all registrations filed with the agency in a calendar

quarter.

(b) The agency shall file the report with the Texas Ethics

Commission not later than the 10th day of the month after the end

of the calendar quarter for which the report was prepared.

(c) The Texas Ethics Commission shall index each report and keep

the report on file for four years after the date the report is

filed.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 506, Sec. 1, eff.

Sept. 1, 1997.

Sec. 2004.005. PENALTY. (a) An individual commits an offense

if the individual does not register as required by this chapter.

(b) An offense under this chapter is a misdemeanor punishable

by:

(1) a fine of not more than $500;

(2) confinement in jail for a term not to exceed six months; or

(3) both the fine and imprisonment.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 2005. MISCELLANEOUS PROVISIONS RELATING TO STATE LICENSES AND PERMITS

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE A. ADMINISTRATIVE PROCEDURE AND PRACTICE

CHAPTER 2005. MISCELLANEOUS PROVISIONS RELATING TO STATE LICENSES

AND PERMITS

SUBCHAPTER A. PERMIT PROCESSING

Sec. 2005.001. DEFINITIONS. In this subchapter:

(1) "Permit" means an authorization by a license, certificate,

registration, or other form that is required by law or state

agency rules to engage in a particular business.

(2) "State agency" means a department, board, bureau,

commission, division, office, council, or other agency of the

state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1194, Sec. 4, eff. September 1, 2007.

Sec. 2005.002. EXCEPTIONS. This subchapter does not apply to a

permit:

(1) for which an agency's median time during the preceding

calendar year for processing a permit application from receipt of

the initial application to the final permit decision did not

exceed seven days;

(2) issued in connection with any form of gaming or gambling; or

(3) issued under the Alcoholic Beverage Code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1194, Sec. 5, eff. September 1, 2007.

Sec. 2005.003. PERMIT PROCESSING PERIODS. (a) A state agency

that issues permits shall adopt procedural rules for processing

permit applications and issuing permits.

(b) The rules must specify:

(1) the period, beginning on the date the agency receives an

initial permit application, in which the agency must provide

written notice to the applicant:

(A) stating that the permit application is complete and accepted

for filing; or

(B) stating that the permit application is incomplete and

specifying the additional information required for acceptance;

and

(2) the period, beginning on the date the agency receives a

complete permit application, in which the agency must deny or

approve the permit application.

(c) A state agency may establish separate rules under this

section for contested and uncontested cases.

(d) A state agency shall publish with rules proposed under this

section:

(1) a statement of the agency's minimum, maximum, and median

times for processing a permit application from the date the

agency received an initial permit application to the date of the

final permit decision using the agency's performance in the 12

months preceding the date the proposed rules are published; and

(2) a justification of the periods proposed by the rules.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2005.004. GOOD CAUSE. A state agency has good cause to

exceed the period it establishes for processing a permit

application if:

(1) the number of permit applications to be processed exceeds by

at least 15 percent the number of permit applications processed

in the same quarter of the previous calendar year;

(2) the agency must rely on another public or private entity to

process all or a part of the permit applications received by the

agency, and the delay is caused by that entity; or

(3) other conditions exist that give the agency good cause for

exceeding the established period.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2005.005. DUTY OF HEAD OF AGENCY. The head of each state

agency shall ensure that the agency complies with this

subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1194, Sec. 6, eff. September 1, 2007.

Sec. 2005.006. COMPLAINT PROCEDURE. (a) A state agency subject

to this subchapter shall establish by rule a complaint procedure

through which a permit applicant can:

(1) complain directly to the chief administrator of the agency

if the agency exceeds the established period for processing

permits; and

(2) request a timely resolution of any dispute arising from the

delay.

(b) The rules must provide for the reimbursement of all filing

fees paid by the applicant for a permit application if the chief

administrator of the state agency determines that:

(1) the agency exceeded the established period for permit

processing; and

(2) the agency did not establish good cause for exceeding the

established period.

(c) The state agency shall include information about the

complaint procedure in permit application forms issued by the

agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1194, Sec. 7, eff. September 1, 2007.

Sec. 2005.007. REPORTS. (a) A state agency that issues permits

shall report biennially to the governor and the legislature on

its permit application system.

(b) The report must include:

(1) a statement of the periods the agency has adopted under this

subchapter for processing each type of permit it issues,

specifying any changes the agency made since the last report;

(2) a statement of the minimum, maximum, and median times for

processing each type of permit during the period since the last

report from the date the agency receives the initial permit

application to the final permit decision;

(3) a description of the complaint procedure required by Section

2005.006;

(4) a summary of the number and disposition of complaints

received by the agency under Section 2005.006 since the last

report; and

(5) a description of specific actions taken by the agency since

the last report to simplify and improve its permit application,

processing, and paperwork requirements.

(c) A state agency shall include the information required by

Subsection (b) in each performance report the agency submits to

the Legislative Budget Board.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1194, Sec. 8, eff. September 1, 2007.

SUBCHAPTER B. DENIAL, SUSPENSION, OR REVOCATION FOR FALSE

STATEMENT, MISREPRESENTATION, OR REFUSAL TO PROVIDE INFORMATION

Sec. 2005.051. DEFINITIONS. In this subchapter:

(1) "License" means a license, certificate, registration,

permit, or other authorization:

(A) that is issued by a licensing authority;

(B) that is subject before expiration to suspension, revocation,

forfeiture, or termination by the issuing licensing authority;

and

(C) that a person must obtain to:

(i) practice or engage in a particular business, occupation, or

profession; or

(ii) engage in any other regulated activity, including hunting,

fishing, or other recreational activity for which a license or

permit is required.

(2) "Licensing authority" means an agency of the executive,

legislative, or judicial branch of state government that issues a

license.

Added by Acts 2007, 80th Leg., R.S., Ch.

1194, Sec. 3, eff. September 1, 2007.

Sec. 2005.052. DENIAL, SUSPENSION, OR REVOCATION FOR FALSE

STATEMENT, MISREPRESENTATION, OR REFUSAL TO PROVIDE INFORMATION.

(a) A licensing authority may deny a person's application for a

license or suspend or revoke a person's license if the licensing

authority determines, after notice and hearing, that the person

knowingly:

(1) made a false statement in connection with applying for or

renewing the license;

(2) made a material misrepresentation to the licensing authority

in connection with applying for or renewing the license;

(3) refused to provide information requested by the licensing

authority; or

(4) failed to provide all of the person's criminal history

information in response to the licensing authority's request for

the information.

(b) A denial, suspension, or revocation by a licensing authority

under this section is governed by the administrative procedures

that apply to other disciplinary actions taken by the licensing

authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

1194, Sec. 3, eff. September 1, 2007.

Sec. 2005.053. CRIMINAL PROSECUTION. A person who knowingly

makes a false statement in connection with applying for or

renewing a license may be subject to criminal prosecution under

Section 37.10, Penal Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1194, Sec. 3, eff. September 1, 2007.



CHAPTER 2006. AGENCY ACTIONS AFFECTING SMALL BUSINESSES

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE A. ADMINISTRATIVE PROCEDURE AND PRACTICE

CHAPTER 2006. AGENCY ACTIONS AFFECTING SMALL BUSINESSES

SUBCHAPTER A. ADOPTION OF RULES

Sec. 2006.001. DEFINITIONS. In this subchapter:

(1) "Micro-business" means a legal entity, including a

corporation, partnership, or sole proprietorship, that:

(A) is formed for the purpose of making a profit;

(B) is independently owned and operated; and

(C) has not more than 20 employees.

(2) "Small business" means a legal entity, including a

corporation, partnership, or sole proprietorship, that:

(A) is formed for the purpose of making a profit;

(B) is independently owned and operated; and

(C) has fewer than 100 employees or less than $6 million in

annual gross receipts.

(3) "State agency" means a department, board, bureau,

commission, division, office, council, or other agency of the

state and includes an officer who is authorized by law to

determine contested cases.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 558, Sec. 5, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1270, Sec. 2, eff. October 1, 2007.

Sec. 2006.002. ADOPTION OF RULES WITH ADVERSE ECONOMIC EFFECT.

(a) A state agency considering adoption of a rule that would

have an adverse economic effect on small businesses or

micro-businesses shall reduce that effect if doing so is legal

and feasible considering the purpose of the statute under which

the rule is to be adopted.

(b) To reduce an adverse effect on small businesses, an agency

may:

(1) establish separate compliance or reporting requirements for

small businesses;

(2) use performance standards in place of design standards for

small businesses; or

(3) exempt small businesses from all or part of the rule.

(c) Before adopting a rule that may have an adverse economic

effect on small businesses, a state agency shall prepare:

(1) an economic impact statement that estimates the number of

small businesses subject to the proposed rule, projects the

economic impact of the rule on small businesses, and describes

alternative methods of achieving the purpose of the proposed

rule; and

(2) a regulatory flexibility analysis that includes the agency's

consideration of alternative methods of achieving the purpose of

the proposed rule.

(c-1) The analysis under Subsection (c) shall consider, if

consistent with the health, safety, and environmental and

economic welfare of the state, using regulatory methods that will

accomplish the objectives of applicable rules while minimizing

adverse impacts on small businesses. The state agency must

include in the analysis several proposed methods of reducing the

adverse impact of a proposed rule on a small business.

(d) The agency shall include the economic impact statement and

regulatory flexibility analysis as part of the notice of the

proposed rule that the agency files with the secretary of state

for publication in the Texas Register and shall provide copies to

the standing committee of each house of the legislature that is

charged with reviewing the proposed rule.

(e) This section does not apply to a rule adopted under Title 2,

Tax Code.

(f) To reduce an adverse effect of rules on micro-businesses, a

state agency shall adopt provisions concerning micro-businesses

that are uniform with those outlined in Subsections (b)-(d) for

small businesses.

(g) The attorney general, in consultation with the comptroller,

shall prepare guidelines to assist a state agency:

(1) in determining a proposed rule's potential adverse economic

effects on small businesses; and

(2) in identifying and evaluating alternative methods of

achieving the purpose of a proposed rule.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1041, Sec. 50, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 558, Sec. 6, eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1270, Sec. 3, eff. October 1, 2007.

SUBCHAPTER B. RECOVERY OF COURT COSTS AND ATTORNEY FEES

Sec. 2006.011. DEFINITIONS. In this subchapter:

(1) "Groundless" means having no basis in law or fact.

(2) "Small business" means a legal entity, including a

corporation, partnership, or sole proprietorship that:

(A) is formed for the purpose of making a profit;

(B) is independently owned and operated;

(C) is not a publicly held corporation; and

(D) has fewer than 100 employees or less than $1 million in

annual gross receipts at the end of the fiscal year preceding the

year of the filing of an administrative adjudicatory proceeding

or civil action in which the entity is seeking recovery under

this subchapter.

(3) "State agency" means a board, commission, department, or

office that:

(A) is in the executive branch of state government;

(B) was created by the constitution or a statute of this state;

and

(C) has statewide jurisdiction.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2006.012. EXCEPTIONS. This subchapter does not apply to a

proceeding or action that is:

(1) filed before September 1, 1987; or

(2) brought under:

(A) Subchapter E, Chapter 17, Business & Commerce Code

(Deceptive Trade Practices-Consumer Protection Act); or

(B) Chapter 21, Insurance Code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2006.013. REQUIREMENTS FOR RECOVERY. (a) In an

administrative adjudicatory proceeding or a civil action

resulting from a complaint issued by a state agency against a

small business under the agency's administrative or regulatory

functions, the small business may be awarded reasonable attorney

fees and court costs if:

(1) it is a small business at the time it becomes a party to the

proceeding or action;

(2) it prevails in the proceeding or action; and

(3) the proceeding or action was groundless and brought:

(A) in bad faith; or

(B) for purposes of harassment.

(b) For purposes of this section, a small business prevails in a

proceeding or action if there is not:

(1) an adjudication, stipulation, or acceptance of liability; or

(2) a determination of noncompliance, violation, infringement,

deficiency, or breach on the part of the small business.

(c) A small business may not recover under this subchapter if

the parties have executed a settlement agreement that, while not

stipulating liability or violation, requires the small business

to take corrective action or pay a monetary sum.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2006.014. MOTION FOR RECOVERY. (a) To recover under this

subchapter, a small business, not later than the 30th day after

the date of the filing of the administrative adjudicatory

proceeding or civil action, must file a written motion that:

(1) alleges that the proceeding or action was groundless and

brought:

(A) in bad faith; or

(B) for purposes of harassment;

(2) states the facts that justify the small business's claim;

and

(3) states that if the claim is dismissed or judgment is awarded

to the small business, the small business will seek recovery of

attorney fees and court costs.

(b) A small business may not recover attorney fees and court

costs under this subchapter if, not later than the 30th day after

the date the small business gives notice that it has filed a

motion under Subsection (a), the state agency:

(1) amends the pleadings so that the small business that has

filed the motion is no longer a party to the proceeding or

action; or

(2) dismisses the proceeding or action.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2006.015. DETERMINATION OF CLAIM. (a) The hearings

officer in an administrative adjudicatory proceeding or the court

in a civil action shall determine whether the proceeding or

action is groundless and brought:

(1) in bad faith; or

(2) for purposes of harassment.

(b) In making the determination, the hearings officer or court

shall consider:

(1) the multiplicity of parties;

(2) the complexity of the claims and defenses;

(3) the length of time available to the agency to investigate

and conduct discovery; and

(4) affidavits, depositions, and any other relevant matters.

(c) In making a determination, a hearings officer or a court may

not consider the amount of damages, civil penalties, fines,

taxes, or other monetary recovery sought by the state agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2006.016. EFFECT OF DETERMINATION OR ORDER. A

determination made or order issued under this subchapter is not

grounds for any liability, sanction, or grievance except as

provided by this subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 2007. GOVERNMENTAL ACTION AFFECTING PRIVATE PROPERTY RIGHTS

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE A. ADMINISTRATIVE PROCEDURE AND PRACTICE

CHAPTER 2007. GOVERNMENTAL ACTION AFFECTING PRIVATE PROPERTY

RIGHTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2007.001. SHORT TITLE. This chapter may be cited as the

Private Real Property Rights Preservation Act.

Added by Acts 1995, 74th Leg., ch. 517, Sec. 1, eff. Sept. 1,

1995.

Sec. 2007.002. DEFINITIONS. In this chapter:

(1) "Governmental entity" means:

(A) a board, commission, council, department, or other agency in

the executive branch of state government that is created by

constitution or statute, including an institution of higher

education as defined by Section 61.003, Education Code; or

(B) a political subdivision of this state.

(2) "Owner" means a person with legal or equitable title to

affected private real property at the time a taking occurs.

(3) "Market value" means the price a willing buyer would pay a

willing seller after considering all factors in the marketplace

that influence the price of private real property.

(4) "Private real property" means an interest in real property

recognized by common law, including a groundwater or surface

water right of any kind, that is not owned by the federal

government, this state, or a political subdivision of this state.

(5) "Taking" means:

(A) a governmental action that affects private real property, in

whole or in part or temporarily or permanently, in a manner that

requires the governmental entity to compensate the private real

property owner as provided by the Fifth and Fourteenth Amendments

to the United States Constitution or Section 17 or 19, Article I,

Texas Constitution; or

(B) a governmental action that:

(i) affects an owner's private real property that is the subject

of the governmental action, in whole or in part or temporarily or

permanently, in a manner that restricts or limits the owner's

right to the property that would otherwise exist in the absence

of the governmental action; and

(ii) is the producing cause of a reduction of at least 25

percent in the market value of the affected private real

property, determined by comparing the market value of the

property as if the governmental action is not in effect and the

market value of the property determined as if the governmental

action is in effect.

Added by Acts 1995, 74th Leg., ch. 517, Sec. 1, eff. Sept. 1,

1995.

Sec. 2007.003. APPLICABILITY. (a) This chapter applies only to

the following governmental actions:

(1) the adoption or issuance of an ordinance, rule, regulatory

requirement, resolution, policy, guideline, or similar measure;

(2) an action that imposes a physical invasion or requires a

dedication or exaction of private real property;

(3) an action by a municipality that has effect in the

extraterritorial jurisdiction of the municipality, excluding

annexation, and that enacts or enforces an ordinance, rule,

regulation, or plan that does not impose identical requirements

or restrictions in the entire extraterritorial jurisdiction of

the municipality; and

(4) enforcement of a governmental action listed in Subdivisions

(1) through (3), whether the enforcement of the governmental

action is accomplished through the use of permitting, citations,

orders, judicial or quasi-judicial proceedings, or other similar

means.

(b) This chapter does not apply to the following governmental

actions:

(1) an action by a municipality except as provided by Subsection

(a)(3);

(2) a lawful forfeiture or seizure of contraband as defined by

Article 59.01, Code of Criminal Procedure;

(3) a lawful seizure of property as evidence of a crime or

violation of law;

(4) an action, including an action of a political subdivision,

that is reasonably taken to fulfill an obligation mandated by

federal law or an action of a political subdivision that is

reasonably taken to fulfill an obligation mandated by state law;

(5) the discontinuance or modification of a program or

regulation that provides a unilateral expectation that does not

rise to the level of a recognized interest in private real

property;

(6) an action taken to prohibit or restrict a condition or use

of private real property if the governmental entity proves that

the condition or use constitutes a public or private nuisance as

defined by background principles of nuisance and property law of

this state;

(7) an action taken out of a reasonable good faith belief that

the action is necessary to prevent a grave and immediate threat

to life or property;

(8) a formal exercise of the power of eminent domain;

(9) an action taken under a state mandate to prevent waste of

oil and gas, protect correlative rights of owners of interests in

oil or gas, or prevent pollution related to oil and gas

activities;

(10) a rule or proclamation adopted for the purpose of

regulating water safety, hunting, fishing, or control of

nonindigenous or exotic aquatic resources;

(11) an action taken by a political subdivision:

(A) to regulate construction in an area designated under law as

a floodplain;

(B) to regulate on-site sewage facilities;

(C) under the political subdivisions's statutory authority to

prevent waste or protect rights of owners of interest in

groundwater; or

(D) to prevent subsidence;

(12) the appraisal of property for purposes of ad valorem

taxation;

(13) an action that:

(A) is taken in response to a real and substantial threat to

public health and safety;

(B) is designed to significantly advance the health and safety

purpose; and

(C) does not impose a greater burden than is necessary to

achieve the health and safety purpose; or

(14) an action or rulemaking undertaken by the Public Utility

Commission of Texas to order or require the location or placement

of telecommunications equipment owned by another party on the

premises of a certificated local exchange company.

(c) Sections 2007.021 and 2007.022 do not apply to the

enforcement or implementation of a statute, ordinance, order,

rule, regulation, requirement, resolution, policy, guideline, or

similar measure that was in effect September 1, 1995, and that

prevents the pollution of a reservoir or an aquifer designated as

a sole source aquifer under the federal Safe Drinking Water Act

(42 U.S.C. Section 300h-3(e)).

(d) This chapter applies to a governmental action taken by a

county only if the action is taken on or after September 1, 1997.

(e) This chapter does not apply to the enforcement or

implementation of Subchapter B, Chapter 61, Natural Resources

Code, as it existed on September 1, 1995, or to the enforcement

or implementation of any rule or similar measure that was adopted

under that subchapter and was in existence on September 1, 1995.

Added by Acts 1995, 74th Leg., ch. 517, Sec. 1, eff. Sept. 1,

1995.

Sec. 2007.004. WAIVER OF GOVERNMENTAL IMMUNITY; PERMISSION TO

SUE. (a) Sovereign immunity to suit and liability is waived and

abolished to the extent of liability created by this chapter.

(b) This section does not authorize a person to execute a

judgment against property of the state or a governmental entity.

Added by Acts 1995, 74th Leg., ch. 517, Sec. 1, eff. Sept. 1,

1995.

Sec. 2007.005. ALTERNATIVE DISPUTE RESOLUTION. Chapter 154,

Civil Practice and Remedies Code, applies to a suit filed under

this chapter.

Added by Acts 1995, 74th Leg., ch. 517, Sec. 1, eff. Sept. 1,

1995.

Sec. 2007.006. CUMULATIVE REMEDIES. (a) The provisions of this

chapter are not exclusive. The remedies provided by this chapter

are in addition to other procedures or remedies provided by law.

(b) A person may not recover under this chapter and also recover

under another law or in an action at common law for the same

economic loss.

Added by Acts 1995, 74th Leg., ch. 517, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER B. ACTION TO DETERMINE TAKING

Sec. 2007.021. SUIT AGAINST POLITICAL SUBDIVISION. (a) A

private real property owner may bring suit under this subchapter

to determine whether the governmental action of a political

subdivision results in a taking under this chapter. A suit under

this subchapter must be filed in a district court in the county

in which the private real property owner's affected property is

located. If the affected private real property is located in more

than one county, the private real property owner may file suit in

any county in which the affected property is located.

(b) A suit under this subchapter must be filed not later than

the 180th day after the date the private real property owner knew

or should have known that the governmental action restricted or

limited the owner's right in the private real property.

Added by Acts 1995, 74th Leg., ch. 517, Sec. 1, eff. Sept. 1,

1995.

Sec. 2007.022. ADMINISTRATIVE PROCEEDING AGAINST STATE AGENCY.

(a) A private real property owner may file a contested case with

a state agency to determine whether a governmental action of the

state agency results in a taking under this chapter.

(b) A contested case must be filed with the agency not later

than the 180th day after the date the private real property owner

knew or should have known that the governmental action restricted

or limited the owner's right in the private real property.

(c) A contested case filed under this section is subject to

Chapter 2001 except to the extent of a conflict with this

subchapter.

Added by Acts 1995, 74th Leg., ch. 517, Sec. 1, eff. Sept. 1,

1995.

Sec. 2007.023. ENTITLEMENT TO INVALIDATION OF GOVERNMENTAL

ACTION. (a) Whether a governmental action results in a taking

is a question of fact.

(b) If the trier of fact in a suit or contested case filed under

this subchapter finds that the governmental action is a taking

under this chapter, the private real property owner is only

entitled to, and the governmental entity is only liable for,

invalidation of the governmental action or the part of the

governmental action resulting in the taking.

Added by Acts 1995, 74th Leg., ch. 517, Sec. 1, eff. Sept. 1,

1995.

Sec. 2007.024. JUDGMENT OR FINAL DECISION OR ORDER. (a) The

court's judgment in favor of a private real property owner under

Section 2007.021 or a final decision or order issued under

Section 2007.022 that determines that a taking has occurred shall

order the governmental entity to rescind the governmental action,

or the part of the governmental action resulting in the taking,

as applied to the private real property owner not later than the

30th day after the date the judgment is rendered or the decision

or order is issued.

(b) The judgment or final decision or order shall include a fact

finding that determines the monetary damages suffered by the

private real property owner as a result of the taking. The amount

of damages is determined from the date of the taking.

(c) A governmental entity may elect to pay the damages as

compensation to the private real property owner who prevails in a

suit or contested case filed under this subchapter. Sovereign

immunity to liability is waived to the extent the governmental

entity elects to pay compensation under this subsection.

(d) If a governmental entity elects to pay compensation to the

private real property owner:

(1) the court that rendered the judgment in the suit or the

state agency that issued the final order or decision in the case

shall withdraw the part of the judgment or final decision or

order rescinding the governmental action; and

(2) the governmental entity shall pay to the owner the damages

as determined in the judgment or final order not later than the

30th day after the date the judgment is rendered or the final

decision or order is issued.

(e) If the governmental entity does not pay compensation to the

private real property owner as provided by Subsection (d), the

court or the state agency shall reinstate the part of the

judgment or final decision or order previously withdrawn.

(f) A state agency that elects to pay compensation to the

private real property owner shall pay the compensation from funds

appropriated to the agency.

Added by Acts 1995, 74th Leg., ch. 517, Sec. 1, eff. Sept. 1,

1995.

Sec. 2007.025. APPEAL. (a) A person aggrieved by a judgment

rendered in a suit filed under Section 2007.021 may appeal as

provided by law.

(b) A person who has exhausted all administrative remedies

available within the state agency and is aggrieved by a final

decision or order in a contested case filed under Section

2007.022 is entitled to judicial review under Chapter 2001.

Review by a court under this subsection is by trial de novo.

(c) If a private real property owner prevails in a suit or

contested case filed under this subchapter and the governmental

entity appeals, the court or the state agency shall enjoin the

governmental entity from invoking the governmental action or the

part of the governmental action resulting in the taking, pending

the appeal of the suit or contested case.

Added by Acts 1995, 74th Leg., ch. 517, Sec. 1, eff. Sept. 1,

1995.

Sec. 2007.026. FEES AND COSTS. (a) The court or the state

agency shall award a private real property owner who prevails in

a suit or contested case filed under this subchapter reasonable

and necessary attorney's fees and court costs.

(b) The court or the state agency shall award a governmental

entity that prevails in a suit or contested case filed under this

subchapter reasonable and necessary attorney's fees and court

costs.

Added by Acts 1995, 74th Leg., ch. 517, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER C. REQUIREMENTS FOR PROPOSED GOVERNMENTAL ACTION

Sec. 2007.041. GUIDELINES. (a) The attorney general shall

prepare guidelines to assist governmental entities in identifying

and evaluating those governmental actions described in Section

2007.003(a)(1) through (3) that may result in a taking.

(b) The attorney general shall file the guidelines with the

secretary of state for publication in the Texas Register in the

manner prescribed by Chapter 2002.

(c) The attorney general shall review the guidelines at least

annually and revise the guidelines as necessary to ensure

consistency with the actions of the legislature and the decisions

of the United States Supreme Court and the supreme court of this

state.

(d) A person may make comments or suggestions or provide

information to the attorney general concerning the guidelines.

The attorney general shall consider the comments, suggestions,

and information in the annual review process required by this

section.

(e) Material provided to the attorney general under Subsection

(d) is public information.

Added by Acts 1995, 74th Leg., ch. 517, Sec. 1, eff. Sept. 1,

1995.

Sec. 2007.042. PUBLIC NOTICE. (a) A political subdivision that

proposes to engage in a governmental action described in Section

2007.003(a)(1) through (3) that may result in a taking shall

provide at least 30 days' notice of its intent to engage in the

proposed action by providing a reasonably specific description of

the proposed action in a notice published in a newspaper of

general circulation published in the county in which affected

private real property is located. If a newspaper of general

circulation is not published in that county, the political

subdivision shall publish a notice in a newspaper of general

circulation located in a county adjacent to the county in which

affected private real property is located. The political

subdivision shall, at a minimum, include in the notice a

reasonably specific summary of the takings impact assessment that

was prepared as required by this subchapter and the name of the

official of the political subdivision from whom a copy of the

full assessment may be obtained.

(b) A state agency that proposes to engage in a governmental

action described in Section 2007.003(a)(1) or (2) that may result

in a taking shall:

(1) provide notice in the manner prescribed by Section 2001.023;

and

(2) file with the secretary of state for publication in the

Texas Register in the manner prescribed by Chapter 2002 a

reasonably specific summary of the takings impact assessment that

was prepared by the agency as required by this subchapter.

Added by Acts 1995, 74th Leg., ch. 517, Sec. 1, eff. Sept. 1,

1995.

Sec. 2007.043. TAKINGS IMPACT ASSESSMENT. (a) A governmental

entity shall prepare a written takings impact assessment of a

proposed governmental action described in Section 2007.003(a)(1)

through (3) that complies with the evaluation guidelines

developed by the attorney general under Section 2007.041 before

the governmental entity provides the public notice required under

Section 2007.042.

(b) The takings impact assessment must:

(1) describe the specific purpose of the proposed action and

identify:

(A) whether and how the proposed action substantially advances

its stated purpose; and

(B) the burdens imposed on private real property and the

benefits to society resulting from the proposed use of private

real property;

(2) determine whether engaging in the proposed governmental

action will constitute a taking; and

(3) describe reasonable alternative actions that could

accomplish the specified purpose and compare, evaluate, and

explain:

(A) how an alternative action would further the specified

purpose; and

(B) whether an alternative action would constitute a taking.

(c) A takings impact assessment prepared under this section is

public information.

Added by Acts 1995, 74th Leg., ch. 517, Sec. 1, eff. Sept. 1,

1995.

Sec. 2007.044. SUIT TO INVALIDATE GOVERNMENTAL ACTION. (a) A

governmental action requiring a takings impact assessment is void

if an assessment is not prepared. A private real property owner

affected by a governmental action taken without the preparation

of a takings impact assessment as required by this subchapter may

bring suit for a declaration of the invalidity of the

governmental action.

(b) A suit under this section must be filed in a district court

in the county in which the private real property owner's affected

property is located. If the affected property is located in more

than one county, the private real property owner may file suit in

any county in which the affected property is located.

(c) The court shall award a private real property owner who

prevails in a suit under this section reasonable and necessary

attorney's fees and court costs.

Added by Acts 1995, 74th Leg., ch. 517, Sec. 1, eff. Sept. 1,

1995.

Sec. 2007.045. UPDATING OF CERTAIN ASSESSMENTS REQUIRED. A

state agency that proposes to adopt a governmental action

described in Section 2007.003(a)(1) or (2) that may result in a

taking as indicated by the takings impact assessment shall update

the assessment if the action is not adopted before the 180th day

after the date the notice is given as required by Section

2001.023.

Added by Acts 1995, 74th Leg., ch. 517, Sec. 1, eff. Sept. 1,

1995.



CHAPTER 2008. NEGOTIATED RULEMAKING

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE A. ADMINISTRATIVE PROCEDURE AND PRACTICE

CHAPTER 2008. NEGOTIATED RULEMAKING

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2008.001. SHORT TITLE. This chapter may be cited as the

Negotiated Rulemaking Act.

Added by Acts 1997, 75th Leg., ch. 1315, Sec. 1, eff. Sept. 1,

1997.

Sec. 2008.002. DEFINITIONS. In this chapter:

(1) "State agency" means an officer, board, commission,

department, or other agency in the executive branch of state

government with statewide jurisdiction that makes rules. The term

includes:

(A) the attorney general;

(B) an institution of higher education as defined by Section

61.003, Education Code; and

(C) the State Office of Administrative Hearings.

(2) The terms "party," "person," and "rule" have the meanings

assigned by Section 2001.003.

Added by Acts 1997, 75th Leg., ch. 1315, Sec. 1, eff. Sept. 1,

1997.

Sec. 2008.003. COSTS OF PARTICIPATING IN NEGOTIATED RULEMAKING.

(a) A member of a negotiated rulemaking committee established

under Subchapter B is responsible for the member's own costs in

serving on the committee, except as provided by Subsection (b).

(b) The state agency that established the negotiated rulemaking

committee may pay a member's technical assistance expenses and

reasonable travel and per diem costs related to the member's

service on the committee at the rate set in the General

Appropriations Act for state employees and may provide a

reasonable rate of compensation to the member if:

(1) the member certifies that the member lacks sufficient

financial resources to participate as a member of the committee;

and

(2) the agency determines that the member's service on the

committee is necessary for the adequate representation of an

affected interest.

(c) The state agency that established the negotiated rulemaking

committee shall provide appropriate administrative support to the

committee.

Added by Acts 1997, 75th Leg., ch. 1315, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER B. PROCEDURES FOR NEGOTIATED RULEMAKING

Sec. 2008.051. AUTHORITY FOR NEGOTIATED RULEMAKING. A state

agency may engage in negotiated rulemaking to assist it in

drafting a proposed rule by following the procedures prescribed

by this chapter.

Added by Acts 1997, 75th Leg., ch. 1315, Sec. 1, eff. Sept. 1,

1997.

Sec. 2008.052. APPOINTMENT AND DUTIES OF CONVENER. (a) A state

agency that proposes to engage in negotiated rulemaking shall

appoint a convener to assist the agency in determining whether it

is advisable to proceed.

(b) The state agency may appoint an agency employee or contract

with another individual to serve as the convener. The convener

may not have a financial or other interest in the outcome of the

rulemaking process that would interfere with the person's

impartial and unbiased service as the convener.

(c) The convener shall assist the agency in identifying persons

who are likely to be affected by the proposed rule, including

persons who oppose the issuance of a rule. The convener shall

discuss with those persons or their representatives:

(1) whether they are willing to participate in negotiated

rulemaking;

(2) whether the agency should engage in negotiated rulemaking to

develop the proposed rule;

(3) which issues that a negotiated rulemaking committee should

address; and

(4) whether there are other persons the convener needs to

identify who may be affected by the proposed rule.

(d) The convener shall then recommend to the agency whether

negotiated rulemaking is a feasible method to develop the

proposed rule and shall report to the agency on the relevant

considerations, including:

(1) the number of identifiable interests that would be

significantly affected by the proposed rule;

(2) the probability that those interests would be adequately

represented in a negotiated rulemaking;

(3) the probable willingness and authority of the

representatives of affected interests to negotiate in good faith;

(4) the probability that a negotiated rulemaking committee would

reach a unanimous or a suitable general consensus on the proposed

rule;

(5) the probability that negotiated rulemaking will not

unreasonably delay notice and eventual adoption of the proposed

rule;

(6) the adequacy of agency and citizen resources to participate

in negotiated rulemaking;

(7) the probability that the negotiated rulemaking committee

will provide a balanced representation between public and

regulated interests; and

(8) the willingness of the agency to accept the consensus of a

negotiated rulemaking committee as the basis for the proposed

rule.

Added by Acts 1997, 75th Leg., ch. 1315, Sec. 1, eff. Sept. 1,

1997.

Sec. 2008.053. NOTICE REQUIREMENTS FOR NEGOTIATED RULEMAKINGS.

(a) After considering the convener's recommendation and report,

a state agency that intends to engage in negotiated rulemaking

shall publish timely notice of its intent in appropriate media

and file timely notice of its intent with the secretary of state

for publication in the Texas Register. The notice must include:

(1) a statement that the agency intends to engage in negotiated

rulemaking;

(2) a description of the subject and scope of the rule to be

developed;

(3) a description of the known issues to be considered in

developing the rule;

(4) a list of the interests that are likely to be affected by

the proposed rule;

(5) a list of the individuals the agency proposes to appoint to

the negotiated rulemaking committee to represent the agency and

affected interests;

(6) a request for comments on the proposal to engage in

negotiated rulemaking and on the proposed membership of the

negotiated rulemaking committee; and

(7) a description of the procedure through which a person who

will be significantly affected by the proposed rule may, before

the agency establishes the negotiated rulemaking committee, apply

to the agency for membership on the committee or nominate another

to represent the person's interests on the committee.

(b) A state agency that intends to proceed with the rulemaking

process after receiving the report of the negotiated rulemaking

committee shall announce in a statement accompanying the notice

of a proposed rule required by Subchapter B, Chapter 2001, that:

(1) negotiated rulemaking was used in developing the proposed

rule; and

(2) the report of the negotiated rulemaking committee is public

information and the location at which the report is available to

the public.

Added by Acts 1997, 75th Leg., ch. 1315, Sec. 1, eff. Sept. 1,

1997.

Sec. 2008.054. APPOINTMENT AND DURATION OF NEGOTIATED RULEMAKING

COMMITTEE. (a) After considering comments it receives in

response to the notice of proposed negotiated rulemaking, a state

agency that intends to proceed shall establish a negotiated

rulemaking committee and appoint the members of the committee.

(b) A state agency shall consider the appropriate balance

between representatives of affected interests in appointing the

negotiated rulemaking committee.

(c) The state agency shall appoint individuals to the committee

to represent the agency and appoint other individuals to the

committee to represent the interests identified by the agency

that are likely to be affected by the proposed rule. Article

6252-33, Revised Statutes, does not apply to the size or

composition of the committee or to the agency's ability to

reimburse expenses of committee members under Section

2008.003(b).

(d) The committee is automatically abolished on the adoption of

the proposed rule, unless the committee or the state agency after

consulting the committee specifies an earlier abolition date.

Added by Acts 1997, 75th Leg., ch. 1315, Sec. 1, eff. Sept. 1,

1997.

Sec. 2008.055. APPOINTMENT OF FACILITATOR. (a) Concurrently

with its establishment of the negotiated rulemaking committee, a

state agency shall appoint a facilitator. The agency may appoint

an agency employee, subject to Subdivision (b)(3), or contract

with another state employee or private individual to serve as the

facilitator. The agency's appointment of the facilitator is

subject to the approval of the negotiated rulemaking committee

and the facilitator serves at the will of the committee.

(b) The facilitator:

(1) must possess the qualifications required for an impartial

third party under Section 154.052(a) and (b), Civil Practice and

Remedies Code;

(2) is subject to the standards and duties prescribed by Section

154.053(a) and (b), Civil Practice and Remedies Code, and has the

qualified immunity prescribed by Section 154.055, Civil Practice

and Remedies Code, if applicable;

(3) shall not be the person designated to represent the agency

on the negotiated rulemaking committee on substantive issues

related to the rulemaking; and

(4) shall not have a financial or other interest in the outcome

of the rulemaking process that would interfere with the person's

impartial and unbiased service as the facilitator.

Added by Acts 1997, 75th Leg., ch. 1315, Sec. 1, eff. Sept. 1,

1997.

Sec. 2008.056. DUTIES OF NEGOTIATED RULEMAKING COMMITTEE AND

FACILITATOR. (a) The facilitator shall preside over meetings of

the negotiated rulemaking committee and assist the members of the

committee:

(1) to establish procedures for conducting negotiations; and

(2) to discuss, negotiate, mediate, and employ other appropriate

alternative dispute resolution processes to arrive at a consensus

on the proposed rule.

(b) It is presumed that the committee has reached a consensus on

a matter only if the consensus is unanimous, unless the committee

unanimously:

(1) agrees to define a consensus to mean a general rather than a

unanimous consensus; or

(2) agrees to define the term in another manner.

(c) The facilitator shall encourage the members of the committee

to reach a consensus but may not compel or coerce the members to

do so.

(d) At the conclusion of the negotiations, the committee shall

send a written report to the agency that:

(1) contains the text of the proposed rule, if the committee

reached a consensus on the proposed rule; or

(2) specifies the issues on which the committee reached

consensus, the issues that remain unsolved, and any other

information, recommendations, or materials that the committee

considers important, if the committee did not reach a consensus

on the proposed rule.

Added by Acts 1997, 75th Leg., ch. 1315, Sec. 1, eff. Sept. 1,

1997.

Sec. 2008.057. CONFIDENTIALITY OF CERTAIN RECORDS AND

COMMUNICATIONS. (a) Sections 154.053 and 154.073, Civil

Practice and Remedies Code, apply to the communications, records,

conduct, and demeanor of the facilitator and the members of the

negotiated rulemaking committee as if the negotiated rulemaking

were a dispute being resolved in accordance with Chapter 154,

Civil Practice and Remedies Code.

(b) In the negotiated rulemaking context the attorney general,

subject to review by a Travis County district court, decides in

accordance with Section 154.073(d), Civil Practice and Remedies

Code, whether a communication or material subject to Section

154.073(d) is confidential, excepted from required disclosure, or

subject to required disclosure.

(c) Notwithstanding Section 154.073(e), Civil Practice and

Remedies Code:

(1) a private communication and a record of a private

communication between a facilitator and a member or members of

the committee are confidential and may not be disclosed unless

the member or members of the committee, as appropriate, consent

to the disclosure; and

(2) the notes of a facilitator are confidential except to the

extent that the notes consist of a record of a communication with

a member of the committee who has consented to disclosure in

accordance with Subdivision (1).

(d) The report and recommendations of a convener and a

negotiating committee are public information and available on

request to any member of the public.

Added by Acts 1997, 75th Leg., ch. 1315, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1352, Sec. 4, eff.

Sept. 1, 1999.

Sec. 2008.058. ADMINISTRATIVE PROCEDURE ACT REQUIREMENTS

UNAFFECTED. (a) This chapter does not affect the rulemaking

requirements prescribed by Chapter 2001.

(b) A state agency that intends to proceed with the rulemaking

process after receiving the report of the negotiated rulemaking

committee shall proceed in accordance with the requirements

prescribed by Subchapter B, Chapter 2001.

Added by Acts 1997, 75th Leg., ch. 1315, Sec. 1, eff. Sept. 1,

1997.



CHAPTER 2009. ALTERNATIVE DISPUTE RESOLUTION FOR USE BY GOVERNMENTAL BODIES

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE A. ADMINISTRATIVE PROCEDURE AND PRACTICE

CHAPTER 2009. ALTERNATIVE DISPUTE RESOLUTION FOR USE BY

GOVERNMENTAL BODIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2009.001. SHORT TITLE. This chapter may be cited as the

Governmental Dispute Resolution Act.

Added by Acts 1997, 75th Leg., ch. 934, Sec. 1, eff. Sept. 1,

1997. Renumbered from Government Code Sec. 2008.001 by Acts 1999,

76th Leg., ch. 62, Sec. 19.01(55), eff. Sept. 1, 1999. Renumbered

from Government Code Sec. 2008.001 by Acts 1999, 76th Leg., ch.

1352, Sec. 5, eff. Sept. 1, 1999.

Sec. 2009.002. POLICY. It is the policy of this state that

disputes before governmental bodies be resolved as fairly and

expeditiously as possible and that each governmental body support

this policy by developing and using alternative dispute

resolution procedures in appropriate aspects of the governmental

body's operations and programs.

Added by Acts 1997, 75th Leg., ch. 934, Sec. 1, eff. Sept. 1,

1997. Renumbered from Government Code Sec. 2008.002 by Acts 1999,

76th Leg., ch. 62, Sec. 19.01(55), eff. Sept. 1, 1999. Renumbered

from Government Code Sec. 2008.002 and amended by Acts 1999, 76th

Leg., ch. 1352, Sec. 5, eff. Sept. 1, 1999.

Sec. 2009.003. DEFINITIONS. In this chapter:

(1) "Alternative dispute resolution procedure" includes:

(A) a procedure described by Chapter 154, Civil Practice and

Remedies Code; and

(B) a combination of the procedures described by Chapter 154,

Civil Practice and Remedies Code.

(2) "Governmental body" has the meaning assigned by Section

552.003.

(3) "State agency" means an officer, board, commission,

department, or other agency in the executive branch of state

government with statewide jurisdiction that makes rules or

determines contested cases. The term includes:

(A) the attorney general;

(B) an institution of higher education as defined by Section

61.003, Education Code; and

(C) the State Office of Administrative Hearings.

(4) The following terms have the meanings assigned by Section

2001.003:

(A) "contested case";

(B) "party";

(C) "person"; and

(D) "rule."

Added by Acts 1997, 75th Leg., ch. 934, Sec. 1, eff. Sept. 1,

1997. Renumbered from Government Code Sec. 2008.003 by Acts 1999,

76th Leg., ch. 62, Sec. 19.01(55), eff. Sept. 1, 1999. Renumbered

from Government Code Sec. 2008.003 and amended by Acts 1999, 76th

Leg., ch. 1352, Sec. 5, eff. Sept. 1, 1999.

Sec. 2009.004. CONTRACTS; BUDGETING FOR COSTS. (a) A

governmental body may pay for costs necessary to meet the

objectives of this chapter, including reasonable fees for

training, policy review, system design, evaluation, and the use

of impartial third parties.

(b) To the extent allowed by the General Appropriations Act, a

state agency may use money budgeted for legal services, executive

administration, or any other appropriate aspect of the state

agency's operations to pay for costs incurred under Subsection

(a).

(c) A governmental body may contract with another governmental

body, including the Center for Public Policy Dispute Resolution

at The University of Texas School of Law, with an alternative

dispute resolution system created under Chapter 152, Civil

Practice and Remedies Code, or with a private entity for any

service necessary to meet the objectives of this chapter.

Added by Acts 1997, 75th Leg., ch. 934, Sec. 1, eff. Sept. 1,

1997. Renumbered from Government Code Sec. 2008.004 by Acts 1999,

76th Leg., ch. 62, Sec. 19.01(55), eff. Sept. 1, 1999. Renumbered

from Government Code Sec. 2008.004 and amended by Acts 1999, 76th

Leg., ch. 1352, Sec. 5, eff. Sept. 1, 1999.

Sec. 2009.005. SOVEREIGN IMMUNITY. (a) This chapter does not

waive immunity from suit and does not affect a waiver of immunity

from suit contained in other law.

(b) The state's sovereign immunity under the Eleventh Amendment

to the United States Constitution is not waived by this chapter.

(c) Nothing in this chapter authorizes binding arbitration as a

method of alternative dispute resolution.

Added by Acts 1997, 75th Leg., ch. 934, Sec. 1, eff. Sept. 1,

1997. Renumbered from Government Code Sec. 2008.005 by Acts 1999,

76th Leg., ch. 62, Sec. 19.01(55), eff. Sept. 1, 1999. Renumbered

from Government Code Sec. 2008.005 by Acts 1999, 76th Leg., ch.

1352, Sec. 5, eff. Sept. 1, 1999.

SUBCHAPTER B. ALTERNATIVE DISPUTE RESOLUTION

Sec. 2009.051. DEVELOPMENT AND USE OF PROCEDURES. (a) Each

governmental body may develop and use alternative dispute

resolution procedures. Alternative dispute resolution procedures

developed and used by a governmental body must be consistent with

Chapter 154, Civil Practice and Remedies Code.

(b) Alternative dispute resolution procedures developed and used

by a state agency also must be consistent with the administrative

procedure law, Chapter 2001. The State Office of Administrative

Hearings may issue model guidelines for the use of alternative

dispute resolution procedures by state agencies.

(c) If a state agency that is subject to Chapter 2001 adopts an

alternative dispute resolution procedure, it may do so by rule.

Added by Acts 1997, 75th Leg., ch. 934, Sec. 1, eff. Sept. 1,

1997. Renumbered from Government Code Sec. 2008.051 by Acts 1999,

76th Leg., ch. 62, Sec. 19.01(55), eff. Sept. 1, 1999. Renumbered

from Government Code Sec. 2008.051 and amended by Acts 1999, 76th

Leg., ch. 1352, Sec. 5, eff. Sept. 1, 1999.

Sec. 2009.052. SUPPLEMENTAL NATURE OF PROCEDURES. (a)

Alternative dispute resolution procedures developed and used

under this chapter supplement and do not limit other dispute

resolution procedures available for use by a governmental body.

(b) This chapter may not be applied in a manner that denies a

person a right granted under other state or federal law or under

a local charter, ordinance, or other similar provision, including

a right to an administrative or judicial hearing.

Added by Acts 1997, 75th Leg., ch. 934, Sec. 1, eff. Sept. 1,

1997. Renumbered from Government Code Sec. 2008.052 by Acts 1999,

76th Leg., ch. 62, Sec. 19.01(55), eff. Sept. 1, 1999. Renumbered

from Government Code Sec. 2008.052 and amended by Acts 1999, 76th

Leg., ch. 1352, Sec. 5, eff. Sept. 1, 1999.

Sec. 2009.053. IMPARTIAL THIRD PARTIES. (a) A governmental

body may appoint a governmental officer or employee or a private

individual to serve as an impartial third party in an alternative

dispute resolution procedure. The governmental body's appointment

of the impartial third party is subject to the approval of the

parties, except:

(1) that when a State Office of Administrative Hearings

administrative law judge has issued an order referring a case

involving a state agency to an alternative dispute resolution

procedure under Section 2003.042(a)(5), the administrative law

judge may appoint the impartial third party for the parties if

they cannot agree on an impartial third party within a reasonable

period; or

(2) for a victim-offender mediation by the Texas Department of

Criminal Justice as described in Article 56.13, Code of Criminal

Procedure.

(b) A governmental body also may obtain the services of a

qualified impartial third party through an agreement with the

Center for Public Policy Dispute Resolution at The University of

Texas School of Law, an alternative dispute resolution system

created under Chapter 152, Civil Practice and Remedies Code,

another governmental body, or a federal agency or through a

pooling agreement with several governmental bodies. The

agreements may provide that the using governmental body or the

parties will reimburse the furnishing entity, in kind or

monetarily, for the full or partial cost of providing the

qualified impartial third party.

(c) A state agency may also obtain the services of a qualified

third party through an agreement with the State Office of

Administrative Hearings.

(d) The impartial third party must possess the qualifications

required under Section 154.052, Civil Practice and Remedies Code.

The impartial third party is subject to the standards and duties

prescribed by Section 154.053, Civil Practice and Remedies Code,

and has the qualified immunity prescribed by Section 154.055,

Civil Practice and Remedies Code, if applicable.

Added by Acts 1997, 75th Leg., ch. 934, Sec. 1, eff. Sept. 1,

1997. Renumbered from Government Code Sec. 2008.053 by Acts 1999,

76th Leg., ch. 62, Sec. 19.01(55), eff. Sept. 1, 1999. Renumbered

from Government Code Sec. 2008.053 and amended by Acts 1999, 76th

Leg., ch. 1352, Sec. 5, eff. Sept. 1, 1999. Amended by Acts 2001,

77th Leg., ch. 1034, Sec. 11, eff. Sept. 1, 2001.

Sec. 2009.054. CONFIDENTIALITY OF CERTAIN RECORDS AND

COMMUNICATIONS. (a) Sections 154.053 and 154.073, Civil

Practice and Remedies Code, apply to the communications, records,

conduct, and demeanor of the impartial third party and the

parties.

(b) Notwithstanding Section 154.073(e), Civil Practice and

Remedies Code:

(1) a communication relevant to the dispute, and a record of the

communication, made between an impartial third party and the

parties to the dispute or between the parties to the dispute

during the course of an alternative dispute resolution procedure

are confidential and may not be disclosed unless all parties to

the dispute consent to the disclosure; and

(2) the notes of an impartial third party are confidential

except to the extent that the notes consist of a record of a

communication with a party and all parties have consented to

disclosure in accordance with Subdivision (1).

(c) Subsection (b)(1) does not apply to a final written

agreement to which a governmental body is a signatory that is

reached as a result of a dispute resolution procedure conducted

under this chapter. Information in the final written agreement is

subject to required disclosure, is excepted from required

disclosure, or is confidential in accordance with Chapter 552 and

other law.

(d) An impartial third party may not be required to testify in

any proceedings relating to or arising out of the matter in

dispute.

Added by Acts 1997, 75th Leg., ch. 934, Sec. 1, eff. Sept. 1,

1997. Renumbered from Government Code Sec. 2008.054 by Acts 1999,

76th Leg., ch. 62, Sec. 19.01(55), eff. Sept. 1, 1999. Renumbered

from Government Code Sec. 2008.054 and amended by Acts 1999, 76th

Leg., ch. 1352, Sec. 5, eff. Sept. 1, 1999.

Sec. 2009.055. SHARING OF INFORMATION; CONSISTENCY OF

PROCEDURES. (a) A governmental body may share the results of

its alternative dispute resolution program with other

governmental bodies and with the Center for Public Policy Dispute

Resolution at The University of Texas School of Law. The center

may collect and analyze the information and report its

conclusions and useful information to governmental bodies and the

legislature.

(b) Governmental bodies should, to the extent feasible given

differences in their purpose, jurisdiction, and constituency,

adopt policies and procedures for alternative dispute resolution

that are consistent with the policies and procedures of other

governmental bodies.

Added by Acts 1997, 75th Leg., ch. 934, Sec. 1, eff. Sept. 1,

1997. Renumbered from Government Code Sec. 2008.055 by Acts 1999,

76th Leg., ch. 62, Sec. 19.01(55), eff. Sept. 1, 1999. Renumbered

from Government Code Sec. 2008.055 and amended by Acts 1999, 76th

Leg., ch. 1352, Sec. 5, eff. Sept. 1, 1999.



CHAPTER 2051. GOVERNMENT DOCUMENTS, PUBLICATIONS, AND NOTICES

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE B. INFORMATION AND PLANNING

CHAPTER 2051. GOVERNMENT DOCUMENTS, PUBLICATIONS, AND NOTICES

SUBCHAPTER A. OFFICIAL SEALS

Sec. 2051.001. ADOPTION OF SEAL. A commission or board created

by state law and a commissioner whose office is created by state

law may adopt a seal with which to attest an official document,

certificate, or other written paper.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. PAPER SUPPLIES AND EQUIPMENT

Sec. 2051.021. UNIFORM SIZE OF PAPER SUPPLY AND CABINET. (a) A

state agency may not purchase:

(1) forms, bond paper, stationery, pads, or similar paper

supplies that exceed 8-1/2 inches by 11 inches in size; or

(2) a filing cabinet designed to store completed documents that

exceed 8-1/2 inches by 11 inches in size.

(b) This section does not prohibit the purchase or use of:

(1) paper supplies that are perforated or otherwise designed to

produce completed documents of 8-1/2 inches by 11 inches in size

or smaller;

(2) fanfold paper designed for use in a computer peripheral

device; or

(3) forms or paper supplies used for:

(A) a document prepared on a form developed by a national

organization for use by a state or a form designed to be

compatible with that document;

(B) preparation of a document required by the federal

government;

(C) maintenance of an accounting or bookkeeping record;

(D) preparation of a financial report;

(E) a budget document;

(F) a nontextual computer report or document;

(G) a chart, graph, table, or map;

(H) artwork;

(I) an architectural or engineering draft or document;

(J) a diploma;

(K) an enlargement of small print materials for a person with a

visual impairment;

(L) a resale purpose; or

(M) protection or preservation of a historically valuable

document.

(c) In this section, "state agency" means a board, commission,

department, office, institution, including an institution of

higher education as defined by Section 61.003, Education Code, or

other agency of the state government.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2051.022. STATE AGENCY TELEPHONE NUMBER REQUIRED ON

STATIONERY. (a) A state agency shall print a telephone number

for the agency on the letterhead of its official stationery.

(b) In this section, "state agency" means:

(1) a board, commission, department, office, or other agency in

the executive branch of state government that was created by the

constitution or a statute of the state, including an institution

of higher education as defined by Section 61.003, Education Code;

(2) the legislature or a legislative agency;

(3) the supreme court, the court of criminal appeals, a court of

appeals, or a state judicial agency; or

(4) a river authority.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER C. NOTICE BY PUBLICATION IN NEWSPAPER

Sec. 2051.041. DEFINITIONS. In this subchapter:

(1) "Governmental entity" means an institution, board,

commission, or department of:

(A) the state or a subdivision of the state; or

(B) a political subdivision of the state, including a

municipality, a county, or any kind of district.

(2) "Governmental representative" includes an officer, employee,

or agent of a governmental entity.

(3) "Notice" means any matter, including a proclamation or

advertisement, required or authorized by law to be published in a

newspaper by a governmental entity or representative.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2051.042. APPLICABILITY OF SUBCHAPTER. (a) This

subchapter applies only to the extent that the general or special

law requiring or authorizing the publication of a notice in a

newspaper by a governmental entity or representative does not

specify the manner of the publication, including the number of

times that the notice is required to be published and the period

during which the notice is required to be published.

(b) This subchapter does not apply to the publication of a

citation that relates to a civil suit and to which the Texas

Rules of Civil Procedure apply.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2051.043. PUBLICATION IN AT LEAST ONE ISSUE REQUIRED.

Except as provided by Section 2051.046(b) or 2051.048(d), a

notice shall be published in at least one issue of a newspaper.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2051.044. TYPE OF NEWSPAPER REQUIRED. (a) The newspaper

in which a notice is published must:

(1) devote not less than 25 percent of its total column lineage

to general interest items;

(2) be published at least once each week;

(3) be entered as second-class postal matter in the county where

published; and

(4) have been published regularly and continuously for at least

12 months before the governmental entity or representative

publishes notice.

(b) A weekly newspaper has been published regularly and

continuously under Subsection (a) if the newspaper omits not more

than two issues in the 12-month period.

(c) This section does not apply to the publication of a notice

to which Section 2051.0441 applies.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 1130, Sec. 1, eff.

June 20, 2003.

Sec. 2051.0441. TYPE OF NEWSPAPER REQUIRED FOR PUBLICATION IN

CERTAIN COUNTIES. (a) This section applies only to a notice

published in a county with a population of at least 30,000 and

not more than 36,000 that borders the Red River by a governmental

entity or representative.

(b) The newspaper in which a notice is published under this

section must:

(1) devote not less than 20 percent of its total column lineage

to general interest items;

(2) be published at least once each week;

(3) be entered as second-class postal matter in the county where

published or have a mailed or delivered circulation of at least

51 percent of the residences in the county where published; and

(4) have been published regularly and continuously for at least

12 months before the governmental entity or representative

publishes notice.

(c) A weekly newspaper has been published regularly and

continuously under Subsection (b) if the newspaper omits not more

than two issues in the 12-month period.

Added by Acts 2003, 78th Leg., ch. 1130, Sec. 2, eff. June 20,

2003.

Sec. 2051.045. LEGAL RATE CHARGED FOR PUBLICATION. The legal

rate for publication of a notice in a newspaper is the

newspaper's lowest published rate for classified advertising.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2051.046. NOTICE OF COUNTY. (a) A notice of a county

shall be published in a newspaper published in the county that

will publish the notice at or below the legal rate.

(b) If no newspaper that will publish the notice at or below the

legal rate is published in the county, the notice shall be posted

at the door of the county courthouse.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2051.047. NOTICE OF CERTAIN CONSERVATION AND RECLAMATION

DISTRICTS. A conservation and reclamation district, other than a

river authority, created under Article XVI, Section 59, of the

Texas Constitution that furnishes water and sewer services to

household users satisfies a requirement of general, special, or

local law to publish notice in a newspaper of general circulation

in the county in which the district is located by publishing the

notice in a newspaper of general circulation in the district.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2051.048. NOTICE OF OTHER POLITICAL SUBDIVISION. (a) This

section applies only to a political subdivision other than a

county or a conservation and reclamation district under Section

2051.047.

(b) A notice of a political subdivision shall be published in a

newspaper that is published in the political subdivision and that

will publish the notice at or below the legal rate.

(c) If no newspaper published in the political subdivision will

publish the notice at or below the legal rate, the political

subdivision shall publish the notice in a newspaper that:

(1) is published in the county in which the political

subdivision is located; and

(2) will charge the legal rate or a lower rate.

(d) If no newspaper published in the county in which the

political subdivision is located will publish the notice at or

below the legal rate, the political subdivision shall post the

notice at the door of the county courthouse of the county in

which the political subdivision is located.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2051.049. SELECTION OF NEWSPAPER. The governmental entity

or representative required to publish a notice in a newspaper

shall select, in accordance with this subchapter, one or more

newspapers to publish the notice.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2051.050. TIME OF PUBLICATION. A notice must be published

in a newspaper issued at least one day before the occurrence of

the event to which the notice refers.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2051.051. BILL FOR PUBLICATION. A newspaper that publishes

a notice shall submit a bill for the publication with a clipping

of the published notice and a verified statement of the publisher

that:

(1) states the rate charged;

(2) certifies that the rate charged is the newspaper's lowest

published rate for classified advertising; and

(3) certifies the number and dates of the publication.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2051.052. CANCELLATION OF PUBLISHING CONTRACT. The

comptroller or a district or county official required to publish

a notice may cancel a contract executed by the comptroller or

official for the publication if the comptroller or official

determines that the newspaper charges a rate higher than the

legal rate.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.64, eff. September 1, 2007.

Sec. 2051.053. REFUSAL OF NEWSPAPER TO PUBLISH NOTICE OR

CITATION. (a) The refusal of a newspaper to publish, without

receiving advance payment for making the publication, a notice or

citation in a state court proceeding in which the state or a

political subdivision of the state is a party and in which the

cost of the publication is to be charged as fees or costs of the

proceeding is considered an unqualified refusal to publish the

notice or citation.

(b) The sworn statement of the newspaper's publisher or the

person offering to insert the notice or citation in the newspaper

is subject to record as proof of the refusal.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 2052. STATE AGENCY REPORTS AND PUBLICATIONS

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE B. INFORMATION AND PLANNING

CHAPTER 2052. STATE AGENCY REPORTS AND PUBLICATIONS

SUBCHAPTER A. REPORTS FOR LEGISLATURE OR GOVERNOR

Sec. 2052.001. FILING AND PRINTING OF REPORT. (a) Repealed by

Acts 1995, 74th Leg., ch. 483, Sec. 1, eff. Sept. 1, 1995.

(b) Repealed by Acts 1995, 74th Leg., ch. 483, Sec. 1, eff.

Sept. 1, 1995.

(c) On receipt of a report under Subsection (a), the secretary

of state shall send a copy to each of the standing committees of

the senate and house of representatives having primary

jurisdiction over the state agency that submitted the report.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 693, Sec. 18, eff.

Sept. 1, 1995.

Sec. 2052.002. DISTRIBUTION OF PUBLICATIONS TO LEGISLATORS. (a)

To avoid waste in the duplication and distribution of state

agency publications, a state agency that issues a publication

relating to the work of the agency and distributes the

publication to members of the legislature shall send to each

member before distributing the publication a written notice to

determine whether the member wants to receive the publication.

(b) The state agency shall include with the notice a brief

written summary of the publication.

(c) A member who elects to receive the publication shall notify

the state agency.

(d) This section does not apply to a report that is required by

law.

(e) In this section, "state agency" means:

(1) a department, commission, board, office, or other agency

that is in the executive branch of state government and that was

created by the constitution or a statute of this state;

(2) a university system or institution of higher education as

defined by Section 61.003, Education Code; or

(3) the supreme court, the court of criminal appeals, a court of

appeals, or the Texas Judicial Council.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2052.0021. DISTRIBUTION OF REPORTS TO LEGISLATORS. (a) In

this section, "state agency" has the meaning assigned by Section

2052.002.

(b) Notwithstanding other law, a state agency report required by

law may be made available to members of the legislature only in

accordance with this section.

(c) A state agency shall make each report required by law

available to members of the legislature in an electronic format

determined by the Texas Legislative Council. The agency shall

promptly send a suitable printed copy of the report to a member

of the legislature at the request of the member.

(d) At the time a report required by law is ready for

distribution outside the state agency, the agency shall send

written notice to each member of the legislature that the report

is available. The agency shall send the notice by mail or, if it

is acceptable to the member, electronically. The notice must

briefly describe the subject matter of the report and state:

(1) the manner in which the member may obtain the report

electronically; and

(2) that the agency will send a printed copy of the report to

the member at the request of the member.

(e) This section does not affect the duty of a state agency to

directly send a printed copy of a report to an officer or

committee of the legislature if other law specifically requires

that the report be sent to that officer or committee, and the

agency is not required to comply with this section before sending

the report to that officer or committee.

Added by Acts 1999, 76th Leg., ch. 730, Sec. 1, eff. Sept. 1,

1999.

Sec. 2052.003. REPORT ON EQUAL EMPLOYMENT OPPORTUNITIES. (a) A

state agency that sends to the Texas Workforce Commission civil

rights division an annual report on equal employment

opportunities with the agency shall include in the statistical

information of the report information relating to the number of:

(1) individuals with disabilities whom the agency employs; and

(2) individuals for whom state or federal guidelines encourage a

more equitable balance whom the agency employs.

(b) In this section, "individual with a disability" means an

individual who has:

(1) a mental disability or impairment, including mental

retardation; or

(2) a physical disability or impairment, including:

(A) an impairment of hearing, speech, or vision;

(B) blindness;

(C) deafness; or

(D) a crippling condition that requires special ambulatory

devices or services.

(c) The term "individual with a disability" does not include an

individual whose sole disability or impairment is addiction to

the use of alcohol or to a drug or other controlled substance.

(d) Notwithstanding any other law, equal employment opportunity

reports and personnel policy statements required to be filed with

the governor shall be filed with the Texas Workforce Commission

civil rights division and a report required to be compiled by the

governor based on those equal opportunity reports and personnel

policy statements and filed with the legislature shall be

compiled by the Texas Workforce Commission civil rights division

and filed with the governor and the legislature. The report may

be made separately or as a part of any other biennial report to

the legislature.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 693, Sec. 19, eff.

Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1301, Sec. 1, eff. June 18, 2005.

SUBCHAPTER B. REPORTS ON STATE EMPLOYEES

Sec. 2052.101. DEFINITION. In this subchapter, "state agency"

means:

(1) a department, commission, board, office, or other agency

that is in the executive or legislative branch of state

government and that was created by the constitution or a statute,

including an institution of higher education as defined by

Section 61.003, Education Code; or

(2) the supreme court, the court of criminal appeals, a court of

appeals, or the Texas Judicial Council or another agency in the

judicial branch of state government.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2052.102. FULL-TIME EQUIVALENT EMPLOYEE. (a) An employee

who maintains a workweek of at least 40 hours, including

authorized vacation and leave, is a full-time equivalent

employee.

(b) An employee who maintains a workweek of less than 40 hours

is counted as a fractional full-time equivalent employee

according to the ratio of the number of hours that the employee

normally works a week to 40 hours.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2052.103. REPORTS. (a) Not later than the last day of the

first month following each quarter of the fiscal year, a state

agency shall file with the state auditor a written report that

provides for that fiscal quarter:

(1) the number of full-time equivalent state employees employed

by the agency and paid from funds in the state treasury;

(2) the number of full-time equivalent state employees employed

by the agency and paid from funds outside of the state treasury;

(3) the increase or decrease, if any, of the number of full-time

equivalent employees from the fiscal quarter preceding the

quarter covered by the report;

(4) the number of positions of the agency paid from funds in the

state treasury;

(5) the number of positions of the agency paid from funds

outside of the state treasury;

(6) the number of individuals who performed services for the

agency under a contract, including consultants and individuals

employed under contracts with temporary help services; and

(7) the number of managers, supervisors, and staff.

(b) The report must be made in the manner prescribed by the

state auditor and include:

(1) an annotated organizational chart depicting the total number

of full-time equivalent employees, without regard to the source

of funds used to pay all or part of the salary of an employee,

and the total number of managers, supervisors, and staff for each

functional area in the state agency;

(2) the management-to-staff ratio for each functional area; and

(3) a separate organizational chart that summarizes the

categories of employees in the agency's regional offices without

regard to the source of funds used to pay all or part of the

salary of an employee.

(c) A state agency, in accordance with specific guidelines

adopted by the state auditor, may adopt rules for the collection

of the information required under this section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 89, eff.

June 19, 1997.

Sec. 2052.104. STATE AUDITOR'S POWERS AND DUTIES. (a) Subject

to Subsection (c), the state auditor may audit a state agency to

ensure:

(1) the accuracy of information reported under this subchapter;

and

(2) compliance with this subchapter.

(b) The state auditor shall:

(1) prepare annual summary reports from information provided in

the reports filed under Section 2052.103; and

(2) provide copies of the summary reports to:

(A) the Legislative Budget Board;

(B) the governor; and

(C) the comptroller.

(c) Work performed under this section by the state auditor is

subject to approval by the legislative audit committee for

inclusion in the audit plan under Section 321.013(c).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 24, eff.

Sept. 1, 2003.

SUBCHAPTER C. DISTRIBUTION OF PUBLICATIONS

Sec. 2052.201. DEFINITIONS. In this subchapter:

(1) "Person" means an individual, association, corporation, or

state agency.

(2) "Publication" means printed matter containing news or other

information and includes a magazine, newsletter, newspaper,

pamphlet, or report.

(3) "Publication request form" means a form that provides a

means of requesting a state agency's publications.

(4) "State agency" means a department, commission, board,

office, or other agency that:

(A) is in the executive branch of state government;

(B) has authority that is not limited to a geographical portion

of the state; and

(C) was created by the constitution or a statute of this state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2052.202. PUBLICATION REQUEST FORM. A state agency that

distributes publications to a person shall distribute a

publication request form on request or with each copy of the last

publication that it distributes before January 1 of each year.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.24(a), eff.

Sept. 1, 1995.

Sec. 2052.203. PUBLICATION DISTRIBUTION LIST. (a) A state

agency that receives a completed publication request form or

other written request for its publications may place the name of

the requestor on its publication distribution list. A state

agency may not place the name of a person or other entity on its

publication distribution list unless the state agency has

received a completed publication request form or other written

request from that person or entity.

(b) After January 1 of each year a state agency shall compile a

publication distribution list from the completed publication

request forms and other written requests received for

publications for that calendar year.

(c), (d) Repealed by Acts 1995, 74th Leg., ch. 76, Sec. 5.25(a),

eff. Sept. 1, 1995.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.25(a), eff.

Sept. 1, 1995.

Sec. 2052.204. DISTRIBUTION. A state agency may distribute a

copy of a publication to a person or other entity that is not

listed on the publication distribution list only if:

(1) the person or entity has requested orally or in writing a

specific copy of the publication; or

(2) the person is a newly elected or appointed state officer,

newly appointed executive head of a state agency, or newly

established state agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2052.205. COPIES TO LIBRARY. (a) A state agency shall

send to the Legislative Reference Library five copies of each

publication that it distributes.

(b) The library shall make the publications available to its

users.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2052.206. APPLICABILITY TO INFORMATION REQUIRED BY LAW.

This subchapter does not apply to the distribution of information

required by law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER D. PUBLICATION PRODUCTION AND CHARGES

Sec. 2052.301. SALES CHARGE. (a) A department or agency in the

executive branch of government, unless otherwise specifically

directed by statute, may set and collect a sales charge for a

publication or other printed matter if the charge is in the

public interest.

(b) The amount of the sales charge for a publication or other

printed matter not specifically set by statute may not be greater

than an amount considered sufficient by the publishing department

or agency to reasonably reimburse the state for the actual

expense of printing the publication or printed matter.

(c) Money collected under this section shall be deposited in the

fund from which the cost of printing the publication or other

printed matter was paid. The deposited money is subject to

legislative appropriation.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2052.302. PROHIBITION OF ECONOMIC BENEFIT. (a) In

accordance with Article XVI, Section 21, of the Texas

Constitution, an officer or employee of the state may not,

directly or indirectly, profit by or have a pecuniary interest in

the preparation, printing, duplication, or sale of a publication

or other printed matter issued by a department or agency of the

executive branch.

(b) A person who violates this section shall be dismissed from

state employment.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2052.303. USE OF RECYCLED PAPER. (a) A state agency that

issues publications, including reports, for general distribution,

including distribution to members of the legislature, shall use

recycled paper to produce the publications to the greatest extent

possible when the use of recycled paper is cost-effective.

(b) In this section, "state agency" means:

(1) a department, commission, board, office, or other agency

that is in the executive branch of state government and that was

created by the constitution or a statute of this state;

(2) a university system or institution of higher education as

defined by Section 61.003, Education Code; or

(3) the supreme court, the court of criminal appeals, a court of

appeals, or the Texas Judicial Council.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2052.304. USE OF CERTAIN PRINTING STOCK. (a) A state

officer or board, court, commission, or other agency in the

executive or judicial branch of state government may not publish

a report or other printed materials on enamel-coated,

cast-coated, or dull-coated printing stock unless the agency

imposes a fee for receipt of the printed materials.

(b) This section does not apply to a publication that promotes

tourism or economic development.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 1.12, eff. Sept. 1,

1999.



CHAPTER 2053. REPORT BY GOVERNOR ON ORGANIZATION AND EFFICIENCY OF STATE AGENCIES

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE B. INFORMATION AND PLANNING

CHAPTER 2053. REPORT BY GOVERNOR ON ORGANIZATION AND EFFICIENCY

OF STATE AGENCIES

Sec. 2053.001. DEFINITIONS. In this chapter:

(1) "State agency" means a board, commission, department,

office, or other agency, except a university system or

institution of higher education as defined by Section 61.003,

Education Code, that:

(A) is in the executive branch of state government;

(B) has statewide authority; and

(C) is created by the constitution or by statute.

(2) "Functional area" means one of the following areas of

concern to state government:

(A) natural resources;

(B) health and human resources;

(C) education;

(D) economic development and transportation;

(E) agriculture;

(F) public protection;

(G) consumer protection;

(H) work force; or

(I) any other area in which the governor appoints an interagency

planning council under Section 772.003.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2053.002. REPORT. (a) Before the end of each

even-numbered year, the governor shall prepare and submit to the

legislature a report on the organization and efficiency of state

agencies.

(b) The report must group state agencies into functional areas

and must include the following items about the state agencies in

each functional area:

(1) information about the efficiency with which the agencies

operate;

(2) recommendations about the reorganization of the agencies and

the consolidation, transfer, or abolition of their functions; and

(3) any other information about the organization or efficiency

of the agencies that the governor considers necessary.

(c) The Legislative Budget Board shall coordinate the collection

of information to be included in the report.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2053.003. PARTICIPATION BY INTERAGENCY PLANNING COUNCILS.

(a) In preparing the report required by this chapter, the

governor shall request and consider from each interagency

planning council appointed under Section 772.003 information

about the efficiency of the state agencies in the council's

functional area and recommendations about the reorganization of

those agencies.

(b) Before submitting the report to the legislature, the

governor shall submit to each interagency planning council for

review and comment the part of the proposed report about the

state agencies in the council's functional area.

(c) The governor shall submit with the report the comments

received under Subsection (b).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2053.004. LEGISLATION. The Texas Legislative Council shall

draft any legislation required to implement the recommendations

contained in the report required by this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 2054. INFORMATION RESOURCES

GOVERNMENT CODETITLE 10. GENERAL GOVERNMENTSUBTITLE B. INFORMATION AND PLANNINGCHAPTER 2054. INFORMATION RESOURCESSUBCHAPTER A. GENERAL PROVISIONSSec. 2054.001. LEGISLATIVE FINDINGS AND POLICY. (a) The legislature finds that:(1) information and information resources possessed by agencies of state government are strategic assets belonging to the residents of this state that must be managed as valuable state resources;(2) technological and theoretical advances in information use are recent in origin, immense in scope and complexity, and growing at a rapid pace;(3) the nature of these advances presents this state with the opportunity to provide higher quality, more timely, and more cost-effective governmental services;(4) the danger exists that state agencies could independently acquire uncoordinated and duplicative information resources technologies that are more appropriately acquired as part of a coordinated effort for maximum cost-effectiveness and use;(5) the sharing of information resources technologies among state agencies is often the most cost-effective method of providing the highest quality and most timely governmental services that otherwise would be cost prohibitive;(6) both considerations of cost and the need for the transfer of information among the various agencies and branches of state government in the most timely and useful form possible require a uniform policy and coordinated system for the use and acquisition of information resources technologies;(7) considerations of cost and expertise require that, to the extent possible, the planning and coordinating functions reside in a separate agency from the purchasing function; and(8) the need of officials in the executive branch of state government to have timely access to all needed information in a form most useful to them in their execution of the laws and the need of members of the legislative branch of state government to have timely access to all needed information in a form most useful to them in their evaluation of the practical effect of the laws and in their identification of areas in which legislation is needed for the future are equally paramount, requiring the greatest possible continuous and formal coordination and cooperation within and among the branches of state government.(b) It is the policy of this state to coordinate and direct the use of information resources technologies by state agencies and to provide as soon as possible the most cost-effective and useful retrieval and exchange of information within and among the various agencies and branches of state government and from the agencies and branches of state government to the residents of this state and their elected representatives. The Department of Information Resources exists for these purposes.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2054.002. SHORT TITLE. This chapter may be cited as the Information Resources Management Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2054.003. DEFINITIONS. In this chapter:(1) "Application" means a separately identifiable and interrelated set of information resources technologies that allows a state agency to manipulate information resources to support specifically defined objectives.(2) "Board" means the governing board of the Department of Information Resources.(3) "Data processing" means information technology equipment and related services designed for the automated storage, manipulation, and retrieval of data by electronic or mechanical means. The term includes:(A) central processing units, front-end processing units, miniprocessors, microprocessors, and related peripheral equipment such as data storage devices, document scanners, data entry equipment, terminal controllers, data terminal equipment, computer-based word processing systems other than memory typewriters, and equipment and systems for computer networks;(B) all related services, including feasibility studies, systems design, software development, and time-sharing services, provided by state employees or others; and(C) the programs and routines used to employ and control the capabilities of data processing hardware, including operating systems, compilers, assemblers, utilities, library routines, maintenance routines, applications, and computer networking programs.(4) "Department" means the Department of Information Resources.(5) "Electronic government project" means the use of information technology to improve the access to and delivery of a government service, including a project that uses the Internet as a primary tool for the delivery of a government service or performance of a governmental function.(6) "Executive director" means the executive director of the Department of Information Resources.(7) "Information resources" means the procedures, equipment, and software that are employed, designed, built, operated, and maintained to collect, record, process, store, retrieve, display, and transmit information, and associated personnel including consultants and contractors.(8) "Information resources technologies" means data processing and telecommunications hardware, software, services, supplies, personnel, facility resources, maintenance, and training.(8-a) "Institution of higher education" has the meaning assigned by Section 61.003, Education Code.(9) "Local government" means a county, municipality, special district, school district, junior college district, or other political subdivision of the state.(10) "Major information resources project" means:(A) any information resources technology project identified in a state agency's biennial operating plan whose development costs exceed $1 million and that:(i) requires one year or longer to reach operations status;(ii) involves more than one state agency; or(iii) substantially alters work methods of state agency personnel or the delivery of services to clients; and(B) any information resources technology project designated by the legislature in the General Appropriations Act as a major information resources project.(11) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1208, Sec. 16(1), eff. September 1, 2007.(12) "Project" means an initiative that:(A) provides information resources technologies and creates products, services, or results within or among elements of a state agency; and(B) is characterized by well-defined parameters, specific objectives, common benefits, planned activities, a scheduled completion date, and an established budget with a specified source of funding.(13) "State agency" means a department, commission, board, office, council, authority, or other agency in the executive or judicial branch of state government that is created by the constitution or a statute of this state, including a university system or institution of higher education as defined by Section 61.003, Education Code.(14) "Telecommunications" means any transmission, emission, or reception of signs, signals, writings, images, or sounds of intelligence of any nature by wire, radio, optical, or other electromagnetic systems. The term includes all facilities and equipment performing those functions that are owned, leased, or used by state agencies and branches of state government.(15) "TexasOnline" means the electronic government project or its successor project implemented under Subchapter I.(16) "Quality assurance team" means the quality assurance team established under Section 2054.158.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 1499, Sec. 1.13, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1272, Sec. 2.01, eff. June 15, 2001; Acts 2001, 77th Leg., ch. 1422, Sec. 3.01, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1246, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 9.019, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1068, Sec. 2.01, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1208, Sec. 16(1), eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 393, Sec. 2.01, eff. September 1, 2009.

Sec. 2054.004. DEPARTMENT. The Department of Information Resources is an agency of the state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2054.005. SUNSET PROVISION. The Department of Information Resources is subject to Chapter 325 (Texas Sunset Act). Unless continued in existence as provided by that chapter, the department is abolished and this chapter expires September 1, 2011.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 606, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 928, Sec. 3.11, eff. June 15, 2007.

Sec. 2054.006. LAWS NOT AFFECTED. (a) Except as specifically provided by this chapter, this chapter does not affect laws, rules, or decisions relating to the confidentiality or privileged status of categories of information or communications.(b) This chapter does not enlarge the right of state government to require information, records, or communications from the people.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 792, Sec. 2, eff. June 14, 2001.

Sec. 2054.007. EXCEPTION: STATE LOTTERY OPERATIONS. (a) The lottery division of the Texas Lottery Commission is not subject to the planning and procurement requirements of this chapter.(b) The electronic funds transfer system for the operation of the state lottery is not included in the information resources deployment review or the biennial operating plan of the comptroller. Operations of the comptroller that relate to the state lottery are not subject to the planning and procurement requirements of this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.26(a), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1035, Sec. 56, eff. June 19, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 8.60, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 691, Sec. 2, eff. September 1, 2007.

Sec. 2054.008. CONTRACT NOTIFICATION. (a) In this section "major information system" includes:(1) one or more computers that in the aggregate cost more than $100,000;(2) a service related to computers, including computer software, that costs more than $100,000; and(3) a telecommunications apparatus or device that serves as a voice, data, or video communications network for transmitting, switching, routing, multiplexing, modulating, amplifying, or receiving signals on the network and costs more than $100,000.(b) A state agency shall provide written notice to the Legislative Budget Board of a contract for a major information system. The notice must be on a form prescribed by the Legislative Budget Board and filed not later than the 10th day after the date the agency enters into the contract.

Added by Acts 1999, 76th Leg., ch. 281, Sec. 5, eff. Sept. 1, 1999.

Sec. 2054.010. REFERENCES TO PRECEDING AGENCY. Any reference in law to the Automated Information and Telecommunications Council means the Department of Information Resources.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2054.011. STATEWIDE NETWORK APPLICATIONS ACCOUNT. (a) The statewide network applications account is established in the general revenue fund.(b) Amounts credited to the statewide network applications account may be appropriated only for the purchase, improvement, or maintenance of information resources, information resources technologies or applications, or related services or items for use by a network of state agencies that may include agencies in the legislative branch of state government.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.27(a), eff. Sept. 1, 1995.

SUBCHAPTER B. ADMINISTRATION OF DEPARTMENTSec. 2054.021. COMPOSITION OF BOARD; TERMS; TRAINING. (a) The department is governed by a board composed of seven voting members appointed by the governor with the advice and consent of the senate. One member must be employed by an institution of higher education as defined by Section 61.003, Education Code.(b) Voting members of the board serve for staggered six-year terms with two or three members' terms expiring February 1 of each odd-numbered year.(c) Two groups each composed of three ex officio members serve on the board on a rotating basis. The ex officio members serve as nonvoting members of the board. Only one group serves at a time. The first group is composed of the commissioner of insurance, the executive commissioner of the Health and Human Services Commission, and the executive director of the Texas Department of Transportation. Members of the first group serve for two-year terms that begin February 1 of every other odd-numbered year and that expire on February 1 of the next odd-numbered year. The second group is composed of the commissioner of education, the executive director of the Texas Department of Criminal Justice, and the executive director of the Parks and Wildlife Department. Members of the second group serve for two-year terms that begin February 1 of the odd-numbered years in which the terms of members of the first group expire and that expire on February 1 of the next odd-numbered year.(d) An ex officio member may designate an employee on the management or senior staff level of the member's agency to serve in the member's place.(e) Appointments to the board shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointees.(f) To be eligible to take office or serve as a voting or nonvoting member of the board, a person appointed to or scheduled to serve as an ex officio member of the board must complete at least one course of a training program that complies with this section. A voting or nonvoting board member must complete a training program that complies with Subsection (g) not later than the 180th day after the date on which the person takes office or begins serving as a member of the board.(g) The training program must provide information to the person regarding:(1) the enabling legislation that created the department and its policymaking body to which the person is appointed to serve;(2) the programs operated by the department;(3) the role and functions of the department;(4) the rules of the department, with an emphasis on the rules that relate to disciplinary and investigatory authority;(5) the current budget for the department;(6) the results of the most recent formal audit of the department;(7) the requirements of the:(A) open meetings law, Chapter 551;(B) open records law, Chapter 552; and(C) administrative procedure law, Chapter 2001;(8) the requirements of the conflict of interest laws and other laws relating to public officials; and(9) any applicable ethics policies adopted by the department or the Texas Ethics Commission.(h) A person appointed to the board is entitled to reimbursement for travel expenses incurred in attending the training program, as provided by the General Appropriations Act and as if the person were a member of the board.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993; Amended by Acts 1997, 75th Leg., ch. 606, Sec. 2, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1170, Sec. 22.01, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 6.011, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 9, Sec. 1, eff. April 23, 2007.

Sec. 2054.022. CONFLICT OF INTEREST. (a) A member of the board or the executive director may not:(1) be a person required to register as a lobbyist under Chapter 305 because of the person's activities for compensation on behalf of a business entity that has, or on behalf of a trade association of business entities that have, a substantial interest in the information resources technologies industry;(2) be an officer, employee, or paid consultant of a business entity that has, or of a trade association of business entities that have, a substantial interest in the information resources technologies industry and that may contract with state government;(3) own, control, or have, directly or indirectly, more than a 10 percent interest in a business entity that has a substantial interest in the information resources technologies industry and that may contract with state government;(4) receive more than 25 percent of the individual's income from a business entity that has a substantial interest in the information resources technologies industry and that may contract with state government;(5) be interested in or connected with a contract or bid for furnishing a state agency with information resources technologies;(6) be employed by a state agency as a consultant on information resources technologies; or(7) accept or receive money or another thing of value from an individual, firm, or corporation to whom a contract may be awarded, directly or indirectly, by rebate, gift, or otherwise.(b) A person who is the spouse of an officer, employee, or paid consultant of a business entity that has, or of a trade association of business entities that have, a substantial interest in the information resources technologies industry and that may contract with state government may not be a member of the board or the executive director.(c) An employee of the department, other than the executive director:(1) may not participate in the department's bidding process, including the proposal development related to a contract and the negotiation of a contract, if:(A) the employee receives more than five percent of the employee's income from any likely bidder on the contract; or(B) the employee's spouse is employed by any likely bidder on the contract; and(2) may not:(A) be a person required to register as a lobbyist under Chapter 305 because of the person's activities for compensation on behalf of a business entity that has, or on behalf of a trade association of business entities that have, a substantial interest in the information resources technologies industry; or(B) be employed by a state agency as a consultant on information resources technologies.(d) For the purposes of this section, a trade association is a nonprofit, cooperative, and voluntarily joined association of business or professional competitors in this state designed to assist its members and its industry or profession in dealing with mutual business or professional problems and in promoting their common interest.(e) The executive director shall dismiss an employee of the department who violates a prohibition under Subsection (c), and the board shall remove the executive director if the executive director violates a prohibition under Subsection (a).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 606, Sec. 3, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1422, Sec. 14.01, eff. Sept. 1, 2001.

Sec. 2054.023. COMPENSATION; EXPENSES. (a) A member of the board may not receive compensation for services as a board member.(b) A member is entitled to reimbursement for actual and necessary expenses reasonably incurred in connection with the performance of those services, subject to any applicable limitation on reimbursement provided by the General Appropriations Act.(c) An ex officio member is entitled to reimbursement for those expenses under the rules of the member's office.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2054.024. VACANCY. (a) The governor shall appoint a board member to fill a vacancy under the same procedure that applied to the original appointment for that position.(b) If the presiding officer's position is vacant, the executive director shall perform nonvoting duties of the presiding officer until the governor designates a new presiding officer.(c) If the final result of an action brought in a court of competent jurisdiction is that an ex officio or other member of the board may not serve on the board under the Texas Constitution, the appropriate individual shall promptly submit a list to the governor for the appointment of a replacement who may serve.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2054.025. REMOVAL OF BOARD MEMBER. (a) It is a ground for removal from the board if a member:(1) does not have at the time of appointment the qualifications or status required for appointment to the board;(2) does not maintain during service on the board the qualifications or status required for initial appointment to the board;(3) violates a prohibition established by Section 2054.022;(4) cannot discharge because of illness or disability the member's duties for a substantial part of the term for which the member is appointed; or(5) is absent from more than half of the regularly scheduled board meetings that the member is eligible to attend during a state fiscal year unless the absence is excused by majority vote of the board.(b) The validity of an action of the board is not affected by the fact that it is taken while a ground for removal of a member of the board exists.(c) If the executive director has knowledge that a potential ground for removal exists, the executive director shall inform the presiding officer. The presiding officer shall then inform the governor and the attorney general of the potential ground for removal. If the potential ground for removal involves the presiding officer, the executive director shall notify the next highest ranking officer of the board, who shall notify the governor and the attorney general that a potential ground for removal exists.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 606, Sec. 4, eff. Sept. 1, 1997.

Sec. 2054.026. LIMITATION ON LIABILITY. A member of the board is not liable in a civil action for an act performed in good faith in the performance of the member's duties.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2054.027. MEETINGS; ACTION OF BOARD. (a) The board shall meet at least once in each quarter of the state fiscal year and may meet at other times at the call of the presiding officer or as provided by department rule.(b) When a quorum is present, an affirmative vote of a majority of the members of the board present is necessary for an action of the board to be effective.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2054.028. PRESIDING OFFICER. The governor shall designate a member of the board to serve as presiding officer at the discretion of the governor.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2054.0285. EXECUTIVE DIRECTOR: CHIEF INFORMATION OFFICER; POWERS AND DUTIES. (a) The board shall employ an executive director. The executive director is the chief information officer for Texas state government.(b) The executive director has authority for all aspects of information technology for state agencies, including:(1) the use of technology to support state goals;(2) functional support to state agencies;(3) technology purchases;(4) deployment of new technology;(5) delivery of technology services; and(6) provision of leadership on technology issues.

Added by Acts 2001, 77th Leg., ch. 1272, Sec. 4.01, eff. June 15, 2001.

Sec. 2054.029. STAFF; SEPARATION OF RESPONSIBILITIES. (a) The board shall employ employees necessary to implement its duties.(b) The executive director or the executive director's designee shall provide to members of the board and to the department's employees, as often as necessary, information regarding their qualifications for office or employment under this chapter and their responsibilities under applicable laws relating to standards of conduct for state officers or employees.(c) The board shall develop and implement policies that clearly separate the policymaking responsibilities of the board and the management responsibilities of the executive director and the staff of the department.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 606, Sec. 5, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1272, Sec. 4.01, eff. June 15, 2001.

Sec. 2054.030. MERIT PAY. (a) The executive director or the executive director's designee shall develop a system of annual performance evaluations that are based on documented employee performance.(b) All merit pay for department employees must be based on the system established under this section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 606, Sec. 6, eff. Sept. 1, 1997.

Sec. 2054.031. CAREER LADDER. (a) The executive director or the executive director's designee shall develop an intraagency career ladder program that addresses opportunities for mobility and advancement for employees within the department.(b) The program shall require intraagency postings of all positions concurrently with any public posting.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993; Amended by Acts 1997, 75th Leg., ch. 606, Sec. 7, eff. Sept. 1, 1997.

Sec. 2054.032. EQUAL EMPLOYMENT OPPORTUNITY. (a) The executive director or the executive director's designee shall prepare and maintain a written policy statement to assure implementation of a program of equal employment opportunity under which all personnel transactions are made without regard to race, color, disability, sex, religion, age, or national origin. The policy statement must include:(1) personnel policies, including policies relating to recruitment, evaluation, selection, appointment, training, and promotion of personnel, that are in compliance with Chapter 21, Labor Code;(2) a comprehensive analysis of the department workforce that meets federal and state laws, rules, and regulations and instructions promulgated directly from those laws, rules, and regulations;(3) procedures by which a determination can be made about the extent of underuse in the department workforce of all persons for whom federal or state laws, rules, and regulations and instructions promulgated directly from those laws, rules, and regulations encourage a more equitable balance; and(4) reasonable methods to appropriately address those areas of underuse.(b) A policy statement prepared under Subsection (a) must cover an annual period, be updated annually and reviewed by the Commission on Human Rights for compliance with Subsection (a)(1), and be filed with the governor's office.(c) The governor's office shall deliver a biennial report to the legislature based on the information received under Subsection (b). The report may be made separately or as a part of other biennial reports made to the legislature.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 606, Sec. 8, eff. Sept. 1, 1997.

Sec. 2054.033. ADVISORY COMMITTEES. (a) The board and the executive director, if authorized by the board, may appoint advisory committees as the department considers necessary to provide expertise to the department.(b) A member of an advisory committee serves at the discretion of the board.(c) A member of an advisory committee may not receive compensation for service on the committee. A member is entitled to reimbursement for actual and necessary expenses reasonably incurred in performing that service, subject to any applicable limitation on reimbursement provided by the General Appropriations Act.(d) At least one member of each advisory committee must be an employee of a state agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2054.034. DEPARTMENT FINANCES. (a) All money paid to the department under this chapter is subject to Subchapter F, Chapter 404.(b) The board, department, or executive director shall prepare annually a complete and detailed written report accounting for all funds received and disbursed by the department during the preceding fiscal year. The annual report must meet the reporting requirements applicable to financial reporting provided in the General Appropriations Act.

Added by Acts 1997, 75th Leg., ch. 606, Sec. 9, eff. Sept. 1, 1997.

Sec. 2054.035. PARTICIPATION AND ACCESSIBILITY. (a) The board shall develop and implement policies that provide the public with a reasonable opportunity to appear before the board and to speak on any issue under the jurisdiction of the department.(b) The department shall prepare information of public interest describing the functions of the department and the procedures by which complaints are filed with and resolved by the department. The department shall make the information available to the public and appropriate state agencies.(c) The board by rule shall establish methods by which consumers and service recipients are notified of the name, mailing address, and telephone number of the department for the purpose of directing complaints to the department. The board may provide for that notification:(1) on each registration form, application, or written contract for services of an individual or entity regulated under this chapter;(2) on a sign prominently displayed in the place of business of each individual or entity regulated under this chapter; or(3) in a bill for service provided by an individual or entity regulated under this chapter.(d) The department shall comply with federal and state laws related to program and facility accessibility. The executive director shall also prepare and maintain a written plan that describes how a person who does not speak English can be provided reasonable access to the department's programs and services.

Added by Acts 1997, 75th Leg., ch. 606, Sec. 9, eff. Sept. 1, 1997.

Sec. 2054.036. COMPLAINTS. (a) The department shall keep a file about each written complaint filed with the department that the department has authority to resolve. The department shall provide to the person filing the complaint and the persons or entities complained about the department's policies and procedures pertaining to complaint investigation and resolution. The department, at least quarterly and until final disposition of the complaint, shall notify the person filing the complaint and the persons or entities complained about of the status of the complaint unless the notice would jeopardize an undercover investigation.(b) The department shall keep information about each complaint filed with the department. The information shall include:(1) the date the complaint is received;(2) the name of the complainant;(3) the subject matter of the complaint;(4) a record of all persons contacted in relation to the complaint;(5) a summary of the results of the review or investigation of the complaint; and(6) for complaints for which the department took no action, an explanation of the reason the complaint was closed without action.

Added by Acts 1997, 75th Leg., ch. 606, Sec. 9, eff. Sept. 1, 1997.

SUBCHAPTER C. GENERAL POWERS AND DUTIES OF DEPARTMENTSec. 2054.051. GENERAL DUTIES OF DEPARTMENT. (a) The department shall provide the leadership in and coordination of information resources management within state government.(b) The department shall monitor national and international standards relating to information resources technologies, develop and publish policies, procedures, and standards relating to information resources management by state agencies, and ensure compliance with those policies, procedures, and standards.(c) The department shall provide and coordinate an information resources management training program for the departments of state government.(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 393, Sec. 2.07(1), eff. September 1, 2009.(e) The department shall provide for all interagency use of information resources technologies by state agencies. The department may provide for interagency use of information resources technologies either directly or by certifying another state agency to provide specified uses of information resources technologies to other state agencies.(f) The department shall identify opportunities for state agencies to coordinate with each other in the adoption and implementation of information resources technology projects.(g) The department shall establish plans and policies for the system of telecommunications services managed and operated by the department.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 342, Sec. 1, eff. May 3, 2001; Acts 2001, 77th Leg., ch. 1422, Sec. 4.01, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 394, Sec. 1, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 393, Sec. 2.07(1), eff. September 1, 2009.

Sec. 2054.052. GENERAL POWERS OF DEPARTMENT. (a) The department may adopt rules as necessary to implement its responsibility under this chapter.(b) The department may require each state agency to report to the department:(1) each agency's use of information resources technologies;(2) the effect of those technologies on the duties and functions of the agency;(3) the costs incurred by the agency in the acquisition and use of those technologies;(4) the procedures followed in obtaining those technologies;(5) the categories of information produced by the agency; and(6) other information relating to information resources management that in the judgment of the department should be reported.(c) At the request of a state agency, the department may provide technical and managerial assistance relating to information resources management, including automation feasibility studies, systems analysis, and design, training, and technology evaluation.(d) The department may report to the governor and to the presiding officer of each house of the legislature any factors that in the opinion of the department are outside the duties of the department but that inhibit or promote the effective exchange and use of information in state government.(e) The department may:(1) acquire, apply for, register, secure, hold, protect, and renew under the laws of the State of Texas, the United States, any state in the United States, or any nation:(A) a patent for the invention, discovery, or improvement of any new and useful process, machine, manufacture, composition of matter, art, or method, including any new use of a known process, machine, manufacture, composition of matter, art, or method;(B) a copyright for an original work of authorship fixed in any tangible medium of expression, now known or later developed, from which it can be perceived, reproduced, or otherwise communicated, either directly or with the aid of a machine or device;(C) a trademark, service mark, collective mark, or certification mark for a word, name, symbol, device, or slogan that the department uses to identify and distinguish its goods and services from other goods and services; or(D) other evidence of protection or exclusivity issued for intellectual property;(2) contract with a person or entity for the reproduction, distribution, public performance, display, advertising, marketing, lease, licensing, sale, use, or other distribution of the department's intellectual property;(3) obtain under a contract described in Subdivision (2) a royalty, license right, or other appropriate means of securing reasonable compensation for the exercise of rights with respect to the department's intellectual property; and(4) waive, increase, or reduce the amount of compensation secured by contract under Subdivision (3) if the department determines that the waiver, increase, or reduction will:(A) further a goal or mission of the department; and(B) result in a net benefit to the state.(f) Except as provided by Section 2054.115(c), money paid to the department under this section shall be deposited to the credit of the general revenue fund.(g) The department may accept or refuse a gift or grant of money, services, or property on behalf of the state for any public purpose related to the duties of the department.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.26(b), eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 825, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 8, Sec. 1, eff. April 23, 2007.

Sec. 2054.053. LEGISLATIVE BUDGET INSTRUCTIONS; APPROPRIATION REQUESTS. (a) The department may identify, develop, and recommend to the Legislative Budget Board issues related to information resources management to be considered when developing the legislative budget instructions to state agencies. The department shall inform the governor of issues that are recommended to the Legislative Budget Board under this subsection.(b) At the request of a state agency, the department may assist the agency in the preparation of projects to be submitted as part of the agency's legislative appropriation request and may make recommendations on any proposed projects. The recommendations under this subsection apply to a project and not to a specific procurement or set of specifications.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2054.054. CLIENT OMNIBUS REGISTRY AND EXCHANGE DATA BASES. (a) The department may develop and maintain a client omnibus registry and exchange data bases to cover public and private health and human services, programs, and clients and to facilitate the exchange of data among the state's health and human services agencies.(b) The department must assure in maintaining the information that:(1) health and mental health communications and records privileged under Chapter 611, Health and Safety Code, Subtitle B, Title 3, Occupations Code, and the Texas Rules of Evidence remain confidential and privileged;(2) personally identifiable health and mental health communications and records of persons involved in the receipt or delivery of health or human services are confidential and privileged; and(3) a private source is not required to provide confidential health or mental health communications or records unless a law specifically requires disclosure.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.767, eff. Sept. 1, 2001.

Sec. 2054.0541. STATEWIDE HEALTH CARE DATA COLLECTION SYSTEM. The department shall assist the Texas Health Care Information Council and the Texas Department of Health with planning, analyses, and management functions relating to the procurement, use, and implementation of a statewide health care data collection system under Chapter 108, Health and Safety Code.

Added by Acts 1995, 74th Leg., ch. 726, Sec. 4, eff. Sept. 1, 1995.

Sec. 2054.055. PERFORMANCE REPORT. (a) Not later than November 15 of each even-numbered year, the board shall review and approve and the department shall present a report on the use of information resources technologies by state government.(b) The report must:(1) assess the progress made toward meeting the goals and objectives of the state strategic plan for information resources management;(2) describe major accomplishments of the state or a specific state agency in information resources management;(3) describe major problems in information resources management confronting the state or a specific state agency;(4) provide a summary of the total expenditures for information resources and information resources technologies by the state;(5) make recommendations for improving the effectiveness and cost-efficiency of the state's use of information resources;(6) describe the status, progress, benefits, and efficiency gains of the TexasOnline project, including any significant issues regarding contract performance;(7) provide a financial summary of the TexasOnline project, including project costs and revenues;(8) provide a summary of the amount and use of Internet-based training conducted by each state agency and institution of higher education;(9) provide a summary of agency and statewide results in providing access to electronic and information resources to individuals with disabilities as required by Subchapter M; and(10) assess the progress made toward accomplishing the goals of the plan for a state telecommunications network and developing a system of telecommunications services as provided by Subchapter H.(b-1) The report under this section shall address consolidated telecommunications system performance, centralized capitol complex telephone system performance, telecommunications system needs, and recommended statutory changes to enhance system capability and cost-effectiveness. In this subsection, "centralized capitol complex telephone system" and "consolidated telecommunications system" have the meanings assigned by Section 2054.2011.(c) The department shall submit the report to the governor and to the legislature.(d) The department may make interim reports that it considers necessary.(e) The department is entitled to obtain any information about a state agency's information resources and information resources technologies that the department determines is necessary to prepare a report under this section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.26(c), eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1272, Sec. 1.02, eff. June 15, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 394, Sec. 2, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 691, Sec. 3, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1208, Sec. 1, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 11.018, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 393, Sec. 1.07, eff. September 1, 2009.

Sec. 2054.056. COMPUTER SERVICES. The department may provide computer services under interagency contracts to state agencies that choose to contract with the department.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.26(d), eff. Sept. 1, 1995.

Sec. 2054.0565. USE OF CONTRACTS BY OTHER ENTITIES. (a) The department may include terms in a procurement contract entered into by the department, including a contract entered into under Section 2157.068, that allow the contract to be used by another state agency, a political subdivision of this state, a governmental entity of another state, or an assistance organization as defined by Section 2175.001.(b) A political subdivision that purchases an item or service using a contract under this section satisfies any other law requiring the political subdivision to seek competitive bids for that item or service.(c) Notwithstanding any other law, a state governmental entity that is not a state agency as defined by Section 2054.003 may use a contract as provided by Subsection (a) without being subject to a rule, statute, or contract provision, including a provision in a contract entered into under Section 2157.068, that would otherwise require the state governmental entity to:(1) sign an interagency agreement; or(2) disclose the items purchased or the value of the purchase.(d) A state governmental entity that is not a state agency as defined by Section 2054.003 that uses a contract as provided by Subsection (a) may prohibit a vendor from disclosing the items purchased, the use of the items purchased, and the value of the purchase.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.01, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1081, Sec. 2, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1081, Sec. 3, eff. September 1, 2007.

Sec. 2054.057. TRAINING IN CONTRACT NEGOTIATION. (a) The department, with the cooperation of the comptroller and other appropriate state agencies, shall develop and implement a program to train state agency personnel in effectively negotiating contracts for the purchase of information resources technologies.(b) The department shall make the training available to state agency personnel who are directly or indirectly involved in contract negotiations, such as senior or operational management, purchasers, users of the purchased technologies, and personnel with relevant technical, legal, or financial knowledge.(c) The department shall include in the training:(1) information on developing a structured purchasing method that meets an agency's needs;(2) information drawn from the state's previous procurement experience about what is or is not advantageous for the state;(3) the perspective of state agencies with oversight responsibilities related to the state's procurement of information resources technologies; and(4) other information that the department considers to be useful.(d) The department may use its own staff or contract with private entities or other state agencies to conduct the training.

Added by Acts 1997, 75th Leg., ch. 538, Sec. 1, eff. Sept. 1, 1997. Renumbered from Government Code Sec. 2054.060 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(56), eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.65, eff. September 1, 2007.

Sec. 2054.058. CONSIDERATION OF VENDOR INCENTIVES. When contracting with a vendor to perform a task related to an electronic government project, the department shall consider methods of payments, including considering whether a percentage of money to be saved could be used to provide an incentive to the vendor to complete the project on time and under budget.

Added by Acts 2001, 77th Leg., ch. 1272, Sec. 4.02, eff. June 15, 2001.

Sec. 2054.059. INFORMATION SECURITY. The department shall establish and administer a clearinghouse for information relating to all aspects of protecting the security of state agency information.

Added by Acts 2001, 77th Leg., ch. 545, Sec. 1, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 2054.063 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(80), eff. Sept. 1, 2003.

Sec. 2054.060. DIGITAL SIGNATURE. (a) A digital signature may be used to authenticate a written electronic communication sent to a state agency if it complies with rules adopted by the department.(b) A digital signature may be used to authenticate a written electronic communication sent to a local government if it complies with rules adopted by the governing body of the local government. Before adopting the rules, the governing body of the local government shall consider the rules adopted by the department and, to the extent possible and practicable, shall make the governing body's rules consistent with the department's rules.(c) This section does not preclude any symbol from being valid as a signature under other applicable law, including Section 1.201(39), Business & Commerce Code.(d) The use of a digital signature under this section is subject to criminal laws pertaining to fraud and computer crimes, including Chapters 32 and 33, Penal Code.(e) In this section:(1) "Digital signature" means an electronic identifier intended by the person using it to have the same force and effect as the use of a manual signature.(2) "Local government" has the meaning assigned by Section 791.003, but does not include an agency in the judicial branch of local government.(3) "State agency" does not include an agency in the judicial branch of state government.

Added by Acts 1997, 75th Leg., ch. 528, Sec. 2, eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 25, eff. Sept. 1, 2003.

Sec. 2054.063. ELECTRONIC REPORTING TO STATE AGENCIES. The department shall advise and consult with state agencies to assess opportunities for allowing persons to electronically file with an agency information that the agency requires a person to report. The department shall identify the cost of implementing an electronic reporting procedure and any barriers to electronic reporting. The department may:(1) survey state agencies to identify:(A) electronic reporting efforts currently being used by an agency;(B) common needs among agencies; and(C) opportunities to use a standardized approach to electronic reporting;(2) identify the costs associated with electronic reporting;(3) identify reports that may be filed electronically;(4) advise an agency regarding ways the agency may effectively and economically allow electronic reporting to the agency; and(5) develop and implement a plan to adopt electronic reporting in state government, whenever it is effective and efficient to do so.

Added by Acts 2001, 77th Leg., ch. 36, Sec. 1, eff. Sept. 1, 2001.

SUBCHAPTER D. INFORMATION RESOURCES MANAGERSSec. 2054.071. IDENTITY OF MANAGER; CONSOLIDATION. (a) The presiding officer of the governing body of a state agency, if the agency is governed by one or more fully paid full-time state officials, and otherwise the executive director of the agency, or the designated representative of the presiding officer or executive director, shall serve as the agency's information resources manager.(b) A representative designated under Subsection (a) may be designated to serve as a joint information resources manager by two or more state agencies. The department must approve the joint designation.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 1068, Sec. 1.02, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 691, Sec. 5, eff. September 1, 2007.

Sec. 2054.074. RESPONSIBILITY TO PREPARE OPERATING PLANS. (a) The information resources manager shall prepare the biennial operating plans under Subchapter E.(b) A joint information resources manager may, to the extent appropriate, consolidate the operating plans of each agency for which the manager serves under Section 2054.071.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.26(e), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 606, Sec. 10, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 1068, Sec. 1.03, eff. September 1, 2005.

Sec. 2054.075. COOPERATION WITH INFORMATION RESOURCES MANAGER. (a) Each state agency shall cooperate as necessary with its information resources manager to enable that individual to perform the manager's duties.(b) Each state agency shall provide that its information resources manager is part of the agency's executive management and reports directly to a person with a title functionally equivalent to executive director or deputy executive director. Each state agency shall report to the department the extent and results of its compliance with this subsection, and the department shall report the extent and results of state agencies' compliance to the legislature.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 606, Sec. 11, eff. Sept. 1, 1997.

Sec. 2054.076. TRAINING AND CONTINUING EDUCATION. (a) The department periodically shall analyze the training needs of information resources managers and adjust its initial training and continuing education guidelines based on its analyses. The department's analyses must take into account the different training needs of information resources managers at both large and small state agencies.(b) The department shall provide mandatory guidelines to state agencies regarding the initial and continuing education requirements needed for information resources managers and require information resources managers to report their compliance with the requirements to the department.(c) The department's initial training and continuing education guidelines must require information resources managers to receive training and continuing education in:(1) implementing quality assurance programs;(2) training the people who use the agency's information resources and information resources technologies; and(3) balancing the technical aspects of information resources and information resources technologies with the agency's business needs.(d) An individual who is appointed the information resources manager of a state agency before September 1, 1992, is exempt from the requirements of the department regarding initial education needed for that position.(e) The department may provide educational materials and seminars for state agencies and information resources managers.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 606, Sec. 12, eff. Sept. 1, 1997.

Sec. 2054.077. VULNERABILITY REPORTS. (a) In this section, a term defined by Section 33.01, Penal Code, has the meaning assigned by that section.(b) The information resources manager of a state agency may prepare or have prepared a report, including an executive summary of the findings of the report, assessing the extent to which a computer, a computer program, a computer network, a computer system, an interface to a computer system, computer software, or data processing of the agency or of a contractor of the agency is vulnerable to unauthorized access or harm, including the extent to which the agency's or contractor's electronically stored information is vulnerable to alteration, damage, erasure, or inappropriate use.(c) Except as provided by this section, a vulnerability report and any information or communication prepared or maintained for use in the preparation of a vulnerability report is confidential and is not subject to disclosure under Chapter 552.(d) The information resources manager shall provide an electronic copy of the vulnerability report on its completion to:(1) the department;(2) the state auditor;(3) the agency's executive director; and(4) any other information technology security oversight group specifically authorized by the legislature to receive the report.(e) Separate from the executive summary described by Subsection (b), a state agency whose information resources manager has prepared or has had prepared a vulnerability report shall prepare a summary of the report that does not contain any information the release of which might compromise the security of the state agency's or state agency contractor's computers, computer programs, computer networks, computer systems, computer software, data processing, or electronically stored information. The summary is available to the public on request.

Added by Acts 2001, 77th Leg., ch. 792, Sec. 1, eff. June 14, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 183, Sec. 5, eff. September 1, 2009.

SUBCHAPTER E. STRATEGIC AND OPERATING PLANS; INFORMATIONRESOURCES DEPLOYMENT REVIEWSec. 2054.091. PREPARATION OF STATE STRATEGIC PLAN. (a) The executive director shall prepare a state strategic plan for information resources management for the board's review and approval.(b) In preparing the state strategic plan, the executive director shall assess and report on:(1) practices of state agencies regarding information resources management, including interagency and interbranch communication and interagency resource sharing;(2) current and future information resources management technologies and practices and their potential application to state government;(3) return on investment guidelines established by the department to help state agencies to implement major information resources projects more effectively; and(4) any issue the department determines is relevant to the development of the state strategic plan.(c) Each state agency shall cooperate with the executive director in providing information that will enable the executive director to assess agency practices.(d) The executive director shall appoint an advisory committee to assist in the preparation of the state strategic plan. The members of the advisory committee appointed by the executive director must be approved by the board and must include officers or employees of state government. (e) Repealed by Acts 2001, 77th Leg., ch. 1422, Sec. 4.30, eff. Sept. 1, 2001.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 4.02, 4.30, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1246, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 393, Sec. 1.01, eff. September 1, 2009.

Sec. 2054.092. CONTENT OF STATE STRATEGIC PLAN. (a) The state strategic plan must be prepared in coordination with the quality assurance team and state agency information resources managers.(b) The plan must:(1) provide a strategic direction for information resources management in state government for the five fiscal years following adoption of the plan;(2) outline a state information architecture that contains a logically consistent set of principles, policies, and standards to guide the engineering of state government's information technology systems and infrastructure in a way that ensures compatibility and alignment with state government's needs;(3) designate and report on critical electronic government projects to be directed by the department, including a project for electronic purchasing;(4) provide information about best practices to assist state agencies in adopting effective information management methods, including the design, deployment, and management of information resources projects, cost-benefit analyses, and staff reengineering methods to take full advantage of technological advancements;(5) provide long-range policy guidelines for information resources in state government, including the implementation of national, international, and department standards for information resources technologies;(6) identify major issues faced by state agencies related to the acquisition of computer hardware, computer software, and information resources technology services and develop a statewide approach to address the issues, including:(A) developing performance measures for purchasing and contracting; and(B) identifying opportunities to reuse computer software code purchased with public funds;(7) identify priorities for:(A) the implementation of information resources technologies according to the relative economic and social impact on the state; and(B) return on investment and cost-benefit analysis strategies; and(8) provide information about best practices to assist state agencies in adopting methods for design, deployment, and management of telecommunications services.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 545, Sec. 2, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1246, Sec. 3, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 394, Sec. 3, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 691, Sec. 7, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 11.019, eff. September 1, 2009.

Sec. 2054.0925. TELECOMMUNICATIONS IN STATE STRATEGIC PLAN. (a) The plan under Section 2054.092 must address matters relating to a state telecommunications network that will effectively and efficiently meet the long-term requirements of state government for voice, video, and computer communications, with the goal of achieving a single centralized telecommunications network for state government.(b) The telecommunications elements of the plan under Section 2054.092 must recognize that all state agencies, including institutions of higher education, are a single entity for purposes of purchasing and the determination of tariffs.(c) The telecommunications elements of the plan under Section 2054.092 must incorporate efficiencies obtained through the use of shared transmission services and open systems architecture as they become available, building on existing systems as appropriate.

Added by Acts 1997, 75th Leg., ch. 606, Sec. 20, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 4.08, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 394, Sec. 5, eff. September 1, 2007.Renumbered from Government Code, Section 2054.204 and amended by Acts 2009, 81st Leg., R.S., Ch. 393, Sec. 1.04, eff. September 1, 2009.

Sec. 2054.093. AMENDMENT OF STATE STRATEGIC PLAN. (a) After approval and adoption of the state strategic plan by the board, the board may amend the plan at any time in response to technological advancements, changes in legislation, practical experience, or new issues relating to information resources management.(b) The board shall adopt a revised plan not later than November 1 of each odd-numbered year.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2054.094. SUBMISSION OF STATE STRATEGIC PLAN. The board shall send the state strategic plan and each amended or revised plan to the governor and to the Legislative Budget Board.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2054.095. AGENCY INFORMATION RESOURCES STRATEGIC PLANNING INSTRUCTIONS. (a) The department shall prepare instructions for use by state agencies in preparing the strategic plan required by Section 2056.002.(b) Except as otherwise modified by the Legislative Budget Board or the governor, instructions under Subsection (a) must require each state agency's strategic plan to include:(1) a description of the agency's information resources management organizations, policies, and practices, including the extent to which the agency uses its project management practices, as defined by Section 2054.152;(2) a description of how the agency's information resources programs support and promote its mission, goals, and objectives and the goals and policies of the state strategic plan for information resources; and(3) other planning components that the department may prescribe.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 606, Sec. 13, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 188, Sec. 2, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1246, Sec. 4, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 691, Sec. 8, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 393, Sec. 2.02, eff. September 1, 2009.

Sec. 2054.0965. INFORMATION RESOURCES DEPLOYMENT REVIEW. (a) Not later than December 1 of each odd-numbered year, a state agency shall complete a review of the operational aspects of the agency's information resources deployment following instructions developed by the department.(b) Except as otherwise modified by rules adopted by the department, the review must include:(1) an inventory of the agency's major information systems, as defined by Section 2054.008, and other operational or logistical components related to deployment of information resources as prescribed by the department;(2) an inventory of the agency's major databases and applications;(3) a description of the agency's existing and planned telecommunications network configuration;(4) an analysis of how information systems, components, databases, applications, and other information resources have been deployed by the agency in support of:(A) applicable achievement goals established under Section 2056.006 and the state strategic plan adopted under Section 2056.009;(B) the state strategic plan for information resources; and(C) the agency's business objectives, mission, and goals;(5) agency information necessary to support the state goals for interoperability and reuse; and(6) confirmation by the agency of compliance with state statutes, rules, and standards relating to information resources.

Added by Acts 2007, 80th Leg., R.S., Ch. 691, Sec. 9, eff. September 1, 2007.

Sec. 2054.097. ANALYSIS OF INFORMATION RESOURCES DEPLOYMENT REVIEW. (a) A state agency shall send its information resources deployment review to the quality assurance team for analysis.(a-1) If the department determines that an agency's deployment decision is not in compliance with the state strategic plan, a state statute, or department rules or standards, the department shall require the agency to develop a corrective action plan that specifies the manner in which deficiencies will be corrected. The department shall report the status of corrective action plans to the state auditor and the Legislative Budget Board.(b) Any member of the quality assurance team may report to the governor and the presiding officer of each house of the legislature that an agency's deployment decision is not in compliance with the state strategic plan, a state statute, or department rules or standards.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 606, Sec. 14, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 188, Sec. 4, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1246, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 691, Sec. 10, eff. September 1, 2007.

Sec. 2054.100. BIENNIAL OPERATING PLAN OF STATE AGENCY. (a) Each state agency shall submit an operating plan to the Legislative Budget Board, the department, the quality assurance team, and the governor each state fiscal biennium in accordance with the directions of the Legislative Budget Board.(b) The plan must describe the agency's current and proposed projects for the biennium, including how the projects will:(1) benefit individuals in this state and benefit the state as a whole;(2) use, to the fullest extent, technology owned or adapted by other state agencies;(3) employ, to the fullest extent, the department's information technology standards, including Internet-based technology standards;(4) expand, to the fullest extent, to serve residents of this state or to serve other state agencies;(5) develop on time and on budget;(6) produce quantifiable returns on investment; and(7) meet any other criteria developed by the department or the quality assurance team.(c) A state agency shall amend its biennial operating plan when necessary to reflect changes in the plan during a biennium. At a minimum, an agency shall amend its biennial operating plan to reflect significant new or changed information resources initiatives or information resources technologies initiatives contained in the agency's legislative appropriations request. Not later than the date designated by the Legislative Budget Board in its directions, an agency shall submit an amended plan to reflect new or changed initiatives contained in the agency's legislative appropriations request.(d) The biennial operating plan of an institution of higher education is required to include only operational projects and infrastructure projects. The instructions provided under Section 2054.101 may not require an institution of higher education to include other projects in the plan.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.26(f), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 606, Sec. 15, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 188, Sec. 5, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1246, Sec. 7, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1266, Sec. 3.01, eff. June 20, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 183, Sec. 6, eff. September 1, 2009.

Sec. 2054.101. INSTRUCTIONS FOR PREPARING OPERATING PLANS. (a) The Legislative Budget Board may provide instructions to guide state agencies in their preparation of biennial operating plans.(b) The instructions may:(1) specify the format of the plans;(2) specify the information required to be included in the plans; and(3) list the general criteria that the Legislative Budget Board may use to evaluate the plans.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.26(g), eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 188, Sec. 6, eff. Sept. 1, 2001.

Sec. 2054.1015. PLANNED PROCUREMENT SCHEDULES FOR COMMODITY ITEMS. (a) In this section:(1) "Commodity items" has the meaning assigned by Section 2157.068.(2) "State agency" does not include an institution of higher education.(b) The department may require a state agency to provide to the department a planned procurement schedule for commodity items if the department determines that the information in the schedule can be used to provide a benefit to the state. If required by the department, a state agency must provide a planned procurement schedule for commodity items to the department before the agency's operating plan may be approved under Section 2054.102.(c) The department shall use information contained in the schedules to plan future vendor solicitations of commodity items or for any other activity that provides a benefit to the state.(d) A state agency shall notify the department, the Legislative Budget Board, and the state auditor's office if the agency makes a substantive change to a planned procurement schedule for commodity items.(e) The department shall specify hardware configurations for state commodity items in its instructions for the preparation of planned procurement schedules.(f) Each state agency shall use the hardware configurations specified under Subsection (e) in developing the agency's planned procurement schedules.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.05, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 691, Sec. 11, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 393, Sec. 2.03, eff. September 1, 2009.

Sec. 2054.102. EVALUATION AND APPROVAL OF OPERATING PLANS. (a) The Legislative Budget Board may specify procedures for the submission, review, approval, and disapproval of biennial operating plans and amendments, including procedures for review or reconsideration of the Legislative Budget Board's disapproval of a biennial operating plan or biennial operating plan amendment. The Legislative Budget Board shall review and approve or disapprove the biennial operating plan or biennial operating plan amendment not later than the 60th day after the date the plan or amendment to the plan is submitted. The plan or amendment to the plan is considered to be approved on the 61st day after the date the plan or amendment is submitted if the Legislative Budget Board does not disapprove the plan or amendment before that date.(b) The governing board of the department shall adopt rules as necessary to establish department standards.(c) The department shall provide the Legislative Budget Board with a list of agencies that have not complied with department standards, provisions of the state strategic plan, or corrective action plans. An agency identified on a list under this subsection shall develop a corrective action plan approved by the department that specifies the manner in which deficiencies will be corrected before components of or amendments to the agency's biennial operating plan may be approved by the Legislative Budget Board.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.26(h), eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 188, Sec. 7, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1246, Sec. 8, eff. Sept. 1, 2003.

Sec. 2054.103. SUBMISSION OF OPERATING PLANS. Each state agency shall send a copy of its biennial operating plan and of any amendments to the plan, as approved by the Legislative Budget Board, to the governor, the department, and the state auditor not later than the 30th day after the date the Legislative Budget Board approves the plan or amendment, as applicable.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.26(i), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 606, Sec. 16, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 188, Sec. 8, eff. Sept. 1, 2001.

Sec. 2054.104. DENIAL OF ACCESS TO APPROPRIATIONS ON FAILURE TO SUBMIT OPERATING PLAN. (a) If a state agency fails to comply with Section 2054.103, the governor may direct the comptroller to deny the agency access to the agency's appropriations that relate to the management of information resources.(b) The denial of access may continue until the governor is satisfied with the state agency's compliance with this section.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.26(j), eff. Sept. 1, 1995.

SUBCHAPTER F. OTHER POWERS AND DUTIES OF STATE AGENCIESSec. 2054.111. USE OF TEXASONLINE PROJECT. (a) In this section, "local government" and "project" have the meanings assigned by Section 2054.251.(b) A state agency shall consider using the project for agency services provided on the Internet, including:(1) financial transactions;(2) applications for licenses, permits, registrations, and other related documents from the public;(3) electronic signatures; and(4) any other applications that require security.(c) If a state agency chooses not to use the project under Subsection (b), the agency must provide documentation to the department that shows the services and security required by the agency. The department shall prescribe the documentation required.(d) A state agency that uses the project shall comply with rules adopted by the department, including any rules regarding:(1) the appearance of the agency's Internet site and the ease with which the site can be used;(2) the use of the project seal; and(3) marketing efforts under Subsection (g).(e) A state agency or local government that uses the project may charge a fee under Subchapter I if:(1) the fee is necessary to recover the actual costs directly and reasonably incurred by the agency or local government because of the project for:(A) the use of electronic payment methods; or(B) interfacing with other information technology systems;(2) the fee does not include an amount to recover state agency or local government employee costs;(3) the state agency or local government approves the amount of the fee using the state agency's or local government's standard approval process for fee increases;(4) the chief financial officer for the state agency or local government certifies that the amount of the fee is necessary to recover the actual costs incurred because of the project; and(5) the department approves the amount of the fee.(f) A local government may not charge a fee under Subsection (e) that is otherwise prohibited under Section 195.006 or 195.007, Local Government Code.(g) A state agency that uses the project shall assist the department with marketing efforts regarding the use of the project.

Added by Acts 2001, 77th Leg., ch. 342, Sec. 5, eff. May 3, 2001. Amended by Acts 2003, 78th Leg., ch. 70, Sec. 1, eff. May 16, 2003; Acts 2003, 78th Leg., ch. 1216, Sec. 1, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1260, Sec. 1, eff. June 18, 2005.Acts 2005, 79th Leg., Ch. 1292, Sec. 1, eff. June 18, 2005.

Sec. 2054.1115. ELECTRONIC PAYMENTS ON TEXASONLINE. (a) A state agency or local government that uses TexasOnline may use electronic payment methods, including the acceptance of credit and debit cards, for:(1) point-of-sale transactions, including:(A) person-to-person transactions;(B) transactions that use an automated process to facilitate a person-to-person transaction; and(C) transactions completed by a person at an unattended self-standing computer station using an automated process;(2) telephone transactions; or(3) mail transactions.(b) The state agency or local government may charge a reasonable fee, as provided by Section 2054.111 or Subchapter I, to recover costs incurred through electronic payment methods used under this section.

Added by Acts 2003, 78th Leg., ch. 1216, Sec. 2, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1260, Sec. 2, eff. June 18, 2005.Acts 2005, 79th Leg., Ch. 1292, Sec. 2, eff. June 18, 2005.Acts 2007, 80th Leg., R.S., Ch. 389, Sec. 1, eff. June 15, 2007.

Sec. 2054.112. SECURITY REVIEW FOR NEW INTERNET SITES. Each state agency shall review its requirements for forms, data collection, and notarization when planning to deliver a service through the Internet to determine if the information is necessary and, if necessary, the appropriate level of authentication. Based on this review, the agency shall:(1) eliminate any unnecessary requirements; and(2) adjust security to the appropriate level for any necessary requirements.

Added by Acts 2001, 77th Leg., ch. 342, Sec. 5, eff. May 3, 2001.

Sec. 2054.1125. SECURITY BREACH NOTIFICATION BY STATE AGENCY. (a) In this section:(1) "Breach of system security" has the meaning assigned by Section 521.053, Business & Commerce Code.(2) "Sensitive personal information" has the meaning assigned by Section 521.002, Business & Commerce Code.(b) A state agency that owns, licenses, or maintains computerized data that includes sensitive personal information shall comply, in the event of a breach of system security, with the notification requirements of Section 521.053, Business & Commerce Code, to the same extent as a person who conducts business in this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 419, Sec. 4, eff. September 1, 2009.

Sec. 2054.113. DUPLICATION WITH TEXASONLINE. (a) This section does not apply to a state agency that is a university system or institution of higher education as defined by Section 61.003, Education Code.(b) A state agency may not duplicate an infrastructure component of TexasOnline, unless the department approves the duplication. In this subsection, "infrastructure" does not include the development of applications, and the supporting platform, for electronic government projects.(c) Before a state agency may contract with a third party for Internet application development that duplicates a TexasOnline function, the state agency must notify the department of its intent to bid for such services at the same time that others have the opportunity to bid. The department may exempt a state agency from this section if it determines the agency has fully complied with Section 2054.111.

Added by Acts 2001, 77th Leg., ch. 1272, Sec. 2.02, eff. June 15, 2001. Amended by Acts 2003, 78th Leg., ch. 1216, Sec. 3, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1260, Sec. 3, eff. June 18, 2005.Acts 2007, 80th Leg., R.S., Ch. 1208, Sec. 2, eff. September 1, 2007.

Sec. 2054.115. SALE OR LEASE OF SOFTWARE. (a) A state agency that develops automated information systems software may enter a contract with an individual or company for the sale, lease, marketing, or other distribution of the software.(b) The state agency shall obtain under the contract a royalty, license right, or other appropriate means of securing appropriate compensation for the development of the software.(c) Money received under the contract shall be deposited to the credit of the fund from which the development of the software was financed.(d) To the extent of a conflict between this section and another provision of state law relating to automated information systems software, the other provision prevails.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2054.116. SPANISH LANGUAGE CONTENT ON AGENCY WEBSITES. (a) In this section, "person of limited English proficiency" means a person whose primary language is other than English and whose English language skills are such that the person has difficulty interacting effectively with a state agency.(b) Each state agency shall make a reasonable effort to ensure that Spanish-speaking persons of limited English proficiency can meaningfully access state agency information online.(c) In determining whether a state agency is providing meaningful access, an agency shall consider:(1) the number or proportion of Spanish-speaking persons of limited English proficiency in the agency's eligible service population;(2) the frequency with which Spanish-speaking persons of limited English proficiency seek information regarding the agency's programs;(3) the importance of the services provided by the agency's programs; and(4) the resources available to the agency.(d) In making a reasonable effort to provide meaningful access, the state agency must avoid:(1) providing information in Spanish that is limited in scope;(2) unreasonably delaying the provision of information in Spanish; and(3) providing program information, including forms, notices, and correspondence, in English only.(e) This section does not apply to interactive applications provided through TexasOnline.

Added by Acts 2005, 79th Leg., Ch. 683, Sec. 1, eff. September 1, 2005.

Sec. 2054.117. ELECTRONIC DATA PROCESSING CENTER. (a) Each state agency, if practicable, shall use the electronic data processing center operated by the comptroller in performing any of the agency's accounting and data processing activities that can be practically adapted to the use of the center's equipment.(b) The comptroller shall permit the use of the center's computer and other data processing equipment by state agencies with or without charge under rules that ensure the proper use of the equipment for the efficient and economical management of state government.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2054.118. MAJOR INFORMATION RESOURCES PROJECT. (a) A state agency may not spend appropriated funds for a major information resources project unless the project has been approved by:(1) the Legislative Budget Board in the agency's biennial operating plan; and(2) the quality assurance team.(b) The department shall develop rules or guidelines for its review of major information resources projects and project management practices for the projects. The department shall also assist the Legislative Budget Board in evaluating the determinations about comparative costs and benefits that state agencies make under Subsection (c).(c) A state agency that proposes to spend appropriated funds for a major information resources project must first determine:(1) the comparative benefits of using agency personnel contrasted with using outside contractors to design the project; and(2) the comparative total costs of leasing and of purchasing the information resources and information resources technologies involved in the project, with those costs to be determined after taking into account the use of the resources and technologies over their lifetimes.(d) Before a state agency may initially spend appropriated funds for a major information resources project, the state agency must quantitatively define the expected outcomes and outputs for the project and provide that information to the quality assurance team.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.26(k), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 606, Sec. 17, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 188, Sec. 9, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1422, Sec. 3.03, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1246, Sec. 9, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1208, Sec. 3, eff. September 1, 2007.

Sec. 2054.1181. OVERSIGHT OF MAJOR INFORMATION RESOURCES PROJECTS. (a) The quality assurance team, in coordination with the governor, may recommend major information resources projects to the department for oversight. As part of this oversight, the department shall provide risk management, quality assurance services, independent project monitoring, and project management. A state agency with a project selected for oversight shall pay for oversight by the department and quality assurance team based on a funding model developed by the department.(b) In performing its duties under this section, the department shall:(1) develop policies for the oversight of projects;(2) implement project management standards;(3) use effective risk management strategies;(4) establish standards that promote the ability of information resources systems to operate with each other; and(5) use industry best practices and process reengineering when feasible.(c) Repealed by Acts 2003, 78th Leg., ch. 1246, Sec. 29, eff. Sept. 1, 2003.(d) The quality assurance team shall evaluate major information resources projects to determine if the projects are operating on time and within budget.(e) If the quality assurance team determines that a major information resources project is poorly managed or has excessive cost overruns, the quality assurance team may:(1) establish a corrective action plan, including modifications to the design, deployment, or costs related to the project; or(2) discontinue the project, subject to Legislative Budget Board approval.(f) The quality assurance team may review and analyze a project's risk to determine whether to approve a project for the expenditure of funds under Section 2054.118(a). When conducting this review, the quality assurance team shall comply with department rules and guidelines. A state agency shall provide the quality assurance team any information necessary for the quality assurance team to determine the project's potential risk. The quality assurance team may approve a project without the review.(g) The quality assurance team may require a state agency to provide information on:(1) the status of a major information resources project;(2) the costs for a major information resources project;(3) the risk associated with a major information resources project; and(4) a major information resources project's general potential for success.(h) On request by the quality assurance team, the state auditor shall audit and review major information resources projects and the information provided by the state agencies under this section.(i) On request by the quality assurance team, the comptroller shall provide assistance regarding:(1) verifying the accuracy of information provided by state agencies on project costs under this section; and(2) determining a state agency's compliance with this section.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 3.02, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1246, Sec. 10, 29, eff. Sept. 1, 2003.

Sec. 2054.1182. EVALUATION OF COMPLETED MAJOR INFORMATION RESOURCES PROJECTS. (a) After a major information resources project has been completed, a state agency shall evaluate and report to the quality assurance team on whether the project met the agency's objectives or other expectations.(b) The state auditor may:(1) provide an independent evaluation of the completed project to ensure the validity of the results reported under Subsection (a); and(2) send the evaluation to the legislative audit committee.

Added by Acts 2003, 78th Leg., ch. 1246, Sec. 11, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1208, Sec. 4, eff. September 1, 2007.

Sec. 2054.1183. ANNUAL REPORT ON MAJOR INFORMATION RESOURCES PROJECTS. Not later than December 1 of each year, the quality assurance team shall report on the status of major information resources projects to the:(1) governor;(2) lieutenant governor;(3) speaker of the house of representatives;(4) presiding officer of the committee in the house of representatives with primary responsibility for appropriations; and(5) presiding officer of the committee in the senate with primary responsibility for appropriations.

Added by Acts 2003, 78th Leg., ch. 1246, Sec. 11, eff. Sept. 1, 2003.

Sec. 2054.119. BIDS OR PROPOSALS FOR INTERAGENCY CONTRACTS. (a) A state agency may not enter into an interagency contract for the receipt of information resources technologies, including a contract with the department, unless the agency complies with this section.(b) A state agency that proposes to receive information resources technologies under a contract with another state agency must first give public notice of a request for proposals or a request for bids.(c) A state agency may not enter into an interagency contract to receive information resources technologies if the agency receives a bid or proposal under Subsection (b) under which the agency can receive the same or substantially the same technologies from a private vendor for less than the cost that would be incurred by the agency under the interagency contract. If a bid or proposal is received under Subsection (b) that would allow the agency to accomplish the application or project at an acceptable level of quality and for an acceptable period for a total cost to the state of less than the total cost to the state of the best proposed interagency contract, as that cost is determined by the department, a contract for the accomplishment of the application or project shall be awarded to the bidder with the lowest and best bid or to the offeror whose proposal is most advantageous to the state as determined from competitive sealed proposals.(d) The department by rule may define circumstances in which certain interagency contracts that will cost less than a minimum amount established by the department are excepted from the requirements of this section or this chapter, if the department determines that it would be more cost-effective for the state.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.26(l), eff. Sept. 1, 1995.

Sec. 2054.120. ELECTRONIC MAIL ADDRESS. (a) A state agency shall establish an Internet electronic mail address for the agency. The state agency may publish the electronic mail address and use electronic mail to communicate with the public. The state agency may consult with the Department of Information Resources to establish its electronic mail address.(b) In this section, "Internet" means the largest nonproprietary nonprofit cooperative public computer network, popularly known as the Internet.

Added by Acts 1997, 75th Leg., ch. 535, Sec. 1, eff. May 31, 1997; Acts 1997, 75th Leg., ch. 606, Sec. 18, eff. Sept. 1, 1997.

Sec. 2054.121. COORDINATION WITH INSTITUTIONS OF HIGHER EDUCATION. (a) An institution of higher education shall coordinate its use of information technologies with other such institutions to more effectively provide education, research, and community service.(b) The Information Technology Council for Higher Education consists of the chief information officer or equivalent employee of:(1) The Texas A&M University System;(2) The University of Texas System;(3) The Texas State University System;(4) The University of North Texas System;(5) The University of Houston System;(6) The Texas Tech University System; and(7) one institution of higher education, other than a public junior college, not included in a university system listed in this subsection who is selected by a majority of the chief executive officers of all the institutions of higher education, other than public junior colleges, not included in a listed university system.(c) Before adopting a proposed rule that applies to institutions of higher education, the department shall prepare, in consultation with the council established by Subsection (b), an analysis of the impact of the rule on institutions of higher education that includes consideration of:(1) the impact of the rule on the mission of higher education, student populations, and federal grant requirements;(2) alternate methods of implementation to achieve the purpose of the rule; and(3) exempting institutions of higher education from all or part of the requirements of the rule.(d) The department shall include its analysis as part of the notice of the proposed rule that the agency files with the secretary of state for publication in the Texas Register and shall provide copies to the governor, the lieutenant governor, and the speaker of the house of representatives.(e) Each department rule that applies to institutions of higher education and that is in effect on September 1, 2003, ceases to apply to institutions of higher education on September 1, 2004, unless readopted by the department on or after September 1, 2003, in a form that expressly applies to institutions of higher education.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 1.14, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 1266, Sec. 3.02, eff. June 20, 2003.

Sec. 2054.122. COORDINATED TECHNOLOGY TRAINING. A state agency each calendar quarter shall coordinate agency training for the use of information resources technologies with training offered or coordinated by the department. The agency shall use training offered or coordinated by the department if it meets agency requirements and is cost-competitive.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 1.14, eff. Sept. 1, 1999.

Sec. 2054.124. POWER MANAGEMENT SOFTWARE. (a) After researching the software available, the department shall by competitive bid select power management software to be used, if technically feasible, by state agencies to reduce the amount of energy required to operate state computer networks and networked personal computers.(c) An institution of higher education shall purchase, lease, or otherwise acquire and use power management software only if the department, in consultation with the Information Technology Council for Higher Education, determines that the institution of higher education's use of power management software would provide cost savings to this state. In making a determination under this subsection, the department must perform the analysis described by Section 2054.121(c). The analysis must include an assessment of how the use of power management software affects the security of electronic data, including data protected from public disclosure by state or federal law.

Added by Acts 2007, 80th Leg., R.S., Ch. 171, Sec. 1, eff. September 1, 2007.

Sec. 2054.125. LINKING AND INDEXING INTERNET SITES. (a) All state agencies that maintain a generally accessible Internet site shall cooperate to facilitate useful electronic links among the sites. State agencies shall attempt to link their sites in such a manner that different sites from which persons can be expected to need information concurrently are linked.(b) Each state agency that maintains a generally accessible Internet site shall establish the site so that the site can be located easily through electronic means.(c) The department on request shall assist an agency to comply with this section.(d) Each state agency that maintains a generally accessible Internet site and that uses TexasOnline shall include a link to TexasOnline on the front page of the Internet site.

Added by Acts 1999, 76th Leg., ch. 1233, Sec. 3, eff. June 18, 1999. Renumbered from Sec. 2054.121 by Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(68), eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 70, Sec. 2, eff. May 16, 2003; Acts 2003, 78th Leg., ch. 1216, Sec. 4, eff. June 20, 2003.

Sec. 2054.126. POSTING OF INFORMATION ON INTERNET. (a) The department shall adopt a policy that:(1) prescribes terms under which a person may use, copy information from, or link to a generally accessible Internet site maintained by or for a state agency; and(2) protects the personal information of members of the public who access information from or through a generally accessible Internet site maintained by or for a state agency.(b) The department shall post the policy on its Internet site. A state agency shall prominently post a link to the policy statement on a generally accessible Internet site maintained by or for the agency.(c) The policy shall include a statement:(1) generally allowing the use and reproduction of information on a state agency's Internet site without the state agency's permission, subject to specified conditions;(2) generally allowing linking from a web page to a page on a state agency's Internet site without the state agency's permission, subject to specified conditions;(3) prohibiting a state agency from charging a fee to access, use, reproduce information on, or link to its Internet site except to the extent the state agency is specifically authorized to do so by the legislature;(4) requiring that the state agency's Internet site be credited as the source of information reproduced from the site and requiring that the date that the material was reproduced from the site be clearly stated;(5) prohibiting a state agency from selling or releasing an e-mail address of a member of the public unless the member of the public affirmatively consents to the sale or release of the e-mail address; and(6) specifying other policies necessary to protect from public disclosure personal information submitted by a member of the public to a state agency's Internet site to the extent the information is:(A) confidential;(B) excepted from the requirements of Section 552.021; or(C) protected by other law intended to protect a person's privacy interests.(d) Each state agency, other than an institution of higher education, that receives an aggregate amount of appropriations in the General Appropriations Act for a state fiscal biennium that exceeds $175 million shall post the following information during the biennium on a generally accessible Internet site maintained by or for the agency:(1) an analysis of all agency expenditures during the two preceding state fiscal years that lists each county in the state and states for each county the amount of agency expenditures made in or for the benefit of the county;(2) if the information required to substantially comply with Subdivision (1) is not available, an analysis that approximates compliance with Subdivision (1) to the greatest possible extent by listing agency expenditures according to geographic regions of the state, to the extent possible, and by each field office of the agency;(3) a profile of the governing officer or of each member of the governing body of the agency that includes, among other information, the office address of the officer or member;(4) a listing and description of all contracts with vendors that have a value exceeding $100,000 that the agency has entered into and that are currently being performed or for which performance has not yet begun;(5) a brief description of the agency's duties; and(6) an electronic link to the agency's rules as published in the electronic version of the Texas Administrative Code and an electronic link to any written procedure of the agency relating to agency hearings that is not contained in the electronic version of the Texas Administrative Code.(e) Each state agency that maintains a generally accessible Internet site or for which a generally accessible Internet site is maintained may post on the site any nonconfidential information related to the agency's programs, activities, or functions.(f) Each state agency that maintains a generally accessible Internet site or for which a generally accessible Internet site is maintained shall include a link on the agency's Internet site to the state expenditure database established under Section 403.024. In this subsection, "state agency" has the meaning assigned by Section 403.013.

Added by Acts 1999, 76th Leg., ch. 1573, Sec. 1, eff. Oct. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 545, Sec. 3, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 710, Sec. 1, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 2054.121 by Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(69), eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1275, Sec. 2(81), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1270, Sec. 4, eff. October 1, 2007.

Sec. 2054.127. INTERNET WEBSITE DEVELOPMENT: GRANTS AND ASSISTANCE. The department shall encourage each state agency to seek available grants and to work with public educational institutions and members of the business and industry community for the purpose of Internet website development and maintenance.

Added by Acts 2001, 77th Leg., ch. 545, Sec. 4, eff. Sept. 1, 2001.

Sec. 2054.128. ENVIRONMENTAL AND NATURAL RESOURCES AGENCIES INTERNET PORTAL. (a) State agencies that have jurisdiction over matters related to environmental protection or quality or to the development, conservation, or preservation of natural resources shall develop, in mutual cooperation with the department, a single information link, through the TexasOnline portal, to provide electronic access to information and services related to the agencies' authority and duties, including access to agency rules and other public information.(b) The department shall coordinate the efforts of the agencies in developing the information link to ensure that the efforts produce a link that is compatible with efforts of the task force conducted under Section 2054.062.

Added by Acts 2001, 77th Leg., ch. 613, Sec. 1, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 2054.127 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(82), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1208, Sec. 5, eff. September 1, 2007.

Sec. 2054.129. ADVERTISING ONLINE OPTIONS. Each state agency shall advertise the options for completing transactions with that agency online.

Added by Acts 2005, 79th Leg., Ch. 1260, Sec. 4, eff. June 18, 2005.

Sec. 2054.130. REMOVAL OF DATA FROM DATA PROCESSING EQUIPMENT; RULES. (a) A state agency shall permanently remove data from data processing equipment before disposing of or otherwise transferring the equipment to a person who is not a state agency or other agent of the state. This section applies only to equipment that will not be owned by the state after the disposal or other transfer.(b) The department shall adopt rules to implement this section. The rules must include rules that:(1) specify what types of data processing equipment are covered by this section, including computer hard drives and other memory components;(2) explain the acceptable methods for removal of data; and(3) adopt appropriate forms for use by state agencies in documenting the removal process, including forms for documenting completion of the process.

Added by Acts 2005, 79th Leg., Ch. 686, Sec. 1, eff. September 1, 2005.

Sec. 2054.131. ELECTRONIC BENEFITS ENROLLMENT AND ADMINISTRATION SYSTEM. (a) In this section, "work site benefits plan" means a plan or other arrangement to provide to officers, employees, or former officers or employees:(1) insurance, including health, life, and disability insurance and health benefits plans;(2) flexible spending accounts; or(3) savings or retirement benefits.(b) If the State Council on Competitive Government and the Legislative Budget Board each determine that a cost savings may be realized through a private vendor selected under this section, the State Council on Competitive Government may implement a project that establishes a common electronic infrastructure through which each state agency, including any retirement system created by statute or by the constitution, shall:(1) require its work site benefits plan participants to electronically:(A) enroll in any work site benefits plans provided to the person by the state or a state agency;(B) add, change, or delete benefits;(C) sign any payroll deduction agreements to implement a contribution made to a plan in which the participant enrolls;(D) terminate participation in a voluntary plan;(E) initiate account investment changes and withdrawals in a retirement plan;(F) obtain information regarding plan benefits; and(G) communicate with the plan administrator; and(2) administer its work site benefits plans electronically by using the project to:(A) enroll new plan participants and, when appropriate, terminate plan participation;(B) generate eligibility and enrollment reports for plan participants;(C) link plan administration with payroll administration to facilitate payroll deductions for a plan;(D) facilitate single-source billing arrangements between the agency and a plan provider; and(E) transmit and receive information regarding the plan.(c) The electronic infrastructure established under Subsection (a) may include TexasOnline, the Internet, intranets, extranets, and wide area networks.(d) If the State Council on Competitive Government implements an electronic infrastructure project under this section, the State Council on Competitive Government shall select and contract with a single private vendor to implement the project. The contract must require the application of the project to all state agencies without cost to the state until the project is initially implemented.(e) The private vendor selected under Subsection (d) must offer existing information resources technology for use in the project that:(1) will be available to all state agencies, including retirement systems;(2) includes each agency's work site benefits plan participants;(3) will use, to the extent possible, the department's information technology standards, including information security, privacy and disaster recovery, and Internet-based technology standards;(4) includes applications and a supporting platform that are already developed and used in connection with the electronic enrollment of work site benefits plans offered by other multiple plan providers;(5) is available for use with a wide variety of plan and benefit providers;(6) can be easily modified to permit changes in benefits offered by the state or a state agency;(7) provides a solution to overcome limitations caused by the incompatibility of different legacy systems used by different state agencies and plan providers;(8) is available for use over the Internet through existing or new websites or portals; and(9) is supported, to the extent necessary, by:(A) laptop and desktop enrollment and administration capabilities; and(B) a telephone call center.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 10, Sec. 13.01, eff. Oct. 20, 2003.

Sec. 2054.132. POSTING OF FORMS REQUIRED. Each state agency shall make available on its Internet website each of its forms used by the public.

Added by Acts 2005, 79th Leg., Ch. 672, Sec. 1, eff. September 1, 2005.

SUBCHAPTER G. PROJECT MANAGEMENT PRACTICESSec. 2054.151. PURPOSE AND FINDINGS. (a) The legislature intends that state agency information resources and information resources technologies projects will be successfully completed on time and within budget and that the projects will function and provide benefits in the manner the agency projected in its plans submitted to the department and in its appropriations requests submitted to the legislature.(b) The legislature finds that to ensure the successful completion of all information resources projects, all projects must be managed using project management practices.

Added by Acts 1997, 75th Leg., ch. 606, Sec. 19, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1208, Sec. 7, eff. September 1, 2007.

Sec. 2054.152. DEFINITION. In this subchapter, "project management practices" includes the documented and repeatable activities through which a state agency applies knowledge, skills, tools, and techniques to satisfy project activity requirements.

Added by Acts 1997, 75th Leg., ch. 606, Sec. 19, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1208, Sec. 8, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 393, Sec. 2.04, eff. September 1, 2009.

Sec. 2054.153. DEPARTMENT GUIDELINES. (a) The department by rule shall establish guidelines for project management practices that take into account varying levels of project size and complexity.(b) In developing the guidelines, the department shall:(1) consult with state agencies; and(2) accomodate existing project management practices of state agencies.

Added by Acts 1997, 75th Leg., ch. 606, Sec. 19, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1208, Sec. 9, eff. September 1, 2007.

Sec. 2054.154. DEPARTMENT ASSISTANCE. The department shall establish a comprehensive technical assistance program to aid state agencies in developing and implementing their own project management practices.

Added by Acts 1997, 75th Leg., ch. 606, Sec. 19, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1208, Sec. 10, eff. September 1, 2007.

Sec. 2054.156. STATE AGENCY DUTIES. (a) Each state agency shall manage information resources projects based on project management practices that are consistent with the department's guidelines under Section 2054.153. (b) The agency's information resources manager shall oversee the implementation of the agency's project management practices. Without reference to the amendment of this subsection, this subsection was repealed by Acts 2007, 80th Leg., R.S., Ch. 691, Sec. 14, effective September 1, 2007. (c) The agency's information resources manager shall demonstrate in the agency strategic plan the extent to which the agency uses its project management practices.

Added by Acts 1997, 75th Leg., ch. 606, Sec. 19, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 691, Sec. 14, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1208, Sec. 11, eff. September 1, 2007.

Sec. 2054.157. OVERSIGHT BY DEPARTMENT. (a) The department may make formal recommendations to a state agency regarding the agency's need to develop, implement, or improve its project management practices.(b) The department shall report on state agencies' progress in developing and implementing project management practices as part of the department's biennial performance report.

Added by Acts 1997, 75th Leg., ch. 606, Sec. 19, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1208, Sec. 12, eff. September 1, 2007.

Sec. 2054.158. QUALITY ASSURANCE TEAM. The state auditor, Legislative Budget Board, and department shall:(1) create a quality assurance team to perform the duties specified in this chapter and other law; and(2) specify in writing the responsibilities of the state auditor, Legislative Budget Board, and department in performing the duties.

Added by Acts 2003, 78th Leg., ch. 1246, Sec. 13, eff. Sept. 1, 2003.

SUBCHAPTER H. TELECOMMUNICATIONS PLANNINGSec. 2054.2011. DEFINITIONS. In this subchapter:(1) "Centralized capitol complex telephone system" means the system described in Section 2170.059.(2) "Consolidated telecommunications system" has the meaning assigned by Section 2170.001.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 4.05, eff. Sept. 1, 2001.

Sec. 2054.203. TELECOMMUNICATIONS PLANNING AND POLICY. (a) The department shall comprehensively collect and manage telecommunications network configuration information about existing and planned telecommunications networks throughout state government. (b) The department may require state agencies to submit to the department the agencies' network configuration information, but the department must use existing reports to gather the information if possible and minimize the reporting burden on agencies to the extent possible.(c) The department shall establish plans and policies for a system of telecommunications services.(d) The department shall develop a statewide telecommunications operating plan for all state agencies. The plan shall implement a statewide network and include technical specifications.(e) The department shall adopt appropriate policies and standards that govern the cost-effective and efficient management, operation, and use of state telecommunications services and shall distribute those policies and standards to all state agencies.(f) Each state agency shall comply with the rules, policies, standards, and guidelines the department adopts under this section.(g) Strategic planning for all state telecommunications services shall be performed in accordance with the guiding principles of the state strategic plan for information resources management.

Added by Acts 1997, 75th Leg., ch. 606, Sec. 20, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 4.07, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 394, Sec. 4, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 393, Sec. 1.03, eff. September 1, 2009.

Sec. 2054.205. DEVELOPMENT OF SYSTEM. (a) The department shall develop functional requirements for a statewide system of telecommunications services for all state agencies. Existing networks, as configured on September 1, 1991, of institutions of higher education are exempt from the requirements.(b) The department shall develop requests for information and proposals for a statewide system of telecommunications services for all state agencies.

Added by Acts 1997, 75th Leg., ch. 606, Sec. 20, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 4.09, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1068, Sec. 4, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 394, Sec. 6, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 393, Sec. 1.05, eff. September 1, 2009.

Sec. 2054.2051. OVERSIGHT OF SYSTEMS. (a) The department shall develop service objectives for the consolidated telecommunications system and the centralized capitol complex telephone system.(b) The department shall develop performance measures to establish cost-effective operations and staffing of the consolidated telecommunications system and the centralized capitol complex telephone system.(c) The department shall review the status of all projects related to and the financial performance of the consolidated telecommunications system and the centralized capitol complex telephone system, including:(1) a comparison between actual performance and projected goals at least once every three months; and(2) any benefit of contracting with private vendors to provide some or all of the systems at least once each year.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 4.10, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1246, Sec. 14, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 394, Sec. 7, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 393, Sec. 1.06, eff. September 1, 2009.

SUBCHAPTER I. TEXASONLINE PROJECTSec. 2054.251. DEFINITIONS. In this subchapter:(1) Repealed by Acts 2005, 79th Leg., Ch. 1260, Sec. 24(1), eff. June 18, 2005.(2) Repealed by Acts 2005, 79th Leg., Ch. 1260, Sec. 24(1), eff. June 18, 2005.(3) "Licensing entity" means a department, commission, board, office, or other agency of the state or a political subdivision of the state that issues an occupational license.(4) "Local government" means a county, municipality, special district, school district, junior college district, or other political subdivision of the state.(5) "Occupational license" means a license, certificate, registration, permit, or other form of authorization, including a renewal of the authorization, that:(A) a person must obtain to practice or engage in a particular business, occupation, or profession; or(B) a facility must obtain before a particular business, occupation, or profession is practiced or engaged in within the facility.(6) "Project" means the project implemented under Section 2054.252.

Added by Acts 2001, 77th Leg., ch. 342, Sec. 3, eff. May 3, 2001. Amended by Acts 2003, 78th Leg., ch. 1216, Sec. 5, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1260, Sec. 24(1), eff. June 18, 2005.Acts 2005, 79th Leg., Ch. 1292, Sec. 12(1), eff. June 18, 2005.

Sec. 2054.252. TEXASONLINE PROJECT. (a) The department shall implement a project designated "TexasOnline" that establishes a common electronic infrastructure through which state agencies and local governments, including licensing entities, may by any method:(1) send and receive documents or required payments to and from:(A) members of the public;(B) persons who are regulated by the agencies or local governments; and(C) the agencies and local governments;(2) receive applications for original and renewal licenses and permits, including occupational licenses, complaints about occupational license holders, and other documents for filing from members of the public and persons who are regulated by a state agency or local government that, when secure access is necessary, can be electronically validated by the agency, local government, member of the public, or regulated person;(3) send original and renewal occupational licenses to persons regulated by licensing entities;(4) send profiles of occupational license holders to persons regulated by licensing entities and to the public;(5) store information; and(6) provide and receive any other service to and from the agencies and local governments or the public.(b) The electronic infrastructure established by the department under Subsection (a) may include the Internet, intranets, extranets, and wide area networks.(b-1) The department may include in the electronic infrastructure established under Subsection (a) a method by which a state agency or local government may track payments, including cash and credit card payments, received by the state agency or local government, whether or not the payments are made through the infrastructure.(c) The department may implement this section in phases. Each state agency or local government that chooses to participate in the project and each licensing entity shall comply with the schedule established by the department.(d) The department may contract with a private vendor to implement this section.(e) The department shall charge fees to licensing entities as provided by this subchapter in amounts sufficient to cover the cost of implementing this section with respect to licensing entities. The department shall charge a subscription fee to be paid by each licensing entity. The department may not charge the subscription fee until the service for which the fee is charged is available on the Internet. If the department determines that the transaction costs exceed the maximum increase in occupational license issuance or renewal fees allowed under Subsection (g), the department may also charge a reasonable convenience fee to be recovered from a license holder who uses the project for online issuance or renewal of a license.(f) The department may exempt a licensing entity from subscription fees under Subsection (e) if the department determines that the licensing entity has established an Internet portal that is performing the functions described by Subsection (a).(g) Each licensing entity shall increase the occupational license issuance or renewal fees imposed by the licensing entity by an amount sufficient to cover the cost of the subscription fee imposed on the licensing entity under Subsection (e) but not to exceed:(1) $5 for an annual occupational license;(2) $10 for a biennial occupational license; or(3) the amount necessary to cover the cost of the subscription fee imposed on the licensing entity under Subsection (e) for permits or facilities licenses.

Added by Acts 2001, 77th Leg., ch. 342, Sec. 3, eff. May 3, 2001. Amended by Acts 2003, 78th Leg., ch. 1216, Sec. 15, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1260, Sec. 6, eff. June 18, 2005.Acts 2005, 79th Leg., Ch. 1260, Sec. 24(2), eff. June 18, 2005.Acts 2005, 79th Leg., Ch. 1292, Sec. 3, eff. June 18, 2005.Acts 2005, 79th Leg., Ch. 1292, Sec. 12(2), eff. June 18, 2005.Acts 2007, 80th Leg., R.S., Ch. 389, Sec. 2, eff. June 15, 2007.

Sec. 2054.259. GENERAL POWERS AND DUTIES OF DEPARTMENT. The department shall:(1) develop policies related to operation of the project;(2) approve or disapprove services to be provided by the project;(3) operate and promote the project;(4) oversee contract performance for the project;(5) comply with department financial requirements;(6) oversee money generated for the operation and expansion of the project;(7) develop project pricing policies, including policies regarding any fees that a state agency, including the department, or a local government may charge for a transaction that uses the project;(8) evaluate participation in the project to determine if performance efficiencies or other benefits and opportunities are gained through project implementation; and(9) perform periodic security audits of the operational facilities of the project.

Added by Acts 2001, 77th Leg., ch. 342, Sec. 3, eff. May 3, 2001. Amended by Acts 2003, 78th Leg., ch. 1216, Sec. 13, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1260, Sec. 7, eff. June 18, 2005.

Text of section as added by Acts 2005, 79th Leg., R.S., Ch. 1260, Sec. 8For text of section as added by Acts 2005, 79th Leg., Ch. 1292, Sec. 6, see other Sec. 2054.2591.Sec. 2054.2591. FEES. (a) The department shall set fees that a state agency, including the department, or a local government may charge for a transaction that uses the project. The department shall set fees at amounts sufficient to recover the direct and indirect costs of the project.(b) A fee set by the department for using the project is in addition to any other statutory fees. The revenue collected from the fees must be used to support the project, including the recovery of project costs.

Added by Acts 2005, 79th Leg., Ch. 1260, Sec. 8, eff. June 18, 2005.

Text of section as added by Acts 2005, 79th Leg., R.S., Ch. 1292, Sec. 6For text of section as added by Acts 2005, 79th Leg., Ch. 1260, Sec. 8, see other Sec. 2054.2591.Sec. 2054.2591. FEES. (a) The authority shall set fees that a state agency, including the authority, or a local government may charge for a transaction that uses the project. The authority shall set fees at amounts sufficient to recover the direct and indirect costs of the project and provide a reasonable rate of return to the authority.(b) The authority shall charge a state agency or local government a fee for all services provided to that entity.(c) A fee set by the authority for using the project is in addition to any other statutory fees. The revenue collected from the fees must be used to support the project, including the recovery of project costs.(d) No fee may be charged to a person authorized to file electronically under Section 195.003, Local Government Code, for filing, recording, access to, or electronic copies of a real property record subject to the provisions of Chapter 195, Local Government Code, except as provided in Section 195.006 or 195.007, Local Government Code.

Added by Acts 2005, 79th Leg., Ch. 1292, Sec. 6, eff. June 18, 2005.

Sec. 2054.2592. FEE EXEMPTION; BARBER AND COSMETOLOGY BOARDS. The department may not charge the State Board of Barber Examiners or the Texas Cosmetology Commission a fee to use the project for the issuance or renewal of an occupational license.

Added by Acts 2005, 79th Leg., Ch. 1260, Sec. 8, eff. June 18, 2005.

Sec. 2054.260. REPORTING REQUIREMENTS. (a) Not later than September 1 of each even-numbered year, the department shall report on the status, progress, benefits, and efficiency gains of the project. The department shall provide the report to:(1) the presiding officer of each house of the legislature;(2) the chair of each committee in the legislature that has primary jurisdiction over the department;(3) the governor; and(4) each state agency or local government participating in the project.(b) Not later than September 1 of each even-numbered year, the department shall report on financial matters, including project costs and revenues, and on any significant issues regarding contract performance on the project.(c) The department shall provide the report to:(1) the presiding officer of each house of the legislature; and(2) the chair of each committee in the legislature with primary jurisdiction over the department.

Added by Acts 2001, 77th Leg., ch. 342, Sec. 3, eff. May 3, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1260, Sec. 9, eff. June 18, 2005.Reenacted by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 7.0042, eff. September 1, 2007.

Sec. 2054.2605. REPORTING REQUIREMENTS: LICENSING ENTITIES. (a) Each licensing entity shall report to the Legislative Budget Board on the licensing entity's progress in using the project in performing the functions described by Section 2054.252(a).(b) This section applies only to a licensing entity for which the department has begun implementation of the project under the schedule established by the department.(c) A report required by this section shall be submitted every six months according to a reporting schedule established by the Legislative Budget Board.

Added by Acts 2001, 77th Leg., ch. 342, Sec. 3, eff. May 3, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1260, Sec. 10, eff. June 18, 2005.

Sec. 2054.2606. REPORTING PROFILE INFORMATION. (a) The following licensing entities shall establish a profile system consisting of the specific license holder information prescribed by Subsection (c):(1) Texas Board of Chiropractic Examiners, with respect to chiropractors;(2) Texas State Board of Podiatric Medical Examiners, with respect to podiatrists;(3) State Board of Dental Examiners, with respect to dentists;(4) Texas Optometry Board, with respect to optometrists and therapeutic optometrists;(5) Texas Board of Physical Therapy Examiners, with respect to physical therapists and physical therapy facilities;(6) Texas Board of Occupational Therapy Examiners, with respect to occupational therapists and occupational therapy facilities;(7) Texas State Board of Examiners of Psychologists, with respect to psychologists; and(8) Texas State Board of Pharmacy, with respect to pharmacists and pharmacies.(b) A licensing entity other than a licensing entity listed in Subsection (a) is encouraged to establish a profile system consisting of the specific license holder information prescribed by Subsection (c).(c) A licensing entity that establishes a profile system under this section shall determine the information to be included in the system and the manner for collecting and reporting the information. At a minimum, the entity shall include the following information in the profile system:(1) the name of the license holder and the address and telephone number of the license holder's primary practice location;(2) whether the license holder's patient, client, user, customer, or consumer service areas, as applicable, are accessible to disabled persons, as defined by federal law;(3) the type of language translating services, including translating services for a person with impairment of hearing, that the license holder provides for patients, clients, users, customers, or consumers, as applicable;(4) if applicable, insurance information, including whether the license holder participates in the state child health plan under Chapter 62, Health and Safety Code, or the Medicaid program;(5) the education and training received by the license holder, as required by the licensing entity;(6) any specialty certification held by the license holder;(7) the number of years the person has practiced as a license holder; and(8) if applicable, any hospital affiliation of the license holder.(d) The department shall adopt rules to prescribe the amount of the fee to be collected by a state agency that establishes a profile system for its license holders.(e) The department shall adopt additional rules as necessary to assist in the funding and administration of the profile systems established by state agencies, including rules prescribing policies for vendor contracts relating to the collection and entry of profile data.

Added by Acts 2001, 77th Leg., ch. 342, Sec. 3, eff. May 3, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1260, Sec. 11, eff. June 18, 2005.

Sec. 2054.261. ASSISTANCE AND COORDINATION WITH OTHER GOVERNMENTAL ENTITIES. (a) The department shall:(1) assist state agencies and local governments in researching and identifying potential funding sources for the project;(2) assist state agencies and local governments in using the project;(3) assist the legislature and other state leadership in coordinating electronic government initiatives; and(4) coordinate operations between state agencies and local governments to achieve integrated planning for the project.(b) The department by rule shall adopt standards for state agency Internet websites to ensure consistency and compatibility with the project. Each state agency shall make its Internet website conform to the standards.

Added by Acts 2001, 77th Leg., ch. 342, Sec. 3, eff. May 3, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1260, Sec. 12, eff. June 18, 2005.Acts 2007, 80th Leg., R.S., Ch. 389, Sec. 3, eff. June 15, 2007.

Sec. 2054.262. RULES. The department shall adopt rules regarding operation of the project.

Added by Acts 2001, 77th Leg., ch. 342, Sec. 3, eff. May 3, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1260, Sec. 13, eff. June 18, 2005.

Sec. 2054.263. SEAL. The department shall adopt an icon, symbol, brand, seal, or other identifying device to represent the project.

Added by Acts 2001, 77th Leg., ch. 342, Sec. 3, eff. May 3, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1260, Sec. 14, eff. June 18, 2005.

Sec. 2054.266. DONATIONS AND GRANTS. The department may request and accept a donation or grant from any person for use by the department in implementing or managing the project.

Added by Acts 2001, 77th Leg., ch. 342, Sec. 3, eff. May 3, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1260, Sec. 15, eff. June 18, 2005.

Sec. 2054.268. CONTRACTS; CONFLICT OF INTEREST. A contract entered into between the authority and another state agency or a local government is not void for the sole reason that a member of the authority also serves on the governing body of the state agency or local government with which the contract was entered.

Added by Acts 2003, 78th Leg., ch. 1216, Sec. 14, eff. June 20, 2003.

Sec. 2054.269. INTELLECTUAL PROPERTY RIGHTS. The department may exercise all intellectual property rights regarding the project, including prevention of other persons from using names or designs similar to those used by the project to market products.

Added by Acts 2003, 78th Leg., ch. 1216, Sec. 14, eff. June 20, 2003.

Sec. 2054.270. MOTOR VEHICLE REGISTRATIONS. For purposes of this chapter, the renewal of a motor vehicle registration is a state service.

Added by Acts 2003, 78th Leg., ch. 1216, Sec. 14, eff. June 20, 2003.

Sec. 2054.271. AUTHENTICATION OF INDIVIDUAL IDENTITIES AND SIGNATURES; RULES. (a) The department or another state agency or local government that uses the project may use the Department of Public Safety's or another state agency's database, as appropriate, to authenticate an individual's identity on the project.(b) The authentication allowed by this section may be used by the state agency or local government as an alternative to requiring a notarized document, a document signed by a third party, or an original signature on a document.(c) The department may adopt rules regarding the use of a standardized database for authentication under this section.

Added by Acts 2003, 78th Leg., ch. 1216, Sec. 14, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1260, Sec. 16, eff. June 18, 2005.

Sec. 2054.272. BUSINESS PERMITS AND LICENSES INTERNET PORTAL. (a) A state agency that has jurisdiction over matters related to occupational licenses, including a licensing entity of this state, shall develop in cooperation with the department a link through the TexasOnline portal.(b) The link shall provide streamlined access to each occupational license listed on TexasOnline.(c) The department may not charge a fee to implement this section.

Added by Acts 2005, 79th Leg., Ch. 672, Sec. 2, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 7.0043, eff. September 1, 2007.

Sec. 2054.2721. INDEPENDENT ANNUAL AUDIT. (a) Not later than August 1 of each year, any private vendor chosen to implement or manage the project shall have an audit of the vendor's finances associated with the management and operation of the project performed by an independent certified public accountant selected by the state. The vendor shall pay for the audit and shall have a copy of the audit provided to the department.(b) Not later than August 15 of each year, the department shall provide a copy of the audit report to:(1) the presiding officer of each house of the legislature; and(2) the chair of each committee in the legislature with primary jurisdiction over the department.(c) The department shall keep a copy of the audit report and make the audit report available for inspection by any interested person during regular business hours.

Added by Acts 2005, 79th Leg., Ch. 1292, Sec. 9, eff. June 18, 2005.Renumbered from Government Code, Sections 2054.272 and 2054.273 and reenacted by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 7.005, eff. September 1, 2007.

Sec. 2054.273. COLLECTION AND FORWARDING OF FEES. (a) A state agency or a vendor, as determined by the department, shall collect all fees charged to use the project. If a state agency collects the fees charged to use the project, the state agency shall forward the fees to the vendor, if the state has contracted with a vendor under Section 2054.252(d). If the state has not contracted with a vendor, the state agency shall forward to the state an amount equal to the state's share of the fees. If a vendor collects or receives the fees charged for use of the project, it shall forward to the state an amount equal to the state's share of the fees as provided by the vendor's contract with the department.(b) A person that pays a fee for using the project may recover the fee in the ordinary course of business.

Added by Acts 2005, 79th Leg., Ch. 1292, Sec. 10, eff. June 18, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 7.0051, eff. September 1, 2007.

Sec. 2054.274. RECOVERY OF FEES. A person that pays a fee for using the project may recover the fee in the ordinary course of business.

Added by Acts 2005, 79th Leg., Ch. 1260, Sec. 17, eff. June 18, 2005.

SUBCHAPTER J. TEXAS PROJECT DELIVERY FRAMEWORKSec. 2054.301. APPLICABILITY; DEFINITION. (a) This subchapter applies only to:(1) a major information resources project; and(2) a major contract.(b) In this subchapter, "major contract" means a major contract as defined by Section 2262.001(4) under which a vendor will perform or manage an outsourced function or process.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.06, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1081, Sec. 4, eff. September 1, 2007.

Sec. 2054.302. GUIDELINES; FORMS. (a) A state agency shall prepare each document required by this subchapter in a manner consistent with department guidelines.(b) The department, in consultation with the Legislative Budget Board and state auditor's office, shall develop and provide guidelines and forms for the documents required by this subchapter.(c) The department shall work with state agencies in developing the guidelines and forms.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.06, eff. September 1, 2005.

Sec. 2054.303. BUSINESS CASE AND STATEWIDE IMPACT ANALYSIS. (a) For each proposed major information resources project or major contract, a state agency must prepare:(1) a business case providing the initial justification for the project or contract, including the anticipated return on investment in terms of cost savings and efficiency for the project or contract; and(2) a statewide impact analysis of the project's or contract's effect on the state's common information resources infrastructure, including the possibility of reusing code or other resources.(b) The agency shall file the documents with the quality assurance team when the agency files its legislative appropriations request.(c) The department shall use the analysis to ensure that the proposed project or major contract does not unnecessarily duplicate existing statewide information resources technology.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.06, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1081, Sec. 5, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1208, Sec. 13, eff. September 1, 2007.

Sec. 2054.304. PROJECT PLANS. (a) A state agency shall develop a project plan for each major information resources project or major contract.(b) Except as provided by Subsection (c), the state agency must file the project plan with the quality assurance team and the department before the agency:(1) spends more than 10 percent of allocated funds for the project or major contract; or(2) first issues a vendor solicitation for the project or contract.(c) Unless the project plan has been filed under this section:(1) a vendor solicitation may not be issued for the project or major contract; and(2) the agency may not post a vendor solicitation for the project or contract in the state business daily under Section 2155.083.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.06, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 2.05, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1081, Sec. 6, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 11.021, eff. September 1, 2009.

Sec. 2054.305. PROCUREMENT PLAN AND METHOD FOR MONITORING CONTRACTS. Before issuing a vendor solicitation for a project or major contract, the state agency must develop, consistent with department guidelines:(1) a procurement plan with anticipated service levels and performance standards for each vendor; and(2) a method to monitor changes to the scope of each contract.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.06, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1081, Sec. 7, eff. September 1, 2007.

Sec. 2054.306. POST-IMPLEMENTATION REVIEW. After implementation of a major information resources project, a state agency shall prepare a post-implementation review. The agency shall provide the review to the agency's executive director and the quality assurance team.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.06, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1208, Sec. 14, eff. September 1, 2007.

Sec. 2054.307. APPROVAL OF DOCUMENTS AND CONTRACT CHANGES. (a) A state agency's executive director, information resources manager, designated project manager, and the agency employee in charge of information security for the agency must approve and sign:(1) each document required by this subchapter; and(2) if the department requires the approval and signatures, any other document related to this subchapter.(b) The state agency's executive director must approve a proposed contract amendment or change order for a major information resources project if the amendment or change order:(1) changes the monetary value of the contract by more than 10 percent; or(2) significantly changes the completion date of the contract.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.06, eff. September 1, 2005.

SUBCHAPTER K. ELECTRONIC SYSTEM FOR OCCUPATIONAL LICENSING TRANSACTIONSSec. 2054.351. DEFINITIONS. In this subchapter, "licensing entity" and "occupational license" have the meanings assigned those terms by Section 2054.251.

Added by Acts 2001, 77th Leg., ch. 353, Sec. 1, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1216, Sec. 6, eff. June 20, 2003. Renumbered from Government Code Sec. 2054.251 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(83), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1260, Sec. 18, eff. June 18, 2005.

Sec. 2054.352. APPLICABILITY. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 213, Sec. 27 (a) The following licensing entities shall participate in the system established under Section 2054.353:(1) Texas Board of Chiropractic Examiners;(2) Court Reporters Certification Board;(3) State Board of Dental Examiners;(4) Texas Funeral Service Commission;(5) Texas Board of Professional Land Surveying;(6) Texas Medical Board;(7) Texas Board of Nursing;(8) Texas Optometry Board;(9) Department of Agriculture, for licenses issued under Chapter 1951, Occupations Code;(10) Texas State Board of Pharmacy;(11) Executive Council of Physical Therapy and Occupational Therapy Examiners;(12) Texas State Board of Plumbing Examiners;(13) Texas State Board of Podiatric Medical Examiners;(14) Board of Tax Professional Examiners;(15) Texas State Board of Examiners of Psychologists;(16) State Board of Veterinary Medical Examiners;(17) Texas Real Estate Commission;(18) Texas Appraiser Licensing and Certification Board;(19) Texas Department of Licensing and Regulation;(20) Texas State Board of Public Accountancy;(21) State Board for Educator Certification;(22) Texas Board of Professional Engineers;(23) Department of State Health Services;(24) Texas Board of Architectural Examiners;(25) Texas Racing Commission;(26) Commission on Law Enforcement Officer Standards and Education; and(27) Texas Private Security Board. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 450, Sec. 39 (a) The following licensing entities shall participate in the system established under Section 2054.353:(1) Texas Board of Chiropractic Examiners;(2) Court Reporters Certification Board;(3) State Board of Dental Examiners;(4) Texas Funeral Service Commission;(5) Texas Board of Professional Land Surveying;(6) Texas Medical Board;(7) Texas Board of Nursing;(8) Texas Optometry Board;(9) Department of Agriculture, for licenses issued under Chapter 1951, Occupations Code;(10) Texas State Board of Pharmacy;(11) Executive Council of Physical Therapy and Occupational Therapy Examiners;(12) Texas State Board of Plumbing Examiners;(13) Texas State Board of Podiatric Medical Examiners;(14) Polygraph Examiners Board;(15) Texas State Board of Examiners of Psychologists;(16) State Board of Veterinary Medical Examiners;(17) Texas Real Estate Commission;(18) Texas Appraiser Licensing and Certification Board;(19) Texas Department of Licensing and Regulation;(20) Texas State Board of Public Accountancy;(21) State Board for Educator Certification;(22) Texas Board of Professional Engineers;(23) Department of State Health Services;(24) Texas Board of Architectural Examiners;(25) Texas Racing Commission;(26) Commission on Law Enforcement Officer Standards and Education; and(27) Texas Private Security Board.(b) The department may add additional agencies as system capabilities are developed.(c) A licensing entity other than an entity listed by Subsection (a) may participate in the system established under Section 2054.353, subject to the approval of the department.

Added by Acts 2001, 77th Leg., ch. 353, Sec. 1, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 553, Sec. 2.007, eff. Feb. 1, 2004; Acts 2003, 78th Leg., ch. 1216, Sec. 7, eff. June 20, 2003. Renumbered from Government Code Sec. 2054.252 and amended by Acts 2003, 78th Leg., ch. 1275, Sec. 2(83), 3(28), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 728, Secs. 8.017, 8.018, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 798, Sec. 4.03, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1260, Sec. 19, eff. June 18, 2005.Acts 2007, 80th Leg., R.S., Ch. 889, Sec. 59, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 890, Sec. 2.03, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 213, Sec. 27, eff. May 27, 2009.Acts 2009, 81st Leg., R.S., Ch. 450, Sec. 39, eff. September 1, 2009.

Sec. 2054.353. ELECTRONIC SYSTEM FOR OCCUPATIONAL LICENSING TRANSACTIONS. (a) The department shall administer a common electronic system using the Internet through which a licensing entity can electronically:(1) send occupational licenses and other documents to persons regulated by the licensing entity and to the public;(2) receive applications for occupational licenses and other documents for filing from persons regulated by the licensing entity and from the public, including documents that can be electronically signed if necessary; and(3) receive required payments from persons regulated by the licensing entity and from the public.(b) The department may implement this section in phases. Each licensing entity that participates in the system established under this section shall comply with the schedule established by the department.(c) The department may use any Internet portal established under a demonstration project administered by the department.(d) The department may exempt a licensing entity from participating in the system established by this section if the department determines that:(1) the licensing entity has established an Internet portal that allows the performance of the functions described by Subsection (a); or(2) online license renewal for the licensing entity would not be cost-effective or in the best interest of the project.

Added by Acts 2001, 77th Leg., ch. 353, Sec. 1, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1216, Sec. 9, eff. June 20, 2003. Renumbered from Government Code Sec. 2054.253 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(83), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1260, Sec. 20, eff. June 18, 2005.

Sec. 2054.354. STEERING COMMITTEE. (a) The steering committee for electronic occupational licensing transactions consists of a representative of each of the following, appointed by its governing body:(1) each licensing entity listed by Section 2054.352(a); and(2) the department.(b) The governing body of a licensing entity described by Section 2054.352(c) may appoint a representative to the committee.(c) A member of the committee serves at the will of the entity that appointed the member.(d) The representative of the department is the presiding officer of the committee. The committee shall meet as prescribed by committee procedures or at the call of the presiding officer.(e) The committee shall advise the department regarding the department's implementation of Section 2054.353.(f) Chapter 2110 does not apply to the size, composition, or duration of the committee. Any reimbursement of the expenses of a member of the committee may be paid only from funds available to the governmental entity the member represents.

Added by Acts 2001, 77th Leg., ch. 353, Sec. 1, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1216, Sec. 10, eff. June 20, 2003. Renumbered from Government Code Sec. 2054.254 and amended by Acts 2003, 78th Leg., ch. 1275, Sec. 2(83), 3(29), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 8.019, eff. September 1, 2005.

Sec. 2054.355. CHANGE OF ADDRESS AND OTHER INFORMATION. (a) The system adopted under Section 2054.253, as added by Chapter 353, Acts of the 77th Legislature, Regular Session, 2001, must allow a person regulated by one or more licensing authorities to file a single change of address on-line with the department. The department shall provide the new address to each appropriate licensing authority.(b) The department may expand the system to include additional categories of updated information that license holders may need to provide to more than one licensing authority.(c) If the department uses TexasOnline to implement the system, the department may recover costs incurred under this section as provided by Section 2054.252, as added by Chapter 342, Acts of the 77th Legislature, Regular Session, 2001.

Added by Acts 2003, 78th Leg., ch. 514, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 816, Sec. 25.001, eff. Sept. 1, 2003. Renumbered from Government Code Sec. 2054.255 by Acts 2005, 79th Leg., Ch. 728, Sec. 23.001(38), eff. Sept. 1, 2005.

Sec. 2054.356. SHARING OF INFORMATION. (a) Each licensing authority shall electronically share information regarding license holders, especially information regarding disciplinary information, with other licensing authorities to the extent it is feasible to do so and allowed by other law, under appropriate controls for the privacy, security, accuracy, and, when applicable, confidentiality of the information.(b) A licensing authority may only use information it receives electronically under this section for regulatory purposes.

Added by Acts 2003, 78th Leg., ch. 514, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 816, Sec. 25.001, eff. Sept. 1, 2003. Renumbered from Government Code Sec. 2054.255 by Acts 2005, 79th Leg., Ch. 728, Sec. 23.001(39), eff. Sept. 1, 2005.

SUBCHAPTER L. STATEWIDE TECHNOLOGY CENTERSSec. 2054.375. DEFINITION. In this subchapter, "statewide technology center" means a statewide technology center established or operated under this subchapter.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.07, eff. September 1, 2005.

Sec. 2054.376. APPLICABILITY. (a) This subchapter applies to all information resources technologies, other than telecommunications services, that are:(1) obtained by a state agency using state money; or(2) used by a state agency.(b) This subchapter does not apply to:(1) the Department of Public Safety's use for criminal justice or homeland security purposes of a federal database or network;(2) a Texas equivalent of a database or network described by Subdivision (1) that is managed by the Department of Public Safety;(3) the uniform statewide accounting system, as that term is used in Subchapter C, Chapter 2101;(4) the state treasury cash and treasury management system; or(5) a database or network managed by the comptroller to:(A) collect and process multiple types of taxes imposed by the state; or(B) manage or administer fiscal, financial, revenue, and expenditure activities of the state under Chapter 403 and Chapter 404.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.07, eff. September 1, 2005.

Sec. 2054.377. INSTITUTIONS OF HIGHER EDUCATION. The department may not establish or expand a statewide technology center that includes participation by an institution of higher education unless the Information Technology Council for Higher Education agrees to the establishment or expansion.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.07, eff. September 1, 2005.

Sec. 2054.378. SCOPE OF OPERATION OF CENTERS. (a) The department may operate statewide technology centers to provide two or more state agencies, on a cost-sharing basis, services relating to:(1) information resources and information resources technology; and(2) the deployment and development of statewide applications.(b) The department may operate a statewide technology center directly or contract with another person to operate the center.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.07, eff. September 1, 2005.

Sec. 2054.379. RULES. The department shall adopt rules and guidelines to implement this subchapter.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.07, eff. September 1, 2005.

Sec. 2054.380. FEES. The department shall set and charge a fee to each state agency that receives a service from a statewide technology center in an amount sufficient to cover the direct and indirect cost of providing the service.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.07, eff. September 1, 2005.

Sec. 2054.381. CONTRACTING; HISTORICALLY UNDERUTILIZED BUSINESSES. (a) In any procurement related to the establishment of a statewide technology center, the department shall maximize vendor competition and, to the extent feasible and cost-effective, interoperability.(b) In contracting under this subchapter, the department shall follow the requirements of Chapter 2161 and related rules regarding historically underutilized businesses.(c) The department shall provide to all qualified businesses the opportunity to compete for department contracts under this subchapter.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.07, eff. September 1, 2005.

Sec. 2054.382. STATEWIDE TECHNOLOGY CENTERS FOR DATA OR DISASTER RECOVERY SERVICES; USE REQUIRED. (a) The department shall manage the operations of statewide technology centers that provide data center services or disaster recovery services for two or more state agencies, including management of the operations of the center on the campus of Angelo State University.(b) The department by rule shall describe the data services provided by statewide technology centers.(c) A state agency may not spend appropriated money to contract or issue purchase orders for data center services or disaster recovery services, including maintenance of those services, unless the executive director approves the expense. The department may establish appropriate thresholds and procedures for securing approval under this subsection.(d) The Legislative Budget Board may not grant prior approval under Section 2054.386 in relation to services provided under this section.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.07, eff. September 1, 2005.

Sec. 2054.383. ESTABLISHMENT OF ADDITIONAL STATEWIDE TECHNOLOGY CENTERS. (a) The department may establish additional statewide technology centers as provided by this section.(b) The department may not establish a center under this section unless:(1) the governor approves the establishment;(2) the Legislative Budget Board approves the expenditures necessary for the establishment; and(3) the executive director determines in writing that consolidating operations or services of selected state agencies will promote efficiency and effectiveness and provide the best value for the state.(c) In the written determination under Subsection (b)(3), the executive director shall identify the selected state agencies that will be required to participate in the new center.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.07, eff. September 1, 2005.

Sec. 2054.384. COST AND REQUIREMENTS ANALYSIS. (a) The department shall conduct a cost and requirements analysis for each state agency that the department intends to select for participation in a statewide technology center.(b) A selected state agency shall identify its particular requirements, operations costs, and requested service levels for the department. The department may require a state agency to validate or resubmit data related to these factors. The department shall fulfill the requirements and service levels of each state agency to the extent possible.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.07, eff. September 1, 2005.

Sec. 2054.385. NOTICE OF SELECTION. After completion of the cost and requirements analysis for each state agency under Section 2054.384, the department shall provide notice to each state agency selected to receive services or operations through the statewide technology center. The notice must include:(1) the state agency operations selected for consolidation at a statewide technology center;(2) the scope of services to be provided to the agency;(3) a schedule of anticipated costs for the agency; and(4) the implementation schedule for that agency.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.07, eff. September 1, 2005.

Sec. 2054.386. INTERAGENCY CONTRACT; PRIOR APPROVAL OF EXPENDITURES. (a) A state agency that is selected under Section 2054.385 to receive services or to have operations performed through a statewide technology center may not, except as provided by Subsection (b), spend appropriated money for the identified operations and services without the prior approval of the Legislative Budget Board.(b) Unless the Legislative Budget Board grants prior approval for the selected state agency to spend appropriated money for the identified operations or services in another specified manner, the selected agency shall enter into an interagency contract with the department to receive the identified services and have the identified operations performed through the statewide technology center. Amounts charged to the selected agency under the interagency contract must be based on the fees set by the department under Section 2054.380 but may not exceed the amounts expected to be necessary to cover the direct and indirect costs of performing operations and providing services under the contract. Before executing an interagency contract or alternatively receiving prior approval from the Legislative Budget Board under this section, the state agency may only spend appropriated money for the selected service or operation if the executive director approves the expense.(c) Not later than the 30th business day after the date the selected state agency is notified of its selection under Section 2054.385, the agency may request the Legislative Budget Board to grant its prior approval for the agency to spend appropriated money for the identified operations or services in a manner other than through an interagency contract with the department under Subsection (b).(d) The request to the Legislative Budget Board must:(1) be in writing;(2) include a copy of the selection notice made by the executive director; and(3) demonstrate that the decision of the executive director to select the agency will probably:(A) fail to achieve meaningful cost savings for the state; or(B) result in an unacceptable loss of effectiveness or operational efficiency.(e) If the Legislative Budget Board determines that an interagency contract between the department and the selected state agency under Subsection (b) will fail to achieve meaningful cost savings for the state or result in an unacceptable loss of effectiveness or operational efficiency at the selected agency, the Legislative Budget Board may grant its prior approval for the selected agency to spend appropriated money for the identified operations or services in another specified manner, in which event the selected agency is not required to enter into an interagency contract under Subsection (b).(f) The Legislative Budget Board shall notify the state agency, the executive director, and the comptroller of its decision.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.07, eff. September 1, 2005.

Sec. 2054.387. INTERAGENCY CONTRACT; COMPLIANCE WITH SERVICE LEVELS. The department shall ensure compliance with service levels agreed to in an interagency contract executed under this subchapter.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.07, eff. September 1, 2005.

Sec. 2054.388. TRANSFER OF OWNERSHIP. (a) The department, subject to the governor's approval, may require a state agency that enters into an interagency contract under Section 2054.386 to transfer to the department ownership, custody, or control of resources that the department, in consultation with the agency, determines are used to support the operations or services selected under Section 2054.385. These resources may include:(1) information resources;(2) information resources technologies;(3) full-time equivalent positions; and(4) any other resources determined necessary by the department to support the selected operations or services.(b) The department shall advise the governor, lieutenant governor, speaker of the house of representatives, Legislative Budget Board, and state auditor's office regarding the expected savings to be received for each state agency from which ownership, custody, or control is transferred under this section.(c) The department and the state agency shall work to reconcile any federal funding issues that arise out of a transfer under this section. The department, subject to the governor's approval, shall exclude applicable resources from the transfer if the federal funding issues cannot be reconciled.(d) Chapter 2175 does not apply to information resources or information resources technologies transferred under this section.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.07, eff. September 1, 2005.

Sec. 2054.389. TRANSITION SCHEDULES. The department shall establish transition schedules for the transfer of state agency operations and services to statewide technology centers under this subchapter.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.07, eff. September 1, 2005.

Sec. 2054.390. MIGRATION OF SERVICES. (a) The department shall prioritize the migration of services to the statewide technology center system established under this subchapter based on the size of the current technology center operational environment at a state agency, with the largest 25 technology center environments ranking highest in priority. Section 2054.390(b) expires September 1, 2013. (b) Unless the executive director determines that a migration under this section is not cost-effective, the department shall ensure the migration of at least three technology center environments to the statewide technology center system each fiscal year. This subsection expires September 1, 2013.(c) A state agency shall comply with the department's request to migrate under this section.(d) Any consolidation plan adopted by the department to execute this section must prioritize and fully use the existing capacity of the State Data Center located on the campus of Angelo State University.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.07, eff. September 1, 2005.

Sec. 2054.391. USE OF STATEWIDE TECHNOLOGY CENTERS REQUIRED. (a) A state agency may not transfer services from a statewide technology center unless the executive director and the governor approve the transfer.(b) If the department becomes aware that a state agency is not using a statewide technology center for operations or services in accordance with the interagency contract entered into under Section 2054.386 and as directed by the department, the department shall notify the comptroller, the Legislative Budget Board, the state auditor's office, and the affected state agency of the violation.(c) After notification under Subsection (b), the state agency may not spend appropriated money for operations or services the agency was selected to receive through a statewide technology center without the prior approval of the executive director.

Added by Acts 2005, 79th Leg., Ch. 1068, Sec. 1.07, eff. September 1, 2005.

SUBCHAPTER M. ACCESS TO ELECTRONIC AND INFORMATIONRESOURCES BY INDIVIDUALS WITH DISABILITIESSec. 2054.451. DEFINITIONS. In this subchapter:(1) "Electronic and information resources" means information resources and any equipment or interconnected system of equipment that is used in the creation, conversion, or duplication of information resources. The term includes telephones and other telecommunications products, information kiosks, transaction machines, Internet websites, multimedia resources, and office equipment, including copy machines and fax machines.(2) "State agency" means a department, commission, board, office, council, authority, or other agency in the executive, legislative, or judicial branch of state government that is created by the constitution or a statute of this state, including a university system or institution of higher education as defined by Section 61.003, Education Code.

Added by Acts 2005, 79th Leg., Ch. 750, Sec. 1, eff. September 1, 2005.

Sec. 2054.452. TRAINING AND TECHNICAL ASSISTANCE. (a) The department shall provide training for and technical assistance to state agencies regarding compliance with this subchapter.(b) The department shall adopt rules to implement this section.

Added by Acts 2005, 79th Leg., Ch. 750, Sec. 1, eff. September 1, 2005.

Sec. 2054.453. RULES; COMPLIANCE WITH FEDERAL STANDARDS AND LAWS. (a) The department shall adopt rules and evaluation criteria to implement this subchapter, including rules regarding:(1) the development, procurement, maintenance, and use of electronic and information resources by state agencies to provide access to individuals with disabilities; and(2) a procurement accessibility policy.(b) In adopting rules under this section, the department shall consider the provisions contained in 36 C.F.R. Part 1194.(c) This subchapter does not require the state to comply with the Americans with Disabilities Act of 1990 (42 U.S.C. Section 12101 et seq.) to the extent it is not required by federal law.

Added by Acts 2005, 79th Leg., Ch. 750, Sec. 1, eff. September 1, 2005.

Sec. 2054.454. STATE AGENCY COMPLIANCE. (a) If required by the department, each state agency shall develop, procure, maintain, and use accessible electronic and information resources that conform to the rules adopted under this subchapter.(b) The department shall ensure that rules adopted under this subchapter are reviewed as a component of any report developed under Section 2054.102(c) on compliance with department standards.

Added by Acts 2005, 79th Leg., Ch. 750, Sec. 1, eff. September 1, 2005.

Sec. 2054.455. PUBLIC INFORMATION. The department shall develop a process by which the public may provide information regarding compliance with this subchapter.

Added by Acts 2005, 79th Leg., Ch. 750, Sec. 1, eff. September 1, 2005.

Sec. 2054.456. ACCESS TO ELECTRONIC AND INFORMATION RESOURCES BY STATE EMPLOYEES WITH DISABILITIES. (a) Each state agency shall, in developing, procuring, maintaining, or using electronic and information resources, ensure that state employees with disabilities have access to and the use of those resources comparable to the access and use available to state employees without disabilities, unless compliance with this section imposes a significant difficulty or expense on the agency under Section 2054.460. Subject to Section 2054.460, the agency shall take reasonable steps to ensure that a disabled employee has reasonable access to perform the employee's duties.(b) This section does not require a state agency to install specific accessibility-related software or attach an assistive technology device at a workstation of a state employee.

Added by Acts 2005, 79th Leg., Ch. 750, Sec. 1, eff. September 1, 2005.

Sec. 2054.457. ACCESS TO ELECTRONIC AND INFORMATION RESOURCES BY OTHER INDIVIDUALS WITH DISABILITIES. (a) Each state agency shall provide members of the public with disabilities who are seeking information or other services from the agency access to and the use of electronic and information resources comparable to the access and use provided to members of the public without disabilities, unless compliance with this section imposes a significant difficulty or expense on the agency under Section 2054.460.(b) This section does not require a state agency to:(1) make a product owned by the agency available for access and use by individuals with disabilities at a location other than the location where the electronic and information resources are provided to the public; or(2) purchase a product for access and use by individuals with disabilities at a location other than the location where the electronic and information resources are provided to the public.

Added by Acts 2005, 79th Leg., Ch. 750, Sec. 1, eff. September 1, 2005.

Sec. 2054.458. INTERNET WEBSITES. The department shall adopt rules regarding the development and monitoring of state agency Internet websites to provide access to individuals with disabilities.

Added by Acts 2005, 79th Leg., Ch. 750, Sec. 1, eff. September 1, 2005.

Sec. 2054.459. EMERGING TECHNOLOGIES; PRODUCTS. The department shall adopt rules regarding:(1) emerging technologies related to the purpose of this subchapter; and(2) the commercial availability of products, including computer software, to implement this subchapter.

Added by Acts 2005, 79th Leg., Ch. 750, Sec. 1, eff. September 1, 2005.

Sec. 2054.460. EXCEPTION FOR SIGNIFICANT DIFFICULTY OR EXPENSE; ALTERNATE METHODS. (a) If compliance with a provision of this subchapter imposes a significant difficulty or expense on a state agency, the agency is not required to comply with that provision, but the agency may provide individuals with disabilities an alternate method of access under Subsection (b).(b) If under Subsection (a) a state agency is not complying with a provision of this subchapter, the agency may use alternate methods to provide timely access by individuals with disabilities to state agency electronic and information resources, including access to product documentation. Alternate methods include voice, fax, teletypewriter, Internet posting, captioning, text-to-speech synthesis, and audio description.(c) In determining whether compliance imposes a significant difficulty or expense on the state agency, the agency shall consider all agency resources available to the program or program component for which the product is being developed, procured, maintained, or used.(d) The department shall adopt rules to implement this section.(e) The executive director of the state agency shall make the final decision on whether this section applies. The decision may not be appealed.

Added by Acts 2005, 79th Leg., Ch. 750, Sec. 1, eff. September 1, 2005.

Sec. 2054.461. EXEMPTIONS. The department shall adopt rules regarding exempting a state agency from the duty to comply with this subchapter or a provision of this subchapter. In adopting rules under this section, the department shall focus on circumstances in which the benefit of compliance for individuals with disabilities is relatively minor and the cost of compliance is relatively great.

Added by Acts 2005, 79th Leg., Ch. 750, Sec. 1, eff. September 1, 2005.

Sec. 2054.462. EXCEPTION FOR EMBEDDED INFORMATION RESOURCES. This subchapter does not apply to electronic and information resources equipment that contains embedded information resources that are used as an integral part of the product, but the principal function of which is not the acquisition, storage, manipulation, management, movement, control, display, switching, interchange, transmission, or reception of information, including thermostats or temperature control devices or other heating, ventilation, and air conditioning equipment.

Added by Acts 2005, 79th Leg., Ch. 750, Sec. 1, eff. September 1, 2005.

Sec. 2054.463. EXCEPTION FOR MEDICAL EQUIPMENT. This subchapter does not apply to an item of medical equipment in which electronic and information resources are integral to its operation.

Added by Acts 2005, 79th Leg., Ch. 750, Sec. 1, eff. September 1, 2005.

Sec. 2054.464. SURVEY; REPORTING REQUIREMENTS. The department shall adopt guidelines regarding:(1) an electronic and information resources state agency survey; and(2) state agency reporting requirements for implementation of this subchapter.

Added by Acts 2005, 79th Leg., Ch. 750, Sec. 1, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 691, Sec. 12, eff. September 1, 2007.

Sec. 2054.465. NO CAUSE OF ACTION CREATED. This subchapter does not create a cause of action.

Added by Acts 2005, 79th Leg., Ch. 750, Sec. 1, eff. September 1, 2005.



CHAPTER 2055. ELECTRONIC GRANT SYSTEM

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE B. INFORMATION AND PLANNING

CHAPTER 2055. ELECTRONIC GRANT SYSTEM

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2055.001. DEFINITIONS. In this chapter:

(1) "Board," "department," "electronic government project,"

"executive director," "local government," "major information

resources project," "quality assurance team," and "TexasOnline"

have the meanings assigned by Section 2054.003.

(2) "Institution of higher education" has the meaning assigned

by Section 61.003, Education Code.

(3) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1208, Sec.

16(4), eff. September 1, 2007.

(4) "State agency" has the meaning assigned by Section 2054.003,

except that the term does not include a university system or

institution of higher education or an agency identified in

Section 531.001(4).

(5) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1208, Sec.

16(4), eff. September 1, 2007.

Added by Acts 2001, 77th Leg., ch. 1272, Sec. 1.01, eff. June 15,

2001. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.40, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1246, Sec. 15, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

862, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1208, Sec. 16(4), eff. September 1, 2007.

Sec. 2055.002. APPLICABILITY TO INSTITUTIONS OF HIGHER EDUCATION

OR HEALTH AND HUMAN SERVICES AGENCIES. (a) Except as provided

by Subsection (b) , the requirements of this chapter regarding

electronic government projects do not apply to institutions of

higher education or a health and human services agency identified

in Section 531.001(4), Government Code.

(b) Subject to approval by the office, an institution of higher

education or a health and human services agency may elect to

participate regarding an electronic government project of that

institution or agency in the same manner as a state agency under

this chapter. If the institution or health and human services

agency makes this election and the office approves the election,

the institution or health and human services agency:

(1) shall comply with this chapter regarding that electronic

government project in the same manner as a state agency; and

(2) may not withdraw the project from management by the office

unless the office approves the withdrawal.

Added by Acts 2001, 77th Leg., ch. 1272, Sec. 1.01, eff. June 15,

2001. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.41, eff.

Sept. 1, 2003.

Sec. 2055.003. SUNSET PROVISION. The office is subject to

Chapter 325 (Texas Sunset Act). Unless continued in existence as

provided by that chapter, the office is abolished September 1,

2011.

Added by Acts 2001, 77th Leg., ch. 1272, Sec. 1.01, eff. June 15,

2001. Amended by Acts 2003, 78th Leg., ch. 1112, Sec. 3.03, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

928, Sec. 3.12, eff. June 15, 2007.

SUBCHAPTER E. GRANTS ASSISTANCE PROJECT

Sec. 2055.201. DEFINITION. In this subchapter, "state grant

assistance" means assistance provided by a state agency that is

available to a resident of this state, another state agency, a

local government, or a nonprofit or faith-based organization,

including a grant, contract, loan, loan guarantee, cooperative

agreement, or direct appropriation, property, or another method

of disbursement.

Added by Acts 2005, 79th Leg., Ch.

862, Sec. 2, eff. September 1, 2005.

Sec. 2055.202. ESTABLISHMENT OF PROJECT. The department shall

establish an electronic government project to develop an Internet

website accessible through TexasOnline that:

(1) provides a single location for state agencies to post

electronic summaries of state grant assistance opportunities with

the state agencies;

(2) enables a person to search for state grant assistance

programs provided by state agencies;

(3) allows, when feasible, electronic submission of state grant

assistance applications;

(4) improves the effectiveness and performance of state grant

assistance programs;

(5) streamlines and simplifies state grant assistance

application and reporting processes; and

(6) improves the delivery of services to the public.

Added by Acts 2005, 79th Leg., Ch.

862, Sec. 2, eff. September 1, 2005.

Sec. 2055.203. ESTABLISHING AND OPERATING PROJECT; COORDINATION.

(a) In establishing and operating the electronic government

project under this subchapter, the department, in coordination

with the office of the governor, shall direct, coordinate, and

assist state agencies in establishing and using:

(1) a common electronic application and reporting system,

including:

(A) a standard format for announcing state grant assistance

opportunities;

(B) standard data elements for use in creating state grant

assistance opportunity announcement summaries, including existing

electronic grants programs and search functions; and

(C) a common application form for a person to use in applying

for state grant assistance from multiple state grant assistance

programs that serve similar purposes and are administered by

different state agencies; and

(2) an interagency process for:

(A) improving interagency and intergovernmental coordination of

information collection and sharing of data between persons

responsible for delivering services relating to a state grant

assistance program; and

(B) improving the timeliness, completeness, and quality of

information received by a state agency from a recipient of state

grant assistance.

(b) A state agency shall provide the department and the office

of the governor financial and functional information about any

existing or potential systems that in any way provide the

functions described in Section 2055.202.

Added by Acts 2005, 79th Leg., Ch.

862, Sec. 2, eff. September 1, 2005.

Sec. 2055.204. USE OF ELECTRONIC GRANT SYSTEM. (a) A state

agency may not expend appropriated money to implement or design a

new system that provides the functions described in Section

2055.202 without obtaining prior approval from the executive

director.

(b) The executive director shall determine whether to approve a

state agency's continued operation of an existing system or to

integrate the system into the project created under this

subchapter. The executive director may provide conditional

approval of ongoing expenditures while developing appropriate

project plans and funding models for the project.

(c) A state agency shall incorporate common grant application

forms developed under Section 2055.203 into the agency's grant

application and review processes.

(d) If the department determines that money should be

consolidated in the development of this project, the department

shall provide a funding model to the Legislative Budget Board and

the governor as required by Section 2055.057. A state agency

with an existing system approved or conditionally approved under

Subsection (b) is exempt from this subsection.

Added by Acts 2005, 79th Leg., Ch.

862, Sec. 2, eff. September 1, 2005.

Sec. 2055.205. EXEMPT AGENCIES. (a) The executive director may

exempt a state agency or state grant assistance program from the

requirements of this subchapter if the executive director

determines that the state agency does not have a sufficient

number of state grant assistance programs.

(b) The governor, with the assistance of the department, shall

make a list of exempted agencies and information about programs

exempted from this subchapter available to the public through the

office of the governor's Internet website.

Added by Acts 2005, 79th Leg., Ch.

862, Sec. 2, eff. September 1, 2005.



CHAPTER 2056. STRATEGIC PLANS OF OPERATION

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE B. INFORMATION AND PLANNING

CHAPTER 2056. STRATEGIC PLANS OF OPERATION

Sec. 2056.001. DEFINITION. In this chapter, "state agency"

means a department, board, commission, or other entity of state

government, other than a university system or an institution of

higher education as defined by Section 61.003, Education Code,

that:

(1) has authority that is not limited to a geographical portion

of the state;

(2) was created by the constitution or a state statute with an

ongoing mission and responsibilities;

(3) is not the office of the governor or lieutenant governor;

(4) is not within the judicial or legislative branch of

government; and

(5) is not a committee created under state law whose primary

function is to advise an agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.29(a), eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 118, Sec. 5.01, eff.

Sept. 1, 2001.

Sec. 2056.002. STRATEGIC PLANS. (a) A state agency shall make

a strategic plan for its operations. Each even-numbered year, the

agency shall issue a plan covering five fiscal years beginning

with the next odd-numbered fiscal year.

(b) The Legislative Budget Board and the Governor's Office of

Budget, Policy, and Planning shall determine the elements

required to be included in each agency's strategic plan. Unless

modified by the Legislative Budget Board and the Governor's

Office of Budget, Policy, and Planning, and except as provided by

Subsection (c), a plan must include:

(1) a statement of the mission and goals of the state agency;

(2) a description of the indicators developed under this chapter

and used to measure the output and outcome of the agency;

(3) identification of the groups of people served by the agency,

including those having service priorities, or other service

measures established by law, and estimates of changes in those

groups expected during the term of the plan;

(4) an analysis of the use of the agency's resources to meet the

agency's needs, including future needs, and an estimate of

additional resources that may be necessary to meet future needs;

(5) an analysis of expected changes in the services provided by

the agency because of changes in state or federal law;

(6) a description of the means and strategies for meeting the

agency's needs, including future needs, and achieving the goals

established under Section 2056.006 for each area of state

government for which the agency provides services;

(7) a description of the capital improvement needs of the agency

during the term of the plan and a statement, if appropriate, of

the priority of those needs;

(8) identification of each geographic region of this state,

including the Texas-Louisiana border region and the Texas-Mexico

border region, served by the agency, and if appropriate the

agency's means and strategies for serving each region;

(9) a description of the training of the agency's contract

managers under Section 2262.053;

(10) an analysis of the agency's expected expenditures that

relate to federally owned or operated military installations or

facilities, or communities where a federally owned or operated

military installation or facility is located;

(11) an analysis of the strategic use of information resources

as provided by the instructions prepared under Section 2054.095;

and

(12) other information that may be required.

(c) A state agency's plan that does not include an item

described by Subsection (b) must include the reason the item does

not apply to the agency.

(d) A state agency shall send two copies of each plan to both

the Legislative Reference Library and the state publications

clearinghouse of the Texas State Library and one copy each to:

(1) the governor;

(2) the lieutenant governor;

(3) the speaker of the house of representatives;

(4) the Legislative Budget Board;

(5) the Sunset Advisory Commission;

(6) the state auditor;

(7) the comptroller; and

(8) the Department of Information Resources.

(e) In this section:

(1) "Capital improvement" means any building or infrastructure

project that will be owned by the state and built with direct

appropriations or with the proceeds of state-issued bonds or paid

from revenue sources other than general revenue.

(2) "Texas-Louisiana border region" means the area consisting of

the counties of Bowie, Camp, Cass, Delta, Franklin, Gregg,

Harrison, Hopkins, Lamar, Marion, Morris, Panola, Red River,

Rusk, Smith, Titus, Upshur, and Wood.

(3) "Texas-Mexico border region" means the area consisting of

the counties of Atascosa, Bandera, Bexar, Brewster, Brooks,

Cameron, Crockett, Culberson, Dimmit, Duval, Edwards, El Paso,

Frio, Hidalgo, Hudspeth, Jeff Davis, Jim Hogg, Jim Wells, Kenedy,

Kerr, Kimble, Kinney, Kleberg, La Salle, Live Oak, Maverick,

McMullen, Medina, Nueces, Pecos, Presidio, Real, Reeves, San

Patricio, Starr, Sutton, Terrell, Uvalde, Val Verde, Webb,

Willacy, Zapata, and Zavala.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.29(a), eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 188, Sec. 1, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1422, Sec. 5.02, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 149, Sec. 6, eff. May 27, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

691, Sec. 13, eff. September 1, 2007.

Sec. 2056.0021. WORKFORCE PLANNING. As part of the strategic

plan required under Section 2056.002, a state agency shall

conduct a strategic staffing analysis and develop a workforce

plan, according to guidelines developed by the state auditor, to

address critical staffing and training needs of the agency,

including the need for experienced employees to impart knowledge

to their potential successors.

Added by Acts 2001, 77th Leg., ch. 715, Sec. 2, eff. Sept. 1,

2001.

Sec. 2056.0022. IMMUNIZATIONS AWARENESS. (a) Each state agency

that has contact with families in this state either in person or

by telephone, mail, or the Internet shall include in the agency's

strategic plan a strategy for increasing public awareness of the

need for early childhood immunizations.

(b) The Texas Department of Health shall identify the state

agencies to which this section applies and notify the agencies of

their duty under this section.

Added by Acts 2003, 78th Leg., ch. 844, Sec. 2, eff. Sept. 1,

2003.

Sec. 2056.003. FORMS AND INSTRUCTIONS. The Governor's Office of

Budget and Planning and the Legislative Budget Board shall

develop forms and instructions for a state agency to use in

preparing the agency's strategic plan.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2056.004. ASSISTANCE FOR AGENCIES. The Governor's Office

of Budget and Planning and the Legislative Budget Board shall

work with each state agency to determine acceptable measures of

output, outcome, unit cost, and cost-effectiveness for use in the

agency's plan.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.29(a), eff.

Sept. 1, 1995.

Sec. 2056.005. INFORMATION PROVIDED TO AGENCIES. (a) Not later

than March 1 of each even-numbered year, the comptroller shall

provide a long-term forecast of the state's economy and

population to each state agency for use in the agency's strategic

planning.

(b) The comptroller, the Governor's Office of Budget and

Planning, and the Legislative Budget Board jointly shall

determine the information to be included in the forecast.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.29(a), eff.

Sept. 1, 1995.

Sec. 2056.006. GOALS. (a) The governor, in cooperation with

the Legislative Budget Board, shall establish and adopt

achievement goals for each functional area of state government.

Unless modified by the Governor's Office of Budget and Planning

and the Legislative Budget Board, the functional areas must

include:

(1) education;

(2) regulation;

(3) natural resources;

(4) health;

(5) human services;

(6) transportation;

(7) public safety and corrections;

(8) general government; and

(9) state employee benefits.

(b) The governor shall provide to each state agency a statement

of the goals for each area in which the agency provides services.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.29(a), eff.

Sept. 1, 1995.

Sec. 2056.0065. GOALS: EMPHASIS ON ENHANCING MILITARY

FACILITIES. (a) In establishing the goals of a state agency,

the agency shall consider the enhancement of military value to

federally owned or operated military installations or facilities.

The state agency is encouraged to make this evaluation using the

most current criteria provided by the Texas Military Preparedness

Commission.

(b) If the state agency determines that an expenditure will

enhance the military value of a federally owned or operated

military installation or facility based on the base realignment

and closure criteria, the state agency shall make that

expenditure a high priority.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 7, eff. May 27,

2003.

Sec. 2056.007. ADDITIONAL INFORMATION. After a state agency

issues its strategic plan, the Governor's Office of Budget and

Planning and the Legislative Budget Board may request additional

information relating to the plan from the agency. The agency

shall provide the information in a timely manner.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2056.008. HEARING. The Governor's Office of Budget and

Planning and the Legislative Budget Board jointly may hold a

hearing on any matter required by this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2056.009. STATE PLAN. (a) The Governor's Office of Budget

and Planning and the Legislative Budget Board jointly may compile

a long-range strategic plan for state government using the state

agency plans issued under Section 2056.002 and information

obtained under Section 2056.007.

(b) The state plan shall be sent to the governor, lieutenant

governor, comptroller, and each member of the legislature not

later than the seventh working day of each regular session of the

legislature.

(c) The state plan serves as the strategic plan for the

governor.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.29(a), eff.

Sept. 1, 1995.

Sec. 2056.010. AGENCY CONFORMANCE TO STRATEGIC PLAN. The

comptroller, the Sunset Advisory Commission, the state auditor,

the Legislative Budget Board, or another agency that conducts

performance audits of a state agency shall consider in the

evaluation of an agency the extent to which the agency conforms

to the agency's strategic plan.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2056.011. CONSOLIDATED PUBLIC JUNIOR AND COMMUNITY COLLEGE

PLAN. The Texas Higher Education Coordinating Board, in

conjunction with all state-funded junior and community colleges,

shall develop a consolidated public junior and community college

strategic plan under this chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.29(a), eff. Sept.

1, 1995.



CHAPTER 2058. RECOGNITION OF FEDERAL CENSUS

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE B. INFORMATION AND PLANNING

CHAPTER 2058. RECOGNITION OF FEDERAL CENSUS

Sec. 2058.001. GOVERNMENTAL RECOGNITION OF AND ACTION ON FEDERAL

CENSUS. (a) A governmental entity may not recognize or act on a

report or publication, in any form, of a federal decennial

census, in whole or in part, before September 1 of the year after

the calendar year during which the census was taken.

(b) A governmental entity shall recognize and act on a published

report or count relating to a federal decennial census and

released by the director of the Bureau of the Census of the

United States Department of Commerce:

(1) on September 1 of the year after the calendar year during

which the census was taken if the report or count is published on

or before that date; or

(2) on the date of its publication if the report or count is

published after September 1 of the year after the calendar year

during which the census was taken.

(c) In this section, "governmental entity" means the state or an

agency or political subdivision of the state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2058.002. EXCEPTIONS. (a) The legislature or the

Legislative Redistricting Board under Article III, Section 28, of

the Texas Constitution may officially recognize or act on a

federal decennial census before September 1 of the year after the

calendar year during which the census was taken.

(b) A political subdivision governed by a body elected from

single-member districts may recognize and act on tabulations of

population of a federal decennial census, for redistricting

purposes, on or after the date the governor receives a report of

the basic tabulations of population from the secretary of

commerce under 13 U.S.C. Section 141(c). This subsection does not

apply to a political subdivision that was not subject to a

statute requiring certain political subdivisions, classified by

population, to elect their governing bodies from single-member

districts under the preceding federal census.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 2059. TEXAS COMPUTER NETWORK SECURITY SYSTEM

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE B. INFORMATION AND PLANNING

CHAPTER 2059. TEXAS COMPUTER NETWORK SECURITY SYSTEM

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2059.001. DEFINITIONS. In this chapter:

(1) "Center" means the network security center established under

this chapter.

(2) "Department" means the Department of Information Resources.

(3) "Network security" means the protection of computer systems

and technology assets from unauthorized external intervention or

improper use. The term includes detecting, identifying, and

countering malicious network activity to prevent the acquisition

of information or disruption of information technology

operations.

(4) "State agency" has the meaning assigned by Section 2151.002.

Added by Acts 2005, 79th Leg., Ch.

760, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. GENERAL POWERS AND DUTIES

Sec. 2059.051. DEPARTMENT RESPONSIBLE FOR PROVIDING COMPUTER

NETWORK SECURITY SERVICES. The department shall provide network

security services to:

(1) state agencies; and

(2) other entities by agreement as provided by Section 2059.058.

Added by Acts 2005, 79th Leg., Ch.

760, Sec. 1, eff. September 1, 2005.

Sec. 2059.052. SERVICES PROVIDED TO INSTITUTIONS OF HIGHER

EDUCATION. The department may provide network security services

to an institution of higher education, and may include an

institution of higher education in a center, only if and to the

extent approved by the Information Technology Council for Higher

Education.

Added by Acts 2005, 79th Leg., Ch.

760, Sec. 1, eff. September 1, 2005.

Sec. 2059.053. RULES. The department may adopt rules necessary

to implement this chapter.

Added by Acts 2005, 79th Leg., Ch.

760, Sec. 1, eff. September 1, 2005.

Sec. 2059.054. OWNERSHIP OR LEASE OF NECESSARY EQUIPMENT. The

department may purchase in accordance with Chapters 2155, 2156,

2157, and 2158 any facilities or equipment necessary to provide

network security services to state agencies.

Added by Acts 2005, 79th Leg., Ch.

760, Sec. 1, eff. September 1, 2005.

Sec. 2059.055. RESTRICTED INFORMATION. (a) Confidential

network security information may be released only to officials

responsible for the network, law enforcement, the state auditor's

office, and agency or elected officials designated by the

department.

(b) Network security information is confidential under this

section if the information is:

(1) related to passwords, personal identification numbers,

access codes, encryption, or other components of the security

system of a state agency;

(2) collected, assembled, or maintained by or for a governmental

entity to prevent, detect, or investigate criminal activity; or

(3) related to an assessment, made by or for a governmental

entity or maintained by a governmental entity, of the

vulnerability of a network to criminal activity.

Added by Acts 2005, 79th Leg., Ch.

760, Sec. 1, eff. September 1, 2005.

Sec. 2059.056. RESPONSIBILITY FOR EXTERNAL AND INTERNAL SECURITY

THREATS. If the department provides network security services

for a state agency or other entity under this chapter, the

department is responsible for network security from external

threats for that agency or entity. Network security management

for that state agency or entity regarding internal threats

remains the responsibility of that state agency or entity.

Added by Acts 2005, 79th Leg., Ch.

760, Sec. 1, eff. September 1, 2005.

Sec. 2059.057. BIENNIAL REPORT. (a) The department shall

biennially prepare a report on:

(1) the department's accomplishment of service objectives and

other performance measures under this chapter; and

(2) the status, including the financial performance, of the

consolidated network security system provided through the center.

(b) The department shall submit the report to:

(1) the governor;

(2) the lieutenant governor;

(3) the speaker of the house of representatives; and

(4) the state auditor's office.

Added by Acts 2005, 79th Leg., Ch.

760, Sec. 1, eff. September 1, 2005.

Sec. 2059.058. AGREEMENT TO PROVIDE NETWORK SECURITY SERVICES TO

ENTITIES OTHER THAN STATE AGENCIES. (a) In this section, a

"special district" means:

(1) a school district;

(2) a hospital district;

(3) a water district; or

(4) a district or special water authority, as defined by Section

49.001, Water Code.

(b) In addition to the department's duty to provide network

security services to state agencies under this chapter, the

department by agreement may provide network security to:

(1) each house of the legislature;

(2) an agency that is not a state agency, including a

legislative agency;

(3) a political subdivision of this state, including a county,

municipality, or special district; and

(4) an independent organization, as defined by Section 39.151,

Utilities Code.

Added by Acts 2005, 79th Leg., Ch.

760, Sec. 1, eff. September 1, 2005.

For expiration of this section, see Subsection (d).

Sec. 2059.059. TRANSITION TO THE CENTER. (a) The department

shall provide network security services for a state agency if the

department makes that state agency's network a part of the

consolidated state network through the center.

(b) Before the construction and operation of the center, the

department may provide network security services through

agreements with entities that provide those services using

existing network security centers or operations.

(c) If the state agency or entity pays its proportional share of

the network security services costs under this chapter, the

department shall provide network security services to that state

agency or other entity before the department makes the state

agency's network a part of the consolidated state network.

(d) This section expires September 1, 2011.

Added by Acts 2005, 79th Leg., Ch.

760, Sec. 1, eff. September 1, 2005.

Sec. 2059.060. VULNERABILITY TESTING OF NETWORK HARDWARE AND

SOFTWARE. (a) The department shall adopt rules requiring, in

state agency contracts for network hardware and software, a

statement by the vendor certifying that the network hardware or

software, as applicable, has undergone independent certification

testing for known and relevant vulnerabilities.

(b) Rules adopted under Subsection (a) may:

(1) provide for vendor exemptions; and

(2) establish certification standards for testing network

hardware and software for known and relevant vulnerabilities.

(c) Unless otherwise provided by rule, the required

certification testing must be conducted under maximum load

conditions in accordance with published performance claims of a

hardware or software manufacturer, as applicable.

Added by Acts 2009, 81st Leg., R.S., Ch.

183, Sec. 7, eff. September 1, 2009.

SUBCHAPTER C. NETWORK SECURITY CENTER

Sec. 2059.101. NETWORK SECURITY CENTER. The department shall

establish a network security center to provide network security

services to state agencies.

Added by Acts 2005, 79th Leg., Ch.

760, Sec. 1, eff. September 1, 2005.

Sec. 2059.102. MANAGEMENT AND USE OF NETWORK SECURITY SYSTEM.

(a) The department shall manage the operation of network

security system services for all state agencies at the center.

(b) The department shall fulfill the network security

requirements of each state agency to the extent practicable.

However, the department shall protect criminal justice and

homeland security networks of this state to the fullest extent

possible in accordance with federal criminal justice and homeland

security network standards.

(c) All state agencies shall use the network security services

provided through the center to the fullest extent possible.

(d) A state agency may not purchase network security services

unless the department determines that the agency's requirement

for network security services cannot be met at a comparable cost

through the center. The department shall develop an efficient

process for this determination.

Added by Acts 2005, 79th Leg., Ch.

760, Sec. 1, eff. September 1, 2005.

Sec. 2059.103. CENTER LOCATION AND PHYSICAL SECURITY. (a) The

department shall locate the center at a location that has an

existing secure and restricted facility, cyber-security

infrastructure, available trained workforce, and supportive

educational capabilities.

(b) The department shall control and monitor all entrances and

critical areas to prevent unauthorized entry. The department

shall limit access to authorized individuals.

(c) Local law enforcement or security agencies shall monitor

security alarms at the center according to service availability.

(d) The department shall restrict operational information to

personnel at the center, except as provided by Chapter 321.

Added by Acts 2005, 79th Leg., Ch.

760, Sec. 1, eff. September 1, 2005.

Sec. 2059.104. CENTER SERVICES AND SUPPORT. (a) The department

shall provide the following managed security services through the

center:

(1) real-time network security monitoring to detect and respond

to network security events that may jeopardize this state and the

residents of this state, including vulnerability assessment

services consisting of a comprehensive security posture

assessment, external and internal threat analysis, and

penetration testing;

(2) continuous, 24-hour alerts and guidance for defeating

network security threats, including firewall preconfiguration,

installation, management and monitoring, intelligence gathering,

protocol analysis, and user authentication;

(3) immediate incident response to counter network security

activity that exposes this state and the residents of this state

to risk, including complete intrusion detection systems

installation, management, and monitoring and a network operations

call center;

(4) development, coordination, and execution of statewide

cyber-security operations to isolate, contain, and mitigate the

impact of network security incidents at state agencies;

(5) operation of a central authority for all statewide

information assurance programs; and

(6) the provision of educational services regarding network

security.

(b) The department may provide:

(1) implementation of best-of-breed information security

architecture engineering services, including public key

infrastructure development, design, engineering, custom software

development, and secure web design; or

(2) certification and accreditation to ensure compliance with

the applicable regulatory requirements for cyber-security and

information technology risk management, including the use of

proprietary tools to automate the assessment and enforcement of

compliance.

Added by Acts 2005, 79th Leg., Ch.

760, Sec. 1, eff. September 1, 2005.

Sec. 2059.105. NETWORK SECURITY GUIDELINES AND STANDARD

OPERATING PROCEDURES. (a) The department shall adopt and

provide to all state agencies appropriate network security

guidelines and standard operating procedures to ensure efficient

operation of the center with a maximum return on investment for

the state.

(b) The department shall revise the standard operating

procedures as necessary to confirm network security.

(c) Each state agency shall comply with the network security

policies, guidelines, and standard operating procedures.

Added by Acts 2005, 79th Leg., Ch.

760, Sec. 1, eff. September 1, 2005.

Sec. 2059.106. PRIVATE VENDOR. The department may contract with

a private vendor to build and operate the center and act as an

authorized agent to acquire, install, integrate, maintain,

configure, and monitor the network security services and security

infrastructure elements.

Added by Acts 2005, 79th Leg., Ch.

760, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 2059.151. PAYMENT FOR SERVICES. The department shall

develop a system of billings and charges for services provided in

operating and administering the network security system that

allocates the total state cost to each state agency or other

entity served by the system based on proportionate usage.

Added by Acts 2005, 79th Leg., Ch.

760, Sec. 1, eff. September 1, 2005.

Sec. 2059.152. REVOLVING FUND ACCOUNT. (a) The comptroller

shall establish in the state treasury a revolving fund account

for the administration of this chapter. The account must be used

as a depository for money received from state agencies and other

entities served under this chapter. Receipts attributable to the

centralized network security system must be deposited into the

account and separately identified within the account.

(b) The legislature may appropriate money for operating the

system directly to the department, in which case the revolving

fund account must be used to receive money due from local

governmental entities and other agencies to the extent that their

money is not subject to legislative appropriation.

(c) The department shall maintain in the revolving fund account

sufficient amounts to pay the liabilities of the center and

related network security services.

Added by Acts 2005, 79th Leg., Ch.

760, Sec. 1, eff. September 1, 2005.

Sec. 2059.153. GRANTS. The department may apply for and use for

purposes of this chapter the proceeds from grants offered by any

federal agency or other source.

Added by Acts 2005, 79th Leg., Ch.

760, Sec. 1, eff. September 1, 2005.



CHAPTER 2101. ACCOUNTING PROCEDURES

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE C. STATE ACCOUNTING, FISCAL MANAGEMENT, AND PRODUCTIVITY

CHAPTER 2101. ACCOUNTING PROCEDURES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2101.001. DEFINITIONS. In this chapter:

(1) "Enterprise resource planning" includes the administration

of a state agency's:

(A) general ledger;

(B) accounts payable;

(C) accounts receivable;

(D) budgeting;

(E) inventory;

(F) asset management;

(G) billing;

(H) payroll;

(I) projects;

(J) grants; and

(K) human resources, including administration of performance

measures, time spent on tasks, and other personnel and labor

issues.

(2) "State agency" has the meaning assigned by Section 403.013.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1089, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. FINANCIAL REPORTING

Sec. 2101.011. FINANCIAL INFORMATION REQUIRED OF STATE AGENCIES.

(a) In this section:

(1) "Annual financial report" means the annual financial report

required by this section.

(2) "Appropriated money" means money appropriated by the

legislature under the General Appropriations Act or other law.

(b) Not later than November 20 of each year, a state agency

shall submit an annual financial report regarding the agency's

use of appropriated money during the preceding fiscal year to:

(1) the governor;

(2) the comptroller;

(3) the Legislative Reference Library;

(4) the state auditor; and

(5) the Legislative Budget Board.

(c) A state agency's annual financial report must include a

detailed statement of all assets, liabilities, and fund balances,

including:

(1) cash on hand and on deposit in banks and accounts in the

state treasury;

(2) the value of consumable supplies and postage;

(3) the value of the agency's inventory of movable equipment and

other fixed assets;

(4) all other assets;

(5) an itemization of the investments, bonds, notes, and other

securities owned by any special funds under the agency's

jurisdiction, including the amount and value of the securities;

(6) all money due the agency from any source;

(7) all outstanding commitments of the agency, including amounts

due for services or goods received by the agency;

(8) a summary by source of all revenue collected or accruing

through the agency;

(9) a summary of all appropriations, expenditures, bona fide

encumbrances, and other disbursements by the agency; and

(10) any other financial information requested by the

comptroller.

(d) The comptroller may require the reporting of the financial

information for any entity that the comptroller determines is a

component unit of a statewide reporting entity in accordance with

generally accepted accounting principles as prescribed or

modified by the Governmental Accounting Standards Board or its

successors.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 65, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 8.61, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 281, Sec. 6, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1158, Sec. 40, eff. Sept. 1,

2001.

Sec. 2101.0115. OTHER INFORMATION REQUIRED OF STATE AGENCIES.

(a) A state agency shall submit an annual report to:

(1) the governor;

(2) the Legislative Reference Library;

(3) the state auditor; and

(4) the Legislative Budget Board.

(b) A state agency's annual report must cover an entire fiscal

year. The agency shall submit the report not later than December

31 of each year.

(c) A state agency's annual report must include:

(1) the name and job title of each bonded agency employee, the

amount of the bond, and the name of the surety company that

issued the bond;

(2) an analysis of space occupied by the agency, including:

(A) the total amount of space rented by the agency, expressed in

square feet;

(B) the total amount of space occupied by the agency in

state-owned buildings, expressed in square feet;

(C) the name and address of each building in which the agency

occupies space and the amount of square feet in each building

devoted to each particular use;

(D) the cost per square foot of all rented space;

(E) the annual and monthly cost of all rented space;

(F) the name of each lessor of space rented by the agency;

(G) a description of the agency's progress toward achieving the

objective provided by Section 2165.104, if the agency is subject

to that section; and

(H) any other information helpful to describe the agency's use

of space;

(3) an itemization of all fees paid by the agency for

professional or consulting services provided under Subchapter A

or B, Chapter 2254, including the name of each person receiving

those fees and the reason for the provision of the services;

(4) an itemization of all fees paid by the agency for legal

services, other than legal services provided by an agency

employee or the attorney general, including the name of each

person receiving those fees and the reason for the provision of

the services;

(5) a copy of the form prepared by the agency under Section

2205.041, relating to the agency's use and cost of operating

aircraft that are state-owned or under rental or long-term lease;

(6) an itemization of any purchases made under Section 2155.067,

including each product purchased, the amount of the purchase, and

the name of the vendor;

(7) for each fiscal year ending in an even-numbered calendar

year:

(A) a copy of the master file report verification form certified

by the General Land Office, if applicable to the agency, to

confirm that the agency is in compliance with Subchapter E,

Chapter 31, Natural Resources Code; or

(B) if the agency's inventory record is inaccurate or

incomplete, a statement that the agency will submit the

appropriate forms to the General Land Office not later than the

15th day after the date the agency submits its annual report;

(8) a copy of the report prepared by the agency under Section

2161.124, relating to the agency's use of historically

underutilized businesses;

(9) a report of each transfer of appropriated money between

appropriation items that shows the sum of all transfers affecting

each item;

(10) an itemization of each passenger vehicle the agency

purchased, including the make, model, purchase price, assigned

type of use, and fuel efficiency as expressed by the

manufacturer's fuel efficiency rating;

(11) a schedule, applicable to state agencies determined by the

Legislative Budget Board, detailing total expenditures by or on

behalf of the agency for:

(A) employee benefits, including social security, health

insurance, retirement contributions, benefit replacement pay, and

workers' and unemployment compensation payments;

(B) bond debt service; and

(C) payments for general governmental services as defined by the

comptroller, including services of the comptroller, the attorney

general, the General Services Commission, the Department of

Information Resources, and the state auditor;

(12) for an institution of higher education, the total amount of

lump-sum vacation and compensatory leave payments made to

employees who separated from state service during the fiscal

year;

(13) the name and job title of each state officer or employee

authorized to use a state-owned or state-leased vehicle and the

reasons for the authorization, in accordance with Section

2113.013; and

(14) a report of expenditures made for each commodity or service

identified under Section 2155.448, including:

(A) the total amount spent on those commodities and services;

(B) the total amount spent for commodities and services

purchased that accomplish the same purpose; and

(C) the total amount spent for all other recycled,

remanufactured, or environmentally sensitive commodities or

services, itemized by type of commodity or service.

(d) In this section:

(1) "Annual report" means the annual report required by this

section.

(2) "Appropriated money" means money appropriated by the

legislature under the General Appropriations Act or other law.

(3) "Appropriation item" includes an item listed in the General

Appropriations Act under an informational listing of appropriated

funds.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 41, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 54, eff.

Sept. 1, 2003.

Sec. 2101.012. UNIFORM ACCOUNTING AND REPORTING PROCEDURES. (a)

The comptroller shall prescribe uniform accounting and financial

reporting procedures that each state agency shall use in the

preparation of the information requested under Section 2101.011.

The procedures may include procedures that prescribe a uniform

format for and a uniform method of reporting the financial

information included in the annual financial report.

(b) The procedures must:

(1) comply with generally accepted accounting principles as

established by the Governmental Accounting Standards Board and

the American Institute of Certified Public Accountants or their

successors; and

(2) include the requirements for compliance with the federal

Single Audit Act of 1984 and Office of Management and Budget

Circular A-133 and any subsequent changes or amendments that will

fulfill the audit requirements for a statewide single audit.

(c) The accounts of the institutions shall be maintained and

audited in accordance with the approved reporting system.

(d) The comptroller may adopt rules to implement this section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 42, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

141, Sec. 1, eff. May 18, 2007.

Sec. 2101.013. REVIEW OF PROPOSED PROCEDURES. (a) Before

adopting or changing the accounting and financial reporting

procedures, the comptroller shall submit the proposed procedures

to the state auditor for review and comment.

(b) In adopting or changing procedures, the comptroller shall

consider any comments of the state auditor.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2101.014. DUTIES OF STATE AUDITOR. The state auditor shall

ensure that the accounting and financial reporting procedures of

each state agency conform to the procedures adopted under this

subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2101.015. COMPONENTIZATION FOR AGENCY RECEIVING FEDERAL

FUNDS. (a) In this section "componentization" means the process

of separately calculating the depreciation of major building

structural components, subsystems, and equipment.

(b) This section applies only to a state agency that receives

federal funds to implement federal or joint federal and state

programs.

(c) A state agency shall complete a componentization of any

agency-owned building with a fair market value of at least $1

million. As each building component is replaced, it shall be

separately depreciated based on its individual useful life. At a

minimum, the agency shall complete any componentization using the

following component categories and suggested useful lives:

(1) building shell, 30 years;

(2) electrical and lighting systems, 20 years;

(3) plumbing systems, 20 years;

(4) fire protection systems, 20 years;

(5) elevator systems, 20 years;

(6) fixed equipment assets, 20 years;

(7) heating, ventilation, and cooling systems, 15 years;

(8) floor coverings, 15 years;

(9) interior finish, 15 years;

(10) miscellaneous construction features, 15 years; and

(11) roof coverings, 10 years.

(d) The comptroller by rule may modify the schedule prescribed

by Subsection (c).

Added by Acts 2001, 77th Leg., ch. 708, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER C. UNIFORM STATEWIDE ACCOUNTING

Sec. 2101.031. UNIFORM STATEWIDE ACCOUNTING PROJECT. (a) The

uniform statewide accounting project is in the comptroller's

office.

Text of introductory language of subsec. (b) as amended by Acts

1997, 75th Leg., ch. 891, Sec. 1.02

(b) The project includes each component of the uniform statewide

accounting system as designed in accordance with Chapter 852,

Acts of the 70th Legislature, Regular Session, 1987, and as

defined by Section 1, Chapter 781, Acts of the 71st Legislature,

Regular Session, 1989, including:

Text of introductory language of subsec. (b) as amended by Acts

1997, 75th Leg., ch. 1035, Sec. 79

(b) The project includes each component of the uniform statewide

accounting system as designed in accordance with Chapter 852,

Acts of the 70th Legislature, Regular Session, 1987, as defined

by Section 1, Chapter 781, Acts of the 71st Legislature, Regular

Session, 1989, and as developed or revised by the comptroller,

including:

(1) the uniform statewide accounting system (USAS) and related

subsystems;

(2) the uniform statewide payroll system (USPS); and

(3) the human resource information system (HRIS).

(c) The comptroller shall ensure that the uniform statewide

accounting project includes enterprise resource planning.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 891, Sec. 1.02, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1035, Sec. 79, eff. June

19, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1089, Sec. 2, eff. September 1, 2007.

Sec. 2101.033. PROJECT DIRECTOR. (a) The comptroller shall

appoint a project director to administer the project.

(b) The project director reports directly to the comptroller or

chief deputy comptroller.

(c) To be appointed project director, an individual must be

qualified by training and experience to perform the duties of the

position.

(d) The project director shall:

(1) administer the project as provided by this subchapter;

(2) employ and remove project staff;

(3) administer all money entrusted to the project;

(4) obtain necessary office space, equipment, and supplies for

the project; and

(5) contract for goods and services necessary to carry out this

subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2101.034. PROJECT SUPPORT; RECOVERY OF COSTS. (a) The

comptroller shall provide support services for the project,

including accounting, purchasing, and personnel services. The

cost of the services shall be paid from money appropriated to the

comptroller.

(b) The comptroller may recover from a state agency the cost of

implementation or use of any component of the project by the

agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2101.035. ADMINISTRATION OF USAS. (a) The comptroller is

responsible for the administration, maintenance, and modification

of the uniform statewide accounting system. The comptroller may

adopt procedures and rules for the effective operation of the

system, including procedures and rules relating to the method

used to compute the net compensation of a state officer or

employee.

(b) Repealed by Acts 1997, 75th Leg., ch. 891, Sec. 1.06(b),

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1035, Sec. 90(a),

eff. June 19, 1997.

(c) The comptroller shall implement the uniform statewide

accounting system in accordance with generally accepted

accounting principles, including the guidelines of the National

Association of College and University Business Officers.

(d) The comptroller shall ensure that the uniform statewide

accounting system encompasses each state agency.

(e) The comptroller shall ensure that the uniform statewide

payroll system includes a standardized payroll calculation

function. A state agency shall use that function to calculate its

payrolls unless the comptroller temporarily exempts the agency

from this requirement.

(f) The comptroller may designate a centralized or decentralized

computer system, or a combination of those systems, to operate

the uniform statewide accounting system or a component of that

system, including the uniform statewide payroll system and the

human resources information system. A designated computer system

may be operated by the comptroller, another governmental entity,

or a private contractor.

(g) If the comptroller designates a decentralized computer

system under Subsection (f), the comptroller may require each

state agency using that system to report data and other

information from the system to the comptroller at the time and in

the manner required by the comptroller.

(h) State agencies shall report expenditures in the uniform

manner required by the comptroller.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.30(a), eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 891, Sec. 1.03, 1.06(b)

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1035, Sec. 80,

90(a) eff. June 19, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

141, Sec. 2, eff. May 18, 2007.

Sec. 2101.036. STATE AGENCY INTERNAL ACCOUNTING SYSTEMS. (a)

The comptroller by rule may:

(1) require state agencies to modify, delay, or stop the

implementation of individual accounting and payroll systems,

including individual enterprise resource planning systems, so

that those systems are compatible with the uniform statewide

accounting system; and

(2) adopt standards for implementation and modification of state

agency enterprise resource planning systems.

(b) The comptroller may require a state agency to:

(1) replace its internal enterprise resource planning system or

accounting and payroll system with project components to provide

uniformity in internal accounting and other enterprise resource

planning system functions; and

(2) modify its internal enterprise resource planning system or

accounting and payroll system to provide uniformity in internal

accounting and other enterprise resource planning system

functions.

(c) The expenditure of state funds for the establishment,

modification, or maintenance of an individual enterprise resource

planning system or accounting or payroll system must be in

accordance with any rules regarding the development,

implementation, or use of the uniform statewide accounting

system.

(d) Notwithstanding any other provision of this chapter or other

law, this section and any rules implementing this section apply

only in relation to a state agency as defined by Section

2054.003.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1089, Sec. 3, eff. September 1, 2007.

Sec. 2101.037. STATE AGENCY COOPERATION. (a) A state agency

shall make available to the project director all records of the

agency for purposes of developing and implementing the project,

including complying with the rules and requirements prescribed by

the comptroller under Section 2101.036.

(b) To ensure continuous reporting of comprehensive financial

management information, including information on encumbrances and

performance and workload measures, the comptroller shall require

each state agency to report the necessary information to the

project director on time. The reports of each agency must comply

with the comptroller's rules and procedures about content and

frequency.

(c) It is an affirmative defense to prosecution under Section

552.352(a) that the comptroller, the project director, or another

officer or employee of the comptroller acted in reliance on a

determination made by a state agency about the confidentiality of

information supplied by the agency to the project director under

Subsection (b).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1218, Sec. 1, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1089, Sec. 4, eff. September 1, 2007.

Sec. 2101.0375. WITHHOLDING OF TRAVEL EXPENSE REIMBURSEMENTS FOR

LATE OR IMPROPER REPORTING. (a) The comptroller may withhold

all reimbursements for the travel expenses incurred by the chief

administrative officer of a state agency whose report under this

subchapter is not properly received by the comptroller on or

before the comptroller's deadline.

(b) The comptroller may withhold all reimbursements for the

travel expenses incurred by the officers and employees of a state

agency whose report under this subchapter is not properly

received by the comptroller on or before the 30th day after the

comptroller's deadline.

(c) The comptroller may prohibit a state agency from using local

funds to reimburse the travel expenses incurred by:

(1) the agency's chief administrative officer if the agency's

report under this subchapter is not properly received by the

comptroller on or before the comptroller's deadline; or

(2) the agency's officers or employees if the agency's report

under this subchapter is not properly received by the comptroller

on or before the 30th day after the comptroller's deadline.

(d) Immediately after the comptroller determines that a state

agency's report has been properly received, the comptroller

shall:

(1) release each travel expense reimbursement that the

comptroller withheld under Subsection (a) or (b); and

(2) rescind any prohibition that the comptroller issued under

Subsection (c).

(e) A travel expense reimbursement is subject to withholding

under Subsection (a), (b), or (c) regardless of when the expense

is incurred. A travel expense reimbursement is subject to

withholding under Subsection (a) or (b) regardless of whether the

reimbursement is payable to an individual or a state agency.

(f) A report is properly received under this section if the

report complies with the format, submission method, content, and

other requirements of the comptroller and this subchapter.

(g) In this section:

(1) "Chief administrative officer" means:

(A) the appointed or elected individual who is authorized by law

to administer a state agency that is not headed by a governing

body; or

(B) the executive director or other individual with an

equivalent title who administers a state agency headed by a

governing body.

(2) "Local funds" means funds that are not expended on warrants

drawn or electronic funds transfers initiated by the comptroller.

(3) "State agency" does not include:

(A) a state agency under the direct supervision and control of

the governor, the secretary of state, the comptroller, the

Commissioner of the General Land Office, or the attorney general

if the agency is not headed by a governing body;

(B) a state agency in the legislative or judicial branch of

government;

(C) the Department of Agriculture; or

(D) the Railroad Commission of Texas.

Added by Acts 1997, 75th Leg., ch. 1035, Sec. 81, eff. June 19,

1997.

Sec. 2101.0376. ADMINISTRATIVE PENALTIES FOR LATE OR IMPROPER

REPORTING. (a) The comptroller may impose an administrative

penalty against a state agency if the comptroller:

(1) is late in submitting a statewide report or submits an

incomplete statewide report; and

(2) determines that the statewide report is late or incomplete

because a report from the agency under this subchapter was not

properly received by the comptroller on or before the

comptroller's deadline.

(b) A penalty imposed under Subsection (a) may be in an amount

not to exceed $2,000 for each report that is not properly

received by the comptroller on or before the comptroller's

deadline.

(c) A state agency shall ensure that the comptroller receives

payment of a penalty imposed under Subsection (a) not later than

the 30th day after the date the agency receives notice of the

penalty. The comptroller shall deposit the payment to the credit

of the general revenue fund.

(d) A report is properly received under this section if the

report complies with the format, submission method, content, and

other requirements of the comptroller and this subchapter.

(e) The comptroller may adopt rules to administer this section.

(f) In this section, "statewide report" means a report

periodically submitted by the comptroller to the legislature, the

state auditor, or another state officer or agency that provides

statistical or financial information about the state agencies or

their officers and employees.

(g) "State agency" does not include:

(1) a state agency under the direct supervision and control of

the governor, the secretary of state, the comptroller, the

Commissioner of the General Land Office, or the attorney general

if the agency is not headed by a governing body;

(2) a state agency in the legislative or judicial branch of

government;

(3) the Department of Agriculture; or

(4) the Railroad Commission of Texas.

Added by Acts 1997, 75th Leg., ch. 1035, Sec. 81, eff. June 19,

1997.

Sec. 2101.0377. REPORTING ACCOUNTING IRREGULARITIES TO STATE

AUDITOR. On determining that a state agency, as defined by

Section 658.001, or an institution of higher education, as

defined by Section 61.003, Education Code, has inaccurately

reported the expenditure of appropriated funds or engaged in

recurring accounting irregularities, the comptroller shall report

the agency or institution to the state auditor for appropriate

action, including a comprehensive financial audit.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 1.15, eff. Sept. 1,

1999.

Sec. 2101.038. DUTIES OF STATE AUDITOR. The state auditor, when

reviewing the operation of a state agency, shall audit for

compliance with the uniform statewide accounting system, the

comptroller's rules, and the Legislative Budget Board's

performance and workload measures. The state auditor shall also

audit state agencies that make purchases that are exempted from

the purchasing authority of the comptroller or that make

purchases under delegated purchasing authority for compliance

with applicable provisions of Subtitle D, except that this

section does not require the state auditor to audit purchases

made under Section 51.9335, Education Code, or made under Section

73.115, Education Code. The state auditor shall notify the

comptroller, the governor, the lieutenant governor, the speaker

of the house of representatives, and the Legislative Budget Board

as soon as practicable when a state agency is not in compliance.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(21),

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 891, Sec. 1.04,

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1035, Sec. 82, eff.

June 19, 1997; Acts 1997, 75th Leg., ch. 1206, Sec. 22, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.66, eff. September 1, 2007.

Sec. 2101.039. CONTRACTS; EXEMPTION. Contracts made under this

subchapter are not subject to:

(1) Subtitle D, Title 10;

(2) Chapter 2254; or

(3) Chapter 2054.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.19(a),

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 891, Sec. 1.05,

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1035, Sec. 83, eff.

June 19, 1997.

Sec. 2101.040. ENTERPRISE RESOURCE PLANNING ADVISORY COUNCIL.

(a) The comptroller shall establish and coordinate the enterprise

resource planning advisory council. The council is composed of:

(1) representatives of the Department of Information Resources,

appointed by the executive director of the department;

(2) representatives of the Health and Human Services Commission,

appointed by the executive commissioner of the commission;

(3) representatives of the Information Technology Council for

Higher Education, nominated by the members of the council;

(4) representatives of the comptroller's office, appointed by

the comptroller; and

(5) representatives of two state agencies selected by the

comptroller that have fewer than 100 employees, appointed by the

executive head of each agency.

(b) The council shall develop a plan that contains key

requirements, constraints, and alternative approaches for the

comptroller's implementation of enterprise resource planning

standards, including related core functionality and business

process reengineering requirements.

(c) Before each legislative session, the comptroller shall

report to the legislature concerning the status of the

implementation of the council's plan under Subsection (b)

regarding enterprise resource planning in this state, including

any planned modifications to and upgrade requirements of

statewide and agency systems and the financial impact of the

modifications and upgrade requirements.

(d) A member of the council receives no additional compensation

for serving on the council and may not be reimbursed for travel

or other expenses incurred while conducting the business of the

council.

(e) Except as provided by Subsection (d), Chapter 2110 applies

to the council.

Added by Acts 2007, 80th Leg., R.S., Ch.

1089, Sec. 5, eff. September 1, 2007.



CHAPTER 2102. INTERNAL AUDITING

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE C. STATE ACCOUNTING, FISCAL MANAGEMENT, AND PRODUCTIVITY

CHAPTER 2102. INTERNAL AUDITING

Sec. 2102.001. SHORT TITLE. This chapter may be cited as the

Texas Internal Auditing Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2102.002. PURPOSE. The purpose of this chapter is to

establish guidelines for a program of internal auditing to assist

agency administrators and governing boards by furnishing

independent analyses, appraisals, and recommendations about the

adequacy and effectiveness of a state agency's systems of

internal control policies and procedures and the quality of

performance in carrying out assigned responsibilities. Internal

auditing is defined as an independent, objective assurance and

consulting activity designed to add value and improve an

organization's operations. It helps an organization accomplish

its objectives by bringing a systematic, disciplined approach to

evaluate and improve the effectiveness of risk management,

control, and governance processes.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 380, Sec. 1, eff.

Sept. 1, 2003.

Sec. 2102.003. DEFINITIONS. In this chapter:

(1) "Administrator" means the executive head of a state agency.

(2) "Assurance services" means an examination of evidence for

the purpose of providing an independent assessment of risk

management, control, or governance processes for an organization.

Assurance services include audits as defined in this section.

(3) "Audit" means:

(A) a financial audit described by Section 321.0131;

(B) a compliance audit described by Section 321.0132;

(C) an economy and efficiency audit described by Section

321.0133;

(D) an effectiveness audit described by Section 321.0134; or

(E) an investigation described by Section 321.0136.

(4) "Consulting services" means advisory and related client

service activities, the nature and scope of which are agreed upon

with the client and are intended to add value and improve an

organization's operations. Consulting services include counsel,

advice, facilitation, and training.

(5) "State agency" means a department, board, bureau,

institution, commission, or other agency in the executive branch

of state government.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1122, Sec. 11, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 380, Sec. 2, eff. Sept.

1, 2003.

Sec. 2102.004. APPLICABILITY. (a) Sections 2102.005-2102.012

apply only to a state agency that:

(1) has an annual operating budget that exceeds $10 million;

(2) has more than 100 full-time equivalent employees as

authorized by the General Appropriations Act; or

(3) receives and processes more than $10 million in cash in a

fiscal year.

(b) Sections 2102.013 and 2102.014 apply to each state agency

that receives an appropriation and that is not described by

Subsection (a).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 804, Sec. 1, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 291, Sec. 1, eff. June

18, 2003.

Sec. 2102.005. INTERNAL AUDITING REQUIRED. A state agency shall

conduct a program of internal auditing that includes:

(1) an annual audit plan that is prepared using risk assessment

techniques and that identifies the individual audits to be

conducted during the year; and

(2) periodic audits of the agency's major systems and controls,

including:

(A) accounting systems and controls;

(B) administrative systems and controls; and

(C) electronic data processing systems and controls.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1122, Sec. 12, eff.

Sept. 1, 1997.

Sec. 2102.006. INTERNAL AUDITOR; STAFF. (a) The governing

board of a state agency or the administrator of a state agency

that does not have a governing board shall appoint an internal

auditor.

(b) An internal auditor must:

(1) be a certified public accountant or a certified internal

auditor; and

(2) have at least three years of auditing experience.

(c) The state agency shall employ additional professional and

support staff the administrator determines necessary to implement

an effective program of internal auditing.

(d) The governing board of a state agency, or the administrator

of a state agency if the state agency does not have a governing

board, shall periodically review the resources dedicated to the

internal audit program and determine if adequate resources exist

to ensure that risks identified in the annual risk assessment are

adequately covered within a reasonable time frame.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 804, Sec. 2, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 380, Sec. 3, eff. Sept.

1, 2003.

Sec. 2102.007. DUTIES OF INTERNAL AUDITOR. (a) The internal

auditor shall:

(1) report directly to the state agency's governing board or the

administrator of the state agency if the state agency does not

have a governing board;

(2) develop an annual audit plan;

(3) conduct audits as specified in the audit plan and document

deviations;

(4) prepare audit reports;

(5) conduct quality assurance reviews in accordance with

professional standards as provided by Section 2102.011 and

periodically take part in a comprehensive external peer review;

and

(6) conduct economy and efficiency audits and program results

audits as directed by the state agency's governing board or the

administrator of the state agency if the state agency does not

have a governing board.

(b) The program of internal auditing conducted by a state agency

must provide for the auditor to:

(1) have access to the administrator; and

(2) be free of all operational and management responsibilities

that would impair the auditor's ability to review independently

all aspects of the state agency's operation.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 804, Sec. 3, eff.

Sept. 1, 2001.

Sec. 2102.008. APPROVAL OF AUDIT PLAN AND AUDIT REPORT. The

annual audit plan developed by the internal auditor must be

approved by the state agency's governing board or by the

administrator of a state agency if the state agency does not have

a governing board. Audit reports must be reviewed by the state

agency's governing board and the administrator.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 804, Sec. 4, eff.

Sept. 1, 2001.

Sec. 2102.009. ANNUAL REPORT. The internal auditor shall

prepare an annual report and submit the report before November 1

of each year to the governor, the Legislative Budget Board, the

Sunset Advisory Commission, the state auditor, the state agency's

governing board, and the administrator. The state auditor shall

prescribe the form and content of the report, subject to the

approval of the legislative audit committee.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1122, Sec. 13, eff.

Sept. 1, 1997.

Sec. 2102.0091. REPORTS OF PERIODIC AUDITS. (a) A state agency

shall file with the Sunset Advisory Commission, the budget

division of the governor's office, the state auditor, and the

Legislative Budget Board a copy of each report submitted to the

state agency's governing board or the administrator of the state

agency if the state agency does not have a governing board by the

agency's internal auditor.

(b) Each report shall be filed not later than the 30th day after

the date the report is submitted to the state agency's governing

board or the administrator of the state agency if the state

agency does not have a governing board.

(c) In addition to the requirements of Subsection (a), a state

agency shall file with the budget division of the governor's

office, the state auditor, and the Legislative Budget Board any

action plan or other response issued by the state agency's

governing board or the administrator of the state agency if the

state agency does not have a governing board in response to the

report of the state agency's internal auditor.

Added by Acts 1999, 76th Leg., ch. 281, Sec. 7, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 804, Sec. 4, eff.

Sept. 1, 2001.

Sec. 2102.010. CONSULTATIONS. An internal auditor may consult

the state agency's governing board or the administrator of the

state agency if the state agency does not have a governing board,

the governor's office, the state auditor, and legislative

agencies or committees about matters affecting duties or

responsibilities under this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 804, Sec. 4, eff.

Sept. 1, 2001.

Sec. 2102.011. INTERNAL AUDIT STANDARDS. The internal audit

program shall conform to the Standards for the Professional

Practice of Internal Auditing, the Code of Ethics contained in

the Professional Practices Framework as promulgated by the

Institute of Internal Auditors, and generally accepted government

auditing standards.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 380, Sec. 4, eff.

Sept. 1, 2003.

Sec. 2102.012. PROFESSIONAL DEVELOPMENT. (a) Subject to

approval by the legislative audit committee, the state auditor

may make available and coordinate a program of training and

technical assistance to ensure that state agency internal

auditors have access to current information about internal audit

techniques, policies, and procedures and to provide general

technical and audit assistance to agency internal auditors on

request.

(b) The state auditor is entitled to reimbursement for costs

associated with providing the services under the terms of

interagency cooperation contracts negotiated between the state

auditor and each agency. The costs may not exceed those allowed

by the General Appropriations Act. Work performed under this

section by the state auditor is subject to approval by the

legislative audit committee for inclusion in the audit plan under

Section 321.013(c).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 33, eff.

Sept. 1, 2003.

Sec. 2102.013. ANNUAL RISK ASSESSMENT; REPORT. (a) A state

agency described by Section 2102.004(b) shall conduct each year a

formal risk assessment consisting of an executive management

review of agency functions, activities, and processes.

(b) The risk assessment must:

(1) evaluate the probability of occurrence and the likely effect

of financial, managerial, and compliance risks and of risks

related to the use of information technology; and

(2) rank risks according to the probability of occurrence and

likely effect of the risks evaluated.

(c) The state agency shall submit the written risk assessment to

the state auditor in the form and at the time prescribed by the

state auditor.

Added by Acts 2003, 78th Leg., ch. 291, Sec. 2, eff. June 18,

2003.

Sec. 2102.014. EVALUATION OF RISK ASSESSMENT REPORTS; AUDITS.

(a) Based on risk assessment and subject to the legislative

audit committee's approval of including the work described by

this subsection in the audit plan under Section 321.013(c), the

state auditor shall:

(1) evaluate each report submitted under Section 2102.013;

(2) identify agencies with significant financial, managerial, or

compliance risk or significant risk related to the use of

information technology; and

(3) recommend to the governor that the identified agencies

obtain an audit to address the significant risks identified by

the state auditor.

(b) The governor may order an agency identified under this

section to:

(1) obtain an audit under governmental auditing standards;

(2) submit reports and corrective action plans as prescribed by

Section 2102.0091; and

(3) report to the state auditor the status of the agency's

implementation of audit recommendations in the form and

addressing issues as prescribed by the state auditor.

(c) The governor may provide funds to agencies as necessary to

pay the costs of audits ordered under this section from any funds

appropriated to the governor for this purpose.

Added by Acts 2003, 78th Leg., ch. 291, Sec. 2, eff. June 18,

2003.



CHAPTER 2103. EXPENDITURES BY STATE AGENCIES

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE C. STATE ACCOUNTING, FISCAL MANAGEMENT, AND PRODUCTIVITY

CHAPTER 2103. EXPENDITURES BY STATE AGENCIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2103.001. DEFINITION. In this chapter, "state agency"

means a department, board, commission, committee, council,

agency, office, or other entity in the executive, legislative, or

judicial branch of state government, the jurisdiction of which is

not limited to a geographical portion of this state. The term

includes an institution of higher education as defined by Section

61.003, Education Code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.31(a), eff.

Sept. 1, 1995.

Sec. 2103.002. APPLICABILITY OF CHAPTER TO APPROPRIATED LOCAL

FUND. (a) This chapter does not apply to an expenditure from an

appropriated local fund.

(b) This chapter applies to the reimbursement to a state agency

for an expenditure from an appropriated local fund.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2103.003. STATE AGENCY SPENDING OF APPROPRIATED FUNDS. A

state agency may spend appropriated funds only by:

(1) a warrant drawn by:

(A) the comptroller; or

(B) a person that the comptroller has delegated authority to

print warrants under Section 403.060;

(2) an electronic funds transfer initiated by the comptroller;

or

(3) a debit to a state account by a person authorized under

Section 403.0271.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 57, eff.

June 19, 1997; Acts 1999, 76th Leg., ch. 1467, Sec. 1.28, eff.

June 19, 1999.

Sec. 2103.0035. STATE AGENCY SPENDING OF UNAPPROPRIATED FUNDS.

(a) A state agency may spend unappropriated funds only by:

(1) a warrant drawn by:

(A) the comptroller; or

(B) a state agency to which the comptroller has delegated

authority to print warrants under Section 403.060; or

(2) an electronic funds transfer initiated by the comptroller.

(b) Subsection (a) applies only to funds that Section 404.046 or

404.069 or other law requires to be spent on warrants drawn or

electronic funds transfers initiated by the comptroller.

Added by Acts 1997, 75th Leg., ch. 1035, Sec. 58, eff. June 19,

1997.

Sec. 2103.004. WARRANTS AND ELECTRONIC FUNDS TRANSFERS. (a) A

warrant may not be drawn or an electronic funds transfer

initiated until:

(1) the state agency from whose appropriated or unappropriated

funds the warrant or electronic funds transfer is payable has

submitted a voucher to the comptroller;

(2) the state agency has approved the voucher in accordance with

this chapter; and

(3) the comptroller has audited and approved the voucher as

required by law.

(b) A state agency's approval of a voucher includes the agency's

approval of any interest that must be paid at the same time the

principal amount is paid to a vendor under Chapter 2251. In this

subsection, "state agency" has the meaning assigned by Section

2251.001.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 59, eff.

June 19, 1997; Acts 2001, 77th Leg., ch. 1158, Sec. 43, eff. June

15, 2001.

SUBCHAPTER B. APPROVAL AND SUBMISSION OF VOUCHERS BY ELECTRONIC

MEANS

Sec. 2103.031. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to approval and submission of vouchers by electronic

means.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2103.032. APPROVAL AND SUBMISSION OF VOUCHERS. (a) The

comptroller by rule may establish a system for state agencies to

submit and approve electronically vouchers if the comptroller

determines that the system will facilitate the operation and

administration of the uniform statewide accounting system. The

comptroller may establish an electronic method to approve a

voucher submitted by a state agency.

(b) The degree of security for an electronic system must at

least equal the degree of security for the nonelectronic approval

of vouchers by state agencies under this chapter.

(c) Repealed by Acts 1997, 75th Leg., ch. 1035, Sec. 90(a), eff.

June 19, 1997.

(d) A system for the electronic submission and approval of

vouchers may provide for the secretary of state to approve the

comptroller's account electronically.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.32(a), eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1035, Sec. 90(a), eff.

June 19, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.67, eff. September 1, 2007.

SUBCHAPTER C. APPROVAL AND SUBMISSION OF VOUCHERS BY

NONELECTRONIC MEANS

Sec. 2103.061. STATE AGENCY ADMINISTERED BY GOVERNING BODY. (a)

A state agency administered by a governing body may approve a

voucher only in accordance with this section.

(b) A governing body may authorize its presiding officer or

executive director to designate one or more officers or employees

of the agency to approve vouchers of the agency. The presiding

officer shall notify the comptroller in writing that the

governing body has made the authorization of the presiding

officer or executive director before the presiding officer or

executive director may make or revoke a designation.

(c) The presiding officer of the governing body may approve a

voucher after submitting a signature card to the comptroller.

(d) An officer or employee of the state agency may approve the

voucher after:

(1) the governing body of the agency has authorized the officer

or employee to approve vouchers or the presiding officer or

executive director authorized under Subsection (b) has designated

the officer or employee to approve vouchers;

(2) the comptroller has received written notice from the

presiding officer of the governing body or the executive

director, if authorized under Subsection (b), that the officer or

employee has been authorized or designated to approve vouchers;

and

(3) the comptroller has received a signature card from the

officer or employee.

(e) The presiding officer or executive director authorized under

Subsection (b) shall ensure that the comptroller is notified of

the revocation of the authorization of an officer or employee to

approve vouchers. This notice shall be given within 10 days after

the effective date of the revocation.

(f) In this section:

(1) "Executive director" means the individual who is the chief

administrative officer of a state agency and who is not a member

of the agency's governing body; and

(2) "Governing body" means a board, commission, committee,

council, or other group of individuals that is collectively

authorized by law to administer a state agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2103.062. STATE AGENCY ADMINISTERED BY ELECTED OR APPOINTED

OFFICIAL. (a) A state agency administered by an elected or

appointed state official may approve a voucher only in accordance

with this section.

(b) The elected or appointed state official who is authorized by

law to administer a state agency may authorize the chief deputy

of the agency to designate one or more officers or employees of

the agency to approve vouchers.

(c) The chief deputy may make or revoke a designation under this

section after the comptroller has received written notice from

the elected or appointed official of the authorization.

(d) The elected or appointed official may approve a voucher

after submitting a signature card to the comptroller.

(e) An officer or employee of the state agency may approve a

voucher after:

(1) the elected or appointed official or the chief deputy, if

authorized under Subsection (b) or (c), has designated the

officer or employee to approve vouchers;

(2) the comptroller has received written notice from the elected

or appointed official or the chief deputy, if authorized under

Subsection (b) or (c), that the official or chief deputy has

authorized the officer or employee to approve vouchers; and

(3) the comptroller has received a signature card from the

officer or employee.

(f) The elected or appointed official or the chief deputy

authorized under Subsection (b) or (c) shall ensure that the

comptroller is notified of the revocation of the authorization of

an officer or employee to approve vouchers. This notice shall be

given within 10 days after the effective date of the revocation.

(g) In this section, "chief deputy" means the individual

authorized by law to administer a state agency that is

administered by an elected or appointed state official during the

absence of the official or during the official's inability to

act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2103.064. TEXAS TRANSPORTATION COMMISSION. (a) The Texas

Transportation Commission may delegate to one or more employees

of the Texas Department of Transportation the authority to

approve vouchers for expenditures from the state highway fund and

the authority to approve and sign contracts and other documents.

These delegations of authority are limited to effect the orders,

policies, and work programs of the department.

(b) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(22).

(c) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(22).

(d) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(22).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 285, Sec. 31(22), eff.

Sept. 1, 2003.



CHAPTER 2104. CONSERVATORSHIP AS A RESULT OF FISCAL MISMANAGEMENT

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE C. STATE ACCOUNTING, FISCAL MANAGEMENT, AND PRODUCTIVITY

CHAPTER 2104. CONSERVATORSHIP AS A RESULT OF FISCAL MISMANAGEMENT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2104.001. DEFINITIONS. In this chapter:

(1) "Conservator" means a person appointed by the governor to

act as the conservator of a state agency or public junior college

in accordance with this chapter.

(2) "Gross fiscal mismanagement" includes:

(A) failure to keep adequate fiscal records;

(B) failure to maintain proper control over assets;

(C) failure to discharge fiscal obligations in a timely manner;

and

(D) misuse of state funds.

(3) "State agency" means a department, commission, board,

office, or other agency, including a university system or an

institution of higher education other than a public junior

college, that:

(A) is in the executive branch of state government;

(B) is created by statute; and

(C) does not have statutory geographical boundaries limited to a

part of the state.

(4) "State fiscal management policies" means laws or rules

relating to:

(A) fiscal recordkeeping and reporting;

(B) use or control of state property;

(C) timely discharge of fiscal obligations; or

(D) use of state funds.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 237, Sec. 1, eff. May

28, 1999.

Sec. 2104.002. APPLICABILITY OF CHAPTER. This chapter does not

apply to an agency that is under the direction of an elected

officer, board, or commission.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 237, Sec. 1, eff. May

28, 1999.

SUBCHAPTER B. CONSERVATORS

Sec. 2104.011. APPOINTMENT OF CONSERVATOR; TERMS. (a) A

conservator is appointed by the governor with the advice and

consent of the senate.

(b) To be eligible for appointment as a conservator, a person

must be qualified, by experience or education, in administration

or fiscal management.

(c) A public officer is eligible to serve as a conservator.

(d) A conservator's term expires on the earlier of the date the

conservatorship for which the conservator is appointed dissolves

or the second anniversary of the date of the conservator's

appointment. A conservator whose term expires before the

conservatorship is dissolved may be reappointed to continue the

conservatorship.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 22, Sec. 1, eff. April

24, 1995; Acts 1999, 76th Leg., ch. 237, Sec. 1, eff. May 28,

1999.

Sec. 2104.012. COMPENSATION OF CONSERVATOR. (a) A conservator

appointed to act as the conservator of a state agency or public

junior college under this chapter is entitled to receive a salary

for performing those duties that is equal to the salary of the

chief administrative officer of the state agency or public junior

college under conservatorship.

(b) The state agency or public junior college under

conservatorship shall pay the salary of the conservator from

money appropriated or otherwise available to the state agency or

public junior college, except to the extent that money to pay the

salary is specifically appropriated or made available through the

budget execution process for that purpose.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 237, Sec. 1, eff. May

28, 1999.

Sec. 2104.013. EXPENSES OF CONSERVATOR. (a) A limit provided

by appropriation on the amount of reimbursement that state

officers or members of state boards and commissions may generally

receive does not apply to reimbursement of the reasonable and

necessary expenses incurred by a conservator in the course of

performing duties under this chapter.

(b) The reasonable and necessary expenses incurred by a

conservator in the course of performing duties under this chapter

shall be paid from funds appropriated or otherwise available to

the agency or public junior college under conservatorship, except

to the extent that money to pay those expenses is specifically

appropriated or made available through the budget execution

process for that purpose.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 22, Sec. 2, eff. April

24, 1995; Acts 1999, 76th Leg., ch. 237, Sec. 1, eff. May 28,

1999.

Sec. 2104.014. RULES. A conservator may adopt and enforce rules

necessary to administer the conservatorship for which the

conservator is appointed under this chapter. A conservator may

adopt initial rules on an emergency basis for the period

prescribed by Section 2001.034 if the conservator determines that

rules with immediate effect are necessary to ameliorate the

effect of the gross fiscal mismanagement.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 237, Sec. 1, eff. May

28, 1999.

Sec. 2104.015. ADMINISTRATIVE SERVICES. (a) The governor shall

provide a conservator with administrative services.

(b) If necessary, the governor may use appropriations made under

Section 403.075 to provide the administrative services.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 237, Sec. 1, eff. May

28, 1999.

SUBCHAPTER C. CONSERVATORSHIP OF STATE AGENCIES

Sec. 2104.021. MISMANAGEMENT FINDING; RECOMMENDATION;

CONSERVATORSHIP ORDER. (a) The legislative audit committee, on

finding that a condition of gross fiscal mismanagement exists in

a state agency, may:

(1) notify the governor of the finding and recommend that the

governor appoint a conservator for the agency; or

(2) recommend to the agency that it agree within a specified

time to enter into a rehabilitation plan in accordance with

Section 2104.0215.

(b) After receipt of a notice under Subsection (a), the governor

by proclamation may appoint a conservator, in accordance with the

recommendation, to act as conservator of the agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 237, Sec. 1, eff. May

28, 1999.

Sec. 2104.0215. REHABILITATION PLAN IN LIEU OF CONSERVATORSHIP.

(a) A state agency that agrees to enter into a rehabilitation

plan shall engage the services of an independent management

consulting team approved by the governor and by the presiding

officer and assistant presiding officer of the legislative audit

committee. The independent management consulting team may include

the state auditor, one or more appropriate state agencies, and

private consultants.

(b) The state agency entering into the rehabilitation plan shall

pay the costs of the independent management consulting team's

services from money appropriated or otherwise available to the

agency, except to the extent that money to pay the costs is

specifically appropriated or made available through the budget

execution process for that purpose.

(c) The independent management consulting team shall assist the

state agency in developing its rehabilitation plan. The

rehabilitation plan must include specific performance goals and

the period in which the goals must be achieved. The plan must be

approved by the governing body of the agency and by the governor

and the legislative audit committee.

(d) If the state agency does not adopt the rehabilitation plan

within a reasonable time or if the state auditor determines and

informs the governor that the state agency is not making

sufficient progress in implementing its rehabilitation plan, the

governor may appoint a conservator for the agency under Section

2104.021.

(e) Participation by the state auditor under Subsection (a) is

subject to approval by the legislative audit committee for

inclusion in the audit plan under Section 321.013(c).

Added by Acts 1999, 76th Leg., ch. 237, Sec. 1, eff. May 28,

1999. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 34, eff.

Sept. 1, 2003.

Sec. 2104.022. ASSUMPTION OF POLICY FUNCTIONS. The conservator

appointed by the governor under Section 2104.021 shall assume all

the powers and duties of the officers responsible for policy

direction of the state agency that is the subject of the

proclamation, and those officers may not act unless authorized by

the conservator.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 237, Sec. 1, eff. May

28, 1999.

Sec. 2104.023. CONSERVATORSHIP POWERS AND DUTIES. (a) The

conservator of a state agency under this subchapter shall ensure

that the agency complies with state fiscal management policies.

(b) The conservator of a state agency under this subchapter,

may:

(1) terminate the employment of any employee whose conduct the

conservator determines contributed to the condition that caused

the conservatorship;

(2) employ personnel for the agency;

(3) change the agency's organization or structure as necessary

to alleviate the conditions that caused the conservatorship; and

(4) contract with persons for management or administrative

services necessary to effect the conservatorship.

(c) The conservator may delegate any part of the conservator's

powers or duties as conservator other than rulemaking authority

to a person with whom the conservator contracts under Subsection

(b)(4).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 237, Sec. 1, eff. May

28, 1999.

Sec. 2104.024. REPORT. (a) The conservator shall report on a

conservatorship under this subchapter to the governor and the

legislative audit committee not later than the 60th day after the

date the governor orders the conservatorship and at the end of

each subsequent 60-day period until the conservatorship is

dissolved.

(b) The report must include a description of the measures taken

to ensure that the state agency complies with state fiscal

management policies and an estimate of the progress the

conservator has made in attaining that goal.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 237, Sec. 1, eff. May

28, 1999.

Sec. 2104.025. DURATION OF CONSERVATORSHIP. A conservatorship

under this subchapter continues until the earlier of:

(1) the governor's issuing of a proclamation declaring that the

condition of gross fiscal mismanagement in the state agency no

longer exists and that the conservatorship is dissolved; or

(2) the legislative audit committee's finding and certifying to

the governor that the condition of gross fiscal mismanagement in

the agency no longer exists, in which case the conservatorship is

dissolved.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 237, Sec. 1, eff. May

28, 1999.

SUBCHAPTER D. CONSERVATORSHIP OF PUBLIC JUNIOR COLLEGES

Sec. 2104.031. MISMANAGEMENT FINDING; CONSERVATORSHIP ORDER.

(a) On the governor's request, the Texas Higher Education

Coordinating Board with the advice and assistance of the state

auditor shall determine if a condition of gross fiscal

mismanagement exists at a public junior college.

(b) If the coordinating board finds a condition of gross fiscal

mismanagement of a public junior college, the governor by

proclamation may appoint a conservator for the college.

(c) Except as otherwise provided by this subchapter, a

conservator shall act as conservator of a public junior college

in the manner provided by this chapter for conservatorship of

state agencies by a conservator.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 237, Sec. 1, eff. May

28, 1999.

Sec. 2104.032. REPORTS. A conservator shall file the reports

relating to public junior colleges required by Section 2104.024

with the Texas Higher Education Coordinating Board.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 237, Sec. 1, eff. May

28, 1999.

Sec. 2104.033. DURATION OF CONSERVATORSHIP. A conservatorship

of a public junior college under this subchapter continues until

the earlier of:

(1) the governor's issuing of a proclamation declaring that the

condition of gross fiscal mismanagement no longer exists and that

the conservatorship is dissolved; or

(2) the Texas Higher Education Coordinating Board's finding and

certifying to the governor that the condition of gross fiscal

mismanagement no longer exists, in which case the conservatorship

is dissolved.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 237, Sec. 1, eff. May

28, 1999.



CHAPTER 2105. ADMINISTRATION OF BLOCK GRANTS

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE C. STATE ACCOUNTING, FISCAL MANAGEMENT, AND PRODUCTIVITY

CHAPTER 2105. ADMINISTRATION OF BLOCK GRANTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2105.001. DEFINITIONS. In this chapter:

(1) "Agency" means:

(A) the Texas Department of Human Services;

(B) the Texas Department of Health;

(C) the Texas Department of Housing and Community Affairs;

(D) the Texas Education Agency;

(E) the Texas Department of Mental Health and Mental

Retardation;

(F) the Texas Department on Aging; or

(G) any other commission, board, department, or state agency

designated to receive block grant funds.

(2) "Block grant" means a program resulting from the

consolidation or transfer of separate federal grant programs,

including federal categorical programs, so that the state

determines the amounts to be allocated or the method of

allocating the amounts to various agencies or programs from the

combined amounts, including a program consolidated or transferred

under the Omnibus Budget Reconciliation Act of 1981 (Pub. L. No.

97-35).

(3) "Program" means an activity designed to deliver services or

benefits provided by state or federal law.

(4) "Provider" means a public or private organization that

receives block grant funds or may be eligible to receive block

grant funds to provide services or benefits to the public,

including:

(A) a local government unit;

(B) a council of government;

(C) a community action agency; or

(D) a private new community developer or nonprofit community

association in a community originally established as a new

community development program under the Urban Growth and New

Community Development Act of 1970 (42 U.S.C. Section 4511 et

seq.).

(5) "Recipient" means an individual or a class of individuals

who receives services or benefits available through block grants.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 173, Sec. 1, eff. Aug.

28, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 6.29, eff. Sept. 1,

1997.

Sec. 2105.002. COMBINATION OF PROGRAMS NOT INTENDED TO REDUCE

SERVICES. The process of combining categorical federal

assistance programs into block grants should not have an overall

effect of reducing the relative proportion of services and

benefits made available to low-income individuals, elderly

individuals, disabled individuals, and migrant and seasonal

agricultural workers.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.003. CHANGE IN FEDERAL LAW OR REGULATION. If a change

in a federal law or regulation does not provide for temporary

waivers to allow compliance with state law and because of the

change an agency or provider does not have sufficient time to

comply with a procedure required by this chapter, the agency or

provider may act in compliance with federal law and shall comply

with procedures required by this chapter as soon as possible.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.004. DISCRIMINATION PROHIBITED. An agency or provider

may not use block grant funds in a manner that discriminates on

the basis of race, color, national origin, sex, or religion.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.005. PRIORITY TO POVERTY PROGRAMS. (a) An agency

should give priority to programs that remedy the causes and cycle

of poverty if:

(1) the alleviation of poverty is a purpose of the block grant;

and

(2) the agency has discretion over the types of programs that

may be funded with the block grant.

(b) In administering a block grant, an agency shall consult:

(1) low-income recipients;

(2) low-income intended recipients; and

(3) organizations representing low-income individuals.

(c) To the extent consistent with the purpose of the block

grant, an agency by rule shall ensure that providers use block

grant funds to the maximum benefit of low-income recipients and

intended recipients.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.006. AGENCY AUDITS. (a) An agency's expenditure of

block grant funds is subject to audit by the state auditor in

accordance with Chapter 321.

(b) The state auditor immediately shall transmit a copy of an

audit of an agency to the governor. Not later than the 30th day

after the date on which an audit of an agency is completed, the

governor shall transmit a copy of the audit to the appropriate

federal authority.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.007. PROVIDER AUDITS. A provider that receives block

grant funds from an agency shall provide the agency with evidence

that an annual audit of the provider has been performed.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.008. UNIFORM MANAGEMENT. Chapter 783 applies to

agencies and providers for the purpose of block grant

administration.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.009. PRIMARY CARE BLOCK GRANT. (a) The Texas

Department of Health shall administer the primary care block

grant if the department satisfies federal requirements relating

to the designation of an agency to administer the grant.

(b) In administering the primary care block grant, the

department may:

(1) receive the primary care block grant funds on behalf of the

state;

(2) spend primary care block grant funds and state funds

specifically appropriated by the legislature to match funds

received under a primary care block grant;

(3) make grants to, advance funds to, contract with, and take

other actions through community health centers that meet the

requirements of 42 U.S.C. Section 254c(e)(3) to provide for the

delivery of primary and supplemental health services to medically

underserved populations of the state;

(4) adopt necessary rules; and

(5) perform other activities necessary to administer the primary

care block grant.

(c) In this section:

(1) "Community health center" has the meaning assigned by 42

U.S.C. Section 254c(a).

(2) "Medically underserved population," "primary health

services," and "supplemental health services" have the meanings

assigned by 42 U.S.C. Section 254c(b).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. DEVELOPMENT OF PLAN; PUBLIC INFORMATION

Sec. 2105.051. DEFINITION. In this subchapter, "plan" means a

report submitted to the federal government that contains a

statement of activities and programs to show the intended and

actual use of block grant funds.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.052. CONTENTS OF PLAN. A plan must describe:

(1) major changes in policy for each program;

(2) the extent of anticipated reductions or increases in

services under the block grant; and

(3) the nature of any fees a recipient must pay to receive

services funded under the block grant.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.053. PUBLIC HEARINGS ON INTENDED USE OF FUNDS. (a)

In developing a request for appropriations before each regular

legislative session, an agency shall hold public hearings in four

locations in different areas of the state to solicit public

comment on the intended use of block grant funds.

(b) An agency must conduct at least two of the hearings required

by this section after normal agency working hours.

(c) An agency may hold a hearing required by this section in

conjunction with:

(1) another agency without regard to whether the block grants

administered by the agencies are for different purposes; or

(2) the governor's office.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.054. NOTICE OF HEARING. (a) An agency shall:

(1) provide notice of a public hearing regarding the plan for a

block grant not later than the 15th day before the date of the

hearing;

(2) post the notice in a conspicuous place in each agency

office;

(3) include in the notice a clear and concise description of the

matters to be considered and a statement of the manner in which

written comments may be submitted;

(4) maintain lists of interested persons;

(5) mail notices of hearings to interested persons; and

(6) conduct other activities necessary to promote public

participation in the public hearing.

(b) A notice prepared under this section must be printed in

English and Spanish.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.055. PUBLIC COMMENTS. (a) An agency shall summarize,

in a fair manner, the types of public comments received by the

agency during public hearings regarding a plan.

(b) If an agency's final decision does not reflect the

recommendations of particular classes of public comments, the

agency shall provide a reasoned response justifying the agency's

decision as to each comment.

(c) An agency shall distribute the summary of public comments

and the responses to the comments as part of the plan and shall:

(1) have the summary and response published in the Texas

Register; and

(2) make the summary and response available to the public.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.056. PUBLIC INFORMATION. (a) An agency shall publish

information for the public:

(1) describing the manner in which the agency's staff develops

preliminary options for the use of block grants; and

(2) stating the period in which the preliminary work is usually

performed.

(b) An agency shall undertake public information activities

necessary to ensure that recipients and intended recipients are

informed of the availability of services and benefits.

(c) Information published under this section must be printed in

English and Spanish.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.057. CONSULTATION ACTIVITIES. (a) An agency shall

consult interested members of the public to assist the agency in

developing preliminary staff recommendations on the use of block

grant funds.

(b) During preparation or amendment of a plan, an agency shall

consult:

(1) affected groups, including local governments, charitable

organizations, and businesses that provide or fund services

similar to the services that may be provided by the agency under

the block grant; and

(2) any state advisory or coordinating council that has

responsibility over programs similar to the programs that may be

provided under the block grant.

(c) An agency that is authorized to approve the allocation of

more than $10 million in block grant funds in a year by a

discretionary manner other than an objective formula required by

federal law shall provide that the consultation required by

Subsections (a) and (b)(1) must occur in each of the agency's

regions.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.058. PUBLIC HEARING BY CERTAIN PROVIDERS. (a) This

section applies to a provider that receives more than $5,000 in

block grant funds to be used as the provider determines

appropriate.

(b) Annually, a provider shall submit evidence to the agency

that a public meeting or hearing was held in a timely manner

solely to seek public comment on the needs or uses of block grant

funds received by the provider.

(c) A provider may hold a meeting or hearing under Subsection

(b) in conjunction with another meeting or hearing of the

provider if the meeting or hearing to consider block grant funds

is clearly noted in an announcement of the other meeting or

hearing.

(d) An agency by rule may require a provider to undertake other

reasonable efforts to seek public participation.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.059. AVAILABILITY OF RULES AND ELIGIBILITY

REQUIREMENTS. An agency shall maintain for public inspection in

each office:

(1) the rules and eligibility requirements relating to the

administration of block grant funds; and

(2) a digest or index to rules and decisions.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER C. COMPLAINTS

Sec. 2105.101. PUBLICATION OF PROCEDURES. An agency shall

distribute publications that describe:

(1) the block grant programs administered by the agency; and

(2) how to make public comments and complaints about the quality

of services funded by the block grant.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.102. INVESTIGATION. (a) An agency shall have a

procedure for investigating complaints about the programs funded

by a block grant.

(b) Before the 31st day after the date on which the complaint is

received, the agency shall:

(1) complete the investigation; or

(2) notify the complainant when the investigation can be

completed, if the investigation cannot be completed within the

period provided by this subsection.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.103. NOTICE TO PROVIDER; RESPONSE. (a) An agency

shall inform a provider of any complaint received concerning the

provider's services.

(b) An agency shall give a provider a reasonable time to respond

to a complaint.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.104. USE OF COMPLAINTS; ANNUAL SUMMARY. (a) An

agency shall use the complaint system to monitor and ensure

compliance with applicable federal and state law.

(b) An agency shall consider the history of complaints regarding

a provider in determining whether to renew a contract or subgrant

for the use of block grant funds by the provider.

(c) An agency shall summarize annually the types of complaints

received by the agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER D. DENIAL OF SERVICES OR BENEFITS

Sec. 2105.151. RIGHT TO REQUEST HEARING ON DENIAL OF SERVICES OR

BENEFITS. Except as provided by Section 2001.223(1), an affected

person who alleges that a provider or an agency has denied all or

part of a service or benefit funded by block grant funds in a

manner that is unjust, discriminatory, or without reasonable

basis in law or fact may request an administrative hearing under

Chapter 2001.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.152. DEPARTMENT OF HUMAN SERVICES PROCEDURES FOR FAIR

HEARING. The Texas Department of Human Services shall use

procedures for conducting a fair hearing under this subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.153. HEARING ON DENIAL OF SERVICES OR BENEFITS BY

AGENCY. (a) An agency administering block grant funds shall

conduct a timely hearing on the denial of a service or benefit by

the agency.

(b) On determining that services were wrongfully denied, an

agency shall take appropriate action to correct the practices or

procedures of the agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.154. HEARING ON DENIAL OF SERVICES OR BENEFITS BY

PROVIDER. (a) The agency that provides block grant funds to a

provider shall conduct a timely hearing on the denial of a

service or benefit by the provider.

(b) A hearing under this section must be held in the locality

served by the provider.

(c) On determining that services were wrongfully denied, an

agency shall take appropriate action to correct the practices or

procedures of the provider.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER E. NONRENEWAL OR REDUCTION OF BLOCK GRANT FUNDS OF

SPECIFIC PROVIDER

Sec. 2105.201. APPLICATION OF SUBCHAPTER; EXCEPTION. (a) This

subchapter applies if:

(1) an agency reduces a provider's block grant funding by 25

percent or more; and

(2) the agency provides the block grant funds to another

provider in the same geographic area to provide similar services.

(b) This subchapter does not apply if a provider's block grant

funding becomes subject to the agency's competitive bidding rules

requiring the agency to invite bids for competitive evaluation.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.202. RULES; CONSIDERATIONS. (a) An agency shall

adopt specific rules defining good cause for nonrenewal of a

provider's contract or reduction of a provider's funding.

(b) In deciding whether to renew a provider's contract or to

reduce a provider's funding, an agency shall consider:

(1) the effectiveness of services rendered by various providers;

(2) the cost efficiency of programs undertaken by each provider;

(3) the extent to which the services of each provider meet the

needs of groups or classes of individuals who are poor or

underprivileged or have a disability;

(4) the degree to which services can be provided by other

programs in that area;

(5) the extent to which recipients are involved in the

providers' decision making; and

(6) the need to provide services in the state without

discrimination as to race, religion, or geographic region.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.203. NOTICE TO PROVIDER OF REDUCTION. Not later than

the 30th day before the date on which block grant funds are

reduced, an agency shall send a provider a written statement

specifying the reason for reducing the funding.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.204. HEARING ON REDUCTION OF FUNDING. (a) After

receiving notice that block grant funds are to be reduced as

provided by Section 2105.203, a provider may request an

administrative hearing under Chapter 2001 if the provider alleges

that a reduction of funding:

(1) violates the rules adopted under Section 2105.202(a);

(2) is discriminatory; or

(3) is without reasonable basis in law or fact.

(b) Not later than the 30th day after the date the request is

received, the agency shall conduct a hearing to determine whether

the funding should be reduced. The agency and the provider may

agree to postpone the hearing.

(c) An agency shall hold at least one session of the hearing in

the locality served by the provider and shall hear local public

comment on the matter at that time if requested to do so by:

(1) a local elected official; or

(2) an organization with 25 or more members.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.205. INTERIM CONTRACT PENDING HEARING. If a provider

requests an administrative hearing under Section 2105.204, the

agency may enter into an interim contract with the provider or

another provider for the services formerly provided by the

provider while administrative or judicial proceedings are

pending.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER F. REDUCTION OF BLOCK GRANT FUNDS FOR GEOGRAPHIC AREA

Sec. 2105.251. APPLICATION OF SUBCHAPTER; EXCEPTION. (a) This

subchapter applies if:

(1) an agency reduces a provider's block grant funding by 25

percent or more; and

(2) the agency does not provide the block grant funds to another

provider in the same geographic area.

(b) This subchapter does not apply if the provider received

block grant funds for a specified period under a competitive

evaluation of proposals.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.252. NOTICE TO PROVIDER. Not later than the 30th day

before the date on which the block grant funds are to be reduced,

an agency shall send a provider a written statement specifying

the reason for reducing the funding. The statement must be sent

to the provider so that the provider has sufficient time to

participate in public hearings and consultation proceedings

provided by Subchapter B.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.253. RULES; CONSIDERATIONS. The rules adopted under

Section 2105.202(a) and the considerations provided by Section

2105.202(b) apply to a reduction of block grant funds under this

subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER G. TERMINATION OF BLOCK GRANT FUNDS

Sec. 2105.301. NOTICE TO PROVIDER. An agency that proposes to

terminate block grant funds of a provider that has violated the

terms of a contract or grant shall send the provider a written

statement specifying the reasons for the termination not later

than the 31st day before the termination date.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2105.302. HEARING. (a) After receiving notice of

termination of a contract or subgrant from block grant funds, a

provider may request an administrative hearing under Chapter

2001.

(b) Not later than the 30th day after the date the request is

received, the agency shall conduct a hearing to determine whether

the funding should be terminated. The agency and the provider may

agree to postpone the hearing.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER H. JUDICIAL REVIEW

Sec. 2105.351. JUDICIAL REVIEW. A party to a hearing under

Subchapter D, E, F, or G may seek judicial review of the agency's

action as provided by Subchapter G, Chapter 2001.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 2106. INDIRECT COST RECOVERY PROGRAM

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE C. STATE ACCOUNTING, FISCAL MANAGEMENT, AND PRODUCTIVITY

CHAPTER 2106. INDIRECT COST RECOVERY PROGRAM

Sec. 2106.001. DEFINITIONS. In this chapter:

(1) "Federally reimbursable indirect cost" means a cost, as

defined by Office of Management and Budget Circular No. A-87 or a

subsequent revision of or successor to that circular, that is:

(A) incurred by a state agency in support of a federally funded

program, other than a research program funded by a federal grant

at an institution of higher education; and

(B) eligible for reimbursement from the federal government.

(2) "Indirect cost" means the cost of administering a state or

federally funded program and includes a cost of providing a

statewide support service. The term does not include the actual

costs of the program.

(3) "State agency" means a department, board, commission, or

other entity in the executive branch of state government that has

statewide jurisdiction and administers a program to provide a

service to the public or to regulate persons engaged in an

occupation or activity.

(4) "Support service" includes accounting, auditing, budgeting,

centralized purchasing, and legal services.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2106.002. STATEWIDE COST ALLOCATION PLAN. (a) The office

of the governor shall prepare annually a statewide cost

allocation plan.

(b) The plan must:

(1) identify the costs of providing statewide support services

to each state agency;

(2) allocate to each state agency an appropriate portion of the

total costs of statewide support services, including costs

identified under Subdivision (1);

(3) identify, to the extent possible, the amount of federally

reimbursable indirect costs in each allocated portion; and

(4) develop and prescribe a billing procedure that ensures each

state agency is billed for all costs allocated to the agency

under Subdivision (2) for which the agency is not obligated to

pay another state agency under other law.

(c) The office of the governor shall distribute a copy of the

plan to each state agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 419, Sec. 1, eff.

Sept. 1, 2001.

Sec. 2106.003. AGENCY INDIRECT COST RECOVERY PLAN. (a) A state

agency that receives federal money or charges a fee for a service

it provides shall prepare annually an indirect cost recovery

plan.

(b) The plan must include proposals to recover the indirect

costs of the agency's programs, including the portion of

statewide support service costs allocated to the agency under the

statewide cost allocation plan.

(c) A state agency that receives federal money shall also

prepare a separate schedule indicating its federally reimbursable

indirect costs.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2106.004. TECHNICAL ASSISTANCE. The office of the governor

shall provide to a state agency on request technical assistance

for developing the agency's indirect cost recovery plan.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2106.005. AGENCY RECOVERY OF INDIRECT COSTS. A state

agency shall implement its indirect cost recovery plan by:

(1) applying for reimbursement for federally reimbursable

indirect costs; and

(2) when permitted by law, setting fees and billing rates at

amounts sufficient to recover the indirect costs of the agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2106.006. GENERAL REVENUE FUND REIMBURSEMENT. (a) Subject

to Subsection (c), a state agency shall send to the comptroller

for deposit to the credit of the general revenue fund:

(1) the amount of federal money received by the agency for

federally reimbursable indirect costs to the extent that the

indirect costs are statewide allocated costs for which the agency

is billed under Section 2106.002(b);

(2) the amount the agency has received in fees:

(A) that in accordance with Section 2106.005(2) should be

accounted for as payment for the cost of providing statewide

support services to the agency; and

(B) to the extent the agency is billed for those amounts under

Section 2106.002(b); and

(3) any remaining amounts still necessary to pay the amount

billed under Section 2106.002(b).

(b) Subject to Subsection (c), to the extent the amount billed

under Section 2106.002(b) is not totally paid under Subsections

(a)(1) and (a)(2), the comptroller shall transfer to the general

revenue fund the appropriate amount charged against items of

appropriation in connection with which the remaining unpaid

statewide allocated costs were incurred.

(c) The legislature may provide in the General Appropriations

Act that payment of the amount billed under Section 2106.002(b)

is waived to the extent payment would be made from a state

agency's general revenue appropriation.

(d) A state agency shall send to the comptroller information the

comptroller requires to transfer amounts under Subsection (b).

(e) The comptroller shall adopt rules necessary to prescribe:

(1) the timing and method of transfers under this section; and

(2) the manner in which a state agency shall send to the

comptroller information the comptroller requires to transfer

amounts under Subsection (b).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.63, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 419, Sec. 2, eff. Sept.

1, 2001.

Sec. 2106.007. APPROPRIATION OF FEDERALLY REIMBURSED INDIRECT

COSTS. (a) The legislature may appropriate to a state agency

for any purpose the amount of federal money the agency is

estimated to receive for federally reimbursable indirect costs

during a fiscal biennium.

(b) The appropriation for a state agency may include the amount

of federal money for federally reimbursable indirect costs that

the agency recovers during a fiscal biennium that exceeds the

estimated amount.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2106.008. INDIRECT COSTS ASSOCIATED WITH CERTAIN TEXAS

DEPARTMENT OF TRANSPORTATION AGREEMENTS. The executive director

of the Texas Department of Transportation may waive the

application of this chapter to indirect costs of the department

associated with an agreement entered into by the department with

another agency of this state or a local governmental entity if

the agreement relates to:

(1) the development of a transportation project; or

(2) a program administered by the department.

Added by Acts 1997, 75th Leg., ch. 517, Sec. 1, eff. May 31,

1997.



CHAPTER 2107. COLLECTION OF DELINQUENT OBLIGATIONS TO STATE

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE C. STATE ACCOUNTING, FISCAL MANAGEMENT, AND PRODUCTIVITY

CHAPTER 2107. COLLECTION OF DELINQUENT OBLIGATIONS TO STATE

Sec. 2107.001. DEFINITIONS. In this chapter:

(1) "Obligation" includes a debt, judgment, claim, account, fee,

fine, tax, penalty, interest, loan, charge, or grant.

(2) "State agency" means an agency, board, commission,

institution, or other unit of state government.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2107.002. AGENCY COLLECTION PROCESS. (a) The attorney

general shall adopt uniform guidelines for the process by which a

state agency collects delinquent obligations owed to the agency.

(b) A state agency that collects delinquent obligations owed to

the agency shall establish procedures by rule for collecting a

delinquent obligation and a reasonable period for collection. The

rules must conform to the guidelines established by the attorney

general.

(c) Until a state agency adopts rules under this section, the

attorney general by rule may establish collection procedures for

the agency, including the period for collecting a delinquent

obligation.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2107.003. COLLECTION BY ATTORNEY GENERAL OR OUTSIDE AGENT.

(a) Except as provided by Subsection (c) or (c-1), a state

agency shall refer an uncollected and delinquent obligation that

meets the referral guidelines established by the attorney general

to the attorney general for further collection efforts. The

state agency must refer the obligation on or before the 90th day

after the date the obligation becomes past due or delinquent.

(b) The attorney general:

(1) may provide legal services for collection of the obligation;

(2) may authorize the requesting state agency to employ, retain,

or contract with, subject to approval by the attorney general and

subject to the agency's compliance with applicable guidelines

established by the attorney general, one or more persons to

collect the obligation; or

(3) if the attorney general determines it to be economical and

in the best interest of the state, may contract on behalf of the

state agency with one or more persons to collect the obligation.

(c) The comptroller may employ, retain, or contract with a

person other than a full-time state employee to collect

delinquent obligations that are owed the comptroller in the

comptroller's official capacity, are not collected through normal

collection procedures, and do not meet the referral guidelines

adopted for collection by the attorney general. A proposed

contract under this subsection shall be reviewed by the attorney

general. A person contracting with the comptroller under this

subsection is entitled to a collection fee, as provided under the

contract, in an amount not to exceed 30 percent of the full

amount of the obligation.

(c-1) The comptroller may also contract with one or more persons

to collect delinquent obligations that have been referred to the

attorney general and that the attorney general has returned to

the comptroller after exhausting all reasonable collection

efforts. A proposed contract under this subsection shall be

reviewed by the attorney general. A person contracting with the

comptroller under this subsection is entitled to a collection fee

equal to 30 percent of the full amount of the obligation

collected.

(d) The agency contracting under Subsection (b) or (c) is

entitled to recover from the obligor, in addition to the amount

of the obligation, reasonable costs incurred in undertaking the

collection, including the costs of a contract under this section,

in an amount not to exceed 30 percent of the total amount of the

obligation.

(e) A person awarded a contract under Subsection (b), (c), or

(c-1) may not file suit or otherwise pursue judicial action to

collect the obligation owed in a court of this state or another

state on behalf of the contracting state agency.

(f) Except as provided by Subsection (b)(3), a state agency may

determine in its sole discretion which obligations to refer to a

private collection firm for collection.

(g) The contracting state agency may provide a person

contracting under Subsection (b), (c), or (c-1) any information,

including confidential information, that the agency is not

prohibited from sharing with another state or with the United

States and that is:

(1) in the custody of the agency owed the obligation; and

(2) necessary to the collection of the obligation.

(h) A person acting under a contract formed under Subsection

(b), (c), or (c-1) and each employee or agent of that person is

subject to all statutory prohibitions against the wrongful

disclosure of confidential information that the contracting state

agency and its employees are subject to. A contractor's employee

is subject to the same penalties for wrongful disclosure of

confidential information as would apply to the employees of the

contracting agency.

(i) The contracting agency shall require a person who contracts

under Subsection (b), (c), or (c-1) to obtain and maintain

insurance adequate to provide reasonable coverage for damages

negligently, recklessly, or intentionally caused by the

contractor or the contractor's employee or agent in the course of

collecting an obligation under the contract.

(j) A person who contracts with a state agency under this

section is subject to Chapter 392, Finance Code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 653, Sec. 1, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1386, Sec. 1, eff. September 1, 2007.

Sec. 2107.004. NOTICE BY COMPTROLLER TO ATTORNEY GENERAL FOR

FURTHER COLLECTION. Except as provided by Section 2107.003, not

later than the 30th day after the comptroller determines that its

efforts to collect a delinquent obligation have failed, the

comptroller shall report the uncollected and delinquent

obligation to the attorney general for further collection

efforts.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 653, Sec. 2, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 470, Sec. 1, eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1386, Sec. 2, eff. September 1, 2007.

Sec. 2107.005. REPORTS TO ATTORNEY GENERAL. The attorney

general may develop specific reporting procedures for each state

agency and may adopt rules relating to the reports, including

rules specifying when an agency must report and what information

must be included in the report. Each state agency shall file an

annual debt report with the attorney general not later than the

90th day after the end of each fiscal year. The report shall

contain the information required by rules adopted under this

section by the attorney general.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 470, Sec. 2, eff.

Sept. 1, 1999.

Sec. 2107.006. ATTORNEY FEES AND COSTS. In any proceeding under

this chapter or other law in which the state seeks to collect or

recover a delinquent obligation or damages, the attorney general

may recover reasonable attorney fees, investigative costs, and

court costs incurred on behalf of the state in the proceeding in

the same manner as provided by general law for a private

litigant.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2107.007. RETENTION OF COLLECTION FEE. (a) An obligation

reported to the attorney general for collection under this

chapter is subject to a collection fee for the use and benefit of

the attorney general as provided by legislative appropriation.

(b) The attorney general may retain the amount of the collection

fee from the amount of the obligation collected.

(c) A collection fee may not be retained from amounts collected

for the unemployment compensation fund established under

Subchapter B, Chapter 203, Labor Code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 8.18, eff.

Sept. 1, 1999.

Sec. 2107.008. PAYMENTS TO DEBTORS OR DELINQUENTS PROHIBITED.

(a) Except as provided by this section, a state agency, as a

ministerial duty, may not use funds in or outside of the state

treasury to pay a person if Section 403.055 prohibits the

comptroller from issuing a warrant or initiating an electronic

funds transfer to the person.

(b) Except as provided by this section, a state agency may

refuse to use funds in or outside of the state treasury to pay a

person if the person is indebted to the state or has a tax

delinquency and the agency is responsible for collecting that

indebtedness or delinquency. This subsection applies only if

Section 403.055 does not prohibit the comptroller from issuing a

warrant or initiating an electronic funds transfer to the person.

(c) A state agency may not pay the assignee of a person that the

agency may not pay under Subsection (a) if Section 403.055

prohibits the comptroller from issuing a warrant or initiating an

electronic funds transfer to the assignee. The agency may refuse

to pay the assignee of a person that the agency may refuse to pay

under Subsection (b) if the assignment became effective after the

person became indebted to the state or incurred a tax

delinquency.

(d) A state agency that Subsection (a) prohibits from making a

payment to a person also is prohibited from paying any part of

that payment to:

(1) the person's estate;

(2) the distributees of the person's estate; or

(3) the person's surviving spouse.

(e) A state agency that may refuse to make a payment to a person

under Subsection (b) also may refuse to make any part of that

payment to:

(1) the person's estate;

(2) the distributees of the person's estate; or

(3) the person's surviving spouse.

(f) This section neither prohibits a state agency from paying

nor authorizes a state agency to refuse to pay a person or the

person's assignee if the agency determines that the person is

complying with an installment payment agreement or similar

agreement between the agency and that person to pay or eliminate

the debt or delinquency.

(g) The comptroller may not reimburse a state agency for a

payment that the comptroller determines was made in violation of

Subsection (a).

(h) Subsection (b) does not authorize a state agency to refuse

to pay:

(1) the compensation of a state officer or employee; or

(2) the remuneration of an individual if the remuneration is

being paid by a private person through the agency.

(i) Subsection (b) does not authorize a state agency to refuse

to make a payment if:

(1) the payment would be made in whole or in part with money

paid to the state by the United States; and

(2) the agency determines that federal law:

(A) requires the payment to be made; or

(B) conditions the state's receipt of the money on the payment

being made.

(j) A state agency may not refuse to make a payment under

Subsection (b) before the agency has provided the person with an

opportunity to exercise any due process or other constitutional

or statutory protection that must be accommodated before the

agency or the state may begin a collection action or procedure.

(k) Subsection (a) does not prohibit a state agency from making

a payment if each state agency that properly reported the person

to the comptroller under Section 403.055(f) consents to the

payment.

(l) This section does not apply to the extent that Section

57.482, Education Code, applies.

(m) This section applies to a payment only if the comptroller is

not responsible under Section 404.046, 404.069, or 2103.003 for

issuing a warrant or initiating an electronic funds transfer to

make the payment.

(n) In this section:

(1) "Compensation," "state officer or employee," and "tax

delinquency" have the meanings assigned by Section 403.055.

(2) "State agency" has the meaning assigned by Section 403.055,

notwithstanding Section 2107.001.

Added by Acts 1999, 76th Leg., ch. 1467, Sec. 1.29, eff. Oct. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 44, eff.

June 15, 2001.



CHAPTER 2109. VOLUNTEERS

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE C. STATE ACCOUNTING, FISCAL MANAGEMENT, AND PRODUCTIVITY

CHAPTER 2109. VOLUNTEERS

Sec. 2109.001. DEFINITIONS. In this chapter:

(1) "Governmental entity" means a state agency or any other

governmental entity supported in whole or in part by funds

received from the state.

(2) "Human services" means providing for basic human mental or

physical needs.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2109.002. USE OF VOLUNTEERS FOR HUMAN SERVICES. A

governmental entity that provides human services shall use

volunteers, if feasible, to assist in providing human services of

a high quality.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2109.003. DEVELOPMENT OF PROGRAMS. (a) Each governmental

entity shall develop a volunteer program.

(b) In developing the program, the governmental entity shall

consider volunteers a resource that requires advance planning and

preparation for effective use.

(c) The governmental entity shall include, if practicable,

volunteers in addition to paid staff in planning the

implementation of the program.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2109.004. PROGRAM REQUIREMENTS AND GUIDELINES. (a) A

volunteer program must include:

(1) an effective training program for paid staff and prospective

volunteers;

(2) the use of paid staff to plan and implement the volunteer

program;

(3) an evaluation mechanism to assess:

(A) the performance of the volunteers;

(B) the cooperation of paid staff with the volunteers; and

(C) the volunteer program; and

(4) follow-up studies to ensure the effectiveness of the

volunteer program.

(b) A volunteer program may:

(1) establish a program to reimburse volunteers for actual and

necessary expenses incurred in the performance of volunteer

services;

(2) establish an insurance program to protect volunteers in the

performance of volunteer services;

(3) cooperate with private organizations that provide services

similar to those provided by the governmental entity; and

(4) purchase engraved certificates, plaques, pins, or awards of

a similar nature, with a value that does not exceed $75 for each

volunteer, to recognize special achievement and outstanding

services of volunteers.

(c) This section applies to a volunteer program of a

governmental entity, regardless of whether the governmental

entity provides human services.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2109.005. MERIT PAY; PERFORMANCE EVALUATIONS. A

governmental entity that has a volunteer program shall consider

the use of volunteers in determining merit pay increases and

performance evaluations.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2109.006. STATE BUDGET RECOMMENDATIONS. During the

preparation of budget recommendations, the Legislative Budget

Board shall review the use of funds requested for volunteer

programs.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 2110. STATE AGENCY ADVISORY COMMITTEES

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE C. STATE ACCOUNTING, FISCAL MANAGEMENT, AND PRODUCTIVITY

CHAPTER 2110. STATE AGENCY ADVISORY COMMITTEES

Sec. 2110.001. DEFINITION. In this chapter, "advisory

committee" means a committee, council, commission, task force, or

other entity with multiple members that has as its primary

function advising a state agency in the executive branch of state

government.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 16.01(a), eff. Sept.

1, 1997. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 45, eff.

Sept. 1, 2001.

Sec. 2110.0011. APPLICABILITY OF CHAPTER. This chapter applies

unless and to the extent:

(1) another state law specifically states that this chapter does

not apply; or

(2) a federal law or regulation:

(A) imposes an unconditional requirement that irreconcilably

conflicts with this chapter; or

(B) imposes a condition on the state's eligibility to receive

money from the federal government that irreconcilably conflicts

with this chapter.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 46, eff. Sept. 1,

2001.

Sec. 2110.0012. ESTABLISHMENT OF ADVISORY COMMITTEES. For

purposes of this chapter, a state agency has established an

advisory committee if:

(1) state or federal law has specifically created the committee

to advise the agency; or

(2) the agency has, under state or federal law, created the

committee to advise the agency.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 46, eff. Sept. 1,

2001.

Sec. 2110.002. COMPOSITION OF ADVISORY COMMITTEES. (a) An

advisory committee must be composed of a reasonable number of

members not to exceed 24.

(b) The composition of an advisory committee that advises a

state agency regarding an industry or occupation regulated or

directly affected by the agency must provide a balanced

representation between:

(1) the industry or occupation; and

(2) consumers of services provided by the agency, industry, or

occupation.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 16.01(a), eff. Sept.

1, 1997. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 47, eff.

Sept. 1, 2001.

Sec. 2110.003. PRESIDING OFFICER. (a) An advisory committee

shall select from among its members a presiding officer.

(b) The presiding officer shall preside over the advisory

committee and report to the advised state agency.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 16.01(a), eff. Sept.

1, 1997. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 48, eff.

Sept. 1, 2001.

Sec. 2110.004. REIMBURSEMENT OF MEMBERS' EXPENSES;

APPROPRIATIONS PROCESS. (a) Notwithstanding other law, the

manner and amount of reimbursement for expenses, including travel

expenses, of members of an advisory committee may be prescribed

only:

(1) by the General Appropriations Act; or

(2) through the budget execution process under Chapter 317 if

the advisory committee is created after it is practicable to

address the existence of the committee in the General

Appropriations Act.

(b) A state agency that is advised by an advisory committee must

request authority to reimburse the expenses of members of the

committee through the appropriations or budget execution process,

as appropriate, if the agency determines that the expenses of

committee members should be reimbursed. The request must:

(1) identify the costs related to the advisory committee's

existence, including the cost of agency staff time spent in

support of the committee's activities;

(2) state the reasons the advisory committee should continue in

existence; and

(3) identify any other advisory committees created to advise the

agency that should be consolidated or abolished.

(c) As part of the appropriations and budget execution process,

the governor and the Legislative Budget Board shall jointly

identify advisory committees that should be abolished. The

comptroller may recommend to the governor and the Legislative

Budget Board that an advisory committee should be abolished.

(d) The General Appropriations Act may provide for reimbursing

the expenses of members of certain advisory committees without

providing for reimbursing the expenses of members of other

advisory committees.

(e) This section does not apply to an advisory committee the

services of which are determined by the governing board of a

retirement system trust fund to be necessary for the performance

of the governing board's fiduciary duties under the state

constitution.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 16.01(a), eff. Sept.

1, 1997.

Sec. 2110.005. AGENCY-DEVELOPED STATEMENT OF PURPOSE AND TASKS;

REPORTING REQUIREMENTS. A state agency that establishes an

advisory committee shall by rule:

(1) state the purpose and tasks of the committee; and

(2) describe the manner in which the committee will report to

the agency.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 16.01(a), eff. Sept.

1, 1997. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 49, eff.

Sept. 1, 2001.

Sec. 2110.006. AGENCY EVALUATION OF COMMITTEE COSTS AND

EFFECTIVENESS. A state agency that has established an advisory

committee shall evaluate annually:

(1) the committee's work;

(2) the committee's usefulness; and

(3) the costs related to the committee's existence, including

the cost of agency staff time spent in support of the committee's

activities.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 16.01(a), eff. Sept.

1, 1997. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 50, eff.

Sept. 1, 2001.

Sec. 2110.007. REPORT TO THE LEGISLATIVE BUDGET BOARD. A state

agency that has established an advisory committee shall report to

the Legislative Budget Board the information developed in the

evaluation required by Section 2110.006. The agency shall file

the report biennially in connection with the agency's request for

appropriations.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 16.01(a), eff. Sept.

1, 1997. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 51, eff.

Sept. 1, 2001.

Sec. 2110.008. DURATION OF ADVISORY COMMITTEES. (a) A state

agency that has established an advisory committee may designate

the date on which the committee will automatically be abolished.

The designation must be by rule. The committee may continue in

existence after that date only if the agency amends the rule to

provide for a different abolishment date.

(b) Unless the state agency that establishes an advisory

committee designates a different date under Subsection (a), the

committee is automatically abolished on the later of:

(1) September 1, 2005; or

(2) the fourth anniversary of the date of its creation.

(c) An advisory committee that state or federal law has

specifically created as described in Section 2110.0012(1) is

considered for purposes of Subsection (b)(2) to have been created

on the effective date of that law unless the law specifically

provides for a different date of creation.

(d) This section does not apply to an advisory committee that

has a specific duration prescribed by statute.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 16.01(a), eff. Sept.

1, 1997. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 52, eff.

Sept. 1, 2001.



CHAPTER 2111. STATE AGENCY REPORTING OF TECHNOLOGICAL INNOVATIONS

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE C. STATE ACCOUNTING, FISCAL MANAGEMENT, AND PRODUCTIVITY

CHAPTER 2111. STATE AGENCY REPORTING OF TECHNOLOGICAL INNOVATIONS

Sec. 2111.001. DEFINITION. In this chapter, "state agency":

(1) means an office, institution, or other agency that:

(A) is in the executive branch of state government;

(B) has authority that is not limited to a geographic portion of

the state; and

(C) was created by the constitution or a statute of this state;

and

(2) does not include an institution of higher education as

defined by Section 61.003, Education Code.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 16.02(a), eff. Sept.

1, 1997.

Sec. 2111.002. REPORTING. Each state agency shall report to the

lieutenant governor and the speaker of the house of

representatives any technological innovation developed by the

agency that:

(1) has potential commercial application, is proprietary, or

could be protected under intellectual property laws; and

(2) was developed:

(A) during the preceding calendar year; or

(B) before the preceding calendar year but was not previously

reported to the lieutenant governor and the speaker of the house

of representatives.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 16.02(a), eff. Sept.

1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

977, Sec. 1, eff. June 18, 2005.



CHAPTER 2112. UTILITY BILLING AUDITS BY STATE AGENCIES AND INSTITUTIONS OF HIGHER EDUCATION

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE C. STATE ACCOUNTING, FISCAL MANAGEMENT, AND PRODUCTIVITY

CHAPTER 2112. UTILITY BILLING AUDITS BY STATE AGENCIES AND

INSTITUTIONS OF HIGHER EDUCATION

Sec. 2112.001. AUDIT REQUIREMENT. (a) Except as provided by

Section 2112.003, every four years each state agency and

institution of higher education shall perform an audit of its

electric, telephone, gas, and water utility billing during the

preceding four years or the maximum recovery period.

(b) The agency or institution may contract with a private

consultant in the performance of the audit.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 16.03(a), eff. Sept.

1, 1997.

Sec. 2112.002. FACTS DETERMINED BY AUDIT. The audit must

provide information to allow the agency or institution to ensure

that it is properly classified and subscribed and that the

amounts paid for service are proper.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 16.03(a), eff. Sept.

1, 1997.

Sec. 2112.003. DECIDING WHETHER AUDIT WILL BE COST-EFFECTIVE.

(a) Before the agency or institution conducts an audit, it shall

analyze the potential benefit of the audit.

(b) The agency or institution is not required to perform the

audit if it determines that the savings and refunds provided by

the audit will not exceed its cost.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 16.03(a), eff. Sept.

1, 1997.

Sec. 2112.004. RECOVERING REFUNDS; PAYING FOR AUDIT OUT OF

REFUNDS. (a) The audit must be funded from refunds received as

a result of the audit.

(b) The agency or institution shall take appropriate action to

recover any refund due.

(c) The attorney general may assist in recovering a refund.

(d) The amount of any refunds received shall be deposited in the

state treasury to the credit of the general revenue fund. The

costs of the audit shall be paid from amounts appropriated from

those funds for that purpose.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 16.03(a), eff. Sept.

1, 1997.

Sec. 2112.005. REPORTS. (a) During January and June of each

year during which an audit is being conducted, the agency or

institution shall submit to the Legislative Budget Board and

comptroller a report on the status of the audit. The report must

include a summary of the costs of the audit, current audit

activity, a schedule of future activity, audit recommendations

and results, pending refunds, and recovered refunds.

(b) Not later than the 30th day after the date an audit is

completed, the agency or institution shall submit to the

Legislative Budget Board and comptroller a report on:

(1) the savings resulting from the audit, including their

source; and

(2) the costs of the audit.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 16.03(a), eff. Sept.

1, 1997.



CHAPTER 2113. USE OF APPROPRIATED MONEY

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE C. STATE ACCOUNTING, FISCAL MANAGEMENT, AND PRODUCTIVITY

CHAPTER 2113. USE OF APPROPRIATED MONEY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2113.001. DEFINITIONS. Except as otherwise provided by

this chapter, in this chapter:

(1) "Appropriated money" means money appropriated by the

legislature through the General Appropriations Act or other law.

(2) "State agency" means:

(A) a department, commission, board, office, or other entity in

the executive branch of state government;

(B) the supreme court, the court of criminal appeals, another

entity in the judicial branch of state government with statewide

authority, or a court of appeals; or

(C) a university system or an institution of higher education as

defined by Section 61.003, Education Code, except that a public

junior college is excluded from the meaning of the term in all of

Subchapter C except Section 2113.101 and all of Subchapter D

except Section 2113.205.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 4, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 53, eff.

June 15, 2001.

SUBCHAPTER B. RESTRICTIONS ON OFFICERS AND EMPLOYEES

Sec. 2113.011. PUBLICITY. (a) A state agency may not use

appropriated money to publicize or direct attention to an

individual officer or employee of state government.

(b) A state agency may not use appropriated money to:

(1) maintain a publicity office or department;

(2) employ an individual who has the title or duties of a public

relations or press agent; or

(3) pay a public relations agent or business.

(c) Subject to Section 2113.107(d), the executive head of a

state agency who considers it necessary or in the public interest

may issue through agency channels oral or written information

relating to the activities or legal responsibilities of the

agency. The information must be issued in the name of the state

agency and include the name of the individual authorized to issue

the information.

(d) An institution of higher education may operate a news and

information service for the benefit of the public if the

operation has been authorized and approved by the institution's

governing body.

(e) This section does not prohibit the use of appropriated money

for publicity functions authorized under Chapter 193, Acts of the

56th Legislature, Regular Session, 1959 (Article 6144e, Vernon's

Texas Civil Statutes).

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 4, eff. Sept. 1,

1999.

Sec. 2113.012. USE OF ALCOHOLIC BEVERAGES. A state agency may

not use appropriated money to compensate an officer or employee

who uses alcoholic beverages on active duty.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 4, eff. Sept. 1,

1999.

Sec. 2113.013. USE OF MOTOR VEHICLE. (a) Except as provided by

Subsection (b), an officer or employee of a state agency may not

use a state-owned or state-leased motor vehicle except on

official state business.

(b) The administrative head of a state agency may authorize an

officer or employee to use a state-owned or state-leased motor

vehicle to commute to and from work when the administrative head

determines that the use may be necessary to ensure that vital

agency functions are performed. The name and job title of each

individual authorized under this subsection, and the reasons for

the authorization, must be included in the report required by

Section 2101.0115.

(c) A state agency may not use appropriated money to compensate

an individual who violates Subsection (a).

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 4, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 54, eff.

Sept. 1, 2001.

Sec. 2113.014. EMPLOYEE STANDARDS OF CONDUCT. (a) A state

agency may not use appropriated money to compensate a state

employee who violates a standard of conduct described by Section

572.051.

(b) A state agency shall provide each state employee it employs

a copy of this section and the standards of conduct described by

Section 572.051 and require a signed receipt on delivery. A new

copy and receipt are required if one of those provisions is

changed.

(c) A state agency shall maintain receipts collected from

current state employees under this section in a manner accessible

for public inspection.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 4, eff. Sept. 1,

1999.

SUBCHAPTER C. RESTRICTIONS ON GOODS AND SERVICES

Sec. 2113.101. ALCOHOLIC BEVERAGES. A state agency may not use

appropriated money to purchase an alcoholic beverage except for

authorized law enforcement purposes. A state agency may not use

appropriated money to pay or reimburse a travel expense that was

incurred for an alcoholic beverage.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 4, eff. Sept. 1,

1999.

Sec. 2113.102. AUDITS. (a) A state agency may not use

appropriated money to contract with a person to audit the

financial records or accounts of the agency except as provided

by:

(1) Subsections (b), (c), and (d);

(2) Chapter 466, pertaining to the state lottery;

(3) Chapter 2306, pertaining to the Texas Department of Housing

and Community Affairs; and

(4) Chapter 361, Transportation Code, pertaining to the Texas

Turnpike Authority division of the Texas Department of

Transportation.

(b) A state agency may use appropriated money to finance a

supplemental audit of payments received from the government of

the United States if the audit is required as a condition of

receipt of the money and an amount for the audit is provided by

the federal grant, allocation, aid, or other payment.

(c) A state agency providing grants, loans, or other money to an

entity other than a state agency may require, as a condition of

receipt of the money, that the recipient have an annual,

independent audit performed and submitted to the agency. An

agency may require its internal audit staff to make an annual

inspection visit to the recipient of the money. After notice of

the meeting of the governing body of an agency at which the

matter will be included on the agenda, the agency shall take

action on any exceptions noted in independent audits received

under this subsection and provide documentation of that action to

the state auditor, the Legislative Audit Committee, the

Legislative Budget Board, and the budget division of the

governor's office.

(d) Subsection (a) does not apply to the appointment of an

internal auditor under Section 2102.006 or to a contract with the

state auditor.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 4, eff. Sept. 1,

1999.

Sec. 2113.103. POSTAGE AND POSTAL SERVICES. (a) A state agency

should use the most cost-effective means of postal service

available. A state agency may use appropriated money to purchase

any form of mailing service available from the United States

Postal Service that results in lower cost to the agency and

affords service comparable in quality to other available postal

services. The comptroller shall assist state agencies in

determining the types and comparability of postal services

available from the United States Postal Service.

(b) Except as provided by Subsections (c) and (d), a state

agency may use appropriated money to purchase postage or rent a

post office box only from the United States Postal Service.

(c) An agency other than an institution of higher education as

defined by Section 61.003, Education Code, that spends for

postage in a fiscal year an amount that exceeds the dollar amount

set by the General Appropriations Act as the maximum expenditure

for postage shall purchase or rent a postage meter machine and

record all purchases of postage on the machine except purchases

of postage for employees in field offices and traveling

employees. The rental of a postage meter machine by a state

agency, including an institution of higher education, the

legislature, or an agency in the legislative branch of state

government, must be from a company approved by the comptroller.

The comptroller by rule shall adopt procedures for the renting

entity to pay for postage.

(d) Subsection (b) does not apply to a reimbursement:

(1) to an authorized petty cash account;

(2) to a state employee for an emergency purchase of postage or

emergency payment of post office box rent;

(3) that is received by a state agency for authorized services

and is appropriated directly to the receiving agency; or

(4) under a contract for mailing services that may include

postage, if the contract has been approved by the comptroller.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 4, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.68, eff. September 1, 2007.

Sec. 2113.104. MEMBERSHIPS IN AND DUES FOR PROFESSIONAL

ORGANIZATIONS. (a) Except as provided by Subsection (b), a

state agency may not use appropriated money to pay for membership

in or dues for a professional organization unless the

administrative head of the agency, or that person's designee,

first reviews and approves the expenditure.

(b) This section does not apply to a state library.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 4, eff. Sept. 1,

1999.

Sec. 2113.105. INDOOR PLANTS. A state agency may not use

appropriated money to purchase, lease, or maintain a live or

artificial indoor plant unless the agency is an institution of

higher education and the plant is to be used for educational or

research purposes.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 4, eff. Sept. 1,

1999.

Sec. 2113.106. STATE FACILITIES FOR MEETINGS, CONFERENCES, AND

EXAMINATIONS. A state agency shall use state-owned or

state-occupied facilities for meetings, conferences, and

administration of group examinations and may not use appropriated

money to lease private facilities for these purposes unless state

facilities are not available when needed, are not adequate to

accommodate the meeting, conference, or examination, or are not

an economically favorable alternative to other facilities.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 4, eff. Sept. 1,

1999.

Sec. 2113.107. PERIODICALS AND OTHER PUBLICATIONS. (a) Except

as provided by Subsection (b), a state agency may not use

appropriated money to publish a periodical or other publication

the cost of which is not reimbursed through revenue attributable

to its publication and sale if the publication is:

(1) intended for use by the general public;

(2) generally informational, promotional, or educational; and

(3) not essential to the achievement of a statutory objective of

the agency.

(b) Subsection (a) does not apply to:

(1) Texas Highways magazine;

(2) the Texas Parks and Wildlife magazine;

(3) publications of the Texas Commission on Alcohol and Drug

Abuse;

(4) attorney general opinions, advisories, and decisions;

(5) comptroller opinions, revenue forecasts, and fiscal

analyses;

(6) newsletters;

(7) compilations of statutes or rules; or

(8) annual reports and other materials that are required by law

and the content of which includes only topics provided by law.

(c) A state agency may not use appropriated money to publish a

publication that prominently displays the name or picture of a

person holding an office elected statewide or an appointed

officer. In this subsection "appointed officer" has the meaning

assigned by Section 572.002. This subsection does not apply to

the official state travel map published by the Texas Department

of Transportation.

(d) A state agency of which the executive head is an elected

officer may not use appropriated money to publish a publication

relating to the activities or legal responsibilities of the

agency within the 120-day period preceding the date of an

election at which the office held by the executive head will be

filled.

(e) Except as provided by Subsection (f), a state agency may not

use appropriated money to publish a publication on enamel-coated,

cast-coated, or dull-coated printing stock or that contains an

average of more than one picture for each two pages of the

publication unless the agency imposes a fee for the publication

in an amount that recovers the cost of publication.

(f) Subsection (e) does not apply to the publication of a

brochure regarding approved foods under the federal special

supplemental food program for women, infants, and children

administered by the Texas Department of Health, a publication

designed to promote tourism or economic development, a

publication of the Texas School for the Deaf or the Texas School

for the Blind and Visually Impaired, or a publication of an

institution of higher education.

(g) A state agency or political subdivision that uses an

appropriation to publish a free periodical quarterly or less

frequently shall insert annually in an issue of the periodical a

notice that anyone wishing to continue receiving the periodical

must so request in writing. A state agency or political

subdivision that uses an appropriation to publish a free

periodical more frequently than quarterly shall insert the notice

annually in three consecutive issues of the periodical. The

agency or political subdivision shall provide future issues of

the periodical only to persons who have requested it.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 4, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 108, Sec. 1, eff. May

11, 2001; Acts 2001, 77th Leg., ch. 1117, Sec. 6, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

614, Sec. 3, eff. June 19, 2009.

SUBCHAPTER D. SPECIFICALLY AUTHORIZED USES OF GOODS AND SERVICES

Sec. 2113.201. EMPLOYEE AWARDS. (a) A state agency may use

appropriated money to purchase service awards, safety awards, or

other similar awards to be presented to its employees for

professional achievement or outstanding service under policies

adopted by the agency.

(b) The cost of awards purchased under this section may not

exceed $100 for an individual employee.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 4, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

264, Sec. 1, eff. May 30, 2005.

Sec. 2113.202. VOLUNTEER AWARDS. (a) A state agency may use

appropriated money to purchase engraved certificates, plaques,

pins, or other similar awards to be presented to volunteers for

special achievement or outstanding service if the agency has

established a volunteer program under Chapter 2109 or other law.

(b) The cost of awards purchased under this section may not

exceed $50 for an individual volunteer.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 4, eff. Sept. 1,

1999.

Sec. 2113.203. EXAMINATION FEES. A state agency that conducts

examinations shall collect all fees charged to the person being

examined for each examination, including the cost of a

standardized examination instrument, and use appropriated money

to pay a provider of goods or services for a cost incurred by the

agency providing the examination.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 4, eff. Sept. 1,

1999.

Sec. 2113.204. MOVING AND STORAGE EXPENSES OF STATE EMPLOYEES.

(a) Except as otherwise authorized by the General Appropriations

Act, a state agency may use appropriated money to pay the

reasonable and necessary expenses incurred in moving the

household property only for a state employee who:

(1) is being reassigned from one designated headquarters to

another designated headquarters of that agency, if the agency

determines that the best interests of the state will be served by

the reassignment and the distance between the current and future

designated headquarters is at least 25 miles; or

(2) is employed at a facility that is being closed or is

undergoing a reduction in force, if the employee accepts a

position with the agency at another designated headquarters that

is at least 25 miles from the facility being closed or undergoing

a reduction in force.

(b) A state agency shall use state-owned equipment for a move

authorized by Subsection (a) if it is available to the agency. If

state-owned equipment is not available, the agency may pay for

the services of a commercial transportation company or for

self-service vehicles to make the move.

(c) A state employee is entitled to be reimbursed for reasonable

and necessary expenses incurred in traveling by personally owned

or leased motor vehicle for a move described by Subsection (a) at

the rate provided by the General Appropriations Act for

business-related travel by a state employee.

(d) A state agency may pay for or reimburse a state employee for

storage expenses incurred if the employee is required to live in

state-owned housing and the housing is not available when the

agency requires the move to be made.

(e) Reimbursement or payment of an expense under this section is

conditioned on the submission to the comptroller of receipts or

invoices showing the applicable charges.

(f) This section does not authorize payment or reimbursement of

a transaction fee or sales commission for the sale of real

property.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 4, eff. Sept. 1,

1999.

Sec. 2113.205. CERTAIN EXPENDITURES INVOLVING MULTIPLE FISCAL

YEARS. (a) Except as provided by this subsection, a state

agency may use money appropriated for a particular fiscal year to

pay expenses related to conducting or attending a seminar or a

conference only to the extent it occurs during that year. To the

extent that it is cost-effective, a state agency may use money

appropriated for a particular fiscal year to pay expenses related

to conducting or attending a seminar or conference that will

occur partly or entirely during a different fiscal year.

(b) The comptroller may authorize a state agency to use money

appropriated for a particular fiscal year to pay the entire cost

or amount of a service, including an Internet connection, a

periodical subscription, a maintenance contract, a post office

box rental, insurance, or a surety or honesty bond, regardless of

whether the service is provided over more than one fiscal year.

(c) A state agency may use money appropriated for a particular

fiscal year to pay for a utility service provided during that

fiscal year and September of the next fiscal year.

(d) The comptroller may establish procedures and adopt rules to

administer this section.

(e) In this section:

(1) "Institution of higher education" has the meaning assigned

by Section 61.003, Education Code.

(2) "State agency" means:

(A) a department, commission, board, office, or other entity in

the executive branch of state government, including an

institution of higher education;

(B) the supreme court, the court of criminal appeals, another

entity in the judicial branch of state government with statewide

authority, or a court of appeals; or

(C) the legislature or another entity in the legislative branch

of state government with statewide authority.

(3) "Utility service" means:

(A) the furnishing of electricity, water, or natural gas;

(B) a telecommunications service, a wastewater treatment

service, or a waste disposal service; or

(C) any similar commodity or service that the comptroller

considers to be a utility service.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 4, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 55, eff.

June 15, 2001; Acts 2003, 78th Leg., ch. 1310, Sec. 55, eff.

Sept. 1, 2003.

SUBCHAPTER E. RESTRICTIONS ON CAPITAL EXPENDITURES

Sec. 2113.301. PREFERENCE FOR FINANCING CERTAIN CAPITAL

EXPENDITURES WITH MONEY GENERATED BY UTILITY COST SAVINGS

CONTRACT. (a) In this section:

(1) "State facility purpose" means a purpose related to:

(A) the maintenance of a state-owned or state-leased building or

facility; or

(B) a project as defined by Section 2166.001, including a

project described by Section 2166.003.

(2) "Utility cost savings contract" means a contract under

Subchapter I, Chapter 2166, or other law that guarantees utility

cost savings for energy conservation measures to reduce energy or

water consumption or to reduce operating costs of governmental

facilities.

(b) Before a state agency may use appropriated money to make a

capital expenditure for a state facility purpose, the state

agency must determine whether the expenditure could be financed

with money generated by a utility cost savings contract.

(c) If it is practicable to do so, a state agency that is using

appropriated money must finance a capital expenditure for a state

facility purpose with money generated by a utility cost savings

contract.

(d) If it is not practicable for a state agency that is using

appropriated money to finance a capital expenditure for a state

facility purpose with money generated by a utility cost savings

contract, the state agency must provide justification to the

comptroller for the capital expenditure.

(e) In determining under Subsection (b) whether a capital

expenditure could be financed by a utility cost savings contract,

a state agency must consider whether utility cost savings

generated by any department of that agency could be a potential

means of financing a capital expenditure for any department of

that agency. Money generated by a utility cost savings in one

department of a state agency may be used to finance capital

expenditures for a state facility purpose in any department of

that agency.

(f) This section does not apply to an institution of higher

education as defined by Section 61.003, Education Code.

(g) This section does not apply to a capital expenditure for a

state facility purpose that requires expeditious action to:

(1) prevent a hazard to life, health, safety, welfare, or

property; or

(2) avoid undue additional cost to the state.

(h) The comptroller shall appoint a task force to develop design

recommendations that are to be used for state facilities and that

encourage rain harvesting and water recycling by state agencies

using appropriated money to finance a capital expenditure for a

state facility purpose.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 5.02, eff.

Jan. 11, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.69, eff. September 1, 2007.



CHAPTER 2114. CUSTOMER SERVICE

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE C. STATE ACCOUNTING, FISCAL MANAGEMENT, AND PRODUCTIVITY

CHAPTER 2114. CUSTOMER SERVICE

Sec. 2114.001. DEFINITION. In this chapter, "state agency"

means a department, commission, board, office, or other agency in

the executive or judicial branch of state government that is

created under the constitution or a statute of this state. The

term includes an institution of higher education as defined by

Section 61.003, Education Code.

Added by Acts 1999, 76th Leg., ch. 1554, Sec. 1, eff. Sept. 1,

1999. Renumbered from Sec. 2113.001 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(70), eff. Sept. 1, 2001.

Sec. 2114.002. CUSTOMER SERVICE INPUT. (a) A state agency

shall create an inventory of external customers for each budget

strategy listed in the General Appropriations Act for that

agency.

(b) Each agency shall gather information from customers using

survey or focus groups or other appropriate methods approved by

the Governor's Office of Budget and Planning and the Legislative

Budget Board regarding the quality of service delivered by that

agency. The information requested shall be as specified by the

Governor's Office of Budget and Planning and the Legislative

Budget Board and may include evaluations of an agency's:

(1) facilities, including the customer's ability to access that

agency, the office location, signs, and cleanliness;

(2) staff, including employee courtesy, friendliness, and

knowledgeability, and whether staff members adequately identify

themselves to customers by name, including the use of name plates

or tags for accountability;

(3) communications, including toll-free telephone access, the

average time a customer spends on hold, call transfers, access to

a live person, letters, and electronic mail;

(4) Internet site, including the ease of use of the site,

information on the location of the site and the agency, and

information accessible through the site such as a listing of

services and programs and whom to contact for further information

or to complain;

(5) complaint handling process, including whether it is easy to

file a complaint and whether responses are timely;

(6) ability to timely serve its customers, including the amount

of time a customer waits for service in person, by phone, by

letter, or at a website; and

(7) brochures or other printed information, including the

accuracy of that information.

(c) Not later than June 1 of each even-numbered year, an agency

shall report on the information gathered under Subsection (b) to

the Legislative Budget Board and the Governor's Office of Budget

and Planning.

Added by Acts 1999, 76th Leg., ch. 1554, Sec. 1, eff. Sept. 1,

1999. Renumbered from Sec. 2113.002 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(70), eff. Sept. 1, 2001.

Sec. 2114.003. PERFORMANCE MEASURES. The Legislative Budget

Board shall develop means to measure customer service

satisfaction and create performance measures for state agencies

in this area.

Added by Acts 1999, 76th Leg., ch. 1554, Sec. 1, eff. Sept. 1,

1999. Renumbered from Sec. 2113.003 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(70), eff. Sept. 1, 2001.

Sec. 2114.004. INSPECTIONS. The Legislative Budget Board and

the Governor's Office of Budget and Planning may inspect a state

agency and analyze its customer service performance by sending a

customer service evaluator to confidentially pretend to be a

customer of that agency.

Added by Acts 1999, 76th Leg., ch. 1554, Sec. 1, eff. Sept. 1,

2001. Renumbered from Sec. 2113.004 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(70), eff. Sept. 1, 2001.

Sec. 2114.005. TEXAS STAR AWARD. (a) The Legislative Budget

Board and the Governor's Office of Budget and Planning may award

the "Texas Star" to a state agency that provides exemplary

customer service based on the performance measures and standards

adopted under this chapter.

(b) The board and the office of budget and planning shall

conduct an evaluation to determine agencies that may qualify for

the Texas Star award. The evaluation shall be conducted under the

procedures outlined in Sections 66-68, Article IX, Chapter 1452,

Acts of the 75th Legislature, Regular Session, 1997 (the General

Appropriations Act).

Added by Acts 1999, 76th Leg., ch. 1554, Sec. 1, eff. Sept. 1,

1999. Renumbered from Sec. 2113.005 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(70), eff. Sept. 1, 2001.

Sec. 2114.006. CUSTOMER RELATIONS REPRESENTATIVE; COMPACT WITH

TEXANS. (a) A state agency shall appoint a customer relations

representative.

(b) The representative shall:

(1) coordinate the state agency's customer service performance

measurement under this chapter;

(2) gather information and evaluations from the public about an

agency's customer service;

(3) respond to customer concerns; and

(4) establish the agency's compact with Texans under Subsection

(c).

(c) Each state agency shall create a "Compact With Texans." The

compact must be approved by the Governor's Office of Budget and

Planning and the Legislative Budget Board. Each Compact With

Texans shall set customer service standards and describe customer

service principles for that agency and address:

(1) the agency's procedures for responding to public contacts

and complaints;

(2) applicable licensing and certification procedures; and

(3) customer waiting time for access and service delivery and

responses to complaints.

(d) Each agency that maintains a website shall publish its

Compact With Texans on that website.

Added by Acts 1999, 76th Leg., ch. 1554, Sec. 1, eff. Sept. 1,

1999. Renumbered from Sec. 2113.006 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(70), eff. Sept. 1, 2001.

Sec. 2114.007. RULEMAKING AUTHORITY. (a) The Governor's Office

of Budget and Planning may adopt rules to implement this chapter.

(b) In developing the rules, the office of budget and planning

shall consult with and consider the comments of the Legislative

Budget Board.

Added by Acts 1999, 76th Leg., ch. 1554, Sec. 1, eff. Sept. 1,

1999. Renumbered from Sec. 2113.007 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(70), eff. Sept. 1, 2001.



CHAPTER 2115. RECOVERY OF CERTAIN STATE AGENCY OVERPAYMENTS

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE C. STATE ACCOUNTING, FISCAL MANAGEMENT, AND PRODUCTIVITY

CHAPTER 2115. RECOVERY OF CERTAIN STATE AGENCY OVERPAYMENTS

Sec. 2115.001. DEFINITIONS. In this chapter:

(1) "Overpayment" includes a duplicate payment made to a vendor

for a single invoice and a payment made to a vendor:

(A) when an available discount from the vendor was not applied;

(B) for a late payment penalty that was improperly applied by

the vendor;

(C) for shipping costs that were computed incorrectly or

incorrectly included in an invoice;

(D) for state sales tax; or

(E) for a good or service the vendor did not provide.

(2) "State agency" means a department, commission, board,

office, or other agency, including a university system or an

institution of higher education other than a public junior

college, that:

(A) is in the executive branch of state government;

(B) is created by statute; and

(C) does not have statutory geographical boundaries limited to a

part of the state.

Added by Acts 2005, 79th Leg., Ch.

403, Sec. 1, eff. June 17, 2005.

Added by Acts 2005, 79th Leg., Ch.

899, Sec. 2.01, eff. August 29, 2005.

Sec. 2115.002. CONTRACT CONSULTANTS FOR RECOVERY AUDITS FOR

CERTAIN OVERPAYMENTS. (a) The comptroller shall contract with

one or more consultants to conduct recovery audits of payments

made by state agencies to vendors. The audits must be designed

to detect and recover overpayments to the vendors and to

recommend improved state agency accounting operations.

(b) A contract under this section:

(1) may provide for reasonable compensation for services

provided under the contract, including compensation determined by

the application of a specified percentage of the total amount

recovered because of the consultant's audit activities or

recommendations as a fee for services;

(2) may permit or require the consultant to pursue a judicial

action in a court inside or outside this state to recover an

overpaid amount; and

(3) to allow time for the performance of existing state payment

auditing procedures, may not allow a recovery audit of a payment

during the 180-day period after the date the payment was made.

(c) The comptroller or a state agency whose payments are being

audited may provide a person acting under a contract authorized

by this section with any confidential information in the custody

of the comptroller or state agency that is necessary for the

performance of the audit or the recovery of an overpayment, to

the extent the comptroller and state agency are not prohibited

from sharing the information under an agreement with another

state or the federal government. A person acting under a

contract authorized by this section, and each employee or agent

of the person, is subject to all prohibitions against the

disclosure of confidential information obtained from the state in

connection with the contract that apply to the comptroller or

applicable state agency or an employee of the comptroller or

applicable state agency. A person acting under a contract

authorized by this section or an employee or agent of the person

who discloses confidential information in violation of a

prohibition made applicable to the person under this subsection

is subject to the same sanctions and penalties that would apply

to the comptroller or applicable state agency or an employee of

the comptroller or applicable state agency for that disclosure.

Added by Acts 2005, 79th Leg., Ch.

403, Sec. 1, eff. June 17, 2005.

Added by Acts 2005, 79th Leg., Ch.

899, Sec. 2.01, eff. August 29, 2005.

Sec. 2115.003. STATE AGENCIES SUBJECT TO MANDATORY RECOVERY

AUDITS. (a) The comptroller shall require that recovery audits

be performed on the payments to vendors made by each state agency

that has total expenditures during a state fiscal biennium in an

amount that exceeds $100 million. Each state agency described by

this subsection shall provide the recovery audit consultant with

all information necessary for the audit.

(b) The comptroller may exempt from the mandatory recovery audit

process a state agency that has a low proportion of its

expenditures made to vendors, according to criteria the

comptroller adopts by rule after consideration of the likely

costs and benefits of performing recovery audits for agencies

that make relatively few or small payments to vendors.

Added by Acts 2005, 79th Leg., Ch.

403, Sec. 1, eff. June 17, 2005.

Added by Acts 2005, 79th Leg., Ch.

899, Sec. 2.01, eff. August 29, 2005.

Sec. 2115.004. PAYMENT TO CONTRACTORS. (a) A state agency

shall pay, from recovered money appropriated for the purpose, the

recovery audit consultant responsible for obtaining for the

agency a reimbursement from a vendor.

(b) A state agency shall expend or return to the federal

government any federal money that is recovered through a recovery

audit conducted under this chapter. The state agency shall

expend or return the federal money in accordance with the rules

of the federal program through which the agency received the

federal money.

Added by Acts 2005, 79th Leg., Ch.

403, Sec. 1, eff. June 17, 2005.

Added by Acts 2005, 79th Leg., Ch.

899, Sec. 2.01, eff. August 29, 2005.

Sec. 2115.005. FORWARDING REPORTS. (a) The comptroller shall

provide copies, including electronic form copies, of any reports

received from a consultant contracting under Section 2115.002 to:

(1) the governor;

(2) the state auditor's office; and

(3) the Legislative Budget Board.

(b) The comptroller shall provide the copies required by

Subsection (a) not later than the seventh day after the date the

comptroller receives the consultant's report.

(c) Not later than January 1 of each odd-numbered year, the

comptroller shall issue a report to the legislature summarizing

the contents of all reports received under this chapter during

the state fiscal biennium ending August 31 of the previous year.

Added by Acts 2005, 79th Leg., Ch.

403, Sec. 1, eff. June 17, 2005.

Added by Acts 2005, 79th Leg., Ch.

899, Sec. 2.01, eff. August 29, 2005.



CHAPTER 2151. GENERAL PROVISIONS

GOVERNMENT CODETITLE 10. GENERAL GOVERNMENTSUBTITLE D. STATE PURCHASING AND GENERAL SERVICESCHAPTER 2151. GENERAL PROVISIONSSec. 2151.001. SHORT TITLE. This subtitle may be cited as the State Purchasing and General Services Act.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2151.002. DEFINITION. Except as otherwise provided by this subtitle, in this subtitle, "state agency" means:(1) a department, commission, board, office, or other agency in the executive branch of state government created by the state constitution or a state statute;(2) the supreme court, the court of criminal appeals, a court of appeals, or the Texas Judicial Council; or(3) a university system or an institution of higher education as defined by Section 61.003, Education Code, except a public junior college.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.199, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1035, Sec. 60, eff. June 19, 1997; Acts 2001, 77th Leg., ch. 1422, Sec. 1.02, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.01, eff. September 1, 2007.

Sec. 2151.003. REFERENCE. A statutory reference to the General Services Commission, the State Board of Control, the State Purchasing and General Services Commission, or the Texas Building and Procurement Commission means:(1) the Texas Facilities Commission if the statutory reference concerns:(A) charge and control of state buildings, grounds, or property;(B) maintenance or repair of state buildings, grounds, or property;(C) construction of a state building;(D) purchase or lease of state buildings, grounds, or property by or for the state;(E) child care services for state employees under Chapter 663; or(F) surplus and salvage property; and(2) the comptroller in all other circumstances, except as otherwise provided by law.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 1.03, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.01, eff. September 1, 2007.

For expiration of Subsections (c) and (d), see Section 2151.0041.Sec. 2151.004. TRANSFER AND ALLOCATION OF POWERS AND DUTIES. (a) The powers and duties of the former General Services Commission under Chapter 2170 or other law relating to providing telecommunications services for state government are transferred to the Department of Information Resources.(b) A reference in law to the General Services Commission that relates to the powers and duties of the former General Services Commission under Chapter 2170 or other law relating to providing telecommunications services for state government is a reference to the Department of Information Resources.(c) The Texas Facilities Commission retains the powers and duties of the former Texas Building and Procurement Commission relating to charge and control of state buildings, grounds, or property, maintenance or repair of state buildings, grounds, or property, child care services for state employees under Chapter 663, surplus and salvage property, construction of a state building, or purchase or lease of state buildings, grounds, or property by or for the state.(d) Except as provided by Subsection (a) or (c) or other law, all other powers and duties of the Texas Building and Procurement Commission are transferred to the comptroller.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 1.04, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.01, eff. September 1, 2007.

Sec. 2151.0041. SUNSET PROVISION. (a) The transfer of powers and duties to the comptroller under Section 2151.004(d) and under House Bill 3560, Acts of the 80th Legislature, Regular Session, 2007, is subject to Chapter 325 (Texas Sunset Act).(b) The Sunset Advisory Commission shall evaluate the transfer of powers and duties to the comptroller under Section 2151.004(d) and under House Bill 3560, Acts of the 80th Legislature, Regular Session, 2007, and present to the 83rd Legislature a report on its evaluation and recommendations in relation to the transfer. The comptroller shall perform all duties in relation to the evaluation that a state agency subject to review under Chapter 325 would perform in relation to a review.(c) Unless otherwise provided by the legislature by law, on September 1, 2013:(1) the powers and duties transferred to the comptroller under Section 2151.004(d) and under House Bill 3560, Acts of the 80th Legislature, Regular Session, 2007, are transferred to the Texas Facilities Commission;(2) a reference in law to the comptroller relating to a power or duty transferred under this subsection means the Texas Facilities Commission;(3) a rule or form adopted by the comptroller relating to a power or duty transferred under this subsection is a rule or form of the Texas Facilities Commission and remains in effect until altered by the commission;(4) all obligations, contracts, proceedings, cases, negotiations, funds, and employees of the comptroller relating to a power or duty transferred under this subsection are transferred to the Texas Facilities Commission;(5) all property and records in the custody of the comptroller relating to a power or duty transferred under this subsection and all funds appropriated by the legislature for purposes related to a power or duty transferred under this subsection are transferred to the Texas Facilities Commission; and(6) Section 122.0011, Human Resources Code, and the following provisions of the Government Code expire:(A) Sections 2151.004(c) and (d);(B) Section 2155.0011;(C) Section 2155.086;(D) Section 2155.087;(E) Section 2156.0011;(F) Section 2157.0011;(G) Section 2158.0011;(H) Section 2161.0011;(I) Section 2163.0011;(J) Section 2170.0011;(K) Section 2171.0011;(L) Section 2172.0011;(M) Section 2176.0011; and(N) Section 2262.0011.

Added by Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.02, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 393, Sec. 3.01, eff. September 1, 2009.Acts 2009, 81st Leg., 1st C.S., Ch. 2, Sec. 2.07, eff. July 10, 2009.

Sec. 2151.005. EXEMPTIONS RELATED TO LEGAL SERVICES. This subtitle does not apply to:(1) obtaining outside legal counsel services; (2) obtaining expert witnesses; or(3) procuring litigation-related goods and services for which competitive procurement is not feasible under the circumstances.

Added by Acts 2003, 78th Leg., ch. 309, Sec. 7.04, eff. June 18, 2003.



CHAPTER 2152. TEXAS FACILITIES COMMISSION

GOVERNMENT CODETITLE 10. GENERAL GOVERNMENTSUBTITLE D. STATE PURCHASING AND GENERAL SERVICESCHAPTER 2152. TEXAS FACILITIES COMMISSIONSUBCHAPTER A. GENERAL PROVISIONSSec. 2152.001. COMMISSION. The Texas Facilities Commission is an agency of the state.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 1.06, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.04, eff. September 1, 2007.

Sec. 2152.0011. TEXAS FACILITIES COMMISSION; DEFINITION. (a) The Texas Building and Procurement Commission is renamed the Texas Facilities Commission.(b) In this chapter, "commission" or "Texas Building and Procurement Commission" means the Texas Facilities Commission.

Added by Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.05, eff. September 1, 2007.

Sec. 2152.002. SUNSET PROVISION. The Texas Building and Procurement Commission is subject to Chapter 325 (Texas Sunset Act). Unless continued in existence as provided by that chapter, the commission is abolished and this subtitle, except for Chapter 2170 and Section 2157.121, expires September 1, 2013.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1169, Sec. 2.05, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1449, Sec. 1.02, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1422, Sec. 1.07, eff. Sept. 1, 2001.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONSSec. 2152.051. COMPOSITION OF COMMISSION. (a) The commission consists of:(1) three members appointed by the governor;(2) two additional members appointed by the governor from a list of nominees submitted by the speaker of the house of representatives; and(3) two members appointed by the lieutenant governor.(b) In making an appointment under Subsection (a)(2), the governor may reject one or more of the nominees on a list submitted by the speaker of the house of representatives and request a new list of different nominees.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 1.08, eff. Sept. 1, 2001.

Sec. 2152.052. APPOINTMENTS. (a) Appointments to the commission shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointees.(b) In making appointments under this section, the governor and lieutenant governor shall attempt to appoint women and members of different minority groups, including African Americans, Hispanic Americans, Native Americans, and Asian Americans.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 1.09, eff. Sept. 1, 2001.

Sec. 2152.053. ELIGIBILITY. An individual is not eligible for appointment to the commission if the individual or the individual's spouse:(1) is employed by or participates in the management of a business entity or other organization that contracts with the commission;(2) owns or controls, directly or indirectly, more than a 10 percent interest in a business entity or other organization that contracts with the state; or(3) uses or receives a substantial amount of tangible goods, services, or money from the commission, other than compensation or reimbursement authorized by law for commission membership, attendance, or expenses.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2152.054. CONFLICTS OF INTEREST. (a) An individual may not serve as a member of the commission or act as the general counsel to the commission if the individual is required to register as a lobbyist under Chapter 305 because of the individual's activities for compensation on behalf of a profession related to the operation of the commission or a business entity that contracts with the state.(b) An officer, employee, or paid consultant of a Texas trade association of business entities that contracts with the state may not:(1) serve as a commission member; or(2) be employed as a commission employee in a "bona fide executive, administrative, or professional capacity," as that phrase is used for purposes of establishing an exemption to the overtime provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.) and its subsequent amendments.(c) An individual who is the spouse of an officer, manager, or paid consultant of a Texas trade association of business entities that contracts with the state may not:(1) serve as a commission member; or(2) be employed as a commission employee in a "bona fide executive, administrative, or professional capacity," as that phrase is used for purposes of establishing an exemption to the overtime provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.) and its subsequent amendments.(d) For purposes of this section, a trade association is a nonprofit, cooperative, and voluntarily joined association of business or professional competitors designed to assist its members and its industry or profession in dealing with mutual business or professional problems and in promoting their common interest.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 1.10, eff. Sept. 1, 2001.

Sec. 2152.055. INFORMATION ABOUT QUALIFICATIONS AND STANDARDS OF CONDUCT. The commission shall provide its members and employees, as often as necessary, information regarding their:(1) qualifications for office or employment under this subtitle; and(2) responsibilities under applicable laws relating to standards of conduct for state officers or employees.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2152.056. REMOVAL OF COMMISSION MEMBER. (a) It is a ground for removal from the commission that a member:(1) violates a prohibition established by Section 2152.054;(2) cannot discharge because of illness or disability the member's duties for a substantial part of the term for which the member is appointed; or(3) is absent from more than half of the regularly scheduled commission meetings that the member is eligible to attend during a calendar year unless the absence is excused by majority vote of the commission.(b) The validity of an action of the commission is not affected by the fact that it is taken when a ground for removal of a commission member exists.(c) If the executive director has knowledge that a potential ground for removal exists, the executive director shall notify the presiding officer of the commission of the potential ground. The presiding officer shall then notify the governor and the attorney general that a potential ground for removal exists. If the potential ground for removal involves the presiding officer, the executive director shall notify the next highest ranking officer of the commission, who shall then notify the governor and the attorney general that a potential ground for removal exists.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 1.11, eff. Sept. 1, 2001.

Sec. 2152.057. TERMS. Commission members serve staggered six-year terms with two or three members' terms expiring January 31 of each odd-numbered year.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 1.12, eff. Sept. 1, 2001.

Sec. 2152.058. PRESIDING OFFICER; MEETINGS. (a) The governor annually shall appoint a presiding officer from among the commission members.(b) The commission shall meet at least quarterly. The commission may meet at other times at the call of the presiding officer or as provided by the commission's rules.(c) Four members of the commission constitute a quorum.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 1.01, eff. June 18, 2003.

Sec. 2152.0581. TRAINING FOR COMMISSION MEMBERS. (a) A person who is appointed to and qualifies for office as a member of the commission may not vote, deliberate, or be counted as a member in attendance at a meeting of the commission until the person completes a training program that complies with this section.(b) The training program must provide the person with information regarding:(1) the legislation that created the commission;(2) the programs operated by the commission;(3) the role and functions of the commission;(4) the rules of the commission, with an emphasis on the rules that relate to disciplinary and investigatory authority;(5) the current budget for the commission;(6) the results of the most recent formal audit of the commission;(7) the requirements of:(A) the open meetings law, Chapter 551;(B) the public information law, Chapter 552;(C) the administrative procedure law, Chapter 2001; and(D) other laws relating to public officials, including conflict-of-interest laws; and(8) any applicable ethics policies adopted by the commission or the Texas Ethics Commission.(c) A person appointed to the commission is entitled to reimbursement, as provided by the General Appropriations Act, for the travel expenses incurred in attending the training program regardless of whether the attendance at the program occurs before or after the person qualifies for office.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 1.13, eff. Jan. 31, 2003.

Sec. 2152.059. REIMBURSEMENT FOR EXPENSES. A commission member is not entitled to compensation but is entitled to reimbursement for actual and necessary expenses incurred in performing functions as a commission member.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2152.060. PUBLIC INTEREST INFORMATION AND COMPLAINTS. (a) The commission shall prepare information of public interest describing the commission's functions and the procedures by which complaints are filed with and resolved by the commission. The commission by rule shall establish methods by which consumers, service recipients, and persons contracting with the state under this subtitle are notified of the commission's name, mailing address, and telephone number for directing complaints to the commission. The commission shall make the information available to the public and appropriate state agencies.(b) The commission shall maintain a file on each written complaint filed with the commission. The file must include:(1) the name of the person who filed the complaint;(2) the date the complaint is received by the commission;(3) the subject matter of the complaint;(4) the name of each person contacted in relation to the complaint;(5) a summary of the results of the review or investigation of the complaint; and(6) an explanation of the reason the file was closed, if the commission closed the file without taking action other than to investigate the complaint.(c) If a written complaint is filed with the commission that the commission has authority to resolve, the commission, at least quarterly and until final disposition of the complaint, shall notify the parties to the complaint of the complaint's status unless the notice would jeopardize an undercover investigation.(d) The commission shall provide to the person filing the complaint and to each person who is a subject of the complaint a copy of the commission's policies and procedures relating to complaint investigation and resolution.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 1.14, eff. Sept. 1, 2001.

Sec. 2152.061. PUBLIC ACCESS. (a) The commission shall prepare and maintain a written plan that describes how an individual who does not speak English can be provided reasonable access to the commission's programs.(b) The commission shall develop and implement policies that provide the public with a reasonable opportunity to appear before the commission and to speak on any issue under the commission's jurisdiction.(c) The commission shall comply with federal and state laws for program and facility accessibility.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2152.062. ACTIVITY AND EFFICIENCY REPORT. Not later than the 30th day after the date on which the regular session of the legislature begins, the commission shall report to the legislature concerning the commission's activities during the preceding legislative interim. The commission shall recommend amendments to law that would result in increased efficiency, economy, or productivity in the areas monitored by the commission.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2152.063. FISCAL REPORT. (a) The commission shall file annually with the governor and the presiding officer of each house of the legislature a complete and detailed written report accounting for all money received and disbursed by the commission during the preceding fiscal year.(b) The annual report must comply with form and time requirements provided by the General Appropriations Act.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2152.064. CONFLICTS OF INTEREST IN CERTAIN TRANSACTIONS. (a) A commission member, employee, or appointee may not:(1) have an interest in, or in any manner be connected with:(A) a contract or bid for a purchase of goods or services, including professional or consulting services, by the commission or another agency of the state in connection with the commission's duties concerning:(i) charge and control of state buildings, grounds, or property;(ii) maintenance or repair of state buildings, grounds, or property;(iii) construction of a state building; or(iv) purchase or lease of state buildings, grounds, or property by or for the state; or(B) a recipient of state surplus or salvage property under the control of the commission; or(2) in any manner, including by rebate or gift, accept or receive, directly or indirectly, from a recipient of state surplus or salvage property or a person to whom a contract described by Subdivision (1) may be awarded, anything of value or a promise, obligation, or contract for future reward or compensation.(b) A commission member, employee, or appointee who violates Subsection (a)(2) is subject to dismissal.(c) In consultation with the commission, the Texas Ethics Commission shall adopt rules to implement this section.(d) The Texas Ethics Commission shall administer and enforce this section and may prepare written opinions regarding this section in accordance with Subchapter D, Chapter 571.

Added by Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 3.10, eff. September 1, 2007.

Sec. 2152.065. REPRESENTATION ON BOARD OR COMMITTEE. If the commission must be represented on a board or committee, the executive director or the executive director's designee shall serve as the commission's representative on the board or committee unless the presiding officer of the commission elects to personally serve as the commission's representative or appoints a specific person to serve as the commission's representative on the board or committee.

Added by Acts 2003, 78th Leg., ch. 309, Sec. 1.02, eff. June 18, 2003.

SUBCHAPTER C. PERSONNELSec. 2152.101. EXECUTIVE DIRECTOR. (a) The commission shall employ an executive director who has demonstrated executive and organizational ability.(b) The executive director serves at the commission's pleasure.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2152.103. GENERAL POWERS AND DUTIES OF EXECUTIVE DIRECTOR. (a) The executive director shall manage the commission's affairs under the commission's direction.(b) The commission's directions to the executive director shall be:(1) made only at an open meeting of the commission; and(2) included in the commission's minutes for the meeting.(c) The executive director may employ staff necessary to administer the commission's functions.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2152.104. ASSOCIATE DEPUTY DIRECTORS; DIVISIONS; DIVISION DIRECTORS. (a) The commission shall have an appropriate number of associate deputy directors.(b) Each division shall be managed by a division director who shall report to the associate deputy director who administers the division. (c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.117(4), eff. September 1, 2007.(d) In accordance with this subchapter, the executive director shall appoint a director of facilities construction and space management, who shall:(1) be a registered architect or registered professional engineer; and(2) have proven administrative ability and experience in the fields of building design and construction.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 127, Sec. 1, eff. May 19, 1997; Acts 2003, 78th Leg., ch. 309, Sec. 1.03, eff. June 18, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.117(4), eff. September 1, 2007.

Sec. 2152.105. RESPONSIBILITIES OF COMMISSION AND COMMISSION STAFF. The commission shall develop and implement policies that clearly define the responsibilities of the commission and the commission's staff.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2152.106. PROHIBITION OF GRANT OF AUTHORITY BY POWER OF ATTORNEY. A commission member may not by power of attorney grant authority to the executive director or another commission employee.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2152.107. MERIT PAY. (a) The executive director or the executive director's designated representative shall develop a system of annual performance evaluations.(b) Merit pay for commission employees must be based on the system established under this section.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2152.108. CAREER LADDER. The executive director or the executive director's designated representative shall develop an intra-agency career ladder program. The program must require intra-agency posting of all non-entry-level positions concurrently with any public posting.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2152.109. EQUAL EMPLOYMENT OPPORTUNITY POLICY. (a) The executive director or the executive director's designated representative shall prepare and maintain a written policy statement to assure implementation of a program of equal employment opportunity under which all personnel transactions are made without regard to race, color, disability, sex, religion, age, or national origin. The policy statement must include:(1) personnel policies, including policies relating to recruitment, evaluation, selection, appointment, training, and promotion of personnel, that comply with Chapter 21, Labor Code;(2) a comprehensive analysis of the commission's workforce that meets federal and state guidelines;(3) procedures by which a determination can be made of significant underuse in the commission's workforce of all individuals for whom federal or state guidelines encourage a more equitable balance; and(4) reasonable methods to appropriately address areas of significant underuse.(b) A policy statement prepared under Subsection (a) must:(1) cover an annual period;(2) be updated at least annually;(3) be reviewed annually by the Commission on Human Rights for compliance with Subsection (a)(1); and(4) be filed with the governor's office.(c) The governor's office shall deliver a biennial report to the legislature based on the information received under Subsection (b). The report may be made separately or as a part of other biennial reports made to the legislature.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 2155. PURCHASING: GENERAL RULES AND PROCEDURES

GOVERNMENT CODETITLE 10. GENERAL GOVERNMENTSUBTITLE D. STATE PURCHASING AND GENERAL SERVICESCHAPTER 2155. PURCHASING: GENERAL RULES AND PROCEDURESSUBCHAPTER A. GENERAL PROVISIONSSec. 2155.001. DEFINITIONS. Except as otherwise provided by this chapter and Chapters 2156, 2157, and 2158:(1) "Goods" means supplies, materials, or equipment.(2) "Service" means the furnishing of skilled or unskilled labor or professional work, but does not include a:(A) professional service subject to Subchapter A, Chapter 2254;(B) service of a state agency employee;(C) consulting service or service of a consultant as defined by Subchapter B, Chapter 2254; or(D) service of a public utility.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 61, eff. June 19, 1997.

For expiration of this section, see Section 2151.0041.Sec. 2155.0011. TRANSFER OF DUTIES; REFERENCE. (a) The powers and duties of the commission under this chapter are transferred to the comptroller.(b) In this chapter, a reference to the commission means the comptroller.

Added by Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.06, eff. September 1, 2007.

Sec. 2155.0012. AUTHORITY TO ADOPT RULES. The comptroller may adopt rules to efficiently and effectively administer this chapter. Before adopting a rule under this section, the comptroller must conduct a public hearing regarding the proposed rule regardless of whether the requirements of Section 2001.029(b) are met.

Added by Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.06, eff. September 1, 2007.

Sec. 2155.002. COMMISSION FOCUS ON LARGE EXPENDITURES. To the extent possible, the commission shall focus its efforts under this chapter and Chapters 2156, 2157, and 2158 on purchases and contracts that involve relatively large amounts of money.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.003. CONFLICT OF INTEREST. (a) The chief clerk or any other employee of the comptroller may not:(1) have an interest in, or in any manner be connected with, a contract or bid for a purchase of goods or services by an agency of the state; or(2) in any manner, including by rebate or gift, accept or receive from a person to whom a contract may be awarded, directly or indirectly, anything of value or a promise, obligation, or contract for future reward or compensation.(b) The chief clerk or any other employee of the comptroller who violates Subsection (a)(2) is subject to dismissal.(c) In consultation with the comptroller, the Texas Ethics Commission shall adopt rules to implement this section.(d) The Texas Ethics Commission shall administer and enforce this section and may prepare written opinions regarding this section in accordance with Subchapter D, Chapter 571.(e) The comptroller must report to the Texas Ethics Commission a campaign contribution from a vendor that bids on or receives a contract under the comptroller's purchasing authority.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.07, eff. September 1, 2007.

Sec. 2155.004. CERTAIN BIDS AND CONTRACTS PROHIBITED. (a) A state agency may not accept a bid or award a contract that includes proposed financial participation by a person who received compensation from the agency to participate in preparing the specifications or request for proposals on which the bid or contract is based.(b) A bid or award subject to the requirements of this section must include the following statement:"Under Section 2155.004, Government Code, the vendor certifies that the individual or business entity named in this bid or contract is not ineligible to receive the specified contract and acknowledges that this contract may be terminated and payment withheld if this certification is inaccurate."(c) If a state agency determines that an individual or business entity holding a state contract was ineligible to have the contract accepted or awarded under Subsection (a), the state agency may immediately terminate the contract without further obligation to the vendor.(d) This section does not create a cause of action to contest a bid or award of a state contract.(e) This section does not prohibit a bidder or contract participant from providing free technical assistance to a state agency.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1040, Sec. 62, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1158, Sec. 56, eff. June 15, 2001.

Sec. 2155.005. COMPLIANCE WITH ANTITRUST LAWS. (a) A bidder offering to sell goods or services to the state shall certify on each bid submitted that neither the bidder, nor the person represented by the bidder, nor any person acting for the represented person has:(1) violated the antitrust laws codified by Chapter 15, Business & Commerce Code, or the federal antitrust laws; or(2) directly or indirectly communicated the bid to a competitor or other person engaged in the same line of business.(b) The attorney general shall prepare the certification statement. The statement shall be made a part of the bid form.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.006. PROHIBITION ON CERTAIN BIDS AND CONTRACTS. (a) In this section:(1) "Disaster" has the meaning assigned by Section 418.004.(2) "Hurricane Katrina" means the hurricane of that name that struck the gulf coast region of the United States in August 2005.(b) A state agency may not accept a bid or award a contract, including a contract for which purchasing authority is delegated to a state agency, that includes proposed financial participation by a person who, during the five-year period preceding the date of the bid or award, has been:(1) convicted of violating a federal law in connection with a contract awarded by the federal government for relief, recovery, or reconstruction efforts as a result of Hurricane Rita, as defined by Section 39.459, Utilities Code, Hurricane Katrina, or any other disaster occurring after September 24, 2005; or(2) assessed a penalty in a federal civil or administrative enforcement action in connection with a contract awarded by the federal government for relief, recovery, or reconstruction efforts as a result of Hurricane Rita, as defined by Section 39.459, Utilities Code, Hurricane Katrina, or any other disaster occurring after September 24, 2005.(c) A bid or award subject to the requirements of this section must include the following statement:"Under Section 2155.006, Government Code, the vendor certifies that the individual or business entity named in this bid or contract is not ineligible to receive the specified contract and acknowledges that this contract may be terminated and payment withheld if this certification is inaccurate."(d) If a state agency determines that an individual or business entity holding a state contract was ineligible to have the bid accepted or contract awarded under Subsection (b), the state agency may immediately terminate the contract without further obligation to the vendor.(e) This section does not create a cause of action to contest a bid or award of a state contract.

Added by Acts 2007, 80th Leg., R.S., Ch. 1302, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. GENERAL PURCHASING REQUIREMENTS, PROCEDURES, AND PROGRAMSSec. 2155.061. COMMISSION PURCHASING SYSTEM. (a) The commission shall acquire by purchase, lease, rental, or another manner all goods and services for a state agency, including a purchase that does not require a competitive bid or a spot purchase.(b) The commission shall operate an effective and economical system for purchasing goods and services.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.062. PURCHASE METHODS. (a) In purchasing goods and services the commission may use, but is not limited to, the:(1) contract purchase procedure;(2) multiple award contract procedure, including under any schedules developed under Subchapter I;(3) open market purchase procedure; or(4) reverse auction procedure.(b) Chapter 2156 provides additional information on purchase methods.(c) Chapter 2157 provides additional information on purchase of automated information systems.(d) In this subchapter, "reverse auction procedure" means:(1) a real-time bidding process usually lasting less than one hour and taking place at a previously scheduled time and Internet location, in which multiple suppliers, anonymous to each other, submit bids to provide the designated goods or services; or(2) a bidding process usually lasting less than two weeks and taking place during a previously scheduled period and at a previously scheduled Internet location, in which multiple suppliers, anonymous to each other, submit bids to provide the designated goods or services.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 436, Sec. 1, eff. May 28, 2001; Acts 2001, 77th Leg., ch. 1422, Sec. 7.01, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1013, Sec. 1, eff. September 1, 2005.

Sec. 2155.063. COMPETITIVE BIDDING REQUIREMENT. Except as otherwise provided by this subtitle, a purchase of or contract for goods or services shall, whenever possible, be accomplished through competitive bidding.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.064. SCHEDULE AND BULK PURCHASING. The commission may combine orders in a system of schedule purchasing and shall attempt to benefit from bulk purchasing.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.065. CONTRACTS WITH DEPARTMENT OF CRIMINAL JUSTICE. (a) The commission is authorized to make contracts with the Texas Department of Criminal Justice for the purchase of goods and services for use by another state agency.(b) The Texas Department of Criminal Justice shall test goods and services it sells under this section before delivery to the extent necessary to ensure quality. The department may enter into a contract with a private or public entity to assist with testing.(c) The commission shall make awards under this section based on proposed goods and services meeting formal state specifications developed by the commission or meeting commercial specifications approved by the commission.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1206, Sec. 2, eff. Sept. 1, 1997.

Sec. 2155.066. REVIEW OF SPECIFICATIONS. The commission shall review the specifications and purchase conditions of goods or services considered for purchase.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.067. PROPRIETARY PURCHASES. (a) If, after review under Section 2155.066, the commission finds that specifications and conditions of a purchase request describe a product that is proprietary to one vendor and do not permit an equivalent product to be supplied, the commission shall require the requesting state agency to justify in writing the specifications or conditions.(b) The agency head or the presiding officer of the agency's governing body must sign the written justification.(c) The written justification must:(1) explain the need for the specifications;(2) state the reason competing products are not satisfactory; and(3) provide other information requested by the commission.(d) If the commission requires a resubmission with written justification, the commission shall notify the requesting state agency of the requirement not later than the 10th day after the date of receiving the purchase request.(e) Repealed by Acts 1997, 75th Leg., ch. 1206, Sec. 29, eff. Sept. 1, 1997.(f) The commission shall issue an invitation to bid to vendors not later than the 20th day after the date of receiving the required written justification.(g) Repealed by Acts 2003, 78th Leg., ch. 785, Sec. 75(2).

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1206, Sec. 29, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 118, Sec. 1.04, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 785, Sec. 75(2), eff. Sept. 1, 2003.

Sec. 2155.068. UNIFORM STANDARDS AND SPECIFICATIONS. (a) The commission may coordinate uniform standards and specifications for goods purchased by the commission. The commission by rule may adopt appropriate standards developed by a nationally recognized standards-making association as part of its specifications and standards program.(b) The commission shall enlist the cooperation of other state agencies in the establishment, maintenance, and revision of uniform standards and specifications.(c) The commission shall review contracts administered by the commission to ensure that all goods and services meet contract specifications.(d) As part of the standards and specifications program, the commission shall:(1) review contracts for opportunities to recycle waste produced at state buildings;(2) develop and update a list of equipment and appliances that meet the energy efficiency standards provided by Section 2158.301; and(3) assist state agencies in selecting products under Section 2158.301, as appropriate.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1206, Sec. 3, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 262, Sec. 3.04, eff. June 8, 2007.Acts 2007, 80th Leg., R.S., Ch. 939, Sec. 4, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 11.022, eff. September 1, 2009.

Sec. 2155.069. TESTING AND INSPECTION. (a) The commission may test and inspect goods and services purchased under a contract administered by the commission to ensure compliance with specifications.(b) The commission may contract for testing under this section.(c) The commission may, on request, test and inspect goods and services purchased by other state governmental entities on a cost recovery basis.(d) The commission may also test and inspect goods and services before they are purchased. Other state agencies may test and inspect goods and services before purchase under standard industry testing methods, or they may contract for testing. The commission may inform agencies about available private testing facilities.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1206, Sec. 4, eff. Sept. 1, 1997.

Sec. 2155.070. FAILURE TO MEET SPECIFICATIONS. (a) A state agency that determines that goods or services received under a contract administered by the commission do not meet specifications shall promptly notify the commission in writing of the reasons for the determination. The commission shall immediately make its own determination of whether the goods and services meet specifications.(b) The commission or a state agency, including an institution of higher education, has the authority to determine that goods and services exempted from the commission's purchasing authority meet or fail to meet specifications.(c) On determining that contract specifications or conditions have not been met, the commission shall act against the defaulting contractor, with the assistance of the attorney general as necessary.(d) If the commission receives repeated complaints against a vendor, the commission shall remove the vendor's name and the vendor's goods and services from the commission's bidders list for not longer than one year. If complaints resume after the vendor is reinstated on the bidders list, the commission may bar the vendor from participating in state contracts for a period under Section 2155.077.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1206, Sec. 5, eff. Sept. 1, 1997.

Sec. 2155.072. STATEWIDE OR REGIONAL SERVICES CONTRACTS; COMMISSION STUDIES. (a) The commission annually shall select for study at least one service that is purchased by one or more state agencies. The commission shall study a selected service to determine whether the state would benefit if the service were provided to appropriate state agencies under a regional or statewide contract. The commission shall give priority to studying services for which the commission has delegated the purchasing function to many state agencies.(b) The commission is not required to enter into a statewide or regional contract for the provision of a service to state agencies if more than five bidders are willing to provide the service to the state under a statewide or regional contract.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.073. PARTICIPATION BY SMALL BUSINESSES IN STATE PURCHASING. The commission shall foster participation of small businesses in the purchasing activities of the state by:(1) assisting state agencies in developing procedures to ensure the inclusion of small businesses on state agency master bid lists;(2) informing small businesses of state purchasing opportunities;(3) assisting small businesses in complying with the procedures for bidding on state contracts;(4) working with state and federal agencies and with private organizations in disseminating information on state purchasing procedures and the opportunities for small businesses to participate in state contracts;(5) assisting state agencies with the development of a comprehensive list of small businesses capable of providing goods or services to the state;(6) making recommendations to state agencies to simplify contract specifications and terms to increase the opportunities for small business participation;(7) working with state agencies to establish a statewide policy for increasing the use of small businesses;(8) assisting state agencies in seeking small businesses capable of supplying goods and services that the agencies require;(9) assisting state agencies in identifying and advising small businesses on the types of goods and services needed by the agencies; and(10) assisting state agencies in increasing the volume of business placed with small businesses.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.074. BEST VALUE STANDARD FOR PURCHASE OF GOODS OR SERVICES. (a) For a purchase of goods and services under this chapter, each state agency, including the commission, shall purchase goods and services that provide the best value for the state.(b) In determining the best value for the state, the purchase price and whether the goods or services meet specifications are the most important considerations. However, the commission or other state agency may, subject to Subsection (c) and Section 2155.075, consider other relevant factors, including:(1) installation costs;(2) life cycle costs;(3) the quality and reliability of the goods and services;(4) the delivery terms;(5) indicators of probable vendor performance under the contract such as past vendor performance, the vendor's financial resources and ability to perform, the vendor's experience or demonstrated capability and responsibility, and the vendor's ability to provide reliable maintenance agreements and support;(6) the cost of any employee training associated with a purchase;(7) the effect of a purchase on agency productivity;(8) the vendor's anticipated economic impact to the state or a subdivision of the state, including potential tax revenue and employment; and(9) other factors relevant to determining the best value for the state in the context of a particular purchase.(c) A state agency shall consult with and receive approval from the commission before considering factors other than price and meeting specifications when the agency procures through competitive bidding goods or services with a value that exceeds $100,000.

Added by Acts 1997, 75th Leg., ch. 1206, Sec. 6, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 14.16, eff. Sept. 1, 2001.

Sec. 2155.075. REQUIREMENT TO SPECIFY VALUE FACTORS IN REQUEST FOR BIDS OR PROPOSALS. (a) For a purchase made through competitive bidding, the commission or other state agency making the purchase must specify in the request for bids the factors other than price that the commission or agency will consider in determining which bid offers the best value for the state.(b) For a purchase made through competitive sealed proposals, the commission or other state agency making the purchase:(1) must specify in the request for proposals the known factors other than price that the commission or agency will consider in determining which proposal offers the best value for the state; and(2) may concurrently inform each vendor that made a proposal on the contract of any additional factors the commission or agency will consider in determining which proposal offers the best value for the state if the commission or other agency determines after opening the proposals that additional factors not covered under Subdivision (1) are relevant in determining which proposal offers the best value for the state.

Added by Acts 1997, 75th Leg., ch. 1206, Sec. 6, eff. Sept. 1, 1997.

Sec. 2155.076. PROTEST PROCEDURES. (a) The commission and each state agency by rule shall develop and adopt protest procedures for resolving vendor protests relating to purchasing issues. An agency's rules must be consistent with the commission's rules. The rules must include standards for maintaining documentation about the purchasing process to be used in the event of a protest.(b) A state agency that is not subject to Chapter 2001 shall provide public notice of its proposed and adopted protest rules and provide a procedure for public comment on the proposed rules.

Added by Acts 1997, 75th Leg., ch. 1206, Sec. 6, eff. Sept. 1, 1997.

Sec. 2155.077. BARRING VENDOR FROM PARTICIPATION IN STATE CONTRACTS. (a) The commission may bar a vendor from participating in state contracts that are subject to this subtitle, including contracts for which purchasing authority is delegated to a state agency, for:(1) substandard performance under a contract with the state or a state agency;(2) material misrepresentations in a bid or proposal to the state or a state agency or during the course of performing a contract with the state or a state agency;(3) fraud; or(4) breaching a contract with the state or a state agency.(a-1) The commission shall bar a vendor from participating in state contracts that are subject to this subtitle, including contracts for which purchasing authority is delegated to a state agency, if the vendor has been:(1) convicted of violating a federal law in connection with a contract awarded by the federal government for relief, recovery, or reconstruction efforts as a result of Hurricane Rita, as defined by Section 39.459, Utilities Code, Hurricane Katrina, or any other disaster occurring after September 24, 2005; or(2) assessed a penalty in a federal civil or administrative enforcement action in connection with a contract awarded by the federal government for relief, recovery, or reconstruction efforts as a result of Hurricane Rita, as defined by Section 39.459, Utilities Code, Hurricane Katrina, or any other disaster occurring after September 24, 2005.(b) Except as provided by Subsection (d), the commission shall bar a vendor from participating in state contracts under Subsection (a) for a period that is commensurate with the seriousness of the vendor's action and the damage to the state's interests.(c) The commission by rule shall:(1) state generally the reasons for which a vendor may be barred from participating in state contracts and the periods for which the vendor may be barred; and(2) prescribe the procedures under which the commission will determine whether and for how long a vendor will be barred.(d) The commission shall bar a vendor from participating in state contracts under Subsection (a-1) for a period of five years from the date the vendor was convicted or the penalty was assessed.(e) In this section:(1) "Disaster" has the meaning assigned by Section 418.004.(2) "Hurricane Katrina" means the hurricane of that name that struck the gulf coast region of the United States in August 2005.

Added by Acts 1997, 75th Leg., ch. 1206, Sec. 6, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1302, Sec. 2, eff. September 1, 2007.

Sec. 2155.078. TRAINING AND CERTIFICATION OF STATE AGENCY PURCHASING PERSONNEL AND VENDORS. (a) The commission shall establish and administer a system of training, continuing education, and certification for state agency purchasing personnel. The commission may establish and offer appropriate training to vendors on a cost recovery basis. The commission may adopt rules to administer this section, including rules relating to monitoring a certified purchaser's compliance with the continuing education requirements of this section.(b) Except as provided by Subsection (n), all state agency purchasing personnel, including agencies exempted from the purchasing authority of the commission, must receive the training and continuing education to the extent required by rule of the commission. A state agency employee who is required to receive the training may not participate in purchases by the employing agency unless the employee has received the required training or received equivalent training from a national association recognized by the commission. The equivalent training may count, as provided by Subsection (k), toward the continuing education requirements.(c) The commission shall set and collect a fee from state agencies that employ purchasing personnel. The commission shall set the fee in an amount that recovers the commission's costs under this section.(d) The commission may provide training, continuing education, and certification under this section to purchasing personnel employed by a political subdivision or other public entity of the state. Political subdivision purchasing personnel may receive, but are not required to receive, the training, continuing education, or certification provided under this section. The commission shall collect the fees described by Subsection (c) for training, education, or certification under this subsection.(e) The commission may provide training and continuing education under this section using its own personnel or through contracts with private entities. The commission may also, by agreement with a public entity, use the services of persons employed by the public entity to provide training and continuing education under this section.(f) The commission shall provide at least three levels of training under this section.(g) The basic training level must include an introduction to contract purchasing methods, ethical issues affecting purchasing decisions, and instruction in any other processes and issues that the commission considers appropriate for introductory purchasing training.(h) The second training level must include advanced instruction in formal and informal bidding methods, introduction to negotiation methods, instruction in writing specifications, and instruction in any other processes and issues that the commission considers appropriate for the second level of purchasing training.(i) The third training level must include an introduction to complex negotiations, instruction in the criteria for determining which product or service offers the best value for the state, and instruction in any other processes and issues that the commission considers appropriate for advanced purchasing training.(j) The commission may prescribe the circumstances under which a state agency may delegate to a certified purchaser signature purchasing authority to approve purchase orders.(k) The commission shall require a reasonable number of hours of continuing education to maintain a certification level. The commission may allow attendance at equivalent certification training recognized by the commission to count toward the required number of hours. Maintenance of the certification level may be by yearly renewal or another reasonable renewal period comparable to nationally recognized certification requirements.(l) The commission's prerequisites for receiving a level-two purchaser certification must include completion of the basic training level, passage of a written examination, and a minimum number of years of purchasing experience prescribed by the commission.(m) The commission's prerequisites for receiving a level-three purchaser certification must include completion of the second training level, passage of a written examination, and a minimum of three years of purchasing experience.(n) This section does not apply to a medical and dental unit to which Section 51.9335, Education Code, applies or to an institution to which Section 73.115, Education Code, applies.

Added by Acts 1997, 75th Leg., ch. 1206, Sec. 6, eff. Sept. 1, 1997. Amended by Acts 1997, 75th Leg., ch. 165, Sec.31.01(21), eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 426, Sec. 1, eff. June 18, 1999; Acts 2003, 78th Leg., ch. 309, Sec. 7.05, eff. June 18, 2003.

Sec. 2155.079. BUYING UNDER CONTRACT ESTABLISHED BY AGENCY OTHER THAN COMMISSION. (a) The commission shall adopt rules specifying the circumstances under which it is advantageous for the state to allow a state agency to purchase goods or services under a contract made by another state agency other than the commission, including as provided under Subchapter I.(b) If commission rules allow other agencies to make purchases under a contract entered into by an agency using delegated purchasing authority, the agency purchasing under delegated authority may offer the goods or services available under the contract to other agencies only if the agency first:(1) establishes that the goods or services being offered under its contract are not available under a contract administered by the commission; and(2) informs the commission of the terms of the contract and the capabilities of the vendor.

Added by Acts 1997, 75th Leg., ch. 1206, Sec. 6, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 2.02, eff. Sept. 1, 2001.

Sec. 2155.080. ADVISORY COMMITTEE ON PROCUREMENT. (a) The commission may establish an advisory committee on procurement. The purpose of the committee is to represent before the commission the state agency purchasing community and the political subdivisions that use the commission's purchasing services.(b) The committee is composed of officers or employees from the commission, from state agencies, including institutions of higher education, and from political subdivisions who are invited by the commission to serve on the committee. The commission shall invite officers and employees who are experienced in public purchasing, in public finance, or who possess other appropriate expertise to serve on the committee. Service on the committee is an additional duty of the member's public office or employment. Article 6252-33, Revised Statutes, does not apply to the size or composition of the committee. The commission shall set staggered terms for the members of the committee.(c) The committee may establish its own rules of operation.(d) The committee shall recommend improvements in commission or state agency purchasing practices to the commission. The committee shall review and comment on findings and recommendations related to purchasing that are made by state agency internal auditors or by the state auditor.

Added by Acts 1997, 75th Leg., ch. 1206, Sec. 6, eff. Sept.1, 1997.

Sec. 2155.081. VENDOR ADVISORY COMMITTEE. (a) The commission may establish a vendor advisory committee. The purpose of the committee is to represent before the commission the vendor community, to provide information to vendors, and to obtain vendor input on state procurement practices.(b) The committee is composed of employees from the commission and vendors who have done business with the state who are invited by the commission to serve on the committee. The commission shall invite a cross-section of the vendor community to serve on the committee, inviting both large and small businesses and vendors who provide a variety of different goods and services to the state. Article 6252-33, Revised Statutes, does not apply to the size or composition of the committee. The commission shall set staggered terms for the members of the committee.(c) The committee may establish its own rules of operation but shall post notice of and hold its meetings in accordance with Chapter 551.

Added by Acts 1997, 75th Leg., ch. 1206, Sec. 6, eff. Sept. 1, 1997.

Sec. 2155.082. PROVIDING CERTAIN PURCHASING SERVICES ON FEE-FOR-SERVICE BASIS. (a) The commission may provide open market purchasing services on a fee-for-service basis for state agency purchases that are delegated to an agency under Section 2155.131, 2155.132, 2155.133, or 2157.121 or that are exempted from the purchasing authority of the commission. The commission shall set the fees in an amount that recovers the commission's costs in providing the services.(b) The commission shall publish a schedule of its fees for services that are subject to this section. The schedule must include the commission's fees for:(1) reviewing bid and contract documents for clarity, completeness, and compliance with laws and rules;(2) developing and transmitting invitations to bid;(3) receiving and tabulating bids;(4) evaluating and determining which bidder offers the best value to the state;(5) creating and transmitting purchase orders; and(6) participating in agencies' request for proposal processes.

Added by Acts 1997, 75th Leg., ch. 1206, Sec. 6, eff. Sept. 1, 1997.

Sec. 2155.083. STATE BUSINESS DAILY; NOTICE REGARDING PROCUREMENTS EXCEEDING $25,000. (a) Except as provided by Subsection (n), this section applies to each state agency making a procurement that will exceed $25,000 in value, without regard to the source of funds the agency will use for the procurement, including a procurement that:(1) is otherwise exempt from the commission's purchasing authority or the application of this subtitle;(2) is made under delegated purchasing authority;(3) is related to a construction project; or(4) is a procurement of professional or consulting services.(b) Repealed by Acts 2001, 77th Leg., ch. 1422, Sec. 7.07, eff. September 1, 2001.(c) The commission each business day shall produce and post a business daily in an electronic format. The commission shall post in the business daily information as prescribed by this section about each state agency procurement that will exceed $25,000 in value. The commission shall also post in the business daily other information relating to the business activity of the state that the commission considers to be of interest to the public.(d) The commission shall make the business daily available on the Internet. Each state agency shall cooperate with the commission in making the electronic business daily available.(e) To accommodate businesses that do not have the technical means to access the business daily, governmental and nongovernmental entities such as public libraries, chambers of commerce, trade associations, small business development centers, economic development departments of local governments, and state agencies may provide public access to the business daily. A governmental entity may recover the direct cost of providing the public access only by charging a fee for downloading procurement notices and bid or proposal solicitation packages posted in the business daily. A nongovernmental entity may use information posted in the business daily in providing a service that is more than only the downloading of information from the business daily, including a service by which appropriate bidders or offerors are matched with information that is relevant to those bidders or offerors, and may charge a lawful fee that the entity considers appropriate for the service.(f) The commission and other state agencies may not charge a fee designed to recover the cost of preparing and gathering the information that is published in the business daily. These costs are considered part of a procuring agency's responsibility to publicly inform potential bidders or offerors of its procurement opportunities.(g) A state agency shall post in the business daily either the entire bid or proposal solicitation package or a notice that includes all information necessary to make a successful bid, proposal, or other applicable expression of interest for the procurement contract, including at a minimum the following information for each procurement that the state agency will make that is estimated to exceed $25,000 in value:(1) a brief description of the goods or services to be procured and any applicable state product or service codes for the goods and services;(2) the last date on which bids, proposals, or other applicable expressions of interest will be accepted;(3) the estimated quantity of goods or services to be procured;(4) if applicable, the previous price paid by the state agency for the same or similar goods or services;(5) the estimated date on which the goods or services to be procured will be needed; and(6) the name, business mailing address, and business telephone number of the state agency employee a person may contact to inquire about all necessary information related to making a bid or proposal or other applicable expression of interest for the procurement contract.(h) The state agency shall continue to either:(1) post notice of the procurement in accordance with Subsection (g) until the latest of 21 calendar days after the date the notice is first posted; the date the state agency will no longer accept bids, proposals, or other applicable expressions of interest for the procurement; or the date the state agency decides not to make the procurement; or(2) post the entire bid or proposal solicitation package in accordance with Subsection (g) until the latest of 14 calendar days after the date the bid or proposal solicitation package is first posted; the date the state agency will no longer accept bids, proposals, or other applicable expressions of interest for the procurement; or the date the state agency decides not to make the procurement.(i) A state agency may not award the procurement contract and shall continue to accept bids or proposals or other applicable expressions of interest for the procurement contract for at least 21 calendar days after the date the state agency first posted notice of the procurement in accordance with Subsection (g) or 14 calendar days after the date the state agency first posted the entire bid or proposal solicitation package in accordance with Subsection (g), as applicable. The minimum time for posting required by this subsection and Subsection (h) does not apply in an emergency requiring the state agency to make the procurement more quickly to prevent a hazard to life, health, safety, welfare, or property or to avoid undue additional cost to the state.(j) A contract or procurement award made by a state agency that violates the applicable minimum time for posting required by Subsections (h) and (i) is void.(k) Each state agency that will award a procurement contract estimated to exceed $25,000 in value shall send to the commission:(1) the information the commission requires for posting in the state business daily under this section; and(2) a notice when the procurement contract has been awarded or when the state agency has decided to not make the procurement.(l) Repealed by Acts 2003, 78th Leg., ch. 785, Sec. 75(2).(m) The requirements of this section are in addition to the requirements of other law relating to the solicitation of bids, proposals, or expressions of interest for a procurement by a state agency. This section does not affect whether a state agency is required to award a procurement contract through competitive bidding, competitive sealed proposals, or another method.(n) This section does not apply to a state agency to which Section 51.9335 or 73.115, Education Code, applies.

Added by Acts 1997, 75th Leg., ch. 508, Sec. 1, eff. June 1, 1998. Renumbered from Sec. 2155.074 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(57), eff. Sept. 1, 1999. Amended by Acts 1999, 76th Leg., ch. 1499, Sec. 2.01, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1422, Sec. 7.02, 7.07, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 785, Sec. 75(2), eff. Sept. 1, 2003.

Sec. 2155.084. PURCHASES FROM FEDERAL GOVERNMENT. (a) The commission or the governing body of an institution of higher education may negotiate purchases of goods of any kind needed by a state agency or the institution of higher education with the appropriate agency of the federal government. The governing body of an institution of higher education may act under this section either directly or through the commission or another state agency.(b) The price of goods that are purchased from the federal government may not exceed the fair market value of the goods.(c) In negotiating purchases of goods from the federal government under this section or under Subchapter G, Chapter 2175, the commission or the governing body of the institution of higher education may waive the requirement of a bidder's bond and performance bond that otherwise would be required.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 1.16, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 816, Sec. 3, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 9.020(h), eff. Sept. 1, 2003.

Sec. 2155.085. REVERSE AUCTION PROCEDURE. (a) The commission shall:(1) purchase goods or services using the reverse auction procedure whenever:(A) the procedure provides the best value to the state; or(B) all purchasing methods provide equal value to the state;(2) offer historically underutilized businesses assistance and training relating to the reverse auction procedure; and(3) advise historically underutilized businesses on contracts available using the reverse auction procedure.(b) The commission shall set a goal of purchasing at least 20 percent of the dollar value of goods or services purchased by the commission using the reverse auction procedure.

Added by Acts 2005, 79th Leg., Ch. 1013, Sec. 2, eff. September 1, 2005.

For expiration of this section, see Section 2151.0041.Sec. 2155.086. PROCEDURES FOR AWARDING CERTAIN CONTRACTS. (a) In this section and in Section 2155.087, "chief clerk" means the chief clerk of the comptroller or the chief clerk's designee.(b) This section applies only to the award of a contract by the comptroller that:(1) relates to the powers and duties transferred to the comptroller under Section 2151.004(d);(2) is reasonably expected by the comptroller at the time of the award to have a value of $100,000 or more over the life of the contract; and(3) is evaluated based wholly or partly on best value factors other than cost.(c) This section does not apply to:(1) any part of the contracting process other than the award, including planning, budgeting, solicitation, pre-response conference, respondent presentation, evaluation, development of staff or evaluation committee recommendations, negotiation, and signature;(2) a renewal, extension, or amendment of a contract provided for in the written solicitation for the original contract; or(3) an emergency purchase or other contract award for which delay would create a hazard to life, health, safety, welfare, or property or would cause undue additional cost to the state.(d) A contract to which this section applies must be awarded in a public meeting chaired and conducted by the chief clerk. The chief clerk shall determine the time and location for the meeting. The meeting must comply with applicable provisions of Chapter 551, including requirements relating to posting notice of the meeting. The comptroller shall also post notice of the meeting on the comptroller's website and in the state business daily. The office of the attorney general shall advise the comptroller on the applicable provisions of Chapter 551.(e) Before the meeting, the chief clerk may review any written recommendations for the proposed contract award submitted by the comptroller's staff or by an evaluation committee established by the comptroller for the proposed contract. The chief clerk shall make the staff's or committee's final written recommendations available to the public at the meeting.(f) A contract awarded by the chief clerk under this section is not considered final and does not bind the state until all negotiations are completed, if applicable, and all parties to the contract have signed the final contract.(g) The comptroller shall post notice of a contract award made in an open meeting under this section on the comptroller's website and in the state business daily.(h) The comptroller shall post the text of a contract awarded in an open meeting under this section on the comptroller's website and in the state business daily, except for information in a contract that is not subject to disclosure under Chapter 552. Information that is not subject to disclosure under Chapter 552 must be referenced in an appendix that generally describes the information without disclosing the specific content of the information.

Added by Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.08, eff. September 1, 2007.

For expiration of this section, see Section 2151.0041.Sec. 2155.087. STATEWIDE PROCUREMENT ADVISORY COUNCIL. (a) In this section, "council" means the Statewide Procurement Advisory Council.(b) The Statewide Procurement Advisory Council consists of the following four members or their designees:(1) one member appointed by the governor;(2) one member appointed by the Texas Facilities Commission;(3) one member appointed by the Department of Information Resources; and(4) one member appointed by the Legislative Budget Board.(c) The comptroller shall adopt rules describing the purpose and tasks of the council as provided by Section 2110.005. Before adopting a rule under this subsection, the comptroller must conduct a public hearing regarding the proposed rule regardless of whether the requirements of Section 2001.029(b) are met.(d) A quorum of the council shall attend each meeting under Section 2155.086 in which the chief clerk awards a contract. In the meeting, the council shall make recommendations to and advise the chief clerk in a manner consistent with the established purpose and tasks of the council.

Added by Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.08, eff. September 1, 2007.

SUBCHAPTER C. DELEGATIONS OF AND EXCLUSIONS FROM COMMISSION'S PURCHASING AUTHORITY AND CERTAIN EXEMPTIONS FROM COMPETITIVE BIDDINGSec. 2155.131. DELEGATION OF AUTHORITY TO STATE AGENCIES. The commission may delegate purchasing functions to a state agency.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.132. PURCHASES LESS THAN SPECIFIED MONETARY AMOUNT. (a) A state agency is delegated the authority to purchase goods and services if the purchase does not exceed $15,000. If the commission determines that a state agency has not followed the commission's rules or the laws related to the delegated purchases, the commission shall report its determination to the members of the state agency's governing body and to the governor, lieutenant governor, speaker of the house of representatives, and Legislative Budget Board.(b) The commission by rule may delegate to a state agency the authority to purchase goods and services if the purchase exceeds $15,000 . In delegating purchasing authority under this subsection or Section 2155.131, the commission shall consider factors relevant to a state agency's ability to perform purchasing functions, including:(1) the capabilities of the agency's purchasing staff and the existence of automated purchasing tools at the agency;(2) the certification levels held by the agency's purchasing personnel;(3) the results of the commission's procurement review audits of an agency's purchasing practices; and(4) whether the agency has adopted and published protest procedures consistent with those of the commission as part of its purchasing rules.(c) The commission shall monitor the purchasing practices of state agencies that are making delegated purchases under Subsection (b) or Section 2155.131 to ensure that the certification levels of the agency's purchasing personnel and the quality of the agency's purchasing practices continue to warrant the amount of delegated authority provided by the commission to the agency. The commission may revoke for cause all or part of the purchasing authority that the commission delegated to a state agency. The commission shall adopt rules to administer this subsection.(d) The commission by rule:(1) shall prescribe procedures for a delegated purchase; and(2) shall prescribe procedures by which agencies may use the commission's services for delegated purchases, in accordance with Section 2155.082.(e) Competitive bidding, whether formal or informal, is required for a purchase by a state agency if the purchase:(1) exceeds $5,000; and(2) is made under a written contract.(f) Goods purchased under this section may not include:(1) an item for which a contract has been awarded under the contract purchase procedure, unless the quantity purchased is less than the minimum quantity specified in the contract;(2) an item required by statute to be purchased from a particular source; or(3) a scheduled item that has been designated for purchase by the commission.(g) A large purchase may not be divided into small lot purchases to meet the dollar limits prescribed by this section. The commission may not require that unrelated purchases be combined into one purchase order to exceed the dollar limits prescribed by this section.(h) A state agency making a purchase under this section for which competitive bidding is required must:(1) attempt to obtain at least three competitive bids from sources listed on the master bidders list that normally offer for sale the goods being purchased; and(2) comply with Subchapter E.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1206, Sec. 7, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1499, Sec. 1.17, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1354, Sec. 1, eff. September 1, 2007.

Sec. 2155.136. PURCHASE OF CERTAIN MEDICAL EQUIPMENT BY MEDICAL OR DENTAL UNIT. (a) A medical or dental unit listed under Section 61.003, Education Code, may purchase through the use of competitive sealed proposals:(1) prototypes of medical equipment not yet available on the market;(2) medical equipment so new to the market that its benefits are not fully known; and(3) major medical equipment that is so technically complex that development of specifications for competitive bidding is not feasible.(b) To make a purchase under this section, the medical or dental unit must:(1) follow the competitive sealed proposals procedures under Subchapter C, Chapter 2157, and commission rules on the use of competitive sealed proposals; and(2) submit to the commission a written finding that competitive sealed bidding or informal competitive bidding is not practical or is disadvantageous to the state for the proposed acquisition.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.137. EMERGENCY PURCHASES. (a) The commission shall provide for emergency purchases by a state agency and may set a monetary limit on the amount of an emergency purchase.(b) The provisions of Section 2161.181 relating to historically underutilized businesses apply to an emergency purchase made under this section.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.138. EXEMPTION OF GOODS OR SERVICES OF BLIND OR VISUALLY IMPAIRED PERSONS. (a) The competitive bidding provisions of this chapter do not apply to a state purchase of goods or services that:(1) are made or provided by blind or visually impaired persons;(2) are offered for sale to a state agency through efforts made under law by the Texas Council on Purchasing from People with Disabilities;(3) meet state specifications for quantity, quality, delivery, and life cycle costs; and(4) cost not more than the fair market price of similar items.(b) The council shall test the goods and services to the extent necessary to ensure quality. The council may enter into a contract with a private or public entity to assist with testing.(c) The commission shall make awards under this section based on proposed goods and services meeting formal state specifications developed by the commission or meeting commercial specifications approved by the commission.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1206, Sec. 9, eff. Sept. 1, 1997.

Sec. 2155.139. EXEMPTION FOR CERTAIN LIBRARIES AND HEALTH FACILITIES. (a) Section 2155.061 does not apply to an acquisition if:(1) the acquisition is for a:(A) library operated as a part of a university system or institution of higher education;(B) library or resource-sharing program operated by the Texas State Library and Archives Commission; or(C) state-owned hospital or clinic; and(2) the goods or services acquired are:(A) serial and journal subscriptions, including electronic databases and information products;(B) library materials, including books not available under a statewide contract and papers;(C) library services, including binding services not available under a statewide contract; or(D) library equipment and supplies.(b) Section 2155.061 does not apply to a purchase of goods by a state-owned hospital or clinic through a group purchasing program that offers purchasing services at discount prices to two or more hospital or clinic facilities if the chief executive officer of the hospital or clinic or the officer's designee certifies that the purchase of the particular goods through the group purchasing program is the most cost-effective method of purchasing available.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 91, Sec. 2, eff. Sept. 1, 1999.

Sec. 2155.140. PURCHASE FROM GIFT OR GRANT NOT WITHIN COMMISSION'S PURCHASING AUTHORITY. The commission's authority does not apply to a purchase of goods or services from a gift or grant, including an industrial or federal grant or contract in support of research.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.141. PURCHASES FOR AUXILIARY ENTERPRISE NOT WITHIN COMMISSION'S PURCHASING AUTHORITY. The commission's authority does not extend to a purchase of goods and services for an auxiliary enterprise.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 7.06, eff. June 18, 2003.

Sec. 2155.143. PURCHASE OF CARE AND TREATMENT SERVICES BY TEXAS YOUTH COMMISSION. (a) The Texas Youth Commission may purchase care and treatment services, including educational services, for its wards.(b) The Texas Youth Commission shall:(1) negotiate purchases under this section to achieve fair and reasonable prices at rates that do not exceed any maximum provided by law; and(2) select service providers according to each provider's qualifications and demonstrated competence.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.144. PROCUREMENTS BY HEALTH AND HUMAN SERVICES AGENCIES. (a) This section applies only to the Health and Human Services Commission and to each health and human services agency.(b) An agency to which this section applies is delegated the authority to procure its goods and services, except as provided by this section.(b-1) An agency to which this section applies is not delegated the authority to procure common commodities or services:(1) including goods and services acquired for direct consumption or use by the agency in the day-to-day support of the agency's administrative operations, such as office supplies and equipment, building maintenance and cleaning services, or temporary employment services; and(2) not including consulting services, professional services, health care services, information resources technology, goods or services acquired for the benefit or on behalf of clients of programs operated by the agency, procurements specifically authorized or delegated to the agency by statute, or the contracting out of agency purchasing functions or other administrative or program functions.(c) An agency to which this section applies shall acquire goods or services by any procurement method approved by the Health and Human Services Commission that provides the best value to the agency. The agency shall document that it considered all relevant factors under Subsection (d) in making the acquisition.(d) Subject to Subsection (e), the agency may consider all relevant factors in determining the best value, including:(1) any installation costs;(2) the delivery terms;(3) the quality and reliability of the vendor's goods or services;(4) the extent to which the goods or services meet the agency's needs;(5) indicators of probable vendor performance under the contract such as past vendor performance, the vendor's financial resources and ability to perform, the vendor's experience and responsibility, and the vendor's ability to provide reliable maintenance agreements;(6) the impact on the ability of the agency to comply with laws and rules relating to historically underutilized businesses or relating to the procurement of goods and services from persons with disabilities;(7) the total long-term cost to the agency of acquiring the vendor's goods or services;(8) the cost of any employee training associated with the acquisition;(9) the effect of an acquisition on agency productivity;(10) the acquisition price; and(11) any other factor relevant to determining the best value for the agency in the context of a particular acquisition.(e) Repealed by Acts 2003, 78th Leg., ch. 785, Sec. 75(2).(f) The state auditor may audit the agency's acquisitions of goods and services before or after a warrant is issued to pay for an acquisition.(g) The agency may adopt rules and procedures for the acquisition of goods and services under this section.(h) The Health and Human Services Commission shall adopt rules and procedures for the acquisition of goods and services under this section that apply to all health and human services agencies, including rules adopted with the commission's assistance that allow an agency to make purchases through a group purchasing program except when a better value is available through another procurement method. The rules of the health and human services agencies must be consistent with the rules of the Health and Human Services Commission.(i) Subject to Section 531.0055(c), the Health and Human Services Commission shall develop a single statewide risk analysis procedure. Each health and human services agency shall comply with the procedure. The procedure must provide for:(1) assessing the risk of fraud, abuse, or waste in health and human services agencies contractor selection processes, contract provisions, and payment and reimbursement rates and methods for the different types of goods and services for which health and human services agencies contract;(2) identifying contracts that require enhanced contract monitoring; and(3) coordinating contract monitoring efforts among health and human services agencies.(j) Subject to Section 531.0055(c), the Health and Human Services Commission shall publish a contract management handbook that establishes consistent contracting policies and practices to be followed by health and human services agencies. The handbook may include standard contract provisions and formats for health and human services agencies to incorporate as applicable in their contracts.(k) Subject to Section 531.0055(c), the Health and Human Services Commission, in cooperation with the comptroller, shall establish a central contract management database that identifies each contract made with a health and human services agency. The comptroller may use the database to monitor health and human services agency contracts, and health and human services agencies may use the database in contracting. A state agency shall send to the comptroller in the manner prescribed by the comptroller the information the agency possesses that the comptroller requires for inclusion in the database.(l) The Health and Human Services Commission shall coordinate the procurement practices of all health and human services agencies and encourage those agencies to use efficient procurement practices such as the use of a group purchasing program, combining maintenance contracts into one contract, and obtaining prompt payment discounts. In implementing this duty, the Health and Human Services Commission may review the procurement and rate-setting procedures of each health and human services agency to ensure that amounts paid to contractors are consistent and represent the best value for the state. The Health and Human Services Commission may disapprove a procurement and rate-setting procedure of a health and human services agency. A health and human services agency may not use a procurement or rate-setting procedure that has been disapproved by the commission. The Health and Human Services Commission may transfer the procurement functions of a health and human services agency to another appropriate state agency if it determines that transferring those functions would be advantageous to the state. Other state agencies and institutions with experience in acquiring goods and services using the procedures allowed under Subsections (c) and (d) shall on request assist the Health and Human Services Commission to perform its functions under this section.(m) Subject to Section 531.0055(c), the Health and Human Services Commission shall develop and implement a statewide plan to ensure that each entity that contracts with a health and human services agency and any subcontractor of the entity complies with the accessibility requirements of the Americans with Disabilities Act of 1990 (42 U.S.C. Section 12101 et seq.).(n) To the extent of any conflict, this section prevails over any other state law relating to the procurement of goods and services except a law relating to contracting with historically underutilized businesses or relating to the procurement of goods and services from persons with disabilities.(o) The Health and Human Services Commission shall prepare an annual report that assesses the compliance of each health and human services agency with the requirements imposed under this section and that identifies any material risk to the state or to the clients of the health and human services agency that results from the agency's procurement and contracting practices. The commission may request the assistance of the state auditor in preparing the report. The state auditor shall conduct reviews as necessary to assess compliance under this subsection as determined by the Legislative Audit Committee. The commission shall file the report with the governor, the lieutenant governor, and the speaker of the house of representatives not later than December 15 of each year.(p) In this section, "health and human services agency" has the meaning assigned by Section 531.001.

Added by Acts 1997, 75th Leg., ch. 1045, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1460, Sec. 3.11, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 309, Sec. 7.07, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 785, Sec. 75(2), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.09, eff. September 1, 2007.

Sec. 2155.1441. HEALTH CARE PURCHASING. (a) A state agency shall acquire goods and services used in support of the agency's health care programs by the method that provides the greatest volume discount for the goods or services, including group purchasing programs, state agency purchasing consortiums, or competitive sealed proposals.(b) A state agency may contract with a medical and dental unit to have the unit perform all or part of the purchasing functions of the agency under this section or to participate in a state agency purchasing consortium or group purchasing program with the medical and dental unit.(c) If a state agency determines that it should consider factors in addition to volume discounts in acquiring a particular good or service, the agency may acquire the good or service by the most cost-effective method of acquisition available, including group purchasing programs, state agency purchasing consortiums, or competitive sealed proposals.(d) A state agency shall provide appropriate information to the commission concerning acquisitions made by the agency under this section, but the commission's authority under this chapter and Chapters 2156, 2157, and 2158 does not extend to the acquisition of goods and services made under this section.(e) The central administration of The University of Texas System shall develop methods for sharing information concerning acquisitions made under this section, including methods for sharing the information electronically. Electronic sharing may include posting information on acquisitions on the comptroller's state government electronic bulletin board.(f) A state agency shall collect and maintain information as specified by the central administration of The University of Texas System relating to the agency's acquisitions under this section. The central administration of The University of Texas System is entitled to access to all information collected and maintained under this section.(g) In this section:(1) "Goods" means material, supplies, equipment, or other tangible items.(2) "Group purchasing program" means a program administered by a business entity that offers discount prices on goods and services to participants in the program.(3) "Health care program" means a program or activity administered or funded by a state agency to provide health care services, research, education, or goods.(4) "Medical and dental unit" has the meaning assigned by Section 61.003, Education Code.(5) "State agency purchasing consortium" means a group of three or more state agencies acting under a written agreement to receive discount prices from vendors based on volume purchases of goods and services.(h) This section does not apply to the state Medicaid program.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 17.01(a), eff. Sept. 1, 1997. Renumbered from Sec. 2155.144 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(58), eff. Sept. 1, 1999.

Sec. 2155.1442. FOSTER CARE RESIDENTIAL CONTRACT MANAGEMENT. (a) Subject to Subsection (e), the state auditor shall conduct a management review of the residential contract management employees of the Health and Human Services Commission and the Department of Family and Protective Services and make recommendations regarding the organization of, and skills and educational requirements for, those employees. The state auditor shall also make recommendations regarding the implementation of financial accountability provisions and processes to ensure effective and efficient expenditure of state and other contract funds. (b) The Health and Human Services Commission shall contract with the state auditor to perform on-site financial audits of selected residential contractors as necessary. The state auditor, in consultation with the commission, shall select the contractors to audit based on the contract's risk assessment rating, allegations of fraud or misuse of state or other contract funds, or other appropriate audit selection criteria. The residential contractors selected to be audited must be included in the audit plan and approved by the legislative audit committee under Section 321.013.(c) The Department of Family and Protective Services shall require that all files related to contracts for residential care of foster children:(1) be complete and accurately reflect the contractor's actual updated contract performance; and(2) be maintained in accordance with the department's record retention procedures and made available to the state auditor when requested.(d) Subject to the availability of funds appropriated for the purpose, the Department of Family and Protective Services may develop an Internet-based system to enable residential contractors to review their reimbursement accounts or other pertinent financial data and reconcile their accounts.(e) Work performed under Subsections (a) and (b) by the state auditor is subject to approval by the legislative audit committee for inclusion in the audit plan under Section 321.013(c).

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 1.72(a), eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 22, eff. September 1, 2007.

Sec. 2155.145. CERTAIN PURCHASES BY TEXAS NATURAL RESOURCE CONSERVATION COMMISSION. The Texas Natural Resource Conservation Commission is delegated all purchasing functions relating to the administration of Subchapters F and I, Chapter 361, Health and Safety Code, subject to the rules adopted by the commission under Section 2155.132(c).

Added by Acts 1997, 75th Leg., ch. 793, Sec. 16, eff. Sept. 1, 1997.

Sec. 2155.146. CERTAIN PURCHASES BY EMPLOYEES RETIREMENT SYSTEM OF TEXAS. (a) The Employees Retirement System of Texas is delegated all purchasing functions relating to the purchase of goods or services from funds other than general revenue funds for a purpose the retirement system determines relates to the fiduciary duties of the retirement system.(b) The Employees Retirement System of Texas shall acquire goods or services by any procurement method approved by the board of trustees of the retirement system that provides the best value to the retirement system. The retirement system shall consider the best value standards enumerated in Section 2155.074, as added by Chapter 1206, Acts of the 75th Legislature, Regular Session, 1997.(c) The commission shall procure goods or services for the Employees Retirement System of Texas at the request of the retirement system, and the retirement system may use the services of the commission in procuring goods or services.

Added by Acts 1999, 76th Leg., ch. 1541, Sec. 55, eff. Sept. 1, 1999.

Sec. 2155.147. CERTAIN PURCHASES BY GENERAL LAND OFFICE. (a) The General Land Office is delegated all purchasing functions relating to purchases under Section 33.603, Natural Resources Code, including coastal erosion studies, demonstration studies, and response projects.(b) The General Land Office shall acquire goods and services by any procurement method that provides the best value to the land office. The land office shall consider the best value standards provided by Section 2155.074.(c) The commission shall procure goods and services for the General Land Office at the request of the land office, and the land office may use the services of the commission in procuring goods and services.

Added by Acts 2001, 77th Leg., ch. 1076, Sec. 1, eff. June 15, 2001.

Sec. 2155.148. CERTAIN PURCHASES FOR TEXAS STATEWIDE EMERGENCY SERVICES PERSONNEL RETIREMENT FUND. (a) The fire fighters' pension commissioner is delegated all purchasing functions relating to the purchase of goods or services from funds other than general revenue funds for a purpose the state board of trustees of the Texas statewide emergency services personnel retirement fund determines relates to the fiduciary duties of the retirement fund.(b) The fire fighters' pension commissioner shall acquire goods or services by any procurement method approved by the state board of trustees of the Texas statewide emergency services personnel retirement fund that provides the best value to the retirement fund. The fire fighters' pension commissioner shall consider the best value standards provided by Section 2155.074.(c) The commission shall procure goods or services for the fire fighters' pension commissioner at the request of the pension commissioner, and the pension commissioner may use the services of the commission in procuring goods or services.

Added by Acts 2003, 78th Leg., ch. 309, Sec. 7.08, eff. June 18, 2003.

Sec. 2155.149. CERTAIN PURCHASES BY VETERANS' LAND BOARD. (a) The Veterans' Land Board is delegated all purchasing functions relating to veterans homes and veterans cemeteries.(b) The Veterans' Land Board shall acquire goods and services under Subsection (a) by any procurement method that provides the best value to the Veterans' Land Board. The Veterans' Land Board shall consider the best value standards listed in Section 2155.074.(c) At the request of the Veterans' Land Board, the commission shall procure goods and services described by Subsection (a) for the Veterans' Land Board. The Veterans' Land Board may use the services of the commission in procuring goods and services described by Subsection (a).

Added by Acts 2005, 79th Leg., Ch. 17, Sec. 1, eff. September 1, 2005.

Sec. 2155.150. CERTAIN PURCHASES BY RAILROAD COMMISSION OF TEXAS. (a) The Railroad Commission of Texas is delegated all purchasing functions relating to purchases under:(1) Chapter 89, Natural Resources Code; or(2) Sections 91.111 and 91.112, Natural Resources Code.(b) The Railroad Commission of Texas shall acquire goods and services, under Subsection (a), by any procurement method that provides the best value to the railroad commission. The railroad commission shall consider the best value standards listed in Section 2155.074.(c) The commission shall procure goods and services, under Subsection (a), for the Railroad Commission of Texas at the request of the railroad commission, and the railroad commission may use the services of the commission in procuring goods and services.

Added by Acts 2005, 79th Leg., Ch. 514, Sec. 1, eff. September 1, 2005.Renumbered from Government Code, Section 2155.149 by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(42), eff. September 1, 2007.

SUBCHAPTER D. EXTENSION OF COMMISSION PURCHASING SERVICES TO OTHER ENTITIESSec. 2155.202. MENTAL HEALTH AND MENTAL RETARDATION COMMUNITY CENTERS; ASSISTANCE ORGANIZATIONS. A community center for mental health and mental retardation services that receives state grants-in-aid under Subchapter B, Chapter 534, Health and Safety Code, and an assistance organization as defined by Section 2175.001 that receives state funds may purchase goods and services through the commission.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.203. PURCHASES BY LEGISLATURE AND LEGISLATIVE AGENCIES. A house of the legislature, or an agency, council, or committee of the legislature, including the Legislative Budget Board, the Texas Legislative Council, the state auditor's office, and the Legislative Reference Library, may use the commission's purchasing services for purchasing goods and services, including items covered by Section 21, Article XVI, Texas Constitution.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.204. LOCAL GOVERNMENT PURCHASING PROGRAM. The commission's provision of purchasing services for local governments is governed by Subchapter D, Chapter 271, Local Government Code.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER E. MASTER BIDDERS LISTSec. 2155.261. APPLICABILITY. This subchapter:(1) applies to a purchase or other acquisition under this chapter or Chapters 2156, 2157, and 2158 for which competitive bidding or competitive sealed proposals are required;(2) applies to a state agency that makes a purchase or other acquisition under this chapter or Chapters 2156, 2157, and 2158, including the commission and an agency that makes an acquisition under Section 2155.131 or 2155.133; and(3) does not apply to a purchase or other acquisition made by the commission under Subchapter A, Chapter 2156.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.262. UNIFORM REGISTRATION FORM. (a) The commission shall develop a uniform registration form for applying to do business with the commission or with another state agency.(b) The commission and each state agency shall make the form available to an applicant.(c) The form must include an application for:(1) certification as a historically underutilized business;(2) a payee identification number for use by the comptroller; and(3) placement on the commission's master bidders list.(d) A state agency shall submit to the commission each uniform registration form that it receives.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 426, Sec. 2, eff. June 18, 1999.

Sec. 2155.263. COMMISSION TO MAINTAIN CENTRALIZED MASTER BIDDERS LIST. (a) The commission shall maintain a centralized master bidders list and register on the list the name and address of each vendor that applies for registration under rules adopted under this subchapter. The commission may include other relevant vendor information on the list.(b) The commission shall maintain the centralized master bidders list in a manner that facilitates a state agency's solicitation of vendors that serve the agency's geographic area.(c) The centralized master bidders list shall be used for all available procurement processes authorized by this subtitle and shall also be used to the fullest extent possible by state agencies that make purchases exempt from the commission's purchasing authority.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1206, Sec. 10, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 426, Sec. 3, eff. June 18, 1999.

Sec. 2155.264. AGENCY SOLICITATION OF BIDS OR PROPOSALS FOR ACQUISITION OVER $15,000. A state agency that proposes to make a purchase or other acquisition that will cost more than $15,000 shall solicit bids or proposals from each eligible vendor on the master bidders list that serves the agency's geographic region. A state agency may also solicit bids or proposals through the use of on-line electronic transmission.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 494, Sec. 2, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 393, Sec. 3.02, eff. September 1, 2009.

Sec. 2155.265. ACCESS TO MASTER BIDDERS LIST. (a) The commission shall make the master bidders list available to each state agency that makes a purchase or other acquisition to which this subchapter applies.(b) The commission shall make the list available either electronically or in another form, depending on each state agency's needs.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.266. REGISTRATION AND RENEWAL FEE. (a) The comptroller may charge a person applying for registration on the master bidders list a registration fee and may charge a registrant a biennial renewal fee in an amount designed to recover the comptroller's costs in:(1) making and maintaining the master bidders list; and(2) soliciting bids or proposals under this subchapter.(b) In addition to the fee provided by Subsection (a), the comptroller shall also collect $20 from each registrant to be used for the purpose of enforcing compliance with requirements of state purchasing statutes and the prevention of fraud in the historically underutilized businesses program as set forth in Chapter 2161.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 426, Sec. 4, eff. June 18, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 855, Sec. 1, eff. June 19, 2009.

Sec. 2155.267. COMMISSION RULES AND PROCEDURES REGARDING MASTER BIDDERS LIST. (a) The commission shall adopt procedures for:(1) making and maintaining the master bidders list; and(2) removing an inactive vendor from the list.(b) The commission shall establish by rule a vendor classification process under which only a vendor able to make a bid or proposal on a particular purchase or other acquisition may be solicited under this subchapter.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.268. USE OF STATE AGENCY BIDDERS LIST. (a) A state agency may not maintain and use its own bidders list. The prohibition of this subsection does not apply to the Texas Department of Transportation.(b) A state agency may supplement the bidders list with its own list of historically underutilized businesses if it determines that the supplementation will increase the number of historically underutilized businesses that submit bids.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1206, Sec. 11, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 426, Sec. 17, eff. June 18, 1999; Acts 1999, 76th Leg., ch. 1499, Sec. 1.18, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 118, Sec. 1.05, eff. Sept. 1, 2001.

Sec. 2155.269. WAIVER. The commission by rule may establish a process under which the requirement for soliciting bids or proposals from eligible vendors on a bidders list may be waived for an appropriate state agency or an appropriate purchase or other acquisition under circumstances in which the requirement is not warranted.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.270. AGENCY ASSISTANCE WITH BIDDERS LIST ISSUES. The commission may assist a state agency with issues relating to a bidders list.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER F. INSPECTION AND CERTIFICATION OF GOODS OR SERVICES; AUDITSSec. 2155.321. DEFINITIONS. In this subchapter:(1) "Financial information" means information that the comptroller determines is necessary to audit a claim under Chapter 403.(2) "Purchase information" means information that the commission determines is necessary to audit a purchase under this subchapter.(3) "Service" means the furnishing of skilled or unskilled labor or professional work but does not include the service of a state agency employee.(4) "State agency" has the meaning assigned by Section 2103.001.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 62, eff. June 19, 1997.

Sec. 2155.322. INSPECTION AND CERTIFICATION. (a) A state agency shall:(1) inspect and evaluate at the time of receipt all goods or services that the agency receives to determine whether the goods or services comply with the contract under which they were purchased; and(2) certify, if true, that the goods or services comply with contract requirements and that the invoice for them is correct.(b) If state law requires that a payment for the goods or services be made on a warrant drawn or an electronic funds transfer initiated by the comptroller or a state agency with delegated authority under Section 403.060, promptly after the later of the receipt of the invoice or the receipt of the goods or services, the agency shall send to the comptroller the certification, together with the financial information and purchase information provided by the invoice and purchase voucher, on a form or in the manner prescribed by the comptroller.(c) The commission by rule may require that purchase information be sent directly to the commission in circumstances under which the commission considers it necessary.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 63, eff. June 19, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.10, eff. September 1, 2007.

Sec. 2155.323. COMPTROLLER AUDIT; TRANSMISSION OF PURCHASE INFORMATION TO COMMISSION. (a) On receipt of a certification, financial information, and purchase information from a state agency as required by this subchapter, the comptroller shall audit the financial information under Chapter 403.(b) If the comptroller approves the financial information, the comptroller shall determine whether the purchase information should also be audited under Section 2155.324. (c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.117(5), eff. September 1, 2007.(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.117(5), eff. September 1, 2007.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.11, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.117(5), eff. September 1, 2007.

Sec. 2155.324. PURCHASE AUDIT. (a) When the comptroller considers a purchase audit to be advisable, the comptroller shall audit the purchase information for compliance with applicable purchasing statutes and rules.(b) The comptroller may determine the auditing method used under this section, including stratified or statistical sampling techniques.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.12, eff. September 1, 2007.

Sec. 2155.325. PURCHASE AUDIT AFTER ISSUANCE OF WARRANT. (a) The comptroller may audit purchase information after a warrant has been issued if the audit will expedite the payment process.(b) For audits under this section, the comptroller by rule shall:(1) determine the types of purchases that will be audited after a warrant is issued; and(2) specify the purchase information that a state agency must send to the comptroller before a warrant is issued.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 64, eff. June 19, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.13, eff. September 1, 2007.

Sec. 2155.326. AUDIT BY STATE AUDITOR. Transactions, processes, and the performance of functions under this chapter and Chapters 2156, 2157, and 2158 are subject to audit by the state auditor under Chapter 321.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.14, eff. September 1, 2007.

Sec. 2155.327. INTERAGENCY PURCHASES AND TRANSACTIONS. This subchapter does not apply to an interagency purchase or transaction. An interagency purchase or transaction must be accomplished on a special voucher or electronically as prescribed by the comptroller.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER G. PAYMENT PROVISIONSSec. 2155.381. INVOICE. (a) The contractor or seller of goods or services contracted for by the comptroller shall submit an invoice to the ordering agency at the address shown on the purchase order.(b) The invoice shall be prepared and submitted as provided by rule of the comptroller.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.15, eff. September 1, 2007.

Sec. 2155.382. PAYMENT BY WARRANT. (a) After the comptroller approves financial information and purchase information, when advance approval of that information is required by rule of the comptroller, the comptroller shall draw a warrant on the state treasury for:(1) the amount due on the invoice; or(2) the amount on the invoice that has been allowed.(b) The comptroller shall complete the procedures for drawing the warrant not later than the eighth day after the date of receiving the necessary information. If a payment is not due until after the eighth day, the comptroller may delay drawing a warrant if the delay will maximize the state's cash flow.(c) The comptroller may issue the warrant directly to the vendor. The comptroller, when appropriate, may combine into a single warrant payments that the state owes to a vendor under more than one invoice, including payments to the vendor made on behalf of more than one state agency.(d) The comptroller may allow or require a state agency to schedule payments that the comptroller will make to a vendor. The comptroller shall prescribe the circumstances under which advance scheduling of payments is allowed or required. The comptroller shall require advance scheduling of payments when it is advantageous to the state.(e) The comptroller may require vendors to provide payment addresses, vendor identification numbers, and other account information directly to the comptroller.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 634, Sec. 2, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.16, eff. September 1, 2007.

Sec. 2155.383. ADVANCE PAYMENTS TO STATE OR FEDERAL AGENCY. A state agency may make an advance payment to a federal or other state agency for goods purchased from the agency if an advance payment will expedite delivery of the goods.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.384. AUTHORITY TO PAY CHARGES. The commission, a state agency, or an entity authorized under Chapter 271, Local Government Code, or Section 2155.202 to purchase from a contract entered into under the authority of the commission may pay a restocking charge, cancellation fee, or other similar charge if the commission, state agency, or other entity determines that the charge is justifiable.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 426, Sec. 5, eff. June 18, 1999.

Sec. 2155.385. CREDIT CARDS. (a) If authorized by rule adopted by the comptroller under Section 403.023, the commission may contract with one or more credit card issuers for state agencies to use credit cards to pay for purchases. The commission may not enter into a contract that conflicts with the comptroller's rules.(b) This section does not apply to contracts regarding travel services or the use of credit cards to pay for travel services under Chapter 2171.(c) In this section and notwithstanding Section 2151.002, "state agency" has the meaning assigned by Section 403.023(e).

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.386. PREPAYMENT FOR LIBRARY MATERIALS BY INSTITUTION OF HIGHER EDUCATION. An institution of higher education may pay for books and other published library materials before receiving them if reasonably necessary for the efficient operation of the institution's libraries.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.387. PAYMENT FOR ROAD CONSTRUCTION MATERIALS DELIVERED BY VEHICLE EXCEEDING WEIGHT LIMITS. A state agency that purchases road construction materials may pay for road construction materials delivered in a vehicle that exceeds the maximum gross weight authorized by law for the vehicle an amount computed using the lesser of:(1) the actual weight of the load; or(2) the weight determined by subtracting the weight of the vehicle from the sum of the maximum gross weight authorized by law for the vehicle and the tolerance allowance set for the gross weight of that vehicle by Section 621.403, Transportation Code.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.200, eff. Sept. 1, 1997.

SUBCHAPTER H. PURCHASING PREFERENCESSec. 2155.441. PREFERENCE FOR PRODUCTS OF PERSONS WITH MENTAL RETARDATION OR PHYSICAL DISABILITIES. (a) The products of workshops, organizations, or corporations whose primary purpose is training and employing individuals having mental retardation or a physical disability shall be given preference if they meet state specifications regarding quantity, quality, delivery, life cycle costs, and price.(b) The workshops, organizations, or corporations shall test the products to the extent necessary to ensure quality in accordance with Section 2155.069 and may enter into contracts with a private or public entity to assist with testing.(c) The commission is not required to purchase products under this section that do not meet formal state specifications developed by the commission or meet commercial specifications approved by the commission.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1206, Sec. 12, eff. Sept.1, 1997.

Sec. 2155.442. PREFERENCE FOR ENERGY EFFICIENT PRODUCTS. The commission shall give preference to energy efficient products in purchases made under this subtitle if:(1) the products meet state specifications regarding quantity and quality; and(2) the cost of the product is equal to or less than the cost of other similar products that are not energy efficient.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.443. PREFERENCE FOR RUBBERIZED ASPHALT PAVING. The commission may give preference to rubberized asphalt paving made from scrap tires by a facility in this state in purchases of rubberized asphalt paving material if the cost as determined by a life-cycle cost benefit analysis does not exceed by more than 15 percent the bid cost of alternative paving materials.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.444. PREFERENCE TO TEXAS AND UNITED STATES PRODUCTS AND TEXAS SERVICES. (a) The commission and all state agencies making purchases of goods, including agricultural products, shall give preference to those produced or grown in this state or offered by Texas bidders as follows:(1) goods produced or offered by a Texas bidder that is owned by a service-disabled veteran who is a Texas resident shall be given a first preference and goods produced in this state or offered by other Texas bidders shall be given second preference, if the cost to the state and quality are equal; and(2) agricultural products grown in this state shall be given first preference and agricultural products offered by Texas bidders shall be given second preference, if the cost to the state and quality are equal.(b) If goods, including agricultural products, produced or grown in this state or offered by Texas bidders are not equal in cost and quality to other products, then goods, including agricultural products, produced or grown in other states of the United States shall be given preference over foreign products if the cost to the state and quality are equal.(c) In this section:(1) "Agricultural products" includes textiles and other similar products.(1-a) "Service-disabled veteran" means a person who is a veteran as defined by 38 U.S.C. Section 101(2) and who has a service-connected disability as defined by 38 U.S.C. Section 101(16).(2) "Texas bidder" means a business:(A) incorporated in this state;(B) that has its principal place of business in this state; or(C) that has an established physical presence in this state.(d) The commission and all state agencies making purchase of vegetation for landscaping purposes, including plants, shall give preference to Texas vegetation native to the region if the cost to the state is not greater and the quality is not inferior.(e) The commission and all state agencies procuring services shall give first preference to services offered by a Texas bidder that is owned by a service-disabled veteran who is a Texas resident and shall give second preference to services offered by other Texas bidders if:(1) the services meet state requirements regarding the service to be performed and expected quality; and(2) the cost of the service does not exceed the cost of other similar services of similar expected quality that are offered by a bidder that is not entitled to a preference under this subsection.(f) The comptroller and each state agency conducting an advertising campaign that involves the creation or production of a commercial shall give preference to a commercial production company and advertising agency located in this state if:(1) the services meet state requirements regarding the service to be performed and regarding expected quality; and(2) the cost of the service does not exceed the cost of other similar services of similar expected quality that are offered by a bidder that is not entitled to a preference under this subsection.(g) For purposes of Subsection (f), "commercial production company" means a corporation, limited liability company, partnership, or other private entity that includes as one of its purposes the production of one or more television, film, radio, or other media-related commercials.(h) The Music, Film, Television, and Multimedia Office within the office of the governor has exclusive rulemaking authority for purposes of:(1) determining whether an advertising campaign is subject to the requirements of this section;(2) establishing a bid process for purposes of the services described by Subsection (f); and(3) establishing criteria to determine whether a commercial production company or advertising agency is located in this state for the purposes of this section.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 5.12, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1033, Sec. 1, 2, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 3.11, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1305, Sec. 1, eff. September 1, 2009.

Sec. 2155.4441. PREFERENCE UNDER SERVICE CONTRACTS. A state agency that contracts for services shall require the contractor, in performing the contract, to purchase products and materials produced in this state when they are available at a price and time comparable to products and materials produced outside this state.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 1.19, eff. Sept. 1, 1999.

Sec. 2155.445. PREFERENCE FOR RECYCLED, REMANUFACTURED, OR ENVIRONMENTALLY SENSITIVE PRODUCTS. (a) The commission and state agencies shall give preference to recycled, remanufactured, or environmentally sensitive products, as those terms are defined by rule of the commission, in purchases made under this subtitle if the product meets state specifications regarding quantity and quality.(b) The commission regularly shall review and revise its procurement procedures and specifications for the purchase of goods to:(1) eliminate procedures and specifications that explicitly discriminate against recycled, remanufactured, or environmentally sensitive products, as those terms are defined by rule of the commission; and(2) encourage the use of recycled, remanufactured, or environmentally sensitive products.(c) In developing new procedures and specifications, the commission shall encourage the use of recycled products and products that may be recycled or reused or that are remanufactured or environmentally sensitive.(d) In addition to the products covered by the definition adopted by rule under this section, in this section "recycled product" includes recycled steel products. The preference for recycled steel products under this section applies also to products purchased in connection with projects described by Section 2166.003.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 426, Sec. 6, eff. June 18, 1999; Acts 2003, 78th Leg., ch. 1033, Sec. 3, eff. Sept. 1, 2003.

Sec. 2155.446. PURCHASE AND USE OF PAPER CONTAINING RECYCLED FIBERS. (a) The commission shall contract for paper containing the highest proportion of recycled fibers for all purposes for which paper with recycled fibers may be used and to the extent that the paper is available at a reasonable price through normal commercial sources to supply the state's needs.(b) A state agency that purchases through the commission shall place orders for papers containing recycled fibers to the highest extent of its needs and to the extent that the paper is available through the commission's purchasing procedures.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.447. PURCHASE OF RECYCLED OIL. The commission, all state agencies, and all state agency employees who purchase motor oil and other automotive lubricants for state-owned vehicles shall give preference to motor oils and lubricants that contain at least 25 percent recycled oil if the cost to the state and the quality are comparable to those of new oil and lubricants.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2155.448. EXPENDITURES FOR RECYCLED, REMANUFACTURED, OR ENVIRONMENTALLY SENSITIVE COMMODITIES OR SERVICES. (a) Each state fiscal year, the commission by rule may identify recycled, remanufactured, or environmentally sensitive commodities or services, as those terms are defined by rule of the commission, and designate purchasing goals for the procurement of those commodities and services by state agencies for that fiscal year.(b) A state agency that intends to purchase a commodity or service that accomplishes the same purpose as a commodity or service identified under Subsection (a) that does not meet the definition of a recycled product or that is not remanufactured or environmentally sensitive, as those terms are defined by rule of the commission, shall include with the procurement file a written justification signed by the executive head of the agency stating the reasons for the determination that the commodity or service identified by the commission will not meet the requirements of the agency.(c) A state agency shall include in the report required by Section 2101.0115, and in an annual report to the commission at a date and in a manner and form prescribed by the commission, the expenditures made during the preceding state fiscal year for each of the commodities or services identified under Subsection (a). The annual report must at a minimum identify the total amount spent on those commodities and services and the total amount spent for commodities and services purchased that accomplish the same purpose. State agencies shall include in the reports the amount spent for all other recycled, remanufactured, and environmentally sensitive commodities and services by type of commodity and service.(d) This section does not apply to a university system or an institution of higher education as those terms are defined by Section 61.003, Education Code.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1082, Sec. 11, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 426, Sec. 7, eff. June 18, 1999; Acts 2001, 77th Leg., ch. 1158, Sec. 57, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1266, Sec. 5.03, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1122, Sec. 1, eff. September 1, 2005.

Sec. 2155.449. PREFERENCE TO PRODUCTS AND SERVICES FROM ECONOMICALLY DEPRESSED OR BLIGHTED AREA. (a) In this section, "economically depressed or blighted area" means an area that:(1) is an economically depressed or blighted area as defined by Section 2306.004; or(2) meets the definition of a historically underutilized business zone as defined by 15 U.S.C. Section 632(p).(b) The commission and all state agencies procuring goods or services shall give preference to goods or services produced in an economically depressed or blighted area if:(1) the goods or services meet state specifications regarding quantity and quality; and(2) the cost of the good or service does not exceed the cost of other similar products or services that are not produced in an economically depressed or blighted area.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 14.03, eff. Sept. 1, 2001.

Sec. 2155.450. PREFERENCE FOR PRODUCTS OF FACILITIES ON FORMERLY CONTAMINATED PROPERTY. The commission and state agencies shall give preference to goods produced at a facility located on property for which the owner has received a certificate of completion under Section 361.609, Health and Safety Code, if the goods meet state specifications regarding quantity, quality, delivery, life cycle costs, and price.

Added by Acts 2001, 77th Leg., ch. 483, Sec. 4, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 2155.449 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(84), eff. Sept. 1, 2003.

Sec. 2155.451. VENDORS THAT MEET OR EXCEED AIR QUALITY STANDARDS. (a) This section applies only to a contract to be performed, wholly or partly, in a nonattainment area or in an affected county, as those terms are defined by Section 386.001, Health and Safety Code.(b) The commission and state agencies procuring goods or services may:(1) give preference to goods or services of a vendor that demonstrates that the vendor meets or exceeds any state or federal environmental standards, including voluntary standards, relating to air quality; or(2) require that a vendor demonstrate that the vendor meets or exceeds any state or federal environmental standards, including voluntary standards, relating to air quality.(c) The preference may be given only if the cost to the state for the goods or services would not exceed 105 percent of the cost of the goods or services provided by a vendor who does not meet the standards.

Added by Acts 2003, 78th Leg., ch. 1331, Sec. 19, eff. June 20, 2003. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 14.01, eff. Jan. 11, 2004; Acts 2003, 78th Leg., 3rd C.S., ch. 11, Sec. 1, eff. Oct. 20, 2003.

Sec. 2155.452. PREFERENCE FOR CONTRACTORS PROVIDING FOODS OF HIGHER NUTRITIONAL VALUE. (a) The commission and state agencies making purchases of food for consumption in a public cafeteria may give preference to contractors who provide foods of higher nutritional value and who do not provide foods containing trans fatty acids for consumption in the cafeteria.(b) In complying with this section, the commission and state agencies shall review the Department of Agriculture's nutrition standards.

Added by Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 3.12, eff. September 1, 2007.

Sec. 2155.453. CERTAIN CONTRACTS FOR HOMELAND SECURITY OR LAW ENFORCEMENT TECHNOLOGY. A state governmental entity that issues a request for proposals for technological products or services for homeland security or law enforcement purposes must allow a business entity to substitute the qualifications of its executive officers or managers for the qualifications required of the business entity in the request for proposals.

Added by Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 18.04, eff. September 1, 2007.Renumbered from Government Code, Section 2155.452 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(45), eff. September 1, 2009.

SUBCHAPTER I. MULTIPLE AWARD CONTRACT SCHEDULESec. 2155.501. DEFINITIONS. In this subchapter:(1) "Department" means the Department of Information Resources.(2) "Local government" has the meaning assigned by Section 271.101, Local Government Code.(3) "Multiple award contract" means an award of a contract for an indefinite amount of one or more similar goods or services from a vendor.(4) "Schedule" means a list of multiple award contracts from which agencies may purchase goods and services.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 2.01, eff. Sept. 1, 2001.

Sec. 2155.502. DEVELOPMENT OF MULTIPLE AWARD CONTRACT SCHEDULE. (a) The commission shall develop a schedule of multiple award contracts that have been previously awarded using a competitive process by:(1) the federal government, including the federal General Services Administration; or(2) any other governmental entity in any state.(b) In developing a schedule under Subsection (a) or (e), the commission or department, as appropriate, shall modify any contractual terms, with the agreement of the parties to the contract, as necessary to comply with any federal or state requirements, including rules adopted under this subchapter.(c) The commission may not list a multiple award contract on a schedule developed under Subsection (a) if the goods or services provided by that contract:(1) are available from only one vendor;(2) are telecommunications services, facilities, or equipment; or(3) are commodity items as defined by Section 2157.068(a).(d) In this section, "telecommunications" has the meaning assigned by Section 2054.003.(e) The department may develop a schedule of multiple award contracts for commodity items as defined by Section 2157.068(a) using the criteria established under Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 2.01, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1081, Sec. 8, eff. September 1, 2007.

Sec. 2155.503. RULES. (a) The comptroller and the department shall adopt rules to implement this subchapter. The rules must:(1) establish standard terms for contracts listed on a schedule; and(2) maintain consistency with existing purchasing standards.(b) The comptroller and the department shall consult with the attorney general in developing rules under this section.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 2.01, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.17, eff. September 1, 2007.

Sec. 2155.504. USE OF SCHEDULE BY GOVERNMENTAL ENTITIES. (a) A state agency or local government may purchase goods or services directly from a vendor under a contract listed on a schedule developed under this subchapter. A purchase authorized by this section satisfies any requirement of state law relating to competitive bids or proposals and satisfies any applicable requirements of Chapter 2157.(b) The price listed for a good or service under a multiple award contract is a maximum price. An agency or local government may negotiate a lower price for goods or services under a contract listed on a schedule developed under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 2.01, eff. Sept. 1, 2001.

Sec. 2155.505. HISTORICALLY UNDERUTILIZED AND SMALL BUSINESSES. (a) In this section:(1) "Historically underutilized business" has the meaning assigned by Section 2161.001.(2) "Small business" means a small business concern as defined by regulations of the United States Small Business Administration in 13 C.F.R. Section 121.201.(b) The commission shall strongly encourage each vendor with a contract listed on a schedule developed under this subchapter and who is not a historically underutilized business or small business to use historically underutilized or small businesses to sell or provide a service under the contract. If a vendor does not make a good faith effort to use historically underutilized and small businesses under the contract, the commission may exclude the vendor from being listed on a schedule developed under this subchapter.(c) A historically underutilized business or small business may sell or provide a service under another vendor's contract listed on a schedule developed under this subchapter if:(1) the contract is on a schedule developed under Section 2155.502;(2) the vendor for the contract authorizes in writing the historically underutilized business or small business to sell or provide a service under that contract; and(3) the historically underutilized business or small business provides that written authorization to the commission.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 2.01, eff. Sept. 1, 2001.

Sec. 2155.506. REPORTING REQUIREMENTS. (a) A vendor listed on a contract for a schedule developed under this subchapter shall report its sales to the commission in the manner prescribed by the commission.(b) The commission shall compile the information reported under Subsection (a) and include the information in its report under Section 2101.011.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 2.01, eff. Sept. 1, 2001.

Sec. 2155.508. INTERNET AVAILABILITY. (a) The commission shall develop a database of the multiple award contracts developed under this subchapter and make that information available on an Internet site. The database must have search capabilities that allow a person to easily access the contracts.(b) The commission shall allow vendors to apply through the Internet site to be listed on a schedule developed under this subchapter. The applicant shall provide an electronic mail address to the commission as part of the application process.(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 393, Sec. 3.07(1), eff. September 1, 2009.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 2.01, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 393, Sec. 3.07(1), eff. September 1, 2009.

Sec. 2155.509. NOTICE REGARDING PROCUREMENTS EXCEEDING $25,000. After a purchase order has been placed, a state agency subject to Section 2155.083 shall post, as required under that section, a procurement made under a contract listed on a schedule developed under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 2.01, eff. Sept. 1, 2001.

Sec. 2155.510. REBATES. (a) The commission may collect a rebate from a vendor under a contract listed on a schedule developed under this subchapter. (b) If a purchase resulting in a rebate under this section is made in whole or in part with federal funds, the commission shall ensure that, to the extent the purchase was made with federal funds, the appropriate portion of the rebate is reported to the purchasing agency for reporting and reconciliation purposes with the appropriate federal funding agency.

Added by Acts 2003, 78th Leg., ch. 309, Sec. 7.09, eff. June 18, 2003.



CHAPTER 2156. PURCHASING METHODS

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE D. STATE PURCHASING AND GENERAL SERVICES

CHAPTER 2156. PURCHASING METHODS

SUBCHAPTER A. CONTRACT PURCHASE PROCEDURE

Sec. 2156.001. CONTRACT PURCHASE PROCEDURE AUTHORIZED. The

commission may use the contract purchase procedure to purchase

goods and services.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

For expiration of this section, see Section 2151.0041.

Sec. 2156.0011. TRANSFER OF DUTIES; REFERENCE. (a) The powers

and duties of the commission under this chapter are transferred

to the comptroller.

(b) In this chapter, a reference to the commission means the

comptroller.

Added by Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.18, eff. September 1, 2007.

Sec. 2156.0012. AUTHORITY TO ADOPT RULES. The comptroller may

adopt rules to efficiently and effectively administer this

chapter. Before adopting a rule under this section, the

comptroller must conduct a public hearing regarding the proposed

rule regardless of whether the requirements of Section

2001.029(b) are met.

Added by Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.18, eff. September 1, 2007.

Sec. 2156.002. SOLICITATION OF BIDS THROUGH PUBLIC NOTICE. (a)

A notice inviting bids shall be published at least once in at

least one newspaper of general circulation in the state not later

than the seventh day before the last day set for the receipt of

bids.

(b) The notice must:

(1) include a general description of the items to be purchased;

(2) state the location at which bid forms and specifications may

be obtained; and

(3) state the time and place for opening bids.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2156.003. SOLICITATION OF BIDS THROUGH BIDDERS LIST; BID

INVITATIONS. (a) The comptroller shall electronically maintain

a bidders list. If the comptroller determines that it is in the

state's best interest, the comptroller may also maintain the list

on paper. The comptroller may add or delete names from the list

according to applicable standards provided by Section 2156.007.

(b) An invitation to bid on an item to be purchased may be sent

electronically to a vendor on the bidders list who has expressed

a desire to bid on that type of item.

(c) The comptroller may use the bidders list in making a

purchase by any purchase method.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 7.03, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

393, Sec. 3.03, eff. September 1, 2009.

Sec. 2156.004. BID DEPOSIT. (a) The commission, as considered

necessary, may require a bid deposit in an amount determined by

the commission. The amount of the deposit, if any, must be stated

in the public notice and the invitation to bid.

(b) On the award of a bid or the rejection of all bids, the

commission shall refund the bid deposit of an unsuccessful

bidder.

(c) The commission may accept from a bidder a bid deposit in the

form of a blanket bond.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 35, eff.

Sept. 1, 2003.

Sec. 2156.005. BID SUBMISSION AND OPENING; PUBLIC INSPECTION.

(a) A bidder must submit a sealed bid to the comptroller or to

the state agency making a purchase. The bid must be identified

on the envelope as a bid.

(b) Subsection (a) does not apply to bids submitted through the

use of facsimile transmission or on-line electronic transmission.

The comptroller may adopt rules to ensure the identification,

security, and confidentiality of bids submitted through the use

of facsimile transmission or on-line electronic transmission.

(c) The comptroller or other state agency making a purchase

shall open bids at the time and place stated in the invitation to

bid.

(d) The comptroller shall keep a tabulation of all bids received

by the comptroller available for public inspection under rules

adopted by the comptroller. State agencies making purchases

shall adopt the comptroller's rules related to bid opening and

tabulation.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 494, Sec. 3, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1206, Sec. 13, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

393, Sec. 3.04, eff. September 1, 2009.

Sec. 2156.006. SUBMISSION OF ADDITIONAL MATERIAL WITH BID. (a)

A bidder as an essential element of the materiality of the bid

must comply with the specified time limit for the submission of

written information, samples, or models at or before the time for

bid opening.

(b) The commission may waive this requirement if the failure to

comply is beyond the bidder's control.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2156.007. CONTRACT AWARD. (a) The commission or other

state agency making a purchase shall award a contract to the

bidder offering the best value for the state while conforming to

the specifications required.

(b) In determining the bidder offering the best value, the

commission or other state agency may consider the safety record

of the bidder, the entity represented by the bidder, and any

person acting for the represented entity only if:

(1) the commission or other state agency has adopted a written

definition and criteria for accurately determining the safety

record of a bidder; and

(2) the commission or state agency provided notice in the bid

specifications to prospective bidders that a bidder's safety

record may be considered in determining the bidder offering the

best value for the state.

(c) A determination of a bidder's safety record may not be

arbitrary and capricious.

(d) In determining the bidder offering the best value, in

addition to price the commission or other state agency shall

consider:

(1) the quality and availability of the goods or contractual

services and their adaptability to the use required;

(2) the scope of conditions attached to the bid;

(3) the bidder's ability, capacity, and skill to perform the

contract or provide the service required;

(4) the bidder's ability to perform the contract or provide the

service promptly, or in the time required, without delay or

interference;

(5) the bidder's character, responsibility, integrity, and

experience or demonstrated capability;

(6) the quality of performance of previous contracts or

services;

(7) the bidder's previous and existing compliance with laws

relating to the contract or service;

(8) the bidder's previous or existing noncompliance with

specification requirements relating to the time of submission of

specified information, including samples, models, drawings, or

certificates;

(9) the sufficiency of the bidder's financial resources and

ability to perform the contract or provide the service; and

(10) the bidder's ability to provide future maintenance, repair

parts, and service for the use of the contract's subject.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1206, Sec. 14, eff.

Sept. 1, 1997.

Sec. 2156.008. REJECTION OF BIDS. (a) The commission or other

state agency making the purchase shall reject a bid in which

there is a material failure to comply with specification

requirements.

(b) The commission or other state agency may reject all bids or

parts of bids if the rejection serves the state's interest.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1206, Sec. 14, eff.

Sept. 1, 1997.

Sec. 2156.009. REASONS FOR AWARD. On award of a contract, the

division of the commission responsible for purchasing or the

state agency making the purchase shall prepare and file with

other records relating to the transaction a statement of the

reasons for making the award to the successful bidder and the

factors considered in determining which bidder offered the best

value for the state.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1206, Sec. 14, eff.

Sept. 1, 1997.

Sec. 2156.010. TIE BIDS. In the case of tie bids, the value and

cost to the state being equal, a contract shall be awarded under

commission rules.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1206, Sec. 14, eff.

Sept. 1, 1997.

Sec. 2156.011. PERFORMANCE BOND. (a) The commission may

require a performance bond before executing a contract.

(b) The commission may require the bond in an amount that the

commission finds reasonable and necessary to protect the state's

interests.

(c) Any bond required shall be issued on the condition that the

bidder faithfully execute the terms of the contract.

(d) Any bond required shall be filed with the commission.

(e) Recoveries under the bond may continue until the bond is

exhausted.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER B. OPEN MARKET PURCHASE PROCEDURE

Sec. 2156.061. USE OF OPEN MARKET PURCHASE PROCEDURE AUTHORIZED;

USE OF PROCEDURE. On a commission determination that a purchase

of goods or services may be made most effectively in the open

market, the commission may use the open market purchase procedure

and the purchase may be made without newspaper advertising.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2156.062. MINIMUM NUMBER AND EVALUATION OF BIDS. An open

market purchase shall, to the extent possible, be:

(1) based on at least three competitive bids; and

(2) awarded to the bidder offering the best value for the state

in accordance with standards set forth in Chapters 2155, 2156,

2157, and 2158.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1206, Sec. 15, eff.

Sept. 1, 1997.

Sec. 2156.063. SOLICITATION OF BIDS. The comptroller and each

state agency making a purchase shall solicit bids under this

subchapter by:

(1) direct mail;

(2) telephone;

(3) telegraph;

(4) facsimile transmission; or

(5) on-line electronic transmission.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 494, Sec. 4, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1206, Sec. 15, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

393, Sec. 3.05, eff. September 1, 2009.

Sec. 2156.064. RECORDING AND INSPECTION OF BIDS. (a) The

commission shall keep a record of all open market orders and bids

submitted on the orders.

(b) A tabulation of the bids shall be open for public

inspection, under rules established by the commission.

(c) A tabulation of the bids shall always be open for inspection

by the state auditor or the auditor's representative.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2156.065. AGENCY REVIEW OF BIDS. (a) On the request of a

state agency to review the bids on a purchase administered by the

commission, the commission shall send or make available to the

requesting agency copies of each bid received and the

commission's recommended award.

(b) If, after review of the bids and evaluation of the quality

of goods or services offered in the bids, the state agency

determines that the bid selected by the commission does not offer

the best value for the state, the agency may file with the

commission a written recommendation that the award be made to the

bidder who, according to the agency's determination, offers the

best value for the state. The agency recommendation must include

a justification of the agency's determination.

(c) The commission shall consider, but is not bound by, the

agency recommendation in making the award.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1206, Sec. 16, eff.

Sept. 1, 1997.

Sec. 2156.066. STATEMENT OF REASONS FOR AWARD. The division of

the commission responsible for purchasing or the state agency

making a purchase shall prepare and file with other records

relating to a transaction under this subchapter a statement of

the reasons for placing an order with a successful bidder for the

transaction and the factors considered in determining the bid

offering the best value for the state.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1206, Sec. 16, eff.

Sept. 1, 1997.

SUBCHAPTER C. COMPETITIVE SEALED PROPOSALS FOR ACQUISITION OF

GOODS AND SERVICES

Sec. 2156.121. USE OF COMPETITIVE SEALED PROPOSALS. (a) The

commission or other state agency may follow a procedure using

competitive sealed proposals to acquire goods or services if the

commission determines that competitive sealed bidding and

informal competitive bidding for the purchase or type of purchase

are not practical or are disadvantageous to the state.

(b) A state agency shall send its proposal specifications and

criteria to the commission for approval or request the commission

to develop the proposal specifications and criteria.

(c) The commission shall determine whether to delegate sole

oversight of the acquisition to a state agency or to retain

oversight of the procurement.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1206, Sec. 17, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 426, Sec. 8, eff. June

18, 1999.

Sec. 2156.122. SOLICITATION OF PROPOSALS. The commission or

other state agency shall:

(1) solicit proposals under this subchapter by a request for

proposals; and

(2) give public notice of a request for proposals in the manner

provided for requests for bids under Subchapter B.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Renumbered from Sec. 2156.124 and amended by Acts 1997,

75th Leg., ch. 1206, Sec. 17, eff. Sept. 1, 1997.

Sec. 2156.123. OPENING AND FILING OF PROPOSALS; PUBLIC

INSPECTION. (a) The commission or other state agency shall

avoid disclosing the contents of each proposal on opening the

proposal and during negotiations with competing offerors.

(b) The commission or other state agency shall file each

proposal in a register of proposals, which, after a contract is

awarded, is open for public inspection unless the register

contains information that is excepted from required disclosure

under Subchapter C, Chapter 552.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Renumbered from Sec. 2156.126 and amended by Acts 1997,

75th Leg., ch. 1206, Sec. 17, eff. Sept. 1, 1997.

Sec. 2156.124. DISCUSSION AND REVISION OF PROPOSALS. (a) As

provided in a request for proposals and under rules adopted by

the commission, the commission or other state agency may discuss

acceptable or potentially acceptable proposals with offerors to

assess an offeror's ability to meet the solicitation

requirements. When the commission is managing the request for

proposals process, it shall invite a requisitioning agency to

participate in discussions conducted under this section.

(b) After receiving a proposal but before making an award, the

commission or other state agency may permit the offeror to revise

the proposal to obtain the best final offer.

(c) The commission or other state agency may not disclose

information derived from proposals submitted from competing

offerors in conducting discussions under this section.

(d) The commission or other state agency shall provide each

offeror an equal opportunity to discuss and revise proposals.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Renumbered from Sec. 2156.127 and amended by Acts 1997,

75th Leg., ch. 1206, Sec. 17, eff. Sept. 1, 1997.

Sec. 2156.125. CONTRACT AWARD. (a) The commission or other

state agency shall make a written award of a contract to the

offeror whose proposal offers the best value for the state,

considering price, past vendor performance, vendor experience or

demonstrated capability, and the evaluation factors in the

request for proposals.

(b) The commission or other state agency shall refuse all offers

if none of the offers submitted is acceptable.

(c) The commission or other state agency shall determine which

proposal offers the best value for the state in accordance with

Sections 2155.074 and 2155.075.

(d) The commission or other state agency shall state in writing

in the contract file the reasons for making an award.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Renumbered from Sec. 2156.128 and amended by Acts 1997,

75th Leg., ch. 1206, Sec. 17, eff. Sept. 1, 1997.

Sec. 2156.126. ADOPTION OF RULES; STATE AGENCY ASSISTANCE. The

commission may adopt rules and request assistance from other

state agencies to perform its responsibilities under this

subchapter.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Renumbered from Sec. 2156.129 and amended by Acts 1997,

75th Leg., ch. 1206, Sec. 17, eff. Sept. 1, 1997.

Sec. 2156.127. COMPETITIVE SEALED PROPOSALS FOR

TELECOMMUNICATIONS AND AUTOMATED INFORMATION SYSTEMS NOT

AFFECTED. This subchapter does not affect Subchapter C, Chapter

2157.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Renumbered from Sec. 2156.130 and amended by Acts 1997,

75th Leg., ch. 1206, Sec. 17, eff. Sept. 1, 1997.

SUBCHAPTER D. INTERSTATE COMPACTS PROCEDURE

Sec. 2156.181. INTERSTATE COMPACTS AND COOPERATIVE AGREEMENTS

FOR PROCUREMENTS. (a) The commission may enter into one or more

compacts, interagency agreements, or cooperative purchasing

agreements with one or more state governments, agencies of other

states, or other governmental entities for the purchase of goods

or services if the commission determines that entering into an

agreement would be in the best interest of the state.

(b) The commission may adopt rules to implement this section.

Added by Acts 1999, 76th Leg., ch. 426, Sec. 9, eff. June 18,

1999.



CHAPTER 2157. PURCHASING: PURCHASE OF AUTOMATED INFORMATION SYSTEMS

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE D. STATE PURCHASING AND GENERAL SERVICES

CHAPTER 2157. PURCHASING: PURCHASE OF AUTOMATED INFORMATION

SYSTEMS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2157.001. DEFINITIONS. In this chapter:

(1) "Automated information system" includes:

(A) the computers and computer devices on which an information

system is automated, including computers and computer devices

that the commission identifies in guidelines developed by the

commission in consultation with the department and in accordance

with Chapter 2054 and rules adopted under that chapter;

(B) a service related to the automation of an information

system, including computer software or computers;

(C) a telecommunications apparatus or device that serves as a

component of a voice, data, or video communications network for

transmitting, switching, routing, multiplexing, modulating,

amplifying, or receiving signals on the network, and services

related to telecommunications that are not covered under

Paragraph (D); and

(D) for the department, as telecommunications provider for the

state, the term includes any service provided by a

telecommunications provider, as that term is defined by Section

51.002, Utilities Code.

(2) "Department" means the Department of Information Resources.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 952, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 18.25, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 426, Sec. 10, eff. June

18, 1999; Acts 2001, 77th Leg., ch. 1422, Sec. 4.13, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 309, Sec. 7.25, eff. June 18,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1068, Sec. 2.02, eff. September 1, 2005.

For expiration of this section, see Section 2151.0041.

Sec. 2157.0011. TRANSFER OF DUTIES; REFERENCE. (a) The powers

and duties of the commission under this chapter are transferred

to the comptroller.

(b) In this chapter, a reference to the commission means the

comptroller.

Added by Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.19, eff. September 1, 2007.

Sec. 2157.0012. AUTHORITY TO ADOPT RULES. The comptroller may

adopt rules to efficiently and effectively administer this

chapter. Before adopting a rule under this section, the

comptroller must conduct a public hearing regarding the proposed

rule regardless of whether the requirements of Section

2001.029(b) are met.

Added by Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.19, eff. September 1, 2007.

Sec. 2157.002. APPLICABILITY. Subchapters A, B, and D apply

only to a state agency to which Chapter 2054 applies.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2157.003. DETERMINING BEST VALUE FOR PURCHASES OF AUTOMATED

INFORMATION SYSTEMS. "Best value" for purposes of this chapter

means the lowest overall cost of an automated information system.

In determining the lowest overall cost for a purchase or lease

of an automated information system under this chapter, the

commission or a state agency shall consider factors including:

(1) the purchase price;

(2) the compatibility to facilitate the exchange of existing

data;

(3) the capacity for expanding and upgrading to more advanced

levels of technology;

(4) quantitative reliability factors;

(5) the level of training required to bring persons using the

system to a stated level of proficiency;

(6) the technical support requirements for the maintenance of

data across a network platform and the management of the

network's hardware and software;

(7) the compliance with applicable department statewide

standards validated by criteria adopted by the department by

rule; and

(8) applicable factors listed in Sections 2155.074 and 2155.075.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1206, Sec. 18, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1068, Sec. 2.03, eff. September 1, 2005.

Sec. 2157.004. TRANSFERS AND LOANS. A state agency that

acquires a telecommunications device, system, or service or an

automated information system by interagency transfer, contract,

or loan, or by public loan, shall comply with the requirements of

Chapter 2054.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2157.006. PURCHASING METHODS. (a) The commission or

other state agency shall purchase an automated information system

using:

(1) the purchasing method described by Section 2157.068 for

commodity items; or

(2) a purchasing method designated by the commission to obtain

the best value for the state, including a request for offers

method.

(b) A local government may purchase an automated information

system using a method listed under Subsection (a). A local

government that purchases an item using a method listed under

Subsection (a) satisfies any state law requiring the local

government to seek competitive bids for the purchase of the item.

(c) The commission shall adopt rules for designating purchasing

methods under Subsection (a)(2).

Added by Acts 2007, 80th Leg., R.S., Ch.

1081, Sec. 9, eff. September 1, 2007.

SUBCHAPTER B. COMMODITY ITEMS

Text of section as repealed by Acts 2007, 80th Leg., R.S., Ch.

1081, Sec. 16

Text of section as amended by Acts 2007, 80th Leg., R.S., Ch.

1354, Sec. 2

Without reference to the amendment of this section, this section

was repealed by Acts 2007, 80th Leg., R.S., Ch.

1081, Sec. 16(3), eff. September 1, 2007.

Sec. 2157.0611. REQUIREMENT TO EVALUATE THREE OFFERS WHEN

POSSIBLE. A catalog purchase or lease that exceeds $5,000 or

that is made under a written contract shall, when possible, be

based on an evaluation of at least three catalog offers made to

the commission or other state agency by catalog information

systems vendors. If at least three catalog offers are not

evaluated by the commission or other state agency before a

purchase or lease is made that exceeds the threshold amount or is

made under a written contract, the commission or other agency

shall document the reasons for that fact before making the

purchase or lease under Section 2157.063.

Added by Acts 1997, 75th Leg., ch. 1206, Sec. 20, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 426, Sec. 12, eff.

June 18, 1999; Acts 2003, 78th Leg., ch. 309, Sec. 7.12, eff.

June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1081, Sec. 16(3), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1354, Sec. 2, eff. September 1, 2007.

Sec. 2157.068. PURCHASE OF INFORMATION TECHNOLOGY COMMODITY

ITEMS. (a) In this section, "commodity items" means commercial

software, hardware, or technology services, other than

telecommunications services, that are generally available to

businesses or the public and for which the department determines

that a reasonable demand exists in two or more state agencies.

The term includes seat management, through which a state agency

transfers its personal computer equipment and service

responsibilities to a private vendor to manage the personal

computing needs for each desktop in the state agency, including

all necessary hardware, software, and support services.

(b) The department shall negotiate with vendors to attempt to

obtain a favorable price for all of state government on licenses

for commodity items, based on the aggregate volume of purchases

expected to be made by the state. The terms and conditions of a

license agreement between a vendor and the department under this

section may not be less favorable to the state than the terms of

similar license agreements between the vendor and retail

distributors.

(c) In contracting for commodity items under this section, the

department shall make good faith efforts to provide contracting

opportunities for, and to increase contract awards to,

historically underutilized businesses and persons with

disabilities' products and services available under Chapter 122,

Human Resources Code.

(d) The department may charge a reasonable administrative fee to

a state agency, political subdivision of this state, or

governmental entity of another state that purchases commodity

items through the department in an amount that is sufficient to

recover costs associated with the administration of this section.

(e) The department shall compile and maintain a list of

commodity items available for purchase through the department

that have a lower price than the prices for commodity items

otherwise available to state agencies under this chapter. The

department shall make the list available on the world wide web or

on a suitable successor to the world wide web if the

technological developments involving the Internet make it

advisable to do so.

(f) The department may adopt rules regulating a purchase by a

state agency of a commodity item under this section, including a

requirement that, notwithstanding other provisions of this

chapter, the agency must make the purchase in accordance with a

contract developed by the department unless the agency obtains:

(1) an exemption from the department; or

(2) express prior approval from the Legislative Budget Board for

the expenditure necessary for the purchase.

(g) The Legislative Budget Board's approval of a biennial

operating plan under Section 2054.102 is not an express prior

approval for purposes of Subsection (f)(2). A state agency must

request an exemption from the department under Subsection (f)(1)

before seeking prior approval from the Legislative Budget Board

under Subsection (f)(2).

(h) The department shall, in cooperation with state agencies,

establish guidelines for the classification of commodity items

under this section. The department may determine when a

statewide vendor solicitation for a commodity item will reduce

purchase prices for a state agency.

(i) Unless the agency has express statutory authority to employ

a best value purchasing method other than a purchasing method

designated by the commission under Section 2157.006(a)(2), a

state agency shall use a purchasing method provided by Section

2157.006(a) when purchasing a commodity item if:

(1) the agency has obtained an exemption from the department or

approval from the Legislative Budget Board under Subsection (f);

or

(2) the agency is otherwise exempt from this section.

Added by Acts 1999, 76th Leg., ch. 860, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 7.17, eff.

June 18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1068, Sec. 1.08, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1081, Sec. 11, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1081, Sec. 12, eff. September 1, 2007.

SUBCHAPTER C. REQUESTS FOR PROPOSALS PURCHASE METHOD

Sec. 2157.121. ACQUISITION THROUGH COMPETITIVE SEALED PROPOSALS.

(a) The commission or other state agency may acquire a

telecommunications device, system, or service or an automated

information system by using competitive sealed proposals if the

commission determines that competitive sealed bidding and

informal competitive bidding are not practical or are

disadvantageous to the state.

(b) A state agency, other than the department, shall send its

proposal specifications and criteria to the commission for

approval or request the commission to develop the proposal

specifications and criteria.

(c) The department may acquire a telecommunications device,

system, or service or an automated information system by using

competitive sealed proposals without regard to whether the

commission makes the determination required under Subsection (a)

for other state agencies.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1206, Sec. 21, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1422, Sec. 4.14, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1068, Sec. 2.06, eff. September 1, 2005.

Sec. 2157.122. SOLICITATION OF PROPOSALS; PUBLIC NOTICE. The

commission or other state agency shall:

(1) solicit proposals under this subchapter by a request for

proposals; and

(2) give public notice of the request in the manner provided for

requests for bids under Subchapter B, Chapter 2156.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1206, Sec. 21, eff.

Sept. 1, 1997.

Sec. 2157.123. OPENING AND FILING PROPOSALS; PUBLIC INSPECTION.

(a) The commission or other state agency shall avoid disclosing

the contents of each proposal on opening the proposal and during

negotiations with competing offerors.

(b) The commission or other state agency shall file each

proposal in a register of proposals, which, after a contract is

awarded, is open for public inspection unless the register

contains information that is excepted from required disclosure

under Subchapter C, Chapter 552.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1206, Sec. 21, eff.

Sept. 1, 1997.

Sec. 2157.124. DISCUSSION AND REVISION OF PROPOSAL. (a) As

provided by a request for proposals and under commission rules,

the commission or other state agency may discuss an acceptable or

potentially acceptable proposal with an offeror to assess the

offeror's ability to meet the solicitation requirements. When the

commission is managing the request for proposals process, it

shall invite a requisitioning agency to participate in

discussions conducted under this section.

(b) After receiving a proposal but before making an award, the

commission or other state agency may permit an offeror to revise

a proposal to obtain the best final offer.

(c) The commission or other state agency may not disclose

information derived from a proposal submitted by a competing

offeror in conducting discussions under this section.

(d) The commission or other state agency shall provide each

offeror an equal opportunity to discuss and revise proposals.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1206, Sec. 21, eff.

Sept. 1, 1997.

Sec. 2157.125. CONTRACT AWARD; FACTORS CONSIDERED. (a) The

commission or other state agency shall make a written award of a

purchase or lease to the offeror whose proposal under this

subchapter offers the best value for the state, considering

price, past vendor performance, vendor experience or demonstrated

capability, and the evaluation factors in the request for

proposals.

(b) The commission or other state agency shall refuse all offers

if no offer submitted is acceptable.

(c) In determining which proposal under this subchapter offers

the best value for the state, the commission or other state

agency shall, when applicable and subject to Sections 2155.074

and 2155.075, consider factors including:

(1) the installation cost;

(2) the overall life of the system or equipment;

(3) the cost of acquisition, operation, and maintenance of

hardware included with, associated with, or required for the

system or equipment during the state's ownership or lease;

(4) the cost of acquisition, operation, and maintenance of

software included with, associated with, or required for the

system or equipment during the state's ownership or lease;

(5) the estimated cost of other supplies needed because of the

acquisition;

(6) the estimated cost of employee training needed because of

the acquisition;

(7) the estimated cost of necessary additional permanent

employees because of the acquisition; and

(8) the estimated increase in employee productivity because of

the acquisition.

(d) The commission or other state agency shall state in writing

in the contract file the reasons for making an award.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1206, Sec. 21, eff.

Sept. 1, 1997.

Sec. 2157.126. RULES. The commission shall adopt rules

necessary or convenient to perform its responsibilities regarding

requests for proposals under this subchapter and shall request

assistance from other state agencies as needed.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER D. PREAPPROVED CONTRACT TERMS AND CONDITIONS

Sec. 2157.181. PREAPPROVED CONTRACT TERMS AND CONDITIONS. (a)

The commission, with the concurrence of the department, may

negotiate with vendors preapproved terms and conditions to be

included in contracts relating to the purchase or lease of a

telecommunication device, system, or service or an automated

information system awarded to a vendor by a state agency.

(b) The commission and the department must agree to the wording

of preapproved terms and conditions negotiated with a vendor.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1068, Sec. 2.07, eff. September 1, 2005.

Sec. 2157.182. VALIDITY OF PREAPPROVED TERMS AND CONDITIONS;

RENEGOTIATION. (a) Preapproved terms and conditions to which a

vendor, the commission, and the department agree are valid for

two years after the date of the agreement and must provide that

the terms and conditions are to be renegotiated before the end of

the two years.

(b) The commission and the department jointly shall establish

procedures to ensure that terms and conditions are renegotiated

before they expire in a contract between the vendor and a state

agency.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1068, Sec. 2.08, eff. September 1, 2005.

Sec. 2157.183. PREAPPROVED TERM OR CONDITION PART OF CONTRACT;

CHANGE OF TERM OR CONDITION. (a) Preapproved terms and

conditions must be part of any contract between a state agency

and a vendor that has agreed to them.

(b) A preapproved term or condition that is changed remains

valid for an existing contract of which it is part but must be

renegotiated before it may be part of another or a renewed

contract.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2157.184. NOTIFICATION OF STATE AGENCIES AND VENDORS. The

commission and the department jointly shall establish procedures

to notify state agencies and potential vendors of the provisions

of this subchapter regarding preapproved terms and conditions.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1068, Sec. 2.09, eff. September 1, 2005.



CHAPTER 2158. PURCHASING: MISCELLANEOUS PROVISIONS FOR PURCHASE OF CERTAIN GOODS AND SERVICES

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE D. STATE PURCHASING AND GENERAL SERVICES

CHAPTER 2158. PURCHASING: MISCELLANEOUS PROVISIONS FOR PURCHASE

OF CERTAIN GOODS AND SERVICES

SUBCHAPTER A. PURCHASE OF PASSENGER VEHICLES

Sec. 2158.001. DEFINITIONS. In this subchapter:

(1) "Conventional gasoline" means any gasoline that does not

meet specifications set by a certification under Section 211(k)

of the federal Clean Air Act (42 U.S.C. Section 7545(k)).

(2) "Golf cart" has the meaning assigned by Section 502.001,

Transportation Code.

(3) "Light-duty motor vehicle" has the meaning assigned by

Section 386.151, Health and Safety Code.

(4) "Motor vehicle" has the meaning assigned by Section 386.151,

Health and Safety Code.

(5) "Neighborhood electric vehicle" means a motor vehicle that:

(A) is originally manufactured to meet, and does meet, the

equipment requirements and safety standards established for

"low-speed vehicles" in Federal Motor Vehicle Safety Standard 500

(49 C.F.R. Section 571.500);

(B) is a slow-moving vehicle, as defined by Section 547.001,

Transportation Code, that is able to attain a speed of more than

20 miles per hour but not more than 25 miles per hour in one mile

on a paved, level surface;

(C) is a four-wheeled motor vehicle;

(D) is powered by electricity or alternative power sources;

(E) has a gross vehicle weight rating of less than 3,000 pounds;

and

(F) is not a golf cart.

(6) "Plug-in hybrid motor vehicle" means a vehicle that:

(A) draws motive power from a battery with a capacity of at

least four kilowatt-hours;

(B) can be recharged from an external source of electricity for

motive power; and

(C) is a light-duty motor vehicle capable of operating at

highway speeds, excluding golf carts and neighborhood electric

vehicles.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 17.02(a), eff. Sept.

1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

864, Sec. 3, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

900, Sec. 1, eff. September 1, 2009.

For expiration of this section, see Section 2151.0041.

Sec. 2158.0011. TRANSFER OF DUTIES; REFERENCE. (a) The powers

and duties of the commission under this chapter are transferred

to the comptroller.

(b) In this chapter, a reference to the commission means the

comptroller.

Added by Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.20, eff. September 1, 2007.

Sec. 2158.0012. AUTHORITY TO ADOPT RULES. The comptroller may

adopt rules to efficiently and effectively administer this

chapter. Before adopting a rule under this section, the

comptroller must conduct a public hearing regarding the proposed

rule regardless of whether the requirements of Section

2001.029(b) are met.

Added by Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.20, eff. September 1, 2007.

Sec. 2158.0013. APPLICABILITY OF SUBCHAPTER. The purchasing

requirements relating to alternatively fueled vehicles

established by this subchapter do not apply if a state agency

demonstrates that the state agency will incur net costs in

meeting the requirements of this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

900, Sec. 2, eff. September 1, 2009.

Sec. 2158.002. APPLICABILITY. This subchapter does not apply to

a vehicle acquired by the Texas Transportation Institute for the

purpose of performing crash tests and related research.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 17.02(a), eff. Sept.

1, 1997.

Sec. 2158.003. WHEELBASE AND HORSEPOWER RESTRICTIONS. (a) A

state agency may not purchase or lease a vehicle designed or used

primarily for the transportation of individuals, including a

station wagon, that has a wheelbase longer than 113 inches or

that has more than 160 SAE net horsepower. The vehicle may have

a wheelbase of up to 116 inches or SAE net horsepower of up to

280 if the vehicle will be converted so that it uses compressed

natural gas, liquefied natural gas, liquefied petroleum gas,

methanol or methanol/gasoline blends of 85 percent or greater,

ethanol or ethanol/gasoline blends of 85 percent or greater,

biodiesel or biodiesel/diesel blends of 20 percent or greater, or

electricity, including electricity to power a plug-in hybrid

motor vehicle. This exception to the wheelbase and horsepower

limitations applies to a state agency regardless of the size of

the agency's vehicle fleet.

(b) The wheelbase and horsepower limitations prescribed by

Subsection (a) do not apply to the purchase or lease of:

(1) a vehicle to be used primarily for criminal law enforcement;

(2) a bus, motorcycle, pickup, van, truck, three-wheel vehicle,

or tractor; or

(3) an ambulance.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Renumbered from Government Code Sec. 2158.001 and amended

by 1997, 75th Leg., ch. 165, Sec. 17.02(a).

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

900, Sec. 3, eff. September 1, 2009.

Sec. 2158.0031. PURCHASE PREFERENCE FOR AMERICAN VEHICLES. A

state agency authorized to purchase passenger vehicles or other

ground transportation vehicles for general use shall purchase

economical, fuel-efficient vehicles assembled in the United

States unless such a purchase would have a significant

detrimental effect on the use to which the vehicles will be put.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 1.20, eff. Sept. 1,

1999.

Sec. 2158.004. VEHICLES USING ALTERNATIVE FUELS. (a) A state

agency operating a fleet of more than 15 vehicles, excluding law

enforcement and emergency vehicles, may not purchase or lease a

motor vehicle unless that vehicle uses compressed natural gas,

liquefied natural gas, liquefied petroleum gas, methanol or

methanol/gasoline blends of 85 percent or greater, ethanol or

ethanol/gasoline blends of 85 percent or greater, biodiesel or

biodiesel/diesel blends of 20 percent or greater, or electricity,

including electricity to power a plug-in hybrid motor vehicle.

(b) A state agency may obtain equipment or refueling facilities

necessary to operate vehicles using compressed natural gas,

liquefied natural gas, liquefied petroleum gas, methanol or

methanol/gasoline blends of 85 percent or greater, ethanol or

ethanol/gasoline blends of 85 percent or greater, biodiesel or

biodiesel/diesel blends of 20 percent or greater, or electricity,

including electricity to power a plug-in hybrid motor vehicle:

(1) by purchase or lease as authorized by law;

(2) by gift or loan of the equipment or facilities; or

(3) by gift or loan of the equipment or facilities or by another

arrangement under a service contract for the supply of compressed

natural gas, liquefied natural gas, liquefied petroleum gas,

methanol or methanol/gasoline blends of 85 percent or greater,

ethanol or ethanol/gasoline blends of 85 percent or greater,

biodiesel or biodiesel/diesel blends of 20 percent or greater, or

electricity, including electricity to power a plug-in hybrid

motor vehicle.

(c) If the equipment or facilities are donated, loaned, or

provided through another arrangement with the supplier of

compressed natural gas, liquefied natural gas, liquefied

petroleum gas, methanol or methanol/gasoline blends of 85 percent

or greater, ethanol or ethanol/gasoline blends of 85 percent or

greater, biodiesel or biodiesel/diesel blends of 20 percent or

greater, or electricity, including electricity to power a plug-in

hybrid motor vehicle, the supplier is entitled to recoup its

actual cost of donating, loaning, or providing the equipment or

facilities through its fuel charges under the supply contract.

(d) The commission may waive the requirements of this section

for a state agency on receipt of certification supported by

evidence acceptable to the commission that:

(1) the agency's vehicles will be operating primarily in an area

in which neither the agency nor a supplier has or can reasonably

be expected to establish adequate refueling for compressed

natural gas, liquefied natural gas, liquefied petroleum gas,

methanol or methanol/gasoline blends of 85 percent or greater,

ethanol or ethanol/gasoline blends of 85 percent or greater,

biodiesel or biodiesel/diesel blends of 20 percent or greater, or

electricity, including electricity to power a plug-in hybrid

motor vehicle; or

(2) the agency is unable to obtain equipment or refueling

facilities necessary to operate vehicles using compressed natural

gas, liquefied natural gas, liquefied petroleum gas, methanol or

methanol/gasoline blends of 85 percent or greater, ethanol or

ethanol/gasoline blends of 85 percent or greater, biodiesel or

biodiesel/diesel blends of 20 percent or greater, or electricity,

including electricity to power a plug-in hybrid motor vehicle, at

a projected cost that is reasonably expected to be no greater

than the net costs of continued use of conventional gasoline or

diesel fuels, measured over the expected useful life of the

equipment or facilities supplied.

(e) Except for the purchase or lease of a motor vehicle for use

in a nonattainment area designated under Section 107(d) of the

federal Clean Air Act (42 U.S.C. Section 7407), as amended,

Subsection (a) does not apply to a purchase or lease by the

Railroad Commission of Texas.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Renumbered from Government Code Sec. 2158.002 and amended

by Acts 1997, 75th Leg., ch. 165, Sec. 17.02(a); Acts 2003, 78th

Leg., ch. 518, Sec. 1, June 20, 2003; Acts 2003, 78th Leg., ch.

1272, Sec. 3, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

900, Sec. 4, eff. September 1, 2009.

Sec. 2158.005. PERCENTAGE REQUIREMENTS FOR VEHICLES USING

ALTERNATIVE FUELS. (a) Not later than September 30, 2010, a

state agency that operates a fleet of more than 15 motor

vehicles, excluding law enforcement and emergency vehicles, shall

have a fleet consisting of vehicles of which at least 50 percent

use compressed natural gas, liquefied natural gas, liquefied

petroleum gas, methanol or methanol/gasoline blends of 85 percent

or greater, ethanol or ethanol/gasoline blends of 85 percent or

greater, biodiesel or biodiesel/diesel blends of 20 percent or

greater, or electricity, including electricity to power a plug-in

hybrid motor vehicle.

(b) The Texas Commission on Environmental Quality shall collect

reasonable information needed to determine the air quality

benefits from use of compressed natural gas, liquefied natural

gas, liquefied petroleum gas, methanol or methanol/gasoline

blends of 85 percent or greater, ethanol or ethanol/gasoline

blends of 85 percent or greater, biodiesel or biodiesel/diesel

blends of 20 percent or greater, or electricity, including

electricity to power a plug-in hybrid motor vehicle, at affected

agencies.

(c) A state agency in its annual financial report to the

legislature shall report its progress in achieving the percentage

requirements of this section by:

(1) itemizing purchases, leases, and conversions of motor

vehicles;

(2) itemizing usage of compressed natural gas, liquefied natural

gas, liquefied petroleum gas, methanol or methanol/gasoline

blends of 85 percent or greater, ethanol or ethanol/gasoline

blends of 85 percent or greater, biodiesel or biodiesel/diesel

blends of 20 percent or greater, or electricity, including

electricity to power a plug-in hybrid motor vehicle;

(3) describing the availability of compressed natural gas,

liquefied natural gas, liquefied petroleum gas, methanol or

methanol/gasoline blends of 85 percent or greater, ethanol or

ethanol/gasoline blends of 85 percent or greater, biodiesel or

biodiesel/diesel blends of 20 percent or greater, or electricity,

including electricity to power a plug-in hybrid motor vehicle;

and

(4) providing the information reasonably needed to determine the

air quality benefits from use of compressed natural gas,

liquefied natural gas, liquefied petroleum gas, methanol or

methanol/gasoline blends of 85 percent or greater, ethanol or

ethanol/gasoline blends of 85 percent or greater, biodiesel or

biodiesel/diesel blends of 20 percent or greater, or electricity,

including electricity to power a plug-in hybrid motor vehicle.

(d) A state agency may meet the percentage requirements of this

section through purchase of new vehicles or the conversion of

existing vehicles, in accordance with federal and state

requirements and applicable safety laws. The Texas State

Technical College System shall develop a program and provide

training to a state agency converting an existing vehicle to meet

the requirements of this section.

(e) The comptroller may reduce a percentage specified by this

section or waive the requirements of this section for a state

agency on receipt of certification supported by evidence

acceptable to the comptroller that:

(1) the agency's vehicles will be operating primarily in an area

in which neither the agency nor a supplier has or can reasonably

be expected to establish adequate refueling for compressed

natural gas, liquefied natural gas, liquefied petroleum gas,

methanol or methanol/gasoline blends of 85 percent or greater,

ethanol or ethanol/gasoline blends of 85 percent or greater,

biodiesel or biodiesel/diesel blends of 20 percent or greater, or

electricity, including electricity to power a plug-in hybrid

motor vehicle; or

(2) the agency is unable to obtain equipment or refueling

facilities necessary to operate vehicles using compressed natural

gas, liquefied natural gas, liquefied petroleum gas, methanol or

methanol/gasoline blends of 85 percent or greater, ethanol or

ethanol/gasoline blends of 85 percent or greater, biodiesel or

biodiesel/diesel blends of 20 percent or greater, or electricity,

including electricity to power a plug-in hybrid motor vehicle, at

a projected cost that is reasonably expected to be no greater

than the net costs of continued use of conventional gasoline or

diesel fuels, measured over the expected useful life of the

equipment or facilities supplied.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Renumbered from Government Code Sec. 2158.003 and amended

by Acts 1997, 75th Leg., ch. 165, Sec. 17.02(a).

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

900, Sec. 5, eff. September 1, 2009.

Sec. 2158.006. DETERMINATION OF ALTERNATIVE FUELS PROGRAM

PARAMETERS. In developing the use of compressed natural gas,

liquefied natural gas, liquefied petroleum gas, methanol or

methanol/gasoline blends of 85 percent or greater, ethanol or

ethanol/gasoline blends of 85 percent or greater, biodiesel or

biodiesel/diesel blends of 20 percent or greater, or electricity,

including electricity to power a plug-in hybrid motor vehicle,

the commission should work with state agency fleet operators,

vehicle manufacturers and converters, fuel distributors, and

others to determine the vehicles to be covered, taking into

consideration:

(1) range;

(2) specialty uses;

(3) fuel availability;

(4) vehicle manufacturing and conversion capability;

(5) safety;

(6) resale values; and

(7) other relevant factors.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Renumbered from Government Code Sec. 2158.004 and amended

by Acts 1997, 75th Leg., ch. 165, Sec. 17.02(a).

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

900, Sec. 5, eff. September 1, 2009.

Sec. 2158.007. COMPLIANCE WITH APPLICABLE SAFETY STANDARDS. In

purchasing, leasing, maintaining, or converting vehicles for use

with compressed natural gas, liquefied natural gas, liquefied

petroleum gas, methanol or methanol/gasoline blends of 85 percent

or greater, ethanol or ethanol/gasoline blends of 85 percent or

greater, biodiesel or biodiesel/diesel blends of 20 percent or

greater, or electricity, including electricity to power a plug-in

hybrid motor vehicle, the commission shall comply with all

applicable safety standards adopted by the United States

Department of Transportation and the Railroad Commission of

Texas.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Renumbered from Government Code Sec. 2158.005 and amended

by Acts 1997, 75th Leg., ch. 165, Sec. 17.02(a).

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

900, Sec. 5, eff. September 1, 2009.

Sec. 2158.008. WHEN VEHICLE CONSIDERED TO BE USING ALTERNATIVE

FUELS. In this subchapter, a vehicle is considered to be using

compressed natural gas, liquefied natural gas, liquefied

petroleum gas, methanol or methanol/gasoline blends of 85 percent

or greater, ethanol or ethanol/gasoline blends of 85 percent or

greater, biodiesel or biodiesel/diesel blends of 20 percent or

greater, or electricity, including electricity to power a plug-in

hybrid motor vehicle, if the vehicle uses those fuels:

(1) not less than 80 percent of the time the vehicle is driven;

and

(2) either in its original equipment engine or in an engine that

has been converted to use those fuels.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Renumbered from Government Code Sec. 2158.006 and amended

by Acts 1997, 75th Leg., ch. 165, Sec. 17.02(a).

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

900, Sec. 5, eff. September 1, 2009.

Sec. 2158.009. LOW-EMISSIONS VEHICLES PURCHASING REQUIREMENT.

(a) Repealed by Acts 2009, 81st Leg., R.S., Ch. 900, Sec. 7,

eff. September 1, 2009.

(b) A state agency authorized to purchase passenger vehicles or

other ground transportation vehicles for general use shall ensure

that not less than 25 percent of the vehicles the agency

purchases during any state fiscal biennium, other than vehicles

the purchase of which is exempted from this subsection by

Subsection (c) or (d), are vehicles that meet or exceed the

emissions standards necessary to be rated by the United States

Environmental Protection Agency as a Tier II, Bin 3, emissions

standard vehicle that has a greenhouse gas score of eight under

regulations of that agency as they existed September 1, 2007.

(c) A state agency is exempt from Subsection (b) to the extent

that a vehicle described by that subsection that meets the

agency's operational needs is not commercially available.

(d) Subsection (b) does not apply to a state agency's purchase

of a vehicle to be used by a peace officer, as defined by Article

2.12, Code of Criminal Procedure, whose duties include the

apprehension of persons for violation of a criminal law of this

state.

Added by Acts 2007, 80th Leg., R.S., Ch.

1221, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

900, Sec. 6, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

900, Sec. 7, eff. September 1, 2009.

SUBCHAPTER B. CONTRACT FOR PRINTING LAWS

Sec. 2158.061. AWARD OF CONTRACT FOR PRINTING LAWS. (a) The

commission shall, at the beginning of each regular session of the

legislature, award a contract for printing the general and

special laws and resolutions passed by a regular or special

session of that legislature.

(b) The commission shall prepare the contract as a separate

contract from all other public printing contracts.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2158.062. CONTRACT FOR PRINTING LAWS: TERMS AND CONDITIONS.

(a) The commission shall include in the contract for printing

laws penalties that assure delivery of the printed laws by the

time provided in the contract.

(b) The printer shall begin delivery of completed books in a

reasonable time after printing is completed and binding is

started. The commission shall state the time limit in the

commission's call for bids.

(c) On the commission's order, the printer shall print general

and special laws in separate volumes.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2158.063. CONTRACT FOR PRINTING LAWS: PROOFREADING; ERRORS

AND OMISSIONS. (a) In the contract for printing laws, the

commission shall require the printer to:

(1) proofread and correct proofs before submitting them to the

state; and

(2) set out in the first volume of the general and special laws

passed by each legislature, immediately preceding the laws, a

section containing corrections of errors or omissions made in the

publication of the general and special laws of preceding

legislatures.

(b) The contract term required by Subsection (a)(2) may not

require the printer to set out an error or omission in a law

passed in a legislative session ending more than five years

before the date of the call for bids for the contract.

(c) The secretary of state shall provide the printer with the

list of errors and omissions and appropriate corrections on or

before the date provided by Section 2158.064 for furnishing the

printer a copy of the laws and resolutions passed at the first

session of each legislature.

(d) The comptroller may not issue a warrant to the printer in

payment for the printing of the laws and resolutions until the

printer, if an individual, or the vice president, secretary, or

manager if the printer is a corporation, partnership, or

association, executes a sworn affidavit verifying compliance with

Section 2158.062 and this section.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2158.064. CONTRACT FOR PRINTING LAWS: DIRECTION OF

SECRETARY OF STATE; DELIVERY OF COPY. (a) The secretary of

state shall direct the compilation and printing of laws and

resolutions.

(b) Not later than the 26th day, excluding Sundays, after the

date the legislature adjourns, the secretary of state shall

furnish the printer all copy for the laws and resolutions, with

delivery of the first copy to the printer beginning as bills are

signed by the governor.

(c) The secretary of state shall deliver copy for the index to

the printer not later than the fifth day after the date the

printer has furnished all page proofs of the laws to the

secretary of state.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2158.065. DISTRIBUTION OF PRINTED LAWS. The secretary of

state shall distribute the printed laws of each session of the

legislature as follows:

(1) one copy each to:

(A) the governor;

(B) the lieutenant governor;

(C) the speaker of the house of representatives;

(D) each court of appeals; and

(E) each county law library;

(2) 10 copies to the Texas Legislative Council;

(3) 15 copies to the Legislative Reference Library;

(4) 30 copies to the State Law Library; and

(5) 60 copies to the Texas State Library.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER C. OTHER CONTRACTS FOR PRINTING SERVICES

Sec. 2158.121. PROHIBITION APPLICABLE TO OTHER PRINTING

CONTRACTS; OFFENSE; PENALTY. (a) Except as otherwise provided

by a contract or agreement with the state authorized by this

subchapter, a person doing printing under contract for the state

commits an offense if the person reproduces, prints, prepares,

sells, or furnishes the printing or printed matter, a reprint,

reproduction, or copy of the printing or printed matter, or a

plate, type, mat, cut, or engraving from which the printing

contract was executed, in an amount other than that agreed to be

printed and furnished to the state under the contract.

(b) An offense under this section is a misdemeanor punishable

by:

(1) a fine of not less than $100 or more than $1,000; and

(2) confinement in jail for not more than 30 days if the

offender is an individual.

(c) Conviction of an agent or employee under this section does

not bar conviction of a principal.

(d) This subchapter does not apply to the printing and sale to

the public of copies of the general and special laws by the

printer of the laws under a contract authorized by Subchapter B.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2158.122. EXCEPTION TO PROHIBITION. (a) On consent of the

commission and the governor, a person may print extra copies of

matter printed under a state contract and sell the copies at a

price fixed by the commission if in the opinion of the commission

and the governor the printed matter should be distributed in this

manner for the benefit of the public.

(b) A contract for the printing and sale of extra copies under

this section must be approved by the attorney general.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2158.123. STATE PRINTING CONTRACTS. In this chapter and

Chapters 2155, 2156, and 2157, printing is considered to be

performed for the state if the printing is done under contract

for:

(1) the legislature, including either house of the legislature;

(2) a state department, board, or commission;

(3) a court;

(4) an officer or agent of the state; or

(5) the state.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER D. PURCHASE OF ELECTRICAL ITEMS

Sec. 2158.181. SAFETY STANDARDS FOR ELECTRICAL ITEMS. The

commission or another state agency may not purchase an electrical

item unless the item meets applicable safety standards of the

federal Occupational Safety and Health Administration.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER E. RECYCLED PRODUCTS

Sec. 2158.241. INTERSTATE COMPACTS AND COOPERATIVE AGREEMENTS

FOR PROCURING RECYCLED PRODUCTS. The commission may enter into

compacts and cooperative agreements with other states and

government entities for procuring products made of recycled

materials when the commission determines it is in the best

interest of the state.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 426, Sec. 15, eff.

June 18, 1999.

SUBCHAPTER F. ENERGY AND EFFICIENCY STANDARDS

FOR EQUIPMENT AND APPLIANCES

Subchapter F, consisting of Secs. 2158.301, was added by Acts

2007, 80th Leg., R.S., Ch.

262, Sec. 3.05.

For another Subchapter F, consisting of Secs. 2158.301, added by

Acts 2007, 80th Leg., R.S., Ch.

939, Sec. 5, see Sec. 2158.301 et seq., post.

Sec. 2158.301. ENERGY CONSERVATION. If available and cost

effective, the commission or another state agency shall purchase

equipment and appliances for state use that meet or exceed the

federal Energy Star standards designated by the United States

Environmental Protection Agency and the United States Department

of Energy.

Added by Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 3.05, eff. June 8, 2007.

SUBCHAPTER F. ENERGY AND EFFICIENCY STANDARDS FOR EQUIPMENT AND

APPLIANCES

Subchapter F, consisting of Secs. 2158.301, was added by Acts

2007, 80th Leg., R.S., Ch.

939, Sec. 5.

For another Subchapter F, consisting of Secs. 2158.301, added by

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 3.05, see Sec. 2158.301 et seq., post.

Sec. 2158.301. ENERGY CONSERVATION. If available and

cost-effective, a state agency shall purchase equipment and

appliances for state use that meet or exceed:

(1) the federal energy conservation standards under Section 325,

Energy Policy and Conservation Act (42 U.S.C. Section 6295), or a

federal regulation adopted under that Act; or

(2) the federal Energy Star standards designated by the United

States Environmental Protection Agency and the United States

Department of Energy.

Added by Acts 2007, 80th Leg., R.S., Ch.

939, Sec. 5, eff. September 1, 2007.

SUBCHAPTER H. PURCHASE OF PHARMACY BENEFIT MANAGER SERVICES

Sec. 2158.401. DEFINITION; APPLICABILITY. (a) In this

subchapter, "state agency" means a board, commission, department,

office, or other agency in the executive, legislative, or

judicial branch of state government that is created by the

constitution or a statute of this state, including an institution

of higher education as defined by Section 61.003, Education Code.

(b) This subchapter applies in relation to a state agency

contract or proposed contract for pharmacy benefit manager

services without regard to whether the contract or proposed

contract is otherwise subject to this subtitle.

Added by Acts 2009, 81st Leg., R.S., Ch.

1207, Sec. 1, eff. September 1, 2009.

Sec. 2158.402. REQUIRED DISCLOSURE. (a) A state agency on

request of another state agency shall disclose information

relating to the amounts charged by a pharmacy benefit manager for

pharmacy benefit manager services provided under a prescription

drug program and other requested pricing information related to a

contract for pharmacy benefit manager services. A state agency

shall provide information requested under this section not later

than the 30th day after the date the information is requested.

(b) Subsection (a) does not require a state agency to disclose

information the agency is specifically prohibited from disclosing

under a contract with a pharmacy benefit manager executed before

September 1, 2009.

(c) A contract entered, amended, or extended on or after

September 1, 2009, may not contain a provision that prohibits a

state agency from disclosing under this subchapter information on

the amounts charged by a pharmacy benefit manager for pharmacy

benefit manager services provided under a prescription drug

program or from disclosing under this subchapter other pricing

information related to the contract.

Added by Acts 2009, 81st Leg., R.S., Ch.

1207, Sec. 1, eff. September 1, 2009.

Sec. 2158.403. CONFIDENTIALITY. The information received by a

state agency under this subchapter may not be disclosed to a

person outside of the state agency or its agents.

Added by Acts 2009, 81st Leg., R.S., Ch.

1207, Sec. 1, eff. September 1, 2009.



CHAPTER 2161. HISTORICALLY UNDERUTILIZED BUSINESSES

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE D. STATE PURCHASING AND GENERAL SERVICES

CHAPTER 2161. HISTORICALLY UNDERUTILIZED BUSINESSES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2161.001. DEFINITIONS. In this chapter:

(1) "Goods" means supplies, materials, or equipment.

(2) "Historically underutilized business" means an entity with

its principal place of business in this state that is:

(A) a corporation formed for the purpose of making a profit in

which 51 percent or more of all classes of the shares of stock or

other equitable securities are owned by one or more economically

disadvantaged persons who have a proportionate interest and

actively participate in the corporation's control, operation, and

management;

(B) a sole proprietorship created for the purpose of making a

profit that is completely owned, operated, and controlled by an

economically disadvantaged person;

(C) a partnership formed for the purpose of making a profit in

which 51 percent or more of the assets and interest in the

partnership are owned by one or more economically disadvantaged

persons who have a proportionate interest and actively

participate in the partnership's control, operation, and

management;

(D) a joint venture in which each entity in the venture is a

historically underutilized business, as determined under another

paragraph of this subdivision; or

(E) a supplier contract between a historically underutilized

business as determined under another paragraph of this

subdivision and a prime contractor under which the historically

underutilized business is directly involved in the manufacture or

distribution of the goods or otherwise warehouses and ships the

goods.

(3) "Economically disadvantaged person" means a person who is

economically disadvantaged because of the person's identification

as a member of a certain group, including Black Americans,

Hispanic Americans, women, Asian Pacific Americans, and Native

Americans, and who has suffered the effects of discriminatory

practices or other similar insidious circumstances over which the

person has no control.

(4) "Contract" includes an arrangement under which a state

agency receives professional or investment brokerage services.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1499, Sec. 1.21, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1261, Sec. 1, eff. Sept.

1, 2003.

For expiration of this section, see Section 2151.0041.

Sec. 2161.0011. TRANSFER OF DUTIES; REFERENCE. (a) The powers

and duties of the commission under this chapter are transferred

to the comptroller.

(b) In this chapter, a reference to the commission means the

comptroller.

Added by Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.21, eff. September 1, 2007.

Sec. 2161.0012. AUTHORITY TO ADOPT RULES. (a) The comptroller

may adopt rules to efficiently and effectively administer this

chapter. Before adopting a rule under this section, the

comptroller must conduct a public hearing regarding the proposed

rule regardless of whether the requirements of Section

2001.029(b) are met.

(b) The comptroller shall follow the procedures prescribed by

Subchapter B, Chapter 2001, when adopting a new rule or a change

to an existing rule that relates to historically underutilized

businesses.

Added by Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.21, eff. September 1, 2007.

Sec. 2161.0015. DETERMINING SIZE STANDARDS FOR HISTORICALLY

UNDERUTILIZED BUSINESSES. The commission may establish size

standards that a business may not exceed if it is to be

considered a historically underutilized business under this

chapter. In determining the size standards, the commission shall

determine the size at which a business should be considered

sufficiently large that the business probably does not

significantly suffer from the effects of past discriminatory

practices.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 2.02, eff. Sept. 1,

1999.

Sec. 2161.002. COMMISSION ADMINISTRATION; COMPTROLLER

ASSISTANCE. (a) To administer Subchapters B and C, the

commission may:

(1) require information from a state agency; and

(2) adopt rules.

(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 937, Sec.

1.117(6), eff. September 1, 2007.

(c) In adopting rules to administer this chapter, the commission

shall adopt rules that are based on the results of the "State of

Texas Disparity Study, A Report to the Texas Legislature as

Mandated by H.B. 2626, 73rd Legislature, December 1994" (prepared

by National Economic Research Associates, Inc.). The commission

shall revise the rules in response to the findings of any updates

of the study that are prepared on behalf of the state.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1499, Sec. 1.22, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.117(6), eff. September 1, 2007.

Sec. 2161.003. AGENCY RULES. A state agency, including an

institution of higher education, shall adopt the commission's

rules under Section 2161.002 as the agency's or institution's own

rules. Those rules apply to the agency's construction projects

and purchases of goods and services paid for with appropriated

money without regard to whether a project or purchase is

otherwise subject to this subtitle.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 1.23, eff. Sept. 1,

1999.

Sec. 2161.004. APPLICABILITY; INTENT. (a) This chapter and

rules adopted by the commission under this chapter apply to state

agency construction projects and purchases of goods and services

that are paid for with appropriated money and made under the

authority of this subtitle or other law.

(b) The legislature intends that all qualified businesses have

access to compete for business from the state.

(c) Section 2161.003 and Subsections (a) and (b) of this section

do not apply to a project or contract subject to Section 201.702,

Transportation Code.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 1.23, eff. Sept. 1,

1999.

Sec. 2161.005. TRANSFER OF FUNDS FOR PURCHASING. If the state

auditor reports to the commission under Section 2161.123(d) that

a state agency is not complying with Section 2161.123, the

commission shall report that fact to the Legislative Budget

Board. If the Legislative Budget Board determines that, one year

after the date of the state auditor's report to the commission,

the agency is still not complying with Section 2161.123, the

budget board may, under Section 69, Article XVI, Texas

Constitution, direct the emergency transfer of the agency's

appropriated funds for making purchases under purchasing

authority delegated under Section 2155.131 or 2155.133 to the

appropriate state agency. The amount transferred from the

agency's funds to the appropriate agency shall be an amount

determined by the Legislative Budget Board.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 1.23, eff. Sept. 1,

1999.

SUBCHAPTER B. GENERAL POWERS AND DUTIES OF COMMISSION

Sec. 2161.061. COMMISSION CERTIFICATION OF HISTORICALLY

UNDERUTILIZED BUSINESSES. (a) The commission shall certify

historically underutilized businesses.

(b) As one of its certification procedures, the commission may:

(1) approve the certification program of one or more local

governments or nonprofit organizations in this state that certify

historically underutilized businesses, minority business

enterprises, women's business enterprises, or disadvantaged

business enterprises under substantially the same definition, to

the extent applicable, used by Section 2161.001, if the local

government or nonprofit organization meets or exceeds the

standards established by the commission; and

(2) certify a business that is certified by a local government

or by a nonprofit organization as a historically underutilized

business under this chapter.

(c) To maximize the number of certified historically

underutilized businesses, the commission shall enter into

agreements with local governments in this state that conduct

certification programs described by Subsection (b) and with

nonprofit organizations. The commission may terminate an

agreement if a local government or nonprofit organization fails

to meet the standards established by the commission for

certifying historically underutilized businesses. The agreements

must take effect immediately and:

(1) allow for automatic certification of businesses certified by

the local government or nonprofit organization;

(2) provide for the efficient updating of the commission

database containing information about historically underutilized

businesses and potential historically underutilized businesses;

and

(3) provide for a method by which the commission may efficiently

communicate with businesses certified by the local government or

nonprofit organization and provide those businesses with

information about the state historically underutilized business

program.

(d) A local government or a nonprofit organization that

certifies historically underutilized businesses, minority

business enterprises, women's business enterprises, or

disadvantaged business enterprises as described in Subsections

(b) and (c) shall complete the certification of an applicant or

provide an applicant with written justification of its

certification denial within the period established by the

commission in its rules for certification activities.

(e) A local government or a nonprofit organization that

certifies historically underutilized businesses under Subsection

(c) or that conducts a certification program described by and

approved under Subsection (b) shall make available to the public

an online searchable database containing information about

historically underutilized businesses, minority business

enterprises, women's business enterprises, and disadvantaged

business enterprises certified by the local government or

nonprofit organization, including:

(1) the name of the business;

(2) the contact person or owner of the business;

(3) the address and telephone number of the business;

(4) the type or category of business, including relevant

capabilities of the business and the North American Industry

Classification System codes for the business; and

(5) the expiration date of the business's certification.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.03(a),

eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1499, Sec. 2.03,

eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1422, Sec. 13.01,

eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.22, eff. September 1, 2007.

Sec. 2161.062. ASSISTANCE TO HISTORICALLY UNDERUTILIZED

BUSINESSES. (a) The commission shall seek the advice of the

governor, legislature, and state agencies in identifying and

developing opportunities for historically underutilized

businesses.

(b) The commission shall offer historically underutilized

businesses assistance and training regarding state procurement

procedures.

(c) The commission shall advise historically underutilized

businesses of available state contracts and shall advise

historically underutilized businesses to apply for registration

on the commission's master bidders list.

(d) The commission shall send historically underutilized

businesses an orientation package on certification or

recertification. The package shall include:

(1) a certificate issued in the historically underutilized

business's name;

(2) a description of the significance and value of

certification;

(3) a list of state purchasing personnel;

(4) information regarding electronic commerce opportunities;

(5) information regarding the Texas Marketplace website; and

(6) additional information about the state procurement process.

(e) A state agency with a biennial budget that exceeds $10

million shall designate a staff member to serve as the

historically underutilized businesses coordinator for the agency

during the fiscal year. The procurement director may serve as the

coordinator. In agencies that employ a historically underutilized

businesses coordinator, the position of coordinator, within the

agency's structure, must be at least equal to the position of

procurement director. In addition to any other responsibilities,

the coordinator shall:

(1) coordinate training programs for the recruitment and

retention of historically underutilized businesses;

(2) report required information to the commission; and

(3) match historically underutilized businesses with key staff

within the agency.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1499, Sec. 2.04, eff.

Sept. 1, 1999.

Sec. 2161.063. ASSISTING STATE AGENCIES. (a) The commission

shall encourage state agencies to use historically underutilized

businesses by:

(1) working with state agencies to establish a statewide policy

for increasing the use of historically underutilized businesses;

(2) assisting state agencies in seeking historically

underutilized businesses capable of supplying required goods or

services;

(3) assisting state agencies in identifying and advising

historically underutilized businesses on the types of goods and

services the agencies need; and

(4) assisting state agencies in increasing the amount of

business placed with historically underutilized businesses.

(b) The commission shall assist the Texas Department of Economic

Development in performing the department's duties under Section

481.0068.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1499, Sec. 2.05, eff.

Sept. 1, 1999.

Sec. 2161.064. DIRECTORY. (a) The commission shall compile, in

the most cost-efficient form, a directory of businesses certified

as historically underutilized businesses under Section 2161.061.

(b) The commission at least semiannually shall update the

directory and provide access to the directory electronically or

in another form to each state agency.

(c) Depending on the needs of a state agency, the commission

shall provide access to the directory electronically or in

another form.

(d) The commission shall provide a copy of the directory to

every municipality in January and July of each year. On request,

the commission shall make the directory available to other local

governments and the public.

(e) A state agency, including the commission, shall use the

directory in determining awards of state purchasing and public

works contracts.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1499, Sec. 2.06, eff.

Sept. 1, 1999.

Sec. 2161.065. MENTOR-PROTEGE PROGRAM. (a) The commission

shall design a mentor-protege program to foster long-term

relationships between prime contractors and historically

underutilized businesses and to increase the ability of

historically underutilized businesses to contract with the state

or to receive subcontracts under a state contract. Each state

agency with a biennial appropriation that exceeds $10 million

shall implement the program designed by the commission.

(b) Participation in the program must be voluntary for both the

contractor and the historically underutilized business

subcontractor.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 2.08, eff. Sept. 1,

1999.

Sec. 2161.066. HISTORICALLY UNDERUTILIZED BUSINESS FORUMS. (a)

The commission shall design a program of forums in which

historically underutilized businesses are invited by state

agencies to deliver technical and business presentations that

demonstrate their capability to do business with the agency:

(1) to senior managers and procurement personnel at state

agencies that acquire goods and services of a type supplied by

the historically underutilized businesses; and

(2) to contractors with the state who may be subcontracting for

goods and services of a type supplied by the historically

underutilized businesses.

(b) The forums shall be held at state agency offices.

(c) Each state agency with a biennial appropriation that exceeds

$10 million shall participate in the program by sending senior

managers and procurement personnel to attend relevant

presentations and by informing the agency's contractors about

presentations that may be relevant to anticipated subcontracting

opportunities.

(d) Each state agency that has a historically underutilized

businesses coordinator shall:

(1) design its own program and model the program to the extent

appropriate on the program developed by the commission under this

section; and

(2) sponsor presentations by historically underutilized

businesses at the agency.

(e) The commission and each state agency that has a historically

underutilized businesses coordinator shall aggressively identify

and notify individual historically underutilized businesses

regarding opportunities to make a presentation regarding the

types of goods and services supplied by the historically

underutilized business and shall advertise in appropriate trade

publications that target historically underutilized businesses

regarding opportunities to make a presentation.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 2.08, eff. Sept. 1,

1999.

SUBCHAPTER C. PLANNING AND REPORTING REQUIREMENTS

Sec. 2161.121. COMMISSION REPORT OF CONTRACTS AWARDED TO

HISTORICALLY UNDERUTILIZED BUSINESSES. (a) The commission shall

prepare a consolidated report that:

(1) includes the number and dollar amount of contracts awarded

and paid to historically underutilized businesses certified by

the commission;

(2) analyzes the relative level of opportunity for historically

underutilized businesses for various categories of acquired goods

and services; and

(3) tracks, by vendor identification number and, to the extent

allowed by federal law, by social security number, the graduation

rates for historically underutilized businesses that grew to

exceed the size standards determined by the commission.

(b) Each state agency shall send to the commission information

required by Section 2161.122 and the commission for the

preparation of the commission's report not later than March 15

and September 15 of each year.

(c) The commission shall base its report on the compilation and

analysis of reports received under Subsection (b) and information

received from the comptroller.

(d) The commission shall send on April 15 of each year a report

on the previous six-month period to the joint committee charged

with monitoring the implementation of the historically

underutilized business goals.

(e) The commission shall send on October 15 of each year a

report on the preceding fiscal year to the presiding officer of

each house of the legislature and the joint committee.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1499, Sec. 2.07, eff.

Sept. 1, 1999.

Sec. 2161.122. INFORMATION GATHERING BY STATE AGENCY. (a) To

ensure accuracy in reporting, a state agency shall maintain and

compile monthly information relating to the use by the agency and

each of its operating divisions of historically underutilized

businesses, including information regarding subcontractors and

suppliers required by Subsection (b).

(b) A contractor or supplier awarded a contract by a state

agency shall report to the agency the identity of each

historically underutilized business to whom the contractor or

supplier awarded a subcontract for the purchase of goods or

services.

(c) Each state agency shall report to the commission in

accordance with Section 2161.125 the following information with

regard to the expenditure of both treasury and nontreasury funds:

(1) the total dollar amount of purchases and payments made under

contracts awarded to historically underutilized businesses;

(2) the number of businesses participating in any issuance of

state bonds by the agency;

(3) the number of contracts awarded to businesses with regard to

the agency's acquisition, construction, or equipping of a

facility or implementation of a program; and

(4) the number of bids, proposals, or other applicable

expressions of interest made by historically underutilized

businesses with regard to the agency's acquisition, construction,

or equipping of a facility or implementation of a program.

(d) A state agency participating in a group purchasing program

shall send to the commission in the agency's report under Section

2161.121 a separate list of purchases from historically

underutilized businesses that are made through the group

purchasing program, including the dollar amount of each purchase

allocated to the reporting agency.

(e) A state agency's report is a record of the agency's

purchases for which the agency selected the vendor. If the vendor

was selected by the commission as part of its state contract

program, the commission shall include the purchase in the

commission's report of its own purchases unless the commission

made a sole source purchase for the agency under Section

2155.067. The state agency for which the purchase was made shall

report the selection of the vendor on its report as if the agency

selected the vendor when the agency drew specifications for goods

or services that are proprietary to one vendor.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1499, Sec. 1.24, eff.

Sept. 1, 1999.

Sec. 2161.123. STRATEGIC PLANNING. (a) Each state agency,

including the commission, that is required to have a strategic

plan under Chapter 2056 shall include in its strategic plan a

written plan for increasing the agency's use of historically

underutilized businesses in purchasing and public works

contracting. The governing board of each university system or

institution of higher education not included in a university

system, other than a public junior college, shall prepare a

written plan for increasing the use of historically underutilized

businesses in purchasing and public works contracting by the

system or institution.

(b) The plan must include:

(1) a policy or mission statement relating to increasing the use

of historically underutilized businesses by the state agency;

(2) goals to be met by the agency in carrying out the policy or

mission; and

(3) specific programs to be conducted by the agency to meet the

goals stated in the plan, including a specific program to

encourage contractors to use historically underutilized

businesses as partners and subcontractors.

(c) On request, the commission shall provide technical

assistance to a state agency that is preparing its plan.

(d) The commission and the state auditor shall cooperate to

develop procedures providing for random periodic monitoring of

state agency compliance with this section. The state auditor

shall report to the commission a state agency that is not

complying with this section. In determining whether a state

agency is making a good faith effort to comply, the state auditor

shall consider whether the agency:

(1) has adopted rules under Section 2161.003;

(2) has used the commission's directory under Section 2161.064

and other resources to identify historically underutilized

businesses that are able and available to contract with the

agency;

(3) made good faith, timely efforts to contact identified

historically underutilized businesses regarding contracting

opportunities;

(4) conducted its procurement program in accordance with the

good faith effort methodology set out in commission rules; and

(5) established goals for contracting with historically

underutilized businesses in each procurement category based on:

(A) scheduled fiscal year expenditures; and

(B) the availability of historically underutilized businesses in

each category as determined by rules adopted under Section

2161.002.

(e) In conducting an audit of an agency's compliance with this

section or an agency's making of a good faith effort to implement

the plan adopted under this section, the state auditor shall

consider the success or failure of the agency to contract with

historically underutilized businesses in accordance with the

agency's goals described by Subsection (d)(5).

(f) If the state auditor reports to the commission that a state

agency is not complying with this section, the commission shall

assist the agency in complying.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1499, Sec. 1.25, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 785, Sec. 36, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1266, Sec. 4.08, eff. June 20,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.23, eff. September 1, 2007.

Sec. 2161.124. STATE AGENCY PROGRESS REPORTS. (a) Each state

agency, including the commission, shall prepare a report for each

fiscal year documenting progress under its plan for increasing

use of historically underutilized businesses.

(b) The commission shall develop a standard form for the report.

(c) The state agency shall file the report with the governor,

lieutenant governor, and the speaker of the house of

representatives not later than December 31 of each year.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 37, eff.

Sept. 1, 2003.

Sec. 2161.125. CATEGORIZATION BY SEX, RACE, AND ETHNICITY. The

comptroller, in cooperation with each state agency reporting

under this subchapter, shall categorize each historically

underutilized business included in a report under this subchapter

by sex, race, and ethnicity.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.24, eff. September 1, 2007.

Sec. 2161.126. EDUCATION AND OUTREACH BY COMMISSION. Before

September 1 of each year, the commission shall report to the

governor, the lieutenant governor, and the speaker of the house

of representatives on the education and training efforts that the

commission has made toward historically underutilized businesses.

The report must include the following as related to historically

underutilized businesses:

(1) the commission's vision, mission, and philosophy;

(2) marketing materials and other educational materials

distributed by the commission;

(3) the commission's policy regarding education, outreach, and

dissemination of information;

(4) goals that the commission has attained during the fiscal

year;

(5) the commission's goals, objectives, and expected outcome

measures for each outreach and education event; and

(6) the commission's planned future initiatives on education and

outreach.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 2.09, eff. Sept. 1,

1999.

Sec. 2161.127. LEGISLATIVE APPROPRIATIONS REQUESTS. (a) Each

state agency must include as part of its legislative

appropriations request a detailed report for consideration by the

budget committees of the legislature that shows the extent to

which the agency complied with this chapter and rules of the

commission adopted under this chapter during the two calendar

years preceding the calendar year in which the request is

submitted. To the extent the state agency did not comply, the

report must demonstrate the reasons for that fact. The extent to

which a state agency complies with this chapter and rules of the

commission adopted under this chapter is considered a key

performance measure for purposes of the appropriations process.

(b) The report under Subsection (a) must include:

(1) the agency's goals established under Section 2161.123(d)(5)

for contracting with historically underutilized businesses during

the two calendar years preceding the calendar year in which the

request is submitted;

(2) a statement regarding whether the goals established under

Section 2161.123(d)(5) were met during the two calendar years

preceding the calendar year in which the request is submitted;

and

(3) if the goals established under Section 2161.123(d)(5) were

not met during the two calendar years preceding the calendar year

in which the request is submitted:

(A) a statement of the percentage by which the agency's actual

use of historically underutilized businesses deviated from the

agency's goals; and

(B) an explanation of why the goals were not met.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 2.09, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.25, eff. September 1, 2007.

SUBCHAPTER D. PURCHASING GOALS

Sec. 2161.181. GOALS FOR PURCHASES OF GOODS AND SERVICES. A

state agency, including the commission, shall make a good faith

effort to increase the contract awards for the purchase of goods

or services that the agency expects to make during a fiscal year

to historically underutilized businesses based on rules adopted

by the commission to implement the disparity study described by

Section 2161.002(c).

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1499, Sec. 1.26, eff.

Sept. 1, 1999.

Sec. 2161.182. GOALS FOR CONSTRUCTION CONTRACTS. (a) A state

agency that contracts for a construction project, including a

project under Section 2166.003, shall make a good faith effort to

increase the construction contract awards that the agency expects

to make during a fiscal year to historically underutilized

businesses based on rules adopted by the commission to implement

the disparity study described by Section 2161.002(c).

(b) In this section, "project" has the meaning assigned by

Section 2166.001.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1499, Sec. 1.27, eff.

Sept. 1, 1999.

Sec. 2161.183. ESTIMATE OF EXPECTED CONTRACT AWARDS. (a) Not

later than the 60th day of its fiscal year, a state agency,

including the commission:

(1) shall estimate the total value of contract awards the agency

expects to make for that fiscal year that are subject to Section

2161.181; and

(2) shall estimate the total value of contract awards the agency

expects to make for that fiscal year under Chapter 2166.

(b) The state agency may revise an estimate as new information

requires.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER E. PENALTY

Sec. 2161.231. PENALTY. (a) A person commits an offense if the

person:

(1) intentionally applies as a historically underutilized

business for an award of a purchasing contract or public works

contract under this subtitle; and

(2) knows the person is not a historically underutilized

business.

(b) An offense under this section is a third degree felony.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER F. SUBCONTRACTING

Sec. 2161.251. APPLICABILITY. (a) This subchapter applies to

all contracts entered into by a state agency with an expected

value of $100,000 or more, including:

(1) contracts for the acquisition of a good or service; and

(2) contracts for or related to the construction of a public

building, road, or other public work.

(b) This subchapter applies to the contract without regard to:

(1) whether the contract is otherwise subject to this subtitle;

or

(2) the source of funds for the contract, except that to the

extent federal funds are used to pay for the contract, this

subchapter does not apply if federal law prohibits the

application of this subchapter in relation to the expenditure of

federal funds.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 2.10, eff. Sept. 1,

1999.

Sec. 2161.252. AGENCY DETERMINATION REGARDING SUBCONTRACTING

OPPORTUNITIES; BUSINESS SUBCONTRACTING PLAN. (a) Each state

agency that considers entering into a contract with an expected

value of $100,000 or more shall, before the agency solicits bids,

proposals, offers, or other applicable expressions of interest

for the contract, determine whether there will be subcontracting

opportunities under the contract. If the state agency determines

that there is that probability, the agency shall require that

each bid, proposal, offer, or other applicable expression of

interest for the contract include a historically underutilized

business subcontracting plan.

(b) When a state agency requires a historically underutilized

business subcontracting plan under Subsection (a), a bid,

proposal, offer, or other applicable expression of interest for

the contract must contain a plan to be considered responsive.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 2.10, eff. Sept. 1,

1999.

Sec. 2161.253. GOOD FAITH COMPLIANCE WITH BUSINESS

SUBCONTRACTING PLAN. (a) When a state agency requires a

historically underutilized business subcontracting plan under

Section 2161.252, the awarded contract shall contain, as a

provision of the contract that must be fulfilled, the plan that

the contractor submitted in its bid, proposal, offer, or other

applicable expression of interest for the contract. The

contractor shall make good faith efforts to implement the plan. A

contractor's participation in a mentor-protege program under

Section 2161.065 and submission of a protege as a subcontractor

in the contractor's historically underutilized business

subcontracting plan constitutes a good faith effort under this

section for the particular area of the subcontracting plan

involving the protege.

(b) To the extent that subcontracts are not contracted for as

originally submitted in the historically underutilized business

subcontracting plan, the contractor shall report to the state

agency all the circumstances that explain that fact and describe

the good faith efforts made to find and subcontract with another

historically underutilized business.

(c) The state agency shall audit the contractor's compliance

with the historically underutilized business subcontracting plan.

In determining whether the contractor made the required good

faith effort, the agency may not consider the success or failure

of the contractor to subcontract with historically underutilized

businesses in any specific quantity. The agency's determination

is restricted to considering factors indicating good faith.

(d) If a determination is made that the contractor failed to

implement the plan in good faith, the agency, in addition to any

other remedies, may bar the contractor from further contracting

opportunities with the agency.

(e) The commission shall adopt rules to administer this

subchapter.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 2.10, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 13.02, eff.

Sept. 1, 2001.



CHAPTER 2162. STATE COUNCIL ON COMPETITIVE GOVERNMENT

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE D. STATE PURCHASING AND GENERAL SERVICES

CHAPTER 2162. STATE COUNCIL ON COMPETITIVE GOVERNMENT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2162.001. DEFINITIONS. In this chapter:

(1) "Council" means the State Council on Competitive Government.

(2) "Local government" means a county, municipality, special

district, school district, junior college district, or other

legally constituted political subdivision of the state.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 56, eff.

June 20, 2003.

Sec. 2162.002. COMPETITION, INNOVATION, AND CREATIVITY IN STATE

SERVICES. The state shall encourage competition, innovation, and

creativity among service providers to improve the quality of the

state's services.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 2162.051. COMPOSITION OF COUNCIL. (a) The State Council

on Competitive Government consists of the following individuals

or the individuals they designate:

(1) the governor;

(2) the lieutenant governor;

(3) the comptroller;

(4) the speaker of the house of representatives;

(5) the presiding officer of the Texas Facilities Commission;

(6) the commissioner of the Texas Workforce Commission

representing labor; and

(7) the land commissioner.

(b) The governor is the presiding officer of the council.

(c) If the speaker of the house of representatives is not

permitted by the constitution to serve as a voting member of the

council, the speaker serves as a nonvoting member.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 817, Sec. 10.09, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.26, eff. September 1, 2007.

Sec. 2162.052. MEETINGS. (a) The council shall meet as often

as necessary to perform its duties.

(b) The council is subject to:

(1) the open meetings law, Chapter 551; and

(2) the open records law, Chapter 552.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2162.053. ADMINISTRATION BY COMPTROLLER. (a) The

comptroller shall provide offices for the council and shall

provide the council with legal, technical, administrative, and

other support necessary to carry out its powers and duties.

(b) Any administrative powers or duties of the Texas Building

and Procurement Commission with respect to the council are

transferred to the comptroller.

Added by Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.27, eff. September 1, 2007.

SUBCHAPTER C. GENERAL POWERS AND DUTIES

Sec. 2162.101. GENERAL POWERS. In performing its duties under

this chapter, the council may:

(1) adopt a rule governing any aspect of the council's duties or

responsibilities;

(2) hold a public hearing or conduct a study; and

(3) consult a private commercial source.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2162.102. SELECTION OF SERVICE PROVIDER THROUGH

COMPETITION. (a) The council shall identify commercially

available services being performed by state agencies and study

the services to determine if they may be better provided by

selecting the service providers through competition with other

state agency providers of the services or private commercial

sources.

(b) If the council determines that a service identified under

Subsection (a) may be better provided by selecting the service

provider through competition, the council shall require the state

agency providing the service to engage in any process, including

competitive bidding, developed by the council to select a service

provider through competition with other state agency providers of

the service or private commercial sources.

(c) In performing its duties under this chapter, the council

may:

(1) require a state agency to conduct a hearing, study, review,

or cost estimate, including an agency in-house cost estimate or a

management study, concerning any aspect of a service identified

under Subsection (a);

(2) develop and require state agencies to use methods to

accurately and fairly estimate and account for the cost of

providing a service identified under Subsection (a);

(3) require that a service identified under Subsection (a) be

submitted to competitive bidding or another process that creates

competition with private commercial sources;

(4) prescribe, after consulting affected state agencies, the

specifications and conditions of purchase procedures that must be

followed by the comptroller and a state agency or a private

commercial source engaged in competitive bidding to provide a

service identified under Subsection (a);

(5) award a contract to a state agency providing the service,

another state agency, a private commercial source, or a

combination of those entities, if the bidder presents the best

and most reasonable bid, which is not necessarily the lowest bid;

and

(6) determine the terms of a contract for service or interagency

contract to provide a service identified under Subsection (a).

(d) To the extent the council determines is feasible, a local

government may voluntarily participate in a contract awarded by

the council or a state agency under this chapter. A local

government that purchases a good or a service under a contract

awarded under this chapter is considered to have satisfied any

state law requiring the local government to follow a competitive

purchasing procedure for the purchase.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 57, eff.

June 20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.28, eff. September 1, 2007.

Sec. 2162.103. COST COMPARISON AND CONTRACT CONSIDERATIONS. (a)

In comparing the cost of providing a service, the council shall

consider the:

(1) cost of supervising the work of a private contractor; and

(2) cost of a state agency's performance of the service,

including:

(A) the costs of the comptroller, attorney general, and other

support agencies; and

(B) other indirect costs related to the agency's performance of

the service.

(b) A bid or contract must include an analysis of health care

benefits, retirement, and workers' compensation insurance for a

contractor's employees that are reasonably comparable to the

health care benefits, retirement, and workers' compensation

insurance of the state.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.66, eff.

Sept. 1, 1997.

Sec. 2162.104. DUTIES OF AFFECTED STATE AGENCIES. A state

agency shall perform an activity required by the council in

performing its duties or exercising its powers under this

chapter.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2162.105. EXEMPTION FROM PURCHASING LAWS. A contract by

the council or a decision regarding whether a state agency is

required to engage in competitive bidding is exempt from another

state law regulating or limiting state purchasing or a purchasing

decision.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.



CHAPTER 2163. COMMERCIALLY AVAILABLE ACTIVITIES

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE D. STATE PURCHASING AND GENERAL SERVICES

CHAPTER 2163. COMMERCIALLY AVAILABLE ACTIVITIES

Sec. 2163.001. REVIEW PROCESS. (a) The commission shall

develop a systematic review process to identify commercially

available services being performed by the commission and study

the services to determine if they may be better provided by other

state agency providers of the services or private commercial

sources.

(b) In reviewing its services, the commission shall:

(1) determine whether competitive vendors exist in the private

sector;

(2) compare the cost of contracting for the services from other

state agency providers of the services or private commercial

sources to the commission's cost of performing the services; and

(3) document cost savings from contracting for the services from

other state agency providers of the services or private

commercial sources.

(c) Each commercially available service performed by the

commission shall be reviewed at least once every six years.

(d) The commission shall consult with the State Council on

Competitive Government as necessary in planning and conducting

its reviews under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 6.01, eff. Sept. 1,

2001.

For expiration of this section, see Section 2151.0041.

Sec. 2163.0011. TRANSFER OF DUTIES; REFERENCE. (a) The powers

and duties of the commission under this chapter are transferred

to the comptroller.

(b) In this chapter, a reference to the commission means the

comptroller.

Added by Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.29, eff. September 1, 2007.

Sec. 2163.0012. AUTHORITY TO ADOPT RULES. The comptroller may

adopt rules to efficiently and effectively administer this

chapter. Before adopting a rule under this section, the

comptroller must conduct a public hearing regarding the proposed

rule regardless of whether the requirements of Section

2001.029(b) are met.

Added by Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.29, eff. September 1, 2007.

Sec. 2163.002. COST COMPARISON AND CONTRACT CONSIDERATIONS. (a)

The commission shall consider all of its direct and indirect

costs in determining the cost of providing a service.

(b) In comparing the cost of providing a service, the commission

must include the:

(1) cost of supervising the work of a private contractor; and

(2) cost to the state of the commission's performance of the

service, including:

(A) the costs of the office of the attorney general and other

support agencies; and

(B) other indirect costs related to the commission's performance

of the service.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 6.01, eff. Sept. 1,

2001.

Sec. 2163.003. CONTRACTING WITH ANOTHER STATE AGENCY OR PRIVATE

SOURCE. (a) If the commission determines that a service can be

performed with a comparable or better level of quality at a

savings to the state of at least 10 percent by using other state

agency providers of the service or a private commercial source,

the commission may contract with other state agency providers of

the services or private commercial sources for the service.

(b) The commission maintains responsibility for providing a

contracted service and shall set measurable performance standards

for a contractor.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 6.01, eff. Sept. 1,

2001.

Sec. 2163.004. PROHIBITION. The commission may not begin

providing a service the General Services Commission did not

provide as of September 1, 2001, unless, after conducting an

in-depth analysis on cost in accordance with Section 2163.002 and

on availability of a service, the commission determines that it

can perform the service at a higher level of quality or at a

lower cost than other state agency providers of the service or

private commercial sources.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 6.01, eff. Sept. 1,

2001.



CHAPTER 2165. STATE BUILDINGS, GROUNDS, AND PROPERTY

GOVERNMENT CODETITLE 10. GENERAL GOVERNMENTSUBTITLE D. STATE PURCHASING AND GENERAL SERVICESCHAPTER 2165. STATE BUILDINGS, GROUNDS, AND PROPERTYSUBCHAPTER A. CHARGE AND CONTROL OF STATE BUILDINGS AND PROPERTYSec. 2165.001. CUSTODIANSHIP OF STATE PROPERTY. (a) The commission:(1) has charge and control of all public buildings, grounds, and property;(2) is the custodian of all state personal property; and(3) is responsible for the proper care and protection of state property from damage, intrusion, or improper use.(b) The commission may:(1) allocate space in a public building to the departments of state government for uses authorized by law; and(2) make repairs to a public building necessary to accommodate uses of the space in the building.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 9.0195(b), eff. Sept. 1, 2003.

Sec. 2165.0011. DEFINITION. In this chapter, "commission" means the Texas Facilities Commission.

Added by Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.30, eff. September 1, 2007.

Sec. 2165.0012. AUTHORITY TO ADOPT RULES. The commission may adopt rules to efficiently and effectively administer this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.30, eff. September 1, 2007.

Sec. 2165.002. EXCEPTIONS TO COMMISSION CHARGE AND CONTROL. The provisions of Section 2165.001 relating to charge and control of public buildings and grounds do not apply to buildings and grounds of:(1) an institution of higher education, as defined by Section 61.003, Education Code;(2) a state agency to which control has been specifically committed by law; and(3) a state agency:(A) that has demonstrated ability and competence to maintain and control its buildings and grounds; and(B) to which the commission delegates that authority.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 9.0195(c), eff. Sept. 1, 2003.

Sec. 2165.003. ALLOCATION OF SPACE AFFECTING LEGISLATURE. The allocation of space affecting the quarters of either house of the legislature must have the approval of the speaker of the house of representatives or the lieutenant governor. The required approval is for the quarters allocated to the affected house.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.004. LEASE OF SPACE TO PUBLIC TENANTS IN CERTAIN STATE-OWNED BUILDINGS. (a) The commission may enter into a lease agreement with a department, commission, board, agency, or other instrumentality of the state, a political subdivision of the state, or the federal government or its instrumentalities for space in an office building subject to Chapter 2166. Except as provided by Subchapter E or other law, the commission may not lease space in the building to an individual, private corporation, association, partnership, or other private interest.(b) The commission may adopt rules necessary to implement this section.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.005. NAMING OF STATE BUILDINGS. (a) This section prescribes the procedure for naming a building owned by this state, including a building financed under Chapter 1232.(b) The commission shall submit names proposed for a new state building to be used as a state or regional headquarters by a state agency, or proposals to rename an existing state building which is used as a state or regional headquarters by a state agency, to the presiding officers of the house of representatives and the senate.(c) The name proposed by the commission for a state building to be used as a state or regional headquarters by a state agency may be approved and authorized only by concurrent resolution passed by the legislature and signed by the governor.(d) The commission shall submit names proposed for a state building which will be used as a local headquarters by a state agency to the presiding officers of the house of representatives and the senate and the members of each body in whose district the building is located.(e) The name proposed by the commission for a state building to be used as a local headquarters by a state agency may be approved and authorized only with the consent of the governor and the presiding officers of the house of representatives and the senate.(f) A building that will be used as a state or regional headquarters for a state agency, other than a university building, a secure correctional facility operated by the Texas Youth Commission, or a prison, may bear the name of a person only if the person is deceased and was significant in the state's history.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 658, Sec. 2, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1420, Sec. 8.240, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1422, Sec. 14.12, eff. Sept. 1, 2001.

Sec. 2165.006. DISPLAY OF POW/MIA FLAG. (a) In this section, "POW/MIA flag" means the National League of Families POW/MIA flag identified by 36 U.S.C. Section 902.(b) The POW/MIA flag shall be displayed at each state office building on:(1) the third Saturday in May, "Armed Forces Day";(2) the last Monday in May, "Memorial Day";(3) the 14th day of June, "Flag Day";(4) the fourth day of July, "Independence Day";(5) the 11th day of November, "Veterans Day"; and(6) "National POW/MIA Recognition Day."

Added by Acts 1999, 76th Leg., ch. 589, Sec. 1, eff. June 18, 1999.

Sec. 2165.007. FACILITIES MANAGEMENT SERVICES. (a) In this section, "facilities management services" means any state agency facilities management service that is not unique to carrying out a program of the agency. The term includes services related to facilities construction, facilities management, general building and grounds maintenance, cabling, and facility reconfiguration.(b) Notwithstanding any other law, the commission shall provide facilities management services in relation to all state agency facilities in Travis County or a county adjacent to Travis County. The commission's duty does not apply to:(1) a facility owned or operated by an institution of higher education;(2) military facilities;(3) facilities owned or operated by the Texas Department of Criminal Justice;(4) facilities owned or operated by the Texas Youth Commission;(5) facilities owned or operated by the Texas Department of Transportation;(6) the Capitol, including the Capitol Extension, the General Land Office building, the Bob Bullock Texas State History Museum, any museum located on the Capitol grounds, the Governor's Mansion, and any property maintained by the Texas Historical Commission under Sections 442.0072 and 442.0073;(7) a facility determined by the commission to be completely residential;(8) a regional or field office of a state agency;(9) a facility located within or on state park property;(10) the property known as the Finance Commission Building described by deed recorded in Volume 5080, Page 1099, of the Deed Records of Travis County, Texas; or(11) the property known as the Credit Union Department Building described by deed recorded in Volume 6126, Page 27, of the Deed Records of Travis County, Texas.

Added by Acts 2003, 78th Leg., ch. 309, Sec. 2.01, eff. June 18, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 898, Sec. 3, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1317, Sec. 28(h), eff. September 1, 2009.

Sec. 2165.008. TEMPORARY USE OF STATE BUILDING OR GROUNDS BY TELEVISION OR FILM PRODUCTION COMPANY. (a) In this section:(1) "Office" means the Music, Film, Television, and Multimedia Office.(2) "Production company" means a film production company, television production company, or film and television production company.(b) A state agency or other state governmental entity shall allow a production company to use any state building or grounds under the agency's or other entity's charge and control to produce a film, national broadcast, episodic television series, or commercial that is approved by the office and the agency or other entity under Subsection (c).(c) The office shall review each proposal by a production company to use a state building or grounds. The office may approve a proposal, subject to the final approval of the state agency or other state governmental entity that occupies the building or uses the grounds, if:(1) the office and the state agency or other state governmental entity that occupies the building or uses the grounds determine, after the office consults with each agency or entity, that the use will not significantly interfere with the conduct of state business;(2) the production company provides a certificate of insurance covering the production:(A) in an amount required by the office; and(B) that names the state as an insured; and(3) the proposal is to produce:(A) a film, national broadcast, or episodic television series with a total production cost of $250,000 or more; or(B) a commercial with a total production cost of $100,000 or more.(d) The office shall supervise each use of a state building or grounds by a production company subject to the control and final authority of the state agency or other state governmental entity that occupies the building or uses the grounds.(e) The office shall determine the fee to be charged for each day that a state building or grounds are used by a production company. The office may allow each state building or grounds to be used without charge, other than the reimbursement of expenses under Subsection (f), for seven days during each state fiscal year and may determine the allocation of those days. Fees collected under this subsection shall be deposited to the credit of the general revenue fund.(f) The production company shall reimburse:(1) a state agency or other state governmental entity for any cost incurred by the agency or other entity as a result of the use of a state building or grounds by the company; and(2) the state agency or other state governmental entity having charge and control of a state building or grounds for the cost of repairing damage to the building or grounds resulting from use by the company.(g) A state agency or other state governmental entity shall notify the production company in writing of any cost subject to reimbursement under Subsection (f). The production company shall reimburse the cost not later than the 21st day after the date on which it receives notice from the agency or other entity.

Added by Acts 2007, 80th Leg., R.S., Ch. 57, Sec. 1, eff. September 1, 2007.

Sec. 2165.009. ENERGY-EFFICIENT LIGHT BULBS IN STATE BUILDINGS. A state agency or institution of higher education in charge and control of a state building shall purchase for use in each type of light fixture in the building the commercially available model of light bulb that:(1) uses the fewest watts for the necessary luminous flux or light output; and(2) is compatible with the light fixture.

Added by Acts 2007, 80th Leg., R.S., Ch. 939, Sec. 6, eff. September 1, 2007.Renumbered from Government Code, Section 2165.008 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(46), eff. September 1, 2009.

SUBCHAPTER B. POWERS AND DUTIES OF COMMISSIONSec. 2165.051. INSPECTION OF STATE PROPERTY. (a) The commission shall frequently and at regular intervals inspect all public buildings and property to remain constantly informed of the condition of the buildings and property.(b) The commission may inspect the buildings, property in the buildings, and other property under the State Preservation Board's control only at the board's request. The commission shall report to the board the results of an inspection. Restoration and repairs may be made only:(1) at the board's direction; and(2) by a contractor or agency chosen by the board.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 9.0195(d), eff. Sept. 1, 2003.

Sec. 2165.052. REPAIR AND IMPROVEMENT OF STATE BUILDINGS. On direction of the commission's attention to a needed improvement or repair of a building or office by the head of a department or office, the commission shall provide for and direct the repair or improvement.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.053. MAINTENANCE OF SEWERS AND UTILITY CONDUITS. The commission shall give special attention to the effective maintenance of sewers and utility conduits.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.054. PLANS OF PUBLIC BUILDINGS. The commission shall prepare and keep in its offices a copy of the plans of each public building under its charge, and plans of each building's improvements, showing the exact location of all electrical wiring and all water, gas, and sewage pipes.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 9.0195(e), eff. Sept. 1, 2003.

Sec. 2165.055. REPORT ABOUT IMPROVEMENTS AND REPAIRS. The commission biennially on December 1st shall report to the governor:(1) all improvements and repairs that have been made, with an itemized account of receipts and expenditures; and(2) the condition of all property under its control, with an estimate of needed improvements and repairs.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.056. POWERS IN RELATION TO OTHER AGENCY PROPERTY. (a) The commission may, at a state agency's request, exercise the powers and duties given to the commission by this subchapter and Subchapters A, D, E, and F, on or with respect to any property owned or leased by the state.(b) Services provided by the commission under this section are not subject to Chapter 771.(c) The commission shall establish a system of charges for providing services under this section to assure recovery of the cost of providing the services and shall submit a purchase voucher or journal voucher after the close of each month to agencies for which services were performed.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.057. MANAGEMENT OF FACILITIES. (a) The commission shall develop and implement policies that clearly define the responsibilities of the commission and the commission's staff that relate to conducting facilities management services for state agency facilities under Section 2165.007.(b) The state energy conservation office shall provide utility management services for state agency facilities for which the commission provides facilities management services under Section 2165.007.

Added by Acts 2003, 78th Leg., ch. 309, Sec. 2.02, eff. June 18, 2003.

Sec. 2165.058. VENDING MACHINES; ENERGY-SAVING DEVICE REQUIRED. (a) This section does not apply to a vending machine that contains a perishable food product, as defined by Section 96.001, Civil Practice and Remedies Code.(b) The commission shall require an entity that owns or operates a vending machine located in a building owned or leased by the state to activate and maintain any internal energy-saving or energy-management device or option that is already part of the machine or contained in the machine.(c) The commission shall require the use of an external energy-saving or energy-management device for each vending machine that:(1) is located in a building owned or leased by the state;(2) operates with a compressor; and(3) does not have an activated and operational internal energy-saving or energy-management device or option.(d) An entity that owns or operates a vending machine subject to this section is responsible for any expenses associated with the acquisition, installation, or maintenance of an energy-saving device required by this section.(e) The commission may impose an administrative fine on an entity that operates a vending machine subject to this section in an amount not to exceed $250 a year for each machine found to be in violation of this section or rules adopted by the commission under this section.(f) The commission shall adopt rules relating to the specifications for and regulation of energy-saving devices required by this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 939, Sec. 7, eff. September 1, 2007.

SUBCHAPTER C. ALLOCATION OF SPACESec. 2165.101. APPLICABILITY OF SUBCHAPTER. This subchapter applies only to space to which, under Section 2167.001, Chapter 2167 applies.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.102. COMMISSION STANDARDS FOR SPACE. The commission shall adopt standards regarding state agencies':(1) use of space; and(2) needs for space, including types of space needed.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.103. CHILD CARE FACILITY STANDARDS. (a) The commission, in consultation with the Child Care Advisory Committee, shall by rule adopt standards regarding the type, size, and location of child care services that may be needed by a state agency based on an agency's location and employee demographics.(b) The commission shall apply standards adopted under this section in fulfilling the commission's responsibilities relating to the establishment of child care facilities.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 761, Sec. 7, eff. Sept. 1, 2001.

Sec. 2165.104. SPACE USE STUDY; LIMITATION ON ALLOCATION OF SPACE. (a) The commission periodically shall study the space requirements of state agencies that occupy space under the commission's charge and control, including state-owned space and space leased from other sources.(b) The commission shall use the results of the study to:(1) determine the optimal amount of space required for various state agency uses; and(2) allocate space to state agencies in the best and most efficient manner possible.(c) The commission shall adopt rules consistent with private sector standards and industry best practices to govern the allocation of space. The commission shall exempt from the space allocation rules adopted under this subsection:(1) an agency site at which there are so few employees that it is not practical to apply the rules adopted under this subsection to that site; and(2) an agency site at which it is not practical to apply the rules adopted under this subsection because of the site's type of space or use of space.(d) The commission shall conduct a study under this section at least once each state fiscal biennium.(e) This section does not apply to space that is not occupied by a state agency as defined by Section 2151.002.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1499, Sec. 1.28, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 309, Sec. 5.01, eff. June 18, 2003.Amended by: Acts 2005, 79th Leg., Ch. 155, Sec. 1, eff. September 1, 2005.

Sec. 2165.105. STATE AGENCY REQUEST FOR SPACE; COMMISSION DETERMINATIONS. (a) The head of a state agency or that person's designee shall send to the commission a written request for space the agency needs to perform its functions. A state agency may consider the need of its employees for child care services in its request for space.(b) After consulting the state agency regarding the amount and type of space requested, the commission shall determine:(1) whether a need for the space exists; and(2) specifications for needed space.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.106. SHARING SPACE. The commission may:(1) consolidate requests for space of two or more state agencies with similar needs; and(2) obtain and allocate space so that it is shared by the agencies.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.1061. SPACE ALLOCATION PLANS; TRANSITION PLANS. (a) In this section:(1) "Administrative office space" includes state-owned administrative office space and administrative office space leased by the state from other sources, but does not include space used by a health and human services agency as defined by Section 2167.004 for the delivery of direct client services or space located in a county with a population of 75,000 or less.(2) "State agency" means a department, commission, board, office, or other agency in the executive branch of state government created by the state constitution or a state statute, but does not include a university system or an institution of higher education as defined by Section 61.003, Education Code.(b) The commission shall study the space requirements of state agencies that occupy administrative office space. Each state agency shall conduct an on-site space analysis and develop a space allocation plan using rules developed by the commission. The space allocation plan shall identify usable and exempt space and shall specify whether each facility occupied by the state agency meets the requirements of Section 2165.104(c). Each state agency shall submit a copy of its space allocation plan to the commission not later than September 30 of each odd-numbered year.(c) Based on a review of space allocation plans, the commission shall:(1) identify areas of the state in which more than one state agency occupies administrative office space and that have the greatest potential for cost savings; and(2) evaluate the feasibility of colocating administrative office space within the same local labor market as defined by Section 2308.002.(d) The commission, in cooperation with affected state agencies, shall develop transition plans to implement the colocation of administrative office space. Each plan must include a detailed statement of the costs and benefits of the proposed colocation.(e) The commission shall use the transition plans to colocate certain administrative office space of state agencies.(f) The commission shall conduct a study of the commission's efforts to colocate administrative office space at least once each fiscal biennium and shall report the findings to the Governor's Office of Budget and Planning, the Legislative Budget Board, and the comptroller not later than July 1 of each even-numbered year.(g) The commission shall study the potential for colocating the administrative office space of a state agency with the office space of a federal agency.(h) In addition to the requirements of Subsection (f), not later than July 1 of each even-numbered year, the commission shall complete a study on the amount of each state agency's administrative office space in Travis County to identify locations that exceed the space limitations prescribed by Section 2165.104(c) and report the findings to the Governor's Office of Budget and Planning, the Legislative Budget Board, and the comptroller. The report shall include:(1) the location of office space that exceeds the space limitations prescribed by Section 2165.104(c);(2) the amount of excess space;(3) the cost of the excess space;(4) the expiration dates of any leases covering the excess space;(5) the amount of exempt and nonexempt space under Section 2165.104(c); and(6) recommendations for the most cost-effective method by which a state agency could comply with the requirements of Section 2165.104(c), including recommendations that identify the amount and cost of office space that could be reduced or eliminated, state the moving costs and expenses associated with reductions in space, and state the earliest date by which the space reductions could be feasibly achieved.(i) Expired.

Added by Acts 1997, 75th Leg., ch. 1398, Sec. 1, eff. Sept. 1, 1997.

Sec. 2165.107. PREFERENCES IN ASSIGNING SPACE. (a) In filling a request for space, the commission shall give preference to available state-owned space.(b) In assigning office space in a state building financed from bond proceeds, the commission shall give first priority to a state agency that is not funded from general revenue.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.108. RULES. The commission shall adopt rules necessary to administer its functions under this subchapter.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. LEASE OF PUBLIC GROUNDSSec. 2165.151. AUTHORITY TO LEASE PUBLIC GROUNDS. All public grounds belonging to the state under the commission's charge and control may be leased for agricultural or commercial purposes.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.152. LEASE OF BUILDING SPACE NOT AFFECTED. This subchapter does not apply to space in a building that the commission may lease to a private tenant under Subchapter E.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.153. ADVERTISEMENT OF LEASE PROPOSALS. The commission shall advertise a lease proposal under this subchapter once a week for four consecutive weeks in at least two newspapers, one of which is published in the municipality in which the property is located or in the daily paper nearest to the property, and the other of which has statewide circulation.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.155. APPROVAL BY ATTORNEY GENERAL. Each lease under this subchapter is subject to the approval of the attorney general regarding both substance and form.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.156. DEPOSIT OF LEASE PROCEEDS. Money received from a lease under this subchapter, minus the amount spent for advertising and leasing expenses, shall be deposited:(1) in the state treasury to the credit of the general revenue fund; or(2) if the land leased belongs to an eleemosynary institution for which there is an appropriate special fund, to the credit of the institution in the appropriate special fund.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.157. FORMS, RULES, AND CONTRACTS. The commission shall adopt proper forms, rules, and contracts that will in its best judgment protect the interest of the state.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.158. REJECTION OF BIDS. The commission may reject any and all bids under this subchapter.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER E. LEASE OF SPACE IN STATE-OWNED BUILDINGS TO PRIVATE TENANTSSec. 2165.201. PURPOSE OF SUBCHAPTER. The purpose of this subchapter is to:(1) encourage the most efficient use of valuable space in state office buildings and parking garages;(2) serve the needs of employees and visitors in the buildings;(3) provide child care services for state employees; and(4) enhance the social, cultural, and economic environment in and near the buildings.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.202. APPLICABILITY. This subchapter applies only to the lease of space in a state-owned building to a private tenant.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.203. LEASE; FAIR MARKET VALUE. In a state-owned building that is under the commission's control and that is used primarily for office space or vehicle parking for state government, the commission may lease at fair market value space to private tenants for commercial, cultural, educational, or recreational activities.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.2035. LEASE OF SPACE IN STATE-OWNED PARKING LOTS AND GARAGES. (a) In this section, "lease" includes a management agreement.(b) The commission shall develop private, commercial uses for state-owned parking lots and garages located in the city of Austin at locations the commission determines are appropriate for commercial uses outside of regular business hours.(c) The commission may contract with a private vendor to manage the commercial use of state-owned parking lots and garages.(d) Money received from a lease under this program shall be deposited to the credit of the general revenue fund.(e) On or before December 1 of each even-numbered year, the commission shall submit a report to the legislature and the Legislative Budget Board describing the effectiveness of the program under this section.(f) The limitation on the amount of space allocated to private tenants prescribed by Section 2165.205(b) does not apply to the lease of a state-owned parking lot or garage under this section.(g) Any lease of a state-owned parking lot or garage under this section must contain a provision that allows state employees who work hours other than regular working hours under Section 658.005 to retain their parking privileges in a state-owned parking lot or garage. Such a lease must also provide that any state employee showing a State of Texas employee identification card is permitted to park in any state-owned parking lot or garage free of charge after normal business hours and on weekends. The foregoing provision does not apply to a lease to an institution of higher education under which all spaces in a parking lot or garage are leased for a time certain if parking in an alternate state-owned parking lot or garage is available to state employees.(h) Nonprofit, charitable, and other community organizations may apply to use state parking lots and garages located in the city of Austin in the area bordered by West Fourth Street, Lavaca Street, West Third Street, and Nueces Street free of charge or at a reduced rate. The executive director of the commission shall develop a form to be used to make such applications. The form shall require information related to:(1) the dates and times of the free use requested;(2) the nature of the applicant's activities associated with the proposed use of state parking lots and garages; and(3) any other information determined by the executive director of the commission to be necessary to evaluate an application.(i) To be considered timely, an application must be submitted at least one month before the proposed use, unless this provision is waived by the executive director of the commission.(j) The executive director of the commission may approve or reject an application made under Subsection (h).

Added by Acts 2003, 78th Leg., ch. 309, Sec. 3.01, eff. June 18, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1183, Sec. 1, eff. June 18, 2005.

Sec. 2165.205. LIMITATIONS ON AMOUNT, LOCATION, AND USE OF LEASED SPACE. (a) The commission may not lease space to a private tenant for use as private office space unless the private office space is related and incidental to another commercial, cultural, educational, recreational, or child care activity of the tenant in the building.(b) Except as provided by this subchapter and Chapter 663, the commission shall determine the amount of space in a building to be allocated to private tenants and the types of activities in which the tenants may engage according to the market for certain activities among employees and visitors in the building and in the vicinity of the building.(c) Except as provided by Section 2165.215, the amount of space allocated to private tenants may not exceed 15 percent of the total space in the building. Space leased to provide child care services for state employees does not count toward the 15 percent maximum.(d) If the commission allocates space in a building to a private tenant, it shall encourage the tenant to lease space with street frontage or space in another area of heavy pedestrian activity.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.206. LEASE OF SPACE FOR CHILD CARE FACILITY. (a) Providing a site for a child care facility in a state-owned building has first priority over all other uses of a building, except for the purposes essential to the official functions of the agencies housed in the building.(b) If the commission allocates space for the purpose of providing child care services for state employees, the commission shall designate the use of the space most appropriate for child care.(c) Notwithstanding any other provision of this subtitle, the commission shall lease at a rate set by the commission suitable space in state-owned buildings to child care providers selected as provided by Chapter 663.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 761, Sec. 8, eff. Sept. 1, 2001.

Sec. 2165.207. METHOD OF SELECTING TENANT. (a) The commission may lease space in a building by negotiating a lease with a tenant or by selecting the tenant through competitive bidding. In either event, the commission shall follow procedures that promote competition and protect the state's interests.(b) If the space is leased for the purpose of providing child care services for state employees, the commission may select the child care provider through procedures other than competitive bidding.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 761, Sec. 9, eff. Sept. 1, 2001.

Sec. 2165.208. UTILITIES AND CUSTODIAL SERVICES. (a) The commission may furnish utilities and custodial services to a private tenant at cost.(b) The commission shall furnish utilities and custodial services to a child care provider selected by the commission under Chapter 663 at cost.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 761, Sec. 10, eff. Sept. 1, 2001.

Sec. 2165.209. SUBLEASES AND ASSIGNMENTS. The commission may permit a private tenant to sublease or assign space that the tenant leases. The commission must approve in writing all subleases and assignments of leases.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 761, Sec. 11, eff. Sept. 1, 2001.

Sec. 2165.210. REFUSAL TO LEASE SPACE OR PERMIT AN ACTIVITY. The commission may refuse to lease space to a person or to permit an activity in a space if the commission considers the refusal to be in the state's best interests.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 761, Sec. 11, eff. Sept. 1, 2001.

Sec. 2165.211. USE OF LEASE PROCEEDS. Money received from a lease under this subchapter may be used only for building and property services performed by the commission.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.212. VENDING FACILITIES; TEXAS COMMISSION FOR THE BLIND. (a) The commission shall request the Texas Commission for the Blind to determine under Section 94.003, Human Resources Code, whether it is feasible to install a vending facility in a building in which the commission intends to lease space to a private tenant, other than a child care provider. If the installation of the facility is feasible, the commission shall permit the installation in accordance with Chapter 94, Human Resources Code.(b) If a vending facility is installed, the commission may not lease space in the building to a tenant that the commission, after consultation with the Texas Commission for the Blind, determines would be in direct competition with the vending facility.(c) If the Texas Commission for the Blind determines that the installation of a vending facility is not feasible, the commission shall lease space to at least one private tenant whose activity in the building will be managed by a blind person or by a person with a disability who is not blind.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.213. AD VALOREM TAXATION. (a) Space leased to a private tenant is subject to ad valorem taxation in accordance with Section 11.11(d), Tax Code.(b) The space is not subject to taxation if:(1) the private tenant would be entitled to an exemption from taxation of the space if the tenant owned the space instead of leasing it; or(2) the tenant uses the space for a child care facility.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.214. PREFERENCE IN LEASING TO CERTAIN EXISTING VENDING FACILITIES. Notwithstanding the other provisions of this subchapter or Chapters 2155, 2156, 2157, and 2158, the commission shall give a preference, when leasing space in a state-owned building for the operation of a vending facility as defined by Chapter 94, Human Resources Code, to an existing lessee, licensee, or contractor who operates a vending facility on the property if:(1) the existing lessee, licensee, or contractor has operated a vending facility on the property for not less than 10 years;(2) Chapter 94, Human Resources Code, does not apply to the property;(3) the commission finds there is a history of quality and reliable service; and(4) the proposal of the existing lessee, licensee, or contractor for the right to continue operation of the facility is consistent with the historical quality of service and the historical retail pricing structure at the facility.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.215. PURCHASE OF BUILDING SUBJECT TO EXISTING LEASES. (a) If the commission determines under Section 2166.452 or 2166.453 that the purchase of an existing building is more advantageous to the state than constructing a new building or continuing to lease space for a state agency, but a purchase of the building would be subject to existing leases to private tenants that exceed 15 percent of the building's total space, the commission may purchase the building subject to existing leases notwithstanding Section 2165.205.(b) On expiration of a private tenant's existing lease, the commission may renew the lease subject to this subchapter, including Section 2165.205.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER F. PARTICULAR BUILDINGS AND PROPERTYSec. 2165.251. BUILDINGS ALLOCATED TO LEGISLATIVE USE. (a) The space in the old State Board of Insurance State Office Building, located on San Jacinto Street between 11th and 12th streets in Austin, the Sam Houston Building, and the John H. Reagan Building are allocated to the legislature and legislative agencies for their use.(b) On written notice signed by both presiding officers of the legislature and delivered to the commission, the following buildings are allocated to the legislature and legislative agencies to the extent described in the notice: Lorenzo de Zavala State Library and Archives Building, Stephen F. Austin Building, Lyndon B. Johnson Building, and William B. Travis Building. On receipt of notice under this subsection, the commission shall begin immediately to undertake the relocation of agencies occupying space in buildings allocated to legislative use. The space must be made available for legislative use on a date determined by the presiding officers of the legislature.(c) The presiding officers of each house of the legislature shall jointly allocate space within each building.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.04(a), eff. Sept. 1, 1997.

Sec. 2165.252. TEXAS JUDICIAL COMPLEX. (a) "Texas Judicial Complex" is the collective name of the Supreme Court Building, the Tom C. Clark State Courts Building, and the Price Daniel, Sr., Building.(b) The commission may allocate space in buildings in the Texas Judicial Complex only to:(1) a court;(2) a judicial agency;(3) the attorney general's office;(4) the Texas Department of Criminal Justice;(5) the Texas Youth Commission;(6) the Criminal Justice Policy Council;(7) the State Commission on Judicial Conduct;(8) the State Office of Administrative Hearings;(9) the Board of Law Examiners;(10) the Council on Sex Offender Treatment;(11) building security;(12) building maintenance; or(13) a vending facility operated under Chapter 94, Human Resources Code.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.253. USE OF ROOM IN STATE CAPITOL BUILDING. A person may not use a room, apartment, or office in the State Capitol as a bedroom or for a private purpose. This section does not apply to the offices and living quarters occupied by the lieutenant governor or the speaker of the house of representatives.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.254. STATE CAPITOL BUILDING: SAFE PLACE FOR RUNAWAY YOUTH DESIGNATION. The State Capitol is designated a safe place for runaway youth. The commission shall devise a plan to provide services and assistance to runaway youth seeking services at the State Capitol following standards set by national organizations with expertise in services for runaway youth, including the Project Safe Place Program. In this section:(1) "Youth" means a person younger than 18 years of age.(2) "Safe place" means a place that provides short-term crisis-oriented assistance and services to runaway youth.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.255. CONSENT OF LEGISLATURE REQUIRED FOR CONSTRUCTION ON STATE CAPITOL GROUNDS; PENALTY. (a) A person, including a state officer or employee, commits an offense if, without the prior express consent of the legislature, the person:(1) builds, erects, or maintains a building, memorial, monument, statue, concession, or other structure on the State Capitol grounds; or(2) creates a parking area, or lays additional paving on the State Capitol grounds.(b) It is not an offense under Subsection (a) to build or maintain paved access and underground utility installations in the area described by Subsection (a).(c) An offense under Subsection (a) is a misdemeanor punishable by:(1) a fine of not less than $100 or more than $1,000;(2) confinement in the county jail of Travis County for not more than one year; or(3) both the fine and confinement.(d) A state officer who is subject to removal from office by impeachment is subject to removal by that method for a violation of Subsection (a). Any other state officer or employee who violates Subsection (a) shall be dismissed immediately from state employment.(e) In this section, "State Capitol grounds" means the area that surrounded the State Capitol on January 1, 1955, that was bounded by 11th, Brazos, 13th, and Colorado streets, regardless of whether the area was inside or outside the fence that enclosed part of those grounds.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.256. STATE CEMETERY AND OTHER BURIAL GROUNDS. (a) The State Cemetery Committee shall oversee all operations of the State Cemetery. The committee shall develop a budget for the operations of the commission relating to the State Cemetery and determine the salary of employees of the commission whose duties primarily relate to the operation of the State Cemetery.(b) In addition to the property described as Lot No. 5, Division B, City of Austin, Travis County, Texas, the following property is dedicated for cemetery purposes as part of the State Cemetery: BEING 44.07 ACRES OF LAND OUT OF THE GEORGE W. SPEAR LEAGUE IN THE CITY OF AUSTIN, TRAVIS COUNTY, TEXAS, AND BEING OUT OF AND A PORTION OF THAT CERTAIN TRACT OF LAND DESCRIBED BY DEED TO THE STATE OF TEXAS AS RECORDED IN VOLUME 776, PAGE 225, OF THE DEED RECORDS OF TRAVIS COUNTY, TEXAS. SAID 44.07 ACRES OF LAND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:BEGINNING at a set brass cap in concrete for the northwest corner of said State of Texas tract, same being the west corner of Lot 34 of Shoal Village, Section Two, a subdivision in the City of Austin, Texas, as recorded in Book 5, Page 150, of the Plat Records of Travis County, Texas, and being on the east right-of-way line of Bull Creek Road (an existing 60' R/W) and being the northwest corner of this tract;(1) THENCE S 62° 05' 02" E, along the north line of said State of Texas tract of land, same being the south line of said subdivision, a distance of 919.08 feet to a set brass cap in concrete for an angle point in the north line of said State of Texas, tract of land same being an angle point in the south line of Lot 45 of Shoal Village, Section Three, a subdivision of record in the City of Austin, Texas, as recorded in Book 6, Page 71, of the Plat Records of Travis County, Texas;(2) THENCE along the north line of said State of Texas, tract of land, same being the south line of the following subdivisions in the City of Austin, Texas, said Shoal Village, Section Three, Shoal Village, Sec. 5, as recorded in Plat Book 6, Page 72, of the Plat Records of Travis County, Texas, Shoal Village, Sec. 6, as recorded in Plat Book 7, Page 7, of the Plat Records of Travis County, Texas, Shoal Village, Section Seven, as recorded in Plat Book 14, Page 80, of the Plat Records of Travis County, Texas, Oak Haven, Section Three, as recorded in Book 11, Page 40, of the Plat Records of Travis County, Texas, the following two (2) courses and distances:1. S 63° 02' 45" E, a distance of 306.61 feet, a 1/2" iron rod found, and2. S 63° 11' 57" E, a distance of 327.57 feet to the point of intersection with the centerline of Shoal Creek for the northeast corner of this tract;(3) THENCE along the centerline of Shoal Creek with it's meanders, same being the east line of this tract, the following seven (7) courses and distances:1. S 03° 49' 32" E, a distance of 146.37 feet, a 1/2" I. R. set,2. S 11° 51' 40" W, a distance of 68.56 feet, a 1/2" I. R. set,3. S 17° 44' 58" E, a distance of 255.55 feet, a 1/2" I. R. set,4. S 11° 22' 50" W, a distance of 433.59 feet, a 1/2" I. R. set,5. S 01° 30' 40" E, a distance of 208.10 feet, a 1/2" I. R. set,6. S 03° 34' 39" E, a distance of 163.82 feet, a 1/2" I. R. set, and7. S 12° 53' 44" E, a distance of 44.69 feet, to a P. K. nail set in concrete for the southeast corner of this tract;(4) THENCE N 62° 12' 25" W, departing from said Shoal Creek, passing the northeast corner of Lot 24 of Ridgelea, a subdivision in the City of Austin, Texas, as recorded in Book 4, Page 258, of the Plat Records of Travis County, Texas, at 59.90 feet, a total distance of 414.19 feet to a found 1/2" iron rod under concrete for the most northerly corner of Lot 21 of said Ridgelea subdivision, said point also being a re-entrant corner of this tract;(5) THENCE S 31° 29' 35" W, along the most southerly east line of said State of Texas tract of land, same being the west line of said Ridgelea subdivision, a distance of 715.50 feet to a 1/2" iron rod set for a southwest corner of this tract, from this point the northwest corner of Lot 11, same being the southwest corner of Lot 12, of said Ridgelea subdivision bears N 31° 29' 35" E, a distance of 10.64 feet;(6) THENCE through said State of Texas tract of land the following four (4) courses and distances:1. N 23° 52' 33" W, passing a brass cap in concrete set at 5.00 feet, a total distance of 654.65 feet to a brass cap in concrete set for a corner,2. N 06° 26' 42" E, a distance of 308.11 feet, a brass cap in concrete set for a corner,3. N 14° 01' 31" W, a distance of 894.05 feet, a brass cap in concrete set for a corner, and4. N 63° 17' 00" W, a distance of 478.50 feet to a brass cap set in concrete at the point of intersection with the east right-of-way line of Bull Creek Road, same being the west line of said State of Texas tract of land, and being the most northerly southwest corner of this tract;(7) THENCE N 26° 43' 00" E, along said right-of-way line, a distance of 496.30 feet to the Point of Beginning, and containing 44.07 acres of land, more or less; andBEING A 2.120 ACRE (92,350 SQUARE FEET) TRACT OF LAND OUT OF THE GEORGE W. SPEAR LEAGUE IN TRAVIS COUNTY, TEXAS. SAID 2.120 ACRE TRACT OF LAND ALSO BEING OUT OF A 31.12 ACRE TRACT HAVING BEEN CONVEYED TO THE STATE OF TEXAS BY INSTRUMENT OF RECORD IN VOLUME 776, PAGE 225, DEED RECORDS OF TRAVIS COUNTY, TEXAS. SAID 2.120 ACRE TRACT BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:BEGINNING, at a brass disk in concrete found on the southeasterly right of way line of Bull Creek Road. Said disk also being at the northernmost corner of said 31.12 acre tract and the westernmost corner of a 44.07 acre tract also out of the tract described in volume 776, page 225 for the northernmost corner of the herein described tract;Thence, S63° 17' 00"E, 350.00 feet with the northeasterly line of said 31.12 acre tract and a southwesterly line of said 44.07 acre tract to a 1/2" iron rod set for the easternmost corner of the herein described tract;Thence, S26° 42' 58"W, 205.49 feet with the southeast line of this 2.120 acre tract to a 1/2" iron rod set for the herein described tract, nearby a concrete driveway;Thence, N82° 57' 38"W, 276.95 feet following a concrete driveway to a 1/2" iron rod set for an angle point of the herein described tract;Thence, N62° 30' 47"W, 89.24 feet continuing along a concrete driveway to a 1/2" iron rod set on the southeasterly right of way line of Bull Creek Road and the westernmost corner of the herein described tract;THENCE, N26° 43' 00"E, 297.55 feet with the southeasterly line of Bull Creek Road and the northwesterly line of this 2.120 acre tract to the POINT OF BEGINNING and containing 2.120 acre (92,350 square feet) of land.(c) The committee shall procure and erect at the head of each grave that does not have a permanent monument a marble obelisk on which shall be engraved the name of the dead buried in the grave.(d) Persons eligible for burial in the State Cemetery are:(1) a former member of the legislature or a member who dies in office;(2) a former elective state official or an elective state official who dies in office;(3) a former state official or a state official who dies in office who has been appointed by the governor and confirmed by the senate and who served at least 12 years in the office to which appointed;(4) a person specified by a governor's proclamation, subject to review and approval by the committee under Subsection (e); (5) a person specified by a concurrent resolution adopted by the legislature, subject to review and approval by the committee under Subsection (e); and(6) a person specified by order of the committee under Subsection (e).(e) The committee shall review proclamations under Subsection (d)(4) and resolutions under Subsection (d)(5). A person specified in a proclamation or resolution is eligible for burial in the State Cemetery only if the committee, following its review, finds that the person specified made a significant contribution to Texas history and only if, based on that finding, the committee approves the person's burial in the cemetery. The committee may by order authorize a burial under Subsection (d)(6) only if the committee finds that the person made a significant contribution to Texas history.(f) Grave spaces are allotted for:(1) a person who is eligible or who clearly will be eligible for burial under Subsection (d);(2) the person's spouse; and(3) the person's unmarried child of any age, if the child, on September 1, 1979, or at the time of the child's death, because of a long-standing physical or mental condition that was manifest during the lifetime of one of the child's parents, is dependent on another for care or support.(g) A child eligible for burial under Subsection (f)(3) must be buried alongside the child's parent or parents.(h) A grave plot may not be longer than eight feet nor wider than three feet times the number of persons of one family authorized to be buried alongside one another.(i) The committee shall adopt rules regulating the monuments erected in the State Cemetery.(j) A tree, shrub, or flower may not be planted in the State Cemetery without the committee's written permission.(k) A person may be buried on state property only in the State Cemetery or in a cemetery maintained by a state eleemosynary institution. Other state property, including the State Capitol grounds, may not be used as a burial site.(l) The committee shall allot and locate the necessary number of grave plots authorized on application made by:(1) the person primarily eligible for burial under Subsection (d);(2) the person's spouse; or(3) the executor or administrator of the person's estate.(m) The committee shall consider for burial in the State Cemetery persons who have made significant contributions to Texas history and culture in the following fields: air and space, agriculture, art and design, business and labor, city building, education, industry, justice, military affairs, law enforcement, oil and gas, performing arts, philanthropy, ranching, religion, science and medicine, sports, and writing.(n) The committee shall consider for reinterment in the State Cemetery persons from the following eras: Spanish exploration and colonization, Mexican, Texas revolution, republic and statehood, Civil War and Reconstruction, frontier, Gilded Age, progressive, Great Depression and World War II, postwar, and modern.(o) The committee shall designate different areas of the cemetery for burial of persons from the fields described in Subsection (m).(p) The committee shall develop plans for obtaining land adjacent to the State Cemetery for expansion of the cemetery.(q) The committee shall actively pursue plot reservations from persons eligible for burial in the State Cemetery.(r) The committee shall encourage members of the legislature to advise constituents who are eligible for burial in the State Cemetery.(s) The committee may accept a gift, grant, or bequest of money, securities, services, or property to carry out any purpose of the committee, including funds raised or services provided by a volunteer or volunteer group to promote the work of the committee. The committee may participate in the establishment and operation of an affiliated nonprofit organization whose purpose is to raise funds for or provide services or other benefits to the committee, and the committee may contract with such an organization for the performance of such activities.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.05(a), eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 264, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 102, Sec. 1, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 486, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1422, Sec. 8.01, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 684, Sec. 1, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 645, Sec. 1, eff. June 17, 2005.

Sec. 2165.2561. STATE CEMETERY COMMITTEE. (a) The State Cemetery Committee is composed of:(1) three voting members appointed as follows:(A) one member of the general public appointed by the governor;(B) one member of the general public appointed by the governor from a list submitted by the lieutenant governor; and(C) one member of the general public appointed by the governor from a list submitted by the speaker of the house of representatives; and(2) three nonvoting advisory members appointed as follows:(A) one employee of the Texas Historical Commission appointed by the executive director of the Texas Historical Commission;(B) one employee of the Texas Building and Procurement Commission appointed by the executive director of the Texas Building and Procurement Commission; and(C) one employee of the Parks and Wildlife Department appointed by the executive director of the Parks and Wildlife Department.(b) The governor shall designate the presiding officer of the committee from among its members, and the presiding officer shall serve in that capacity for two years.(c) The members of the committee appointed by the governor are appointed for staggered terms of six years with one member's term expiring February 1 of each odd-numbered year. The advisory members of the committee serve at the will of the appointing authority.(d) Appointments to the committee shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointees.(e) A vacancy on the committee is filled by the appointing authority in the same manner as the original appointment.(f) An employee member vacates the member's position on the committee if the member ceases to be an employee of the appointing agency.(g) A person is not eligible for appointment to the committee by the governor if the person or the person's spouse:(1) is employed by or participates in the management of a business entity or other organization receiving funds from the committee;(2) owns or controls, directly or indirectly, more than a 10 percent interest in a business entity or other organization receiving funds from the committee; or(3) uses or receives a substantial amount of tangible goods, services, or funds from the committee, other than compensation or reimbursement authorized by law for committee membership, attendance, or expenses.(h) A person may not serve as a member of the committee if the person is required to be registered as a lobbyist under Chapter 305 because of the person's activities for compensation on behalf of a profession related to the operation of the State Cemetery.(i) A public member of the committee is not entitled to compensation but is entitled to reimbursement, from committee funds, for the travel expenses incurred by the member while conducting the business of the committee, as provided in the General Appropriations Act. The entitlement of an employee member to compensation or reimbursement for travel expenses is governed by the law applying to the person's service in that underlying position, and any payments to the person shall be made from the appropriate funds of the employing agency.(j) All plans, programs, and materials relating to historical interpretation of the State Cemetery shall be submitted to the Texas Historical Commission for its review and approval. The Texas Historical Commission may provide staff support for activities interpreting the historical features of the State Cemetery.(k) The legislature shall separately appropriate money to the committee within the appropriations to the Texas Building and Procurement Commission for all matters relating to the operation of the State Cemetery. Activities relating to maintenance of the State Cemetery grounds and monuments shall conform to guidelines for historic preservation submitted to the committee by the Texas Historical Commission.(l) Funds appropriated to the Texas Building and Procurement Commission may be transferred by interagency contract for the performance of, at the direction of the committee, an act related to the State Cemetery.(m) The committee may adopt rules as necessary for the administration of the State Cemetery.(n) It is a ground for removal from the committee that a member:(1) does not have at the time of taking office the qualifications required by Subsection (a);(2) does not maintain during service on the committee the qualifications required by Subsection (a);(3) is ineligible for membership under Subsection (g) or (h);(4) cannot, because of illness or disability, discharge the member's duties for a substantial part of the member's term; or(5) is absent from more than half of the regularly scheduled committee meetings that the member is eligible to attend during a calendar year without an excuse approved by a majority vote of the committee.(o) The validity of an action of the committee is not affected by the fact that it is taken when a ground for removal of a committee member exists. (p) If the executive director of the commission has knowledge that a potential ground for removal exists, the executive director shall notify the presiding officer of the committee of the potential ground. The presiding officer shall then notify the governor and the attorney general that a potential ground for removal exists. If the potential ground for removal involves the presiding officer, the executive director shall notify the next highest ranking officer of the committee, who shall then notify the governor and the attorney general that a potential ground for removal exists.(q) The executive director of the commission or the executive director's designee shall provide to members of the committee, as often as necessary, information regarding the requirements for office under this chapter, including information regarding a person's responsibilities under applicable laws relating to standards of conduct for state officers.(r) A person who is appointed to and qualifies for office as a member of the committee may not vote, deliberate, or be counted as a member in attendance at a meeting of the committee until the person completes a training program that complies with this subsection. The training program must provide the person with information regarding:(1) the legislation that created the State Cemetery and the State Cemetery Committee;(2) the programs operated by the committee;(3) the role and functions of the committee;(4) the rules of the committee, with an emphasis on any rules that relate to disciplinary and investigatory authority;(5) the current budget for the committee;(6) the results of the most recent formal audit of cemetery operations;(7) the requirements of:(A) the open meetings law, Chapter 551;(B) the public information law, Chapter 552;(C) the administrative procedure law, Chapter 2001; and(D) other laws relating to public officials, including conflict-of-interest laws; and(8) any applicable ethics policies adopted by the commission, the committee, or the Texas Ethics Commission.(s) A person appointed to the committee is entitled to reimbursement, as provided by Chapter 660 and the General Appropriations Act, for the travel expenses incurred in attending the training program regardless of whether the attendance at the program occurs before or after the person qualifies for office.(t) The committee shall develop and implement policies that clearly separate the policymaking responsibilities of the committee and the management responsibilities of the executive director of the commission and staff of the cemetery.(u) The committee shall develop and implement policies that provide the public with a reasonable opportunity to appear before the committee and to speak on any issue under the jurisdiction of the committee.(v) The State Cemetery Committee shall erect a flagpole and an appropriate monument in the military monument area of the State Cemetery dedicated to military personnel from the state who are killed while serving in a combat zone. When the committee is notified by the Texas Veterans Commission that a member of the United States armed forces from the state was killed while serving in a combat zone, the committee shall ensure that the flag at the monument is displayed at half-staff for an appropriate period as a mark of respect to the memory of the deceased member of the armed forces.

Added by Acts 1997, 75th Leg., ch. 264, Sec. 2, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 8.02, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1394, Sec. 1, eff. June 19, 2009.

Sec. 2165.257. FRENCH EMBASSY. (a) The property known as the French Embassy is for the use and purposes of the Daughters of the Republic of Texas. They may take full charge of the building and use it as they consider proper.(b) The French Embassy is the property of the state, and title to the property remains in the commission's custody.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2165.258. OFFICE SPACE FOR DEPARTMENT OF PUBLIC SAFETY; AMERICAN LEGION BUILDING. The commission shall provide office space to the Department of Public Safety in the American Legion Building or in another suitable facility acceptable to the department for the Capitol District.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER G. INDOOR AIR QUALITYSec. 2165.301. DEFINITIONS. In this subchapter:(1) "Air monitoring" and "asbestos abatement" have the meanings assigned by Section 1954.002, Occupations Code.(2) "Department" means the Texas Department of Health.(3) "Office" means the State Office of Risk Management.(4) "State building" means any building owned or occupied by the state, including buildings or offices leased to the state for state purposes.

Added by Acts 2003, 78th Leg., ch. 857, Sec. 1, eff. Sept. 1, 2003.

Sec. 2165.302. GENERAL INVESTIGATION AND TESTING. (a) Except as provided by Section 2165.303:(1) the commission shall refer matters related to the investigation and testing of indoor air quality in state buildings under the charge and control of the commission to the Texas Department of Health; and(2) the department shall conduct any necessary investigation and testing of indoor air quality in state buildings, on request or referral of an entity with charge and control of the state building.(b) The department may contract with a private entity to assist with investigation and testing duties under this section.(c) The department shall report all findings and test results related to indoor air quality in state buildings that are obtained directly by the department or under a contract with a private entity to the State Office of Risk Management in a form and manner prescribed by the office for that purpose.(d) The department may establish a system of charges for indoor air quality investigation and testing in state buildings. A system established by the department shall ensure that the department is reimbursed for the cost of providing the services by the agency or agencies occupying the portions of a building that are investigated or tested.(e) The department shall adopt rules and procedures relating to the investigation and testing of indoor air quality in state buildings.

Added by Acts 2003, 78th Leg., ch. 857, Sec. 1, eff. Sept. 1, 2003.

Sec. 2165.303. AIR MONITORING RELATED TO ASBESTOS ABATEMENT. (a) The commission shall contract with a private entity to conduct any air monitoring that is related to asbestos abatement services provided by the commission.(b) The commission shall report the findings and test results obtained under a contract for air monitoring under this section to the office and the department in a form and manner prescribed by the office and the department for that purpose.(c) The commission may establish a system of charges for air monitoring that is related to asbestos abatement services provided by the commission. A system established by the commission shall ensure that the commission is reimbursed by agencies for which air monitoring is provided under this section for the cost of the air monitoring.

Added by Acts 2003, 78th Leg., ch. 857, Sec. 1, eff. Sept. 1, 2003.

Sec. 2165.304. TECHNICAL ASSISTANCE. (a) The department shall contract with an entity that specializes in research and technical assistance related to indoor air quality, but does not receive appropriations from the state, to:(1) identify potential threats to the indoor air quality of state buildings; and(2) produce for the department:(A) a report of findings; and(B) a recommended plan of action for addressing indoor air quality issues in state buildings.(b) The department shall provide a report of findings or recommended plan of action produced under this section to the Legislative Budget Board, the Governor's Office of Budget and Planning, and the State Office of Risk Management.

Added by Acts 2003, 78th Leg., ch. 857, Sec. 1, eff. Sept. 1, 2003.

Sec. 2165.305. EDUCATIONAL SEMINAR ON INDOOR AIR QUALITY. (a) The office shall conduct an annual, one-day educational seminar on indoor air quality.(b) The office shall provide updated information at the seminar on maintaining safe indoor air in state buildings.(c) In developing a seminar required by this section, the office shall receive assistance from:(1) the commission;(2) the department; and(3) an entity that specializes in research and technical assistance related to indoor air quality but does not receive appropriations from the state.(d) State agency risk managers, representatives of entities with charge and control of state buildings, facility managers, and owners and managers of buildings or offices leased to the state must attend a seminar under this section annually except as provided by Subsection (f).(e) The office shall publish on its Internet website the information provided at the most recent seminar required by this section.(f) If a person required to attend an educational seminar on indoor air quality cannot do so, that person must send a letter to the office certifying that the person has reviewed the information made available by the office on the Internet from that seminar.

Added by Acts 2003, 78th Leg., ch. 857, Sec. 1, eff. Sept. 1, 2003.



CHAPTER 2166. BUILDING CONSTRUCTION AND ACQUISITION

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE D. STATE PURCHASING AND GENERAL SERVICES

CHAPTER 2166. BUILDING CONSTRUCTION AND ACQUISITION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2166.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Facilities Commission.

(1-a) "Construction" includes acquisition and reconstruction.

(2) "Cost of a project" includes the cost of:

(A) real estate;

(B) other property;

(C) rights and easements;

(D) utility services;

(E) site development;

(F) construction and initial furnishing and equipment;

(G) architectural, engineering, and legal services;

(H) surveys, plans, and specifications; and

(I) other costs, including those incurred by the commission,

that are necessary or incidental to determining the feasibility

or practicability of a project.

(3) "Private design professional" means a design professional as

described by Subdivisions (6)(A) and (B)(ii).

(4) "Project" means a building construction project that is

financed wholly or partly by a specific appropriation, a bond

issue, or federal money. The term includes the construction of:

(A) a building, structure, or appurtenant facility or utility,

including the acquisition and installation of original equipment

and original furnishings; and

(B) an addition to, or alteration, rehabilitation, or repair of,

an existing building, structure, or appurtenant facility or

utility.

(5) "Project analysis" means work done before the legislative

appropriation for a project to develop a reliable estimate of the

cost of the project to be used in the appropriations request.

(6) "Design professional" means an individual registered as an

architect under Chapter 1051, Occupations Code, or a person

licensed as an engineer under Chapter 1001, Occupations Code:

(A) who provides professional architectural or engineering

services and has overall responsibility for the design of a

building construction undertaking; and

(B) who:

(i) is employed on a salary basis; or

(ii) is in private practice and is retained for a specific

project under a contract with the commission.

(7) "Rehabilitation" includes renewal, restoration, extension,

enlargement, and improvement.

(8) "Small construction project" means a project that:

(A) has an estimated value of less than $100,000; and

(B) requires advance preparation of working plans or drawings.

(9) "Staged construction" means the construction of a project in

phases, with each phase resulting in one or more trade packages,

features, buildings, or structures that individually or together

may be built, regardless of whether later phases of the project

are authorized.

(10) "Using agency" means:

(A) an instrumentality of the state that occupies and uses a

state-owned or state-leased building; or

(B) the commission, with respect to a state-owned building

maintained by the commission.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1329, Sec. 1, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 309, Sec. 7.39, eff.

June 18, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.778, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.31, eff. September 1, 2007.

Sec. 2166.002. APPLICABILITY OF CHAPTER. This chapter applies

only to a building construction project of the state.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.003. EXCEPTIONS. (a) Unless otherwise provided, this

chapter does not apply to:

(1) a project constructed by and for the Texas Department of

Transportation;

(2) a project constructed by and for a state institution of

higher education;

(3) a pen, shed, or ancillary building constructed by and for

the Department of Agriculture for the processing of livestock

before export;

(4) a project constructed by the Parks and Wildlife Department;

(5) a repair or rehabilitation project, except a major

renovation, of buildings and grounds on the commission inventory;

(6) a repair and rehabilitation project of another using agency,

if all labor for the project is provided by the regular

maintenance force of the using agency under specific legislative

authorization and the project does not require the advance

preparation of working plans or drawings;

(7) a repair and rehabilitation project involving the use of

contract labor, if the project has been excluded from this

chapter by commission rule and does not require the advance

preparation of working plans or drawings;

(8) an action taken by the Texas Commission on Environmental

Quality under Subchapter F or I, Chapter 361, Health and Safety

Code;

(9) a repair, rehabilitation, or construction project on

property owned by the Texas Department of Housing and Community

Affairs or the Texas State Affordable Housing Corporation; or

(10) a project constructed by and for the Veterans' Land Board.

(b) Only Sections 2166.104, 2166.151, 2166.152, 2166.153,

2166.154, 2166.155, 2166.251, 2166.252, and Subchapter H apply to

a construction project undertaken by or for the Texas Department

of Criminal Justice for the imprisonment of individuals convicted

of felonies other than state jail felonies.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 793, Sec. 17, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 980, Sec. 1, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 8.19, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

17, Sec. 2, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.088, eff. September 1, 2009.

Sec. 2166.004. ADDITIONAL EXCEPTIONS. In addition to the

exceptions provided by Section 2166.003, this chapter does not

apply to:

(1) a project constructed by or under the supervision of a

public authority created by the laws of this state; or

(2) a state-aided local government project.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.005. COMMISSION PARTICIPATION IN OTHER BUILDING

PROJECTS. (a) Section 2166.003 does not prohibit the commission

from undertaking on a cost recovery basis a project generally

excluded from the application of this chapter by that section.

(b) A service provided under this section is not subject to the

requirements of Chapter 771. The commission shall establish a

system of charges and billings for services provided to ensure

recovery of the cost of providing the services and shall submit a

purchase voucher or a journal voucher after the close of each

month to an agency for which services were performed.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.006. LEGAL REPRESENTATION OF COMMISSION. (a) The

attorney general shall represent the commission in legal matters.

(b) The attorney general may employ special assistants to assist

in the performance of duties arising under this chapter.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.007. VENUE. A suit for breach of a contract under

this chapter shall be brought in Travis County.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER B. GENERAL POWERS AND DUTIES OF COMMISSION

Sec. 2166.051. ADMINISTERING AGENCY. The commission shall

administer this chapter.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.052. ACQUISITION AND DISPOSITION OF PROPERTY. (a)

The commission, as provided by law and by legislative

appropriation, may:

(1) acquire necessary real and personal property and modernize,

remodel, build, or equip buildings for state purposes; and

(2) contract as necessary to accomplish these purposes.

(b) The commission may not sell or otherwise dispose of real

property of the state except by specific authority:

(1) granted by the legislature if the legislature is in session;

or

(2) granted jointly by the governor and the Legislative Budget

Board if the legislature is not in session.

(c) The commission may enter into a contract with the City of

Austin to govern the transfer, sale, or exchange of real property

and interests in real property, including the vacation of street

rights-of-way, easements, and other interests, as necessary or

advantageous to both parties. The agreement may provide for the

transfer, sale, or exchange by one party in favor of the other

for a reasonable value established by the parties and may provide

for a transfer, sale, or exchange to be credited against future

property or interests to be transferred, sold, or exchanged

between the parties. Section 272.001, Local Government Code, does

not apply to a transaction governed by this section.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 587, Sec. 1, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 660, Sec. 1, eff. June

11, 1997.

Sec. 2166.053. CONTRACT AUTHORITY. To the extent permitted by

appropriations, the commission may take action and contract to

obtain sites that it considers necessary for the orderly future

development of the state building program.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.054. TITLE TO AND CONTROL OF BUILDINGS; INITIAL

OCCUPANTS. (a) The commission shall obtain title for the state

and retain control of:

(1) real property acquired for a building site; and

(2) any building located on the site.

(b) The commission or the legislature shall determine the

initial state agency occupants of a building.

(c) Repealed by Acts 1997, 75th Leg., ch. 658, Sec. 1, eff.

Sept. 1, 1997.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 658, Sec. 1, eff.

Sept. 1, 1997.

Sec. 2166.055. EMINENT DOMAIN. The commission may exercise the

power of eminent domain under the general laws to obtain a

building site.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.056. GRANT OF EASEMENT, FRANCHISE, LICENSE, OR

RIGHT-OF-WAY; JOINT USE AGREEMENTS. (a) The commission may

grant a permanent or temporary easement, franchise, license, or

right-of-way over and on the land of a state agency on a project

administered by the commission or enter into a joint use

agreement regarding the land if it is necessary to ensure the

efficient and expeditious construction, improvement, renovation,

use, or operation of a building or facility of the project.

(b) The commission shall submit an easement or right-of-way that

may extend beyond the period of construction to the asset

management division of the General Land Office for written

comment not later than the 30th day before the date it is granted

by the commission. The commission may enter into a joint use

agreement or grant a franchise or license at the commission's

discretion and for the period determined by the commission if the

commission determines that the joint use agreement, franchise, or

license is in the best interests of the state and if adequate

consideration is received by the state under the agreement or

under the terms of the franchise or license.

(c) The commission shall consider comments submitted by the

asset management division of the General Land Office before

granting an easement or right-of-way.

(d) The commission shall approve all joint use agreements,

franchises, and licenses under this section by a majority vote in

an open meeting.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1437, Sec. 1, eff.

June 19, 1999.

Sec. 2166.057. COORDINATION OF MULTIAGENCY PROJECTS. The

commission is the coordinating authority for the construction of

any multiagency state office building authorized by the

legislature.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.058. ASSISTANCE BY OTHER AGENCIES. (a) The

commission may call on a department of state government to assist

it in executing this chapter.

(b) The commission may call on the Texas Department of

Transportation to make appropriate tests and analyses of the

natural materials at the site of a building proposed to be

constructed under this chapter to ensure that the foundation of

the building is adequate for the building's life.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.059. ASSIGNMENT OF COMMISSION EMPLOYEE TO OTHER

AGENCY. (a) The commission may assign a qualified professional

employee to a using agency if, because of the volume of projects,

the commission and using agency agree that full-time coordination

between them is beneficial. The commission and using agency shall

jointly determine the qualifications and duties of the assigned

employee.

(b) The salary and related expenses of an assigned employee

shall be charged against the projects of the using agency to

which the employee is assigned.

(c) The commission shall terminate the assignment if the

commission determines it is not required.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.060. SITE SELECTION AND CONSTRUCTION IN TEXAS

MUNICIPALITIES. (a) The commission may select and purchase a

site in a municipality in this state to construct a state office

building and adjoining parking spaces if the construction is

considered necessary to house a state department or agency in the

municipality.

(b) The commission may plan, construct, and initially equip a

state office building and adjoining parking spaces on the site

selected and purchased.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.061. GENERAL COMMISSION OVERSIGHT DURING CONSTRUCTION.

The commission is responsible for protecting the state's

interests during the actual construction of a project subject to

this chapter.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.062. RULEMAKING AUTHORITY. (a) The commission may

adopt rules necessary to implement its powers and duties under

this chapter.

(b) A rule adopted under this section is binding on a state

agency on filing of the rule with the secretary of state.

(c) The commission shall prepare and publish a manual to assist

using agencies in complying with this chapter and commission

rules.

(d) Copies of the manual required by this section shall be:

(1) distributed to using agencies; and

(2) available to architects, engineers, contractors, and others

who need and request copies.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.063. FEDERAL REQUIREMENTS. (a) The commission may

waive, suspend, or modify a provision of this chapter that

conflicts with a federal statute or a rule, regulation, or

administrative procedure of a federal agency if a waiver,

suspension, or modification is essential to receive federal money

for a project.

(b) If a project is wholly financed with federal money, a

standard required by an enabling federal statute or required by a

rule or regulation of the administering federal agency controls.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER C. STATEWIDE PLANNING AND REPORTING

Sec. 2166.101. COMPILATION OF CONSTRUCTION AND MAINTENANCE

INFORMATION. (a) This section applies to a state-owned

building, including a building otherwise exempt from this chapter

under Section 2166.003, except that this section does not apply

to a building owned by an institution of higher education as

defined by Section 61.003, Education Code.

(b) The commission shall biennially obtain the following

information for each state-owned building from the using agency:

(1) the year of completion;

(2) the general construction type;

(3) the size;

(4) the use; and

(5) the general condition.

(c) The commission shall, for a building completed on or after

September 1, 1979, obtain from a using agency information showing

the total cost of the project and the cost of construction with

other information necessary to meaningfully compare the cost of

similar buildings.

(d) The commission shall summarize its findings on the status of

state-owned buildings and current information on construction

costs in a report it shall make available to the governor, the

legislature, and the state's budget offices.

(e) State agencies, departments, and institutions shall

cooperate with the commission in providing the information

necessary for the report.

(f) Repealed by Acts 2003, 78th Leg., ch. 1266, Sec. 5.05.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 118, Sec. 4.01, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1266, Sec. 5.04, 5.05,

eff. June 20, 2003.

Sec. 2166.102. LONG-RANGE PLAN FOR STATE AGENCY SPACE NEEDS.

(a) The commission shall prepare a long-range plan on the needs

of state agencies in Travis County that obtain or occupy space

under this subtitle.

(b) The commission shall maintain a six-year capital planning

cycle and shall file a master facilities plan with the Governor's

Office of Budget and Planning, the Legislative Budget Board, and

the comptroller before July 1 of each even-numbered year.

(c) The master facilities plan must contain:

(1) projections of the amount of administrative office space and

client service space needed by state agencies;

(2) an examination of the use, age, condition, and economic life

of state-owned buildings on the commission's inventory;

(3) an analysis, in accordance with Subchapter D, of projects

that have been requested by state agencies;

(4) an examination of the extent to which the state satisfies

its need for space by leasing building space;

(5) an examination of state-paid operation and maintenance

costs, including costs for telecommunications services, for

existing buildings owned or leased by the state;

(6) a discussion of the economic and market conditions affecting

the costs of the construction or lease of buildings;

(7) an analysis of whether the state will benefit more from

satisfying its needs for space by:

(A) engaging in new projects;

(B) leasing built space; or

(C) satisfying its needs in another manner;

(8) an examination of the amount of exempt and nonexempt office

space under Section 2165.104(c); and

(9) other information relevant to the long-range plan that is:

(A) considered appropriate by the commission; or

(B) requested in writing by the governor or the presiding

officer of either house of the legislature.

(d) Each state agency housed wholly or partly in a facility on

the commission's inventory or in a facility leased by the

commission shall participate in the long-range planning process

required by this section.

(e) For purposes of this section, "administrative office space"

has the meaning assigned by Section 2165.1061.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1398, Sec. 2, eff.

Sept. 1, 1997.

Sec. 2166.103. BIENNIAL REPORT ON SPACE NEEDS. (a) The

commission shall continuously survey the state's office space

needs to determine the space needed and the location of the need.

(b) Before each legislative session, the commission shall send

to the governor, the lieutenant governor, the speaker of the

house of representatives, and the Legislative Budget Board a

report identifying counties in which more than 50,000 square feet

of usable office space is needed and the commission's

recommendations for meeting that need. The commission may

recommend leasing or purchasing and renovating one or more

existing buildings or constructing one or more buildings.

(c) The commission may collect appropriate information it

considers necessary for preparing its recommendations and report.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.104. BIENNIAL REPORT ON REQUESTED PROJECTS. (a) On

or before a date specified by the state's budget agencies in each

year immediately preceding a regular session of the legislature,

the commission shall send to the budget agencies a report listing

all projects requested under Subchapter D.

(b) The report must contain:

(1) a brief and specific justification prepared by the using

agency for each project;

(2) a summary of the project analysis or, if the analysis was

not made, a statement briefly describing the method used to

estimate costs for the project;

(3) a project cost estimate developed in accordance with

Subchapter D, detailed enough to allow the budget agencies, the

governor, and the legislature the widest possible latitude in

developing policy regarding each project request;

(4) an estimate, prepared by the commission with the cooperation

of both the using agency and any private design professional

retained, of the annual cost of maintaining the completed

project, including the estimated cost of utility services; and

(5) an estimate, prepared by the using agency, of the annual

cost of staffing and operating the completed project, excluding

maintenance cost.

(c) If appropriate, the commission, with the using agency's

approval, may indicate:

(1) the feasibility of stage construction of a requested

project; and

(2) the degree to which money will be required in the next

biennium if the project is undertaken in stages.

(d) If a using agency requests three or more projects, it shall

designate its priority rating for each project. The budget

agencies shall, with the commission's cooperation, develop

detailed instructions to implement the priority system required

by this subsection. The commission's report must show the

designated priority of each project to which a priority rating

has been assigned.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER D. INDIVIDUAL PROJECT ANALYSIS

Sec. 2166.151. USING AGENCY'S GENERAL PROJECT DESCRIPTION;

INITIATION OF PROJECT ANALYSIS PROCESS. (a) A using agency

requesting a project shall prepare and send to the commission a

general description of the project. The description must specify

whether the using agency requests that a portion of the cost of

the project be used for fine arts projects at or near the site of

the project as provided by Section 2166.552.

(b) The commission shall study a project description sent to it

and shall initiate the preparation of a project analysis for:

(1) a new construction project; and

(2) any other project for which, in the commission's opinion,

the cost of preparing a project analysis is justified.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.06(a),

eff. Sept. 1, 1997.

Sec. 2166.152. PREPARATION OF PROJECT ANALYSIS. (a) The

commission may retain a private design professional or use its

own staff to prepare a project analysis.

(b) A private design professional retained to prepare a project

analysis shall be selected as provided by Subchapter E.

(c) In preparing a project analysis, the commission and any

private design professional it retains shall cooperate and work

closely with the using agency so that the project analysis fully

reflects the using agency's needs.

(d) A contract to prepare a project analysis must specify that

the analysis becomes the commission's property.

(e) Money appropriated by the legislature may not be used for a

capital construction project for which a project analysis

described by this section is required until the analysis is filed

with the Legislative Budget Board, the budget division of the

governor's office, and the comptroller.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 281, Sec. 9, eff.

Sept. 1, 1999.

Sec. 2166.153. CONTENTS OF PROJECT ANALYSIS. (a) A project

analysis consists of:

(1) a complete description of the project and a justification of

the project prepared by the using agency;

(2) a detailed estimate of the amount of space needed to meet

the needs of the using agency and to allow for realistic growth;

(3) a description of the proposed project prepared by a design

professional that:

(A) includes schematic plans and outline specifications

describing the type of construction and probable materials to be

used; and

(B) is sufficient to establish the general scope and quality of

construction;

(4) an estimate of the probable cost of construction;

(5) a description of the proposed site of the project and an

estimate of the cost of site preparation;

(6) an overall estimate of the cost of the project, including

necessary funding for life-cycle costing, whole building

integrated design, commissioning, and postoccupancy building

performance verification;

(7) information prepared under Section 2166.451 about historic

structures considered as alternatives to new construction;

(8) an evaluation of energy alternatives and energy-efficient

architectural and engineering design alternatives as required by

Sections 2166.401, 2166.403, and 2166.408; and

(9) other information required by the commission.

(b) A project analysis may include two or more alternative

proposals for meeting the using agency's space needs by:

(1) new construction;

(2) the acquisition and rehabilitation of an existing or

historic structure; or

(3) a combination of new and existing structures.

(c) If any part of a project involves the construction or

rehabilitation of a building that is to be used primarily as a

parking garage or for office space for state government, the

project analysis also must include:

(1) a description of the amount and location of space in the

building that can be made available for lease to private tenants

under Subchapter E, Chapter 2165; or

(2) a statement of the reason that lease of space in the

building to private tenants is not feasible.

(d) All estimates involved in the preparation of a project

analysis shall be carefully and fully documented and incorporated

into the project analysis.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

856, Sec. 2, eff. June 17, 2005.

Sec. 2166.154. USE OF PROJECT ANALYSIS OR COST ESTIMATE IN

APPROPRIATIONS PROCESS. The using agency shall use the cost of

the project as determined by the project analysis or the cost

estimate developed under Section 2166.155 as the basis of a

request to the state's budget offices.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.155. ESTIMATE OF PROJECT COSTS IN LIEU OF PROJECT

ANALYSIS. (a) If the commission determines that the cost of a

project analysis is not justified or required, the commission

shall, in cooperation with the using agency, develop a realistic

estimate of the project's cost.

(b) If necessary, the commission shall arrange for an on-site

inspection and analysis of the proposed project by a commission

staff member.

(c) The commission shall inform a using agency of a cost

estimate developed under this section.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.156. PREPARATION OF PRELIMINARY AND WORKING PLANS AND

SPECIFICATIONS. (a) The preliminary plans and outline

specifications and the working plans and specifications for a

project shall be prepared by:

(1) a private design professional selected and retained by the

commission in accordance with Subchapter E; or

(2) unless the commission is required to retain a design

professional under Subsection (b), the commission's professional

staff.

(b) The commission shall retain a private design professional

for:

(1) a new construction project estimated to cost more than

$100,000; or

(2) a new construction project for which the using agency

requests a private design professional.

(c) The commission shall ensure that plans and specifications:

(1) are clear and complete;

(2) permit execution of the project with appropriate economy and

efficiency; and

(3) conform with the requirements described by the previously

prepared project analysis.

(d) The commission must approve plans and specifications before

the using agency may accept or use them.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.157. ACCOUNTING FOR PROJECT ANALYSIS EXPENSES. When

the legislature approves a project and appropriates money for its

construction, the engineering, architectural, and other planning

expenses necessary to make a project analysis are the first

charge against the project for which the analysis was made.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER E. PRIVATE DESIGN PROFESSIONALS

Sec. 2166.202. SELECTION OF PRIVATE DESIGN PROFESSIONAL; RULES.

(a) The commission is responsible for selecting any private

design professional retained for a project subject to this

chapter.

(b) The commission, in consultation with the Texas Board of

Architectural Examiners and the Texas Board of Professional

Engineers, shall adopt by rule criteria to evaluate the

competence and qualifications of a prospective private design

professional.

(c) The commission shall select a private design professional in

accordance with a rule adopted under this section and the ethical

standards of the professional societies of architects and

engineers.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.779,

eff. Sept. 1, 2003.

Sec. 2166.203. INTERVIEW NOTIFICATION TO PRIVATE DESIGN

PROFESSIONAL. (a) Except as provided by Subsection (b), the

commission shall notify a private design professional selected

for an interview on a project of the person's selection not later

than the 30th day before the date of the interview to allow

preparation for the interview.

(b) The commission shall notify a private design professional

selected for an interview on a small construction project of the

person's selection not later than the 14th day before the date of

the interview to allow preparation for the interview.

(c) Subsections (a) and (b) do not apply in an emergency

situation that:

(1) presents an imminent peril to the public health, safety, or

welfare;

(2) presents an imminent peril to property;

(3) requires expeditious action to prevent a hazard to life,

health, safety, welfare, or property; or

(4) requires expeditious action to avoid undue additional cost

to the state.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1329, Sec. 2, eff.

Sept. 1, 1997.

Sec. 2166.204. USING AGENCY RECOMMENDATIONS. The commission

shall request that the using agency make recommendations

regarding private design professionals. The commission shall

consider the recommendations in selecting a private design

professional to be retained for a particular project.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.07, eff.

Sept. 1, 1997.

Sec. 2166.205. COMPENSATION OF PRIVATE DESIGN PROFESSIONAL. (a)

A private design professional retained under this chapter shall

be compensated under this section.

(b) The commission shall establish compensation for a new

project or rehabilitation project by studying compensation paid

in this state by private clients for projects of comparable size

and complexity. Compensation may not exceed the minimum

recommended for similar projects by the:

(1) Texas Society of Architects, if the private design

professional is an architect; or

(2) Texas Society of Professional Engineers, if the private

design professional is an engineer.

(c) Compensation established by the commission covers all

professional services rendered by a private design professional,

including professional inspection as defined by Section 2166.351.

If the commission requires detailed inspection as defined by

Section 2166.351, the commission shall increase compensation by

an amount equal to the actual cost of providing the detailed

inspection.

(d) Compensation for preparation of a project analysis under

Subchapter D may not exceed one percent of the estimated cost of

construction. If the project is approved by the legislature in

substantially the form originally requested and the same private

design professional is retained for the later phases of design,

compensation paid for preparing the project analysis under this

subsection shall be deducted from compensation paid under

Subsections (b) and (c).

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.206. INFORMATION FURNISHED BY STATE. The state shall

furnish to a private design professional retained under this

chapter:

(1) detailed information on space requirements and relationships

and the justification for, use of, and general requirements for

the project; and

(2) a complete site survey and soil analysis.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER F. PROJECT AUTHORIZATION; BIDDING AND CONTRACT

PROCEDURES

Sec. 2166.251. LEGISLATIVE AUTHORIZATIONS AND APPROPRIATIONS.

(a) Only the legislature may authorize a project.

(b) A legislative appropriation for a project is directly to a

using agency unless the project is to be constructed by the

commission, in which event the appropriation is to the

commission.

(c) An appropriation for the construction of a project expresses

the legislative intent that the project be completed within the

limits of the appropriation.

(d) If the legislative authorization provides for stage

construction of a project, the commission shall proceed with the

project through the specifically authorized stage.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.2511. DEFINITIONS. In this subchapter:

(1) "Architect" means an individual registered as an architect

under Chapter 1051, Occupations Code.

(2) "Contractor" in the context of a contract for a project

means a sole proprietorship, partnership, corporation, or other

legal entity that assumes the risk for constructing,

rehabilitating, altering, or repairing all or part of the project

at the contracted price.

(3) "Engineer" means an individual licensed as an engineer under

Chapter 1001, Occupations Code.

(4) "Facility" means buildings or structures the design and

construction of which is governed by accepted building codes. The

term does not include:

(A) highways, roads, streets, bridges, utilities, water supply

projects, water plants, wastewater plants, water and wastewater

distribution or conveyance facilities, wharves, docks, airport

runways and taxiways, drainage projects, or related types of

projects associated with civil engineering construction; or

(B) buildings or structures that are incidental to projects that

are primarily civil engineering construction projects.

(5) "Fee" in the context of a contract for a project means the

payment a construction manager receives for its overhead and

profit in performing its services.

(6) "General conditions" in the context of a contract for a

project means on-site management, administrative personnel,

insurance, bonds, equipment, utilities, and incidental work,

including minor field labor and materials.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 9.01, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.780,

eff. Sept. 1, 2003.

Sec. 2166.252. MODIFYING PROJECT TO CONFORM TO APPROPRIATIONS.

(a) If money appropriated for a project is less than the amount

originally requested or is less than the amount required for the

project as originally submitted to the state budget agencies, the

commission and the using agency shall confer on how to bring the

project cost within the amount appropriated. The commission and

the using agency shall make every effort to comply with

legislative intent to modify the project as originally submitted.

(b) The commission shall notify the using agency that it

considers the project canceled if it is impossible to modify the

project to bring the cost within the amount appropriated.

(c) If authorized by an act appropriating money for a project, a

using agency may appeal the decision of the commission to cancel

a project to the governor by submitting a request that:

(1) the project be undertaken as stage construction; or

(2) the money available for the project be supplemented by the

transfer of money appropriated to the same using agency for other

projects of equal or lower priority or from the unused

contingency reserves of any project of the same using agency.

(d) The governor shall, after obtaining the advice of the

Legislative Budget Board, rule on a request submitted under

Subsection (c). If the ruling favors the using agency, the

commission shall proceed with the project.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.2525. DETERMINATION OF CONTRACTING METHOD. The

commission shall adopt rules that determine the circumstances for

use of each method of contracting allowed under this subchapter

for design and construction services. In developing the rules,

the commission shall solicit advice and comment from design and

construction professionals regarding the criteria the commission

will use in determining which contracting method is best suited

for a project.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 9.02, eff. Sept. 1,

2001.

Sec. 2166.2526. EVALUATION OF BIDS AND PROPOSALS FOR

CONSTRUCTION SERVICES. (a) For each project, the commission

must, before advertising, establish which method of contracting

provides the best value for the commission or using agency.

(b) Under each method of contracting, the commission shall base

its selection among the offerors on criteria established by the

commission. The commission shall publish in the request for bids,

proposals, or qualifications all of the criteria that will be

used to evaluate the offerors.

(c) The commission shall document the basis of its selection of

an offeror and shall make the evaluations public not later than

the seventh day after the date the contract is awarded.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 9.03, eff. Sept. 1,

2001.

Sec. 2166.253. LOWEST AND BEST BID METHOD. (a) The commission

may use the lowest and best bid method for a project. In using

that method, the commission shall follow the procedures provided

by Subsections (b)-(g).

(b) After final approval of a project's working plans and

specifications and their acceptance by a using agency, the

commission shall advertise in one newspaper of general

circulation and the Texas Register for bids or proposals for the

construction of and related work on the project.

(c) Except as provided by Subsection (d), the commission shall

allow bidders not less than 30 days after the date the commission

issues the bid documents to respond to an invitation to bid.

(d) The commission shall allow bidders for small construction

projects not less than 14 days after the date the commission

issues the bid documents to respond to an invitation to bid.

(e) The commission may shorten the time for response to prevent

undue additional costs to a state agency or, for emergency

projects, to prevent or remove a hazard to life or property.

(f) A contract shall be awarded to the qualified bidder making

the lowest and best bid in accordance with the law on awarding a

state contract.

(g) The commission may reject all bids.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1329, Sec. 3, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1422, Sec. 9.04, eff.

Sept. 1, 2001.

Sec. 2166.2531. DESIGN-BUILD METHOD. (a) In this section:

(1) "Design-build contract" means a single contract with a

design-build firm for the design and construction of a facility.

(2) "Design-build firm" means a partnership, corporation, or

other legal entity or team that includes an engineer or architect

and a builder qualified to engage in building construction in

this state.

(3) "Design criteria package" means a set of documents that

provides sufficient information to permit a design-build firm to

prepare a response to the commission's request for qualifications

and any additional information requested, including criteria for

selection. The design criteria package must specify criteria the

commission considers necessary to describe the project and may

include, as appropriate, the legal description of the site,

survey information concerning the site, interior space

requirements, special material requirements, material quality

standards, conceptual criteria for the project, special equipment

requirements, cost or budget estimates, time schedules, quality

assurance and quality control requirements, site development

requirements, applicable codes and ordinances, provisions for

utilities, parking requirements, or any other requirement, as

applicable.

(b) The commission may use the design-build method for a

project. In using that method and in entering into a contract for

the services of a design-build firm, the commission and the

design-build firm shall follow the procedures provided by

Subsections (c)-(k).

(c) The commission shall designate an engineer or architect to

act as its representative. If the commission's engineer or

architect is not a full-time employee of the commission, any

engineer or architect designated shall be selected on the basis

of demonstrated competence and qualifications in accordance with

Subchapter A, Chapter 2254.

(d) The commission shall prepare a request for qualifications

that includes general information on the project site, project

scope, special systems, selection criteria, and other information

that may assist potential design-build firms in submitting

proposals for the project. The commission shall also prepare a

design criteria package that includes more detailed information

on the project. If the preparation of the design criteria package

requires engineering or architectural services that constitute

the practice of engineering within the meaning of Chapter 1001,

Occupations Code, or the practice of architecture within the

meaning of Chapter 1001, Occupations Code, those services shall

be provided in accordance with the applicable law.

(e) The commission or its representative shall publish the

request for qualifications in a manner prescribed by the

commission.

(f)(1) The commission or its representative shall evaluate

statements of qualifications and select a design-build firm in

two phases.

(2) In phase one, the commission or its representative shall

prepare a request for qualifications and evaluate each offeror's

experience, technical competence, and capability to perform, the

past performance of the offeror's team and members of the team,

and other appropriate factors submitted by the team or firm in

response to the request for qualifications, except that

cost-related or price-related evaluation factors are not

permitted. Each offeror must certify to the commission that each

engineer or architect that is a member of its team was selected

based on demonstrated competence and qualifications. The

commission or its representative shall qualify a maximum of five

offerors to submit additional information and, if the commission

or its representative chooses, to interview for final selection.

(3) In phase two, the commission or its representative shall

evaluate the information submitted by the offerors on the basis

of the selection criteria stated in the request for

qualifications and the results of any interview. The commission

or its representative may request additional information

regarding demonstrated competence and qualifications,

considerations of the safety and long-term durability of the

project, the feasibility of implementing the project as proposed,

the ability of the offeror to meet schedules, costing

methodology, or other factors as appropriate. The commission or

its representative may not require offerors to submit detailed

engineering or architectural designs as part of the proposal. The

commission or its representative shall rank each proposal

submitted on the basis of the criteria specified in the request

for qualifications. The commission or its representative shall

select the design-build firm that submits the proposal offering

the best value for the commission or using agency on the basis of

the published selection criteria and on its ranking evaluations.

The commission or its representative shall first attempt to

negotiate a contract with the selected offeror. If the commission

or its representative is unable to negotiate a satisfactory

contract with the selected offeror, the commission shall,

formally and in writing, end all negotiations with that offeror

and proceed to negotiate with the next offeror in the order of

the selection ranking until a contract is reached or negotiations

with all ranked offerors end.

(g) Following selection of a design-build firm under Subsection

(f), that firm's engineers or architects shall complete the

design, submitting all design elements for review and

determination of scope compliance by the commission's engineer or

architect before or concurrently with the beginning of

construction.

(h) An engineer shall have responsibility for compliance with

the engineering design requirements and all other applicable

requirements of Chapter 1001, Occupations Code. An architect

shall have responsibility for compliance with the requirements of

Chapter 1051, Occupations Code.

(i) The commission shall provide or contract for, independently

of the design-build firm, the inspection services, the testing of

construction materials engineering, and the verification testing

services necessary for acceptance of the facility by the

commission. The commission shall select those services for which

it contracts in accordance with Section 2254.004.

(j) The design-build firm shall supply a signed and sealed set

of construction documents for the project to the commission at

the conclusion of construction.

(k) A payment or performance bond is not required for, and may

not provide coverage for, the portion of a design-build contract

under this section that includes design services only. If a fixed

contract amount or guaranteed maximum price has not been

determined at the time a design-build contract is awarded, the

penal sums of the performance and payment bonds delivered to the

commission shall each be in an amount equal to the project

budget, as specified in the design criteria package. The

design-build firm shall deliver the bonds not later than the 10th

day after the date the design-build firm executes the contract

unless the design-build firm furnishes a bid bond or other

financial security acceptable to the commission to ensure that

the design-build firm will furnish the required performance and

payment bonds when a guaranteed maximum price is established.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 9.05, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 7.40, eff.

June 18, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.781, eff.

Sept. 1, 2003.

Sec. 2166.2532. CONSTRUCTION MANAGER-AT-RISK METHOD. (a) The

commission may use the construction manager-at-risk method for a

project. In using that method and in entering into a contract for

the services of a construction manager-at-risk, the commission

shall follow the procedures prescribed by this section.

(b) A construction manager-at-risk is a sole proprietorship,

partnership, corporation, or other legal entity that assumes the

risk for construction, rehabilitation, alteration, or repair of a

facility at the contracted price as a general contractor and

provides consultation to the commission regarding construction

during and after the design of the facility.

(c) Before or concurrently with selecting a construction

manager-at-risk, the commission shall select or designate an

engineer or architect who shall prepare the construction

documents for the project and who has full responsibility for

complying with Chapter 1001 or 1051, Occupations Code, as

applicable. If the engineer or architect is not a full-time

employee of the commission, the commission shall select the

engineer or architect on the basis of demonstrated competence and

qualifications as provided by Section 2254.004. The commission's

engineer or architect for a project may not serve, alone or in

combination with another, as the construction manager-at-risk

unless the engineer or architect is hired to serve as the

construction manager-at-risk under a separate or concurrent

procurement conducted in accordance with this subchapter. This

subsection does not prohibit a commission engineer or architect

from providing customary construction phase services under the

engineer's or architect's original professional service agreement

in accordance with applicable licensing laws.

(d) The commission shall provide or contract for, independently

of the construction manager-at-risk, the inspection services, the

testing of construction materials engineering, and the

verification testing services necessary for acceptance of the

facility by the commission. The commission shall select those

services for which it contracts in accordance with Section

2254.004.

(e) The commission shall select the construction manager-at-risk

in either a one-step or two-step process. The commission shall

prepare a request for proposals, in the case of a one-step

process, or a request for qualifications, in the case of a

two-step process, that includes general information on the

project site, project scope, schedule, selection criteria, and

the time and place for receipt of proposals or qualifications, as

applicable; a statement as to whether the selection process is a

one-step or two-step process; and other information that may

assist the commission in its selection of a construction

manager-at-risk. The commission shall state the selection

criteria in the request for proposals or qualifications, as

applicable. The selection criteria may include the offeror's

experience, past performance, safety record, proposed personnel

and methodology, and other appropriate factors that demonstrate

the capability of the construction manager-at-risk. If a one-step

process is used, the commission may request, as part of the

offeror's proposal, proposed fees and prices for fulfilling the

general conditions. If a two-step process is used, the commission

may not request fees or prices in step one. In step two, the

commission may request that five or fewer offerors, selected

solely on the basis of qualifications, provide additional

information, including the construction manager-at-risk's

proposed fee and its price for fulfilling the general conditions.

(f) The commission shall publish the request for qualifications

in a manner prescribed by the commission.

(g) At each step, the commission shall receive, publicly open,

and read aloud the names of the offerors. Within 45 days after

the date of opening the proposals, the commission or its

representative shall evaluate and rank each proposal submitted in

relation to the criteria set forth in the request for proposals.

(h) The commission or its representative shall select the

offeror that submits the proposal that offers the best value for

the commission or using agency based on the published selection

criteria and on its ranking evaluation. The commission or its

representative shall first attempt to negotiate a contract with

the selected offeror. If the commission or its representative is

unable to negotiate a satisfactory contract with the selected

offeror, the commission or its representative shall, formally and

in writing, end negotiations with that offeror and proceed to

negotiate with the next offeror in the order of the selection

ranking until a contract is reached or negotiations with all

ranked offerors end.

(i) A construction manager-at-risk shall publicly advertise, in

the manner prescribed by the commission, and receive bids or

proposals from trade contractors or subcontractors for the

performance of all major elements of the work other than the

minor work that may be included in the general conditions. A

construction manager-at-risk may seek to perform portions of the

work itself if the construction manager-at-risk submits its bid

or proposal for those portions of the work in the same manner as

all other trade contractors or subcontractors and if the

commission determines that the construction manager-at-risk's bid

or proposal provides the best value for the commission or using

agency.

(j) The construction manager-at-risk and the commission or its

representative shall review all trade contractor or subcontractor

bids or proposals in a manner that does not disclose the contents

of the bid or proposal during the selection process to a person

not employed by the construction manager-at-risk, engineer,

architect, or commission. All bids or proposals shall be made

public after the award of the contract or within seven days after

the date of final selection of bids and proposals, whichever is

later.

(k) If the construction manager-at-risk reviews, evaluates, and

recommends to the commission a bid or proposal from a trade

contractor or subcontractor but the commission requires another

bid or proposal to be accepted, the commission shall compensate

the construction manager-at-risk by a change in price, time, or

guaranteed maximum cost for any additional cost and risk that the

construction manager-at-risk may incur because of the

commission's requirement that another bid or proposal be

accepted.

(l) If a selected trade contractor or subcontractor defaults in

the performance of its work or fails to execute a subcontract

after being selected in accordance with this section, the

construction manager-at-risk may, without advertising, itself

fulfill the contract requirements or select a replacement trade

contractor or subcontractor to fulfill the contract requirements.

(m) If a fixed contract amount or guaranteed maximum price has

not been determined at the time the contract is awarded, the

penal sums of the performance and payment bonds delivered to the

commission must each be in an amount equal to the project budget,

as set forth in the request for qualifications. The construction

manager-at-risk shall deliver the bonds not later than the 10th

day after the date the construction manager-at-risk executes the

contract unless the construction manager-at-risk furnishes a bid

bond or other financial security acceptable to the commission to

ensure that the construction manager-at-risk will furnish the

required performance and payment bonds when a guaranteed maximum

price is established.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 9.06, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 7.41, eff.

June 18, 2003; Acts 2003, 78th Leg., ch. 1229, Sec. 2, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.782, eff. Sept.

1, 2003.

Sec. 2166.2533. COMPETITIVE SEALED PROPOSAL METHOD. (a) The

commission may select a contractor for a project using the

competitive sealed proposal method prescribed by this section.

(b) The commission shall select or designate an engineer or

architect to prepare construction documents for the project. The

selected or designated engineer or architect has full

responsibility for complying with Chapter 1001 or 1051,

Occupations Code, as applicable. If the engineer or architect is

not a full-time employee of the commission, the commission shall

select the engineer or architect on the basis of demonstrated

competence and qualifications as provided by Section 2254.004.

(c) The commission shall provide or contract for, independently

of the contractor, the inspection services, the testing of

construction materials engineering, and the verification testing

services necessary for acceptance of the facility by the

commission. The commission shall select those services for which

it contracts in accordance with Section 2254.004 and shall

identify them in the request for proposals.

(d) The commission shall prepare a request for competitive

sealed proposals that includes construction documents, selection

criteria, project scope, schedule, and other information that

contractors may require to respond to the request. The commission

shall state in the request for proposals all of the selection

criteria that will be used in selecting the successful offeror.

(e) The commission shall publish notice of the request for

proposals in a manner prescribed by the commission.

(f) The commission shall receive, publicly open, and read aloud

the names of the offerors. Within 45 days after the date of

opening the proposals, the commission shall evaluate and rank

each proposal submitted in relation to the published selection

criteria.

(g) The commission shall select the offeror that offers the best

value for the commission or using agency based on the published

selection criteria and on its ranking evaluation. The commission

shall first attempt to negotiate a contract with the selected

offeror. The commission and its engineer or architect may discuss

with the selected offeror options for a scope or time

modification and any price change associated with the

modification. If the commission is unable to reach a contract

with the selected offeror, the commission shall, formally and in

writing, end negotiations with that offeror and proceed to the

next offeror in the order of the selection ranking until a

contract is reached or all proposals are rejected.

(h) In determining the best value for the commission or using

agency, the commission is not restricted to considering price

alone but may consider any other factor stated in the selection

criteria.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 9.07, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 7.42, eff.

June 18, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.783, eff.

Sept. 1, 2003.

Sec. 2166.2535. CONSTRUCTION MANAGER-AGENT. (a) The commission

may use the construction manager-agent method for a project. In

using that method and in entering into a contract for the

services of a construction manager-agent, the commission shall

follow the procedures prescribed by this section.

(b) A construction manager-agent is a sole proprietorship,

partnership, corporation, or other legal entity that provides

consultation to the commission regarding construction,

rehabilitation, alteration, or repair of a facility. The

commission, when using the construction manager-agent method,

may, under the contract between the commission and the

construction manager-agent, require the construction

manager-agent to provide administrative personnel, equipment

necessary to perform duties under this section, and on-site

management and other services specified in the contract. A

construction manager-agent represents the commission in a

fiduciary capacity.

(c) Before or concurrently with selecting a construction

manager-agent, the commission shall select or designate an

engineer or architect who shall prepare the construction

documents for the project and who has full responsibility for

complying with Chapter 1001 or 1051, Occupations Code, as

applicable. If the engineer or architect is not a full-time

employee of the commission, the commission shall select the

engineer or architect on the basis of demonstrated competence and

qualifications as provided by Section 2254.004. A commission

engineer or architect may not serve, alone or in combination with

another person, as the construction manager-agent unless the

engineer or architect is hired to serve as the construction

manager-agent under a separate or concurrent procurement

conducted in accordance with this subchapter. This subsection

does not prohibit a commission engineer or architect from

providing customary construction phase services under the

engineer's or architect's original professional service agreement

in accordance with applicable licensing laws.

(d) The commission shall select a construction manager-agent on

the basis of demonstrated competence and qualifications in the

same manner as provided for the selection of engineers or

architects under Section 2254.004.

(e) When using the construction manager-agent method, the

commission shall procure, in accordance with applicable law and

in any manner authorized by this chapter, a general contractor,

trade contractors, or subcontractors who will serve as the prime

contractor for their specific portion of the work.

(f) The commission or the construction manager-agent shall

procure in accordance with Section 2254.004 all of the testing of

construction materials engineering, the inspection services, and

the verification testing services necessary for acceptance of the

facility by the commission.

Added by Acts 2003, 78th Leg., ch. 1229, Sec. 1, eff. Sept. 1,

2003.

Sec. 2166.254. REVIEW OF CERTAIN BIDS BY HISTORICAL COMMISSION.

(a) Before a contract is awarded for the major repair or

renovation of a state structure designated by the Texas

Historical Commission as a Recorded Texas Historic Landmark, the

commission shall forward to the Texas Historical Commission a

copy of bids received and an evaluation of the bidders'

qualifications.

(b) The Texas Historical Commission shall review the bids and

qualifications and recommend to the commission the bidder to

which the award should be made.

(c) The commission may award the contract to a bidder other than

the lowest bidder based on the Texas Historical Commission's

recommendation.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.255. AMOUNT OF CONTRACT. A contract may not be

awarded for an amount greater than the amount that the

comptroller certifies to be available for the project.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 9.08, eff.

Sept. 1, 2001.

Sec. 2166.2551. CONTRACT NOTIFICATION. The commission or an

agency whose project is exempted from all or part of this chapter

under Section 2166.003 shall provide written notice to the

Legislative Budget Board of a contract for a construction project

if the amount of the contract, including an amendment,

modification, renewal, or extension of the contract, exceeds

$14,000. The notice must be on a form prescribed by the

Legislative Budget Board and filed not later than the 10th day

after the date the agency enters into the contract.

Added by Acts 1999, 76th Leg., ch. 281, Sec. 10, eff. Sept. 1,

1999.

Sec. 2166.256. ACQUISITION OF ITEMS NOT FURNISHED UNDER

CONSTRUCTION CONTRACT. Equipment or furnishings not constructed

or installed under a construction contract shall be acquired

through regular state purchasing methods.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.257. CONTRACT PAYMENT ADMINISTRATION. (a) On receipt

of notice and itemized statements from the commission, the

comptroller shall:

(1) account for prior expenditures on behalf of a project as

expenditures from the project's appropriation, based on the

amount of those expenditures certified by the commission; and

(2) reserve from a project's appropriation an amount estimated

by the commission to be sufficient to cover contingencies over

the amounts obligated by contract or otherwise for:

(A) planning, engineering, and architectural work;

(B) site acquisition and development; and

(C) construction, equipment, and furnishings contracts.

(b) The money reserved under Subsection (a)(2) may be used only

if:

(1) the design professional or contractor recommends and

justifies the proposed contingency expenditures by submitting a

change order request;

(2) the proposed change order request is approved by the design

professional;

(3) the proposed change order request is approved by the using

agency and the agency makes a formal request for the allocation

of money from the contingency reserve; and

(4) the director of facilities construction and space management

appointed under Section 2152.104 investigates the nature of the

change order and concurs in the necessity of the proposed

expenditure or refuses to concur not later than the 15th day

after the date of receiving the request.

(c) If the director of facilities construction and space

management refuses to concur in a proposed contingency

expenditure, the using agency may appeal to the commission. The

commission's findings are final. The commission shall adopt rules

on the procedures for an appeal under this subsection.

(d) If an approved change order results in a reduction of

construction cost, the amount of the contingency reserve shall be

increased by the amount of the reduction.

(e) The comptroller shall issue warrants to pay progress

payments and final payments on construction under this chapter on

the commission's written approval.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.258. COMMON SURETY OR INSURER. (a) The commission or

an agency whose project is exempted from all or part of this

chapter under Section 2166.003 may negotiate an arrangement

advantageous to the state with a surety or an insurer, as

appropriate, authorized to do business in this state to furnish

bonds, insurance, or both that a contractor or subcontractor is

required to execute or carry to receive a contract or subcontract

on a project administered by the commission or other agency.

Text of subsec. (b) as amended by Acts 2001, 77th Leg., ch. 614,

Sec. 1

(b) In accordance with Section 1, Chapter 87, Acts of the 56th

Legislature, Regular Session, 1959 (Article 7.19-1, Vernon's

Texas Insurance Code), the commission or other agency may not

require a contractor or subcontractor for any public building or

other construction contract to obtain a surety bond from any

specific insurance or surety company, agent, or broker. To the

extent consistent with that law, the commission or other agency

may require a contractor or subcontractor to meet part or all of

the bonding or insurance requirements for the project under the

negotiated arrangement.

Text of subsec. (b) as amended by Acts 2001, 77th Leg., ch. 1422,

Sec. 9.09

(b) Except as provided by Subsection (c), notwithstanding

Section 1, Chapter 87, Acts of the 56th Legislature, Regular

Session, 1959 (Article 7.19-1, Vernon's Texas Insurance Code),

the commission or other agency may require a contractor or

subcontractor to meet part or all of the bonding or insurance

requirements for the project under the arrangement negotiated by

the commission or other agency.

Text of subsec. (c) as added by Acts 2001, 77th Leg., ch. 614,

Sec. 1

(c) For the purposes of this section, the General Services

Commission shall establish a program to provide surety technical

assistance services for the benefit of small businesses and

historically underutilized businesses. The commission may

contract with insurance companies, surety companies, agents, or

brokers to implement this program.

Text of subsec. (c) as added by Acts 2001, 77th Leg., ch. 1422,

Sec. 9.09

(c) To assist historically underutilized businesses, small

businesses, or any other businesses, if an agency by rule

requires a proposal guaranty as a condition for bidding on a

contract, the guaranty may be in the form of a:

(1) cashier's check or money order drawn on an account with a

financial entity determined by the agency;

(2) bid bond issued by a surety authorized to do business in

this state; or

(3) any other method approved by the agency.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 614, Sec. 1, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1422, Sec. 9.09, eff.

Sept. 1, 2001.

Sec. 2166.259. SMALL CONTRACTOR PARTICIPATION ASSISTANCE

PROGRAM. (a) This section applies only in relation to a public

works project that will involve a contract or aggregated multiple

contracts with an estimated cost of more than $1 million.

(b) The commission shall maintain a small contractor

participation assistance program to ensure full opportunity for

participation in public works projects by small contractors. The

program must include a:

(1) system for the centralized purchase of necessary insurance

coverage for the public works project that is required under

Subsection (c);

(2) public outreach plan to:

(A) provide public information about the program; and

(B) encourage small contractors to participate in the program;

(3) technical assistance plan to aid small contractors in

developing the skills necessary to participate in the program in

accordance with Subsection (d);

(4) financing assistance plan to provide administrative and

other assistance to small contractors in obtaining necessary

financing arrangements to make the participation of those

contractors possible; and

(5) method developed with guidance from the Texas Department of

Insurance to assist small contractors in:

(A) preparing bond application packages for public works

projects in a format acceptable to bond underwriters; and

(B) obtaining bonds required to participate in public works

projects.

(b-1) The commission shall designate a commission employee to

serve as small contractor participation assistance coordinator.

In addition to any other responsibilities, the coordinator shall:

(1) administer the small contractor participation assistance

program established under this section;

(2) with the assistance of the Texas Department of Insurance,

provide to small contractors technical assistance and training

related to preparing bond application packages and obtaining

bonds; and

(3) with the assistance of the facilities construction and space

management division of the commission, provide to small

contractors technical assistance related to participation in the

program.

(b-2) The small contractor participation assistance coordinator

shall submit an annual report describing the activities and

progress of the program to the governor, the lieutenant governor,

and the speaker of the house of representatives.

(b-3) Funding appropriated to the commission for the small

contractor participation assistance program may only be used for

that program.

(c) The commission shall provide for the centralized purchasing

of:

(1) workers' compensation insurance coverage;

(2) employer's liability insurance coverage;

(3) commercial general and excess liability coverage;

(4) payment and performance bonds; and

(5) other similar coverage the commission considers necessary

and reasonable for the public works project.

(d) A technical assistance plan adopted by the commission must

include information on and assistance in:

(1) bid estimation, the bidding process, scheduling, and the

understanding of bid documents;

(2) the reading of construction drawings and other analogous

documents;

(3) business accounting, bonds, and bond requirements;

(4) negotiation with general contractors;

(5) other technical and administrative matters considered

appropriate and necessary given the complexity and scope of the

public works project; and

(6) small contractor safety training to ensure compliance with

federal jobsite safety standards.

(e) The commission shall negotiate contracts with persons or

firms having expertise and any required license in the areas that

must be included in the commission's technical assistance plan to

provide the information and assistance.

(f) In this section:

(1) "Public works project" means a construction project designed

to serve the public necessity, use, or convenience that is

undertaken and executed by the commission, including a project

for the construction, alteration, or repair of a public building.

(2) "Small contractor" means a contractor that operates as a

small-business concern as defined by the Small Business Act (15

U.S.C. Chapter 14A).

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

521, Sec. 1, eff. September 1, 2007.

Sec. 2166.260. APPROVAL OF CERTAIN EXPENDITURES REQUIRED. A

state agency may not spend more than the amount authorized for

the cost of a project unless the governor and the Legislative

Budget Board approve the expenditure. Once the cost of a project

reaches the amount authorized for the project, each change to

approved project plans must be approved by the governor and the

Legislative Budget Board.

Added by Acts 2003, 78th Leg., ch. 309, Sec. 7.43, eff. June 18,

2003.

SUBCHAPTER G. UNIFORM GENERAL CONDITIONS IN STATE CONSTRUCTION

CONTRACTS

Sec. 2166.301. EXCEPTIONS. Sections 2166.303 and 2166.304 do

not apply to a contract made with a person subject to the safety

standards and administrative penalty provisions of Subchapter E,

Chapter 121, Utilities Code.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.26, eff.

Sept. 1, 1999.

Sec. 2166.302. ADOPTION OF CONDITIONS. (a) Except as provided

by Subsections (b) and (c), the commission shall adopt uniform

general conditions to be incorporated into all building

construction contracts made by the state, including a contract

for a project excluded from this chapter by Section 2166.003, but

not including a contract for a project excluded from this chapter

by Section 2166.004.

(b) The commission is not required to adopt uniform general

conditions for small construction projects, as defined by Section

2166.001.

(c) Subsection (a) does not apply to a project constructed by

and for the Texas Department of Transportation.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 7.44, eff.

June 18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.92, eff. June 14, 2005.

Sec. 2166.303. UNIFORM TRENCH SAFETY CONDITIONS. (a) The

uniform general conditions for a construction project in which

trench excavation will exceed a depth of five feet must require

that the bid documents provided to all bidders and the contract

include:

(1) a reference to the federal Occupational Safety and Health

Administration's standards for trench safety that will be in

effect during the construction of the project;

(2) a copy of the state's special shoring requirements, if any,

with a separate pay item for the special shoring requirements;

(3) a copy of geotechnical information obtained by the owner for

use by the contractor in the design of the trench safety system;

and

(4) a separate pay item for trench excavation safety protection.

(b) The separate pay item for trench safety is determined by the

linear feet of trench excavated. The separate pay item for the

state's special shoring requirements, if any, is determined by

the square feet of shoring used.

(c) In this section, "trench" has the meaning assigned by the

standards adopted by the federal Occupational Safety and Health

Administration.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.304. PRE-BID CONFERENCE. (a) A state agency may

require bidders to attend a pre-bid conference to coordinate a

geotechnical investigation of the project site by the bidders.

(b) In awarding a contract, an agency may not consider a bid

from a bidder who failed to attend a pre-bid conference required

under this section.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.305. REVIEW OF UNIFORM GENERAL CONDITIONS. (a) The

commission shall require a review of the uniform general

conditions of state building construction contracts whenever the

commission considers review worthwhile, but not less frequently

than once every five years.

(b) A committee appointed by the commission shall perform the

review. The committee consists of:

(1) the director of facilities construction and space management

appointed under Section 2152.104, who serves as the presiding

officer of the committee;

(2) six individuals appointed by the commission, one each from

the lists of nominees submitted respectively by the:

(A) president of the Texas Society of Architects;

(B) president of the Texas Society of Professional Engineers;

(C) presiding officer of the Executive Council of the Texas

Associated General Contractors Chapters;

(D) executive secretary of the Mechanical Contractors

Associations of Texas, Incorporated;

(E) executive secretary of the Texas Building and Construction

Trades Council; and

(F) president of the Associated Builders and Contractors of

Texas;

(3) one individual appointed by the commission representing an

institution of higher education, as defined by Section 61.003,

Education Code;

(4) one individual appointed by the commission representing a

state agency that has a substantial ongoing construction program;

(5) one individual appointed by the commission representing the

attorney general's office;

(6) one individual appointed by the commission representing the

interests of historically underutilized businesses; and

(7) two individuals appointed by the commission, each

representing a different minority contractors association.

(c) Members of the committee serve without compensation but may

be reimbursed for actual and necessary expenses.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 7.45, eff.

June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

495, Sec. 1, eff. September 1, 2007.

SUBCHAPTER H. PROJECT INSPECTION

Sec. 2166.351. DEFINITIONS. In this subchapter:

(1) "Detailed inspection" means close, technical, on-site

examination of materials, structure, and equipment and

surveillance of the quality and methods of work, performed by one

or more full-time personnel at the project site, to reasonably

ensure that the project is accomplished in compliance with

information in the contract documents and with good construction

practices.

(2) "General inspection" means the examination and inspection of

the project at periodic intervals by commission employees.

(3) "Professional inspection" means the periodic examination of

all elements of the project to reasonably ensure that they meet

the performance and design features and the technical and

functional requirements of the contract documents.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.352. CATEGORIES OF INSPECTION. The three categories

of inspection during construction are:

(1) detailed inspection;

(2) general inspection; and

(3) professional inspection.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.353. DETAILED INSPECTION. (a) The decision to

require a detailed inspection is in the commission's sole

discretion. The commission shall base its decision on the

project's size and complexity.

(b) The full cost of detailed inspection is a charge against the

project.

(c) A project construction inspector appointed by the design

professional with the commission's approval shall perform

detailed inspection.

(d) The project construction inspector shall:

(1) become thoroughly conversant with the drawings,

specifications, details, and general conditions for executing the

work;

(2) keep records of the work as required by the design

professional and the commission;

(3) make reports to the design professional with copies to the

commission and the using agency as required by the design

professional and the commission;

(4) maintain at the construction site copies of the records and

reports required under Subdivisions (2) and (3) with the plans,

specifications, shop drawings, change orders, and correspondence

dealing with the project;

(5) endeavor to ensure that the contractor is fulfilling the

requirements of the contract documents;

(6) endeavor to ensure that all authorized changes are properly

incorporated in the work and that a change is not made unless

properly authorized;

(7) notify the design professional if conditions encountered at

the project vary from the contract documents and comply with the

design professional's directives in endeavoring to correct those

conditions;

(8) review shop drawings in relation to their adaptability to

job conditions and advise the design professional in that regard;

(9) endeavor to ensure that materials and equipment furnished

comply with the specifications;

(10) ensure that records are kept on construction plans of the

principal elements of mechanical and electrical systems;

(11) ensure that accurate records are kept of all underground

utility installations at the project site, including existing

installations uncovered in the process of construction, so that

the information may be recorded on site plans or drawings that

may be established and maintained by the commission or the using

agency;

(12) keep a daily written log of all significant happenings on

the job, including the number of workers working each day and the

weather conditions during the day;

(13) observe and give prompt written notice to the construction

contractor's representative and the design professional of

noncompliance with contract documents on the part of the

contractor's representative and notify the design professional

and the commission of a failure to take corrective measures

promptly;

(14) initiate, attend, and participate in progress meetings and

inspections with the contractor;

(15) review every contractor's invoice against the value of

partially or fully completed work and the materials stored at the

project site before the invoice is forwarded to the design

professional and promptly notify the design professional of a

discrepancy between the review of the work and the invoice; and

(16) be responsible to the design professional for the proper

administration of the duties listed in this section and comply

with other instructions and assignments of the design

professional.

(e) If the commission requires detailed inspection of a

project's construction, the design professional shall select,

subject to the commission's approval, the project construction

inspector and is responsible for the proper administration of the

duties listed in Subsection (d). The design professional shall

pay the salary of the project construction inspector and shall be

reimbursed for the salary costs and the overhead expenses

directly applicable to the salary.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.354. GENERAL INSPECTION. (a) On a project for which

a project construction inspector is employed by a design

professional, the general inspector shall work with and through

the project construction inspector and the design professional.

On all other projects, the general inspector shall work with and

through the design professional and shall exercise the detailed

inspection functions the commission requires.

(b) The cost of general inspection is a charge against the

project.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.355. PROFESSIONAL INSPECTION; RELATED SERVICES. (a)

The design professional or the design professional's authorized

representative shall perform professional inspection.

(b) The design professional or the design professional's

authorized representative shall:

(1) assist the commission in obtaining proposals from

contractors and in awarding and preparing construction contracts;

(2) be responsible for interpretation of the contract documents

and changes made to the contract documents;

(3) provide an interpretation of plans and specifications as

required during construction;

(4) check and approve samples, schedules, shop drawings, and

other submissions only for conformance with the design concept of

the project and for compliance with the information in the

contract documents;

(5) approve or disapprove all change order requests and, subject

to Section 2166.257, prepare all change orders;

(6) assemble all written guarantees required of the contractors;

(7) make periodic visits to the project site to become generally

familiar with the progress and quality of the work and to

determine in general if the work is proceeding in accordance with

the contract documents;

(8) make a written inspection report after each visit to the

project site and send a copy of the report to the contractor and

the commission;

(9) keep the commission informed of the progress of the work and

endeavor to guard against defects and deficiencies in

contractors' work;

(10) determine periodically the amount owing to the contractors

and recommend to the commission payment of that amount; and

(11) conduct inspections to determine the dates of substantial

and final completion and notify the commission and the using

agency of the determination.

(c) The amount of time that on-site inspections under Subsection

(b)(7) take is computed by dividing the total compensation for

professional services, excluding payments for detailed

inspection, by 100, with the result expressed as the number of

hours to be devoted to on-site inspections, project conferences

with the contractor and others, and travel to and from those

inspections and conferences.

(d) A recommendation under Subsection (b)(10) constitutes a

representation to the commission that:

(1) based on observations and other pertinent information, the

work has progressed to the point indicated; and

(2) to the best of the design professional's knowledge,

information, and belief, the quality of the work is in accordance

with the plans, specifications, and contract documents.

(e) This section does not:

(1) require the design professional to assume responsibility for

or guarantee the complete adherence of the contractor to the

plans and specifications and contract documents; or

(2) make the design professional liable for defects in

construction.

(f) If a private design professional is retained, the fee paid

that design professional is considered to cover professional

inspection but not the additional cost of detailed inspection

beyond the administrative duties specifically encompassed by

Section 2166.353(e). If the commission's staff serves as design

professional, the commission is responsible for professional

supervision and the cost of supervision is a charge against the

project.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.356. FINAL INSPECTION; FINAL PAYMENT; INSPECTION

DURING GUARANTEE PERIOD. (a) The commission is responsible for

directing final payment for work done on each project. If on

final inspection of a project it determines that the plans,

specifications, contract, or change orders for the project have

not been fully complied with, the commission shall, until

compliance has occurred or adjustments satisfactory to the

commission have been made, refuse to direct final payment.

(b) Final inspection consists of an on-site inspection by the

design professional, a commission representative, a using agency

representative, and at least one representative of each

contractor.

(c) The commission shall schedule the final inspection not later

than the 10th day after the date the design professional notifies

the commission that the contract has been performed according to

the plans and specifications.

(d) On completion of the project, the commission shall release

the project to the using agency.

(e) The commission is responsible for inspecting the project

before the expiration of the guarantee period to observe defects

that may appear not later than the first anniversary of the date

the contract is completed. The commission shall give prompt

written notice to the contractor of defects that are due to

faulty materials or work. This subsection does not require the

contractor to assume responsibility for or guarantee defects

other than those due to faulty materials or work or failure on

the contractor's part to adhere to the contract documents.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER I. CONSERVATION OF ENERGY AND WATER

Sec. 2166.401. EVALUATION OF ENERGY ALTERNATIVES. (a) For each

project for which a project analysis is prepared under Subchapter

D and for which the construction, alteration, or repair involves

installing or replacing all or part of an energy system, energy

source, or energy-consuming equipment, the commission or the

private design professional retained by the commission shall

prepare a written evaluation of energy alternatives for the

project.

(b) The evaluation must include information about the economic

and environmental impact of various energy alternatives,

including an evaluation of economic and environmental costs both

initially and over the life of the system, source, or equipment.

(c) The evaluation must identify the best energy alternative for

the project considering both economic and environmental costs and

benefits.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.402. ENERGY OR WATER CONSERVATION STANDARDS FOR

ENTITIES OTHERWISE EXCLUDED FROM CHAPTER. (a) The governing

body of a state agency, commission, or institution that is exempt

from this chapter under Section 2166.003 shall adopt and publish

energy or water conservation design standards as provided by

Section 447.004 for a new building under the entity's authority.

The standards must be:

(1) consistent with those adopted by the commission for other

state buildings; and

(2) prepared in cooperation and consultation with the state

energy conservation office.

(b) The state energy conservation office shall assist the

governing body of a state agency, commission, or institution

subject to Subsection (a) in preparing energy conservation

standards by providing technical assistance and advice.

(c) The Texas Water Development Board shall assist the governing

body of a state agency, commission, or institution described by

Subsection (a) in preparing water conservation standards by

providing technical assistance and advice.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 573, Sec. 7, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1158, Sec. 58, eff. June

15, 2001.

Sec. 2166.403. ALTERNATIVE ENERGY AND ENERGY-EFFICIENT

ARCHITECTURAL AND ENGINEERING DESIGN IN NEW BUILDING

CONSTRUCTION. (a) This section applies to the construction of a

new state building, including a building construction project

otherwise exempt from this chapter under Section 2166.003.

(b) Except as provided by Subsection (c-1), during the planning

phase of the proposed construction, the commission, or the

governing body of the appropriate agency that is undertaking a

project otherwise exempt from this chapter under Section

2166.003, must present a detailed written evaluation at an open

meeting to verify the economic feasibility of:

(1) using energy-efficient architectural or engineering design

alternatives; or

(2) incorporating into the building's design and proposed energy

system alternative energy devices for space heating and cooling,

water heating, electrical loads, and interior lighting.

(b-1) A detailed written evaluation under Subsection (b) must be

made available to the public at least 30 days before the open

meeting at which it is presented.

(b-2) In each detailed written evaluation under Subsection (b),

the commission or governing body shall determine economic

feasibility for each function by comparing the estimated cost of

providing energy for all or part of the function using

conventional design practices and energy systems or operating

under conventional architectural or engineering designs with the

estimated cost of providing energy for all or part of the

function using alternative energy devices or operating under

alternative energy-efficient architectural or engineering designs

during the economic life of the building. The comptroller's

state energy conservation office, or its successor, must approve

any methodology or electronic software used by the commission or

governing body, or an entity contracting with the commission or

governing body, to make a comparison or determine feasibility

under this subsection.

(c) If the use of alternative energy devices or energy-efficient

architectural design alternatives for a particular function is

determined to be economically feasible under Subsection (b-2),

the commission or governing body shall include the use of

alternative energy devices or energy-efficient architectural

design alternatives for that function in the construction plans.

(c-1) For a project constructed by and for a state institution

of higher education, the governing body of the institution shall,

during the planning phase of the proposed construction for the

project, verify in an open meeting the economic feasibility of

incorporating into the building's design and proposed energy

system alternative energy devices for space heating and cooling

functions, water heating functions, electrical load functions,

and interior lighting functions. The governing body of the

institution shall determine the economic feasibility of each

function listed in this subsection by comparing the estimated

cost of providing energy for the function, based on the use of

conventional design practices and energy systems, with the

estimated cost of providing energy for the function, based on the

use of alternative energy devices, during the economic life of

the building.

(c-2) If the use of alternative energy devices for a specific

function is determined to be economically feasible under

Subsection (c-1), the governing body shall include the use of

alternative energy devices for that function in the construction

plans for the project.

(d) In this section:

(1) "Alternative energy" means a renewable energy resource. The

term includes solar energy, biomass energy, geothermal energy,

and wind energy.

(2) "Alternative energy collector" means an assembly, structure,

or design, including passive elements, used to absorb,

concentrate, convert, reflect, or otherwise capture or redirect

alternative energy for later use as thermal, mechanical, or

electrical energy.

(3) "Alternative energy device" means an alternative energy

collector or alternative energy storage mechanism that collects,

stores, or distributes alternative energy.

(4) "Alternative energy storage mechanism" means equipment,

components, or elements designed and used to store for later use

alternative energy captured by an alternative energy collector in

the form in which the energy will eventually be used or in an

intermediate form. The term includes thermal, electrochemical,

chemical, electrical, and mechanical storage mechanisms.

(5) "Biomass energy" means energy that is created in living

plants through photosynthesis.

(6) "Solar energy" means energy from the sun that may be

collected and converted into useful thermal, mechanical, or

electrical energy.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

856, Sec. 3, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

856, Sec. 4, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

856, Sec. 5, eff. June 17, 2005.

Sec. 2166.404. XERISCAPE ON NEW CONSTRUCTION. (a) The

commission, in consultation with the Texas Natural Resource

Conservation Commission, the Texas Department of Transportation,

and the Industry Advisory Committee, by rule shall adopt

guidelines for the required use of xeriscape on state property

associated with the construction of a new state building,

structure, or facility that begins on or after January 1, 1994,

including a project otherwise exempt from this chapter under

Section 2166.003.

(b) The guidelines adopted under this section must:

(1) establish standards for landscape design, installation, and

maintenance that result in water conservation, including the use

of appropriate plants, soil analysis, compost, efficient

irrigation systems, and other water-conserving practices;

(2) identify beneficial plant species;

(3) specify the maximum percentage of turf and the maximum

percentage of impervious surface allowed in a xeriscaped area;

(4) establish standards for selection and installation of turf;

(5) establish standards for land clearing;

(6) require preservation of existing native vegetation

identified as beneficial; and

(7) establish a monitoring program to ensure implementation of

and compliance with this section.

(c) The Industry Advisory Committee is composed of nine members

who are Texas residents appointed by the commission. Three

members must be nursery-product growers, three members must be

turf-growers, and three members must be landscape contractors.

The commission shall make appointments from a list of

recommendations submitted to the commission by the Texas

Association of Nurserymen for the nursery-product-grower

positions, the Texas Turf Association for the turf-grower

positions, and the Texas Association of Landscape Contractors for

the landscape-contractor positions. Appointments are for

staggered three-year terms arranged so that one person from each

group is appointed each year. The appointments to the committee

must reflect this state's gender and ethnic diversity.

(d) In this section, "xeriscape" means a landscaping method that

maximizes the conservation of water by using plants that are

appropriate to the site and efficient water-use techniques. The

term includes:

(1) planning and design;

(2) appropriate choice of plants;

(3) soil analysis;

(4) soil improvement using compost;

(5) efficient and appropriate irrigation;

(6) practical use of turf;

(7) appropriate use of mulches; and

(8) proper maintenance.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.405. XERISCAPE PHASE-IN. The commission shall develop

a five-year program for phasing in the use of xeriscape on state

property associated with a state-owned building, structure, or

facility on which construction began before January 1, 1994.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.406. ENERGY SAVINGS PERFORMANCE CONTRACTS. (a) In

this section, "energy savings performance contract" means a

contract for energy or water conservation measures to reduce

energy or water consumption or operating costs of governmental

facilities in which the estimated savings in utility costs

resulting from the measures is guaranteed to offset the cost of

the measures over a specified period. The term includes a

contract for the installation of:

(1) insulation of a building structure and systems within the

building;

(2) storm windows or doors, caulking or weather stripping,

multiglazed windows or doors, heat absorbing or heat reflective

glazed and coated window or door systems, or other window or door

system modifications that reduce energy consumption;

(3) automatic energy control systems, including computer

software and technical data licenses;

(4) heating, ventilating, or air-conditioning system

modifications or replacements that reduce energy or water

consumption;

(5) lighting fixtures that increase energy efficiency;

(6) energy recovery systems;

(7) electric systems improvements;

(8) water-conserving fixtures, appliances, and equipment or the

substitution of non-water-using fixtures, appliances, and

equipment;

(9) water-conserving landscape irrigation equipment;

(10) landscaping measures that reduce watering demands and

capture and hold applied water and rainfall, including:

(A) landscape contouring, including the use of berms, swales,

and terraces; and

(B) the use of soil amendments that increase the water-holding

capacity of the soil, including compost;

(11) rainwater harvesting equipment and equipment to make use of

water collected as part of a storm-water system installed for

water quality control;

(12) equipment for recycling or reuse of water originating on

the premises or from other sources, including treated municipal

effluent;

(13) equipment needed to capture water from nonconventional,

alternate sources, including air conditioning condensate or

graywater, for nonpotable uses;

(14) metering equipment needed to segregate water use in order

to identify water conservation opportunities or verify water

savings; or

(15) other energy or water conservation-related improvements or

equipment including improvements or equipment related to

renewable energy or nonconventional water sources or water reuse.

(b) Notwithstanding any other provision of this chapter, a state

agency, without the consent of the commission, may enter into an

energy savings performance contract in accordance with this

section.

(c) Each energy or water conservation measure must comply with

current local, state, and federal construction, plumbing, and

environmental codes and regulations. Notwithstanding Subsection

(a), an energy savings performance contract may not include

improvements or equipment that allow or cause water from any

condensing, cooling, or industrial process or any system of

nonpotable usage over which the public water supply system

officials do not have sanitary control to be returned to the

potable water supply.

(d) A state agency may enter into energy savings performance

contracts only with a person who is experienced in the design,

implementation, and installation of the energy or water

conservation measures addressed by the contract.

(e) Before entering into an energy savings performance contract,

a state agency shall require the provider of the energy or water

conservation measures to file with the agency a payment and

performance bond relating to the installation of the measures in

accordance with Chapter 2253. The agency may also require a

separate bond to cover the value of the guaranteed savings on the

contract.

(f) The state agency may enter into an energy savings

performance contract for a period of more than one year only if

the state agency finds that the amount the state agency would

spend on the energy or water conservation measures will not

exceed the amount to be saved in energy, water, wastewater, and

operating costs over 20 years from the date of installation.

(g) An energy savings performance contract with respect to

existing buildings or facilities may be financed:

(1) under a lease/purchase contract that has a term not to

exceed 20 years from the final date of installation and that

meets federal tax requirements for tax-free municipal leasing or

long-term financing, including a lease/purchase contract under

the master equipment lease purchase program administered by the

Texas Public Finance Authority under Chapter 1232;

(2) with the proceeds of bonds; or

(3) under a contract with the provider of the energy or water

conservation measures that has a term not to exceed the lesser of

20 years from the final date of installation or the average

useful life of the energy or water conservation or usage

measures.

(h) An energy savings performance contract shall contain

provisions requiring the provider of the energy or water

conservation measures to guarantee the amount of the savings to

be realized by the state agency under the contract. If the term

of the contract exceeds one year, the agency's contractual

obligation, including costs of design, engineering, installation,

and anticipated debt service, in any one year during the term of

the contract beginning after the final date of installation may

not exceed the total energy, water, wastewater, and operating

cost savings, including electrical, gas, water, wastewater, or

other utility cost savings and operating cost savings resulting

from the measures, as determined by the state agency in this

subsection, divided by the number of years in the contract term.

(i) An energy savings performance contract shall be let

according to the procedures established for procuring certain

professional services by Section 2254.004. Notice of the request

for qualifications shall be given in the manner provided by

Section 2156.002. The State Energy Conservation Office shall

establish guidelines and an approval process for awarding energy

savings performance contracts. The guidelines adopted under this

subsection must require that the cost savings projected by an

offeror be reviewed by a licensed professional engineer who has a

minimum of three years of experience in energy calculation and

review, is not an officer or employee of an offeror for the

contract under review, and is not otherwise associated with the

contract. In conducting the review, the engineer shall focus

primarily on the proposed improvements from an engineering

perspective, the methodology and calculations related to cost

savings, increases in revenue, and, if applicable, efficiency or

accuracy of metering equipment. An engineer who reviews a

contract shall maintain the confidentiality of any proprietary

information the engineer acquires while reviewing the contract.

An energy savings performance contract may not be entered into

unless the contract has been approved by the State Energy

Conservation Office. Sections 1001.053 and 1001.407, Occupations

Code, apply to work performed under the contract.

(j) The legislature shall base an agency's appropriation for

energy, water, and wastewater costs during a fiscal year on the

sum of:

(1) the agency's estimated energy, water, and wastewater costs

for that fiscal year; and

(2) if an energy savings performance contract is in effect, the

agency's estimated net savings resulting from the contract during

the contract term, divided by the number of years in the contract

term.

Added by Acts 1997, 75th Leg., ch. 1142, Sec. 3, eff. June 19,

1997. Amended by Acts 1999, 76th Leg., ch. 361, Sec. 3, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 573, Sec. 9, 13, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1319, Sec. 3, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 1310, Sec. 58, 121(14), eff.

June 20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

527, Sec. 3, eff. June 16, 2007.

Sec. 2166.408. EVALUATION OF ARCHITECTURAL AND ENGINEERING

DESIGN ALTERNATIVES. (a) For each project for which a project

analysis is prepared under Subchapter D and for which

architectural or engineering design choices will affect the

energy-efficiency of the building, the commission or the private

design professional retained by the commission shall prepare a

written evaluation of energy-efficient architectural or

engineering design alternatives for the project.

(b) The evaluation must include information about the economic

and environmental impact of various energy-efficient

architectural or engineering design alternatives, including an

evaluation of economic and environmental costs both initially and

over the life of the architectural or engineering design.

(c) The evaluation must identify the best architectural and

engineering designs for the project considering both economic and

environmental costs and benefits.

Added by Acts 2005, 79th Leg., Ch.

856, Sec. 6, eff. June 17, 2005.

SUBCHAPTER J. ACQUISITION OF EXISTING BUILDINGS

Sec. 2166.451. ACQUISITION OF HISTORIC STRUCTURES. (a) In

acquiring real property, each using agency shall first consider a

building that is designated as a historic structure under Section

442.001 or a building that has been designated a landmark by the

local governing authority if:

(1) the building meets requirements and specifications; and

(2) the cost is not substantially higher than that of other

available structures that meet requirements and specifications.

(b) If the using agency rejects acquisition of a historic

structure because of the structure's cost, the agency shall

forward to the commission for inclusion in the project analysis

for the new construction or acquisition a comparison of the cost

of the new construction or acquisition with the cost of the

purchase and rehabilitation of the historic structure.

(c) In determining the feasibility of acquiring a historic

structure, the using agency shall evaluate the possibility of

providing the space needed by the agency by combining new

construction with acquisition of the historic structure.

(d) On request of the using agency, the commission shall assist

the agency in evaluating the feasibility of acquiring a historic

structure and in preparing the information required by Subsection

(b).

(e) The commission shall comply with Subsections (a)-(c) for a:

(1) project for which it is the using agency; or

(2) multiagency state office building for which it serves as the

coordinating authority.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.08(a),

eff. Sept. 1, 1997.

Sec. 2166.452. ACQUISITION OF EXISTING BUILDING AS ALTERNATIVE

TO NEW CONSTRUCTION. (a) If the legislature authorizes the

issuance of bonds by the Texas Public Finance Authority to

construct one or more buildings and improvements in a county, the

commission may solicit and receive proposals, using the same

procedures that apply to the purchase of other real property, for

the purchase of one or more existing buildings with bond

proceeds. If the commission's evaluation of the proposals

demonstrates that purchase of one or more existing buildings is

an appropriate and financially advantageous means of meeting all

or part of the state's office space needs in that county, the

commission shall certify that fact to the authority and request

the authority to issue all or part of its bonds previously

authorized by the legislature for that purpose.

(b) The commission shall determine financial advantage under

Subsection (a) after comparing construction and purchase as

fairly as possible. In making its determination, the commission

shall impute value and consider factors as it considers

appropriate, including consideration of the:

(1) estimated cost of construction and of acquiring land for the

construction;

(2) anticipated purchase price of one or more existing

buildings;

(3) estimated cost of converting one or more existing buildings

to state building specifications, including reconstruction costs

only when reconstruction is necessary;

(4) efficiency and suitability of an existing building's space

as configured for state use;

(5) estimated occupancy dates for proposed construction compared

with estimated occupancy dates for an existing building;

(6) value of an existing building's location, parking,

landscaping, and other enhancements;

(7) remaining useful life of mechanical components of an

existing building; and

(8) estimated cost of maintenance and operations, including the

cost of telecommunications services, for each option considered

by the commission.

(c) On a determination under Subsection (a) that a purchase is

more advantageous to the state, the commission may abandon

construction plans. If additional costs, over available bond

proceeds, must be incurred to accomplish the purchase and any

necessary renovation of the purchased property, the commission

may use available appropriated money and request additional bonds

of the Texas Public Finance Authority in an amount of up to five

percent of the acquisition cost for that purpose.

(d) A purchase under this section must be approved by the

legislature if it is in session or by the Legislative Budget

Board if the legislature is not in session.

(e) A person from whom real property or an existing building or

other improvement is purchased under this section shall provide

to the commission the name and the last known address of each

person who:

(1) owns record legal title to the real property or building or

other improvement; or

(2) owns a beneficial interest in the real property or building

or other improvement through a trust, nominee, agent, or other

legal entity.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.453. ACQUISITION OF REAL PROPERTY AS ALTERNATIVE TO

LEASING SPACE. (a) This section applies only to meeting space

needs of one or more state agencies in a county in which the

state leases 50,000 square feet or more of space.

(b) The commission may meet space needs of one or more state

agencies that are being met through leased space by purchasing or

constructing one or more buildings under this section. The

purchase or construction of a building may include the purchase

of the building's grounds and related improvements. The purchase

or construction of a building under this section must be:

(1) financed through bonds issued by the Texas Public Finance

Authority; and

(2) approved by the legislature if it is in session or by the

Legislative Budget Board if the legislature is not in session.

(c) The commission may purchase or construct a building under

this section only if the commission determines that the projected

annual total space occupancy costs of the purchased or

constructed space will not exceed, over the term of the bonded

indebtedness, the projected annual total space occupancy costs of

meeting the same space needs through leased space.

(d) If the commission makes the necessary determination under

Subsection (c) and the purchase or construction is approved under

Subsection (b), the Texas Public Finance Authority shall issue

and sell bonds to finance the purchase or construction under

Chapter 1232, and the commission may purchase or construct the

building under that chapter and other applicable law.

(e) The limitation prescribed by Section 1232.102 relating to

the location of a building for which bonds may be issued and sold

does not apply to financing the purchase or construction of a

building under this section.

(f) A person from whom real property or an existing building or

other improvement is purchased under this section shall provide

to the commission the name and the last known address of each

person who:

(1) owns record legal title to the real property or building or

other improvement; or

(2) owns a beneficial interest in the real property or building

or other improvement through a trust, nominee, agent, or other

legal entity.

(g) If a state agency vacates leased space to move into space in

a building purchased or constructed under this section or if the

leased space itself is purchased under this section, the money

specifically appropriated by the legislature or the money

available to and budgeted by the agency for lease payments for

the leased space for the remainder of the biennium may be used

only for rental or installment payments for the purchased or

constructed space under Section 1232.116(b) and for the payment

of operating expenses for the purchased or constructed space that

are incurred by the commission. The comptroller may adopt rules

for the administration of this subsection.

(h) In this section, "total space occupancy costs" include:

(1) for leased space, the direct cost of the lease payments for

the space;

(2) for purchased or constructed space, the direct cost of

rental or installment payments for the space under Section

1232.116(b);

(3) the cost of necessary renovations;

(4) operating costs, including janitorial and utility costs; and

(5) for purchased or constructed space, the cost of maintaining

a cash replacement reserve sufficient to service structural

maintenance requirements reflecting the expected performance life

of the major capital expense items of the building for the term

of the bonded indebtedness.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 999, Sec. 1, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1420, Sec. 8.241, eff.

Sept. 1, 2001.

For expiration of Section 2166.454, see Subsection (c).

Sec. 2166.454. PURCHASING OR OBTAINING MORE FAVORABLE LEASE WITH

OPTION TO PURCHASE AGREEMENTS WITH REGARD TO CERTAIN LEASED

SPACE. (a) This section and Sections 2166.4541 and 2166.4542

apply only in relation to space currently occupied by a state

agency under one of seven lease with an option to purchase

agreements:

(1) entered into by the state before December 1994, for the

benefit of the Texas Commission on Environmental Quality or its

predecessor agency, the office of the attorney general, the

successor of the Department of Human Services, the Department of

Family and Protective Services, or the Texas Department of

Transportation; and

(2) under which the state may acquire title to the space by

paying the purchase price remaining under the terms of the

agreement on September 1 of an odd-numbered year.

(b) If the commission determines that it is advantageous to the

state, the commission may:

(1) request the Texas Public Finance Authority to issue revenue

bonds to finance the purchase of any or all of the space to which

this section applies in accordance with Section 2166.4542 and

Chapter 1232, if the commission determines that it is more

advantageous to the state to purchase the space than to enter

into a more favorable lease with an option to purchase agreement

under Section 2166.4541 for that space; or

(2) enter into a more favorable lease with an option to purchase

agreement with regard to any or all of the space to which this

section applies by taking the actions authorized by Section

2166.4541 under the conditions prescribed by Section 2166.4541,

if the commission determines that it is more advantageous to the

state to enter into a more favorable lease with an option to

purchase agreement for that space than to purchase the space

under Section 2166.4542 and Chapter 1232.

(c) This section expires September 2, 2008, except that this

section is continued in effect after that date for the limited

purpose of applying with regard to any transaction authorized by

this section and Section 2166.4541 or 2166.4542 that occurs

before that date.

Added by Acts 2005, 79th Leg., Ch.

1310, Sec. 1, eff. June 18, 2005.

For expiration of Section 2166.4541, see Subsection (g).

Sec. 2166.4541. ENTERING INTO MORE FAVORABLE LEASE WITH OPTION

TO PURCHASE AGREEMENTS. (a) Subject to Section 2166.454(b), the

commission may issue sale and lease purchase revenue obligations

in accordance with this section and use the proceeds of the

revenue obligations to:

(1) pay the commission's expenses in connection with issuing the

revenue obligations;

(2) purchase any or all of the space described by Section

2166.454(a) according to the terms of the applicable existing

lease with an option to purchase agreement or agreements; and

(3) if it is advisable to make capital improvements to the

space, pay for making the capital improvements.

(b) The revenue obligations issued under Subsection (a) must be

paid in their entirety immediately after issuance by using the

proceeds of the concurrent sale of the space by the commission to

a third party who agrees to lease the space back to the state

with an option to purchase under the following conditions:

(1) the term of the new lease with an option to purchase

agreement does not exceed the remaining term on the applicable

existing lease with an option to purchase agreement, as of the

date on which the transactions described by this section occur;

and

(2) the cost to the state under the new lease with an option to

purchase agreement is less than the cost to the state under the

existing lease with an option to purchase agreement and the

difference in cost justifies any costs incurred by the commission

and the state in taking actions under this section with regard to

the space.

(c) The commission shall obtain the approval of the Bond Review

Board before issuing a sale and lease purchase revenue obligation

under this section.

(d) Any sale and lease purchase revenue obligations issued by

the commission under this section and any lease with an option to

purchase agreement entered into under this section must be

submitted to the attorney general for review and approval. If the

attorney general determines that the obligation or agreement, as

applicable, entered into under this section complies with this

section, the attorney general shall approve the issuance of the

obligation or the agreement, as applicable. On approval by the

attorney general, the obligation or agreement, as applicable, is

incontestable for any cause.

(e) A sale and lease purchase revenue obligation issued under

this section is not a debt of the state or any state agency, is

not a pledge of the faith and credit or the taxing power of the

state, and may be paid only from the proceeds of the concurrent

sale of the space to which the sale and lease purchase revenue

obligation relates. A sale and lease purchase revenue obligation

issued under this section must contain a statement to that

effect.

(f) A lease with an option to purchase agreement entered into

under this section must contain a statement that the agreement is

not a debt of the state or any state agency and is contingent on

continued legislative appropriations for making the lease

payments.

(g) This section expires September 2, 2008, except that this

section is continued in effect after that date for the limited

purpose of applying with regard to any transaction authorized by

Section 2166.454 and this section that occurs before that date.

Added by Acts 2005, 79th Leg., Ch.

1310, Sec. 1, eff. June 18, 2005.

For expiration of Section 2166.4542, see Subsection (e).

Sec. 2166.4542. PURCHASING CERTAIN LEASED SPACE. (a) Subject

to Section 2166.454(b), the commission may purchase any or all of

the space described by Section 2166.454(a) in accordance with

this section and Chapter 1232.

(b) The commission shall request the Texas Public Finance

Authority to issue revenue obligations to finance the purchase

price of any or all of the space described by Section 2166.454(a)

that the commission elects to purchase under this section. The

authority shall issue the revenue obligations in accordance with

and subject to all provisions of Chapter 1232 applicable to

revenue obligations, including all provisions relating to

ensuring that the revenue obligations are paid, except that

Section 1232.108(2) does not apply.

(c) The authority shall issue the revenue obligations in amounts

sufficient to:

(1) pay the authority's expenses in connection with issuing the

revenue obligations;

(2) pay the purchase price of the space described by Section

2166.454(a) included in the request of the commission according

to the terms of the applicable existing lease with an option to

purchase agreement or agreements; and

(3) if the commission considers it advisable to make capital

improvements to the space, pay for making the capital

improvements.

(d) At the time that a building is purchased under this section,

money specifically appropriated by the legislature to an agency

occupying space in the building for lease payments under the

applicable lease with an option to purchase agreement, or the

money available to and budgeted by the agency for that purpose,

shall be transferred to the commission and used by the commission

only to make the required lease or rental payments to the

authority during the remainder of the state fiscal biennium

during which the building was purchased under this section.

(e) This section expires September 2, 2008, except that this

section is continued in effect after that date for the limited

purpose of applying with regard to any transaction authorized by

Section 2166.454 and this section that occurs before that date.

Added by Acts 2005, 79th Leg., Ch.

1310, Sec. 1, eff. June 18, 2005.

SUBCHAPTER K. MONUMENTS, MEMORIALS, AND HISTORIC SITES

Sec. 2166.501. MONUMENTS AND MEMORIALS. (a) A monument or

memorial for Texas heroes of the Confederate States of America or

the Texas War for Independence or to commemorate another event or

person of historical significance to Texans and this state may be

erected on land owned or acquired by the state or, if a suitable

contract can be made for permanent preservation of the monument

or memorial, on private property or land owned by the federal

government or other states.

(b) The graves of Texans described by Subsection (a) may be

located and marked.

(c) The commission shall maintain a monument or memorial erected

by this state to commemorate the centenary of Texas'

independence.

(d) Before the erection of a new monument or memorial, the

commission must obtain the approval of the Texas Historical

Commission regarding the form, dimensions, and substance of, and

inscriptions or illustrations on, the monument or memorial.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.5011. REMOVAL, RELOCATION, OR ALTERATION OF A MONUMENT

OR MEMORIAL. (a) In this section, "monument or memorial" means

a permanent monument, memorial, or other designation, including a

statue, portrait, plaque, seal, symbol, building name, or street

name, that:

(1) is located on state property; and

(2) honors a citizen of this state for military or war-related

service.

(b) Notwithstanding any other provision of this code, a monument

or memorial may be removed, relocated, or altered only:

(1) by the legislature;

(2) by the Texas Historical Commission;

(3) by the State Preservation Board; or

(4) as provided by Subsection (c).

(c) A monument or memorial may be removed, relocated, or altered

in a manner otherwise provided by this code as necessary to

accommodate construction, repair, or improvements to the monument

or memorial or to the surrounding state property on which the

monument or memorial is located. Any monument or memorial that is

permanently removed under this subsection must be relocated to a

prominent location.

Added by Acts 2001, 77th Leg., ch. 377, Sec. 7, eff. Sept. 1,

2001.

Sec. 2166.502. CONTRACTS WITH TEXAS HISTORICAL COMMISSION. The

commission may negotiate and contract with the Texas Historical

Commission to assist and advise the commission with regard to

the:

(1) proper monuments and memorials to be erected, repaired, or

moved to new locations;

(2) selection of sites for those monuments and memorials; and

(3) locating and marking of graves.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2166.503. ACQUISITION OF ARCHAEOLOGICAL, PALEONTOLOGICAL,

AND HISTORIC SITES. (a) The commission may acquire by gift,

devise, purchase, or exercise of its general power of eminent

domain land in this state on which is located:

(1) a building, site, or landmark of statewide historical

significance associated with historic events or personalities;

(2) a prehistoric ruin;

(3) a burial ground;

(4) an archaeological site;

(5) a vertebrate paleontological site; or

(6) a site containing fossilized footprints, an inscription made

by human agency, or another archaeological, paleontological, or

historic feature.

(b) For a historic site, building, or structure, the commission

may exercise the power of eminent domain under Subsection (a)

only on a proper showing that the exercise is necessary to

prevent destruction or deterioration of the historic site,

building, or structure.

(c) The commission may request from the Texas Historical

Commission a certification or authentication of the worthiness of

preservation of a feature listed in Subsection (a).

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER L. SPECIAL USES AND FACILITIES

Sec. 2166.551. CHILD CARE FACILITY IN STATE BUILDING. (a) The

commission, in consultation with the Child Care Advisory

Committee, shall determine whether a child care facility may be

included in a state-owned office building constructed after

September 1, 1989, that contains 100,000 square feet or more of

net usable space.

(b) Before developing a rehabilitation or renovation plan for a

project to rehabilitate or renovate substantially an existing

state-owned office building containing 100,000 square feet or

more of net usable space, the commission, in consultation with

the Child Care Advisory Committee, shall determine whether a

child care facility may be included in the rehabilitation or

renovation project.

(c) The commission shall include a child care facility in a

construction, rehabilitation, or renovation project if the

commission, in consultation with the Child Care Advisory

Committee, determines that the child care facility should be

included.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 761, Sec. 12, eff.

Sept. 1, 2001.

Sec. 2166.552. FINE ARTS PROJECTS. (a) A using agency that

requests a project analysis by the commission for a building

construction project that is estimated to cost more than $250,000

may specify in the general description of the project that up to

one percent of the amount of the original project cost estimate

be spent for fine arts projects at or near the site of the

project. The using agency may consult the Texas Commission on the

Arts in preparing the general description of the project.

(b) The using agency, the commission, and the Texas Commission

on the Arts may conduct a public hearing to take testimony from

interested persons regarding the costs and benefits of using a

portion of the cost of the project for fine arts projects.

(c) The commission shall initiate negotiations for and enter

into a memorandum of understanding with the Texas Commission on

the Arts to establish guidelines for implementing this section.

The memorandum of understanding must be adopted by the governing

bodies of the commission and the Texas Commission on the Arts.

After a memorandum of understanding is adopted, the Texas

Commission on the Arts shall publish the memorandum of

understanding in the Texas Register.

(d) If the legislature authorizes and appropriates money for a

fine arts project, the commission shall cooperate with the Texas

Commission on the Arts and consult it for advice in determining

how to use the money appropriated for the fine arts project.

(e) In selecting a fine arts project, emphasis should be placed,

whenever feasible, on works by living Texas artists.

Consideration shall be given to artists of all ethnic origins.

(f) This section does not limit, restrict, or prohibit the

commission from including expenditures for fine arts in its

original project cost estimate.

(g) In this section, "fine arts project" includes murals,

fountains, mosaics, and other aesthetic improvements.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.06(b),

eff. Sept. 1, 1997.

Sec. 2166.553. ACQUISITION AND CONSTRUCTION OF BUILDINGS FOR

HEALTH AND HUMAN SERVICES AGENCIES. (a) The commission may not

acquire or approve construction of a building, including a

building the acquisition or construction of which is financed

under Chapter 1232, to serve the needs of a single health and

human services agency unless the agency can provide a reason to

the commission for not sharing space in the building with one or

more other health and human services agencies.

(b) In this section, "health and human services agency" means

the:

(1) Interagency Council on Early Childhood Intervention

Services;

(2) Texas Department on Aging;

(3) Texas Commission on Alcohol and Drug Abuse;

(4) Texas Commission for the Blind;

(5) Texas Commission for the Deaf and Hard of Hearing;

(6) Texas Department of Health;

(7) Texas Department of Human Services;

(8) Texas Department of Mental Health and Mental Retardation;

(9) Texas Rehabilitation Commission; and

(10) Department of Protective and Regulatory Services.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 53, Sec. 2, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 8.242, eff. Sept.

1, 2001.



CHAPTER 2167. LEASE OF SPACE FOR STATE AGENCIES

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE D. STATE PURCHASING AND GENERAL SERVICES

CHAPTER 2167. LEASE OF SPACE FOR STATE AGENCIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2167.001. APPLICABILITY. (a) This chapter applies to:

(1) office space;

(2) warehouse space;

(3) laboratory space;

(4) storage space exceeding 1,000 gross square feet;

(5) boat storage space;

(6) aircraft hangar space other than hangar space and adjacent

space leased by the State Aircraft Pooling Board at

Austin-Bergstrom International Airport and operated for the

purpose of providing air transportation services for the State of

Texas;

(7) vehicle parking space; and

(8) a combination of those kinds of space.

(b) This chapter does not apply to:

(1) radio antenna space;

(2) residential space for a Texas Department of Mental Health

and Mental Retardation program;

(3) residential space for a Texas Youth Commission program;

(4) space to be used for less than one month for meetings,

conferences, conventions, seminars, displays, examinations,

auctions, or similar purposes;

(5) district office space for members of the legislature;

(6) space used by the Texas Workforce Commission;

(7) residential property acquired by the Texas Department of

Housing and Community Affairs or the Texas State Affordable

Housing Corporation that is offered for sale or rental to

individuals and families of low or very low income or families of

moderate income;

(8) except as provided by Section 2167.007, classroom and

instructional space for an institution of higher education; or

(9) space leased by the Texas Veterans Commission to administer

the veterans employment services program.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 2, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1286, Sec. 1, eff. June

18, 1999; Acts 2003, 78th Leg., ch. 309, Sec. 4.01, eff. June 18,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1385, Sec. 9, eff. June 19, 2009.

Sec. 2167.0011. DEFINITION. In this chapter, "commission" means

the Texas Facilities Commission.

Added by Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.32, eff. September 1, 2007.

Sec. 2167.002. PREREQUISITES FOR LEASING SPACE. The commission

may lease space for a state agency in accordance with this

chapter and the agency's specifications if:

(1) state-owned space is not otherwise available to the agency;

and

(2) the agency has verified it has money available to pay for

the lease.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2167.0021. BEST VALUE STANDARD FOR LEASE OF SPACE. (a)

The commission shall lease space for the use of a state agency on

the basis of obtaining the best value for the state.

(b) The commission shall adopt rules establishing guidelines for

the determination of best value in a lease contract. In

determining the best value, the commission may consider:

(1) the cost of the lease contract;

(2) the condition and location of lease space;

(3) utility costs;

(4) access to public transportation;

(5) parking availability;

(6) security;

(7) telephone service availability;

(8) indicators of probable lessor performance under the

contract, such as the lessor's financial resources and the

lessor's experience;

(9) compliance with the architectural barriers law, Article

9102, Revised Statutes; and

(10) other relevant factors.

(c) This section does not prohibit the commission from leasing

space from the offeror that offers the space at the lowest cost

if the commission determines that doing so obtains the best value

for the state.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 10.01, eff. Sept.

1, 2001.

Sec. 2167.003. FIRST CONSIDERATION TO HISTORIC STRUCTURE. (a)

In leasing space for the use of a state agency, the commission or

the private brokerage or real estate firm assisting the

commission shall give first consideration to a building that is

designated as a historic structure under Section 442.001 or to a

building that has been designated a landmark by a local governing

authority, if:

(1) the building meets requirements and specifications; and

(2) the cost is not substantially higher than the cost for other

available buildings that meet requirements and specifications.

(b) When it considers leasing space for a state agency, the

commission or the private brokerage or real estate firm assisting

the commission shall notify each individual and organization that

is:

(1) on a list furnished to the commission by the Texas

Historical Commission under Section 442.005; and

(2) in the county in which the commission is considering leasing

space.

(c) Repealed by Acts 2003, 78th Leg., ch. 309, Sec. 4.07(1).

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.08(b),

eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1422, Sec. 10.02,

eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 309, Sec. 4.07(1),

eff. June 18, 2003.

Sec. 2167.004. LEASING SPACE FOR HEALTH AND HUMAN SERVICES

AGENCIES. (a) Notwithstanding any other provision of this

chapter or of Subchapter C, Chapter 2165, the commission may not

lease office space to serve the needs of any health and human

services agency unless the Health and Human Services Commission

has approved the office space for the agency.

(b) Repealed by Acts 2003, 78th Leg., ch. 309, Sec. 4.07(2).

(c) In this section, "health and human services agency" has the

meaning assigned by Section 531.001.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.09(a),

eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1460, Sec. 3.12,

eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 309, Sec. 4.07(2),

eff. June 18, 2003.

Sec. 2167.005. DELEGATION OF AUTHORITY TO STATE AGENCIES. (a)

The commission may delegate to a state agency, including an

institution of higher education, the authority to enter into

lease contracts for space.

(b) Any reports on the lease contracts made under this delegated

authority shall be required annually.

(c) If information to be included in the report is also included

in another report to be made by the institution of higher

education to another state agency, the commission, the agency

receiving the other report, and the institution of higher

education shall enter into a memorandum of understanding

concerning the information to be reported in order to enable the

institution of higher education to provide the required

information in the most cost-effective manner taking into account

the costs to each affected agency.

(d) The commission may revoke a delegation of authority made

under this section.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.10(a),

eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 188, Sec. 4.02,

eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1422, Sec. 10.03,

eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 309, Sec. 4.02,

eff. June 18, 2003.

Sec. 2167.0051. CLASSROOM AND INSTRUCTIONAL SPACE. (a) An

institution of higher education may not lease classroom and

instructional space unless the portion of the building to be used

by the institution complies with the applicable standards and

specifications under the architectural barriers law, Article

9102, Revised Statutes.

(b) An institution of higher education may lease classroom and

instructional space through competitive bidding in accordance

with Section 2167.053 or through competitive sealed proposals in

accordance with Section 2167.054 or may negotiate for that space

on making a determination that competition is not available and

shall include provisions to obtain a lease contract for classroom

and instructional space in accordance with Section 2167.055.

Added by Acts 1999, 76th Leg., ch. 1286, Sec. 2, eff. June 18,

1999.

Sec. 2167.006. ELIMINATION OF BARRIERS TO PERSONS WITH

DISABILITIES IN LEASED BUILDINGS. (a) The commission may not

enter a lease contract under this chapter unless it complies with

the architectural barriers law, Article 9102, Revised Statutes.

(b) A state agency, including an institution of higher

education, may not enter a lease contract under Section 2167.005

unless the agency complies with the architectural barriers law,

Article 9102, Revised Statutes.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 10.04, eff.

Sept. 1, 2001.

Sec. 2167.007. LEASING SERVICES TO STATE AGENCIES. (a) This

chapter does not prohibit the commission from providing leasing

services to a state agency otherwise excluded from its

requirements.

(b) Services performed under Subsection (a) are not subject to

the interagency cooperation law, Chapter 771.

(c) The commission may establish a system of charges and

billings to assure the recovery of the cost of providing services

under Subsection (a) and may submit, after the close of each

month, a purchase voucher or journal voucher to an agency for

which services were provided.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 4.03, eff.

June 18, 2003.

Sec. 2167.008. RULES. The commission shall adopt rules

necessary to administer this chapter.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2167.009. CONSIDERATION TO MILITARY INSTALLATION. In

leasing space for the use of a state agency, the commission or

the private brokerage or real estate firm assisting the

commission shall give consideration to a federally owned or

operated military installation or facility.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 8, eff. May 27,

2003.

SUBCHAPTER B. PROCEDURES FOR LEASING SPACE; LEASE CONTRACT

Sec. 2167.051. LEASING SPACE FROM ANOTHER GOVERNMENTAL ENTITY.

Space may be leased:

(1) through an interagency contract from another state agency;

or

(2) through a negotiated contract from:

(A) the federal government;

(B) a political subdivision, including a county, municipality,

school district, water or irrigation district, hospital district,

council of governments, or regional planning commission;

(C) a statewide Texas public retirement system in a commercial

building that is completely owned, directly or indirectly, by the

retirement system; or

(D) a children's advocacy center established under Subchapter E,

Chapter 264, Family Code.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 341, Sec. 1, eff.

Sept. 1, 1997.

Sec. 2167.052. LEASING SPACE FROM PRIVATE SOURCE. (a) Space

may be leased from a private source through:

(1) competitive bidding;

(2) competitive sealed proposals under Section 2167.054; or

(3) direct negotiation.

(b) The commission may negotiate for space on making a written

determination that competition is not available.

(c) The commission shall use the method for leasing space that

provides the best value for the state.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 10.05, eff.

Sept. 1, 2001.

Sec. 2167.053. LEASING SPACE THROUGH COMPETITIVE BIDDING. (a)

When space is leased through competitive bidding, the commission

shall determine the bid that provides the best value for the

state after considering moving costs, the cost of time lost in

moving, the cost of telecommunications services, and other

relevant factors.

(b) The commission shall send to the leasing state agency:

(1) a copy of all bids received; and

(2) the commission's recommended award.

(c) If, after review of the bids and evaluation of all relevant

factors, the leasing state agency's opinion is that the bid

selected by the commission is not the bid that provides the best

value for the state, it may file with the commission a written

recommendation that the award be made to a bidder other than the

commission's recommended bidder. The leasing state agency's

recommendation must contain the agency's justification for its

recommendation and a complete explanation of all factors it

considered.

(d) The commission shall fully consider the leasing state

agency's recommendation and, if it does not agree, shall notify

the agency of its disagreement in writing. The leasing state

agency and the commission shall attempt to agree on the award.

(e) If the commission and the leasing state agency do not agree

within 30 days, all bids and pertinent documents shall be sent to

the governor. The governor shall designate the bidder to which

the award shall be made.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 10.06, eff.

Sept. 1, 2001.

Sec. 2167.054. LEASING SPACE THROUGH COMPETITIVE SEALED

PROPOSALS. (a) The commission may lease space using competitive

sealed proposals.

(b) The commission shall solicit proposals by publishing a

notice of request for proposals in:

(1) the Texas Register; and

(2) a newspaper of general circulation in the county in which

the space is to be leased.

(c) The commission shall open each proposal in a manner that

does not disclose the contents of the proposal during the process

of negotiating with competing offerors.

(d) As provided in a request for proposals and under rules

adopted by the commission, the commission may discuss acceptable

or potentially acceptable proposals with offerors to assess an

offeror's ability to meet the solicitation requirements and to

obtain the most advantageous lease contract for the state. The

commission may invite a leasing state agency to participate in

discussions and negotiations conducted under this section. After

receiving a proposal but before making an award, the commission

may permit the offeror to revise the proposal to obtain the best

final proposal.

(e) The commission may not disclose information derived from

proposals submitted from competing offerors in conducting

discussions under Subsection (d).

(f) The commission shall provide each offeror whose proposal

meets the minimum requirements in the request for proposals a

reasonable opportunity to discuss and revise its proposal.

(g) The commission shall make a written award of a lease to the

offeror whose proposal provides the best value for the state,

considering price and the evaluation factors in the request for

proposals. The commission shall state in writing in the contract

file the reasons for which an award is made.

(h) The commission shall refuse all proposals if it determines

that none of the proposals is acceptable.

(i) If the competitive sealed proposal procedure for leasing

space is used by a state agency that has been delegated leasing

authority under Section 2167.005, the agency shall follow the

procedures outlined by this section and any rules adopted by the

commission.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 10.07, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 309, Sec. 4.04, eff.

June 18, 2003.

Sec. 2167.0541. USE OF PRIVATE FIRMS TO OBTAIN SPACE. (a) The

commission may contract with one or more private brokerage or

real estate firms to assist the commission in obtaining lease

space for state agencies on behalf of the commission under this

chapter.

(b) A private brokerage or real estate firm with which the

commission contracts under Subsection (a) may assist the

commission in leasing facilities under this chapter.

(c) The commission may establish a system of charges and

billings to recover the costs of contracting with a private

brokerage or real estate firm under Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 10.08, eff. Sept.

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

223, Sec. 1, eff. May 27, 2005.

Sec. 2167.055. CONTRACT FOR LEASE OF SPACE. (a) In a contract

by the commission for the lease of space under this chapter, the

state, acting through the commission, is the lessee.

(b) A lease contract entered into under Section 2167.053 or

2167.054 must reflect the provisions contained in the invitation

for bids or request for proposals, the successful bid or

proposal, and the award of the contract.

(c) A lease contract may:

(1) provide for an original term that does not exceed 10 years;

and

(2) include options to renew for as many terms that do not

exceed 10 years each as the commission considers to be in the

state's best interest.

(d) A lease contract that does not contain an option to renew

may, on agreement of the parties, be renewed under terms to which

all parties to the contract agree.

(e) A lease contract is contingent on the availability of money

appropriated by the legislature to pay for the lease.

(f) The obligation of the lessor to provide lease space and of

the commission to accept the space is binding on the execution of

the lease contract.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 10.09, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 309, Sec. 4.05, eff.

June 18, 2003.

Sec. 2167.056. OPTION TO PURCHASE. (a) If the commission

considers it advisable, the commission may lease space for a

state agency under a contract that contains an option for the

commission to purchase the space subject to the legislature's

appropriation of money for the purchase.

(b) A lease contract containing the option must indicate:

(1) the amount that will accumulate and be credited toward the

purchase at various times during the lease term; and

(2) the purchase price of the property at the beginning of each

fiscal biennium during the lease term.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER C. COMMISSION AND STATE AGENCY POWERS AND DUTIES

RELATED TO LEASED SPACE

Sec. 2167.101. CERTIFICATION OF AVAILABLE MONEY. A state agency

occupying space leased under this chapter shall certify to the

commission, at least 60 days before the beginning of each fiscal

biennium during the lease term, that money is available to pay

for the lease until the end of the next fiscal biennium.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 4.06, eff.

June 18, 2003.

Sec. 2167.102. REMEDIAL ACTION AGAINST LESSOR. (a) When a

state agency occupying leased space is aware of circumstances

that require remedial action against the lessor, the agency shall

notify the commission.

(b) The commission may investigate the circumstances and the

lessor's performance under the contract.

(c) The attorney general on the commission's request shall

assist the commission in protecting the state's interest under a

lease contract.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2167.103. RECORDS. To efficiently maintain a space

management system, the commission shall maintain records of the

amount and cost of space under lease by the commission and may

collect other information that it considers necessary. A state

agency shall cooperate with the commission in securing this

information.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2167.104. SUBLEASE TO CHILD CARE PROVIDER. (a) Subject to

restrictions imposed by a lease or other enforceable contract,

the commission, at the request of the occupying agency, shall

sublease part of a space leased under this chapter to a child

care provider for the operation of a child care facility.

(b) Chapter 663 applies to the establishment and operation of

the child care facility, except as provided by this section.

(c) This section does not affect the duties of the commission

regarding child care facilities in state-owned buildings and

potential child care facility sites in state-owned buildings

under Chapter 663, 2165, or 2166.

(d) The occupying agency and the commission may agree to:

(1) procedures relating to the selection of the child care

provider;

(2) granting some preference in enrollment to children of

officers and employees of the occupying state agency; and

(3) any other matter regarding the operation of the child care

facility.

(e) The commission shall sublease space under this section to a

child care provider approved by the commission under Chapter 663

at a rate set by the commission.

(f) In leasing space under this chapter, the commission shall,

whenever possible, enter into a lease contract that allows for

subleasing space to a child care provider.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 761, Sec. 13, eff.

Sept. 1, 2001.

Sec. 2167.105. REPORT ON NONCOMPLIANCE. If the commission

determines that a state agency has not complied with the

commission's rules or with other state law related to leasing

requirements, the commission shall report the noncompliance to

the members of the state agency's governing body and to the

governor, lieutenant governor, and speaker of the house of

representatives. The commission shall include in its report an

estimate of the fiscal impact resulting from the noncompliance.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 10.10, eff. Sept.

1, 2001.



CHAPTER 2170. TELECOMMUNICATIONS SERVICES

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE D. STATE PURCHASING AND GENERAL SERVICES

CHAPTER 2170. TELECOMMUNICATIONS SERVICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2170.001. DEFINITIONS. (a) In this chapter:

(1) "Telecommunications services" means intercity communications

facilities or services. The term does not include single agency

point-to-point radio systems or facilities or services of

criminal justice information communication systems.

(2) "Consolidated telecommunications system" means the network

of telecommunications services serving the state government.

(3) "Department" means the Department of Information Resources.

(b) In this section, any dedicated circuits included as part of

the consolidated telecommunications system are considered to

begin and end at the main connecting frame.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 4.15, eff.

Sept. 1, 2001.

For expiration of this section, see Section 2151.0041

Sec. 2170.0011. TRANSFER OF DUTIES; REFERENCE. (a) Any

remaining powers and duties of the commission under this chapter

are transferred to the comptroller.

(b) Subject to Section 2151.004(b), in this chapter a reference

to the commission means the comptroller.

Added by Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.33, eff. September 1, 2007.

Sec. 2170.0012. AUTHORITY TO ADOPT RULES. The comptroller may

adopt rules to efficiently and effectively administer the

comptroller's powers and duties under this chapter. Before

adopting a rule under this section, the comptroller must conduct

a public hearing regarding the proposed rule regardless of

whether the requirements of Section 2001.029(b) are met.

Added by Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.33, eff. September 1, 2007.

Sec. 2170.002. DEPARTMENT RESPONSIBLE FOR OBTAINING

TELECOMMUNICATIONS SERVICES. The department is the state agency

responsible for obtaining telecommunications services.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 4.16, eff.

Sept. 1, 2001.

Sec. 2170.003. OWNERSHIP OR LEASE OF NECESSARY EQUIPMENT. (a)

The department may own, lease, or lease-purchase in accordance

with Chapters 2155, 2156, 2157, and 2158 any or all of the

facilities or equipment necessary to provide telecommunications

services. The department may acquire telecommunications services

without competitive bid from the Lonestar Education and Research

Network (LEARN) or its successors for the purposes established in

Subsection (b).

(b) During an emergency, a single node failure or a systemwide

failure of the consolidated telecommunications system, the

department may divert telecommunications services traffic to the

Lonestar Education and Research Network to avoid service

interruption. Upon resolution of the emergency and upon

determination that the consolidated telecommunications system is

operational, traffic will be diverted back to the consolidated

telecommunications system. The department may also use the

Lonestar Education and Research Network for the purposes of

latency tolerant data transfer of files to or from a consolidated

state data center established and operated by the department.

The Lonestar Education and Research Network shall be exclusively

used by the department only for the purposes set out in this

section.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 4.17, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1068, Sec. 1.09, eff. September 1, 2005.

Sec. 2170.004. CONTRACTS WITH ENTITIES OTHER THAN STATE

AGENCIES. The department may contract for use of the

consolidated telecommunications system with:

(1) each house of the legislature;

(2) a legislative agency;

(3) an agency that is not a state agency as defined by Section

2151.002;

(4) a political subdivision, including a county, municipality,

or district;

(5) a private institution of higher education accredited by a

recognized accrediting agency, as defined by Section 61.003,

Education Code, that:

(A) engages in distance learning, as defined by Section 57.021,

Utilities Code; and

(B) receives federal funds for distance learning initiatives;

and

(6) an assistance organization, as defined by Section 2175.001.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 4.18, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

393, Sec. 2.05, eff. September 1, 2009.

Sec. 2170.005. POLICIES, GUIDELINES, AND OPERATING PROCEDURES.

(a) To ensure efficient operation of the consolidated

telecommunications system at minimum cost to the state, the

department shall adopt and disseminate to all agencies

appropriate guidelines, operating procedures, and telephone

directories.

(b) Each agency shall comply with the policies, guidelines, and

operating procedures.

(c) Telephone directories published by the department under this

section and Section 2170.059 must be revised regularly and must

list state telephone numbers alphabetically by the subject matter

of agency programs as well as alphabetically by agency. The

subject matter listing of programs and telephone numbers in the

telephone directories must be consistent with the categorization

developed by the Records Management Interagency Coordinating

Council under Section 441.203. The department may authorize,

under procedures and rules considered appropriate by the

department, a yellow pages advertising section in the directories

to recover development, publication, and distribution costs of

the directories.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1186, Sec. 3, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1422, Sec. 4.19, eff.

Sept. 1, 2001.

Sec. 2170.008. RATE INTERVENTION. (a) If the department

determines there is sufficient economic impact on state

government, the department may intervene on behalf of state

agencies in telecommunications rate cases and may hire special

counsel and expert witnesses to prepare and present testimony.

(b) The attorney general shall represent the department before

the courts in all appeals from rate cases in which the department

intervenes.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 4.21, eff.

Sept. 1, 2001.

Sec. 2170.009. PAY TELEPHONES AUTHORIZED. (a) A pay telephone

may be located in the capitol complex only with the approval of

the department. The department shall collect the revenue from the

installation and operation of the pay telephone and deposit it to

the credit of the general revenue fund.

(b) In a state-owned or state-leased building or on state-owned

land to which Subsection (a) does not apply, a pay telephone may

be installed only with the approval of the governing body of the

state entity that has charge and control of the building or land.

The entity shall collect the revenue from the installation and

operation of the pay telephone and deposit it to the credit of

the general revenue fund unless the disposition of the revenue is

governed by other law.

(c) The department or other state entity shall account for the

revenue collected under this section in the entity's annual

report.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 1.29, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 4.22, eff.

Sept. 1, 2001.

Sec. 2170.010. UNLISTED TELEPHONE NUMBERS PROHIBITED. A state

agency and its officers and employees may not buy, rent, or pay

toll charges for a telephone for which the telephone number is

not listed or available from directory assistance to the general

public unless the unlisted telephone number is used:

(1) to provide access to computers, telephone system control

centers, long-distance networks, elevator control systems, and

other tone-controlled devices for which restricted access to the

telephone number is justified for security or other purposes;

(2) in narcotics undercover operations;

(3) in the detection of illegal sales of securities; or

(4) in the investigation of motor fuels tax fraud.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 1.29, eff. Sept. 1,

1999.

SUBCHAPTER B. SYSTEM OF TELECOMMUNICATIONS SERVICES

Sec. 2170.051. MANAGEMENT AND USE OF SYSTEM. (a) The

department shall manage the operation of a system of

telecommunications services for all state agencies. Each agency

shall identify its particular requirements for telecommunications

services and the site at which the services are to be provided.

(b) The department shall fulfill the telecommunications

requirements of each state agency to the extent possible and to

the extent that money is appropriated or available for that

purpose.

(c) A state agency shall use the consolidated telecommunications

system to the fullest extent possible. A state agency may not

acquire telecommunications services unless the department's

executive director determines that the agency's requirement for

telecommunications services cannot be met at a comparable cost by

the consolidated telecommunications system.

(d) A state agency may not enter into or renew a contract with a

carrier or other provider of telecommunications services without

obtaining a waiver from the department's executive director

certifying that the requested telecommunications services cannot

be provided at a comparable cost on the consolidated

telecommunications system. The executive director shall evaluate

requests for waivers based on cost-effectiveness to the state

government as a whole. A waiver may be granted only for a

specific period and will automatically expire on the stated

expiration date unless an extension is approved. A contract for

telecommunications services obtained under waiver may not extend

beyond the expiration date of the waiver. If the executive

director becomes aware of any state agency receiving

telecommunications services without a waiver, the executive

director shall notify the agency and the comptroller. The state

agency shall have 60 days after notification by the executive

director in which to submit a waiver request documenting the

agency's reasons for bypassing the consolidated

telecommunications system and otherwise providing all information

required by the waiver application form.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1499, Sec. 1.30, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1422, Sec. 4.23, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1068, Sec. 1.10, eff. September 1, 2005.

Sec. 2170.052. BALANCING TECHNOLOGICAL ADVANCEMENTS AND EXISTING

FACILITIES. In the planning, design, implementation, and

operation of the consolidated telecommunications system, the

department shall maintain an appropriate balance between the

adoption of technological advancements and the efficient use of

existing facilities and services to avoid misapplication of state

money and degradation or loss of the integrity of existing

systems and facilities.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 4.24, eff.

Sept. 1, 2001.

Sec. 2170.053. SHARING OF SERVICES. (a) To avoid waste of

state money and personnel, telecommunications services shall be

provided on an integrated or shared basis, or both, to the extent

feasible and advisable, among entities authorized to use the

consolidated telecommunications system under this chapter.

(b) Sharing or integrated use does not constitute the resale or

carriage of services and does not subject the system to

regulation or reporting under Title 2, Utilities Code.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.27, eff.

Sept. 1, 1999.

Sec. 2170.056. COSTS TO STATE OF PARALLEL TOLLS. All contracts

with telecommunications carriers shall provide that the

department or any participating agency may obtain any information

relating to the costs to the state of parallel tolls.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 4.25, eff.

Sept. 1, 2001.

Sec. 2170.057. PAYMENT FOR SERVICES. (a) The department shall

develop a system of billings and charges for services provided in

operating and administering the consolidated telecommunications

system that allocates the total state cost to each entity served

by the system based on proportionate usage.

(b) The comptroller shall establish in the state treasury a

revolving fund account for the administration of this chapter.

The account shall be used as a depository for money received from

entities served. Receipts attributable to the centralized capitol

complex telephone system shall be deposited into the account but

separately identified within the account.

(c) To provide an adequate cash flow as necessary for purposes

of this chapter, using state agencies and other entities, on

proper notification, shall make monthly payments into the

telecommunications revolving fund account from appropriated or

other available money. The legislature may appropriate money for

operating the system directly to the department, in which case

the revolving fund account shall be used to receive money due

from local governmental entities and other agencies to the extent

that their money is not subject to legislative appropriation.

(d) The department shall maintain in the revolving fund account

sufficient amounts to pay the bills of the consolidated

telecommunications system and the centralized capitol complex

telephone system. The department shall certify amounts that

exceed this amount to the comptroller, and the comptroller shall

transfer the excess amounts to the credit of the statewide

network applications account established by Section 2054.011.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1499, Sec. 1.31, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1422, Sec. 4.26, eff.

Sept. 1, 2001.

Sec. 2170.058. USE OF SYSTEM BY CERTAIN STUDENTS. (a) An

institution of higher education under Section 61.003, Education

Code, that is authorized to use the system of telecommunications

services established under this chapter may allow students of the

institution who reside in housing for which the institution

provides telephone service to use the system of

telecommunications services. An institution shall recover from a

student who chooses to use the system the full pro rata cost

attributable to that student's use, including costs identifiable

for interconnection to and use of the local publicly switched

network.

(b) The department shall adopt rules that govern student access

to the system, including:

(1) times of access to the system; and

(2) the full recovery of actual costs from each student who uses

the system.

(c) In consideration of the duties and responsibilities given

the department under this chapter, it is the policy of this state

that a state agency or unit of state government may not provide

telecommunications products or services to the general public in

competition with private enterprise unless there is a finding

that providing the products or services is in the public

interest. This subsection does not prohibit students who reside

in housing for which institutions of higher education provide

telephone service from using service provided under this section.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 4.27, eff.

Sept. 1, 2001.

Sec. 2170.059. CENTRALIZED CAPITOL COMPLEX TELEPHONE SYSTEM.

(a) The department shall provide centralized telephone service

for state agencies, each house of the legislature, and

legislative agencies in the capitol complex. State agencies in

the capitol complex shall use the service. Each house of the

legislature and each legislative agency shall use the service at

the discretion of the legislature. The department may provide the

service to other state agencies that subscribe to it.

(b) Each using entity shall make monthly payments to the

department when billed by the department.

(c) Each using entity may arrange for its own terminal telephone

equipment, but the equipment must be compatible with the

centralized telephone service. The department shall make terminal

equipment available for using entities that choose to use that

terminal equipment.

(d) The department annually shall prepare and issue a revised

centralized telephone service directory not later than March 31.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 4.28, eff.

Sept. 1, 2001.



CHAPTER 2171. TRAVEL AND VEHICLE FLEET SERVICES

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE D. STATE PURCHASING AND GENERAL SERVICES

CHAPTER 2171. TRAVEL AND VEHICLE FLEET SERVICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2171.001. TRAVEL DIVISION. The travel division of the

commission is composed of the central travel office and the

office of vehicle fleet management.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

For expiration of this section, see Section 2151.0041.

Sec. 2171.0011. TRANSFER OF DUTIES; REFERENCE. (a) The powers

and duties of the commission under this chapter are transferred

to the comptroller.

(b) In this chapter, a reference to the commission means the

comptroller.

Added by Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.34, eff. September 1, 2007.

Sec. 2171.002. RULES. (a) The comptroller shall adopt rules to

implement this chapter, including rules related to:

(1) the structure of the comptroller's travel agency contracts;

(2) the procedures the comptroller uses in requesting and

evaluating bids or proposals for travel agency contracts; and

(3) the use by state agencies of negotiated contract rates for

travel services.

(b) Before adopting a rule under this section, the comptroller

must conduct a public hearing regarding the proposed rule

regardless of whether the requirements of Section 2001.029(b) are

met.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.35, eff. September 1, 2007.

SUBCHAPTER B. TRAVEL SERVICES

Sec. 2171.051. PROVISION OF TRAVEL-RELATED SERVICES. (a) The

central travel office shall monitor travel reservations and other

travel arrangements required for business travel by a state

employee or state agency and shall provide travel-related

services as provided by this chapter.

(b) State agencies shall use the office's services to the

maximum extent consistent with improved economy and efficiency.

(c) After approval by the executive director, the central travel

office shall designate state agencies that may use the services

of the office. The executive director shall approve the use of

those services by the designated state agencies after the

director of the travel division certifies to the executive

director that the central travel office is capable of providing

those services.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2171.052. CONTRACTS WITH PROVIDERS OF TRAVEL SERVICES. (a)

In this section, "commercial lodging establishment" has the

meaning assigned by Section 660.002.

(b) The central travel office may negotiate contracts with

private travel agents, with travel and transportation providers,

and with credit card companies that provide travel services and

other benefits to the state. The central travel office may

negotiate with commercial lodging establishments to obtain the

most cost-effective rates possible for state employees traveling

on state business.

(c) The commission may make contracts with travel agents that

meet certain reasonable requirements prescribed by the central

travel office, with preference given to resident entities of this

state.

(d) To the greatest extent possible, the commission shall use

electronic means to solicit and receive bids under this section.

(e) Repealed by Acts 2003, 78th Leg., ch. 309, Sec. 8.02.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.11(a),

eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 280, Sec. 10, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1422, Sec. 7.04, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 309, Sec. 8.01, 8.02,

eff. June 18, 2003.

Sec. 2171.053. CONTRACTS NOT SUBJECT TO COMPETITIVE BIDDING

REQUIREMENTS. Contracts under this subchapter are not subject to

the competitive bidding requirements imposed under Chapters

2155-2158.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2171.054. TRAVEL VOUCHER AUDITS. The comptroller shall,

under Chapter 403, audit travel vouchers for compliance with

rules adopted to enforce this subchapter.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2171.055. PARTICIPATION IN TRAVEL SERVICES CONTRACTS. (a)

State agencies in the executive branch of state government shall

participate under commission rules in the commission's contracts

for travel services, provided that all travel agents approved by

the commission are permitted to contract with the state and

provide travel services to all state agencies.

(b) An institution of higher education as defined by Section

61.003, Education Code, is not required to participate in the

commission's contracts for travel agency services or other travel

services purchased from funds other than general revenue funds or

educational and general funds as defined by Section 51.009,

Education Code. The Employees Retirement System of Texas is not

required to participate in the commission's contracts for travel

agency services or other travel services purchased from funds

other than general revenue funds.

(c) The commission may provide by rule for exemptions from

required participation.

(d) Agencies of the state that are not required to participate

in commission contracts for travel services may participate as

provided by Section 2171.051.

(e) A county officer or employee who is engaged in official

county business may participate in the commission's contract for

travel services for the purpose of obtaining reduced airline

fares and reduced travel agent fees. A county sheriff or deputy

sheriff or juvenile probation officer who is transporting a state

prisoner under a felony warrant may participate in the

commission's contract for travel services for purposes of

obtaining reduced airline fares and reduced travel agent fees for

the law enforcement or probation officer and the prisoner. The

commission may charge a participating county a fee not to exceed

the costs incurred by the commission in providing services under

this subsection. The commission shall periodically review fees

and shall adjust them as needed to ensure recovery of costs

incurred in providing services to counties under this subsection.

The commission shall deposit the fees collected under this

subsection to the credit of the county airline fares account. The

county airline fares account is an account in the general revenue

fund that may be appropriated only for the purposes of this

chapter. The commission shall adopt rules and make or amend

contracts as necessary to administer this subsection.

(f) An officer or employee of a public junior college, as

defined by Section 61.003, Education Code, or of a school

district who is engaged in official business may participate in

the commission's contract for travel services. The commission may

charge a participating public junior college or school district a

fee not to exceed the costs incurred by the commission in

providing services under this subsection. The commission shall

periodically review fees and shall adjust them as needed to

ensure recovery of costs incurred in providing services to public

junior colleges and school districts under this subsection. The

commission shall deposit the fees collected under this subsection

to the credit of the public education travel account. The public

education travel account is an account in the general revenue

fund that may be appropriated only for the purposes of this

chapter. The commission shall adopt rules and make or amend

contracts as necessary to administer this subsection.

(g) A municipal officer or employee who is engaged in official

municipal business may participate in the commission's contract

for travel services for the purpose of obtaining reduced airline

fares and reduced travel agent fees. The commission may charge a

participating municipality a fee not to exceed the costs incurred

by the commission in providing services under this subsection.

The commission shall periodically review fees and shall adjust

them as needed to ensure recovery of costs incurred in providing

services to municipalities under this subsection. The commission

shall deposit the fees collected under this subsection to the

credit of the municipality airline fares account. The

municipality airline fares account is an account in the general

revenue fund that may be appropriated only for the purposes of

this chapter. The commission shall adopt rules and make or amend

contracts as necessary to administer this subsection.

(h) A board member or employee of a communication district or an

emergency communication district established under Chapter 772,

Health and Safety Code, who is engaged in official district

business may participate in the commission's contract for travel

services for the purpose of obtaining reduced airline fares and

reduced travel agent fees. The commission may charge a

participating district a fee not to exceed the costs incurred by

the commission in providing services under this subsection. The

commission shall periodically review fees and shall adjust them

as needed to ensure recovery of costs incurred in providing

services to districts under this subsection. The commission

shall deposit the fees collected under this subsection to the

credit of the emergency communication district airline fares

account. The emergency communication district airline fares

account is an account in the general revenue fund that may be

appropriated only for the purposes of this chapter. The

commission shall adopt rules and make or amend contracts as

necessary to administer this subsection.

(i) An officer or employee of a transportation or transit

authority, department, district, or system established under

Subtitle K, Title 6, Transportation Code, who is engaged in

official business of the authority, department, district, or

system may participate in the comptroller's contracts for travel

services. The comptroller may charge a participating authority,

department, district, or system a fee not to exceed the costs

incurred by the comptroller in providing services under this

subsection. The comptroller shall periodically review fees and

shall adjust them as needed to ensure recovery of costs incurred

in providing services to authorities, departments, districts, and

systems under this subsection.

(j) An officer or employee of a hospital district created under

general or special law who is engaged in official hospital

district business may participate in the commission's contract

for travel services for the purpose of obtaining reduced airline

fares and reduced travel agent fees. The commission may charge a

participating hospital district a fee not to exceed the costs

incurred by the commission in providing services under this

subsection. The commission shall periodically review fees and

shall adjust them as needed to ensure recovery of costs incurred

in providing services to hospital districts under this

subsection. The commission shall deposit the fees collected

under this subsection to the credit of the hospital district

airline fares account. The hospital district airline fares

account is an account in the general revenue fund that may be

appropriated only for the purposes of this chapter. The

commission shall adopt rules and make or amend contracts as

necessary to administer this subsection.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.11(b),

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 281, Sec. 1, 2,

eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 46, Sec. 1, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1541, Sec. 56, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 568, Sec. 1, eff. June

11, 2001; Acts 2003, 78th Leg., ch. 482, Sec. 1, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 501, Sec. 1, eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 23.001(40), eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

891, Sec. 1, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

1308, Sec. 1, eff. June 18, 2005.

Acts 2009, 81st Leg., R.S., Ch.

207, Sec. 1, eff. May 27, 2009.

Sec. 2171.056. PURCHASE OF OR REIMBURSEMENT FOR TRANSPORTATION

IN AMOUNT EXCEEDING CONTRACTED RATES. (a) This section applies

only to a state agency in the executive branch of state

government that is required to participate in the commission's

contracts for travel services.

(b) Except as provided by commission rule, a state agency may

not:

(1) purchase commercial airline or rental car transportation if

the amount of the purchase exceeds the amount of the central

travel office's contracted fares or rates; or

(2) reimburse a person for the purchase of commercial airline or

rental car transportation for the amount that exceeds the amount

of the central travel office's contracted fares or rates.

(c) The commission shall educate state agencies about this

section.

(d) The comptroller shall audit travel vouchers under Chapter

403 for compliance with this section.

(e) The comptroller shall adopt rules related to exemptions from

the prohibition prescribed by Subsection (b).

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.36, eff. September 1, 2007.

SUBCHAPTER C. VEHICLE FLEET SERVICES

Sec. 2171.101. VEHICLE REPORTING SYSTEM. (a) The office of

vehicle fleet management shall establish a vehicle reporting

system to assist each state agency in the management of its

vehicle fleet. A state agency shall be required to submit the

reports on a quarterly basis, not earlier than the 45th day or

later than the 60th day after the date on which the quarter ends.

(b) The office shall:

(1) develop automated information retrieval systems to implement

the reporting system; and

(2) maintain a complete inventory of agency vehicles by class of

vehicle.

(c) The office shall determine the average cost of operation for

each class of vehicle.

(d) The office shall file an annual report with the legislature

containing:

(1) vehicle information submitted by state agencies; and

(2) the names of state agencies that fail to report complete

vehicle information.

(e) The office shall review the operation of each state agency's

vehicle fleet and report to the legislature not later than

January 1 of each odd-numbered year the status of the agency's

vehicle fleet and the office's recommendations to improve

operations of the agency's vehicle fleet.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.10(b),

eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1050, Sec. 1, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 309, Sec. 7.01, eff.

June 18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

658, Sec. 1, eff. June 17, 2005.

Sec. 2171.102. MAINTENANCE OF STATE VEHICLES. (a) The office

of vehicle fleet management may, for a fee, provide routine

periodic maintenance service to state agencies located in Travis

County.

(b) The office may negotiate contracts for major overhauls and

other extensive mechanical work.

(c) Contracts entered into under this section are not subject to

the competitive bidding requirements imposed under Chapters 2155,

2156, 2157, and 2158.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 7.02, eff.

June 18, 2003.

Sec. 2171.103. FACILITATION OF CONVERSION TO AND USE OF

ALTERNATIVE FUELS. (a) The office of vehicle fleet management

may act as necessary to encourage and facilitate the conversion

and use of motor vehicles that are capable of using alternative

fuels, especially compressed natural gas.

(b) The office may:

(1) establish centralized refueling stations throughout the

state;

(2) operate regional conversion and repair facilities; and

(3) provide all services and support necessary to expedite the

use of compressed natural gas or other alternative fuels by state

agencies as required by Subchapter A, Chapter 2158.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.12(a),

eff. Sept. 1, 1997.

Sec. 2171.104. MANAGEMENT PLAN. (a) The office of vehicle

fleet management, as directed by the State Council on Competitive

Government, shall develop a management plan with detailed

recommendations for improving the administration and operation of

the state's vehicle fleet.

(b) The Texas Department of Transportation, Department of Public

Safety of the State of Texas, Texas Department of Mental Health

and Mental Retardation, Parks and Wildlife Department, and Texas

Department of Criminal Justice shall assist the office of vehicle

fleet management in preparing the management plan for the state's

vehicle fleet.

(c) The management plan must address:

(1) opportunities for consolidating and privatizing the

operation and management of vehicle fleets in areas where there

is a concentration of state agencies, including the Capitol

Complex and the Health and Human Services Complex in Austin;

(2) the number and type of vehicles owned by each agency and the

purpose each vehicle serves;

(3) procedures to increase vehicle use and improve the

efficiency of the state vehicle fleet;

(4) procedures to reduce the cost of maintaining state vehicles;

(5) procedures to handle surplus or salvage state vehicles; and

(6) lower-cost alternatives to using state-owned vehicles,

including:

(A) using rental cars; and

(B) reimbursing employees for using personal vehicles.

(d) The commission shall require a state agency to transfer

surplus or salvage vehicles identified by the management plan to

the commission and shall sell or dispose of the vehicles in

accordance with the provisions of Chapter 2175 that provide for

disposition of surplus or salvage property by the commission.

Added by Acts 1999, 76th Leg., ch. 1050, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 7.03, eff.

June 18, 2003.

Sec. 2171.1045. RESTRICTIONS ON ASSIGNMENT OF VEHICLES. Each

state agency shall adopt rules, consistent with the management

plan adopted under Section 2171.104, relating to the assignment

and use of the agency's vehicles. The rules must require that:

(1) each agency vehicle, with the exception of a vehicle

assigned to a field employee, be assigned to the agency motor

pool and be available for checkout; and

(2) an agency may assign a vehicle to an individual

administrative or executive employee on a regular or everyday

basis only if the agency makes a written documented finding that

the assignment is critical to the needs and mission of the

agency.

Added by Acts 1999, 76th Leg., ch. 1050, Sec. 2, eff. Sept. 1,

1999.

Sec. 2171.105. MANAGEMENT PLAN: INSTITUTIONS OF HIGHER

EDUCATION. (a) In this section:

(1) "Institution of higher education" has the meaning assigned

by Section 61.003, Education Code.

(2) "Plan" means the management plan developed under Section

2171.104.

(b) For institutions of higher education, the plan applies only

to vehicles purchased by an institution of higher education with

appropriated money.

(c) On the request of a fleet manager appointed by an

institution of higher education, the office of vehicle fleet

management may grant a waiver from any limit on the number of

vehicles subject to the plan that the institution may own.

(d) Any minimum use criteria developed in the plan do not apply

to an institution of higher education.

Added by Acts 2005, 79th Leg., Ch.

658, Sec. 2, eff. June 17, 2005.



CHAPTER 2172. MISCELLANEOUS GENERAL SERVICES PROVIDED BY COMMISSION

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE D. STATE PURCHASING AND GENERAL SERVICES

CHAPTER 2172. MISCELLANEOUS GENERAL SERVICES PROVIDED BY

COMMISSION

Sec. 2172.001. CENTRAL SUPPLY STORE. The commission may operate

a central supply store at which only state agencies, the

legislature, and legislative agencies may obtain small supply

items. If the commission operates a central supply store, the

commission shall devise an appropriate method of billing a using

entity for the supplies.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 10.01,

10.03, eff. June 18, 2003.

For expiration of this section, see Section 2151.0041.

Sec. 2172.0011. TRANSFER OF DUTIES; REFERENCE. (a) The powers

and duties of the commission under this chapter are transferred

to the comptroller.

(b) In this chapter, a reference to the commission means the

comptroller.

Added by Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.37, eff. September 1, 2007.

Sec. 2172.0012. AUTHORITY TO ADOPT RULES. The comptroller may

adopt rules to efficiently and effectively administer this

chapter. Before adopting a rule under this section, the

comptroller must conduct a public hearing regarding the proposed

rule regardless of whether the requirements of Section

2001.029(b) are met.

Added by Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.37, eff. September 1, 2007.

Sec. 2172.002. BUSINESS MACHINE REPAIR. (a) The commission may

maintain a facility for repairing office machines and may offer

repair services to the following entities located in Austin:

(1) state agencies;

(2) the legislature; and

(3) legislative agencies.

(b) Using entities shall pay the commission for repair services

by vouchers prepared and sent to the using entity by the

commission.

(c) The commission may not repair or maintain a privately owned

machine.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 10.02, eff.

June 18, 2003.

Sec. 2172.003. PRINTING. (a) The commission may:

(1) assist a state agency with the agency's printing activities;

and

(2) assess and evaluate those activities.

(b) The commission may recommend changes intended to increase

the productivity and cost-effectiveness of printing operations of

state agencies. Recommendations may be reported periodically to

the appropriate associate deputy director under commission rules.

(c) The commission may:

(1) adopt standard accounting procedures that permit evaluating

and comparing the costs of printing operations conducted by state

agencies;

(2) coordinate activities among state print shops;

(3) review state agency requisitions for new printing shop

equipment;

(4) assist state agencies in expediting the production of

printing and graphic arts;

(5) maintain a roster of state print shops and their equipment,

facilities, and special capabilities;

(6) serve as a clearinghouse for private vendors of printing

services to ensure that printing services and supplies are

purchased in the most efficient and economical manner;

(7) coordinate the consolidation of print shops operated by

state agencies when the agencies involved determine that

consolidation is appropriate; and

(8) develop procedures for the recovery of the commission's

reasonable costs under Chapter 317 from amounts appropriated to

the state agencies for which identified savings are achieved.

(d) This section does not apply to an institution of higher

education.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2172.004. ARCHIVES. The commission may store and display

the archives of Texas.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2172.005. DONATIONS. The commission may solicit and accept

private donations for the Congress Avenue beautification program,

a capital improvements project in Austin. The program includes

improvements in the capitol complex generally north of the

Capitol along either side of Congress Avenue.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2172.006. MANUFACTURE AND SALE OF CERTAIN COMMEMORATIVE

ITEMS. (a) Notwithstanding any other provision of law, the

commission may negotiate and contract with a privately owned

business entity for the design and manufacture of:

(1) an official state lapel pin for purchase by members and

former members of the house of representatives;

(2) an official state lapel pin for purchase by members and

former members of the senate;

(3) an official state ring for purchase by members and former

members of the house of representatives; and

(4) an official state ring for purchase by members and former

members of the senate.

(b) The commission must submit any design of an official state

lapel pin or ring to the State Preservation Board for its

approval.

(c) Only a member or former member of the legislature may

purchase an official state lapel pin or ring manufactured under

this section. The member or former member must use the member's

or former member's personal funds for the purchase.

(d) The commission by rule shall establish the purchase price

for a lapel pin or ring. After payment of amounts required under

the contract and recovery of its costs of administering this

section, the commission shall deposit any remaining funds

received from the sale of items under this section to the credit

of the Texas preservation trust fund.

Added by Acts 1997, 75th Leg., ch. 69, Sec. 1, eff. Sept. 1,

1997.



CHAPTER 2175. SURPLUS AND SALVAGE PROPERTY

GOVERNMENT CODETITLE 10. GENERAL GOVERNMENTSUBTITLE D. STATE PURCHASING AND GENERAL SERVICESCHAPTER 2175. SURPLUS AND SALVAGE PROPERTYSUBCHAPTER A. GENERAL PROVISIONSSec. 2175.001. DEFINITIONS. In this chapter:(1) "Assistance organization" means:(A) a nonprofit organization that provides educational, health, or human services or assistance to homeless individuals;(B) a nonprofit food bank that solicits, warehouses, and redistributes edible but unmarketable food to an agency that feeds needy families and individuals;(C) Texas Partners of the Americas, a registered agency with the Advisory Committee on Voluntary Foreign Aid, with the approval of the Partners of the Alliance office of the Agency for International Development;(D) a group, including a faith-based group, that enters into a financial or nonfinancial agreement with a health or human services agency to provide services to that agency's clients;(E) a local workforce development board created under Section 2308.253;(F) a nonprofit organization approved by the Supreme Court of Texas that provides free legal services for low-income households in civil matters;(G) the Texas Boll Weevil Eradication Foundation, Inc., or an entity designated by the commissioner of agriculture as the foundation's successor entity under Section 74.1011, Agriculture Code;(H) a nonprofit computer bank that solicits, stores, refurbishes, and redistributes used computer equipment to public school students and their families; and(I) a nonprofit organization that provides affordable housing.(1-a) "Commission" means the Texas Facilities Commission.(2) "Personal property" includes:(A) personal property lawfully confiscated and subject to disposal by a state agency; and(B) personal property affixed to real property, if its removal and disposition is for a lawful purpose under this or another law.(3) "Salvage property" means personal property that through use, time, or accident is so damaged, used, or consumed that it has no value for the purpose for which it was originally intended.(4) "Surplus property" means personal property that exceeds a state agency's needs and is not required for the agency's foreseeable needs. The term includes used or new property that retains some usefulness for the purpose for which it was intended or for another purpose.(5) "Data processing equipment" means equipment described by Section 2054.003(3)(A).

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 419, Sec. 2, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1002, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1004, Sec. 5, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1422, Sec. 11.01, eff. Jan. 1, 2002; Acts 2003, 78th Leg., ch. 908, Sec. 1, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 9.020(a), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 125, Sec. 1, eff. May 24, 2005.Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.38, eff. September 1, 2007.

Sec. 2175.002. ADMINISTRATION OF CHAPTER. The commission's surplus and salvage property division shall administer this chapter.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2175.004. CIVIL AIR PATROL; VOLUNTEER FIRE DEPARTMENTS. For purposes of this chapter:(1) the Civil Air Patrol, Texas Wing, is considered a state agency having the authority to acquire surplus or salvage property; and(2) a volunteer fire department is considered a political subdivision.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 127, Sec. 2, eff. May 19, 1997.

SUBCHAPTER B. COMMISSION POWERS AND DUTIESSec. 2175.061. RULES, FORMS, AND PROCEDURES. (a) The commission shall establish and maintain procedures for the transfer, sale, or disposal of surplus and salvage property as prescribed by law.(b) Subject to Subsection (c), the commission may prescribe forms and reports necessary to administer this chapter and may adopt necessary rules, including rules governing the sale or transfer of surplus or salvage property to state agencies, political subdivisions, or assistance organizations.(c) Subject to a risk assessment and to the legislative audit committee's approval of including the review in the audit plan under Section 321.013, the state auditor may review and comment on the forms and reports prescribed and the rules adopted by the commission under Subsection (b).(d) The commission may by rule determine the best method of disposal for surplus and salvage property of the state under this chapter.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 7.28, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 785, Sec. 38, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 23.001(41), eff. September 1, 2005.

Sec. 2175.062. MAILING LIST; LIST OF PROSPECTIVE BUYERS. The commission shall maintain:(1) a mailing list, which it shall renew annually, of assistance organizations and individuals responsible for purchasing for political subdivisions who have requested information regarding available state surplus or salvage property; and(2) a list of other prospective buyers of surplus and salvage property.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2175.063. MAXIMUM RETURN FROM DISPOSITION OF SURPLUS OR SALVAGE PROPERTY. (a) The commission shall attempt to realize the maximum benefit to the state in selling or disposing of surplus and salvage property.(b) The commission may reject any or all offers for surplus or salvage property if it determines that rejection is in the state's best interests.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2175.064. COOPERATION IN EVALUATION AND ANALYSIS. (a) The commission shall cooperate with state agencies in an ongoing effort to evaluate surplus and salvage property to minimize loss resulting from accumulations of property.(b) The commission shall cooperate with the state auditor in analyzing surplus and salvage property.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2175.065. DELEGATION OF AUTHORITY TO STATE AGENCY. (a) The commission may authorize a state agency to dispose of surplus or salvage property if the agency demonstrates to the commission its ability to dispose of the property under Subchapters C and E in a manner that results in cost savings to the state, under commission rules adopted under this chapter.(b) The commission shall establish by rule the criteria for determining that a delegation of authority to a state agency results in cost savings to the state.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 11.02, eff. Jan. 1, 2002.

SUBCHAPTER C. DIRECT TRANSFER OR OTHER DISPOSITION OF SURPLUS OR SALVAGE PROPERTY BY STATE AGENCYSec. 2175.121. APPLICABILITY. This subchapter applies only to surplus or salvage property to which Subchapter D does not apply.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002. Reenacted by Acts 2003, 78th Leg., ch. 1276, Sec. 9.020(b), eff. Sept. 1, 2003.

Sec. 2175.122. STATE AGENCY NOTICE TO COMMISSION AND COMPTROLLER. A state agency that determines it has surplus or salvage property shall inform the commission and the comptroller of the property's kind, number, location, condition, original cost or value, and date of acquisition.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 816, Sec. 1, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 2175.121 by Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002. Reenacted by Acts 2003, 78th Leg., ch. 1276, Sec. 9.020(b), eff. Sept. 1, 2003.

Sec. 2175.123. DETERMINING METHOD OF DISPOSAL. (a) Based on the condition of the property, a state agency shall determine whether the property is:(1) surplus property that should be offered for transfer under Section 2175.125 or sold to the public; or(2) salvage property.(b) The state agency shall inform the commission and the comptroller of its determination.

Added by Acts 2001, 77th Leg., ch. 816, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1422, eff. Jan. 1, 2002. Reenacted by Acts 2003, 78th Leg., ch. 1276, Sec. 9.020(b), eff. Sept. 1, 2003.

Sec. 2175.124. COMMISSION NOTICE TO OTHER ENTITIES. After a determination that a state agency has surplus property, the commission shall inform other state agencies, political subdivisions, and assistance organizations of the comptroller's website that lists surplus property that is available for sale.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Renumbered from Government Code Sec. 2175.122 and amended by Acts 2001, 77th Leg., ch; 1422, Sec. 11.03, eff. Jan. 1, 2002. Amended by Acts 2001, 77th Leg., ch. 816, Sec. 1, eff. Sept. 1, 2001. Reenacted by Acts 2003, 78th Leg., ch. 1276, Sec. 9.020(b), eff. Sept. 1, 2003.

Sec. 2175.1245. ADVERTISING ON COMPTROLLER WEBSITE. Not later than the second day after the date the comptroller receives notice from a state agency that the agency has surplus property, the comptroller shall advertise the property's kind, number, location, and condition on the comptroller's website.

Added by Acts 2001, 77th Leg., ch. 816, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002. Reenacted by Acts 2003, 78th Leg., ch. 1276, Sec. 9.020(b), eff. Sept. 1, 2003.

Sec. 2175.125. DIRECT TRANSFER; MONITORING BY COMMISSION. (a) During the 10 business days after the date the property is posted on the comptroller's website, a state agency, political subdivision, or assistance organization may coordinate directly with the reporting state agency for a transfer of the property at a price established by the reporting agency.(b) During the 10 business days described by Subsection (a), the reporting state agency shall coordinate its activities with the commission to allow the commission to monitor the reporting state agency's activities under this section. The commission shall ensure that the reporting state agency is ethically and legally conducting a transfer according to the best economic interests of the state.(c) If property is transferred under this section, the transferring agency shall report the transaction to the commission. The report must include a description of the property transferred, the reasons for the transfer, the price for the property transferred, and the recipient of the property transferred.(d) If the commission determines that a violation of a state law or rule has occurred based on the monitoring or the report, the commission shall report the violation to the Legislative Budget Board.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 127, Sec. 3, eff. May 1, 1997. Renumbered from Government Code Sec. 2175.123 and amended by Acts 2001, 77th Leg., ch. 816, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002. Reenacted by Acts 2003, 78th Leg., ch. 1276, Sec. 9.020(b), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 341, Sec. 1, eff. September 1, 2005.

Sec. 2175.126. NOTICE OF TRANSFER TO COMPTROLLER; ADJUSTMENT OF APPROPRIATIONS AND PROPERTY ACCOUNTING RECORDS; REMOVAL FROM WEBSITE. (a) If property is transferred to a state agency, the participating agencies shall report the transaction to the comptroller.(b) On receiving notice under this section, the comptroller shall, if necessary:(1) debit and credit the proper appropriations; and(2) adjust state property accounting records.(c) Not later than the second day after the date the comptroller receives notice under Subsection (a), the comptroller shall remove the property from the list of surplus property for sale on the comptroller's website.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 127, Sec. 4, eff. May 19, 1997. Renumbered from Government Code Sec. 2175.124 and amended by Acts 2001, 77th Leg., ch. 816, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002. Reenacted by Acts 2003, 78th Leg., ch. 1276, Sec. 9.020(b), eff. Sept. 1, 2003.

Sec. 2175.127. PRIORITY FOR TRANSFER TO STATE AGENCY. During the 10 business days after the date the property is posted on the comptroller's website, a transfer to a state agency has priority over any other transfer under rules adopted by the commission.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 127, Sec. 5, eff. May 1997. Renumbered from Government Code Sec. 2175.125 and amended by Acts 2001, 77th Leg., ch. 816, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002. Reenacted by Acts 2003, 78th Leg., ch. 1276, Sec. 9.020(b), eff. Sept. 1, 2003.

Sec. 2175.128. DISPOSITION OF DATA PROCESSING EQUIPMENT. (a) If a disposition of a state agency's surplus or salvage data processing equipment is not made under Section 2175.125 or 2175.184, the state agency shall transfer the equipment to:(1) a school district or open-enrollment charter school in this state under Subchapter C, Chapter 32, Education Code;(2) an assistance organization specified by the school district; or(3) the Texas Department of Criminal Justice.(a-1) Notwithstanding Subsection (a), if a disposition of a state agency's surplus or salvage data processing equipment is not made under Section 2175.125 or 2175.184, the state agency shall make the equipment available to the commissioner of education for use in the computer lending pilot program established under Subchapter H, Chapter 32, Education Code. If the commissioner of education declines to take the equipment, the state agency shall transfer the equipment in accordance with Subsection (a). The state agency may not collect a fee or other reimbursement from the commissioner of education for the equipment made available under this subsection. This subsection expires September 1, 2014.(b) If a disposition of the surplus or salvage data processing equipment of a state eleemosynary institution or an institution or agency of higher education is not made under other law, the institution or agency shall transfer the equipment to:(1) a school district or open-enrollment charter school in this state under Subchapter C, Chapter 32, Education Code;(2) an assistance organization specified by the school district; or(3) the Texas Department of Criminal Justice.(b-1) Notwithstanding Subsection (b), if a disposition of the surplus or salvage data processing equipment of a state eleemosynary institution or an institution or agency of higher education is not made under other law, the institution or agency shall make the equipment available to the commissioner of education for use in the computer lending pilot program established under Subchapter H, Chapter 32, Education Code. If the commissioner of education declines to take the equipment, the institution or agency shall transfer the equipment in accordance with Subsection (b). The state eleemosynary institution or institution or agency of higher education may not collect a fee or other reimbursement from the commissioner of education for the equipment made available under this subsection. This subsection expires September 1, 2014.(c) The state eleemosynary institution or institution or agency of higher education or other state agency may not collect a fee or other reimbursement from the district, the school, the assistance organization, or the Texas Department of Criminal Justice for the surplus or salvage data processing equipment transferred under this section.

Added by Acts 1999, 76th Leg., ch. 419, Sec. 3, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1272, Sec. 6.02, eff. June 15, 2001. Renumbered from Government Code Sec. 2175.126 and amended by Acts 2001, 77th Leg., ch. 816, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002. Amended by Acts 2003, 78th Leg., ch. 908, Sec. 2, eff. June 20, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 571, Sec. 2, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 714, Sec. 6, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1407, Sec. 10, eff. June 19, 2009.

Sec. 2175.129. DISPOSITION BY COMPETITIVE BIDDING, AUCTION, OR DIRECT SALE. (a) If a disposition of a state agency's surplus property is not made under Section 2175.125, the commission shall:(1) sell the property by competitive bid, auction, or direct sale to the public, including a sale using an Internet auction site; or(2) delegate to the state agency authority to sell the property by competitive bid, auction, or direct sale to the public, including a sale using an Internet auction site.(b) The commission or a state agency to which authority is delegated under Subsection (a)(2) or under Section 2175.065 shall determine which method of sale shall be used based on the method that is most advantageous to the state under the circumstances. The commission shall adopt rules establishing guidelines for making that determination.(c) In using an Internet auction site to sell surplus property under this section, the commission or state agency shall post the property on the site for at least 10 days.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Renumbered from Government Code Sec. 2175.181 and amended by Acts 2001, 77th Leg., ch. 816, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002. Reenacted by Acts 2003, 78th Leg., ch. 1276, Sec. 9.020(b), eff. Sept. 1, 2003.

Sec. 2175.130. DISPOSITION BY DIRECT SALE TO PUBLIC. (a) If the commission or a state agency to which authority is delegated under Section 2175.129(a)(2) or 2175.065 determines that selling the property by competitive bid or auction, including a sale using an Internet auction site, would not maximize the resale value of the property to the state, the commission or agency may sell surplus or salvage property directly to the public.(b) The commission, in cooperation with the state agency that declared the property as surplus, or a state agency to which authority is delegated under Section 2175.129(a)(2) or 2175.065 shall set a fixed price for the property.

Added by Acts 2001, 77th Leg., ch. 816, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002. Reenacted by Acts 2003, 78th Leg., ch. 1276, Sec. 9.020(b), eff. Sept. 1, 2003.

Sec. 2175.131. PURCHASER'S FEE. (a) The commission or a state agency disposing of property by a method other than direct transfer under this subchapter shall collect a fee from the purchaser.(b) The commission or state agency shall set the fee at an amount that is:(1) sufficient to recover costs associated with the sale; and(2) at least two percent but not more than 12 percent of sale proceeds.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Renumbered from Government Code Sec. 2185.182 by Acts 2001, 77th Leg., ch. 816, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002. Reenacted by Acts 2003, 78th Leg., ch. 1276, Sec. 9.020(b), eff. Sept. 1, 2003.

Sec. 2175.132. ADVERTISEMENT OF SALE. If the value of an item or a lot of property to be sold is estimated to be more than $5,000, the commission or the state agency authorized to sell the property shall advertise the sale at least once in at least one newspaper of general circulation in the vicinity in which the property is located.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 127, Sec. 6, eff. May 19, 1997. Renumbered from Government Code Sec. 2175.183 by Acts 2001, 77th Leg., ch. 816, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002. Reenacted by Acts 2003, 78th Leg., ch. 1276, Sec. 9.020(b), eff. Sept. 1, 2003.

Sec. 2175.133. REPORTING SALE; PROPERTY ACCOUNTING ADJUSTMENT. (a) On the sale by the commission of surplus or salvage property, the commission shall report the property sold and the sale price to the state agency that declared the property as surplus or salvage.(b) A state agency for which surplus or salvage property is sold or that sells surplus or salvage property under authority of the commission shall report the sale and amount of sale proceeds to the comptroller.(c) If property reported under this section is on the state property accounting system, the comptroller shall remove the property from the property accounting records.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 127, Sec. 7, eff. May 19, 1997. Renumbered from Government Code Sec. 2175.184 by Acts 2001, 77th Leg., ch. 816, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002. Reenacted by Acts 2003, 78th Leg., ch. 1276, Sec. 9.020(b), eff. Sept. 1, 2003.

Sec. 2175.134. PROCEEDS OF SALE. (a) Proceeds from the sale of surplus or salvage property, less the cost of advertising the sale, the cost of selling the surplus or salvage property, including the cost of auctioneer services, and the amount of the fee collected under Section 2175.131, shall be deposited to the credit of the general revenue fund of the state treasury.(b) Repealed by Acts 2003, 78th Leg., ch. 309, Sec. 7.37.(c) Proceeds from the sale of surplus and salvage property of the State Aircraft Pooling Board shall be deposited to the credit of the board.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Renumbered from Government Code Sec. 2175.185 and amended by Acts 2001, 77th Leg., ch. 816, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 7.29, 7.37, eff. June 18, 2003.

Sec. 2175.135. PURCHASER'S TITLE. A purchaser of surplus property at a sale conducted under Section 2175.129 or 2175.130 obtains good title to the property if the purchaser has in good faith complied with:(1) the conditions of the sale; and(2) applicable commission rules.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Renumbered from Government Code Sec. 2175.186 and amended by Acts 2001, 77th Leg., ch. 816, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002. Reenacted by Acts 2003, 78th Leg., ch. 1276, Sec. 9.020(b), eff. Sept. 1, 2003.

SUBCHAPTER D. DISPOSITION OF SURPLUS OR SALVAGE PROPERTY BY COMMISSIONSec. 2175.181. APPLICABILITY. (a) This subchapter applies only to surplus and salvage property located in:(1) Travis County;(2) a county in which federal surplus property is warehoused by the commission under Subchapter G; or(3) a county for which the commission determines that it is cost-effective to follow the procedures created under this subchapter and informs affected state agencies of that determination.(b) This subchapter does not apply to a state agency delegated the authority to dispose of surplus or salvage property under Section 2175.065.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002.

Sec. 2175.182. STATE AGENCY TRANSFER OF PROPERTY TO COMMISSION. (a) The commission is responsible for the disposal of surplus or salvage property under this subchapter. The commission may take physical possession of the property.(b) Based on the condition of the property, the commission shall determine whether the property is:(1) surplus property that should be offered for transfer under Section 2175.184 or sold to the public; or(2) salvage property.(c) The commission shall inform the comptroller's office of the property's kind, number, location, condition, original cost or value, and date of acquisition.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 7.30, eff. June 18, 2003.

Sec. 2175.1825. ADVERTISING ON COMPTROLLER WEBSITE. Not later than the second day after the date the comptroller receives notice from the commission under Section 2175.182(c), the comptroller shall advertise the property's kind, number, location, and condition on the comptroller's website.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002.

Sec. 2175.183. COMMISSION NOTICE TO OTHER ENTITIES. On taking responsibility for surplus property under this subchapter, the commission shall inform other state agencies, political subdivisions, and assistance organizations of the comptroller's website that lists surplus property that is available for sale.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002.

Sec. 2175.184. DIRECT TRANSFER. During the 10 business days after the date the property is posted on the comptroller's website, a state agency, political subdivision, or assistance organization may coordinate with the commission for a transfer of the property at a price established by the commission in cooperation with the transferring agency. A transfer to a state agency has priority over any other transfer during this period.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002.

Sec. 2175.185. NOTICE OF TRANSFER TO COMPTROLLER; ADJUSTMENT OF APPROPRIATIONS AND PROPERTY ACCOUNTING RECORDS; REMOVAL FROM WEBSITE. (a) If property is transferred to a state agency under Section 2175.184, the participating agencies shall report the transaction to the comptroller.(b) On receiving notice under this section, the comptroller shall, if necessary, adjust state property accounting records.(c) Not later than the second day after the date the comptroller receives notice under Subsection (a), the comptroller shall remove the property from the list of surplus property for sale on the comptroller's website.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 7.31, eff. June 18, 2003.

Sec. 2175.186. DISPOSITION BY COMPETITIVE BIDDING, AUCTION, OR DIRECT SALE. (a) If a disposition of a state agency's surplus property is not made under Section 2175.184, the commission shall sell the property by competitive bid, auction, or direct sale to the public, including a sale using an Internet auction site.(b) The commission shall determine which method of sale shall be used based on the method that is most advantageous to the state under the circumstances. The commission shall adopt rules establishing guidelines for making that determination.(c) In using an Internet auction site to sell surplus property under this section, the commission shall post the property on the site for at least 10 days.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002.

Sec. 2175.187. DISPOSITION BY DIRECT SALE TO PUBLIC. (a) If the commission determines that selling the property by competitive bid or auction, including a sale using an Internet auction site, would not maximize the resale value of the property to the state, the commission may sell surplus property directly to the public.(b) The commission shall set a fixed price for the property in cooperation with the state agency that owns the property.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002.

Sec. 2175.188. PURCHASER'S FEE. (a) For property that is sold under Section 2175.186 or 2175.187, the commission shall collect a fee from the purchaser.(b) The commission shall set the fee at an amount that is:(1) sufficient to recover costs associated with the sale; and(2) at least two percent but not more than 12 percent of sale proceeds.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002.

Sec. 2175.189. ADVERTISEMENT OF SALE. If the value of an item or a lot of property to be sold is estimated to be more than $5,000, the commission shall advertise the sale at least once in at least one newspaper of general circulation in the vicinity in which the property is located.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002.

Sec. 2175.190. REPORTING SALE; PROPERTY ACCOUNTING ADJUSTMENT. (a) On the sale by the commission of surplus or salvage property, the commission shall report the property sold and the sale price to the state agency that owned the property and to the comptroller.(b) If property reported under this section is on the state property accounting system, the comptroller shall remove the property from the property accounting records.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002.

Sec. 2175.191. PROCEEDS OF SALE. (a) Proceeds from the sale of surplus or salvage property, less the cost of advertising the sale, the cost of selling the surplus or salvage property, including the cost of auctioneer services, and the amount of the fee collected under Section 2175.188, shall be deposited to the credit of the general revenue fund of the state treasury.(b) Repealed by Acts 2003, 78th Leg., ch. 309, Sec. 7.37.(c) Proceeds from the sale of surplus and salvage property of the State Aircraft Pooling Board shall be deposited to the credit of the board.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 7.32, 7.37, eff. June 18, 2003.

Sec. 2175.192. PURCHASER'S TITLE. A purchaser of surplus property at a sale conducted under Section 2175.186 or 2175.187 obtains good title to the property if the purchaser has in good faith complied with:(1) the conditions of the sale; and(2) applicable commission rules.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002.

Sec. 2175.193. CONTRACTS FOR DESTRUCTION OF PROPERTY. The commission shall contract for the disposal of property under Subchapter E in a manner that maximizes value to the state.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 11.03, eff. Jan. 1, 2002.

SUBCHAPTER E. DESTRUCTION OR DONATION OF SURPLUS OR SALVAGE PROPERTYSec. 2175.241. DESTRUCTION OR DONATION OF SURPLUS OR SALVAGE PROPERTY. If the commission or a state agency cannot otherwise sell or dispose of property in accordance with this chapter or has determined that the property has no resale value, the property may be:(1) destroyed as worthless salvage; or(2) donated to an assistance organization.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 127, Sec. 8, eff. May 19, 1997.Amended by: Acts 2005, 79th Leg., Ch. 125, Sec. 3, eff. May 24, 2005.

Sec. 2175.242. REMOVAL OF DESTROYED OR DONATED PROPERTY FROM STATE PROPERTY ACCOUNTING RECORDS. (a) On destruction or donation of property under this subchapter, the comptroller may remove the property from the state property accounting records.(b) Authorization by the commission is not required for the deletion of salvage items of another state agency from the state property accounting records.(c) This subchapter does not affect Section 403.273, which provides for the deletion from state property accounting records of a state agency's missing property.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 127, Sec. 9, eff. May 19, 1997; Acts 2001, 77th Leg., ch. 1158, Sec. 59, eff. June 15, 2001.Amended by: Acts 2005, 79th Leg., Ch. 125, Sec. 4, eff. May 24, 2005.Acts 2005, 79th Leg., Ch. 125, Sec. 5, eff. May 24, 2005.

SUBCHAPTER F. EXCEPTIONSSec. 2175.301. SURPLUS PROPERTY OF LEGISLATURE. (a) This chapter does not apply to disposition of surplus property by either house of the legislature under a disposition system provided by rules of the administration committee of each house.(b) If surplus property of either house of the legislature is sold, proceeds of the sale shall be deposited in the state treasury to the credit of that house's appropriation.(c) An agency in the legislative branch shall dispose of its surplus or salvage property under a disposition system established by the agency. This chapter does not apply to the agency's disposition of its surplus or salvage property under that system. That system shall give preference to transferring the property directly to, in order of priority:(1) a public school;(2) another public governmental agency; or(3) an assistance organization.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 266, Sec. 1, eff. May 26, 1997.

Sec. 2175.302. EXCEPTION FOR ELEEMOSYNARY INSTITUTIONS. Except as provided by Section 2175.128(b), this chapter does not apply to the disposition of surplus or salvage property by a state eleemosynary institution.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 274, Sec. 1, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 419, Sec. 4, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1281, Sec. 1, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1276, Sec. 9020(i), eff. Sept. 1, 2003.

Sec. 2175.303. EXCEPTION FOR CERTAIN PRODUCTS. This chapter does not apply to disposition of:(1) a product or by-product of research, forestry, agriculture, livestock, or an industrial enterprise; or(2) certain recyclable materials, including paper, cardboard, aluminum cans, plastics, glass, one-use pallets, used tires, used oil, and scrap metal, when the disposition is not in the best interest of the state or economically feasible.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 127, Sec. 10, eff. May 19, 1997.

Sec. 2175.304. EXCEPTION FOR INSTITUTIONS OF HIGHER EDUCATION. (a) This chapter does not apply to the disposition of surplus or salvage property of a university system or of an institution or agency of higher education except as provided by this section.(b) The governing board of each university system or institution or agency of higher education included within the definition of "state agency" under Section 2151.002 shall establish written procedures for the disposition of surplus or salvage property of the system, institution, or agency. The procedures shall allow for the direct transfer of materials or equipment that can be used for instructional purposes to a public school or school district, or an assistance organization designated by the school district, at a price or for other consideration to which the system, institution, or agency and the public school or school district or the assistance organization agree or for no consideration as the system, institution, or agency determines appropriate.(c) The procedures established under Subsection (b) must give preference to transferring the property directly to a public school or school district or to an assistance organization designated by the school district before disposing of the property in another manner. If more than one public school or school district or assistance organization seeks to acquire the same property on substantially the same terms, the system, institution, or agency shall give preference to a public school that is considered low-performing by the commissioner of education or to a school district that has a taxable wealth per student that entitles the district to an allotment of state funds under Subchapter F, Chapter 42, Education Code, or to the assistance organization designated by such a school district.(d) A university system or institution or agency of higher education may donate to an assistance organization any surplus or salvage property that:(1) is not disposed of under Subsection (b); and(2) has no resale value.

Added by Acts 1999, 76th Leg., ch. 274, Sec. 2, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1281, Sec. 2, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 908, Sec. 3, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 125, Sec. 6, eff. May 24, 2005.

Sec. 2175.305. EXCEPTION FOR SECRETARY OF STATE. This chapter does not apply to the disposition of surplus computer equipment by the secretary of state. The secretary of state shall give preference to transferring the property to counties for the purpose of improving voter registration technology and complying with Section 18.063, Election Code.

Added by Acts 2001, 77th Leg., ch. 1178, Sec. 6, eff. Jan. 1, 2002.

Sec. 2175.306. EXCEPTION FOR CERTAIN AGENCIES. This chapter does not apply to the disposition of surplus computer equipment by a state agency involved in the areas of health, human services, or education, except for an agency to which Section 2175.304 applies. Those agencies shall give preference to transferring the property to a public school, school district, or assistance organization specified by the school district.

Added by Acts 2003, 78th Leg., ch. 908, Sec. 4, eff. June 20, 2003.

Sec. 2175.307. EXCEPTION FOR OFFICE OF COURT ADMINISTRATION. This chapter does not apply to the disposition of surplus computer equipment by the Office of Court Administration of the Texas Judicial System. The office shall give preference to transferring the equipment to a local or state governmental entity in the judicial branch of local or state government.

Added by Acts 2007, 80th Leg., R.S., Ch. 73, Sec. 2, eff. September 1, 2007.

SUBCHAPTER G. FEDERAL SURPLUS PROPERTYSec. 2175.361. DEFINITIONS. In this subchapter:(1) "Federal act" means the Federal Property and Administrative Services Act of 1949 (40 U.S.C. Section 541 et seq.), as amended, or any other federal law providing for the disposal of federal surplus property.(2) "Federal property" means federal surplus property acquired:(A) by the commission or under the commission's jurisdiction under this subchapter; and(B) under 40 U.S.C. Section 483c, 549, or 550, or under any other federal law providing for the disposal of federal surplus property.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 7.33, eff. June 18, 2003.

Sec. 2175.362. DESIGNATED AGENCY; SEPARATE AND INDEPENDENT OPERATION OF FEDERAL SURPLUS PROPERTY PROGRAM. (a) The commission is the designated state agency under 40 U.S.C. Section 549 and any other federal law providing for the disposal of federal surplus property.(b) Except for the sharing of support functions with other divisions, the federal surplus property program shall operate independently of the rest of the commission.(c) The administrative offices of the federal surplus property program may be located in a building separate from the location of other commission offices.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 127, Sec. 11, eff. May 19, 1997; Acts 2003, 78th Leg., ch. 309, Sec. 7.34, eff. June 18, 2003.

Sec. 2175.363. ACQUISITION, WAREHOUSING, AND DISTRIBUTION OF FEDERAL PROPERTY. (a) The commission may acquire and warehouse federal property allocated to the commission under the federal act and distribute the property to an entity or institution that meets the eligibility qualifications for the property under the federal act.(b) The commission shall establish and maintain procedures to implement this section.(c) The commission is not required to comply with the provisions of this chapter that relate to the disposition of surplus state agency property in acquiring, warehousing, and distributing federal surplus property under this chapter.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2175.364. COMMISSION ASSISTANCE IN PROCUREMENT AND USE OF PROPERTY. The commission may:(1) disseminate information and assist a potential applicant regarding the availability of federal real property;(2) assist in the processing of an application for acquisition of federal real property and related personal property under 40 U.S.C. Section 550 or any other federal law providing for the disposal of federal surplus property;(3) act as an information clearinghouse for an entity that may be eligible to acquire federal property and, as necessary, assist the entity to obtain federal property;(4) assist in assuring use of the property; and(5) engage in an activity relating to the use of federal property by another state agency, institution, or organization engaging in or receiving assistance under a federal program.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 7.35, eff. June 18, 2003.

Sec. 2175.365. STATE PLAN OF OPERATION; COMPLIANCE WITH MINIMUM FEDERAL STANDARDS. The commission shall:(1) file a state plan of operation that complies with federal law and operate in accordance with the plan;(2) take necessary action to meet the minimum standards for a state agency in accordance with the federal act; and(3) cooperate to the fullest extent consistent with this subchapter.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2175.366. ADMINISTRATIVE FUNCTIONS; COMPLIANCE WITH FEDERAL REQUIREMENTS. The commission may:(1) make the necessary certifications and undertake necessary action, including an investigation;(2) make expenditures or reports that may be required by federal law or regulation or that are otherwise necessary to provide for the proper and efficient management of its functions under this subchapter;(3) provide information and reports relating to its activities under this subchapter that may be required by a federal agency or department; and(4) adopt rules necessary for the efficient operation of its activities under this subchapter or as may be required by federal law or regulation.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2175.367. CONTRACTS. The commission may enter into an agreement, including:(1) a cooperative agreement with a federal agency under 40 U.S.C. Section 549 or any other federal law providing for the disposal of federal surplus property;(2) an agreement with a state agency for surplus property of a state agency that will promote the administration of the commission's functions under this subchapter; or(3) an agreement with a group or association of state agencies for surplus property that will promote the administration of the commission's functions under this subchapter.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 7.36, eff. June 18, 2003.

Sec. 2175.368. ACQUISITION OR IMPROVEMENT OF PROPERTY; RENT PAYMENTS. The commission may:(1) acquire and hold title or make capital improvements to federal real property in accordance with Section 2175.369; or(2) make an advance payment of rent for a distribution center, an office space, or another facility that is required to accomplish the commission's functions under this subchapter.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2175.369. CHARGES. (a) The commission may collect a service charge for the commission's acquisition, warehousing, distribution, or transfer of federal property.(b) The commission may not collect a charge for federal real property in an amount that is greater than the reasonable administrative cost the commission incurs in transferring the property.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2175.370. FEDERAL SURPLUS PROPERTY SERVICE CHARGE FUND. (a) The commission shall deposit a charge collected under Section 2175.369 in the state treasury to the credit of the federal surplus property service charge fund.(b) Income earned on money in the federal surplus property service charge fund shall be credited to that fund.(c) Money in the federal surplus property service charge fund may be used only to accomplish the commission's functions under this subchapter.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 127, Sec. 12, eff. May 19, 1997.

Sec. 2175.371. ADVISORY BOARDS AND COMMITTEES. The commission may appoint advisory boards and committees necessary and suitable to administer this subchapter.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2175.372. PERSONNEL. (a) The commission may employ, compensate, and prescribe the duties of personnel, other than members of advisory boards and committees, necessary and suitable to administer this subchapter.(b) The commission may fill a personnel position only with an individual selected and appointed on a nonpartisan merit basis.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONSSec. 2175.901. PURCHASE OF CHAIRS BY CERTAIN STATE OFFICERS AND AGENCY HEADS. (a) Notwithstanding other law, on vacating an office or terminating employment, an elected or appointed state officer or an executive head of a state agency in the legislative, executive, or judicial branch of state government may purchase for fair market value the chair used by the officer or employee during the person's period of state service.(b) The fair market value of a chair shall be determined:(1) for an executive agency or a legislative agency other than the legislature, by the commission;(2) for a judicial agency, by the chief justice of the supreme court;(3) for the house of representatives, by the speaker of the house of representatives; and(4) for the senate, by the lieutenant governor.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2175.902. MANDATORY PAPER RECYCLING PROGRAM. (a) The commission shall establish a mandatory recycling program for a state agency that occupies a building under its control. By rule, the commission shall:(1) establish guidelines and procedures for collecting and recycling of paper;(2) set recycling goals and performance measures;(3) require state agencies to designate a recycling coordinator;(4) provide employee and custodial education and training;(5) provide feedback and recognition to state agencies when appropriate; and(6) inform state agencies when proper recycling methods are not used.(b) If the commission finds that a state agency's recycling program meets or exceeds the standards created under Subsection (a), the commission may delegate its responsibility under this section to a state agency located in a building under its control.(c) The commission or a state agency with delegated responsibility under Subsection (b) shall sell the paper for recycling to the highest bidder.(d) The commission may enter into an interagency agreement to provide recycling services to a state agency otherwise excluded from the program.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 127, Sec. 13, eff. May 19, 1997; Acts 2001, 77th Leg., ch. 1422, Sec. 12.01, eff. Sept. 1, 2001.

Sec. 2175.903. PROPERTY USED AS TRADE-IN. A state agency may offer surplus or salvage property as a trade-in on new property of the same general type if the exchange is in the state's best interests.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1, 1995.

Sec. 2175.904. DISPOSAL OF GAMBLING EQUIPMENT. (a) The commission shall establish a program for the sale of gambling equipment received from a commissioners court under Section 263.152(a)(5), Local Government Code.(b) The commission may sell gambling equipment only to a person that the commission determines is a bona fide holder of a license or other authorization to sell, lease, or otherwise provide gambling equipment to others or to operate gambling equipment issued by an agency in another state or in a foreign jurisdiction where it is lawful for the person to possess gambling equipment for the intended purpose.(c) Proceeds from the sale of gambling equipment, less the costs of the sale, including costs of advertising, storage, shipping, and auctioneer or broker services, and the amount of the fee collected under Section 2175.131, shall be divided according to an agreement between the commission and the commissioners court that provided the equipment for sale. The agreement must provide that:(1) not less than 50 percent of the net proceeds be remitted to the commissioners court; and(2) the remainder of the net proceeds retained by the commission be deposited to the credit of the general revenue fund.

Added by Acts 2007, 80th Leg., R.S., Ch. 1233, Sec. 1, eff. June 15, 2007.



CHAPTER 2176. MAIL

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE D. STATE PURCHASING AND GENERAL SERVICES

CHAPTER 2176. MAIL

SUBCHAPTER A. EVALUATION AND PLANNING OF MAIL OPERATIONS

Sec. 2176.001. MAIL OPERATIONS OFFICER. A state agency in

Travis County shall designate a person to manage mail for the

agency's offices and units.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

For expiration of this section, see Section 2151.0041.

Sec. 2176.0011. TRANSFER OF DUTIES; REFERENCE. (a) The powers

and duties of the commission under this chapter are transferred

to the comptroller.

(b) In this chapter, a reference to the commission means the

comptroller.

Added by Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.39, eff. September 1, 2007.

Sec. 2176.002. STATE AGENCY EVALUATION AND IMPROVEMENT OF MAIL

OPERATIONS. To improve state agency management of mail and to

reduce the state's mail costs, a state agency in the executive

branch of state government shall:

(1) evaluate its mail operations to identify and eliminate

practices resulting in excessive mail costs; and

(2) develop and implement plans and procedures for making

necessary improvements in mail operations.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2176.003. COMMISSION EVALUATION OF STATE AGENCY MAIL

OPERATIONS. The commission shall:

(1) evaluate the mail operations of state agencies located in

Travis County and make recommendations to identify and eliminate

practices resulting in excessive mail costs; and

(2) establish minimum objectives and responsibilities for

managing mail for the agencies.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2176.004. COMMISSION PROCEDURES FOR IMPROVEMENT OF MAIL

OPERATIONS. The commission shall:

(1) in conjunction with the United States Postal Service,

establish procedures to improve the measurement of state agency

mail costs, using postage meters or stamps as appropriate;

(2) establish procedures to determine the advantages to state

agencies of presorting mail;

(3) establish procedures to determine the lowest cost class of

mail necessary to effectively accomplish individual state agency

functions;

(4) evaluate the cost-effectiveness of using alternatives to the

United States Postal Service for delivering state agency mail;

(5) train state agency personnel regarding cost-effective

mailing practices;

(6) set standards for receipt, delivery, collection, and

dispatch of mail; and

(7) publish and disseminate standards, guides, and instructions

for managing mail and establish and implement procedures for

monitoring compliance with the standards, guides, and

instructions.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2176.005. STATE AGENCY REPORTS ON MAIL OPERATIONS. (a) A

state agency in Travis County shall periodically send to the

governor and the legislative budget office a report of its

progress in achieving the objectives for and the revisions of

mail operations established under Section 2176.004, including an

analysis of savings projected from the resulting improvements in

managing mail.

(b) When two or more state agencies by interagency contract are

providing common services for managing mail, the agencies may

designate a single agency to report on behalf of all agencies

participating under the contract.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2176.006. MAILING LISTS. A state agency in Travis County

shall review and consolidate mailing lists used by the agency to

distribute publications and other materials issued by the agency.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER B. INTERAGENCY MAIL

Sec. 2176.051. INTERAGENCY MAIL SERVICE. (a) The commission

shall operate a messenger service for delivering unstamped

written communications and packages between the following

entities located in Travis County:

(1) state agencies;

(2) the legislature; and

(3) legislative agencies.

(b) All entities described by Subsection (a) shall use the

service.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2176.052. USE OF UNITED STATES POSTAL SERVICE; ALTERNATE

DELIVERY METHODS. An entity subject to Section 2176.051 may use

a delivery method other than that provided under Section 2176.051

for delivering interagency mail to another entity subject to

Section 2176.051 but may not use the United States Postal Service

for the delivery unless required to do so under state or federal

law.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2176.053. DELIVERY OF STATE WARRANTS. State warrants may

be delivered in a manner agreed to by the comptroller and the

affected agency.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.40, eff. September 1, 2007.

SUBCHAPTER C. OUTGOING FIRST-CLASS MAIL IN TRAVIS COUNTY

Sec. 2176.101. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to outgoing first-class mail practices of a state

agency located in Travis County.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2176.102. COMMISSION EVALUATION. The commission shall

evaluate the outgoing first-class mail practices of state

agencies located in Travis County, including the lists, systems,

and formats used to create mail.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2176.103. DISCOUNTED POSTAL RATES. The commission shall

achieve the maximum available discount on postal rates whenever

acceptable levels of timeliness, security, and quality of service

can be maintained using the discounted rate.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2176.104. REQUIREMENT TO CONSULT WITH COMMISSION. A state

agency to which this subchapter applies shall consult the

commission before the agency may:

(1) purchase, upgrade, or sell mail processing equipment;

(2) contract with a private entity for mail processing; or

(3) take actions that significantly affect the agency's

first-class mail practices.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2176.105. GUIDELINES FOR MEASURING AND ANALYZING

FIRST-CLASS MAIL PRACTICES. (a) The commission shall adopt and

distribute to each state agency to which this subchapter applies

guidelines by which outgoing first-class mail practices may be

measured and analyzed. The guidelines must require using the

services of the United States Postal Service to the extent

possible.

(b) The commission shall review and update the guidelines at

least once every two years, beginning two years after the date on

which the guidelines are adopted.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2176.106. TRAINING. (a) Not later than the 90th day after

the date on which the initial guidelines under Section 2176.105

are distributed, and at least annually beginning one year after

the date of distribution, the commission shall provide training

to state agency personnel who handle first-class mail.

(b) The commission may use to the extent possible free training

provided by the United States Postal Service.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2176.107. PREREQUISITE TO UPGRADING OR REPLACING MAIL

EQUIPMENT; COMPARISON AND ANALYSIS. (a) If the commission

determines that upgrading existing mail production or processing

equipment or purchasing new mail production or processing

equipment is required to improve outgoing first-class mail

practices of the commission or another state agency located in

Travis County, the commission shall prepare a cost-benefit

analysis demonstrating that the upgrade or purchase is more

cost-effective than contracting with a private entity to provide

the equipment or mail service.

(b) The commission shall approve the most cost-effective method.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2176.109. FEES FOR COMMISSION SERVICES. (a) The

commission by interagency contract shall charge and collect fees

from each state agency to which this subchapter applies for the

commission's services under this subchapter.

(b) The total amount charged a state agency under this section

may not exceed the amount of the agency's appropriated funds for

outgoing first-class mail, as determined by the Legislative

Budget Board, minus the agency's fixed costs for these services.

(c) The commission shall transfer to the general revenue fund

the amount of a fee charged a state agency under this section

that is greater than the amount of the commission's actual

expenses for performing the services for the agency.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2176.110. RULES. The comptroller shall adopt rules for

state agencies to implement this chapter. Before adopting a rule

under this section, the comptroller must conduct a public hearing

regarding the proposed rule regardless of whether the

requirements of Section 2001.029(b) are met.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.41, eff. September 1, 2007.

SUBCHAPTER D. PROCESSING OF MAIL

Sec. 2176.151. TIMELY PROCESSING OF MAIL. Mail shall:

(1) be processed for delivery as quickly as necessary under

existing circumstances; and

(2) not be unduly delayed only to achieve a lower postal rate.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

Sec. 2176.152. PROCESSING UNITED STATES MAIL IN CAPITOL COMPLEX.

United States mail may be delivered to and from the post office

located in the capitol complex on agreement between the

commission and the affected agency.

Added by Acts 1995, 74th Leg., ch. 41, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER E. SPECIAL MAIL SERVICES

Sec. 2176.201. USE OF CERTAIN MAIL SERVICES. Notwithstanding

another law that requires the use of certain mail services, a

state agency may use any form of mail service available from the

United States Postal Service to lower postal costs whenever

acceptable levels of accountability, timeliness, security, and

quality of service can be maintained.

Added by Acts 1997, 75th Leg., ch. 1145, Sec. 1, eff. July 1,

1997.

Sec. 2176.202. CHANGE OF ADDRESS SERVICE. Notwithstanding

another law regarding change of address updates, a state agency

may use any change of address update service approved by the

United States Postal Service for the purpose of receiving a

postal discount rate.

Added by Acts 1997, 75th Leg., ch. 1145, Sec. 1, eff. June 19,

1997.

Sec. 2176.203. NOTIFICATION OF SERVICE OPTIONS. The commission

shall, as part of the guidelines developed under Section

2176.105, provide information to state agencies about special

mail services offered by the United States Postal Service. The

commission shall assist a state agency in determining which

service to use, considering the state agency's needs for

accountability, timeliness, security, and quality of service.

Added by Acts 1997, 75th Leg., ch. 1145, Sec. 1, eff. Sept. 1,

1997.



CHAPTER 2201. TEXAS CAPITAL TRUST FUND

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE E. GOVERNMENT PROPERTY

CHAPTER 2201. TEXAS CAPITAL TRUST FUND

Sec. 2201.001. TEXAS CAPITAL TRUST FUND. The Texas capital

trust fund is in the state treasury.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2201.002. USE OF FUND. The fund may be used to finance:

(1) the acquisition, construction, repair, improvement, or

equipping of a building by a state agency for a state purpose;

(2) the acquisition of real or personal property necessary for a

state agency to take an action described by Subdivision (1);

(3) the administration of the asset management division of the

General Land Office; or

(4) any other purpose for which funds may be appropriated from

general revenue.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1499, Sec. 1.32, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1310, Sec. 59, eff. June

20, 2003.

Sec. 2201.003. TRANSFERS FROM CAPITAL TRUST FUND. (a) Interest

earned by the fund shall be deposited to the credit of the

housing trust fund.

(b) At the end of each fiscal biennium the unencumbered balance

of the fund shall be transferred to the credit of the general

revenue fund.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1123, Sec. 14, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1310, Sec. 60, eff. June

20, 2003.



CHAPTER 2203. USE OF STATE PROPERTY

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE E. GOVERNMENT PROPERTY

CHAPTER 2203. USE OF STATE PROPERTY

Sec. 2203.001. REPORTING USE OF STATE VEHICLE; PENALTIES. (a)

A person who uses a state-owned automobile or truck shall, for

each day that the vehicle is used, submit a separate written

report of the use to the head of the state agency, including a

department, institution, board, or commission of the state, in

charge of the vehicle.

(b) The report must be made daily on a form prescribed by the

comptroller.

(c) A report filed under this section must show:

(1) the purpose for which the vehicle was used;

(2) the mileage traveled;

(3) the amounts of gasoline and oil consumed;

(4) the passengers carried; and

(5) other information necessary to a proper record of the use of

the vehicle.

(d) A report filed under this section is an official state

record and is subject to inspection by a state official who is

authorized to audit or inspect claims, accounts, or records of a

state agency.

(e) A person commits an offense if the person does not file a

report as required by this section on or before the 10th day

after the date on which the person uses the vehicle. An offense

under this subsection is punishable by a fine of not less than $5

nor more than $100.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.38(a), eff.

Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 3.13, eff. September 1, 2007.

Sec. 2203.002. STATE POSTAGE METERS. (a) A state department,

board, commission, or educational institution that installs a

postage meter shall place on the machine an imprint plate stating

that:

(1) the mail carried by the postage is official state mail; and

(2) there is a penalty for the unlawful use of the postage meter

for a private purpose.

(b) A state department, board, commission, or educational

institution shall pay for the imprint plate and its installation

from the state department's, board's, commission's, or

educational institution's appropriation for postage and

contingent expenses.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2203.003. STATE PROPERTY UNDER CONTROL OF THE DAUGHTERS OF

THE CONFEDERACY, TEXAS DIVISION, AND THE DAUGHTERS OF THE

REPUBLIC OF TEXAS. (a) The Daughters of the Confederacy, Texas

Division, and the Daughters of the Republic of Texas each may

charge admission to state property over which each organization

has custody or control. This subsection does not apply to the

Alamo.

(b) An organization that charges admission under this section

shall set the fee in an amount that it determines serves the best

interest of the state and the public.

(c) The organization may maintain and operate, or may contract

with another person for the operation of, a concession on state

property under its control. The concession may be operated in any

manner the organization considers necessary for the best interest

of the state and the public.

(d) The organization shall hold separately in trust all

admission fees and profits from the operation of concessions at

each property. The money may be spent only to maintain and repair

the state property and furnishings at the property at which the

money is received.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2203.004. REQUIREMENT TO USE STATE PROPERTY FOR STATE

PURPOSES. State property may be used only for state purposes. A

person may not entrust state property to a state officer or

employee or to any other person if the property is not to be used

for state purposes.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 1.33, eff. Sept. 1,

1999.

Sec. 2203.005. VENDING MACHINES AUTHORIZED. (a) In a

state-owned or state-leased building or on state-owned or

state-leased property that is not served by a vendor operating

under the supervision of the Texas Commission for the Blind, a

vending machine may be located in the building or on the property

only with the approval of the governing body of the state agency

that has charge and control of the building or property. The

approval must be recorded in the minutes of a meeting of the

governing body.

(b) The state agency shall file with the comptroller a copy of

all contracts between the state agency and the vendor related to

the vending machine and a written description of the location of

the vending machine.

(c) All rentals, commissions, or other net revenue the state

agency receives in connection with the vending machine shall be

accounted for as state money and deposited to the credit of the

general revenue fund unless the disposition of the revenue is

governed by other law. The state agency shall account for the

revenue received under this section in the agency's annual

report.

(d) In a state-owned or state-leased building or on state-owned

or state-leased property that is served by a vendor operating

under the supervision of the Texas Commission for the Blind, a

vending machine may be located and operated in the building or on

the property only under a joint contract with the owners of the

vending machine and the vendor operating under the supervision of

the Texas Commission for the Blind.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 1.33, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.70, eff. September 1, 2007.



CHAPTER 2204. ACQUISITION OF LAND FOR STATE AND FEDERAL PURPOSES

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE E. GOVERNMENT PROPERTY

CHAPTER 2204. ACQUISITION OF LAND FOR STATE AND FEDERAL PURPOSES

SUBCHAPTER A. ACQUISITION OF LAND BY STATE

Sec. 2204.001. ACQUISITION OF LAND BY STATE. (a) The governor

may purchase land or the right to use land that is required by

this state for any type of public use.

(b) If the governor fails to agree with the owner of the land on

the price for the land or the use of the land, the land may be

condemned for public use in the name of this state. On the

direction of the governor, condemnation proceedings shall be

instituted against the owner of the land by the attorney general

or the district or county attorney acting under the direction of

the attorney general.

(c) If the governor determines that the amount of damages

awarded in the condemnation proceedings under Subsection (b) is

excessive, the state may not pay the damages. In that event, the

state shall pay the costs of the proceedings and may not take

further action.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2204.002. RESTRICTION ON ACQUISITION OF REAL PROPERTY. A

state agency, as defined by Section 658.001, may not accept a

gift or devise of real property or spend appropriated money to

purchase real property without statutory authority or other

legislative authorization.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 1.34, eff. Sept. 1,

1999.

Sec. 2204.003. GIFTS OF REAL PROPERTY TO INSTITUTIONS OF HIGHER

EDUCATION. An institution of higher education, as defined by

Section 61.003, Education Code, may accept a gift or devise of

real property from a private entity to establish scholarships or

professorships or to be held in trust for other educational

purposes only if done consistently with rules and regulations

adopted by the Texas Higher Education Coordinating Board pursuant

to its power to adopt such rules and regulations under Chapter

61, Education Code.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 1.34, eff. Sept. 1,

1999.

SUBCHAPTER B. GENERAL PROVISIONS FOR ACQUISITION OF LAND AND

JURISDICTION OVER LAND BY UNITED STATES

Sec. 2204.101. CONSENT TO UNITED STATES TO ACQUIRE LAND. (a)

The legislature consents to the purchase or acquisition by the

United States, including acquisition by condemnation, of land in

this state made in accordance with this subchapter.

(b) The United States may purchase, acquire, hold, own, occupy,

and possess land in this state that it considers expedient and

that it seeks to occupy as a site:

(1) on which to erect and maintain a lighthouse, fort, military

station, magazine, arsenal, dockyard, customhouse, post office,

or other necessary public building; or

(2) for erecting a lock or dam, straightening a stream by making

a cutoff, building a levee, or erecting any other structure or

improvement that may become necessary for developing or improving

a waterway, river, or harbor of this state.

(c) During condemnation proceedings for the acquisition of land

by the United States under this section, the United States may

occupy the land and construct improvements on the land

immediately on the filing of the award of the condemnation

commissioners with the condemnation court, without awaiting the

decision of the court, if the United States deposits an amount

equal to the amount of the award of the commissioners plus the

amount of all costs adjudged against the United States.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2204.102. SALE OF STATE LAND TO UNITED STATES. (a) The

governor may sell to the United States land owned by this state

that the United States desires to acquire for a purpose specified

by Section 2204.101.

(b) On payment of the purchase money for the land into the state

treasury, the land commissioner, on the order of the governor,

shall issue a patent for that land to the United States in the

same manner that other patents are issued.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2204.103. CESSION OF JURISDICTION TO UNITED STATES. (a)

On written application of the United States to the governor, the

governor, in the name and on behalf of this state, may cede to

the United States exclusive jurisdiction, subject to Subsection

(c), over land acquired by the United States under this

subchapter over which the United States desires to acquire

constitutional jurisdiction for a purpose provided by Section

2204.101.

(b) An application for cession must be:

(1) accompanied by proper evidence of the acquisition of the

land;

(2) authenticated and recorded; and

(3) include or have attached an accurate description by metes

and bounds of the land for which cession is sought.

(c) A cession of jurisdiction may not be made under this section

except on the express condition, which must be included in the

instrument of cession, that this state retains concurrent

jurisdiction with the United States over every portion of the

land ceded so that all civil or criminal process issued under the

authority of this state or a court or judicial officer of this

state may be executed by the proper officers of this state on any

person amenable to service of process within the limits of the

land to be ceded, in the same manner and to the same effect as if

the cession had not occurred.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER C. CONVEYANCE OF STATE HIGHWAY LAND TO UNITED STATES

FOR CERTAIN PURPOSES

Sec. 2204.201. APPLICATION OF SUBCHAPTER. This subchapter

applies only to land or an interest in land owned by this state

that is under the control of the Texas Department of

Transportation.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 9.010(a),

eff. Sept. 1, 2001.

Sec. 2204.202. CONVEYANCE TO UNITED STATES FOR MILITARY

PURPOSES. The governor, on the recommendation of the Texas

Transportation Commission or on the request of the United States

supported by the recommendation of the Texas Transportation

Commission, may convey to the United States an easement or other

interest in land that:

(1) is located near a federally owned or operated military

installation or facility; and

(2) may be necessary for the construction, operation, and

maintenance of the military installation or facility.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 9.010(a),

eff. Sept. 1, 2001.

Sec. 2204.203. CONVEYANCE TO UNITED STATES FOR CIVIL WORKS

PROJECT. (a) In this section, "civil works project" means a

flood control project, river and harbor improvement project,

water conservation project, or other civil works project

constructed or to be constructed by the United States.

(b) The governor, on the recommendation of the Texas

Transportation Commission or on the request of the United States

supported by the recommendation of the Texas Transportation

Commission, may convey to the United States or any governmental

subdivision or agency of this state that is cooperating with the

United States in a civil works project an easement or other

interest in land that may be necessary for the construction,

operation, and maintenance of the civil works project.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 9.010(a), eff.

Sept. 1, 2001.

Sec. 2204.204. CONSIDERATION FOR CONVEYANCE. A conveyance under

this subchapter may be made without monetary consideration or for

a consideration determined by the Texas Transportation

Commission.

Renumbered from Sec. 2204.202 and amended by Acts 2001, 77th

Leg., ch. 1420, Sec. 9.010(a), eff. Sept. 1, 2001.

Sec. 2204.205. FEE SIMPLE NOT OWNED BY STATE. For land for

which the fee simple title is not vested in this state and for

which the owner of the fee executes an easement to the United

States for the purposes provided by Section 2204.202 or 2204.203,

the governor on the recommendation of the Texas Transportation

Commission may join in and assent to the easement by the same or

a separate instrument.

Renumbered from Sec. 2204.203 and amended by Acts 2001, 77th

Leg., ch. 1420, Sec. 9.010(a), eff. Sept. 1, 2001.

SUBCHAPTER D. STATE GRANTS TO UNITED STATES FOR FLOOD CONTROL IN

BED AND BANKS OF PECOS AND DEVILS RIVERS AND RIO GRANDE

Sec. 2204.301. GRANT TO UNITED STATES. The governor may grant

to the United States in accordance with this subchapter those

portions of the beds and banks of the Pecos and Devils rivers in

Val Verde County and of the Rio Grande in Brewster, Cameron,

Hidalgo, Hudspeth, Jeff Davis, Kinney, Maverick, Presidio, Starr,

Terrell, Val Verde, Webb, and Zapata counties:

(1) for which title is vested in this state; and

(2) that may be necessary or expedient in the construction and

use of the storage and flood control dams and their resultant

reservoirs, diversion works, and appurtenances provided for in

the Treaty Relating to the Utilization of the Waters of the

Colorado and Tijuana Rivers, and of the Rio Grande (Rio Bravo)

from Fort Quitman, Texas, to the Gulf of Mexico, concluded by the

United States and the United Mexican States on February 3, 1944.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2204.302. APPLICATION BY UNITED STATES. On application to

the governor by the United States Commissioner, International

Boundary and Water Commission, United States and Mexico,

describing the area necessary or expedient for the purposes

described in Section 2204.301, the governor shall issue a grant

for and on behalf of this state to the United States conveying to

the United States the area described in the application.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2204.303. MINERAL RESERVATION REQUIRED. A grant under this

subchapter must reserve to this state all minerals except rock,

sand, and gravel needed by the United States in the operation or

construction by the United States or its agents of any of the

works described by Section 2204.301. The reservation must provide

that:

(1) the minerals reserved to this state may not be explored for,

developed, or produced in a manner that at any time will prevent

or interfere with the operation or construction of those works;

and

(2) before exploring for or developing reserved minerals, this

state must obtain the written consent of the United States

Section, International Boundary and Water Commission, United

States and Mexico, or its successor agency, as to the proposed

area sought to be explored or developed by this state, including

the location of and production facilities for oil wells, gas

wells, or oil and gas wells.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2204.304. REVERSION TO STATE ON NONUSE. A grant under this

subchapter must contain a reservation providing that if any part

of the property granted ceases to be used for the purposes set

out in Section 2204.301 for a continuous period of five years,

that part shall immediately and automatically revert to this

state at the end of that period.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2204.305. PRIVATE PROPERTY RIGHTS NOT AFFECTED. This

subchapter does not divest, limit, or otherwise affect the

property rights, including riparian rights, under the laws of

this state of the private owners of land abutting a portion of a

river to which this subchapter applies.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER E. STATE GRANTS TO UNITED STATES IN BED AND BANKS OF

RIO GRANDE TO IMPLEMENT BOUNDARY TREATY

Sec. 2204.401. GRANT TO UNITED STATES. The governor may grant

to the United States in accordance with this subchapter those

portions of, or easements on, the beds and banks of the Rio

Grande in Brewster, Cameron, Hidalgo, Hudspeth, Jeff Davis,

Kinney, Maverick, Presidio, Starr, Terrell, Val Verde, Webb, and

Zapata counties:

(1) for which title is vested in this state; and

(2) that may be necessary or expedient to facilitate the

accomplishment of projects for the following purposes, as

provided for in the Treaty to Resolve Pending Boundary

Differences and Maintain the Rio Grande and Colorado River as the

International Boundary between the United States of America and

the United Mexican States, entered into force April 18, 1972, and

the American-Mexican Boundary Treaty Act of 1972 (22 U.S.C.

Sections 277d-34 et seq.):

(A) the relocation and rectification of the Rio Grande and

construction of works for flood control in the Presidio-Ojinaga

Valley;

(B) the rectification of and channel stabilization on the Rio

Grande between Fort Quitman in Hudspeth County and Haciendita in

Presidio County;

(C) the relocation and rectification of the Rio Grande upstream

from Hidalgo-Reynosa in Hidalgo County;

(D) the preservation of the Rio Grande as the boundary by

prohibiting the construction of works that may cause deflection

or obstruction of the normal flow or floodflows of the Rio

Grande; or

(E) other channel relocations and rectifications or boundary

adjustments approved by the governments of the United States and

the United Mexican States.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2204.402. APPLICATION BY UNITED STATES. On application to

the governor by the United States Commissioner, International

Boundary and Water Commission, United States and Mexico,

describing the area and the interest in that area necessary or

expedient for the purposes described in Section 2204.401, the

governor shall issue a grant for and on behalf of this state to

the United States conveying to the United States the area and

interest described in the application.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2204.403. MINERAL RESERVATION REQUIRED. (a) A grant under

this subchapter must reserve to this state all minerals except

rock, sand, and gravel needed by the United States in the

operation or construction by the United States or its agents of

any of the works described by Section 2204.401. The reservation

must provide that:

(1) the minerals reserved to this state may not be explored for,

developed, or produced in a manner that will at any time prevent

or interfere with the operation or construction of those works;

and

(2) before exploring for or developing reserved minerals, this

state must obtain the written consent of the United States

Section, International Boundary and Water Commission, United

States and Mexico, or its successor agency, as to the proposed

area sought to be explored or developed by this state, including

the location of and production facilities for oil wells, gas

wells, or oil and gas wells or other minerals.

(b) In a grant to the United States of fee title to the bed and

banks of the Rio Grande for the relocation and rectification of

the existing channel under the treaty that is to cause a portion

of the channel to be in the territorial limits of the United

Mexican States after its relocation and rectification, the

reservation is required only for the portion of the channel that

will remain in the territorial limits of the United States on

completion of the relocation and rectification project.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2204.404. PRIVATE PROPERTY RIGHTS NOT AFFECTED. This

subchapter does not divest, limit, or otherwise affect the

property rights, including riparian rights, under the laws of

this state of the private owners of land abutting a portion of

the Rio Grande to which this subchapter applies.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER F. CONSENT TO FEDERAL ACQUISITION OF LAND FOR FLOOD

CONTROL IN TRINITY WATERSHED

Sec. 2204.501. APPLICATION OF SUBCHAPTER. This subchapter

applies only to land in:

(1) Denton, Jack, Montague, Parker, and Wise counties; and

(2) that portion of the Trinity Watershed located in Collin,

Cooke, Dallas, Fannin, Grayson, Hunt, Kaufman, Rockwall, Tarrant,

or Van Zandt County.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2204.502. CONSENT OF STATE. (a) This state consents to

the acquisition by the United States by purchase, gift, or

condemnation with adequate compensation of land or any right or

interest in land in this state that the United States determines

is needed for programs and works of improvement for runoff and

water-flow retardation, soil erosion prevention, or other

flood-control purposes in this state.

(b) This state does not consent to the acquisition of land under

this subchapter by condemnation unless the apparent owner of the

land consents to the acquisition.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2204.503. CERTAIN RESERVATIONS PERMITTED. The United

States may acquire land under this subchapter subject to

reservations of rights-of-way, timber, minerals, or easements.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2204.504. PAYMENTS IN LIEU OF TAXES. The United States

must remit an amount equal to one percent of the purchase price

of acquired land each year in lieu of taxes to the counties and

school districts in which the land is located.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2204.505. CONCURRENT JURISDICTION RETAINED FOR CERTAIN

PURPOSES. This state retains concurrent jurisdiction with the

United States in and over acquired land so that civil process in

all cases and criminal process issued under the authority of this

state against a person charged with the commission of a crime in

or outside of the territory of the land may be executed on that

land in the same manner as if this subchapter did not exist.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER G. CONVEYANCE OF EASEMENT TO UNITED STATES FOR

LOUISIANA AND TEXAS INTRACOASTAL WATERWAY

Sec. 2204.601. CONVEYANCE TO UNITED STATES. (a) The state

conveys to the United States an easement to construct and

maintain the Louisiana and Texas Intracoastal Waterway over and

through the following described areas:

(1) the disconnected portions of the stream beds of Mud Bayou

and East Bay Bayou from approximately Station 1519 to

approximately Station 1914 as shown on United States Engineer

Department map, "Louisiana and Texas Intra-Coastal Waterway,

Sabine River-Galveston Bay Section, Survey of 1926-7, Sheet No.

12, File 16-2-16," the portions of the stream beds of Mud Bayou

and East Bay Bayou covered by this easement being 300 feet wide

and located in Chambers and Galveston counties where the

intracoastal waterway intersects the meanderings of the bayous;

and

(2) the disconnected portions of bays and any tidal lands owned

by the state within an area 300 feet in width extending from the

Galveston-Brazoria County line to the nine-foot contour in

Aransas Bay along the route of the projected Louisiana and Texas

Intracoastal Waterway as shown in red on the map, in four sheets,

prepared by the United States Engineer Office, Galveston, Texas,

entitled "Louisiana and Texas Intracoastal Waterway, Survey of

1927-1928," Index Sheets Nos. 1, 2, 3, and 4, File No. 16-4-4,

the portions of bays and tidal lands being located in Brazoria,

Matagorda, Calhoun, and Aransas counties.

(b) The state conveys to the United States an easement to

deposit dredged material during the construction and maintenance

of the Louisiana and Texas Intracoastal Waterway in bays and on

tidal lands owned by the state within 2,000 feet of the area

described by Subsection (a)(2).

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 9.010(b), eff.

Sept. 1, 2001.

Sec. 2204.602. REVERSION TO STATE ON FAILURE TO MAINTAIN. If

the United States fails at any time to maintain or have

maintained the Louisiana and Texas Intracoastal Waterway, the

easement granted under Section 2204.601 terminates and reverts to

the state.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 9.010(b), eff.

Sept. 1, 2001.

Sec. 2204.603. PROPERTY RIGHTS NOT AFFECTED. This subchapter

does not affect or impair:

(1) a person's vested right; or

(2) the right of a person to use and maintain a bridge in

existence on May 17, 1929, on or across Mud Bayou or East Bay

Bayou.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 9.010(b), eff.

Sept. 1, 2001.

SUBCHAPTER H. CONVEYANCE TO UNITED STATES OF AREA IN NUECES

COUNTY NAVIGATION DISTRICT FOR MILITARY PURPOSES

Sec. 2204.701. GRANT OF EASEMENT TO UNITED STATES. The state

conveys to the United States an easement in an area three square

miles or larger, or of different form, in the Nueces County

Navigation District, in Nueces Bay, Nueces County, Texas, as

designated by the United States, to erect and maintain a fort,

military station or camp, magazine, arsenal, dockyard, barracks,

lighthouse, naval yard, naval base, naval air base, naval air

station, channel, approach for battleships, or any other

necessary military purpose.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 9.010(b), eff.

Sept. 1, 2001.

Sec. 2204.702. CONVEYANCE OF LAND TO UNITED STATES. On demand

from the United States, the governor shall convey to the United

States the area described by Section 2204.701 for a purpose

described by Section 2204.701.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 9.010(b), eff.

Sept. 1, 2001.

Sec. 2204.703. LIMITATION ON CONVEYANCE. A conveyance under

this subchapter is subject to the limitations described by

Sections 2204.101-2204.103, Government Code, and Sections

61.115-61.117, Water Code.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 9.010(b), eff.

Sept. 1, 2001.

Sec. 2204.704. MINERAL RESERVATION REQUIRED. A grant of an

easement under this subchapter must reserve to the state all

minerals, including oil and gas.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 9.010(b), eff.

Sept. 1, 2001.

Sec. 2204.705. REVERSION TO STATE ON NONUSE. If the United

States no longer uses the area described by Section 2204.701 for

a purpose described by Section 2204.701 or fails to maintain or

to have maintained at any time the facilities described by

Section 2204.701, the easement granted under this subchapter

terminates and reverts to the state.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 9.010(b), eff.

Sept. 1, 2001.



CHAPTER 2205. AIRCRAFT POOLING

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE E. GOVERNMENT PROPERTY

CHAPTER 2205. AIRCRAFT POOLING

SUBCHAPTER A. STATE AIRCRAFT POOLING BOARD; GENERAL PROVISIONS

Sec. 2205.001. SHORT TITLE. This chapter may be cited as the

State Aircraft Pooling Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2205.002. DEFINITIONS. In this chapter:

(1) "Board" means the State Aircraft Pooling Board.

(2) "State agency" means an office, department, board,

commission, institution, or other agency to which a legislative

appropriation is made.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2205.003. ESTABLISHMENT. The State Aircraft Pooling Board

is an agency of the state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2205.004. COMPOSITION OF BOARD; TERMS. (a) The board is

composed of:

(1) a member appointed by the governor;

(2) a member appointed by the lieutenant governor;

(3) a member appointed by the speaker of the house of

representatives; and

(4) a representative of the comptroller.

(b) The three appointed members of the board hold office for

staggered terms of six years, with the term of one member

expiring on January 31 of each odd-numbered year. The original

appointing authority shall fill any vacancy for the unexpired

portion of the term.

(c) The representative of the comptroller is an ex officio,

nonvoting member of the board and serves only in an advisory

capacity.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 40, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.71, eff. September 1, 2007.

Sec. 2205.005. APPOINTMENTS. Appointments to the board shall be

made without regard to the race, color, handicap, sex, religion,

age, or national origin of the appointees.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2205.006. ELIGIBILITY. Each appointed member of the board

must be a representative of the general public. A person is not

eligible for appointment as a public member of the board if the

person or the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization receiving funds from the

board;

(2) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

receiving funds from the board; or

(3) uses or receives a substantial amount of tangible goods,

services, or funds from the board, other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2205.007. CONFLICTS OF INTEREST. (a) A person may not

serve as a member of the board or act as the general counsel to

the board if the person is required to register as a lobbyist

under Chapter 305 because of the person's activities for

compensation on behalf of a profession related to the operation

of the board.

(b) An officer, employee, or paid consultant of a Texas trade

association in the field of aircraft sales and leasing may not be

a board member or a board employee who is exempt from the state's

position classification plan or is compensated at or above the

amount prescribed by the General Appropriations Act for step 1,

salary group 17, of the position classification salary schedule.

(c) A person who is the spouse of an officer, manager, or paid

consultant of a Texas trade association in the field of aircraft

sales and leasing may not be a board member and may not be a

board employee who is exempt from the state's position

classification plan or is compensated at or above the amount

prescribed by the General Appropriations Act for step 1, salary

group 17, of the position classification salary schedule.

(d) For the purposes of this section, a Texas trade association

is a nonprofit, cooperative, and voluntarily joined association

of business or professional competitors in this state designed to

assist its members and its industry or profession in dealing with

mutual business or professional problems and in promoting their

common interest.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2205.008. INFORMATION ABOUT QUALIFICATIONS AND STANDARDS OF

CONDUCT. The board shall provide to its members and employees,

as often as necessary, information regarding their qualifications

for office or employment under this chapter and their

responsibilities under applicable laws relating to standards of

conduct for state officers or employees.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2205.009. REMOVAL. (a) It is a ground for removal of an

appointed member from the board if the member:

(1) does not have at the time of appointment the qualifications

required by Section 2205.006;

(2) does not maintain during service on the board the

qualifications required by Section 2205.006;

(3) violates a prohibition established by Section 2205.007;

(4) cannot discharge because of illness or disability the

member's duties for a substantial part of the term for which the

member is appointed; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year unless the absence is excused by majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the board of the ground. The presiding

officer shall then notify the governor that a potential ground

for removal exists.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2205.010. PRESIDING OFFICER; MEETINGS; QUORUM. (a) The

voting members of the board biennially shall elect a voting

member of the board as presiding officer.

(b) The board shall adopt rules for calling and holding meetings

and conducting business.

(c) Two voting members of the board constitute a quorum.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2205.011. PUBLIC ACCESS AND TESTIMONY. (a) The board

shall prepare and maintain a written plan that describes how a

person who does not speak English or who has a physical, mental,

or developmental disability can be provided reasonable access to

the board's programs.

(b) The board shall develop and implement policies that provide

the public with a reasonable opportunity to appear before the

board and to speak on any issue under the jurisdiction of the

board.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2205.012. STAFF. (a) The board may employ and compensate

staff as provided by legislative appropriation or may use staff

provided by the comptroller or the state auditor's office.

(b) The board shall develop and implement policies that clearly

define the respective responsibilities of the board and the staff

the board uses.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.72, eff. September 1, 2007.

Sec. 2205.013. MERIT PAY. The executive director or the

executive director's designee shall develop a system of annual

performance evaluations. All merit pay for board staff must be

based on the system established under this section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2205.014. CAREER LADDER. The executive director or the

executive director's designee shall develop an intraagency career

ladder program. The program shall require intraagency postings of

all non-entry-level positions concurrently with any public

posting.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2205.015. EQUAL EMPLOYMENT OPPORTUNITY. (a) The executive

director or the executive director's designee shall prepare and

maintain a written policy statement to assure implementation of a

program of equal employment opportunity under which all personnel

transactions are made without regard to race, color, handicap,

sex, religion, age, or national origin. The policy statement must

include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel;

(2) a comprehensive analysis of the board's work force that

meets federal and state guidelines;

(3) procedures by which a determination can be made of

significant underuse in the board's work force of all persons for

whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address those areas of

significant underuse.

(b) A policy statement prepared under Subsection (a) must cover

an annual period, be updated at least annually, and be filed with

the governor's office.

(c) The governor's office shall deliver a biennial report to the

legislature based on the information received under Subsection

(b). The report may be made separately or as a part of other

biennial reports made to the legislature.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2205.016. ANNUAL REPORT. (a) The board shall file

annually with the governor and the presiding officer of each

house of the legislature a complete and detailed written report

accounting for all funds received and disbursed by the board

during the preceding fiscal year.

(b) The annual report must be in the form and reported in the

time provided by the General Appropriations Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2205.017. INFORMATION ON COMPLAINTS. (a) The board shall

maintain a file on each written complaint filed with the board.

The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the board;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

board closed the file without taking action other than to

investigate the complaint.

(b) The board shall provide to the person filing the complaint

and to each person who is a subject of the complaint a copy of

the board's policies and procedures relating to complaint

investigation and resolution.

(c) The board, at least quarterly until final disposition of the

complaint, shall notify the person filing the complaint and each

person who is a subject of the complaint of the status of the

investigation unless the notice would jeopardize an undercover

investigation.

Added by Acts 2001, 77th Leg., ch. 1232, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER B. STATE AIRCRAFT

Sec. 2205.031. APPLICABILITY OF CHAPTER TO STATE AIRCRAFT. (a)

This chapter applies to all aircraft owned or leased by the

state, except as provided by Section 2205.033.

(b) Each state agency shall use state-owned aircraft to the

extent feasible.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 280, Sec. 11, eff.

Sept. 1, 1999.

Sec. 2205.032. CUSTODY, CONTROL, OPERATION, AND MAINTENANCE.

(a) The board shall operate a pool for the custody, control,

operation, and maintenance of all aircraft owned or leased by the

state.

(b) The board may purchase aircraft with funds appropriated for

that purpose.

(c) As part of the strategic plan that the board develops and

submits under Chapter 2056, the board shall develop a long-range

plan for its pool of aircraft. The board shall include

appropriate portions of the long-range plan in its legislative

appropriations request. The long-range plan must include

estimates of future aircraft replacement needs and other fleet

management needs, including any projected need to increase or

decrease the number of aircraft in the pool. In developing the

long-range plan, the board shall consider at a minimum for each

aircraft in the pool:

(1) how much the aircraft is used and the purposes for which it

is used;

(2) the cost of operating the aircraft and the revenue generated

by the aircraft; and

(3) the demand for the aircraft or for that type of aircraft.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1232, Sec. 2, eff.

Sept. 1, 2001.

Sec. 2205.033. TEXAS A&M UNIVERSITY SYSTEM AIRCRAFT. (a)

The board of regents of The Texas A&M University System is

primarily responsible for scheduling Texas A&M University

System aircraft.

(b) The Texas A&M University System shall base Texas A&M

University System aircraft in Brazos County.

(c) A pilot of Texas A&M University System aircraft must be

an employee of The Texas A&M University System.

(d) In this section, "Texas A&M University System aircraft"

means aircraft owned on August 31, 1991, or acquired after that

date by The Texas A&M University System or one of its

components.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2205.034. FACILITIES. (a) The board may acquire

appropriate facilities for the accommodation of all aircraft

owned or leased by the state. The facilities may be purchased or

leased as determined by the board to be most economical for the

state and as provided by legislative appropriations. The

facilities may include adequate hangar space, an indoor passenger

waiting area, a flight-planning area, communications facilities,

and other related and necessary facilities.

(b) A state agency that operates an aircraft may not use a

facility in Austin other than a facility operated by the board

for the storage, parking, fueling, or maintenance of the

aircraft, whether or not the aircraft is based in Austin. In a

situation the board determines to be an emergency, the board may

authorize a state agency to use a facility in Austin other than a

board facility for the storage, parking, fueling, or maintenance

of an aircraft.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2205.035. AIRCRAFT LEASES. (a) The board by interagency

contract may lease state-owned aircraft to a state agency.

(b) A state agency that is the prior owner or lessee of an

aircraft has the first option to lease that aircraft from the

board.

(c) The lease may provide for operation or maintenance by the

board or the state agency.

(d) A state agency may not expend appropriated funds for the

lease of an aircraft unless the board executes the lease or

approves the lease by board order.

(e) A state agency may not use money appropriated by the

legislature to rent or lease aircraft except from the board or as

provided by Subsection (f). For purposes of this subsection and

Subsection (f), payments of mileage reimbursements provided for

by the General Appropriations Act are not rentals or leases of

aircraft.

(f) If the board determines that no state-owned aircraft is

available to meet a transportation need that has arisen or that a

rental or lease of aircraft would reduce the state's

transportation costs, the board shall authorize a state agency to

expend funds for the rental or lease of aircraft, which may

include a helicopter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 280, Sec. 12, eff.

Sept. 1, 1999.

Sec. 2205.036. PASSENGER TRANSPORTATION. (a) The board shall

provide aircraft transportation, to the extent that its aircraft

are available, to:

(1) state officers and employees who are traveling on official

business according to the coordinated passenger scheduling system

and the priority scheduling system developed as part of the

aircraft operations manual under Section 2205.038;

(2) persons in the care or custody of state officers or

employees described by Subdivision (1); and

(3) persons whose transportation furthers official state

business.

(b) The board may not provide aircraft transportation to a

passenger if the passenger is to be transported to or from a

place where the passenger:

(1) will make or has made a speech not related to official state

business;

(2) will attend or has attended an event sponsored by a

political party;

(3) will perform a service or has performed a service for which

the passenger is to receive an honorarium, unless the passenger

reimburses the board for the cost of transportation;

(4) will attend or has attended an event at which money is

raised for private or political purposes; or

(5) will attend or has attended an event at which an audience

was charged an admission fee to see or hear the passenger.

(c) The board may not provide aircraft transportation to a

destination unless:

(1) the destination is not served by a commercial carrier;

(2) the time required to use a commercial carrier interferes

with passenger obligations; or

(3) the number of passengers traveling makes the use of state

aircraft cost-effective.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 280, Sec. 13, eff.

Sept. 1, 1999.

Sec. 2205.037. USE FOR POLITICAL PURPOSES; CIVIL LIABILITY. (a)

A person may not use a state-owned aircraft solely for political

purposes or spend state funds for the use of an aircraft solely

for political purposes.

(b) A person who violates this section is civilly liable to the

state for the costs incurred by the state because of the

violation.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2205.038. AIRCRAFT OPERATIONS MANUAL. (a) The board

shall:

(1) prepare a manual that establishes minimum standards for the

operation of aircraft by state agencies; and

(2) adopt procedures for the distribution of the manual to state

agencies.

(b) The manual must include provisions for:

(1) pilot certification standards, including medical

requirements for pilots;

(2) recurring training programs for pilots;

(3) general operating and flight rules;

(4) coordinated passenger scheduling; and

(5) other issues the board determines are necessary to ensure

the efficient and safe operation of aircraft by a state agency.

(c) The board shall confer with and solicit the written advice

of state agencies the board determines are principal users of

aircraft operated by the board and, to the extent practicable,

incorporate that advice in the development of the manual and

subsequent changes to the manual.

(d) The board shall give an officer normally elected by

statewide election priority in the scheduling of aircraft. The

board by rule may require a 12-hour notice by the officer to

obtain the priority in scheduling.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 280, Sec. 14, eff.

Sept. 1, 1999.

Sec. 2205.039. TRAVEL LOG. (a) The Legislative Budget Board,

in cooperation with the board, shall prescribe:

(1) a travel log form for gathering information about the use of

state-operated aircraft;

(2) procedures to ensure that individuals who travel as

passengers on or operate state-operated aircraft provide in a

legible manner the information requested of them by the form; and

(3) procedures for each state agency that operates an aircraft

for sending the form to the board and the Legislative Budget

Board.

(b) The travel log form must request the following information

about a state-operated aircraft each time the aircraft is flown:

(1) a mission statement, which may appear as a selection to be

identified from general categories appearing on the form;

(2) the name, state agency represented, destination, and

signature of each person who is a passenger or crew member of the

aircraft;

(3) the date of each flight;

(4) a detailed and specific description of the official business

purpose of each flight; and

(5) other information determined by the Legislative Budget Board

and the board to be necessary to monitor the proper use of the

aircraft.

(c) A state agency other than the board shall send travel logs

to the board each month in which the agency operates an aircraft.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 281, Sec. 11, eff.

Sept. 1, 1999.

Sec. 2205.040. RATES AND BILLING PROCEDURES. (a) The board

shall adopt rates for interagency aircraft services that are

sufficient to recover, in the aggregate and to the extent

possible, all direct costs for the services provided, including a

state agency's pro rata share of major maintenance, overhauls of

equipment and facilities, and pilots' salaries.

(b) The Legislative Budget Board, in cooperation with the board

and the state auditor, shall prescribe a billing procedure for

passenger travel on state-operated aircraft.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 280, Sec. 15, eff.

Sept. 1, 1999.

Sec. 2205.041. AIRCRAFT USE FORM. (a) The Legislative Budget

Board, in cooperation with the board, shall prescribe:

(1) an annual aircraft use form for gathering information about

the use of state-operated aircraft, including the extent to which

and the methods by which the goal provided by Section 2205.031(b)

is being met; and

(2) procedures for each state agency that operates an aircraft

for sending the form to the board and the Legislative Budget

Board.

(b) The aircraft use form must request the following information

about each aircraft a state agency operates:

(1) a description of the aircraft;

(2) the date purchased or leased and the purchase price or lease

cost;

(3) the number of annual hours flown;

(4) the annual operating costs;

(5) the number of flights and the destinations;

(6) the travel logs prepared under Section 2205.039; and

(7) any other information the Legislative Budget Board requires

to document the proper or cost-efficient use of the aircraft.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 280, Sec. 16, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 281, Sec. 12, eff. Sept.

1, 1999.

Sec. 2205.042. PILOTS. An individual who is not a pilot

employed by the board may not operate a state-operated aircraft

unless the board grants the individual a specific exemption from

that requirement.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2205.043. AIRCRAFT MARKING. (a) Each aircraft owned or

leased by the state, other than an aircraft used for law

enforcement purposes, shall be marked:

(1) with the state seal on each side of the aircraft's vertical

stabilizer; and

(2) with the words "The State of Texas" on each side of the

aircraft's fuselage.

(b) The board shall adopt rules, consistent with federal

regulations and Section 3101.001, governing the color, size, and

location of marks of identification required by this section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.39(a), eff.

Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.0052, eff. September 1, 2007.

Sec. 2205.044. FUEL AND MAINTENANCE CONTRACTS. The board may

contract with a state or federal governmental agency or a

political subdivision to provide aircraft fuel or to provide

aircraft maintenance services.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2205.045. INSURANCE. (a) The board may purchase insurance

to protect the board from loss caused by damage, loss, theft, or

destruction of aircraft owned or leased by the state and shall

purchase liability insurance to protect the officers and

employees of each state agency from loss arising from the

operation of state-owned aircraft.

(b) The insurance must be on a form approved by the State Board

of Insurance.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 280, Sec. 17, eff.

Sept. 1, 1999.

Sec. 2205.046. AIRCRAFT FOR FLIGHT TRAINING PROGRAMS. (a) The

board may transfer aircraft to a public technical institute or

other public postsecondary educational institution for use in the

institution's flight training program. Except as provided by this

section, the board has no responsibility for continued

maintenance of aircraft transferred under this section.

(b) As a condition to the transfer of the aircraft, the

institution must certify in writing to the board that the

institution will accept full responsibility for maintenance of

the aircraft and that it will be properly maintained while in the

custody and control of the institution. The board is entitled to

inspect the aircraft without notice for the purpose of insuring

that the aircraft are properly maintained.

(c) The board may immediately reassume custody and control of a

transferred aircraft on a finding by the board that:

(1) the aircraft is not being properly maintained;

(2) the aircraft is being used for a purpose other than flight

training; or

(3) the institution has discontinued its flight training

program.

Added by Acts 1997, 75th Leg., ch. 280, Sec. 1, eff. May 26,

1997.

Sec. 2205.047. INFORMATION POSTED ON THE INTERNET. The board

shall post information related to travel and other services

provided by the board on an Internet site maintained by or for

the board. The site must be generally accessible to state

agencies, persons who use the board's services, and, to the

extent appropriate, the general public.

Added by Acts 2001, 77th Leg., ch. 1232, Sec. 3, eff. Sept. 1,

2001.



CHAPTER 2206. LIMITATIONS ON USE OF EMINENT DOMAIN

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE E. GOVERNMENT PROPERTY

CHAPTER 2206. LIMITATIONS ON USE OF EMINENT DOMAIN

Sec. 2206.001. LIMITATION ON EMINENT DOMAIN FOR PRIVATE PARTIES

OR ECONOMIC DEVELOPMENT PURPOSES. (a) This section applies to

the use of eminent domain under the laws of this state, including

a local or special law, by any governmental or private entity,

including:

(1) a state agency, including an institution of higher education

as defined by Section 61.003, Education Code;

(2) a political subdivision of this state; or

(3) a corporation created by a governmental entity to act on

behalf of the entity.

(b) A governmental or private entity may not take private

property through the use of eminent domain if the taking:

(1) confers a private benefit on a particular private party

through the use of the property;

(2) is for a public use that is merely a pretext to confer a

private benefit on a particular private party; or

(3) is for economic development purposes, unless the economic

development is a secondary purpose resulting from municipal

community development or municipal urban renewal activities to

eliminate an existing affirmative harm on society from slum or

blighted areas under:

(A) Chapter 373 or 374, Local Government Code, other than an

activity described by Section 373.002(b)(5), Local Government

Code; or

(B) Section 311.005(a)(1)(I), Tax Code.

(c) This section does not affect the authority of an entity

authorized by law to take private property through the use of

eminent domain for:

(1) transportation projects, including, but not limited to,

railroads, airports, or public roads or highways;

(2) entities authorized under Section 59, Article XVI, Texas

Constitution, including:

(A) port authorities;

(B) navigation districts; and

(C) any other conservation or reclamation districts that act as

ports;

(3) water supply, wastewater, flood control, and drainage

projects;

(4) public buildings, hospitals, and parks;

(5) the provision of utility services;

(6) a sports and community venue project approved by voters at

an election held on or before December 1, 2005, under Chapter 334

or 335, Local Government Code;

(7) the operations of:

(A) a common carrier subject to Chapter 111, Natural Resources

Code, and Section B(3)(b), Article 2.01, Texas Business

Corporation Act; or

(B) an energy transporter, as that term is defined by Section

186.051, Utilities Code;

(8) a purpose authorized by Chapter 181, Utilities Code;

(9) underground storage operations subject to Chapter 91,

Natural Resources Code;

(10) a waste disposal project; or

(11) a library, museum, or related facility and any

infrastructure related to the facility.

(d) This section does not affect the authority of a governmental

entity to condemn a leasehold estate on property owned by the

governmental entity.

(e) The determination by the governmental or private entity

proposing to take the property that the taking does not involve

an act or circumstance prohibited by Subsection (b) does not

create a presumption with respect to whether the taking involves

that act or circumstance.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

1, Sec. 1, eff. November 18, 2005.



CHAPTER 2251. PAYMENT FOR GOODS AND SERVICES

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE F. STATE AND LOCAL CONTRACTS AND FUND MANAGEMENT

CHAPTER 2251. PAYMENT FOR GOODS AND SERVICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2251.001. DEFINITIONS. Except as otherwise provided by

this chapter, in this chapter:

(1) "Distribution date" means:

(A) if no payment law prohibits the comptroller from issuing a

warrant, the date the comptroller makes the warrant available:

(i) for mailing directly to its payee under Section 2155.382(c);

or

(ii) to the state agency that requested issuance of the warrant;

(B) if no payment law prohibits the comptroller from initiating

an electronic funds transfer, the date the comptroller initiates

the transfer;

(C) if a payment law prohibits the comptroller from issuing a

warrant, the date the comptroller would have made the warrant

available, in the absence of the payment law:

(i) for mailing directly to its payee under Section 2155.382(c);

or

(ii) to the state agency that requested issuance of the warrant;

or

(D) if a payment law prohibits the comptroller from initiating

an electronic funds transfer, the date the comptroller would have

made the warrant prepared under Section 403.0552(b) available, in

the absence of the payment law:

(i) for mailing directly to its payee under Section 2155.382(c);

or

(ii) to the state agency that requested initiation of the

transfer.

(2) "Goods" includes supplies, materials, or equipment.

(3) "Governmental entity" means a state agency or political

subdivision of this state.

(4) "Payment" means money owed to a vendor.

(5) "Payment law" means:

(A) Section 57.48 or 57.482, Education Code;

(B) Section 231.007, Family Code;

(C) Section 403.055 or 2107.008; or

(D) any similar statute.

(6) "Political subdivision" means:

(A) a county;

(B) a municipality;

(C) a public school district; or

(D) a special-purpose district or authority.

(7) "Service" includes gas and water utility service.

(8) "State agency" means:

(A) a board, commission, department, office, or other agency in

the executive branch of state government that is created by the

constitution or a statute of this state, including a river

authority and an institution of higher education as defined by

Section 61.003, Education Code;

(B) the legislature or a legislative agency; or

(C) the Supreme Court of Texas, the Court of Criminal Appeals of

Texas, a court of appeals, a state judicial agency, or the State

Bar of Texas.

(9) "Subcontractor" means a person who contracts with a vendor

to work or contribute toward completing work for a governmental

entity. The term does not include a state agency. The term

includes an officer or employee of a state agency when the

officer or employee contracts with a vendor in a private

capacity.

(10) "Vendor" means a person who supplies goods or a service to

a governmental entity or another person directed by the entity.

The term does not include a state agency, except for Texas

Correctional Industries. The term includes an officer or employee

of a state agency when acting in a private capacity to supply

goods or a service.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.40(a), eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1188, Sec. 1.41, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1158, Sec. 60, eff. June

15, 2001.

Sec. 2251.002. EXCEPTIONS. (a) Except as provided by

Subchapter D, Subchapter B does not apply to a payment made by a

governmental entity, vendor, or subcontractor if:

(1) there is a bona fide dispute between the political

subdivision and a vendor, contractor, subcontractor, or supplier

about the goods delivered or the service performed that causes

the payment to be late;

(2) there is a bona fide dispute between a vendor and a

subcontractor or between a subcontractor and its supplier about

the goods delivered or the service performed that causes the

payment to be late;

(3) the terms of a federal contract, grant, regulation, or

statute prevent the governmental entity from making a timely

payment with federal funds; or

(4) the invoice is not mailed to the person to whom it is

addressed in strict accordance with any instruction on the

purchase order relating to the payment.

(b) This chapter does not affect Chapter 2253.

(c) Repealed by Acts 2001, 77th Leg., ch. 1158, Sec. 94(4), eff.

June 15, 2001.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.41(a), eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1158, Sec. 61, eff. June

15, 2001; Acts 2001, 77th Leg., ch. 1158, Sec. 94(4), eff. June

15, 2001; Acts 2003, 78th Leg., ch. 286, Sec. 1, eff. Sept. 1,

2003.

Sec. 2251.003. RULES. The comptroller shall establish

procedures and adopt rules to administer this chapter. Before

adopting a rule under this section, the comptroller must conduct

a public hearing regarding the proposed rule regardless of

whether the requirements of Section 2001.029(b) are met.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 62, eff.

June 15, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.73, eff. September 1, 2007.

Sec. 2251.004. WAIVER. A person may not waive any right or

remedy granted by this chapter. A purported waiver of any right

or remedy granted by this chapter is void.

Added by Acts 2003, 78th Leg., ch. 286, Sec. 2, eff. Sept. 1,

2003.

SUBCHAPTER B. PAYMENTS AND INTEREST

Sec. 2251.021. TIME FOR PAYMENT BY GOVERNMENTAL ENTITY. (a)

Except as provided by Subsection (b), a payment by a governmental

entity under a contract executed on or after September 1, 1987,

is overdue on the 31st day after the later of:

(1) the date the governmental entity receives the goods under

the contract;

(2) the date the performance of the service under the contract

is completed; or

(3) the date the governmental entity receives an invoice for the

goods or service.

(b) A payment under a contract executed on or after September 1,

1993, owed by a political subdivision whose governing body meets

only once a month or less frequently is overdue on the 46th day

after the later event described by Subsections (a)(1) through

(3).

(c) For a contract executed on or after July 1, 1986, and before

September 1, 1987, a payment by a governmental entity under that

contract is overdue on the 46th day after the later event

described by Subsections (a)(1) through (3).

(d) For purposes of this section, the renewal, amendment, or

extension of a contract executed on or before September 1, 1993,

is considered to be the execution of a new contract.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.42(a), eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1158, Sec. 63, eff. June

15, 2001.

Sec. 2251.022. TIME FOR PAYMENT BY VENDOR. (a) A vendor who

receives a payment from a governmental entity shall pay a

subcontractor the appropriate share of the payment not later than

the 10th day after the date the vendor receives the payment.

(b) The appropriate share is overdue on the 11th day after the

date the vendor receives the payment.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2251.023. TIME FOR PAYMENT BY SUBCONTRACTOR. (a) A

subcontractor who receives a payment from a vendor shall pay a

person who supplies goods or a service for which the payment is

made the appropriate share of the payment not later than the 10th

day after the date the subcontractor receives the payment.

(b) The appropriate share is overdue on the 11th day after the

date the subcontractor receives the payment.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2251.024. MAILING OF PAYMENT. A payment is considered to

be mailed on the date the payment is postmarked.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2251.025. INTEREST ON OVERDUE PAYMENT. (a) A payment

begins to accrue interest on the date the payment becomes

overdue.

(b) The rate of interest that accrues on an overdue payment is

the rate in effect on September 1 of the fiscal year in which the

payment becomes overdue. The rate in effect on September 1 is

equal to the sum of:

(1) one percent; and

(2) the prime rate as published in the Wall Street Journal on

the first day of July of the preceding fiscal year that does not

fall on a Saturday or Sunday.

(c) Interest on an overdue payment stops accruing on the date

the governmental entity or vendor mails or electronically

transmits the payment. In this subsection, "governmental entity"

does not include a state agency.

(d) This subsection applies only if the comptroller is not

responsible for issuing a warrant or initiating an electronic

funds transfer to pay the principal amount owed by a state agency

to a vendor. The accrual of interest on an overdue payment to the

vendor:

(1) stops on the date the agency mails or electronically

transmits the payment; and

(2) is not suspended during any period that a payment law

prohibits the agency from paying the vendor.

(e) This subsection applies only if the comptroller is

responsible for issuing a warrant or initiating an electronic

funds transfer to pay the principal amount owed by a state agency

to a vendor. Interest on an overdue payment to the vendor:

(1) stops accruing on its distribution date; and

(2) does not stop accruing during any period that a payment law

prohibits the comptroller from issuing the warrant or initiating

the transfer.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 64, 65, 66,

67(a), eff. June 15, 2001; Acts 2003, 78th Leg., ch. 1310, Sec.

61, eff. July 1, 2004.

Sec. 2251.026. PAYMENT OF INTEREST BY STATE AGENCY. (a) A

state agency is liable for any interest that accrues on an

overdue payment under this chapter and shall pay the interest

from funds appropriated or otherwise available to the agency at

the same time the principal is paid.

(b) The comptroller shall issue a warrant or initiate an

electronic funds transfer on behalf of a state agency to pay any

interest that the agency must pay under Subsection (a) if the

comptroller is responsible for issuing a warrant or initiating an

electronic funds transfer to pay the principal amount on behalf

of the agency.

(c) The comptroller shall determine the amount of interest that

accrues on an overdue payment by a state agency under this

chapter if the comptroller is responsible for issuing a warrant

or initiating an electronic funds transfer to pay the principal

amount on behalf of the agency.

(d) A state agency shall determine the amount of interest that

accrues on an overdue payment by the agency under this chapter if

the comptroller is not responsible for issuing a warrant or

initiating an electronic funds transfer to pay the principal

amount on behalf of the agency.

(e) The comptroller or state agency shall submit the interest

payment with the net amount due for the goods or services.

(f) Neither the comptroller nor a state agency may require a

vendor to request payment of the interest that accrues under this

chapter before the interest is paid to the vendor.

(g) The comptroller may require a state agency to submit any

information the comptroller determines necessary to administer

and comply with Subsections (b) and (c). The information must be

submitted at the time and in the manner required by the

comptroller.

(h) The comptroller may require a state agency to change its

accounting systems or procedure as the comptroller determines

necessary to administer and comply with Subsections (b) and (c).

Any changes must conform with the comptroller's requirements.

(i) The comptroller may establish procedures and adopt rules to

administer Subsections (b), (c), (g), and (h).

(j) No interest accrues or may be paid under this section on a

payment if the total amount of interest that would otherwise have

accrued is equal to or less than $5 and the payment is made from

the institutional funds of an institution of higher education as

defined by Section 61.003, Education Code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 634, Sec. 3(a), eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 118, Sec. 3.03, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1158, Sec. 68, eff. June

15, 2001 ; Acts 2003, 78th Leg., ch. 1275, Sec. 2(85), eff. Sept.

1, 2003.

Sec. 2251.027. PAYMENT OF INTEREST BY POLITICAL SUBDIVISION.

(a) A political subdivision shall compute interest imposed on

the political subdivision under this chapter.

(b) The political subdivision shall pay the interest at the time

payment is made on the principal.

(c) The political subdivision shall submit the interest payment

with the net amount due for the goods or service.

(d) The political subdivision may not require a vendor to

petition, bill, or wait an additional day to receive the interest

due.

(e) The political subdivision may not require a vendor or

subcontractor to agree to waive the vendor's or subcontractor's

right to interest under this chapter as a condition of the

contract between the parties.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1254, Sec. 1, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1158, Sec. 69, eff. June

15, 2001.

Sec. 2251.028. PAYMENT OF INTEREST BY VENDOR OR SUBCONTRACTOR.

A vendor or subcontractor shall pay interest as a payment is

overdue.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2251.029. PARTIAL PAYMENT. (a) The unpaid balance of a

partial payment made within the period provided by this chapter

accrues interest as provided by Section 2251.025 unless the

balance is in dispute.

(b) Section 2251.042 applies to a disputed balance.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2251.030. PROMPT OR EARLY PAYMENT DISCOUNT. (a) The

intent of the legislature is that a governmental entity should

take advantage of an offer for an early payment discount. A state

agency shall when possible negotiate a prompt payment discount

with a vendor.

(b) A governmental entity may not take an early payment discount

a vendor offers unless the governmental entity makes a full

payment within the discount period.

(c) If a governmental entity takes an early payment discount

later, the unpaid balance accrues interest beginning on the date

the discount offer expires.

(d) A state agency, when paying for the goods or service

purchased under an agreement that includes a prompt or early

payment discount, shall submit the necessary payment documents or

information to the comptroller sufficiently in advance of the

prompt or early payment deadline to allow the comptroller or the

agency to pay the vendor in time to obtain the discount.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1499, Sec. 1.35, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1158, Sec. 70, eff. June

15, 2001.

SUBCHAPTER C. CLAIMS AND DISPUTES

Sec. 2251.042. DISPUTED PAYMENT. (a) A governmental entity

shall notify a vendor of an error in an invoice submitted for

payment by the vendor not later than the 21st day after the date

the entity receives the invoice.

(b) If a dispute is resolved in favor of the vendor, the vendor

is entitled to receive interest on the unpaid balance of the

invoice submitted by the vendor beginning on the date under

Section 2251.021 that the payment for the invoice is overdue.

(c) If a dispute is resolved in favor of the governmental

entity, the vendor shall submit a corrected invoice that must be

paid in accordance with Section 2251.021. The unpaid balance

accrues interest as provided by this chapter if the corrected

invoice is not paid by the appropriate date.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2251.043. ATTORNEY FEES. In a formal administrative or

judicial action to collect an invoice payment or interest due

under this chapter, the opposing party, which may be the

governmental entity or the vendor, shall pay the reasonable

attorney fees of the prevailing party.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER D. REMEDY FOR NONPAYMENT

Sec. 2251.051. VENDOR REMEDY FOR NONPAYMENT OF CONTRACT. (a) A

vendor may suspend performance required under a contract with a

governmental entity if:

(1) the governmental entity does not pay the vendor an

undisputed amount within the time limits provided by Subchapter

B; and

(2) the vendor gives the governmental entity written notice:

(A) informing the governmental entity that payment has not been

received; and

(B) stating the intent of the vendor to suspend performance for

nonpayment.

(b) The vendor may not suspend performance under this section

before the later of:

(1) the 10th day after the date the vendor gives notice under

Subsection (a); or

(2) the day specified by Section 2251.053(b).

(c) A vendor who suspends performance under this section is not:

(1) required to supply further labor, services, or materials

until the vendor is paid the amount provided for under this

chapter, plus costs for demobilization and remobilization; or

(2) responsible for damages resulting from suspending work if

the governmental entity with which the vendor has the contract

has not notified the vendor in writing before performance is

suspended that payment has been made or that a bona fide dispute

for payment exists.

(d) A notification under Subsection (c)(2) that a bona fide

dispute for payment exists must include a list of the specific

reasons for nonpayment. If a reason specified is that labor,

services, or materials provided by the vendor or the vendor's

subcontractor are not provided in compliance with the contract,

the vendor is entitled to a reasonable opportunity to:

(1) cure the noncompliance of the listed items; or

(2) offer a reasonable amount to compensate for listed items for

which noncompliance cannot be promptly cured.

Added by Acts 2003, 78th Leg., ch. 286, Sec. 3, eff. Sept. 1,

2003.

Sec. 2251.052. SUBCONTRACTOR REMEDY FOR VENDOR'S NONPAYMENT OF

CONTRACT. (a) A subcontractor of a vendor under a contract with

a governmental entity may suspend performance required under the

contract with the vendor if:

(1) the governmental entity with whom the subcontractor's vendor

has a contract does not pay the vendor an undisputed amount

within the time limits provided by Subchapter B; or

(2) the governmental entity with whom the subcontractor's vendor

has a contract has paid the vendor undisputed amounts and the

vendor does not pay the subcontractor an undisputed amount within

the time limits provided by Subchapter B.

(b) A subcontractor who suspends performance under Subsection

(a) must give the vendor written notice, a copy of which the

subcontractor may provide the governmental entity with whom the

vendor has a contract:

(1) informing the vendor that payment has not been received; and

(2) stating the intent of the subcontractor to suspend

performance for nonpayment.

(c) The subcontractor may not suspend performance under this

section before the later of:

(1) the 10th day after the date the subcontractor gives notice

under Subsection (b); or

(2) the date specified by Section 2251.053(b), if applicable.

(d) A subcontractor who suspends performance under this section

is not:

(1) required to supply further labor, services, or materials

until the subcontractor is paid the amount provided for under the

contract, plus costs for demobilization and remobilization; or

(2) responsible for damages resulting from suspending work if

the vendor has not notified the subcontractor in writing before

performance is suspended that payment has been made or the

governmental entity has notified the vendor that a bona fide

dispute for payment exists.

(e) A notification under Subsection (d)(2) that a bona fide

dispute for payment exists must include a list of the specific

reasons for nonpayment. If a reason specified is that labor,

services, or materials provided by the subcontractor are not

provided in compliance with the contract, the subcontractor is

entitled to a reasonable opportunity to:

(1) cure the noncompliance of the listed items; or

(2) offer a reasonable amount to compensate for listed items for

which noncompliance cannot be promptly cured.

Added by Acts 2003, 78th Leg., ch. 286, Sec. 3, eff. Sept. 1,

2003.

Sec. 2251.053. HIGHWAY-RELATED CONTRACTS. (a) This section

applies only to a contract entered into by the Texas Department

of Transportation for the construction or maintenance of a

highway or a related facility.

(b) A vendor or subcontractor may not suspend performance under

Section 2251.051 or 2251.052 before the 20th day after the date:

(1) the vendor gives written notice under Section 2251.051(a);

or

(2) the subcontractor gives written notice under Section

2251.052(b).

(c) A notice required under this subchapter and relating to a

contract described by Subsection (a) must be sent by certified

mail to:

(1) the executive director of the Texas Department of

Transportation;

(2) the director of construction of the Texas Department of

Transportation; or

(3) the person designated in the contract as the person to whom

notices must be sent.

Added by Acts 2003, 78th Leg., ch. 286, Sec. 3, eff. Sept. 1,

2003.

Sec. 2251.054. NOTICES. (a) This section applies only to a

notice or other written communication required by this

subchapter.

(b) A notice or other written communication to a governmental

entity must be delivered to:

(1) the person designated in the contract as the person to whom

a notice or other written communication must be sent; or

(2) if the contract does not designate a person to whom a notice

or other written communication must be sent, the executive

director or chief administrative officer of the governmental

entity.

(c) Any notice or other written communication may be personally

delivered to a person described by Subsection (b) or the person's

agent, regardless of any other manner of delivery prescribed by

law.

(d) If a notice or other written communication is sent by

certified mail, the notice is effective on the date the notice or

other written communication is deposited in the United States

mail.

(e) If a notice or other written communication is sent by

electronic means, the notice or other written communication is

effective on the date the person designated or entitled to

receive the notice or other written communication receives the

notice or other written communication.

(f) If a notice or other written communication is received by

the person designated or entitled to receive the notice or other

written communication, the method of delivery of the notice or

other written communication is immaterial.

Added by Acts 2003, 78th Leg., ch. 286, Sec. 3, eff. Sept. 1,

2003.

Sec. 2251.055. RIGHTS AND REMEDIES NOT EXCLUSIVE. The rights

and remedies provided by this subchapter are in addition to

rights and remedies provided by this chapter or other law.

Added by Acts 2003, 78th Leg., ch. 286, Sec. 3, eff. Sept. 1,

2003.



CHAPTER 2252. CONTRACTS WITH GOVERNMENTAL ENTITY

GOVERNMENT CODETITLE 10. GENERAL GOVERNMENTSUBTITLE F. STATE AND LOCAL CONTRACTS AND FUND MANAGEMENTCHAPTER 2252. CONTRACTS WITH GOVERNMENTAL ENTITYSUBCHAPTER A. NONRESIDENT BIDDERSSec. 2252.001. DEFINITIONS. In this subchapter:(1) "Governmental contract" means a contract awarded by a governmental entity for general construction, an improvement, a service, or a public works project or for a purchase of supplies, materials, or equipment.(2) "Governmental entity" means:(A) the state;(B) a municipality, county, public school district, or special-purpose district or authority;(C) a district, county, or justice of the peace court;(D) a board, commission, department, office, or other agency in the executive branch of state government, including an institution of higher education as defined by Section 61.003, Education Code;(E) the legislature or a legislative agency; or(F) the Supreme Court of Texas, the Texas Court of Criminal Appeals, a court of appeals, or the State Bar of Texas or another judicial agency having statewide jurisdiction.(3) "Nonresident bidder" refers to a person who is not a resident.(4) "Resident bidder" refers to a person whose principal place of business is in this state, including a contractor whose ultimate parent company or majority owner has its principal place of business in this state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2252.002. AWARD OF CONTRACT TO NONRESIDENT BIDDER. A governmental entity may not award a governmental contract to a nonresident bidder unless the nonresident underbids the lowest bid submitted by a responsible resident bidder by an amount that is not less than the amount by which a resident bidder would be required to underbid the nonresident bidder to obtain a comparable contract in the state in which the nonresident's principal place of business is located.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2252.003. PUBLICATION OF OTHER STATES' LAWS ON CONTRACTS. (a) The comptroller annually shall publish in the Texas Register:(1) a list showing each state that regulates the award of a governmental contract to a bidder whose principal place of business is not located in that state; and(2) the citation to and a summary of each state's most recent law or regulation relating to the evaluation of a bid from and award of a contract to a bidder whose principal place of business is not located in that state.(b) A governmental entity shall use the information published under this section to evaluate the bid of a nonresident bidder. A governmental entity may rely on information published under this section to meet the requirements of Section 2252.002.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.74, eff. September 1, 2007.

Sec. 2252.004. CONTRACT INVOLVING FEDERAL FUNDS. This subchapter does not apply to a contract involving federal funds.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 9.011, eff. Sept. 1, 2001.

SUBCHAPTER B. INTEREST ON RETAINED PUBLIC WORKS CONTRACT PAYMENTSSec. 2252.031. DEFINITIONS. In this subchapter:(1) "Governmental entity" means:(A) the state, a county, or a municipality;(B) a department, board, or agency of the state, a county, or a municipality;(C) a school district or a subdivision of a school district; or(D) any other governmental or quasi-governmental authority authorized by statute to make a public works contract.(2) "Prime contractor" means a person or persons, firm, or corporation contracting with a governmental entity for a public work.(3) "Public works" includes the construction, alteration, or repair of a public building or the construction or completion of a public work.(4) "Public works contract payment" means a payment by a governmental entity for the value of labor, material, machinery, fixtures, tools, power, water, fuel, or lubricants used or consumed, ordered and delivered for use or consumption, or specially fabricated for use or consumption but not yet delivered, in the direct performance of a public works contract.(5) "Retainage" means the part of a public works contract payment withheld by a governmental entity to secure performance of the contract.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2252.032. RETAINAGE. A governmental entity shall:(1) deposit in an interest-bearing account the retainage of a public works contract that provides for retainage of more than five percent of the periodic contract payment; and(2) pay the interest earned on the retainage to the prime contractor on completion of the contract.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2252.033. EXEMPTIONS. This subchapter does not apply to:(1) a public works contract executed before August 31, 1981;(2) a public works contract in which the total contract price estimate at the time of execution of the contract is less than $400,000; or(3) a public works contract made by the Texas Department of Transportation under Subchapter A, Chapter 223, Transportation Code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.201, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1420, Sec. 9.012, eff. Sept. 1, 2001.

SUBCHAPTER C. PRIVATE AUXILIARY ENTERPRISE PROVIDING SERVICES TO STATE AGENCIES OR INSTITUTIONS OF HIGHER EDUCATIONSec. 2252.061. DEFINITIONS. In this subchapter:(1) "Auxiliary enterprise" means a business activity that is conducted at a state agency, provides a service to the agency, and is not paid for with appropriated money.(2) "Contractor" means an individual, association, corporation, or other business entity that operates an auxiliary enterprise or performs a service of the auxiliary enterprise.(3) "State agency" includes a state-supported institution of higher education.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2252.062. FINANCIAL STATEMENT. A contractor must present at the time of contracting with a state agency a financial statement prepared by a certified public accountant.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2252.063. PAYMENT STATEMENT. (a) A contractor must provide to the contracting state agency payment statements derived from sales tax reports.(b) The contractor annually must provide the payment statements in accordance with the requirements of the state agency.(c) A payment statement must be certified by a certified public accountant licensed in this state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2252.064. PERFORMANCE BOND. (a) A contractor shall execute a bond issued by a surety company authorized to do business in this state in an amount determined by the contracting state agency, but not to exceed the contract price.(b) The bond must be payable to the state and conditioned on the faithful performance of the terms of the contract.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER D. REAL PROPERTY HELD IN TRUSTSec. 2252.091. DEFINITION. In this subchapter, "governmental entity" means a state agency or a political subdivision of the state.

Added by Acts 1997, 75th Leg., ch. 1271, Sec. 1, eff. Sept. 1, 1997.

Sec. 2252.092. IDENTIFICATION OF TRUST PROPERTY REQUIRED. (a) A governmental entity may not purchase real property held in trust until the trustee submits to the governing body of the governmental entity a copy of the trust agreement identifying the true owner of the property. The trustee shall identify the true owner of the property to a governmental entity.(b) A governmental entity may not sell real property to a trustee until the governmental entity receives from the trustee a copy of the trust agreement identifying the person who will be the true owner of the property. The trustee shall identify the person who will be the true owner of the property to the governmental entity.

Added by Acts 1995, 74th Leg., ch. 913, Sec. 1, eff. Aug. 28, 1995. Redesignated from Local Government Code Sec. 280.002(a), (b) and amended by Acts 1997, 75th Leg., ch. 1271, Sec. 1, eff. Sept. 1, 1997

Sec. 2252.093. NONCOMPLIANCE CREATES VOID CONVEYANCE. A conveyance of property subject to this subchapter is void if a governmental entity fails to comply with Section 2252.092.

Added by Acts 1995, 74th Leg., ch. 913, Sec. 1, eff. Aug. 28, 1995. Redesignated from Local Government Code Sec. 280.002(c) and amended by Acts 1997, 75th Leg., ch. 1271, Sec. 1, eff. Sept. 1, 1997.

Sec. 2252.094. TRUST AGREEMENT CONFIDENTIAL. A trust agreement submitted to the governing body of the governmental entity under this subchapter is confidential information excepted from the requirements of Section 552.021, Government Code.

Added by Acts 1995, 74th Leg., ch. 913, Sec. 1, eff. Aug. 28, 1995. Redesignated from Local Government Code Sec. 280.002(d) and amended by Acts 1997, 75th Leg., ch. 1271, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. PUBLIC CONTRACTS WITH DISADVANTAGED OR HISTORICALLY UNDERUTILIZED BUSINESSESSec. 2252.121. DEFINITIONS. In this subchapter:(1) "Contractor" means a person who submits a bid for a public contract. The term includes a general contractor, a prime contractor, and a subcontractor.(2) "Disadvantaged or historically underutilized business" means an entity that meets the definition of a historically underutilized business under Section 2161.001 and in which the owners of the business participate in the control, operation, and management of the business in a manner proportionate to their ownership so that the business is clearly controlled by the economically disadvantaged owners.(3) "Governmental entity" means a state agency or political subdivision of this state.(4) "Person" means an individual, partnership, association, corporation, or other private legal entity.(5) "Political subdivision" means a county, municipality, school district, or other special district or authority of this state.(6) "Public contract" means a purchasing contract or public works contract awarded by a governmental entity.(7) "State agency" means a board, commission, office, department, or other agency in the executive, judicial, or legislative branch of state government. The term includes an institution of higher education as defined by Section 61.003, Education Code.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 9.013(a), eff. Sept. 1, 2001.

Sec. 2252.122. APPLICABILITY. This subchapter applies to each public contract entered into by a governmental entity and a contractor in which the contractor claims to be a disadvantaged or a historically underutilized business.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 9.013(a), eff. Sept. 1, 2001.

Sec. 2252.123. PROHIBITED ACT. A contractor may not claim disadvantaged or historically underutilized business status in bidding on a public contract unless the contractor meets the definition of a disadvantaged or historically underutilized business and that contractor will personally execute the terms of the contract.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 9.013(a), eff. Sept. 1, 2001.

Sec. 2252.124. SPECIFIC REQUIREMENTS. To qualify as a contractor claiming disadvantaged or historically underutilized business status under this subchapter:(1) the general contractor will perform all of the estimating and contract administration functions with the employees of that contractor;(2) subcontractors will perform all of their work of their trade with their own employees or, if the subcontractor uses an employee leasing firm for the purpose of providing salary and benefit administration, with employees who in all other respects are supervised and perform on the job as if they were employees of the subcontractor; and(3) a prime contractor who intends to subcontract specific trades may do so if:(A) the dollar value of the subcontracts does not exceed 75 percent of the original value of the contract; and(B) all work in the trade of the prime contractor is accomplished by employees of that contractor or, if the prime contractor uses an employee leasing firm for the purpose of salary and benefit administration, with employees who in all other respects are supervised and perform on the job as if they were employees of the prime contractor.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 9.013(a), eff. Sept. 1, 2001.

Sec. 2252.125. CIVIL PENALTY. (a) The attorney general or a district, county, or municipal attorney may institute an action in district court to recover a civil penalty against a person who claims disadvantaged or historically underutilized business status and a general contractor who knowingly contracts with a person claiming the disadvantaged or historically underutilized business status in violation of Section 2252.123.(b) A civil penalty imposed under this section may not exceed $1,000 for each violation and may not exceed $100,000, in the aggregate, for all violations arising from a single action. Each day a violation occurs constitutes a separate violation for purposes of imposing the penalty.(c) A civil penalty recovered in an action brought by the attorney general shall be deposited in the state treasury. A civil penalty recovered in an action brought by a political subdivision shall be deposited in the general fund of that political subdivision.(d) A civil penalty imposed under this section is in addition to any other criminal, civil, or administrative penalty that may be imposed by the state or a political subdivision and to which a person in violation of Section 2252.123 may be liable.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 9.013(a), eff. Sept. 1, 2001.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONSSec. 2252.901. CONTRACTS WITH FORMER OR RETIRED AGENCY EMPLOYEES. (a) A state agency may not enter into an employment contract, a professional services contract under Chapter 2254, or a consulting services contract under Chapter 2254 with a former or retired employee of the agency before the first anniversary of the last date on which the individual was employed by the agency, if appropriated money will be used to make payments under the contract. This section does not prohibit an agency from entering into a professional services contract with a corporation, firm, or other business entity that employs a former or retired employee of the agency within one year of the employee's leaving the agency, provided that the former or retired employee does not perform services on projects for the corporation, firm, or other business entity that the employee worked on while employed by the agency.(b) and (c) Repealed by Acts 2001, 77th Leg., ch. 715, Sec. 3(3), eff. Sept. 1, 2001.(d) In this section:(1) "Employment contract" includes a personal services contract regardless of whether the performance of the contract involves the traditional relationship of employer and employee. The term does not apply to an at-will employment relationship that involves the traditional relationship of employer and employee.(2) "Retired agency employee" means a person:(A) whose last state service before retirement was for the state agency with which the retiree contracts to perform services; and(B) who is a retiree of:(i) the employee class of membership of the Employees Retirement System of Texas; or(ii) the Teacher Retirement System of Texas, the majority of whose service was credited in that system in a position with a state agency.(3) "State agency" includes a "public senior college or university," as that term is defined by Section 61.003, Education Code.

Added by Acts 1997, 75th Leg., ch. 1306, Sec. 2, eff. Sept. 1, 1998. Amended by Acts 1999, 76th Leg., ch. 1499, Sec. 1.36, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 715, Sec. 3(3), eff. Sept. 1, 2001.

Sec. 2252.902. INDEMNITY PROVISIONS IN CONSTRUCTION CONTRACTS. (a) In this section, "construction contract" means a contract or agreement made and entered into by a state governmental entity, contractor, construction manager, subcontractor, supplier, or equipment lessor, concerning the construction, alteration, or repair, of a state public building or carrying out or completing any state public work.(b) Except as provided by Subsection (c), a covenant, promise, or agreement contained in a construction contract, or in an agreement collateral to or affecting a construction contract, is void and unenforceable to the extent that it indemnifies a person against all or any portion of loss or liability for damage that:(1) is caused by or results from the sole, joint, or concurrent negligence of the indemnitee, its agent, employee, or another independent contractor directly responsible to the indemnitee; and(2) arises from:(A) personal injury or death;(B) property damage;(C) a fine, penalty, administrative action, or other action assessed by a governmental entity directly against the indemnitee, its agent or employee, or an independent contractor directly responsible to the indemnitee; or(D) any other loss, damage, or expense that arises from an occurrence described by Paragraph (A), (B), or (C).(c) A covenant, promise, or agreement, contained in a construction contract, or in an agreement collateral to or affecting a construction contract, may provide for a person to indemnify, hold harmless, or defend another person against loss or liability for damage that is caused by or results from the sole, joint, or concurrent negligence of the indemnitee or its agent or employee and arises from the bodily injury or death of an employee of:(1) the indemnitor;(2) the indemnitor's subcontractor, supplier, or equipment lessor;(3) any lower-tier subcontractor, supplier, or equipment lessor of the indemnitor's subcontractor; or(4) any independent contractor directly responsible to a person described in Subdivisions (1)-(3).(d) This chapter does not affect the validity and enforceability of:(1) an insurance contract;(2) benefits and protections under the workers' compensation laws of this state; or(3) any statutory right of contribution.(e) This section may not be waived by contract or otherwise.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 14.17, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 8.020, eff. September 1, 2005.

Sec. 2252.903. CONTRACTING WITH PERSONS WHO HAVE CERTAIN DEBTS OR DELINQUENCIES. (a) Each state agency shall determine whether a payment law prohibits the comptroller from issuing a warrant or initiating an electronic funds transfer to a person before the agency enters into a written contract with that person. The agency shall make this determination not earlier than the seventh day before and not later than the date of entering into the contract. The determination must be made in accordance with the comptroller's requirements.(b) This subsection applies if the agency determines that a payment law prohibits the comptroller from issuing a warrant or initiating an electronic funds transfer to the person. The agency may not enter into a written contract with the person unless:(1) the contract requires the agency's payments under the contract to be applied directly toward eliminating the person's debt or delinquency; and(2) the requirement described in Subdivision (1) specifically applies to any debt or delinquency, regardless of when it arises.(c) The comptroller may determine the order in which a person's multiple types of debts or delinquencies are reduced or eliminated under this section.(d) The comptroller may adopt rules and establish procedures to administer this section.(e) In this section:(1) "Debt or delinquency" means a debt, tax delinquency, student loan delinquency, or child support delinquency that results in a payment law prohibiting the comptroller from issuing a warrant or initiating an electronic funds transfer.(2) "Payment law" means:(A) Section 57.48, Education Code;(B) Section 231.007, Family Code;(C) Section 403.055; or(D) any similar law that prohibits the comptroller from issuing a warrant or initiating an electronic funds transfer to a person.(3) "State agency" has the meaning assigned by Section 403.055.(4) "Written contract" does not include a contract the payments for which must be made through the comptroller's issuance of warrants or initiation of electronic funds transfers under Section 404.046, 404.069, or 2103.003.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 71, eff. June 15, 2001. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 62, eff. Sept. 1, 2003.

Sec. 2252.904. ATTORNEY'S FEES. (a) In this section:(1) "Governmental contract" means a contract awarded by a governmental entity for general construction, an improvement, a service, or a public works project or for a purchase of supplies, materials, or equipment.(2) "Governmental entity" means:(A) the state;(B) a municipality, county, public school district, or special-purpose district or authority;(C) a district, county, or justice of the peace court;(D) a board, commission, department, office, or other agency in the executive branch of state government, including an institution of higher education as defined by Section 61.003, Education Code;(E) the legislature or a legislative agency; or(F) the Supreme Court of Texas, the Texas Court of Criminal Appeals, a court of appeals, or the State Bar of Texas or another judicial agency having statewide jurisdiction.(b) A governmental contract may not provide for the award of attorney's fees to the governmental entity in a dispute in which the entity prevails unless the contract provides for the award of attorney's fees to each other party to the contract if that party prevails in the dispute.(c) A contract provision that violates this section is void and unenforceable.

Added by Acts 2007, 80th Leg., R.S., Ch. 466, Sec. 1, eff. September 1, 2007.

Sec. 2252.905. CERTAIN RULES OR POLICIES OF STATE AGENCIES. (a) In this section:(1) "Contract" means a contract awarded by a state agency for general construction, an improvement, a service, or a public works project, including a contract subject to Section 201.112, Transportation Code.(2) "Private design professional" means an individual registered as an architect under Chapter 1051, Occupations Code, or an individual licensed as an engineer under Chapter 1001, Occupations Code, who provides professional architectural or engineering services.(3) "State agency" means a board, commission, office, department, or other agency in the judicial or executive branch of state government.(b) A rule or policy adopted by a state agency relating to the recovery of costs arising from an engineering or architectural error or omission by a private design professional on a project must:(1) provide that the private design professional be notified at the time a problem with project plans or specifications is identified by the agency;(2) provide an opportunity for the private design professional to be involved in the resolution of a problem identified under Subdivision (1);(3) provide guidelines for distinguishing an error or omission from other reasons for the submission of a change order;(4) provide a process for determining the cost of errors or omissions by private design professionals;(5) provide for an evaluation of the totality of project services provided by private design professionals, including the level of quality, performance, and value provided over the term of the entire project;(6) provide that an internal management review of the agency's claim for costs may be used, if available, without requiring that the claim be paid before the internal management review may be used;(7) provide a process for tracking the cost of errors or omissions by agency employees; and(8) recognize that some errors, omissions, or changes are likely to occur during a design and construction project.

Added by Acts 2007, 80th Leg., R.S., Ch. 979, Sec. 1, eff. September 1, 2007.Renumbered from Government Code, Section 2252.904 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(47), eff. September 1, 2009.



CHAPTER 2253. PUBLIC WORK PERFORMANCE AND PAYMENT BONDS

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE F. STATE AND LOCAL CONTRACTS AND FUND MANAGEMENT

CHAPTER 2253. PUBLIC WORK PERFORMANCE AND PAYMENT BONDS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2253.001. DEFINITIONS. In this chapter:

(1) "Governmental entity" means a governmental or

quasi-governmental authority authorized by state law to make a

public work contract, including:

(A) the state, a county, or a municipality;

(B) a department, board, or agency of the state, a county, or a

municipality; and

(C) a school district or a subdivision of a school district.

(2) "Payment bond beneficiary" means a person for whose

protection and use this chapter requires a payment bond.

(3) "Prime contractor" means a person, firm, or corporation that

makes a public work contract with a governmental entity.

(4) "Public work contract" means a contract for constructing,

altering, or repairing a public building or carrying out or

completing any public work.

(5) "Public work labor" means labor used directly to carry out a

public work.

(6) "Public work material" means:

(A) material used, or ordered and delivered for use, directly to

carry out a public work;

(B) specially fabricated material;

(C) reasonable rental and actual running repair costs for

construction equipment used, or reasonably required and delivered

for use, directly to carry out work at the project site; or

(D) power, water, fuel, and lubricants used, or ordered and

delivered for use, directly to carry out a public work.

(7) "Retainage" means the part of the payments under a public

work contract that are not required to be paid within the month

after the month in which the public work labor is performed or

public work material is delivered under the contract.

(8) "Specially fabricated material" means material ordered by a

prime contractor or subcontractor that is:

(A) specially fabricated for use in a public work; and

(B) reasonably unsuitable for another use.

(9) "Subcontractor" means a person, firm, or corporation that

provides public work labor or material to fulfill an obligation

to a prime contractor or to a subcontractor for the performance

and installation of any of the work required by a public work

contract.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 8.20, eff.

Sept. 1, 1999.

Sec. 2253.002. EXEMPTION. This chapter does not apply to a

public work contract entered into by a state agency relating to

an action taken under Subchapter F or I, Chapter 361, Health and

Safety Code, or Subchapter I, Chapter 26, Water Code.

Added by Acts 1997, 75th Leg., ch. 793, Sec. 18, eff. Sept. 1,

1997.

SUBCHAPTER B. GENERAL REQUIREMENTS; LIABILITY

Sec. 2253.021. PERFORMANCE AND PAYMENT BONDS REQUIRED. (a) A

governmental entity that makes a public work contract with a

prime contractor shall require the contractor, before beginning

the work, to execute to the governmental entity:

(1) a performance bond if the contract is in excess of $100,000;

and

(2) a payment bond if:

(A) the contract is in excess of $25,000, and the governmental

entity is not a municipality or a joint board created under

Subchapter D, Chapter 22, Transportation Code; or

(B) the contract is in excess of $50,000, and the governmental

entity is a municipality or a joint board created under

Subchapter D, Chapter 22, Transportation Code.

(b) The performance bond is:

(1) solely for the protection of the state or governmental

entity awarding the public work contract;

(2) in the amount of the contract; and

(3) conditioned on the faithful performance of the work in

accordance with the plans, specifications, and contract

documents.

(c) The payment bond is:

(1) solely for the protection and use of payment bond

beneficiaries who have a direct contractual relationship with the

prime contractor or a subcontractor to supply public work labor

or material; and

(2) in the amount of the contract.

(d) A bond required by this section must be executed by a

corporate surety in accordance with Section 1, Chapter 87, Acts

of the 56th Legislature, Regular Session, 1959 (Article 7.19-1,

Vernon's Texas Insurance Code).

(e) A bond executed for a public work contract with the state or

a department, board, or agency of the state must be payable to

the state and its form must be approved by the attorney general.

A bond executed for a public work contract with another

governmental entity must be payable to and its form must be

approved by the awarding governmental entity.

(f) A bond required under this section must clearly and

prominently display on the bond or on an attachment to the bond:

(1) the name, mailing address, physical address, and telephone

number, including the area code, of the surety company to which

any notice of claim should be sent; or

(2) the toll-free telephone number maintained by the Texas

Department of Insurance under Subchapter B, Chapter 521,

Insurance Code, and a statement that the address of the surety

company to which any notice of claim should be sent may be

obtained from the Texas Department of Insurance by calling the

toll-free telephone number.

(g) A governmental entity may not require a contractor for any

public building or other construction contract to obtain a surety

bond from any specific insurance or surety company, agent, or

broker.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.43(a), eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 380, Sec. 1, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 614, Sec. 2, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 1275, Sec. 2(86), eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.122, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1304, Sec. 1, eff. September 1, 2009.

Sec. 2253.022. PERFORMANCE AND PAYMENT BONDS; INSURED LOSS. (a)

A governmental entity shall ensure that an insurance company

that is fulfilling its obligation under a contract of insurance

by arranging for the replacement of a loss, rather than by making

a cash payment directly to the governmental entity, furnishes or

has furnished by a contractor, in accordance with this chapter:

(1) a performance bond as described by Section 2253.021(b) for

the benefit of the governmental entity; and

(2) a payment bond as described in Section 2253.021(c) for the

benefit of the beneficiaries described by that subsection.

(b) The bonds required to be furnished under Subsection (a) must

be furnished before the contractor begins work.

(c) It is an implied obligation under a contract of insurance

for the insurance company to furnish the bonds required by this

section.

(d) To recover in a suit with respect to which the insurance

company has furnished or caused to be furnished a payment bond,

the only notice required of a payment bond beneficiary is the

notice given to the surety in accordance with Subchapter C.

(e) This section does not apply to a governmental entity when a

surety company is complying with an obligation under a bond that

had been issued for the benefit of the governmental entity.

(f) If the payment bond required by Subsection (a) is not

furnished, the governmental entity is subject to the same

liability that a surety would have if the surety had issued the

payment bond and the governmental entity had required the bond to

be provided. To recover in a suit under this subsection, the only

notice required of a payment bond beneficiary is a notice given

to the governmental entity, as if the governmental entity were

the surety, in accordance with Subchapter C.

Added by Acts 1997, 75th Leg., ch. 1132, Sec. 3, eff. Sept. 1,

1997.

Sec. 2253.023. ATTEMPTED COMPLIANCE. (a) A bond furnished by a

prime contractor in an attempt to comply with this chapter shall

be construed to comply with this chapter regarding the rights

created, limitations on those rights, and remedies provided.

(b) A provision in a bond furnished by a prime contractor in an

attempt to comply with this chapter that expands or restricts a

right or liability under this chapter shall be disregarded, and

this chapter shall apply to that bond.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2253.024. INFORMATION FROM CONTRACTOR OR SUBCONTRACTOR.

(a) A prime contractor, on the written request of a person who

provides public work labor or material and when required by

Subsection (c), shall provide to the person:

(1) the name and last known address of the governmental entity

with whom the prime contractor contracted for the public work;

(2) a copy of the payment and performance bonds for the public

work, including bonds furnished by or to the prime contractor;

and

(3) the name of the surety issuing the payment bond and the

performance bond and the toll-free telephone number maintained by

the Texas Department of Insurance under Subchapter B, Chapter

521, Insurance Code, for obtaining information concerning

licensed insurance companies.

(b) A subcontractor, on the written request of a governmental

entity, the prime contractor, a surety on a bond that covers the

public work contract, or a person providing work under the

subcontract and when required by Subsection (c), shall provide to

the person requesting the information:

(1) the name and last known address of each person from whom the

subcontractor purchased public work labor or material, other than

public work material from the subcontractor's inventory;

(2) the name and last known address of each person to whom the

subcontractor provided public work labor or material;

(3) a statement of whether the subcontractor furnished a bond

for the benefit of its subcontractors and materialmen;

(4) the name and last known address of the surety on the bond

the subcontractor furnished; and

(5) a copy of that bond.

(c) Information requested shall be provided within a reasonable

time but not later than the 10th day after the receipt of the

written request for the information.

(d) A person from whom information is requested may require

payment of the actual cost, not to exceed $25, for providing the

requested information if the person does not have a direct

contractual relationship with the person requesting information

that relates to the public work.

(e) A person who fails to provide information required by this

section is liable to the requesting person for that person's

reasonable and necessary costs incurred in getting the requested

information.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 380, Sec. 2, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.123, eff. September 1, 2005.

Sec. 2253.025. INFORMATION FROM PAYMENT BOND BENEFICIARY. (a)

A payment bond beneficiary, not later than the 30th day after the

date the beneficiary receives a written request from the prime

contractor or a surety on a bond on which a claim is made, shall

provide to the contractor or surety:

(1) a copy of any applicable written agreement or purchase

order; and

(2) any statement or payment request of the beneficiary that

shows the amount claimed and the work performed by the

beneficiary for which the claim is made.

(b) If requested, the payment bond beneficiary shall provide the

estimated amount due for each calendar month in which the

beneficiary performed public work labor or provided public work

material.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2253.026. COPY OF PAYMENT BOND AND CONTRACT. (a) A

governmental entity shall furnish the information required by

Subsection (d) to any person who applies for the information and

who submits an affidavit that the person:

(1) has supplied public work labor or material for which the

person has not been paid;

(2) has contracted for specially fabricated material for which

the person has not been paid; or

(3) is being sued on a payment bond.

(b) The copy of the payment bond or public work contract is

prima facie evidence of the content, execution, and delivery of

the original.

(c) An applicant under this section shall pay any reasonable fee

set by the governmental entity for the actual cost of preparation

of the copies.

(d) A governmental entity shall furnish the following

information to a person who makes a request under Subsection (a):

(1) a certified copy of a payment bond and any attachment to the

bond;

(2) the public work contract for which the bond was given; and

(3) the toll-free telephone number maintained by the Texas

Department of Insurance under Subchapter B, Chapter 521,

Insurance Code, for obtaining information concerning licensed

insurance companies.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 380, Sec. 3, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.124, eff. September 1, 2005.

Sec. 2253.027. LIABILITY OF GOVERNMENTAL ENTITY. (a) If a

governmental entity fails to obtain from a prime contractor a

payment bond as required by Section 2253.021:

(1) the entity is subject to the same liability that a surety

would have if the surety had issued a payment bond and if the

entity had obtained the bond; and

(2) a payment bond beneficiary is entitled to a lien on money

due to the prime contractor in the same manner and to the same

extent as if the public work contract were subject to Subchapter

J, Chapter 53, Property Code.

(b) To recover in a suit under Subsection (a), the only notice a

payment bond beneficiary is required to provide to the

governmental entity is a notice provided in the same manner as

described by Subchapter C. The notice must be provided as if the

governmental entity were a surety.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 515, Sec. 1, eff.

Sept. 1, 2003.

SUBCHAPTER C. NOTICE REQUIREMENTS

Sec. 2253.041. NOTICE REQUIRED FOR CLAIM FOR PAYMENT FOR LABOR

OR MATERIAL. (a) To recover in a suit under Section 2253.073 on

a payment bond for a claim for payment for public work labor

performed or public work material delivered, a payment bond

beneficiary must mail to the prime contractor and the surety

written notice of the claim.

(b) The notice must be mailed on or before the 15th day of the

third month after each month in which any of the claimed labor

was performed or any of the claimed material was delivered.

(c) The notice must be accompanied by a sworn statement of

account that states in substance:

(1) the amount claimed is just and correct; and

(2) all just and lawful offsets, payments, and credits known to

the affiant have been allowed.

(d) The statement of account shall include the amount of any

retainage applicable to the account that has not become due under

the terms of the public work contract between the payment bond

beneficiary and the prime contractor or between the payment bond

beneficiary and a subcontractor.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2253.042. COPY OF AGREEMENT AS NOTICE OF CLAIM FOR UNPAID

LABOR OR MATERIAL. A payment bond beneficiary has the option to

enclose with the sworn statement of account, as the notice for a

claim under a written agreement for payment for public work labor

performed or public work material delivered, a copy of the

written agreement and a statement of the completion or the value

of partial completion of the agreement.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2253.043. NOTICE OF CLAIM FOR UNPAID LABOR OR MATERIAL WHEN

WRITTEN AGREEMENT DOES NOT EXIST. (a) Except as provided by

Section 2253.044, if a written agreement does not exist between

the payment bond beneficiary and the prime contractor or between

the payment bond beneficiary and the subcontractor, the notice

for a claim for unpaid bills must contain:

(1) the name of the party for whom the public work labor was

performed or to whom the public work material was delivered;

(2) the approximate date of performance or delivery;

(3) a description of the public work labor or material for

reasonable identification; and

(4) the amount due.

(b) The payment bond beneficiary must generally itemize the

claim and include with it copies of documents, invoices, or

orders that reasonably identify:

(1) the public work labor performed or public work material

delivered for which the claim is made;

(2) the job; and

(3) the destination of delivery.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2253.044. NOTICE OF CLAIM FOR MULTIPLE ITEMS OF LABOR OR

MATERIAL. The notice for a claim for lump-sum payment for

multiple items of public work labor or material must:

(1) describe the labor or material in a manner that reasonably

identifies the labor or material;

(2) state the name of the party for whom the labor was performed

or to whom the material was delivered;

(3) state the approximate date of performance or delivery;

(4) state whether the contract is written or oral;

(5) state the amount of the contract; and

(6) state the amount claimed.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2253.045. NOTICE OF CLAIM FOR UNPAID LABOR OR MATERIAL

UNDER WRITTEN UNIT PRICE AGREEMENT. The notice for a claim for

public work labor performed or public work material delivered by

a payment bond beneficiary who is a subcontractor or materialman

to the prime contractor or to a subcontractor and who has a

written unit price agreement that is wholly or partially

completed is sufficient if the beneficiary attaches to the sworn

statement of account:

(1) a list of units and unit prices set by the contract; and

(2) a statement of those completed and partially completed

units.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2253.046. NOTICE REQUIRED FOR CLAIM FOR PAYMENT OF

RETAINAGE. (a) To recover in a suit under Section 2253.073 on a

payment bond for a claim for payment of retainage, a payment bond

beneficiary whose contract with a prime contractor or

subcontractor provides for retainage must mail written notice of

the claim to the prime contractor and the surety on or before the

90th day after the date of final completion of the public work

contract.

(b) The notice shall consist of a statement of:

(1) the amount of the contract;

(2) any amount paid; and

(3) the outstanding balance.

(c) Notice of a claim for payment of retainage is not required

if the amount claimed is part of a prior claim made under this

subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2253.047. ADDITIONAL NOTICE REQUIRED FOR PAYMENT BOND

BENEFICIARY WITHOUT DIRECT CONTRACTUAL RELATIONSHIP WITH PRIME

CONTRACTOR. (a) To recover in a suit under Section 2253.073 on

a payment bond, a payment bond beneficiary who does not have a

direct contractual relationship with the prime contractor for

public work labor or material must mail notice as required by

this section.

(b) A payment bond beneficiary who contracts with a

subcontractor for retainage must mail, on or before the 15th day

of the second month after the date of the beginning of the

delivery of public work material or the performance of public

work labor, written notice to the prime contractor that:

(1) the contract provides for retainage; and

(2) generally indicates the nature of the retainage.

(c) The payment bond beneficiary must mail to the prime

contractor written notice of a claim for any unpaid public work

labor performed or public work material delivered. The notice

must be mailed on or before the 15th day of the second month

after each month in which the labor was performed or the material

was delivered. A copy of the statement sent to a subcontractor is

sufficient as notice under this subsection.

(d) The payment bond beneficiary must mail to the prime

contractor, on or before the 15th day of the second month after

the receipt and acceptance of an order for specially fabricated

material, written notice that the order has been received and

accepted.

(e) This section applies only to a payment bond beneficiary who

is not an individual mechanic or laborer and who makes a claim

for wages.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2253.048. MAILING NOTICE. (a) A notice required by this

subchapter to be mailed must be sent by certified or registered

mail.

(b) A notice required by this subchapter to be mailed to a prime

contractor must be addressed to the prime contractor at the

contractor's residence or last known business address.

(c) A person satisfies the requirements of this subchapter

relating to providing notice to the surety if the person mails

the notice by certified or registered mail to the surety:

(1) at the address stated on the bond or on an attachment to the

bond;

(2) at the address on file with the Texas Department of

Insurance; or

(3) at any other address allowed by law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 380, Sec. 4, eff.

Sept. 1, 2001.

SUBCHAPTER D. CLAIMS ON BONDS; ENFORCEMENT

Sec. 2253.071. TERMINATION OR ABANDONMENT OF CONTRACT; PROCEEDS

OF CONTRACT. (a) The proceeds of a public work contract are not

payable, until all costs of completion of the contract work are

paid by the contractor or the contractor's surety, to a

contractor who furnishes a bond required by this chapter if:

(1) the contractor abandons performance of the contract; or

(2) the contractor's right to proceed with performance of the

contract is lawfully terminated by the awarding governmental

entity because of the contractor's default.

(b) The balance of the public work contract proceeds remaining

after the costs of completion are paid shall be paid according to

the contractor's and the surety's interests as may be established

by agreement or by judgment of a court.

(c) A surety that completes a public work contract or incurs a

loss under a performance bond required under this chapter has a

claim to the proceeds of the contract prior to all other

creditors of the prime contractor to the full extent of the

surety's loss. That priority does not excuse the surety from

paying an obligation under a payment bond.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2253.072. STATE NOT LIABLE FOR COSTS. The state is not

liable for payment of a cost or expense of a suit brought by any

party on a payment bond furnished under this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2253.073. SUIT ON PAYMENT BOND. (a) A payment bond

beneficiary who has provided public work labor or material under

a public work contract for which a payment bond is furnished

under this chapter may sue the principal or surety, jointly or

severally, on the payment bond if the claim is not paid before

the 61st day after the date the notice for the claim is mailed.

(b) Suit may be brought under Subsection (a) for:

(1) the unpaid balance of the beneficiary's claim at the time

the claim was mailed or the suit is brought; and

(2) reasonable attorney fees.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2253.074. COSTS AND ATTORNEY FEES. A court may award costs

and reasonable attorney fees that are equitable in a proceeding

to enforce a claim on a payment bond or to declare that any part

of a claim is invalid.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2253.075. ASSIGNMENT OF CLAIM. A third party to whom a

claim is assigned is in the same position as a payment bond

beneficiary if notice is given as required by this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2253.076. LIMITATIONS ON CERTAIN CLAIMS; MAXIMUM RETAINAGE.

(a) The amount of a subcontractor's claim, including previous

payments, may not exceed the proportion of the subcontract price

that the work done bears to the total of the work covered by the

subcontract.

(b) A claim for specially fabricated material that has not been

delivered or incorporated into the public work is limited to

material that conforms to and complies with the plans,

specifications, and contract documents for the material. The

amount of the claim may not exceed the reasonable cost, less the

fair salvage value, of the specially fabricated material.

(c) A claim for retainage in a notice under this subchapter is

not valid for an amount greater than the amount of retainage

specified in the public work contract between the payment bond

beneficiary and the prime contractor or between the payment bond

beneficiary and the subcontractor. A claim for retainage is never

valid for an amount greater than 10 percent of the amount of that

contract.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2253.077. VENUE. A suit under this chapter shall be

brought in a court in a county in which any part of the public

work is located.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2253.078. STATUTE OF LIMITATIONS. (a) A suit on a

performance bond may not be brought after the first anniversary

of the date of final completion, abandonment, or termination of

the public work contract.

(b) A suit on a payment bond may not be brought by a payment

bond beneficiary after the first anniversary of the date notice

for a claim is mailed under this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2253.079. CRIMINAL OFFENSE FOR FALSE AND FRAUDULENT CLAIM.

(a) A person commits an offense if the person wilfully files a

false and fraudulent claim under this chapter.

(b) An offense under this section is subject to the penalty for

false swearing.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 2254. PROFESSIONAL AND CONSULTING SERVICES

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE F. STATE AND LOCAL CONTRACTS AND FUND MANAGEMENT

CHAPTER 2254. PROFESSIONAL AND CONSULTING SERVICES

SUBCHAPTER A. PROFESSIONAL SERVICES

Sec. 2254.001. SHORT TITLE. This subchapter may be cited as the

Professional Services Procurement Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2254.002. DEFINITIONS. In this subchapter:

(1) "Governmental entity" means:

(A) a state agency or department;

(B) a district, authority, county, municipality, or other

political subdivision of the state;

(C) a local government corporation or another entity created by

or acting on behalf of a political subdivision in the planning

and design of a construction project; or

(D) a publicly owned utility.

(2) "Professional services" means services:

(A) within the scope of the practice, as defined by state law,

of:

(i) accounting;

(ii) architecture;

(iii) landscape architecture;

(iv) land surveying;

(v) medicine;

(vi) optometry;

(vii) professional engineering;

(viii) real estate appraising; or

(ix) professional nursing; or

(B) provided in connection with the professional employment or

practice of a person who is licensed or registered as:

(i) a certified public accountant;

(ii) an architect;

(iii) a landscape architect;

(iv) a land surveyor;

(v) a physician, including a surgeon;

(vi) an optometrist;

(vii) a professional engineer;

(viii) a state certified or state licensed real estate

appraiser; or

(ix) a registered nurse.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 244, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1542, Sec. 1, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1409, Sec. 8, eff. Sept. 1,

2001.

Sec. 2254.003. SELECTION OF PROVIDER; FEES. (a) A governmental

entity may not select a provider of professional services or a

group or association of providers or award a contract for the

services on the basis of competitive bids submitted for the

contract or for the services, but shall make the selection and

award:

(1) on the basis of demonstrated competence and qualifications

to perform the services; and

(2) for a fair and reasonable price.

(b) The professional fees under the contract may not exceed any

maximum provided by law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1213, Sec. 14, eff. September 1, 2007.

Sec. 2254.0031. INDEMNIFICATION. A state governmental entity

may require a contractor selected under this subchapter to

indemnify or hold harmless the state from claims and liabilities

resulting from the negligent acts or omissions of the contractor

or persons employed by the contractor. A state governmental

entity may not require a contractor to indemnify or hold harmless

the state for claims or liabilities resulting from the negligent

acts or omissions of the state governmental entity or its

employees.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 1.37, eff. Sept. 1,

1999.

Sec. 2254.004. CONTRACT FOR PROFESSIONAL SERVICES OF ARCHITECT,

ENGINEER, OR SURVEYOR. (a) In procuring architectural,

engineering, or land surveying services, a governmental entity

shall:

(1) first select the most highly qualified provider of those

services on the basis of demonstrated competence and

qualifications; and

(2) then attempt to negotiate with that provider a contract at a

fair and reasonable price.

(b) If a satisfactory contract cannot be negotiated with the

most highly qualified provider of architectural, engineering, or

land surveying services, the entity shall:

(1) formally end negotiations with that provider;

(2) select the next most highly qualified provider; and

(3) attempt to negotiate a contract with that provider at a fair

and reasonable price.

(c) The entity shall continue the process described in

Subsection (b) to select and negotiate with providers until a

contract is entered into.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 119, Sec. 1, eff.

Sept. 1, 1997.

Sec. 2254.005. VOID CONTRACT. A contract entered into or an

arrangement made in violation of this subchapter is void as

against public policy.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2254.006. CONTRACT NOTIFICATION. A state agency, including

an institution of higher education as defined by Section 61.003,

Education Code, shall provide written notice to the Legislative

Budget Board of a contract for professional services, other than

a contract for physician or optometric services, if the amount of

the contract, including an amendment, modification, renewal, or

extension of the contract, exceeds $14,000. The notice must be on

a form prescribed by the Legislative Budget Board and filed not

later than the 10th day after the date the agency enters into the

contract.

Added by Acts 1999, 76th Leg., ch. 281, Sec. 13, eff. Sept. 1,

1999.

Sec. 2254.007. DECLARATORY OR INJUNCTIVE RELIEF. (a) This

subchapter may be enforced through an action for declaratory or

injunctive relief filed not later than the 10th day after the

date a contract is awarded.

(b) This section does not apply to the enforcement of a contract

entered into by a state agency as that term is defined by

Section 2151.002. In this subsection, "state agency" includes

the Texas Building and Procurement Commission.

Added by Acts 2007, 80th Leg., R.S., Ch.

1213, Sec. 13, eff. September 1, 2007.

SUBCHAPTER B. CONSULTING SERVICES

Sec. 2254.021. DEFINITIONS. In this subchapter:

(1) "Consulting service" means the service of studying or

advising a state agency under a contract that does not involve

the traditional relationship of employer and employee.

(2) "Major consulting services contract" means a consulting

services contract for which it is reasonably foreseeable that the

value of the contract will exceed $15,000, or $25,000 for an

institution of higher education other than a public junior

college.

(3) "Consultant" means a person that provides or proposes to

provide a consulting service. The term includes a political

subdivision but does not include the federal government, a state

agency, or a state governmental entity.

(4) "Political subdivision" means:

(A) a county;

(B) an incorporated or unincorporated municipality;

(C) a public junior college;

(D) a public school district or other educational or

rehabilitative district;

(E) a metropolitan or regional transit authority;

(F) an airport authority;

(G) a river authority or compact;

(H) a regional planning commission, a council of governments, or

a similar regional planning agency created under Chapter 391,

Local Government Code;

(I) the Edwards Aquifer Authority or a district governed by

Title 4, Water Code;

(J) a soil and water conservation district;

(K) a county or municipal improvement district;

(L) a county road or road utility district;

(M) a county housing authority;

(N) an emergency services or communications district;

(O) a fire prevention district;

(P) a public health or hospital authority or district;

(Q) a mosquito control district;

(R) a special waste district;

(S) a rural rail transportation district; or

(T) any other local government or special district of this

state.

(5) "State agency" has the meaning assigned by Section 2151.002.

(6) "State governmental entity" means a state department,

commission, board, office, institution, facility, or other agency

the jurisdiction of which is not limited to a geographical

portion of the state. The term includes a university system and

an institution of higher education, other than a public junior

college, as defined by Section 61.003, Education Code. The term

does not include a political subdivision.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.44(a), eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 17.19(11),

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1035, Sec. 3, eff.

June 19, 1997; Acts 2003, 78th Leg., ch. 1266, Sec. 1.02, eff.

June 20, 2003.

Sec. 2254.022. INTERPRETATION OF SUBCHAPTER. (a) This

subchapter shall be interpreted to ensure:

(1) the greatest and fairest competition in the selection by

state agencies of consultants; and

(2) the giving of notice to all potential consultants of the

need for and opportunity to provide consulting services.

(b) This subchapter does not:

(1) discourage state agencies from using consultants if the

agencies reasonably foresee that the use of consultants will

produce a more efficient and less costly operation or project;

(2) prohibit the making of a sole-source contract for consulting

services if a proposal is not received from a competent,

knowledgeable, and qualified consultant at a reasonable fee,

after compliance with this subchapter; or

(3) require or prohibit the use of competitive bidding

procedures to purchase consulting services.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 4, eff.

June 19, 1997.

Sec. 2254.023. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to consulting services that a state agency acquires with

money:

(1) appropriated by the legislature;

(2) derived from the exercise of the statutory duties of a state

agency; or

(3) received from the federal government, unless a federal law

or regulation conflicts with the application of this subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2254.024. EXEMPTIONS. (a) This subchapter does not apply

to or discourage the use of consulting services provided by:

(1) practitioners of professional services described in

Subchapter A;

(2) private legal counsel;

(3) investment counselors;

(4) actuaries;

(5) medical or dental services providers; or

(6) other consultants whose services are determined by the

governing board of a retirement system trust fund to be necessary

for the governing board to perform its constitutional fiduciary

duties, except that the governing board shall comply with Section

2254.030.

(b) If the governor and comptroller consider it more

advantageous to the state to procure a particular consulting

service under the procedures of Chapters 2155-2158, instead of

under this subchapter, they may make a memorandum of

understanding to that effect and each adopt the memorandum by

rule. Procurement of a consulting service described in a

memorandum of understanding under this subsection is subject only

to Chapters 2155-2158.

(c) The comptroller by rule may define circumstances in which a

state agency may procure, without complying with this subchapter,

certain consulting services that will cost less than a minimum

amount established by the comptroller. The comptroller must

determine that noncompliance in those circumstances is more

cost-effective for the state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.19(1),

eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 3.14, eff. September 1, 2007.

Sec. 2254.025. EMERGENCY WAIVER. (a) The governor, after

receipt of a request complying with this section, may grant a

limited waiver of the provisions of this subchapter for a state

agency that requires consulting services before compliance with

this subchapter can be completed because of an unforeseen

emergency.

(b) A state agency's request for a waiver must include

information required by the governor, including:

(1) information about the nature of the emergency;

(2) the reason that the state agency did not foresee the

emergency;

(3) the name of the consultant with whom the agency intends to

contract; and

(4) the amount of the intended contract.

(c) As soon as possible after the governor grants a limited

waiver, a state agency shall comply with this subchapter to the

extent that the requirements of this subchapter are not

superfluous or ineffective because of the waiver. The agency

shall include with information filed with the secretary of state

for publication in the Texas Register a detailed description of

the emergency on which the request for waiver was predicated.

(d) The governor shall adopt rules to administer this section.

(e) In this section, "unforeseen emergency" means a situation

that suddenly and unexpectedly causes a state agency to need the

services of a consultant. The term includes the issuance of a

court order, an actual or imminent natural disaster, and new

state or federal legislation. An emergency is not unforeseen if a

state agency was negligent in foreseeing the occurrence of the

emergency.

(f) This section applies to all consulting services contracts

and renewals, amendments, and extensions of consulting services

contracts.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 5, eff.

June 19, 1997.

Sec. 2254.026. CONTRACT WITH CONSULTANT. A state agency may

contract with a consultant only if:

(1) there is a substantial need for the consulting services; and

(2) the agency cannot adequately perform the services with its

own personnel or obtain the consulting services through a

contract with a state governmental entity.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 6, eff.

June 19, 1997.

Sec. 2254.027. SELECTION OF CONSULTANT. In selecting a

consultant, a state agency shall:

(1) base its choice on demonstrated competence, knowledge, and

qualifications and on the reasonableness of the proposed fee for

the services; and

(2) if other considerations are equal, give preference to a

consultant whose principal place of business is in the state or

who will manage the consulting contract wholly from an office in

the state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 7, eff.

June 19, 1997.

Sec. 2254.028. NOTICE OF INTENT: MAJOR CONSULTING SERVICES

CONTRACT. (a) Before entering into a major consulting services

contract, a state agency shall:

(1) notify the Legislative Budget Board and the governor's

Budget and Planning Office that the agency intends to contract

with a consultant;

(2) give information to the Legislative Budget Board and the

governor's Budget and Planning Office to demonstrate that the

agency has complied or will comply with Sections 2254.026 and

2254.027; and

(3) obtain a finding of fact from the governor's Budget and

Planning Office that the consulting services are necessary.

(b) A major consulting services contract that a state agency

enters into without first obtaining the finding required by

Subsection (a)(3) is void.

(c) Subsection (a)(3) does not apply to a major consulting

services contract to be entered into by an institution of higher

education other than a public junior college if the institution

includes in the invitation published under Section 2254.029 a

finding by the chief executive officer of the institution that

the consulting services are necessary and an explanation of that

finding.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 8, eff.

June 19, 1997; Acts 2003, 78th Leg., ch. 1266, Sec. 1.03, eff.

June 20, 2003.

Sec. 2254.029. PUBLICATION IN TEXAS REGISTER BEFORE ENTERING

INTO MAJOR CONSULTING SERVICES CONTRACT. (a) Not later than the

30th day before the date it enters into a major consulting

services contract, a state agency shall file with the secretary

of state for publication in the Texas Register:

(1) an invitation for consultants to provide offers of

consulting services;

(2) the name of the individual who should be contacted by a

consultant that intends to make an offer;

(3) the closing date for the receipt of offers; and

(4) the procedure by which the state agency will award the

contract.

(b) If the consulting services sought by a state agency relate

to services previously provided by a consultant, the agency shall

disclose that fact in the invitation required by Subsection (a).

If the state agency intends to award the contract for the

consulting services to a consultant that previously provided the

services, unless a better offer is received, the agency shall

disclose its intention in the invitation required by Subsection

(a).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 9, eff.

June 19, 1997.

Sec. 2254.030. PUBLICATION IN TEXAS REGISTER AFTER ENTERING INTO

MAJOR CONSULTING SERVICES CONTRACT. Not later than the 20th day

after the date of entering into a major consulting services

contract, the contracting state agency shall file with the

secretary of state for publication in the Texas Register:

(1) a description of the activities that the consultant will

conduct;

(2) the name and business address of the consultant;

(3) the total value and the beginning and ending dates of the

contract; and

(4) the dates on which documents, films, recordings, or reports

that the consultant is required to present to the agency are due.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 10, eff.

June 19, 1997; Acts 1999, 76th Leg., ch. 1467, Sec. 1.30, eff.

Sept. 1, 1999.

Sec. 2254.0301. CONTRACT NOTIFICATION. A state agency shall

provide written notice to the Legislative Budget Board of a

contract for consulting services if the amount of the contract,

including an amendment, modification, renewal, or extension of

the contract, exceeds $14,000. The notice must be on a form

prescribed by the Legislative Budget Board and filed not later

than the 10th day after the date the entity enters into the

contract.

Added by Acts 1999, 76th Leg., ch. 281, Sec. 14, eff. Sept. 1,

1999.

Sec. 2254.031. RENEWAL; AMENDMENT; EXTENSION. (a) A state

agency that intends to renew a major consulting services contract

shall:

(1) file with the secretary of state for publication in the

Texas Register the information required by Section 2254.030 not

later than the 20th day after the date the contract is renewed if

the renewal contract is not a major consulting services contract;

or

(2) comply with Sections 2254.028 and 2254.029 if the renewal

contract is a major consulting services contract.

(b) A state agency that intends to renew a contract that is not

a major consulting services contract shall comply with Sections

2254.028 and 2254.029 if the original contract and the renewal

contract have a reasonably foreseeable value totaling more than

$15,000, or $25,000 for an institution of higher education other

than a public junior college.

(c) A state agency that intends to amend or extend a major

consulting services contract shall:

(1) not later than the 20th day after the date the contract is

amended or extended, file the information required by Section

2254.030 with the secretary of state for publication in the Texas

Register if the contract after the amendment or extension is not

a major consulting services contract; or

(2) comply with Sections 2254.028 and 2254.029 if the contract

after the amendment or extension is a major consulting services

contract.

(d) A state agency that intends to amend or extend a contract

that is not a major consulting services contract shall comply

with Sections 2254.028 and 2254.029 if the original contract and

the amendment or extension have a reasonably foreseeable value

totaling more than $15,000, or $25,000 for an institution of

higher education other than a public junior college.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 11, eff.

June 19, 1997; Acts 1999, 76th Leg., ch. 1467, Sec. 1.31, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1266, Sec. 1.04, eff.

June 20, 2003.

Sec. 2254.032. CONFLICTS OF INTEREST. (a) An officer or

employee of a state agency shall report to the chief executive of

the agency, not later than the 10th day after the date on which a

private consultant submits an offer to provide consulting

services to the agency, any financial interest that:

(1) the officer or employee has in the private consultant who

submitted the offer; or

(2) an individual who is related to the officer or employee

within the second degree by consanguinity or affinity, as

determined under Chapter 573, has in the private consultant who

submitted the offer.

(b) This section applies to all consulting services contracts

and renewals, amendments, and extensions of consulting services

contracts.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2254.033. RESTRICTION ON FORMER EMPLOYEES OF A STATE

AGENCY. (a) An individual who offers to provide consulting

services to a state agency and who has been employed by that

agency or by another agency at any time during the two years

preceding the making of the offer shall disclose in the offer:

(1) the nature of the previous employment with the agency or the

other agency;

(2) the date the employment was terminated; and

(3) the annual rate of compensation for the employment at the

time of its termination.

(b) A state agency that accepts an offer from an individual

described in Subsection (a) shall include in the information

filed under Section 2254.030 a statement about the individual's

previous employment and the nature of the employment.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2254.034. CONTRACT VOID. (a) A contract entered into in

violation of Sections 2254.029 through 2254.031 is void.

(b) A contract entered into with a private consultant who did

not comply with Section 2254.033 is void.

(c) If a contract is void under this section:

(1) the comptroller may not draw a warrant or transmit money to

satisfy an obligation under the contract; and

(2) a state agency may not make any payment under the contract

with state or federal money or money held in or outside the state

treasury.

(d) This section applies to all consulting services contracts,

including renewals, amendments, and extensions of consulting

services contracts.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1467, Sec. 1.32, eff.

June 19, 1999.

Sec. 2254.035. DIVIDING CONTRACTS. (a) A state agency may not

divide a consulting services contract into more than one contract

to avoid the requirements of this subchapter.

(b) This section applies to all consulting services contracts,

including renewals, amendments, and extensions of consulting

services contracts.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2254.036. ARCHIVES. (a) On request, a state agency shall,

after the agency's contract with a consultant has ended, supply

the Legislative Budget Board and the governor's Budget and

Planning Office with copies of all documents, films, recordings,

or reports compiled by the consultant under the contract.

(b) Copies of all documents, films, recordings, or reports

compiled by the consultant shall be filed with the Texas State

Library and shall be retained by the library for at least five

years.

(c) The Texas State Library shall list each document, film,

recording, and report given to it under Subsection (b) and shall

file the list at the end of each calendar quarter with the

secretary of state for publication in the Texas Register.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 12, eff.

June 19, 1997.

Sec. 2254.037. REPORTS. As part of the biennial budgetary

hearing process conducted by the Legislative Budget Board and the

governor's Budget and Planning Office, a state agency shall

report to the Legislative Budget Board and the governor's Budget

and Planning Office on any actions taken in response to the

recommendations of any consultant with whom the state agency

contracts during the previous biennium.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 13, eff.

June 19, 1997.

Sec. 2254.038. MIXED CONTRACTS. This subchapter applies to a

contract that involves both consulting and other services if the

primary objective of the contract is the acquisition of

consulting services.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2254.039. COMPTROLLER'S RULES. (a) The comptroller shall

adopt rules to implement and administer this subchapter. The

comptroller's rules may not conflict with or cover a matter on

which this subchapter authorizes the governor to adopt rules.

(b) The comptroller shall give proposed rules to the governor

for review and comment before adopting the rules.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 3.15, eff. September 1, 2007.

Sec. 2254.040. PROCUREMENT BY COMPTROLLER. (a) The comptroller

may, on request of a state agency, procure for the agency

consulting services that are covered by this subchapter.

(b) The comptroller may require reimbursement for the costs it

incurs in procuring the services.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 426, Sec. 16, eff.

June 18, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.75, eff. September 1, 2007.

SUBCHAPTER C. CONTINGENT FEE CONTRACT FOR LEGAL SERVICES

Sec. 2254.101. DEFINITIONS. In this subchapter:

(1) "Contingent fee" means that part of a fee for legal

services, under a contingent fee contract, the amount or payment

of which is contingent on the outcome of the matter for which the

services were obtained.

(2) "Contingent fee contract" means a contract for legal

services under which the amount or the payment of the fee for the

services is contingent in whole or in part on the outcome of the

matter for which the services were obtained.

(3) "State governmental entity":

(A) means the state or a board, commission, department, office,

or other agency in the executive branch of state government

created under the constitution or a statute of the state,

including an institution of higher education as defined by

Section 61.003, Education Code;

(B) includes the state when a state officer is bringing a parens

patriae proceeding in the name of the state; and

(C) does not include a state agency or state officer acting as a

receiver, special deputy receiver, liquidator, or liquidating

agent in connection with the administration of the assets of an

insolvent entity under Article 21.28, Insurance Code, or Chapter

36, 66, 96, or 126, Finance Code.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 3.03, eff. Sept. 1,

1999.

Sec. 2254.102. APPLICABILITY. (a) This subchapter applies only

to a contingent fee contract for legal services entered into by a

state governmental entity.

(b) The legislature by this subchapter is providing, in

accordance with Section 44, Article III, Texas Constitution, for

the manner in which and the situations under which a state

governmental entity may compensate a public contractor under a

contingent fee contract for legal services.

(c) This subchapter does not apply to a contract:

(1) with a state agency to collect an obligation under Section

2107.003(b), (c), or (c-1); or

(2) for legal services entered into by an institution of higher

education under Section 153.006, Education Code.

(d) This subchapter does not apply to a contract for legal

services entered into by the Teacher Retirement System of Texas

if the services are paid for from money that is not appropriated

from the general revenue fund, including funds of a trust

administered by the retirement system.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 3.03, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1266, Sec. 1.13, eff.

June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1359, Sec. 31, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1386, Sec. 3, eff. September 1, 2007.

Sec. 2254.103. CONTRACT APPROVAL; SIGNATURE. (a) A state

governmental entity that has authority to enter into a contract

for legal services in its own name may enter into a contingent

fee contract for legal services only if:

(1) the governing body of the state governmental entity approves

the contract and the approved contract is signed by the presiding

officer of the governing body; or

(2) for an entity that is not governed by a multimember

governing body, the elected or appointed officer who governs the

entity approves and signs the contract.

(b) The attorney general may enter into a contingent fee

contract for legal services in the name of the state in relation

to a matter that has been referred to the attorney general under

law by another state governmental entity only if the other state

governmental entity approves and signs the contract in accordance

with Subsection (a).

(c) A state governmental entity, including the state, may enter

into a contingent fee contract for legal services that is not

described by Subsection (a) or (b) only if the governor approves

and signs the contract.

(d) Before approving the contract, the governing body, elected

or appointed officer, or governor, as appropriate, must find

that:

(1) there is a substantial need for the legal services;

(2) the legal services cannot be adequately performed by the

attorneys and supporting personnel of the state governmental

entity or by the attorneys and supporting personnel of another

state governmental entity; and

(3) the legal services cannot reasonably be obtained from

attorneys in private practice under a contract providing only for

the payment of hourly fees, without regard to the outcome of the

matter, because of the nature of the matter for which the

services will be obtained or because the state governmental

entity does not have appropriated funds available to pay the

estimated amounts required under a contract providing only for

the payment of hourly fees.

(e) Before entering into a contingent fee contract for legal

services in which the estimated amount that may be recovered

exceeds $100,000, a state governmental entity that proposes to

enter into the contract in its own name or in the name of the

state must also notify the Legislative Budget Board that the

entity proposes to enter into the contract, send the board copies

of the proposed contract, and send the board information

demonstrating that the conditions required by Subsection (d)(3)

exist. If the state governmental entity finds under Subsection

(d)(3) that the state governmental entity does not have

appropriated funds available to pay the estimated amounts

required under a contract for the legal services providing only

for the payment of hourly fees, the state governmental entity may

not enter into the proposed contract in its own name or in the

name of the state unless the Legislative Budget Board finds that

the state governmental entity's finding with regard to available

appropriated funds is correct.

(f) A contingent fee contract for legal services that is subject

to Subsection (e) and requires a finding by the Legislative

Budget Board is void unless the board has made the finding

required by Subsection (e).

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 3.03, eff. Sept. 1,

1999.

Sec. 2254.104. TIME AND EXPENSE RECORDS REQUIRED; FINAL

STATEMENT. (a) The contract must require that the contracting

attorney or law firm keep current and complete written time and

expense records that describe in detail the time and money spent

each day in performing the contract.

(b) The contracting attorney or law firm shall permit the

governing body or governing officer of the state governmental

entity, the attorney general, and the state auditor each to

inspect or obtain copies of the time and expense records at any

time on request.

(c) On conclusion of the matter for which legal services were

obtained, the contracting attorney or law firm shall provide the

contracting state governmental entity with a complete written

statement that describes the outcome of the matter, states the

amount of any recovery, shows the contracting attorney's or law

firm's computation of the amount of the contingent fee, and

contains the final complete time and expense records required by

Subsection (a). The complete written statement required by this

subsection is public information under Chapter 552 and may not be

withheld from a requestor under that chapter under Section

552.103 or any other exception from required disclosure.

(d) This subsection does not apply to the complete written

statement required by Subsection (c). All time and expense

records required under this section are public information

subject to required public disclosure under Chapter 552.

Information in the records may be withheld from a member of the

public under Section 552.103 only if, in addition to meeting the

requirements of Section 552.103, the chief legal officer or

employee of the state governmental entity determines that

withholding the information is necessary to protect the entity's

strategy or position in pending or reasonably anticipated

litigation. Information withheld from public disclosure under

this subsection shall be segregated from information that is

subject to required public disclosure.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 3.03, eff. Sept. 1,

1999.

Sec. 2254.105. CERTAIN GENERAL CONTRACT REQUIREMENTS. The

contract must:

(1) provide for the method by which the contingent fee is

computed;

(2) state the differences, if any, in the method by which the

contingent fee is computed if the matter is settled, tried, or

tried and appealed;

(3) state how litigation and other expenses will be paid and, if

reimbursement of any expense is contingent on the outcome of the

matter or reimbursable from the amount recovered in the matter,

state whether the amount recovered for purposes of the contingent

fee computation is considered to be the amount obtained before or

after expenses are deducted;

(4) state that any subcontracted legal or support services

performed by a person who is not a contracting attorney or a

partner, shareholder, or employee of a contracting attorney or

law firm is an expense subject to reimbursement only in

accordance with this subchapter; and

(5) state that the amount of the contingent fee and

reimbursement of expenses under the contract will be paid and

limited in accordance with this subchapter.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 3.03, eff. Sept. 1,

1999.

Sec. 2254.106. CONTRACT REQUIREMENTS: COMPUTATION OF CONTINGENT

FEE; REIMBURSEMENT OF EXPENSES. (a) The contract must establish

the reasonable hourly rate for work performed by an attorney, law

clerk, or paralegal who will perform legal or support services

under the contract based on the reasonable and customary rate in

the relevant locality for the type of work performed and on the

relevant experience, demonstrated ability, and standard hourly

billing rate, if any, of the person performing the work. The

contract may establish the reasonable hourly rate for one or more

persons by name and may establish a rate schedule for work

performed by unnamed persons. The highest hourly rate for a named

person or under a rate schedule may not exceed $1,000 an hour.

This subsection applies to subcontracted work performed by an

attorney, law clerk, or paralegal who is not a contracting

attorney or a partner, shareholder, or employee of a contracting

attorney or law firm as well as to work performed by a

contracting attorney or by a partner, shareholder, or employee of

a contracting attorney or law firm.

(b) The contract must establish a base fee to be computed as

follows. For each attorney, law clerk, or paralegal who is a

contracting attorney or a partner, shareholder, or employee of a

contracting attorney or law firm, multiply the number of hours

the attorney, law clerk, or paralegal works in providing legal or

support services under the contract times the reasonable hourly

rate for the work performed by that attorney, law clerk, or

paralegal. Add the resulting amounts to obtain the base fee. The

computation of the base fee may not include hours or costs

attributable to work performed by a person who is not a

contracting attorney or a partner, shareholder, or employee of a

contracting attorney or law firm.

(c) Subject to Subsection (d), the contingent fee is computed by

multiplying the base fee by a multiplier. The contract must

establish a reasonable multiplier based on any expected

difficulties in performing the contract, the amount of expenses

expected to be risked by the contractor, the expected risk of no

recovery, and any expected long delay in recovery. The multiplier

may not exceed four without prior approval by the legislature.

(d) In addition to establishing the method of computing the fee

under Subsections (a), (b), and (c), the contract must limit the

amount of the contingent fee to a stated percentage of the amount

recovered. The contract may state different percentage

limitations for different ranges of possible recoveries and

different percentage limitations in the event the matter is

settled, tried, or tried and appealed. The percentage limitation

may not exceed 35 percent without prior approval by the

legislature. The contract must state that the amount of the

contingent fee will not exceed the lesser of the stated

percentage of the amount recovered or the amount computed under

Subsections (a), (b), and (c).

(e) The contract also may:

(1) limit the amount of expenses that may be reimbursed; and

(2) provide that the amount or payment of only part of the fee

is contingent on the outcome of the matter for which the services

were obtained, with the amount and payment of the remainder of

the fee payable on a regular hourly rate basis without regard to

the outcome of the matter.

(f) Except as provided by Section 2254.107, this section does

not apply to a contingent fee contract for legal services:

(1) in which the expected amount to be recovered and the actual

amount recovered do not exceed $100,000; or

(2) under which a series of recoveries is contemplated and the

amount of each individual recovery is not expected to and does

not exceed $100,000.

(g) This section applies to a contract described by Subsection

(f) for each individual recovery under the contract that actually

exceeds $100,000, and the contract must provide for computing the

fee in accordance with this section for each individual recovery

that actually exceeds $100,000.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 3.03, eff. Sept. 1,

1999.

Sec. 2254.107. MIXED HOURLY AND CONTINGENT FEE CONTRACTS;

REIMBURSEMENT FOR SUBCONTRACTED WORK. (a) This section applies

only to a contingent fee contract:

(1) under which the amount or payment of only part of the fee is

contingent on the outcome of the matter for which the services

were obtained, with the amount and payment of the remainder of

the fee payable on a regular hourly rate basis without regard to

the outcome of the matter; or

(2) under which reimbursable expenses are incurred for

subcontracted legal or support services performed by a person who

is not a contracting attorney or a partner, shareholder, or

employee of a contracting attorney or law firm.

(b) Sections 2254.106(a) and (e) apply to the contract without

regard to the expected or actual amount of recovery under the

contract.

(c) The limitations prescribed by Section 2254.106 on the amount

of the contingent fee apply to the entire amount of the fee under

the contingent fee contract, including the part of the fee the

amount and payment of which is not contingent on the outcome of

the matter.

(d) The limitations prescribed by Section 2254.108 on payment of

the fee apply only to payment of the contingent portion of the

fee.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 3.03, eff. Sept. 1,

1999.

Sec. 2254.108. FEE PAYMENT AND EXPENSE REIMBURSEMENT. (a)

Except as provided by Subsection (b), a contingent fee and a

reimbursement of an expense under a contract with a state

governmental entity is payable only from funds the legislature

specifically appropriates to pay the fee or reimburse the

expense. An appropriation to pay the fee or reimburse the expense

must specifically describe the individual contract, or the class

of contracts classified by subject matter, on account of which

the fee is payable or expense is reimbursable. A general

reference to contingent fee contracts for legal services or to

contracts subject to this subchapter or a similar general

description is not a sufficient description for purposes of this

subsection.

(b) If the legislature has not specifically appropriated funds

for paying the fee or reimbursing the expense, a state

governmental entity may pay the fee or reimburse the expense from

other available funds only if:

(1) the legislature is not in session; and

(2) the Legislative Budget Board gives its prior approval for

that payment or reimbursement under Section 69, Article XVI,

Texas Constitution, after examining the statement required under

Section 2254.104(c) and determining that the requested payment

and the contract under which payment is requested meet all the

requirements of this subchapter.

(c) A payment or reimbursement under the contract may not be

made until:

(1) final and unappealable arrangements have been made for

depositing all recovered funds to the credit of the appropriate

fund or account in the state treasury; and

(2) the state governmental entity and the state auditor have

received from the contracting attorney or law firm the statement

required under Section 2254.104(c).

(d) Litigation and other expenses payable under the contract,

including expenses attributable to attorney, paralegal,

accountant, expert, or other professional work performed by a

person who is not a contracting attorney or a partner,

shareholder, or employee of a contracting attorney or law firm,

may be reimbursed only if the state governmental entity and the

state auditor determine that the expenses were reasonable,

proper, necessary, actually incurred on behalf of the state

governmental entity, and paid for by the contracting attorney or

law firm. The contingent fee may not be paid until the state

auditor has reviewed the relevant time and expense records and

verified that the hours of work on which the fee computation is

based were actually worked in performing reasonable and necessary

services for the state governmental entity under the contract.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 3.03, eff. Sept. 1,

1999.

Sec. 2254.109. EFFECT ON OTHER LAW. (a) This subchapter does

not limit the right of a state governmental entity to recover

fees and expenses from opposing parties under other law.

(b) Compliance with this subchapter does not relieve a

contracting attorney or law firm of an obligation or

responsibility under other law, including under the Texas

Disciplinary Rules of Professional Conduct.

(c) A state officer, employee, or governing body, including the

attorney general, may not waive the requirements of this

subchapter or prejudice the interests of the state under this

subchapter. This subchapter does not waive the state's sovereign

immunity from suit or its immunity from suit in federal court

under the Eleventh Amendment to the federal constitution.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 3.03, eff. Sept. 1,

1999.

SUBCHAPTER D. OUTSIDE LEGAL SERVICES

Sec. 2254.151. DEFINITION. In this subchapter, "state agency"

means a department, commission, board, authority, office, or

other agency in the executive branch of state government created

by the state constitution or a state statute.

Added by Acts 2003, 78th Leg., ch. 309, Sec. 7.18, eff. June 18,

2003.

Sec. 2254.152. APPLICABILITY. This subchapter does not apply to

a contingent fee contract for legal services.

Added by Acts 2003, 78th Leg., ch. 309, Sec. 7.18, eff. June 18,

2003.

Sec. 2254.153. CONTRACTS FOR LEGAL SERVICES AUTHORIZED. Subject

to Section 402.0212, a state agency may contract for outside

legal services.

Added by Acts 2003, 78th Leg., ch. 309, Sec. 7.18, eff. June 18,

2003.

Sec. 2254.154. ATTORNEY GENERAL; COMPETITIVE PROCUREMENT. The

attorney general may require state agencies to obtain outside

legal services through a competitive procurement process, under

conditions prescribed by the attorney general.

Added by Acts 2003, 78th Leg., ch. 309, Sec. 7.18, eff. June 18,

2003.



CHAPTER 2255. PRIVATE DONORS OR ORGANIZATIONS

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE F. STATE AND LOCAL CONTRACTS AND FUND MANAGEMENT

CHAPTER 2255. PRIVATE DONORS OR ORGANIZATIONS

Sec. 2255.001. RULES. (a) A state agency which is authorized

by statute to accept money from a private donor or for which a

private organization exists that is designed to further the

purposes and duties of the agency shall adopt rules governing the

relationship between:

(1) the donor or organization; and

(2) the agency and its employees.

(b) Rules adopted under this section shall govern all aspects of

conduct of the agency and its employees in the relationship,

including:

(1) administration and investment of funds received by the

organization for the benefit of the agency;

(2) use of an employee or property of the agency by the donor or

organization;

(3) service by an officer or employee of the agency as an

officer or director of the donor or organization; and

(4) monetary enrichment of an officer or employee of the agency

by the donor or organization.

(c) A rule adopted under this section may not conflict with or

supersede a requirement of a statute regulating:

(1) the conduct of an employee of a state agency; or

(2) the procedures of a state agency.

(d) A newly created state agency shall adopt rules under this

section as soon as possible after its creation.

(e) In this section, "state agency" means a department,

commission, board, office, or other agency in the executive

branch of state government created by the constitution or a

statute of this state, including a university system or an

institution of higher education as defined by Section 61.003,

Education Code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 2256. PUBLIC FUNDS INVESTMENT

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE F. STATE AND LOCAL CONTRACTS AND FUND MANAGEMENT

CHAPTER 2256. PUBLIC FUNDS INVESTMENT

SUBCHAPTER A. AUTHORIZED INVESTMENTS FOR GOVERNMENTAL ENTITIES

Sec. 2256.001. SHORT TITLE. This chapter may be cited as the

Public Funds Investment Act.

Amended by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995.

Sec. 2256.002. DEFINITIONS. In this chapter:

(1) "Bond proceeds" means the proceeds from the sale of bonds,

notes, and other obligations issued by an entity, and reserves

and funds maintained by an entity for debt service purposes.

(2) "Book value" means the original acquisition cost of an

investment plus or minus the accrued amortization or accretion.

(3) "Funds" means public funds in the custody of a state agency

or local government that:

(A) are not required by law to be deposited in the state

treasury; and

(B) the investing entity has authority to invest.

(4) "Institution of higher education" has the meaning assigned

by Section 61.003, Education Code.

(5) "Investing entity" and "entity" mean an entity subject to

this chapter and described by Section 2256.003.

(6) "Investment pool" means an entity created under this code to

invest public funds jointly on behalf of the entities that

participate in the pool and whose investment objectives in order

of priority are:

(A) preservation and safety of principal;

(B) liquidity; and

(C) yield.

(7) "Local government" means a municipality, a county, a school

district, a district or authority created under Section 52(b)(1)

or (2), Article III, or Section 59, Article XVI, Texas

Constitution, a fresh water supply district, a hospital district,

and any political subdivision, authority, public corporation,

body politic, or instrumentality of the State of Texas, and any

nonprofit corporation acting on behalf of any of those entities.

(8) "Market value" means the current face or par value of an

investment multiplied by the net selling price of the security as

quoted by a recognized market pricing source quoted on the

valuation date.

(9) "Pooled fund group" means an internally created fund of an

investing entity in which one or more institutional accounts of

the investing entity are invested.

(10) "Qualified representative" means a person who holds a

position with a business organization, who is authorized to act

on behalf of the business organization, and who is one of the

following:

(A) for a business organization doing business that is regulated

by or registered with a securities commission, a person who is

registered under the rules of the National Association of

Securities Dealers;

(B) for a state or federal bank, a savings bank, or a state or

federal credit union, a member of the loan committee for the bank

or branch of the bank or a person authorized by corporate

resolution to act on behalf of and bind the banking institution;

(C) for an investment pool, the person authorized by the elected

official or board with authority to administer the activities of

the investment pool to sign the written instrument on behalf of

the investment pool; or

(D) for an investment management firm registered under the

Investment Advisers Act of 1940 (15 U.S.C. Section 80b-1 et seq.)

or, if not subject to registration under that Act, registered

with the State Securities Board, a person who is an officer or

principal of the investment management firm.

(11) "School district" means a public school district.

(12) "Separately invested asset" means an account or fund of a

state agency or local government that is not invested in a pooled

fund group.

(13) "State agency" means an office, department, commission,

board, or other agency that is part of any branch of state

government, an institution of higher education, and any nonprofit

corporation acting on behalf of any of those entities.

Amended by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 1421, Sec. 1, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 1454, Sec. 1, eff. Sept. 1, 1999.

Sec. 2256.003. AUTHORITY TO INVEST FUNDS; ENTITIES SUBJECT TO

THIS CHAPTER. (a) Each governing body of the following entities

may purchase, sell, and invest its funds and funds under its

control in investments authorized under this subchapter in

compliance with investment policies approved by the governing

body and according to the standard of care prescribed by Section

2256.006:

(1) a local government;

(2) a state agency;

(3) a nonprofit corporation acting on behalf of a local

government or a state agency; or

(4) an investment pool acting on behalf of two or more local

governments, state agencies, or a combination of those entities.

(b) In the exercise of its powers under Subsection (a), the

governing body of an investing entity may contract with an

investment management firm registered under the Investment

Advisers Act of 1940 (15 U.S.C. Section 80b-1 et seq.) or with

the State Securities Board to provide for the investment and

management of its public funds or other funds under its control.

A contract made under authority of this subsection may not be for

a term longer than two years. A renewal or extension of the

contract must be made by the governing body of the investing

entity by order, ordinance, or resolution.

(c) This chapter does not prohibit an investing entity or

investment officer from using the entity's employees or the

services of a contractor of the entity to aid the investment

officer in the execution of the officer's duties under this

chapter.

Amended by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 1454, Sec. 2, eff. Sept. 1, 1999.

Sec. 2256.004. APPLICABILITY. (a) This subchapter does not

apply to:

(1) a public retirement system as defined by Section 802.001;

(2) state funds invested as authorized by Section 404.024;

(3) an institution of higher education having total endowments

of at least $95 million in book value on May 1, 1995;

(4) funds invested by the Veterans' Land Board as authorized by

Chapter 161, 162, or 164, Natural Resources Code;

(5) registry funds deposited with the county or district clerk

under Chapter 117, Local Government Code; or

(6) a deferred compensation plan that qualifies under either

Section 401(k) or 457 of the Internal Revenue Code of 1986 (26

U.S.C. Section 1 et seq.), as amended.

(b) This subchapter does not apply to an investment donated to

an investing entity for a particular purpose or under terms of

use specified by the donor.

Amended by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 505, Sec. 24, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1421, Sec. 2, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 62, Sec. 8.21, eff. Sept. 1, 1999; Acts

1999, 76th Leg., ch. 1454, Sec. 3, eff. Sept. 1, 1999.

Sec. 2256.005. INVESTMENT POLICIES; INVESTMENT STRATEGIES;

INVESTMENT OFFICER. (a) The governing body of an investing

entity shall adopt by rule, order, ordinance, or resolution, as

appropriate, a written investment policy regarding the investment

of its funds and funds under its control.

(b) The investment policies must:

(1) be written;

(2) primarily emphasize safety of principal and liquidity;

(3) address investment diversification, yield, and maturity and

the quality and capability of investment management; and

(4) include:

(A) a list of the types of authorized investments in which the

investing entity's funds may be invested;

(B) the maximum allowable stated maturity of any individual

investment owned by the entity;

(C) for pooled fund groups, the maximum dollar-weighted average

maturity allowed based on the stated maturity date for the

portfolio;

(D) methods to monitor the market price of investments acquired

with public funds; and

(E) a requirement for settlement of all transactions, except

investment pool funds and mutual funds, on a delivery versus

payment basis.

(c) The investment policies may provide that bids for

certificates of deposit be solicited:

(1) orally;

(2) in writing;

(3) electronically; or

(4) in any combination of those methods.

(d) As an integral part of an investment policy, the governing

body shall adopt a separate written investment strategy for each

of the funds or group of funds under its control. Each investment

strategy must describe the investment objectives for the

particular fund using the following priorities in order of

importance:

(1) understanding of the suitability of the investment to the

financial requirements of the entity;

(2) preservation and safety of principal;

(3) liquidity;

(4) marketability of the investment if the need arises to

liquidate the investment before maturity;

(5) diversification of the investment portfolio; and

(6) yield.

(e) The governing body of an investing entity shall review its

investment policy and investment strategies not less than

annually. The governing body shall adopt a written instrument by

rule, order, ordinance, or resolution stating that it has

reviewed the investment policy and investment strategies and that

the written instrument so adopted shall record any changes made

to either the investment policy or investment strategies.

(f) Each investing entity shall designate, by rule, order,

ordinance, or resolution, as appropriate, one or more officers or

employees of the state agency, local government, or investment

pool as investment officer to be responsible for the investment

of its funds consistent with the investment policy adopted by the

entity. If the governing body of an investing entity has

contracted with another investing entity to invest its funds, the

investment officer of the other investing entity is considered to

be the investment officer of the first investing entity for

purposes of this chapter. Authority granted to a person to invest

an entity's funds is effective until rescinded by the investing

entity, until the expiration of the officer's term or the

termination of the person's employment by the investing entity,

or if an investment management firm, until the expiration of the

contract with the investing entity. In the administration of the

duties of an investment officer, the person designated as

investment officer shall exercise the judgment and care, under

prevailing circumstances, that a prudent person would exercise in

the management of the person's own affairs, but the governing

body of the investing entity retains ultimate responsibility as

fiduciaries of the assets of the entity. Unless authorized by

law, a person may not deposit, withdraw, transfer, or manage in

any other manner the funds of the investing entity.

(g) Subsection (f) does not apply to a state agency, local

government, or investment pool for which an officer of the entity

is assigned by law the function of investing its funds.

Text of subsec. (h) as amended by Acts 1997, 75th Leg., ch. 685,

Sec. 1

(h) An officer or employee of a commission created under Chapter

391, Local Government Code, is ineligible to be an investment

officer for the commission under Subsection (f) if the officer or

employee is an investment officer designated under Subsection (f)

for another local government.

Text of subsec. (h) as amended by Acts 1997, 75th Leg., ch. 1421,

Sec. 3

(h) An officer or employee of a commission created under Chapter

391, Local Government Code, is ineligible to be designated as an

investment officer under Subsection (f) for any investing entity

other than for that commission.

(i) An investment officer of an entity who has a personal

business relationship with a business organization offering to

engage in an investment transaction with the entity shall file a

statement disclosing that personal business interest. An

investment officer who is related within the second degree by

affinity or consanguinity, as determined under Chapter 573, to an

individual seeking to sell an investment to the investment

officer's entity shall file a statement disclosing that

relationship. A statement required under this subsection must be

filed with the Texas Ethics Commission and the governing body of

the entity. For purposes of this subsection, an investment

officer has a personal business relationship with a business

organization if:

(1) the investment officer owns 10 percent or more of the voting

stock or shares of the business organization or owns $5,000 or

more of the fair market value of the business organization;

(2) funds received by the investment officer from the business

organization exceed 10 percent of the investment officer's gross

income for the previous year; or

(3) the investment officer has acquired from the business

organization during the previous year investments with a book

value of $2,500 or more for the personal account of the

investment officer.

(j) The governing body of an investing entity may specify in its

investment policy that any investment authorized by this chapter

is not suitable.

(k) A written copy of the investment policy shall be presented

to any person offering to engage in an investment transaction

with an investing entity or to an investment management firm

under contract with an investing entity to invest or manage the

entity's investment portfolio. For purposes of this subsection, a

business organization includes investment pools and an investment

management firm under contract with an investing entity to invest

or manage the entity's investment portfolio. Nothing in this

subsection relieves the investing entity of the responsibility

for monitoring the investments made by the investing entity to

determine that they are in compliance with the investment policy.

The qualified representative of the business organization

offering to engage in an investment transaction with an investing

entity shall execute a written instrument in a form acceptable to

the investing entity and the business organization substantially

to the effect that the business organization has:

(1) received and reviewed the investment policy of the entity;

and

(2) acknowledged that the business organization has implemented

reasonable procedures and controls in an effort to preclude

investment transactions conducted between the entity and the

organization that are not authorized by the entity's investment

policy, except to the extent that this authorization is dependent

on an analysis of the makeup of the entity's entire portfolio or

requires an interpretation of subjective investment standards.

(l) The investment officer of an entity may not acquire or

otherwise obtain any authorized investment described in the

investment policy of the investing entity from a person who has

not delivered to the entity the instrument required by Subsection

(k).

(m) An investing entity other than a state agency, in

conjunction with its annual financial audit, shall perform a

compliance audit of management controls on investments and

adherence to the entity's established investment policies.

(n) Except as provided by Subsection (o), at least once every

two years a state agency shall arrange for a compliance audit of

management controls on investments and adherence to the agency's

established investment policies. The compliance audit shall be

performed by the agency's internal auditor or by a private

auditor employed in the manner provided by Section 321.020. Not

later than January 1 of each even-numbered year a state agency

shall report the results of the most recent audit performed under

this subsection to the state auditor. Subject to a risk

assessment and to the legislative audit committee's approval of

including a review by the state auditor in the audit plan under

Section 321.013, the state auditor may review information

provided under this section. If review by the state auditor is

approved by the legislative audit committee, the state auditor

may, based on its review, require a state agency to also report

to the state auditor other information the state auditor

determines necessary to assess compliance with laws and policies

applicable to state agency investments. A report under this

subsection shall be prepared in a manner the state auditor

prescribes.

(o) The audit requirements of Subsection (n) do not apply to

assets of a state agency that are invested by the comptroller

under Section 404.024.

Amended by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 685, Sec. 1, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1421, Sec. 3, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 1454, Sec. 4, eff. Sept. 1, 1999; Acts 2003,

78th Leg., ch. 785, Sec. 41, eff. Sept. 1, 2003.

Sec. 2256.006. STANDARD OF CARE. (a) Investments shall be made

with judgment and care, under prevailing circumstances, that a

person of prudence, discretion, and intelligence would exercise

in the management of the person's own affairs, not for

speculation, but for investment, considering the probable safety

of capital and the probable income to be derived. Investment of

funds shall be governed by the following investment objectives,

in order of priority:

(1) preservation and safety of principal;

(2) liquidity; and

(3) yield.

(b) In determining whether an investment officer has exercised

prudence with respect to an investment decision, the

determination shall be made taking into consideration:

(1) the investment of all funds, or funds under the entity's

control, over which the officer had responsibility rather than a

consideration as to the prudence of a single investment; and

(2) whether the investment decision was consistent with the

written investment policy of the entity.

Amended by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995.

Sec. 2256.007. INVESTMENT TRAINING; STATE AGENCY BOARD MEMBERS

AND OFFICERS. (a) Each member of the governing board of a state

agency and its investment officer shall attend at least one

training session relating to the person's responsibilities under

this chapter within six months after taking office or assuming

duties.

(b) The Texas Higher Education Coordinating Board shall provide

the training under this section.

(c) Training under this section must include education in

investment controls, security risks, strategy risks, market

risks, diversification of investment portfolio, and compliance

with this chapter.

(d) An investment officer shall attend a training session not

less than once in a two-year period and may receive training from

any independent source approved by the governing body of the

state agency. The investment officer shall prepare a report on

this subchapter and deliver the report to the governing body of

the state agency not later than the 180th day after the last day

of each regular session of the legislature.

Amended by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 73, Sec. 1, eff. May 9, 1997;

Acts 1997, 75th Leg., ch. 1421, Sec. 4, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 1454, Sec. 5, eff. Sept. 1, 1999.

Sec. 2256.008. INVESTMENT TRAINING; LOCAL GOVERNMENTS. (a)

Except as provided by Subsections (b) and (e), the treasurer, the

chief financial officer if the treasurer is not the chief

financial officer, and the investment officer of a local

government shall:

(1) attend at least one training session from an independent

source approved by the governing body of the local government or

a designated investment committee advising the investment officer

as provided for in the investment policy of the local government

and containing at least 10 hours of instruction relating to the

treasurer's or officer's responsibilities under this subchapter

within 12 months after taking office or assuming duties; and

(2) except as provided by Subsections (b) and (e), attend an

investment training session not less than once in a two-year

period and receive not less than 10 hours of instruction relating

to investment responsibilities under this subchapter from an

independent source approved by the governing body of the local

government or a designated investment committee advising the

investment officer as provided for in the investment policy of

the local government.

(b) An investing entity created under authority of Section

52(b), Article III, or Section 59, Article XVI, Texas

Constitution, that has contracted with an investment management

firm under Section 2256.003(b) and has fewer than five full-time

employees or an investing entity that has contracted with another

investing entity to invest the entity's funds may satisfy the

training requirement provided by Subsection (a)(2) by having an

officer of the governing body attend four hours of appropriate

instruction in a two-year period. The treasurer or chief

financial officer of an investing entity created under authority

of Section 52(b), Article III, or Section 59, Article XVI, Texas

Constitution, and that has fewer than five full-time employees is

not required to attend training required by this section unless

the person is also the investment officer of the entity.

(c) Training under this section must include education in

investment controls, security risks, strategy risks, market

risks, diversification of investment portfolio, and compliance

with this chapter.

(d) Not later than December 31 each year, each individual,

association, business, organization, governmental entity, or

other person that provides training under this section shall

report to the comptroller a list of the governmental entities for

which the person provided required training under this section

during that calendar year. An individual's reporting requirements

under this subsection are satisfied by a report of the

individual's employer or the sponsoring or organizing entity of a

training program or seminar.

(e) This section does not apply to a district governed by

Chapter 36 or 49, Water Code.

Amended by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 1421, Sec. 5, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 1454, Sec. 6, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 69, Sec. 4, eff. May 14, 2001.

Sec. 2256.009. AUTHORIZED INVESTMENTS: OBLIGATIONS OF, OR

GUARANTEED BY GOVERNMENTAL ENTITIES. (a) Except as provided by

Subsection (b), the following are authorized investments under

this subchapter:

(1) obligations, including letters of credit, of the United

States or its agencies and instrumentalities;

(2) direct obligations of this state or its agencies and

instrumentalities;

(3) collateralized mortgage obligations directly issued by a

federal agency or instrumentality of the United States, the

underlying security for which is guaranteed by an agency or

instrumentality of the United States;

(4) other obligations, the principal and interest of which are

unconditionally guaranteed or insured by, or backed by the full

faith and credit of, this state or the United States or their

respective agencies and instrumentalities;

(5) obligations of states, agencies, counties, cities, and other

political subdivisions of any state rated as to investment

quality by a nationally recognized investment rating firm not

less than A or its equivalent; and

(6) bonds issued, assumed, or guaranteed by the State of Israel.

(b) The following are not authorized investments under this

section:

(1) obligations whose payment represents the coupon payments on

the outstanding principal balance of the underlying

mortgage-backed security collateral and pays no principal;

(2) obligations whose payment represents the principal stream of

cash flow from the underlying mortgage-backed security collateral

and bears no interest;

(3) collateralized mortgage obligations that have a stated final

maturity date of greater than 10 years; and

(4) collateralized mortgage obligations the interest rate of

which is determined by an index that adjusts opposite to the

changes in a market index.

Amended by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 1454, Sec. 7, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 558, Sec. 1, eff. Sept. 1, 2001.

Sec. 2256.010. AUTHORIZED INVESTMENTS: CERTIFICATES OF DEPOSIT

AND SHARE CERTIFICATES. (a) A certificate of deposit or share

certificate is an authorized investment under this subchapter if

the certificate is issued by a depository institution that has

its main office or a branch office in this state and is:

(1) guaranteed or insured by the Federal Deposit Insurance

Corporation or its successor or the National Credit Union Share

Insurance Fund or its successor;

(2) secured by obligations that are described by Section

2256.009(a), including mortgage backed securities directly issued

by a federal agency or instrumentality that have a market value

of not less than the principal amount of the certificates, but

excluding those mortgage backed securities of the nature

described by Section 2256.009(b); or

(3) secured in any other manner and amount provided by law for

deposits of the investing entity.

(b) In addition to the authority to invest funds in certificates

of deposit under Subsection (a), an investment in certificates of

deposit made in accordance with the following conditions is an

authorized investment under this subchapter:

(1) the funds are invested by an investing entity through a

depository institution that has its main office or a branch

office in this state and that is selected by the investing

entity;

(2) the depository institution selected by the investing entity

under Subdivision (1) arranges for the deposit of the funds in

certificates of deposit in one or more federally insured

depository institutions, wherever located, for the account of the

investing entity;

(3) the full amount of the principal and accrued interest of

each of the certificates of deposit is insured by the United

States or an instrumentality of the United States;

(4) the depository institution selected by the investing entity

under Subdivision (1) acts as custodian for the investing entity

with respect to the certificates of deposit issued for the

account of the investing entity; and

(5) at the same time that the funds are deposited and the

certificates of deposit are issued for the account of the

investing entity, the depository institution selected by the

investing entity under Subdivision (1) receives an amount of

deposits from customers of other federally insured depository

institutions, wherever located, that is equal to or greater than

the amount of the funds invested by the investing entity through

the depository institution selected under Subdivision (1).

Amended by Acts 1995, 74th Leg., ch. 32, Sec. 1, eff. April 28,

1995; Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1, 1995;

Acts 1997, 75th Leg., ch. 1421, Sec. 6, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

128, Sec. 1, eff. September 1, 2005.

Sec. 2256.011. AUTHORIZED INVESTMENTS: REPURCHASE AGREEMENTS.

(a) A fully collateralized repurchase agreement is an authorized

investment under this subchapter if the repurchase agreement:

(1) has a defined termination date;

(2) is secured by obligations described by Section

2256.009(a)(1); and

(3) requires the securities being purchased by the entity to be

pledged to the entity, held in the entity's name, and deposited

at the time the investment is made with the entity or with a

third party selected and approved by the entity; and

(4) is placed through a primary government securities dealer, as

defined by the Federal Reserve, or a financial institution doing

business in this state.

(b) In this section, "repurchase agreement" means a simultaneous

agreement to buy, hold for a specified time, and sell back at a

future date obligations described by Section 2256.009(a)(1), at a

market value at the time the funds are disbursed of not less than

the principal amount of the funds disbursed. The term includes a

direct security repurchase agreement and a reverse security

repurchase agreement.

(c) Notwithstanding any other law, the term of any reverse

security repurchase agreement may not exceed 90 days after the

date the reverse security repurchase agreement is delivered.

(d) Money received by an entity under the terms of a reverse

security repurchase agreement shall be used to acquire additional

authorized investments, but the term of the authorized

investments acquired must mature not later than the expiration

date stated in the reverse security repurchase agreement.

Amended by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995.

Sec. 2256.0115. AUTHORIZED INVESTMENTS: SECURITIES LENDING

PROGRAM. (a) A securities lending program is an authorized

investment under this subchapter if it meets the conditions

provided by this section.

(b) To qualify as an authorized investment under this

subchapter:

(1) the value of securities loaned under the program must be not

less than 100 percent collateralized, including accrued income;

(2) a loan made under the program must allow for termination at

any time;

(3) a loan made under the program must be secured by:

(A) pledged securities described by Section 2256.009;

(B) pledged irrevocable letters of credit issued by a bank that

is:

(i) organized and existing under the laws of the United States

or any other state; and

(ii) continuously rated by at least one nationally recognized

investment rating firm at not less than A or its equivalent; or

(C) cash invested in accordance with Section:

(i) 2256.009;

(ii) 2256.013;

(iii) 2256.014; or

(iv) 2256.016;

(4) the terms of a loan made under the program must require that

the securities being held as collateral be:

(A) pledged to the investing entity;

(B) held in the investing entity's name; and

(C) deposited at the time the investment is made with the entity

or with a third party selected by or approved by the investing

entity;

(5) a loan made under the program must be placed through:

(A) a primary government securities dealer, as defined by 5

C.F.R. Section 6801.102(f), as that regulation existed on

September 1, 2003; or

(B) a financial institution doing business in this state; and

(6) an agreement to lend securities that is executed under this

section must have a term of one year or less.

Added by Acts 2003, 78th Leg., ch. 1227, Sec. 1, eff. Sept. 1,

2003.

Sec. 2256.012. AUTHORIZED INVESTMENTS: BANKER'S ACCEPTANCES. A

bankers' acceptance is an authorized investment under this

subchapter if the bankers' acceptance:

(1) has a stated maturity of 270 days or fewer from the date of

its issuance;

(2) will be, in accordance with its terms, liquidated in full at

maturity;

(3) is eligible for collateral for borrowing from a Federal

Reserve Bank; and

(4) is accepted by a bank organized and existing under the laws

of the United States or any state, if the short-term obligations

of the bank, or of a bank holding company of which the bank is

the largest subsidiary, are rated not less than A-1 or P-1 or an

equivalent rating by at least one nationally recognized credit

rating agency.

Amended by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995.

Sec. 2256.013. AUTHORIZED INVESTMENTS: COMMERCIAL PAPER.

Commercial paper is an authorized investment under this

subchapter if the commercial paper:

(1) has a stated maturity of 270 days or fewer from the date of

its issuance; and

(2) is rated not less than A-1 or P-1 or an equivalent rating by

at least:

(A) two nationally recognized credit rating agencies; or

(B) one nationally recognized credit rating agency and is fully

secured by an irrevocable letter of credit issued by a bank

organized and existing under the laws of the United States or any

state.

Amended by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995.

Sec. 2256.014. AUTHORIZED INVESTMENTS: MUTUAL FUNDS. (a) A

no-load money market mutual fund is an authorized investment

under this subchapter if the mutual fund:

(1) is registered with and regulated by the Securities and

Exchange Commission;

(2) provides the investing entity with a prospectus and other

information required by the Securities Exchange Act of 1934 (15

U.S.C. Section 78a et seq.) or the Investment Company Act of 1940

(15 U.S.C. Section 80a-1 et seq.);

(3) has a dollar-weighted average stated maturity of 90 days or

fewer; and

(4) includes in its investment objectives the maintenance of a

stable net asset value of $1 for each share.

(b) In addition to a no-load money market mutual fund permitted

as an authorized investment in Subsection (a), a no-load mutual

fund is an authorized investment under this subchapter if the

mutual fund:

(1) is registered with the Securities and Exchange Commission;

(2) has an average weighted maturity of less than two years;

(3) is invested exclusively in obligations approved by this

subchapter;

(4) is continuously rated as to investment quality by at least

one nationally recognized investment rating firm of not less than

AAA or its equivalent; and

(5) conforms to the requirements set forth in Sections

2256.016(b) and (c) relating to the eligibility of investment

pools to receive and invest funds of investing entities.

(c) An entity is not authorized by this section to:

(1) invest in the aggregate more than 15 percent of its monthly

average fund balance, excluding bond proceeds and reserves and

other funds held for debt service, in mutual funds described in

Subsection (b);

(2) invest any portion of bond proceeds, reserves and funds held

for debt service, in mutual funds described in Subsection (b); or

(3) invest its funds or funds under its control, including bond

proceeds and reserves and other funds held for debt service, in

any one mutual fund described in Subsection (a) or (b) in an

amount that exceeds 10 percent of the total assets of the mutual

fund.

Amended by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 1421, Sec. 7, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 1454, Sec. 8, eff. Sept. 1, 1999.

Sec. 2256.015. AUTHORIZED INVESTMENTS: GUARANTEED INVESTMENT

CONTRACTS. (a) A guaranteed investment contract is an

authorized investment for bond proceeds under this subchapter if

the guaranteed investment contract:

(1) has a defined termination date;

(2) is secured by obligations described by Section

2256.009(a)(1), excluding those obligations described by Section

2256.009(b), in an amount at least equal to the amount of bond

proceeds invested under the contract; and

(3) is pledged to the entity and deposited with the entity or

with a third party selected and approved by the entity.

(b) Bond proceeds, other than bond proceeds representing

reserves and funds maintained for debt service purposes, may not

be invested under this subchapter in a guaranteed investment

contract with a term of longer than five years from the date of

issuance of the bonds.

(c) To be eligible as an authorized investment:

(1) the governing body of the entity must specifically authorize

guaranteed investment contracts as an eligible investment in the

order, ordinance, or resolution authorizing the issuance of

bonds;

(2) the entity must receive bids from at least three separate

providers with no material financial interest in the bonds from

which proceeds were received;

(3) the entity must purchase the highest yielding guaranteed

investment contract for which a qualifying bid is received;

(4) the price of the guaranteed investment contract must take

into account the reasonably expected drawdown schedule for the

bond proceeds to be invested; and

(5) the provider must certify the administrative costs

reasonably expected to be paid to third parties in connection

with the guaranteed investment contract.

Amended by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 1421, Sec. 8, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 1454, Sec. 9, 10, eff. Sept. 1, 1999.

Sec. 2256.016. AUTHORIZED INVESTMENTS: INVESTMENT POOLS. (a)

An entity may invest its funds and funds under its control

through an eligible investment pool if the governing body of the

entity by rule, order, ordinance, or resolution, as appropriate,

authorizes investment in the particular pool. An investment pool

shall invest the funds it receives from entities in authorized

investments permitted by this subchapter.

(b) To be eligible to receive funds from and invest funds on

behalf of an entity under this chapter, an investment pool must

furnish to the investment officer or other authorized

representative of the entity an offering circular or other

similar disclosure instrument that contains, at a minimum, the

following information:

(1) the types of investments in which money is allowed to be

invested;

(2) the maximum average dollar-weighted maturity allowed, based

on the stated maturity date, of the pool;

(3) the maximum stated maturity date any investment security

within the portfolio has;

(4) the objectives of the pool;

(5) the size of the pool;

(6) the names of the members of the advisory board of the pool

and the dates their terms expire;

(7) the custodian bank that will safekeep the pool's assets;

(8) whether the intent of the pool is to maintain a net asset

value of one dollar and the risk of market price fluctuation;

(9) whether the only source of payment is the assets of the pool

at market value or whether there is a secondary source of

payment, such as insurance or guarantees, and a description of

the secondary source of payment;

(10) the name and address of the independent auditor of the

pool;

(11) the requirements to be satisfied for an entity to deposit

funds in and withdraw funds from the pool and any deadlines or

other operating policies required for the entity to invest funds

in and withdraw funds from the pool; and

(12) the performance history of the pool, including yield,

average dollar-weighted maturities, and expense ratios.

(c) To maintain eligibility to receive funds from and invest

funds on behalf of an entity under this chapter, an investment

pool must furnish to the investment officer or other authorized

representative of the entity:

(1) investment transaction confirmations; and

(2) a monthly report that contains, at a minimum, the following

information:

(A) the types and percentage breakdown of securities in which

the pool is invested;

(B) the current average dollar-weighted maturity, based on the

stated maturity date, of the pool;

(C) the current percentage of the pool's portfolio in

investments that have stated maturities of more than one year;

(D) the book value versus the market value of the pool's

portfolio, using amortized cost valuation;

(E) the size of the pool;

(F) the number of participants in the pool;

(G) the custodian bank that is safekeeping the assets of the

pool;

(H) a listing of daily transaction activity of the entity

participating in the pool;

(I) the yield and expense ratio of the pool;

(J) the portfolio managers of the pool; and

(K) any changes or addenda to the offering circular.

(d) An entity by contract may delegate to an investment pool the

authority to hold legal title as custodian of investments

purchased with its local funds.

(e) In this section, "yield" shall be calculated in accordance

with regulations governing the registration of open-end

management investment companies under the Investment Company Act

of 1940, as promulgated from time to time by the federal

Securities and Exchange Commission.

(f) To be eligible to receive funds from and invest funds on

behalf of an entity under this chapter, a public funds investment

pool created to function as a money market mutual fund must mark

its portfolio to market daily, and, to the extent reasonably

possible, stabilize at a $1 net asset value. If the ratio of the

market value of the portfolio divided by the book value of the

portfolio is less than 0.995 or greater than 1.005, portfolio

holdings shall be sold as necessary to maintain the ratio between

0.995 and 1.005.

(g) To be eligible to receive funds from and invest funds on

behalf of an entity under this chapter, a public funds investment

pool must have an advisory board composed:

(1) equally of participants in the pool and other persons who do

not have a business relationship with the pool and are qualified

to advise the pool, for a public funds investment pool created

under Chapter 791 and managed by a state agency; or

(2) of participants in the pool and other persons who do not

have a business relationship with the pool and are qualified to

advise the pool, for other investment pools.

(h) To maintain eligibility to receive funds from and invest

funds on behalf of an entity under this chapter, an investment

pool must be continuously rated no lower than AAA or AAA-m or at

an equivalent rating by at least one nationally recognized rating

service.

Amended by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 1421, Sec. 9, eff. Sept. 1, 1997.

Sec. 2256.017. EXISTING INVESTMENTS. An entity is not required

to liquidate investments that were authorized investments at the

time of purchase.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.46(a), eff. Sept.

1, 1995; Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1421, Sec. 10, eff.

Sept. 1, 1997.

Sec. 2256.019. RATING OF CERTAIN INVESTMENT POOLS. A public

funds investment pool must be continuously rated no lower than

AAA or AAA-m or at an equivalent rating by at least one

nationally recognized rating service or no lower than investment

grade by at least one nationally recognized rating service with a

weighted average maturity no greater than 90 days.

Added by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1421, Sec. 11, eff.

Sept. 1, 1997.

Sec. 2256.020. AUTHORIZED INVESTMENTS: INSTITUTIONS OF HIGHER

EDUCATION. In addition to the authorized investments permitted

by this subchapter, an institution of higher education may

purchase, sell, and invest its funds and funds under its control

in the following:

(1) cash management and fixed income funds sponsored by

organizations exempt from federal income taxation under Section

501(f), Internal Revenue Code of 1986 (26 U.S.C. Section 501(f));

(2) negotiable certificates of deposit issued by a bank that has

a certificate of deposit rating of at least 1 or the equivalent

by a nationally recognized credit rating agency or that is

associated with a holding company having a commercial paper

rating of at least A-1, P-1, or the equivalent by a nationally

recognized credit rating agency; and

(3) corporate bonds, debentures, or similar debt obligations

rated by a nationally recognized investment rating firm in one of

the two highest long-term rating categories, without regard to

gradations within those categories.

Added by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995.

Sec. 2256.0201. AUTHORIZED INVESTMENTS; MUNICIPAL UTILITY. (a)

A municipality that owns a municipal electric utility that is

engaged in the distribution and sale of electric energy or

natural gas to the public may enter into a hedging contract and

related security and insurance agreements in relation to fuel

oil, natural gas, coal, nuclear fuel, and electric energy to

protect against loss due to price fluctuations. A hedging

transaction must comply with the regulations of the Commodity

Futures Trading Commission and the Securities and Exchange

Commission. If there is a conflict between the municipal charter

of the municipality and this chapter, this chapter prevails.

(b) A payment by a municipally owned electric or gas utility

under a hedging contract or related agreement in relation to fuel

supplies or fuel reserves is a fuel expense, and the utility may

credit any amounts it receives under the contract or agreement

against fuel expenses.

(c) The governing body of a municipally owned electric or gas

utility or the body vested with power to manage and operate the

municipally owned electric or gas utility may set policy

regarding hedging transactions.

(d) In this section, "hedging" means the buying and selling of

fuel oil, natural gas, coal, nuclear fuel, and electric energy

futures or options or similar contracts on those commodities and

related transportation costs as a protection against loss due to

price fluctuation.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 48, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

7, Sec. 1, eff. April 13, 2007.

Sec. 2256.0202. AUTHORIZED INVESTMENTS: MUNICIPAL FUNDS FROM

MANAGEMENT AND DEVELOPMENT OF MINERAL RIGHTS. (a) In addition

to other investments authorized under this subchapter, a

municipality may invest funds received by the municipality from a

lease or contract for the management and development of land

owned by the municipality and leased for oil, gas, or other

mineral development in any investment authorized to be made by a

trustee under Subtitle B, Title 9, Property Code (Texas Trust

Code).

(b) Funds invested by a municipality under this section shall be

segregated and accounted for separately from other funds of the

municipality.

Added by Acts 2009, 81st Leg., R.S., Ch.

1371, Sec. 1, eff. September 1, 2009.

Sec. 2256.0205. AUTHORIZED INVESTMENTS; DECOMMISSIONING TRUST.

(a) In this section:

(1) "Decommissioning trust" means a trust created to provide the

Nuclear Regulatory Commission assurance that funds will be

available for decommissioning purposes as required under 10

C.F.R. Part 50 or other similar regulation.

(2) "Funds" includes any money held in a decommissioning trust

regardless of whether the money is considered to be public funds

under this subchapter.

(b) In addition to other investments authorized under this

subchapter, a municipality that owns a municipal electric utility

that is engaged in the distribution and sale of electric energy

or natural gas to the public may invest funds held in a

decommissioning trust in any investment authorized by Subtitle B,

Title 9, Property Code.

Added by Acts 2005, 79th Leg., Ch.

121, Sec. 1, eff. September 1, 2005.

Sec. 2256.021. EFFECT OF LOSS OF REQUIRED RATING. An investment

that requires a minimum rating under this subchapter does not

qualify as an authorized investment during the period the

investment does not have the minimum rating. An entity shall take

all prudent measures that are consistent with its investment

policy to liquidate an investment that does not have the minimum

rating.

Added by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995.

Sec. 2256.022. EXPANSION OF INVESTMENT AUTHORITY. Expansion of

investment authority granted by this chapter shall require a risk

assessment by the state auditor or performed at the direction of

the state auditor, subject to the legislative audit committee's

approval of including the review in the audit plan under Section

321.013.

Added by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 42, eff.

Sept. 1, 2003.

Sec. 2256.023. INTERNAL MANAGEMENT REPORTS. (a) Not less than

quarterly, the investment officer shall prepare and submit to the

governing body of the entity a written report of investment

transactions for all funds covered by this chapter for the

preceding reporting period.

(b) The report must:

(1) describe in detail the investment position of the entity on

the date of the report;

(2) be prepared jointly by all investment officers of the

entity;

(3) be signed by each investment officer of the entity;

(4) contain a summary statement, prepared in compliance with

generally accepted accounting principles, of each pooled fund

group that states the:

(A) beginning market value for the reporting period;

(B) additions and changes to the market value during the period;

(C) ending market value for the period; and

(D) fully accrued interest for the reporting period;

(5) state the book value and market value of each separately

invested asset at the beginning and end of the reporting period

by the type of asset and fund type invested;

(6) state the maturity date of each separately invested asset

that has a maturity date;

(7) state the account or fund or pooled group fund in the state

agency or local government for which each individual investment

was acquired; and

(8) state the compliance of the investment portfolio of the

state agency or local government as it relates to:

(A) the investment strategy expressed in the agency's or local

government's investment policy; and

(B) relevant provisions of this chapter.

(c) The report shall be presented not less than quarterly to the

governing body and the chief executive officer of the entity

within a reasonable time after the end of the period.

(d) If an entity invests in other than money market mutual

funds, investment pools or accounts offered by its depository

bank in the form of certificates of deposit, or money market

accounts or similar accounts, the reports prepared by the

investment officers under this section shall be formally reviewed

at least annually by an independent auditor, and the result of

the review shall be reported to the governing body by that

auditor.

Added by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1421, Sec. 12, eff.

Sept. 1, 1997.

Sec. 2256.024. SUBCHAPTER CUMULATIVE. (a) The authority

granted by this subchapter is in addition to that granted by

other law. Except as provided by Subsection (b), this subchapter

does not:

(1) prohibit an investment specifically authorized by other law;

or

(2) authorize an investment specifically prohibited by other

law.

(b) Except with respect to those investing entities described in

Subsection (c), a security described in Section 2256.009(b) is

not an authorized investment for a state agency, a local

government, or another investing entity, notwithstanding any

other provision of this chapter or other law to the contrary.

(c) Mortgage pass-through certificates and individual mortgage

loans that may constitute an investment described in Section

2256.009(b) are authorized investments with respect to the

housing bond programs operated by:

(1) the Texas Department of Housing and Community Affairs or a

nonprofit corporation created to act on its behalf;

(2) an entity created under Chapter 392, Local Government Code;

or

(3) an entity created under Chapter 394, Local Government Code.

Added by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995.

Sec. 2256.025. SELECTION OF AUTHORIZED BROKERS. The governing

body of an entity subject to this subchapter or the designated

investment committee of the entity shall, at least annually,

review, revise, and adopt a list of qualified brokers that are

authorized to engage in investment transactions with the entity.

Added by Acts 1997, 75th Leg., ch. 1421, Sec. 13, eff. Sept. 1,

1997.

Sec. 2256.026. STATUTORY COMPLIANCE. All investments made by

entities must comply with this subchapter and all federal, state,

and local statutes, rules, or regulations.

Added by Acts 1997, 75th Leg., ch. 1421, Sec. 13, eff. Sept. 1,

1997.

SUBCHAPTER B. MISCELLANEOUS PROVISIONS

Sec. 2256.051. ELECTRONIC FUNDS TRANSFER. Any local government

may use electronic means to transfer or invest all funds

collected or controlled by the local government.

Amended by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995.

Sec. 2256.052. PRIVATE AUDITOR. Notwithstanding any other law,

a state agency shall employ a private auditor if authorized by

the legislative audit committee either on the committee's

initiative or on request of the governing body of the agency.

Amended by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995.

Sec. 2256.053. PAYMENT FOR SECURITIES PURCHASED BY STATE. The

comptroller or the disbursing officer of an agency that has the

power to invest assets directly may pay for authorized securities

purchased from or through a member in good standing of the

National Association of Securities Dealers or from or through a

national or state bank on receiving an invoice from the seller of

the securities showing that the securities have been purchased by

the board or agency and that the amount to be paid for the

securities is just, due, and unpaid. A purchase of securities may

not be made at a price that exceeds the existing market value of

the securities.

Amended by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 1423, Sec. 8.67, eff. Sept. 1,

1997.

Sec. 2256.054. DELIVERY OF SECURITIES PURCHASED BY STATE. A

security purchased under this chapter may be delivered to the

comptroller, a bank, or the board or agency investing its funds.

The delivery shall be made under normal and recognized practices

in the securities and banking industries, including the book

entry procedure of the Federal Reserve Bank.

Amended by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 1423, Sec. 8.68, eff. Sept. 1,

1997.

Sec. 2256.055. DEPOSIT OF SECURITIES PURCHASED BY STATE. At the

direction of the comptroller or the agency, a security purchased

under this chapter may be deposited in trust with a bank or

federal reserve bank or branch designated by the comptroller,

whether in or outside the state. The deposit shall be held in the

entity's name as evidenced by a trust receipt of the bank with

which the securities are deposited.

Amended by Acts 1995, 74th Leg., ch. 402, Sec. 1, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 1423, Sec. 8.69, eff. Sept. 1,

1997.



CHAPTER 2257. COLLATERAL FOR PUBLIC FUNDS

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE F. STATE AND LOCAL CONTRACTS AND FUND MANAGEMENT

CHAPTER 2257. COLLATERAL FOR PUBLIC FUNDS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2257.001. SHORT TITLE. This chapter may be cited as the

Public Funds Collateral Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2257.002. DEFINITIONS. In this chapter:

(1) "Bank holding company" has the meaning assigned by Section

31.002(a), Finance Code.

(2) "Control" has the meaning assigned by Section 31.002(a),

Finance Code.

(3) "Deposit of public funds" means public funds of a public

entity that:

(A) the comptroller does not manage under Chapter 404; and

(B) are held as a demand or time deposit by a depository

institution expressly authorized by law to accept a public

entity's demand or time deposit.

(4) "Eligible security" means:

(A) a surety bond;

(B) an investment security;

(C) an ownership or beneficial interest in an investment

security, other than an option contract to purchase or sell an

investment security;

(D) a fixed-rate collateralized mortgage obligation that has an

expected weighted average life of 10 years or less and does not

constitute a high-risk mortgage security; or

(E) a floating-rate collateralized mortgage obligation that does

not constitute a high-risk mortgage security.

(5) "Investment security" means:

(A) an obligation that in the opinion of the attorney general of

the United States is a general obligation of the United States

and backed by its full faith and credit;

(B) a general or special obligation issued by a public agency

that is payable from taxes, revenues, or a combination of taxes

and revenues; or

(C) a security in which a public entity may invest under

Subchapter A, Chapter 2256.

(6) "Permitted institution" means:

(A) a Federal Reserve Bank;

(B) a clearing corporation, as defined by Section 8.102,

Business & Commerce Code;

(C) a bank eligible to be a custodian under Section 2257.041; or

(D) a state or nationally chartered bank that is controlled by a

bank holding company that controls a bank eligible to be a

custodian under Section 2257.041.

(7) "Public agency" means a state or a political or governmental

entity, agency, instrumentality, or subdivision of a state,

including a municipality, an institution of higher education, as

defined by Section 61.003, Education Code, a junior college, a

district created under Article XVI, Section 59, of the Texas

Constitution, and a public hospital.

(8) "Public entity" means a public agency in this state, but

does not include an institution of higher education, as defined

by Section 61.003, Education Code.

(9) "State agency" means a public entity that:

(A) has authority that is not limited to a geographic portion of

the state; and

(B) was created by the constitution or a statute.

(10) "Trust receipt" means evidence of receipt, identification,

and recording, including:

(A) a physical controlled trust receipt; or

(B) a written or electronically transmitted advice of

transaction.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.48(a), eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 914, Sec. 5, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 254, Sec. 1, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 891, Sec. 3.22(4), eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1423, Sec. 8.70, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 62, Sec. 7.63, eff. Sept. 1,

1999.

Sec. 2257.0025. HIGH-RISK MORTGAGE SECURITY. (a) For purposes

of this chapter, a fixed-rate collateralized mortgage obligation

is a high-risk mortgage security if the security:

(1) has an average life sensitivity with a weighted average life

that:

(A) extends by more than four years, assuming an immediate and

sustained parallel shift in the yield curve of plus 300 basis

points; or

(B) shortens by more than six years, assuming an immediate and

sustained parallel shift in the yield curve of minus 300 basis

points; and

(2) is price sensitive; that is, the estimated change in the

price of the mortgage derivative product is more than 17 percent,

because of an immediate and sustained parallel shift in the yield

curve of plus or minus 300 basis points.

(b) For purposes of this chapter, a floating-rate collateralized

mortgage obligation is a high-risk mortgage security if the

security:

(1) bears an interest rate that is equal to the contractual cap

on the instrument; or

(2) is price sensitive; that is, the estimated change in the

price of the mortgage derivative product is more than 17 percent,

because of an immediate and sustained parallel shift in the yield

curve of plus or minus 300 basis points.

Added by Acts 1997, 75th Leg., ch. 254, Sec. 2, eff. Sept. 1,

1997.

Sec. 2257.003. CHAPTER NOT APPLICABLE TO DEFERRED COMPENSATION

PLANS. This chapter does not apply to funds that a public entity

maintains or administers under a deferred compensation plan, the

federal income tax treatment of which is governed by Section

401(k) or 457 of the Internal Revenue Code of 1986 (26 U.S.C.

Sections 401(k) and 457).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2257.004. CONFLICT WITH OTHER LAW. This chapter prevails

over any other law relating to security for a deposit of public

funds to the extent of any conflict.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2257.005. CONTRACT GOVERNS LEGAL ACTION. A legal action

brought by or against a public entity that arises out of or in

connection with the duties of a depository, custodian, or

permitted institution under this chapter must be brought and

maintained as provided by the contract with the public entity.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. DEPOSITORY; SECURITY FOR DEPOSIT OF PUBLIC FUNDS

Sec. 2257.021. COLLATERAL REQUIRED. A deposit of public funds

shall be secured by eligible security to the extent and in the

manner required by this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2257.022. AMOUNT OF COLLATERAL. (a) Except as provided by

Subsection (b), the total value of eligible security to secure a

deposit of public funds must be in an amount not less than the

amount of the deposit of public funds:

(1) increased by the amount of any accrued interest; and

(2) reduced to the extent that the United States or an

instrumentality of the United States insures the deposit.

(b) The total value of eligible security described by Section

45.201(4)(D), Education Code, to secure a deposit of public funds

of a school district must be in an amount not less than 110

percent of the amount of the deposit as determined under

Subsection (a). The total market value of the eligible security

must be reported at least once each month to the school district.

(c) The value of a surety bond is its face value.

(d) The value of an investment security is its market value.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 201, Sec. 46, eff.

Sept. 1, 2003.

Sec. 2257.023. COLLATERAL POLICY. (a) In accordance with a

written policy approved by the governing body of the public

entity, a public entity shall determine if an investment security

is eligible to secure deposits of public funds.

(b) The written policy may include:

(1) the security of the institution that obtains or holds an

investment security;

(2) the substitution or release of an investment security; and

(3) the method by which an investment security used to secure a

deposit of public funds is valued.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2257.024. CONTRACT FOR SECURING DEPOSIT OF PUBLIC FUNDS.

(a) A public entity may contract with a bank that has its main

office or a branch office in this state to secure a deposit of

public funds.

(b) The contract may contain a term or condition relating to an

investment security used as security for a deposit of public

funds, including a term or condition relating to the:

(1) possession of the collateral;

(2) substitution or release of an investment security;

(3) ownership of the investment securities of the bank used to

secure a deposit of public funds; and

(4) method by which an investment security used to secure a

deposit of public funds is valued.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 344, Sec. 5.006, eff.

Sept. 1, 1999.

Sec. 2257.025. RECORDS OF DEPOSITORY. (a) A public entity's

depository shall maintain a separate, accurate, and complete

record relating to a pledged investment security, a deposit of

public funds, and a transaction related to a pledged investment

security.

(b) The comptroller or the public entity may examine and verify

at any reasonable time a pledged investment security or a record

a depository maintains under this section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 891, Sec. 3.16, eff.

Sept. 1, 1997.

Sec. 2257.026. CHANGE IN AMOUNT OR ACTIVITY OF DEPOSITS OF

PUBLIC FUNDS. A public entity shall inform the depository for

the public entity's deposit of public funds of a significant

change in the amount or activity of those deposits within a

reasonable time before the change occurs.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER C. CUSTODIAN; PERMITTED INSTITUTION

Sec. 2257.041. DEPOSIT OF SECURITIES WITH CUSTODIAN. (a) In

addition to other authority granted by law, a depository for a

public entity other than a state agency may deposit with a

custodian a security pledged to secure a deposit of public funds.

(b) At the request of the public entity, a depository for a

public entity other than a state agency shall deposit with a

custodian a security pledged to secure a deposit of public funds.

(c) A depository for a state agency shall deposit with a

custodian a security pledged to secure a deposit of public funds.

The custodian and the state agency shall agree in writing on the

terms and conditions for securing a deposit of public funds.

(d) A custodian must be approved by the public entity and be:

(1) a state or national bank that:

(A) is designated by the comptroller as a state depository;

(B) has its main office or a branch office in this state; and

(C) has a capital stock and permanent surplus of $5 million or

more;

(2) the Texas Treasury Safekeeping Trust Company;

(3) a Federal Reserve Bank or a branch of a Federal Reserve

Bank;

(4) a federal home loan bank; or

(5) a financial institution authorized to exercise fiduciary

powers that is designated by the comptroller as a custodian

pursuant to Section 404.031(e).

(e) A custodian holds in trust the securities to secure the

deposit of public funds of the public entity in the depository

pledging the securities.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1010, Sec. 1, eff.

June 17, 1995; Acts 1997, 75th Leg., ch. 891, Sec. 3.17, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 344, Sec. 5.007, eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

486, Sec. 3, eff. September 1, 2009.

Sec. 2257.042. DEPOSIT OF SECURITIES WITH PERMITTED INSTITUTION.

(a) A custodian may deposit with a permitted institution an

investment security the custodian holds under Section 2257.041.

(b) If a deposit is made under Subsection (a):

(1) the permitted institution shall hold the investment security

to secure funds the public entity deposits in the depository that

pledges the investment security;

(2) the trust receipt the custodian issues under Section

2257.045 shall show that the custodian has deposited the security

in a permitted institution; and

(3) the permitted institution, on receipt of the investment

security, shall immediately issue to the custodian an advice of

transaction or other document that is evidence that the custodian

deposited the security in the permitted institution.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2257.043. DEPOSITORY AS CUSTODIAN OR PERMITTED INSTITUTION.

(a) A public entity other than a state agency may prohibit a

depository or an entity of which the depository is a branch from

being the custodian of or permitted institution for a security

the depository pledges to secure a deposit of public funds.

(b) A depository or an entity of which the depository is a

branch may not be the custodian of or permitted institution for a

security the depository pledges to secure a deposit of public

funds by a state agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2257.044. CUSTODIAN AS BAILEE. (a) A custodian under this

chapter or a custodian of a security pledged to an institution of

higher education, as defined by Section 61.003, Education Code,

whether acting alone or through a permitted institution, is for

all purposes the bailee or agent of the public entity or

institution depositing the public funds with the depository.

(b) To the extent of any conflict, Subsection (a) prevails over

Chapter 8 or 9, Business & Commerce Code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2257.045. RECEIPT OF SECURITY BY CUSTODIAN. On receipt of

an investment security, a custodian shall:

(1) immediately identify on its books and records, by book entry

or another method, the pledge of the security to the public

entity; and

(2) promptly issue and deliver to the appropriate public entity

officer a trust receipt for the pledged security.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2257.046. BOOKS AND RECORDS OF CUSTODIAN; INSPECTION. (a)

A public entity's custodian shall maintain a separate, accurate,

and complete record relating to each pledged investment security

and each transaction relating to a pledged investment security.

(b) The comptroller or the public entity may examine and verify

at any reasonable time a pledged investment security or a record

a custodian maintains under this section. The public entity or

its agent may inspect at any time an investment security

evidenced by a trust receipt.

(c) The public entity's custodian shall file a collateral report

with the comptroller in the manner and on the dates prescribed by

the comptroller.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 891, Sec. 3.18, eff.

Sept. 1, 1997.

Sec. 2257.047. BOOKS AND RECORDS OF PERMITTED INSTITUTION. (a)

A permitted institution may apply book entry procedures when an

investment security held by a custodian is deposited under

Section 2257.042.

(b) A permitted institution's records must at all times state

the name of the custodian that deposits an investment security in

the permitted institution.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2257.048. ATTACHMENT AND PERFECTION OF SECURITY INTEREST.

(a) A security interest that arises out of a depository's pledge

of a security to secure a deposit of public funds by a public

entity or an institution of higher education, as defined by

Section 61.003, Education Code, is created, attaches, and is

perfected for all purposes under state law from the time that the

custodian identifies the pledge of the security on the

custodian's books and records and issues the trust receipt.

(b) A security interest in a pledged security remains perfected

in the hands of a subsequent custodian or permitted institution.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER D. AUDITS AND EXAMINATIONS; PENALTIES

Sec. 2257.061. AUDITS AND EXAMINATIONS. As part of an audit or

regulatory examination of a public entity's depository or

custodian, the auditor or examiner shall:

(1) examine and verify pledged investment securities and records

maintained under Section 2257.025 or 2257.046; and

(2) report any significant or material noncompliance with this

chapter to the comptroller.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 891, Sec. 3.19, eff.

Sept. 1, 1997.

Sec. 2257.062. PENALTIES. (a) The comptroller may revoke a

depository's designation as a state depository for one year if,

after notice and a hearing, the comptroller makes a written

finding that the depository, while acting as either a depository

or a custodian:

(1) did not maintain reasonable compliance with this chapter;

and

(2) failed to remedy a violation of this chapter within a

reasonable time after receiving written notice of the violation.

(b) The comptroller may permanently revoke a depository's

designation as a state depository if the comptroller makes a

written finding that the depository:

(1) has not maintained reasonable compliance with this chapter;

and

(2) has acted in bad faith by not remedying a violation of this

chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 891, Sec. 3.19, eff.

Sept. 1, 1997.

Sec. 2257.063. MITIGATING CIRCUMSTANCES. (a) The comptroller

shall consider the total circumstances relating to the

performance of a depository or custodian when the comptroller

makes a finding required by Section 2257.062, including the

extent to which the noncompliance is minor, isolated, temporary,

or nonrecurrent.

(b) The comptroller may not find that a depository or custodian

did not maintain reasonable compliance with this chapter if the

noncompliance results from the public entity's failure to comply

with Section 2257.026.

(c) This section does not relieve a depository or custodian of

the obligation to secure a deposit of public funds with eligible

security in the amount and manner required by this chapter within

a reasonable time after the public entity deposits the deposit of

public funds with the depository.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 891, Sec. 3.19, eff.

Sept. 1, 1997.

Sec. 2257.064. REINSTATEMENT. The comptroller may reinstate a

depository's designation as a state depository if:

(1) the comptroller determines that the depository has remedied

all violations of this chapter; and

(2) the depository assures the comptroller to the comptroller's

satisfaction that the depository will maintain reasonable

compliance with this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 891, Sec. 3.19, eff.

Sept. 1, 1997.

SUBCHAPTER E. EXEMPT INSTITUTIONS

Sec. 2257.081. DEFINITION. In this subchapter, "exempt

institution" means:

(1) a public retirement system, as defined by Section 802.001;

or

(2) the permanent school fund, as described by Section 43.001,

Education Code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.31, eff.

Sept. 1, 1997.

Sec. 2257.082. FUNDS OF EXEMPT INSTITUTION. An exempt

institution is not required to have its funds fully insured or

collateralized at all times if:

(1) the funds are held by:

(A) a custodian of the institution's assets under a trust

agreement; or

(B) a person in connection with a transaction related to an

investment; and

(2) the governing body of the institution, in exercising its

fiduciary responsibility, determines that the institution is

adequately protected by using a trust agreement, special deposit,

surety bond, substantial deposit insurance, or other method an

exempt institution commonly uses to protect itself from

liability.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2257.083. INVESTMENT; SELECTION OF DEPOSITORY. This

chapter does not:

(1) prohibit an exempt institution from prudently investing in a

certificate of deposit; or

(2) restrict the selection of a depository by the governing body

of an exempt institution in accordance with its fiduciary duty.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER F. POOLED COLLATERAL TO SECURE

DEPOSITS OF CERTAIN PUBLIC FUNDS

Sec. 2257.101. DEFINITION. In this subchapter, "participating

institution" means a financial institution that holds one or more

deposits of public funds and that participates in the pooled

collateral program under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

486, Sec. 1, eff. September 1, 2009.

Sec. 2257.102. POOLED COLLATERAL PROGRAM. (a) As an

alternative to collateralization under Subchapter B, the

comptroller by rule shall establish a program for centralized

pooled collateralization of deposits of public funds and for

monitoring collateral maintained by participating institutions.

The rules must provide that deposits of public funds of a county

are not eligible for collateralization under the program. The

comptroller shall provide for a separate collateral pool for any

single participating institution's deposits of public funds.

(b) Under the pooled collateral program, the collateral of a

participating institution pledged for a public deposit may not be

combined with, cross-collateralized with, aggregated with, or

pledged to another participating institution's collateral pools

for pledging purposes.

(c) A participating institution may pledge its pooled securities

to more than one participating depositor under contract with that

participating institution.

(d) The pooled collateral program must provide for:

(1) participation in the program by a participating institution

and each affected public entity to be voluntary;

(2) uniform procedures for processing all collateral

transactions that are subject to an approved security agreement

described by Section 2257.103; and

(3) the pledging of a participating institution's collateral

securities using a single custodial account instead of an account

for each depositor of public funds.

Added by Acts 2009, 81st Leg., R.S., Ch.

486, Sec. 1, eff. September 1, 2009.

Sec. 2257.103. PARTICIPATION IN POOLED COLLATERAL PROGRAM. A

financial institution may participate in the pooled collateral

program only if:

(1) the institution has entered into a binding collateral

security agreement with a public agency for a deposit of public

funds and the agreement permits the institution's participation

in the program;

(2) the comptroller has approved the institution's participation

in the program; and

(3) the comptroller has approved or provided the collateral

security agreement form used.

Added by Acts 2009, 81st Leg., R.S., Ch.

486, Sec. 1, eff. September 1, 2009.

Sec. 2257.104. COLLATERAL REQUIRED; CUSTODIAN TRUSTEE. (a)

Each participating institution shall secure its deposits of

public funds with eligible securities the total value of which

equals at least 102 percent of the amount of the deposits of

public funds covered by a security agreement described by Section

2257.103 and deposited with the participating institution,

reduced to the extent that the United States or an

instrumentality of the United States insures the deposits. For

purposes of determining whether collateral is sufficient to

secure a deposit of public funds, Section 2257.022(b) does not

apply to a deposit of public funds held by the participating

institution and collateralized under this subchapter.

(b) A participating institution shall provide for the collateral

securities to be held by a custodian trustee, on behalf of the

participating institution, in trust for the benefit of the pooled

collateral program. A custodian trustee must qualify as a

custodian under Section 2257.041.

(c) The comptroller by rule shall regulate a custodian trustee

under the pooled collateral program in the manner provided by

Subchapter C to the extent practicable. The rules must ensure

that a custodian trustee depository does not own, is not owned

by, and is independent of the financial institution or

institutions for which it holds the securities in trust, except

that the rules must allow the following to be a custodian

trustee:

(1) a federal reserve bank;

(2) a banker's bank, as defined by Section 34.105, Finance Code;

and

(3) a federal home loan bank.

Added by Acts 2009, 81st Leg., R.S., Ch.

486, Sec. 1, eff. September 1, 2009.

Sec. 2257.105. MONITORING COLLATERAL. (a) Each participating

institution shall file the following reports with the comptroller

electronically and as prescribed by rules of the comptroller:

(1) a daily report of the aggregate ledger balance of deposits

of public agencies participating in the pooled collateral program

that are held by the institution, with each public entity's funds

held itemized;

(2) a weekly summary report of the total market value of

securities held by a custodian trustee on behalf of the

participating institution;

(3) a monthly report listing the collateral securities held by a

custodian trustee on behalf of the participating institution,

together with the value of the securities; and

(4) as applicable, a participating institution's annual report

that includes the participating institution's financial

statements.

(b) The comptroller shall provide the participating institution

an acknowledgment of each report received.

(c) The comptroller shall provide a daily report of the market

value of the securities held in each pool.

(d) The comptroller shall post each report on the comptroller's

Internet website.

Added by Acts 2009, 81st Leg., R.S., Ch.

486, Sec. 1, eff. September 1, 2009.

Sec. 2257.106. ANNUAL ASSESSMENT. (a) Once each state fiscal

year, the comptroller shall impose against each participating

institution an assessment in an amount sufficient to pay the

costs of administering this subchapter. The amount of an

assessment must be based on factors that include the number of

public entity accounts a participating institution maintains, the

number of transactions a participating institution conducts, and

the aggregate average weekly deposit amounts during that state

fiscal year of each participating institution's deposits of

public funds collateralized under this subchapter. The

comptroller by rule shall establish the formula for determining

the amount of the assessments imposed under this subsection.

(b) The comptroller shall provide to each participating

institution a notice of the amount of the assessment against the

institution.

(c) A participating institution shall remit to the comptroller

the amount assessed against it under this section not later than

the 45th day after the date the institution receives the notice

under Subsection (b).

(d) Money remitted to the comptroller under this section may be

appropriated only for the purposes of administering this

subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

486, Sec. 1, eff. September 1, 2009.

Sec. 2257.107. PENALTY FOR REPORTING VIOLATION. The comptroller

may impose an administrative penalty against a participating

institution that does not timely file a report required by

Section 2257.105.

Added by Acts 2009, 81st Leg., R.S., Ch.

486, Sec. 1, eff. September 1, 2009.

Sec. 2257.108. NOTICE OF COLLATERAL VIOLATION; ADMINISTRATIVE

PENALTY. (a) The comptroller may issue a notice to a

participating institution that the institution appears to be in

violation of collateral requirements under Section 2257.104 and

rules of the comptroller.

(b) The comptroller may impose an administrative penalty against

a participating institution that does not maintain collateral in

an amount and in the manner required by Section 2257.104 and

rules of the comptroller if the participating institution has not

remedied the violation before the third business day after the

date a notice is issued under Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch.

486, Sec. 1, eff. September 1, 2009.

Sec. 2257.109. PENALTY FOR FAILURE TO PAY ASSESSMENT. The

comptroller may impose an administrative penalty against a

participating institution that does not pay an assessment against

it in the time provided by Section 2257.106(c).

Added by Acts 2009, 81st Leg., R.S., Ch.

486, Sec. 1, eff. September 1, 2009.

Sec. 2257.110. PENALTY AMOUNT; PENALTIES NOT EXCLUSIVE. (a)

The comptroller by rule shall adopt a formula for determining the

amount of a penalty under this subchapter. For each violation

and for each day of a continuing violation, a penalty must be at

least $100 per day and not more than $1,000 per day. The penalty

must be based on factors that include:

(1) the aggregate average weekly deposit amounts during the

state fiscal year of the institution's deposits of public funds;

(2) the number of violations by the institution during the state

fiscal year;

(3) the number of days of a continuing violation; and

(4) the average asset base of the institution as reported on the

institution's year-end report of condition.

(b) The penalties provided by Sections 2257.107-2257.109 are in

addition to those provided by Subchapter D or other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

486, Sec. 1, eff. September 1, 2009.

Sec. 2257.111. PENALTY PROCEEDING CONTESTED CASE. A proceeding

to impose a penalty under Section 2257.107, 2257.108, or 2257.109

is a contested case under Chapter 2001.

Added by Acts 2009, 81st Leg., R.S., Ch.

486, Sec. 1, eff. September 1, 2009.

Sec. 2257.112. SUIT TO COLLECT PENALTY. The attorney general

may sue to collect a penalty imposed under Section 2257.107,

2257.108, or 2257.109.

Added by Acts 2009, 81st Leg., R.S., Ch.

486, Sec. 1, eff. September 1, 2009.

Sec. 2257.113. ENFORCEMENT STAYED PENDING REVIEW. Enforcement

of a penalty imposed under Section 2257.107, 2257.108, or

2257.109 may be stayed during the time the order is under

judicial review if the participating institution pays the penalty

to the clerk of the court or files a supersedeas bond with the

court in the amount of the penalty. A participating institution

that cannot afford to pay the penalty or file the bond may stay

the enforcement by filing an affidavit in the manner required by

the Texas Rules of Civil Procedure for a party who cannot afford

to file security for costs, subject to the right of the

comptroller to contest the affidavit as provided by those rules.

Added by Acts 2009, 81st Leg., R.S., Ch.

486, Sec. 1, eff. September 1, 2009.

Sec. 2257.114. USE OF COLLECTED PENALTIES. Money collected as

penalties under this subchapter may be appropriated only for the

purposes of administering this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

486, Sec. 1, eff. September 1, 2009.



CHAPTER 2258. PREVAILING WAGE RATES

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE F. STATE AND LOCAL CONTRACTS AND FUND MANAGEMENT

CHAPTER 2258. PREVAILING WAGE RATES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2258.001. DEFINITIONS. In this chapter:

(1) "Locality in which the work is performed" means:

(A) for a contract for a public work awarded by the state, the

political subdivision of the state in which the public work is

located:

(i) which may include a county, municipality, county and

municipality, or district, except as provided by Subparagraph

(ii); and

(ii) which, in a municipality with a population of 500,000 or

more, may only include the geographic limits of the municipality;

or

(B) for a contract for a public work awarded by a political

subdivision of the state, the geographical limits of the

political subdivision.

(2) "Public body" means a public body awarding a contract for a

public work on behalf of the state or a political subdivision of

the state.

(3) "Worker" includes a laborer or mechanic.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.49(a), eff. Sept.

1, 1995. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 14.04,

eff. Sept. 1, 2001.

Sec. 2258.002. APPLICABILITY OF CHAPTER TO PUBLIC WORKS. (a)

This chapter applies only to the construction of a public work,

including a building, highway, road, excavation, and repair work

or other project development or improvement, paid for in whole or

in part from public funds, without regard to whether the work is

done under public supervision or direction.

(b) This chapter does not apply to work done directly by a

public utility company under an order of a public authority.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.49(a), eff. Sept.

1, 1995.

Sec. 2258.003. LIABILITY. An officer, agent, or employee of a

public body is not liable in a civil action for any act or

omission implementing or enforcing this chapter unless the action

was made in bad faith.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.49(a), eff. Sept.

1, 1995.

SUBCHAPTER B. PAYMENT OF PREVAILING WAGE RATES

Sec. 2258.021. RIGHT TO BE PAID PREVAILING WAGE RATES. (a) A

worker employed on a public work by or on behalf of the state or

a political subdivision of the state shall be paid:

(1) not less than the general prevailing rate of per diem wages

for work of a similar character in the locality in which the work

is performed; and

(2) not less than the general prevailing rate of per diem wages

for legal holiday and overtime work.

(b) Subsection (a) does not apply to maintenance work.

(c) A worker is employed on a public work for the purposes of

this section if the worker is employed by a contractor or

subcontractor in the execution of a contract for the public work

with the state, a political subdivision of the state, or any

officer or public body of the state or a political subdivision of

the state.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.49(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 18.01,

eff. Sept. 1, 1997.

Sec. 2258.022. DETERMINATION OF PREVAILING WAGE RATES. (a) For

a contract for a public work awarded by a political subdivision

of the state, the public body shall determine the general

prevailing rate of per diem wages in the locality in which the

public work is to be performed for each craft or type of worker

needed to execute the contract and the prevailing rate for legal

holiday and overtime work by:

(1) conducting a survey of the wages received by classes of

workers employed on projects of a character similar to the

contract work in the political subdivision of the state in which

the public work is to be performed; or

(2) using the prevailing wage rate as determined by the United

States Department of Labor in accordance with the Davis-Bacon Act

(40 U.S.C. Section 276a et seq.), and its subsequent amendments.

(b) This subsection applies only to a public work located in a

county bordering the United Mexican States or in a county

adjacent to a county bordering the United Mexican States. For a

contract for a public work awarded by the state, the public body

shall determine the general prevailing rate of per diem wages in

the locality in which the public work is to be performed for each

craft or type of worker needed to execute the contract and the

prevailing rate for legal holiday and overtime work as follows.

The public body shall conduct a survey of the wages received by

classes of workers employed on projects of a character similar to

the contract work both statewide and in the political subdivision

of the state in which the public work is to be performed. The

public body shall also consider the prevailing wage rate as

determined by the United States Department of Labor in accordance

with the Davis-Bacon Act (40 U.S.C. Section 276a et seq.), and

its subsequent amendments, but only if the survey used to

determine that rate was conducted within a three-year period

preceding the date the public body calls for bids for the public

work. The public body shall determine the general prevailing rate

of per diem wages in the locality based on the higher of:

(1) the rate determined from the survey conducted in the

political subdivision;

(2) the arithmetic mean between the rate determined from the

survey conducted in the political subdivision and the rate

determined from the statewide survey; and

(3) if applicable, the arithmetic mean between the rate

determined from the survey conducted in the political subdivision

and the rate determined by the United States Department of Labor.

(c) The public body shall determine the general prevailing rate

of per diem wages as a sum certain, expressed in dollars and

cents.

(d) A public body shall specify in the call for bids for the

contract and in the contract itself the wage rates determined

under this section.

(e) The public body's determination of the general prevailing

rate of per diem wages is final.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.49(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 18.02,

eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1422, Sec. 14.05,

eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

728, Sec. 1, eff. September 1, 2007.

Sec. 2258.023. PREVAILING WAGE RATES TO BE PAID BY CONTRACTOR

AND SUBCONTRACTOR; PENALTY. (a) The contractor who is awarded a

contract by a public body or a subcontractor of the contractor

shall pay not less than the rates determined under Section

2258.022 to a worker employed by it in the execution of the

contract.

(b) A contractor or subcontractor who violates this section

shall pay to the state or a political subdivision of the state on

whose behalf the contract is made, $60 for each worker employed

for each calendar day or part of the day that the worker is paid

less than the wage rates stipulated in the contract. A public

body awarding a contract shall specify this penalty in the

contract.

(c) A contractor or subcontractor does not violate this section

if a public body awarding a contract does not determine the

prevailing wage rates and specify the rates in the contract as

provided by Section 2258.022.

(d) The public body shall use any money collected under this

section to offset the costs incurred in the administration of

this chapter.

(e) A municipality is entitled to collect a penalty under this

section only if the municipality has a population of more than

10,000.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.49(a), eff. Sept.

1, 1995.

Sec. 2258.024. RECORDS. (a) A contractor and subcontractor

shall keep a record showing:

(1) the name and occupation of each worker employed by the

contractor or subcontractor in the construction of the public

work; and

(2) the actual per diem wages paid to each worker.

(b) The record shall be open at all reasonable hours to

inspection by the officers and agents of the public body.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.49(a), eff. Sept.

1, 1995.

Sec. 2258.025. PAYMENT GREATER THAN PREVAILING RATE NOT

PROHIBITED. This chapter does not prohibit the payment to a

worker employed on a public work an amount greater than the

general prevailing rate of per diem wages.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.49(a), eff. Sept.

1, 1995.

Sec. 2258.026. RELIANCE ON CERTIFICATE OF SUBCONTRACTOR. A

contractor is entitled to rely on a certificate by a

subcontractor regarding the payment of all sums due those working

for the subcontractor until the contrary has been determined.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.49(a), eff. Sept.

1, 1995.

SUBCHAPTER C. ENFORCEMENT; CIVIL AND CRIMINAL PENALTIES

Sec. 2258.051. DUTY OF PUBLIC BODY TO HEAR COMPLAINTS AND

WITHHOLD PAYMENT. A public body awarding a contract, and an

agent or officer of the public body, shall:

(1) take cognizance of complaints of all violations of this

chapter committed in the execution of the contract; and

(2) withhold money forfeited or required to be withheld under

this chapter from the payments to the contractor under the

contract, except that the public body may not withhold money from

other than the final payment without a determination by the

public body that there is good cause to believe that the

contractor has violated this chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.49(a), eff. Sept.

1, 1995.

Sec. 2258.052. COMPLAINT; INITIAL DETERMINATION. (a) On

receipt of information, including a complaint by a worker,

concerning an alleged violation of Section 2258.023 by a

contractor or subcontractor, a public body shall make an initial

determination as to whether good cause exists to believe that the

violation occurred.

(b) A public body must make its determination under Subsection

(a) before the 31st day after the date the public body receives

the information.

(c) A public body shall notify in writing the contractor or

subcontractor and any affected worker of its initial

determination.

(d) A public body shall retain any amount due under the contract

pending a final determination of the violation.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.49(a), eff. Sept.

1, 1995.

Sec. 2258.053. ARBITRATION REQUIRED FOR UNRESOLVED ISSUE. (a)

An issue relating to an alleged violation of Section 2258.023,

including a penalty owed to a public body or an affected worker,

shall be submitted to binding arbitration in accordance with the

Texas General Arbitration Act (Article 224 et seq., Revised

Statutes) if the contractor or subcontractor and any affected

worker do not resolve the issue by agreement before the 15th day

after the date the public body makes its initial determination

under Section 2258.052.

(b) If the persons required to arbitrate under this section do

not agree on an arbitrator before the 11th day after the date

that arbitration is required under Subsection (a), a district

court shall appoint an arbitrator on the petition of any of the

persons.

(c) A public body is not a party in the arbitration.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.49(a), eff. Sept.

1, 1995.

Sec. 2258.054. ARBITRATION AWARD; COSTS. (a) If an arbitrator

determines that Section 2258.023 has been violated, the

arbitrator shall assess and award against the contractor or

subcontractor:

(1) penalties as provided by Section 2258.023 and this section;

and

(2) all amounts owed to the affected worker.

(b) An arbitrator shall assess and award all reasonable costs,

including the arbitrator's fee, against the party who does not

prevail. Costs may be assessed against the worker only if the

arbitrator finds that the claim is frivolous. If the arbitrator

does not find that the claim is frivolous and does not make an

award to the worker, costs are shared equally by the parties.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.49(a), eff. Sept.

1, 1995.

Sec. 2258.055. ARBITRATION DECISION AND AWARD FINAL. The

decision and award of the arbitrator is final and binding on all

parties and may be enforced in any court of competent

jurisdiction.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.49(a), eff. Sept.

1, 1995.

Sec. 2258.056. PAYMENT BY PUBLIC BODY TO WORKER; ACTION TO

RECOVER PAYMENT. (a) A public body shall use any amounts

retained under this chapter to pay the worker the difference

between the amount the worker received in wages for labor on the

public work at the rate paid by the contractor or subcontractor

and the amount the worker would have received at the general

prevailing wage rate as provided in the arbitrator's award.

(b) The public body may adopt rules, orders, or ordinances

relating to the manner in which a reimbursement is made.

(c) If the amounts retained by a public body under this chapter

are not sufficient for the public body to pay the worker the full

amount owed, the worker has a right of action against the

contractor or subcontractor and the surety of the contractor or

subcontractor to recover the amount owed, reasonable attorney's

fees, and court costs.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.49(a), eff. Sept.

1, 1995.

Sec. 2258.057. WITHHOLDING BY CONTRACTOR. (a) A contractor may

withhold from a subcontractor sufficient money to cover an amount

withheld from the contractor by a public body because the

subcontractor violated this chapter.

(b) If the contractor has made a payment to the subcontractor,

the contractor may withhold money from any future payments owed

to the subcontractor or sue the subcontractor or the

subcontractor's surety for the amount withheld from the

contractor by a public body because of the subcontractor's

violation.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.49(a), eff. Sept.

1, 1995.

Sec. 2258.058. CRIMINAL OFFENSE. (a) An officer, agent, or

representative of the state or of a political subdivision of the

state commits an offense if the person wilfully violates or does

not comply with a provision of this chapter.

(b) A contractor or subcontractor of a public work under this

chapter, or an agent or representative of the contractor or

subcontractor, commits an offense if the person violates Section

2258.024.

(c) An offense under this section is punishable by:

(1) a fine not to exceed $500;

(2) confinement in jail for a term not to exceed six months; or

(3) both a fine and confinement.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.49(a), eff. Sept.

1, 1995.



CHAPTER 2259. SELF-INSURANCE BY GOVERNMENTAL UNITS

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE F. STATE AND LOCAL CONTRACTS AND FUND MANAGEMENT

CHAPTER 2259. SELF-INSURANCE BY GOVERNMENTAL UNITS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2259.001. DEFINITIONS. In this chapter:

(1) "Governmental unit" means:

(A) a state agency or institution;

(B) a local government; or

(C) an entity acting on behalf of a state agency or institution

or local government.

(2) "Local government" means a municipality or other political

subdivision of this state or a combination of political

subdivisions, including a combination created under Chapter 791.

(3) "Public security" means an obligation authorized to be

issued under this chapter, including a bond, certificate, or

note.

(4) "State agency or institution" includes an institution of

higher education.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 5, eff. Sept. 1,

1999.

Sec. 2259.002. SELF-INSURANCE NOT WAIVER OF IMMUNITY. The

establishment and maintenance of a self-insurance program by a

governmental unit is not a waiver of immunity or of a defense of

the governmental unit or its employees.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 5, eff. Sept. 1,

1999.

SUBCHAPTER B. SELF-INSURANCE FUND

Sec. 2259.031. ESTABLISHMENT OF FUND. (a) A governmental unit

may establish a self-insurance fund to protect the governmental

unit and its officers, employees, and agents from any insurable

risk or hazard.

(b) The governmental unit may:

(1) issue public securities and use the proceeds for all or part

of the fund; or

(2) use any money available to the governmental unit for the

fund.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 5, eff. Sept. 1,

1999.

Sec. 2259.032. PUBLIC PURPOSE. The issuance of a public

security or the use of available money for a self-insurance fund

under this subchapter is a public purpose of the governmental

unit.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 5, eff. Sept. 1,

1999.

Sec. 2259.033. PAYMENT SOURCE FOR PUBLIC SECURITIES: STATE

AGENCY OR INSTITUTION. Public securities issued by a state

agency or institution under this subchapter may be payable from

any available source of revenue.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 5, eff. Sept. 1,

1999.

Sec. 2259.034. PAYMENT SOURCE FOR PUBLIC SECURITIES: LOCAL

GOVERNMENT. (a) Public securities issued by a local government

under this subchapter may be payable from taxes imposed by and

revenues of the local government, including:

(1) ad valorem, sales and use, and hotel occupancy taxes;

(2) revenue derived by the local government from any system or

other specified source; or

(3) any combination of taxes and revenue.

(b) The issuance of public securities by a local government

under this subchapter that are payable from ad valorem taxes is

subject to the laws applicable to the issuance of public

securities by the local government for other purposes, including

Chapter 1251, with respect to the necessity for and conduct of an

election.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 5, eff. Sept. 1,

1999.

Sec. 2259.035. SALE OF PUBLIC SECURITIES. A governmental unit

may sell public securities issued under this subchapter at a

public or private sale.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 5, eff. Sept. 1,

1999.

Sec. 2259.036. COUNTY OR MUNICIPAL CERTIFICATES OF OBLIGATION.

As provided by Subchapter C, Chapter 271, Local Government Code,

a county or municipality may issue and sell for cash, at a public

or private sale, certificates of obligation for the establishment

and maintenance of a self-insurance fund under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 5, eff. Sept. 1,

1999.

Sec. 2259.037. APPLICABILITY OF INSURANCE LAWS. The Insurance

Code and other laws of this state relating to the provision or

regulation of insurance do not apply to:

(1) an agreement entered into under this subchapter; or

(2) the proceeds of public securities issued under this

subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 5, eff. Sept. 1,

1999.

SUBCHAPTER C. RISK RETENTION GROUPS

Sec. 2259.061. FORMATION OF RISK RETENTION GROUP. A

governmental unit may form or become a member of a risk retention

group formed under the Liability Risk Retention Act of 1986 (15

U.S.C. Section 3901 et seq.) to obtain insurance against an

insurable risk.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 5, eff. Sept. 1,

1999.

Sec. 2259.062. PAYMENT SOURCE FOR GROUP: STATE AGENCY OR

INSTITUTION. A state agency or institution may make a payment

under a risk retention group agreement from any source, including

a legislative appropriation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 5, eff. Sept. 1,

1999.

Sec. 2259.063. PAYMENT SOURCE FOR GROUP: LOCAL GOVERNMENT. (a)

A local government may make a payment under a risk retention

group agreement from proceeds of taxes imposed by and revenues of

the local government, including:

(1) ad valorem, sales and use, and hotel occupancy taxes;

(2) revenue derived by the local government from any system or

other specified source; or

(3) any combination of taxes and revenue.

(b) A local government that does not have authority to impose ad

valorem taxes for payment of contractual debts may make a payment

under a risk retention group agreement from an annual

appropriation of proceeds of ad valorem taxes the local

government is authorized to impose.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 5, eff. Sept. 1,

1999.



CHAPTER 2260. RESOLUTION OF CERTAIN CONTRACT CLAIMS AGAINST THE STATE

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE F. STATE AND LOCAL CONTRACTS AND FUND MANAGEMENT

CHAPTER 2260. RESOLUTION OF CERTAIN CONTRACT CLAIMS AGAINST THE

STATE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2260.001. DEFINITIONS. In this chapter:

(1) "Contract" means a written contract between a unit of state

government and a contractor for goods or services, or for a

project as defined by Section 2166.001. The term does not include

a contract subject to Section 201.112, Transportation Code.

(2) "Contractor" means an independent contractor who has entered

into a contract directly with a unit of state government. The

term does not include:

(A) a contractor's subcontractor, officer, employee, agent, or

other person furnishing goods or services to a contractor;

(B) an employee of a unit of state government; or

(C) a student at an institution of higher education.

(3) "Institution of higher education" has the meaning assigned

by Section 61.003, Education Code.

(4) "Unit of state government" means the state or an agency,

department, commission, bureau, board, office, council, court, or

other entity that is in any branch of state government and that

is created by the constitution or a statute of this state,

including a university system or institution of higher education.

The term does not include a county, municipality, court of a

county or municipality, special purpose district, or other

political subdivision of this state.

Added by Acts 1999, 76th Leg., ch. 1352, Sec. 9, eff. Aug. 30,

1999.

Sec. 2260.002. APPLICABILITY. This chapter does not apply to:

(1) a claim for personal injury or wrongful death arising from

the breach of a contract; or

(2) a contract executed or awarded on or before August 30, 1999.

Added by Acts 1999, 76th Leg., ch. 1352, Sec. 9, eff. Aug. 30,

1999. Amended by Acts 2001, 77th Leg., ch. 1422, Sec. 14.07, eff.

Sept. 1, 2001.

Sec. 2260.003. DAMAGES. (a) The total amount of money

recoverable on a claim for breach of contract under this chapter

may not, after deducting the amount specified in Subsection (b),

exceed an amount equal to the sum of:

(1) the balance due and owing on the contract price;

(2) the amount or fair market value of orders or requests for

additional work made by a unit of state government to the extent

that the orders or requests for additional work were actually

performed; and

(3) any delay or labor-related expense incurred by the

contractor as a result of an action of or a failure to act by the

unit of state government or a party acting under the supervision

or control of the unit of state government.

(b) Any amount owed the unit of state government for work not

performed under a contract or in substantial compliance with its

terms shall be deducted from the amount in Subsection (a).

(c) Any award of damages under this chapter may not include:

(1) consequential or similar damages, except delays or

labor-related expenses described by Subsection (a)(3);

(2) exemplary damages;

(3) any damages based on an unjust enrichment theory;

(4) attorney's fees; or

(5) home office overhead.

Added by Acts 1999, 76th Leg., ch. 1352, Sec. 9, eff. Aug. 30,

1999. Amended by Acts 2001, 77th Leg., ch. 1272, Sec. 8.01, eff.

June 15, 2001; Acts 2001, 77th Leg., ch. 1422, Sec. 14.08, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

988, Sec. 1, eff. September 1, 2005.

Sec. 2260.004. REQUIRED CONTRACT PROVISION. (a) Each unit of

state government that enters into a contract to which this

chapter applies shall include as a term of the contract a

provision stating that the dispute resolution process used by the

unit of state government under this chapter must be used to

attempt to resolve a dispute arising under the contract.

(b) The attorney general shall provide assistance to a unit of

state government in developing the contract provision required by

this section.

Added by Acts 1999, 76th Leg., ch. 1352, Sec. 9, eff. Aug. 30,

1999.

Sec. 2260.005. EXCLUSIVE PROCEDURE. Subject to Section

2260.007, the procedures contained in this chapter are exclusive

and required prerequisites to suit in accordance with Chapter

107, Civil Practice and Remedies Code. This chapter does not

prevent a contractor sued by a unit of state government from

asserting a counterclaim or right of offset against the unit of

state government in the court in which the unit of state

government files the suit.

Added by Acts 1999, 76th Leg., ch. 1352, Sec. 9, eff. Aug. 30,

1999. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 72, eff.

June 15, 2001; Acts 2001, 77th Leg., ch. 1272, Sec. 8.02, eff.

June 15, 2001; Acts 2001, 77th Leg., ch. 1422, Sec. 14.09, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

988, Sec. 2, eff. September 1, 2005.

Sec. 2260.006. SOVEREIGN IMMUNITY. This chapter does not waive

sovereign immunity to suit or liability.

Added by Acts 1999, 76th Leg., ch. 1352, Sec. 9, eff. Aug. 30,

1999.

Sec. 2260.007. LEGISLATIVE AUTHORITY RETAINED; INTERPRETATION OF

CHAPTER. (a) Notwithstanding Section 2260.005, the legislature

retains the authority to deny or grant a waiver of immunity to

suit against a unit of state government by statute, resolution,

or any other means the legislature may determine appropriate.

(b) This chapter does not and may not be interpreted to:

(1) divest the legislature of the authority to grant permission

to sue a unit of state government on the terms, conditions, and

procedures that the legislature may specify in the measure

granting the permission;

(2) require that the legislature, in granting or denying

permission to sue a unit of state government, comply with this

chapter; or

(3) limit in any way the effect of a legislative grant of

permission to sue a unit of state government unless the grant

itself provides that this chapter may have that effect.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 73, eff. June 15,

2001; Acts 2001, 77th Leg., ch. 1272, Sec. 8.03, eff. June 15,

2001; Acts 2001, 77th Leg., ch. 1422, Sec. 14.10, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 9.021, eff.

Sept. 1, 2003.

SUBCHAPTER B. NEGOTIATION OF CLAIM

Sec. 2260.051. CLAIM FOR BREACH OF CONTRACT; NOTICE. (a) A

contractor may make a claim against a unit of state government

for breach of a contract between the unit of state government and

the contractor. The unit of state government may assert a

counterclaim against the contractor.

(b) A contractor must provide written notice to the unit of

state government of a claim for breach of contract not later than

the 180th day after the date of the event giving rise to the

claim.

(c) The notice must state with particularity:

(1) the nature of the alleged breach;

(2) the amount the contractor seeks as damages; and

(3) the legal theory of recovery.

(d) A unit of state government must assert, in a writing

delivered to the contractor, any counterclaim not later than the

60th day after the date of notice under Subsection (b). A unit

of state government that does not comply with this subsection

waives the right to assert the counterclaim.

Added by Acts 1999, 76th Leg., ch. 1352, Sec. 9, eff. Aug. 30,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

988, Sec. 3, eff. September 1, 2005.

Sec. 2260.052. NEGOTIATION. (a) The chief administrative

officer or, if designated in the contract, another officer of the

unit of state government shall examine the claim and any

counterclaim and negotiate with the contractor in an effort to

resolve them. The negotiation must begin not later than the

120th day after the date the claim is received.

(b) Repealed by Acts 2005, 79th Leg., Ch. 988, Sec. 8, eff.

September 1, 2005.

(c) Each unit of state government with rulemaking authority

shall develop rules to govern the negotiation and mediation of a

claim under this section. If a unit of state government does not

have rulemaking authority, that unit shall follow the rules

adopted by the attorney general. A model rule for negotiation and

mediation under this chapter shall be provided for voluntary

adoption by units of state government through the coordinated

efforts of the State Office of Administrative Hearings and the

office of the attorney general.

Added by Acts 1999, 76th Leg., ch. 1352, Sec. 9, eff. Aug. 30,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

988, Sec. 4, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

988, Sec. 8, eff. September 1, 2005.

Sec. 2260.053. PARTIAL RESOLUTION OF CLAIM. (a) If the

negotiation under Section 2260.052 results in the resolution of

some disputed issues by agreement or in a settlement, the parties

shall reduce the agreement or settlement to writing and each

party shall sign the agreement or settlement.

(b) A partial settlement or resolution of a claim does not waive

a party's rights under this chapter as to the parts of the claim

that are not resolved.

Added by Acts 1999, 76th Leg., ch. 1352, Sec. 9, eff. Aug. 30,

1999.

Sec. 2260.054. PAYMENT OF CLAIM FROM APPROPRIATED FUNDS. A unit

of state government may pay a claim resolved in accordance with

this subchapter only from money appropriated to it for payment of

contract claims or for payment of the contract that is the

subject of the claim. If money previously appropriated for

payment of contract claims or payment of the contract is

insufficient to pay the claim or settlement, the balance of the

claim may be paid only from money appropriated by the legislature

for payment of the claim.

Added by Acts 1999, 76th Leg., ch. 1352, Sec. 9, eff. Aug. 30,

1999.

Sec. 2260.055. INCOMPLETE RESOLUTION. If a claim is not

entirely resolved under Section 2260.052 on or before the 270th

day after the date the claim is filed with the unit of state

government, unless the parties agree in writing to an extension

of time, the contractor may file a request for a hearing under

Subchapter C.

Added by Acts 1999, 76th Leg., ch. 1352, Sec. 9, eff. Aug. 30,

1999.

Sec. 2260.056. MEDIATION. (a) Before the 120th day after the

date the claim is filed with the unit of state government and

before the expiration of any extension of time under Section

2260.055, the parties may agree to mediate a claim made under

this chapter.

(b) The mediation shall be conducted in accordance with rules

adopted under Section 2260.052(c).

Added by Acts 1999, 76th Leg., ch. 1352, Sec. 9, eff. Aug. 30,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

988, Sec. 5, eff. September 1, 2005.

SUBCHAPTER C. CONTESTED CASE HEARING

Sec. 2260.101. DEFINITION. In this subchapter, "office" means

the State Office of Administrative Hearings.

Added by Acts 1999, 76th Leg., ch. 1352, Sec. 9, eff. Aug. 30,

1999.

Sec. 2260.102. REQUEST FOR HEARING. (a) If a contractor is not

satisfied with the results of negotiation with a unit of state

government under Section 2260.052, the contractor may file a

request for a hearing with the unit of state government.

(b) The request must:

(1) state the factual and legal basis for the claim; and

(2) request that the claim be referred to the State Office of

Administrative Hearings for a contested case hearing.

(c) On receipt of a request under Subsection (a), the unit of

state government shall refer the claim to the State Office of

Administrative Hearings for a contested case hearing under

Chapter 2001, Government Code, as to the issues raised in the

request.

Added by Acts 1999, 76th Leg., ch. 1352, Sec. 9, eff. Aug. 30,

1999.

Sec. 2260.103. HEARING FEE. (a) The chief administrative law

judge of the office may set a fee for a hearing before the office

under this subchapter.

(b) The chief administrative law judge of the office shall set

the fee in an amount that:

(1) is not less than $250; and

(2) allows the office to recover all or a substantial part of

its costs in holding hearings.

(c) The chief administrative law judge of the office by rule may

establish a graduated fee scale, increasing the fee in relation

to the amount in controversy.

(d) The office may:

(1) assess the fee against the party who does not prevail in the

hearing; or

(2) apportion the fee against the parties in an equitable

manner.

Added by Acts 1999, 76th Leg., ch. 1352, Sec. 9, eff. Aug. 30,

1999.

Sec. 2260.104. HEARING. (a) An administrative law judge of the

office shall conduct a hearing in accordance with the procedures

adopted by the chief administrative law judge of the office.

(b) Within a reasonable time after the conclusion of the

hearing, the administrative law judge shall issue a written

decision containing the administrative law judge's findings and

recommendations.

(c) The administrative law judge shall base the decision on the

pleadings filed with the office and the evidence received.

(d) The decision must include:

(1) the findings of fact and conclusions of law on which the

administrative law judge's decision is based; and

(2) a summary of the evidence.

(e) In a contested case hearing under this subchapter:

(1) the decision may not be appealed except for abuse of

discretion; and

(2) the state agency may not change the finding of fact or

conclusion of law, nor vacate or modify an order as provided in

Section 2001.058(e).

(f) Subchapter G, Chapter 2001, does not apply to a hearing

under this section.

Added by Acts 1999, 76th Leg., ch. 1352, Sec. 9, eff. Aug. 30,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

988, Sec. 6, eff. September 1, 2005.

Sec. 2260.105. PAYMENT OF CLAIM. (a) The unit of state

government shall pay the amount of the claim or part of the claim

if:

(1) the administrative law judge finds, by a preponderance of

the evidence, that under the laws of this state the claim or part

of the claim is valid; and

(2) the total amount of damages, after taking into account any

counterclaim, is less than $250,000.

(a-1) The unit of state government shall pay that part of the

claim that is less than $250,000 if:

(1) the administrative law judge finds, by a preponderance of

the evidence, that under the laws of this state the claim or part

of the claim is valid; and

(2) the total amount of the damages, after taking into account

any counterclaim, equals or exceeds $250,000.

(b) A unit of state government shall pay a claim under this

subchapter from money appropriated to it for payment of contract

claims or for payment of the contract that is the subject of the

claim. If money previously appropriated for payment of contract

claims or payment of the contract is insufficient to pay the

claim, the balance of the claim may be paid only from money

appropriated by the legislature for payment of the claim.

Added by Acts 1999, 76th Leg., ch. 1352, Sec. 9, eff. Aug. 30,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

988, Sec. 7, eff. September 1, 2005.

Sec. 2260.1055. REPORT AND RECOMMENDATION TO LEGISLATURE. (a)

If, after a hearing, the administrative law judge determines that

a claim involves damages of $250,000 or more, the administrative

law judge shall issue a written report containing the

administrative law judge's findings and recommendations to the

legislature.

(b) The administrative law judge may recommend that the

legislature:

(1) appropriate money to pay the claim or part of the claim if

the administrative law judge finds, by a preponderance of the

evidence, that under the laws of this state the claim or part of

the claim is valid; or

(2) not appropriate money to pay the claim and that consent to

suit under Chapter 107, Civil Practice and Remedies Code, be

denied.

Added by Acts 1999, 76th Leg., ch. 1352, Sec. 9, eff. Aug. 30,

1999.

Sec. 2260.106. PREJUDGMENT INTEREST. Chapter 304, Finance Code,

applies to a judgment awarded to a claimant under this chapter,

except that the applicable rate of interest may not exceed six

percent.

Added by Acts 1999, 76th Leg., ch. 1352, Sec. 9, eff. Aug. 30,

1999.

Sec. 2260.107. EXECUTION ON STATE PROPERTY NOT AUTHORIZED. This

chapter does not authorize execution on property owned by the

state or a unit of state government.

Added by Acts 1999, 76th Leg., ch. 1352, Sec. 9, eff. Aug. 30,

1999.

Sec. 2260.108. DEFENSE BY ATTORNEY GENERAL. (a) The attorney

general shall defend a unit of state government in a contested

case hearing covered by this chapter.

(b) The attorney general may settle or compromise the portion of

a claim that may result in state liability under this chapter.

Added by Acts 1999, 76th Leg., ch. 1352, Sec. 9, eff. Aug. 30,

1999.



CHAPTER 2261. STATE CONTRACTING STANDARDS AND OVERSIGHT

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE F. STATE AND LOCAL CONTRACTS AND FUND MANAGEMENT

CHAPTER 2261. STATE CONTRACTING STANDARDS AND OVERSIGHT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2261.001. APPLICABILITY. (a) This chapter applies only to

each procurement of goods or services made by a state agency that

is neither made by the comptroller nor made under purchasing

authority delegated to the agency by or under Section 51.9335 or

73.115, Education Code, or Section 2155.131 or 2155.132.

(b) This chapter applies to contracts and to contract management

activities that are related to the procurements to which it

applies.

(c) The comptroller on request shall determine whether a

procurement or type of procurement:

(1) is made under purchasing authority delegated to an agency by

or under Section 2155.131 or 2155.132; or

(2) is made under some other source of purchasing authority.

(d) This chapter does not apply to a procurement made by the

Texas Department of Transportation or a procurement paid for by

local or institutional funds of an institution of higher

education.

(e) Repealed by Acts 2003, 78th Leg., ch. 309, Sec. 7.25.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 5, eff. Sept. 1,

1999. Renumbered from Sec. 2259.001 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(71), eff. Sept. 1, 2001. Amended by Acts 2003,

78th Leg., ch. 309, Sec. 7.25, eff. June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.76, eff. September 1, 2007.

Sec. 2261.002. DEFINITIONS. In this chapter:

(1) "Contract" includes a grant, other than a grant made to a

school district or a grant made for other academic purposes,

under which the recipient of the grant is required to perform a

specific act or service, supply a specific type of product, or

both.

(2) "State agency" has the meaning assigned by Section 2151.002.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 5, eff. Sept. 1,

1999. Renumbered from Sec. 2259.002 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(71), eff. Sept. 1, 2001.

Sec. 2261.003. OPEN MARKET PURCHASES. This chapter does not

require a state agency to purchase a good or service under

contract if the agency is authorized under other law to purchase

the good or service on the open market.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 5, eff. Sept. 1,

1999. Renumbered from Sec. 2259.003 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(71), eff. Sept. 1, 2001.

SUBCHAPTER B. CONTRACTOR SELECTION

Sec. 2261.051. COMPETITIVE CONTRACTOR SELECTION PROCEDURES.

Each state agency shall assess its contractor selection

procedures and use competitive selection procedures to the

greatest extent possible when selecting contractors.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 5, eff. Sept. 1,

1999. Renumbered from Sec. 2259.051 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(71), eff. Sept. 1, 2001.

Sec. 2261.052. DETERMINING LOWEST AND BEST BID OR PROPOSAL. (a)

In determining the lowest and best bid or proposal, a state

agency shall consider:

(1) the vendor's price to provide the good or service;

(2) the probable quality of the offered good or service; and

(3) the quality of the vendor's past performance in contracting

with the agency, with other state entities, or with private

sector entities.

(b) This section does not apply to a procurement covered by

Section 2155.144.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 5, eff. Sept. 1,

1999. Renumbered from Sec. 2259.052 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(71), eff. Sept. 1, 2001.

Sec. 2261.053. PROHIBITION ON CERTAIN BIDS AND CONTRACTS. (a)

In this section:

(1) "Disaster" has the meaning assigned by Section 418.004.

(2) "Hurricane Katrina" means the hurricane of that name that

struck the gulf coast region of the United States in August 2005.

(b) Except as provided by Subsection (c), a state agency may not

accept a bid or award a contract that includes proposed financial

participation by a person who, during the five-year period

preceding the date of the bid or award, has been:

(1) convicted of violating a federal law in connection with a

contract awarded by the federal government for relief, recovery,

or reconstruction efforts as a result of Hurricane Rita, as

defined by Section 39.459, Utilities Code, Hurricane Katrina, or

any other disaster occurring after September 24, 2005; or

(2) assessed a penalty in a federal civil or administrative

enforcement action in connection with a contract awarded by the

federal government for relief, recovery, or reconstruction

efforts as a result of Hurricane Rita, as defined by Section

39.459, Utilities Code, Hurricane Katrina, or any other disaster

occurring after September 24, 2005.

(c) A bid or award subject to the requirements of this section

must include the following statement:

"Under Section 2261.053, Government Code, the contractor

certifies that the individual or business entity named in this

bid or contract is not ineligible to receive the specified

contract and acknowledges that this contract may be terminated

and payment withheld if this certification is inaccurate."

(d) If a state agency determines that an individual or business

entity holding a state contract was ineligible to have the bid

accepted or contract awarded under Subsection (b), the state

agency may immediately terminate the contract without further

obligation to the contractor.

(e) This section does not create a cause of action to contest a

bid or award of a state contract.

Added by Acts 2007, 80th Leg., R.S., Ch.

1302, Sec. 3, eff. September 1, 2007.

SUBCHAPTER C. CONTRACT PROVISIONS

Sec. 2261.101. REMEDIES AND SANCTIONS SCHEDULES. (a) Each

state agency shall create and incorporate in each of its

contracts for goods or services that are subject to this chapter

a remedies schedule, a graduated sanctions schedule, or both, for

breach of the contract or substandard performance under the

contract.

(b) State agencies shall design fair and feasible standards that

will hold contractors accountable for breach of contract or

substandard performance under a contract without diminishing the

number of able providers who are willing to contract with the

state.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 5, eff. Sept. 1,

1999. Renumbered from Sec. 2259.101 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(71), eff. Sept. 1, 2001.

Sec. 2261.102. LIABILITY INSURANCE COVERAGE REQUIRED. Each

state agency shall, when feasible, include provisions in each of

its contracts for goods or services that are subject to this

chapter that require the contractor to carry director or officer

liability insurance coverage in an amount not less than the value

of the contract that is sufficient to protect the interests of

the state in the event an actionable act or omission by a

director or officer of the contractor damages the state's

interests.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 5, eff. Sept. 1,

1999. Renumbered from Sec. 2259.102 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(71), eff. Sept. 1, 2001.

SUBCHAPTER D. PAYMENT AND REIMBURSEMENT METHODS

Sec. 2261.151. REEVALUATION OF PAYMENT AND REIMBURSEMENT RATES.

(a) To ensure that its payment and reimbursement methods and

rates are appropriate, each state agency that makes procurements

to which this chapter applies shall reevaluate at least

biennially its payment and reimbursement methods and rates,

especially methods and rates based on historical funding levels

or on a formula established by agency rule rather than being

based on reasonable and necessary actual costs incurred.

(b) A state agency shall submit formal rate reevaluation

information to the Legislative Budget Board and the comptroller

on request.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 5, eff. Sept. 1,

1999. Renumbered from Sec. 2259.151 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(71), eff. Sept. 1, 2001.

SUBCHAPTER E. CONTRACTOR OVERSIGHT

Sec. 2261.201. DOUBLE-BILLING. Each state agency that makes

procurements to which this chapter applies shall design and

implement procedures to detect and report double-billing by

contractors.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 5, eff. Sept. 1,

1999. Renumbered from Sec. 2259.201 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(71), eff. Sept. 1, 2001.

Sec. 2261.202. CONTRACT MONITORING RESPONSIBILITIES. As one of

its contract management policies, each state agency that makes

procurements to which this chapter applies shall establish and

adopt by rule a policy that clearly defines the contract

monitoring roles and responsibilities, if any, of internal audit

staff and other inspection, investigative, or audit staff.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 5, eff. Sept. 1,

1999. Renumbered from Sec. 2259.202 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(71), eff. Sept. 1, 2001.

Sec. 2261.203. COMPARABLE COSTS. Each state agency that makes

procurements to which this chapter applies shall monitor

performance under a contract to verify that comparable costs are

being charged for comparable goods and services.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 5, eff. Sept. 1,

1999. Renumbered from Sec. 2259.203 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(71), eff. Sept. 1, 2001. Amended by Acts 2003,

78th Leg., ch. 785, Sec. 43, eff. Sept. 1, 2003.



CHAPTER 2262. STATEWIDE CONTRACT MANAGEMENT

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE F. STATE AND LOCAL CONTRACTS AND FUND MANAGEMENT

CHAPTER 2262. STATEWIDE CONTRACT MANAGEMENT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2262.001. DEFINITIONS. In this chapter:

(1) "Team" means the Contract Advisory Team created under

Subchapter C.

(1-a) "Commission" means the Texas Building and Procurement

Commission.

(2) "Contract management guide" means the guide developed under

Section 2262.051.

(3) "Contract manager" means a person who:

(A) is employed by a state agency; and

(B) has significant contract management duties for the state

agency, as determined by the agency in consultation with the

state auditor.

(4) "Major contract" means a contract that has a value of at

least $1 million.

(5) "State agency" has the meaning provided by Section 2056.001.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 5.01, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 7.19, eff.

June 18, 2003.

For expiration of this section, see Section 2151.0041.

Sec. 2262.0011. TRANSFER OF DUTIES; REFERENCE. (a) The powers

and duties of the commission under this chapter are transferred

to the comptroller.

(b) In this chapter, a reference to the commission means the

comptroller.

Added by Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.77, eff. September 1, 2007.

Sec. 2262.002. EXEMPTIONS. (a) This chapter does not apply to

an institution of higher education as defined by Section 61.003,

Education Code.

(b) This chapter does not apply to contracts of the Texas

Department of Transportation that:

(1) relate to highway construction or highway engineering; or

(2) are subject to Section 201.112, Transportation Code.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 5.01, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.93, eff. June 14, 2005.

Sec. 2262.003. REQUIRED CONTRACT PROVISION RELATING TO AUDITING.

(a) Each state agency shall include in each of its contracts a

term that provides that:

(1) the state auditor may conduct an audit or investigation of

any entity receiving funds from the state directly under the

contract or indirectly through a subcontract under the contract;

(2) acceptance of funds directly under the contract or

indirectly through a subcontract under the contract acts as

acceptance of the authority of the state auditor, under the

direction of the legislative audit committee, to conduct an audit

or investigation in connection with those funds; and

(3) under the direction of the legislative audit committee, an

entity that is the subject of an audit or investigation by the

state auditor must provide the state auditor with access to any

information the state auditor considers relevant to the

investigation or audit.

(b) The state auditor shall provide assistance to a state agency

in developing the contract provisions.

Added by Acts 2003, 78th Leg., ch. 785, Sec. 44, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1012, Sec. 2, eff. June 18, 2005.

Sec. 2262.004. REQUIRED NEPOTISM DISCLOSURE. (a) In this

section:

(1) "Major stockholder" means a person who directly or

indirectly owns or controls more than a 10 percent interest or a

pecuniary interest with a value exceeding $25,000 in a business

entity.

(2) "Purchasing personnel" means an employee of a state agency

who makes decisions on behalf of the state agency or

recommendations regarding:

(A) contract terms or conditions on a major contract;

(B) who is to be awarded a major contract;

(C) preparation of a solicitation for a major contract; or

(D) evaluation of a bid or proposal.

(b) Before a state agency may award a major contract for the

purchase of goods or services to a business entity, each of the

state agency's purchasing personnel working on the contract must

disclose in writing to the administrative head of the state

agency any relationship the purchasing personnel is aware about

that the employee has with an employee, a partner, a major

stockholder, a paid consultant with a contract with the business

entity the value of which exceeds $25,000, or other owner of the

business entity that is within a degree described by Section

573.002.

(c) The state auditor shall develop a form for use in reporting

a relationship under Subsection (b).

(d) Notwithstanding Section 2262.001 or 2262.002, this section

applies to:

(1) an institution of higher education as defined by Section

61.003, Education Code; and

(2) contracts of the Texas Department of Transportation that

relate to highway construction or highway engineering.

Added by Acts 2005, 79th Leg., Ch.

649, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. CONTRACT MANAGEMENT

Sec. 2262.051. CONTRACT MANAGEMENT GUIDE; RULES. (a) In

consultation with the attorney general, the Department of

Information Resources, the comptroller, and the state auditor,

the commission shall develop or periodically update a contract

management guide for use by state agencies. Participation by the

state auditor under this subsection is subject to approval by the

legislative audit committee for inclusion in the audit plan under

Section 321.013(c).

(b) The commission may adopt rules necessary to develop or

update the guide.

(c) The guide must provide information regarding the primary

duties of a contract manager, including how to:

(1) develop and negotiate a contract;

(2) select a contractor; and

(3) monitor contractor and subcontractor performance under a

contract.

(d) The guide must include model provisions for state agency

contracts. The guide must:

(1) distinguish between essential provisions that a state agency

must include in a contract to protect the interests of this state

and recommended provisions that a state agency may include in a

contract;

(2) recognize the unique contracting needs of an individual

state agency or program and provide sufficient flexibility to

accommodate those needs, consistent with protecting the interests

of this state; and

(3) include maximum contract periods under which a new

competitive solicitation is not necessary.

(e) The guide must recommend time frames under which a state

agency may issue a competitive solicitation for a major contract

in relation to the date on which the contract is to be executed.

(f) The guide must establish procedures by which a state agency

is required to consult with the team before issuing a

solicitation for a major contract. The procedures must establish

a process under which the team is required to review and comment

on whether to proceed with the solicitation. As detailed in the

procedures, the team may recommend that the agency use the

services of the attorney general or private counsel or of private

consultants who are experts in any technical matter that is the

subject of the major contract.

(g) The guide must establish procedures under which a state

agency is required to solicit explanations from qualified

potential respondents who did not respond to a competitive

solicitation for a contract on which fewer than two qualified

bids were received by the agency.

(h) The guide must establish procedures for major contracts that

outsource a state function or process to a contractor, including

when applicable the use of documents required under Subchapter J,

Chapter 2054.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 5.01, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 7.20, eff.

June 18, 2003; Acts 2003, 78th Leg., ch. 785, Sec. 45, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 7.006, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1081, Sec. 13, eff. September 1, 2007.

Sec. 2262.052. COMPLIANCE WITH GUIDE. (a) Each state agency

shall comply with the contract management guide.

Text of subsec. (b) as amended by Acts 2003, 78th Leg., ch. 309,

Sec. 7.21

(b) The state auditor shall:

(1) periodically monitor compliance with this section;

(2) report any noncompliance to:

(A) the governor;

(B) the lieutenant governor;

(C) the speaker of the house of representatives; and

(D) the team; and

(3) assist, in coordination with the commission and the

comptroller, a noncomplying state agency to comply with this

section.

Text of subsec. (b) as amended by Acts 2003, 78th Leg., ch. 785,

Sec. 46

(b) Subject to the legislative audit committee's approval of

including the work described by this subsection in the audit plan

under Section 321.013(c), the state auditor may:

(1) periodically monitor compliance with this section;

(2) report any noncompliance to:

(A) the governor;

(B) the lieutenant governor;

(C) the speaker of the house of representatives; and

(D) the team; and

(3) assist, in coordination with the attorney general and the

comptroller, a noncomplying state agency to comply with this

section.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 5.01, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 7.21, eff.

June 18, 2003; Acts 2003, 78th Leg., ch. 785, Sec. 46, eff. Sept.

1, 2003.

Sec. 2262.053. TRAINING. (a) In coordination with the

comptroller, Department of Information Resources, and state

auditor, the commission shall develop or administer a training

program for contract managers.

(b) The training must provide the contract manager with

information regarding how to:

(1) fairly and objectively select and negotiate with the most

qualified contractor;

(2) establish prices that are cost-effective and that reflect

the cost of providing the service;

(3) include provisions in a contract that hold the contractor

accountable for results;

(4) monitor and enforce a contract;

(5) make payments consistent with the contract;

(6) comply with any requirements or goals contained in the

contract management guide; and

(7) use and apply advanced sourcing strategies, techniques, and

tools.

(c) Each state agency shall ensure that the agency's contract

managers complete the training developed under this section.

(d) The Texas Building and Procurement Commission shall

administer the training program under this section.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 5.01, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 7.22, eff.

June 18, 2003; Acts 2003, 78th Leg., ch. 785, Sec. 47, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1081, Sec. 14, eff. September 1, 2007.

Sec. 2262.054. PUBLIC COMMENT. The commission by rule may

establish procedures by which each state agency is required to

invite public comment by publishing the proposed technical

specifications for major contracts on the Internet through the

information service known as the Texas Marketplace or through a

suitable successor information service. The guide must define

"technical specifications."

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 5.01, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 7.23, eff.

June 18, 2003.

SUBCHAPTER C. CONTRACT ADVISORY TEAM

Sec. 2262.101. CREATION; DUTIES. The Contract Advisory Team is

created to assist state agencies in improving contract management

practices by:

(1) reviewing the solicitation of major contracts by state

agencies;

(2) reviewing any findings or recommendations made by the state

auditor, including those made under Section 2262.052(b),

regarding a state agency's compliance with the contract

management guide; and

(3) providing recommendations to the commission regarding:

(A) the development of the contract management guide; and

(B) the training under Section 2262.053.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 5.01, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 309, Sec. 7.24, eff.

June 18, 2003.

Sec. 2262.102. MEMBERS. (a) The team consists of the following

five members:

(1) one member from the attorney general's office;

(2) one member from the comptroller's office;

(3) one member from the Department of Information Resources;

(4) one member from the Texas Building and Procurement

Commission; and

(5) one member from the governor's office.

(b) The Legislative Budget Board and the state auditor shall

provide technical assistance to the team.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 5.01, eff. Sept. 1,

2001.

Sec. 2262.103. PERSONNEL. Each agency or officer with

representation on the team shall provide, at the request of the

team, staff to assist the team in carrying out its duties under

this chapter.

Added by Acts 2001, 77th Leg., ch. 1422, Sec. 5.01, eff. Sept. 1,

2001.



CHAPTER 2263. ETHICS AND DISCLOSURE REQUIREMENTS FOR OUTSIDE FINANCIAL ADVISORS AND SERVICE PROVIDERS

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE F. STATE AND LOCAL CONTRACTS AND FUND MANAGEMENT

CHAPTER 2263. ETHICS AND DISCLOSURE REQUIREMENTS FOR OUTSIDE

FINANCIAL ADVISORS AND SERVICE PROVIDERS

Sec. 2263.001. APPLICABILITY. (a) This chapter applies in

connection with the management or investment of any state funds

managed or invested:

(1) under the Texas Constitution or other law, including

Chapters 404 and 2256; and

(2) by or for:

(A) a public retirement system as defined by Section 802.001

that provides service retirement, disability retirement, or death

benefits for officers or employees of the state;

(B) an institution of higher education as defined by Section

61.003, Education Code; or

(C) another entity that is part of state government and that

manages or invests state funds or for which state funds are

managed or invested.

(b) This chapter applies in connection with the management or

investment of state funds without regard to whether the funds are

held in the state treasury.

(c) This chapter does not apply to or in connection with a state

governmental entity that does not manage or invest state funds

and for which state funds are managed or invested only by the

comptroller.

Added by Acts 2003, 78th Leg., ch. 932, Sec. 2, eff. Sept. 1,

2003.

Sec. 2263.002. DEFINITION. In this chapter, "financial advisor

or service provider" includes a person or business entity who

acts as a financial advisor, financial consultant, money or

investment manager, or broker.

Added by Acts 2003, 78th Leg., ch. 932, Sec. 2, eff. Sept. 1,

2003.

Sec. 2263.003. CONSTRUCTION WITH OTHER LAW. To the extent of a

conflict between this chapter and another law, the law that

imposes a stricter ethics or disclosure requirement controls.

Added by Acts 2003, 78th Leg., ch. 932, Sec. 2, eff. Sept. 1,

2003.

Sec. 2263.004. ETHICS REQUIREMENTS FOR OUTSIDE FINANCIAL

ADVISORS OR SERVICE PROVIDERS. (a) The governing body of a

state governmental entity by rule shall adopt standards of

conduct applicable to financial advisors or service providers who

are not employees of the state governmental entity, who provide

financial services to the state governmental entity or advise the

state governmental entity or a member of the governing body of

the state governmental entity in connection with the management

or investment of state funds, and who:

(1) may reasonably be expected to receive, directly or

indirectly, more than $10,000 in compensation from the entity

during a fiscal year; or

(2) render important investment or funds management advice to

the entity or a member of the governing body of the entity, as

determined by the governing body.

(b) A contract under which a financial advisor or service

provider renders financial services or advice to a state

governmental entity or other person as described by Subsection

(a) is voidable by the state governmental entity if the financial

advisor or service provider violates a standard of conduct

adopted under this section.

Added by Acts 2003, 78th Leg., ch. 932, Sec. 2, eff. Sept. 1,

2003.

Sec. 2263.005. DISCLOSURE REQUIREMENTS FOR OUTSIDE FINANCIAL

ADVISOR OR SERVICE PROVIDER. (a) A financial advisor or service

provider described by Section 2263.004 shall disclose in writing

to the administrative head of the applicable state governmental

entity and to the state auditor:

(1) any relationship the financial advisor or service provider

has with any party to a transaction with the state governmental

entity, other than a relationship necessary to the investment or

funds management services that the financial advisor or service

provider performs for the state governmental entity, if a

reasonable person could expect the relationship to diminish the

financial advisor's or service provider's independence of

judgment in the performance of the person's responsibilities to

the state governmental entity; and

(2) all direct or indirect pecuniary interests the financial

advisor or service provider has in any party to a transaction

with the state governmental entity, if the transaction is

connected with any financial advice or service the financial

advisor or service provider provides to the state governmental

entity or to a member of the governing body in connection with

the management or investment of state funds.

(b) The financial advisor or service provider shall disclose a

relationship described by Subsection (a) without regard to

whether the relationship is a direct, indirect, personal,

private, commercial, or business relationship.

(c) A financial advisor or service provider described by Section

2263.004 shall file annually a statement with the administrative

head of the applicable state governmental entity and with the

state auditor. The statement must disclose each relationship and

pecuniary interest described by Subsection (a) or, if no

relationship or pecuniary interest described by that subsection

existed during the disclosure period, the statement must

affirmatively state that fact.

(d) The annual statement must be filed not later than April 15

on a form prescribed by the governmental entity, other than the

state auditor, receiving the form. The statement must cover the

reporting period of the previous calendar year. The state auditor

shall develop and recommend a uniform form that other

governmental entities receiving the form may prescribe.

(e) The financial advisor or service provider shall promptly

file a new or amended statement with the administrative head of

the applicable state governmental entity and with the state

auditor whenever there is new information to report under

Subsection (a).

Added by Acts 2003, 78th Leg., ch. 932, Sec. 2, eff. Sept. 1,

2003.

Sec. 2263.006. PUBLIC INFORMATION. Chapter 552 controls the

extent to which information contained in a statement filed under

this chapter is subject to required public disclosure or excepted

from required public disclosure.

Added by Acts 2003, 78th Leg., ch. 932, Sec. 2, eff. Sept. 1,

2003.



CHAPTER 2264. RESTRICTIONS ON USE OF CERTAIN PUBLIC SUBSIDIES

GOVERNMENT CODETITLE 10. GENERAL GOVERNMENTSUBTITLE F. STATE AND LOCAL CONTRACTS AND FUND MANAGEMENTCHAPTER 2264. RESTRICTIONS ON USE OF CERTAIN PUBLICSUBSIDIESSUBCHAPTER A. GENERAL PROVISIONSSec. 2264.001. DEFINITIONS. In this chapter:(1) "Economic development corporation" means a development corporation organized under Subtitle C1, Title 12, Local Government Code.(2) "Public agency" means the state or an agency, instrumentality, or political subdivision of this state, including a county, a municipality, a public school district, or a special-purpose district or authority.(3) "Public subsidy" means a public program or public benefit or assistance of any type that is designed to stimulate the economic development of a corporation, industry, or sector of the state's economy or to create or retain jobs in this state. The term includes grants, loans, loan guarantees, benefits relating to an enterprise or empowerment zone, fee waivers, land price subsidies, infrastructure development and improvements designed to principally benefit a single business or defined group of businesses, matching funds, tax refunds, tax rebates, or tax abatements.(4) "Undocumented worker" means an individual who, at the time of employment, is not:(A) lawfully admitted for permanent residence to the United States; or(B) authorized under law to be employed in that manner in the United States.

Added by Acts 2007, 80th Leg., R.S., Ch. 853, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 11.023, eff. September 1, 2009.

SUBCHAPTER B. RESTRICTIONS ON USE OF CERTAINPUBLIC SUBSIDIES TO EMPLOY UNDOCUMENTED WORKERSSec. 2264.051. STATEMENT REQUIRED IN APPLICATION FOR PUBLIC SUBSIDIES. A public agency, state or local taxing jurisdiction, or economic development corporation shall require a business that submits an application to receive a public subsidy to include in the application a statement certifying that the business, or a branch, division, or department of the business, does not and will not knowingly employ an undocumented worker.

Added by Acts 2007, 80th Leg., R.S., Ch. 853, Sec. 1, eff. September 1, 2007.

Sec. 2264.052. CONDITION ON RECEIPT OF PUBLIC SUBSIDIES. The statement required by Section 2264.051 must state that if, after receiving a public subsidy, the business, or a branch, division, or department of the business, is convicted of a violation under 8 U.S.C. Section 1324a(f), the business shall repay the amount of the public subsidy with interest, at the rate and according to the other terms provided by an agreement under Section 2264.053, not later than the 120th day after the date the public agency, state or local taxing jurisdiction, or economic development corporation notifies the business of the violation.

Added by Acts 2007, 80th Leg., R.S., Ch. 853, Sec. 1, eff. September 1, 2007.

Sec. 2264.053. AGREEMENT REGARDING REPAYMENT OF INTEREST. A public agency, state or local taxing jurisdiction, or economic development corporation, before awarding a public subsidy to a business, shall enter into a written agreement with the business specifying the rate and terms of the payment of interest if the business is required to repay the public subsidy.

Added by Acts 2007, 80th Leg., R.S., Ch. 853, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. ENFORCEMENTSec. 2264.101. RECOVERY. (a) A public agency, local taxing jurisdiction, or economic development corporation, or the attorney general on behalf of the state or a state agency, may bring a civil action to recover any amounts owed to the public agency, state or local taxing jurisdiction, or economic development corporation under this chapter.(b) The public agency, local taxing jurisdiction, economic development corporation, or attorney general, as applicable, shall recover court costs and reasonable attorney's fees incurred in an action brought under Subsection (a).(c) A business is not liable for a violation of this chapter by a subsidiary, affiliate, or franchisee of the business, or by a person with whom the business contracts.

Added by Acts 2007, 80th Leg., R.S., Ch. 853, Sec. 1, eff. September 1, 2007.



CHAPTER 2265. REQUIRED PUBLICATION AND REPORTING BY GOVERNMENTAL ENTITIES

GOVERNMENT CODETITLE 10. GENERAL GOVERNMENTSUBTITLE F. STATE AND LOCAL CONTRACTS AND FUND MANAGEMENTCHAPTER 2265. REQUIRED PUBLICATION AND REPORTING BY GOVERNMENTAL ENTITIESSec. 2265.001. RECORDING AND REPORTING OF ELECTRICITY, WATER, AND NATURAL GAS CONSUMPTION. (a) In this section, "governmental entity" means:(1) a board, commission, or department of the state or a political subdivision of the state, including a municipality, a county, or any kind of district; or(2) an institution of higher education as defined by Section 61.003, Education Code.(b) Notwithstanding any other law, a governmental entity responsible for payments for electric, water, or natural gas utility services shall record in an electronic repository the governmental entity's metered amount of electricity, water, or natural gas consumed for which it is responsible to pay and the aggregate costs for those utility services. The governmental entity shall report the recorded information on a publicly accessible Internet website with an interface designed for ease of navigation if available, or at another publicly accessible location.

Added by Acts 2007, 80th Leg., R.S., Ch. 939, Sec. 8, eff. September 1, 2007.Renumbered from Government Code, Section 2264.001 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(48), eff. September 1, 2009.



CHAPTER 2266. FINANCIAL ACCOUNTING AND REPORTING

GOVERNMENT CODETITLE 10. GENERAL GOVERNMENTSUBTITLE F. STATE AND LOCAL CONTRACTS AND FUND MANAGEMENTCHAPTER 2266. FINANCIAL ACCOUNTING AND REPORTINGSUBCHAPTER A. GENERAL PROVISIONSSec. 2266.001. APPLICABILITY. This chapter applies to this state and to each political subdivision of this state.

Added by Acts 2007, 80th Leg., R.S., Ch. 1224, Sec. 2, eff. June 15, 2007.Renumbered from Government Code, Section 2264.001 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(49), eff. September 1, 2009.

Sec. 2266.002. APPLICABILITY TO COMPONENT UNITS. To the extent an entity is reported on the financial statement of the state or a political subdivision as a component unit, the statutory accounting principles and reporting standards in this chapter apply to that entity.

Added by Acts 2007, 80th Leg., R.S., Ch. 1224, Sec. 2, eff. June 15, 2007.Renumbered from Government Code, Section 2264.002 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(49), eff. September 1, 2009.

SUBCHAPTER B. FINANCIAL ACCOUNTING AND REPORTING STANDARDSSec. 2266.051. REQUIREMENTS FOR SYSTEM OF ACCOUNTING AND REPORTING. The system of accounting for and reporting the financial activities of this state and its political subdivisions:(1) must be consistent with state financial laws;(2) may not misrepresent the nature, scope, or duration of the financial activities of the state or political subdivision; and(3) may follow the statutory standards in this chapter when other accounting bases conflict with state law.

Added by Acts 2007, 80th Leg., R.S., Ch. 1224, Sec. 2, eff. June 15, 2007.Renumbered from Government Code, Section 2264.051 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(49), eff. September 1, 2009.

Sec. 2266.052. STATUTORY MODIFIED ACCRUAL BASIS. (a) In this state, a statutory modified accrual basis qualifies as an other comprehensive basis of accounting that recognizes revenue when it is measurable and available to finance current expenditures and recognizes expenditures when they are normally expected to be liquidated with current financial resources regardless of when they mature.(b) This state and its political subdivisions may account for and report selected types of financial activities on a statutory modified accrual basis for government-wide and fund-level internal and external financial statement reporting.

Added by Acts 2007, 80th Leg., R.S., Ch. 1224, Sec. 2, eff. June 15, 2007.Renumbered from Government Code, Section 2264.052 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(49), eff. September 1, 2009.

Sec. 2266.053. COMPLIANCE WITH ACCOUNTING PRINCIPLES. Compliance with the statutory accounting principles of this chapter by this state or a political subdivision satisfies any other law that requires accounting and reporting according to generally accepted accounting principles, including Section 403.013 or 2101.012.

Added by Acts 2007, 80th Leg., R.S., Ch. 1224, Sec. 2, eff. June 15, 2007.Renumbered from Government Code, Section 2264.053 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(49), eff. September 1, 2009.

SUBCHAPTER C. OTHER POSTEMPLOYMENT BENEFITSSec. 2266.101. DEFINITIONS. In this subchapter:(1) "Other postemployment benefits" means employee benefit programs for which coverage or eligibility extends to retired employees. The term does not include pension benefits.(2) "Pay-as-you-go" means benefit plan financing generally made at or about the same time and in or about the same amount as benefit payments and expenditures become due.(3) "State system" means:(A) the Employees Retirement System of Texas;(B) the Teacher Retirement System of Texas;(C) The Texas A&M University System; or(D) The University of Texas System.(4) "Substantive plan" means a plan providing other postemployment benefits approved by the governing body of the plan provider according to the laws and constitution of this state.

Added by Acts 2007, 80th Leg., R.S., Ch. 1224, Sec. 2, eff. June 15, 2007.Renumbered from Government Code, Section 2264.101 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(49), eff. September 1, 2009.

Sec. 2266.102. ACCOUNTING FOR OTHER POSTEMPLOYMENT BENEFITS. To the extent that generally accepted accounting principles require accounting or reporting of other postemployment benefits at the government-wide or fund level on any basis other than pay-as-you-go, this state and its political subdivisions may account for or report those other postemployment benefits in accordance with the statutory accounting principles in this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 1224, Sec. 2, eff. June 15, 2007.Renumbered from Government Code, Section 2264.102 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(49), eff. September 1, 2009.

Sec. 2266.103. COMMUNICATION OF STATE SYSTEM'S OBLIGATIONS TO PROVIDE OTHER POSTEMPLOYMENT BENEFITS. (a) In this section, "member" means a person to whom a state system provides, or has promised to provide, other postemployment benefits, including:(1) a retiree, annuitant, or employee; or(2) a spouse, surviving spouse, or other dependent.(b) A state system shall fully disclose to its members that the system is not obligated to provide benefits beyond existing statutory, constitutional, or other legal requirements. This includes requirements that limit the duration for which benefits are legally obligated such as Section 6, Article VIII, Texas Constitution, which limits appropriations to two years or less, and other requirements that limit expenditures to one year or less or some other term.(c) A state system shall inform its members about the extent of the system's commitments regarding other postemployment benefits, including whether the other postemployment benefits are limited by funding obligations or whether the funding obligations extend throughout the life of the member.(d) A state system shall disclose on the entity's website the information required by this section.(e) Other governmental entities of this state or its political subdivisions may comply with this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 1224, Sec. 2, eff. June 15, 2007.Renumbered from Government Code, Section 2264.103 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(49), eff. September 1, 2009.

Sec. 2266.104. DISCLOSURE OF INFORMATION ON FINANCIAL STATEMENTS; GENERALLY. This state or a political subdivision of this state shall disclose in its notes to the financial statement in a manner consistent with this subchapter:(1) other postemployment benefits that it provides in its substantive plan, including:(A) the covered employee groups;(B) eligibility requirements; and(C) the amount, described in an appropriate manner, of obligations that it and the member contribute;(2) the statutory, contractual, or other authority under which other postemployment benefits are provided under Subdivision (1);(3) the accounting, financing, and funding policies that it follows;(4) the amount of other postemployment benefits expenditures that it recognizes during the period, net of member contributions;(5) the number of members currently eligible to receive other postemployment benefits;(6) any significant matters that affect the comparability of the disclosures required by this section with those for the previous period; and(7) any additional information that it believes will assist in explaining the nature and cost of its commitment to provide other postemployment benefits.

Added by Acts 2007, 80th Leg., R.S., Ch. 1224, Sec. 2, eff. June 15, 2007.Renumbered from Government Code, Section 2264.104 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(49), eff. September 1, 2009.

Sec. 2266.105. ADDITIONAL OPTIONAL FINANCIAL DISCLOSURES. (a) This state or a political subdivision of this state may disclose, for informational and planning purposes only and in a manner consistent with this subchapter, the expense and liability that would exist if other postemployment benefits had been guaranteed to members.(b) This state or a political subdivision may make this supplemental disclosure in its other supplemental statistical information to the financial statements by disclosing:(1) its actuarial methods and assumptions or other estimation methodology;(2) its net other postemployment benefits obligation;(3) its funding status and funding progress;(4) that the supplemental disclosure is for informational purposes only and is not an obligation or other promise to provide benefits beyond that approved by its governing body; and(5) any additional information that it believes will help explain the nature and cost of a potential commitment to provide other postemployment benefits.

Added by Acts 2007, 80th Leg., R.S., Ch. 1224, Sec. 2, eff. June 15, 2007.Renumbered from Government Code, Section 2264.105 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(49), eff. September 1, 2009.

Sec. 2266.106. COMPTROLLER WEBSITE. (a) The comptroller shall maintain a website to provide guidance to the state and its political subdivisions in implementing the requirements and goals of this subchapter.(b) The site must include information that makes the site a resource tool for the state and its political subdivisions to consistently manage other postemployment benefits to conform to statutory, constitutional, and other legal requirements.

Added by Acts 2007, 80th Leg., R.S., Ch. 1224, Sec. 2, eff. June 15, 2007.Renumbered from Government Code, Section 2264.106 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(49), eff. September 1, 2009.

Sec. 2266.107. COMPTROLLER ADVICE AND REPORTING REQUIREMENTS. (a) The comptroller shall issue reporting requirements for state retirement systems, including state systems, to provide guidance on how to comply with accounting principles in a manner consistent with this subchapter.(b) The comptroller shall provide advice to a political subdivision of this state that requests advice on how to apply accounting principles in a manner consistent with this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 1224, Sec. 2, eff. June 15, 2007.Renumbered from Government Code, Section 2264.107 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(49), eff. September 1, 2009.



CHAPTER 2301. SUPERCONDUCTING SUPER COLLIDER FACILITY RESEARCH AUTHORITY

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE G. ECONOMIC DEVELOPMENT PROGRAMS INVOLVING BOTH STATE

AND LOCAL GOVERNMENTS

CHAPTER 2301. SUPERCONDUCTING SUPER COLLIDER FACILITY RESEARCH

AUTHORITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2301.001. DEFINITIONS. In this chapter:

(1) "Agreement" includes a contract or lease.

(2) "Authority" means a research authority created under this

chapter.

(3) "Board" means the board of directors of an authority.

(4) "Bond" means any type of obligation issued by an authority

under this chapter, including any bond, note, draft, bill,

warrant, debenture, interim certificate, revenue or bond

anticipation note, any form of contract the authority considers

appropriate for the purchase of property including an installment

purchase, conditional purchase, or lease with option to purchase,

or other evidence of indebtedness.

(5) "Eligible project" means a project necessary or incidental

to the super collider facility and its neighboring communities,

including the acquisition, construction, operation, maintenance,

or enhancement of:

(A) roads, bridges, and rights of way;

(B) housing;

(C) real and personal property;

(D) police, fire, medical, cultural, educational, and research

services, equipment, institutions, and resources;

(E) other community support services;

(F) flood control, water, and wastewater treatment facilities;

(G) other infrastructure improvements; and

(H) rights useful in connection with the super collider facility

and its neighboring communities.

(6) "Public entity" means any county, municipality, district or

authority created under Article III, Section 52, or Article XVI,

Section 59, of the Texas Constitution, or other political or

corporate body of the state.

(7) "Super collider facility" means any superconducting super

collider high-energy research facility that is or is proposed to

be sponsored, authorized, and funded in part by the United States

government.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2301.002. ESTABLISHMENT OF AUTHORITY. (a) Two or more

public entities, by adopting substantially identical resolutions,

orders, or ordinances, may establish a research authority and

specify the authority's powers consistent with this chapter.

(b) The name of an authority must include the name or

description of the area of the state in which the super collider

facility is located or proposed to be located.

(c) An additional public entity may join an authority:

(1) by adopting a resolution, order, or ordinance substantially

identical to those by which the authority is established; and

(2) on attaining the consent of the public entities that

established the authority or that are subsequently added.

(d) Subject to the terms of an agreement entered into by an

authority, public entities comprising the authority may amend

their resolutions, orders, or ordinances establishing an

authority by the adoption of substantially identical amending

resolutions, orders, or ordinances.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2301.003. BOARD OF DIRECTORS. (a) An authority is

governed by a board of directors composed of the number of

directors determined by the resolutions, orders, or ordinances

governing the authority. Directors serve two-year terms expiring

June 1 of each odd-numbered year.

(b) The board shall elect a presiding officer from among its

members.

(c) An employee, officer, or member of the governing body of a

participating public entity may serve as a director.

(d) A director, officer, or employee of an authority may not

have a personal interest, other than in the individual's official

capacity, in an agreement executed by the authority.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2301.004. PAYMENT FROM AD VALOREM TAXES. (a) An agreement

that is between one or more public entities and an authority and

includes payments in whole or in part from ad valorem taxes

levied by the public entity may provide that the authority shall

establish a uniform tax rate that each participating public

entity is obligated to levy and collect for the authority and pay

to the authority as provided by the agreement. The rate

established by the authority may not exceed any maximum rate in

the agreement.

(b) A payment under an agreement under this section that is made

in whole or in part from ad valorem taxes is payment of principal

and interest on an evidence of indebtedness of the public entity

for the purposes of Section 26.04, Tax Code, regardless of

whether the agreement constitutes "debt" within the meaning of

that section or pays the principal and interest on bonds of the

authority.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2301.005. WRITTEN CONTRACT REQUIREMENTS. (a) A county may

not contract with an authority providing for periodic payments to

be made by the county for longer than one year unless the

authority also contracts as provided by Subsection (b) with at

least two other counties.

(b) Each contract executed under this section must:

(1) be in writing;

(2) be in substantially the same form, except as to the source

and timing of funds to be paid under the contract;

(3) provide that funds or any amounts earned from the investment

of those funds received by the authority under the contract may

not be used for payment of salary to an employee of the

authority; and

(4) provide that funds received by the authority under the

contract may be used only to pay or reimburse the costs of the

acquisition of land or an interest in land or to pay expenses or

other costs incidental to that acquisition.

(c) The requirement that payments to be made under a contract

are determined according to a uniform amount for each motor

vehicle registered in the county does not make the contracts have

a different form.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2301.006. TAX EXEMPTION. An authority and its property,

income, and operations are exempt from taxes imposed by the

state, an agency or instrumentality of this state, or a public

entity of the state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2301.007. LOANS AND GRANTS. A public entity may make loans

and grants of public money or property for eligible projects that

contribute to the public purposes of development and

diversification of the economy of the state, the elimination of

underemployment and unemployment in the state, or the development

or expansion of transportation or commerce in the state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. POWERS OF AN AUTHORITY

Sec. 2301.031. DESCRIPTION OF AUTHORITY. An authority is a

political and corporate body and a political subdivision of this

state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2301.032. AUTHORITY TO BRING SUIT. An authority may sue

and be sued.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2301.033. AGREEMENTS. An authority may make agreements

with and accept donations, grants, and loans from any person,

including the United States, this state, a department or agency

of this state, a public entity, and a public or private

corporation, including those public entities creating the

authority.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2301.034. ACQUISITION OF PROPERTY. An authority may:

(1) without taking competitive bids, acquire, convey, grant,

loan, pledge, mortgage, grant a security interest in, or

otherwise dispose of any land, easement, road, bridge,

infrastructure improvement, other property or improvement,

service or cash, or interest in any of the items described by

this subdivision that will permit or aid in the accomplishment of

the purposes of this chapter; and

(2) exercise the power of eminent domain to acquire land,

easements, and property interests as determined to be necessary

by the board for eligible projects, including the power to

acquire fee title in land condemned.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2301.035. FUNDS. An authority may:

(1) make loans to public or private entities to fund eligible

projects;

(2) issue bonds to fund eligible projects; and

(3) encumber its property, pledge its revenues, and enter credit

agreements, as defined by Section 1371.001, to secure its bonds.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.243, eff.

Sept. 1, 2001.

Sec. 2301.036. ELIGIBLE PROJECTS. An authority may:

(1) undertake eligible projects;

(2) adopt and enforce reasonable rules to carry out the

authority's purposes, to secure and maintain safe, efficient, and

normal operation and maintenance of the super collider facility

and its eligible projects, and to regulate privileges on any

land, easement, or property interest adjoining the site of the

super collider facility to prevent activities on the adjoining

land, easement, or property interest that could adversely affect

the safe, efficient, and normal operation and maintenance of the

super collider facility or its eligible projects; and

(3) exercise any power necessary or useful to an eligible

project.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2301.037. EXERCISE OF OTHER POWERS. An authority may:

(1) adopt bylaws and exercise any power consistent with this

chapter and the resolutions, orders, or ordinances creating the

authority; and

(2) perform any act necessary for the full exercise of the

powers vested in the authority and exercise any power, right, or

duty that will permit accomplishment of the purposes of the

authority.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER C. POWERS OF STATE AGENCIES AND PUBLIC ENTITIES

Sec. 2301.061. POWERS OF STATE AGENCIES AND PUBLIC ENTITIES TO

ACT. A public entity or state agency may carry out the purposes

of this chapter without any further authorization.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2301.062. AGREEMENTS. A public entity or state agency may

make agreements with and accept donations, grants, and loans from

any person, including the United States, this state, a department

or agency of this state, a public entity, and a public or private

corporation, including any authority.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

609, Sec. 6, eff. June 15, 2007.

Sec. 2301.063. ACQUISITION OF PROPERTY. A public entity or

state agency may without taking competitive bids, acquire,

convey, grant, loan, pledge, mortgage, grant a security interest

in, or otherwise dispose of any land, easement, road, bridge,

infrastructure improvement, or other property or improvement,

service or cash, or interest in any item described by this

subdivision that will permit or aid in the accomplishment of the

purposes of this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2301.0635. NOTICE OF CERTAIN LEASES TO TAX APPRAISAL

OFFICE. (a) A public entity or state agency that owns real

property or a facility acquired under this chapter shall notify

the tax appraisal office for the county in which the property is

located of any possessory interest in the property, including a

leasehold, that on January 1 is held by another person.

(b) Notice under this section is given by delivering to the tax

appraisal office, not later than May 1, a copy of each instrument

evidencing the conveyance of a possessory interest in the

property.

(c) If after receipt of notice under Subsection (b) the chief

appraiser of the tax appraisal office determines that additional

information relating to the conveyance of the possessory interest

is necessary for the appraisal of that interest for ad valorem

tax purposes, the chief appraiser may request the public entity

or state agency to provide the additional information. If the

chief appraiser requests additional information under this

subsection, the public entity or state agency shall deliver the

requested information to the tax appraisal office, or notify the

chief tax appraisal office that it does not possess the requested

information, before the 30th day after the date of the request.

Added by Acts 1995, 74th Leg., ch. 177, Sec. 1, eff. Aug. 28,

1995.

Sec. 2301.064. USE OF FUNDS. A public entity or state agency

may:

(1) use its funds, including tax revenues, to plan, acquire,

construct, own, operate, maintain, or enhance eligible projects,

including, in the case of a public entity, eligible projects

located outside the jurisdiction or boundaries of the public

entity if the governing body of the public entity determines that

the project will contribute to the development and

diversification of the economy, the elimination of unemployment

or underemployment, or the development or expansion of commerce

within the public entity;

(2) levy taxes to provide for payment of amounts required under

agreements with any person, including the United States, the

state, a department and agency of this state, a public entity,

and a public or private corporation, including any authority;

and

(3) pledge tax revenue to the payment of agreements.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

609, Sec. 6, eff. June 15, 2007.

Sec. 2301.065. ELIGIBLE PROJECTS. (a) A public entity or state

agency may:

(1) participate in or undertake eligible projects; and

(2) adopt and enforce reasonable rules:

(A) to secure and maintain safe, efficient, and normal operation

and maintenance of the super collider facility and its eligible

projects;

(B) in the case of a public entity, to regulate privileges on

any land, easement, or property interest that is located within

the jurisdiction or boundaries of the public entity and that

adjoins the super collider facility site; and

(C) in the case of a public entity, to prevent activities on

adjoining land, easement, or property interest that would

adversely affect the safe, efficient, and normal operation and

maintenance of the super collider facility or its eligible

projects.

(b) A state agency may not exercise any rule-making powers under

Subsection (a).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2301.066. EFFECT ON OTHER LAWS. This subchapter does not

change the power of the state or any state agency to levy,

collect, or set rates of taxes.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2301.067. ENFORCEMENT OF REGULATIONS. (a) A person who

violates a rule adopted under Sections 2301.036 and 2301.065

commits an offense. An offense under this subsection is a Class C

misdemeanor.

(b) Public entities and an authority are encouraged to cooperate

in the adoption and enforcement of rules to achieve a uniformity

of standards applicable to the regulation of privileges and

activities on any land, easement, or property interest adjoining

the super collider facility site.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2301.068. ELECTIONS. (a) A public entity may enter an

agreement payable by taxes or otherwise without authorization

through an election, if the transaction is not a bond or

obligation of a public entity issued for making loans or grants

payable from ad valorem taxes, within the meaning of Article III,

Section 52-a, of the Texas Constitution.

(b) An election required by the Texas Constitution to be held by

the public entity to authorize an agreement proposed to be made

under this chapter shall be held under the applicable law

governing bond elections for the public entity.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER D. BONDS AND OTHER FUNDS

Sec. 2301.091. BONDS. (a) By resolution, an authority may

authorize the issuance, sale, and delivery of bonds for the

accomplishment of its purposes.

(b) Any bonds that are payable from ad valorem taxes levied by a

public entity to pay principal and interest on bonds of an

authority may be issued only after an affirmative vote of the

qualified voters of the public entities that comprise the

authority.

(c) To accomplish the purposes of this chapter, an authority has

the powers granted to industrial development corporations by

Sections 501.054, 501.059, 501.060, 501.064(a), 501.067, 501.074,

501.153(a), 501.154, 501.155, 501.159, 501.201(a), 501.210(b),

501.214, and 501.402, Local Government Code, except the

limitations provided by Section 501.064(c), Local Government

Code, and Sections 501.153(b), 501.208(a), (c), and (e), 501.209,

501.210, and 501.213, Local Government Code, but is otherwise

governed by this chapter.

(d) In issuing bonds, an authority may exercise the powers

granted to the governing body of an issuer relating to the

issuance of obligations under Chapter 1371.

(e) The bonds may not be a debt or pledge of the faith and

credit of the state, the authority, or a public entity, but may

be payable solely from revenues arising under this chapter, from

grants provided by the United States, the state, a department or

agency of this state, public or private entities, or from

agreements with public or private entities.

(f) As determined by the board, an authority may pledge to the

payment of any bond the revenues of all or part of the eligible

projects acquired or undertaken by the authority.

(g) A bond issued by an authority shall contain on its face a

statement of the limitation in Subsections (e) and (f).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.244, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.11, eff. April 1, 2009.

Sec. 2301.092. ISSUANCE OF BONDS. (a) Bonds authorized under

Section 2301.091 may be executed and delivered as a single issue

or as several issues and may be in any denomination and form,

including registered uncertified obligations not represented by

written instruments and commonly known as book-entry obligations,

for which the registration of ownership and transfer shall be

provided by the authority under a system of books and records

maintained by a financial institution domiciled inside or outside

the state and serving as trustee, paying agent, or bond

registrar.

(b) The bonds of an authority must be signed by the presiding

officer or assistant presiding officer of the authority, be

attested by the secretary, and bear the seal of the authority.

The signatures may be printed or lithographed on the bonds if

authorized by the authority, and the seal may be impressed,

lithographed, or printed on the bonds.

(c) The authority may adopt or use for any purpose the signature

of an individual who has been an officer of the authority,

regardless of whether the individual has ceased to be an officer

at the time the bonds are delivered to a purchaser.

(d) The bonds must mature serially or otherwise not to exceed 40

years after their respective dates of issuance and may be sold at

a public or private sale at a price or under terms determined by

the authority to be the most advantageous reasonably obtainable.

(e) The bonds may bear no interest or a rate of interest

determined by the authority or by a contractual agreement

approved by the authority, but may not exceed the maximum net

effective interest rate allowed by Chapter 1204.

(f) The bonds may be subject to redemption before maturity at

times and prices approved by the authority.

(g) The bonds are subject to review and approval by the attorney

general in the same manner and with the same effect as is

provided by Chapter 1371.

(h) The bonds are legal and authorized investments for a bank,

trust company, savings and loan association, insurance company,

fiduciary, trustee, or guardian or a sinking fund of a

municipality, county, school district, or other political

subdivision of this state.

(i) The bonds may be used to secure deposits of public funds of

this state and municipalities, counties, school districts, or

other political subdivisions of this state. The bonds are lawful

and sufficient security for deposits to the extent of the

principal amount of the bonds or their value on the market,

whichever is less, when accompanied by all attached unmatured

coupons.

(j) An authority may issue bonds to refund all or part of its

outstanding bonds, including unpaid interest, in the manner

provided by law.

(k) The bonds, any interest on the bonds, any transaction

relating to the bonds, and any profit made in the sale of the

bonds are exempt from taxation by the state, an agency or

instrumentality of the state, or any political subdivision of the

state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.245, eff.

Sept. 1, 2001.

Sec. 2301.093. USE OF PROCEEDS. (a) The proceeds of bonds

issued under this chapter may be used only to finance eligible

projects, pay professional and consulting fees and related

expenses, and pay the costs of issuance of the bonds.

(b) An authority may set aside from the proceeds of the sale of

bonds amounts for payments into the interest and sinking fund and

reserve fund, and for interest and operating expenses during

construction and development, as specified in the proceedings

authorizing the bonds.

(c) Bond proceeds may be invested, pending their use, in

securities, interest-bearing certificates, and time deposits as

specified in the authorizing proceedings.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2301.094. USE OF FUNDS. The authority may use funds,

including tax revenues or other money received by the authority

from a public entity, to finance eligible projects located

outside the jurisdiction or boundary of the public entity, if the

governing body of the public entity determines that the eligible

projects will contribute to the development and diversification

of the economy, the elimination of unemployment or

underemployment, or the development or expansion of commerce

within the public entity.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 2302. COGENERATION

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE G. ECONOMIC DEVELOPMENT PROGRAMS INVOLVING BOTH STATE

AND LOCAL GOVERNMENTS

CHAPTER 2302. COGENERATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2302.001. DEFINITIONS. In this chapter:

(1) "Cogenerating state agency" means a state agency that has

constructed or operates a state agency cogeneration facility.

(2) "Commission" means the Public Utility Commission of Texas.

(3) "Council" means the State Cogeneration Council.

(4) "Firm power" means power or power-producing capacity that,

under an enforceable obligation, is available to the purchasing

party according to a schedule over a specified term.

(5) "Nonfirm power" means power provided under an arrangement

that does not guarantee that power will be available according to

a schedule but provides instead for delivery of power as it is

available.

(6) "Qualifying facility" means a qualifying small power

production facility or a qualifying cogeneration facility as

defined by Sections 3(17)(C) and 3(18)(B) of the Federal Power

Act (16 U.S.C. Sections 796(17)(C) and 796(18)(B)).

(7) "State agency" means an office, department, commission, or

board of any branch of state government or an institution of

higher education as defined by Section 61.003, Education Code.

(8) "State agency cogeneration facility" means a qualifying

facility constructed or operated by a state agency for the

benefit of a state agency facility that is located adjacent to or

on property contiguous with the site of the qualifying facility.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2302.002. COMPOSITION OF COUNCIL. The council is composed

of:

(1) one representative with knowledge of cogeneration from each

of the following agencies, appointed by and serving at the

pleasure of the agency's presiding officer:

(A) the commission;

(B) the Railroad Commission of Texas; and

(C) the Texas Natural Resource Conservation Commission;

(2) one representative of the office of the attorney general,

appointed by the attorney general;

(3) one representative of the comptroller, appointed by the

comptroller; and

(4) one representative of higher education, appointed by the

governor.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.78, eff. September 1, 2007.

Sec. 2302.003. PRESIDING OFFICER. (a) The council shall elect

one of its members presiding officer at the first council meeting

after the appointment of a new member.

(b) The presiding officer may vote only to break a tie.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2302.004. COMPENSATION. A council member serves without

compensation but is entitled to reimbursement for expenses as

provided by the General Appropriations Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2302.005. COUNCIL EXPENSES. (a) The state agencies

represented on the council shall pay the council's incidental

expenses.

(b) The state agencies represented on the council may spend

money to assist the council in performing its duties.

(c) The council may not require a state agency represented on

the council to spend money without the agency's consent.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2302.006. EXPERTS. (a) The council may contract for the

services of experts to assist in performing its duties.

(b) The expenses of an expert may be paid for by:

(1) the state agencies represented on the council;

(2) general appropriation of the legislature;

(3) a specific appropriation of oil overcharge funds received by

the state; or

(4) other receipt of oil overcharge funds received by the state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2302.007. DUTIES OF COUNCIL. The council shall:

(1) assist, inform, and advise a state agency concerning legal,

technical, economic, and contractual issues related to

cogeneration;

(2) approve or disapprove, solely on economic and technical

grounds, an application for a state agency cogeneration facility;

and

(3) adopt rules and procedures necessary for exercising council

duties.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. COGENERATION

Sec. 2302.021. STATE AGENCY COGENERATION PROJECTS. (a) A state

agency may not construct or operate a state agency cogeneration

facility unless the council has approved the size and design of

the facility.

(b) A state agency cogeneration facility's size and design is

limited to the size and design that is necessary to supply

economically the cogenerating state agency, considering the

optimum balance of annual thermal and electrical energy

requirements and any expansions anticipated in the near future.

(c) This section does not apply to a state agency cogeneration

facility if, before September 1, 1987:

(1) the facility was in operation;

(2) the facility's final engineering design had been completed;

or

(3) construction of the facility had begun.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2302.022. APPLICATION. (a) A state agency shall file with

the council for approval an application prescribed by the council

to construct or operate a state agency cogeneration facility.

(b) The council shall approve or disapprove a state agency's

application to construct or operate a state agency cogeneration

facility within six months of the date the application is filed.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2302.023. JOINT COGENERATION PROJECTS. Subject to this

chapter, two or more state agencies may jointly construct or

operate a state agency cogeneration facility.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2302.024. AUTHORITY TO SELL POWER. (a) After the council

has approved the application to construct or operate a

cogeneration facility, a cogenerating state agency may contract

in the same manner as a qualifying facility for the sale to an

electric utility of firm or nonfirm power produced by the state

agency cogeneration facility that exceeds the agency's power

requirements.

(b) A cogenerating state agency may consult with the council

about the price or other terms of a contract entered under this

section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2302.025. MONEY FROM POWER SALES. (a) A state agency

shall first apply money it collects from the sale of firm or

nonfirm power to retire any outstanding debt and pay operating

expenses that result from constructing and maintaining the state

agency cogeneration facility.

(b) A state agency shall deposit to the credit of the general

revenue fund any money it collects under this chapter that

exceeds the amount needed to service the debt and pay the

operating expenses of the state agency cogeneration facility.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER C. ENFORCEMENT

Sec. 2302.041. COOPERATION WITH COGENERATING STATE AGENCIES. A

political subdivision, municipality, or agency of the state that

operates, maintains, or controls a facility that provides retail

electric utility service:

(1) shall cooperate with a cogenerating state agency that

attempts to sell firm or nonfirm power; and

(2) may not adopt rates, pricing policies, access restrictions,

or other rules inconsistent with the intent of this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2302.042. PETITION FOR ENFORCEMENT. (a) A state agency

may file a petition with the commission to enforce Section

2302.041.

(b) Notwithstanding any other law, if a state agency files a

petition under this section, the commission may determine issues

relating to rates, pricing policies, access restrictions, and

other matters regarding a state agency cogeneration facility as

necessary to enforce Section 2302.041.

(c) The commission retains jurisdiction until the commission by

final order resolves the issues raised in the petition.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2302.043. ORDER OR RULING. (a) A commission order or

ruling entered under this chapter is considered to have been

entered or adopted under the Public Utility Regulatory Act of

1995.

(b) A commission order or ruling entered under this chapter is

enforced under Subtitle I, Title I, Public Utility Regulatory Act

of 1995.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 765, Sec. 2.24, eff.

Sept. 1, 1995.

Sec. 2302.044. JURISDICTION. This chapter does not enlarge or

modify the commission's jurisdiction over a political

subdivision, municipality, or agency of the state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 2303. ENTERPRISE ZONES

GOVERNMENT CODETITLE 10. GENERAL GOVERNMENTSUBTITLE G. ECONOMIC DEVELOPMENT PROGRAMS INVOLVING BOTH STATE AND LOCAL GOVERNMENTSCHAPTER 2303. ENTERPRISE ZONESSUBCHAPTER A. GENERAL PROVISIONSSec. 2303.001. SHORT TITLE. This chapter may be cited as the Texas Enterprise Zone Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2303.002. PURPOSES. The purposes of this chapter are to establish a process that clearly identifies severely distressed areas of the state and provides incentives by state and local government to induce private investment in those areas by removing unnecessary governmental regulatory barriers to economic growth and to provide tax incentives and economic development program benefits.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2303.003. DEFINITIONS. In this chapter:(1) "Bank" means the Texas Economic Development Bank established under Chapter 489.(1-a) "Block group" has the meaning assigned by the Bureau of the Census of the United States Department of Commerce.(1-b) "Day" means the period between 8 a.m. and 5 p.m. of a day other than a Saturday, Sunday, or state or federal holiday.(1-c) "Distressed county" means a county:(A) that has a poverty rate above 15.4 percent;(B) in which at least 25.4 percent of the adult population does not hold a high school diploma or high school equivalency certificate; and(C) that has an unemployment rate that has remained above 4.9 percent during the preceding five years.(2) Repealed by Acts 2003, 78th Leg., ch. 814, Sec. 6.01(6).(3) "Enterprise zone" means an area designated as an enterprise zone under this chapter.(3-a) "Governing body of an enterprise zone" means the governing body of a municipality or county in which an enterprise zone is located.(4) Repealed by Acts 2003, 78th Leg., ch. 814, Sec. 6.01(6).(5) "Nominating body" means the governing body of a municipality or county that nominates a project or activity of a qualified business for designation as an enterprise project.(5-a) "Office" means the Texas Economic Development and Tourism Office within the office of the governor.(6) "Qualified business" means a person certified as a qualified business under Section 2303.402.(6-a) "Qualified business site" means the specific business site of an enterprise project.(7) "Qualified employee" means a person who:(A) works for a qualified business; and(B) performs at least 50 percent of the person's service for the business at the qualified business site.(8) "Qualified hotel project" means a hotel proposed to be constructed by a municipality or a nonprofit municipally sponsored local government corporation created under the Texas Transportation Corporation Act, Chapter 431, Transportation Code, that is within 1,000 feet of a convention center owned by a municipality having a population of 1,500,000 or more, including shops, parking facilities, and any other facilities ancillary to the hotel.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.50, 5.55, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1121, Sec. 1, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 814, Sec. 3.01, 6.01(6), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1243, Sec. 1, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1114, Sec. 1, eff. June 15, 2007.

Sec. 2303.004. JURISDICTION OF MUNICIPALITY. (a) For the purposes of this chapter, territory in the municipal boundaries and in the extraterritorial jurisdiction of a municipality is considered to be in the jurisdiction of the municipality.(b) Notwithstanding Subsection (a), the governing body of a county with a population of 750,000 or more may nominate for designation as an enterprise project a project or activity of a qualified business that is located within the jurisdiction of a municipality located in the county. For purposes of this subsection, a county during any biennium may not use in any one municipality more than three of the maximum number of designations the county is permitted under Section 2303.406(d)(2).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1114, Sec. 2, eff. June 15, 2007.

SUBCHAPTER B. DEPARTMENT POWERS AND DUTIES RELATING TO ZONESSec. 2303.051. GENERAL POWERS AND DUTIES. (a) The bank shall administer and monitor the implementation of this chapter.(a-1) The bank shall compile data identifying the block groups in this state that automatically qualify for designation as enterprise zones under this chapter using the poverty data available from the most recent federal decennial census. The bank shall update the block group information as soon as practicable after the date on which the next federal decennial census is released. The bank shall make the information and updates available in an electronic format on the office's Internet website.(a-2) The bank shall annually compile data identifying the distressed counties in this state that automatically qualify for designation as enterprise zones under this chapter.(b) The bank shall establish criteria and procedures for designating a project or activity of a qualified business as an enterprise project.(c) The office shall adopt rules necessary to carry out the purposes of this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.02, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1243, Sec. 2, eff. September 1, 2005.

Sec. 2303.052. BANK REPORT REGARDING PROGRAM. The bank must include the following information regarding the enterprise zone program in the report required by Section 489.107:(1) an evaluation of the effectiveness of the program;(2) a description of the use of state and local incentives under this chapter and their effect on revenue; and(3) suggestions for legislation with regard to the program.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 1121, Sec. 2, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 814, Sec. 3.02, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1114, Sec. 3, eff. June 15, 2007.

Sec. 2303.053. ASSISTANCE. (a) The bank shall assist:(1) a qualified business in obtaining the benefits of any incentive or inducement program provided by law;(2) a unit of local government in obtaining status as a federal zone designation that furthers the purpose of this chapter;(3) a nominating body in obtaining assistance from another state agency, including training and technical assistance to qualified businesses in an enterprise zone; and(4) a nominating body in developing small business incubators.(b) The bank shall provide to persons desiring to locate and engage in business in an enterprise zone information and appropriate assistance relating to the required legal authorization, including a state license, permit, certificate, approval, registration, or charter, to engage in business in this state.(c) The bank shall publicize existing tax incentives and economic development programs in enterprise zones.(d) On request the bank shall offer to a unit of local government having an enterprise zone within its jurisdiction technical assistance relating to tax abatement and the development of alternative revenue sources.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.02, eff. Sept. 1, 2003.

Sec. 2303.054. COORDINATION WITH OTHER GOVERNMENTAL ENTITIES. (a) In cooperation with the appropriate units of local government and other state agencies, the bank shall coordinate and streamline state business assistance programs and permit or license application procedures for businesses in enterprise zones.(b) The bank shall:(1) work with the responsible state and federal agencies to coordinate enterprise zone programs with other programs carried out in an enterprise zone, including housing, community and economic development, small business, banking, financial assistance, transportation, and employment training programs;(2) work to expedite, to the greatest extent possible, the consideration of applications for those programs by consolidating forms or by other means; and(3) work, when possible, for the consolidation of periodic reports required under those programs into one summary report.(c) The bank shall encourage other state agencies in awarding grants, loans, or services to give priority to businesses in enterprise zones.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.02, eff. Sept. 1, 2003.

SUBCHAPTER C. DESIGNATION OF ENTERPRISE ZONESec. 2303.101. QUALIFICATION FOR ENTERPRISE ZONE DESIGNATION. An area automatically qualifies for designation as an enterprise zone if the area is:(1) a block group, as defined by the most recent federal decennial census available at the time of designation, in which at least 20 percent of the residents of the block group have an income at or below 100 percent of the federal poverty level;(2) an area designated by the federal government as a renewal community, a federal empowerment zone, or a federal enterprise community, including any developable area approved by the federal agency responsible for making that designation; or(3) an area located in a distressed county.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.03, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1243, Sec. 3, eff. September 1, 2005.

Sec. 2303.109. PERIOD OF DESIGNATION. (a) An enterprise zone designation remains in effect indefinitely so long as the area continues to qualify for designation as an enterprise zone under this chapter. If an area described by Section 2303.101(1) no longer qualifies for enterprise zone designation following the release of a subsequent federal decennial census, the area's designation remains in effect until the date on which the bank makes the updated information for that subsequent census available to the public as required by Section 2303.051.(b) Notwithstanding Subsection (a), an area designated by the federal government as a renewal community, a federal empowerment zone, or a federal enterprise community may be designated as an enterprise zone without further qualification for not longer than the period permitted for the respective designation by federal law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 985, Sec. 3, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 814, Sec. 3.04, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1243, Sec. 4, eff. September 1, 2005.

SUBCHAPTER D. ADMINISTRATIONSec. 2303.201. ADMINISTRATION BY GOVERNING BODY. The governing body of an enterprise zone is the governing body of the municipality or county with jurisdiction over the area designated as an enterprise zone.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.06, eff. Sept. 1, 2003.

Sec. 2303.204. LIAISON. A nominating body shall designate a liaison to oversee enterprise projects it has nominated under this chapter and to communicate and negotiate with:(1) the bank or the office;(2) an enterprise project; and(3) other entities in an enterprise zone or affected by an enterprise project, including a qualified business, within the jurisdiction of the nominating governmental entity.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.07, eff. Sept. 1, 2003.

Sec. 2303.205. ANNUAL REPORT. (a) Not later than October 1 of each year, the nominating body of a project or activity designated as an enterprise project shall submit to the bank a report in the form required by the bank.(b) Repealed by Acts 2003, 78th Leg., ch. 814, Sec. 6.01(6).(c) The report must include for the year preceding the date of the report:(1) a list of local incentives for community development available in the jurisdiction of the governmental entity nominating the enterprise project;(2) the use of local incentives described by the nominating body in the ordinance or order nominating the enterprise project and the effect of those incentives on revenue;(3) the number of businesses assisted, located, and retained in the jurisdiction of the governmental entity nominating the enterprise project due to the existence of the enterprise zone program; and(4) a summary of all industrial revenue bonds issued to finance enterprise projects located in the jurisdiction of the governmental entity nominating the enterprise project.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 985, Sec. 4, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 814, Sec. 3.08, 6.01(6), eff. Sept. 1, 2003.

SUBCHAPTER F. QUALIFIED BUSINESSES AND ENTERPRISE PROJECTSSec. 2303.401. DEFINITIONS. In this subchapter:(1) "New permanent job" means a new employment position that:(A) is created by a qualified business as described by Section 2303.402 at the qualified business site not earlier than the 90th day before the date the business's project or activity is designated as an enterprise project under this chapter;(B) will provide or has provided for the duration of the project's designation period at least 1,820 hours of employment a year to a qualified employee; and(C) will exist or has existed at the qualified business site for the longer of:(i) the duration of the project's designation period; or(ii) three years after the date on which a state benefit is received as authorized by this chapter.(2) "Retained job" means a job that:(A) existed with a qualified business on the 91st day before the date the business's project or activity is designated as an enterprise project;(B) has provided and will continue to provide employment to a qualified employee of at least 1,820 hours annually; and(C) will be or has been an employment position for the longer of:(i) the duration of the project's designation period; or(ii) three years after the expiration date of the claim period for receipt of a state benefit authorized by this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.52(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 985, Sec. 6, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1121, Sec. 3, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 814, Sec. 3.09, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1114, Sec. 4, eff. June 15, 2007.

Sec. 2303.402. QUALIFIED BUSINESS. (a) A person is a qualified business if the bank, for the purpose of state benefits under this chapter, or the nominating body of a project or activity of the person under this chapter, for the purpose of local incentives, certifies that:(1) the person is engaged in or has provided substantial commitment to initiate the active conduct of a trade or business in an enterprise zone, and at least 25 percent of the person's new employees in the enterprise zone are:(A) residents of any enterprise zone in this state; or(B) economically disadvantaged individuals; or(2) the person is engaged in or has provided substantial commitment to initiate the active conduct of a trade or business in an area of this state that does not qualify as an enterprise zone, and at least 35 percent of the person's new employees at the qualified business site are:(A) residents of any enterprise zone in this state; or(B) individuals who are economically disadvantaged.(b) Repealed by Acts 2003, 78th Leg., ch. 814, Sec. 6.01(6).(c) For the purposes of this section, an economically disadvantaged individual is an individual who:(1) was unemployed for at least three months before obtaining employment with the qualified business;(2) receives public assistance benefits, including welfare payments or food stamps, based on need and intended to alleviate poverty;(3) is a low-income individual, as defined by Section 101, Workforce Investment Act of 1998 (29 U.S.C. Section 2801(25));(4) is an individual with a disability, as defined by 29 U.S.C. Section 705(20)(A);(5) is an inmate, as defined by Section 498.001;(6) is entering the workplace after being confined in a facility operated by or under contract with the Texas Department of Criminal Justice for the imprisonment of individuals convicted of felonies other than state jail felonies;(7) has been released by the Texas Youth Commission and is on parole, if state law provides for such a person to be on parole;(8) meets the current low income or moderate income limits developed under Section 8, United States Housing Act of 1937 (42 U.S.C. Section 1437f et seq.); or(9) was under the permanent managing conservatorship of the Department of Family and Protective Services on the day preceding the individual's 18th birthday.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Renumbered from Government Code Sec. 2303.401 and amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.52(a) and Acts 1995, 74th Leg., ch. 985, Sec. 6, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 814, Sec. 3.10, 6.01(6), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1114, Sec. 5, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.089, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1116, Sec. 2, eff. September 1, 2009.

Sec. 2303.403. PROHIBITION ON QUALIFIED BUSINESS CERTIFICATION; LIMIT ON ENTERPRISE PROJECT DESIGNATIONS. If the bank determines that the governing body eligible to nominate an enterprise project is not complying with this chapter, the bank shall prohibit the certification of a qualified business until the bank determines that the governing body is complying with this chapter. The bank may not designate more than 105 enterprise projects during any biennium. Any designations remaining at the end of a biennium may be carried forward to the next biennium.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Renumbered from Government Code Sec. 2303.402 by Acts 1995, 74th Leg., ch. 76, Sec. 5.52(a), eff. Sept. 1, 1995, and Acts 1995, 74th Leg., ch. 985, Sec. 6, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 813, Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 814, Sec. 3.11, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1114, Sec. 6, eff. June 15, 2007.

Sec. 2303.404. REQUEST FOR APPLICATION FOR ENTERPRISE PROJECT DESIGNATION. (a) A qualified business may request that the governing body of a municipality or county in which the qualified business is located apply to the bank for designation of a project or activity of the business as an enterprise project.(b) The enterprise project designation must be for:(1) an expansion or relocation from out-of-state, an expansion, renovation, or new construction, or other property to be undertaken by a qualified business; and(2) a predetermined designation period approved by the bank, with beginning and ending dates for each proposed project or activity.(c) The designation period for an enterprise project may not be for less than one year or more than five years from the date on which the designation is made.(d) If an enterprise project designation is for a franchise or subsidiary, separate books and records must be maintained for the business activity conducted at the qualified business site.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.52(a), eff. Sept. 1, 1995, and Acts 1995, 74th Leg., ch. 985, Sec. 6, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.11, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1114, Sec. 7, eff. June 15, 2007.

Sec. 2303.405. APPLICATION FOR ENTERPRISE PROJECT DESIGNATION. (a) If the governing body approves a request made under Section 2303.404, the governing body may apply to the bank for the designation of the project or activity of a qualified business as an enterprise project only after it submits to the bank the order or ordinance and other information that complies with the requirements of Sections 2303.4051 and 2303.4052.(b) An application must contain an economic analysis of the plans of the qualified business for expansion, revitalization, or other activity with regard to the enterprise project, including:(1) the number of employment positions in existence at the qualified business site on the 91st day before the application deadline;(1-a) the number of new permanent jobs the enterprise project commits to create during the designation period presented in the form of a tabular listing of:(A) the classification titles of those jobs; and(B) the number of jobs and salary range for each classification title;(2) the number of permanent jobs the enterprise project commits to retain during the designation period presented in the form of a tabular listing of:(A) the classification titles of the retained jobs; and(B) the number of retained jobs and salary range for each classification title;(3) the amount of investment to be made by the enterprise project;(4) a complete description of the projected schedule for completion of the specific activity described by Section 2303.404(b) to be undertaken by the enterprise project;(5) other information the bank requires;(6) a description of the local effort made by the nominating body, the qualified business, and other affected entities to develop and revitalize the jurisdiction of the governmental entity nominating the project or activity; and(7) if the nominating body is applying for a double or triple jumbo enterprise project, as defined by Section 2303.407, an indication of which level of designation is being sought.(c) For the purposes of this section, local effort to develop and revitalize a municipality or county is:(1) the willingness of public entities in the municipality or county to provide services, incentives, and regulatory relief authorized by this chapter and to negotiate with the qualified business for which application is made and with other local groups or businesses to achieve the public purposes of this chapter; and(2) the effort of the qualified business and other affected entities to cooperate in achieving those public purposes.(d) Factors to be considered in evaluating the local effort of a public entity include:(1) tax abatement, deferral, refunds, or other tax incentives;(2) regulatory relief, including:(A) zoning changes or variances;(B) exemptions from unnecessary building code requirements, impact fees, or inspection fees; and(C) streamlined permitting;(3) enhanced municipal services, including:(A) improved police and fire protection;(B) institution of community crime prevention programs; and(C) special public transportation routes or reduced fares;(4) improvements in community facilities, including:(A) capital improvements in water and sewer facilities;(B) road repair; and(C) creation or improvement of parks;(5) improvements to housing, including:(A) low-interest loans for housing rehabilitation, improvement, or new construction; and(B) transfer of abandoned housing to individuals or community groups;(6) business and industrial development services, including:(A) low-interest loans for business;(B) use of surplus school buildings or other underutilized publicly owned facilities as small business incubators;(C) provision of publicly owned land for development purposes, including residential, commercial, or industrial development;(D) creation of special one-stop permitting and problem resolution centers or ombudsmen; and(E) promotion and marketing services; and(7) job training and employment services, including:(A) retraining programs;(B) literacy and employment skills programs;(C) vocational education; and(D) customized job training.(e) Factors to be considered in evaluating the local effort of a private entity include:(1) the willingness to negotiate or cooperate in the achievement of the purposes of this chapter;(2) commitments to hire underskilled, inexperienced, disadvantaged, or displaced workers who reside in the enterprise zone;(3) commitments to hire minority workers and to contract with minority-owned businesses;(4) provision of technical and vocational job training for enterprise zone residents or economically disadvantaged employees;(5) provision of child care for employees;(6) commitments to implement and contribute to a tutoring or mentoring program for area students;(7) prevention or reduction of juvenile crime activity; and(8) the willingness to make contributions to the well-being of the community, such as job training, or the donation of land for parks or other public purposes.(f) A nominating body may submit an application for a project or activity that during the application process loses its eligibility for designation as an enterprise project solely because the project or activity is no longer located in an enterprise zone as described by Section 2303.101(1) if the bank receives the application not later than the 30th day after the date on which the bank makes the updated block group data used to make the eligibility determination available as required by Section 2303.051.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.52(a), eff. Sept. 1, 1995, and Acts 1995, 74th Leg., ch. 985, Sec. 6, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.12, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1243, Sec. 5, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1114, Sec. 8, eff. June 15, 2007.

Sec. 2303.4051. ORDINANCE OR ORDER FOR IDENTIFICATION OF LOCAL INCENTIVES. (a) In this section, "local incentive" means each tax incentive, grant, other financial incentive or benefit, or program to be provided by the governing body to qualified businesses participating in the enterprise zone program and any other local incentive listed in Section 2303.511.(b) Before nominating the project or activity of a qualified business for designation as an enterprise project, the governing body of the municipality or county in which the business is located, by ordinance or order, as appropriate, must identify and summarize briefly any local incentives available.(c) The ordinance or order must:(1) state whether the project or activity to be nominated as an enterprise project is located in an area designated as an enterprise zone under this chapter;(2) summarize briefly the local incentives, including tax incentives, that, at the election of the governing body, are or will be made available to the nominated project or activity of the qualified business; and(3) nominate a project or activity as an enterprise project.(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1114, Sec. 21(1), eff. June 15, 2007.(e) An ordinance or order adopted under this section is not valid unless the nominating body holds a public hearing before adopting the ordinance or order. Notice of the hearing must be published in a newspaper having general circulation in the municipality not later than the seventh calendar day before the date of the hearing. The notice must contain:(1) the date, time, and location of the hearing;(2) the provisions for any tax or other incentives applicable to the enterprise zone program;(3) the name of the qualified business whose project or activity is being nominated for enterprise project designation; and(4) the location of the qualified business site.(f) If the nominating body has previously nominated a project or activity for designation as an enterprise project, the nominating body, instead of issuing a new ordinance or order under this section for a nominated project or activity, may by resolution make a reference to a previously issued ordinance or order that met the requirements of this section if:(1) the resolution nominates the project or activity for designation as an enterprise project and states:(A) whether the nominated project or activity is located in an area designated as an enterprise zone;(B) the level of enterprise project designation being sought; and(C) the ending date of the project's designation period;(2) the local incentives described in the previously issued ordinance or order are the same on the date the resolution is issued; and(3) the local incentives to be made available to the nominated project or activity are the same as those made available to the project or activity that are the subject of the previously issued ordinance or order.(g) This section does not prohibit a municipality or county from extending additional incentives, including tax incentives, for qualified businesses in an enterprise zone by a separate order or ordinance.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 3.13, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1114, Sec. 9, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1114, Sec. 21(1), eff. June 15, 2007.

Sec. 2303.4052. REQUIRED INFORMATION FROM NOMINATING BODY. Before nominating the project or activity of a qualified business for designation as an enterprise project, the nominating body must submit to the bank:(1) a certified copy of the ordinance or order, as appropriate, or reference to an ordinance or order as required by Section 2303.4051;(2) a transcript of all public hearings conducted with respect to local incentives available to qualified businesses within the jurisdiction of the governmental entity nominating the project or activity, regardless of whether those businesses are located in an enterprise zone;(3) the name, title, address, telephone number, and electronic mail address of the nominating body's liaison designated under Section 2303.204;(4) if the business is seeking job retention benefits, documentation showing the number of employment positions at the qualified business site; and(5) any additional information the bank may require.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 3.13, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1114, Sec. 10, eff. June 15, 2007.

Sec. 2303.406. ENTERPRISE PROJECT DESIGNATION. (a) The bank may designate a project or activity of a business as an enterprise project only if the bank receives all of the information required by Section 2303.4052 and determines that:(1) the business is a qualified business under Section 2303.402 that is located in or has made a substantial commitment to locate in an enterprise zone or at a qualified business site;(2) the nominating body making the application has demonstrated that a high level of cooperation exists among public, private, and neighborhood entities within the jurisdiction of the governmental entity nominating the project or activity;(3) the designation will contribute significantly to the achievement of the plans of the nominating body making the application for development and revitalization of the area in which the enterprise project will be located; and(4) if the business is seeking job retention benefits, the business has clearly demonstrated that:(A) the permanent employees of the business will be permanently laid off;(B) the business will close down permanently;(C) the business will relocate out-of-state;(D) the business is able to employ individuals in accordance with Section 2303.402; or(E) the business facility has been legitimately destroyed or substantially impaired because of fire, flood, tornado, hurricane, or any other natural disaster and that at least 60 percent of the capital investment is being spent to repair damages resulting from the disaster.(b) This subsection does not apply to a qualified business located in a federally designated zone, as described by Section 2303.101(2), which will receive priority designation in allocating the number of enterprise projects allowed statewide per biennium as provided by Section 2303.403. The bank shall designate qualified businesses as enterprise projects on a competitive basis. The bank shall make its designation decisions using a weighted scale in which:(1) 40 percent of the evaluation depends on the economic distress of the block group or distressed county in which a proposed enterprise project is located;(2) 25 percent of the evaluation depends on the local effort to achieve development and revitalization of the block group or distressed county in which a proposed enterprise project is located; and(3) 35 percent of the evaluation depends on the evaluation criteria as determined by the bank, which must include:(A) with respect to a proposed enterprise project located in a block group, the level of cooperation and support the project applicant commits to the revitalization goals of all of the enterprise zone block groups within the jurisdiction of the nominating governmental entity;(B) with respect to a proposed enterprise project located in a distressed county, the level of cooperation and support the project applicant commits to the revitalization of the distressed county; and(C) the type and wage level of the jobs to be created or retained by the business.(c) The bank may remove an enterprise project designation if it determines that the business is not complying with a requirement for its designation.(d) The maximum number of enterprise projects that the bank may designate for each nominating body during any biennium is:(1) six, if the nominating body is the governing body of a municipality or county with a population of less than 250,000; or(2) nine, if the nominating body is the governing body of a municipality or county with a population of 250,000 or more.(e) The office may, during any biennium, designate multiple concurrent enterprise projects to a qualified business located at a qualified business site.(f) An approved designation as a double jumbo enterprise project, as defined by Section 2303.407, counts as two project designations against both the nominating body for purposes of Subsection (d) and the number of enterprise project designations allowed statewide per biennium under Section 2303.403. An approved designation as a triple jumbo enterprise project, as defined by Section 2303.407, counts as three project designations against both the nominating body for purposes of Subsection (d) and the number of enterprise project designations allowed statewide per biennium under Section 2303.403.(g) The bank may lower the designation level of a proposed project or activity nominated for enterprise project designation:(1) if there are fewer designations available than applications received; or(2) to further the economic interests of the state.(h) A state benefit may not be obtained under this chapter or Chapter 151, Tax Code, for jobs moved from one jurisdiction in this state to another jurisdiction in this state.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.52(a), eff. Sept. 1, 1995, and Acts 1995, 74th Leg., ch. 985, Sec. 6, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1121, Sec. 4, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 813, Sec. 2, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 209, Sec. 92, eff. Oct. 1, 2003; Acts 2003, 78th Leg., ch. 814, Sec. 3.14, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1243, Sec. 6, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1114, Sec. 11, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1114, Sec. 12, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1114, Sec. 21(2), eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 256, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 256, Sec. 2, eff. September 1, 2009.

Sec. 2303.407. ALLOCATION OF JOBS ELIGIBLE FOR TAX REFUND. (a) The bank shall allocate to an enterprise project the maximum number of new permanent jobs or retained jobs eligible based on the amount of capital investment made in the project, the project's designation level, and the refund per job with a maximum refund to be included in a computation of a tax refund for the project.(b) A capital investment in a project of:(1) $40,000 to $399,999 will result in a refund of up to $2,500 per job with a maximum refund of $25,000 for the creation or retention of 10 jobs;(2) $400,000 to $999,999 will result in a refund of up to $2,500 per job with a maximum refund of $62,500 for the creation or retention of 25 jobs;(3) $1,000,000 to $4,999,999 will result in a refund of up to $2,500 per job with a maximum refund of $312,500 for the creation or retention of 125 jobs;(4) $5,000,000 to $149,999,999 will result in a refund of up to $2,500 per job with a maximum refund of $1,250,000 for the creation or retention of 500 jobs;(5) $150,000,000 to $249,999,999 will result in a refund of up to $5,000 per job with a maximum refund of $2,500,000 for the creation or retention of 500 jobs if the bank designates the project as a double jumbo enterprise project; or(6) $250,000,000 or more will result in a refund of up to $7,500 per job with a maximum refund of $3,750,000 for the creation or retention of at least 500 jobs if the bank designates the project as a triple jumbo enterprise project.(c) An enterprise project for which a commitment for a capital investment in the range amount and the creation or retention of the number of jobs specified by Subsection (b)(5) is made is considered a double jumbo enterprise project if the project is so designated by the bank.(d) An enterprise project for which a commitment for a capital investment in the range amount and the creation or retention of the number of jobs specified by Subsection (b)(6) is made is considered a triple jumbo enterprise project if the project is so designated by the bank.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.52(a), eff. Sept. 1, 1995, and Acts 1995, 74th Leg., ch. 985, Sec. 6, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1134, Sec. 1.01, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1134, Sec. 2.01, eff. Sept. 1, 2005; Acts 2003, 78th Leg., ch. 814, Sec. 3.16, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1114, Sec. 13, eff. June 15, 2007.

Sec. 2303.4071. MAXIMUM TAX REFUND. (a) In this section, "double jumbo enterprise project" and "triple jumbo enterprise project" have the meanings assigned by Section 2303.407.(b) An enterprise project is eligible for a maximum refund of $250,000 in each state fiscal year.(c) A double jumbo enterprise project is eligible for a maximum refund of $500,000 in each state fiscal year.(d) A triple jumbo enterprise project is eligible for a maximum refund of $750,000 in each state fiscal year.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 3.17, eff. Sept. 1, 2003.

Sec. 2303.4072. ENTERPRISE PROJECT CLAIM FOR STATE BENEFIT. A person must make a claim to the comptroller for a state benefit as prescribed under this chapter and Chapter 151, Tax Code, not later than 18 months after the date on which the term of the enterprise project designation expires as provided by Section 2303.404.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 3.17, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1114, Sec. 14, eff. June 15, 2007.

Sec. 2303.408. DURATION OF CERTAIN DESIGNATIONS. The bank's designation of the project or activity of a qualified business as an enterprise project is effective until the period approved by the bank under Section 2303.404 regardless of whether the enterprise zone in which the project is located, if any, fails to qualify as an enterprise zone before the expiration of the project.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.52(a), eff. Sept. 1, 1995, and Acts 1995, 74th Leg., ch. 985, Sec. 6, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.18, eff. Sept. 1, 2003.

SUBCHAPTER G. ENTERPRISE ZONE BENEFITSSec. 2303.501. EXEMPTIONS FROM STATE REGULATION; SUSPENSION OF LOCAL REGULATION. (a) A state agency may exempt from its regulation a qualified business, qualified employee, or qualified property in an enterprise zone if the exemption is consistent with:(1) the purposes of this chapter; and(2) the protection and promotion of the general health and welfare.(b) A local government may suspend local regulation, including an ordinance, rule, or standard, relating to zoning, licensing, or building codes in an enterprise zone.(c) An exemption from or suspension of regulation under this section must be adopted in the same manner that the regulation was adopted.(d) The authorization provided by Subsection (a) or (b) does not apply to regulation:(1) that relates to:(A) civil rights;(B) equal employment;(C) equal opportunity;(D) fair housing rights; or(E) preservation of historical sites or historical artifacts;(2) the relaxation of which is likely to harm the public safety or public health, including environmental health; or(3) that is specifically imposed by law.(e) For the purposes of this section, property is classified as qualified property if the property is:(1) tangible personal property located in the enterprise zone that was:(A) acquired by a taxpayer not earlier than the 90th day before the date on which the area was designated as an enterprise zone; and(B) used predominantly by the taxpayer in the active conduct of a trade or business;(2) real property located in the enterprise zone that was:(A) acquired by a taxpayer not earlier than the 90th day before the date on which the area was designated as an enterprise zone and was used predominantly by the taxpayer in the active conduct of a trade or business; or(B) the principal residence of the taxpayer on the date of the sale or exchange; or(3) an interest in an entity that was certified as a qualified business under Section 2303.402 for the entity's most recent tax year ending before the date of the sale or exchange.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.56, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 814, Sec. 3.19, eff. Sept. 1, 2003.

Sec. 2303.502. REVIEW OF STATE AGENCY RULES; REPORT. (a) A state agency rule adopted after September 1, 1987, may provide, when applicable, encouragements and incentives to increase:(1) the renovation, improvement, or new construction of housing in enterprise zones; and(2) the economic viability and profitability of business and commerce in enterprise zones.(b) Annually each state agency shall:(1) review the rules it administers that:(A) may adversely affect:(i) the renovation, improvement, or new construction of housing in enterprise zones; or(ii) the economic viability and profitability of business and commerce in enterprise zones; or(B) may otherwise affect the implementation of this chapter; and(2) report the results of the review to the bank.(c) The bank shall disseminate the reports to the governing bodies of the entities that nominated the enterprise projects and others as necessary to advance the purposes of this chapter.(d) To contribute to the implementation of this chapter, an agency may waive, modify, provide exemptions to, or otherwise minimize the adverse effects of the rules it administers on the renovation, improvement, or new construction of housing in enterprise zones or on the economic viability and profitability of business and commerce in enterprise zones.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.20, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1114, Sec. 15, eff. June 15, 2007.

Sec. 2303.503. STATE PREFERENCES. (a) A state agency shall give preference to the governing body of an enterprise zone or a qualified business or qualified employee located in an enterprise zone over other eligible applicants for grants or loans that are administered by the state agency if:(1) at least 50 percent of the grant or loan will be spent for the direct benefit of the enterprise zone; and(2) the purpose of the grant or loan is to:(A) promote economic development in the community; or(B) construct, improve, extend, repair, or maintain public facilities in the community.(b) The comptroller may and is encouraged to deposit state money in financial institutions located or doing business in enterprise zones.(c) A state agency may and is encouraged to contract with businesses located in enterprise zones.(d) The office may give preference to enterprise zones in granting economic development money or other benefits.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.71, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 814, Sec. 3.21, eff. Sept. 1, 2003.

Sec. 2303.504. STATE TAX REFUNDS AND CREDITS; REPORT. (a) Subject to Section 2303.516, an enterprise project is entitled to:(1) a refund of state taxes under Section 151.429, Tax Code; and(2) a franchise tax credit under Subchapter Q-1, Chapter 171, Tax Code.(b) At the time of receipt of any tax benefit available as a result of participating in the enterprise zone program, including a state sales and use tax refund or franchise tax credit, three percent of the amount of the tax benefit shall be transferred to the Texas economic development bank fund under Subchapter B, Chapter 489, to defray the cost of administering this chapter.(c) Not later than the 60th day after the last day of each fiscal year, the comptroller shall report to the bank the statewide total of actual jobs created, actual jobs retained, and the tax refunds and credits made under this section during that fiscal year.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1134, Sec. 1.02, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1134, Sec. 2.02, eff. Sept. 1, 2005; Acts 2003, 78th Leg., ch. 814, Sec. 3.23, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1114, Sec. 16(a), eff. January 1, 2008.

Sec. 2303.505. LOCAL SALES AND USE TAX REFUNDS. (a) To encourage the development of areas designated as enterprise zones, the governing body of a municipality through a program may refund its local sales and use taxes paid by a qualified business on all taxable items purchased for use at the qualified business site related to the project or activity.(b) To promote the public health, safety, or welfare, the governing body of a municipality or county through a program may refund its local sales and use taxes paid by a qualified business or qualified employee.(c) The governing body of a municipality or county that is the governing body of an enterprise zone may provide for the partial or total refund of its local sales and use taxes paid by a person making a taxable purchase, lease, or rental for development or revitalization in the zone.(d) A person entitled to a refund of local sales and use taxes under this section shall pay the entire amount of state and local sales and use taxes at the time the taxes would be due if an agreement for the refund did not exist.(e) An agreement to refund local sales and use taxes under this section must:(1) be written;(2) contain an expiration date; and(3) require that the person entitled to the refund provide to the municipality or county making the refund the documentation necessary to support a refund claim.(f) The municipality or county shall make the refund directly to the person entitled to the refund in the manner provided by the agreement.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 985, Sec. 7, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1114, Sec. 17, eff. June 15, 2007.

Sec. 2303.5055. REFUND, REBATE, OR PAYMENT OF TAX PROCEEDS TO QUALIFIED HOTEL PROJECT. (a) For a period that may not exceed 10 years, a governmental body, including a municipality, county, or political subdivision, may agree to rebate, refund, or pay eligible taxable proceeds to the owner of a qualified hotel project at which the eligible taxable proceeds were generated.(b) A municipality with a population of 1,500,000 or more may agree to guarantee from hotel occupancy taxes the bonds or other obligations of a municipally sponsored local government corporation created under the Texas Transportation Corporation Act (Article 1528l, Vernon's Texas Civil Statutes) that were issued or incurred to pay the cost of construction, remodeling, or rehabilitation of a qualified hotel project.(c) An agreement under this section must be in writing, contain an expiration date, and require the beneficiary to provide documentation necessary to support a claim.(d) A governmental body that makes an agreement under this section shall make the rebate, refund, or payment directly to the beneficiary.(e) In this section, "eligible taxable proceeds" means taxable proceeds generated, paid, or collected by a qualified hotel project or a business at a qualified hotel project, including hotel occupancy taxes, ad valorem taxes, sales and use taxes, and mixed beverage taxes.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.53(a), eff. Sept. 1, 1995.

Sec. 2303.506. REDUCTION OR ELIMINATION OF LOCAL FEES OR TAXES. (a) To promote the public health, safety, or welfare, the governing body of a municipality or county through a program may reduce or eliminate fees or taxes that it imposes on a qualified business or qualified employee.(b) This section does not apply to sales and use taxes or property taxes.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2303.507. TAX INCREMENT FINANCING AND ABATEMENT; LIMITATIONS ON APPRAISED VALUE. Designation of an area as an enterprise zone is also designation of the area as a reinvestment zone for:(1) tax increment financing under Chapter 311, Tax Code;(2) tax abatement under Chapter 312, Tax Code; and(3) limitations on appraised value under Chapter 313, Tax Code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1505, Sec. 11, eff. Jan. 1, 2002.

Sec. 2303.509. DEVELOPMENT BONDS. To finance a project in an enterprise zone, bonds may be issued under:(1) Chapter 1433; or(2) the Development Corporation Act (Subtitle C1, Title 12, Local Government Code).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.246, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.12, eff. April 1, 2009.

Sec. 2303.510. INDUSTRIAL DEVELOPMENT CORPORATION. (a) The governing body of a municipality that is the governing body of an enterprise zone may create, in accordance with the Development Corporation Act (Subtitle C1, Title 12, Local Government Code), an industrial development corporation for use by the enterprise zone.(b) A corporation created under this section has the powers and is subject to the limitations of a corporation created under the Development Corporation Act (Subtitle C1, Title 12, Local Government Code). To the extent of a conflict between this section and that subtitle, that subtitle prevails.(c) The articles of incorporation of a corporation created under this section must state that the corporation is governed by this section.(d) The governing body of the municipality that creates an industrial development corporation shall appoint the board of directors of the corporation.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.13, eff. April 1, 2009.

Sec. 2303.511. OTHER LOCAL INCENTIVES. (a) The governing body of a municipality or county that is the governing body of an enterprise zone may:(1) defer compliance in the zone with the subdivision and development ordinances or rules, other than those relating to streets and roads or sewer or water services, of the municipality or county, as appropriate;(2) give priority to the zone for the receipt of:(A) community development block grant money;(B) industrial revenue bonds; or(C) funds received under the federal Job Training Partnership Act (29 U.S.C. Section 1501 et seq.);(3) adopt and implement a plan for police protection in the zone;(4) amend the zoning ordinances of the municipality or county, as appropriate, to promote economic development in the zone;(5) establish permitting preferences for businesses in the zone;(6) establish simplified, accelerated, or other special permit procedures for businesses in the zone;(7) waive development fees for projects in the zone;(8) create a local enterprise zone fund for funding bonds or other programs or activities to develop or revitalize the zone;(9) for qualified businesses in the zone, reduce rates charged by:(A) a utility owned by the municipality or county, as appropriate; or(B) a cooperative corporation or utility owned by private investors, subject to the requirements of Subsection (b);(10) in issuing housing finance bonds, give priority to persons or projects in the zone;(11) in providing services, give priority to local economic development, educational, job training, or transportation programs that benefit the zone; or(12) sell real property owned by the municipality or county, as appropriate, and located in the enterprise zone in accordance with Section 2303.513.(b) A reduction in utility rates under Subsection (a)(9)(B) is subject to the agreement of the affected utility and the approval of the appropriate regulatory authority. The rates may be reduced up to but not more than five percent below the lowest rate authorized for a person described by Subsection (a)(9)(B). A qualified enterprise project or the governing body of the enterprise zone may petition the appropriate utility and the appropriate regulatory authority to receive a reduced rate under this section, and the regulatory authority may order that rates be reduced. In making its determination under this section, the regulatory authority shall consider revitalization goals for the enterprise zone. In setting the rates of the utility the appropriate regulatory authority shall allow the utility to recover the amount of the reduction.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 985, Sec. 8, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1121, Sec. 5, eff. Sept. 1, 1999.

Sec. 2303.513. DISPOSITION OF PUBLIC PROPERTY IN ENTERPRISE ZONE. (a) After an area is designated as an enterprise zone, the state, a municipality, or a county that owns a surplus building or vacant land in the zone may dispose of the building or land by:(1) selling the building or land at a public auction; or(2) establishing an urban homestead program described by Subsection (c).(b) A municipality or county may sell a surplus building or vacant land in the enterprise zone at less than fair market value if the governing body of the municipality or county by ordinance or order, as appropriate, adopts criteria that specify the conditions and circumstances under which the sale may occur and the public purpose to be achieved by the sale. The building or land may be sold to a buyer who is not the highest bidder if the criteria and public purpose specified in the ordinance or order are satisfied. A copy of the ordinance or order must be filed with the bank not later than the day on which the sale occurs.(c) An urban homestead program must provide that:(1) the state, municipality, or county is to sell to an individual a residence or part of a residence that it owns for an amount not to exceed $100;(2) as a condition of the sale, the individual must agree to live in the residence for at least seven years and to renovate or remodel the residence to meet the level of maintenance stated in an agreement between the individual and the governmental entity; and(3) after the individual satisfies the seven-year residency and property improvement requirements of the agreement, the governmental entity shall assign the residence to the individual.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.24, eff. Sept. 1, 2003.

Sec. 2303.514. WAIVER OF PERFORMANCE BOND. A subcontractor is not required to execute a performance bond under Chapter 2253 if:(1) the construction, alteration, repair, or other public work to be performed under the contract is entirely in an enterprise zone; and(2) the amount of the contract does not exceed $200,000.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 985, Sec. 9, eff. Sept. 1, 1995.

Sec. 2303.515. LIABILITY OF CONTRACTOR OR ARCHITECT. A contractor or architect who constructs or rehabilitates a building in an enterprise zone is liable for any structural defect in the building only for the period ending on the 10th anniversary of the date on which beneficial occupancy of the building begins after the construction or rehabilitation, notwithstanding a statute of limitations to the contrary.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2303.516. MONITORING QUALIFIED BUSINESS OR ENTERPRISE PROJECT COMMITMENTS. (a) The comptroller may monitor a qualified business or enterprise project to determine whether and to what extent the business or project has followed through on any commitments made by it or on its behalf under this chapter.(b) The comptroller may determine that the business or project is not entitled to a refund or credit of state taxes under Section 2303.504 if the comptroller finds that:(1) the business or project is not willing to cooperate with the comptroller in providing the comptroller with the information the comptroller needs to determine the state benefits; or(2) the business or project has substantially failed to follow through on any commitments made by it or on its behalf under this chapter.(c) A qualified business may obtain a state benefit, earned through a specific enterprise project designation, on completion of an audit performed by the comptroller that will certify hiring commitments and eligible purchases made by or on behalf of a qualified business under this chapter.

Added by Acts 2001, 77th Leg., ch. 1134, Sec. 1.03, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.25, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1114, Sec. 18, eff. June 15, 2007.

Sec. 2303.517. REPORT. (a) Before obtaining a state benefit, the qualified business must submit to the comptroller a certified report of the actual number of jobs created or retained and the capital investment made at or committed to the qualified business site.(b) Not later than the 30th day after the date the comptroller completes an enterprise project's close-out, the comptroller shall submit to the bank a report stating the actual amount of capital investment made and the actual number of jobs created or retained as a result of the enterprise project designation.

Added by Acts 2003, 78th Leg., ch. 814, Sec. 3.26, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1114, Sec. 19, eff. June 15, 2007.



CHAPTER 2304. HOUSING REHABILITATION

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE G. ECONOMIC DEVELOPMENT PROGRAMS INVOLVING BOTH STATE

AND LOCAL GOVERNMENTS

CHAPTER 2304. HOUSING REHABILITATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2304.001. SHORT TITLE. This chapter may be cited as the

Texas Housing Rehabilitation Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.002. PURPOSES. (a) The purposes of this chapter are

to provide a means by which the deterioration of housing and the

decline of residential areas throughout the state can be arrested

and prevented.

(b) The purposes of this chapter are public purposes for which

money may be borrowed, loaned, and spent.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.003. DEFINITIONS. In this chapter:

(1) "Borrower" means a household whose application for a housing

rehabilitation loan is approved under this chapter by a local

government.

(2) "Department" means the Texas Department of Housing and

Community Affairs.

(3) "Fund" means the Texas housing rehabilitation loan fund.

(4) "Household" means one or more persons owning housing.

(5) "Housing" means a structure that is on a permanent

foundation and that consists of one to four family units used

only for residential purposes.

(6) "Housing rehabilitation" means the repair, renovation, or

other improvement of housing to make the housing decent, safe,

sanitary, and more habitable.

(7) "Housing rehabilitation loan" means a loan made under this

chapter.

(8) "Local agency" means a:

(A) nonprofit organization whose principal purpose is to improve

housing conditions; or

(B) local housing authority, urban renewal agency, or other

public entity.

(9) "Local government" means a county or municipality.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.004. GENERAL POWERS OF DEPARTMENT. (a) The

department has the powers necessary or appropriate to carry out

the purposes of this chapter.

(b) The department may:

(1) make an agreement with any other person in carrying out its

powers or duties under this chapter;

(2) spend funds appropriated to it by the legislature to pay for

staff, travel expenses, supplies or equipment, or contracts for

services necessary to carry out its powers or duties under this

chapter; or

(3) seek and accept funds from any source.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.005. AUTHORITY OF DEPARTMENT TO ADOPT MINIMUM HOUSING

CODE STANDARDS. The department shall adopt the minimum housing,

building, fire, and related code standards that apply in

designated areas for which a housing rehabilitation plan is

approved by the department and for which local government

standards are not in effect.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.006. LIMITATION ON CONSTRUCTION OF HOUSING OR

ACQUISITION OF PROPERTY BY DEPARTMENT. (a) The department may

not construct housing.

(b) The department may not acquire housing except to enforce a

lien under Subchapter D.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.007. PROHIBITION ON BORROWING, INCURRING OBLIGATIONS,

OR PLEDGING CREDIT. The department may not borrow money, incur

monetary obligations, or pledge in any manner the credit or

taxing power of the state or a political subdivision of the

state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.008. ALLOCATION OF AVAILABLE LOAN FUNDS. If the

amount of housing rehabilitation loans anticipated to be made in

a fiscal year exceeds the estimated available funds for that

year, the department shall allocate the estimated available funds

for that year among the local governments that have filed housing

rehabilitation area plans with the department. In allocating the

available funds, the department shall take into account the

probable amount of housing rehabilitation loans to be made by

each local government.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.009. RELATIONSHIP OF DEPARTMENT AND LOCAL GOVERNMENTS.

(a) The department shall adopt standards and procedures for the

administration of this chapter by a local government or local

agency.

(b) The department may provide technical assistance to a local

government.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.010. DESIGNATION OF LOCAL AGENCY BY LOCAL GOVERNMENT.

The governing body of a local government may designate one or

more local agencies to exercise a power or duty of the local

government under this chapter. The governing body may withdraw

the delegated power or duty at any time.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.011. EDUCATION PROGRAM CONDUCTED BY LOCAL GOVERNMENT.

A local government engaged in housing rehabilitation under this

chapter shall conduct a general education program to inform

residents in designated areas of methods for maintaining their

housing and of the availability of housing rehabilitation loans.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. HOUSING REHABILITATION LOAN FUND

Sec. 2304.021. FUND. (a) The Texas housing rehabilitation loan

fund is in the state treasury.

(b) The department may designate separate accounts in the fund

and the purposes of the accounts.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.022. DEPOSITS TO FUND. The following money shall be

credited to the fund:

(1) money appropriated by the legislature for housing

rehabilitation loans;

(2) money received from other sources for the purpose of making

housing rehabilitation loans;

(3) money received from borrowers as payments on their housing

rehabilitation loans;

(4) income from the transfer of interests in property acquired

in connection with housing rehabilitation loans; and

(5) interest earned on deposits and investments of the fund.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.023. PURPOSES OF FUND. The fund may be used only for:

(1) financing housing rehabilitation loans, including the

administrative charge imposed under Section 2304.068 by a local

government; and

(2) paying the expenses incurred by the department in connection

with the acquisition or disposition of real property under this

chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.024. INVESTMENT AND DISBURSEMENT OF FUND. The

comptroller shall invest and disburse the money credited to the

fund on the written authorization of the executive director of

the department.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.72, eff.

Sept. 1, 1997.

SUBCHAPTER C. HOUSING REHABILITATION AREA PLAN

Sec. 2304.041. DESIGNATION OF AREA AND PREPARATION OF PLAN. (a)

A local government may allow households in a specific area

within its boundaries to apply for housing rehabilitation loans

by:

(1) designating the specific area; and

(2) preparing a housing rehabilitation plan for the designated

area.

(b) A local government may designate more than one area within

its boundaries.

(c) The designation of an area must be made in accordance with

the standards established by the department. The area plan must

be in the form prescribed by the department.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.042. CONTENTS OF AREA PLAN. A housing rehabilitation

area plan must contain relevant information about the area,

including:

(1) a description of the physical, social, and economic

characteristics of the area;

(2) a description of the housing conditions in the area;

(3) an assessment of the need for housing rehabilitation loans

in the area, including:

(A) the number and characteristics of households in the area;

and

(B) the average and total loan amounts needed;

(4) a description of the methods by which the local government

preparing the plan will determine whether the rehabilitation of

housing in the area is economically feasible;

(5) a description of the methods by which:

(A) rehabilitation work will be supervised; and

(B) compliance with departmental regulations governing

materials, fixtures, and rehabilitation contracts will be

ensured;

(6) a description of the methods and procedures that will be

used to enforce:

(A) local housing, building, fire, and related codes; or

(B) the standards adopted by the department under Section

2304.005, if codes of those types have not been enacted;

(7) an assessment of the need for additional public improvements

and public services in the area and a description of the specific

means by which the improvements and services will be provided;

and

(8) a description of the methods by which private investment to

improve conditions in the area will be encouraged.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.043. APPROVAL OF AREA PLAN. (a) A local government's

area plan must be approved by resolution or order of the

governing body of the local government and must be submitted to

the department for review.

(b) The department shall approve the plan if the area meets the

standards established by the department and if the plan contains

the required information.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.044. REJECTION OF AREA PLAN. (a) The department

shall return a housing rehabilitation area plan to the local

government submitting it if the area for which the plan is

prepared does not meet the department's standards or if the plan

does not contain the required information. The department shall

include with the returned plan a list of deficiencies.

(b) An area plan may be corrected and resubmitted for approval

by the department.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER D. HOUSING REHABILITATION LOANS

Sec. 2304.061. PRIMARY USE FOR LOAN. A housing rehabilitation

loan must be used primarily to make housing comply with

applicable state, county, or municipal housing codes or

standards, including building, fire, health, housing maintenance,

or similar codes.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.062. DEPARTMENT LOAN RULES. (a) The department shall

adopt rules governing the making and servicing of a housing

rehabilitation loan and the foreclosure of a loan in default. The

rules must include:

(1) the requirement that a housing rehabilitation loan be

evidenced by a promissory note payable to the state and be

secured by a lien on real property in the state; and

(2) the standards under which a household in an area designated

by a local government may qualify for a housing rehabilitation

loan.

(b) In adopting the standards under Subsection (a)(2), the

department shall take into account:

(1) household gross income;

(2) household income available for housing needs;

(3) household size;

(4) the value and condition of the housing to be rehabilitated;

and

(5) the ability of households to compete successfully in the

private housing market and to pay for sanitary, decent, and safe

housing in that market.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.063. LOAN APPLICATION. A household may apply to the

local government in which the household's housing is located for

a housing rehabilitation loan if the housing is located in a

designated area for which an area plan has been approved by the

department.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.064. LOCAL GOVERNMENT APPROVAL OF LOAN. (a) A local

government may approve or disapprove a housing rehabilitation

loan application authorized by Section 2304.063. The approval or

disapproval must be given in accordance with the rules adopted by

the department under Section 2304.062.

(b) The local government shall notify the department of the

approval of a loan application and the amount of the approved

loan.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.065. DEPARTMENT APPROVAL. The department may not

approve a housing rehabilitation loan unless it finds that:

(1) the benefit to an area designated under Section 2304.041

will exceed the financial commitment of the department; and

(2) the approval of the loan will be of benefit to the state and

its taxpayers.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.066. DISBURSEMENT OF LOAN FUNDS. (a) The executive

director of the department shall authorize the comptroller to

disburse to a local government from the housing rehabilitation

loan fund the amount of a housing rehabilitation loan approved by

the local government under this chapter if the department

receives from the local government a notice of the local

government's approval of the loan.

(b) The executive director may not authorize the disbursement of

funds for a housing rehabilitation loan if:

(1) the department finds that the local government that approved

the loan is not making a good faith effort to substantially

comply with the applicable housing rehabilitation area plan or

the rules adopted by the department; or

(2) the remaining part of the fund allocated to the local

government under Section 2304.008 is insufficient to allow the

payment of the approved amount.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.73, eff.

Sept. 1, 1997.

Sec. 2304.067. LIMIT ON AMOUNT OF LOAN. The amount of a housing

rehabilitation loan may not exceed:

(1) the amount determined by subtracting the amount of all other

outstanding indebtedness secured by the property covered by the

loan from the market value of the rehabilitated property as

determined by the local government approving the loan; or

(2) the amount determined by adding the amount of the housing

rehabilitation contract made and approved under Subchapter E for

the property to the amount of the administrative charge imposed

under Section 2304.068 in connection with the loan.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.068. ADMINISTRATIVE CHARGE IMPOSED BY LOCAL

GOVERNMENT. (a) A local government may impose a charge to cover

its administrative expenses incurred in connection with a housing

rehabilitation loan made by the local government.

(b) The local government may deduct the charge from the amount

loaned.

(c) The charge may not exceed three percent of the amount of the

contract for housing rehabilitation the borrower makes with a

contractor.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.069. INTEREST RATE. (a) The department shall set the

minimum and maximum interest rates for housing rehabilitation

loans.

(b) A local government shall set the interest rate for a housing

rehabilitation loan it approves under this chapter. The rate must

be within the minimum and maximum rates set by the department.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.070. TERM OF LOAN. A local government shall set the

term of a housing rehabilitation loan it approves under this

chapter. The term may not exceed 20 years.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.071. INSTALLMENT PAYMENTS. A housing rehabilitation

loan must be repaid in installments.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.072. LOAN TO BE SECURED. A housing rehabilitation

loan must be secured as required by this chapter and the rules

adopted under this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.073. OTHER LOAN CONDITIONS. For a housing

rehabilitation loan a local government approves under this

chapter, the local government shall establish other necessary

conditions relating to the repayment of the loan according to

this chapter and the regulations of the department.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.074. ADJUSTMENTS IF BORROWER UNABLE TO REPAY LOAN. A

local government may allow for the deferment of payments or may

adjust the interest rate or term of a housing rehabilitation loan

approved by the local government if the borrower is unable to

make the required payments.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.075. DISPOSITION OR ENCUMBRANCE OF PROPERTY BY

BORROWER. The department may adopt regulations governing the

disposition or further encumbrance by the borrower of property

subject to a lien that secures a housing rehabilitation loan.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.076. CONDITIONS UNDER WHICH LOAN BECOMES IMMEDIATELY

DUE. (a) A borrower must agree that if the borrower voluntarily

destroys, moves from, or relinquishes ownership of the

rehabilitated housing on or before the first anniversary of the

date the rehabilitation is completed:

(1) the borrower's housing rehabilitation loan becomes

immediately due and payable; and

(2) an interest surcharge is added sufficient to make the total

interest paid equal an amount determined by the prevailing

interest rates for rehabilitation loans from private sources at

the time of the sale.

(b) The local government that approved the loan may waive the

interest surcharge if:

(1) the local government finds that the borrower must sell the

housing because of financial hardship or similar circumstances;

and

(2) the department consents to the waiver.

(c) A local government that approved a housing rehabilitation

loan may, with the consent of the department, take the following

action if the borrower dies or the borrower sells or gives away

property encumbered by the loan:

(1) declare all or part of any deferred payments due and

payable;

(2) declare the balance of the loan due and payable; or

(3) allow a buyer, donee, or other successor in title who

qualifies under Section 2304.062 to assume the loan.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.077. ACQUISITION OF PROPERTY TO PROTECT LOAN. The

department may acquire title to any project by foreclosure if

necessary to protect a housing rehabilitation loan made for the

project by the department and to pay the costs arising from the

foreclosure.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.078. ACQUISITION OF PROPERTY TO ENFORCE LIEN. To

enforce a lien under this chapter, the department may acquire

housing by:

(1) foreclosure of a mortgage;

(2) a sale under a deed of trust; or

(3) a voluntary conveyance from a borrower in full or partial

settlement of a housing rehabilitation loan.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.079. PUBLIC SALE OR AUCTION OF ACQUIRED PROPERTY. (a)

If the department acquires housing in the enforcement of a lien

under this chapter, it shall within six months after the

acquisition offer the housing for public sale or auction.

(b) The department must provide notice of the public sale or

auction by having a notice published in a newspaper of general

circulation in the county in which the property is located. The

notice must be published once a week for three consecutive weeks

before the date of the sale or auction and must contain:

(1) a description of the property;

(2) a description of the procedures for submitting competitive

bids for the property; and

(3) a statement of the time and location of the sale or auction.

(c) The department may reject any or all bids submitted for the

property.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.080. PRIVATE SALE. (a) If a sale of property cannot

be made by a public sale or auction as provided by Section

2304.079, the department may negotiate with a party for the

expeditious sale of the property. In the negotiations, the

department shall give priority to selling the property to a

purchaser who will be required to pay ad valorem taxes on the

property.

(b) If a sale to that kind of purchaser is not practicable, the

department shall attempt to sell the property to a purchaser who

is exempt from ad valorem taxes but who will make payments in

lieu of taxes on the property.

(c) If neither type of purchaser is available, the department

may sell the property to any purchaser.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.081. CONTRACT FOR SERVICING LOAN. A local government

may contract with any entity for the servicing of a housing

rehabilitation loan approved by the local government.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.082. AUDIT OF LOANS. The department shall audit the

local administration of housing rehabilitation loans to determine

if a good faith effort is being made to comply with the

applicable housing rehabilitation plan and the rules adopted by

the department.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER E. HOUSING REHABILITATION CONTRACTS

Sec. 2304.101. STANDARDS FOR CONTRACTORS AND CONTRACTS. The

department shall adopt standards for:

(1) the selection of contractors to perform housing

rehabilitation under this chapter;

(2) housing rehabilitation contracts between borrowers and

contractors; and

(3) materials and fixtures used in performing housing

rehabilitation under this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.102. LOCAL GOVERNMENT APPROVAL AND SUPERVISION OF

CONTRACTS. (a) A borrower and a contractor may not contract for

housing rehabilitation that is to be financed by a housing

rehabilitation loan unless the local government responsible for

approving the loan approves the proposed contract in accordance

with the standards adopted by the department.

(b) The local government shall supervise all work performed

under the contract. The contractor is not entitled to payment

until the work has been approved by the local government, and the

borrower is not liable to the contractor for any work not

approved by the local government.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.103. ADVERTISING REQUIREMENT FOR CERTAIN CONTRACTS. A

contract for housing rehabilitation that involves the expenditure

of more than $3,000 and that is to be financed by loan funds

applied by the department may not be made unless advertised in

the same way as a contract under Chapter 252, Local Government

Code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.

Sec. 2304.104. PERFORMANCE AND PAYMENT BONDS. The provisions of

Chapter 2253 relating to performance and payment bonds apply to a

construction contract governed by this subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 2305. RESTITUTION FOR OIL OVERCHARGES

GOVERNMENT CODETITLE 10. GENERAL GOVERNMENTSUBTITLE G. ECONOMIC DEVELOPMENT PROGRAMS INVOLVING BOTH STATE AND LOCAL GOVERNMENTSCHAPTER 2305. RESTITUTION FOR OIL OVERCHARGESSUBCHAPTER A. GENERAL PROVISIONSSec. 2305.001. SHORT TITLE. This chapter may be cited as the Oil Overcharge Restitutionary Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2305.002. DEFINITIONS. In this chapter:(1) "Account" means the oil overcharge account.(2) "Applicable federal guidelines" means federal court judgments or orders, case settlements, laws, regulations, or other requirements or discretionary authority, imposed by the judicial, legislative, or executive branch, that govern or restrict the use of money received by the state because of petroleum overcharge litigation relating to the overpricing of crude oil or refined petroleum products during the 1973-1981 period of mandatory federal price controls.(3) "Energy office" means the state energy conservation office of the comptroller's office as established by Chapter 447.(4) "Supervising state agency" means the state agency, department, commission, or other entity designated by this chapter or by the governor to supervise, manage, or administer a program financed under this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 526, Sec. 4, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 698, Sec. 1, eff. Aug. 28, 1995; Acts 1997, 75th Leg., ch. 521, Sec. 2, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1158, Sec. 74, eff. June 15, 2001; Acts 2001, 77th Leg., ch. 1398, Sec. 2, eff. Sept. 1, 2001.

SUBCHAPTER B. PROGRAM ADMINISTRATIONSec. 2305.011. ADMINISTRATION BY COMPTROLLER'S OFFICE AND ENERGY OFFICE. (a) The energy office shall oversee and monitor the administration of programs prescribed by this chapter.(b) The governor and the energy office may establish direct grant programs and competitive grant programs in addition to the programs provided by this chapter.(c) The energy office shall establish programs and criteria and evaluate a proposal in accordance with applicable federal guidelines.(d) The energy office shall send to the appropriate federal entity all information required under applicable federal guidelines.(e) Criteria established under this section may apply generally to all programs or specifically to one or more programs.(f) The comptroller may establish procedures and adopt rules as necessary to administer the programs prescribed by this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 526, Sec. 5, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 698, Sec. 2, eff. Aug. 28, 1995; Acts 1997, 75th Leg., ch. 521, Sec. 3, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1158, Sec. 75, 76, eff. June 15, 2001; Acts 2001, 77th Leg., ch. 1398, Sec. 3, 4, eff. Sept. 1, 2001.

Sec. 2305.012. ADMINISTRATION; ASSISTANCE. (a) The energy office shall implement and administer this chapter.(b) The energy office or the governor through the energy office may enlist the assistance of a private entity or a state agency, department, commission, or other entity to:(1) evaluate or review a proposal;(2) audit a program participant or a supervising state agency;(3) perform administrative duties under this chapter; or(4) develop eligibility or evaluation criteria.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 63, eff. June 20, 2003.

SUBCHAPTER C. FINANCIAL PROVISIONSSec. 2305.021. OIL OVERCHARGE ACCOUNT. (a) The oil overcharge account is an account in the general revenue fund.(b) The comptroller shall deposit to the credit of the account any amount received as a result of petroleum overcharge litigation relating to the overpricing of crude oil or refined petroleum products during the 1973-1981 period of mandatory federal price controls.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2305.022. USE OF ACCOUNT. Money in the account may be used only by the governor and the comptroller's office to implement and operate the programs authorized by this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 521, Sec. 4, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1158, Sec. 77, eff. June 15, 2001; Acts 2001, 77th Leg., ch. 1398, Sec. 5, eff. Sept. 1, 2001.

Sec. 2305.023. ACCOUNT RECORDS; ENERGY OFFICE REPORT. (a) The comptroller shall establish records of the money in the account that are sufficient to identify the source of each particular amount in the account to facilitate a determination of compliance with applicable federal guidelines relating to the use of money derived from each particular source.(b) Not later than January 15 of each odd-numbered year, the energy office shall submit to the governor and the legislature a biennial report that shows the expenditures from the account during the previous biennium and the amount remaining in the account on the date of the report.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 521, Sec. 4, eff. Sept. 1, 1997.

Sec. 2305.024. INVESTMENT OF MONEY AND DEPOSIT OF INTEREST. (a) The comptroller may invest unobligated money in the account in accordance with Subchapter C, Chapter 404.(b) The comptroller shall deposit to the credit of the account all interest or other income received from the investment of the money.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.74, eff. Sept. 1, 1997.

Sec. 2305.026. EFFECT OF RESTRICTION ON USE OR RECEIPT OF MONEY. A restriction or other criterion provided by or under this chapter that relates to the use or receipt of money awarded under this chapter to a supervising state agency, local recipient, or other person applies only to the use or receipt of that money and does not affect the use or receipt of money provided under other law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER D. OIL OVERCHARGE PROGRAMSSec. 2305.031. OIL OVERCHARGE PROGRAMS. The energy office shall maintain a revolving loan program for the benefit of state agencies, universities, and political subdivisions. The energy office shall use oil overcharge funds for the programs and purposes in this subchapter.

Added by Acts 1997, 75th Leg., ch. 521, Sec. 5, eff. Sept. 1, 1997.

Sec. 2305.032. LOANSTAR REVOLVING LOAN PROGRAM. (a) The energy office under the loanstar revolving loan program may provide loans to finance energy and water efficiency measures for public facilities.(b) The energy office shall determine the terms under which a loan may be made under this section and shall set the interest rate for a loan at a low rate that the energy office determines is sufficient to recover the cost of administering the loan program.(c) Repealed by Acts 2003, 78th Leg., ch. 1310, Sec. 121(16).(d) Any borrower that receives a loan under this section shall repay the principal of and interest on the loan from the value of energy savings that accrues as the result of the energy conservation measure implemented with the borrowed money.(e) An institution that receives a loan under this section shall repay the loan from the amount budgeted for the agency's or institution's energy costs. Until the loan is repaid, the legislature may not reduce the amount budgeted for those energy costs to reflect the value of energy savings that accrues as a result of the energy conservation measure implemented with the borrowed money.(f) The energy office shall allocate at least $95 million, including loan commitments and cash on hand, to the loanstar program and shall administer the funds under its control in a manner that assures that funds available to the loanstar program equal or exceed $95 million at all times.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Renumbered from Government Code Sec. 2305.065 and amended by Acts 1997, 75th Leg., ch. 521, Sec. 6, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1310, Sec. 64, 121(16), eff. June 20, 2003.

Sec. 2305.033. STATE ENERGY PROGRAM. (a) The energy office is the supervising state agency for the state energy program.(b) In accordance with Part D, Title III, Energy Policy and Conservation Act (42 U.S.C. Sec. 6321 et seq.), and its subsequent amendments, the energy office, under the program, shall distribute funds for projects that save measurable quantities of energy.(c) Repealed by Acts 2003, 78th Leg., ch. 1310, Sec. 121(17).(d) A proposal under Subsection (b) must:(1) promote the conservation of energy; or(2) improve the efficient use of energy through activities that result in quantifiable energy savings, including:(A) energy audits of buildings;(B) technical assistance in reducing energy bills;(C) training to building operators and fiscal officers on various energy issues such as utility bill analysis and energy management techniques; or(D) other technical assistance to programs for which funds are appropriated.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Renumbered from Government Code Sec. 2305.041 and amended by Acts 1997, 75th Leg., ch. 521, Sec. 7, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1310, Sec. 65, 121(17), eff. June 20, 2003.

Sec. 2305.034. STATE AGENCIES PROGRAM. The energy office is the supervising agency for the state agencies program that may distribute funds through Chapter 447. Projects funded under this section may include:(1) energy manager training;(2) energy savings performance contracting services, including:(A) education and training;(B) contract review and approval;(C) third-party contract review;(D) development and dissemination of guidelines; and(E) identification of contract financing sources;(3) energy-efficient design assistance for new facilities, including major renovation;(4) projects for state building design standards compliance;(5) projects to create awareness of model energy codes at the local and state levels;(6) projects to develop and maintain the state's utility database; and(7) other appropriate energy and information applications.

Added by Acts 1997, 75th Leg., ch. 521, Sec. 8, eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 66, eff. June 20, 2003.

Sec. 2305.035. ALTERNATIVE FUELS PROGRAM. (a) The energy office is the supervising state agency for the alternative fuels program.(b) The energy office shall provide funds under the program to promote, facilitate, and support the use of alternative fuels in this state.(c) Among the projects that may be funded under this section are:(1) clean air projects;(2) educational projects;(3) demonstration and conversion projects; and(4) technical research and training projects.

Added by Acts 1997, 75th Leg., ch. 521, Sec. 8, eff. Sept. 1, 1997.

Sec. 2305.036. HOUSING PARTNERSHIP PROGRAM. (a) The energy office is the supervising state agency for the housing partnership program.(b) The energy office shall promote the efficient use of energy in Texas residential housing through grants, partnerships, and loans.(c) Projects funded under this program may include:(1) projects to demonstrate commercially available cost-effective energy-saving techniques and technologies;(2) training and technical assistance in energy-efficient construction, design, or remodeling;(3) projects to provide energy education workshops or seminars for consumers; (4) financing for energy designs and improvements, energy-efficient appliances, and energy management systems; and(5) funding of a weatherization assistance program through the Texas Department Of Housing and Community Affairs to benefit individuals of low income.(d) The ultimate beneficiaries of the program shall be residential energy consumers, primarily targeting low-to-moderate income households.(e) Nonprofit organizations, community action agencies, local governments, regional government councils, universities, utility companies, public housing authorities, community-based organizations, social service agencies, and other service-related organizations may serve as leads in establishing partnerships with the agency.(f) The energy office may require grant recipients to match a grant in a ratio determined by the energy office.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Renumbered from Government Code Sec. 2305.064 and amended by Acts 1997, 75th Leg., ch. 521, Sec. 9, eff. Sept. 1, 1997.

Sec. 2305.037. INNOVATIVE ENERGY DEMONSTRATION PROGRAM. (a) The energy office is the supervising state agency of the innovative energy demonstration program and shall distribute grant money under the program for demonstration projects that develop sustainable and innovative energy resources, including:(1) a clean coal project, as defined by Section 5.001, Water Code;(2) a gasification project for a coal and biomass mixture;(3) photovoltaic, biomass, wind, and solar applications; and(4) other appropriate low-emission, renewable, and sustainable energy applications.(b) Contingent on the selection of a Texas site for the location of the coal-based integrated sequestration and hydrogen project to be built in partnership with the United States Department of Energy, commonly referred to as the FutureGen project, and to the extent that funds are appropriated for this purpose, the energy office shall distribute to the managing entity of the FutureGen project an amount equal to 50 percent of the total amount invested in the project by private industry sources. The managing entity of the FutureGen project shall provide records as considered necessary by the energy office to justify grants under this subsection. Cumulative distributions under this subsection may not exceed $20 million.(c) The energy office may require a grant recipient under the program to match a grant in a ratio determined by the energy office.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Renumbered from Government Code Sec. 2305.067 and amended by Acts 1997, 75th Leg., ch. 521, Sec. 10, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 1097, Sec. 2, eff. June 18, 2005.

Sec. 2305.038. LOCAL GOVERNMENT ENERGY PROGRAM. (a) The energy office is the supervisory agency for the local government energy program to provide energy management assistance to public schools, health care institutions, and other local governments.(b) Projects funded under this section may include:(1) energy management training workshops that address current energy issues and state-of-the-art building energy technologies;(2) energy-efficient partnerships with school districts or health care facilities to identify building energy performances, set up customized utility tracking systems, establish operation and maintenance procedures to curtail energy waste, identify capital energy projects that will yield a high return on investment, and locate appropriate sources of retrofit financing;(3) assistance in analyzing alternative methods of financing energy-saving projects and negotiating contracts with power suppliers;(4) technical support in designing new facilities, building additions, and renovations for energy-efficient operation; and(5) colonias as defined by Section 2306.581.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Renumbered from Government Code Sec. 2305.069 and amended by Acts 1997, 75th Leg., ch. 521, Sec. 11, eff. Sept. 1, 1997.

Sec. 2305.039. TRANSPORTATION ENERGY PROGRAM. (a) The energy office is the supervising state agency of the transportation energy program and shall distribute funds under the program for projects relating to mass transit and other transportation services.(b) A project may:(1) assist a service provider in providing services such as:(A) computerized transit routing that is energy efficient;(B) commuting solutions; and(C) public education related to mass transit; and(2) include studies to improve existing systems and plan for future transportation systems in this state.(c) The energy office may require a grant recipient to match a grant in a ratio determined by the energy office.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Renumbered from Government Code Sec. 2305.070 and amended by Acts 1997, 75th Leg., ch. 521, Sec. 12, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1310, Sec. 67, eff. June 20, 2003.

SUBCHAPTER E. COMPETITIVE GRANT PROGRAMSSec. 2305.075. SMALL HOSPITALS ENERGY MANAGEMENT PROGRAM. (a) The energy office is the supervising state agency for the small hospitals energy management program.(b) The energy office shall use competitive grant money under the program to finance projects designed to assist small hospitals in controlling energy costs.(c) Projects funded under this section may include:(1) training for hospital personnel;(2) technical assistance in establishing an energy management program;(3) facility energy audits; and(4) follow-up assistance in maintaining an energy management program.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2305.201. STRATEGIES TO REDUCE EMISSIONS OF GREENHOUSE GASES. (a) In this section, "greenhouse gas" includes carbon dioxide, methane, nitrous oxide, hydrofluorocarbons, perfluorocarbons, and sulfur hexafluoride.(b) Not later than December 31, 2010, the comptroller shall prepare and deliver to each member of the legislature a report including a list of strategies for reducing emissions of greenhouse gases in this state that:(1) shall result in net savings for consumers or businesses in this state;(2) can be achieved without financial cost to consumers or businesses in this state; or(3) help businesses in the state maintain global competitiveness.(c) In preparing the list of emission reduction strategies, the comptroller shall consider the strategies for reducing the emissions of greenhouse gases that have been implemented in other states or nations.(d) In determining under Subsection (b) whether an emission reduction strategy may result in a financial cost to consumers or businesses in this state, the comptroller shall consider the total net costs that may occur over the life of the strategy.(e) A report prepared under Subsection (b) shall include the following information for each identified strategy:(1) initial, short-term capital costs that may result from the implementation of the strategy delineated by the cost to business, and the costs to consumers; and(2) lifetime costs and savings that may result from the implementation of the strategy delineated by the costs and savings to business and the costs and savings to consumers.(f) The comptroller shall appoint one or more advisory committees to assist the comptroller in identifying and evaluating greenhouse gas emission reduction strategies. At least one representative from the following agencies shall serve on the advisory committee or committees:(1) the Railroad Commission of Texas;(2) the General Land Office;(3) the Texas Commission on Environmental Quality;(4) the Department of Agriculture; and(5) a Texas institution of higher education.(g) The comptroller may enter into an interagency agreement with the Texas Commission on Environmental Quality or other state agency for technical advice or assistance as necessary to complete the requirements of this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1343, Sec. 1, eff. September 1, 2009.



CHAPTER 2306. TEXAS DEPARTMENT OF HOUSING AND COMMUNITY AFFAIRS

GOVERNMENT CODETITLE 10. GENERAL GOVERNMENTSUBTITLE G. ECONOMIC DEVELOPMENT PROGRAMS INVOLVING BOTH STATE AND LOCAL GOVERNMENTSCHAPTER 2306. TEXAS DEPARTMENT OF HOUSING AND COMMUNITY AFFAIRSSUBCHAPTER A. GENERAL PROVISIONSSec. 2306.001. PURPOSES. The purposes of the department are to:(1) assist local governments in:(A) providing essential public services for their residents; and(B) overcoming financial, social, and environmental problems;(2) provide for the housing needs of individuals and families of low, very low, and extremely low income and families of moderate income;(3) contribute to the preservation, development, and redevelopment of neighborhoods and communities, including cooperation in the preservation of government-assisted housing occupied by individuals and families of very low and extremely low income;(4) assist the governor and the legislature in coordinating federal and state programs affecting local government;(5) inform state officials and the public of the needs of local government;(6) serve as the lead agency for:(A) addressing at the state level the problem of homelessness in this state;(B) coordinating interagency efforts to address homelessness; and(C) addressing at the state level and coordinating interagency efforts to address any problem associated with homelessness, including hunger; and(7) serve as a source of information to the public regarding all affordable housing resources and community support services in the state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 4, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 432, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1367, Sec. 1.01, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 330, Sec. 1, eff. Sept. 1, 2003.

Sec. 2306.002. POLICY. (a) The legislature finds that:(1) every resident of this state should have a decent, safe, and affordable living environment;(2) government at all levels should be involved in assisting individuals and families of low income in obtaining a decent, safe, and affordable living environment; and(3) the development and diversification of the economy, the elimination of unemployment or underemployment, and the development or expansion of commerce in this state should be encouraged.(b) The highest priority of the department is to provide assistance to individuals and families of low and very low income who are not assisted by private enterprise or other governmental programs so that they may obtain affordable housing or other services and programs offered by the department.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.60, eff. Sept. 1, 1995.

Sec. 2306.003. PUBLIC PURPOSE. The duties imposed and activities authorized by this chapter serve public purposes, and public money may be borrowed, spent, advanced, loaned, granted, or appropriated for those purposes.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.004. DEFINITIONS. In this chapter:(1) "Board" means the governing board of the department.(2) "Bond" means an evidence of indebtedness or other obligation, regardless of the source of payment, issued by the department under Subchapter P, including a bond, note, or bond or revenue anticipation note, regardless of whether the obligation is general or special, negotiable or nonnegotiable, in bearer or registered form, in certified or book-entry form, in temporary or permanent form, or with or without interest coupons.(3) "Contract for Deed" means a seller-financed contract for the conveyance of real property under which:(A) legal title does not pass to the purchaser until the consideration of the contract is fully paid to the seller; and(B) the seller's remedy for nonpayment is recision or forfeiture or acceleration of any remaining payments rather than judicial or nonjudicial foreclosure.(4) "Department" means the Texas Department of Housing and Community Affairs or any successor agency.(4-a) "Development funding" means:(A) a loan or grant; or(B) an in-kind contribution, including a donation of real property, a fee waiver for a building permit or for water or sewer service, or a similar contribution that:(i) provides an economic benefit; and(ii) results in a quantifiable cost reduction for the applicable development.(5) "Director" means the executive director of the department.(6) "Economically depressed or blighted area" means an area:(A) that is a qualified census tract as defined by Section 143(j), Internal Revenue Code of 1986 (26 U.S.C. Section 143(j)) or has been determined by the housing finance division to be an area of chronic economic distress under Section 143, Internal Revenue Code of 1986 (26 U.S.C. Section 143);(B) established in a municipality that has a substantial number of substandard, slum, deteriorated, or deteriorating structures and that suffers from a high relative rate of unemployment; or(C) that has been designated as a reinvestment zone under Chapter 311, Tax Code.(7) "Elderly individual" means an individual 62 years of age or older or of an age specified by the applicable federal program.(8) "Family of moderate income" means a family:(A) that is determined by the board to require assistance, taking into account:(i) the amount of the total income available for housing needs of the individuals and families;(ii) the size of the family;(iii) the cost and condition of available housing facilities;(iv) the ability of the individuals and families to compete successfully in the private housing market and to pay the amounts required by private enterprise for sanitary, decent, and safe housing; and(v) standards established for various federal programs determining eligibility based on income; and(B) that does not qualify as a family of low income.(9) "Federal government" means the United States of America and includes any corporate or other instrumentality of the United States of America, including the Resolution Trust Corporation.(10) "Federal mortgage" means a mortgage loan for residential housing:(A) that is made by the federal government; or(B) for which a commitment to make has been given by the federal government.(11) "Federally assisted new communities" means federally assisted areas that receive or will receive assistance in the form of loan guarantees under Title X of the National Housing Act (12 U.S.C. Section 1701 et seq.), and a portion of that federally assisted area has received grants under Section 107(a)(1) of the Housing and Community Development Act of 1974, as amended (42 U.S.C. Section 5301 et seq.).(12) "Federally insured mortgage" means a mortgage loan for residential housing that:(A) is insured or guaranteed by the federal government; or(B) the federal government has committed to insure or guarantee.(12-a) "Grant" means financial assistance that is awarded in the form of money to a housing sponsor for a specific purpose and that is not required to be repaid. For purposes of this chapter, a grant includes a forgivable loan.(13) "Housing development" means property or work or a project, building, structure, facility, or undertaking, whether existing, new construction, remodeling, improvement, or rehabilitation, that meets or is designed to meet minimum property standards required by the department and that is financed under the provisions of this chapter for the primary purpose of providing sanitary, decent, and safe dwelling accommodations for rent, lease, use, or purchase by individuals and families of low and very low income and families of moderate income in need of housing. The term includes:(A) buildings, structures, land, equipment, facilities, or other real or personal properties that are necessary, convenient, or desirable appurtenances, including streets, water, sewers, utilities, parks, site preparation, landscaping, stores, offices, and other nonhousing facilities, such as administrative, community, and recreational facilities the department determines to be necessary, convenient, or desirable appurtenances; and(B) single and multifamily dwellings in rural and urban areas.(14) "Housing sponsor" means an individual, joint venture, partnership, limited partnership, trust, firm, corporation, limited liability company, other form of business organization, or cooperative that is approved by the department as qualified to own, construct, acquire, rehabilitate, operate, manage, or maintain a housing development, subject to the regulatory powers of the department and other terms and conditions in this chapter.(15) "Individuals and families of low income" means individuals and families earning not more than 80 percent of the area median income or applicable federal poverty line, as determined under Section 2306.123 or Section 2306.1231.(16) "Individuals and families of very low income" means individuals and families earning not more than 60 percent of the area median income or applicable federal poverty line, as determined under Section 2306.123 or Section 2306.1231.(17) "Individuals and families of extremely low income" means individuals and families earning not more than 30 percent of the area median income or applicable federal poverty line, as determined under Section 2306.123 or Section 2306.1231.(18) "Land development" means:(A) acquiring land for residential housing construction; and(B) making, installing, or constructing nonresidential improvements that the department determines are necessary or desirable for a housing development to be financed by the department, including:(i) waterlines and water supply installations;(ii) sewer lines and sewage disposal installations;(iii) steam, gas, and electric lines and installations; and(iv) roads, streets, curbs, gutters, and sidewalks, whether on or off the site.(19) "Local government" means a county, municipality, special district, or any other political subdivision of the state, a public, nonprofit housing finance corporation created under Chapter 394, Local Government Code, or a combination of those entities.(20) "Mortgage" means an obligation, including a mortgage, mortgage deed, bond, note, deed of trust, or other instrument, that is a lien:(A) on real property; or(B) on a leasehold under a lease having a remaining term that, at the time the lien is acquired, does not expire until after the maturity date of the obligation secured by the lien.(21) "Mortgage lender" means a bank, trust company, savings bank, mortgage company, mortgage banker, credit union, national banking association, savings and loan association, life insurance company, or other financial institution authorized to transact business in this state and approved as a mortgage lender by the department.(22) "Mortgage loan" means an obligation secured by a mortgage.(23) "Municipality" includes only a municipality in this state.(23-a) "Neighborhood organization" means an organization that is composed of persons living near one another within the organization's defined boundaries for the neighborhood and that has a primary purpose of working to maintain or improve the general welfare of the neighborhood. A neighborhood organization includes a homeowners' association or a property owners' association.(23-b) "New construction" means any construction to a development or a portion of a development that does not meet the definition of rehabilitation under this section.(24) "Public agency" means the department or any agency, board, authority, department, commission, political subdivision, municipal corporation, district, public corporation, body politic, or instrumentality of this state, including a county, municipality, housing authority, state-supported institution of higher education, school district, junior college, other district or authority, or other type of governmental entity of this state.(25) "Real estate owned contractor" means a person required to meet the obligations of a contract with the department for managing and marketing foreclosed property.(26) "Real property" means land, including improvements and fixtures on the land, property of any nature appurtenant to the land or used in connection with the land, and a legal or equitable estate, interest, or right in land, including leasehold interests, terms for years, and a judgment, mortgage, or other lien.(26-a) "Rehabilitation" means the improvement or modification of an existing residential development through an alteration, addition, or enhancement. The term includes the demolition of an existing residential development and the reconstruction of any development units, but does not include the improvement or modification of an existing residential development for the purpose of an adaptive reuse of the development.(27) "Reserve fund" means any reserve fund established by the department.(28) "Residential housing" means a specific work or improvement undertaken primarily to provide dwelling accommodations, including the acquisition, construction, reconstruction, remodeling, improvement, or rehabilitation of land and buildings and improvements to the buildings for residential housing and other incidental or appurtenant nonhousing facilities.(28-a) "Rural area" means an area that is located:(A) outside the boundaries of a primary metropolitan statistical area or a metropolitan statistical area;(B) within the boundaries of a primary metropolitan statistical area or a metropolitan statistical area, if the statistical area has a population of 25,000 or less and does not share a boundary with an urban area; or(C) in an area that is eligible for funding by the Texas Rural Development Office of the United States Department of Agriculture, other than an area that is located in a municipality with a population of more than 50,000.(28-b) "Rural development" means a development or proposed development that is located in a rural area, other than rural new construction developments with more than 80 units.(29) "Servicer" means a person required to meet contractual obligations with the housing finance division or with a mortgage lender relating to a loan financed under Subchapter J, including:(A) purchasing mortgage certificates backed by mortgage loans;(B) collecting principal and interest from the borrower;(C) sending principal and interest payments to the division;(D) preparing periodic reports;(E) notifying the primary mortgage and pool insurers of delinquent and foreclosed loans; and(F) filing insurance claims on foreclosed property.(30) "State low income housing plan" means the comprehensive and integrated plan for the state assessment of housing needs and allocation of housing resources.(31) "Economic submarket" means a group of borrowers who have common home mortgage loan market eligibility characteristics, including income level, credit history or credit score, and employment characteristics, that are similar to Standard and Poor's credit underwriting criteria.(32) "Geographic submarket" means a geographic region in the state, including a county, census tract, or municipality, that shares similar levels of access to home mortgage credit from the private home mortgage lending industry, as determined by the department based on home mortgage lending data published by federal and state banking regulatory agencies.(33) "Rural county" means a county that is outside the boundaries of a primary metropolitan statistical area or a metropolitan statistical area.(34) "Subprime loan" means a loan that is originated by a lender designated as a subprime lender on the subprime lender list maintained by the United States Department of Housing and Urban Development or identified as a lender primarily engaged in subprime lending under Section 2306.143.(35) "Uniform application and funding cycle" means an application and funding cycle established under Section 2306.1111.(36) "Urban area" means the area that is located within the boundaries of a primary metropolitan statistical area or a metropolitan statistical area other than an area described by Subdivision (28-a)(B) or eligible for funding as described by Subdivision (28-a)(C).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.61, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 980, Sec. 5, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1367, Sec. 2.01, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 7, eff. September 1, 2007.

Sec. 2306.005. REFERENCES TO FORMER LAW. A reference in law to the Texas Housing Agency or the Texas Department of Community Affairs means the Texas Department of Housing and Community Affairs.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.006. RULES OF ABOLISHED AGENCIES. Rules of the abolished Texas Housing Agency and the Texas Department of Community Affairs continue in effect as rules of the Texas Department of Housing and Community Affairs until amended or repealed by the department.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.007. ESTABLISHING ECONOMICALLY DEPRESSED OR BLIGHTED AREAS. (a) To establish an economically depressed or blighted area under Section 2306.004(6)(B) or (C), the governing body of a municipality must hold a public hearing and find that the area:(1) substantially impairs or arrests the sound growth of the municipality; or(2) is an economic or social liability and is a menace to the public health, safety, morals, or welfare in its present condition and use.(b) The governing body of a municipality holding a hearing under this section must give notice as provided by Chapter 551, except that notice must be published not less than 10 days before the date of the hearing.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 6, eff. Sept. 1, 1997.

Sec. 2306.008. PRESERVATION OF AFFORDABLE HOUSING. (a) The department shall support in the manner described by Subsection (b) the preservation of affordable housing for individuals with special needs, as defined by Section 2306.511, and individuals and families of low income at any location considered necessary by the department.(b) The department shall support the preservation of affordable housing under this section by:(1) making low interest financing and grants available to private for-profit and nonprofit buyers who seek to acquire, preserve, and rehabilitate affordable housing; and(2) prioritizing available funding and financing resources for affordable housing preservation activities.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 3.01, eff. Sept. 1, 2001.

SUBCHAPTER B. GOVERNING BOARD AND DEPARTMENTSec. 2306.022. APPLICATION OF SUNSET ACT. The Texas Department of Housing and Community Affairs is subject to Chapter 325 (Texas Sunset Act). Unless continued in existence as provided by that chapter, the department is abolished and this chapter expires September 1, 2011.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 1169, Sec. 1.03, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1367, Sec. 1.03, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 330, Sec. 3, eff. Sept. 1, 2003.

Sec. 2306.024. BOARD MEMBERS: APPOINTMENT AND COMPOSITION. The board consists of seven public members appointed by the governor.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 1.03, eff. Sept. 1, 2001.

Sec. 2306.025. TERMS OF BOARD MEMBERS. Members of the board hold office for staggered terms of six years, with the terms of two or three members expiring on January 31 of each odd-numbered year.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 1.03, eff. Sept. 1, 2001.

Sec. 2306.027. ELIGIBILITY. (a) The governor shall appoint to the board public members who have a demonstrated interest in issues related to housing and community support services. A person appointed to the board must be a registered voter in the state and may not hold another public office.(b) Appointments to the board shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointees and shall be made in a manner that produces representation on the board of the different geographical regions of this state. Appointments to the board must broadly reflect the geographic, economic, cultural, and social diversity of the state, including ethnic minorities, persons with disabilities, and women.(c) A person may not be a member of the board if the person or the person's spouse:(1) is employed by or participates in the management of a business entity or other organization regulated by or receiving money from the department;(2) owns or controls, directly or indirectly, more than a 10 percent interest in a business entity or other organization regulated by or receiving money from the department; or(3) uses or receives a substantial amount of tangible goods, services, or money from the department other than compensation or reimbursement authorized by law for board membership, attendance, or expenses.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 1.03, eff. Sept. 1, 2001.

Sec. 2306.028. TRAINING. (a) A person who is appointed to and qualifies for office as a member of the board may not vote, deliberate, or be counted as a member in attendance at a meeting of the board until the person completes a training program that complies with this section.(b) The training program must provide the person with information regarding:(1) the legislation that created the department and the board;(2) the programs operated by the department;(3) the role and functions of the department;(4) the rules of the department, with an emphasis on the rules that relate to disciplinary and investigatory authority;(5) the current budget for the department;(6) the results of the most recent formal audit of the department;(7) the requirements of:(A) the open meetings law, Chapter 551;(B) the public information law, Chapter 552;(C) the administrative procedure law, Chapter 2001; and(D) other laws relating to public officials, including conflict-of-interest laws;(8) the requirements of:(A) state and federal fair housing laws, including Chapter 301, Property Code, Title VIII of the Civil Rights Act of 1968 (42 U.S.C. Section 3601 et seq.), and the Fair Housing Amendments Act of 1988 (42 U.S.C. Section 3601 et seq.);(B) the Civil Rights Act of 1964 (42 U.S.C. Section 2000a et seq.);(C) the Americans with Disabilities Act of 1990 (42 U.S.C. Section 12101 et seq.); and(D) the Rehabilitation Act of 1973 (29 U.S.C. Section 701 et seq.); and(9) any applicable ethics policies adopted by the department or the Texas Ethics Commission.(c) A person appointed to the board is entitled to reimbursement, as provided by the General Appropriations Act, for the travel expenses incurred in attending the training program regardless of whether the attendance at the program occurs before or after the person qualifies for office.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.03, eff. Sept. 1, 2001.

Sec. 2306.030. PRESIDING OFFICER; OTHER OFFICERS. (a) The governor shall designate a member of the board as the presiding officer of the board to serve in that capacity at the will of the governor. The presiding officer presides at meetings of the board and performs other duties required by this chapter.(b) The board shall elect the following officers:(1) from the members of the board, an assistant presiding officer to perform the duties of the presiding officer when the presiding officer is not present or is incapable of performing duties of the presiding officer;(2) a secretary to be the official custodian of the minutes, books, records, and seal of the board and to perform other duties assigned by the board; and(3) a treasurer to perform duties assigned by the board.(c) The offices of secretary and treasurer may be held by one individual, and the holder of each of these offices need not be a board member. The board may appoint one or more individuals who are not members to be assistant secretaries to perform any duty of the secretary.(d) Officers of the board shall be elected at the first meeting of the board on or after January 31 of each odd-numbered year and at any other time as necessary to fill a vacancy.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 1.04, eff. Sept. 1, 2001.

Sec. 2306.031. MEMBERS' COMPENSATION. Members of the board serve without compensation but are entitled to reimbursement for actual expenses incurred in attending board meetings and in performing the duties of a board member.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.032. BOARD MEETINGS. (a) The board may hold meetings when called by the presiding officer, the director, or three of the members.(b) The board shall keep minutes and complete transcripts of board meetings. The department shall post the transcripts on its website and shall otherwise maintain all accounts, minutes, and other records related to the meetings.(c) All materials provided to the board that are relevant to a matter proposed for discussion at a board meeting must be posted on the department's website not later than the third day before the date of the meeting.(d) Any materials made available to the board by the department at a board meeting must be made available in hard copy format to the members of the public in attendance at the meeting. (e) The board shall conduct its meetings in accordance with Chapter 551, except as otherwise required by this chapter.(f) For each item on the board's agenda at the meeting, the board shall provide for public comment after the presentation made by department staff and the motions made by the board on that topic.(g) The board shall adopt rules that give the public a reasonable amount of time for testimony at meetings.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.62, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 980, Sec. 8, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1367, Sec. 1.05, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 8, eff. September 1, 2007.

Sec. 2306.0321. APPEAL OF BOARD AND DEPARTMENT DECISIONS. (a) The board shall adopt rules outlining a formal process for appealing board and department decisions.(b) The rules must specify the requirements for appealing a board or department decision, including:(1) the persons eligible to appeal;(2) the grounds for an appeal;(3) the process for filing an appeal, including the information that must be submitted with an appeal;(4) a reasonable period in which an appeal must be filed, heard, and decided;(5) the process by which an appeal is heard and a decision is made;(6) the possible outcomes of an appeal; and(7) the process by which notification of a decision and the basis for a decision is given.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.06, eff. Sept. 1, 2001.

Sec. 2306.033. REMOVAL OF MEMBERS. (a) It is a ground for removal from the board that a member:(1) does not have at the time of taking office the qualifications required by Section 2306.027;(2) does not maintain during service on the board the qualifications required by Section 2306.027;(3) is ineligible for membership under Section 2306.027(c), 2306.034, or 2306.035;(4) cannot, because of illness or disability, discharge the member's duties for a substantial part of the member's term;(5) is absent from more than half of the regularly scheduled board meetings that the member is eligible to attend during a calendar year without an excuse approved by a majority vote of the board; or(6) engages in misconduct or unethical or criminal behavior.(b) The validity of an action of the board is not affected by the fact that it is taken when a ground for removal of a board member exists.(c) If the director has knowledge that a potential ground for removal exists, the director shall notify the presiding officer of the board of the potential ground. The presiding officer shall then notify the governor and the attorney general that a potential ground for removal exists. If the potential ground for removal involves the presiding officer, the director shall notify the next highest ranking officer of the board, who shall then notify the governor and the attorney general that a potential ground for removal exists.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 9, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1367, Sec. 1.03, eff. Sept. 1, 2001.

Sec. 2306.034. DISQUALIFICATION OF MEMBERS AND CERTAIN EMPLOYEES. (a) In this section, "Texas trade association" means a cooperative and voluntarily joined association of business or professional competitors in this state designed to assist its members and its industry or profession in dealing with mutual business or professional problems and in promoting their common interest.(b) A person may not be a member of the board and may not be a department employee employed in a "bona fide executive, administrative, or professional capacity," as that phrase is used for purposes of establishing an exemption to the overtime provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.) if:(1) the person is an officer, employee, or paid consultant of a Texas trade association in the field of banking, real estate, housing development, or housing construction; or(2) the person's spouse is an officer, manager, or paid consultant of a Texas trade association in the field of banking, real estate, housing development, or housing construction.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 1.03, eff. Sept. 1, 2001.

Sec. 2306.035. LOBBYIST RESTRICTION. A person may not be a member of the board or act as the director of the department or the general counsel to the board or the department if the person is required to register as a lobbyist under Chapter 305 because of the person's activities for compensation on behalf of a profession related to the operation of the department.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 1.03, eff. Sept. 1, 2001.

Sec. 2306.036. EMPLOYMENT OF DIRECTOR. (a) With the approval of the governor, the board shall employ a director to serve at the pleasure of the board.(b) After the election of a governor who did not approve the director's employment under Subsection (a), that governor may remove the director and require the board to employ a new director in accordance with Subsection (a). The governor must act under this subsection before the 90th day after the date the governor takes office.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 519, Sec. 1, eff. June 18, 1999.

Sec. 2306.037. DIRECTOR'S COMPENSATION. The board shall set the salary of the director.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 519, Sec. 2, eff. June 18, 1999.

Sec. 2306.038. ACTING DIRECTOR. The board shall establish a procedure for designating an acting director and shall, with the approval of the governor, immediately designate an acting director or a new permanent director if the position becomes vacant because of absence or disability. A director designated under this section serves at the pleasure of the board but is subject to removal by a newly elected governor in accordance with Section 2306.036(b).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 519, Sec. 3, eff. June 18, 1999.

Sec. 2306.039. OPEN MEETINGS AND OPEN RECORDS. (a) Except as provided by Subsections (b) and (c), the department and the Texas State Affordable Housing Corporation are subject to Chapters 551 and 552.(b) Chapters 551 and 552 do not apply to the personal or business financial information, including social security numbers, taxpayer identification numbers, or bank account numbers, submitted by a housing sponsor or an individual or family to receive a loan, grant, or other housing assistance under a program administered by the department or the Texas State Affordable Housing Corporation or from bonds issued by the department, except that the department and the corporation are permitted to disclose information about any applicant in a form that does not reveal the identity of the sponsor, individual, or family for purposes of determining eligibility for programs and in preparing reports required under this chapter.(c) The department's internal auditor, fraud prevention coordinator, or ethics advisor may meet in an executive session of the board to discuss issues related to fraud, waste, or abuse.

Added by Acts 1997, 75th Leg., ch. 980, Sec. 10, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 9, eff. September 1, 2007.

Sec. 2306.040. DEPARTMENT PARTICIPATION IN LEGISLATIVE HEARING. On request, the department shall participate in any public hearing conducted by a legislator to discuss a rule to be adopted by the department.

Added by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 10, eff. September 1, 2007.

Sec. 2306.041. IMPOSITION OF PENALTY. The board may impose an administrative penalty on a person who violates this chapter or a rule or order adopted under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 10, eff. September 1, 2007.

Sec. 2306.042. AMOUNT OF PENALTY. (a) The amount of an administrative penalty may not exceed $1,000 for each violation. Each day a violation continues or occurs is a separate violation for purposes of imposing a penalty.(b) The amount of the penalty shall be based on:(1) the seriousness of the violation, including:(A) the nature, circumstance, extent, and gravity of any prohibited act; and(B) the hazard or potential hazard created to the health, safety, or economic welfare of the public;(2) the history of previous violations;(3) the amount necessary to deter a future violation;(4) efforts made to correct the violation; and(5) any other matter that justice may require.(c) The board by rule or through procedures adopted by the board and published in the Texas Register shall develop a standardized penalty schedule based on the criteria listed in Subsection (b).

Added by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 10, eff. September 1, 2007.

Sec. 2306.043. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a) If the director determines that a violation occurred, the director shall issue to the board a report stating:(1) the facts on which the determination is based; and(2) the director's recommendation on the imposition of the penalty, including a recommendation on the amount of the penalty.(b) Not later than the 14th day after the date the report is issued, the director shall give written notice of the report to the person.(c) The notice must:(1) include a brief summary of the alleged violation;(2) state the amount of the recommended penalty; and(3) inform the person of the person's right to a hearing before the board on the occurrence of the violation, the amount of the penalty, or both.

Added by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 10, eff. September 1, 2007.

Sec. 2306.044. PENALTY TO BE PAID OR HEARING REQUESTED. (a) Not later than the 20th day after the date the person receives the notice, the person in writing may:(1) accept the determination and recommended penalty of the director; or(2) make a request for a hearing before the board on the occurrence of the violation, the amount of the penalty, or both.(b) If the person accepts the determination and recommended penalty of the director, the board by order shall approve the determination and impose the recommended penalty.

Added by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 10, eff. September 1, 2007.

Sec. 2306.045. HEARING. (a) If the person requests a hearing before the board or fails to respond in a timely manner to the notice, the director shall set a hearing and give written notice of the hearing to the person.(b) The board shall hold the hearing and make findings of fact and conclusions of law about the occurrence of the violation and the amount of a proposed penalty.

Added by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 10, eff. September 1, 2007.

Sec. 2306.046. DECISION BY BOARD. (a) Based on the findings of fact and conclusions of law, the board by order may:(1) find that a violation occurred and impose a penalty; or(2) find that a violation did not occur.(b) The notice of the board's order given to the person must include a statement of the right of the person to judicial review of the order.

Added by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 10, eff. September 1, 2007.

Sec. 2306.047. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. Not later than the 30th day after the date the board's order becomes final, the person shall:(1) pay the penalty; or(2) file a petition for judicial review contesting the occurrence of the violation, the amount of the penalty, or both.

Added by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 10, eff. September 1, 2007.

Sec. 2306.048. STAY OF ENFORCEMENT OF PENALTY. (a) Within the 30-day period prescribed by Section 2306.047, a person who files a petition for judicial review may:(1) stay enforcement of the penalty by:(A) paying the penalty to the court for placement in an escrow account; or(B) giving the court a supersedeas bond approved by the court that:(i) is for the amount of the penalty; and(ii) is effective until all judicial review of the board's order is final; or(2) request the court to stay enforcement of the penalty by:(A) filing with the court a sworn affidavit of the person stating that the person is financially unable to pay the penalty and is financially unable to give the supersedeas bond; and(B) sending a copy of the affidavit to the director by certified mail.(b) If the director receives a copy of an affidavit under Subsection (a)(2), the director may file with the court, not later than the fifth day after the date the copy is received, a contest to the affidavit.(c) The court shall hold a hearing on the facts alleged in the affidavit as soon as practicable and shall stay the enforcement of the penalty on finding that the alleged facts are true. The person who files an affidavit has the burden of proving that the person is financially unable to pay the penalty and to give a supersedeas bond.

Added by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 10, eff. September 1, 2007.

Sec. 2306.049. DECISION BY COURT. (a) Judicial review of a board order imposing an administrative penalty is by trial de novo.(b) If the court sustains the finding that a violation occurred, the court may uphold or reduce the amount of the penalty and order the person to pay the full or reduced amount of the penalty.(c) If the court does not sustain the finding that a violation occurred, the court shall order that a penalty is not owed and may award the person reasonable attorney's fees.

Added by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 10, eff. September 1, 2007.

Sec. 2306.050. REMITTANCE OF PENALTY AND INTEREST. (a) If the person paid the penalty and if the amount of the penalty is reduced or the penalty is not upheld by the court, the court shall order, when the court's judgment becomes final, that the appropriate amount plus accrued interest be remitted to the person.(b) The interest accrues at the rate charged on loans to depository institutions by the New York Federal Reserve Bank.(c) The interest shall be paid for the period beginning on the date the penalty is paid and ending on the date the penalty is remitted.

Added by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 10, eff. September 1, 2007.

Sec. 2306.0501. RELEASE OF BOND. (a) If the person gave a supersedeas bond and the penalty is not upheld by the court, the court shall order, when the court's judgment becomes final, the release of the bond.(b) If the person gave a supersedeas bond and the amount of the penalty is reduced, the court shall order the release of the bond after the person pays the reduced amount.

Added by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 10, eff. September 1, 2007.

Sec. 2306.0502. COLLECTION OF PENALTY. (a) If the person does not pay the penalty and the enforcement of the penalty is not stayed, the penalty may be collected.(b) The attorney general may sue to collect the penalty.

Added by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 10, eff. September 1, 2007.

Sec. 2306.0503. ADMINISTRATIVE PROCEDURE. A proceeding to impose the penalty is considered to be a contested case under Chapter 2001.

Added by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 10, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIESSec. 2306.051. SEPARATION OF RESPONSIBILITIES. The board shall develop and implement policies that clearly separate the policy-making responsibilities of the board and the management responsibilities of the director and staff of the department.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.07, eff. Sept. 1, 2001.

Sec. 2306.052. DIRECTOR'S POWERS AND DUTIES. (a) The director is the administrator and the head of the department and must be an individual qualified by training and experience to perform the duties of the office.(b) The director shall:(1) administer and organize the work of the department consistent with this chapter and with sound organizational management that promotes efficient and effective operation;(2) appoint and remove personnel employed by the department;(3) submit, through and with the approval of the governor, requests for appropriations and other money to operate the department;(4) administer all money entrusted to the department;(5) administer all money and investments of the department subject to:(A) department indentures and contracts;(B) Sections 2306.118 through 2306.120; and(C) an action of the board under Section 2306.351; and(6) perform other functions that may be assigned by the board or the governor.(c) The director shall develop and implement the policies established by the board that define the responsibilities of each division in the department.(d) Repealed by Acts 2001, 77th Leg., ch. 1367, Sec. 1.45, eff. Sept. 1, 2001.(e) The board shall adopt rules and the director shall develop and implement a program to train employees on the public information requirements of Chapter 552. The director shall monitor the compliance of employees with those requirements.(f) The director shall use existing department resources to provide the board with any administrative support necessary for the board to exercise its duties regarding the implementation of this chapter, including:(1) assigning personnel to assist the board;(2) providing office space, equipment, and documents and other information to the board; and(3) making in-house legal counsel available to the board.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.64(a), eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 519, Sec. 4, eff. June 18, 1999; Acts 2001, 77th Leg., ch. 1367, Sec. 1.08, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1367, Sec. 1.45, eff. Sept. 1, 2001.

Sec. 2306.0521. ORGANIZATIONAL FLEXIBILITY OF DEPARTMENT. (a) Notwithstanding Section 2306.021(b) or any other provision of this chapter, the director, with the approval of the board, may:(1) create divisions in addition to those listed in Section 2306.021(b) and assign to the newly created divisions any duties and powers imposed on or granted to an existing division or the department generally;(2) eliminate any division listed in Section 2306.021(b) or created under this section and assign any duties or powers previously assigned to the eliminated division to another division listed in Section 2306.021(b) or created under this section; or(3) eliminate all divisions listed in Section 2306.021(b) or created under this section and reorganize the distribution of powers and duties granted to or imposed on a division in any manner the director determines appropriate for the proper administration of the department.(b) This section does not apply to the manufactured housing division.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.07, eff. Sept. 1, 2001.

Sec. 2306.053. DEPARTMENT POWERS AND DUTIES. (a) The department shall maintain suitable headquarters and other offices in this state that the director determines are necessary.(b) The department may:(1) sue and be sued, or plead and be impleaded;(2) act for and on behalf of this state;(3) adopt an official seal or alter it;(4) adopt and enforce bylaws and rules;(5) contract with the federal government, state, any public agency, mortgage lender, person, or other entity;(6) designate mortgage lenders to act for the department for the origination, processing, and servicing of the department's mortgage loans under conditions agreed to by the parties;(7) provide, contract, or arrange for consolidated processing of a housing development to avoid duplication;(8) encourage homeless individuals and individuals of low or very low income to attend the department's educational programs and assist those individuals in attending the programs;(9) appoint and determine the qualifications, duties, and tenure of its agents, counselors, and professional advisors, including accountants, appraisers, architects, engineers, financial consultants, housing construction and financing experts, and real estate consultants;(10) administer federal housing, community affairs, or community development programs, including the low income housing tax credit program;(11) establish eligibility criteria for individuals and families of low, very low, and families of moderate income to participate in and benefit from programs administered by the department;(12) execute funding agreements;(13) obtain, retain, and disseminate records and other documents in electronic form; and(14) do all things necessary, convenient, or desirable to carry out the powers expressly granted or necessarily implied by this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.62(c), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 980, Sec. 11, eff. Sept. 1, 1997.

Sec. 2306.054. SPECIAL ADVISORY COUNCILS. (a) The governor or director may appoint special advisory councils to:(1) assist the department in reviewing basic policy; or(2) offer advice on technical aspects of certain programs.(b) A special advisory council is dissolved on completion of its stated purpose unless continued by the governor or director.(c) A special advisory council is subject to Chapter 2110, including Section 2110.008(a) but not including Section 2110.008(b).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Renumbered from Government Code Sec. 2306.094 and amended by Acts 1995, 74th Leg. ch. 76, Sec. 5.70(a), eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 11, eff. September 1, 2007.

Sec. 2306.055. TRANSFERS FROM GOVERNOR. The governor may transfer to any division personnel, equipment, records, obligations, appropriations, functions, and duties of appropriate divisions of the governor's office.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Renumbered from Government Code Sec. 2306.095 and amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.71(a), eff. Sept. 1, 1995.

Sec. 2306.056. COMMITTEES. (a) The presiding officer may appoint a committee composed of board members to carry out the board's duties.(b) The board may consider a recommendation of a committee in making a decision under this chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.63(a), eff. Sept. 1, 1995.

Sec. 2306.057. COMPLIANCE ASSESSMENT REQUIRED FOR PROJECT APPROVAL BY BOARD. (a) Before the board approves any project application submitted under this chapter, the department, through the division with responsibility for compliance matters, shall:(1) assess:(A) the compliance history in this state of the applicant and any affiliate of the applicant with respect to all applicable requirements; and(B) the compliance issues associated with the proposed project; and(2) provide to the board a written report regarding the results of the assessments described by Subdivision (1).(b) The written report described by Subsection (a)(2) must be included in the appropriate project file for board and department review.(c) The board shall fully document and disclose any instances in which the board approves a project application despite any noncompliance associated with the project, applicant, or affiliate.(d) In assessing the compliance of the project, applicant, or affiliate, the board shall consider any relevant compliance information in the department's database created under Section 2306.081, including compliance information provided to the department by the Texas State Affordable Housing Corporation.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.07, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 332, Sec. 4, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 12, eff. September 1, 2007.

SUBCHAPTER D. GENERAL ADMINISTRATIVE PROVISIONSSec. 2306.061. STANDARDS OF CONDUCT. The director or the director's designee shall become aware of and provide to members of the board and to department employees, as often as necessary, information regarding the requirements for office or employment under this chapter, including information regarding a person's responsibilities under applicable laws relating to standards of conduct for state officers or employees.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 1.09, eff. Sept. 1, 2001.

Sec. 2306.063. PERFORMANCE EVALUATIONS. The director or the director's designee shall develop a system of annual performance evaluations. All merit pay for department employees must be based on the system established under this section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.064. EQUAL EMPLOYMENT OPPORTUNITIES. (a) The director or the director's designee shall prepare and maintain a written policy statement to ensure implementation of a program of equal employment opportunity under which all personnel transactions are made without regard to race, color, disability, sex, religion, age, or national origin. The policy statement must include:(1) a comprehensive analysis of the department work force that meets federal and state guidelines;(2) personnel policies, including policies relating to recruitment, evaluation, selection, appointment, training, and promotion of personnel;(3) procedures by which a determination can be made of significant underuse in the department work force of all persons for whom federal or state guidelines encourage a more equitable balance; and(4) reasonable methods to appropriately address those areas of significant underuse.(b) A policy statement prepared under Subsection (a) must cover an annual period, be updated at least annually, and be filed with the governor's office.(c) The governor's office shall deliver a biennial report to the legislature based on the information received under Subsection (b). The report may be made separately or as a part of other biennial reports made to the legislature.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.065. DISCRIMINATION PROHIBITED. An individual may not, because of that individual's race, color, national origin, or sex, be excluded from participation, be denied benefits, or be subjected to discrimination in any program or activity funded in whole or in part with funds made available under this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.066. INFORMATION AND COMPLAINTS. (a) The department shall prepare information of public interest describing the functions of the department and the procedures by which complaints are filed with and resolved by the department. The department shall make the information available to the public and appropriate state agencies.(b) The department shall maintain a file on each written complaint filed with the department. The file must include:(1) the name of the person who filed the complaint;(2) the date the complaint is received by the department;(3) the subject matter of the complaint;(4) the name of each person contacted in relation to the complaint;(5) a summary of the results of the review or investigation of the complaint; and(6) an explanation of the reason the file was closed, if the department closed the file without taking action other than to investigate the complaint.(c) The department shall provide to the person filing the complaint and to each person who is a subject of the complaint a copy of the department's policies and procedures relating to complaint investigation and resolution. The department, at least quarterly until final disposition of the complaint, shall notify the person filing the complaint and each person who is a subject of the complaint of the status of the investigation unless the notice would jeopardize an undercover investigation.(d) The board shall develop and implement policies that provide the public with a reasonable opportunity to appear before the board and to speak on any issue under the jurisdiction of the board.(e) The director shall prepare and maintain a written plan that describes how an individual who does not speak English or who has a physical, mental, or developmental disability may be provided reasonable access to and participation in the department's programs.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 1.10, eff. Sept. 1, 2001.

Sec. 2306.067. LOANED EMPLOYEES. (a) The director may enter into reciprocal agreements with a state agency or instrumentality or local government to loan or assign department employees to that entity.(b) A state agency or instrumentality or local government may loan or assign employees to the department, with or without reimbursement, by agreement between the department and the other party. The department may contract to reimburse all costs incidental to loaning or assigning employees.(c) An employee loaned or assigned to the department is an employee of the lending agency or unit for purposes of salary, leave, retirement, and other personnel benefits. The loaned or assigned employee is under the supervision of personnel of the department and is an employee of the department for all other purposes.(d) The director may enter into an agreement with the manufactured housing division to loan or assign department employees, equipment, and facilities to that division.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 1.12, eff. Sept. 1, 2001.

Sec. 2306.068. INTERAGENCY COOPERATION. An agency or institution of the state shall cooperate with the department by providing personnel, information, and technical advice as the department assists the governor in:(1) the coordination of federal and state activities affecting local government; and(2) providing affordable housing for individuals and families of low and very low income and families of moderate income.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.069. LEGAL COUNSEL. (a) With the approval of the attorney general, the department may hire appropriate outside legal counsel.(b) The department may hire in-house legal counsel. The director shall prescribe the duties of the legal counsel.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.68(a), eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 13, eff. September 1, 2007.

Sec. 2306.070. BUDGET. (a) In preparing the department's legislative appropriations request, the department shall also prepare:(1) a report detailing the fees received, on a cash basis, for each activity administered by the department during each of the three preceding years;(2) an operating budget for the housing finance division; and(3) an explanation of any projected increase or decrease of three percent or more in fees estimated for the operating budget as compared to the fees received in the most recent budget year.(b) The department shall submit the report, operating budget, and explanation to the Legislative Budget Board, the Senate Finance Committee, and the House Appropriations Committee.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 14, eff. September 1, 2007.

Sec. 2306.0705. GENERAL APPROPRIATIONS ACT. Except as specifically provided by this chapter, the department is subject to the General Appropriations Act.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.65(a), eff. Sept. 1, 1995.

Sec. 2306.071. FUNDS. (a) The department may request, contract for, receive, and spend for its purposes an appropriation, grant, allocation, subsidy, rent supplement, guarantee, aid, contribution, gift, service, labor, or material from this state, the federal government, or another public or private source.(b) The funds and revenues of the housing finance division shall be kept separate from the funds and revenues of the other divisions, and the other divisions may use funds and revenues of the housing finance division only to administer housing-related programs.(c) Except for legislative appropriations, funds necessary for the operation of the housing finance division, and trustee-held funds of the department under a multifamily bond indenture, all funds and revenue received by the housing finance division are to be kept outside the state treasury.(d) Legislative appropriations to the housing finance division and the operating funds of the division shall be kept in the state treasury. Trustee-held funds of the department under a multifamily bond indenture are held by the trustee as provided by the indenture.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.65(b), eff. Sept. 1, 1995.

Sec. 2306.072. ANNUAL LOW INCOME HOUSING REPORT. (a) Not later than March 18 of each year, the director shall prepare and submit to the board an annual report of the department's housing activities for the preceding year.(b) Not later than the 30th day after the date the board receives and approves the report, the board shall submit the report to the governor, lieutenant governor, speaker of the house of representatives, and members of any legislative oversight committee.(c) The report must include:(1) a complete operating and financial statement of the department;(2) a comprehensive statement of the activities of the department during the preceding year to address the needs identified in the state low income housing plan prepared as required by Section 2306.0721, including:(A) a statistical and narrative analysis of the department's performance in addressing the housing needs of individuals and families of low and very low income;(B) the ethnic and racial composition of individuals and families applying for and receiving assistance from each housing-related program operated by the department; and(C) the department's progress in meeting the goals established in the previous housing plan;(3) an explanation of the efforts made by the department to ensure the participation of individuals of low income and their community-based institutions in department programs that affect them;(4) a statement of the evidence that the department has made an affirmative effort to ensure the involvement of individuals of low income and their community-based institutions in the allocation of funds and the planning process;(5) a statistical analysis, delineated according to each ethnic and racial group served by the department, that indicates the progress made by the department in implementing the state low income housing plan in each of the uniform state service regions;(6) an analysis, based on information provided by the fair housing sponsor reports required under Section 2306.0724 and other available data, of fair housing opportunities in each housing development that receives financial assistance from the department that includes the following information for each housing development that contains 20 or more living units:(A) the street address and municipality or county in which the property is located;(B) the telephone number of the property management or leasing agent;(C) the total number of units, reported by bedroom size;(D) the total number of units, reported by bedroom size, designed for individuals who are physically challenged or who have special needs and the number of these individuals served annually;(E) the rent for each type of rental unit, reported by bedroom size;(F) the race or ethnic makeup of each project;(G) the number of units occupied by individuals receiving government-supported housing assistance and the type of assistance received;(H) the number of units occupied by individuals and families of extremely low income, very low income, low income, moderate income, and other levels of income;(I) a statement as to whether the department has been notified of a violation of the fair housing law that has been filed with the United States Department of Housing and Urban Development, the Commission on Human Rights, or the United States Department of Justice; and(J) a statement as to whether the development has any instances of material noncompliance with bond indentures or deed restrictions discovered through the normal monitoring activities and procedures that include meeting occupancy requirements or rent restrictions imposed by deed restriction or financing agreements;(7) a report on the geographic distribution of low income housing tax credits, the amount of unused low income housing tax credits, and the amount of low income housing tax credits received from the federal pool of unused funds from other states; and(8) a statistical analysis, based on information provided by the fair housing sponsor reports required by Section 2306.0724 and other available data, of average rents reported by county.(d) Repealed by Acts 2003, 78th Leg., ch. 330, Sec. 31(1).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.66(a), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 980, Sec. 13, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 226, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1367, Sec. 4.01, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 330, Sec. 31(1), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 15, eff. September 1, 2007.

Sec. 2306.0721. LOW INCOME HOUSING PLAN. (a) Not later than March 18 of each year, the director shall prepare and submit to the board an integrated state low income housing plan for the next year.(b) Not later than the 30th day after the date the board receives and approves the plan, the board shall submit the plan to the governor, lieutenant governor, and the speaker of the house of representatives.(c) The plan must include:(1) an estimate and analysis of the housing needs of the following populations in each uniform state service region:(A) individuals and families of moderate, low, very low, and extremely low income;(B) individuals with special needs; and(C) homeless individuals;(2) a proposal to use all available housing resources to address the housing needs of the populations described by Subdivision (1) by establishing funding levels for all housing-related programs;(3) an estimate of the number of federally assisted housing units available for individuals and families of low and very low income and individuals with special needs in each uniform state service region;(4) a description of state programs that govern the use of all available housing resources;(5) a resource allocation plan that targets all available housing resources to individuals and families of low and very low income and individuals with special needs in each uniform state service region;(6) a description of the department's efforts to monitor and analyze the unused or underused federal resources of other state agencies for housing-related services and services for homeless individuals and the department's recommendations to ensure the full use by the state of all available federal resources for those services in each uniform state service region;(7) strategies to provide housing for individuals and families with special needs in each uniform state service region;(8) a description of the department's efforts to encourage in each uniform state service region the construction of housing units that incorporate energy efficient construction and appliances;(9) an estimate and analysis of the housing supply in each uniform state service region;(10) an inventory of all publicly and, where possible, privately funded housing resources, including public housing authorities, housing finance corporations, community housing development organizations, and community action agencies;(11) strategies for meeting rural housing needs;(12) a biennial action plan for colonias that:(A) addresses current policy goals for colonia programs, strategies to meet the policy goals, and the projected outcomes with respect to the policy goals; and(B) includes information on the demand for contract-for-deed conversions, services from self-help centers, consumer education, and other colonia resident services in counties some part of which is within 150 miles of the international border of this state;(13) a summary of public comments received at a hearing under this chapter or from another source that concern the demand for colonia resident services described by Subdivision (12); and(14) any other housing-related information that the state is required to include in the one-year action plan of the consolidated plan submitted annually to the United States Department of Housing and Urban Development.(d) The priorities and policies in another plan adopted by the department must be consistent to the extent practical with the priorities and policies established in the state low income housing plan.(e) To the extent consistent with federal law, the preparation and publication of the state low income housing plan shall be consistent with the filing and publication deadlines required of the department for the consolidated plan.(f) The director may subdivide the uniform state service regions as necessary for purposes of the state low income housing plan.(g) The department shall include the plan developed by the Texas State Affordable Housing Corporation under Section 2306.566 in the department's resource allocation plan under Subsection (c)(5).(h) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 42, eff. September 1, 2007.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.66(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 14, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 226, Sec. 2, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1367, Sec. 1.13, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 330, Sec. 5, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 332, Sec. 5, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 16, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 42, eff. September 1, 2007.

Sec. 2306.0722. PREPARATION OF PLAN AND REPORT. (a) Before preparing the annual low income housing report under Section 2306.072 and the state low income housing plan under Section 2306.0721, the department shall meet with regional planning commissions created under Chapter 391, Local Government Code, representatives of groups with an interest in low income housing, nonprofit housing organizations, managers, owners, and developers of affordable housing, local government officials, residents of low income housing, and members of the Colonia Resident Advisory Committee. The department shall obtain the comments and suggestions of the representatives, officials, residents, and members about the prioritization and allocation of the department's resources in regard to housing.(b) In preparing the annual report under Section 2306.072 and the state low income housing plan under Section 2306.0721, the director shall:(1) coordinate local, state, and federal housing resources, including tax exempt housing bond financing and low income housing tax credits;(2) set priorities for the available housing resources to help the neediest individuals;(3) evaluate the success of publicly supported housing programs;(4) survey and identify the unmet housing needs of individuals the department is required to assist;(5) ensure that housing programs benefit an individual without regard to the individual's race, ethnicity, sex, or national origin;(6) develop housing opportunities for individuals and families of low and very low income and individuals with special housing needs;(7) develop housing programs through an open, fair, and public process;(8) set priorities for assistance in a manner that is appropriate and consistent with the housing needs of the populations described by Section 2306.0721(c)(1);(9) incorporate recommendations that are consistent with the consolidated plan submitted annually by the state to the United States Department of Housing and Urban Development;(10) identify the organizations and individuals consulted by the department in preparing the annual report and state low income housing plan and summarize and incorporate comments and suggestions provided under Subsection (a) as the board determines to be appropriate;(11) develop a plan to respond to changes in federal funding and programs for the provision of affordable housing;(12) use the following standardized categories to describe the income of program applicants and beneficiaries:(A) 0 to 30 percent of area median income adjusted for family size;(B) more than 30 to 60 percent of area median income adjusted for family size;(C) more than 60 to 80 percent of area median income adjusted for family size;(D) more than 80 to 115 percent of area median income adjusted for family size; or(E) more than 115 percent of area median income adjusted for family size;(13) use the most recent census data combined with existing data from local housing and community service providers in the state, including public housing authorities, housing finance corporations, community housing development organizations, and community action agencies; and(14) provide the needs assessment information compiled for the report and plan to the Texas State Affordable Housing Corporation.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.66(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 15, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1367, Sec. 1.14, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 330, Sec. 6, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 332, Sec. 6, eff. Sept. 1, 2003.

Sec. 2306.0723. REPORT CONSIDERED AS RULE. The department shall consider the annual low income housing report to be a rule and in developing the report shall follow rulemaking procedures required by Chapter 2001.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.66(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 16, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1367, Sec. 1.15, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 17, eff. September 1, 2007.

Sec. 2306.0724. FAIR HOUSING SPONSOR REPORT. (a) The department shall require the owner of each housing development that receives financial assistance from the department and that contains 20 or more living units to submit an annual fair housing sponsor report. The report must include the relevant information necessary for the analysis required by Section 2306.072(c)(6). In compiling the information for the report, the owner of each housing development shall use data current as of January 1 of the reporting year.(b) The department shall adopt rules regarding the procedure for filing the report.(c) The department shall maintain the reports in electronic and hard-copy formats readily available to the public at no cost.(d) A housing sponsor who fails to file a report in a timely manner is subject to the following sanctions, as determined by the department:(1) denial of a request for additional funding; or(2) an administrative penalty in an amount not to exceed $1,000, assessed in the manner provided for an administrative penalty under Section 2306.6023.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 4.02, eff. Sept. 1, 2001.

Sec. 2306.073. INTERNAL AUDIT. (a) The director, with the approval of the board, shall appoint an internal auditor who reports directly to the board and serves at the pleasure of the board.(b) The internal auditor shall:(1) prepare an annual audit plan using risk assessment techniques to rank high-risk functions in the department; and(2) submit the annual audit plan to the director and board for consideration and approval or change as necessary or advisable.(c) The internal auditor may bring before the director or board an issue outside the annual audit plan that requires the immediate attention of the director or board.(d) The internal auditor may not be assigned any operational or management responsibilities that impair the ability of the internal auditor to make an independent examination of the department's operations.(e) The department shall give the internal auditor unrestricted access to activities and records of the department unless restricted by other law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.67(a), eff. Sept. 1, 1995.

Sec. 2306.074. AUDIT. (a) The department's books and accounts must be audited each fiscal year by a certified public accountant or, if requested by the department and if the legislative audit committee approves including the audit in the audit plan under Section 321.013(c), by the state auditor. A copy of the audit must be filed with the governor, the comptroller, and the legislature not later than the 30th day after the submission date for the annual financial report as required by the General Appropriations Act. If the state auditor is conducting the audit and it is not available by the 30th day after the submission date as required by the General Appropriations Act for annual financial reporting, it must be filed as soon as it is available.(b) The department shall pay for the audit.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.66(b), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1035, Sec. 67, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 785, Sec. 48, eff. Sept. 1, 2003.

Sec. 2306.075. TAX EXEMPTION. The property of the department, its income, and its operations are exempt from all taxes and assessments imposed by this state and all public agencies on property acquired or used by the department under this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.076. INSURANCE. (a) The board may purchase from department funds liability insurance for the director, board members, officers, and employees of the department.(b) The board may purchase the insurance in an amount the board considers reasonably necessary to:(1) insure against reasonably foreseeable liabilities; and(2) provide for all costs of defending against those liabilities, including court costs and attorney's fees.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.66(c), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 17, eff. Sept. 1, 1997.

Sec. 2306.077. INTERNET AVAILABILITY. (a) In this section, "Internet" means the largest, nonproprietary, nonprofit, cooperative, public computer network, popularly known as the Internet.(b) The department, to the extent it considers it to be feasible and appropriate, shall make information on the department's programs, public hearings, and scheduled public meetings available to the public on the Internet.(c) The access to information allowed by this section is in addition to the public's free access to the information through other electronic or print distribution of the information and does not alter, diminish, or relinquish any copyright or other proprietary interest or entitlement of this state or a private entity under contract with this state.(d) The department shall provide for annual housing sponsor reports required by Section 2306.0724 to be filed through the Internet.(e) The department shall provide for reports regarding housing units designed for persons with disabilities made under Section 2306.078 to be filed through the Internet.

Added by Acts 1997, 75th Leg., ch. 980, Sec. 18, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 4.03, eff. Sept. 1, 2001.

Sec. 2306.078. INFORMATION REGARDING HOUSING FOR PERSONS WITH DISABILITIES. (a) The department shall establish a system that requires owners of state or federally assisted housing developments with 20 or more housing units to report information regarding housing units designed for persons with disabilities.(b) The system must provide for each owner of a development described by Subsection (a) with at least one housing unit designed for a person with a disability to enter the following information on the department's Internet site:(1) the name, if any, of the development;(2) the street address of the development;(3) the number of housing units in the development that are designed for persons with disabilities and that are available for lease;(4) the number of bedrooms in each housing unit designed for a person with a disability;(5) the special features that characterize each housing unit's suitability for a person with a disability;(6) the rent for each housing unit designed for a person with a disability; and(7) the telephone number and name of the development manager or agent to whom inquiries by prospective tenants may be made.(c) The department shall require each owner to maintain updated contact information under Subsection (b)(7) and shall solicit the owner's voluntary provision of updated information under Subsections (b)(3) and (6).(d) The department shall make information provided under this section available to the public in electronic and hard-copy formats at no cost.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 4.04, eff. Sept. 1, 2001.

Sec. 2306.080. DATABASE INFORMATION SPECIALIST. The director shall appoint a database information specialist. The primary responsibility of the database information specialist is to provide for the effective and efficient dissemination to the public of information related to affordable housing and community development in a form that is accessible, widely available, and easily used.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 5.01, eff. Sept. 1, 2001.

Sec. 2306.081. PROJECT COMPLIANCE; DATABASE. (a) The department, through the division with responsibility for compliance matters, shall monitor for compliance with all applicable requirements the entire construction phase associated with any project under this chapter. The monitoring level for each project must be based on the amount of risk associated with the project.(b) After completion of a project's construction phase, the department shall periodically review the performance of the project to confirm the accuracy of the department's initial compliance evaluation during the construction phase.(c) The department shall use the division responsible for credit underwriting matters and the division responsible for compliance matters to determine the amount of risk associated with each project.(d) The department shall create an easily accessible database that contains all project compliance information developed under this chapter, including project compliance information provided to the department by the Texas State Affordable Housing Corporation.(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 42, eff. September 1, 2007.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.09, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 332, Sec. 7, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 42, eff. September 1, 2007.

Sec. 2306.082. NEGOTIATED RULEMAKING; ALTERNATIVE DISPUTE RESOLUTION. (a) The department shall develop and implement a policy to encourage the use of:(1) negotiated rulemaking procedures under Chapter 2008 for the adoption of department rules; and(2) appropriate alternative dispute resolution procedures under Chapter 2009 to assist in the resolution of internal and external disputes under the department's jurisdiction.(b) The department's procedures relating to alternative dispute resolution must designate the State Office of Administrative Hearings as the primary mediator and, to the extent practicable, conform to any guidelines or rules issued by that office.(c) The department shall designate a person employed by or appointed to the office of the director but who is not in the legal division to coordinate and process requests for the alternative dispute resolution procedures. The person must receive training from an independent source in alternative dispute resolution not later than the 180th day after the date the person was designated to coordinate and process requests for the alternative dispute resolution procedures.(d) The department shall notify a person requesting the alternative dispute resolution procedures that:(1) an alternative dispute resolution decision is not binding on the state; and(2) the department will mediate in good faith.(e) The alternative dispute resolution procedures may be requested before the board makes a final decision.(f) Notwithstanding any other provision of this section, the alternative dispute resolution procedures may not be used to unnecessarily delay a proceeding under this chapter.

Added by Acts 2003, 78th Leg., ch. 330, Sec. 7, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 18, eff. September 1, 2007.

Sec. 2306.083. REPORT TO SECRETARY OF STATE. (a) In this section, "colonia" means a geographic area that:(1) is an economically distressed area as defined by Section 17.921, Water Code;(2) is located in a county any part of which is within 62 miles of an international border; and(3) consists of 11 or more dwellings that are located in close proximity to each other in an area that may be described as a community or neighborhood.(b) To assist the secretary of state in preparing the report required under Section 405.021, the board on a quarterly basis shall provide a report to the secretary of state detailing any projects funded by the department that provide assistance to colonias.(c) The report must include:(1) a description of any relevant projects;(2) the location of each project;(3) the number of colonia residents served by each project;(4) the exact amount spent or the anticipated amount to be spent on each colonia served by each project;(5) a statement of whether each project is completed and, if not, the expected completion date of the project; and(6) any other information, as determined appropriate by the secretary of state.(d) The department shall require an applicant for funds administered by the department to submit to the department a colonia classification number, if one exists, for each colonia that may be served by the project proposed in the application. If a colonia does not have a classification number, the department may contact the secretary of state or the secretary of state's representative to obtain the classification number. On request of the department, the secretary of state or the secretary of state's representative shall assign a classification number to the colonia.

Added by Acts 2005, 79th Leg., Ch. 828, Sec. 4, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 341, Sec. 8, eff. June 15, 2007.

SUBCHAPTER E. COMMUNITY AFFAIRS AND COMMUNITY DEVELOPMENT PROGRAMSSec. 2306.092. DUTIES REGARDING CERTAIN PROGRAMS CREATED UNDER FEDERAL LAW. The department shall administer, as appropriate under policies established by the board:(1) state responsibilities for programs created under the federal Economic Opportunity Act of 1964 (42 U.S.C. Section 2701 et seq.);(2) programs assigned to the department under the Omnibus Budget Reconciliation Act of 1981 (Pub.L. No. 97-35); and(3) other federal acts creating economic opportunity programs assigned to the department.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.69(a), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 994, Sec. 4, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1367, Sec. 1.16, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 19, eff. September 1, 2007.

Sec. 2306.093. HOUSING ASSISTANCE GOAL. By action of the board the community affairs division shall have a goal to apply a minimum of 25 percent of the division's total housing-related funds toward housing assistance for individuals and families of very low income.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.094. SERVICES FOR THE HOMELESS. The department shall administer the state's allocation of federal funds provided under the Emergency Shelter Grants Program (42 U.S.C. Section 11371 et seq.), as amended, or its successor program, and any other federal funds provided for the benefit of homeless individuals and families.

Added by Acts 1997, 75th Leg., ch. 980, Sec. 20, eff. Sept. 1, 1997.

Sec. 2306.097. ENERGY SERVICES PROGRAM FOR LOW-INCOME INDIVIDUALS. (a) The Energy Services Program for Low-Income Individuals shall operate in conjunction with the community services block grant program and has jurisdiction and responsibility for administration of the following elements of the State Low-Income Energy Assistance Program, from whatever sources funded:(1) the Energy Crisis Intervention Program;(2) the weatherization program; and(3) the Low-Income Home Energy Assistance Program.(b) Applications, forms, and educational materials for a program administered under Subsection (a)(1), (2), or (3) must be provided in English, Spanish, and any other appropriate language.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.72(a), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 980, Sec. 21, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 600, Sec. 1, eff. June 19, 2009.

Sec. 2306.0985. RECOVERY OF FUNDS FROM CERTAIN SUBDIVISIONS. (a) It is the intent of the legislature that a private developer not unduly benefit from the expenditure by the state of public funds on infrastructure for public benefit.(b) This section applies only to property located in:(1) the unincorporated area of an affected county, as defined by Section 16.341, Water Code; and(2) an economically distressed area, as defined by Section 16.341, Water Code.(c) As a condition for the receipt of state funds, and to the extent permitted by law, federal funds, the department may require a political entity with authority to tax and place a lien on property to place a lien or assessment on property that benefits from the expenditure of state or federal funds for water, wastewater, or drainage improvements affecting the property. The lien or assessment may not exceed an amount equal to the cost of making the improvements as those costs relate to the property. The lien or assessment expires 10 years after the date the improvements are completed.(d) If property subject to a lien or assessment under Subsection (c) is sold, the seller must pay to the political entity from the proceeds of the sale an amount equal to the value of the lien or assessment. This subsection does not apply if:(1) the reason for the sale is:(A) the disposition of the estate following the death of the owner of the property; or(B) the owner because of physical condition must reside in a continuous care facility and no longer resides on the property; or(2) the owner of the property is a person of low or moderate income.(e) If property subject to a lien or assessment under Subsection (c) is repossessed by the holder of a note or a contract for deed, the holder must pay to the political entity an amount equal to the value of the lien or assessment before taking possession of the property.(f) Subject to rules adopted by the department, a political entity shall collect payments made under this section and remit the funds for deposit in the treasury to the credit of a special account in the general revenue fund that may be appropriated only to the department for use in administering a program under Section 2306.098.(g) After public notice and comment, the department shall adopt rules to administer this section. The department may provide by rule for the reduction or waiver of a fee authorized by this section.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 28, eff. June 16, 1995.

SUBCHAPTER F. HOUSING FINANCE DIVISION: GENERAL PROVISIONSSec. 2306.111. HOUSING FUNDS. (a) The department, through the housing finance division, shall administer all federal housing funds provided to the state under the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. Section 12704 et seq.) or any other affordable housing program.(b) The housing finance division shall adopt a goal to apply an aggregate minimum of 25 percent of the division's total housing funds toward housing assistance for individuals and families of extremely low and very low income.(c) In administering federal housing funds provided to the state under the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. Section 12701 et seq.), the department shall expend:(1) 95 percent of these funds for the benefit of non-participating small cities and rural areas that do not qualify to receive funds under the Cranston-Gonzalez National Affordable Housing Act directly from the United States Department of Housing and Urban Development; and(2) five percent of these funds for the benefit of persons with disabilities who live in any area of this state.(c-1) The following entities are eligible to apply for set-aside funds under Subsection (c):(1) nonprofit providers of affordable housing, including community housing development organizations; and(2) for-profit providers of affordable housing.(c-2) In allocating set-aside funds under Subsection (c), the department may not give preference to nonprofit providers of affordable housing, except as required by federal law.(d) The department shall allocate housing funds provided to the state under the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. Section 12701 et seq.), housing trust funds administered by the department under Sections 2306.201-2306.206, and commitments issued under the federal low income housing tax credit program administered by the department under Subchapter DD to all urban areas and rural areas of each uniform state service region based on a formula developed by the department under Section 2306.1115. If the department determines under the formula that an insufficient number of eligible applications for assistance out of funds or credits allocable under this subsection are submitted to the department from a particular uniform state service region, the department shall use the unused funds or credits allocated to that region for all urban areas and rural areas in other uniform state service regions based on identified need and financial feasibility.(d-1) In allocating low income housing tax credit commitments under Subchapter DD, the department shall, before applying the regional allocation formula prescribed by Section 2306.1115, set aside for at-risk developments, as defined by Section 2306.6702, not less than the minimum amount of housing tax credits required under Section 2306.6714. Funds or credits are not required to be allocated according to the regional allocation formula under Subsection (d) if:(1) the funds or credits are reserved for contract-for-deed conversions or for set-asides mandated by state or federal law and each contract-for-deed allocation or set-aside allocation equals not more than 10 percent of the total allocation of funds or credits for the applicable program;(2) the funds or credits are allocated by the department primarily to serve persons with disabilities; or(3) the funds are housing trust funds administered by the department under Sections 2306.201-2306.206 that are not otherwise required to be set aside under state or federal law and do not exceed $3 million during each application cycle.(d-2) In allocating low income housing tax credit commitments under Subchapter DD, the department shall allocate five percent of the housing tax credits in each application cycle to developments that receive federal financial assistance through the Texas Rural Development Office of the United States Department of Agriculture. Any funds allocated to developments under this subsection that involve rehabilitation must come from the funds set aside for at-risk developments under Section 2306.6714 and any additional funds set aside for those developments under Subsection (d-1). This subsection does not apply to a development financed wholly or partly under Section 538 of the Housing Act of 1949 (42 U.S.C. Section 1490p-2).(d-3) In allocating low income tax credit commitments under Subchapter DD, the department shall allocate to developments in rural areas 20 percent or more of the housing tax credits in the state in the application cycle, with $500,000 or more in housing tax credits being reserved for each uniform state service region under this subsection. Any amount of housing tax credits set aside for developments in a rural area in a specific uniform state service region under this subsection that remains after the initial allocation of housing tax credits is available for allocation to developments in any other rural area first, and then is available to developments in urban areas of any uniform state service region.(e) The department shall include in its annual low income housing plan under Section 2306.0721:(1) the formula developed by the department under Section 2306.1115; and(2) the allocation targets established under the formula for the urban areas and rural areas of each uniform state service region.(f) The department shall include in its annual low income housing report under Section 2306.072 the amounts of funds and credits allocated to the urban areas and rural areas of each uniform state service region in the preceding year for each federal and state program affected by the requirements of Subsection (d).(g) For all urban areas and rural areas of each uniform state service region, the department shall establish funding priorities to ensure that:(1) funds are awarded to project applicants who are best able to meet recognized needs for affordable housing, as determined by department rule;(2) when practicable and when authorized under Section 42, Internal Revenue Code of 1986 (26 U.S.C. Section 42), the least restrictive funding sources are used to serve the lowest income residents; and(3) funds are awarded based on a project applicant's ability, when consistent with Section 42, Internal Revenue Code of 1986 (26 U.S.C. Section 42), practicable, and economically feasible, to:(A) provide the greatest number of quality residential units;(B) serve persons with the lowest percent area median family income;(C) extend the duration of the project to serve a continuing public need;(D) use other local funding sources to minimize the amount of state subsidy needed to complete the project; and(E) provide integrated, affordable housing for individuals and families with different levels of income.(h) The department by rule shall adopt a policy providing for the reallocation of financial assistance administered by the department, including financial assistance related to bonds issued by the department, if the department's obligation with respect to that assistance is prematurely terminated.(i) The director shall designate an employee of the department to act as the information officer and as a liaison with the public regarding each application seeking an allocation of housing funds described by this section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.75(a), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 980, Sec. 23, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 421, Sec. 1, eff. Sept. 1, 2000; Acts 2001, 77th Leg., ch. 1367, Sec. 1.17, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1367, Sec. 6.01, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1448, Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 330, Sec. 8, 9, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 3, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 4, eff. September 1, 2007.

Sec. 2306.1111. UNIFORM APPLICATION AND FUNDING CYCLES. (a) Notwithstanding any other state law and to the extent consistent with federal law, the department shall establish uniform application and funding cycles for all competitive single-family and multifamily housing programs administered by the department under this chapter, other than programs involving the issuance of private activity bonds.(b) Wherever possible, the department shall use uniform threshold requirements for single-family and multifamily housing program applications, including uniform threshold requirements relating to market studies and environmental reports.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.18, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 20, eff. September 1, 2007.

Sec. 2306.1112. EXECUTIVE AWARD AND REVIEW ADVISORY COMMITTEE. (a) The department shall establish an executive award and review advisory committee to make recommendations to the board regarding funding and allocation decisions.(b) The advisory committee must include representatives from the department's underwriting and compliance functions and from the divisions responsible for administering federal housing funds provided to the state under the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. Section 12701 et seq.) and for administering low income housing tax credits.(c) The advisory committee is not subject to Chapter 2110.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.18, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 21, eff. September 1, 2007.

Sec. 2306.1113. EX PARTE COMMUNICATIONS. (a) During the period beginning on the date project applications are filed in an application cycle and ending on the date the board makes a final decision with respect to the approval of any application in that cycle, a member of the board may not communicate with the following persons:(1) an applicant or a related party, as defined by state law, including board rules, and federal law; and(2) any person who is:(A) active in the construction, rehabilitation, ownership, or control of a proposed project, including:(i) a general partner or contractor; and(ii) a principal or affiliate of a general partner or contractor; or(B) employed as a consultant, lobbyist, or attorney by an applicant or a related party.(a-1) Subject to Subsection (a-2), during the period beginning on the date project applications are filed in an application cycle and ending on the date the board makes a final decision with respect to the approval of any application in that cycle, an employee of the department may communicate about an application with the following persons:(1) the applicant or a related party, as defined by state law, including board rules, and federal law; and(2) any person who is:(A) active in the construction, rehabilitation, ownership, or control of the proposed project, including:(i) a general partner or contractor; and(ii) a principal or affiliate of a general partner or contractor; or(B) employed as a consultant, lobbyist, or attorney by the applicant or a related party.(a-2) A communication under Subsection (a-1) may be oral or in any written form, including electronic communication through the Internet, and must satisfy the following conditions:(1) the communication must be restricted to technical or administrative matters directly affecting the application;(2) the communication must occur or be received on the premises of the department during established business hours; and(3) a record of the communication must be maintained and included with the application for purposes of board review and must contain the following information:(A) the date, time, and means of communication;(B) the names and position titles of the persons involved in the communication and, if applicable, the person's relationship to the applicant;(C) the subject matter of the communication; and(D) a summary of any action taken as a result of the communication.(b) Notwithstanding Subsection (a) or (a-1), a board member or department employee may communicate without restriction with a person listed in Subsection (a) or (a-1) during any board meeting or public hearing held with respect to the application, but not during a recess or other nonrecord portion of the meeting or hearing.(c) Subsection (a) does not prohibit the board from participating in social events at which a person with whom communications are prohibited may or will be present, provided that all matters related to applications to be considered by the board will not be discussed.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.18, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 330, Sec. 10, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 22, eff. September 1, 2007.

Sec. 2306.1114. NOTICE OF RECEIPT OF APPLICATION OR PROPOSED APPLICATION. (a) Not later than the 14th day after the date an application or a proposed application for housing funds described by Section 2306.111 has been filed, the department shall provide written notice of the filing of the application or proposed application to the following persons:(1) the United States representative who represents the community containing the development described in the application;(2) members of the legislature who represent the community containing the development described in the application;(3) the presiding officer of the governing body of the political subdivision containing the development described in the application;(4) any member of the governing body of a political subdivision who represents the area containing the development described in the application;(5) the superintendent and the presiding officer of the board of trustees of the school district containing the development described in the application; and(6) any neighborhood organizations on record with the state or county in which the development described in the application is to be located and whose boundaries contain the proposed development site.(b) The notice provided under Subsection (a) must include the following information:(1) the relevant dates affecting the application, including:(A) the date on which the application was filed;(B) the date or dates on which any hearings on the application will be held; and(C) the date by which a decision on the application will be made;(2) a summary of relevant facts associated with the development;(3) a summary of any public benefits provided as a result of the development, including rent subsidies and tenant services; and(4) the name and contact information of the employee of the department designated by the director to act as the information officer and liaison with the public regarding the application.

Added by Acts 2003, 78th Leg., ch. 330, Sec. 11, eff. Sept. 1, 2003.

Sec. 2306.1115. REGIONAL ALLOCATION FORMULA. (a) To allocate housing funds under Section 2306.111(d), the department shall develop a formula that:(1) includes as a factor the need for housing assistance and the availability of housing resources in an urban area or rural area;(2) provides for allocations that are consistent with applicable federal and state requirements and limitations; and(3) includes other factors determined by the department to be relevant to the equitable distribution of housing funds under Section 2306.111(d).(b) The department shall use information contained in its annual state low income housing plan and other appropriate data to develop the formula under this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 5, eff. September 1, 2007.

Sec. 2306.112. PREPARATION AND CONTENT OF ANNUAL BUDGET. (a) On or before August 1 of each year, the director shall file with the board a proposed annual budget for the housing finance division for the succeeding fiscal year.(b) The budget shall state:(1) the general categories of expected expenditures from revenues and income of the housing finance division;(2) the amount of expected expenditures for each category;(3) expected operating expenses of the housing finance division; and(4) the proposed use of projected year-end unencumbered balances.(c) The budget may include a provision or reserve for contingencies or overexpenditures.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.113. BOARD CONSIDERATION OF ANNUAL BUDGET. On or before September 1 of each year, the board shall consider the director's proposed annual budget for the housing finance division and shall approve or change the budget as the board determines necessary or advisable.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.114. FILING OF ANNUAL BUDGET. (a) Copies of the annual budget certified by the presiding officer of the board shall be filed promptly with the governor and the legislature.(b) The annual budget is not effective until filed.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.115. FAILURE TO ADOPT ANNUAL BUDGET. If the board does not adopt the annual budget on or before September 1, the budget for the preceding year remains in effect until a new budget is adopted.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.116. AMENDED ANNUAL BUDGET. (a) The board may adopt an amended annual budget during the fiscal year.(b) An amended annual budget does not supersede a prior budget until it is filed with the governor and the legislature.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.117. PAYMENT OF EXPENSES; INDEBTEDNESS. (a) The expenses incurred in carrying out the functions of the housing finance division may be paid only from revenues or funds provided under this chapter.(b) This chapter does not authorize the housing finance division to incur debt or liability on behalf of or payable by the state, except as provided by this chapter or other law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.118. DEPOSIT OF FUNDS WITH TEXAS TREASURY SAFEKEEPING TRUST COMPANY. Except as provided by Section 2306.120, revenue and funds of the department received by or payable through the programs and functions of the housing finance division, other than funds necessary for the operation of the housing finance division and appropriated funds, shall be deposited outside the treasury with the Texas Treasury Safekeeping Trust Company.

Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.119. SELECTION OF DEPOSITORY FOR OPERATING FUNDS. (a) The department shall choose a depository for the operating funds of the housing finance division after inviting bids for favorable interest rates.(b) The housing finance division shall publish notice in at least one newspaper of general circulation in this state no later than the 14th day before the last day set for the receipt of the bids.(c) Notice published under this section must state the:(1) types of deposits planned;(2) last day on which bids will be received; and(3) time and place for opening bids.(d) Sealed bids must be:(1) identified on the envelope as bids; and(2) submitted to the housing finance division before the deadline for receiving bids.(e) The housing finance division shall provide a tabulation of all submitted bids for public inspection.(f) The department shall choose the depository submitting the bid with the most favorable financial terms to the department, considering the security and efficiency with which the depository is capable of managing the department's funds.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.120. SELECTION OF DEPOSITORY UNDER COVENANTS OF BONDS OR TRUST INDENTURES. (a) If covenants related to the department's bonds or the trust indentures governing the bonds specify one or more depositories or set out a method of selecting depositories different from the method required by this subchapter, the covenants prevail regarding the funds to which they apply and the funds are not required to be deposited with the Texas Treasury Safekeeping Trust Company.(b) Bonds of the housing finance division issued under trust indentures executed or resolutions adopted on or after September 1, 1991, may not include a covenant that interferes with the deposit of funds in the Texas Treasury Safekeeping Trust Company.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.121. RECORDS. The housing finance division shall keep complete records and accounts of its business transactions according to generally accepted accounting principles.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.123. AREA MEDIAN INCOME. The department may determine the median income of an individual or family for an area by using a source or methodology acceptable under federal law or rule.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.1231. FEDERAL POVERTY LINE. The department shall use the applicable federal poverty line in determining eligibility for each federal or state program administered by the department that requires poverty instead of area median income to be used as a criterion of program eligibility.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.76(a), eff. Sept. 1, 1995.

Sec. 2306.124. RULES REGARDING HOUSING DEVELOPMENTS. The department may adopt and publish rules regarding the:(1) making of mortgage loans under this subchapter;(2) regulation of borrowers;(3) construction of ancillary commercial facilities; and(4) resale and disposition of real property, or an interest in the property, that is financed by the department.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.125. COURT ACTIONS. (a) The department may institute a judicial action or proceeding against a housing sponsor receiving a loan or owning a housing development under this chapter to:(1) enforce this chapter;(2) enforce the terms and provisions of an agreement or contract between the department and the recipient of a loan under this chapter, including provisions regarding rental or carrying charges and income limits as applied to tenants or occupants;(3) foreclose its mortgage; or(4) protect:(A) the public interest;(B) individuals and families of low and very low income or families of moderate income;(C) stockholders; or(D) creditors of the sponsor.(b) In an action or proceeding under this section, the department may apply for the appointment of a trustee or receiver to assume the management and operation of the affairs of a housing sponsor.(c) The department, through its designated agent, may accept appointment as trustee or receiver of a housing sponsor when appointed by a court of competent jurisdiction.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.126. EXEMPTION FROM PROPERTY TAX. (a) The department may, under its terms, conditions, and rules, pay public agencies in lieu of ad valorem taxes on property that the department acquires through foreclosure or sale under a deed of trust.(b) The department shall make payments under this section instead of paying taxes whenever practicable with money lawfully available for this purpose, subject to the provisions of any bond resolution.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.127. PRIORITY FOR CERTAIN COMMUNITIES. In a manner consistent with the regional allocation formula described under Section 2306.111(d), the department shall give priority through its housing program scoring criteria to communities that are located wholly or partly in:(1) a federally designated urban enterprise community;(2) an urban enhanced enterprise community; or(3) an economically distressed area or colonia.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.19, eff. Sept. 1, 2001.

SUBCHAPTER G. HOUSING FINANCE DIVISION: GENERAL POWERS AND DUTIES OF BOARDSec. 2306.141. RULES. The board shall have the specific duty and power to adopt rules governing the administration of the housing finance division and its programs.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.142. AUTHORIZATION OF BONDS. (a) Subject to the requirements of this section, the board shall authorize all bonds issued by the department.(b) If the issuance is authorized by the board, the department shall issue single-family mortgage revenue bonds to make home mortgage credit available for the purchase of newly constructed or previously owned single-family homes to economic and geographic submarkets of borrowers who are not served or who are substantially underserved by the conventional, Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, or Federal Housing Administration home mortgage lending industry or by housing finance corporations organized under Chapter 394, Local Government Code.(c) The board by rule shall adopt a methodology for determining through a market study the home mortgage credit needs in underserved economic and geographic submarkets in the state. In conducting the market study required by this subsection, the department or its designee shall analyze for the underserved economic and geographic submarkets, at a minimum, the following factors:(1) home ownership rates;(2) loan volume;(3) loan approval ratios;(4) loan interest rates;(5) loan terms;(6) loan availability;(7) type and number of dwelling units; and(8) use of subprime mortgage loan products, comparing the volume amount of subprime loans and interest rates to "A" paper mortgage loans as defined by Standard and Poor's credit underwriting criteria.(d) The department or its designee shall analyze the potential market demand, loan availability, and private sector home mortgage lending rates available to extremely low, very low, low, and moderate income borrowers in the rural counties of the state, in census tracts in which the median family income is less than 80 percent of the median family income for the county in which the census tract is located, and in the region of the state adjacent to the international border of the state. The department or its designee shall establish a process for serving those counties, census tracts, and regions through the single-family mortgage revenue bond program in a manner proportionate to the credit needs of those areas as determined through the department's market study.(e) Using the market study and the analysis required by this section, the board shall evaluate the feasibility of a single-family mortgage revenue bond program with loan marketing, eligibility, underwriting, structuring, collection, and foreclosure criteria and with loan services practices that are designed to meet the credit needs of the underserved economic and geographic submarkets of the state, including those submarkets served disproportionately by subprime lenders.(f) In evaluating a proposed bond program under this section, the board shall consider, consistent with the reasonable financial operation of the department, specific set-asides or reservations of mortgage loans for underserved economic and geographic submarkets in the state, including the reservation of funds to serve borrowers who have "A-" to "B-" credit according to Standard and Poor's credit underwriting criteria.(g) The department may use any source of funds or subsidy available to the department to provide credit enhancement, down payment assistance, pre-homebuyer and post-homebuyer counseling, interest rate reduction, and payment of incentive lender points to accomplish the purposes of this section in a manner considered by the board to be consistent with the reasonable financial operation of the department.(h) In allocating funds under Subsection (g), the department's highest priority is to provide assistance to borrowers in underserved economic and geographic submarkets in the state. If the board determines that sufficient funds are available after fully meeting the credit needs of borrowers in those submarkets, the department may provide assistance to other borrowers.(i) The board shall certify that each single-family mortgage revenue bond issued by the department under this section is structured in a manner that serves the credit needs of borrowers in underserved economic and geographic submarkets in the state.(j) After any board approval and certification of a single-family mortgage revenue bond issuance, the department shall submit the proposed bond issuance to the Bond Review Board for review.(k) In the state fiscal year beginning on September 1, 2001, the department shall:(1) adopt by rule a market study methodology as required by Subsection (c);(2) conduct the market study;(3) propose for board review a single-family mortgage revenue bond program, including loan feature details, a program for borrower subsidies as provided by Subsections (g) and (h), and origination and servicing infrastructure;(4) identify reasonable capital markets financing;(5) conduct a public hearing on the market study results and the proposed bond program; and(6) submit for review by the Bond Review Board the market study results and, if approved and certified by the board, the proposed bond program.(l) In the state fiscal year beginning on September 1, 2002, and in each subsequent state fiscal year, the department shall allocate not less than 40 percent of the total single-family mortgage revenue bond loan volume to meet the credit needs of borrowers in underserved economic and geographic submarkets in the state, subject to the identification of a satisfactory market volume demand through the market study.(m) On completion of the market study, if the board determines in any year that bonds intended to be issued to achieve the purposes of this section are unfeasible or would damage the financial condition of the department, the board may formally appeal to the Bond Review Board the requirements of Subsection (k) or (l), as applicable. The Bond Review Board has sole authority to modify or waive the required allocation levels.(n) In addition to any other loan originators selected by the department, the department shall authorize colonia self-help centers and any other community-based, nonprofit institutions considered appropriate by the board to originate loans on behalf of the department. All non-financial institutions acting as loan originators under this subsection must undergo adequate training, as prescribed by the department, to participate in the bond program. The department may require lenders to participate in ongoing training and underwriting compliance audits to maintain good standing to participate in the bond program. The department may require that lenders meet appropriate eligibility standards as prescribed by the department.(o) The department shall structure all single-family mortgage revenue bond issuances in a manner designed to recover the full costs associated with conducting the activities required by this section.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 24, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1367, Sec. 2.02, eff. Sept. 1, 2001.

Sec. 2306.143. ALTERNATIVE TO SUBPRIME LENDER LIST. (a) If the United States Department of Housing and Urban Development ceases to prepare or make public a subprime lender list, the market study required by Section 2306.142 must annually survey the 100 largest refinancing lenders and the 100 largest home purchase loan lenders in the state to identify lenders primarily engaged in subprime lending.(b) The lenders included in the survey must be identified on the basis of home mortgage loan data reported by lenders under the Home Mortgage Disclosure Act of 1975 (12 U.S.C. Section 2801 et seq.) and the Community Reinvestment Act of 1977 (12 U.S.C. Section 2901 et seq.).

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 2.03, eff. Sept. 1, 2001.

Sec. 2306.144. FEES FOR SERVICES AND FACILITIES; PAYMENT OF DEPARTMENT OBLIGATIONS AND EXPENSES. (a) It is the duty of the board to establish and collect sufficient fees for services and facilities.(b) The board shall use available sources of revenue, income, and receipts to:(1) pay all expenses of the department's operation and maintenance;(2) pay the principal and interest on department bonds; and(3) create and maintain the reserves or funds provided by each resolution authorizing the issuance of department bonds.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.145. LOAN PROCEDURES. The board shall have the specific duty and power to adopt procedures for approving loans, purchases of loans and interests in loans, and commitments to purchase loans under this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.146. INTEREST RATES AND AMORTIZATION SCHEDULES. The board shall have the specific duty and power to establish interest rates and amortization schedules for loans made or financed under this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.147. FEES AND PENALTIES. (a) The board shall have the specific duty and power to establish a schedule of fees and penalties relating to the operation of the housing finance division and authorized by this chapter, including application, processing, loan commitment, origination, servicing, and administrative fees.(b) The department shall waive grant application fees for nonprofit organizations that offer expanded services such as child care, nutrition programs, job training assistance, health services, or human services.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 25, eff. Sept. 1, 1997.

Sec. 2306.148. UNDERWRITING STANDARDS. The board shall have the specific duty and power to adopt underwriting standards for loans made or financed by the housing finance division.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.149. APPROVED MORTGAGE LENDERS. The board shall have the specific duty and power to compile a list of approved mortgage lenders.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.150. PROPERTY STANDARDS. The board shall have the specific duty and power to adopt minimum property standards for housing developments financed or acquired under this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.151. TARGET STRATEGY FOR BOND PROCEEDS. The board shall have the specific duty and power to adopt a target strategy for the percentage of mortgage revenue bond proceeds to be made available to individuals and families of low and very low income.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.152. ELIGIBILITY CRITERIA. The board shall have the specific duty and power to establish eligibility criteria for participation in the housing finance division's programs for individuals and families of low and very low income and families of moderate income.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER H. HOUSING FINANCE DIVISION: GENERAL POWERS AND DUTIES OF DEPARTMENTSec. 2306.171. GENERAL DUTIES OF DEPARTMENT RELATING TO PURPOSES OF HOUSING FINANCE DIVISION. The department shall:(1) develop policies and programs designed to increase the number of individuals and families of extremely low, very low, and low income and families of moderate income that participate in the housing finance division's programs;(2) work with municipalities, counties, public agencies, housing sponsors, and nonprofit and for profit corporations to provide:(A) information on division programs; and(B) technical assistance to municipalities, counties, and nonprofit corporations;(3) encourage private for profit and nonprofit corporations and state organizations to match the division's funds to assist in providing affordable housing to individuals and families of low and very low income and families of moderate income;(4) provide matching funds to municipalities, counties, public agencies, housing sponsors, and nonprofit developers who qualify under the division's programs; and(5) administer the state's allocation of federal funds provided under the rental rehabilitation grant program authorized by Section 17, Title I, of the United States Housing Act of 1937 (42 U.S.C. Section 1437o).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 26, eff. Sept. 1, 1997.

Sec. 2306.1711. RULEMAKING PROCEDURES FOR CERTAIN PROGRAMS. (a) The department shall adopt rules outlining formal rulemaking procedures for the low income housing tax credit program and the multifamily housing mortgage revenue bond program in accordance with Chapter 2001.(b) The rules adopted under Subsection (a) must include:(1) procedures for allowing interested parties to petition the department to request the adoption of a new rule or the amendment of an existing rule;(2) notice requirements and deadlines for taking certain actions; and(3) a provision for a public hearing.(c) The department shall provide for public input before adopting rules for programs with requests for proposals and notices of funding availability.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.20, eff. Sept. 1, 2001.

Sec. 2306.172. ACQUISITION AND USE OF MONEY; DEPOSITORIES. The department may:(1) acquire, hold, invest, deposit, use, and spend its income and money from every source; and(2) select its depository or depositories, subject only to the provisions of:(A) this chapter; and(B) a covenant relating to the department's bonds issued by the housing finance division.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.173. INVESTMENTS. Subject to a resolution authorizing issuance of its bonds, the department may:(1) invest its money in bonds, obligations, or other securities; or(2) place its money in demand or time deposits, whether or not evidenced by certificates of deposit.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.174. ACQUISITION AND DISPOSITION OF PROPERTY. The department may:(1) acquire, own, rent, lease, accept, hold, or dispose of any real, personal, or mixed property, or any interest in property, including a right or easement, in performing its duties and exercising its powers under this chapter, by purchase, exchange, gift, assignment, transfer, foreclosure, sale, lease, or otherwise;(2) hold, manage, operate, or improve real, personal, or mixed property, except that:(A) the department is restricted in acquiring property under Section 2306.251 unless it is required to foreclose on a delinquent loan and elects to acquire the property at foreclosure;(B) the department shall make a diligent effort to sell a housing development acquired through foreclosure to a purchaser who will be required to pay ad valorem taxes on the housing development or, if such a purchaser cannot be found, to another purchaser; and(C) the department shall sell a housing development acquired through foreclosure not later than the third anniversary of the date of acquisition unless the board adopts a resolution stating that a purchaser cannot be found after diligent search by the housing finance division, in which case the department shall continue to try to find a purchaser and shall sell the housing development when a purchaser is found; and(3) lease or rent land or a dwelling, house, accommodation, building, structure, or facility from a private party to carry out the housing finance division's purposes.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.175. TRANSFER AND DISPOSITION OF PROPERTY; MANNER OF SALE. (a) The department may:(1) sell, assign, lease, encumber, mortgage, or otherwise dispose of real, personal, or mixed property, or an interest in property, or a deed of trust or mortgage lien interest owned by it or in its control, custody, or possession; and(2) release or relinquish a right, title, claim, lien, interest, easement, or demand acquired in any manner, including an equity or right of redemption in property foreclosed by it.(b) Notwithstanding any other law, the department may, under this section, conduct a public or private sale, with or without public bidding.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.176. FEES. The department may set, charge, and collect fees relating to loans made or other services provided by the department under this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.177. HEARINGS. The department may:(1) conduct hearings; and(2) take testimony and proof, under oath, at public hearings, on matters necessary to carry out the department's purposes.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 27, eff. Sept. 1, 1997.

Sec. 2306.178. INSURANCE. The department may acquire, and pay premiums on, insurance of any kind in amounts and from insurers that the board considers necessary or advisable.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.179. INVESTIGATION. The department may:(1) investigate housing conditions and means for improving those conditions; and(2) determine the location of slum or blighted areas.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.180. ENCOURAGING HOME OWNERSHIP. The department may encourage individual or cooperative home ownership among individuals and families of low and very low income and families of moderate income.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.181. TARGETING BOND PROCEEDS. The department may target the proceeds from housing bonds issued by it to a geographic area or areas of the state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.182. LOANS TO LENDERS. The department may make loans to mortgage lenders, public agencies, or other housing sponsors and use the proceeds to make loans for multifamily housing developments that will be substantially occupied by individuals and families of low and very low income or families of moderate income.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.183. NEEDS OF QUALIFYING INDIVIDUALS AND FAMILIES IN RURAL AREAS AND SMALL MUNICIPALITIES. The department may adopt a target strategy to ensure that the credit and housing needs of qualifying individuals and families who reside in rural areas and small municipalities are equitably served by the housing finance division.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.184. DISCLOSURE OF FEES. (a) This section does not apply to an application submitted by an individual or family for a loan, grant, or other assistance under a program administered by the department or the Texas State Affordable Housing Corporation or from bonds issued by the department.(b) An application for a loan, grant, or other assistance for an eligible affordable housing project or activity under a program administered by the department or the Texas State Affordable Housing Corporation or from bonds issued by the department must include:(1) the name of each person expected to charge the applicant a project development fee or project operation fee;(2) the nature and amount of each project development fee and project operation fee the applicant is expected to pay; and(3) any interlocking interests of persons listed under Subdivision (1).(c) On completion of the project, the applicant shall cost certify the project and include the following:(1) the name of each person to whom the recipient paid a project development fee or project operation fee during the term of the project;(2) the nature and amount of each project development fee and project operation fee paid by the recipient during the term of the project; and(3) any interlocking interests of persons listed under Subdivision (1).(d) The department shall adopt rules governing penalties and sanctions under this section for a person who:(1) does not provide the information required by this section; or(2) knowingly discloses false information.(e) In this section:(1) "Project development fee" means a fee charged in connection with the planning, design, or development of an affordable housing project, including an application fee, tax credit consulting fee, development consulting fee, mortgage brokerage fee, and financial advising fee.(2) "Project operation fee" means a fee charged in connection with the operation, construction, management, or administration of an affordable housing project, including a management fee, asset management fee, incentive management fee, general partner fee, construction supervision fee, and construction management fee.

Added by Acts 1997, 75th Leg., ch. 980, Sec. 28, eff. Sept. 1, 1997.

Sec. 2306.185. LONG-TERM AFFORDABILITY AND SAFETY OF MULTIFAMILY RENTAL HOUSING DEVELOPMENTS. (a) The department shall adopt policies and procedures to ensure that, for a multifamily rental housing development funded through loans, grants, or tax credits under this chapter, the owner of the development:(1) keeps the rents affordable for low income tenants for the longest period that is economically feasible; and(2) provides regular maintenance to keep the development sanitary, decent, and safe and otherwise complies with the requirements of Section 2306.186.(b) In implementing Subsection (a)(1) and in developing underwriting standards and application scoring criteria for the award of loans, grants, or tax credits to multifamily developments, the department shall ensure that the economic benefits of longer affordability terms, for specific terms of years as established by the board, and below market rate rents are accurately assessed and considered.(c) The department shall require that a recipient of funding maintains the affordability of the multifamily housing development for households of extremely low, very low, low, and moderate incomes for the greater of a 30-year period from the date the recipient takes legal possession of the housing or the remaining term of the existing federal government assistance. In addition, the agreement between the department and the recipient shall require the renewal of rental subsidies if available and if the subsidies are sufficient to maintain the economic viability of the multifamily development.(d) The development restrictions provided by Subsection (a) and Section 2306.269 are enforceable by the department, by tenants of the development, or by private parties against the initial owner or any subsequent owner. The department shall require a land use restriction agreement providing for enforcement of the restrictions by the department, a tenant, or a private party that includes the right to recover reasonable attorney's fees if the party seeking enforcement of the restriction is successful.(e) Subsections (c) and (d) and Section 2306.269 apply only to multifamily rental housing developments to which the department is providing one or more of the following forms of assistance:(1) a loan or grant in an amount greater than 33 percent of the market value of the development on the date the recipient completed the construction of the development;(2) a loan guarantee for a loan in an amount greater than 33 percent of the market value of the development on the date the recipient took legal title to the development; or(3) a low income housing tax credit.(f) An owner of the housing development who intends to sell, lease, prepay the loan insured by the United States Department of Housing and Urban Development, opt out of a housing assistance payments contract under Section 8, United States Housing Act of 1937 (42 U.S.C. Section 1437f), or otherwise dispose of the development shall agree to provide notice to the department at least 12 months before the date of any attempt to dispose of the development, prepay the loan, or opt out of the Section 8 contract to enable the department to attempt to locate a buyer who will conform to the development restrictions provided by this section.(g) Repealed by Acts 2003, 78th Leg., ch. 330, Sec. 31(1).(h) The department shall monitor a development owner's compliance with this section.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 3.02, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 330, Sec. 12, 31(1), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 23, eff. September 1, 2007.

Sec. 2306.186. MANDATORY DEPOSITS TO FUND NECESSARY REPAIRS. (a) In this section:(1) "Bank trustee" means a bank authorized to do business in this state, with the power to act as trustee.(2) "Department assistance" means any state or federal assistance administered by or through the department, including low income housing tax credits.(3) "First lien lender" means a lender whose lien has first priority.(4) "Reserve account" means an individual account:(A) created to fund any necessary repairs for a multifamily rental housing development; and(B) maintained by a first lien lender or bank trustee.(b) If the department is the first lien lender with respect to the development, each owner who receives department assistance for a multifamily rental housing development that contains 25 or more rental units shall deposit annually into a reserve account:(1) for the year 2004:(A) not less than $150 per unit per year for units one to five years old; and(B) not less than $200 per unit per year for units six or more years old; and(2) for each year following the year 2004, the amounts per unit per year as described by Subdivision (1).(c) A land use restriction agreement or restrictive covenant between the owner and the department must require the owner to begin making annual deposits to the reserve account on the date that occupancy of the multifamily rental housing development stabilizes or the date that permanent financing for the development is completely in place, whichever occurs later, and shall continue making deposits until the earliest of the following dates:(1) the date of any involuntary change in ownership of the development;(2) the date on which the owner suffers a total casualty loss with respect to the development or the date on which the development becomes functionally obsolete, if the development cannot be or is not restored;(3) the date on which the development is demolished;(4) the date on which the development ceases to be used as multifamily rental property; or(5) the end of the affordability period specified by the land use restriction agreement or restrictive covenant.(d) With respect to multifamily rental developments, if the establishment of a reserve fund for repairs has not been required by the first lien lender, the development owner shall set aside the repair reserve amount as a reserve for capital improvements. The reserve must be established for each unit in the development, regardless of the amount of rent charged for the unit.(e) Beginning with the 11th year after the awarding of any financial assistance for the development by the department, the owner of a multifamily rental housing development shall contract for a third-party physical needs assessment at appropriate intervals that are consistent with lender requirements with respect to the development. If the first lien lender does not require a third-party physical needs assessment or if the department is the first lien lender, the owner shall contract with a third party to conduct a physical needs assessment at least once during each five-year period beginning with the 11th year after the awarding of any financial assistance for the development by the department. The owner of the development shall submit to the department copies of the most recent third-party physical needs assessment conducted on the development, any response by the owner to the assessment, any repairs made in response to the assessment, and information on any necessary changes to the required reserve based on the assessment.(f) The department may complete necessary repairs if the owner fails to complete the repairs as required by Subsection (e). Payment for those repairs must be made directly by the owner of the development or through a reserve account established for the development under this section.(g) If notified of the development owner's failure to comply with a local health, safety, or building code, the department may enter on the property and complete any repairs necessary to correct a violation of that code, as identified in the applicable violation report, and may pay for those repairs through a reserve account established for the development under this section.(h) The duties of the owner of a multifamily rental housing development under this section cease on the date of a voluntary change in ownership of the development, but the subsequent owner of the development is subject to the deposit, inspection, and notification requirements of Subsections (b), (c), (d), and (e).(i) The first lien lender shall maintain the reserve account. In the event there is no longer a first lien lender, then Subsections (b) and (d) no longer apply.(j) The department shall adopt rules that:(1) establish requirements and standards regarding:(A) for first lien lenders and bank trustees:(i) maintenance of reserve accounts and reasonable costs of that maintenance;(ii) asset management;(iii) transfer of money in reserve accounts to the department to fund necessary repairs; and(iv) oversight of reserve accounts and the provision of financial data and other information to the department; and(B) for owners, inspections of the multifamily rental housing developments and identification of necessary repairs, including requirements and standards regarding construction, rehabilitation, and occupancy that may enable quicker identification of those repairs;(2) identify circumstances in which money in the reserve accounts may:(A) be used for expenses other than necessary repairs, including property taxes or insurance; and(B) fall below mandatory deposit levels without resulting in department action;(3) define the scope of department oversight of reserve accounts and the repair process;(4) provide the consequences of any failure to make a required deposit, including a definition of good cause, if any, for a failure to make a required deposit;(5) specify or create processes and standards to be used by the department to obtain repairs for developments;(6) define for purposes of Subsection (c) the date on which occupancy of a development is considered to have stabilized and the date on which permanent financing is considered to be completely in place; and(7) provide for appointment of a bank trustee as necessary under this section.(k) The department shall assess an administrative penalty on development owners who fail to contract for the third-party physical needs assessment and make the identified repairs as required by this section. The department may assess the administrative penalty in the same manner as an administrative penalty assessed under Section 2306.6023. The penalty is computed by multiplying $200 by the number of dwelling units in the development and must be paid to the department. The office of the attorney general shall assist the department in the collection of the penalty and the enforcement of this subsection.(l) This section does not apply to a development for which an owner is required to maintain a reserve account under any other provision of federal or state law.

Added by Acts 2003, 78th Leg., ch. 330, Sec. 13, eff. Sept. 1, 2003.

Sec. 2306.187. ENERGY EFFICIENCY STANDARDS FOR CERTAIN SINGLE AND MULTIFAMILY DWELLINGS. (a) A newly constructed single or multifamily dwelling that is constructed with assistance awarded by the department, including state or federal money, housing tax credits, or multifamily bond financing, must include energy conservation and efficiency measures specified by the department. The department by rule shall establish a minimum level of energy efficiency measures that must be included in a newly constructed single or multifamily dwelling as a condition of eligibility to receive assistance awarded by the department for housing construction. The measures adopted by the department may include:(1) the installation of Energy Star-labeled ceiling fans in living areas and bedrooms;(2) the installation of Energy Star-labeled appliances;(3) the installation of Energy Star-labeled lighting in all interior units;(4) the installation of Energy Star-labeled ventilation equipment, including power-vented fans, range hoods, and bathroom fans;(5) the use of energy efficient alternative construction material, including structural insulated panel construction;(6) the installation of central air conditioning or heat pump equipment with a better Seasonal Energy Efficiency Rating (SEER) than that required by the energy code adopted under Section 388.003, Health and Safety Code; and(7) the installation of the air ducting system inside the conditioned space.(b) A single or multifamily dwelling must include energy conservation and efficiency measures specified by the department if:(1) the dwelling is rehabilitated with assistance awarded by the department, including state or federal money, housing tax credits, or multifamily bond financing; and(2) any portion of the rehabilitation includes alterations that will replace items that are identified as required efficiency measures by the department.(c) The energy conservation and efficiency measures the department requires under Subsection (b) may not be more stringent than the measures the department requires under Subsection (a).(d) The department shall review the measures required to meet the energy efficiency standards at least annually to determine if additional measures are desirable and to ensure that the most recent energy efficiency technology is considered.(e) Subsections (a) and (b) do not apply to a single or multifamily dwelling that receives weatherization assistance money from the department or money provided under the first-time homebuyer program.

Added by Acts 2007, 80th Leg., R.S., Ch. 939, Sec. 9, eff. September 1, 2007.

Sec. 2306.188. ESTABLISHING HOME OWNERSHIP IN DISASTER AREA. (a) An applicant for federally provided financial assistance administered by the department to repair or rebuild a home damaged by a natural disaster may establish ownership of the home through nontraditional documentation of title. The department shall process an application for that assistance as if the applicant is the record title holder of the affected real property if the applicant provides to the department:(1) on a form prescribed by the department, an affidavit summarizing the basis on which the applicant claims to be the holder of record title or, if applicable, a successor in interest to the holder of record title and stating that:(A) there is no other person entitled to claim any ownership interest in the property; or(B) each person who may be entitled to claim an ownership interest in the property has given consent to the application or cannot be located after a reasonable effort; and(2) other documentation, including tax receipts, utility bills, or evidence of insurance for the home, that indicates that the applicant exercised ownership over the property at the time of the natural disaster.(b) This section does not establish record ownership or otherwise alter legal ownership of real property.(c) The department is not liable to any claimed owner of an interest in real property for administering financial assistance as permitted by this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1135, Sec. 1, eff. September 1, 2009.

SUBCHAPTER I. HOUSING FINANCE DIVISION: FUNDSSec. 2306.201. HOUSING TRUST FUND. (a) The housing trust fund is a fund:(1) administered by the department through the housing finance division; and(2) placed with the Texas Treasury Safekeeping Trust Company.(b) The fund consists of:(1) appropriations or transfers made to the fund;(2) unencumbered fund balances;(3) public or private gifts, grants, or donations;(4) investment income, including all interest, dividends, capital gains, or other income from the investment of any portion of the fund;(5) repayments received on loans made from the fund; and(6) funds from any other source.(c) The department may accept gifts, grants, or donations for the housing trust fund. All funds received for the housing trust fund under Subsection (b) shall be deposited or transferred into the Texas Treasury Safekeeping Trust Company.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 29, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 223, Sec. 1, eff. May 24, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1365, Sec. 1, eff. June 19, 2009.

Sec. 2306.202. USE OF HOUSING TRUST FUND. (a) The department, through the housing finance division, shall use the housing trust fund to provide loans, grants, or other comparable forms of assistance to local units of government, public housing authorities, nonprofit organizations, and income-eligible individuals, families, and households to finance, acquire, rehabilitate, and develop decent, safe, and sanitary housing. In each biennium the first $2.6 million available through the housing trust fund for loans, grants, or other comparable forms of assistance shall be set aside and made available exclusively for local units of government, public housing authorities, and nonprofit organizations. Any additional funds may also be made available to for-profit organizations provided that at least 45 percent of available funds, as determined on September 1 of each state fiscal year, in excess of the first $2.6 million shall be made available to nonprofit organizations for the purpose of acquiring, rehabilitating, and developing decent, safe, and sanitary housing. The remaining portion shall be distributed to nonprofit organizations, for-profit organizations, and other eligible entities. Notwithstanding any other section of this chapter, but subject to the limitations in Section 2306.251(c), the department may also use the fund to acquire property to endow the fund.(b) Use of the fund is limited to providing:(1) assistance for individuals and families of low and very low income; (2) technical assistance and capacity building to nonprofit organizations engaged in developing housing for individuals and families of low and very low income; and(3) security for repayment of revenue bonds issued to finance housing for individuals and families of low and very low income.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 30, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1365, Sec. 2, eff. June 19, 2009.

Sec. 2306.203. RULES REGARDING ADMINISTRATION OF HOUSING TRUST FUND. The board shall adopt rules to administer the housing trust fund, including rules providing:(1) that the division give priority to programs that maximize federal resources;(2) for a process to set priorities for use of the fund, including the distribution of fund resources in accordance with a plan that is developed and approved by the board and included in the department's annual report regarding the housing trust fund as described in the General Appropriations Act;(3) that the criteria used to evaluate a proposed activity will include the:(A) leveraging of resources;(B) cost-effectiveness of the proposed activity; and(C) extent to which individuals and families of very low income are served by the proposed activity;(4) that funds may not be made available for a proposed activity that permanently and involuntarily displaces individuals and families of low income;(5) that the board attempt to allocate funds to achieve a broad geographical distribution with:(A) special emphasis on equitably serving rural and nonmetropolitan areas; and(B) consideration of the number and percentage of income-qualified families in different geographical areas; and(6) that multifamily housing developed or rehabilitated through the fund remain affordable to income-qualified households for at least 20 years.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1365, Sec. 3, eff. June 19, 2009.

Sec. 2306.204. INDEPENDENT AUDIT OF HOUSING TRUST FUND. (a) An independent auditor shall annually conduct an audit of the housing trust fund to determine the amount of unencumbered fund balances that is greater than the amount required for the reserve fund.(b) The independent auditor shall submit the audit report to the board not later than December 31 of each year.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.205. TRANSFER OF MONEY TO HOUSING TRUST FUND. (a) Except as provided by Subsections (c), (d), and (e), not later than January 10 of each year the housing finance division shall transfer to the housing trust fund an amount, as determined by the audit report prepared under Section 2306.204, equal to one-half of the housing finance division's unencumbered fund balances in excess of two percent of the division's total bonded indebtedness that is not rated on its own merits in the highest long-term debt rating category by one or more nationally recognized rating agencies.(b) The department shall determine the unencumbered fund balance under Subsection (a) according to the debt rating criteria established for housing finance agencies by one or more nationally recognized rating agencies.(c) If, at the time an annual audit required by Section 2306.204 is concluded, the housing finance division's unencumbered fund balances exceed four percent of its total bonded indebtedness that is not rated on its own merits in the highest long-term debt rating category, the department shall transfer not later than January 10 of the next year all amounts in excess of that four percent.(d) If, at the time an annual audit required by Section 2306.204 is concluded, a nationally recognized rating agency has recommended that the housing finance division maintain unencumbered fund balances in excess of the amount permitted by Subsection (a) to achieve or maintain a rating of at least Aa/A+ on all or a portion of the bonded indebtedness of the housing finance division that is issued under an open indenture or an open flow of funds, the department shall transfer not later than January 10 of the next year all amounts in excess of the amount required by the rating agency to be held as unencumbered fund balances.(e) If, at the time an annual audit required by Section 2306.204 is concluded, a nationally recognized rating agency has recommended that the housing finance division increase the amount of its unencumbered fund balances to achieve or maintain a financially sound condition or to prevent a decrease in the long-term debt rating maintained on all or a portion of the housing finance division's bonded indebtedness, the housing finance division may not make further annual transfers to the housing trust fund until all requirements and conditions of the rating agency have been met.(f) In addition to the money transferred into the housing trust fund under this section, and subject to Subsection (e), the department shall transfer into the fund the amount of any origination fee, asset oversight fee, and servicing fee the department or the Texas State Affordable Housing Corporation receives in relation to the administration of its 501(c)(3) bond program established pursuant to Section 2306.358 that exceeds the amount needed by the department or the Texas State Affordable Housing Corporation to pay its operating and overhead costs and fund reserves, including an insurance reserve or credit enhancement reserve established by the board in administering the program.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 31, eff. Sept. 1, 1997.

Sec. 2306.206. HOUSING TRUST FUND NOT SUBJECT TO TEXAS TRUST CODE. The housing trust fund provided for by this subchapter is not subject to Subtitle B, Title 9, Property Code.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.207. RESERVE FUND. (a) The department may create a reserve fund with the comptroller out of:(1) proceeds from the sale of the department's bonds; or(2) other resources.(b) The reserve fund is additional security for the division's bonds.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 32, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 8.75, eff. Sept. 1, 1997.

SUBCHAPTER J. HOUSING FINANCE DIVISION: LOAN TERMS AND CONDITIONSSec. 2306.221. HOUSING DEVELOPMENT LOANS. To finance the purchase, construction, remodeling, improvement, or rehabilitation of housing developments for residential housing designed and planned for individuals and families of low and very low income and families of moderate income, the department, on the terms and conditions stated in this chapter, may:(1) make, commit to make, and participate in the making of mortgage loans, including federally insured loans to housing sponsors; and(2) make temporary loans and advances in anticipation of permanent mortgage loans.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.222. CONTRACTS AND AGREEMENTS REGARDING HOUSING DEVELOPMENTS. The department may enter into agreements and contracts with housing sponsors and mortgage lenders under this chapter to make or participate in mortgage loans for residential housing for individuals and families of low and very low income and families of moderate income.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.223. CRITERIA FOR FINANCING HOUSING DEVELOPMENT OF HOUSING SPONSOR. Notwithstanding any other provision of this chapter, the department may not finance a housing development undertaken by a housing sponsor under this chapter, unless the department first determines that:(1) the housing development is necessary to provide needed decent, safe, and sanitary housing at rentals or prices that individuals or families of low and very low income or families of moderate income can afford;(2) the housing sponsor undertaking the proposed housing development will supply well-planned and well-designed housing for individuals or families of low and very low income or families of moderate income;(3) the housing sponsor is financially responsible;(4) the housing sponsor is not, or will not enter into a contract for the proposed housing development with, a housing developer that:(A) is on the department's debarred list, including any parts of that list that are derived from the debarred list of the United States Department of Housing and Urban Development;(B) breached a contract with a public agency; or(C) misrepresented to a subcontractor the extent to which the developer has benefited from contracts or financial assistance that has been awarded by a public agency, including the scope of the developer's participation in contracts with the agency and the amount of financial assistance awarded to the developer by the agency;(5) the financing of the housing development is a public purpose and will provide a public benefit; and(6) the housing development will be undertaken within the authority granted by this chapter to the housing finance division and the housing sponsor.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 7.01, eff. Sept. 1, 2001.

Sec. 2306.224. LOAN TERMS AND CONDITIONS. A loan financed through a program of the housing finance division under this subchapter is subject to the terms and conditions provided by this subchapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.225. RATIO OF LOAN TO DEVELOPMENT COST; AMORTIZATION PERIOD. (a) Except as provided by Subsection (b), the ratio of loan to total housing development cost and the amortization period of a loan insured or guaranteed by the federal government is governed by the federal government mortgage insurance commitment or federal guarantee for each housing development.(b) The amortization period for a loan may not exceed 40 years.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.226. INTEREST RATES. (a) The board shall set the interest rates at which the housing finance division makes loans and loan commitments.(b) The interest rates shall be set to produce, when combined with other available funds, at least the amounts required to pay for the housing finance division's costs of operation and to meet its covenants with and responsibilities to the holders of its bonds.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.227. PREPAYMENT OF MORTGAGE LOANS. A mortgage loan made under this chapter may be prepaid to maturity after the period of years and under the terms and conditions determined by the board.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.228. LOAN FEES. The department shall make and collect loan fees that the department determines are reasonable, including:(1) fees to reimburse the housing finance division's financing costs;(2) service charges;(3) insurance premiums;(4) mortgage insurance premiums; and(5) fees for administrative costs.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.229. DOCUMENTS SUPPORTING MORTGAGE LOANS. (a) A mortgage loan shall be evidenced by a mortgage or deed of trust note or bond and by a mortgage that creates a lien on the housing development and on all real property that constitutes the site of or that relates to the housing development.(b) A note or bond and a mortgage or deed of trust:(1) must contain provisions satisfactory to the department;(2) must be in a form satisfactory to the department; and(3) may contain exculpatory provisions relieving the borrower or its principal from personal liability if the department agrees.(c) For each loan made for the development of multifamily housing with funds provided to the state under the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. Section 12701 et seq.), the department shall obtain a mortgagee's title policy in the amount of the loan. The department may not designate a specific title insurance company to provide the mortgagee title policy or require the borrower to provide the policy from a specific title insurance company. The borrower shall select the title insurance company to close the loan and to provide the mortgagee title policy.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 24, eff. September 1, 2007.

Sec. 2306.230. AGREEMENTS REGARDING CERTAIN LIMITATIONS ON HOUSING SPONSORS. A mortgage loan is subject to an agreement between the department and the housing sponsor that subjects the sponsor and its principals or stockholders to limitations established by the department regarding:(1) rentals and other charges;(2) builders' and developers' profits and fees;(3) the disposition of its property; and(4) the real property that constitutes the site of or relates to the housing development.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.231. LOAN CONDITIONS RELATING TO DEPARTMENT POWERS. As a condition of each loan, the department, acting through the housing finance division, may at any time during the construction, rehabilitation, or operation of a housing development:(1) enter and inspect the housing development to:(A) investigate the development's:(i) physical and financial condition;(ii) construction;(iii) rehabilitation;(iv) operation;(v) management; and(vi) maintenance; and(B) examine all books and records relating to:(i) capitalization;(ii) income; and(iii) other matters regarding capitalization or income;(2) impose charges that are required to cover the cost of inspections and examinations under Subdivision (1);(3) order alterations, changes, or repairs necessary to protect:(A) the security of the department's investment in a housing development; or(B) the health, safety, and welfare of the occupants of a housing development;(4) order a managing agent, housing development manager, or housing development owner to do whatever is necessary to comply with or refrain from violating an applicable law, ordinance, department rule, or term of an agreement regarding the housing development; and(5) file and prosecute a complaint against a managing agent, housing development manager, or housing development owner for a violation of any applicable law or ordinance.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.232. TEXAS HOUSING AGENCY LOAN OR GUARANTEE. A loan or guarantee made by the Texas Housing Agency becomes a loan or guarantee of the department.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 33, eff. Sept. 1, 1997.

SUBCHAPTER K. HOUSING PROGRAMSSec. 2306.251. PROPERTY OWNERSHIP PROGRAM. (a) While it is not the intent of the legislature that the department compete with the private sector by becoming a long-term owner of real property merely for the purpose of owning, managing, and operating tenant properties, the department may acquire, own, reconstruct, rehabilitate, manage, or operate real property:(1) on an interim basis for sale or rental to:(A) individuals and families of low and very low income and families of moderate income; and(B) nonprofit housing organizations and other housing organizations to serve the needs of individuals and families of low and very low income and families of moderate income;(2) for a period of time not to exceed 10 years for the purposes of:(A) preserving publicly financed or subsidized housing; or(B) participating in a risk-sharing program entered into with the United States Department of Housing and Urban Development, any other insurer or guarantor of any United States Department of Housing and Urban Development-related indebtedness, a government sponsored enterprise, a housing finance agency or corporation, or a public housing authority.(b) The department may use money from the housing trust fund, unencumbered fund balances, fees received by the housing finance division, proceeds from the sale or rental of real property, distribution of earnings under Section 2306.557, or appropriations, allocations, grants, or gifts from any public or private source to purchase property under this section.(c) If the department uses the housing trust fund to finance real property acquisitions, it may not use more than 10 percent of the yearly balance of the fund to acquire the real property.(d) If the department acquires property under this section, the department shall submit an annual report to the board that includes an analysis of the property ownership program's:(1) financial stability;(2) cost-effectiveness; and(3) effectiveness in serving individuals and families of low and very low income and families of moderate income.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.77(b), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 980, Sec. 34, eff. Sept. 1, 1997.

Sec. 2306.252. HOUSING RESOURCE CENTER. (a) The board shall establish a housing resource center in the housing finance division.(b) The department, through the center, shall:(1) provide educational material prepared in plain language to housing advocates, housing sponsors, borrowers, and tenants;(2) provide technical assistance to nonprofit housing sponsors;(3) assist in the development of housing policy, including the annual state low income housing plan and report and the consolidated plan; and(4) provide, in cooperation with the state energy conservation office, the Texas Commission on Environmental Quality, and other governmental entities, information on the use of sustainable and energy efficient housing construction products and assist local governments and nonprofits in identifying information on sustainable and energy efficient housing construction and energy efficient resources and techniques.(c) The housing resource center is intended to assist individuals, local organizations, and local governments in providing for the housing needs of individuals and families in their communities by providing information available to the center to housing contractors, nonprofit housing sponsors, community-based organizations, and local governments on:(1) local housing needs;(2) housing programs;(3) available funding sources; and(4) programs that affect the creation, improvement, or preservation of housing affordable to individuals and families of low and very low income.(d) The center shall serve as a housing and community services clearinghouse to provide information to the public, local communities, housing providers, and other interested parties regarding:(1) the performance of each department program;(2) the number of people served;(3) the income of people served;(4) the funding amounts distributed;(5) allocation decisions;(6) regional impact of department programs; and(7) any other relevant information.(e) The center shall compile the department's reports into an integrated format and shall compile and maintain a list of all affordable housing resources in the state, organized by community.(f) The information required under Subsections (d) and (e) must be readily available in:(1) a hard-copy format; and(2) a user-friendly format on the department's website.(g) The center shall provide information regarding the department's housing and community affairs programs to the Texas Information and Referral Network for inclusion in the statewide information and referral network as required by Section 531.0312.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 35, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1367, Sec. 1.21, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 330, Sec. 14, eff. Sept. 1, 2003.

Sec. 2306.253. HOMEBUYER EDUCATION PROGRAM. (a) The department shall develop and implement a statewide homebuyer education program designed to provide information and counseling to prospective homebuyers about the home buying process.(b) The department shall develop the program in cooperation with the Texas Agricultural Extension Service, the Texas Department of Human Services, the Real Estate Research Center at Texas A&M University, the Texas Workforce Commission, experienced homebuyer education providers, community-based organizations, and advocates of affordable housing. The department shall implement the program through self-help centers when feasible.(c) The department shall make full use of existing training and informational materials available from sources such as the United States Department of Housing and Urban Development, the cooperative extension system, the Neighborhood Reinvestment Corporation, and existing homebuyer education providers.(d) In order to implement this section, the department may use money available to the department for housing purposes that the department is not prohibited from spending on the homebuyer education program, including:(1) the amount of administrative or service fees the department receives from the issuance or refunding of bonds that exceeds the amount the department needs to pay its overhead costs in administering its bond programs; and(2) money the department receives from other entities by gift or grant under a contract.

Added by Acts 1997, 75th Leg., ch. 980, Sec. 36, eff. Sept. 1, 1997.

Sec. 2306.255. CONTRACT FOR DEED CONVERSION PROGRAM. (a) In this section, "office" means the office established by the department to promote initiatives for colonias.(b) The office shall establish a program to guarantee loans made by private lenders to convert a contract for deed into a warranty deed. To the extent possible, the office shall encourage conversion of a contract for deed under the program into a general warranty deed.(c) The office shall make agreements with private lenders that will issue loans for contract conversions under the guarantee of the department. The office and the lender must agree on the criteria for issuing a deed conversion loan, including the percentage of the guarantee to be issued by the department.(d) The office may not make an agreement with a lender unless the agreement allows the office to annually renegotiate the guarantee percentage for a loan issued by the lender. The office shall renegotiate the terms of a guarantee when possible to obtain a better guarantee percentage for the state from the lender.(e) The office may establish eligibility criteria for a holder of a contract for deed who participates in this program. The criteria must include a priority for homeowners and owners of residential real property who are individuals or families of low, very low, or extremely low income.(f) The office shall use funds allocated to the department under the federal HOME Investment Partnerships program established under Title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. Section 12701 et seq.) for a guarantee issued under this section.(g) The office may use the services of the Texas State Affordable Housing Corporation when necessary to accomplish the purposes of this section.(h) The office shall:(1) compose an annual report that evaluates the repayment history and coinciding guarantee percentages for guarantees issued under this section; and(2) deliver a copy of the report to the governor, the lieutenant governor, and the speaker of the house of representatives.(i) The department may adopt rules necessary to accomplish the purposes of this section.

Added by Acts 1999, 76th Leg., ch. 1238, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 1.22, eff. Sept. 1, 2001.

Sec. 2306.256. AFFORDABLE HOUSING PRESERVATION PROGRAM. (a) The department shall develop and implement a program to preserve affordable housing in this state.(b) Through the program, the department shall:(1) maintain data on housing projected to lose its affordable status;(2) develop policies necessary to ensure the preservation of affordable housing in this state;(3) advise other program areas with respect to the policies; and(4) assist those other program areas in implementing the policies.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.23, eff. Sept. 1, 2001.

Sec. 2306.2561. AFFORDABLE HOUSING PRESERVATION PROGRAM: LOANS AND GRANTS. (a) The department, through the housing finance division, shall provide loans and grants to political subdivisions, housing finance corporations, public housing authorities, for-profit organizations, nonprofit organizations, and income-eligible individuals, families, and households for purposes of rehabilitating housing to preserve affordability of the housing.(b) The department may use any available revenue, including legislative appropriations, to provide loans and grants under this section.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 3.03, eff. Sept. 1, 2001.

Sec. 2306.257. APPLICANT COMPLIANCE WITH STATE AND FEDERAL LAWS PROHIBITING DISCRIMINATION: CERTIFICATION AND MONITORING. (a) The department may provide assistance through a housing program under this chapter only to an applicant who certifies the applicant's compliance with:(1) state and federal fair housing laws, including Chapter 301, Property Code, Title VIII of the Civil Rights Act of 1968 (42 U.S.C. Section 3601 et seq.), and the Fair Housing Amendments Act of 1988 (42 U.S.C. Section 3601 et seq.);(2) the Civil Rights Act of 1964 (42 U.S.C. Section 2000a et seq.);(3) the Americans with Disabilities Act of 1990 (42 U.S.C. Section 12101 et seq.); and(4) the Rehabilitation Act of 1973 (29 U.S.C. Section 701 et seq.).(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 42, eff. September 1, 2007.(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 42, eff. September 1, 2007.(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 42, eff. September 1, 2007.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.23, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 42, eff. September 1, 2007.

Sec. 2306.258. TRANSITIONAL HOUSING PILOT PROGRAM. (a) If funds are available, the department shall operate a transitional housing pilot program in four areas of the state.(b) The program must address the needs of the homeless for:(1) interim housing;(2) physical and mental health services;(3) literacy training;(4) job training;(5) family counseling;(6) credit counseling;(7) education services; and(8) other services that will prevent homelessness.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.80(a), eff. Sept. 1, 2001. Renumbered from Government Code Sec. 2307.006 and amended by Acts 2001, 77th Leg., ch. 432, Sec. 2, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 2306.256 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(87), eff. Sept. 1, 2003.

Sec. 2306.259. AFFORDABLE HOUSING RESEARCH AND INFORMATION PROGRAM. With money available under Section 1372.006(a), the department shall establish an affordable housing research and information program in which the department shall contract for:(1) periodic market studies to determine the need for housing for families of extremely low, very low, and low income in census tracts throughout the state;(2) research from qualified professionals to determine the effect of affordable housing developments on property values, social conditions, and quality of life in surrounding neighborhoods;(3) independent research in affordable housing design and development approaches that enhance community acceptance of affordable housing and improve the quality of life for the residents of the housing; and(4) public education and outreach efforts to assist the public in understanding the nature and purpose of affordable housing and the process for public participation in the administration of affordable housing programs.

Added by Acts 2003, 78th Leg., ch. 1329, Sec. 17, eff. Sept. 1, 2003.

SUBCHAPTER L. HOUSING FINANCE DIVISION: REGULATION OF HOUSING SPONSORSSec. 2306.261. SUPERVISING HOUSING SPONSORS. The housing finance division may, as provided by this subchapter, supervise:(1) housing sponsors, including limited profit housing sponsors, of housing developments that are financed under this chapter and rented or leased to tenants; and(2) real and personal property of sponsors.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.262. UNIFORM SYSTEMS OF ACCOUNTS AND RECORDS. The department may require uniform systems of accounts and records for housing sponsors.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.263. REPORTING. The department may require housing sponsors to:(1) make reports and certifications of their expenditures; and(2) answer specific questions on forms whenever necessary for the purposes of this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.2631. REPORTS BY SPONSORS OF CERTAIN MULTIFAMILY HOUSING DEVELOPMENTS. (a) This section applies only to a housing sponsor of a multifamily housing development that:(1) receives financial assistance from the state;(2) receives financial assistance from the federal government, including an allocation of low income housing tax credits; or(3) is subject to a land use restriction agreement.(b) The department by rule shall require the housing sponsor of a multifamily housing development to submit a quarterly report to the department. The report must include information that identifies:(1) the number of vacant units in the development at the time of the report; and(2) the number of days that each unit has been vacant.(c) The department shall provide to each member of the legislature, on request of that member, a report that disaggregates the information collected under Subsection (b) by zip code in the member's district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1423, Sec. 1, eff. September 1, 2009.

Sec. 2306.264. INSPECTIONS AND EXAMINATIONS. The department, through its agents or employees, may:(1) enter and inspect, in whole or in part, the land, buildings, and equipment of a housing sponsor; and(2) examine all records showing the capital structure, income, expenditures, and other payments of a housing sponsor.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.265. OPERATION, MAINTENANCE, AND REPAIR. The department may:(1) supervise the operation and maintenance of a housing development; and(2) order necessary repairs to protect the public interest or the health, welfare, or safety of the housing development occupants.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.266. FEES RELATING TO REGULATION. The department may require a housing sponsor to pay the housing finance division fees for the cost of regulating the housing sponsor, including the cost of:(1) examination;(2) inspection;(3) supervision; and(4) auditing.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.267. COMPLIANCE WITH APPLICABLE LAWS, RULES, AND CONTRACT TERMS. The department may order a housing sponsor to perform or refrain from performing certain acts in order to comply with the law, department rules, or terms of a contract or agreement to which the housing sponsor is a party.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 37, eff. Sept. 1, 1997.

Sec. 2306.268. RENTS AND CHARGES. The department shall approve and may change from time to time a schedule of rents and charges for a housing development operated by the department under Section 2306.251.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.269. TENANT AND MANAGER SELECTION. (a) The department shall set standards for tenant and management selection by a housing sponsor. (b) The department shall prohibit a multifamily rental housing development funded or administered by the department, including a development supported with a housing tax credit allocation under Subchapter DD, from:(1) excluding an individual or family from admission to the development because the individual or family participates in the housing choice voucher program under Section 8, United States Housing Act of 1937 (42 U.S.C. Section 1437f); and(2) using a financial or minimum income standard for an individual or family participating in the voucher program described by Subdivision (1) that requires the individual or family to have a monthly income of more than 2-1/2 times the individual's or family's share of the total monthly rent payable to the owner of the development.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 3.04, eff. Sept. 1, 2001.

Sec. 2306.270. REGULATION OF RETIREMENT OF CAPITAL INVESTMENT OR REDEMPTION OF STOCK. The department shall regulate the retirement of a capital investment or the redemption of stock of a limited profit housing sponsor if the retirement or redemption, when added to a dividend or other distribution, exceeds in any one fiscal year the permitted percentage, as allowed by the department, of the original face amount of the limited profit housing sponsor's investment or equity in a housing development.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 38, eff. Sept. 1, 1997.

Sec. 2306.271. COST CONTROLS. (a) The housing finance division by rule shall specify the categories of costs allowable in the construction, reconstruction, remodeling, improvement, or rehabilitation of a housing development.(b) The housing finance division shall require a housing sponsor to certify the actual housing development costs on completion of the housing development, subject to audit and determination by the department.(c) The department may accept, instead of certification of housing development costs under Subsection (b), other assurances of the costs, in any form, that will enable the housing finance division to determine with reasonable accuracy the amount of the costs.(d) In this section, "housing development costs" means the total of all costs incurred in financing, creating, or purchasing a housing development, including a single-family dwelling, approved by the department as reasonable and necessary. The costs may include:(1) the value of land and buildings on the land owned by the sponsor or the cost of acquiring land and buildings on the land, including payments for options, deposits, or contracts to purchase properties on the proposed housing site;(2) costs of site preparation, demolition, and development;(3) expenses relating to the issuance of bonds;(4) fees paid or payable in connection with the planning, execution, and financing of the housing development, including fees to:(A) architects;(B) engineers;(C) attorneys;(D) accountants; or(E) the housing finance division on the department's behalf;(5) costs of necessary studies, surveys, plans, permits, insurance, interest, financing, tax and assessment costs, and other operating and carrying costs during construction;(6) costs of construction, rehabilitation, reconstruction, fixtures, furnishings, equipment, machinery, and apparatus related to the real property;(7) costs of land improvements, including landscaping and off-site improvements, whether or not the costs have been paid in cash or in a form other than cash;(8) necessary expenses for the initial occupancy of the housing development;(9) a reasonable profit and risk fee in addition to job overhead to the general contractor or limited profit housing sponsor;(10) an allowance established by the department for working capital and contingency reserves and reserves for anticipated operating deficits during the first two years of occupancy; and(11) the cost of other items, including tenant relocation if tenant relocation costs are not otherwise provided for, that the department determines are reasonable and necessary for the development of the housing development, less net rents and other net revenues received from the operation of the real and personal property on the development site during construction.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.272. HOUSING SPONSOR INVESTMENTS. (a) A principal or stockholder of a housing sponsor may not earn, accept, or receive a per annum return on an investment in a housing development financed by the department greater than that allowed by department rule.(b) A housing sponsor's equity in a housing development is the difference between the mortgage loan and the total housing development cost.(c) The department shall establish a housing sponsor's equity when the final mortgage advance is made.(d) For the purposes of this section, the amount established under Subsection (c) remains constant during the life of the department's mortgage on the development, except for additional equity investment made by the sponsor with the department's approval or at its order.(e) In this section, "housing development costs" has the meaning assigned by Section 2306.271(d).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.273. LIMITATION ON APPLICATION OF CERTAIN PROVISIONS OF SUBCHAPTER. Sections 2306.261 through 2306.271 do not apply to a housing development:(1) for which individuals or families of low and very low income or families of moderate income receive a mortgage loan under this chapter; and(2) that initially is intended for occupancy by those individuals or families.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER M. HOUSING FINANCE DIVISION: PURCHASE AND SALE OF MORTGAGE LOANSSec. 2306.291. PURCHASE AND SALE OF MORTGAGE LOANS. (a) The department may purchase and take assignments from mortgage lenders or the federal government of notes and other obligations, including contracts for deed and mortgages, evidencing loans or interest in loans for the construction, remodeling, improvement, rehabilitation, purchase, leasing, or refinancing of housing developments for individuals and families of low and very low income and families of moderate income.(b) The department may sell, at public or private sale, with or without public bidding, a mortgage or other obligation held by the department.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 39, eff. Sept. 1, 1997.

Sec. 2306.292. ELIGIBILITY OF MORTGAGE LOANS FOR PURCHASE. A mortgage loan or interest in a mortgage loan is not eligible for purchase by or on behalf of the department from a mortgage lender unless the mortgage lender certifies that the mortgage loan or interest in the mortgage loan is for a housing development for individuals or families of low and very low income or for families of moderate income.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.293. FEDERALLY ASSISTED MORTGAGE LOANS. A mortgage loan or interest in a mortgage loan purchased or sold under this subchapter may include a mortgage loan that is insured, guaranteed, or assisted by the federal government or a mortgage loan that the federal government has committed to insure, guarantee, or assist.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.294. MORTGAGE LOAN PURCHASE PRICE. (a) On purchasing a mortgage loan or interest in a mortgage loan from a mortgage lender, the department shall pay a purchase price equal to the outstanding principal balance, except that a discount from the principal balance or the payment of a premium may be used to produce a fair rate of return consistent with the obligations of the department and the purposes of this chapter.(b) In addition to payment of the outstanding principal balance, the department shall pay the accrued interest due to the date on which the mortgage loan is delivered against payment.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.295. RULES GOVERNING PURCHASE AND SALE OF MORTGAGE LOANS. The department shall adopt rules governing the purchase and sale of mortgage loans and the application of sale proceeds, including rules governing:(1) procedures for submitting requests or inviting proposals for the purchase and sale of mortgage loans or interest in the mortgage loans;(2) restrictions on the number of family units, location, or other qualifications of residences to be financed by residential mortgage loans;(3) income limits of individuals and families of low and very low income or families of moderate income occupying a residence financed by a residential mortgage loan;(4) restrictions relating to the interest rates on mortgage loans or the return realized by mortgage lenders;(5) requirements for commitments by mortgage lenders relating to mortgage loans;(6) schedules of fees and charges necessary for expenses and reserves of the housing finance division;(7) resale of the housing development; and(8) any other matter related to the power of the department to purchase and sell mortgage loans or interests in mortgage loans.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.296. REVIEW AND SUBSTITUTION OF PURCHASED MORTGAGE LOANS. (a) The department shall review each mortgage loan purchased or financed by the department to determine if the loan meets:(1) the conditions of this chapter;(2) the department's rules; and(3) any commitment made with the mortgage lender to purchase mortgage loans.(b) The department may require the substitution of another mortgage loan if it determines that a loan does not comply with the criteria of Subsection (a).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.297. APPLICATION OF PROVISIONS RELATING TO LOAN TERMS AND CONDITIONS. Sections 2306.225 through 2306.229 apply to the purchase of mortgage loans.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER P. HOUSING FINANCE DIVISION BONDS: ISSUANCE OF BONDSSec. 2306.351. ISSUANCE OF BONDS. (a) The department may issue bonds under this chapter, including qualified 501(c)(3) bonds under Section 145, Internal Revenue Code of 1986 (26 U.S.C. Section 145), and may:(1) provide for and secure payment of the bonds;(2) provide for the rights of the holders of the bonds, as permitted by this chapter and the Texas Constitution; and(3) purchase, hold, cancel, resell, or otherwise dispose of its bonds, subject to restrictions in a resolution authorizing issuance of its bonds.(b) In connection with or incidental to issuing and selling its bonds, the department may enter into contracts that the board considers necessary or appropriate for the department's obligation, as represented by the bonds and incidental contracts, to be placed, in whole or in part, on the basis desired by the board, including interest rate, currency, or cash flow.(c) Contracts that may be entered into under Subsection (b) include contracts:(1) commonly known as interest rate swap agreements, currency swap agreements, or forward payment conversion agreements;(2) providing for payments based on levels of or changes in interest rates or currency exchange rates;(3) to exchange cash flows or a series of payments; or(4) that include options, puts or calls to hedge payment, currency, rate, spread, or similar exposure.(d) A contract entered into under this section shall be on terms and conditions approved by the board.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 40, eff. Sept. 1, 1997.

Sec. 2306.352. TEXAS HOUSING BONDS. (a) The board by resolution may provide for the issuance of negotiable bonds as authorized by the Texas Constitution.(b) The bonds shall be on a parity and shall be called Texas Housing Bonds.(c) The board:(1) may issue the bonds in one or several installments; and(2) shall date the bonds of each issue.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.353. REVENUE BONDS. (a) In addition to issuing general obligation bonds under Section 2306.352, the department may issue revenue bonds to provide money to carry out a purpose, power, or duty of the housing finance division under this chapter.(b) The bonds may be issued from time to time in one or more series or issues.(c) The bonds shall be payable as to principal, interest, and redemption premium, if any, from, and secured by, a first or subordinate lien on, and pledge of, all or part of the revenues, income, or other resources of the housing finance division, including:(1) the repayments of mortgage loans;(2) the earnings from investment or deposit of the reserve fund and other funds of the housing finance division;(3) the fees, charges, and other amounts or payments received under this chapter; and(4) appropriations, grants, allocations, subsidies, rent supplements, guaranties, aid, contribution, or donations.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.354. DEFINITIVE REFUNDING BONDS. (a) The department may issue definitive refunding bonds if the bonds are issued and delivered to refund:(1) other department bonds; or(2) the obligations of:(A) the department's predecessor; or(B) a local housing finance corporation.(b) The bonds must be payable as to principal, interest, and redemption premium, if any, from the refunding bonds and other revenues, income, or resources of the department.(c) The department may contract to issue, sell, and deliver the definitive refunding bonds in a manner that will provide the money necessary to pay a required part of the principal, interest, and redemption premium, if any, on the refunded bonds or obligations when due.(d) The refunded bonds or obligations may be refunded in another manner permitted by this chapter or other state law, including Chapter 1207.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.247, eff. Sept. 1, 2001.

Sec. 2306.355. ISSUANCE OF ADDITIONAL PARITY OR SUBORDINATE LIEN BONDS. The department may issue additional parity bonds or subordinate lien bonds under terms or conditions in the resolution authorizing issuance of the bonds.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.356. ISSUANCE OF BONDS TO FUND DEPARTMENT RESERVES OR FUNDS. The department may issue bonds to provide all or part of the money required for funding or increasing the department's reserves or funds.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.357. BONDS ISSUED BY TEXAS HOUSING AGENCY. A general obligation or revenue bond issued by the Texas Housing Agency becomes a general obligation or revenue bond of the department.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 41, eff. Sept. 1, 1997.

Sec. 2306.358. ISSUANCE OF QUALIFIED 501(C)(3) BONDS. (a) Of the total qualified 501(c)(3) bonds issued under Section 145 of the Internal Revenue Code of 1986 (26 U.S.C. Section 145) in each fiscal year, it is the express intent of the legislature that the department shall allocate qualified 501(c)(3) bonding authority as follows:(1) not more than 25 percent of the total annual issuance amount authorized through the memorandum of understanding provided for in Subsection (b) may be used for projects in any one metropolitan area; and(2) at least 15 percent of the annual issuance amount authorized through the memorandum of understanding provided for in Subsection (b) is reserved for projects in rural areas.(a-1) For the purposes of Subsection (a), "rural area" and "metropolitan area" shall be defined through the memorandum of understanding provided for in Subsection (b).(b) A qualified 501(c)(3) bond may not be issued unless approved by the Bond Review Board. In addition, the Bond Review Board shall enter into a memorandum of understanding with the department specifying the amount of bonds to be issued in each fiscal year. The department and the Bond Review Board shall review the memorandum of understanding annually to determine the specific amount of bonds to be issued in each fiscal year. The Bond Review Board may not approve a proposal to issue qualified 501(c)(3) bonds unless they meet the requirements of this section, including the memorandum of understanding, and all other laws that may apply.(c) In addition to the requirements of Section 145 of the Internal Revenue Code of 1986 (26 U.S.C. Section 145), a qualified 501(c)(3) organization must:(1) demonstrate to the department that the project is carefully and conservatively underwritten to:(A) ensure that the project is well run, well maintained, and financially viable; and(B) minimize the risk of the organization's default;(2) ensure that at least 60 percent of the housing to be provided under the project is affordable housing provided to individuals and families of low and very low income and:(A) at least 40 percent of the units in a multifamily development are affordable to individuals and families with incomes at or below 60 percent of the median family income, adjusted for family size; or(B) at least 20 percent of the units in a multifamily development are affordable to individuals and families with incomes at or below 50 percent of the median family income, adjusted for family size; and(3) enter into an agreement with the department in which the 501(c)(3) organization:(A) agrees during the term of the agreement to reserve at least 60 percent of the housing to be provided under the project for individuals and families of low and very low income;(B) ensures that the reserved housing will remain affordable to individuals and families of low and very low income during the term of the agreement;(C) agrees to not discriminate against a tenant applicant solely because the applicant receives public rental assistance payments, except if at least 15 percent of the housing units provided under the project are occupied by tenants who receive public rental assistance payments; and(D) agrees to restrict the rents charged on those units reserved for individuals and families of low and very low income at 30 percent of the area median income adjusted for family size and utility allowance, unless this requirement is waived or modified on a case-by-case basis by the board, and approved by the Bond Review Board, if both boards determine that the waiver or modification is necessary for an area of the state because the area's median income would prevent the construction of new affordable projects.(d) Subsection (c)(3)(C) does not prohibit an organization from requiring a tenant applicant who receives public assistance to meet the organization's standard criteria for occupancy, including such criteria as satisfactory creditworthiness and lack of criminal history.(e) The agreement provided for in Subsection (c)(3) may provide for the lease or sale of the project to a nonprofit corporation approved by the department subject to the conditions specified in Subsection (c).(f) Neither the department nor the Texas State Affordable Housing Corporation may use state or federal money to provide for credit enhancement of a bond issued under this section unless the credit enhancement would facilitate the issuance of bonds for the purpose of financing the creation or preservation of affordable housing by 501(c)(3) nonprofit entities.(g) In lieu of complying with the set-aside requirements specified in Subsection (c)(2), a qualified 501(c)(3) organization may comply with such other set-asides or restrictions as are approved by the Internal Revenue Service as a basis for the determination letter addressed to the qualified 501(c)(3) organization.(h) For purposes of this section, "rural area" and "metropolitan area" shall be defined through the memorandum of understanding provided for in Subsection (b) of this section.

Added by Acts 1997, 75th Leg., ch. 980, Sec. 42, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 1.24, eff. Sept. 1, 2001.

Sec. 2306.359. ISSUANCE OF PRIVATE ACTIVITY BONDS. (a) In evaluating an application for an issuance of private activity bonds, the department shall score and rank the application using a point system based on criteria that are adopted by the department, including criteria regarding:(1) the income levels of tenants of the development, consistent with the funding priorities provided by Section 1372.0321;(2) the rent levels of the units;(3) the level of community support for the application;(4) the period of guaranteed affordability for low income tenants;(5) the cost per unit of the development;(6) the size, quality, and amenities of the units;(7) the services to be provided to tenants of the development; and(8) other criteria as developed by the board.(b) The department shall make available on its website details of the scoring system used by the department to score applications.(c) The department shall underwrite the applications by determining:(1) that the general contractor's profit, overhead, and general requirements are within the maximum limit published by the department;(2) that the developer fee for the proposed project does not exceed the maximum amount allowed by the department; and(3) if applicable, the amount of tax credits available to the proposed development.(d) In adopting criteria for underwriting applications under this section, the department shall attach additional weight to criteria that will determine the maximum amount that can be awarded that will:(1) result in an issuance of private activity bonds for developments serving the lowest income tenants; and(2) produce the greatest number of high-quality units committed to remaining affordable to qualified tenants for extended periods.

Added by Acts 2003, 78th Leg., ch. 330, Sec. 15, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 25, eff. September 1, 2007.

SUBCHAPTER Q. HOUSING FINANCE DIVISION BONDS: BOARD ACTION ON BONDSSec. 2306.371. BOARD AUTHORIZATION OF BONDS. Bonds issued by the department must be authorized by board resolution.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.372. DEPARTMENT PROCEDURES. In a resolution authorizing the issuance of department bonds, the board may prescribe the systems and procedures under which the department shall function.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.373. USE OF BOND PROCEEDS. The board may provide in a resolution authorizing the issuance of department bonds that part of the proceeds from the sale of the bonds may be used to:(1) pay the costs and expenses of issuing the bonds;(2) pay interest on the bonds during a period required by the board;(3) pay or repay the department's operation and maintenance expenses to the extent and for the period specified in the resolution; and(4) fund, increase, or restore any depletions of the reserve fund or of other reserves or funds for any purpose.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.374. FACSIMILE SIGNATURES AND SEALS. (a) The board may state in a resolution authorizing the issuance of an installment or series of bonds the extent to which the presiding officer of the board or any other officer may use a facsimile signature or facsimile seal instead of a manual signature or manually impressed seal to execute or attest the bonds and appurtenant coupons.(b) An interest coupon may be signed by the facsimile signature of the presiding officer of the board.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.375. PERSONAL LIABILITY OF BOARD MEMBER OR DIRECTOR. A member of the board or the director is not liable personally for bonds issued or contracts executed by the department or for any other action taken in accordance with the powers and duties authorized by this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 43, eff. Sept. 1, 1997.

SUBCHAPTER R. HOUSING FINANCE DIVISION BONDS: FORM; TERMSSec. 2306.391. FORM. The department's bonds may be issued as:(1) serial bonds;(2) term bonds; or(3) a combination of serial and term bonds as determined by the board.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.392. DENOMINATION. (a) The department's bonds may be issued:(1) in coupon form payable to bearer;(2) in fully registered form;(3) as coupon bonds payable to bearer but registrable as to principal alone or as to both principal and interest; or(4) in another form, including a registered uncertificated obligation not represented by written instruments, commonly known as a book-entry obligation.(b) The department shall provide for the registration of ownership and transfer of a book-entry obligation under a system of books and records maintained by a bank serving as trustee, paying agent, or bond registrar.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.393. MANNER, PRICE, AND TERMS. The department's bonds may be sold in a manner, at a price, and under terms and conditions determined by the board under a contractual arrangement approved by the board.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.394. PLACE OF PAYMENT; MEDIUM OF EXCHANGE. (a) The department's bonds may be payable at a place inside or outside the United States.(b) The bonds may be made payable in any currency or medium of exchange, including United States dollars and currencies of other nations.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.395. INTEREST ON BONDS. The department's bonds may be issued to bear interest at a rate determined by the board.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.396. MATURITY OF BONDS. The department's bonds may mature within a period determined by the board.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.397. REDEMPTION BEFORE MATURITY; CONVERSION. (a) Department bonds may be made redeemable before maturity.(b) The board may provide and covenant for the:(1) conversion of one form of bond to another form; and(2) reconversion of a bond to another form.(c) Except as provided by Subsection (d), a replacement, converted, or reconverted bond must be approved and registered as provided by Sections 2306.431 and 2306.432, under procedures established by the resolution authorizing the bonds.(d) If the duty of replacement, conversion, or reconversion of a bond is imposed on a place of payment (paying agent) or a corporate trustee under a trust agreement or trust indenture, the replacement, converted, or reconverted bond does not need to be reapproved by the attorney general or reregistered by the comptroller as provided by Sections 2306.431 and 2306.432.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER S. HOUSING FINANCE DIVISION BONDS: SECURITY FOR BONDSSec. 2306.411. SECURITY FOR PAYMENT OF PRINCIPAL, INTEREST, AND REDEMPTION PREMIUM. (a) In addition to other security for the department's bonds authorized by this chapter, payment of the principal and interest and redemption premium, if any, on the department's bonds may be secured by a first or subordinate lien on and pledge of all or part of:(1) the department's assets and real, personal, or mixed property, including:(A) mortgages or other obligations securing the assets of property;(B) investments; and(C) trust agreements or trust indentures administered by one or more corporate trustees as allowed by the board; and(2) the reserves or funds of the department.(b) The form of a mortgage, trust agreement, or trust indenture securing department bonds must be authorized under the resolution authorizing the issuance of the bonds.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 44, eff. Sept. 1, 1997.

Sec. 2306.412. VALIDITY OF LIENS AND PLEDGES. (a) A lien on or pledge of revenues, income, assets, reserves, funds, or other resources of the department, as authorized by this chapter, is valid and binding from the time of payment for and delivery of the bonds authorized by the board resolution creating or confirming the lien or pledge.(b) A lien or pledge is fully effective as to revenues, income, assets, reserves, funds, or other resources on hand or later received, and those items are subject to the lien or pledge without physical delivery of the item or any further act.(c) A lien or pledge is valid and binding against a party who has a claim in tort, contract, or otherwise against the department or another party, regardless of whether the party has notice of the lien or pledge.(d) A resolution authorizing the issuance of department bonds or any other instrument creating or confirming a lien or pledge is not required to be filed or recorded, except that:(1) the resolution or instrument must be filed in the department's records; and(2) each department bond resolution must be submitted to the attorney general under Section 2306.431.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 45, eff. Sept. 1, 1997.

SUBCHAPTER T. HOUSING FINANCE DIVISION BONDS: APPROVAL, REGISTRATION, AND EXECUTIONSec. 2306.431. APPROVAL OF BONDS. (a) Bonds issued by the department and the appropriate proceedings authorizing the bonds' issuance shall be submitted to the attorney general for examination.(b) The attorney general shall approve the bonds if the attorney general finds that the bonds have been authorized as provided by this chapter.(c) Any bonds submitted by the department to the attorney general under this section must include a certification by the board that home mortgage loans made using the proceeds of the bonds do not include a mandatory arbitration requirement.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 1.25, eff. Sept. 1, 2001.

Sec. 2306.432. REGISTRATION. On approval of the attorney general under Section 2306.431, the comptroller shall register the department's bonds.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.433. EXECUTION. Bonds authorized by Section 2306.352 shall be executed on the board's behalf as general obligations of the state as follows:(1) the presiding officer of the board shall sign the bonds;(2) the board shall impress its seal on the bonds;(3) the governor shall sign the bonds; and(4) the secretary of state shall attest the bonds and impress on them the state seal.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER U. HOUSING FINANCE DIVISION BONDS: RIGHTS AND REMEDIES OF BONDHOLDERS AND PARTIES IN INTERESTSec. 2306.451. STATE PLEDGE REGARDING BONDHOLDER RIGHTS AND REMEDIES. (a) The state pledges to and agrees with the holders of bonds issued under this chapter that it will not limit or alter the rights vested in the department under this chapter to fulfill the terms of an agreement made with a bondholder or impair the rights and remedies of a bondholder until the following obligations are fully discharged:(1) the bonds;(2) interest on the bonds;(3) interest on any unpaid installment of interest; and(4) all costs and expenses related to an action or proceeding by or on behalf of the holders.(b) The department may include the state's pledge and agreement under Subsection (a) in an agreement with the holders of the department's bonds.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.452. PAYMENT ENFORCEABLE BY MANDAMUS. A writ of mandamus and any other legal or equitable remedy are available to a party in interest to require the department, the comptroller, or another party to carry out an agreement or to perform a function or duty under:(1) this chapter;(2) the Texas Constitution; or(3) the department's bond resolutions.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.76, eff. Sept. 1, 1997.

SUBCHAPTER V. HOUSING FINANCE DIVISION BONDS: OBLIGATIONS OF DEPARTMENT AND STATESec. 2306.471. GENERAL OBLIGATION BONDS. General obligation bonds issued under Section 2306.352 and approved and registered under this chapter are general obligations of the state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.472. DEPARTMENT'S BONDS OTHER THAN GENERAL OBLIGATION BONDS NOT OBLIGATIONS OF THE STATE. Except for bonds authorized by the Texas Constitution and issued under Section 2306.352, the department's bonds:(1) are solely obligations of the department and are payable solely from funds of the housing finance division;(2) are not an obligation, debt, or liability of the state; and(3) do not create or constitute a pledge, giving, or lending of the faith, credit, or taxing power of the state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.473. STATE NOT OBLIGATED TO PAY; FAITH AND CREDIT NOT PLEDGED. A department bond not authorized by Section 2306.352 must contain a statement on the face of the bond that:(1) the state is not obligated to pay the principal or interest on the bond; and(2) the faith, credit, or taxing power of the state is not pledged, given, or loaned to payment of the bond's principal or interest.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER W. HOUSING FINANCE DIVISION BONDS: MISCELLANEOUS PROVISIONSSec. 2306.491. BONDS NEGOTIABLE INSTRUMENTS. Notwithstanding any other statute, a bond and interest coupon issued and delivered by the department is a negotiable instrument under the Uniform Commercial Code, except that the bond may be registered or subject to registration under this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 46, eff. Sept. 1, 1997.

Sec. 2306.492. BONDS INCONTESTABLE. Department bonds are incontestable for any reason in a court or other forum after approval by the attorney general and registration by the comptroller and are valid and binding obligations for all purposes under the terms of the bonds.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.493. SIGNATURE OF FORMER OFFICER. If an officer whose manual or facsimile signature appears on a bond or whose facsimile signature appears on a coupon is not an officer at the time the bond is delivered, the signature is valid and sufficient for all purposes as if the officer had remained in office until delivery.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.494. BONDS NOT TAXABLE. The following are free from taxation or assessment by this state or a public agency:(1) department bonds issued under this chapter;(2) interest and income from department bonds, including a profit from the sale of the bonds; and(3) all fees, charges, gifts, grants, revenues, receipts, and other money received or pledged to pay or secure the payment of the department's bonds.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.495. AUTHORIZED INVESTMENTS. Bonds issued by the department under this chapter are legal and authorized investments for:(1) banks;(2) savings banks;(3) trust companies;(4) savings and loan associations;(5) insurance companies;(6) fiduciaries;(7) trustees;(8) guardians; or(9) sinking or other public funds of:(A) this state;(B) a municipality;(C) a county;(D) a school district; or(E) another political subdivision or public agency of this state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.496. SECURITY FOR DEPOSIT OF FUNDS. Department bonds are eligible and lawful security for a deposit of public funds of the state or a public agency to the extent of the greater of the bonds' par or market value when accompanied by appurtenant unmatured interest coupons.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.497. MUTILATED, LOST, STOLEN, OR DESTROYED BONDS. The board may provide procedures for the replacement of a mutilated, lost, stolen, or destroyed bond or interest coupon.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.498. NO GAIN ALLOWED. (a) The director or a board member may not have or attempt to have a pecuniary interest in a transaction to which the department is a party for purposes of personal pecuniary gain.(b) A board member or department employee may not purchase department bonds in the open secondary market for municipal securities.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER X. INDIVIDUALS WITH SPECIAL NEEDSSec. 2306.511. DEFINITION. In this subchapter, "individual with special needs" means an individual who:(1) is considered to be an individual having a disability under a state or federal law;(2) is elderly;(3) is designated by the board as experiencing a unique need for decent, safe housing that is not being met adequately by private enterprise; or(4) is legally responsible for caring for an individual described by Subdivision (1), (2), or (3) and meets the income guidelines established by the board.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.512. SPECIAL NEEDS. The department may adopt a strategy to serve the needs of individuals with special needs.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Sec. 2306.513. HOUSING FOR INDIVIDUALS WITH SPECIAL NEEDS. (a) The board shall adopt rules to achieve occupancy by individuals with special needs of at least five percent of the units in each multifamily housing development.(b) Subsection (a) applies only to a multifamily housing development that contains at least 20 units and is financed by bonds issued under this chapter.(c) If a survey that is conducted by the housing sponsor and verified by the housing finance division reveals that there is not sufficient need for housing for individuals with special needs in the area in which the development will be built or renovated to justify building or renovating and reserving at least five percent of the units for individuals with special needs, the department may, on a showing of good cause by the housing sponsor, lower the requirements to correspond to the amount of need found by the housing sponsor.(d) Repealed by Acts 1995, 74th Leg., ch. 76, Sec. 5.78, eff. Sept. 1, 1995.(e) Repealed by Acts 1997, 75th Leg., ch. 980, Sec. 54, eff. Sept. 1, 1997.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.78, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 980, Sec. 54, eff. Sept. 1, 1997.

Sec. 2306.514. CONSTRUCTION REQUIREMENTS FOR SINGLE FAMILY AFFORDABLE HOUSING. (a) If a person is awarded state or federal funds by the department to construct single family affordable housing for individuals and families of low and very low income, the affordable housing identified on the person's funding application must be constructed so that:(1) at least one entrance door, whether located at the front, side, or back of the building:(A) is on an accessible route served by a ramp or no-step entrance; and(B) has at least a standard 36-inch door;(2) on the first floor of the building:(A) each interior door is at least a standard 32-inch door, unless the door provides access only to a closet of less than 15 square feet in area;(B) each hallway has a width of at least 36 inches and is level, with ramped or beveled changes at each door threshold;(C) each bathroom wall is reinforced for potential installation of grab bars;(D) each electrical panel, light switch, or thermostat is not higher than 48 inches above the floor; and(E) each electrical plug or other receptacle is at least 15 inches above the floor; and(3) if the applicable building code or codes do not prescribe another location for the breaker boxes, each breaker box is located not higher than 48 inches above the floor inside the building on the first floor.(b) A person who builds single family affordable housing to which this section applies may obtain a waiver from the department of the requirement described by Subsection (a)(1)(A) if the cost of grading the terrain to meet the requirement is prohibitively expensive.

Added by Acts 1999, 76th Leg., ch. 1581, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 26, eff. September 1, 2007.

SUBCHAPTER X-2. NATURAL DISASTER HOUSING RECONSTRUCTION INITIATIVESec. 2306.541. NATURAL DISASTER HOUSING RECONSTRUCTION ADVISORY COMMITTEE. (a) The director shall appoint a natural disaster housing reconstruction advisory committee composed of representatives from appropriate local, state, and federal entities and organizations and nonprofit organizations.(b) The advisory committee shall develop a natural disaster housing reconstruction plan. In developing this plan, the advisory committee shall:(1) evaluate existing systems of providing temporary housing to victims of natural disasters and develop alternative systems to increase efficiency and cost-effectiveness;(2) evaluate existing models for providing permanent replacement housing to victims of natural disasters;(3) design alternatives to existing models to improve the sustainability, affordability, desirability, and quality of housing rebuilt in the event of future natural disasters;(4) evaluate economic circumstances of elderly, disabled, and low-income victims of natural disasters and develop models for providing affordable replacement housing;(5) recommend programs for the rapid and efficient large-scale production of temporary and permanent replacement housing following a natural disaster; and(6) encourage the participation, coordination, and involvement of appropriate federal organizations.(c) Chapter 2110 does not apply to the advisory committee.

Added by Acts 2009, 81st Leg., R.S., Ch. 1135, Sec. 2, eff. September 1, 2009.

Sec. 2306.542. HOUSING RECONSTRUCTION DEMONSTRATION PILOT PROGRAM. (a) Using the natural disaster housing reconstruction plan developed under this subchapter, the director and advisory committee shall develop, for implementation under Subsections (b) and (c), housing reconstruction demonstration pilot programs for three areas, each of which was affected by one of the three most recent federally declared natural disasters. The pilot programs must provide for the replacement of at least 20 houses in each area to test the feasibility of implementing the plan in the large-scale production of replacement housing for victims of federally declared natural disasters.(b) The department shall provide to an interested council of government, county, or local government eligible for funding for disaster recovery under the community development block grant program:(1) information regarding a pilot program developed under Subsection (a); and(2) assistance in implementing a pilot program developed under Subsection (a).(c) At the discretion of the board, the department may implement a pilot program in any of the three most recently federally declared disaster areas in which a pilot program has not been implemented by a council of government, county, or local government. The department may use any available funds to implement the pilot program.

Added by Acts 2009, 81st Leg., R.S., Ch. 1135, Sec. 2, eff. September 1, 2009.

SUBCHAPTER Y. TEXAS STATE AFFORDABLE HOUSING CORPORATIONSec. 2306.551. DEFINITION. In this subchapter, "corporation" means the Texas State Affordable Housing Corporation.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.66(d), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 47, eff. Sept. 1, 1997.

Sec. 2306.552. CREATION. (a) The existence of the Texas State Affordable Housing Corporation, or any similarly named corporation, begins on the date that the secretary of state issues the certificate of incorporation.(b) The charter of the corporation must establish the corporation as nonprofit and specifically dedicate the corporation's activities to the public purpose authorized by this subchapter.(c) The creation of the corporation does not limit or impair the rights, powers, and duties of the department under this chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.66(d), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 47, eff. Sept. 1, 1997.

Sec. 2306.5521. SUNSET PROVISION. The Texas State Affordable Housing Corporation is subject to Chapter 325 (Texas Sunset Act). Unless continued in existence as provided by that chapter, the corporation is abolished and this subchapter expires September 1, 2011.

Added by Acts 1997, 75th Leg., ch. 1169, Sec. 1.02, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 1194, Sec. 2, eff. June 15, 2001; Acts 2003, 78th Leg., ch. 332, Sec. 8, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., 1st C.S., Ch. 2, Sec. 1.04, eff. July 10, 2009.

Sec. 2306.553. PURPOSES. (a) The public purpose of the corporation is to perform activities and services that the corporation's board of directors determines will promote the public health, safety, and welfare through the provision of adequate, safe, and sanitary housing primarily for individuals and families of low, very low, and extremely low income and for persons who are eligible for loans under the home loan programs provided by Sections 2306.562 and 2306.5621. The activities and services shall include engaging in mortgage banking activities and lending transactions and acquiring, holding, selling, or leasing real or personal property.(b) The corporation's primary public purpose is to facilitate the provision of housing by issuing qualified 501(c)(3) bonds and qualified residential rental project bonds and by making affordable loans to individuals and families of low, very low, and extremely low income and to persons who are eligible for loans under the home loan programs provided by Sections 2306.562 and 2306.5621. The corporation may make first lien, single family purchase money mortgage loans for single family homes only to individuals and families of low, very low, and extremely low income if the individual's or family's household income is not more than the greater of 60 percent of the median income for the state, as defined by the United States Department of Housing and Urban Development, or 60 percent of the area median family income, adjusted for family size, as defined by that department. The corporation may make loans for multifamily developments if:(1) at least 40 percent of the units in a multifamily development are affordable to individuals and families with incomes at or below 60 percent of the median family income, adjusted for family size; or(2) at least 20 percent of the units in a multifamily development are affordable to individuals and families with incomes at or below 50 percent of the median family income, adjusted for family size.(c) To the extent reasonably practicable, the corporation shall use the services of banks, community banks, savings banks, thrifts, savings and loan associations, private mortgage companies, nonprofit organizations, and other lenders for the origination of all loans contemplated by this subchapter and assist the lenders in providing credit primarily to individuals and families of low, very low, and extremely low income.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.66(d), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 47, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1041, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1194, Sec. 3, eff. June 15, 2001; Acts 2003, 78th Leg., ch. 332, Sec. 9, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1050, Sec. 2, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 196, Sec. 5, eff. May 27, 2005.Acts 2005, 79th Leg., Ch. 674, Sec. 10(b), eff. June 17, 2005.Acts 2005, 79th Leg., Ch. 674, Sec. 12, eff. June 17, 2005.Acts 2007, 80th Leg., R.S., Ch. 455, Sec. 1, eff. June 16, 2007.Acts 2007, 80th Leg., R.S., Ch. 544, Sec. 6, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1108, Sec. 13, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 11.025, eff. September 1, 2009.

Sec. 2306.554. BOARD OF DIRECTORS AND OFFICERS. (a) The board of directors of the corporation consists of five members appointed by the governor who represent any of the following areas:(1) state or federal savings banks or savings and loan associations;(2) community banks with assets of $200 million or less;(3) large metropolitan banks with assets of more than $1 billion;(4) asset management companies;(5) mortgage servicing companies;(6) builders;(7) real estate developers;(8) real estate brokers;(9) community or economic development organizations;(10) private mortgage companies;(11) nonprofit housing development companies;(12) attorneys;(13) investment bankers;(14) underwriters;(15) private mortgage insurance companies;(16) appraisers;(17) property management companies;(18) financial advisors;(19) nonprofit foundations;(20) financial advisors; or(21) any other area of expertise that the governor finds necessary for the successful operation of the corporation.(b) The governor shall designate the presiding officer of the corporation's board of directors from the members.(c) A member of the corporation's board of directors is not entitled to compensation, but is entitled to reimbursement of travel expenses incurred by the member while conducting the business of the board to the same extent provided by the General Appropriations Act for a member of a state board.(d) The corporation shall employ, for compensation to be determined by the corporation's board of directors, a qualified individual to serve as president of the corporation.(e) The corporation may purchase, with corporation funds, liability insurance for each of the members of the corporation's board of directors, officers, and other employees of the corporation in an amount that the corporation's board of directors considers reasonably necessary to:(1) insure against foreseeable liabilities; and(2) provide for all costs of defending against those liabilities, including, without limitation, court costs and attorney's fees.(f) Appointments to the board of directors of the corporation shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointees.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.66(d), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 47, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1041, Sec. 2, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 332, Sec. 10, eff. Sept. 1, 2003.

Sec. 2306.5541. TERMS OF MEMBERS. The members of the board of directors of the corporation serve staggered six-year terms, with the terms of one or two members expiring on February 1 of each odd-numbered year.

Added by Acts 2003, 78th Leg., ch. 332, Sec. 11, eff. Sept. 1, 2003.

Sec. 2306.5542. REMOVAL OF MEMBERS. (a) It is a ground for removal from the board of directors of the corporation that a member:(1) does not have at the time of taking office the qualifications required by Section 2306.554;(2) does not maintain during service on the board of directors of the corporation the qualifications required by Section 2306.554;(3) is ineligible for membership under Sections 2306.554 and 2306.5545;(4) cannot, because of illness or disability, discharge the member's duties for a substantial part of the member's term; or(5) is absent from more than half of the regularly scheduled board meetings that the member is eligible to attend during a calendar year without an excuse approved by a majority vote of the board of directors.(b) The validity of an action of the board of directors of the corporation is not affected by the fact that it is taken when a ground for removal of a board member exists.(c) If the president of the corporation has knowledge that a potential ground for removal exists, the president shall notify the presiding officer of the board of directors of the potential ground. The presiding officer shall then notify the governor and the attorney general that a potential ground for removal exists. If the potential ground for removal involves the presiding officer, the president shall notify the next highest ranking officer of the board of directors, who shall then notify the governor and the attorney general that a potential ground for removal exists.

Added by Acts 2003, 78th Leg., ch. 332, Sec. 11, eff. Sept. 1, 2003.

Sec. 2306.5543. TRAINING. (a) A person who is appointed to and qualifies for office as a member of the corporation's board of directors may not vote, deliberate, or be counted as a member in attendance at a meeting of the board until the person completes a training program that complies with this section.(b) The training program must provide the person with information regarding:(1) the legislation that created the corporation and the corporation's board of directors;(2) the programs operated by the corporation;(3) the role and functions of the corporation;(4) the rules of the corporation with an emphasis on the rules that relate to disciplinary and investigatory authority;(5) the current budget for the corporation;(6) the results of the most recent formal audit of the corporation;(7) the requirements of:(A) the open meetings law, Chapter 551;(B) the public information law, Chapter 552;(C) the administrative procedure law, Chapter 2001; and(D) other laws relating to public officials, including conflict-of-interest laws; and(8) any applicable ethics policies adopted by the corporation or the Texas Ethics Commission.(c) A person appointed to the corporation's board of directors is entitled to reimbursement, to the same extent provided by the General Appropriations Act for a member of a state board, for the travel expenses incurred in attending the training program regardless of whether the attendance at the program occurs before or after the person qualifies for office.

Added by Acts 2003, 78th Leg., ch. 332, Sec. 11, eff. Sept. 1, 2003.

Sec. 2306.5545. CONFLICT OF INTEREST POLICIES. (a) The board of directors of the corporation shall develop and implement policies relating to employee conflicts of interest that are substantially similar to comparable policies that govern state employees.(b) A person may not be a member of the corporation's board of directors and may not be a corporation employee employed in a "bona fide executive, administrative, or professional capacity," as that phrase is used for purposes of establishing an exemption to the overtime provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.), and its subsequent amendments, if:(1) the person is an officer, employee, or paid consultant of a Texas trade association in the field of banking, real estate, housing development, or housing construction; or(2) the person's spouse is an officer, manager, or paid consultant of a Texas trade association in the field of banking, real estate, housing development, or housing construction.(c) A person may not be a member of the corporation's board of directors or act as the general counsel to the board of directors or the corporation if the person is required to register as a lobbyist under Chapter 305 because of the person's activities for compensation on behalf of a profession related to the operation of the corporation.(d) In this section, "Texas trade association" means a cooperative and voluntarily joined statewide association of business or professional competitors in this state designed to assist its members and its industry or profession in dealing with mutual business or professional problems and in promoting their common interest.

Added by Acts 1997, 75th Leg., ch. 980, Sec. 47, eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 332, Sec. 12, eff. Sept. 1, 2003.

Sec. 2306.5546. STANDARDS OF CONDUCT. The president of the corporation or the president's designee shall provide to members of the board of directors of the corporation and to corporation employees, as often as necessary, information regarding the requirements for office or employment under this subchapter, including information regarding a person's responsibilities under applicable laws relating to standards of conduct for state officers or employees.

Added by Acts 2003, 78th Leg., ch. 332, Sec. 13, eff. Sept. 1, 2003.

Sec. 2306.5547. DIVISION OF RESPONSIBILITY. The board of directors of the corporation shall develop and implement policies that clearly separate the policymaking responsibilities of the board of directors and the management responsibilities of the president and the staff of the corporation.

Added by Acts 2003, 78th Leg., ch. 332, Sec. 13, eff. Sept. 1, 2003.

Sec. 2306.5548. EQUAL EMPLOYMENT OPPORTUNITY POLICY. (a) The president of the corporation or the president's designee shall prepare and maintain a written policy statement that implements a program of equal employment opportunity to ensure that all personnel decisions are made without regard to race, color, disability, sex, religion, age, or national origin.(b) The policy statement must include:(1) personnel policies, including policies relating to recruitment, evaluation, selection, training, and promotion of personnel, that show the intent of the corporation to avoid the unlawful employment practices described by Chapter 21, Labor Code; and(2) an analysis of the extent to which the composition of the corporation's personnel is in accordance with state and federal law and a description of reasonable methods to achieve compliance with state and federal law.(c) The policy statement must be:(1) updated annually; and(2) filed with the governor's office.

Added by Acts 2003, 78th Leg., ch. 332, Sec. 13, eff. Sept. 1, 2003.

Sec. 2306.555. POWERS. (a) The corporation has the powers provided for the department under this chapter.(b) In addition to the powers granted by Subsection (a), the corporation has all rights and powers necessary to accomplish its public purpose, including the powers to:(1) purchase, service, sell, lend on the security of, or otherwise transact in:(A) mortgages, including federal mortgages and federally insured mortgages;(B) mortgage loans;(C) deeds of trust; and(D) loans or other advances of credit secured by liens against manufactured housing;(2) guarantee or insure timely payment of mortgage loans and loans or other advances of credit secured by liens against manufactured housing, provided that the corporation's liability on that guaranty or insurance is limited to the assets of a guaranty fund or self-insurance fund established and maintained by the corporation;(3) make mortgage loans and loans or other advances of credit secured by liens against manufactured housing to individuals and families of low income;(4) make mortgage loans to provide temporary or permanent financing or refinancing for housing or land developments, including refunding outstanding obligations, mortgages, or advances issued for those purposes;(5) borrow, give security, pay interest or other return, or issue bonds or other obligations, including notes, debentures, or mortgage-backed securities, provided that each bond or other obligation issued by the corporation must contain a statement that the state is not obligated to pay the principal of or any premium or interest on the bond or other obligation and that the full faith and credit and the taxing power of the state are not pledged, given, or loaned to the payment;(6) acquire, hold, invest, use, pledge, reserve, and dispose of its assets, revenues, income, receipts, funds, and money from every source and to select one or more depositories, inside or outside the state, subject to the terms of any resolution, indenture, or other contract under which any bonds or other obligations are issued or any guaranty or insurance is provided;(7) establish, charge, and collect fees, charges, and penalties in connection with the programs, services, and activities of the corporation;(8) procure insurance and pay premiums on insurance of any type, in amounts, and from insurers as the corporation's board of directors considers necessary and advisable to further the corporation's public purpose, including, subject to Section 2306.554(e), liability insurance for the members of the corporation's board of directors and the officers and other employees of the corporation;(9) make, enter into, and enforce contracts, agreements, leases, indentures, mortgages, deeds, deeds of trust, security agreements, pledge agreements, credit agreements, and other instruments with any person, including a mortgage lender, servicer, housing sponsor, the federal government, or any public agency, on terms the corporation determines may be acceptable;(10) own, rent, lease, or otherwise acquire, accept, or hold real, personal, or mixed property, or any interest in property, by purchase, exchange, gift, assignment, transfer, foreclosure, mortgage, sale, lease, or otherwise and hold, manage, operate, or improve real, personal, or mixed property, regardless of location;(11) sell, lease, encumber, mortgage, exchange, donate, convey, or otherwise dispose of any or all of its properties or any interest in its properties, deeds of trust, or mortgage lien interest owned by it or under its control or custody, or in its possession, and release or relinquish any right, title, claim, lien, interest, easement, or demand, however acquired, including any equity or right of redemption in property foreclosed by it, by public or private sale, with or without public bidding;(12) lease or rent any improvements, lands, or facilities from any person;(13) request, accept, and use gifts, loans, donations, aid, guaranties, allocations, subsidies, grants, or contributions of any item of value to further its public purpose; and(14) exercise the rights and powers of a nonprofit corporation incorporated under the Texas Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil Statutes).(c) In exercising the foregoing powers granted to it under this chapter, the corporation shall not actively compete with private lenders and shall not originate or make a loan that would be made under the same circumstances by a private lender on substantially the same or better terms within the submarket in which the loan is proposed to be made.(d) All of the mortgage banking operations shall be dedicated to the furtherance of facilitating affordable housing finance primarily for the benefit of individuals and families of low, very low, and extremely low income who, generally, are not afforded housing finance options through conventional lending channels.(e) The corporation may contract with the department and with bond counsel, financial advisors, underwriters, or other providers of professional or consulting services.(f) The corporation shall pay its expenses from any available fund without resort to the general revenues of the state, except as specifically appropriated by the legislature.(g) The department may not transfer any funds to the corporation to support the administration of the corporation or to subsidize its operations in any way. The department shall be fully compensated by the corporation for any property or employees that are shared by the corporation and the department, and it is the intent of the legislature that no employees be shared beyond the time at which such sharing is absolutely necessary. This subsection does not prohibit the corporation from receiving grants, loans, or other program funds of a kind that are available to other nonprofit corporations, or from using that portion of the program funds that are allowed for administration of the program for administrative purposes.(h) Transfers of property from the department to the corporation shall be fully compensated.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.66(d), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 47, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1041, Sec. 3, eff. Sept. 1, 1999.

Sec. 2306.5551. BOARD DELEGATION OF AUTHORITY TO ISSUE BONDS OR OTHER OBLIGATIONS. (a) The board of directors of the corporation may delegate to a member of the board or to an employee of the corporation the authority to enter into a contract to issue bonds or other obligations for the corporation.(b) The person to whom contract authority is delegated under this section shall report to the board as frequently as considered necessary by the board all of the person's activities relating to the issuance of bonds or other obligations.

Added by Acts 2001, 77th Leg., ch. 1194, Sec. 4, eff. June 15, 2001.

Sec. 2306.5552. TECHNICAL AND FINANCIAL ASSISTANCE PROVIDED TO NONPROFIT ORGANIZATIONS. The corporation shall supplement the technical and financial capacity of other appropriate nonprofit organizations to provide for the multifamily and single-family housing needs of individuals and families of low, very low, and extremely low income.

Added by Acts 2001, 77th Leg., ch. 1194, Sec. 4, eff. June 15, 2001.

Sec. 2306.5555. PUBLIC ACCESS. The board of directors of the corporation shall develop and implement policies that provide the public with a reasonable opportunity to appear before the board of directors and to speak on any issue under the jurisdiction of the corporation.

Added by Acts 1997, 75th Leg., ch. 980, Sec. 47, eff. Sept. 1, 1997.

Sec. 2306.556. EXEMPT FROM TAXATION AND REGISTRATION. (a) The corporation is exempt from all taxation by the state or a political subdivision of the state, including a municipality.(b) A bond or other obligation issued by the corporation is an exempt security under The Securities Act (Article 581-1 et seq., Vernon's Texas Civil Statutes), and unless specifically provided otherwise, under any subsequently enacted securities act. Any contract, guaranty, or other document executed in connection with the issuance of the bond or other obligation is not an exempt security under that Act, and unless specifically provided otherwise, under any subsequently enacted securities act.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.66(d), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 47, eff. Sept. 1, 1997.

Sec. 2306.557. DISTRIBUTION OF EARNINGS. Any part of earnings remaining after payment of expenses and any establishment of reserves by the corporation's board of directors may not inure to any person except that the corporation shall use these excess earnings to further the corporation's new or existing affordable housing initiatives if the corporation's board of directors determines that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of the corporation and for any establishment of reserves by the corporation's board of directors.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.66(d), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 47, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1041, Sec. 4, eff. Sept. 1, 1999.

Sec. 2306.558. ALTERATION AND TERMINATION. (a) Subject to this subchapter and the prohibition on the impairment of contracts in the law of this state, the corporation's board of directors by written resolution may alter the structure, organization, programs, or activities of the corporation or terminate and dissolve the corporation.(b) The corporation's board of directors shall dissolve the corporation if the board by resolution determines that:(1) the purposes for which the corporation was formed have been substantially fulfilled; and(2) all bonds and other obligations issued by the corporation and all guaranties and insurance and other contractual obligations have been fully paid or provision for that payment has been made.(c) On dissolution, the title to funds and properties previously owned by the corporation shall be transferred to the department.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.66(d), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 47, eff. Sept. 1, 1997.

Sec. 2306.559. REPORTING REQUIREMENTS. (a) The corporation shall file an annual report of the financial activity of the corporation with the department. The corporation's board of directors shall submit the report to the governor, lieutenant governor, speaker of the house of representatives, comptroller, and Legislative Budget Board.(b) The corporation shall file the report by the date established in the General Appropriations Act.(c) The corporation shall prepare the report in accordance with generally accepted accounting principles.(d) The report must include:(1) a statement of support, revenue, and expenses and change in fund balances;(2) a statement of functional expenses; and(3) balance sheets for all funds.(e) The corporation shall file quarterly performance reports with the department.(f) Promptly on receipt, the corporation shall file with the Bond Review Board a report for the preceding fiscal year. The report must contain the status of all outstanding debts and obligations of the corporation, the status of collateral pledged as security for those debts and obligations, and a maturity and payment schedule for those debts and obligations.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.66(d), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 47, eff. Sept. 1, 1997.

Sec. 2306.560. AUDIT. (a) The corporation shall hire an independent certified public accountant to audit the corporation's books and accounts for each fiscal year. The corporation shall file a copy of the audit with the department and shall submit the audit report to the governor, lieutenant governor, speaker of the house of representatives, comptroller, Bond Review Board, State Auditor's Office, and Legislative Budget Board not later than the 30th day after the submission date established in the General Appropriations Act for the annual financial report.(b) The corporation is subject to audit by the state auditor.(c) The corporation shall submit budget and financial information to the legislative budget office as required by the director of the legislative budget office.(d) All transfers of funds, personnel, or in-kind contributions from the department to the corporation must be reported to the Legislative Budget Board.

Added by Acts 1997, 75th Leg., ch. 980, Sec. 47, eff. Sept. 1, 1997.

Sec. 2306.561. LIABILITY. (a) The directors, officers, and employees of the corporation are not personally liable for bonds or other obligations issued or contracts, guaranties, or insurance executed by the corporation, or for any other action taken in accordance with the powers and duties authorized by this subchapter or in the good faith belief that that action was taken in accordance with the powers and duties authorized by this subchapter.(b) The directors and officers of the corporation are immune from civil liability to the same extent that a volunteer who serves as an officer, director, or trustee of a charitable organization is immune from civil liability under Chapter 84, Civil Practice and Remedies Code.(c) The civil liability of an employee of the corporation is limited to the same extent that the civil liability of an employee of a charitable organization is limited under Chapter 84, Civil Practice and Remedies Code.(d) The limitations on liability contained in this section do not limit or impair the limitations on liability otherwise available to the corporation's directors, officers, and employees.

Added by Acts 1997, 75th Leg., ch. 980, Sec. 47, eff. Sept. 1, 1997.

Sec. 2306.562. PROFESSIONAL EDUCATORS HOME LOAN PROGRAM. (a) In this section:(1) "Allied health program faculty member" means a full-time member of the faculty of an undergraduate or graduate allied health program of a public or private institution of higher education in this state.(1-a) "Graduate allied health program" means a postbaccalaureate certificate or master's or doctoral degree program in an allied health profession that is accredited by an accrediting entity recognized by the United States Department of Education.(1-b) "Graduate professional nursing program" and "undergraduate professional nursing program" have the meanings assigned by Section 54.221, Education Code.(2) "Home" means a dwelling in this state in which a professional educator intends to reside as the professional educator's principal residence.(3) "Mortgage lender" has the meaning assigned by Section 2306.004.(4) "Professional educator" means a classroom teacher, full-time paid teacher's aide, full-time librarian, full-time counselor certified under Subchapter B, Chapter 21, Education Code, full-time school nurse, or allied health or professional nursing program faculty member.(5) "Professional nursing program faculty member" means a full-time member of the faculty of either an undergraduate or graduate professional nursing program.(6) "Program" means the professional educators home loan program.(7) "Undergraduate allied health program" means an undergraduate degree or certificate program that:(A) prepares students for licensure, certification, or registration in an allied health profession; and(B) is accredited by an accrediting entity recognized by the United States Department of Education.(b) The corporation shall establish a program to provide low-interest home mortgage loans to eligible professional educators whose income does not exceed the greater of:(1) 115 percent of area median family income, adjusted for family size; or(2) the maximum amount permitted by Section 143(f), Internal Revenue Code of 1986.(c) To be eligible for a loan under this section, a professional educator must:(1) reside in this state on the application date; and(2) be employed by a school district or be an allied health or professional nursing program faculty member in this state on the application date.(d) The corporation may contract with other agencies of the state or with private entities to determine whether applicants qualify as professional educators under this section or otherwise to administer all or part of this section.(e) The board of directors of the corporation may set and collect from each applicant any fees the board considers reasonable and necessary to cover the expenses of administering the program.(f) The board of directors of the corporation shall adopt rules governing:(1) the administration of the program;(2) the making of loans under the program;(3) the criteria for approving mortgage lenders;(4) the use of insurance on the loans and the homes financed under the program, as considered appropriate by the board to provide additional security for the loans;(5) the verification of occupancy of the home by the professional educator as the professional educator's principal residence; and(6) the terms of any contract made with any mortgage lender for processing, originating, servicing, or administering the loans.(g) The corporation shall ensure that a loan under this section is structured in a way that complies with any requirements associated with the source of the funds used for the loan.(h) In addition to funds set aside for the program under Section 1372.0221, the corporation may solicit and accept funding for the program from the following sources:(1) gifts and grants for the purposes of this section;(2) available money in the housing trust fund established under Section 2306.201, to the extent available to the corporation;(3) federal block grants that may be used for the purposes of this section, to the extent available to the corporation;(4) other state or federal programs that provide money that may be used for the purposes of this section; and(5) amounts received by the corporation in repayment of loans made under this section.(i) This section expires September 1, 2012.

Added by Acts 2001, 77th Leg., ch. 1194, Sec. 5, eff. June 15, 2001. Amended by Acts 2003, 78th Leg., ch. 332, Sec. 14, 15, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 544, Sec. 7, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1108, Sec. 14, eff. September 1, 2007.

Sec. 2306.5621. FIRE FIGHTER, LAW ENFORCEMENT OR SECURITY OFFICER, AND EMERGENCY MEDICAL SERVICES PERSONNEL HOME LOAN PROGRAM. (a) In this section:(1) "Fire fighter" means a member of a fire department who performs a function listed in Section 419.021(3)(C), Government Code.(2) "Home" means a dwelling in this state in which a fire fighter, corrections officer, county jailer, public security officer, peace officer, or person defined as emergency medical services personnel under this section intends to reside as the borrower's principal residence.(3) "Mortgage lender" has the meaning assigned by Section 2306.004.(4) "Peace officer" has the meaning assigned by Section 1.07(a)(36), Penal Code.(5) "Program" means the fire fighter, law enforcement or security officer, and emergency medical services personnel home loan program.(6) "Corrections officer" means a corrections officer employed by the Texas Department of Criminal Justice or a juvenile correctional officer employed by the Texas Youth Commission.(7) "County jailer" has the meaning assigned by Section 1701.001, Occupations Code.(8) "Public security officer" has the meaning assigned by Section 1701.001, Occupations Code.(9) "Emergency medical services personnel" has the meaning assigned by Section 773.003, Health and Safety Code.(b) The corporation shall establish a program to provide eligible fire fighters, corrections officers, county jailers, public security officers, peace officers, and emergency medical services personnel with low-interest home mortgage loans.(c) To be eligible for a loan under this section, at the time a person files an application for the loan, the person must:(1) be a fire fighter, corrections officer, county jailer, public security officer, peace officer, or person defined as emergency medical services personnel under this section;(2) reside in this state; and(3) have an income of not more than 115 percent of area median family income, adjusted for family size, or the maximum amount permitted by Section 143(f), Internal Revenue Code of 1986, whichever is greater.(d) The corporation may contract with other agencies of the state or with private entities to determine whether applicants qualify as fire fighters, corrections officers, county jailers, public security officers, peace officers, or emergency medical services personnel under this section or otherwise to administer all or part of this section.(e) The board of directors of the corporation may set and collect from each applicant any fees the board considers reasonable and necessary to cover the expenses of administering the program.(f) The board of directors of the corporation shall adopt rules governing:(1) the administration of the program;(2) the making of loans under the program;(3) the criteria for approving mortgage lenders;(4) the use of insurance on the loans and the homes financed under the program, as considered appropriate by the board to provide additional security for the loans;(5) the verification of occupancy of the home by the fire fighter, corrections officer, county jailer, public security officer, peace officer, or person defined as emergency medical services personnel as the borrower's principal residence; and(6) the terms of any contract made with any mortgage lender for processing, originating, servicing, or administering the loans.(g) The corporation shall ensure that a loan under this section is structured in a way that complies with any requirements associated with the source of the funds used for the loan.(h) In addition to funds set aside for the program under Section 1372.0222, the corporation may solicit and accept funding for the program from the following sources:(1) gifts and grants for the purposes of this section;(2) available money in the housing trust fund established under Section 2306.201, to the extent available to the corporation;(3) federal block grants that may be used for the purposes of this section, to the extent available to the corporation;(4) other state or federal programs that provide money that may be used for the purposes of this section; and(5) amounts received by the corporation in repayment of loans made under this section.(h-1) To fund home mortgage loans for eligible fire fighters, corrections officers, county jailers, public security officers, peace officers, and emergency medical services personnel under this section, the corporation may use any proceeds received from the sale of bonds, notes, or other obligations issued under the home loan program provided by this section, regardless of any amendments to the eligibility standards for loans made under the program and regardless of when the corporation received the proceeds from those bonds, notes, or other obligations issued under the program.(i) This section expires September 1, 2014.

Added by Acts 2003, 78th Leg., ch. 1050, Sec. 3, eff. June 20, 2003.For text of section as added by Acts 2003, 78th Leg., ch. 332, Sec. 16, see Sec. 2306.563, post.Renumbered from Government Code, Section 2306.563 and amended by Acts 2005, 79th Leg., Ch. 196, Sec. 1, eff. May 27, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 455, Sec. 2, eff. June 16, 2007.

Sec. 2306.563. PUBLIC BENEFIT REQUIREMENT. (a) The corporation shall implement a requirement that a community housing development organization that receives an issuance of qualified 501(c)(3) bonds from the corporation to develop property must invest at least one dollar in projects and services that benefit income-eligible persons for each dollar of taxes that is not imposed on the property as a result of a property tax exemption received under Section 11.182, Tax Code.(b) The projects and services must benefit income-eligible persons in the county in which the property supported with the tax exemption is located.(c) The projects and services must consist of:(1) rent reduction;(2) capital improvement projects; or(3) social, educational, or economic development services.(d) The corporation and the organization may determine on a case-by-case basis the specific projects and services in which the organization must invest under this section.(e) The dollar-for-dollar public benefit requirement imposed by this section shall be reduced by an amount equal to each dollar that, in lieu of taxes, a community housing development organization pays to a taxing unit for which the property receives an exemption under Section 11.182, Tax Code.(f) In implementing the public benefit requirement, the corporation shall adopt guidelines for reasonable rent reductions, capital improvement projects, and social, educational, and economic development services.

Added by Acts 2003, 78th Leg., ch. 332, Sec. 16, eff. Sept. 1, 2003.For text of section as added by Acts 2003, 78th Leg., ch. 1050, Sec. 3, see Sec. 2306.563, ante.

Sec. 2306.564. REVIEW OF QUALIFIED 501(C)(3) BOND ISSUANCE POLICIES. (a) The corporation shall review annually its qualified 501(c)(3) bond issuance policies, including the public benefit requirement implemented under Section 2306.563.(b) The corporation shall give to the secretary of state for publication in the Texas Register any proposed policy revisions and allow a reasonable period for public comment.(c) The board of directors of the corporation must approve any change to the bond issuance policies.

Added by Acts 2003, 78th Leg., ch. 332, Sec. 16, eff. Sept. 1, 2003.

Sec. 2306.565. ISSUANCE OF QUALIFIED RESIDENTIAL RENTAL PROJECT BONDS; ALLOCATION OF BOND FUNDS. (a) The corporation shall direct the Bond Review Board on the issuance of the portion of state ceiling set aside for the corporation under Section 1372.0231(a).(b) The board of directors of the corporation shall adopt guidelines governing the method by which the corporation identifies target areas for the allocation of qualified residential rental project bond funds. The guidelines must include a clear demonstration of local need and community support for a housing development.(c) The corporation shall research the state's strategic housing needs by coordinating with the department and reviewing relevant needs assessment information, as required by Section 2306.566. The corporation shall also solicit information regarding housing needs from local and regional housing organizations.(d) The board of directors of the corporation shall adopt criteria governing the method by which the corporation solicits proposals for housing developments in areas targeted by the corporation. The guidelines must state the criteria to be included in the corporation's requests for proposals. The requests for proposals must comply with any relevant federal requirements.(e) The board of directors of the corporation shall adopt criteria governing the method by which the staff of the corporation scores and ranks applications for an allocation under this section that are received in response to a request for proposals. The criteria must include:(1) the cost per unit of the housing development;(2) the proposed rent for a unit; and(3) the income ranges of individuals and families to be served by the housing development.(f) The board of directors of the corporation shall identify housing developments with respect to which the board anticipates directing the Bond Review Board to allocate bond funds under this section, based on the highest scores received in the scoring and ranking process described by Subsection (e).(g) After the board of directors of the corporation has identified housing developments under Subsection (f), the corporation shall hold public hearings, as required by federal law, on the housing developments identified by the board.(h) Following the public hearings, the staff shall prepare final evaluations and recommendations for the board, incorporating any public comments received at the hearings. The board shall consider the staff's recommendations in making its final decisions regarding the allocation of bond funds for housing developments under this section and shall inform the Bond Review Board of those decisions.(i) The corporation shall pay the department a reasonable fee for underwriting an application for an allocation of low income housing tax credits if the housing development proposed in the application is or will be supported by an allocation of bond funds under this section.(j) The decisions made by the corporation regarding the allocation of bond funds under this section are not subject to the restrictions in Section 1372.0321, as added by Chapter 1367 or 1420, Acts of the 77th Legislature, Regular Session, 2001.

Added by Acts 2003, 78th Leg., ch. 332, Sec. 16, eff. Sept. 1, 2003.

Sec. 2306.566. COORDINATION REGARDING STATE LOW INCOME HOUSING PLAN. (a) The corporation shall review the needs assessment information provided to the corporation by the department under Section 2306.0722(b).(b) The corporation shall develop a plan to meet the state's most pressing housing needs identified in the needs assessment information and provide the plan to the department for incorporation into the state low income housing plan.(c) The corporation's plan must include specific proposals to help serve rural and other underserved areas of the state.

Added by Acts 2003, 78th Leg., ch. 332, Sec. 16, eff. Sept. 1, 2003.

Sec. 2306.567. COMPLIANCE INFORMATION. (a) The corporation shall provide to the department electronic copies of all compliance information compiled by the corporation.(b) Before approving an application regarding a housing development, the corporation shall consider any relevant compliance information in the department's database created under Section 2306.081.

Added by Acts 2003, 78th Leg., ch. 332, Sec. 16, eff. Sept. 1, 2003.

Sec. 2306.568. RECORD OF COMPLAINTS. (a) The corporation shall maintain a file on each written complaint filed with the corporation. The file must include:(1) the name of the person who filed the complaint;(2) the date the complaint is received by the corporation;(3) the subject matter of the complaint;(4) the name of each person contacted in relation to the complaint;(5) a summary of the results of the review or investigation of the complaint; and(6) an explanation of the reason the file was closed, if the corporation closed the file without taking action other than to investigate the complaint.(b) The corporation shall provide to the person filing the complaint and to each person who is a subject of the complaint a copy of the corporation's policies and procedures relating to complaint investigation and resolution.(c) The corporation, at least quarterly until final disposition of the complaint, shall notify the person filing the complaint and each person who is a subject of the complaint of the status of the investigation unless the notice would jeopardize an undercover investigation.

Added by Acts 2003, 78th Leg., ch. 332, Sec. 16, eff. Sept. 1, 2003.

Sec. 2306.569. EFFECTIVE USE OF TECHNOLOGY. The corporation's board of directors shall develop and implement a policy requiring the president of the corporation and corporation employees to research and propose appropriate technological solutions to improve the corporation's ability to perform its functions. The technological solutions must:(1) ensure that the public is able to easily find information about the corporation on the Internet;(2) ensure that persons who want to use the corporation's services are able to:(A) interact with the corporation through the Internet; and(B) access any service that can be provided effectively through the Internet; and(3) be cost-effective and developed through the corporation's planning processes.

Added by Acts 2003, 78th Leg., ch. 332, Sec. 16, eff. Sept. 1, 2003.

SUBCHAPTER Z. COLONIASSec. 2306.581. DEFINITION. In this subchapter:(1) "Colonia" means a geographic area that is located in a county some part of which is within 150 miles of the international border of this state, that consists of 11 or more dwellings that are located in close proximity to each other in an area that may be described as a community or neighborhood, and that:(A) has a majority population composed of individuals and families of low income and very low income, based on the federal Office of Management and Budget poverty index, and meets the qualifications of an economically distressed area under Section 17.921, Water Code; or(B) has the physical and economic characteristics of a colonia, as determined by the department.(2) "Community action agency" means a political subdivision, combination of political subdivisions, or nonprofit organization that qualifies as an eligible entity under 42 U.S.C. Section 9902.

Added by Acts 1995, 74th Leg., ch. 1016, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 341, Sec. 9, eff. June 15, 2007.

Sec. 2306.582. COLONIA SELF-HELP CENTERS: ESTABLISHMENT. (a) The department shall establish colonia self-help centers in El Paso, Hidalgo, Starr, and Webb counties, and in Cameron County to serve Cameron and Willacy counties. If the department determines it necessary and appropriate, the department may establish a self-help center in any other county if the county is designated as an economically distressed area under Chapter 17, Water Code, for purposes of eligibility to receive funds from the Texas Water Development Board.(b) The department shall attempt to secure contributions, services, facilities, or operating support from the commissioners court of the county in which the self-help center is located to support the operation of the self-help center.

Added by Acts 1995, 74th Leg., ch. 1016, Sec. 1, eff. Sept. 1, 1995.

Sec. 2306.583. SELF-HELP CENTERS: DESIGNATION. (a) The department shall designate a geographic area for the services provided by each self-help center.(b) In consultation with the colonia resident advisory committee and the appropriate self-help center, the department shall designate five colonias in each service area to receive concentrated attention from that center.(c) In consultation with the colonia resident advisory committee and the appropriate self-help center, the department may change the designation of colonias made under Subsection (b).

Added by Acts 1995, 74th Leg., ch. 1016, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 2.04, eff. Sept. 1, 2001.

Sec. 2306.584. COLONIA RESIDENT ADVISORY COMMITTEE. (a) The board shall appoint not fewer than five persons who are residents of colonias to serve on the Colonia Resident Advisory Committee. The members of the advisory committee shall be selected from lists of candidates submitted to the board by local nonprofit organizations and the commissioners court of a county in which a self-help center is located.(b) The board shall appoint one committee member to represent each of the counties in which self-help centers are located. Each committee member:(1) must be a resident of a colonia in the county the member represents; and(2) may not be a board member, contractor, or employee of or have any ownership interest in an entity that is awarded a contract under this subchapter.

Added by Acts 1995, 74th Leg., ch. 1016, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1234, Sec. 36, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1367, Sec. 1.27, eff. Sept. 1, 2001.

Sec. 2306.585. DUTIES OF COLONIA RESIDENT ADVISORY COMMITTEE. (a) The Colonia Resident Advisory Committee shall advise the board regarding:(1) the needs of colonia residents;(2) appropriate and effective programs that are proposed or are operated through the self-help centers; and(3) activities that may be undertaken through the self-help centers to better serve the needs of colonia residents.(b) The advisory committee shall meet before the 30th day preceding the date on which a contract is scheduled to be awarded for the operation of a self-help center and may meet at other times.(c) The advisory committee shall advise the colonia initiatives coordinator as provided by Section 775.005.

Added by Acts 1995, 74th Leg., ch. 1016, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1234, Sec. 36, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1367, Sec. 1.27, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 351, Sec. 3, eff. June 17, 2005.Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.002(8), eff. September 1, 2007.

Sec. 2306.586. SELF-HELP CENTER: PURPOSE AND SERVICES. (a) The purpose of a self-help center is to assist individuals and families of low income and very low income to finance, refinance, construct, improve, or maintain a safe, suitable home in the colonias' designated service area or in another area the department has determined is suitable.(b) A self-help center shall set a goal to improve the living conditions of residents in the colonias designated under Section 2306.583(a)(2) within a two-year period after a contract is awarded under this subchapter.(c) A self-help center may serve individuals and families of low income and very low income by:(1) providing assistance in obtaining loans or grants to build a home;(2) teaching construction skills necessary to repair or build a home;(3) providing model home plans;(4) operating a program to rent or provide tools for home construction and improvement for the benefit of property owners in colonias who are building or repairing a residence or installing necessary residential infrastructure;(5) helping to obtain, construct, access, or improve the service and utility infrastructure designed to service residences in a colonia, including potable water, wastewater disposal, drainage, streets, and utilities;(6) surveying or platting residential property that an individual purchased without the benefit of a legal survey, plat, or record;(7) providing credit and debt counseling related to home purchase and finance;(8) applying for grants and loans to provide housing and other needed community improvements;(9) providing other services that the self-help center, with the approval of the department, determines are necessary to assist colonia residents in improving their physical living conditions, including help in obtaining suitable alternative housing outside of a colonia's area; (10) providing assistance in obtaining loans or grants to enable an individual or a family to acquire fee simple title to property that originally was purchased under a contract for a deed, contract for sale, or other executory contract; and(11) providing monthly programs to educate individuals and families on their rights and responsibilities as property owners.(d) A self-help center may not provide grants, financing, or mortgage loan services to purchase, build, rehabilitate, or finance construction or improvements to a home in a colonia if water service and suitable wastewater disposal are not available.(e) Through a self-help center, a colonia resident may apply for any direct loan or grant program operated by the department.

Added by Acts 1995, 74th Leg., ch. 1016, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 402, Sec. 1, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1367, Sec. 2.05, eff. Sept. 1, 2001.

Sec. 2306.587. OPERATION OF SELF-HELP CENTER; MONITORING. (a) To operate a self-help center, the department shall, subject to the availability of revenue for that purpose, enter into a four-year contract directly with a local nonprofit organization, including a local community action agency that qualifies as an eligible entity under 42 U.S.C. Section 9902, or a local housing authority that has demonstrated the ability to carry out the functions of a self-help center under this subchapter.(b) The department is solely responsible for contract oversight and for the monitoring of self-help centers under this subchapter.(c) The department and the self-help centers may apply for and receive public or private gifts or grants to enable the centers to achieve their purpose.

Added by Acts 1995, 74th Leg., ch. 1016, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 2.06, eff. Sept. 1, 2001.

Sec. 2306.588. DEPARTMENT LIAISON TO SELF-HELP CENTERS. (a) The department shall designate appropriate staff in the department to act as liaison to the self-help centers to assist the centers in obtaining funding to enable the centers to carry out the centers' programs.(b) The department shall make a reasonable effort to secure an adequate level of funding to provide the self-help centers with funds for low-interest mortgage financing, grants for self-help programs, a revolving loan fund for septic tanks, a tool-lending program, and other activities the department determines are necessary.

Added by Acts 1995, 74th Leg., ch. 1016, Sec. 1, eff. Sept. 1, 1995.

Sec. 2306.589. COLONIA SET-ASIDE FUND. (a) The department shall establish a fund in the department designated as the colonia set-aside fund. The department may contribute money to the fund from any available source of revenue that the department considers appropriate to implement the purposes of this subchapter, except that the department may not use federal community development block grant money authorized by Title I of the Housing and Community Development Act of 1974 (42 U.S.C. Section 5301 et seq.) unless the money is specifically appropriated by the legislature for that purpose.(b) The department by rule shall provide that an application for assistance in paying for residential service lines, hookups, and plumbing improvements associated with being connected to a water supply or sewer service system may be submitted after construction of a water supply or sewer service system begins. The department shall approve or disapprove a timely application before construction of the water supply or sewer service is completed in order to eliminate delay in hookups once construction is completed. The department and the Texas Water Development Board shall coordinate the application process for hookup funds under this subsection and under Subchapter L, Chapter 15, Water Code, and shall share information elicited by each agency's application procedure in order to avoid duplication of effort and to eliminate the need for applicants to complete different forms with similar information.(c) The department may use money in the colonia set-aside fund for specific activities that assist colonias, including:(1) the operation and activities of the self-help centers established under this subchapter;(2) reimbursement of colonia resident advisory committee members for their reasonable expenses in the manner provided by Chapter 2110 or the General Appropriations Act; and(3) funding for the provision of water and sewer service connections in accordance with Subsection (b).(d) The department may review and approve an application for funding from the colonia set-aside fund that advances the policy and goals of the state in addressing problems in the colonias.

Added by Acts 1995, 74th Leg., ch. 1016, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1405, Sec. 1, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1367, Sec. 1.28, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1367, Sec. 2.07, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 330, Sec. 16, eff. Sept. 1, 2003.

Sec. 2306.590. COLONIA INITIATIVES ADVISORY COMMITTEE. (a) The Colonia Initiatives Advisory Committee is composed of seven members appointed by the governor as follows:(1) one colonia resident;(2) one representative of a nonprofit organization that serves colonia residents;(3) one representative of a political subdivision that contains all or part of a colonia;(4) one person to represent private interests in banking or land development;(5) one representative of a nonprofit utility;(6) one representative of an engineering consultant firm involved in economically distressed areas program projects under Subchapter K, Chapter 17, Water Code; and(7) one public member.(b) Each committee member, except the public member, must reside within 150 miles of the Texas-Mexico border.(c) The secretary of state is an ex officio member of the committee.(d) The committee shall:(1) review the progress of colonia water and wastewater infrastructure projects managed by the Texas Water Development Board and the state agency responsible for administering the portion of the federal community development block grant nonentitlement program that addresses the infrastructure needs of colonias;(2) present an update and make recommendations to the board and the Texas Water Development Board annually at the joint meeting required by Section 6.060(d), Water Code, regarding:(A) efforts to ensure that colonia residents are connected to the infrastructure funded by state agencies;(B) the financial, managerial, and technical capabilities of project owners and operators;(C) the agencies' management of their colonia programs and the effectiveness of their policies regarding underperforming projects; and(D) any other issues related to the effect of state-managed infrastructure programs on colonia residents;(3) review public comments regarding the colonia needs assessment incorporated into the state low income housing plan under Section 2306.0721; and(4) based on the public comments reviewed under Subdivision (3), recommend to the board new colonia programs or improvements to existing colonia programs.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 37, eff. Sept. 1, 2001.

Sec. 2306.591. MANUFACTURED HOMES INSTALLED IN COLONIAS. (a) For a manufactured home to be approved for installation and use as a dwelling in a colonia:(1) the home must be a HUD-code manufactured home, as defined by Section 1201.003, Occupations Code;(2) the home must be habitable, as described by Section 1201.453, Occupations Code; and(3) ownership of the home must be properly recorded with the manufactured housing division of the department.(b) An owner of a manufactured home is not eligible to participate in a grant loan program offered by the department, including the single-family mortgage revenue bond program under Section 2306.142, unless the owner complies with Subsection (a).

Added by Acts 2005, 79th Leg., Ch. 1284, Sec. 29, eff. June 18, 2005.

SUBCHAPTER AA. MANUFACTURED HOUSING DIVISIONSec. 2306.6001. DEFINITIONS. In this subchapter:(1) "Division" means the manufactured housing division.(2) "Division director" means the executive director of the division.(3) "Manufactured Housing Board" means the governing board of the division.

Renumbered from Sec. 2306.601 and amended by Acts 2001, 77th Leg., ch. 1367, Sec. 1.29, eff. Sept. 1, 2001.

Sec. 2306.6002. REGULATION AND ENFORCEMENT. The department shall administer and enforce Chapter 1201, Occupations Code, through the division. The Manufactured Housing Board and the division director shall exercise authority and responsibilities assigned to them under that chapter.

Renumbered from Sec. 236.601 and amended by Acts 2001, 77th Leg., ch. 1367, Sec. 1.29, eff. Sept. 1, 2001; Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.784, eff. Sept. 1, 2003.

Sec. 2306.6003. MANUFACTURED HOUSING BOARD. (a) The Manufactured Housing Board is an independent entity within the department, is administratively attached to the department, and is not an advisory body to the department.(b) The Manufactured Housing Board shall carry out the functions and duties conferred on the Manufactured Housing Board by this subchapter and by other law.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.29, eff. Sept. 1, 2001.

Sec. 2306.6004. MANUFACTURED HOUSING BOARD MEMBERSHIP. (a) The Manufactured Housing Board consists of five public members appointed by the governor.(b) A person is eligible to be appointed as a public member of the Manufactured Housing Board if the person is a citizen of the United States and a resident of this state.(c) A person may not be a member of the Manufactured Housing Board if the person or the person's spouse:(1) is registered, certified, or licensed by a regulatory agency in the field of manufactured housing;(2) is employed by or participates in the management of a business entity or other organization regulated by or receiving money from the division;(3) owns or controls, directly or indirectly, more than a 10 percent interest in a business entity or other organization regulated by or receiving money from the division; or(4) uses or receives a substantial amount of tangible goods, services, or money from the division other than compensation or reimbursement authorized by law for Manufactured Housing Board membership, attendance, or expenses.(d) Appointments to the Manufactured Housing Board shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointees.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.29, eff. Sept. 1, 2001.

Sec. 2306.6005. CONFLICT OF INTEREST. (a) In this section, "Texas trade association" means a cooperative and voluntarily joined association of business or professional competitors in this state designed to assist its members and its industry or profession in dealing with mutual business or professional problems and in promoting their common interest.(b) A person may not be a member of the Manufactured Housing Board and may not be a division employee employed in a "bona fide executive, administrative, or professional capacity," as that phrase is used for purposes of establishing an exemption to the overtime provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.), if:(1) the person is an officer, employee, or paid consultant of a Texas trade association in the field of manufactured housing; or(2) the person's spouse is an officer, manager, or paid consultant of a Texas trade association in the field of manufactured housing.(c) A person may not be a member of the Manufactured Housing Board or act as the general counsel to the Manufactured Housing Board or the division if the person is required to register as a lobbyist under Chapter 305 because of the person's activities for compensation on behalf of a profession related to the operation of the division.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.29, eff. Sept. 1, 2001.

Sec. 2306.6006. TERMS; VACANCY. (a) The members of the Manufactured Housing Board serve staggered six-year terms, with the terms of one or two members expiring on January 31 of each odd-numbered year.(b) A person may not serve two consecutive full six-year terms as a member of the Manufactured Housing Board.(c) If a vacancy occurs during a member's term, the governor shall appoint a new member to fill the unexpired term.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.29, eff. Sept. 1, 2001.

Sec. 2306.6007. PRESIDING OFFICER. The governor shall designate a member of the Manufactured Housing Board as the presiding officer of the Manufactured Housing Board to serve in that capacity at the will of the governor.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.29, eff. Sept. 1, 2001.

Sec. 2306.6008. GROUNDS FOR REMOVAL. (a) It is a ground for removal from the Manufactured Housing Board that a member:(1) does not have at the time of taking office the qualifications required by Section 2306.6004(b);(2) does not maintain during service on the Manufactured Housing Board the qualifications required by Section 2306.6004(b);(3) is ineligible for membership under Section 2306.6004(c) or 2306.6005;(4) cannot, because of illness or disability, discharge the member's duties for a substantial part of the member's term; or(5) is absent from more than half of the regularly scheduled Manufactured Housing Board meetings that the member is eligible to attend during a calendar year without an excuse approved by a majority vote of the Manufactured Housing Board.(b) The validity of an action of the Manufactured Housing Board is not affected by the fact that it is taken when a ground for removal of a Manufactured Housing Board member exists.(c) If the division director has knowledge that a potential ground for removal exists, the division director shall notify the presiding officer of the Manufactured Housing Board of the potential ground. The presiding officer shall then notify the governor and the attorney general that a potential ground for removal exists. If the potential ground for removal involves the presiding officer, the division director shall notify the next highest ranking officer of the Manufactured Housing Board, who shall then notify the governor and the attorney general that a potential ground for removal exists.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.29, eff. Sept. 1, 2001.

Sec. 2306.6009. REIMBURSEMENT. A Manufactured Housing Board member may not receive compensation, but may be reimbursed for actual travel expenses, including expenses for meals, lodging, and transportation. A Manufactured Housing Board member is entitled to reimbursement for transportation expenses as provided by the General Appropriations Act.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.29, eff. Sept. 1, 2001.

Sec. 2306.6010. MEETINGS. (a) The Manufactured Housing Board shall have regular meetings as the majority of the members may specify and special meetings at the request of the presiding officer, any two members, or the division director.(b) Reasonable notice of all meetings shall be given as prescribed by Manufactured Housing Board rules.(c) The presiding officer shall preside at all meetings of the Manufactured Housing Board. In the absence of the presiding officer, the members present shall select one of the members to preside at the meeting.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.29, eff. Sept. 1, 2001.

Sec. 2306.6011. TRAINING. (a) A person who is appointed to and qualifies for office as a member of the Manufactured Housing Board may not vote, deliberate, or be counted as a member in attendance at a meeting of the Manufactured Housing Board until the person completes a training program that complies with this section.(b) The training program must provide the person with information regarding:(1) the legislation that created the division and the Manufactured Housing Board;(2) the programs operated by the division;(3) the role and functions of the division;(4) the rules of the division, with an emphasis on the rules that relate to disciplinary and investigatory authority;(5) the current budget for the division;(6) the results of the most recent formal audit of the division;(7) the requirements of:(A) the open meetings law, Chapter 551;(B) the public information law, Chapter 552;(C) the administrative procedure law, Chapter 2001; and(D) other laws relating to public officials, including conflict-of-interest laws; and(8) any applicable ethics policies adopted by the division or the Texas Ethics Commission.(c) A person appointed to the Manufactured Housing Board is entitled to reimbursement, as provided by the General Appropriations Act, for the travel expenses incurred in attending the training program regardless of whether the attendance at the program occurs before or after the person qualifies for office.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.29, eff. Sept. 1, 2001.

Sec. 2306.6012. APPROPRIATIONS; DONATIONS. (a) The legislature shall separately appropriate money to the Manufactured Housing Board within the appropriations to the department for all matters relating to the operation of the division.(b) The Manufactured Housing Board may accept gifts and grants of money or property under this subchapter and shall spend the money and use the property for the purpose for which the donation was made, except that the expenditure of money or use of property must promote the acceptance of HUD-Code manufactured homes as a viable source of housing for very low, low, and moderate income families.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.29, eff. Sept. 1, 2001.

Sec. 2306.6013. BUDGET; SHARING OF DEPARTMENT PERSONNEL, EQUIPMENT, AND FACILITIES. (a) The Manufactured Housing Board shall develop a budget for the operations of the department relating to the division.(b) The Manufactured Housing Board shall reduce administrative costs by entering into an agreement with the department to enable the sharing of department personnel, equipment, and facilities.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.29, eff. Sept. 1, 2001.

Sec. 2306.6014. DIVISION DIRECTOR. (a) The Manufactured Housing Board shall employ the division director. The division director is the Manufactured Housing Board's chief executive and administrative officer.(b) The division director is charged with administering, enforcing, and carrying out the functions and duties conferred on the division director by this subchapter and by other law.(c) The division director serves at the pleasure of the Manufactured Housing Board.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.29, eff. Sept. 1, 2001.

Sec. 2306.6015. PERSONNEL. The division director may employ staff as necessary to perform the work of the division and may prescribe their duties and compensation. Subject to applicable personnel policies and regulations, the division director may remove any division employee.

Added by Acts 1995, 74th Leg., ch. 978, Sec. 24, eff. Sept. 1, 1995. Renumbered from Sec. 2306.602 and amended by Acts 2001, 77th Leg., ch. 1367, Sec. 1.29, eff. Sept. 1, 2001.

Sec. 2306.6016. SEPARATION OF RESPONSIBILITIES. The Manufactured Housing Board shall develop and implement policies that clearly separate the policy-making responsibilities of the Manufactured Housing Board and the management responsibilities of the division director and staff of the division.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.29, eff. Sept. 1, 2001.

Sec. 2306.6017. STANDARDS OF CONDUCT. The division director or the division director's designee shall provide to members of the Manufactured Housing Board and to division employees, as often as necessary, information regarding the requirements for office or employment under this subchapter, including information regarding a person's responsibilities under applicable laws relating to standards of conduct for state officers or employees.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.29, eff. Sept. 1, 2001.

Sec. 2306.6018. EQUAL EMPLOYMENT OPPORTUNITY. (a) The division director or the division director's designee shall prepare and maintain a written policy statement that implements a program of equal employment opportunity to ensure that all personnel decisions are made without regard to race, color, disability, sex, religion, age, or national origin.(b) The policy statement must include:(1) personnel policies, including policies relating to recruitment, evaluation, selection, training, and promotion of personnel, that show the intent of the division to avoid the unlawful employment practices described by Chapter 21, Labor Code; and(2) an analysis of the extent to which the composition of the division's personnel is in accordance with state and federal law and a description of reasonable methods to achieve compliance with state and federal law.(c) The policy statement must:(1) be updated annually;(2) be reviewed by the state Commission on Human Rights for compliance with Subsection (b)(1); and(3) be filed with the governor's office.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.29, eff. Sept. 1, 2001.

Sec. 2306.6020. RULES. (a) The Manufactured Housing Board shall adopt rules as necessary to implement this subchapter and to administer and enforce the manufactured housing program through the division. Rules adopted by the Manufactured Housing Board are subject to Chapter 2001.(b) The Manufactured Housing Board may not adopt rules restricting competitive bidding or advertising by a person regulated by the division except to prohibit false, misleading, or deceptive practices by that person.(c) The Manufactured Housing Board may not include in the rules to prohibit false, misleading, or deceptive practices by a person regulated by the division a rule that:(1) restricts the use of any advertising medium;(2) restricts the person's personal appearance or the use of the person's voice in an advertisement;(3) relates to the size or duration of an advertisement used by the person; or(4) restricts the use of a trade name in advertising by the person.

Added by Acts 1995, 74th Leg., ch. 978, Sec. 24, eff. Sept. 1, 1995. Renumbered from Sec. 2306.603 and amended by Acts 2001, 77th Leg., ch. 1367, Sec. 1.29, eff. Sept. 1, 2001.

Sec. 2306.6021. PUBLIC PARTICIPATION. The Manufactured Housing Board shall develop and implement policies that provide the public with a reasonable opportunity to appear before the Manufactured Housing Board and to speak on any issue under the jurisdiction of the division.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.29, eff. Sept. 1, 2001.

Sec. 2306.6022. COMPLAINTS. (a) The division shall maintain a file on each written complaint filed with the division. The file must include:(1) the name of the person who filed the complaint;(2) the date the complaint is received by the division;(3) the subject matter of the complaint;(4) the name of each person contacted in relation to the complaint;(5) a summary of the results of the review or investigation of the complaint; and(6) an explanation of the reason the file was closed, if the division closed the file without taking action other than to investigate the complaint.(b) The division shall make available on its website the division's policies and procedures relating to complaint investigation and resolution and shall provide copies of such information on request.(c) The division, at least quarterly until final disposition of the complaint, shall notify the person filing the complaint and each person who is a subject of the complaint of the status of the investigation unless the notice would jeopardize an undercover investigation.(d) Unless otherwise confidential by law, the records of a license holder or other person that are required or obtained by the division or its agents or employees in connection with the investigation of a complaint are subject to the requirements of Chapter 552.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.29, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 863, Sec. 64, eff. January 1, 2008.

SUBCHAPTER DD. LOW INCOME HOUSING TAX CREDIT PROGRAMSec. 2306.6701. PURPOSE. The department shall administer the low income housing tax credit program to:(1) encourage the development and preservation of appropriate types of rental housing for households that have difficulty finding suitable, affordable rental housing in the private marketplace;(2) maximize the number of suitable, affordable residential rental units added to the state's housing supply;(3) prevent losses for any reason to the state's supply of suitable, affordable residential rental units by enabling the rehabilitation of rental housing or by providing other preventive financial support under this subchapter; and(4) provide for the participation of for-profit organizations and provide for and encourage the participation of nonprofit organizations in the acquisition, development, and operation of affordable housing developments in urban and rural communities.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.6702. DEFINITIONS. (a) In this subchapter:(1) "Applicant" means any person or affiliate of a person who files an application with the department requesting a housing tax credit allocation.(2) "Application" means an application filed with the department by an applicant and includes any exhibits or other supporting materials.(3) "Application log" means a form containing at least the information required by Section 2306.6709.(4) "Application round" means the period beginning on the date the department begins accepting applications and continuing until all available housing tax credits are allocated, but not extending past the last day of the calendar year.(5) "At-risk development" means a development that:(A) has received the benefit of a subsidy in the form of a below-market interest rate loan, interest rate reduction, rental subsidy, Section 8 housing assistance payment, rental supplement payment, rental assistance payment, or equity incentive under the following federal laws, as applicable:(i) Sections 221(d)(3) and (5), National Housing Act (12 U.S.C. Section 1715l);(ii) Section 236, National Housing Act (12 U.S.C. Section 1715z-1);(iii) Section 202, Housing Act of 1959 (12 U.S.C. Section 1701q);(iv) Section 101, Housing and Urban Development Act of 1965 (12 U.S.C. Section 1701s);(v) the Section 8 Additional Assistance Program for housing developments with HUD-Insured and HUD-Held Mortgages administered by the United States Department of Housing and Urban Development;(vi) the Section 8 Housing Assistance Program for the Disposition of HUD-Owned Projects administered by the United States Department of Housing and Urban Development;(vii) Sections 514, 515, and 516, Housing Act of 1949 (42 U.S.C. Sections 1484, 1485, and 1486); or(viii) Section 42, Internal Revenue Code of 1986 (26 U.S.C. Section 42); and(B) is subject to the following conditions:(i) the stipulation to maintain affordability in the contract granting the subsidy is nearing expiration; or(ii) the federally insured mortgage on the development is eligible for prepayment or is nearing the end of its term.(6) "Development" means a proposed qualified low income housing project, as defined by Section 42(g), Internal Revenue Code of 1986 (26 U.S.C. Section 42(g)), that consists of one or more buildings containing multiple units, that is financed under a common plan, and that is owned by the same person for federal tax purposes, including a project consisting of multiple buildings that:(A) are located on scattered sites; and(B) contain only rent-restricted units.(7) "Development owner" means any person or affiliate of a person who owns or proposes a development or expects to acquire control of a development under a purchase contract approved by the department.(8) "Housing tax credit" means a tax credit allocated under the low income housing tax credit program.(9) "Land use restriction agreement" means an agreement between the department, the development owner, and the development owner's successors in interest that encumbers the development with respect to the requirements of this subchapter and the requirements of Section 42, Internal Revenue Code of 1986 (26 U.S.C. Section 42).(10) "Qualified allocation plan" means a plan adopted by the board under this subchapter that:(A) provides the threshold, scoring, and underwriting criteria based on housing priorities of the department that are appropriate to local conditions;(B) consistent with Section 2306.6710(e), gives preference in housing tax credit allocations to developments that, as compared to the other developments:(i) when practicable and feasible based on documented, committed, and available third-party funding sources, serve the lowest income tenants per housing tax credit; and(ii) produce for the longest economically feasible period the greatest number of high quality units committed to remaining affordable to any tenants who are income-eligible under the low income housing tax credit program; and(C) provides a procedure for the department, the department's agent, or another private contractor of the department to use in monitoring compliance with the qualified allocation plan and this subchapter.(11) "Related party" means the following individuals or entities:(A) the brothers, sisters, spouse, ancestors, and descendants of a person within the third degree of consanguinity, as determined by Chapter 573;(B) a person and a corporation, if the person owns more than 50 percent of the outstanding stock of the corporation;(C) two or more corporations that are connected through stock ownership with a common parent possessing more than 50 percent of:(i) the total combined voting power of all classes of stock of each of the corporations that can vote;(ii) the total value of shares of all classes of stock of each of the corporations; or(iii) the total value of shares of all classes of stock of at least one of the corporations, excluding, in computing that voting power or value, stock owned directly by the other corporation;(D) a grantor and fiduciary of any trust;(E) a fiduciary of one trust and a fiduciary of another trust, if the same person is a grantor of both trusts;(F) a fiduciary of a trust and a beneficiary of the trust;(G) a fiduciary of a trust and a corporation if more than 50 percent of the outstanding stock of the corporation is owned by or for:(i) the trust; or(ii) a person who is a grantor of the trust;(H) a person or organization and an organization that is tax-exempt under Section 501(a), Internal Revenue Code of 1986 (26 U.S.C. Section 501), and that is controlled by that person or the person's family members or by that organization;(I) a corporation and a partnership or joint venture if the same persons own more than:(i) 50 percent of the outstanding stock of the corporation; and(ii) 50 percent of the capital interest or the profits' interest in the partnership or joint venture;(J) an S corporation and another S corporation if the same persons own more than 50 percent of the outstanding stock of each corporation;(K) an S corporation and a C corporation if the same persons own more than 50 percent of the outstanding stock of each corporation;(L) a partnership and a person or organization owning more than 50 percent of the capital interest or the profits' interest in that partnership; or(M) two partnerships, if the same person or organization owns more than 50 percent of the capital interests or profits' interests.(12) "Rural area" means an area that is located:(A) outside the boundaries of a primary metropolitan statistical area or a metropolitan statistical area;(B) within the boundaries of a primary metropolitan statistical area or a metropolitan statistical area, if the statistical area has a population of 20,000 or less and does not share a boundary with an urban area; or(C) in an area that is eligible for funding by the Texas Rural Development Office of the United States Department of Agriculture.(13) "Rural development agency" means the state agency designated by the legislature as primarily responsible for rural area development in the state.(14) "Set-aside" means a reservation of a portion of the available housing tax credits to provide financial support for specific types of housing or geographic locations or serve specific types of applicants as permitted by the qualified allocation plan on a priority basis. (15) "Threshold criteria" means the criteria used to determine whether the development satisfies the minimum level of acceptability for consideration established in the department's qualified allocation plan.(16) "Unit" means any residential rental unit in a development consisting of an accommodation, including a single room used as an accommodation on a non-transient basis, that contains complete physical facilities and fixtures for living, sleeping, eating, cooking, and sanitation.(b) For purposes of Subsection (a)(11), the constructive ownership provisions of Section 267, Internal Revenue Code of 1986 (26 U.S.C. Section 267), apply. The board may lower in the qualified allocation plan the percentages described by Subsection (a)(11).

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 330, Sec. 17, eff. Sept. 1, 2003.

Sec. 2306.67021. APPLICABILITY OF SUBCHAPTER. Except as provided by Section 2306.6703, this subchapter does not apply to the allocation of housing tax credits to developments financed through the private activity bond program.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.67022. QUALIFIED ALLOCATION PLAN; MANUAL. The board annually shall adopt a qualified allocation plan and a corresponding manual to provide information regarding the administration of and eligibility for the low income housing tax credit program.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.6703. INELIGIBILITY FOR CONSIDERATION. (a) An application is ineligible for consideration under the low income housing tax credit program if:(1) at the time of application or at any time during the two-year period preceding the date the application round begins, the applicant or a related party is or has been:(A) a member of the board; or(B) the director, a deputy director, the director of housing programs, the director of compliance, the director of underwriting, or the low income housing tax credit program manager employed by the department;(2) the applicant proposes to replace in less than 15 years any private activity bond financing of the development described by the application, unless:(A) at least one-third of all the units in the development are public housing units or Section 8 project-based units and the applicant proposes to maintain for a period of 30 years or more 100 percent of the units supported by housing tax credits as rent-restricted and exclusively for occupancy by individuals and families earning not more than 50 percent of the area median income, adjusted for family size;(B) the applicable private activity bonds will be redeemed only in an amount consistent with their proportionate amortization; or(C) if the redemption of the applicable private activity bonds will occur in the first five years of the operation of the development and complies with Section 42(h)(4), Internal Revenue Code of 1986:(i) on the date the certificate of reservation is issued, the Bond Review Board determines that there is not a waiting list for private activity bonds in the same priority level established under Section 1372.0321 or, if applicable, in the same uniform state service region, as referenced in Section 1372.0231, that is served by the proposed development; and(ii) the applicable private activity bonds will be redeemed according to underwriting criteria, if any, established by the department;(3) the applicant proposes to construct a new development that is located one linear mile or less from a development that:(A) serves the same type of household as the new development, regardless of whether the developments serve families, elderly individuals, or another type of household;(B) has received an allocation of housing tax credits for new construction at any time during the three-year period preceding the date the application round begins; and(C) has not been withdrawn or terminated from the low income housing tax credit program; or(4) the development is located in a municipality or, if located outside a municipality, a county that has more than twice the state average of units per capita supported by housing tax credits or private activity bonds, unless the applicant:(A) has obtained prior approval of the development from the governing body of the appropriate municipality or county containing the development; and(B) has included in the application a written statement of support from that governing body referencing this section and authorizing an allocation of housing tax credits for the development.(b) Subsection (a)(3) does not apply to a development:(1) that is using:(A) federal HOPE VI funds received through the United States Department of Housing and Urban Development;(B) locally approved funds received from a public improvement district or a tax increment financing district;(C) funds provided to the state under the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. Section 12701 et seq.); or(D) funds provided to the state and participating jurisdictions under the Housing and Community Development Act of 1974 (42 U.S.C. Section 5301 et seq.);(2) that is located in a county with a population of less than one million;(3) that is located outside of a metropolitan statistical area; or(4) that a local government where the project is to be located has by vote specifically allowed the construction of a new development located within one linear mile or less from a development under Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 330, Sec. 18, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1106, Sec. 1, eff. Sept. 1, 2003.Reenacted and amended by Acts 2005, 79th Leg., Ch. 728, Sec. 8.021, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1416, Sec. 18, eff. June 19, 2009.

Sec. 2306.6704. PREAPPLICATION PROCESS. (a) To prevent unnecessary filing costs, the department by rule shall establish a voluntary preapplication process to enable a preliminary assessment of an application proposed for filing under this subchapter.(b) The department shall award in the application evaluation process described by Section 2306.6710 an appropriate number of points as an incentive for participation in the preapplication process established under this section.(b-1) The preapplication process must require the applicant to provide the department with evidence that the applicant has notified the following entities with respect to the filing of the application:(1) any neighborhood organizations on record with the state or county in which the development is to be located and whose boundaries contain the proposed development site;(2) the superintendent and the presiding officer of the board of trustees of the school district containing the development;(3) the presiding officer of the governing body of any municipality containing the development and all elected members of that body;(4) the presiding officer of the governing body of the county containing the development and all elected members of that body; and(5) the state senator and state representative of the district containing the development.(c) The department shall reject and return to the applicant any application assessed by the department under this section that fails to satisfy the threshold criteria required by the board in the qualified allocation plan.(d) If feasible under Section 2306.67041, an application under this section must be submitted electronically.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 330, Sec. 19, eff. Sept. 1, 2003.

Sec. 2306.67041. ON-LINE APPLICATION SYSTEM. (a) The department and the Department of Information Resources shall cooperate to evaluate the feasibility of an on-line application system for the low income housing tax credit program to provide the following functions:(1) filing of preapplications and applications on-line;(2) posting of on-line preapplication or application status and the application log detailing the status of, and department's evaluations and scores pertaining to, those applications; and(3) posting of comments from applicants and the public regarding a preapplication or application.(b) The department shall determine the process for allowing access to on-line preapplications and applications, information related to those applications, and department decisions relating to those applications.(c) In the application cycle following the date any on-line application system becomes operational, the department shall require use of the system for submission of preapplications and applications under this subchapter.(d) The department shall publish a status report on the implementation of the on-line application on the department's website not later than January 1, 2002.(e) Before the implementation of the on-line application system, the department may implement the requirements of Section 2306.6717 in any manner the department considers appropriate.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.6705. GENERAL APPLICATION REQUIREMENTS. An application must contain at a minimum the following written, detailed information in a form prescribed by the board:(1) a description of:(A) the financing plan for the development, including any nontraditional financing arrangements;(B) the use of funds with respect to the development;(C) the funding sources for the development, including:(i) construction, permanent, and bridge loans; and(ii) rents, operating subsidies, and replacement reserves; and(D) the commitment status of the funding sources for the development;(2) if syndication costs are included in the eligible basis, a justification of the syndication costs for each cost category by an attorney or accountant specializing in tax matters;(3) from a syndicator or a financial consultant of the applicant, an estimate of the amount of equity dollars expected to be raised for the development in conjunction with the amount of housing tax credits requested for allocation to the applicant, including:(A) pay-in schedules; and(B) syndicator consulting fees and other syndication costs;(4) if rental assistance, an operating subsidy, or an annuity is proposed for the development, any related contract or other agreement securing those funds and an identification of:(A) the source and annual amount of the funds;(B) the number of units receiving the funds; and(C) the term and expiration date of the contract or other agreement;(5) if the development is located within the boundaries of a political subdivision with a zoning ordinance, evidence in the form of a letter from the chief executive officer of the political subdivision or from another local official with jurisdiction over zoning matters that states that:(A) the development is permitted under the provisions of the ordinance that apply to the location of the development; or(B) the applicant is in the process of seeking the appropriate zoning and has signed and provided to the political subdivision a release agreeing to hold the political subdivision and all other parties harmless in the event that the appropriate zoning is denied;(6) if an occupied development is proposed for rehabilitation:(A) an explanation of the process used to notify and consult with the tenants in preparing the application;(B) a relocation plan outlining:(i) relocation requirements; and(ii) a budget with an identified funding source; and(C) if applicable, evidence that the relocation plan has been submitted to the appropriate local agency;(7) a certification of the applicant's compliance with appropriate state and federal laws, as required by other state law or by the board;(8) any other information required by the board in the qualified allocation plan; and(9) evidence that the applicant has notified the following entities with respect to the filing of the application:(A) any neighborhood organizations on record with the state or county in which the development is to be located and whose boundaries contain the proposed development site;(B) the superintendent and the presiding officer of the board of trustees of the school district containing the development;(C) the presiding officer of the governing body of any municipality containing the development and all elected members of that body;(D) the presiding officer of the governing body of the county containing the development and all elected members of that body; and(E) the state senator and state representative of the district containing the development.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 330, Sec. 20, eff. Sept. 1, 2003.

Sec. 2306.67055. MARKET ANALYSIS. (a) A market analysis submitted in conjunction with an application for housing tax credits must:(1) be prepared by a market analyst approved by the department; and(2) include an assessment of other developments that are supported by housing tax credits within the market area.(b) The department, through the qualified allocation plan, shall develop:(1) a process for approving market analysts; and(2) a methodology for determining the market area to be examined in a market analysis.

Added by Acts 2003, 78th Leg., ch. 330, Sec. 21, eff. Sept. 1, 2003.

Sec. 2306.6706. ADDITIONAL APPLICATION REQUIREMENT: NONPROFIT SET-ASIDE ALLOCATION. (a) In addition to the information required by Section 2306.6705, an application for a housing tax credit allocation from the nonprofit set-aside, as defined by Section 42(h)(5), Internal Revenue Code of 1986 (26 U.S.C. Section 42(h)(5)), must contain the following written, detailed information with respect to each development owner and each general partner of a development owner:(1) Internal Revenue Service documentation of designation as a Section 501(c)(3) or 501(c)(4) organization;(2) evidence that one of the exempt purposes of the nonprofit organization is to provide low income housing;(3) a description of the nonprofit organization's participation in the construction or rehabilitation of the development and in the ongoing operations of the development;(4) evidence that the nonprofit organization prohibits a member of its board of directors, other than a chief staff member serving concurrently as a member of the board, from receiving material compensation for service on the board;(5) a third-party legal opinion stating that the nonprofit organization is not affiliated with or controlled by a for-profit organization and the basis for that opinion;(6) a copy of the nonprofit organization's most recent audited financial statement;(7) a list of the names and home addresses of members of the board of directors of the nonprofit organization;(8) a third-party legal opinion stating that the nonprofit organization is eligible under Subsection (b) for a housing tax credit allocation from the nonprofit set-aside and the basis for that opinion; and(9) evidence that a majority of the members of the nonprofit organization's board of directors principally reside:(A) in this state, if the development is located in a rural area; or(B) not more than 90 miles from the development in the community in which the development is located, if the development is not located in a rural area.(b) To be eligible for a housing tax credit allocation from the nonprofit set-aside, a nonprofit organization must:(1) control a majority of the development;(2) if the organization's application is filed on behalf of a limited partnership, be the managing general partner; and(3) otherwise meet the requirements of Section 42(h)(5), Internal Revenue Code of 1986 (26 U.S.C. Section 42(h)(5)).

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.6707. ADDITIONAL APPLICATION REQUIREMENT: DISCLOSURE OF INTERESTED PERSONS. (a) The applicant must disclose in the application the names of any persons, including affiliates of those persons and related parties, providing developmental or operational services to the development, including:(1) a development owner;(2) an architect;(3) an attorney;(4) a tax professional;(5) a property management company;(6) a consultant;(7) a market analyst;(8) a tenant services provider;(9) a syndicator;(10) a real estate broker or agent or a person receiving a fee in connection with services usually provided by a real estate broker or agent;(11) at the time the application is submitted, the owners of the property on which the development is located;(12) a developer; and(13) a builder or general contractor.(b) For each person described by Subsection (a), the application must disclose any company name, company contact person, address, and telephone number.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.6708. APPLICATION CHANGES OR SUPPLEMENTS. (a) Except as provided by Subsection (b), an applicant may not change or supplement an application in any manner after the filing deadline.(b) This section does not prohibit an applicant from:(1) at the request of the department, clarifying information in the application or correcting administrative deficiencies in the application; or(2) amending an application after allocation of housing tax credits in the manner provided by Section 2306.6712.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.6709. APPLICATION LOG. (a) In a form prescribed by the department, the department shall maintain for each application an application log that tracks the application from the date of its submission.(b) The application log must contain at least the following information:(1) the names of the applicant and related parties;(2) the physical location of the development, including the relevant region of the state;(3) the amount of housing tax credits requested for allocation by the department to the applicant;(4) any set-aside category under which the application is filed;(5) the score of the application in each scoring category adopted by the department under the qualified allocation plan;(6) any decision made by the department or board regarding the application, including the department's decision regarding whether to underwrite the application and the board's decision regarding whether to allocate housing tax credits to the development;(7) the names of persons making the decisions described by Subdivision (6), including the names of department staff scoring and underwriting the application, to be recorded next to the description of the applicable decision;(8) the amount of housing tax credits allocated to the development; and(9) a dated record and summary of any contact between the department staff, the board, and the applicant or any related parties.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.6710. EVALUATION AND UNDERWRITING OF APPLICATIONS. (a) In evaluating an application, the department shall determine whether the application satisfies the threshold criteria required by the board in the qualified allocation plan. The department shall reject and return to the applicant any application that fails to satisfy the threshold criteria.(b) If an application satisfies the threshold criteria, the department shall score and rank the application using a point system that:(1) prioritizes in descending order criteria regarding:(A) financial feasibility of the development based on the supporting financial data required in the application that will include a project underwriting pro forma from the permanent or construction lender;(B) quantifiable community participation with respect to the development, evaluated on the basis of written statements from any neighborhood organizations on record with the state or county in which the development is to be located and whose boundaries contain the proposed development site;(C) the income levels of tenants of the development;(D) the size and quality of the units;(E) the commitment of development funding by local political subdivisions;(F) the level of community support for the application, evaluated on the basis of written statements from the state representative or the state senator that represents the district containing the proposed development site;(G) the rent levels of the units;(H) the cost of the development by square foot;(I) the services to be provided to tenants of the development; and(J) whether, at the time the complete application is submitted or at any time within the two-year period preceding the date of submission, the proposed development site is located in an area declared to be a disaster under Section 418.014;(2) uses criteria imposing penalties on applicants or affiliates who have requested extensions of department deadlines relating to developments supported by housing tax credit allocations made in the application round preceding the current round or a developer or principal of the applicant that has been removed by the lender, equity provider, or limited partners for its failure to perform its obligations under the loan documents or limited partnership agreement; and(3) encourages applicants to provide free notary public service to the residents of the developments for which the allocation of housing tax credits is requested.(c) The department shall publish in the qualified allocation plan details of the scoring system used by the department to score applications.(d) The department shall underwrite the applications ranked under Subsection (b) beginning with the applications with the highest scores in each region described by Section 2306.111(d) and in each set-aside category described in the qualified allocation plan. Based on application rankings, the department shall continue to underwrite applications until the department has processed enough applications satisfying the department's underwriting criteria to enable the allocation of all available housing tax credits according to regional allocation goals and set-aside categories. To enable the board to establish an applications waiting list under Section 2306.6711, the department shall underwrite as many additional applications as the board considers necessary to ensure that all available housing tax credits are allocated within the period required by law. The department shall underwrite an application to determine the financial feasibility of the development and an appropriate level of housing tax credits. In determining an appropriate level of housing tax credits, the department shall evaluate the cost of the development based on acceptable cost parameters as adjusted for inflation and as established by historical final cost certifications of all previous housing tax credit allocations for:(1) the county in which the development is to be located;(2) if certifications are unavailable under Subdivision (1), the metropolitan statistical area in which the development is to be located; or(3) if certifications are unavailable under Subdivisions (1) and (2), the uniform state service region in which the development is to be located.(e) In scoring applications for purposes of housing tax credit allocations, the department shall award, consistent with Section 42, Internal Revenue Code of 1986 (26 U.S.C. Section 42), preference points to a development that will:(1) when practicable and feasible based on documented, committed, and available third-party funding sources, serve the lowest income tenants per housing tax credit, if the development is to be located outside a qualified census tract; and(2) produce for the longest economically feasible period the greatest number of high quality units committed to remaining affordable to any tenants who are income-eligible under the low income housing tax credit program.(f) In evaluating the level of community support for an application under Subsection (b)(1)(F), the department shall award:(1) positive points for positive written statements received;(2) negative points for negative written statements received; and(3) zero points for neutral statements received.(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 42, eff. September 1, 2007.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 330, Sec. 22, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 6, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 42, eff. September 1, 2007.

Sec. 2306.6711. ALLOCATION OF HOUSING TAX CREDITS. (a) The director shall provide the application scores to the board before the 30th day preceding the date the board begins to issue commitments for housing tax credits in the allocation round.(b) Not later than the deadline specified in the qualified allocation plan, the board shall issue commitments for available housing tax credits based on the application evaluation process provided by Section 2306.6710. The board may not allocate to an applicant housing tax credits in any unnecessary amount, as determined by the department's underwriting policy and by federal law, and in any event may not allocate to the applicant housing tax credits in an amount greater than $2 million in a single application round.(c) Concurrently with the initial issuance of commitments for housing tax credits under Subsection (b), the board shall establish a waiting list of additional applications ranked by score in descending order of priority based on set-aside categories and regional allocation goals.(d) The board shall issue commitments for housing tax credits with respect to applications on the waiting list as additional credits become available.(e) Not later than the 120th day after the date of the initial issuance of commitments for housing tax credits under Subsection (b), the department shall provide to an applicant who did not receive a commitment under that subsection an opportunity to meet and discuss with the department the application's deficiencies and scoring.(f) The board may allocate housing tax credits to more than one development in a single community, as defined by department rule, in the same calendar year only if the developments are or will be located more than one linear mile apart. This subsection applies only to communities contained within counties with populations exceeding one million.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 330, Sec. 23, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1106, Sec. 2, eff. Sept. 1, 2003.

Sec. 2306.6712. AMENDMENT OF APPLICATION SUBSEQUENT TO ALLOCATION BY BOARD. (a) If a proposed modification would materially alter a development approved for an allocation of a housing tax credit, the department shall require the applicant to file a formal, written amendment to the application on a form prescribed by the department.(b) The director shall require the department staff assigned to underwrite applications to evaluate the amendment and provide an analysis and written recommendation to the board. The appropriate monitor under Section 2306.6719 shall also provide to the board an analysis and written recommendation regarding the amendment.(c) The board must vote on whether to approve the amendment. The board by vote may reject an amendment and, if appropriate, rescind the allocation of housing tax credits and reallocate the credits to other applicants on the waiting list required by Section 2306.6711 if the board determines that the modification proposed in the amendment:(1) would materially alter the development in a negative manner; or(2) would have adversely affected the selection of the application in the application round.(d) Material alteration of a development includes:(1) a significant modification of the site plan;(2) a modification of the number of units or bedroom mix of units;(3) a substantive modification of the scope of tenant services;(4) a reduction of three percent or more in the square footage of the units or common areas;(5) a significant modification of the architectural design of the development;(6) a modification of the residential density of the development of at least five percent; and(7) any other modification considered significant by the board.(e) In evaluating the amendment under this subsection, the department staff shall consider whether the need for the modification proposed in the amendment was:(1) reasonably foreseeable by the applicant at the time the application was submitted; or(2) preventable by the applicant.(f) This section shall be administered in a manner that is consistent with Section 42, Internal Revenue Code of 1986 (26 U.S.C. Section 42).

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.6713. HOUSING TAX CREDIT AND OWNERSHIP TRANSFERS. (a) An applicant may not transfer an allocation of housing tax credits or ownership of a development supported with an allocation of housing tax credits to any person other than an affiliate unless the applicant obtains the director's prior, written approval of the transfer.(b) The director may not unreasonably withhold approval of the transfer. (c) An applicant seeking director approval of a transfer and the proposed transferee must provide to the department a copy of any applicable agreement between the parties to the transfer, including any third-party agreement with the department.(d) On request, an applicant seeking director approval of a transfer must provide to the department:(1) a list of the names of transferees and related parties; and(2) detailed information describing the experience and financial capacity of transferees and related parties.(e) The development owner shall certify to the director that the tenants in the development have been notified in writing of the transfer before the 30th day preceding the date of submission of the transfer request to the department.(f) Not later than the fifth working day after the date the department receives all necessary information under this section, the department shall conduct a qualifications review of a transferee to determine:(1) the transferee's past compliance with all aspects of the low income housing tax credit program, including land use restriction agreements; and(2) the sufficiency of the transferee's experience with developments supported with housing tax credit allocations.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.6714. AT-RISK DEVELOPMENT SET-ASIDE. (a) The department shall set aside for at-risk developments not less than 15 percent of the housing tax credits available for allocation in the calendar year.(b) Any amount of housing tax credits set aside under this section that remains after the initial allocation of housing tax credits is available for allocation to any eligible applicant as provided by the qualified allocation plan.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.6715. APPEAL. (a) In a form prescribed by the department in the qualified allocation plan, an applicant may appeal the following decisions made by the department in the application evaluation process provided by Section 2306.6710:(1) a determination regarding the application's satisfaction of threshold and underwriting criteria;(2) the scoring of the application; and(3) a recommendation as to the amount of housing tax credits to be allocated to the application.(b) An applicant may not appeal a decision made under Section 2306.6710 regarding an application filed by another applicant.(c) An applicant must file a written appeal authorized by this section with the department not later than the seventh day after the date the department publishes the results of the application evaluation process provided by Section 2306.6710. In the appeal, the applicant must specifically identify the applicant's grounds for appeal, based on the original application and additional documentation filed with the original application.(d) The director shall respond in writing to the appeal not later than the 14th day after the date of receipt of the appeal. If the applicant is not satisfied with the director's response to the appeal, the applicant may appeal directly in writing to the board, provided that an appeal filed with the board under this subsection must be received by the board before:(1) the seventh day preceding the date of the board meeting at which the relevant allocation decision is expected to be made; or(2) the third day preceding the date of the board meeting described by Subdivision (1), if the director does not respond to the appeal before the date described by Subdivision (1).(e) Board review of an appeal under Subsection (d) is based on the original application and additional documentation filed with the original application. The board may not review any information not contained in or filed with the original application. The decision of the board regarding the appeal is final.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.6716. FEES. (a) A fee charged by the department for filing an application may not be excessive and must reflect the department's actual costs in processing the application, providing copies of documents to persons connected with the application process, and making appropriate information available to the public through the department's website.(b) The department shall publish each year an updated schedule of application fees that specifies the amount to be charged at each stage of the application process.(c) In accordance with the fee schedule, the department shall refund the balance of any fees collected for an application that is withdrawn by the applicant or that is not fully processed by the department. The department must provide the refund to the applicant not later than the 30th day after the date the last official action is taken with respect to the application.(d) The department shall develop a sliding scale fee schedule for applications that encourages increased participation by community housing development organizations in the low income housing tax credit program.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 330, Sec. 24, eff. Sept. 1, 2003.

Sec. 2306.6717. PUBLIC INFORMATION AND HEARINGS. (a) Subject to Section 2306.67041, the department shall make the following items available on the department's website:(1) as soon as practicable, any proposed application submitted through the preapplication process established by this subchapter;(2) before the 30th day preceding the date of the relevant board allocation decision, except as provided by Subdivision (3), the entire application, including all supporting documents and exhibits, the application log, a scoring sheet providing details of the application score, and any other document relating to the processing of the application;(3) not later than the third working day after the date of the relevant determination, the results of each stage of the application process, including the results of the application scoring and underwriting phases and the allocation phase;(4) before the 15th day preceding the date of board action on the amendment, notice of an amendment under Section 2306.6712 and the recommendation of the director and monitor regarding the amendment; and(5) an appeal filed with the department or board under Section 2306.6715 or 2306.6721 and any other document relating to the processing of the appeal.(b) The department shall make available on the department's website information regarding the low income housing tax credit program, including notice regarding public hearings, meetings, the opening and closing dates for applications, submitted applications, and applications approved for underwriting and recommended to the board, and shall provide that information to:(1) locally affected community groups;(2) local and state elected officials;(3) local housing departments;(4) any appropriate newspapers of general or limited circulation that serve the community in which the development is to be located;(5) nonprofit and for-profit organizations;(6) on-site property managers of occupied developments that are the subject of applications for posting in prominent locations in those developments; and(7) any other interested persons and community groups that request the information.(c) The department shall hold at least three public hearings in different regions of the state to receive public comments on applications and on other issues relating to the low income housing tax credit program.(d) Notwithstanding any other provision of this section, the department may treat the financial statements of any applicant as confidential and may elect not to disclose those statements to the public.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 330, Sec. 25, eff. Sept. 1, 2003.

Sec. 2306.67171. ELECTRONIC MAIL NOTIFICATION SERVICE. (a) The department shall maintain an electronic mail notification service to which any person in this state may electronically subscribe to receive information concerning the status of pre-applications and applications under this subchapter.(b) The electronic mail notification service maintained under Subsection (a) must:(1) allow a subscriber to request for a zip code notification of:(A) the filing of any pre-application or application concerning a development that is or will be located in the zip code;(B) the posting of the board materials for board approval of a list of approved applications or the issuance of final allocation commitments for applications described by Paragraph (A); and(C) any public hearing to be held concerning an application or pre-application described by Paragraph (A); and(2) respond to a subscriber via electronic mail not later than the later of:(A) the 14th day after the date the department receives notice of an event described by Subdivision (1); or(B) if applicable, the date or dates specified by Section 2306.6717(a).(c) The department may include in an electronic mail notification sent to a subscriber any applicable information described by Section 2306.6717.

Added by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 28, eff. September 1, 2007.

Sec. 2306.6718. ELECTED OFFICIALS. (a) The department shall provide written notice of the filing of an application to the following elected officials:(1) members of the legislature who represent the community containing the development described in the application; and(2) the chief executive officer of the political subdivision containing the development described in the application.(b) The department shall provide the elected officials with an opportunity to comment on the application during the application evaluation process provided by Section 2306.6710 and shall consider those comments in evaluating applications under that section.(c) A member of the legislature who represents the community containing the development may hold a community meeting at which the department shall provide appropriate representation.(d) If the department receives written notice from the mayor or county judge of an affected municipality or county opposing an application, the department must contact the mayor or county judge and offer to conduct a physical inspection of the development site and consult with the mayor or county judge before the application is scored.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.6719. MONITORING OF COMPLIANCE. (a) The department may contract with an independent third party to monitor a development during its construction or rehabilitation and during its operation for compliance with:(1) any conditions imposed by the department in connection with the allocation of housing tax credits to the development; and(2) appropriate state and federal laws, as required by other state law or by the board.(b) The department may assign department staff other than housing tax credit division staff to perform the relevant monitoring functions required by this section in the construction or rehabilitation phase of a development.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.6720. ENFORCEABILITY OF APPLICANT REPRESENTATIONS. Each representation made by an applicant to secure a housing tax credit allocation is enforceable by the department and the tenants of the development supported with the allocation.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.6721. DEBARMENT FROM PROGRAM PARTICIPATION. (a) The board by rule shall adopt a policy providing for the debarment of a person from participation in the low income housing tax credit program as described by this section.(b) The department may debar a person from participation in the program on the basis of the person's past failure to comply with any condition imposed by the department in connection with the allocation of housing tax credits.(c) The department shall debar a person from participation in the program if the person:(1) materially violates any condition imposed by the department in connection with the allocation of housing tax credits;(2) is debarred from participation in federal housing programs by the United States Department of Housing and Urban Development; or(3) is in material noncompliance with or has repeatedly violated a land use restriction agreement regarding a development supported with a housing tax credit allocation.(d) A person debarred by the department from participation in the program may appeal the person's debarment to the board.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.6722. DEVELOPMENT ACCESSIBILITY. Any development supported with a housing tax credit allocation shall comply with the accessibility standards that are required under Section 504, Rehabilitation Act of 1973 (29 U.S.C. Section 794), and specified under 24 C.F.R. Part 8, Subpart C.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.6723. COORDINATION WITH RURAL DEVELOPMENT AGENCY. (a) The department shall jointly administer with the rural development agency any set-aside for rural areas to:(1) ensure the maximum use and optimum geographic distribution of housing tax credits in rural areas; and(2) provide for information sharing, efficient procedures, and fulfillment of development compliance requirements in rural areas.(b) The rural development agency shall assist in developing all threshold, scoring, and underwriting criteria applied to applications eligible for the rural area set-aside. The criteria must be approved by that agency.(c) To ensure that the rural area set-aside receives a sufficient volume of eligible applications, the department shall fund and, with the rural development agency, shall jointly implement outreach, training, and rural area capacity building efforts as directed by the rural development agency.(d) The department and the rural development agency shall jointly adjust the regional allocation of housing tax credits described by Section 2306.111 to offset the under-utilization and over-utilization of multifamily private activity bonds and other housing resources in the different regions of the state.(e) From application fees collected under this subchapter, the department shall reimburse the rural development agency for any costs incurred by the agency in carrying out the functions required by this section.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.6724. DEADLINES FOR ALLOCATION OF LOW INCOME HOUSING TAX CREDITS. (a) Not later than September 30 of each year, the department shall prepare and submit to the board for adoption the qualified allocation plan required by federal law for use by the department in setting criteria and priorities for the allocation of tax credits under the low income housing tax credit program.(b) The board shall adopt and submit to the governor the qualified allocation plan not later than November 15.(c) The governor shall approve, reject, or modify and approve the qualified allocation plan not later than December 1.(d) An applicant for a low income housing tax credit to be issued a commitment during the initial allocation cycle in a calendar year must submit an application to the department not later than March 1.(e) The board shall review the recommendations of department staff regarding applications and shall issue a list of approved applications each year in accordance with the qualified allocation plan not later than June 30.(f) The board shall issue final commitments for allocations of housing tax credits each year in accordance with the qualified allocation plan not later than July 31.

Added by Acts 1997, 75th Leg., ch. 980, Sec. 49, eff. Sept. 1, 1997. Renumbered from Sec. 2306.671 and amended by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.6725. SCORING OF APPLICATIONS. (a) In allocating low income housing tax credits, the department shall score each application using a point system based on criteria adopted by the department that are consistent with the department's housing goals, including criteria addressing the ability of the proposed project to:(1) provide quality social support services to residents;(2) demonstrate community and neighborhood support as defined by the qualified allocation plan;(3) consistent with sound underwriting practices and when economically feasible, serve individuals and families of extremely low income by leveraging private and state and federal resources, including federal HOPE VI grants received through the United States Department of Housing and Urban Development;(4) serve traditionally underserved areas;(5) remain affordable to qualified tenants for an extended, economically feasible period; and(6) comply with the accessibility standards that are required under Section 504, Rehabilitation Act of 1973 (29 U.S.C. Section 794), and specified under 24 C.F.R. Part 8, Subpart C.(b) The department shall provide appropriate incentives as determined through the qualified allocation plan to reward applicants who agree to:(1) equip the property that is the basis of the application with energy saving devices that meet the standards established by the state energy conservation office or to provide to a qualified nonprofit organization or tenant organization a right of first refusal to purchase the property at the minimum price provided in, and in accordance with the requirements of, Section 42(i)(7), Internal Revenue Code of 1986 (26 U.S.C. Section 42(i)(7)); and(2) locate the development in a census tract in which there are no other existing developments supported by housing tax credits.(c) On awarding tax credit allocations, the board shall document the reasons for each project's selection, including an explanation of:(1) all discretionary factors used in making its determination; and(2) the reasons for any decision that conflicts with the recommendations of department staff under Section 2306.6731.(d) For each scoring criterion, the department shall use a range of points to evaluate the degree to which a proposed project satisfies the criterion. The department may not award a number of points for a scoring criterion that is disproportionate to the degree to which a proposed project complies with that criterion.

Added by Acts 1997, 75th Leg., ch. 980, Sec. 49, eff. Sept. 1, 1997. Renumbered from Sec. 2306.672 and amended by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 330, Sec. 26, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1106, Sec. 3, eff. Sept. 1, 2003.

Sec. 2306.6726. SALE OF CERTAIN LOW INCOME HOUSING TAX CREDIT PROPERTY. (a) Not later than two years before the expiration of the compliance period, a recipient of a low income housing tax credit who agreed to provide a right of first refusal under Section 2306.6725 and who intends to sell the property shall notify the department of the recipient's intent to sell. The recipient shall notify qualified nonprofit organizations and tenant organizations of the opportunity to purchase the property.(b) The recipient may:(1) during the first six-month period after notifying the department, negotiate or enter into a purchase agreement only with a qualified nonprofit organization that is also a community housing development organization as defined by the federal home investment partnership program;(2) during the second six-month period after notifying the department, negotiate or enter into a purchase agreement with any qualified nonprofit organization or tenant organization; and(3) during the year before the expiration of the compliance period, negotiate or enter into a purchase agreement with the department or any qualified nonprofit organization or tenant organization approved by the department.(c) Notwithstanding an agreement under Section 2306.6725, a recipient of a low income housing tax credit may sell property to which the tax credit applies to any purchaser after the expiration of the compliance period if a qualified nonprofit organization or tenant organization does not offer to purchase the property at the minimum price provided by Section 42(i)(7), Internal Revenue Code of 1986 (26 U.S.C. Section 42(i)(7)), and the department declines to purchase the property.(d) In this section, "compliance period" has the meaning assigned by Section 42(i)(1), Internal Revenue Code of 1986 (26 U.S.C. Section 42(i)(1)).

Added by Acts 1997, 75th Leg., ch. 980, Sec. 49, eff. Sept. 1, 1997. Renumbered from Sec. 2306.673 and amended by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.6727. DEPARTMENT PURCHASE OF LOW INCOME HOUSING TAX CREDIT PROPERTY. The board by rule may develop and implement a program to purchase low income housing tax credit property that is not purchased by a qualified nonprofit organization or tenant organization. The department may not purchase low income housing tax credit property if the board finds that the purchase is not in the best interest of the state.

Added by Acts 1997, 75th Leg., ch. 980, Sec. 49, eff. Sept. 1, 1997. Renumbered from Sec. 2306.674 by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.6728. DEPARTMENT POLICY AND PROCEDURES REGARDING RECIPIENTS OF CERTAIN FEDERAL HOUSING ASSISTANCE. (a) The department by rule shall adopt a policy regarding the admittance to low income housing tax credit properties of income-eligible individuals and families receiving assistance under Section 8, United States Housing Act of 1937 (42 U.S.C. Section 1437f). (b) The policy must provide a reasonable minimum income standard that is not otherwise prohibited by this chapter and that is to be used by owners of low income housing tax credit properties and must place reasonable limits on the use of any other factors that impede the admittance of individuals and families described by Subsection (a) to those properties, including credit histories, security deposits, and employment histories.(c) The department by rule shall establish procedures to monitor low income housing tax credit properties that refuse to admit individuals and families described by Subsection (a). The department by rule shall establish enforcement mechanisms with respect to those properties, including a range of sanctions to be imposed against the owners of those properties.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.30, eff. Sept. 1, 2001.

Sec. 2306.6729. QUALIFIED NONPROFIT ORGANIZATION. (a) A qualified nonprofit organization may compete in any low income housing tax credit allocation pool, including:(1) the nonprofit allocation pool;(2) the rural projects/prison communities allocation pool; and(3) the general projects allocation pool.(b) A qualified nonprofit organization submitting an application under this subchapter must have a controlling interest in a project proposed to be financed with a low income housing tax credit from the nonprofit allocation pool.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 1.30, eff. Sept. 1, 2001.

Sec. 2306.6730. ACCESSIBILITY REQUIRED. A project to which a low income housing tax credit is allocated under this subchapter shall comply with the accessibility standards that are required under Section 504, Rehabilitation Act of 1973 (29 U.S.C. Section 794), as amended, and specified under 24 C.F.R. Part 8, Subpart C.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.6731. ALLOCATION DECISION; REEVALUATION. (a) Department staff shall provide written, documented recommendations to the board concerning the financial or programmatic viability of each application for a low income housing tax credit before the board makes a decision relating to the allocation of tax credits. The board may not make without good cause an allocation decision that conflicts with the recommendations of department staff.(b) Regardless of project stage, the board must reevaluate a project that undergoes a substantial change between the time of initial board approval of the project and the time of issuance of a tax credit commitment for the project. The board may revoke any tax credit commitment issued for a project that has been unfavorably reevaluated by the board under this subsection.

Added by Acts 1997, 75th Leg., ch. 980, Sec. 49, eff. Sept. 1, 1997. Renumbered from Sec. 2306.675 and amended by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.6733. REPRESENTATION BY FORMER BOARD MEMBER OR OTHER PERSON. (a) A former board member or a former director, deputy director, director of housing programs, director of compliance, director of underwriting, or low income housing tax credit program manager employed by the department may not:(1) for compensation, represent an applicant for an allocation of low income housing tax credits or a related party before the second anniversary of the date that the board member's, director's, or manager's service in office or employment with the department ceases;(2) represent any applicant or related party or receive compensation for services rendered on behalf of any applicant or related party regarding the consideration of a housing tax credit application in which the former board member, director, or manager participated during the period of service in office or employment with the department, either through personal involvement or because the matter was within the scope of the board member's, director's, or manager's official responsibility; or(3) for compensation, communicate directly with a member of the legislative branch to influence legislation on behalf of an applicant or related party before the second anniversary of the date that the board member's, director's, or manager's service in office or employment with the department ceases.(b) A person commits an offense if the person violates this section. An offense under this section is a Class A misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.6734. MINORITY-OWNED BUSINESSES. (a) The department shall require a person who receives an allocation of housing tax credits to attempt to ensure that at least 30 percent of the construction and management businesses with which the person contracts in connection with the development are minority-owned businesses.(b) A person who receives an allocation of housing tax credits must report to the department not less than once in each 90-day period following the date of allocation regarding the percentage of businesses with which the person has contracted that qualify as minority-owned businesses.(c) In this section:(1) "Minority-owned business" means a business entity at least 51 percent of which is owned by members of a minority group or, in the case of a corporation, at least 51 percent of the shares of which are owned by members of a minority group, and that is managed and controlled by members of a minority group in its daily operations.(2) "Minority group" includes:(A) women;(B) African Americans;(C) American Indians;(D) Asian Americans; and(E) Mexican Americans and other Americans of Hispanic origin.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 8.01, eff. Sept. 1, 2001.

Sec. 2306.6735. REQUIRED LEASE AGREEMENT PROVISIONS. A lease agreement with a tenant in a development supported with a housing tax credit allocation must:(1) include any applicable federal or state standards identified by department rule that relate to the termination or nonrenewal of the lease agreement; and(2) be consistent with state and federal law.

Added by Acts 2007, 80th Leg., R.S., Ch. 818, Sec. 1, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 27, eff. September 1, 2007.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1019, Sec. 1For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1423, Sec. 2, see other Sec. 2306.6736.For contingent expiration of this section, see Subsection (b)(2).Sec. 2306.6736. LOW INCOME HOUSING TAX CREDITS FINANCED UNDER AMERICAN RECOVERY AND REINVESTMENT ACT OF 2009. (a) To the extent the department receives federal funds under the American Recovery and Reinvestment Act of 2009 (Pub. L. No. 111-5) or any subsequent law (including any extension or renewal thereof) that requires the department to award the federal funds in the same manner and subject to the same limitations as awards of housing tax credits, the following provisions shall apply.(b) Any reference in this chapter to the administration of the housing tax credit program shall apply equally to the administration of such federal funds, except:(1) the department may establish a separate application procedure for such funds, outside of the uniform application cycle referred to in Section 2306.1111 and the deadlines established in Section 2306.6724, and any reference herein to the application period shall refer to the period beginning on the date the department begins accepting applications for such funds and continuing until all such available funds are awarded;(2) unless reauthorized, this section is repealed on August 31, 2011.

Added by Acts 2009, 81st Leg., R.S., Ch. 1019, Sec. 1, eff. June 19, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1423, Sec. 2For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1019, Sec. 1, see other Sec. 2306.6736.Sec. 2306.6736. PROHIBITED PRACTICES. (a) Notwithstanding any other law, a development owner of a development supported with a housing tax credit allocation may not:(1) lock out or threaten to lock out any person residing in the development except by judicial process unless the exclusion results from:(A) a necessity to perform bona fide repairs or construction work; or(B) an emergency; or(2) seize or threaten to seize the personal property of any person residing in the development except by judicial process unless the resident has abandoned the premises.(b) Each development owner shall:(1) include a conspicuous provision in the lease agreement prohibiting the owner from engaging in a practice described by Subsection (a); and(2) remove in the manner specified by department rule any provisions in the lease agreement that are contrary to Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch. 1423, Sec. 2, eff. September 1, 2009.

Sec. 2306.6737. ASSISTANCE FROM AMERICAN RECOVERY AND REINVESTMENT ACT OF 2009. If allowed by federal law, the department shall, under any federally funded program resulting from the American Recovery and Reinvestment Act of 2009 (Pub. L. No. 111-5), secure the interests of the state through bonds, an ownership interest in property, restrictive covenants filed in the real property records, and/or liens filed on a property for which the applicant has accepted funds until such a time as the department and the State of Texas do not have liability to repay or recapture such funds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1019, Sec. 2, eff. June 19, 2009.

SUBCHAPTER FF. OWNER-BUILDER LOAN PROGRAMSec. 2306.751. DEFINITION. In this subchapter, "owner-builder" means a person, other than a person who owns or operates a construction business:(1) who:(A) owns or purchases a piece of real property through a warranty deed or a warranty deed and deed of trust; or(B) is purchasing a piece of real property under a contract for deed entered into before January 1, 1999; and(2) who undertakes to make improvements to that property.

Added by Acts 1999, 76th Leg., ch. 1548, Sec. 1, eff. Aug. 30, 1999.

Sec. 2306.752. OWNER-BUILDER LOAN PROGRAM. (a) To provide for the development of affordable housing in this state, the department, through the colonia self-help centers established under Subchapter Z or a nonprofit organization certified by the department as a nonprofit owner-builder housing program, shall make loans for owner-builders to enable them to:(1) purchase or refinance real property on which to build new residential housing;(2) build new residential housing; or(3) improve existing residential housing.(b) The department may adopt rules necessary to accomplish the purposes of this subchapter.

Added by Acts 1999, 76th Leg., ch. 1548, Sec. 1, eff. Aug. 30, 1999.

Sec. 2306.753. OWNER-BUILDER ELIGIBILITY. (a) Subject to this section, the department shall establish eligibility requirements for an owner-builder to receive a loan under this subchapter. The eligibility requirements must establish a priority for loans made under this subchapter to owner-builders with an annual income, as determined under Subsection (b)(1), of less than $17,500.(b) To be eligible for a loan under this subchapter, an owner-builder:(1) may not have an annual income that exceeds 60 percent, as determined by the department, of the greater of the state or local median family income, when combined with the income of any person who resides with the owner-builder;(2) must have resided in this state for the preceding six months;(3) must have successfully completed an owner-builder education class under Section 2306.756; and(4) must agree to:(A) provide through personal labor at least 65 percent of the labor necessary to build or rehabilitate the proposed housing by working through a state-certified owner-builder housing program;(B) provide an amount of personal labor equivalent to the amount required under Paragraph (A) in connection with building or rehabilitating housing for others through a state-certified owner-builder housing program;(C) provide through the noncontract labor of friends, family, or volunteers and through personal labor at least 65 percent of the labor necessary to build or rehabilitate the proposed housing by working through a state-certified owner-builder housing program; or(D) if due to documented disability or other limiting circumstances as defined by department rule the owner-builder cannot provide the amount of personal labor otherwise required by this subdivision, provide through the noncontract labor of friends, family, or volunteers at least 65 percent of the labor necessary to build or rehabilitate the proposed housing by working through a state-certified owner-builder housing program.(c) The department may select nonprofit owner-builder housing programs to certify the eligibility of owner-builders to receive a loan under this subchapter. A nonprofit housing assistance organization selected by the department shall use the eligibility requirements established by the department to certify the eligibility of an owner-builder for the program.(d) At least two-thirds of the dollar amount of loans made under this subchapter in each fiscal year must be made to borrowers whose property is located in a county that is eligible to receive financial assistance under Subchapter K, Chapter 17, Water Code.

Added by Acts 1999, 76th Leg., ch. 1548, Sec. 1, eff. Aug. 30, 1999. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 2.08, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1365, Sec. 4, eff. June 19, 2009.

Sec. 2306.754. AMOUNT OF LOAN; LOAN TERMS. (a) The department may establish the minimum amount of a loan under this subchapter, but a loan made by the department may not exceed $45,000.(b) If it is not possible for an owner-builder to purchase necessary real property and build or rehabilitate adequate housing for $45,000, the owner-builder must obtain the amount necessary that exceeds $45,000 from other sources of funds. The total amount of amortized, repayable loans made by the department and other entities to an owner-builder under this subchapter may not exceed $90,000.(c) A loan made by the department under this subchapter:(1) may not exceed a term of 30 years;(2) may bear interest at a fixed rate of not more than three percent or bear interest in the following manner:(A) no interest for the first two years of the loan;(B) beginning with the second anniversary of the date the loan was made, interest at the rate of one percent a year;(C) beginning on the third anniversary of the date the loan was made and ending on the sixth anniversary of the date the loan was made, interest at a rate that is one percent greater than the rate borne in the preceding year; and(D) beginning on the sixth anniversary of the date the loan was made and continuing through the remainder of the loan term, interest at the rate of five percent; and(3) shall be secured by:(A) a first lien by the department on the real property if the loan is the largest amortized, repayable loan secured by the real property; or(B) a co-first lien or subordinate lien as determined by department rule, if the loan is not the largest loan as described by Paragraph (A).(d) If an owner-builder is purchasing real property under a contract for deed, the department may not disburse any portion of a loan made under this subchapter until the owner-builder:(1) fully completes the owner-builder's obligation under the contract and receives a deed to the property; or(2) refinances the owner-builder's obligation under the contract and converts the obligation to a note secured by a deed of trust.

Added by Acts 1999, 76th Leg., ch. 1548, Sec. 1, eff. Aug. 30, 1999. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 2.09, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1365, Sec. 5, eff. June 19, 2009.

Sec. 2306.755. NONPROFIT OWNER-BUILDER HOUSING PROGRAMS. (a) The department may certify nonprofit owner-builder housing programs operated by a tax-exempt organization listed under Section 501(c)(3), Internal Revenue Code of 1986, to:(1) qualify potential owner-builders for loans under this subchapter;(2) provide owner-builder education classes under Section 2306.756;(3) assist owner-builders in building or rehabilitating housing; and(4) originate or service loans made under this subchapter.(b) The department by rule shall adopt procedures for the certification of nonprofit owner-builder housing programs under this section.

Added by Acts 1999, 76th Leg., ch. 1548, Sec. 1, eff. Aug. 30, 1999. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 2.10, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1365, Sec. 6, eff. June 19, 2009.

Sec. 2306.756. OWNER-BUILDER EDUCATION CLASSES. (a) A state-certified nonprofit owner-builder housing program shall offer owner-builder education classes to potential owner-builders. A class under this section must provide information on:(1) the financial responsibilities of an owner-builder under this subchapter, including the consequences of an owner-builder's failure to meet those responsibilities;(2) the building or rehabilitation of housing by owner-builders;(3) resources for low-cost building materials available to owner-builders; and(4) resources for building or rehabilitation assistance available to owner-builders.(b) A nonprofit owner-builder housing program may charge a potential owner-builder who enrolls in a class under this section a reasonable fee not to exceed $50 to offset the program's costs in providing the class.

Added by Acts 1999, 76th Leg., ch. 1548, Sec. 1, eff. Aug. 30, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1365, Sec. 7, eff. June 19, 2009.

Sec. 2306.757. LOAN PRIORITY FOR WAIVER OF LOCAL GOVERNMENT FEES. In making loans under this subchapter, the department shall give priority to loans to owner-builders who will reside in counties or municipalities that agree in writing to waive capital recovery fees, building permit fees, inspection fees, or other fees related to the building or rehabilitation of the housing to be built or improved with the loan proceeds.

Added by Acts 1999, 76th Leg., ch. 1548, Sec. 1, eff. Aug. 30, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1365, Sec. 8, eff. June 19, 2009.

Sec. 2306.758. FUNDING. (a) The department shall solicit gifts and grants to make loans under this subchapter.(b) The department may also make loans under this subchapter from:(1) available funds in the housing trust fund established under Section 2306.201;(2) federal block grants that may be used for the purposes of this subchapter; and(3) the owner-builder revolving loan fund established under Section 2306.7581.(c) In a state fiscal year, the department may use not more than 10 percent of the revenue available for purposes of this subchapter to enhance the ability of tax-exempt organizations described by Section 2306.755(a) to implement the purposes of this chapter and to enhance the number of such organizations that are able to implement those purposes. The department shall use that available revenue to provide financial assistance, technical training, and management support for the purposes of this subsection.

Added by Acts 1999, 76th Leg., ch. 1548, Sec. 1, eff. Aug. 30, 1999. Amended by Acts 2001, 77th Leg., ch. 1367, Sec. 2.11, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1365, Sec. 9, eff. June 19, 2009.

Sec. 2306.7581. OWNER-BUILDER REVOLVING LOAN FUND. (a) The department shall establish an owner-builder revolving loan fund in the department for the sole purpose of funding loans under this subchapter.(a-1) Each state fiscal year the department shall transfer at least $3 million to the owner-builder revolving fund from money received under the federal HOME Investment Partnerships program established under Title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. Section 12701 et seq.), from money in the housing trust fund, or from money appropriated by the legislature to the department. This subsection expires August 31, 2020.(b) The department shall deposit money received in repayment of a loan under this subchapter to the owner-builder revolving loan fund.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 2.12, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1365, Sec. 10, eff. June 19, 2009.

Sec. 2306.759. REPORTING DUTIES. The department shall:(1) prepare a report that evaluates the repayment history of owner-builders who receive loans under this subchapter, including for each owner-builder:(A) the owner-builder's income;(B) the date on which the owner-builder completed building or improving the residential housing for which the loan was made;(C) the county in which the residential housing is located;(D) the identity of the owner-builder housing program through which the housing was constructed; and(E) a description of the type of construction or improvement made; and(2) deliver a copy of the report to the governor, the lieutenant governor, and the speaker of the house of representatives not later than November 15, 2000.

Added by Acts 1999, 76th Leg., ch. 1548, Sec. 1, eff. Aug. 30, 1999.

SUBCHAPTER GG. COLONIA MODEL SUBDIVISION PROGRAMSec. 2306.781. DEFINITION. In this subchapter, "program" means the colonia model subdivision program established under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 2.13, eff. Sept. 1, 2001.

Sec. 2306.782. ESTABLISHMENT OF PROGRAM. The department shall establish the colonia model subdivision program to promote the development of new, high-quality, residential subdivisions that provide:(1) alternatives to substandard colonias; and(2) housing options affordable to individuals and families of extremely low and very low income who would otherwise move into substandard colonias.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 2.13, eff. Sept. 1, 2001.

Sec. 2306.783. COLONIA MODEL SUBDIVISION REVOLVING LOAN FUND. (a) The department shall establish a colonia model subdivision revolving loan fund in the department. Money in the fund may be used only for purposes of the program.(a-1) The department may transfer money into the colonia model subdivision revolving fund using any available source of revenue.(a-2) On application, the department may provide a loan under this subchapter through an eligible political subdivision using money from the portion of community development block grant that is set aside under federal law to provide financial assistance to colonias. In a state fiscal year, the department may not provide loans under this subchapter using more than $2 million from the set-aside for colonias.(a-3) Subsections (a-1) and (a-2) and this subsection expire August 31, 2010.(b) The department shall deposit money received in repayment of loans under this subchapter to the colonia model subdivision revolving loan fund.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 2.13, eff. Sept. 1, 2001.

Sec. 2306.784. SUBDIVISION COMPLIANCE. Any subdivision created with assistance from the colonia model subdivision revolving loan fund must fully comply with all state and local laws, including any process established under state or local law for subdividing real property.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 2.13, eff. Sept. 1, 2001.

Sec. 2306.785. PROGRAM LOANS. (a) The department may make loans under the program only to:(1) colonia self-help centers established under Subchapter Z; and(2) community housing development organizations certified by the department.(b) A loan made under the program may be used only for the payment of:(1) costs associated with the purchase of real property;(2) costs of surveying, platting, and subdividing or resubdividing real property;(3) fees, insurance costs, or recording costs associated with the development of the subdivision;(4) costs of providing proper infrastructure necessary to support residential uses;(5) real estate commissions and marketing fees; and(6) any other costs as the department by rule determines to be reasonable and prudent to advance the purposes of this subchapter.(c) A loan made by the department under the program may not bear interest and may not exceed a term of 36 months.(d) The department may offer a borrower under the program one loan renewal for each subdivision.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 2.13, eff. Sept. 1, 2001.

Sec. 2306.786. ADMINISTRATION OF PROGRAM; RULES. (a) In administering the program, the department by rule shall adopt:(1) any subdivision standards in excess of local standards the department considers necessary;(2) loan application procedures;(3) program guidelines; and(4) contract award procedures.(b) The department shall adopt rules to:(1) ensure that a borrower under the program sells real property under the program only to an individual borrower, nonprofit housing developer, or for-profit housing developer for the purposes of constructing residential dwelling units; and(2) require a borrower under the program to convey real property under the program at a cost that is affordable to:(A) individuals and families of extremely low income; or(B) individuals and families of very low income.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 2.13, eff. Sept. 1, 2001.

SUBCHAPTER HH. AFFORDABLE HOUSING PRESERVATIONSec. 2306.801. DEFINITION. In this subchapter, "federally subsidized" means receiving financial assistance through a federal program administered by the Secretary of Housing and Urban Development or the Secretary of Agriculture under which housing assistance is provided on the basis of income, including a program under:(1) Section 221(d), National Housing Act (12 U.S.C. Section 1715l(d));(2) Section 236, National Housing Act (12 U.S.C. Section 1715z-1);(3) Section 202, Housing Act of 1959 (12 U.S.C. Section 1701q);(4) Section 101, Housing and Urban Development Act of 1965 (12 U.S.C. Section 1701s);(5) Section 514, 515, or 516, Housing Act of 1949 (42 U.S.C. Section 1484, 1485, or 1486); or(6) Section 8, United States Housing Act of 1937 (42 U.S.C. Section 1437f).

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 3.05, eff. Sept. 1, 2001.

Sec. 2306.802. MULTIFAMILY HOUSING PRESERVATION CLASSES. The department shall establish two classes of priorities of developments to preserve multifamily housing. The classes, in order of descending priority, are:(1) Class A, which includes any federally subsidized multifamily housing development at risk because the contract granting a federal subsidy with a stipulation to maintain affordability is nearing expiration or because the government-insured mortgage on the property is eligible for prepayment or near the end of its mortgage term; and(2) Class B, which includes any other multifamily housing development with low income use or rental affordability restrictions.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 3.05, eff. Sept. 1, 2001.

Sec. 2306.803. AT-RISK MULTIFAMILY HOUSING: IDENTIFICATION, PRIORITIZATION, AND PRESERVATION. (a) The department shall determine the name and location of and the number of units in each multifamily housing development that is at risk of losing its low income use restrictions and subsidies and that meets the requirements of a Class A priority described by Section 2306.802.(b) The department shall maintain an accurate list of those developments on the department's website.(c) The department shall develop cost estimates for the preservation and rehabilitation of the developments in priority Class A.(d) The department shall contact owners of developments assigned a Class A priority under this section and shall attempt to negotiate with those owners to ensure continued affordability for individuals and families of low income under the federal housing assistance program for those developments.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 3.05, eff. Sept. 1, 2001.

Sec. 2306.804. USE OF HOUSING PRESERVATION RESOURCES. (a) To the extent possible, the department shall use available resources for the preservation and rehabilitation of the multifamily housing developments identified and listed under Section 2306.803.(b) To the extent possible, the department shall allocate low income housing tax credits to applications involving the preservation of developments assigned a Class A priority under Section 2306.803 and in both urban and rural communities in approximate proportion to the housing needs of each uniform state service region.(c) The department shall give priority to providing financing or funding to a buyer who is supported or approved by an association of residents of the multifamily housing development.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 3.05, eff. Sept. 1, 2001.

Sec. 2306.805. HOUSING PRESERVATION INCENTIVES PROGRAM. (a) The department shall establish and administer a housing preservation incentives program to provide incentives through loan guarantees, loans, and grants to political subdivisions, housing finance corporations, public housing authorities, for-profit organizations, and nonprofit organizations for the acquisition and rehabilitation of multifamily housing developments assigned a Class A or Class B priority under Section 2306.803.(b) A loan issued by a lender participating in the program must be fully underwritten by the department.(c) Consistent with the requirements of federal law, the department may guarantee loans issued under the program by obtaining a Section 108 loan guarantee from the United States Department of Housing and Urban Development under the Housing and Community Development Act of 1974 (42 U.S.C. Section 5308).(d) Grants under this program may include direct subsidies offered as an equity contribution to enable an owner to acquire and rehabilitate a Class A or Class B priority property described by Section 2306.802. Grants may also be offered to provide consultation and technical assistance services to a nonprofit organization seeking to acquire and rehabilitate a Class A or Class B priority property.(e) A housing development that benefits from the incentive program under this section is subject to the requirements concerning:(1) long-term affordability and safety prescribed by Section 2306.185; and(2) tenant and manager selection prescribed by Section 2306.269.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 3.05, eff. Sept. 1, 2001.

SUBCHAPTER II. MULTIFAMILY HOUSING DEVELOPMENTS: PRESERVATION OF AFFORDABILITYSec. 2306.851. APPLICATION. (a) This subchapter applies only to a property owner of a multifamily housing development that is insured or assisted under a program under Section 8, United States Housing Act of 1937 (42 U.S.C. Section 1437f), or that is:(1) insured or assisted under a program under:(A) Section 221(d)(3), National Housing Act (12 U.S.C. Section 1715l);(B) Section 236, National Housing Act (12 U.S.C. Section 1715z-1); or(C) Section 514, 515, or 516, Housing Act of 1949 (42 U.S.C. Section 1484, 1485, or 1486); and(2) financed by a mortgage that is eligible for prepayment at the option of the property owner.(b) This subchapter does not apply to the disposal of property because of:(1) a governmental taking by eminent domain or negotiated purchase;(2) a foreclosure action;(3) a transfer by gift, devise, or operation of law; or(4) a sale to a person who would be entitled to an interest in the property if the property owner died intestate.(c) This subchapter does not apply to property included in a restructuring program with a participating administrative entity designated by the United States Department of Housing and Urban Development.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 3.07, eff. Sept. 1, 2001.

Sec. 2306.852. PROPERTY OWNER RESTRICTION. Except as provided by this subchapter, a property owner to whom this subchapter applies may not sell, lease, or otherwise dispose of a multifamily housing development described by Section 2306.851(a) or take any other action if that action will cause the disruption or discontinuance of:(1) the development's federal insurance or assistance; or(2) the provision of low income housing assistance to residents of the development.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 3.07, eff. Sept. 1, 2001.

Sec. 2306.853. NOTICE OF INTENT. (a) A property owner of a multifamily housing development may take an action, sell, lease, or otherwise dispose of the development subject to the restriction under Section 2306.852 if the property owner provides notice by mail of the owner's intent to the residents of the development and to the department.(b) The notice required by Subsection (a) must indicate, as applicable, that the property owner intends to prepay a mortgage under a program described by Section 2306.851(a)(1) or that a contract formed under a program under Section 8, United States Housing Act of 1937 (42 U.S.C. Section 1437f), will expire.(c) The property owner shall provide the notice required by Subsection (a) before the 90th day preceding the date of mortgage prepayment or contract expiration, as applicable, and as otherwise required by federal law. (d) The notice required by this section is sufficient if the notice meets the requirements of Section 8(c)(8), United States Housing Act of 1937 (42 U.S.C. Section 1437f(c)(8)).

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 3.07, eff. Sept. 1, 2001.

SUBCHAPTER JJ. TEXAS AFFORDABLE HOUSING NEEDS ASSESSMENTSUBCHAPTER KK. INTERAGENCY COUNCIL FOR THE HOMELESSSec. 2306.901. DEFINITION. In this subchapter, "council" means the Texas Interagency Council for the Homeless.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.80(a), eff. Sept. 1, 1995. Renumbered from Government Code Sec. 2307.001 and amended by Acts 2001, 77th Leg., ch. 432, Sec. 3, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 2306.781 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(88), eff. Sept. 1, 2003.

Sec. 2306.902. ADVISORY ROLE. (a) The Texas Interagency Council for the Homeless serves as an advisory committee to the department. The council may recommend policies to the board. The board must provide written justification for not accepting council recommendations and must consider council recommendations in preparing its low income housing plan under Section 2306.0721.(b) The council is not subject to Chapter 2110.

Added by Acts 2001, 77th Leg., ch. 432, Sec. 3, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 2306.782 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(88), eff. Sept. 1, 2003.

Sec. 2306.903. MEMBERSHIP. (a) The Texas Interagency Council for the Homeless is composed of:(1) one representative from each of the following agencies, appointed by the administrative head of that agency:(A) the Texas Department of Health;(B) the Texas Department of Human Services;(C) the Texas Department of Mental Health and Mental Retardation;(D) the Texas Department of Criminal Justice;(E) the Texas Department on Aging;(F) the Texas Rehabilitation Commission;(G) the Texas Education Agency;(H) the Texas Commission on Alcohol and Drug Abuse;(I) the Department of Protective and Regulatory Services;(J) the Health and Human Services Commission;(K) the Texas Workforce Commission;(L) the Texas Youth Commission; and(M) the Texas Veterans Commission;(2) two representatives from the department, one each from the community affairs division and the housing finance division, appointed by the director; and(3) three members representing service providers to the homeless, one each appointed by the governor, the lieutenant governor, and the speaker of the house of representatives.(b) A member of the council serves at the pleasure of the appointing official or until termination of the member's employment with the entity the member represents.(c) A member of the council must have:(1) administrative responsibility for programs for the homeless or related services provided by the agency that the member represents; and(2) authority to make decisions for and commit resources of the agency, subject to the approval of the administrative head of the agency.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.80(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.32, eff. Sept. 1, 1997. Renumbered from Government Code Sec. 2307.002 and amended by Acts 2001, 77th Leg., ch. 432, Sec. 3, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 2306.783 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(88), eff. Sept. 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 68, eff. June 20, 2003.

Sec. 2306.904. OPERATION OF COUNCIL. (a) The members of the council shall annually elect one member to serve as presiding officer. (b) The council shall meet at least quarterly.(c) An action taken by the council must be approved by a majority vote of the members present.(d) The council may select and use advisors.(e) The department shall provide clerical and advisory support staff to the council.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.80(a), eff. Sept. 1, 1995. Renumbered from Government Code Sec. 2307.003 by Acts 2001, 77th Leg., ch. 432, Sec. 3, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 2306.784 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(88), eff. Sept. 1, 2003.

Sec. 2306.905. DUTIES OF COUNCIL. The council shall:(1) survey current resources for services for the homeless in this state;(2) initiate an evaluation of the current and future needs for the services;(3) assist in coordinating and providing statewide services for all homeless individuals in this state;(4) increase the flow of information among separate providers and appropriate authorities;(5) develop guidelines to monitor the provision of services for the homeless and the methods of delivering those services;(6) provide technical assistance to the housing finance division of the department in assessing the need for housing for individuals with special needs in different localities;(7) coordinate with the Texas Workforce Commission, local workforce development boards, homeless shelters, and public and private entities to provide homeless individuals information on services available to assist them in obtaining employment and job training;(8) establish a central resource and information center for the homeless in this state; and(9) ensure that local or statewide nonprofit organizations perform the duties under this section that the council is unable to perform.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.80(a), eff. Sept. 1, 1995. Renumbered from Government Code Sec. 2307.004 and amended by Acts 2001, 77th Leg., ch. 432, Sec. 3, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 2306.785 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(88), eff. Sept. 1, 2003.

Sec. 2306.906. DUTIES OF STATE AGENCY COUNCIL MEMBERS. (a) Each agency represented on the council shall report to the department a standard set of performance data, as determined by the department, on the agency's outcomes related to homelessness.(b) Each agency shall contribute resources to the council.

Added by Acts 2001, 77th Leg., ch. 432, Sec. 3, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 2306.786 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(88), eff. Sept. 1, 2003.

Sec. 2306.907. PUBLIC HEARINGS. (a) The council may hold, throughout the state, public hearings on homelessness issues.(b) The department shall provide to the secretary of state for publication in the Texas Register a notice of the hearings and shall provide for the notice to be given in other appropriate sources, which may include:(1) a newsletter published by a nonprofit organization addressing the problem of homelessness; or(2) a local newspaper.

Added by Acts 2001, 77th Leg., ch. 432, Sec. 3, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 2306.787 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(88), eff. Sept. 1, 2003.

Sec. 2306.908. REPORT. The council shall submit annually a progress report to the governing bodies of the agencies represented on the council.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.80(a), eff. Sept. 1, 1995. Renumbered from Government Code Sec. 2307.005 by Acts 2001, 77th Leg., ch. 432, Sec. 3, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 2306.788 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(88), eff. Sept. 1, 2003.

Sec. 2306.909. GIFTS AND GRANTS. The council may accept gifts and grants from a public or private source for use in carrying out the council's duties under this subchapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.80(a), eff. Sept. 1, 1995. Renumbered from Government Code Sec. 2307.008 and amended by Acts 2001, 77th Leg., ch. 432, Sec. 3, eff. Sept. 1, 2001. Renumbered from Government Code Sec. 2306.789 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(88), eff. Sept. 1, 2003.

SUBCHAPTER LL. MIGRANT LABOR HOUSING FACILITIESSec. 2306.921. DEFINITIONS. In this subchapter:(1) "Facility" means a structure, trailer, or vehicle, or two or more contiguous or grouped structures, trailers, or vehicles, together with the land appurtenant.(2) "Migrant agricultural worker" means an individual who:(A) is working or available for work seasonally or temporarily in primarily an agricultural or agriculturally related industry; and(B) moves one or more times from one place to another to perform seasonal or temporary employment or to be available for seasonal or temporary employment.(3) "Migrant labor housing facility" means a facility that is established, operated, or used for more than three days as living quarters for two or more seasonal, temporary, or migrant families or three or more seasonal, temporary, or migrant workers, whether rent is paid or reserved in connection with the use of the facility.(4) "Person" means an individual, association, partnership, corporation, or political subdivision.

Transferred from Health and Safety Code, Chapter 147 and amended by Acts 2005, 79th Leg., Ch. 60, Sec. 1, eff. September 1, 2005.

Sec. 2306.922. LICENSE REQUIRED. A person may not establish, maintain, or operate a migrant labor housing facility without obtaining a license from the department.

Transferred from Health and Safety Code, Chapter 147 and amended by Acts 2005, 79th Leg., Ch. 60, Sec. 1, eff. September 1, 2005.

Sec. 2306.923. LICENSE APPLICATION; APPLICATION INSPECTION. (a) To receive a migrant labor housing facility license, a person must apply to the department according to rules adopted by the board and on a form prescribed by the board.(b) The application must be made not later than the 45th day before the intended date of operation of the facility.(c) The application must state:(1) the location and ownership of the migrant labor housing facility;(2) the approximate number of persons to be accommodated;(3) the probable periods of use of the facility; and(4) any other information required by the board.(d) The application must be accompanied by the license fee.

Transferred from Health and Safety Code, Chapter 147 and amended by Acts 2005, 79th Leg., Ch. 60, Sec. 1, eff. September 1, 2005.

Sec. 2306.924. INSPECTION. The department shall inspect the migrant labor housing facility not later than the 30th day after the date of receipt of a complete application and the fee.

Transferred from Health and Safety Code, Chapter 147 and amended by Acts 2005, 79th Leg., Ch. 60, Sec. 1, eff. September 1, 2005.

Sec. 2306.925. FAILURE TO MEET STANDARDS; REINSPECTION. (a) If a migrant labor housing facility for which a license application is made does not meet the reasonable minimum standards of construction, sanitation, equipment, and operation required by rules adopted under this subchapter, the department at the time of inspection shall give the license applicant the reasons that the facility does not meet those standards. The applicant may request the department to reinspect the facility not later than the 60th day after the date on which the reasons are given.(b) If a facility does not meet the standards on reinspection, the applicant must submit a new license application as provided by Section 2306.923.

Transferred from Health and Safety Code, Chapter 147 and amended by Acts 2005, 79th Leg., Ch. 60, Sec. 1, eff. September 1, 2005.

Sec. 2306.926. LICENSE ISSUANCE; TERM; NOT TRANSFERABLE. (a) The department shall issue a license to establish, maintain, and operate a migrant labor housing facility if the facility meets the standards of construction, sanitation, equipment, and operation required by rules adopted under this subchapter.(b) The license expires on the first anniversary of the date of issuance.(c) The license issued under this subchapter is not transferable.

Transferred from Health and Safety Code, Chapter 147 and amended by Acts 2005, 79th Leg., Ch. 60, Sec. 1, eff. September 1, 2005.

Sec. 2306.927. LICENSE POSTING. A person who holds a license issued under this subchapter shall post the license in the migrant labor housing facility at all times during the maintenance or operation of the facility.

Transferred from Health and Safety Code, Chapter 147 and amended by Acts 2005, 79th Leg., Ch. 60, Sec. 1, eff. September 1, 2005.

Sec. 2306.928. INSPECTION OF FACILITIES. An authorized representative of the department, after giving or making a reasonable attempt to give notice to the operator of a migrant labor housing facility, may enter and inspect the facility during reasonable hours and investigate conditions, practices, or other matters as necessary or appropriate to determine whether a person has violated this subchapter or a rule adopted under this subchapter.

Transferred from Health and Safety Code, Chapter 147 and amended by Acts 2005, 79th Leg., Ch. 60, Sec. 1, eff. September 1, 2005.

Sec. 2306.929. FEE. The board shall set the license fee in an amount not to exceed $250.

Transferred from Health and Safety Code, Chapter 147 and amended by Acts 2005, 79th Leg., Ch. 60, Sec. 1, eff. September 1, 2005.

Sec. 2306.930. SUSPENSION OR REVOCATION OF LICENSE. (a) The department may suspend or revoke a license for a violation of this subchapter or a rule adopted under this subchapter.(b) Chapter 2001 and department rules for holding a contested case hearing govern the procedures for the suspension or revocation of a license issued under this subchapter.(c) A hearing conducted under this section must be held in the county in which the affected migrant labor housing facility is located.

Transferred from Health and Safety Code, Chapter 147 and amended by Acts 2005, 79th Leg., Ch. 60, Sec. 1, eff. September 1, 2005.

Sec. 2306.931. ENFORCEMENT; ADOPTION OF RULES. (a) The department shall enforce this subchapter.(b) The board shall adopt rules to protect the health and safety of persons living in migrant labor housing facilities.(c) The board by rule shall adopt standards for living quarters at a migrant labor housing facility, including standards relating to:(1) construction of the facility;(2) sanitary conditions;(3) water supply;(4) toilets;(5) sewage disposal;(6) storage, collection, and disposal of refuse;(7) light and air;(8) safety requirements;(9) fire protection;(10) equipment;(11) maintenance and operation of the facility; and(12) any other matter appropriate or necessary for the protection of the health and safety of the occupants.(d) An employee or occupant of a migrant labor housing facility who uses the sanitary or other facilities furnished for the convenience of employees or occupants shall comply with the rules adopted under Subsection (b) or (c).(e) The board by rule shall adopt minimum standards for issuing, revoking, or suspending a license issued under this subchapter.

Transferred from Health and Safety Code, Chapter 147 and amended by Acts 2005, 79th Leg., Ch. 60, Sec. 1, eff. September 1, 2005.

Sec. 2306.932. INJUNCTIVE RELIEF. (a) A district court for good cause shown in a hearing and on application by the department, a migrant agricultural worker, or the worker's representative may grant a temporary or permanent injunction to prohibit a person, including a person who owns or controls a migrant labor housing facility, from violating this subchapter or a rule adopted under this subchapter.(b) A person subject to a temporary or permanent injunction under Subsection (a) may appeal to the supreme court as in other cases.

Transferred from Health and Safety Code, Chapter 147 and amended by Acts 2005, 79th Leg., Ch. 60, Sec. 1, eff. September 1, 2005.

Sec. 2306.933. CIVIL PENALTY. (a) A person who violates this subchapter or a rule adopted under this subchapter is subject to a civil penalty of $200 for each day that the violation occurs.(b) The county attorney for the county in which the violation occurred, or the attorney general, at the request of the department, shall bring an action in the name of the state to collect the penalty.

Transferred from Health and Safety Code, Chapter 147 and amended by Acts 2005, 79th Leg., Ch. 60, Sec. 1, eff. September 1, 2005.

SUBCHAPTER MM. TEXAS FIRST-TIME HOMEBUYER PROGRAMSec. 2306.1071. DEFINITIONS. In this subchapter: Text of subdivision as added by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 2 (1) "First-time homebuyer" means a person who has not owned a home during the three years preceding the date on which an application under this subchapter is filed. Text of subdivision as added by Acts 2007, 80th Leg., R.S., Ch. 1029, Sec. 1 (1) "First-time homebuyer" means a person who:(A) resides in this state on the date on which an application is filed; and(B) has not owned a home during the three years preceding the date on which an application under this subchapter is filed.(2) "Home" means a dwelling in this state in which a first-time homebuyer intends to reside as the homebuyer's principal residence.(3) "Mortgage lender" has the meaning assigned by Section 2306.004.(4) "Program" means the Texas First-Time Homebuyer Program.

Amended by: Acts 2007, 80th Leg., R.S., Ch. 1029, Sec. 1, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1029, Sec. 1, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 2, eff. September 1, 2007.

Sec. 2306.1072. TEXAS FIRST-TIME HOMEBUYER PROGRAM. (a) The Texas First-Time Homebuyer Program shall facilitate the origination of single-family mortgage loans for eligible first-time homebuyers.(b) The program may include down payment and closing cost assistance.

Added by Acts 2007, 80th Leg., R.S., Ch. 1029, Sec. 1, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 2, eff. September 1, 2007.

Sec. 2306.1073. ADMINISTRATION OF PROGRAM; RULES. (a) The department shall administer the program.(b) The board shall adopt rules governing:(1) the administration of the program;(2) the making of loans under the program;(3) the criteria for approving participating mortgage lenders;(4) the use of insurance on the loans and the homes financed under the program, as considered appropriate by the board to provide additional security for the loans;(5) the verification of occupancy of the home by the homebuyer as the homebuyer's principal residence; and(6) the terms of any contract made with any mortgage lender for processing, originating, servicing, or administering the loans.

Added by Acts 2007, 80th Leg., R.S., Ch. 1029, Sec. 1, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 2, eff. September 1, 2007.

Sec. 2306.1074. ELIGIBILITY. (a) To be eligible for a mortgage loan under this subchapter, a homebuyer must:(1) qualify as a first-time homebuyer under this subchapter;(2) have an income of not more than 115 percent of area median family income or 140 percent of area median family income in targeted areas; and(3) meet any additional requirements or limitations prescribed by the department.(b) To be eligible for a loan under this subchapter to assist a homebuyer with down payment and closing costs, a homebuyer must:(1) qualify as a first-time homebuyer under this subchapter;(2) have an income of not more than 80 percent of area median family income; and(3) meet any additional requirements or limitations prescribed by the department.(c) The department may contract with other agencies of the state or with private entities to determine whether applicants qualify as first-time homebuyers under this section or otherwise to administer all or part of this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 1029, Sec. 1, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 2, eff. September 1, 2007.

Sec. 2306.1075. FEES. The board of directors of the department may set and collect from each applicant any fees the board considers reasonable and necessary to cover the expenses of administering the program.

Added by Acts 2007, 80th Leg., R.S., Ch. 1029, Sec. 1, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 2, eff. September 1, 2007.

Sec. 2306.1076. FUNDING. (a) The department shall ensure that a loan under this section is structured in a way that complies with any requirements associated with the source of the funds used for the loan.(b) In addition to funds set aside for the program under Section 1372.023, the department may solicit and accept funding for the program from gifts and grants for the purposes of this section.

Amended by: Acts 2007, 80th Leg., R.S., Ch. 1029, Sec. 1, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1029, Sec. 1, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1341, Sec. 2, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 11.024, eff. September 1, 2009.

SUBCHAPTER NN. HOUSING AND HEALTH SERVICES COORDINATION COUNCILSec. 2306.1091. DEFINITIONS. (a) In this subchapter, "council" means the housing and health services coordination council.(b) With the advice and assistance of the council, the department by rule shall define "service-enriched housing" for the purposes of this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 838, Sec. 1, eff. September 1, 2009.

Sec. 2306.1092. COMPOSITION. (a) The department shall establish a housing and health services coordination council.(b) The council is composed of 16 members consisting of:(1) the director;(2) one representative from each of the following agencies, appointed by the head of that agency:(A) the Office of Rural Community Affairs;(B) the Texas State Affordable Housing Corporation;(C) the Health and Human Services Commission;(D) the Department of Assistive and Rehabilitative Services;(E) the Department of Aging and Disability Services; and(F) the Department of State Health Services;(3) one representative from the Department of Agriculture who is:(A) knowledgeable about the Texans Feeding Texans and Retire in Texas programs or similar programs; and(B) appointed by the head of that agency;(4) one member who is:(A) a member of the Health and Human Services Commission Promoting Independence Advisory Committee; and(B) appointed by the governor; and(5) one representative from each of the following interest groups, appointed by the governor:(A) financial institutions;(B) multifamily housing developers;(C) health services entities;(D) nonprofit organizations that advocate for affordable housing and consumer-directed long-term services and support;(E) consumers of service-enriched housing;(F) advocates for minority issues; and(G) rural communities.(c) A member of the council appointed under Subsection (b)(2) must have, subject to the approval of the head of the agency, authority to make decisions for and commit resources of the agency that the member represents and must have:(1) administrative responsibility for agency programs for older adults or persons with disabilities;(2) knowledge or experience regarding the implementation of projects that coordinate integrated housing and health services; or(3) knowledge or experience regarding services used by older adults or persons with disabilities.(d) The director serves as the presiding officer of the council.

Added by Acts 2009, 81st Leg., R.S., Ch. 838, Sec. 1, eff. September 1, 2009.

Sec. 2306.1093. TERMS. (a) A member of the council who represents a state agency serves at the pleasure of the head of that agency.(b) Members of the council who are appointed by the governor serve staggered six-year terms, with the terms of two or three members expiring on September 1 of each odd-numbered year.

Added by Acts 2009, 81st Leg., R.S., Ch. 838, Sec. 1, eff. September 1, 2009.

Sec. 2306.1094. OPERATION OF COUNCIL. (a) The council shall meet at least quarterly.(b) The department shall provide clerical and advisory support staff to the council.(c) Except as provided by Section 2306.1095, Chapter 2110 does not apply to the size, composition, or duration of the council.

Added by Acts 2009, 81st Leg., R.S., Ch. 838, Sec. 1, eff. September 1, 2009.

Sec. 2306.1095. COMPENSATION AND REIMBURSEMENT. (a) A member of the council who is appointed by the governor may not receive compensation for service on the council. The member may receive reimbursement from the department for actual and necessary expenses incurred in performing council functions as provided by Section 2110.004.(b) A member of the council who is not appointed by the governor may not receive compensation for service on the council or reimbursement for expenses incurred in performing council functions.

Added by Acts 2009, 81st Leg., R.S., Ch. 838, Sec. 1, eff. September 1, 2009.

Sec. 2306.1096. DUTIES; BIENNIAL REPORT. (a) The council shall:(1) develop and implement policies to coordinate and increase state efforts to offer service-enriched housing;(2) identify barriers preventing or slowing service-enriched housing efforts, including barriers attributable to the following factors:(A) regulatory requirements and limitations;(B) administrative limitations;(C) limitations on funding; and(D) ineffective or limited coordination;(3) develop a system to cross-educate selected staff in state housing and health services agencies to increase the number of staff with expertise in both areas and to coordinate relevant staff activities of those agencies;(4) identify opportunities for state housing and health services agencies to provide technical assistance and training to local housing and health services entities about:(A) the cross-education of staff;(B) coordination among those entities; and(C) opportunities to increase local efforts to create service-enriched housing; and(5) develop suggested performance measures to track progress in:(A) the reduction or elimination of barriers in creating service-enriched housing;(B) increasing the coordination between state housing and health services agencies;(C) increasing the number of state housing and health services staff who are cross-educated or who have expertise in both housing and health services programs; and(D) the provision of technical assistance to local communities by state housing and health services staff to increase the number of service-enriched housing projects.(b) The council shall develop a biennial plan to implement the goals described by Subsection (a).(c) Not later than August 1 of each even-numbered year, the council shall deliver a report of the council's findings and recommendations to the governor and the Legislative Budget Board.

Added by Acts 2009, 81st Leg., R.S., Ch. 838, Sec. 1, eff. September 1, 2009.

Sec. 2306.1097. GIFTS AND GRANTS. The council may solicit and accept gifts, grants, and donations for the purposes of this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 838, Sec. 1, eff. September 1, 2009.

Sec. 2306.1098. DUTIES OF EMPLOYEES PROVIDING ADVISORY SUPPORT TO COUNCIL. Department employees assigned to provide advisory support to the council shall:(1) identify sources of funding from this state and the federal government that may be used to provide integrated housing and health services;(2) determine the requirements and application guidelines to obtain those funds;(3) provide training materials that assist the development and financing of a service-enriched housing project;(4) provide information regarding:(A) effective methods to collaborate with governmental entities, service providers, and financial institutions; and(B) the use of layered financing to provide and finance service-enriched housing;(5) create a financial feasibility model that assists in making a preliminary determination of the financial viability of proposed service-enriched housing projects, including models that allow a person to analyze multiuse projects that facilitate the development of projects that will:(A) address the needs of communities with different populations; and(B) achieve economies of scale required to make the projects financially viable;(6) facilitate communication between state agencies, sources of funding, service providers, and other entities to reduce or eliminate barriers to service-enriched housing projects;(7) provide training about local, state, and federal funding sources and the requirements for those sources;(8) develop a database to identify, describe, monitor, and track the progress of all service-enriched housing projects developed in this state with state or federal financial assistance;(9) conduct a biennial evaluation and include in the council's report to the governor and the Legislative Budget Board under Section 2306.1096 information regarding:(A) the capacity of statewide long-term care providers; and(B) interest by housing developers in investing in service-enriched housing;(10) to increase the consistency in housing regulations, recommend changes to home and community-based Medicaid waivers that are up for renewal;(11) research best practices with respect to service-enriched housing projects subsidized by other states; and(12) create and maintain a clearinghouse of information that contains tools and resources for entities seeking to create or finance service-enriched housing projects.

Added by Acts 2009, 81st Leg., R.S., Ch. 838, Sec. 1, eff. September 1, 2009.



CHAPTER 2308. WORKFORCE INVESTMENT ACT

GOVERNMENT CODETITLE 10. GENERAL GOVERNMENTSUBTITLE G. ECONOMIC DEVELOPMENT PROGRAMS INVOLVING BOTH STATE AND LOCAL GOVERNMENTSCHAPTER 2308. WORKFORCE INVESTMENT ACTSUBCHAPTER A. GENERAL PROVISIONSSec. 2308.001. SHORT TITLE. This chapter may be cited as the Workforce Investment Act.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 818, Sec. 1.02, eff. Sept. 1, 2003.

Sec. 2308.002. DEFINITIONS. In this chapter:(1) "Council" means the Texas Workforce Investment Council.(2) "Division" means the division of workforce development of the Texas Workforce Commission.(3) "Local labor market" means an economically integrated geographical area within which individuals may reside and find employment within a reasonable distance.(4) "Workforce development" includes workforce education and workforce training and services.(5) "Workforce education" means articulated career-path programs and the constituent courses of those programs that lead to initial or continuing licensing or certification or associate degree-level accreditation and that:(A) are subject to:(i) initial and ongoing state approval or regional or specialized accreditation;(ii) a formal state evaluation that provides the basis for program continuation or termination;(iii) state accountability and performance standards; and(iv) a regional or statewide documentation of the market demand for labor according to employers' needs; or(B) are subject to approval by the Texas Higher Education Coordinating Board as adult vocational or continuing education courses.(6) "Workforce training and services" means training and services programs that are not workforce education.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.01(a), eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 818, Sec. 1.03, eff. Sept. 1, 2003.

Sec. 2308.003. CONTRACTING FOR PRIVATE SERVICES NOT RESTRICTED. This chapter does not restrict a person's authority to contract for the provision of workforce development without state or federal funds.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995.

Sec. 2308.004. PROGRAM YEAR. Under this chapter, a program year begins on July 1 and ends on June 30 unless otherwise specified under appropriate state or federal law.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1472, Sec. 1, eff. Sept. 1, 1999.

Sec. 2308.005. APPLICATION OF SUNSET ACT. The Texas Workforce Investment Council is subject to Chapter 325 (Texas Sunset Act). Unless continued in existence as provided by that chapter, the council is abolished September 1, 2015.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.02(a), eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1169, Sec. 2.06, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 818, Sec. 1.04, eff. Sept. 1, 2003.

Sec. 2308.006. APPLICATION OF PRIOR LAW. (a) If a change in law made by House Bill 3431, Acts of the 76th Legislature, Regular Session, 1999, would have the effect of invalidating an exemption granted under the Workforce Investment Act of 1998 (Pub. L. No. 105-220), the Texas Workforce Investment Council may not operate under that change in law but, instead, shall operate under the law as it existed before September 1, 1999.(b) A change in law described by Subsection (a) of this section does not affect other related provisions or applications of a statute that can be given effect without that change in law, and to this end those other provisions and applications of the statute shall be given effect.

Added by Acts 1999, 76th Leg., ch. 1472, Sec. 2, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 818, Sec. 1.05, eff. Sept. 1, 2003.

SUBCHAPTER B. COUNCIL MEMBERSHIP AND ADMINISTRATIONSec. 2308.051. COUNCIL. (a) The council acts as a state human resource investment council under the Job Training Reform Amendments of 1992 (29 U.S.C. Section 1792 et seq.) and as a state workforce investment board under the Workforce Investment Act of 1998 (Pub. L. No. 105-220).(b) The council is attached for administrative purposes to the office of the governor.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.03(a), eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1472, Sec. 3, eff. Sept. 1, 1999.

Sec. 2308.052. MEMBERSHIP. (a) The governor shall appoint the members of the council as provided by this section.(b) The council is composed of:(1) three voting members who represent education, one of whom represents local public education, one of whom represents public postsecondary education, and one of whom represents vocational education;(2) five voting members who represent organized labor appointed from recommendations made by recognized labor organizations;(3) five voting members who represent business and industry, including business members serving on local workforce development boards or private industry councils;(4) one voting member who represents community-based organizations; and(5) the following ex officio voting members:(A) the commissioner of education;(B) the commissioner of higher education;(C) the commissioner of human services;(D) the executive director of the Texas Department of Economic Development; and(E) the executive director of the Texas Workforce Commission.(c) The membership of the council must represent the geographic diversity of this state.(d) A member of the council who represents a community-based organization may not be a provider of services.(e) Appointments to the council shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointees.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.04(a), eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1472, Sec. 4, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 818, Sec. 2.01, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1170, Sec. 48.01, eff. Sept. 1, 2003.

Sec. 2308.053. PRESIDING OFFICER. (a) The governor shall designate one of the business or labor representatives on the council as the presiding officer of the council to serve in that capacity at the pleasure of the governor.(b) The presiding officer of the council shall designate a member of the council as assistant presiding officer to preside in the absence of the presiding officer.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 818, Sec. 2.02, eff. Sept. 1, 2003.

Sec. 2308.054. TERMS. (a) A member of the council who does not serve as an ex officio member serves a six-year term. Approximately one-third of these members' terms expire in each odd-numbered year.(b) An ex officio member serves as a member of the council as long as the member continues to serve in the designated office.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 818, Sec. 2.03, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1170, Sec. 48.02, eff. Sept. 1, 2003.

Sec. 2308.055. DESIGNATED REPLACEMENTS. (a) A member of the council may designate another person to attend a meeting for the member.(b) The designated person may participate in the activities and discussions of the council but may not vote.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995.

Sec. 2308.056. GROUNDS FOR REMOVAL. (a) It is a ground for removal from the council that a member who is not an ex officio member:(1) does not have at the time of appointment the qualifications required by Section 2308.052;(2) does not maintain during service on the council the qualifications required by Section 2308.052;(3) cannot, because of illness or disability, discharge the member's duties for a substantial part of the member's term;(4) is absent from more than one-fourth of the regularly scheduled council meetings that the member is eligible to attend during a calendar year without an excuse approved by a majority vote of the council's members; or(5) is absent from two consecutive council meetings for which the member received notice not less than 48 hours before the time of the meeting.(b) The validity of an action of the council is not affected by the fact that it is taken when a ground for removal of a council member exists.(c) If the executive director has knowledge that a potential ground for removal exists, the executive director shall notify the presiding officer of the council of the ground. The presiding officer shall then notify the governor and the attorney general that a potential ground for removal exists. If the potential ground for removal involves the presiding officer, the executive director shall notify the next highest ranking officer of the council, who shall then notify the governor and the attorney general that a potential ground for removal exists.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 818, Sec. 2.04, eff. Sept. 1, 2003.

Sec. 2308.057. MEETINGS. The council shall meet at least quarterly and at other times at the call of the presiding officer or as provided by rules adopted by the council.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995.

Sec. 2308.058. SUBCOMMITTEES; TECHNICAL ADVISORY COMMITTEES. (a) The presiding officer of the council may appoint subcommittees consisting of members of the council for any purpose consistent with the duties and responsibilities of the council under this chapter.(b) The presiding officer of the council may appoint technical advisory committees composed of council members, persons who are not council members, or both members and nonmembers.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995.

Sec. 2308.059. FISCAL AGENT. The office of the governor shall serve as the council's fiscal agent.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.05, eff. Sept. 1, 1997.

Sec. 2308.060. EXECUTIVE DIRECTOR. (a) The presiding officer of the council shall appoint an executive director of the council.(b) The executive director shall:(1) report to the presiding officer of the council;(2) perform duties assigned by the council and under state law;(3) administer the daily operations of the council;(4) appoint officers, accountants, attorneys, experts, and other employees for the council and assign duties for these employees to perform the council's powers and duties under this chapter; and(5) delegate authority to persons appointed under this section as the executive director considers to be reasonable and proper for the effective administration of the council.(c) The executive director shall adopt the administrative and personnel procedures of the council's fiscal agent.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.06(a), eff. Sept. 1, 1997.

Sec. 2308.061. STAFF. (a) The council shall have an independent staff with expertise sufficient to perform all duties and responsibilities of the council.(b) The staff may be supplemented by staff from other state agencies who are temporarily assigned to assist with special projects.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995.

Sec. 2308.065. FUNDING. (a) Federal funding for the operation of the council shall be allocated according to federal requirements.(b) A state agency represented on the council shall provide funds for the support of the council in proportion to the agency's financial participation in the workforce development system. The council, with the governor's approval, shall establish a funding formula to determine the level of support each agency must provide.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 704, Sec. 1, eff. Sept. 1, 2001.

SUBCHAPTER C. COUNCIL DUTIES AND POWERSSec. 2308.101. GENERAL DUTIES. (a) The council shall:(1) promote the development of a well-educated, highly skilled workforce in this state;(2) advocate the development of an integrated workforce development system to provide quality services addressing the needs of business and workers in this state;(3) recommend to the governor the designation or redesignation of workforce development areas for the local planning and delivery of workforce development;(4) identify and recommend to the governor incentives to encourage the consolidation, on a regional labor market basis, of:(A) local boards, councils, and committees; and(B) service delivery areas authorized under federal workforce legislation;(5) review plans for local workforce development and make recommendations to the governor for approval;(6) evaluate the effectiveness of the workforce development system;(7) use the administrative records of the state's unemployment compensation program and other sources as appropriate in evaluating the workforce development system;(8) encourage, support, or develop research and demonstration projects designed to develop new programs and approaches to service delivery;(9) recommend measures to ensure that occupational skills training is:(A) provided in occupations that are locally in demand; and(B) directed toward high-skill and high-wage jobs;(10) monitor the operation of the state's workforce development system to assess the degree to which the system is effective in achieving state and local goals and objectives;(11) develop and recommend to the governor criteria for the establishment of local workforce development boards;(12) carry out the federal and state duties and responsibilities of advisory councils under applicable federal and state workforce development laws or regulations;(13) report periodically to the governor and the legislature; and(14) provide annual reports to the governor and the legislature, including an annual report analyzing work development programs that focus on welfare to work initiatives.(b) The council shall provide the information required to be reported under Subsections (a)(13) and (14) and Section 2308.104(a) to the Texas Workforce Commission. The Texas Workforce Commission shall include information provided under this subsection that relates to the administration and operation of the state's workforce development system with other information the commission provides to the public on the Internet. (c) The members of the council shall develop and implement policies that:(1) clearly separate:(A) the policy-making responsibilities of the members of the council; and(B) the management responsibilities of the executive director and the staff of the council; and(2) provide the public with a reasonable opportunity to appear before the council and to speak on any issue under the jurisdiction of the council.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.07(a), eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1472, Sec. 5, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 704, Sec. 2, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 818, Sec. 3.01, eff. Sept. 1, 2003.

Sec. 2308.1015. DUTY TO FACILITATE DELIVERY OF INTEGRATED WORKFORCE SERVICES. (a) To facilitate the seamless delivery of integrated workforce services in this state, the council shall:(1) evaluate programs administered by agencies represented on the council to identify:(A) any duplication of or gaps in the services provided by those programs; and(B) any other problems that adversely affect the seamless delivery of those services; and(2) develop and implement immediate and long-range strategies to address problems identified by the council under Subdivision (1).(b) The council shall include in the council's annual report to the governor and to the legislature:(1) a list of specific problems identified by the council under Subsection (a) to be addressed by the council in the following year; and(2) the results of any measures taken by the council to address problems identified by the council under Subsection (a).(c) The long-range strategies developed by the council under Subsection (a) must:(1) identify each agency represented on the council that is responsible for implementing each strategy; and(2) include a time frame for the implementation of each strategy.

Added by Acts 2003, 78th Leg., ch. 818, Sec. 3.02, eff. Sept. 1, 2003.

Sec. 2308.1016. DUTY TO FACILITATE DELIVERY OF INTEGRATED ADULT EDUCATION AND LITERACY SERVICES. (a) In addition to any duty imposed under this subchapter, to facilitate the efficient delivery of integrated adult education and literacy services in this state, the council shall:(1) evaluate adult education and literacy programs administered by the Texas Education Agency and the Texas Workforce Commission to identify:(A) any duplication of planning by those agencies at the state and local level;(B) any lack of adequate client information sharing between those agencies; and(C) any other problems that adversely affect the delivery of those programs by the agencies;(2) develop and implement immediate and long-range strategies to address problems identified by the council under Subdivision (1); and(3) develop a system to monitor and evaluate the wage and employment outcomes of students who participate in the adult education and literacy programs administered by the Texas Education Agency, including students referred to the programs by the Texas Workforce Commission or local workforce development boards, to ensure the effectiveness of the programs in improving the employment-related outcomes of the students.(b) The council shall include in the council's annual report to the governor and to the legislature:(1) a list of specific problems identified by the council under Subsection (a) to be addressed by the council in the following year; and(2) the results of any measures taken by the council to address problems identified by the council under Subsection (a).(c) The long-range strategies developed by the council under Subsection (a) must:(1) identify the agency responsible for implementing each strategy; and(2) include a schedule for the implementation of each strategy.

Acts 2003, 78th Leg., ch. 817, Sec. 5.04, eff. Sept. 1, 2003.

Text of section as amended by Acts 2003, 78th Leg., ch. 110, Sec. 2Sec. 2308.102. ASSUMPTION OF DUTIES AND RESPONSIBILITIES. (a) The council shall assume the duty to:(1) develop, with the assistance of each appropriate state agency, recommend to the governor, and report to the legislature state plans required by applicable federal law in order for the state to receive federal funds;(2) make policy recommendations to the governor and the legislature on goals and priorities for formula and discretionary funds for all applicable programs;(3) participate directly in the development of the state plan for career and technology education, as required by law, and recommend the plan to the Texas Education Agency;(4) ensure that general revenue funds previously available to the Texas Literacy Council are used to support the efforts of local literacy councils in a manner consistent with the state strategic plan;(5) recommend to the State Board for Career and Technology Education the division of federal funds between secondary and postsecondary educational agencies under the Carl D. Perkins Vocational and Applied Technology Education Act (20 U.S.C. Section 2301 et seq.); and(6) make recommendations to the Texas Workforce Commission on unemployment insurance issues pertinent to the responsibilities of the council.(b) The council shall assume the responsibilities assigned to the state advisory council under the following federal laws:(1) the Job Training Partnership Act (29 U.S.C. Section 1501 et seq.);(2) the Carl D. Perkins Vocational and Applied Technology Education Act (20 U.S.C. Section 2301 et seq.);(3) the Adult Education Act (20 U.S.C. Section 1201 et seq.);(4) the Wagner-Peyser Act (29 U.S.C. Section 49 et seq.);(5) Part F, Subchapter IV, Social Security Act (42 U.S.C. Section 681 et seq.);(6) the employment program established under Section 6(d)(4), Food Stamp Act of 1977 (7 U.S.C. Section 2015(d)(4)); and(7) the National Literacy Act of 1991 (20 U.S.C. Section 1201 et seq.).(c) The council shall assume the responsibilities formerly exercised by the following state advisory councils and committees:(1) the State Job Training Coordinating Council;(2) the Texas Council on Vocational Education;(3) the Texas Literacy Council; and(4) the Apprenticeship and Training Advisory Committee.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.08(a), eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1472, Sec. 6, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 9.014(a), eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 110, Sec. 2, eff. Sept. 1, 2003.

Text of section as amended by Acts 2003, 78th Leg., ch. 818, Sec. 3.03Sec. 2308.102. ASSUMPTION OF DUTIES AND RESPONSIBILITIES. (a) The council shall assume the duty to:(1) develop, with the assistance of each appropriate state agency, recommend to the governor, and report to the legislature state plans required by applicable federal law in order for the state to receive federal funds;(2) make policy recommendations to the governor and the legislature on goals and priorities for formula and discretionary funds for all applicable programs; and(3) make recommendations to the Texas Workforce Commission on unemployment insurance issues pertinent to the responsibilities of the council.(b) The council shall assume the responsibilities formerly exercised by the Apprenticeship and Training Advisory Committee.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.08(a), eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1472, Sec. 6, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 9.014(a), eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 818, Sec. 3.03, eff. Sept. 1, 2003.

Sec. 2308.103. ADDITIONAL POWERS AND LIMITATIONS. (a) The council may:(1) adopt rules essential to the internal functions and duties of the council;(2) make expenditures, enter into contracts with public, private, and nonprofit organizations or agencies, require reports to be made, conduct investigations, and take other actions necessary or suitable to fulfill the council's duties under this chapter;(3) delegate to the executive director any power or duty imposed on the council by law, including the authority to make a final order or decision;(4) provide for the mediation or arbitration of disputes between agencies that perform functions for state and federal programs as provided by this chapter;(5) accept gifts, grants, and donations of money, goods, or services to be used only to accomplish the council's duties under this chapter; and(6) share employees with another state agency.(b) The council may not:(1) adopt rules related to the operation of workforce development; or(2) delegate to the executive director the authority to adopt rules.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995.

Sec. 2308.104. STRATEGIC PLAN. (a) The council shall develop and recommend to the governor and report to the legislature a single strategic plan that establishes the framework for the budgeting and operation of the workforce development system, including school to careers and welfare to work components, administered by agencies represented on the council. The council shall annually report to the governor and the legislature on the implementation of the strategic plan.(b) The council shall engage in strategic planning by selecting or developing two types of performance measures as described by Subsections (c) and (d). To the fullest extent possible, all measures must be selected from those already developed and approved before September 1, 2001, by one or more state agencies that administer workforce programs. The council may develop a new measure only if the council:(1) identifies a gap in accountability; or(2) determines that at least one state agency administering a workforce program cannot report under the measures developed and approved before September 1, 2001.(c) The first type of performance measure consists of formal measures identifying outcomes that are essentially consistent across all workforce programs. Job placement rates, job retention rates, and wage rates may be included among those measures. The council may develop or select not more than five formal measures. The council shall develop or select each formal measure in consultation with the state agencies required to report under this subsection. Once approved by the governor and the Legislative Budget Board, a formal measure becomes part of the state's performance budget and accounting system and applies to each state agency that administers a workforce program.(d) The second type of performance measure consists of less formal measures to provide information determined by the council to be essential in development of the strategic plan under this section. Employer participation rates, customer satisfaction levels, and educational attainment may be included among those measures. The council shall develop or select each less formal measure with the approval of the governor and in consultation with the state agencies required to report under this subsection. The Legislative Budget Board shall provide technical assistance to the council to ensure that the measures and associated reporting criteria are consistent with the state's performance budget and accounting system. The council may exempt a state agency that administers a workforce program from any requirement to use a less formal measure.(e) In addition to the other requirements of this chapter, the strategic plan recommended by the council must recognize and address literacy and basic education as activities that are critical to the well-being of individuals and the state without regard to whether the training and education is directed at preparing an individual for employment. (f) The council shall include in the strategic plan goals, objectives, and performance measures for the workforce development system that involve programs of all state agencies that administer workforce programs.(g) On approval of the plan by the governor, an agency administering a workforce program shall use the strategic plan to develop the agency's operational plan.(h) The council shall include in the strategic plan long-range strategies developed by the council under Section 2308.1015 to facilitate the seamless delivery of integrated workforce services in this state.(i) The council shall include in the strategic plan the long-range strategies developed by the council under Section 2308.1016 to facilitate the efficient delivery of integrated adult education and literacy services in this state.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.07(b), eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1472, Sec. 7, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 704, Sec. 3, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 817, Sec. 5.05, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 818, Sec. 3.04, eff. Sept. 1, 2003.

Sec. 2308.105. LOCAL SERVICE INTEGRATION. The governor, with the council and the local workforce development boards, shall:(1) identify specific barriers to integrated service delivery at the local level;(2) request waivers from federal and state regulations; and(3) advocate changes in federal and state laws to promote local service integration.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995.

Sec. 2308.106. DIVISION ASSISTANCE. The division shall assist a local workforce development board in designing effective measures to accomplish the board's responsibilities under Section 2308.302.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.09(a), eff. Sept. 1, 1997.

Sec. 2308.107. COMPLAINTS AGAINST COUNCIL. (a) The council shall maintain a file on each written complaint filed with the council. The file must include:(1) the name of the person who filed the complaint;(2) the date the complaint is received by the council;(3) the subject matter of the complaint;(4) the name of each person contacted in relation to the complaint;(5) a summary of the results of the review or investigation of the complaint; and(6) an explanation of the reason the file was closed, if the council closed the file without taking action other than to investigate the complaint.(b) The council shall provide to the person filing the complaint and to each person who is a subject of the complaint a copy of the council's policies and procedures relating to complaint investigation and resolution.(c) The council, at least quarterly until final disposition of the complaint, shall notify the person filing the complaint and each person who is a subject of the complaint of the status of the investigation unless the notice would jeopardize an undercover investigation.

Added by Acts 2003, 78th Leg., ch. 818, Sec. 3.05, eff. Sept. 1, 2003.

Sec. 2308.108. POLICY ON TECHNOLOGICAL SOLUTIONS. The members of the council shall develop and implement a policy requiring the executive director and council employees to research and propose appropriate technological solutions to improve the council's ability to perform its functions. The technological solutions must:(1) ensure that:(A) the public is able to easily find information about the council on the Internet; and(B) persons who want to use the council's services are able to:(i) interact with the council through the Internet; and(ii) access any service that can be provided effectively through the Internet;(2) be cost-effective; and(3) be developed through the council's planning processes.

Added by Acts 2003, 78th Leg., ch. 818, Sec. 3.05, eff. Sept. 1, 2003.

SUBCHAPTER D. INFORMATION AND TRAININGSec. 2308.151. ESTABLISHMENT OF FUNDING FORMULA FOR EVALUATION SYSTEM. The council shall establish, with the approval of the governor, a funding formula to determine the level of support each agency administering a workforce program must provide to operate the automated follow-up and evaluation system administered by the Texas Workforce Commission under Subchapter E, Chapter 302, Labor Code.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1472, Sec. 8, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 704, Sec. 4, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 818, Sec. 4.01, 4.02, 5.01, eff. Sept. 1, 2003.

Sec. 2308.158. COUNCIL TRAINING; STANDARDS OF CONDUCT INFORMATION. (a) A person who is appointed to and qualifies for office as a council member may not vote, deliberate, or be counted as a member in attendance at a meeting of the council until the person completes a training program that complies with this section.(b) The training program must provide the person with information regarding:(1) the legislation that created the council;(2) the programs operated by the council;(3) the role and functions of the council;(4) the rules of the council, with an emphasis on the rules that relate to disciplinary and investigatory authority;(5) the current budget for the council;(6) the results of the most recent formal audit of the council;(7) the requirements of:(A) the open meetings law, Chapter 551;(B) the public information law, Chapter 552;(C) the administrative procedure law, Chapter 2001; and(D) other laws relating to public officials, including conflict-of-interest laws; and(8) any applicable ethics policies adopted by the council or the Texas Ethics Commission.(c) Each council member shall comply with the member training requirements established by any other state agency that is given authority to establish the requirements for the council.(d) The executive director shall provide to the council's members and employees, as often as necessary, information regarding the requirements for office or employment under this chapter, including information regarding a person's responsibilities under applicable laws relating to standards of conduct for state officers and employees.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 818, Sec. 2.05, eff. Sept. 1, 2003.

SUBCHAPTER E. COUNCIL RECOMMENDATIONS AND IMPLEMENTATION BY STATE AGENCIESSec. 2308.201. DEVELOPMENT OF RECOMMENDATIONS. The council shall develop recommendations periodically in each of the council's areas of responsibility and shall submit the recommendations to the governor.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995.

Sec. 2308.202. CONSIDERATION OF RECOMMENDATIONS BY THE GOVERNOR. (a) The governor shall consider the recommendations submitted under this subchapter.(b) The governor shall approve, disapprove, or modify the recommendations.(c) The governor shall:(1) return the recommendations to the council to be forwarded as appropriate; or(2) forward an approved or modified recommendation without returning the recommendation to the council.(d) A recommendation that is not approved, disapproved, or modified by the governor before the 60th day after the date the recommendation is submitted shall be considered approved by the governor.(e) A recommendation that is approved or modified shall be forwarded to the appropriate agency for implementation.(f) A recommendation that is approved or modified and that requires a change in state or federal law shall be forwarded to the appropriate legislative body for its consideration.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995.

Sec. 2308.203. ACTION BY STATE AGENCIES. (a) A state agency that is responsible for the administration of human resources or workforce development in this state shall implement a recommendation under this subchapter if the recommendation does not violate a federal or state law.(b) A state agency shall:(1) provide requested information to the council in a timely manner;(2) report on the implementation of the council's recommendations at the time and in the format requested by the council; and(3) notify the governor, the executive director, and the presiding officer of the council within 30 days if the agency determines that a recommendation cannot be implemented.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.11(a), eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1472, Sec. 12, eff. Sept. 1, 1999.

Sec. 2308.205. FUND AVAILABILITY AND SERVICES. A state agency represented on the council shall provide to the council and each local workforce development board an estimate of fund availability and services provided by the state agency in each local workforce development area.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995.

Sec. 2308.206. PROVISION OF SERVICES BY STATE AGENCIES. A state agency represented on the council shall, consistent with state and federal law, provide workforce training and services in accordance with the local workforce development plan developed by the local workforce development board and approved by the governor and shall implement rules and policies consistent with the plan.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995.

SUBCHAPTER F. CREATION AND ADMINISTRATION OF LOCAL WORKFORCE DEVELOPMENT AREAS AND LOCAL WORKFORCE DEVELOPMENT BOARDSSec. 2308.251. DEFINITIONS. In this subchapter:(1) "Board" means a local workforce development board.(2) "Veteran" means a person who:(A) has served in:(i) the army, navy, air force, coast guard, or marine corps of the United States or the United States Public Health Service under 42 U.S.C. Section 201 et seq., as amended;(ii) the state military forces as defined by Section 431.001; or(iii) an auxiliary service of one of those branches of the armed forces; and(B) has been honorably discharged from the branch of the service in which the person served.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1426, Sec. 1, eff. Sept. 1, 2001.

Sec. 2308.2515. APPLICATION OF PRIOR LAW. (a) If a change in law made by House Bill 3480, Acts of the 76th Legislature, Regular Session, 1999, would have the effect of invalidating an exemption granted under the Workforce Investment Act of 1998 (Pub. L. No. 105-220), a local workforce development board may not operate under that change in law but, instead, shall operate under the law as it existed before the effective date of this Act.(b) A change in law described by Subsection (a) of this section does not affect other related provisions or applications of a statute that can be given effect without that change in law, and to this end those other provisions and applications of the statute shall be given effect.

Added by Acts 1999, 76th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1999.

Sec. 2308.252. DESIGNATION OF WORKFORCE DEVELOPMENT AREAS. (a) The governor shall, after receiving the recommendations of the council, publish a proposed designation of local workforce development areas for the planning and delivery of workforce development.(b) A local workforce development area:(1) is composed of more than one contiguous unit of general local government that includes at least one county;(2) is consistent with either a local labor market area, a metropolitan statistical area, one of the 24 substate planning areas, or one of the 10 uniform state service regions; and(3) is of a size sufficient to have the administrative resources necessary to provide for the effective planning, management, and delivery of workforce development.(c) Units of general local government, business and labor organizations, and other affected persons and organizations must be given an opportunity to comment on and request revisions to the proposed designation of a workforce development area.(d) After considering all comments and requests for changes, the governor shall make the final designation of workforce development areas.(e) The governor may redesignate workforce development areas not more than once every two years. A redesignation must be made not later than four months before the beginning of a program year.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995.

Sec. 2308.253. CREATION OF LOCAL WORKFORCE DEVELOPMENT BOARDS. (a) The chief elected officials in a workforce development area may form, in accordance with rules established by the Texas Workforce Commission, a local workforce development board to:(1) plan and oversee the delivery of workforce training and services; and(2) evaluate workforce development in the workforce development area.(b) The authority granted under Subsection (a) does not give a local workforce development board any direct authority or control over workforce funds and programs in its workforce development area, other than programs funded through that board.(c) Before a local workforce development board may be created, at least three-fourths of the chief elected officials in the workforce development area who represent units of general local government must agree to the creation of the board, including all of the chief elected officials who represent units of general local government that have populations of at least 200,000. The elected officials who agree to the creation of the board must represent at least 75 percent of the population of the workforce development area.(d) The chief elected officials shall consider the views of all affected local organizations, including private industry councils and quality workforce planning committees, before making a final decision on the formation of a board.(e) An agreement on the formation of a board must be in writing and must include:(1) the purpose for the agreement;(2) the process to be used to select the chief elected official who will act on behalf of the other chief elected officials;(3) the process to be used to keep the chief elected officials informed regarding local workforce development activities;(4) the initial size of the board;(5) how resources allocated to the local workforce development area are to be shared among the parties to the agreement;(6) the process, consistent with applicable federal and state law, for the appointment of the board members; and(7) the terms of office of the board members.(f) In a state planning area in which there is more than one local workforce development area, the quality workforce planning committee of that state planning area shall continue in existence to provide labor market information for the entire state planning area until local workforce development boards are certified in each workforce development area in that state planning area.(g) The chief elected officials designated under Subsection (c) shall enter into a partnership agreement with the board to:(1) select the grant recipient and the administrative entity for the local workforce development area; and(2) determine procedures for the development of the local workforce development plan.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.09(b), 19.12(a), eff. Sept. 1, 1997.

Sec. 2308.254. LIMITATION ON EXERCISE OF BOARD POWERS. (a) A power or duty granted a board under this chapter may not be exercised in a workforce development area until:(1) the chief elected officials in that area agree on the establishment of a board as provided by Section 2308.253(c); and(2) the board is certified by the governor.(b) A private industry council in an area in which a board is not created or in which the chief elective officers are unable to agree on the establishment of a board may not exercise any of the powers granted a board by this chapter, except for a power granted under the federal Job Training Partnership Act (29 U.S.C. Section 1501 et seq.).

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.12(b), eff. Sept. 1, 1997.

Sec. 2308.255. APPOINTMENT OF BOARD; LIABILITY OF BOARD MEMBERS. (a) The chief elected officials shall appoint the board.(b) The appointments must:(1) be consistent with the local government agreement and applicable federal and state law; and(2) reflect the ethnic and geographic diversity of the workforce development area.(c) To provide continuity, the chief elected officials shall consider appointing persons to the local workforce development board who are serving or who have served previously on a private industry council, a quality workforce planning committee, a job service employer committee, and any other entity affected by this chapter.(d) Board members serve fixed and staggered terms as provided by the local government agreement or applicable federal or state law and may continue to serve until successors are appointed.(e) A member or former member of a board may not be held personally liable for a claim, damage, loss, or repayment obligation of federal or state funds that arises under this chapter unless the act or omission that causes the claim, damage, loss, or repayment obligation constitutes, on the part of the board member or former board member:(1) official misconduct;(2) wilful disregard of the requirements of this chapter; or(3) gross negligence.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.12(c), (d) eff. Sept. 1, 1997.

Sec. 2308.256. BOARD MEMBERSHIP. (a) A board is composed as follows:(1) representatives of the private sector, who:(A) constitute a majority of the membership of the board; and(B) are owners of business concerns, chief executives or chief operating officers of nongovernmental employers, or other private sector executives who have substantial management or policy responsibilities;(2) representatives of organized labor and community-based organizations, who constitute not less than 15 percent of the membership of the board; and(3) representatives of each of the following:(A) educational agencies, including community colleges and secondary and postsecondary practitioners representing vocational education, that are representative of all educational agencies in the service delivery area;(B) vocational rehabilitation agencies;(C) public assistance agencies;(D) economic development agencies;(E) the public employment service;(F) local literacy councils; and(G) adult basic and continuing education organizations.(b) Private sector representatives on the board are selected from individuals nominated by general-purpose business organizations that have consulted with and received recommendations from other business organizations in the workforce development area. The nominations and the individuals selected from the nominations must reasonably represent the industrial and demographic composition of the business community. Not less than one-half of the business and industry representatives must be, if possible, representatives of small businesses, including minority businesses.(c) The education representatives on the board are selected from individuals nominated by regional or local educational agencies, vocational education institutions, institutions of higher education, including entities offering adult education, and general organizations of the institutions within the workforce development area.(d) The labor representatives on the board are selected from individuals recommended by recognized state and local labor federations. If a state or local labor federation does not nominate a number of individuals sufficient to meet the labor representation requirements of Subsection (a)(2), individual workers may be included on the council to complete the labor representation.(e) The remaining members of the board are selected from individuals recommended by interested organizations.(f) In this section:(1) "General-purpose business organization" means an organization that admits for membership any for-profit business operating within the workforce development area.(2) "Small business" means a private, for-profit enterprise that employs not more than 500 employees.(g) At least one of the members of a board appointed under Subsection (a) must, in addition to the qualifications required for the member under that subsection, have expertise in child care or early childhood education.(h) At least one of the members of a board appointed under Subsection (a) must be a veteran who:(1) meets the qualifications required for the member under that subsection; and(2) serves as a representative on the board for the interests of veterans in the workforce development area.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 340, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1103, Sec. 2, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1426, Sec. 2, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1142, Sec. 1, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 511, Sec. 1, eff. September 1, 2005.

Sec. 2308.257. RECUSAL. (a) A member of a board shall avoid the appearance of conflict of interest by not voting in, or participating in, any decision by the board regarding the provision of services by such member, or any organization which that member directly represents, or on any matter which would provide direct financial benefit to that member, the member's immediate family, or any organization which that member directly represents.(b) Subsection (a) shall serve as a minimum standard and shall not be construed as to limit the board's authority for more restrictive governance to prevent real and/or apparent conflict of interest.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1004, Sec. 6, eff. Sept. 1, 2001.

Sec. 2308.258. PRESIDING OFFICER. The presiding officer of a board is selected from the members of the board who represent the private sector.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995.

Sec. 2308.259. BOARD COMMITTEES. A board may create committees as needed to carry out its duties and responsibilities.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995.

Sec. 2308.260. TECHNICAL ADVISORY GROUPS. A board may create technical advisory groups composed of both council and noncouncil members to provide assistance to the board.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995.

Sec. 2308.261. CERTIFICATION OF BOARD. (a) The governor shall certify a board on determining that the board's composition is consistent with applicable federal and state law and requirements and meets established state criteria.(b) The governor shall certify or deny certification not later than the 30th day after the date a certification request is submitted to the governor.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995.

Sec. 2308.262. BUDGET. A board shall adopt a budget for the board that must be included in the local workforce development plan submitted to the division.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.13(a), eff. Sept. 1, 1997.

Sec. 2308.263. APPROVAL OF FISCAL AGENT. (a) The Texas Workforce Commission must approve the fiscal agent selected by a board before any federal or state workforce development funds may be disbursed to the board.(b) The commission shall base its approval on an audit of the financial capability of the fiscal agent to ensure that fiscal controls and fund accounting procedures necessary to guarantee the proper disbursal of and accounting for federal and state funds are in place.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.14, eff. Sept. 1, 1997.

Sec. 2308.264. CONTRACTING FOR SERVICE DELIVERY. (a) Except as otherwise provided by this section, a board may not directly provide workforce training or one-stop workforce services.(b) A board may request from the Texas Workforce Commission a waiver of Subsection (a).(c) The request for a waiver must include a detailed justification based on the lack of an existing qualified alternative for delivery of workforce training and services in the workforce development area.(d) If a board receives a waiver to provide workforce training and one-stop workforce services, the evaluation of results and outcomes is provided by the Texas Workforce Commission.(e) In consultation with local workforce development boards, the Texas Workforce Commission by rule shall establish contracting guidelines for boards under this section, including guidelines designed to:(1) ensure that each independent contractor that contracts to provide one-stop workforce services under this section has sufficient insurance, bonding, and liability coverage for the overall financial security of one-stop workforce services funds and operations;(2) prevent potential conflicts of interest between boards and entities that contract with boards under this section; and(3) ensure that if a board acts as a fiscal agent for an entity that contracts with the board to provide one-stop workforce services, the board does not deliver the services or determine eligibility for the services.(f) The Texas Workforce Commission shall ensure that each board complies with this section and may approve a local plan under Section 2308.304 only if the plan complies with this section.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 817, Sec. 4.01, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1350, Sec. 1, eff. June 18, 2005.Acts 2007, 80th Leg., R.S., Ch. 332, Sec. 1, eff. June 15, 2007.

Sec. 2308.265. INCENTIVES AND WAIVERS. (a) A board certified by the governor is eligible for incentives and program waivers to promote and support integrated planning and evaluation of workforce development.(b) To the extent feasible under federal and state workforce development law, incentives include priority for discretionary funding, including financial incentives for the consolidation of service delivery areas authorized under the federal Job Training Partnership Act (29 U.S.C. Section 1501 et seq.).

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995.

Sec. 2308.266. NONPROFIT STATUS; ABILITY TO SOLICIT FUNDS. (a) A board may apply for and receive a charter as a private, nonprofit corporation under the laws of this state and may choose to be recognized as a Section 501(c)(3) organization under the Internal Revenue Code of 1986 (26 U.S.C. Section 501(c)(3)).(b) In addition to receiving funds specified in this chapter, a board may solicit additional funds from other public and private sources.(c) A board may not solicit or accept money from an entity with which the board contracts for the delivery of services.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995.

Sec. 2308.267. STAFF. (a) A board may employ professional, technical, and support staff to carry out its planning, oversight, and evaluation functions.(b) A board's staff shall be separate from and independent of any organization providing workforce education or workforce training and services in the workforce development area. A board's staff may not direct or control the staffing of any entity providing one-stop workforce services.(c) The requirement for separate staffing does not preclude a board from designating a qualified organization to provide staff services to the board if the board:(1) arranges for independent evaluation of any other workforce services provided by the staffing organization; and(2) requests and obtains from the Texas Workforce Commission a waiver of the separate staffing requirement and of the requirement under Section 2308.264(a).(d) A request for a waiver under Subsection (c)(2) must contain a detailed justification for the waiver, including:(1) cost-effectiveness;(2) prior experience;(3) geographic or budgetary considerations; and(4) availability of qualified applicants.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.13(b), eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 817, Sec. 4.02, eff. Sept. 1, 2003.

Sec. 2308.268. ASSISTANCE AND SANCTIONS FOR NONPERFORMANCE. (a) The council shall provide technical assistance to local workforce development areas that do not meet performance standards established under this chapter and other applicable federal and state law.(b) If a local workforce development area does not meet performance standards for two consecutive program years, the council shall develop and impose a reorganization plan that may include:(1) restructuring the board;(2) prohibiting the use of designated service providers, including state agencies; and(3) merging the local workforce development area with another area.(c) If nonperformance is directly attributable to a specific state agency, the council may select an alternative provider.(d) A local workforce development area that is the subject of a reorganization plan may appeal to the governor to rescind or revise the plan not later than the 30th day after the date of receiving notice of the plan.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995.

Sec. 2308.269. SANCTIONS FOR LACK OF FISCAL ACCOUNTABILITY. If, as a result of financial and compliance audits or for another reason, the Texas Workforce Commission finds a substantial violation of a specific provision of this chapter or another federal or state law or regulation and corrective action has not been taken, the council shall:(1) issue a notice of intent to revoke all or part of the affected local plan;(2) issue a notice of intent to cease immediately reimbursement of local program costs; or(3) impose a reorganization plan under Section 2308.268 for the local workforce development area.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.15, eff. Sept. 1, 1997.

SUBCHAPTER G. RESPONSIBILITIES AND DUTIES OF LOCAL WORKFORCE DEVELOPMENT BOARDSSec. 2308.301. DEFINITIONS. In this subchapter:(1) "Board" means a local workforce development board.(2) "Commission" means the Texas Workforce Commission.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 9.016(a), eff. Sept. 1, 2001.

Sec. 2308.302. RESPONSIBILITY OF BOARD. (a) A board is directly responsible and accountable to the division for the planning and oversight of all workforce training and services and the evaluation of all workforce development programs in the workforce development area. A board shall ensure effective outcomes consistent with statewide goals, objectives, and performance standards approved by the governor.(b) A board is directly responsible to the division for the operational planning and administration of all workforce training and services funded through the Texas Workforce Commission to the local area.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.09(c), eff. Sept. 1, 1997.

Sec. 2308.303. BOARD DUTIES. (a) A board shall:(1) serve as a single point of contact for local businesses to communicate their skill needs and to influence the direction of all workforce development programs in the workforce development area;(2) serve as a private industry council under the Job Training Partnership Act (29 U.S.C. Section 1501 et seq.);(3) develop a local plan to address the workforce development needs of the workforce development area that:(A) is responsive to the goals, objectives, and performance standards established by the governor;(B) targets services to meet local needs, including the identification of industries and employers likely to employ workers who complete job training programs; and(C) ensures that the workforce development system, including the educational system, has the flexibility to meet the needs of local businesses;(4) designate the board or another entity as the board's fiscal agent to be responsible and accountable for the management of all workforce development funds available to the board;(5) create local career development centers under Section 2308.312;(6) review plans for workforce education to ensure that the plans address the needs of local businesses and recommend appropriate changes in the delivery of education services;(7) assume the functions and responsibilities of local workforce development advisory boards, councils, and committees authorized by federal or state law, including private industry councils, quality workforce planning committees, job service employer committees, and local general vocational program advisory committees;(8) monitor and evaluate the effectiveness of the career development centers, state agencies and other contractors providing workforce training and services, and vocational and technical education programs operated by local education agencies and institutions of higher education to ensure that performance is consistent with state and local goals and objectives; and(9) promote cooperation and coordination among public organizations, community organizations, charitable organizations, religious organizations, and private businesses providing workforce development, in a manner consistent with the nondiscrimination principles and safeguards stated in 42 U.S.C. Section 604a.(b) The board shall ensure that employment services are provided for persons seeking employment in the local workforce development area. The board shall contract with an appropriate entity for the provision of services, or, if all necessary waivers are granted, the board may provide the services directly.(c) In performing its duties under this section, a board may provide to the division relevant labor market information and information regarding the availability of existing workforce development.(d) A provider must respond to a change recommended by a board under Subsection (a)(6) not later than the 30th day after the date the provider receives the recommendation.(e) A board shall educate the public about the plumbing profession and the resources available to employers for the recruitment and training of plumbers as provided by Section 1301.652, Occupations Code.(f) These educational efforts may be conducted to the extent that the plumbing profession is designated as an occupation in demand by a board.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.09(d), eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 401, Sec. 2, eff. Aug. 30, 1999; Acts 1999, 76th Leg., ch. 1472, Sec. 13, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 819, Sec. 28, eff. Sept. 1, 2003.

Sec. 2308.3035. COMPONENTS OF LOCAL WORKFORCE DEVELOPMENT SYSTEM. The local workforce development system is composed of two major components as follows:(1) an employer services component that provides labor market information and services and other services as appropriate to local employers; and(2) an integrated service delivery system composed of a network of career development centers that serve the people of this state based on a "one-stop for service" approach and supported by electronic access to comprehensive labor market information.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 19.18(a), eff. Sept. 1, 1997.

Sec. 2308.304. LOCAL PLAN. (a) A board shall adopt a single plan that includes the components specified in this section.(b) The plan must include a strategic component that:(1) assesses the labor market needs of the local workforce development area;(2) identifies existing workforce development programs;(3) evaluates the effectiveness of existing programs and services; and(4) sets broad goals and objectives for all workforce development programs in the local area consistent with statewide goals, objectives, and performance standards.(c) The plan must include an operational component that specifies how all of the resources available to the local workforce development area from the Texas Workforce Commission will be used to achieve the goals and objectives of the plan for the area. At a minimum, this component must establish:(1) the goals, objectives, and performance measures to be used in overseeing and evaluating the operation of all workforce training and services;(2) the segments of the population targeted for various services;(3) the mix of services to be provided and how those services are to be provided; and(4) the structure of the local service delivery system.(d) Program resources included in the operational component are:(1) job training programs funded under the Job Training Partnership Act (29 U.S.C. Section 1501 et seq.);(2) postsecondary vocational and technical job training programs that are not part of approved courses or programs that lead to licensing, certification, or an associate degree under Chapters 61, 130, and 135, or Subchapter E, Chapter 88, Education Code;(3) adult education programs under Subchapter H, Chapter 29, Education Code;(4) employment services programs;(5) literacy funds available to the state under the National Literacy Act of 1991 (20 U.S.C. Section 1201 et seq.);(6) the job opportunities and basic skills program under Part F, Subchapter IV, Social Security Act (42 U.S.C. Section 682); and(7) the food stamp employment and training program authorized under 7 U.S.C. Section 2015(d).

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.16(a), eff. Sept. 1, 1997.

Sec. 2308.305. USE OF LABOR MARKET INFORMATION SYSTEM. A board shall review, verify, modify, and use local labor market information developed through the state's labor market information system to identify, by occupation, the labor demand by employers in each workforce development area.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.17(a), eff. Sept. 1, 1997.

Sec. 2308.306. REPORT. A board shall periodically provide a report summarizing by occupation the labor demand to:(1) each public postsecondary institution providing vocational and technical education; and(2) each entity under contract to the board to provide workforce training and services in a workforce development area.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995.

Sec. 2308.307. FILLING EDUCATIONAL NEEDS. (a) If a need in the availability of workforce education is indicated by the labor market information system provided by the board, by a direct request of employers located in the workforce area, or as the result of economic development incentives designed to attract or retain an employer, an institution may apply to the Texas Higher Education Coordinating Board for approval to offer the needed workforce education.(b) An institution that desires to provide the needed workforce education must apply to the coordinating board not later than the 30th day after the date the need is identified.(c) The coordinating board shall give immediate priority to the institution's application and shall notify the institution of the board's approval or disapproval not later than the 100th day after the date the application is received.(d) If more than one institution in a workforce development area applies to provide the needed workforce education, the coordinating board shall select one or more institutions to offer the needed education as provided by Section 61.051, Education Code.(e) If an institution approved by the coordinating board does not offer the approved workforce education in a timely manner, a board may solicit another qualified provider to apply to the coordinating board to provide needed education to be funded through state-appropriated formula funds.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995.

Sec. 2308.308. PUBLIC COMMUNITY COLLEGE. A public community college shall promptly provide workforce training and services that are requested:(1) by a board if the need for the training and services is based on the labor market information system available for the area;(2) by employers located in the college's taxing district when the request is presented directly to the college by the employers or through the board; or(3) as part of economic development incentives designed to attract or retain an employer, including incentives offered under the skills development fund program under Chapter 303, Labor Code.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.17(b), eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 1115, Sec. 7, eff. June 18, 2005.

Sec. 2308.309. INSTITUTION OF HIGHER EDUCATION. (a) An institution of higher education that has local taxing authority and is governed by a locally elected board of trustees is the primary provider of local workforce training and services that are needed by an employer within the taxing district and funded fully or in part by local funds, except in Cameron, McLennan, and Potter counties, or by technical vocational funds administered by the Texas Higher Education Coordinating Board.(b) A board shall select another qualified local or statewide provider if the local institution does not promptly provide locally needed workforce training and services.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995.

Sec. 2308.310. CERTAIN EDUCATIONAL SERVICES NOT PROHIBITED. This subchapter does not prohibit an institution of higher education from offering workforce education or workforce training and services that:(1) are needed by an employer located in the institution's taxing district and that meet all applicable standards; or(2) have been approved under applicable law and that are reviewed by the Texas Higher Education Coordinating Board.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995.

Sec. 2308.311. LIST OF PUBLICLY FUNDED PROGRAMS AND CLASSES. (a) Each local education agency and public or private postsecondary educational institution shall provide the board in its area a list of all vocational-technical programs and classes the agency or institution offers that are funded by state or federal funds.(b) A board, with the assistance of the labor demand occupation report, shall evaluate the supply of vocational-technical programs in relation to the demand for the programs and report any discrepancies between supply and demand to the appropriate educational institution, the Central Education Agency, the Texas Higher Education Coordinating Board, the council, and the Legislative Budget Board.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995.

Sec. 2308.312. CAREER DEVELOPMENT CENTERS. (a) A board shall establish career development centers accessible to students, workers, and persons formerly sentenced to the Texas Department of Criminal Justice throughout the workforce development area. The board shall establish the centers not later than the 180th day after the date the board is certified.(b) Each center shall provide access to information and services available in the workforce development area, including employment services, and shall address the individual needs of students, workers, and persons formerly sentenced to the Texas Department of Criminal Justice.(c) The services must include:(1) labor market information, including:(A) available job openings; and(B) education and training opportunities in the local area, in the state, and, as feasible, in the nation;(2) uniform eligibility requirements and application procedures for all workforce training and services;(3) independent assessment of individual needs and the development of an individual service strategy;(4) centralized and continuous case management and counseling;(5) individual referral for services, including basic education, classroom skills training, on-the-job training, and customized training;(6) support services, including child care assistance, student loans, and other forms of financial assistance required to participate in and complete training; and(7) job training and employment assistance for persons formerly sentenced to the Texas Department of Criminal Justice, provided in cooperation with Project RIO.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.18(b), eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 8.23(a), eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.090, eff. September 1, 2009.

Sec. 2308.3121. SERVICE PROVIDER LIMITATION; WAIVER. (a) Except as provided by Subsection (b), a person who provides one-stop services may not also provide developmental services such as basic education and skills training.(b) The division may develop a waiver process for a person subject to Subsection (a). A request for a waiver must include a detailed justification based on the lack of an existing qualified alternative for delivery of developmental services in the applicable workforce development area.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 19.18(c), eff. Sept. 1, 1997.

Sec. 2308.3122. UNEMPLOYMENT INSURANCE CLAIMS. In cooperation with the boards, the Texas Workforce Commission shall provide for the filing of unemployment insurance claims through career development centers in each local workforce development area.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 19.18(c), eff. Sept. 1, 1997.

Sec. 2308.313. RIGHT TO KNOW. A career development center shall provide to each person, before the person participates in a vocational or technical training program, a document that informs the person of:(1) current employment prospects;(2) the current wage level for a person who completes the vocational or technical training program in which the person is considering participating; and(3) the most recent information available on the performance of institutions that provide that training in the local workforce development area.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.81(a), eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 19.18(d), eff. Sept. 1, 1997.

Sec. 2308.314. TAX ASSISTANCE. (a) The Texas Workforce Commission may provide to individuals who participate in a workforce development program information on the federal earned income tax credit for working families. The commission may assist participants in preparing and filing federal income tax forms to ensure that a participant who is eligible to receive the tax credit obtains the tax credit. The commission may fulfill its duties under this subsection by:(1) working in conjunction with the Internal Revenue Service to make each workforce development center a volunteer income tax assistance site during the two months preceding the date federal income taxes are due; or(2) using specially trained staff or volunteers to assist in preparing and filing federal income tax forms.(b) The Texas Workforce Commission may provide information on the federal earned income tax credit to an employer who hires a welfare recipient under a wage supplementation program.(c) In addition to providing information under Subsection (a) to an individual who participates in a workforce development program, the Texas Workforce Commission may provide the information to any other person who uses services provided through a workforce development center.(d) In this section:(1) "Wage supplementation program" means a program under which the state reserves all or part of the amounts that would be payable as benefits to welfare recipients and uses those amounts to provide and subsidize jobs for the recipients.(2) "Welfare recipient" means a person who receives financial assistance under Chapter 31, Human Resources Code, or food stamps under the food stamp program administered under Chapter 33, Human Resources Code.

Added by Acts 1997, 75th Leg., ch. 1321, Sec. 1, eff. Sept. 1, 1997.

Sec. 2308.315. REIMBURSEMENT RATES FOR CHILD CARE. Each board shall establish graduated reimbursement rates for child care based on the Texas Workforce Commission's designated vendor program. The minimum reimbursement rate for designated vendors must be at least five percent greater than the maximum rate established for nondesignated vendors for the same category of care. The designated vendor rate differential established in this section shall be funded with federal child care development funds dedicated to quality improvement activities.

Added by Acts 1999, 76th Leg., ch. 1576, Sec. 1, eff. Sept. 1, 1999.

Sec. 2308.316. FUNDING OF COMPETITIVE PROCUREMENT PROCESS FOR INFANT AND EARLY CHILDHOOD CHILD CARE. Each board shall allocate a portion of the board's federal child care development funds dedicated to quality improvement activities to a competitive procurement process for a system for quality child care for children under four years of age that encourages child care providers to voluntarily meet the criteria of the Texas Workforce Commission's designated vendor program or national accreditation. In allocating funds under this section, special consideration shall be given to funding child care for children under four years of age in low-income communities. This section may not be interpreted to limit parental choice.

Added by Acts 1999, 76th Leg., ch. 1576, Sec. 1, eff. Sept. 1, 1999.

Sec. 2308.3165. SCOPE OF CHILD CARE SERVICES. In addition to other programs approved by a board or permitted by another law, a child who is otherwise eligible for child care services funded by a board is eligible to receive the services while the child is enrolled in a federal Head Start program or in after-school care provided at a school.

Added by Acts 2001, 77th Leg., ch. 1142, Sec. 1, eff. Sept. 1, 2001.

Sec. 2308.317. EXPENDITURES FOR CERTAIN CHILD CARE QUALITY IMPROVEMENT ACTIVITIES. (a) Notwithstanding any other law, the Texas Workforce Commission shall ensure that, to the extent federal child care development funds dedicated to quality improvement activities are used to improve quality and availability of child care, those funds are used only for quality child care programs.(b) For purposes of this section, a quality child care program is a program that:(1) promotes:(A) the physical, social, emotional, and intellectual development of young children;(B) frequent, positive, warm interactions appropriate to a child's age and development; and(C) regular communication with parents who are welcomed by the program at all times to participate in activities and to observe, discuss, and recommend policies; and(2) provides:(A) a healthy, safe, and nurturing environment for young children;(B) planned learning activities appropriate to a child's age and development;(C) specially trained child care providers;(D) a sufficient number of adults to respond to the needs of each child;(E) a variety of age-appropriate materials;(F) nutritious meals and snacks;(G) an effective program administration; and(H) an ongoing, systematic evaluation process for the program.

Added by Acts 2001, 77th Leg., ch. 1517, Sec. 1, eff. Sept. 1, 2001.

Sec. 2308.318. MATCHING FUNDS FOR CHILD CARE SERVICES. For purposes of obtaining federal matching funds for child care services, including after-school care provided at a school or a federal Head Start program, a board shall use money and in-kind services provided by a local school district or local education agency for those services to the extent permitted by federal law.

Added by Acts 2001, 77th Leg., ch. 667, Sec. 1, eff. June 13, 2001. Renumbered from Government Code Sec. 2308.317 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(89), eff. Sept. 1, 2003.

Sec. 2308.319. COLLABORATIVE READING INITIATIVES. The commission shall encourage each local workforce development board to raise an amount of local funds in excess of the amount required to meet performance measures to be used to support collaborative reading initiatives.

Acts 2003, 78th Leg., ch. 817, Sec. 4.03, eff. Sept. 1, 2003.

SUBCHAPTER H. SKILL STANDARDS BOARDSec. 2308.401. TEXAS SKILL STANDARDS BOARD. (a) The Texas Skill Standards Board is an advisory board to the governor and the legislature on the development of a statewide system of industry-defined and industry-recognized skill standards and credentials for all major skilled occupations that:(1) provide strong employment and earnings opportunities in this state; and(2) require less than a baccalaureate degree.(b) The skill standards board is composed of 11 members appointed by and serving at the pleasure of the governor. The skill standards board consists of the following members:(1) seven members who represent business, two of whom must be from business entities that employ fewer than 50 employees;(2) two members who represent labor;(3) one member who represents secondary education; and(4) one member who represents postsecondary education.(c) The governor shall appoint the presiding officer of the skill standards board from the members who represent business. The skill standards board shall meet at the call of the presiding officer as often as necessary to accomplish its duties.(d) A member of the skill standards board is not entitled to compensation for service on the board but is entitled to reimbursement for reasonable expenses incurred in performing duties as a member of the board, subject to any applicable limitation in the General Appropriations Act.(e) Chapter 2110 does not apply to the skill standards board.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 19.19(a), eff. Sept. 1, 1997.

Sec. 2308.402. DUTIES OF SKILL STANDARDS BOARD. (a) The skill standards board shall:(1) validate and recognize nationally established skill standards to guide curriculum development, training, assessment, and certification of workforce skills;(2) convene industry groups to develop skill standards and certification procedures for industries and occupations in which standards have not been established or adopted and recognize the skill standards and certification procedures;(3) review the standards developed by other states and foreign countries and enter into agreements for mutual recognition of standards and credentials to enhance portability of skills; and(4) promote the use of standards and credentials among employers.(b) The skill standards board shall:(1) report periodically to the governor; and(2) provide annual reports to the governor, the division, and the legislature.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 19.19(a), eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1472, Sec. 14, eff. Sept. 1, 1999.

Sec. 2308.403. STAFF SUPPORT. The council shall provide staff support for the Texas Skill Standards Board as necessary.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 19.19(a), eff. Sept. 1, 1997.



CHAPTER 2309. NATIONAL DEFENSE IMPACTED REGION ASSISTANCE

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE G. ECONOMIC DEVELOPMENT PROGRAMS INVOLVING BOTH STATE

AND LOCAL GOVERNMENTS

CHAPTER 2309. NATIONAL DEFENSE IMPACTED REGION ASSISTANCE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2309.001. SHORT TITLE. This chapter may be cited as the

National Defense Impacted Region Assistance Act.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.83(a), eff. Sept.

1, 1995.

Sec. 2309.002. PURPOSE; FINDINGS. (a) The purpose of this

chapter is to provide significant state financial assistance to

an impacted region so that a governmental entity in the impacted

region may better serve the people of the region, including the

assigned military personnel, by ensuring the adequate provision

of government services.

(b) The legislature finds that the construction and operation of

a significant new naval military facility in the state provides

substantial financial benefit to the state and that the state is

better protected in the event of enemy attack.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.83(a), eff. Sept.

1, 1995.

Sec. 2309.003. DEFINITIONS. In this chapter:

(1) "Fund" means the Texas home port trust fund.

(2) "Impacted region" means a county:

(A) in which a significant new naval military facility is

located; or

(B) that has a common boundary with a county in which the

facility is located.

(3) "Significant new naval military facility" means a new United

States Navy installation or an addition and expansion of an

existing naval installation that involves:

(A) the acquisition of at least 60 acres of land;

(B) the construction of facilities and improvements that have a

cost of at least $65 million; and

(C) the assignment of the facility as the home port of at least

2,000 additional active duty members of the armed forces.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.83(a), eff. Sept.

1, 1995.

SUBCHAPTER B. FUND

Sec. 2309.021. FUND ADMINISTRATION. (a) The Texas home port

trust fund is administered by the comptroller and may be paid

only on written authorization of the governor.

(b) Before authorizing the use of money under this section, the

governor shall notify the speaker of the house, the lieutenant

governor, and the comptroller of the proposed authorizations and

shall consider their recommendations and requests.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.83(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 8.77,

eff. Sept. 1, 1997.

Sec. 2309.022. FUND PAYMENTS. Payments may be made from the

fund to a navigation district or to any other political

subdivision, as determined by the governor to be appropriate, to

be used only to:

(1) make a public works improvement, including docks, dredging,

bulkheads, and utilities, related to the naval facility; or

(2) provide a permanent berthing location for a United States

Navy aircraft carrier.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.83(a), eff. Sept.

1, 1995.

Sec. 2309.023. IMPROVEMENT MADE WITH FUND PAYMENT. (a) An

improvement made with funds authorized under Section 2309.022(1)

must be of a nature that would benefit the state if the facility

were not used as a military installation.

(b) The improvement may be leased to the United States

government, but ownership of the improvement remains with the

state, the navigation district, or the political subdivision.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.83(a), eff. Sept.

1, 1995.

Sec. 2309.024. INTEREST ON FUND. Interest earned by the fund

shall be deposited to the credit of the general revenue fund.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.83(a), eff. Sept.

1, 1995.

Sec. 2309.025. LAPSE OF FUND. The fund lapses on the fourth

anniversary of the date on which construction begins. At that

time, any balance remaining in the fund shall be deposited to the

credit of the general revenue fund.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.83(a), eff. Sept.

1, 1995.

SUBCHAPTER C. GOVERNOR'S PROCLAMATION

Sec. 2309.041. GOVERNOR'S PROCLAMATION. When the Department of

the Navy of the United States Department of Defense makes a final

determination to locate a significant new naval military facility

in this state, the governor shall issue an official proclamation

declaring that determination.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 5.83(a), eff. Sept.

1, 1995.



CHAPTER 2310. DEFENSE ECONOMIC READJUSTMENT ZONE

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE G. ECONOMIC DEVELOPMENT PROGRAMS INVOLVING BOTH STATE

AND LOCAL GOVERNMENTS

CHAPTER 2310. DEFENSE ECONOMIC READJUSTMENT ZONE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2310.001. DEFINITIONS. In this chapter:

(1) "Bank" means the Texas Economic Development Bank established

under Chapter 489.

(1-a) "Defense worker" means:

(A) an employee of the United States Department of Defense,

including a member of the armed forces and a government civilian

worker;

(B) an employee of a government agency or private business, or

an entity providing a department of defense related function, who

is employed on a defense facility;

(C) an employee of a business that provides direct services or

products to the department of defense and whose job is directly

dependent on defense expenditures; or

(D) an employee or private contractor employed by the United

States Department of Energy working on a defense or department of

energy facility in support of a department of defense related

project.

(2) "Defense worker job" means a department of defense

authorized permanent position or a position held or occupied by

one or more defense workers for more than 12 months.

(3) Repealed by Acts 2003, 78th Leg., ch. 814, Sec. 6.01(8).

(4) "Nominating body" means the governing body of a municipality

or county, or a combination of the governing bodies of

municipalities or counties, that nominates and applies for

designation of an area as a readjustment zone.

(4-a) "Office" means the Texas Economic Development and Tourism

Office.

(5) "Qualified business" means a person certified as a qualified

business under Section 2310.302.

(6) "Qualified employee" means a person who:

(A) works for a qualified business; and

(B) performs at least 50 percent of the person's service for the

business in the readjustment zone.

(7) "Readjustment zone" means an area designated as a defense

economic readjustment zone under this chapter.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.27,

6.01(8), eff. Sept. 1, 2003.

Sec. 2310.002. JURISDICTION OF MUNICIPALITY. For the purposes

of this chapter, territory in the extraterritorial jurisdiction

of a municipality is considered to be in the jurisdiction of the

municipality.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997.

SUBCHAPTER B. DEPARTMENT POWERS AND DUTIES RELATING TO ZONES

Sec. 2310.051. GENERAL POWERS AND DUTIES. (a) The bank shall

administer and monitor the implementation of this chapter.

(b) The bank shall establish criteria and procedures for

designating a qualified area as a readjustment zone and for

designating a defense readjustment project.

(c) The office shall adopt rules necessary to carry out the

purposes of this chapter.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.28, eff.

Sept. 1, 2003.

Sec. 2310.052. EVALUATION; REPORT. (a) The bank shall conduct

a continuing evaluation of the programs of readjustment zones.

(b) On or before December 1 of each year, the office shall

submit to the governor, the legislature, and the Legislative

Budget Board a report that:

(1) evaluates the effectiveness of the readjustment zone

program;

(2) describes the use of state and local incentives under this

chapter and their effect on revenue; and

(3) suggests legislation, as appropriate.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.29, eff.

Sept. 1, 2003.

Sec. 2310.053. ASSISTANCE. (a) The bank shall assist:

(1) a qualified business in obtaining the benefits of any state

incentive or inducement program provided by law;

(2) the governing body of a readjustment zone in obtaining

assistance from another state agency, including job training and

technical assistance to qualified businesses in a zone; and

(3) the governing body of a readjustment zone in encouraging

small business development.

(b) The bank shall provide to persons desiring to locate and

engage in business in a readjustment zone information and

appropriate assistance relating to the required legal

authorization, including a state license, permit, certificate,

approval, registration, or charter, to engage in business in this

state.

(c) The bank shall publicize existing tax incentives and

economic development programs in readjustment zones.

(d) On request the bank shall offer to a unit of local

government having a readjustment zone within its jurisdiction

technical assistance relating to tax abatement and the

development of alternative revenue sources.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.30, eff.

Sept. 1, 2003.

Sec. 2310.054. COORDINATION WITH OTHER GOVERNMENTAL ENTITIES.

(a) In cooperation with the appropriate units of local

government and other state agencies, the bank shall coordinate

and streamline state business assistance programs and permit or

license application procedures for businesses in readjustment

zones.

(b) The bank shall work with the responsible state and federal

agencies to coordinate readjustment zone programs with other

programs carried out in a readjustment zone, including housing,

community and economic development, small business, banking,

financial assistance, transportation, and employment training

programs.

(c) The bank shall encourage other state agencies in awarding

grants, loans, or services to give priority to businesses in

readjustment zones.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.31, eff.

Sept. 1, 2003.

SUBCHAPTER C. DESIGNATION OF READJUSTMENT ZONE

Sec. 2310.101. CRITERIA FOR READJUSTMENT ZONE DESIGNATION. (a)

To be designated as a readjustment zone an area must:

(1) have a continuous boundary;

(2) be at least one square mile but not larger than 20 square

miles, excluding lakes, waterways, and transportation arteries,

of the municipality, county, or combination of municipalities or

counties nominating the area as a readjustment zone;

(3) be located in an adversely affected defense-dependent

community;

(4) have at least 50 percent of its area located in an existing

or former United States Department of Defense facility; and

(5) be nominated as a readjustment zone by an ordinance or order

adopted by the nominating body.

(b) An area is not prohibited from being included in a

readjustment zone because the area is also included in an

enterprise zone designated under Chapter 2303.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997.

Sec. 2310.102. ADVERSELY AFFECTED DEFENSE-DEPENDENT COMMUNITY.

A municipality or county is an adversely affected

defense-dependent community if the bank determines that:

(1) the municipality or county requires assistance because of:

(A) the proposed or actual establishment, realignment, or

closure of a defense facility;

(B) the cancellation or termination of a United States

Department of Defense contract or the failure of the department

of defense to proceed with an approved major weapon system

program;

(C) a publicly announced planned major reduction in department

of defense spending that would directly and adversely affect the

municipality or county; or

(D) the closure or a significant reduction of the operations of

a defense facility as the result of a merger, acquisition, or

consolidation of a defense contractor operating the facility; and

(2) the municipality or county is expected to experience, during

the period between the beginning of the federal fiscal year

during which an event described by Subdivision (1) is finally

approved and the date that the event is to be substantially

completed, a direct loss of:

(A) 2,500 or more defense worker jobs in any area of the

municipality or county that is located in an urbanized area of a

metropolitan statistical area;

(B) 1,000 or more defense worker jobs in any area of the

municipality or county that is not located in an urbanized area

of a metropolitan statistical area; or

(C) one percent of the civilian jobs in the municipality or

county.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.32, eff.

Sept. 1, 2003.

Sec. 2310.103. NOMINATION OF READJUSTMENT ZONE. (a) The

governing body of a municipality or county that is an adversely

affected defense-dependent community, individually or in

combination with other municipalities or counties that are

adversely affected defense-dependent communities, by ordinance or

order, as appropriate, may nominate as a readjustment zone an

area within its jurisdiction that meets the criteria under

Section 2310.101.

(b) Unless the nominating body holds a public hearing before

adopting an ordinance or order under this section, the ordinance

or order is not valid.

(c) The governing body of a county may not nominate territory in

a municipality, including extraterritorial jurisdiction of a

municipality, to be included in a proposed readjustment zone

unless the governing body of the municipality also nominates the

territory and together with the county files a joint application

under Section 2310.105.

(d) The governing bodies of a combination of municipalities or

counties may not jointly nominate an area as a readjustment zone

unless the governing bodies have entered into a binding agreement

to administer the zone jointly.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997.

Sec. 2310.104. NOMINATING ORDINANCE OR ORDER. (a) An ordinance

or order nominating an area as a readjustment zone must:

(1) describe precisely the area to be included in the zone by a

legal description or reference to roadways, lakes, waterways, or

municipal or county boundaries;

(2) state a finding that the area meets the requirements of this

chapter;

(3) summarize briefly the incentives, including tax incentives,

that, at the election of the nominating body, apply to business

enterprises in the area; and

(4) nominate the area as a readjustment zone.

(b) At least one of the incentives summarized under Subsection

(a)(3) must not be offered elsewhere within the jurisdiction

except within an enterprise zone designated under Chapter 2303.

(c) This section does not prohibit a municipality or county from

extending additional incentives, including tax incentives, for

business enterprises in a readjustment zone by a separate

ordinance or order.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997.

Sec. 2310.105. APPLICATION FOR DESIGNATION. (a) For an area to

be designated as a readjustment zone, the nominating body, after

nominating the area as a readjustment zone, must send to the bank

a written application for designation of the area as a

readjustment zone.

(b) The application must include:

(1) a certified copy of the ordinance or order, as appropriate,

nominating the area as a readjustment zone;

(2) a map of the area showing existing streets and highways;

(3) an analysis and appropriate supporting documents and

statistics demonstrating that the area qualifies for designation

as a readjustment zone;

(4) a statement that specifies each tax incentive, grant, other

financial incentive or benefit, or program to be provided by the

nominating body to business enterprises in the area that is not

to be provided throughout the governmental entity or entities

nominating the area as a readjustment zone;

(5) a statement of the economic development and planning

objectives for the area;

(6) an estimate of the economic impact of the designation of the

area as a readjustment zone on the revenues of the governmental

entity or entities nominating the area as a readjustment zone,

considering all the financial incentives and benefits and the

programs contemplated;

(7) a transcript or tape recording of all public hearings on the

proposed zone;

(8) if the application is a joint application, a description and

copy of the agreement between the applicants;

(9) the procedures for negotiating with residents, community

groups, and other entities affected by the designation of the

area as a readjustment zone and with qualified businesses in the

area;

(10) a description of the administrative authority, if one is to

be appointed for the readjustment zone under Section 2310.202;

and

(11) any additional information the bank requires.

(c) Information required by Subsection (b) is for evaluation

purposes only.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.33, eff.

Sept. 1, 2003.

Sec. 2310.106. REVIEW OF APPLICATION. (a) On receipt of an

application for the designation of a readjustment zone, the bank

shall review the application to determine if the nominated area

qualifies for designation as a readjustment zone under this

chapter.

(b) The bank shall allow an applicant to correct any omission or

clerical error in the application and to return the application

to the bank on or before the 15th day after the date on which the

bank receives the application.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.34, eff.

Sept. 1, 2003.

Sec. 2310.107. DESIGNATION AGREEMENT. (a) If the bank

determines that a nominated area for which a designation

application has been received satisfies the criteria under

Section 2310.101, the bank shall negotiate with the nominating

body for a designation agreement.

(b) A designation agreement must:

(1) designate the nominated area as a readjustment zone; and

(2) designate the administrative authority, if one is to be

appointed for the zone under Section 2310.202, and describe its

functions and duties, which should include decision-making

authority and the authority to negotiate with affected entities.

(c) The bank shall complete the negotiations and sign the

agreement not later than the 60th day after the date on which the

application is received unless the bank extends that period to

the 90th day after the date on which the application was

received.

(d) If an agreement is not completed within the 60-day period

provided by Subsection (c), the bank shall provide to the

nominating body the specific areas of concern and a final

proposal for the agreement.

(e) If the agreement is not executed before the 91st day after

the date on which the application was received, the application

is considered to be denied.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.35, eff.

Sept. 1, 2003.

Sec. 2310.108. DENIAL OF APPLICATION; NOTICE. (a) The bank may

deny an application for the designation of a readjustment zone

only if the bank determines that the nominated area does not

satisfy the criteria under Section 2310.101.

(b) The bank shall inform the nominating body of the specific

reasons for denial of an application, including denial under

Section 2310.107(e).

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.36, eff.

Sept. 1, 2003.

Sec. 2310.109. PERIOD OF DESIGNATION. An area may be designated

as a readjustment zone for a maximum of seven years. A

designation remains in effect until September 1 of the final year

of the designation.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997.

Sec. 2310.110. AMENDING BOUNDARIES. (a) The nominating body

may amend the boundary of a readjustment zone by ordinance or

order, as appropriate, adopted after a public hearing on the

issue.

(b) The amended boundary:

(1) must be continuous;

(2) may not exceed the original size requirement of Section

2310.101; and

(3) may not exclude any qualified business designated as a

defense readjustment project included within the boundary of the

zone as designated.

(c) The readjustment zone with the amended boundary must

continue to meet the location requirements of Section

2310.101(a)(4).

(d) A nominating body may not make more than one boundary

amendment annually for a readjustment zone.

(e) For each amendment of a readjustment zone boundary, the

nominating body shall pay the bank a reasonable fee, in an amount

specified by the bank, not to exceed $500. The bank may use fees

collected under this subsection to administer this chapter and

for other purposes to advance this chapter.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 2003, 78th Leg., ch. 356, Sec. 1, eff. June

18, 2003; Acts 2003, 78th Leg., ch. 814, Sec. 3.37, eff. Sept. 1,

2003.

Sec. 2310.111. REMOVAL OF DESIGNATION. (a) The bank may remove

the designation of an area as a readjustment zone if:

(1) the area no longer meets the criteria for designation under

this chapter or by rule of the office adopted under this chapter;

or

(2) the bank determines that the governing body of the

readjustment zone has not complied with commitments made in the

ordinance or order nominating the area as a readjustment zone.

(b) The removal of a designation does not affect the validity of

a tax incentive or regulatory relief granted or accrued before

the removal.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.38, eff.

Sept. 1, 2003.

SUBCHAPTER D. ADMINISTRATION OF READJUSTMENT ZONES

Sec. 2310.201. ADMINISTRATION BY GOVERNING BODY. The governing

body of a readjustment zone is the governing body of the

municipality or county, or the governing bodies of the

combination of municipalities or counties, that applied to have

the area designated as a readjustment zone.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997.

Sec. 2310.202. ADMINISTRATION BY ADMINISTRATIVE AUTHORITY. (a)

The governing body of a readjustment zone may delegate its

administrative duties to an administrative authority appointed by

the governing body.

(b) An administrative authority must:

(1) be composed of 3, 5, 7, 9, 11, or 15 members;

(2) be a viable and responsive body generally representative of

all public or private entities that have a stake in the

development of the zone; and

(3) if the readjustment zone includes private residences,

include:

(A) an elected official representing readjustment zone residents

and businesses; or

(B) at least two readjustment zone residents.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997.

Sec. 2310.203. LIAISON. The governing body of a readjustment

zone shall designate a liaison to communicate and negotiate with:

(1) the bank;

(2) the administrative authority, if one exists;

(3) a defense readjustment project; and

(4) other entities in or affected by the readjustment zone.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.39, eff.

Sept. 1, 2003.

Sec. 2310.204. ANNUAL REPORT. (a) Not later than October 1 of

each year, the governing body of a readjustment zone shall submit

to the bank a report in the form required by the bank.

(b) The report must be approved by the readjustment zone's

administrative authority, if one exists.

(c) The report must include for the year preceding the date of

the report:

(1) a list of local incentives for community development

available in the zone;

(2) the use of local incentives for which the governing body

provided in the ordinance or order nominating the readjustment

zone and the effect of those incentives on revenue;

(3) the number of businesses assisted, located, and retained in

the zone since its designation due to the existence of the

readjustment zone;

(4) a summary of all industrial revenue bonds issued to finance

projects located in the zone; and

(5) a description of all efforts made to attain revitalization

goals for the zone.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.40, eff.

Sept. 1, 2003.

SUBCHAPTER E. QUALIFIED BUSINESSES AND DEFENSE READJUSTMENT

PROJECTS

Sec. 2310.301. DEFINITION. In this subchapter, "new permanent

job" means a new employment position created by a qualified

business as described by Section 2310.302 that:

(1) has provided at least 1,820 hours of employment a year to a

qualified employee; and

(2) is intended to exist during the period that the qualified

business is designated as a defense readjustment project under

Section 2310.306.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997.

Sec. 2310.302. QUALIFIED BUSINESS. (a) A person is a qualified

business if the bank, for the purpose of state benefits under

this chapter, or the governing body of a readjustment zone, for

the purpose of local benefits, certifies that:

(1) the person is engaged in or has provided substantial

commitment to initiate the active conduct of a trade or business

in the readjustment zone; and

(2) at least 25 percent of the person's new employees in the

readjustment zone are:

(A) residents of the governing jurisdiction;

(B) economically disadvantaged individuals, as defined by

Section 2303.402(c); or

(C) dislocated defense workers.

(b) The governing body of a readjustment zone may certify a

franchise or subsidiary of a new or existing business as a

qualified business if the franchise or subsidiary:

(1) is located entirely in the readjustment zone; and

(2) maintains separate books and records of the business

activity conducted in the zone.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.41, eff.

Sept. 1, 2003.

Sec. 2310.303. PROHIBITION ON QUALIFIED BUSINESS CERTIFICATION.

If the bank determines that the governing body of a readjustment

zone is not complying with this chapter, the bank shall prohibit

the certification of a qualified business in the zone until the

bank determines that the governing body is complying with this

chapter. The bank may not designate more than two defense

readjustment projects in a single readjustment zone.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.42, eff.

Sept. 1, 2003.

Sec. 2310.304. REQUEST FOR APPLICATION FOR DEFENSE READJUSTMENT

PROJECT DESIGNATION. A qualified business in a readjustment zone

may request that the governing body of the readjustment zone

apply to the bank for designation of the business as a defense

readjustment project. The request must also be made to the

readjustment zone's administrative authority, if one exists.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.42, eff.

Sept. 1, 2003.

Sec. 2310.305. APPLICATION FOR DEFENSE READJUSTMENT PROJECT

DESIGNATION. (a) If the governing body of a readjustment zone

or the governing body and administrative authority of a

readjustment zone, as appropriate, approve a request made under

Section 2310.304, the governing body may apply to the bank for

the designation of the qualified business as a defense

readjustment project.

(b) An application must:

(1) describe the procedures and efforts of the governmental

entity or entities that applied to have the area designated as a

readjustment zone to facilitate and encourage participation by

and negotiation among affected entities in the zone in which the

qualified business is located;

(2) contain an economic analysis of the plans of the qualified

business for expansion, revitalization, or other activity in the

readjustment zone, including:

(A) the number of anticipated new permanent jobs the business

will create;

(B) the anticipated number of permanent jobs the business will

retain;

(C) the amount of investment to be made in the zone; and

(D) other information the bank requires; and

(3) describe the local effort made by the governmental entity or

entities that applied to have the area designated as a

readjustment zone, the administrative authority, if one exists,

the qualified business, and other affected entities to develop

and revitalize the zone.

(c) For the purposes of this section, local effort to develop

and revitalize a readjustment zone is:

(1) the willingness of public entities in the zone to provide

services, incentives, and regulatory relief authorized by this

chapter and to negotiate with the qualified business for which

application is made and with other local groups or businesses to

achieve the public purposes of this chapter; and

(2) the effort of the qualified business and other affected

entities to cooperate in achieving those public purposes.

(d) Factors to be considered in evaluating the local effort of a

public entity include:

(1) tax abatement, deferral, refunds, or other tax incentives;

(2) regulatory relief, including:

(A) zoning changes or variances;

(B) exemptions from unnecessary building code requirements,

impact fees, or inspection fees; and

(C) streamlined permitting;

(3) enhanced municipal services, including:

(A) improved police and fire protection;

(B) institution of community crime prevention programs; and

(C) special public transportation routes or reduced fares;

(4) improvements in community facilities, including:

(A) capital improvements in water and sewer facilities;

(B) road repair; and

(C) creation or improvement of parks;

(5) improvements to housing, including:

(A) low-interest loans for housing rehabilitation, improvement,

or new construction; and

(B) transfer of abandoned housing to individuals or community

groups;

(6) business and industrial development services, including:

(A) low-interest loans for business;

(B) use of surplus school buildings or other underutilized

publicly owned facilities as small business incubators;

(C) provision of publicly owned land for development purposes,

including residential, commercial, or industrial development;

(D) creation of special one-stop permitting and problem

resolution centers or ombudsmen; and

(E) promotion and marketing services; and

(7) job training and employment services, including:

(A) retraining programs;

(B) literacy and employment skills programs;

(C) vocational education; and

(D) customized job training.

(e) Factors to be considered in evaluating the local effort of a

private entity include:

(1) the willingness to negotiate or cooperate in the

redevelopment of vacated defense facilities and the creation of

high-skilled, high wage jobs;

(2) commitments to hire dislocated defense workers and

economically disadvantaged workers;

(3) commitments to hire minority workers and to contract with

minority-owned businesses;

(4) provision of technical and vocational job training for

residents of the nominating body's jurisdiction or economically

disadvantaged employees;

(5) provision of child care for employees;

(6) commitments to implement and contribute to a tutoring or

mentoring program for area students;

(7) prevention or reduction of juvenile crime; and

(8) the willingness to make contributions to the well-being of

the community, such as job training, or the donation of land for

parks or other public purposes.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.43, eff.

Sept. 1, 2003.

Sec. 2310.306. DEFENSE READJUSTMENT PROJECT DESIGNATION. (a)

The bank may designate a qualified business as a defense

readjustment project only if the bank determines that:

(1) the business is a qualified business under Section 2310.302

that is located in or has made a substantial commitment to locate

in a defense readjustment zone;

(2) the governing body of the readjustment zone making the

application has demonstrated that a high level of cooperation

exists among public, private, and neighborhood entities in the

zone; and

(3) the designation will contribute significantly to the

achievement of the plans of the governing body making the

application for development and revitalization of the zone.

(b) The bank shall designate qualified businesses as defense

readjustment projects on a competitive basis. The bank shall make

its designation decisions using a weighted scale in which:

(1) 50 percent of the evaluation is based on the effect of the

loss of defense expenditures and employment on the community;

(2) 25 percent of the evaluation depends on the local effort to

achieve development and revitalization of the readjustment zone;

and

(3) 25 percent of the evaluation depends on the evaluation

criteria as determined by the bank, which must include:

(A) the level of cooperation and support the project applicant

commits to the revitalization goals of the zone; and

(B) the type and wage level of the jobs to be created or

retained by the business.

(c) The bank may remove a defense readjustment project

designation if it determines that the business is not complying

with a requirement for its designation.

(d) The bank may designate the same qualified business in a

readjustment zone as more than one defense readjustment project.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 2003, 78th Leg., ch. 356, Sec. 2, eff. June

18, 2003; Acts 2003, 78th Leg., ch. 814, Sec. 3.44, eff. Sept. 1,

2003.

Sec. 2310.307. ALLOCATION OF JOBS ELIGIBLE FOR TAX REFUND. When

the bank designates a business as a defense readjustment project,

the bank shall allocate to the project the maximum number of new

permanent jobs or retained jobs eligible to be included in a

computation of a tax refund for the project. The number may not

exceed 500 or a number equal to 110 percent of the number of

anticipated new permanent jobs or retained jobs specified in the

application for designation of the business as a defense

readjustment project under Section 2310.305, whichever is less.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.44, eff.

Sept. 1, 2003.

Sec. 2310.308. DURATION OF CERTAIN DESIGNATIONS. The bank's

designation of a qualified business as a defense readjustment

project is effective until the fifth anniversary of the date on

which the designation is made regardless of whether the

readjustment zone in which the project is located expires before

the fifth anniversary of the project.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.44, eff.

Sept. 1, 2003.

SUBCHAPTER F. READJUSTMENT ZONE BENEFITS

Sec. 2310.401. EXEMPTIONS FROM STATE REGULATION; SUSPENSION OF

LOCAL REGULATION. (a) A state agency may exempt from its

regulation a qualified business, qualified employee, or qualified

property in a readjustment zone if the exemption is consistent

with:

(1) the purposes of this chapter; and

(2) the protection and promotion of the general health and

welfare.

(b) A local government may suspend local regulation, including

an ordinance, rule, or standard, relating to zoning, licensing,

or building codes in a readjustment zone.

(c) An exemption from or suspension of regulation under this

section must be adopted in the same manner that the regulation

was adopted.

(d) The authorization provided by Subsection (a) or (b) does not

apply to regulation:

(1) that relates to:

(A) civil rights;

(B) equal employment;

(C) equal opportunity;

(D) fair housing rights; or

(E) preservation of historical sites or historical artifacts;

(2) the relaxation of which is likely to harm the public safety

or public health, including environmental health; or

(3) that is specifically imposed by law.

(e) For the purposes of this section, property is classified as

qualified property if the property is:

(1) tangible personal property located in the readjustment zone

that was acquired from the federal government by lease or deed

or:

(A) acquired by a taxpayer not earlier than the 90th day before

the date on which the area was designated as a readjustment zone;

and

(B) used predominantly by the taxpayer in the active conduct of

a trade or business;

(2) real property located in the readjustment zone that was

acquired from the federal government by lease or deed or:

(A) acquired by a taxpayer not earlier than the 90th day before

the date on which the area was designated as a readjustment zone

and was used predominantly by the taxpayer in the active conduct

of a trade or business; or

(B) the principal residence of the taxpayer on the date of the

sale or exchange; or

(3) an interest in an entity that was certified as a qualified

business under Section 2310.302 for the entity's most recent tax

year ending before the date of the sale or exchange.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997.

Sec. 2310.402. REVIEW OF STATE AGENCY RULES; REPORT. (a) A

state agency by rule may provide, when applicable, encouragements

and incentives to increase:

(1) the renovation, improvement, or new construction of housing

in readjustment zones; and

(2) the economic viability and profitability of business and

commerce in readjustment zones.

(b) The bank shall disseminate the reports to the governing

bodies of readjustment zones and others as necessary to advance

the purposes of this chapter.

(c) To contribute to the implementation of this chapter, an

agency may waive, modify, provide exemptions to, or otherwise

minimize the adverse effects of the rules it administers on the

renovation, improvement, or new construction of housing in

readjustment zones or on the economic viability and profitability

of business and commerce in readjustment zones.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.45, eff.

Sept. 1, 2003.

Sec. 2310.403. STATE PREFERENCES. (a) A state agency shall

give preference to the governing body of a readjustment zone or a

qualified business or qualified employee located in a

readjustment zone over other eligible applicants for grants,

loans, or credit enhancements that are administered by the state

agency if:

(1) at least 50 percent of the grant, loan, or credit

enhancement will be spent for the direct benefit of the

readjustment zone; and

(2) the purpose of the grant, loan, or credit enhancement is to:

(A) promote economic development in the community; or

(B) construct, improve, extend, repair, or maintain public

facilities in the community.

(b) The comptroller may and is encouraged to deposit state money

in financial institutions located or doing business in

readjustment zones.

(c) A state agency may and is encouraged to contract with

businesses located in readjustment zones.

(d) The office or another state agency may give preference to

readjustment zones in granting economic development money or

other benefits.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.46, eff.

Sept. 1, 2003.

Sec. 2310.404. STATE TAX REFUNDS AND CREDITS; REPORT. (a)

Subject to Section 2310.413, a defense readjustment project is

eligible for:

(1) a refund of state taxes under Section 151.4291, Tax Code;

(2) a franchise tax credit under Subchapter P or Q, Chapter 171,

Tax Code; and

(3) the exclusion of receipts from service performed in a

readjustment zone in the determination of gross receipts from

business done in this state under Sections 171.103 and 171.1032,

Tax Code.

(b) Not later than the 60th day after the last day of each

fiscal year, the comptroller shall report to the department the

statewide total of the tax refunds or credits made under this

section during that fiscal year.

Amended by:

Acts 2005, 79th Leg., Ch.

1280, Sec. 8, eff. September 1, 2005.

Sec. 2310.405. LOCAL SALES AND USE TAX REFUNDS. (a) To

encourage the development of areas designated as readjustment

zones, the governing body of a municipality through a program may

refund its local sales and use taxes paid by a qualified business

on:

(1) the purchase, lease, or rental of equipment or machinery for

use in a readjustment zone;

(2) the purchase of material for use in remodeling,

rehabilitating, or constructing a structure in a readjustment

zone;

(3) labor for remodeling, rehabilitating, or constructing a

structure in a readjustment zone; and

(4) electricity and natural gas purchased and consumed in the

normal course of business in the readjustment zone.

(b) To promote the public health, safety, or welfare, the

governing body of a municipality or county through a program may

refund its local sales and use taxes paid by a qualified business

or qualified employee.

(c) The governing body of a municipality or county that is the

governing body of a readjustment zone may provide for the partial

or total refund of its local sales and use taxes paid by a person

making a taxable purchase, lease, or rental for development or

revitalization in the zone.

(d) A person eligible for a refund of local sales and use taxes

under this section shall pay the entire amount of state and local

sales and use taxes at the time the taxes would be due if an

agreement for the refund did not exist.

(e) An agreement to refund local sales and use taxes under this

section must:

(1) be written;

(2) contain an expiration date; and

(3) require that the person eligible for the refund provide to

the municipality or county making the refund the documentation

necessary to support a refund claim.

(f) The municipality or county shall make the refund directly to

the person eligible for the refund in the manner provided by the

agreement.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997.

Sec. 2310.406. REDUCTION OR ELIMINATION OF LOCAL FEES OR TAXES.

(a) To promote the public health, safety, or welfare, the

governing body of a municipality or county through a program may

reduce or eliminate fees or taxes that it imposes on a qualified

business or qualified employee.

(b) This section does not apply to sales and use taxes or

property taxes.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997.

Sec. 2310.407. TAX INCREMENT FINANCING AND ABATEMENT.

Designation of an area as a readjustment zone is also designation

of the area as a reinvestment zone for:

(1) tax increment financing under Chapter 311, Tax Code; and

(2) tax abatement under Chapter 312, Tax Code.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997.

Sec. 2310.408. DEVELOPMENT BONDS. To finance a project in a

readjustment zone, bonds may be issued under:

(1) Chapter 1433; or

(2) the Development Corporation Act (Subtitle C1, Title 12,

Local Government Code).

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.248, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.14, eff. April 1, 2009.

Sec. 2310.409. OTHER LOCAL INCENTIVES. (a) The governing body

of a municipality or county that is the governing body of a

readjustment zone may:

(1) defer compliance in the zone with the subdivision and

development ordinances or rules, other than those relating to

streets and roads or sewer or water services, of the municipality

or county, as appropriate;

(2) give priority to the zone for the receipt of:

(A) community development block grant money;

(B) industrial revenue bonds; or

(C) funds received for job training;

(3) adopt and implement a plan for police protection in the

zone;

(4) amend the zoning ordinances of the municipality or county,

as appropriate, to promote economic development in the zone;

(5) establish permitting preferences for businesses in the zone;

(6) establish simplified, accelerated, or other special permit

procedures for businesses in the zone;

(7) waive development fees for projects in the zone;

(8) create a local readjustment zone fund for funding bonds or

other programs or activities to develop or revitalize the zone;

(9) for qualified businesses in the zone, reduce rates charged

by:

(A) a utility owned by the municipality or county, as

appropriate; or

(B) a cooperative corporation or utility owned by private

investors, subject to the requirements of Subsection (b);

(10) in issuing housing finance bonds, give priority to persons

or projects in the zone;

(11) in providing services, give priority to local economic

development, educational, job training, or transportation

programs that benefit the zone; or

(12) sell real property owned by the municipality or county, as

appropriate, and located in the readjustment zone in accordance

with Section 2310.410.

(b) A reduction in utility rates under Subsection (a)(9)(B) is

subject to the agreement of the affected utility and the approval

of the appropriate regulatory authority under Title 2, Utilities

Code. The rates may be reduced up to but not more than five

percent below the lowest rate allowable for that customer class.

In making its determination under this section, the regulatory

authority shall consider revitalization goals for the

readjustment zone. In setting the rates of the utility the

appropriate regulatory authority shall allow the utility to

recover the amount of the reduction.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.29, eff.

Sept. 1, 1999.

Sec. 2310.410. DISPOSITION OF PUBLIC PROPERTY IN READJUSTMENT

ZONE. (a) After an area is designated as a readjustment zone,

the state, a municipality, or a county that owns a surplus

building (including any structure) or vacant land in the zone may

dispose of the building or land by:

(1) selling the building or land at a public auction;

(2) selling the building or land without notice or bidding as

provided by Subsection (d); or

(3) establishing an urban homestead program described by

Subsection (e).

(b) A municipality or county may sell a surplus building or

vacant land in the readjustment zone at less than fair market

value if the governing body of the municipality or county by

ordinance or order, as appropriate, adopts criteria that specify

the conditions and circumstances under which the sale may occur

and the public purpose to be achieved by the sale. A copy of the

ordinance or order must be filed with the bank not later than the

day on which the sale occurs.

(c) If the surplus building or vacant land is sold at a public

auction, the building or land may be sold to a buyer who is not

the highest bidder if the criteria and public purpose specified

in the ordinance or order adopted under Subsection (b) are

satisfied.

(d) The surplus building or vacant land may be sold without

complying with notice or bidding requirements (including election

or voter approval requirements imposed by other law, if any) if

the criteria and public purpose specified in the ordinance or

order adopted under Subsection (b) are satisfied.

(e) An urban homestead program must provide that:

(1) the state, municipality, or county is to sell to an

individual a residence or part of a residence that it owns for an

amount not to exceed $100;

(2) as a condition of the sale, the individual must agree by

covenant in the deed conveying the residence to live in the

residence for at least seven years and to renovate or remodel the

residence to meet the level of maintenance stated in an agreement

between the individual and the governmental entity; and

(3) after the individual satisfies the seven-year residency and

property improvement requirements of the agreement, the

governmental entity shall assign the residence to the individual.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997. Amended by Acts 1999, 76th Leg., ch. 1055, Sec. 1, eff.

June 18, 1999; Acts 2001, 77th Leg., ch. 894, Sec. 1, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 814, Sec. 3.49, eff. Sept. 1,

2003.

Sec. 2310.411. WAIVER OF PERFORMANCE BOND. A subcontractor is

not required to execute a performance bond under Chapter 2253 if:

(1) the construction, alteration, repair, or other public work

to be performed under the contract is entirely in a readjustment

zone; and

(2) the amount of the contract does not exceed $200,000.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997.

Sec. 2310.412. LIABILITY OF CONTRACTOR OR ARCHITECT. A

contractor or architect who constructs or rehabilitates a

building in a readjustment zone is liable for any structural

defect in the building only for the period ending on the 10th

anniversary of the date on which beneficial occupancy of the

building begins after the construction or rehabilitation,

notwithstanding a statute of limitations to the contrary.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 1, eff. May 19,

1997.

Sec. 2310.413. MONITORING DEFENSE READJUSTMENT PROJECT

COMMITMENTS. (a) The bank may monitor a defense readjustment

project to determine whether and to what extent the project has

followed through on any commitments made by it or on its behalf

under this chapter.

(b) The bank may determine that the defense readjustment project

is not eligible for state tax refunds and credits under Section

2310.404 if the bank finds that:

(1) the project is not willing to cooperate with the bank in

providing the bank with the information the bank needs to make

the determination under Subsection (a); or

(2) the project has substantially failed to follow through on

its commitments made by it or on its behalf under this chapter.

Added by Acts 2001, 77th Leg., ch. 1134, Sec. 1.05, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 3.50, eff.

Sept. 1, 2003.



CHAPTER 2311. ENERGY SECURITY TECHNOLOGIES FOR CRITICAL GOVERNMENTAL FACILITIES

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE G. ECONOMIC DEVELOPMENT PROGRAMS INVOLVING BOTH STATE

AND LOCAL GOVERNMENTS

CHAPTER 2311. ENERGY SECURITY TECHNOLOGIES FOR CRITICAL

GOVERNMENTAL FACILITIES

Chapter 2311, consisting of Secs. 2311.001 to 2311.002, was added

by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 4.

For another Chapter 2311, consisting of Secs. 2311.001 to

2311.002, added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 2.01, see Sec. 2311.001 et seq., post.

Sec. 2311.001. DEFINITIONS. In this chapter:

(1) "Combined heating and power system" means a system that:

(A) is located on the site of a facility;

(B) is the primary source of both electricity and thermal energy

for the facility;

(C) can provide all of the electricity needed to power the

facility's critical emergency operations for at least 14 days;

and

(D) has an overall efficiency of energy use that exceeds 60

percent.

(2) "Critical governmental facility" means a building owned by

the state or a political subdivision of the state that is

expected to:

(A) be continuously occupied;

(B) maintain operations for at least 6,000 hours each year;

(C) have a peak electricity demand exceeding 500 kilowatts; and

(D) serve a critical public health or public safety function

during a natural disaster or other emergency situation that may

result in a widespread power outage, including a:

(i) command and control center;

(ii) shelter;

(iii) prison or jail;

(iv) police or fire station;

(v) communications or data center;

(vi) water or wastewater facility;

(vii) hazardous waste storage facility;

(viii) biological research facility;

(ix) hospital; or

(x) food preparation or food storage facility.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 4, eff. September 1, 2009.

Sec. 2311.002. COMBINED HEATING AND POWER SYSTEMS. When

constructing or extensively renovating a critical governmental

facility or replacing major heating, ventilation, and

air-conditioning equipment for a critical governmental facility,

the entity with charge and control of the facility shall evaluate

whether equipping the facility with a combined heating and power

system would result in expected energy savings that would exceed

the expected costs of purchasing, operating, and maintaining the

system over a 20-year period. The entity may equip the facility

with a combined heating and power system if the expected energy

savings exceed the expected costs.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 4, eff. September 1, 2009.



CHAPTER 2311. ENERGY SECURITY TECHNOLOGIES FOR CRITICAL GOVERNMENTAL FACILITIES

GOVERNMENT CODE

TITLE 10. GENERAL GOVERNMENT

SUBTITLE G. ECONOMIC DEVELOPMENT PROGRAMS INVOLVING BOTH STATE

AND LOCAL GOVERNMENTS

CHAPTER 2311. ENERGY SECURITY TECHNOLOGIES FOR CRITICAL

GOVERNMENTAL FACILITIES

Chapter 2311, consisting of Secs. 2311.001 to 2311.002, was added

by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 4.

For another Chapter 2311, consisting of Secs. 2311.001 to

2311.002, added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 2.01, see Sec. 2311.001 et seq., post.

Sec. 2311.001. DEFINITIONS. In this chapter:

(1) "Combined heating and power system" means a system that:

(A) is located on the site of a facility;

(B) is the primary source of both electricity and thermal energy

for the facility;

(C) can provide all of the electricity needed to power the

facility's critical emergency operations for at least 14 days;

and

(D) has an overall efficiency of energy use that exceeds 60

percent.

(2) "Critical governmental facility" means a building owned by

the state or a political subdivision of the state that is

expected to:

(A) be continuously occupied;

(B) maintain operations for at least 6,000 hours each year;

(C) have a peak electricity demand exceeding 500 kilowatts; and

(D) serve a critical public health or public safety function

during a natural disaster or other emergency situation that may

result in a widespread power outage, including a:

(i) command and control center;

(ii) shelter;

(iii) prison or jail;

(iv) police or fire station;

(v) communications or data center;

(vi) water or wastewater facility;

(vii) hazardous waste storage facility;

(viii) biological research facility;

(ix) hospital; or

(x) food preparation or food storage facility.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 4, eff. September 1, 2009.

Sec. 2311.002. COMBINED HEATING AND POWER SYSTEMS. When

constructing or extensively renovating a critical governmental

facility or replacing major heating, ventilation, and

air-conditioning equipment for a critical governmental facility,

the entity with charge and control of the facility shall evaluate

whether equipping the facility with a combined heating and power

system would result in expected energy savings that would exceed

the expected costs of purchasing, operating, and maintaining the

system over a 20-year period. The entity may equip the facility

with a combined heating and power system if the expected energy

savings exceed the expected costs.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 4, eff. September 1, 2009.






TITLE 11. STATE SYMBOLS AND HONORS; PRESERVATION

CHAPTER 3100. STATE FLAG

GOVERNMENT CODE

TITLE 11. STATE SYMBOLS AND HONORS; PRESERVATION

SUBTITLE A. STATE SYMBOLS AND HONORS

CHAPTER 3100. STATE FLAG

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3100.001. STATE FLAG. The state flag is the 1839 national

flag of the Republic of Texas.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.002. DESCRIPTION: IN GENERAL. (a) The state flag is

a rectangle that:

(1) has a width to length ratio of two to three; and

(2) contains:

(A) one blue vertical stripe that has a width equal to one-third

the length of the flag;

(B) two equal horizontal stripes, the upper stripe white, the

lower stripe red, each having a length equal to two-thirds the

length of the flag; and

(C) one white, regular five-pointed star:

(i) located in the center of the blue stripe;

(ii) oriented so that one point faces upward; and

(iii) sized so that the diameter of a circle passing through the

five points of the star is equal to three-fourths the width of

the blue stripe.

(b) The red and blue of the state flag are:

(1) the same colors used in the United States flag; and

(2) defined as numbers 193 (red) and 281 (dark blue) of the

Pantone Matching System.

(c) The red, white, and blue of the state flag represent,

respectively, bravery, purity, and loyalty.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.003. DESCRIPTION UNDER GOVERNOR'S RULES. In addition

to each requirement prescribed by Section 3100.002, the governor

by executive order published in the Texas Register may prescribe

changes or other rules relating to the description of the state

flag.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.004. STATE FLAG MOUNTED ON FLAGSTAFF. (a) If the

state flag is mounted on a flagstaff:

(1) the flag should be attached at the peak of the staff;

(2) the staff should be at least 2-1/2 times as long as the

flag's hoist; and

(3) if the staff has a finial, the finial should be a star or a

spearhead.

(b) If the state flag is permanently mounted on a flagstaff:

(1) the flag may be decorated with gold fringe; and

(2) the staff may be decorated with gold cord or tassels.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

SUBCHAPTER B. DISPLAY OF STATE FLAG

Sec. 3100.051. DISPLAY: IN GENERAL. The state flag should be

displayed:

(1) on each state or national holiday and on any special

occasion of historical significance; and

(2) daily on or near the main administration building of each

state institution.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.052. DISPLAY OUTDOORS. (a) The state flag should not

normally be displayed outdoors before sunrise or after sunset.

(b) For patriotic effect, the state flag may be displayed

outdoors:

(1) 24 hours a day, if properly illuminated during darkness; or

(2) in the same circumstances that the flag of the United States

may be displayed.

(c) The state flag should not be displayed outdoors during

inclement weather unless the flag is a weatherproof flag.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.053. ORIENTATION ON FLAGPOLE OR FLAGSTAFF. If the

state flag is displayed on a flagpole or flagstaff, the white

stripe should be at the top of the flag, except as a signal of

dire distress in an instance of extreme danger to life or

property.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.054. DISPLAY ON FLAGPOLE OR FLAGSTAFF WITH OTHER FLAG:

IN GENERAL. A flag or pennant, other than the flag of the United

States, displayed with the state flag:

(1) should not be above the state flag; or

(2) if the other flag or pennant is at the same height as the

state flag, should not be, from the perspective of an observer,

to the left of the state flag.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.055. DISPLAY ON FLAGPOLE OR FLAGSTAFF WITH FLAG OF

UNITED STATES. (a) If it is necessary for the state flag and

the flag of the United States to be displayed on the same

flagpole or flagstaff, the United States flag should be above the

state flag.

(b) If the state flag and the flag of the United States are

displayed on flagpoles or flagstaffs at the same location:

(1) the flags should be displayed on flagpoles or flagstaffs of

the same height;

(2) the flags should be of approximately equal size;

(3) the flag of the United States should be, from the

perspective of an observer, to the left of the state flag;

(4) the flag of the United States should be hoisted before the

state flag is hoisted; and

(5) the state flag should be lowered before the flag of the

United States is lowered.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.056. DISPLAY ON FLAGPOLE OR FLAGSTAFF WITH FLAGS OF

MUNICIPALITIES, LOCALITIES, OR ORGANIZATIONS. (a) If the state

flag is displayed on a flagpole or flagstaff with a group of

flags or pennants of municipalities, localities, or organizations

that are displayed on flagpoles or flagstaffs, the state flag

should be at the center and at the highest point of the group.

(b) If the state flag is displayed on the same halyard as a flag

or pennant of a municipality, locality, or organization, the

state flag should be at the peak.

(c) If the state flag and the flag or pennant of a municipality,

locality, or organization are displayed on adjacent flagpoles or

flagstaffs:

(1) the state flag should be hoisted before the flag or pennant

of the municipality, locality, or organization is hoisted; and

(2) the flag or pennant of the municipality, locality, or

organization should be lowered before the state flag is lowered.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.057. DISPLAY ON FLAGPOLE OR FLAGSTAFF WITH FLAGS OF

OTHER STATES, OTHER NATIONS, OR INTERNATIONAL ORGANIZATIONS. (a)

If the state flag is displayed with the flag of another state of

the United States, of a nation other than the United States, or

of an international organization, the state flag:

(1) should be, from the perspective of an observer, to the left

of the other flag on a separate flagpole or flagstaff; and

(2) should not be above the other flag on the same flagpole or

flagstaff or on a taller flagpole or flagstaff than the flagpole

or flagstaff on which the other flag is displayed.

(b) This section does not apply to the United States, including

the armed services, if federal custom or practice requires

another manner of display.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.058. DISPLAY WITH OTHER FLAG ON CROSSED FLAGSTAFFS.

(a) If the state flag is displayed with another flag, other than

the flag of the United States, against a wall on crossed

flagstaffs, the state flag should:

(1) be, from the perspective of an observer, to the left of the

other flag; and

(2) have its flagstaff in front of the flagstaff of the other

flag.

(b) If the state flag and the flag of the United States are

displayed against a wall on crossed flagstaffs, the state flag

should:

(1) be, from the perspective of an observer, to the right of the

flag of the United States; and

(2) have its flagstaff behind the flagstaff of the United States

flag.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.059. HORIZONTAL AND VERTICAL DISPLAY. (a) If the

state flag is displayed horizontally, the white stripe should be

above the red stripe and, from the perspective of an observer, to

the right of the blue stripe.

(b) If the state flag is displayed vertically:

(1) the blue stripe should be above the white and red stripes;

and

(2) the white stripe should be, from the perspective of an

observer, to the left of the red stripe.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.060. DISPLAY FROM OR IN BUILDING. (a) If the state

flag is displayed from a flagstaff that projects horizontally or

at an angle from a building, the top of the flag should be placed

at the peak of the staff unless the flag is at half-staff.

(b) If the state flag is suspended over a sidewalk from a rope

that extends from a building to a pole at the edge of a sidewalk,

the flag should be hoisted from the building so that the white

stripe is nearest the pole.

(c) If the state flag is suspended across a corridor or lobby in

a building that has only one main entrance, the flag should be

suspended vertically so that the white stripe is, from the

perspective of an observer who is entering the building, to the

left of the red stripe. If the building has more than one main

entrance, the state flag should be suspended vertically near the

center of the corridor or lobby. If the entrances are on the east

and west faces of the building, the white stripe should be to the

north. If the entrances are on the north and south faces of the

building, the white stripe should be to the east. If there are

entrances on more than two faces of the building, the white

stripe should be to the east.

(d) If the state flag is displayed in a window, the white stripe

should be above the red stripe and, from the perspective of an

observer who is outside the window, to the right of the blue

stripe.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.061. DISPLAY OVER STREET. If the state flag is

displayed over a street, the flag should be suspended vertically

with the blue stripe above the white and red stripes. If the

street is an east-west street, the white stripe should be to the

north. If the street is a north-south street, the white stripe

should be to the east.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.062. DISPLAY ON SPEAKER'S PLATFORM. (a) If the state

flag is displayed flat on a speaker's platform, the flag should

be displayed above and behind the speaker.

(b) If the state flag and the flag of the United States are

displayed on a speaker's platform, the state flag should be, from

the perspective of an observer, to the right of the United States

flag.

(c) The use of the state flag to drape the front of a platform

is governed by Section 3100.070(c).

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.063. DISPLAY ON CASKET. (a) If the state flag is

used to cover a casket, the flag should be placed so that:

(1) the blue stripe is at the head of the casket; and

(2) the white stripe is over the left shoulder of the casket.

(b) The state flag should not be lowered in the grave or allowed

to touch the ground.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.064. DISPLAY ON FLAGSTAFF ON MOTOR VEHICLE. If the

state flag is displayed on a flagstaff on a motor vehicle, the

staff should be attached firmly to the chassis or clamped to the

right fender. If the flag of the United States and the state flag

are displayed on flagstaffs on a motor vehicle:

(1) the staff of the flag of the United States should be clamped

to the right fender of the vehicle; and

(2) the staff of the state flag should be clamped to the left

fender of the vehicle.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.065. DISPLAY AT HALF-STAFF. (a) If the state flag is

to be displayed at half-staff, the flag should be hoisted to the

peak of the flagpole for an instant and then lowered to the

half-staff position.

(b) Before the state flag is lowered for the day, it should

first be raised to the peak of the flagpole.

(c) On Memorial Day, the state flag should be displayed at

half-staff until noon and at that time raised to the peak of the

flagpole.

(d) The state flag should be displayed at half-staff on Peace

Officers Memorial Day, May 15, unless that date is also Armed

Forces Day.

(e) By order of the governor, the state flag shall be displayed

at half-staff on a person's death as a mark of respect to the

memory of that person.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.066. CARRYING OF STATE FLAG: IN GENERAL. The state

flag should, when practicable, be carried aloft and free, not

flat or horizontally.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.067. CARRYING IN PROCESSION WITH OTHER FLAGS. (a) If

the state flag is carried in a procession with another flag,

other than the flag of the United States, the state flag should

be on the marching right. If there is a line of other flags in

the procession, the state flag should be in front of the center

of that line.

(b) If the flag of the United States is carried in a procession

with the state flag, the flag of the United States should be on

the marching right.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.068. HOISTING AND LOWERING; PASSING IN PARADE OR

REVIEW. (a) The state flag should be hoisted briskly and

lowered ceremoniously.

(b) During the ceremony of hoisting or lowering the state flag

or if the flag is passing in a parade or in review:

(1) each citizen of this state who is present and not in uniform

should:

(A) face the state flag and stand at attention with the person's

right hand over the heart; and

(B) if wearing a head covering that is easy to remove, remove

the head covering with the right hand and hold it at the person's

left shoulder, with the person's hand over the heart;

(2) each person who is present and in uniform should make the

military salute; and

(3) each person who is present but not a citizen of this state

should stand at attention.

(c) The salute to the state flag in a moving column shall be

made at the moment the state flag passes that person.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.069. STATE FLAG AS FEATURE OF UNVEILING CEREMONY. (a)

The state flag should form a distinctive feature of the ceremony

of unveiling a statue or monument.

(b) The state flag should not be used as the covering for the

statue or monument.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.070. LIMITATIONS ON DISPLAY. (a) The state flag

should not:

(1) touch anything beneath it, including the ground or floor;

(2) be dipped to any person or thing, except as a mark of honor

for the United States flag;

(3) trail in water;

(4) have placed on any part of it, or attached to it, any mark,

word, figure, design, picture, or drawing;

(5) be used or stored in a manner in which it can easily be

soiled or damaged;

(6) be used as a receptacle for receiving, holding, carrying, or

delivering anything;

(7) be displayed on a float in a parade, except from a staff or

in the manner provided by Section 3100.059;

(8) be draped over the hood, top, side, or back of any vehicle,

train, boat, or aircraft;

(9) be used as bedding or drapery;

(10) be festooned or drawn back or up in folds, but instead

allowed to fall free; or

(11) be used as a covering for a ceiling.

(b) Advertising should not be fastened to a flagpole, flagstaff,

or halyard on which the state flag is displayed.

(c) Bunting of blue, white, and red, arranged with the blue

above, the white in the middle, and the red below, should be used

instead of the state flag to cover a speaker's desk or to drape

the front of a platform and for decoration in general.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.071. AUTHORITY OF GOVERNOR. By executive order

published in the Texas Register, the governor may:

(1) change or repeal any requirement relating to the display of

the state flag provided by Sections 3100.051-3100.070; or

(2) prescribe additional requirements concerning the display of

the state flag.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.072. LIMITATIONS ON GOVERNMENTAL SUBDIVISION OR

AGENCY. (a) A governmental subdivision or agency may not enact

or enforce a law that prohibits:

(1) the display of:

(A) a municipal flag;

(B) the state flag;

(C) the flag of another state of the United States;

(D) the United States flag; or

(E) the flag of a nation other than the United States; or

(2) any conduct covered by this subchapter.

(b) This section does not prohibit a governmental subdivision or

agency from enacting or enforcing a law to protect the public

health or safety.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.073. FOLDED STATE FLAG. (a) The state flag should be

folded as follows:

(1) fold the flag in half lengthwise with the red stripe facing

upward;

(2) fold the flag in half lengthwise once more, concealing the

red stripe on the inside of the fold;

(3) position the flag with the white star facing downward and

the blue stripe facing upward;

(4) fold the corner with the white stripe to the opposite side

of the flag to form a triangle;

(5) continue folding the corners over in triangles until the

resulting fold produces a blue triangle with a portion of the

white star visible; and

(6) secure all edges into the folds.

(b) A folded state flag should be presented or displayed with

all folded edges secured and with the blue stripe and a portion

of the white star visible.

(c) A folded state flag should be stored or displayed in a

manner that prevents tearing or soiling of the flag.

Added by Acts 2009, 81st Leg., R.S., Ch.

1218, Sec. 2, eff. September 1, 2009.

SUBCHAPTER C. PLEDGE OF ALLEGIANCE TO STATE FLAG

Sec. 3100.101. PLEDGE. The pledge of allegiance to the state

flag is: "Honor the Texas flag; I pledge allegiance to thee,

Texas, one state under God, one and indivisible."

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

650, Sec. 1, eff. June 15, 2007.

Sec. 3100.102. OCCASIONS AT WHICH PLEDGE MAY BE RECITED. The

pledge of allegiance to the state flag may be recited at any:

(1) public or private meeting at which the pledge of allegiance

to the United States flag is recited; and

(2) state historical event or celebration.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.103. ORDER OF RECITATION. The pledge of allegiance to

the flag of the United States should be recited before the pledge

of allegiance to the state flag if both are recited.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.104. RECITING PLEDGE. If the pledge to the state flag

is recited, each person who is present and:

(1) not in uniform should:

(A) face the state flag and stand at attention with the person's

right hand over the heart;

(B) if wearing a head covering that is easy to remove, remove

that head covering with the right hand and hold it at the

person's left shoulder, with the person's hand over the heart;

and

(C) recite the pledge; or

(2) in uniform should remain silent, face the flag, and make the

military salute.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

SUBCHAPTER D. RETIREMENT OF STATE FLAG

Sec. 3100.151. MANNER OF RETIREMENT. (a) If a state flag is no

longer used or useful as an emblem for display, it should be

destroyed, preferably by burning, in a ceremony or another

dignified way that emphasizes its honor as a fitting emblem for

this state.

(b) It is encouraged that retirement of the state flag be a

public ceremony under the direction of uniformed personnel

representing a state or national military service or a patriotic

society, but the state flag may be retired in a private ceremony.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3100.152. CONDUCT OF RETIREMENT CEREMONY. (a) A

retirement ceremony for a state flag should be conducted with the

honor and respect inherent in the traditions of this state.

(b) During a retirement ceremony:

(1) each citizen of this state who is present and not in uniform

should:

(A) stand at attention with the person's right hand over the

heart; and

(B) if wearing a head covering that is easy to remove, remove

the head covering with the person's right hand and hold it at the

person's left shoulder, with the right hand over the heart;

(2) each person who is present and in uniform should make the

military salute at the appropriate time as designated by the

ceremony; and

(3) each person who is present but not a citizen of this state

should stand at attention.

(c) In a retirement ceremony in which the flag is to be burned

or buried, the flag may be retired as a whole or the colors of

the flag may be separated for individual dedication, with the

separation taking place immediately before the retirement and

dedication ceremony.

(d) The official retirement ceremony for the state flag

encouraged for public use is:

I am your Texas flag!

I was born January 25, 1839.

I am one of only two flags of an American state that has also

served as the symbol of an independent nation--The Republic of

Texas.

While you may honor me in retirement, the spirit I represent will

never retire!

I represent the spirit of Texas--Yesterday, Today, and Tomorrow!

I represent the bravery of the Alamo and the Victory at San

Jacinto.

My spirit rode with the Texas Rangers over the Forts Trail of the

Big Country and herded cattle through the Fort Worth stockyards.

I have sailed up Galveston Bay and kept a watchful eye over our

El Paso del Norte.

My colors are in the waters of the Red River and in the

Bluebonnets of the Texas Hill Country.

You'll find my spirit at the Light House of Palo Duro and in the

sands of Padre Island;

I am in the space station at Houston and atop the oil wells of

West Texas.

From the expanse of the Big Bend to the Riverwalk of San

Antone--all of Texas is my home!

I wave over the cotton and grain fields of the High Plains, and I

am deep in the rich soil of the Rio Grande Valley.

I am proudly displayed under the Capitol Dome, and I fly high

above the concrete canyons of downtown Dallas.

You'll find my spirit in the East Texas piney woods and along the

Grandeur of the Rio Grande.

I represent Texas--every Child, Woman, and Man!

The blue field in me stands for the valor of our ancestors in the

battles for our country.

Let us retire the blue--Salute!

My white field stands for the purity in all our Texas hearts! It

represents the honor that each of us should pay to our state each

day.

Let us retire the white--Salute!

The red is for all of the men and women who have died in service

of our state--whether as members of the armed services or as

citizen Samaritans.

Let us retire the red--Salute!

My lone, independent star is recognized worldwide because it

represents ALL of Texas and stands for our unity as one for God,

State, and Country.

Let us retire the lone star--Salute!

Join in the pledge to the Texas flag:

"Honor the Texas flag; I pledge allegiance to thee, Texas, one

and indivisible."

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.



CHAPTER 3101. STATE SYMBOLS

GOVERNMENT CODE

TITLE 11. STATE SYMBOLS AND HONORS; PRESERVATION

SUBTITLE A. STATE SYMBOLS AND HONORS

CHAPTER 3101. STATE SYMBOLS

Sec. 3101.001. STATE SEAL. (a) The state seal is as provided

by Section 19, Article IV, Texas Constitution.

(b) The reverse side of the state seal contains a shield

displaying a depiction of:

(1) the Alamo;

(2) the cannon of the Battle of Gonzales; and

(3) Vince's Bridge.

(c) The shield on the reverse side of the state seal is

encircled by:

(1) live oak and olive branches; and

(2) the unfurled flags of:

(A) the Kingdom of France;

(B) the Kingdom of Spain;

(C) the United Mexican States;

(D) the Republic of Texas;

(E) the Confederate States of America; and

(F) the United States of America.

(d) Above the shield is emblazoned the motto, "REMEMBER THE

ALAMO," and beneath the shield are the words, "TEXAS ONE AND

INDIVISIBLE."

(e) A white five-pointed star hangs over the shield, centered

between the flags.

(f) The secretary of state by rule shall adopt the standard

design for the state seal, including the reverse side of the

seal.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3101.002. STATE ARMS. (a) The state arms are a

five-pointed white star, on an azure background, encircled by

olive and live oak branches.

(b) The secretary of state by rule shall adopt the standard

design for the state arms.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3101.003. USE OF STATE SEAL. A law that requires the use

of the state seal does not require the use of the reverse of the

state seal or the state arms.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3101.004. STATE MOTTO. The state motto is "Friendship."

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3101.005. STATE SONG. The state song, "Texas, Our Texas"

by William J. Marsh and Gladys Yoakum Wright, is as follows:

Texas, our Texas! All hail the mighty State!

Texas, our Texas! So wonderful so great!

Boldest and grandest, Withstanding ev'ry test;

O Empire wide and glorious, You stand supremely blest.

Refrain:

God bless you Texas! And keep you brave and strong,

That you may grow in power and worth,

Thro'out the ages long.

Texas, O Texas! Your freeborn single star,

Sends out its radiance to nations near and far.

Emblem of freedom! It sets our hearts aglow,

With thoughts of San Jacinto and glorious Alamo.

Refrain

Texas, dear Texas! From tyrant grip now free,

Shines forth in splendor your star of destiny!

Mother of heroes! We come your children true,

Proclaiming our allegiance, our faith, our love for you.

Refrain

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3101.006. PERFORMANCE OF STATE SONG. (a) During the

performance of the state song:

(1) when the state flag is displayed:

(A) each citizen of this state who is present and not in uniform

should:

(i) face the flag and stand at attention with the person's right

hand over the heart; and

(ii) if wearing a head covering that is easy to remove, remove

the head covering with the right hand and hold it at the person's

left shoulder, with the person's right hand over the heart;

(B) each person who is present and in uniform should make the

military salute at the first note of the state song and retain

that position until the last note; and

(C) each person who is present but not a citizen of this state

should stand at attention; and

(2) when the state flag is not displayed, each person present

should face toward the music and act in the same manner as the

person would if the state flag were displayed there.

(b) The state song should be performed after the national anthem

if both are performed.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3101.007. STATE BIRD. The state bird is the mockingbird.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3101.008. STATE FLOWER. The state flower is the

bluebonnet.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3101.009. STATE TREE. The state tree is the pecan tree.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3101.010. THRASHING PECANS; PENALTY. (a) A person commits

an offense if the person causes pecans to fall from a pecan tree

by any means, including by thrashing, unless the tree is located

on:

(1) land owned by the person causing the pecans to fall;

(2) privately owned land, and the person causing the pecans to

fall has the written consent of the owner, lessee, or authorized

agent of the owner or lessee;

(3) land owned by the state or a political subdivision of the

state and in the boundaries of a municipality, and the person

causing the pecans to fall has written consent from an officer or

agent of the agency or political subdivision controlling the land

or from the mayor of the municipality; or

(4) land owned by the state or a political subdivision of the

state and outside the boundaries of a municipality, and the

person causing the pecans to fall has written consent from an

officer or agent of the agency or political subdivision

controlling the property or from the county judge of the county.

(b) An offense under this section is a misdemeanor and on

conviction is punishable by:

(1) a fine of not less than $5 or more than $300;

(2) confinement in the county jail for a term not to exceed

three months; or

(3) both a fine and confinement.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3101.011. STATE PLAYS. The following plays are official

state plays of Texas:

(1) The Lone Star presented in Galveston Island State Park;

(2) Texas presented in the Palo Duro Canyon State Park;

(3) Beyond the Sundown presented at the Alabama-Coushatta Indian

Reservation; and

(4) Fandangle presented in Shackelford County.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3101.012. TEJANO MUSIC HALL OF FAME. The Tejano Music Hall

of Fame Museum in Alice is the official Texas Tejano Music Hall

of Fame.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.022(a), eff.

Sept. 1, 2003.



CHAPTER 3102. TEXAS DISTINGUISHED SERVICE MEDAL

GOVERNMENT CODE

TITLE 11. STATE SYMBOLS AND HONORS; PRESERVATION

SUBTITLE A. STATE SYMBOLS AND HONORS

CHAPTER 3102. TEXAS DISTINGUISHED SERVICE MEDAL

Sec. 3102.001. TEXAS DISTINGUISHED SERVICE MEDAL. The Texas

Distinguished Service Medal may be awarded to recognize persons

who reside in this state and who have achieved such conspicuous

success while performing outstanding service to the state and its

citizens as to reflect great credit on themselves, their

professions, and the state.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3102.002. TEXAS DISTINGUISHED SERVICE AWARDS COMMITTEE:

DUTIES. The Texas Distinguished Service Awards Committee shall

consider and approve or reject, by majority vote, recommendations

for the award of the medal.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3102.003. AWARDS COMMITTEE: MEMBERSHIP; TERMS; PRESIDING

OFFICER; REIMBURSEMENT. (a) The committee consists of five

members appointed by the governor with the advice and consent of

the senate.

(b) Committee members serve staggered six-year terms with the

terms of one or two members expiring each odd-numbered year.

(c) The committee shall select one of its members to act as

presiding officer of the committee for a term of one year, or

until a successor is selected and has qualified.

(d) Members of the committee serve without pay but are entitled

to reimbursement for actual and necessary expenses incurred in

the performance of their duties.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001. Amended by Acts 2003, 78th Leg., ch. 1170, Sec. 11.01,

eff. Sept. 1, 2003.

Sec. 3102.004. RECOMMENDATIONS FOR AWARDS. Any person who has

personal knowledge of an achievement or service believed to merit

the award of the medal may submit a letter of recommendation to

the committee. The letter must give an account of that

achievement or service and be accompanied by statements,

affidavits, records, photographs, or other material as may be

required to support and amplify the facts stated.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3102.005. LIMITATION ON AWARDS. (a) Not more than five

persons may receive the medal in a calendar year, except that, in

exceptional circumstances, the governor may award one or more

additional medals if authorized by concurrent resolution of the

legislature.

(b) Not more than 10 awards of the medal may be made for

achievement attained or service provided before May 1, 1969.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3102.006. PRESENTATION. The governor shall present the

medal to each recipient in an appropriate ceremony.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3102.007. DESIGN AND MANUFACTURE. (a) The medal shall:

(1) display the state seal with the words "Distinguished Service

Medal" engraved in a circle; and

(2) be suspended from a bar of red, white, and blue.

(b) The governor shall approve the design and authorize the

casting of the medal in any manner the governor considers proper.

(c) The cost of acquiring the medal shall be paid from funds

appropriated by the legislature to the governor's office.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.



CHAPTER 3103. STATE OF TEXAS ANNIVERSARY REMEMBRANCE DAY MEDAL

GOVERNMENT CODE

TITLE 11. STATE SYMBOLS AND HONORS; PRESERVATION

SUBTITLE A. STATE SYMBOLS AND HONORS

CHAPTER 3103. STATE OF TEXAS ANNIVERSARY REMEMBRANCE DAY MEDAL

Sec. 3103.001. DEFINITIONS. In this chapter:

(1) "Committee" means the State of Texas Anniversary Remembrance

Day Medal Committee.

(2) "Medal" means the State of Texas Anniversary Remembrance Day

Medal.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.023(a), eff.

Sept. 1, 2003.

Sec. 3103.002. CRITERIA FOR AWARDING MEDAL. The medal shall be

awarded to a resident of this state who:

(1) in an exemplary fashion, has displayed a commitment to the

pioneer service principles of duty, honor, faith, and devotion to

country and family; and

(2) through public service, has made outstanding contributions

in pioneering the development, growth, and progress of this

state.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.023(a), eff.

Sept. 1, 2003.

Sec. 3103.003. AWARDS COMMITTEE. (a) The committee consists of

seven members appointed by the governor with the advice and

consent of the senate.

(b) Committee members serve staggered six-year terms, with the

terms of two or three members expiring on January 31 of each

odd-numbered year.

(c) A vacancy on the committee shall be filled for the unexpired

term in the same manner as other appointments to the committee.

(d) The governor shall appoint the presiding officer to serve in

that capacity for one year.

(e) Members of the committee serve without pay.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.023(a), eff.

Sept. 1, 2003.

Sec. 3103.004. RECOMMENDATIONS FOR MEDAL. (a) A person may

submit to the committee a letter recommending for the medal a

person in public service if the person submitting the letter:

(1) has personal knowledge of outstanding contributions the

recommended person has made in pioneering the development,

growth, and progress of this state; and

(2) believes that those contributions merit awarding the medal.

(b) The letter of recommendation:

(1) must describe the outstanding contributions on which the

recommendation is based; and

(2) may include statements, affidavits, records, photographs, or

other material to support and amplify stated facts.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.023(a), eff.

Sept. 1, 2003.

Sec. 3103.005. AWARDING MEDAL. (a) The committee shall review

and may approve the recommendations submitted under Section

3103.004.

(b) The committee may award not more than five medals in a

calendar year, except as provided by Section 3103.006 and except

that, in exceptional circumstances, the legislature by concurrent

resolution may authorize the governor to award one or more

additional medals.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.023(a), eff.

Sept. 1, 2003.

Sec. 3103.006. AWARDING MEDAL FOR PRIOR SERVICE. The committee

may award not more than 10 medals for achievement attained or

service provided before September 1, 2001.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.023(a), eff.

Sept. 1, 2003.

Sec. 3103.007. PRESENTATION OF MEDAL. The governor shall

present the medal to a recipient in an appropriate ceremony.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.023(a), eff.

Sept. 1, 2003.

Sec. 3103.008. DESIGN AND MANUFACTURE. (a) The medal must

display the bust of James Pinckney Henderson with the words

"State of Texas Anniversary Remembrance Day Medal" engraved in a

circle.

(b) The governor shall approve the design and authorize the

casting of the medal in any manner considered appropriate.

(c) The medal shall be suspended from a ribbon of red, white,

and blue and worn around the recipient's neck.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.023(a), eff.

Sept. 1, 2003.

Sec. 3103.009. FUNDING. The STAR Day Foundation shall provide

for funding the medal through pledges, gifts, donations, or

endowments from private sources on the foundation's behalf.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.023(a), eff.

Sept. 1, 2003.



CHAPTER 3104. POET LAUREATE, STATE MUSICIAN, STATE HISTORIAN, AND STATE ARTISTS

GOVERNMENT CODE

TITLE 11. STATE SYMBOLS AND HONORS; PRESERVATION

SUBTITLE A. STATE SYMBOLS AND HONORS

CHAPTER 3104. POET LAUREATE, STATE MUSICIAN, STATE HISTORIAN, AND

STATE ARTISTS

SUBCHAPTER A. POET LAUREATE, STATE MUSICIAN, AND STATE ARTISTS

Sec. 3104.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Commission on the Arts.

(2) "Committee" means the Texas Poet Laureate, State Musician,

and State Artist Committee.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.024(a), eff.

Sept. 1, 2003.

Sec. 3104.002. DESIGNATING POET LAUREATE, STATE MUSICIAN, AND

STATE ARTISTS. (a) The committee shall designate:

(1) a Texas poet laureate;

(2) a Texas state musician;

(3) a Texas state artist for two-dimensional media; and

(4) a Texas state artist for three-dimensional media.

(b) The committee shall choose the poet laureate, state

musician, and state artists from a list of persons submitted by

the commission.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.024(a), eff.

Sept. 1, 2003.

Sec. 3104.003. COMMITTEE. (a) The committee consists of seven

members as follows:

(1) one member appointed by the governor;

(2) three members appointed by the lieutenant governor; and

(3) three members appointed by the speaker of the house of

representatives.

(b) One member appointed by the speaker of the house of

representatives must be the chair of the house committee that has

primary jurisdiction over arts and cultural matters. That member

serves on the committee as an additional duty of the

chairmanship.

(c) A member of the committee who is not a member of the

legislature serves a two-year term that expires on October 1 of

each odd-numbered year.

(d) The committee shall select a presiding officer from among

its members.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.024(a), eff.

Sept. 1, 2003.

Sec. 3104.004. RECOMMENDATIONS FROM COMMISSION. (a) The

commission shall solicit nominations from the arts and cultural

community for the poet laureate, state musician, and state

artists. The commission shall use the commission's Texas Cultural

& Arts Network, the media, public meetings, newsletters, the

Writer's League of Texas, and other appropriate methods to

distribute information about the nomination process.

(b) The commission may receive submissions from poets,

musicians, and artists who have been nominated.

(c) The commission may assemble a group of artists, musicians,

writers, scholars, and other appropriate experts in the fields of

literature, music, and visual arts to:

(1) review the submissions from the nominated poets, musicians,

and artists; and

(2) provide advice and recommendations to the commission on who

should be considered for designation as poet laureate, state

musician, and state artists.

(d) For each category specified under Section 3104.002(a), the

commission shall submit to the committee a list of not more than

10 persons who are worthy of being designated for that category.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.024(a), eff.

Sept. 1, 2003.

Sec. 3104.005. DESIGNATION CEREMONY. The governor and members

of the committee shall honor the persons designated as poet

laureate, state musician, and state artists in a ceremony at the

Capitol.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.024(a), eff.

Sept. 1, 2003.

Sec. 3104.006. DURATION OF DESIGNATION. A person designated as

the poet laureate, the state musician, or a state artist retains

the designation for one year from the date of the designation

ceremony.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.024(a), eff.

Sept. 1, 2003.

Sec. 3104.007. PAY AND EMOLUMENTS PROHIBITED. A person

designated as the poet laureate, the state musician, or a state

artist does not receive any pay or emolument based on that

designation.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 9.024(a), eff.

Sept. 1, 2003.

SUBCHAPTER B. TEXAS STATE HISTORIAN

Sec. 3104.051. STATE HISTORIAN. (a) The state historian shall

be appointed by the governor on the recommendation of the Texas

Historical Commission and the Texas State Historical Association.

If the entities cannot agree on a nominee, each shall submit one

candidate to the governor, who shall make the designation.

(b) In making an appointment under Subsection (a), the governor

may reject one or more of the nominees submitted and request a

new list of different nominees.

(c) The duties of the state historian shall include:

(1) enhancing the knowledge of Texans regarding Texas history

and heritage;

(2) encouraging the teaching of Texas history in public schools;

(3) consulting with the governor, the lieutenant governor, the

speaker of the house of representatives, and the legislature on

matters related to the promotion of Texas history; and

(4) lecturing on matters of Texas history within the state

historian's area of expertise.

(d) The state historian shall not receive compensation or

reimbursement for expenses from the state for serving as state

historian.

(e) The governor, the lieutenant governor, and the speaker of

the house of representatives, or their appointees, shall honor

the person designated as state historian in a ceremony at the

Capitol.

(f) An individual designated as the state historian retains the

designation for two years from the date of the ceremony.

(g) The facilities and resources of the Texas Historical

Commission in Austin shall be made available for the use of the

state historian when needed.

Added by Acts 2005, 79th Leg., Ch.

427, Sec. 3, eff. September 1, 2005.



CHAPTER 3105. TEXAS PEACE OFFICERS' MEMORIAL

GOVERNMENT CODE

TITLE 11. STATE SYMBOLS AND HONORS; PRESERVATION

SUBTITLE A. STATE SYMBOLS AND HONORS

CHAPTER 3105. TEXAS PEACE OFFICERS' MEMORIAL

Sec. 3105.001. PURPOSE OF MEMORIAL. The Texas Peace Officers'

Memorial is a monument erected on the grounds of the Capitol

Complex to recognize and honor the ultimate sacrifice made by law

enforcement and corrections officers in this state who were

killed in the line of duty.

Added by Acts 2003, 78th Leg., ch. 378, Sec. 1, eff. June 18,

2003.

Sec. 3105.002. DEFINITIONS. In this chapter:

(1) "Board" means the State Preservation Board.

(2) "Commission" means the Commission on Law Enforcement Officer

Standards and Education.

(3) "Memorial" means the Texas Peace Officers' Memorial.

Added by Acts 2003, 78th Leg., ch. 378, Sec. 1, eff. June 18,

2003.

Sec. 3105.003. ELIGIBILITY FOR MEMORIAL. A person is eligible

to have the person's name on the memorial if the person was

killed in the line of duty and was:

(1) a law enforcement officer or peace officer for this state or

a political subdivision of this state under Article 2.12, Code of

Criminal Procedure, or other law;

(2) a federal law enforcement officer or special agent

performing duties in this state, including those officers under

Article 2.122, Code of Criminal Procedure; or

(3) a corrections or detention officer or county or municipal

jailer employed or appointed by a municipal, county, or state

penal institution in this state.

Added by Acts 2003, 78th Leg., ch. 378, Sec. 1, eff. June 18,

2003.

Sec. 3105.004. MAINTENANCE OF MEMORIAL. (a) The board is

responsible for the maintenance of the memorial. The board shall:

(1) establish a schedule for the maintenance of the memorial;

and

(2) select persons to maintain the memorial.

(b) The commission shall:

(1) establish and maintain historical and archival records of

the inducted officers and jailers that must be accessible to

family members and independent researchers;

(2) adopt rules and establish procedures for adding names to the

memorial in accordance with Section 3105.003; and

(3) raise money from private or public entities for the

continued maintenance and update of the memorial and transfer all

the money to the board.

(c) The commission may contract with public or private entities

to:

(1) facilitate research;

(2) establish and maintain historical and archival records; and

(3) store records in a place accessible to the public.

(d) An entity that collects funds for the Texas Peace Officers'

Memorial shall send that money to the commission to be deposited

in the Capitol fund account.

Added by Acts 2003, 78th Leg., ch. 378, Sec. 1, eff. June 18,

2003.

Sec. 3105.005. ACCOUNT. (a) Money contributed to the state for

a purpose related to the memorial shall be deposited by the board

in the Capitol fund to the credit of a separate interest-bearing

account established for the memorial.

(b) Notwithstanding other law, income from investments of money

in the account shall be deposited to the credit of the account.

(c) Money in the account may be used only for the purposes

prescribed by this chapter.

Added by Acts 2003, 78th Leg., ch. 378, Sec. 1, eff. June 18,

2003.



CHAPTER 3106. STAR OF TEXAS AWARDS

GOVERNMENT CODE

TITLE 11. STATE SYMBOLS AND HONORS; PRESERVATION

SUBTITLE A. STATE SYMBOLS AND HONORS

CHAPTER 3106. STAR OF TEXAS AWARDS

Sec. 3106.001. DEFINITIONS. In this chapter:

(1) "Emergency medical first responder" means an employee or

volunteer of the state, a political subdivision, or an emergency

medical services provider who provides urgent on-site medical

care to the sick or injured.

(2) "Firefighter" includes a volunteer firefighter.

(3) "Peace officer" means a peace officer commissioned by the

state or a political subdivision of the state under Article 2.12,

Code of Criminal Procedure, or other law.

Added by Acts 2003, 78th Leg., ch. 614, Sec. 2, eff. June 20,

2003.

Renumbered from Government Code, Section 3105.001 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(43), eff. September 1, 2005.

Sec. 3106.002. PEACE OFFICERS' STAR OF TEXAS AWARD. (a) The

Peace Officers' Star of Texas Award shall be awarded to each

peace officer who is seriously injured in the line of duty and

the surviving next of kin of each peace officer who is killed or

sustains a fatal injury in the line of duty.

(a) The Peace Officers' Star of Texas Award shall be awarded to:

(1) each peace officer who is seriously injured in the line of

duty;

(2) the surviving next of kin of each peace officer who is

killed or sustains a fatal injury in the line of duty;

(3) each federal law enforcement officer or special agent who is

seriously injured while performing duties in this state to assist

a state or local law enforcement agency; and

(4) the surviving next of kin of each federal law enforcement

officer or special agent who is killed or sustains a fatal injury

while performing duties in this state to assist a state or local

law enforcement agency.

(b) The Peace Officers' Star of Texas Award Advisory Committee

shall advise the governor on the issuance, design, and

presentation of the Peace Officers' Star of Texas Award.

(c) The committee consists of three current or retired peace

officers appointed by the governor who have each served with

distinction during a lengthy career as a peace officer.

Added by Acts 2003, 78th Leg., ch. 614, Sec. 2, eff. June 20,

2003.

Renumbered from Government Code, Section 3105.002 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(43), eff. September 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

990, Sec. 1, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

109, Sec. 1, eff. May 17, 2007.

Sec. 3106.003. FIREFIGHTERS' STAR OF TEXAS AWARD. (a) The

Firefighters' Star of Texas Award shall be awarded to each

firefighter who is seriously injured in the line of duty and the

surviving next of kin of each firefighter who is killed or

sustains a fatal injury in the line of duty.

(b) The Firefighters' Star of Texas Award Advisory Committee

shall advise the governor on the issuance, design, and

presentation of the Firefighters' Star of Texas Award.

(c) The committee consists of three current or retired

firefighters appointed by the governor who have each served with

distinction during a lengthy career as a firefighter.

Added by Acts 2003, 78th Leg., ch. 614, Sec. 2, eff. June 20,

2003.

Renumbered from Government Code, Section 3105.003 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(43), eff. September 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

990, Sec. 2, eff. June 18, 2005.

Sec. 3106.004. EMERGENCY MEDICAL FIRST RESPONDERS' STAR OF TEXAS

AWARD. (a) The Emergency Medical First Responders' Star of

Texas Award shall be awarded to each emergency medical first

responder who is seriously injured in the line of duty and the

surviving next of kin of each emergency medical first responder

who is killed or sustains a fatal injury in the line of duty.

(b) The Emergency Medical First Responders' Star of Texas Award

Advisory Committee shall advise the governor on the issuance,

design, and presentation of the Emergency Medical First

Responders' Star of Texas Award.

(c) The committee consists of three current or retired emergency

medical first responders appointed by the governor who have each

served with distinction during a lengthy career as an emergency

medical first responder.

Added by Acts 2003, 78th Leg., ch. 614, Sec. 2, eff. June 20,

2003.

Renumbered from Government Code, Section 3105.004 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(43), eff. September 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

990, Sec. 3, eff. June 18, 2005.

Sec. 3106.005. GENERAL MATTERS AFFECTING ADVISORY COMMITTEE.

(a) Each member of an advisory committee created under this

chapter serves at the will of the governor.

(b) The governor shall designate the presiding officer of each

advisory committee.

(c) Each advisory committee shall meet once annually at the call

of the governor or the presiding officer of the committee not

later than three weeks before September 11, and at a location

deemed appropriate by the governor or the governor's

representative.

(d) A member of an advisory committee may not receive

compensation for service on the committee or reimbursement for

travel expenses incurred while conducting the business of the

committee.

(e) An advisory committee is not subject to Chapter 2110.

Added by Acts 2003, 78th Leg., ch. 614, Sec. 2, eff. June 20,

2003.

Renumbered from Government Code, Section 3105.005 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(43), eff. September 1, 2005.

Sec. 3106.006. PRESENTATION; AWARD. (a) The governor or the

governor's representative shall present in the name of the state

a star of Texas award under this chapter to the appropriate

recipient or surviving next of kin during a public ceremony held

on, or as near as practicable to, September 11 of each year.

(b) At a minimum, the award shall consist of a medal, a

certificate, and a ribbon suitable for wearing on a uniform.

Added by Acts 2003, 78th Leg., ch. 614, Sec. 2, eff. June 20,

2003.

Renumbered from Government Code, Section 3105.006 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(43), eff. September 1, 2005.

Sec. 3106.007. RECOMMENDATION FOR AWARD. Any person who has

personal knowledge that a peace officer, firefighter, or

emergency medical first responder has been killed or seriously

injured in the line of duty, or that a federal law enforcement

officer or special agent has been killed or seriously injured

while performing duties in this state to assist a state or local

law enforcement agency, may submit that information in writing to

a committee under this chapter.

Added by Acts 2003, 78th Leg., ch. 614, Sec. 2, eff. June 20,

2003.

Renumbered from Government Code, Section 3105.007 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(43), eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

109, Sec. 2, eff. May 17, 2007.



CHAPTER 3151. PRESERVATION OF VIEW OF STATE CAPITOL

GOVERNMENT CODE

TITLE 11. STATE SYMBOLS AND HONORS; PRESERVATION

SUBTITLE B. PRESERVATION

CHAPTER 3151. PRESERVATION OF VIEW OF STATE CAPITOL

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3151.001. DEFINITIONS. In this chapter:

(1) "Center of the Capitol dome" means the point at 653 feet

above sea level at Texas Plane Coordinate X-2818555.07,

Y-230595.65.

(2) "Texas Plane Coordinate" means the central zone of the Texas

State Coordinate Systems as defined by the U.S. Coast and

Geodetic Survey, dated 1945 and revised in March 1978.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3151.002. DEFINITION OF CAPITOL VIEW CORRIDOR. In this

chapter, "Capitol view corridor" means:

(1) the South Mall of The University of Texas Corridor, which

encompasses all of the area between two lines:

(A) one of which begins at an elevation of 594 feet above sea

level at Texas Plane Coordinate X-2818794.86, Y-234376.98, and

extends along a bearing of S 2 7 0.0 W for a distance of 3790.248

feet to a point 100 feet from the center of the Capitol dome,

this point being located at Texas Plane Coordinate X-2818654.87,

Y-230589.32; and

(B) the second of which begins at an elevation of 594 feet above

sea level at Texas Plane Coordinate X-2818628.71, Y-234341.64,

and extends along a bearing of S 2 39 17.7 W for a distance of

3748.053 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818455.09, Y-230597.61.

(2) the Waterloo Park Corridor, which encompasses all of the

area between two lines:

(A) one of which begins at an elevation of 496 feet above sea

level at Texas Plane Coordinate X-2820189.70, Y-230799.91, and

extends along a bearing of S 86 21 3.1 W for a distance of

1650.373 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818542.67, Y-230694.87; and

(B) the second of which begins at an elevation of 480 feet above

sea level at Texas Plane Coordinate X-2820300.13, Y-229756.25,

and extends along a bearing of N 67 16 4.1 W for a distance of

1939.019 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818511.73, Y-230505.53.

(3) the Wooldridge Park Corridor, which encompasses all of the

area between two lines:

(A) one of which begins at an elevation of 515 feet above sea

level at Texas Plane Coordinate X-2816727.54, Y-229659.96, and

extends along a bearing of N 60 5 58.0 E for a distance of

2055.569 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818509.50, Y-230684.66; and

(B) the second of which begins at an elevation of 536 feet above

sea level at Texas Plane Coordinate X-2816925.57, Y-229291.91,

and extends along a bearing of N 54 4 50.4 E for a distance of

2089.263 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818617.55, Y-230517.56.

(4) the French Legation Corridor, which encompasses all of the

area between two lines:

(A) one of which begins at an elevation of 539 feet above sea

level at Texas Plane Coordinate X-2821177.01, Y-227894.81, and

extends along a bearing of N 42 37 44.3 W for a distance of

3765.605 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818626.83, Y-230665.30; and

(B) the second of which begins at an elevation of 539 feet above

sea level at Texas Plane Coordinate X-2821144.99, Y-227833.18,

and extends along a bearing of N 44 39 68.5 W for a distance of

3787.992 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818482.12, Y-230527.25.

(5) the Lamar Bridge Corridor, which encompasses all of the area

between two lines:

(A) one of which begins at an elevation of 460 feet above sea

level at Texas Plane Coordinate X-2813589.52, Y-227457.92, and

extends along a bearing of N 56 44 9.5 E for a distance of

5874.699 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818596.90, Y-230686.48; and

(B) the second of which begins at an elevation of 460 feet above

sea level at Texas Plane Coordinate X-2813419.55, Y-226934.03,

and extends along a bearing of N 55 25 10.4 E for a distance of

6308.017 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818613.13, Y-230514.22.

(6) the South Congress at East Live Oak Corridor, which

encompasses all of the area between two lines:

(A) one of which begins at an elevation of 574 feet above sea

level at Texas Plane Coordinate X-2814945.42, Y-218622.48, and

extends along a bearing of N 16 19 7.6 E for a distance of

12505.861 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818459.33, Y-230624.51; and

(B) the second of which begins at an elevation of 574 feet above

sea level at Texas Plane Coordinate X-2815051.19, Y-218649.13,

and extends along a bearing of N 16 48 23.4 E for a distance of

12450.162 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818651.03, Y-230567.50.

(7) the Mopac Bridge Corridor, which encompasses all of the area

between two lines:

(A) one of which begins at an elevation of 498 feet above sea

level at Texas Plane Coordinate X-2808292.26, Y-229412.05, and

extends along a bearing of N 83 58 33.0 E for a distance of

10331.327 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818566.53, Y-230496.30; and

(B) the second of which begins at an elevation of 485 feet above

sea level at Texas Plane Coordinate X-2808930.31, Y-230333.64,

and extends along a bearing of N 87 50 44.3 E for a distance of

9628.852 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818552.35, Y-230695.61.

(8) the South Lamar at La Casa Drive Corridor, which encompasses

all of the area between two lines:

(A) one of which begins at an elevation of 656 feet above sea

level at Texas Plane Coordinate X-2806422.18, Y-219725.23, and

extends along a bearing of N 47 47 22.8 E for a distance of

16290.678 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818488.35, Y-230670.13; and

(B) the second of which begins at an elevation of 656 feet above

sea level at Texas Plane Coordinate X-2806443.28, Y-219708.55,

and extends along a bearing of N 48 24 0.0 E for a distance of

16286.017 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818621.93, Y-230521.28.

(9) the Barton Creek Pedestrian Bridge Corridor, which

encompasses all of the area between two lines:

(A) one of which begins at an elevation of 445 feet above sea

level at Texas Plane Coordinate X-2811033.87, Y-227139.69, and

extends along a bearing of N 64 37 45.5 E for a distance of

8277.813 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818513.32, Y-230686.51; and

(B) the second of which begins at an elevation of 460 feet above

sea level at Texas Plane Coordinate X-2812177.38, Y-227545.58,

and extends along a bearing of N 65 15 5.2 E for a distance of

7070.209 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818598.22, Y-230505.43.

(10) the Pleasant Valley Road at Lakeshore Drive Corridor, which

encompasses all of the area between two lines:

(A) one of which begins at an elevation of 450 feet above sea

level at Texas Plane Coordinate X-2826332.31, Y-219396.73, and

extends along a bearing of N 34 21 30.0 W for a distance of

13634.929 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818637.21, Y-230652.69; and

(B) the second of which begins at an elevation of 450 feet above

sea level at Texas Plane Coordinate X-2826129.04, Y-218986.86,

and extends along a bearing of N 33 32 6.6 W for a distance of

13861.422 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818471.32, Y-230541.00.

(11) the East Eleventh Street Threshold Corridor, which

encompasses all of the area between two lines:

(A) one of which begins at an elevation of 517 feet above sea

level at Texas Plane Coordinate X-2821382.21, Y-228956.12, and

extends along a bearing of N 61 38 31.4 W for a distance of

3269.672 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818504.91, Y-230509.14; and

(B) the second of which begins at an elevation of 517 feet above

sea level at Texas Plane Coordinate X-2821418.78, Y-228980.65,

and extends along a bearing of N 58 60 12.7 W for a distance of

3289.227 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818604.20, Y-230682.75.

(12) the North-Bound Lanes of Interstate Highway 35 Between the

Municipal Police and Courts Building and West Tenth Street

Corridor, which encompasses all of the area between two lines:

(A) one of which begins at an elevation of 501 feet above sea

level at Texas Plane Coordinate X-2820624.99, Y-227858.68, and

extends along a bearing of N 38 46 6.5 W for a distance of

3433.34 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818475.11, Y-230535.59; and

(B) the second of which begins at an elevation of 491 feet above

sea level at Texas Plane Coordinate X-2820883.74, Y-228742.33,

and extends along a bearing of N 49 33 37.2 W for a distance of

2977.840 feet to a point 100 feet from the center of the Capitol

dome, this point begin located at Texas Plane Coordinate

X-2818617.34, Y-230673.89.

(13) the South-Bound Lanes of the Upper Deck of Interstate

Highway 35 Between Concordia College and the Martin Luther King

Boulevard Overpass Corridor, which encompasses all of the area

between two lines:

(A) one of which begins at an elevation of 648 feet above sea

level at Texas Plane Coordinate X-2822432.77, Y-233117.96, and

extends along a bearing of S 55 43 8.2 W for a distance of

4627.079 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818609.48, Y-230511.74; and

(B) the second of which begins at an elevation of 618 feet above

sea level at Texas Plane Coordinate X-2823639.09, Y-235471.26,

and extends along a bearing of S 47 0 43.0 W for a distance of

7045.415 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818485.40, Y-230667.38.

(14) the North-Bound Lanes of Interstate Highway 35 Between

Waller Creek Plaza and the Municipal Police and Court Building

Corridor, which encompasses all of the area between two lines:

(A) one of which begins at an elevation of 498 feet above sea

level at Texas Plane Coordinate X-2820389.72, Y-226977.21, and

extends along a bearing of N 28 17 53.1 W for a distance of

4058.419 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818465.79, Y-230550.62; and

(B) the second of which begins at an elevation of 498 feet above

sea level at Texas Plane Coordinate X-2820450.80, Y-227277.98,

and extends along a bearing of N 28 14 42.1 W for a distance of

3823.132 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818641.53, Y-230645.90.

(15) the North-Bound Lanes of Interstate Highway 35 Between

Third Street and the Waller Creek Plaza Corridor, which

encompasses all of the area between two lines:

(A) one of which begins at an elevation of 482 feet above sea

level at Texas Plane Coordinate X-2820010.77, Y-225710.94, and

extends along a bearing of N 17 43 6.5 W for a distance of

5098.378 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818459.13, Y-230567.46; and

(B) the second of which begins at an elevation of 495 feet above

sea level at Texas Plane Coordinate X-2820205.46, Y-226432.65,

and extends along a bearing of N 20 20 46.9 W for a distance of

4479.853 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818647.84, Y-230632.99.

(16) the East Seventh Street Bridge Over the Texas-New Orleans

Railroad Corridor, which encompasses all of the area between two

lines:

(A) one of which begins at an elevation of 476 feet above sea

level at Texas Plane Coordinate X-2829646.58, Y-224957.77, and

extends along a bearing of N 62 35 42.1 W for a distance of

12442.553 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818600.39, Y-230684.79; and

(B) the second of which begins at an elevation of 476 feet above

sea level at Texas Plane Coordinate X-2829633.60, Y-224932.05,

and extends along a bearing of N 63 23 0.0 W for a distance of

12442.674 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818509.56, Y-230506.61.

(17) the Longhorn Shores Corridor, which encompasses all of the

area between two lines:

(A) one of which begins at an elevation of 435 feet above sea

level at Texas Plane Coordinate X-2823252.67, Y-220131.43, and

extends along a bearing of N 23 40 36.4 W for a distance of

11470.713 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818646.30, Y-230636.60; and

(B) the second of which begins at an elevation of 435 feet above

sea level at Texas Plane Coordinate X-2822788.44, Y-220147.97,

and extends along a bearing of N 22 33 57.2 W for a distance of

11273.211 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818462.39, Y-230558.09.

(18) the Zilker Clubhouse Corridor, which encompasses all of the

area between two lines:

(A) one of which begins at an elevation of 561 feet above sea

level at Texas Plane Coordinate X-2807259.05, Y-230056.68, and

extends along a bearing of N 86 45 42.0 E for a distance of

11309.321 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818550.31, Y-230695.53; and

(B) the second of which begins at an elevation of 561 feet above

sea level at Texas Plane Coordinate X-2807248.18, Y-229969.74,

and extends along a bearing of N 87 20 15.0 E for a distance of

11324.650 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818560.60, Y-230495.80.

(19) the Red Bud Trail Corridor, which encompasses all of the

area between two lines:

(A) one of which begins at an elevation of 684 feet above sea

level at Texas Plane Coordinate X-2801662.96, Y-236155.75, and

extends along a bearing of S 72 6 10.9 E for a distance of

17783.936 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818586.34, Y-230690.63; and

(B) the second of which begins at an elevation of 684 feet above

sea level at Texas Plane Coordinate X-2801887.25, Y-236038.78,

and extends along a bearing of S 71 35 16.8 E for a distance of

17534.371 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818524.03, Y-230500.59.

(20) the Enfield Road Corridor, which encompasses all of the

area between two lines:

(A) one of which begins at an elevation of 534 feet above sea

level at Texas Plane Coordinate X-2814317.00, Y-232540.28, and

extends along a bearing of S 64 7 24.8 E for a distance of

4664.000 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818513.37, Y-230504.76; and

(B) the second of which begins at an elevation of 534 feet above

sea level at Texas Plane Coordinate X-2814166.24, Y-232616.36,

and extends along a bearing of S 66 27 47.8 E for a distance of

4832.718 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818596.90, Y-230686.48.

(21) the Capital of Texas Highway Corridor, which encompasses

all of the area between two lines:

(A) one of which begins at an elevation of 850 feet above sea

level at Texas Plane Coordinate X-2793153.22, Y-246055.75, and

extends along a bearing of S 58 62 1.6 E for a distance of

29736.832 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818607.06, Y-230681.07; and

(B) the second of which begins at an elevation of 850 feet above

sea level at Texas Plane Coordinate X-2792663.44, Y-245928.13,

and extends along a bearing of S 59 10 35.3 E for a distance of

30091.057 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818504.12, Y-230509.60.

(22) the 38th Street at Red River Corridor, which encompasses

all of the area between two lines:

(A) one of which begins at an elevation of 609 feet above sea

level at Texas Plane Coordinate X-2823695.84, Y-238333.37, and

extends along a bearing of S 34 12 57.2 W for a distance of

9290.302 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818471.78, Y-230650.98; and

(B) the second of which begins at an elevation of 609 feet above

sea level at Texas Plane Coordinate X-2823785.05, Y-238418.94,

and extends along a bearing of S 33 9 15.9 W for a distance of

9410.983 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818638.21, Y-230540.07.

(23) the Robert Mueller Airport Corridor, which encompasses all

of the area between two lines:

(A) one of which begins at an elevation of 603 feet above sea

level at Texas Plane Coordinate X-2831475.74, Y-237087.29, and

extends along a bearing of S 62 55 39.9 W for a distance of

14460.117 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818599.97, Y-230506.29; and

(B) the second of which begins at an elevation of 603 feet above

sea level at Texas Plane Coordinate X-2831203.80, Y-237067.65,

and extends along a bearing of S 63 18 20.5 W for a distance of

14208.702 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818509.52, Y-230684.67.

(24) the Martin Luther King Boulevard at IH-35 Corridor, which

encompasses all of the area between two lines:

(A) one of which begins at an elevation of 570 feet above sea

level at Texas Plane Coordinate X-2821823.12, Y-232059.98, and

extends along a bearing of S 64 15 51.7 W for a distance of

3582.510 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818595.97, Y-230504.39; and

(B) the second of which begins at an elevation of 570 feet above

sea level at Texas Plane Coordinate X-2821665.89, Y-232039.68,

and extends along a bearing of S 66 46 10.3 W for a distance of

3431.091 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818512.97, Y-230686.35.

(25) the Oakwood Cemetery Corridor, which encompasses all of the

area between two lines:

(A) one of which begins at an elevation of 662 feet above sea

level at Texas Plane Coordinate X-2823518.05, Y-231483.66, and

extends along a bearing of S 78 43 9.6 W for a distance of

5042.788 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818572.69, Y-230497.21; and

(B) the second of which begins at an elevation of 662 feet above

sea level at Texas Plane Coordinate X-2823496.42, Y-231576.82,

and extends along a bearing of S 79 54 22.8 W for a distance of

5038.813 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818535.60, Y-230693.73.

(26) the East 12th Street at IH-35 Corridor, which encompasses

all of the area between two lines:

(A) one of which begins at an elevation of 525 feet above sea

level at Texas Plane Coordinate X-2821503.64, Y-229689.85, and

extends along a bearing of N 74 46 47.6 W for a distance of

3086.184 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818525.71, Y-230500.05; and

(B) the second of which begins at an elevation of 523 feet above

sea level at Texas Plane Coordinate X-2821304.47, Y-229769.21,

and extends along a bearing of N 71 16 29.8 W for a distance of

2872.654 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818583.86, Y-230691.41.

(27) the Lyndon Baines Johnson Library Corridor, which

encompasses all of the area between two lines:

(A) one of which begins at an elevation of 596 feet above sea

level at Texas Plane Coordinate X-2821830.47, Y-234589.86, and

extends along a bearing of S 40 20 57.3 W for a distance of

5162.945 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818477.75, Y-230659.06; and

(B) the second of which begins at an elevation of 596 feet above

sea level at Texas Plane Coordinate X-2821938.69, Y-233990.42,

and extends along a bearing of S 43 38 37.1 W for a distance of

4790.234 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818625.90, Y-230525.05.

(28) the North Congress Avenue at Martin Luther King Boulevard

Corridor, which encompasses all of the area between two lines:

(A) one of which begins at an elevation of 531 feet above sea

level at Texas Plane Coordinate X-2819238.03, Y-232793.53, and

extends along a bearing of N 14 46 25.5 E for a distance of

2303.720 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818650.57, Y-230565.97; and

(B) the second of which begins at an elevation of 531 feet above

sea level at Texas Plane Coordinate X-2819171.57, Y-232814.96,

and extends along a bearing of N 16 0 38.0 E for a distance of

2305.521 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818458.72, Y-230622.41.

(29) the field level of the Memorial Stadium Practice Center

Corridor, which encompasses all of the area between two lines:

(A) one of which begins at an elevation of 550 feet above sea

level at Texas Plane Coordinate X-2820995.40, Y-233291.51, and

extends along a bearing of N 40 34 35.4 E for a distance of

3637.696 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818629.21, Y-230528.54; and

(B) the second of which begins at an elevation of 550 feet above

sea level at Texas Plane Coordinate X-2820805.43, Y-233307.74,

and extends along a bearing of N 41 18 34.5 E for a distance of

3525.556 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818478.12, Y-230659.50.

(30) the entrance terrace to the University of Texas Swim Center

Corridor, which encompasses all of the area between two lines:

(A) one of which begins at an elevation of 540 feet above sea

level at Texas Plane Coordinate X-2821029.40, Y-232523.71, and

extends along a bearing of N 50 14 50.5 E for a distance of

3138.424 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818616.54, Y-230516.77; and

(B) the second of which begins at an elevation of 540 feet above

sea level at Texas Plane Coordinate X-2820873.01, Y-232433.33,

and extends along a bearing of N 53 31 42.3 E for a distance of

2959.714 feet to a point 100 feet from the center of the Capitol

dome, this point being located at Texas Plane Coordinate

X-2818492.95, Y-230674.01.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3151.003. APPLICABILITY. This chapter does not apply to:

(1) the construction, renovation, or equipment of the Darrell K

Royal-Texas Memorial Stadium or to improvements related to the

stadium, except that the height of the stadium or a related

improvement may not exceed 666 feet above sea level;

(2) the construction, redevelopment, or improvement of 11th

Street pursuant to the East 11th and 12th Streets Redevelopment

Program, except that the height of an improvement may not exceed

600 feet above sea level; or

(3) the construction, redevelopment, or improvement of Robert

Mueller Municipal Airport under a redevelopment and reuse plan

for the airport adopted by the City of Austin.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001. Amended by Acts 2003, 78th Leg., ch. 556, Sec. 1, eff.

June 20, 2003.

SUBCHAPTER B. PROHIBITED ACTIVITIES; CONFLICTING REQUIREMENTS

Sec. 3151.051. PROHIBITED CONSTRUCTION. A person may not begin,

in a Capitol view corridor, construction of a structure that

would exceed the maximum permissible height computed in

accordance with the following formula:

h = (((653' - eVP) x (b'))/b) - (eS - eVP)

where:

h is the maximum permissible height of the structure;

b is the distance between the selected view point and the center

of the Capitol dome;

b' is the distance between the view point and the structure;

eS is the elevation of the structure; and

eVP is the elevation of the view point.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3151.052. TRANSFERABLE CONSTRUCTION RIGHTS PROHIBITED. The

governing body of a municipality affected by this chapter may not

grant transferable construction rights to mitigate the impact of

this chapter in a Capitol view corridor.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

Sec. 3151.053. CONFLICT WITH LOCAL REQUIREMENTS. If a

requirement of this chapter conflicts with a requirement enacted

by a municipality, the stricter requirement prevails.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.

SUBCHAPTER C. ENFORCEMENT

Sec. 3151.101. INJUNCTION. (a) A person may file an action to

enjoin a violation or threatened violation of Section 3151.051.

(b) The court may grant appropriate relief.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 7.001, eff. Sept.

1, 2001.









HEALTH AND SAFETY CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

HEALTH AND SAFETY CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

Sec. 1.001. PURPOSE OF CODE. (a) This code is enacted as a

part of the state's continuing statutory revision program, begun

by the Texas Legislative Council in 1963 as directed by the

legislature in the law codified as Chapter 323, Government Code.

The program contemplates a topic-by-topic revision of the state's

general and permanent statute law without substantive change.

(b) Consistent with the objectives of the statutory revision

program, the purpose of this code is to make the law encompassed

by this code more accessible and understandable, by:

(1) rearranging the statutes into a more logical order;

(2) employing a format and numbering system designed to

facilitate citation of the law and to accommodate future

expansion of the law;

(3) eliminating repealed, duplicative, unconstitutional,

expired, executed, and other ineffective provisions; and

(4) restating the law in modern American English to the greatest

extent possible.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 1.002. CONSTRUCTION OF CODE. Chapter 311, Government Code

(Code Construction Act), applies to the construction of each

provision in this code except as otherwise expressly provided by

this code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 1.003. INTERNAL REFERENCES. In this code:

(1) a reference to a title, chapter, or section without further

identification is a reference to a title, chapter, or section of

this code; and

(2) a reference to a subtitle, subchapter, subsection,

subdivision, paragraph, or other numbered or lettered unit

without further identification is a reference to a unit of the

next larger unit of this code in which the reference appears.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 1.004. REFERENCE IN LAW TO STATUTE REVISED BY CODE. A

reference in a law to a statute or a part of a statute revised by

this code is considered to be a reference to the part of this

code that revises that statute or part of the statute.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 1.005. DEFINITION. In this code, "licensed practitioner"

includes a sex offender treatment provider who is licensed under

Chapter 110, Occupations Code.

Added by Acts 2005, 79th Leg., Ch.

1089, Sec. 1, eff. September 1, 2005.






TITLE 2. HEALTH

CHAPTER 11. ORGANIZATION OF TEXAS DEPARTMENT OF HEALTH

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE A. TEXAS DEPARTMENT OF HEALTH

CHAPTER 11. ORGANIZATION OF TEXAS DEPARTMENT OF HEALTH

Sec. 11.001. DEFINITIONS. In this title:

(1) "Board" means the Texas Board of Health.

(2) "Commissioner" means the commissioner of public health.

(3) "Department" means the Texas Department of Health.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 747, Sec. 15, eff. Sept. 1,

1993.

Sec. 11.002. PURPOSE OF BOARD AND DEPARTMENT. The Texas Board

of Health and the Texas Department of Health are established to

better protect and promote the health of the people of this

state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 11.003. SUNSET PROVISION. The Texas Board of Health and

the Texas Department of Health are subject to Chapter 325,

Government Code (Texas Sunset Act). Unless continued in existence

as provided by that chapter, the board and the department are

abolished and this chapter expires September 1, 2011.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 4.15,

eff. Nov. 12, 1991; Acts 1999, 76th Leg., ch. 1411, Sec. 1.02,

eff. Sept. 1, 1999.

Sec. 11.004. COMPOSITION AND RESPONSIBILITY OF DEPARTMENT. (a)

The department is composed of the board, the commissioner, an

administrative staff, the Texas Center for Infectious Disease,

the Rio Grande State Center, and other officers and employees

necessary to perform efficiently its powers and duties.

(b) The department is the state agency with primary

responsibility for providing health services, including:

(1) disease prevention;

(2) health promotion;

(3) indigent health care;

(4) certain acute care services;

(5) health care facility regulation, excluding long-term care

facilities;

(6) licensing of certain health professions; and

(7) other health-related services as provided by law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 747, Sec. 15, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 107, Sec. 1, eff. Sept. 1, 1995;

Acts 2001, 77th Leg., ch. 263, Sec. 1, eff. May 22, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

650, Sec. 1, eff. June 19, 2009.

Sec. 11.0045. COMPREHENSIVE STRATEGIC AND OPERATIONAL PLAN. (a)

The board shall develop, publish, and to the extent allowed by

law implement a comprehensive strategic and operational plan.

(b) The board shall publish the plan not later than September 1

of each even-numbered year. The board shall at a minimum:

(1) make the plan available on its generally accessible Internet

site;

(2) make printed copies of the plan available on request to

members of the public; and

(3) send printed copies of the plan to the governor, the

lieutenant governor, the speaker of the house of representatives,

the Legislative Budget Board, and the committees of the senate

and the house of representatives that have oversight

responsibilities regarding the board and the department.

(c) The plan at a minimum must include:

(1) a statement of the aim and purpose of each of the

department's missions, including:

(A) the prevention of disease;

(B) the promotion of health;

(C) indigent health care;

(D) the protection of parents' fundamental right to direct the

health care and general upbringing of their children;

(E) acute care services for which the department is responsible;

(F) health care facility regulation for which the department is

responsible;

(G) the licensing of health professions for which the department

is responsible; and

(H) all other health-related services for which the department

is responsible under law;

(2) an analysis regarding how each of the department's missions

relate to other department missions;

(3) a detailed analysis of how to integrate or continue to

integrate department programs with other department programs,

including the integration of information gathering and

information management within and across programs, for the

purpose of minimizing duplication of effort, increasing

administrative efficiency, simplifying access to department

programs, and more efficiently meeting the health needs of this

state;

(4) a detailed proposal to integrate or continue to integrate

department programs with other department programs during the

two-year period covered by the plan, to the extent allowed by law

and in accordance with the department's analysis;

(5) a determination regarding whether it is necessary to collect

each type of information that the department collects, and for

each type of information that it is necessary for the department

to collect, whether the department is efficiently and effectively

collecting, analyzing, and disseminating the information and

protecting the privacy of individuals;

(6) an assessment of services provided by the department that

evaluates the need for the department to provide those services

in the future;

(7) a method for soliciting the advice and opinions of local

health departments, hospital districts, and other public health

entities, of recipients and providers of services that are

related to the department's missions, and of advocates for

recipients or providers for the purpose of identifying and

assessing:

(A) the health-related needs of the state;

(B) ways in which the department's programs and information

services can be better integrated and coordinated; and

(C) factors that the department should consider before adopting

rules that affect recipients or providers of services that are

related to the department's missions;

(8) a comprehensive inventory of health-related information

resources that meet department criteria for usefulness and

applicability to local health departments, to recipients or

providers of services that are related to the department's

missions, and to nonprofit entities, private businesses, and

community groups with missions that are related to health;

(9) a statement regarding the ways in which the department will

coordinate or attempt to coordinate with federal, state, local,

and private programs that provide services similar to the

services provided by the department;

(10) a list of other plans that the department is required to

prepare under state law and a recommendation regarding which

plans are obsolete or duplicate other required department plans;

and

(11) an assessment of the extent to which previous plans

prepared by the department under this section have effectively

helped the department to identify and achieve its objectives, to

improve its operations, or to guide persons who need to identify

department services, identify department requirements, or

communicate effectively with department personnel.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 1.03, eff. Sept. 1,

1999.

Sec. 11.005. COMPOSITION OF BOARD. (a) The board is composed

of seven members appointed by the governor with the advice and

consent of the senate.

(b) Appointments to the board shall be made without regard to

the race, color, handicap, sex, religion, age, or national origin

of the appointees.

(c) Four members of the board must have a demonstrated interest

in the services provided by the department, and three members

must represent the public.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 747, Sec. 15, eff. Sept. 1,

1993; Acts 2003, 78th Leg., ch. 1170, Sec. 16.01, eff. Sept. 1,

2003.

Sec. 11.0055. REQUIRED BOARD MEMBER TRAINING. (a) A person who

is appointed to and qualifies for office as a member of the board

may not vote, deliberate, or be counted as a member in attendance

at a meeting of the board until the person completes a training

program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the department and the board;

(2) the programs operated by the department;

(3) the role and functions of the department;

(4) the rules of the department, with an emphasis on the rules

that relate to disciplinary and investigatory authority;

(5) the current budget for the department;

(6) the results of the most recent formal audit of the

department;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the department or

the Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 1.04, eff. Sept. 1,

1999.

Sec. 11.006. RESTRICTIONS ON BOARD APPOINTMENT, MEMBERSHIP, AND

EMPLOYMENT. (a) A person is not eligible for appointment as a

public member of the board if the person or the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization regulated by the department

or receiving funds from the department;

(2) is registered, certified, or licensed by the department or

by a regulatory board or other agency that is under the

jurisdiction of the department or administratively attached to

the department;

(3) owns, controls, or has, directly or indirectly, more than a

10 percent interest in a business entity or other organization

regulated by the department or receiving funds from the

department; or

(4) uses or receives a substantial amount of tangible goods,

services, or funds from the department other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses.

(b) An officer, employee, or paid consultant of a trade

association in the field of health care may not be a member or

employee of the board.

(c) A person who is the spouse of an officer, managerial

employee, or paid consultant of a trade association in the field

of health care may not be a board member or a board employee

grade 17 or over, including exempt employees, according to the

position classification schedule under the General Appropriations

Act.

(d) A person may not serve as a member of the board or act as

the general counsel to the board if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 747, Sec. 15, eff. Sept. 1,

1993; Acts 1999, 76th Leg., ch. 1411, Sec. 1.05, eff. Sept. 1,

1999.

Sec. 11.007. TERMS. Board members serve for staggered six-year

terms, with the terms of two or three members expiring February 1

of each odd-numbered year.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 747, Sec. 15, eff. Sept. 1,

1993; Acts 2003, 78th Leg., ch. 1170, Sec. 16.02, eff. Sept. 1,

2003.

Sec. 11.008. OFFICERS. Not later than September 1 of each

odd-numbered year, the governor shall designate one board member

as chairman and one member as vice-chairman.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 11.009. REMOVAL OF BOARD MEMBERS. (a) It is a ground for

removal from the board if a member:

(1) does not have at the time of appointment the qualifications

required by Section 11.005(a);

(2) does not maintain during service on the board the

qualifications required by Section 11.005(a);

(3) violates a prohibition established by Section 11.006(b),

(c), or (d);

(4) cannot discharge the member's duties for a substantial part

of the term for which the member is appointed because of illness

or disability; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year unless the absence is excused by majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the commissioner has knowledge that a potential ground

for removal exists, the commissioner shall notify the chairman of

the board of the ground. The chairman shall then notify the

governor and the attorney general that a potential ground for

removal exists. If the potential ground for removal involves the

chairman, the commissioner shall notify the next highest ranking

officer of the board, who shall then notify the governor and the

attorney general that a potential ground for removal exists.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1411, Sec. 1.06, eff. Sept.

1, 1999.

Sec. 11.010. PER DIEM; REIMBURSEMENT FOR EXPENSES. A board

member receives no fixed salary but is entitled to receive:

(1) a per diem as prescribed by the General Appropriations Act

for each day spent in performing the member's official duties;

and

(2) reimbursement for travel expenses and other necessary

expenses incurred in performing official duties.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 747, Sec. 15, eff. Sept. 1,

1993.

Sec. 11.011. MEETINGS. (a) The board shall meet in the city of

Austin or in other places fixed by the board.

(b) The board shall meet at least once each calendar quarter on

dates determined by the board and shall hold special meetings at

the call of the chairman. The chairman shall give timely notice

to each member of any special meeting.

(c) A meeting of a board committee shall be held in compliance

with Chapter 551, Government Code.

(d) Four members of the board constitute a quorum.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 747, Sec. 15, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(82), eff. Sept. 1,

1995.

Sec. 11.012. COMMISSIONER. (a) The commissioner of health and

human services shall employ the commissioner in accordance with

Section 531.0056, Government Code.

(b) Except as provided in Subsection (c), the commissioner must:

(1) have at least five years of experience in the administration

of public health systems; and

(2) be a person licensed to practice medicine in this state.

(c) The commissioner of health and human services may, based on

the qualifications and experience in administering public health

systems, employ a person other than a physician as the

commissioner.

(d) If the commissioner of health and human services employs a

person as commissioner who is not a physician, then the board

shall designate a person licensed to practice medicine in this

state as chief medical executive.

(e) The commissioner is the executive head of the department.

The commissioner shall perform the duties assigned by the board

and state law, subject to the provisions of this subtitle.

(f) The board may supplement the salary of the commissioner with

the approval of the governor. The salary may not exceed 1.5 times

the salary of the governor, from funds appropriated to the

department. The use of funds from other sources are not limited

by this subsection.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 623, Sec. 1, eff. June 16,

1991; Acts 1993, 73rd Leg., ch. 747, Sec. 16, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 76, Sec. 8.148, eff. Sept. 1, 1995;

Acts 1999, 76th Leg., ch. 1460, Sec. 2.17, eff. Sept. 1, 1999.

Sec. 11.013. SEPARATION OF AUTHORITY. (a) The board shall

adopt policies and rules and shall govern the department.

(b) The board may delegate to the commissioner, or to the person

acting as commissioner in the commissioner's absence, any power

or duty imposed on the board by law, including the authority to

make final orders or decisions, except that the board may not

delegate the power or duty to adopt rules. The delegation must be

written.

(c) The board shall:

(1) supervise the commissioner's administration and enforcement

of the health laws of this state; and

(2) develop and implement policies that clearly separate the

respective responsibilities of the board and the staff of the

department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 11.014. INVESTIGATION OF DEPARTMENT. The board shall

investigate the conduct of the work of the department. For that

purpose, the board shall have access at any time to all

department books and records and may require an officer or

employee of the department to furnish written or oral

information.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 11.015. PERSONNEL. (a) The commissioner or the

commissioner's designee shall develop an intra-agency career

ladder program. The program shall require intra-agency postings

of all nonentry level positions concurrently with any public

posting. The commissioner may waive the posting requirements

under circumstances outlined in department policies.

(b) The commissioner or the commissioner's designee shall

develop a system of annual performance evaluations based on

measurable job tasks. All merit pay for department employees must

be based on the system established under this subsection.

(c) The board shall provide to its members and employees, as

often as necessary, information regarding their qualifications

under this chapter and their responsibilities under applicable

laws relating to standards of conduct for state officers or

employees.

(d) The commissioner or the commissioner's designee shall

prepare and maintain a written policy statement to assure

implementation of a program of equal employment opportunity under

which all personnel transactions are made without regard to race,

color, handicap, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel;

(2) a comprehensive analysis of the department work force that

meets federal and state guidelines; and

(3) procedures by which a determination can be made of

significant underutilization in the department work force of all

persons for whom federal or state guidelines encourage a more

equitable balance and reasonable methods to appropriately address

those areas of significant underutilization.

(e) A policy statement prepared under Subsection (d) must:

(1) cover an annual period;

(2) be updated at least annually; and

(3) be filed with the governor.

(f) The governor shall deliver a biennial report to the

legislature based on the information received under Subsection

(e)(3). The report may be made separately or as a part of other

biennial reports made to the legislature.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 11.016. ADVISORY COMMITTEES. (a) The board may appoint

advisory committees to assist the board in performing its duties.

(b) The board shall appoint an advisory committee in a manner

that provides for:

(1) a balanced representation of persons with knowledge and

interest in the committee's field of work;

(2) the inclusion on the committee of at least two members who

represent the interests of the public; and

(3) a balanced representation of the geographic regions of the

state.

(c) Repealed by Acts 1999, 76th Leg., ch. 1411, Sec. 1.17, eff.

Sept. 1, 1999.

(d) Except as otherwise provided by law and contingent on the

availability of department funds for this purpose, a member of an

advisory committee appointed by the board is entitled to receive,

with regard to travel expenses, the per diem and travel allowance

authorized by the General Appropriations Act for state employees.

(e) The board shall specify each committee's purpose, powers,

and duties, and shall require each committee to report to the

board in the manner specified by the board concerning the

committee's activities and the results of its work.

(f) The board shall establish procedures for receiving reports

relating to the activities and accomplishments of an advisory

committee established by statute to advise the board or

department. The board may appoint additional members to those

advisory committees and may establish additional duties of those

committees as the board determines to be necessary.

(g) The board shall adopt rules to implement this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 2, eff. Sept. 1,

1991; Acts 1999, 76th Leg., ch. 1411, Sec. 1.17, eff. Sept. 1,

1999.

Sec. 11.0161. COMPENSATORY PER DIEM FOR ADVISORY COMMITTEE

MEMBER. (a) Within the limit of available funds, a member of an

advisory committee appointed to assist the board and the

department is entitled to receive, if authorized by board rule, a

compensatory per diem, not to exceed the rate set in the General

Appropriations Act, for each meeting the member attends.

(b) If a member has been appointed under the authority of a

prior statute that provides no compensatory per diem or that

provides for compensatory per diem in a specific amount, this

section supersedes that statute.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 3, eff. Sept. 1,

1991.

Sec. 11.017. FINANCES. (a) The board shall file annually with

the governor and the presiding officer of each house of the

legislature a complete and detailed written report accounting for

all funds received and disbursed by the board during the

preceding year. The annual report must be in the form and

reported in the time provided by the General Appropriations Act.

(b) The state auditor may audit the financial transactions of

the board in accordance with Chapter 321, Government Code,

subject to a risk assessment performed by the state auditor and

to the legislative audit committee's approval of including the

audit in the audit plan under Section 321.013, Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 4, eff. Sept. 1,

1991; Acts 2003, 78th Leg., ch. 785, Sec. 67, eff. Sept. 1, 2003.

Sec. 11.018. PUBLIC INTEREST INFORMATION AND COMPLAINTS. (a)

The board shall develop and implement policies that provide the

public with a reasonable opportunity to appear before the board

and to speak on any issue under the jurisdiction of the board.

(b) The board shall prepare information of public interest

describing the functions of the board and department and the

board's and department's procedures by which complaints are filed

with and resolved by the board and department. The department

shall make the information available to the public and

appropriate state agencies.

(c) The board by rule shall establish methods by which consumers

and service recipients can be notified of the names, mailing

addresses, and telephone numbers of the board and department for

the purpose of directing complaints to the board and department.

The board may provide for that notification:

(1) on each registration form, application, or written contract

for services of a person or entity regulated by the board or

department;

(2) on a sign prominently displayed in the place of business of

each person or entity regulated by the board or department; or

(3) in a bill for service provided by a person or entity

regulated by the board or department.

(d) The department shall keep an information file about each

complaint filed with the department relating to a license holder

or entity regulated by the department or a service delivered by

the department. The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the department;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

department closed the file without taking action other than to

investigate the complaint.

(e) If a written complaint is filed with the department relating

to a license holder or entity regulated by the department or a

service delivered by the department, the department, at least

quarterly and until final disposition of the complaint, shall

notify the parties to the complaint of the status of the

complaint unless notice would jeopardize an undercover

investigation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1411, Sec. 1.07, eff. Sept.

1, 1999.



CHAPTER 12. POWERS AND DUTIES OF TEXAS DEPARTMENT OF HEALTH

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE A. TEXAS DEPARTMENT OF HEALTH

CHAPTER 12. POWERS AND DUTIES OF TEXAS DEPARTMENT OF HEALTH

SUBCHAPTER A. POWERS AND DUTIES OF BOARD

Sec. 12.0001. POWERS AND DUTIES OF COMMISSIONER OF HEALTH AND

HUMAN SERVICES. The commissioner of health and human services

has the powers and duties relating to the board and commissioner

as provided by Section 531.0055, Government Code. To the extent a

power or duty given to the board or commissioner by this title or

another law conflicts with Section 531.0055, Government Code,

Section 531.0055 controls.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 2.18, eff. Sept. 1,

1999.

Sec. 12.001. GENERAL POWERS AND DUTIES. (a) The board has

general supervision and control over all matters relating to the

health of the citizens of this state.

(b) The board shall:

(1) adopt rules for its procedure and for the performance of

each duty imposed by law on the board, the department, or the

commissioner and file a copy of those rules with the department;

and

(2) examine, investigate, enter, and inspect any public place or

public building as the board determines necessary for the

discovery and suppression of disease and the enforcement of any

health or sanitation law of this state.

(c) The board has all the powers, duties, and functions granted

by law to:

(1) the Texas Board of Health;

(2) the state commissioner of health;

(3) the Texas Department of Health;

(4) the Texas Board of Health Resources; and

(5) the Texas Department of Health Resources.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 12.002. BOARD INVESTIGATIONS. (a) A member of the board

may administer oaths, summon witnesses, and compel the attendance

of witnesses in any matter proper for board investigation,

including the determination of nuisances and the investigation

of:

(1) public water supplies;

(2) sanitary conditions;

(3) the existence of infection; or

(4) any matter that requires the board to exercise its

discretionary powers and that is within the general scope of its

authority under this subchapter.

(b) Each district court shall aid the board in its

investigations and in compelling compliance with this subchapter.

If a witness summoned by the board is disobedient or

disrespectful to the board's lawful authority, the district court

of the county in which the witness is summoned to appear shall

punish the witness in the manner provided for contempt of court.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 12.003. LEGAL REPRESENTATION. (a) A suit brought by the

board must be brought in the name of the state.

(b) The attorney general shall assign a special assistant to

attend to the board's legal matters, and on the board's request

shall furnish necessary assistance to the board relating to its

legal requirements.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 12.004. DEVELOPMENT OF PROPOSED RULES. (a) This section

applies to the process by which the department develops proposed

rules for the board's consideration before the proposed rules are

published in the Texas Register and before the board,

commissioner, or department complies with the rulemaking

requirements of the administrative procedure law, Chapter 2001,

Government Code. This section does not affect the duty of the

board, commissioner, or department to comply with the rulemaking

requirements of that law.

(b) The board shall require the department to establish a

checklist of methods that, to the extent appropriate, the

department will follow to obtain early in the rule development

process the advice and opinions of the public and of persons who

will be most affected by a proposed rule. The checklist must

include methods for identifying persons who will be most affected

and for soliciting at a minimum the advice and opinions of

affected local health departments, of recipients and providers of

affected services, and of advocates for affected recipients or

providers.

(c) The checklist may include negotiated rulemaking, informal

conferences, advisory committees, and any other appropriate

method.

(d) A rule adopted by the board may not be challenged on the

grounds that the board, commissioner, or department did not

comply with this section. If the department was unable to solicit

a significant amount of advice and opinion from the public or

from affected persons early in the rule development process, the

department shall state in writing to the board the reasons why

the department was unable to do so.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 1.08, eff. Sept. 1,

1999.

Sec. 12.005. MEDICAL DIRECTOR: MEDICAID MANAGED CARE AND CHIPS

PROGRAMS. (a) In addition to any other medical director

employed by the department, the board shall require the

department to employ a separate medical director whose duties

consist of acting as the medical director for the children's

health insurance program created under Title XXI of the Social

Security Act (42 U.S.C. Section 1397aa et seq.) and also as the

medical director for the Medicaid managed care program, to the

extent that those programs are administered by the department.

(b) The medical director shall be primarily responsible for

implementing and maintaining policies and systems for the

programs that relate to clinical and professional medical issues,

including clinical oversight.

(c) The medical director must be a physician licensed to

practice medicine in this state.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 1.08, eff. Sept. 1,

1999.

SUBCHAPTER B. POWERS AND DUTIES OF DEPARTMENT

Sec. 12.011. APPROPRIATIONS, GRANTS, AND DONATIONS. (a) To

carry out its duties and functions, the department may apply for,

contract for, receive, and spend an appropriation or grant from

the state, the federal government, or any other public source,

subject to any limitation or condition prescribed by legislative

appropriation.

(b) The department may accept donations and contributions to be

spent in the interest of public health and the enforcement of

public health laws.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 12.0111. LICENSING FEES. (a) This section applies in

relation to each licensing program administered by the department

or administered by a regulatory board or other agency that is

under the jurisdiction of the department or administratively

attached to the department. In this section and Section 12.0112,

"license" includes a permit, certificate, or registration.

(b) Notwithstanding other law, the department shall charge a fee

for issuing or renewing a license that is in an amount designed

to allow the department to recover from its license holders all

of the department's direct and indirect costs in administering

and enforcing the applicable licensing program.

(c) Notwithstanding other law, each regulatory board or other

agency that is under the jurisdiction of the department or

administratively attached to the department and that issues

licenses shall charge a fee for issuing or renewing a license

that is in an amount designed to allow the department and the

regulatory board or agency to recover from the license holders

all of the direct and indirect costs to the department and to the

regulatory board or agency in administering and enforcing the

applicable licensing program.

(d) This section does not apply to:

(1) a person regulated under Chapter 773; or

(2) a license or registration under Chapter 401.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.42(a), eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1061, Sec. 1, eff. September 1, 2007.

Sec. 12.0112. TERM OF LICENSE. (a) Notwithstanding other law

and except as provided by Subsection (b), the term of each

license issued by the department, or by a regulatory board or

other agency that is under the jurisdiction of the department or

administratively attached to the department, is two years. The

department, regulatory board, or agency may provide for

staggering the issuance and renewal of licenses.

(b) This section does not apply to:

(1) a license issued for a youth camp under Chapter 141;

(2) a food manager certificate issued under Subchapter G,

Chapter 438; or

(3) a license or registration under Chapter 401.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.42(a), eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

42, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1061, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 12.001, eff. September 1, 2009.

Sec. 12.0115. INTEGRATION OF HEALTH CARE DELIVERY PROGRAMS. (a)

In this section, "health care delivery programs" includes the

department's primary health care services program, its program to

improve maternal and infant health, its services for chronically

ill and disabled children, any aspects of health care delivery

under the state Medicaid program assigned to the department by

law or by the Health and Human Services Commission, and the part

of any other department program concerned with the department's

responsibility for the delivery of health care services.

(b) The department shall integrate the functions of its

different health care delivery programs to the maximum extent

possible, including integrating the functions of health care

delivery programs that are part of the state Medicaid program

with functions of health care delivery programs that are not part

of the state Medicaid program.

(c) At a minimum, the department's integration of the functions

of its different health care delivery programs must include the

integration within and across the programs of:

(1) the development of health care policy;

(2) the delivery of health care services, to the extent

appropriate for the recipients of the health care services; and

(3) to the extent possible, the administration of contracts with

providers of health care services, particularly providers who

concurrently provide health care services under more than one

contract or program with the department.

(d) One of the primary goals of the department in integrating

the delivery of health care services for the benefit of

recipients shall be providing for continuity of care for

individuals and families, accomplished to the extent possible by

providing an individual or family with a medical home that serves

as the primary initial health care provider.

(e) One of the primary goals of the department in integrating

the administration of its contracts with providers of health care

services shall be designing an integrated contract administration

system that reduces the administrative and paperwork burden on

providers while still providing the department with the

information it needs to effectively administer the contracts. The

department's integration of contract administration must include:

(1) the integration of the initial procurement process within

and across programs, at least in part by efficiently combining

requests for bids or proposals within or across programs to the

extent it reduces the administrative burden for providers;

(2) the establishment of uniform contract terms, including:

(A) contract terms that require information from providers, or

that prescribe performance standards for providers, that could be

made uniform within or across programs while remaining effective

as contract terms;

(B) the establishment of a procedure under which a contractor or

a person responding to a request for bids or proposals may supply

the department with requested information whenever possible by

referencing current and correct information previously supplied

to and on file with the department; and

(C) contract terms regarding incentives for contractors to meet

or exceed contract requirements;

(3) the integration of contract monitoring, particularly with

regard to monitoring providers that deliver health services for

the department under more than one contract or under more than

one department program; and

(4) the integration of reimbursement methods:

(A) particularly for a provider that delivers health services

for the department under more than one contract or under more

than one department program; and

(B) including the application across programs of the most

effective and efficient reimbursement technologies or methods

that are available to the department under any of its programs.

(f) The department shall examine the extent to which the

department could integrate all or part of its health care

delivery programs into a single delivery system.

(g) If a federal requirement that the federal government may

waive restricts the department's integration efforts under this

section, the department may seek a waiver of the requirement from

the federal government. If the waiver affects a program for which

another state agency is designated the single state agency for

federal purposes, the department shall request the single state

agency to seek the waiver.

(h) The department may not integrate health care delivery

programs under this section in a way that affects the single

state agency status of another state agency for federal purposes

without obtaining the approval of the Health and Human Services

Commission and any necessary federal approval.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 1.09, eff. Sept. 1,

1999.

Sec. 12.012. AWARDING CONTRACTS OR GRANTS AND SELECTING SERVICE

PROVIDERS. (a) In awarding contracts or grants for services, or

in selecting service providers under any program administered by

the department, the department shall give preference to providers

who can deliver appropriate services of similar quality in the

most cost-effective manner.

(b) In awarding the contracts or grants or selecting the

providers, the department may not discriminate among licensed

health care providers who can provide the services under the

authority of their licenses.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 12.0121. CONTRACTING FOR PROFESSIONAL SERVICES. (a) In

this section, "professional services" means those services

performed by an individual who is licensed, certified,

registered, or otherwise authorized by the state and who acts

within the scope of the individual's license, certification,

registration, or other authorization in the practice of a health

or allied health profession.

(b) The board by rule shall adopt a list of categories of

licensed, certified, registered, or otherwise authorized

providers to whom the department may award a grant for

professional services under this section or with whom the

department may contract or otherwise engage to perform

professional services under this section.

(c) The department may award a grant, enter into a contract, or

otherwise engage an individual or a group or association of

individuals to perform professional services selected on the

basis of competitive proposals submitted for the grant, contract,

or services to be performed. The department may also make the

selection on the basis of:

(1) demonstrated competence and qualifications for the type of

professional services to be performed; and

(2) whether the fees for the professional services to be

performed are fair, reasonable, and consistent with and not

higher than the usual and customary fees for the services to be

performed and do not exceed any maximum provided by state law.

(d) The department may award a grant, enter into a contract, or

otherwise engage an individual or a group or association of

individuals to perform professional services without complying

with Subsection (c) if the commissioner by order ratified by the

board at its next regular meeting determines that an emergency

exists that necessitates the use of different procedures. A

grant, contract, or engagement under this subsection is effective

only for the period specified by the commissioner's order.

Added by Acts 1991, 72nd Leg., ch. 284, Sec. 1, eff. Sept. 1,

1991.

Sec. 12.0122. SALE OF LABORATORY SERVICES. (a) The department

may enter into a contract for the sale and provision of

laboratory services in accordance with this section.

(b) The department may enter into a contract with:

(1) a federal, state, or local governmental entity; or

(2) a freestanding public health clinic owned or controlled by a

nonprofit organization.

(c) For purposes of Subsection (b)(1), a contract with a federal

governmental entity does not include a contract relating to

Medicare managed care services.

(d) The department by rule may establish charges for the sale of

laboratory services.

(e) The department may enter into a contract with a party in or

outside of this state.

(f) In this section, "laboratory services" means the activities

performed by the laboratory established by the department. The

term includes the provision of supplies and test materials and

the performance of scientific procedures to analyze or assess

specimens from any source, but does not include tissue and

cytology specimens, except for pap smears for recipients under

federally funded programs or genetic testing.

Added by Acts 1997, 75th Leg., ch. 647, Sec. 1, eff. June 11,

1997. Renumbered from Sec. 12.020 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(62), eff. Sept. 1, 1999.

Sec. 12.01221. MUTUAL AID AGREEMENT FOR NEWBORN SCREENING

LABORATORY SERVICES. (a) In this section, "newborn screening

laboratory services" means the performance of tests to analyze

specimens collected as part of the newborn screenings performed

under Subchapter B, Chapter 33.

(b) Notwithstanding Section 12.0122 or other law, the department

may enter into a mutual aid agreement to provide newborn

screening laboratory services to another state and to receive

newborn screening laboratory services from another state in the

event of an unexpected interruption of service, including an

interruption caused by a disaster.

(c) Each mutual aid agreement under Subsection (b) shall include

provisions:

(1) to address the confidentiality of the identity of the

newborn child and the newborn child's family; and

(2) to ensure the return of blood specimens and related records

to the state that received the newborn screening laboratory

services.

Added by Acts 2009, 81st Leg., R.S., Ch.

109, Sec. 1, eff. September 1, 2009.

Text of section as added by Acts 1999, 76th Leg., ch. 1411, Sec.

1.10

Sec. 12.0123. EXTERNAL AUDITS OF CERTAIN MEDICAID CONTRACTORS

BASED ON RISK. (a) In this section, "Medicaid contractor" means

an entity that:

(1) is not a health and human services agency as defined by

Section 531.001, Government Code; and

(2) under a contract with or otherwise on behalf of the

department, performs one or more administrative services in

relation to the department's operation of a part of the state

Medicaid program, such as claims processing, utilization review,

client enrollment, provider enrollment, quality monitoring, or

payment of claims.

(b) The department shall contract with an independent auditor to

perform independent external financial and performance audits of

any Medicaid contractor used by the department in the

department's operation of a part of the state Medicaid program.

The department regularly shall review its Medicaid contracts and

ensure that:

(1) the frequency and extent of audits of a Medicaid contractor

under this section are based on the amount of risk to the state

involved in the administrative services being performed by the

contractor;

(2) audit procedures related to financial audits and performance

audits are used consistently in audits under this section; and

(3) to the extent possible, audits under this section are

completed in a timely manner.

(c) If another state agency succeeds to the department's

operation of a part of the state Medicaid program for which the

department used a Medicaid contractor, the successor agency shall

comply with this section with regard to the Medicaid contractor,

including the requirement to contract with an independent auditor

to perform the external financial and performance audits required

by this section.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 1.10, eff. Sept. 1,

1999.

Text of section as added by Acts 1999, 76th Leg., ch. 1447, Sec.

1 and by Acts 1999, 76th Leg., ch. 1460, Sec. 9.01

Sec. 12.0123. EXTERNAL AUDITS OF CERTAIN MEDICAID CONTRACTORS.

(a) In this section, "Medicaid contractor" means an entity that:

(1) is not a health and human services agency as defined by

Section 531.001, Government Code; and

(2) under contract with or otherwise on behalf of the

department, performs one or more administrative services in

relation to the department's operation of a part of the state

Medicaid program, such as claims processing, utilization review,

client enrollment, provider enrollment, quality monitoring, or

payment of claims.

(b) The department shall contract with an independent auditor to

perform annual independent external financial and performance

audits of any Medicaid contractor used by the department in the

department's operation of a part of the state Medicaid program.

(c) The department shall ensure that audit procedures related to

financial audits and performance audits are used consistently in

audits under this section.

(d) An audit required by this section must be completed before

the end of the fiscal year immediately following the fiscal year

for which the audit is performed.

Added by Acts 1999, 76th Leg., ch. 1447, Sec. 1, eff. June 19,

1999; Acts 1999, 76th Leg., ch. 1460, Sec. 9.01, eff. Sept. 1,

1999.

Sec. 12.0124. ELECTRONIC TRANSACTIONS; STATE MEDICAID PROGRAM.

The department or the department's successor in function in

relation to the department's operation of a part of the state

Medicaid program shall implement policies that encourage the use

of electronic transactions. The policies shall require payment to

Medicaid service providers by electronic funds transfer,

including electronic remittance and status reports. The policies

shall also include the establishment of incentives to submit

claims electronically and of disincentives to submit claims on

paper that are reasonably based on the higher administrative

costs to process claims submitted on paper.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 1.10, eff. Sept. 1,

1999.

Sec. 12.0125. DRUG REBATES. (a) The department shall develop a

voluntary drug manufacturer rebate program for drugs purchased by

or on behalf of a client of the Kidney Health Care Program or the

Chronically Ill and Disabled Children's Services Program for

which rebates are not available under the Medicaid drug

manufacturer rebate program.

(b) The department shall consult with drug manufacturers to

develop rebate amounts for the new voluntary rebate program. The

average percentage savings from rebates in the new program may

not be less than the average percentage savings from rebates in

the Medicaid drug manufacturer rebate program.

(c) Amounts received by the department under the drug rebate

program established under this section may be appropriated only

for the Kidney Health Care Program or the Chronically Ill and

Disabled Children's Services Program.

Added by Acts 1999, 76th Leg., ch. 669, Sec. 2, eff. June 18,

1999.

Sec. 12.0127. IMMIGRATION VISA WAIVERS FOR PHYSICIANS. (a) The

department, in accordance with 8 U.S.C. Section 1182(e), as

amended, under exceptions provided by 8 U.S.C. Section 1184(l),

as amended, may request waiver of the foreign country residence

requirement for a qualified alien physician who agrees to

practice medicine in a medically underserved area or health

professional shortage area, as designated by the United States

Department of Health and Human Services, that has a current

shortage of physicians.

(b) The department may charge a fee to cover the costs incurred

by the department in administering the visa waiver program

established under this section.

Added by Acts 2003, 78th Leg., ch. 143, Sec. 1, eff. Sept. 1,

2003.

Sec. 12.0128. HEALTH ALERT NETWORK. The department shall

include the Texas Association of Local Health Officials, the

Texas Association of Community Health Centers, and the Texas

Organization of Rural and Community Hospitals in the department's

Texas Health Alert Network to the extent federal funds for

bioterrorism preparedness are available for that purpose.

Added by Acts 2005, 79th Leg., Ch.

1337, Sec. 17, eff. June 18, 2005.

Sec. 12.013. DRIVING AND TRAFFIC POLICIES. (a) The department

shall continuously study and investigate the medical aspects of:

(1) the licensing of drivers;

(2) the enforcement of traffic safety laws, including

differentiation between drivers who are ill or intoxicated; and

(3) accident investigation, including examination for alcohol or

drugs in the bodies of persons killed in traffic accidents.

(b) Based on the studies and investigations, the department

periodically shall recommend to the Department of Public Safety

appropriate policies, standards, and procedures relating to those

medical aspects.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 12.014. REGISTRY. (a) The department may establish a

registry or system of registries for providers of health-related

services who are not otherwise licensed, registered, or certified

by any state agency, board, or commission.

(b) The board by rule may adopt reasonable registration fees to

cover the costs of establishing and maintaining a registry and

may adopt other rules as necessary to administer this section.

(c) A person seeking to register with the department must submit

a request for registration on a form prescribed by the

department.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 5, eff. Sept. 1,

1991.

Sec. 12.0145. INFORMATION ABOUT ENFORCEMENT ACTIONS. (a) The

department shall publish and provide information in accordance

with this section regarding each final enforcement action taken

by the department, commissioner, or board against a person or

facility regulated by the department in which any kind of

sanction is imposed, including:

(1) the imposition of a reprimand, a period of probation, a

monetary penalty, or a condition on a person's continued practice

or a facility's continued operation; and

(2) the refusal to renew or the suspension, probation, or

revocation of a license or other form of permission to engage in

an activity.

(b) Except to the extent that the information is specifically

made confidential under other law, the department shall publish

and provide the name, including any trade name, of the person or

facility against which an enforcement action was taken, the

violation that the person or facility was found to have

committed, and the sanction imposed. The department shall publish

and provide the information in a way that does not serve to

identify a complainant.

(c) The department shall publish the information on its

generally accessible Internet site. The department also shall

provide the information by establishing a system under which

members of the public can call toll-free numbers to obtain the

information efficiently and with a minimum of delay. The

department shall appropriately publicize the toll-free numbers.

(d) The department shall publish and provide the information

promptly after the sanction has been imposed or, when applicable,

promptly after the period during which the sanction is imposed

has begun. The department by rule shall establish the length of

time during which the required information will be published and

provided under this section based on the department's

determination regarding the types of services provided by

regulated entities and the length of time for which information

about a category of enforcement actions is useful to a member of

the public.

(e) The department shall publish and provide the information

using clear language that can be readily understood by a person

with a high school education.

(f) If another law specifically requires that particular

information subject to this section shall be published in another

manner, the department shall comply with this section and with

the other law.

(g) A determination that the department is not required to

publish and provide information under this section does not

affect a determination regarding whether the information is

subject to required disclosure under the open records law,

Chapter 552, Government Code. The department's determination

regarding the length of the period during which information

should continue to be published and provided under this section

does not affect a determination regarding the period for which

the information must be preserved under Chapter 441, Government

Code, or under another law.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 1.11, eff. Sept. 1,

1999.

Sec. 12.0146. TRENDS IN ENFORCEMENT. The department shall

publish annually an analysis of its enforcement actions taken

under state law with regard to each profession, industry, or type

of facility regulated by the department. The analysis for each

regulatory area must show at a minimum the year-to-year trends in

the number and types of enforcement actions taken by the

department in its regulation of the profession, industry, or type

of facility.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 1.11, eff. Sept. 1,

1999.

Sec. 12.015. INFORMATION ON COMMUNITY SERVICES. (a) If the

department determines that a person is not eligible for a level

of care in a nursing home, the department shall inform the person

that community services might be available under the community

care for the aged and disabled program administered by the Texas

Department of Human Services.

(b) The department shall provide to the person a list of

services available under the program and a telephone number to

call for more information on the services.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 6, eff. Sept. 1,

1991.

Sec. 12.016. PUBLIC HEARING PROCEDURES. (a) Any statements,

correspondence, or other form of oral or written communication

made by a member of the legislature to a department official or

employee during a public hearing conducted by the department

shall become part of the record of the hearing, regardless of

whether the member is a party to the hearing.

(b) When a public hearing conducted by the department is

required by law to be conducted at a certain location, the

department shall determine the place within that location at

which the hearing will be conducted. In making that

determination, the department shall consider the cost of

available facilities and the adequacy of a facility to

accommodate the type of hearing and anticipated attendance.

(c) The department shall conduct at least one session of a

public hearing after normal business hours on request by a party

to the hearing or any person who desires to attend the hearing.

(d) An applicant for a license, permit, registration, or similar

form of permission required by law to be obtained from the

department may not amend the application after the 31st day

before the date on which a public hearing on the application is

scheduled to begin. If an amendment of an application would be

necessary within that period, the applicant shall resubmit the

application to the department and must again comply with notice

requirements and any other requirements of law or board rule as

though the application were originally submitted to the

department on that date.

(e) If an application for a license, permit, registration, or

similar form of permission required by law is pending before the

department at the time when changes take effect concerning notice

requirements imposed by law for that type of application, the

applicant must comply with the new notice requirements.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 9.01, eff.

Sept. 1, 1991.

Sec. 12.017. MANAGED CARE ORGANIZATIONS: MEDICAID PROGRAM. (a)

Except as provided by Section 533.047, the department shall

develop for managed care organizations that serve Medicaid

clients performance, operation, quality of care, marketing, and

financial standards and standards relating to children's access

to good quality health care services. In developing the

standards, the department shall include measures to monitor and

assess the performance of managed care organizations relating to

the health status and outcome of care for Medicaid clients.

(b) In establishing standards under this section, the department

shall ensure that:

(1) to the extent possible, each Medicaid client can receive

good quality health care services in the client's local

community;

(2) plans serving children have adequate capacity to provide

pediatric care; and

(3) plans provide timely access and appropriate referrals for

specialty care.

Added by Acts 1995, 74th Leg., ch. 574, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(59),

eff. Sept. 1, 1997.

Sec. 12.018. UNANNOUNCED INSPECTIONS. The department may make

any inspection of a facility or program under the department's

jurisdiction without announcing the inspection.

Added by Acts 1995, 74th Leg., ch. 531, Sec. 1, eff. Aug. 28,

1995. Renumbered from Health and Safety Code Sec. 12.017 by Acts

1997, 75th Leg., ch. 165, Sec. 31.01(50), eff. Sept. 1, 1997.

Sec. 12.019. GENETIC COUNSELING FEES. (a) The department may

charge for providing genetic counseling services. The fee may not

exceed the actual cost of providing the services.

(b) The department shall use the fees for providing genetic

counseling services.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.116, eff. Sept. 1,

1995. Renumbered from Health and Safety Code Sec. 12.017 by Acts

1997, 75th Leg., ch. 165, Sec. 31.01(51), eff. Sept. 1, 1997.

Sec. 12.020. PROTECTION AND USE OF INTELLECTUAL PROPERTY. (a)

The department may:

(1) apply for, register, secure, hold, and protect under the

laws of the United States, any state, or any nation:

(A) a patent for an invention or discovery of, or improvement

to, any process, machine, manufacture, or composition of matter;

(B) a copyright for an original work of authorship fixed in any

tangible medium of expression now known or later developed that

can be perceived, reproduced, or otherwise communicated;

(C) a trademark, service mark, collective mark, or certification

mark for a word, name, symbol, device, or slogan, or any

combination of those items, that has been adopted and used by the

department to identify goods or services and distinguish those

goods or services from other goods or services; or

(D) other evidence of protection or exclusivity issued in or for

intellectual property;

(2) enter into a contract with an individual or company for the

sale, lease, marketing, or other distribution of intellectual

property of the department;

(3) obtain under a contract entered into under Subdivision (2) a

royalty, license right, or other appropriate means of securing

appropriate compensation for the development or purchase of

intellectual property of the department; and

(4) waive or reduce the amount of a fee, royalty, or other thing

of monetary or nonmonetary value to be assessed by the department

if the department determines that the waiver will:

(A) further the goals and missions of the department; and

(B) result in a net benefit to the state.

(b) Intellectual property for which the department has applied

for or received a patent, copyright, trademark, or other evidence

of protection or exclusivity is excepted from required disclosure

under Chapter 552, Government Code.

(c) Money paid to the department under this section shall be

deposited to the credit of the general revenue fund except as

otherwise provided in Section 2054.115, Government Code.

(d) It is not a violation of Chapter 572, Government Code, or

another law of this state for an employee of the department who

conceives, creates, discovers, invents, or develops intellectual

property to own or to be awarded any amount of equity interest or

participation in the research, development, licensing, or

exploitation of that intellectual property with the approval of

the commissioner.

(e) The commissioner shall institute intellectual property

policies for the department that establish minimum standards for:

(1) the public disclosure or availability of products,

technology, and scientific information, including inventions,

discoveries, trade secrets, and computer software;

(2) review by the department of products, technology, and

scientific information, including consideration of ownership and

appropriate legal protection;

(3) the licensing of products, technology, and scientific

information;

(4) the identification of ownership and licensing

responsibilities for each class of intellectual property; and

(5) royalty participation by inventors and the department.

Added by Acts 1997, 75th Leg., ch. 143, Sec. 1, eff. May 19,

1997.

SUBCHAPTER C. POWERS AND DUTIES OF COMMISSIONER

Sec. 12.021. ADMINISTRATION AND ENFORCEMENT DUTIES. The

commissioner shall administer and enforce the health laws of this

state under the board's supervision.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER D. FEES FOR PUBLIC HEALTH SERVICES

Sec. 12.031. DEFINITION. In this subchapter, "public health

services" means:

(1) personal health promotion, maintenance, and treatment

services;

(2) infectious disease control and prevention services;

(3) environmental and consumer health protection services;

(4) laboratory services;

(5) health facility architectural plan review;

(6) public health planning, information, and statistical

services;

(7) public health education and information services; and

(8) administration services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 12.032. FEES FOR PUBLIC HEALTH SERVICES. (a) The board by

rule may charge fees to a person who receives public health

services from the department.

(b) The board by rule may require department contractors to

charge fees for public health services provided by department

contractors participating in the department's programs. A

department contractor shall retain a fee collected under this

subsection and shall use the fee in accordance with the contract

provisions.

(c) The amount of a fee charged for a public health service may

not exceed the cost to the department of providing the service.

(d) The board may establish a fee schedule. In establishing the

schedule, the board shall consider a person's ability to pay the

entire amount of a fee.

(e) The board may not deny public health services to a person

because of the person's inability to pay for the services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 12.033. DISTRIBUTION AND ADMINISTRATION OF CERTAIN VACCINES

AND SERA. (a) Except as otherwise provided by this section, the

board by rule shall charge fees for the distribution and

administration of vaccines and sera provided under:

(1) Section 38.001, Education Code;

(2) Section 42.043, Human Resources Code;

(3) Chapter 826 (Rabies Control Act of 1981);

(4) Chapter 81 (Communicable Disease Prevention and Control

Act); and

(5) Section 161.005.

(b) Except as otherwise provided by this section, the board by

rule may require a department contractor to charge fees for

public health services provided by a contractor participating in

a department program under the laws specified by Subsection (a).

(c) Provided the board finds that the monetary savings of this

subsection are greater than any costs associated with

administering it, the board by rule shall establish a fee

schedule for fees under this section. In establishing the fee

schedule, the board shall consider a person's financial ability

to pay all or part of the fee, including the availability of

health insurance coverage. In the event the fee schedule

conflicts with any federal law or regulation, the board shall

seek a waiver from the applicable federal law or regulation to

permit the fee schedule. In the event the waiver is denied, the

fee schedule shall not go into effect.

(d) The commissioner may waive the fee requirement for any type

of vaccine or serum if the commissioner determines that:

(1) a public health emergency exists; and

(2) the vaccine or serum is needed to meet the emergency.

(e) The department may not deny an immunization to an individual

required to be immunized under a law specified by Subsection (a)

because of the individual's inability to pay for the

immunization. The department shall provide the immunization at a

reduced charge or no charge according to the financial ability of

the individual or a person with a legal obligation to support the

individual to pay for the immunization. The department shall give

priority to those persons least able to pay for immunization.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 43, Sec. 1, eff. Sept. 1,

1993; Acts 1997, 75th Leg., ch. 165, Sec. 6.33, eff. Sept. 1,

1997.

Sec. 12.034. COLLECTION PROCEDURES. (a) The board shall

establish procedures for the collection of fees for public health

services. The procedures shall be used by the department and by

those department contractors required by the board to charge

fees.

(b) The fees may be collected either before the performance of

the services or by billing after the services are performed.

(c) The department shall make a reasonable effort to collect

fees billed after services are performed. However, the board by

rule may waive the collection procedures if the administrative

costs exceed the fees to be collected.

(d) If the board elects to require cash payments by program

participants, the money received shall be deposited locally at

the end of each day and retained by the department for not more

than seven days. At the end of that time, the money shall be

deposited in the state treasury.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 12.035. PUBLIC HEALTH SERVICES FEE FUND. (a) The

department shall deposit all money collected for fees and charges

collected under Sections 12.0122(d) and 12.032(a) in the state

treasury to the credit of the Texas Department of Health public

health services fee fund.

(b) The department shall maintain proper accounting records to

allocate the fund among the state and federal programs generating

the fees and administrative costs incurred in collecting the

fees.

(c) The public health services fee fund is exempt from Section

403.095(b), Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 647, Sec. 2, eff. June 11,

1997; Acts 1999, 76th Leg., ch. 62, Sec. 19.02(11), eff. Sept. 1,

1999.

Sec. 12.036. SUBROGATION. (a) In furnishing public health

services to a person, the department is subrogated to the

person's right of recovery from:

(1) personal insurance;

(2) another person, for a personal injury caused by the other

person's negligence or wrongdoing; or

(3) any other source.

(b) The department's right of subrogation is limited to the cost

of the services provided.

(c) The board or the board's designee may waive the department's

right of subrogation in whole or in part if the board or the

designee determines that:

(1) enforcement of the right would tend to defeat the purpose of

the department's program; or

(2) the administrative expense of the enforcement would be

greater than the expected recovery.

(d) The board may adopt rules for the enforcement of the

department's right of subrogation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 12.037. MODIFICATION, SUSPENSION, OR TERMINATION OF

SERVICES. (a) The department may modify, suspend, or terminate

public health services to a person for nonpayment of billed

services after notice to the affected person and an opportunity

for a fair hearing.

(b) The board by rule shall prescribe the criteria for

department action under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 12.038. RULES. The board may adopt rules necessary to

implement this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 12.039. CONSTRUCTION OF OTHER LAWS. (a) This subchapter

does not repeal or modify a statute in effect on August 29, 1983,

that fixes the amount, directs the disposition, prohibits the

collection, or prescribes the basis for computing any fee or

charge.

(b) This section does not restrict the determination or

recomputing of a fee or charge in accordance with the prescribed

basis for computing the fee or charge.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER E. GRANTS OR CONTRACTS FOR PURCHASES OF PUBLIC HEALTH

SERVICES, EQUIPMENT, OR SUPPLIES

Sec. 12.051. PROVISION OF FUNDS. The department may provide

funds by grant or contract to a qualified person for the purchase

of services, equipment, or supplies to be used to promote and

maintain the public health.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 12.052. REQUIREMENTS FOR EXPENDITURE OF CERTAIN FUNDS. (a)

The expenditure of funds received by local units of government

from the department is governed by Chapter 783, Government Code,

and the rules adopted under that law, except as provided by

Section 12.055.

(b) The expenditure of funds received by other state agencies

from the department is governed by Subtitle D, Title 10,

Government Code, and the rules adopted under that law, except as

provided by Section 12.055.

(c) The expenditure of funds received by any other qualified

person from the department is governed by the grant or contract

between the person and the department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.15, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1045, Sec. 3, eff. Sept. 1,

1997.

Sec. 12.053. INVENTORY REQUIREMENTS. All equipment and supplies

which are purchased through a program, contract, or grant with

the department by or for qualified entities, including but not

limited to individuals, corporations, local units of government

and other state agencies and that are used to promote and

maintain public health are exempt from the statewide personal

property accounting system administered by the comptroller of

public accounts described in Subchapter L, Chapter 403,

Government Code. The qualified entities shall maintain complete

equipment and supply records. The department may request the

return of any usable equipment or supplies purchased with funds

provided by the department upon the termination of the program,

contract, or grant.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 8, Sec. 5.05, eff.

Sept. 1, 1991.

Sec. 12.054. DISPOSITION OF CERTAIN DEPARTMENT PROPERTY. (a)

This section applies only to property that is surplus or salvage

property under Chapter 2175, Government Code, and that is:

(1) exempt under Section 12.053 from the statewide personal

property accounting system; or

(2) lawfully in the possession of an emergency medical services

provider or governmental entity as those terms are defined by

Section 773.003.

(b) The department may negotiate directly with an emergency

medical services provider or governmental entity to transfer

title to property covered by this section for which the

department determines that it holds title. The department and the

provider or governmental entity may mutually agree upon the value

of the property and shall take any action incident to the

transaction that is required by federal law.

(c) The department shall initiate necessary procedures under

Chapter 2175, Government Code, to dispose of surplus or salvage

property for which the department does not transfer title under

this section.

Added by Acts 1993, 73rd Leg., ch. 164, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.19(10),

eff. Sept. 1, 1997.

Sec. 12.055. CERTAIN PROCUREMENTS MADE WITH DEPARTMENT FUNDS.

(a) A state agency or local unit of government that expends

funds received from the department for the acquisition of goods

and services may satisfy the requirements of Section 12.052 or of

another state law requiring procurements by competitive bidding

or competitive sealed proposals by procuring goods or services

with those funds in accordance with Section 12.056 or in

accordance with:

(1) Section 2155.144, Government Code, if the entity is a state

agency subject to that law;

(2) Section 32.043 or 32.044, Human Resources Code, if the

entity is a public hospital subject to those laws; or

(3) this section, if the entity is not covered by Subdivision

(1) or (2).

(b) A state agency or local unit of government under Subsection

(a)(3) shall acquire goods or services by any procurement method

approved by the Health and Human Services Commission that

provides the best value to the state agency or local unit of

government. The state agency or local unit of government shall

document that the state agency or local unit of government

considered all relevant factors under Subsection (c) in making

the acquisition.

(c) Subject to Subsection (d), the state agency or local unit of

government may consider all relevant factors in determining the

best value, including:

(1) any installation costs;

(2) the delivery terms;

(3) the quality and reliability of the vendor's goods or

services;

(4) the extent to which the goods or services meet the state

agency's or local unit of government's needs;

(5) indicators of probable vendor performance under the contract

such as past vendor performance, the vendor's financial resources

and ability to perform, the vendor's experience and

responsibility, and the vendor's ability to provide reliable

maintenance agreements;

(6) the impact on the ability of the state agency or local unit

of government to comply with laws and rules relating to

historically underutilized businesses or relating to the

procurement of goods and services from persons with disabilities;

(7) the total long-term cost to the state agency or local unit

of government of acquiring the vendor's goods or services;

(8) the cost of any employee training associated with the

acquisition;

(9) the effect of an acquisition on the state agency's or local

unit of government's productivity;

(10) the acquisition price; and

(11) any other factor relevant to determining the best value for

the state agency or local unit of government in the context of a

particular acquisition.

(d) If a state agency to which this section applies acquires

goods or services with a value that exceeds $100,000, the state

agency shall consult with and receive approval from the Health

and Human Services Commission before considering factors other

than price and meeting specifications.

(e) The state auditor or the department may audit the state

agency's or local unit of government's acquisitions of goods and

services under this section.

(f) The state agency or local unit of government may adopt rules

and procedures for the acquisition of goods and services under

this section.

Added by Acts 1997, 75th Leg., ch. 1045, Sec. 4, eff. Sept. 1,

1997.

Sec. 12.056. PARTICIPATION IN DEPARTMENT PURCHASING CONTRACTS OR

GROUP PURCHASING PROGRAM. The department may allow a state

agency, local unit of government, or private entity that expends

funds received by the department to purchase goods or services

using those funds by participating in:

(1) a contract the department has made to purchase goods or

services; or

(2) a group purchasing program established or designated by the

department that offers discounts to providers of health services.

Added by Acts 1997, 75th Leg., ch. 1045, Sec. 4, eff. Sept. 1,

1997.

SUBCHAPTER F. OFFICE OF TEXAS-MEXICO HEALTH AND ENVIRONMENTAL

ISSUES

Sec. 12.071. OFFICE OF TEXAS-MEXICO HEALTH AND ENVIRONMENTAL

ISSUES. The department shall establish and maintain an office in

the department to coordinate and promote health and environmental

issues between this state and Mexico.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 7, eff. Sept. 1,

1991.

SUBCHAPTER H. MEDICAL ADVISORY BOARD

Sec. 12.091. DEFINITIONS. In this subchapter:

(1) "Medical standards division" means the Medical Standards on

Motor Vehicle Operations Division of the department.

(2) "Panel" means a panel of the medical advisory board.

Added by Acts 1995, 74th Leg., ch. 165, Sec. 9, eff. Sept. 1,

1995.

Sec. 12.092. MEDICAL ADVISORY BOARD; BOARD MEMBERS. (a) The

commissioner shall appoint the medical advisory board members

from:

(1) persons licensed to practice medicine in this state,

including physicians who are board certified in internal

medicine, psychiatry, neurology, physical medicine, or

ophthalmology and who are jointly recommended by the Texas

Department of Health and the Texas Medical Association; and

(2) persons licensed to practice optometry in this state who are

jointly recommended by the department and the Texas Optometric

Association.

(b) The medical advisory board shall assist the Department of

Public Safety of the State of Texas in determining whether:

(1) an applicant for a driver's license or a license holder is

capable of safely operating a motor vehicle; or

(2) an applicant for or holder of a license to carry a concealed

handgun under the authority of Subchapter H, Chapter 411,

Government Code, is capable of exercising sound judgment with

respect to the proper use and storage of a handgun.

Added by Acts 1995, 74th Leg., ch. 165, Sec. 9, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1261, Sec. 21, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 9.23, eff.

Sept. 1, 1999.

Sec. 12.093. ADMINISTRATION; RULES. (a) The medical advisory

board is administratively attached to the medical standards

division.

(b) The medical standards division:

(1) shall provide administrative support for the medical

advisory board and panels of the medical advisory board; and

(2) may collect and maintain the individual medical records

necessary for use by the medical advisory board and the panels

under this section from a physician, hospital, or other health

care provider.

Added by Acts 1995, 74th Leg., ch. 165, Sec. 9, eff. Sept. 1,

1995.

Sec. 12.094. RULES RELATING TO MEDICAL ADVISORY BOARD MEMBERS.

(a) The board:

(1) may adopt rules to govern the activities of the medical

advisory board;

(2) by rule may establish a reasonable fee to pay a member of

the medical advisory board for the member's professional

consultation services; and

(3) if appropriate, may authorize per diem and travel allowances

for each meeting a member attends, not to exceed the amounts

authorized for state employees by the General Appropriations Act.

(b) The fee under Subsection (a)(2) may not be less than $75 or

more than $150 for each meeting that the member attends.

Added by Acts 1995, 74th Leg., ch. 165, Sec. 9, eff. Sept. 1,

1995.

Sec. 12.095. BOARD PANELS; POWERS AND DUTIES. (a) If the

Department of Public Safety of the State of Texas requests an

opinion or recommendation from the medical advisory board as to

the ability of an applicant or license holder to operate a motor

vehicle safely or to exercise sound judgment with respect to the

proper use and storage of a handgun, the commissioner or a person

designated by the commissioner shall convene a panel to consider

the case or question submitted by that department.

(b) To take action as a panel, at least three members of the

medical advisory board must be present.

(c) Each panel member shall prepare an individual independent

written report for the Department of Public Safety of the State

of Texas that states the member's opinion as to the ability of

the applicant or license holder to operate a motor vehicle safely

or to exercise sound judgment with respect to the proper use and

storage of a handgun, as appropriate. In the report the panel

member may also make recommendations relating to that

department's subsequent action.

(d) In its deliberations, a panel may examine any medical record

or report that contains material that may be relevant to the

ability of the applicant or license holder.

(e) The panel may require the applicant or license holder to

undergo a medical or other examination at the applicant's or

holder's expense. A person who conducts an examination under

this subsection may be compelled to testify before the panel and

in any subsequent proceedings under Subchapter H, Chapter 411,

Government Code, or Subchapter N, Chapter 521, Transportation

Code, as applicable, concerning the person's observations and

findings.

Added by Acts 1995, 74th Leg., ch. 165, Sec. 9, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1261, Sec. 22, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 11.22, eff. September 1, 2009.

Sec. 12.096. PHYSICIAN REPORT. (a) A physician licensed to

practice medicine in this state may inform the Department of

Public Safety of the State of Texas or the medical advisory

board, orally or in writing, of the name, date of birth, and

address of a patient older than 15 years of age whom the

physician has diagnosed as having a disorder or disability

specified in a rule of the Department of Public Safety of the

State of Texas.

(b) The release of information under this section is an

exception to the patient-physician privilege requirements imposed

under Section 159.002, Occupations Code.

Added by Acts 1995, 74th Leg., ch. 165, Sec. 9, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.768,

eff. Sept. 1, 2001.

Sec. 12.097. CONFIDENTIALITY REQUIREMENTS. (a) All records,

reports, and testimony relating to the medical condition of an

applicant or license holder:

(1) are for the confidential use of the medical advisory board,

a panel, or the Department of Public Safety of the State of

Texas;

(2) are privileged information; and

(3) may not be disclosed to any person or used as evidence in a

trial except as provided by Subsection (b).

(b) In a subsequent proceeding under Subchapter H, Chapter 411,

Government Code, or Subchapter N, Chapter 521, Transportation

Code, the medical standards division may provide a copy of the

report of the medical advisory board or panel and a medical

record or report relating to an applicant or license holder to:

(1) the Department of Public Safety of the State of Texas;

(2) the applicant or license holder; and

(3) the officer who presides at the hearing.

Added by Acts 1995, 74th Leg., ch. 165, Sec. 9, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 11.23, eff. September 1, 2009.

Sec. 12.098. LIABILITY. A member of the medical advisory board,

a member of a panel, a person who makes an examination for or on

the recommendation of the medical advisory board, or a physician

who reports to the medical advisory board or a panel under

Section 12.096 is not liable for a professional opinion,

recommendation, or report made under this subchapter.

Added by Acts 1995, 74th Leg., ch. 165, Sec. 9, eff. Sept. 1,

1995.

SUBCHAPTER I. TEXAS VOLUNTEER HEALTH CORPS

Sec. 12.111. TEXAS VOLUNTEER HEALTH CORPS. (a) The department

shall establish the Texas Volunteer Health Corps to enhance

community-based public health services.

(b) The Texas Volunteer Health Corps shall connect volunteers

with residents of local communities to involve those residents in

preventive health care, expand the role of those residents in

making decisions about their own health, and build community

support for public health.

Added by Acts 1995, 74th Leg., ch. 768, Sec. 1, eff. Aug. 28,

1995. Renumbered from Health and Safety Code Sec. 12.091 by Acts

1997, 75th Leg., ch. 165, Sec. 31.01(52), eff. Sept. 1, 1997.

Sec. 12.112. COORDINATORS. (a) The department may employ

coordinators to recruit, train, and refer volunteers for service

in local communities.

(b) A coordinator employed under this section may apply for

grants from any public or private source for purposes of this

subchapter.

Added by Acts 1995, 74th Leg., ch. 768, Sec. 1, eff. Aug. 28,

1995. Renumbered from Health and Safety Code Sec. 12.092 by Acts

1997, 75th Leg., ch. 165, Sec. 31.01(52), eff. Sept. 1, 1997.

Sec. 12.113. VOLUNTEERS. (a) Volunteers recruited under this

subchapter may include students in high school or an institution

of higher education, senior citizens, participants in the AFDC

job opportunities and basic skills (JOBS) training program, VISTA

and AmeriCorps volunteers, and volunteers from business and

community networks.

(b) To build healthy local communities, Texas Volunteer Health

Corps volunteers may promote health, expand clients' capacity for

self-help, make clinic appointments, arrange transportation, and

identify community resources and provide links to those

resources.

Added by Acts 1995, 74th Leg., ch. 768, Sec. 1, eff. Aug. 28,

1995. Renumbered from Health and Safety Code Sec. 12.093 by Acts

1997, 75th Leg., ch. 165, Sec. 31.01(52), eff. Sept. 1, 1997.

Sec. 12.114. VITAL HEALTH CARE ISSUES. (a) The department may

identify vital health care issues, including the use of tobacco

and alcohol, end-of-life needs, health and safety issues on the

Texas/Mexico border, family issues, oral health, violence,

immunizations, homelessness, responsible adult and teen

pregnancy, substance abuse, health promotion and education, and

disease prevention.

(b) The Texas Volunteer Health Corps may address a vital health

care issue if a local community identifies the issue as a

priority.

Added by Acts 1995, 74th Leg., ch. 768, Sec. 1, eff. Aug. 28,

1995. Renumbered from Health and Safety Code Sec. 12.094 by Acts

1997, 75th Leg., ch. 165, Sec. 31.01(52), eff. Sept. 1, 1997.

Sec. 12.115. MENTORS. The department shall encourage health

care professionals to volunteer as mentors in the Texas Volunteer

Health Corps.

Added by Acts 1995, 74th Leg., ch. 768, Sec. 1, eff. Aug. 28,

1995. Renumbered from Health and Safety Code Sec. 12.095 by Acts

1997, 75th Leg., ch. 165, Sec. 31.01(52), eff. Sept. 1, 1997.

Sec. 12.116. INFORMATION. The department may provide public

health information materials as needed by the Texas Volunteer

Health Corps.

Added by Acts 1995, 74th Leg., ch. 768, Sec. 1, eff. Aug. 28,

1995. Renumbered from Health and Safety Code Sec. 12.096 by Acts

1997, 75th Leg., ch. 165, Sec. 31.01(52), eff. Sept. 1, 1997.

SUBCHAPTER J. TOBACCO SETTLEMENT PROCEEDS

Sec. 12.131. DEFINITIONS. In this subchapter:

(1) "Account" has the meaning assigned by Section 403.1041,

Government Code.

(2) "Advisory committee" means the tobacco settlement permanent

trust account administration advisory committee.

(3) "Agreement" has the meaning assigned by Section 403.1041,

Government Code.

(4) "Political subdivision" has the meaning assigned by Section

403.1041, Government Code.

Added by Acts 1999, 76th Leg., ch. 753, Sec. 2.01, eff. Aug. 30,

1999.

Sec. 12.132. CERTIFICATION TO COMPTROLLER. The department shall

collect information relating to the unreimbursed health care

expenditures of each political subdivision and, based on that

information and using the formula established in Paragraph 5.B.

of the agreement, shall certify to the comptroller the percentage

of each annual distribution to be paid from the account to each

political subdivision.

Added by Acts 1999, 76th Leg., ch. 753, Sec. 2.01, eff. Aug. 30,

1999.

Sec. 12.133. COLLECTION OF INFORMATION. (a) Each political

subdivision shall submit to the department, in the manner and at

the time required by the department, information that relates to

the political subdivision's unreimbursed health care expenditures

and is required by the department to make the certification under

Section 12.132.

(b) Subject to the approval of the advisory committee, the board

shall adopt rules governing the collection of information under

Subsection (a). The rules may provide for regular audits of

randomly selected political subdivisions and may govern the

manner in which a political subdivision is selected for an audit

and the selection of an auditor.

Added by Acts 1999, 76th Leg., ch. 753, Sec. 2.01, eff. Aug. 30,

1999.

Sec. 12.134. DISPUTES RELATING TO INFORMATION COLLECTED. (a)

Subject to the approval of the advisory committee, the board

shall adopt rules under which a political subdivision or agency

of this state may dispute information submitted by a political

subdivision under Section 12.133.

(b) The rules may provide for:

(1) an audit of the political subdivision that submitted the

disputed information;

(2) payment of the costs of the audit by the party to the

dispute who does not prevail in the dispute;

(3) a deadline for filing a dispute for a particular year; and

(4) a reasonable monetary penalty to be applied to a subsequent

annual distribution made to a political subdivision that is found

to have overstated unreimbursed health care expenditures in the

information submitted under Section 12.133.

(c) The monetary penalty applied under Subsection (b)(4) may not

exceed 10 percent of the amount of the overstatement of

unreimbursed health care costs.

(d) A dispute under this section is a contested case for

purposes of Chapter 2001, Government Code.

Added by Acts 1999, 76th Leg., ch. 753, Sec. 2.01, eff. Aug. 30,

1999.

Sec. 12.135. EFFECT OF DISPUTE. A dispute filed under

department rules adopted under Section 12.134 does not affect the

percentage of the annual distribution of the earnings from the

account to be paid to the political subdivision for the year for

which the information that is the subject of the dispute was

submitted.

Added by Acts 1999, 76th Leg., ch. 753, Sec. 2.01, eff. Aug. 30,

1999.

Sec. 12.136. ADJUSTMENT FOLLOWING AUDIT. (a) If the board

finds, after an audit conducted under Section 12.133 or 12.134,

that a political subdivision has overstated unreimbursed health

care expenditures in the information submitted under Section

12.133 for any year, the department shall report that fact to the

comptroller and shall reduce that political subdivision's

percentage of the subsequent annual distribution of the earnings

from the account appropriately.

(b) If a monetary penalty is applied under Section 12.134, the

department shall also reduce the political subdivision's

percentage of the subsequent annual distribution of the earnings

from the account appropriately.

(c) If a political subdivision is assessed the cost of an audit

under Section 12.134, the department shall report the amount

assessed to the comptroller, and the comptroller may withhold

that amount from the political subdivision's subsequent annual

distribution. The comptroller may use the amount withheld to

reimburse the general revenue fund for the cost of the audit.

Added by Acts 1999, 76th Leg., ch. 753, Sec. 2.01, eff. Aug. 30,

1999.

Sec. 12.137. TOBACCO SETTLEMENT PERMANENT TRUST ACCOUNT

ADMINISTRATION ADVISORY COMMITTEE. (a) The tobacco settlement

permanent trust account administration advisory committee shall

advise the board on the implementation of the department's duties

under this subchapter.

(b) The advisory committee is composed of 11 members appointed

as follows:

(1) one member appointed by the board to represent a public

hospital or hospital district located in a county with a

population of 50,000 or less or a public hospital owned or

maintained by a municipality;

(2) one member appointed by the political subdivision that, in

the year preceding the appointment, received the largest annual

distribution paid from the account;

(3) one member appointed by the political subdivision that, in

the year preceding the appointment, received the second largest

annual distribution paid from the account;

(4) four members appointed by the Texas Conference of Urban

Counties from nominations received from political subdivisions

that in the year preceding the appointment, received the 3rd,

4th, 5th, 6th, 7th, 8th, 9th, 10th, 11th, or 12th largest annual

distribution paid from the account;

(5) one member appointed by the County Judges and Commissioners

Association of Texas;

(6) one member appointed by the North and East Texas County

Judges and Commissioners Association;

(7) one member appointed by the South Texas County Judges and

Commissioners Association; and

(8) one member appointed by the West Texas County Judges and

Commissioners Association.

(b-1) An appointing entity under Subsection (b) is not a state

association of counties.

(c) A commissioners court that sets the tax rate for a hospital

district must approve any person appointed by the hospital

district to serve on the advisory committee.

(d) The advisory committee shall elect the officers of the

committee from among the members of the committee.

(e) The advisory committee may act only on the affirmative votes

of eight members of the committee.

(f) Members of the advisory committee serve staggered six-year

terms expiring on August 31 of each odd-numbered year.

(g) Appointments to the advisory committee shall be made without

regard to the race, color, disability, sex, religion, age, or

national origin of the appointees.

(h) A member of the advisory committee may not receive

compensation from the trust fund or the state for service on the

advisory committee and may not be reimbursed from the trust fund

or the state for travel expenses incurred while conducting the

business of the advisory committee.

(i) The department shall provide administrative support and

resources to the advisory committee as necessary for the advisory

committee to perform the advisory committee's duties under this

subchapter.

(j) Chapter 2110, Government Code, does not apply to the

advisory committee.

Added by Acts 1999, 76th Leg., ch. 753, Sec. 2.01, eff. Aug. 30,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 9, eff. September 1, 2005.

Sec. 12.138. APPROVAL OF RULES. A rule to be adopted by the

board relating to certification of a percentage of an annual

distribution under Section 12.132 or collection of information

under Sections 12.132, 12.133, and 12.134 must be submitted to

the advisory committee and may not become effective before the

rule is approved by the advisory committee. If the advisory

committee disapproves a proposed rule, the advisory committee

shall provide the board the specific reasons that the rule was

disapproved.

Added by Acts 1999, 76th Leg., ch. 753, Sec. 2.01, eff. Aug. 30,

1999.

Sec. 12.139. ANNUAL REVIEW. The advisory committee shall

annually:

(1) review the results of any audit conducted under this

subchapter and the results of any dispute filed under Section

12.134; and

(2) review the rules adopted by the board under this subchapter

and propose any amendments to the rules the advisory committee

considers necessary.

Added by Acts 1999, 76th Leg., ch. 753, Sec. 2.01, eff. Aug. 30,

1999.



CHAPTER 13. HEALTH DEPARTMENT HOSPITALS AND RESPIRATORY FACILITIES

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE A. TEXAS DEPARTMENT OF HEALTH

CHAPTER 13. HEALTH DEPARTMENT HOSPITALS AND RESPIRATORY

FACILITIES

SUBCHAPTER A. CARE AND TREATMENT IN HEALTH DEPARTMENT HOSPITALS

Sec. 13.002. ADMISSION OF OTHER PATIENTS. (a) The board may

admit to any hospital under its supervision a patient who:

(1) is eligible to receive patient services under a department

program; and

(2) will benefit from hospitalization.

(b) Admission to a hospital as authorized under this section is

subject to the availability of:

(1) appropriate space after the needs of eligible tuberculosis

and chronic respiratory disease patients have been met; and

(2) trained medical personnel for the necessary medical care and

treatment.

(c) The board may adopt rules and enter into contracts as

necessary to implement this section.

(d) This section does not require the board or department to:

(1) admit a patient to a particular hospital;

(2) guarantee the availability of space at any hospital; or

(3) provide treatment for a particular medical need at any

hospital.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 13.003. SERVICES AT RIO GRANDE STATE CENTER. (a) The

primary purpose of the Rio Grande State Center is to provide

inpatient and outpatient services, either directly or by contract

with one or more public or private health care providers or

entities, to the residents of the Lower Rio Grande Valley.

(b) The board may establish at the Rio Grande State Center:

(1) cancer screening;

(2) diagnostic services;

(3) educational services;

(4) obstetrical services;

(5) gynecological services;

(6) other inpatient health care services; and

(7) outpatient health care services, including diagnostic,

treatment, disease management, and supportive care services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1106, Sec. 9, eff. Aug. 30,

1999; Acts 2001, 77th Leg., ch. 263, Sec. 2, eff. May 22, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

650, Sec. 2, eff. June 19, 2009.

Sec. 13.004. TREATMENT OF CERTAIN MENTALLY ILL OR MENTALLY

RETARDED PERSONS. (a) The Texas Department of Mental Health and

Mental Retardation may transfer a mentally ill or mentally

retarded person who is infected with tuberculosis to the Texas

Center for Infectious Disease.

(b) The person may be transferred without that person's consent.

(c) The cost of maintaining and treating the person at the Texas

Center for Infectious Disease shall be paid from appropriations

to that hospital.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 107, Sec. 2, eff. Sept. 1,

1995.

Sec. 13.005. CARE AND TREATMENT OF CERTAIN PATIENTS. (a) The

board shall fully develop essential services needed for the

control of tuberculosis. To provide those services, the board may

contract for the support, maintenance, care, and treatment of

tuberculosis patients:

(1) admitted to facilities under the board's jurisdiction; or

(2) otherwise subject to the board's jurisdiction.

(b) The board may contract with:

(1) municipal, county, or state hospitals;

(2) private physicians;

(3) licensed nursing homes and hospitals; and

(4) hospital districts.

(c) The board may contract for diagnostic and other services

available in a community or region as necessary to prevent

further spread of tuberculosis.

(d) A contract may not include the assignment of any lien

accruing to the state.

(e) The board may establish and operate outpatient clinics as

necessary to provide follow-up treatment on discharged patients.

A person who receives treatment as an outpatient is financially

liable in the manner provided for inpatients.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 13.006. PURPOSE OF TUBERCULOSIS CONTROL PROGRAM. The

primary objectives of the tuberculosis control program are:

(1) case-finding;

(2) inpatient and outpatient treatment; and

(3) the eventual eradication of tuberculosis.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 13.007. REPRESENTATIVE JIM SOLIS AND COLONEL H. WILLIAM

"BILL" CARD, JR., OUTPATIENT CLINIC. The outpatient clinic

operated by the South Texas Health Care System in Harlingen,

Texas, is named the Representative Jim Solis and Colonel H.

William "Bill" Card, Jr., Outpatient Clinic in honor of

Representative Jim Solis and Colonel H. William "Bill" Card, Jr.

Added by Acts 2009, 81st Leg., R.S., Ch.

1056, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. TEXAS TUBERCULOSIS CODE

Sec. 13.031. SHORT TITLE. This subchapter may be cited as the

Texas Tuberculosis Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 13.032. PURPOSE. The purpose of this subchapter is to:

(1) enable persons with tuberculosis to obtain needed care;

(2) provide care and treatment for those persons; and

(3) facilitate their hospitalization.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 13.033. DEFINITIONS. In this subchapter:

(1) "Legally responsible person" means a parent, guardian, or

spouse, or any person whom the laws of this state hold

responsible for debts incurred as a result of the hospitalization

or treatment of a patient.

(2) "Local health authority" means a practicing physician who

acts as:

(A) a municipal or county health authority;

(B) a director of a local health department or public health

district; or

(C) a regional director of a public health region.

(3) "Physician" means a person licensed by the Texas State Board

of Medical Examiners to practice medicine in this state.

(4) "Political subdivision" includes a county, municipality, or

hospital district.

(5) "State chest hospital" means the Texas Center for Infectious

Disease and the Rio Grande State Center.

(6) "Tuberculosis patient" means a person who has any form of

tuberculosis in any part of the body.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 107, Sec. 5, eff. Sept. 1,

1995; Acts 2001, 77th Leg., ch. 263, Sec. 3, eff. May 22, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

650, Sec. 3, eff. June 19, 2009.

Sec. 13.034. BOARD DUTIES. (a) The board shall adopt rules and

bylaws relating to:

(1) the management of state chest hospitals;

(2) the duties of officers and employees of those hospitals; and

(3) the enforcement of necessary discipline and restraint of

patients.

(b) The board shall supply each hospital with the necessary

personnel for the operation and maintenance of the hospital.

(c) The board may:

(1) prescribe the form and content of applications,

certificates, records, and reports provided for under this

subchapter;

(2) require reports from the administrator of a state chest

hospital relating to the admission, examination, diagnosis,

release, or discharge of a patient;

(3) visit each hospital regularly to review admitting procedures

and the care and treatment of all new patients admitted since the

last visit;

(4) investigate by personal visit a complaint made by a patient

or by another person on behalf of a patient; and

(5) adopt rules as necessary for the proper and efficient

hospitalization of tuberculosis patients.

(d) The board may delegate a power or duty of the board to an

employee. The delegation does not relieve the board from its

responsibility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 13.035. EMPLOYMENT OF HOSPITAL ADMINISTRATORS. (a) The

department shall employ a qualified hospital administrator for

each state chest hospital.

(b) A hospital administrator employed under this section is not

required to be a licensed physician.

(c) The hospital administrator may delegate a power or duty of

the administrator to an employee. The delegation does not relieve

the hospital administrator from the responsibility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 13.036. PATIENT ADMISSION; EXAMINATION CERTIFICATE. (a) A

resident of this state who has tuberculosis may be admitted to a

state chest hospital. A person who is not a resident of this

state and who has tuberculosis may be admitted to a state chest

hospital in accordance with Section 13.046.

(b) The hospital shall review applications for admission and

admit or deny admission to applicants.

(c) An application for admission to a state chest hospital shall

be accompanied by a certificate issued by a physician stating

that the physician has thoroughly examined the applicant and that

the applicant has tuberculosis. In the case of an applicant who

is not a resident of this state, the certificate may be issued by

a physician who holds a license to practice medicine in the state

of residence of the applicant.

(d) In the case of an indigent applicant, the certificate may be

issued by the local health authority.

(e) The department shall prescribe the form and content of the

certificate.

(f) If the applicant has a communicable disease other than

tuberculosis, the hospital administrator may delay the admission

until the other disease is no longer contagious.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 107, Sec. 1, eff. Sept. 1,

2003.

Sec. 13.037. DETERMINATION OF RESIDENCY. (a) A person is a

resident of this state if the person:

(1) is physically present and living voluntarily in this state;

(2) intends to make a home in this state; and

(3) is not in this state temporarily.

(b) The intent to make a home in this state may be demonstrated

by proof similar to or including:

(1) the possession of documentation, such as a Texas driver's

license, motor vehicle registration, or voter registration

certificate;

(2) the presence of personal effects at a specific abode in this

state; or

(3) employment in this state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 13.038. CLASSIFICATION OF PATIENTS; LIEN. (a) A patient

admitted to a state chest hospital is a public patient and

classified as indigent, nonindigent, or nonresident.

(b) An indigent public patient is a person who:

(1) does not possess property of any kind;

(2) has no person who is legally responsible for the patient's

support; and

(3) is unable to reimburse the state.

(c) A nonindigent public patient is a person who possesses

property out of which the state may be reimbursed, or who has a

person who is legally responsible for the patient's support.

(d) Except as provided by Section 13.040, the state shall

support and maintain an indigent or nonindigent public patient at

state expense but is entitled to reimbursement for a nonindigent

public patient's support.

(e) The state's claim for nonindigent support and maintenance

constitutes a lien against the property of the patient or the

legally responsible person who is financially able to contribute.

(f) A nonresident public patient is a person who is admitted in

accordance with an interstate agreement under Section 13.046.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 107, Sec. 2, eff. Sept. 1,

2003.

Sec. 13.039. COLLECTION OF STATE'S CLAIM. (a) A state claim

for patient support and maintenance may be collected through an

action brought against the patient or the person legally

responsible for the patient. The action shall be brought in the

county from which the patient was sent and shall be brought in

the name of the state by the county or district attorney of that

county or by the attorney general.

(b) The action shall be brought on the written request of the

state chest hospital administrator, accompanied by a certificate

as to the amount owed to the state. In any action, the

certificate is sufficient evidence of the amount owed to the

state for the support of that patient.

(c) On receipt of the request, the attorney shall bring and

conduct the suit and is entitled to a commission of 10 percent of

the amount collected. All money collected under this section,

less the amount of the commission, shall be paid by the attorney

to the hospital administrator, who shall receive the amount and

give a receipt.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 13.040. EFFECT OF INDIGENT HEALTH CARE AND TREATMENT ACT.

If an indigent or nonindigent public patient is eligible for

health care assistance from a county hospital or public hospital

under Chapter 61 (Indigent Health Care and Treatment Act), the

state is entitled to reimbursement from that hospital for the

treatment and support of the patient to the extent prescribed by

that chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 13.041. RETURN OF CERTAIN NONRESIDENTS; RECIPROCAL

AGREEMENTS. (a) The board may:

(1) return a nonresident patient admitted to a state chest

hospital to the proper agency of the state of the patient's

residence; and

(2) permit the return of a resident of this state who has been

admitted to a tuberculosis hospital in another state.

(b) The state that is returning a patient shall pay the expenses

of the return.

(c) The board may enter into reciprocal agreements with the

proper agencies of other states to facilitate the return to the

states of their residence of nonresident patients admitted to

state chest hospitals in other states.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 13.042. DISCRIMINATION PROHIBITED. (a) A state chest

hospital may not discriminate against a patient.

(b) Each patient is entitled to equal facilities, attention, and

treatment. However, a state chest hospital may provide different

care and treatment of patients because of differences in the

condition of the individual patients.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 13.043. GRATUITIES PROHIBITED. (a) A patient in a state

chest hospital may not offer an officer, agent, or employee of

the hospital a tip, payment, or reward of any kind.

(b) A patient who violates this section may be expelled from the

hospital. An employee who accepts a tip, payment, or reward of

any kind from a patient may be discharged.

(c) The board shall strictly enforce this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 13.044. PRIVATE ACCOMMODATIONS. (a) On the request of any

charitable organization in this state, the board may permit the

erection, furnishing, and maintenance by the charitable

organization of accommodations on the grounds of a state chest

hospital for persons who have tuberculosis and who are:

(1) members of the charitable organization;

(2) members of the families of persons who are members of the

charitable organization; or

(3) surviving spouses or minor children of deceased persons who

are members of the charitable organization.

(b) The accommodations shall be reserved for the preferential

use of persons described by Subsection (a).

(c) The state may not incur any expense in the erection,

furnishing, and maintenance of the accommodations. The charitable

organization that enters a patient under this section may be

required to pay the pro rata part of the maintenance costs of

that patient that is found to be just and equitable, pending the

next legislative appropriation for the maintenance of state chest

hospitals. Any part of the accommodations not used by persons

described by Subsection (a) may be used, at the discretion of the

hospital administrator, by other patients in the hospital without

charge to the state.

(d) The officers or a board or committee of the charitable

organization and the board must enter into a written agreement

relating to the location, construction, style, and character, and

terms of existence of buildings, and other questions arising in

connection with the grant of permission to erect and maintain

private accommodations. The written agreement must be recorded in

the minutes of the board.

(e) Except for the preferential right to occupy vacant

accommodations erected by the person's charitable organization, a

person described by Subsection (a) shall be classified in the

same manner as other state chest hospital patients and shall be

admitted, maintained, cared for, and treated in those hospitals

in the same manner and under the same conditions and rules that

apply to other patients.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 13.045. DONATION OF LAND BY COUNTY. (a) A county may

donate and convey land to the state in consideration of the

establishment of a state chest hospital by the board.

(b) The commissioners court of the county may determine the

desirability, manner, and form of the donation and conveyance.

(c) This section does not authorize the commissioners court of a

county to convey land donated or granted for educational purposes

to the county in any manner other than that directed by law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 13.046. ADMISSION OF NONRESIDENT PATIENTS. (a) The

department may enter into an agreement with an agency of another

state responsible for the care of residents of that state who

have tuberculosis under which:

(1) residents of the other state who have tuberculosis may be

admitted to a state chest hospital, subject to the availability

of appropriate space after the needs of eligible tuberculosis and

chronic respiratory disease patients who are residents of this

state have been met; and

(2) the other state is responsible for paying all costs of the

hospitalization and treatment of patients admitted under the

agreement.

(b) Section 13.041 does not apply to the return of a nonresident

patient admitted to a state chest hospital in accordance with an

agreement entered into under this section. The return of that

patient to the state of residence is governed by the agreement.

Added by Acts 2003, 78th Leg., ch. 107, Sec. 3, eff. Sept. 1,

2003.



CHAPTER 31. PRIMARY HEALTH CARE

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE B. TEXAS DEPARTMENT OF HEALTH PROGRAMS

CHAPTER 31. PRIMARY HEALTH CARE

Sec. 31.001. SHORT TITLE. This chapter may be cited as the

Texas Primary Health Care Services Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 31.002. DEFINITIONS. (a) In this chapter:

(1) "Facility" includes a hospital, ambulatory surgical center,

public health clinic, birthing center, outpatient clinic, and

community health center.

(2) "Medical transportation" means transportation services that

are required to obtain appropriate and timely primary health care

services for eligible individuals.

(3) "Other benefit" means a benefit, other than a benefit

provided under this chapter, to which an individual is entitled

for payment of the costs of primary health care services,

including benefits available from:

(A) an insurance policy, group health plan, or prepaid medical

care plan;

(B) Title XVIII or XIX of the Social Security Act (42 U.S.C.

Section 1395 et seq. or Section 1396 et seq.);

(C) the Veterans Administration;

(D) the Civilian Health and Medical Program of the Uniformed

Services;

(E) workers' compensation or any other compulsory employers'

insurance program;

(F) a public program created by federal or state law, or by an

ordinance or rule of a municipality or political subdivision of

the state, excluding benefits created by the establishment of a

municipal or county hospital, a joint municipal-county hospital,

a county hospital authority, a hospital district, or the

facilities of a publicly supported medical school; or

(G) a cause of action for medical, facility, or medical

transportation expenses, or a settlement or judgment based on the

cause of action, if the expenses are related to the need for

services provided under this chapter.

(4) "Primary health care services" includes:

(A) diagnosis and treatment;

(B) emergency services;

(C) family planning services;

(D) preventive health services, including immunizations;

(E) health education;

(F) laboratory, X-ray, nuclear medicine, or other appropriate

diagnostic services;

(G) nutrition services;

(H) health screening;

(I) home health care;

(J) dental care;

(K) transportation;

(L) prescription drugs and devices and durable supplies;

(M) environmental health services;

(N) podiatry services; and

(O) social services.

(5) "Program" means the primary health care services program

authorized by this chapter.

(6) "Provider" means a person who, through a grant or a contract

with the department, provides primary health care services that

are purchased by the department for the purposes of this chapter.

(7) "Support" means the contribution of money or services

necessary for a person's maintenance, including food, clothing,

shelter, transportation, and health care.

(b) The board by rule may define a word or term not defined by

Subsection (a) as necessary to administer this chapter. The board

may not define a word or term so that the word or term is

inconsistent or in conflict with the purposes of this chapter, or

is in conflict with the definition and conditions of practice

governing a provider who is required to be licensed, registered,

certified, identified, or otherwise sanctioned under the laws of

this state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 31.003. PRIMARY HEALTH CARE SERVICES PROGRAM. (a) The

board may establish a program in the department to provide

primary health care services to eligible individuals.

(b) If the program is established, the board shall adopt rules

relating to:

(1) the type, amount, and duration of services to be provided

under this chapter; and

(2) the determination by the department of the services needed

in each service area.

(c) If budgetary limitations exist, the board by rule shall

establish a system of priorities relating to the types of

services provided, geographic areas covered, or classes of

individuals eligible for services.

(d) The board shall adopt rules under Subsection (c) relating to

the geographic areas covered and the classes of individuals

eligible for services according to a statewide determination of

the need for services.

(e) The board shall adopt rules under Subsection (c) relating to

the types of services provided according to the set of service

priorities established under this subsection. Initial service

priorities shall focus on the funding of, provision of, and

access to:

(1) diagnosis and treatment;

(2) emergency services;

(3) family planning services;

(4) preventive health services, including immunizations;

(5) health education; and

(6) laboratory, X-ray, nuclear medicine, or other appropriate

diagnostic services.

(f) Except as limited by this section, the department shall

develop an integrated framework for the equitable provision of

services throughout the state and shall use existing public and

private health, transportation, and education resources.

(g) The board should require that the services provided under

this chapter be reserved to the greatest extent possible for

low-income individuals who are not eligible for similar services

through any other publicly funded program.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 31.004. ADMINISTRATION. (a) The board shall adopt rules

necessary to administer this chapter, and the department shall

administer the program in accordance with board rules.

(b) With the advice and assistance of the commissioner and the

department, the board by rule shall:

(1) establish the administrative structure of the program;

(2) establish a plan of areawide administration to provide

authorized services;

(3) designate, if possible, local public and private resources

as providers; and

(4) prevent duplication by coordinating authorized primary

health care services with existing federal, state, and local

programs.

(c) The department shall prescribe the design and content of all

necessary forms used in the program.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 31.005. PROVISION OF PROGRAM SERVICES BY DEPARTMENT. (a)

The board shall adopt rules relating to the department's

determination of whether program services are to be provided

through a network of approved providers, directly by the

department, or by a combination of the department and approved

providers as prescribed by this section.

(b) The department shall provide services only as prescribed by

board rule.

(c) The department may provide primary health care services

directly to eligible individuals to the extent that the board

determines that existing private or public providers or other

resources in the service area are unavailable or unable to

provide those services. In making that determination, the

department shall:

(1) initially determine the proposed need for services in the

service area;

(2) notify existing private and public providers and other

resources in the service area of the department's initial

determination of need and the services the department proposes to

provide directly to eligible individuals;

(3) provide existing private and public providers and other

resources in the service area a reasonable opportunity to comment

on the department's initial determination of need and the

availability and ability of existing private or public providers

or other resources in the service area to satisfy the need;

(4) provide existing private and public providers and other

resources in the service area a reasonable opportunity to obtain

approval as providers under the program; and

(5) eliminate, reduce, or otherwise modify the proposed scope or

type of services the department proposes to provide directly to

the extent that those services may be provided by existing

private or public providers or other resources in the service

area that meet the board's criteria for approval as providers.

(d) The department shall maintain a continuing review of the

services it provides directly to the eligible individuals who

participate in the program. At least annually, the department

shall review and determine the continued need for the services it

provides directly in each service area, in accordance with the

methods and procedures used to make the initial determination as

prescribed by this section.

(e) If after a review the board determines that a private or

public provider or other resource is available to provide

services and has been approved as a provider, the department

shall, immediately after approving the provider, eliminate,

reduce, or modify the scope and type of services the department

provides directly to the extent the private or public provider or

other resource is available and able to provide the service.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 31.006. SERVICE PROVIDERS. (a) The board shall adopt

rules relating to:

(1) the selection and expedited selection of providers,

including physicians, registered nurses, and facilities; and

(2) the denial, modification, suspension, and termination of

program participation.

(b) The department shall select and approve providers to

participate in the program according to the criteria and

following the procedures prescribed by board rules.

(c) The department shall pay only for program services provided

by approved providers, except in an emergency.

(d) The board may not adopt facility approval criteria that

discriminate against a facility solely because it is operated for

profit.

(e) The department may not exclude a provider solely because the

provider receives federal funds if the federal funds are

inadequate to provide the services authorized by this chapter to

all eligible individuals seeking services from that provider.

(f) The board shall provide a due process hearing procedure for

the resolution of conflicts between the department and a

provider. Chapter 2001, Government Code, do not apply to conflict

resolution procedures adopted under this section.

(g) The department shall render the final administrative

decision in a due process hearing to modify, suspend, or

terminate the approval of a provider.

(h) The department may not terminate a grant or contract while a

due process hearing is pending under this section. The department

may withhold payments while the hearing is pending but shall pay

the withheld payments and resume grant or contract payments if

the final determination is in favor of the provider.

(i) The notice and hearing required by this section do not apply

if a grant or contract:

(1) is canceled by the department because of exhaustion of funds

or because insufficient funds require the board to adopt service

priorities; or

(2) expires according to its terms.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(65), eff.

Sept. 1, 1995.

Sec. 31.007. APPLICATION FOR SERVICES. (a) The board shall

adopt rules relating to application procedures for admission to

the program.

(b) An applicant must complete or cause to be completed an

application form prescribed by the department.

(c) The application form must be accompanied by:

(1) a statement by the applicant, or by the person with a legal

obligation to provide for the applicant's support, that the

applicant or person is financially unable to pay for all or part

of the cost of the necessary services; and

(2) any other assurances from the applicant or any documentary

evidence required by the board that is necessary to support the

applicant's eligibility.

(d) Except as permitted by program rules, the department may not

provide services or authorize payment for services delivered to

an individual before the eligibility date assigned to the

individual by the department.

(e) The department shall determine or cause to be determined the

eligibility date in accordance with board rules. The date may not

be later than the date on which the individual submits a properly

completed application form and all supporting documents required

by this chapter or board rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 31.008. ELIGIBILITY FOR SERVICES. (a) The board shall

adopt rules relating to eligibility criteria for an individual to

receive services under the program, including health, medical,

and financial criteria. The department shall determine or cause

to be determined an applicant's eligibility in accordance with

this chapter and board rules.

(b) Except as modified by other rules adopted under this

chapter, the board by rule shall provide that to be eligible to

receive services, the individual must be a resident of this

state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 31.009. DENIAL, MODIFICATION, SUSPENSION, OR TERMINATION OF

SERVICES. (a) The department for cause may deny an application

for services after notice to the applicant and an opportunity for

a fair hearing.

(b) The department may modify, suspend, or terminate services to

an individual eligible for or receiving services after notice to

the individual and an opportunity for a fair hearing.

(c) The board by rule shall provide criteria for action by the

department under this section.

(d) Chapter 2001, Government Code, do not apply to the granting,

denial, modification, suspension, or termination of services. The

department shall conduct hearings in accordance with the board's

due process hearing rules.

(e) The department shall render the final administrative

decision in a due process hearing to deny, modify, suspend, or

terminate the receipt of services.

(f) The notice and hearing required by this section do not apply

if the department restricts program services to conform to

budgetary limitations that require the board to establish service

priorities.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(65), eff.

Sept. 1, 1995.

Sec. 31.010. FINANCIAL ELIGIBILITY; OTHER BENEFITS. (a) The

department shall require an individual receiving services under

this chapter, or the person with a legal obligation to support

the individual, to pay for or reimburse the department for that

part of the cost of the services that the individual or person is

financially able to pay.

(b) Except as provided by board rules, an individual is not

eligible to receive services under this chapter to the extent

that the individual, or a person with a legal obligation to

support the individual, is eligible for some other benefit that

would pay for all or part of the services.

(c) When an application is made under this chapter or when

services are received, the individual applying for or receiving

services shall inform the department of any other benefit to

which the individual, or a person with a legal obligation to

support the individual, may be entitled.

(d) An individual who has received services that are covered by

some other benefit, or a person with a legal obligation to

support that individual, shall reimburse the department to the

extent of the services provided when the other benefit is

received.

(e) The commissioner may waive enforcement of Subsections

(b)-(d) of this section as prescribed by board rules in certain

individually considered cases in which enforcement will deny

services to a class of otherwise eligible individuals because of

conflicting federal, state, or local laws or rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 31.011. RECOVERY OF COSTS. (a) The department may recover

the cost of services provided under this chapter from a person

who does not reimburse the department as required by Section

31.010 or from any third party who has a legal obligation to pay

other benefits and to whom notice of the department's interest

has been given.

(b) At the request of the commissioner, the attorney general may

bring suit in the appropriate court of Travis County on behalf of

the department.

(c) In a judgment in favor of the department, the court may

award attorney's fees, court costs, and interest accruing from

the date on which the department provides the services to the

date on which the department is reimbursed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 31.012. FEES. (a) The board may charge fees for the

services provided directly by the department or through approved

providers in accordance with Subchapter D, Chapter 12.

(b) The board shall adopt standards and procedures to develop

and implement a schedule of allowable charges for program

services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 31.013. FUNDING. (a) Except as provided by this chapter

or by other law, the board may seek, receive, and spend funds

received through an appropriation, grant, donation, or

reimbursement from any public or private source to administer

this chapter.

(b) The department is not required to provide primary health

care services unless funds are appropriated to the department to

administer this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 31.014. CONTRACTS. The department shall enter into

contracts and agreements or award grants necessary to facilitate

the efficient and economical provision of services under this

chapter, including contracts and grants for the purchase of

services, equipment, and supplies from approved providers.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 31.015. RECORDS AND REVIEW. (a) The department shall

require each provider receiving reimbursement under this chapter

to maintain records and information for each applicant for or

recipient of services.

(b) The board shall adopt rules relating to the information a

provider is required to report to the department and shall adopt

procedures to prevent unnecessary and duplicative reporting of

data.

(c) The department shall review records, information, and

reports prepared by program providers and shall annually prepare

a report for submission to the governor and the legislature

relating to the status of the program. The department shall make

the report available to the public.

(d) The report required under Subsection (c) must include:

(1) the number of individuals receiving care under this chapter;

(2) the total cost of the program, including a delineation of

the total administrative costs and the total cost for each

service authorized under Section 31.003(e);

(3) the average cost per recipient of services;

(4) the number of individuals who received services in each

public health region; and

(5) any other information required by the board.

(e) In computing the number of individuals to be reported under

Subsection (d)(1), the department shall ensure that no individual

is counted more than once.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 31.016. PROGRAM PLANS. (a) The department shall have a

long-range plan, covering at least six years, that includes at

least the following elements:

(1) quantifiable indicators of effort and success;

(2) identification of priority client population and the minimum

types of services necessary for that population;

(3) a description of the appropriate use of providers, including

the role of providers, and considering the type, location, and

specialization of the providers;

(4) criteria for phasing out unnecessary services;

(5) a comprehensive assessment of needs and inventory of

resources; and

(6) coordination of administration and service delivery with

federal, state, and local public and private programs that

provide similar services.

(b) The department shall revise the plan by January 1 of each

even-numbered year.

(c) The department shall develop a short-range plan that is

derived from the long-range plan and that identifies and projects

the costs relating to implementing the short-range plan.

(d) As part of the department's budget preparation process, the

department shall biennially assess its achievement of the goals

identified in each plan. The department's biennial budget shall

be made according to the results of the assessment and the

short-range plan. The department shall make its requests for new

program funding and for continued funding according to

demonstrated need.

(e) The department shall use the information collected under

Section 31.015 to develop the long-range and short-range plans.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Text of section effective until August 31, 2009, but only if a

specific appropriation is provided as described by Acts 2009,

81st Leg., R.S., Ch. 127, Sec. 2, which states: This Act does not

make an appropriation. This Act takes effect only if a specific

appropriation for the implementation of the Act is provided in a

general appropriations act of the 81st Legislature.

Sec. 31.017. FEDERALLY QUALIFIED HEALTH CENTERS. (a) The

department may make grants to establish new or expand existing

facilities that can qualify as federally qualified health

centers, as defined by 42 U.S.C. Section 1396d(l)(2)(B), in this

state, including:

(1) planning grants;

(2) development grants;

(3) capital improvement grants; and

(4) grants for transitional operating support.

(b) This section expires September 1, 2009.

Added by Acts 2003, 78th Leg., ch. 860, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

127, Sec. 1, eff. August 31, 2009.

Text of section effective on August 31, 2009, but only if a

specific appropriation is provided as described by Acts 2009,

81st Leg., R.S., Ch. 127, Sec. 2, which states: This Act does not

make an appropriation. This Act takes effect only if a specific

appropriation for the implementation of the Act is provided in a

general appropriations act of the 81st Legislature.

Sec. 31.017. FEDERALLY QUALIFIED HEALTH CENTERS. The

department may make grants to establish new or expand existing

facilities and to support new or expanded services at facilities

that can qualify as federally qualified health centers, as

defined by 42 U.S.C. Section 1396d(l)(2)(B), in this state,

including:

(1) planning grants;

(2) development grants;

(3) capital improvement grants; and

(4) grants for transitional operating support.

Added by Acts 2003, 78th Leg., ch. 860, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

127, Sec. 1, eff. August 31, 2009.



CHAPTER 32. MATERNAL AND INFANT HEALTH IMPROVEMENT

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE B. TEXAS DEPARTMENT OF HEALTH PROGRAMS

CHAPTER 32. MATERNAL AND INFANT HEALTH IMPROVEMENT

SUBCHAPTER A. PROGRAM FOR WOMEN AND CHILDREN

Sec. 32.001. SHORT TITLE. This chapter may be cited as the

Maternal and Infant Health Improvement Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 32.002. DEFINITIONS. (a) In this chapter:

(1) "Adolescent" means an individual younger than 18 years of

age.

(2) "Ancillary services" means services necessary to obtain

timely, effective, and appropriate maternal and infant health

improvement services, and includes prescription drugs, medical

social services, transportation, health promotion services, and

laboratory services.

(3) "Facility" includes a hospital, public health clinic,

birthing center, outpatient clinic, or community health center.

(4) "Infant care" means maternal and infant health improvement

services and ancillary services appropriate for an individual

from birth to 12 months of age.

(5) "Intrapartum care" means maternal and infant health

improvement services and ancillary services appropriate for a

woman, fetus, or infant during childbirth.

(6) "Maternal and infant health improvement services" means

services necessary to assure quality health care for women and

children.

(7) "Medical assistance program" means the program administered

by the single state agency under Title XIX of the Social Security

Act (42 U.S.C. Section 1396 et seq.).

(8) "Other benefit" means a benefit, other than a benefit

provided under this chapter, to which an individual is entitled

for payment of the costs of maternal and infant health

improvement services, ancillary services, educational services,

or transportation services, including benefits available from:

(A) an insurance policy, group health plan, or prepaid medical

care plan;

(B) Title XVIII of the Social Security Act (42 U.S.C. Section

1395 et seq.);

(C) the Veterans Administration;

(D) the Civilian Health and Medical Program of the Uniformed

Services;

(E) workers' compensation or any other compulsory employers'

insurance program;

(F) a public program created by federal or state law, other than

Title XIX of the Social Security Act (42 U.S.C. Section 1396 et

seq.), or by an ordinance or rule of a municipality or political

subdivision of the state, excluding benefits created by the

establishment of a municipal or county hospital, a joint

municipal-county hospital, a county hospital authority, a

hospital district, or the facilities of a publicly supported

medical school; or

(G) a cause of action for medical, facility, or medical

transportation expenses, or a settlement or judgment based on the

cause of action, if the expenses are related to the need for

services provided under this chapter.

(9) "Perinatal care" means maternal and infant health

improvement services and ancillary services that are appropriate

for women and infants during the perinatal period, which begins

before conception and ends on the infant's first birthday.

(10) "Postpartum care" means maternal and infant health

improvement services and ancillary services appropriate for a

woman following a pregnancy.

(11) "Preconceptional care" means maternal and infant health

improvement services and ancillary services appropriate for a

woman before conception that are provided with the intent of

planning and reducing health risks that might adversely affect

her pregnancies.

(12) "Prenatal care" means maternal and infant health

improvement services and ancillary services that are appropriate

for a pregnant woman and the fetus during the period beginning on

the date of conception and ending on the commencement of labor.

(13) "Program" means the maternal and infant health improvement

services program authorized by this chapter.

(14) "Provider" means a person who, through a grant or a

contract with the department or through other means approved by

the department, provides maternal and infant health improvement

services and ancillary services that are purchased by the

department for the purposes of this chapter.

(15) "Support" means the contribution of money or services

necessary for a person's maintenance, including food, clothing,

shelter, transportation, and health care.

(b) The board by rule may define a word or term not defined by

Subsection (a) as necessary to administer this chapter. The board

may not define a word or term so that the word or term is

inconsistent or in conflict with the purposes of this chapter, or

is in conflict with the definition and conditions of practice

governing a provider who is required to be licensed, registered,

certified, identified, or otherwise sanctioned under the laws of

this state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 124, Sec. 2, eff. Sept. 1,

1995.

Sec. 32.003. MATERNAL AND INFANT HEALTH IMPROVEMENT SERVICES

PROGRAM. (a) The board may establish a maternal and infant

health improvement services program in the department to provide

comprehensive maternal and infant health improvement services and

ancillary services to eligible women and infants.

(b) If the program is established, the board shall adopt rules

relating to:

(1) the type, amount, and duration of services to be provided

under this chapter; and

(2) the determination by the department of the services needed

in each service area.

(c) If budgetary limitations exist, the board by rule shall

establish a system of priorities relating to the types of

services provided, geographic areas covered, or classes of

individuals eligible for services.

(d) The board shall adopt the rules according to a statewide

determination of the need for services.

(e) In structuring the program and adopting rules, the

department and board shall attempt to maximize the amount of

federal matching funds available for maternal and infant health

improvement services while continuing to serve targeted

populations.

(f) If necessary, the board by rule may coordinate services and

other parts of the program with the medical assistance program.

However, the board may not adopt rules relating to the services

under either program that would:

(1) cause the program established under this chapter not to

conform with federal law to the extent that federal matching

funds would not be available; or

(2) affect the status of the single state agency to administer

the medical assistance program.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 124, Sec. 3, eff. Sept. 1,

1995.

Sec. 32.005. ABORTION SERVICES RESTRICTED. Notwithstanding any

other provision of this chapter, funds administered under this

chapter may not be used to provide abortion services unless the

mother's life is in danger.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 32.006. ADMINISTRATION. (a) The board shall adopt rules

necessary to administer this chapter, and the department shall

administer the program in accordance with board rules.

(b) The department shall prescribe the design and content of all

necessary forms used in the program.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 32.011. DENIAL, MODIFICATION, SUSPENSION, OR TERMINATION OF

SERVICES. (a) The department may, for cause, deny, modify,

suspend, or terminate services to an individual eligible for or

receiving services after notice to the individual and an

opportunity for a hearing.

(b) The board by rule shall provide criteria for action by the

department under this section.

(c) Chapter 2001, Government Code, does not apply to the

granting, denial, modification, suspension, or termination of

services. The department shall conduct hearings in accordance

with the board's due process hearing rules.

(d) The department shall render the final administrative

decision in a due process hearing to deny, modify, suspend, or

terminate the receipt of services.

(e) The notice and hearing required by this section do not apply

if the department restricts program services to conform to

budgetary limitations that require the board to establish service

priorities.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(65), eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 124, Sec. 4, eff. Sept.

1, 1995.

Sec. 32.012. FINANCIAL ELIGIBILITY; OTHER BENEFITS. (a) The

department shall require an individual receiving services under

this chapter, or the person with a legal obligation to support

the individual, to pay for or reimburse the department for that

part of the cost of the services that the individual or person is

financially able to pay.

(b) Except as provided by board rules, an individual is not

eligible to receive services under this chapter to the extent

that the individual or a person with a legal obligation to

support the individual is eligible for some other benefit that

would pay for all or part of the services.

(c) When a determination of eligibility to receive maternal and

infant health improvement services is made under this chapter or

when the services are received, the individual requesting or

receiving services shall inform the department of any other

benefit to which the individual or a person with a legal

obligation to support the individual may be entitled.

(d) An individual who has received services that are covered by

some other benefit, or any other person with a legal obligation

to support that individual, shall reimburse the department to the

extent of the services provided when the other benefit is

received.

(e) The commissioner may waive enforcement of Subsections

(b)-(d) of this section as prescribed by board rules in certain

individually considered cases in which enforcement will deny

services to a class of otherwise eligible individuals because of

conflicting federal, state, or local laws or rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 124, Sec. 5, eff. Sept. 1,

1995.

Sec. 32.013. RECOVERY OF COSTS. (a) The department may recover

the cost of services provided under this chapter from a person

who does not reimburse the department as required by Section

32.012 or from any third party who has a legal obligation to pay

other benefits and to whom notice of the department's interest

has been given.

(b) At the request of the commissioner, the attorney general may

bring suit in the appropriate court of Travis County on behalf of

the department.

(c) In a judgment in favor of the department, the court may

award attorney's fees, court costs, and interest accruing from

the date on which the department provides the services to the

date on which the department is reimbursed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 32.014. FEES. (a) Except as prohibited by federal law or

regulation, the board may charge fees for the services provided

directly by the department or through approved providers in

accordance with Subchapter D, Chapter 12.

(b) The board shall adopt standards and procedures to develop

and implement a schedule of allowable charges for program

services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 32.015. FUNDING. (a) Except as provided by this chapter

or by other law, the board may seek, receive, and spend funds

received through an appropriation, grant, donation, or

reimbursement from any public or private source to administer

this chapter.

(b) Notwithstanding other law, the department's authority to

spend funds appropriated for the program established by this

chapter is not affected by the amount of federal funds the

department receives.

(c) The department is not required to provide maternal and

infant health improvement services unless funds are appropriated

to the department to administer this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 124, Sec. 6, eff. Sept. 1,

1995.

Sec. 32.016. CONTRACTS. The department shall enter into

contracts and agreements or award grants necessary to facilitate

the efficient and economical provision of services under this

chapter, including contracts and grants for the purchase of

services, equipment, and supplies from approved providers.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 32.017. RECORDS AND REVIEW. (a) The department shall

require each provider receiving reimbursement under this chapter

to maintain records and information for each applicant for or

recipient of services.

(b) The board shall adopt rules relating to the information a

provider is required to report to the department and shall adopt

procedures to prevent unnecessary and duplicative reporting of

data.

(c) The department shall review records, information, and

reports prepared by program providers and shall annually prepare

a report for submission to the governor and the legislature

relating to the status of the program. The department shall make

the report available to the public.

(d) The report required under Subsection (c) must include:

(1) the number of individuals receiving care under this chapter;

(2) the total cost of the program, including a delineation of

the total administrative costs and the total cost for each

service authorized under Section 32.004(d);

(3) the average cost per recipient of services;

(4) the number of individuals who received services in each

public health region; and

(5) any other information required by the board.

(e) In computing the number of individuals to be reported under

Subsection (d)(1), the department shall ensure that no individual

is counted more than once.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 32.018. PROGRAM PLANS. (a) The department shall have a

long-range plan covering at least six years that includes at

least the following elements:

(1) quantifiable indicators of effort and success;

(2) identification of priority client population and the minimum

types of services necessary for that population;

(3) a description of the appropriate use of providers, including

the role of providers and considering the type, location, and

specialization of the providers;

(4) criteria for phasing out unnecessary services;

(5) a comprehensive assessment of needs and inventory of

resources; and

(6) coordination of administration and service provision with

federal, state, and local public and private programs that

provide similar services.

(b) The department shall revise the plan by January 1 of each

even-numbered year.

(c) The department shall develop a short-range plan that is

derived from the long-range plan and that identifies and projects

the costs relating to implementing the short-range plan.

(d) As part of the department's budget preparation process, the

department shall biennially assess its achievement of the goals

identified in each plan. The department's biennial budget shall

be made according to the results of the assessment and the

short-range plan. The department shall make its requests for new

program funding and for continued funding according to

demonstrated need.

(e) The department shall use the information collected under

Section 32.017 to develop the long-range and short-range plans.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 32.021. REQUIREMENTS REGARDING THE WOMEN, INFANTS AND

CHILDREN PROGRAM. (a) An agency, organization, or other entity

that contracts with the Special Supplemental Nutrition Program

for Women, Infants and Children shall each month provide the

clinical and nutritional services supported by that program

during extended hours, as defined by the department.

(b) Each agency, organization, or other entity that contracts

with the program to provide clinical or nutritional services

shall include in its annual plan submitted to the department a

plan to expand client access to services through extended hours,

the schedule for each site that provides services, and the

reasons for each site's schedule. An agency, organization, or

other entity that contracts with the program is not required to

offer extended hours at each of its service sites.

(c) The department shall adopt guidelines for extended hours and

waivers from the requirement of Subsection (a).

(d) To obtain a waiver, an agency, organization, or other entity

shall submit a written justification to the department explaining

the extraordinary circumstances involved and identifying the time

frame needed for their resolution.

(e) The department may not grant a waiver to an agency,

organization, or other entity for a period of more than two

years.

(f) If an agency, organization, or other entity required by this

section to maintain extended hours provides other maternal and

child health services, that entity shall also make those services

available during the extended hours.

Added by Acts 1993, 73rd Leg., ch. 328, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 1317, Sec. 1, eff.

Sept. 1, 1997.

SUBCHAPTER B. PERINATAL HEALTH CARE SYSTEM

Sec. 32.041. LEGISLATIVE FINDINGS. (a) The legislature finds

that the perinatal period beginning before conception and

continuing through the first year of life poses unique challenges

for the health care system. The development of a coordinated,

cooperative system of perinatal health care within a geographic

area will reduce unnecessary mortality and morbidity for women

and infants.

(b) In order to improve the health of women and infants, it is

necessary to promote health education, to provide assurance of

reasonable access to safe and appropriate perinatal services, and

to improve the quality of perinatal care by encouraging optimal

use of health care personnel.

Added by Acts 1995, 74th Leg., ch. 124, Sec. 7, eff. Sept. 1,

1995.

Sec. 32.042. DUTIES OF BOARD; RULES. (a) The board by rule

shall adopt:

(1) minimum standards and objectives to implement voluntary

perinatal health care systems; and

(2) policies for health promotion and education, risk

assessment, access to care, and perinatal system structure,

including the transfer and transportation of pregnant women and

infants.

(b) The rules must:

(1) reflect all geographic areas of the state, considering time

and distance;

(2) provide specific requirements for appropriate care of

perinatal patients; and

(3) facilitate coordination among all perinatal service

providers and health care facilities in the delivery area.

(c) The rules must include:

(1) risk reduction guidelines for preconceptional, prenatal,

intrapartum, postpartum, and infant care, including guidelines

for the transfer and transportation of perinatal patients;

(2) criteria for determining geographic boundaries of perinatal

health care systems;

(3) minimum requirements of health promotion and education, risk

assessment, access to care, and coordination of services that

must be present in a perinatal health care system;

(4) minimum requirements for resources and equipment needed by a

health care facility to treat perinatal patients;

(5) standards for the availability and qualifications of the

health care personnel treating perinatal patients in a facility;

(6) requirements for data collection, including operation of the

perinatal health care system and patient outcomes;

(7) requirements for periodic performance evaluation of the

system and its components; and

(8) assurances that health care facilities will not refuse to

accept the transfer of a perinatal patient solely because of the

person's inability to pay for services or because of the person's

age, sex, race, religion, or national origin.

Added by Acts 1995, 74th Leg., ch. 124, Sec. 7, eff. Sept. 1,

1995.

Sec. 32.043. DUTIES OF DEPARTMENT. The department shall:

(1) develop and monitor a statewide network of voluntary

perinatal health care systems;

(2) develop and maintain a perinatal reporting and analysis

system to monitor and evaluate perinatal patient care in the

perinatal health care systems in this state; and

(3) provide for coordination and cooperation in this state and

among this state and adjoining states.

Added by Acts 1995, 74th Leg., ch. 124, Sec. 7, eff. Sept. 1,

1995.

Sec. 32.044. SYSTEM REQUIREMENTS. (a) Each voluntary perinatal

health care system must have:

(1) a coordinating board responsible for ensuring, providing, or

coordinating planning access to services, data collection, and

provider education;

(2) access to appropriate emergency medical services;

(3) risk assessment, transport, and transfer protocols for

perinatal patients;

(4) one or more health care facilities categorized according to

perinatal care capabilities using standards adopted by board

rule; and

(5) documentation of broad-based participation in planning by

providers of perinatal services and community representatives

throughout the defined geographic region.

(b) This subchapter does not prohibit a health care facility

from providing services that it is authorized to provide under a

license issued to the facility by the department.

Added by Acts 1995, 74th Leg., ch. 124, Sec. 7, eff. Sept. 1,

1995.

Sec. 32.045. GRANT PROGRAM. (a) The department may establish a

program to award grants to initiate, expand, maintain, and

improve voluntary perinatal health care systems.

(b) The board by rule shall establish eligibility criteria for

awarding the grants. The rules must require the department to

consider:

(1) the need of an area and the extent to which the grant would

meet the identified need;

(2) the availability of personnel and training programs;

(3) the availability of other funding sources;

(4) the assurance of providing quality services;

(5) the need for emergency transportation of perinatal patients

and the extent to which the system meets the identified needs;

and

(6) the stage of development of a perinatal health care system.

(c) The department may approve grants according to rules adopted

by the board. A grant awarded under this section is governed by

Chapter 783, Government Code, and rules adopted under that

chapter.

Added by Acts 1995, 74th Leg., ch. 124, Sec. 7, eff. Sept. 1,

1995.



CHAPTER 33. PHENYLKETONURIA, OTHER HERITABLE DISEASES, HYPOTHYROIDISM, AND CERTAIN OTHER DISORDERS

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE B. TEXAS DEPARTMENT OF HEALTH PROGRAMS

CHAPTER 33. PHENYLKETONURIA, OTHER HERITABLE DISEASES,

HYPOTHYROIDISM, AND CERTAIN OTHER DISORDERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 33.001. DEFINITIONS. In this chapter:

(1) "Heritable disease" means an inherited disease that may

result in mental or physical retardation or death.

(2) "Hypothyroidism" means a condition that may cause severe

mental retardation if not treated.

(3) "Other benefit" means a benefit, other than a benefit under

this chapter, to which an individual is entitled for the payment

of the costs of services. The term includes:

(A) benefits available under:

(i) an insurance policy, group health plan, or prepaid medical

care plan;

(ii) Title XVIII of the Social Security Act (42 U.S.C. Section

1395);

(iii) Title XIX of the Social Security Act (42 U.S.C. Section

1396);

(iv) the Veterans' Administration;

(v) the Civilian Health and Medical Program of the Uniformed

Services; or

(vi) workers' compensation or any other compulsory employers

insurance program;

(B) a public program created by federal or state law or by

ordinance or rule of a municipality or political subdivision of

the state, except those benefits created by the establishment of

a municipal or county hospital, a joint municipal-county

hospital, a county hospital authority, a hospital district, or by

the facilities of a publicly supported medical school; and

(C) benefits resulting from a cause of action for health care

expenses, or a settlement or judgment based on the cause of

action, if the expenses are related to the need for services

provided under this chapter.

(4) "Phenylketonuria" means an inherited condition that may

cause severe mental retardation if not treated.

(5) "Screening test" means a rapid analytical procedure to

determine the need for further diagnostic evaluation.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 8, eff. Sept. 1,

1991.

Sec. 33.002. DETECTION AND TREATMENT PROGRAM ESTABLISHED. (a)

The department shall carry out a program to combat morbidity,

including mental retardation, and mortality in persons who have

phenylketonuria, other heritable diseases, or hypothyroidism.

(b) The board shall adopt rules necessary to carry out the

program, including a rule specifying other heritable diseases

covered by this chapter.

(c) The department shall establish and maintain a laboratory to:

(1) conduct experiments, projects, and other activities

necessary to develop screening or diagnostic tests for the early

detection of phenylketonuria, other heritable diseases, and

hypothyroidism;

(2) develop ways and means or discover methods to be used to

prevent or treat phenylketonuria, other heritable diseases, and

hypothyroidism; and

(3) serve other purposes considered necessary by the department

to carry out the program.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 8, eff. Sept. 1,

1991.

Sec. 33.0021. SICKLE-CELL TRAIT. Notwithstanding any provision

of this chapter, the department shall include sickle-cell trait

in the detection and treatment program established under this

chapter, in the screening for heritable diseases conducted under

Subchapter B, and in the newborn screening services provided

under Subchapter C.

Added by Acts 2009, 81st Leg., R.S., Ch.

179, Sec. 1, eff. May 27, 2009.

Sec. 33.003. COOPERATION OF HEALTH CARE PROVIDERS AND

GOVERNMENTAL ENTITIES. (a) The department may invite all

physicians, hospitals, and other health care providers in the

state that provide maternity and newborn infant care to cooperate

and participate in any program established by the department

under this chapter.

(b) Other boards, agencies, departments, and political

subdivisions of the state capable of assisting the department in

carrying out the program may cooperate with the department and

are encouraged to furnish their services and facilities to the

program.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 8, eff. Sept. 1,

1991.

Sec. 33.004. STUDY ON NEWBORN SCREENING METHODOLOGY AND

EQUIPMENT. (a) Not later than March 1, 2006, the department

shall:

(1) conduct a study to determine the most cost-effective method

of conducting newborn screening, including screening for

disorders listed in the core uniform panel of newborn screening

conditions recommended in the 2005 report by the American College

of Medical Genetics entitled "Newborn Screening: Toward a Uniform

Screening Panel and System" or another report determined by the

department to provide more appropriate newborn screening

guidelines, to protect the health and welfare of this state's

newborns and to maximize the number of newborn screenings that

may be conducted with the funding available for the screening;

(2) determine the disorders to be studied under Subdivision (1)

and ensure the study does not examine screening and services

provided under Chapter 47; and

(3) obtain proposals or information regarding the conduct of

newborn screening and compare the costs of the department

performing newborn screening services to the costs of outsourcing

screening to a qualified laboratory with at least two years'

experience performing newborn screening tests.

(b) In accordance with rules adopted by the executive

commissioner of the Health and Human Services Commission, the

department may implement a newborn screening program.

(c) If the department determines under Subsection (a) that the

department's performance of newborn screening services is more

cost-effective than outsourcing newborn screening, the department

shall obtain the use of screening methodologies, including tandem

mass spectrometers, and hire the employees necessary to

administer newborn screening under this chapter.

(d) If the department determines under Subsection (a) that

outsourcing of newborn screening is more cost-effective, the

department shall contract for the resources and services

necessary to conduct newborn screening using a competitive

procurement process.

(e) The department shall periodically review the newborn

screening program as revised under this section to determine the

efficacy and cost-effectiveness of the program and determine

whether adjustments to the program are necessary to protect the

health and welfare of this state's newborns and to maximize the

number of newborn screenings that may be conducted with the

funding available for the screening.

(f) The department may adjust the amounts charged for newborn

screening fees, including fees assessed for follow-up services,

tracking confirmatory testing, and diagnosis.

Added by Acts 2005, 79th Leg., Ch.

940, Sec. 2, eff. September 1, 2005.

SUBCHAPTER B. NEWBORN SCREENING

Sec. 33.011. TEST REQUIREMENT. (a) The physician attending a

newborn child or the person attending the delivery of a newborn

child that is not attended by a physician shall subject the child

to screening tests approved by the department for

phenylketonuria, other heritable diseases, hypothyroidism, and

other disorders for which screening is required by the

department.

(a-1) Except as provided by this subsection and to the extent

funding is available for the screening, the department shall

require newborn screening tests to screen for disorders listed in

the core panel and in the secondary targets of the uniform

newborn screening panel recommended in the 2005 report by the

American College of Medical Genetics entitled "Newborn Screening:

Toward a Uniform Screening Panel and System" or another report

determined by the department to provide more stringent newborn

screening guidelines to protect the health and welfare of this

state's newborns. The department, with the advice of the Newborn

Screening Advisory Committee, may require additional newborn

screening tests under this subsection to screen for other

disorders or conditions. The department may exclude from the

newborn screening tests required under this subsection screenings

for galactose epimerase and galactokinase.

(b) The department may prescribe the screening test procedures

to be used and the standards of accuracy and precision required

for each test.

(c) The screening tests required by this section must be

performed by the laboratory established by the department or by a

laboratory approved by the department under Section 33.016.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 8, eff. Sept. 1,

1991.

Amended by:

Acts 2005, 79th Leg., Ch.

940, Sec. 3, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1124, Sec. 2, eff. September 1, 2009.

Sec. 33.0111. DISCLOSURE. (a) The department shall develop a

disclosure statement that clearly discloses to the parent,

managing conservator, or guardian of a newborn child subjected to

screening tests under Section 33.011:

(1) that the department or a laboratory established or approved

by the department under Section 33.016 may retain for use by the

department or laboratory genetic material used to conduct the

newborn screening tests and discloses how the material is managed

and used; and

(2) that the parent, managing conservator, or guardian may limit

the use of the genetic material by providing to the department in

accordance with Section 33.0112 a written statement prohibiting

the department or laboratory from retaining the genetic material

or using the genetic material for any purpose other than the

conduct of newborn screening tests authorized under this chapter.

(b) The disclosure statement required by Subsection (a) must be

included on the form developed by the department to inform

parents about newborn screening. The disclosure statement must:

(1) be on a separate sheet of the form;

(2) be presented together with the written statement described

by Subsection (a)(2) in a format that allows a parent, managing

conservator, or guardian of a newborn child to either:

(A) sign, detach, and mail a portion of the form to the

department to require the department or laboratory to destroy the

genetic material on completion of the newborn screening tests; or

(B) check a box and sign next to the box on the form a statement

indicating the parent, managing conservator, or guardian is

requiring the department or laboratory to destroy the genetic

material on completion of the newborn screening tests;

(3) include instructions on how to complete the portions of the

form described by Subdivisions (2)(A) and (B);

(4) include the department's mailing address; and

(5) be made available to a parent, managing conservator, or

guardian of a newborn child through alternative sources.

(c) At the time a newborn child is subjected to screening tests

under Section 33.011, the physician attending a newborn child or

the person attending the delivery of a newborn child that is not

attended by a physician shall provide the parent, managing

conservator, or guardian of a newborn child a copy of the written

disclosure statement developed by the department under this

section.

(d) The department shall establish procedures for a physician

attending a newborn child or the person attending the delivery of

a newborn child to provide verification to the department that

the physician or person has provided the parent, managing

conservator, or guardian of the newborn child the disclosure

required under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

179, Sec. 2, eff. May 27, 2009.

Sec. 33.0112. STATEMENT PROHIBITING RETENTION OF GENETIC

MATERIAL. (a) A parent, managing conservator, or guardian of a

newborn child may file with the department a signed written

statement prohibiting the department or a laboratory established

or approved by the department from retaining any genetic material

related to the newborn screening tests conducted under this

chapter or using the genetic material for any purpose other than

the conduct of the newborn screening tests. A parent, managing

conservator, or guardian may file the written statement on a form

provided by the department.

(b) Not later than the 60th day after the department receives

the written statement, the department or laboratory shall destroy

the genetic material used in the screening tests.

(c) An adult individual may file with the department a written

statement instructing the department or a laboratory established

or approved by the department to destroy any genetic material of

the individual that is retained and used under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

179, Sec. 2, eff. May 27, 2009.

Sec. 33.012. EXEMPTION. (a) Screening tests may not be

administered to a newborn child whose parents, managing

conservator, or guardian objects on the ground that the tests

conflict with the religious tenets or practices of an organized

church of which they are adherents.

(b) If a parent, managing conservator, or guardian objects to

the screening tests, the physician or the person attending the

newborn child that is not attended by a physician shall ensure

that the objection of the parent, managing conservator, or

guardian is entered into the medical record of the child. The

parent, managing conservator, or guardian shall sign the entry.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 8, eff. Sept. 1,

1991.

Sec. 33.013. LIMITATION ON LIABILITY. A physician, technician,

or other person administering the screening tests required by

this chapter is not liable or responsible because of the failure

or refusal of a parent, managing conservator, or guardian to

consent to the tests for which this chapter provides.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 8, eff. Sept. 1,

1991.

Sec. 33.014. DIAGNOSIS; FOLLOW-UP. (a) If, because of an

analysis of a specimen submitted under Section 33.011, the

department reasonably suspects that a newborn child may have

phenylketonuria, another heritable disease, hypothyroidism, or

another disorder for which the screening tests are required, the

department shall notify the person who submits the specimen that

the results are abnormal and provide the test results to that

person. The department may notify one or more of the following

that the results of the analysis are abnormal and recommend

further testing when necessary:

(1) the physician attending the newborn child or the physician's

designee;

(2) the person attending the delivery of the newborn child that

was not attended by a physician;

(3) the parents of the newborn child;

(4) the health authority of the jurisdiction in which the

newborn child was born or in which the child resides, if known;

or

(5) physicians who are cooperating pediatric specialists for the

program.

(b) If a screening test indicates that a newborn child is at

high risk, the department shall recommend that the child be

placed under the medical care of a licensed physician for

diagnosis and provide the name of a consultant pediatric

specialist in the child's geographic area.

(c) The department, the health authority, and the consulting

pediatric specialist may follow up a positive test with the

attending physician or with a parent of the newborn child if the

child was not attended by a physician at birth.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 8, eff. Sept. 1,

1991.

Amended by:

Acts 2005, 79th Leg., Ch.

940, Sec. 4, eff. September 1, 2005.

Sec. 33.015. REPORTS; RECORD KEEPING. (a) Each physician,

health authority, or other individual who has the information of

a confirmed case of a disorder for which a screening test is

required that has been detected by a mechanism other than

identification through a screening of a specimen by the

department's diagnostic laboratory shall report the confirmed

case to the department.

(b) The department may collect data to derive incidence and

prevalence rates of disorders covered by this chapter from the

information on the specimen form submitted to the department for

screening determinations.

(c) The department shall maintain a roster of children born in

this state who have been diagnosed as having one of the disorders

for which the screening tests are required.

(d) The department may cooperate with other states in the

development of a national roster of individuals who have been

diagnosed as having one of the disorders for which the screening

tests are required if:

(1) participation in the national roster encourages systematic

follow-up in the participating states;

(2) incidence and prevalence information is made available to

participating newborn screening programs in other states; and

(3) each participating newborn screening program subscribes to

an agreement to protect the identity and diagnosis of the

individuals whose names are included in the national roster.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 8, eff. Sept. 1,

1991.

Sec. 33.016. APPROVAL OF LABORATORIES. (a) The department may

develop a program to approve any laboratory that wishes to

perform the tests required to be administered under this chapter.

To the extent that they are not otherwise provided in this

chapter, the board may adopt rules prescribing procedures and

standards for the conduct of the program.

(b) The department may prescribe the form and reasonable

requirements for the application and the procedures for

processing the application.

(c) The department may prescribe the test procedure to be

employed and the standards of accuracy and precision required for

each test.

(d) The department may extend or renew any approval in

accordance with reasonable procedures prescribed by the board.

(e) The department may for good cause, after notice to the

affected laboratory and a hearing if requested, restrict,

suspend, or revoke any approval granted under this section.

(f) Hearings under this section shall be conducted in accordance

with the hearing rules adopted by the board and the applicable

provisions of Chapter 2001, Government Code.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 8, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1,

1995.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch.

179, Sec. 3

For text of section as added by Acts 2009, 81st Leg., R.S., Ch.

1124, Sec. 3, see other Sec. 33.017.

Sec. 33.017. CONFIDENTIALITY. (a) Reports, records, and

information obtained or developed by the department under this

chapter are confidential and are not subject to disclosure under

Chapter 552, Government Code, are not subject to subpoena, and

may not otherwise be released or made public except as provided

by this section.

(b) Notwithstanding other law, reports, records, and information

obtained or developed by the department under this chapter may be

disclosed:

(1) for purposes of diagnosis or follow-up authorized under

Section 33.014;

(2) with the consent of each identified individual or an

individual authorized to consent on behalf of an identified

child;

(3) as authorized by court order;

(4) to a medical examiner authorized to conduct an autopsy on a

child or an inquest on the death of a child; or

(5) to public health programs of the department for public

health research purposes provided that the disclosure is approved

by an institutional review board or privacy board of the

department as authorized by the federal privacy requirements

adopted under the Health Insurance Portability and Accountability

Act of 1996 (Pub. L. No. 104-191) contained in 45 C.F.R. Part 160

and 45 C.F.R. Part 164, Subparts A and E.

(c) Notwithstanding other law, reports, records, and information

that do not identify a child or the family of a child may be

released without consent if the disclosure is for:

(1) statistical purposes;

(2) purposes related to obtaining or maintaining certification,

approval, or quality assurance for the department's laboratory or

a public or private laboratory to perform newborn screening

tests;

(3) purposes relating to review, quality assurance, or

improvement of the department's newborn screening under this

chapter or the department's newborn screening program services

under Subchapter C;

(4) research purposes, provided that the disclosure is approved

by an institutional review board or privacy board of the

department; or

(5) quality assurance related to equipment and supplies,

provided that:

(A) the assessment is performed by a person who is not a

laboratory;

(B) only newborn screening specimens are disclosed; and

(C) the disclosure is approved by an institutional review board

or privacy board of the department.

(d) A state officer or employee, a department contractor, or a

department contractor's employee, officer, director, or

subcontractor may not be examined in a civil, criminal, special,

or other judicial or administrative proceeding as to the

existence or contents of records, reports, or information made

confidential by this section unless disclosure is authorized by

this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

179, Sec. 3, eff. May 27, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch.

1124, Sec. 3

For text of section as added by Acts 2009, 81st Leg., R.S., Ch.

179, Sec. 3, see other Sec. 33.017.

Sec. 33.017. NEWBORN SCREENING ADVISORY COMMITTEE. (a) The

department shall establish the Newborn Screening Advisory

Committee.

(b) The advisory committee consists of members appointed by the

commissioner of state health services. The advisory committee

must include the following members:

(1) health care providers;

(2) a hospital representative;

(3) persons who have family members affected by a condition for

which newborn screening is or may be required under this

subchapter; and

(4) persons who are involved in the delivery of newborn

screening services, follow-up, or treatment in this state.

(c) The advisory committee shall advise the department regarding

strategic planning, policy, rules, and services related to

newborn screening and additional newborn screening tests.

(d) The advisory committee shall adopt bylaws governing the

committee's operations.

(e) The advisory committee may appoint subcommittees.

(f) The advisory committee shall meet at least three times each

year and at other times at the call of the commissioner of state

health services.

(g) A member of the advisory committee is not entitled to

compensation, but is entitled to reimbursement for travel or

other expenses incurred by the member while conducting the

business of the advisory committee, as provided by the General

Appropriations Act.

(h) The advisory committee is not subject to Chapter 2110,

Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1124, Sec. 3, eff. September 1, 2009.

SUBCHAPTER C. NEWBORN SCREENING PROGRAM SERVICES

Sec. 33.031. COORDINATION WITH CHILDREN WITH SPECIAL HEALTH CARE

NEEDS SERVICES. (a) All newborn children and other individuals

under 21 years of age who have been screened, have been found to

be presumptively positive through the newborn screening program

for phenylketonuria, other heritable diseases, hypothyroidism, or

another disorder for which the screening tests are required, and

may be financially eligible may be referred to the department's

services program for children with special health care needs.

(b) An individual who is determined to be eligible for services

under the services program for children with special health care

needs shall be given approved services through that program. An

individual who does not meet that eligibility criteria shall be

referred to the newborn screening program for a determination of

eligibility for newborn screening program services.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 8, eff. Sept. 1,

1991; Acts 1999, 76th Leg., ch. 1505, Sec. 3.11, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

940, Sec. 5, eff. September 1, 2005.

Sec. 33.032. PROGRAM SERVICES. (a) Within the limits of funds

available for this purpose and in cooperation with the

individual's physician, the department may provide services

directly or through approved providers to individuals of any age

who meet the eligibility criteria specified by board rules on the

confirmation of a positive test for phenylketonuria, other

heritable diseases, hypothyroidism, or another disorder for which

the screening tests are required.

(b) The board may adopt:

(1) rules specifying the type, amount, and duration of program

services to be offered;

(2) rules establishing the criteria for eligibility for

services, including the medical and financial criteria;

(3) rules establishing the procedures necessary to determine the

medical, financial, and other eligibility of the individual;

(4) substantive and procedural rules for applying for program

services and processing those applications;

(5) rules for providing services according to a sliding scale of

financial eligibility;

(6) substantive and procedural rules for the denial,

modification, suspension, and revocation of an individual's

approval to receive services; and

(7) substantive and procedural rules for the approval of

providers to furnish program services.

(c) The department may select providers according to the

criteria in the board's rules.

(d) The board may charge fees for the provision of services,

except that services may not be denied to an individual because

of the individual's inability to pay the fees.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 8, eff. Sept. 1,

1991.

Amended by:

Acts 2005, 79th Leg., Ch.

940, Sec. 6, eff. September 1, 2005.

Sec. 33.033. CONSENT. The department may not provide services

without the consent of the individual or, if the individual is a

minor, the minor's parent, managing conservator, or guardian.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 8, eff. Sept. 1,

1991.

Sec. 33.034. DENIAL, MODIFICATION, SUSPENSION, AND REVOCATION OF

APPROVAL TO PROVIDE SERVICES. (a) After notice and an

opportunity for a fair hearing, the department may deny the

approval or modify, suspend, or revoke the approval of a person

to provide services under this chapter.

(b) Notice shall be given and the hearing shall be conducted in

accordance with the department's informal hearing procedures.

(c) Chapter 2001, Government Code, does not apply to the notice

and hearing required by this section.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 8, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(66), eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 9.001, eff. September 1, 2005.

Sec. 33.035. INDIVIDUALS ELIGIBLE FOR SERVICES. (a) An

individual is not eligible to receive the services authorized by

this chapter at no cost or reduced cost to the extent that the

individual or the parent, managing conservator, guardian, or

other person with a legal obligation to support the individual is

eligible for some other benefit that would pay for all or part of

the services.

(b) The department may waive ineligibility under Subsection (a)

if the department finds that:

(1) good cause for the waiver is shown; and

(2) enforcement of the requirement would tend to defeat the

purpose of this chapter or disrupt the administration or prevent

the provision of services to an otherwise eligible recipient.

(c) When an application for services is filed or at any time

that an individual is eligible for or receiving services, the

applicant or recipient shall inform the department of any other

benefit to which the applicant, recipient, or person with a legal

obligation to support the applicant or recipient may be entitled.

(d) The board by rule shall provide criteria for actions taken

under this section.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 8, eff. Sept. 1,

1991.

Sec. 33.036. DENIAL, MODIFICATION, SUSPENSION, AND REVOCATION OF

ELIGIBILITY TO RECEIVE SERVICES. (a) After notice to the

individual or, if the individual is a minor, the individual's

parent, managing conservator, or guardian and an opportunity for

a fair hearing, the department may deny, modify, suspend, or

revoke the determination of a person's eligibility to receive

services at no cost or at reduced cost under this chapter.

(b) Notice shall be given and the hearing shall be conducted in

accordance with the department's informal hearing procedures.

(c) Chapter 2001, Government Code, do not apply to the notice

and hearing required by this section.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 8, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(66), eff. Sept. 1,

1995.

Sec. 33.037. REIMBURSEMENT. (a) The board may require an

individual or, if the individual is a minor, the minor's parent,

managing conservator, or guardian, or other person with a legal

obligation to support the individual to pay or reimburse the

department for all or part of the cost of the services provided.

(b) The recipient or the parent, managing conservator, guardian,

or other person with a legal obligation to support an individual

who has received services from the department that are covered by

some other benefit shall, when the other benefit is received,

reimburse the department for the cost of services provided.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 8, eff. Sept. 1,

1991.

Sec. 33.038. RECOVERY OF COSTS. (a) The department is entitled

to recover an expenditure for services provided under this

chapter from:

(1) a person who does not reimburse the department as required

by this chapter; or

(2) a third party with a legal obligation to pay other benefits

and who has received prior written notice of the department's

interests in the other benefits.

(b) This section creates a separate and distinct cause of

action, and the commissioner may request the attorney general to

bring suit in the appropriate court of Travis County on behalf of

the department.

(c) In a judgment in favor of the department, the court may

award attorney fees, court costs, and interest accruing from the

date on which the department provides the service to the date on

which the department is reimbursed.

(d) The board by rule shall provide criteria for actions taken

under this section.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 8, eff. Sept. 1,

1991.



CHAPTER 35. CHILDREN WITH SPECIAL HEALTH CARE NEEDS

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE B. TEXAS DEPARTMENT OF HEALTH PROGRAMS

CHAPTER 35. CHILDREN WITH SPECIAL HEALTH CARE NEEDS

Sec. 35.001. SHORT TITLE. This chapter may be cited as the

Children with Special Health Care Needs Services Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1505, Sec. 3.01, eff. Sept.

1, 1999.

Sec. 35.0021. DEFINITIONS. In this chapter:

(1) "Case management services" includes:

(A) coordinating medical services, marshaling available

assistance, serving as a liaison between the child and the

child's family and caregivers, insurance services, and other

services needed to improve the well-being of the child and the

child's family; and

(B) counseling for the child and the child's family about

measures to prevent the transmission of AIDS or HIV and the

availability in the geographic area of any appropriate health

care services, such as mental health care, psychological health

care, and social and support services.

(2) "Child with special health care needs" has the meaning

assigned by Section 35.0022.

(3) "Dentist" means a person licensed by the State Board of

Dental Examiners to practice dentistry in this state.

(4) "Facility" includes a hospital, an ambulatory surgical

center, and an outpatient clinic.

(5) "Family support services" means support, resources, or other

assistance provided to the family of a child with special health

care needs. The term may include services described by Part A of

the Individuals with Disabilities Education Act (20 U.S.C.

Section 1400 et seq.), as amended, and permanency planning, as

that term is defined by Section 531.151, Government Code.

(6) "Other benefit" means a benefit, other than a benefit

provided under this chapter, to which a person is entitled for

payment of the costs of services provided under the program,

including benefits available from:

(A) an insurance policy, group health plan, health maintenance

organization, or prepaid medical or dental care plan;

(B) Title XVIII, Title XIX, or Title XXI of the Social Security

Act (42 U.S.C. Sec. 1395 et seq., 42 U.S.C. Sec. 1396 et seq.,

and 42 U.S.C. Sec. 1397aa et seq.), as amended;

(C) the Department of Veterans Affairs;

(D) the Civilian Health and Medical Program of the Uniformed

Services;

(E) workers' compensation or any other compulsory employers'

insurance program;

(F) a public program created by federal or state law or the

ordinances or rules of a municipality or other political

subdivision of the state, excluding benefits created by the

establishment of a municipal or county hospital, a joint

municipal-county hospital, a county hospital authority, a

hospital district, or the facilities of a publicly supported

medical school; or

(G) a cause of action for the cost of care, including medical

care, dental care, facility care, and medical supplies, required

for a person applying for or receiving services from the

department, or a settlement or judgment based on the cause of

action, if the expenses are related to the need for services

provided under this chapter.

(7) "Physician" means a person licensed by the Texas State Board

of Medical Examiners to practice medicine in this state.

(8) "Program" means the services program for children with

special health care needs.

(9) "Provider" means a person who delivers services purchased by

the department for the purposes of this chapter.

(10) "Rehabilitation services" means the process of the physical

restoration, improvement, or maintenance of a body function

destroyed or impaired by congenital defect, disease, or injury

and includes:

(A) facility care, medical and dental care, and occupational,

speech, and physical therapy;

(B) the provision of braces, artificial appliances, durable

medical equipment, and other medical supplies; and

(C) other types of care specified by the board in the program

rules.

(11) "Services" means the care, activities, and supplies

provided under this chapter or program rules, including medical

care, dental care, facility care, medical supplies, occupational,

physical, and speech therapy, and other care specified by program

rules.

(12) "Specialty center" means a facility and staff that meet

minimum standards established under the program and are

designated by the board for program use in the comprehensive

diagnostic and treatment services for a specific medical

condition.

(13) "Support" means to contribute money or services necessary

for a person's maintenance, including food, clothing, shelter,

transportation, and health care.

Added by Acts 1999, 76th Leg., ch. 1505, Sec. 3.02, eff. Sept. 1,

1999.

Sec. 35.0022. CHILD WITH SPECIAL HEALTH CARE NEEDS. (a) In

this chapter, "child with special health care needs" means a

person who:

(1) is younger than 21 years of age and who has a chronic

physical or developmental condition; or

(2) has cystic fibrosis, regardless of the person's age.

(b) The term "child with special health care needs" may include

a person who has a behavioral or emotional condition that

accompanies the person's physical or developmental condition. The

term does not include a person who has a behavioral or emotional

condition without having an accompanying physical or

developmental condition.

Added by Acts 1999, 76th Leg., ch. 1505, Sec. 3.02, eff. Sept. 1,

1999.

Sec. 35.003. SERVICES PROGRAM FOR CHILDREN WITH SPECIAL HEALTH

CARE NEEDS. (a) The program is in the department to provide

services to eligible children with special health care needs. The

program shall provide:

(1) early identification of children with special health care

needs;

(2) diagnosis and evaluation of children with special health

care needs;

(3) rehabilitation services to children with special health care

needs;

(4) development and improvement of standards and services for

children with special health care needs;

(5) case management services;

(6) other family support services; and

(7) access to health benefits plan coverage under Section

35.0031.

(b) The board by rule shall:

(1) specify the type, amount, and duration of services to be

provided under this chapter; and

(2) permit the payment of insurance premiums for eligible

children.

(c) If budgetary limitations exist, the board by rule shall

establish a system of priorities relating to the types of

services or the classes of persons eligible for the services. A

waiting list of eligible persons may be established if necessary

for the program to remain within the budgetary limitations. The

department shall collect from each applicant for services who is

placed on a waiting list appropriate information to facilitate

contacting the applicant when services become available and to

allow efficient enrollment of the applicant in those services.

The information collected must include:

(1) the applicant's name, address, and phone number;

(2) the name, address, and phone number of a contact person

other than the applicant;

(3) the date of the applicant's earliest application for

services;

(4) the applicant's functional needs;

(5) the range of services needed by the applicant; and

(6) a date on which the applicant is scheduled for reassessment.

(d) The program may provide:

(1) transportation and subsistence for an eligible child with

special health care needs and the child's parent, managing

conservator, guardian, or other adult caretaker approved by the

program to obtain services provided by the program; and

(2) the following services to an eligible child with special

health care needs who dies in an approved facility outside the

child's municipality of residence while receiving program

services:

(A) the transportation of the child's remains, and the

transportation of a parent or other person accompanying the

remains, from the facility to the place of burial in this state

that is designated by the parent or other person legally

responsible for interment;

(B) the expense of embalming, if required for transportation;

(C) the cost of a coffin purchased at a minimum price, if a

coffin is required for transportation; and

(D) any other necessary expenses directly related to the care

and return of the child's remains to the place of burial in this

state.

(e) The department may:

(1) develop methods to improve the efficiency and effectiveness

of the program; and

(2) conduct pilot studies.

(f) The program is separate from the financial or medical

assistance program established by Chapters 31 and 32, Human

Resources Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1505, Sec. 3.03, eff. Sept.

1, 1999.

Sec. 35.0031. HEALTH BENEFITS PLAN COVERAGE FOR CERTAIN ELIGIBLE

CHILDREN. The department shall obtain coverage under a health

benefits plan for a child who:

(1) is eligible for services under this chapter; and

(2) is not eligible for assistance under:

(A) a program established under Title XXI of the Social Security

Act (42 U.S.C. Section 1397aa et seq.), as amended; or

(B) the medical assistance program under Chapter 32, Human

Resources Code.

Added by Acts 1999, 76th Leg., ch. 1505, Sec. 3.04, eff. Sept. 1,

1999.

Sec. 35.0032. BENEFITS COVERAGE REQUIRED. To the extent

possible, the health benefits plan required by Section 35.0031

must provide benefits comparable to the benefits provided under

the state child health plan established by this state to

implement Title XXI of the Social Security Act (42 U.S.C. Section

1397aa et seq.), as amended.

Added by Acts 1999, 76th Leg., ch. 1505, Sec. 3.04, eff. Sept. 1,

1999.

Sec. 35.0033. HEALTH BENEFITS PLAN PROVIDER. (a) A health

benefits plan provider who provides coverage for benefits under

Section 35.0031 must:

(1) hold a certificate of authority or other appropriate license

issued by the Texas Department of Insurance that authorizes the

health benefits plan provider to provide the type of coverage to

be offered under Section 35.0031; and

(2) satisfy, except as provided by Subsection (b), any other

applicable requirement of the Insurance Code or another insurance

law of this state.

(b) Except as required by the department, a health benefits plan

provider under this chapter is not subject to a law that requires

coverage or the offer of coverage of a health care service or

benefit.

Added by Acts 1999, 76th Leg., ch. 1505, Sec. 3.04, eff. Sept. 1,

1999.

Sec. 35.0034. COST-SHARING PAYMENTS. (a) Except as provided by

Subsection (b), the department may not require a child who is

provided health benefits plan coverage under Section 35.0031 and

who meets the income eligibility requirement of the medical

assistance program under Chapter 32, Human Resources Code, to pay

a premium, deductible, coinsurance, or other cost-sharing payment

as a condition of health benefits plan coverage under this

chapter.

(b) The department may require a child described by Subsection

(a) to pay a copayment as a condition of health benefits plan

coverage under Section 35.0031 that is equal to any copayment

required under the state child health plan established by this

state to implement Title XXI of the Social Security Act (42

U.S.C. Section 1397aa et seq.), as amended.

(c) The department may require a child who is provided health

benefits plan coverage under Section 35.0031 and who meets the

income eligibility requirement of a program established under

Title XXI of the Social Security Act (42 U.S.C. Section 1397aa et

seq.), as amended, to pay a premium, deductible, coinsurance, or

other cost-sharing payment as a condition of health benefits plan

coverage. The payment must be equal to any premium, deductible,

coinsurance, or other cost-sharing payment required under the

state child health plan established by this state to implement

Title XXI of the Social Security Act (42 U.S.C. Section 1397aa et

seq.), as amended.

Added by Acts 1999, 76th Leg., ch. 1505, Sec. 3.04, eff. Sept. 1,

1999.

Sec. 35.0035. DISALLOWANCE OF MATCHING FUNDS FROM FEDERAL

GOVERNMENT. Expenditures made to provide health benefits plan

coverage under Section 35.0031 may not be included for the

purpose of determining the state children's health insurance

expenditures, as that term is defined by 42 U.S.C. Section

1397ee(d)(2)(B), as amended.

Added by Acts 1999, 76th Leg., ch. 1505, Sec. 3.04, eff. Sept. 1,

1999.

Sec. 35.004. SERVICE PROVIDERS. (a) The board shall adopt

substantive and procedural rules for the selection of providers

to participate in the program, including rules for the selection

of specialty centers and rules requiring that providers accept

program payments as payment in full for services provided.

(b) The board shall approve physicians, dentists, licensed

dietitians, facilities, specialty centers, and other providers to

participate in the program according to the criteria and

following the procedures prescribed by the board.

(c) The department may pay only for services delivered by an

approved provider, except in an emergency.

(d) Except as specified in the program rules, a recipient of

services may select any provider approved by the board. If the

recipient is a minor, the person legally authorized to consent to

the treatment may select the provider.

(e) The board shall adopt substantive and procedural rules for

the modification, suspension, or termination of the approval of a

provider.

(f) The board shall provide a due process hearing procedure for

the resolution of conflicts between the department and a

provider. Chapter 2001, Government Code, do not apply to conflict

resolution procedures adopted under this section.

(g) The department may not terminate the approval of a provider

while a hearing is pending under this section. The department may

withhold payments while the hearing is pending, but shall pay the

withheld payments and resume contract payments if the final

determination is favorable to the provider.

(h) Subsection (f) does not apply if a contract:

(1) is canceled by the department because services are

restricted to conform to budgetary limitations and service

priorities are adopted by the board regarding types of services

to be provided; or

(2) expires according to its terms.

(i) The Interagency Cooperation Act (Article 4413(32), Vernon's

Texas Civil Statutes) does not apply to a payment made by the

department for services provided by a publicly supported medical

school facility to an eligible child. A publicly supported

medical school facility receiving payment under this chapter

shall deposit the payment in local funds.

(j) This section does not apply to services for which coverage

is provided under the health benefits plan established under

Section 35.0031.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(66), eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 393, Sec. 1, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 1505, Sec. 3.05, eff. Sept. 1,

1999.

Sec. 35.0041. PARTICIPATION AND REIMBURSEMENT OF TELEMEDICINE

MEDICAL SERVICE PROVIDERS. (a) The department by rule shall

develop and implement policies permitting reimbursement of a

provider for services under the program performed using

telemedicine medical services.

(b) The policies must provide for reimbursement of:

(1) providers using telemedicine medical services and telehealth

services in a cost-effective manner that ensures the availability

to a child with special health care needs of services

appropriately performed using telemedicine medical services and

telehealth services that are comparable to the same types of

services available to that child without use of telemedicine

medical services and telehealth services;

(2) a provider for a service performed using telemedicine

medical services and telehealth services at an amount equal to

the amount paid to a provider for performing the same service

without using telemedicine medical services and telehealth

services;

(3) multiple providers of different services who participate in

a single telemedicine medical services or telehealth services

session for a child with special health care needs, if the

department determines that reimbursing each provider for the

session is cost-effective in comparison to the costs that would

be involved in obtaining the services from providers without the

use of telemedicine medical services and telehealth services,

including the costs of transportation and lodging and other

direct costs; and

(4) providers using telemedicine medical services and telehealth

services included in the school health and related services

program.

(c) In developing and implementing the policies required by this

section, the department shall consult with:

(1) The University of Texas Medical Branch at Galveston;

(2) Texas Tech University Health Sciences Center;

(3) the Health and Human Services Commission, including the

state Medicaid office;

(4) providers of telemedicine medical services and telehealth

services hub sites in this state;

(5) providers of services to children with special health care

needs; and

(6) representatives of consumer or disability groups affected by

changes to services for children with special health care needs.

(d) This section applies to services for which coverage is

provided under the health benefits plan established under Section

35.0031.

Added by Acts 2001, 77th Leg., ch. 959, Sec. 4, eff. June 14,

2001.

Sec. 35.005. ELIGIBILITY FOR SERVICES. (a) The board by rule

shall:

(1) define medical, financial, and other criteria for

eligibility to receive services; and

(2) establish a system for verifying eligibility information

submitted by an applicant for or recipient of services.

(b) In defining medical and financial criteria for eligibility

under Subsection (a), the board may not:

(1) establish an exclusive list of coverable medical conditions;

or

(2) consider as a source of support to provide services assets

legally owned or available to a child's household.

(c) A child is not eligible to receive rehabilitation services

unless:

(1) the child is a resident of this state;

(2) at least one physician or dentist certifies to the

department that the physician or dentist has examined the child

and finds the child to be a child with special health care needs

whose disability meets the medical criteria established by the

board;

(3) the department determines that the persons who have any

legal obligation to provide services for the child are unable to

pay for the entire cost of the services;

(4) the child has a family income that is less than or equal to

200 percent of the federal poverty level; and

(5) the child meets all other eligibility criteria established

by board rules.

(d) A child is not eligible to receive services, other than

rehabilitation services, unless the child:

(1) is a resident of this state; and

(2) meets all other eligibility criteria established by board

rules.

(e) Notwithstanding Subsection (c)(4), a child with special

health care needs who has a family income that is greater than

200 percent of the federal poverty level and who meets all other

eligibility criteria established by this section and by board

rules is eligible for services if the department determines that

the child's family is or will be responsible for medical expenses

that are equal to or greater than the amount by which the

family's income exceeds 200 percent of the federal poverty level.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1505, Sec. 3.06, eff. Sept.

1, 1999.

Sec. 35.006. DENIAL, MODIFICATION, SUSPENSION, OR TERMINATION OF

SERVICES. (a) The board shall adopt substantive and procedural

rules for the denial of applications and the modification,

suspension, or termination of services.

(b) The department may deny services to an applicant and modify,

suspend, or terminate services to a recipient after:

(1) notice to the child or the person who is legally obligated

to support the child;

(2) a preliminary program review; and

(3) an opportunity for a fair hearing.

(c) The board by rule shall provide criteria for action by the

department under this section.

(d) The department shall conduct hearings under this section in

accordance with the board's due process hearing rules. Chapter

2001, Government Code, do not apply to the granting, denial,

modification, suspension, or termination of services.

(e) This section does not apply if the department restricts

services to conform to budgetary limitations that require the

board to adopt service priorities regarding types of services to

be provided.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(66), eff.

Sept. 1, 1995.

Sec. 35.0061. REFERRAL FOR BEHAVIORAL OR EMOTIONAL CONDITIONS.

If a child with special health care needs who is eligible for

services under this chapter has a behavioral or emotional

condition and the child is eligible for services from another

provider of services that would address the behavioral or

emotional condition, the department shall refer the child to that

provider for those services.

Added by Acts 1999, 76th Leg., ch. 1505, Sec. 3.07, eff. Sept. 1,

1999.

Sec. 35.007. FINANCIAL ELIGIBILITY; OTHER BENEFITS. (a) The

board shall require a child receiving services, or the person who

has a legal obligation to support the child, to pay for or

reimburse the department for that part of the cost of the

services that the child or person is financially able to pay.

(b) A child is not eligible to receive services under this

chapter to the extent that the child or a person with a legal

obligation to support the child is eligible for some other

benefit that would pay for all or part of the services. The board

may waive this subsection if its enforcement will deny services

to a class of children because of conflicting state and federal

laws or rules and regulations.

(c) When the application is made under this chapter or at any

time before, during, or after the receipt of services, an

applicant for or recipient of services shall inform the

department of any other benefit to which the child or any person

who has a legal obligation to support the child may be entitled.

(d) A child who has received services that are covered by some

other benefit, or any other person with a legal obligation to

support the child, shall reimburse the department to the extent

of the services provided when the other benefit is received.

(e) The department may collect the cost of services provided

under this chapter directly:

(1) in accordance with Title XVIII, Title XIX, or Title XXI of

the Social Security Act (42 U.S.C. Sec. 1395 et seq., 42 U.S.C.

Sec. 1396 et seq., and 42 U.S.C. Sec. 1397aa et seq.), as

amended; or

(2) from any personal insurance, a health maintenance

organization, or any other third party who has a legal obligation

to pay other benefits.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1505, Sec. 3.08, eff. Sept.

1, 1999.

Sec. 35.008. RECOVERY OF COSTS. (a) The department may recover

the cost of services provided under this chapter from a person

who does not pay or reimburse the department as required by

Section 35.007 or from any third party who has a legal obligation

to pay other benefits.

(b) This section creates a separate cause of action, and the

commissioner may request the attorney general to bring suit in

the appropriate court of Travis County on behalf of the

department.

(c) In a judgment in favor of the department, the court may

award attorney's fees, court costs, and interest accruing from

the date on which the department provides the service to the date

on which the department is reimbursed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 35.009. FEES. The board may adopt reasonable procedures

and standards for the determination of fees and charges for

program services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 35.010. FUNDING. The department may receive and spend:

(1) gifts made for the purposes of this chapter; and

(2) funds appropriated or granted by the state or federal

government to provide services for children.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 35.011. CONTRACTS. The department may enter into contracts

and agreements necessary to carry out this chapter, including

interagency agreements to provide for the efficient and

uninterrupted provision of necessary services to children who are

eligible to receive services from two or more public programs.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 35.012. RECORDS. (a) The department may take a census,

make surveys, and establish permanent records of children with

special health care needs.

(b) The department shall maintain a record of orthotic and

prosthetic devices, durable medical equipment, and medical

supplies purchased by the department for children with special

health care needs. Those items are not state-owned personal

property and are exempt from the personal property inventory

requirements of Subtitle D, Title 10, Government Code.

(c) The purchase of the items described by Subsection (b) is

subject to audit by the state auditor in accordance with Chapter

321, Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 11, eff. Sept. 1,

1991; Acts 1997, 75th Leg., ch. 165, Sec. 17.19(4), eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1505, Sec. 3.09, eff. Sept. 1,

1999.

Sec. 35.013. LIMITATIONS ON AUTHORITY. (a) This chapter does

not limit the authority of a parent, managing conservator, or

guardian over a minor.

(b) This chapter does not entitle an employee, agent, or

representative of the department or other official agent to enter

a home over the objection of a child or, if the child is a minor,

over the objection of the child's parent, managing conservator,

or guardian.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 36. SPECIAL SENSES AND COMMUNICATION DISORDERS

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE B. TEXAS DEPARTMENT OF HEALTH PROGRAMS

CHAPTER 36. SPECIAL SENSES AND COMMUNICATION DISORDERS

Sec. 36.001. SHORT TITLE. This chapter may be cited as the

Special Senses and Communication Disorders Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 36.002. PURPOSE. (a) The purpose of this chapter is to

establish a program to identify, at as early an age as possible,

those individuals from birth through 20 years of age who have

special senses and communication disorders and who need remedial

vision, hearing, speech, and language services. Early detection

and remediation of those disorders provide the individuals with

the opportunity to reach academic and social status through

adequate educational planning and training.

(b) This chapter shall be implemented in accordance with the

provisions of professional license laws that pertain to

professional examinations and remedial services for individuals

with special senses and communication disorders.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 36.003. DEFINITIONS. In this chapter:

(1) "Communication disorder" means an abnormality of functioning

related to the ability to express and receive ideas.

(2) "Other benefit" means a benefit, other than a benefit under

this chapter, to which an individual is entitled for payment of

the costs of remedial services, and includes:

(A) benefits received under a personal insurance contract;

(B) payments received from another person for personal injury

caused by the other person's negligence or wrongdoing; and

(C) payments received from any other source.

(3) "Preschool" means an educational or child-care institution

that admits children who are three years of age or older but

younger than five years of age.

(4) "Professional examination" means a diagnostic evaluation

performed by an appropriately licensed professional or, if the

professional is not required to be licensed under the laws of

this state, by a certified or sanctioned individual whose area of

expertise addresses the diagnostic needs of an individual

identified as having a possible special senses or communication

disorder.

(5) "Provider" means a person who provides remedial services to

individuals who have special senses and communication disorders,

and includes a physician, audiologist, speech pathologist,

optometrist, psychologist, hospital, clinic, rehabilitation

center, university, or medical school.

(6) "Remedial services" means professional examinations and

prescribed remediation, including prosthetic devices, for

individuals with special senses or communication disorders.

(7) "School" means an educational institution that admits

children who are five years of age or older but younger than 21

years of age.

(8) "Screening" means a test or battery of tests administered to

rapidly determine the need for a professional examination.

(9) "Special senses" means the faculties by which the conditions

or properties of things are perceived, and includes vision and

hearing.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 36.004. SCREENING PROGRAM FOR SPECIAL SENSES AND

COMMUNICATION DISORDERS. (a) The board by rule shall require

screening of individuals who attend public or private preschools

or schools to detect vision and hearing disorders and any other

special senses or communication disorders specified by the board.

In developing the rules, the board may consider the number of

individuals to be screened and the availability of:

(1) personnel qualified to administer the required screening;

(2) appropriate screening equipment; and

(3) state and local funds for screening activities.

(b) The rules must include procedures necessary to administer

screening activities.

(c) The board shall adopt a schedule for implementing the

screening requirements and shall give priority to the age groups

that may derive the greatest educational and social benefits from

early identification of special senses and communication

disorders.

(d) The rules must provide for acceptance of results of

screening conducted by a licensed professional, regardless of

whether that professional is under contract with the department,

if:

(1) the professional's legally defined scope of practice

includes the area for which the screening is conducted; and

(2) the professional uses acceptable procedures for the

screening.

(e) The department may coordinate the special senses and

communication disorders screening activities of school districts,

private schools, state agencies, volunteer organizations, and

other entities so that the efforts of each entity are

complementary and not fragmented and duplicative. The department

may provide technical assistance to those entities in developing

screening programs and may provide educational and other material

to assist local screening activities.

(f) The department may provide screening personnel, equipment,

and services only if the screening requirements cannot otherwise

be met.

(g) The department shall monitor the quality of screening

activities provided under this chapter.

(h) This section does not prohibit a volunteer from

participating in the department's screening programs.

(i) A hearing screening performed under this section is in

addition to any hearing screening test performed under Chapter

47.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1347, Sec. 2, eff. Sept. 1,

1999.

Sec. 36.005. COMPLIANCE WITH SCREENING REQUIREMENTS. (a) An

individual required to be screened shall undergo approved

screening for vision and hearing disorders and any other special

senses and communication disorders specified by the board. The

individual shall comply with the requirements as soon as possible

after the individual's admission to a preschool or school and

within the period set by the board. The individual or, if the

individual is a minor, the minor's parent, managing conservator,

or guardian, may substitute professional examinations for the

screening.

(b) An individual is exempt from screening if screening

conflicts with the tenets and practices of a recognized church or

religious denomination of which the individual is an adherent or

a member. To qualify for the exemption, the individual or, if the

individual is a minor, the minor's parent, managing conservator,

or guardian, must submit to the admitting officer of the

preschool or school on or before the day of admission an

affidavit stating the objections to screening.

(c) The chief administrator of each preschool or school shall

ensure that each individual admitted to the preschool or school

complies with the screening requirements set by the board or

submits an affidavit of exemption.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 36.006. RECORDS; REPORTS. (a) The chief administrator of

each preschool or school shall maintain, on a form prescribed by

the department, screening records for each individual in

attendance, and the records are open for inspection by the

department or the local health department.

(b) The department may, directly or through local health

departments, enter a preschool or school and inspect records

maintained by the preschool or school relating to screening for

special senses and communication disorders.

(c) An individual's screening records may be transferred among

preschools and schools without the consent of the individual or,

if the individual is a minor, the minor's parent, managing

conservator, or guardian.

(d) Each preschool or school shall submit to the department an

annual report on the screening status of the individuals in

attendance during the reporting year and shall include in the

report any other information required by the board. The report

must be on a form prescribed by the department and must be

submitted according to the board's rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 36.007. PROVISION OF REMEDIAL SERVICES. (a) The

department may provide remedial services directly or through

approved providers to eligible individuals who have certain

special senses and communication disorders and who are not

eligible for special education services that remediate those

disorders and that are administered by the Texas Education Agency

through the public schools.

(b) The board by rule shall:

(1) describe the type, amount, and duration of remedial services

that the department provides;

(2) establish medical, financial, and other criteria to be

applied by the department in determining an individual's

eligibility for the services;

(3) establish criteria for the selection by the department of

providers of remedial services; and

(4) establish procedures necessary to provide remedial services.

(c) The board may establish a schedule to determine financial

eligibility.

(d) The department may not require remedial services without the

consent of the individual or, if the individual is a minor, the

minor's parent, managing conservator, or guardian.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.34, eff. Sept.

1, 1997.

Sec. 36.008. INDIVIDUALS ELIGIBLE FOR REMEDIAL SERVICES. (a)

An individual is not eligible to receive the remedial services

authorized by this chapter to the extent that the individual or

the parent, managing conservator, or other person with a legal

obligation to support the individual is eligible for some other

benefit that would pay for all or part of the services.

(b) The department may waive ineligibility under Subsection (a)

if the department finds that:

(1) good cause for the waiver is shown; and

(2) enforcement of the requirement would tend to defeat the

purpose of this chapter or disrupt the administration or prevent

the provision of remedial services to an otherwise eligible

recipient.

(c) When an application for remedial services is filed or at any

time that an individual is eligible for and receiving remedial

services, the applicant or recipient shall inform the department

of any other benefit to which the applicant, recipient, or person

with a legal obligation to support the applicant or recipient may

be entitled.

(d) The department may modify, suspend, or terminate the

eligibility of an applicant for or recipient of remedial services

after notice to the affected individual and an opportunity for a

fair hearing that is conducted in accordance with the informal

hearing rules adopted by the board.

(e) The board by rule shall provide criteria for actions taken

under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 36.009. REIMBURSEMENT. (a) The board may require an

individual or, if the individual is a minor, the minor's parent,

managing conservator, or guardian, to pay or reimburse the

department for a part of the cost of the remedial services

provided.

(b) The recipient or the parent, managing conservator, or other

person with a legal obligation to support an individual who has

received remedial services from the department that are covered

by some other benefit shall, when the other benefit is received,

reimburse the department for the cost of services provided.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 36.010. RECOVERY OF COSTS. (a) The department is entitled

to recover an expenditure for services provided under this

chapter from:

(1) a person who does not reimburse the department as required

by this chapter; or

(2) a third party with a legal obligation to pay other benefits

and who has notice of the department's interests in the other

benefits.

(b) The commissioner may request the attorney general to bring

suit in the appropriate court of Travis County on behalf of the

department. A suit brought under this section need not be

ancillary or dependent on any other action.

(c) In a judgment in favor of the department, the court may

award attorney's fees, court costs, and interest accruing from

the date on which the department provides the service to the date

on which the department is reimbursed.

(d) The board by rule shall provide criteria for actions taken

under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 36.011. QUALIFICATIONS OF PERSONS PROVIDING SCREENING AND

REMEDIAL SERVICES. (a) The department may require that persons

who administer special senses and communication disorders

screening complete an approved training program, and the

department may train those persons and approve training programs.

(b) A person who provides speech and language screening services

authorized by this chapter must be:

(1) appropriately licensed; or

(2) trained and monitored by a person who is appropriately

licensed.

(c) A person who is not an appropriately licensed professional

may not conduct hearing screening authorized by this chapter

other than screening of hearing sensitivity. The person shall

refer an individual who is unable to respond reliably to that

screening to an appropriately licensed professional.

(d) A person who provides a professional examination or remedial

services authorized by this chapter for speech, language, or

hearing disorders must be appropriately licensed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 36.012. RESEARCH; REPORT TO LEGISLATURE. (a) The

department may conduct research and compile statistics on the

provision of remedial services to individuals with special senses

and communication disorders and on the availability of those

services in the state.

(b) The department shall compile and publish a report for the

legislature on or before February 1 of each year describing the

conduct of the screening and remedial services programs and their

impact on public health.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 36.013. FUNDING. The department may accept appropriations,

donations, and reimbursements, including donations of prosthetic

devices, and may apply those items to the purposes of this

chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 36.014. CONTRACTS. The department may enter into contracts

and agreements necessary to administer this chapter, including

contracts for the purchase of remedial services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 37. ABNORMAL SPINAL CURVATURE IN CHILDREN

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE B. TEXAS DEPARTMENT OF HEALTH PROGRAMS

CHAPTER 37. ABNORMAL SPINAL CURVATURE IN CHILDREN

Sec. 37.001. SCREENING PROGRAM FOR ABNORMAL SPINAL CURVATURE.

(a) The department, in cooperation with the Texas Education

Agency, shall establish a program to detect abnormal spinal

curvature in children.

(b) The board, in cooperation with the Texas Education Agency,

shall adopt rules for the mandatory spinal screening of children

in grades 6 and 9 attending public or private schools. The

department shall coordinate the spinal screening program with any

other screening program conducted by the department on those

children.

(c) The board shall adopt substantive and procedural rules

necessary to administer screening activities.

(d) A rule adopted by the board under this chapter may not

require any expenditure by a school, other than an incidental

expense required for certification training for nonhealth

practitioners and for notification requirements under Section

37.003.

(e) The department may coordinate the spinal screening

activities of school districts, private schools, state agencies,

volunteer organizations, and other entities so that the efforts

of each entity are complementary and not duplicative. The

department may provide technical assistance to those entities in

developing screening programs and may provide educational and

other material to assist local screening activities.

(f) The department shall monitor the quality of screening

activities provided under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.36, eff. Sept.

1, 1997.

Sec. 37.002. COMPLIANCE WITH SCREENING REQUIREMENTS. (a) Each

individual required by board rule to be screened shall undergo

approved screening for abnormal spinal curvature. The

individual's parent, managing conservator, or guardian may

substitute professional examinations for the screening.

(b) An individual is exempt from screening if screening

conflicts with the tenets and practices of a recognized church or

religious denomination of which the individual is an adherent or

a member. To qualify for the exemption, the individual's parent,

managing conservator, or guardian must submit to the chief

administrator on or before the day of the screening procedure an

affidavit stating the objections to screening.

(c) The chief administrator of each school shall ensure that

each individual admitted to the school complies with the

screening requirements set by the board or submits an affidavit

of exemption.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 37.003. REPORTS. (a) If the screening performed under

this chapter indicates that an individual may have abnormal

spinal curvature, the individual performing the screening shall

fill out a report on a form prescribed by the department.

(b) The chief administrator of the school shall retain one copy

of the report and shall mail one copy to the parent, managing

conservator, or guardian of the individual screened.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 37.004. QUALIFICATIONS OF PERSONS PROVIDING SCREENING. (a)

The department may train persons who administer the spinal

screening procedure and may approve training programs.

(b) A person who provides screening services authorized by this

chapter must be:

(1) appropriately licensed or certified as a health

practitioner; or

(2) certified as having completed an approved training program

in screening for abnormal spinal curvature.

(c) A person who provides a professional examination authorized

by this chapter for abnormal spinal curvature must be

appropriately licensed or certified as a health practitioner.

(d) It is the intent of the legislature that the department

provide certification training for nonhealth practitioners

through Texas Education Agency regional education service

centers.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.37, eff. Sept.

1, 1997.

Sec. 37.005. FUNDING. The department may accept appropriations,

donations, and reimbursements and may apply those items to the

purposes of this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 37.006. CONTRACTS. The department may enter into contracts

and agreements necessary to administer this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 38. PEDICULOSIS OF MINORS

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE B. TEXAS DEPARTMENT OF HEALTH PROGRAMS

CHAPTER 38. PEDICULOSIS OF MINORS

Sec. 38.001. PROGRAM ESTABLISHED. (a) The department shall

establish and develop a state program for the control and

eradication of pediculosis of minors.

(b) The program may include procedures for detection of

pediculosis and instructions for treatment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 38.002. TREATMENT OF MINOR WHO HAS PEDICULOSIS. For the

purpose of treating a minor who has pediculosis, the parent or

guardian of the minor shall:

(1) follow the instructions of the department; or

(2) place the minor under the care of a licensed physician.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 39. CHILDREN'S OUTREACH HEART PROGRAM

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE B. TEXAS DEPARTMENT OF HEALTH PROGRAMS

CHAPTER 39. CHILDREN'S OUTREACH HEART PROGRAM

Sec. 39.001. DEFINITION. In this chapter, "heart disease or

defect" means an abnormality or disease of the heart or major

blood vessel near the heart.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 39.002. CHILDREN'S OUTREACH HEART PROGRAM. The department,

with approval of the board, may establish a children's outreach

heart program to provide:

(1) prediagnostic cardiac screening and follow-up evaluation

services to persons under 21 years of age who are from low-income

families and who may have a heart disease or defect; and

(2) training to local physicians and public health nurses in

screening and diagnostic procedures for heart disease or defect.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 39.003. RULES. The board shall adopt rules it considers

necessary to define the scope of the children's outreach heart

program and the medical and financial standards for eligibility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 39.004. FEES. Recipients of services or training provided

by the program may be charged a fee for services or training

according to rules adopted by the board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 39.005. FUNDING. The department may seek, receive, and

spend any funds received through appropriations, grants, or

donations from public or private sources for the purposes of the

children's outreach heart program.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 39.006. CONTRACTS. The department may enter into contracts

or agreements it considers necessary to facilitate the provision

of services under this chapter, including contracts with other

departments, agencies, boards, educational institutions,

individuals, county governments, municipal governments, states,

and the United States.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 40. EPILEPSY

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE B. TEXAS DEPARTMENT OF HEALTH PROGRAMS

CHAPTER 40. EPILEPSY

Sec. 40.001. DEFINITION. In this chapter, "epilepsy" means a

variable symptom complex characterized by recurrent paroxysmal

attacks of unconsciousness or impaired consciousness, usually

with a succession of clonic or tonic muscular spasms or other

abnormal behavior.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 40.002. EPILEPSY PROGRAM. (a) The department, with

approval of the board, may establish an epilepsy program to

provide diagnostic services, treatment, and support services to

eligible persons who have epilepsy.

(b) The commissioner may appoint an epilepsy advisory board to

assist the department in developing the epilepsy program.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 40.003. RULES. The board may adopt rules it considers

necessary to define the scope of the epilepsy program and the

medical and financial standards for eligibility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 40.004. ADMINISTRATION. (a) The commissioner, with the

approval of the board, may appoint an administrator to carry out

the epilepsy program.

(b) The administrator shall report to and be under the direction

of the commissioner.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 40.005. FEES. Program patients may be charged a fee for

services according to rules adopted by the board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 40.006. FUNDING. The department may seek, receive, and

spend any funds received through appropriations, grants, or

donations from public or private sources for the purposes of the

epilepsy program.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 40.007. CONTRACTS. The department may enter into contracts

or other agreements it considers necessary to facilitate the

provision of services under this chapter, including contracts

with other departments, agencies, boards, educational

institutions, individuals, county governments, municipal

governments, states, and the United States.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 41. HEMOPHILIA

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE B. TEXAS DEPARTMENT OF HEALTH PROGRAMS

CHAPTER 41. HEMOPHILIA

Sec. 41.001. DEFINITIONS. In this chapter:

(1) "Hemophilia" means a human physical condition characterized

by bleeding resulting from a genetically determined deficiency of

a blood coagulation factor or hereditarily resulting in an

abnormal or deficient plasma procoagulant.

(2) "Other benefit" means a benefit, other than a benefit under

this chapter, to which a person is entitled for payment of the

costs of blood, blood derivatives and concentrates, and other

substances provided under this chapter, including benefits

available from:

(A) an insurance policy, group health plan, or prepaid medical

or dental care plan;

(B) Title XVIII or Title XIX of the Social Security Act (42

U.S.C. Sec. 1395 et seq. or 42 U.S.C. Sec. 1396 et seq.);

(C) the Veterans Administration;

(D) the Civilian Health and Medical Program of the Uniformed

Services;

(E) workers' compensation or any compulsory employers' insurance

program;

(F) a public program created by federal law, state law, or the

ordinances or rules of a municipality or political subdivision of

the state, excluding benefits created by the establishment of a

municipal or county hospital, a joint municipal-county hospital,

a county hospital authority, a hospital district, or the

facilities of a publicly supported medical school; or

(G) a cause of action for medical or dental expenses to a person

applying for or receiving services from the department, or a

settlement or judgment based on the cause of action, if the

expenses are related to the need for services provided under this

chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 41.002. HEMOPHILIA ASSISTANCE PROGRAM. (a) The hemophilia

assistance program is in the department to assist persons who

have hemophilia and who require continuing treatment with blood,

blood derivatives, or manufactured pharmaceutical products, but

who are unable to pay the entire cost of the treatment.

(b) The department shall establish standards of eligibility for

assistance under this chapter in accordance with Section 41.004.

(c) The department shall provide, through approved providers,

financial assistance for medically eligible persons in obtaining

blood, blood derivatives and concentrates, and other substances

for use in medical or dental facilities or in the home.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 41.003. ADMINISTRATION. (a) The commissioner may employ

or appoint an administrator who shall carry out the hemophilia

assistance program and report to the commissioner.

(b) The administrator may employ two persons to help carry out

the program.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 41.004. FINANCIAL ELIGIBILITY. (a) A person is not

eligible to receive services provided by this chapter:

(1) to the extent that another person with a legal obligation to

provide for the person's care and treatment is financially able

to pay for all or part of the services provided by this chapter;

or

(2) to the extent that the person or a person with a legal

obligation to support the person is eligible for some other

benefit that would pay for all or part of the services provided

by this chapter.

(b) When the application is made under this chapter or when the

services are received, the person applying for or receiving

services shall inform the department of any other benefit to

which the person or any other person with a legal obligation to

support the person may be entitled.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 41.005. REIMBURSEMENT. (a) The department shall require a

person receiving services under this chapter who is financially

able to bear part of the expense, or a person who has a legal

obligation to provide for the person's care and treatment and who

is financially able to bear part of the expense, to pay for or

reimburse the department for that part of the cost of the

services provided to the person by the department.

(b) A person who has received services that are covered by some

other benefit, or any other person with a legal obligation to

support that person, shall reimburse the department to the extent

of the services provided when the other benefit is received.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 41.006. RECOVERY OF COSTS. (a) The department may recover

the cost of services provided under this chapter from a person

who does not reimburse the department as required by Section

41.005 or from any third party who has a legal obligation to pay

other benefits and to whom notice of the department's interest

has been given.

(b) At the request of the commissioner, the attorney general may

bring suit in the appropriate court of Travis County on behalf of

the department.

(c) In a judgment in favor of the department, the court may

award attorney's fees, court costs, and interest accruing from

the date on which the department provides the service to the date

on which the department is reimbursed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 41.007. FUNDING. (a) The department may accept gifts and

grants from individuals, private or public organizations, or

federal or local funds to support the hemophilia assistance

program.

(b) The department shall investigate any potential sources of

funding from federal grants or programs.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 42. KIDNEY HEALTH CARE

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE B. TEXAS DEPARTMENT OF HEALTH PROGRAMS

CHAPTER 42. KIDNEY HEALTH CARE

Sec. 42.001. SHORT TITLE; PURPOSE. (a) This chapter may be

cited as the Texas Kidney Health Care Act.

(b) The state finds that one of the most serious and tragic

problems facing the public health and welfare is the death each

year from chronic kidney disease of hundreds of persons in this

state, when the present state of medical art and technology could

return many of those individuals to a socially productive life.

Patients may die for lack of personal financial resources to pay

for the expensive equipment and care necessary for survival. The

state therefore recognizes a responsibility to allow its citizens

to remain healthy without being pauperized and a responsibility

to use the resources and organization of the state to gather and

disseminate information on the prevention and treatment of

chronic kidney disease.

(c) A comprehensive program to combat kidney disease must be

implemented through the combined and correlated efforts of

individuals, state and local governments, persons in the field of

medicine, universities, and nonprofit organizations. The program

provided by this chapter is designed to direct the use of

resources and to coordinate the efforts of the state in this

vital matter of public health.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 42.002. DEFINITIONS. In this chapter:

(1) "Division" means the kidney health care division.

(2) "Other benefit" means a benefit, other than one provided

under this chapter, to which a person is entitled for payment of

the costs of medical care and treatment, services,

pharmaceuticals, transportation, and supplies, including benefits

available from:

(A) an insurance policy, group health plan, or prepaid medical

care plan;

(B) Title XVIII or Title XIX of the Social Security Act (42

U.S.C. Sec. 1395 et seq. and 42 U.S.C. Sec. 1396 et seq.);

(C) the Veterans Administration;

(D) the Civilian Health and Medical Program of the Uniformed

Services;

(E) workers' compensation or other compulsory employers'

insurance program;

(F) a public program created by federal law, state law, or the

ordinances or rules of a municipality or other political

subdivision of the state, excluding benefits created by the

establishment of a municipal or county hospital, a joint

municipal-county hospital, a county hospital authority, or a

hospital district; or

(G) a cause of action for medical expenses brought by an

applicant for or recipient of services from the department, or a

settlement or judgment based on the cause of action, if the

expenses are related to the need for services provided under this

chapter.

(3) "Serum creatinine test" is a diagnostic test of a person's

blood that measures the level of creatinine present in the blood.

(4) "Estimated glomerular filtration rate" is a calculation of a

person's kidney function based on:

(A) the person's age, race, and gender; and

(B) the results of the person's serum creatinine test.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1296, Sec. 1, eff. September 1, 2009.

Sec. 42.003. KIDNEY HEALTH CARE DIVISION. (a) The kidney

health care division is in the department to carry out this

chapter. The board shall administer the division.

(b) The division may assist in the development and expansion of

programs for the care and treatment of persons with chronic

kidney disease, including dialysis and other lifesaving medical

procedures and techniques.

(c) The board may adopt rules necessary to carry out this

chapter and to provide adequate kidney care and treatment for

citizens of this state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 42.004. SERVICES. (a) The division shall provide kidney

care services directly or through public or private resources to

persons determined by the board to be eligible for services

authorized under this chapter.

(b) The division may cooperate with other departments, agencies,

political subdivisions, and public and private institutions to

provide the services authorized by this chapter to eligible

persons, to study the public health and welfare needs involved,

and to plan, establish, develop, and provide programs or

facilities and services that are necessary or desirable,

including any that are jointly administered with state agencies.

(c) The division may conduct research and compile statistics

relating to the provision of kidney care services and the need

for the services by disabled or handicapped persons.

(d) The division may contract with schools, hospitals,

corporations, agencies, and individuals, including doctors,

nurses, and technicians, for training, physical restoration,

transportation, and other services necessary to treat and care

for persons with kidney disease.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 42.0045. DISTRIBUTION OF DRUGS AND DEVICES. (a) Sections

483.041(a) and 483.042, Subtitle J, Title 3, Occupations Code,

and other applicable laws establishing prohibitions do not apply

to a dialysate, device, or drug exclusively used or necessary to

perform dialysis that a physician prescribes or orders for

administration or delivery to a person with chronic kidney

failure if:

(1) the dialysate, device, or drug is lawfully held by a

manufacturer or wholesaler registered with the board;

(2) the manufacturer or wholesaler delivers the dialysate,

device, or drug to:

(A) a person with chronic kidney failure for self-administration

at the person's home or a specified address, as ordered by a

physician; or

(B) a physician for administration or delivery to a person with

chronic kidney failure; and

(3) the manufacturer or wholesaler has sufficient and qualified

supervision to adequately protect the public health.

(b) The board shall adopt rules necessary to ensure the safe

distribution, without the interruption of supply, of a dialysate,

device, or drug covered by Subsection (a). The rules must include

provisions regarding manufacturer and wholesaler licensing,

record keeping, evidence of a delivery to a patient or a

patient's designee, patient training, specific product and

quantity limitation, physician prescriptions or order forms,

adequate facilities, and appropriate labeling to ensure that

necessary information is affixed to or accompanies the dialysate,

device, or drug.

(c) If the board determines that a dialysate, device, or drug

distributed under this chapter is ineffective or unsafe for its

intended use, the board may immediately recall the dialysate,

device, or drug distributed to an individual patient.

(d) A dialysate, device, or drug covered by Subsection (a) may

be delivered only by:

(1) the manufacturer or wholesaler to which the physician has

issued an order; or

(2) a carrier authorized to possess the dialysate, device, or

drug under Section 483.041(c).

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 12, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.769,

eff. Sept. 1, 2001.

Sec. 42.0047. ESTIMATED GLOMERULAR FILTRATION RATE REPORTING.

(a) A laboratory that performs a serum creatinine test on a

sample from a person 18 years of age or older shall also

calculate and include in the reported results the person's

estimated glomerular filtration rate or the results of an

alternative equivalent calculation measuring kidney function if

the laboratory receives along with the sample all relevant

clinical information about the person necessary to calculate the

person's estimated glomerular filtration rate or perform an

alternative equivalent calculation. A physician requesting a

serum creatinine test shall provide to the laboratory all

relevant clinical information about the person necessary to

calculate the person's estimated glomerular filtration rate or

perform an alternative equivalent calculation unless the

physician determines that the calculation is unnecessary.

(b) The requirements under Subsection (a) do not apply to:

(1) a laboratory that uses equipment to perform serum creatinine

tests that cannot be reprogrammed to calculate the estimated

glomerular filtration rate or perform an alternative equivalent

calculation measuring kidney function; or

(2) a laboratory performing a serum creatinine test on a sample

taken from a patient who is being treated in a hospital.

Added by Acts 2009, 81st Leg., R.S., Ch.

1296, Sec. 2, eff. September 1, 2009.

Sec. 42.005. FACILITIES. (a) The board may establish and

maintain standards for the accreditation of all facilities

designed or intended to deliver care or treatment for persons

with chronic kidney disease.

(b) The division may conduct surveys of existing facilities in

this state that diagnose, evaluate, and treat patients with

kidney disease and may prepare and submit its findings and a

specific program of action.

(c) The division may evaluate the need to create local or

regional facilities and to establish a major kidney research

center.

(d) The division may:

(1) establish or construct rehabilitation facilities and

workshops;

(2) make grants to public agencies and make contracts or other

arrangements with public and other nonprofit agencies,

organizations, or institutions for the establishment of workshops

and rehabilitation facilities; and

(3) operate facilities to carry out this chapter.

(e) The board may provide for the establishment, supervision,

management, and control of kidney care facilities.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 42.006. SELECTION OF SERVICE PROVIDERS. (a) The

department shall select providers to furnish kidney health care

services under the program according to the criteria and

procedures adopted by the board.

(b) The board shall provide a hearing procedure for the

resolution of conflicts between the department and a provider.

Chapter 2001, Government Code, do not apply to conflict

resolution procedures adopted under this section.

(c) The department may not terminate a contract while a hearing

is pending under this section. The department may withhold

payments while the hearing is pending, but shall pay the withheld

payments and resume contract payments if the final determination

is in favor of the provider.

(d) Subsections (b) and (c) do not apply if a contract:

(1) is canceled because program services are restricted to

conform to budgetary limitations that require the board to adopt

service priorities regarding types of services to be furnished or

classes of eligible individuals; or

(2) expires according to its terms.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(66), eff.

Sept. 1, 1995.

Sec. 42.007. ELIGIBILITY FOR SERVICES. The board may determine

the terms, conditions, and standards, including medical and

financial standards, for the eligibility of persons with chronic

kidney disease to receive the aid, care, or treatment provided

under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 42.008. DENIAL, MODIFICATION, SUSPENSION, OR TERMINATION OF

SERVICES. (a) After notice and an opportunity for a hearing,

the department for cause may deny the application of or modify,

suspend, or terminate services to an applicant for or recipient

of services.

(b) The program rules adopted by the board must contain the

criteria for the department's action under this section.

(c) Chapter 2001, Government Code, do not apply to the granting,

denial, modification, suspension, or termination of services

provided under this chapter. Hearings under this section must be

conducted in accordance with the board's hearing rules.

(d) This section does not apply if program services are

restricted to conform to budgetary limitations that require the

board to adopt service priorities regarding types of services to

be furnished or classes of eligible persons.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(66), eff.

Sept. 1, 1995.

Sec. 42.009. REIMBURSEMENT. (a) An applicant or recipient is

not eligible to receive services provided by this chapter to the

extent that the applicant or recipient, or another person with a

legal obligation to support the applicant or recipient, is

eligible for some other benefit that would pay for all or part of

the services provided by this chapter.

(b) When an application is made under this chapter or at any

time while a person is eligible and receiving services under this

chapter, the applicant or recipient, or the person with a legal

obligation to support the applicant or recipient, shall inform

the department of any other benefit to which the applicant or

recipient, or the person with a legal obligation to support the

applicant or recipient, may be entitled.

(c) A recipient who has received services that are covered by

some other benefit, or the person with a legal obligation to

support that recipient, shall reimburse the department to the

extent of the cost of services provided when the other benefit is

received.

(d) The board may waive the provisions of Subsection (a) in

certain individually considered cases when the enforcement of

that provision will deny services to a class of end stage renal

disease patients because of conflicting state or federal laws or

rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 42.010. RECOVERY OF COSTS. (a) The department may recover

the costs of services provided under this chapter from a person

who does not reimburse the department as required by Section

42.009(c), or from any third party who has a legal obligation to

pay other benefits and to whom notice of the department's

interest has been given.

(b) At the request of the commissioner, the attorney general may

bring suit in the appropriate court of Travis County on behalf of

the department.

(c) In a judgment in favor of the department, the court may

award attorney's fees, court costs, and interest accruing from

the date on which the department provides the service to the date

on which the department is reimbursed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 42.011. FUNDING. (a) The division may receive and use

gifts to carry out this chapter.

(b) The board may comply with any requirements necessary to

obtain federal funds in the maximum amount and most advantageous

proportions possible to carry out this chapter.

(c) The comptroller may receive all money appropriated by

congress and allotted to this state for carrying out this chapter

or agreements or plans authorized by this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 10.01, eff. Sept.

1, 1997.

Sec. 42.012. CONTRACTS. (a) The division may enter into

contracts and agreements with persons, colleges, universities,

associations, corporations, municipalities, and other units of

government as necessary to carry out this chapter.

(b) A contract may provide for payment by the state, within the

limits of funds available, for material, equipment, or services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 42.013. COOPERATION. (a) The division may cooperate with

private or public agencies to facilitate the availability of

adequate care for all citizens with chronic kidney disease.

(b) The board shall make agreements, arrangements, or plans to

cooperate with the federal government in carrying out the

purposes of this chapter or of any federal statute or rule

relating to the prevention, care, or treatment of kidney disease

or the care, treatment, or rehabilitation of persons with kidney

disease. The board may adopt rules and methods of administration

found by the federal government to be necessary for the proper

and efficient operation of the agreements, arrangements, or

plans.

(c) The division may enter into reciprocal agreements with other

states.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 42.014. SCIENTIFIC INVESTIGATIONS. (a) The division may

develop and administer scientific investigations into the cause,

prevention, methods of treatment, and cure of kidney disease,

including research into kidney transplantation.

(b) The division may develop techniques for an effective method

of mass testing to detect kidney disease and urinary tract

infections.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 42.015. EDUCATIONAL PROGRAMS. (a) The division may

institute, carry on, and supervise educational programs for the

public and health providers, including physicians, hospitals, and

public health departments, concerning chronic kidney disease,

including prevention and methods of care and treatment.

(b) The division may use existing public or private programs or

groups for the educational programs.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 42.016. REPORTS. The board shall report to the governor

and the legislature not later than February 1 of each year

concerning its findings, progress, and activities under this

chapter and the state's total need in the field of kidney health

care.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 42.017. INSURANCE PREMIUMS. The board may provide for

payment of the premiums required to maintain coverage under Title

XVIII of the Social Security Act (42 U.S.C. Section 1395 et seq.)

for certain classes of persons with end stage renal disease, in

individually considered instances according to criteria

established by board rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 42.018. FREEDOM OF SELECTION. The freedom of an eligible

person to select a treating physician, a treatment facility, or a

treatment modality is not limited by Section 42.009 if the

physician, facility, or modality is approved by the board as

required by this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 43. ORAL HEALTH IMPROVEMENT

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE B. TEXAS DEPARTMENT OF HEALTH PROGRAMS

CHAPTER 43. ORAL HEALTH IMPROVEMENT

Sec. 43.001. SHORT TITLE. This chapter may be cited as the

Texas Oral Health Improvement Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 43.002. LIBERAL CONSTRUCTION. It is the intent of the

legislature that this chapter be construed liberally so that

eligible individuals may receive appropriate and adequate oral

health services in a timely manner.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 43.003. DEFINITIONS. (a) In this chapter:

(1) "Dentist" means an individual licensed by the State Board of

Dental Examiners to practice dentistry in this state.

(2) "Oral health services" means:

(A) preventive or treatment services affecting the structures of

the mouth, including the hard and soft tissues such as teeth,

jaws, gums, vestibule, tongue, cheeks, lips, floor and roof of

the mouth, and adjacent masticatory structures; and

(B) oral health education and promotion activities.

(3) "Other benefit" means a benefit, other than a benefit

provided under this chapter, to which an individual is entitled

for the payment of the costs of oral health treatment services,

including benefits available from:

(A) an insurance policy, group oral health plan, or prepaid oral

care plan;

(B) Title XVIII or Title XIX of the Social Security Act, as

amended (42 U.S.C. Sec. 1395 et seq. and 42 U.S.C. Sec. 1396 et

seq.);

(C) the Veterans Administration;

(D) the Civilian Health and Medical Program of the Uniformed

Services;

(E) workers' compensation or any other compulsory employer's

insurance program;

(F) a public program created by federal law, state law, or the

ordinances or rules of a municipality or other political

subdivision of the state; or

(G) a cause of action for the expenses of dental or oral health

treatment services, or a settlement or judgment based on the

cause of action, if the expenses are related to the need for

treatment services provided under this chapter.

(4) "Provider" means a person who, through a contract with the

department, furnishes oral health treatment services that are

purchased by the department for the purposes of this chapter.

(5) "Support" means to contribute money or services necessary

for a person's maintenance, including food, clothing, shelter,

transportation, and health care.

(b) The board by rule may define a word or term not defined by

Subsection (a) as necessary to administer this chapter. The board

may not define a word or term so that the word or term is

inconsistent or in conflict with the purposes of this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 43.004. ORAL HEALTH IMPROVEMENT SERVICES PROGRAM. (a) The

oral health improvement services program is in the department to

provide comprehensive oral health services to eligible

individuals.

(b) The board shall adopt rules to govern the program, to

prescribe the type, amount, and duration of oral health services

to be provided, and, if necessary to conform to budgetary

limitations, to prescribe a system of program priorities

regarding the types of services to be furnished, the geographic

areas to be covered, or the classes of individuals eligible for

services.

(c) Except as limited by Subsection (b), the department shall

develop an integrated framework for the equitable provision of

oral health services throughout the state or designated

geographic areas, using existing public and private health care

resources when possible.

(d) The program may consist of all or any combination of the

following:

(1) treatment services for eligible individuals, including:

(A) emergency care for relief of pain and infection, including

extractions and basic restorative services to prevent premature

loss of teeth;

(B) periodontal therapy for the prevention and treatment of

periodontal disease;

(C) endodontics to maintain aesthetics and occlusion;

(D) orthodontic care only in cases of severely handicapping

malocclusion; and

(E) oral surgery and prosthetics in cases in which health is

impaired;

(2) a program of oral disease prevention, including:

(A) the fluoridation of community water supplies;

(B) fluoride mouth rinse programs in schools;

(C) the promotion and implementation of sealants programs; and

(D) the development of appropriate means for prevention of oral

disease, including the continued use of recognized methods of

primary, secondary, and tertiary prevention;

(3) oral health education and promotion, including:

(A) public health education to promote the prevention of oral

disease through self-help methods, including the initiation and

expansion of preschool, school age, and adult education programs;

(B) organized continuing health education training programs for

health care providers; and

(C) preventive health education information for the public; and

(4) facilitation of access to oral health services, including:

(A) the improvement of the existing oral health services

delivery system for the provision of services to low-income

residents;

(B) outreach activities to inform the public of the type and

availability of oral health services to increase the

accessibility of oral health care for low-income residents; and

(C) assistance and cooperation in promoting better distribution

of dentists and other oral health professionals throughout the

state.

(e) The department may provide services only as prescribed by

board rules.

(f) The services listed in Subsection (d) may be furnished

either directly by the department or through a network of

approved providers.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 43.005. ADMINISTRATION. (a) The department shall:

(1) administer the program of oral health services established

by the board; and

(2) adopt the design and content of all forms necessary for the

program.

(b) The department may conduct field research, collect data, and

prepare statistical and other reports relating to the need for

and the availability of oral health services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 43.006. SERVICE PROVIDERS. (a) The board may adopt

substantive and procedural rules relating to:

(1) the selection of dentists, physicians, facilities, and other

providers to furnish program services, including criteria for the

emergency selection of providers; and

(2) the denial, modification, suspension, or termination of a

provider's program participation.

(b) The department shall approve providers to participate in the

program according to the criteria, rules, and procedures adopted

by the board.

(c) The department may pay only for program services furnished

by approved providers, except in an emergency.

(d) The board shall provide a due process hearing procedure for

the resolution of conflicts between the department and a

provider. Chapter 2001, Government Code, do not apply to conflict

resolution procedures adopted under this section.

(e) The department shall render the final administrative

decision in a due process hearing to modify, suspend, or

terminate the approval of a provider.

(f) The department may not terminate a contract while a due

process hearing is pending under this section. The department may

withhold payments while the hearing is pending, but shall pay the

withheld payments and resume contract payments if the final

determination is favorable to the provider.

(g) Subsections (d)-(f) do not apply if a contract:

(1) is canceled by the department because of the exhaustion of

funds;

(2) expires according to its terms; or

(3) is canceled because program services are restricted to

conform to budgetary limitations as prescribed by Section

43.004(b).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(66), eff.

Sept. 1, 1995.

Sec. 43.007. INDIVIDUAL REFERRAL AND APPLICATION FOR SERVICES.

(a) The board may adopt substantive and procedural rules to

govern the application for admission to the program and the

receipt of treatment services, including the dental, financial,

and other criteria for eligibility to receive treatment services.

(b) An applicant for treatment services must be referred to the

program by a person who knows the individual's economic

condition, such as a school administrator or school nurse, social

worker, municipal or county official, dentist, physician, public

health clinic, community health center, hospital, or any other

source acceptable to the board.

(c) An applicant for treatment services must complete or cause

to be completed an application form prescribed by the department.

(d) The application form must include or be accompanied by:

(1) a statement by the individual, or by the person with a legal

obligation to support the individual, that the individual or the

person is financially unable to pay for all or part of the cost

of the necessary treatment services;

(2) a statement from the referring person that the treatment

services are necessary to prevent or reduce the probability of

pain, infection, or disease; and

(3) any other assurances from the applicant or any other

documentary evidence required by the board to support the

applicant's eligibility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 43.008. ELIGIBILITY FOR SERVICES. (a) The department

shall determine an individual's eligibility for treatment

services according to this chapter and the program rules.

(b) An individual is not eligible to receive treatment services

provided under this chapter unless:

(1) the individual is a resident of this state;

(2) the department has determined that neither the individual

nor a person with a legal obligation to support the individual is

financially able to pay for all or part of the treatment services

provided by this chapter;

(3) the individual complies with any other requirements stated

in the program rules; and

(4) at least one licensed dentist or licensed physician has

certified to the department that the dentist or physician has

examined the individual and has found that:

(A) the individual meets the board's dental criteria; and

(B) the dentist or physician has reason to expect that the

treatment services provided by or through the department will

prevent or reduce the probability of the individual's

experiencing pain, infection, or disease.

(c) Except as permitted by program rules, the department may not

provide treatment services before an individual's eligibility

date assigned by the department or authorize payment for

treatment services furnished by a provider before that date.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 43.009. DENIAL, MODIFICATION, SUSPENSION, OR TERMINATION OF

SERVICES. (a) The department may, for cause, deny an

application for treatment services or modify, suspend, or

terminate a recipient's treatment services after notice to the

applicant or recipient and the opportunity for a due process

hearing.

(b) The board by rule shall provide criteria for action by the

department under this section.

(c) Chapter 2001, Government Code, do not apply to the granting,

denial, modification, suspension, or termination of treatment

services. The department shall conduct hearings in accordance

with the board's due process hearing rules.

(d) The department shall render the final administrative

decision in a due process hearing to deny, modify, suspend, or

terminate the receipt of oral health services.

(e) This section does not apply if oral health services are

restricted to conform to budgetary limitations as prescribed by

Section 43.004(b).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(66), eff.

Sept. 1, 1995.

Sec. 43.010. FINANCIAL ELIGIBILITY; OTHER BENEFITS. (a) The

department shall require an individual receiving treatment

services under this chapter or a person with a legal obligation

to support the individual to pay for or reimburse the department

for that part of the cost of the treatment services that the

individual or person is financially able to pay.

(b) An individual is not eligible to receive treatment services

under this chapter to the extent that the individual or a person

with a legal obligation to support the individual is eligible for

some other benefit that would pay for all or part of the

treatment services.

(c) When the application is made under this chapter or at any

time during eligibility and the receipt of treatment services,

the applicant for or recipient of treatment services shall inform

the department of any other benefit to which the individual or a

person with a legal obligation to support the individual may be

entitled.

(d) An individual who has received treatment services that are

covered by some other benefit, or a person with a legal

obligation to support the individual, shall reimburse the

department to the extent of the treatment services provided when

the other benefit is received.

(e) The commissioner may waive the enforcement of Subsection (b)

as prescribed by board rules in certain individually considered

cases in which enforcement will deny treatment services to a

class of otherwise eligible individuals because of conflicting

federal, state, or local laws or rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 43.011. RECOVERY OF COSTS. (a) The department may recover

the cost of treatment services provided under this chapter from a

person who does not pay or reimburse the department as required

by this chapter or from any third party who has a legal

obligation to pay other benefits and to whom notice of the

department's interest has been given.

(b) At the request of the commissioner, the attorney general may

bring suit in the appropriate court of Travis County on behalf of

the department.

(c) In a judgment in favor of the department, the court may

award attorney's fees, court costs, and interest accruing from

the date on which the department provides the service to the date

on which the department is reimbursed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 43.012. FEES. The board may charge fees for the oral

health services provided directly by the department or through

approved providers in accordance with Subchapter D, Chapter 12.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 43.013. FUNDS. (a) Subject to limitations or conditions

prescribed by the legislature, the board may seek, receive, and

spend funds received from any public or private source for the

purposes of this chapter.

(b) The department is not required to provide oral health

services unless funds are appropriated to the department for that

express purpose.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 43.014. CONTRACTS. The department may enter into contracts

and agreements necessary to facilitate the efficient and

economical provision of oral health services under this chapter,

including contracts for the purchase of services, equipment, and

supplies from qualified providers.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 45. DISTRIBUTION OF CHILD PASSENGER SAFETY SEAT SYSTEMS

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE B. TEXAS DEPARTMENT OF HEALTH PROGRAMS

CHAPTER 45. DISTRIBUTION OF CHILD PASSENGER SAFETY SEAT SYSTEMS

Sec. 45.001. DEFINITION. In this chapter, "child passenger

safety seat system" has the meaning assigned by Section 545.412,

Transportation Code.

Added by Acts 1993, 73rd Leg., ch. 311, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.203, eff.

Sept. 1, 1997.

Sec. 45.002. CHILD PASSENGER SAFETY SEAT SYSTEM PROGRAM. (a)

The department may establish a program to distribute child

passenger safety seat systems to indigent persons in this state.

(b) A program established under this section may distribute new

or used child passenger safety seat systems that have been

donated to the department for distribution.

Added by Acts 1993, 73rd Leg., ch. 311, Sec. 1, eff. Aug. 30,

1993.

Sec. 45.003. RULES. The board may adopt rules governing

eligibility for a child passenger safety seat system from the

program established under Section 45.002.

Added by Acts 1993, 73rd Leg., ch. 311, Sec. 1, eff. Aug. 30,

1993.



CHAPTER 46. TERTIARY MEDICAL CARE

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE B. TEXAS DEPARTMENT OF HEALTH PROGRAMS

CHAPTER 46. TERTIARY MEDICAL CARE

Sec. 46.001. DEFINITIONS. In this chapter:

(1) "Tertiary care facility" means a:

(A) primary teaching hospital of a medical school;

(B) level I trauma center;

(C) level II trauma center; or

(D) level III trauma center.

(2) "Tertiary medical services" includes, but is not limited to,

services provided by state-designated trauma centers, burn center

treatment, neonatology level III unit services, pediatric

surgery, trauma surgery, neurosurgery, cardiothoracic and

vascular surgery, organ transplant, services provided for a

life-threatening dermatologic illness, services provided to a

person with a high-risk pregnancy or cancer, and radiation

oncology.

(3) "Stabilization services" means services provided by a

tertiary care facility or a level IV designated trauma center

that are necessary to assure, within reasonable medical

probability, that no material deterioration of a patient's

medical condition is likely to result from or occur during the

transfer of the patient to a tertiary care facility.

(4) "Unreimbursed stabilization services" means stabilization

services for which a tertiary care facility or level IV

designated trauma facility has not received full payment from any

public or private source.

(5) "Unreimbursed tertiary medical services" means tertiary

care medical services for which a tertiary care facility has not

received full payment from any public or private source.

Added by Acts 1999, 76th Leg., ch. 969, Sec. 1, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1377, Sec. 2.01, eff. Sept. 1,

1999.

Sec. 46.002. RULES. (a) The board may adopt rules to implement

a system that encourages hospitals to provide tertiary medical

services and stabilization services.

(b) The rules must address:

(1) coordination of tertiary medical services and stabilization

services among health care facilities in the delivery area;

(2) pre-hospital care management guidelines for triage,

transfer, and transportation of patients and periodic evaluation

of tertiary care facilities' and level IV trauma facilities'

compliance with the guidelines and the trauma facility rules, as

appropriate;

(3) requirements for data collection, including patient

outcomes;

(4) assurances that tertiary care facilities will not refuse to

accept the transfer of a patient solely because of the person's

inability to pay for services or because of the person's age,

sex, race, religion, or national origin; and

(5) enforcement of the rules.

Added by Acts 1999, 76th Leg., ch. 969, Sec. 1, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1377, Sec. 2.01, eff. Sept. 1,

1999.

Sec. 46.003. TERTIARY CARE ACCOUNT. (a) The tertiary care

account is an account in the state treasury. Except as by

Subsection (e), money in the account may be appropriated only to

the department for the purposes of this chapter.

(b) The account is composed of money appropriated to the account

and any other funds required to be put in the account.

(c) The department may seek and accept gifts, grants, and

donations from any public or private entity on behalf of the

account.

(d) Section 403.095, Government Code, does not apply to the

account.

(e) For each fiscal year, five percent of the total amount in

the account shall be held in reserve and may be used only for

reimbursement of unpaid tertiary medical services and

stabilization services provided as a result of extraordinary

emergencies occurring during that year. Of the amount remaining:

(1) not more than five percent may be used for the costs of

administering the account;

(2) five percent shall be allocated for the payment of state

assistance under Chapter 61; and

(3) the remaining amount shall be allocated as provided by

Subsection (f).

(f) Except as provided by Subsection (e), the account shall be

allocated for payment to tertiary care facilities and level IV

trauma centers for unreimbursed tertiary medical services and

stabilization services, as provided for in Sections 46.005 and

46.006.

Added by Acts 1999, 76th Leg., ch. 969, Sec. 1, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1377, Sec. 2.01, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1128, Sec. 5, eff.

June 15, 2001.

Sec. 46.004. COLLECTION OF INFORMATION. (a) Each tertiary care

facility or level IV trauma facility that seeks payment under

this chapter shall submit to the department, in the manner and at

the time required by the department, information that relates to

the unreimbursed tertiary medical services or stabilization

services provided to persons who reside outside the service area

of the county, public hospital, or hospital district that is

responsible for indigent health care under Chapter 61 in the area

in which the tertiary care facility or level IV trauma facility

is located.

(b) The board shall adopt rules governing the collection of the

information under Subsection (a).

Added by Acts 1999, 76th Leg., ch. 969, Sec. 1, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1377, Sec. 2.01, eff. Sept. 1,

1999.

Sec. 46.005. CERTIFICATION TO COMPTROLLER OF UNREIMBURSED

TERTIARY MEDICAL SERVICES. (a) The department shall certify to

the comptroller for each tertiary care facility the cost of

unreimbursed tertiary medical services provided to persons who

reside outside the service area of the county, public hospital,

or hospital district that is responsible for indigent health care

under Chapter 61 in the area in which the tertiary care facility

is located.

(b) In each fiscal year the department shall use at least 86

percent of the appropriated money in the tertiary care account to

compensate tertiary care facilities for unreimbursed tertiary

medical services.

(c) Each year the department shall make, for a facility that

operated as a tertiary care facility during the previous year, an

initial certification to the comptroller under Subsection (a) in

an amount that equals 80 percent of the amount certified under

this section for the facility in the previous year. The

department shall make a subsequent certification of the cost of

additional unreimbursed tertiary medical services provided by the

facility on receipt from the facility of the information required

to be submitted under Section 46.004.

(d) Except as provided by Subsection (e), each year the

comptroller shall pay a tertiary care facility the certified

amount determined under Subsection (a) from the funds specified

under Section 46.003(f).

Text of subsec. (e) as added by Acts 1999, 76th Leg., ch. 969,

Sec. 1

(e) If in any year the total cost of unreimbursed tertiary

medical services certified under Subsection (a) for all tertiary

care facilities exceeds the amount available for payment to the

facilities under Section 46.003(f), the department shall allocate

the amount available under Section 46.003(f) to each facility

based on the percentages computed by dividing the cost of the

facility's unreimbursed services by the total cost of all

facilities' unreimbursed services. The comptroller shall pay each

tertiary care facility based on the allocation made under this

subsection.

Text of subsec. (e) as added by Acts 1999, 76th Leg., ch. 1377,

Sec. 2.01

(e) If in any year the total cost of unreimbursed tertiary

medical services certified under Subsection (a) for all tertiary

care facilities exceeds the amount available for payment to all

facilities under Section 46.003(f), less the amount allocated for

stabilization services under Section 46.006(b), the department

shall allocate the amount available under Section 46.003(f) to

each facility based on the percentages computed by dividing the

cost of the facility's unreimbursed tertiary medical services by

the total cost of all facilities' unreimbursed tertiary medical

services. The comptroller shall pay each tertiary care facility

based on the allocation made under this subsection.

(f) For purposes of this section and Section 46.007, the cost of

each service provided by a tertiary care facility is the average

amount payable under Medicare reimbursement policies for that

service.

Added by Acts 1999, 76th Leg., ch. 969, Sec. 1, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1377, Sec. 2.01, eff. Sept. 1,

1999.

Sec. 46.006. CERTIFICATION TO COMPTROLLER OF UNREIMBURSED

STABILIZATION SERVICES. (a) The department shall certify to the

comptroller for each tertiary care facility or level IV trauma

facility the cost of unreimbursed stabilization services provided

to persons who reside outside the service area of the county,

public hospital, or hospital district that is responsible for

indigent health care under Chapter 61 in the area in which the

tertiary care facility or level IV trauma facility is located.

(b) In each fiscal year the department shall use no more than

four percent of the appropriated money in the tertiary care

account to compensate tertiary care facilities and level IV

trauma facilities for unreimbursed stabilization services.

(c) Each year the department shall make, for a facility that

operated as a tertiary care facility or level IV trauma facility

during the previous year, an initial certification to the

comptroller under Subsection (a) in an amount that equals 80

percent of the amount certified under this section for the

facility in the previous year. The department shall make a

subsequent certification of the cost of additional unreimbursed

stabilization services provided by the facility on receipt from

the facility of the information required to be submitted under

Section 46.004.

(d) Except as provided by Subsection (e), each year the

comptroller shall pay a tertiary care facility or level IV trauma

facility the certified amount determined under Subsection (a)

from the funds specified under Section 46.003(f).

Text of subsec. (e) as added by Acts 1999, 76th Leg., ch. 969,

Sec. 1

(e) If in any year the total cost of unreimbursed stabilization

services certified under Subsection (a) for all tertiary care

facilities or level IV trauma facilities exceeds the amount

available for payment to the facilities under Section 46.003(f),

the department shall allocate the amount available under Section

46.003(f) to each facility based on the percentages computed by

dividing the cost of the facility's unreimbursed stabilization

services by the total cost of all facilities' unreimbursed

stabilization services. The comptroller shall pay each tertiary

care facility or level IV trauma facility based on the allocation

made under this subsection.

Text of subsec. (e) as added by Acts 1999, 76th Leg., ch. 1377,

Sec. 2.01

(e) If in any year the total cost of unreimbursed stabilization

services certified under Subsection (a) for all tertiary care

facilities or level IV trauma facilities exceeds the amount

available for payment to the facilities under Section 46.003(f),

as limited by Subsection (b), the department shall allocate the

amount available to each facility based on the percentages

computed by dividing the cost of the facility's unreimbursed

stabilization services by the total cost of all facilities'

unreimbursed stabilization services. The comptroller shall pay

each tertiary care facility or level IV trauma facility based on

the allocation made under this subsection.

(f) For purposes of this section and Section 46.007, the cost of

each service provided by a tertiary care facility or level IV

trauma facility is the average amount payable under Medicare

reimbursement policies for that service.

Added by Acts 1999, 76th Leg., ch. 969, Sec. 1, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1377, Sec. 2.01, eff. Sept. 1,

1999.

Sec. 46.007. CERTIFICATION OF EMERGENCIES. (a) For purposes of

reimbursing extraordinary emergencies under this chapter, the

department shall certify an extraordinary emergency:

(1) if the governor issues an executive order or a proclamation

under Chapter 418, Government Code;

(2) if a disaster is declared by the president of the United

States under the Robert T. Stafford Disaster Relief and Emergency

Assistance Act (42 U.S.C. Section 5121 et seq.); or

(3) for another similar disaster the department finds has

resulted in an extraordinary cost to a tertiary care facility or

level IV trauma facility.

(b) If an extraordinary emergency is certified under Subsection

(a), the department shall certify to the comptroller the amount

of unreimbursed tertiary medical services or stabilization

services or transportation services incurred by a tertiary care

facility or level IV trauma facility, as appropriate, during the

emergency.

(c) Except as provided by Subsection (d), each year the

comptroller shall pay a tertiary care facility or level IV trauma

facility the certified amount determined under Subsection (b)

from the funds specified under Section 46.003(e).

Text of subsec. (d) as added by Acts 1999, 76th Leg., ch. 969,

Sec. 1

(d) If in any year the total cost of unreimbursed tertiary

medical services or stabilization services certified under

Subsection (b) for all facilities exceeds the amount available

for payment to the facilities under Section 46.003(e), the

department shall allocate the amount available under Section

46.003(e) to each facility based on the percentages computed by

dividing the cost of the facility's or provider's unreimbursed

services by the total cost of all facilities' unreimbursed

services. The comptroller shall pay each tertiary care facility

or level IV trauma facility based on the allocation made under

this subsection.

Text of subsec. (d) as added by Acts 1999, 76th Leg., ch. 1377,

Sec. 2.01

(d) If in any year the total cost of unreimbursed tertiary

medical services or stabilization services certified under

Subsection (b) for all facilities exceeds the amount available

for payment to the facilities under Section 46.003(e), the

department shall allocate the amount available under Section

46.003(e) to each facility based on the percentages computed by

dividing the cost of the facility's unreimbursed services by the

total cost of all facilities' unreimbursed services. The

comptroller shall pay each tertiary care facility or level IV

trauma facility based on the allocation made under this

subsection.

Added by Acts 1999, 76th Leg., ch. 969, Sec. 1, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1377, Sec. 2.01, eff. Sept. 1,

1999.



CHAPTER 47. HEARING LOSS IN NEWBORNS

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE B. TEXAS DEPARTMENT OF HEALTH PROGRAMS

CHAPTER 47. HEARING LOSS IN NEWBORNS

Sec. 47.001. DEFINITIONS. In this chapter:

(1) "Birth admission" means the time after birth that a newborn

remains in the birthing facility before the newborn is

discharged.

(2) "Birthing facility" means:

(A) a hospital licensed under Chapter 241 that offers

obstetrical services and is located in a county with a population

of more than 50,000; or

(B) a birthing center licensed under Chapter 244 that is located

in a county with a population of more than 50,000 and that has

100 or more births per year.

(3) "Health care provider" means a registered nurse recognized

as an advanced practice nurse by the Texas Board of Nursing or a

physician assistant licensed by the Texas Physician Assistant

Board.

(4) "Hearing loss" means a hearing loss of 30 dB HL or greater

in the frequency region important for speech recognition and

comprehension in one or both ears, approximately 500 through

4,000 Hz. As technological advances permit the detection of less

severe hearing loss, the department may modify this definition by

rule.

(5) "Infant" means a child who is at least 30 days but who is

younger than 24 months old.

(6) "Intervention or follow-up care" means the early

intervention services described in Part C, Individuals with

Disabilities Education Act (20 U.S.C. Sections 1431-1445), as

amended by Pub. L. No. 105-17.

(7) "Newborn" means a child younger than 30 days old.

(8) "Parent" means a natural parent, stepparent, adoptive

parent, legal guardian, or other legal custodian of a child.

(9) "Physician" means a person licensed to practice medicine by

the Texas State Board of Medical Examiners.

(10) "Program" means a newborn hearing screening, tracking, and

intervention program certified by the department under this

chapter.

Added by Acts 1999, 76th Leg., ch. 1347, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 60, eff. September 1, 2007.

Sec. 47.002. APPLICABILITY OF CHAPTER. This chapter does not

apply to a facility operated by a midwife as defined by Section

203.002, Occupations Code.

Added by Acts 1999, 76th Leg., ch. 1347, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.770,

eff. Sept. 1, 2001.

Sec. 47.003. NEWBORN HEARING SCREENING, TRACKING, AND

INTERVENTION PROGRAM. (a) A birthing facility, through a

program certified by the department under Section 47.004, shall

offer the parents of a newborn a hearing screening for the

newborn for the identification of hearing loss. The screening

shall be offered during the birth admission, and the parents

shall be informed that information may be provided to the

department upon their written consent.

(b) The department or the department's designee shall approve

program protocols.

(c) The department may maintain data and information on each

newborn who receives services under a program.

(d) The department shall ensure that intervention is available

to families for a newborn identified as having hearing loss and

that the intervention is managed by state programs operating

under the Individuals with Disabilities Education Act (20 U.S.C.

Section 1400 et seq.).

(e) The department shall ensure that the intervention described

by Subsection (d) is available for a newborn identified as having

hearing loss through the time the child is an infant.

Added by Acts 1999, 76th Leg., ch. 1347, Sec. 1, eff. Sept. 1,

1999.

Sec. 47.004. CERTIFICATION OF SCREENING PROGRAMS. (a) The

department or the department's designee shall establish

certification criteria for implementing a program.

(b) In order to be certified, the program must:

(1) provide hearing screening using equipment recommended by the

department;

(2) use appropriate staff to provide the screening;

(3) maintain and report data electronically as required by the

department;

(4) distribute family, health care provider, and physician

educational materials standardized by the department; and

(5) provide information, as recommended by the department, to

the parents on follow-up services for newborns and infants with

abnormal screening results.

(c) The department may certify a program that meets and

maintains the certification criteria.

(d) The department may renew the certification of a program on a

periodic basis as established by board rule in order to ensure

quality services to newborns and families.

(e) A fee may not be charged to certify or recertify a program.

Added by Acts 1999, 76th Leg., ch. 1347, Sec. 1, eff. Sept. 1,

1999.

Sec. 47.005. INFORMATION CONCERNING SCREENING RESULTS AND

FOLLOW-UP CARE. (a) A birthing facility that operates a program

shall distribute to the parents of each newborn who is screened

educational materials that are standardized by the department

regarding screening results and follow-up care.

(b) A birthing facility that operates a program shall report

screening results to the parents, the newborn's attending

physician or health care provider, and the department.

(c) Appropriate and necessary care for the infant who needs

follow-up care should be directed and coordinated by the infant's

physician or health care provider, with support from appropriate

ancillary services.

Added by Acts 1999, 76th Leg., ch. 1347, Sec. 1, eff. Sept. 1,

1999.

Sec. 47.006. TECHNICAL ASSISTANCE BY DEPARTMENT. The department

may consult with a birthing facility and provide to the facility

technical assistance associated with the implementation of a

certified program.

Added by Acts 1999, 76th Leg., ch. 1347, Sec. 1, eff. Sept. 1,

1999.

Sec. 47.007. INFORMATION MANAGEMENT, REPORTING, AND TRACKING

SYSTEM. (a) The department shall provide each birthing facility

that provides newborn hearing screening under the state's medical

assistance program provided under Chapter 32, Human Resources

Code, with the appropriate information management, reporting, and

tracking software for the program. The information management,

reporting, and tracking system must be capable of providing the

department with information and data necessary to plan, monitor,

and evaluate the program, including the program's screening,

follow-up, diagnostic, and intervention components.

(b) A qualified hearing screening provider, hospital,

audiologist, or intervention specialist may access the

information management, reporting, and tracking system to provide

information, where available, to the department, including

information relating to:

(1) infants who receive follow-up care;

(2) infants identified with hearing loss;

(3) infants who are referred for intervention services; and

(4) case level information necessary to report required

statistics to the Maternal and Child Health Bureau on an annual

basis.

(c) The department shall ensure that the written consent of a

parent is obtained before any information individually

identifying the newborn or infant is released through the

information management, reporting, and tracking system.

Added by Acts 1999, 76th Leg., ch. 1347, Sec. 1, eff. Sept. 1,

1999.

Sec. 47.008. CONFIDENTIALITY AND GENERAL ACCESS TO DATA. (a)

The information management, reporting, and tracking system

provided in accordance with this chapter must meet

confidentiality requirements in accordance with required state

and federal privacy guidelines.

(b) Data obtained through the information management, reporting,

and tracking system under this chapter are for the confidential

use of the department, the department's designee, and the persons

or public or private entities that the department determines are

necessary to carry out the functions of the tracking system.

(c) The department by rule shall develop guidelines to protect

the confidentiality of patients in accordance with Chapter 159,

Occupations Code, and require the written consent of a parent or

guardian of a patient before any individually identifying

information is provided to the department as set out in this

chapter. The department shall permit a parent or guardian at any

time to withdraw information provided to the department under

this chapter.

(d) Statistical or aggregated information that is about

activities conducted under this chapter and that could not be

used to individually identify a newborn, infant, or patient or a

parent or guardian of a newborn, infant, or patient is not

confidential.

Added by Acts 1999, 76th Leg., ch. 1347, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.771,

eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 880, Sec. 1, eff.

June 20, 2003.

Sec. 47.009. IMMUNITY FROM LIABILITY. A birthing facility, a

clinical laboratory, an audiologist, a health care provider, a

physician, a registered nurse, or any other officer or employee

of a birthing facility, a laboratory, a physician, or an

audiologist is not criminally or civilly liable for furnishing

information in good faith to the department or its designee as

required by this chapter. This section does not apply to

information gathered and furnished after a parent of a newborn or

infant declined screening offered through a program.

Added by Acts 1999, 76th Leg., ch. 1347, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 48. TRAINING AND REGULATION OF PROMOTORAS AND COMMUNITY HEALTH WORKERS

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE B. TEXAS DEPARTMENT OF HEALTH PROGRAMS

CHAPTER 48. TRAINING AND REGULATION OF PROMOTORAS AND COMMUNITY

HEALTH WORKERS

Sec. 48.001. DEFINITIONS. In this chapter:

(1) "Compensation" includes receiving payment or receiving

reimbursement for expenses.

(2) "Promotora" or "community health worker" means a person who,

with or without compensation, provides a liaison between health

care providers and patients through activities that may include

activities such as assisting in case conferences, providing

patient education, making referrals to health and social

services, conducting needs assessments, distributing surveys to

identify barriers to health care delivery, making home visits,

and providing bilingual language services.

Added by Acts 1999, 76th Leg., ch. 857, Sec. 2.01, eff. Sept. 1,

1999. Renumbered from Sec. 46.001 and amended by Acts 2001, 77th

Leg., ch. 946, Sec. 1, eff. Sept. 1, 2001 and Acts 2001, 77th

Leg., ch. 1420, Sec. 21.001(72), eff. Sept. 1, 2001.

Sec. 48.002. PROMOTORA AND COMMUNITY HEALTH WORKER TRAINING

PROGRAM. (a) The department shall establish and operate a

program designed to train and educate persons who act as

promotoras or community health workers. In establishing the

training program, the department, to the extent possible, shall

consider the report and any findings of and implement any

applicable recommendations of the Promotora Program Development

Committee.

(b) Participation in a training and education program

established under this section is voluntary for a promotora or

community health worker who provides services without receiving

any compensation and mandatory for a promotora or community

health worker who provides services for compensation. The board

may adopt rules to exempt a promotora or community health worker

from mandatory training who has served for three or more years or

who has 1,000 or more hours of experience.

Added by Acts 1999, 76th Leg., ch. 857, Sec. 2.01, eff. Sept. 1,

1999. Renumbered from Sec. 46.002 and amended by Acts 2001, 77th

Leg., ch. 946, Sec. 1, eff. Sept. 1, 2001 and Acts 2001, 77th

Leg., ch. 1420, Sec. 21.001(72), eff. Sept. 1, 2001.

Sec. 48.003. CERTIFICATION PROGRAM FOR PROMOTORAS AND COMMUNITY

HEALTH WORKERS. (a) The department shall establish and operate

a certification program for persons who act as promotoras or

community health workers. In establishing the program, the board

shall adopt rules that provide minimum standards and guidelines,

including participation in the training and education program

under Section 48.002, for issuance of a certificate to a person

under this section. In adopting the minimum standards and

guidelines, the board shall consider the report and any findings

of and adopt any applicable recommendations of the Promotora

Program Development Committee.

(b) Receipt of a certificate issued under this section may not

be a requirement for a person to act as a promotora or community

health worker without receiving any compensation and is a

requirement for a person to act as a promotora or community

health worker for compensation.

(c) The Health and Human Services Commission shall require

health and human services agencies to use certified promotoras to

the extent possible in health outreach and education programs for

recipients of medical assistance under Chapter 32, Human

Resources Code.

Added by Acts 1999, 76th Leg., ch. 857, Sec. 2.01, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 729, Sec. 1, eff.

Sept. 1, 2001. Renumbered from Sec. 46.003 and amended by Acts

2001, 77th Leg., ch. 946, Sec. 1, eff. Sept. 1, 2001; Acts 2001,

77th Leg., ch. 1420, Sec. 21.001(72) and 21.002(8), eff. Sept. 1,

2001.



CHAPTER 49. DONOR EDUCATION, AWARENESS, AND REGISTRY PROGRAM OF TEXAS

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE B. TEXAS DEPARTMENT OF HEALTH PROGRAMS

CHAPTER 49. DONOR EDUCATION, AWARENESS, AND REGISTRY PROGRAM OF

TEXAS

Chapter repealed by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 11 effective September 1, 2009

Sec. 49.002. ESTABLISHMENT OF PROGRAM.

Without reference to the amendment of this subsection, this

subsection was repealed by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 11(1), eff. Sept. 1, 2009.

(m) In consultation with the Texas Organ, Tissue, and Eye Donor

Council, the department shall implement a training program for

all appropriate Department of Public Safety and Texas Department

of Transportation employees on the benefits of organ, tissue, and

eye donation and the procedures for individuals to be added to

the statewide Internet-based registry of organ, tissue, and eye

donors. Department of Public Safety and Texas Department of

Transportation employees are not required to answer customer

questions about donation or transplantation. The Department of

Public Safety training under this section must include training

on asking the appropriate question under Section

521.401(c)(1)(B). The department, with expert council input and

support, shall implement the training program and conduct the

training on an ongoing basis for new employees.

Added by Acts 2003, 78th Leg., ch. 801, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1186, Sec. 4, eff. June 18, 2005.

Acts 2009, 81st Leg., R.S., Ch.

831, Sec. 1, eff. September 1, 2009.



CHAPTER 61. INDIGENT HEALTH CARE AND TREATMENT ACT

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE C. PROGRAMS PROVIDING HEALTH CARE BENEFITS AND SERVICES

CHAPTER 61. INDIGENT HEALTH CARE AND TREATMENT ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 61.001. SHORT TITLE. This chapter may be cited as the

Indigent Health Care and Treatment Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 61.002. DEFINITIONS. In this chapter:

(1) "Department" means the Texas Department of Health.

(2) "Eligible county resident" means an eligible resident of a

county who does not reside in the service area of a public

hospital or hospital district.

(3) "Eligible resident" means a person who meets the income and

resources requirements established by this chapter or by the

governmental entity, public hospital, or hospital district in

whose jurisdiction the person resides.

(4) "Emergency services" has the meaning assigned by Chapter

773.

(5) "General revenue levy" means:

(A) the property taxes imposed by a county that are not

dedicated to the construction and maintenance of farm-to-market

roads or to flood control under Article VIII, Section 1-a, of the

Texas Constitution or that are not dedicated to the further

maintenance of the public roads under Article VIII, Section 9, of

the Texas Constitution; and

(B) the sales and use tax revenue to be received by the county

during the calendar year in which the state fiscal year begins

under Chapter 323, Tax Code, as determined under Section

26.041(d), Tax Code.

(6) "Governmental entity" includes a county, municipality, or

other political subdivision of the state, but does not include a

hospital district or hospital authority.

(7) "Hospital district" means a hospital district created under

the authority of Article IX, Sections 4-11, of the Texas

Constitution.

(8) "Mandated provider" means a person who provides health care

services, is selected by a county, public hospital, or hospital

district, and agrees to provide health care services to eligible

residents, including the primary teaching hospital of a state

medical school located in a county which does not have a public

hospital or hospital district, and the faculty members practicing

in both the inpatient and outpatient care facilities affiliated

with the teaching hospital.

(9) "Medicaid" means the medical assistance program provided

under Chapter 32, Human Resources Code.

(10) "Public hospital" means a hospital owned, operated, or

leased by a governmental entity, except as provided by Section

61.051.

(11) "Service area" means the geographic region in which a

governmental entity, public hospital, or hospital district has a

legal obligation to provide health care services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 14, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 8.119, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 1377, Sec. 1.01, eff. Sept. 1,

1999.

Sec. 61.003. RESIDENCE. (a) For purposes of this chapter, a

person is presumed to be a resident of the governmental entity in

which the person's home or fixed place of habitation to which the

person intends to return after a temporary absence is located.

However, if a person's home or fixed place of habitation is

located in a hospital district, the person is presumed to be a

resident of that hospital district.

(b) If a person does not have a residence, the person is a

resident of the governmental entity or hospital district in which

the person intends to reside.

(c) Intent to reside may be evidenced by any relevant

information, including:

(1) mail addressed to the person or to the person's spouse or

children if the spouse or children live with the person;

(2) voting records;

(3) automobile registration;

(4) Texas driver's license or other official identification;

(5) enrollment of children in a public or private school; or

(6) payment of property tax.

(d) A person is not considered a resident of a governmental

entity or hospital district if the person attempted to establish

residence solely to obtain health care assistance.

(e) The burden of proving intent to reside is on the person

requesting assistance.

(f) For purposes of this chapter, a person who is an inmate or

resident of a state school or institution operated by the Texas

Department of Criminal Justice, Department of Aging and

Disability Services, Department of State Health Services, Texas

Youth Commission, Texas School for the Blind, Texas School for

the Deaf, or any other state agency or who is an inmate, patient,

or resident of a school or institution operated by a federal

agency is not considered a resident of a hospital district or of

any governmental entity except the state or federal government.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.091, eff. September 1, 2009.

Sec. 61.004. RESIDENCE OR ELIGIBILITY DISPUTE. (a) If a

provider of assistance and a governmental entity or hospital

district cannot agree on a person's residence or whether a person

is eligible for assistance under this chapter, the provider or

the governmental entity or hospital district may submit the

matter to the department.

(b) The provider of assistance and the governmental entity or

hospital district shall submit all relevant information to the

department in accordance with the application, documentation, and

verification procedures established by the department under

Section 61.006.

(c) If the department determines that another governmental

entity or hospital district may be involved in the dispute, the

department shall notify the governmental entity or hospital

district and allow the governmental entity or hospital district

to respond.

(d) From the information submitted, the department shall

determine the person's residence or whether the person is

eligible for assistance under this chapter, as appropriate, and

shall notify each governmental entity or hospital district and

the provider of assistance of the decision and the reasons for

the decision.

(e) If a governmental entity, hospital district, or provider of

assistance does not agree with the department's decision, the

governmental entity, hospital district, or provider of assistance

may file an appeal with the department. The appeal must be filed

not later than the 30th day after the date on which the

governmental entity, hospital district, or provider of assistance

receives notice of the decision.

(f) The department shall issue a final decision not later than

the 45th day after the date on which the appeal is filed.

(g) A governmental entity, hospital district, or provider of

assistance may appeal the final order of the department under

Chapter 2001, Government Code, using the substantial evidence

rule on appeal.

(h) Service may not be denied pending an administrative or

judicial review of residence.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1377, Sec. 1.02, eff.

Sept. 1, 1999.

Sec. 61.0045. INFORMATION NECESSARY TO DETERMINE ELIGIBILITY.

(a) Any provider, including a mandated provider, public

hospital, or hospital district, that delivers health care

services to a patient who the provider suspects is an eligible

resident of the service area of a county, hospital district, or

public hospital under this chapter may require the patient to:

(1) provide any information necessary to establish that the

patient is an eligible resident of the service area of the

county, hospital district, or public hospital; and

(2) authorize the release of any information relating to the

patient, including medical information and information obtained

under Subdivision (1), to permit the provider to submit a claim

to the county, hospital district, or public hospital that is

liable for payment for the services as described by Section

61.033 or 61.060.

(b) A county, hospital district, or public hospital that

receives information obtained under Subsection (a) shall use the

information to determine whether the patient to whom services

were provided is an eligible resident of the service area of the

county, hospital district, or public hospital and, if so, shall

pay the claim made by the provider to the extent that the county,

hospital district, or public hospital is liable under Section

61.033 or 61.060.

(c) The application, documentation, and verification procedures

established by the department for counties under Section 61.006

may include a standard format for obtaining information under

Subsection (a) to facilitate eligibility and residence

determinations.

Added by Acts 1999, 76th Leg., ch. 1377, Sec. 1.03, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

916, Sec. 1, eff. September 1, 2009.

Sec. 61.005. CONTRIBUTION TOWARD COST OF ASSISTANCE. (a) A

county, public hospital, or hospital district may request an

eligible resident receiving health care assistance under this

chapter to contribute a nominal amount toward the cost of the

assistance.

(b) The county, public hospital, or hospital district may not

deny or reduce assistance to an eligible resident who cannot or

refuses to contribute.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 61.006. STANDARDS AND PROCEDURES. (a) The department

shall establish minimum eligibility standards and application,

documentation, and verification procedures for counties to use in

determining eligibility under this chapter.

(b) The minimum eligibility standards must incorporate a net

income eligibility level equal to 21 percent of the federal

poverty level based on the federal Office of Management and

Budget poverty index.

(b-1) Expired.

(b-2) Repealed by Acts 2001, 77th Leg., ch. 1128, Sec. 7, eff.

Sept. 1, 2001.

(c) The department shall also define the services and establish

the payment standards for the categories of services listed in

Sections 61.028(a) and 61.0285 in accordance with Texas

Department of Human Services rules relating to the Temporary

Assistance for Needy Families-Medicaid program.

(d) The department shall establish application, documentation,

and verification procedures that are consistent with the

analogous procedures used to determine eligibility in the

Temporary Assistance for Needy Families-Medicaid program. The

department may not adopt a standard or procedure that is more

restrictive than the Temporary Assistance for Needy

Families-Medicaid program or procedures.

(e) The department shall ensure that each person who meets the

basic income and resources requirements for Temporary Assistance

for Needy Families program payments but who is categorically

ineligible for Temporary Assistance for Needy Families will be

eligible for assistance under Subchapter B. Except as provided by

Section 61.023(b), the department by rule shall also provide that

a person who receives or is eligible to receive Temporary

Assistance for Needy Families, Supplemental Security Income, or

Medicaid benefits is not eligible for assistance under Subchapter

B even if the person has exhausted a part or all of that person's

benefits.

(f) The department shall notify each county and public hospital

of any change to department rules that affect the provision of

services under this chapter.

(g) Notwithstanding Subsection (a), (b), or (c) or any other

provision of law, the department shall permit payment to a

licensed dentist for services provided under Sections

61.028(a)(4) and (6) if the dentist can provide those services

within the scope of the dentist's license.

(h) Notwithstanding Subsection (a), (b), or (c), the department

shall permit payment to a licensed podiatrist for services

provided under Sections 61.028(a)(4) and (6), if the podiatrist

can provide the services within the scope of the podiatrist's

license.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 5.09(a), eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 14, Sec. 15, eff. Sept.

1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 8.120, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 1377, Sec. 1.04, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 1128, Sec. 1, 7 eff. Sept. 1,

2001.

Sec. 61.007. INFORMATION PROVIDED BY APPLICANT. The department

by rule shall require each applicant to provide at least the

following information:

(1) the applicant's full name and address;

(2) the applicant's social security number, if available;

(3) the number of persons in the applicant's household,

excluding persons receiving Temporary Assistance for Needy

Families, Supplemental Security Income, or Medicaid benefits;

(4) the applicant's county of residence;

(5) the existence of insurance coverage or other hospital or

health care benefits for which the applicant is eligible;

(6) any transfer of title to real property that the applicant

has made in the preceding 24 months;

(7) the applicant's annual household income, excluding the

income of any household member receiving Temporary Assistance for

Needy Families, Supplemental Security Income, or Medicaid

benefits; and

(8) the amount of the applicant's liquid assets and the equity

value of the applicant's car and real property.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1377, Sec. 1.04, eff. Sept.

1, 1999.

Sec. 61.008. ELIGIBILITY RULES. (a) The department by rule

shall provide that in determining eligibility:

(1) a county may not consider the value of the applicant's

homestead;

(2) a county must consider the equity value of a car that is in

excess of the amount exempted under department guidelines as a

resource;

(3) a county must subtract the work-related and child care

expense allowance allowed under department guidelines;

(4) a county must consider as a resource real property other

than a homestead and, except as provided by Subsection (b), must

count that property in determining eligibility; and

(5) if an applicant transferred title to real property for less

than market value to become eligible for assistance under this

chapter, the county may not credit toward eligibility for state

assistance an expenditure for that applicant made during a

two-year period beginning on the date on which the property is

transferred.

(b) A county may disregard the applicant's real property if the

applicant agrees to an enforceable obligation to reimburse the

county for all or part of the benefits received under this

chapter. The county and the applicant may negotiate the terms of

the obligation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 61.009. REPORTING REQUIREMENTS. (a) The department shall

establish uniform reporting requirements for governmental

entities that own, operate, or lease public hospitals providing

assistance under this chapter and for counties.

(b) The reports must include information relating to:

(1) expenditures for and nature of hospital and health care

provided to eligible residents;

(2) eligibility standards and procedures established by counties

and governmental entities that own, operate, or lease public

hospitals; and

(3) relevant characteristics of eligible residents.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.121, eff. Sept.

1, 1995.

Sec. 61.010. DEDICATED TAX REVENUES. If the governing body of a

governmental entity adopts a property tax rate that exceeds the

rate calculated under Section 26.04, Tax Code, by more than eight

percent, and if a portion of the tax rate was designated to

provide revenue for indigent health care services required by

this chapter, the revenue produced by the portion of the tax rate

designated for that purpose may be spent only to provide indigent

health care services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 61.011. SERVICES BY STATE HOSPITAL OR CLINIC. A state

hospital or clinic shall be entitled to payment for services

rendered to an eligible resident under the provisions of this

chapter applicable to other providers. The department may adopt

rules as necessary to implement this section.

Added by Acts 1999, 76th Leg., ch. 1377, Sec. 1.05, eff. Sept. 1,

1999.

SUBCHAPTER B. COUNTY RESPONSIBILITY FOR PERSONS NOT RESIDING IN

AN AREA SERVED BY A PUBLIC HOSPITAL OR HOSPITAL DISTRICT

Sec. 61.021. APPLICATION OF SUBCHAPTER. This subchapter applies

to health care services and assistance provided to a person who

does not reside in the service area of a public hospital or

hospital district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 61.022. COUNTY OBLIGATION. (a) A county shall provide

health care assistance as prescribed by this subchapter to each

of its eligible county residents.

(b) The county is the payor of last resort and shall provide

assistance only if other adequate public or private sources of

payment are not available.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 61.0221. AUTHORITY RELATING TO OTHER ASSISTANCE PROGRAMS.

This subchapter does not affect the authority of the

commissioners court of a county to provide eligibility standards

or other requirements relating to assistance programs or services

that are not covered by this subchapter.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 13.11(g), eff. Sept.

1, 1999.

Sec. 61.023. GENERAL ELIGIBILITY PROVISIONS. (a) A person is

eligible for assistance under this subchapter if:

(1) the person does not reside in the service area of a public

hospital or hospital district;

(2) the person meets the basic income and resources requirements

established by the department under Sections 61.006 and 61.008

and in effect when the assistance is requested; and

(3) no other adequate source of payment exists.

(b) A county may use a less restrictive standard of eligibility

for residents than prescribed by Subsection (a). A county may

credit toward eligibility for state assistance under this

subchapter the services provided to each person who is an

eligible resident under a standard that incorporates a net income

eligibility level that is less than 50 percent of the federal

poverty level based on the federal Office of Management and

Budget poverty index.

(c) A county may contract with the department to perform

eligibility determination services.

(d) Not later than the beginning of a state fiscal year, the

county shall adopt the eligibility standards it will use during

that fiscal year and shall make a reasonable effort to notify the

public of the standards. The county may change the eligibility

standards to make them more or less restrictive than the

preceding standards, but the standards may not be more

restrictive than the standards established by the department

under Section 61.006.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 5.10(a), eff.

Sept. 1, 1989; Acts 1999, 76th Leg., ch. 1377, Sec. 1.06, eff.

Sept. 1, 1999.

Sec. 61.024. COUNTY APPLICATION PROCEDURE. (a) A county shall

adopt an application procedure.

(b) The county may use the application, documentation, and

verification procedures established by the department under

Sections 61.006 and 61.007 or may use a less restrictive

application, documentation, or verification procedure.

(c) Not later than the beginning of a state fiscal year, the

county shall specify the procedure it will use during that fiscal

year to verify eligibility and the documentation required to

support a request for assistance and shall make a reasonable

effort to notify the public of the application procedure.

(d) The county shall furnish an applicant with written

application forms.

(e) On request of an applicant, the county shall assist the

applicant in filling out forms and completing the application

process. The county shall inform an applicant of the availability

of assistance.

(f) The county shall require an applicant to sign a written

statement in which the applicant swears to the truth of the

information supplied.

(g) The county shall explain to the applicant that if the

application is approved, the applicant must report to the county

any change in income or resources that might affect the

applicant's eligibility. The report must be made not later than

the 14th day after the date on which the change occurs. The

county shall explain the possible penalties for failure to report

a change.

(h) The county shall review each application and shall accept or

deny the application not later than the 14th day after the date

on which the county receives the completed application.

(i) The county shall provide a procedure for reviewing

applications and for allowing an applicant to appeal a denial of

assistance.

(j) The county shall provide an applicant written notification

of the county's decision. If the county denies assistance, the

written notification shall include the reason for the denial and

an explanation of the procedure for appealing the denial.

(k) The county shall maintain the records relating to an

application at least until the end of the third complete state

fiscal year following the date on which the application is

submitted.

(l) If an applicant is denied assistance, the applicant may

resubmit an application at any time circumstances justify a

redetermination of eligibility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 61.025. COUNTY AGREEMENT WITH MUNICIPALITY. (a) This

section applies to a municipality that has a population of less

than 15,000, that owns, operates, or leases a hospital, and that

has made a transfer agreement before August 31, 1989, by the

adoption of an ordinance, resolution, or order by the

commissioners court and the governing body of the municipality.

(b) The transfer agreement may transfer partial responsibility

to the county under which the municipal hospital continues to

provide health care services to eligible residents of the

municipality, but the county agrees to assume the hospital's

responsibility to reimburse other providers who provide:

(1) mandatory inpatient or outpatient services to eligible

residents that the municipal hospital cannot provide; or

(2) emergency services to eligible residents.

(c) The hospital is a public hospital for the purposes of this

chapter, but it does not have a responsibility to provide

reimbursement for services it cannot provide or for emergency

services provided in another facility.

(d) Expenditures made by the county under Subsection (b) may be

credited toward eligibility for state assistance under this

subchapter if the person who received the health care services

meets the eligibility standards established under Section 61.052

and would have been eligible for assistance under the county

program if the person had not resided in a public hospital's

service area.

(e) The agreement to transfer partial responsibility to a county

under this section must take effect on a September 1 that occurs

not later than two years after the date on which the county and

municipality agree to the transfer. A county and municipality may

not revoke or amend an agreement made under this section, except

that the county may revoke or amend the agreement if a hospital

district is created after the effective date of the agreement and

the boundaries of the district cover all or part of the county.

(f) The county, the hospital, and any other entity in the county

that provides services under this chapter shall adopt coordinated

application and eligibility verification procedures. In

establishing the coordinated procedures, the county and other

entities shall focus on facilitating the efficient and timely

referral of residents to the proper entity in the county. In

addition, the procedures must comply with the requirements of

Sections 61.024 and 61.053. Expenditures made by a county in

establishing the coordinated procedures prescribed by this

section may not be credited toward eligibility for state

assistance under this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 1103, Sec. 1, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1377, Sec. 1.07, eff. Sept. 1,

1999.

Sec. 61.026. REVIEW OF ELIGIBILITY. A county shall review at

least once every six months the eligibility of a resident for

whom an application for assistance has been granted and who has

received assistance under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 61.027. CHANGE IN ELIGIBILITY STATUS. (a) An eligible

resident must report any change in income or resources that might

affect the resident's eligibility. The report must be made not

later than the 14th day after the date on which the change

occurs.

(b) If an eligible resident fails to report a change in income

or resources as prescribed by this section and the change has

made the resident ineligible for assistance under the standards

adopted by the county, the resident is liable for any benefits

received while ineligible. This section does not affect a

person's criminal liability under any relevant statute.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 61.028. BASIC HEALTH CARE SERVICES. (a) A county shall,

in accordance with department rules adopted under Section 61.006,

provide the following basic health care services:

(1) primary and preventative services designed to meet the needs

of the community, including:

(A) immunizations;

(B) medical screening services; and

(C) annual physical examinations;

(2) inpatient and outpatient hospital services;

(3) rural health clinics;

(4) laboratory and X-ray services;

(5) family planning services;

(6) physician services;

(7) payment for not more than three prescription drugs a month;

and

(8) skilled nursing facility services, regardless of the

patient's age.

(b) The county may provide additional health care services, but

may not credit the assistance toward eligibility for state

assistance, except as provided by Section 61.0285.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1377, Sec. 1.08, eff. Sept.

1, 1999.

Sec. 61.0285. OPTIONAL HEALTH CARE SERVICES. (a) In addition

to basic health care services provided under Section 61.028, a

county may, in accordance with department rules adopted under

Section 61.006, provide other medically necessary services or

supplies that the county determines to be cost-effective,

including:

(1) ambulatory surgical center services;

(2) diabetic and colostomy medical supplies and equipment;

(3) durable medical equipment;

(4) home and community health care services;

(5) social work services;

(6) psychological counseling services;

(7) services provided by physician assistants, nurse

practitioners, certified nurse midwives, clinical nurse

specialists, and certified registered nurse anesthetists;

(8) dental care;

(9) vision care, including eyeglasses;

(10) services provided by federally qualified health centers, as

defined by 42 U.S.C. Section 1396d(l)(2)(B);

(11) emergency medical services; and

(12) any other appropriate health care service identified by

board rule that may be determined to be cost-effective.

(b) A county must notify the department of the county's intent

to provide services specified by Subsection (a). If the services

are approved by the department under Section 61.006, or if the

department fails to notify the county of the department's

disapproval before the 31st day after the date the county

notifies the department of its intent to provide the services,

the county may credit the services toward eligibility for state

assistance under this subchapter.

(c) A county may provide health care services that are not

specified in Subsection (a), or may provide the services

specified in Subsection (a) without actual or constructive

approval of the department, but may not credit the services

toward eligibility for state assistance.

Added by Acts 1999, 76th Leg., ch. 1377, Sec. 1.09, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 874, Sec. 9, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 892, Sec. 24, eff. Sept.

1, 2003.

Sec. 61.029. PROVISION OF HEALTH CARE SERVICES. (a) A county

may arrange to provide health care services through a local

health department, a publicly owned facility, or a contract with

a private provider regardless of the provider's location, or

through the purchase of insurance for eligible residents.

(b) The county may affiliate with other governmental entities or

with a public hospital or hospital district to provide regional

administration and delivery of health care services.

(c) A county may provide or arrange to provide health care

services for eligible county residents through the purchase of

health coverage or other health benefits, including benefits

described by Chapter 75.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

916, Sec. 2, eff. September 1, 2009.

Sec. 61.030. MANDATED PROVIDER. A county may select one or more

providers of health care services. The county may require

eligible county residents to obtain care from a mandated provider

except:

(1) in an emergency;

(2) when medically inappropriate; or

(3) when care is not available.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 61.031. NOTIFICATION OF PROVISION OF NONEMERGENCY SERVICES.

(a) A county may require any provider, including a mandated

provider, to obtain approval from the county before providing

nonemergency health care services to an eligible county resident.

(b) If the county does not require prior approval and a provider

delivers or will deliver nonemergency health care services to a

patient who the provider suspects may be eligible for assistance

under this subchapter, the provider shall notify the patient's

county of residence that health care services have been or will

be provided to the patient. The notice shall be made:

(1) by telephone not later than the 72nd hour after the provider

determines the patient's county of residence; and

(2) by mail postmarked not later than the fifth working day

after the date on which the provider determines the patient's

county of residence.

(c) If the provider knows that the patient's county of residence

has selected a mandated provider or if, after contacting the

patient's county of residence, that county requests that the

patient be transferred to a mandated provider, the provider shall

transfer the patient to the mandated provider unless it is

medically inappropriate to do so.

(d) Not later than the 14th day after the date on which the

patient's county of residence receives sufficient information to

determine eligibility, the county shall determine if the patient

is eligible for assistance from that county. If the county does

not determine the patient's eligibility within that period, the

patient is considered to be eligible. The county shall notify the

provider of its decision.

(e) If a provider delivers nonemergency health care services to

a patient who is eligible for assistance under this subchapter

and fails to comply with this section, the provider is not

eligible for payment for the services from the patient's county

of residence.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1377, Sec. 1.10, eff. Sept.

1, 1999.

Sec. 61.032. NOTIFICATION OF PROVISION OF EMERGENCY SERVICES.

(a) If a nonmandated provider delivers emergency services to a

patient who the provider suspects might be eligible for

assistance under this subchapter, the provider shall notify the

patient's county of residence that emergency services have been

or will be provided to the patient. The notice shall be made:

(1) by telephone not later than the 72nd hour after the provider

determines the patient's county of residence; and

(2) by mail postmarked not later than the fifth working day

after the date on which the provider determines the patient's

county of residence.

(b) The provider shall attempt to determine the patient's county

of residence when the patient first receives services.

(c) The provider, the patient, and the patient's family shall

cooperate with the county of which the patient is presumed to be

a resident in determining if the patient is an eligible resident

of that county.

(d) Not later than the 14th day after the date on which the

patient's county of residence receives notification and

sufficient information to determine eligibility, the county shall

determine if the patient is eligible for assistance from that

county. If the county does not determine the patient's

eligibility within that period, the patient is considered to be

eligible. The county shall notify the provider of its decision.

(e) If the county and the provider disagree on the patient's

residence or eligibility, the county or the provider may submit

the matter to the department as provided by Section 61.004.

(f) If a provider delivers emergency services to a patient who

is eligible for assistance under this subchapter and fails to

comply with this section, the provider is not eligible for

payment for the services from the patient's county of residence.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1377, Sec. 1.11, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1128, Sec. 2, eff. Sept. 1,

2001.

Sec. 61.033. PAYMENT FOR SERVICES. (a) To the extent

prescribed by this chapter, a county is liable for health care

services provided under this subchapter by any provider,

including a public hospital or hospital district, to an eligible

county resident. A county is not liable for payment for health

care services provided:

(1) by any provider, including a public hospital or hospital

district, to a resident of that county who resides in the service

area of a public hospital or hospital district; or

(2) to an eligible resident of that county who does not reside

within the service area of a public hospital or hospital district

by a hospital having a Hill-Burton or state-mandated obligation

to provide free services and considered to be in noncompliance

with the requirements of the Hill-Burton or state-mandated

obligation.

(b) To the extent prescribed by this chapter, if another source

of payment does not adequately cover a health care service a

county provides to an eligible county resident, the county shall

pay for or provide the health care service for which other

payment is not available.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 61.034. PAYMENT STANDARDS FOR HEALTH CARE SERVICES. (a) A

county is not liable for the cost of a health care service

provided under Section 61.028 or 61.0285 that is in excess of the

payment standards for that service established by the department

under Section 61.006.

(b) A county may contract with a provider of assistance to

provide a health care service at a rate below the payment

standard set by the department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1377, Sec. 1.12, eff. Sept.

1, 1999.

Sec. 61.035. LIMITATION OF COUNTY LIABILITY. The maximum county

liability for each state fiscal year for health care services

provided by all assistance providers, including a hospital and a

skilled nursing facility, to each eligible county resident is:

(1) $30,000; or

(2) the payment of 30 days of hospitalization or treatment in a

skilled nursing facility, or both, or $30,000, whichever occurs

first, if the county provides hospital or skilled nursing

facility services to the resident.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 61.036. DETERMINATION OF ELIGIBILITY FOR PURPOSES OF STATE

ASSISTANCE. (a) A county may not credit an expenditure made to

assist an eligible county resident toward eligibility for state

assistance under this subchapter unless the county complies with

the department's application, documentation, and verification

procedures.

(b) Except as provided by Section 61.023(b), a county may not

credit an expenditure for an applicant toward eligibility for

state assistance if the applicant does not meet the department's

eligibility standards.

(c) Regardless of the application, documentation, and

verification procedures or eligibility standards established by

the department under Subchapter A, a county may credit an

expenditure for an eligible resident toward eligibility for state

assistance if the eligible resident received the health care

services at:

(1) a hospital maintained or operated by a state agency that has

a contract with the county to provide health care services; or

(2) a federally qualified health center delivering federally

qualified health center services, as those terms are defined in

42 U.S.C. Sections 1396d(l)(2)(A) and (B), that has a contract

with the county to provide health care services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 5.10(b), eff.

Sept. 1, 1989; Acts 1999, 76th Leg., ch. 1377, Sec. 1.13, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1133, Sec. 1, eff. September 1, 2005.

Sec. 61.037. COUNTY ELIGIBILITY FOR STATE ASSISTANCE. (a) The

department may distribute funds as provided by this subchapter to

eligible counties to assist the counties in providing health care

services under Sections 61.028 and 61.0285 to their eligible

county residents.

(b) Except as provided by Subsection (c), (d), (e), or (g), to

be eligible for state assistance, a county must:

(1) spend in a state fiscal year at least eight percent of the

county general revenue levy for that year to provide health care

services described by Subsection (a) to its eligible county

residents who qualify for assistance under Section 61.023; and

(2) notify the department, not later than the seventh day after

the date on which the county reaches the expenditure level, that

the county has spent at least six percent of the applicable

county general revenue levy for that year to provide health care

services described by Subsection (a) to its eligible county

residents who qualify for assistance under Section 61.023.

(c) If a county and a health care provider signed a contract on

or before January 1, 1985, under which the provider agrees to

furnish a certain level of health care services to indigent

persons, the value of services furnished in a state fiscal year

under the contract is included as part of the computation of a

county expenditure under this section if the value of services

does not exceed the payment rate established by the department

under Section 61.006.

(d) If a hospital district is located in part but not all of a

county, that county's appraisal district shall determine the

taxable value of the property located inside the county but

outside the hospital district. In determining eligibility for

state assistance, that county shall consider only the county

general revenue levy resulting from the property located outside

the hospital district. A county is eligible for state assistance

if:

(1) the county spends in a state fiscal year at least eight

percent of the county general revenue levy for that year

resulting from the property located outside the hospital district

to provide health care services described by Subsection (a) to

its eligible county residents who qualify for assistance under

Section 61.023; and

(2) the county complies with the other requirements of this

subchapter.

(e) A county that provides health care services described by

Subsection (a) to its eligible residents through a hospital

established by a board of managers jointly appointed by a county

and a municipality under Section 265.011 is eligible for state

assistance if:

(1) the county spends in a state fiscal year at least eight

percent of the county general revenue levy for the year to

provide the health care services to its eligible county residents

who qualify for assistance under Section 61.052; and

(2) the county complies with the requirements of this

subchapter.

(f) If a county anticipates that it will reach the eight percent

expenditure level, the county must notify the department as soon

as possible before the anticipated date on which the county will

reach the level.

(g) The department may waive the requirement that the county

meet the minimum expenditure level imposed by Subsection (b),

(d), or (e) and provide state assistance under this chapter at a

lower level determined by the department if the county

demonstrates, through an appropriate actuarial analysis, that the

county is unable to satisfy the eight percent expenditure level:

(1) because, although the county's general revenue tax levy has

increased significantly, expenditures for health care services

described by Subsection (a) have not increased by the same

percentage;

(2) because the county is at the maximum allowable ad valorem

tax rate, has a small population, or has insufficient taxable

property; or

(3) because of a similar reason.

(h) The department shall adopt rules governing the circumstances

under which a waiver may be granted under Subsection (g) and the

procedures to be used by a county to apply for the waiver. The

procedures must provide that the department shall make a

determination with respect to an application for a waiver not

later than the 90th day after the date the application is

submitted to the department in accordance with the procedures

established by the department. To be eligible for state

assistance under Subsection (g), a county must submit monthly

financial reports, in the form required by the department,

covering the 12-month period preceding the date on which the

assistance is sought.

(i) The county must give the department all necessary

information so that the department can determine if the county

meets the requirements of Subsection (b), (d), (e), or (g).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 651, Sec. 1, eff. June 11,

1997; Acts 1999, 76th Leg., ch. 272, Sec. 1, eff. May 28, 1999;

Acts 1999, 76th Leg., ch. 1377, Sec. 1.14, eff. Sept. 1, 1999.

Sec. 61.038. DISTRIBUTION OF ASSISTANCE FUNDS. (a) If the

department determines that a county is eligible for assistance,

the department shall distribute funds appropriated to the

department from the indigent health care assistance fund or any

other available fund to the county to assist the county in

providing health care services under Sections 61.028 and 61.0285

to its eligible county residents who qualify for assistance as

described by Section 61.037.

(b) State funds provided under this section to a county must be

equal to at least 90 percent of the actual payment for the health

care services for the county's eligible residents during the

remainder of the state fiscal year after the eight percent

expenditure level is reached.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 272, Sec. 2, eff. May 28,

1999; Acts 1999, 76th Leg., ch. 1377, Sec. 1.14, eff. Sept. 1,

1999.

Sec. 61.039. FAILURE TO PROVIDE STATE ASSISTANCE. If the

department fails to provide assistance to an eligible county as

prescribed by Section 61.038, the county is not liable for

payments for health care services provided to its eligible county

residents after the county reaches the eight percent expenditure

level.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1377, Sec. 1.14, eff. Sept.

1, 1999.

Sec. 61.0395. LIMITED TO APPROPRIATED FUNDS. (a) The total

amount of state assistance provided to counties under this

chapter for a fiscal year may not exceed the amount appropriated

for that purpose for that fiscal year.

(b) The department may adopt rules governing the distribution of

state assistance under this chapter that establish a maximum

annual allocation for each county eligible for assistance under

this chapter in compliance with Subsection (a).

(c) The rules adopted under this section:

(1) may consider the relative populations of the service areas

of eligible counties and other appropriate factors; and

(2) notwithstanding Subsection (b), may provide for, at the end

of each state fiscal year, the reallocation of all money that is

allocated to a county under Subsection (b) but that the county is

not eligible to receive and the distribution of that money to

other eligible counties.

Added by Acts 1999, 76th Leg., ch. 1377, Sec. 1.15, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1128, Sec. 3, eff.

Sept. 1, 2001.

Sec. 61.040. TAX INFORMATION. The comptroller shall give the

department information relating to:

(1) the taxable value of property taxable by each county and

each county's applicable general revenue tax levy for the

relevant period; and

(2) the amount of sales and use tax revenue received by each

county for the relevant period.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec. 64, eff.

Sept. 1, 1991.

Sec. 61.041. COUNTY REPORTING. (a) The department shall

establish monthly reporting requirements for a county seeking

state assistance and establish procedures necessary to determine

if the county is eligible for state assistance.

(b) The department shall establish requirements relating to:

(1) documentation required to verify the eligibility of

residents to whom the county provides assistance; and

(2) county expenditures for health care services under Sections

61.028 and 61.0285.

(c) The department may audit county records to determine if the

county is eligible for state assistance.

(d) The department shall establish annual reporting requirements

for each county that is required to provide indigent health care

under this chapter but that is not required to report under

Subsection (a). A county satisfies the annual reporting

requirement of this subsection if the county submits information

to the department as required by law to obtain an annual

distribution under the Agreement Regarding Disposition of

Settlement Proceeds filed on July 24, 1998, in the United States

District Court, Eastern District of Texas, in the case styled The

State of Texas v. The American Tobacco Co., et al., No.

5-96CV-91.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1377, Sec. 1.16, eff. Sept.

1, 1999.

Sec. 61.042. EMPLOYMENT SERVICES PROGRAM. (a) A county may

establish procedures consistent with those used by the Texas

Department of Human Services under Chapter 31, Human Resources

Code, for administering an employment services program and

requiring an applicant or eligible resident to register for work

with the Texas Employment Commission.

(b) The county shall notify all persons with pending

applications and eligible residents of the employment service

program requirements not less than 30 days before the program is

established.

Added by Acts 1993, 73rd Leg., ch. 880, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.122, eff.

Sept. 1, 1995.

Sec. 61.043. PREVENTION AND DETECTION OF FRAUD. (a) The county

shall adopt reasonable procedures for minimizing the opportunity

for fraud, for establishing and maintaining methods for detecting

and identifying situations in which a question of fraud may

exist, and for administrative hearings to be conducted on

disqualifying persons in cases where fraud appears to exist.

(b) Procedures established by a county for administrative

hearings conducted under this section shall provide for

appropriate due process, including procedures for appeals.

Added by Acts 1993, 73rd Leg., ch. 880, Sec. 1, eff. Sept. 1,

1993.

Sec. 61.044. SUBROGATION. (a) The filing of an application for

or receipt of services constitutes an assignment of the

applicant's or recipient's right of recovery from:

(1) personal insurance;

(2) other sources; or

(3) another person for personal injury caused by the other

person's negligence or wrong.

(b) A person who applies for or receives services shall inform

the county, at the time of application or at any time during

eligibility, of any unsettled tort claim that may affect medical

needs and of any private accident or sickness insurance coverage

that is or may become available. An applicant or eligible

resident shall inform the county of any injury that is caused by

the act or failure to act of some other person. An applicant or

eligible resident shall inform the county as required by this

subsection within 10 days of the date the person learns of the

person's insurance coverage, tort claim, or potential cause of

action.

(c) A claim for damages for personal injury does not constitute

grounds for denying or discontinuing services under this chapter.

(d) A separate and distinct cause of action in favor of the

county is hereby created, and the county may, without written

consent, take direct civil action in any court of competent

jurisdiction. A suit brought under this section need not be

ancillary to or dependent on any other action.

(e) The county's right of recovery is limited to the amount of

the cost of services paid by the county. Other subrogation rights

granted under this section are limited to the cost of the

services provided.

(f) An applicant or eligible resident who knowingly and

intentionally fails to disclose the information required by

Subsection (b) commits a Class C misdemeanor.

(g) An applicant or eligible resident is subject to denial of

services under this chapter following an administrative hearing.

Added by Acts 1993, 73rd Leg., ch. 880, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER C. PERSONS WHO RESIDE IN AN AREA SERVED BY A PUBLIC

HOSPITAL OR HOSPITAL DISTRICT

Sec. 61.051. APPLICATION OF SUBCHAPTER. (a) This subchapter

applies to health care services and assistance provided to a

person who resides in the service area of a public hospital or

hospital district.

(b) For the purposes of this subchapter, a hospital is not

considered to be a public hospital and is not responsible for

providing care under this subchapter if the hospital:

(1) is owned, operated, or leased by a municipality with a

population of less than 5,500;

(2) was leased before January 1, 1981, by a municipality that at

the time of the lease did not have a legal obligation to provide

indigent health care; or

(3) was established under Section 265.031.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 16, eff. Sept. 1,

1991.

Sec. 61.052. GENERAL ELIGIBILITY PROVISIONS. (a) A public

hospital or hospital district shall provide health care

assistance to each eligible resident in its service area who

meets:

(1) the basic income and resources requirements established by

the department under Sections 61.006 and 61.008 and in effect

when the assistance is requested; or

(2) a less restrictive income and resources standard adopted by

the hospital or hospital district serving the area in which the

person resides.

(b) If a public hospital used an income and resources standard

during the operating year that ended before January 1, 1985, that

was less restrictive than the income and resources requirements

established by the department under Section 61.006, the hospital

shall adopt that standard to determine eligibility under this

subchapter.

(c) If a public hospital did not use an income and resources

standard during the operating year that ended before January 1,

1985, but had a Hill-Burton obligation during part of that year,

the hospital shall adopt the standard the hospital used to meet

the Hill-Burton obligation to determine eligibility under this

subchapter.

(d) A public hospital established after September 1, 1985, shall

provide health care services to each resident who meets the

income and resources requirements established by the department

under Sections 61.006 and 61.008, or the hospital may adopt a

less restrictive income and resources standard. The hospital may

adopt a less restrictive income and resources standard at any

time.

(e) If because of a change in the income and resources

requirements established by the department under Sections 61.006

and 61.008 the standard adopted by a public hospital or hospital

district becomes stricter than the requirements established by

the department, the hospital or hospital district shall change

its standard to at least comply with the requirements established

by the department.

(f) A public hospital or hospital district may contract with the

department to perform eligibility determination services.

(g) A county that provides health care services to its eligible

residents through a hospital established by a board of managers

jointly appointed by a county and a municipality under Section

265.011 and that establishes an income and resources standard in

accordance with Subsection (a)(2) may credit the services

provided to all persons who are eligible under that standard

toward eligibility for state assistance as described by Section

61.037(e).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1377, Sec. 1.17, eff. Sept.

1, 1999.

Sec. 61.053. APPLICATION PROCEDURE. (a) A public hospital or

hospital district shall adopt an application procedure.

(b) Not later than the beginning of a public hospital's or

hospital district's operating year, the hospital or district

shall specify the procedure it will use during the operating year

to determine eligibility and the documentation required to

support a request for assistance and shall make a reasonable

effort to notify the public of the procedure.

(c) The public hospital or hospital district shall furnish an

applicant with written application forms.

(d) On request of an applicant, the public hospital or hospital

district shall assist an applicant in filling out forms and

completing the application process. The hospital or district

shall inform an applicant of the availability of assistance.

(e) The public hospital or hospital district shall require an

applicant to sign a written statement in which the applicant

swears to the truth of the information supplied.

(f) The public hospital or hospital district shall explain to

the applicant that if the application is approved, the applicant

must report to the hospital or district any change in income or

resources that might affect the applicant's eligibility. The

report must be made not later than the 14th day after the date on

which the change occurs. The hospital or district shall explain

the possible penalties for failure to report a change.

(g) The public hospital or hospital district shall review each

application and shall accept or deny the application not later

than the 14th day after the date on which the hospital or

district receives the completed application.

(h) The public hospital or hospital district shall provide a

procedure for reviewing applications and for allowing an

applicant to appeal a denial of assistance.

(i) The public hospital or hospital district shall provide an

applicant written notification of the hospital's or district's

decision. If the hospital or district denies assistance, the

written notification shall include the reason for the denial and

an explanation of the procedure for appealing the denial.

(j) The public hospital or hospital district shall maintain the

records relating to an application for at least three years after

the date on which the application is submitted.

(k) If an applicant is denied assistance, the applicant may

resubmit an application at any time circumstances justify a

redetermination of eligibility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 61.054. BASIC HEALTH CARE SERVICES PROVIDED BY A PUBLIC

HOSPITAL. (a) Except as provided by Subsection (c), a public

hospital shall endeavor to provide the basic health care services

a county is required to provide under Section 61.028.

(b) If a public hospital provided additional health care

services to eligible residents during the operating year that

ended before January 1, 1985, the hospital shall continue to

provide those services.

(c) A public hospital shall coordinate the delivery of basic

health care services to eligible residents and may provide any

basic health care services the hospital was not providing on

January 1, 1999, but only to the extent the hospital is

financially able to do so.

(d) A public hospital may provide health care services in

addition to basic health care services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1377, Sec. 1.18, eff. Sept.

1, 1999.

Sec. 61.055. BASIC HEALTH CARE SERVICES PROVIDED BY HOSPITAL

DISTRICTS. (a) Except as provided by Subsection (b), a hospital

district shall endeavor to provide the basic health care services

a county is required to provide under Section 61.028, together

with any other services required under the Texas Constitution and

the statute creating the district.

(b) A hospital district shall coordinate the delivery of basic

health care services to eligible residents and may provide any

basic health care services the district was not providing on

January 1, 1999, but only to the extent the district is

financially able to do so.

(c) This section may not be construed to discharge a hospital

district from its obligation to provide the health care services

required under the Texas Constitution and the statute creating

the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1377, Sec. 1.19, eff. Sept.

1, 1999.

Sec. 61.056. PROVISION OF HEALTH CARE SERVICES. (a) A public

hospital or hospital district may arrange to provide health care

services through a local health department, a publicly owned

facility, or a contract with a private provider regardless of the

provider's location, or through the purchase of insurance for

eligible residents.

(b) The public hospital or hospital district may affiliate with

other public hospitals or hospital districts or with a

governmental entity to provide regional administration and

delivery of health care services.

(c) A hospital district created in a county with a population of

more than 800,000 that was not included in the boundaries of a

hospital district before September 1, 2003, may affiliate with

any public or private entity to provide regional administration

and delivery of health care services. The regional affiliation,

in accordance with the affiliation agreement, shall use money

contributed by an affiliated governmental entity to provide

health care services to an eligible resident of that governmental

entity.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

217, Sec. 3

(d) A hospital district created in a county with a population of

more than 800,000 that was not included in the boundaries of a

hospital district before September 1, 2003, may provide or

arrange to provide health care services for eligible residents

through the purchase of health coverage or other health benefits,

including benefits described by Chapter 75. For purposes of this

subsection, the board of managers of the district has the powers

and duties provided to the commissioners court of a county under

Chapter 75.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

916, Sec. 3

(d) A public hospital or hospital district may provide or

arrange to provide health care services for eligible residents

through the purchase of health coverage or other health benefits,

including benefits described by Chapter 75. For purposes of this

subsection, the board of directors or managers of the hospital or

district have the powers and duties provided to the commissioners

court of a county under Chapter 75.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

164, Sec. 3, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

217, Sec. 3, eff. May 27, 2009.

Acts 2009, 81st Leg., R.S., Ch.

916, Sec. 3, eff. September 1, 2009.

Sec. 61.057. MANDATED PROVIDER. A public hospital may select

one or more providers of health care services. A public hospital

may require eligible residents to obtain care from a mandated

provider except:

(1) in an emergency;

(2) when medically inappropriate; or

(3) when care is not available.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 61.058. NOTIFICATION OF PROVISION OF NONEMERGENCY SERVICES.

(a) A public hospital may require any provider, including a

mandated provider, to obtain approval from the hospital before

providing nonemergency health care services to an eligible

resident in the hospital's service area.

(b) If the public hospital does not require prior approval and a

provider delivers or will deliver nonemergency health care

services to a patient who the provider suspects might be eligible

for assistance under this subchapter, the provider shall notify

the hospital that health care services have been or will be

provided to the patient. The notice shall be made:

(1) by telephone not later than the 72nd hour after the provider

determines that the patient resides in the hospital's service

area; and

(2) by mail postmarked not later than the fifth working day

after the date on which the provider determines that the patient

resides in the hospital's service area.

(c) If the provider knows that the public hospital serving the

area in which the patient resides has selected a mandated

provider or if, after contacting the hospital, the hospital

requests that the patient be transferred to a mandated provider,

the provider shall transfer the patient to the mandated provider

unless it is medically inappropriate to do so.

(d) Not later than the 14th day after the date on which the

public hospital receives sufficient information to determine

eligibility, the hospital shall determine if the patient is

eligible for assistance from the hospital. If the hospital does

not determine the patient's eligibility within that period, the

patient is considered to be eligible. The hospital shall notify

the provider of its decision.

(e) If a provider delivers nonemergency health care services to

a patient who is eligible for assistance under this subchapter

and fails to comply with this section, the provider is not

eligible for payment for the services from the public hospital

serving the area in which the patient resides.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1377, Sec. 1.20, eff. Sept.

1, 1999.

Sec. 61.059. NOTIFICATION OF PROVISION OF EMERGENCY SERVICES.

(a) If a nonmandated provider delivers emergency services to a

patient who the provider suspects might be eligible for

assistance under this subchapter, the provider shall notify the

hospital that emergency services have been or will be provided to

the patient. The notice shall be made:

(1) by telephone not later than the 72nd hour after the provider

determines that the patient resides in the hospital's service

area; and

(2) by mail postmarked not later than the fifth working day

after the date on which the provider determines that the patient

resides in the hospital's service area.

(b) The provider shall attempt to determine if the patient

resides in a public hospital's service area when the patient

first receives services.

(c) The provider, the patient, and the patient's family shall

cooperate with the public hospital in determining if the patient

is an eligible resident of the hospital's service area.

(d) Not later than the 14th day after the date on which the

public hospital receives sufficient information to determine

eligibility, the hospital shall determine if the patient is

eligible for assistance from the hospital. If the hospital does

not determine the patient's eligibility within that period, the

patient is considered to be eligible. The hospital shall notify

the provider of its decision.

(e) If the public hospital and the provider disagree on the

patient's residence or eligibility, the hospital or the provider

may submit the matter to the department as provided by Section

61.004.

(f) If a provider delivers emergency services to a patient who

is eligible for assistance under this subchapter and fails to

comply with this section, the provider is not eligible for

payment for the services from the public hospital serving the

area in which the patient resides.

(g) If emergency services are customarily available at a

facility operated by a public hospital, that hospital is not

liable for emergency services furnished to an eligible resident

by another provider in the area the hospital has a legal

obligation to serve.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1377, Sec. 1.21, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1128, Sec. 4, eff. Sept. 1,

2001.

Sec. 61.060. PAYMENT FOR SERVICES. (a) To the extent

prescribed by this chapter, a public hospital is liable for

health care services provided under this subchapter by any

provider, including another public hospital, to an eligible

resident in the hospital's service area. A public hospital is not

liable for payment for health care services provided to:

(1) a person who does not reside in the hospital's service area;

or

(2) an eligible resident of the hospital's service area by a

hospital having a Hill-Burton or state-mandated obligation to

provide free services and considered to be in noncompliance with

the requirements of the Hill-Burton or state-mandated obligation.

(b) A hospital district is liable for health care services as

provided by the Texas Constitution and the statute creating the

district.

(c) A public hospital is the payor of last resort under this

subchapter and is not liable for payment or assistance to an

eligible resident in the hospital's service area if any other

public or private source of payment is available.

(d) If another source of payment does not adequately cover a

health care service a public hospital provides to an eligible

resident of the hospital's service area, the hospital shall pay

for or provide the health care service for which other payment is

not available.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 61.061. PAYMENT RATES AND LIMITS. The payment rates and

limits prescribed by Sections 61.034 and 61.035 that relate to

county services apply to inpatient and outpatient hospital

services a public hospital is required to provide if:

(1) the hospital cannot provide the services or emergency

services that are required; and

(2) the services are provided by an entity other than the

hospital.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 61.062. RESPONSIBILITY OF GOVERNMENTAL ENTITY. A

governmental entity that owns, operates, or leases a public

hospital shall provide sufficient funding to the hospital to

provide basic health care services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1377, Sec. 1.22, eff. Sept.

1, 1999.

Sec. 61.063. PROCEDURE TO CHANGE ELIGIBILITY STANDARDS OR

SERVICES PROVIDED. (a) A public hospital may not change its

eligibility standards to make the standards more restrictive and

may not reduce the health care services it offers unless it

complies with the requirements of this section.

(b) Not later than the 90th day before the date on which a

change would take effect, the public hospital must publish notice

of the proposed change in a newspaper of general circulation in

the hospital's service area and set a date for a public hearing

on the change. The published notice must include the date, time,

and place of the public meeting. The notice is in addition to the

notice required by Chapter 551, Government Code.

(c) Not later than the 30th day before the date on which the

change would take effect, the public hospital must conduct a

public meeting to discuss the change. The meeting must be held at

a convenient time in a convenient location in the hospital's

service area. Members of the public may testify at the meeting.

(d) If, based on the public testimony and on other relevant

information, the governing body of the hospital finds that the

change would not have a detrimental effect on access to health

care for the residents the hospital serves, the hospital may

adopt the change. That finding must be formally adopted.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(82), eff.

Sept. 1, 1995.

Sec. 61.064. TRANSFER OF A PUBLIC HOSPITAL. (a) A governmental

entity that owns, operates, or leases a public hospital and that

closes, sells, or leases the hospital:

(1) has the obligation to provide basic health care services

under this chapter;

(2) shall adopt the eligibility standards that the hospital was

or would have been required to adopt; and

(3) shall provide the same services the hospital was or would

have been required to provide under this chapter on the date of

the closing, sale, or lease.

(b) If the governmental entity owned, operated, or leased the

public hospital before January 1, 1985, and sold or leased the

hospital on or after that date but before September 1, 1986, the

obligation retained is the obligation the hospital would have had

on September 1, 1986.

(c) Notwithstanding Subsections (a) and (b), if a hospital

district that owns, operates, or leases a public hospital

dissolves, the district has no responsibility under this chapter.

If on or before dissolution the district sold or transferred its

hospital to another governmental entity, that governmental entity

assumes the district's responsibility to provide health care

services in accordance with this subchapter. If the district did

not sell or transfer the hospital to another governmental entity,

the county shall provide health care services to the residents of

the district's service area in accordance with Subchapter B.

(d) This section does not apply to a governmental entity that

sold or leased a public hospital to a hospital district or a

hospital authority on or after January 1, 1985, but before

September 1, 1986. If a governmental entity sold or leased a

hospital as provided by this subsection, the hospital ceased

being a public hospital for the purposes of this chapter on the

date it was sold or leased, and neither the governmental entity

nor the hospital district or hospital authority has any

responsibility under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1377, Sec. 1.23, eff. Sept.

1, 1999.

Sec. 61.065. COUNTY RESPONSIBILITY FOR HOSPITAL SOLD ON OR AFTER

JANUARY 1, 1988. (a) This section applies to a county that, on

or after January 1, 1988, sells to a purchaser that is not a

governmental entity a county hospital that was leased at the time

of the sale to a person who is not a governmental entity.

(b) On the date the hospital is sold, the hospital ceases being

a public hospital for the purposes of this chapter, and the

county shall provide health care services to county residents in

accordance with Subchapter B.

(c) If the contract for the sale of the hospital provides for

the provision by the hospital of health care services to county

residents, the value of the health care services credited or paid

in a state fiscal year under the contract is included as part of

the computation of a county expenditure under Section 61.037 to

the extent that the value of the services does not exceed the

payment standard established by the department for allowed

inpatient and outpatient services.

Added by Acts 1989, 71st Leg., ch. 1100, Sec. 5.10(c), eff. Sept.

1, 1989.

Sec. 61.066. PREVENTION AND DETECTION OF FRAUD. (a) A hospital

district may adopt reasonable procedures for minimizing the

opportunity for fraud, for establishing and maintaining methods

for detecting and identifying situations in which a question of

fraud may exist, and for administrative hearings to be conducted

on disqualifying persons in cases where fraud appears to exist.

(b) Procedures established by a hospital district for

administrative hearings conducted under this section shall

provide for appropriate due process, including procedures for

appeals.

Added by Acts 2001, 77th Leg., ch. 563, Sec. 1, eff. Aug. 27,

2001.



CHAPTER 62. CHILD HEALTH PLAN FOR CERTAIN LOW-INCOME CHILDREN

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE C. PROGRAMS PROVIDING HEALTH CARE BENEFITS AND SERVICES

CHAPTER 62. CHILD HEALTH PLAN FOR CERTAIN LOW-INCOME CHILDREN

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 62.001. OBJECTIVE OF THE STATE CHILD HEALTH PLAN. The

principal objective of the state child health plan is to provide

primary and preventative health care to low-income, uninsured

children of this state, including children with special health

care needs, who are not served by or eligible for other state

assisted health insurance programs.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.002. DEFINITIONS. In this chapter:

(1) "Commission" means the Health and Human Services Commission.

(2) "Commissioner" means the commissioner of health and human

services.

(3) "Health plan provider" means an insurance company, health

maintenance organization, or other entity that provides health

benefits coverage under the child health plan program. The term

includes a primary care case management provider network.

(4) "Net family income" means the amount of income established

for a family after reduction for offsets for child care expenses,

in accordance with standards applicable under the Medicaid

program.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.45, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1353, Sec. 1, eff. June 15, 2007.

Sec. 62.003. NOT AN ENTITLEMENT; TERMINATION OF PROGRAM. (a)

This chapter does not establish an entitlement to assistance in

obtaining health benefits for a child.

(b) The program established under this chapter terminates at the

time that federal funding terminates under Title XXI of the

Social Security Act (42 U.S.C. Section 1397aa et seq.), as

amended, unless a successor program providing federal funding for

a state-designed child health plan program is created.

(c) Unless the legislature authorizes the expenditure of other

revenue for the program established under this chapter, the

program terminates on the date that money obtained by the state

as a result of the Comprehensive Settlement Agreement and Release

filed in the case styled The State of Texas v. The American

Tobacco Co., et al., No. 5-96CV-91, in the United States District

Court, Eastern District of Texas, is no longer available to

provide state funding for the program.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.004. FEDERAL LAW AND REGULATIONS. The commissioner

shall monitor federal legislation affecting Title XXI of the

Social Security Act (42 U.S.C. Section 1397aa et seq.) and

changes to the federal regulations implementing that law. If the

commissioner determines that a change to Title XXI of the Social

Security Act (42 U.S.C. Section 1397aa et seq.) or the federal

regulations implementing that law conflicts with this chapter,

the commissioner shall report the changes to the governor,

lieutenant governor, and speaker of the house of representatives,

with recommendations for legislation necessary to implement the

federal law or regulations, seek a waiver, or withdraw from

participation.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999.

SUBCHAPTER B. ADMINISTRATION OF CHILD HEALTH PLAN PROGRAM

Sec. 62.051. DUTIES OF COMMISSION. (a) The commission shall

develop a state-designed child health plan program to obtain

health benefits coverage for children in low-income families. The

commission shall ensure that the child health plan program is

designed and administered in a manner that qualifies for federal

funding under Title XXI of the Social Security Act (42 U.S.C.

Section 1397aa et seq.), as amended, and any other applicable law

or regulations.

(b) The commission is the agency responsible for making policy

for the child health plan program, including policy related to

covered benefits provided under the child health plan. The

commission may not delegate this duty to another agency or

entity.

(c) The commission shall oversee the implementation of the child

health plan program and coordinate the activities of each agency

necessary to the implementation of the program, including the

Texas Department of Health, Texas Department of Human Services,

and Texas Department of Insurance.

(d) The commission shall adopt rules as necessary to implement

this chapter. The commission may require the Texas Department of

Health, the Texas Department of Human Services, or any other

health and human services agency to adopt, with the approval of

the commission, any rules that may be necessary to implement the

program. With the consent of another agency, including the Texas

Department of Insurance, the commission may delegate to that

agency the authority to adopt, with the approval of the

commission, any rules that may be necessary to implement the

program.

(e) The commission shall conduct a review of each entity that

enters into a contract under Section 62.055 or Section 62.155, to

ensure that the entity is available, prepared, and able to

fulfill the entity's obligations under the contract in compliance

with the contract, this chapter, and rules adopted under this

chapter.

(f) The commission shall ensure that the amounts spent for

administration of the child health plan program do not exceed any

limit on those expenditures imposed by federal law.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.052. DUTIES OF TEXAS DEPARTMENT OF HEALTH. (a) The

commission may direct the Texas Department of Health to:

(1) implement contracts with health plan providers under Section

62.155;

(2) monitor the health plan providers, through reporting

requirements and other means, to ensure performance under the

contracts and quality delivery of services;

(3) monitor the quality of services delivered to enrollees

through outcome measurements including:

(A) rate of hospitalization for ambulatory sensitive conditions,

including asthma, diabetes, epilepsy, dehydration,

gastroenteritis, pneumonia, and UTI/kidney infection;

(B) rate of hospitalization for injuries;

(C) percent of enrolled adolescents reporting risky health

behavior such as injuries, tobacco use, alcohol/drug use, dietary

behavior, physical activity, or other health related behaviors;

and

(D) percent of adolescents reporting attempted suicide; and

(4) provide payment under the contracts to the health plan

providers.

(b) The commission, or the Texas Department of Health under the

direction of and in consultation with the commission, shall adopt

rules as necessary to implement this section.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.053. DUTIES OF TEXAS DEPARTMENT OF HUMAN SERVICES. (a)

Under the direction of the commission, the Texas Department of

Human Services may:

(1) accept applications for coverage under the child health plan

and implement the child health plan program eligibility screening

and enrollment procedures;

(2) resolve grievances relating to eligibility determinations;

and

(3) coordinate the child health plan program with the Medicaid

program.

(b) If the commission contracts with a third party administrator

under Section 62.055, the commission may direct the Texas

Department of Human Services to:

(1) implement the contract;

(2) monitor the third party administrator, through reporting

requirements and other means, to ensure performance under the

contract and quality delivery of services; and

(3) provide payment under the contract to the third party

administrator.

(c) The commission, or the Texas Department of Human Services

under the direction of and in consultation with the commission,

shall adopt rules as necessary to implement this section.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.054. DUTIES OF TEXAS DEPARTMENT OF INSURANCE. (a) At

the request of the commission, the Texas Department of Insurance

shall provide any necessary assistance with the development of

the child health plan. The department shall monitor the quality

of the services provided by health plan providers and resolve

grievances relating to the health plan providers.

(b) The commission and the Texas Department of Insurance may

adopt a memorandum of understanding that addresses the

responsibilities of each agency in developing the plan.

(c) The Texas Department of Insurance, in consultation with the

commission, shall adopt rules as necessary to implement this

section.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.055. CONTRACTS FOR IMPLEMENTATION OF CHILD HEALTH PLAN.

(a) It is the intent of the legislature that the commission

maximize the use of private resources in administering the child

health plan created under this chapter. In administering the

child health plan, the commission may contract with a third party

administrator to provide enrollment and related services under

the state child health plan.

(b), (c) Repealed by Acts 2003, 78th Leg., ch. 198, Sec.

2.156(a)(1).

(d) A third party administrator may perform tasks under the

contract that would otherwise be performed by the Texas

Department of Health or Texas Department of Human Services under

this chapter.

(e) The commission shall:

(1) retain all policymaking authority over the state child

health plan;

(2) procure all contracts with a third party administrator

through a competitive procurement process in compliance with all

applicable federal and state laws or regulations; and

(3) ensure that all contracts with child health plan providers

under Section 62.155 are procured through a competitive

procurement process in compliance with all applicable federal and

state laws or regulations.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.43,

2.156(a)(1), eff. Sept. 1, 2003.

Sec. 62.056. COMMUNITY OUTREACH CAMPAIGN; TOLL-FREE HOTLINE.

(a) The commission shall conduct a community outreach and

education campaign to provide information relating to the

availability of health benefits for children under this chapter.

The commission shall conduct the campaign in a manner that

promotes enrollment in, and minimizes duplication of effort

among, all state-administered child health programs.

(b) The community outreach campaign must include:

(1) outreach efforts that involve school-based health clinics;

(2) a toll-free telephone number through which families may

obtain information about health benefits coverage for children;

and

(3) information regarding the importance of each conservator of

a child promptly informing the other conservator of the child

about the child's health benefits coverage.

(c) The commission shall contract with community-based

organizations or coalitions of community-based organizations to

implement the community outreach campaign and shall also promote

and encourage voluntary efforts to implement the community

outreach campaign. The commission shall procure the contracts

through a process designed by the commission to encourage broad

participation of organizations, including organizations that

target population groups with high levels of uninsured children.

(d) The commission may direct that the Department of State

Health Services perform all or part of the community outreach

campaign.

(e) The commission shall ensure that information provided under

this section is available in both English and Spanish.

Added by Acts 2007, 80th Leg., R.S., Ch.

1353, Sec. 2, eff. June 15, 2007.

Sec. 62.058. FRAUD PREVENTION. The commission shall develop and

implement rules for the prevention and detection of fraud in the

child health plan program.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.0582. THIRD-PARTY BILLING VENDORS. (a) A third-party

billing vendor may not submit a claim with the commission for

payment on behalf of a health plan provider under the program

unless the vendor has entered into a contract with the commission

authorizing that activity.

(b) To the extent practical, the contract shall contain

provisions comparable to the provisions contained in contracts

between the commission and health plan providers, with an

emphasis on provisions designed to prevent fraud or abuse under

the program. At a minimum, the contract must require the

third-party billing vendor to:

(1) provide documentation of the vendor's authority to bill on

behalf of each provider for whom the vendor submits claims;

(2) submit a claim in a manner that permits the commission to

identify and verify the vendor, any computer or telephone line

used in submitting the claim, any relevant user password used in

submitting the claim, and any provider number referenced in the

claim; and

(3) subject to any confidentiality requirements imposed by

federal law, provide the commission, the office of the attorney

general, or authorized representatives with:

(A) access to any records maintained by the vendor, including

original records and records maintained by the vendor on behalf

of a provider, relevant to an audit or investigation of the

vendor's services or another function of the commission or office

of attorney general relating to the vendor; and

(B) if requested, copies of any records described by Paragraph

(A) at no charge to the commission, the office of the attorney

general, or authorized representatives.

(c) On receipt of a claim submitted by a third-party billing

vendor, the commission shall send a remittance notice directly to

the provider referenced in the claim. The notice must include

detailed information regarding the claim submitted on behalf of

the provider.

(d) The commission shall take all action necessary, including

any modifications of the commission's claims processing system,

to enable the commission to identify and verify a third-party

billing vendor submitting a claim for payment under the program,

including identification and verification of any computer or

telephone line used in submitting the claim, any relevant user

password used in submitting the claim, and any provider number

referenced in the claim.

(e) The commission shall audit each third-party billing vendor

subject to this section at least annually to prevent fraud and

abuse under the program.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.44(a), eff. Jan.

1, 2006.

Sec. 62.059. HEALTH INSURANCE PREMIUM ASSISTANCE PROGRAM FOR

CHILDREN ELIGIBLE FOR CHILD HEALTH PLAN. (a) In this section,

"group health benefit plan" means a plan described by Section

1207.001, Insurance Code.

(b) The commission shall identify children, otherwise eligible

to enroll in the state child health plan under this chapter, who

are eligible to enroll in a group health benefit plan.

(c) For a child identified under Subsection (b), the commission

shall determine whether it is cost-effective to enroll the child

in the group health benefit plan under this section. The

commission may determine cost-effectiveness on an aggregate basis

for the premium assistance program as a whole.

(d) If the commission determines that it is cost-effective to

enroll the child in the group health benefit plan, the commission

shall:

(1) inform the child and the child's parent or guardian of the

availability of the premium assistance program under this

section;

(2) offer, as an optional alternative to enrollment in the

commission's state child health plan program, a premium

assistance payment to assist with the employee's or member's

share of the required premiums for the group health benefit plan

that is available to the child; and

(3) provide written notice to the issuer of the group health

benefit plan in accordance with Chapter 1207, Insurance Code.

(e) The commission shall determine the amount of the premium

assistance payment. The premium assistance payment shall be paid

only for the reimbursement of the employee's or member's share of

required premiums for coverage of a child enrolled in the group

health benefit plan.

(f) The premium assistance payment paid under Subsection (e) may

provide assistance for the payment of a group health benefit plan

premium that includes the child's parent or other individuals who

are members of the child's family.

(g) The commission may not provide for the payment of any

deductible, copayment, coinsurance, or other cost-sharing

obligation for the child or another individual enrolled in a

group health benefit plan under Subsection (f).

(h) Repealed by Acts 2003, 78th Leg., ch. 198, Sec. 2.07(b).

(i) Redesignated as subsec. (h) by Acts 2003, 78th Leg., ch. 11,

Sec. 1.

Added by Acts 2001, 77th Leg., ch. 1165, Sec. 1, eff. Aug. 31,

2001. Amended by Acts 2003, 78th Leg., ch. 11, Sec. 1, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 198, Sec. 2.07(b), eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.125, eff. September 1, 2005.

Sec. 62.060. HEALTH INFORMATION TECHNOLOGY STANDARDS. (a) In

this section, "health information technology" means information

technology used to improve the quality, safety, or efficiency of

clinical practice, including the core functionalities of an

electronic health record, an electronic medical record, a

computerized health care provider order entry, electronic

prescribing, and clinical decision support technology.

(b) The commission shall ensure that any health information

technology used by the commission or any entity acting on behalf

of the commission in the child health plan program conforms to

standards required under federal law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1120, Sec. 2, eff. September 1, 2009.

SUBCHAPTER C. ELIGIBILITY FOR COVERAGE UNDER CHILD HEALTH PLAN

Sec. 62.101. ELIGIBILITY. (a) A child is eligible for health

benefits coverage under the child health plan if the child:

(1) is younger than 19 years of age;

(2) is not eligible for medical assistance under the Medicaid

program;

(3) is not covered by a health benefits plan offering adequate

benefits, as determined by the commission;

(4) has a family income that is less than or equal to the income

eligibility level established under Subsection (b); and

(5) satisfies any other eligibility standard imposed under the

child health plan program in accordance with 42 U.S.C. Section

1397bb, as amended, and any other applicable law or regulations.

(b) The commission shall establish income eligibility levels

consistent with Title XXI, Social Security Act (42 U.S.C. Section

1397aa et seq.), as amended, and any other applicable law or

regulations, and subject to the availability of appropriated

money, so that a child who is younger than 19 years of age and

whose net family income is at or below 200 percent of the federal

poverty level is eligible for health benefits coverage under the

program. In addition, the commission may establish eligibility

standards regarding the amount and types of allowable assets for

a family whose net family income is above 150 percent of the

federal poverty level.

(b-1) The eligibility standards adopted under Subsection (b)

related to allowable assets:

(1) must allow a family to own at least $10,000 in allowable

assets; and

(2) may not in calculating the amount of allowable assets under

Subdivision (1) consider:

(A) the value of one vehicle that qualifies for an exemption

under commission rule based on its use;

(B) the value of a second or subsequent vehicle that qualifies

for an exemption under commission rule based on its use if:

(i) the vehicle is worth $18,000 or less; or

(ii) the vehicle has been modified to provide transportation for

a household member with a disability;

(C) if no vehicle qualifies for an exemption based on its use

under commission rule, the first $18,000 of value of the highest

valued vehicle; or

(D) the first $7,500 of value of any vehicle not described by

Paragraph (A), (B), or (C).

(c) The commissioner shall evaluate enrollment levels and

program impact every six months during the first 12 months of

implementation and at least annually thereafter and shall submit

a finding of fact to the Legislative Budget Board and the

Governor's Office of Budget and Planning as to the adequacy of

funding and the ability of the program to sustain enrollment at

the eligibility level established by Subsection (b). In the event

that appropriated money is insufficient to sustain enrollment at

the authorized eligibility level, the commissioner shall:

(1) suspend enrollment in the child health plan;

(2) establish a waiting list for applicants for coverage; and

(3) establish a process for periodic or continued enrollment of

applicants in the child health plan program as the availability

of money allows.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.46, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1353, Sec. 3, eff. June 15, 2007.

Sec. 62.1011. VERIFICATION OF INCOME. The commission shall

continue employing methods of verifying the net income of the

individuals considered in the calculation of an applicant's net

family income. The commission shall verify income under this

section unless the applicant reports a net family income that

exceeds the income eligibility level established under Section

62.101(b).

Added by Acts 2007, 80th Leg., R.S., Ch.

1353, Sec. 4, eff. June 15, 2007.

Sec. 62.1015. ELIGIBILITY OF CERTAIN CHILDREN; DISALLOWANCE OF

MATCHING FUNDS. (a) In this section, "charter school,"

"employee," and "regional education service center" have the

meanings assigned by Section 2, Article 3.50-7, Insurance Code.

(b) A child of an employee of a charter school, school district,

other educational district whose employees are members of the

Teacher Retirement System of Texas, or regional education service

center may be enrolled in health benefits coverage under the

child health plan. A child enrolled in the child health plan

under this section:

(1) participates in the same manner as any other child enrolled

in the child health plan; and

(2) is subject to the same requirements and restrictions

relating to income eligibility, continuous coverage, and

enrollment, including applicable waiting periods, as any other

child enrolled in the child health plan.

(c) The cost of health benefits coverage for children enrolled

in the child health plan under this section shall be paid as

provided in the General Appropriations Act. Expenditures made to

provide health benefits coverage under this section may not be

included for the purpose of determining the state children's

health insurance expenditures, as that term is defined by 42

U.S.C. Section 1397ee(d)(2)(B), as amended, unless the Health and

Human Services Commission, after consultation with the

appropriate federal agencies, determines that the expenditures

may be included without adversely affecting federal matching

funding for the child health plan provided under this chapter.

Added by Acts 2001, 77th Leg., ch. 1187, Sec. 1.04, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.47, eff.

Sept. 1, 2003.

Sec. 62.102. CONTINUOUS COVERAGE. (a) Subject to a review

under Subsection (b), the commission shall provide that an

individual who is determined to be eligible for coverage under

the child health plan remains eligible for those benefits until

the earlier of:

(1) the end of a period not to exceed 12 months, beginning the

first day of the month following the date of the eligibility

determination; or

(2) the individual's 19th birthday.

(b) During the sixth month following the date of initial

enrollment or reenrollment of an individual whose net family

income exceeds 185 percent of the federal poverty level, the

commission shall:

(1) review the individual's net family income and may use

electronic technology if available and appropriate; and

(2) continue to provide coverage if the individual's net family

income does not exceed the income eligibility limits prescribed

by this chapter.

(c) If, during the review required under Subsection (b), the

commission determines that the individual's net family income

exceeds the income eligibility limits prescribed by this chapter,

the commission may not disenroll the individual until:

(1) the commission has provided the family an opportunity to

demonstrate that the family's net family income is within the

income eligibility limits prescribed by this chapter; and

(2) the family fails to demonstrate such eligibility.

(d) The commission shall provide written notice of termination

of eligibility to the individual not later than the 30th day

before the date the individual's eligibility terminates.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.48, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

899, Sec. 3.01, eff. August 29, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1353, Sec. 5, eff. June 15, 2007.

Sec. 62.103. APPLICATION FORM AND PROCEDURES. (a) The

commission, or the Texas Department of Human Services at the

direction of and in consultation with the commission, shall adopt

an application form and application procedures for requesting

child health plan coverage under this chapter.

(b) The form and procedures must be coordinated with forms and

procedures under the Medicaid program to ensure that there is a

single consolidated application to seek assistance under this

chapter or the Medicaid program.

(c) To the extent possible, the application form shall be made

available in languages other than English.

(d) The commission may permit application to be made by mail,

over the telephone, or through the Internet.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999. Amended by Acts 2001, 77th Leg., ch. 584, Sec. 1.

Sec. 62.104. ELIGIBILITY SCREENING AND ENROLLMENT. (a) The

commission, or the Texas Department of Human Services at the

direction of and in consultation with the commission, shall

develop eligibility screening and enrollment procedures for

children that comply with the requirements of 42 U.S.C. Section

1397bb, as amended, and any other applicable law or regulations.

The procedures shall ensure that Medicaid-eligible children are

identified and referred to the Medicaid program.

(b) The Texas Integrated Enrollment Services eligibility

determination system or a compatible system may be used to screen

and enroll children under the child health plan.

(c) The eligibility screening and enrollment procedures shall

ensure that children who appear to be Medicaid-eligible are

identified and that their families are assisted in applying for

Medicaid coverage.

(d) A child who applies for enrollment in the child health plan,

who is denied Medicaid coverage after completion of a Medicaid

application under Subsection (c), but who is eligible for

enrollment in the child health plan, shall be enrolled in the

child health plan without further application or qualification.

(e) The commission shall report semi-annually to the committees

of both houses of the legislature with jurisdiction over the

child health plan:

(1) the number of individuals referred for Medicaid application

under this section who are enrolled in the Medicaid program; and

(2) the number of individuals who are denied coverage under the

Medicaid program because they failed to complete the application

process.

(f) A determination of whether a child is eligible for child

health plan coverage under the program and the enrollment of an

eligible child with a health plan provider must be completed, and

information on the family's available choice of health plan

providers must be provided, in a timely manner, as determined by

the commission. The commission must require that the

determination be made and the information be provided not later

than the 30th day after the date a complete application is

submitted on behalf of the child, unless the child is referred

for Medicaid application under this section.

(g) In the first year of implementation of the child health

plan, enrollment shall be open. Thereafter, the commission may

establish enrollment periods.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.105. COVERAGE FOR QUALIFIED ALIENS. The commission

shall provide coverage under the state Medicaid program and under

the program established under this chapter to a child who is a

qualified alien, as that term is defined by 8 U.S.C. Section

1641(b), if the federal government authorizes the state to

provide that coverage. The commission shall comply with any

prerequisite imposed under the federal law to providing that

coverage.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999.

SUBCHAPTER D. CHILD HEALTH PLAN

Sec. 62.151. CHILD HEALTH PLAN COVERAGE. (a) The child health

plan must comply with this chapter and the coverage requirements

prescribed by 42 U.S.C. Section 1397cc, as amended, and any other

applicable law or regulations.

(b) In developing the covered benefits, the commission shall

consider the health care needs of healthy children and children

with special health care needs.

(c) In developing the plan, the commission shall ensure that

primary and preventive health benefits do not include

reproductive services, other than prenatal care and care related

to diseases, illnesses, or abnormalities related to the

reproductive system.

(d) The child health plan must allow an enrolled child with a

chronic, disabling, or life-threatening illness to select an

appropriate specialist as a primary care physician.

(e) In developing the covered benefits, the commission shall

seek input from the Public Assistance Health Benefit Review and

Design Committee established under Section 531.067, Government

Code.

(f) The commission, if it determines the policy to be

cost-effective, may ensure that an enrolled child does not,

unless authorized by the commission in consultation with the

child's attending physician or advanced practice nurse, receive

under the child health plan:

(1) more than four different outpatient brand-name prescription

drugs during a month; or

(2) more than a 34-day supply of a brand-name prescription drug

at any one time.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.49, eff.

Sept. 1, 2003.

Sec. 62.152. APPLICATION OF INSURANCE LAW. To provide the

flexibility necessary to satisfy the requirements of Title XXI of

the Social Security Act (42 U.S.C. Section 1397aa et seq.), as

amended, and any other applicable law or regulations, the child

health plan is not subject to a law that requires:

(1) coverage or the offer of coverage of a health care service

or benefit;

(2) coverage or the offer of coverage for the provision of

services by a particular health care services provider, except as

provided by Section 62.155(b); or

(3) the use of a particular policy or contract form or of

particular language in a policy or contract form.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.153. COST SHARING. (a) To the extent permitted under

42 U.S.C. Section 1397cc, as amended, and any other applicable

law or regulations, the commission shall require enrollees to

share the cost of the child health plan, including provisions

requiring enrollees under the child health plan to pay:

(1) a copayment for services provided under the plan;

(2) an enrollment fee; or

(3) a portion of the plan premium.

(b) Subject to Subsection (d), cost-sharing provisions adopted

under this section shall ensure that families with higher levels

of income are required to pay progressively higher percentages of

the cost of the plan.

(c) If cost-sharing provisions imposed under Subsection (a)

include requirements that enrollees pay a portion of the plan

premium, the commission shall specify the manner in which the

premium is paid. The commission may require that the premium be

paid to the Texas Department of Health, the Texas Department of

Human Services, or the health plan provider.

(d) Cost-sharing provisions adopted under this section may be

determined based on the maximum level authorized under federal

law and applied to income levels in a manner that minimizes

administrative costs.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.50, eff.

Sept. 1, 2003.

Sec. 62.154. WAITING PERIOD; CROWD OUT. (a) To the extent

permitted under Title XXI of the Social Security Act (42 U.S.C.

Section 1397aa et seq.), as amended, and any other applicable law

or regulations, the child health plan must include a waiting

period and may include copayments and other provisions intended

to discourage:

(1) employers and other persons from electing to discontinue

offering coverage for children under employee or other group

health benefit plans; and

(2) individuals with access to adequate health benefit plan

coverage, other than coverage under the child health plan, from

electing not to obtain or to discontinue that coverage for a

child.

(b) A child is not subject to a waiting period adopted under

Subsection (a) if:

(1) the family lost coverage for the child as a result of:

(A) termination of employment because of a layoff or business

closing;

(B) termination of continuation coverage under the Consolidated

Omnibus Budget Reconciliation Act of 1985 (Pub. L. No. 99-272);

(C) change in marital status of a parent of the child;

(D) termination of the child's Medicaid eligibility because:

(i) the child's family's earnings or resources increased; or

(ii) the child reached an age at which Medicaid coverage is not

available; or

(E) a similar circumstance resulting in the involuntary loss of

coverage;

(2) the family terminated health benefits plan coverage for the

child because the cost to the child's family for the coverage

exceeded 10 percent of the family's net income;

(3) the child has access to group-based health benefits plan

coverage and is required to participate in the health insurance

premium payment reimbursement program administered by the

commission; or

(4) the commission has determined that other grounds exist for a

good cause exception.

(c) A child described by Subsection (b) may enroll in the child

health plan program at any time, without regard to any open

enrollment period established under the enrollment procedures.

(d) The waiting period required by Subsection (a) must:

(1) extend for a period of 90 days after the last date on which

the applicant was covered under a health benefits plan; and

(2) apply to a child who was covered by a health benefits plan

at any time during the 90 days before the date of application for

coverage under the child health plan.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.51(a),

(b), eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1353, Sec. 6, eff. June 15, 2007.

Sec. 62.155. HEALTH PLAN PROVIDERS. (a) The commission, or the

Texas Department of Health at the direction of and in

consultation with the commission, shall select the health plan

providers under the program through a competitive procurement

process. A health plan provider, other than a state administered

primary care case management network, must hold a certificate of

authority or other appropriate license issued by the Texas

Department of Insurance that authorizes the health plan provider

to provide the type of child health plan offered and must

satisfy, except as provided by this chapter, any applicable

requirement of the Insurance Code or another insurance law of

this state.

(b) A managed care organization or other entity shall seek to

obtain, in the organization's or entity's provider network, the

participation of significant traditional providers, as defined by

commission rule, if that organization or entity:

(1) contracts with the commission or with another agency or

entity to operate a part of the child health plan under this

chapter; and

(2) uses a provider network to provide or arrange for health

care services under the child health plan.

(c) In selecting a health plan provider, the commission:

(1) may give preference to a person who provides similar

coverage under the Medicaid program; and

(2) shall provide for a choice of at least two health plan

providers in each service area.

(d) The commissioner may authorize an exception to Subsection

(c)(2) if there is only one acceptable applicant to become a

health plan provider in the service area.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.52, eff.

Sept. 1, 2003.

Sec. 62.156. HEALTH CARE PROVIDERS. Health care providers who

provide health care services under the child health plan must

satisfy certification and licensure requirements, as required by

the commission, consistent with law.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.157. TELEMEDICINE MEDICAL SERVICES AND TELEHEALTH

SERVICES FOR CHILDREN WITH SPECIAL HEALTH CARE NEEDS.

Text of section as added by Acts 2001, 77th Leg., ch. 959, Sec. 5

(a) In providing covered benefits to a child with special health

care needs, a health plan provider must permit benefits to be

provided through telemedicine medical services and telehealth

services in accordance with policies developed by the commission.

(b) The policies must provide for:

(1) the availability of covered benefits appropriately provided

through telemedicine medical services and telehealth services

that are comparable to the same types of covered benefits

provided without the use of telemedicine medical services and

telehealth services; and

(2) the availability of covered benefits for different services

performed by multiple health care providers during a single

telemedicine medical services and telehealth services session, if

the commission determines that delivery of the covered benefits

in that manner is cost-effective in comparison to the costs that

would be involved in obtaining the services from providers

without the use of telemedicine medical services and telehealth

services, including the costs of transportation and lodging and

other direct costs.

(c) In developing the policies required by Subsection (a), the

commission shall consult with:

(1) The University of Texas Medical Branch at Galveston;

(2) Texas Tech University Health Sciences Center;

(3) the Texas Department of Health;

(4) providers of telemedicine hub sites in this state;

(5) providers of services to children with special health care

needs; and

(6) representatives of consumer or disability groups affected by

changes to services for children with special health care needs.

Added by Acts 2001, 77th Leg., ch. 959, Sec. 5, eff. June 14,

2001.

Sec. 62.157. TELEMEDICINE MEDICAL SERVICES.

Text of section as added by Acts 2001, 77th Leg., ch. 1255, Sec.

4

(a) In providing covered benefits to a child, a health plan

provider must permit benefits to be provided through telemedicine

medical services in accordance with policies developed by the

commission.

(b) The policies must provide for:

(1) the availability of covered benefits appropriately provided

through telemedicine medical services that are comparable to the

same types of covered benefits provided without the use of

telemedicine medical services; and

(2) the availability of covered benefits for different services

performed by multiple health care providers during a single

session of telemedicine medical services, if the commission

determines that delivery of the covered benefits in that manner

is cost-effective in comparison to the costs that would be

involved in obtaining the services from providers without the use

of telemedicine medical services, including the costs of

transportation and lodging and other direct costs.

(c) In developing the policies required by Subsection (a), the

commission shall consult with the telemedicine advisory

committee.

(d) In this section, "telemedicine medical service" has the

meaning assigned by Section 57.042, Utilities Code.

Added by Acts 2001, 77th Leg., ch. 1255, Sec. 4, eff. June 15,

2001.

Sec. 62.158. STATE TAXES. The commission shall ensure that any

experience rebate or profit-sharing for health plan providers

under the child health plan is calculated by treating premium,

maintenance, and other taxes under the Insurance Code and any

other taxes payable to this state as allowable expenses for

purposes of determining the amount of the experience rebate or

profit-sharing.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.53, eff. Sept. 1,

2003.

Sec. 62.159. DISEASE MANAGEMENT SERVICES. (a) In this section,

"disease management services" means services to assist a child

manage a disease or other chronic health condition, such as heart

disease, diabetes, respiratory illness, end-stage renal disease,

HIV infection, or AIDS, and with respect to which the commission

identifies populations for which disease management would be

cost-effective.

(b) The child health plan must provide disease management

services or coverage for disease management services in the

manner required by the commission, including:

(1) patient self-management education;

(2) provider education;

(3) evidence-based models and minimum standards of care;

(4) standardized protocols and participation criteria; and

(5) physician-directed or physician-supervised care.

Added by Acts 2003, 78th Leg., ch. 589, Sec. 1, eff. June 20,

2003.



CHAPTER 63. HEALTH BENEFITS PLAN FOR CERTAIN CHILDREN

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE C. PROGRAMS PROVIDING HEALTH CARE BENEFITS AND SERVICES

CHAPTER 63. HEALTH BENEFITS PLAN FOR CERTAIN CHILDREN

Sec. 63.001. DEFINITION. In this chapter, "commission" means

the Health and Human Services Commission.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999.

Sec. 63.002. NOT AN ENTITLEMENT. This chapter does not

establish an entitlement to assistance in obtaining health

benefits for a child.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999.

Sec. 63.003. HEALTH BENEFITS PLAN COVERAGE FOR CERTAIN CHILDREN.

The commission shall develop and implement a program to provide

health benefits plan coverage for a child who:

(1) is a qualified alien, as that term is defined by 8 U.S.C.

Section 1641(b);

(2) is younger than 19 years of age;

(3) entered the United States after August 22, 1996;

(4) has resided in the United States for less than five years;

and

(5) meets the income eligibility requirement of, but is not

eligible for assistance under:

(A) the child health plan program under Chapter 62; or

(B) the medical assistance program under Chapter 32, Human

Resources Code.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999.

Sec. 63.004. BENEFITS COVERAGE REQUIRED. To the extent

possible, the program required by Section 63.003 must provide

benefits comparable to the benefits provided under the child

health plan program under Chapter 62.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999.

Sec. 63.005. HEALTH BENEFITS PLAN PROVIDER. (a) A health

benefits plan provider under this chapter must:

(1) hold a certificate of authority or other appropriate license

issued by the Texas Department of Insurance that authorizes the

health benefits plan provider to provide the type of coverage to

be offered through the program required by Section 63.003; and

(2) satisfy, except as provided by Subsection (b), any other

applicable requirement of the Insurance Code or another insurance

law of this state.

(b) Except as required by the commission, a health benefits plan

provider under this chapter is not subject to a law that requires

coverage or the offer of coverage of a health care service or

benefit.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999.

Sec. 63.006. COST-SHARING PAYMENTS. (a) Except as provided by

Subsection (b), the commission may not require a child who is

provided health benefits plan coverage under Section 63.003 and

who meets the income eligibility requirement of the medical

assistance program under Chapter 32, Human Resources Code, to pay

a premium, deductible, coinsurance, or other cost-sharing payment

as a condition of health benefits plan coverage under this

chapter.

(b) The commission may require a child described by Subsection

(a) to pay a copayment as a condition of health benefits plan

coverage under this chapter that is equal to any copayment

required under the child health plan program under Chapter 62.

(c) The commission may require a child who is provided health

benefits plan coverage under Section 63.003 and who meets the

income eligibility requirement of the child health plan program

under Chapter 62 to pay a premium, deductible, coinsurance, or

other cost-sharing payment as a condition of health benefits plan

coverage under this chapter. The payment must be equal to any

premium, deductible, coinsurance, or other cost-sharing payment

required under the child health plan program under Chapter 62.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999.

Sec. 63.007. DISALLOWANCE OF MATCHING FUNDS FROM FEDERAL

GOVERNMENT. Expenditures made to provide health benefits plan

coverage under this chapter may not be included for the purpose

of determining the state children's health insurance

expenditures, as that term is defined by 42 U.S.C. Section

1397ee(d)(2)(B), as amended.

Added by Acts 1999, 76th Leg., ch. 235, Sec. 1, eff. Aug. 30,

1999.



CHAPTER 64. MISCELLANEOUS PROVISIONS

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE C. PROGRAMS PROVIDING HEALTH CARE BENEFITS AND SERVICES

CHAPTER 64. MISCELLANEOUS PROVISIONS

Sec. 64.001. TEACHING HOSPITAL ACCOUNT. The Texas Department of

Health state-owned multi-categorical teaching hospital account is

an account in the general revenue fund. Money in the account may

be appropriated only to the department to provide funding for

indigent health care.

Added by Acts 1999, 76th Leg., ch. 1377, Sec. 3.01, eff. Sept. 1,

1999.



CHAPTER 75. REGIONAL OR LOCAL HEALTH CARE PROGRAMS FOR EMPLOYEES OF SMALL EMPLOYERS

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE C. PROGRAMS PROVIDING HEALTH CARE BENEFITS AND SERVICES

CHAPTER 75. REGIONAL OR LOCAL HEALTH CARE PROGRAMS FOR EMPLOYEES

OF SMALL EMPLOYERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 75.001. PURPOSE. The purpose of this chapter is to:

(1) improve the health of employees of small employers and their

families by improving the employees' access to health care and by

reducing the number of those employees who are uninsured;

(2) reduce the likelihood that those employees and their

families will require services from state-funded entitlement

programs such as Medicaid;

(3) contribute to economic development by helping small

businesses remain competitive with a healthy workforce and health

care benefits that will attract employees; and

(4) encourage innovative solutions for providing and funding

health care services and benefits.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 13(a), eff. September 1, 2007.

Sec. 75.002. DEFINITIONS. In this chapter:

(1) "Employee" means an individual employed by an employer. The

term includes a partner of a partnership and the proprietor of a

sole proprietorship.

(2) "Governing body" means:

(A) the commissioners courts of the counties participating in a

regional health care program;

(B) the commissioners court of a county participating in a local

health care program; or

(C) the governing body of the joint council, nonprofit entity

exempt from federal taxation, or other entity that operates a

regional or local health care program.

(3) "Local health care program" means a local health care

program operating in one county and established for the benefit

of the employees of small employers under Subchapter B.

(4) "Regional health care program" means a regional health care

program operating in two or more counties and established for the

benefit of the employees of small employers under Subchapter B.

(5) "Small employer" means a person who employed an average of

at least two employees but not more than 50 employees on business

days during the preceding calendar year and who employs at least

two employees on the first day of the plan year.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 13(a), eff. September 1, 2007.

SUBCHAPTER B. REGIONAL OR LOCAL HEALTH CARE PROGRAM

Sec. 75.051. ESTABLISHMENT OF PROGRAM; MULTICOUNTY COOPERATION.

(a) The commissioners court of a county may, by order, establish

or participate in a local health care program under this

subchapter.

(b) The commissioners courts of two or more counties may, by

joint order, establish or participate in a regional health care

program under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 13(a), eff. September 1, 2007.

Sec. 75.052. GOVERNANCE OF PROGRAM. (a) A regional health care

program may be operated subject to the direct governance of the

commissioners courts of the participating counties. A local

health care program may be operated subject to the direct

governance of the commissioners court of the participating

county. A regional or local health care program may be operated

by a joint council, tax-exempt nonprofit entity, or other entity

that:

(1) operates the program under a contract with the commissioners

court or courts, as applicable; or

(2) is an entity in which the county or counties participate or

that is established or designated by the commissioners court or

courts, as applicable, to operate the program.

(b) In selecting an entity described by Subsection (a)(1) or (2)

to operate a regional or local health care program, the

commissioners court or courts, as applicable, shall require, to

the extent possible, that the entity be authorized under federal

law to accept donations on a basis that is tax-deductible or

otherwise tax-advantaged for the contributor.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 13(a), eff. September 1, 2007.

Sec. 75.053. OPERATION OF PROGRAM. A regional or local health

care program provides health care services or benefits to the

employees of participating small employers who are located within

the boundaries of the participating county or counties, as

applicable. A program may also provide services or benefits to

the dependents of those employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 13(a), eff. September 1, 2007.

Sec. 75.054. PARTICIPATION BY SMALL EMPLOYERS; SHARE OF COST.

Subject to Section 75.153, the governing body may establish

criteria for participation in a regional or local health care

program by small employers, the employees of the small employers,

and their dependents. The criteria must require that

participating employers and participating employees pay a share

of the premium or other cost of the program.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 13(a), eff. September 1, 2007.

Sec. 75.055. ADDITIONAL FUNDING. (a) A governing body may

accept and use state money made available through an

appropriation from the general revenue fund or a gift, grant, or

donation from any source to operate the regional or local health

care program and to provide services or benefits under the

program.

(b) A governing body may apply for and receive funding from the

health opportunity pool trust fund under Subchapter D.

(c) A governing body shall actively solicit gifts, grants, and

donations to:

(1) fund services and benefits provided under the regional or

local health care program; and

(2) reduce the cost of participation in the program for small

employers and their employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 13(a), eff. September 1, 2007.

SUBCHAPTER C. HEALTH CARE SERVICES AND BENEFITS

Sec. 75.101. ALTERNATIVE PROGRAMS AUTHORIZED; PROGRAM

OBJECTIVES. In developing a regional or local health care

program, a governing body may provide health care services or

benefits as described by this subchapter or may develop another

type of program to accomplish the purposes of this chapter. A

regional or local health care program must be developed, to the

extent practicable, to:

(1) reduce the number of individuals without health benefit plan

coverage within the boundaries of the participating county or

counties;

(2) address rising health care costs and reduce the cost of

health care services or health benefit plan coverage for small

employers and their employees within the boundaries of the

participating county or counties;

(3) promote preventive care and reduce the incidence of

preventable health conditions, such as heart disease, cancer, and

diabetes and low birth weight in infants;

(4) promote efficient and collaborative delivery of health care

services;

(5) serve as a model for the innovative use of health

information technology to promote efficient delivery of health

care services, reduce health care costs, and improve the health

of the community; and

(6) provide fair payment rates for health care providers.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 13(a), eff. September 1, 2007.

Sec. 75.102. HEALTH BENEFIT PLAN COVERAGE. (a) A regional or

local health care program may provide health care benefits to the

employees of small employers by purchasing or facilitating the

purchase of health benefit plan coverage for those employees from

a health benefit plan issuer, including coverage under:

(1) a small employer health benefit plan offered under Chapter

1501, Insurance Code;

(2) a standard health benefit plan offered under Chapter 1507,

Insurance Code; or

(3) any other health benefit plan available in this state.

(b) The governing body may form one or more cooperatives under

Subchapter B, Chapter 1501, Insurance Code.

(c) Notwithstanding Chapter 1251, Insurance Code, an insurer may

issue a group accident and health insurance policy, including a

group contract issued by a group hospital service corporation, to

cover the employees of small employers participating in a

regional or local health care program. The group policyholder of

a policy issued in accordance with this subsection is the

governing body or the designee of the governing body.

(d) A health maintenance organization may issue a health care

plan to cover the employees of small employers participating in a

regional or local health care program. The group contract holder

of a contract issued in accordance with this subsection is the

governing body or the designee of the governing body.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 13(a), eff. September 1, 2007.

Sec. 75.103. OTHER HEALTH BENEFIT PLANS OR PROGRAMS. To the

extent authorized by federal law, the governing body may

establish or facilitate the establishment of self-funded health

benefit plans or may facilitate the provision of health benefit

coverage through health savings accounts and high-deductible

health plans.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 13(a), eff. September 1, 2007.

Sec. 75.104. HEALTH CARE SERVICES. (a) A regional or local

health care program may contract with health care providers

within the boundaries of the participating county or counties to

provide health care services directly to the employees of

participating small employers and the dependents of those

employees.

(b) A regional or local health care program shall allow any

individual who receives state premium assistance to buy into the

health benefit plan offered by the regional or local health care

program.

(c) A governing body that operates a regional or local health

care program under this section may require that participating

employees and dependents obtain health care services only from

health care providers that contract to provide those services

under the program and may limit the health care services provided

under the program to services provided within the boundaries of

the participating county or counties.

(d) A governing body operating a regional or local health care

program operated under this section is not an insurer or health

maintenance organization and the program is not subject to

regulation by the Texas Department of Insurance.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 13(a), eff. September 1, 2007.

SUBCHAPTER D. TEXAS HEALTH OPPORTUNITY POOL FUNDS

Sec. 75.151. DEFINITION. In this subchapter, "health

opportunity pool trust fund" means the trust fund established

under Subchapter N, Chapter 531, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 13(a), eff. September 1, 2007.

Sec. 75.152. FUNDING AUTHORIZED. Notwithstanding any other law,

a regional or local health care program may apply for funding

from the health opportunity pool trust fund and the fund may

provide funding in accordance with this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 13(a), eff. September 1, 2007.

Sec. 75.153. ELIGIBILITY FOR FUNDS; STATEWIDE ELIGIBILITY

CRITERIA. To be eligible for funding from money in the health

opportunity pool trust fund, a regional or local health care

program must:

(1) comply with any requirement imposed under the waiver

obtained under Section 531.502, Government Code, including, to

the extent applicable, any requirement that health care benefits

or services provided under the program be provided in accordance

with statewide eligibility criteria; and

(2) provide health care benefits or services under the program

to a person receiving premium payment assistance for health

benefits coverage through a program established under Section

531.507, Government Code, regardless of whether the person is an

employee, or dependent of an employee, of a small employer.

Added by Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 13(a), eff. September 1, 2007.



CHAPTER 81. COMMUNICABLE DISEASES

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE D. PREVENTION, CONTROL, AND REPORTS OF DISEASES

CHAPTER 81. COMMUNICABLE DISEASES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 81.001. SHORT TITLE. This chapter may be cited as the

Communicable Disease Prevention and Control Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.002. RESPONSIBILITY OF STATE AND PUBLIC. The state has

a duty to protect the public health. Each person shall act

responsibly to prevent and control communicable disease.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.003. DEFINITIONS. In this chapter:

(1) "Communicable disease" means an illness that occurs through

the transmission of an infectious agent or its toxic products

from a reservoir to a susceptible host, either directly, as from

an infected person or animal, or indirectly through an

intermediate plant or animal host, a vector, or the inanimate

environment.

(2) "Health authority" means:

(A) a physician appointed as a health authority under Chapter

121 (Local Public Health Reorganization Act) or the health

authority's designee; or

(B) a physician appointed as a regional director under Chapter

121 (Local Public Health Reorganization Act) who performs the

duties of a health authority or the regional director's designee.

(3) "Health professional" means an individual whose:

(A) vocation or profession is directly or indirectly related to

the maintenance of the health of another individual or of an

animal; and

(B) duties require a specified amount of formal education and

may require a special examination, certificate or license, or

membership in a regional or national association.

(4) "Local health department" means a department created under

Chapter 121 (Local Public Health Reorganization Act).

(5) "Physician" means a person licensed to practice medicine by

the Texas State Board of Medical Examiners.

(6) "Public health district" means a district created under

Chapter 121 (Local Public Health Reorganization Act).

(7) "Public health disaster" means:

(A) a declaration by the governor of a state of disaster; and

(B) a determination by the commissioner that there exists an

immediate threat from a communicable disease that:

(i) poses a high risk of death or serious long-term disability

to a large number of people; and

(ii) creates a substantial risk of public exposure because of

the disease's high level of contagion or the method by which the

disease is transmitted.

(8) "Reportable disease" includes only a disease or condition

included in the list of reportable diseases.

(9) "Resident of this state" means a person who:

(A) is physically present and living voluntarily in this state;

(B) is not in the state for temporary purposes; and

(C) intends to make a home in this state, which may be

demonstrated by the presence of personal effects at a specific

abode in the state; employment in the state; possession of a

Texas driver's license, motor vehicle registration, voter

registration, or other similar documentation; or other pertinent

evidence.

(10) "School authority" means:

(A) the superintendent of a public school system or the

superintendent's designee; or

(B) the principal or other chief administrative officer of a

private school.

(11) "Sexually transmitted disease" means an infection, with or

without symptoms or clinical manifestations, that may be

transmitted from one person to another during, or as a result of,

sexual relations between two persons and that may:

(A) produce a disease in, or otherwise impair the health of,

either person; or

(B) cause an infection or disease in a fetus in utero or a

newborn.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.167, eff. Sept.

1, 2003.

Sec. 81.004. ADMINISTRATION OF CHAPTER. (a) The commissioner

is responsible for the general statewide administration of this

chapter.

(b) The board may adopt rules necessary for the effective

administration and implementation of this chapter.

(c) A designee of the board may exercise a power granted to or

perform a duty imposed on the board under this chapter except as

otherwise required by law.

(d) A designee of the commissioner may exercise a power granted

to or perform a duty imposed on the commissioner under this

chapter except as otherwise required by law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.168, eff. Sept.

1, 2003.

Sec. 81.005. CONTRACTS. The department may enter into contracts

or agreements with persons as necessary to implement this

chapter. The contracts or agreements may provide for payment by

the state for materials, equipment, and services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.006. FUNDS. The department may seek, receive, and spend

appropriations, grants, fees, or donations for the purpose of

identifying, reporting, preventing, or controlling communicable

diseases or conditions determined to be injurious or to be a

threat to the public health subject to any limitations or

conditions prescribed by the legislature.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.007. LIMITATION ON LIABILITY. A private individual

performing duties in compliance with orders or instructions of

the department or a health authority issued under this chapter is

not liable for the death of or injury to a person or for damage

to property, except in a case of wilful misconduct or gross

negligence.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.008. COMMUNICABLE DISEASE IN ANIMALS; EXCHANGE OF

INFORMATION. The Texas Animal Health Commission and the Texas

A&M University Veterinary Diagnostic Laboratory shall each

adopt by rule a memorandum of understanding with the department

to exchange information on communicable diseases in animals.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.009. EXEMPTION FROM MEDICAL TREATMENT. (a) This

chapter does not authorize or require the medical treatment of an

individual who chooses treatment by prayer or spiritual means as

part of the tenets and practices of a recognized church of which

the individual is an adherent or member. However, the individual

may be isolated or quarantined in an appropriate facility and

shall obey the rules, orders, and instructions of the department

or health authority while in isolation or quarantine.

(b) An exemption from medical treatment under this section does

not apply during an emergency or an area quarantine or after the

issuance by the governor of an executive order or a proclamation

under Chapter 418, Government Code (Texas Disaster Act of 1975).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.010. INTERAGENCY COORDINATING COUNCIL FOR HIV AND

HEPATITIS. (a) In this section, "AIDS" and "HIV" have the

meanings assigned by Section 85.002.

(b) The Interagency Coordinating Council for HIV and Hepatitis

facilitates communication between state agencies concerning

policies relating to AIDS, HIV, and hepatitis.

(c) The council consists of one representative from each of the

following agencies appointed by the executive director or

commissioner of each agency:

(1) the Department of State Health Services;

(2) the Department of Aging and Disability Services;

(3) the Department of Assistive and Rehabilitative Services;

(4) the Department of Family and Protective Services;

(5) the Texas Youth Commission;

(6) the Texas Department of Criminal Justice;

(7) the Texas Juvenile Probation Commission;

(8) the Texas Education Agency;

(9) the Texas Medical Board;

(10) the Texas Board of Nursing;

(11) the State Board of Dental Examiners;

(12) the Health and Human Services Commission;

(13) the Texas Workforce Commission; and

(14) the Texas Higher Education Coordinating Board.

(d) All representatives appointed to the council must be

directly involved in policy or program activities related to

services for AIDS, HIV, or hepatitis for their respective

agencies.

(e) The representative from the Health and Human Services

Commission serves as chairperson of the council.

(f) The council may meet on meeting dates set by the council.

Each agency that has a representative appointed to the council

should ensure that a representative of the agency attends each

meeting of the council.

(g) The council shall provide an opportunity for interested

members of the public, including consumers and providers of

health services, to provide recommendations and information to

the council during:

(1) any meeting at which the council intends to vote or votes on

any matter; and

(2) at least one of any two consecutive meetings of the council.

(h) The council shall:

(1) coordinate communication among the member agencies listed in

Subsection (c) concerning each agency's programs in providing

services related to AIDS, HIV, and hepatitis;

(2) develop a plan that facilitates coordination of agency

programs based on statistical information regarding this state

for:

(A) prevention of AIDS, HIV infection, and hepatitis; and

(B) provision of services to individuals who have hepatitis or

are infected with HIV;

(3) identify all statewide plans related to AIDS, HIV, and

hepatitis;

(4) compile a complete inventory of all federal, state, and

local money spent in this state on HIV infection, AIDS, and

hepatitis prevention and health care services, including services

provided through or covered under Medicaid and Medicare;

(5) identify the areas with respect to which state agencies

interact on HIV, AIDS, and hepatitis issues and the policy issues

arising from that interaction;

(6) assess gaps in prevention and health care services for HIV

infection, AIDS, and hepatitis in this state, including gaps in

services that result from provision of services by different

state agencies, and develop strategies to address these gaps

through service coordination;

(7) identify barriers to prevention and health care services for

HIV infection, AIDS, and hepatitis faced by marginalized

populations;

(8) identify the unique health care service and other service

needs of persons who are infected with HIV or who have AIDS or

hepatitis;

(9) evaluate the level of service and quality of health care in

this state for persons who are infected with HIV or who have AIDS

or hepatitis as compared to national standards;

(10) identify issues that emerge related to HIV, AIDS, and

hepatitis and the potential impact on delivery of prevention and

health care services; and

(11) provide the information required under Subdivisions (1)

through (10) to the Department of State Health Services.

(h-1) Each agency listed in Subsection (c) shall provide

information under Subsection (h) to the council. The council may

request information under Subsection (h) from an agency, and the

agency shall comply with the request.

(i) Not later than September 1 of each year, the Department of

State Health Services shall file a report with the legislature

and the governor containing policy recommendations based on

information reported to the council in Subsection (h) relating

to:

(1) prevention of AIDS, HIV infection, and hepatitis; and

(2) delivery of health services to individuals who have AIDS or

hepatitis or are infected with HIV.

(j) The council shall establish advisory committees composed of

representatives from associations, consumer advocates, and

regulatory agencies, boards, or commissions as needed to assist

in carrying out its duties under this section.

(k) The Health and Human Services Commission shall provide

administrative support to the council.

Added by Acts 1993, 73rd Leg., ch. 708, Sec. 1, eff. Sept. 1,

1993. Amended by ; Acts 1995, 74th Leg., ch. 835, Sec. 24, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 6.38, eff.

Sept. 1, 1997. Renumbered from Sec. 85.017 and amended by Acts

2001, 77th Leg., ch. 195, Sec. 1, eff. Sept. 1, 2001; Acts 2003,

78th Leg., ch. 553, Sec. 2.008, eff. Feb. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

670, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 61, eff. September 1, 2007.

Sec. 81.011. REQUEST FOR INFORMATION. In times of emergency or

epidemic declared by the commissioner, the department is

authorized to request information pertaining to names, dates of

birth, and most recent addresses of individuals from the driver's

license records of the Department of Public Safety for the

purpose of notification to individuals of the need to receive

certain immunizations or diagnostic, evaluation, or treatment

services for suspected communicable diseases.

Added by Acts 1991, 72th Leg., ch. 898, Sec. 3, eff. September 1,

1991.

Redesignated from Health and Safety Code Sec. 81.023, subsec. (d)

and amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.169, eff.

Sept. 1, 2003.

SUBCHAPTER B. PREVENTION

Sec. 81.021. BOARD'S DUTY. The board shall exercise its power

in matters relating to protecting the public health to prevent

the introduction of disease into the state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.022. HEALTH EDUCATION. (a) The department may conduct

a program of health education for the prevention and control of

communicable disease.

(b) The department may contract for presentations to increase

the public awareness of individual actions needed to prevent and

control communicable disease. The types of presentations include

mass media productions, outdoor display advertising, newspaper

advertising, literature, bulletins, pamphlets, posters, and

audiovisual displays.

(c) The department shall recommend a public school health

curriculum to the State Board of Education.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.023. IMMUNIZATION. (a) The board shall develop

immunization requirements for children.

(b) The board shall cooperate with the Department of Protective

and Regulatory Services in formulating and implementing the

immunization requirements for children admitted to child-care

facilities.

(c) The board shall cooperate with the State Board of Education

in formulating and implementing immunization requirements for

students admitted to public or private primary or secondary

schools.

(d) Redesignated as V.T.C.A., Health and Safety Code Sec. 81.011

by Acts 2003, 78th Leg., ch. 198, Sec. 2.169.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 898, Sec. 3, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 8.075, eff. Sept. 1,

1995; Acts 2003, 78th Leg., ch. 198, Sec. 2.169, eff. Sept. 1,

2003.

Sec. 81.024. REPORTS BY BOARD. The board shall provide regular

reports of the incidence, prevalence, and medical and economic

effects of each disease that the board determines is a

threatening risk to the public health. A disease may be a risk

because of its indirect complications.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. REPORTS AND REPORTABLE DISEASES

Sec. 81.041. REPORTABLE DISEASES. (a) The board shall identify

each communicable disease or health condition that shall be

reported under this chapter.

(b) The board shall classify each reportable disease according

to its nature and the severity of its effect on the public

health.

(c) The board shall maintain and revise as necessary the list of

reportable diseases.

(d) The board may establish registries for reportable diseases

and other communicable diseases and health conditions. The

provision to the department of information relating to a

communicable disease or health condition that is not classified

as reportable is voluntary only.

(e) Acquired immune deficiency syndrome and human

immunodeficiency virus infection are reportable diseases under

this chapter for which the board shall require reports.

(f) In a public health disaster, the commissioner may require

reports of communicable diseases or other health conditions from

providers without board rule or action. The commissioner shall

issue appropriate instructions relating to complying with the

reporting requirements of this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.170, eff. Sept.

1, 2003.

Sec. 81.042. PERSONS REQUIRED TO REPORT. (a) A report under

Subsection (b), (c), or (d) shall be made to the local health

authority.

(b) A dentist or veterinarian licensed to practice in this state

or a physician shall report, after the first professional

encounter, a patient or animal examined that has or is suspected

of having a reportable disease.

(c) A local school authority shall report a child attending

school who is suspected of having a reportable disease. The board

by rule shall establish procedures to determine if a child should

be suspected and reported and to exclude the child from school

pending appropriate medical diagnosis or recovery.

(d) A person in charge of a clinical or hospital laboratory,

blood bank, mobile unit, or other facility in which a laboratory

examination of a specimen derived from a human body yields

microscopical, cultural, serological, or other evidence of a

reportable disease shall report the findings, in accordance with

this section and procedures adopted by the board, in the

jurisdiction in which:

(1) the physician's office is located, if the laboratory

examination was requested by a physician; or

(2) the laboratory is located, if the laboratory examination was

not requested by a physician.

(e) The following persons shall report to the local health

authority or the department a suspected case of a reportable

disease and all information known concerning the person who has

or is suspected of having the disease if a report is not made as

required by Subsections (a)-(d):

(1) a professional registered nurse;

(2) an administrator or director of a public or private

temporary or permanent child-care facility;

(3) an administrator or director of a nursing home, personal

care home, maternity home, adult respite care center, or adult

day-care center;

(4) an administrator of a home health agency;

(5) an administrator or health official of a public or private

institution of higher education;

(6) an owner or manager of a restaurant, dairy, or other food

handling or processing establishment or outlet;

(7) a superintendent, manager, or health official of a public or

private camp, home, or institution;

(8) a parent, guardian, or householder;

(9) a health professional;

(10) an administrator or health official of a penal or

correctional institution; or

(11) emergency medical service personnel, a peace officer, or a

firefighter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.171, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1312, Sec. 7, eff. June 21,

2003.

Sec. 81.043. RECORDS AND REPORTS OF HEALTH AUTHORITY. (a) Each

health authority shall keep a record of each case of a reportable

disease that is reported to the authority.

(b) Except as provided by Subsection (c), a health authority

shall report reportable diseases to the department's central

office at least as frequently as the interval set by board rule.

(c) A health authority each week shall report to the

department's central office all cases reported to the authority

during the previous week of:

(1) acquired immune deficiency syndrome; and

(2) human immunodeficiency virus infection.

(d) A health authority must include in a report filed under

Subsection (c) all information required by the department for

purposes of this section or other law, including:

(1) an infected person's city and county of residence, age,

gender, race, ethnicity, and national origin; and

(2) the method by which the disease was transmitted.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.172, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

447, Sec. 1, eff. September 1, 2007.

Sec. 81.044. REPORTING PROCEDURES. (a) The board shall

prescribe the form and method of reporting under this chapter,

which may be in writing, by telephone, by electronic data

transmission, or by other means.

(b) The board may require the reports to contain any information

relating to a case that is necessary for the purposes of this

chapter, including:

(1) the patient's name, address, age, sex, race, and occupation;

(2) the date of onset of the disease or condition;

(3) the probable source of infection; and

(4) the name of the attending physician or dentist.

(c) The commissioner may authorize an alternate routing of

information in particular cases if the commissioner determines

that the reporting procedure would cause the information to be

unduly delayed.

(d) For a case of acquired immune deficiency syndrome or human

immunodeficiency virus infection, the department shall require

the reports to contain:

(1) the information described by Subsection (b); and

(2) the patient's ethnicity, national origin, and city and

county of residence.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

447, Sec. 2, eff. September 1, 2007.

For expiration of this section, see Subsection (e).

Sec. 81.0445. MRSA REPORTING PROCEDURES PILOT PROGRAM. (a) The

executive commissioner of the Health and Human Services

Commission by rule shall develop and the department shall

establish a pilot program to research and implement procedures

for reporting cases of methicillin-resistant Staphylococcus

aureus (MRSA) infection. A health authority shall not be

required to participate in the pilot program.

(b) A health authority that participates in the pilot program

shall administer the program locally and report to the department

as required by this section.

(c) The pilot program must:

(1) require all clinical laboratories, including hospital

laboratories and clinical reference laboratories, within the area

served by each health authority participating in the pilot

program to report all positive cases of methicillin-resistant

Staphylococcus aureus infection, including infections contracted

in a community setting, a health care facility, and any other

setting, to the applicable health authority using automated and

secure electronic data transmission;

(2) track the prevalence of methicillin-resistant Staphylococcus

aureus infections;

(3) evaluate the cost and feasibility of expanding the list of

reportable diseases established under this chapter to include

methicillin-resistant Staphylococcus aureus infections;

(4) develop a methodology for the electronic transfer of

information regarding methicillin-resistant Staphylococcus aureus

infections within the area served by each health authority

participating in the pilot program;

(5) collect data and analyze findings regarding the prevalence

of methicillin-resistant Staphylococcus aureus infections;

(6) provide for the reporting to the public by the department of

information regarding methicillin-resistant Staphylococcus aureus

infections;

(7) compile and make available to the public a summary report;

and

(8) make recommendations to the department regarding

Subdivisions (1) through (7).

(d) Not later than September 1, 2011, the department, in

consultation with each health authority participating in the

pilot program, shall submit to the legislature a report

concerning the effectiveness of the pilot program.

(d-1) A health care facility located in an area served by a

health authority participating in the pilot program is not

required to report an incident of methicillin-resistant

Staphylococcus aureus infection to the Department of State Health

Services under Section 98.103, as added by Chapter 359 (S.B.

288), Acts of the 80th Legislature, Regular Session, 2007. The

health authority shall report each incident subject to Section

98.103 to the Department of State Health Services.

(e) This section expires, and the pilot program is abolished,

September 1, 2011.

Added by Acts 2007, 80th Leg., R.S., Ch.

656, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

369, Sec. 1, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

369, Sec. 1, eff. September 1, 2009.

Sec. 81.045. REPORTS OF DEATH. (a) A physician who attends a

person during the person's last illness shall immediately notify

the health authority of the jurisdiction in which the person's

death is pronounced or the department if the physician knows or

suspects that the person died of a reportable disease or other

communicable disease that the physician believes may be a threat

to the public health.

(b) An attending physician or health authority, with consent of

the survivors, may request an autopsy if the physician or health

authority needs further information concerning the cause of death

in order to protect the public health. The health authority shall

order the autopsy to determine the cause of death if there are no

survivors or the survivors withhold consent to the autopsy. The

autopsy results shall be reported to the department.

(c) A justice of the peace acting as coroner or a county medical

examiner in the course of an inquest under Chapter 49, Code of

Criminal Procedure, who finds that a person's cause of death was

a reportable disease or other communicable disease that the

coroner or medical examiner believes may be a threat to the

public health shall immediately notify the health authority of

the jurisdiction in which the finding is made or the department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.046. CONFIDENTIALITY. (a) Reports, records, and

information received from any source, including from a federal

agency or from another state, furnished to a public health

district, a health authority, a local health department, or the

department that relate to cases or suspected cases of diseases or

health conditions are confidential and may be used only for the

purposes of this chapter.

(b) Reports, records, and information relating to cases or

suspected cases of diseases or health conditions are not public

information under Chapter 552, Government Code, and may not be

released or made public on subpoena or otherwise except as

provided by Subsections (c), (d), and (f).

(c) Medical or epidemiological information may be released:

(1) for statistical purposes if released in a manner that

prevents the identification of any person;

(2) with the consent of each person identified in the

information;

(3) to medical personnel treating the individual, appropriate

state agencies in this state or another state, a health authority

or local health department in this state or another state, or

federal, county, or district courts to comply with this chapter

and related rules relating to the control and treatment of

communicable diseases and health conditions or under another

state or federal law that expressly authorizes the disclosure of

this information;

(4) to appropriate federal agencies, such as the Centers for

Disease Control and Prevention of the United States Public Health

Service, but the information must be limited to the name,

address, sex, race, and occupation of the patient, the date of

disease onset, the probable source of infection, and other

requested information relating to the case or suspected case of a

communicable disease or health condition; or

(5) to medical personnel to the extent necessary in a medical

emergency to protect the health or life of the person identified

in the information.

(d) In a case of sexually transmitted disease involving a minor

under 13 years of age, information may not be released, except

that the child's name, age, and address and the name of the

disease may be released to appropriate agents as required by

Chapter 261, Family Code. If that information is required in a

court proceeding involving child abuse, the information shall be

disclosed in camera.

(e) A state or public health district officer or employee, local

health department officer or employee, or health authority may

not be examined in a civil, criminal, special, or other

proceeding as to the existence or contents of pertinent records

of, or reports or information about, a person examined or treated

for a reportable disease by the public health district, local

health department, or health authority without that person's

consent.

(f) Reports, records, and information relating to cases or

suspected cases of diseases or health conditions may be released

to the extent necessary during a public health disaster to law

enforcement personnel solely for the purpose of protecting the

health or life of the person identified in the report, record, or

information. Only the minimum necessary information may be

released under this subsection, as determined by the health

authority, the local health department, or the department.

(g) A judge of a county or district court may issue a protective

order or take other action to limit disclosure of medical or

epidemiological information obtained under this section before

that information is entered into evidence or otherwise disclosed

in a court proceeding.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(90), eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 7.39, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 198, Sec. 2.173, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

788, Sec. 1, eff. June 19, 2009.

Sec. 81.047. EPIDEMIOLOGICAL REPORTS. Subject to the

confidentiality requirements of this chapter, the department

shall require epidemiological reports of disease outbreaks and of

individual cases of disease suspected or known to be of

importance to the public health. The department shall evaluate

the reports to determine the trends involved and the nature and

magnitude of the hazards.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.048. NOTIFICATION OF EMERGENCY PERSONNEL, PEACE

OFFICERS, DETENTION OFFICERS, COUNTY JAILERS, AND FIRE FIGHTERS.

(a) The board shall:

(1) designate certain reportable diseases for notification under

this section; and

(2) define the conditions that constitute possible exposure to

those diseases.

(b) Notice of a positive test result for a reportable disease

designated under Subsection (a) shall be given to an emergency

medical service personnel, peace officer, detention officer,

county jailer, or fire fighter as provided by this section if:

(1) the emergency medical service personnel, peace officer,

detention officer, county jailer, or fire fighter delivered a

person to a hospital as defined by Section 74.001, Civil Practice

and Remedies Code;

(2) the hospital has knowledge that the person has a reportable

disease and has medical reason to believe that the person had the

disease when the person was admitted to the hospital; and

(3) the emergency medical service personnel, peace officer,

detention officer, county jailer, or fire fighter was exposed to

the reportable disease during the course of duty.

(c) Notice of the possible exposure shall be given:

(1) by the hospital to the local health authority;

(2) by the local health authority to the director of the

appropriate department of the entity that employs the emergency

medical service personnel, peace officer, detention officer,

county jailer, or fire fighter; and

(3) by the director to the employee affected.

(d) A person notified of a possible exposure under this section

shall maintain the confidentiality of the information as provided

by this chapter.

(e) A person is not liable for good faith compliance with this

section.

(f) This section does not create a duty for a hospital to

perform a test that is not necessary for the medical management

of the person delivered to the hospital.

(g) A hospital that gives notice of a possible exposure under

Subsection (c) or a local health authority that receives notice

of a possible exposure under Subsection (c) may give notice of

the possible exposure to a person other than emergency medical

personnel, a peace officer, a detention officer, a county jailer,

or a fire fighter if the person demonstrates that the person was

exposed to the reportable disease while providing emergency care.

The executive commissioner of the Health and Human Services

Commission shall adopt rules to implement this subsection.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

135, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

243, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

243, Sec. 2, eff. September 1, 2005.

Sec. 81.049. FAILURE TO REPORT; CRIMINAL PENALTY. (a) A person

commits an offense if the person knowingly fails to report a

reportable disease or health condition under this subchapter.

(b) An offense under this section is a Class B misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.050. MANDATORY TESTING OF PERSONS SUSPECTED OF EXPOSING

CERTAIN OTHER PERSONS TO REPORTABLE DISEASES, INCLUDING HIV

INFECTION. (a) The board by rule shall prescribe the criteria

that constitute exposure to reportable diseases, including HIV

infection. The criteria must be based on activities that the

United States Public Health Service determines pose a risk of

infection.

(b) A person whose occupation or whose volunteer service is

included in one or more of the following categories may request

the department or a health authority to order testing of another

person who may have exposed the person to a reportable disease,

including HIV infection:

(1) a law enforcement officer;

(2) a fire fighter;

(3) an emergency medical service employee or paramedic;

(4) a correctional officer;

(5) an employee, contractor, or volunteer, other than a

correctional officer, who performs a service in a correctional

facility as defined by Section 1.07, Penal Code, or a secure

correctional facility or secure detention facility as defined by

Section 51.02, Family Code; or

(6) an employee of a juvenile probation department.

(c) A request under this section may be made only if the person:

(1) has experienced the exposure in the course of the person's

employment or volunteer service;

(2) believes that the exposure places the person at risk of a

reportable disease, including HIV infection; and

(3) presents to the department or health authority a sworn

affidavit that delineates the reasons for the request.

(d) The department or the department's designee who meets the

minimum training requirements prescribed by board rule shall

review the person's request and inform the person whether the

request meets the criteria establishing risk of infection with a

reportable disease, including HIV infection.

(e) The department or the department's designee shall give the

person who is subject to the order prompt and confidential

written notice of the order. The order must:

(1) state the grounds and provisions of the order, including the

factual basis for its issuance;

(2) refer the person to appropriate health care facilities where

the person can be tested for reportable diseases, including HIV

infection; and

(3) inform the person who is subject to the order of that

person's right to refuse to be tested and the authority of the

department or health authority to ask for a court order requiring

the test.

(f) If the person who is subject to the order refuses to comply,

the prosecuting attorney who represents the state in district

court, on request of the department or the department's designee,

shall petition the district court for a hearing on the order. The

person who is subject to the order has the right to an attorney

at the hearing, and the court shall appoint an attorney for a

person who cannot afford legal representation. The person may not

waive the right to an attorney unless the person has consulted

with an attorney.

(g) In reviewing the order, the court shall determine whether

exposure occurred and whether that exposure presents a possible

risk of infection as defined by board rule. The attorney for the

state and the attorney for the person subject to the order may

introduce evidence at the hearing in support of or opposition to

the testing of the person. On conclusion of the hearing, the

court shall either issue an appropriate order requiring

counseling and testing of the person for reportable diseases,

including HIV infection, or refuse to issue the order if the

court has determined that the counseling and testing of the

person is unnecessary. The court may assess court costs against

the person who requested the test if the court finds that there

was not reasonable cause for the request.

(h) The department or the department's designee shall inform the

person who requested the order of the results of the test. If the

person subject to the order is found to have a reportable

disease, the department or the department's designee shall inform

that person and the person who requested the order of the need

for medical follow-up and counseling services. The department or

the department's designee shall develop protocols for coding test

specimens to ensure that any identifying information concerning

the person tested will be destroyed as soon as the testing is

complete.

(i) HIV counseling and testing conducted under this section must

conform to the model protocol on HIV counseling and testing

prescribed by the department.

(j) For the purpose of qualifying for workers' compensation or

any other similar benefits for compensation, an employee who

claims a possible work-related exposure to a reportable disease,

including HIV infection, must provide the employer with a sworn

affidavit of the date and circumstances of the exposure and

document that, not later than the 10th day after the date of the

exposure, the employee had a test result that indicated an

absence of the reportable disease, including HIV infection.

(k) A person listed in Subsection (b) who may have been exposed

to a reportable disease, including HIV infection, may not be

required to be tested.

(l) In this section "HIV" and "test result" have the meanings

assigned by Section 81.101.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 17, eff. Sept. 1,

1991.

Amended by:

Acts 2005, 79th Leg., Ch.

320, Sec. 1, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

925, Sec. 1, eff. June 19, 2009.

Sec. 81.051. PARTNER NOTIFICATION PROGRAMS; HIV INFECTION. (a)

The department shall establish programs for partner notification

and referral services.

(b) The partner notification services offered by health care

providers participating in a program shall be made available and

easily accessible to all persons with clinically validated HIV

seropositive status.

(c) If a person with HIV infection voluntarily discloses the

name of a partner, that information is confidential. Partner

names may be used only for field investigation and notification.

(d) An employee of a partner notification program shall make the

notification. The employee shall inform the person who is named

as a partner of the:

(1) methods of transmission and prevention of HIV infection;

(2) telephone numbers and addresses of HIV antibody testing

sites; and

(3) existence of local HIV support groups, mental health

services, and medical facilities.

(e) The employee may not disclose:

(1) the name of or other identifying information concerning the

identity of the person who gave the partner's name; or

(2) the date or period of the partner's exposure.

(f) If the person with HIV infection also makes the

notification, the person should provide the information listed in

Subsection (d).

(g) A partner notification program shall be carried out as

follows:

(1) a partner notification program shall make the notification

of a partner of a person with HIV infection in the manner

authorized by this section regardless of whether the person with

HIV infection who gave the partner's name consents to the

notification; and

(2) a health care professional shall notify the partner

notification program when the health care professional knows the

HIV+ status of a patient and the health care professional has

actual knowledge of possible transmission of HIV to a third

party. Such notification shall be carried out in the manner

authorized in this section and Section 81.103.

(h) A health care professional who fails to make the

notification required by Subsection (g) is immune from civil or

criminal liability for failure to make that notification.

(i) A partner notification program shall provide counseling,

testing, or referral services to a person with HIV infection

regardless of whether the person discloses the names of any

partners.

(j) A partner notification program shall routinely evaluate the

performance of counselors and other program personnel to ensure

that high quality services are being delivered. A program shall

adopt quality assurance and training guidelines according to

recommendations of the Centers for Disease Control of the United

States Public Health Service for professionals participating in

the program.

(k) In this section, "HIV" has the meaning assigned by Section

81.101.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 18, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 622, Sec. 1, eff. June

14, 1995.

For expiration of Subsections (b-2) and (b-3), see Subsection

(b-3).

Sec. 81.052. REPORTS AND ANALYSES CONCERNING AIDS AND HIV

INFECTION. (a) The department shall ensure timely and accurate

reporting under this chapter of information relating to acquired

immune deficiency syndrome and human immunodeficiency virus

infection.

(b) The department shall:

(1) quarterly compile the information submitted under Section

81.043(c) and make the compiled data available to the public

within six months of the last day of each quarter;

(2) annually analyze and determine trends in incidence and

prevalence of AIDS and HIV infection by region, city, county,

age, gender, race, ethnicity, national origin, transmission

category, and other factors as appropriate; and

(3) annually prepare a report on the analysis conducted under

Subdivision (2) and make the report available to the public.

(b-1) The department may not include any information that would

allow the identification of an individual in an analysis

conducted under Subsection (b) or in a report prepared under that

subsection.

(c) The department shall annually project the number of AIDS

cases expected in this state based on the reports.

(d) The department shall make available epidemiologic

projections and other analyses, including comparisons of Texas

and national trends, to state and local agencies for use in

planning, developing, and evaluating AIDS and HIV-related

programs and services.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 19, eff. Sept. 1,

1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

447, Sec. 3, eff. September 1, 2007.

SUBCHAPTER D. INVESTIGATION AND INSPECTION

Sec. 81.061. INVESTIGATION. (a) The department shall

investigate the causes of communicable disease and methods of

prevention.

(b) The department may require special investigations of

specified cases of disease to evaluate the status in this state

of epidemic, endemic, or sporadic diseases. Each health authority

shall provide information on request according to the

department's written instructions.

(c) The department may investigate the existence of communicable

disease in the state to determine the nature and extent of the

disease and to formulate and evaluate the control measures used

to protect the public health. A person shall provide records and

other information to the department on request according to the

department's written instructions.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.062. WITNESSES; DOCUMENTS. (a) For the purpose of an

investigation under Section 81.061(c), the department may

administer oaths, summon witnesses, and compel the attendance of

a witness or the production of a document. The department may

request the assistance of a county or district court to compel

the attendance of a summoned witness or the production of a

requested document at a hearing.

(b) A witness or deponent who is not a party and who is

subpoenaed or otherwise compelled to appear at a hearing or

proceeding under this section conducted outside the witness's or

deponent's county of residence is entitled to a travel and per

diem allowance. The board by rule shall set the allowance in an

amount not to exceed the travel and per diem allowance authorized

for state employees traveling in this state on official business.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.063. SAMPLES. (a) A person authorized to conduct an

investigation under this subchapter may take samples of materials

present on the premises, including soil, water, air, unprocessed

or processed foodstuffs, manufactured clothing, pharmaceuticals,

and household goods.

(b) A person who takes a sample under this section shall offer a

corresponding sample to the person in control of the premises for

independent analysis.

(c) A person who takes a sample under this section may reimburse

or offer to reimburse the owner for the materials taken. The

reimbursement may not exceed the actual monetary loss to the

owner.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.064. INSPECTION. (a) The department or a health

authority may enter at reasonable times and inspect within

reasonable limits a public place in the performance of that

person's duty to prevent or control the entry into or spread in

this state of communicable disease by enforcing this chapter or

the rules of the board adopted under this chapter.

(b) In this section, "a public place" means all or any portion

of an area, building or other structure, or conveyance that is

not used for private residential purposes, regardless of

ownership.

(c) Evidence gathered during an inspection by the department or

health authority under this section may not be used in a criminal

proceeding other than a proceeding to assess a criminal penalty

under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.174, eff. Sept.

1, 2003.

Sec. 81.065. RIGHT OF ENTRY. (a) For an investigation or

inspection, the commissioner, an employee of the department, or a

health authority has the right of entry on land or in a building,

vehicle, watercraft, or aircraft and the right of access to an

individual, animal, or object that is in isolation, detention,

restriction, or quarantine instituted by the commissioner, an

employee of the department, or a health authority or instituted

voluntarily on instructions of a private physician.

(b) Evidence gathered during an entry by the commissioner,

department, or health authority under this section may not be

used in a criminal proceeding other than a proceeding to assess a

criminal penalty under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.175, eff. Sept.

1, 2003.

Sec. 81.066. CONCEALING COMMUNICABLE DISEASE OR EXPOSURE TO

COMMUNICABLE DISEASE; CRIMINAL PENALTY. (a) A person commits an

offense if the person knowingly conceals or attempts to conceal

from the department, a health authority, or a peace officer,

during the course of an investigation under this chapter, the

fact that:

(1) the person has, has been exposed to, or is the carrier of a

communicable disease that is a threat to the public health; or

(2) a minor child or incompetent adult of whom the person is a

parent, managing conservator, or guardian has, has been exposed

to, or is the carrier of a communicable disease that is a threat

to the public health.

(b) An offense under this section is a Class B misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.176, eff. Sept.

1, 2003.

Sec. 81.067. CONCEALING, REMOVING, OR DISPOSING OF AN INFECTED

OR CONTAMINATED ANIMAL, OBJECT, VEHICLE, WATERCRAFT, OR AIRCRAFT;

CRIMINAL PENALTY. (a) A person commits an offense if the person

knowingly conceals, removes, or disposes of an infected or

contaminated animal, object, vehicle, watercraft, or aircraft

that is the subject of an investigation under this chapter by the

department, a health authority, or a peace officer.

(b) An offense under this Section is a Class B misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.177, eff. Sept.

1, 2003.

Sec. 81.068. REFUSING ENTRY OR INSPECTION; CRIMINAL PENALTY.

(a) A person commits an offense if the person knowingly refuses

or attempts to refuse entry to the department, a health

authority, or a peace officer on presentation of a valid search

warrant to investigate, inspect, or take samples on premises

controlled by the person or by an agent of the person acting on

the person's instruction.

(b) A person commits an offense if the person knowingly refuses

or attempts to refuse inspection under Section 81.064 or entry or

access under Section 81.065.

(c) An offense under this section is a Class A misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.178, eff. Sept.

1, 2003.

SUBCHAPTER E. CONTROL

Sec. 81.081. BOARD'S DUTY. The board shall impose control

measures to prevent the spread of disease in the exercise of its

power to protect the public health.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.082. ADMINISTRATION OF CONTROL MEASURES. (a) A health

authority has supervisory authority and control over the

administration of communicable disease control measures in the

health authority's jurisdiction unless specifically preempted by

the department. Control measures imposed by a health authority

must be consistent with, and at least as stringent as, the

control measure standards in rules adopted by the board.

(b) A communicable disease control measure imposed by a health

authority in the health authority's jurisdiction may be amended,

revised, or revoked by the department if the department finds

that the modification is necessary or desirable in the

administration of a regional or statewide public health program

or policy. A control measure imposed by the department may not be

modified or discontinued until the department authorizes the

action.

(c) The control measures may be imposed on an individual,

animal, place, or object, as appropriate.

(c-1) A health authority may designate health care facilities

within the health authority's jurisdiction that are capable of

providing services for the examination, observation, quarantine,

isolation, treatment, or imposition of control measures during a

public health disaster or during an area quarantine under Section

81.085. A health authority may not designate a nursing home or

other institution licensed under Chapter 242.

(d) A declaration of a public health disaster may continue for

not more than 30 days. A public health disaster may be renewed

one time by the commissioner for an additional 30 days.

(e) The governor may terminate a declaration of a public health

disaster at any time.

(f) In this section, "control measures" includes:

(1) immunization;

(2) detention;

(3) restriction;

(4) disinfection;

(5) decontamination;

(6) isolation;

(7) quarantine;

(8) disinfestation;

(9) chemoprophylaxis;

(10) preventive therapy;

(11) prevention; and

(12) education.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 20, eff. Sept. 1,

1991; Acts 2003, 78th Leg., ch. 198, Sec. 2.179, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 14.01, eff. September 1, 2007.

Sec. 81.083. APPLICATION OF CONTROL MEASURES TO INDIVIDUAL. (a)

Any person, including a physician, who examines or treats an

individual who has a communicable disease shall instruct the

individual about:

(1) measures for preventing reinfection and spread of the

disease; and

(2) the necessity for treatment until the individual is cured or

free from the infection.

(b) If the department or a health authority has reasonable cause

to believe that an individual is ill with, has been exposed to,

or is the carrier of a communicable disease, the department or

health authority may order the individual, or the individual's

parent, legal guardian, or managing conservator if the individual

is a minor, to implement control measures that are reasonable and

necessary to prevent the introduction, transmission, and spread

of the disease in this state.

(c) An order under this section must be in writing and be

delivered personally or by registered or certified mail to the

individual or to the individual's parent, legal guardian, or

managing conservator if the individual is a minor.

(d) An order under this section is effective until the

individual is no longer infected with a communicable disease or,

in the case of a suspected disease, expiration of the longest

usual incubation period for the disease.

(e) An individual may be subject to court orders under

Subchapter G if the individual is infected or is reasonably

suspected of being infected with a communicable disease that

presents an immediate threat to the public health and:

(1) the individual, or the individual's parent, legal guardian,

or managing conservator if the individual is a minor, does not

comply with the written orders of the department or a health

authority under this section; or

(2) a public health disaster exists, regardless of whether the

department or health authority has issued a written order and the

individual has indicated that the individual will not voluntarily

comply with control measures.

(f) An individual who is the subject of court orders under

Subchapter G shall pay the expense of the required medical care

and treatment except as provided by Subsections (g)-(i).

(g) A county or hospital district shall pay the medical expenses

of a resident of the county or hospital district who is:

(1) indigent and without the financial means to pay for part or

all of the required medical care or treatment; and

(2) not eligible for benefits under an insurance contract, group

policy, or prepaid health plan, or benefits provided by a

federal, state, county, or municipal medical assistance program

or facility.

(h) The state may pay the medical expenses of a nonresident

individual who is:

(1) indigent and without the financial means to pay for part or

all of the required medical care and treatment; and

(2) not eligible for benefits under an insurance contract, group

policy, or prepaid health plan, or benefits provided by a

federal, state, county, or municipal medical assistance program.

(i) The provider of the medical care and treatment under

Subsection (h) shall certify the reasonable amount of the

required medical care to the comptroller. The comptroller shall

issue a warrant to the provider of the medical care and treatment

for the certified amount.

(j) The department may:

(1) return a nonresident individual involuntarily hospitalized

in this state to the program agency in the state in which the

individual resides; and

(2) enter into reciprocal agreements with the proper agencies of

other states to facilitate the return of individuals

involuntarily hospitalized in this state.

(k) If the department or a health authority has reasonable cause

to believe that a group of five or more individuals has been

exposed to or infected with a communicable disease, the

department or health authority may order the members of the group

to implement control measures that are reasonable and necessary

to prevent the introduction, transmission, and spread of the

disease in this state. If the department or health authority

adopts control measures under this subsection, each member of the

group is subject to the requirements of this section.

(l) An order under Subsection (k) must be in writing and be

delivered personally or by registered or certified mail to each

member of the group, or the member's parent, legal guardian, or

managing conservator if the member is a minor. If the name,

address, and county of residence of any member of the group is

unknown at the time the order is issued, the department or health

authority must publish notice in a newspaper of general

circulation in the county that includes the area of the suspected

exposure and any other county in which the department or health

authority suspects a member of the group resides. The notice

must contain the following information:

(1) that the department or health authority has reasonable cause

to believe that a group of individuals is ill with, has been

exposed to, or is the carrier of a communicable disease;

(2) the suspected time and place of exposure to the disease;

(3) a copy of any orders under Subsection (k);

(4) instructions to an individual to provide the individual's

name, address, and county of residence to the department or

health authority if the individual knows or reasonably suspects

that the individual was at the place of the suspected exposure at

the time of the suspected exposure;

(5) that the department or health authority may request that an

application for court orders under Subchapter G be filed for the

group, if applicable; and

(6) that a criminal penalty applies to an individual who:

(A) is a member of the group; and

(B) knowingly refuses to perform or allow the performance of the

control measures in the order.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.180, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 14.02, eff. September 1, 2007.

Sec. 81.084. APPLICATION OF CONTROL MEASURES TO PROPERTY. (a)

If the department or a health authority has reasonable cause to

believe that property in its jurisdiction is or may be infected

or contaminated with a communicable disease, the department or

health authority may place the property in quarantine for the

period necessary for a medical examination or technical analysis

of samples taken from the property to determine if the property

is infected or contaminated. The department or health authority

may tag an object for identification with a notice of possible

infection or contamination.

(b) The department or health authority shall send notice of its

action by registered or certified mail or by personal delivery to

the person who owns or controls the property. If the property is

land or a structure or an animal or other property on the land,

the department or health authority shall also post the notice on

the land and at a place convenient to the public in the county

courthouse. If the property is infected or contaminated as a

result of a public health disaster, the department or health

authority is not required to provide notice under this

subsection.

(c) The department or health authority shall remove the

quarantine and return control of the property to the person who

owns or controls it if the property is found not to be infected

or contaminated. The department or health authority by written

order may require the person who owns or controls the property to

impose control measures that are technically feasible to

disinfect or decontaminate the property if the property is found

to be infected or contaminated.

(d) The department or health authority shall remove the

quarantine and return control of the property to the person who

owns or controls it if the control measures are effective. If the

control measures are ineffective or if there is not a technically

feasible control measure available for use, the department or

health authority may continue the quarantine and order the person

who owns or controls the property:

(1) to destroy the property, other than land, in a manner that

disinfects or decontaminates the property to prevent the spread

of infection or contamination;

(2) if the property is land, to securely fence the perimeter of

the land or any part of the land that is infected or

contaminated; or

(3) to securely seal off an infected or contaminated structure

or other property on land to prevent entry into the infected or

contaminated area until the quarantine is removed by the board or

health authority.

(d-1) In a public health disaster, the department or health

authority by written order may require a person who owns or

controls property to impose control measures that are technically

feasible to disinfect or decontaminate the property or, if

technically feasible control measures are not available, may

order the person who owns or controls the property:

(1) to destroy the property, other than land, in a manner that

disinfects or decontaminates the property to prevent the spread

of infection or contamination;

(2) if the property is land, to securely fence the perimeter of

the land or any part of the land that is infected or

contaminated; or

(3) to securely seal off an infected or contaminated structure

or other property on land to prevent entry into the infected or

contaminated area until the department or health authority

authorizes entry into the structure or property.

(e) The department or health authority may petition the county

or district court of the county in which the property is located

for orders necessary for public health if:

(1) a person fails or refuses to comply with the orders of the

department or health authority as required by this section; and

(2) the department or health authority has reason to believe

that the property is or may be infected or contaminated with a

communicable disease that presents an immediate threat to the

public health.

(f) After the filing of a petition, the court may grant

injunctive relief for the health and safety of the public.

(g) The person who owns or controls the property shall pay all

expenses of implementing control measures, court costs, storage,

and other justifiable expenses. The court may require the person

who owns or controls the property to execute a bond in an amount

set by the court to ensure the performance of any control

measures, restoration, or destruction ordered by the court. If

the property is an object, the bond may not exceed the value of

the object in a noninfected or noncontaminated state. The bond

shall be returned to the person when the department or health

authority informs the court that the property is no longer

infected or contaminated or that the property has been destroyed.

(h) If the court finds that the property is not infected or

contaminated, it shall order the department or health authority

to:

(1) remove the quarantine;

(2) if the property is an object, remove the quarantine tags;

and

(3) release the property to the person who owns or controls it.

(i) The department or health authority, as appropriate, shall

charge the person who owns or controls the property for the cost

of any control measures performed by the department's or health

authority's employees. The department shall deposit the payments

received to the credit of the general revenue fund to be used for

the administration of this chapter. A health authority shall

distribute payments received to each county, municipality, or

other jurisdiction in an amount proportional to the

jurisdiction's contribution to the quarantine and control

expense.

(j) In this section, "property" means:

(1) an object;

(2) a parcel of land; or

(3) a structure, animal, or other property on a parcel of land.

(k) In a public health disaster, the department or a health

authority may impose additional control measures the department

or health authority considers necessary and most appropriate to

arrest, control, and eradicate the threat to the public health.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.181, eff. Sept.

1, 2003.

Sec. 81.085. AREA QUARANTINE; CRIMINAL PENALTY. (a) If an

outbreak of communicable disease occurs in this state, the

commissioner or one or more health authorities may impose an area

quarantine coextensive with the area affected. The commissioner

may impose an area quarantine, if the commissioner has reasonable

cause to believe that individuals or property in the area may be

infected or contaminated with a communicable disease, for the

period necessary to determine whether an outbreak of communicable

disease has occurred. A health authority may impose the

quarantine only within the boundaries of the health authority's

jurisdiction.

(b) A health authority may not impose an area quarantine until

the authority consults with the department. A health authority

that imposes an area quarantine shall give written notice to and

shall consult with the governing body of each county and

municipality in the health authority's jurisdiction that has

territory in the affected area as soon as practicable.

(c) The department may impose additional disease control

measures in a quarantine area that the department considers

necessary and most appropriate to arrest, control, and eradicate

the threat to the public health. Absent preemptive action by the

department under this chapter or by the governor under Chapter

418, Government Code (Texas Disaster Act of 1975), a health

authority may impose in a quarantine area under the authority's

jurisdiction additional disease control measures that the health

authority considers necessary and most appropriate to arrest,

control, and eradicate the threat to the public health.

(d) If an affected area includes territory in an adjacent state,

the department may enter into cooperative agreements with the

appropriate officials or agencies of that state to:

(1) exchange morbidity, mortality, and other technical

information;

(2) receive extrajurisdictional inspection reports;

(3) coordinate disease control measures;

(4) disseminate instructions to the population of the area,

operators of interstate private or common carriers, and private

vehicles in transit across state borders; and

(5) participate in other public health activities appropriate to

arrest, control, and eradicate the threat to the public health.

(e) The department or health authority may use all reasonable

means of communication to inform persons in the quarantine area

of the department's or health authority's orders and instructions

during the period of area quarantine. The department or health

authority shall publish at least once each week during the area

quarantine period, in a newspaper of general circulation in the

area, a notice of the orders or instructions in force with a

brief explanation of their meaning and effect. Notice by

publication is sufficient to inform persons in the area of their

rights, duties, and obligations under the orders or instructions.

(f) The department or, with the department's consent, a health

authority may terminate an area quarantine.

(g) To provide isolation and quarantine facilities during an

area quarantine, the commissioner's court of a county, the

governing body of a municipality, or the governing body of a

hospital district may suspend the admission of patients desiring

admission for elective care and treatment, except for needy or

indigent residents for whom the county, municipality, or district

is constitutionally or statutorily required to care.

(h) A person commits an offense if the person knowingly fails or

refuses to obey a rule, order, or instruction of the department

or an order or instruction of a health authority issued under a

department rule and published during an area quarantine under

this section. An offense under this subsection is a felony of the

third degree.

(i) On request of the department during a public health

disaster, an individual shall disclose the individual's

immunization information. If the individual does not have updated

or appropriate immunizations, the department may take appropriate

action during a quarantine to protect that individual and the

public from the communicable disease.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.182, eff. Sept.

1, 2003.

Sec. 81.086. APPLICATION OF CONTROL MEASURES TO PRIVATE AND

COMMON CARRIERS AND PRIVATE CONVEYANCES. (a) This section

applies to any private or common carrier or private conveyance,

including a vehicle, aircraft, or watercraft, while the vehicle

or craft is in this state.

(b) If the department or health authority has reasonable cause

to believe that a carrier or conveyance has departed from or

traveled through an area infected or contaminated with a

communicable disease, the department or health authority may

order the owner, operator, or authorized agent in control of the

carrier or conveyance to:

(1) stop the carrier or conveyance at a port of entry or place

of first landing or first arrival in this state; and

(2) provide information on passengers and cargo manifests that

includes the details of:

(A) any illness suspected of being communicable that occurred

during the journey;

(B) any condition on board the carrier or conveyance during the

journey that may lead to the spread of disease; and

(C) any control measures imposed on the carrier or conveyance,

its passengers or crew, or its cargo or any other object on board

during the journey.

(c) The department or health authority may impose necessary

technically feasible control measures under Section 81.083 or

81.084 to prevent the introduction and spread of communicable

disease in this state if the department or health authority,

after inspection, has reasonable cause to believe that a carrier

or conveyance that has departed from or traveled through an

infected or contaminated area:

(1) is or may be infected or contaminated with a communicable

disease;

(2) has cargo or an object on board that is or may be infected

or contaminated with a communicable disease; or

(3) has an individual on board who has been exposed to, or is

the carrier of, a communicable disease.

(d) The owner or operator of a carrier or conveyance placed in

quarantine by order of the department or health authority, or of

a county or district court under Section 81.083 or 81.084, shall

bear the expense of the control measures employed to disinfect or

decontaminate the carrier or conveyance. The department or health

authority, as appropriate, shall charge and be reimbursed for the

cost of control measures performed by the department's or health

authority's employees. The board shall deposit the reimbursements

to the credit of the general revenue fund to be used to

administer this chapter. A health authority shall distribute the

reimbursements to each county, municipality, or other

governmental entity in an amount proportional to that entity's

contribution to the quarantine and control expense.

(e) The owner or claimant of cargo or an object on board the

carrier or conveyance shall pay the expense of the control

measures employed in the manner provided by Section 81.084. The

cost of services rendered or provided by the board or health

authority is subject to reimbursement as provided by Subsection

(d).

(f) A crew member, passenger, or individual on board the carrier

or conveyance shall pay the expense of control measures employed

under Section 81.083. The state may pay the expenses of an

individual who is:

(1) without the financial means to pay for part or all of the

required medical care or treatment; and

(2) not eligible for benefits under an insurance contract, group

policy, or prepaid health plan, or benefits provided by a

federal, state, or local medical assistance program, as provided

by Section 81.083.

(g) A carrier, a conveyance, cargo, an object, an animal, or an

individual placed in quarantine under this section may not be

removed from or leave the area of quarantine without the

department's or health authority's permission.

(h) If the department or health authority has reasonable cause

to believe that a carrier or conveyance is transporting cargo or

an object that is or may be infected or contaminated with a

communicable disease, the department or health authority may:

(1) require that the cargo or object be transported in secure

confinement or sealed in a car, trailer, hold, or compartment, as

appropriate, that is secured on the order and instruction of the

board or health authority, if the cargo or object is being

transported through this state;

(2) require that the cargo or object be unloaded at an alternate

location equipped with adequate investigative and disease control

facilities if the cargo or object is being transported to an

intermediate or ultimate destination in this state that cannot

provide the necessary facilities; and

(3) investigate and, if necessary, quarantine the cargo or

object and impose any required control measure as authorized by

Section 81.084.

(i) The department or health authority may require an individual

transported by carrier or conveyance who the department or health

authority has reasonable cause to believe has been exposed to or

is the carrier of a communicable disease to be isolated from

other travelers and to disembark with the individual's personal

effects and baggage at the first location equipped with adequate

investigative and disease control facilities, whether the person

is in transit through this state or to an intermediate or

ultimate destination in this state. The department or health

authority may investigate and, if necessary, isolate or

involuntarily hospitalize the individual until the department or

health authority approves the discharge as authorized by Section

81.083.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.183, eff. Sept.

1, 2003.

Sec. 81.087. VIOLATION OF CONTROL MEASURE ORDERS; CRIMINAL

PENALTY. (a) A person commits an offense if the person

knowingly refuses to perform or allow the performance of certain

control measures ordered by a health authority or the department

under Sections 81.083-81.086.

(b) An offense under this section is a Class B misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.088. REMOVAL, ALTERATION, OR DESTRUCTION OF QUARANTINE

DEVICES; CRIMINAL PENALTY. (a) A person commits an offense if

the person knowingly or intentionally:

(1) removes, alters, or attempts to remove or alter an object

the person knows is a quarantine device, notice, or security item

in a manner that diminishes the effectiveness of the device,

notice, or item; or

(2) destroys an object the person knows is a quarantine device,

notice, or security item.

(b) An offense under this section is a Class B misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.184, eff. Sept.

1, 2003.

Sec. 81.089. TRANSPORTATION; CRIMINAL PENALTY. (a) A person

commits an offense if, before notifying the department or health

authority at a port of entry or a place of first landing or first

arrival in this state, the person knowingly or intentionally:

(1) transports or causes to be transported into this state an

object the person knows or suspects may be infected or

contaminated with a communicable disease that is a threat to the

public health;

(2) transports or causes to be transported into this state an

individual who the person knows has or is the carrier of a

communicable disease that is a threat to the public health; or

(3) transports or causes to be transported into this state a

person, animal, or object in a private or common carrier or a

private conveyance that the person knows is or suspects may be

infected or contaminated with a communicable disease that is a

threat to the public health.

(b) An offense under this section is a Class A misdemeanor,

except that if the person acts with the intent to harm or defraud

another, the offense is a felony of the third degree.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.185, eff. Sept.

1, 2003.

Sec. 81.090. DIAGNOSTIC TESTING DURING PREGNANCY AND AFTER

BIRTH. (a) A physician or other person permitted by law to

attend a pregnant woman during gestation or at delivery of an

infant shall:

(1) take or cause to be taken a sample of the woman's blood or

other appropriate specimen at the first examination and visit;

(2) submit the sample to an appropriately certified laboratory

for diagnostic testing approved by the United States Food and

Drug Administration for:

(A) syphilis;

(B) HIV infection; and

(C) hepatitis B infection; and

(3) retain a report of each case for nine months and deliver the

report to any successor in the case.

(a-1) A physician or other person permitted by law to attend a

pregnant woman during gestation or at delivery of an infant

shall:

(1) take or cause to be taken a sample of the woman's blood or

other appropriate specimen at an examination in the third

trimester of the pregnancy;

(2) submit the sample to an appropriately certified laboratory

for a diagnostic test approved by the United States Food and Drug

Administration for HIV infection; and

(3) retain a report of each case for nine months and deliver the

report to any successor in the case.

(b) A successor is presumed to have complied with this section

if the successor in good faith obtains a record that indicates

compliance with Subsections (a) and (a-1), if applicable.

(c) A physician or other person in attendance at a delivery

shall:

(1) take or cause to be taken a sample of blood or other

appropriate specimen from the mother on admission for delivery;

and

(2) submit the sample to an appropriately certified laboratory

for diagnostic testing approved by the United States Food and

Drug Administration for:

(A) syphilis; and

(B) hepatitis B infection.

(c-1) If the physician or other person in attendance at the

delivery does not find in the woman's medical records results

from the diagnostic test for HIV infection performed under

Subsection (a-1), the physician or person shall:

(1) take or cause to be taken a sample of blood or other

appropriate specimen from the mother;

(2) submit the sample to an appropriately certified laboratory

for diagnostic testing approved by the United States Food and

Drug Administration for HIV infection; and

(3) instruct the laboratory to expedite the processing of the

test so that the results are received less than six hours after

the time the sample is submitted.

(c-2) If the physician or other person in attendance at the

delivery does not find in the woman's medical records results

from a diagnostic test for HIV infection performed under

Subsection (a-1), and the diagnostic test for HIV infection was

not performed before delivery under Subsection (c-1), the

physician or other person in attendance at delivery shall:

(1) take or cause to be taken a sample of blood or other

appropriate specimen from the newborn child less than two hours

after the time of birth;

(2) submit the sample to an appropriately certified laboratory

for a diagnostic test approved by the United States Food and Drug

Administration for HIV infection; and

(3) instruct the laboratory to expedite the processing of the

test so that the results are received less than six hours after

the time the sample is submitted.

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1124, Sec. 7,

eff. September 1, 2009.

(e) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1124, Sec. 7,

eff. September 1, 2009.

(f) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1124, Sec. 7,

eff. September 1, 2009.

(g) Repealed by Acts 1993, 73rd Leg., ch. 30, Sec. 3, eff. Sept.

1, 1993.

(h) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1124, Sec. 7,

eff. September 1, 2009.

(i) Before conducting or causing to be conducted a diagnostic

test for HIV infection under this section, the physician or other

person shall advise the woman that the result of a test taken

under this section is confidential as provided by Subchapter F,

but that the test is not anonymous. The physician or other

person shall explain the difference between a confidential and an

anonymous test to the woman and that an anonymous test may be

available from another entity. The physician or other person

shall make the information available in another language, if

needed, and if resources permit. The information shall be

provided by the physician or another person, as needed, in a

manner and in terms understandable to a person who may be

illiterate if resources permit.

(j) The result of a test for HIV infection under Subsection

(a)(2)(B), (a-1), (c-1), or (c-2) is a test result for purposes

of Subchapter F.

(k) Before the sample is taken, the health care provider shall

distribute to the patient printed materials about AIDS, HIV,

hepatitis B, and syphilis. A health care provider shall verbally

notify the patient that an HIV test shall be performed if the

patient does not object. If the patient objects, the patient

shall be referred to an anonymous testing facility or instructed

about anonymous testing methods. The health care provider shall

note on the medical records that the distribution of printed

materials was made and that verbal notification was given. The

materials shall be provided to the health care provider by the

department and shall be prepared and designed to inform the

patients about:

(1) the incidence and mode of transmission of AIDS, HIV,

hepatitis B, and syphilis;

(2) how being infected with HIV, AIDS, hepatitis B, or syphilis

could affect the health of their child;

(3) the available cure for syphilis;

(4) the available treatment to prevent maternal-infant HIV

transmission; and

(5) methods to prevent the transmission of the HIV virus,

hepatitis B, and syphilis.

(l) A physician or other person may not conduct a diagnostic

test for HIV infection under Subsection (a)(2)(B), (a-1), or

(c-1) if the woman objects. A physician or other person may not

conduct a diagnostic test for HIV infection under Subsection

(c-2) if a parent, managing conservator, or guardian objects.

(m) If a screening test and a confirmatory test conducted under

this section show that the woman is or may be infected with HIV,

hepatitis B, or syphilis, the physician or other person who

submitted the sample for the test shall provide or make available

to the woman disease-specific information on the disease

diagnosed, including:

(1) information relating to treatment of HIV infection, acquired

immune deficiency syndrome, hepatitis B, or syphilis, which must

be in another language, if needed, and must be presented, as

necessary, in a manner and in terms understandable to a person

who may be illiterate if resources permit; and

(2) counseling under Section 81.109, if HIV infection or AIDS is

diagnosed.

(n) A physician or other person may comply with the requirements

of Subsection (m)(1) by referring the woman to an entity that

provides treatment for individuals infected with the disease

diagnosed.

(o) In this section, "HIV" has the meaning assigned by Section

81.101.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 30, Sec. 3, eff. Sept. 1,

1993; Acts 1993, 73rd Leg., ch. 420, Sec. 1, eff. June 6, 1993;

Acts 1995, 74th Leg., ch. 805, Sec. 1, eff. Sept. 1, 1995; Acts

1999, 76th Leg., ch. 573, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1124, Sec. 5, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1124, Sec. 6, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1124, Sec. 7, eff. September 1, 2009.

Sec. 81.091. OPHTHALMIA NEONATORUM PREVENTION; CRIMINAL PENALTY.

(a) A physician, nurse, midwife, or other person in attendance

at childbirth shall use or cause to be used prophylaxis approved

by the board to prevent ophthalmia neonatorum.

(b) A midwife is responsible for the administration of the

prophylaxis to each infant the midwife delivers by:

(1) administering the prophylaxis under standing delegation

orders issued by a licensed physician; or

(2) requiring the prophylaxis to be administered by an

appropriately licensed and trained individual under standing

delegation orders issued by a licensed physician.

(c) Subject to the availability of funds, the department shall

furnish prophylaxis approved by the board free of charge to:

(1) health care providers if the newborn's financially

responsible adult is unable to pay; and

(2) a midwife identified under Chapter 203, Occupations Code,

who requests prophylaxis for administration under standing

delegation orders issued by a licensed physician under Subsection

(b) and subject to the provisions of Subchapter A, Chapter 157,

Occupations Code.

(d) If a physician is not available to issue a standing

delegation order or if no physician will agree to issue a

standing delegation order, a midwife shall administer or cause to

be administered by an appropriately trained and licensed

individual prophylaxis approved by the Texas Board of Health to

prevent ophthalmia neonatorum to each infant that the midwife

delivers.

(e) Administration and possession by a midwife of prophylaxis

under this section is not a violation of Chapter 483.

(f) A health care provider may not charge for prophylaxis

received free from the department.

(g) A person commits an offense if the person is a physician or

other person in attendance on a pregnant woman either during

pregnancy or at delivery and fails to perform a duty required by

this section. An offense under this section is a Class B

misdemeanor.

(h) In this section, "financially responsible adult" means a

parent, guardian, spouse, or any other person whom the laws of

this state hold responsible for the debts incurred as a result of

hospitalization or treatment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 158, Sec. 24, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 1420, Sec. 14.772, eff. Sept. 1,

2001.

Sec. 81.092. CONTRACTS FOR SERVICES. The department may

contract with a physician to provide services to persons infected

or reasonably suspected of being infected with a sexually

transmitted disease or tuberculosis if:

(1) local or regional health department services are not

available;

(2) the person in need of examination or treatment is unable to

pay for the services; and

(3) there is an immediate need for examination or treatment of

the person.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.093. PERSONS PROSECUTED FOR CERTAIN CRIMES. (a) A

court may direct a person convicted of an offense under Section

43.02, Penal Code, under Chapter 481 (Texas Controlled Substances

Act), or under Sections 485.031 through 485.035 to be subject to

the control measures of Section 81.083 and to the court-ordered

management provisions of Subchapter G.

(b) The court shall order that a presentencing report be

prepared under Section 9, Article 42.12, Code of Criminal

Procedure, to determine if a person convicted of an offense under

Chapter 481 (Texas Controlled Substances Act) or under Sections

485.031 through 485.035 should be subject to Section 81.083 and

Subchapter G.

(c) On the request of a prosecutor who is prosecuting a person

under Section 22.012, Penal Code, the court shall release to the

prosecutor the presentencing report and a statement as to whether

the court directed the person to be subject to control measures

and court-ordered management for human immunodeficiency virus

infection or acquired immune deficiency syndrome.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 21, eff. Sept. 1,

1991.

Sec. 81.094. TESTING BY HOSPITALS OF PERSONS INDICTED FOR

CERTAIN CRIMES. A hospital shall perform a medical procedure or

test on a person if a court orders the hospital to perform the

procedure or test on a person whom the court orders to undergo

the procedure or test under Article 21.31, Code of Criminal

Procedure. The procedure or test is a cost of court.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 22, eff. Sept. 1,

1991.

Sec. 81.095. TESTING FOR ACCIDENTAL EXPOSURE. (a) In a case of

accidental exposure of a health care worker to blood or other

body fluids of a patient in a licensed hospital, the hospital,

following a report of the exposure incident, shall take

reasonable steps to test the patient for hepatitis B or hepatitis

C.

(b) This subsection applies only in a case of accidental

exposure of certified emergency medical services personnel, a

firefighter, a peace officer, or a first responder who renders

assistance at the scene of an emergency or during transport to

the hospital to blood or other body fluids of a patient who is

transported to a licensed hospital. The hospital receiving the

patient, following a report of the exposure incident, shall take

reasonable steps to test the patient for hepatitis B or hepatitis

C if the report shows there is significant risk to the person

exposed. The organization that employs the person or for which

the person works as a volunteer in connection with rendering the

assistance is responsible for paying the costs of the test. The

hospital shall provide the test results to the department or to

the local health authority, which are responsible for following

the procedures prescribed by Section 81.050(h) to inform the

person exposed and, if applicable, the patient regarding the test

results. The hospital shall follow applicable reporting

requirements prescribed by Subchapter C. This subsection does not

impose a duty on a hospital to provide any further testing,

treatment, or services or to perform further procedures.

(c) A test conducted under this section may be performed without

the patient's specific consent.

(d) The facility shall have a policy concerning the disclosure

of the result of the testing as authorized or required by law.

(e) The facility shall abide by all patient confidentiality

standards as set out in Section 81.046.

Added by Acts 1999, 76th Leg., ch. 1169, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 610, Sec. 1, eff. June

11, 2001; Acts 2003, 78th Leg., ch. 835, Sec. 1, eff. June 20,

2003.

Sec. 81.0955. TESTING FOR ACCIDENTAL EXPOSURE INVOLVING A

DECEASED PERSON. (a) This section applies only to the

accidental exposure to the blood or other body fluids of a person

who dies at the scene of an emergency or during transport to the

hospital involving certified emergency medical services

personnel, a firefighter, a peace officer, or a first responder

who renders assistance at the scene of an emergency or during

transport of a person to the hospital.

(b) A hospital, certified emergency medical services personnel,

or a physician on behalf of the person exposed, following a

report of the exposure incident, shall take reasonable steps to

test the deceased person for communicable diseases. The

hospital, certified emergency medical services personnel, or

physician shall provide the test results to the department or to

the local health authority responsible for following the

procedures prescribed by Section 81.050(h) to inform the person

exposed and, if applicable, the next of kin of the deceased

person regarding the test results. The hospital, certified

emergency medical services personnel, or physician shall follow

applicable reporting requirements prescribed by Subchapter C.

This subsection does not impose a duty on a hospital, certified

emergency medical services personnel, or a physician to provide

any further testing, treatment, or services or to perform further

procedures. The executive commissioner of the Health and Human

Services Commission shall adopt rules to implement this

subsection.

(c) The organization that employs the exposed person or for

which the exposed person works as a volunteer in connection with

rendering the assistance is responsible for paying the costs of

the test.

(d) If the deceased person is delivered to a funeral

establishment as defined in Section 651.001, Occupations Code,

before a hospital, certified emergency medical services

personnel, or a physician has tested the deceased person, the

funeral establishment shall allow, if requested by the hospital,

certified emergency medical services personnel, or a physician,

access to the deceased person for testing under this section.

(e) A test conducted under this section may be performed without

the consent of the next of kin of the deceased person being

tested.

(f) A hospital, certified emergency medical services personnel,

or a physician that conducts a test under this section must

comply with the confidentiality requirements of Section 81.046

except as specifically provided by this section.

Added by Acts 2005, 79th Leg., Ch.

243, Sec. 3, eff. September 1, 2005.

SUBCHAPTER F. TESTS FOR ACQUIRED IMMUNE DEFICIENCY SYNDROME AND

RELATED DISORDERS

Sec. 81.101. DEFINITIONS. In this subchapter:

(1) "AIDS" means acquired immune deficiency syndrome as defined

by the Centers for Disease Control of the United States Public

Health Service.

(2) "HIV" means human immunodeficiency virus.

(3) "Bona fide occupational qualification" means a

qualification:

(A) that is reasonably related to the satisfactory performance

of the duties of a job; and

(B) for which there is a reasonable cause for believing that a

person of the excluded group would be unable to perform

satisfactorily the duties of the job with safety.

(4) "Blood bank" means a blood bank, blood center, regional

collection center, tissue bank, transfusion service, or other

similar facility licensed by the Bureau of Biologics of the

United States Food and Drug Administration, accredited for

membership in the American Association of Blood Banks, or

qualified for membership in the American Association of Tissue

Banks.

(5) "Test result" means any statement that indicates that an

identifiable individual has or has not been tested for AIDS or

HIV infection, antibodies to HIV, or infection with any other

probable causative agent of AIDS, including a statement or

assertion that the individual is positive, negative, at risk, or

has or does not have a certain level of antigen or antibody.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.102. TESTS; CRIMINAL PENALTY. (a) A person may not

require another person to undergo a medical procedure or test

designed to determine or help determine if a person has AIDS or

HIV infection, antibodies to HIV, or infection with any other

probable causative agent of AIDS unless:

(1) the medical procedure or test is required under Subsection

(d), under Section 81.050, or under Article 21.31, Code of

Criminal Procedure;

(2) the medical procedure or test is required under Section

81.090, and no objection has been made under Section 81.090(l);

(3) the medical procedure or test is authorized under Chapter

545, Insurance Code;

(4) a medical procedure is to be performed on the person that

could expose health care personnel to AIDS or HIV infection,

according to board guidelines defining the conditions that

constitute possible exposure to AIDS or HIV infection, and there

is sufficient time to receive the test result before the

procedure is conducted; or

(5) the medical procedure or test is necessary:

(A) as a bona fide occupational qualification and there is not a

less discriminatory means of satisfying the occupational

qualification;

(B) to screen blood, blood products, body fluids, organs, or

tissues to determine suitability for donation;

(C) in relation to a particular person under this chapter;

(D) to manage accidental exposure to blood or other body fluids,

but only if the test is conducted under written infectious

disease control protocols adopted by the health care agency or

facility;

(E) to test residents and clients of residential facilities of

the Texas Department of Mental Health and Mental Retardation, but

only if:

(i) the test result would change the medical or social

management of the person tested or others who associated with

that person; and

(ii) the test is conducted in accordance with guidelines adopted

by the residential facility or the Texas Department of Mental

Health and Mental Retardation and approved by the department; or

(F) to test residents and clients of residential facilities of

the Texas Youth Commission, but only if:

(i) the test result would change the medical or social

management of the person tested or others who associate with that

person; and

(ii) the test is conducted in accordance with guidelines adopted

by the Texas Youth Commission.

(b) An employer who alleges that a test is necessary as a bona

fide occupational qualification has the burden of proving that

allegation.

(c) Protocols adopted under Subsection (a)(4)(D) must clearly

establish procedural guidelines with criteria for testing that

respect the rights of the person with the infection and the

person who may be exposed to that infection. The protocols may

not require the person who may have been exposed to be tested and

must ensure the confidentiality of the person with the infection

in accordance with this chapter.

(d) The board may adopt emergency rules for mandatory testing

for HIV infection if the commissioner files a certificate of

necessity with the board that contains supportive findings of

medical and scientific fact and that declares a sudden and

imminent threat to public health. The rules must provide for:

(1) the narrowest application of HIV testing necessary for the

protection of the public health;

(2) procedures and guidelines to be followed by an affected

entity or state agency that clearly specify the need and

justification for the testing, specify methods to be used to

assure confidentiality, and delineate responsibility and

authority for carrying out the recommended actions;

(3) counseling of persons with seropositive test results; and

(4) confidentiality regarding persons tested and their test

results.

(e) This section does not create a duty to test for AIDS and

related disorders or a cause of action for failure to test for

AIDS and related disorders.

(f) A person who requires a medical procedure or test in

violation of this section commits an offense. An offense under

this subsection is a Class A misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 23, 24, eff. Sept.

1, 1991; Acts 1995, 74th Leg., ch. 805, Sec. 2, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.126, eff. September 1, 2005.

Sec. 81.103. CONFIDENTIALITY; CRIMINAL PENALTY. (a) A test

result is confidential. A person that possesses or has knowledge

of a test result may not release or disclose the test result or

allow the test result to become known except as provided by this

section.

(b) A test result may be released to:

(1) the department under this chapter;

(2) a local health authority if reporting is required under this

chapter;

(3) the Centers for Disease Control and Prevention of the United

States Public Health Service if reporting is required by federal

law or regulation;

(4) the physician or other person authorized by law who ordered

the test;

(5) a physician, nurse, or other health care personnel who have

a legitimate need to know the test result in order to provide for

their protection and to provide for the patient's health and

welfare;

(6) the person tested or a person legally authorized to consent

to the test on the person's behalf;

(7) the spouse of the person tested if the person tests positive

for AIDS or HIV infection, antibodies to HIV, or infection with

any other probable causative agent of AIDS;

(8) a person authorized to receive test results under Article

21.31, Code of Criminal Procedure, concerning a person who is

tested as required or authorized under that article;

(9) a person exposed to HIV infection as provided by Section

81.050; and

(10) a county or district court to comply with this chapter or

rules relating to the control and treatment of communicable

diseases and health conditions.

(c) The court shall notify persons receiving test results under

Subsection (b)(8) of the requirements of this section.

(d) A person tested or a person legally authorized to consent to

the test on the person's behalf may voluntarily release or

disclose that person's test results to any other person, and may

authorize the release or disclosure of the test results. An

authorization under this subsection must be in writing and signed

by the person tested or the person legally authorized to consent

to the test on the person's behalf. The authorization must state

the person or class of persons to whom the test results may be

released or disclosed.

(e) A person may release or disclose a test result for

statistical summary purposes only without the written consent of

the person tested if information that could identify the person

is removed from the report.

(f) A blood bank may report positive blood test results

indicating the name of a donor with a possible infectious disease

to other blood banks if the blood bank does not disclose the

infectious disease that the donor has or is suspected of having.

A report under this subsection is not a breach of any

confidential relationship.

(g) A blood bank may report blood test results to the hospitals

where the blood was transfused, to the physician who transfused

the infected blood, and to the recipient of the blood. A blood

bank may also report blood test results for statistical purposes.

A report under this subsection may not disclose the name of the

donor or person tested or any information that could result in

the disclosure of the donor's or person's name, including an

address, social security number, a designated recipient, or

replacement information.

(h) A blood bank may provide blood samples to hospitals,

laboratories, and other blood banks for additional, repetitive,

or different testing.

(i) An employee of a health care facility whose job requires the

employee to deal with permanent medical records may view test

results in the performance of the employee's duties under

reasonable health care facility practices. The test results

viewed are confidential under this chapter.

(j) A person commits an offense if, with criminal negligence and

in violation of this section, the person releases or discloses a

test result or other information or allows a test result or other

information to become known. An offense under this subsection is

a Class A misdemeanor.

(k) A judge of a county or district court may issue a protective

order or take other action to limit disclosure of a test result

obtained under this section before that information is entered

into evidence or otherwise released in a court proceeding.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 25, eff. Sept. 1,

1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

788, Sec. 2, eff. June 19, 2009.

Sec. 81.104. INJUNCTION; CIVIL LIABILITY. (a) A person may

bring an action to restrain a violation or threatened violation

of Section 81.102 or 81.103.

(b) A person who violates Section 81.102 or who is found in a

civil action to have negligently released or disclosed a test

result or allowed a test result to become known in violation of

Section 81.103 is liable for:

(1) actual damages;

(2) a civil penalty of not more than $5,000; and

(3) court costs and reasonable attorney's fees incurred by the

person bringing the action.

(c) A person who is found in a civil action to have wilfully

released or disclosed a test result or allowed a test result to

become known in violation of Section 81.103 is liable for:

(1) actual damages;

(2) a civil penalty of not less than $5,000 nor more than

$10,000; and

(3) court costs and reasonable attorney's fees incurred by the

person bringing the action.

(d) Each release or disclosure made, or allowance of a test

result to become known, in violation of this subchapter

constitutes a separate offense.

(e) A defendant in a civil action brought under this section is

not entitled to claim any privilege as a defense to the action.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1213, Sec. 1, eff. Sept. 1,

1999.

Sec. 81.105. INFORMED CONSENT. (a) Except as otherwise

provided by law, a person may not perform a test designed to

identify HIV or its antigen or antibody without first obtaining

the informed consent of the person to be tested.

(b) Consent need not be written if there is documentation in the

medical record that the test has been explained and the consent

has been obtained.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 26, eff. Sept. 1,

1991.

Sec. 81.106. GENERAL CONSENT. (a) A person who has signed a

general consent form for the performance of medical tests or

procedures is not required to also sign or be presented with a

specific consent form relating to medical tests or procedures to

determine HIV infection, antibodies to HIV, or infection with any

other probable causative agent of AIDS that will be performed on

the person during the time in which the general consent form is

in effect.

(b) Except as otherwise provided by this chapter, the result of

a test or procedure to determine HIV infection, antibodies to

HIV, or infection with any probable causative agent of AIDS

performed under the authorization of a general consent form in

accordance with this section may be used only for diagnostic or

other purposes directly related to medical treatment.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 27, eff. Sept. 1,

1991.

Sec. 81.107. CONSENT TO TEST FOR CERTAIN ACCIDENTAL EXPOSURES.

(a) In a case of accidental exposure to blood or other body

fluids under Section 81.102(a)(4)(D), the health care agency or

facility may test a person who may have exposed the health care

worker to HIV without the person's specific consent to the test.

(b) A test under this section may be done only if:

(1) the test is done according to protocols established as

provided by Section 81.102(c); and

(2) those protocols ensure that any identifying information

concerning the person tested will be destroyed as soon as the

testing is complete and the person who may have been exposed is

notified of the result.

(c) A test result under this section is subject to the

confidentiality provisions of this chapter.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 28, eff. Sept. 1,

1991.

Sec. 81.108. TESTING BY INSURERS. The Insurance Code and any

rules adopted by the State Board of Insurance exclusively govern

all practices of insurers in testing applicants to show or help

show whether a person has AIDS or HIV infection, antibodies to

HIV, or infection with any other probable causative agent of

AIDS.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 29, eff. Sept. 1,

1991.

Sec. 81.109. COUNSELING REQUIRED FOR POSITIVE TEST RESULTS. (a)

A positive test result may not be revealed to the person tested

without giving that person the immediate opportunity for

individual, face-to-face post-test counseling about:

(1) the meaning of the test result;

(2) the possible need for additional testing;

(3) measures to prevent the transmission of HIV;

(4) the availability of appropriate health care services,

including mental health care, and appropriate social and support

services in the geographic area of the person's residence;

(5) the benefits of partner notification; and

(6) the availability of partner notification programs.

(b) Post-test counseling should:

(1) increase a person's understanding of HIV infection;

(2) explain the potential need for confirmatory testing;

(3) explain ways to change behavior conducive to HIV

transmission;

(4) encourage the person to seek appropriate medical care; and

(5) encourage the person to notify persons with whom there has

been contact capable of transmitting HIV.

(c) Subsection (a) does not apply if:

(1) a report of a test result is used for statistical or

research purposes only and any information that could identify

the person is removed from the report; or

(2) the test is conducted for the sole purpose of screening

blood, blood products, bodily fluids, organs, or tissues to

determine suitability for donation.

(d) A person who is injured by an intentional violation of this

section may bring a civil action for damages and may recover for

each violation from a person who violates this section:

(1) $1,000 or actual damages, whichever is greater; and

(2) reasonable attorney fees.

(e) This section does not prohibit disciplinary proceedings from

being conducted by the appropriate licensing authorities for a

health care provider's violation of this section.

(f) A person performing a test to show HIV infection, antibodies

to HIV, or infection with any other probable causative agent of

AIDS is not liable under Subsection (d) for failing to provide

post-test counseling if the person tested does not appear for the

counseling.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 30, eff. Sept. 1,

1991.

SUBCHAPTER G. COURT ORDERS FOR MANAGEMENT OF PERSONS WITH

COMMUNICABLE DISEASES

Sec. 81.151. APPLICATION FOR COURT ORDER. (a) At the request

of the health authority, a municipal, county, or district

attorney shall file a sworn written application for a court order

for the management of a person with a communicable disease. At

the request of the department, the attorney general shall file a

sworn written application for a court order for the management of

a person with a communicable disease.

(b) The application must be filed with the district court in the

county in which the person:

(1) resides;

(2) is found; or

(3) is receiving court-ordered health services.

(c) If the application is not filed in the county in which the

person resides, the court may, on request of the person or the

person's attorney and if good cause is shown, transfer the

application to that county.

(d) A copy of written orders made under Section 81.083, if

applicable, and a medical evaluation must be filed with the

application, except that a copy of the written orders need not be

filed with an application for outpatient treatment.

(e) A single application may be filed for a group if:

(1) the department or health authority reasonably suspects that

a group of five or more persons has been exposed to or infected

with a communicable disease; and

(2) each person in the group meets the criteria of this chapter

for court orders for the management of a person with a

communicable disease.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 242, Sec. 1, eff. May 23,

1997; Acts 2003, 78th Leg., ch. 198, Sec. 2.186, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 14.03, eff. September 1, 2007.

Sec. 81.1511. APPLICABILITY OF SUBCHAPTER TO GROUP. To the

extent possible, and except as otherwise provided, if a group

application is filed under Section 81.151(e), the provisions of

this subchapter apply to the group in the same manner as they

apply to an individual, except that:

(1) except as provided by Subdivision (2), any statement or

determination regarding the conduct or status of a person must be

made in regard to the majority of the members of the group;

(2) any finding or statement related to compliance with orders

under Section 81.083 must be made for the entire group;

(3) any notice required to be provided to a person must:

(A) in addition to being sent to each individual in the group

for whom the department or health authority has an address, be

published in a newspaper of general circulation in the county

that includes the area of the suspected contamination and any

other county in which the department or health authority suspects

a member of the group resides;

(B) state that the group is appointed an attorney but that a

member of the group is entitled to the member's own attorney on

request; and

(C) include instructions for any person who reasonably suspects

that the person was at the place of the suspected exposure at the

time of the suspected exposure to provide the person's name,

address, and county of residence to the department or health

authority; and

(4) an affidavit of medical evaluation for the group may be

based on evaluation of one or more members of the group if the

physician reasonably believes that the condition of the

individual or individuals represents the condition of the

majority of the members of the group.

Added by Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 14.04, eff. September 1, 2007.

Sec. 81.152. FORM OF APPLICATION. (a) An application for a

court order for the management of a person with a communicable

disease must be styled using the person's initials and not the

person's full name.

(b) The application must state whether the application is for

temporary or extended management of a person with a communicable

disease.

(c) Any application must contain the following information

according to the applicant's information and belief:

(1) the person's name and address;

(2) the person's county of residence in this state;

(3) a statement that the person is infected with or is

reasonably suspected of being infected with a communicable

disease that presents a threat to public health and that the

person meets the criteria of this chapter for court orders for

the management of a person with a communicable disease; and

(4) a statement, to be included only in an application for

inpatient treatment, that the person fails or refuses to comply

with written orders of the department or health authority under

Section 81.083, if applicable.

(d) A group application must contain the following information

according to the applicant's information and belief:

(1) a description of the group and the location where the

members of the group may be found;

(2) a narrative of how the group has been exposed or infected;

(3) an estimate of how many persons are included in the group;

(4) to the extent known, a list containing the name, address,

and county of residence in this state of each member of the

group;

(5) if the applicant is unable to obtain the name and address of

each member of the group:

(A) a statement that the applicant has sought each of the

unknown names and addresses; and

(B) the reason that the names and addresses are unavailable; and

(6) a statement, to be included only in an application for

inpatient treatment, that the members of the group fail or refuse

to comply with written orders of the department or health

authority under Section 81.083, if applicable.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 242, Sec. 2, eff. May 23,

1997; Acts 2003, 78th Leg., ch. 198, Sec. 2.187, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 14.05, eff. September 1, 2007.

Sec. 81.153. APPOINTMENT OF ATTORNEY. (a) The judge shall

appoint an attorney to represent a person not later than the 24th

hour after the time an application for a court order for the

management of a person with a communicable disease is filed if

the person does not have an attorney. The judge shall also

appoint a language or sign interpreter if necessary to ensure

effective communication with the attorney in the person's primary

language.

(b) The person's attorney shall receive all records and papers

in the case and is entitled to have access to all hospital and

physicians' records.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.1531. APPOINTMENT OF ATTORNEY FOR GROUP. (a) A judge

shall appoint an attorney to represent a group identified in a

group application under Section 81.151(e) and shall appoint an

attorney for each person who is listed in the application if

requested by a person in the group who does not have an attorney.

(b) To the extent possible, the provisions of this chapter that

apply to an individual's attorney apply to a group's attorney.

Added by Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 14.06, eff. September 1, 2007.

Sec. 81.154. SETTING ON APPLICATION. (a) The judge or a

magistrate designated under this chapter shall set a date for a

hearing to be held within 14 days after the date on which the

application is served on the person.

(b) The hearing may not be held within the first three days

after the application is filed if the person or the person's

attorney objects.

(c) The court may grant one or more continuances of the hearing

on the motion by a party and for good cause shown or on agreement

of the parties. However, the hearing shall be held not later than

the 30th day after the date on which the original application is

served on the person.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 242, Sec. 3, eff. May 23,

1997.

Sec. 81.155. NOTICE. (a) The person and the person's attorney

are entitled to receive a copy of the application and written

notice of the time and place of the hearing immediately after the

date for the hearing is set.

(b) A copy of the application and the written notice shall be

delivered in person or sent by certified mail to:

(1) the person's parent, if the person is a minor;

(2) the person's appointed guardian, if the person is the

subject of a guardianship; or

(3) each managing and possessory conservator, that has been

appointed for the person.

(c) The court shall appoint a guardian ad litem for a minor if

the parent cannot be located and a guardian or conservator has

not been appointed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.156. DISCLOSURE OF INFORMATION. (a) The person's

attorney may request information from the attorney general or the

municipal, county, or district attorney, as appropriate, in

accordance with this section if the attorney cannot otherwise

obtain the information. The attorney must request the information

at least 48 hours before the time set for the hearing.

(b) If the person's attorney requests the information in

accordance with Subsection (a), the attorney general or the

municipal, county, or district attorney shall, within a

reasonable time before the hearing, provide the attorney with a

statement that includes:

(1) the provisions of this chapter that will be relied on at the

hearing to establish that the person requires a court order for

the temporary or extended management of a person with a

communicable disease;

(2) the name, address, and telephone number of each witness who

may testify at the hearing;

(3) a brief description of the reasons why temporary or extended

management is required; and

(4) a list of any acts committed by the person that the

applicant will attempt to prove at the hearing.

(c) At the hearing, the judge may admit evidence or testimony

that relates to matters not disclosed under this chapter if the

admission would not deprive the person of a fair opportunity to

contest the evidence or testimony.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 242, Sec. 4, eff. May 23,

1997.

Sec. 81.157. DISTRICT COURT JURISDICTION. (a) A proceeding

under this chapter must be held in a district court of the county

in which the person is found, resides, or is receiving

court-ordered health services.

(b) If a person subject to an order for temporary management is

receiving services in a county other than the county in which the

court that entered the temporary order is located and requires

extended management, the county in which the temporary order was

issued shall pay the expenses of transporting the person back to

the county for the hearing unless the court that entered the

temporary order arranges with the appropriate court in the county

in which the person is receiving services to hold the hearing on

the application for extended order before the temporary order

expires.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 242, Sec. 5, eff. May 23,

1997.

Sec. 81.158. AFFIDAVIT OF MEDICAL EVALUATION. (a) An affidavit

of medical evaluation must be dated and signed by the

commissioner or the commissioner's designee, or by a health

authority with the concurrence of the commissioner or the

commissioner's designee. The certificate must include:

(1) the name and address of the examining physician, if

applicable;

(2) the name and address of the person examined or to be

examined;

(3) the date and place of the examination, if applicable;

(4) a brief diagnosis of the examined person's physical and

mental condition, if applicable;

(5) the period, if any, during which the examined person has

been under the care of the examining physician;

(6) an accurate description of the health treatment, if any,

given by or administered under the direction of the examining

physician; and

(7) the opinion of the health authority or department and the

reason for that opinion, including laboratory reports, that:

(A) the examined person is infected with or is reasonably

suspected of being infected with a communicable disease that

presents a threat to public health; and

(B) as a result of that communicable disease the examined

person:

(i) is likely to cause serious harm to himself; or

(ii) will, if not examined, observed, or treated, continue to

endanger public health.

(b) The department or health authority must specify in the

affidavit each criterion listed in Subsection (a)(7)(B) that in

the opinion of the department or health authority applies to the

person.

(c) If the affidavit is offered in support of an application for

extended management, the affidavit must also include the

department's or health authority's opinion that the examined

person's condition is expected to continue for more than 90 days.

(d) If the affidavit is offered in support of a motion for a

protective custody order, the affidavit must also include the

department's or health authority's opinion that the examined

person presents a substantial risk of serious harm to himself or

others if not immediately restrained. The harm may be

demonstrated by the examined person's behavior to the extent that

the examined person cannot remain at liberty.

(e) The affidavit must include the detailed basis for each of

the department's or health authority's opinions under this

section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.159. DESIGNATION OF FACILITY. (a) The commissioner

shall designate health care facilities throughout the state that

are capable of providing services for the examination,

observation, isolation, or treatment of persons having or

suspected of having a communicable disease. However, the

commissioner may not designate:

(1) a nursing home or custodial care home required to be

licensed under Chapter 242; or

(2) an intermediate care facility for the mentally retarded

required to be licensed under Chapter 252.

(b) The health authority shall select a designated facility in

the county in which the application is filed. If no facility is

designated in the county, the commissioner shall select the

facility.

(c) This section does not relieve a county of its responsibility

under other provisions of this chapter or applicable law for

providing health care services.

(d) A designated facility must comply with this section only to

the extent that the commissioner determines that the facility has

sufficient resources to perform the necessary services.

(e) This section does not apply to a person for whom treatment

in a private health facility is proposed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 242, Sec. 6, eff. May 23,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 14.07, eff. September 1, 2007.

Sec. 81.160. LIBERTY PENDING HEARING. The person who is the

subject of an application for management is entitled to remain at

liberty pending the hearing on the application unless the person

is detained under an appropriate provision of this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.161. MOTION FOR ORDER OF PROTECTIVE CUSTODY. (a) A

motion for an order of protective custody may be filed only in

the court in which an application for a court order for the

management of a person with a communicable disease is pending.

(b) The motion may be filed by the municipal, county, or

district attorney on behalf of the health authority. The motion

shall be filed by the attorney general at the request of the

department.

(c) The motion must state that:

(1) the department or health authority has reason to believe and

does believe that the person meets the criteria authorizing the

court to order protective custody; and

(2) the belief is derived from:

(A) the representations of a credible person;

(B) the conduct of the person who is the subject of the motion;

or

(C) the circumstances under which the person is found.

(d) The motion must be accompanied by an affidavit of medical

evaluation.

(e) The judge of the court in which the application is pending

may designate a magistrate to issue protective custody orders in

the judge's absence.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 242, Sec. 7, eff. May 23,

1997.

Sec. 81.162. ISSUANCE OF ORDER. (a) The judge or designated

magistrate may issue a protective custody order if the judge or

magistrate determines:

(1) that the health authority or department has stated its

opinion and the detailed basis for its opinion that the person is

infected with or is reasonably suspected of being infected with a

communicable disease that presents an immediate threat to the

public health; and

(2) that the person fails or refuses to comply with the written

orders of the health authority or the department under Section

81.083, if applicable.

(b) Noncompliance with orders issued under Section 81.083 may be

demonstrated by the person's behavior to the extent that the

person cannot remain at liberty.

(c) The judge or magistrate may consider only the application

and affidavit in making a determination that the person meets the

criteria prescribed by Subsection (a). If only the application

and certificate are considered the judge or magistrate must

determine that the conclusions of the health authority or

department are adequately supported by the information provided.

(d) The judge or magistrate may take additional evidence if a

fair determination of the matter cannot be made from

consideration of the application and affidavit only.

(e) The judge or magistrate may issue a protective custody order

for a person who is charged with a criminal offense if the person

meets the requirements of this section and the head of the

facility designated to detain the person agrees to the detention.

(f) Notwithstanding Section 81.161 or Subsection (c), a judge or

magistrate may issue a temporary protective custody order before

the filing of an application for a court order for the management

of a person with a communicable disease under Section 81.151 if:

(1) the judge or magistrate takes testimony that an application

under Section 81.151, together with a motion for protective

custody under Section 81.161, will be filed with the court on the

next business day; and

(2) the judge or magistrate determines based on evidence taken

under Subsection (d) that there is probable cause to believe that

the person presents a substantial risk of serious harm to himself

or others to the extent that the person cannot be at liberty

pending the filing of the application and motion.

(g) A temporary protective custody order issued under Subsection

(f) may continue only until 4 p.m. on the first business day

after the date the order is issued unless the application for a

court order for the management of a person with a communicable

disease and a motion for protective custody, as described by

Subsection (f)(1), are filed at or before that time. If the

application and motion are filed at or before 4 p.m. on the first

business day after the date the order is issued, the temporary

protective custody order may continue for the period reasonably

necessary for the court to rule on the motion for protective

custody.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.188, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 14.08, eff. September 1, 2007.

Sec. 81.163. APPREHENSION UNDER ORDER. (a) A protective

custody order shall direct a peace officer to take the person who

is the subject of the order into protective custody and transport

the person immediately to an appropriate inpatient health

facility that has been designated by the commissioner as a

suitable place.

(b) If an appropriate inpatient health facility is not

available, the person shall be transported to a facility

considered suitable by the health authority.

(c) The person shall be detained in the facility until a hearing

is held under Section 81.165.

(d) A facility must comply with this section only to the extent

that the commissioner determines that the facility has sufficient

resources to perform the necessary services.

(e) A person may not be detained in a private health facility

without the consent of the head of the facility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.164. APPOINTMENT OF ATTORNEY. (a) The judge or

designated magistrate shall appoint an attorney to represent a

person who is the subject of a protective custody order who does

not have an attorney when the order is signed.

(b) Within a reasonable time before a hearing is held under

Section 81.165, the court that ordered the protective custody

shall provide the person and the person's attorney with a written

notice that states:

(1) that the person has been placed under a protective custody

order;

(2) the grounds for the order; and

(3) the time and place of the hearing to determine probable

cause.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.165. PROBABLE CAUSE HEARING. (a) A hearing must be

held to determine if:

(1) there is probable cause to believe that a person under a

protective custody order presents a substantial risk of serious

harm to himself or others to the extent that the person cannot be

at liberty pending the hearing on a court order for the

management of a person with a communicable disease; and

(2) the health authority or department has stated its opinion

and the detailed basis for its opinion that the person is

infected with or is reasonably suspected of being infected with a

communicable disease that presents an immediate threat to public

health.

(b) The hearing must be held not later than 72 hours after the

time that the person was detained under the protective custody

order. If the period ends on a Saturday, Sunday, or legal

holiday, the hearing must be held on the next day that is not a

Saturday, Sunday, or legal holiday. The judge or magistrate may

postpone the hearing for an additional 24 hours if the judge or

magistrate declares that an extreme emergency exists because of

extremely hazardous weather conditions that threaten the safety

of the person or another essential party to the hearing. If the

area in which the person is found, or the area where the hearing

will be held, is under a public health disaster, the judge or

magistrate may postpone the hearing until the period of disaster

is ended.

(c) A magistrate or a master appointed by the presiding judge

shall conduct the hearing. The master is entitled to reasonable

compensation.

(d) The person and his attorney shall have an opportunity at the

hearing to appear and present evidence to challenge the

allegation that the person presents a substantial risk of serious

harm to himself or others. If the health authority advises the

court that the person must remain in isolation or quarantine and

that exposure to the judge, jurors, or the public would

jeopardize the health and safety of those persons and the public

health, a magistrate or a master may order that a person entitled

to a hearing for a protective custody order may not appear in

person and may appear only by teleconference or another means the

magistrate or master finds appropriate to allow the person to

speak, to interact with witnesses, and to confer with the

person's attorney.

(e) The magistrate or master may consider evidence that may not

be admissible or sufficient in a subsequent commitment hearing,

including letters, affidavits, and other material.

(f) The state may prove its case on the health authority's or

department's affidavit of medical evaluation filed in support of

the initial motion.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 14.09, eff. September 1, 2007.

Sec. 81.166. ORDER FOR CONTINUED DETENTION. (a) The magistrate

or master shall order that a person remain in protective custody

if the magistrate or master determines after the hearing that an

adequate factual basis exists for probable cause to believe that

the person presents a substantial risk of serious harm to himself

or others to the extent that the person cannot remain at liberty

pending the hearing on the application.

(b) The magistrate or master shall arrange for the person to be

returned to the health facility or other suitable place, along

with copies of the affidavits and other material submitted as

evidence in the hearing and the notification prepared as

prescribed by Subsection (d).

(c) A copy of the notification of probable cause hearing and the

supporting evidence shall be filed with the district court that

entered the original order of protective custody.

(d) The notification of probable cause hearing shall read as

follows:

(Style of Case)

NOTIFICATION OF PROBABLE CAUSE HEARING

On this the _____ day of _________________, 19__, the undersigned

hearing officer heard evidence concerning the need for protective

custody of ___________ (hereinafter referred to as proposed

patient). The proposed patient was given the opportunity to

challenge the allegations that (s)he presents a substantial risk

of serious harm to self or others.

The proposed patient and his or her attorney

_________________________ have been given written notice that the

proposed patient was placed under an order of protective custody

and the reasons for such order on ___________ (date of notice).

I have examined the affidavit of medical evaluation and

________________ (other evidence considered). Based on this

evidence, I find that there is probable cause to believe that the

proposed patient presents a substantial risk of serious harm to

himself or herself (yes ____ or no ____) or others (yes ____ or

no ____) such that (s)he cannot be at liberty pending final

hearing because (s)he is infected with or is reasonably suspected

of being infected with a communicable disease that presents an

immediate threat to the public health and (s)he has failed or

refused to comply with the orders of the health authority or the

Texas Department of Health delivered on __________ (date of

service) ____________.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.167. DETENTION IN PROTECTIVE CUSTODY. (a) The head of

a facility or the facility head's designee shall detain a person

under a protective custody order in the facility pending a court

order for the management of a person with a communicable disease

or until the person is released or discharged under Section

81.168.

(b) A person under a protective custody order shall be detained

in an appropriate inpatient health facility that has been

designated by the commissioner or by a health authority and

selected by the health authority under Section 81.159.

(c) A person under a protective custody order may be detained in

a nonmedical facility used to detain persons who are charged with

or convicted of a crime only with the consent of the medical

director of the facility and only if the facility has respiratory

isolation capability for airborne communicable diseases. The

person may not be detained in a nonmedical facility under this

subsection for longer than 72 hours, excluding Saturdays,

Sundays, legal holidays, the period prescribed by Section

81.165(b) for an extreme weather emergency, and the duration of a

public health disaster. The person must be isolated from any

person who is charged with or convicted of a crime.

(d) The health authority shall ensure that proper isolation

methods are used and medical care is made available to a person

who is detained in a nonmedical facility under Subsection (c).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 242, Sec. 8, eff. May 23,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 14.10, eff. September 1, 2007.

Sec. 81.168. RELEASE FROM DETENTION. (a) The magistrate or

master shall order the release of a person under a protective

custody order if the magistrate or master determines after the

hearing under Section 81.165 that no probable cause exists to

believe that the person presents a substantial risk of serious

harm to himself or others.

(b) Arrangements shall be made to return a person released under

Subsection (a) to:

(1) the location at which the person was apprehended;

(2) the person's place of residence in this state; or

(3) another suitable location.

(c) The head of a facility shall discharge a person held under a

protective custody order if:

(1) the head of the facility does not receive notice within 72

hours after detention begins, excluding Saturdays, Sundays, legal

holidays, the period prescribed by Section 81.165(b) for an

extreme weather emergency, and the duration of a public health

disaster, that a probable cause hearing was held and the person's

continued detention was authorized;

(2) a final court order for the management of a person with a

communicable disease has not been entered within the time

prescribed by Section 81.154; or

(3) the health authority or commissioner determines that the

person no longer meets the criteria for protective custody

prescribed by Section 81.162.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 14.11, eff. September 1, 2007.

Sec. 81.169. GENERAL PROVISIONS RELATING TO HEARING. (a)

Except as provided by Subsection (b), the judge may hold a

hearing on an application for a court order for the management of

a person with a communicable disease at any suitable location in

the county. The hearing should be held in a physical setting that

is not likely to have a harmful effect on the public or the

person.

(b) On the request of the person or the person's attorney, the

hearing on the application shall be held in the county

courthouse.

(c) The health authority shall advise the court on appropriate

control measures to prevent the transmission of the communicable

disease alleged in the application.

(d) The person is entitled to be present at the hearing. The

person or the person's attorney may waive this right.

(e) The hearing must be open to the public unless the person or

the person's attorney requests that the hearing be closed and the

judge determines that there is good cause to close the hearing.

(f) The Texas Rules of Evidence apply to the hearing unless the

rules are inconsistent with this chapter.

(g) The court may consider the testimony of a nonphysician

health professional in addition to medical testimony.

(h) The hearing is on the record, and the state must prove each

element of the application criteria by clear and convincing

evidence.

(i) Notwithstanding Subsection (d), if the health authority

advises the court that the person must remain in isolation or

quarantine and that exposure to the judge, jurors, or the public

would jeopardize the health and safety of those persons and the

public health, a judge may order that a person entitled to a

hearing may not appear in person and may appear only by

teleconference or another means that the judge finds appropriate

to allow the person to speak, to interact with witnesses, and to

confer with the person's attorney.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 10.0001, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 14.12, eff. September 1, 2007.

Sec. 81.170. RIGHT TO JURY. (a) A hearing for temporary

management must be before the court unless the person or the

person's attorney requests a jury.

(b) A hearing for extended management must be before a jury

unless the person or the person's attorney waives the right to a

jury.

(c) A waiver of the right to a jury must be in writing, under

oath, and signed by the person and the person's attorney.

(d) The court may permit a waiver of the right to a jury to be

withdrawn for good cause shown. The withdrawal must be made at

least seven days before the date on which the hearing is

scheduled.

(e) A court may not require a jury fee.

(f) The jury shall determine if the person is infected with or

is reasonably suspected of being infected with a communicable

disease that presents a threat to the public health and, if the

application is for inpatient treatment, has refused or failed to

follow the orders of the health authority. The jury may not make

a finding about the type of services to be provided to the

person.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 242, Sec. 9, eff. May 23,

1997.

Sec. 81.171. RELEASE AFTER HEARING. (a) The court shall enter

an order denying an application for a court order for temporary

or extended management if after a hearing the judge or jury fails

to find, from clear and convincing evidence, that the person:

(1) is infected with or is reasonably suspected of being

infected with a communicable disease that presents a threat to

the public health;

(2) has refused or failed to follow the orders of the health

authority if the application is for inpatient treatment; and

(3) meets the applicable criteria for orders for the management

of a person with a communicable disease.

(b) If the court denies the application, the court shall order

the immediate release of a person who is not at liberty.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 242, Sec. 10, eff. May 23,

1997.

Sec. 81.172. ORDER FOR TEMPORARY MANAGEMENT. (a) The judge or

jury may determine that a person requires court-ordered

examination, observation, isolation, or treatment only if the

judge or jury finds, from clear and convincing evidence, that:

(1) the person is infected with or is reasonably suspected of

being infected with a communicable disease that presents a threat

to the public health and, if the application is for inpatient

treatment, has failed or refused to follow the orders of the

health authority or department; and

(2) as a result of the communicable disease the person:

(A) is likely to cause serious harm to himself; or

(B) will, if not examined, observed, isolated, or treated,

continue to endanger public health.

(b) The judge or jury must specify each criterion listed in

Subsection (a)(2) that forms the basis for the decision.

(c) The person or the person's attorney, by a written document

filed with the court, may waive the right to cross-examine

witnesses, and the court may admit, as evidence, the affidavit of

medical evaluation. The affidavit admitted under this subsection

constitutes competent medical testimony, and the court may make

its findings solely from the affidavit.

(d) An order for temporary management shall state that

examinations, treatment, and surveillance are authorized for a

period not longer than 90 days.

(e) The department, with the cooperation of the head of the

facility, shall submit to the court a general program of

treatment to be provided. The program must be submitted not later

than the 14th day after the date the order is issued and must be

incorporated into the court order.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 242, Sec. 11, eff. May 23,

1997.

Sec. 81.173. ORDER FOR EXTENDED MANAGEMENT. (a) The jury, or

the judge if the right to a jury is waived, may determine that a

proposed patient requires court-ordered examination, observation,

isolation, or treatment only if the jury or judge finds, from

clear and convincing evidence, that:

(1) the person is infected with a communicable disease that

presents a threat to the public health and, if the application is

for inpatient treatment, has failed to follow the orders of the

health authority or department;

(2) as a result of that communicable disease the person:

(A) is likely to cause serious harm to himself; or

(B) will, if not examined, observed, isolated, or treated,

continue to endanger public health; and

(3) the person's condition is expected to continue for more than

90 days.

(b) The jury or judge must specify each criterion listed in

Subsection (a)(2) that forms the basis for the decision.

(c) The court may not make findings solely from the affidavit of

medical evaluation, but shall hear testimony. The court may not

enter an order for extended management unless appropriate

findings are made and are supported by testimony taken at the

hearing. The testimony must include competent medical testimony.

(d) An order for extended management shall state that

examination, treatment, and surveillance are authorized for not

longer than 12 months.

(e) The department, with the cooperation of the head of the

facility, shall submit to the court a general program of

treatment to be provided. The program must be submitted not later

than the 14th day after the date the order is issued and must be

incorporated into the court order.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 242, Sec. 12, eff. May 23,

1997.

Sec. 81.174. ORDER OF CARE OR COMMITMENT. (a) The judge shall

dismiss the jury, if any, after a hearing in which a person is

found:

(1) to be infected with or reasonably suspected of being

infected with a communicable disease;

(2) to have failed or refused to follow the orders of a health

authority or the department if the application is for inpatient

treatment; and

(3) to meet the criteria for orders for the management of a

patient with a communicable disease.

(b) The judge may hear additional evidence relating to

alternative settings for examination, observation, treatment, or

isolation before entering an order relating to the setting for

the care the person will receive.

(c) The judge shall consider in determining the setting for care

the recommendation for the appropriate health care facility filed

under this chapter.

(d) The judge may enter an order:

(1) committing the person to a health care facility for

inpatient care; or

(2) requiring the person to participate in other communicable

disease management programs.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 242, Sec. 13, eff. May 23,

1997.

Sec. 81.175. COURT-ORDERED OUTPATIENT SERVICES. (a) The court,

in an order that directs a person to participate in an outpatient

communicable disease program, shall designate a health authority

to monitor the person's compliance. The head of a health care

facility or an individual involved in providing the services in

which the person is to participate under the order shall

cooperate with the health authority in implementing the court

orders.

(b) The health authority or the department, with the cooperation

of the head of the facility, shall submit to the court within two

weeks after the court enters the order a general program of the

treatment to be provided. The program must be incorporated into

the court order.

(c) The health authority or department shall inform the court:

(1) if the person fails to comply with the court order; and

(2) of any substantial change in the general program of

treatment that occurs before the order expires.

(d) A facility must comply with this section to the extent that

the commissioner determines that the designated facility has

sufficient resources to perform the necessary services.

(e) A person may not be detained in a private health care

facility without the consent of the facility head.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.176. DESIGNATION OF FACILITY. In a court order for the

temporary or extended management of a person with a communicable

disease specifying inpatient care, the court shall commit the

person to a health care facility designated by the commissioner

or a health authority in accordance with Section 81.159.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 14.13, eff. September 1, 2007.

Sec. 81.177. COMMITMENT TO PRIVATE FACILITY. (a) The court may

order a person committed to a private health care facility at no

expense to the state if the court receives:

(1) an application signed by the person or the person's guardian

or next friend requesting that the person be placed in a

designated private health care facility at the person's or

applicant's expense; and

(2) a written agreement from the head of the private health care

facility to admit the person and to accept responsibility for the

person in accordance with this chapter.

(b) Consistent with Subsection (a), the court may order a person

committed to a private health care facility at no expense to the

state, a county, a municipality, or a hospital district if:

(1) a state of disaster or a public health disaster has been

declared or an area quarantine is imposed under Section 81.085;

(2) the health care facility is located within the disaster area

or area quarantine, as applicable; and

(3) the judge determines that there is no public health care

facility within the disaster area or area quarantine, as

applicable, that has appropriate facilities and the capacity

available to receive and treat the person.

(c) Nothing in this section prevents a health care facility that

accepts a person under this section from pursuing reimbursement

from any appropriate source, such as a third-party public or

private payor or disaster relief fund.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 14.14, eff. September 1, 2007.

Sec. 81.178. COMMITMENT TO FEDERAL FACILITY. (a) A court may

order a person committed to a federal agency that operates a

health care facility if the court receives written notice from

the agency that facilities are available and that the person is

eligible for care or treatment in the facility. The court may

place the person in the agency's custody for transportation to

the health care facility.

(b) A person admitted under court order to a health care

facility operated by a federal agency, regardless of location, is

subject to the agency's rules and regulations.

(c) The head of the health care facility has the same authority

and responsibility with respect to the person as the head of a

facility.

(d) The appropriate courts of this state retain jurisdiction to

inquire at any time into the person's mental condition and the

necessity of the person's continued commitment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.179. TRANSPORTATION OF PERSON. (a) The court shall

order the sheriff or constable to transport the person to the

designated health care facility.

(b) A female shall be accompanied by a female attendant during

conveyance to the health care facility.

(c) The health authority or department shall instruct the

sheriff or constable on procedures that may be necessary in

transporting the person to prevent the spread of the disease.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 242, Sec. 14, eff. May 23,

1997.

Sec. 81.180. WRIT OF COMMITMENT. The court shall direct the

court clerk to issue to the individual authorized to transport

the person two writs of commitment requiring the individual to

take custody of and transport the person to the designated health

care facility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.181. ACKNOWLEDGEMENT OF DELIVERY. The head of the

facility, after receiving a copy of the writ of commitment and

after admitting the person, shall:

(1) give the individual transporting the person a written

statement acknowledging acceptance of the person and of any

personal property belonging to the person; and

(2) file a copy of the statement with the clerk of the

committing court.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.182. MODIFICATION OF ORDER FOR INPATIENT TREATMENT. (a)

At the request of the health authority, a municipal, county, or

district attorney, as appropriate, shall request the court that

entered the commitment order to modify the order to provide for

outpatient care. At the request of the department, the attorney

general shall request the court that entered the commitment order

to modify the order to provide for outpatient care.

(b) The request must explain in detail the reason for the

request. The request must be accompanied by an affidavit of a

physician who examined the person during the preceding seven

days.

(c) The person shall be given notice of the request.

(d) On the request of the person or any other interested

individual, the court shall hold a hearing on the request. The

court shall appoint an attorney to represent the person at the

hearing. The hearing shall be held before the court without a

jury and as prescribed by Section 81.169. The person shall be

represented by an attorney and receive proper notice.

(e) If a hearing is not requested, the court may make the

decision solely from the request and the supporting affidavit.

(f) If the court modifies the order, the court shall designate

the health authority to monitor the person's compliance.

(g) The head of a health care facility or an individual involved

in providing the services in which the person is to participate

under the order shall cooperate with the health authority and

shall comply with Section 81.175(b).

(h) A modified order may not extend beyond the term of the

original order.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 242, Sec. 15, eff. May 23,

1997.

Sec. 81.183. MOTION FOR MODIFICATION OF ORDER FOR OUTPATIENT

TREATMENT. (a) The court that entered an order directing a

person to participate in outpatient health services may set a

hearing to determine if the order should be modified in a way

that is a substantial deviation from the original program of

treatment incorporated in the court's order. The court may set

the hearing on its own motion, on the motion of a municipal,

county, or district attorney at the request of the health

authority, on the motion of the attorney general at the request

of the department, or at the request of any other interested

person.

(b) The court shall appoint an attorney to represent the person

if a hearing is scheduled. The person shall be given notice of

the matters to be considered at the hearing. The notice must

comply with the requirements of Section 81.155 for notice before

a hearing on an application for court orders for the management

of a person with a communicable disease.

(c) The hearing shall be held before the court, without a jury,

and as prescribed by this chapter. The person shall be

represented by an attorney and receive proper notice.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 242, Sec. 16, eff. May 23,

1997.

Sec. 81.184. ORDER FOR TEMPORARY DETENTION. (a) At the request

of the health authority, a municipal, county, or district

attorney, as appropriate, shall file a sworn application for the

person's temporary detention pending a modification hearing under

Section 81.183. At the request of the department, the attorney

general shall file a sworn application for the person's temporary

detention pending a modification hearing under Section 81.183.

(b) The application must state the applicant's opinion and

detail the reason for the applicant's opinion that:

(1) the person meets the criteria described by this chapter; and

(2) detention in an inpatient health care facility is necessary

to evaluate the appropriate setting for continued court-ordered

care.

(c) The court shall decide from the information in the

application. The court may issue an order for temporary detention

if a modification hearing is set and the court finds that there

is probable cause to believe that the opinions stated in the

application are valid.

(d) The judge shall appoint an attorney to represent a person

who does not have an attorney when the order for temporary

detention is signed.

(e) Within 24 hours after the time detention begins, the court

that issued the temporary detention order shall provide to the

person and the person's attorney a written notice that contains:

(1) a statement that the person has been placed under a

temporary detention order;

(2) the grounds for the order; and

(3) the time and place of the modification hearing.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 242, Sec. 17, eff. May 23,

1997.

Sec. 81.185. APPREHENSION AND RELEASE UNDER ORDER FOR TEMPORARY

DETENTION. (a) The order for temporary detention shall direct a

peace officer to take the person into custody and immediately

transport the person to an appropriate inpatient health care

facility. The person shall be transported to a facility

considered suitable by the health authority if an appropriate

inpatient health care facility is not available.

(b) A person may be detained under a temporary detention order

for not longer than 72 hours, excluding Saturdays, Sundays, legal

holidays, and the period prescribed by Section 81.165(b) for an

extreme weather emergency.

(c) A facility head shall immediately release a person held

under an order for temporary detention if the facility head does

not receive notice that a modification hearing was held within

the time prescribed by Subsection (b) at which the patient's

continued detention was authorized.

(d) A person released from custody under Subsection (c)

continues to be subject to the terms of the outpatient orders for

the management of the person issued before the order for

temporary detention, if the orders have not expired.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.186. ORDER OF MODIFICATION OF ORDER FOR OUTPATIENT

SERVICES. (a) The court may modify an order for outpatient

services at the modification hearing if the court determines that

the person continues to meet the applicable criteria for court

orders for the management of a person with a communicable disease

and that:

(1) the person has not complied with the court's order; or

(2) the person's condition has deteriorated to the extent that

outpatient services are no longer appropriate.

(b) The court's decision to modify an order must be supported by

an affidavit of medical evaluation prepared by the health

authority or department.

(c) A court may refuse to modify the order and may direct the

person to continue to participate in outpatient health services

in accordance with the original order even if the criteria

prescribed by Subsection (a) have been met.

(d) A modification may include:

(1) incorporating in the order a revised treatment program and

providing for continued outpatient health services under the

modified order, if a revised general program of treatment was

submitted to and accepted by the court; or

(2) providing for examination, observation, isolation, or

treatment at an appropriate inpatient health care facility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.187. RENEWAL OF ORDER FOR EXTENDED MANAGEMENT. (a) A

municipal, county, or district attorney, as appropriate, at the

request of the health authority, shall file an application to

renew an order for extended management. At the request of the

department, the attorney general shall file an application to

renew an order for extended management.

(b) The application must explain in detail why the person

requests renewal. An application to renew an order committing the

person to extended inpatient services must also explain in detail

why a less restrictive setting is not appropriate.

(c) The application must be accompanied by an affidavit of

medical evaluation dated and signed by the health authority or

department according to an examination conducted within the

preceding 30 days.

(d) The court shall appoint an attorney to represent the person

when an application is filed.

(e) The person or the person's attorney may request a hearing on

the application. The court may set a hearing on its own motion.

An application for which a hearing is requested or set is

considered an original application for a court order for the

extended management of a person with a communicable disease.

(f) A court may not renew an order unless the court finds that

the patient meets the criteria for extended management required

by this chapter. The court must make the findings prescribed by

this subsection to renew an order, regardless of whether a

hearing is requested or set. A renewed order authorizes treatment

for not more than 12 months.

(g) The court may admit into evidence the affidavit of medical

evaluation if a hearing is not requested or set. The affidavit

constitutes competent medical testimony and the court may make

its findings solely from the affidavit and the detailed request

for renewal.

(h) The court, after renewing an order for extended inpatient

health services, may modify the order to provide for outpatient

health services in accordance with this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 242, Sec. 18, eff. May 23,

1997.

Sec. 81.188. MOTION FOR REHEARING. (a) The court may set aside

an order for the management of a person with a communicable

disease and grant a motion for rehearing for good cause shown.

(b) The court may stay the order and release the person from

custody before the hearing if the court is satisfied that the

person does not meet the criteria for protective custody under

this chapter.

(c) The court may require an appearance bond in an amount set by

the court.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.189. REQUEST FOR REEXAMINATION. (a) A person subject

to an order for extended management, or any interested person on

the person's behalf and with the person's consent, may file a

request with a court for a reexamination and a hearing to

determine if the person continues to meet the criteria for the

court order.

(b) The request must be filed in the county in which the person

is receiving the services.

(c) The court may, on good cause shown:

(1) require that the patient be reexamined;

(2) schedule a hearing on the request; and

(3) notify the health authority, department, and the head of the

facility providing health services to the person.

(d) A court is not required to order a reexamination or hearing

if the request is filed within six months after an order for

extended management is entered or after a similar request is

filed.

(e) The head of the facility shall arrange for the person to be

reexamined after receiving the court's notice.

(f) The head of the facility shall immediately discharge the

person if the health authority or department determines that the

person no longer meets the criteria for court-ordered extended

health services.

(g) If the health authority or department determines that the

person continues to meet the criteria for a court order for

extended management, the health authority or department shall

file an affidavit of medical evaluation with the court within 10

days after the request for reexamination and hearing is filed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.190. HEARING ON REQUEST FOR REEXAMINATION. (a) A court

that required a patient's reexamination under Section 81.189 may

set a date and place for a hearing on the request if, not later

than the 10th day after the request is filed:

(1) an affidavit of medical evaluation stating that the patient

continues to meet the criteria for extended management has been

filed; or

(2) an affidavit has not been filed and the person has not been

discharged.

(b) When the hearing is set, the judge shall appoint an attorney

to represent the person if the person does not already have an

attorney. The judge shall also give notice of the hearing to the

person, the person's attorney, the health authority or

department, and the facility head.

(c) The judge shall appoint a physician who is not on the staff

of the health care facility in which the person is receiving

services to examine the person and file an affidavit with the

court setting out the person's diagnosis and recommended

treatment. The court shall ensure that the person may be examined

by a physician of the person's choice and own expense if

requested by the person.

(d) The hearing is held before the court and without a jury. The

hearing must be held in accordance with the requirements for a

hearing on an application for a court order for the management of

a person with a communicable disease.

(e) The court shall dismiss the request if the court finds from

clear and convincing evidence that the person continues to meet

the criteria for extended management.

(f) The judge shall order the head of the facility to discharge

the person if the court fails to find from clear and convincing

evidence that the person continues to meet the criteria.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.191. APPEAL. (a) An appeal from an order for the

management of a person with a communicable disease, or from a

renewal or modification of an order, must be filed in the court

of appeals for the county in which the order is entered.

(b) Notice of appeal must be filed not later than the 10th day

after the date on which the order is signed.

(c) When an appeal is filed the clerk shall immediately send a

certified transcript of the proceedings to the court of appeals.

(d) The trial judge in whose court the cause is pending may:

(1) stay the order and release the person from custody before

the appeal if the judge is satisfied that the person does not

meet the criteria for protective custody under this chapter; and

(2) if the person is at liberty, require an appearance bond in

an amount set by the court.

(e) The court of appeals and supreme court shall give an appeal

under this section preference over all other cases and shall

advance the appeal on the docket. The courts may suspend all

rules relating to the time for filing briefs and docketing cases.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.192. CONTINUING CARE PLAN BEFORE DISCHARGE. The health

authority or department, in consultation with the person, shall

prepare a continuing care plan for a person who is scheduled to

be discharged if the person requires continuing care.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.193. PASS FROM INPATIENT CARE. (a) The head of a

facility may permit a person admitted to the facility under order

for extended inpatient management of a person with a communicable

disease to leave the facility under a pass.

(b) A pass authorizes the person to leave the facility for not

more than 72 hours.

(c) The pass may be subject to specified conditions.

(d) A pass may not be authorized without the concurrence of the

health authority or department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.194. RETURN TO FACILITY. (a) If a person is permitted

to leave a facility under Section 81.193, the head of the

facility may have the person taken into custody, detained, and

returned to the facility by:

(1) signing a certificate authorizing the person's return; or

(2) filing the certificate with a magistrate and requesting the

magistrate to order the person's return.

(b) The health authority or department may also have a person

returned by signing the certificate authorized by Subsection

(a)(1).

(c) A magistrate may issue an order directing a peace officer to

take a person into custody and return the person to the facility

if the head of the facility, health authority, or department

files the certificate as prescribed by this section.

(d) The head of the facility, health authority, or department

may sign or file the certificate on a reasonable belief that:

(1) the person is absent without authority from the facility;

(2) the person has violated the conditions of a pass; or

(3) the person's condition has deteriorated to the extent that

the person's continued absence from the facility under a pass is

inappropriate.

(e) A peace officer shall take the person into custody and

return the person to the facility as soon as possible if the

person's return is authorized by the certificate or the court

order.

(f) The peace officer may take the person into custody without

having the certificate or court order in the officer's

possession.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.195. DISCHARGE ON EXPIRATION OF COURT ORDER. The head

of a facility to which a person was committed or from which a

person was required to receive temporary or extended inpatient or

outpatient health services shall discharge the person when the

court order expires.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.196. DISCHARGE BEFORE EXPIRATION OF COURT ORDER. (a)

The health authority or department may direct the head of a

facility to which a person was committed for inpatient health

services or that provides outpatient health services to discharge

the person at any time before the court order expires if the

health authority or department determines that the person no

longer meets the criteria for court-ordered health services.

(b) The health authority or department shall consider before

discharging the person whether the person should receive

outpatient health services in accordance with:

(1) a court order; or

(2) a modified order under Section 81.182 that directs the

person to participate in outpatient health services.

(c) A discharge under Subsection (a) terminates the court order.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.197. CERTIFICATE OF DISCHARGE. Before a person is

discharged under Section 81.195 or 81.196, the health authority

or department shall prepare a discharge certificate, file it with

the court that entered the order, and notify the head of the

facility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.198. AUTHORIZATION FOR ADMISSION. The head of a health

care facility may admit and detain a person under the procedures

prescribed by this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.199. TRANSFER TO FEDERAL FACILITY. The health authority

or department may authorize the head of a health care facility to

transfer a person to a federal agency if:

(1) the federal agency sends notice that facilities are

available and that the patient is eligible for care or treatment

in the facility;

(2) notice of the transfer is sent to the committing court; and

(3) the committing court enters an order approving the transfer.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.200. TRANSFER OF RECORDS. The head of the transferring

inpatient health care facility shall send the person's

appropriate medical records, or a copy of the records, to the

head of the health care facility to which the person is

transferred.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.201. WRIT OF HABEAS CORPUS. This subchapter does not

limit a person's right to obtain a writ of habeas corpus.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.202. EFFECT ON GUARDIANSHIP. This subchapter, or an

action taken or a determination made under this subchapter, does

not affect a guardianship established under law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.203. CONFIDENTIALITY OF RECORDS. Records of a health

care facility that directly or indirectly identify a present,

former, or proposed patient are confidential unless disclosure is

permitted by this chapter or other state law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.204. RIGHTS SUBJECT TO LIMITATION BY HEAD OF FACILITY.

(a) A person in an inpatient health care facility has the right

to:

(1) receive visitors;

(2) communicate with a person outside the facility; and

(3) communicate by uncensored and sealed mail with legal

counsel, the department, the courts, and the state attorney

general.

(b) The rights provided in Subsection (a) are subject to

facility rules. The head of the facility may restrict a right to

the extent the head of the facility determines that the

restriction is necessary to the public health or the person's

welfare but may not restrict the right to communicate with legal

counsel if an attorney-client relationship has been established.

(c) A restriction imposed by the head of the facility for the

public health or the person's welfare and the reasons for the

restriction shall be made a part of the person's clinical record.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.205. NOTIFICATION OF RIGHTS. A person receiving

inpatient health services shall be informed of the rights

provided by Section 81.206:

(1) orally, in simple, nontechnical terms;

(2) in writing that, if possible, is in the person's primary

language; and

(3) through the use of a means reasonably calculated to

communicate with a hearing impaired or visually impaired person,

if applicable.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.206. GENERAL RIGHTS RELATING TO TREATMENT. A person

receiving health services under this subchapter has the right to:

(1) appropriate treatment for the person's illness in an

appropriate setting consistent with the protection of the person

and the community;

(2) not receive unnecessary or excessive medication;

(3) refuse to participate in a research program; and

(4) a humane treatment environment that provides reasonable

protection from harm and appropriate privacy for personal needs.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.207. ADEQUACY OF TREATMENT. (a) The head of an

inpatient health care facility shall provide adequate medical

care and treatment to every patient in accordance with accepted

standards of medical practice.

(b) The head of the facility is responsible for the detention of

the patient and for providing suitable security to prevent the

patient from transmitting the communicable disease.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 31, eff. Sept. 1,

1991.

Sec. 81.208. PERIODIC EXAMINATION. The head of a health care

facility is responsible for the examination by a physician of

each person admitted to the facility under this subchapter at

least once every seven days and more frequently as necessary.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.209. USE OF PHYSICAL RESTRAINT. (a) A physical

restraint may not be applied to a person unless a physician

prescribes the restraint.

(b) A physical restraint shall be removed as soon as possible.

(c) Each use of a physical restraint and the reason for the use

shall be made a part of the patient's clinical record. The

physician who prescribed the restraint shall sign the record.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 81.210. COSTS. (a) A county shall pay the costs for a

hearing or proceeding under this subchapter if a health

authority:

(1) initiates an application for a court order under Section

81.151; or

(2) has an application for court-ordered management transferred

to it under Section 81.157.

(b) Costs under this section include:

(1) attorney's fees;

(2) physician examination fees;

(3) compensation for court-ordered personal services;

(4) security; and

(5) expenses of transportation to a designated facility.

(c) A county is entitled to reimbursement for costs actually

paid by the county from:

(1) the person who is the subject of the application; or

(2) a person or estate liable for the person's support.

(d) The department shall pay the costs of returning a person

absent without authorization unless the person is able to pay the

costs.

Added by Acts 1997, 75th Leg., ch. 242, Sec. 19 eff. May 23,

1997.

Sec. 81.211. FILING AND STATUS OF FOREIGN COURT ORDERS. (a) In

the case of a person who is not a resident of this state and who

may be admitted to a state chest hospital in accordance with

Section 13.046, the attorney general, at the request of the

department, shall file a copy of an order issued by a court of

another state that authorizes the commitment of the person to a

health care facility for inpatient care in the manner provided by

Chapter 35, Civil Practice and Remedies Code, for enforcement of

foreign judgments.

(b) The application must be filed with the district court in the

county in which the state chest hospital to which the person will

be admitted is located.

(c) A filed foreign court order that authorizes the commitment

of a person to a health care facility for inpatient care may be

enforced in the same manner as a court order of the court in

which it is filed.

(d) A foreign court order that authorizes the commitment of a

person to a health care facility for inpatient care is subject to

the contractual agreement with the foreign state entered into

under Section 13.046.

Added by Acts 2003, 78th Leg., ch. 107, Sec. 4, eff. Sept. 1,

2003.

SUBCHAPTER H. BLOODBORNE PATHOGEN EXPOSURE CONTROL PLAN

Sec. 81.301. DEFINITIONS. In this subchapter:

(1) "Bloodborne pathogens" means pathogenic microorganisms that

are present in human blood and that can cause diseases in humans.

The term includes hepatitis B virus, hepatitis C virus, and human

immunodeficiency virus.

(2) "Engineered sharps injury protection" means:

(A) a physical attribute that is built into a needle device used

for withdrawing body fluids, accessing a vein or artery, or

administering medications or other fluids and that effectively

reduces the risk of an exposure incident by a mechanism such as

barrier creation, blunting, encapsulation, withdrawal,

retraction, destruction, or another effective mechanism; or

(B) a physical attribute built into any other type of needle

device, into a nonneedle sharp, or into a nonneedle infusion

safety securement device that effectively reduces the risk of an

exposure incident.

(3) "Governmental unit" means:

(A) this state and any agency of the state, including a

department, bureau, board, commission, or office;

(B) a political subdivision of this state, including any

municipality, county, or special district; and

(C) any other institution of government, including an

institution of higher education.

(4) "Needleless system" means a device that does not use a

needle and that is used:

(A) to withdraw body fluids after initial venous or arterial

access is established;

(B) to administer medication or fluids; or

(C) for any other procedure involving the potential for an

exposure incident.

(5) "Sharp" means an object used or encountered in a health care

setting that can be reasonably anticipated to penetrate the skin

or any other part of the body and to result in an exposure

incident, including a needle device, a scalpel, a lancet, a piece

of broken glass, a broken capillary tube, an exposed end of a

dental wire, or a dental knife, drill, or bur.

(6) "Sharps injury" means any injury caused by a sharp,

including a cut, abrasion, or needlestick.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 26.01, eff. Sept.

1, 1999.

Sec. 81.302. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a governmental unit that employs employees who:

(1) provide services in a public or private facility providing

health care-related services, including a home health care

organization; or

(2) otherwise have a risk of exposure to blood or other material

potentially containing bloodborne pathogens in connection with

exposure to sharps.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 26.01, eff. Sept.

1, 1999.

Sec. 81.303. EXPOSURE CONTROL PLAN. The department shall

establish an exposure control plan designed to minimize exposure

of employees described by Section 81.302 to bloodborne pathogens.

In developing the plan, the department must consider:

(1) policies relating to occupational exposure to bloodborne

pathogens;

(2) training and educational requirements for employees;

(3) measures to increase vaccinations of employees; and

(4) increased use of personal protective equipment by employees.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 26.01, eff. Sept.

1, 1999.

Sec. 81.304. MINIMUM STANDARDS. The board by rule shall adopt

minimum standards to implement the exposure control plan and the

other provisions of this subchapter. The rules shall be analogous

to standards adopted by the federal Occupational Safety and

Health Administration. Each governmental unit shall comply with

the minimum standards adopted under this subchapter.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 26.01, eff. Sept.

1, 1999.

Sec. 81.305. NEEDLELESS SYSTEMS. (a) The board by rule shall

recommend that governmental units implement needleless systems

and sharps with engineered sharps injury protection for

employees.

(b) The recommendation adopted under Subsection (a) does not

apply to the use of a needleless system or sharps with engineered

sharps injury protection in circumstances and in a year in which

an evaluation committee has established that the use of

needleless systems and sharps with engineered sharps injury

protection will jeopardize patient or employee safety with regard

to a specific medical procedure or will be unduly burdensome. A

report of the committee's decision shall be submitted to the

department annually.

(c) At least half of the members of an evaluation committee

established by a governmental unit to implement Subsection (b)

must be employees who are health care workers who have direct

contact with patients or provide services on a regular basis.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 26.01, eff. Sept.

1, 1999.

Sec. 81.306. SHARPS INJURY LOG. (a) The board by rule shall

require that information concerning exposure incidents be

recorded in a written or electronic sharps injury log to be

maintained by a governmental unit. This information must be

reported to the department and must include:

(1) the date and time of the exposure incident;

(2) the type and brand of sharp involved in the exposure

incident; and

(3) a description of the exposure incident, including:

(A) the job classification or title of the exposed employee;

(B) the department or work area where the exposure incident

occurred;

(C) the procedure that the exposed employee was performing at

the time of the incident;

(D) how the incident occurred;

(E) the employee's body part that was involved in the exposure

incident; and

(F) whether the sharp had engineered sharps injury protection

and, if so, whether the protective mechanism was activated and

whether the injury occurred before, during, or after the

activation of the protective mechanism.

(b) Information regarding which recommendations under Section

81.305(a) were adopted by the governmental entity shall be

included in the log.

(c) All information and materials obtained or compiled by the

department in connection with a report under this section are

confidential and not subject to disclosure under Chapter 552,

Government Code, and not subject to disclosure, discovery,

subpoena, or other means of legal compulsion for their release by

the department. The department shall make available, in aggregate

form, the information described in Section 81.305(b) and this

section, provided that the name and other information identifying

the facility is deleted and the information is provided according

to public health regions established by the department.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 26.01, eff. Sept.

1, 1999.

Sec. 81.307. DEVICE REGISTRATION. (a) The department, in

accordance with rules adopted by the board, shall implement a

registration program for existing needleless systems and sharps

with engineered sharps injury protection.

(b) The department shall compile and maintain a list of existing

needleless systems and sharps with engineered sharps injury

protection that are available in the commercial marketplace and

registered with the department to assist governmental units to

comply with this subchapter.

(c) The department shall charge a fee to register a device in an

amount established by the board. The fees collected under this

section may be appropriated only to the department to implement

this subchapter.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 26.01, eff. Sept.

1, 1999.

SUBCHAPTER I. ANIMAL-BORNE DISEASES

Sec. 81.351. DEFINITION. In this subchapter, "pet store" means

a retail store that sells animals as pets.

Added by Acts 2001, 77th Leg., ch. 1228, Sec. 1, eff. Sept. 1,

2001.

Sec. 81.352. WARNING SIGN REQUIRED; RULES. (a) The owner or

operator of a pet store that sells reptiles shall:

(1) post a sign warning of reptile-associated salmonellosis in

accordance with department rules; and

(2) ensure that a written warning related to reptile-associated

salmonellosis is provided to each purchaser of a reptile.

(b) The department shall adopt rules to govern:

(1) the form and content of the sign required by Subsection (a)

and the manner and place of posting of the sign; and

(2) the form and content of the written warning required by

Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1228, Sec. 1, eff. Sept. 1,

2001.

Sec. 81.353. ADMINISTRATIVE PENALTY. (a) The department may

assess an administrative penalty if a person violates this

section or a rule adopted under this section.

(b) In determining the amount of the penalty, the department

shall consider:

(1) the person's previous violations;

(2) the seriousness of the violation;

(3) any hazard to the health and safety of the public;

(4) the person's demonstrated good faith; and

(5) such other matters as justice may require.

(c) The penalty may not exceed $500 for each month a violation

continues.

(d) The enforcement of the penalty may be stayed during the time

the order is under judicial review if the person pays the penalty

to the clerk of the court or files a supersedeas bond with the

court in the amount of the penalty. A person who cannot afford to

pay the penalty or file the bond may stay the enforcement by

filing an affidavit in the manner required by the Texas Rules of

Civil Procedure for a party who cannot afford to file security

for costs, subject to the right of the board to contest the

affidavit as provided by those rules.

(e) The attorney general may sue to collect the penalty.

(f) A proceeding to impose the penalty is considered to be a

contested case under Chapter 2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 1228, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 82. CANCER REGISTRY

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE D. PREVENTION, CONTROL, AND REPORTS OF DISEASES

CHAPTER 82. CANCER REGISTRY

Sec. 82.001. SHORT TITLE. This chapter may be cited as the

Texas Cancer Incidence Reporting Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 33, eff. Sept. 1,

1991.

Sec. 82.002. DEFINITIONS. In this chapter:

(1) "Cancer" includes:

(A) a large group of diseases characterized by uncontrolled

growth and spread of abnormal cells;

(B) any condition of tumors having the properties of anaplasia,

invasion, and metastasis;

(C) a cellular tumor the natural course of which is fatal,

including malignant and benign tumors of the central nervous

system; and

(D) malignant neoplasm, other than nonmelanoma skin cancers such

as basal and squamous cell carcinomas.

(2) "Clinical laboratory" means an accredited facility in

which:

(A) tests are performed identifying findings of anatomical

changes; and

(B) specimens are interpreted and pathological diagnoses are

made.

(3) "Health care facility " means:

(A) a general or special hospital as defined by Chapter 241

(Texas Hospital Licensing Law);

(B) an ambulatory surgical center licensed under Chapter 243;

(C) an institution licensed under Chapter 242; or

(D) any other facility, including an outpatient clinic, that

provides diagnosis or treatment services to patients with cancer.

(4) "Health care practitioner" means:

(A) a physician as defined by Section 151.002, Occupations Code;

or

(B) a person who practices dentistry as described by Section

251.003, Occupations Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 589, Sec. 1, eff. Sept. 1,

2001.

Sec. 82.003. APPLICABILITY OF CHAPTER. This chapter applies to

records of cases of cancer, diagnosed on or after January 1,

1979, and to records of all ongoing cancer cases diagnosed before

January 1, 1979.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 589, Sec. 2, eff. Sept. 1,

2001.

Sec. 82.004. REGISTRY REQUIRED. The board shall maintain a

cancer registry for the state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 82.005. CONTENT OF REGISTRY. (a) The cancer registry must

be a central data bank of accurate, precise, and current

information that medical authorities agree serves as an

invaluable tool in the early recognition, prevention, cure, and

control of cancer.

(b) The cancer registry must include:

(1) a record of the cases of cancer that occur in the state; and

(2) information concerning cancer cases as the board considers

necessary and appropriate for the recognition, prevention, cure,

or control of cancer.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 589, Sec. 3, eff. Sept. 1,

2001.

Sec. 82.006. BOARD POWERS. To implement this chapter, the board

may:

(1) adopt rules that the board considers necessary;

(2) execute contracts that the board considers necessary;

(3) receive the data from medical records of cases of cancer

that are in the custody or under the control of clinical

laboratories, health care facilities, and health care

practitioners to record and analyze the data directly related to

those diseases;

(4) compile and publish statistical and other studies derived

from the patient data obtained under this chapter to provide, in

an accessible form, information that is useful to physicians,

other medical personnel, and the general public;

(5) comply with requirements as necessary to obtain federal

funds in the maximum amounts and most advantageous proportions

possible;

(6) receive and use gifts made for the purpose of this chapter;

and

(7) limit cancer reporting activities under this chapter to

specified geographic areas of the state to ensure optimal use of

funds available for obtaining the data.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 589, Sec. 4, eff. Sept. 1,

2001.

Sec. 82.007. REPORTS. (a) The department shall publish an

annual report to the legislature of the information obtained

under this chapter.

(b) The department, in cooperation with other cancer reporting

organizations and research institutions, may publish reports the

department determines are necessary or desirable to carry out the

purpose of this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 34, eff. Sept. 1,

1991.

Sec. 82.008. DATA FROM MEDICAL RECORDS. (a) To ensure an

accurate and continuing source of data concerning cancer, each

health care facility, clinical laboratory, and health care

practitioner shall furnish to the board or its representative, on

request, data the board considers necessary and appropriate that

is derived from each medical record pertaining to a case of

cancer that is in the custody or under the control of the health

care facility, clinical laboratory, or health care practitioner.

The department may not request data that is more than three years

old unless the department is investigating a possible cancer

cluster.

(b) A health care facility, clinical laboratory, or health care

practitioner shall furnish the data requested under Subsection

(a) in a reasonable format prescribed by the department and

within six months of the patient's admission, diagnosis, or

treatment for cancer unless a different period is prescribed by

the United States Department of Health and Human Services.

(c) The data required to be furnished under this section must

include patient identification and diagnosis.

(d) The department may access medical records that would

identify cases of cancer, establish characteristics or treatment

of cancer, or determine the medical status of any identified

patient from the following sources:

(1) a health care facility or clinical laboratory providing

screening, diagnostic, or therapeutic services to a patient with

respect to cancer; or

(2) a health care practitioner diagnosing or providing treatment

to a patient with cancer, except as described by Subsection (g).

(e) The board shall adopt procedures that ensure adequate notice

is given to the health care facility, clinical laboratory, or

health care practitioner before the department accesses data

under Subsection (d).

(f) A health care facility, clinical laboratory, or health care

practitioner that knowingly or in bad faith fails to furnish data

as required by this chapter shall reimburse the department or its

authorized representative for the costs of accessing and

reporting the data. The costs reimbursed under this subsection

must be reasonable, based on the actual costs incurred by the

department or by its authorized representative in the collection

of data under Subsection (d), and may include salary and travel

expenses. The department may assess a late fee on an account that

is 60 days or more overdue. The late fee may not exceed one and

one-half percent of the total amount due on the late account for

each month or portion of a month the account is not paid in full.

A health care facility, clinical laboratory, or health care

practitioner may request that the department conduct a hearing to

determine whether reimbursement to the department under this

subsection is appropriate.

(g) The department may not require a health care practitioner to

furnish data or provide access to records if:

(1) the data or records pertain to cases reported by a health

care facility providing screening, diagnostic, or therapeutic

services to cancer patients that involve patients referred

directly to or previously admitted to the facility; and

(2) the facility reported the same data the practitioner would

be required to report.

(h) The data required to be furnished under this section may be

shared with cancer registries of health care facilities subject

to the confidentiality provisions in Section 82.009.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 35, eff. Sept. 1,

1991; Acts 1997, 75th Leg., ch. 343, Sec. 1, eff. May 27, 1997;

Acts 1999, 76th Leg., ch. 1411, Sec. 23.01, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 589, Sec. 5, eff. Sept. 1, 2001.

Sec. 82.009. CONFIDENTIALITY. (a) Reports, records, and

information obtained under this chapter are confidential and are

not subject to disclosure under Chapter 552, Government Code, are

not subject to subpoena, and may not otherwise be released or

made public except as provided by this section or Section

82.008(h). The reports, records, and information obtained under

this chapter are for the confidential use of the department and

the persons or public or private entities that the department

determines are necessary to carry out the intent of this chapter.

(b) Medical or epidemiological information may be released:

(1) for statistical purposes in a manner that prevents

identification of individuals, health care facilities, clinical

laboratories, or health care practitioners;

(2) with the consent of each person identified in the

information; or

(3) to promote cancer research, including release of information

to other cancer registries and appropriate state and federal

agencies, under rules adopted by the board to ensure

confidentiality as required by state and federal laws.

(c) A state employee may not testify in a civil, criminal,

special, or other proceeding as to the existence or contents of

records, reports, or information concerning an individual whose

medical records have been used in submitting data required under

this chapter unless the individual consents in advance.

(d) Data furnished to a cancer registry or a cancer researcher

under Subsection (b) or Section 82.008(h) is for the confidential

use of the cancer registry or the cancer researcher, as

applicable, and is subject to Subsection (a).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(90), eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 343, Sec. 2, eff. May

27, 1997; Acts 1999, 76th Leg., ch. 1411, Sec. 23.02, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 589, Sec. 6, eff. Sept. 1,

2001.

Sec. 82.010. IMMUNITY FROM LIABILITY. The following persons

subject to this chapter that act in compliance with this chapter

are not civilly or criminally liable for furnishing the

information required under this chapter:

(1) a health care facility or clinical laboratory;

(2) an administrator, officer, or employee of a health care

facility or clinical laboratory;

(3) a health care practitioner or employee of a health care

practitioner; and

(4) an employee of the department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 589, Sec. 7, eff. Sept. 1,

2001.

Sec. 82.011. EXAMINATION AND SUPERVISION NOT REQUIRED. This

chapter does not require an individual to submit to any medical

examination or supervision or to examination or supervision by

the board or its representatives.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 83. EXPOSURE TO AGENT ORANGE

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE D. PREVENTION, CONTROL, AND REPORTS OF DISEASES

CHAPTER 83. EXPOSURE TO AGENT ORANGE

Sec. 83.001. DEFINITIONS. In this chapter:

(1) "Agent Orange" means the herbicide composed primarily of

trichlorophenoxyacetic acid and dichlorophenoxyacetic acid.

(2) "Veteran" means a person who served in Vietnam, Cambodia, or

Laos during the Vietnam conflict and was a resident of this

state:

(A) when the person was inducted into the armed forces of the

United States of America; or

(B) on March 31, 1981.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 83.002. REPORTS TO DEPARTMENT. (a) A physician having

primary responsibility for treating a veteran who believes he may

have been exposed to chemical defoliants or herbicides or other

causative agents, including Agent Orange, while serving in the

armed forces of the United States shall, at the request of the

veteran, submit a report to the department.

(b) If there is no physician having primary responsibility for

treating the veteran, the hospital treating the veteran shall, at

the request of the veteran, submit the report to the department.

(c) If there is no physician or hospital treating the veteran,

the veteran may submit the report directly to the department. If

the veteran is deceased, the veteran's next of kin may submit the

report.

(d) A report submitted under this section must be on a form

provided by the department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 83.003. INFORMATION TO DEPARTMENT. (a) The reporting form

provided by the department to a physician must request the

following information:

(1) symptoms of the veteran that may be related to exposure to a

chemical defoliant or herbicide or other causative agent,

including Agent Orange;

(2) diagnosis of the veteran; and

(3) methods of treatment prescribed.

(b) The reporting form provided by the department to a veteran

or the veteran's next of kin must request the following

information:

(1) symptoms of the veteran that may be related to exposure to a

chemical defoliant or herbicide or other causative agent,

including Agent Orange; and

(2) any other information as determined by the commissioner.

(c) The department may require the veteran to provide other

information as determined by the commissioner.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 83.004. REPORTS BY DEPARTMENT. (a) The department shall

compile and evaluate information submitted under this chapter

into a report to be distributed annually to members of the

legislature, the Veterans Administration, the Texas Veterans

Commission, and other veterans' groups. The report must include

statistical information and current research findings on the

effects of exposure to chemical defoliants or herbicides or other

causative agents, including Agent Orange.

(b) The department shall conduct epidemiological studies on

veterans who have cancer or other medical problems associated

with exposure to a chemical defoliant or herbicide or other

causative agent, including Agent Orange, or who have children

born with birth defects after the veterans' suspected exposure to

a chemical defoliant or herbicide or other causative agent,

including Agent Orange.

(c) The department must obtain consent from each veteran to be

studied under Subsection (b).

(d) The department shall compile and evaluate information

obtained from studies conducted under Subsection (b) into a

report to be distributed as provided by Subsection (a).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 83.005. CONFIDENTIALITY. (a) The identity of a veteran

about whom a report has been made under Section 83.002 or 83.004

may not be disclosed unless the veteran consents to the

disclosure.

(b) Statistical information collected under this chapter is

public information.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 83.006. IMMUNITY FROM LIABILITY. A physician or hospital

reporting in compliance with this chapter is not civilly or

criminally liable for providing the information required by this

chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 83.007. CLASS ACTION SUIT. The attorney general may

represent a class of individuals composed of veterans who may

have been injured because of contact with chemical defoliants or

herbicides or other causative agents, including Agent Orange, in

a suit for release of information relating to exposure to the

chemicals during military service and for release of individual

medical records.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 83.008. ASSISTANCE PROGRAM. (a) The department and the

health science centers and other medical facilities of The

University of Texas System shall institute a cooperative program

to:

(1) refer veterans to appropriate state and federal agencies to

file claims to remedy medical and financial problems caused by

the veterans' exposure to chemical defoliants or herbicides or

other causative agents, including Agent Orange;

(2) provide veterans with cytogenetic, sperm, immunological,

neurological, progeny birth defect, and other appropriate

clinical or laboratory evaluations to determine if the veteran

has suffered physical damage as a result of substantial exposure

to chemical defoliants or herbicides or other causative agents,

including Agent Orange;

(3) provide veterans with genetic counseling; and

(4) refer a veteran's child for further evaluation and treatment

if the child has a birth defect and the suspected cause of the

birth defect is the veteran's exposure to a chemical defoliant or

herbicide or other causative agent, including Agent Orange.

(b) The commissioner shall adopt rules necessary to administer

the program authorized by this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 83.009. CERTAIN CASES EXCLUDED. Sections 83.002 and 83.004

do not apply to veterans treated before January 1, 1982, for

symptoms typical of a person who has been exposed to a chemical

defoliant or herbicide or other causative agent, including Agent

Orange.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 83.010. TERMINATION OF PROGRAMS AND DUTIES. If the

commissioner determines that an agency of the federal government

is performing the referral and screening functions required by

Section 83.008, the commissioner may discontinue any program

required by this chapter or any duty required of a physician or

hospital under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 84. REPORTING OF OCCUPATIONAL CONDITIONS

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE D. PREVENTION, CONTROL, AND REPORTS OF DISEASES

CHAPTER 84. REPORTING OF OCCUPATIONAL CONDITIONS

Sec. 84.001. SHORT TITLE. This chapter may be cited as the

Occupational Condition Reporting Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 245, Sec. 2, eff. May 23,

1997.

Sec. 84.002. DEFINITIONS. In this chapter:

(1) "Health professional" means an individual whose:

(A) vocation or profession is directly or indirectly related to

the maintenance of health in another individual; and

(B) duties require a specified amount of formal education and

may require a special examination, a certificate or license, or

membership in a regional or national association.

(2) "Occupational condition " means a disease, abnormal health

condition, or laboratory finding that is caused by or is related

to exposures in the workplace.

(3) "Reportable condition " means a disease, condition, or

laboratory finding required to be reported under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 245, Sec. 2, eff. May 23,

1997.

Sec. 84.003. REPORTABLE CONDITIONS; RULES. (a) Asbestosis and

silicosis are occupational conditions that are reportable to the

department.

(b) Blood lead levels in adults are laboratory findings that are

reportable to the department as provided by board rule.

(c) The board may adopt rules that require other occupational

conditions to be reported under this chapter. Before the board

requires another occupational condition to be reported, the board

must find that the condition:

(1) has a well-understood etiology;

(2) results predominantly from occupational exposures; and

(3) is preventable.

(d) The board shall maintain a list of reportable conditions.

(e) The board shall adopt rules necessary to administer and

implement this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 245, Sec. 2, eff. May 23,

1997.

Sec. 84.004. REPORTING REQUIREMENTS. (a) The following persons

shall report cases or suspected cases of reportable conditions to

the department:

(1) a physician who diagnoses or treats the individual with the

condition;

(2) a person who is in charge of a clinical or hospital

laboratory, blood bank, mobile unit, or other facility in which a

laboratory examination of any specimen derived from a human body

yields microscopical, cultural, serological, or other evidence

suggestive of the condition; and

(3) a health professional.

(b) The department may contact a physician attending a person

with a case or a suspected case of an occupational condition.

(c) The board shall prescribe the form and method of reporting.

The board may require the reports to contain any information

necessary to achieve the purposes of this chapter, including the

person's name, address, age, sex, race, occupation, employer, and

attending physician.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 245, Sec. 3, eff. May 23,

1997.

Sec. 84.005. POWERS AND DUTIES OF DEPARTMENT. (a) The

department may enter into contracts or agreements as necessary to

implement this chapter. The contracts or agreements may provide

for payment by the state for materials, equipment, and services.

(b) The department may seek, receive, and spend any funds

received through appropriations, grants, or donations from public

or private sources for the purpose of identifying, reporting, or

preventing those occupational conditions that have been

determined by the board to be injurious or to be a threat to the

public health, subject to any limitations or conditions

prescribed by the legislature.

(c) Subject to the confidentiality requirements of this chapter,

the department shall evaluate the reports of occupational

conditions to establish the nature and magnitude of the hazards

associated with those conditions, to prevent the occurrence of

those hazards, and to establish any trends involved.

(d) The department may make inspections and investigations as

authorized by this chapter and other law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 245, Sec. 4, eff. May 23,

1997.

Sec. 84.006. CONFIDENTIALITY. (a) All information and records

relating to reportable conditions are confidential. That

information may not be released or made public on subpoena or

otherwise, except that release of information may be made:

(1) for statistical purposes, but only if a person is not

identified;

(2) with the consent of each person identified in the

information released; or

(3) to medical personnel in a medical emergency to the extent

necessary to protect the health or life of the named person.

(b) The board shall adopt rules establishing procedures to

ensure that all information and records maintained by the

department under this chapter are kept confidential and protected

from release to unauthorized persons.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 245, Sec. 5, eff. May 23,

1997.

Sec. 84.007. INVESTIGATIONS. (a) The department shall

investigate the causes of occupational conditions and methods of

prevention.

(b) In performing the commissioner's duty to prevent an

occupational condition, the commissioner or the commissioner's

designee may enter at reasonable times and inspect within

reasonable limits all or any part of an area, structure, or

conveyance, regardless of ownership, that is not used for private

residential purposes.

(c) Persons authorized to conduct investigations under this

section may take samples of materials present on the premises,

including samples of soil, water, air, unprocessed or processed

foodstuffs, manufactured items of clothing, and household goods.

If samples are taken, a corresponding sample shall be offered to

the person in control of the premises for independent analysis.

(d) Persons securing the required samples may reimburse or offer

to reimburse the owner for the materials taken, but the

reimbursement may not exceed the actual monetary loss sustained

by the owner.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 245, Sec. 6, eff. May 23,

1997.



CHAPTER 85. ACQUIRED IMMUNE DEFICIENCY SYNDROME AND HUMAN IMMUNODEFICIENCY VIRUS INFECTION

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE D. PREVENTION, CONTROL, AND REPORTS OF DISEASES

CHAPTER 85. ACQUIRED IMMUNE DEFICIENCY SYNDROME AND HUMAN

IMMUNODEFICIENCY VIRUS INFECTION

SUBCHAPTER A. GENERAL PROVISIONS AND EDUCATION PROGRAMS

Sec. 85.001. SHORT TITLE. This chapter may be cited as the

Human Immunodeficiency Virus Services Act.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.002. DEFINITIONS. In this chapter:

(1) "AIDS" means acquired immune deficiency syndrome as defined

by the Centers for Disease Control of the United States Public

Health Service.

(2) "Communicable disease" has the meaning assigned by Section

81.003 (Communicable Disease Prevention and Control Act).

(3) "Contact tracing" means identifying all persons who may have

been exposed to an infected person and notifying them that they

have been exposed, should be tested, and should seek treatment.

(4) "HIV" means human immunodeficiency virus.

(5) "State agency" means:

(A) a board, commission, department, office, or other agency

that is in the executive branch of state government and that was

created by the Texas Constitution or a state statute and includes

an institution of higher education as defined by Section 61.003,

Education Code;

(B) the legislature or a legislative agency; and

(C) the supreme court, the court of criminal appeals, a court of

appeals, the State Bar of Texas, or another state judicial

agency.

(6) "Testing program" means a medical program to test for AIDS,

HIV infection, antibodies to HIV, or infection with any other

probable causative agent of AIDS.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.003. DEPARTMENT AS LEAD AGENCY AND PRIMARY RESOURCE.

The department, in the discharge of its duty to protect the

public health, shall act as the lead agency for AIDS and HIV

policy for Texas and is the primary resource for HIV education,

prevention, risk reduction materials, policies, and information

in this state.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 708, Sec. 2, eff.

Sept. 1, 1993.

Sec. 85.004. EDUCATION PROGRAMS. (a) The department shall

develop model education programs to be available to educate the

public about AIDS and HIV infection.

(b) As part of the programs, the department shall develop a

model educational pamphlet about methods of transmission and

prevention of HIV infection, about state laws relating to the

transmission, and to conduct that may result in the transmission

of HIV.

(c) The programs must be scientifically accurate and factually

correct and designed to:

(1) communicate to the public knowledge about methods of

transmission and prevention of HIV infection;

(2) educate the public about transmission risks in social,

employment, and educational situations;

(3) educate health care workers and health facility employees

about methods of transmission and prevention in their particular

workplace environments; and

(4) educate the public about state laws relating to the

transmission and conduct that may result in the transmission of

HIV.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.005. SPECIAL COMPONENTS OF EDUCATION PROGRAMS. (a) The

department shall include in the education programs special

components designed to reach:

(1) persons with behavior conducive to HIV transmission;

(2) persons younger than 18 years of age; and

(3) minority groups.

(b) In designing education programs for ethnic minorities and in

assisting local community organizations in developing education

programs for minority groups, the department shall ensure that

the programs reflect the nature and spread of HIV infection in

minorities in this state.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.006. EDUCATION PROGRAMS FOR DISABLED PERSONS. (a) The

department shall develop and promote HIV education and prevention

programs specifically designed to address the concerns of persons

with physical or mental disabilities.

(b) In designing those programs, the department shall consult

persons with disabilities or consult experts in the appropriate

professional disciplines.

(c) To the maximum extent possible, state-funded HIV education

and prevention programs shall be accessible to persons with

physical disabilities.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.007. EDUCATION PROGRAMS FOR MINORS. (a) The department

shall give priority to developing model education programs for

persons younger than 18 years of age.

(b) The materials in the education programs intended for persons

younger than 18 years of age must:

(1) emphasize sexual abstinence before marriage and fidelity in

marriage as the expected standard in terms of public health and

the most effective ways to prevent HIV infection, sexually

transmitted diseases, and unwanted pregnancies; and

(2) state that homosexual conduct is not an acceptable lifestyle

and is a criminal offense under Section 21.06, Penal Code.

(c) In addition, the materials in the education program intended

for persons younger than 18 years of age must:

(1) teach that sexual activity before marriage is likely to have

harmful psychological and physical consequences;

(2) teach adolescents ways to recognize and respond to unwanted

physical and verbal sexual advances;

(3) teach that the use of alcohol or drugs increases a person's

vulnerability to unwanted sexual advances; and

(4) emphasize the importance of attaining self-sufficiency

before engaging in sexual activity.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 1411, Sec. 24.01, eff.

Sept. 1, 1999.

Sec. 85.008. DISTRIBUTION OF EDUCATION PROGRAMS. (a) The

department shall determine where HIV education efforts are needed

in this state and shall initiate programs in those areas by

identifying local resources.

(b) The department shall assist communities, especially those in

rural areas, in establishing self-sustaining education programs,

using public and private resources.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.009. EDUCATION PROGRAMS AVAILABLE ON REQUEST. The

department shall make the education programs available to local

governments and private businesses on request.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.010. EDUCATIONAL COURSE FOR EMPLOYEES AND CLIENTS OF

HEALTH CARE FACILITIES. A health care facility licensed by the

department, the Texas Department of Mental Health and Mental

Retardation, or the Texas Department of Human Services shall

require its employees to complete an educational course about HIV

infection based on the model education programs developed by the

department.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.011. CONTRACTS FOR EDUCATION PROGRAMS. (a) The

department may contract with any person, other than a person who

advocates or promotes conduct that violates state law, for the

design, development, and distribution of education programs.

(b) This section does not restrict an education program from

providing accurate information about different ways to reduce the

risk of exposure to or the transmission of HIV.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.012. MODEL WORKPLACE GUIDELINES. (a) To ensure

consistent public policy, the department, in consultation with

appropriate state and local agencies and private entities, shall

develop model workplace guidelines concerning persons with HIV

infection and related conditions.

(b) The model workplace guidelines must include provisions

stating that:

(1) all employees will receive some education about methods of

transmission and prevention of HIV infection and related

conditions;

(2) accommodations will be made to keep persons with HIV

infection employed and productive for as long as possible;

(3) the confidentiality of employee medical records will be

protected;

(4) HIV-related policies will be consistent with current

information from public health authorities, such as the Centers

for Disease Control of the United States Public Health Service,

and with state and federal law and regulations;

(5) persons with HIV infection are entitled to the same rights

and opportunities as persons with other communicable diseases;

and

(6) employers and employees should not engage in discrimination

against persons with HIV infection unless based on accurate

scientific information.

(c) The department shall develop more specific model workplace

guidelines for employers in businesses with educational,

correctional, health, or social service responsibilities.

(d) The department shall make the model workplace guidelines

available on request.

(e) Employers should be encouraged to adopt HIV-related

workplace guidelines that incorporate, at a minimum, the

guidelines established by the board under this section.

(f) This chapter does not create a new cause of action for a

violation of workplace guidelines.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.013. FUNDING INFORMATION. (a) The department shall:

(1) maintain current information on public and private sources

of funding for HIV-related prevention, education, treatment, and

social support services; and

(2) maintain information on the type, amount, and sources of

funding for HIV-related prevention, education, treatment, and

social support services being provided throughout the state.

(b) To encourage and maximize the use of federal and private

funds, the department shall forward the information as soon as

possible after receipt to public and nonprofit agencies that may

be eligible for funding and shall make the information available

to public and private entities on request.

(c) The department may seek, accept, and spend funds from state,

federal, local, and private entities to carry out this section.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.014. TECHNICAL ASSISTANCE TO COMMUNITY ORGANIZATIONS.

(a) The department shall provide technical assistance to

nonprofit community organizations to maximize the use of limited

resources and volunteer efforts and to expand the availability of

health care, education, prevention, and social support services

needed to address the HIV epidemic.

(b) The department shall provide technical assistance in:

(1) recruiting, training, and effectively using volunteers in

the delivery of HIV-related services;

(2) identifying funding opportunities and sources, including

information on developing sound grant proposals; and

(3) developing and implementing effective service delivery

approaches for community-based health care, education,

prevention, and social support services pertaining to HIV.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.015. CONTRACT FOR SERVICES; DURATION. (a) The

department may contract with an entity to provide the services

required by Subchapters A through F if:

(1) the contract would minimize duplication of effort and would

deliver services cost-effectively; and

(2) the contracting entity does not advocate or promote conduct

that violates state law.

(b) Subsection (a)(2) does not restrict an education program

from providing accurate information about ways to reduce the risk

of exposure to or transmission of HIV.

(c) The department may audit an entity contracting with the

department under Subsection (a).

(d) The department may seek, accept, and spend funds from state,

federal, local, and private entities to carry out Subsections (a)

through (c).

(e) A contract entered into by the department under this

subchapter may not be for a term of more than one year, except

that a contract may be renewed without a public hearing.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.016. RULES. The board may adopt rules necessary to

implement Subchapters A through F.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

SUBCHAPTER B. STATE GRANT PROGRAM TO COMMUNITY ORGANIZATIONS

Sec. 85.031. STATE GRANT PROGRAM TO COMMUNITY ORGANIZATIONS.

The department shall establish and administer a state grant

program to nonprofit community organizations for:

(1) HIV education, prevention, and risk reduction programs; and

(2) treatment, health, and social service programs for persons

with HIV infection.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.032. RULES; PROGRAM STRUCTURE. (a) The board may adopt

rules relating to:

(1) the services that may be furnished under the program;

(2) a system of priorities regarding the types of services

provided, geographic areas covered, or classes of individuals or

communities targeted for services under the program; and

(3) a process for resolving conflicts between the department and

a program receiving money under this subchapter.

(b) Board or department actions relating to service, geographic,

and other priorities shall be based on the set of priorities and

guidelines established under this section.

(c) In structuring the program and adopting rules, the

department and the board shall attempt to:

(1) coordinate the use of federal, local, and private funds;

(2) encourage the provision of community-based services;

(3) address needs that are not met by other sources of funding;

(4) provide funding as extensively as possible across the

regions of the state in amounts that reflect regional needs; and

(5) encourage cooperation among local service providers.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.033. COORDINATION OF SERVICES. (a) To prevent

unnecessary duplication of services, the board and the department

shall seek to coordinate the services provided by eligible

programs under Subchapters A through G with existing federal,

state, and local programs.

(b) The department shall consult with the Texas Department of

Human Services to ensure that programs funded under this

subchapter complement and do not unnecessarily duplicate services

provided through the Texas Department of Human Services.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.034. APPLICATION PROCEDURES AND ELIGIBILITY GUIDELINES.

(a) The department shall establish application procedures and

eligibility guidelines for the state grants under this

subchapter.

(b) Application procedures must include regional public hearings

after reasonable notice in the region in which the community

organization is based before awarding an initial grant or grants

totalling more than $25,000 annually.

(c) Before the 10th day before the date of the public hearing,

notice shall be given to each state representative and state

senator who represents any part of the region in which any part

of the grant will be expended.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.035. APPLICANT INFORMATION. An applicant for a state

grant under this subchapter shall submit to the department for

approval:

(1) a description of the objectives established by the applicant

for the conduct of the program;

(2) documentation that the applicant has consulted with

appropriate local officials, community groups, and individuals

with expertise in HIV education and treatment and knowledge of

the needs of the population to be served;

(3) a description of the methods the applicant will use to

evaluate the activities conducted under the program to determine

if the objectives are met; and

(4) any other information requested by the department.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.036. AWARDING OF GRANTS. (a) In awarding grants for

education programs under this subchapter, the department shall

give special consideration to nonprofit community organizations

whose primary purpose is serving persons younger than 18 years of

age.

(b) In awarding grants for treatment, health, and social

services, the department shall endeavor to distribute grants in a

manner that prevents unnecessary duplication of services within a

community.

(c) In awarding grants for education programs, the department

shall endeavor to complement existing education programs in a

community, to prevent unnecessary duplication of services within

a community, to provide HIV education programs for populations

engaging in behaviors conducive to HIV transmission, to initiate

needed HIV education programs where none exist, and to promote

early intervention and treatment of persons with HIV infection.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.037. RESTRICTIONS ON GRANTS. (a) The department may

not award a grant to an entity or community organization that

advocates or promotes conduct that violates state law.

(b) This section does not prohibit the award of a grant to an

entity or community organization that provides accurate

information about ways to reduce the risk of exposure to or

transmission of HIV.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.038. RESTRICTIONS ON FUNDS. (a) The department may not

use more than five percent of the funds appropriated for the

grant program to employ sufficient staff to review and process

grant applications, monitor and evaluate the effectiveness of

funded programs, and provide technical assistance to grantees.

(b) Not more than one-third of the funds available under this

subchapter may be used for HIV education, prevention, and risk

reduction.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.039. INFORMATION PROVIDED BY FUNDED PROGRAM. (a) A

program funded with a grant under this subchapter shall provide

information and educational materials that are accurate,

comprehensive, and consistent with current findings of the United

States Public Health Service.

(b) Information and educational materials developed with a grant

awarded under this subchapter must contain materials and be

presented in a manner that is specifically directed to the group

for which the materials are intended.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.040. EVALUATION OF FUNDED PROGRAMS. (a) The department

shall develop evaluation criteria to document effectiveness,

unit-of-service costs, and number of volunteers used in programs

funded with grants under this subchapter.

(b) An organization that receives funding under the program

shall:

(1) collect and maintain relevant data as required by the

department; and

(2) submit to the department copies of all material the

organization has printed or distributed relating to HIV

infection.

(c) The department shall provide prompt assistance to grantees

in obtaining materials and skills necessary to collect and report

the data required under this section.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.041. RECORDS AND REPORTS. (a) The department shall

require each program receiving a grant under this subchapter to

maintain records and information specified by the department.

(b) The board may adopt rules relating to the information a

program is required to report to the department and shall adopt

procedures and forms for reporting the information to prevent

unnecessary and duplicative reporting of data.

(c) The department shall review records, information, and

reports prepared by programs funded under this subchapter. Before

December 1 of each year, the department shall prepare a report

that is available to the public and that summarizes data

regarding the type, level, quality, and cost-effectiveness of

services provided under this subchapter.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.042. FINANCIAL RECORDS. (a) The department shall

review periodically the financial records of a program funded

with a grant under this subchapter.

(b) As a condition of accepting a grant under this subchapter, a

community organization must allow the department to periodically

review the financial records of that organization.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.043. DUE PROCESS. The department may provide a due

process hearing procedure for the resolution of conflicts between

the department and a program funded with a state grant under this

subchapter.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.044. ADVISORY COMMITTEE. The board may appoint an

advisory committee to assist in the development of procedures and

guidelines required by this subchapter.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

SUBCHAPTER C. HIV MEDICATION PROGRAM

Sec. 85.061. HIV MEDICATION PROGRAM. (a) The Texas HIV

medication program is established in the department.

(b) The program shall assist hospital districts, local health

departments, public or nonprofit hospitals and clinics, nonprofit

community organizations, and HIV-infected individuals in the

purchase of medications approved by the board that have been

shown to be effective in reducing hospitalizations due to

HIV-related conditions.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.062. ELIGIBILITY. (a) To be eligible for the program,

an individual:

(1) must not be eligible for Medicaid benefits;

(2) must meet financial eligibility criteria set by board rule;

(3) must not qualify for any other state or federal program

available for financing the purchase of the prescribed

medication; and

(4) must be diagnosed by a licensed physician as having AIDS or

an HIV-related condition or illness of at least the minimal

severity set by the board.

(b) The department shall give priority to participation in the

program to eligible individuals younger than 18 years of age.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.063. PROCEDURES AND ELIGIBILITY GUIDELINES. The board

by rule shall establish:

(1) application and distribution procedures;

(2) eligibility guidelines to ensure the most appropriate

distribution of funds available each year; and

(3) appellate procedures to resolve any eligibility or funding

conflicts.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.064. FUNDING. (a) The department may accept and use

local, state, and federal funds and private donations to fund the

program.

(b) State, local, and private funds may be used to qualify for

federal matching funds if federal funding becomes available.

(c) A hospital district, local health department, public or

nonprofit hospital or clinic, or nonprofit community organization

may participate in the program by sending funds to the department

for the purpose of providing assistance to clients for the

purchase of HIV medication. A hospital district may send funds

obtained from any source, including taxes levied by the district.

(d) The department shall deposit money received under this

section in the state treasury to the credit of the HIV medication

fund and to the credit of a special account in that fund that

shall be established for each entity sending funds under this

section.

(e) Funds received from a hospital district, local health

department, public or nonprofit hospital or clinic, or nonprofit

community organization under this section may be used only to

provide assistance to clients of that entity. The funds may be

supplemented with other funds available for the purpose of the

program.

(f) Funds appropriated by the General Appropriations Act may not

be transferred from other line items for the program.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.065. SLIDING FEE SCALE TO PURCHASE MEDICATION. The

department may institute a sliding fee scale to help eligible

HIV-infected individuals purchase medications under the program.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.066. ADVISORY COMMITTEE. The board may appoint an

advisory committee to assist in the development of procedures and

guidelines required by this subchapter.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

SUBCHAPTER D. TESTING PROGRAMS AND COUNSELING

Sec. 85.081. MODEL PROTOCOLS FOR COUNSELING AND TESTING. (a)

The department shall develop model protocols for counseling and

testing related to HIV infection. The protocols shall be made

available to health care providers on request.

(b) A testing program shall adopt and comply with the model

protocols developed by the department under Subsection (a).

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.082. DEPARTMENT VOLUNTARY TESTING PROGRAMS. (a) The

department shall establish voluntary HIV testing programs in each

public health region to make confidential counseling and testing

available. The department shall complete contact tracing after a

confirmed positive test.

(b) The department may contract with public and private entities

to perform the testing as necessary according to local

circumstances.

(c) The results of a test conducted by a testing program or

department program under this section may not be used for

insurance purposes, to screen or determine suitability for

employment, or to discharge a person from employment.

(d) A person who is injured by an intentional violation of

Subsection (c) may bring a civil action for damages and may

recover for each violation from a person who violates Subsection

(c):

(1) $1,000 or actual damages, whichever is greater; and

(2) reasonable attorney fees.

(e) In addition to the remedies provided by Subsection (d), the

person may bring an action to restrain a violation or threatened

violation of Subsection (c).

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.083. REGISTRATION OF TESTING PROGRAM. (a) A person may

not advertise or represent to the public that the person conducts

a testing program for AIDS, HIV infection, or related conditions

without registering with the department.

(b) A hospital licensed under Chapter 241 (Texas Hospital

Licensing Law) or a physician licensed under Subtitle B, Title 3,

Occupations Code, is not required to be registered under this

section unless the hospital or physician advertises or represents

to the public that the hospital or physician conducts or

specializes in testing programs for AIDS, HIV infection, or

related conditions.

(c) The department may assess and collect a registration fee in

an amount that does not exceed the estimated costs of

administering this section.

(d) A person who violates Subsection (a) is liable for a civil

penalty of $1,000 for each day of a continuing violation.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.773,

eff. Sept. 1, 2001.

Sec. 85.084. FOR-PROFIT TESTING PROGRAM. A testing program that

operates for profit, that advertises or represents to the public

that it conducts or specializes in testing programs, and that is

required to register under Section 85.083 shall:

(1) obtain the informed consent of the person to be tested

before conducting the test; and

(2) provide an itemized statement of charges to the person

tested or counseled.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.085. PHYSICIAN SUPERVISION OF MEDICAL CARE. A licensed

physician shall supervise any medical care or procedure provided

under a testing program.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.086. REPORTS. A testing program shall report test

results for HIV infection in the manner provided by Chapter 81

(Communicable Disease Prevention and Control Act).

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.087. TRAINING OF COUNSELORS. (a) The department shall

develop and offer a training course for persons providing HIV

counseling. The training course shall include information

relating to the special needs of persons with positive HIV test

results, including the importance of early intervention and

treatment and recognition of psychosocial needs.

(b) The department shall maintain a registry of persons who

successfully complete the training course.

(c) The department may charge a fee for the course to persons

other than employees of entities receiving state or federal funds

for HIV counseling and testing programs through a contract with

the department.

(d) The board shall set the fee in an amount that is reasonable

and necessary to cover the costs of providing the course.

(e) The department may contract for the training of counselors.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.088. STATE-FUNDED HEALTH CLINICS. (a) State-funded

primary health, women's reproductive health, and sexually

transmitted disease clinics shall:

(1) make available to patients and clients information and

educational materials concerning the prevention of HIV infection;

and

(2) provide voluntary, anonymous, and affordable counseling and

testing programs concerning HIV infection or provide referrals to

those programs.

(b) Information provided under Subsection (a)(1) shall be

routinely incorporated into patient education and counseling in

clinics specializing in sexually transmitted diseases and women's

reproductive health.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.089. DISCIPLINARY ACTION. This subchapter does not

prohibit disciplinary proceedings from being conducted by the

appropriate licensing authorities for a health care provider's

violation of this subchapter.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

SUBCHAPTER E. DUTIES OF STATE AGENCIES AND STATE CONTRACTORS

Sec. 85.111. EDUCATION OF STATE EMPLOYEES. (a) Each state

agency annually shall provide to each state employee an

educational pamphlet about:

(1) methods of transmission and prevention of HIV infection;

(2) state laws relating to the transmission of HIV infection;

and

(3) conduct that may result in the transmission of HIV

infection.

(b) The educational pamphlet shall be provided to a newly hired

state employee on the first day of employment.

(c) The educational pamphlet shall be based on the model

developed by the department and shall include the workplace

guidelines adopted by the state agency.

(d) The department shall prepare and distribute to each state

agency a model informational pamphlet that can be reproduced by

each state agency to meet the requirements of this section.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.112. WORKPLACE GUIDELINES. (a) Each state agency shall

adopt and implement workplace guidelines concerning persons with

AIDS and HIV infection.

(b) The workplace guidelines shall incorporate at a minimum the

model workplace guidelines developed by the department.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.113. WORKPLACE GUIDELINES FOR STATE CONTRACTORS. An

entity that contracts with or is funded by any of the following

state agencies to operate a program involving direct client

contact shall adopt and implement workplace guidelines similar to

the guidelines adopted by the agency that funds or contracts with

the entity:

(1) the Texas Commission on Alcohol and Drug Abuse;

(2) the Texas Commission for the Blind;

(3) the Texas Commission for the Deaf and Hard of Hearing;

(4) the Texas Juvenile Probation Commission;

(5) the Texas Department of Criminal Justice;

(6) the Texas Youth Commission;

(7) the department;

(8) the Texas Department of Human Services;

(9) the Texas Department of Mental Health and Mental

Retardation; and

(10) the Texas Rehabilitation Commission.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 835, Sec. 25, eff.

Sept. 1, 1995.

Sec. 85.114. EDUCATION OF CERTAIN CLIENTS, INMATES, PATIENTS,

AND RESIDENTS. (a) Each state agency listed in Section 85.113

shall routinely make available HIV education for clients,

inmates, patients, and residents of treatment, educational,

correctional, or residential facilities under the agency's

jurisdiction.

(b) Education available under this section shall be based on the

model education program developed by the department and tailored

to the cultural, educational, language, and developmental needs

of the clients, inmates, patients, or residents, including the

use of Braille or telecommunication devices for the deaf.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.115. CONFIDENTIALITY GUIDELINES. (a) Each state agency

shall develop and implement guidelines regarding confidentiality

of AIDS and HIV-related medical information for employees of the

agency and for clients, inmates, patients, and residents served

by the agency.

(b) Each entity that receives funds from a state agency for

residential or direct client services or programs shall develop

and implement guidelines regarding confidentiality of AIDS and

HIV-related medical information for employees of the entity and

for clients, inmates, patients, and residents served by the

entity.

(c) The confidentiality guidelines shall be consistent with

guidelines published by the department and with state and federal

law and regulations.

(d) An entity that does not adopt confidentiality guidelines as

required by Subsection (b) is not eligible to receive state funds

until the guidelines are developed and implemented.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.116. TESTING AND COUNSELING FOR STATE EMPLOYEES EXPOSED

TO HIV INFECTION ON THE JOB. (a) On an employee's request, a

state agency shall pay the costs of testing and counseling an

employee of that agency concerning HIV infection if:

(1) the employee documents to the agency's satisfaction that the

employee may have been exposed to HIV while performing duties of

employment with that agency; and

(2) the employee was exposed to HIV in a manner that the United

States Public Health Service has determined is capable of

transmitting HIV.

(b) The board by rule shall prescribe the criteria that

constitute possible exposure to HIV under this section. The

criteria must be based on activities the United States Public

Health Service determines pose a risk of HIV infection.

(c) For the purpose of qualifying for workers' compensation or

any other similar benefits or compensation, an employee who

claims a possible work-related exposure to HIV infection must

provide the employer with a written statement of the date and

circumstances of the exposure and document that, within 10 days

after the date of the exposure, the employee had a test result

that indicated an absence of HIV infection.

(d) The cost of a state employee's testing and counseling shall

be paid from funds appropriated for payment of workers'

compensation benefits to state employees. The director of the

workers' compensation division of the attorney general's office

shall adopt rules necessary to administer this subsection.

(e) Counseling or a test conducted under this section must

conform to the model protocol on HIV counseling and testing

prescribed by the department.

(f) A state employee who may have been exposed to HIV while

performing duties of state employment may not be required to be

tested.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

SUBCHAPTER F. DEMONSTRATION PROJECTS ON NURSING CARE

Sec. 85.131. RESEARCH ON NURSING CARE. To ensure a continuum of

nursing care for persons with AIDS or HIV infection and related

conditions who require long-term nursing care but do not require

hospitalization except for acute exacerbations of their

condition, the Texas Department of Human Services shall develop

one or more demonstration projects to research the cost and need

for services that are appropriate to provide the special care

necessary for those persons and for the specific medical

complications resulting from AIDS or HIV infection.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.132. DEMONSTRATION PROJECTS IN NURSING FACILITIES. (a)

The Texas Department of Human Services shall establish one or

more demonstration projects in nursing facilities to:

(1) assist the Texas Department of Human Services in analyzing

the cost of providing care for persons with AIDS or HIV infection

and related conditions authorized by this subchapter;

(2) provide test sites in designated nursing facilities to study

the costs and requirements of the operation of those facilities

and the provision of appropriate nursing care and other related

programs and services;

(3) demonstrate the extent of the need for facilities that can

provide the long-term nursing care that is required by a person

with AIDS or HIV infection and related conditions when those

persons are not in need of hospitalization for an acute

exacerbated condition;

(4) determine the extent of the individualized nursing care

required to adequately meet the specific needs of persons with

AIDS or HIV infection and related conditions without imposing the

costs of providing those programs and services on all facilities

that currently provide nursing care to persons whose needs are

different than the needs of persons with AIDS or HIV infection

and related conditions; and

(5) provide one or more teaching and demonstration models for

caring for persons with AIDS or HIV infection and related

conditions.

(b) Participants in the demonstration project are entitled to

reimbursement at a special rate that covers all the cost of the

care provided.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

SUBCHAPTER G. POLICIES OF CORRECTIONAL AND LAW ENFORCEMENT

AGENCIES, FIRE DEPARTMENTS, AND EMERGENCY MEDICAL SERVICES

PROVIDERS

Sec. 85.141. MODEL POLICIES CONCERNING PERSONS IN CUSTODY. The

department, in consultation with appropriate correctional and law

enforcement agencies, fire departments, and emergency medical

services providers, shall develop model policies regarding the

handling, care, and treatment of persons with AIDS or HIV

infection who are in the custody of the Texas Department of

Criminal Justice, local law enforcement agencies, municipal and

county correctional facilities, and district probation

departments.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.142. ADOPTION OF POLICY. (a) Each state and local law

enforcement agency, fire department, emergency medical services

provider, municipal and county correctional facility, and

district probation department shall adopt a policy for handling

persons with AIDS or HIV infection who are in their custody or

under their supervision.

(b) The policy must be substantially similar to a model policy

developed by the department under Section 85.141.

(c) A policy adopted under this section applies to persons who

contract or subcontract with an entity required to adopt the

policy under Subsection (a).

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

Sec. 85.143. CONTENT OF POLICY. A policy adopted under this

subchapter must:

(1) provide for periodic education of employees, inmates, and

probationers concerning HIV;

(2) ensure that education programs for employees include

information and training relating to infection control procedures

and that employees have infection control supplies and equipment

readily available; and

(3) ensure access to appropriate services and protect the

confidentiality of medical records relating to HIV infection.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 36, eff. Sept. 1,

1991.

SUBCHAPTER I. PREVENTION OF TRANSMISSION OF HIV AND HEPATITIS B

VIRUS BY INFECTED HEALTH CARE WORKERS

Sec. 85.201. LEGISLATIVE FINDINGS. (a) The legislature finds

that:

(1) the Centers for Disease Control of the United States Public

Health Service have made recommendations for preventing

transmission of human immunodeficiency virus (HIV) and hepatitis

B virus (HBV) to patients in the health care setting;

(2) the Centers for Disease Control of the United States Public

Health Service have found that when health care workers adhere to

recommended infection-control procedures, the risk of

transmitting HBV from an infected health care worker to a patient

is small, and the risk of transmitting HIV is likely to be even

smaller;

(3) the risk of transmission of HIV and HBV in health care

settings will be minimized if health care workers adhere to the

Centers for Disease Control of the United States Public Health

Service recommendations; and

(4) health care workers who perform exposure-prone procedures

should know their HIV antibody status; health care workers who

perform exposure-prone procedures and who do not have serologic

evidence of immunity to HBV from vaccination or from previous

infection should know their HBsAg status and, if that is

positive, should also know their HBeAg status.

(b) Any testing for HIV antibody status shall comply with

Subchapters C, D, and F, Chapter 81.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 15, Sec. 5.05, eff.

Sept. 1, 1991.

Sec. 85.202. DEFINITIONS. In this subchapter:

(1) "Exposure-prone procedure" means a specific invasive

procedure that poses a direct and significant risk of

transmission of HIV or hepatitis B virus, as designated by a

health professional association or health facility, as provided

by Section 85.204(b)(4).

(2) "Health care worker" means a person who furnishes health

care services in direct patient care situations under a license,

certificate, or registration issued by this state or a person

providing direct patient care in the course of a training or

educational program.

(3) "Invasive procedure" means:

(A) a surgical entry into tissues, cavities, or organs; or

(B) repair of major traumatic injuries associated with any of

the following:

(i) an operating or delivery room, emergency department, or

outpatient setting, including a physician's or dentist's office;

(ii) cardiac catheterization or angiographic procedures;

(iii) a vaginal or cesarean delivery or other invasive obstetric

procedure during which bleeding may occur; or

(iv) the manipulation, cutting, or removal of any oral or

perioral tissues, including tooth structure, during which

bleeding occurs or the potential for bleeding exists.

(4) "Universal precautions" means procedures for disinfection

and sterilization of reusable medical devices and the appropriate

use of infection control, including hand washing, the use of

protective barriers, and the use and disposal of needles and

other sharp instruments as those procedures are defined by the

Centers for Disease Control of the United States Public Health

Service.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 15, Sec. 5.05, eff.

Sept. 1, 1991.

Sec. 85.203. INFECTION CONTROL STANDARDS. (a) All health care

workers shall adhere to universal precautions as defined by this

subchapter.

(b) Health care workers with exudative lesions or weeping

dermatitis shall refrain from all direct patient care and from

handling patient care equipment and devices used in performing

invasive procedures until the condition resolves.

(c) All institutions of higher education and professional and

vocational schools training health care workers shall provide

instruction on universal precautions.

(d) Health care institutions shall establish procedures for

monitoring compliance with universal precautions.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 15, Sec. 5.05, eff.

Sept. 1, 1991.

Sec. 85.204. MODIFICATION OF PRACTICE. (a) Except as provided

by Subsections (b) and (c), a health care worker who is infected

with HIV or who is infected with hepatitis B virus and is HBeAg

positive may not perform an exposure-prone procedure.

(b)(1) A health care worker who is infected with HIV or who is

infected with hepatitis B virus and is HBeAg positive may perform

an exposure-prone procedure only if the health care worker has

sought counsel from an expert review panel and been advised under

what circumstances, if any, the health care worker may continue

to perform the exposure-prone procedure.

(2) An expert review panel should include the health care

worker's personal physician and experts with knowledge of

infectious diseases, infection control, the epidemiology of HIV

and hepatitis B virus, and procedures performed by the health

care worker.

(3) All proceedings and communications of the expert review

panel are confidential and release of information relating to a

health care worker's HIV status shall comply with Chapter 81.

(4) Health professional associations and health facilities

should develop guidelines for expert review panels and identify

exposure-prone procedures, as defined by this subchapter.

(c) A health care worker who performs an exposure-prone

procedure as provided under Subsection (b) shall notify a

prospective patient of the health care worker's seropositive

status and obtain the patient's consent before the patient

undergoes an exposure-prone procedure, unless the patient is

unable to consent.

(d) To promote the continued use of the talents, knowledge, and

skills of a health care worker whose practice is modified because

of the worker's HIV or hepatitis B virus infection status, the

worker should:

(1) be provided opportunities to continue patient care

activities, if practicable; and

(2) receive career counseling and job retraining.

(e) A health care worker whose practice is modified because of

hepatitis B virus infection may request periodic redeterminations

by the expert review panel under Subsection (b) of any change in

the worker's HBeAg status due to resolution of infection or as a

result of treatment.

(f) A health care worker who is infected with HIV or who is

infected with hepatitis B virus and is HBeAg positive who

performs invasive procedures not identified as exposure-prone

should not have his or her practice restricted, provided the

infected health care worker adheres to the standards for

infection control provided in Section 85.203.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 15, Sec. 5.05, eff.

Sept. 1, 1991.

Sec. 85.205. DISCIPLINARY PROCEDURES. A health care worker who

fails to comply with this subchapter is subject to disciplinary

procedures by the appropriate licensing entity.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 15, Sec. 5.05, eff.

Sept. 1, 1991.

Sec. 85.206. RETENTION OF LICENSE; PERMITTED ACTS. This

subchapter does not:

(1) require the revocation of the license, registration, or

certification of a health care worker who is infected with HIV or

hepatitis B virus;

(2) prohibit a health care worker who is infected with HIV or

hepatitis B virus and who adheres to universal precautions, as

defined by this subchapter, from:

(A) performing procedures not identified as exposure-prone; or

(B) providing health care services in emergency situations;

(3) prohibit a health care worker who is infected with HIV and

who adheres to universal precautions from providing health care

services, including exposure-prone procedures, to persons who are

infected with HIV; or

(4) require the testing of health care workers.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 15, Sec. 5.05, eff.

Sept. 1, 1991.

SUBCHAPTER J. HOME COLLECTION KITS FOR HIV INFECTION TESTING

Sec. 85.251. DEFINITIONS. In this subchapter:

(1) "Home collection kit" means a product sold to the general

public and used by an individual to collect a specimen from the

human body and to submit the specimen to a laboratory for testing

and a report.

(2) "Service provider" means the manufacturer of a home

collection kit or a person designated by the manufacturer to

provide the services required by this subchapter.

Added by Acts 1995, 74th Leg., ch. 33, Sec. 1, eff. April 28,

1995.

Sec. 85.252. PROHIBITIONS RELATING TO HOME COLLECTION KIT. A

person may not market, distribute, or sell a home collection kit

for HIV infection testing in this state unless the kit complies

with Chapter 431.

Added by Acts 1995, 74th Leg., ch. 33, Sec. 1, eff. April 28,

1995.

Sec. 85.253. PROHIBITIONS RELATING TO HOME TESTING. (a) A

person may not market, distribute, or sell a product to be used

by a member of the public to test a specimen collected from the

human body for HIV infection unless the kit complies with Chapter

431.

(b) This section does not apply to a product marketed,

distributed, or sold only to physicians or other persons

authorized by law to test for HIV infection a specimen collected

from the human body.

(c) A person may not require an individual to be tested for HIV

infection as provided in Section 81.102.

Added by Acts 1995, 74th Leg., ch. 33, Sec. 1, eff. April 28,

1995.

Sec. 85.254. PACKAGE OF SERVICES. A home collection kit for HIV

infection testing shall be sold as part of a package of services

that includes:

(1) laboratory testing by a qualified facility;

(2) reporting of test results;

(3) verification of positive test results;

(4) counseling as required by this subchapter; and

(5) information, upon request, describing how test results and

related information are stored by the service provider, how long

the information is retained, and under what circumstances the

information may be communicated to other persons.

Added by Acts 1995, 74th Leg., ch. 33, Sec. 1, eff. April 28,

1995.

Sec. 85.255. QUALIFIED FACILITY. A laboratory facility that

conducts testing of a specimen collected with a home collection

kit for HIV infection testing must comply with the Clinical

Laboratory Improvement Amendments of 1988 (42 U.S.C. Section

263a).

Added by Acts 1995, 74th Leg., ch. 33, Sec. 1, eff. April 28,

1995.

Sec. 85.256. ORAL REPORTING. A service provider shall report

test results from a home collection kit for HIV infection testing

orally to the individual tested. Notwithstanding Section 81.109,

the test results may be provided by telephone.

Added by Acts 1995, 74th Leg., ch. 33, Sec. 1, eff. April 28,

1995.

Sec. 85.257. COUNSELING; COUNSELING PROTOCOLS. (a) A service

provider shall provide pretesting counseling to an individual who

is considering using a home collection kit for HIV infection

testing. This counseling may be provided orally by telephone or

through written information included with the home collection

kit.

(b) At the time the test results are reported to the individual

tested, the service provider shall provide counseling and

appropriate referrals for care and treatment.

(c) Counseling provided by a service provider, including written

information provided under Subsection (a) and referrals, must

conform with counseling protocols adopted by the board. Except as

provided by Section 85.256, the counseling protocols must be

consistent with the requirements of Section 81.109 and the

protocols adopted under Section 85.081.

(d) Counseling provided by a service provider under this section

must be provided in English and in Spanish. The board may require

a service provider to provide counseling in another language if

the board finds that the service provider is marketing home

collection kits in a community in which a significant portion of

the population speaks a language other than English or Spanish.

(e) A service provider, in providing counseling, may not:

(1) solicit the purchase of additional services or products; or

(2) refer the individual being counseled to an entity:

(A) that is owned or controlled by the service provider;

(B) that owns or controls the service provider;

(C) that is owned or controlled by an entity that owns or

controls the service provider; or

(D) that has another ongoing financial relationship with the

service provider.

Added by Acts 1995, 74th Leg., ch. 33, Sec. 1, eff. April 28,

1995.

Sec. 85.258. LABELING. (a) A home collection kit for HIV

infection testing shall meet the requirements of Chapter 431.

(b) In addition to the requirements in Subsection (a), the

labeling shall explain which persons and entities will have

access to the test results for the individual.

(c) In addition to the labeling requirements in Subsections (a)

and (b), a home collection kit labeled in Spanish must also be

available. The board may require a service provider to label a

home collection kit in another language if the board finds that

the service provider is marketing home collection kits in a

community in which a significant portion of the population speaks

a language other than English or Spanish.

Added by Acts 1995, 74th Leg., ch. 33, Sec. 1, eff. April 28,

1995.

Sec. 85.259. ENFORCEMENT. A home collection kit for HIV

infection testing is a "device" as that term is defined in

Section 431.002 and is subject to the provisions for enforcement

contained in Chapter 431. Any violation of the requirement in

Section 85.258 shall be subject to the enforcement provisions of

Chapter 431.

Added by Acts 1995, 74th Leg., ch. 33, Sec. 1, eff. April 28,

1995.

Sec. 85.260. CONFIDENTIALITY. (a) Any statement that an

identifiable individual has or has not been tested with a home

collection kit for HIV infection testing, including a statement

or assertion that the individual is positive, is negative, is at

risk, or has or does not have a certain level of antigen or

antibody, is confidential as provided by Section 81.103.

(b) A person commits an offense if the person violates this

section. The punishment for an offense under this section is the

same as the punishment for an offense under Section 81.103.

Added by Acts 1995, 74th Leg., ch. 33, Sec. 1, eff. April 28,

1995.

Sec. 85.261. CERTAIN TECHNOLOGY PROHIBITED. A service provider

may not use technology that permits the service provider to

identify an individual to whom test results or counseling is

provided or to identify the telephone number from which that

individual is calling.

Added by Acts 1995, 74th Leg., ch. 33, Sec. 1, eff. April 28,

1995.

Sec. 85.262. REPORTS. A service provider shall report test

results from a home collection kit for HIV infection testing in

the manner provided by Subchapter C, Chapter 81.

Added by Acts 1995, 74th Leg., ch. 33, Sec. 1, eff. April 28,

1995.



CHAPTER 86. BREAST CANCER AND LUNG CANCER

HEALTH AND SAFETY CODETITLE 2. HEALTHSUBTITLE D. PREVENTION, CONTROL, AND REPORTS OF DISEASESCHAPTER 86. BREAST CANCER AND LUNG CANCERSUBCHAPTER A. INFORMATION ON ALTERNATIVE TREATMENTS FOR BREAST CANCERSec. 86.001. PURPOSE. It is the intent of the legislature that breast cancer patients have access to a standardized written summary, as provided under this subchapter, of medically efficacious and viable alternative treatments for breast cancer, which may include surgical, radiological, or chemotherapeutic treatment or combinations of those treatments.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 37, eff. Sept. 1, 1991.

Sec. 86.002. STANDARDIZED WRITTEN SUMMARY. (a) The department shall publish a standardized written summary, in language a patient can understand, of the advantages, disadvantages, risks, and descriptions of all medically efficacious and viable alternatives for the treatment of breast cancer.(b) The department shall update the summary annually, if necessary, to reflect changes in the treatment of breast cancer.(c) The advisory council shall develop the summary.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 37, eff. Sept. 1, 1991.

Sec. 86.003. ADVISORY COUNCIL. (a) The advisory council is appointed by the commissioner.(b) The advisory council shall include at least one of each of the following:(1) a representative of a statewide nonprofit organization that is an advocate for breast cancer patients;(2) a representative of a statewide professional organization representing the full spectrum of physicians;(3) a physician associated with an institution of higher education who specializes in the treatment of breast cancer; and(4) a representative of the Cancer Prevention and Research Institute of Texas.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 37, eff. Sept. 1, 1991.Amended by: Acts 2007, 80th Leg., R.S., Ch. 266, Sec. 3., eff. Nov. 6, 2007.

Sec. 86.004. DISTRIBUTION OF SUMMARY. (a) Not later than the 90th day after the date the department receives the standardized written summary from the advisory council, the department shall print and make available to all physicians in the state sufficient copies of the summary.(b) A physician may distribute the summary to a patient when the physician determines in the physician's professional judgment that it is in the best interest of the patient to receive a copy of the summary.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 37, eff. Sept. 1, 1991.

Sec. 86.005. FUNDING. (a) The department may not expend general revenue funds for the publication or distribution of the standardized written summary.(b) The department may provide technical assistance to the advisory council to aid in the development of the summary.(c) The department may accept grants, donations of money or materials, and other forms of assistance from private and public sources to be used solely for the development and distribution of the summary.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 37, eff. Sept. 1, 1991.

SUBCHAPTER B. BREAST CANCER SCREENINGSec. 86.011. BREAST CANCER SCREENING. (a) The Texas Department of Rural Affairs may provide for breast cancer screening in counties with a population of 50,000 or less.(b) The Texas Department of Rural Affairs may provide the breast cancer screening through contracts with public or private entities to provide mobile units and on-site screening services.(c) The Texas Department of Rural Affairs shall coordinate the breast cancer screening with programs administered by the Texas Cancer Council.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 37, eff. Sept. 1, 1991. Amended by Acts 2001, 77th Leg., ch. 1424, Sec. 9, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 266, Sec. 7, eff. November 6, 2007.Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 97, eff. September 1, 2009.

Sec. 86.012. ADVISORY COMMITTEE. (a) The board may appoint an advisory committee to advise the Office of Rural Health Care on the breast cancer screening, including targeting those areas of the state in which the screening is most needed.(b) The advisory committee may be composed of:(1) physicians who practice in rural areas;(2) administrators of hospitals in rural areas; and(3) representatives of organizations formed to promote breast cancer awareness.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 37, eff. Sept. 1, 1991.

SUBCHAPTER C. INFORMATION ON ALTERNATIVE TREATMENTS FOR LUNG CANCERSec. 86.101. PURPOSE. It is the intent of the legislature that lung cancer patients have access to a standardized written summary, as provided under this subchapter, of medically efficacious and viable alternative treatments for lung cancer, which may include surgical, radiological, or chemotherapeutic treatment or combinations of those treatments.

Added by Acts 2007, 80th Leg., R.S., Ch. 266, Sec. 2, eff. November 6, 2007.

Sec. 86.102. STANDARDIZED WRITTEN SUMMARY. (a) The department shall publish a standardized written summary, in language a patient can understand, of the advantages, disadvantages, risks, and descriptions of all medically efficacious and viable alternatives for the treatment of lung cancer.(b) The department shall update the summary annually, if necessary, to reflect changes in the treatment of lung cancer.(c) The advisory council shall develop the summary.

Added by Acts 2007, 80th Leg., R.S., Ch. 266, Sec. 2, eff. November 6, 2007.

Sec. 86.103. ADVISORY COUNCIL. (a) The lung cancer advisory council is appointed by the executive commissioner of the Health and Human Services Commission.(b) The lung cancer advisory council consists of the following three members:(1) one member who is a physician active in the treatment of lung cancer;(2) one member who is an advocate for lung cancer patients; and(3) one member of the public who is a survivor of lung cancer.

Added by Acts 2007, 80th Leg., R.S., Ch. 266, Sec. 2, eff. November 6, 2007.

Sec. 86.104. DISTRIBUTION OF SUMMARY. (a) Not later than the 90th day after the date the department receives the standardized written summary from the advisory council, the department shall print and make available to all physicians in the state sufficient copies of the summary.(b) A physician may distribute the summary to a patient when the physician determines in the physician's professional judgment that it is in the best interest of the patient to receive a copy of the summary.

Added by Acts 2007, 80th Leg., R.S., Ch. 266, Sec. 2, eff. November 6, 2007.

Sec. 86.105. FUNDING. (a) The department may not expend general revenue funds for the publication or distribution of the standardized written summary.(b) The department may provide technical assistance to the advisory council to aid in the development of the summary.(c) The department may accept grants, donations of money or materials, and other forms of assistance from private and public sources to be used solely for the development and distribution of the summary.

Added by Acts 2007, 80th Leg., R.S., Ch. 266, Sec. 2, eff. November 6, 2007.



CHAPTER 87. BIRTH DEFECTS

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE D. PREVENTION, CONTROL, AND REPORTS OF DISEASES

CHAPTER 87. BIRTH DEFECTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 87.001. DEFINITIONS. In this chapter:

(1) "Birth defect" means a physical or mental functional deficit

or impairment in a human embryo, fetus, or newborn resulting from

one or more genetic or environmental causes.

(2) "Communicable disease" has the meaning assigned by Section

81.003.

(3) Repealed by Acts 1995, 74th Leg., ch. 76, Sec. 8.134, eff.

Sept. 1, 1995.

(4) "Environmental causes" means the sum total of all the

conditions and elements that make up the surroundings and

influence the development of an individual.

(5) "Harmful physical agent" has the meaning assigned by Section

503.001.

(6) "Health professional" means an individual whose:

(A) vocation or profession is directly or indirectly related to

the maintenance of health in another individual; and

(B) duties require a specified amount of formal education and

may require a special examination, certificate, or license or

membership in a regional or national association.

(7) "Health facility" includes:

(A) a general or special hospital licensed by the department

under Chapter 241;

(B) a physician-owned or physician-operated clinic;

(C) a publicly or privately funded medical school;

(D) a state hospital or state school maintained and managed by

the Texas Department of Mental Health and Mental Retardation;

(E) a genetic evaluation and counseling center;

(F) a public health clinic conducted by a local health unit,

health department, or public health district organized and

recognized under Chapter 121;

(G) a physician peer review organization; and

(H) another facility specified by board rule.

(8) "Midwife" has the meaning assigned by Section 203.002,

Occupations Code.

(9) "Local health unit" has the meaning assigned by Section

121.004.

(10) "Toxic substance" has the meaning assigned by Section

503.001.

Added by Acts 1993, 73rd Leg., ch. 602, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.134, eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1420, Sec. 14.774, eff.

Sept. 1, 2001.

Sec. 87.002. CONFIDENTIALITY. (a) Except as specifically

authorized by this chapter, reports, records, and information

furnished to a department employee or to an authorized agent of

the department that relate to cases or suspected cases of a

health condition are confidential and may be used only for the

purposes of this chapter.

(b) Reports, records, and information relating to cases or

suspected cases of health conditions are not public information

under Chapter 552, Government Code, and may not be released or

made public on subpoena or otherwise except as provided by this

chapter.

(c) The department may release medical, epidemiological, or

toxicological information:

(1) for statistical purposes, if released in a manner that

prevents the identification of any person;

(2) with the consent of each person identified in the

information or, if the person is a minor, the minor's parents,

managing conservator, guardian, or other person who is legally

authorized to consent;

(3) to medical personnel, appropriate state agencies, health

authorities, regional directors, and public officers of counties

and municipalities as necessary to comply with this chapter and

board rules relating to the identification, monitoring, and

referral of children with birth defects;

(4) to appropriate federal agencies, such as the Centers for

Disease Control of the United States Public Health Service; or

(5) to medical personnel to the extent necessary to protect the

health or life of the child identified in the information.

(d) A board member, the commissioner, another employee of the

department, or an authorized agent may not be examined in a

civil, criminal, special, or other proceeding as to the existence

or contents of pertinent records of or reports or information

about a child identified or monitored for a birth defect by the

department without the consent of the child's parents, managing

conservator, guardian, or other person authorized by law of this

state or another state or by a court order to give consent.

Added by Acts 1993, 73rd Leg., ch. 602, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(88),

8.130, eff. Sept. 1, 1995.

Sec. 87.003. CONTRACTS. The department may enter into contracts

or agreements with persons as necessary to implement this

chapter. The contracts or agreements may provide for payment by

the state for supplies, equipment, data, and data collection and

other services.

Added by Acts 1993, 73rd Leg., ch. 602, Sec. 1, eff. Sept. 1,

1993.

Sec. 87.004. LIMITATION OF LIABILITY. A health professional, a

health facility, or an administrator, officer, or employee of a

health facility subject to this chapter is not civilly or

criminally liable for divulging information required to be

released under this chapter, except in a case of gross negligence

or wilful misconduct.

Added by Acts 1993, 73rd Leg., ch. 602, Sec. 1, eff. Sept. 1,

1993.

Sec. 87.005. COOPERATION OF GOVERNMENTAL ENTITIES. Another

state board, commission, agency, or governmental entity capable

of assisting the department in carrying out the intent of this

chapter shall cooperate with the department and furnish

expertise, services, and facilities to the program.

Added by Acts 1993, 73rd Leg., ch. 602, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. BIRTH DEFECTS MONITORING PROGRAM

Sec. 87.021. SURVEILLANCE PROGRAM; REGISTRY ESTABLISHED. (a)

The board shall establish in the department a program to:

(1) identify and investigate certain birth defects in children;

and

(2) maintain a central registry of cases of birth defects.

(b) The board may authorize the department to implement a

statewide program or to limit the program to a part or all of one

or more public health regions, depending on the funding available

to the department. In establishing the program, the board shall

consider:

(1) the number and geographic distribution of births in the

state;

(2) the trained personnel and other departmental resources that

may be assigned to the program activities; and

(3) the occurrence or probable occurrence of an urgent situation

that requires or will require an unusual commitment of the

department's personnel and other resources.

(c) The board and the department shall design the program so

that the program will:

(1) provide information to identify risk factors and causes of

birth defects;

(2) provide information on other possible causes of birth

defects;

(3) provide for the development of strategies to prevent birth

defects;

(4) provide for interview studies about the causes of birth

defects;

(5) together with other departmental programs, contribute birth

defects data to a central registry;

(6) provide for the appointment of authorized agents to collect

birth defects information; and

(7) provide for the active collection of birth defects

information.

(d) The board shall adopt rules to govern the operation of the

program and carry out the intent of this chapter. At a minimum,

the rules shall:

(1) use a medically recognized system to specify the birth

defects to be identified and investigated;

(2) select a system for classifying the birth defects according

to the public health significance of each defect to prioritize

the use of resources;

(3) develop a system to select and specify the cases to be

investigated;

(4) specify a system for selecting the demographic areas in

which the department may undertake investigations; and

(5) prescribe the training and experience a person must have for

appointment as an authorized agent of the department.

(e) In adopting the rules required by Subsection (d), the board

shall consider at least:

(1) the known incidence and prevalence rates of a birth defect

in the state or portions of the state;

(2) the known incidence and prevalence rates of a particular

birth defect in specific population groups who live in the state

or portions of the state;

(3) the morbidity and mortality resulting from the birth defect;

and

(4) the existence, cost, and availability of a strategy to

prevent and treat the birth defect.

(f) In addition to providing for the active collection of birth

defects information under Subsection (c)(7), the board and the

department may design the program to also provide for the passive

collection of that information.

Added by Acts 1993, 73rd Leg., ch. 602, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 1042, Sec. 1, eff.

June 20, 2003.

Sec. 87.022. DATA COLLECTION. (a) To ensure an accurate source

of data necessary to investigate the incidence, prevalence, and

trends of birth defects, the board may require a health facility,

health professional, or midwife to make available for review by

the department or by an authorized agent medical records or other

information that is in the facility's, professional's, or

midwife's custody or control and that relates to the occurrence

of a birth defect specified by the board.

(b) The board by rule shall prescribe the manner in which

records and other information are made available to the

department.

(c) The board shall adopt procedural rules to facilitate

cooperation between the health care facility, health

professional, or midwife and a department employee or authorized

agent, including rules for notice, requests for medical records,

times for record reviews, and record management during review.

Added by Acts 1993, 73rd Leg., ch. 602, Sec. 1, eff. Sept. 1,

1993.

Sec. 87.023. REFERRAL FOR SERVICES. A child who meets the

medical criteria prescribed by board rule, and the child's

family, shall be referred to the department's case management

program for guidance in applying for financial or medical

assistance available through existing state and federal programs.

Added by Acts 1993, 73rd Leg., ch. 602, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER C. INVESTIGATIONS AND INSPECTIONS

Sec. 87.041. INVESTIGATIONS. (a) The department may conduct

investigations, including epidemiological or toxicological

investigations, of cases of specified birth defects.

(b) The department may conduct these investigations to determine

the nature and extent of the disease or the known or suspected

cause of the birth defect and to formulate and evaluate control

measures to protect the public health. The department's

investigation is not limited to geographic, temporal, or

occupational associations and may include investigation of past

exposures.

(c) A person shall provide medical, demographic,

epidemiological, toxicological, and environmental information to

the department under this chapter.

(d) A person is not liable in damages or other relief for

providing medical or other confidential information to the

department during an epidemiological or toxicological

investigation.

Added by Acts 1993, 73rd Leg., ch. 602, Sec. 1, eff. Sept. 1,

1993.

Sec. 87.042. DEPARTMENTAL INVESTIGATORY POWERS. To conduct an

investigation under this chapter, the commissioner or the

commissioner's designee has the same authority to enter, inspect,

investigate, and take samples and to do so in the same manner as

is provided for communicable diseases under Sections 81.061,

81.063, 81.064, and 81.065.

Added by Acts 1993, 73rd Leg., ch. 602, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.132, eff.

Sept. 1, 1995.

SUBCHAPTER D. CENTRAL REGISTRY

Sec. 87.061. REGISTRY; CONFIDENTIALITY. (a) Information

collected and analyzed by the department or an authorized agent

under this chapter may be placed in a central registry to

facilitate research and to maintain security. The department may

also store information available from other departmental programs

and information from other reporting systems and health care

providers.

(b) The department shall use the registry to:

(1) investigate the causes of birth defects and other health

conditions as authorized by Texas statutes;

(2) design and evaluate measures to prevent the occurrence of

birth defects and other health conditions; and

(3) conduct other investigations and activities necessary for

the board and department to fulfill their obligation to protect

the health of the public.

(c) The department may store in the central registry information

that is obtained from the section of the birth certificate

entitled "For Medical and Health Use Only." This information may

be used only as provided by Section 191.002(b), relating to the

form and contents of the birth certificate.

Added by Acts 1993, 73rd Leg., ch. 602, Sec. 1, eff. Sept. 1,

1993.

Sec. 87.062. ACCESS TO INFORMATION. (a) Access to the central

registry information is limited to authorized department

employees and other persons with a valid scientific interest who

are engaged in demographic, epidemiological, or other studies

related to health and who agree in writing to maintain

confidentiality.

(b) The department shall maintain a listing of each person who

is given access to the information in the central registry. The

listing shall include:

(1) the name of the person authorizing access;

(2) the name, title, and organizational affiliation of each

person given access;

(3) the dates of access; and

(4) the specific purpose for which the information was used.

(c) The listing is public information, is open to the public

under Chapter 552, Government Code, and may be inspected during

the department's normal hours of operation.

Added by Acts 1993, 73rd Leg., ch. 602, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(88),

eff. Sept. 1, 1995.

Sec. 87.063. RESEARCH; REVIEW AND APPROVAL. (a) The

commissioner and the department's committee for the protection of

human subjects shall review each research proposal that requests

the use of information in the central registry. The board shall

adopt rules establishing criteria to be used in deciding if the

research design should be approved. A proposal that meets the

approval criteria is considered to establish a valid interest as

required by Section 87.062(a), and the commissioner and the

committee shall authorize the researcher to review the records

relevant to the research proposal and to contact cases and

controls.

(b) If an investigator using central registry data under a

research design approved under this section believes it is

necessary to contact case subjects and controls, the investigator

must submit a protocol describing the purpose and method to the

commissioner and the department's committee for the protection of

human subjects. If the contact protocol is approved, the

investigator is considered to have established a bona fide

research, development, or planning purpose and is entitled to

carry out the contacts without securing additional approvals or

waivers from any entity.

Added by Acts 1993, 73rd Leg., ch. 602, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.133, eff.

Sept. 1, 1995.

Sec. 87.064. REPORT OF CENTRAL REGISTRY ACTIVITIES AND FINDINGS.

(a) The department shall publish an annual report of activities

using data contained in the central registry. The report shall

include:

(1) a description of research projects in progress since the

last report and the sponsors and principal investigators

directing each project;

(2) results of the completed research projects either as an

abstract or a complete scientific paper that has been reviewed

and approved by an appropriate jury;

(3) a summary of the statistical information compiled in the

registry, including a specific discussion of any clusters, high

or low incidences, or prevalences or trends encountered;

(4) any policy, research, educational, or other recommendations

the department considers appropriate; and

(5) such other information the editors of the report find is

appropriate.

(b) The department may publish periodic reports in addition to

the annual report.

Added by Acts 1993, 73rd Leg., ch. 602, Sec. 1, eff. Sept. 1,

1993.

Sec. 87.065. COORDINATION WITH MEXICO. In developing the

central registry and conducting research in areas of this state

that border Mexico, the department shall make every effort to

coordinate its efforts with similar efforts and research programs

in Mexico.

Added by Acts 1993, 73rd Leg., ch. 602, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 88. REPORTS OF CHILDHOOD LEAD POISONING

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE D. PREVENTION, CONTROL, AND REPORTS OF DISEASES

CHAPTER 88. REPORTS OF CHILDHOOD LEAD POISONING

Sec. 88.001. DEFINITIONS. In this chapter:

(1) "Child care" includes a school, preschool, kindergarten,

nursery school, or other similar activity that provides care or

instruction for young children.

(2) "Child care facility" means a public place or a residence in

which a person furnishes child care.

(3) "Health authority" means a physician appointed as such under

Chapter 121.

(4) "Health professional" means an individual whose:

(A) vocation or profession is directly or indirectly related to

the maintenance of health in another individual; and

(B) duties require a specified amount of formal education and

may require a special examination, certificate or license, or

membership in a regional or national association.

(5) "Lead" includes metallic lead and materials containing

metallic lead with a potential for release in sufficient

concentrations to pose a threat to public health.

(6) "Blood lead levels of concern" means the presence of blood

lead concentrations suspected to be associated with mental and

physical disorders due to absorption, ingestion, or inhalation of

lead as specified in the most recent criteria issued by the

United States Department of Health and Human Services, United

States Public Health Service, Centers for Disease Control and

Prevention of the United States Public Health Service.

(7) "Lead poisoning" means the presence of a confirmed venous

blood level established by board rule in the range specified for

medical evaluation and possible pharmacologic treatment in the

most recent criteria issued by the United States Department of

Health and Human Services, United States Public Health Service,

Centers for Disease Control and Prevention of the United States

Public Health Service.

(8) "Local health department" means a department created under

Chapter 121.

(9) "Physician" means a person licensed to practice medicine by

the Texas State Board of Medical Examiners.

(10) "Public health district" means a district created under

Chapter 121.

(11) "Regional director" means a physician appointed by the

board as the chief administrative officer of a public health

region under Chapter 121.

(12) "Board" means the Texas Board of Health.

(13) "Child-occupied facility" means a building or part of a

building, including a day-care center, preschool, or kindergarten

classroom, that is visited regularly by the same child, six years

of age or younger, at least two days in any calendar week if the

visits are for at least:

(A) three hours each day; and

(B) 60 hours each year.

(14) "Lead hazard" means an item, surface coating, or

environmental media that contains or is contaminated with lead

and, when ingested or inhaled, may cause exposures that

contribute to blood lead levels in children, including:

(A) an accessible painted surface or coating;

(B) an article for residential or consumer use;

(C) accessible soil and dust, including attic dust; and

(D) food, water, or remedies.

(15) "Certified lead risk assessor" means a person who has been

certified by the department to conduct lead risk assessments,

inspections, and lead-hazard screens, as defined by department

rule.

(16) "Environmental lead investigation" means an investigation

performed by a certified lead risk assessor of the home

environment of, or other premises frequented by, a child who has

a confirmed blood lead level warranting such an investigation,

under the most recent criteria issued by the Centers for Disease

Control and Prevention of the United States Public Health

Service.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 52, eff. Jan. 1,

1996. Amended by Acts 2003, 78th Leg., ch. 740, Sec. 3, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

398, Sec. 1, eff. September 1, 2007.

Sec. 88.002. CONFIDENTIALITY. (a) Except as specifically

authorized by this chapter, reports, records, and information

furnished to a health authority, a regional director, or the

department that relate to cases or suspected cases of children

with blood lead levels of concern or lead poisoning are

confidential and may be used only for the purposes of this

chapter.

(b) Reports, records, and information relating to cases or

suspected cases of childhood lead poisoning and children with

blood lead levels of concern are not public information under the

open records law, Chapter 552, Government Code, and may not be

released or made public on subpoena or otherwise except as

provided by this chapter.

(c) Medical, epidemiologic, or toxicologic information may be

released:

(1) for statistical purposes if released in a manner that

prevents the identification of any person;

(2) with the consent of each person identified in the

information;

(3) to medical personnel, appropriate state agencies, health

authorities, regional directors, and public officers of counties

and municipalities as necessary to comply with this chapter and

related rules;

(4) to appropriate federal agencies, such as the Centers for

Disease Control and Prevention of the United States Public Health

Service, except that the information must be limited to the

information requested by the agency; or

(5) to medical personnel to the extent necessary in a medical

emergency to protect the health or life of the child identified

in the information.

(d) The commissioner, a regional director or other department

employee, a health authority or employee of a public health

district, a health authority or employee of a county or municipal

health department, or a public official of a county or

municipality may not be examined in a civil, criminal, special,

or other proceeding as to the existence or contents of pertinent

records of or reports or information about a child identified,

examined, or treated for lead poisoning or about a child

possessing blood lead levels of concern by the department, a

public health district, a local health department, or a health

authority without the consent of the child's parents, managing

conservator, guardian, or other person authorized by law to give

consent.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 52, eff. Jan. 1,

1996.

Sec. 88.0025. CHILDHOOD LEAD POISONING PREVENTION. The board

may implement policies and procedures to promote the elimination

of childhood lead poisoning within the state. The board may adopt

measures to:

(1) significantly reduce the incidence of childhood lead

poisoning throughout the state;

(2) improve public awareness of lead safety issues and educate

both property owners and tenants about practices that can reduce

the incidence of lead poisoning; and

(3) encourage the testing of children likely to suffer the

consequences of lead poisoning so that prompt diagnosis and

treatment and the prevention of harm are possible.

Added by Acts 2003, 78th Leg., ch. 740, Sec. 4, eff. Sept. 1,

2003.

Sec. 88.003. REPORTABLE HEALTH CONDITION. (a) Childhood blood

lead levels of concern are reportable.

(b) The board by rule may designate:

(1) blood lead concentrations in children that must be reported;

and

(2) the ages of children for whom the reporting requirements

apply.

(c) The board may adopt rules that establish a registry of

children with blood lead levels of concern and lead poisoning.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 52, eff. Jan. 1,

1996.

Sec. 88.004. PERSONS REQUIRED TO REPORT. (a) A person required

to report childhood blood lead levels of concern shall report to

the department in the manner specified by board rule. Except as

provided by this section, a person required by this section to

report must make the report immediately after the person gains

knowledge of the case or suspected case of a child with a blood

lead level of concern.

(b) A physician shall report a case or suspected case of

childhood lead poisoning or of a child with a blood lead level of

concern after the physician's first examination of a child for

whom reporting is required by board rule.

(c) A person in charge of an independent clinical laboratory, a

hospital or clinic laboratory, or other facility in which a

laboratory examination of a specimen derived from the human body

yields evidence of a child with a blood lead level of concern

shall report the findings to the department as required by board

rule.

(d) If a report is not made as required by Subsection (b) or

(c), the following persons shall report a case or suspected case

of a child with lead poisoning or a blood lead level of concern

and all information known concerning the child:

(1) the administrator of a hospital licensed under Chapter 241;

(2) a professional registered nurse;

(3) an administrator or director of a public or private child

care facility;

(4) an administrator of a home health agency;

(5) an administrator or health official of a public or private

institution of higher education;

(6) a superintendent, manager, or health official of a public or

private camp, home, or institution;

(7) a parent, managing conservator, or guardian; and

(8) a health professional.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 52, eff. Jan. 1,

1996.

Sec. 88.005. REPORTING PROCEDURES. (a) The board shall

prescribe the form and method of reporting under this chapter,

including a report in writing, by telephone, or by electronic

data transmission.

(b) Board rules may require the reports to contain any

information relating to a case that is necessary for the purposes

of this chapter, including:

(1) the child's name, address, age, sex, and race;

(2) the child's blood lead concentration;

(3) the procedure used to determine the child's blood lead

concentration; and

(4) the name of the attending physician.

(c) The commissioner may authorize an alternate routing of

information in particular cases if the commissioner determines

that the customary reporting procedure would cause the

information to be unduly delayed.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 52, eff. Jan. 1,

1996.

Sec. 88.006. REPORTS OF HOSPITALIZATION; DEATH. (a) A

physician who attends a child during the child's hospitalization

shall immediately notify the department if the physician knows or

suspects that the child has lead poisoning or a blood lead level

of concern and the physician believes the lead poisoning or blood

lead level of concern resulted from the child's exposure to a

dangerous level of lead that may be a threat to the public

health.

(b) A physician who attends a child during the child's last

illness shall immediately notify the department if the physician:

(1) knows or suspects that the child died of lead poisoning; and

(2) believes the lead poisoning resulted from the child's

exposure to a dangerous level of lead that may be a threat to the

public health.

(c) An attending physician, health authority, or regional

director, with the consent of the child's survivors, may request

an autopsy if the physician, health authority, or regional

director needs further information concerning the cause of death

in order to protect the public health. The health authority or

regional director may order the autopsy to determine the cause of

death if the child's survivors do not consent to the autopsy. The

autopsy results shall be reported to the department.

(d) A justice of the peace acting as coroner or a medical

examiner in the course of an inquest under Chapter 49, Code of

Criminal Procedure, who finds that a child's cause of death was

lead poisoning that resulted from exposure to a dangerous level

of lead that the justice of the peace or medical examiner

believes may be a threat to the public health shall immediately

notify the health authority or the regional director in the

jurisdiction in which the finding is made.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 52, eff. Jan. 1,

1996.

Sec. 88.007. DEPARTMENT RULES FOR FOLLOW-UP CARE; COORDINATION

OF CARE. (a) The department may adopt rules establishing

standards for follow-up care provided to children with a

confirmed blood lead level of concern.

(b) Rules adopted under this section must meet any federal

requirements for coordinated follow-up care for children with

confirmed blood lead levels of concern and may include, in a

manner consistent with current federal guidelines:

(1) an environmental lead investigation of all or parts of a

child's home environment, child-care facility, or child-occupied

facility that may be a source of a lead hazard causing or

contributing to the child's lead exposure; and

(2) guidance to parents, guardians, and consulting physicians on

how to eliminate or control lead exposures that may be

contributing to the child's blood lead level.

Added by Acts 2007, 80th Leg., R.S., Ch.

398, Sec. 2, eff. September 1, 2007.

Sec. 88.008. ENVIRONMENTAL LEAD INVESTIGATIONS. (a) On

receiving a report of a child with a confirmed blood lead level

warranting an environmental lead investigation, the department or

its authorized agent may conduct an environmental lead

investigation of:

(1) the home environment in which the child resides, if the

department or the department's authorized agent obtains the

written consent of an adult occupant;

(2) any child-care facility with which the child has regular

contact and that may be contributing to the child's blood lead

level, if the department or the department's authorized agent

obtains the written consent of the owner, operator, or principal

of the facility; and

(3) any child-occupied facility with which the child has regular

contact and that may be contributing to the child's blood lead

level, if the department or the department's authorized agent

obtains the written consent of:

(A) the owner, operator, or principal of the facility; or

(B) an adult occupant of the facility if the facility is subject

to a lease agreement.

(b) Notwithstanding the consent requirements under Subsection

(a), consent for an investigation is not required to be in

writing for an investigation related to a report of a child with

a blood lead level of 45 micrograms per deciliter or more if a

good faith attempt to contact the persons authorized to provide

written consent under Subsection (a) has been unsuccessful.

Added by Acts 2007, 80th Leg., R.S., Ch.

398, Sec. 2, eff. September 1, 2007.

Sec. 88.009. ENVIRONMENTAL LEAD INVESTIGATION PROCEDURES. The

department may adopt rules establishing procedures for

environmental lead investigations of dwellings and other premises

subject to this chapter. The rules must meet, but may not

exceed, any requirements established under regulations adopted by

the federal Environmental Protection Agency under Subchapter IV,

Toxic Substances Control Act (15 U.S.C. Section 2681 et seq.).

Added by Acts 2007, 80th Leg., R.S., Ch.

398, Sec. 2, eff. September 1, 2007.



CHAPTER 89. SCREENING AND TREATMENT FOR TUBERCULOSIS IN JAILS AND OTHER CORRECTIONAL FACILITIES

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE D. PREVENTION, CONTROL, AND REPORTS OF DISEASES

CHAPTER 89. SCREENING AND TREATMENT FOR TUBERCULOSIS IN JAILS AND

OTHER CORRECTIONAL FACILITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 89.001. DEFINITIONS. In this chapter:

(1) "Community corrections facility" means a facility

established under Chapter 509, Government Code.

(2) "County jail" means a facility operated by or for a county

for the confinement of persons accused or convicted of an offense

and includes:

(A) a facility operated by or for a county for the confinement

of persons accused or convicted of an offense;

(B) a county jail or a correctional facility authorized by

Subchapter F, Chapter 351, Local Government Code; and

(C) a county correctional center authorized by Subchapter H,

Chapter 351, Local Government Code.

(3) "Governing body" means:

(A) the commissioners court of a county, for a county jail;

(B) the district judges governing a community corrections

facility, for a community corrections facility;

(C) the governing body of a municipality, for a jail operated by

or under contract to a municipality; or

(D) the community supervision and corrections department, for a

jail operated under contract to a community supervision and

corrections department.

(4) "Health authority" has the meaning assigned by Section

121.021.

(5) "Jail" means:

(A) a county jail; or

(B) a facility for the confinement of persons accused of an

offense that is:

(i) operated by a municipality or a vendor under contract with a

municipality under Subchapter E, Chapter 351, Local Government

Code; or

(ii) operated by a vendor under contract with a community

supervision and corrections department under Chapter 76,

Government Code.

(6) "Local health department" means a health department created

under Subchapter D, Chapter 121.

(7) "Physician" means a person licensed to practice medicine in

a state of the United States.

(8) "Public health district" means a health district established

under Subchapter E, Chapter 121.

(9) "Screening test" means a rapid analytical laboratory or

other procedure to determine the need for further diagnostic

evaluation.

(10) "Tuberculosis" means a disease caused by Mycobacterium

tuberculosis or other members of the Mycobacterium tuberculosis

complex.

Added by Acts 1993, 73rd Leg., ch. 786, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 7.07, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 348, Sec. 1, eff. Sept.

1, 1997.

Sec. 89.002. SCOPE OF CHAPTER. Except as provided by Subchapter

E, this chapter applies only to a jail that:

(1) has a capacity of at least 100 beds; or

(2) houses inmates:

(A) transferred from a county that has a jail that has a

capacity of at least 100 beds; or

(B) from another state.

Added by Acts 1997, 75th Leg., ch. 348, Sec. 2, eff. Sept. 1,

1997.

SUBCHAPTER B. SCREENING OF JAIL EMPLOYEES AND VOLUNTEERS

Sec. 89.011. SCREENING OF JAIL EMPLOYEES AND VOLUNTEERS. (a)

The governing body of a jail or community corrections facility,

through the community supervision and corrections department,

shall require that each employee or volunteer working or

providing services in a jail or a community corrections facility,

who meets the screening guidelines prescribed by board rule,

present to the governing body a certificate signed by a physician

that states that:

(1) the employee or volunteer has been tested for tuberculosis

infection in accordance with board rules; and

(2) the results of the test indicate that the person does not

have tuberculosis.

(b) In lieu of a screening test, an employee or volunteer with a

history of a positive screening test may provide:

(1) documentation of that positive test result and of any

diagnostic and therapeutic follow-up; and

(2) a certificate signed by a physician that states that the

person does not have tuberculosis.

(c) The health authority may require an employee or volunteer to

have an additional screening test or medical examination if the

department determines that an additional test or examination is

necessary and appropriate to protect the public health.

(d) An employee or volunteer is exempt from the screening test

required by this section if:

(1) the screening test conflicts with the tenets of an organized

religion to which the individual belongs; or

(2) the screening test is medically contraindicated based on an

examination by a physician.

Added by Acts 1993, 73rd Leg., ch. 786, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 348, Sec. 3, eff.

Sept. 1, 1997.

Sec. 89.012. FOLLOW-UP EVALUATIONS AND TREATMENT. (a) An

employee or a volunteer with a positive screening test result

must obtain a diagnostic evaluation from the person's own

physician to determine if the person has tuberculosis.

(b) If the employee or volunteer has tuberculosis, the governing

body may not permit the person to begin or continue the person's

employment duties or volunteer services unless the person is

under treatment for the disease by a physician and the person

provides to the governing body a certificate signed by the

attending physician stating that the patient is noninfectious.

Added by Acts 1993, 73rd Leg., ch. 786, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 348, Sec. 4, eff.

Sept. 1, 1997.

Sec. 89.013. CERTIFICATE REQUIRED. (a) The governing body or a

designee of the governing body shall confirm that each employee

or volunteer required to be screened under this subchapter has

the required certificate.

(b) The governing body may not permit an employee or volunteer

to carry out the person's duties if the person does not have the

required certificate.

Added by Acts 1993, 73rd Leg., ch. 786, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 348, Sec. 5, eff.

Sept. 1, 1997.

Sec. 89.014. COST OF TESTS, FOLLOW-UP, AND TREATMENT. The

employee or volunteer shall pay the expense of a screening test,

diagnostic evaluation, or other professional medical service

required under this subchapter unless the commissioners court,

the governing body of a municipality, or a local health

department or public health district elects to provide the

service.

Added by Acts 1993, 73rd Leg., ch. 786, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 348, Sec. 5, eff.

Sept. 1, 1997.

SUBCHAPTER C. INMATE SCREENING AND TREATMENT

Sec. 89.051. INMATE SCREENING REQUIRED. (a) Each inmate in a

jail or community corrections facility shall undergo a screening

test for tuberculosis infection approved by the board if:

(1) the inmate will probably be confined in jail or a community

corrections facility for more than seven days; and

(2) the inmate meets the screening guidelines prescribed by

board rules.

(b) The inmate must be tested on or before the seventh day after

the day the inmate is first confined.

(c) An inmate listed by Subsection (a) is not required to be

retested at each rebooking if the inmate is booked into a jail or

a community corrections facility more than once during a 12-month

period unless the inmate shows symptoms of tuberculosis or is

known to have been exposed to tuberculosis.

(d) An inmate is exempt from the screening test required by this

section if:

(1) the screening test conflicts with the tenets of an organized

religion to which the individual belongs; or

(2) the screening test is medically contraindicated based on an

examination by a physician.

Added by Acts 1993, 73rd Leg., ch. 786, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 348, Sec. 6, eff.

Sept. 1, 1997.

Sec. 89.052. RESCREENING; DIAGNOSTIC EVALUATIONS. The

department or a health authority may require a governing body to

provide an additional screening test or a diagnostic evaluation

if the department or health authority determines that an

additional screening test or a diagnostic evaluation is necessary

and appropriate to protect the health of the jail inmates,

employees, volunteers, or the public.

Added by Acts 1993, 73rd Leg., ch. 786, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 348, Sec. 7, eff.

Sept. 1, 1997.

Sec. 89.053. FOLLOW-UP EVALUATIONS. (a) If an inmate has a

confirmed positive screening test result, the governing body

shall provide a diagnostic evaluation to determine whether the

inmate has tuberculosis.

(b) The sheriff, jail administrator, or director of the

community corrections facility shall provide appropriate

accommodations to an inmate who has tuberculosis or is suspected

of having tuberculosis, including respiratory isolation, if

necessary, and adequate medical care and treatment that meet the

accepted standards of medical practice.

(c) The jail or community corrections facility shall provide

preventive therapy to an infected inmate if the preventive

therapy is prescribed by the attending physician and the inmate

consents to the treatment.

Added by Acts 1993, 73rd Leg., ch. 786, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 348, Sec. 8, eff.

Sept. 1, 1997.

Sec. 89.054. INMATE TRANSFER AND RELEASE. A copy of an inmate's

medical records or documentation of screenings or treatment

received during confinement must accompany an inmate transferred

from one jail or community corrections facility to another or the

Texas Department of Criminal Justice and be available for medical

review on arrival of the inmate.

Added by Acts 1993, 73rd Leg., ch. 786, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER D. REPORTING; RULEMAKING; MINIMUM STANDARDS

Sec. 89.071. REPORTING. (a) A case of tuberculosis shall be

reported to the appropriate health authority or to the department

not later than the third day after the day on which the diagnosis

is suspected.

(b) The results of a screening test shall be reported to the

department monthly in a manner approved by the department.

Added by Acts 1993, 73rd Leg., ch. 786, Sec. 1, eff. Sept. 1,

1993.

Sec. 89.072. RULEMAKING. The department shall recommend to the

Commission on Jail Standards and the Texas Department of Criminal

Justice rules to carry out this chapter, including rules

describing:

(1) the types of screening tests and diagnostic evaluations and

the scope of the professional examinations that may be used to

meet the requirements of this chapter;

(2) the categories of employees, volunteers, or inmates who must

have a screening test under this chapter;

(3) the form and content of the certificate required under

Subchapter B for employees and volunteers;

(4) the deadlines for filing a certificate;

(5) the transfer of employee or volunteer certificates and

inmate records between facilities;

(6) the frequency of screening tests for employees, volunteers,

and inmates;

(7) the criteria for requiring an additional screening test or a

diagnostic evaluation or examination; and

(8) the reporting of a screening test or an evaluation or

examination result to the appropriate health authority or to the

department.

Added by Acts 1993, 73rd Leg., ch. 786, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 348, Sec. 9, eff.

Sept. 1, 1997.

Sec. 89.073. ADOPTION OF LOCAL STANDARDS. (a) The standards

prescribed by this chapter and the rules adopted by the board

relating to screening tests or examinations for tuberculosis

required for certain employees and volunteers are minimum

standards.

(b) With the prior approval of the department:

(1) a governing body may adopt and enforce standards for

carrying out this chapter if the standards are compatible with

and equal to or more stringent than the standards prescribed by

this chapter and the board's rules; and

(2) a private facility may adopt and enforce standards for

carrying out this chapter if the standards are compatible with

and equal to or more stringent than the standards prescribed by

this chapter and the board's rules.

(c) The board shall adopt substantive and procedural rules to

govern the submission of standards adopted under Subsection (b).

At a minimum these rules must contain:

(1) a procedure for the submission of standards for departmental

review; and

(2) an internal departmental appeal process by which a governing

body or private entity may seek a review of the department's

decision to reject proposed standards.

Added by Acts 1993, 73rd Leg., ch. 786, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 348, Sec. 10, eff.

Sept. 1, 1997.

SUBCHAPTER E. CONTINUITY OF CARE

Sec. 89.101. DEFINITIONS. In this subchapter:

(1) "Corrections facility" means:

(A) a jail or community corrections facility, without regard to

whether the jail or facility satisfies the requirements of

Section 89.002;

(B) any correctional facility operated by or under contract with

a division of the Texas Department of Criminal Justice; or

(C) a detention facility operated by the Texas Youth Commission.

(2) "Offender" means a juvenile or adult who is arrested or

charged with a criminal offense.

Added by Acts 1997, 75th Leg., ch. 348, Sec. 11, eff. Sept. 1,

1997.

Sec. 89.102. REPORT OF RELEASE. A corrections facility shall

report to the department the release of an offender who is

receiving treatment for tuberculosis. The department shall

arrange for continuity of care for the offender.

Added by Acts 1997, 75th Leg., ch. 348, Sec. 11, eff. Sept. 1,

1997.



CHAPTER 90. OSTEOPOROSIS

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE D. PREVENTION, CONTROL, AND REPORTS OF DISEASES

CHAPTER 90. OSTEOPOROSIS

Sec. 90.001. FINDINGS. The legislature finds that:

(1) osteoporosis, a bone-thinning disease, is a major public

health problem that, in many cases, remains undiagnosed,

resulting in fractures, pain, disability, and immobility;

(2) early detection and prevention are critical health care

strategies for those at risk of osteoporosis; and

(3) it is in the public interest of this state to promote public

awareness of the benefits and value of the early detection,

prevention, and appropriate treatment of osteoporosis.

Added by Acts 1995, 74th Leg., ch. 71, Sec. 1, eff. May 11, 1995.

Sec. 90.002. OSTEOPOROSIS PROGRAM. Using existing resources,

the department shall educate the public on the causes of

osteoporosis and the personal risk factors associated with the

development of osteoporosis, publicize the value of early

detection and prevention, and identify the most cost-effective

options available for treatment.

Added by Acts 1995, 74th Leg., ch. 71, Sec. 1, eff. May 11, 1995.

Sec. 90.003. TASK FORCE. (a) In developing the program created

by Section 90.002, the commissioner may appoint a task force to

make recommendations on strategies for educating the public on

the health benefits of early detection and prevention of

osteoporosis.

(b) Members of the task force are not entitled to compensation,

a per diem, or expense reimbursement for their service on the

task force.

Added by Acts 1995, 74th Leg., ch. 71, Sec. 1, eff. May 11, 1995.



CHAPTER 91. PROSTATE CANCER EDUCATION PROGRAM

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE D. PREVENTION, CONTROL, AND REPORTS OF DISEASES

CHAPTER 91. PROSTATE CANCER EDUCATION PROGRAM

Sec. 91.001. FINDINGS. The legislature finds that:

(1) prostate cancer is a major public health problem with an

estimated 13,000 Texans to be diagnosed each year resulting in

over 2,200 Texans dying each year;

(2) African Americans have the highest incidence of prostate

cancer in the state;

(3) early detection through annual checkups and testing are

critical to the preservation of life and to health care

strategies for those at risk of prostate cancer; and

(4) it is in the public interest of this state to promote public

awareness of the benefits and value of the early detection,

prevention, and treatment of prostate cancer.

Added by Acts 1995, 74th Leg., ch. 793, Sec. 1, eff. June 16,

1995. Amended by Acts 1999, 76th Leg., ch. 990, Sec. 1, eff.

Sept. 1, 1999.

Sec. 91.002. PROSTATE CANCER STRATEGY. (a) In consultation

with the board, the commissioner shall develop and implement a

program that educates the public on the causes of prostate cancer

and the factors associated with the development of prostate

cancer. This program must include components designed to reach

high-risk populations that reflect the nature of and trends in

prostate cancer morbidity and mortality rates in high-risk groups

in this state.

(b) The program shall also publicize the value and methods of

early detection and prevention and identify the options available

for treatment.

Added by Acts 1995, 74th Leg., ch. 793, Sec. 1, eff. June 16,

1995. Amended by Acts 1999, 76th Leg., ch. 990, Sec. 2, eff.

Sept. 1, 1999.

Sec. 91.003. TASK FORCE. (a) Using existing resources in

developing the program created by Section 91.002, the

commissioner shall appoint a task force to make recommendations

on strategies for educating the public on the health benefits of

the early detection, prevention, and treatment of prostate

cancer.

(b) Members of the task force are not entitled to compensation,

per diem, or expense reimbursement for their service on the task

force.

Added by Acts 1995, 74th Leg., ch. 793, Sec. 1, eff. June 16,

1995.



CHAPTER 92. INJURY PREVENTION AND CONTROL

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE D. PREVENTION, CONTROL, AND REPORTS OF DISEASES

CHAPTER 92. INJURY PREVENTION AND CONTROL

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 92.001. DEFINITIONS. In this chapter:

(1) "Injury" means damage to the body that results from

intentional or unintentional acute exposure to thermal,

mechanical, electrical, or chemical energy or from the absence of

essentials such as heat or oxygen.

(2) "Reportable injury" means an injury or condition required to

be reported under this subchapter.

(3) "Traumatic brain injury" means an acquired injury to the

brain, including brain injuries caused by anoxia due to near

drowning. The term does not include brain dysfunction caused by

congenital or degenerative disorders or birth trauma.

Added by Acts 1993, 73rd Leg., ch. 41, Sec. 1, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 87.001 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(18), eff. Sept. 1, 1995.

Renumbered from Health and Safety Code Sec. 88.001 by Acts 1997,

75th Leg., ch. 165, Sec. 31.01(53), eff. Sept. 1, 1997. Amended

by Acts 1997, 75th Leg., ch. 893, Sec. 1, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 1088, Sec. 3, eff. Sept. 1, 2003.

Sec. 92.002. REPORTABLE INJURY; RULES. (a) Spinal cord

injuries, traumatic brain injuries, and submersion injuries are

reportable to the department. The board by rule shall define

those terms for reporting purposes.

(b) The board may adopt rules that require other injuries to be

reported under this subchapter.

(c) The board shall maintain and revise, as necessary, the list

of reportable injuries.

(d) The board shall adopt rules necessary to administer this

subchapter.

Added by Acts 1993, 73rd Leg., ch. 41, Sec. 1, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 87.002 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(18), eff. Sept. 1, 1995.

Renumbered from Health and Safety Code Sec. 88.002 by Acts 1997,

75th Leg., ch. 165, Sec. 31.01(53), eff. Sept. 1, 1997. Amended

by Acts 1997, 75th Leg., ch. 893, Sec. 2, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 1088, Sec. 4, eff. Sept. 1, 2003.

Sec. 92.003. REPORTING REQUIREMENTS. (a) The following persons

shall report cases or suspected cases of reportable injuries to

the department:

(1) a physician who diagnoses or treats a reportable injury; and

(2) a medical examiner or justice of the peace.

(b) The department may contact a physician attending a person

with a case or suspected case of a reportable injury.

(c) The board shall prescribe the form and method of reporting.

The board may require the reports to contain any information,

including the person's name, address, age, sex, race, occupation,

employer, and attending physician, necessary to achieve the

purposes of this subchapter.

Added by Acts 1993, 73rd Leg., ch. 41, Sec. 1, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 87.003 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(18), eff. Sept. 1, 1995.

Renumbered from Health and Safety Code Sec. 88.003 by Acts 1997,

75th Leg., ch. 165, Sec. 31.01(53), eff. Sept. 1, 1997. Amended

by Acts 1997, 75th Leg., ch. 893, Sec. 3, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 1088, Sec. 5, eff. Sept. 1, 2003.

Sec. 92.004. POWERS AND DUTIES OF DEPARTMENT. (a) The

department may enter into contracts or agreements as necessary to

carry out this subchapter. The contracts or agreements may

provide for payment by the state for materials, equipment, and

services.

(b) The department may seek, receive, and spend any funds

received through appropriations, grants, donations, or

contributions from public or private sources for the purpose of

identifying, reporting, or preventing those injuries that have

been determined by the board to be harmful or to be a threat to

the public health.

(c) Subject to the confidentiality provisions of this

subchapter, the department shall evaluate the reports of injuries

to establish the nature and magnitude of the hazards associated

with those injuries, to reduce the occurrence of those risks, and

to establish any trends involved.

(d) The department may make inspections and investigations as

authorized by this subchapter and other law.

Added by Acts 1993, 73rd Leg., ch. 41, Sec. 1, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 87.004 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(18), eff. Sept. 1, 1995.

Renumbered from Health and Safety Code Sec. 88.004 by Acts 1997,

75th Leg., ch. 165, Sec. 31.01(53), eff. Sept. 1, 1997. Amended

by Acts 2003, 78th Leg., ch. 1088, Sec. 6, eff. Sept. 1, 2003.

Sec. 92.005. ACCESS TO INFORMATION. Subject to the

confidentiality provisions of this subchapter, the department may

collect, or cause to be collected, medical, demographic, or

epidemiologic information from any medical or laboratory record

or file to help the department in the epidemiologic investigation

of injuries and their causes.

Added by Acts 1993, 73rd Leg., ch. 41, Sec. 1, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 87.005 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(18), eff. Sept. 1, 1995.

Renumbered from Health and Safety Code Sec. 88.005 by Acts 1997,

75th Leg., ch. 165, Sec. 31.01(53), eff. Sept. 1, 1997. Amended

by Acts 2003, 78th Leg., ch. 1088, Sec. 7, eff. Sept. 1, 2003.

Sec. 92.006. CONFIDENTIALITY. (a) All information and records

relating to injuries are confidential, including information from

injury investigations. That information may not be released or

made public on subpoena or otherwise, except that release may be

made:

(1) for statistical purposes, but only if a person is not

identified;

(2) with the consent of each person identified in the

information released; or

(3) to medical personnel in a medical emergency to the extent

necessary to protect the health or life of the named person.

(b) The board shall adopt rules establishing procedures to

ensure that all information and records maintained by the

department under this subchapter are kept confidential and

protected from release to unauthorized persons.

(c) The director, the director's designee, or an employee of the

department may not be examined in a judicial or other proceeding

about the existence or contents of pertinent records of,

investigation reports of, or reports or information about a

person examined or treated for an injury without that person's

consent.

Added by Acts 1993, 73rd Leg., ch. 41, Sec. 1, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 87.006 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(18), eff. Sept. 1, 1995.

Renumbered from Health and Safety Code Sec. 88.006 by Acts 1997,

75th Leg., ch. 165, Sec. 31.01(53), eff. Sept. 1, 1997. Amended

by Acts 2003, 78th Leg., ch. 1088, Sec. 8, eff. Sept. 1, 2003.

Sec. 92.007. INVESTIGATIONS. (a) The department shall

investigate the causes of injuries and methods of prevention.

(b) The director or the director's designee may enter at

reasonable times and inspect within reasonable limits a public

place or building, including a public conveyance, in the

director's duty to prevent an injury.

(c) The director or the director's designee may not enter a

private residence to conduct an investigation about the causes of

injuries without first receiving permission from a lawful adult

occupant of the residence.

Added by Acts 1993, 73rd Leg., ch. 41, Sec. 1, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 87.007 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(18), eff. Sept. 1, 1995.

Renumbered from Health and Safety Code Sec. 88.007 by Acts 1997,

75th Leg., ch. 165, Sec. 31.01(53), eff. Sept. 1, 1997.

Sec. 92.008. TECHNICAL ADVISORY COMMITTEE ON INJURY REPORTING.

(a) The board shall appoint a technical advisory committee to

advise the board of injuries other than spinal cord injuries,

traumatic brain injuries, and submersion injuries that should be

required by rule to be reported under this subchapter.

(b) The technical advisory committee is composed of:

(1) three doctors of medicine or doctors of osteopathic medicine

licensed to practice in this state; and

(2) three hospital representatives, one of whom must be a public

hospital representative.

(c) A technical advisory committee member serves at the pleasure

of the board.

(d) A vacancy on the technical advisory committee is filled by

the board in the same manner as other appointments to the

advisory committee.

(e) A member of the technical advisory committee is not entitled

to reimbursement for expenses incurred in performing duties under

this subchapter.

(f) The technical advisory committee may elect a chairman,

vice-chairman, and secretary from among its members and may adopt

rules to conduct its activities.

(g) The technical advisory committee is entitled to review and

comment on the board's rules under Section 92.002(b) before the

rules are proposed.

Added by Acts 1993, 73rd Leg., ch. 41, Sec. 1, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 87.008 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(18), eff. Sept. 1, 1995.

Renumbered from Health and Safety Code Sec. 88.008 by Acts 1997,

75th Leg., ch. 165, Sec. 31.01(53), eff. Sept. 1, 1997. Amended

by Acts 1997, 75th Leg., ch. 893, Sec. 4, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 1088, Sec. 9, eff. Sept. 1, 2003.

Sec. 92.009. COORDINATION WITH TEXAS DEPARTMENT OF INSURANCE.

The department and the Texas Department of Insurance shall enter

into a memorandum of understanding which shall include the

following:

(1) the department and the Texas Department of Insurance shall

exchange relevant injury data on an ongoing basis notwithstanding

Section 92.006;

(2) confidentiality of injury data provided to the department by

the Texas Department of Insurance is governed by Subtitle A,

Title 5, Labor Code;

(3) confidentiality of injury data provided to the Texas

Department of Insurance by the department is governed by Section

92.006; and

(4) cooperation in conducting investigations of work-related

injuries.

Added by Acts 1993, 73rd Leg., ch. 41, Sec. 1, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 87.009 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(18), eff. Sept. 1, 1995.

Renumbered from Health and Safety Code Sec. 88.009 by Acts 1997,

75th Leg., ch. 165, Sec. 31.01(53), eff. Sept. 1, 1997. Amended

by Acts 1997, 75th Leg., ch. 893, Sec. 5, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 6.101, eff. September 1, 2005.

Sec. 92.010. COORDINATION WITH TEXAS REHABILITATION COMMISSION.

The department and the Texas Rehabilitation Commission shall

enter into a memorandum of understanding to:

(1) exchange relevant injury data on an ongoing basis

notwithstanding Section 92.006;

(2) maintain the confidentiality of injury data provided to the

department by the commission in accordance with Section 92.006

and Section 111.057, Human Resources Code; and

(3) cooperate in conducting investigations of spinal cord and

traumatic brain injuries.

Added by Acts 1997, 75th Leg., ch. 893, Sec. 6, eff. Sept. 1,

1997. Renumbered from Sec. 88.010 and amended by Acts 1999, 76th

Leg., ch. 62, Sec. 11.01, eff. Sept. 1, 1999.

Sec. 92.011. COORDINATION WITH TEXAS TRAUMATIC BRAIN INJURY

ADVISORY COUNCIL. (a) The department and the Texas Traumatic

Brain Injury Advisory Council established within the department

under Subchapter B shall:

(1) exchange relevant injury data on an ongoing basis to the

extent allowed by Section 92.006;

(2) maintain the confidentiality of injury data provided to the

council by the department in accordance with Section 92.006;

(3) permit the council to review and comment on the board's

rules under Section 92.002(b) before the rules are proposed; and

(4) cooperate in conducting investigations of traumatic brain

injuries.

(b) The department and the Texas Traumatic Brain Injury Advisory

Council may enter into a memorandum of understanding to

facilitate cooperation under Subsection (a).

Added by Acts 1997, 75th Leg., ch. 893, Sec. 6, eff. Sept. 1,

1997. Renumbered from Sec. 88.011 and amended by Acts 1999, 76th

Leg., ch. 62, Sec. 11.02, eff. Sept. 1, 1999; Acts 2003, 78th

Leg., ch. 1088, Sec. 10, eff. Sept. 1, 2003.

SUBCHAPTER B. TEXAS TRAUMATIC BRAIN INJURY ADVISORY COUNCIL

Sec. 92.051. DEFINITIONS. In this subchapter:

(1) "Traumatic brain injury support group" means a local, state,

or national organization that:

(A) is established to provide support services to aid persons

with a traumatic brain injury and their primary family

caregivers;

(B) encourages research into the cause, prevention, and

treatment of traumatic brain injury and care of persons with a

traumatic brain injury; and

(C) is dedicated to the development of essential services for

persons with a traumatic brain injury and their primary family

caregivers.

(2) "Council" means the Texas Traumatic Brain Injury Advisory

Council.

(3) "Primary family caregiver" means an individual who is a

relative of a person with a traumatic brain injury who has or has

had a major responsibility for the care and supervision of the

person with a traumatic brain injury and who is not a

professional health care provider paid to care for the person

with a traumatic brain injury.

Added by Acts 2003, 78th Leg., ch. 1088, Sec. 2, eff. Sept. 1,

2003.

Sec. 92.052. ADVISORY COUNCIL; ASSOCIATED AGENCY. (a) The

Texas Traumatic Brain Injury Advisory Council is an advisory

council within the department.

(b) Notwithstanding Subsection (a), if, as a result of

legislation enacted in the 78th Legislature, Regular Session,

2003, a state agency other than the department is designated to

serve as the agency with primary responsibility in relation to

persons with physical disabilities, the council is an advisory

council within that state agency and a reference in this chapter

to the department means that agency.

Added by Acts 2003, 78th Leg., ch. 1088, Sec. 2, eff. Sept. 1,

2003.

Sec. 92.053. MEMBERSHIP. (a) The council must be composed in

accordance with federal law. Appointments to the council shall be

made without regard to:

(1) the race, color, sex, religion, age, or national origin of

the appointees; or

(2) the disability of the appointees, except as required by

federal law.

(b) The council is composed of 22 members appointed as follows:

(1) eight public consumer members appointed by the commissioner

of health and human services, at least three of whom must be

individuals related to persons with a traumatic brain injury and

at least three of whom must be persons with a brain injury;

(2) six professional members appointed by the commissioner of

health and human services, each of whom must have special

training and interest in the care, treatment, or rehabilitation

of persons with a traumatic brain injury, with one representative

each from:

(A) acute hospital trauma units;

(B) the National Institute for Disability Rehabilitation

Research Traumatic Brain Injury Model System in this state;

(C) acute or post-acute rehabilitation facilities;

(D) community-based services;

(E) faculties of institutions of higher education; and

(F) providers in the areas of physical therapy, occupational

therapy, or cognitive rehabilitation; and

(3) eight state agency members, with one representative from

each of the following agencies appointed by the chief executive

officer of the agency:

(A) Texas Department of Health;

(B) Texas Department of Human Services;

(C) Texas Department of Mental Health and Mental Retardation;

(D) Texas Rehabilitation Commission;

(E) Health and Human Services Commission;

(F) Texas Education Agency;

(G) Texas Planning Council for Developmental Disabilities; and

(H) Texas Department of Insurance.

(c) One of the six public consumer members appointed under

Subsection (b)(1) must be a member of a statewide traumatic brain

injury support group.

Added by Acts 2003, 78th Leg., ch. 1088, Sec. 2, eff. Sept. 1,

2003.

Sec. 92.054. OFFICERS. (a) The members of the council annually

shall elect a presiding officer and an assistant presiding

officer from the council members.

(b) A representative of a state agency may not serve as

presiding officer or assistant presiding officer.

(c) At least one of the officers must be a public consumer

member.

Added by Acts 2003, 78th Leg., ch. 1088, Sec. 2, eff. Sept. 1,

2003.

Sec. 92.055. RESTRICTIONS ON MEMBERS. (a) In this section,

"Texas trade association" means a cooperative and voluntarily

joined association of business or professional competitors in

this state designed to assist its members and its industry or

profession in dealing with mutual business or professional

problems and in promoting their common interest. The term does

not include a voluntary health organization.

(b) A person may not be a public consumer member of the council

if the person or the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization receiving money from the

council;

(2) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

receiving money from the council; or

(3) uses or receives a substantial amount of tangible goods,

services, or money from the council, other than compensation or

reimbursement authorized by law for council membership,

attendance, or expenses.

(c) A person may not be a member of the council if the person is

an officer, employee, or paid consultant of a Texas trade

association in a health care field.

(d) A person may not be a member of the council if the person is

required to register as a lobbyist under Chapter 305, Government

Code, because of the person's activities for compensation on

behalf of a profession related to the operation of the council.

(e) It is a ground for removal from the council that a member:

(1) does not have at the time of taking office the

qualifications required by Section 92.053(b);

(2) does not maintain during service on the council the

qualifications required by Section 92.053(b);

(3) is ineligible for membership under Subsection (b), (c), or

(d);

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

council meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the council.

(f) The validity of an action of the council is not affected by

the fact that it is taken when a ground for removal of a council

member exists.

Added by Acts 2003, 78th Leg., ch. 1088, Sec. 2, eff. Sept. 1,

2003.

Sec. 92.056. TERMS; VACANCY. (a) The public consumer and

professional members of the council are appointed for staggered

six-year terms, with the terms of four or five members expiring

February 1 of each odd-numbered year.

(b) In addition to other methods by which a position may become

vacant, a position on the council becomes vacant if a member

resigns from the council by providing written notice to the

presiding officer of the council.

(c) If a position on the council becomes vacant, the presiding

officer shall provide written notice to the appropriate

appointing official requesting a new appointment to fill the

remainder of the member's term.

(d) If a vacancy occurs, the appropriate appointing official

shall appoint a person, in the same manner as the original

appointment, to serve for the remainder of the unexpired term.

(e) A person who has served one full term on the council is not

eligible for reappointment.

Added by Acts 2003, 78th Leg., ch. 1088, Sec. 2, eff. Sept. 1,

2003.

Sec. 92.057. COMPENSATION; EXPENSES. (a) Except as provided by

Subsections (b) and (c), a member of the council is not entitled

to compensation for service on the council and is not entitled to

reimbursement for travel expenses.

(b) A member who is a representative of a state agency shall be

reimbursed for travel expenses incurred while conducting council

business from the funds of the agency the person represents in

accordance with the General Appropriations Act.

(c) If money is available for this purpose in the account

established under Section 92.062(b), the department shall

reimburse a public consumer member for the member's actual and

necessary expenses incurred in performing council duties,

including travel, meals, lodging, respite care for a dependent

with a disability, and telephone long-distance charges.

Added by Acts 2003, 78th Leg., ch. 1088, Sec. 2, eff. Sept. 1,

2003.

Sec. 92.058. MEETINGS. The council shall meet at least once

each calendar quarter on meeting dates set by the council and at

the call of the presiding officer.

Added by Acts 2003, 78th Leg., ch. 1088, Sec. 2, eff. Sept. 1,

2003.

Sec. 92.059. DUTIES OF THE COUNCIL. The council shall:

(1) inform state leaders of issues and policies as they relate

to meeting the needs of persons with a traumatic brain injury and

their primary family caregivers;

(2) recommend to state leaders policies and programs that more

effectively serve persons with a traumatic brain injury and their

families;

(3) recommend to the department methods to explore and promote

innovative approaches to providing services and support to

persons with a traumatic brain injury and their families;

(4) recommend to the department methods to promote education,

training, and information about traumatic brain injury issues;

(5) advocate for persons with a traumatic brain injury and their

families;

(6) recommend to the department methods to support activities

aimed at reducing preventable brain injuries; and

(7) recommend to the department methods to conduct outreach to

obtain public input.

Added by Acts 2003, 78th Leg., ch. 1088, Sec. 2, eff. Sept. 1,

2003.

Sec. 92.060. DUTIES OF THE DEPARTMENT. (a) The department

shall:

(1) provide administrative support services to the council;

(2) accept gifts and grants on behalf of the council from any

public or private entity;

(3) receive, deposit, and disburse gifts and grants for the

council in accordance with this subchapter and provide other

administrative services in support of the council as requested by

and negotiated with the council; and

(4) enter into a memorandum of understanding with the council

that delineates the responsibilities of the department and the

council under this subchapter and amend the memorandum as

necessary to reflect changes in those responsibilities.

(b) The board may adopt rules as necessary to implement the

department's duties under this subchapter and federal

developmental disability laws.

Added by Acts 2003, 78th Leg., ch. 1088, Sec. 2, eff. Sept. 1,

2003.

Sec. 92.061. ADDITIONAL COUNCIL DUTIES. The council shall:

(1) make recommendations, at the request of the governor or

legislative leaders, relating to activities appropriate to the

achievement of legislative and executive functions relating to

persons with a traumatic brain injury; and

(2) submit to the governor, legislature, and other appropriate

state and federal authorities periodic reports on the council's

responsibilities and performance.

Added by Acts 2003, 78th Leg., ch. 1088, Sec. 2, eff. Sept. 1,

2003.

Sec. 92.062. GIFTS AND GRANTS. (a) The council is encouraged

to seek a gift or grant from any public or private entity.

(b) The health and human services commission shall deposit any

money received under Subsection (a) to the credit of the Texas

Traumatic Brain Injury Advisory Council account. The Texas

Traumatic Brain Injury Advisory Council account is an account in

the general revenue fund that may be appropriated only for the

purpose of carrying out this subchapter.

Added by Acts 2003, 78th Leg., ch. 1088, Sec. 2, eff. Sept. 1,

2003.

Sec. 92.063. ADVISORY COMMITTEE STATUTE INAPPLICABLE. Chapter

2110, Government Code, does not apply to the council.

Added by Acts 2003, 78th Leg., ch. 1088, Sec. 2, eff. Sept. 1,

2003.



CHAPTER 93. PREVENTION OF CARDIOVASCULAR DISEASE AND STROKE

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE D. PREVENTION, CONTROL, AND REPORTS OF DISEASES

CHAPTER 93. PREVENTION OF CARDIOVASCULAR DISEASE AND STROKE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 93.001. DEFINITIONS. In this chapter:

(1) "Cardiovascular disease" means the group of diseases that

target the heart and blood vessels and that are the result of

complex interactions between multiple inherited traits and

environmental factors.

(2) "Council" means the Council on Cardiovascular Disease and

Stroke.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 25.01, eff. Sept.

1, 1999.

Sec. 93.002. APPOINTMENT OF COUNCIL; TERMS OF MEMBERS. (a) The

Council on Cardiovascular Disease and Stroke is composed of:

(1) 11 public members appointed by the governor, with the advice

and consent of the senate, as follows:

(A) a licensed physician with a specialization in cardiology;

(B) a licensed physician with a specialization in neurology to

treat stroke;

(C) a licensed physician employed in a primary care setting;

(D) a registered nurse with a specialization in quality

improvement practices for cardiovascular disease and stroke;

(E) a registered and licensed dietitian;

(F) two persons with experience and training in public health

policy, research, or practice;

(G) two consumer members, with special consideration given to

persons actively participating in the Texas affiliates of the

American Heart Association or American Stroke Association,

managed care, or hospital or rehabilitation settings; and

(H) two members from the general public that have or care for

persons with cardiovascular disease or stroke; and

(2) one nonvoting member representing each of the state agencies

that oversee:

(A) health services;

(B) education;

(C) assistive and rehabilitative services; and

(D) aging and disability services.

(b) In appointing public members under Subsection (a)(1), the

governor shall attempt to appoint female members and members of

different minority groups, including African Americans, Hispanic

Americans, Native Americans, and Asian Americans.

(c) The head of each agency overseeing services listed in

Subsection (a)(2) shall appoint the agency's representative

nonvoting member.

(d) Public members of the council serve staggered six-year

terms, with the terms of three or four of the public members

expiring February 1 of each odd-numbered year. A nonvoting

member representing a state agency serves at the will of the

appointing agency.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 25.01, eff. Sept.

1, 1999. Amended by Acts 2003, 78th Leg., ch. 1170, Sec. 6.01,

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

732, Sec. 1, eff. September 1, 2005.

Sec. 93.003. REIMBURSEMENT. (a) Except as provided by

Subsection (b), a member of the council may be reimbursed for

travel expenses incurred while conducting the business of the

council at the same rate provided for state employees in the

General Appropriations Act, provided funds are appropriated to

the department for this purpose.

(b) If funds are not appropriated to support reimbursement of

travel expenses, the commissioner may authorize reimbursement of

the travel expenses incurred by a member while conducting the

business of the council, as provided in the General

Appropriations Act, if the commissioner finds on application of

the member that travel for council business imposes a financial

hardship on the member.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 25.01, eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

732, Sec. 2, eff. September 1, 2005.

Sec. 93.004. DUTIES OF DEPARTMENT; FUNDS. The department shall

accept funds appropriated for the purposes of this chapter and

shall allocate those funds. The council shall make

recommendations to the department concerning the allocation of

funds.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 25.01, eff. Sept.

1, 1999.

Sec. 93.005. CONSULTANTS; ADVISORY COMMITTEE. To advise and

assist the council with respect to the council's duties under

this chapter, the council may appoint one or more:

(1) consultants to the council; or

(2) advisory committees under Chapter 2110, Government Code.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 25.01, eff. Sept.

1, 1999.

Sec. 93.006. REPORT TO LEGISLATURE. (a) Repealed by Acts 2005,

79th Leg., Ch. 732, Sec. 7, eff. September 1, 2005.

(b) Not later than January 15 of each year, the council shall

report to the governor, the lieutenant governor, and the speaker

of the house of representatives on the activities of the council,

accounting for all funds received and disbursed by or for the

council during the preceding fiscal year.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 25.01, eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

732, Sec. 3, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

732, Sec. 4, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

732, Sec. 7, eff. September 1, 2005.

Sec. 93.007. RESTRICTIONS ON COUNCIL APPOINTMENT, MEMBERSHIP, OR

EMPLOYMENT. (a) A person is not eligible to serve as a public

member if the person or the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization receiving funds at the

council's direction;

(2) owns or controls directly or indirectly more than a 10

percent interest in a business entity or other organization

receiving funds at the council's direction; or

(3) uses or receives a substantial amount of tangible goods,

services, or funds from the department at the council's

direction, other than compensation or reimbursement authorized by

law for council membership, attendance, or expenses.

(b) A person who is required to register as a lobbyist under

Chapter 305, Government Code, may not serve as a member of the

council or act as the general counsel of the council.

(c) An officer, employee, or paid consultant of a trade

association in the field of health care may not be a member or

employee of the council. A person who is the spouse of an

officer, employee, or paid consultant of a trade association in

the field of health care may not be a member of the council and

may not be an employee, including an employee exempt from the

state's position classification plan, who is compensated at or

above the amount prescribed by the General Appropriations Act for

step 1, salary group A17, of the position classification salary

schedule.

(d) For purposes of Subsection (c), a trade association is a

nonprofit, cooperative, and voluntary association of business or

professional competitors designed to assist its members and its

industry or profession in dealing with mutual business or

professional problems and in promoting their common interests.

Added by Acts 2005, 79th Leg., Ch.

732, Sec. 5, eff. September 1, 2005.

Sec. 93.008. REMOVAL OF COUNCIL MEMBER. (a) It is a ground for

removal from the council if a member:

(1) is not eligible for appointment to the council at the time

of appointment as provided by Section 93.007(a);

(2) is not eligible to serve on the council as provided by

Section 93.007(a);

(3) violates a prohibition established by Section 93.007(b) or

(c);

(4) cannot discharge the member's duties for a substantial part

of the term for which the member is appointed because of illness

or disability; or

(5) is absent from more than half of the regularly scheduled

council meetings that the member is eligible to attend during

each calendar year, unless the absence is excused by a majority

vote of the council.

(b) The validity of an action of the council is not affected by

the fact that it is taken when a ground for removal of a member

of the council exists.

(c) If the presiding officer of the council knows that a

potential ground for removal exists, the presiding officer shall

notify the governor of its existence.

(d) The council shall inform its members as often as necessary

of:

(1) the qualifications for office prescribed by this chapter;

and

(2) the responsibilities under applicable laws relating to

standards of conduct for state officers or employees.

Added by Acts 2005, 79th Leg., Ch.

732, Sec. 5, eff. September 1, 2005.

Sec. 93.009. PRESIDING OFFICER. The governor shall designate a

member of the council as the presiding officer of the council to

serve in that capacity at the will of the governor.

Added by Acts 2005, 79th Leg., Ch.

732, Sec. 5, eff. September 1, 2005.

Sec. 93.010. STAFF SUPPORT. Each agency represented on the

council:

(1) shall provide the council with staff support of specialists

as needed; and

(2) may provide staff support to an advisory committee.

Added by Acts 2005, 79th Leg., Ch.

732, Sec. 5, eff. September 1, 2005.

Sec. 93.011. DIVISION OF POLICY AND MANAGEMENT RESPONSIBILITIES.

The council shall develop and implement policies that clearly

separate the policy-making responsibilities of the council and

the management responsibilities of the commissioner and staff of

the department.

Added by Acts 2005, 79th Leg., Ch.

732, Sec. 5, eff. September 1, 2005.

Sec. 93.012. MEETINGS. (a) The council shall meet at least

quarterly and shall adopt rules for the conduct of its meetings.

(b) An action taken by the council must be approved by a

majority of the voting members present.

Added by Acts 2005, 79th Leg., Ch.

732, Sec. 5, eff. September 1, 2005.

Sec. 93.013. GIFTS AND GRANTS. (a) The council may receive

gifts and grants from any public or private source to perform its

duties under this chapter. The department shall accept the gifts

on behalf of the council and shall deposit any funds accepted

under this section to the credit of a special account in the

general revenue fund as required by Section 93.014.

(b) The department may retain five percent of any monetary gifts

accepted on behalf of the council to cover its costs in

administering this section.

Added by Acts 2005, 79th Leg., Ch.

732, Sec. 5, eff. September 1, 2005.

Sec. 93.014. HEART DISEASE AND STROKE RESOURCE FUND. (a) The

heart disease and stroke resource fund is an account of the

general revenue fund.

(b) The legislature may appropriate money deposited to the

credit of the heart disease and stroke resource fund only to the

council for:

(1) heart disease and stroke prevention, research, and medical

care for heart attack and stroke victims; and

(2) grants to nonprofit heart disease and stroke organizations.

(c) The council shall develop a policy governing the award of

funds for clinical research that follows scientific peer review

guidelines for primary and secondary prevention of heart disease

or stroke or that follows other review procedures that are

designed to distribute those funds on the basis of scientific

merit.

(d) Interest earned from the investment of the heart disease and

stroke resource fund shall be deposited to the credit of the

fund.

Added by Acts 2005, 79th Leg., Ch.

732, Sec. 5, eff. September 1, 2005.

SUBCHAPTER B. POWERS AND DUTIES OF COUNCIL

Sec. 93.051. CARDIOVASCULAR DISEASE AND STROKE PREVENTION PLAN;

DUTIES OF COUNCIL. (a) The council shall develop an effective

and resource-efficient plan to reduce the morbidity, mortality,

and economic burden of cardiovascular disease and stroke in this

state. The council shall:

(1) conduct health education, public awareness, and community

outreach activities that relate to primary and secondary

prevention of cardiovascular disease and stroke;

(2) promote, enhance, and coordinate health education, public

awareness, and community outreach activities that relate to

primary and secondary prevention of cardiovascular disease and

stroke and that are provided by private and other public

organizations;

(3) coordinate activities with other entities that are concerned

with medical conditions that are similar to cardiovascular

disease and stroke or that have similar risk factors;

(4) identify to health care providers, employers, schools,

community health centers, and other groups the benefits of

encouraging treatment, primary and secondary prevention, and

public awareness of cardiovascular disease and stroke and

recognize innovative and effective programs that achieve the

objectives of improved treatment, prevention, and public

awareness;

(5) provide guidance regarding the roles and responsibilities of

government agencies, health care providers, employers,

third-party payers, patients, and families of patients in the

treatment, primary and secondary prevention, and public awareness

of cardiovascular disease and stroke;

(6) improve access to treatment for and primary and secondary

prevention of cardiovascular disease and stroke through public

awareness programs, including access for uninsured individuals

and individuals living in rural or underserved areas;

(7) assist communities to develop comprehensive local

cardiovascular disease and stroke prevention programs;

(8) assist the Texas Education Agency and local school districts

to promote a public school curriculum that includes physical,

nutritional, and health education relating to cardiovascular

disease and stroke prevention;

(9) establish appropriate forums, programs, or initiatives

designed to educate the public regarding the impact of heart

disease and stroke on women's health, with an emphasis on

preventive health and healthy lifestyles; and

(10) evaluate and enhance the implementation and effectiveness

of the program developed under this chapter.

(b) The council shall make written recommendations for

performing its duties under this chapter to the department and

the legislature.

(c) The council shall advise the legislature on legislation that

is needed to develop further and maintain a statewide system of

quality education services for all persons with cardiovascular

disease or stroke. The council may develop and submit

legislation to the legislature or comment on pending legislation

that affects persons with cardiovascular disease and stroke.

(d) The council shall collaborate with the Governor's EMS and

Trauma Advisory Council, the American Stroke Association, and

other stroke experts to make recommendations to the department

for rules on the recognition and rapid transportation of stroke

patients to health care facilities capable of treating strokes 24

hours a day and recording stroke patient outcomes.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 25.01, eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

732, Sec. 6, eff. September 1, 2005.

Sec. 93.052. DATABASE OF CLINICAL RESOURCES. The council shall

review available clinical resources and shall develop a database

of recommendations for appropriate care and treatment of patients

with cardiovascular disease or who have suffered from or are at

risk for stroke. The council shall make the database accessible

to the public.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 25.01, eff. Sept.

1, 1999.

Sec. 93.053. CARDIOVASCULAR DISEASE AND STROKE DATABASE. (a)

The council shall collect and analyze information related to

cardiovascular disease and stroke at the state and regional level

and, to the extent feasible, at the local level. The council

shall obtain the information from federal and state agencies and

from private and public organizations. The council shall maintain

a database of this information.

(b) The database may include:

(1) information related to behavioral risk factors identified

for cardiovascular disease and stroke;

(2) morbidity and mortality rates for cardiovascular disease and

stroke; and

(3) community indicators relevant to cardiovascular disease and

stroke.

(c) In compiling the database, the council may use information

available from other sources, such as the Behavioral Risk Factor

Surveillance System established by the Centers for Disease

Control and Prevention, reports of hospital discharge data, and

information included in death certificates.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 25.01, eff. Sept.

1, 1999.

Sec. 93.054. INFORMATION RECEIVED FROM ANOTHER STATE AGENCY;

CONFIDENTIALITY. (a) To perform its duties under this chapter,

the council may request and receive information in the possession

of any state agency. In addition to the restriction imposed by

Subsection (b), information provided to the council under this

subsection is subject to any restriction on disclosure or use of

the information that is imposed by law on the agency from which

the council obtained the information.

(b) Information in the possession of the council that identifies

a patient or that is otherwise confidential under law is

confidential, is excepted from required public disclosure under

Chapter 552, Government Code, and may not be disclosed for any

purpose.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 25.01, eff. Sept.

1, 1999.



CHAPTER 94. STATE PLAN FOR HEPATITIS C; EDUCATION AND PREVENTION PROGRAM

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE D. PREVENTION, CONTROL, AND REPORTS OF DISEASES

CHAPTER 94. STATE PLAN FOR HEPATITIS C; EDUCATION AND PREVENTION

PROGRAM

Sec. 94.001. STATE PLAN FOR HEPATITIS C. (a) The department

shall develop a state plan for prevention and treatment of

hepatitis C. The plan must include strategies for prevention and

treatment of hepatitis C in specific demographic groups that are

disproportionately affected by hepatitis C, including persons

infected with HIV, veterans, racial or ethnic minorities that

suffer a higher incidence of hepatitis C, and persons who engage

in high risk behavior, such as intravenous drug use.

(b) In developing the plan, the department shall seek the input

of:

(1) the public, including members of the public that have

hepatitis C;

(2) each state agency that provides services to persons with

hepatitis C or the functions of which otherwise involve hepatitis

C, including any appropriate health and human services agency

described by Section 531.001, Government Code;

(3) any advisory body that addresses issues related to hepatitis

C;

(4) public advocates concerned with issues related to hepatitis

C; and

(5) providers of services to persons with hepatitis C.

(c) The department shall update the state plan developed under

this section biennially and shall, not later than October 1 of

each even-numbered year, file the state plan with the governor,

lieutenant governor, and speaker of the house of representatives.

Added by Acts 2001, 77th Leg., ch. 918, Sec. 1, eff. June 14,

2001.

Sec. 94.002. HEPATITIS C EDUCATION AND PREVENTION PROGRAM. (a)

The department shall develop a program to heighten awareness and

enhance knowledge and understanding of hepatitis C. The

department shall:

(1) conduct a seroprevalence study to estimate the current and

future impact of hepatitis C on the state;

(2) conduct health education, public awareness, and community

outreach activities to promote public awareness and knowledge

about the risk factors, the value of early detection, available

screening services, and the options available for the treatment

of hepatitis C;

(3) provide training to public health clinic staff regarding the

treatment, detection, and methods of transmission of hepatitis C;

(4) identify to health care providers and employers the benefits

of disease awareness and prevention; and

(5) develop a prevention program to reduce the risk of

transmission of hepatitis C.

(b) In developing the prevention program required by Subsection

(a)(5), the department may forecast the economic and clinical

impacts of hepatitis C and the impact of hepatitis C on quality

of life. The department may develop the forecasts in conjunction

with an academic medical center or a nonprofit institution with

experience using disease management prospective modeling and

simulation techniques.

Added by Acts 1999, 76th Leg., ch. 823, Sec. 1, eff. Sept. 1,

1999. Renumbered from Sec. 93.001 and amended by Acts 2001, 77th

Leg., ch. 918, Sec. 1, eff. June 14, 2001.

Sec. 94.003. DEPARTMENT VOLUNTARY TESTING PROGRAMS. (a) The

department shall establish voluntary hepatitis C testing programs

to be performed at facilities providing voluntary HIV testing

under Section 85.082 in each public health region to make

confidential counseling and testing available.

(b) The department may contract with public and private entities

to perform the testing as necessary according to local

circumstances.

(c) The results of a test conducted by a testing program or

department program under this section may not be used for

insurance purposes, to screen or determine suitability for

employment, or to discharge a person from employment.

(d) A person who intentionally violates Subsection (c) is liable

to a person injured by the violation. The injured person may

bring a civil action for damages and may recover for each

violation from a person who violates Subsection (c):

(1) the greater of $1,000 or actual damages; and

(2) reasonable attorney's fees.

(e) In addition to the remedies provided by Subsection (d), the

person may bring an action to restrain a violation or threatened

violation of Subsection (c).

Added by Acts 1999, 76th Leg., ch. 823, Sec. 1, eff. Sept. 1,

1999. Renumbered from Sec. 93.002 by Acts 2001, 77th Leg., ch.

918, Sec. 1, eff. June 14, 2001.

Sec. 94.004. TRAINING OF COUNSELORS. (a) The department shall

develop and offer a training course for persons providing

hepatitis C counseling. The training course must include

information relating to the special needs of persons with

positive hepatitis C test results, including the importance of

early intervention and treatment and recognition of psychosocial

needs.

(b) The department shall maintain a registry of persons who

successfully complete the training course.

(c) The department may charge a fee for the course to persons

other than employees of entities receiving state or federal funds

for hepatitis C counseling and testing programs through a

contract with the department. The board shall set the fee in an

amount necessary to cover the costs of providing the course.

(d) The department may contract for the training of counselors.

Added by Acts 1999, 76th Leg., ch. 823, Sec. 1, eff. Sept. 1,

1999. Renumbered from Sec. 93.003 by Acts 2001, 77th Leg., ch.

918, Sec. 1, eff. June 14, 2001.



CHAPTER 95. RISK ASSESSMENT FOR TYPE 2 DIABETES

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE D. PREVENTION, CONTROL, AND REPORTS OF DISEASES

CHAPTER 95. RISK ASSESSMENT FOR TYPE 2 DIABETES

Sec. 95.001. DEFINITIONS. In this chapter:

(1) "Acanthosis nigricans" means a light brown or black velvety,

rough, or thickened area on the surface of the skin that may

signal high insulin levels indicative of insulin resistance.

(1-a) "Advisory committee" means the Type 2 Diabetes Risk

Assessment Program Advisory Committee established under Section

95.006.

(1-b) "Council" means the Texas Diabetes Council.

(2) Repealed by Acts 2007, 80th Leg., R.S., Ch. 504, Sec. 6,

eff. September 1, 2007.

(3) "Office" means The University of Texas-Pan American Border

Health Office.

(4) "Professional examination" means an evaluation performed by

an appropriately licensed professional.

(5) "School" means an educational institution that admits

children who are five years of age or older but younger than 21

years of age.

(6) Repealed by Acts 2007, 80th Leg., R.S., Ch. 504, Sec. 6,

eff. September 1, 2007.

Added by Acts 2001, 77th Leg., ch. 1465, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

504, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

504, Sec. 6, eff. September 1, 2007.

Sec. 95.002. TYPE 2 DIABETES EDUCATION AND RISK ASSESSMENT

PROGRAM. (a) The office shall administer a risk assessment

program for Type 2 diabetes in accordance with this chapter.

(b) The office, after reviewing recommendations made by the

advisory committee, by rule shall coordinate the risk assessment

for Type 2 diabetes of individuals who attend public or private

schools located in Texas Education Agency Regional Education

Service Centers 1, 2, 3, 4, 10, 11, 13, 15, 18, 19, and 20 and,

by using existing funding as efficiently as possible or by using

other available funding, in additional regional education service

centers.

(c) The rules must include procedures necessary to administer

the risk assessment program, including procedures that require

each school to record and report risk assessment activities

using:

(1) an existing database used to administer and track risk

assessment data; or

(2) widely accepted surveillance software selected by the

office.

(d) The office shall require a risk assessment for Type 2

diabetes to be performed at the same time hearing and vision

screening is performed under Chapter 36 or spinal screening is

performed under Chapter 37. The risk assessment for Type 2

diabetes should:

(1) identify students with acanthosis nigricans; and

(2) further assess students identified under Subdivision (1) to

determine the students':

(A) body mass index; and

(B) blood pressure.

(e) The office may:

(1) coordinate the risk assessment for Type 2 diabetes

activities of school districts, private schools, state agencies,

volunteer organizations, universities, and other entities so that

the efforts of each entity are complementary and not fragmented

and duplicative; and

(2) provide technical assistance to those entities in developing

risk assessment programs.

(f) The office shall:

(1) provide educational and other material to assist local risk

assessment activities;

(2) monitor the quality of risk assessment activities provided

under this chapter; and

(3) consult with the Board of Nurse Examiners to determine the

training requirements necessary for a nurse or other person to

conduct risk assessment activities under this chapter.

(g) The office shall provide on the office's Internet website

information on obesity, Type 2 diabetes, and related conditions

to health care providers and update the information at least

annually.

Added by Acts 2001, 77th Leg., ch. 1465, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1125, Sec. 1, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

504, Sec. 3, eff. September 1, 2007.

Sec. 95.003. COMPLIANCE WITH RISK ASSESSMENT REQUIREMENTS. (a)

Each individual required by rules adopted under this chapter to

be assessed shall undergo approved risk assessment for Type 2

diabetes. The individual shall comply with the requirements as

soon as possible after the individual's admission to a school and

as required by rule. The individual or, if the individual is a

minor, the minor's parent, managing conservator, or guardian may

substitute a professional examination for the risk assessment.

(b) An individual is exempt from risk assessment if risk

assessment conflicts with the tenets and practices of a

recognized church or religious denomination of which the

individual is an adherent or a member. To qualify for the

exemption, the individual or, if the individual is a minor, the

individual's parent, managing conservator, or guardian must

submit to the chief administrator of the school on or before the

day of the risk assessment process an affidavit stating the

objections to the risk assessment.

(c) The chief administrator of each school shall ensure that

each individual admitted to the school complies with the risk

assessment requirements set by the office or submits an affidavit

of exemption.

Added by Acts 2001, 77th Leg., ch. 1465, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

504, Sec. 3, eff. September 1, 2007.

Sec. 95.004. RECORDS; REPORTS. (a) The chief administrator of

each school shall maintain, on a form prescribed by the office,

risk assessment records for each individual in attendance and

enter the risk assessment information for each individual on the

surveillance software selected by the office. The risk

assessment records are open for inspection by the office or the

local health department.

(b) The office may, directly or through local health

departments, enter a school and inspect records maintained by the

school relating to risk assessment for Type 2 diabetes.

(c) An individual's risk assessment records may be transferred

among schools without the consent of the individual or, if the

individual is a minor, the minor's parent, managing conservator,

or guardian.

(d) The person performing the risk assessment shall send a

report indicating that an individual may be at risk for

developing Type 2 diabetes to the individual or, if the

individual is a minor, the minor's parent, managing conservator,

or guardian. The report must include:

(1) an explanation of:

(A) the process for assessing risk for developing Type 2

diabetes;

(B) the reasons the individual was identified in the risk

assessment process as being at risk for developing Type 2

diabetes;

(C) the risk factors associated with developing Type 2 diabetes;

and

(D) the individual's body mass index;

(2) a statement concerning an individual's or family's need for

further evaluation for Type 2 diabetes and related conditions;

(3) instructions to help the individual or family receive

evaluation by a physician or other health care provider; and

(4) information on procedures for applying for the state child

health plan program and the state Medicaid program.

(e) Each school shall submit to the office an annual report on

the risk assessment status of the individuals in attendance

during the reporting year and shall include in the report any

other information required by the office.

(f) The report required under Subsection (e) must:

(1) be compiled from the information entered into the

surveillance software;

(2) be on a form prescribed by the office; and

(3) be submitted according to the timetable established by the

office's rules.

(g) After the end of the reporting period under Subsection (e),

the office shall:

(1) analyze and compile a summary of the reports submitted by

schools during that reporting period;

(2) file a copy of the summary with the advisory committee; and

(3) post on an Internet website accessible to each school

required to submit a report under Subsection (e):

(A) the number of students and the percentage of the student

population identified by each of those schools during the

reporting period as at risk for Type 2 diabetes; and

(B) comparison data and analyses regarding the information

required to be reported under that subsection.

(h) The office shall deliver to the chief administrator of each

school and the school nurse or other person responsible for

conducting risk assessment activities for the school under this

chapter an annual summary compilation of the reports submitted by

schools under Subsection (e).

(i) Not later than January 15 of each odd-numbered year, the

office shall submit to the governor and the legislature a report

relating to the implementation and effectiveness of the Type 2

diabetes risk assessment program established by this chapter that

includes a detailed description of the expenses related to the

program.

Added by Acts 2001, 77th Leg., ch. 1465, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

504, Sec. 3, eff. September 1, 2007.

Sec. 95.005. GIFTS AND GRANTS. The office may accept gifts,

grants, and donations to support the Type 2 diabetes risk

assessment program conducted under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

504, Sec. 4, eff. September 1, 2007.

Sec. 95.006. ADVISORY COMMITTEE. (a) The Type 2 Diabetes Risk

Assessment Program Advisory Committee is established to advise

the office on the Type 2 diabetes risk assessment program

conducted under this chapter.

(b) The advisory committee is composed of:

(1) the following representatives appointed by the executive

director of the office:

(A) one representative of the office;

(B) one representative of the Texas Education Agency;

(C) one representative of the Texas Pediatric Society;

(D) one representative of the American Diabetes Association;

(E) one representative who is a member of the board of regents

of The University of Texas--Pan American;

(F) one school nurse representative from an urban school located

within the boundaries of a regional education service center;

(G) one parent or guardian of a child who resides within the

boundaries of a regional education service center; and

(H) one person with knowledge and experience in health care in

school settings; and

(2) the following representatives appointed by the chairman of

the council:

(A) one representative of the council;

(B) one representative of the Texas Medical Association;

(C) one school district administrator representative from a

school district located within the boundaries of a regional

education service center;

(D) one school principal representative from a school district

located within the boundaries of a regional education service

center; and

(E) one school nurse representative from a rural school located

within the boundaries of a regional education service center.

(c) A person may not be a member of the advisory committee if

the person is required to register as a lobbyist under Chapter

305, Government Code, because of the person's activities for

compensation on behalf of a health care profession or related

business or another profession related to the operation of the

council.

(d) The representative of the office appointed under Subsection

(b)(1)(A) shall serve as the presiding officer of the advisory

committee.

(e) The advisory committee shall meet at least twice a year and

at other times at the call of the presiding officer. The

advisory committee may meet by teleconference if an in-person

meeting of all the members is not practicable.

(f) Members of the advisory committee may not receive

compensation for service on the committee. An advisory committee

member is entitled to reimbursement of travel expenses incurred

by the member while conducting the business of the advisory

committee to the extent that funds are available to the office

for that purpose.

(g) Chapter 2110, Government Code, does not apply to the size,

composition, or duration of the advisory committee.

(h) The advisory committee shall:

(1) recommend the person who should be responsible for

conducting risk assessment activities under this chapter for

schools that do not employ a school nurse;

(2) advise the office on the age groups that would benefit most

from the risk assessment activities under this chapter;

(3) recommend a method to record and report the number of

children who are identified in the risk assessment process as

being at risk for having or developing Type 2 diabetes and who

qualify for the national free or reduced-price lunch program

established under 42 U.S.C. Section 1751 et seq.;

(4) recommend a deadline, which may not be later than the first

anniversary of the date the advisory committee submits a

recommendation to the office under this section, by which the

office shall implement the advisory committee's recommended risk

assessment activities, surveillance methods, reports, and quality

improvements;

(5) contribute to the state plan for diabetes treatment

developed by the council under Section 103.013 by providing

statistics and information on the risk assessment activities

conducted under this chapter and recommendations for assisting

children in this state at risk for developing Type 2 diabetes;

and

(6) recommend any additional information to be included in the

report required by Section 95.004.

(i) The advisory committee shall submit to the office a report

of the recommendations developed under Subsection (h) not later

than September 1 of each even-numbered year. The office, subject

to the availability of funds, shall implement each advisory

committee recommendation concerning the Type 2 diabetes risk

assessment program.

(j) In this section, "regional education service center" means a

Texas Education Agency Regional Education Service Center listed

in Section 95.002(b).

Added by Acts 2007, 80th Leg., R.S., Ch.

504, Sec. 4, eff. September 1, 2007.



CHAPTER 96. RESPIRATORY SYNCYTIAL VIRUS

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE D. PREVENTION, CONTROL, AND REPORTS OF DISEASES

CHAPTER 96. RESPIRATORY SYNCYTIAL VIRUS

Sec. 96.001. DEFINITIONS. In this chapter:

(1) "Department" means the Department of State Health Services.

(2) "Executive commissioner" means the executive commissioner of

the Health and Human Services Commission.

(3) "Health facility" includes:

(A) a general or special hospital licensed by the department

under Chapter 241;

(B) a physician-owned or physician-operated clinic;

(C) a publicly or privately funded medical school;

(D) a state hospital or state school maintained and managed by

the Department of State Health Services or the Department of

Aging and Disability Services;

(E) a public health clinic conducted by a local health unit,

health department, or public health district organized and

recognized under Chapter 121; and

(F) another facility specified by a rule adopted by the

executive commissioner.

(4) "Local health unit" has the meaning assigned by Section

121.004.

(5) "RSV" means respiratory syncytial virus.

Added by Acts 2005, 79th Leg., Ch.

152, Sec. 1, eff. September 1, 2005.

Sec. 96.002. CONFIDENTIALITY. (a) Except as specifically

authorized by this chapter, reports, records, and information

furnished to a department employee or to an authorized agent of

the department that relate to cases or suspected cases of a

health condition are confidential and may be used only for the

purposes of this chapter.

(b) Reports, records, and information relating to cases or

suspected cases of health conditions are not public information

under Chapter 552, Government Code, and may not be released or

made public on subpoena or otherwise except as provided by this

chapter.

(c) The department may release medical, epidemiological, or

toxicological information:

(1) for statistical purposes, if released in a manner that

prevents the identification of any person;

(2) to medical personnel, appropriate state agencies, health

authorities, regional directors, and public officers of counties

and municipalities as necessary to comply with this chapter and

rules relating to the identification, monitoring, and referral of

children with RSV; or

(3) to appropriate federal agencies, such as the Centers for

Disease Control and Prevention of the United States Public Health

Service.

Added by Acts 2005, 79th Leg., Ch.

152, Sec. 1, eff. September 1, 2005.

Sec. 96.003. LIMITATION OF LIABILITY. A health professional, a

health facility, or an administrator, officer, or employee of a

health facility subject to this chapter is not civilly or

criminally liable for divulging information required to be

released under this chapter, except in a case of gross negligence

or wilful misconduct.

Added by Acts 2005, 79th Leg., Ch.

152, Sec. 1, eff. September 1, 2005.

Sec. 96.004. COOPERATION OF GOVERNMENTAL ENTITIES. Another

state board, commission, agency, or governmental entity capable

of assisting the department in carrying out the intent of this

chapter shall cooperate with the department and furnish

expertise, services, and facilities to the sentinel surveillance

program.

Added by Acts 2005, 79th Leg., Ch.

152, Sec. 1, eff. September 1, 2005.

Sec. 96.005. SENTINEL SURVEILLANCE PROGRAM. (a) The executive

commissioner shall establish in the department a program to:

(1) identify by sentinel surveillance RSV infection in children;

and

(2) maintain a central database of laboratory-confirmed cases of

RSV that can be used to investigate the incidence, prevalence,

and trends of RSV.

(b) In establishing the sentinel surveillance program for RSV,

the executive commissioner shall consider:

(1) the number and geographic distribution of children in the

state;

(2) the location of health facilities that collect RSV

information locally; and

(3) the use of existing data collected by health facilities.

(c) The executive commissioner shall adopt rules to govern the

operation of the program and carry out the intent of this

chapter, including rules that specify a system for selecting the

demographic areas in which the department collects information.

Added by Acts 2005, 79th Leg., Ch.

152, Sec. 1, eff. September 1, 2005.

Sec. 96.006. DATA COLLECTION. (a) To ensure an accurate source

of data, the executive commissioner may require a health facility

or health professional to make available for review by the

department or by an authorized agent medical records or other

information that is in the facility's or professional's custody

or control and that relates to an occurrence of RSV.

(b) The executive commissioner by rule shall prescribe the

manner in which data are reported to the department.

Added by Acts 2005, 79th Leg., Ch.

152, Sec. 1, eff. September 1, 2005.

Sec. 96.007. DATABASE. (a) Information collected and analyzed

by the department or an authorized agent under this chapter may

be placed in a central database to facilitate information sharing

and provider education.

(b) The department may use the database to:

(1) design and evaluate measures to prevent the occurrence of

RSV and other health conditions; and

(2) provide information and education to providers on the

incidence of RSV infection.

Added by Acts 2005, 79th Leg., Ch.

152, Sec. 1, eff. September 1, 2005.



CHAPTER 97. ARTHRITIS CONTROL AND PREVENTION

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE D. PREVENTION, CONTROL, AND REPORTS OF DISEASES

CHAPTER 97. ARTHRITIS CONTROL AND PREVENTION

Sec. 97.001. DEFINITIONS. In this chapter:

(1) "Arthritis" means a rheumatic disease consisting of the

chronic inflammation of joints, muscles, or connective tissue.

(2) "Program" means the arthritis control and prevention

program.

Added by Acts 2005, 79th Leg., Ch.

326, Sec. 1, eff. September 1, 2005.

Renumbered from Health and Safety Code, Section 96.001 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(45), eff. September 1, 2007.

Sec. 97.002. ARTHRITIS CONTROL AND PREVENTION PROGRAM. To the

extent that money has been appropriated or is otherwise

available, the department shall develop and implement an

arthritis control and prevention program to:

(1) heighten awareness and enhance knowledge and understanding

of arthritis among consumers, health professionals, teachers, and

human services providers; and

(2) work to increase and improve community-based services

available to persons with arthritis and their families.

Added by Acts 2005, 79th Leg., Ch.

326, Sec. 1, eff. September 1, 2005.

Renumbered from Health and Safety Code, Section 96.002 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(45), eff. September 1, 2007.

Sec. 97.003. NEEDS ASSESSMENT. As part of the program, the

department shall work with public and private organizations to

assess the current status of arthritis, considering information

such as:

(1) mortality and morbidity;

(2) public and professional awareness; and

(3) educational needs for and support services available to

people with arthritis.

Added by Acts 2005, 79th Leg., Ch.

326, Sec. 1, eff. September 1, 2005.

Renumbered from Health and Safety Code, Section 96.003 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(45), eff. September 1, 2007.

Sec. 97.004. PUBLIC AWARENESS. (a) The department through the

program shall work with public and private organizations to raise

public awareness of:

(1) the causes and nature of arthritis;

(2) personal risk factors;

(3) the value of prevention and early detection;

(4) ways to minimize preventable pain; and

(5) options for diagnosing and treating arthritis.

(b) The department may use strategies, including strategies

consistent with the National Arthritis Action Plan and other

state arthritis planning efforts to heighten public awareness

under Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

326, Sec. 1, eff. September 1, 2005.

Renumbered from Health and Safety Code, Section 96.004 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(45), eff. September 1, 2007.

Sec. 97.005. TECHNICAL ASSISTANCE. In implementing the program,

the department may:

(1) identify, replicate, and use successful evidence-based

arthritis programs; and

(2) obtain relevant materials and services from organizations

with appropriate expertise and knowledge of arthritis.

Added by Acts 2005, 79th Leg., Ch.

326, Sec. 1, eff. September 1, 2005.

Renumbered from Health and Safety Code, Section 96.005 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(45), eff. September 1, 2007.

Sec. 97.006. ADMINISTRATIVE PROVISIONS. (a) The department may

enter into contracts or agreements as necessary to carry out this

chapter. The contracts or agreements may provide for payment by

the state for materials, equipment, and services.

(b) The department may seek, receive, and spend any money

received through appropriations, grants, donations, or

contributions from public or private sources to develop and

implement the program.

(c) The department shall provide and train staff to implement

the program.

Added by Acts 2005, 79th Leg., Ch.

326, Sec. 1, eff. September 1, 2005.

Renumbered from Health and Safety Code, Section 96.006 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(45), eff. September 1, 2007.

Sec. 97.007. ARTHRITIS ADVISORY COMMITTEE. (a) The department

shall establish and coordinate the Arthritis Advisory Committee.

The committee consists of members appointed by the commissioner,

including:

(1) persons with arthritis;

(2) public health educators or other persons knowledgeable in

health education;

(3) medical experts on arthritis;

(4) providers of arthritis health care; and

(5) representatives of national arthritis organizations and

their local chapters.

(b) The committee shall advise the department on developing and

implementing the program.

(c) A member of the committee receives no additional

compensation for serving on the committee and may not be

reimbursed for travel or other expenses incurred while conducting

the business of the committee.

(d) The committee is not subject to Chapter 2110, Government

Code.

Added by Acts 2005, 79th Leg., Ch.

326, Sec. 1, eff. September 1, 2005.

Renumbered from Health and Safety Code, Section 96.007 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(45), eff. September 1, 2007.



CHAPTER 98. REPORTING OF HEALTH CARE-ASSOCIATED INFECTIONS AND PREVENTABLE ADVERSE EVENTS

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE D. PREVENTION, CONTROL, AND REPORTS OF DISEASES

CHAPTER 98. REPORTING OF HEALTH CARE-ASSOCIATED INFECTIONS AND

PREVENTABLE ADVERSE EVENTS

Chapter 98, consisting of Secs. 98.001 to 98.151, was added by

Acts 2007, 80th Leg., R.S., Ch.

359, Sec. 1.

For another Chapter 98, consisting of Secs. 98.001 to 98.009,

added by Acts 2007, 80th Leg., R.S., Ch.

671, Sec. 3, see Sec. 98.001 et seq., post.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 98.001. DEFINITIONS. In this chapter:

(1) "Advisory panel" means the Advisory Panel on Health

Care-Associated Infections and Preventable Adverse Events.

(2) "Ambulatory surgical center" means a facility licensed under

Chapter 243.

(3) "Commissioner" means the commissioner of state health

services.

(4) "Department" means the Department of State Health Services.

(5) "Executive commissioner" means the executive commissioner of

the Health and Human Services Commission.

(6) "General hospital" means a general hospital licensed under

Chapter 241 or a hospital that provides surgical or obstetrical

services and that is maintained or operated by this state. The

term does not include a comprehensive medical rehabilitation

hospital.

(7) "Health care-associated infection" means a localized or

symptomatic condition resulting from an adverse reaction to an

infectious agent or its toxins to which a patient is exposed in

the course of the delivery of health care to the patient.

(8) "Health care facility" means a general hospital or an

ambulatory surgical center.

(9) "Infection rate" means the number of health care-associated

infections of a particular type at a health care facility divided

by a numerical measure over time of the population at risk for

contracting the infection, unless the term is modified by rule of

the executive commissioner to accomplish the purposes of this

chapter.

(10) "Pediatric and adolescent hospital" has the meaning

assigned by Section 241.003.

(11) "Reporting system" means the Texas Health Care-Associated

Infection and Preventable Adverse Events Reporting System.

(12) "Special care setting" means a unit or service of a general

hospital that provides treatment to inpatients who require

extraordinary care on a concentrated and continuous basis. The

term includes an adult intensive care unit, a burn intensive care

unit, and a critical care unit.

Added by Acts 2007, 80th Leg., R.S., Ch.

359, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

724, Sec. 2(b), eff. September 1, 2009.

Sec. 98.002. APPLICABILITY OF OTHER LAW. Chapter 2110,

Government Code, does not apply to the advisory panel created

under Subchapter B.

Added by Acts 2007, 80th Leg., R.S., Ch.

359, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. ADVISORY PANEL

Sec. 98.051. ESTABLISHMENT. The commissioner shall establish

the Advisory Panel on Health Care-Associated Infections and

Preventable Adverse Events within the department to guide the

implementation, development, maintenance, and evaluation of the

reporting system. The commissioner may establish one or more

subcommittees to assist the advisory panel in addressing health

care-associated infections and preventable adverse events

relating to hospital care provided to children or other special

patient populations.

Added by Acts 2007, 80th Leg., R.S., Ch.

359, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

724, Sec. 2(c), eff. September 1, 2009.

Sec. 98.052. MEMBERSHIP; TERM. (a) The advisory panel is

composed of 18 members as follows:

(1) two infection control professionals who:

(A) are certified by the Certification Board of Infection

Control and Epidemiology; and

(B) are practicing in hospitals in this state, at least one of

which must be a rural hospital;

(2) two infection control professionals who:

(A) are certified by the Certification Board of Infection

Control and Epidemiology; and

(B) are nurses licensed to engage in professional nursing under

Chapter 301, Occupations Code;

(3) three board-certified or board-eligible physicians who:

(A) are licensed to practice medicine in this state under

Chapter 155, Occupations Code, at least two of whom have active

medical staff privileges at a hospital in this state and at least

one of whom is a pediatric infectious disease physician with

expertise and experience in pediatric health care epidemiology;

(B) are active members of the Society for Healthcare

Epidemiology of America; and

(C) have demonstrated expertise in quality assessment and

performance improvement or infection control in health care

facilities;

(4) four additional professionals in quality assessment and

performance improvement;

(5) one officer of a general hospital;

(6) one officer of an ambulatory surgical center;

(7) three nonvoting members who are department employees

representing the department in epidemiology and the licensing of

hospitals or ambulatory surgical centers; and

(8) two members who represent the public as consumers.

(b) Members of the advisory panel serve two-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

359, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

724, Sec. 2(d), eff. September 1, 2009.

Sec. 98.053. MEMBER ELIGIBILITY. (a) A person may not be a

member of the advisory panel if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to health care.

(b) A person may not be a member of the advisory panel if the

person is an officer, employee, or paid consultant of a Texas

trade association in the field of health care.

Added by Acts 2007, 80th Leg., R.S., Ch.

359, Sec. 1, eff. June 15, 2007.

Sec. 98.054. OFFICERS. The members of the advisory panel shall

elect a presiding officer and an assistant presiding officer from

among the members. The officers serve two-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

359, Sec. 1, eff. June 15, 2007.

Sec. 98.055. COMPENSATION; EXPENSES. Members of the advisory

panel serve without compensation but are entitled to

reimbursement of the travel expenses incurred by the member while

conducting the business of the advisory panel from department

funds, in accordance with the General Appropriations Act.

Added by Acts 2007, 80th Leg., R.S., Ch.

359, Sec. 1, eff. June 15, 2007.

Sec. 98.056. VACANCY. A vacancy on the advisory panel shall be

filled by the commissioner.

Added by Acts 2007, 80th Leg., R.S., Ch.

359, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. DUTIES OF DEPARTMENT AND ADVISORY PANEL; REPORTING

SYSTEM

Sec. 98.101. RULEMAKING. (a) The executive commissioner may

adopt rules for the department to implement this chapter.

(b) The executive commissioner may not adopt rules that conflict

with or duplicate any federally mandated infection reporting

program or requirement.

Added by Acts 2007, 80th Leg., R.S., Ch.

359, Sec. 1, eff. June 15, 2007.

Sec. 98.102. DEPARTMENTAL RESPONSIBILITIES; REPORTING SYSTEM.

(a) The department shall establish the Texas Health

Care-Associated Infection and Preventable Adverse Events

Reporting System within the department. The purpose of the

reporting system is to provide for:

(1) the reporting of health care-associated infections by health

care facilities to the department;

(2) the reporting of health care-associated preventable adverse

events by health care facilities to the department;

(3) the public reporting of information regarding the health

care-associated infections by the department;

(4) the public reporting of information regarding health

care-associated preventable adverse events by the department; and

(5) the education and training of health care facility staff by

the department regarding this chapter.

(b) The reporting system shall provide a mechanism for this

state to collect data, at state expense, through a secure

electronic interface with health care facilities.

(c) The data reported by health care facilities to the

department must contain sufficient patient identifying

information to:

(1) avoid duplicate submission of records;

(2) allow the department to verify the accuracy and completeness

of the data reported; and

(3) for data reported under Section 98.103 or 98.104, allow the

department to risk adjust the facilities' infection rates.

(d) The department shall review the infection control and

reporting activities of health care facilities to ensure the data

provided by the facilities is valid and does not have unusual

data patterns or trends that suggest implausible infection rates.

Added by Acts 2007, 80th Leg., R.S., Ch.

359, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

724, Sec. 2(e), eff. September 1, 2009.

Sec. 98.103. REPORTABLE INFECTIONS. (a) A health care

facility, other than a pediatric and adolescent hospital, shall

report to the department the incidence of surgical site

infections, including the causative pathogen if the infection is

laboratory-confirmed, occurring in the following procedures:

(1) colon surgeries;

(2) hip arthroplasties;

(3) knee arthroplasties;

(4) abdominal hysterectomies;

(5) vaginal hysterectomies;

(6) coronary artery bypass grafts; and

(7) vascular procedures.

(b) A pediatric and adolescent hospital shall report the

incidence of surgical site infections, including the causative

pathogen if the infection is laboratory-confirmed, occurring in

the following procedures to the department:

(1) cardiac procedures, excluding thoracic cardiac procedures;

(2) ventriculoperitoneal shunt procedures; and

(3) spinal surgery with instrumentation.

(c) A general hospital shall report the following to the

department:

(1) the incidence of laboratory-confirmed central

line-associated primary bloodstream infections, including the

causative pathogen, occurring in any special care setting in the

hospital; and

(2) the incidence of respiratory syncytial virus occurring in

any pediatric inpatient unit in the hospital.

(d) The department shall ensure that the health care-associated

infections a health care facility is required to report under

this section have the meanings assigned by the federal Centers

for Disease Control and Prevention.

(e) Effective September 1, 2009, this section does not apply to

the reporting of methicillin-resistant Staphylococcus aureus

infections by a health care facility located in an area served by

a health authority participating in the pilot program established

under Section 81.0445. This subsection expires September 1, 2011.

Added by Acts 2007, 80th Leg., R.S., Ch.

359, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

369, Sec. 2, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

724, Sec. 1, eff. September 1, 2009.

Sec. 98.104. ALTERNATIVE FOR REPORTABLE SURGICAL SITE

INFECTIONS. A health care facility that does not perform at

least an average of 50 procedures per month of the procedures

listed in Section 98.103(a) or (b), as modified under Section

98.105, is not required to comply with the reporting requirements

of Section 98.103 but instead shall report to the department the

surgical site infections relating to the three surgical

procedures most frequently performed at the facility, based on

the list of surgical procedures promulgated by the federal

Centers for Disease Control and Prevention's National Healthcare

Safety Network or its successor.

Added by Acts 2007, 80th Leg., R.S., Ch.

359, Sec. 1, eff. June 15, 2007.

Sec. 98.1045. REPORTING OF PREVENTABLE ADVERSE EVENTS. (a)

Each health care facility shall report to the department the

occurrence of any of the following preventable adverse events

involving the facility's patient:

(1) a health care-associated adverse condition or event for

which the Medicare program will not provide additional payment to

the facility under a policy adopted by the federal Centers for

Medicare and Medicaid Services; and

(2) subject to Subsection (b), an event included in the list of

adverse events identified by the National Quality Forum that is

not included under Subdivision (1).

(b) The executive commissioner may exclude an adverse event

described by Subsection (a)(2) from the reporting requirement of

Subsection (a) if the executive commissioner, in consultation

with the advisory panel, determines that the adverse event is not

an appropriate indicator of a preventable adverse event.

Added by Acts 2009, 81st Leg., R.S., Ch.

724, Sec. 2(f), eff. September 1, 2009.

Sec. 98.105. REPORTING SYSTEM MODIFICATIONS. Based on the

recommendations of the advisory panel, the executive commissioner

by rule may modify in accordance with this chapter the list of

procedures that are reportable under Section 98.103 or 98.104.

The modifications must be based on changes in reporting

guidelines and in definitions established by the federal Centers

for Disease Control and Prevention.

Added by Acts 2007, 80th Leg., R.S., Ch.

359, Sec. 1, eff. June 15, 2007.

Sec. 98.106. DEPARTMENTAL SUMMARY. (a) The department shall

compile and make available to the public a summary, by health

care facility, of:

(1) the infections reported by facilities under Sections 98.103

and 98.104; and

(2) the preventable adverse events reported by facilities under

Section 98.1045.

(b) Information included in the departmental summary with

respect to infections reported by facilities under Sections

98.103 and 98.104 must be risk adjusted and include a comparison

of the risk-adjusted infection rates for each health care

facility in this state that is required to submit a report under

Sections 98.103 and 98.104.

(c) In consultation with the advisory panel, the department

shall publish the departmental summary in a format that is easy

to read.

(d) The department shall publish the departmental summary at

least annually and may publish the summary more frequently as the

department considers appropriate.

(e) The executive commissioner by rule shall allow a health care

facility to submit concise written comments regarding information

contained in the departmental summary that relates to the

facility. The department shall attach the facility's comments to

the public report and the comments must be in the same format as

the summary.

(f) The disclosure of written comments to the department by a

health care facility as provided by Subsection (e) does not

constitute a waiver of a privilege or protection under Section

98.109.

(g) The department shall make the departmental summary available

on an Internet website administered by the department and may

make the summary available through other formats accessible to

the public. The website must contain a statement informing the

public of the option to report suspected health care-associated

infections and preventable adverse events to the department.

Added by Acts 2007, 80th Leg., R.S., Ch.

359, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

724, Sec. 2(g), eff. September 1, 2009.

Sec. 98.107. EDUCATION AND TRAINING REGARDING REPORTING SYSTEM.

The department shall provide education and training for health

care facility staff regarding this chapter. The training must be

reasonable in scope and focus primarily on:

(1) the implementation and management of a facility reporting

mechanism;

(2) characteristics of the reporting system, including public

reporting by the department and facility reporting to the

department;

(3) confidentiality; and

(4) legal protections.

Added by Acts 2007, 80th Leg., R.S., Ch.

359, Sec. 1, eff. June 15, 2007.

Sec. 98.108. FREQUENCY OF REPORTING. In consultation with the

advisory panel, the executive commissioner by rule shall

establish the frequency of reporting by health care facilities

required under Sections 98.103, 98.104, and 98.1045. Facilities

may not be required to report more frequently than quarterly.

Added by Acts 2007, 80th Leg., R.S., Ch.

359, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

724, Sec. 2(h), eff. September 1, 2009.

Sec. 98.109. CONFIDENTIALITY; PRIVILEGE. (a) Except as

provided by Sections 98.106 and 98.110, all information and

materials obtained or compiled or reported by the department

under this chapter or compiled or reported by a health care

facility under this chapter, and all related information and

materials, are confidential and:

(1) are not subject to disclosure under Chapter 552, Government

Code, or discovery, subpoena, or other means of legal compulsion

for release to any person; and

(2) may not be admitted as evidence or otherwise disclosed in

any civil, criminal, or administrative proceeding.

(b) The confidentiality protections under Subsection (a) apply

without regard to whether the information or materials are

obtained from or compiled or reported by a health care facility

or an entity that has an ownership or management interest in a

facility.

(b-1) A state employee or officer may not be examined in a

civil, criminal, or special proceeding, or any other proceeding,

regarding the existence or contents of information or materials

obtained, compiled, or reported by the department under this

chapter.

(c) The transfer of information or materials under this chapter

is not a waiver of a privilege or protection granted under law.

(d) The provisions of this section regarding the confidentiality

of information or materials compiled or reported by a health care

facility in compliance with or as authorized under this chapter

do not restrict access, to the extent authorized by law, by the

patient or the patient's legally authorized representative to

records of the patient's medical diagnosis or treatment or to

other primary health records.

(e) A department summary or disclosure may not contain

information identifying a patient, employee, contractor,

volunteer, consultant, health care professional, student, or

trainee in connection with a specific incident.

Added by Acts 2007, 80th Leg., R.S., Ch.

359, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

724, Sec. 2(i), eff. September 1, 2009.

Sec. 98.110. DISCLOSURE AMONG CERTAIN AGENCIES. Notwithstanding

any other law, the department may disclose information reported

by health care facilities under Section 98.103, 98.104, or

98.1045 to other programs within the department, to the Health

and Human Services Commission, and to other health and human

services agencies, as defined by Section 531.001, Government

Code, for public health research or analysis purposes only,

provided that the research or analysis relates to health

care-associated infections or preventable adverse events. The

privilege and confidentiality provisions contained in this

chapter apply to such disclosures.

Added by Acts 2007, 80th Leg., R.S., Ch.

359, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

724, Sec. 2(j), eff. September 1, 2009.

Sec. 98.111. CIVIL ACTION. Published infection rates or

preventable adverse events may not be used in a civil action to

establish a standard of care applicable to a health care

facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

359, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

724, Sec. 2(j), eff. September 1, 2009.

SUBCHAPTER D. ENFORCEMENT

Sec. 98.151. VIOLATIONS. (a) Except as provided by Subsection

(b), a general hospital that violates this chapter or a rule

adopted under this chapter is subject to the enforcement

provisions of Subchapter C, Chapter 241, and rules adopted and

enforced under that subchapter as if the hospital violated

Chapter 241 or a rule adopted under that chapter.

(b) Subsection (a) does not apply to a comprehensive medical

rehabilitation hospital as defined in Section 241.003.

(c) An ambulatory surgical center that violates this chapter or

a rule adopted under this chapter is subject to the enforcement

provisions of Chapter 243 and rules adopted and enforced under

that chapter as if the center violated Chapter 243 or a rule

adopted under that chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

359, Sec. 1, eff. June 15, 2007.



CHAPTER 98. CHRONIC KIDNEY DISEASE TASK FORCE

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE D. PREVENTION, CONTROL, AND REPORTS OF DISEASES

CHAPTER 98. CHRONIC KIDNEY DISEASE TASK FORCE

Chapter 98, consisting of Secs. 98.001 to 98.009, was added by

Acts 2007, 80th Leg., R.S., Ch.

671, Sec. 3.

For another Chapter 98, consisting of Secs. 98.001 to 98.151,

added by Acts 2007, 80th Leg., R.S., Ch.

359, Sec. 1, see Sec. 98.001 et seq., post.

For expiration of this chapter, see Section 98.009.

Sec. 98.001. DEFINITIONS. In this chapter:

(1) "Department" means the Department of State Health Services.

(2) "Task force" means the Chronic Kidney Disease Task Force.

Added by Acts 2007, 80th Leg., R.S., Ch.

671, Sec. 3, eff. June 15, 2007.

Sec. 98.002. CHRONIC KIDNEY DISEASE TASK FORCE. (a) The

Chronic Kidney Disease Task Force is composed of:

(1) 13 members appointed by the governor as follows:

(A) one family practice physician;

(B) one pathologist;

(C) one representative from a nephrology department of a state

medical school;

(D) one nephrologist in private practice;

(E) two representatives from different Texas affiliates of the

National Kidney Foundation;

(F) one representative from the department;

(G) one representative of an insurer that issues a preferred

provider benefit plan or of a health maintenance organization;

(H) one representative of clinical laboratories;

(I) one representative of private renal care providers;

(J) one pediatrician in private practice;

(K) one kidney transplant surgeon; and

(L) one representative from the Texas Renal Coalition;

(2) two members of the senate appointed by the lieutenant

governor; and

(3) two members of the house of representatives appointed by the

speaker of the house of representatives.

(b) The governor shall designate a member of the task force to

serve as the presiding officer of the task force. The presiding

officer serves at the will of the governor.

(c) Appointments to the task force shall be made without regard

to the race, color, disability, sex, religion, age, or national

origin of the appointees.

Added by Acts 2007, 80th Leg., R.S., Ch.

671, Sec. 3, eff. June 15, 2007.

Sec. 98.003. DUTIES. The task force shall:

(1) develop a cost-effective plan for prevention, early

screening, diagnosis, and management of chronic kidney disease

for the state's population; and

(2) develop a plan for surveillance and data analysis to assess

the impact of chronic kidney disease.

Added by Acts 2007, 80th Leg., R.S., Ch.

671, Sec. 3, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

159, Sec. 1, eff. August 31, 2009.

Sec. 98.004. REIMBURSEMENT. A member of the task force is not

entitled to compensation but, at the discretion of the

department, is entitled to reimbursement for the member's actual

and necessary expenses in attending meetings of the task force

and performing other official duties authorized by the presiding

officer.

Added by Acts 2007, 80th Leg., R.S., Ch.

671, Sec. 3, eff. June 15, 2007.

Sec. 98.005. ASSISTANCE. The department shall provide

administrative support to the task force, including necessary

staff and meeting facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

671, Sec. 3, eff. June 15, 2007.

Sec. 98.006. REPORT. Not later than January 1, 2011, the task

force shall submit its findings and recommendations to:

(1) the governor, lieutenant governor, and speaker of the house

of representatives; and

(2) the presiding officers of the Senate Committee on Health and

Human Services and the Public Health Committee of the house of

representatives, or the appropriate committees of the 81st

Legislature.

Added by Acts 2007, 80th Leg., R.S., Ch.

671, Sec. 3, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

159, Sec. 2, eff. August 31, 2009.

Sec. 98.007. FUNDING. (a) The task force, through the

department, may accept gifts and grants from individuals, private

or public organizations, or federal or local funds to support the

task force.

(b) The department shall investigate any potential sources of

funding from federal grants or programs.

Added by Acts 2007, 80th Leg., R.S., Ch.

671, Sec. 3, eff. June 15, 2007.

Sec. 98.008. APPLICABILITY OF OTHER LAW. Chapter 2110,

Government Code, does not apply to the task force.

Added by Acts 2007, 80th Leg., R.S., Ch.

671, Sec. 3, eff. June 15, 2007.

Sec. 98.009. EXPIRATION. The task force is abolished and this

chapter expires on September 1, 2011.

Added by Acts 2007, 80th Leg., R.S., Ch.

671, Sec. 3, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

159, Sec. 3, eff. August 31, 2009.



CHAPTER 101. TEXAS COUNCIL ON ALZHEIMER'S DISEASE AND RELATED DISORDERS

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE E. HEALTH CARE COUNCILS AND RESOURCE CENTERS

CHAPTER 101. TEXAS COUNCIL ON ALZHEIMER'S DISEASE AND RELATED

DISORDERS

Sec. 101.001. DEFINITIONS. In this chapter:

(1) "Alzheimer's disease and related disorders support group"

means a local, state, or national organization that:

(A) is established to provide support services to aid victims of

Alzheimer's disease and related disorders and their caregivers;

(B) encourages research into the cause, prevention, treatment,

and care of victims of Alzheimer's disease and related disorders;

and

(C) is dedicated to the development of essential services for

victims of Alzheimer's disease and related disorders and their

caregivers.

(2) "Council" means the Texas Council on Alzheimer's Disease and

Related Disorders.

(3) "Primary family caregiver" means an individual who is a

relative of a victim of Alzheimer's disease or related disorders,

who has or has had a major responsibility for care and

supervision of the victim, and who is not a professional health

care provider paid to care for the victim.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 101.002. COMPOSITION OF COUNCIL. (a) The Texas Council on

Alzheimer's Disease and Related Disorders is composed of:

(1) five public members, one of whom is an individual related to

a victim of Alzheimer's disease or related disorders but who is

not a primary family caregiver, one of whom is a primary family

caregiver, two of whom are members of an Alzheimer's disease and

related disorders support group, and one of whom is an interested

citizen;

(2) seven professional members with special training and

interest in Alzheimer's disease and related disorders, with one

representative each from nursing homes, physicians, nurses,

public hospitals, private hospitals, home health agencies, and

faculty of institutions of higher education; and

(3) the chief executive officer or the officer's designated

representative from the department, Texas Department on Aging,

Texas Department of Human Services, Texas Department of Mental

Health and Mental Retardation, and Long-Term Care Coordinating

Council for the Elderly.

(b) The governor shall appoint two public members and two

professional members, the lieutenant governor shall appoint two

public members and two professional members, and the speaker of

the house of representatives shall appoint one public member and

three professional members.

(c) The governor shall designate a member of the council who is

not an agency representative as the chairman of the council to

serve in that capacity at the will of the governor.

(d) Appointments to the council shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointees.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1411, Sec. 10.01, eff. Sept.

1, 1999.

Sec. 101.0021. CONFLICT OF INTEREST. (a) In this section,

"Texas trade association" means a cooperative and voluntarily

joined association of business or professional competitors in

this state designed to assist its members and its industry or

profession in dealing with mutual business or professional

problems and in promoting their common interest.

(b) A person may not be a member of the council if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of medicine; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of medicine.

(c) A person may not be a member of the council if the person is

required to register as a lobbyist under Chapter 305, Government

Code, because of the person's activities for compensation on

behalf of a profession related to the operation of the council.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 10.02, eff. Sept.

1, 1999.

Sec. 101.0022. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the council that a member:

(1) does not have at the time of taking office the

qualifications required by Section 101.002(a);

(2) does not maintain during service on the council the

qualifications required by Section 101.002(a);

(3) is ineligible for membership under Section 101.0021;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

council meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the council.

(b) The validity of an action of the council is not affected by

the fact that it is taken when a ground for removal of a council

member exists.

(c) If the commissioner has knowledge that a potential ground

for removal exists, the commissioner shall notify the chairman of

the council of the potential ground. The chairman shall then

notify the governor and the attorney general that a potential

ground for removal exists. If the potential ground for removal

involves the chairman, the commissioner shall notify the next

highest ranking officer of the council, who shall then notify the

governor and the attorney general that a potential ground for

removal exists.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 10.02, eff. Sept.

1, 1999.

Sec. 101.0023. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the council may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the council until the person completes a training program that

complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the council;

(2) the programs operated by the council;

(3) the role and functions of the council;

(4) the rules of the council;

(5) the current budget for the council;

(6) the results of the most recent formal audit of the council;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the council or the

Texas Ethics Commission.

(c) A person appointed to the council is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 10.02, eff. Sept.

1, 1999.

Sec. 101.004. TERMS; VACANCY. (a) Appointed council members

serve for staggered six-year terms, with the terms of four

members expiring August 31 of each odd-numbered year.

(b) If a vacancy occurs, the appropriate appointing authority

shall appoint a person, in the same manner as the original

appointment, to serve for the remainder of the unexpired term.

(c) A person who has served one full term is not eligible for

reappointment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 494, Sec. 1, eff. Sept. 1,

1993.

Sec. 101.005. COMPENSATION. (a) A member of the council is not

entitled to compensation but is entitled to reimbursement for

actual and necessary expenses incurred in performing council

duties.

(b) A representative of a state agency shall be reimbursed from

the funds of the agency the person represents. Other members

shall be reimbursed from funds made available to the council.

(c) If funds are not made available to the council, members who

are not representatives of state agencies serve at their own

expense.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 101.006. MEETINGS. (a) The council shall meet at least

twice each calendar year and at the call of the chairman.

(b) The council shall adopt rules for the conduct of its

meetings.

(c) Any action taken by the council must be approved by a

majority of the members present.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 101.0065. PUBLIC TESTIMONY. The council shall develop and

implement policies that provide the public with a reasonable

opportunity to appear before the council and to speak on any

issue under the jurisdiction of the council.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 10.03, eff. Sept.

1, 1999.

Sec. 101.007. POWERS AND DUTIES OF COUNCIL. (a) The council

shall:

(1) advise the board and recommend needed action for the benefit

of victims of Alzheimer's disease and related disorders and for

their caregivers;

(2) coordinate public and private family support networking

systems for primary family caregivers;

(3) disseminate information on services and related activities

for victims of Alzheimer's disease and related disorders to the

medical and health care community, the academic community,

primary family caregivers, advocacy associations, and the public;

(4) coordinate a volunteer assistance program primarily for

in-home and respite care services;

(5) encourage research to benefit victims of Alzheimer's disease

and related disorders;

(6) recommend to the board disbursement of grants and funds

available for the council; and

(7) facilitate coordination of state agency services and

activities relating to victims of Alzheimer's disease and related

disorders.

(b) The council is subject to Chapter 551, Government Code, and

Chapter 2001, Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), (82),

eff. Sept. 1, 1995.

Sec. 101.0075. DIVISION OF POLICY AND MANAGEMENT

RESPONSIBILITIES. The council shall develop and implement

policies that clearly separate the policymaking responsibilities

of the council and the management responsibilities of the

commissioner and the staff of the department.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 10.04, eff. Sept.

1, 1999.

Sec. 101.008. DUTIES OF DEPARTMENT. The department shall:

(1) provide administrative assistance, services, and materials

to the council;

(2) accept, deposit, and disburse funds made available to the

council at the direction of the board;

(3) accept gifts and grants on behalf of the council from any

public or private entity;

(4) maintain a population data base of victims of Alzheimer's

disease and related disorders in this state; and

(5) apply for and receive on behalf of the council any

appropriations, gifts, or other funds from the state or federal

government or any other public or private entity, subject to

limitations and conditions prescribed by legislative

appropriation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 101.0081. INFORMATION ABOUT STANDARDS OF CONDUCT. The

commissioner or the commissioner's designee shall provide to

members of the council, as often as necessary, information

regarding the requirements for office under this chapter,

including information regarding a person's responsibilities under

applicable laws relating to standards of conduct for state

officers.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 10.05, eff. Sept.

1, 1999.

Sec. 101.009. GIFTS AND GRANTS. (a) The council is encouraged

to seek and the department may accept on behalf of the council a

gift or grant from any public or private entity.

(b) The board shall deposit any money received under Subsection

(a) in the state treasury to the credit of the Alzheimer's

disease and related disorders council fund to be used for the

purposes of this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 101.010. REPORT. Before September 1 of each even-numbered

year, the council shall submit a biennial report of the council's

activities and recommendations to the governor, lieutenant

governor, speaker of the house of representatives, members of the

legislature, Long-Term Care Coordinating Council for the Elderly,

and board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 102. CANCER PREVENTION AND RESEARCH INSTITUTE OF TEXAS

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE E. HEALTH CARE COUNCILS AND RESOURCE CENTERS

CHAPTER 102. CANCER PREVENTION AND RESEARCH INSTITUTE OF TEXAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 102.001. DEFINITIONS. In this chapter:

(1) "Institute" means the Cancer Prevention and Research

Institute of Texas.

(2) "Oversight committee" means the Cancer Prevention and

Research Institute of Texas Oversight Committee.

(3) "Research and prevention programs committee" means the

Cancer Prevention and Research Institute of Texas Scientific

Research and Prevention Programs committees appointed by the

executive director.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Acts 2009, 81st Leg., R.S., Ch.

368, Sec. 1, eff. June 19, 2009.

Sec. 102.002. PURPOSES. The Cancer Prevention and Research

Institute of Texas is established to:

(1) create and expedite innovation in the area of cancer

research and in enhancing the potential for a medical or

scientific breakthrough in the prevention of cancer and cures for

cancer;

(2) attract, create, or expand research capabilities of public

or private institutions of higher education and other public or

private entities that will promote a substantial increase in

cancer research and in the creation of high-quality new jobs in

this state; and

(3) develop and implement the Texas Cancer Plan.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 15, Sec. 5.06,

eff. Sept. 1, 1991; Acts 1999, 76th Leg., ch. 36, Sec. 1, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Sec. 102.003. SUNSET PROVISION. The Cancer Prevention and

Research Institute of Texas is subject to Chapter 325, Government

Code (Texas Sunset Act). Unless continued in existence as

provided by that chapter, the institute is abolished and this

chapter expires September 1, 2021.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 4.24,

eff. Nov. 12, 1991; Acts 1999, 76th Leg., ch. 36, Sec. 1, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1227, Sec. 2.02, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Acts 2007, 80th Leg., R.S., Ch.

928, Sec. 3.02, eff. June 15, 2007.

Reenacted by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 12.002, eff. September 1, 2009.

SUBCHAPTER B. POWERS AND DUTIES OF INSTITUTE

Sec. 102.051. POWERS AND DUTIES. (a) The institute may:

(1) make grants to provide funds to public or private persons to

implement the Texas Cancer Plan, and may make grants to

institutions of learning and to advanced medical research

facilities and collaborations in this state for:

(A) research into the causes of and cures for all types of

cancer in humans;

(B) facilities for use in research into the causes of and cures

for cancer;

(C) research, including translational research, to develop

therapies, protocols, medical pharmaceuticals, or procedures for

the cure or substantial mitigation of all types of cancer in

humans; and

(D) cancer prevention and control programs in this state to

mitigate the incidence of all types of cancer in humans;

(2) support institutions of learning and advanced medical

research facilities and collaborations in this state in all

stages in the process of finding the causes of all types of

cancer in humans and developing cures, from laboratory research

to clinical trials and including programs to address the problem

of access to advanced cancer treatment;

(3) establish the appropriate standards and oversight bodies to

ensure the proper use of funds authorized under this chapter for

cancer research and facilities development;

(4) employ an executive director as determined by the oversight

committee;

(5) employ necessary staff to provide administrative support;

and

(6) monitor contracts and agreements authorized by this chapter.

(b) The institute shall work to implement the Texas Cancer Plan

and continually monitor and revise the Texas Cancer Plan as

necessary.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Sec. 102.052. ANNUAL PUBLIC REPORT. (a) The institute shall

issue an annual public report outlining the institute's

activities, grants awarded, grants in progress, research

accomplishments, and future program directions. The report must

include:

(1) the number and dollar amounts of research and facilities

grants;

(2) identification of the grant recipients for the reported

year;

(3) the institute's administrative expenses;

(4) an assessment of the availability of funding for cancer

research from sources other than the institute;

(5) a summary of findings of research funded by the institute,

including promising new research areas;

(6) an assessment of the relationship between the institute's

grants and the overall strategy of its research program;

(7) a statement of the institute's strategic research and

financial plans; and

(8) an estimate of how much cancer has cost the state during the

year, including the amounts spent by the state relating to cancer

by the child health program, the Medicaid program, the Teacher

Retirement System of Texas, and the Employees Retirement System

of Texas.

(b) The institute shall submit the annual public report to the

governor and the legislature.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Sec. 102.053. INDEPENDENT FINANCIAL AUDIT FOR REVIEW BY

COMPTROLLER. (a) The institute shall annually commission an

independent financial audit of its activities from a certified

public accounting firm. The institute shall provide the audit to

the comptroller. The comptroller shall review and evaluate the

audit and annually issue a public report of that review. The

comptroller shall make recommendations concerning the institute's

financial practices and performance.

(b) The oversight committee shall review the annual financial

audit, the comptroller's report and evaluation of that audit, and

the financial practices of the institute.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Sec. 102.054. GIFTS AND GRANTS. The institute may solicit and

accept gifts and grants from any source for the purposes of this

chapter.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Sec. 102.055. QUARTERLY MEETINGS. The oversight committee shall

hold a public meeting at least once in each quarter of the

calendar year, with appropriate notice and with a formal public

comment period.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Sec. 102.056. SALARY. The institute may supplement the salary

of the executive director and other senior institute staff

members. Funding for a salary supplement may come from gifts,

grants, donations, or appropriations.

Added by Acts 2009, 81st Leg., R.S., Ch.

368, Sec. 2, eff. June 19, 2009.

SUBCHAPTER C. OVERSIGHT COMMITTEE

Sec. 102.101. COMPOSITION OF OVERSIGHT COMMITTEE. (a) The

Cancer Prevention and Research Institute of Texas Oversight

Committee is the governing body of the institute.

(b) The oversight committee is composed of the following 11

members:

(1) three members appointed by the governor;

(2) three members appointed by the lieutenant governor;

(3) three members appointed by the speaker of the house of

representatives;

(4) the comptroller or the comptroller's designee; and

(5) the attorney general or the attorney general's designee.

(c) The members of the oversight committee must represent the

geographic and cultural diversity of the state.

(d) In making appointments to the oversight committee, the

governor, lieutenant governor, and speaker of the house of

representatives should attempt to include cancer survivors and

family members of cancer patients if possible.

(e) A person may not be a member of the oversight committee if

the person or the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization receiving money from the

institute;

(2) owns or controls, directly or indirectly, more than a five

percent interest in a business entity or other organization

receiving money from the institute; or

(3) uses or receives a substantial amount of tangible goods,

services, or money from the institute, other than reimbursement

authorized by this chapter for oversight committee membership,

attendance, or expenses.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Sec. 102.102. REMOVAL. (a) It is a ground for removal from the

oversight committee that a member:

(1) is ineligible for membership under Section 102.101(e);

(2) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(3) is absent from more than half of the regularly scheduled

oversight committee meetings that the member is eligible to

attend during a calendar year without an excuse approved by a

majority vote of the committee.

(b) The validity of an action of the oversight committee is not

affected by the fact that it is taken when a ground for removal

of a committee member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the oversight committee of the potential

ground. The presiding officer shall then notify the appointing

authority and the attorney general that a potential ground for

removal exists. If the potential ground for removal involves the

presiding officer, the executive director shall notify the next

highest ranking officer of the oversight committee, who shall

then notify the appointing authority and the attorney general

that a potential ground for removal exists.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Sec. 102.103. TERMS; VACANCY. (a) Oversight committee members

appointed by the governor, lieutenant governor, and speaker of

the house serve staggered six-year terms, with the terms of three

members expiring on January 31 of each odd-numbered year.

(b) Not later than the 30th day after the date an oversight

committee member's term expires, the appropriate appointing

authority shall appoint a replacement.

(c) If a vacancy occurs on the oversight committee, the

appropriate appointing authority shall appoint a successor, in

the same manner as the original appointment, to serve for the

remainder of the unexpired term. The appropriate appointing

authority shall appoint the successor not later than the 30th day

after the date the vacancy occurs.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Acts 2009, 81st Leg., R.S., Ch.

368, Sec. 3, eff. June 19, 2009.

Sec. 102.104. OFFICERS. The oversight committee shall select a

presiding officer from among its members.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Sec. 102.105. EXPENSES. A member of the oversight committee is

not entitled to compensation but is entitled to reimbursement for

actual and necessary expenses incurred in attending meetings of

the committee or performing other official duties authorized by

the presiding officer.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Sec. 102.106. CONFLICT OF INTEREST. The oversight committee

shall adopt conflict-of-interest rules, based on standards

applicable to members of scientific review committees of the

National Institutes of Health, to govern members of the oversight

committee.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Sec. 102.107. POWERS AND DUTIES. The oversight committee shall

hire an executive director.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Sec. 102.108. RULEMAKING AUTHORITY. The oversight committee may

adopt rules to administer this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

368, Sec. 4, eff. June 19, 2009.

SUBCHAPTER D. COMMITTEES

Sec. 102.151. SCIENTIFIC RESEARCH AND PREVENTION PROGRAMS

COMMITTEE. (a) The Cancer Prevention and Research Institute of

Texas Scientific Research and Prevention Programs Committee is

composed of the following 18 members:

(1) one voting member appointed by the governor who is a

physician or licensed health care professional active in the

treatment of cancer;

(2) one voting member appointed by the lieutenant governor who

is a physician or licensed health care professional active in the

treatment of cancer;

(3) one voting member appointed by the speaker of the house of

representatives who is a physician or licensed health care

professional active in the treatment of cancer;

(4) one voting member appointed by the governor who is a

representative of a licensed health care facility that treats a

significant number of cancer patients;

(5) one voting member appointed by the lieutenant governor who

is a representative of a licensed health care facility that

treats a significant number of cancer patients;

(6) one voting member appointed by the speaker of the house of

representatives who is a representative of a licensed health care

facility that treats a significant number of cancer patients;

(7) one voting member appointed by the governor who is a

representative of a voluntary health organization interested in

cancer;

(8) one voting member appointed by the lieutenant governor who

is a representative of a voluntary health organization interested

in cancer;

(9) one voting member appointed by the speaker of the house of

representatives who is a representative of a voluntary health

organization interested in cancer;

(10) two nonvoting members appointed by the governor

representing private or independent institutions of higher

education in this state that have demonstrated success and

leadership in cancer research;

(11) two nonvoting ex officio members appointed by the

chancellor of The University of Texas System to represent:

(A) The University of Texas Southwestern Medical Center at

Dallas;

(B) The University of Texas Medical Branch at Galveston;

(C) The University of Texas Health Science Center at Houston;

(D) The University of Texas Health Science Center at San

Antonio;

(E) The University of Texas Health Center at Tyler; or

(F) The University of Texas M. D. Anderson Cancer Center;

(12) one nonvoting ex officio member appointed by the chancellor

of The Texas A&M University System to represent:

(A) The Texas A&M University System Health Science Center;

or

(B) the teaching hospital for The Texas A&M Health Science

Center College of Medicine;

(13) one nonvoting ex officio member appointed by the chancellor

of the Texas Tech University System to represent the Texas Tech

University Health Sciences Center;

(14) one nonvoting ex officio member appointed by the chancellor

of the University of Houston System to represent the system;

(15) one nonvoting ex officio member appointed by the chancellor

of the Texas State University System to represent the system; and

(16) one nonvoting ex officio member appointed by the chancellor

of the University of North Texas System to represent the system.

(a) Repealed by Acts 2009, 81st Leg., R.S., Ch. 368, Sec. 16,

eff. June 19, 2009.

(a-1) The executive director, with approval by simple majority

of the members of the oversight committee, shall appoint as

members of scientific research and prevention programs committees

experts in the field of cancer research and prevention.

(b) Individuals appointed to the research and prevention

programs committee may be residents of another state.

(c) The members of the research and prevention programs

committee must represent the geographic and cultural diversity of

the state.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 368, Sec. 16,

eff. June 19, 2009.

(d) A member of a scientific research and prevention programs

committee may receive an honorarium. Subchapter B, Chapter 2254,

Government Code, does not apply to an honorarium made to a

committee member under this chapter.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Acts 2009, 81st Leg., R.S., Ch.

368, Sec. 5, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

368, Sec. 16, eff. June 19, 2009.

Sec. 102.152. TERMS OF RESEARCH AND PREVENTION PROGRAMS

COMMITTEE MEMBERS. Members of a research and prevention programs

committee serve for terms as determined by the executive

director.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Acts 2009, 81st Leg., R.S., Ch.

368, Sec. 6, eff. June 19, 2009.

Sec. 102.153. EXPENSES. Members of the university advisory

committee or any ad hoc advisory committee appointed under this

subchapter serve without compensation but are entitled to

reimbursement for actual and necessary expenses in attending

meetings of the committee or performing other official duties

authorized by the presiding officer.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Acts 2009, 81st Leg., R.S., Ch.

368, Sec. 8, eff. June 19, 2009.

Sec. 102.154. UNIVERSITY ADVISORY COMMITTEE. (a) The Cancer

Prevention and Research Institute of Texas University Advisory

Committee is composed of the following members:

(1) two members appointed by the chancellor of The University of

Texas System to represent:

(A) The University of Texas Southwestern Medical Center at

Dallas;

(B) The University of Texas Medical Branch at Galveston;

(C) The University of Texas Health Science Center at Houston;

(D) The University of Texas Health Science Center at San

Antonio;

(E) The University of Texas Health Center at Tyler; or

(F) The University of Texas M. D. Anderson Cancer Center;

(2) one member appointed by the chancellor of The Texas A&M

University System to represent:

(A) The Texas A&M University System Health Science Center;

or

(B) the teaching hospital for The Texas A&M Health Science

Center College of Medicine;

(3) one member appointed by the chancellor of the Texas Tech

University System to represent the Texas Tech University Health

Sciences Center;

(4) one member appointed by the chancellor of the University of

Houston System to represent the system;

(5) one member appointed by the chancellor of the Texas State

University System to represent the system;

(6) one member appointed by the chancellor of the University of

North Texas System to represent the system;

(7) one member appointed by the president of Baylor College of

Medicine;

(8) one member appointed by the president of Rice University;

and

(9) members appointed at the executive director's discretion by

the chancellors of other institutions.

(b) The university advisory committee shall advise the oversight

committee and a research and prevention programs committee

regarding the role of institutions of higher education in cancer

research.

Added by Acts 2009, 81st Leg., R.S., Ch.

368, Sec. 9, eff. June 19, 2009.

Sec. 102.155. AD HOC ADVISORY COMMITTEE. (a) The oversight

committee shall create an ad hoc committee of experts to address

childhood cancers. The oversight committee, as necessary, may

create additional ad hoc committees of experts to advise the

oversight committee on issues relating to cancer.

(b) Ad hoc committee members shall serve for a period determined

by the oversight committee.

Added by Acts 2009, 81st Leg., R.S., Ch.

368, Sec. 9, eff. June 19, 2009.

Sec. 102.156. CONFLICT OF INTEREST. (a) A member of a research

and prevention programs committee, the university advisory

committee, or any ad hoc committee appointed under this

subchapter shall disclose in writing to the executive director if

the member has an interest in a matter that comes before the

member's committee or has a substantial financial interest in an

entity that has a direct interest in the matter.

(b) The member shall recuse himself or herself from the

committee's deliberations and actions on the matter in Subsection

(a) and may not participate in the committee's decision on the

matter.

(c) A person has a substantial financial interest in an entity

if the person:

(1) is an employee, member, director, or officer of the entity;

or

(2) owns or controls, directly or indirectly, more than a five

percent interest in the entity.

Added by Acts 2009, 81st Leg., R.S., Ch.

368, Sec. 9, eff. June 19, 2009.

SUBCHAPTER E. CANCER PREVENTION AND RESEARCH FUND

Sec. 102.201. CANCER PREVENTION AND RESEARCH FUND. (a) The

cancer prevention and research fund is a dedicated account in the

general revenue fund.

(b) The cancer prevention and research fund consists of:

(1) patent, royalty, and license fees and other income received

under a contract entered into as provided by Section 102.255;

(2) appropriations of money to the fund by the legislature;

(3) gifts, grants, including grants from the federal government,

and other donations received for the fund; and

(4) interest earned on the investment of money in the fund.

(c) The fund may be used only to pay for:

(1) grants for cancer research and for cancer research

facilities in this state to realize therapies, protocols, and

medical procedures for the cure or substantial mitigation of all

types of cancer in humans;

(2) the purchase, subject to approval by the institute, of

laboratory facilities by or on behalf of a state agency or grant

recipient;

(3) grants to public or private persons to implement the Texas

Cancer Plan;

(4) the operation of the institute; and

(5) grants for cancer prevention and control programs in this

state to mitigate the incidence of all types of cancer in humans.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Sec. 102.202. ISSUANCE OF GENERAL OBLIGATION BONDS. (a) The

institute may request the Texas Public Finance Authority to issue

and sell general obligation bonds of the state as authorized by

Section 67, Article III, Texas Constitution.

(b) The Texas Public Finance Authority may not issue and sell

general obligation bonds authorized by this section before

January 1, 2008, and may not issue and sell more than $300

million in general obligation bonds authorized by this section in

a state fiscal year.

(c) The institute shall determine, and include in its request

for issuing bonds, the amount, exclusive of costs of issuance, of

the bonds to be issued and the preferred time for issuing the

bonds.

(d) The Texas Public Finance Authority shall issue the bonds in

accordance with and subject to Chapter 1232, Government Code, and

Texas Public Finance Authority rules. The bonds may be issued in

installments.

(e) Proceeds of the bonds issued under this section shall be

deposited in separate funds or accounts, in the state treasury,

as shall be set out in the proceedings authorizing the bonds.

(f) The proceeds of the bonds may be used only to:

(1) make grants authorized by Section 67, Article III, Texas

Constitution;

(2) purchase laboratory facilities approved by the institute;

(3) pay costs of operating the institute; or

(4) pay the costs of issuing the bonds and related bond

administration costs of the Texas Public Finance Authority.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Sec. 102.203. AUTHORIZED USE OF FUNDS. (a) A person awarded

money from the cancer prevention and research fund or from bond

proceeds under this subchapter may use the money for research

consistent with the purpose of this chapter and in accordance

with a contract between the person and the institute.

(b) Except as otherwise provided by this section, money awarded

under this subchapter may be used for authorized expenses,

including honoraria, salaries and benefits, travel, conference

fees and expenses, consumable supplies, other operating expenses,

contracted research and development, capital equipment, and

construction or renovation of state or private facilities.

(c) A person receiving money under this subchapter for cancer

research may not spend more than five percent of the money for

indirect costs. For purposes of this subsection, "indirect costs"

means the expenses of doing business that are not readily

identified with a particular grant, contract, project, function,

or activity, but are necessary for the general operation of the

organization or the performance of the organization's activities.

(d) Not more than five percent of the money awarded under this

subchapter may be used for facility purchase, construction,

remodel, or renovation purposes during any year. Expenditures of

money awarded under this subchapter for facility purchase,

construction, remodel, or renovation projects must benefit cancer

prevention and research.

(e) Not more than 10 percent of the money awarded under this

subchapter may be used for cancer prevention and control programs

during any year.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Acts 2009, 81st Leg., R.S., Ch.

368, Sec. 10, eff. June 19, 2009.

Sec. 102.204. PREFERENCE FOR TEXAS BUSINESSES. If the Texas

Public Finance Authority contracts with a private entity to issue

the bonds under this subchapter, the Texas Public Finance

Authority shall consider contracting with an entity that has its

principal place of business in this state and shall include using

a historically underutilized business as defined by Section

2161.001, Government Code.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

SUBCHAPTER F. PROCEDURE FOR MAKING AWARDS

Sec. 102.251. RULES FOR GRANT AWARD PROCEDURE. (a) The

oversight committee shall issue rules regarding the procedure for

awarding grants to an applicant under this chapter. The rules

must include the following procedures:

(1) a research and prevention programs committee shall review

grant applications and make recommendations to the executive

director regarding the award of cancer research grants, including

a prioritized list that ranks the grant applications in the order

the committee determines applications should be funded; and

(2) the executive director shall submit to the oversight

committee a list of grant applications that is substantially

based on the list submitted by the committee under Subdivision

(1) and, to the extent possible, gives priority to proposals

that:

(A) could lead to immediate or long-term medical and scientific

breakthroughs in the area of cancer prevention or cures for

cancer;

(B) strengthen and enhance fundamental science in cancer

research;

(C) ensure a comprehensive coordinated approach to cancer

research;

(D) are interdisciplinary or interinstitutional;

(E) address federal or other major research sponsors' priorities

in emerging scientific or technology fields in the area of cancer

prevention or cures for cancer;

(F) are matched with funds available by a private or nonprofit

entity and institution or institutions of higher education;

(G) are collaborative between any combination of private and

nonprofit entities, public or private agencies or institutions in

this state, and public or private institutions outside this

state;

(H) have a demonstrable economic development benefit to this

state;

(I) enhance research superiority at institutions of higher

education in this state by creating new research superiority,

attracting existing research superiority from institutions not

located in this state and other research entities, or enhancing

existing research superiority by attracting from outside this

state additional researchers and resources; and

(J) expedite innovation and commercialization, attract, create,

or expand private sector entities that will drive a substantial

increase in high-quality jobs, and increase higher education

applied science or technology research capabilities.

(b) A member of a research and prevention programs committee may

not attempt to use the committee member's official position to

influence a decision to approve or award a grant or contract to

the committee member's employer.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Acts 2009, 81st Leg., R.S., Ch.

368, Sec. 11, eff. June 19, 2009.

Sec. 102.252. OVERRIDING RECOMMENDATIONS. The oversight

committee must follow the funding recommendations of the

executive director in the order the executive director submits

the applications to the oversight committee unless two-thirds of

the members of the oversight committee vote to disregard a

recommendation.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Acts 2009, 81st Leg., R.S., Ch.

368, Sec. 12, eff. June 19, 2009.

Sec. 102.253. MAXIMUM AMOUNT OF ANNUAL AWARDS. The oversight

committee may not award more than $300 million in grants under

Subchapter E in a fiscal year.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Sec. 102.254. PERIOD FOR AWARDS. The oversight committee may

not award money under Subchapter E before January 1, 2008, or

after August 31, 2020.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Sec. 102.255. CONTRACT TERMS. (a) The oversight committee

shall negotiate on behalf of the state regarding awarding, by

grant, money under this chapter.

(b) Before awarding a grant under Subchapter E, the committee

shall enter into a written contract with the grant recipient.

The contract may specify that:

(1) if all or any portion of the amount of the grant is used to

build a capital improvement:

(A) the state retains a lien or other interest in the capital

improvement in proportion to the percentage of the grant amount

used to pay for the capital improvement; and

(B) the grant recipient shall, if the capital improvement is

sold:

(i) repay to the state the grant money used to pay for the

capital improvement, with interest at the rate and according to

the other terms provided by the contract; and

(ii) share with the state a proportionate amount of any profit

realized from the sale; and

(2) if, as of a date specified in the contract, the grant

recipient has not used grant money awarded under Subchapter E for

the purposes for which the grant was intended, the recipient

shall repay that amount and any related interest applicable under

the contract to the state at the agreed rate and on the agreed

terms.

(c) The contract must include terms relating to intellectual

property rights consistent with the standards developed by the

oversight committee under Section 102.256.

(d) Before the oversight committee may make for cancer research

any grant of any proceeds of the bonds issued under Subchapter E,

the recipient of the grant must have an amount of funds equal to

one-half of the grant dedicated to the research that is the

subject of the grant request.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Acts 2009, 81st Leg., R.S., Ch.

368, Sec. 13, eff. June 19, 2009.

Sec. 102.256. PATENT ROYALTIES AND LICENSE REVENUES PAID TO

STATE. (a) The oversight committee shall establish standards

that require all grant awards to be subject to an intellectual

property agreement that allows the state to collect royalties,

income, and other benefits realized as a result of projects

undertaken with money awarded under Subchapter E.

(b) In determining the state's interest in any intellectual

property rights, the oversight committee shall balance the

opportunity of the state to benefit from the patents, royalties,

licenses, and other benefits that result from basic research,

therapy development, and clinical trials with the need to ensure

that essential medical research is not unreasonably hindered by

the intellectual property agreement and that the agreement does

not unreasonably remove the incentive on the part of the

individual researcher, research team, or institution.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Sec. 102.257. MULTIYEAR PROJECTS. The oversight committee may

grant funds for a multiyear project. All the money needed to

fund a multiyear project must be awarded in the state fiscal year

that the project is approved by the research and prevention

programs committee. The institute shall distribute only the

money that will be expended during that fiscal year. The

remaining money shall be maintained in an escrow account to be

distributed by the institute in subsequent years of the project.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Sec. 102.258. PREFERENCE FOR TEXAS SUPPLIERS. The oversight

committee shall establish standards to ensure that grant

recipients purchase goods and services from suppliers in this

state to the extent reasonably possible, in a good faith effort

to achieve a goal of more than 50 percent of such purchases from

suppliers in this state.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Sec. 102.259. HISTORICALLY UNDERUTILIZED BUSINESSES. The

oversight committee shall establish standards to ensure that

grant recipients purchase goods and services from historically

underutilized businesses as defined by Chapter 2161, Government

Code, and any other applicable state law.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Sec. 102.260. GRANT EVALUATION. (a) The oversight committee

shall require as a condition of a grant that the grant recipient

submit to regular inspection reviews of the grant project by

institute staff, including progress oversight reviews, to ensure

compliance with the terms of the award and to ensure the

scientific merit of the research.

(b) The executive director shall determine the grant review

process under this section. The executive director may terminate

grants that do not meet contractual obligations.

(c) The executive director shall report at least annually to the

oversight committee on the progress and continued merit of each

research program funded by the institute.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Acts 2009, 81st Leg., R.S., Ch.

368, Sec. 14, eff. June 19, 2009.

Sec. 102.261. MEDICAL ETHICS. Any research project that

receives money under Subchapter E must:

(1) be conducted with full consideration for the ethical and

medical implications of the research; and

(2) comply with all federal and state laws regarding the conduct

of research.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 4., eff. November 6, 2007.

Sec. 102.262. PUBLIC INFORMATION. The following information is

public information and may be disclosed under Chapter 552,

Government Code:

(1) the applicant's name and address;

(2) the amount of funding applied for;

(3) the type of cancer to be addressed under the proposal; and

(4) any other information designated by the institute with the

consent of the grant applicant.

Added by Acts 2009, 81st Leg., R.S., Ch.

368, Sec. 15, eff. June 19, 2009.



CHAPTER 103. TEXAS DIABETES COUNCIL

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE E. HEALTH CARE COUNCILS AND RESOURCE CENTERS

CHAPTER 103. TEXAS DIABETES COUNCIL

Sec. 103.001. DEFINITIONS. In this chapter:

(1) "Council" means the Texas Diabetes Council.

(2) "Person with diabetes" means a person diagnosed by a

physician as having diabetes.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 103.002. COMPOSITION OF COUNCIL. (a) The Texas Diabetes

Council is composed of 11 citizen members appointed from the

public and one representative each from the department, the Texas

Education Agency, the Texas Department of Human Services, the

Texas Commission for the Blind, and the Texas Rehabilitation

Commission.

(b) The governor, with the advice and consent of the senate,

shall appoint the following citizen members:

(1) a licensed physician with a specialization in treating

diabetes;

(2) a registered nurse with a specialization in diabetes

education and training;

(3) a registered and licensed dietitian with a specialization in

the diabetes education field;

(4) a person with experience and training in public health

policy;

(5) three consumer members, with special consideration given to

persons active in the Texas affiliates of the Juvenile Diabetes

Foundation or the American Diabetes Association; and

(6) four members from the general public with expertise or

demonstrated commitment to diabetes issues.

(b-1) In making appointments under this section, the governor

shall attempt to appoint members of different minority groups

including females, African-Americans, Hispanic-Americans, Native

Americans, and Asian-Americans.

(c) The chairman of the board of each agency listed in

Subsection (a) shall appoint that agency's representative. Agency

representatives shall be nonvoting members of the council.

(d) Appointments to the council shall be made without regard to

the race, color, disability, creed, sex, religion, age, or

national origin of the appointees.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 269, Sec. 1, eff. Sept. 1,

1991; Acts 1997, 75th Leg., ch. 165, Sec. 6.39, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1411, Sec. 12.01, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 1170, Sec. 10.01, eff. Sept. 1,

2003.

Sec. 103.0024. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the council may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the council until the person completes a training program that

complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the council;

(2) the programs operated by the council;

(3) the role and functions of the council;

(4) the rules of the council;

(5) the current budget for the council;

(6) the results of the most recent formal audit of the council;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the council or the

Texas Ethics Commission.

(c) A person appointed to the council is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 12.03, eff. Sept.

1, 1999.

Sec. 103.0025. INFORMATION ABOUT STANDARDS OF CONDUCT. The

commissioner or the commissioner's designee shall provide to

members of the council, as often as necessary, information

regarding the requirements for office under this chapter,

including information regarding a person's responsibilities under

applicable laws relating to standards of conduct for state

officers.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 12.03, eff. Sept.

1, 1999.

Sec. 103.004. RESTRICTIONS ON COUNCIL APPOINTMENT, MEMBERSHIP,

OR EMPLOYMENT. (a) A person is not eligible for appointment or

service as a citizen member if the person or the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization receiving funds at the

council's direction;

(2) owns or controls directly or indirectly more than a 10

percent interest in a business entity or other organization

receiving funds at the council's direction; or

(3) uses or receives a substantial amount of tangible goods,

services, or funds from the department at the council's

direction, other than compensation or reimbursement authorized by

law for council membership, attendance, or expenses.

(b) A person who is required to register as a lobbyist under

Chapter 305, Government Code, may not serve as a member of the

council or act as the general counsel.

(c) An officer, employee, or paid consultant of a trade

association in the field of health care may not be a member or

employee of the council. A person who is the spouse of an

officer, employee, or paid consultant of a trade association in

the field of health care may not be a member of the council and

may not be an employee, including an employee exempt from the

state's position classification plan, who is compensated at or

above the amount prescribed by the General Appropriations Act for

step 1, salary group 17, of the position classification salary

schedule.

(d) For purposes of Subsection (c), a trade association is a

nonprofit, cooperative, and voluntary association of business or

professional competitors designed to assist its members and its

industry or profession in dealing with mutual business or

professional problems and in promoting their common interests.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 103.005. TERMS. (a) Council members appointed by the

governor serve for staggered six-year terms, with the terms of

three or four members expiring February 1 of each odd-numbered

year.

(b) A council member appointed as a representative of an agency

serves at the will of the appointing agency.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 269, Sec. 2, eff. Sept. 1,

1991; Acts 1997, 75th Leg., ch. 1285, Sec. 3.01, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 1170, Sec. 10.02, eff. Sept. 1,

2003.

Sec. 103.006. CHAIRMAN. The governor shall designate a member

of the council as the chairman of the council to serve in that

capacity at the will of the governor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1411, Sec. 12.02, eff. Sept.

1, 1999.

Sec. 103.007. REMOVAL OF COUNCIL MEMBER. (a) It is a ground

for removal from the council if a member:

(1) is not eligible for appointment to the council at the time

of appointment as provided by Section 103.004(a);

(2) is not eligible to serve on the council as provided by

Section 103.004(a);

(3) violates a prohibition established by Section 103.004(b) or

(c);

(4) cannot discharge the member's duties for a substantial part

of the term for which the member is appointed because of illness

or disability; or

(5) is absent from more than half of the regularly scheduled

council meetings that the member is eligible to attend during

each calendar year unless the absence is excused by majority vote

of the council.

(b) The validity of an action of the council is not affected by

the fact that it is taken when a ground for removal of a member

of the council exists.

(c) If the chairman of the council has knowledge that a

potential ground for removal exists, the chairman shall notify

the governor of its existence.

(d) The council shall inform its members as often as necessary

of:

(1) the qualifications for office prescribed by this chapter;

and

(2) their responsibilities under applicable laws relating to

standards of conduct for state officers or employees.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 103.008. VACANCY. (a) The office of a member appointed by

an agency becomes vacant when the person terminates employment

with the agency or when the agency elects to replace the person

as provided by Section 103.005.

(b) If the office of a member who is an agency representative

becomes vacant, the chairman of the board of that agency shall

appoint an agency representative to serve for the remainder of

that member's term.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 1285, Sec. 3.02, eff. Sept.

1, 1997.

Sec. 103.009. REIMBURSEMENT. (a) The department shall

reimburse council and advisory committee members for travel and

other necessary expenses incurred in performing official duties

at the same rate provided for state employees in the General

Appropriations Act.

(b) Funds for travel reimbursement shall be appropriated to the

department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 103.010. STAFF SUPPORT. Each agency represented on the

council shall provide the council with periodic staff support of

specialists as needed and may provide staff support to an

advisory committee.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 103.0105. DIVISION OF POLICY AND MANAGEMENT

RESPONSIBILITIES. The council shall develop and implement

policies that clearly separate the policymaking responsibilities

of the council and the management responsibilities of the

commissioner and the staff of the department.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 12.04, eff. Sept.

1, 1999.

Sec. 103.011. ADVISORY COMMITTEES. (a) The council may

establish advisory committees the council considers necessary and

may determine the appropriate membership for each committee.

(b) The council shall specify the purpose and duties of each

advisory committee and shall specify any product the committee is

required to develop.

(c) Members of an advisory committee serve at the will of the

council. The council may dissolve an advisory committee when

necessary.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 103.012. MEETINGS. (a) The council shall meet at least

quarterly and shall adopt rules for the conduct of its meetings.

(b) Any action taken by the council must be approved by a

majority of the voting members present.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 269, Sec. 3, eff. Sept. 1,

1991.

Sec. 103.013. STATE PLAN. (a) The council shall develop and

implement a state plan for diabetes treatment, education, and

training to ensure that:

(1) this chapter is properly implemented by the agencies

affected;

(2) incentives are offered for private sources to maintain

present commitments and to assist in developing new programs; and

(3) a procedure for review of individual complaints about

services provided under this chapter is implemented.

(b) The state plan may include provisions to ensure that:

(1) individual and family needs are assessed statewide and all

available resources are coordinated to meet those needs; and

(2) health care provider needs are assessed statewide and

strategies are developed to meet those needs.

(c) The council shall make written recommendations for

performing its duties under this chapter to the board and the

legislature. If the council considers a recommendation that will

affect an agency not represented on the council, the council

shall seek the advice and assistance of the agency before taking

action on the recommendation. The council's recommendations shall

be implemented by the agencies affected by the recommendations.

(d) The council shall submit the state plan to the state agency

designated as the state health planning and development agency

not later than November 1 of each odd-numbered year.

(e) Each state agency affected by the state plan shall:

(1) determine what resources would be required to implement the

portions of the state plan affecting that agency; and

(2) determine whether that agency will seek funds to implement

that portion of the state plan.

(f) Not later than November 1 of each even-numbered year, each

state agency affected by the state plan shall report to the

council, the Legislative Budget Board, and the Governor's Office

of Budget and Planning:

(1) information determined under Subsection (e); and

(2) each deviation from the council's proposed plan, including

an explanation for the deviation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 103.014. POWERS AND DUTIES. (a) The council shall address

contemporary issues affecting health promotion services in the

state, including:

(1) professional and patient education;

(2) successful diabetes education strategies;

(3) personnel preparation and continuing education;

(4) state expenditures for treatment of chronic diseases;

(5) screening services; and

(6) public awareness.

(b) The council shall advise the legislature on legislation that

is needed to develop further and maintain a statewide system of

quality education services for all persons with diabetes. The

council may develop and submit legislation to the legislature or

comment on pending legislation that affects persons with

diabetes.

(c) The council may:

(1) compile and publish regional directories of services for

persons with diabetes;

(2) design or adapt and publish a handbook in English and

Spanish relating to diet, exercise, and other self-care

management skills for persons with diabetes;

(3) study the feasibility of a statewide hotline for persons

with diabetes; and

(4) study the standards and structure of pilot programs to

provide diabetes education and training in this state.

(d) The council may engage in studies that it determines are

necessary or suitable under the state plan as provided by this

chapter.

(e) The department shall accept funds appropriated for the

purposes of this chapter and shall allocate those funds. The

council shall make recommendations to the department concerning

the allocation of funds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 103.015. GIFTS AND GRANTS. (a) The council may receive

gifts and grants from any public or private source to perform its

duties under this chapter. The department shall accept the gifts

on behalf of the council and shall deposit any funds accepted

under this section to the credit of a special account in the

general revenue fund.

(b) The department may retain five percent of any monetary gifts

accepted on behalf of the council to cover its costs in

administering this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 103.016. PUBLIC INFORMATION AND PARTICIPATION; COMPLAINTS.

(a) The council shall prepare information of public interest

describing the functions of the council and describing council

procedures by which complaints are filed with and resolved by the

council. The council shall make the information available to the

general public and appropriate state agencies.

(b) The council by rule shall establish methods by which

consumers or service recipients are notified of the name, mailing

address, and telephone number of the council for the purpose of

directing complaints to the council.

(c) The council shall develop and implement policies that

provide the public with a reasonable opportunity to appear before

the council and to speak on any issue under the jurisdiction of

the council.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 103.017. PUBLIC AWARENESS AND TRAINING. (a) The

department, the Texas Commission for the Blind, the Texas

Rehabilitation Commission, the Texas Department of Human

Services, and the Texas Education Agency shall work with the

council to jointly develop, produce, and implement a general

public awareness strategy focusing on diabetes, its

complications, and techniques for achieving good management. Each

agency shall pay for the costs of producing and disseminating

information on diabetes to clients served by that agency.

(b) The strategy developed under Subsection (a) must include a

plan under which the council provides public awareness

information through businesses, civic organizations, and similar

entities.

(c) The department, the Texas Commission for the Blind, the

Texas Rehabilitation Commission, the Texas Department of Human

Services, and the Texas Education Agency may jointly develop and

implement a statewide plan for conducting regional training

sessions for public and private service providers, including

institutional health care providers, who have routine contact

with persons with diabetes.

(d) The council must approve the strategies and plans developed

under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.40, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1285, Sec. 4.01, eff. Sept. 1,

1997.

Sec. 103.0175. MATERIALS FOR SCHOOL-BASED AND SCHOOL-LINKED

CLINICS. The council, in consultation with the department, shall

develop and make available materials that provide information

about diabetes to be distributed to students and the parents of

students by health clinics at public primary or secondary

schools.

Added by Acts 1997, 75th Leg., ch. 1285, Sec. 4.01, eff. Sept. 1,

1997.

Sec. 103.018. ANNUAL REPORT. The department shall file annually

with the governor and the presiding officer of each house of the

legislature a complete and detailed written report accounting for

all funds received and disbursed by or for the council during the

preceding fiscal year. The form of the annual report and the

reporting time are as provided by the General Appropriations Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 103.019. AUDIT. The financial transactions pertaining to

the council are subject to audit by the state auditor in

accordance with Chapter 321, Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 39, eff. Sept. 1,

1991.



CHAPTER 104. STATEWIDE HEALTH COORDINATING COUNCIL AND STATE HEALTH PLAN

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE E. HEALTH CARE COUNCILS AND RESOURCE CENTERS

CHAPTER 104. STATEWIDE HEALTH COORDINATING COUNCIL AND STATE

HEALTH PLAN

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 104.001. POLICY; PURPOSE. (a) The policy of this state

and the purpose of this chapter are to ensure that health care

services and facilities are available to all citizens in an

orderly and economical manner.

(b) To achieve this purpose it is essential that:

(1) appropriate health planning activities are undertaken and

implemented; and

(2) health care services and facilities are provided in a

cost-effective manner, compatible with the health care needs of

the different areas and populations of the state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 747, Sec. 18, eff. Sept. 1,

1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

797, Sec. 1, eff. June 19, 2009.

Sec. 104.002. DEFINITIONS. In this chapter:

(1) "Commission" means the Health and Human Services Commission.

(2) "Commissioner" means the commissioner of the Department of

State Health Services.

(3) "Department" means the Department of State Health Services.

(4) "Executive commissioner" means the executive commissioner of

the Health and Human Services Commission.

(5) "Health care facility" means a public or private hospital,

skilled nursing facility, intermediate care facility, ambulatory

surgical center, family planning clinic that performs ambulatory

surgical procedures, rural or urban health initiative clinic, end

stage renal disease facility, and inpatient rehabilitation

facility. The term does not include the office of physicians or

practitioners of the healing arts practicing individually or in

groups.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

797, Sec. 2, eff. June 19, 2009.

Sec. 104.004. INTERAGENCY COOPERATION. Each state agency,

department, instrumentality, grantee, political subdivision, and

institution of higher education shall cooperate with the

department in performing assigned duties and functions.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 104.005. LIMITATIONS ON POWERS OF DEPARTMENT. This chapter

does not authorize the department or an official or employee of

the department to:

(1) supervise or control the practice of medicine, the manner in

which physician's services in private practice are provided, or

the selection, tenure, compensation, or fees of a physician in

the delivery of physician's services; or

(2) perform a duty or function under Title XI of the Social

Security Act (42 U.S.C. Sec. 1301 et seq.) or a rule or

regulation adopted under that Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. STATEWIDE HEALTH COORDINATING COUNCIL

Sec. 104.011. COMPOSITION OF COUNCIL. (a) The statewide health

coordinating council is composed of 17 members determined as

follows:

(1) the executive commissioner or a representative designated by

the executive commissioner;

(2) the chair of the Texas Higher Education Coordinating Board

or a representative designated by the presiding officer;

(3) the commissioner or a representative designated by the

commissioner;

(4) the presiding officer of the Department of Aging and

Disability Services or a representative designated by the

presiding officer; and

(5) the following members appointed by the governor:

(A) three health care professionals from the allied health,

dental, medical, mental health, and pharmacy professions, no two

of whom may be from the same profession;

(B) one registered nurse;

(C) two representatives of a university or health-related

institution of higher education;

(D) one representative of a junior or community college with a

nursing program;

(E) one hospital administrator;

(F) one managed care administrator; and

(G) four public members.

(b) The appointments of the governor shall be with the advice

and consent of the senate.

(c) The governor shall designate a member of the council as the

presiding officer of the council to serve in that capacity at the

will of the governor.

(d) Appointments to the council shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointees.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 747, Sec. 19, eff. Sept. 1,

1993; Acts 1997, 75th Leg., ch. 1386, Sec. 1, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 1411, Sec. 11.01, eff. Sept. 1, 1999;

Acts 2003, 78th Leg., ch. 198, Sec. 2.192(a), eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

797, Sec. 3, eff. June 19, 2009.

Sec. 104.0111. CONFLICT OF INTEREST. (a) In this section,

"Texas trade association" means a cooperative and voluntarily

joined association of business or professional competitors in

this state designed to assist its members and its industry or

profession in dealing with mutual business or professional

problems and in promoting their common interest.

(b) A person may not be a member of the statewide health

coordinating council if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of medicine; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of medicine.

(c) A person may not be a member of the council if the person is

required to register as a lobbyist under Chapter 305, Government

Code, because of the person's activities for compensation on

behalf of a profession related to the operation of the council.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 11.02, eff. Sept.

1, 1999.

Sec. 104.0112. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the statewide health coordinating council that a

member:

(1) does not have at the time of taking office the

qualifications required by Section 104.011(a);

(2) does not maintain during service on the council the

qualifications required by Section 104.011(a);

(3) is ineligible for membership under Section 104.0111;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

council meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the council.

(b) The validity of an action of the council is not affected by

the fact that it is taken when a ground for removal of a council

member exists.

(c) If the commissioner has knowledge that a potential ground

for removal exists, the commissioner shall notify the presiding

officer of the council of the potential ground. The presiding

officer shall then notify the governor and the attorney general

that a potential ground for removal exists. If the potential

ground for removal involves the presiding officer, the

commissioner shall notify the next highest ranking officer of the

council, who shall then notify the governor and the attorney

general that a potential ground for removal exists.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 11.02, eff. Sept.

1, 1999.

Sec. 104.0113. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the statewide health

coordinating council may not vote, deliberate, or be counted as a

member in attendance at a meeting of the council until the person

completes a training program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the council;

(2) the programs operated by the council;

(3) the role and functions of the council;

(4) the rules of the council;

(5) the current budget for the council;

(6) the results of the most recent formal audit of the council;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the council or the

Texas Ethics Commission.

(c) A person appointed to the council is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 11.02, eff. Sept.

1, 1999.

Sec. 104.0115. TERMS. (a) Members of the council serve for

staggered six-year terms, with the terms of four or five members

expiring August 31 of each odd-numbered year.

(b) An appointment to fill a vacancy is for the unexpired term.

Added by Acts 1993, 73rd Leg., ch. 747, Sec. 20, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 728, Sec. 6, eff. June

20, 2003.

Sec. 104.012. RULES. The statewide health coordinating council

shall adopt rules governing the development and implementation of

the state health plan.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 104.013. FEES. The statewide health coordinating council

may establish and charge fees for public health planning, data,

and statistical services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 104.014. ASSISTANCE. The department, in accordance with

rules adopted by the statewide health coordinating council, shall

assist the council in performing the council's duties and

functions.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 104.0141. DIVISION OF POLICY AND MANAGEMENT

RESPONSIBILITIES. The statewide health coordinating council

shall develop and implement policies that clearly separate the

policymaking responsibilities of the council and the management

responsibilities of the commissioner and the staff of the

department.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 11.03, eff. Sept.

1, 1999.

Sec. 104.0142. INFORMATION ABOUT STANDARDS OF CONDUCT. The

commissioner or the commissioner's designee shall provide to

members of the statewide health coordinating council, as often as

necessary, information regarding the requirements for office

under this chapter, including information regarding a person's

responsibilities under applicable laws relating to standards of

conduct for state officers.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 11.03, eff. Sept.

1, 1999.

Sec. 104.015. ADVISORY BOARDS AND AD HOC COMMITTEES. The

statewide health coordinating council may form advisory boards or

ad hoc committees composed of individuals from the public and

private sectors to review policy matters related to the council's

purpose.

Added by Acts 1997, 75th Leg., ch. 1386, Sec. 2, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

797, Sec. 4, eff. June 19, 2009.

Sec. 104.0155. NURSING ADVISORY COMMITTEE. (a) The statewide

health coordinating council shall form a nursing advisory

committee the majority of the members of which must be nurses.

The committee:

(1) must include:

(A) members of associations that represent nurses, educators of

nurses, and employers of nurses;

(B) members who represent the Texas Board of Nursing; and

(C) a nurse researcher; and

(2) may include other members who are health care experts from

the public or private sector, nurses, nurse educators, employers

of nurses, or consumers of nursing services.

(b) The committee shall:

(1) review policy matters on the collection of data and reports

performed under Chapter 105 that relate to the nursing

profession;

(2) subject to approval of the council, develop priorities and

an operations plan for the nursing resource section under Section

105.002(b); and

(3) review reports and information before dissemination.

(c) A nurse member of the committee and a nurse member of the

statewide health coordinating council shall cochair the

committee.

(d) Chapter 2110, Government Code, does not apply to the

committee formed under this section.

(e) Meetings of the committee under this section are subject to

Chapter 551, Government Code.

Added by Acts 2003, 78th Leg., ch. 728, Sec. 7, eff. June 20,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

797, Sec. 5, eff. June 19, 2009.

Sec. 104.0156. HEALTH CARE INFORMATION TECHNOLOGY ADVISORY

COMMITTEE. (a) The statewide health coordinating council shall

form an advisory committee on health care information technology.

The committee must include representatives of interested groups,

including the academic community, health plans, pharmacies, and

associations of physicians, hospitals, and nurses. The committee

must also include at least one member with at least 10 years of

experience in the health care information technology industry.

(b) The advisory committee shall develop a long-range plan for

health care information technology, including the use of

electronic medical records, computerized clinical support

systems, computerized physician order entry, regional data

sharing interchanges for health care information, and other

methods of incorporating information technology in pursuit of

greater cost-effectiveness and better patient outcomes in health

care. In developing the long-range plan, the advisory committee

shall study the effect of health care information technology on

price disparities in insurance coverage for residents of this

state.

(c) The advisory committee shall elect a presiding officer.

(d) Members of the advisory committee serve without compensation

but are entitled to reimbursement for the members' travel

expenses as provided by Chapter 660, Government Code, and the

General Appropriations Act.

(e) Chapter 2110, Government Code, does not apply to the size,

composition, or duration of the advisory committee.

(f) Meetings of the advisory committee under this section are

subject to Chapter 551, Government Code.

Added by Acts 2005, 79th Leg., Ch.

785, Sec. 1, eff. September 1, 2005.

Sec. 104.016. PUBLIC TESTIMONY. The statewide health

coordinating council shall develop and implement policies that

provide the public with a reasonable opportunity to appear before

the council and to speak on any issue under the jurisdiction of

the council.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 11.04, eff. Sept.

1, 1999.

SUBCHAPTER C. STATE HEALTH PLAN

Sec. 104.021. PROPOSED STATE HEALTH PLAN. (a) The department,

in accordance with rules adopted by the statewide health

coordinating council, shall prepare and review a proposed state

health plan every six years and shall revise and update the plan

biennially.

(b) The department shall submit the proposed plan to the

statewide health coordinating council.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 747, Sec. 21, eff. Sept. 1,

1993.

Sec. 104.022. STATE HEALTH PLAN. (a) Information needed for

the development of the state health plan shall be gathered

through systematic methods designed to include local, regional,

and statewide perspectives.

(b) The statewide health coordinating council, in consultation

with the commission, shall issue overall directives for the

development of the state health plan.

(c) The department shall consult with the Department of Aging

and Disability Services, the commission, and other appropriate

health-related state agencies designated by the governor before

performing the duties and functions prescribed by state and

federal law regarding the development of the state health plan.

(d) The statewide health coordinating council shall provide

guidance to the department in developing the state health plan.

(e) The state health plan shall be developed and used in

accordance with applicable state and federal law. The plan must

identify:

(1) major statewide health concerns;

(2) the availability and use of current health resources of the

state, including resources associated with information technology

and state-supported institutions of higher education; and

(3) future health service, information technology, and facility

needs of the state.

(f) The state health plan must:

(1) propose strategies for the correction of major deficiencies

in the service delivery system;

(2) propose strategies for incorporating information technology

in the service delivery system;

(3) propose strategies for involving state-supported

institutions of higher education in providing health services and

for coordinating those efforts with health and human services

agencies in order to close gaps in services; and

(4) provide direction for the state's legislative and executive

decision-making processes to implement the strategies proposed by

the plan.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 627, Sec. 3, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 747, Sec. 22, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 76, Sec. 8.126, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

785, Sec. 2, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

797, Sec. 6, eff. June 19, 2009.

Sec. 104.023. REVIEW OF STATE HEALTH PLAN. The statewide health

coordinating council shall submit the state health plan to the

Health and Human Services Commission for review and comment

before the plan is sent to the governor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 627, Sec. 14, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 8.127, eff. Sept. 1,

1995.

Sec. 104.024. SUBMISSION OF PLAN TO GOVERNOR. The statewide

health coordinating council shall approve the state health plan

for submission to the governor in accordance with applicable

federal law and, not later than November 1 of each even-numbered

year, submit the plan to the governor for adoption.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 104.025. IMPLEMENTATION OF STATE HEALTH PLAN. The

statewide health coordinating council shall promote the

implementation of the recommendations made in the state health

plan.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 104.026. COST DATA. (a) A state agency directly affected

by a recommendation in the state health plan shall submit cost

data for the implementation of the recommendation to the

department and to the statewide health coordinating council, and

shall indicate whether the agency is requesting funds in a manner

consistent with the plan's recommendation.

(b) If the agency does not request funds consistent with the

state health plan's recommendation, the agency shall submit an

explanation and justification of any deviation.

(c) The department shall submit information received under this

section to the Legislative Budget Board and the governor's budget

office not later than November 1 of each even-numbered year.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER D. THE DEPARTMENT AND THE STATE HEALTH PLAN

Sec. 104.042. DATA COLLECTION. (a) The executive commissioner

by rule shall establish reasonable procedures for the collection

of data by the department from health care facilities and for the

distribution of data necessary to facilitate and expedite proper

and effective health planning and resource development.

(b) The executive commissioner by rule shall specify the type of

data required, the entities required to submit the data, and the

period during which the data must be submitted.

(c) The department, in accordance with rules adopted by the

statewide health coordinating council, shall collect and

distribute data necessary to support specific state health plan

goals.

(d) The department shall file, index, and periodically publish

in a coherent manner summaries or analyses of the data collected.

(e) Data received by the department under this section

containing information identifying specific patients is

confidential, is not subject to disclosure under Chapter 552,

Government Code, and may not be released unless the information

identifying the patient is removed. This subsection does not

authorize the release of information that is confidential under

Chapter 108.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 728, Sec. 8, eff. June 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1034, Sec. 1, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

797, Sec. 7, eff. June 19, 2009.

Sec. 104.0421. STATEWIDE DATA COLLECTION AND COORDINATION. (a)

The statewide health coordinating council shall work with

appropriate health professional licensing agencies to develop

uniform standards for health professional data collected by those

agencies to enable the council to maintain a comprehensive health

professional database.

(b) The council shall retrieve data on health professionals from

the appropriate licensing agencies. The council may seek the

assistance of the appropriate licensing agency or department in

the retrieval of data on health professionals.

(c) The council shall monitor and evaluate long-term regional,

statewide, and local health needs. The council shall use this

evaluation for developing recommendations relating to health

education, training, and regulation.

(d) The council shall use data collected under this section to

develop workforce goals for health professionals and to recommend

the appropriate level and distribution of state funding for

education and training to achieve these goals. The council shall

evaluate the short-term and long-term effects of the

recommendations made under this subsection.

(e) The council shall, with the assistance of higher education

agencies and institutions, area health education centers,

teaching hospitals, and health education institutions, improve

coordination of statewide health planning. The council may seek

the assistance of the National Association of Health Data

Organizations, the Association of American Medical Colleges, the

National Council of State Legislatures, the American Association

of Colleges of Osteopathic Medicine, the Association of American

Health Centers, and any other appropriate entities.

(f) The department shall continue to assist the council and the

health professions resource center with the development of the

state health plan. The council shall coordinate related health

planning functions within the department. The staff of the

health professions resource center shall continue to be

department employees but are governed by the council.

Added by Acts 1997, 75th Leg., ch. 1386, Sec. 8, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

797, Sec. 8, eff. June 19, 2009.

Sec. 104.043. FAILURE TO SUBMIT DATA; CIVIL PENALTY. (a) If

the department does not receive necessary data from an entity as

required by the executive commissioner's rules, the department

shall send to the entity a notice requiring the entity to submit

the data not later than the 30th day after the date on which the

entity receives the notice.

(b) An entity that does not submit the data during the period

determined under Subsection (a) is subject to a civil penalty of

not more than $500 for each day after the period that the entity

fails to submit the data.

(c) At the request of the executive commissioner, the attorney

general shall sue in the name of the state to recover the civil

penalty.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

797, Sec. 9, eff. June 19, 2009.

Sec. 104.044. SORTING COLLECTED DATA. (a) The department shall

compile the health data collected under this subchapter and

organize the results, to the extent possible, according to the

following geographic areas:

(1) the Texas-Mexico border region;

(2) each public health region;

(3) rural areas;

(4) urban areas;

(5) each county; and

(6) the state.

(b) Health data released under this subchapter must be released

in accordance with the way it is compiled under this section.

Added by Acts 2005, 79th Leg., Ch.

1034, Sec. 2, eff. September 1, 2005.



CHAPTER 105. HEALTH PROFESSIONS RESOURCE CENTER

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE E. HEALTH CARE COUNCILS AND RESOURCE CENTERS

CHAPTER 105. HEALTH PROFESSIONS RESOURCE CENTER

Sec. 105.001. DEFINITIONS. In this chapter:

(1) "Health profession" means any health or allied health

profession that is licensed, certified, or registered by a state

board, agency, or association.

(2) "Council" means the statewide health coordinating council.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 40, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 1386, Sec. 3, eff.

Sept. 1, 1997.

Sec. 105.002. ESTABLISHMENT OF CENTER. (a) In conjunction with

the Texas Higher Education Coordinating Board and in such a way

as to avoid duplication of effort, the council shall establish a

comprehensive health professions resource center for the

collection and analysis of educational and employment trends for

health professions in this state.

(b) In conjunction with the committee formed under Section

104.0155, to avoid duplication of effort, and to the extent

funding is available through fees collected under Section

301.155(c), Occupations Code, the council shall establish a

nursing resource section within the center for the collection and

analysis of educational and employment trends for nurses in this

state.

(c) If the nursing resource section established under Subsection

(b) is funded from surcharges collected under Section 301.155(c),

Occupations Code, the council shall provide the Texas Board of

Nursing with an annual accounting of the money received from the

board. The council may expend a reasonable amount of the money

to pay administrative costs of maintaining the nursing resource

section.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 40, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 1386, Sec. 4, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 728, Sec. 9, eff. June

20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

113, Sec. 1, eff. May 20, 2005.

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 62, eff. September 1, 2007.

Sec. 105.003. COLLECTION OF DATA. (a) The council shall place

a high priority on collecting and disseminating data on health

professions demonstrating an acute shortage in this state,

including:

(1) data concerning nursing personnel; and

(2) data concerning the health professions in which shortages

occur in rural areas.

(b) To the extent possible, the council may collect the data

from existing sources that the council determines are credible.

The council may enter agreements with those sources that

establish guidelines concerning the identification, acquisition,

transfer, and confidentiality of the data.

(c) The Department of Information Resources, through TexasOnline

and in consultation with the council and the Health Professions

Council, shall add and label as "mandatory" the following fields

on an application or renewal form for a license, certificate, or

registration for a person subject to Subsection (c-2):

(1) full name and last four digits of social security number;

(2) full mailing address; and

(3) educational background and training, including basic health

professions degree, school name and location of basic health

professions degree, and graduation year for basic health

professions degree, and, as applicable, highest professional

degree obtained, related professional school name and location,

and related graduation year.

(c-1) The Department of Information Resources, through

TexasOnline and in consultation with the council and the Health

Professions Council, shall add the following fields on an

application or renewal form for a license, certificate, or

registration for a person subject to Subsection (c-2):

(1) date and place of birth;

(2) sex;

(3) race and ethnicity;

(4) location of high school;

(5) mailing address of primary practice;

(6) number of hours per week spent at primary practice location;

(7) description of primary practice setting;

(8) primary practice information, including primary specialty

practice, practice location zip code, and county; and

(9) information regarding any additional practice, including

description of practice setting, practice location zip code, and

county.

(c-2) The following health professionals are subject to this

section:

(1) audiologists;

(2) chiropractors;

(3) licensed professional counselors;

(4) licensed chemical dependency counselors;

(5) dentists;

(6) dental hygienists;

(7) emergency medical services personnel;

(8) marriage and family therapists;

(9) medical radiologic technologists;

(10) licensed vocational nurses;

(11) registered nurses;

(12) certified nurse aides;

(13) occupational therapists;

(14) optometrists;

(15) pharmacists;

(16) physical therapists;

(17) physicians;

(18) physician assistants;

(19) psychologists;

(20) social workers; and

(21) speech-language pathologists.

(c-3) The relevant members of the Health Professions Council

shall encourage each person described by Subsection (c-2)

licensed, certified, or registered under that council's authority

to submit application and renewal information under Subsections

(c) and (c-1) through the system developed by the Department of

Information Resources and TexasOnline.

(d) To the extent feasible, the council shall use a researcher

with a doctorate in nursing to collect, analyze, and disseminate

nursing data that may be used to predict supply and demand for

nursing personnel in this state using appropriate federal or

state supply-and-demand models. The nursing data must at least:

(1) include demographics, areas of practice, supply, demand, and

migration; and

(2) be analyzed to identify trends relating to numbers and

geographical distribution, practice setting, and area of practice

and, to the extent possible, compare those trends with

corresponding national trends.

(e) Data received under this section by the nursing resource

section established under Section 105.002 that contains

information identifying specific patients or health care

facilities is confidential, is not subject to disclosure under

Chapter 552, Government Code, and may not be released unless all

identifying information is removed.

(f) The relevant members of the Health Professions Council, in

conjunction with the Department of Information Resources, shall

ensure that the information collected under Subsections (c) and

(c-1) is transmitted to the statewide health coordinating

council. The council shall store the information as needed and

conduct related workforce studies, including a determination of

the geographical distribution of the reporting professionals.

(g) The relevant members of the Health Professions Council, in

conjunction with the Department of Information Resources, shall

ensure that the following information is submitted to the

statewide health coordinating council for a person subject to

Subsection (c-2):

(1) certification, registration, or license number;

(2) issuance date;

(3) method of certification, registration, or licensure; and

(4) certification, registration, or licensure status.

(h) The Department of Information Resources shall work with the

health occupation regulatory agencies that are members of the

Health Professions Council to minimize the costs to Health

Professions Council members of obtaining the information under

Subsections (c) and (c-1). The Department of Information

Resources shall provide the Health Professions Council with the

appropriate federal information processing standards code based

on the information in Subsections (c-1)(8) and (9).

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 40, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 1386, Sec. 5, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 728, Sec. 10, eff. June

20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

113, Sec. 2, eff. May 20, 2005.

Acts 2007, 80th Leg., R.S., Ch.

486, Sec. 1, eff. March 1, 2008.

Sec. 105.004. REPORTS. (a) The council may use the data

collected and analyzed under this chapter to publish reports

regarding:

(1) the educational and employment trends for health

professions;

(2) the supply and demand of health professions; and

(3) other issues, as necessary, concerning health professions in

this state.

(b) The council shall publish reports regarding the data

collected and analyzed under this chapter related to:

(1) the educational and employment trends of nursing

professionals;

(2) the supply and demand of nursing professionals; and

(3) other issues, as determined necessary by the council,

concerning nursing professionals in this state.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 40, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 1386, Sec. 6, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 728, Sec. 11, eff. June

20, 2003.

Sec. 105.005. RULES. The executive commissioner of the Health

and Human Services Commission may adopt rules to govern the

reporting and collection of data.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 40, eff. Sept. 1,

1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

797, Sec. 10, eff. June 19, 2009.

Sec. 105.006. ASSISTANCE OF OTHER STATE AGENCIES. The Texas

Higher Education Coordinating Board or the department may require

the assistance of other state agencies or institutions of higher

education for the development of, or the collection of data for,

any report.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 40, eff. Sept. 1,

1991. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10.001(a),

eff. Sept. 1, 2003.

Sec. 105.007. CLEARINGHOUSE. (a) As part of the comprehensive

health professions resource center, the council shall develop and

establish a clearinghouse for health professionals seeking

collaborative practice.

(b) The council may:

(1) set and collect a reasonable fee to offset the cost of

complying with this section;

(2) solicit, receive, and spend grants, gifts, and donations

from public and private sources to comply with this section; and

(3) contract with public or private entities in the performance

of its responsibilities under this section.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 1, eff. June 16,

1995. Amended by Acts 1997, 75th Leg., ch. 1386, Sec. 7, eff.

Sept. 1, 1997.

Sec. 105.008. STUDY OF ALTERNATE WAYS TO ASSURE CLINICAL

COMPETENCY OF GRADUATES OF NURSING EDUCATIONAL PROGRAMS. (a) In

this section:

(1) "Clinical competency assessment program" means a

professional nursing prelicensure program that employs a

criterion-referenced summative performance examination, developed

by subject matter experts, to verify its graduates' attainment of

the clinical competency necessary for initial licensure as a

registered nurse.

(2) "Professional nursing prelicensure program" means a

professional nursing educational program that prepares students

to obtain an initial license as a registered nurse.

(3) "Research study" means the study described by Subsection

(b).

(4) "Supervised clinical learning experiences program" means a

professional nursing prelicensure program that requires students

to complete a required number of supervised clinical learning

experiences provided by qualified clinical faculty involving

multiple, ongoing assessments and feedback.

(b) To the extent funding is available, the nursing resource

section established under Section 105.002(b) shall conduct a

research study to identify:

(1) a set of expected student outcomes in terms of clinical

judgment and behaviors that professional nursing students should

possess at the time of graduation from a professional nursing

prelicensure program;

(2) standardized, reliable, and valid clinical exit evaluation

tools that could be used to evaluate the competencies in clinical

judgment and behaviors that professional nursing students possess

at the time of graduation from a professional nursing

prelicensure program;

(3) any correlation between the success rate of graduates of

professional nursing prelicensure programs on standardized

clinical exit evaluation tools and their educational and

experiential background, including:

(A) length and type of health care work experience before

entering the professional nursing prelicensure programs;

(B) health care work experience during the professional nursing

prelicensure programs; and

(C) alternative methods of teaching clinical judgment and

behaviors, including supervised clinicals and simulation

laboratories; and

(4) any correlation between the required number of hours in

supervised clinical learning experiences and expected student

outcomes in terms of clinical judgment and behaviors.

(c) In addition to any other objective, the research study must

be designed to determine if the graduates of a clinical

competency assessment program are substantially equivalent to the

graduates of supervised clinical learning experiences programs in

terms of clinical judgments and behaviors. For purposes of this

subsection, the clinical competency assessment program must be

one that:

(1) has been requiring a clinical competency assessment for at

least 10 years;

(2) has students who reside in this state;

(3) has graduates who have been considered by the Texas Board of

Nursing to be eligible to apply for a registered nurse license as

a result of graduating from the program on or before January 1,

2007; and

(4) conducts the clinical competency assessment at a facility or

facilities located in this state under the supervision of a

qualified clinical faculty member who is a registered nurse and

who holds a master's or doctoral degree in nursing.

(d) Considerations to be used in determining substantial

equivalence under Subsection (c) must include the differences

between the clinical competency assessment program and the

supervised clinical learning experiences program in:

(1) the methods of evaluating students' clinical judgment and

behaviors;

(2) performance on standardized clinical exit evaluation tools;

(3) the ability of graduates to transition to and assimilate in

the registered nurse's role; and

(4) passage rates on the National Council Licensure Examination.

(e) The nursing resource section shall contract with an

independent researcher to develop the research design and conduct

the research. The independent researcher must be selected by a

selection committee composed of:

(1) one representative elected by a majority of the nursing

advisory committee under Section 104.0155, who is the chair of

the selection committee;

(2) one representative designated by the Texas Health Care

Policy Council;

(3) the presiding officer of the Texas Board of Nursing;

(4) one representative of the Texas Higher Education

Coordinating Board, designated by the governor;

(5) one representative designated by the Texas Hospital

Association;

(6) one representative designated by the Texas Association of

Business;

(7) one representative designated by a clinical competency

assessment program that meets the requirements of Section

301.157(d-8), Occupations Code; and

(8) the nurse researcher member of the nursing advisory

committee under Section 104.0155.

(f) The nursing resource section shall complete the study not

later than June 30, 2014, and shall submit a report to the office

of the governor, the Senate Committee on Health and Human

Services, and the House Committee on Public Health. The report

must include a research abstract prepared by the independent

researcher.

(g) The nursing resource section may cooperate with the Texas

Board of Nursing and the Texas Higher Education Coordinating

Board in conducting the study.

(h) The nursing advisory committee formed under Section 104.0155

shall serve as the oversight committee for the study.

(i) Any data collected as part of the study that contains

information identifying specific students, patients, or health

care facilities is confidential, is not subject to disclosure

under Chapter 552, Government Code, and may not be released

unless all identifying information is removed.

(j) In addition to funds appropriated by the legislature, the

nursing resource section may solicit, receive, and spend grants,

gifts, and donations from public or private sources for the

purpose of conducting the study.

(k) If grants or other funds are available through the National

Council of State Boards of Nursing that could be used to fund the

study, the nursing resource section shall apply for the funds to

the maximum amount available up to the estimated cost of the

study. In making the application or accepting the funding, the

nursing resource section may not relinquish any oversight

responsibility for the study, including responsibility for

designing and conducting the research or developing the findings.

Added by Acts 2009, 81st Leg., R.S., Ch.

999, Sec. 16, eff. June 19, 2009.



CHAPTER 107. HEALTH DISPARITIES TASK FORCE

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE E. HEALTH CARE COUNCILS AND RESOURCE CENTERS

CHAPTER 107. HEALTH DISPARITIES TASK FORCE

Sec. 107.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Health and Human Services Commission.

(2) "Executive commissioner" means the executive commissioner of

the Health and Human Services Commission.

(3) "Health and human services agency" means a health and human

services agency listed by Section 531.001, Government Code.

(4) "Task force" means the health disparities task force

established under this chapter.

Added by Acts 2001, 77th Leg., ch. 1434, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

222, Sec. 2, eff. September 1, 2007.

Sec. 107.002. PURPOSE. The purpose of the task force is to

assist the commission in accomplishing the following goals:

(1) to eliminate health and health access disparities in Texas

among racial, multicultural, disadvantaged, ethnic, and regional

populations; and

(2) to structure health and human services agency programs to

eliminate health and health access disparities.

Added by Acts 2001, 77th Leg., ch. 1434, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

222, Sec. 2, eff. September 1, 2007.

Sec. 107.003. DUTIES. (a) The task force shall:

(1) investigate and report on issues related to health and

health access disparities among racial, multicultural,

disadvantaged, ethnic, and regional populations;

(2) develop short-term and long-term strategies to eliminate

health and health access disparities among racial, multicultural,

disadvantaged, ethnic, and regional populations, with a focus on

structuring health and human services agency programs to

eliminate those disparities;

(3) monitor the progress of each health and human services

agency in:

(A) eliminating health and health access disparities; and

(B) structuring the agency's program activities to eliminate the

disparities; and

(4) advise each health and human services agency on the

implementation of any targeted programs or funding authorized by

the legislature to address health and health access disparities.

(b) In performing the duties described in Subsection (a), the

task force shall consult with each health and human services

agency, the Office for the Elimination of Health Disparities, and

any other relevant division of the commission.

Added by Acts 2001, 77th Leg., ch. 1434, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

222, Sec. 2, eff. September 1, 2007.

Sec. 107.004. REPORT. The task force shall submit a biennial

report on the progress of each health and human services agency

in accomplishing the goals described by Section 107.002 to the

governor, lieutenant governor, and speaker of the house of

representatives. This report may be combined with any other

report required of the commission by law.

Added by Acts 2001, 77th Leg., ch. 1434, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1293, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

222, Sec. 2, eff. September 1, 2007.

Sec. 107.005. COMPOSITION. (a) The task force consists of nine

members as follows:

(1) three members appointed by the governor, each of whom

represents a different interest described by Subsection (b);

(2) three members appointed by the lieutenant governor, each of

whom represents a different interest described by Subsection (b);

and

(3) three members appointed by the speaker of the house of

representatives, each of whom represents a different interest

described by Subsection (b).

(b) Each of the members appointed under Subsection (a) must

represent one of the following areas:

(1) business;

(2) labor;

(3) government;

(4) charitable or community organizations;

(5) racial or ethnic populations; or

(6) community-based health organizations.

(c) Members appointed under Subsection (a) must represent both

urban and rural areas of this state, including urban and rural

areas of the state adjacent to the border with the United Mexican

States.

(d) The governor shall designate a member of the committee to

serve as presiding officer.

(e) Members serve staggered two-year terms. Four or five

members' terms expire February 1 of each year.

(f) An appointment to fill a vacancy for the unexpired term of a

member shall be made not later than the 90th day after the date

the position becomes vacant.

Added by Acts 2001, 77th Leg., ch. 1434, Sec. 1, eff. Sept. 1,

2001.

Sec. 107.006. MEETINGS. The task force shall meet at the call

of the presiding officer.

Added by Acts 2001, 77th Leg., ch. 1434, Sec. 1, eff. Sept. 1,

2001.

Sec. 107.007. REIMBURSEMENT FOR EXPENSES. A task force member

is not entitled to compensation but is entitled to reimbursement

for the member's travel expenses as provided by Chapter 660,

Government Code, and the General Appropriations Act.

Added by Acts 2001, 77th Leg., ch. 1434, Sec. 1, eff. Sept. 1,

2001.

Sec. 107.008. PERSONNEL AND FACILITIES. The task force is

administratively attached to the commission. The commission

shall provide the necessary staff and facilities to assist the

task force in performing its duties.

Added by Acts 2001, 77th Leg., ch. 1434, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

222, Sec. 2, eff. September 1, 2007.

Sec. 107.009. APPLICABILITY OF OTHER LAW. Chapter 2110,

Government Code, does not apply to the task force.

Added by Acts 2001, 77th Leg., ch. 1434, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 107A. OFFICE FOR THE ELIMINATION OF HEALTH DISPARITIES

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE E. HEALTH CARE COUNCILS AND RESOURCE CENTERS

CHAPTER 107A. OFFICE FOR THE ELIMINATION OF HEALTH DISPARITIES

Sec. 107A.001. OFFICE FOR THE ELIMINATION OF HEALTH DISPARITIES.

The executive commissioner of the Health and Human Services

Commission shall maintain an office for the elimination of health

disparities in the Health and Human Services Commission to:

(1) assume a leadership role in working or contracting with

state and federal agencies, universities, private interest

groups, communities, foundations, and offices of minority health

to develop health initiatives to decrease or eliminate health and

health access disparities among racial, multicultural,

disadvantaged, ethnic, and regional populations, including

appropriate language services; and

(2) maximize use of existing resources without duplicating

existing efforts.

Redesignated from Health and Safety Code, Subchapter G, Chapter

12 and amended by Acts 2007, 80th Leg., R.S., Ch.

222, Sec. 1, eff. September 1, 2007.

Sec. 107A.002. POWERS OF OFFICE. The office may:

(1) provide a central information and referral source, including

a clearinghouse for health disparities information, and serve as

the primary state resource in coordinating, planning, and

advocating access to health care services to eliminate health

disparities in this state;

(2) coordinate conferences and other training opportunities to

increase skills among state agencies and government staff in

management and in the appreciation of cultural diversity;

(3) pursue and administer grant funds for innovative projects

for communities, groups, and individuals;

(4) provide recommendations and training in improving minority

recruitment in state agencies;

(5) publicize information regarding health disparities and

minority health issues through the use of the media;

(6) network with existing minority organizations,

community-based health groups, and statewide health coalitions;

(7) solicit, receive, and spend grants, gifts, and donations

from public and private sources; and

(8) contract with public and private entities in the performance

of its responsibilities.

Redesignated from Health and Safety Code, Subchapter G, Chapter

12 and amended by Acts 2007, 80th Leg., R.S., Ch.

222, Sec. 1, eff. September 1, 2007.

Sec. 107A.003. FUNDING. The Health and Human Services

Commission may distribute to the office unobligated and

unexpended appropriations to be used to carry out its powers.

Redesignated from Health and Safety Code, Subchapter G, Chapter

12 and amended by Acts 2007, 80th Leg., R.S., Ch.

222, Sec. 1, eff. September 1, 2007.



CHAPTER 108. TEXAS HEALTH CARE INFORMATION COUNCIL

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE E. HEALTH CARE COUNCILS AND RESOURCE CENTERS

CHAPTER 108. TEXAS HEALTH CARE INFORMATION COUNCIL

Sec. 108.001. CREATION OF COUNCIL. The Texas Health Care

Information Council shall administer this chapter and report to

the governor, the legislature, and the public.

Added by Acts 1995, 74th Leg., ch. 726, Sec. 1, eff. Sept. 1,

1995.

Sec. 108.002. DEFINITIONS. In this chapter:

(1) "Accurate and consistent data" means data that has been

edited by the council and subject to provider validation and

certification.

(2) "Board" means the Texas Board of Health.

(3) "Certification" means the process by which a provider

confirms the accuracy and completeness of the data set required

to produce the public use data file in accordance with council

rule.

(4) "Charge" or "rate" means the amount billed by a provider for

specific procedures or services provided to a patient before any

adjustment for contractual allowances. The term does not include

copayment charges to enrollees in health benefit plans charged by

providers paid by capitation or salary.

(5) "Council" means the Texas Health Care Information Council.

(6) "Data" means information collected under Section 108.0065 or

108.009 in the form initially received.

(7) "Department" means the Texas Department of Health.

(8) "Edit" means to use an electronic standardized process

developed and implemented by council rule to identify potential

errors and mistakes in data elements by reviewing data fields for

the presence or absence of data and the accuracy and

appropriateness of data.

(9) "Health benefit plan" means a plan provided by:

(A) a health maintenance organization; or

(B) an approved nonprofit health corporation that is certified

under Section 162.001, Occupations Code, and that holds a

certificate of authority issued by the commissioner of insurance

under Chapter 844, Insurance Code.

(10) "Health care facility" means:

(A) a hospital;

(B) an ambulatory surgical center licensed under Chapter 243;

(C) a chemical dependency treatment facility licensed under

Chapter 464;

(D) a renal dialysis facility;

(E) a birthing center;

(F) a rural health clinic;

(G) a federally qualified health center as defined by 42 U.S.C.

Section 1396d(l)(2)(B); or

(H) a free-standing imaging center.

(11) "Health maintenance organization" means an organization as

defined in Section 843.002, Insurance Code.

(12) "Hospital" means a public, for-profit, or nonprofit

institution licensed or owned by this state that is a general or

special hospital, private mental hospital, chronic disease

hospital, or other type of hospital.

(13) "Outcome data" means measures related to the provision of

care, including:

(A) patient demographic information;

(B) patient length of stay;

(C) mortality;

(D) co-morbidity;

(E) complications; and

(F) charges.

(14) "Physician" means an individual licensed under the laws of

this state to practice medicine under Subtitle B, Title 3,

Occupations Code.

(15) "Provider" means a physician or health care facility.

(16) "Provider quality" means the extent to which a provider

renders care that, within the capabilities of modern medicine,

obtains for patients medically acceptable health outcomes and

prognoses, after severity adjustment.

(17) "Public use data" means patient level data relating to

individual hospitalizations that has not been summarized or

analyzed, that has had patient identifying information removed,

that identifies physicians only by use of uniform physician

identifiers, and that is severity and risk adjusted, edited, and

verified for accuracy and consistency. Public use data may

exclude some data elements submitted to the council.

(18) "Rural provider" means a provider described by Section

108.0025.

(19) "Severity adjustment" means a method to stratify patient

groups by degrees of illness and mortality.

(20) "Uniform patient identifier" means a number assigned by the

council to an individual patient and composed of numeric, alpha,

or alphanumeric characters.

(21) "Uniform physician identifier" means a number assigned by

the council to an individual physician and composed of numeric,

alpha, or alphanumeric characters.

(22) "Validation" means the process by which a provider verifies

the accuracy and completeness of data and corrects any errors

identified before certification in accordance with council rule.

Added by Acts 1995, 74th Leg., ch. 726, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 261, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 802, Sec. 1, eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 1460, Sec. 8.02, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 1420, Sec. 14.775, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.523, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 2, eff. September 1, 2007.

Sec. 108.0025. RURAL PROVIDER. For purposes of this chapter, a

provider is a rural provider if the provider:

(1) is located in a county that:

(A) has a population estimated by the United States Bureau of

the Census to be not more than 35,000 as of July 1 of the most

recent year for which county population estimates have been

published; or

(B) has a population of more than 35,000, but that does not have

more than 100 licensed hospital beds and is not located in an

area that is delineated as an urbanized area by the United States

Bureau of the Census; and

(2) is not a state-owned hospital or a hospital that is managed

or directly or indirectly owned by an individual, association,

partnership, corporation, or other legal entity that owns or

manages one or more other hospitals.

Added by Acts 1997, 75th Leg., ch. 261, Sec. 2, eff. Sept. 1,

1997.

Sec. 108.003. COUNCIL COMPOSITION; EXPENSES. (a) The council

is composed of four ex officio state agency members and 15

members appointed by the governor in accordance with this

section.

(b) The ex officio members of the council are:

(1) the commissioner of public health or the commissioner's

designee;

(2) the commissioner of health and human services or the

commissioner's designee;

(3) the commissioner of insurance or the commissioner's

designee; and

(4) the public insurance counsel or the counsel's designee.

(c) The governor shall appoint the following members of the

council:

(1) three representatives of the business community, with at

least one representing small businesses, who are purchasers of

health care but who are not involved in the provision of health

care or health insurance;

(2) two representatives from labor, one of whom is not directly

involved with management of health care benefits;

(3) two representatives of consumers who are not professionally

involved in the purchase, provision, administration, or review of

health care or health care insurance;

(4) two representatives of hospitals;

(5) one representative of health maintenance organizations;

(6) three representatives of physicians who are involved in

direct patient care; and

(7) two members who are not professionally involved in the

purchase, provision, administration, or utilization review of

health care or health care insurance and who have expertise in:

(A) health planning;

(B) health economics;

(C) provider quality assurance;

(D) information systems; or

(E) the reimbursement of medical education and research costs.

(d) The chairman is appointed by and serves at the pleasure of

the governor. Members annually shall elect a vice chairman.

(e) A majority of voting members constitutes a quorum for the

transaction of any business. An act by the majority of the voting

members present at any meeting at which there is a quorum is

considered to be an act of the council.

(f) The council may appoint committees and may elect any

officers subordinate to those provided for in Subsection (d).

(g) The council shall appoint technical advisory committees and

shall consult with the appropriate technical advisory committee

with respect to a rule before the rule is finally adopted by the

council. The council is not required to consult with a technical

advisory committee before adopting an emergency rule in

accordance with Section 2001.034, Government Code. The council

shall submit an emergency rule adopted by the council to the

appropriate advisory committee for review not later than the

first advisory committee meeting that occurs after the rule is

adopted. The council may consult with the appropriate technical

advisory committee with respect to other formal action of the

council. A technical advisory committee may consult with other

professionals as necessary. Chapter 2110, Government Code, does

not apply to an advisory committee appointed under this

subsection. The technical advisory committees shall include:

(1) a technical advisory committee that includes, among other

individuals, at least five practicing physicians licensed in this

state to provide advice and recommendations to the council on the

development and implementation of the methodology and the

interpretation of a provider quality report and data under

Section 108.010;

(2) a technical advisory committee composed of at least five

practicing physicians licensed in this state who have been

actively engaged in organized peer review at a hospital in this

state to provide advice, recommendations, and peer review

expertise to the council on:

(A) the use of peer review in the determination of quality

inpatient care;

(B) the development and interpretation of data elements

necessary to the determination of quality inpatient care; and

(C) the development and format of reports and information

relating to provider quality;

(3) a technical advisory committee that includes providers and

consumers to provide advice and recommendations to the council

relating to education about the development and dissemination of

provider reports and data;

(4) a technical advisory committee that includes representatives

of consumers and each type of issuer of health benefit plans to

assist the council in complying with Section 108.009(o); and

(5) a technical advisory committee composed of providers,

consumers, and individuals who have expertise in hospital

information systems, health information management, quality

management, and security of confidential data.

(h) A member of the council may not receive compensation for

service on the council. However, the member shall be reimbursed

for the member's actual and necessary meals, lodging,

transportation, and incidental expenses if incurred while

performing council business.

(i) A member of an advisory committee appointed by the council

may not receive compensation or reimbursement of any expense

incurred while serving on the committee.

(j) Appointments to the council shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of appointees. Additionally, in making the appointments to

the council, the governor shall consider geographical

representation.

(k) A person may not serve as a member of the council if the

person is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the council.

Added by Acts 1995, 74th Leg., ch. 726, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 261, Sec. 3, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 802, Sec. 2, eff. Sept.

1, 1999.

Sec. 108.004. MEETINGS. (a) The council, council committees,

and technical advisory committees are subject to the open

meetings law, Chapter 551, Government Code.

(b) The council shall meet as often as necessary, but not less

often than quarterly, to perform its duties under this chapter.

(c) The council shall publish a notice of its meetings in the

Texas Register.

Added by Acts 1995, 74th Leg., ch. 726, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 261, Sec. 4, eff.

Sept. 1, 1997.

Sec. 108.0045. OPEN RECORDS. Subject to the restrictions of

this chapter, the council is subject to the open records law,

Chapter 552, Government Code.

Added by Acts 1997, 75th Leg., ch. 261, Sec. 5, eff. Sept. 1,

1997.

Sec. 108.005. TERMS. (a) The terms of the agency members are

concurrent with their terms of office. The appointed council

members serve six-year staggered terms, with the terms of five

members expiring September 1 of each odd-numbered year.

(b) An appointed member may not serve more than two full

consecutive terms.

(c) It is a ground for removal from the council if a member of

the council:

(1) does not have at the time of appointment the qualifications

required by Section 108.003;

(2) does not maintain during service the qualifications required

by Section 108.003;

(3) cannot discharge the member's duties for a substantial part

of the term for which the member is appointed because of illness

or disability; or

(4) fails to attend at least one-half of the regularly scheduled

meetings that the member is eligible to attend during a calendar

year.

Added by Acts 1995, 74th Leg., ch. 726, Sec. 1, eff. Sept. 1,

1995.

Sec. 108.006. POWERS AND DUTIES OF COUNCIL. (a) The council

shall develop a statewide health care data collection system to

collect health care charges, utilization data, provider quality

data, and outcome data to facilitate the promotion and

accessibility of cost-effective, good quality health care. The

council shall:

(1) direct the collection, dissemination, and analysis of data

under this chapter;

(2) contract with the department to collect the data under this

chapter;

(3) adopt policies and rules necessary to carry out this

chapter, including rules concerning data collection requirements;

(4) build on and not duplicate other data collection required by

state or federal law, by an accreditation organization, or by

board rule;

(5) working with appropriate agencies, review public health data

collection programs in this state and recommend, where

appropriate, consolidation of the programs and any legislation

necessary to effect the consolidation;

(6) assure that public use data is made available and accessible

to interested persons;

(7) prescribe by rule the process for providers to submit data

consistent with Section 108.009;

(8) adopt by rule and implement a methodology to collect and

disseminate data reflecting provider quality in accordance with

Section 108.010;

(9) make reports to the legislature, the governor, and the

public on:

(A) the charges and rate of change in the charges for health

care services in this state;

(B) the effectiveness of the council in carrying out the

legislative intent of this chapter;

(C) if applicable, any recommendations on the need for further

legislation; and

(D) the quality and effectiveness of health care and access to

health care for all citizens of this state;

(10) develop an annual work plan and establish priorities to

accomplish its duties;

(11) provide consumer education on the interpretation and

understanding of the public use or provider quality data before

the data is disseminated to the public;

(12) work with the Health and Human Services Commission and each

health and human services agency that administers a part of the

state Medicaid program to avoid duplication of expenditures of

state funds for computer systems, staff, or services in the

collection and analysis of data relating to the state Medicaid

program;

(13) work with the Department of Information Resources in

developing and implementing the statewide health care data

collection system and maintain consistency with Department of

Information Resources standards; and

(14) develop and implement a health care information plan to be

used by the department to:

(A) support public health and preventative health initiatives;

(B) assist in the delivery of primary and preventive health care

services;

(C) facilitate the establishment of appropriate benchmark data

to measure performance improvements;

(D) establish and maintain a systematic approach to the

collection, storage, and analysis of health care data for

longitudinal, epidemiological, and policy impact studies; and

(E) develop and use system-based protocols to identify

individuals and populations at risk.

(b) The council may:

(1) employ or contract with the department to employ an

executive director and other staff, including administrative

personnel, necessary to comply with this chapter and rules

adopted under this chapter;

(2) engage professional consultants as it considers necessary to

the performance of its duties;

(3) adopt rules clarifying which health care facilities must

provide data under this chapter; and

(4) apply for and receive any appropriation, donation, or other

funds from the state or federal government or any other public or

private source, subject to Section 108.015 and limitations and

conditions provided by legislative appropriation.

(c) The council may not establish or recommend rates of payment

for health care services.

(d) The council may not take an action that affects or relates

to the validity, status, or terms of an interagency agreement or

a contract with the department without the board's approval.

(e) In the collection of data, the council shall consider the

research and initiatives being pursued by the United States

Department of Health and Human Services, the National Committee

for Quality Assurance, and the Joint Commission on Accreditation

of Healthcare Organizations to reduce potential duplication or

inconsistencies. The council may not adopt rules that conflict

with or duplicate any federally mandated data collection programs

or requirements of comparable scope.

(f) The council shall prescribe by rule a public use data file

minimum data set that maintains patient confidentiality and

establishes data accuracy and consistency.

(g) The public use data file minimum data set as defined by

council rule is subject to annual review by the council with the

assistance of the advisory committee under Section 108.003(g)(5).

The purpose of the review is to evaluate requests to modify the

existing minimum data set and editing process. A decision to

modify the minimum data set by the addition or deletion of data

elements shall include consideration of the value of the specific

data to be added or deleted and the technical feasibility of

establishing data accuracy and consistency. The council may also

consider the costs to the council and providers associated with

modifying the minimum data set.

(h) In accordance with Section 108.0135, the council may release

data collected under Section 108.009 that is not included in the

public use data file minimum data set established under

Subsection (f).

Added by Acts 1995, 74th Leg., ch. 726, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 261, Sec. 6, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 802, Sec. 3, eff. Sept.

1, 1999.

Sec. 108.0062. DRUG PURCHASING COOPERATIVES. (a) The council

shall develop criteria for evaluating drug purchasing

cooperatives that purchase drugs on behalf of consumers and

create an evaluation form for consumers to evaluate drug

purchasing cooperatives.

(b) The council shall distribute the evaluation forms to the

department, local health departments, the Texas Department of

Insurance, and the consumer protection division of the office of

the attorney general.

(c) The council shall compile the information from completed

evaluation forms and make the information available to the

public.

Added by Acts 2001, 77th Leg., ch. 1256, Sec. 1, eff. Sept. 1,

2001.

Sec. 108.0065. POWERS AND DUTIES OF COUNCIL RELATING TO MEDICAID

MANAGED CARE. (a) In this section:

(1) "Commission" means the Health and Human Services Commission.

(2) "Medicaid managed care organization" means a managed care

organization, as defined by Section 533.001, Government Code,

that is contracting with the commission to implement the Medicaid

managed care program under Chapter 533, Government Code.

(b) The commission may direct the council to collect data under

this chapter with respect to Medicaid managed care organizations.

The council shall coordinate the collection of the data with the

collection of data for health benefit plan providers, but with

the approval of the commission may collect data in addition to

the data otherwise required of health benefit plan providers.

(c) Each Medicaid managed care organization shall provide the

data required by the council in the form required by the council

or, if the data is also being submitted to the commission or

Medicaid operating agency, in the form required by the commission

or Medicaid operating agency.

(d) Dissemination of data collected under this section is

subject to Sections 108.010, 108.011, 108.012, 108.013, 108.014,

and 108.0141.

(e) The commission shall analyze the data collected in

accordance with this section and shall use the data to:

(1) evaluate the effectiveness and efficiency of the Medicaid

managed care system;

(2) determine the extent to which Medicaid managed care does or

does not serve the needs of Medicaid recipients in this state;

and

(3) assess the cost-effectiveness of the Medicaid managed care

system in comparison to the fee-for-service system, considering

any improvement in the quality of care provided.

(f) Not later than October 1 of each even-numbered year, the

commission shall report to the governor, the lieutenant governor,

and the speaker of the house of representatives with respect to:

(1) the commission's conclusions under Subsection (e) and any

improvement made in the delivery of services under the Medicaid

managed care system since the date of the commission's last

report under this section;

(2) recommendations for implementation by the state agencies

operating the Medicaid managed care system for improvement to the

Medicaid managed care system; and

(3) any recommendations for legislation.

(g) The report made under Subsection (f) may be consolidated

with any report made under Section 108.006(a)(9).

(h) The commission, using existing funds, may contract with an

entity to comply with the requirements under Subsections (e) and

(f).

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 8.03, eff. Sept. 1,

1999.

Sec. 108.007. REVIEW POWERS. (a) The council, through the

department and subject to reasonable rules and guidelines, may:

(1) inspect documents and records used by data sources that are

required to compile data and reports; and

(2) compel providers to produce accurate documents and records.

(b) The council may enter into a memorandum of understanding

with a state agency, including the division of the Health and

Human Services Commission responsible for the state Medicaid

program, or with a school of public health or another institution

of higher education, to share data and expertise, to obtain data

for the council, or to make data available to the council. An

agreement entered into under this subsection must protect patient

confidentiality.

Added by Acts 1995, 74th Leg., ch. 726, Sec. 1, eff. Sept. 1,

1995.

Sec. 108.008. DUTIES OF DEPARTMENT. (a) The department, as the

state health planning and development agency under Chapter 104,

is responsible for the collection of data under Chapter 311.

(b) The department shall:

(1) contract with the council to collect data under this

chapter;

(2) provide administrative assistance to the council;

(3) coordinate administrative responsibilities with the council

to avoid unnecessary duplication of the collection of data and

other duties;

(4) on request of the council, give the council access to data

collected by the department;

(5) submit or assist in the council's budget request to the

legislature; and

(6) work with the Department of Information Resources in

developing and implementing the statewide health care data

collection system and maintain consistency with Department of

Information Resources standards.

(c) The department may not take an action that affects or

relates to the validity, status, or terms of an interagency

agreement or a contract with the council without the council's

approval.

Added by Acts 1995, 74th Leg., ch. 726, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 261, Sec. 7, eff.

Sept. 1, 1997.

Sec. 108.0081. MEMORANDUM OF UNDERSTANDING. The council and the

department shall enter into a memorandum of understanding to

implement the department's duties under Section 108.008(b). The

memorandum of understanding must address:

(1) payroll and travel reimbursement services;

(2) purchasing services;

(3) personnel services;

(4) budget management services;

(5) computer support and maintenance services;

(6) meeting coordination services;

(7) any other administrative support or other services to be

provided by the department for the council; and

(8) the manner in which the council will reimburse the

department for the cost of services provided by the department

for the council.

Added by Acts 1997, 75th Leg., ch. 261, Sec. 8, eff. Sept. 1,

1997.

Sec. 108.0085. DUTIES OF ATTORNEY GENERAL. The attorney general

shall furnish the council with advice and legal assistance that

may be required to implement this chapter.

Added by Acts 1997, 75th Leg., ch. 261, Sec. 8, eff. Sept. 1,

1997.

Sec. 108.009. DATA SUBMISSION AND COLLECTION. (a) The council

may collect, and, except as provided by Subsections (c) and (d),

providers shall submit to the council or another entity as

determined by the council, all data required by this section. The

data shall be collected according to uniform submission formats,

coding systems, and other technical specifications necessary to

make the incoming data substantially valid, consistent,

compatible, and manageable using electronic data processing, if

available.

(b) The council shall adopt rules to implement the data

submission requirements imposed by Subsection (a) in appropriate

stages to allow for the development of efficient systems for the

collection and submission of the data. A rule adopted by the

council that requires submission of a data element that, before

adoption of the rule, was not required to be submitted may not

take effect before the 90th day after the date the rule is

adopted and must take effect not later than the first anniversary

after the date the rule is adopted.

(c) A rural provider may, but is not required to, provide the

data required by this chapter. A hospital may, but is not

required to, provide the data required by this chapter if the

hospital:

(1) is exempt from state franchise, sales, ad valorem, or other

state or local taxes; and

(2) does not seek or receive reimbursement for providing health

care services to patients from any source, including:

(A) the patient or any person legally obligated to support the

patient;

(B) a third-party payor; or

(C) Medicaid, Medicare, or any other federal, state, or local

program for indigent health care.

(d) The council may not collect data from individual physicians

or from an entity that is composed entirely of physicians and

that is a professional association organized under the Texas

Professional Association Act (Article 1528f, Vernon's Texas Civil

Statutes), a limited liability partnership organized under

Section 3.08, Texas Revised Partnership Act (Article 6132b-3.08,

Vernon's Texas Civil Statutes), or a limited liability company

organized under the Texas Limited Liability Company Act (Article

1528n, Vernon's Texas Civil Statutes), except to the extent the

entity owns and operates a health care facility in this state.

This subsection does not prohibit the release of data about

physicians using uniform physician identifiers that has been

collected from a health care facility under this chapter.

(e) The council shall establish the department as the single

collection point for receipt of data from providers. With the

approval of the council and the board, the department may

transfer collection of any data required to be collected by the

department under any other law to the statewide health care data

collection system.

(f) The council may not require providers to submit data more

frequently than quarterly, but providers may submit data on a

more frequent basis.

(g) The council shall coordinate data collection with the data

collection formats used by federally qualified health centers. To

satisfy the requirements of this chapter:

(1) a federally qualified health center shall submit annually to

the council a copy of the Medicaid cost report of federally

qualified health centers; and

(2) a provider receiving federal funds under 42 U.S.C. Section

254b, 254c, or 256 shall submit annually to the council a copy of

the Bureau of Common Reporting Requirements data report developed

by the United States Public Health Service.

(h) The council shall coordinate data collection with the data

submission formats used by hospitals and other providers. The

council shall accept data in the format developed by the National

Uniform Billing Committee (Uniform Hospital Billing Form UB 92)

and HCFA-1500 or their successors or other universally accepted

standardized forms that hospitals and other providers use for

other complementary purposes.

(i) The council shall develop by rule reasonable alternate data

submission procedures for providers that do not possess

electronic data processing capacity.

(j) Repealed by Acts 1997, 75th Leg., ch. 261, Sec. 14, eff.

Sept. 1, 1997.

(k) The council shall collect health care data elements relating

to payer type, the racial and ethnic background of patients, and

the use of health care services by consumers. The council shall

prioritize data collection efforts on inpatient and outpatient

surgical and radiological procedures from hospitals, ambulatory

surgical centers, and free-standing radiology centers.

(l) Repealed by Acts 1997, 75th Leg., ch. 261, Sec. 14, eff.

Sept. 1, 1997.

(m) To the extent feasible, the council shall obtain from public

records the information that is available from those records.

(n) Repealed by Acts 1997, 75th Leg., ch. 261, Sec. 14, eff.

Sept. 1, 1997.

(o) A provider of a health benefit plan shall annually submit to

the council aggregate data by service area required by the Health

Plan Employer Data Information Set (HEDIS) as operated by the

National Committee for Quality Assurance. The council may approve

the submission of data in accordance with other methods generally

used by the health benefit plan industry. If the Health Plan

Employer Data Information Set does not generally apply to a

health benefit plan, the council shall require submission of data

in accordance with other methods. This subsection does not

relieve a health care facility that provides services under a

health benefit plan from the requirements of this chapter.

Information submitted under this section is subject to Section

108.011 but is not subject to Section 108.010.

Added by Acts 1995, 74th Leg., ch. 726, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 261, Sec. 9, 14, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 802, Sec. 4, eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 3, eff. September 1, 2007.

Sec. 108.010. COLLECTION AND DISSEMINATION OF PROVIDER QUALITY

DATA. (a) Subject to Section 108.009, the council shall collect

data reflecting provider quality based on a methodology and

review process established through the council's rulemaking

process. The methodology shall identify and measure quality

standards and adhere to any federal mandates.

(b) The council shall study and analyze initial methodologies

for obtaining provider quality data, including outcome data.

(c) The council shall test the methodology by collecting

provider quality data for one year, subject to Section 108.009.

The council may test using pilot methodologies. After collecting

provider quality data for one year, the council shall report

findings applicable to a provider to that provider and allow the

provider to review and comment on the initial provider quality

data applicable to that provider. The council shall verify the

accuracy of the data during this review and revision process.

After the review and revision process, provider quality data for

subsequent reports shall be published and made available to the

public, on a time schedule the council considers appropriate.

(d) If the council determines that provider quality data to be

published under Subsection (c) does not provide the intended

result or is inaccurate or inappropriate for dissemination, the

council is not required to publish the data or reports based in

whole or in part on the data. This subsection does not affect the

release of public use data in accordance with Section 108.011 or

the release of information submitted under Section 108.009(o).

(e) The council shall adopt rules allowing a provider to submit

concise written comments regarding any specific provider quality

data to be released concerning the provider. The council shall

make the comments available to the public at the office of the

council and in an electronic form accessible through the

Internet. The comments shall be attached to any public release of

provider quality data. Providers shall submit the comments to the

council to be attached to the public release of provider quality

data in the same format as the provider quality data that is to

be released.

(f) The methodology adopted by the council for measuring quality

shall include case-mix qualifiers, severity adjustment factors,

adjustments for medical education and research, and any other

factors necessary to accurately reflect provider quality.

(g) In addition to the requirements of this section, any release

of provider quality data shall comply with Sections 108.011(e)

and (f).

(h) A provider quality data report may not identify an

individual physician by name, but must identify the physician by

the uniform physician identifier designated by the council under

Section 108.011(c).

(i) The council shall release provider quality data in an

aggregate form without uniform physician identifiers when:

(1) the data relates to providers described by Section

108.0025(1); or

(2) the cell size of the data is below the minimum size

established by council rule that would enable identification of

an individual patient or physician.

Added by Acts 1995, 74th Leg., ch. 726, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 261, Sec. 10, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 802, Sec. 5, eff. Sept.

1, 1999.

Sec. 108.011. DISSEMINATION OF PUBLIC USE DATA AND COUNCIL

PUBLICATIONS. (a) The council shall promptly provide public use

data and data collected in accordance with Section 108.009(o) to

those requesting it. The public use data does not include

provider quality data prescribed by Section 108.010 or

confidential data prescribed by Section 108.013.

(b) Subject to the restrictions on access to council data

prescribed by Sections 108.010 and 108.013, and using the public

use data and other data, records, and matters of record available

to it, the council shall prepare and issue reports to the

governor, the legislature, and the public as provided by this

section and Section 108.006(a). The council must issue the

reports at least annually.

(c) Subject to the restrictions on access to council data

prescribed by Sections 108.010 and 108.013, the council shall use

public use data to prepare and issue reports that provide

information relating to providers, such as the incidence rate of

selected medical or surgical procedures. The reports must provide

the data in a manner that identifies individual providers,

including individual physicians, and that identifies and compares

data elements for all providers. Individual physicians may not be

identified by name, but shall be identified by uniform physician

identifiers. The council by rule shall designate the characters

to be used as uniform physician identifiers.

(c-1) The council shall use public use data to prepare and issue

reports that provide information for review and analysis by the

Health and Human Services Commission relating to services that

are provided in a niche hospital, as defined by Section 105.002,

Occupations Code, and that are provided by a physician with an

ownership interest in the niche hospital.

(c-2) Subsection (c-1) does not apply to an ownership interest

in publicly available shares of a registered investment company,

such as a mutual fund, that owns publicly traded equity

securities or debt obligations issued by a niche hospital or an

entity that owns the niche hospital.

(d) The council shall adopt procedures to establish the accuracy

and consistency of the public use data before releasing the

public use data to the public.

(e) If public use data is requested from the council about a

specific provider, the council shall notify the provider about

the release of the data. This subsection does not authorize the

provider to interfere with the release of that data.

(f) A report issued by the council shall include a reasonable

review and comment period for the affected providers before

public release of the report.

(g) The council shall adopt rules allowing a provider to submit

concise written comments regarding any specific public use data

to be released concerning the provider. The council shall make

the comments available to the public and the office of the

council and in an electronic form accessible through the

Internet. The comments shall be attached to any public release of

the public use data. Providers shall submit the comments to the

council to be attached to the public release of public use data

in the same format as the public use data that is to be released.

(h) Tapes containing public use data and provider quality

reports that are released to the public must include general

consumer education material, including an explanation of the

benefits and limitations of the information provided in the

public use data and provider quality reports.

(i) The council shall release public use data in an aggregate

form without uniform physician identifiers when:

(1) the data relates to providers described by Section

108.0025(1); or

(2) the cell size of the data is below the minimum size

established by council rule that would enable identification of

an individual patient or physician.

Added by Acts 1995, 74th Leg., ch. 726, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 261, Sec. 11, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 802, Sec. 6, eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

836, Sec. 4, eff. September 1, 2005.

Sec. 108.012. COMPUTER ACCESS TO DATA. (a) The council shall

provide a means for computer-to-computer access to the public use

data. All reports shall maintain patient confidentiality as

provided by Section 108.013.

(b) The council may charge a person requesting public use or

provider quality data a fee for the data. The fees may reflect

the quantity of information provided and the expense incurred by

the council in collecting and providing the data and shall be set

at a level that will raise revenue sufficient for the operation

of the council. The council may not charge a fee for providing

public use data to another state agency.

Added by Acts 1995, 74th Leg., ch. 726, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 261, Sec. 11, eff.

Sept. 1, 1997.

Sec. 108.013. CONFIDENTIALITY AND GENERAL ACCESS TO DATA. (a)

The data received by the council shall be used by the council for

the benefit of the public. Subject to specific limitations

established by this chapter and council rule, the council shall

make determinations on requests for information in favor of

access.

(b) The council by rule shall designate the characters to be

used as uniform patient identifiers. The basis for assignment of

the characters and the manner in which the characters are

assigned are confidential.

(c) Unless specifically authorized by this chapter, the council

may not release and a person or entity may not gain access to any

data:

(1) that could reasonably be expected to reveal the identity of

a patient;

(2) that could reasonably be expected to reveal the identity of

a physician;

(3) disclosing provider discounts or differentials between

payments and billed charges;

(4) relating to actual payments to an identified provider made

by a payer; or

(5) submitted to the council in a uniform submission format that

is not included in the public use data set established under

Sections 108.006(f) and (g), except in accordance with Section

108.0135.

(d) All data collected and used by the department and the

council under this chapter is subject to the confidentiality

provisions and criminal penalties of:

(1) Section 311.037;

(2) Section 81.103; and

(3) Section 159.002, Occupations Code.

(e) Data on patients and compilations produced from the data

collected that identify patients are not:

(1) subject to discovery, subpoena, or other means of legal

compulsion for release to any person or entity except as provided

by this section; or

(2) admissible in any civil, administrative, or criminal

proceeding.

(f) Data on physicians and compilations produced from the data

collected that identify physicians are not:

(1) subject to discovery, subpoena, or other means of legal

compulsion for release to any person or entity except as provided

by this section; or

(2) admissible in any civil, administrative, or criminal

proceeding.

(g) The council may not release data elements in a manner that

will reveal the identity of a patient. The council may not

release data elements in a manner that will reveal the identity

of a physician.

(h) Subsections (c) and (g) do not prohibit the release of a

uniform physician identifier in conjunction with associated

public use data in accordance with Section 108.011 or a provider

quality report in accordance with Section 108.010.

(i) Notwithstanding any other law, the council and the

department may not provide information made confidential by this

section to any other agency of this state.

(j) The council shall by rule, with the assistance of the

advisory committee under Section 108.003(g)(5), develop and

implement a mechanism to comply with Subsections (c)(1) and (2).

Added by Acts 1995, 74th Leg., ch. 726, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 261, Sec. 12, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 802, Sec. 7, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 14.776, eff. Sept.

1, 2001.

Sec. 108.0135. SCIENTIFIC REVIEW PANEL. (a) The council shall

establish a scientific review panel to review and approve

requests for information other than public use data. The members

of the panel shall have experience and expertise in ethics,

patient confidentiality, and health care data.

(b) To assist the panel in determining whether to approve a

request for information, the council shall adopt rules similar to

the federal Health Care Financing Administration's guidelines on

releasing data.

(c) A request for information other than public use data must be

made on the form created by the council.

Added by Acts 1999, 76th Leg., ch. 802, Sec. 8, eff. Sept. 1,

1999.

Sec. 108.014. CIVIL PENALTY. (a) A person who knowingly or

negligently releases data in violation of this chapter is liable

for a civil penalty of not more than $10,000.

(b) A person who fails to supply available data under Sections

108.009 and 108.010 is liable for a civil penalty of not less

than $1,000 or more than $10,000 for each act of violation.

(c) The attorney general, at the request of the council, shall

enforce this chapter. The venue of an action brought under this

section is in Travis County.

(d) A civil penalty recovered in a suit instituted by the

attorney general under this chapter shall be deposited in the

general revenue fund to the credit of the health care information

account.

Added by Acts 1995, 74th Leg., ch. 726, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 802, Sec. 9, eff.

Sept. 1, 1999.

Sec. 108.0141. CRIMINAL PENALTY. (a) A person who knowingly

accesses data in violation of this chapter or who with criminal

negligence releases data in violation of this chapter commits an

offense.

(b) An offense under this section is a state jail felony.

Added by Acts 1997, 75th Leg., ch. 261, Sec. 13, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 802, Sec. 10, eff.

Sept. 1, 1999.

Sec. 108.015. CONFLICT OF INTEREST. The council may not accept

a donation from a person required to provide data under this

chapter or from a person or business entity who provides goods or

services to the council for compensation.

Added by Acts 1995, 74th Leg., ch. 726, Sec. 1, eff. Sept. 1,

1995.



CHAPTER 109. TEXAS HEALTH CARE POLICY COUNCIL

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE E. HEALTH CARE COUNCILS AND RESOURCE CENTERS

CHAPTER 109. TEXAS HEALTH CARE POLICY COUNCIL

SUBCHAPTER A. TEXAS HEALTH CARE POLICY COUNCIL

Sec. 109.001. DEFINITIONS. In this chapter:

(1) "Council" means the Texas Health Care Policy Council.

(2) "Partnership" means the Texas Health Workforce Planning

Partnership.

Added by Acts 2005, 79th Leg., Ch.

1016, Sec. 1, eff. June 18, 2005.

Renumbered from Health and Safety Code, Section 113.001 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(46), eff. September 1, 2007.

Sec. 109.002. COMPOSITION OF COUNCIL. (a) The council is

within the office of the governor and shall report to the

governor or the governor's designee.

(b) The council is composed of the administrative head of the

following agencies or that person's designee:

(1) the Health and Human Services Commission;

(2) the Department of State Health Services;

(3) the Department of Aging and Disability Services;

(4) the Texas Workforce Commission;

(5) the Texas Higher Education Coordinating Board;

(6) the Texas Department of Insurance;

(7) the Employees Retirement System of Texas;

(8) the Teacher Retirement System of Texas;

(9) each health care related licensing agency identified by the

governor; and

(10) any other state agency or system of higher education

identified by the governor that purchases or provides health care

services.

Added by Acts 2005, 79th Leg., Ch.

1016, Sec. 1, eff. June 18, 2005.

Renumbered from Health and Safety Code, Section 113.002 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(46), eff. September 1, 2007.

Sec. 109.003. ADVISORY COMMITTEES AND AD HOC COMMITTEES; TEXAS

HEALTH WORKFORCE PLANNING PARTNERSHIP. (a) The council may form

advisory and ad hoc committees as necessary to accomplish the

council's purpose, including committees composed of health care

experts from the public and private sectors to review policy

matters related to the council's purpose.

(b) The Texas Health Workforce Planning Partnership is a

standing subcommittee of the council and is composed of:

(1) the members of the council representing:

(A) the Health and Human Services Commission;

(B) the Department of State Health Services;

(C) the Texas Workforce Commission;

(D) the Texas Higher Education Coordinating Board; and

(E) any other state agency or system of higher education

identified by the governor that impacts health care workforce

planning; and

(2) the administrative head of the following agencies or that

person's designee:

(A) the Health Professions Council; and

(B) the Office of Rural Community Health Affairs.

(c) The partnership shall monitor the health care workforce

needs of the state, including monitoring the number and type of

health care workers in the state by region and the health care

workforce needs of the state, identifying any changes in the

number of health care workers or health care workforce needs, and

monitoring the quality of care provided by the health care

workforce.

(d) The partnership shall:

(1) undertake and implement appropriate health care workforce

planning activities; and

(2) research and identify ways to increase funding for health

care, including obtaining money from federal, state, private, or

public sources.

Added by Acts 2005, 79th Leg., Ch.

1016, Sec. 1, eff. June 18, 2005.

Renumbered from Health and Safety Code, Section 113.003 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(46), eff. September 1, 2007.

Sec. 109.004. COMPENSATION AND EXPENSES. Service on the council

or the partnership is an additional duty of a member's office or

employment. A member of the council or the partnership is not

entitled to compensation but is entitled to reimbursement of

travel expenses incurred by the member while conducting the

business of the council or the partnership, as provided in the

General Appropriations Act.

Added by Acts 2005, 79th Leg., Ch.

1016, Sec. 1, eff. June 18, 2005.

Renumbered from Health and Safety Code, Section 113.004 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(46), eff. September 1, 2007.

Sec. 109.005. MEETINGS. (a) The council shall meet at least

once each year. The council may meet at other times at the call

of the presiding officer or as provided by the rules of the

council.

(b) The council is a governmental body for purposes of the open

meetings law, Chapter 551, Government Code.

Added by Acts 2005, 79th Leg., Ch.

1016, Sec. 1, eff. June 18, 2005.

Renumbered from Health and Safety Code, Section 113.005 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(46), eff. September 1, 2007.

Sec. 109.006. DIRECTOR; STAFF. (a) The council shall, subject

to the approval of the governor, hire a director to serve as the

chief executive officer of the council and to perform the

administrative duties of the council.

(b) The director serves at the will of the council.

(c) The director may hire staff within guidelines established by

the council.

Added by Acts 2005, 79th Leg., Ch.

1016, Sec. 1, eff. June 18, 2005.

Renumbered from Health and Safety Code, Section 113.006 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(46), eff. September 1, 2007.

Sec. 109.007. FUNDING. Each state agency represented on the

council shall provide funds for the support of the council and to

implement this chapter. The council, with the governor's

approval, shall establish a funding formula to determine the

level of support each state agency must provide.

Added by Acts 2005, 79th Leg., Ch.

1016, Sec. 1, eff. June 18, 2005.

Renumbered from Health and Safety Code, Section 113.007 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(46), eff. September 1, 2007.

Sec. 109.008. EQUAL EMPLOYMENT OPPORTUNITY. (a) The director

or the director's designee shall prepare and maintain a written

policy statement that implements a program of equal employment

opportunity to ensure that all personnel decisions are made

without regard to race, color, disability, sex, religion, age, or

national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the council to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

council's personnel is in accordance with state and federal law

and a description of reasonable methods to achieve compliance

with state and federal law.

(c) The policy statement must:

(1) be updated annually;

(2) be reviewed by the civil rights division of the Texas

Workforce Commission for compliance with Subsection (b)(1); and

(3) be filed with the governor's office.

Added by Acts 2005, 79th Leg., Ch.

1016, Sec. 1, eff. June 18, 2005.

Renumbered from Health and Safety Code, Section 113.008 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(46), eff. September 1, 2007.

Sec. 109.009. QUALIFICATIONS AND STANDARDS OF CONDUCT. The

director or the director's designee shall provide to members of

the council and to council employees, as often as necessary,

information regarding the requirements for office or employment

under this chapter, including information regarding a person's

responsibilities under applicable laws relating to standards of

conduct for state officers or employees.

Added by Acts 2005, 79th Leg., Ch.

1016, Sec. 1, eff. June 18, 2005.

Renumbered from Health and Safety Code, Section 113.009 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(46), eff. September 1, 2007.

Sec. 109.010. RESEARCH PROJECTS; REPORT. (a) The council shall

identify gaps, flaws, inefficiencies, or problems in the health

care system that create systemic or substantial negative impacts

on the participants in the health care system, study those

problems, and identify possible solutions for the state or other

participants in the system.

(b) Not later than September 1 after each regular session of the

legislature, the speaker of the house of representatives and the

lieutenant governor may submit health care related issues to the

governor for referral to the council. The health care related

issues may include:

(1) disparities in quality and levels of care;

(2) problems for uninsured individuals;

(3) the cost of pharmaceuticals;

(4) the cost of health care;

(5) access to health care;

(6) the quality of health care; or

(7) any other issue related to health care.

(c) The governor shall refer health care related issues to the

council for research and analysis. The governor shall prioritize

the issues for the council. The council shall study those issues

identified by the governor and identify possible solutions for

the state or other participants in the health care system.

(d) Not later than December 31 of each even-numbered year, the

council shall submit a report of the council's findings and

recommendations to the governor, lieutenant governor, and speaker

of the house of representatives.

(e) The report submitted under Subsection (d) must include

recommendations from the partnership and any other advisory body

formed under Section 109.003.

Added by Acts 2005, 79th Leg., Ch.

1016, Sec. 1, eff. June 18, 2005.

Renumbered from Health and Safety Code, Section 113.010 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(46), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.002(9), eff. September 1, 2007.

Sec. 109.011. PURCHASE OF HEALTH CARE PRODUCTS OR SERVICES. The

council shall ensure the most effective collaboration among state

agencies in the purchase of health care products or services. As

a state agency develops an expertise in purchasing health care

products or services, that agency shall assist other agencies in

the purchase of the same products or services.

Added by Acts 2005, 79th Leg., Ch.

1016, Sec. 1, eff. June 18, 2005.

Renumbered from Health and Safety Code, Section 113.011 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(46), eff. September 1, 2007.

Sec. 109.012. USE OF TECHNOLOGY IN HEALTH CARE. (a) The

council shall facilitate and promote the use of technology in the

health care system as a way to decrease administrative costs and

to increase and improve the quality of health care.

(b) The council shall monitor, research, and promote initiatives

relating to patient safety and the use of telemedicine and

telehealth.

(c) The council shall coordinate its activities with other

offices and state agencies that are primarily focused on the use

of technology or the use of technology in health care.

Added by Acts 2005, 79th Leg., Ch.

1016, Sec. 1, eff. June 18, 2005.

Renumbered from Health and Safety Code, Section 113.012 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(46), eff. September 1, 2007.

Sec. 109.013. INFORMATION RESOURCE. (a) The council shall

establish a clearinghouse of information to assist communities in

assessing the needs of local health care systems. The council

shall:

(1) collect information on innovative health care service

delivery models and make that information available to

communities;

(2) provide information on grants and technical assistance in

the application process; and

(3) collect information on the development and testing of

quality measures.

(b) The council shall investigate the best ways to collect,

compare, and communicate the information to local communities.

Added by Acts 2005, 79th Leg., Ch.

1016, Sec. 1, eff. June 18, 2005.

Renumbered from Health and Safety Code, Section 113.013 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(46), eff. September 1, 2007.

Sec. 109.014. COORDINATION WITH OTHER ORGANIZATIONS. (a) The

council may coordinate its research and reporting activities with

other public or private entities performing research on health

care policy or other topics related to the mission of the

council, including academic institutions and nonprofit

organizations.

(b) The council may contract with public or private entities to

perform its research and reporting activities.

Added by Acts 2005, 79th Leg., Ch.

1016, Sec. 1, eff. June 18, 2005.

Renumbered from Health and Safety Code, Section 113.014 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(46), eff. September 1, 2007.

SUBCHAPTER B. INTERAGENCY INFORMATION SHARING PILOT PROGRAM

For expiration of this subchapter, see Section 109.057.

Sec. 109.051. DEFINITION. In this subchapter, "participating

agency" means a state agency that provides social services,

mental health services, substance abuse services, or health

services.

Added by Acts 2007, 80th Leg., R.S., Ch.

645, Sec. 3, eff. June 15, 2007.

Renumbered from Health and Safety Code, Section 113.051 by Acts

2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(51), eff. September 1, 2009.

Sec. 109.052. DEVELOPMENT OF INFORMATION SHARING STANDARDS;

PUBLICATION. (a) The council, in consultation with the

Department of Information Resources, shall develop standards for

the secure sharing of information electronically among

participating agencies.

(b) The data sharing standards developed by the council under

this section must:

(1) require a participating agency to comply with any federal or

state law relating to the security and confidentiality of the

information maintained or received by the agency;

(2) ensure the security of personally identifiable information

and the protection of personally identifiable information from

inappropriate release; and

(3) include strategies for sharing information and procedures

for transferring information.

(c) The Department of Information Resources shall publish the

standards for data sharing on the department's Internet website

and shall notify the presiding officer of each house of the

legislature of the publication of the data sharing standards.

(d) The presiding officer of the council may appoint work groups

consisting of council members and representatives of

participating agencies for any purpose consistent with the duties

of the council under this subchapter.

(e) The council shall identify other state agencies with

relevant expertise and related projects, and may appoint

representatives of those agencies to work groups as appropriate.

Added by Acts 2007, 80th Leg., R.S., Ch.

645, Sec. 3, eff. June 15, 2007.

Renumbered from Health and Safety Code, Section 113.052 by Acts

2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(51), eff. September 1, 2009.

Sec. 109.053. SHARING INFORMATION AMONG PARTICIPATING AGENCIES.

In developing, procuring, and maintaining electronic and

information resource systems, a participating agency shall

conform to common client information interchange standards

developed by the council whenever possible and practicable to

allow for the secure sharing of information among participating

agencies to identify and coordinate the provision of necessary

services to individuals in the state, while ensuring the

protection of personally identifiable information from

inappropriate release.

Added by Acts 2007, 80th Leg., R.S., Ch.

645, Sec. 3, eff. June 15, 2007.

Renumbered from Health and Safety Code, Section 113.053 by Acts

2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(51), eff. September 1, 2009.

Sec. 109.054. CONTINUITY OF CARE THROUGH INTERAGENCY INFORMATION

SHARING. (a) The council shall coordinate the development of a

system for ensuring that health care providers serving clients of

state programs that provide health and social services receive

information about past client encounters and client health

information to support the clients' continuity of care, subject

to funds appropriated for this purpose.

(b) The system described by Subsection (a) must comply with all

state and federal medical privacy laws and regulations.

(c) The initial focus of the interagency information sharing

system described by Subsection (a) should be the continuity of

care for inmates being admitted to or discharged from Texas Youth

Commission facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

645, Sec. 3, eff. June 15, 2007.

Renumbered from Health and Safety Code, Section 113.054 by Acts

2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(51), eff. September 1, 2009.

Sec. 109.055. EVALUATION OF INTERAGENCY INFORMATION SHARING.

The council, in consultation with the Department of Information

Resources, shall:

(1) analyze and compare how participating agencies with common

clients manage and exchange information relating to those

clients;

(2) identify and rank in order of priority opportunities to

improve an individual's interaction with multiple participating

agencies;

(3) emphasize the development of standards that facilitate data

sharing without requiring a participating agency to make

significant custom modifications to the agency's information

system or to incur significant expense; and

(4) emphasize that data shared under this subchapter must comply

with any federal or state law relating to confidentiality of the

information maintained or received by a participating agency.

Added by Acts 2007, 80th Leg., R.S., Ch.

645, Sec. 3, eff. June 15, 2007.

Renumbered from Health and Safety Code, Section 113.055 by Acts

2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(51), eff. September 1, 2009.

Sec. 109.056. USE OF DATA. Information gathered or shared under

this subchapter may not be used to enforce Title 8 of the United

States Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

645, Sec. 3, eff. June 15, 2007.

Renumbered from Health and Safety Code, Section 113.056 by Acts

2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(51), eff. September 1, 2009.

Sec. 109.057. EXPIRATION. This subchapter expires September 1,

2013.

Added by Acts 2007, 80th Leg., R.S., Ch.

645, Sec. 3, eff. June 15, 2007.

Renumbered from Health and Safety Code, Section 113.057 by Acts

2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(51), eff. September 1, 2009.



CHAPTER 112. BORDER HEALTH FOUNDATION

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE E. HEALTH CARE COUNCILS AND RESOURCE CENTERS

CHAPTER 112. BORDER HEALTH FOUNDATION

Sec. 112.001. DEFINITIONS. In this chapter:

(1) "Board of directors" means the board of directors of the

Border Health Foundation.

(2) "Foundation" means the Border Health Foundation.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.54(a), eff. Sept.

1, 2003.

Sec. 112.002. CREATION OF FOUNDATION. (a) The department shall

establish the Border Health Foundation as a nonprofit corporation

that complies with the Texas Non-Profit Corporation Act (Article

1396-1.01 et seq., Vernon's Texas Civil Statutes), except as

otherwise provided by this chapter, and qualifies as an

organization exempt from federal income tax under Section

501(c)(3), Internal Revenue Code of 1986, as amended.

(b) The department shall ensure that the foundation operates

independently of any state agency or political subdivision of

this state.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.54(a), eff. Sept.

1, 2003.

Sec. 112.003. POWERS AND DUTIES. (a) The foundation shall

raise money from other foundations, governmental entities, and

other sources to finance health programs in areas adjacent to the

border with the United Mexican States.

(b) The foundation shall:

(1) identify and seek potential partners in the private sector

that will afford this state the opportunity to maintain or

increase the existing levels of financing of health programs and

activities;

(2) engage in outreach efforts to make the existence of the

office known to potential partners throughout this area; and

(3) perform any other function necessary to carry out the

purposes of this section.

(c) The department shall review programs from all agencies under

its control to determine which projects should be available to

receive money under Subsection (a).

(d) The foundation has the powers necessary and convenient to

carry out its duties.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.54(a), eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1215, Sec. 6, eff. September 1, 2005.

Sec. 112.004. ADMINISTRATION. (a) The foundation is governed

by a board of five directors. Vacancies shall be filled by a

vote of the board of directors of the foundation from individuals

recommended by the department.

(b) Members of the board of directors serve for staggered terms

of six years, with as near as possible to one-third of the

members' terms expiring every two years.

(c) Appointments to the board of directors shall be made without

regard to the race, color, disability, sex, religion, age, or

national origin of the appointees.

(d) The board of directors shall ensure that the foundation

remains eligible for an exemption from federal income tax under

Section 501(a), Internal Revenue Code of 1986, as amended, by

being listed as an exempt organization under Section 501(c)(3) of

that code, as amended.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.54(a), eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1215, Sec. 7, eff. September 1, 2005.

Sec. 112.005. RESTRICTIONS ON BOARD APPOINTMENT, MEMBERSHIP, AND

EMPLOYMENT. (a) In this section, "Texas trade association"

means a cooperative and voluntarily joined association of

business or professional competitors in this state designed to

assist its members and its industry or profession in dealing with

mutual business or professional problems and in promoting their

common interest.

(b) A person may not be a member of the board of directors and

may not be a foundation employee employed in a "bona fide

executive, administrative, or professional capacity," as that

phrase is used for purposes of establishing an exemption to the

overtime provisions of the federal Fair Labor Standards Act of

1938 (29 U.S.C. Section 201 et seq.), as amended, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of health care; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of health

care.

(c) A person may not be a member of the board of directors or

act as the general counsel to the board of directors or the

foundation if the person is required to register as a lobbyist

under Chapter 305, Government Code, because of the person's

activities for compensation on behalf of a profession related to

the operation of the foundation.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.54(a), eff. Sept.

1, 2003.

Sec. 112.006. REMOVAL OF BOARD MEMBER. (a) It is a ground for

removal from the board of directors that a member:

(1) is ineligible for membership under Section 112.005;

(2) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(3) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the board of directors.

(b) The validity of an action of the board of directors is not

affected by the fact that it is taken when a ground for removal

of a board member exists.

(c) The foundation in its articles or bylaws shall establish the

manner in which a board member may be removed under this section

and may establish other grounds for removal of a member.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.54(a), eff. Sept.

1, 2003.

Sec. 112.007. VACANCY. A vacancy on the board of directors

shall be filled for the remainder of the unexpired term in the

same manner as provided in Section 112.004(a).

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.54(a), eff. Sept.

1, 2003.

Sec. 112.008. OFFICERS. The board of directors shall elect from

among its members a presiding officer, an assistant presiding

officer, and other necessary officers. The presiding officer and

assistant presiding officer serve for a period of one year and

may be reelected.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.54(a), eff. Sept.

1, 2003.

Sec. 112.009. MEETINGS. The board of directors may meet as

often as necessary, but shall meet at least twice a year.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.54(a), eff. Sept.

1, 2003.

Sec. 112.010. TAX EXEMPTION. All income, property, and other

assets of the foundation are exempt from taxation by this state

and political subdivisions of this state.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.54(a), eff. Sept.

1, 2003.

Sec. 112.011. MEMORANDUM OF UNDERSTANDING. The foundation and

the department shall enter into a memorandum of understanding

that:

(1) requires the board of directors and staff of the foundation

to report to the commissioner and department;

(2) allows the department to provide staff functions to the

foundation; and

(3) outlines the financial contributions to be made to the

foundation from funds obtained from grants and other sources.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.54(a), eff. Sept.

1, 2003.

Sec. 112.012. FUNDING. (a) The department, another agency of

this state, including an institution of higher education as

defined by Section 61. 003, Education Code, or a political

subdivision of this state may contract with the foundation to

finance, on behalf of the department, agency, or political

subdivision, health programs described by Section 112.003.

(b) The foundation may apply for and accept funds from the

federal government or any other public or private entity. The

foundation or any member of the foundation may also solicit and

accept pledges, gifts, and endowments from private sources on the

foundation's behalf. The foundation may only accept a pledge,

gift, or endowment solicited under this section that is

consistent with the purposes of the foundation.

(c) The board of directors of the foundation shall manage and

approve disbursements of funds, pledges, gifts, and endowments

that are the property of the foundation.

(d) The board of directors of the foundation shall manage any

capital improvements constructed, owned, or leased by the

foundation and any real property acquired by the foundation.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.54(a), eff. Sept.

1, 2003.

Sec. 112.013. RECORDS. (a) The foundation shall maintain

financial records and reports independently from those of the

department.

(b) The foundation shall comply with all filing requirements of

the secretary of state and the Internal Revenue Service.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.54(a), eff. Sept.

1, 2003.

Sec. 112.014. REPORT TO DEPARTMENT. Not later than the 60th day

after the last day of the fiscal year, the foundation shall

submit to the department a report itemizing all income and

expenditures and describing all activities of the foundation

during the preceding fiscal year.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.54(a), eff. Sept.

1, 2003.



CHAPTER 113. TEXAS ORGAN, TISSUE, AND EYE DONOR COUNCIL

HEALTH AND SAFETY CODETITLE 2. HEALTHSUBTITLE E. HEALTH CARE COUNCILS AND RESOURCE CENTERSCHAPTER 113. TEXAS ORGAN, TISSUE, AND EYE DONOR COUNCILSUBCHAPTER A. GENERAL PROVISIONSSec. 113.001. DEFINITIONS. In this chapter:(1) "Council" means the Texas Organ, Tissue, and Eye Donor Council.(2) "Commissioner" means the commissioner of state health services.(3) "Department" means the Department of State Health Services.(4) "Public safety director" means the public safety director of the Department of Public Safety.

Added by Acts 2005, 79th Leg., Ch. 1186, Sec. 5, eff. June 18, 2005.

Sec. 113.002. SUNSET PROVISION; ABOLISHMENT. The Texas Organ, Tissue, and Eye Donor Council is subject to Chapter 325, Government Code (Texas Sunset Act). Unless continued in existence as provided by that chapter, the council is abolished and this chapter expires September 1, 2017, unless the department and the council mutually determine that the public interest is best served by abolition of the council and agree to abolish the council on an earlier date.

Added by Acts 2005, 79th Leg., Ch. 1186, Sec. 5, eff. June 18, 2005.

SUBCHAPTER B. COUNCILSec. 113.051. COMPOSITION OF COUNCIL. (a) The council is composed of:(1) a representative of the department appointed by the commissioner;(2) a representative of the Department of Public Safety appointed by the public safety director;(3) a representative of the Texas Department of Transportation appointed by the executive director of that agency;(4) five professional members appointed by the commissioner as follows:(A) one representative from each of the state's three federally qualified organ procurement organizations nominated by each organization;(B) one representative who is a transplant physician or nurse licensed in this state; and(C) one representative of an acute care hospital in this state; and(5) two public members appointed by the commissioner.(b) A public member of the council must:(1) be a donor, recipient, or member of a donor's family; and(2) be selected from a pool of members compiled from the recommendations of the following nonprofit organizations in the field of transplantation and organ donor education:(A) the Texas Medical Association;(B) the Texas Transplantation Society;(C) the Transplant Nurses' Association;(D) the National Kidney Foundation;(E) the National Minority Organ Tissue Transplant Education Program; and(F) the American Society of Minority Health and Transplant Professionals.(c) A member of the council who is a representative of an agency of this state is a nonvoting member of the council.(d) Appointments to the council shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointee.

Added by Acts 2005, 79th Leg., Ch. 1186, Sec. 5, eff. June 18, 2005.

Sec. 113.052. MEMBERSHIP ELIGIBILITY. A person is not eligible for appointment as a professional or public member of the council if the person or the person's spouse:(1) is employed by or participates in the management of a business entity or other organization receiving funds from the council or from the department regarding a matter on which the council advises the department;(2) owns or controls, directly or indirectly, more than a 10 percent interest in a business entity or other organization receiving funds from the council or from the department regarding a matter on which the council advises the department; or(3) uses or receives a substantial amount of tangible goods, services, or funds from the council or from the department regarding a matter on which the council advises the department, other than compensation or reimbursement authorized by law for council membership, attendance, or expenses.

Added by Acts 2005, 79th Leg., Ch. 1186, Sec. 5, eff. June 18, 2005.

Sec. 113.053. TERMS; VACANCY. (a) Council members appointed by the commissioner serve for staggered six-year terms, with the terms of two or three members, as applicable, expiring February 1 of each odd-numbered year.(b) A council member appointed as a representative of an agency serves at the will of the appointing agency.(c) If a vacancy occurs, the commissioner or other appropriate appointing authority shall appoint a person, in the same manner as the original appointment, to serve for the remainder of the unexpired term.(d) An appointed member may not serve more than one term consecutively.

Added by Acts 2005, 79th Leg., Ch. 1186, Sec. 5, eff. June 18, 2005.

Sec. 113.054. PRESIDING OFFICER. The commissioner shall designate a public member of the council as the presiding officer of the council to serve in that capacity at the will of the commissioner.

Added by Acts 2005, 79th Leg., Ch. 1186, Sec. 5, eff. June 18, 2005.

Sec. 113.055. GROUNDS FOR REMOVAL. (a) It is a ground for removal from the council that a member:(1) does not have at the time of taking office the qualifications required by this chapter;(2) does not maintain during service on the council the qualifications required by this chapter;(3) cannot, because of illness or disability, discharge the member's duties for a substantial part of the member's term; or(4) is absent from more than half of the regularly scheduled council meetings that the member is eligible to attend during a calendar year without an excuse approved by a majority vote of the council.(b) The validity of an action of the council is not affected by the fact that it is taken when a ground for removal of a council member exists.(c) If the commissioner has knowledge that a potential ground for removal exists, the commissioner shall notify the presiding officer of the council of the potential ground. The presiding officer shall then notify the attorney general that a potential ground for removal exists. If the potential ground for removal involves the presiding officer, the director shall notify the next highest ranking officer or most senior member of the council, who shall then notify the attorney general that a potential ground for removal exists.

Added by Acts 2005, 79th Leg., Ch. 1186, Sec. 5, eff. June 18, 2005.

Sec. 113.056. MEETINGS; QUORUM. (a) The council shall meet at least twice each calendar year and at the call of the presiding officer.(b) The council shall adopt bylaws for the conduct of its meetings.(c) Any action taken by the council requires two-thirds of the members to be present and the action must be approved by a majority of the members present.

Added by Acts 2005, 79th Leg., Ch. 1186, Sec. 5, eff. June 18, 2005.

Sec. 113.057. COMPENSATION. (a) A member of the council may not receive compensation for service on the council.(b) A member shall be reimbursed for the member's actual and necessary expenses for meals, lodging, transportation, and incidental expenses incurred while performing council business, subject to any applicable limitation on reimbursement prescribed by the General Appropriations Act.

Added by Acts 2005, 79th Leg., Ch. 1186, Sec. 5, eff. June 18, 2005.

Sec. 113.058. INFORMATION ABOUT STANDARDS OF CONDUCT. The commissioner or the commissioner's designee shall provide to members of the council, as often as necessary, information regarding the requirements for membership on the council under this chapter, including information regarding a person's responsibilities under laws relating to applicable standards of conduct.

Added by Acts 2005, 79th Leg., Ch. 1186, Sec. 5, eff. June 18, 2005.

SUBCHAPTER C. COUNCIL POWERS AND DUTIESSec. 113.101. GENERAL DUTIES. The council as required by the department shall:(1) advise the department concerning the Donor Education, Awareness, and Registry Program of Texas established under Chapter 49;(2) advise the department on priorities for the initiatives to be implemented under the Donor Education, Awareness, and Registry Program of Texas established under Chapter 49;(3) advise the department regarding donor education, awareness, and registry outreach specifically targeted at African American and Hispanic populations;(4) advise the commissioner, public safety director, and director of the Texas Department of Transportation on the allocation of money received by the comptroller for the activities authorized under Chapter 49; and(5) advise the department, Department of Public Safety, and the Texas Department of Transportation regarding necessary performance standards and quality control measures concerning the operation of the statewide Internet-based donor registry, as well as related donor educational programs.

Added by Acts 2005, 79th Leg., Ch. 1186, Sec. 5, eff. June 18, 2005.

Sec. 113.102. REPORT. Before December 1 of each even-numbered year, the council shall submit a report of the council's activities and recommendations to the governor, lieutenant governor, speaker of the house of representatives, and members of the legislature.

Added by Acts 2005, 79th Leg., Ch. 1186, Sec. 5, eff. June 18, 2005.

Sec. 113.103. AUDIT. The financial transactions pertaining to the council are subject to audit by the state auditor in accordance with Chapter 321, Government Code.

Added by Acts 2005, 79th Leg., Ch. 1186, Sec. 5, eff. June 18, 2005.

Sec. 113.104. COSTS IN ADMINISTERING PROGRAM. Ten percent of all money collected under Sections 521.421(g), 521.422(c), and 502.1745, Transportation Code, may be appropriated only to the department to administer this chapter.

Added by Acts 2005, 79th Leg., Ch. 1186, Sec. 5, eff. June 18, 2005.



CHAPTER 114. INTERAGENCY OBESITY COUNCIL

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE E. HEALTH CARE COUNCILS AND RESOURCE CENTERS

CHAPTER 114. INTERAGENCY OBESITY COUNCIL

Sec. 114.001. DEFINITION. In this chapter, "council" means the

interagency obesity council created by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

509, Sec. 1, eff. June 16, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1212, Sec. 1, eff. September 1, 2009.

Sec. 114.002. INTERAGENCY OBESITY COUNCIL. The council is

composed of the commissioner of agriculture, the commissioner of

state health services, and the commissioner of education, or a

staff member designated by each of those commissioners.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1212, Sec. 1, eff. September 1, 2009.

Sec. 114.003. CONTRACTS FOR ASSISTANCE. The council may

contract with a private or public university to assist in

gathering information under this chapter.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1212, Sec. 1, eff. September 1, 2009.

Sec. 114.004. GIFTS AND GRANTS. An agency represented on the

council may accept gifts and grants on behalf of the council.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1212, Sec. 1, eff. September 1, 2009.

Sec. 114.005. REVIEW OF AGENCY PROGRAMS. The council shall

review the status of the programs of the Department of

Agriculture, the Department of State Health Services, and the

Texas Education Agency that promote better health and nutrition

and prevent obesity among children and adults in this state.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1212, Sec. 1, eff. September 1, 2009.

Sec. 114.006. EVIDENCE-BASED PUBLIC HEALTH AWARENESS PLAN. (a)

The council shall create an evidence-based public health

awareness plan. In creating the plan, the council shall explore

past successful public health awareness efforts.

(b) The plan must include:

(1) a cost estimate that accounts for continuing implementation

of the plan;

(2) recommendations on reaching populations that would most

benefit from increased public health awareness; and

(3) recommendations on encouraging employers to participate in

wellness programs for employees.

(c) The council shall solicit input on the plan from the private

sector.

(d) The council shall provide to the Department of State Health

Services information on effective strategies for employers to use

to promote workplace wellness, including information on the

projected costs and benefits. The Department of State Health

Services shall post the information on its Internet website.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1212, Sec. 1, eff. September 1, 2009.

Sec. 114.007. REPORTS. (a) Not later than January 15 of each

odd-numbered year, the council shall submit a report to the

governor, the lieutenant governor, and the speaker of the house

of representatives on the activities of the council under

Sections 114.005 and 114.006 during the preceding two calendar

years.

(b) A report submitted by the council under Subsection (a) must

include the following information regarding discussions of agency

programs under Section 114.005:

(1) a list of the programs within each agency represented on the

council that are designed to promote better health and nutrition;

(2) an assessment of the steps taken by each program during the

preceding two calendar years;

(3) a report of the progress made by taking these steps in

reaching each program's goals;

(4) the areas of improvement that are needed in each program;

and

(5) recommendations for future goals or legislation.

(c) A report submitted by the council under Subsection (a) must

include the following information regarding the evidence-based

public health awareness plan under Section 114.006:

(1) a cost estimate for an ongoing program to implement the

plan;

(2) projected benefits of the program;

(3) a summary of the information provided to the Department of

State Health Services for its Internet website; and

(4) recommendations for goals and future legislation.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1212, Sec. 1, eff. September 1, 2009.

Sec. 114.008. MEETINGS. (a) The council shall meet at least

once each year to perform its duties under Sections 114.005 and

114.006.

(b) A meeting held under this chapter is not subject to the

provisions of the open meetings law, Chapter 551, Government

Code.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1212, Sec. 1, eff. September 1, 2009.



CHAPTER 115. EARLY CHILDHOOD HEALTH AND NUTRITION INTERAGENCY COUNCIL

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE E. HEALTH CARE COUNCILS AND RESOURCE CENTERS

CHAPTER 115. EARLY CHILDHOOD HEALTH AND NUTRITION INTERAGENCY

COUNCIL

Chapter 115, consisting of Secs. 115.001 to 115.012, was added by

Acts 2009, 81st Leg., R.S., Ch.

733, Sec. 1.

For another Chapter 115, consisting of Secs. 115.001 to 115.012,

added by Acts 2009, 81st Leg., R.S., Ch.

835, Sec. 1. and Acts 2009, 81st Leg., R.S., Ch.

1133, Sec. 2, see Sec. 115.001 et seq.

Sec. 115.001. DEFINITION. In this chapter, "council" means the

Early Childhood Health and Nutrition Interagency Council.

Added by Acts 2009, 81st Leg., R.S., Ch.

733, Sec. 1, eff. September 1, 2009.

Sec. 115.002. APPLICATION OF SUNSET ACT. The Early Childhood

Health and Nutrition Interagency Council is subject to Chapter

325, Government Code (Texas Sunset Act). Unless continued in

existence as provided by that chapter, the council is abolished

and this chapter expires September 1, 2019.

Added by Acts 2009, 81st Leg., R.S., Ch.

733, Sec. 1, eff. September 1, 2009.

Sec. 115.003. COMPOSITION OF COUNCIL; PRESIDING OFFICER. (a)

The Department of Agriculture shall establish the Early Childhood

Health and Nutrition Interagency Council. The council is

composed of eight members as follows:

(1) a representative of the Health and Human Services Commission

who is involved in the coordination of children's programs,

appointed by the executive commissioner of the Health and Human

Services Commission;

(2) a representative of the Department of State Health Services'

health promotion and chronic disease prevention programs,

appointed by the commissioner of state health services;

(3) a representative of the Department of State Health Services'

Special Supplemental Nutrition Program for Women, Infants and

Children, appointed by the commissioner of state health services;

(4) a representative of the Texas Workforce Commission,

appointed by the executive director of the Texas Workforce

Commission;

(5) a representative of the Department of Agriculture, appointed

by the commissioner of agriculture;

(6) a representative of the Texas Education Agency's school

health programs, appointed by the commissioner of education;

(7) a representative of the Department of Family and Protective

Services' Child Care Licensing Division, appointed by the

commissioner of the Department of Family and Protective Services;

and

(8) a representative of the Texas AgriLife Extension Service,

appointed by the director of the Texas AgriLife Extension

Service.

(b) The representative appointed under Subsection (a)(5) shall

serve as the presiding officer of the council.

Added by Acts 2009, 81st Leg., R.S., Ch.

733, Sec. 1, eff. September 1, 2009.

Sec. 115.004. DEPARTMENT DUTIES. The Department of Agriculture

shall provide staff and resources as necessary for the operation

of the council.

Added by Acts 2009, 81st Leg., R.S., Ch.

733, Sec. 1, eff. September 1, 2009.

Sec. 115.005. TERMS; VACANCY. (a) Members of the council serve

two-year terms, with the terms expiring February 1 of each

odd-numbered year.

(b) A member may be reappointed.

(c) A vacancy on the council shall be filled for the remainder

of the unexpired term in the same manner as provided by Section

115.003(a).

Added by Acts 2009, 81st Leg., R.S., Ch.

733, Sec. 1, eff. September 1, 2009.

Sec. 115.006. MEETINGS. (a) The council shall meet in person

three times each year and may hold meetings by conference call as

necessary. The council shall invite stakeholders to participate

in at least two council meetings each year and provide an

opportunity for submission of oral or written testimony. The

council at a minimum shall invite:

(1) one individual with expertise in early childhood nutrition

and physical activity, such as a registered dietician, physical

therapist, or physical education specialist;

(2) one staff member or manager of a child-care facility;

(3) one staff member or manager of a child-care facility

operated in a private residence;

(4) two individuals with medical experience in early childhood

health, such as a family practice physician, registered nurse,

nurse practitioner, pediatrician, or child health consultant;

(5) one representative from a nonprofit organization that

provides family or wellness services; and

(6) one representative from an agency or organization with

expertise in community health education and outreach, such as a

local health department, public relations or marketing firm, or

university.

(b) Section 551.125, Government Code, applies to a meeting held

by conference call under this section, except that Section

551.125(b), Government Code, does not apply.

(c) Not later than August 1, 2010, the council shall provide

three or more opportunities for public input, including two or

more public hearings, to receive stakeholder input. This

subsection expires September 1, 2010.

Added by Acts 2009, 81st Leg., R.S., Ch.

733, Sec. 1, eff. September 1, 2009.

Sec. 115.007. COUNCIL POWERS AND DUTIES. (a) The council shall

review current research to assess:

(1) the health of children under the age of six in this state

compared to the health of similar children in other states;

(2) the significance of nutrition and physical activity in the

development of children under the age of six; and

(3) the existence of nutrition and physical activity

requirements and practices in early childhood care settings.

(b) The council shall review the status of the programs

administered by each agency represented on the council that

promote healthy nutrition and physical activity in early

childhood care settings.

(c) The council shall identify existing state and federal

funding sources available for the promotion of health and

nutrition in early childhood care settings.

(d) The council shall consult with key stakeholders to identify:

(1) barriers to improving nutrition and physical activity

standards in early childhood care settings; and

(2) evidence-based best practices for improving early childhood

health through nutrition and physical activity.

(e) The Department of Agriculture for the council may contract

with a university to study and report on best practices and

obstacles for addressing early childhood health through nutrition

and physical activity.

Added by Acts 2009, 81st Leg., R.S., Ch.

733, Sec. 1, eff. September 1, 2009.

Sec. 115.008. COMPENSATION; REIMBURSEMENT. (a) A member of the

council may not receive compensation for service on the council.

(b) A member may be reimbursed for the member's actual and

necessary expenses for meals, lodging, transportation, and

incidental expenses incurred while performing council business,

subject to any applicable limitation on reimbursement prescribed

by the General Appropriations Act.

Added by Acts 2009, 81st Leg., R.S., Ch.

733, Sec. 1, eff. September 1, 2009.

Sec. 115.009. EARLY CHILDHOOD NUTRITION AND PHYSICAL ACTIVITY

PLAN. (a) The council shall develop an early childhood

nutrition and physical activity plan with a recommended timeline

for implementation over a six-year period.

(b) The six-year plan must account for stakeholder

recommendations, address the financing, staffing, and training

required to implement the plan, and include methods to:

(1) increase fruit and vegetable consumption among children

under the age of six;

(2) increase daily structured and unstructured physical activity

in early childhood care settings;

(3) increase awareness among parents of the benefits of

breast-feeding, healthy eating, and appropriate activity in

children under the age of six;

(4) facilitate the consumption of breast milk in early childhood

care settings;

(5) decrease malnutrition and undernourishment among children

under the age of six; and

(6) engage existing community and state resources and service

providers to educate and increase the awareness of parents and

caretakers regarding the need for proper nutrition.

(c) The council, not later than November 1, 2010, shall submit a

written early childhood nutrition and physical activity plan to

the legislature and the governor. This subsection expires

December 1, 2010.

Added by Acts 2009, 81st Leg., R.S., Ch.

733, Sec. 1, eff. September 1, 2009.

Sec. 115.010. GIFTS, GRANTS, AND DONATIONS. The Department of

Agriculture for the council may accept a gift, grant, or donation

from any source to carry out the purposes of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

733, Sec. 1, eff. September 1, 2009.

Sec. 115.011. REPORT. The council shall submit to both houses

of the legislature and the governor on or before November 1 of

each even-numbered year a written report on:

(1) the actions taken in furtherance of the six-year plan;

(2) the areas that need improvement in implementing the six-year

plan;

(3) any change to the six-year plan; and

(4) the programs and practices that address nutrition and

physical activity in early childhood settings in this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

733, Sec. 1, eff. September 1, 2009.

Sec. 115.012. RULES. The commissioner of agriculture may adopt

rules necessary to implement this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

733, Sec. 1, eff. September 1, 2009.



CHAPTER 115. TASK FORCE FOR CHILDREN WITH SPECIAL NEEDS

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE E. HEALTH CARE COUNCILS AND RESOURCE CENTERS

CHAPTER 115. TASK FORCE FOR CHILDREN WITH SPECIAL NEEDS

Chapter 115, consisting of Secs. 115.001 to 115.012, was added by

Acts 2009, 81st Leg., R.S., Ch.

835, Sec. 1. and Acts 2009, 81st Leg., R.S., Ch.

1133, Sec. 2.

For another Chapter 115, consisting of Secs. 115.001 to 115.012,

added by Acts 2009, 81st Leg., R.S., Ch.

733, Sec. 1, see Sec. 115.001 et seq.

Sec. 115.001. DEFINITIONS. In this chapter:

(1) "Children with special needs" means children younger than 22

years of age diagnosed with a chronic illness, intellectual or

other developmental disability, or serious mental illness.

(2) "Commission" means the Health and Human Services Commission.

(3) "Executive commissioner" means the executive commissioner of

the Health and Human Services Commission.

(4) "Task force" means the Interagency Task Force for Children

with Special Needs established under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1133, Sec. 2, eff. September 1, 2009.

Sec. 115.002. TASK FORCE FOR CHILDREN WITH SPECIAL NEEDS. The

governor, or the governor's designee, shall oversee the task

force created and administered by the commission to improve the

coordination, quality, and efficiency of services for children

with special needs.

Added by Acts 2009, 81st Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1133, Sec. 2, eff. September 1, 2009.

Sec. 115.003. DUTIES. The task force shall:

(1) not later than September 1, 2010, coordinate with federal

agencies to compile a list of opportunities to increase flexible

funding for services for children with special needs, including

alternative funding sources and service delivery options;

(2) conduct a review of state agency policies and procedures

related to service delivery for children with special needs;

(3) perform a needs assessment, including public hearings to

identify service delivery gaps, system entry points, and service

obstacles; and

(4) develop a five-year plan to improve the coordination,

quality, and efficiency of services for children with special

needs under Section 115.004.

Added by Acts 2009, 81st Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1133, Sec. 2, eff. September 1, 2009.

Sec. 115.004. TASK FORCE PLAN. (a) In developing the five-year

plan under this chapter, the task force shall:

(1) identify the party responsible for each action set forth in

the plan and set deadlines for implementation of each

recommendation;

(2) create benchmarks to measure progress toward goals and

objectives;

(3) consult with the Legislative Budget Board to coordinate

relevant cost studies and account for long-term savings of

short-term child investments;

(4) consult with personnel from other states to identify best

practices;

(5) consult with the state demographer and relevant federal

agencies to account for future demographic trends;

(6) consult with pediatric specialists and other health care

providers to determine best medical practices;

(7) coordinate with mental health and developmental disability

advocates; and

(8) develop a timeline for plan implementation.

(b) The plan created under this chapter must provide

recommendations to:

(1) maximize the use of federal funds available to this state

for the purposes described by Section 115.002;

(2) reduce the number of families who experience crisis due to

insufficient and ineffective interventions or services or lack of

coordination and planning of interventions or services;

(3) improve families' ability to navigate the system through

improved coordination between service providers and increased

outreach;

(4) remove barriers to local coordination of services and

supports;

(5) evaluate the feasibility of creating an interagency legally

authorized representative program to provide support services for

children with special needs;

(6) improve early detection and intervention services;

(7) increase the number of community-based options for children

with special needs;

(8) improve accountability for each agency represented on the

task force and other service providers;

(9) reduce existing fragmentation of service delivery to reflect

best practices and eliminate ineffective interventions;

(10) reduce service gaps and overlap;

(11) improve data management;

(12) prevent unnecessary parental relinquishment of custody;

(13) create a core set of quality measures to determine quality

of care and improvements to quality of life; and

(14) improve availability of high-quality community-based acute

and long-term care services and supports.

Added by Acts 2009, 81st Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1133, Sec. 2, eff. September 1, 2009.

Sec. 115.005. MEMORANDUM OF UNDERSTANDING. The governor's

office and each agency represented on the task force shall enter

into a memorandum of understanding to implement the task force's

duties under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1133, Sec. 2, eff. September 1, 2009.

Sec. 115.006. REPORT. (a) The task force shall submit a

biennial report on the progress of each agency represented on the

task force in accomplishing the goals described by Section

115.002 to the governor, lieutenant governor, and speaker of the

house of representatives.

(b) The report must include:

(1) stakeholder input, including testimony from parents in each

health and human services district;

(2) progress toward meeting each goal outlined in the plan under

Section 115.004;

(3) current barriers that prevent accomplishing each goal listed

in Subdivision (2);

(4) additional resource needs;

(5) current resources that could be redirected for more

efficient and effective use;

(6) amendments to the plan under this chapter;

(7) recommendations and proposed legislation to help fulfill the

goals of this chapter; and

(8) feasibility statements on related recommendations.

(c) The task force shall publish the report on the commission's

website.

Added by Acts 2009, 81st Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1133, Sec. 2, eff. September 1, 2009.

Sec. 115.007. COMPOSITION. (a) The task force consists of:

(1) the commissioner, the executive director or director, or a

deputy or assistant commissioner of:

(A) the commission, designated by the executive commissioner;

(B) the Department of Aging and Disability Services, designated

by the commissioner of that agency;

(C) the Department of Assistive and Rehabilitative Services,

designated by the commissioner of that agency;

(D) the division of early childhood intervention services,

designated by the commissioner of the Department of Assistive and

Rehabilitative Services;

(E) the Department of Family and Protective Services, designated

by the commissioner of that agency;

(F) the Department of State Health Services, designated by the

commissioner of that agency;

(G) the Texas Education Agency, designated by the commissioner

of that agency;

(H) the Texas Youth Commission, designated by the executive

commissioner of that agency;

(I) the Texas Juvenile Probation Commission, designated by the

executive director of that agency; and

(J) the Texas Correctional Office on Offenders with Medical or

Mental Impairments, designated by the director of that office;

and

(2) eight nonvoting members who are:

(A) a representative of a local mental health authority or a

local mental retardation authority, appointed by the governor;

(B) two members of the house of representatives, appointed by

the speaker of the house of representatives;

(C) two senators, appointed by the lieutenant governor; and

(D) three parents or consumer advocates, one each appointed by

the commission, the Texas Education Agency, and the Texas Youth

Commission.

(b) The members of the task force appointed under Subsection

(a)(2)(D) may serve a five-year term or may elect to serve for a

shorter period.

Added by Acts 2009, 81st Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1133, Sec. 2, eff. September 1, 2009.

Sec. 115.008. MEETINGS. (a) The task force shall meet at least

once each quarter.

(b) The task force shall provide an opportunity for statewide

public participation in at least two meetings in each calendar

year.

(c) All meetings of the task force shall be conducted in

accordance with Chapter 551, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1133, Sec. 2, eff. September 1, 2009.

Sec. 115.009. INTERAGENCY COORDINATOR; STAFF. (a) The governor

shall appoint an interagency coordinator from the commission as

the presiding officer of the task force.

(b) The interagency coordinator shall hire a full-time director

and administrative assistant to support the duties and functions

of the task force.

Added by Acts 2009, 81st Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1133, Sec. 2, eff. September 1, 2009.

Sec. 115.010. TASK FORCE DIRECTOR. The task force director

hired by the interagency coordinator under Section 115.009 shall:

(1) prepare on behalf of the task force the plan and reports

required under this chapter;

(2) work with each task force representative to schedule

meetings and deadlines relevant to the representative's agency;

and

(3) work with the interagency coordinator to assign subcommittee

leadership positions under Section 115.011.

Added by Acts 2009, 81st Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1133, Sec. 2, eff. September 1, 2009.

Sec. 115.011. SUBCOMMITTEES. (a) The interagency coordinator,

assisted by the task force director, shall establish

subcommittees to address:

(1) early childhood detection and intervention;

(2) education;

(3) health care;

(4) transitioning youth;

(5) crisis prevention and intervention;

(6) juvenile justice;

(7) long-term, community-based services and supports; and

(8) mental health.

(b) Each subcommittee shall include at least one task force

member to serve as chair. Consistent with the purpose of each

subcommittee, members shall consult with relevant subject matter

experts, relevant advocacy organizations, staff from related

agencies, and parents or consumers who have used related

services.

(c) Each subcommittee shall report the subcommittee's findings

and related recommendations at a task force meeting at least once

each year. On a biennial basis, the subcommittee shall provide a

written report with findings and recommendations not less than

two months before the scheduled release of the task force report

under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1133, Sec. 2, eff. September 1, 2009.

Sec. 115.012. SUNSET PROVISION. The Interagency Task Force for

Children With Special Needs is subject to Chapter 325, Government

Code (Texas Sunset Act). Unless continued in existence as

provided by that chapter, the task force is abolished and this

chapter expires September 1, 2015.

Added by Acts 2009, 81st Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1133, Sec. 2, eff. September 1, 2009.



CHAPTER 121. LOCAL PUBLIC HEALTH REORGANIZATION ACT

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE F. LOCAL REGULATION OF PUBLIC HEALTH

CHAPTER 121. LOCAL PUBLIC HEALTH REORGANIZATION ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 121.001. SHORT TITLE. This chapter may be cited as the

Local Public Health Reorganization Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 121.002. DEFINITIONS. In this chapter:

(1) "Essential public health services" means services to:

(A) monitor the health status of individuals in the community to

identify community health problems;

(B) diagnose and investigate community health problems and

community health hazards;

(C) inform, educate, and empower the community with respect to

health issues;

(D) mobilize community partnerships in identifying and solving

community health problems;

(E) develop policies and plans that support individual and

community efforts to improve health;

(F) enforce laws and rules that protect the public health and

ensure safety in accordance with those laws and rules;

(G) link individuals who have a need for community and personal

health services to appropriate community and private providers;

(H) ensure a competent workforce for the provision of essential

public health services;

(I) research new insights and innovative solutions to community

health problems; and

(J) evaluate the effectiveness, accessibility, and quality of

personal and population-based health services in a community.

(2) "Physician" means a person licensed to practice medicine by

the Texas State Board of Medical Examiners.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1378, Sec. 1, eff. June 19,

1999.

Sec. 121.003. POWERS OF MUNICIPALITIES AND COUNTIES. (a) The

governing body of a municipality or the commissioners court of a

county may enforce any law that is reasonably necessary to

protect the public health.

(b) The governing bodies of municipalities and the commissioners

courts of counties may cooperate with one another in making

necessary improvements and providing services to promote the

public health in accordance with The Interlocal Cooperation Act

(Article 4413(32c), Vernon's Texas Civil Statutes).

(c) The commissioners court of a county may grant authority

under this subsection to a county employee who is trained by a

health authority appointed by the county under Section 121.021,

by a local health department established under Section 121.031,

or by a public health district established under Section 121.041

and who is not a peace officer. The court may grant to the

employee the power to issue a citation in an unincorporated area

of the county to enforce any law or order of the commissioners

court that is reasonably necessary to protect the public health.

A citation issued under this subsection must state the name of

the person cited, the violation charged, and the time and place

the person is required to appear in court. If a person who

receives a citation under this subsection fails to appear on the

return date of the citation, the court may issue a warrant for

the person's arrest for the violation described in the citation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 562, Sec. 1, eff. Aug. 26,

1991.

Sec. 121.0035. REGULATION OF MOBILE FOOD UNITS AND ROADSIDE FOOD

VENDORS IN CERTAIN POPULOUS AREAS. (a) In this section, "mobile

food unit" and "roadside food vendor" have the meanings assigned

under Section 437.001.

(b) A municipality with a population of 1.5 million or more and

a county with a population of 3.4 million or more shall enforce

state law and rules adopted under state law concerning mobile

food units and roadside food vendors in the same manner that the

county or municipality enforces other health and safety

regulations relating to food service.

Added by Acts 2005, 79th Leg., Ch.

1288, Sec. 1, eff. September 1, 2005.

Sec. 121.004. LOCAL HEALTH UNITS. A local health unit is a

division of municipal or county government that provides public

health services but does not provide each service required of a

local health department under Section 121.032(a) or of a public

health district under Section 121.043(a).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 121.005. STATE AND LOCAL AFFILIATION; CONTRACTS. (a) A

local health unit, local health department, or public health

district may become affiliated with the department to facilitate

the exchange of information and the coordination of public health

services.

(b) To be affiliated with the department, a local health unit,

local health department, or public health district must annually

provide to the department information relating to:

(1) services provided;

(2) staffing patterns; and

(3) funding sources and budget.

(c) The department may contract with a local health unit, local

health department, or public health district for the provision of

public health services.

(d) The board may adopt rules necessary to implement this

section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 121.006. PUBLIC HEALTH SERVICES FEES; STATE SUPPORT. (a)

The governing body of a municipality, the commissioners court of

a county, or the administrative board of a public health district

may adopt ordinances or rules to charge fees for public health

services.

(b) A municipality, county, or public health district may not

deny public health services to an individual because of inability

to pay for the services. A municipality, county, or public health

district shall provide for the reduction or waiver of a fee for

an individual who cannot pay for services in whole or in part.

(c) The Uniform Grant and Contract Management Act of 1981

(Article 4413(32g), Vernon's Texas Civil Statutes) and standards

adopted under that Act control, if applicable, if the local

health unit, local health department, or public health district

receives state support for the provision of public health

services.

(c-1) A fee for a public health service charged in the

jurisdiction of a public health district may be uniform

throughout the district regardless of which governmental entity

member of the district charges the fee. The fee may be set at an

amount up to the highest amount charged by any governmental

entity member of the district.

(d) In this section, "public health services" means:

(1) personal health promotion and maintenance services;

(2) infectious disease control and prevention services;

(3) environmental and consumer health programs;

(4) public health education and information services;

(5) laboratory services; and

(6) administrative services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

810, Sec. 1, eff. September 1, 2007.

Sec. 121.0065. GRANTS FOR ESSENTIAL PUBLIC HEALTH SERVICES. (a)

Subject to the availability of funds, the department shall

administer a program under which appropriated money may be

granted to counties, municipalities, public health districts, and

other political subdivisions for use by the counties,

municipalities, public health districts, and other political

subdivisions to provide or pay for essential public health

services.

(b) The grants authorized by Subsection (a) shall be distributed

equally between urban and rural areas of the state.

(c) The board shall adopt rules governing:

(1) the allocation formula for grants awarded under this

section;

(2) the manner in which a municipality, county, public health

district, or other political subdivision applies for a grant;

(3) the procedures for awarding grants; and

(4) the minimum essential public health services to be provided

under the grant and other standards applicable to the services to

be provided under the grant.

(d) A municipality, county, public health district, or other

political subdivision that receives a grant under this section,

in consultation with the department, shall develop a plan to

evaluate the effectiveness, accessibility, and quality of the

essential public health services that are provided under the

grant. The plan must:

(1) identify the outcomes that are intended to result from the

use of the grant money and establish a mechanism to measure those

outcomes; and

(2) establish performance standards for the delivery of

essential public health services and a mechanism to measure

compliance with those standards.

(e) The governing body of the municipality, the commissioners

court of the county, or the members of a public health district

may appoint a local health board to monitor the use of the money

received under this section.

(f) A public health board established under Section 121.034 or

121.046 may serve as the local health board authorized under

Subsection (e).

(g) The governing body of the municipality or the commissioners

court of a county may serve as the local health board authorized

under Subsection (e). If the governing body of the municipality

or the commissioners court of the county elects to serve as the

local health board, the governing body or commissioners court may

appoint an advisory committee to advise the governing body or

commissioners court with respect to the use of the money granted

under this section.

(h) Chapter 783, Government Code, and standards adopted under

that chapter control if applicable to a grant made under this

section.

Added by Acts 1999, 76th Leg., ch. 1378, Sec. 2, eff. June 19,

1999.

Sec. 121.0066. ESSENTIAL PUBLIC HEALTH SERVICES PROVIDED BY

DEPARTMENT. (a) Subject to the availability of funds, the

department may provide essential public health services for a

population for which a municipality, county, public health

district, or other political subdivision is not receiving a grant

to provide those services under Section 121.0065.

(b) Subject to the availability of funds, the department shall

develop a plan that complies with Section 121.0065(d) to evaluate

the effectiveness, accessibility, and quality of essential public

health services provided under this section.

Added by Acts 1999, 76th Leg., ch. 1378, Sec. 2, eff. June 19,

1999.

Sec. 121.0067. EVALUATION AND REPORT OF DELIVERY OF ESSENTIAL

PUBLIC HEALTH SERVICES. (a) The department, in cooperation with

municipalities, counties, public health districts, and other

political subdivisions that receive grants under Section

121.0065, and the consortium established under Subchapter F,

shall evaluate:

(1) the effectiveness, accessibility, and quality of essential

public health services provided under the grant program

established by Section 121.0065 and under Section 121.0066; and

(2) the adequacy of funding for those services.

(b) Not later than January 1 of each odd-numbered year, the

department shall file with the governor and the presiding officer

of each house of the legislature a report detailing the results

of the evaluation conducted under Subsection (a). The report must

include recommendations relating to:

(1) legislation to improve the effectiveness, accessibility, and

quality of essential public health services; and

(2) appropriate funding for those services.

Added by Acts 1999, 76th Leg., ch. 1378, Sec. 2, eff. June 19,

1999.

Sec. 121.007. PUBLIC HEALTH REGIONS. (a) The board may

designate geographic areas of the state as public health regions

to provide public health services.

(b) The board shall appoint a physician to serve as regional

director for each public health region. The regional director is

the chief administrative officer of the region. The board shall

establish the qualifications and terms of employment of a

regional director.

(c) The board or its designee may require a regional director to

perform the duties of a health authority. The regional director

may perform those duties, as authorized by the board or

commissioner, in a jurisdiction in the region in which the health

authority fails to perform duties prescribed by the board under

Section 121.024. The regional director shall perform the duties

of a health authority in a jurisdiction in the region in which

there is not a health authority.

(d), (e) Repealed by Acts 1999, 76th Leg., ch. 1378, Sec. 8, eff.

June 19, 1999.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 118, Sec. 1, eff. Sept. 1,

1991; Acts 1999, 76th Leg., ch. 1378, Sec. 3, 8, eff. June 19,

1999.

Sec. 121.008. ANNUAL CONFERENCE. (a) The board shall hold an

annual conference for health authorities and for directors of

local health departments and public health districts. The

commissioner or the commissioner's designee shall preside over

the conference.

(b) A county or municipality may pay necessary expenses incurred

by its health authority or director in attending the conference.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. HEALTH AUTHORITIES

Sec. 121.021. HEALTH AUTHORITY. A health authority is a

physician appointed under the provisions of this chapter to

administer state and local laws relating to public health within

the appointing body's jurisdiction.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 118, Sec. 2, eff. Sept. 1,

1991.

Sec. 121.022. QUALIFICATIONS. (a) A health authority must be:

(1) a competent physician with a reputable professional standing

who is legally qualified to practice medicine in this state; and

(2) a resident of this state.

(b) To be qualified to serve as a health authority, the

appointee must:

(1) take and subscribe to the official oath; and

(2) file a copy of the oath and appointment with the board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 121.023. TERM OF OFFICE. A health authority serves for a

term of two years and may be appointed to successive terms.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 121.024. DUTIES. (a) A health authority is a state

officer when performing duties prescribed by state law.

(b) A health authority shall perform each duty that is:

(1) necessary to implement and enforce a law to protect the

public health; or

(2) prescribed by the board.

(c) The duties of a health authority include:

(1) establishing, maintaining, and enforcing quarantine in the

health authority's jurisdiction;

(2) aiding the board in relation to local quarantine,

inspection, disease prevention and suppression, birth and death

statistics, and general sanitation in the health authority's

jurisdiction;

(3) reporting the presence of contagious, infectious, and

dangerous epidemic diseases in the health authority's

jurisdiction to the board in the manner and at the times

prescribed by the board;

(4) reporting to the board on any subject on which it is proper

for the board to direct that a report be made; and

(5) aiding the board in the enforcement of the following in the

health authority's jurisdiction:

(A) proper rules, requirements, and ordinances;

(B) sanitation laws;

(C) quarantine rules; and

(D) vital statistics collections.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 121.025. REMOVAL FROM OFFICE. A health authority may be

removed from office for cause under the personnel procedures

applicable to the heads of departments of the local government

that the health authority serves.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. MUNICIPALITIES AND COUNTIES WITHOUT ORGANIZED LOCAL

PUBLIC HEALTH DEPARTMENTS OR DISTRICTS

Sec. 121.028. APPOINTMENT OF HEALTH AUTHORITY. (a) The

governing body of a municipality or the commissioners court of a

county that has not established a local health department or a

public health district may appoint a physician as health

authority to administer state and local laws relating to public

health in the municipality's or county's jurisdiction.

(b) The governing body of a municipality or the commissioners

court of a county described by Subsection (a) that is receiving a

grant under Section 121.0065 shall appoint a physician as health

authority.

(c) An individual appointed to serve as health authority for a

county or municipality may serve as the health authority for one

or more other jurisdictions under an interlocal contract made in

accordance with Chapter 791, Government Code.

Added by Acts 1991, 72nd Leg., ch. 118, Sec. 3, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 1378, Sec. 4, eff.

June 19, 1999.

Sec. 121.029. DELEGATION OF AUTHORITY. (a) A health authority,

unless otherwise restricted by law, may delegate a power or duty

imposed on the health authority by the board, or by this or any

other law, to a properly qualified physician to act while the

health authority is absent or incapacitated.

(b) The physician designated by the health authority must:

(1) meet the qualifications set out in Section 121.022(a);

(2) be appointed as a designee in the same manner as the

appointment of the health authority;

(3) take, subscribe, and file the official oath and appointment

with the board as required by Section 121.022(b); and

(4) file a certified copy of the written delegation with the

board.

(c) The delegation is effective during the term of the health

authority who made the delegation; however, the health authority

may limit the time to a shorter duration in the written

delegation of authority.

(d) The health authority is responsible for the acts of the

physician to whom the health authority has delegated the power or

duty.

(e) The entity that appoints the health authority and the

designee health authority must adopt procedures for the service

of the designee as health authority under this section. The

procedures shall prevent duplication of authority between the

health authority and the designee and provide notice to the

department when authority is transferred.

Added by Acts 1991, 72nd Leg., ch. 118, Sec. 3, eff. Sept. 1,

1991.

SUBCHAPTER D. LOCAL HEALTH DEPARTMENTS

Sec. 121.031. ESTABLISHMENT. The governing body of a

municipality or the commissioners court of a county may establish

a local health department by majority vote.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 121.032. POWERS AND DUTIES. A local health department may

perform all public health functions that the municipality or

county that establishes the local health department may perform.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1378, Sec. 5, eff. June 19,

1999.

Sec. 121.033. DEPARTMENT DIRECTOR. (a) The governing body of a

municipality or the commissioners court of a county shall appoint

the director of the municipality's or county's local health

department.

(b) The director is the chief administrative officer of the

local health department, and if the director is a physician, the

director is the health authority in the local health department's

jurisdiction.

(c) The governing body of a municipality or the commissioners

court of a county may designate a person to perform its

appointment duties under this section.

(d) A director of a local health department who is not a

physician shall appoint a physician as the health authority in

the local health department's jurisdiction, subject to the

approval of the governing body or the commissioners court, as

appropriate, and the board.

(e) The governing body or the commissioners court, as

appropriate, shall set the compensation of the director and the

health authority in its jurisdiction, except that the

compensation, including a salary, may be allowed only for

services actually rendered.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 5.07(a), eff.

Sept. 1, 1989.

Sec. 121.0331. DELEGATION OF AUTHORITY. (a) A health

authority, unless otherwise restricted by law, may delegate a

power or duty imposed on the health authority by the board, or by

this or any other law, to a properly qualified physician who is

employed by the municipality's or county's local health

department to act while the health authority is absent or

incapacitated.

(b) The physician designated by the health authority must:

(1) meet the qualifications set out in Section 121.022(a);

(2) be appointed as a designee in the same manner as the

appointment of the health authority;

(3) take, subscribe, and file the official oath and appointment

with the board as required by Section 121.022(b); and

(4) file a certified copy of the written delegation with the

board.

(c) The delegation is effective during the term of the health

authority who made the delegation; however, the health authority

may limit the delegation to a shorter duration in the written

delegation of authority.

(d) The health authority is responsible for the acts of the

physician to whom the health authority has delegated the power or

duty.

(e) The entity or entities that appoint the health authority and

the designee health authority must adopt procedures for the

service of the designee as health authority under this section.

The procedures shall prevent duplication of authority between the

health authority and the designee and provide notice to the

department when authority is transferred.

Added by Acts 1991, 72nd Leg., ch. 118, Sec. 7, eff. Sept. 1,

1991.

Sec. 121.034. PUBLIC HEALTH BOARD. (a) The governing body of a

municipality that establishes a local health department may

provide for the creation of an administrative or advisory public

health board and the appointment of representatives to that

board.

(b) The commissioners court of a county that establishes a local

health department may provide for the creation of an advisory

public health board and the appointment of representatives to

that board.

(c) The director of the local health department is an ex

officio, nonvoting member of any public health board established

for the local health department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER E. PUBLIC HEALTH DISTRICTS

Sec. 121.041. ESTABLISHMENT. By a majority vote of each

governing body, a public health district may be established by:

(1) two or more counties;

(2) two or more municipalities;

(3) a county and one or more municipalities in the county; or

(4) two or more counties and one or more municipalities in those

counties.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 121.042. ADMISSION TO DISTRICT. (a) Any governmental

entity, including a school district, may apply to become a member

of a public health district.

(b) The governing body of each member shall review the

application.

(c) The governmental entity may be admitted to membership on

terms acceptable to the applicant and the members if a majority

of the governing body of each member approves the application.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 121.043. POWERS AND DUTIES. (a) A public health district

may perform any public health function that any of its members

may perform unless otherwise restricted by law.

(b) For purposes of Section 121.005, a public health district

shall be identified by its program of public health services and

shall, at a minimum, provide the services listed for a local

health department under Section 121.032(b).

(c) A public health district may sue and be sued.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 476, Sec. 3, eff. Aug. 26,

1991.

Sec. 121.044. COOPERATIVE AGREEMENT. (a) The members of a

public health district shall prepare a written cooperative

agreement that sets out fully the terms of operation of the

district.

(b) The terms in a cooperative agreement must include:

(1) organizational structure;

(2) financial administration; and

(3) procedures for:

(A) modification of the cooperative agreement;

(B) admission, withdrawal, and expulsion of members;

(C) dissolution of the district; and

(D) selection and removal of a director.

(c) A cooperative agreement must be:

(1) approved by the governing body of each member; and

(2) signed by the appropriate officers of each governing body.

(d) A modification of a cooperative agreement must be in

writing. A modification is effective on approval by the governing

body of each member.

(e) A copy of a cooperative agreement and of each modification

shall be:

(1) included in the minutes of the governing body of each

member; and

(2) filed with the clerk of each county and municipality in the

district and with the department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 121.045. DISTRICT DIRECTOR. (a) The members of a public

health district shall appoint the director of the district.

(b) The director is the chief administrative officer of the

public health district, and if the director is a physician, the

director is the health authority in the district's jurisdiction.

(c) A member may designate a person to perform its appointment

duties under this section.

(d) A director of a public health district who is not a

physician shall appoint a physician as the health authority for

the district, subject to the approval of the members and the

board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 5.07(a), eff.

Sept. 1, 1989.

Sec. 121.0451. DELEGATION OF AUTHORITY. (a) A health

authority, unless otherwise restricted by law, may delegate a

power or duty imposed on the health authority by the board, or by

this or any other law, to a properly qualified physician who is

employed by the public health district to act while the health

authority is absent or incapacitated.

(b) The physician designated by the health authority must:

(1) meet the qualifications set out in Section 121.022(a);

(2) be appointed as a designee in the same manner as the

appointment of the health authority;

(3) take, subscribe, and file the official oath and appointment

with the board as required by Section 121.022(b); and

(4) file a certified copy of the written delegation with the

board.

(c) The delegation is effective during the term of the health

authority who made the delegation; however, the health authority

may limit the delegation to a shorter duration in the written

delegation of authority.

(d) The health authority is responsible for the acts of the

physician to whom the health authority has delegated the power or

duty.

(e) The entity or entities that appoint the health authority and

the designee health authority must adopt procedures for the

service of the designee as health authority under this section.

The procedures shall prevent duplication of authority between the

health authority and the designee and provide notice to the

department when authority is transferred.

Added by Acts 1991, 72nd Leg., ch. 118, Sec. 7, eff. Sept. 1,

1991.

Sec. 121.046. PUBLIC HEALTH BOARD. (a) The cooperative

agreement of a public health district may provide for the

creation of an advisory or administrative public health board.

(b) An advisory public health board shall advise the members and

director on matters of public health.

(c) An administrative public health board may adopt substantive

and procedural rules that are necessary and appropriate to

promote and preserve the health and safety of the public.

However, an administrative board may not adopt a rule that is not

specifically authorized by state law, conflicts with a law of

this state, or conflicts with an ordinance of a municipality or

county in the district.

(d) A public health board may perform any function relating to

the operation of the public health district that is required

under the cooperative agreement.

(e) The terms of a cooperative agreement that provides for a

public health board must include:

(1) the composition and number of the representatives that

compose the public health board;

(2) a method for appointing representatives to the public health

board;

(3) the length of the representatives' terms, which must be

staggered;

(4) a requirement that a representative must have resided in the

district for at least three years before the date of the

representative's appointment;

(5) a requirement that each representative serve without

compensation;

(6) the manner in which a vacancy is filled for an unexpired

term;

(7) the procedure and substantive criteria for the removal of a

representative; and

(8) a description of the relationship between the director and

the public health board.

(f) The director is an ex officio, nonvoting member of a public

health board established by the cooperative agreement.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 121.047. FINANCES. The members of a public health district

shall pay the costs necessary to operate the district, including

costs for:

(1) staff salaries;

(2) supplies;

(3) suitable offices;

(4) health and clinic centers;

(5) health services and facilities; and

(6) maintenance.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER F. PUBLIC HEALTH CONSORTIUM

Sec. 121.101. DEFINITION. In this chapter, "consortium" means

the public health consortium established under this subchapter.

Added by Acts 1999, 76th Leg., ch. 1378, Sec. 6, eff. June 19,

1999.

Sec. 121.102. CONSORTIUM ESTABLISHED. Subject to availability

of funds, the department shall establish a public health

consortium composed of:

(1) The University of Texas Health Science Center at San

Antonio;

(2) The University of Texas M. D. Anderson Cancer Center;

(3) The University of Texas Southwestern Medical Center at

Dallas;

(4) The University of Texas Medical Branch at Galveston;

(5) The University of Texas Health Science Center at Houston;

(6) The University of Texas Health Science Center at Tyler;

(7) the Texas Tech University Health Sciences Center;

(8) The Texas A&M University Health Science Center;

(9) the University of North Texas Health Science Center at Fort

Worth; and

(10) any other public institution of higher education that

elects to participate in the consortium.

Added by Acts 1999, 76th Leg., ch. 1378, Sec. 6, eff. June 19,

1999.

Sec. 121.103. GENERAL DUTIES. (a) Subject to the availability

of funds, the department, in consultation with the consortium and

local health units, local health departments, and public health

districts, shall:

(1) develop curricula to provide training to public health

workers;

(2) conduct research on improving health status outcomes and

methods of monitoring those outcomes;

(3) develop performance standards for local health units, local

health departments, and public health districts;

(4) develop competency certification standards for public health

workers; and

(5) study the technology infrastructure available to local

health units, local health departments, and public health

districts and improve the use of this infrastructure to permit:

(A) statewide communication relating to disease surveillance and

reporting of public health information; and

(B) immediate access to public health information and

collaboration among public health professionals.

(b) The training curricula described by Subsection (a)(1) may

include training for local health authorities.

Added by Acts 1999, 76th Leg., ch. 1378, Sec. 6, eff. June 19,

1999.



CHAPTER 122. POWERS AND DUTIES OF COUNTIES AND MUNICIPALITIES RELATING TO PUBLIC HEALTH

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE F. LOCAL REGULATION OF PUBLIC HEALTH

CHAPTER 122. POWERS AND DUTIES OF COUNTIES AND MUNICIPALITIES

RELATING TO PUBLIC HEALTH

Sec. 122.001. COUNTY FUNDING FOR PUBLIC HEALTH AND SANITATION.

The commissioners court of a county may appropriate and spend

money from the county general revenues for public health and

sanitation in the county.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 122.002. HEALTH UNIT IN COUNTY WITH POPULATION OF LESS THAN

22,000. (a) The commissioners court of a county with a

population of less than 22,000 may impose an ad valorem tax at a

rate not to exceed five cents on each $100 of the taxable value

of property taxable by the county for:

(1) the creation of a county health unit;

(2) vaccines and medical services required to immunize

schoolchildren and indigent persons from communicable diseases;

and

(3) medical treatment for indigent persons who are not entitled

to treatment under Chapter 61 (Indigent Health Care and Treatment

Act).

(b) This section is effective for a county only if it is

approved by a majority of the voters of the county at an election

called for that purpose by the commissioners court on receipt of

a petition signed by at least five percent of the property

taxpaying voters in the county.

(c) The commissioners court may pay not more than half of the

costs of medical treatment and immunization for an indigent

person who is not entitled to treatment under Chapter 61

(Indigent Health Care and Treatment Act).

(d) A commissioners court that creates a county health unit

under this section shall create a county health unit fund. The

proceeds of the tax shall be deposited to the credit of that

fund. Amounts in the fund shall be used for the purposes for

which the commissioners court may impose a tax under Subsection

(a).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 122.003. HEALTH UNIT IN COUNTY WITH POPULATION OF 22,200 TO

22,500. (a) The commissioners court of a county with a

population of 22,200 to 22,500 may impose an ad valorem tax at a

rate not to exceed 10 cents on each $100 of the taxable value of

property taxable by the county for:

(1) the creation of a county health unit;

(2) vaccines and medical services required to immunize

schoolchildren and indigent persons from communicable diseases;

and

(3) medical treatment or hospitalization of indigent persons who

are not entitled to treatment or hospitalization under Chapter 61

(Indigent Health Care and Treatment Act).

(b) The commissioners court may pay not more than half of the

costs of medical treatment or hospitalization for an indigent

person who is not entitled to treatment under Chapter 61

(Indigent Health Care and Treatment Act).

(c) A commissioners court that creates a county health unit

under this section shall create a county health unit fund. The

proceeds of the tax shall be deposited to the credit of that

fund. Amounts in the fund shall be used for the purposes for

which the commissioners court may impose a tax under Subsection

(a).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 122.004. APPROPRIATION TO HOSPITAL ESTABLISHED BY DONATION.

If a fund of at least $50,000 is left by will or otherwise to

establish and maintain a hospital in a municipality with a

population of at least 10,000, the governing body of that

municipality or the commissioners court of the county in which

the municipality is located may make an appropriation to the

hospital, in an amount that the governing body or commissioners

court considers proper, to provide hospitalization and medical

and surgical services for indigent residents of the municipality

or county who are sick or wounded.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 122.005. POWERS OF TYPE A GENERAL-LAW MUNICIPALITY. (a)

The governing body of a Type A general-law municipality may take

any action necessary or expedient to promote health or suppress

disease, including actions to:

(1) prevent the introduction of a communicable disease into the

municipality, including stopping, detaining, and examining a

person coming from a place that is infected or believed to be

infected with a communicable disease;

(2) establish, maintain, and regulate hospitals in the

municipality or in any area within five miles of the municipal

limits; or

(3) abate any nuisance that is or may become injurious to the

public health.

(b) The governing body of a Type A general-law municipality may

adopt rules:

(1) necessary or expedient to promote health or suppress

disease; or

(2) to prevent the introduction of a communicable disease into

the municipality, including quarantine rules, and may enforce

those rules in the municipality and in any area within 10 miles

of the municipality.

(c) The governing body of a Type A general-law municipality may

fine a person who fails or refuses to observe the orders and

rules of the health authority.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 122.006. POWERS OF HOME-RULE MUNICIPALITIES. A home-rule

municipality may:

(1) adopt rules to protect the health of persons in the

municipality, including quarantine rules to protect the residents

against communicable disease; and

(2) provide for the establishment of quarantine stations,

emergency hospitals, and other hospitals.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 122.007. ESTABLISHMENT OF MEDICAL CLINICS IN CERTAIN

COUNTIES. (a) The commissioners court of a county with a

population of less than 20,000 may establish a medical clinic for

the provision of health care services.

(b) The commissioners court may determine the types of health

care services to be provided at the clinic, including medical

care and treatment provided by a licensed physician, nursing care

provided by a registered nurse, and dental care provided by a

licensed dentist.

(c) The commissioners court may:

(1) purchase land on which to construct the clinic;

(2) construct the clinic, lease space for the clinic, or

purchase and develop an existing building for the clinic; and

(3) operate or contract for the operation of the clinic.

(d) A county with a population of less than 20,000 that

constructs a medical clinic under this section may continue to

operate the clinic and exercise the powers provided by this

section after the county exceeds that population.

Added by Acts 1991, 72nd Leg., ch. 758, Sec. 1, eff. Aug. 26,

1991.

Sec. 122.008. EMPLOYMENT FOR PUBLIC SCHOOLS AND COMPENSATION.

(a) The commissioners court of a county may employ one or more

registered nurses to visit the public schools in the county.

(b) A nurse employed under Subsection (a) shall:

(1) investigate the health conditions and sanitary surroundings

of the schools and the personal, physical, and health condition

of students in the schools;

(2) cooperate with the Texas Department of Health and local

health authorities; and

(3) perform other duties required by the commissioners court.

Added by Acts 1999, 76th Leg., ch. 388, Sec. 4, eff. Sept. 1,

1999.



CHAPTER 123. PUBLIC HEALTH EXTENSION SERVICE PILOT PROGRAM

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE F. LOCAL REGULATION OF PUBLIC HEALTH

CHAPTER 123. PUBLIC HEALTH EXTENSION SERVICE PILOT PROGRAM

For expiration of this chapter, see Section 123.007.

Sec. 123.001. DEFINITIONS. In this chapter:

(1) "Department" means the Department of State Health Services;

and

(2) "Program" means the public health extension service pilot

program established under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 3.01, eff. September 1, 2009.

Sec. 123.002. PROGRAM ESTABLISHED; PURPOSES. (a) The

department shall establish a public health extension service

pilot program in Health Service Region 11, a region of the state

that may be particularly vulnerable to biosecurity threats,

disaster, and other emergencies.

(b) The purpose of the program is to support local public health

and medical infrastructure, promote disease control and medical

preparedness, and enhance biosecurity, including detection of

dangerous biologic agents, availability of pathology services,

and management of hazardous materials.

Added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 3.01, eff. September 1, 2009.

Sec. 123.003. RULES. The executive commissioner of the Health

and Human Services Commission may adopt rules for the

implementation and administration of the program.

Added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 3.01, eff. September 1, 2009.

Sec. 123.004. PROGRAM ADMINISTRATION. The department may

contract with The Texas A&M University System or The

University of Texas System or both to implement or administer the

program.

Added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 3.01, eff. September 1, 2009.

Sec. 123.005. PROGRAM OBJECTIVES. Through the program, the

department may implement projects and systems to accomplish the

purposes of the program described by Section 123.002, and may:

(1) provide support for regional disaster medical assistance

teams and tactical medical operations incident management teams;

(2) establish a disaster training and exercise program;

(3) establish and equip caches of necessary medical supplies and

equipment for use in disasters and other emergencies;

(4) establish a regionally based system of emergency medical

logistics management to support state and federal emergency

management authorities, including local patient triage sites and

local emergency medical operations; and

(5) establish a regionally based system to provide technical

assistance for disaster mitigation and recovery.

Added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 3.01, eff. September 1, 2009.

Sec. 123.006. REPORT. Not later than December 1, 2010, the

department shall report to the governor, lieutenant governor, and

speaker of the house of representatives on the program, including

recommendations for continuing and expanding the program to other

regions of the state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 3.01, eff. September 1, 2009.

Sec. 123.007. EXPIRATION. This chapter expires and the program

is abolished September 2, 2011.

Added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 3.01, eff. September 1, 2009.



CHAPTER 141. YOUTH CAMPS

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE G. LICENSES

CHAPTER 141. YOUTH CAMPS

Sec. 141.001. SHORT TITLE. This chapter may be cited as the

Texas Youth Camp Safety and Health Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 141.002. DEFINITIONS. In this chapter:

(1) "Camper" means a minor who is attending a youth camp on a

day care or boarding basis.

(2) "Day camp" includes any camp that primarily operates during

any portion of the day between 7 a.m. and 10 p.m. for a period of

four or more consecutive days but may incidentally offer not more

than two overnight stays each camp session. The term does not

include a facility required to be licensed with the Department of

Protective and Regulatory Services.

(3) "Person" means an individual, partnership, corporation,

association, or organization.

(4) "Resident youth camp" includes any camp that for a period of

four or more days continuously provides residential services,

including overnight accommodations for the duration of the camp

session.

(5) "Youth camp" means a facility or property, other than a

facility required to be licensed by the Department of Protective

and Regulatory Services, that:

(A) has the general characteristics of a day camp, resident

camp, or travel camp;

(B) is used primarily or partially for recreational, athletic,

religious, or educational activities; and

(C) accommodates at least five minors who attend or temporarily

reside at the camp for all or part of at least four days.

(6) "Youth camp operator" means a person who owns, operates,

controls, or supervises a youth camp, regardless of profit.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 251, Sec. 1, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 8.076, eff. Sept. 1,

1995; Acts 2001, 77th Leg., ch. 1373, Sec. 1, eff. Sept. 1, 2001.

Sec. 141.0021. EXEMPTION. This chapter does not apply to a

facility or program operated by or on the campus of an

institution of higher education or a private or independent

institution of higher education as those terms are defined by

Section 61.003, Education Code, that is regularly inspected by

one or more local governmental entities for compliance with

health and safety standards.

Added by Acts 2003, 78th Leg., ch. 1302, Sec. 1, eff. June 20,

2003.

Sec. 141.003. LICENSE REQUIRED. A person may not own, operate,

control, or supervise a youth camp unless the person:

(1) holds a license issued under this chapter for that camp; and

(2) complies with this chapter and department rules and orders.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 141.0035. LICENSE FEES. (a) The board by rule shall

establish the amount of the fee for obtaining or renewing a

license under this chapter. The board shall set the fee in a

reasonable amount designed to recover the direct and indirect

costs to the department of administering and enforcing this

chapter. The board may set fees in a different amount for

resident youth camps and day youth camps to reflect differences

in the costs of administering and enforcing this chapter for

resident and day camps.

(b) Before adopting or amending a rule under Subsection (a), the

board shall solicit comments and information from the operators

of affected youth camps and allow affected youth camp operators

the opportunity to meet with appropriate department staff who are

involved with the rulemaking process.

Added by Acts 2003, 78th Leg., ch. 1110, Sec. 1, eff. Sept. 1,

2003.

Sec. 141.004. LICENSE APPLICATION AND ISSUANCE. (a) To obtain

a license, a person must submit a license application accompanied

by a license fee in an amount set by the board.

(b) On receiving a license application, the department shall

inspect the applicant's facilities, operations, and premises and

shall issue a license to each applicant who will operate a youth

camp in accordance with this chapter and rules adopted under this

chapter.

(c) The department shall issue serially numbered licenses.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 251, Sec. 2, eff. Sept. 1,

1991; Acts 2003, 78th Leg., ch. 1110, Sec. 2, eff. Sept. 1, 2003.

Sec. 141.005. LICENSE RENEWAL. (a) A person holding a license

issued under this chapter must renew the license annually by

submitting a renewal application on a date determined by board

rule on a form provided by the department.

(b) The application must be accompanied by a renewal fee in an

amount set by the board.

(c) The department may not renew the license of a youth camp

which has not corrected deficiencies before the application for

renewal is submitted. The board shall adopt substantive and

procedural rules for the submission by a youth camp operator of

evidence that a deficiency or deficiencies have been corrected.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 251, Sec. 3, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 1373, Sec. 2, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 1110, Sec. 3, eff. Sept. 1, 2003.

Sec. 141.006. PRINCIPAL AUTHORITY FOR YOUTH CAMPS. The

department is the principal authority on matters relating to

health and safety conditions at youth camps. In addition to the

powers and duties established by this chapter, the department has

any other powers necessary and convenient to carry out its

responsibilities under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 141.007. INSPECTIONS. (a) An employee or agent of the

department may enter any property for which a license is issued

under this chapter, property for which a license application to

operate a youth camp is pending, or property on which a youth

camp is in operation to investigate and inspect conditions

relating to the health and safety of the campers.

(b) An employee or agent who enters a youth camp to investigate

and inspect conditions shall notify the person in charge of the

camp of the inspector's presence and shall present proper

credentials. The department may exercise the remedies authorized

by Section 141.014(b) if the employee or agent is not allowed to

enter.

(c) The department may prescribe reasonable record-keeping

requirements for licensed youth camps, including a requirement

that the youth camp keep records relating to matters involving

the health and safety of campers. An employee or agent of the

department may examine, during regular business hours, any

records relating to the health and safety of campers.

(d) An employee or agent of the department who enters a youth

camp to investigate and inspect conditions shall:

(1) notify the person in charge of the camp or the person's

designee of any violations as they are discovered; and

(2) allow the camp to correct the violations while the

investigation and inspection is occurring.

(e) The department may not extend or delay an investigation or

inspection to allow the youth camp to correct a violation under

Subsection (d)(2).

(f) An employee or agent of the department performing an

investigation and inspection under this section may not report a

violation that is significant under the department's rules if the

violation is corrected during the investigation and inspection.

(g) A penalty may not be imposed on a youth camp for a violation

that is significant under the department's rules if the violation

is corrected during an investigation and inspection under this

section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 636, Sec. 1, eff. Sept. 1,

2003.

Sec. 141.008. ADOPTION OF RULES; EXEMPTION FROM APPLICATION OF

CERTAIN RULES. (a) The board may adopt rules to implement this

chapter. In adopting the rules the board shall comply with

Subchapter B, Chapter 2001, Government Code, including Sections

2001.032(b) and 2001.033, Government Code. In developing the

rules, the board shall consult parents, youth camp operators, and

appropriate public and private officials and organizations.

(b) A youth camp operator may grant an exemption from compliance

with a rule that requires physical examinations or inoculations

for children or staff if the exemption is requested on the

grounds of religious convictions.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 636, Sec. 2, eff. Sept. 1,

2003.

Sec. 141.009. STANDARDS. The board by rule shall establish

health and safety standards for youth camps. The standards may

relate to:

(1) adequate and proper supervision at all times of camp

activities;

(2) qualifications for directors, supervisors, and staff and

sufficient numbers of those persons;

(3) proper safeguards for sanitation and public health;

(4) adequate medical services for personal health and first aid;

(5) proper procedures for food preparation, handling, and mass

feeding;

(6) healthful and sufficient water supply;

(7) proper waste disposal;

(8) proper water safety procedures for swimming pools, lakes,

and waterways;

(9) safe boating equipment;

(10) proper maintenance and safe use of motor vehicles;

(11) safe buildings and physical facilities;

(12) proper fire precautions;

(13) safe and proper recreational and other equipment;

(14) proper regard for density and use of the premises; and

(15) records of criminal convictions of camp personnel.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1373, Sec. 3, eff. Sept. 1,

2001.

Sec. 141.0095. TRAINING AND EXAMINATION PROGRAM. (a) A person

holding a license issued under this chapter may not employ or

accept the volunteer service of an individual for a position

involving contact with campers at a youth camp unless:

(1) the individual submits to the person or the youth camp has

on file documentation that verifies the individual within the

preceding two years successfully completed the training and

examination program required by this section; or

(2) the individual successfully completes the youth camp's

training and examination program, which must be approved by the

department as required by this section, during the individual's

first workweek and the youth camp issues and files documentation

verifying that fact.

(b) A person holding a license issued under this chapter must

retain in the person's records a copy of the documentation

required or issued under Subsection (a) for each employee or

volunteer until the second anniversary of the examination date.

(c) A person applying for or holding an employee or volunteer

position involving contact with campers at a youth camp must

successfully complete the training and examination program on

sexual abuse and child molestation required by this section

during the applicable period described by Subsection (a).

(d) In accordance with this section and the criteria and

guidelines developed by the training advisory committee

established under Section 141.0096, the executive commissioner of

the Health and Human Services Commission by rule shall establish

criteria and guidelines for training and examination programs on

sexual abuse and child molestation. The department may approve

training and examination programs offered by trainers under

contract with youth camps or by online training organizations or

may approve programs offered in another format authorized by the

department.

(e) A training and examination program on sexual abuse and child

molestation approved by the department must include training and

an examination on:

(1) the definitions and effects of sexual abuse and child

molestation;

(2) the typical patterns of behavior and methods of operation of

child molesters and sex offenders that put children at risk;

(3) the warning signs and symptoms associated with sexual abuse

or child molestation, recognition of the signs and symptoms, and

the recommended methods of reporting suspected abuse; and

(4) the recommended rules and procedures for youth camps to

implement to address, reduce, prevent, and report suspected

sexual abuse or child molestation.

(f) The department may assess a fee in the amount necessary to

cover the costs of administering this section to each person that

applies for the department's approval of a training and

examination program on sexual abuse and child molestation under

this section.

(g) The department at least every five years shall review each

training and examination program on sexual abuse and child

molestation approved by the department to ensure the program

continues to meet the criteria and guidelines established by rule

under this section.

Added by Acts 2005, 79th Leg., Ch.

860, Sec. 1, eff. September 1, 2005.

Sec. 141.0096. TRAINING ADVISORY COMMITTEE. (a) The department

shall appoint a training advisory committee to advise the

department and the executive commissioner of the Health and Human

Services Commission in the development of criteria and guidelines

for the training and examination program on sexual abuse and

child molestation required under Section 141.0095 and to perform

any other functions requested by the department.

(b) The training advisory committee consists of not more than

nine members selected by the commissioner of state health

services as follows:

(1) at least two members who represent the general public; and

(2) other members, who include experienced camping professionals

representing the camping communities of this state,

representatives of youth camps selected by the department, and

representatives of the Council on Sex Offender Treatment

established under Chapter 110, Occupations Code.

(c) The training advisory committee shall meet at the call of

the commissioner of state health services.

(d) The training advisory committee may elect a chair, vice

chair, and secretary from among its members and may adopt rules

for the conduct of its own activities.

(e) An advisory committee member may not receive compensation or

reimbursement of expenses for serving on the advisory committee.

Added by Acts 2005, 79th Leg., Ch.

860, Sec. 1, eff. September 1, 2005.

Sec. 141.010. ADVISORY COMMITTEE. (a) The board shall appoint

a committee to advise the board in the development of standards

and procedures, make recommendations to the board regarding the

content of the rules adopted to implement this Act, and perform

any other functions requested by the board in the implementation

and administration of the Act.

(b) The advisory committee may not exceed nine members, at least

two of whom shall be members of the general public. The other

members should be experienced camping professionals who represent

the camping communities of the state. In making the appointments,

the board shall attempt to reflect the geographic diversity of

the state in proportion to the number of camps licensed by the

department in each geographic area of the state.

(c) Advisory committee members serve for staggered six-year

terms, with the terms of three members expiring on August 31 of

each odd-numbered year.

(d) A vacancy on the advisory committee is filled by the board

in the same manner as other appointments to the advisory

committee.

(e) The advisory committee will meet annually and at the call of

the commissioner.

(f) The advisory committee may elect a chairperson,

vice-chairperson, and secretary from among its members and may

adopt rules for the conduct of its own activities.

Added by Acts 1991, 72nd Leg., ch. 251, Sec. 4, eff. Sept. 1,

1991. Amended by Acts 2003, 78th Leg., ch. 636, Sec. 3, eff.

Sept. 1, 2003.

Sec. 141.011. OPERATOR'S DUTY. A youth camp operator shall

provide each camper with safe and healthful conditions,

facilities, and equipment that are free from recognized hazards

that cause or may tend to cause death, serious illness, or bodily

harm.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Sec. 141.010 by Acts 1991, 72nd Leg., ch. 251,

Sec. 4, eff. Sept. 1, 1991.

Sec. 141.012. LICENSE REVOCATION. (a) If the department finds

that a violation of this chapter or a rule adopted under this

chapter has occurred or is occurring at a youth camp for which a

license has been issued, the department shall give written notice

to the licensee setting forth the nature of the violation and

demanding that the violation cease.

(b) The department may initiate proceedings to revoke the

license if the licensee refuses or fails to comply with the

notice in the time and manner directed in the notice.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Sec. 141.011 by Acts 1991, 72nd Leg., ch. 251,

Sec. 4, eff. Sept. 1, 1991.

Sec. 141.013. BOARD HEARINGS. (a) The board may:

(1) call and conduct hearings;

(2) administer oaths;

(3) receive evidence;

(4) issue subpoenas for witnesses, papers, and documents related

to the hearing; and

(5) make findings of fact and decisions concerning the

administration of this chapter and rules adopted under this

chapter.

(b) The board may delegate the authority to call and conduct

hearings to employees of the department.

(c) Reasonable notice of the hearing shall be given to all

involved parties.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Sec. 141.012 by Acts 1991, 72nd Leg., ch. 251,

Sec. 4, eff. Sept. 1, 1991.

Sec. 141.014. JUDICIAL REVIEW. A person affected by a ruling,

order, or other act of the department may appeal the action.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Sec. 141.013 by Acts 1991, 72nd Leg., ch. 251,

Sec. 4, eff. Sept. 1, 1991.

Sec. 141.015. CIVIL PENALTY; INJUNCTION. (a) A person who

violates this chapter or a rule or order adopted under this

chapter is subject to a civil penalty of not less than $50 or

more than $1,000 for each act of violation.

(b) If it appears that a person has violated, is violating, or

is threatening to violate this chapter or a rule or order adopted

under this chapter, the department may bring a civil action in a

district court for:

(1) injunctive relief to restrain the person from continuing the

violation or threat of violation;

(2) the assessment of a civil penalty; or

(3) both injunctive relief and a civil penalty.

(c) The district court, on a finding that the person is

violating this chapter or a rule or order adopted under this

chapter, shall grant the injunctive relief, assess a civil

penalty, or both, as warranted by the facts.

(d) The department may petition a district court for a temporary

restraining order to immediately halt a violation or other action

creating an emergency condition if it appears that a person:

(1) is violating or threatening to violate this chapter or a

rule or order adopted under this chapter; or

(2) is taking any other action that creates an emergency

condition that constitutes an imminent danger to the health,

safety, or welfare of campers at a youth camp.

(e) An action for injunctive relief, recovery of a civil

penalty, or both, may be brought in the county in which the

defendant resides or in which the violation or threat of

violation occurs.

(f) In an action for injunctive relief under this section, the

court may grant any prohibitory or mandatory injunction warranted

by the facts, including temporary restraining orders, temporary

injunctions, and permanent injunctions. The court shall grant

injunctive relief without a bond or other undertaking by the

department.

(g) An appellate court shall give precedence to an action

brought under this section over other cases of a different nature

on the docket of the court.

(h) A civil penalty recovered in an action brought by the

department under this chapter shall be deposited to the credit of

the youth camp health and safety fund.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Sec. 141.014 by Acts 1991, 72nd Leg., ch. 251,

Sec. 4, eff. Sept. 1, 1991.

Sec. 141.016. ADMINISTRATIVE PENALTY. (a) The commissioner may

assess an administrative penalty if a person violates this Act or

a rule or order adopted or license issued under this Act.

(b) In determining the amount of the penalty, the commissioner

shall consider:

(1) the person's previous violations;

(2) the seriousness of the violation;

(3) any hazard to the health and safety of the public;

(4) the person's demonstrated good faith; and

(5) such other matters as justice may require.

(c) The penalty may not exceed $1,000 a day for each violation.

(d) Each day a violation continues may be considered a separate

violation.

Added by Acts 1991, 72nd Leg., ch. 251, Sec. 5, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1373, Sec. 4, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 636, Sec. 4, eff. Sept.

1, 2003.

Sec. 141.017. ADMINISTRATIVE PENALTY ASSESSMENT PROCEDURE. (a)

An administrative penalty may be assessed only after a person

charged with a violation is given an opportunity for a hearing.

(b) If a hearing is held, the commissioner shall make findings

of fact and shall issue a written decision regarding the

occurrence of the violation and the amount of the penalty that

may be warranted.

(c) If the person charged with the violation does not request a

hearing, the commissioner may assess a penalty after determining

that a violation has occurred and the amount of the penalty that

may be warranted.

(d) After making a determination under this section that a

penalty is to be assessed against a person, the commissioner

shall issue an order requiring that the person pay the penalty.

(e) The commissioner may consolidate a hearing held under this

section with another proceeding.

Added by Acts 1991, 72nd Leg., ch. 251, Sec. 5, eff. Sept. 1,

1991.

Sec. 141.018. PAYMENT OF ADMINISTRATIVE PENALTY. (a) Not later

than the 30th day after the date an order finding that a

violation has occurred is issued, the commissioner shall inform

the person against whom the order is issued of the amount of the

penalty for the violation.

(b) Not later than the 30th day after the date on which a

decision or order charging a person with a penalty is final, the

person shall:

(1) pay the penalty in full; or

(2) if the person seeks judicial review of the amount of the

penalty, the fact of the violation, or both:

(A) send the amount of the penalty to the commissioner for

placement in an escrow account; or

(B) post with the commissioner a bond for the amount of the

penalty.

(c) A bond posted under this section must be in a form approved

by the commissioner and be effective until all judicial review of

the order or decision is final.

(d) A person who does not send money to the commissioner or post

the bond within the period prescribed by Subsection (b) waives

all rights to contest the violation or the amount of the penalty.

Added by Acts 1991, 72nd Leg., ch. 251, Sec. 5, eff. Sept. 1,

1991.

Sec. 141.019. REFUND OF ADMINISTRATIVE PENALTY. Not later than

the 30th day after the date of a judicial determination that an

administrative penalty against a person should be reduced or not

assessed, the commissioner shall:

(1) remit to the person the appropriate amount of any penalty

payment plus accrued interest; or

(2) execute a release of the bond if the person has posted a

bond.

Added by Acts 1991, 72nd Leg., ch. 251, Sec. 5, eff. Sept. 1,

1991.

Sec. 141.020. RECOVERY OF ADMINISTRATIVE PENALTY BY ATTORNEY

GENERAL. The attorney general at the request of the commissioner

may bring a civil action to recover an administrative penalty

under this chapter.

Added by Acts 1991, 72nd Leg., ch. 251, Sec. 5, eff. Sept. 1,

1991.



CHAPTER 142. HOME AND COMMUNITY SUPPORT SERVICES

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE G. LICENSES

CHAPTER 142. HOME AND COMMUNITY SUPPORT SERVICES

SUBCHAPTER A. HOME AND COMMUNITY SUPPORT SERVICES LICENSE

Sec. 142.001. DEFINITIONS. In this chapter:

(1) "Administrative support site" means a facility or site where

a home and community support services agency performs

administrative and other support functions but does not provide

direct home health, hospice, or personal assistance services.

(2) "Alternate delivery site" means a facility or site,

including a residential unit or an inpatient unit:

(A) that is owned or operated by a hospice;

(B) that is not the hospice's principal place of business;

(C) that is located in the geographical area served by the

hospice; and

(D) from which the hospice provides hospice services.

(3) "Bereavement" means the process by which a survivor of a

deceased person mourns and experiences grief.

(4) "Bereavement services" means support services offered to a

family during bereavement.

(5) "Branch office" means a facility or site in the geographical

area served by a home and community support agency where home

health or personal assistance services are delivered or active

client records are maintained.

(6) "Certified agency" means a home and community support

services agency, or a portion of the agency, that:

(A) provides a home health service; and

(B) is certified by an official of the Department of Health and

Human Services as in compliance with conditions of participation

in Title XVIII, Social Security Act (42 U.S.C. Section 1395 et

seq.).

(7) "Certified home health services" means home health services

that are provided by a certified agency.

(8) "Chief financial officer" means an individual who is

responsible for supervising and managing all financial activities

for a home and community support services agency.

(9) "Controlling person" means a person who controls a home and

community support services agency or other person as described by

Section 142.0012.

(10) "Council" means the Home and Community Support Services

Advisory Council.

(11) "Counselor" means an individual qualified under Medicare

standards to provide counseling services, including bereavement,

dietary, spiritual, and other counseling services, to both the

client and the family.

(12) "Home and community support services agency" means a person

who provides home health, hospice, or personal assistance

services for pay or other consideration in a client's residence,

an independent living environment, or another appropriate

location.

(13) "Home health service" means the provision of one or more of

the following health services required by an individual in a

residence or independent living environment:

(A) nursing, including blood pressure monitoring and diabetes

treatment;

(B) physical, occupational, speech, or respiratory therapy;

(C) medical social service;

(D) intravenous therapy;

(E) dialysis;

(F) service provided by unlicensed personnel under the

delegation or supervision of a licensed health professional;

(G) the furnishing of medical equipment and supplies, excluding

drugs and medicines; or

(H) nutritional counseling.

(14) "Hospice" means a person licensed under this chapter to

provide hospice services, including a person who owns or operates

a residential unit or an inpatient unit.

(15) "Hospice services" means services, including services

provided by unlicensed personnel under the delegation of a

registered nurse or physical therapist, provided to a client or a

client's family as part of a coordinated program consistent with

the standards and rules adopted under this chapter. These

services include palliative care for terminally ill clients and

support services for clients and their families that:

(A) are available 24 hours a day, seven days a week, during the

last stages of illness, during death, and during bereavement;

(B) are provided by a medically directed interdisciplinary team;

and

(C) may be provided in a home, nursing home, residential unit,

or inpatient unit according to need. These services do not

include inpatient care normally provided in a licensed hospital

to a terminally ill person who has not elected to be a hospice

client.

(16) "Inpatient unit" means a facility that provides a continuum

of medical or nursing care and other hospice services to clients

admitted into the unit and that is in compliance with:

(A) the conditions of participation for inpatient units adopted

under Title XVIII, Social Security Act (42 U.S.C. Section 1395 et

seq.); and

(B) standards adopted under this chapter.

(17) "Independent living environment" means:

(A) a client's individual residence, which may include a group

home or foster home; or

(B) other settings where a client participates in activities,

including school, work, or church.

(18) "Interdisciplinary team" means a group of individuals who

work together in a coordinated manner to provide hospice services

and must include a physician, registered nurse, social worker,

and counselor.

(19) "Investigation" means an inspection or survey conducted by

a representative of the department to determine if a licensee is

in compliance with this chapter.

(20) "Palliative care" means intervention services that focus

primarily on the reduction or abatement of physical,

psychosocial, and spiritual symptoms of a terminal illness.

(21) "Person" means an individual, corporation, or association.

(22) "Personal assistance service" means routine ongoing care or

services required by an individual in a residence or independent

living environment that enable the individual to engage in the

activities of daily living or to perform the physical functions

required for independent living, including respite services. The

term includes:

(A) personal care;

(B) health-related services performed under circumstances that

are defined as not constituting the practice of professional

nursing by the Texas Board of Nursing through a memorandum of

understanding with the department in accordance with Section

142.016; and

(C) health-related tasks provided by unlicensed personnel under

the delegation of a registered nurse or that a registered nurse

determines do not require delegation.

(22-a) "Personal care" means the provision of one or more of the

following services required by an individual in a residence or

independent living environment:

(A) bathing;

(B) dressing;

(C) grooming;

(D) feeding;

(E) exercising;

(F) toileting;

(G) positioning;

(H) assisting with self-administered medications;

(I) routine hair and skin care; and

(J) transfer or ambulation.

(23) "Place of business" means an office of a home and community

support services agency that maintains client records or directs

home health, hospice, or personal assistance services. The term

does not include an administrative support site.

(24) "Residence" means a place where a person resides and

includes a home, a nursing home, a convalescent home, or a

residential unit.

(25) "Residential unit" means a facility that provides living

quarters and hospice services to clients admitted into the unit

and that is in compliance with standards adopted under this

chapter.

(26) "Respite services" means support options that are provided

temporarily for the purpose of relief for a primary caregiver in

providing care to individuals of all ages with disabilities or at

risk of abuse or neglect.

(27) "Social worker" means an individual licensed as a social

worker under Chapter 505, Occupations Code.

(28) "Support services" means social, spiritual, and emotional

care provided to a client and a client's family by a hospice.

(29) "Terminal illness" means an illness for which there is a

limited prognosis if the illness runs its usual course.

(30) "Volunteer" means an individual who provides assistance to

a home and community support services agency without compensation

other than reimbursement for actual expenses.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 42, 43, eff. Sept.

1, 1991; Acts 1993, 73rd Leg., ch. 800, Sec. 3, eff. Sept. 1,

1993; Acts 1997, 75th Leg., ch. 1191, Sec. 1, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 276, Sec. 1, eff. Sept. 1, 1999; Acts

1999, 76th Leg., ch. 702, Sec. 1, eff. Sept. 1, 1999; Acts 2003,

78th Leg., ch. 198, Sec. 2.193, eff. Sept. 1, 2003; Acts 2003,

78th Leg., ch. 892, Sec. 25, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 63, eff. September 1, 2007.

Sec. 142.0011. SCOPE, PURPOSE, AND IMPLEMENTATION. (a) The

purpose of this chapter is to ensure that home and community

support services agencies in this state deliver the highest

possible quality of care. This chapter and the rules adopted

under this chapter establish minimum standards for acceptable

quality of care, and a violation of a minimum standard

established or adopted under this chapter is a violation of law.

For purposes of this chapter, components of quality of care

include:

(1) client independence and self-determination;

(2) humane treatment;

(3) continuity of care;

(4) coordination of services;

(5) professionalism of service providers;

(6) quality of life; and

(7) client satisfaction with services.

(b) The department shall protect clients of home and community

support services agencies by regulating those agencies and:

(1) adopting rules relating to quality of care and quality of

life;

(2) strictly monitoring factors relating to the health, safety,

welfare, and dignity of each client;

(3) imposing prompt and effective remedies for violations of

this chapter and rules and standards adopted under this chapter;

(4) enabling agencies to provide services that allow clients to

maintain the highest possible degree of independence and

self-determination; and

(5) providing the public with helpful and understandable

information relating to agencies in this state.

Added by Acts 1999, 76th Leg., ch. 276, Sec. 2, eff. Sept. 1,

1999.

Sec. 142.0012. CONTROLLING PERSON. (a) A person is a

controlling person if the person, acting alone or with others,

has the ability to directly or indirectly influence, direct, or

cause the direction of the management, expenditure of money, or

policies of a home and community support services agency or other

person.

(b) For purposes of this chapter, "controlling person" includes:

(1) a management company or other business entity that operates

or contracts with others for the operation of a home and

community support services agency;

(2) a person who is a controlling person of a management company

or other business entity that operates a home and community

support services agency or that contracts with another person for

the operation of a home and community support services agency;

and

(3) any other individual who, because of a personal, familial,

or other relationship with the owner, manager, or provider of a

home and community support services agency, is in a position of

actual control or authority with respect to the agency, without

regard to whether the individual is formally named as an owner,

manager, director, officer, provider, consultant, contractor, or

employee of the agency.

(c) A controlling person described by Subsection (b)(3) does not

include an employee, lender, secured creditor, or other person

who does not exercise formal or actual influence or control over

the operation of a home and community support services agency.

(d) The department may adopt rules that specify the ownership

interests and other relationships that qualify a person as a

controlling person.

Added by Acts 1999, 76th Leg., ch. 276, Sec. 2, eff. Sept. 1,

1999.

Sec. 142.002. LICENSE REQUIRED. (a) Except as provided by

Section 142.003, a person, including a health care facility

licensed under this code, may not engage in the business of

providing home health, hospice, or personal assistance services,

or represent to the public that the person is a provider of home

health, hospice, or personal assistance services for pay without

a home and community support services agency license authorizing

the person to perform those services issued by the department for

each place of business from which home health, hospice, or

personal assistance services are directed. A certified agency

must have a license to provide certified home health services.

(b) A person who is not licensed to provide home health services

under this chapter may not indicate or imply that the person is

licensed to provide home health services by the use of the words

"home health services" or in any other manner.

(c) A person who is not licensed to provide hospice services

under this chapter may not use the word "hospice" in a title or

description of a facility, organization, program, service

provider, or services or use any other words, letters,

abbreviations, or insignia indicating or implying that the person

holds a license to provide hospice services under this chapter.

(d) A license to provide hospice services issued under this

chapter authorizes a hospice to own or operate a residential unit

or inpatient unit at the licensed site in compliance with the

standards and rules adopted under this chapter.

(e) A license issued under this chapter may not be transferred

to another person, but may be transferred from one location to

another location. A change of ownership or location shall be

reported to the department.

(f) A person who is not licensed to provide personal assistance

services under this chapter may not indicate or imply that the

person is licensed to provide personal assistance services by the

use of the words "personal assistance services" or in any other

manner.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 800, Sec. 4, eff. Sept. 1,

1993; Acts 2003, 78th Leg., ch. 198, Sec. 2.194, eff. Sept. 1,

2003.

Sec. 142.0025. TEMPORARY LICENSE. If a person is in the process

of becoming certified by the Department of Health and Human

Services to qualify as a certified agency, the department may

issue a temporary home and community support services agency

license to the person authorizing the person to provide certified

home health services. A temporary license is effective as

provided by board rules.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 44, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 800, Sec. 5, eff.

Sept. 1, 1993.

Sec. 142.003. EXEMPTIONS FROM LICENSING REQUIREMENT. (a) The

following persons need not be licensed under this chapter:

(1) a physician, dentist, registered nurse, occupational

therapist, or physical therapist licensed under the laws of this

state who provides home health services to a client only as a

part of and incidental to that person's private office practice;

(2) a registered nurse, licensed vocational nurse, physical

therapist, occupational therapist, speech therapist, medical

social worker, or any other health care professional as

determined by the department who provides home health services as

a sole practitioner;

(3) a registry that operates solely as a clearinghouse to put

consumers in contact with persons who provide home health,

hospice, or personal assistance services and that does not

maintain official client records, direct client services, or

compensate the person who is providing the service;

(4) an individual whose permanent residence is in the client's

residence;

(5) an employee of a person licensed under this chapter who

provides home health, hospice, or personal assistance services

only as an employee of the license holder and who receives no

benefit for providing the services, other than wages from the

license holder;

(6) a home, nursing home, convalescent home, assisted living

facility, special care facility, or other institution for

individuals who are elderly or who have disabilities that

provides home health or personal assistance services only to

residents of the home or institution;

(7) a person who provides one health service through a contract

with a person licensed under this chapter;

(8) a durable medical equipment supply company;

(9) a pharmacy or wholesale medical supply company that does not

furnish services, other than supplies, to a person at the

person's house;

(10) a hospital or other licensed health care facility that

provides home health or personal assistance services only to

inpatient residents of the hospital or facility;

(11) a person providing home health or personal assistance

services to an injured employee under Title 5, Labor Code;

(12) a visiting nurse service that:

(A) is conducted by and for the adherents of a well-recognized

church or religious denomination; and

(B) provides nursing services by a person exempt from licensing

by Section 301.004, Occupations Code, because the person

furnishes nursing care in which treatment is only by prayer or

spiritual means;

(13) an individual hired and paid directly by the client or the

client's family or legal guardian to provide home health or

personal assistance services;

(14) a business, school, camp, or other organization that

provides home health or personal assistance services, incidental

to the organization's primary purpose, to individuals employed by

or participating in programs offered by the business, school, or

camp that enable the individual to participate fully in the

business's, school's, or camp's programs;

(15) a person or organization providing sitter-companion

services or chore or household services that do not involve

personal care, health, or health-related services;

(16) a licensed health care facility that provides hospice

services under a contract with a hospice;

(17) a person delivering residential acquired immune deficiency

syndrome hospice care who is licensed and designated as a

residential AIDS hospice under Chapter 248;

(18) the Texas Department of Criminal Justice;

(19) a person that provides home health, hospice, or personal

assistance services only to persons enrolled in a program funded

wholly or partly by the Texas Department of Mental Health and

Mental Retardation and monitored by the Texas Department of

Mental Health and Mental Retardation or its designated local

authority in accordance with standards set by the Texas

Department of Mental Health and Mental Retardation; or

(20) an individual who provides home health or personal

assistance services as the employee of a consumer or an entity or

employee of an entity acting as a consumer's fiscal agent under

Section 531.051, Government Code.

(b) A home and community support services agency that owns or

operates an administrative support site is not required to obtain

a separate license under this chapter for the administrative

support site.

(c) A hospice that operates or provides hospice services to an

inpatient unit under a contract with a licensed health care

facility is not required to obtain an alternate delivery site

license for that inpatient unit.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 800, Sec. 6, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 769, Sec. 2, eff. Sept. 1, 1995;

Acts 1999, 76th Leg., ch. 276, Sec. 3, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 1420, Sec. 14.777, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 198, Sec. 2.55, eff. Sept. 1, 2003.

Sec. 142.004. LICENSE APPLICATION. (a) An applicant for a

license to provide home health, hospice, or personal assistance

services must:

(1) file a written application on a form prescribed by the

department indicating the type of service the applicant wishes to

provide;

(2) cooperate with any surveys required by the department for a

license; and

(3) pay the license fee prescribed by this chapter.

(b) In addition to the requirements of Subsection (a), if the

applicant is a certified agency when the application for a

license to provide certified home health services is filed, the

applicant must maintain its Medicare certification. If the

applicant is not a certified agency when the application for a

license to provide certified home health services is filed, the

applicant must establish that it is in the process of receiving

its certification from the United States Department of Health and

Human Services.

(c) The board by rule shall require that, at a minimum, before

the department may approve a license application, the applicant

must provide to the department:

(1) documentation establishing that, at a minimum, the applicant

has sufficient financial resources to provide the services

required by this chapter and by the department during the term of

the license;

(2) a list of the management personnel for the proposed home and

community support services agency, a description of personnel

qualifications, and a plan for providing continuing training and

education for the personnel during the term of the license;

(3) documentation establishing that the applicant is capable of

meeting the minimum standards established by the board relating

to the quality of care;

(4) a plan that provides for the orderly transfer of care of the

applicant's clients if the applicant cannot maintain or deliver

home health, hospice, or personal assistance services under the

license;

(5) identifying information on the home and community support

services agency owner, administrator, and chief financial officer

to enable the department to conduct criminal background checks on

those persons;

(6) identification of any controlling person with respect to the

applicant; and

(7) documentation relating to any controlling person identified

under Subdivision (6), if requested by the department and

relevant to the controlling person's compliance with any

applicable licensing standard required or adopted by the board

under this chapter.

(d) Information received by the department relating to the

competence and financial resources of the applicant or a

controlling person with respect to the applicant is confidential

and may not be disclosed to the public.

(e) A home and community support services agency owned or

operated by a state agency directly providing services is not

required to provide the information described in Subsections

(c)(1) and (5).

(f) The department shall evaluate and consider all information

collected during the application process.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 45, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 800, Sec. 7, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 1191, Sec. 2, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 276, Sec. 4, eff. Sept. 1, 1999.

Sec. 142.005. COMPLIANCE RECORD IN OTHER STATES. The department

may require an applicant or license holder to provide the

department with information relating to compliance by the

applicant, the license holder, or a controlling person with

respect to the applicant or license holder with regulatory

requirements in any other state in which the applicant, license

holder, or controlling person operates or operated a home and

community support services agency.

Added by Acts 1999, 76th Leg., ch. 276, Sec. 5, eff. Sept. 1,

1999.

Sec. 142.006. LICENSE ISSUANCE; TERM. (a) The department shall

issue a home and community support services agency license to

provide home health, hospice, or personal assistance services for

each place of business to an applicant if:

(1) the applicant:

(A) qualifies for the license to provide the type of service

that is to be offered by the applicant;

(B) submits an application and license fee as required by this

chapter; and

(C) complies with all applicable licensing standards required or

adopted by the board under this chapter; and

(2) any controlling person with respect to the applicant

complies with all applicable licensing standards required or

adopted by the board under this chapter.

(b) A license issued under this chapter expires two years after

the date of issuance. The executive commissioner of the Health

and Human Services Commission by rule may adopt a system under

which licenses expire on various dates during the two-year

period. For the year in which a license expiration date is

changed, the department shall prorate the license fee on a

monthly basis. Each license holder shall pay only that portion

of the license fee allocable to the number of months for which

the license is valid. A license holder shall pay the total

license renewal fee at the time of renewal. The department may

issue an initial license for a shorter term to conform expiration

dates for a locality or an applicant. The department may issue a

temporary license to an applicant for an initial license.

(c) The department may find that a home and community support

services agency has satisfied the requirements for licensing if

the agency is accredited by an accreditation organization, such

as the Joint Commission on Accreditation of Healthcare

Organizations or the Community Health Accreditation Program, and

the department finds that the accreditation organization has

standards that meet or exceed the requirements for licensing

under this chapter. A license fee is required of the home and

community support services agency at the time of a license

application.

(d) to (f) Repealed by Acts 2003, 78th Leg., ch. 198, Sec.

2.156(a)(1).

(g) The license must designate the types of services that the

home and community support services agency is authorized to

provide at or from the designated place of business.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 800, Sec. 8, eff. Sept. 1,

1993; Acts 1997, 75th Leg., ch. 1191, Sec. 3, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 276, Sec. 6, eff. Sept. 1, 1999; Acts

2003, 78th Leg., ch. 198, Sec. 2.156(a)(1), eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

809, Sec. 5, eff. September 1, 2007.

Sec. 142.0061. POSSESSION OF STERILE WATER OR SALINE. A home

and community support services agency or its employees who are

registered nurses or licensed vocational nurses may purchase,

store, or transport for the purpose of administering to their

home health or hospice patients under physician's orders:

(1) sterile water for injection and irrigation; and

(2) sterile saline for injection and irrigation.

Added by Acts 1993, 73rd Leg., ch. 16, Sec. 1, eff. April 2,

1993. Amended by Acts 1993, 73rd Leg., ch. 789, Sec. 23, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 307, Sec. 1, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1129, Sec. 1, eff. Sept. 1,

1997.

Sec. 142.0062. POSSESSION OF CERTAIN VACCINES OR TUBERCULIN.

(a) A home and community support services agency or its

employees who are registered nurses or licensed vocational nurses

may purchase, store, or transport for the purpose of

administering to the agency's employees, home health or hospice

patients, or patient family members under physician's standing

orders the following dangerous drugs:

(1) hepatitis B vaccine;

(2) influenza vaccine;

(3) tuberculin purified protein derivative for tuberculosis

testing; and

(4) pneumococcal polysaccharide vaccine.

(b) A home and community support services agency that purchases,

stores, or transports a vaccine or tuberculin under this section

shall ensure that any standing order for the vaccine or

tuberculin:

(1) is signed and dated by the physician;

(2) identifies the vaccine or tuberculin covered by the order;

(3) indicates that the recipient of the vaccine or tuberculin

has been assessed as an appropriate candidate to receive the

vaccine or tuberculin and has been assessed for the absence of

any contraindication;

(4) indicates that appropriate procedures are established for

responding to any negative reaction to the vaccine or tuberculin;

and

(5) orders that a specific medication or category of medication

be administered if the recipient has a negative reaction to the

vaccine or tuberculin.

Added by Acts 1997, 75th Leg., ch. 1129, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.195, eff.

Sept. 1, 2003.

Sec. 142.0063. POSSESSION OF CERTAIN DANGEROUS DRUGS. (a) A

home and community support services agency in compliance with

this section or its employees who are registered nurses or

licensed vocational nurses may purchase, store, or transport for

the purpose of administering to their home health or hospice

patients in accordance with Subsection (c) the following

dangerous drugs:

(1) any of the following items in a sealed portable container of

a size determined by the dispensing pharmacist:

(A) 1,000 milliliters of 0.9 percent sodium chloride intravenous

infusion;

(B) 1,000 milliliters of five percent dextrose in water

injection; or

(C) sterile saline; or

(2) not more than five dosage units of any of the following

items in an individually sealed, unused portable container:

(A) heparin sodium lock flush in a concentration of 10 units per

milliliter or 100 units per milliliter;

(B) epinephrine HCl solution in a concentration of 1 to 1,000;

(C) diphenhydramine HCl solution in a concentration of 50

milligrams per milliliter;

(D) methylprednisolone in a concentration of 125 milligrams per

two milliliters;

(E) naloxone in a concentration of one milligram per milliliter

in a two-milliliter vial;

(F) promethazine in a concentration of 25 milligrams per

milliliter;

(G) glucagon in a concentration of one milligram per milliliter;

(H) furosemide in a concentration of 10 milligrams per

milliliter;

(I) lidocaine 2.5 percent and prilocaine 2.5 percent cream in a

five-gram tube; or

(J) lidocaine HCl solution in a concentration of one percent in

a two-milliliter vial.

(b) A home and community support services agency or the agency's

authorized employees may purchase, store, or transport dangerous

drugs in a sealed portable container under this section only if

the agency has established policies and procedures to ensure

that:

(1) the container is handled properly with respect to storage,

transportation, and temperature stability;

(2) a drug is removed from the container only on a physician's

written or oral order;

(3) the administration of any drug in the container is performed

in accordance with a specific treatment protocol; and

(4) the agency maintains a written record of the dates and times

the container is in the possession of a registered nurse or

licensed vocational nurse.

(c) A home and community support services agency or the agency's

authorized employee who administers a drug listed in Subsection

(a) may administer the drug only in the patient's residence under

physician's orders in connection with the provision of emergency

treatment or the adjustment of:

(1) parenteral drug therapy; or

(2) vaccine or tuberculin administration.

(d) If a home and community support services agency or the

agency's authorized employee administers a drug listed in

Subsection (a) pursuant to a physician's oral order, the

physician shall promptly send a signed copy of the order to the

agency, and the agency shall:

(1) not later than 24 hours after receipt of the order, reduce

the order to written form and send a copy of the form to the

dispensing pharmacy by mail or facsimile transmission; and

(2) not later than 20 days after receipt of the order, send a

copy of the order as signed by and received from the physician to

the dispensing pharmacy.

(e) A pharmacist that dispenses a sealed portable container

under this section shall ensure that the container:

(1) is designed to allow access to the contents of the container

only if a tamper-proof seal is broken;

(2) bears a label that lists the drugs in the container and

provides notice of the container's expiration date, which is the

earlier of:

(A) the date that is six months after the date on which the

container is dispensed; or

(B) the earliest expiration date of any drug in the container;

and

(3) remains in the pharmacy or under the control of a

pharmacist, registered nurse, or licensed vocational nurse.

(f) If a home and community support services agency or the

agency's authorized employee purchases, stores, or transports a

sealed portable container under this section, the agency shall

deliver the container to the dispensing pharmacy for verification

of drug quality, quantity, integrity, and expiration dates not

later than the earlier of:

(1) the seventh day after the date on which the seal on the

container is broken; or

(2) the date for which notice is provided on the container

label.

(g) A pharmacy that dispenses a sealed portable container under

this section shall take reasonable precautionary measures to

ensure that the home and community support services agency

receiving the container complies with Subsection (f). On receipt

of a container under Subsection (f), the pharmacy shall perform

an inventory of the drugs used from the container and shall

restock and reseal the container before delivering the container

to the agency for reuse.

Added by Acts 1997, 75th Leg., ch. 1129, Sec. 1, eff. Sept. 1,

1997.

Sec. 142.0065. DISPLAY OF LICENSE. A license issued under this

chapter shall be displayed in a conspicuous place in the

designated place of business and must show:

(1) the name and address of the licensee;

(2) the name of the owner or owners, if different from the

information provided under Subdivision (1);

(3) the license expiration date; and

(4) the types of services authorized to be provided under the

license.

Added by Acts 1993, 73rd Leg., ch. 800, Sec. 9, eff. Sept. 1,

1993.

Sec. 142.007. NOTICE OF DRUG TESTING POLICY. An agency licensed

under this chapter shall provide to the following persons a

written statement describing the agency's policy for the drug

testing of employees who have direct contact with clients:

(1) each person applying for services from the agency; and

(2) any person requesting the information.

Added by Acts 1999, 76th Leg., ch. 1020, Sec. 1, eff. Sept. 1,

1999.

Sec. 142.008. BRANCH OFFICE. (a) The department may issue a

branch office license to a person who holds a license to provide

home health or personal assistance services.

(b) The board by rule shall establish eligibility requirements

for a branch office license.

(c) A branch office license expires on the same date as the

license to provide home health or personal assistance services

held by the applicant for the branch office license.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 800, Sec. 10, eff. Sept. 1,

1993.

Sec. 142.0085. ALTERNATE DELIVERY SITE LICENSE. (a) The

department shall issue an alternate delivery site license to a

qualified hospice.

(b) The board by rule shall establish standards required for the

issuance of an alternate delivery site license.

(c) An alternate delivery site license expires on the same date

as the license to provide hospice services held by the hospice.

Added by Acts 1993, 73rd Leg., ch. 800, Sec. 11, eff. Sept. 1,

1993.

Sec. 142.009. SURVEYS; CONSUMER COMPLAINTS. (a) The department

or its representative may enter the premises of a license

applicant or license holder at reasonable times to conduct a

survey incidental to the issuance of a license and at other times

as the department considers necessary to ensure compliance with

this chapter and the rules adopted under this chapter.

(b) A home and community support services agency shall provide

each person who receives home health, hospice, or personal

assistance services with a written statement that contains the

name, address, and telephone number of the department and a

statement that informs the recipient that a complaint against a

home and community support services agency may be directed to the

department.

(c) The department or its authorized representative shall

investigate each complaint received regarding the provision of

home health, hospice, or personal assistance services, including

any allegation of abuse, neglect, or exploitation of a child

under the age of 18, and may, as a part of the investigation:

(1) conduct an unannounced survey of a place of business,

including an inspection of medical and personnel records, if the

department has reasonable cause to believe that the place of

business is in violation of this chapter or a rule adopted under

this chapter;

(2) conduct an interview with a recipient of home health,

hospice, or personal assistance services, which may be conducted

in the recipient's home if the recipient consents;

(3) conduct an interview with a family member of a recipient of

home health, hospice, or personal assistance services who is

deceased or other person who may have knowledge of the care

received by the deceased recipient of the home health, hospice,

or personal assistance services; or

(4) interview a physician or other health care practitioner,

including a member of the personnel of a home and community

support services agency, who cares for a recipient of home

health, hospice, or personal assistance services.

(d) The reports, records, and working papers used or developed

in an investigation made under this section are confidential and

may not be released or made public except:

(1) to a state or federal agency;

(2) to federal, state, or local law enforcement personnel;

(3) with the consent of each person identified in the

information released;

(4) in civil or criminal litigation matters or licensing

proceedings as otherwise allowed by law or judicial rule;

(5) on a form developed by the department that identifies any

deficiencies found without identifying a person, other than the

home and community support services agency;

(6) on a form required by a federal agency if:

(A) the information does not reveal the identity of an

individual, including a patient or a physician or other medical

practitioner;

(B) the service provider subject to the investigation had a

reasonable opportunity to review the information and offer

comments to be included with the information released or made

public; and

(C) the release of the information complies with any other

federal requirement; or

(7) as provided by Section 142.0092.

(e) The department's representative shall hold a conference with

the person in charge of the home and community support services

agency before beginning the on-site survey to explain the nature

and scope of the survey. When the survey is completed, the

department's representative shall hold a conference with the

person who is in charge of the agency and shall identify any

records that were duplicated. Agency records may be removed from

an agency only with the agency's consent.

(f) At the conclusion of a survey or complaint investigation,

the department shall fully inform the person who is in charge of

the home and community support services agency of the preliminary

findings of the survey at an exit conference and shall give the

person a reasonable opportunity to submit additional facts or

other information to the department's authorized representative

in response to those findings. The response shall be made a part

of the record of the survey for all purposes. The department's

representative shall leave a written list of the preliminary

findings with the agency at the exit conference.

(g) After a survey of a home and community support services

agency by the department, the department shall provide to the

chief executive officer of the agency:

(1) specific and timely written notice of the official findings

of the survey, including:

(A) the specific nature of the survey;

(B) any alleged violations of a specific statute or rule;

(C) the specific nature of any finding regarding an alleged

violation or deficiency; and

(D) if a deficiency is alleged, the severity of the deficiency;

(2) information on the identity, including the signature, of

each department representative conducting, reviewing, or

approving the results of the survey and the date on which the

department representative acted on the matter; and

(3) if requested by the agency, copies of all documents relating

to the survey maintained by the department or provided by the

department to any other state or federal agency that are not

confidential under state law.

(g-1) If the department or the department's authorized

representative discovers any additional violations during the

review of field notes or preparation of the official statement of

deficiencies for a home and community support services agency,

the department or the department's representative shall conduct

an additional exit conference regarding the additional

violations. The additional exit conference must be held in

person and may not be held over the telephone, by e-mail, or by

facsimile transmission.

(h) Except for the investigation of complaints, a home and

community support services agency licensed by the department

under this chapter is not subject to additional surveys relating

to home health, hospice, or personal assistance services while

the agency maintains accreditation for the applicable service

from the Joint Commission for Accreditation of Healthcare

Organizations, the Community Health Accreditation Program, or

other accreditation organizations that meet or exceed the

regulations adopted under this chapter. Each provider must submit

to the department documentation from the accrediting body

indicating that the provider is accredited when the provider is

applying for the initial license and annually when the license is

renewed.

(i) Repealed by Acts 2003, 78th Leg., ch. 198, Sec. 2.156(a)(1).

(j) Except as provided by Subsections (h) and (l), an on-site

survey must be conducted within 18 months after a survey for an

initial license. After that time, an on-site survey must be

conducted at least every 36 months.

(k) If a person is renewing or applying for a license to provide

more than one type of service under this chapter, the surveys

required for each of the services the license holder or applicant

seeks to provide shall be completed during the same surveyor

visit.

(l) The department and other state agencies that are under the

Health and Human Services Commission and that contract with home

and community support services agencies to deliver services for

which a license is required under this chapter shall execute a

memorandum of understanding that establishes procedures to

eliminate or reduce duplication of standards or conflicts between

standards and of functions in license, certification, or

compliance surveys and complaint investigations. The Health and

Human Services Commission shall review the recommendation of the

council relating to the memorandum of understanding before

considering approval. The memorandum of understanding must be

approved by the commission.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 46, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 800, Sec. 12, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 1191, Sec. 4, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 276, Sec. 7, eff. Sept. 1, 1999; Acts 2003,

78th Leg., ch. 198, Sec. 2.56, 2.156(a)(1), eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

809, Sec. 6, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

974, Sec. 1, eff. September 1, 2007.

Sec. 142.0091. SURVEYOR TRAINING. (a) The department shall

provide specialized training to representatives of the department

who survey home and community support services agencies. The

training must include information relating to:

(1) the conduct of appropriate surveys that do not focus

exclusively on medical standards under an acute care model; and

(2) acceptable delegation of nursing tasks.

(b) In developing and updating the training required by this

section, the department shall consult with and include providers

of home health, hospice, and personal assistance services,

recipients of those services and their family members, and

representatives of appropriate advocacy organizations.

Added by Acts 1999, 76th Leg., ch. 276, Sec. 8, eff. Sept. 1,

1999.

Sec. 142.0092. CONSUMER COMPLAINT DATA. (a) The department

shall maintain records or documents relating to complaints

directed to the department by consumers of home health, hospice,

or personal assistance services. The department shall organize

the records or documents according to standard, statewide

categories as determined by the department. In determining

appropriate categories, the department shall make distinctions

based on factors useful to the public in assessing the quality of

services provided by a home and community support services

agency, including whether the complaint:

(1) was determined to be valid or invalid;

(2) involved significant physical harm or death to a patient;

(3) involved financial exploitation of a patient; or

(4) resulted in any sanction imposed against the agency.

(b) The department shall make the information maintained under

this section available to the public in a useful format that does

not identify individuals implicated in the complaints.

Added by Acts 1999, 76th Leg., ch. 276, Sec. 8, eff. Sept. 1,

1999.

Sec. 142.0093. RETALIATION PROHIBITED. (a) A person licensed

under this chapter may not retaliate against another person for

filing a complaint, presenting a grievance, or providing in good

faith information relating to home health, hospice, or personal

assistance services provided by the license holder.

(b) This section does not prohibit a license holder from

terminating an employee for a reason other than retaliation.

Added by Acts 1999, 76th Leg., ch. 276, Sec. 8, eff. Sept. 1,

1999.

Sec. 142.0094. USE OF REGULATORY SURVEY REPORTS AND OTHER

DOCUMENTS. (a) Except as otherwise provided by this section, a

survey report or other document prepared by the department that

relates to regulation of a home and community support services

agency is not admissible as evidence in a civil action to prove

that the agency violated a standard prescribed under this

chapter.

(b) Subsection (a) does not:

(1) bar the admission into evidence of department survey reports

or other documents in an enforcement action in which the state or

an agency or political subdivision of the state is a party,

including:

(A) an action seeking injunctive relief under Section 142.013;

(B) an action seeking imposition of a civil penalty under

Section 142.014;

(C) a contested case hearing involving imposition of an

administrative penalty under Section 142.017; and

(D) a contested case hearing involving denial, suspension, or

revocation of a license issued under this chapter;

(2) bar the admission into evidence of department survey reports

or other documents that are offered:

(A) to establish warning or notice to a home and community

support services agency of a relevant department determination;

or

(B) under any rule or evidentiary predicate of the Texas Rules

of Evidence;

(3) prohibit or limit the testimony of a department employee, in

accordance with the Texas Rules of Evidence, as to observations,

factual findings, conclusions, or determinations that a home and

community support services agency violated a standard prescribed

under this chapter if the observations, factual findings,

conclusions, or determinations were made in the discharge of the

employee's official duties for the department; or

(4) prohibit or limit the use of department survey reports or

other documents in depositions or other forms of discovery

conducted in connection with a civil action if use of the survey

reports or other documents appears reasonably calculated to lead

to the discovery of admissible evidence.

Added by Acts 1999, 76th Leg., ch. 276, Sec. 8, eff. Sept. 1,

1999.

Sec. 142.010. FEES. (a) The department shall set license fees

for home and community support services agencies in amounts that

are reasonable to meet the costs of administering this chapter,

except that the fees may not be less than $600 or more than

$2,000 for a license to provide home health, hospice, or personal

assistance services.

(b) The board shall consider the size of the home and community

support services agency, the number of clients served, the number

of services provided, and the necessity for review of other

accreditation documentation in determining the amount of initial

and renewal license fees.

(c) A fee charged under this section is nonrefundable.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 800, Sec. 13, eff. Sept. 1,

1993; Acts 1997, 75th Leg., ch. 1191, Sec. 5, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

809, Sec. 7, eff. September 1, 2007.

Sec. 142.0105. LICENSE RENEWAL. (a) A person who is otherwise

eligible to renew a license may renew an unexpired license by

submitting a completed application for renewal and paying the

required renewal fee to the department not later than the 45th

day before the expiration date of the license. A person whose

license has expired may not engage in activities that require a

license.

(b) An applicant for a license renewal who submits an

application later than the 45th day before the expiration date of

the license is subject to a late fee in accordance with

department rules.

(c) Not later than the 120th day before the date a person's

license is scheduled to expire, the department shall send written

notice of the impending expiration to the person at the person's

last known address according to the records of the department.

The written notice must include an application for license

renewal and instructions for completing the application.

Added by Acts 1999, 76th Leg., ch. 887, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

809, Sec. 8, eff. September 1, 2007.

Sec. 142.011. DENIAL, SUSPENSION, OR REVOCATION OF LICENSE. (a)

The department may deny a license application or suspend or

revoke the license of a person who:

(1) fails to comply with the rules or standards for licensing

required by this chapter; or

(2) engages in conduct that violates Section 161.091.

(b) The department may immediately suspend or revoke a license

when the health and safety of persons are threatened. If the

department issues an order of immediate suspension or revocation,

the department shall immediately give the chief executive officer

of the home and community support services agency adequate notice

of the action taken, the legal grounds for the action, and the

procedure governing appeal of the action. A person whose license

is suspended or revoked under this subsection is entitled to a

hearing not later than the seventh day after the effective date

of the suspension or revocation.

(c) The department may suspend or revoke a home and community

support services agency's license to provide certified home

health services if the agency fails to maintain its certification

qualifying the agency as a certified agency. A home and community

support services agency that is licensed to provide certified

home health services and that submits a request for a hearing as

provided by Subsection (d) is subject to the requirements of this

chapter relating to a home and community support services agency

that is licensed to provide home health services, but not

certified home health services, until the suspension or

revocation is finally determined by the department or, if the

license is suspended or revoked, until the last day for seeking

review of the department order or a later date fixed by order of

the reviewing court.

(d) A person whose application is denied or whose license is

suspended or revoked is entitled to a hearing before the

department if the person submits a written request to the

department. Chapter 2001, Government Code and the department's

rules for contested case hearings apply to hearings conducted

under this section and to appeals from department decisions.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 47, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 800, Sec. 14, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995;

Acts 1999, 76th Leg., ch. 276, Sec. 9, eff. Sept. 1, 1999.

Sec. 142.012. POWERS AND DUTIES. (a) The board, with the

recommendations of the council, shall adopt rules necessary to

implement this chapter.

(b) The board by rule shall set minimum standards for home and

community support services agencies licensed under this chapter

that relate to:

(1) qualifications for professional and nonprofessional

personnel, including volunteers;

(2) supervision of professional and nonprofessional personnel,

including volunteers;

(3) the provision and coordination of treatment and services,

including support and bereavement services, as appropriate;

(4) the management, ownership, and organizational structure,

including lines of authority and delegation of responsibility

and, as appropriate, the composition of an interdisciplinary

team;

(5) clinical and business records;

(6) financial ability to carry out the functions as proposed;

(7) safety, fire prevention, and sanitary standards for

residential units and inpatient units; and

(8) any other aspects of home health, hospice, or personal

assistance services as necessary to protect the public.

(c) The initial minimum standards adopted by the board under

Subsection (b) for hospice services must be at least as stringent

as the conditions of participation for a Medicare certified

provider of hospice services in effect on April 30, 1993, under

Title XVIII, Social Security Act (42 U.S.C. Section 1395 et

seq.).

(d) The department shall prescribe forms necessary to perform

its duties.

(e) The department shall require each person or home and

community support services agency providing home health, hospice,

or personal assistance services to implement and enforce the

applicable provisions of Chapter 102, Human Resources Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 800, Sec. 15, eff. Sept. 1,

1993.

Sec. 142.013. INJUNCTION. (a) A district court, on petition of

the department and on a finding by the court that a person is

violating this chapter, may by injunction:

(1) prohibit the person from continuing the violation; or

(2) grant any other injunctive relief warranted by the facts.

(b) The attorney general shall institute and conduct a suit

authorized by this section at the request of the department and

in the name of the state.

(c) A suit for injunctive relief must be brought in Travis

County.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 142.014. CIVIL PENALTY. (a) A person who engages in the

business of providing home health, hospice, or personal

assistance service, or represents to the public that the person

is a provider of home health, hospice, and personal assistance

services for pay, without a license issued under this chapter

authorizing the services that are being provided is liable for a

civil penalty of not less than $1,000 or more than $2,500 for

each day of violation. Penalties may be appropriated only to the

department and to administer this chapter.

(b) An action to recover a civil penalty is in addition to an

action brought for injunctive relief under Section 142.013 or any

other remedy provided by law. The attorney general shall bring

suit on behalf of the state to collect the civil penalty.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 800, Sec. 16, eff. Sept. 1,

1993.

Sec. 142.0145. VIOLATION OF LAW RELATING TO ADVANCE DIRECTIVES.

(a) The department shall assess an administrative penalty

against a home and community support services agency that

violates Section 166.004.

(b) A penalty assessed under this section shall be $500.

(c) The penalty shall be assessed in accordance with department

rules. The rules must provide for notice and an opportunity for a

hearing.

Added by Acts 1999, 76th Leg., ch. 450, Sec. 2.02, eff. Sept. 1,

1999.

Sec. 142.015. ADVISORY COUNCIL. (a) The Home and Community

Support Services Advisory Council is composed of the following 13

members, appointed by the governor:

(1) three consumer representatives;

(2) two representatives of agencies that are licensed to provide

certified home health services;

(3) two representatives of agencies that are licensed to provide

home health services but are not certified home health services;

(4) three representatives of agencies that are licensed to

provide hospice services, with one representative appointed from:

(A) a community-based non-profit provider of hospice services;

(B) a community-based proprietary provider of hospice services;

and

(C) a hospital-based provider of hospice services; and

(5) three representatives of agencies that are licensed to

provide personal assistance services.

(b) Repealed by Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec.

7.01(18), eff. Nov. 12, 1991.

(c) The council shall advise the department on licensing

standards and on the implementation of this chapter. At each

meeting of the council, the department shall provide an analysis

of enforcement actions taken under this chapter, including the

type of enforcement action, the results of the action, and the

basis for the action. The council may advise the department on

its implementation of the enforcement provisions of this chapter.

(d) Members of the council serve staggered two-year terms, with

the terms of seven members expiring on January 31 of each

even-numbered year and the terms of six members expiring on

January 31 of each odd-numbered year.

(e) The council shall elect a presiding officer from among its

members to preside at meetings and to notify members of meetings.

The presiding officer shall serve for one year and may not serve

in that capacity for more than two years.

(f) The council shall meet at least once a year and may meet at

other times at the call of the presiding officer, any three

members of the council, or the commissioner.

(g) Members of the council serve without compensation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 48, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 7.01(18), eff.

Nov. 12, 1991; Acts 1993, 73rd Leg., ch. 800, Sec. 17, eff. Sept.

1, 1993; Acts 1997, 75th Leg., ch. 1191, Sec. 6, eff. Sept. 1,

1997.

Sec. 142.016. MEMORANDUM OF UNDERSTANDING RELATING TO NURSING

SERVICES; GUIDELINES. (a) The Texas Board of Nursing and the

department shall adopt a memorandum of understanding governing

the circumstances under which the provision of health-related

tasks or services do not constitute the practice of professional

nursing. The agencies periodically shall review and shall renew

or modify the memorandum as necessary.

(b) The Texas Board of Nursing and the department shall consult

with an advisory committee in developing, modifying, or renewing

the memorandum of understanding. The advisory committee shall be

appointed by the Texas Board of Nursing and the department and at

a minimum shall include:

(1) one representative from the Texas Board of Nursing and one

representative from the department to serve as cochairmen;

(2) one representative from the Texas Department of Mental

Health and Mental Retardation;

(3) one representative from the Texas Nurses Association;

(4) one representative from the Texas Association for Home Care,

Incorporated, or its successor;

(5) one representative from the Texas Hospice Organization,

Incorporated, or its successor;

(6) one representative of the Texas Respite Resource Network or

its successor; and

(7) two representatives of organizations such as the Personal

Assistance Task Force or the Disability Consortium that advocate

for clients in community-based settings.

(c) The department shall prepare guidelines according to the

memorandum of understanding required by Subsection (a) for

licensed home and community support services agencies in

providing personal assistance services to clients.

Added by Acts 1993, 73rd Leg., ch. 800, Sec. 18, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.196, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 64, eff. September 1, 2007.

Sec. 142.017. ADMINISTRATIVE PENALTY. (a) The department may

assess an administrative penalty against a person who violates:

(1) this chapter or a rule adopted under this chapter; or

(2) Section 102.001, Occupations Code, if the violation relates

to the provision of home health, hospice, or personal assistance

services.

(b) The penalty shall be not less than $100 or more than $1,000

for each violation. Each day of a violation that occurs before

the day on which the person receives written notice of the

violation from the department does not constitute a separate

violation and shall be considered to be one violation. Each day

of a continuing violation that occurs after the day on which the

person receives written notice of the violation from the

department constitutes a separate violation.

(c) The department by rule shall specify each violation for

which an administrative penalty may be assessed. In determining

which violations warrant penalties, the department shall

consider:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation and the

hazard of the violation to the health or safety of clients; and

(2) whether the affected home and community support services

agency had identified the violation as a part of its internal

quality assurance process and had made appropriate progress on

correction.

(d) The department by rule shall establish a schedule of

appropriate and graduated penalties for each violation based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation and the

hazard or safety of clients;

(2) the history of previous violations by the person or a

controlling person with respect to that person;

(3) whether the affected home and community support services

agency had identified the violation as a part of its internal

quality assurance process and had made appropriate progress on

correction;

(4) the amount necessary to deter future violations;

(5) efforts made to correct the violation; and

(6) any other matters that justice may require.

(e) Except as provided by Subsection (j), the department by rule

shall provide the home and community support services agency with

a reasonable period of time following the first day of a

violation to correct the violation before assessing an

administrative penalty if a plan of correction has been

implemented.

(f) An administrative penalty may not be assessed for minor

violations unless those violations are of a continuing nature or

are not corrected.

(g) The department shall establish a system to ensure standard

and consistent application of penalties regardless of the home

and community support services agency location.

(h) All proceedings for the assessment of an administrative

penalty under this chapter are subject to Chapter 2001,

Government Code.

(i) The department may not assess an administrative penalty

against a state agency.

(j) The department may assess an administrative penalty without

providing a reasonable period of time to the agency to correct

the violation if the violation:

(1) results in serious harm or death;

(2) constitutes a serious threat to health or safety;

(3) substantially limits the agency's capacity to provide care;

(4) is a violation in which a person:

(A) makes a false statement, that the person knows or should

know is false, of a material fact:

(i) on an application for issuance or renewal of a license or in

an attachment to the application; or

(ii) with respect to a matter under investigation by the

department;

(B) refuses to allow a representative of the department to

inspect a book, record, or file required to be maintained by an

agency;

(C) wilfully interferes with the work of a representative of the

department or the enforcement of this chapter;

(D) wilfully interferes with a representative of the department

preserving evidence of a violation of this chapter or a rule,

standard, or order adopted or license issued under this chapter;

(E) fails to pay a penalty assessed by the department under this

chapter not later than the 10th day after the date the assessment

of the penalty becomes final; or

(F) fails to submit:

(i) a plan of correction not later than the 10th day after the

date the person receives a statement of licensing violations; or

(ii) an acceptable plan of correction not later than the 30th

day after the date the person receives notification from the

department that the previously submitted plan of correction is

not acceptable;

(5) is a violation of Section 142.0145; or

(6) involves the rights of the elderly under Chapter 102, Human

Resources Code.

Added by Acts 1997, 75th Leg., ch. 1191, Sec. 7, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 276, Sec. 10, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 14.778, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

809, Sec. 9, eff. September 1, 2007.

Sec. 142.0171. NOTICE; REQUEST FOR HEARING. (a) If, after

investigation of a possible violation and the facts surrounding

that possible violation, the department determines that a

violation has occurred, the department shall give written notice

of the violation to the person alleged to have committed the

violation. The notice shall include:

(1) a brief summary of the alleged violation;

(2) a statement of the amount of the proposed penalty based on

the factors listed in Section 142.017(d); and

(3) a statement of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both

the occurrence of the violation and the amount of the penalty.

(b) Not later than the 20th day after the date on which the

notice is received, the person notified may accept the

determination of the department made under this section,

including the proposed penalty, or may make a written request for

a hearing on that determination.

(c) If the person notified of the violation accepts the

determination of the department or if the person fails to respond

in a timely manner to the notice, the commissioner or the

commissioner's designee shall issue an order approving the

determination and ordering that the person pay the proposed

penalty.

Added by Acts 1997, 75th Leg., ch. 1191, Sec. 7, eff. Sept. 1,

1997.

Sec. 142.0172. HEARING; ORDER. (a) If the person notified

requests a hearing, the department shall:

(1) set a hearing;

(2) give written notice of the hearing to the person; and

(3) designate a hearings examiner to conduct the hearing.

(b) The hearings examiner shall make findings of fact and

conclusions of law and shall promptly issue to the commissioner

or the commissioner's designee a proposal for decision as to the

occurrence of the violation and a recommendation as to the amount

of the proposed penalty if a penalty is determined to be

warranted.

(c) Based on the findings of fact and conclusions of law and the

recommendations of the hearings examiner, the commissioner or the

commissioner's designee by order may find that a violation has

occurred and may assess a penalty or may find that no violation

has occurred.

Added by Acts 1997, 75th Leg., ch. 1191, Sec. 7, eff. Sept. 1,

1997.

Sec. 142.0173. NOTICE AND PAYMENT OF ADMINISTRATIVE PENALTY;

JUDICIAL REVIEW; REFUND. (a) The department shall give notice

of the order under Section 142.0172(c) to the person alleged to

have committed the violation. The notice must include:

(1) separate statements of the findings of fact and conclusions

of law;

(2) the amount of any penalty assessed; and

(3) a statement of the right of the person to judicial review of

the order.

(b) Not later than the 30th day after the date on which the

decision is final as provided by Chapter 2001, Government Code,

the person shall:

(1) pay the penalty;

(2) pay the amount of the penalty and file a petition for

judicial review contesting the occurrence of the violation, the

amount of the penalty, or both the occurrence of the violation

and the amount of the penalty; or

(3) without paying the penalty, file a petition for judicial

review contesting the occurrence of the violation, the amount of

the penalty, or both the occurrence of the violation and the

amount of the penalty.

(c) Within the 30-day period, a person who acts under Subsection

(b)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving to the court a supersedeas bond that is approved by

the court for the amount of the penalty and that is effective

until all judicial review of the order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the amount

of the penalty and is financially unable to give the supersedeas

bond; and

(B) giving a copy of the affidavit to the department by

certified mail.

(d) If the department receives a copy of an affidavit under

Subsection (c)(2), the department may file with the court, within

10 days after the date the copy is received, a contest to the

affidavit. The court shall hold a hearing on the facts alleged in

the affidavit as soon as practicable and shall stay the

enforcement of the penalty on finding that the alleged facts are

true. The person who files an affidavit has the burden of proving

that the person is financially unable to pay the penalty and to

give a supersedeas bond.

(e) If the person does not pay the penalty and the enforcement

of the penalty is not stayed, the department may refer the matter

to the attorney general for collection of the penalty.

(f) Judicial review of the order:

(1) is instituted by filing a petition as provided by Subchapter

G, Chapter 2001, Government Code; and

(2) is under the substantial evidence rule.

(g) If the court sustains the occurrence of the violation, the

court may uphold or reduce the amount of the penalty and order

the person to pay the full or reduced amount of the penalty. If

the court does not sustain the occurrence of the violation, the

court shall order that no penalty is owed.

(h) When the judgment of the court becomes final, the court

shall proceed under this subsection. If the person paid the

amount of the penalty under Subsection (b)(2) and if that amount

is reduced or is not upheld by the court, the court shall order

that the department pay the appropriate amount plus accrued

interest to the person. The rate of the interest is the rate

charged on loans to depository institutions by the New York

Federal Reserve Bank, and the interest shall be paid for the

period beginning on the date the penalty was paid and ending on

the date the penalty is remitted. If the person paid the penalty

under Subsection (c)(1)(A), or gave a supersedeas bond, and if

the amount of the penalty is not upheld by the court, the court

shall order the release of the escrow account or bond. If the

person paid the penalty under Subsection (c)(1)(A) and the amount

of the penalty is reduced, the court shall order that the amount

of the penalty be paid to the department from the escrow account

and that the remainder of the account be released. If the person

gave a supersedeas bond and if the amount of the penalty is

reduced, the court shall order the release of the bond after the

person pays the amount.

Added by Acts 1997, 75th Leg., ch. 1191, Sec. 7, eff. Sept. 1,

1997.

Sec. 142.0174. USE OF ADMINISTRATIVE PENALTY. An administrative

penalty collected under this subchapter may be appropriated for

the purpose of funding the grant program established under

Section 161.074, Human Resources Code.

Added by Acts 1997, 75th Leg., ch. 1191, Sec. 7, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

786, Sec. 1, eff. September 1, 2005.

Sec. 142.0175. EXPENSES AND COSTS FOR COLLECTION OF CIVIL OR

ADMINISTRATIVE PENALTY. (a) If the attorney general brings an

action against a person under Section 142.013 or 142.014 or to

enforce an administrative penalty assessed under Section 142.0173

and an injunction is granted against the person or the person is

found liable for a civil or administrative penalty, the attorney

general may recover, on behalf of the attorney general and the

department, reasonable expenses and costs.

(b) For purposes of this section, reasonable expenses and costs

include expenses incurred by the department and the attorney

general in the investigation, initiation, and prosecution of an

action, including reasonable investigative costs, attorney's

fees, witness fees, and deposition expenses.

Added by Acts 1997, 75th Leg., ch. 1191, Sec. 7, eff. Sept. 1,

1997.

Sec. 142.018. REPORTS OF ABUSE, EXPLOITATION, OR NEGLECT. (a)

In this section, "abuse," "exploitation," and "neglect" have the

meanings assigned by Section 48.002, Human Resources Code.

(b) A home and community support services agency that has cause

to believe that a person receiving services from the agency has

been abused, exploited, or neglected by an employee of the agency

shall report the information to:

(1) the department; and

(2) the Department of Protective and Regulatory Services or

other appropriate state agency as required by Section 48.051,

Human Resources Code.

(c) This section does not affect the duty or authority of any

state agency to conduct an investigation of alleged abuse,

exploitation, or neglect as provided by other law. An

investigation of alleged abuse, exploitation, or neglect may be

conducted without an on-site survey, as appropriate.

Added by Acts 1999, 76th Leg., ch. 276, Sec. 11, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.197, eff.

Sept. 1, 2003.

Sec. 142.019. CERTAIN PHYSICIAN REFERRALS PROHIBITED. A

physician may not refer a patient to a home and community support

services agency if the referral violates 42 U.S.C. Section 1395nn

and its subsequent amendments.

Added by Acts 1999, 76th Leg., ch. 276, Sec. 11, eff. Sept. 1,

1999.

Sec. 142.020. DISPOSAL OF SPECIAL OR MEDICAL WASTE. (a) A home

and community support services agency that generates special or

medical waste while providing home health services must dispose

of the waste in the same manner that the home and community

support services agency disposes of special or medical waste

generated in the agency's office location.

(b) A home and community support services agency shall provide

both verbal and written instructions to the agency's client

regarding the proper procedure for disposing of sharps. Sharps

include hypodermic needles; hypodermic syringes with attached

needles; scalpel blades; razor blades, disposable razors, and

disposable scissors used in medical procedures; and intravenous

stylets and rigid introducers.

Added by Acts 1999, 76th Leg., ch. 276, Sec. 12, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1317, Sec. 1, eff. Sept. 1, 1999.

Sec. 142.0201. REGISTRATION FOR EVACUATION; DISASTER

PREPAREDNESS. A home and community support services agency

shall:

(1) assist clients as necessary with registering for disaster

evacuation assistance through 2-1-1 services provided by the

Texas Information and Referral Network; and

(2) counsel clients as necessary regarding disaster

preparedness.

Added by Acts 2009, 81st Leg., R.S., Ch.

459, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. PERMITS TO ADMINISTER MEDICATION

Sec. 142.021. ADMINISTRATION OF MEDICATION. A person may not

administer medication to a client of a home and community support

services agency unless the person:

(1) holds a license under state law that authorizes the person

to administer medication;

(2) holds a permit issued under Section 142.025 and acts under

the delegated authority of a person who holds a license under

state law that authorizes the person to administer medication;

(3) administers a medication to a client of a home and community

support service agency in accordance with rules of the Texas

Board of Nursing that permit delegation of the administration of

medication to a person not holding a permit under Section

142.025; or

(4) administers noninjectable medication under circumstances

authorized by the memorandum of understanding adopted under

Section 142.016.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 31, Sec. 3, eff.

June 19, 1990. Amended by Acts 1993, 73rd Leg., ch. 800, Sec. 19,

eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1191, Sec. 8, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 65, eff. September 1, 2007.

Sec. 142.022. EXEMPTIONS FOR NURSING STUDENTS AND MEDICATION

AIDE TRAINEES. (a) Sections 142.021 and 142.029 do not apply

to:

(1) a graduate nurse holding a temporary permit issued by the

Texas Board of Nursing;

(2) a student enrolled in an accredited school of nursing or

program for the education of registered nurses who is

administering medications as part of the student's clinical

experience;

(3) a graduate vocational nurse holding a temporary permit

issued by the Texas Board of Nursing;

(4) a student enrolled in an accredited school of vocational

nursing or program for the education of vocational nurses who is

administering medications as part of the student's clinical

experience; or

(5) a trainee in a medication aide training program approved by

the department under Section 142.024 who is administering

medications as part of the trainee's clinical experience.

(b) The administration of medications by persons exempted under

Subdivisions (1) through (4) of Subsection (a) is governed by the

terms of the memorandum of understanding executed by the

department and the Texas Board of Nursing.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 31, Sec. 4, eff.

June 19, 1990. Amended by Acts 2003, 78th Leg., ch. 553, Sec.

2.009, eff. Feb. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 66, eff. September 1, 2007.

Sec. 142.023. RULES FOR ADMINISTRATION OF MEDICATION. The board

by rule shall establish:

(1) minimum requirements for the issuance, denial, renewal,

suspension, emergency suspension, and revocation of a permit to a

home health medication aide;

(2) curricula to train a home health medication aide;

(3) minimum standards for the approval of home health medication

aide training programs and for rescinding approval;

(4) the acts and practices that are allowed or prohibited to a

permit holder; and

(5) minimum standards for on-site supervision of a permit holder

by a registered nurse.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 31, Sec. 3, eff.

June 19, 1990. Amended by Acts 1993, 73rd Leg., ch. 800, Sec. 20,

eff. Sept. 1, 1993.

Sec. 142.024. HOME HEALTH MEDICATION AIDE TRAINING PROGRAMS.

(a) An application for the approval of a home health medication

aide training program must be made to the department on a form

and under rules prescribed by the board.

(b) The department shall approve a home health medication aide

training program that meets the minimum standards adopted under

Section 142.023. The department may review the approval annually.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 31, Sec. 3, eff.

June 19, 1990. Amended by Acts 1993, 73rd Leg., ch. 800, Sec. 21,

eff. Sept. 1, 1993.

Sec. 142.025. ISSUANCE AND RENEWAL OF HOME HEALTH MEDICATION

AIDE PERMIT. (a) To be issued or to have renewed a home health

medication aide permit, a person shall apply to the department on

a form prescribed and under rules adopted by the board.

(b) The department shall prepare and conduct an examination for

the issuance of a permit.

(c) The department shall require a permit holder to

satisfactorily complete a continuing education course approved by

the department for renewal of the permit.

(d) The department shall issue a permit or renew a permit to an

applicant who:

(1) meets the minimum requirements adopted under Section

142.023;

(2) successfully completes the examination or the continuing

education requirements; and

(3) pays a nonrefundable application fee determined by the

board.

(e) A permit is valid for one year and is not transferable.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 31, Sec. 3, eff.

June 19, 1990. Amended by Acts 1993, 73rd Leg., ch. 800, Sec. 22,

23, eff. Sept. 1, 1993.

Sec. 142.026. FEES FOR ISSUANCE AND RENEWAL OF HOME HEALTH

MEDICATION AIDE PERMIT. (a) The board shall set the fees in

amounts reasonable and necessary to recover the amount projected

by the department as required to administer its functions under

this subchapter. The fees may not exceed:

(1) $25 for a combined permit application and examination fee;

and

(2) $15 for a renewal permit application fee.

(b) Fees received under this section may only be appropriated to

the department to administer this subchapter.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 31, Sec. 3, eff.

June 19, 1990. Amended by Acts 1993, 73rd Leg., ch. 800, Sec. 24,

eff. Sept. 1, 1993.

Sec. 142.027. VIOLATION OF HOME HEALTH MEDICATION AIDE PERMITS.

(a) For the violation of this subchapter or a rule adopted under

this subchapter, the department may:

(1) deny, suspend, revoke, or refuse to renew a permit;

(2) suspend a permit in an emergency; or

(3) rescind training program approval.

(b) Except as provided by Section 142.028, the procedure by

which the department takes a disciplinary action and the

procedure by which a disciplinary action is appealed are governed

by the department's rules for a formal hearing and by Chapter

2001, Government Code.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 31, Sec. 3, eff.

June 19, 1990. Amended by Acts 1993, 73rd Leg., ch. 800, Sec. 25,

eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.

Sec. 142.028. EMERGENCY SUSPENSION OF HOME HEALTH MEDICATION

AIDE PERMITS. (a) The department shall issue an order to

suspend a permit issued under Section 142.025 if the department

has reasonable cause to believe that the conduct of the permit

holder creates an imminent danger to the public health or safety.

(b) An emergency suspension is effective immediately without a

hearing on notice to the permit holder.

(c) If requested in writing by a permit holder whose permit is

suspended, the department shall conduct a hearing to continue,

modify, or rescind the emergency suspension.

(d) The hearing must be held not earlier than the 10th day or

later than the 30th day after the date on which the hearing

request is received.

(e) The hearing and an appeal from a disciplinary action related

to the hearing are governed by the department's rules for a

formal hearing and Chapter 2001, Government Code.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 31, Sec. 3, eff.

June 19, 1990. Amended by Acts 1993, 73rd Leg., ch. 800, Sec. 26,

eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.

Sec. 142.029. ADMINISTRATION OF MEDICATION; CRIMINAL PENALTY.

(a) A person commits an offense if the person knowingly

administers medication to a client of a home and community

support services agency and the person is not authorized to

administer the medication under Section 142.021 or 142.022.

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 31, Sec. 3, eff.

June 19, 1990. Amended by Acts 1993, 73rd Leg., ch. 800, Sec. 27,

eff. Sept. 1, 1993.

Sec. 142.030. DISPENSING DANGEROUS DRUGS OR CONTROLLED

SUBSTANCES; CRIMINAL PENALTY. (a) A person authorized by this

subchapter to administer medication to a client of a home and

community support services agency may not dispense dangerous

drugs or controlled substances without complying with Subtitle J,

Title 3, Occupations Code.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 31, Sec. 3, eff.

June 19, 1990. Amended by Acts 1993, 73rd Leg., ch. 800, Sec. 28,

eff. Sept. 1, 1993; Acts 2001, 77th Leg., ch. 1420, Sec. 14.779,

eff. Sept. 1, 2001.



CHAPTER 143. INDUSTRIAL HOMEWORK

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE G. LICENSES

CHAPTER 143. INDUSTRIAL HOMEWORK

Sec. 143.001. DEFINITIONS. In this chapter:

(1) "Employer" means a person who, directly, indirectly, or

through an employee, agent, independent contractor, or any other

person, delivers to another person materials for articles that

are:

(A) to be manufactured in a home and returned to the employer;

and

(B) not for the personal use of the employer or a member of the

employer's family.

(2) "Home" means a room, house, apartment, or other premises,

whichever is most extensive, that is used in whole or in part as

a dwelling.

(3) "Industrial homework" means the manufacture, in a home, of

articles for an employer.

(4) "Manufacture" includes preparation, alteration, repair, or

finishing, in whole or in part, for profit or compensation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 143.002. EMPLOYER'S PERMIT REQUIRED. (a) An employer may

not deliver materials for industrial homework to any person in

this state without an employer's permit issued by the board.

(b) If the employer is not a resident of this state, the

employer's agent must hold the employer's permit.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 143.003. EMPLOYER'S PERMIT APPLICATION AND ISSUANCE; TERM.

(a) An applicant must apply for an employer's permit in the form

prescribed by board rule.

(b) The application must be accompanied by a $50 permit fee.

(c) An employer's permit is valid for one year from the date of

issuance.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 143.004. SUSPENSION OR REVOCATION OF EMPLOYER'S PERMIT.

The board may suspend or revoke an employer's permit if the board

finds that the employer has violated this chapter or has failed

to comply with a provision of the permit.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 143.005. HOMEWORKER'S CERTIFICATE REQUIRED. (a) A person

may not engage in industrial homework without a homeworker's

certificate issued by the board.

(b) A homeworker's certificate is valid only for work performed

by the certificate holder in the certificate holder's home.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 143.006. HOMEWORKER'S CERTIFICATE APPLICATION AND ISSUANCE;

TERM. (a) An applicant must apply for a homeworker's

certificate in the form prescribed by board rule. Each applicant

must present a health certificate or other evidence of good

health as required by the board.

(b) The application must be accompanied by a fee in an amount

set by the board, but not to exceed 50 cents.

(c) A homeworker's certificate is valid for one year from the

date of issuance.

(d) The board may not issue a homeworker's certificate to a

person who:

(1) is younger than 15 years of age;

(2) suffers from a communicable disease; or

(3) lives in a home that is not clean, sanitary, and free from

communicable diseases.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 143.007. SUSPENSION OR REVOCATION OF HOMEWORKER'S

CERTIFICATE. The board may suspend or revoke a homeworker's

certificate if the board finds that the industrial homeworker:

(1) is performing industrial homework in violation of the

conditions under which the certificate was issued or in violation

of this chapter; or

(2) has allowed a person who does not hold a homeworker's

certificate to assist the homeworker in performing the industrial

homework.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 143.008. PROHIBITION ON ISSUANCE OF PERMIT OR CERTIFICATE.

The board may not issue an employer's permit or a homeworker's

certificate to authorize industrial homework or the delivery of

materials for industrial homework if the board determines that

the industrial homework:

(1) is injurious to the health or welfare of industrial

homeworkers in that industry or to the public; or

(2) makes it unduly difficult to maintain or enforce health

standards established by law or rule for factory workers in that

industry.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 143.009. ORDER PROHIBITING CERTAIN INDUSTRIAL HOMEWORK;

HEARING. (a) The board by order shall prohibit industrial

homework in a certain industry and shall require employers in

that industry to stop delivering in this state any materials for

that industrial homework if the board determines, after

investigation, that the industrial homework may not be continued

in that industry without injuring the health and welfare of

industrial homeworkers in that industry or of the public.

(b) Before adopting an order under Subsection (a), the board

must hold a public hearing at which an opportunity to be heard

must be afforded to any person having an interest in the subject

matter of the hearing, including:

(1) an employer or a representative of employers; or

(2) an industrial homeworker or a representative of industrial

homeworkers.

(c) The board must give public notice of the hearing:

(1) not later than the 30th day before the date on which the

hearing is held; and

(2) in a manner determined by the board.

(d) The board shall hold the hearing in the place the board

determines to be most convenient to the employers and industrial

homeworkers affected by the order.

(e) The board shall determine the effective date of the order,

which may not be less than 90 days after the date of its

adoption.

(f) After an order becomes effective, a person holding an

employer's permit may not deliver materials for the industrial

homework prohibited by the order.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 143.010. GENERAL POWERS AND DUTIES OF BOARD. (a) The

board may adopt rules necessary to implement this chapter and

shall enforce this chapter.

(b) The board or the board's representative shall conduct all

inspections and investigations necessary to enforce this chapter.

(c) The board or the board's representative may:

(1) administer oaths;

(2) take affidavits;

(3) issue subpoenas;

(4) compel the attendance of witnesses and the production of

books, contracts, documents, or any other evidence;

(5) hear testimony under oath; and

(6) take depositions of witnesses who reside in this state or

outside this state in the manner provided by law for similar

depositions in civil actions in a justice court.

(d) A subpoena or commission to take testimony shall be issued

under the seal of the board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 143.011. PROHIBITION ON CERTAIN DELIVERIES BY EMPLOYER. An

employer may not deliver or cause to be delivered any materials

for industrial homework to a person who does not possess an

employer's permit or a homeworker's certificate issued in

accordance with this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 143.012. RECORD REQUIREMENTS; INVESTIGATION. (a) A person

who holds an employer's permit may not deliver or cause to be

delivered or received materials for industrial homework or

receive an article as a result of industrial homework unless the

employer keeps a record of:

(1) the persons engaged in industrial homework on materials

delivered by that employer;

(2) the places where those persons work;

(3) the articles that those persons have manufactured;

(4) the agents or contractors to whom the employer has delivered

materials for industrial homework; and

(5) the persons from whom the employer has received materials

for industrial homework.

(b) The employer shall maintain and report the information in

the manner prescribed by board rule and on forms that the board

may provide.

(c) The information and records required by this section may be

used by the board only to enforce this chapter and may not be

published or disclosed except to representatives of the board

enforcing this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 143.013. LABEL REQUIREMENT. (a) An employer may not

deliver or cause to be delivered materials for industrial

homework unless there has been conspicuously affixed to those

materials a label or other identifying trademark that bears the

employer's name and address printed or written legibly in

English.

(b) The label must be affixed to the package or container in

which the materials are delivered or are to be kept if it is

impossible to affix the label to the materials.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 143.014. DISPOSITION OF UNLAWFULLY MANUFACTURED ARTICLES.

(a) The board may remove from a home articles that are being

manufactured in the home in violation of this chapter and

materials used to manufacture those articles.

(b) The board shall give notice of the removal by registered

mail to the person whose name and address are affixed to the

materials as provided by Section 143.013.

(c) The board may retain the materials or articles until they

are claimed by the employer, and if they are not claimed before

the 31st day after the date on which the notice is sent, the

board may destroy or otherwise dispose of the materials or

articles.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 143.015. CRIMINAL PENALTY. (a) An employer commits an

offense if the employer:

(1) violates Section 143.002;

(2) refuses to allow the board or its representative to enter

the employer's place of business to conduct an investigation

authorized by this chapter;

(3) refuses to permit the board or its representative to inspect

or copy the employer's records or other documents related to the

enforcement of this chapter;

(4) makes an oral statement that the employer is required by the

commissioner to make and the statement made is false; or

(5) otherwise violates this chapter or any provision of the

employer's permit.

(b) A person commits an offense if the person violates a rule

adopted by the board.

(c) An offense under this section is a misdemeanor punishable by

a fine of not less than $25 or more than $200, imprisonment for

not less than 30 days or more than 60 days, or both.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 144. RENDERERS

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE G. LICENSES

CHAPTER 144. RENDERERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 144.001. SHORT TITLE. This chapter may be cited as the

Texas Renderers' Licensing Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 144.002. DEFINITIONS. In this chapter:

(1) "Dead animal" means the whole or substantially whole carcass

of a dead or fallen domestic animal, or domesticated wild animal,

that was not slaughtered for human consumption.

(2) "Dead animal hauler" means a person who collects and

disposes of dead animals for commercial purposes.

(3) "Disposal" means the burying, burning, cooking, processing,

or rendering of dead animals or of renderable raw materials.

(4) "Employee" means a person who:

(A) is a legal employee of a rendering establishment; and

(B) handles or operates rendering equipment, utensils,

containers, vehicles, or packaging materials owned or leased by

the rendering establishment.

(5) "Nuisance" means any situation or condition that constitutes

a nuisance under Section 341.011.

(6) "Person" means an individual, firm, partnership,

association, corporation, trust, company, or organization, and

includes an agent, officer, or employee of that individual or

entity.

(7) "Processing" means an operation or combination of operations

through which materials derived from a dead animal or renderable

raw material sources are:

(A) prepared for disposal at a rendering establishment;

(B) stored; or

(C) treated for commercial use or disposition, other than as

food for human consumption.

(8) "Related station" means an operation or facility that is

necessary or incidental to the operation of a rendering

establishment and that is operated or maintained separately from

the rendering establishment.

(9) "Rendering business" means the collection, transportation,

disposal, or storage of dead animals or renderable raw materials

for commercial purposes at locations where dead animals or

renderable raw materials are rendered, boiled, processed, stored,

transferred, or otherwise prepared, either as a separate business

or in connection with any other established business.

(10) "Rendering establishment" means an establishment or part of

an establishment, a plant, or any other premises at which dead

animals or renderable raw materials are rendered, boiled,

processed, or otherwise prepared to obtain a product for

commercial use or disposition, other than as food for human

consumption. The term includes all other operations and

facilities that are necessary or incidental to the establishment.

(11) "Renderable raw material" means any unprocessed or

partially processed material of animal or plant origin, other

than a dead animal, that is processed by rendering

establishments. The term includes:

(A) animals, poultry, or fish slaughtered or processed for human

consumption but that are unsuitable for that use;

(B) the inedible products and by-products of animals, poultry,

or fish slaughtered or processed for human consumption;

(C) parts from dead animals;

(D) whole or partial carcasses of dead poultry or fish;

(E) waste cooking greases; and

(F) recyclable cooking oil.

(12) "Recyclable cooking oil" means any unprocessed or partially

processed grease, fat, or oil previously used in the cooking or

preparation of food for human consumption and intended for

recycling by being used or reused as:

(A) an ingredient in a process to make a product; or

(B) an effective substitute for a commercial product.

(13) "Renderable raw material hauler" means a person who

collects or transports renderable raw materials for commercial

purposes.

(14) "Transfer station" means a facility at which renderable raw

materials are transferred from one conveyance to another.

(15) "Waste cooking grease" means any unprocessed or partially

processed grease, fat, or oil previously used in the cooking or

preparation of food for human consumption and no longer suitable

for such use.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 485, Sec. 1, eff. Sept. 1,

1999.

Sec. 144.003. CONSTRUCTION OF OTHER LAWS. (a) This chapter

does not affect:

(1) Chapter 141, Agriculture Code; or

(2) any state law or a rule of any public regulatory body that

relates to the control of water or air pollution.

(b) This chapter does not affect a municipality's power to

regulate by ordinance rendering businesses within the boundaries

of the municipality. However, each rendering establishment,

related station, transfer station, dead animal hauler, or

renderable raw material hauler subject to a municipal ordinance

shall comply with this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 485, Sec. 2, eff. Sept. 1,

1999.

SUBCHAPTER B. OPERATING LICENSES

Sec. 144.011. LICENSE REQUIRED. (a) A person may not operate a

rendering business, or any adjunct to a rendering business,

without having a rendering establishment operating license issued

by the department or another appropriate operating license under

this section.

(b) A person may not operate or maintain a related station

without a related station operating license issued by the

department.

(c) A person may not operate or maintain a transfer station

without a transfer station operating license issued by the

department.

(d) A person may not operate as a dead animal hauler without a

dead animal hauler operating license issued by the department

unless the person is an employee of a rendering establishment.

(e) A person may not operate as a renderable raw material hauler

without a renderable raw material hauler operating license issued

by the department unless the person is an employee of a rendering

establishment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 485, Sec. 3, eff. Sept. 1,

1999.

Sec. 144.012. EXEMPTIONS FROM LICENSING REQUIREMENT. (a)

Unless the person also performs rendering operations or

processes, this chapter does not apply to a person who:

(1) slaughters, butchers, manufactures, or sells animal flesh or

products only for use as food for human consumption;

(2) transports or disposes of the bodies of animals killed for

use as food for human consumption, or the products of those

bodies, only for that purpose and use; or

(3) is an individual and who disposes of the individual's own

animal.

(b) This chapter does not apply to a governmental agency that

collects, transports, or disposes of dead animals or renderable

raw materials.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 485, Sec. 4, eff. Sept. 1,

1999.

Sec. 144.013. LICENSE APPLICATION AND ISSUANCE. (a) To be

considered by the department for an operating license, a person

must submit a sworn application to the department. The

application must:

(1) state whether the applicant intends to operate as a

rendering establishment, related station, transfer station, dead

animal hauler, or renderable raw material hauler;

(2) state the location from which the business is to be

conducted; and

(3) include other relevant information required by the

department to determine the applicant's compliance with the

operating procedures established under Subchapter C.

(b) The application must be accompanied by the application fee.

(c) The department shall issue the appropriate operating license

if, after investigation, it finds that the applicant's operations

or proposed operations meet the requirements of Subchapter C.

(d) If the department finds that the applicant's operations or

proposed operations do not meet the requirements of Subchapter C,

the department shall deny the application and shall notify the

applicant in writing of each reason why the applicant fails to

meet those requirements. The applicant is entitled to 90 days to

meet the requirements, after which the department shall

reinvestigate.

(e) If the department determines after reinvestigation that the

applicant is not in compliance, the department shall again deny

the application and promptly notify the applicant in writing of

each reason why the applicant fails to meet the requirements.

(f) If the department denies an application twice, the

application is canceled. The applicant is entitled to a hearing

before the commissioner on the denial if the applicant requests

the hearing not later than the 30th day after the date of the

second denial.

(g) Unless the period is extended by a written agreement between

the department and the applicant, the department shall grant or

deny a license application not later than the 30th day after the

date on which:

(1) the application and the required fee is filed with the

department;

(2) the period to meet the requirements expires; or

(3) a hearing on the application denial is conducted.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 485, Sec. 5, eff. Sept. 1,

1999.

SUBCHAPTER C. OPERATING PROCEDURES FOR ALL LICENSE HOLDERS

Sec. 144.021. GENERAL REQUIREMENTS FOR OPERATING LICENSES. (a)

Each applicant for or holder of an operating license shall adopt

operating procedures that:

(1) provide for the sanitary performance of rendering operations

and processes;

(2) prevent the spread of infectious or noxious materials; and

(3) ensure that finished products are free from

disease-producing organisms.

(b) As a condition of licensure, the department may prescribe

other reasonable and appropriate construction, operational,

maintenance, and inspection requirements to ensure compliance

with this chapter and applicable rules of the department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 485, Sec. 6, eff. Sept. 1,

1999.

Sec. 144.022. RECORDS. (a) Each licensed rendering

establishment, related station, or dead animal hauler shall have

a dead animal log that meets the requirements prescribed by the

department. The name of the licensed rendering establishment,

related station, or dead animal hauler must be on the front of

the log.

(b) When a license holder receives a dead animal, the license

holder shall enter the following information in the log:

(1) the date and time of the pickup of the dead animal;

(2) the name of the driver of the collection vehicle;

(3) a description of the dead animal;

(4) the location of the dead animal, including the county; and

(5) the owner of the dead animal, if known.

(c) The license holder shall also keep a record in the log, or

in an appendix to the log, of the general route followed in

making the collection.

(d) The log is subject to inspection at all reasonable times by

the department or a person with written authorization from the

department. Repeated or wilful failure or refusal to produce the

log for inspection or to permit inspection by persons properly

authorized to inspect the log constitutes grounds for license

revocation.

(e) This section does not apply to a licensed renderable raw

material hauler.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 144.023. VEHICLES; PERMIT REQUIRED. (a) A vehicle used to

transport dead animals or renderable raw materials to or from a

rendering establishment must:

(1) be leak-proof and maintained in a manner that precludes the

creation of a nuisance; and

(2) comply with each applicable requirement for operation on the

public roads or highways, including applicable insurance

requirements and gross vehicle weight limitations.

(b) A collection vehicle shall be held to a minimum number of

stops, and the stops shall be brief, while traveling to the

establishment with dead animals or renderable raw materials. Each

collection vehicle shall be washed and sanitized at the end of

each day's operations.

(c) A truck bed used to transport dead animals or renderable raw

materials shall be thoroughly washed and sanitized before use for

the transport of finished rendered products. A truck bed used to

transport dead animals or renderable raw materials to a rendering

establishment, or to transfer finished rendered products from an

establishment, shall, before being used to transport any product

intended for human consumption, be thoroughly sanitized with a

bactericidal agent that is determined by the department to be

safe in a rendering establishment. A truck bed may not be used to

transport dead animals or renderable raw materials at the same

time the truck bed or any part of the truck bed is used to

transport any product intended for human consumption,

notwithstanding the manner in which part of the truck bed is

sealed or separated from the remainder of the bed.

(d) The owner of a vehicle may not operate the vehicle on public

roads and highways to haul dead animals or renderable raw

materials unless the owner holds a permit for the vehicle issued

by the department. To obtain a permit for the vehicle from the

department, the owner must provide to the department:

(1) the owner's name and address;

(2) a description of the operations to be performed under the

registration;

(3) the year, make, model, license plate number, and

manufacturer's vehicle identification number for the vehicle;

(4) a list of names of drivers employed by the hauler to drive

the vehicle and their driver's license numbers; and

(5) any other information required by the department.

(e) The department may require that a dead animal or renderable

raw material hauling vehicle conspicuously display a permit decal

issued by the department and the number and license holder's name

for any operating license required under Section 144.011. As a

condition of issuance and maintenance of the permit, the

department may require that the vehicle comply with any other

construction, operational, maintenance, inspection, and marking

requirements as prescribed by the department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 485, Sec. 7, eff. Sept. 1,

1999.

Sec. 144.024. TREATMENT OF DEAD ANIMALS OR RENDERABLE RAW

MATERIALS. (a) Dead animals or renderable raw materials

received by a rendering establishment shall either be immediately

placed in the rendering process or stored for not more than 48

hours in a manner that precludes the creation of a nuisance or a

malodorous condition.

(b) Cooking or other dehydration operations shall be conducted

in a manner that prevents the survival of disease-producing

organisms in the processed material. Adequate and suitable means

for the treatment of cooking vapors shall be provided and

operated in a manner that controls odors.

(c) All cooked or finished materials shall be kept apart from

areas where dead animals or renderable raw materials are kept in

a manner that prevents contamination.

(d) If a person intends to use oil or grease as an ingredient in

livestock feed or in topical cosmetic products, the person may

not contaminate or commingle waste cooking greases or recyclable

cooking oils with grease trap waste, grit trap waste, or any

other substance that would render the greases or oils harmful or

otherwise unsuitable for use as an ingredient in livestock feed

or in topical cosmetic products.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 485, Sec. 8, eff. Sept. 1,

1999.

Sec. 144.025. FLOORS. (a) During operations, the floors in

processing areas shall be kept reasonably free from processing

wastes, including:

(1) blood;

(2) manure;

(3) scraps;

(4) grease;

(5) water;

(6) dirt; and

(7) litter.

(b) The floors shall be thoroughly cleaned at the end of each

day's operations.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 144.026. WASTE TREATMENT. (a) Waste shall be handled and

disposed of in a manner that prevents contamination of:

(1) the water supply;

(2) processing equipment;

(3) packaging materials; and

(4) finished products.

(b) Liquid waste shall be treated in the manner required by the

department and disposed of in a manner approved by the

department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 144.027. EMPLOYEE FACILITIES. (a) Adequate and convenient

toilet facilities for employees shall be located in an

establishment.

(b) An adequate number of lavatory facilities for employees to

wash their hands shall be provided at convenient locations in the

establishment and must be supplied with warm water under pressure

and with soap or another detergent.

(c) A drinking water supply approved by the department shall be

provided at convenient locations in the establishment for the use

of employees.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 144.028. HYGIENE REQUIREMENTS. A person engaging in

rendering processes or operations shall wear washable garments

and accessories and conform to hygienic practices.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 144.029. SANITARY CONDITIONS REQUIRED. (a) The premises

of a rendering establishment shall be kept clean and neat, in

good repair, and reasonably free from:

(1) undue collection of refuse;

(2) waste materials;

(3) rodent infestation;

(4) insect breeding places;

(5) standing water; and

(6) other objectionable conditions.

(b) Equipment and utensils shall be provided as necessary for

the rendering establishment to conduct operations in a sanitary

manner.

(c) Rodents, roaches, and other vermin shall be controlled.

(d) Hide storage facilities shall be in closed areas separate

from all other areas.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 144.030. COLLECTION CONTAINER REQUIREMENTS. (a) A

container in which dead animals or renderable raw materials are

accumulated by a producer at collecting points for pickup by a

dead animal hauler or renderable raw material hauler must remain

on the premises at each collecting point.

(b) The owner of the containers shall maintain the containers in

a leak-proof and sanitary condition and shall replace them as

necessary.

(c) The transportation, delivery, transfer, loading, and

off-loading of dead animals and renderable raw materials shall be

performed in a manner that prevents the release of animal parts

and spills or leaks of renderable raw materials from containers.

A release of dead animal parts or spill or leak of renderable raw

materials shall immediately be cleaned up and reported in the log

required by Section 144.022.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 485, Sec. 9, eff. Sept. 1,

1999.

Sec. 144.031. PROHIBITED PURCHASES OR SALES. (a) A person may

not sell or offer for sale a raw or uncooked dead animal or

renderable raw material that contains disease-producing organisms

to any person who is not licensed under this chapter.

(b) A person licensed under this chapter may not purchase a dead

animal from a dead animal hauler who is not licensed under this

chapter.

(c) A person licensed under this chapter may not purchase

renderable raw materials from a renderable raw material hauler

who is not licensed under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 485, Sec. 10, eff. Sept. 1,

1999.

SUBCHAPTER D. CONSTRUCTION PERMITS

Sec. 144.041. PERMIT REQUIRED. (a) Except as provided by

Section 144.042, a person may not construct a new rendering

establishment or engage in construction involving an addition or

replacement at a rendering establishment without a construction

permit issued by the department.

(b) Except as provided by Section 144.042, a person may not

construct a new related station or engage in construction

involving an addition or replacement at a related station without

a construction permit issued by the department.

(c) Except as provided by Section 144.042, a person may not

construct a new transfer station or engage in construction

involving an addition or replacement at a transfer station

without a construction permit issued by the department.

(d) Construction at a rendering business is subject to the

construction and layout requirements established under Subchapter

E.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 485, Sec. 11, eff. Sept. 1,

1999.

Sec. 144.042. EXEMPTION FROM PERMIT REQUIREMENT. A construction

permit from the department for the construction of a new

rendering business or for construction at a rendering business is

not required if the cost to the rendering business is less than

$10,000. However, the construction and layout requirements

established under Subchapter E apply to the construction.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 485, Sec. 12, eff. Sept. 1,

1999.

Sec. 144.043. PERMIT APPLICATION AND ISSUANCE. (a) To receive

a construction permit, a person must submit a sworn application

to the department. The application must:

(1) describe the type of construction proposed, whether the

construction is of a new rendering establishment, related

station, or transfer station or additions or replacements;

(2) specify when the proposed construction is to occur; and

(3) include other relevant information required by the

department to determine the applicant's compliance with the

requirements of Subchapter E.

(b) The department shall issue the construction permit if, after

investigation, it finds that the proposed construction meets the

requirements of Subchapter E.

(c) If the department finds that the applicant's proposed

construction does not meet the requirements of Subchapter E, the

department shall deny the application and shall notify the

applicant in writing of each reason why the applicant fails to

meet the requirements. The applicant is entitled to 90 days in

which to meet the requirements, after which the department shall

reinvestigate.

(d) If the department determines after reinvestigation that the

applicant is not in compliance, the department shall again deny

the application and notify the applicant in writing of each

reason why the applicant fails to meet the requirements.

(e) If the department denies an application twice, the

application is canceled. The applicant is entitled to a hearing

before the commissioner on the denial if the applicant requests

the hearing not later than the 30th day after the date of the

second denial.

(f) Unless the period is extended by a written agreement between

the department and the applicant, the department shall grant or

deny a permit application not later than the 30th day after the

date on which:

(1) the application and the required fees are filed with the

department;

(2) the period to meet the requirements expires; or

(3) a hearing on the application denial is conducted.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 485, Sec. 13, eff. Sept. 1,

1999.

SUBCHAPTER E. CONSTRUCTION AND LAYOUT REQUIREMENTS FOR RENDERING

ESTABLISHMENTS AND RELATED STATIONS

Sec. 144.051. RENDERING ESTABLISHMENT AND RELATED STATION

CONSTRUCTION. (a) All construction of a rendering

establishment, related station, or transfer station subject to

this chapter must:

(1) provide for sanitary operations and environmental

conditions;

(2) prevent the spread of disease-producing organisms and

infectious or noxious materials; and

(3) prevent the development of a malodorous condition or a

nuisance.

(b) Except to the extent the department grants a written

variance from a requirement, each construction permit holder

shall comply with the specific requirements established under

this subchapter. The department may grant a variance from the

requirements of this subchapter if the department determines that

construction or operational features established at a rendering

establishment will provide protection for public health and

safety equivalent to that afforded by the requirements of this

subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 485, Sec. 14, eff. Sept. 1,

1999.

Sec. 144.052. GENERAL CONSTRUCTION AND LAYOUT REQUIREMENTS. (a)

A rendering establishment shall provide sufficient space for:

(1) the sanitary administration of rendering operations and

processes;

(2) the installation of necessary utility equipment; and

(3) the installation of processing equipment in a manner that

makes the equipment easily accessible for cleaning.

(b) A rendering establishment must be constructed so as to be

easily maintained in a sanitary condition and to prevent shelter

for rodents, roaches, and other vermin.

(c) A floor in a rendering establishment must be constructed of

good quality concrete, metal, or other equally impervious and

easily cleanable material. It must be smooth, graded to drain,

and provided with an adequate number of trapped drains or other

waste disposal facilities approved by the department. A gutter

used to conduct drainage must be constructed and located so it

can be easily cleaned and maintained in a sanitary condition.

(d) A wall, partition, or post in a rendering establishment must

be finished with a smooth, washable surface of concrete, metal,

or other equally impervious and easily cleanable material.

(e) A ceiling, the underside of a roof if used as a ceiling, and

any exposed overhead structure in a rendering establishment must

have easily cleanable surfaces.

(f) Each exterior wall and roof, and any opening in an outer

wall or roof, must protect against the entrance of insects,

rodents, and other vermin. An interior wall, partition, post,

ceiling, or other overhead structure may not contain crevices or

openings that may provide shelter for rodents or insects.

(g) A rendering establishment shall provide a paved area of

adequate size for washing and sanitizing trucks. The paved area

must be provided with adequate drains that lead to a sanitary

sewer system.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 144.053. RESTROOM FACILITIES. (a) A rendering

establishment shall provide toilet and dressing room facilities

for employees of each sex. The department must approve the

design, construction, and equipment of those facilities.

(b) This section does not apply to toilet or dressing room

facilities located in the managerial office area of a rendering

establishment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 144.054. VENTILATION REQUIREMENTS. (a) A rendering

establishment shall provide sufficient ventilation to dispel

disagreeable odors, condensate, and vapor.

(b) The establishment shall provide ventilating equipment as

necessary, including individual fans, vents, and hoods. The

establishment shall locate and control mechanical ventilating

equipment to prevent contamination of finished products or

processing equipment from nearby or preceding operations or other

sources.

(c) An employee toilet room or dressing room must be adequately

vented to the outside air.

(d) A space heater, gas stove, water heater, or other equipment

that emits noxious odors, fumes, or vapors must be vented to the

outside air.

(e) An exhaust outlet from a mechanical ventilation device must

be conducted to the outside air and must be arranged, placed, and

extended to avoid creating a nuisance to adjacent areas.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 144.055. WATER SUPPLY. (a) The water supply used by a

rendering establishment must be either a public water supply

acceptable to the department or a private supply that is located,

constructed, and treated, if necessary, to provide water of a

safe, sanitary quality and that complies with department

requirements.

(b) The establishment's water supply may not be physically

connected to any unsafe or questionable supply. Water from an

unsafe or questionable supply may be used only for limited

purposes, such as fire control or for ammonia condensers. A

supply line for unsafe or questionable water must be clearly

identified.

(c) Hot and cold water must be conveniently accessible to all

parts of the establishment. The water must be under ample

pressure, and must be available through outlets and in quantities

as necessary to meet effectively the needs of the establishment

at all times. The hot water system must have sufficient capacity

to furnish ample water with a temperature of at least 180 degrees

Fahrenheit during processing and cleanup.

(d) The plumbing system in a rendering establishment must be

installed in compliance with state law and applicable local

plumbing ordinances, and must be designed, installed, and

maintained to protect the establishment's water supply from

contamination through cross-connections, back siphonage,

back-flow leakage, or condensation. The plumbing system must

readily carry away all liquid wastes.

(e) If necessary to prevent discharge into the drainage system

of solid wastes likely to clog the drainage system, liquid wastes

containing solid materials must be passed through a separator or

indirect-waste receptor that effectively retains the solids

before discharge into the drainage system.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER F. PROVISIONS APPLICABLE TO LICENSES AND PERMITS

Sec. 144.061. CONTENTS AND DISPLAY OF LICENSE OR PERMIT. (a)

Each operating license and construction permit must state the

name and address of the license holder or permit holder.

(b) The license or permit must be displayed at the place of

business named in the license or the place of construction named

in the permit.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 144.062. NOT TRANSFERABLE OR ASSIGNABLE. A license or

permit may not be transferred or assigned without the

department's approval.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 144.063. RENEWAL OF LICENSE OR PERMIT. (a) A license or

permit is effective until it is relinquished, suspended, or

revoked, or it expires.

(b) An operating license is valid for one year and may be

renewed annually by the license holder. The department shall set

an annual renewal fee.

(c) A license holder may renew a license by paying the renewal

fee to the department on or before January 1 of each year. On

receipt of the fee, the license is automatically renewed for the

next calendar year.

(d) If the renewal fee is not paid before the expiration of the

15th day after the date on which written notice of delinquency is

given to the license holder by the department, the license

expires unless the department grants an extension to renew. After

an operating license expires, a new application for the license

must be submitted.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 485, Sec. 15, eff. Sept. 1,

1999.

Sec. 144.064. DENIAL, SUSPENSION, OR REVOCATION OF LICENSE OR

PERMIT; REINSTATEMENT. (a) The commissioner may deny, suspend,

or revoke an operating license, construction permit, or renewal

of an operating license or construction permit if the

commissioner finds that:

(1) the license holder or permit holder has violated this

chapter or a rule or order adopted under this chapter or did not

exercise due care to prevent the violation; or

(2) a fact or condition exists that would have justified the

denial of the license or permit application if the fact or

condition was known at the time the original application was

filed.

(b) On the discovery of such a violation, the commissioner shall

notify the license holder or permit holder of the violation. If

the license holder or permit holder fails to make the necessary

corrections, the department shall notify the license holder or

permit holder of a hearing to suspend or revoke the license or

permit.

(c) The commissioner may reinstate a suspended license or

permit, or may issue a new license or permit to a person whose

license or permit has been revoked, if a ground to deny the

original license or permit application does not exist.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 485, Sec. 16, eff. Sept. 1,

1999.

SUBCHAPTER G. ADMINISTRATIVE AND ENFORCEMENT PROVISIONS;

PENALTIES

Sec. 144.071. INSPECTIONS. (a) At least once each year and at

other times as the department considers necessary, the department

shall inspect the place of business of each operating license

holder, the vehicles of each renderable raw material hauler, and

the construction site of each construction permit holder if

construction is continuing.

(b) The department shall inquire into and inspect the premises,

equipment, and operations of the license holder or permit holder

that relate to matters regulated by this chapter.

(c) The department has free access to the place of business,

construction site, or vehicle to conduct the inspection.

(d) A license holder or permit holder who unreasonably fails or

refuses to cooperate and assist the department in an inspection

violates this chapter, and the failure or refusal constitutes a

ground for the suspension or revocation of the license or permit.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 485, Sec. 17, eff. Sept. 1,

1999.

Sec. 144.072. FEES. (a) An application for an operating

license must be accompanied by an application fee.

(b) An application for a construction permit must be accompanied

by a fee. Construction permit fees must be based on the dollar

value at the cost to the rendering establishment or related

station of the construction.

(c) An application for a vehicle permit under Section 144.023

must be accompanied by a permit fee for each vehicle for which a

permit is to be issued.

(d) If an application is withdrawn not later than the fifth day

after the date on which it is received by the department, the

department shall refund the full amount of the application fee.

(e) The department by rule shall set the fees authorized by this

chapter in amounts that allow the department to recover the

annual expenditures of state funds by the department in:

(1) reviewing and acting on a license renewal or registration;

(2) amending a license, renewal license, or registration;

(3) inspecting a licensed facility or vehicles and equipment

regulated under this chapter; and

(4) implementing and enforcing this chapter, including a rule or

order adopted or a license issued under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 485, Sec. 18, eff. Sept. 1,

1999.

Sec. 144.073. ACCOUNT. All fees collected under this chapter

are payable to the department and shall be deposited to the

credit of the rendering fee account in the general revenue fund.

Money in the account may be appropriated only to the department

to be used to process and investigate applications filed under

this chapter and to administer this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 485, Sec. 19, eff. Sept. 1,

1999.

Sec. 144.074. ADOPTION OF RULES. The board may adopt rules

consistent with this chapter as necessary for the enforcement of

this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 144.075. CERTIFICATES; CERTIFIED COPIES. (a) On

application by any person and on payment of the associated costs,

the department shall furnish a certificate of good standing and a

certified copy of any license, permit, rule, or order.

(b) The department shall furnish the certificate or copy under

its seal and signed by a representative of the department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 144.076. PUBLIC RECORDS. The transcript of any hearing

held by the commissioner and findings made by the commissioner or

the department under this chapter are public records open to

inspection at all reasonable times.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 144.077. HEARINGS AND JUDICIAL REVIEW. (a) A hearing held

under this chapter is subject to Chapter 2001, Government Code.

(b) A person aggrieved by a final decision under this chapter is

entitled to judicial review.

(c) The manner of judicial review is by substantial evidence

review.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 485, Sec. 20, eff. Sept. 1,

1999.

Sec. 144.078. INJUNCTION. (a) On request of the department,

the attorney general may bring an action in any district court of

this state that has jurisdiction and venue for an injunction to

compel compliance with this chapter or to restrain any actual or

threatened violation of this chapter.

(b) The court may enter an order or judgment to award a

preliminary or final injunction as it considers appropriate.

(c) The attorney general on behalf of the department may bring

an action under Subsection (a) in addition to any other action

provided by this chapter and without prejudice to that action.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 485, Sec. 21, eff. Sept. 1,

1999.

Sec. 144.079. PROHIBITED ACTS. (a) A person may not receive,

hold, slaughter, butcher, or otherwise process any animal as food

for human consumption in a building or compartmented area of a

building used as a rendering establishment or related station.

(b) A person may not steal, misappropriate, contaminate, or

damage recyclable cooking oil or containers of recyclable cooking

oil.

(c) A renderer, hauler, or any other person may not:

(1) take possession of recyclable cooking oil from an unlicensed

hauler or an employee or contractor of an unlicensed hauler; or

(2) knowingly take possession of stolen recyclable cooking oil.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 485, Sec. 22, eff. Sept. 1,

1999.

Sec. 144.080. CRIMINAL PENALTY. (a) A person commits an

offense if the person continues any operation or construction

subject to regulation under this chapter without obtaining and

maintaining an operating license or construction permit.

(b) An offense under this section is a misdemeanor punishable

by:

(1) a fine of not less than $50 or more than $500;

(2) confinement in the county jail for not more than 30 days; or

(3) both the fine and confinement.

(c) Each day of violation constitutes a separate offense.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 144.081. ADMINISTRATIVE PENALTY. (a) The commissioner may

assess an administrative penalty against a person who violates

this chapter, a rule adopted by the board under the authority of

this chapter, or an order or license issued under this chapter.

(b) In determining the amount of the penalty, the commissioner

shall consider:

(1) the person's previous violations;

(2) the seriousness of the violation;

(3) any hazard to the health and safety of the public;

(4) the person's demonstrated good faith;

(5) such other matters as justice may require.

(c) The penalty may not exceed $25,000 a day for each violation.

(d) Each day a violation continues may be considered a separate

violation.

Added by Acts 1991, 72nd Leg., ch. 385, Sec. 1, eff. Sept. 1,

1991.

Sec. 144.082. ADMINISTRATIVE PENALTY ASSESSMENT PROCEDURE. (a)

An administrative penalty may be assessed only after a person

notified of a violation is given an opportunity for a hearing.

(b) If a hearing is held, the commissioner shall make findings

of fact and shall issue a written decision regarding the

occurrence of the violation and the amount of the penalty that

may be warranted.

(c) If the person notified of the violation does not request a

hearing, the commissioner may assess a penalty after determining

that a violation has occurred and the amount of the penalty that

may be warranted.

(d) After making a determination under this section that a

penalty is to be assessed against a person, the commissioner

shall issue an order requiring that the person pay the penalty.

(e) The commissioner may consolidate a hearing held under this

section with another proceeding.

Added by Acts 1991, 72nd Leg., ch. 385, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 485, Sec. 23, eff.

Sept. 1, 1999.

Sec. 144.083. PAYMENT OF ADMINISTRATIVE PENALTY. (a) Not later

than the 30th day after the date an order finding that a

violation has occurred is issued, the commissioner shall inform

the person against whom the order is issued of the amount of the

penalty for the violation.

(b) Not later than the 30th day after the date on which a

decision or order charging a person with a penalty is final, the

person shall:

(1) pay the penalty in full; or

(2) if the person seeks judicial review of the amount of the

penalty, the fact of the violation, or both:

(A) send the amount of the penalty to the commissioner for

placement in an escrow account; or

(B) post with the commissioner a bond for the amount of the

penalty.

(c) A bond posted under this section must be in a form approved

by the commissioner and be effective until all judicial review of

the order or decision is final.

(d) A person who does not send money to the commissioner or post

the bond within the period prescribed by Subsection (b) waives

all rights to contest the violation or the amount of the penalty.

Added by Acts 1991, 72nd Leg., ch. 385, Sec. 1, eff. Sept. 1,

1991.

Sec. 144.084. REFUND OF ADMINISTRATIVE PENALTY. Not later than

the 30th day after the date of a judicial determination that an

administrative penalty against a person should be reduced or not

assessed, the commissioner shall:

(1) remit to the person the appropriate amount of any penalty

payment plus accrued interest; or

(2) execute a release of the bond if the person has posted a

bond.

Added by Acts 1991, 72nd Leg., ch. 385, Sec. 1, eff. Sept. 1,

1991.

Sec. 144.085. RECOVERY OF ADMINISTRATIVE PENALTY BY ATTORNEY

GENERAL. The attorney general at the request of the commissioner

may bring a civil action to recover an administrative penalty

under this subchapter.

Added by Acts 1991, 72nd Leg., ch. 385, Sec. 1, eff. Sept. 1,

1991.



CHAPTER 145. TANNING FACILITIES

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE G. LICENSES

CHAPTER 145. TANNING FACILITIES

Sec. 145.001. SHORT TITLE. This chapter may be cited as the

Tanning Facility Regulation Act.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 49, eff. Sept. 1,

1991.

Sec. 145.002. DEFINITIONS. In this chapter:

(1) "Authorized agent" means an employee of the department

designated by the commissioner to enforce this chapter.

(2) "Fitzpatrick scale" means the following scale for

classifying a skin type, based on the skin's reaction to the

first 10 to 45 minutes of sun exposure after the winter season:

Skin Type

Sunburning and Tanning History

1

Always burns easily; never tans

2

Always burns easily; tans minimally

3

Burns moderately; tans gradually

4

Burns minimally; always tans well

5

Rarely burns; tans profusely

6

Never burns; deeply pigmented

(3) "Health authority" has the meaning assigned by Section

121.021.

(4) "Operator" means an owner of a tanning facility or an agent

of an owner of a tanning facility.

(5) "Person" means an individual, partnership, corporation, or

association.

(6) "Phototherapy device" means a piece of equipment that emits

ultraviolet radiation and is used by a health care professional

in the treatment of disease.

(7) "Tanning device" means a device under Section 431.002 and

includes any equipment, including a sunlamp, tanning booth, and

tanning bed, that emits electromagnetic radiation with

wavelengths in the air between 200 and 400 nanometers and is used

for the tanning of human skin. The term also includes any

accompanying equipment, including protective eyewear, timers, and

handrails.

(8) "Tanning facility" means a business that provides persons

access to or use of tanning devices.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 49, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 684, Sec. 1, eff. June

15, 1995; Acts 2001, 77th Leg., ch. 473, Sec. 1, eff. Sept. 1,

2001.

Sec. 145.003. EXEMPTION. This chapter does not apply to a

phototherapy device used by or under the supervision of a

licensed physician trained in the use of phototherapy devices.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 49, eff. Sept. 1,

1991.

Sec. 145.004. COMPLIANCE WITH LAW. (a) A tanning device used

by a tanning facility must comply with all applicable federal and

state laws and regulations.

(b) The Texas Department of Health may enforce Chapter 431

against a person who adulterates or misbrands a tanning device.

The department may investigate a person accused of adulterating

or misbranding a tanning device. For the purposes of this

subsection, a tanning device is adulterated or misbranded if the

tanning device would be an adulterated or misbranded device under

Section 431.111 or 431.112, Health and Safety Code.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 49, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 684, Sec. 2, eff. June

15, 1995.

Sec. 145.005. CUSTOMER NOTICE; LIABILITY. (a) A tanning

facility shall give each customer a written statement warning

that:

(1) failure to use the eye protection provided to the customer

by the tanning facility may result in damage to the eyes;

(2) overexposure to ultraviolet light causes burns;

(3) repeated exposure may result in premature aging of the skin

and skin cancer;

(4) abnormal skin sensitivity or burning may be caused by

reactions of ultraviolet light to certain:

(A) foods;

(B) cosmetics; or

(C) medications, including:

(i) tranquilizers;

(ii) diuretics;

(iii) antibiotics;

(iv) high blood pressure medicines; or

(v) birth control pills;

(5) any person taking a prescription or over-the-counter drug

should consult a physician before using a tanning device;

(6) a person with skin that always burns easily and never tans

should avoid a tanning device; and

(7) a person with a family or past medical history of skin

cancer should avoid a tanning device.

(b) Compliance with the notice requirement does not affect the

liability of a tanning facility operator or a manufacturer of a

tanning device.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 49, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 473, Sec. 2, eff.

Sept. 1, 2001.

Sec. 145.006. WARNING SIGNS. (a) A tanning facility shall post

a warning sign in a conspicuous location where it is readily

visible by persons entering the establishment. The board by rule

shall specify the size, design, and graphic design of the sign.

The sign must have dimensions of at least 11 inches by 17 inches

and must contain the following wording:

Repeated exposure to ultraviolet radiation may cause chronic sun

damage characterized by wrinkling, dryness, fragility, bruising

of the skin, and skin cancer.

DANGER: ULTRAVIOLET RADIATION

Failure to use protective eyewear may result in severe burns or

permanent injury to the eyes.

Medications or cosmetics may increase your sensitivity to

ultraviolet radiation. Consult a physician before using a sunlamp

if you are using medications, have a history of skin problems, or

believe you are especially sensitive to sunlight. Pregnant women

or women taking oral contraceptives who use this product may

develop discolored skin.

A customer may call the Texas Department of Health at (insert

toll-free telephone number) to report an alleged injury regarding

this tanning facility.

IF YOU DO NOT TAN IN THE SUN, YOU ARE UNLIKELY TO TAN FROM USE OF

AN ULTRAVIOLET LAMP OR SUNLAMP.

(b) A tanning facility operator shall also post a warning sign

at each tanning device in a conspicuous location that is readily

visible to a person about to use the device. The board by rule

shall specify the size, design, and graphic design of the sign.

The sign must have dimensions of at least 11 inches by 17 inches

and must contain the following wording:

DANGER: ULTRAVIOLET RADIATION

1. Follow the manufacturer's instructions for use of this device.

2. Avoid too frequent or lengthy exposure. As with natural

sunlight, exposure can cause serious eye and skin injuries and

allergic reactions. Repeated exposure may cause skin cancer.

3. Wear protective eyewear. Failure to use protective eyewear may

result in severe burns or permanent damage to the eyes.

4. Do not sunbathe before or after exposure to ultraviolet

radiation from sunlamps.

5. Medications or cosmetics may increase your sensitivity to

ultraviolet radiation. Consult a physician before using a sunlamp

if you are using medication, have a history of skin problems, or

believe you are especially sensitive to sunlight. Pregnant women

or women using oral contraceptives who use this product may

develop discolored skin.

A customer may call the Texas Department of Health at (insert

toll-free telephone number) to report an alleged injury regarding

this tanning device.

IF YOU DO NOT TAN IN THE SUN, YOU ARE UNLIKELY TO TAN FROM USE OF

THIS DEVICE.

(c) The Texas Department of Health shall include with a license

application and an application for renewal of a license a

description of the design standards required for signs under this

section.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 49, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 684, Sec. 3, eff. June

15, 1995; Acts 2001, 77th Leg., ch. 473, Sec. 3, eff. Sept. 1,

2001.

Sec. 145.007. PROHIBITED CLAIMS ABOUT SAFETY. A tanning

facility operator may not claim or distribute promotional

materials that claim that using a tanning device is safe or free

from risk or that using a tanning device will result in medical

or health benefits.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 49, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 684, Sec. 4, eff. June

15, 1995.

Sec. 145.008. OPERATIONAL REQUIREMENTS. (a) A tanning facility

shall have an operator present during operating hours. The

operator must:

(1) be sufficiently knowledgeable in the correct operation of

the tanning devices used at the facility;

(2) instruct, inform, and assist each customer in the proper use

of the tanning devices;

(3) complete and maintain records required by this chapter; and

(4) explain or otherwise inform each customer initially using

the tanning facility of:

(A) the potential hazards of and protective measures necessary

for ultraviolet radiation;

(B) the requirement that protective eyewear be worn while using

a tanning device;

(C) the possibility of photosensitivity or of a photoallergic

reaction to certain drugs, medicine, or other agents when a

person is subjected to the sun or ultraviolet radiation;

(D) the correlation between skin type and exposure time;

(E) the maximum exposure time to the facility's devices;

(F) the biological process of tanning; and

(G) the dangers of and the necessity to avoid overexposure to

ultraviolet radiation.

(b) Before each use of a tanning device, the operator shall

provide with each device clean and properly sanitized protective

eyewear that protects the eyes from ultraviolet radiation and

allows adequate vision to maintain balance. The protective

eyewear shall be located in the immediate area of each tanning

device and shall be provided without charge to each user of a

tanning device. The operator may not allow a person to use a

tanning device if that person does not use protective eyewear

that meets the requirements of the United States Food and Drug

Administration. The operator also shall show each customer how to

use suitable physical aids, such as handrails and markings on the

floor, to maintain proper exposure distance as recommended by the

manufacturer of the tanning device.

(c) The tanning facility operator shall clean and properly

sanitize the body contact surfaces of a tanning device after each

use of the tanning device.

(d) The tanning facility shall use a timer with an accuracy of

at least plus or minus 10 percent of the maximum timer interval

of the tanning device. The operator shall limit the exposure time

of a customer on a tanning device to the maximum exposure time

recommended by the manufacturer. A timer shall be located so that

a customer cannot set or reset the customer's exposure time. The

operator shall control the temperature of the customer contact

surfaces of a tanning device and the surrounding area so that it

may not exceed 100 degrees Fahrenheit.

(e) Before a customer who is 18 years of age or older uses a

tanning facility's tanning device for the first time and each

time a person executes or renews a contract to use a tanning

facility, the person must provide photo identification and sign a

written statement acknowledging that the person has read and

understood the required warnings before using the device and

agrees to use protective eyewear.

(f) To ensure the proper operation of the tanning equipment, a

tanning facility may not allow:

(1) a person younger than 16.5 years of age to use a tanning

device; and

(2) a person younger than 18 years of age to use a tanning

device unless the person's parent or legal guardian, in person

at the facility, consents in writing for the person to use the

device, which may be revoked at any time.

(g) Before any person younger than 18 years of age uses a

tanning facility device for the first time, the person must give

the operator a written informed consent statement signed and

dated by the person and the person's parent or legal guardian

stating that the person and the parent or legal guardian:

(1) have read and understood the advisory statement issued by

the Texas Medical Board, warning of the dangers of indoor and

outdoor tanning and its association with skin cancer, eye damage,

and other health risks, provided by the tanning facility; and

(2) agree that the minor will use protective eyewear at all

times while using the tanning device.

(h) When a tanning device is in use by a person, another person

may not be allowed in the area of the tanning device.

(i) A record of each customer using a tanning device shall be

maintained at the tanning facility at least until the third

anniversary of the date of the customer's last use of a tanning

device. The executive commissioner of the Health and Human

Services Commission by rule shall prescribe the form and content

of the records. The record shall include:

(1) the date and time of the customer's use of a tanning device;

(2) the length of time the tanning device was used;

(3) any injury or illness resulting from the use of a tanning

device;

(4) any parent or guardian consent required under Subsection (f)

or any written informed consent statement required to be signed

under Subsection (e) or (g);

(5) the customer's skin type, as determined by the customer by

using the Fitzpatrick scale for classifying a skin type;

(6) whether the customer has a family history of skin cancer;

and

(7) whether the customer has a past medical history of skin

cancer.

(j) An operator shall keep an incident log at each tanning

facility. The log shall be maintained at the tanning facility at

least until the third anniversary of the date of an incident. The

board by rule shall prescribe the form and content of the log.

The log shall include each:

(1) alleged injury;

(2) use of a tanning device by a customer not wearing protective

eyewear;

(3) mechanical problem with a tanning device; and

(4) customer complaint.

(k) The Texas Department of Health shall provide to each

applicant for an original or renewal license a written copy of

the Fitzpatrick scale.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 49, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 684, Sec. 5, eff. June

15, 1995; Acts 2001, 77th Leg., ch. 473, Sec. 4, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

626, Sec. 1, eff. January 1, 2010.

Sec. 145.009. LICENSES. (a) A person may not operate a tanning

facility unless the person holds a license issued by the

department to operate the facility. Unless revoked or suspended,

a license is valid until the first anniversary of the date the

license was issued. A separate license is required for each

tanning facility.

(b) The license shall be displayed in an open public area of the

tanning facility.

(c) The board annually shall renew licenses after application

for renewal is made on forms provided by the department for this

purpose and after receipt of renewal fees.

(d) The department by rule may adopt a system under which

licenses expire on various dates during the year. As part of this

system the license fees and the annual renewal fees may be

prorated on a monthly basis to reflect the actual number of

months the license is valid.

(e) The department may revoke, suspend, suspend on an emergency

basis, or probate by an emergency order of the commissioner, or

the commissioner's designee a license to operate a tanning

facility for:

(1) a failure to pay a license fee or an annual renewal fee for

a license;

(2) an applicant's acquisition or attempted acquisition of a

license by fraud or deception;

(3) a violation of this chapter;

(4) a violation of a rule of the department adopted under this

chapter; or

(5) a violation of an order issued under this chapter.

(f) A license issued under this chapter shall be returned to the

department if the tanning facility:

(1) ceases to operate as a business permanently;

(2) changes the ownership of the tanning facility;

(3) changes the location of the tanning facility; or

(4) changes the name of the business under which the tanning

facility operates.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 49, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 684, Sec. 6, eff. June

15, 1995.

Sec. 145.0095. ISSUANCE OF LICENSE FOR CERTAIN FACILITIES

PROHIBITED. (a) The department may not issue or renew a license

under Section 145.009 with respect to a facility that:

(1) is operated under a license or permit as a sexually oriented

business issued in accordance with Section 243.007, Local

Government Code;

(2) offers, as its primary business, a service or the sale,

rental, or exhibition of a device or other item that is intended

to provide sexual stimulation or sexual gratification to a

customer; or

(3) is owned or operated by a person who has been convicted of

an offense under Chapter 21 or 43, Penal Code, or Section

71.02(a)(3), Penal Code.

(b) The department shall revoke a license issued with respect to

a facility if the license may not be renewed under Subsection

(a).

(c) For purposes of this section, a person has been convicted of

an offense if the person receives community supervision for the

offense after sentence is imposed or after the person enters a

plea of guilty or nolo contendere and is placed on deferred

adjudication.

Added by Acts 1995, 74th Leg., ch. 684, Sec. 7, eff. June 15,

1995.

Sec. 145.0096. CERTAIN ADVERTISING PROHIBITED. (a) A business

described by Section 145.0095(a)(1) or (2) may not use the word

"tan" or "tanning" in a sign or any other form of advertising.

(b) A person commits an offense if the person violates

Subsection (a). Except as provided by Subsection (c), an offense

under this subsection is a Class C misdemeanor.

(c) If it is shown on the trial of an offense under Subsection

(b) that the person has previously been convicted of an offense

under that subsection, the offense is a Class A misdemeanor.

Added by Acts 1995, 74th Leg., ch. 684, Sec. 7, eff. June 15,

1995.

Sec. 145.010. FEES. (a) The board shall collect a fee for:

(1) a license issued or renewed; or

(2) a license that is modified.

(b) The board may charge prorated or annual fees.

(c) The board by rule shall set the fees in amounts that allow

the department to recover not less than 50 percent of the costs

to the department in:

(1) reviewing and acting on a license application;

(2) modifying or renewing a license;

(3) inspecting a licensed facility; and

(4) implementing and enforcing this chapter or rules relating to

this chapter.

(d) The department shall use not less than 50 percent of the

license fees collected for inspecting a licensed facility or

enforcement of this chapter or a rule relating to this chapter.

The remainder of the license fees collected shall be used to

administer this chapter.

(e) A license fee received by the department shall be deposited

in the state treasury to the credit of the food and drug

registration fund. The fees are dedicated to the department for

the administration and enforcement of this chapter.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 49, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 684, Sec. 8, eff. June

15, 1995.

Sec. 145.011. RULES; INSPECTION. (a) The board may adopt rules

as necessary to implement this chapter.

(b) The commissioner or an authorized agent may inspect a

tanning facility at any reasonable time to determine compliance

with this chapter.

(c) A person who is required to maintain records under this

chapter or a person in charge of the custody of those records

shall, at the request of an authorized agent or health authority,

permit the authorized agent or health authority access to copy or

verify the records at reasonable times.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 49, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 684, Sec. 9, eff. June

15, 1995.

Sec. 145.012. EMERGENCY ORDER. (a) The commissioner or the

commissioner's designee may issue an emergency order relating to

the operation of a tanning facility in the department's

jurisdiction if the commissioner or the commissioner's designee

determines that:

(1) operation of the tanning facility creates or poses an

immediate and serious threat to human life or health; and

(2) other procedures available to the department to remedy or

prevent the threat will result in unreasonable delay.

(b) The commissioner or the commissioner's designee may issue an

emergency order without notice or a hearing if the commissioner

or the designee determines notice or a hearing is not practical

under the circumstances.

(c) If an emergency order is issued without a hearing, the

department shall determine a time and place for a hearing at

which the emergency order is affirmed, modified, or set aside.

The hearing shall be held under rules of the department.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 49, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 684, Sec. 10, eff.

June 15, 1995.

Sec. 145.0121. CIVIL PENALTY; INJUNCTION. (a) If it appears

that a person has violated or is violating this chapter or an

order issued or a rule adopted under this chapter, the

commissioner may request the attorney general or the district or

county attorney or the municipal attorney of a municipality in

the jurisdiction where the violation is alleged to have occurred

or may occur to institute a civil suit for:

(1) an order enjoining the violation;

(2) a permanent or temporary injunction, a temporary restraining

order, or other appropriate remedy if the department shows that

the person has engaged in or is engaging in a violation;

(3) the assessment and recovery of a civil penalty; or

(4) both injunctive relief and a civil penalty.

(b) A civil penalty may not exceed $25,000 a day for each

violation. Each day the violation occurs constitutes a separate

violation for the purposes of the assessment of a civil penalty.

(c) In determining the amount of the civil penalty, the court

hearing the matter shall consider:

(1) the person's history of previous violations;

(2) the seriousness of the violation;

(3) the hazard to the health and safety of the public;

(4) the demonstrated good faith of the person charged; and

(5) any other matter as justice may require.

(d) Venue for a suit brought under this section is the

municipality or county in which the violation occurred or in

Travis County.

(e) A civil penalty recovered in a suit instituted by a local

government under this chapter shall be paid to the local

government.

(f) The commissioner or the attorney general may each recover

reasonable expenses incurred in obtaining injunctive relief or a

civil penalty under this section, including investigation and

court costs, reasonable attorney's fees, witness fees, and other

expenses. The expenses recovered by the commissioner under this

section shall be used for the administration and enforcement of

this chapter. The expenses recovered by the attorney general

shall be used by the attorney general.

Added by Acts 1995, 74th Leg., ch. 684, Sec. 11, eff. June 15,

1995.

Sec. 145.0122. ADMINISTRATIVE PENALTY. (a) The board or the

board's designee may impose an administrative penalty against a

person licensed or regulated under this chapter who violates this

chapter or a rule or order adopted under this chapter.

(b) The penalty for a violation may be in an amount not to

exceed $25,000. Each day a violation continues or occurs is a

separate violation for purposes of imposing an administrative

penalty.

(c) The amount of the penalty shall be based on:

(1) the person's history of previous violations;

(2) the seriousness of the violation;

(3) the hazard the violation caused or will cause to the health

and safety of the public;

(4) the demonstrated good faith of the person charged with a

violation; and

(5) any other matter that justice may require.

(d) If the commissioner or the commissioner's designee

determines a violation has occurred, the commissioner or the

commissioner's designee may issue to the board or the board's

designee a report that states the facts on which the

determination is based and the commissioner's or the designee's

recommendation on the imposition of a penalty, including a

recommendation on the amount of the penalty.

(e) Within 14 days after the date the report is issued, the

commissioner or the commissioner's designee shall give written

notice of the report to the person. The notice may be given by

certified mail. The notice must include a brief summary of the

alleged violation and a statement of the amount of the

recommended penalty and must inform the person that the person

has a right to a hearing on the occurrence of the violation, the

amount of the penalty, or both the occurrence of the violation

and the amount of the penalty.

(f) Within 20 days after the date the person receives the

notice, the person in writing may accept the determination and

recommended penalty of the commissioner or the commissioner's

designee or may make a written request for a hearing on the

occurrence of the violation, the amount of the penalty, or both

the occurrence of the violation and the amount of the penalty.

(g) If the person accepts the determination and recommended

penalty of the commissioner or the commissioner's designee, the

board by order shall approve the determination and impose the

recommended penalty.

(h) If the person requests a hearing or fails to respond timely

to the notice, the commissioner or the commissioner's designee

shall set a hearing and give notice of the hearing to the person.

The hearing shall be held by an administrative law judge of the

department. The administrative law judge shall make findings of

fact and conclusions of law and promptly issue to the board a

proposal for a decision about the occurrence of the violation and

the amount of a proposed penalty. Based on the findings of fact,

conclusions of law, and proposal for a decision, the board by

order may find that a violation has occurred and impose a penalty

or may find that no violation occurred.

(i) The notice of the board's order given to the person under

Chapter 2001, Government Code, must include a statement of the

right of the person to judicial review of the order.

(j) Within 30 days after the date the board's order becomes

final as provided by Section 2001.144, Government Code, the

person shall:

(1) pay the amount of the penalty;

(2) pay the amount of the penalty and file a petition for

judicial review contesting the occurrence of the violation, the

amount of the penalty, or both the occurrence of the violation

and the amount of the penalty; or

(3) without paying the amount of the penalty, file a petition

for judicial review in a district court in Travis County

contesting the occurrence of the violation, the amount of the

penalty, or both the occurrence of the violation and the amount

of the penalty.

(k) Within the 30-day period, a person who acts under Subsection

(j)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the amount of the penalty to the court for placement

in an escrow account; or

(B) giving to the court a supersedeas bond that is approved by

the court for the amount of the penalty and that is effective

until all judicial review of the board's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the amount

of the penalty and is financially unable to give the supersedeas

bond; and

(B) giving a copy of the affidavit to the commissioner by

certified mail.

(l) If the commissioner receives a copy of an affidavit under

Subsection (k)(2), the commissioner may file with the court, not

later than the fifth day after the date the copy is received, a

contest to the affidavit. The court shall hold a hearing on the

facts alleged in the affidavit as soon as practicable and shall

stay the enforcement of the penalty on finding that the alleged

facts are true. The person who files an affidavit has the burden

of proving that the person is financially unable to pay the

amount of the penalty and give a supersedeas bond.

(m) If the person does not pay the amount of the penalty and the

enforcement of the penalty is not stayed, the commissioner may

refer the matter to the attorney general for collection of the

amount of the penalty.

(n) Judicial review of the order of the board:

(1) is instituted by filing a petition as provided by Subchapter

G, Chapter 2001, Government Code; and

(2) is under the substantial evidence rule.

(o) If the court sustains the occurrence of the violation, the

court may uphold or reduce the amount of the penalty and order

the person to pay the full or reduced amount of the penalty. If

the court does not sustain the occurrence of the violation, the

court shall order that no penalty is owed.

(p) When the judgment of the court becomes final, the court

shall proceed under this subsection. If the person paid the

amount of the penalty and if that amount is reduced or is not

upheld by the court, the court shall order that the appropriate

amount plus accrued interest be remitted to the person. The rate

of the interest is the rate charged on loans to depository

institutions by the New York Federal Reserve Bank, and the

interest shall be paid for the period beginning on the date the

penalty was paid and ending on the date the penalty is remitted.

If the person gave a supersedeas bond and if the amount of the

penalty is not upheld by the court, the court shall order the

release of the bond. If the person gave a supersedeas bond and if

the amount of the penalty is reduced, the court shall order the

release of the bond after the person pays the amount.

(q) A penalty collected under this section shall be remitted to

the comptroller for deposit in the general revenue fund.

(r) All proceedings under this section are subject to Chapter

2001, Government Code.

Added by Acts 1995, 74th Leg., ch. 684, Sec. 11, eff. June 15,

1995.

Sec. 145.013. CRIMINAL PENALTY. (a) A person, other than a

customer, commits an offense if the person violates this chapter

or a rule adopted under this chapter.

(b) An offense under this chapter is a Class A misdemeanor.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 49, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 684, Sec. 12, eff.

June 15, 1995.

Sec. 145.015. TOLL-FREE NUMBER. The department shall maintain a

toll-free telephone number that a customer may call to report an

alleged injury regarding a tanning device or incurred at a

tanning facility.

Added by Acts 2001, 77th Leg., ch. 473, Sec. 5, eff. Sept. 1,

2001.

Sec. 145.016. DISCLOSURE OF RECORD PROHIBITED; EXCEPTION. (a)

Except as provided by Subsection (b), an operator or other person

may not disclose a customer record required by Section

145.008(i).

(b) An operator or other person may disclose a customer record:

(1) if the customer, or a person authorized to act on behalf of

the customer, requests the record;

(2) if the commissioner or an authorized agent or health

authority requests the record under Section 145.011;

(3) if the customer consents in writing to the disclosure to

another person;

(4) in a criminal proceeding in which the customer is a victim,

witness, or defendant;

(5) if the record is requested in a criminal or civil proceeding

by court order or subpoena; or

(6) as otherwise required by law.

Added by Acts 2001, 77th Leg., ch. 473, Sec. 6, eff. Sept. 1,

2001.



CHAPTER 146. TATTOO AND CERTAIN BODY PIERCING STUDIOS

HEALTH AND SAFETY CODETITLE 2. HEALTHSUBTITLE G. LICENSESCHAPTER 146. TATTOO AND CERTAIN BODY PIERCING STUDIOSSec. 146.001. DEFINITIONS. In this chapter:(1) "Body piercing" means the creation of an opening in an individual's body, other than in an individual's earlobe, to insert jewelry or another decoration.(1-a) "Body piercer" means a person who performs body piercing.(2) "Body piercing studio" means a facility in which body piercing is performed.(3) "Tattoo" means the practice of producing an indelible mark or figure on the human body by scarring or inserting a pigment under the skin using needles, scalpels, or other related equipment. The term includes the application of permanent cosmetics.(4) "Tattooist" means a person who performs tattooing.(5) "Tattoo studio" means an establishment or facility in which tattooing is performed.(6) "Temporary location" means a fixed location at which an individual operator performs tattooing or body piercing for a specified period of not more than seven days in conjunction with a single event or celebration, where the primary function of the event or celebration is tattooing or body piercing.

Added by Acts 1993, 73rd Leg., ch. 580, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 936, Sec. 2, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 516, Sec. 2, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1226, Sec. 1, eff. Sept. 1, 2003.

Sec. 146.002. LICENSE REQUIRED. (a) A person may not conduct, operate, or maintain a tattoo studio unless the person holds a license issued by the department to operate the tattoo studio. Except as provided by Section 146.0025, a person may not conduct, operate, or maintain a body piercing studio unless the person holds a license issued by the department to operate the body piercing studio.(b) Except as provided by Section 146.0025, a person may not practice tattooing or body piercing at a temporary location unless the person holds a temporary location license for tattooing or body piercing, as appropriate, issued by the department.(c) The license must be displayed in a prominent place in the tattoo or body piercing studio or temporary location.(d) Tattooing and body piercing are permitted only at a location that is in compliance with this chapter and rules adopted under this chapter.

Added by Acts 1993, 73rd Leg., ch. 580, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 936, Sec. 3, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 516, Sec. 3, eff. Sept. 1, 1999.

Sec. 146.0021. EMPLOYMENT OF TATTOOISTS AND BODY PIERCERS; REGISTRATION REQUIRED. A tattoo studio or a body piercing studio may not employ a tattooist or a body piercer unless the person is registered with the department under this chapter.

Added by Acts 2003, 78th Leg., ch. 1226, Sec. 2, eff. Sept. 1, 2003.

Sec. 146.0025. EXEMPTIONS FROM LICENSING REQUIREMENTS; EAR PIERCING ESTABLISHMENTS EXEMPT. (a) This chapter does not apply to:(1) a medical facility licensed under other law;(2) an office or clinic of a person licensed by the Texas State Board of Medical Examiners;(3) a person who performs only ear piercing; or(4) a facility in which only ear piercing is performed.(b) A person who conducts, operates, or maintains a facility, office, or clinic described by Subsection (a)(1), (2), or (4) is not required to obtain a license under this chapter to operate that facility.

Added by Acts 1999, 76th Leg., ch. 516, Sec. 3, eff. Sept. 1, 1999.

Sec. 146.003. LICENSE APPLICATION. (a) To receive a tattoo studio license, body piercing studio license, or temporary location license, a person must submit a signed, verified license application to the department on a form prescribed by the department and must submit an application fee. In addition, the person must submit evidence from the appropriate zoning officials in the municipality or county in which the studio is proposed to be located that confirms that the studio is in compliance with existing zoning codes applicable to the studio. Text of subsec. (b) as added by Acts 1999, 76th Leg., ch. 516, Sec. 4 (b) On receipt of a tattoo studio or body piercing studio license application, the department shall inspect the proposed tattoo or body piercing studio to determine compliance with this chapter and rules adopted by the board under this chapter. In addition, the department shall request confirmation from the appropriate building and zoning officials in the municipality or county in which the studio is proposed to be located to determine compliance with existing building and zoning codes applicable to the studio. The department may issue a license for a tattoo or body piercing studio after determining that the studio is in compliance with applicable statutes, rules, and building and zoning codes. Text of subsec. (b) as added by Acts 1999, 76th Leg., ch. 1528, Sec. 1 (b) The department may issue a license or temporary location license for a tattoo studio after determining that the studio is in compliance with applicable statutes, rules, and zoning codes.(c) Repealed by Acts 1999, 76th Leg., ch. 1528, Sec. 9(1), eff. September 1, 1999.

Added by Acts 1993, 73rd Leg., ch. 580, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 936, Sec. 4, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 516, Sec. 4, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1528, Sec. 1, 9(1), eff. Sept. 1, 1999.

Sec. 146.004. LICENSE TERM; RENEWAL. (a) A tattoo studio or body piercing studio license is valid for one year from the date of issuance. A temporary tattooing or body piercing location license is valid for a specified period not to exceed seven days.(b) A tattoo studio or body piercing studio license may be renewed annually on payment of the required renewal fee.

Added by Acts 1993, 73rd Leg., ch. 580, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 936, Sec. 5, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 516, Sec. 5, eff. Sept. 1, 1999.

Sec. 146.0041. GENERAL GROUNDS FOR REFUSAL. (a) The department may refuse to issue an original or renewal tattoo studio or body piercing studio license if it has reasonable grounds to believe and finds that any of the following circumstances exist:(1) the applicant has been convicted of a violation of this chapter during the two years immediately preceding the filing of the application;(2) three years have not elapsed since the termination, by pardon or otherwise, of a sentence imposed on the applicant for a conviction associated with tattooing or body piercing;(3) the applicant violated or caused to be violated a provision of this chapter or a rule of the department adopted under this chapter involving moral turpitude during the six months immediately preceding the filing of the application;(4) the applicant failed to answer or falsely or incorrectly answered a question in an original or renewal application;(5) the applicant is indebted to the state for a fee or penalty imposed by this chapter or by rule of the department adopted under this chapter;(6) the applicant is a minor; or(7) the applicant does not provide an adequate building available at the address for which the license is sought before conducting any activity authorized by the license.(b) The department may refuse to issue or renew, for a period of one year from the date of application for the initial or renewal license, a tattoo studio or body piercing studio license for a premises where a shooting, stabbing, or other violent act or an offense involving drugs occurred that involved a license applicant, license holder, or registrant under this chapter or a patron or employee of the studio.

Added by Acts 2003, 78th Leg., ch. 1226, Sec. 3, eff. Sept. 1, 2003.

Sec. 146.0042. REVOCATION OR SUSPENSION OF LICENSE. (a) In Subsection (b), "license holder" includes each member of a partnership or association and, with respect to a corporation, each officer and the owner or owners of a majority of the corporate stock.(b) The department may suspend for not more than 60 days or revoke an original or renewal tattoo studio or body piercing studio license if it is found, after notice and hearing, that any of the following is true:(1) the license holder has been finally convicted of a violation of this chapter;(2) the license holder violated a provision of this chapter or a rule of the department adopted under this chapter;(3) the license holder made a false or misleading statement in connection with the original or renewal application, either in the formal application itself or in any other written instrument relating to the application submitted to the department;(4) the license holder is indebted to the state for fees or payment of penalties imposed by this chapter or by a rule of the department adopted under this chapter;(5) the license holder knowingly misrepresented to a customer or the public any tattoo or body piercing jewelry sold by the license holder; or(6) the license holder was intoxicated on the licensed premises.(c) The department may refuse to renew or, after notice and hearing, suspend for not more than 60 days or revoke a tattoo studio or body piercing studio license if the department finds that the license holder is shown on the records of the comptroller as being subject to a final determination of taxes due and payable under Chapter 151, Tax Code, or is shown on the records of the comptroller as being subject to a final determination of taxes due and payable under Chapter 321, Tax Code.(d) If a license holder cannot be located for any notice required under this section, the department shall provide notice by posting a copy of the order on the front door of the licensed premises.

Added by Acts 2003, 78th Leg., ch. 1226, Sec. 3, eff. Sept. 1, 2003.

Sec. 146.005. FEES. (a) The board shall set license and registration fees and license and registration renewal fees in amounts necessary to administer this chapter.(b) Fees collected under this section may only be appropriated to the department to administer and enforce this chapter.

Added by Acts 1993, 73rd Leg., ch. 580, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2003, 78th Leg., ch. 1226, Sec. 4, eff. Sept. 1, 2003.

Sec. 146.006. CHANGE OF LOCATION. (a) A person holding a tattoo studio or body piercing studio license under this chapter who intends to change the location of the tattoo or body piercing studio shall notify the department in writing of that intent not less than 30 days before the change is to occur. The notice shall include the street address of the new location and the name and residence address of the individual in charge of the business at the new location.(b) Not later than the 10th day after the change of location is complete, a person holding a license under this chapter shall notify the department in writing and shall verify the information submitted under Subsection (a).(c) Notice under this section must be sent to the department's central office by certified mail, return receipt requested.

Added by Acts 1993, 73rd Leg., ch. 580, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 936, Sec. 6, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 516, Sec. 6, eff. Sept. 1, 1999.

Sec. 146.007. COMPLIANCE WITH CHAPTER AND RULES. (a) A person who owns, operates, or maintains a tattoo or body piercing studio or practices tattooing or body piercing at a temporary location shall comply with this chapter, Chapter 431, and rules adopted under this chapter and Chapter 431.(b) The board, commissioner, and department may enforce Chapter 431 in relation to a drug, cosmetic, or device that is used in tattooing and that is not otherwise subject to that chapter as if the drug, cosmetic, or device satisfied the definitions assigned those terms under Section 431.002.

Added by Acts 1993, 73rd Leg., ch. 580, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 936, Sec. 7, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 516, Sec. 7, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1528, Sec. 2, eff. Sept. 1, 1999.

Sec. 146.008. ASEPTIC TECHNIQUES. A person who owns, operates, or maintains a tattoo or body piercing studio and each tattooist or person who performs body piercing who works in the studio or at a temporary location shall take precautions to prevent the spread of infection, including:(1) using germicidal soap to clean the hands of the tattooist or person who performs body piercing and the skin area of the client to be tattooed or pierced;(2) wearing clean apparel and rubber gloves;(3) using sterile tools and equipment as provided by Section 146.011; and(4) keeping the tattoo or body piercing studio or temporary location in a sanitary condition.

Added by Acts 1993, 73rd Leg., ch. 580, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 936, Sec. 8, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 516, Sec. 8, eff. Sept. 1, 1999.

Without reference to the amendment of this section by Acts 1999, 76th Leg., ch. 516, Sec. 9, Acts 1999, 76th Leg., ch. 1528, Sec. 9(2) repeals this section effective September 1, 1999.Sec. 146.009. BUILDING AND LOCATION. A tattoo or body piercing studio must be in a permanent, nondwelling building located in an area in which the location is permissible under local zoning codes, if any.

Added by Acts 1993, 73rd Leg., ch. 580, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 936, Sec. 9, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 516, Sec. 9, eff. Sept. 1, 1999.

Sec. 146.010. SANITATION REQUIREMENTS. (a) The board by rule shall establish sanitation requirements for tattoo and body piercing studios and any other necessary requirements relating to the building or part of the building in which a tattoo or body piercing studio is located.(b) A person who owns, operates, or maintains a tattoo or body piercing studio shall comply with the rules adopted under this section.

Added by Acts 1993, 73rd Leg., ch. 580, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 936, Sec. 10, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 516, Sec. 10, eff. Sept. 1, 1999.

Sec. 146.011. TOOLS AND EQUIPMENT. (a) A tattooist or person who performs body piercing shall use tools and equipment for tattooing or body piercing that have been properly sterilized and kept in a sterile condition.(b) A tattooist or person who performs body piercing shall sterilize tools and equipment used on one client before using them on another client.(c) Tools and equipment shall be sterilized by:(1) the use of a dry heat sterilizer; or(2) steam pressure treatment in an autoclave.(d) All needles and instruments shall be kept in a clean, dust-tight container when not in use.

Added by Acts 1993, 73rd Leg., ch. 580, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 516, Sec. 11, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1528, Sec. 3, eff. Sept. 1, 1999.

Sec. 146.012. TATTOOS PROHIBITED FOR CERTAIN PERSONS. (a) A tattooist may not tattoo:(1) except as provided by Subsection (a-1), a person younger than 18 years of age; or(2) a person who the tattooist suspects is under the influence of alcohol or drugs.(a-1) A tattooist may tattoo a person younger than 18 years of age if:(1) the tattoo will cover a tattoo that contains:(A) obscene or offensive language or symbols;(B) gang-related names, symbols, or markings;(C) drug-related names, symbols, or pictures; or(D) other words, symbols, or markings that the person's parent or guardian considers would be in the best interest of the person to cover; and(2) the person has obtained consent from the person's parent or guardian to cover the tattoo.(b) The consent required by Subsection (a-1) may be satisfied by the individual's parent or guardian:(1) being physically present at the tattoo studio at the time the tattooing is performed;(2) executing an affidavit stating that the person is the parent or guardian of the individual on whom the tattooing is to be performed;(3) presenting evidence of the person's identity to the person who will perform the tattooing; and(4) presenting evidence of the person's status as parent or guardian of the individual who will receive the tattoo.(c) A person younger than 18 years of age commits an offense if the person falsely states that the person is 18 years of age or older or presents any document that indicates that the person is 18 years of age or older to a person engaged in the operation of a tattoo studio. An offense under this subsection is a Class B misdemeanor.

Added by Acts 1993, 73rd Leg., ch. 580, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 936, Sec. 11, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1528, Sec. 4, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1226, Sec. 5, eff. Sept. 1, 2003.

Sec. 146.0124. BODY PIERCING PROHIBITED FOR CERTAIN PERSONS. A person may not perform body piercing if the person suspects that the individual on whom the body piercing is to be performed is under the influence of alcohol or drugs.

Added by Acts 1999, 76th Leg., ch. 516, Sec. 12, eff. Sept. 1, 1999.

Sec. 146.0125. BODY PIERCING PROHIBITED WITHOUT PARENTAL CONSENT; EXCEPTION. (a) A person may not perform body piercing on an individual younger than 18 years of age without the consent of a parent, managing conservator, or guardian of the individual.(b) The consent must indicate the part of the person's body that may be pierced.(c) The consent required by Subsections (a) and (b) may be satisfied by the individual's parent or guardian:(1) being physically present at the body piercing studio at the time the body piercing is performed;(2) executing an affidavit stating that the person is the parent or guardian of the individual on whom the body piercing is to be performed;(3) presenting evidence of the person's identity to the person who will perform the body piercing; and(4) presenting evidence of the person's status as parent or guardian of the individual who will receive the body piercing.(d) A person younger than 18 years of age commits an offense if the person falsely states that the person is 18 years of age or older or presents any document that indicates that the person is 18 years of age or older to a person engaged in the operation of a body piercing studio. An offense under this subsection is a Class B misdemeanor.

Added by Acts 1999, 76th Leg., ch. 516, Sec. 12, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 1226, Sec. 6, eff. Sept. 1, 2003.

Sec. 146.0126. TONGUE SPLITTING PROHIBITED. (a) For purposes of this section, "tongue splitting" means cutting a human tongue into two or more parts.(b) A person may not perform tongue splitting.

Added by Acts 2003, 78th Leg., ch. 1226, Sec. 7, eff. Sept. 1, 2003.

Sec. 146.013. MAINTENANCE OF RECORDS. (a) A tattooist shall maintain a permanent record of each person tattooed by the tattooist for a period established by the board. A person who performs body piercing shall maintain a permanent record of each individual whose body is pierced by the person for a period established by the board.(b) The record shall be available for inspection on the request of the department.

Added by Acts 1993, 73rd Leg., ch. 580, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 516, Sec. 13, eff. Sept. 1, 1999.

Sec. 146.014. REPORT OF INFECTION. A person who owns, operates, or maintains a tattoo or body piercing studio shall report to the department any infection resulting from tattooing or body piercing as soon as it becomes known.

Added by Acts 1993, 73rd Leg., ch. 580, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 936, Sec. 12, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 516, Sec. 14, eff. Sept. 1, 1999.

Sec. 146.015. RULES; ENFORCEMENT. (a) The board shall adopt rules to implement this chapter.(b) The department shall enforce this chapter and the rules adopted under this chapter and may issue orders to compel compliance.

Added by Acts 1993, 73rd Leg., ch. 580, Sec. 1, eff. Sept. 1, 1993.

Sec. 146.016. INSPECTIONS. (a) The department shall inspect a tattoo or body piercing studio to determine if the studio complies with this chapter and the rules adopted under this chapter.(b) A person who owns, operates, or maintains a tattoo or body piercing studio shall allow inspection of the studio by the department at any time the studio is in operation.(c) The department shall inform the person who owns, operates, or maintains a tattoo or body piercing studio of any violation discovered by the department under this section and shall give the person a reasonable period in which to take necessary corrective action.

Added by Acts 1993, 73rd Leg., ch. 580, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 936, Sec. 13, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 516, Sec. 15, eff. Sept. 1, 1999.

Sec. 146.017. LICENSE DENIAL, SUSPENSION, OR REVOCATION. (a) The department may refuse to issue a license or suspend or revoke a license issued under this chapter if an applicant or license holder does not comply with this chapter or a rule adopted or order issued under this chapter.(b) The refusal to issue a license, the suspension or revocation of a license, and any appeals are governed by the board's formal hearing procedures and the procedures for a contested case hearing under Chapter 2001, Government Code. A person may appeal a final decision of the department as provided by that chapter.

Added by Acts 1993, 73rd Leg., ch. 580, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1528, Sec. 5, eff. Sept. 1, 1999.

Sec. 146.018. OFFENSE; CRIMINAL PENALTY. (a) A person commits an offense if the person violates this chapter or a rule adopted under this chapter.(b) An offense under this section is a Class A misdemeanor.(c) Each day of violation constitutes a separate offense.

Added by Acts 1993, 73rd Leg., ch. 580, Sec. 1, eff. Jan. 1, 1994. Amended by Acts 1999, 76th Leg., ch. 1528, Sec. 6, eff. Sept. 1, 1999.

Sec. 146.019. ADMINISTRATIVE PENALTY. (a) The commissioner may impose an administrative penalty against a person who violates a rule adopted under Section 146.007 or an order adopted or license issued under this chapter.(b) The penalty for a violation may be in an amount not to exceed $5,000. Each day a violation continues or occurs is a separate violation for purposes of imposing a penalty.(c) The amount of the penalty shall be based on:(1) the seriousness of the violation, including the nature, circumstances, extent, and gravity of any prohibited acts, and the hazard or potential hazard created to the health, safety, or economic welfare of the public;(2) the economic harm to property or the environment caused by the violation;(3) the history of previous violations;(4) the amounts necessary to deter future violations;(5) efforts to correct the violation; and(6) any other matter that justice may require.(d) The commissioner who determines that a violation has occurred shall issue an order that states the facts on which the determination is based, including an assessment of the penalty.(e) Within 14 days after the date the report is issued, the commissioner shall give written notice of the report to the person. The notice may be given by certified mail. The notice must include a brief summary of the alleged violation and a statement of the amount of the recommended penalty and must inform the person that the person has a right to a hearing on the occurrence of the violation, the amount of the penalty, or both the occurrence of the violation and the amount of the penalty.(f) Within 20 days after the date the person receives the notice, the person in writing may accept the determination and recommended penalty of the commissioner or may make written request for a hearing on the occurrence of the violation, the amount of the penalty, or both the occurrence of the violation and the amount of the penalty.(g) If the person accepts the determination and recommended penalty of the commissioner, the commissioner by order shall approve the determination and impose the recommended penalty.(h) If the person requests a hearing or fails to respond timely to the notice, the commissioner shall set a hearing and give notice of the hearing to the person. The hearing shall be held by an administrative law judge of the State Office of Administrative Hearings. The administrative law judge shall make findings of fact and conclusions of law and promptly issue to the commissioner a proposal for a decision about the occurrence of the violation and the amount of a proposed penalty. Based on the findings of fact, conclusions of law, and proposal for a decision, the commissioner by order may find that a violation has occurred and impose a penalty or may find that no violation occurred.(i) The notice of the commissioner's order given to the person under Chapter 2001, Government Code must include a statement of the right of the person to judicial review of the order.(j) Within 30 days after the date the commissioner's order is final as provided by Subchapter F, Chapter 2001, Government Code, the person shall:(1) pay the amount of the penalty;(2) pay the amount of the penalty and file a petition for judicial review contesting the occurrence of the violation, the amount of the penalty, or both the occurrence of the violation and the amount of the penalty; or(3) without paying the amount of the penalty, file a petition for judicial review contesting the occurrence of the violation, the amount of the penalty, or both the occurrence of the violation and the amount of the penalty.(k) Within the 30-day period, a person who acts under Subsection (j)(3) of this section may:(1) stay enforcement of the penalty by:(A) paying the amount of the penalty to the court for placement in an escrow account; or(B) giving to the court a supersedeas bond approved by the court for the amount of the penalty and that is effective until all judicial review of the commissioner's order is final; or(2) request the court to stay enforcement of the penalty by:(A) filing with the court a sworn affidavit of the person stating that the person is financially unable to pay the amount of the penalty and is financially unable to give the supersedeas bond; and(B) giving a copy of the affidavit to the commissioner by certified mail.(l) The commissioner who receives a copy of an affidavit under Subsection (k)(2) of this section may file, with the court within five days after the date the copy is received, a contest to the affidavit. The court shall hold a hearing on the facts alleged in the affidavit as soon as practicable and shall stay the enforcement of the penalty on finding that the alleged facts are true. The person who files an affidavit has the burden of proving that the person is financially unable to pay the amount of the penalty and to give a supersedeas bond.(m) If the person does not pay the amount of the penalty and the enforcement of the penalty is not stayed, the commissioner may refer the matter to the attorney general for collection of the amount of the penalty.(n) Judicial review of the order of the commissioner:(1) is instituted by filing a petition as provided by Subchapter G, Chapter 2001, Government Code and its subsequent amendments; and(2) is under the substantial evidence rule.(o) If the court sustains the occurrence of the violation, the court may uphold or reduce the amount of the penalty and order the person to pay the full or reduced amount of the penalty. If the court does not sustain the occurrence of the violation, the court shall order that no penalty is owed.(p) When the judgment of the court becomes final, the court shall proceed under this subsection. If the person paid the amount of the penalty and if that amount is reduced or is not upheld by the court, the court shall order that the appropriate amount plus accrued interest be remitted to the person. The rate of the interest is the rate charged on loans to depository institutions by the New York Federal Reserve Bank, and the interest shall be paid for the period beginning on the date the penalty was paid and ending on the date the penalty is remitted. If the person gave a supersedeas bond and if the amount of the penalty is not upheld by the court, the court shall order the release of the bond. If the person gave a supersedeas bond and if the amount of the penalty is reduced, the court shall order the release of the bond after the person pays the amount.(q) A penalty collected under this section shall be remitted to the comptroller for deposit in the general revenue fund.(r) All proceedings under this section are subject to Chapter 2001, Government Code.(s) Any duty of the commissioner under this section may be delegated to employees of the department.

Added by Acts 1993, 73rd Leg., ch. 580, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(51), (55), (59), eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1528, Sec. 7, eff. Sept. 1, 1999.

Sec. 146.020. CIVIL PENALTY; INJUNCTION. (a) If it appears that a person has violated or is violating this chapter or an order issued or a rule adopted under this chapter, the commissioner may request the attorney general or the district attorney, county attorney, or municipal attorney in the jurisdiction where the violation is alleged to have occurred, is occurring, or may occur to institute a civil suit for:(1) an order enjoining the violation;(2) a permanent or temporary injunction, a temporary restraining order, or other appropriate remedy, if the department shows that the person has engaged in or is engaging in a violation;(3) the assessment and recovery of a civil penalty; or(4) both injunctive relief and a civil penalty.(b) A civil penalty may not exceed $5,000 a day for each violation. Each day the violation occurs constitutes a separate violation for the purposes of the assessment of a civil penalty.(c) In determining the amount of the civil penalty, the court hearing the matter shall consider:(1) the person's history of previous violations;(2) the seriousness of the violation;(3) the hazard to the health and safety of the public;(4) the demonstrated good faith of the person charged; and(5) any other matter as justice may require.(d) Venue for a suit brought under this section is in the county in which the violation occurred or in Travis County.(e) A civil penalty recovered in a suit instituted by a local government under this chapter shall be paid to the local government.(f) The commissioner or the attorney general may recover reasonable expenses incurred in obtaining injunctive relief or a civil penalty under this section, including investigation and court costs, reasonable attorney's fees, witness fees, and other expenses. The expenses recovered by the commissioner under this section may be used for the administration and enforcement of this chapter. The expenses recovered by the attorney general may be used by the attorney general for any purpose.

Added by Acts 1999, 76th Leg., ch. 1528, Sec. 8, eff. Sept. 1, 1999.

Sec. 146.021. EMERGENCY ORDERS. (a) The commissioner may, with or without notice or hearing, issue an emergency order relating to regulation under this chapter of a tattooist or body piercer, or to the operation of a tattoo studio or body piercing studio, if the commissioner finds:(1) that:(A) the operation of the tattoo studio or body piercing studio or the performance of tattooing or body piercing by the tattooist or body piercer presents an immediate and serious threat to human health; or(B) a shooting, stabbing, or other violent act or an offense involving drugs:(i) occurred at the tattoo studio or body piercing studio; or(ii) involved the tattooist or body piercer; and(2) that other procedures available to the department to remedy or prevent the threat will result in an unreasonable delay.(b) If the commissioner issues an emergency order under this section without a hearing, the department shall set a hearing under Chapter 2001, Government Code, to affirm, modify, or set aside the emergency order.(c) If the license or registration holder cannot be located for a notice required under this section, the department shall provide notice by posting a copy of the order on the front door of the premises of the license holder or the premises where the registration holder is employed.

Added by Acts 2003, 78th Leg., ch. 1226, Sec. 8, eff. Sept. 1, 2003.

Sec. 146.022. REGISTRATION REQUIRED FOR TATTOOISTS AND BODY PIERCERS. (a) A person may not perform tattooing or body piercing at a tattoo studio or a body piercing studio unless the person holds a registration issued by the department as a tattooist or body piercer under this section.(b) The registration holder shall display the registration in a prominent place at each tattoo studio or body piercing studio or temporary location where the person is employed.

Added by Acts 2003, 78th Leg., ch. 1226, Sec. 8, eff. Sept. 1, 2003.

Sec. 146.023. REGISTRATION APPLICATION. To receive a tattooist or body piercer registration, the person must submit:(1) a signed registration application to the department on a form prescribed by the department;(2) the application fee; and(3) proof of completion of a training course approved by the department for tattooists and body piercers that includes not less than six hours related to bloodborne pathogens, infection control, and aseptic technique.

Added by Acts 2003, 78th Leg., ch. 1226, Sec. 8, eff. Sept. 1, 2003.

Sec. 146.024. REGISTRATION TERM; RENEWAL. (a) A tattooist or body piercer registration is valid for one year from the date of issuance.(b) A tattooist or body piercer registration may be renewed annually on:(1) payment of the required renewal fee; and(2) submission of proof of completion of a training course approved by the department that includes not less than four hours related to bloodborne pathogens, infection control, and aseptic technique.

Added by Acts 2003, 78th Leg., ch. 1226, Sec. 8, eff. Sept. 1, 2003.

Sec. 146.025. COURSE OF INSTRUCTION FOR TATTOOISTS AND BODY PIERCERS; RULES; FEES. (a) The department shall prepare or approve a course of instruction sufficient to meet the requirements for application for a registration under Section 146.023 or renewal of a registration under Section 146.024.(b) The department may approve a course of instruction based on standards set by the department to reasonably ensure that a tattooist or body piercer develops the job skills and knowledge necessary to protect public health and safety.(c) A prospective course provider must submit to the department for approval the course length and curriculum content for each course offered by the provider. The provider may implement a course length and curriculum content only after department approval.(d) The department by rule shall set a fee in an amount reasonable and necessary to cover the cost of reviewing the course content and issuing the approval.

Added by Acts 2003, 78th Leg., ch. 1226, Sec. 8, eff. Sept. 1, 2003.



CHAPTER 161. PUBLIC HEALTH PROVISIONS

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE H. PUBLIC HEALTH PROVISIONS

CHAPTER 161. PUBLIC HEALTH PROVISIONS

SUBCHAPTER A. IMMUNIZATIONS

Sec. 161.0001. DEFINITIONS. In this subchapter:

(1) "Data elements" means the information:

(A) a health care provider who administers a vaccine is required

to record in a medical record under 42 U.S.C. Section 300aa-25,

as amended, including:

(i) the date the vaccine is administered;

(ii) the vaccine manufacturer and lot number of the vaccine;

(iii) any adverse or unexpected events for a vaccine; and

(iv) the name, the address, and if appropriate, the title of the

health care provider administering the vaccine; and

(B) specified in rules adopted to implement Section 161.00705.

(1-a) "First responder" means:

(A) any federal, state, local, or private personnel who may

respond to a disaster, including:

(i) public health and public safety personnel;

(ii) commissioned law enforcement personnel;

(iii) fire protection personnel, including volunteer

firefighters;

(iv) emergency medical services personnel, including hospital

emergency facility staff;

(v) a member of the National Guard;

(vi) a member of the Texas State Guard; or

(vii) any other worker who responds to a disaster in the

worker's scope of employment; or

(B) any related personnel that provide support services during

the prevention, response, and recovery phases of a disaster.

(1-b) "Immediate family member" means the parent, spouse, child,

or sibling of a person who resides in the same household as the

person.

(1-c) "Individual's legally authorized representative" means:

(A) a parent, managing conservator, or guardian of an

individual, if the individual is a minor;

(B) a guardian of the individual, if the individual has been

adjudicated incompetent to manage the individual's personal

affairs; or

(C) an agent of the individual authorized under a durable power

of attorney for health care.

(2) "Payor" means an insurance company, a health maintenance

organization, or another organization that pays a health care

provider to provide health care benefits, including providing

immunizations.

(3) "Electronically," as related to a communication authorized

under this chapter, means by e-mail, text message, online

communication, or another electronic method of communication

approved by the department.

Added by Acts 2003, 78th Leg., ch. 1081, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 12.01, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

9, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

803, Sec. 1, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 4.03, eff. September 1, 2009.

Sec. 161.001. LIABILITY OF PERSON WHO ORDERS OR ADMINISTERS

IMMUNIZATION. (a) A person who administers or authorizes the

administration of a vaccine or immunizing agent is not liable for

an injury caused by the vaccine or immunizing agent if the

immunization is required by the board or is otherwise required by

law or rule.

(b) A person who administers or authorizes the administration of

a vaccine or immunizing agent is not liable or responsible for

the failure to immunize a child because of the failure or refusal

of a parent, managing conservator, or guardian to consent to the

vaccination or immunization required under this chapter. Consent

to the vaccination or immunization must be given in the manner

authorized by Chapter 32, Family Code.

(c) A person who fails to comply with Section 161.004 is not

liable or responsible for that failure, and that failure does not

create a cause of action.

(d) This section does not apply to a negligent act in

administering the vaccine or immunizing agent.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 43, Sec. 2, eff. Sept. 1,

1993; Acts 1997, 75th Leg., ch. 165, Sec. 7.40, eff. Sept. 1,

1997.

Sec. 161.002. INADMISSIBILITY OF IMMUNIZATION SURVEY

INFORMATION. Information obtained from a physician's medical

records by a person conducting an immunization survey for the

department is not admissible as evidence in a suit against the

physician that involves an injury relating to the immunization of

an individual.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 161.003. IMMUNIZATION REMINDER NOTICES. (a) In a program

administered by the department in which an immunization reminder

notice is sent regarding the immunization of a child, the notice

must be sent without discrimination based on the legitimacy of

the child.

(b) The reminder notice must be addressed to an adult or parent

and may not use:

(1) an indication of the marital status of the addressee; or

(2) the terms "Mr.," "Mrs.," "Miss," or "Ms."

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 161.004. STATEWIDE IMMUNIZATION OF CHILDREN. (a) Every

child in the state shall be immunized against vaccine preventable

diseases caused by infectious agents in accordance with the

immunization schedule adopted by the board.

(b) Hospitals shall be responsible for:

(1) referring newborns for immunization at the time the newborn

screening test is performed;

(2) reviewing the immunization history of every child admitted

to the hospital or examined in the hospital's emergency room or

outpatient clinic; and

(3) administering needed vaccinations or referring the child for

immunization.

(c) Physicians shall be responsible for reviewing the

immunization history of every child examined and administering

any needed vaccinations or referring the child for immunization.

(d) A child is exempt from an immunization required by this

section if:

(1) a parent, managing conservator, or guardian states that the

immunization is being declined for reasons of conscience,

including a religious belief; or

(2) the immunization is medically contraindicated based on the

opinion of a physician licensed by any state in the United States

who has examined the child.

(e) For purposes of this section, "child" means a person under

18 years of age.

(f) The board shall adopt rules that are necessary to administer

this section.

(g) A parent, managing conservator, or guardian may choose the

health care provider who administers the vaccine or immunizing

agent under this chapter.

Added by Acts 1993, 73rd Leg., ch. 43, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.162, eff.

Sept. 1, 2003.

Sec. 161.0041. IMMUNIZATION EXEMPTION AFFIDAVIT FORM. (a) A

person claiming an exemption from a required immunization based

on reasons of conscience, including a religious belief, under

Section 161.004 of this code, Section 38.001 or 51.933, Education

Code, or Section 42.043, Human Resources Code, must complete an

affidavit on a form provided by the department stating the reason

for the exemption.

(b) The affidavit must be signed by the person claiming the

exemption or, if the person is a minor, the person's parent,

managing conservator, or guardian, and the affidavit must be

notarized.

(c) A person claiming an exemption from a required immunization

under this section may only obtain the affidavit form by

submitting a written request for the affidavit form to the

department.

(d) The department shall develop a blank affidavit form that

contains a seal or other security device to prevent reproduction

of the form. The affidavit form shall contain a statement

indicating that the person or, if a minor, the person's parent,

managing conservator, or guardian understands the benefits and

risks of immunizations and the benefits and risks of not being

immunized.

(e) The department shall maintain a record of the total number

of affidavit forms sent out each year and shall report that

information to the legislature each year. The department may not

maintain a record of the names of individuals who request an

affidavit under this section.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.163, eff. Sept. 1,

2003.

Sec. 161.005. IMMUNIZATIONS REQUIRED. (a) On admission of a

child to a facility of the Texas Department of Mental Health and

Mental Retardation, the Texas Department of Criminal Justice, or

the Texas Youth Commission, the facility physician shall review

the immunization history of the child and administer any needed

vaccinations or refer the child for immunization.

(b) The department and the board have the same powers and duties

under this section as those entities have under Sections 38.001

and 51.933 , Education Code. In addition, the provisions of those

sections relating to provisional admissions and exceptions apply

to this section.

(c) A facility covered by this section shall keep an individual

immunization record during the individual's period of admission,

detention, or commitment in the facility, and the records shall

be open for inspection at all reasonable times by a

representative of the local health department or the department.

(d) This section does not affect the requirements of Section

38.001 or 51.933, Education Code, or Section 42.043, Human

Resources Code.

Added by Acts 1993, 73rd Leg., ch. 43, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.41, eff.

Sept. 1, 1997.

Sec. 161.0051. REQUIRED IMMUNIZATIONS FOR NURSING HOMES. (a)

This section applies only to a nursing home that:

(1) is an institution licensed under Chapter 242; and

(2) serves residents who are elderly persons as defined by

Section 242.002.

(b) The board by rule may require nursing homes to offer, in

accordance with an immunization schedule adopted by the board,

immunizations to elderly residents or to staff who are in contact

with elderly residents against diseases that the board determines

to be:

(1) caused by infectious agents;

(2) potentially deadly; and

(3) preventable by vaccine.

(c) The board by rule shall require nursing homes to offer, in

accordance with an immunization schedule adopted by the board:

(1) pneumococcal vaccine to elderly residents; and

(2) influenza vaccine to elderly residents and to staff who are

in contact with elderly residents.

Added by Acts 1999, 76th Leg., ch. 259, Sec. 1, eff. Sept. 1,

1999.

Sec. 161.0052. IMMUNIZATION OF ELDERLY PERSONS BY HOSPITALS, END

STAGE RENAL DISEASE FACILITIES, AND PHYSICIANS' OFFICES. (a) In

this section:

(1) "Elderly person" means a person who is 65 years of age or

older.

(2) "End stage renal disease facility" has the meaning assigned

by Section 251.001.

(3) "Hospital" has the meaning assigned by Section 241.003.

(b) The executive commissioner of the Health and Human Services

Commission by rule shall require a hospital to inform each

elderly person admitted to the hospital for a period of 24 hours

or more that the pneumococcal and influenza vaccines are

available. If the elderly person requests a vaccine, and if a

physician, or an advanced nurse practitioner or physician

assistant on behalf of a physician, determines that the vaccine

is in the person's best interest, the hospital must make the

vaccination available to the person before the person is

discharged from the hospital.

(c) The executive commissioner of the Health and Human Services

Commission by rule shall require an end stage renal disease

facility to offer, to the extent possible as determined by the

facility, the opportunity to receive the pneumococcal and

influenza vaccines to each elderly person who receives ongoing

care at the facility if a physician, or an advanced nurse

practitioner or physician assistant on behalf of a physician,

determines that the vaccine is in the person's best interest. If

the facility decides it is not feasible to offer the vaccine, the

facility must provide the person with information on other

options for obtaining the vaccine.

(d) The Texas State Board of Medical Examiners by rule shall

require a physician responsible for the management of a

physician's office that provides ongoing medical care to elderly

persons to offer, to the extent possible as determined by the

physician, the opportunity to receive the pneumococcal and

influenza vaccines to each elderly person who receives ongoing

care at the office. If the physician decides it is not feasible

to offer the vaccine, the physician must provide the person with

information on other options for obtaining the vaccine.

(e) Rules adopted under this section must require that:

(1) a hospital, end stage renal disease facility, or physician's

office:

(A) offer the influenza vaccine in October and November, and if

the vaccine is available, December; and

(B) offer the pneumococcal vaccine year-round; and

(2) a person administering a vaccine:

(A) ask whether the elderly person is currently vaccinated

against the influenza virus or pneumococcal disease, as

appropriate;

(B) administer the vaccine under institution-approved or

physician-approved protocols after making an assessment for

contraindications; and

(C) permanently document the vaccination in the elderly person's

medical records.

(f) In adopting rules under this section, the executive

commissioner of the Health and Human Services Commission and the

Texas State Board of Medical Examiners shall consider the

recommendations of the Advisory Committee on Immunization

Practices of the Centers for Disease Control and Prevention.

(g) Rules adopted under this section may consider the potential

for a shortage of a vaccine.

(h) The department shall make available to hospitals and end

stage renal disease facilities, and the Texas State Board of

Medical Examiners shall make available to physicians' offices,

educational and informational materials concerning vaccination

against influenza virus and pneumococcal disease.

Added by Acts 2005, 79th Leg., Ch.

368, Sec. 1, eff. September 1, 2005.

Sec. 161.006. DEPARTMENT IMMUNIZATION SERVICE. The department,

to the extent permitted by law, is authorized to pay employees

who are exempt or not exempt for purposes of the Fair Labor

Standards Act of 1938 (29 U.S.C. Section 201 et seq.) on a

straight-time basis for work on a holiday or for regular

compensatory time hours when the taking of regular compensatory

time off would be disruptive to normal business operations.

Authorization for payment under this section is limited to work

directly related to immunizations.

Added by Acts 1993, 73rd Leg., ch. 43, Sec. 3, eff. Sept. 1,

1993.

Sec. 161.007. IMMUNIZATION REGISTRY; REPORTS TO DEPARTMENT. (a)

The department, for the primary purpose of establishing and

maintaining a single repository of accurate, complete, and

current immunization records to be used in aiding, coordinating,

and promoting efficient and cost-effective communicable disease

prevention and control efforts, shall establish and maintain an

immunization registry. The executive commissioner of the Health

and Human Services Commission by rule shall develop guidelines

to:

(1) protect the confidentiality of patients in accordance with

Section 159.002, Occupations Code;

(2) inform the individual or the individual's legally authorized

representative about the registry and that registry information

may be released under Section 161.00735;

(3) require the written or electronic consent of the individual

or the individual's legally authorized representative before any

information relating to the individual is included in the

registry;

(4) permit the individual or the individual's legally authorized

representative to withdraw consent for the individual to be

included in the registry; and

(5) determine the process by which consent is verified,

including affirmation by a health care provider, birth registrar,

regional health information exchange, or local immunization

registry that consent has been obtained.

(a-1) The written or electronic consent required by Subsection

(a)(3) for an individual younger than 18 years of age is required

to be obtained only one time. The consent is valid until the

individual becomes 18 years of age unless the consent is

withdrawn in writing or electronically. A parent, managing

conservator, or guardian of a minor may provide the consent by

using an electronic signature on the minor's birth certificate.

(a-2) An individual's legally authorized representative or the

individual, after the individual has attained 18 years of age,

may consent in writing or electronically for the individual's

information to remain in the registry after the individual's 18th

birthday and for the individual's subsequent immunizations to be

included in the registry. The written or electronic consent of

the minor's legally authorized representative as described by

Section 161.0001(1-c)(A) must be submitted to the department

before the individual's 18th birthday. The written or electronic

consent of the individual or the individual's legally authorized

representative as described by Section 161.0001(1-c)(B) or (C)

must be submitted to the department not later than the

individual's 19th birthday. The consent of the representative or

individual is valid until the individual or the individual's

legally authorized representative withdraws consent in writing or

electronically. The department may not include in the registry

the immunization information of an individual who is 18 years of

age or older until written or electronic consent has been

obtained as provided by this subsection. The department shall

coordinate with the Texas Education Agency to distribute

materials described in Section 161.0095(a)(2) to students and

parents through local school districts.

(a-3) The executive commissioner of the Health and Human

Services Commission by rule shall develop guidelines and

procedures for obtaining consent from an individual after the

individual's 18th birthday, including procedures for retaining

immunization information in a separate database that is

inaccessible by any person other than the department during the

one-year period during which an 18-year-old may consent to

inclusion in the registry under Subsection (a-2).

(b) Except as provided by Section 161.0071, the immunization

registry must contain information on the immunization history

that is obtained by the department under:

(1) this section of each individual for whom consent has been

obtained in accordance with guidelines adopted under Subsection

(a) or (a-3), as applicable;

(2) Section 161.00705 of persons immunized to prepare for or in

response to a declared disaster, public health emergency,

terrorist attack, hostile military or paramilitary action, or

extraordinary law enforcement emergency;

(3) Section 161.00706 of first responders or their immediate

family members; and

(4) Section 161.00735 of persons evacuated or relocated to this

state because of a disaster.

(b-1) The department shall remove from the registry information

for any individual for whom consent has been withdrawn. The

department may not retain individually identifiable information

about any individual:

(1) for whom consent has been withdrawn;

(2) for whom a consent for continued inclusion in the registry

following the end of the declared disaster, public health

emergency, terrorist attack, hostile military or paramilitary

action, or extraordinary law enforcement emergency has not been

received under Section 161.00705(f);

(3) for whom a request to be removed from the registry has been

received under Section 161.00706(e);

(4) for whom consent for continued inclusion in the registry

following the end of a disaster has not been received under

Section 161.00735(f); or

(5) for whom a request to remove information from the registry

has been received under Section 161.00735(g).

(c) A payor that receives data elements from a health care

provider who administers an immunization to an individual younger

than 18 years of age shall provide the data elements to the

department. A payor is required to provide the department with

only the data elements the payor receives from a health care

provider. A payor that receives data elements from a health care

provider who administers an immunization to an individual 18

years of age or older may provide the data elements to the

department. The data elements shall be submitted in a format

prescribed by the department. The department shall verify

consent before including the reported information in the

immunization registry. The department may not retain

individually identifiable information about an individual for

whom consent cannot be verified.

(d) A health care provider who administers an immunization to an

individual younger than 18 years of age shall provide data

elements regarding an immunization to the department. A health

care provider who administers an immunization to an individual 18

years of age or older may submit data elements regarding an

immunization to the department. The data elements shall be

submitted in a format prescribed by the department. The

department shall verify consent before including the information

in the immunization registry. The department may not retain

individually identifiable information about an individual for

whom consent cannot be verified.

(e) The department shall provide notice to a health care

provider that submits an immunization history for an individual

for whom consent cannot be verified. The notice shall contain

instructions for obtaining consent in accordance with guidelines

adopted under Subsections (a) and (a-3) and resubmitting the

immunization history to the department.

(f) The department and health care providers may use the

registry to provide notices by mail, telephone, personal contact,

or other means to an individual or the individual's legally

authorized representative regarding an individual who is due or

overdue for a particular type of immunization according to the

department's immunization schedule for children or another

analogous schedule recognized by the department for individuals

18 years of age or older. The department shall consult with

health care providers to determine the most efficient and

cost-effective manner of using the registry to provide those

notices.

(g) The department shall provide instruction and education to

providers about the immunization registry provider application

and enrollment process. The department shall:

(1) initially target providers in the geographic regions of the

state with immunization rates below the state average for

preschool children; and

(2) expedite the processing of provider applications.

(h) Nothing in this section diminishes a parent's, managing

conservator's, or guardian's responsibility for having a child

immunized properly, subject to Section 161.004(d).

(i) A person, including a health care provider, payor, or an

employee of the department who submits or obtains in good faith

immunization data elements to or from the department in

compliance with the provisions of this section and any rules

adopted under this section is not liable for any civil damages.

(j) Except as provided by Sections 161.00705, 161.00706,

161.00735(b), and 161.008, information obtained by the department

for the immunization registry is confidential and may be

disclosed only with the written or electronic consent of the

individual or the individual's legally authorized representative.

(k) The executive commissioner of the Health and Human Services

Commission shall adopt rules to implement this section.

Added by Acts 1997, 75th Leg., ch. 900, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.780,

eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1081, Sec. 2.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 12.03, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

9, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

35, Sec. 1, eff. September 1, 2009.

Sec. 161.00705. RECORDING ADMINISTRATION OF IMMUNIZATION AND

MEDICATION FOR DISASTERS AND EMERGENCIES. (a) The department

shall maintain a registry of persons who receive an immunization,

antiviral, and other medication administered to prepare for a

potential disaster, public health emergency, terrorist attack,

hostile military or paramilitary action, or extraordinary law

enforcement emergency or in response to a declared disaster,

public health emergency, terrorist attack, hostile military or

paramilitary action, or extraordinary law enforcement emergency.

A health care provider who administers an immunization,

antiviral, or other medication shall provide the data elements to

the department.

(b) The department shall maintain the registry as part of the

immunization registry required by Section 161.007.

(c) The department shall track adverse reactions to an

immunization, antiviral, and other medication administered to

prepare for a potential disaster, public health emergency,

terrorist attack, hostile military or paramilitary action, or

extraordinary law enforcement emergency or in response to a

declared disaster, public health emergency, terrorist attack,

hostile military or paramilitary action, or extraordinary law

enforcement emergency. A health care provider who administers an

immunization, antiviral, or other medication may provide data

related to adverse reactions to the department.

(d) Sections 161.007, 161.0071, 161.0072, and 161.0074 apply to

the data elements submitted to the department under this section,

unless a provision in those sections conflicts with a requirement

in this section.

(e) The executive commissioner of the Health and Human Services

Commission by rule shall determine the period during which the

information collected under this section must remain in the

immunization registry following the end of the disaster, public

health emergency, terrorist attack, hostile military or

paramilitary action, or extraordinary law enforcement emergency.

(f) Unless an individual or the individual's legally authorized

representative consents in writing or electronically to continued

inclusion of the individual's information in the registry, the

department shall remove the immunization records collected under

this section from the registry on expiration of the period

prescribed under Subsection (e).

(g) The immunization information of a child or other individual

received by the department under this section, including

individually identifiable information, may be released only:

(1) on consent of the individual or, if a child, the child's

parent, managing conservator, or guardian; or

(2) to a state agency or health care provider consistent with

the purposes of this subchapter or the purposes of aiding or

coordinating communicable disease prevention and control efforts

during a declared disaster, public health emergency, terrorist

attack, hostile military or paramilitary action, or extraordinary

law enforcement emergency.

(h) The report required under Section 161.0074 must also include

the number of complaints received by the department related to

the department's failure to remove information from the registry

as required by Subsection (f).

(i) The executive commissioner of the Health and Human Services

Commission shall adopt rules necessary to implement this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 12.02, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

9, Sec. 3, eff. September 1, 2009.

Sec. 161.00706. FIRST RESPONDER IMMUNIZATION INFORMATION. (a)

A person 18 years of age or older who is a first responder or an

immediate family member of a first responder may:

(1) request that a health care provider who administers an

immunization to the person provide data elements regarding the

immunization to the department for inclusion in the immunization

registry; or

(2) provide the person's immunization history directly to the

department for inclusion in the immunization registry.

(b) A health care provider, on receipt of a request under

Subsection (a)(1), shall submit the data elements to the

department in a format prescribed by the department. The

department shall verify the person's request before including the

information in the immunization registry.

(c) The executive commissioner of the Health and Human Services

Commission shall:

(1) develop rules to ensure that immunization history submitted

under Subsection (a)(2) is medically verified immunization

information;

(2) develop guidelines for use by the department in informing

first responders about the registry and that registry information

may be released under Section 161.00735; and

(3) adopt rules necessary for the implementation of this

section.

(d) Except as provided by Section 161.00735, a person's

immunization history or data received by the department under

this section may be released only on consent of the person or to

any health care provider licensed or otherwise authorized to

administer vaccines.

(e) A person whose immunization records are included in the

immunization registry as authorized by this section may request

in writing or electronically that the department remove that

information from the registry. Not later than the 10th day after

receiving a request under this subsection, the department shall

remove the person's immunization records from the registry.

(f) The report required under Section 161.0074 must also include

the number of complaints received by the department related to

the department's failure to comply with requests for removal of

information from the registry under Subsection (e).

Added by Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 12.02, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

9, Sec. 4, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

35, Sec. 2, eff. September 1, 2009.

Sec. 161.00707. INFORMATION AND EDUCATION FOR FIRST RESPONDERS.

The department shall develop a program for informing first

responders about the immunization registry and educating first

responders about the benefits of being included in the

immunization registry, including:

(1) ensuring that first responders receive necessary

immunizations to prevent the spread of communicable diseases to

which a first responder may be exposed during a public health

emergency, declared disaster, terrorist attack, hostile military

or paramilitary action, or extraordinary law enforcement

emergency; and

(2) preventing duplication of vaccinations.

Added by Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 12.02, eff. September 1, 2007.

Sec. 161.0071. NOTICE OF RECEIPT OF REGISTRY DATA; EXCLUSION

FROM REGISTRY. (a) The first time the department receives

registry data for an individual for whom the department has

received consent to be included in the registry, the department

shall send notice to the individual or the individual's legally

authorized representative disclosing:

(1) that providers and payors may be sending the individual's

immunization information to the department;

(2) the information that is included in the registry;

(3) the persons to whom the information may be released under

Sections 161.00735(b) and 161.008(d);

(4) the purpose and use of the registry;

(5) the procedure to exclude an individual from the registry;

and

(6) the procedure to report a violation if an individual's

information is included in the registry after exclusion has been

requested or consent has been withdrawn.

(b) On discovering that consent to be included in the registry

has not been granted or has been withdrawn, the department shall

exclude the individual's immunization records from the registry

and any other registry-related department record that

individually identifies the individual.

(c) On receipt of a written or electronic request to exclude an

individual's immunization records from the registry, the

department shall send to the individual or the individual's

legally authorized representative who makes the request a written

confirmation of receipt of the request for exclusion and shall

exclude the individual's records from the registry.

(d) The department commits a violation if the department fails

to exclude an individual's immunization information from the

registry as required by Subsection (b) or (c).

(e) The department shall accept a written or electronic

statement from an individual or the individual's legally

authorized representative communicating to the department that an

individual's information should be excluded from the registry,

including a statement on a minor's birth certificate, as a

request for exclusion under Subsection (c).

Added by Acts 2003, 78th Leg., ch. 1081, Sec. 3, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

9, Sec. 5, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

35, Sec. 3, eff. September 1, 2009.

Sec. 161.0072. PROVIDING IMMUNIZATION INFORMATION TO DEPARTMENT.

(a) If the individual or the individual's legally authorized

representative has reasonable concern that the individual's

health care provider is not submitting the immunization history

to the department, the individual or the individual's legally

authorized representative may provide the individual's

immunization history directly to the department to be included in

the immunization registry.

(b) The individual or the individual's legally authorized

representative may send evidence of the individual's immunization

history to the department electronically, by facsimile

transmission, or by mail. The evidence may include a copy of:

(1) the individual's medical record indicating the immunization

history;

(2) an invoice from a health care provider for the immunization;

or

(3) documentation showing that a claim for the immunization was

paid by a payor.

(c) The board shall develop rules to ensure that the

immunization history submitted by an individual or the

individual's legally authorized representative is medically

verified immunization information.

Added by Acts 2003, 78th Leg., ch. 1081, Sec. 3, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

9, Sec. 6, eff. September 1, 2009.

Sec. 161.0073. REGISTRY CONFIDENTIALITY. (a) Except as

provided by Sections 161.00705 and 161.00735, information that

individually identifies an individual that is received by the

department for the immunization registry is confidential and may

be used by the department for registry purposes only.

(b) Unless specifically authorized under this subchapter, the

department may not release registry information to any individual

or entity without the consent of the individual or the

individual's legally authorized representative.

(c) A person required to report information to the department

for registry purposes or authorized to receive information from

the registry may not disclose the individually identifiable

information of an individual to any other person without the

written or electronic consent of the individual or the

individual's legally authorized representative, except as

provided by Chapter 159, Occupations Code, or Section 602.053,

Insurance Code.

(d) Registry information is not:

(1) subject to discovery, subpoena, or other means of legal

compulsion for release to any person or entity except as provided

by this subchapter; or

(2) admissible in any civil, administrative, or criminal

proceeding.

Added by Acts 2003, 78th Leg., ch. 1081, Sec. 3, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.127, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 12.04, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

9, Sec. 7, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

35, Sec. 4, eff. September 1, 2009.

Sec. 161.00735. RELEASE AND RECEIPT OF REGISTRY DATA IN

DISASTER. (a) In this section, "disaster" means a disaster

declared by the president of the United States, the governor of

this state, or the governor of another state.

(b) If the department determines that residents of this state

have evacuated or relocated to another state in response to a

disaster, the department may release registry data, except

registry data obtained under Section 161.00705, to the

appropriate health authority of that state or to local health

authorities in that state.

(c) The department may receive immunization information from a

health authority of another state or from a local health

authority in another state if the department determines that

residents of that state have evacuated or relocated to this state

in response to a disaster. The department shall include

information received under this subsection in the registry.

Notwithstanding Section 161.007, the department is not required

to obtain written consent for the inclusion in the registry of

information received under this subsection.

(d) Immunization information received under Subsection (c) is

subject to Section 161.0073, and may not be released except as

authorized by this chapter.

(e) The executive commissioner of the Health and Human Services

Commission, by rule, shall determine the period during which the

information collected under Subsection (c) must remain in the

immunization registry following the end of the disaster.

(f) Unless an individual or, if a child, the child's parent,

managing conservator, or guardian consents in writing to

continued inclusion of the individual's or child's information in

the registry, the department shall remove the immunization

records collected under Subsection (c) from the registry on the

expiration of the period prescribed by Subsection (e).

(g) If an individual or, if a child, the child's parent,

managing conservator, or guardian requests in writing that the

individual's or child's information obtained under Subsection (c)

be removed from the registry, the department shall remove that

information from the registry.

(h) The executive commissioner of the Health and Human Services

Commission shall make every effort to enter into a memorandum of

agreement with each state to which residents of this state are

likely to evacuate in a disaster on:

(1) the release and use of registry information under this

section to the appropriate health authority or local health

authority of that state, including the length of time the

information may be retained by that state; and

(2) the receipt and use of information submitted by the health

authority or local health authority of that state for inclusion

in the registry under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

35, Sec. 5, eff. September 1, 2009.

Sec. 161.0074. REPORT TO LEGISLATURE. (a) The department shall

report to the Legislative Budget Board, the governor, the

lieutenant governor, the speaker of the house of representatives,

and appropriate committees of the legislature not later than

September 30 of each even-numbered year.

(b) The department shall use the report required under

Subsection (a) to develop ways to increase immunization rates

using state and federal resources.

(c) The report must:

(1) include the current immunization rates by geographic region

of the state, where available;

(2) focus on the geographic regions of the state with

immunization rates below the state average for preschool

children;

(3) describe the approaches identified to increase immunization

rates in underserved areas and the estimated cost for each;

(4) identify changes to department procedures needed to increase

immunization rates;

(5) identify the services provided under and provisions of

contracts entered into by the department to increase immunization

rates in underserved areas;

(6) identify performance measures used in contracts described by

Subdivision (5);

(7) include the number and type of exemptions used in the past

year;

(8) include the number of complaints received by the department

related to the department's failure to comply with requests for

exclusion of individuals from the registry;

(9) identify all reported incidents of discrimination for

requesting exclusion from the registry or for using an exemption

for a required immunization;

(10) include department recommendations about the best way to

use, and communicate with, local registries in the state; and

(11) include ways to increase provider participation in the

registry.

Added by Acts 2003, 78th Leg., ch. 1081, Sec. 3, eff. Sept. 1,

2003.

Sec. 161.0075. IMMUNITY FROM LIABILITY. Except as provided by

Section 161.009, the following persons subject to this subchapter

that act in compliance with Sections 161.007, 161.00705,

161.00706, 161.0071, 161.0073, 161.0074, and 161.008 are not

civilly or criminally liable for furnishing the information

required under this subchapter:

(1) a payor;

(2) a health care provider who administers immunizations; and

(3) an employee of the department.

Added by Acts 2003, 78th Leg., ch. 1081, Sec. 3, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 12.05, eff. September 1, 2007.

Sec. 161.0076. COMPLIANCE WITH FEDERAL LAW. If the provisions

of this chapter relating to the use or disclosure of information

in the registry are more stringent than the Health Insurance

Portability and Accountability Act and Privacy Standards, as

defined by Section 181.001, then the use or disclosure of

information in the registry is governed by this chapter.

Added by Acts 2003, 78th Leg., ch. 1081, Sec. 3, eff. Sept. 1,

2003.

Sec. 161.008. IMMUNIZATION RECORD. (a) An immunization record

is part of the immunization registry.

(b) An immunization record contains the:

(1) name and date of birth of the person immunized;

(2) dates of immunization;

(3) types of immunization administered; and

(4) name and address of the health care provider administering

the immunization.

(c) The department may obtain the data constituting an

immunization record for an individual from a public health

district, a local health department, the individual or the

individual's legally authorized representative, a physician to

the individual, a payor, or any health care provider licensed or

otherwise authorized to administer vaccines. The department

shall verify consent before including the reported information in

the immunization registry. The department may not retain

individually identifiable information about an individual for

whom consent cannot be verified.

(d) The department may release the data constituting an

immunization record for the individual to:

(1) any entity that is described by Subsection (c);

(2) a school or child care facility in which the individual is

enrolled; or

(3) a state agency having legal custody of the individual.

(e) An individual or the individual's legally authorized

representative may obtain and on request to the department shall

be provided with all individually identifiable immunization

registry information concerning the individual.

(f) A person, including a health care provider, a payor, or an

employee of the department, that submits in good faith an

immunization history or data to or obtains in good faith an

immunization history or data from the department in compliance

with the provisions of this section and any rules adopted under

this section is not liable for any civil damages.

(g) The department may release nonidentifying summary statistics

related to the registry that do not individually identify an

individual.

(h) The executive commissioner of the Health and Human Services

Commission shall adopt rules to implement this section.

Added by Acts 1997, 75th Leg., ch. 900, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1081, Sec. 4, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

9, Sec. 8, eff. September 1, 2009.

Sec. 161.009. PENALTIES FOR DISCLOSURE OF INFORMATION. (a) A

person commits an offense if the person:

(1) negligently releases or discloses immunization registry

information in violation of Section 161.007, 161.0071, 161.0073,

or 161.008;

(2) fails to exclude an individual's immunization information in

violation of Section 161.0071;

(3) fails to remove a person's immunization information in

violation of Section 161.00705, 161.00706, or 161.00735; or

(4) negligently uses information in the immunization registry to

solicit new patients or clients or for other purposes that are

not associated with immunization or quality-of-care purposes,

unless authorized under this section.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 1997, 75th Leg., ch. 900, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1081, Sec. 5.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 12.06, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

9, Sec. 9, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

35, Sec. 6, eff. September 1, 2009.

Sec. 161.0095. EDUCATION PROGRAMS AND INFORMATION. (a) The

department shall develop:

(1) continuing education programs for health care providers

relating to immunizations and the vaccines for children program

operated by the department under authority of 42 U.S.C. Section

1396s; and

(2) educational information, for health care providers, health

care clinics, hospitals, and any other health care facility that

provides health care to children 14 to 18 years of age, relating

to the immunization registry and the option for an individual who

is 18 years of age or older to consent to submission and

retention of the individual's information in the immunization

registry.

(b) The department shall establish a work group to assist the

department in developing the continuing education programs and

educational information. The work group shall include

physicians, nurses, department representatives, representatives

of managed care organizations that provide health care services

under Chapter 533, Government Code, representatives of health

plan providers that provide health care services under Chapter

62, and members of the public.

Added by Acts 2003, 78th Leg., ch. 613, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

9, Sec. 10, eff. September 1, 2009.

Sec. 161.010. IMMUNIZATION EDUCATION; STATEWIDE COALITION. (a)

The department shall establish a continuous statewide education

program to educate the public about the importance of immunizing

children and the risks and contraindications of an immunization.

(b) The department shall increase coordination among public and

private local, regional, and statewide entities that have an

interest in immunizations.

Added by Acts 2003, 78th Leg., ch. 125, Sec. 1, eff. Sept. 1,

2003.

Sec. 161.0101. INCREASE IMMUNIZATION AWARENESS. (a) The

department shall develop new public-private partnerships and work

with existing public-private partnership programs, including the

Seniors and Volunteers Program For Childhood Immunization, to

increase public and private awareness of and support for early

childhood immunizations.

(b) The department shall work with the Texas Education Agency to

increase immunization awareness and participation among parents

of preschool and school-age children by:

(1) jointly applying for federal funds for immunization

awareness and vaccination programs; and

(2) creating partnerships with public and private health,

service, and education organizations, including parent-teacher

associations, the United Way, schools, local businesses,

community-based organizations, chambers of commerce, and athletic

booster clubs, to increase awareness and participation in the

state's early childhood vaccination program.

(c) The department shall work to increase immunization awareness

and participation among parents of children in child-care

facilities, as defined by Section 42.002, Human Resources Code,

in the state's early childhood vaccination program by publishing

on the department's website information about the benefits of

annual immunization against influenza for children aged six

months to five years. The department shall work with the

Department of Family and Protective Services and with child-care

facilities to ensure that the information is annually distributed

to parents in August or September.

Added by Acts 2003, 78th Leg., ch. 844, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Health and Safety Code, Section 161.010 by Acts

2005, 79th Leg., Ch.

728, Sec. 23.001(44), eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

922, Sec. 1, eff. June 15, 2007.

Sec. 161.0102. VACCINES FOR CHILDREN PROGRAM; INFLUENZA

VACCINES. (a) In this section, "vaccines for children program"

means the program operated by the department under authority of

42 U.S.C. Section 1396s, as amended.

(b) The department shall allow each health care provider

participating in the vaccines for children program to:

(1) select influenza vaccines from the list of all influenza

vaccines that:

(A) are approved by the United States Food and Drug

Administration and recommended by the federal Advisory Committee

on Immunization Practices; and

(B) are either:

(i) within the limits of the vaccines annually allocated by the

Centers for Disease Control and Prevention of the United States

Public Health Service to the department for the vaccines for

children program; or

(ii) not offered in the annual allocation under Subparagraph

(i), but are available from the Centers for Disease Control and

Prevention of the United States Public Health Service and for

which the Centers for Disease Control and Prevention awards to

the department additional funds; and

(2) use both inactivated influenza vaccines and live, attenuated

influenza vaccines.

Added by Acts 2007, 80th Leg., R.S., Ch.

397, Sec. 1, eff. June 15, 2007.

Text of section effective until September 01, 2010

Sec. 161.0103. VACCINES FOR CHILDREN PROGRAM; EQUIVALENT

VACCINES. (a) In this section:

(1) "Vaccines for children program" means the program operated

by the department under authority of 42 U.S.C. Section 1396s.

(2) "Equivalent vaccines" means two or more vaccines, excluding

the influenza vaccine, that protect a recipient of a vaccine

against the same infection or infections, that require the same

number of doses, and that have similar safety and efficacy

profiles and which are recommended for comparable populations.

(b) Except as provided by Subsection (d), where two or more

manufacturers produce equivalent vaccines, the department shall

procure an equal supply of the vaccine from each manufacturer.

(c) An equivalent vaccine must be:

(1) approved by the United States Food and Drug Administration;

(2) recommended by the federal Advisory Committee on

Immunization Practices; and

(3) made available to the department by the Centers for Disease

Control and Prevention of the United States Public Health

Service.

(d) The department shall procure an equal supply of each

equivalent vaccine under Subsection (b) only if the cost to the

department of providing each equivalent vaccine is not more than

110 percent of the lowest-priced equivalent vaccine.

Added by Acts 2007, 80th Leg., R.S., Ch.

397, Sec. 2, eff. June 15, 2007.

Sec. 161.01035. PROVIDER CHOICE SYSTEM. (a) The department

shall implement a provider choice system for the vaccines for

children program operated by the department under authority of 42

U.S.C. Section 1396s and the adult safety net vaccination

program.

(b) The department shall ensure that eligible health care

providers participating in the vaccines for children program or

the adult safety net vaccination program may select any licensed

vaccine, including combination vaccines and any dosage forms

that:

(1) are recommended by the federal Advisory Committee on

Immunization Practices;

(2) are made available to the department by the Centers for

Disease Control and Prevention of the United States Public Health

Service; and

(3) for adult vaccines, are on the department-approved list of

vaccines offered by the adult safety net vaccination program.

(c) For the purposes of this section, "equivalent vaccines"

means two or more vaccines, excluding the influenza vaccine, that

meet all of the following:

(1) protect a recipient of a vaccine against the same infection

or infections;

(2) require the same number of doses;

(3) have similar safety and efficacy profiles; and

(4) are recommended for comparable populations by the Centers

for Disease Control and Prevention of the United States Public

Health Service.

(d) The department shall provide a vaccine selected by a health

care provider under Subsection (b) only if the cost to the

department of providing the vaccine is not more than 115 percent

of the lowest-priced equivalent vaccine.

(e) This section does not apply in the event of a disaster or

public health emergency, terrorist attack, hostile military or

paramilitary action, or extraordinary law enforcement emergency.

(f) The department shall convene the immunization work group

established under Section 161.0095 and solicit its

recommendations regarding development of a plan for the

implementation of the provider choice system under this section.

The plan shall include the education of participating health care

providers about:

(1) procedures and distribution systems of the Centers for

Disease Control and Prevention of the United States Public Health

Service; and

(2) vaccine options, the enrollment process, ordering,

accountability, and reporting procedures.

Added by Acts 2009, 81st Leg., R.S., Ch.

258, Sec. 1, eff. September 1, 2009.

Sec. 161.0104. DISASTER PREPARATION. The department shall

consult with public health departments and appropriate health

care providers to identify adult immunizations that may be

necessary to respond to or prepare for a disaster or public

health emergency, terrorist attack, hostile military or

paramilitary action, or extraordinary law enforcement emergency.

Added by Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 12.07, eff. September 1, 2007.

Renumbered from Health and Safety Code, Section 161.0102 by Acts

2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(52), eff. September 1, 2009.

Sec. 161.0105. LIMITATION ON LIABILITY. (a) A health care

provider who acts in compliance with Sections 161.007, 161.00705,

161.00706, and 161.008 and any rules adopted under those sections

is not civilly or criminally liable for furnishing the

information required under those sections. This subsection does

not apply to criminal liability established under Section

161.009.

(b) A person who administers a vaccination under a department

program may be held liable only to the extent the person would be

liable if the person administered the vaccination outside the

program. The person is not liable for damages arising from the

acts or omissions of another person acting under the program or

the department.

(c) The immunity created by this section is in addition to any

immunity created by Sections 161.001 and 161.007(g).

Added by Acts 2003, 78th Leg., ch. 844, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 12.08, eff. September 1, 2007.

Sec. 161.0106. RESPIRATORY SYNCYTIAL VIRUS; IMMUNIZATION. As

part of the education programs under Sections 161.0095 and

161.010, the department shall include information about:

(1) respiratory syncytial virus and the importance of

preventative activities for children at risk of contracting the

virus;

(2) respiratory syncytial virus prophylaxis for children who are

at high risk of complications from the disease; and

(3) immunization for respiratory syncytial virus when a vaccine

is recommended and available.

Added by Acts 2005, 79th Leg., Ch.

115, Sec. 1, eff. September 1, 2005.

Sec. 161.0107. ELECTRONIC MEDICAL RECORDS SYSTEMS. (a) In this

section:

(1) "Electronic medical records software package or system"

means an electronic system for maintaining medical records in the

clinical setting.

(2) "Medical records" has the meaning assigned by Section

151.002, Occupations Code.

(b) A person who sells, leases, or otherwise provides an

electronic medical records software package or system to a person

who administers immunizations in this state or to an entity that

manages records for the person shall provide, as part of the

electronic medical records software package or system, the

ability to:

(1) electronically interface with the immunization registry

created under this subchapter; and

(2) generate electronic reports that contain the fields

necessary to populate the immunization registry.

(c) The executive commissioner of the Health and Human Services

Commission by rule shall specify:

(1) the fields necessary to populate the immunization registry,

including a field that indicates the patient's consent to be

listed in the immunization registry has been obtained; and

(2) the data standards that must be used for electronic

submission of immunization information.

(d) The data standards specified under Subsection (b) must be

compatible with the standards for immunization information

transmission adopted by the Healthcare Information Technology

Standards Panel sponsored by the American National Standards

Institute and included in certification criteria by the

Certification Commission for Healthcare Information Technology.

Added by Acts 2007, 80th Leg., R.S., Ch.

352, Sec. 1, eff. June 15, 2007.

Sec. 161.0108. INJUNCTION. (a) The attorney general may bring

an action in the name of the state to enjoin a violation of

Section 161.0107.

(b) If the state prevails in a suit under this section, the

attorney general may recover on behalf of the state reasonable

attorney's fees, court costs, and reasonable investigative costs

incurred in relation to the proceeding.

Added by Acts 2007, 80th Leg., R.S., Ch.

352, Sec. 1, eff. June 15, 2007.

Sec. 161.0109. HUMAN PAPILLOMAVIRUS; VACCINES EDUCATION

MATERIALS. (a) The department, using existing resources, shall

produce and distribute informational materials regarding vaccines

against human papillomavirus that are approved by the United

States Food and Drug Administration for human use. The materials

must include information relating to the effectiveness,

availability, and contraindications of the vaccines. The

materials must be available in English and in Spanish.

(b) The department shall collaborate with the Texas Cancer

Council or its successor entity to develop educational programs

for parents regarding human papillomavirus and promoting

awareness of a minor's need for preventive services for cervical

cancer and its precursors.

(c) The department shall develop and maintain an Internet

website that targets the public and health care professionals and

provides accurate, comprehensive information on all aspects of

cervical cancer prevention, including vaccination against human

papillomavirus.

Added by Acts 2007, 80th Leg., R.S., Ch.

59, Sec. 1, eff. September 1, 2007.

Renumbered from Health and Safety Code, Section 161.0107 by Acts

2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(53), eff. September 1, 2009.

SUBCHAPTER B. HEALTH INSPECTION OF PRIVATE RESIDENCE

Sec. 161.011. PERMISSION REQUIRED. A person, including an

officer or agent of this state or of an instrumentality or

political subdivision of this state, may not enter a private

residence to conduct a health inspection without first receiving:

(1) permission obtained from a lawful adult occupant of the

residence; or

(2) an authorization to inspect the residence for a specific

public health purpose by a magistrate or by an order of a court

of competent jurisdiction on a showing of a probable violation of

a state health law, a control measure under Chapter 81, or a

health ordinance of a political subdivision.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.189, eff. Sept.

1, 2003.

Sec. 161.012. CRIMINAL PENALTIES. (a) A person commits an

offense if the person violates Section 161.011. An offense under

this subsection is punishable by confinement in the Texas

Department of Criminal Justice for not more than two years, a

fine of not more than $1,000, or both.

(b) A person commits an offense if the person knowingly gives

evidence obtained in violation of Section 161.011 to the federal

government or to an instrumentality of the federal government. An

offense under this subsection is punishable by confinement in the

county jail for not more than one year, a fine of not more than

$500, or both.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.092, eff. September 1, 2009.

SUBCHAPTER C. PROVISION OF INFORMATION RELATING TO CERTAIN HEALTH

CONDITIONS

Sec. 161.021. AUTHORIZATION TO PROVIDE INFORMATION; USE OF

INFORMATION; LIABILITY. (a) Unless prohibited by other law, a

person, including a hospital, sanatorium, nursing home, rest

home, medical society, cancer registry, or other organization,

may provide interviews, reports, statements, memoranda, or other

information relating to the condition and treatment of any

person, to be used in a study to reduce morbidity or mortality or

to identify persons who may need immunization, to:

(1) the department;

(2) a person that makes inquiries under immunization surveys

conducted for the department;

(3) a medical organization;

(4) a hospital;

(5) a hospital committee; or

(6) a cancer registry, including a cancer registry of a cancer

treatment center as defined by Section 82.002.

(b) A person is not liable for damages or other relief for:

(1) providing the information;

(2) releasing or publishing the findings or conclusions to

advance medical research or medical education; or

(3) releasing or publishing a general summary of those studies.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 343, Sec. 3, eff. May 27,

1997; Acts 1999, 76th Leg., ch. 1411, Sec. 23.03, eff. Sept. 1,

1999.

Sec. 161.0211. EPIDEMIOLOGIC OR TOXICOLOGIC INVESTIGATIONS. (a)

Under its duty to protect the public health, the department

shall conduct epidemiologic or toxicologic investigations of

human illnesses or conditions and of environmental exposures that

are harmful or believed to be harmful to the public health.

(b) The department may conduct those investigations to determine

the nature and extent of the disease or environmental exposure

believed to be harmful to the public health. Any findings or

determinations from such investigations that relate to

environmental exposures believed to be harmful to the public

shall be reported in writing to the Texas Natural Resource

Conservation Commission and the two agencies shall coordinate

corrective measures as appropriate. The department shall use

generally accepted methods of epidemiology or toxicology in the

conduct of an investigation.

(c) A person shall provide medical, demographic, epidemiologic,

toxicologic, or environmental information to the department as

described by Section 81.061(c).

(d) A person is not liable for damages or other relief for

providing medical or other confidential information to the

department during an epidemiologic or toxicologic investigation.

Added by Acts 1993, 73rd Leg., ch. 34, Sec. 1, eff. Sept. 1,

1993.

Sec. 161.0212. RIGHT OF ENTRY. To conduct an epidemiologic or

toxicologic investigation, the commissioner or the commissioner's

designee has the same authority to investigate, sample, inspect,

and enter as that described by Sections 81.061, 81.063, 81.064,

and 81.065.

Added by Acts 1993, 73rd Leg., ch. 34, Sec. 1, eff. Sept. 1,

1993.

Sec. 161.0213. CONFIDENTIALITY. Reports, records, and

information furnished to the commissioner or the commissioner's

designee or the Texas Natural Resource Conservation Commission

that relate to an epidemiologic or toxicologic investigation of

human illnesses or conditions and of environmental exposures that

are harmful or believed to be harmful to the public health are

not public information under Chapter 552, Government Code, and

are subject to the same confidentiality requirements as described

by Section 81.046.

Added by Acts 1993, 73rd Leg., ch. 34, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(88),

eff. Sept. 1, 1995.

Sec. 161.022. USE AND PUBLICATION RESTRICTIONS; CONFIDENTIALITY.

(a) The department, a medical organization, a hospital, a

hospital committee, or a cancer registry may use or publish

information under Section 161.021 only to advance medical

research or medical education in the interest of reducing

morbidity or mortality, except that a summary of the studies may

be released by those persons for general publication.

(b) The identity of a person whose condition or treatment has

been studied is confidential and may not be revealed except in

immunization surveys conducted for the department to identify

persons who need immunization.

(c) Interviews, reports, statements, memoranda, and other

information, other than immunization information, furnished under

this chapter and any findings or conclusions resulting from the

study of that information, are privileged.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 343, Sec. 4, eff. May 27,

1997.

Sec. 161.023. NO LIABILITY FOR REPORTS TO MEDICAL COMMITTEE.

(a) This section applies to:

(1) a physician, hospital, medical organization, university

health science center, university medical school, or an officer

or employee of that person or entity; and

(2) a health maintenance organization or an officer, employee,

or agent of the health maintenance organization, including an

independent practice association or other physician association

contracting with the health maintenance organization.

(b) A person or entity covered by this section is not liable for

damages to any person for furnishing information, reports, or

records to a medical committee relating to a patient:

(1) examined or treated by the physician; or

(2) treated or confined in:

(A) the hospital;

(B) a clinic or facility staffed or operated by a university

health science center or university medical school; or

(C) a hospital, clinic, or facility staffed, operated, or used

by a health maintenance organization.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 161.024. APPLICATION TO HEALTH MAINTENANCE ORGANIZATION.

This subchapter does not apply to a function of a health

maintenance organization other than medical peer review and

quality assurance conducted under Chapter 843, Insurance Code,

the rules adopted under that chapter, or other applicable state

and federal statutes and rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.524, eff.

Sept. 1, 2003.

SUBCHAPTER D. MEDICAL COMMITTEES, MEDICAL PEER REVIEW COMMITTEES,

AND COMPLIANCE OFFICERS

Sec. 161.031. MEDICAL COMMITTEE DEFINED. (a) In this

subchapter, "medical committee" includes any committee, including

a joint committee, of:

(1) a hospital;

(2) a medical organization;

(3) a university medical school or health science center;

(4) a health maintenance organization licensed under Chapter

843, Insurance Code, including an independent practice

association or other physician association whose committee or

joint committee is a condition of contract with the health

maintenance organization;

(5) an extended care facility;

(6) a hospital district; or

(7) a hospital authority.

(b) The term includes a committee appointed ad hoc to conduct a

specific investigation or established under state or federal law

or rule or under the bylaws or rules of the organization or

institution.

(c) The term includes a committee, including a joint committee,

of one or more health care systems if each health care system

includes one or more of the entities listed in Subsection (a).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 655, Sec. 1, eff. June 11,

1997; Acts 1999, 76th Leg., ch. 908, Sec. 3, eff. June 18, 1999;

Acts 2003, 78th Leg., ch. 1276, Sec. 10A.525, eff. Sept. 1, 2003.

Sec. 161.0315. AUTHORITY OF GOVERNING BODY TO FORM COMMITTEE TO

EVALUATE MEDICAL AND HEALTH CARE SERVICES. (a) The governing

body of a hospital, medical organization, university medical

school or health science center, health maintenance organization,

extended care facility, hospital district, or hospital authority

may form a medical peer review committee, as defined by Section

151.002, Occupations Code, or a medical committee, as defined by

Section 161.031, to evaluate medical and health care services,

except as provided by this section.

(b) Except as provided by Subsection (d), a medical peer review

committee or medical committee formed by the governing body of a

hospital district may not evaluate medical and health care

services provided by a health care facility that:

(1) contracts with the district to provide those services; and

(2) has formed a medical peer review committee or medical

committee to evaluate the services provided by the facility.

(c) A hospital district may require in a contract with a health

care facility described by Subsection (b) a provision that allows

the governing body of the district to appoint a specified number

of members to the facility's medical peer review committee or

medical committee to evaluate medical and health care services

for which the district contracts with the facility to provide.

The governing body of a hospital district may receive a report

from the facility's medical peer review committee or medical

committee under this section in a closed meeting. A report,

information, or a record that the district receives from the

facility related to a review action conducted under the terms of

the contract is:

(1) confidential;

(2) not subject to disclosure under Chapter 552, Government

Code; and

(3) subject to the same confidentiality and disclosure

requirements to which a report, information, or record of a

medical peer review committee under Section 160.006, Occupations

Code, is subject.

(d) If a hospital district and a health care facility described

by Subsection (b) do not agree on a contract provision described

by Subsection (c), the hospital district has, with respect to a

review action for the evaluation of medical and health care

services provided by the facility under a contract with the

district, a right to:

(1) initiate the review action;

(2) appoint from the medical staff of the facility a number of

members to the facility's medical peer review committee or

medical committee equal to the number of members appointed to the

committee by the facility to conduct the review action, without

regard to whether the district initiates the action; and

(3) receive records, information, or reports from the medical

peer review committee or medical committee related to the review

action.

(e) The governing body of a hospital district may receive a

report under Subsection (d)(3) in a closed meeting. A report,

information, or a record that the hospital district receives

under Subsection (d)(3) is:

(1) confidential;

(2) not subject to disclosure under Chapter 552, Government

Code; and

(3) subject to the same confidentiality and disclosure

requirements to which a report, information, or record of a

medical peer review committee under Section 160.006, Occupations

Code, is subject.

(f) A medical peer review committee or medical committee formed

by the governing body of a hospital district may compile a

report, information, or record of the medical and health care

services provided by a health care facility described by

Subsection (b) and submit the compilation to the facility's

medical peer review committee or medical committee. A report,

information, or record compiled under this subsection is:

(1) confidential;

(2) not subject to disclosure under Chapter 552, Government

Code; and

(3) subject to the same confidentiality and disclosure

requirements to which a report, information, or record of a

medical peer review committee under Section 160.007, Occupations

Code, is subject.

Added by Acts 1999, 76th Leg., ch. 908, Sec. 6, eff. June 18,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.781,

eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 721, Sec. 1, eff.

Sept. 1, 2003.

Sec. 161.032. RECORDS AND PROCEEDINGS CONFIDENTIAL. (a) The

records and proceedings of a medical committee are confidential

and are not subject to court subpoena.

(b) Notwithstanding Section 551.002, Government Code, the

following proceedings may be held in a closed meeting following

the procedures prescribed by Subchapter E, Chapter 551,

Government Code:

(1) a proceeding of a medical peer review committee, as defined

by Section 151.002, Occupations Code, or medical committee; or

(2) a meeting of the governing body of a public hospital,

hospital district, hospital authority, or health maintenance

organization of a public hospital, hospital authority, hospital

district, or state-owned teaching hospital at which the governing

body receives records, information, or reports provided by a

medical committee, medical peer review committee, or compliance

officer.

(c) Records, information, or reports of a medical committee,

medical peer review committee, or compliance officer and records,

information, or reports provided by a medical committee, medical

peer review committee, or compliance officer to the governing

body of a public hospital, hospital district, or hospital

authority are not subject to disclosure under Chapter 552,

Government Code.

(d) The records and proceedings may be used by the committee and

the committee members only in the exercise of proper committee

functions.

(e) The records, information, and reports received or maintained

by a compliance officer retain the protection provided by this

section only if the records, information, or reports are

received, created, or maintained in the exercise of a proper

function of the compliance officer as provided by the Office of

Inspector General of the United States Department of Health and

Human Services.

(f) This section and Subchapter A, Chapter 160, Occupations

Code, do not apply to records made or maintained in the regular

course of business by a hospital, health maintenance

organization, medical organization, university medical center or

health science center, hospital district, hospital authority, or

extended care facility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 625, Sec. 6, eff. Sept. 1,

1993; Acts 1999, 76th Leg., ch. 908, Sec. 4, eff. June 18, 1999;

Acts 2001, 77th Leg., ch. 1511, Sec. 3, eff. Sept. 1, 2001.

Sec. 161.033. IMMUNITY FOR COMMITTEE MEMBERS. A member of a

medical committee is not liable for damages to a person for an

action taken or recommendation made within the scope of the

functions of the committee if the committee member acts without

malice and in the reasonable belief that the action or

recommendation is warranted by the facts known to the committee

member.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER E. REPORTS OF GUNSHOT WOUNDS AND CONTROLLED SUBSTANCE

OVERDOSES

Sec. 161.041. MANDATORY REPORTING OF GUNSHOT WOUNDS. A

physician who attends or treats, or who is requested to attend or

treat, a bullet or gunshot wound, or the administrator,

superintendent, or other person in charge of a hospital,

sanitorium, or other institution in which a bullet or gunshot

wound is attended or treated or in which the attention or

treatment is requested, shall report the case at once to the law

enforcement authority of the municipality or county in which the

physician practices or in which the institution is located.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 38, Sec. 1, eff. Sept. 1,

1999.

Sec. 161.042. MANDATORY REPORTING OF CONTROLLED SUBSTANCE

OVERDOSES. (a) A physician who attends or treats, or who is

requested to attend or treat, an overdose of a controlled

substance listed in Penalty Group 1 under Section 481.102, or the

administrator, superintendent, or other person in charge of a

hospital, sanitorium, or other institution in which an overdose

of a controlled substance listed in Penalty Group 1 under Section

481.102 is attended or treated or in which the attention or

treatment is requested, shall report the case at once to the

department.

(b) A physician or other person who reports an overdose of a

controlled substance under this section shall include in the

report information regarding the date of the overdose, the type

of controlled substance used, the sex and approximate age of the

person attended or treated for the overdose or for whom treatment

was sought, the symptoms associated with the overdose, the extent

of treatment made necessary by the overdose, and the patient

outcome. The physician or other person making the report may

provide other demographic information concerning the person

attended or treated or for whom treatment was sought but may not

disclose the person's name or address or any other information

concerning the person's identity.

(c) A hospital, sanitorium, or other institution that makes a

report under this section is not subject to civil or criminal

liability for damages arising out of the report. An individual

who makes a good-faith report under this section is not subject

to civil or criminal liability for damages arising out of the

report.

Added by Acts 1999, 76th Leg., ch. 38, Sec. 1, eff. Sept. 1,

1999.

Sec. 161.043. CRIMINAL PENALTY. (a) A person commits an

offense if the person is required to report under this subchapter

and intentionally fails to report.

(b) An offense under this section is a misdemeanor punishable by

confinement in jail for not more than six months or by a fine of

not more than $100.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Health and Safety Code Sec. 161.042 and amended

by Acts 1999, 76th Leg., ch. 38, Sec. 1, eff. Sept. 1, 1999.

Sec. 161.044. CONTROLLED SUBSTANCE OVERDOSE INFORMATION

REPOSITORY. (a) The department shall maintain a central

repository for the collection and analysis of information

relating to incidents of a controlled substance overdose for

which a physician or other person is required to report to the

department under Section 161.042. The department may not include

in the repository any information the physician or other person

is precluded from reporting under that section.

(b) The department shall release statistical information

contained in the central repository on the request of a medical

professional or representative of a law enforcement agency.

Added by Acts 1999, 76th Leg., ch. 38, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER F. DISCLOSURE OF CERTAIN AGREEMENTS FOR PAYMENT OF

LABORATORY TESTS

Sec. 161.061. LABORATORY INFORMATION REQUIRED. (a) A person

licensed in this state to practice medicine, dentistry, podiatry,

veterinary medicine, or chiropractic may not agree with a

clinical, bioanalytical, or hospital laboratory to make payments

to the laboratory for individual tests, combinations of tests, or

test series for a patient unless:

(1) the person discloses on the bill or statement to the patient

or to a third party payor the name and address of the laboratory

and the net amount paid to or to be paid to the laboratory; or

(2) discloses in writing on request to the patient or third

party payor the net amount.

(b) The disclosure permitted by Subsection (a)(2) must show the

charge for the laboratory test or test series and may include an

explanation, in net dollar amounts or percentages, of the charge

from the laboratory, the charge for handling, and an

interpretation charge.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 161.062. GROUNDS FOR LICENSE DENIAL. The agency

responsible for licensing and regulating a person subject to this

subchapter may, in addition to any other authority granted, deny

a license application or other permission to practice if the

person violates this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER G. HUMAN MILK BANKS

Sec. 161.071. MINIMUM GUIDELINES FOR HUMAN DONOR MILK BANKS.

The department shall establish minimum guidelines for the

procurement, processing, distribution, or use of human milk by

donor milk banks.

Added by Acts 2001, 77th Leg., ch. 379, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER H. DISTRIBUTION OF CIGARETTES OR TOBACCO PRODUCTS

Sec. 161.081. DEFINITIONS. In this subchapter:

(1) "Cigarette" has the meaning assigned by Section 154.001, Tax

Code.

(2) "Permit holder" has the meaning assigned by Section 154.001

or 155.001, Tax Code, as applicable.

(3) "Retail sale" means a transfer of possession from a retailer

to a consumer in connection with a purchase, sale, or exchange

for value of cigarettes or tobacco products.

(4) "Retailer" has the meaning assigned by Section 154.001 or

155.001, Tax Code, as applicable.

(5) "Tobacco product" has the meaning assigned by Section

155.001, Tax Code.

(6) "Wholesaler" has the meaning assigned by Section 154.001 or

155.001, Tax Code, as applicable.

Amended by Acts 1997, 75th Leg., ch. 671, Sec. 1.01, eff. Sept.

1, 1997.

Sec. 161.082. SALE OF CIGARETTES OR TOBACCO PRODUCTS TO PERSONS

YOUNGER THAN 18 YEARS OF AGE PROHIBITED; PROOF OF AGE REQUIRED.

(a) A person commits an offense if the person, with criminal

negligence:

(1) sells, gives, or causes to be sold or given a cigarette or

tobacco product to someone who is younger than 18 years of age;

or

(2) sells, gives, or causes to be sold or given a cigarette or

tobacco product to another person who intends to deliver it to

someone who is younger than 18 years of age.

(b) If an offense under this section occurs in connection with a

sale by an employee of the owner of a store in which cigarettes

or tobacco products are sold at retail, the employee is

criminally responsible for the offense and is subject to

prosecution.

(c) An offense under this section is a Class C misdemeanor.

(d) It is a defense to prosecution under Subsection (a)(1) that

the person to whom the cigarette or tobacco product was sold or

given presented to the defendant apparently valid proof of

identification.

(e) A proof of identification satisfies the requirements of

Subsection (d) if it contains a physical description and

photograph consistent with the person's appearance, purports to

establish that the person is 18 years of age or older, and was

issued by a governmental agency. The proof of identification may

include a driver's license issued by this state or another state,

a passport, or an identification card issued by a state or the

federal government.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 50, eff. Sept. 1,

1991. Renumbered from Health and Safety Code Sec. 161.081 and

amended by Acts 1997, 75th Leg., ch. 671, Sec. 1.01.

Sec. 161.0825. USE OF CERTAIN ELECTRONICALLY READABLE

INFORMATION. (a) In this section, "transaction scan device"

means a device capable of deciphering electronically readable

information on a driver's license, commercial driver's license,

or identification certificate.

(b) A person may access electronically readable information on a

driver's license, commercial driver's license, or identification

certificate for the purpose of complying with Section 161.082.

(c) Information accessed under this section may not be sold or

otherwise disseminated to a third party for any purpose,

including any marketing, advertising, or promotional activities.

The information may be obtained by court order or on proper

request by the comptroller, a law enforcement officer, or a law

enforcement agency.

(d) A person who violates this section commits an offense. An

offense under this section is a Class A misdemeanor.

(e) It is an affirmative defense to prosecution under Section

161.082 that:

(1) a transaction scan device identified a license or

certificate as valid and the defendant accessed the information

and relied on the results in good faith; or

(2) if the defendant is the owner of a store in which cigarettes

or tobacco products are sold at retail, the offense under Section

161.082 occurs in connection with a sale by an employee of the

owner, and the owner had provided the employee with:

(A) a transaction scan device in working condition; and

(B) adequate training in the use of the transaction scan device.

Added by Acts 2005, 79th Leg., Ch.

391, Sec. 1, eff. September 1, 2005.

Sec. 161.083. SALE OF CIGARETTES OR TOBACCO PRODUCTS TO PERSONS

YOUNGER THAN 27 YEARS OF AGE. (a) Pursuant to federal

regulation under 21 C.F.R. Section 897.14(b), a person may not

sell, give, or cause to be sold or given a cigarette or tobacco

product to someone who is younger than 27 years of age unless the

person to whom the cigarette or tobacco product was sold or given

presents an apparently valid proof of identification.

(b) A retailer shall adequately supervise and train the

retailer's agents and employees to prevent a violation of

Subsection (a).

(c) A proof of identification described by Section 161.082(e)

satisfies the requirements of Subsection (a).

(d) Notwithstanding any other provision of law, a violation of

this section is not a violation of this subchapter for purposes

of Section 154.1142 or 155.0592, Tax Code.

Added by Acts 1997, 75th Leg., ch. 671, Sec. 1.01, eff. Jan. 1,

1998.

Sec. 161.084. WARNING NOTICE. (a) Each person who sells

cigarettes or tobacco products at retail or by vending machine

shall post a sign in a location that is conspicuous to all

employees and customers and that is close to the place at which

the cigarettes or tobacco products may be purchased.

(b) The sign must include the statement:

PURCHASING OR ATTEMPTING TO PURCHASE TOBACCO PRODUCTS BY A MINOR

UNDER 18 YEARS OF AGE IS PROHIBITED BY LAW. SALE OR PROVISION OF

TOBACCO PRODUCTS TO A MINOR UNDER 18 YEARS OF AGE IS PROHIBITED

BY LAW. UPON CONVICTION, A CLASS C MISDEMEANOR, INCLUDING A FINE

OF UP TO $500, MAY BE IMPOSED. VIOLATIONS MAY BE REPORTED TO THE

TEXAS COMPTROLLER'S OFFICE BY CALLING (insert toll-free telephone

number). PREGNANT WOMEN SHOULD NOT SMOKE. SMOKERS ARE MORE

LIKELY TO HAVE BABIES WHO ARE BORN PREMATURE OR WITH LOW BIRTH

WEIGHT.

(c) The comptroller by rule shall determine the design and size

of the sign.

(d) The comptroller on request shall provide the sign without

charge to any person who sells cigarettes or tobacco products.

The comptroller may provide the sign without charge to

distributors of cigarettes or tobacco products or wholesale

dealers of cigarettes or tobacco products in this state for

distribution to persons who sell cigarettes or tobacco products.

A distributor or wholesale dealer may not charge for distributing

a sign under this subsection.

(e) A person commits an offense if the person fails to display a

sign as prescribed by this section. An offense under this

subsection is a Class C misdemeanor.

(f) The comptroller may accept gifts or grants from any public

or private source to perform the comptroller's duties under this

section.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 50, eff. Sept. 1,

1991. Renumbered from Health and Safety Code Sec. 161.082 and

amended by Acts 1997, 75th Leg., ch. 671, Sec. 1.01. Amended by

Acts 2001, 77th Leg., ch. 1141, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

62, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

488, Sec. 2, eff. September 1, 2007.

Sec. 161.085. NOTIFICATION OF EMPLOYEES AND AGENTS. (a) Each

retailer shall notify each individual employed by that retailer

who is to be engaged in retail sales of cigarettes or tobacco

products that state law:

(1) prohibits the sale or distribution of cigarettes or tobacco

products to any person who is younger than 18 years of age as

provided by Section 161.082 and that a violation of that section

is a Class C misdemeanor; and

(2) requires each person who sells cigarettes or tobacco

products at retail or by vending machine to post a warning notice

as provided by Section 161.084, requires each employee to ensure

that the appropriate sign is always properly displayed while that

employee is exercising the employee's duties, and provides that a

violation of Section 161.084 is a Class C misdemeanor.

(b) The notice required by Subsection (a) must be provided

within 72 hours of the date an individual begins to engage in

retail sales of tobacco products. The individual shall signify

that the individual has received the notice required by

Subsection (a) by signing a form stating that the law has been

fully explained, that the individual understands the law, and

that the individual, as a condition of employment, agrees to

comply with the law.

(c) Each form signed by an individual under this section shall

indicate the date of the signature and the current address and

social security number of the individual. The retailer shall

retain the form signed by each individual employed as a retail

sales clerk until the 60th day after the date the individual has

left the employer's employ.

(d) A retailer required by this section to notify employees

commits an offense if the retailer fails, on demand of a peace

officer or an agent of the comptroller, to provide the forms

prescribed by this section. An offense under this section is a

Class C misdemeanor.

(e) It is a defense to prosecution under Subsection (d) to show

proof that the employee did complete, sign, and date the forms

required by Subsections (b) and (c). Proof must be shown to the

comptroller or an agent of the comptroller not later than the

seventh day after the date of a demand under Subsection (d).

Added by Acts 1997, 75th Leg., ch. 671, Sec. 1.01, eff. Jan. 1,

1998. Amended by Acts 2001, 77th Leg., ch. 1141, Sec. 2, eff.

Sept. 1, 2001.

Sec. 161.086. VENDOR ASSISTED SALES REQUIRED; VENDING MACHINES.

(a) Except as provided by Subsection (b), a retailer or other

person may not:

(1) offer cigarettes or tobacco products for sale in a manner

that permits a customer direct access to the cigarettes or

tobacco products; or

(2) install or maintain a vending machine containing cigarettes

or tobacco products.

(b) Subsection (a) does not apply to:

(1) a facility or business that is not open to persons younger

than 18 years of age at any time;

(2) that part of a facility or business that is a humidor or

other enclosure designed to store cigars in a climate-controlled

environment; or

(3) a premises for which a person holds a package store permit

issued under the Alcoholic Beverage Code.

(c) The comptroller or a peace officer may, with or without a

warrant, seize, seal, or disable a vending machine installed or

maintained in violation of this section. Property seized under

this subsection must be seized in accordance with, and is subject

to forfeiture to the state in accordance with, Subchapter H,

Chapter 154, Tax Code, and Subchapter E, Chapter 155, Tax Code.

(d) A person commits an offense if the person violates

Subsection (a). An offense under this subsection is a Class C

misdemeanor.

Added by Acts 1997, 75th Leg., ch. 671, Sec. 1.01, eff. Jan. 1,

1998. Amended by Acts 1999, 76th Leg., ch. 567, Sec. 1, eff.

Sept. 1, 1999.

Sec. 161.087. DISTRIBUTION OF CIGARETTES OR TOBACCO PRODUCTS.

(a) A person may not distribute to persons younger than 18 years

of age:

(1) a free sample of a cigarette or tobacco product; or

(2) a coupon or other item that the recipient may use to receive

a free or discounted cigarette or tobacco product or a sample

cigarette or tobacco product.

(b) Except as provided by Subsection (c), a permit holder may

not accept or redeem, offer to accept or redeem, or hire a person

to accept or redeem a coupon or other item that the recipient may

use to receive a free or discounted cigarette or tobacco product

or a sample cigarette or tobacco product if the recipient is

younger than 18 years of age. A coupon or other item that such a

recipient may use to receive a free or discounted cigarette or

tobacco product or a sample cigarette or tobacco product may not

be redeemable through mail or courier delivery.

(c) Subsections (a)(2) and (b) do not apply to a transaction

between permit holders unless the transaction is a retail sale.

(d) A person commits an offense if the person violates this

section. An offense under this subsection is a Class C

misdemeanor.

Added by Acts 1997, 75th Leg., ch. 671, Sec. 1.01, eff. Sept. 1,

1997.

Sec. 161.088. ENFORCEMENT; UNANNOUNCED INSPECTIONS. (a) The

comptroller shall enforce this subchapter in partnership with

local law enforcement agencies and with their cooperation and

shall ensure the state's compliance with Section 1926 of the

federal Public Health Service Act (42 U.S.C. Section 300x-26) and

any implementing regulations adopted by the United States

Department of Health and Human Services. Except as expressly

authorized by law, the comptroller may not adopt any rules

governing the subject matter of this subchapter or Subchapter K,

N, or O.

(b) The comptroller may make block grants to counties and

municipalities to be used by local law enforcement agencies to

enforce this subchapter in a manner that can reasonably be

expected to reduce the extent to which cigarettes and tobacco

products are sold or distributed to persons who are younger than

18 years of age. At least annually, random unannounced

inspections shall be conducted at various locations where

cigarettes and tobacco products are sold or distributed to ensure

compliance with this subchapter. The comptroller shall rely, to

the fullest extent possible, on local law enforcement agencies to

enforce this subchapter.

(c) To facilitate the effective administration and enforcement

of this subchapter, the comptroller may enter into interagency

contracts with other state agencies, and those agencies may

assist the comptroller in the administration and enforcement of

this subchapter.

(d) The use of a person younger than 18 years of age to act as a

minor decoy to test compliance with this subchapter shall be

conducted in a fashion that promotes fairness. A person may be

enlisted by the comptroller or a local law enforcement agency to

act as a minor decoy only if the following requirements are met:

(1) written parental consent is obtained for the use of a person

younger than 18 years of age to act as a minor decoy to test

compliance with this subchapter;

(2) at the time of the inspection, the minor decoy is younger

than 17 years of age;

(3) the minor decoy has an appearance that would cause a

reasonably prudent seller of cigarettes or tobacco products to

request identification and proof of age;

(4) the minor decoy carries either the minor's own

identification showing the minor's correct date of birth or

carries no identification, and a minor decoy who carries

identification presents it on request to any seller of cigarettes

or tobacco products; and

(5) the minor decoy answers truthfully any questions about the

minor's age.

(e) The comptroller shall annually prepare for submission by the

governor to the secretary of the United States Department of

Health and Human Services the report required by Section 1926 of

the federal Public Health Service Act (42 U.S.C. Section

300x-26).

Added by Acts 1997, 75th Leg., ch. 671, Sec. 1.01, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1156, Sec. 1, eff.

Sept. 1, 1999.

Sec. 161.089. PREEMPTION OF LOCAL LAW. This subchapter does not

preempt a local regulation of the sale, distribution, or use of

cigarettes or tobacco products or affect the authority of a

political subdivision to adopt or enforce an ordinance or

requirement relating to the sale, distribution, or use of

cigarettes or tobacco products if the regulation, ordinance, or

requirement:

(1) is compatible with and equal to or more stringent than a

requirement prescribed by this subchapter; or

(2) relates to an issue that is not specifically addressed by

this subchapter or Chapter 154 or 155, Tax Code.

Added by Acts 1997, 75th Leg., ch. 671, Sec. 1.01, eff. Sept. 1,

1997.

Sec. 161.090. REPORTS OF VIOLATION. A local or state law

enforcement agency or other governmental unit shall notify the

comptroller, on the 10th day of each month, or the first working

day after that date, of any violation of this subchapter that

occurred in the preceding month that the agency or unit detects,

investigates, or prosecutes.

Added by Acts 1997, 75th Leg., ch. 671, Sec. 1.01, eff. Sept. 1,

1997.

Sec. 161.0901. REPORT OF OFFICE OF SMOKING AND HEALTH. (a) Not

later than January 5th of each odd-numbered year the Office of

Smoking and Health of the department shall report to the

governor, lieutenant governor, and the speaker of the house of

representatives on the status of smoking and the use of tobacco

and tobacco products in this state.

(b) The report must include, at a minimum:

(1) a baseline of statistics and analysis regarding retail

compliance with this subchapter, Subchapter K, and Chapters 154

and 155, Tax Code;

(2) a baseline of statistics and analysis regarding illegal

tobacco sales, including:

(A) sales to minors;

(B) enforcement actions concerning minors; and

(C) sources of citations;

(3) tobacco controls and initiatives by the Office of Smoking

and Health of the department, or any other state agency,

including an evaluation of the effectiveness of the controls and

initiatives;

(4) the future goals and plans of the Office of Smoking and

Health of the department to decrease the use of tobacco and

tobacco products;

(5) the educational programs of the Office of Smoking and Health

of the department and the effectiveness of those programs; and

(6) the incidence of use of tobacco and tobacco products by

regions in this state, including use of cigarettes and tobacco

products by ethnicity.

Added by Acts 1997, 75th Leg., ch. 671, Sec. 1.01, eff. Sept. 1,

1997.

SUBCHAPTER J. EXPOSURE TO LEAD

Sec. 161.101. TESTS FOR EXPOSURE TO LEAD. (a) At the request

of an attending physician, the department shall conduct tests for

lead poisoning if the physician suspects that a person has been

exposed to lead and that the person may have been harmed by that

exposure.

(b) The department shall charge only for the cost to the

department of conducting the test.

(c) The board shall adopt rules to implement this section.

Acts 1991, 72nd Leg., ch. 695, Sec. 1, eff. Aug. 26, 1991.

SUBCHAPTER K. PROHIBITION OF CERTAIN CIGARETTE OR TOBACCO PRODUCT

ADVERTISING; FEE

Sec. 161.121. DEFINITIONS. In this subchapter:

(1) "Church" means a facility that is owned by a religious

organization and that is used primarily for religious services.

(2) "Cigarette" has the meaning assigned by Section 154.001, Tax

Code.

(3) "School" means a private or public elementary or secondary

school.

(4) "Sign" means an outdoor medium, including a structure,

display, light device, figure, painting, drawing, message,

plaque, poster, or billboard, that is:

(A) used to advertise or inform; and

(B) visible from the main-traveled way of a street or highway.

(5) "Tobacco product" has the meaning assigned by Section

155.001, Tax Code.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 5.02(a), eff. Aug.

30, 1993. Amended by Acts 1997, 75th Leg., ch. 671, Sec. 2.01,

eff. Sept. 1, 1997.

Sec. 161.122. PROHIBITION RELATING TO CERTAIN SIGNS; EXCEPTIONS.

(a) Except as provided by this section, a sign containing an

advertisement for cigarettes or tobacco products may not be

located closer than 1,000 feet to a church or school.

(b) The measurement of the distance between the sign containing

an advertisement for cigarettes or tobacco products and an

institution listed in Subsection (a) is from the nearest property

line of the institution to a point on a street or highway closest

to the sign, along street lines and in direct lines across

intersections.

(c) This section does not apply to a sign located on or in a

facility owned or leased by a professional sports franchise or in

a facility where professional sports events are held at least 10

times during a 12-month period.

(d) In Subsection (c), a "facility" includes a stadium, arena,

or events center and any land or property owned or leased by the

professional sports franchise that is connected to or immediately

contiguous to the stadium, arena, or events center.

(e) Subsection (a) does not apply to a sign containing an

advertisement for cigarettes or tobacco products that, before

September 1, 1997, was located closer than 1,000 feet to a church

or school but that was not located closer than 500 feet to the

church or school.

(f) A person commits an offense if the person places or

authorizes the placement of a sign in violation of this section.

An offense under this subsection is a Class C misdemeanor.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 5.02(a), eff. Aug.

30, 1993. Amended by Acts 1997, 75th Leg., ch. 671, Sec. 2.01,

eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 209, Sec. 1, eff.

Oct. 1, 2003.

Sec. 161.123. ADVERTISING FEE. (a) A purchaser of advertising

is liable for and shall remit to the comptroller a fee that is 10

percent of the gross sales price of any outdoor advertising of

cigarettes and tobacco products in this state.

(b) The comptroller shall collect the fee and deposit the money

as provided in this section.

(c) The liability for the payment of fees under this section may

not be nullified by contract.

(d) The comptroller shall establish by rule the periods for

collection of the fees and the methods of payment and shall adopt

other rules necessary to administer and enforce this section.

(e) In this section, "gross sales price" means the sum of:

(1) production costs;

(2) media cost; and

(3) cost of sales or commissions paid to an agency or broker.

Added by Acts 1997, 75th Leg., ch. 671, Sec. 2.01, eff. Sept. 1,

1997.

Sec. 161.124. USE OF ADVERTISING FEE. (a) The comptroller

shall deposit the fee collected under Section 161.123 to a

special account in the state treasury called the tobacco

education and enforcement education fund.

(b) Money in the account may be appropriated only for

administration and enforcement of this section, enforcement of

law relating to cigarettes and tobacco products, and the

education advertising campaign and grant program established

under Subchapter O, Chapter 161.

Added by Acts 1997, 75th Leg., ch. 671, Sec. 2.01, eff. Sept. 1,

1997.

Sec. 161.125. ADMINISTRATIVE PENALTY. (a) The comptroller by

order may impose an administrative penalty against a purchaser of

advertising required to comply with Section 161.123 who violates

that section or a rule or order adopted under that section.

(b) The penalty for a violation may be in an amount not to

exceed $5,000. Each day a violation continues or occurs is a

separate violation for purposes of imposing a penalty.

(c) The amount of the penalty shall be based on:

(1) the amount of fees due and owing;

(2) attempted concealment of misconduct by the person who

committed the violation;

(3) premeditated misconduct by the person who committed the

violation;

(4) intentional misconduct by the person who committed the

violation;

(5) the motive of the person who committed the violation;

(6) prior misconduct of a similar or related nature by the

person who committed the violation;

(7) prior written warnings or written admonishments from any

government agency or official regarding statutes or regulations

pertaining to the misconduct;

(8) violation by the person who committed the violation of an

order of the comptroller;

(9) lack of rehabilitative potential or likelihood for future

misconduct of a similar nature;

(10) relevant circumstances increasing the seriousness of the

misconduct; and

(11) any other matter justice may require.

(d) The comptroller shall prescribe the procedure by which the

comptroller may impose an administrative penalty under this

section.

(e) A proceeding under this section is subject to Chapter 2001,

Government Code.

(f) If the comptroller by order finds that a violation has

occurred and imposes an administrative penalty, the comptroller

shall give notice to the person of the comptroller's order. The

notice must include a statement of the rights of the person to

judicial review of the order.

(g) If the purchaser of advertising does not pay the amount of

the penalty, the comptroller may refer the matter to the attorney

general for collection of the amount of the penalty.

(h) A penalty collected under this section shall be deposited in

the general revenue fund.

Added by Acts 1997, 75th Leg., ch. 671, Sec. 2.01, eff. Sept. 1,

1997.

SUBCHAPTER L. ABUSE, NEGLECT, AND UNPROFESSIONAL OR UNETHICAL

CONDUCT IN HEALTH CARE FACILITIES

Sec. 161.131. DEFINITIONS. In this subchapter:

(1) "Abuse" has the meaning assigned by the federal Protection

and Advocacy for Mentally Ill Individuals Act of 1986 (42 U.S.C.

Section 10801 et seq.).

(2) "Comprehensive medical rehabilitation" means the provision

of rehabilitation services that are designed to improve or

minimize a person's physical or cognitive disabilities, maximize

a person's functional ability, or restore a person's lost

functional capacity through close coordination of services,

communication, interaction, and integration among several

professions that share the responsibility to achieve team

treatment goals for the person.

(3) "Hospital" has the meaning assigned by Section 241.003.

(4) "Illegal conduct" means conduct prohibited by law.

(5) "Inpatient mental health facility" has the meaning assigned

by Section 571.003.

(6) "License" means a state agency permit, certificate,

approval, registration, or other form of permission required by

state law.

(7) "Mental health facility" has the meaning assigned by Section

571.003.

(8) "Neglect" has the meaning assigned by the federal Protection

and Advocacy for Mentally Ill Individuals Act of 1986 (42 U.S.C.

Section 10801 et seq.).

(9) "State health care regulatory agency" means a state agency

that licenses a health care professional.

(10) "Treatment facility" has the meaning assigned by Section

464.001.

(11) "Unethical conduct" means conduct prohibited by the ethical

standards adopted by state or national professional organizations

for their respective professions or by rules established by the

state licensing agency for the respective profession.

(12) "Unprofessional conduct" means conduct prohibited under

rules adopted by the state licensing agency for the respective

profession.

Added by Acts 1993, 73rd Leg., ch. 573, Sec. 1.01, eff. Sept. 1,

1993.

Sec. 161.132. REPORTS OF ABUSE AND NEGLECT OR OF ILLEGAL,

UNPROFESSIONAL, OR UNETHICAL CONDUCT. (a) A person, including

an employee, volunteer, or other person associated with an

inpatient mental health facility, a treatment facility, or a

hospital that provides comprehensive medical rehabilitation

services, who reasonably believes or who knows of information

that would reasonably cause a person to believe that the physical

or mental health or welfare of a patient or client of the

facility who is receiving chemical dependency, mental health, or

rehabilitation services has been, is, or will be adversely

affected by abuse or neglect caused by any person shall as soon

as possible report the information supporting the belief to the

agency that licenses the facility or to the appropriate state

health care regulatory agency.

(b) An employee of or other person associated with an inpatient

mental health facility, a treatment facility, or a hospital that

provides comprehensive medical rehabilitation services, including

a health care professional, who reasonably believes or who knows

of information that would reasonably cause a person to believe

that the facility or an employee of or health care professional

associated with the facility has, is, or will be engaged in

conduct that is or might be illegal, unprofessional, or unethical

and that relates to the operation of the facility or mental

health, chemical dependency, or rehabilitation services provided

in the facility shall as soon as possible report the information

supporting the belief to the agency that licenses the facility or

to the appropriate state health care regulatory agency.

(c) The requirement prescribed by this section is in addition to

the requirements provided by Chapter 261, Family Code, and

Chapter 48, Human Resources Code.

(d) The Texas Board of Mental Health and Mental Retardation,

Texas Board of Health, Texas Commission on Alcohol and Drug

Abuse, and each state health care regulatory agency by rule

shall:

(1) prescribe procedures for the investigation of reports

received under Subsection (a) or (b) and for coordination with

and referral of reports to law enforcement agencies or other

appropriate agencies; and

(2) prescribe follow-up procedures to ensure that a report

referred to another agency receives appropriate action.

(e) Each hospital, inpatient mental health facility, and

treatment facility shall prominently and conspicuously post for

display in a public area of the facility that is readily

available to patients, residents, volunteers, employees, and

visitors a statement of the duty to report under this section.

The statement must be in English and in a second language and

contain a toll-free telephone number that a person may call to

report.

(f) Each state health care regulatory agency by rule shall

provide for appropriate disciplinary action against a health care

professional licensed by the agency who fails to report as

required by this section.

(g) An individual who in good faith reports under this section

is immune from civil or criminal liability arising from the

report. That immunity extends to participation in an

administrative or judicial proceeding resulting from the report

but does not extend to an individual who caused the abuse or

neglect or who engaged in the illegal, unprofessional, or

unethical conduct.

(h) A person commits an offense if the person:

(1) intentionally, maliciously, or recklessly reports false

material information under this section; or

(2) fails to report as required by Subsection (a).

(i) An offense under Subsection (h) is a Class A misdemeanor.

(j) In this section, "abuse" includes coercive or restrictive

actions that are illegal or not justified by the patient's

condition and that are in response to the patient's request for

discharge or refusal of medication, therapy, or treatment.

Added by Acts 1993, 73rd Leg., ch. 573, Sec. 1.01, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 7.41, eff.

Sept. 1, 1997.

Sec. 161.133. MEMORANDUM OF UNDERSTANDING ON INSERVICE TRAINING.

(a) The Texas Board of Mental Health and Mental Retardation,

Texas Board of Health, and Texas Commission on Alcohol and Drug

Abuse by rule shall adopt a joint memorandum of understanding

that requires each inpatient mental health facility, treatment

facility, or hospital that provides comprehensive medical

rehabilitation services to annually provide as a condition of

continued licensure a minimum of eight hours of inservice

training designed to assist employees and health care

professionals associated with the facility in identifying patient

abuse or neglect and illegal, unprofessional, or unethical

conduct by or in the facility.

(b) The memorandum must prescribe:

(1) minimum standards for the training program; and

(2) a means for monitoring compliance with the requirement.

(c) Each agency shall review and modify the memorandum as

necessary not later than the last month of each state fiscal

year.

Added by Acts 1993, 73rd Leg., ch. 573, Sec. 1.01, eff. Sept. 1,

1993.

Sec. 161.134. RETALIATION AGAINST EMPLOYEES PROHIBITED. (a) A

hospital, mental health facility, or treatment facility may not

suspend or terminate the employment of or discipline or otherwise

discriminate against an employee for reporting to the employee's

supervisor, an administrator of the facility, a state regulatory

agency, or a law enforcement agency a violation of law, including

a violation of this chapter, a rule adopted under this chapter,

or a rule adopted by the Texas Board of Mental Health and Mental

Retardation, the Texas Board of Health, or the Texas Commission

on Alcohol and Drug Abuse.

(b) A hospital, mental health facility, or treatment facility

that violates Subsection (a) is liable to the person

discriminated against. A person who has been discriminated

against in violation of Subsection (a) may sue for injunctive

relief, damages, or both.

(c) A plaintiff who prevails in a suit under this section may

recover actual damages, including damages for mental anguish even

if an injury other than mental anguish is not shown.

(d) In addition to an award under Subsection (c), a plaintiff

who prevails in a suit under this section may recover exemplary

damages and reasonable attorney fees.

(e) In addition to amounts recovered under Subsections (c) and

(d), a plaintiff is entitled to, if applicable:

(1) reinstatement in the plaintiff's former position;

(2) compensation for lost wages; and

(3) reinstatement of lost fringe benefits or seniority rights.

(f) A plaintiff suing under this section has the burden of

proof, except that it is a rebuttable presumption that the

plaintiff's employment was suspended or terminated, or that the

employee was disciplined or discriminated against, for making a

report related to a violation if the suspension, termination,

discipline, or discrimination occurs before the 60th day after

the date on which the plaintiff made a report in good faith.

(g) A suit under this section may be brought in the district

court of the county in which:

(1) the plaintiff was employed by the defendant; or

(2) the defendant conducts business.

(h) A person who alleges a violation of Subsection (a) must sue

under this section before the 180th day after the date the

alleged violation occurred or was discovered by the employee

through the use of reasonable diligence.

(i) This section does not abrogate any other right to sue or

interfere with any other cause of action.

(j) Each hospital, mental health facility, and treatment

facility shall prominently and conspicuously post for display in

a public area of the facility that is readily available to

patients, residents, employees, and visitors a statement that

employees and staff are protected from discrimination or

retaliation for reporting a violation of law. The statement must

be in English and in a second language.

Added by Acts 1993, 73rd Leg., ch. 573, Sec. 1.01, eff. Sept. 1,

1993.

Sec. 161.135. RETALIATION AGAINST NONEMPLOYEES PROHIBITED. (a)

A hospital, mental health facility, or treatment facility may not

retaliate against a person who is not an employee for reporting a

violation of law, including a violation of this chapter, a rule

adopted under this chapter, or a rule adopted by the Texas Board

of Mental Health and Mental Retardation, the Texas Board of

Health, or the Texas Commission on Alcohol and Drug Abuse.

(b) A hospital, mental health facility, or treatment facility

that violates Subsection (a) is liable to the person retaliated

against. A person who has been retaliated against in violation of

Subsection (a) may sue for injunctive relief, damages, or both.

(c) A person suing under this section has the burden of proof,

except that it is a rebuttable presumption that the plaintiff was

retaliated against if:

(1) before the 60th day after the date on which the plaintiff

made a report in good faith, the hospital, mental health

facility, or treatment facility:

(A) discriminates in violation of Section 161.134 against a

relative who is an employee of the facility;

(B) transfers, disciplines, suspends, terminates, or otherwise

discriminates against the person or a relative who is a volunteer

in the facility or who is employed under the patient work program

administered by the Texas Department of Mental Health and Mental

Retardation;

(C) commits or threatens to commit, without justification, the

person or a relative of the person; or

(D) transfers, discharges, punishes, or restricts the privileges

of the person or a relative of the person who is receiving

inpatient or outpatient services in the facility; or

(2) a person expected to testify on behalf of the plaintiff is

intentionally made unavailable through an action of the facility,

including a discharge, resignation, or transfer.

(d) A plaintiff who prevails in a suit under this section may

recover actual damages, including damages for mental anguish even

if an injury other than mental anguish is not shown.

(e) In addition to an award under Subsection (c), a plaintiff

who prevails in a suit under this section may recover exemplary

damages and reasonable attorney fees.

(f) A suit under this section may be brought in the district

court of the county in which:

(1) the plaintiff received care or treatment; or

(2) the defendant conducts business.

(g) This section does not abrogate any other right to sue or

interfere with any other cause of action.

(h) Each hospital, mental health facility, and treatment

facility shall prominently and conspicuously post for display in

a public area of the facility that is readily available to

patients, residents, employees, and visitors a statement that

nonemployees are protected from discrimination or retaliation for

reporting a violation of law. The statement must be in English

and in a second language. The sign may be combined with the sign

required by Section 161.134(j).

Added by Acts 1993, 73rd Leg., ch. 573, Sec. 1.01, eff. Sept. 1,

1993.

Sec. 161.136. BROCHURE RELATING TO SEXUAL EXPLOITATION. (a) A

state health care regulatory agency by rule may require a mental

health services provider licensed by that agency to provide a

standardized written brochure, in wording a patient can

understand, that summarizes the law prohibiting sexual

exploitation of patients. The brochure must be available in

English and in a second language.

(b) The brochure shall include:

(1) procedures for filing a complaint relating to sexual

exploitation, including any toll-free telephone number available;

and

(2) the rights of a victim of sexual exploitation.

(c) In this section, "mental health services provider" has the

meaning assigned by Section 81.001, Civil Practice and Remedies

Code.

Added by Acts 1993, 73rd Leg., ch. 573, Sec. 1.01, eff. Sept. 1,

1993.

Sec. 161.137. PENALTIES. In addition to the penalties

prescribed by this subchapter, a violation of a provision of this

subchapter by an individual or facility that is licensed by a

state health care regulatory agency is subject to the same

consequence as a violation of the licensing law applicable to the

individual or facility or of a rule adopted under that licensing

law.

Added by Acts 1993, 73rd Leg., ch. 573, Sec. 1.01, eff. Sept. 1,

1993.

SUBCHAPTER M. MEDICAL OR MENTAL HEALTH RECORDS

Sec. 161.201. DEFINITION. In this subchapter, "health care

provider" means a person who is licensed, certified, or otherwise

authorized by the laws of this state to provide or render health

care in the ordinary course of business or practice of a

profession.

Added by Acts 1995, 74th Leg., ch. 707, Sec. 1, eff. Aug. 28,

1995.

Sec. 161.202. FEES. (a) A health care provider or health care

facility may not charge a fee for a medical or mental health

record requested by a patient or former patient, or by an

attorney or other authorized representative of the patient or

former patient, for use in supporting an application for

disability benefits or other benefits or assistance the patient

or former patient may be eligible to receive based on that

patient's or former patient's disability, or an appeal relating

to denial of those benefits or assistance under:

(1) Chapter 31, Human Resources Code;

(2) the state Medicaid program;

(3) Title II, the federal Social Security Act, as amended (42

U.S.C. Section 401 et seq.);

(4) Title XVI, the federal Social Security Act, as amended (42

U.S.C. Section 1382 et seq.);

(5) Title XVIII, the federal Social Security Act, as amended (42

U.S.C. Section 1395 et seq.);

(6) 38 U.S.C. Section 1101 et seq., as amended; or

(7) 38 U.S.C. Section 1501 et seq., as amended.

(b) A health care provider or health care facility may charge a

fee for the medical or mental health record of a patient or

former patient requested by a state or federal agency in relation

to the patient or former patient's application for benefits or

assistance under Subsection (a) or an appeal relating to denial

of those benefits or assistance.

(c) A person, including a state or federal agency, that requests

a record under this section shall include with the request a

statement or document from the department or agency that

administers the issuance of the assistance or benefits that

confirms the application or appeal.

(d) A health care provider or health facility is not required to

provide more than one complete record for a patient or former

patient requested under Subsection (a)(6) or (7) without charge.

If additional material is added to the patient or former

patient's record, on request the health care provider or health

facility shall supplement the record provided under Subsection

(a)(6) or (7) without charge. This subsection does not affect the

ability of a person to receive a medical or mental health record

under Subsections (a)(1)-(5).

Added by Acts 1995, 74th Leg., ch. 707, Sec. 1, eff. Aug. 28,

1995. Amended by Acts 1999, 76th Leg., ch. 201, Sec. 1, eff.

Sept. 1, 1999.

Sec. 161.203. DISTRIBUTION OF RECORDS. A health care provider

or health care facility shall provide to the requestor a medical

or mental health record requested under Section 161.202 not later

than the 30th day after the date on which the provider or

facility receives the request.

Added by Acts 1995, 74th Leg., ch. 707, Sec. 1, eff. Aug. 28,

1995.

Sec. 161.204. APPLICATION OF OTHER LAW. This subchapter

controls over Section 611.0045 of this code and Section 159.006,

Occupations Code, and any other provision that authorizes the

charging of a fee for providing medical or mental health records.

Added by Acts 1995, 74th Leg., ch. 707, Sec. 1, eff. Aug. 28,

1995. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.783,

eff. Sept. 1, 2001.

SUBCHAPTER N. TOBACCO USE BY MINORS

Sec. 161.251. DEFINITIONS. In this subchapter:

(1) "Cigarette" has the meaning assigned by Section 154.001, Tax

Code.

(2) "Tobacco product" has the meaning assigned by Section

155.001, Tax Code.

Added by Acts 1997, 75th Leg., ch. 671, Sec. 3.01, eff. Jan. 1,

1998.

Sec. 161.252. POSSESSION, PURCHASE, CONSUMPTION, OR RECEIPT OF

CIGARETTES OR TOBACCO PRODUCTS BY MINORS PROHIBITED. (a) An

individual who is younger than 18 years of age commits an offense

if the individual:

(1) possesses, purchases, consumes, or accepts a cigarette or

tobacco product; or

(2) falsely represents himself or herself to be 18 years of age

or older by displaying proof of age that is false, fraudulent, or

not actually proof of the individual's own age in order to obtain

possession of, purchase, or receive a cigarette or tobacco

product.

(b) It is an exception to the application of this section that

the individual younger than 18 years of age possessed the

cigarette or tobacco product in the presence of:

(1) an adult parent, a guardian, or a spouse of the individual;

or

(2) an employer of the individual, if possession or receipt of

the tobacco product is required in the performance of the

employee's duties as an employee.

(c) It is an exception to the application of this section that

the individual younger than 18 years of age is participating in

an inspection or test of compliance in accordance with Section

161.088.

(d) An offense under this section is punishable by a fine not to

exceed $250.

Added by Acts 1997, 75th Leg., ch. 671, Sec. 3.01, eff. Jan. 1,

1998.

Sec. 161.253. TOBACCO AWARENESS PROGRAM; COMMUNITY SERVICE. (a)

On conviction of an individual for an offense under Section

161.252, the court shall suspend execution of sentence and shall

require the defendant to attend a tobacco awareness program

approved by the commissioner. The court may require the parent or

guardian of the defendant to attend the tobacco awareness program

with the defendant.

(b) On request, a tobacco awareness program may be taught in

languages other than English.

(c) If the defendant resides in a rural area of this state or

another area of this state in which access to a tobacco awareness

program is not readily available, the court shall require the

defendant to perform eight to 12 hours of tobacco-related

community service instead of attending the tobacco awareness

program.

(d) The tobacco awareness program and the tobacco-related

community service are remedial and are not punishment.

(e) Not later than the 90th day after the date of a conviction

under Section 161.252, the defendant shall present to the court,

in the manner required by the court, evidence of satisfactory

completion of the tobacco awareness program or the

tobacco-related community service.

(f) On receipt of the evidence required under Subsection (e),

the court shall:

(1) if the defendant has been previously convicted of an offense

under Section 161.252, execute the sentence, and at the

discretion of the court, reduce the fine imposed to not less than

half the fine previously imposed by the court; or

(2) if the defendant has not been previously convicted of an

offense under Section 161.252, discharge the defendant and

dismiss the complaint or information against the defendant.

(g) If the court discharges the defendant under Subsection

(f)(2), the defendant is released from all penalties and

disabilities resulting from the offense except that the defendant

is considered to have been convicted of the offense if the

defendant is subsequently convicted of an offense under Section

161.252 committed after the dismissal under Subsection (f)(2).

Added by Acts 1997, 75th Leg., ch. 671, Sec. 3.01, eff. Jan. 1,

1998.

Sec. 161.254. DRIVER'S LICENSE SUSPENSION OR DENIAL. (a) If

the defendant does not provide the evidence required under

Section 161.253(e) within the period specified by that

subsection, the court shall order the Department of Public Safety

to suspend or deny issuance of any driver's license or permit to

the defendant. The order must specify the period of the

suspension or denial, which may not exceed 180 days after the

date of the order.

(b) The Department of Public Safety shall send to the defendant

notice of court action under Subsection (a) by first class mail.

The notice must include the date of the order and the reason for

the order and must specify the period of the suspension or

denial.

Added by Acts 1997, 75th Leg., ch. 671, Sec. 3.01, eff. Jan. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1409, Sec. 8, eff.

Sept. 1, 1999.

Sec. 161.255. EXPUNGEMENT OF CONVICTION. (a) An individual

convicted of an offense under Section 161.252 may apply to the

court to have the conviction expunged. If the court finds that

the individual satisfactorily completed the tobacco awareness

program or tobacco-related community service ordered by the

court, the court shall order the conviction and any complaint,

verdict, sentence, or other document relating to the offense to

be expunged from the individual's record and the conviction may

not be shown or made known for any purpose.

(b) The court shall charge an applicant a fee in the amount of

$30 for each application for expungement filed under this section

to defray the cost of notifying state agencies of orders of

expungement under this section.

Added by Acts 1997, 75th Leg., ch. 671, Sec. 3.01, eff. Jan. 1,

1998.

Amended by:

Acts 2005, 79th Leg., Ch.

886, Sec. 5, eff. September 1, 2005.

Sec. 161.256. JURISDICTION OF COURTS. A justice court or

municipal court may exercise jurisdiction over any matter in

which a court under this subchapter may:

(1) impose a requirement that a defendant attend a tobacco

awareness program or perform tobacco-related community service;

or

(2) order the suspension or denial of a driver's license or

permit.

Added by Acts 1997, 75th Leg., ch. 671, Sec. 3.01, eff. Jan. 1,

1998.

Sec. 161.257. APPLICATION OF OTHER LAW. Title 3, Family Code,

does not apply to a proceeding under this subchapter.

Added by Acts 1997, 75th Leg., ch. 671, Sec. 3.01, eff. Jan. 1,

1998.

SUBCHAPTER O. PREVENTION OF TOBACCO USE BY MINORS

Sec. 161.301. TOBACCO USE PUBLIC AWARENESS CAMPAIGN. (a) The

commissioner shall develop and implement a public awareness

campaign designed to reduce tobacco use by minors in this state.

The campaign may use advertisements or similar media to provide

educational information about tobacco use.

(b) The commissioner may contract with another person to develop

and implement the public awareness campaign. The contract shall

be awarded on the basis of competitive bids.

(c) A contract awarded under Subsection (b) may be awarded only

to a business that has a proven background in advertising and

public relations campaigns.

(d) The commissioner may not award a contract under Subsection

(b) to:

(1) a person or entity that is required to register with the

Texas Ethics Commission under Chapter 305, Government Code,

except as provided by Subsection (f);

(2) any partner, employee, employer, relative, contractor,

consultant, or related entity of a person or entity described by

Subdivision (1) and not described by Subsection (f); or

(3) a person or entity who has been hired to represent

associations or other entities for the purpose of affecting the

outcome of legislation, agency rules, or other government

policies through grassroots or media campaigns.

(e) The persons or entities described by Subsection (d) are not

eligible to receive the money or participate either directly or

indirectly in the public awareness campaign.

(f) A registrant under Chapter 305, Government Code, is not

ineligible under Subsections (d) and (e) if the person is

required to register under that chapter solely because the person

communicates directly with a member of the executive branch to

influence administrative action concerning a matter relating to

the purchase of products or services by a state agency.

Added by Acts 1997, 75th Leg., ch. 671, Sec. 3.01, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1174, Sec. 6, eff. September 1, 2009.

Sec. 161.302. GRANT PROGRAM FOR YOUTH GROUPS. (a) The entity

administering Section 161.301 shall also develop and implement a

grant program to support youth groups that include as a part of

the group's program components related to reduction of tobacco

use by the group's members.

(b) "Youth group" means a nonprofit organization that:

(1) is chartered as a national or statewide organization;

(2) is organized and operated exclusively for youth recreational

or educational purposes and that includes, as part of the group's

program, in addition to the components described by Subsection

(a), components relating to:

(A) prevention of drug abuse;

(B) character development;

(C) citizenship training; and

(D) physical and mental fitness;

(3) has been in existence for at least 10 years; and

(4) has a membership of which at least 65 percent is younger

than 22 years of age.

Added by Acts 1997, 75th Leg., ch. 671, Sec. 3.01, eff. Sept. 1,

1997.

SUBCHAPTER P. DISCLOSURE OF INGREDIENTS IN CIGARETTES AND TOBACCO

PRODUCTS

Sec. 161.351. DEFINITIONS. In this subchapter:

(1) "Cigarette" has the meaning assigned by Section 154.001, Tax

Code.

(2) "Manufacturer" has the meanings assigned by Sections 154.001

and 155.001, Tax Code.

(3) "Tobacco product" has the meaning assigned by Section

155.001, Tax Code.

Added by Acts 1997, 75th Leg., ch. 1216, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 161.251 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(64), eff. Sept. 1, 1999.

Sec. 161.352. REPORT TO DEPARTMENT. (a) Each manufacturer

shall file with the department an annual report for each

cigarette or tobacco product distributed in this state, stating:

(1) the identity of each ingredient in the cigarette or tobacco

product, listed in descending order according to weight, measure,

or numerical count, other than:

(A) tobacco;

(B) water; or

(C) a reconstituted tobacco sheet made wholly from tobacco; and

(2) a nicotine yield rating for the cigarette or tobacco product

established under Section 161.353.

(b) This section does not require a manufacturer to disclose the

specific amount of any ingredient in a cigarette or tobacco

product if that ingredient has been approved as safe when burned

and inhaled by the United States Food and Drug Administration or

a successor entity.

(c) The department by rule shall establish the time for filing

an annual report under this section and shall prescribe the form

for the report.

Added by Acts 1997, 75th Leg., ch. 1216, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 161.252 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(64), eff. Sept. 1, 1999. Amended by Acts 1999,

76th Leg., ch. 62, Sec. 19.02(12), eff. Sept. 1, 1999.

Sec. 161.353. NICOTINE YIELD RATES. (a) Each manufacturer

shall assign a nicotine yield rating to each cigarette or tobacco

product distributed in this state. The rating shall be assigned

in accordance with standards adopted by the department.

(b) The department standards must be developed so that the

nicotine yield rating reflects, as accurately as possible,

nicotine intake for an average consumer of the cigarette or

tobacco product.

Added by Acts 1997, 75th Leg., ch. 1216, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 161.253 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(64), eff. Sept. 1, 1999.

Sec. 161.354. PUBLIC INFORMATION. (a) Except as provided by

Subsections (b), (c), and (d), information included in a report

filed under this subchapter is public information and is not

confidential unless it is determined to be confidential under

this section.

(b) The department may not disclose information under Subsection

(a) until the department has obtained the advice of the attorney

general under this section with respect to the particular

information to be disclosed. If the attorney general determines

that the disclosure of particular information would constitute an

unconstitutional taking of property, the information is

confidential and the department shall exclude that information

from disclosure.

(c) Information included in a report filed under this subchapter

is confidential if the department determines that there is no

reasonable scientific basis for concluding that the availability

of the information could reduce risks to public health.

(d) Information included in a report filed under this subchapter

is confidential under Chapter 552, Government Code, if the

information would be excepted from public disclosure as a trade

secret under state or federal law.

Added by Acts 1997, 75th Leg., ch. 1216, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 161.254 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(64), eff. Sept. 1, 1999.

Sec. 161.355. INJUNCTION. (a) A district court, on petition of

the department and on a finding by the court that a manufacturer

has failed to file the report required by Section 161.352, may by

injunction:

(1) prohibit the sale or distribution in this state of a

cigarette or tobacco product manufactured by the manufacturer; or

(2) grant any other injunctive relief warranted by the facts.

(b) The attorney general shall institute and conduct a suit

authorized by this section at the request of the department and

in the name of the state.

(c) A suit for injunctive relief must be brought in Travis

County.

Added by Acts 1997, 75th Leg., ch. 1216, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 161.255 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(64), eff. Sept. 1, 1999. Amended by Acts 1999,

76th Leg., ch. 62, Sec. 19.02(13), eff. Sept. 1, 1999.

SUBCHAPTER Q. INSTALLATION OF ASBESTOS

Sec. 161.401. DEFINITIONS. In this subchapter:

(1) "Asbestos" means the asbestiform varieties of chrysotile,

amosite, crocidolite, tremolite, anthophyllite, and actinolite.

(2) "Contractor" means a person who constructs, repairs, or

maintains a public building as an independent contractor. The

term includes a subcontractor.

(3) "Public building" means a building used or to be used for

purposes that provide for public access or occupancy. The term

does not include:

(A) an industrial facility to which access is limited

principally to employees of the facility because of processes or

functions that are hazardous to human safety or health;

(B) a federal building or installation;

(C) a private residence;

(D) an apartment building with not more than four dwelling

units; or

(E) a manufacturing facility or building that is part of a

facility to which access is limited to workers and invited guests

under controlled conditions.

Added by Acts 2001, 77th Leg., ch. 416, Sec. 1, eff. Sept. 1,

2001.

Sec. 161.402. MATERIAL SAFETY DATA SHEET REQUIRED; ASBESTOS

INSTALLATION OR REINSTALLATION PROHIBITED. The board shall adopt

rules designating the materials or replacement parts for which a

person must obtain a material safety data sheet before installing

the materials or parts in a public building. A person may not

install materials or replacement parts in a public building if:

(1) the person does not obtain a required material safety data

sheet; or

(2) the materials or parts, according to the material safety

data sheet, contain more than one percent asbestos and there is

an alternative material or part.

Added by Acts 2001, 77th Leg., ch. 416, Sec. 1, eff. Sept. 1,

2001.

Sec. 161.403. INJUNCTION. (a) The attorney general or the

appropriate district or county attorney, in the name of the

state, may bring an action for an injunction or other process

against a contractor who is violating or threatening to violate

this subchapter. The action may be brought in a district court of

Travis County or of a county in which any part of the violation

or threatened violation occurs.

(b) The district court may grant any prohibitory or mandatory

relief warranted by the facts, including a temporary restraining

order, temporary injunction, or permanent injunction.

Added by Acts 2001, 77th Leg., ch. 416, Sec. 1, eff. Sept. 1,

2001.

Sec. 161.404. CIVIL PENALTY. (a) A contractor who violates

this subchapter is subject to a civil penalty not to exceed

$10,000 a day for each violation. Each day of violation

constitutes a separate violation for purposes of penalty

assessment.

(b) In determining the amount of the civil penalty, the court

shall consider:

(1) the contractor's previous violations;

(2) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(3) whether the health and safety of the public was threatened

by the violation;

(4) the demonstrated good faith of the contractor; and

(5) the amount necessary to deter future violations.

(c) The attorney general or the appropriate district or county

attorney, in the name of the state, may bring an action under

this section in a district court of Travis County or of a county

in which any part of the violation occurs.

(d) The party bringing the suit may:

(1) combine a suit to assess and recover civil penalties with a

suit for injunctive relief brought under Section 161.403; or

(2) file a suit to assess and recover civil penalties

independently of a suit for injunctive relief.

(e) A penalty collected under this section by the attorney

general shall be deposited in the state treasury to the credit of

the general revenue fund. A penalty collected under this section

by a district or county attorney shall be deposited to the credit

of the general fund of the county in which the suit was heard.

Added by Acts 2001, 77th Leg., ch. 416, Sec. 1, eff. Sept. 1,

2001.

Sec. 161.405. RECOVERY OF COSTS. The party bringing a suit

under Section 161.403 or 161.404 may recover reasonable expenses

incurred in obtaining injunctive relief, civil penalties, or

both, including investigation costs, court costs, reasonable

attorney's fees, witness fees, and deposition expenses.

Added by Acts 2001, 77th Leg., ch. 416, Sec. 1, eff. Sept. 1,

2001.

Sec. 161.406. ADMINISTRATIVE PENALTY. (a) The department may

impose an administrative penalty on a contractor who violates

this subchapter.

(b) The amount of the penalty may not exceed $10,000 a day for a

violation. Each day a violation continues or occurs is a separate

violation for the purpose of imposing a penalty.

(c) The penalty amount shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the history of previous violations;

(3) the amount necessary to deter a future violation;

(4) efforts to correct the violation; and

(5) any other matter that justice may require.

(d) The enforcement of the penalty may be stayed during the time

the order is under judicial review if the contractor pays the

penalty to the clerk of the court or files a supersedeas bond

with the court in the amount of the penalty. A contractor who

cannot afford to pay the penalty or file the bond may stay the

enforcement by filing an affidavit in the manner required by the

Texas Rules of Civil Procedure for a party who cannot afford to

file security for costs, subject to the right of the department

to contest the affidavit as provided by those rules.

(e) The attorney general may sue to collect the penalty.

(f) A proceeding to impose the penalty is considered to be a

contested case under Chapter 2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 416, Sec. 1, eff. Sept. 1,

2001.

Sec. 161.407. REMEDIES CUMULATIVE. The civil penalty,

administrative penalty, and injunction authorized by this

subchapter are in addition to any other civil, administrative, or

criminal action provided by law.

Added by Acts 2001, 77th Leg., ch. 416, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER R. DELIVERY SALES OF CIGARETTES

Sec. 161.451. DEFINITIONS. In this subchapter:

(1) "Delivery sale" means a sale of cigarettes to a consumer in

this state in which the purchaser submits the order for the sale

by means of a telephonic or other method of voice transmission,

by using the mails or any other delivery service, or through the

Internet or another on-line service, or the cigarettes are

delivered by use of the mails or another delivery service. A sale

of cigarettes is a delivery sale regardless of whether the seller

is located within or without this state. A sale of cigarettes not

for personal consumption to a person who is a wholesale dealer or

a retail dealer is not a delivery sale.

(2) "Delivery service" means a person, including the United

States Postal Service, that is engaged in the commercial delivery

of letters, packages, or other containers.

(3) "Shipping container" means a container in which cigarettes

are shipped in connection with a delivery sale.

(4) "Shipping documents" means a bill of lading, airbill, United

States Postal Service form, or any other document used to

evidence the undertaking by a delivery service to deliver

letters, packages, or other containers.

Added by Acts 2003, 78th Leg., ch. 730, Sec. 1, eff. Sept. 1,

2003.

Sec. 161.452. REQUIREMENTS FOR DELIVERY SALES. (a) A person

may not make a delivery sale of cigarettes to an individual who

is under the age prescribed by Section 161.082.

(b) A person taking a delivery sale order shall comply with:

(1) the age verification requirements prescribed by Section

161.453;

(2) the disclosure requirements prescribed by Section 161.454;

(3) the shipping requirements prescribed by Section 161.455;

(4) the registration and reporting requirements prescribed by

Section 161.456;

(5) the tax collection requirements prescribed by Section

161.457; and

(6) each law of this state that generally applies to sales of

cigarettes that occur entirely within this state, including a

law:

(A) imposing a tax; or

(B) prescribing a permitting or tax-stamping requirement.

Added by Acts 2003, 78th Leg., ch. 730, Sec. 1, eff. Sept. 1,

2003.

Sec. 161.453. AGE VERIFICATION REQUIREMENT. (a) A person may

not mail or ship cigarettes in connection with a delivery sale

order unless before mailing or shipping the cigarettes the person

accepting the delivery sale order first:

(1) obtains from the prospective customer a certification that

includes:

(A) reliable confirmation that the purchaser is at least 18

years of age; and

(B) a statement signed by the prospective purchaser in writing

and under penalty of law:

(i) certifying the prospective purchaser's address and date of

birth;

(ii) confirming that the prospective purchaser understands that

signing another person's name to the certification is illegal,

that sales of cigarettes to an individual under the age

prescribed by Section 161.082 are illegal under state law, and

that the purchase of cigarettes by an individual under that age

is illegal under state law; and

(iii) confirming that the prospective purchaser wants to receive

mailings from a tobacco company;

(2) makes a good faith effort to verify the information

contained in the certification provided by the prospective

purchaser under Subdivision (1) against a commercially available

database or obtains a photocopy or other image of a

government-issued identification bearing a photograph of the

prospective purchaser and stating the date of birth or age of the

prospective purchaser;

(3) sends to the prospective purchaser, by e-mail or other

means, a notice that complies with Section 161.454; and

(4) for an order made over the Internet or as a result of an

advertisement, receives payment for the delivery sale from the

prospective purchaser by a credit or debit card that has been

issued in the purchaser's name or by check.

(b) A person taking a delivery sale order may request that a

prospective purchaser provide the purchaser's e-mail address.

Added by Acts 2003, 78th Leg., ch. 730, Sec. 1, eff. Sept. 1,

2003.

Sec. 161.454. DISCLOSURE REQUIREMENTS. The notice required by

Section 161.453(a)(3) must include a prominent and clearly

legible statement that:

(1) cigarette sales to individuals who are below the age

prescribed by Section 161.082 are illegal under state law;

(2) sales of cigarettes are restricted to those individuals who

provide verifiable proof of age in accordance with Section

161.453; and

(3) cigarette sales are taxable under Chapter 154, Tax Code, and

an explanation of how that tax has been or is to be paid with

respect to the delivery sale.

Added by Acts 2003, 78th Leg., ch. 730, Sec. 1, eff. Sept. 1,

2003.

Sec. 161.455. SHIPPING REQUIREMENTS. (a) A person who mails or

ships cigarettes in connection with a delivery sale order shall:

(1) include as part of the shipping documents a clear and

conspicuous statement: "CIGARETTES: TEXAS LAW PROHIBITS SHIPPING

TO INDIVIDUALS UNDER 18 YEARS OF AGE AND REQUIRES THE PAYMENT OF

ALL APPLICABLE TAXES";

(2) use a method of mailing or shipping that obligates the

delivery service to require:

(A) the purchaser placing the delivery sale order, or an adult

who is at least 18 years of age and who resides at the

purchaser's address, to sign to accept delivery of the shipping

container; and

(B) the person signing to accept delivery of the shipping

container to provide proof, in the form of a government-issued

identification bearing a photograph that the person is:

(i) the addressee or an adult who is at least 18 years of age

and who resides at the purchaser's address; and

(ii) at least 18 years of age if the person appears to be

younger than 27 years of age; and

(3) provide to the delivery service retained to make the

delivery evidence of full compliance with Section 161.457.

(b) A person taking a delivery sale order who delivers the

cigarettes without using a third-party delivery service shall

comply with the requirements prescribed by this subchapter that

apply to a delivery service.

Added by Acts 2003, 78th Leg., ch. 730, Sec. 1, eff. Sept. 1,

2003.

Sec. 161.456. REGISTRATION AND REPORTING REQUIREMENTS. (a) A

person may not make a delivery sale or ship cigarettes in

connection with a delivery sale unless the person first files

with the comptroller a statement that includes:

(1) the person's name and trade name; and

(2) the address of the person's principal place of business and

any other place of business, and the person's telephone number

and e-mail address.

(b) Not later than the 10th day of each month, each person who

has made a delivery sale or shipped or delivered cigarettes in

connection with a delivery sale during the previous month shall

file with the comptroller a memorandum or a copy of the invoice

that provides for each delivery sale:

(1) the name, address, telephone number, and e-mail address of

the individual to whom the delivery sale was made;

(2) the brand or brands of the cigarettes that were sold; and

(3) the quantity of cigarettes that were sold.

(c) A person who complies with 15 U.S.C. Section 376, as

amended, is considered to have complied with this section.

Added by Acts 2003, 78th Leg., ch. 730, Sec. 1, eff. Sept. 1,

2003.

Sec. 161.457. COLLECTION OF TAXES. A person who makes a

delivery sale shall collect and remit to the comptroller any

taxes imposed by this state in relation to the delivery sale. A

person is not required to collect and remit any taxes for which

the person has obtained proof, in the form of the presence of

applicable tax stamps or otherwise, that the taxes have already

been paid to this state.

Added by Acts 2003, 78th Leg., ch. 730, Sec. 1, eff. Sept. 1,

2003.

Sec. 161.458. GENERAL OFFENSES. (a) A person commits an

offense if the person violates a provision of this subchapter for

which a criminal penalty is not otherwise provided.

(b) An offense under Subsection (a) is a Class C misdemeanor.

(c) If it is shown on the trial of a person that the person has

previously been convicted of an offense under this section, the

offense is a Class B misdemeanor.

Added by Acts 2003, 78th Leg., ch. 730, Sec. 1, eff. Sept. 1,

2003.

Sec. 161.459. KNOWING VIOLATION. (a) A person who knowingly

violates a provision of this subchapter or who knowingly submits

a certification under Section 161.453(a)(1) in another person's

name commits an offense.

(b) An offense under this section is a felony of the third

degree.

Added by Acts 2003, 78th Leg., ch. 730, Sec. 1, eff. Sept. 1,

2003.

Sec. 161.460. CIVIL PENALTY FOR NONPAYMENT OF TAX. A person who

fails to pay a tax imposed in connection with a delivery sale

shall pay to the state a civil penalty in an amount equal to five

times the amount of the tax due. The penalty provided by this

section is in addition to any other penalty provided by law.

Added by Acts 2003, 78th Leg., ch. 730, Sec. 1, eff. Sept. 1,

2003.

Sec. 161.461. FORFEITURE. (a) Cigarettes sold or that a person

attempted to sell in a delivery sale that does not comply with

this subchapter are forfeited to the state and shall be

destroyed.

(b) A fixture, equipment, or other material or personal property

on the premises of a person who, with the intent to defraud this

state, fails to comply with this subchapter is forfeited to the

state.

Added by Acts 2003, 78th Leg., ch. 730, Sec. 1, eff. Sept. 1,

2003.

Sec. 161.462. ENFORCEMENT. The attorney general or the attorney

general's designee may bring an action in a court of this state

to prevent or restrain a violation of this subchapter by any

person or by a person controlling such a person.

Added by Acts 2003, 78th Leg., ch. 730, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER S. ALLOCATION OF KIDNEYS AVAILABLE FOR TRANSPLANT

Sec. 161.471. DEFINITION. In this subchapter, "organ

procurement organization" means an organization that is a

qualified organ procurement organization under 42 U.S.C. Section

273 that is currently certified or recertified in accordance with

that federal law.

Added by Acts 2003, 78th Leg., ch. 926, Sec. 1, eff. June 20,

2003.

Renumbered from Health and Safety Code, Section 161.451 by Acts

2005, 79th Leg., Ch.

728, Sec. 23.001(45), eff. September 1, 2005.

Sec. 161.472. FORMATION OF KIDNEY SHARING POOL AND DISTRIBUTION

TO LONGEST WAITING PATIENTS. (a) Under the system for

allocating kidneys available for transplant in this state, to the

extent allowed by federal law, a statewide pool of 20 percent of

the kidneys from deceased donors of each blood type recovered by

each organ procurement organization that has a defined service

area that includes all or part of this state is provided to a

special pool for redistribution to patients who have been waiting

the longest for transplantation in this state.

(b) Medically eligible patients with low panel reactive

antibodies of less than 10 percent who, in terms of accumulated

waiting time, comprise the top 20 percent of all patients waiting

will be put in a pool. As one of those patients receives a

transplant, the patient will be replaced in the pool, in turn, by

the next longest waiting patient. Only accumulated waiting time

will be used to establish priority access to the pool.

(c) With the exception of assigning points for a six antigen

match with zero antigen mismatch, assigning points for human

leukocyte antigen (HLA) match will be eliminated by organ

procurement organizations that are participating in the pool

established under Subsection (a).

(d) After a patient has qualified for entry into the pool

established under Subsection (b), the order of distribution is

based solely on the length of time each patient has waited.

(e) Use of the pools will be managed by the federal Organ

Procurement and Transplantation Network.

(f) A panel of appropriate physician specialists of Texas' Organ

Procurement and Transplantation Network members will monitor the

listing of patients and the appropriate use of the pools.

Added by Acts 2003, 78th Leg., ch. 926, Sec. 1, eff. June 20,

2003.

Renumbered from Health and Safety Code, Section 161.452 by Acts

2005, 79th Leg., Ch.

728, Sec. 23.001(45), eff. September 1, 2005.

SUBCHAPTER T. INFORMATION FOR PARENTS OF NEWBORN CHILDREN

Sec. 161.501. RESOURCE PAMPHLET AND RESOURCE GUIDE PROVIDED TO

PARENTS OF NEWBORN CHILDREN. (a) A hospital, birthing center,

physician, nurse midwife, or midwife who provides prenatal care

to a pregnant woman during gestation or at delivery of an infant

shall:

(1) provide the woman and the father of the infant, if possible,

or another adult caregiver for the infant, with a resource

pamphlet that includes:

(A) a list of the names, addresses, and phone numbers of

professional organizations that provide postpartum counseling and

assistance to parents relating to postpartum depression and other

emotional trauma associated with pregnancy and parenting;

(B) information regarding the prevention of shaken baby syndrome

including:

(i) techniques for coping with anger caused by a crying baby;

(ii) different methods for preventing a person from shaking a

newborn, infant, or other young child;

(iii) the dangerous effects of shaking a newborn, infant, or

other young child; and

(iv) the symptoms of shaken baby syndrome and who to contact, as

recommended by the American Academy of Pediatrics, if a parent

suspects or knows that a baby has been shaken in order to receive

prompt medical treatment;

(C) a list of diseases for which a child is required by state

law to be immunized and the appropriate schedule for the

administration of those immunizations;

(D) the appropriate schedule for follow-up procedures for

newborn screening; and

(E) information regarding sudden infant death syndrome,

including current recommendations for infant sleeping conditions

to lower the risk of sudden infant death syndrome;

(2) if the woman is a recipient of medical assistance under

Chapter 32, Human Resources Code, provide the woman and the

father of the infant, if possible, or another adult caregiver

with a resource guide that includes information in both English

and Spanish relating to the development, health, and safety of a

child from birth until age five, including information relating

to:

(A) selecting and interacting with a primary health care

practitioner and establishing a "medical home" for the child;

(B) dental care;

(C) effective parenting;

(D) child safety;

(E) the importance of reading to a child;

(F) expected developmental milestones;

(G) health care resources available in the state;

(H) selecting appropriate child care; and

(I) other resources available in the state;

(3) document in the woman's record that the woman received the

resource pamphlet described in Subdivision (1) and the resource

guide described in Subdivision (2), if applicable; and

(4) retain the documentation for at least five years in the

hospital's, birthing center's, physician's, nurse midwife's, or

midwife's records.

(b) A hospital, birthing center, physician, nurse midwife, or

midwife:

(1) may use the pamphlet provided on the department's website or

an alternative pamphlet that provides the information required by

Subsection (a)(1); and

(2) may use the resource guide provided on the department's

website or an alternative guide that provides the information

required by Subsection (a)(2).

(c) The department may make available online and distribute an

existing publication created by another health and human services

agency as the resource guide required by Subsection (a)(2).

Redesignated from Health and Safety Code, Subchapter R, Chapter

161 and amended by Acts 2005, 79th Leg., Ch.

696, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

106, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

171, Sec. 1, eff. September 1, 2009.

Sec. 161.502. DUTIES OF DEPARTMENT. (a) The department shall:

(1) establish guidelines for the provision of the information

required by Section 161.501;

(2) make available on the department's website:

(A) a printable version of the pamphlet required by Section

161.501(a)(1); and

(B) a printable version of the resource guide required by

Section 161.501(a)(2);

(3) update the list of resources and required immunizations in

the pamphlet required under Subdivision (2)(A) quarterly;

(4) make the pamphlet and resource guide required by Section

161.501 available for distribution to hospitals, physicians,

birthing centers, nurse midwives, and midwives; and

(5) coordinate funding for the development, publication, and

distribution of the informational pamphlet and resource guide

with other health and human services agencies, and solicit

funding for the department's duties under this subchapter through

means other than appropriations, such as gifts, grants, and sales

of sponsorship or advertising.

(b) The department may include additional information in the

pamphlet or resource guide as appropriate for parents of

newborns.

(c) The Health and Human Services Commission shall develop

specific performance measures by which the commission may

evaluate the effectiveness of the resource guide under Section

161.501(a)(2) in:

(1) reducing costs to the state; and

(2) improving outcomes for children.

(d) Not later than December 1 of each even-numbered year, the

Health and Human Services Commission shall submit a report to the

legislature on the effectiveness of the resource guide under

Section 161.501(a)(2), including legislative recommendations

concerning the guide.

Redesignated from Health and Safety Code, Subchapter R, Chapter

161 and amended by Acts 2005, 79th Leg., Ch.

696, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

171, Sec. 1, eff. September 1, 2009.

Sec. 161.503. LIABILITY NOT CREATED. This subchapter does not

create civil or criminal liability.

Redesignated from Health and Safety Code, Subchapter R, Chapter

161 and amended by Acts 2005, 79th Leg., Ch.

696, Sec. 1, eff. September 1, 2005.

SUBCHAPTER U. INFORMATION REGARDING PROGRAMS FOR MILITARY

PERSONNEL AND THEIR FAMILIES

Sec. 161.551. DEFINITIONS. In this subchapter:

(1) "Commission" means the Health and Human Services Commission.

(2) "Department" means the Department of State Health Services.

(3) "Servicemember" means a resident of this state who is a

member or former member of the state military forces or a

component of the United States armed forces, including a reserve

component. In this section, "state military forces" has the

meaning assigned by Section 431.001, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1381, Sec. 6, eff. September 1, 2007.

Sec. 161.552. DIRECTORY OF SERVICES. (a) The department and

commission shall compile, maintain, and disseminate through the

Texas Information and Referral Network and through other

appropriate media, a directory of services and other resources,

tools, and counseling programs available to servicemembers and

their immediate family.

(b) The directory must include:

(1) information regarding counseling services that:

(A) facilitate the reintegration of the servicemember into

civilian and family life;

(B) identify and treat stress disorders, trauma, and traumatic

brain injury;

(C) address parenting and family well-being, employment, and

substance abuse issues; and

(D) provide crisis intervention services;

(2) to the greatest degree possible in the judgment of the

department, all private and public community, state, and national

resources that protect and promote the health and well-being of

servicemembers and their immediate family and that are accessible

in the state directly or through electronic media, print media,

or the Internet; and

(3) other resources that support the health of servicemembers

and their families.

(c) The department and commission shall organize the directory

in a manner that allows a person to locate services in a specific

community in the state.

(d) The department and commission shall develop and maintain the

directory in collaboration with local, state, and national

private and government organizations, including:

(1) the United States Veterans Health Administration;

(2) the United States Department of Defense;

(3) the adjutant general's department;

(4) the Texas Veterans Commission; and

(5) other public and private national and community-based

organizations that provide support to servicemembers and their

families.

(e) The department shall provide the directory to the Texas

Information and Referral Network of the commission in the time

periods and in the manner and format specified by the Texas

Information and Referral Network.

(f) The department shall provide the directory on the

department's website or through links appearing on the

department's website.

Added by Acts 2007, 80th Leg., R.S., Ch.

1381, Sec. 6, eff. September 1, 2007.



CHAPTER 162. BLOOD BANKS AND DONATION OF BLOOD

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE H. PUBLIC HEALTH PROVISIONS

CHAPTER 162. BLOOD BANKS AND DONATION OF BLOOD

Sec. 162.001. DEFINITIONS. In this chapter:

(1) "Blood bank" means a facility that obtains blood from

voluntary donors, as that term is defined by the United States

Food and Drug Administration, the American Association of Blood

Banks, and the American Red Cross Blood Services and that is

registered or licensed by the Office of Biologics of the United

States Food and Drug Administration and accredited by the

American Association of Blood Banks or the American Red Cross

Blood Services, or is qualified for membership in the American

Association of Tissue Banks. The term includes a blood center,

regional collection center, tissue bank, and transfusion service.

(2) "AIDS" means acquired immune deficiency syndrome as defined

by the Centers for Disease Control of the United States Public

Health Service.

(3) "HIV" means human immunodeficiency virus.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 5.08(a), eff.

Sept. 1, 1989.

Sec. 162.002. REQUIRED TESTING OF BLOOD. (a) For each donation

of blood, a blood bank shall require the donor to submit to tests

for infectious diseases, including tests for AIDS, HIV, or

hepatitis, and serological tests for contagious venereal

diseases.

(b) A blood bank is not required to obtain the donor's informed

consent before administering tests for infectious diseases and is

not required to provide counseling concerning the test results.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 162.003. CONFIDENTIALITY OF BLOOD BANK RECORDS. The

medical and donor records of a blood bank are confidential and

may not be disclosed except as provided by this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 162.004. DISCLOSURE REQUIRED BY LAW. A blood bank shall

disclose all information required by law, including HIV test

results, to:

(1) the department and a local health authority as required

under Chapter 81 (Communicable Disease Prevention and Control

Act);

(2) the Centers for Disease Control of the United States Public

Health Service, as required by federal law or regulation; or

(3) any other local, state, or federal entity, as required by

law, rule, or regulation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 162.005. DISCLOSURE TO CERTAIN PHYSICIANS OR PERSON TESTED.

A blood bank shall disclose blood test results and the name of

the person tested to:

(1) the physician or other person authorized by law who ordered

the test;

(2) the physician attending the person tested; or

(3) the person tested or a person legally authorized to consent

to the test on behalf of the person tested.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 162.006. DISCLOSURE TO OTHER BLOOD BANKS. (a) A blood

bank may report to other blood banks the name of a donor with a

possible infectious disease according to positive blood test

results.

(b) A blood bank that reports a donor's name to other blood

banks under this section may not disclose the infectious disease

that the donor has or is suspected of having.

(c) A blood bank that reports as provided by this section does

not breach a confidence arising out of any confidential

relationship.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 162.007. REPORT TO RECIPIENT OR TRANSFUSER. (a) A blood

bank shall report blood test results for blood confirmed as HIV

positive by the normal procedures blood banks presently use or

found to be contaminated by any other infectious disease to:

(1) the hospital or other facility in which the blood was

transfused or provided;

(2) the physician who transfused the infected blood; or

(3) the recipient of the blood.

(b) A blood bank may report blood test results for statistical

purposes.

(c) A blood bank that reports test results under this section

may not disclose the name of the donor or person tested or any

other information that could result in the disclosure of the

donor's or person's identity, including an address, social

security number, designated recipient, or replacement donation

information.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 162.008. PROCEDURES FOR NOTIFYING BLOOD RECIPIENTS. Each

hospital, physician, health agency, and other transfuser of blood

shall strictly follow the official "Operation Look-Back"

procedure of the American Association of Blood Banks or the

American Red Cross Blood Services in notifying past and future

recipients of blood. The only exception to notifying a recipient

of blood is if the recipient is dead or cannot be located.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 5.08(b), eff.

Sept. 1, 1989.

Sec. 162.009. PROVISION OF BLOOD SAMPLES FOR TESTING. On

request, a blood bank shall provide blood samples to hospitals,

laboratories, and other blood banks for additional, repetitive,

or different testing.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 162.010. GENERAL POWERS AND DUTIES OF COURT. (a) After

notice and hearing, a court of competent jurisdiction may require

a blood bank to provide a recipient of blood from the blood bank

with the results of tests of the blood of each donor of blood

transfused into the recipient. The court may also require the

test results to be given to an heir, parent, or guardian of the

recipient, or a personal representative of the recipient's

estate. The test results must be given in accordance with Section

162.007.

(b) If a blood bank fails to or cannot provide the test results

as required under Subsection (a), the court may require the blood

bank to use every reasonable effort, including any effort

directed by the court, to locate any donor of the blood in

question. The court may require the blood bank to obtain from

that donor a blood sample for testing and may direct the blood

bank to provide blood test results, samples of the blood, or

both, to an independent laboratory designated by the court for

testing. The results of the independent laboratory test must be

made available to the recipient, an heir, parent, or guardian of

the recipient, or the personal representative of the recipient's

estate.

(c) Section 162.002 applies if a blood bank requires a donor to

provide a blood sample for testing under Subsection (b).

(d) If a blood test result is positive or if the blood bank

fails to or cannot provide a blood test result or blood sample as

required under Subsection (b), the court may require the blood

bank to provide any information that the court determines is

necessary to satisfy the court that the blood bank has complied

in all respects with this section and the court's order or has

demonstrated every reasonable effort to comply. The blood bank

must provide the information to the judge of the court in camera

and under seal.

(e) The court may not disclose to any other person the name of a

donor or any other information that could result in the

disclosure of a donor's identity, including an address, social

security number, designated recipient, or replacement donation

information. However, on the motion of any party, the court shall

order the taking of the donor's deposition at a specified time

and in a manner that maintains the donor's anonymity.

(f) The court may not deny a party's attorney the right to

orally cross-examine the donor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 162.011. DISCOVERY POWERS OF COURT. (a) A court of

competent jurisdiction shall exercise the discovery powers

granted in this section on the motion of any party. The court

shall exercise the powers to the extent reasonably necessary to

obtain information from or relating to a donor if that

information:

(1) is reasonably calculated to lead to the discovery of

admissible evidence regarding any matter relevant to the subject

matter of a pending proceeding; and

(2) cannot otherwise be obtained without threatening the

disclosure of the name of a donor or other information that could

result in the disclosure of a donor's identity, including an

address, social security number, designated recipient, or

replacement donation information.

(b) This section does not apply to information obtainable under

Section 162.010.

(c) The court may:

(1) order the deposition of any witness, including a donor,

orally, on written questions and cross-questions propounded by

the parties, or both; and

(2) compel the production of documents and things.

(d) A subpoena issued to a donor under this section may be

served only in person at the donor's residence address. On a

showing that service in person cannot be made at the donor's

residence despite diligent efforts to do so, the court may order

service on the donor at other places as directed by the court.

(e) The court shall deliver to the parties all discoverable

information obtained through the exercise of powers provided by

this section, including testimony, documents, or things. The

court shall first delete from that information the name of any

donor or any other information that could result in the

disclosure of a donor's identity, including information described

by Subsection (a)(2). The court may substitute fictitious names,

such as "John Doe," or make other changes as necessary to protect

the confidentiality of the donor's identity in the information

made available to the parties.

(f) The court may not disclose confidential donor information to

any person other than a person acting under Section 162.010(e) or

(f). That person may not disclose the information to others.

(g) The exercise of the court's powers under this section is

governed by the Texas Rules of Civil Procedure, except to the

extent of any conflict with this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 162.012. LIMITATION ON LIABILITY. (a) A donor who

provides information or blood samples under Section 162.010 is

immune from all liability arising out of the donation of the

blood transfused into a recipient.

(b) A blood bank is not liable for the disclosure of information

to a court in accordance with an order issued under Sections

162.010(b)-(f).

(c) A presumption of negligence or causation does not attach to

a donor's positive test result if the test result is obtained

after the donation of blood or blood components that is the

subject of discovery as provided under Section 162.011.

(d) Except as provided by Section 162.013 or 162.014, a person

who negligently or intentionally discloses blood bank records in

violation of this chapter is liable only for actual damages

resulting from the negligent or intentional disclosure.

(e) This chapter does not give rise to any liability under

Subchapter E, Chapter 17, Business & Commerce Code (Deceptive

Trade Practices-Consumer Protection Act).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 162.013. CIVIL PENALTY. (a) A person who is injured by a

violation of Section 162.006, 162.007, 162.010, or 162.011 may

bring a civil action for damages. In addition, any person may

bring an action to restrain such a violation or threatened

violation.

(b) If it is found in a civil action that a person has violated

a section listed in Subsection (a), that person is liable for:

(1) actual damages;

(2) a civil penalty of not more than $1,000; and

(3) court costs and reasonable attorney's fees incurred by the

person bringing the action.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 162.014. CRIMINAL PENALTY. (a) A person commits an

offense if the person discloses information in violation of

Section 162.006, 162.007, 162.010, or 162.011.

(b) An offense under this section is a Class C misdemeanor.

(c) Each disclosure made in violation of Section 162.006 or

162.007 constitutes a separate offense.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 162.015. DONATION OF BLOOD BY PERSONS YOUNGER THAN 18 YEARS

OF AGE. A person who is 17 years of age may consent to the

donation of the person's blood or blood components. A person

younger than 18 years of age may not receive any compensation

from a blood bank for a donation of the person's blood or blood

components.

Added by Acts 1993, 73rd Leg., ch. 160, Sec. 1, eff. Sept. 1,

1993.

Sec. 162.016. BE A BLOOD DONOR ACCOUNT. (a) The be a blood

donor account is a separate account in the general revenue fund.

The account is composed of:

(1) money deposited to the credit of the account under Section

504.641, Transportation Code; and

(2) gifts, grants, donations, and legislative appropriations.

(b) The department administers the account and may spend money

credited to the account only to:

(1) make grants to nonprofit blood centers in this state for

programs to recruit and retain volunteer blood donors; and

(2) defray the cost of administering the account.

(c) The board:

(1) may accept gifts, grants, and donations from any source for

the benefit of the account; and

(2) by rule shall establish guidelines for spending money

credited to the account.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 9, eff. Sept. 1,

2003.

Sec. 162.017. BE A BLOOD DONOR ADVISORY COMMITTEE. (a) The

commissioner shall appoint a five-member be a blood donor

advisory committee composed of:

(1) one volunteer blood donor who has given at least one gallon

of blood in the two years preceding the appointment;

(2) two representatives from nonprofit blood centers;

(3) one person who has received a blood transfusion in the five

years preceding the appointment; and

(4) one representative from the department.

(b) The commissioner shall designate one member as presiding

officer of the committee.

(c) The committee shall:

(1) meet at least annually or as called by the commissioner;

(2) assist the board in establishing guidelines for the

expenditure of money credited to the be a blood donor account;

and

(3) review and make recommendations to the department on

applications submitted to the department for grants funded with

money credited to the be a blood donor account.

(d) Members of the committee serve without compensation and are

not entitled to reimbursement for expenses. Members of the

committee serve staggered four-year terms, with the terms of as

near one-half as possible of the members expiring on January 31

of each even-numbered year.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 9, eff. Sept. 1,

2003.

Sec. 162.018. BROCHURE ON UMBILICAL CORD BLOOD OPTIONS. (a)

The executive commissioner of the Health and Human Services

Commission shall prepare and update as necessary a brochure based

on nationally accepted, peer reviewed, scientific research

information regarding stem cells contained in the umbilical cord

blood after delivery of an infant. The information in the

brochure must include:

(1) the current and potential uses, risks, and benefits of stem

cells contained in umbilical cord blood to a potential recipient

of donated stem cells, including a biological family member,

extended family member, or nonrelated individual;

(2) the options available for future use or storage of umbilical

cord blood after delivery of an infant, including:

(A) discarding the stem cells;

(B) donating the stem cells to a public umbilical cord blood

bank;

(C) storing the stem cells in a private family umbilical cord

blood bank for use by immediate and extended family members; and

(D) storing the stem cells for immediate and extended family use

through a family or sibling donor banking program that provides

free collection, processing, and storage when a medical need

exists;

(3) the medical process used to collect umbilical cord blood

after delivery of an infant;

(4) any risk associated with umbilical cord blood collection to

the mother and the infant;

(5) any costs that may be incurred by a pregnant woman who

chooses to donate or store umbilical cord blood after delivery of

the woman's infant; and

(6) the average cost of public and private umbilical cord blood

banking.

(b) The Department of State Health Services shall make the

brochure available on the department's website and shall

distribute the brochure on request to physicians or other persons

permitted by law to attend a pregnant woman during gestation or

at delivery of an infant.

Added by Acts 2007, 80th Leg., R.S., Ch.

104, Sec. 1, eff. May 17, 2007.

Sec. 162.019. DUTY OF CERTAIN PROFESSIONALS. (a) Except as

otherwise provided by this section, a physician or other person

permitted by law to attend a pregnant woman during gestation or

at delivery of an infant shall provide the woman with the

brochure described in Section 162.018 before the third trimester

of the woman's pregnancy or as soon as reasonably feasible.

(b) A person described in Subsection (a) who attends a pregnant

woman during delivery of her infant shall permit the mother to

arrange for umbilical cord blood storage or donation if the

mother requests unless, in the opinion of the person, the

donation threatens the health of the mother or her infant.

(c) A person described by Subsection (a) is not required to

distribute the brochure under Subsection (a) or to permit for the

arrangement of umbilical cord blood storage or donation under

Subsection (b) if the action conflicts with the person's

religious beliefs and the person makes this fact known to the

mother as soon as reasonably feasible.

(d) A person described by Subsection (a) is not required to

distribute the brochure under Subsection (a) while treating the

pregnant woman for an emergency condition or when the mother

presents in labor and delivers the infant during that

presentation.

(e) A person described by Subsection (a) is not required to

distribute the brochure under Subsection (a) if the woman

provides the person with a written statement that she chooses to

view the materials on the website described by Section

162.018(b).

(f) A person described by Subsection (a) who fails to distribute

the brochure is not subject to discipline by the appropriate

licensing agency and a cause of action is not created by any

failure to distribute the brochure as required by this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

104, Sec. 1, eff. May 17, 2007.



CHAPTER 163. EDUCATION PROGRAM ABOUT SEXUAL CONDUCT AND SUBSTANCE ABUSE

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE H. PUBLIC HEALTH PROVISIONS

CHAPTER 163. EDUCATION PROGRAM ABOUT SEXUAL CONDUCT AND SUBSTANCE

ABUSE

Sec. 163.001. PROGRAM. (a) The department shall develop a

model public health education program suitable for school-age

children and shall make the program available to any person on

request. The program should emphasize:

(1) that abstinence from sexual intercourse is the most

effective protection against unwanted teenage pregnancy, sexually

transmitted diseases, and acquired immune deficiency syndrome

(AIDS) when transmitted sexually;

(2) that abstinence from sexual intercourse outside of lawful

marriage is the expected societal standard for school-age

unmarried persons; and

(3) the physical, emotional, and psychological dangers of

substance abuse, including the risk of acquired immune deficiency

syndrome (AIDS) through the sharing of needles during intravenous

drug usage.

(b) Course materials and instruction relating to sexual

education or sexually transmitted diseases should be age

appropriate.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 51, eff. Sept. 1,

1991.

Sec. 163.002. INSTRUCTIONAL ELEMENTS. Course materials and

instruction relating to sexual education or sexually transmitted

diseases should include:

(1) an emphasis on sexual abstinence as the only completely

reliable method of avoiding unwanted teenage pregnancy and

sexually transmitted diseases;

(2) an emphasis on the importance of self-control,

responsibility, and ethical conduct in making decisions relating

to sexual behavior;

(3) statistics, based on the latest medical information, that

indicate the efficacy of the various forms of contraception;

(4) information concerning the laws relating to the financial

responsibilities associated with pregnancy, childbirth, and child

rearing;

(5) information concerning the laws prohibiting sexual abuse and

the legal and counseling options available to victims of sexual

abuse;

(6) information on how to cope with and rebuff unwanted physical

and verbal sexual advances, as well as the importance of avoiding

the sexual exploitation of other persons;

(7) psychologically sound methods of resisting unwanted peer

pressure; and

(8) emphasis, provided in a factual manner and from a public

health perspective, that homosexuality is not a lifestyle

acceptable to the general public and that homosexual conduct is a

criminal offense under Section 21.06, Penal Code.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 51, eff. Sept. 1,

1991.

Sec. 163.003. ADDITIONAL INSTRUCTIONAL ELEMENTS REGARDING HUMAN

PAPILLOMAVIRUS. Course materials and instruction relating to

sexually transmitted diseases must be available in English and in

Spanish and should include:

(1) the following specific information on human papillomavirus:

(A) that sexual intercourse is not required to become infected

with human papillomavirus and that the avoidance of skin-to-skin

contact involving the genital areas offers the best protection;

(B) that both males and females may be infected with human

papillomavirus and symptoms may not be present;

(C) that younger women are at greater risk of human

papillomavirus infection than older women; and

(D) that human papillomavirus may be transmitted to an infant

during childbirth;

(2) information regarding the role of human papillomavirus in

the development of genital warts, cervical cancer, and other

diseases; and

(3) information regarding the continuing need for women to

undergo Pap smear testing, even if they have received a

vaccination against human papillomavirus.

Added by Acts 2007, 80th Leg., R.S., Ch.

59, Sec. 2, eff. September 1, 2007.



CHAPTER 164. TREATMENT FACILITIES MARKETING AND ADMISSION PRACTICES

HEALTH AND SAFETY CODETITLE 2. HEALTHSUBTITLE H. PUBLIC HEALTH PROVISIONSCHAPTER 164. TREATMENT FACILITIES MARKETING AND ADMISSION PRACTICESSec. 164.001. SHORT TITLE. This chapter may be cited as the Treatment Facilities Marketing Practices Act.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 2.01, eff. Sept. 1, 1993.

Sec. 164.002. LEGISLATIVE PURPOSE. The purpose of this chapter is to safeguard the public against fraud, deceit, and misleading marketing practices and to foster and encourage competition and fair dealing by mental health facilities and chemical dependency treatment facilities by prohibiting or restricting practices by which the public has been injured in connection with the marketing and advertising of mental health services and the admission of patients. Nothing in this chapter should be construed to prohibit a mental health facility from advertising its services in a general way or promoting its specialized services. However, the public should be able to distinguish between the marketing activities of the facility and its clinical functions.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 2.01, eff. Sept. 1, 1993.

Sec. 164.003. DEFINITIONS. In this chapter:(1) "Advertising" or "advertise" means a solicitation or inducement, through print or electronic media, including radio, television, or direct mail, to purchase the services provided by a treatment facility.(2) "Chemical dependency" has the meaning assigned by Section 462.001.(3) "Chemical dependency facility" means a treatment facility as that term is defined by Section 462.001.(4) "Intervention and assessment service" means a service that offers assessment, counseling, evaluation, intervention, or referral services or makes treatment recommendations to an individual with respect to mental illness or chemical dependency.(5) "Mental health facility" means:(A) a "mental health facility" as defined by Section 571.003;(B) a residential treatment facility, other than a mental health facility, in which persons are treated for emotional problems or disorders in a 24-hour supervised living environment; and(C) an adult day-care facility or adult day health care facility as defined by Section 103.003, Human Resources Code.(6) "Mental health professional" means a:(A) "physician" as defined by Section 571.003;(B) "licensed professional counselor" as defined by Section 503.002, Occupations Code;(C) "chemical dependency counselor" as defined by Section 504.001, Occupations Code;(D) "psychologist" offering "psychological services" as defined by Section 501.003, Occupations Code;(E) "registered nurse" licensed under Chapter 301, Occupations Code;(F) "vocational nurse" licensed under Chapter 301, Occupations Code;(G) "licensed marriage and family therapist" as defined by Section 502.002, Occupations Code; and(H) "social worker" as defined by Section 505.002, Occupations Code.(7) "Mental health services" has the meaning assigned by Section 531.002.(8) "Mental illness" has the meaning assigned by Section 571.003.(9) "Referral source" means a person who is in a position to refer or who refers a person to a treatment facility. "Referral source" does not include a physician, an insurer, a health maintenance organization (HMO), a preferred provider arrangement (PPA), or other third party payor or discount provider organization (DPO) where the insurer, HMO, PPA, third party payor, or DPO pays in whole or in part for the treatment of mental illness or chemical dependency.(10) "Treatment facility" means a chemical dependency facility and a mental health facility.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 2.01, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.784, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 553, Sec. 2.010, eff. Feb. 1, 2004.

Sec. 164.004. EXEMPTIONS. This chapter does not apply to:(1) a treatment facility:(A) operated by the Texas Department of Mental Health and Mental Retardation, a federal agency, or a political subdivision; or(B) funded by the Texas Commission on Alcohol and Drug Abuse;(2) a community center established under Subchapter A, Chapter 534, or a facility operated by a community center; or(3) a facility owned and operated by a nonprofit or not-for-profit organization offering counseling concerning family violence, help for runaway children, or rape.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 2.01, eff. Sept. 1, 1993. Amended by Acts 2003, 78th Leg., ch. 96, Sec. 1, eff. May 20, 2003.

Sec. 164.005. CONDITIONING EMPLOYEE OR AGENT RELATIONSHIPS ON PATIENT REVENUE. A treatment facility may not permit or provide compensation or anything of value to its employees or agents, condition employment or continued employment of its employees or agents, set its employee or agent performance standards, or condition its employee or agent evaluations, based on:(1) the number of patient admissions resulting from an employee's or agent's efforts;(2) the number or frequency of telephone calls or other contacts with referral sources or patients if the purpose of the telephone calls or contacts is to solicit patients for the treatment facility; or(3) the existence of or volume of determinations made respecting the length of patient stay.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 2.01, eff. Sept. 1, 1993.

Sec. 164.006. SOLICITING AND CONTRACTING WITH CERTAIN REFERRAL SOURCES. A treatment facility or a person employed or under contract with a treatment facility, if acting on behalf of the treatment facility, may not:(1) contact a referral source or potential client for the purpose of soliciting, directly or indirectly, a referral of a patient to the treatment facility without disclosing its soliciting agent's, employee's, or contractor's affiliation with the treatment facility;(2) offer to provide or provide mental health or chemical dependency services to a public or private school in this state, on a part-time or full-time basis, the services of any of its employees or agents who make, or are in a position to make, a referral, if the services are provided on an individual basis to individual students or their families. Nothing herein prohibits a treatment facility from:(A) offering or providing educational programs in group settings to public schools in this state if the affiliation between the educational program and the treatment facility is disclosed;(B) providing counseling services to a public school in this state in an emergency or crisis situation if the services are provided in response to a specific request by a school; provided that, under no circumstances may a student be referred to the treatment facility offering the services; or(C) entering into a contract under Section 464.020 with the board of trustees of a school district with a disciplinary alternative education program, or with the board's designee, for the provision of chemical dependency treatment services;(3) provide to an entity of state or local government, on a part-time or full-time basis, the mental health or chemical dependency services of any of its employees, agents, or contractors who make or are in a position to make referrals unless:(A) the treatment facility discloses to the governing authority of the entity:(i) the employee's, agent's, or contractor's relationship to the facility; and(ii) the fact that the employee, agent, or contractor might make a referral, if permitted, to the facility; and(B) the employee, agent, or contractor makes a referral only if:(i) the treatment facility obtains the governing authority's authorization in writing for the employee, agent, or contractor to make the referrals; and(ii) the employee, agent, or contractor discloses to the prospective patient the employee's, agent's, or contractor's relationship to the facility at initial contact; or(4) in relation to intervention and assessment services, contract with, offer to remunerate, or remunerate a person who operates an intervention and assessment service that makes referrals to a treatment facility for inpatient treatment of mental illness or chemical dependency unless the intervention and assessment service is:(A) operated by a community mental health and mental retardation center funded by the Texas Department of Mental Health and Mental Retardation;(B) operated by a county or regional medical society;(C) a qualified mental health referral service as defined by Section 164.007; or(D) owned and operated by a nonprofit or not-for-profit organization offering counseling concerning family violence, help for runaway children, or rape.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 2.01, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 1112, Sec. 3, eff. June 18, 1999; Acts 2003, 78th Leg., ch. 1055, Sec. 28, eff. June 20, 2003.

Sec. 164.007. QUALIFIED MENTAL HEALTH REFERRAL SERVICE: DEFINITION AND STANDARDS. (a) A qualified mental health referral service means a service that conforms to all of the following standards:(1) the referral service does not exclude as a participant in the referral service an individual who meets the qualifications for participation and qualifications for participation cannot be based in whole or in part on an individual's or entity's affiliation or nonaffiliation with other participants in the referral service;(2) a payment the participant makes to the referral service is assessed equally against and collected equally from all participants, and is only based on the cost of operating the referral service and not on the volume or value of any referrals to or business otherwise generated by the participants of the referral service;(3) the referral service imposes no requirements on the manner in which the participant provides services to a referred person, except that the referral service may require that the participant charge the person referred at the same rate as it charges other persons not referred by the referral service, or that these services be furnished free of charge or at a reduced charge;(4) a referral made to a mental health professional or chemical dependency treatment facility is made only in accordance with Subdivision (1) and the referral service does not make referrals to mental health facilities other than facilities maintained or operated by the Texas Department of Mental Health and Mental Retardation, community mental health and mental retardation centers, or other political subdivisions, provided that a physician may make a referral directly to any mental health facility;(5) the referral service is staffed by appropriately licensed and trained mental health professionals and a person who makes assessments for the need for treatment of mental illness or chemical dependency is a mental health professional as defined by this chapter;(6) in response to each inquiry or after personal assessment, the referral service makes referrals, on a clinically appropriate, rotational basis, to at least three mental health professionals or chemical dependency treatment facilities whose practice addresses or facilities are located in the county of residence of the person seeking the referral or assessment, but if there are not three providers in the inquirer's county of residence, the referral service may include additional providers from other counties nearest the inquirer's county of residence;(7) no information that identifies the person seeking a referral, such as name, address, or telephone number, is used, maintained, distributed, or provided for a purpose other than making the requested referral or for administrative functions necessary to operating the referral service;(8) the referral service makes the following disclosures to each person seeking a referral:(A) the manner in which the referral service selects the group of providers participating in the referral service;(B) whether the provider participant has paid a fee to the referral service;(C) the manner in which the referral service selects a particular provider from its list of provider participants to which to make a referral;(D) the nature of the relationship or any affiliation between the referral service and the group of provider participants to whom it could make a referral; and(E) the nature of any restriction that would exclude a provider from continuing as a provider participant;(9) the referral service maintains each disclosure in a written record certifying that the disclosure has been made and the record certifying that the disclosure has been made is signed by either the person seeking a referral or by the person making the disclosure on behalf of the referral service; and(10) if the referral service refers callers to a 1-900 telephone number or another telephone number that requires the payment of a toll or fee payable to or collected by the referral service, the referral service discloses the per minute charge.(b) A qualified mental health referral service may not limit participation by a person for a reason other than:(1) failure to have a current, valid license without limitation to practice in this state;(2) failure to maintain professional liability insurance while participating in the service;(3) a decision by a peer review committee that the person has failed to meet prescribed standards or has not acted in a professional or ethical manner;(4) termination of the contract between the participant and the qualified mental health referral service by either party under the terms of the contract; or(5) significant dissatisfaction of consumers that is documented and verifiable.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 2.01, eff. Sept. 1, 1993.

Sec. 164.008. OPERATING AN INTERVENTION AND ASSESSMENT SERVICE. A treatment facility may not own, operate, manage, or control an intervention and assessment service that makes referrals to a treatment facility for inpatient treatment of mental illness or chemical dependency unless the intervention and assessment service:(1) is a qualified mental health referral service under Section 164.007;(2) discloses in all advertising the relationship between the treatment facility and the intervention and assessment service; and(3) discloses to each person contacting the service, at the time of initial contact, the relationship between the treatment facility and the intervention and assessment service.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 2.01, eff. Sept. 1, 1993.

Sec. 164.009. DISCLOSURES AND REPRESENTATIONS. (a) A treatment facility may not admit a patient to its facilities without fully disclosing to the patient or, if the patient is a minor, the patient's parent, managing conservator, or guardian, in, if possible, the primary language of the patient, managing conservator, or guardian, as the case may be, the following information in writing before admission:(1) the treatment facility's estimated average daily charge for inpatient treatment with an explanation that the patient may be billed separately for services provided by mental health professionals;(2) the name of the attending physician, if the treatment facility is a mental health facility, or the name of the attending mental health professional, if the facility is a chemical dependency facility; and(3) the current "patient's bill of rights" as adopted by the Texas Department of Mental Health and Mental Retardation, the Texas Commission on Alcohol and Drug Abuse, or the Texas Department of Health that sets out restrictions to the patient's freedom that may be imposed on the patient during the patient's stay in a treatment facility.(b) A treatment facility may not misrepresent to a patient or the parent, guardian, managing conservator, or spouse of a patient, the availability or amount of insurance coverage available to the prospective patient or the amount and percentage of a charge for which the patient will be responsible.(c) A treatment facility may not represent to a patient who requests to leave a treatment facility against medical advice that:(1) the patient will be subject to an involuntary commitment proceeding or subsequent emergency detention unless that representation is made by a physician or on the written instruction of a physician who has evaluated the patient within 48 hours of the representation; or(2) the patient's insurance company will refuse to pay all or any portion of the medical expenses previously incurred.(d) A mental health facility may not represent or recommend that a prospective patient should be admitted for inpatient treatment unless the representation is made by a licensed physician or, subsequent to evaluation by a licensed physician, by a mental health professional.(e) A chemical dependency facility may not represent or recommend that a prospective patient should be admitted to a facility for treatment unless and until:(1) the prospective patient has been evaluated, in person, by a mental health professional; and(2) the mental health professional determines that the patient meets the facility's admission standards.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 2.01, eff. Sept. 1, 1993.

Sec. 164.010. PROHIBITED ACTS. It is a violation of this chapter, in connection with the marketing of mental health services, for a person to:(1) advertise, expressly or impliedly, the services of a treatment facility through the use of:(A) promises of cure or guarantees of treatment results that cannot be substantiated; or(B) any unsubstantiated claims;(2) advertise, expressly or impliedly, the availability of intervention and assessment services unless and until the services are available and are provided by mental health professionals licensed or certified to provide the particular service;(3) fail to disclose before soliciting a referral source or prospective patient to induce a person to use the services of the treatment facility an affiliation between a treatment facility and its soliciting agents, employees, or contractors;(4) obtain information considered confidential by state or federal law regarding a person for the purpose of soliciting that person to use the services of a treatment facility unless and until consent is obtained from the person or, in the case of a minor, the person's parent, managing conservator, or legal guardian or another person with authority to give that authorization; or(5) represent that a referral service is a qualified mental health referral service unless and until the referral service complies with Section 164.007.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 2.01, eff. Sept. 1, 1993.

Sec. 164.011. INJUNCTION. (a) If it appears that a person is in violation of this chapter, the attorney general, a district attorney, or a county attorney may institute an action for injunctive relief to restrain the person from continuing the violation and for civil penalties of not less than $1,000 and not more than $25,000 per violation.(b) A civil action filed under this section shall be filed in a district court in Travis County or in the county in which the defendant resides.(c) The attorney general, a district attorney, or a county attorney may recover reasonable expenses incurred in obtaining injunctive relief, civil penalties, or both, under this section, including court costs, reasonable attorney fees, investigative costs, witness fees, and deposition expenses.(d) A civil penalty recovered in a suit instituted by a local government under this chapter shall be paid to that local government.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 2.01, eff. Sept. 1, 1993.

Sec. 164.012. PENALTIES. In addition to the penalties prescribed by this chapter, a violation of a provision of this chapter by an individual or treatment facility that is licensed by a state health care regulatory agency is subject to the same consequences as a violation of the licensing law applicable to the individual or treatment facility or of a rule adopted under that licensing law.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 2.01, eff. Sept. 1, 1993.

Sec. 164.013. DECEPTIVE TRADE PRACTICES. A person may bring suit under Subchapter E, Chapter 17, Business & Commerce Code, for a violation of this chapter, and a public or private right or remedy prescribed by that subchapter may be used to enforce this chapter.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 2.01, eff. Sept. 1, 1993.

Sec. 164.014. RULE-MAKING AUTHORITY. The Texas Commission on Alcohol and Drug Abuse and Texas Board of Mental Health and Mental Retardation may adopt rules interpreting the provisions of this chapter relating to the activities of a chemical dependency facility or mental health facility under its jurisdiction.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 2.01, eff. Sept. 1, 1993.



CHAPTER 165. BREAST-FEEDING

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE H. PUBLIC HEALTH PROVISIONS

CHAPTER 165. BREAST-FEEDING

SUBCHAPTER A. BREAST-FEEDING RIGHTS AND POLICIES

Sec. 165.001. LEGISLATIVE FINDING. The legislature finds that

breast-feeding a baby is an important and basic act of nurture

that must be encouraged in the interests of maternal and child

health and family values. In compliance with the breast-feeding

promotion program established under the federal Child Nutrition

Act of 1966 (42 U.S.C. Section 1771 et seq.), the legislature

recognizes breast-feeding as the best method of infant nutrition.

Added by Acts 1995, 74th Leg., ch. 600, Sec. 1, eff. Aug. 28,

1995.

Sec. 165.002. RIGHT TO BREAST-FEED. A mother is entitled to

breast-feed her baby in any location in which the mother is

authorized to be.

Added by Acts 1995, 74th Leg., ch. 600, Sec. 1, eff. Aug. 28,

1995.

Sec. 165.003. BUSINESS DESIGNATION AS "MOTHER-FRIENDLY". (a) A

business may use the designation "mother-friendly" in its

promotional materials if the business develops a policy

supporting the practice of worksite breast-feeding that addresses

the following:

(1) work schedule flexibility, including scheduling breaks and

work patterns to provide time for expression of milk;

(2) the provision of accessible locations allowing privacy;

(3) access nearby to a clean, safe water source and a sink for

washing hands and rinsing out any needed breast-pumping

equipment; and

(4) access to hygienic storage alternatives in the workplace for

the mother's breast milk.

(b) The business shall submit its breast-feeding policy to the

department. The department shall maintain a list of

"mother-friendly" businesses covered under this section and shall

make the list available for public inspection.

Added by Acts 1995, 74th Leg., ch. 600, Sec. 1, eff. Aug. 28,

1995.

Sec. 165.004. SERVICES PROVIDED BY STATE AGENCIES. Any state

agency that administers a program providing maternal or child

health services shall provide information that encourages

breast-feeding to program participants who are pregnant women or

mothers with infants.

Added by Acts 1995, 74th Leg., ch. 600, Sec. 1, eff. Aug. 28,

1995.

SUBCHAPTER B. DEMONSTRATION PROJECT

Sec. 165.031. LEGISLATIVE RECOGNITION. The legislature

recognizes a mother's responsibility to both her job and her

child when she returns to work and acknowledges that a woman's

choice to breast-feed benefits the family, the employer, and

society.

Added by Acts 1995, 74th Leg., ch. 600, Sec. 1, eff. Aug. 28,

1995.

Sec. 165.032. DEMONSTRATION PROJECT. (a) The department shall

establish a demonstration project in Travis County to provide

access to worksite breast-feeding for department employees who

are mothers with infants.

(b) The department shall administer the demonstration project

and shall determine the benefits of, potential barriers to, and

potential costs of implementing worksite breast-feeding support

policies for state employees.

Added by Acts 1995, 74th Leg., ch. 600, Sec. 1, eff. Aug. 28,

1995.

Sec. 165.033. BREAST-FEEDING POLICY. The department shall

develop recommendations supporting the practice of worksite

breast-feeding that address the following:

(1) work schedule flexibility, including scheduling breaks and

work patterns to provide time for expression of milk;

(2) the provision of accessible locations allowing privacy;

(3) access nearby to a clean, safe water source and a sink for

washing hands and rinsing out any needed breast-pumping

equipment; and

(4) access to hygienic storage alternatives in the workplace for

the mother's breast milk.

Added by Acts 1995, 74th Leg., ch. 600, Sec. 1, eff. Aug. 28,

1995.

Sec. 165.034. REPORT TO GOVERNOR AND LEGISLATURE. The

department, if requested by the governor or any member of the

legislature, shall submit a report on the demonstration project

to the governor or that member of the legislature not later than

February 1, 1997. The report must include:

(1) a description of the policies developed;

(2) a description of the implementation of the policies in

Travis County and any problems encountered;

(3) the extent of use of any breast-feeding or breast-pumping

facilities by department employees;

(4) a survey to assess the level of satisfaction with the

breast-feeding or breast-pumping facilities and the policies by

users and their supervisors;

(5) the costs and benefits associated with the demonstration

project;

(6) a summary of issues raised by employees; and

(7) a recommendation of any changes necessary for statewide

implementation and strategies for implementing the policies in

other state agencies.

Added by Acts 1995, 74th Leg., ch. 600, Sec. 1, eff. Aug. 28,

1995.



CHAPTER 166. ADVANCE DIRECTIVES

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE H. PUBLIC HEALTH PROVISIONS

CHAPTER 166. ADVANCE DIRECTIVES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 166.001. SHORT TITLE. This chapter may be cited as the

Advance Directives Act.

Added by Acts 1999, 76th Leg., ch. 450, Sec. 1.02, eff. Sept. 1,

1999.

Sec. 166.002. DEFINITIONS. In this chapter:

(1) "Advance directive" means:

(A) a directive, as that term is defined by Section 166.031;

(B) an out-of-hospital DNR order, as that term is defined by

Section 166.081; or

(C) a medical power of attorney under Subchapter D.

(2) "Artificial nutrition and hydration" means the provision of

nutrients or fluids by a tube inserted in a vein, under the skin

in the subcutaneous tissues, or in the stomach (gastrointestinal

tract).

(3) "Attending physician" means a physician selected by or

assigned to a patient who has primary responsibility for a

patient's treatment and care.

(4) "Competent" means possessing the ability, based on

reasonable medical judgment, to understand and appreciate the

nature and consequences of a treatment decision, including the

significant benefits and harms of and reasonable alternatives to

a proposed treatment decision.

(5) "Declarant" means a person who has executed or issued a

directive under this chapter.

(5-a) "Digital signature" means an electronic identifier

intended by the person using it to have the same force and effect

as the use of a manual signature.

(5-b) "Electronic signature" means a facsimile, scan, uploaded

image, computer-generated image, or other electronic

representation of a manual signature that is intended by the

person using it to have the same force and effect of law as a

manual signature.

(6) "Ethics or medical committee" means a committee established

under Sections 161.031-161.033.

(7) "Health care or treatment decision" means consent, refusal

to consent, or withdrawal of consent to health care, treatment,

service, or a procedure to maintain, diagnose, or treat an

individual's physical or mental condition, including such a

decision on behalf of a minor.

(8) "Incompetent" means lacking the ability, based on reasonable

medical judgment, to understand and appreciate the nature and

consequences of a treatment decision, including the significant

benefits and harms of and reasonable alternatives to a proposed

treatment decision.

(9) "Irreversible condition" means a condition, injury, or

illness:

(A) that may be treated but is never cured or eliminated;

(B) that leaves a person unable to care for or make decisions

for the person's own self; and

(C) that, without life-sustaining treatment provided in

accordance with the prevailing standard of medical care, is

fatal.

(10) "Life-sustaining treatment" means treatment that, based on

reasonable medical judgment, sustains the life of a patient and

without which the patient will die. The term includes both

life-sustaining medications and artificial life support, such as

mechanical breathing machines, kidney dialysis treatment, and

artificial nutrition and hydration. The term does not include the

administration of pain management medication or the performance

of a medical procedure considered to be necessary to provide

comfort care, or any other medical care provided to alleviate a

patient's pain.

(11) "Medical power of attorney" means a document delegating to

an agent authority to make health care decisions executed or

issued under Subchapter D.

(12) "Physician" means:

(A) a physician licensed by the Texas State Board of Medical

Examiners; or

(B) a properly credentialed physician who holds a commission in

the uniformed services of the United States and who is serving on

active duty in this state.

(13) "Terminal condition" means an incurable condition caused by

injury, disease, or illness that according to reasonable medical

judgment will produce death within six months, even with

available life-sustaining treatment provided in accordance with

the prevailing standard of medical care. A patient who has been

admitted to a program under which the person receives hospice

services provided by a home and community support services agency

licensed under Chapter 142 is presumed to have a terminal

condition for purposes of this chapter.

(14) "Witness" means a person who may serve as a witness under

Section 166.003.

(15) "Cardiopulmonary resuscitation" means any medical

intervention used to restore circulatory or respiratory function

that has ceased.

Added by Acts 1999, 76th Leg., ch. 450, Sec. 1.02, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1228, Sec. 1, eff.

June 20, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

461, Sec. 1, eff. September 1, 2009.

Sec. 166.003. WITNESSES. In any circumstance in which this

chapter requires the execution of an advance directive or the

issuance of a nonwritten advance directive to be witnessed:

(1) each witness must be a competent adult; and

(2) at least one of the witnesses must be a person who is not:

(A) a person designated by the declarant to make a treatment

decision;

(B) a person related to the declarant by blood or marriage;

(C) a person entitled to any part of the declarant's estate

after the declarant's death under a will or codicil executed by

the declarant or by operation of law;

(D) the attending physician;

(E) an employee of the attending physician;

(F) an employee of a health care facility in which the declarant

is a patient if the employee is providing direct patient care to

the declarant or is an officer, director, partner, or business

office employee of the health care facility or of any parent

organization of the health care facility; or

(G) a person who, at the time the written advance directive is

executed or, if the directive is a nonwritten directive issued

under this chapter, at the time the nonwritten directive is

issued, has a claim against any part of the declarant's estate

after the declarant's death.

Added by Acts 1999, 76th Leg., ch. 450, Sec. 1.02, eff. Sept. 1,

1999.

Sec. 166.004. STATEMENT RELATING TO ADVANCE DIRECTIVE. (a) In

this section, "health care provider" means:

(1) a hospital;

(2) an institution licensed under Chapter 242, including a

skilled nursing facility;

(3) a home and community support services agency;

(4) a personal care facility; and

(5) a special care facility.

(b) A health care provider shall maintain written policies

regarding the implementation of advance directives. The policies

must include a clear and precise statement of any procedure the

health care provider is unwilling or unable to provide or

withhold in accordance with an advance directive.

(c) Except as provided by Subsection (g), the health care

provider shall provide written notice to an individual of the

written policies described by Subsection (b). The notice must be

provided at the earlier of:

(1) the time the individual is admitted to receive services from

the health care provider; or

(2) the time the health care provider begins providing care to

the individual.

(d) If, at the time notice is to be provided under Subsection

(c), the individual is incompetent or otherwise incapacitated and

unable to receive the notice required by this section, the

provider shall provide the required written notice, in the

following order of preference, to:

(1) the individual's legal guardian;

(2) a person responsible for the health care decisions of the

individual;

(3) the individual's spouse;

(4) the individual's adult child;

(5) the individual's parent; or

(6) the person admitting the individual.

(e) If Subsection (d) applies and except as provided by

Subsection (f), if a health care provider is unable, after

diligent search, to locate an individual listed by Subsection

(d), the health care provider is not required to provide the

notice.

(f) If an individual who was incompetent or otherwise

incapacitated and unable to receive the notice required by this

section at the time notice was to be provided under Subsection

(c) later becomes able to receive the notice, the health care

provider shall provide the written notice at the time the

individual becomes able to receive the notice.

(g) This section does not apply to outpatient hospital services,

including emergency services.

Added by Acts 1999, 76th Leg., ch. 450, Sec. 1.02, eff. Sept. 1,

1999.

Sec. 166.005. ENFORCEABILITY OF ADVANCE DIRECTIVES EXECUTED IN

ANOTHER JURISDICTION. An advance directive or similar instrument

validly executed in another state or jurisdiction shall be given

the same effect as an advance directive validly executed under

the law of this state. This section does not authorize the

administration, withholding, or withdrawal of health care

otherwise prohibited by the laws of this state.

Added by Acts 1999, 76th Leg., ch. 450, Sec. 1.02, eff. Sept. 1,

1999.

Sec. 166.006. EFFECT OF ADVANCE DIRECTIVE ON INSURANCE POLICY

AND PREMIUMS. (a) The fact that a person has executed or issued

an advance directive does not:

(1) restrict, inhibit, or impair in any manner the sale,

procurement, or issuance of a life insurance policy to that

person; or

(2) modify the terms of an existing life insurance policy.

(b) Notwithstanding the terms of any life insurance policy, the

fact that life-sustaining treatment is withheld or withdrawn from

an insured qualified patient under this chapter does not legally

impair or invalidate that person's life insurance policy and may

not be a factor for the purpose of determining, under the life

insurance policy, whether benefits are payable or the cause of

death.

(c) The fact that a person has executed or issued or failed to

execute or issue an advance directive may not be considered in

any way in establishing insurance premiums.

Added by Acts 1999, 76th Leg., ch. 450, Sec. 1.02, eff. Sept. 1,

1999.

Sec. 166.007. EXECUTION OF ADVANCE DIRECTIVE MAY NOT BE

REQUIRED. A physician, health facility, health care provider,

insurer, or health care service plan may not require a person to

execute or issue an advance directive as a condition for

obtaining insurance for health care services or receiving health

care services.

Added by Acts 1999, 76th Leg., ch. 450, Sec. 1.02, eff. Sept. 1,

1999.

Sec. 166.008. CONFLICT BETWEEN ADVANCE DIRECTIVES. To the

extent that a treatment decision or an advance directive validly

executed or issued under this chapter conflicts with another

treatment decision or an advance directive executed or issued

under this chapter, the treatment decision made or instrument

executed later in time controls.

Added by Acts 1999, 76th Leg., ch. 450, Sec. 1.02, eff. Sept. 1,

1999.

Sec. 166.009. CERTAIN LIFE-SUSTAINING TREATMENT NOT REQUIRED.

This chapter may not be construed to require the provision of

life-sustaining treatment that cannot be provided to a patient

without denying the same treatment to another patient.

Added by Acts 1999, 76th Leg., ch. 450, Sec. 1.02, eff. Sept. 1,

1999.

Sec. 166.010. APPLICABILITY OF FEDERAL LAW RELATING TO CHILD

ABUSE AND NEGLECT. This chapter is subject to applicable federal

law and regulations relating to child abuse and neglect to the

extent applicable to the state based on its receipt of federal

funds.

Added by Acts 2003, 78th Leg., ch. 1228, Sec. 2, eff. June 20,

2003.

Sec. 166.011. DIGITAL OR ELECTRONIC SIGNATURE. (a) For an

advance directive in which a signature by a declarant, witness,

or notary public is required or used, the declarant, witness, or

notary public may sign the directive or a written revocation of

the directive using:

(1) a digital signature that:

(A) uses an algorithm approved by the department;

(B) is unique to the person using it;

(C) is capable of verification;

(D) is under the sole control of the person using it;

(E) is linked to data in a manner that invalidates the digital

signature if the data is changed;

(F) persists with the document and not by association in

separate files; and

(G) is bound to a digital certificate; or

(2) an electronic signature that:

(A) is capable of verification;

(B) is under the sole control of the person using it;

(C) is linked to data in a manner that invalidates the

electronic signature if the data is changed; and

(D) persists with the document and not by association in

separate files.

(b) In approving an algorithm for purposes of Subsection

(a)(1)(A), the department may consider an algorithm approved by

the National Institute of Standards and Technology.

(c) The executive commissioner of the Health and Human Services

Commission by rule shall modify the advance directive forms

required under this chapter as necessary to provide for the use

of a digital or electronic signature that complies with the

requirements of this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

461, Sec. 2, eff. September 1, 2009.

SUBCHAPTER B. DIRECTIVE TO PHYSICIANS

Sec. 166.031. DEFINITIONS. In this subchapter:

(1) "Directive" means an instruction made under Section 166.032,

166.034, or 166.035 to administer, withhold, or withdraw

life-sustaining treatment in the event of a terminal or

irreversible condition.

(2) "Qualified patient" means a patient with a terminal or

irreversible condition that has been diagnosed and certified in

writing by the attending physician.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 208, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 107, Sec. 5.04, eff. Aug. 30,

1993. Renumbered from Sec. 672.002 and amended by Acts 1999, 76th

Leg., ch. 450, Sec. 1.03, eff. Sept. 1, 1999.

Sec. 166.032. WRITTEN DIRECTIVE BY COMPETENT ADULT; NOTICE TO

PHYSICIAN. (a) A competent adult may at any time execute a

written directive.

(b) Except as provided by Subsection (b-1), the declarant must

sign the directive in the presence of two witnesses who qualify

under Section 166.003, at least one of whom must be a witness who

qualifies under Section 166.003(2). The witnesses must sign the

directive.

(b-1) The declarant, in lieu of signing in the presence of

witnesses, may sign the directive and have the signature

acknowledged before a notary public.

(c) A declarant may include in a directive directions other than

those provided by Section 166.033 and may designate in a

directive a person to make a treatment decision for the declarant

in the event the declarant becomes incompetent or otherwise

mentally or physically incapable of communication.

(d) A declarant shall notify the attending physician of the

existence of a written directive. If the declarant is incompetent

or otherwise mentally or physically incapable of communication,

another person may notify the attending physician of the

existence of the written directive. The attending physician shall

make the directive a part of the declarant's medical record.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 209, eff. Sept. 1,

1991; Acts 1997, 75th Leg., ch. 291, Sec. 1, eff. Jan. 1, 1998.

Renumbered from Sec. 672.003 and amended by Acts 1999, 76th Leg.,

ch. 450, Sec. 1.03, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

461, Sec. 3, eff. September 1, 2009.

Sec. 166.033. FORM OF WRITTEN DIRECTIVE. A written directive

may be in the following form:

DIRECTIVE TO PHYSICIANS AND FAMILY OR SURROGATES

Instructions for completing this document:

This is an important legal document known as an Advance

Directive. It is designed to help you communicate your wishes

about medical treatment at some time in the future when you are

unable to make your wishes known because of illness or injury.

These wishes are usually based on personal values. In particular,

you may want to consider what burdens or hardships of treatment

you would be willing to accept for a particular amount of benefit

obtained if you were seriously ill.

You are encouraged to discuss your values and wishes with your

family or chosen spokesperson, as well as your physician. Your

physician, other health care provider, or medical institution may

provide you with various resources to assist you in completing

your advance directive. Brief definitions are listed below and

may aid you in your discussions and advance planning. Initial the

treatment choices that best reflect your personal preferences.

Provide a copy of your directive to your physician, usual

hospital, and family or spokesperson. Consider a periodic review

of this document. By periodic review, you can best assure that

the directive reflects your preferences.

In addition to this advance directive, Texas law provides for two

other types of directives that can be important during a serious

illness. These are the Medical Power of Attorney and the

Out-of-Hospital Do-Not-Resuscitate Order. You may wish to discuss

these with your physician, family, hospital representative, or

other advisers. You may also wish to complete a directive related

to the donation of organs and tissues.

DIRECTIVE

I, __________, recognize that the best health care is based upon

a partnership of trust and communication with my physician. My

physician and I will make health care decisions together as long

as I am of sound mind and able to make my wishes known. If there

comes a time that I am unable to make medical decisions about

myself because of illness or injury, I direct that the following

treatment preferences be honored:

If, in the judgment of my physician, I am suffering with a

terminal condition from which I am expected to die within six

months, even with available life-sustaining treatment provided in

accordance with prevailing standards of medical care:

__________

I request that all treatments other than those needed to

keep me comfortable be discontinued or withheld and my

physician allow me to die as gently as possible; OR

__________

I request that I be kept alive in this terminal condition

using available life-sustaining treatment. (THIS SELECTION

DOES NOT APPLY TO HOSPICE CARE.)

If, in the judgment of my physician, I am suffering with an

irreversible condition so that I cannot care for myself or make

decisions for myself and am expected to die without

life-sustaining treatment provided in accordance with prevailing

standards of care:

__________

I request that all treatments other than those needed to

keep me comfortable be discontinued or withheld and my

physician allow me to die as gently as possible; OR

__________

I request that I be kept alive in this irreversible

condition using available life-sustaining treatment. (THIS

SELECTION DOES NOT APPLY TO HOSPICE CARE.)

Additional requests: (After discussion with your physician, you

may wish to consider listing particular treatments in this space

that you do or do not want in specific circumstances, such as

artificial nutrition and fluids, intravenous antibiotics, etc. Be

sure to state whether you do or do not want the particular

treatment.)

________________________________________________________________

________________________________________________________________

________________________________________________________________

After signing this directive, if my representative or I elect

hospice care, I understand and agree that only those treatments

needed to keep me comfortable would be provided and I would not

be given available life-sustaining treatments.

If I do not have a Medical Power of Attorney, and I am unable to

make my wishes known, I designate the following person(s) to make

treatment decisions with my physician compatible with my personal

values:

1. __________

2. __________

(If a Medical Power of Attorney has been executed, then an agent

already has been named and you should not list additional names

in this document.)

If the above persons are not available, or if I have not

designated a spokesperson, I understand that a spokesperson will

be chosen for me following standards specified in the laws of

Texas. If, in the judgment of my physician, my death is imminent

within minutes to hours, even with the use of all available

medical treatment provided within the prevailing standard of

care, I acknowledge that all treatments may be withheld or

removed except those needed to maintain my comfort. I understand

that under Texas law this directive has no effect if I have been

diagnosed as pregnant. This directive will remain in effect until

I revoke it. No other person may do so.

Signed__________ Date__________ City, County, State of Residence

__________

Two competent adult witnesses must sign below, acknowledging the

signature of the declarant. The witness designated as Witness 1

may not be a person designated to make a treatment decision for

the patient and may not be related to the patient by blood or

marriage. This witness may not be entitled to any part of the

estate and may not have a claim against the estate of the

patient. This witness may not be the attending physician or an

employee of the attending physician. If this witness is an

employee of a health care facility in which the patient is being

cared for, this witness may not be involved in providing direct

patient care to the patient. This witness may not be an officer,

director, partner, or business office employee of a health care

facility in which the patient is being cared for or of any parent

organization of the health care facility.

Witness 1 __________ Witness 2 __________

Definitions:

"Artificial nutrition and hydration" means the provision of

nutrients or fluids by a tube inserted in a vein, under the skin

in the subcutaneous tissues, or in the stomach (gastrointestinal

tract).

"Irreversible condition" means a condition, injury, or illness:

(1) that may be treated, but is never cured or eliminated;

(2) that leaves a person unable to care for or make decisions

for the person's own self; and

(3) that, without life-sustaining treatment provided in

accordance with the prevailing standard of medical care, is

fatal.

Explanation: Many serious illnesses such as cancer, failure of

major organs (kidney, heart, liver, or lung), and serious brain

disease such as Alzheimer's dementia may be considered

irreversible early on. There is no cure, but the patient may be

kept alive for prolonged periods of time if the patient receives

life-sustaining treatments. Late in the course of the same

illness, the disease may be considered terminal when, even with

treatment, the patient is expected to die. You may wish to

consider which burdens of treatment you would be willing to

accept in an effort to achieve a particular outcome. This is a

very personal decision that you may wish to discuss with your

physician, family, or other important persons in your life.

"Life-sustaining treatment" means treatment that, based on

reasonable medical judgment, sustains the life of a patient and

without which the patient will die. The term includes both

life-sustaining medications and artificial life support such as

mechanical breathing machines, kidney dialysis treatment, and

artificial hydration and nutrition. The term does not include the

administration of pain management medication, the performance of

a medical procedure necessary to provide comfort care, or any

other medical care provided to alleviate a patient's pain.

"Terminal condition" means an incurable condition caused by

injury, disease, or illness that according to reasonable medical

judgment will produce death within six months, even with

available life-sustaining treatment provided in accordance with

the prevailing standard of medical care.

Explanation: Many serious illnesses may be considered

irreversible early in the course of the illness, but they may not

be considered terminal until the disease is fairly advanced. In

thinking about terminal illness and its treatment, you again may

wish to consider the relative benefits and burdens of treatment

and discuss your wishes with your physician, family, or other

important persons in your life.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 209, eff. Sept. 1,

1991; Acts 1997, 75th Leg., ch. 291, Sec. 2, eff. Jan. 1, 1998.

Renumbered from Sec. 672.004 and amended by Acts 1999, 76th Leg.,

ch. 450, Sec. 1.03, eff. Sept. 1, 1999.

Sec. 166.034. ISSUANCE OF NONWRITTEN DIRECTIVE BY COMPETENT

ADULT QUALIFIED PATIENT. (a) A competent qualified patient who

is an adult may issue a directive by a nonwritten means of

communication.

(b) A declarant must issue the nonwritten directive in the

presence of the attending physician and two witnesses who qualify

under Section 166.003, at least one of whom must be a witness who

qualifies under Section 166.003(2).

(c) The physician shall make the fact of the existence of the

directive a part of the declarant's medical record, and the names

of the witnesses shall be entered in the medical record.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Sec. 672.005 and amended by Acts 1999, 76th Leg.,

ch. 450, Sec. 1.03, eff. Sept. 1, 1999.

Sec. 166.035. EXECUTION OF DIRECTIVE ON BEHALF OF PATIENT

YOUNGER THAN 18 YEARS OF AGE. The following persons may execute

a directive on behalf of a qualified patient who is younger than

18 years of age:

(1) the patient's spouse, if the spouse is an adult;

(2) the patient's parents; or

(3) the patient's legal guardian.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Sec. 672.006 by Acts 1999, 76th Leg., ch. 450,

Sec. 1.03, eff. Sept. 1, 1999.

Sec. 166.036. NOTARIZED DOCUMENT NOT REQUIRED; REQUIREMENT OF

SPECIFIC FORM PROHIBITED. (a) Except as provided by Section

166.032(b-1), a written directive executed under Section 166.033

or 166.035 is effective without regard to whether the document

has been notarized.

(b) A physician, health care facility, or health care

professional may not require that:

(1) a directive be notarized; or

(2) a person use a form provided by the physician, health care

facility, or health care professional.

Added by Acts 1999, 76th Leg., ch. 450, Sec. 1.03, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

461, Sec. 4, eff. September 1, 2009.

Sec. 166.037. PATIENT DESIRE SUPERSEDES DIRECTIVE. The desire

of a qualified patient, including a qualified patient younger

than 18 years of age, supersedes the effect of a directive.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Sec. 672.007 and amended by Acts 1999, 76th Leg.,

ch. 450, Sec. 1.03, eff. Sept. 1, 1999.

Sec. 166.038. PROCEDURE WHEN DECLARANT IS INCOMPETENT OR

INCAPABLE OF COMMUNICATION. (a) This section applies when an

adult qualified patient has executed or issued a directive and is

incompetent or otherwise mentally or physically incapable of

communication.

(b) If the adult qualified patient has designated a person to

make a treatment decision as authorized by Section 166.032(c),

the attending physician and the designated person may make a

treatment decision in accordance with the declarant's directions.

(c) If the adult qualified patient has not designated a person

to make a treatment decision, the attending physician shall

comply with the directive unless the physician believes that the

directive does not reflect the patient's present desire.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from 672.008 and amended by Acts 1999, 76th Leg., ch.

450, Sec. 1.03, eff. Sept. 1, 1999.

Sec. 166.039. PROCEDURE WHEN PERSON HAS NOT EXECUTED OR ISSUED A

DIRECTIVE AND IS INCOMPETENT OR INCAPABLE OF COMMUNICATION. (a)

If an adult qualified patient has not executed or issued a

directive and is incompetent or otherwise mentally or physically

incapable of communication, the attending physician and the

patient's legal guardian or an agent under a medical power of

attorney may make a treatment decision that may include a

decision to withhold or withdraw life-sustaining treatment from

the patient.

(b) If the patient does not have a legal guardian or an agent

under a medical power of attorney, the attending physician and

one person, if available, from one of the following categories,

in the following priority, may make a treatment decision that may

include a decision to withhold or withdraw life-sustaining

treatment:

(1) the patient's spouse;

(2) the patient's reasonably available adult children;

(3) the patient's parents; or

(4) the patient's nearest living relative.

(c) A treatment decision made under Subsection (a) or (b) must

be based on knowledge of what the patient would desire, if known.

(d) A treatment decision made under Subsection (b) must be

documented in the patient's medical record and signed by the

attending physician.

(e) If the patient does not have a legal guardian and a person

listed in Subsection (b) is not available, a treatment decision

made under Subsection (b) must be concurred in by another

physician who is not involved in the treatment of the patient or

who is a representative of an ethics or medical committee of the

health care facility in which the person is a patient.

(f) The fact that an adult qualified patient has not executed or

issued a directive does not create a presumption that the patient

does not want a treatment decision to be made to withhold or

withdraw life-sustaining treatment.

(g) A person listed in Subsection (b) who wishes to challenge a

treatment decision made under this section must apply for

temporary guardianship under Section 875, Texas Probate Code. The

court may waive applicable fees in that proceeding.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 291, Sec. 3, eff. Jan. 1,

1998. Renumbered from Sec. 672.009 and amended by Acts 1999, 76th

Leg., ch. 450, Sec. 1.03, eff. Sept. 1, 1999.

Sec. 166.040. PATIENT CERTIFICATION AND PREREQUISITES FOR

COMPLYING WITH DIRECTIVE. (a) An attending physician who has

been notified of the existence of a directive shall provide for

the declarant's certification as a qualified patient on diagnosis

of a terminal or irreversible condition.

(b) Before withholding or withdrawing life-sustaining treatment

from a qualified patient under this subchapter, the attending

physician must determine that the steps proposed to be taken are

in accord with this subchapter and the patient's existing

desires.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec. 6.01,

eff. Nov. 12, 1991. Renumbered from Sec. 672.010 and amended by

Acts 1999, 76th Leg., ch. 450, Sec. 1.03, eff. Sept. 1, 1999.

Sec. 166.041. DURATION OF DIRECTIVE. A directive is effective

until it is revoked as prescribed by Section 166.042.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Sec. 672.011 and amended by Acts 1999, 76th Leg.,

ch. 450, Sec. 1.03, eff. Sept. 1, 1999.

Sec. 166.042. REVOCATION OF DIRECTIVE. (a) A declarant may

revoke a directive at any time without regard to the declarant's

mental state or competency. A directive may be revoked by:

(1) the declarant or someone in the declarant's presence and at

the declarant's direction canceling, defacing, obliterating,

burning, tearing, or otherwise destroying the directive;

(2) the declarant signing and dating a written revocation that

expresses the declarant's intent to revoke the directive; or

(3) the declarant orally stating the declarant's intent to

revoke the directive.

(b) A written revocation executed as prescribed by Subsection

(a)(2) takes effect only when the declarant or a person acting on

behalf of the declarant notifies the attending physician of its

existence or mails the revocation to the attending physician. The

attending physician or the physician's designee shall record in

the patient's medical record the time and date when the physician

received notice of the written revocation and shall enter the

word "VOID" on each page of the copy of the directive in the

patient's medical record.

(c) An oral revocation issued as prescribed by Subsection (a)(3)

takes effect only when the declarant or a person acting on behalf

of the declarant notifies the attending physician of the

revocation. The attending physician or the physician's designee

shall record in the patient's medical record the time, date, and

place of the revocation, and, if different, the time, date, and

place that the physician received notice of the revocation. The

attending physician or the physician's designees shall also enter

the word "VOID" on each page of the copy of the directive in the

patient's medical record.

(d) Except as otherwise provided by this subchapter, a person is

not civilly or criminally liable for failure to act on a

revocation made under this section unless the person has actual

knowledge of the revocation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Sec. 672.012 and amended by Acts 1999, 76th Leg.,

ch. 450, Sec. 1.03, eff. Sept. 1, 1999.

Sec. 166.043. REEXECUTION OF DIRECTIVE. A declarant may at any

time reexecute a directive in accordance with the procedures

prescribed by Section 166.032, including reexecution after the

declarant is diagnosed as having a terminal or irreversible

condition.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Sec. 672.013 and amended by Acts 1999, 76th Leg.,

ch. 450, Sec. 1.03, eff. Sept. 1, 1999.

Sec. 166.044. LIMITATION OF LIABILITY FOR WITHHOLDING OR

WITHDRAWING LIFE-SUSTAINING PROCEDURES. (a) A physician or

health care facility that causes life-sustaining treatment to be

withheld or withdrawn from a qualified patient in accordance with

this subchapter is not civilly liable for that action unless the

physician or health care facility fails to exercise reasonable

care when applying the patient's advance directive.

(b) A health professional, acting under the direction of a

physician, who participates in withholding or withdrawing

life-sustaining treatment from a qualified patient in accordance

with this subchapter is not civilly liable for that action unless

the health professional fails to exercise reasonable care when

applying the patient's advance directive.

(c) A physician, or a health professional acting under the

direction of a physician, who participates in withholding or

withdrawing life-sustaining treatment from a qualified patient in

accordance with this subchapter is not criminally liable or

guilty of unprofessional conduct as a result of that action

unless the physician or health professional fails to exercise

reasonable care when applying the patient's advance directive.

(d) The standard of care that a physician, health care facility,

or health care professional shall exercise under this section is

that degree of care that a physician, health care facility, or

health care professional, as applicable, of ordinary prudence and

skill would have exercised under the same or similar

circumstances in the same or a similar community.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Sec. 672.015 and amended by Acts 1999, 76th Leg.,

ch. 450, Sec. 1.03, eff. Sept. 1, 1999.

Sec. 166.045. LIABILITY FOR FAILURE TO EFFECTUATE DIRECTIVE.

(a) A physician, health care facility, or health care

professional who has no knowledge of a directive is not civilly

or criminally liable for failing to act in accordance with the

directive.

(b) A physician, or a health professional acting under the

direction of a physician, is subject to review and disciplinary

action by the appropriate licensing board for failing to

effectuate a qualified patient's directive in violation of this

subchapter or other laws of this state. This subsection does not

limit remedies available under other laws of this state.

(c) If an attending physician refuses to comply with a directive

or treatment decision and does not wish to follow the procedure

established under Section 166.046, life-sustaining treatment

shall be provided to the patient, but only until a reasonable

opportunity has been afforded for the transfer of the patient to

another physician or health care facility willing to comply with

the directive or treatment decision.

(d) A physician, health professional acting under the direction

of a physician, or health care facility is not civilly or

criminally liable or subject to review or disciplinary action by

the person's appropriate licensing board if the person has

complied with the procedures outlined in Section 166.046.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Sec. 672.016 and amended by Acts 1999, 76th Leg.,

ch. 450, Sec. 1.03, eff. Sept. 1, 1999.

Sec. 166.046. PROCEDURE IF NOT EFFECTUATING A DIRECTIVE OR

TREATMENT DECISION. (a) If an attending physician refuses to

honor a patient's advance directive or a health care or treatment

decision made by or on behalf of a patient, the physician's

refusal shall be reviewed by an ethics or medical committee. The

attending physician may not be a member of that committee. The

patient shall be given life-sustaining treatment during the

review.

(b) The patient or the person responsible for the health care

decisions of the individual who has made the decision regarding

the directive or treatment decision:

(1) may be given a written description of the ethics or medical

committee review process and any other policies and procedures

related to this section adopted by the health care facility;

(2) shall be informed of the committee review process not less

than 48 hours before the meeting called to discuss the patient's

directive, unless the time period is waived by mutual agreement;

(3) at the time of being so informed, shall be provided:

(A) a copy of the appropriate statement set forth in Section

166.052; and

(B) a copy of the registry list of health care providers and

referral groups that have volunteered their readiness to consider

accepting transfer or to assist in locating a provider willing to

accept transfer that is posted on the website maintained by the

Texas Health Care Information Council under Section 166.053; and

(4) is entitled to:

(A) attend the meeting; and

(B) receive a written explanation of the decision reached during

the review process.

(c) The written explanation required by Subsection (b)(2)(B)

must be included in the patient's medical record.

(d) If the attending physician, the patient, or the person

responsible for the health care decisions of the individual does

not agree with the decision reached during the review process

under Subsection (b), the physician shall make a reasonable

effort to transfer the patient to a physician who is willing to

comply with the directive. If the patient is a patient in a

health care facility, the facility's personnel shall assist the

physician in arranging the patient's transfer to:

(1) another physician;

(2) an alternative care setting within that facility; or

(3) another facility.

(e) If the patient or the person responsible for the health care

decisions of the patient is requesting life-sustaining treatment

that the attending physician has decided and the review process

has affirmed is inappropriate treatment, the patient shall be

given available life-sustaining treatment pending transfer under

Subsection (d). The patient is responsible for any costs incurred

in transferring the patient to another facility. The physician

and the health care facility are not obligated to provide

life-sustaining treatment after the 10th day after the written

decision required under Subsection (b) is provided to the patient

or the person responsible for the health care decisions of the

patient unless ordered to do so under Subsection (g).

(e-1) If during a previous admission to a facility a patient's

attending physician and the review process under Subsection (b)

have determined that life-sustaining treatment is inappropriate,

and the patient is readmitted to the same facility within six

months from the date of the decision reached during the review

process conducted upon the previous admission, Subsections (b)

through (e) need not be followed if the patient's attending

physician and a consulting physician who is a member of the

ethics or medical committee of the facility document on the

patient's readmission that the patient's condition either has not

improved or has deteriorated since the review process was

conducted.

(f) Life-sustaining treatment under this section may not be

entered in the patient's medical record as medically unnecessary

treatment until the time period provided under Subsection (e) has

expired.

(g) At the request of the patient or the person responsible for

the health care decisions of the patient, the appropriate

district or county court shall extend the time period provided

under Subsection (e) only if the court finds, by a preponderance

of the evidence, that there is a reasonable expectation that a

physician or health care facility that will honor the patient's

directive will be found if the time extension is granted.

(h) This section may not be construed to impose an obligation on

a facility or a home and community support services agency

licensed under Chapter 142 or similar organization that is beyond

the scope of the services or resources of the facility or agency.

This section does not apply to hospice services provided by a

home and community support services agency licensed under Chapter

142.

Added by Acts 1999, 76th Leg., ch. 450, Sec. 1.03, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1228, Sec. 3, 4, eff.

June 20, 2003.

Sec. 166.047. HONORING DIRECTIVE DOES NOT CONSTITUTE OFFENSE OF

AIDING SUICIDE. A person does not commit an offense under

Section 22.08, Penal Code, by withholding or withdrawing

life-sustaining treatment from a qualified patient in accordance

with this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Sec. 672.017 and amended by Acts 1999, 76th Leg.,

ch. 450, Sec. 1.03, eff. Sept. 1, 1999.

Sec. 166.048. CRIMINAL PENALTY; PROSECUTION. (a) A person

commits an offense if the person intentionally conceals, cancels,

defaces, obliterates, or damages another person's directive

without that person's consent. An offense under this subsection

is a Class A misdemeanor.

(b) A person is subject to prosecution for criminal homicide

under Chapter 19, Penal Code, if the person, with the intent to

cause life-sustaining treatment to be withheld or withdrawn from

another person contrary to the other person's desires, falsifies

or forges a directive or intentionally conceals or withholds

personal knowledge of a revocation and thereby directly causes

life-sustaining treatment to be withheld or withdrawn from the

other person with the result that the other person's death is

hastened.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Sec. 672.018 and amended by Acts 1999, 76th Leg.,

ch. 450, Sec. 1.03, eff. Sept. 1, 1999.

Sec. 166.049. PREGNANT PATIENTS. A person may not withdraw or

withhold life-sustaining treatment under this subchapter from a

pregnant patient.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Sec. 672.019 and amended by Acts 1999, 76th Leg.,

ch. 450, Sec. 1.03, eff. Sept. 1, 1999.

Sec. 166.050. MERCY KILLING NOT CONDONED. This subchapter does

not condone, authorize, or approve mercy killing or permit an

affirmative or deliberate act or omission to end life except to

permit the natural process of dying as provided by this

subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Sec. 672.020 and amended by Acts 1999, 76th Leg.,

ch. 450, Sec. 1.03, eff. Sept. 1, 1999.

Sec. 166.051. LEGAL RIGHT OR RESPONSIBILITY NOT AFFECTED. This

subchapter does not impair or supersede any legal right or

responsibility a person may have to effect the withholding or

withdrawal of life-sustaining treatment in a lawful manner,

provided that if an attending physician or health care facility

is unwilling to honor a patient's advance directive or a

treatment decision to provide life-sustaining treatment,

life-sustaining treatment is required to be provided the patient,

but only until a reasonable opportunity has been afforded for

transfer of the patient to another physician or health care

facility willing to comply with the advance directive or

treatment decision.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Sec. 672.021 and amended by Acts 1999, 76th Leg.,

ch. 450, Sec. 1.03, eff. Sept. 1, 1999.

Sec. 166.052. STATEMENTS EXPLAINING PATIENT'S RIGHT TO TRANSFER.

(a) In cases in which the attending physician refuses to honor

an advance directive or treatment decision requesting the

provision of life-sustaining treatment, the statement required by

Section 166.046(b)(2)(A) shall be in substantially the following

form:

When There Is A Disagreement About Medical Treatment: The

Physician Recommends Against Life-Sustaining Treatment That You

Wish To Continue

You have been given this information because you have requested

life-sustaining treatment,* which the attending physician

believes is not appropriate. This information is being provided

to help you understand state law, your rights, and the resources

available to you in such circumstances. It outlines the process

for resolving disagreements about treatment among patients,

families, and physicians. It is based upon Section 166.046 of the

Texas Advance Directives Act, codified in Chapter 166 of the

Texas Health and Safety Code.

When an attending physician refuses to comply with an advance

directive or other request for life-sustaining treatment because

of the physician's judgment that the treatment would be

inappropriate, the case will be reviewed by an ethics or medical

committee. Life-sustaining treatment will be provided through the

review.

You will receive notification of this review at least 48 hours

before a meeting of the committee related to your case. You are

entitled to attend the meeting. With your agreement, the meeting

may be held sooner than 48 hours, if possible.

You are entitled to receive a written explanation of the decision

reached during the review process.

If after this review process both the attending physician and the

ethics or medical committee conclude that life-sustaining

treatment is inappropriate and yet you continue to request such

treatment, then the following procedure will occur:

1. The physician, with the help of the health care facility, will

assist you in trying to find a physician and facility willing to

provide the requested treatment.

2. You are being given a list of health care providers and

referral groups that have volunteered their readiness to consider

accepting transfer, or to assist in locating a provider willing

to accept transfer, maintained by the Texas Health Care

Information Council. You may wish to contact providers or

referral groups on the list or others of your choice to get help

in arranging a transfer.

3. The patient will continue to be given life-sustaining

treatment until he or she can be transferred to a willing

provider for up to 10 days from the time you were given the

committee's written decision that life-sustaining treatment is

not appropriate.

4. If a transfer can be arranged, the patient will be responsible

for the costs of the transfer.

5. If a provider cannot be found willing to give the requested

treatment within 10 days, life-sustaining treatment may be

withdrawn unless a court of law has granted an extension.

6. You may ask the appropriate district or county court to extend

the 10-day period if the court finds that there is a reasonable

expectation that a physician or health care facility willing to

provide life-sustaining treatment will be found if the extension

is granted.

*"Life-sustaining treatment" means treatment that, based on

reasonable medical judgment, sustains the life of a patient and

without which the patient will die. The term includes both

life-sustaining medications and artificial life support, such as

mechanical breathing machines, kidney dialysis treatment, and

artificial nutrition and hydration. The term does not include the

administration of pain management medication or the performance

of a medical procedure considered to be necessary to provide

comfort care, or any other medical care provided to alleviate a

patient's pain.

(b) In cases in which the attending physician refuses to comply

with an advance directive or treatment decision requesting the

withholding or withdrawal of life-sustaining treatment, the

statement required by Section 166.046(b)(3)(A) shall be in

substantially the following form:

When There Is A Disagreement About Medical Treatment: The

Physician Recommends Life-Sustaining Treatment That You Wish To

Stop

You have been given this information because you have requested

the withdrawal or withholding of life-sustaining treatment* and

the attending physician refuses to comply with that request. The

information is being provided to help you understand state law,

your rights, and the resources available to you in such

circumstances. It outlines the process for resolving

disagreements about treatment among patients, families, and

physicians. It is based upon Section 166.046 of the Texas Advance

Directives Act, codified in Chapter 166 of the Texas Health and

Safety Code.

When an attending physician refuses to comply with an advance

directive or other request for withdrawal or withholding of

life-sustaining treatment for any reason, the case will be

reviewed by an ethics or medical committee. Life-sustaining

treatment will be provided through the review.

You will receive notification of this review at least 48 hours

before a meeting of the committee related to your case. You are

entitled to attend the meeting. With your agreement, the meeting

may be held sooner than 48 hours, if possible.

You are entitled to receive a written explanation of the decision

reached during the review process.

If you or the attending physician do not agree with the decision

reached during the review process, and the attending physician

still refuses to comply with your request to withhold or withdraw

life-sustaining treatment, then the following procedure will

occur:

1. The physician, with the help of the health care facility, will

assist you in trying to find a physician and facility willing to

withdraw or withhold the life-sustaining treatment.

2. You are being given a list of health care providers and

referral groups that have volunteered their readiness to consider

accepting transfer, or to assist in locating a provider willing

to accept transfer, maintained by the Texas Health Care

Information Council. You may wish to contact providers or

referral groups on the list or others of your choice to get help

in arranging a transfer.

*"Life-sustaining treatment" means treatment that, based on

reasonable medical judgment, sustains the life of a patient and

without which the patient will die. The term includes both

life-sustaining medications and artificial life support, such as

mechanical breathing machines, kidney dialysis treatment, and

artificial nutrition and hydration. The term does not include the

administration of pain management medication or the performance

of a medical procedure considered to be necessary to provide

comfort care, or any other medical care provided to alleviate a

patient's pain.

(c) An attending physician or health care facility may, if it

chooses, include any additional information concerning the

physician's or facility's policy, perspective, experience, or

review procedure.

Added by Acts 2003, 78th Leg., ch. 1228, Sec. 5, eff. June 20,

2003.

Sec. 166.053. REGISTRY TO ASSIST TRANSFERS. (a) The Texas

Health Care Information Council shall maintain a registry listing

the identity of and contact information for health care providers

and referral groups, situated inside and outside this state, that

have voluntarily notified the council they may consider accepting

or may assist in locating a provider willing to accept transfer

of a patient under Section 166.045 or 166.046.

(b) The listing of a provider or referral group in the registry

described in this section does not obligate the provider or group

to accept transfer of or provide services to any particular

patient.

(c) The Texas Health Care Information Council shall post the

current registry list on its website in a form appropriate for

easy comprehension by patients and persons responsible for the

health care decisions of patients and shall provide a clearly

identifiable link from its home page to the registry page. The

list shall separately indicate those providers and groups that

have indicated their interest in assisting the transfer of:

(1) those patients on whose behalf life-sustaining treatment is

being sought;

(2) those patients on whose behalf the withholding or withdrawal

of life-sustaining treatment is being sought; and

(3) patients described in both Subdivisions (1) and (2).

(d) The registry list described in this section shall include

the following disclaimer:

"This registry lists providers and groups that have indicated to

the Texas Health Care Information Council their interest in

assisting the transfer of patients in the circumstances

described, and is provided for information purposes only. Neither

the Texas Health Care Information Council nor the State of Texas

endorses or assumes any responsibility for any representation,

claim, or act of the listed providers or groups."

Added by Acts 2003, 78th Leg., ch. 1228, Sec. 5, eff. June 20,

2003.

SUBCHAPTER C. OUT-OF-HOSPITAL DO-NOT-RESUSCITATE ORDERS

Sec. 166.081. DEFINITIONS. In this subchapter:

(1) Repealed by Acts 2003, 78th Leg., ch. 1228, Sec. 8.

(2) "DNR identification device" means an identification device

specified by the board under Section 166.101 that is worn for the

purpose of identifying a person who has executed or issued an

out-of-hospital DNR order or on whose behalf an out-of-hospital

DNR order has been executed or issued under this subchapter.

(3) "Emergency medical services" has the meaning assigned by

Section 773.003.

(4) "Emergency medical services personnel" has the meaning

assigned by Section 773.003.

(5) "Health care professionals" means physicians, physician

assistants, nurses, and emergency medical services personnel and,

unless the context requires otherwise, includes hospital

emergency personnel.

(6) "Out-of-hospital DNR order":

(A) means a legally binding out-of-hospital do-not-resuscitate

order, in the form specified by the board under Section 166.083,

prepared and signed by the attending physician of a person, that

documents the instructions of a person or the person's legally

authorized representative and directs health care professionals

acting in an out-of-hospital setting not to initiate or continue

the following life-sustaining treatment:

(i) cardiopulmonary resuscitation;

(ii) advanced airway management;

(iii) artificial ventilation;

(iv) defibrillation;

(v) transcutaneous cardiac pacing; and

(vi) other life-sustaining treatment specified by the board

under Section 166.101(a); and

(B) does not include authorization to withhold medical

interventions or therapies considered necessary to provide

comfort care or to alleviate pain or to provide water or

nutrition.

(7) "Out-of-hospital setting" means a location in which health

care professionals are called for assistance, including long-term

care facilities, in-patient hospice facilities, private homes,

hospital outpatient or emergency departments, physician's

offices, and vehicles during transport.

(8) "Proxy" means a person designated and authorized by a

directive executed or issued in accordance with Subchapter B to

make a treatment decision for another person in the event the

other person becomes incompetent or otherwise mentally or

physically incapable of communication.

(9) "Qualified relatives" means those persons authorized to

execute or issue an out-of-hospital DNR order on behalf of a

person who is incompetent or otherwise mentally or physically

incapable of communication under Section 166.088.

(10) "Statewide out-of-hospital DNR protocol" means a set of

statewide standardized procedures adopted by the board under

Section 166.101(a) for withholding cardiopulmonary resuscitation

and certain other life-sustaining treatment by health care

professionals acting in out-of-hospital settings.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 10, eff. June 16,

1995. Renumbered from Sec. 674.001 and amended by Acts 1999, 76th

Leg., ch. 450, Sec. 1.04, eff. Sept. 1, 1999; Acts 2003, 78th

Leg., ch. 1228, Sec. 8, eff. June 20, 2003.

Sec. 166.082. OUT-OF-HOSPITAL DNR ORDER; DIRECTIVE TO

PHYSICIANS. (a) A competent person may at any time execute a

written out-of-hospital DNR order directing health care

professionals acting in an out-of-hospital setting to withhold

cardiopulmonary resuscitation and certain other life-sustaining

treatment designated by the board.

(b) Except as provided by this subsection, the declarant must

sign the out-of-hospital DNR order in the presence of two

witnesses who qualify under Section 166.003, at least one of whom

must be a witness who qualifies under Section 166.003(2). The

witnesses must sign the order. The attending physician of the

declarant must sign the order and shall make the fact of the

existence of the order and the reasons for execution of the order

a part of the declarant's medical record. The declarant, in lieu

of signing in the presence of witnesses, may sign the

out-of-hospital DNR order and have the signature acknowledged

before a notary public.

(c) If the person is incompetent but previously executed or

issued a directive to physicians in accordance with Subchapter B,

the physician may rely on the directive as the person's

instructions to issue an out-of-hospital DNR order and shall

place a copy of the directive in the person's medical record.

The physician shall sign the order in lieu of the person signing

under Subsection (b) and may use a digital or electronic

signature authorized under Section 166.011.

(d) If the person is incompetent but previously executed or

issued a directive to physicians in accordance with Subchapter B

designating a proxy, the proxy may make any decisions required of

the designating person as to an out-of-hospital DNR order and

shall sign the order in lieu of the person signing under

Subsection (b).

(e) If the person is now incompetent but previously executed or

issued a medical power of attorney designating an agent, the

agent may make any decisions required of the designating person

as to an out-of-hospital DNR order and shall sign the order in

lieu of the person signing under Subsection (b).

(f) The board, on the recommendation of the department, shall by

rule adopt procedures for the disposition and maintenance of

records of an original out-of-hospital DNR order and any copies

of the order.

(g) An out-of-hospital DNR order is effective on its execution.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 10, eff. June 16,

1995. Renumbered from Sec. 674.002 and amended by Acts 1999, 76th

Leg., ch. 450, Sec. 1.04, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

461, Sec. 5, eff. September 1, 2009.

Sec. 166.083. FORM OF OUT-OF-HOSPITAL DNR ORDER. (a) A written

out-of-hospital DNR order shall be in the standard form specified

by board rule as recommended by the department.

(b) The standard form of an out-of-hospital DNR order specified

by the board must, at a minimum, contain the following:

(1) a distinctive single-page format that readily identifies the

document as an out-of-hospital DNR order;

(2) a title that readily identifies the document as an

out-of-hospital DNR order;

(3) the printed or typed name of the person;

(4) a statement that the physician signing the document is the

attending physician of the person and that the physician is

directing health care professionals acting in out-of-hospital

settings, including a hospital emergency department, not to

initiate or continue certain life-sustaining treatment on behalf

of the person, and a listing of those procedures not to be

initiated or continued;

(5) a statement that the person understands that the person may

revoke the out-of-hospital DNR order at any time by destroying

the order and removing the DNR identification device, if any, or

by communicating to health care professionals at the scene the

person's desire to revoke the out-of-hospital DNR order;

(6) places for the printed names and signatures of the witnesses

or the notary public's acknowledgment and for the printed name

and signature of the attending physician of the person and the

medical license number of the attending physician;

(7) a separate section for execution of the document by the

legal guardian of the person, the person's proxy, an agent of the

person having a medical power of attorney, or the attending

physician attesting to the issuance of an out-of-hospital DNR

order by nonwritten means of communication or acting in

accordance with a previously executed or previously issued

directive to physicians under Section 166.082(c) that includes

the following:

(A) a statement that the legal guardian, the proxy, the agent,

the person by nonwritten means of communication, or the physician

directs that each listed life-sustaining treatment should not be

initiated or continued in behalf of the person; and

(B) places for the printed names and signatures of the witnesses

and, as applicable, the legal guardian, proxy, agent, or

physician;

(8) a separate section for execution of the document by at least

one qualified relative of the person when the person does not

have a legal guardian, proxy, or agent having a medical power of

attorney and is incompetent or otherwise mentally or physically

incapable of communication, including:

(A) a statement that the relative of the person is qualified to

make a treatment decision to withhold cardiopulmonary

resuscitation and certain other designated life-sustaining

treatment under Section 166.088 and, based on the known desires

of the person or a determination of the best interest of the

person, directs that each listed life-sustaining treatment should

not be initiated or continued in behalf of the person; and

(B) places for the printed names and signatures of the witnesses

and qualified relative of the person;

(9) a place for entry of the date of execution of the document;

(10) a statement that the document is in effect on the date of

its execution and remains in effect until the death of the person

or until the document is revoked;

(11) a statement that the document must accompany the person

during transport;

(12) a statement regarding the proper disposition of the

document or copies of the document, as the board determines

appropriate; and

(13) a statement at the bottom of the document, with places for

the signature of each person executing the document, that the

document has been properly completed.

(c) The board may, by rule and as recommended by the department,

modify the standard form of the out-of-hospital DNR order

described by Subsection (b) in order to accomplish the purposes

of this subchapter.

(d) A photocopy or other complete facsimile of the original

written out-of-hospital DNR order executed under this subchapter

may be used for any purpose for which the original written order

may be used under this subchapter.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 10, eff. June 16,

1995. Renumbered from Sec. 674.003 and amended by Acts 1999, 76th

Leg., ch. 450, Sec. 1.04, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

461, Sec. 6, eff. September 1, 2009.

Sec. 166.084. ISSUANCE OF OUT-OF-HOSPITAL DNR ORDER BY

NONWRITTEN COMMUNICATION. (a) A competent person who is an

adult may issue an out-of-hospital DNR order by nonwritten

communication.

(b) A declarant must issue the nonwritten out-of-hospital DNR

order in the presence of the attending physician and two

witnesses who qualify under Section 166.003, at least one of whom

must be a witness who qualifies under Section 166.003(2).

(c) The attending physician and witnesses shall sign the

out-of-hospital DNR order in the place of the document provided

by Section 166.083(b)(7) and the attending physician shall sign

the document in the place required by Section 166.083(b)(13). The

physician shall make the fact of the existence of the

out-of-hospital DNR order a part of the declarant's medical

record and the names of the witnesses shall be entered in the

medical record.

(d) An out-of-hospital DNR order issued in the manner provided

by this section is valid and shall be honored by responding

health care professionals as if executed in the manner provided

by Section 166.082.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 10, eff. June 16,

1995. Renumbered from Sec. 674.004 and amended by Acts 1999, 76th

Leg., ch. 450, Sec. 1.04, eff. Sept. 1, 1999.

Sec. 166.085. EXECUTION OF OUT-OF-HOSPITAL DNR ORDER ON BEHALF

OR A MINOR. (a) The following persons may execute an

out-of-hospital DNR order on behalf of a minor:

(1) the minor's parents;

(2) the minor's legal guardian; or

(3) the minor's managing conservator.

(b) A person listed under Subsection (a) may not execute an

out-of-hospital DNR order unless the minor has been diagnosed by

a physician as suffering from a terminal or irreversible

condition.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 10, eff. June 16,

1995. Renumbered from Sec. 674.005 by Acts 1999, 76th Leg., ch.

450, Sec. 1.04, eff. Sept. 1, 1999. Amended by Acts 2003, 78th

Leg., ch. 1228, Sec. 6, eff. June 20, 2003.

Sec. 166.086. DESIRE OF PERSON SUPERSEDES OUT-OF-HOSPITAL DNR

ORDER. The desire of a competent person, including a competent

minor, supersedes the effect of an out-of-hospital DNR order

executed or issued by or on behalf of the person when the desire

is communicated to responding health care professionals as

provided by this subchapter.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 10, eff. June 16,

1995. Renumbered from Sec. 674.006 and amended by Acts 1999, 76th

Leg., ch. 450, Sec. 1.04, eff. Sept. 1, 1999.

Sec. 166.087. PROCEDURE WHEN DECLARANT IS INCOMPETENT OR

INCAPABLE OF COMMUNICATION. (a) This section applies when a

person 18 years of age or older has executed or issued an

out-of-hospital DNR order and subsequently becomes incompetent or

otherwise mentally or physically incapable of communication.

(b) If the adult person has designated a person to make a

treatment decision as authorized by Section 166.032(c), the

attending physician and the designated person shall comply with

the out-of-hospital DNR order.

(c) If the adult person has not designated a person to make a

treatment decision as authorized by Section 166.032(c), the

attending physician shall comply with the out-of-hospital DNR

order unless the physician believes that the order does not

reflect the person's present desire.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 10, eff. June 16,

1995. Renumbered from Sec. 674.007 and amended by Acts 1999, 76th

Leg., ch. 450, Sec. 1.04, eff. Sept. 1, 1999.

Sec. 166.088. PROCEDURE WHEN PERSON HAS NOT EXECUTED OR ISSUED

OUT-OF-HOSPITAL DNR ORDER AND IS INCOMPETENT OR INCAPABLE OF

COMMUNICATION. (a) If an adult person has not executed or

issued an out-of-hospital DNR order and is incompetent or

otherwise mentally or physically incapable of communication, the

attending physician and the person's legal guardian, proxy, or

agent having a medical power of attorney may execute an

out-of-hospital DNR order on behalf of the person.

(b) If the person does not have a legal guardian, proxy, or

agent under a medical power of attorney, the attending physician

and at least one qualified relative from a category listed by

Section 166.039(b), subject to the priority established under

that subsection, may execute an out-of-hospital DNR order in the

same manner as a treatment decision made under Section

166.039(b).

(c) A decision to execute an out-of-hospital DNR order made

under Subsection (a) or (b) must be based on knowledge of what

the person would desire, if known.

(d) An out-of-hospital DNR order executed under Subsection (b)

must be made in the presence of at least two witnesses who

qualify under Section 166.003, at least one of whom must be a

witness who qualifies under Section 166.003(2).

(e) The fact that an adult person has not executed or issued an

out-of-hospital DNR order does not create a presumption that the

person does not want a treatment decision made to withhold

cardiopulmonary resuscitation and certain other designated

life-sustaining treatment designated by the board.

(f) If there is not a qualified relative available to act for

the person under Subsection (b), an out-of-hospital DNR order

must be concurred in by another physician who is not involved in

the treatment of the patient or who is a representative of the

ethics or medical committee of the health care facility in which

the person is a patient.

(g) A person listed in Section 166.039(b) who wishes to

challenge a decision made under this section must apply for

temporary guardianship under Section 875, Texas Probate Code. The

court may waive applicable fees in that proceeding.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 10, eff. June 16,

1995. Renumbered from Sec. 674.008 and amended by Acts 1999, 76th

Leg., ch. 450, Sec. 1.04, eff. Sept. 1, 1999.

Sec. 166.089. COMPLIANCE WITH OUT-OF-HOSPITAL DNR ORDER. (a)

When responding to a call for assistance, health care

professionals shall honor an out-of-hospital DNR order in

accordance with the statewide out-of-hospital DNR protocol and,

where applicable, locally adopted out-of-hospital DNR protocols

not in conflict with the statewide protocol if:

(1) the responding health care professionals discover an

executed or issued out-of-hospital DNR order form on their

arrival at the scene; and

(2) the responding health care professionals comply with this

section.

(b) If the person is wearing a DNR identification device, the

responding health care professionals must comply with Section

166.090.

(c) The responding health care professionals must establish the

identity of the person as the person who executed or issued the

out-of-hospital DNR order or for whom the out-of-hospital DNR

order was executed or issued.

(d) The responding health care professionals must determine that

the out-of-hospital DNR order form appears to be valid in that it

includes:

(1) written responses in the places designated on the form for

the names, signatures, and other information required of persons

executing or issuing, or witnessing or acknowledging as

applicable, the execution or issuance of, the order;

(2) a date in the place designated on the form for the date the

order was executed or issued; and

(3) the signature or digital or electronic signature of the

declarant or persons executing or issuing the order and the

attending physician in the appropriate places designated on the

form for indicating that the order form has been properly

completed.

(e) If the conditions prescribed by Subsections (a) through (d)

are not determined to apply by the responding health care

professionals at the scene, the out-of-hospital DNR order may not

be honored and life-sustaining procedures otherwise required by

law or local emergency medical services protocols shall be

initiated or continued. Health care professionals acting in

out-of-hospital settings are not required to accept or interpret

an out-of-hospital DNR order that does not meet the requirements

of this subchapter.

(f) The out-of-hospital DNR order form or a copy of the form,

when available, must accompany the person during transport.

(g) A record shall be made and maintained of the circumstances

of each emergency medical services response in which an

out-of-hospital DNR order or DNR identification device is

encountered, in accordance with the statewide out-of-hospital DNR

protocol and any applicable local out-of-hospital DNR protocol

not in conflict with the statewide protocol.

(h) An out-of-hospital DNR order executed or issued and

documented or evidenced in the manner prescribed by this

subchapter is valid and shall be honored by responding health

care professionals unless the person or persons found at the

scene:

(1) identify themselves as the declarant or as the attending

physician, legal guardian, qualified relative, or agent of the

person having a medical power of attorney who executed or issued

the out-of-hospital DNR order on behalf of the person; and

(2) request that cardiopulmonary resuscitation or certain other

life-sustaining treatment designated by the board be initiated or

continued.

(i) If the policies of a health care facility preclude

compliance with the out-of-hospital DNR order of a person or an

out-of-hospital DNR order issued by an attending physician on

behalf of a person who is admitted to or a resident of the

facility, or if the facility is unwilling to accept DNR

identification devices as evidence of the existence of an

out-of-hospital DNR order, that facility shall take all

reasonable steps to notify the person or, if the person is

incompetent, the person's guardian or the person or persons

having authority to make health care treatment decisions on

behalf of the person, of the facility's policy and shall take all

reasonable steps to effect the transfer of the person to the

person's home or to a facility where the provisions of this

subchapter can be carried out.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 10, eff. June 16,

1995. Renumbered from Sec. 674.009 and amended by Acts 1999, 76th

Leg., ch. 450, Sec. 1.04, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

461, Sec. 7, eff. September 1, 2009.

Sec. 166.090. DNR IDENTIFICATION DEVICE. (a) A person who has

a valid out-of-hospital DNR order under this subchapter may wear

a DNR identification device around the neck or on the wrist as

prescribed by board rule adopted under Section 166.101.

(b) The presence of a DNR identification device on the body of a

person is conclusive evidence that the person has executed or

issued a valid out-of-hospital DNR order or has a valid

out-of-hospital DNR order executed or issued on the person's

behalf. Responding health care professionals shall honor the DNR

identification device as if a valid out-of-hospital DNR order

form executed or issued by the person were found in the

possession of the person.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 10, eff. June 16,

1995. Renumbered from Sec. 674.010 and amended by Acts 1999, 76th

Leg., ch. 450, Sec. 1.04, eff. Sept. 1, 1999.

Sec. 166.091. DURATION OF OUT-OF-HOSPITAL DNR ORDER. An

out-of-hospital DNR order is effective until it is revoked as

prescribed by Section 166.092.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 10, eff. June 16,

1995. Renumbered from Sec. 674.011 and amended by Acts 1999, 76th

Leg., ch. 450, Sec. 1.04, eff. Sept. 1, 1999.

Sec. 166.092. REVOCATION OF OUT-OF-HOSPITAL DNR ORDER. (a) A

declarant may revoke an out-of-hospital DNR order at any time

without regard to the declarant's mental state or competency. An

order may be revoked by:

(1) the declarant or someone in the declarant's presence and at

the declarant's direction destroying the order form and removing

the DNR identification device, if any;

(2) a person who identifies himself or herself as the legal

guardian, as a qualified relative, or as the agent of the

declarant having a medical power of attorney who executed the

out-of-hospital DNR order or another person in the person's

presence and at the person's direction destroying the order form

and removing the DNR identification device, if any;

(3) the declarant communicating the declarant's intent to revoke

the order; or

(4) a person who identifies himself or herself as the legal

guardian, a qualified relative, or the agent of the declarant

having a medical power of attorney who executed the

out-of-hospital DNR order orally stating the person's intent to

revoke the order.

(b) An oral revocation under Subsection (a)(3) or (a)(4) takes

effect only when the declarant or a person who identifies himself

or herself as the legal guardian, a qualified relative, or the

agent of the declarant having a medical power of attorney who

executed the out-of-hospital DNR order communicates the intent to

revoke the order to the responding health care professionals or

the attending physician at the scene. The responding health care

professionals shall record the time, date, and place of the

revocation in accordance with the statewide out-of-hospital DNR

protocol and rules adopted by the board and any applicable local

out-of-hospital DNR protocol. The attending physician or the

physician's designee shall record in the person's medical record

the time, date, and place of the revocation and, if different,

the time, date, and place that the physician received notice of

the revocation. The attending physician or the physician's

designee shall also enter the word "VOID" on each page of the

copy of the order in the person's medical record.

(c) Except as otherwise provided by this subchapter, a person is

not civilly or criminally liable for failure to act on a

revocation made under this section unless the person has actual

knowledge of the revocation.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 10, eff. June 16

1995. Renumbered from Sec. 674.012 and amended by Acts 1999, 76th

Leg., ch. 450, Sec. 1.04, eff. Sept. 1, 1999.

Sec. 166.093. REEXECUTION OF OUT-OF-HOSPITAL DNR ORDER. A

declarant may at any time reexecute or reissue an out-of-hospital

DNR order in accordance with the procedures prescribed by Section

166.082, including reexecution or reissuance after the declarant

is diagnosed as having a terminal or irreversible condition.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 10, eff. June 16,

1995. Renumbered from Sec. 674.013 and amended by Acts 1999, 76th

Leg., ch. 450, Sec. 1.04, eff. Sept. 1, 1999.

Sec. 166.094. LIMITATION ON LIABILITY FOR WITHHOLDING

CARDIOPULMONARY RESUSCITATION AND CERTAIN OTHER LIFE-SUSTAINING

PROCEDURES. (a) A health care professional or health care

facility or entity that in good faith causes cardiopulmonary

resuscitation or certain other life-sustaining treatment

designated by the board to be withheld from a person in

accordance with this subchapter is not civilly liable for that

action.

(b) A health care professional or health care facility or entity

that in good faith participates in withholding cardiopulmonary

resuscitation or certain other life-sustaining treatment

designated by the board from a person in accordance with this

subchapter is not civilly liable for that action.

(c) A health care professional or health care facility or entity

that in good faith participates in withholding cardiopulmonary

resuscitation or certain other life-sustaining treatment

designated by the board from a person in accordance with this

subchapter is not criminally liable or guilty of unprofessional

conduct as a result of that action.

(d) A health care professional or health care facility or entity

that in good faith causes or participates in withholding

cardiopulmonary resuscitation or certain other life-sustaining

treatment designated by the board from a person in accordance

with this subchapter and rules adopted under this subchapter is

not in violation of any other licensing or regulatory laws or

rules of this state and is not subject to any disciplinary action

or sanction by any licensing or regulatory agency of this state

as a result of that action.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 10, eff. June 16,

1995. Renumbered from Sec. 674.016 and amended by Acts 1999, 76th

Leg., ch. 450, Sec. 1.04, eff. Sept. 1, 1999.

Sec. 166.095. LIMITATION ON LIABILITY FOR FAILURE TO EFFECTUATE

OUT-OF-HOSPITAL DNR ORDER. (a) A health care professional or

health care facility or entity that has no actual knowledge of an

out-of-hospital DNR order is not civilly or criminally liable for

failing to act in accordance with the order.

(b) A health care professional or health care facility or entity

is subject to review and disciplinary action by the appropriate

licensing board for failing to effectuate an out-of-hospital DNR

order. This subsection does not limit remedies available under

other laws of this state.

(c) If an attending physician refuses to execute or comply with

an out-of-hospital DNR order, the physician shall inform the

person, the legal guardian or qualified relatives of the person,

or the agent of the person having a medical power of attorney

and, if the person or another authorized to act on behalf of the

person so directs, shall make a reasonable effort to transfer the

person to another physician who is willing to execute or comply

with an out-of-hospital DNR order.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 10, eff. June 16,

1995. Renumbered from Sec. 674.017 and amended by Acts 1999, 76th

Leg., ch. 450, Sec. 1.04, eff. Sept. 1, 1999.

Sec. 166.096. HONORING OUT-OF-HOSPITAL DNR ORDER DOES NOT

CONSTITUTE OFFENSE OF AIDING SUICIDE. A person does not commit

an offense under Section 22.08, Penal Code, by withholding

cardiopulmonary resuscitation or certain other life-sustaining

treatment designated by the board from a person in accordance

with this subchapter.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 10, eff. June 16,

1995. Renumbered from Sec. 674.018 and amended by Acts 1999, 76th

Leg., ch. 450, Sec. 1.04, eff. Sept. 1, 1999.

Sec. 166.097. CRIMINAL PENALTY; PROSECUTION. (a) A person

commits an offense if the person intentionally conceals, cancels,

defaces, obliterates, or damages another person's out-of-hospital

DNR order or DNR identification device without that person's

consent or the consent of the person or persons authorized to

execute or issue an out-of-hospital DNR order on behalf of the

person under this subchapter. An offense under this subsection is

a Class A misdemeanor.

(b) A person is subject to prosecution for criminal homicide

under Chapter 19, Penal Code, if the person, with the intent to

cause cardiopulmonary resuscitation or certain other

life-sustaining treatment designated by the board to be withheld

from another person contrary to the other person's desires,

falsifies or forges an out-of-hospital DNR order or intentionally

conceals or withholds personal knowledge of a revocation and

thereby directly causes cardiopulmonary resuscitation and certain

other life-sustaining treatment designated by the board to be

withheld from the other person with the result that the other

person's death is hastened.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 10, eff. June 16,

1995. Renumbered from Sec. 674.019 and amended by Acts 1999, 76th

Leg., ch. 450, Sec. 1.04, eff. Sept. 1, 1999.

Sec. 166.098. PREGNANT PERSONS. A person may not withhold

cardiopulmonary resuscitation or certain other life-sustaining

treatment designated by the board under this subchapter from a

person known by the responding health care professionals to be

pregnant.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 10, eff. June 16,

1995. Renumbered from Sec. 674.020 and amended by Acts 1999, 76th

Leg., ch. 450, Sec. 1.04, eff. Sept. 1, 1999.

Sec. 166.099. MERCY KILLING NOT CONDONED. This subchapter does

not condone, authorize, or approve mercy killing or permit an

affirmative or deliberate act or omission to end life except to

permit the natural process of dying as provided by this

subchapter.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 10, eff. June 16,

1995. Renumbered from Sec. 674.021 and amended by Acts 1999, 76th

Leg., ch. 450, Sec. 1.04, eff. Sept. 1, 1999.

Sec. 166.100. LEGAL RIGHT OR RESPONSIBILITY NOT AFFECTED. This

subchapter does not impair or supersede any legal right or

responsibility a person may have under a constitution, other

statute, regulation, or court decision to effect the withholding

of cardiopulmonary resuscitation or certain other life-sustaining

treatment designated by the board.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 10, eff. June 16,

1995. Renumbered from Sec. 674.022 and amended by Acts 1999, 76th

Leg., ch. 450, Sec. 1.04, eff. Sept. 1, 1999.

Sec. 166.101. DUTIES OF DEPARTMENT AND BOARD. (a) The board

shall, on the recommendation of the department, adopt all

reasonable and necessary rules to carry out the purposes of this

subchapter, including rules:

(1) adopting a statewide out-of-hospital DNR order protocol that

sets out standard procedures for the withholding of

cardiopulmonary resuscitation and certain other life-sustaining

treatment by health care professionals acting in out-of-hospital

settings;

(2) designating life-sustaining treatment that may be included

in an out-of-hospital DNR order, including all procedures listed

in Sections 166.081(6)(A)(i) through (v); and

(3) governing recordkeeping in circumstances in which an

out-of-hospital DNR order or DNR identification device is

encountered by responding health care professionals.

(b) The rules adopted by the board under Subsection (a) are not

effective until approved by the Texas State Board of Medical

Examiners.

(c) Local emergency medical services authorities may adopt local

out-of-hospital DNR order protocols if the local protocols do not

conflict with the statewide out-of-hospital DNR order protocol

adopted by the board.

(d) The board by rule shall specify a distinctive standard

design for a necklace and a bracelet DNR identification device

that signifies, when worn by a person, that the possessor has

executed or issued a valid out-of-hospital DNR order under this

subchapter or is a person for whom a valid out-of-hospital DNR

order has been executed or issued.

(e) The department shall report to the board from time to time

regarding issues identified in emergency medical services

responses in which an out-of-hospital DNR order or DNR

identification device is encountered. The report may contain

recommendations to the board for necessary modifications to the

form of the standard out-of-hospital DNR order or the designated

life-sustaining procedures listed in the standard out-of-hospital

DNR order, the statewide out-of-hospital DNR order protocol, or

the DNR identification devices.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 10, eff. June 16,

1995. Renumbered from Sec. 674.023 and amended by Acts 1999, 76th

Leg., ch. 450, Sec. 1.04, eff. Sept. 1, 1999.

Sec. 166.102. PHYSICIAN'S DNR ORDER MAY BE HONORED BY HEALTH

CARE PERSONNEL OTHER THAN EMERGENCY MEDICAL SERVICES PERSONNEL.

(a) Except as provided by Subsection (b), a licensed nurse or

person providing health care services in an out-of-hospital

setting may honor a physician's do-not-resuscitate order.

(b) When responding to a call for assistance, emergency medical

services personnel shall honor only a properly executed or issued

out-of-hospital DNR order or prescribed DNR identification device

in accordance with this subchapter.

Added by Acts 2003, 78th Leg., ch. 1228, Sec. 7, eff. June 20,

2003.

SUBCHAPTER D. MEDICAL POWER OF ATTORNEY

Sec. 166.151. DEFINITIONS. In this subchapter:

(1) "Adult" means a person 18 years of age or older or a person

under 18 years of age who has had the disabilities of minority

removed.

(2) "Agent" means an adult to whom authority to make health care

decisions is delegated under a medical power of attorney.

(3) "Health care provider" means an individual or facility

licensed, certified, or otherwise authorized to administer health

care, for profit or otherwise, in the ordinary course of business

or professional practice and includes a physician.

(4) "Principal" means an adult who has executed a medical power

of attorney.

(5) "Residential care provider" means an individual or facility

licensed, certified, or otherwise authorized to operate, for

profit or otherwise, a residential care home.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 3.02(a), eff. Aug.

26, 1991. Renumbered from Civil Practice & Remedies Code Sec.

135.001 and amended by Acts 1999, 76th Leg., ch. 450, Sec. 1.05,

eff. Sept. 1, 1999.

Sec. 166.152. SCOPE AND DURATION OF AUTHORITY. (a) Subject to

this subchapter or any express limitation on the authority of the

agent contained in the medical power of attorney, the agent may

make any health care decision on the principal's behalf that the

principal could make if the principal were competent.

(b) An agent may exercise authority only if the principal's

attending physician certifies in writing and files the

certification in the principal's medical record that, based on

the attending physician's reasonable medical judgment, the

principal is incompetent.

(c) Notwithstanding any other provisions of this subchapter,

treatment may not be given to or withheld from the principal if

the principal objects regardless of whether, at the time of the

objection:

(1) a medical power of attorney is in effect; or

(2) the principal is competent.

(d) The principal's attending physician shall make reasonable

efforts to inform the principal of any proposed treatment or of

any proposal to withdraw or withhold treatment before

implementing an agent's advance directive.

(e) After consultation with the attending physician and other

health care providers, the agent shall make a health care

decision:

(1) according to the agent's knowledge of the principal's

wishes, including the principal's religious and moral beliefs; or

(2) if the agent does not know the principal's wishes, according

to the agent's assessment of the principal's best interests.

(f) Notwithstanding any other provision of this subchapter, an

agent may not consent to:

(1) voluntary inpatient mental health services;

(2) convulsive treatment;

(3) psychosurgery;

(4) abortion; or

(5) neglect of the principal through the omission of care

primarily intended to provide for the comfort of the principal.

(g) The power of attorney is effective indefinitely on execution

as provided by this subchapter and delivery of the document to

the agent, unless it is revoked as provided by this subchapter or

the principal becomes competent. If the medical power of attorney

includes an expiration date and on that date the principal is

incompetent, the power of attorney continues to be effective

until the principal becomes competent unless it is revoked as

provided by this subchapter.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 3.02(a), eff. Aug.

26, 1991. Renumbered from Civil Practice & Remedies Code Sec.

135.002 and amended by Acts 1999, 76th Leg., ch. 450, Sec. 1.05,

eff. Sept. 1, 1999.

Sec. 166.153. PERSONS WHO MAY NOT EXERCISE AUTHORITY OF AGENT.

A person may not exercise the authority of an agent while the

person serves as:

(1) the principal's health care provider;

(2) an employee of the principal's health care provider unless

the person is a relative of the principal;

(3) the principal's residential care provider; or

(4) an employee of the principal's residential care provider

unless the person is a relative of the principal.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 3.02(a), eff. Aug.

26, 1991. Renumbered from Civil Practice & Remedies Code Sec.

135.003 by Acts 1999, 76th Leg., ch. 450, Sec. 1.05, eff. Sept.

1, 1999.

Sec. 166.154. EXECUTION. (a) Except as provided by Subsection

(b), the medical power of attorney must be signed by the

principal in the presence of two witnesses who qualify under

Section 166.003, at least one of whom must be a witness who

qualifies under Section 166.003(2). The witnesses must sign the

document.

(b) The principal, in lieu of signing in the presence of the

witnesses, may sign the medical power of attorney and have the

signature acknowledged before a notary public.

(c) If the principal is physically unable to sign, another

person may sign the medical power of attorney with the

principal's name in the principal's presence and at the

principal's express direction. The person may use a digital or

electronic signature authorized under Section 166.011.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 3.02(a), eff. Aug.

26, 1991. Renumbered from Civil Practice & Remedies Code Sec.

135.004 and amended by Acts 1999, 76th Leg., ch. 450, Sec. 1.05,

eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

461, Sec. 8, eff. September 1, 2009.

Sec. 166.155. REVOCATION. (a) A medical power of attorney is

revoked by:

(1) oral or written notification at any time by the principal to

the agent or a licensed or certified health or residential care

provider or by any other act evidencing a specific intent to

revoke the power, without regard to whether the principal is

competent or the principal's mental state;

(2) execution by the principal of a subsequent medical power of

attorney; or

(3) the divorce of the principal and spouse, if the spouse is

the principal's agent, unless the medical power of attorney

provides otherwise.

(b) A principal's licensed or certified health or residential

care provider who is informed of or provided with a revocation of

a medical power of attorney shall immediately record the

revocation in the principal's medical record and give notice of

the revocation to the agent and any known health and residential

care providers currently responsible for the principal's care.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 3.02(a), eff. Aug.

26, 1991. Renumbered from Civil Practice & Remedies Code Sec.

135.005 and amended by Acts 1999, 76th Leg., ch. 450, Sec. 1.05,

eff. Sept. 1, 1999.

Sec. 166.156. APPOINTMENT OF GUARDIAN. (a) On motion filed in

connection with a petition for appointment of a guardian or, if a

guardian has been appointed, on petition of the guardian, a

probate court shall determine whether to suspend or revoke the

authority of the agent.

(b) The court shall consider the preferences of the principal as

expressed in the medical power of attorney.

(c) During the pendency of the court's determination under

Subsection (a), the guardian has the sole authority to make any

health care decisions unless the court orders otherwise. If a

guardian has not been appointed, the agent has the authority to

make any health care decisions unless the court orders otherwise.

(d) A person, including any attending physician or health or

residential care provider, who does not have actual knowledge of

the appointment of a guardian or an order of the court granting

authority to someone other than the agent to make health care

decisions is not subject to criminal or civil liability and has

not engaged in unprofessional conduct for implementing an agent's

health care decision.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 3.02(a), eff. Aug.

26, 1991. Renumbered from Civil Practice & Remedies Code Sec.

135.006 and amended by Acts 1999, 76th Leg., ch. 450, Sec. 1.05,

eff. Sept. 1, 1999.

Sec. 166.157. DISCLOSURE OF MEDICAL INFORMATION. Subject to any

limitations in the medical power of attorney, an agent may, for

the purpose of making a health care decision:

(1) request, review, and receive any information, oral or

written, regarding the principal's physical or mental health,

including medical and hospital records;

(2) execute a release or other document required to obtain the

information; and

(3) consent to the disclosure of the information.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 3.02(a), eff. Aug.

26, 1991. Renumbered from Civil Practice & Remedies Code Sec.

135.007 and amended by Acts 1999, 76th Leg., ch. 450, Sec. 1.05,

eff. Sept. 1, 1999.

Sec. 166.158. DUTY OF HEALTH OR RESIDENTIAL CARE PROVIDER. (a)

A principal's health or residential care provider and an employee

of the provider who knows of the existence of the principal's

medical power of attorney shall follow a directive of the

principal's agent to the extent it is consistent with the desires

of the principal, this subchapter, and the medical power of

attorney.

(b) The attending physician does not have a duty to verify that

the agent's directive is consistent with the principal's wishes

or religious or moral beliefs.

(c) A principal's health or residential care provider who finds

it impossible to follow a directive by the agent because of a

conflict with this subchapter or the medical power of attorney

shall inform the agent as soon as is reasonably possible. The

agent may select another attending physician. The procedures

established under Sections 166.045 and 166.046 apply if the

agent's directive concerns providing, withholding, or withdrawing

life-sustaining treatment.

(d) This subchapter may not be construed to require a health or

residential care provider who is not a physician to act in a

manner contrary to a physician's order.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 3.02(a), eff. Aug.

26, 1991. Renumbered from Civil Practice & Remedies Code Sec.

135.008 and amended by Acts 1999, 76th Leg., ch. 450, Sec. 1.05,

eff. Sept. 1, 1999.

Sec. 166.159. DISCRIMINATION RELATING TO EXECUTION OF MEDICAL

POWER OF ATTORNEY. A health or residential care provider, health

care service plan, insurer issuing disability insurance,

self-insured employee benefit plan, or nonprofit hospital service

plan may not:

(1) charge a person a different rate solely because the person

has executed a medical power of attorney;

(2) require a person to execute a medical power of attorney

before:

(A) admitting the person to a hospital, nursing home, or

residential care home;

(B) insuring the person; or

(C) allowing the person to receive health or residential care;

or

(3) refuse health or residential care to a person solely because

the person has executed a medical power of attorney.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 3.02(a), eff. Aug.

26, 1991. Renumbered from Civil Practice & Remedies Code Sec.

135.009 and amended by Acts 1999, 76th Leg., ch. 450, Sec. 1.05,

eff. Sept. 1, 1999.

Sec. 166.160. LIMITATION ON LIABILITY. (a) An agent is not

subject to criminal or civil liability for a health care decision

if the decision is made in good faith under the terms of the

medical power of attorney and the provisions of this subchapter.

(b) An attending physician, health or residential care provider,

or a person acting as an agent for or under the physician's or

provider's control is not subject to criminal or civil liability

and has not engaged in unprofessional conduct for an act or

omission if the act or omission:

(1) is done in good faith under the terms of the medical power

of attorney, the directives of the agent, and the provisions of

this subchapter; and

(2) does not constitute a failure to exercise reasonable care in

the provision of health care services.

(c) The standard of care that the attending physician, health or

residential care provider, or person acting as an agent for or

under the physician's or provider's control shall exercise under

Subsection (b) is that degree of care that an attending

physician, health or residential care provider, or person acting

as an agent for or under the physician's or provider's control,

as applicable, of ordinary prudence and skill would have

exercised under the same or similar circumstances in the same or

similar community.

(d) An attending physician, health or residential care provider,

or person acting as an agent for or under the physician's or

provider's control has not engaged in unprofessional conduct for:

(1) failure to act as required by the directive of an agent or a

medical power of attorney if the physician, provider, or person

was not provided with a copy of the medical power of attorney or

had no knowledge of a directive; or

(2) acting as required by an agent's directive if the medical

power of attorney has expired or been revoked but the physician,

provider, or person does not have knowledge of the expiration or

revocation.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 3.02(a), eff. Aug.

26, 1991. Renumbered from Civil Practice & Remedies Code Sec.

135.010 and amended by Acts 1999, 76th Leg., ch. 450, Sec. 1.05,

eff. Sept. 1, 1999.

Sec. 166.161. LIABILITY FOR HEALTH CARE COSTS. Liability for

the cost of health care provided as a result of the agent's

decision is the same as if the health care were provided as a

result of the principal's decision.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 3.02(a), eff. Aug.

26, 1991. Renumbered from Civil Practice & Remedies Code Sec.

135.011 by Acts 1999, 76th Leg., ch. 450, Sec. 1.05, eff. Sept.

1, 1999.

Sec. 166.162. DISCLOSURE STATEMENT. A medical power of attorney

is not effective unless the principal, before executing the

medical power of attorney, signs a statement that the principal

has received a disclosure statement and has read and understood

its contents.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 3.02(a), eff. Aug.

26, 1991. Renumbered from Civil Practice & Remedies Code Sec.

135.014 and amended by Acts 1999, 76th Leg., ch. 450, Sec. 1.05,

eff. Sept. 1, 1999.

Sec. 166.163. FORM OF DISCLOSURE STATEMENT. The disclosure

statement must be in substantially the following form:

INFORMATION CONCERNING THE MEDICAL POWER OF ATTORNEY

THIS IS AN IMPORTANT LEGAL DOCUMENT. BEFORE SIGNING THIS

DOCUMENT, YOU SHOULD KNOW THESE IMPORTANT FACTS:

Except to the extent you state otherwise, this document gives the

person you name as your agent the authority to make any and all

health care decisions for you in accordance with your wishes,

including your religious and moral beliefs, when you are no

longer capable of making them yourself. Because "health care"

means any treatment, service, or procedure to maintain, diagnose,

or treat your physical or mental condition, your agent has the

power to make a broad range of health care decisions for you.

Your agent may consent, refuse to consent, or withdraw consent to

medical treatment and may make decisions about withdrawing or

withholding life-sustaining treatment. Your agent may not consent

to voluntary inpatient mental health services, convulsive

treatment, psychosurgery, or abortion. A physician must comply

with your agent's instructions or allow you to be transferred to

another physician.

Your agent's authority begins when your doctor certifies that you

lack the competence to make health care decisions.

Your agent is obligated to follow your instructions when making

decisions on your behalf. Unless you state otherwise, your agent

has the same authority to make decisions about your health care

as you would have had.

It is important that you discuss this document with your

physician or other health care provider before you sign it to

make sure that you understand the nature and range of decisions

that may be made on your behalf. If you do not have a physician,

you should talk with someone else who is knowledgeable about

these issues and can answer your questions. You do not need a

lawyer's assistance to complete this document, but if there is

anything in this document that you do not understand, you should

ask a lawyer to explain it to you.

The person you appoint as agent should be someone you know and

trust. The person must be 18 years of age or older or a person

under 18 years of age who has had the disabilities of minority

removed. If you appoint your health or residential care provider

(e.g., your physician or an employee of a home health agency,

hospital, nursing home, or residential care home, other than a

relative), that person has to choose between acting as your agent

or as your health or residential care provider; the law does not

permit a person to do both at the same time.

You should inform the person you appoint that you want the person

to be your health care agent. You should discuss this document

with your agent and your physician and give each a signed copy.

You should indicate on the document itself the people and

institutions who have signed copies. Your agent is not liable for

health care decisions made in good faith on your behalf.

Even after you have signed this document, you have the right to

make health care decisions for yourself as long as you are able

to do so and treatment cannot be given to you or stopped over

your objection. You have the right to revoke the authority

granted to your agent by informing your agent or your health or

residential care provider orally or in writing or by your

execution of a subsequent medical power of attorney. Unless you

state otherwise, your appointment of a spouse dissolves on

divorce.

This document may not be changed or modified. If you want to make

changes in the document, you must make an entirely new one.

You may wish to designate an alternate agent in the event that

your agent is unwilling, unable, or ineligible to act as your

agent. Any alternate agent you designate has the same authority

to make health care decisions for you.

THIS POWER OF ATTORNEY IS NOT VALID UNLESS IT IS SIGNED IN THE

PRESENCE OF TWO COMPETENT ADULT WITNESSES. THE FOLLOWING PERSONS

MAY NOT ACT AS ONE OF THE WITNESSES:

(1) the person you have designated as your agent;

(2) a person related to you by blood or marriage;

(3) a person entitled to any part of your estate after your

death under a will or codicil executed by you or by operation of

law;

(4) your attending physician;

(5) an employee of your attending physician;

(6) an employee of a health care facility in which you are a

patient if the employee is providing direct patient care to you

or is an officer, director, partner, or business office employee

of the health care facility or of any parent organization of the

health care facility; or

(7) a person who, at the time this power of attorney is

executed, has a claim against any part of your estate after your

death.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 3.02(a), eff. Aug.

26, 1991. Renumbered from Civil Practice & Remedies Code Sec.

135.015 and amended by Acts 1999, 76th Leg., ch. 450, Sec. 1.05,

eff. Sept. 1, 1999.

Sec. 166.164. FORM OF MEDICAL POWER OF ATTORNEY. The medical

power of attorney must be in substantially the following form:

MEDICAL POWER OF ATTORNEY DESIGNATION OF HEALTH CARE AGENT.

I,__________(insert your name) appoint:

Name:___________________________________________________________

Address:________________________________________________________

Phone___________________________________________________________

as my agent to make any and all health care decisions for me,

except to the extent I state otherwise in this document. This

medical power of attorney takes effect if I become unable to make

my own health care decisions and this fact is certified in

writing by my physician.

LIMITATIONS ON THE DECISION-MAKING AUTHORITY OF MY AGENT ARE AS

FOLLOWS:_____________________________________________________

_____________________________________________________

DESIGNATION OF ALTERNATE AGENT.

(You are not required to designate an alternate agent but you may

do so. An alternate agent may make the same health care decisions

as the designated agent if the designated agent is unable or

unwilling to act as your agent. If the agent designated is your

spouse, the designation is automatically revoked by law if your

marriage is dissolved.)

If the person designated as my agent is unable or unwilling to

make health care decisions for me, I designate the following

persons to serve as my agent to make health care decisions for me

as authorized by this document, who serve in the following order:

A. First Alternate Agent

Name:_____________________________________________

Address:__________________________________________

Phone________________________________________

B. Second Alternate Agent

Name:_____________________________________________

Address:__________________________________________

Phone________________________________________

The original of this document is kept at:

__________________________________________________

__________________________________________________

__________________________________________________

The following individuals or institutions have signed copies:

Name:_____________________________________________

Address:__________________________________________

__________________________________________________

Name:_____________________________________________

Address:__________________________________________

__________________________________________________

DURATION.

I understand that this power of attorney exists indefinitely from

the date I execute this document unless I establish a shorter

time or revoke the power of attorney. If I am unable to make

health care decisions for myself when this power of attorney

expires, the authority I have granted my agent continues to exist

until the time I become able to make health care decisions for

myself.

(IF APPLICABLE) This power of attorney ends on the following

date: __________

PRIOR DESIGNATIONS REVOKED.

I revoke any prior medical power of attorney.

ACKNOWLEDGMENT OF DISCLOSURE STATEMENT.

I have been provided with a disclosure statement explaining the

effect of this document. I have read and understand that

information contained in the disclosure statement.

(YOU MUST DATE AND SIGN THIS POWER OF ATTORNEY.)

I sign my name to this medical power of attorney on __________

day of __________ (month, year) at

_____________________________________________

(City and State)

_____________________________________________

(Signature)

_____________________________________________

(Print Name)

STATEMENT OF FIRST WITNESS.

I am not the person appointed as agent by this document. I am not

related to the principal by blood or marriage. I would not be

entitled to any portion of the principal's estate on the

principal's death. I am not the attending physician of the

principal or an employee of the attending physician. I have no

claim against any portion of the principal's estate on the

principal's death. Furthermore, if I am an employee of a health

care facility in which the principal is a patient, I am not

involved in providing direct patient care to the principal and am

not an officer, director, partner, or business office employee of

the health care facility or of any parent organization of the

health care facility.

Signature:________________________________________________

Print Name:___________________________________ Date:______

Address:__________________________________________________

SIGNATURE OF SECOND WITNESS.

Signature:________________________________________________

Print Name:___________________________________ Date:______

Address:__________________________________________________

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 3.02(a), eff. Aug.

26, 1991. Renumbered from Civil Practice & Remedies Code Sec.

135.016 and amended by Acts 1999, 76th Leg., ch. 450, Sec. 1.05,

eff. Sept. 1, 1999.

Sec. 166.165. CIVIL ACTION. (a) A person who is a near

relative of the principal or a responsible adult who is directly

interested in the principal, including a guardian, social worker,

physician, or clergyman, may bring an action in district court to

request that the medical power of attorney be revoked because the

principal, at the time the medical power of attorney was signed:

(1) was not competent; or

(2) was under duress, fraud, or undue influence.

(b) The action may be brought in the county of the principal's

residence or the residence of the person bringing the action.

(c) During the pendency of the action, the authority of the

agent to make health care decisions continues in effect unless

the district court orders otherwise.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 3.02(a), eff. Aug.

26, 1991. Renumbered from Civil Practice & Remedies Code Sec.

135.017 and amended by Acts 1999, 76th Leg., ch. 450, Sec. 1.05,

eff. Sept. 1, 1999.

Sec. 166.166. OTHER RIGHTS OR RESPONSIBILITIES NOT AFFECTED.

This subchapter does not limit or impair any legal right or

responsibility that any person, including a physician or health

or residential care provider, may have to make or implement

health care decisions on behalf of a person, provided that if an

attending physician or health care facility is unwilling to honor

a patient's advance directive or a treatment decision to provide

life-sustaining treatment, life-sustaining treatment is required

to be provided the patient, but only until a reasonable

opportunity has been afforded for transfer of the patient to

another physician or health care facility willing to comply with

the advance directive or treatment decision.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 3.02(a), eff. Aug.

26, 1991. Renumbered from Civil Practice & Remedies Code Sec.

135.018 and amended by Acts 1999, 76th Leg., ch. 450, Sec. 1.05,

eff. Sept. 1, 1999.



CHAPTER 167. FEMALE GENITAL MUTILATION

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE H. PUBLIC HEALTH PROVISIONS

CHAPTER 167. FEMALE GENITAL MUTILATION

Sec. 167.001. FEMALE GENITAL MUTILATION PROHIBITED. (a) A

person commits an offense if the person knowingly circumcises,

excises, or infibulates any part of the labia majora or labia

minora or clitoris of another person who is younger than 18 years

of age.

(b) An offense under this section is a state jail felony.

(c) It is a defense to prosecution under Subsection (a) that:

(1) the person performing the act is a physician or other

licensed health care professional and the act is within the scope

of the person's license; and

(2) the act is performed for medical purposes.

Added by Acts 1999, 76th Leg., ch. 642, Sec. 1, eff. Aug. 30,

1999. Renumbered from Sec. 166.001 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(75), eff. Sept. 1, 2001.



CHAPTER 168. CARE OF STUDENTS WITH DIABETES

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE H. PUBLIC HEALTH PROVISIONS

CHAPTER 168. CARE OF STUDENTS WITH DIABETES

Sec. 168.001. DEFINITIONS. In this chapter:

(1) "Diabetes management and treatment plan" means the document

required by Section 168.002.

(2) "Individualized health plan" means the document required by

Section 168.003.

(3) "Principal" includes the principal's designee.

(4) "School" means a public elementary or secondary school. The

term does not include an open-enrollment charter school

established under Subchapter D, Chapter 12, Education Code.

(5) "School employee" means a person employed by:

(A) a school;

(B) a local health department that assists a school under this

chapter; or

(C) another entity with which a school has contracted to perform

its duties under this chapter.

(6) "Unlicensed diabetes care assistant" means a school employee

who has successfully completed the training required by Section

168.005.

Added by Acts 2005, 79th Leg., Ch.

1022, Sec. 1, eff. June 18, 2005.

Sec. 168.002. DIABETES MANAGEMENT AND TREATMENT PLAN. (a) A

diabetes management and treatment plan must be developed and

implemented for each student with diabetes who will seek care for

the student's diabetes while at school or while participating in

a school activity. The plan shall be developed by:

(1) the student's parent or guardian; and

(2) the physician responsible for the student's diabetes

treatment.

(b) A diabetes management and treatment plan must:

(1) identify the health care services the student may receive at

school;

(2) evaluate the student's ability to manage and level of

understanding of the student's diabetes; and

(3) be signed by the student's parent or guardian and the

physician responsible for the student's diabetes treatment.

(c) The parent or guardian of a student with diabetes who seeks

care for the student's diabetes while the student is at school

shall submit to the school a copy of the student's diabetes

management and treatment plan. The plan must be submitted to and

reviewed by the school:

(1) before or at the beginning of the school year;

(2) on enrollment of the student, if the student enrolls in the

school after the beginning of the school year; or

(3) as soon as practicable following a diagnosis of diabetes for

the student.

Added by Acts 2005, 79th Leg., Ch.

1022, Sec. 1, eff. June 18, 2005.

Sec. 168.003. INDIVIDUALIZED HEALTH PLAN. (a) An

individualized health plan is a coordinated plan of care designed

to meet the unique health care needs of a student with diabetes

in the school setting.

(b) An individualized health plan must be developed for each

student with diabetes who will seek care for diabetes while at

school or while participating in a school activity. The school

principal and the school nurse, if a school nurse is assigned to

the school, shall develop a student's individualized health plan

in collaboration with the student's parent or guardian and, to

the extent practicable, the physician responsible for the

student's diabetes treatment and one or more of the student's

teachers.

(c) A student's individualized health plan must incorporate

components of the student's diabetes management and treatment

plan, including the information required under Section

168.002(b). A school shall develop a student's individualized

health plan on receiving the student's diabetes management and

treatment plan.

Added by Acts 2005, 79th Leg., Ch.

1022, Sec. 1, eff. June 18, 2005.

Sec. 168.004. UNLICENSED DIABETES CARE ASSISTANT. (a) At each

school in which a student with diabetes is enrolled, the school

principal shall:

(1) seek school employees who are not health care professionals

to serve as unlicensed diabetes care assistants and care for

students with diabetes; and

(2) make efforts to ensure that the school has:

(A) at least one unlicensed diabetes care assistant if a

full-time nurse is assigned to the school; and

(B) at least three unlicensed diabetes care assistants if a

full-time nurse is not assigned to the school.

(b) An unlicensed diabetes care assistant shall serve under the

supervision of the principal.

(c) A school employee may not be subject to any penalty or

disciplinary action for refusing to serve as an unlicensed

diabetes care assistant.

Added by Acts 2005, 79th Leg., Ch.

1022, Sec. 1, eff. June 18, 2005.

Sec. 168.005. TRAINING FOR UNLICENSED DIABETES CARE ASSISTANT.

(a) The Texas Diabetes Council shall develop guidelines, with

the assistance of the following entities, for the training of

unlicensed diabetes care assistants:

(1) the department's School Health Program;

(2) the American Diabetes Association;

(3) the Juvenile Diabetes Research Foundation International;

(4) the American Association of Diabetes Educators;

(5) the Texas Nurses Association;

(6) the Texas School Nurse Organization; and

(7) the Texas Education Agency.

(b) If a school nurse is assigned to a campus, the school nurse

shall coordinate the training of school employees acting as

unlicensed diabetes care assistants.

(c) Training under this section must be provided by a health

care professional with expertise in the care of persons with

diabetes or by the school nurse. The training must be provided

before the beginning of the school year or as soon as practicable

following:

(1) the enrollment of a student with diabetes at a campus that

previously had no students with diabetes; or

(2) a diagnosis of diabetes for a student at a campus that

previously had no students with diabetes.

(d) The training must include instruction in:

(1) recognizing the symptoms of hypoglycemia and hyperglycemia;

(2) understanding the proper action to take if the blood glucose

levels of a student with diabetes are outside the target ranges

indicated by the student's diabetes management and treatment

plan;

(3) understanding the details of a student's individualized

health plan;

(4) performing finger-sticks to check blood glucose levels,

checking urine ketone levels, and recording the results of those

checks;

(5) properly administering glucagon and insulin and recording

the results of the administration;

(6) recognizing complications that require seeking emergency

assistance; and

(7) understanding the recommended schedules and food intake for

meals and snacks for a student with diabetes, the effect of

physical activity on blood glucose levels, and the proper actions

to be taken if a student's schedule is disrupted.

(e) The school nurse or principal shall maintain a copy of the

training guidelines and any records associated with the training.

Added by Acts 2005, 79th Leg., Ch.

1022, Sec. 1, eff. June 18, 2005.

Sec. 168.006. REQUIRED INFORMATION FOR CERTAIN EMPLOYEES. A

school district shall provide to each district employee who is

responsible for providing transportation for a student with

diabetes or supervising a student with diabetes during an

off-campus activity a one-page information sheet that:

(1) identifies the student who has diabetes;

(2) identifies potential emergencies that may occur as a result

of the student's diabetes and the appropriate responses to such

emergencies; and

(3) provides the telephone number of a contact person in case of

an emergency involving the student with diabetes.

Added by Acts 2005, 79th Leg., Ch.

1022, Sec. 1, eff. June 18, 2005.

Sec. 168.007. REQUIRED CARE OF STUDENTS WITH DIABETES. (a) If

a school nurse is assigned to a campus and the nurse is

available, the nurse shall perform the tasks necessary to assist

a student with diabetes in accordance with the student's

individualized health plan. If a school nurse is not assigned to

the campus or a school nurse is not available, an unlicensed

diabetes care assistant shall perform the tasks necessary to

assist the student with diabetes in accordance with the student's

individualized health plan and in compliance with any guidelines

provided during training under Section 168.005. An unlicensed

diabetes care assistant may perform the tasks provided by this

subsection only if the parent or guardian of the student signs an

agreement that:

(1) authorizes an unlicensed diabetes care assistant to assist

the student; and

(2) states that the parent or guardian understands that an

unlicensed diabetes care assistant is not liable for civil

damages as provided by Section 168.009.

(b) If a school nurse is not assigned to a campus:

(1) an unlicensed diabetes care assistant must have access to an

individual with expertise in the care of persons with diabetes,

such as a physician, a registered nurse, a certified diabetes

educator, or a licensed dietitian; or

(2) the principal must have access to the physician responsible

for the student's diabetes treatment.

(c) Each school shall adopt a procedure to ensure that a school

nurse or at least one unlicensed diabetes care assistant is

present and available to provide the required care to a student

with diabetes during the regular school day.

(d) A school district may not restrict the assignment of a

student with diabetes to a particular campus on the basis that

the campus does not have the required unlicensed diabetes care

assistants.

(e) An unlicensed diabetes care assistant who assists a student

as provided by Subsection (a) in compliance with a student's

individualized health plan:

(1) is not considered to be engaging in the practice of

professional or vocational nursing under Chapter 301, Occupations

Code, or other state law; and

(2) is exempt from any applicable state law or rule that

restricts the activities that may be performed by a person who is

not a health care professional.

(f) An unlicensed diabetes care assistant may exercise

reasonable judgment in deciding whether to contact a health care

provider in the event of a medical emergency involving a student

with diabetes.

Added by Acts 2005, 79th Leg., Ch.

1022, Sec. 1, eff. June 18, 2005.

Sec. 168.008. INDEPENDENT MONITORING AND TREATMENT. In

accordance with the student's individualized health plan, a

school shall permit the student to attend to the management and

care of the student's diabetes, which may include:

(1) performing blood glucose level checks;

(2) administering insulin through the insulin delivery system

the student uses;

(3) treating hypoglycemia and hyperglycemia;

(4) possessing on the student's person at any time any supplies

or equipment necessary to monitor and care for the student's

diabetes; and

(5) otherwise attending to the management and care of the

student's diabetes in the classroom, in any area of the school or

school grounds, or at any school-related activity.

Added by Acts 2005, 79th Leg., Ch.

1022, Sec. 1, eff. June 18, 2005.

Sec. 168.009. IMMUNITY FROM DISCIPLINARY ACTION OR LIABILITY.

(a) A school employee may not be subject to any disciplinary

proceeding, as defined by Section 22.0512(b), Education Code,

resulting from an action taken in compliance with this

subchapter. The requirements of this subchapter are considered

to involve the employee's judgment and discretion and are not

considered ministerial acts for purposes of immunity from

liability under Section 22.0511, Education Code. Nothing in the

subchapter shall be considered to limit the immunity from

liability afforded under Section 22.0511, Education Code.

(b) A school nurse is not responsible for and may not be subject

to disciplinary action under Chapter 301, Occupations Code, for

actions performed by an unlicensed diabetes care assistant.

Added by Acts 2005, 79th Leg., Ch.

1022, Sec. 1, eff. June 18, 2005.

Sec. 168.010. DIABETES INTERVENTION PILOT PROGRAM FOR SCHOOL

DISTRICTS LOCATED ON THE TEXAS-MEXICO BORDER. (a) This section

applies only to a school district located in a county that:

(1) has a population of less than 600,000; and

(2) is located on the international border.

(b) The department, in consultation with the Texas Education

Agency, shall adopt criteria for the development of a pilot

program that is designed to prevent and detect Type 2 diabetes

for a school district described by Subsection (a) that has a

student population identified by the commissioner as at risk for

Type 2 diabetes and that takes into account the needs of the

school district. A pilot program developed under this subsection

must provide that:

(1) for each student in kindergarten through grade eight, each

school in the school district must:

(A) measure the height, weight, and blood glucose levels of the

student at the beginning of the school year and at another

appropriate time during the implementation of the program; and

(B) track the measurements of the student and the progress of

the student under the program through a data entry system

provided over the Internet; and

(2) the pilot program components consist of bilingual materials.

(c) A school district to which Subsection (a) applies may choose

to participate in a pilot program under this section. In the

first year a school district implements a program under this

section, the district shall report the measurements of student

height, weight, and blood glucose levels and the progress of a

student under the program to the entity that administers the

program. The administering entity, in cooperation with the

department, shall evaluate and analyze the measurements to

determine the effectiveness of the program in the first year.

(d) The department shall, from money appropriated for that

purpose, distribute money to each school district that chooses to

implement a pilot program under this section to cover the costs

associated with the program.

Added by Acts 2007, 80th Leg., R.S., Ch.

1111, Sec. 1, eff. June 15, 2007.

Sec. 168.011. GRANT-WRITING COORDINATION PROGRAM. (a) The

department shall employ one person as a grant writer to assist

and coordinate with school districts located in the Texas-Mexico

border region in obtaining grants and other funds for

school-based health centers.

(b) A grant writer employed under this section may secure a

grant or other funds on behalf of the state for a school-based

health center.

(c) Funds obtained by the use of a grant writer employed under

this section may be used only to:

(1) acquire, construct, or improve facilities for a school-based

health center;

(2) purchase or lease equipment or materials for a school-based

health center; or

(3) pay the salary or employment benefits of a person who is

employed to work exclusively in a school-based health center.

Added by Acts 2007, 80th Leg., R.S., Ch.

1111, Sec. 1, eff. June 15, 2007.



CHAPTER 170. PROHIBITED ACTS REGARDING ABORTION

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE H. PUBLIC HEALTH PROVISIONS

CHAPTER 170. PROHIBITED ACTS REGARDING ABORTION

Sec. 170.001. DEFINITIONS. In this chapter:

(1) "Abortion" means an act involving the use of an instrument,

medicine, drug, or other substance or device developed to

terminate the pregnancy of a woman if the act is done with an

intention other than to:

(A) increase the probability of a live birth of the unborn child

of the woman;

(B) preserve the life or health of the child; or

(C) remove a dead fetus.

(2) "Physician" means an individual licensed to practice

medicine in this state.

(3) "Viable" means the stage of fetal development when, in the

medical judgment of the attending physician based on the

particular facts of the case, an unborn child possesses the

capacity to live outside its mother's womb after its premature

birth from any cause. The term does not include a fetus whose

biparietal diameter is less than 60 millimeters.

Added by Acts 1999, 76th Leg., ch. 388, Sec. 5, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 10.001,

eff. Sept. 1, 2001.

Sec. 170.002. PROHIBITED ACTS; EXEMPTION. (a) Except as

provided by Subsection (b), a person may not intentionally or

knowingly perform an abortion on a woman who is pregnant with a

viable unborn child during the third trimester of the pregnancy.

(b) Subsection (a) does not prohibit a person from performing an

abortion if at the time of the abortion the person is a physician

and concludes in good faith according to the physician's best

medical judgment that:

(1) the fetus is not a viable fetus and the pregnancy is not in

the third trimester;

(2) the abortion is necessary to prevent the death or a

substantial risk of serious impairment to the physical or mental

health of the woman; or

(3) the fetus has a severe and irreversible abnormality,

identified by reliable diagnostic procedures.

(c) A physician who performs an abortion that, according to the

physician's best medical judgment at the time of the abortion, is

to abort a viable unborn child during the third trimester of the

pregnancy shall certify in writing to the department, on a form

prescribed by the department, the medical indications supporting

the physician's judgment that the abortion was authorized by

Subsection (b)(2) or (3). The certification must be made not

later than the 30th day after the date the abortion was

performed.

Added by Acts 1999, 76th Leg., ch. 388, Sec. 5, eff. Sept. 1,

1999.



CHAPTER 171. ABORTION

HEALTH AND SAFETY CODE

TITLE 2. HEALTH

SUBTITLE H. PUBLIC HEALTH PROVISIONS

CHAPTER 171. ABORTION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 171.001. SHORT TITLE. This chapter may be called the

Woman's Right to Know Act.

Acts 2003, 78th Leg., ch. 999, Sec. 1, eff. Sept. 1, 2003.

Sec. 171.002. DEFINITION. In this chapter, "abortion" means the

use of any means to terminate the pregnancy of a female known by

the attending physician to be pregnant with the intention that

the termination of the pregnancy by those means will, with

reasonable likelihood, cause the death of the fetus.

Acts 2003, 78th Leg., ch. 999, Sec. 1, eff. Sept. 1, 2003.

Sec. 171.003. PHYSICIAN TO PERFORM. An abortion may be

performed only by a physician licensed to practice medicine in

this state.

Acts 2003, 78th Leg., ch. 999, Sec. 1, eff. Sept. 1, 2003.

Sec. 171.004. ABORTION OF FETUS AGE 16 WEEKS OR MORE. An

abortion of a fetus age 16 weeks or more may be performed only at

an ambulatory surgical center or hospital licensed to perform the

abortion.

Added by Acts 2003, 78th Leg., ch. 999, Sec. 1, eff. Sept. 1,

2003.

Sec. 171.005. DEPARTMENT TO ENFORCE. The department shall

enforce this chapter.

Acts 2003, 78th Leg., ch. 999, Sec. 1, eff. Sept. 1, 2003.

SUBCHAPTER B. INFORMED CONSENT

Sec. 171.011. INFORMED CONSENT REQUIRED. A person may not

perform an abortion without the voluntary and informed consent of

the woman on whom the abortion is to be performed.

Acts 2003, 78th Leg., ch. 999, Sec. 1, eff. Sept. 1, 2003.

Sec. 171.012. VOLUNTARY AND INFORMED CONSENT. (a) Except in

the case of a medical emergency, consent to an abortion is

voluntary and informed only if:

(1) the physician who is to perform the abortion or the

referring physician informs the woman on whom the abortion is to

be performed of:

(A) the name of the physician who will perform the abortion;

(B) the particular medical risks associated with the particular

abortion procedure to be employed, including, when medically

accurate:

(i) the risks of infection and hemorrhage;

(ii) the potential danger to a subsequent pregnancy and of

infertility; and

(iii) the possibility of increased risk of breast cancer

following an induced abortion and the natural protective effect

of a completed pregnancy in avoiding breast cancer;

(C) the probable gestational age of the unborn child at the time

the abortion is to be performed; and

(D) the medical risks associated with carrying the child to

term;

(2) the physician who is to perform the abortion or the

physician's agent informs the woman that:

(A) medical assistance benefits may be available for prenatal

care, childbirth, and neonatal care;

(B) the father is liable for assistance in the support of the

child without regard to whether the father has offered to pay for

the abortion;

(C) public and private agencies provide pregnancy prevention

counseling and medical referrals for obtaining pregnancy

prevention medications or devices, including emergency

contraception for victims of rape or incest; and

(D) the woman has the right to review the printed materials

described by Section 171.014, that those materials have been

provided by the Texas Department of Health and are accessible on

an Internet website sponsored by the department, and that the

materials describe the unborn child and list agencies that offer

alternatives to abortion;

(3) the woman certifies in writing before the abortion is

performed that the information described by Subdivisions (1) and

(2) has been provided to her and that she has been informed of

her opportunity to review the information described by Section

171.014; and

(4) before the abortion is performed, the physician who is to

perform the abortion receives a copy of the written certification

required by Subdivision (3).

(b) The information required to be provided under Subsections

(a)(1) and (2) must be provided:

(1) orally by telephone or in person; and

(2) at least 24 hours before the abortion is to be performed.

(c) When providing the information under Subsection (a)(2)(D),

the physician or the physician's agent must provide the woman

with the address of the Internet website on which the printed

materials described by Section 171.014 may be viewed as required

by Section 171.014(e).

(d) The information provided to the woman under Subsection

(a)(2)(B) must include, based on information available from the

Office of the Attorney General and the United States Department

of Health and Human Services Office of Child Support Enforcement

for the three-year period preceding the publication of the

information, information regarding the statistical likelihood of

collecting child support.

(e) The department is not required to republish informational

materials described by Subsection (a)(2)(B) because of a change

in information described by Subsection (d) unless the statistical

information in the materials changes by five percent or more.

Added by Acts 2003, 78th Leg., ch. 999, Sec. 1, eff. Sept. 1,

2003.

Sec. 171.013. DISTRIBUTION OF STATE MATERIALS. (a) If the

woman chooses to view the materials described by Section 171.014,

the physician or the physician's agent shall furnish copies of

the materials to her at least 24 hours before the abortion is to

be performed. A physician or the physician's agent may furnish

the materials to the woman by mail if the materials are mailed,

restricted delivery to addressee, at least 72 hours before the

abortion is to be performed.

(b) A physician or the physician's agent is not required to

furnish copies of the materials if the woman provides the

physician with a written statement that she chooses to view the

materials on the Internet website sponsored by the department.

(c) The physician and the physician's agent may disassociate

themselves from the materials and may choose to comment on the

materials or to refrain from commenting.

Added by Acts 2003, 78th Leg., ch. 999, Sec. 1, eff. Sept. 1,

2003.

Sec. 171.014. INFORMATIONAL MATERIALS. (a) The department

shall publish informational materials that include:

(1) the information required to be provided under Sections

171.012(a)(1)(B) and (D) and (a)(2)(A), (B), and (C); and

(2) the materials required by Sections 171.015 and 171.016.

(b) The materials shall be published in:

(1) English and Spanish;

(2) an easily comprehensible form; and

(3) a typeface large enough to be clearly legible.

(c) The materials shall be available at no cost from the

department on request. The department shall provide appropriate

quantities of the materials to any person.

(d) The department shall annually review the materials to

determine if changes to the contents of the materials are

necessary. The department shall adopt rules necessary for

considering and making changes to the materials.

(e) The department shall develop and maintain an Internet

website to display the information required to be published under

this section. In developing and maintaining the website the

department shall, to the extent reasonably practicable, safeguard

the website against alterations by anyone other than the

department and shall monitor the website each day to prevent and

correct tampering. The department shall ensure that the website

does not collect or maintain information regarding access to the

website.

(f) In addition to any other organization or entity, the

department shall use the American College of Obstetricians and

Gynecologists as the resource in developing information required

to be provided under Sections 171.012(a)(1)(B) and (D), Sections

171.012(a)(2)(A), (B), and (C), and Section 171.016, and in

maintaining the department's Internet website.

Added by Acts 2003, 78th Leg., ch. 999, Sec. 1, eff. Sept. 1,

2003.

Sec. 171.015. INFORMATION RELATING TO PUBLIC AND PRIVATE

AGENCIES. The informational materials must include either:

(1) geographically indexed materials designed to inform the

woman of public and private agencies and services that:

(A) are available to assist a woman through pregnancy,

childbirth, and the child's dependency, including:

(i) a comprehensive list of adoption agencies;

(ii) a description of the services the adoption agencies offer;

and

(iii) a description of the manner, including telephone numbers,

in which an adoption agency may be contacted;

(B) do not provide abortions or abortion-related services or

make referrals to abortion providers; and

(C) are not affiliated with organizations that provide abortions

or abortion-related services or make referrals to abortion

providers; or

(2) a toll-free, 24-hour telephone number that may be called to

obtain an oral list and description of agencies described by

Subdivision (1) that are located near the caller and of the

services the agencies offer.

Added by Acts 2003, 78th Leg., ch. 999, Sec. 1, eff. Sept. 1,

2003.

Sec. 171.016. INFORMATION RELATING TO CHARACTERISTICS OF UNBORN

CHILD. (a) The informational materials must include materials

designed to inform the woman of the probable anatomical and

physiological characteristics of the unborn child at two-week

gestational increments from the time when a woman can be known to

be pregnant to full term, including any relevant information on

the possibility of the unborn child's survival.

(b) The materials must include color pictures representing the

development of the child at two-week gestational increments. The

pictures must contain the dimensions of the unborn child and must

be realistic.

(c) The materials provided under this section must be objective

and nonjudgmental and be designed to convey only accurate

scientific information about the unborn child at the various

gestational ages.

Added by Acts 2003, 78th Leg., ch. 999, Sec. 1, eff. Sept. 1,

2003.

Sec. 171.017. PERIODS RUN CONCURRENTLY. If the woman is an

unemancipated minor subject to Chapter 33, Family Code, the

24-hour periods established under Sections 171.012(b) and

171.013(a) may run concurrently with the period during which

actual or constructive notice is provided under Section 33.002,

Family Code.

Added by Acts 2003, 78th Leg., ch. 999, Sec. 1, eff. Sept. 1,

2003.

Sec. 171.018. OFFENSE. A physician who intentionally performs

an abortion on a woman in violation of this subchapter commits an

offense. An offense under this section is a misdemeanor

punishable by a fine not to exceed $10,000. In this section,

"intentionally" has the meaning assigned by Section 6.03(a),

Penal Code.

Added by Acts 2003, 78th Leg., ch. 999, Sec. 1, eff. Sept. 1,

2003.



CHAPTER 181. MEDICAL RECORDS PRIVACY

HEALTH AND SAFETY CODETITLE 2. HEALTHSUBTITLE I. MEDICAL RECORDSCHAPTER 181. MEDICAL RECORDS PRIVACYSUBCHAPTER A. GENERAL PROVISIONSSec. 181.001. DEFINITIONS. (a) Unless otherwise defined in this chapter, each term that is used in this chapter has the meaning assigned by the Health Insurance Portability and Accountability Act and Privacy Standards.(b) In this chapter:(1) "Commissioner" means the commissioner of health and human services.(2) "Covered entity" means any person who:(A) for commercial, financial, or professional gain, monetary fees, or dues, or on a cooperative, nonprofit, or pro bono basis, engages, in whole or in part, and with real or constructive knowledge, in the practice of assembling, collecting, analyzing, using, evaluating, storing, or transmitting protected health information. The term includes a business associate, health care payer, governmental unit, information or computer management entity, school, health researcher, health care facility, clinic, health care provider, or person who maintains an Internet site;(B) comes into possession of protected health information;(C) obtains or stores protected health information under this chapter; or(D) is an employee, agent, or contractor of a person described by Paragraph (A), (B), or (C) insofar as the employee, agent, or contractor creates, receives, obtains, maintains, uses, or transmits protected health information.(3) "Health Insurance Portability and Accountability Act and Privacy Standards" means the privacy requirements in existence on August 14, 2002, of the Administrative Simplification subtitle of the Health Insurance Portability and Accountability Act of 1996 (Pub. L. No. 104-191) contained in 45 C.F.R. Part 160 and 45 C.F.R. Part 164, Subparts A and E.(4) "Marketing" means:(A) making a communication about a product or service that encourages a recipient of the communication to purchase or use the product or service, unless the communication is made:(i) to describe a health-related product or service or the payment for a health-related product or service that is provided by, or included in a plan of benefits of, the covered entity making the communication, including communications about:(a) the entities participating in a health care provider network or health plan network;(b) replacement of, or enhancement to, a health plan; or(c) health-related products or services available only to a health plan enrollee that add value to, but are not part of, a plan of benefits;(ii) for treatment of the individual;(iii) for case management or care coordination for the individual, or to direct or recommend alternative treatments, therapies, health care providers, or settings of care to the individual; or(iv) by a covered entity to an individual that encourages a change to a prescription drug included in the covered entity's drug formulary or preferred drug list;(B) an arrangement between a covered entity and any other entity under which the covered entity discloses protected health information to the other entity, in exchange for direct or indirect remuneration, for the other entity or its affiliate to make a communication about its own product or service that encourages recipients of the communication to purchase or use that product or service; and(C) notwithstanding Paragraphs (A)(ii) and (iii), a product-specific written communication to a consumer that encourages a change in products.(5) "Product" means a prescription drug or prescription medical device.

Added by Acts 2001, 77th Leg., ch. 1511, Sec. 1, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 924, Sec. 2.

Sec. 181.002. APPLICABILITY. (a) Except as provided by Section 181.205, this chapter does not affect the validity of another statute of this state that provides greater confidentiality for information made confidential by this chapter.(b) To the extent that this chapter conflicts with another law with respect to protected health information collected by a governmental body or unit, this chapter controls.

Added by Acts 2001, 77th Leg., ch. 1511, Sec. 1, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 924, Sec. 3, eff. Sept. 1, 2003.

Sec. 181.003. SOVEREIGN IMMUNITY. This chapter does not waive sovereign immunity to suit or liability.

Added by Acts 2001, 77th Leg., ch. 1511, Sec. 1, eff. Sept. 1, 2001.

Sec. 181.005. DUTIES OF THE COMMISSIONER. (a) The commissioner shall administer this chapter and may adopt rules consistent with the Health Insurance Portability and Accountability Act and Privacy Standards to administer this chapter.(b) The commissioner shall review amendments to the definitions in 45 C. F.R. Parts 160 and 164 that occur after August 14, 2002, and determine whether it is in the best interest of the state to adopt the amended federal regulations. If the commissioner determines that it is in the best interest of the state to adopt the amended federal regulations, the amended regulations shall apply as required by this chapter.(c) In making a determination under this section, the commissioner must consider, in addition to other factors affecting the public interest, the beneficial and adverse effects the amendments would have on:(1) the lives of individuals in this state and their expectations of privacy; and(2) governmental entities, institutions of higher education, state-owned teaching hospitals, private businesses, and commerce in this state.(d) The commissioner shall prepare a report of the commissioner's determination made under this section and shall file the report with the presiding officer of each house of the legislature before the 30th day after the date the determination is made. The report must include an explanation of the reasons for the determination.

Added by Acts 2003, 78th Leg., ch. 924, Sec. 4, eff. Sept. 1, 2003.

Sec. 181.006. PROTECTED HEALTH INFORMATION NOT PUBLIC. For a covered entity that is a governmental unit, an individual's protected health information:(1) includes any information that reflects that an individual received health care from the covered entity; and(2) is not public information and is not subject to disclosure under Chapter 552, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 419, Sec. 5, eff. September 1, 2009.

SUBCHAPTER B. EXEMPTIONSSec. 181.051. PARTIAL EXEMPTION. Except for Subchapter D, this chapter does not apply to:(1) a covered entity as defined by Section 602.001, Insurance Code;(2) an entity established under Article 5.76-3, Insurance Code; or(3) an employer.

Added by Acts 2001, 77th Leg., ch. 1511, Sec. 1, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1274, Sec. 20, eff. April 1, 2005.

Sec. 181.052. PROCESSING PAYMENT TRANSACTIONS BY FINANCIAL INSTITUTIONS. (a) In this section, "financial institution" has the meaning assigned by Section 1101, Right to Financial Privacy Act of 1978 (12 U.S.C. Section 3401), and its subsequent amendments.(b) To the extent that a covered entity engages in activities of a financial institution, or authorizes, processes, clears, settles, bills, transfers, reconciles, or collects payments for a financial institution, this chapter and any rule adopted under this chapter does not apply to the covered entity with respect to those activities, including the following:(1) using or disclosing information to authorize, process, clear, settle, bill, transfer, reconcile, or collect a payment for, or related to, health plan premiums or health care, if the payment is made by any means, including a credit, debit, or other payment card, an account, a check, or an electronic funds transfer; and(2) requesting, using, or disclosing information with respect to a payment described by Subdivision (1):(A) for transferring receivables;(B) for auditing;(C) in connection with a customer dispute or an inquiry from or to a customer;(D) in a communication to a customer of the entity regarding the customer's transactions, payment card, account, check, or electronic funds transfer;(E) for reporting to consumer reporting agencies; or(F) for complying with a civil or criminal subpoena or a federal or state law regulating the covered entity.

Added by Acts 2001, 77th Leg., ch. 1511, Sec. 1, eff. Sept. 1, 2001.

Sec. 181.053. NONPROFIT AGENCIES. The department shall by rule exempt from this chapter a nonprofit agency that pays for health care services or prescription drugs for an indigent person only if the agency's primary business is not the provision of health care or reimbursement for health care services.

Added by Acts 2001, 77th Leg., ch. 1511, Sec. 1, eff. Sept. 1, 2001.

Sec. 181.054. WORKERS' COMPENSATION. This chapter does not apply to:(1) workers' compensation insurance or a function authorized by Title 5, Labor Code; or(2) any person or entity in connection with providing, administering, supporting, or coordinating any of the benefits under a self-insured program for workers' compensation.

Added by Acts 2001, 77th Leg., ch. 1511, Sec. 1, eff. Sept. 1, 2001.

Sec. 181.055. EMPLOYEE BENEFIT PLAN. This chapter does not apply to:(1) an employee benefit plan; or(2) any covered entity or other person, insofar as the entity or person is acting in connection with an employee benefit plan.

Added by Acts 2001, 77th Leg., ch. 1511, Sec. 1, eff. Sept. 1, 2001.

Sec. 181.056. AMERICAN RED CROSS. This chapter does not prohibit the American Red Cross from accessing any information necessary to perform its duties to provide biomedical services, disaster relief, disaster communication, or emergency leave verification services for military personnel.

Added by Acts 2001, 77th Leg., ch. 1511, Sec. 1, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 924, Sec. 5, eff. Sept. 1, 2003.

Sec. 181.057. INFORMATION RELATING TO OFFENDERS WITH MENTAL IMPAIRMENTS. This chapter does not apply to an agency described by Section 614.017 with respect to the disclosure, receipt, transfer, or exchange of medical and health information and records relating to individuals in the custody of an agency or in community supervision.

Added by Acts 2001, 77th Leg., ch. 1511, Sec. 1, eff. Sept. 1, 2001.

Sec. 181.058. EDUCATIONAL RECORDS. In this chapter, protected health information does not include:(1) education records covered by the Family Educational Rights and Privacy Act of 1974 (20 U.S.C. Section 1232g) and its subsequent amendments; or(2) records described by 20 U.S.C. Section 1232g(a)(4)(B)(iv) and its subsequent amendments.

Added by Acts 2001, 77th Leg., ch. 1511, Sec. 1, eff. Sept. 1, 2001.

SUBCHAPTER D. PROHIBITED ACTSSec. 181.151. REIDENTIFIED INFORMATION. A person may not reidentify or attempt to reidentify an individual who is the subject of any protected health information without obtaining the individual's consent or authorization if required under this chapter or other state or federal law.

Added by Acts 2001, 77th Leg., ch. 1511, Sec. 1, eff. Sept. 1, 2001.

Sec. 181.152. MARKETING USES OF INFORMATION. (a) A covered entity must obtain clear and unambiguous permission in written or electronic form to use or disclose protected health information for any marketing communication, except if the communication is:(1) in the form of a face-to-face communication made by a covered entity to an individual;(2) in the form of a promotional gift of nominal value provided by the covered entity;(3) necessary for administration of a patient assistance program or other prescription drug savings or discount program; or(4) made at the oral request of the individual.(b) If a covered entity uses or discloses protected health information to send a written marketing communication through the mail, the communication must be sent in an envelope showing only the names and addresses of sender and recipient and must:(1) state the name and toll-free number of the entity sending the marketing communication; and(2) explain the recipient's right to have the recipient's name removed from the sender's mailing list.(c) A person who receives a request under Subsection (b)(2) to remove a person's name from a mailing list shall remove the person's name not later than the 45th day after the date the person receives the request.(d) A marketing communication made at the oral request of the individual under Subsection (a)(4) may be made only if clear and unambiguous oral permission for the use or disclosure of the protected health information is obtained. The marketing communication must be limited to the scope of the oral permission and any further marketing communication must comply with the requirements of this section.

Added by Acts 2001, 77th Leg., ch. 1511, Sec. 1, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 924, Sec. 6, eff. Jan. 1, 2004.

SUBCHAPTER E. ENFORCEMENTSec. 181.201. INJUNCTIVE RELIEF; CIVIL PENALTY. (a) The attorney general may institute an action for injunctive relief to restrain a violation of this chapter.(b) In addition to the injunctive relief provided by Subsection (a), the attorney general may institute an action for civil penalties against a covered entity for a violation of this chapter. A civil penalty assessed under this section may not exceed $3,000 for each violation.(c) If the court in which an action under Subsection (b) is pending finds that the violations have occurred with a frequency as to constitute a pattern or practice, the court may assess a civil penalty not to exceed $250,000.

Added by Acts 2001, 77th Leg., ch. 1511, Sec. 1, eff. Sept. 1, 2001.

Sec. 181.202. DISCIPLINARY ACTION. In addition to the penalties prescribed by this chapter, a violation of this chapter by an individual or facility that is licensed by an agency of this state is subject to investigation and disciplinary proceedings, including probation or suspension by the licensing agency. If there is evidence that the violations of this chapter constitute a pattern or practice, the agency may revoke the individual's or facility's license.

Added by Acts 2001, 77th Leg., ch. 1511, Sec. 1, eff. Sept. 1, 2001.

Sec. 181.203. EXCLUSION FROM STATE PROGRAMS. In addition to the penalties prescribed by this chapter, a covered entity shall be excluded from participating in any state-funded health care program if a court finds the covered entity engaged in a pattern or practice of violating this chapter.

Added by Acts 2001, 77th Leg., ch. 1511, Sec. 1, eff. Sept. 1, 2001.

Sec. 181.205. MITIGATION. (a) In an action or proceeding to impose an administrative penalty or assess a civil penalty for actions related to the disclosure of individually identifiable health information, a covered entity may introduce, as mitigating evidence, evidence of the entity's good faith efforts to comply with:(1) state law related to the privacy of individually identifiable health information; or(2) the Health Insurance Portability and Accountability Act and Privacy Standards.(b) On receipt of evidence under Subsection (a), a court or state agency shall consider the evidence and mitigate imposition of an administrative penalty or assessment of a civil penalty accordingly.

Added by Acts 2003, 78th Leg., ch. 924, Sec. 7, eff. Sept. 1, 2003.



CHAPTER 182. TEXAS HEALTH SERVICES AUTHORITY

HEALTH AND SAFETY CODETITLE 2. HEALTHSUBTITLE I. MEDICAL RECORDSCHAPTER 182. TEXAS HEALTH SERVICES AUTHORITYSUBCHAPTER A. GENERAL PROVISIONSSec. 182.001. PURPOSE. This chapter establishes the Texas Health Services Authority as a public-private collaborative to implement the state-level health information technology functions identified by the Texas Health Information Technology Advisory Committee by serving as a catalyst for the development of a seamless electronic health information infrastructure to support the health care system in the state and to improve patient safety and quality of care.

Added by Acts 2007, 80th Leg., R.S., Ch. 845, Sec. 1, eff. June 15, 2007.

Sec. 182.002. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the corporation.(2) "Corporation" means the Texas Health Services Authority.(3) "De-identified protected health information" means protected health information that is not individually identifiable health information as that term is defined by the privacy rule of the Administrative Simplification subtitle of the Health Insurance Portability and Accountability Act of 1996 (Pub. L. No. 104-191) contained in 45 C.F.R. Part 160 and 45 C.F.R. Part 164, Subparts A and E.(4) "Individually identifiable health information" means individually identifiable health information as that term is defined by the privacy rule of the Administrative Simplification subtitle of the Health Insurance Portability and Accountability Act of 1996 (Pub. L. No. 104-191) contained in 45 C.F.R. Part 160 and 45 C.F.R. Part 164, Subparts A and E.(5) "Physician" means:(A) an individual licensed to practice medicine in this state under the authority of Subtitle B, Title 3, Occupations Code;(B) a professional entity organized in conformity with Title 7, Business Organizations Code, and permitted to practice medicine under Subtitle B, Title 3, Occupations Code;(C) a partnership organized in conformity with Title 4, Business Organizations Code, composed entirely of individuals licensed to practice medicine under Subtitle B, Title 3, Occupations Code;(D) an approved nonprofit health corporation certified under Chapter 162, Occupations Code;(E) a medical school or medical and dental unit, as defined or described by Section 61.003, 61.501, or 74.601, Education Code, that employs or contracts with physicians to teach or provide medical services or employs physicians and contracts with physicians in a practice plan; or(F) an entity wholly owned by individuals licensed to practice medicine under Subtitle B, Title 3, Occupations Code.(6) "Protected health information" means protected health information as that term is defined by the privacy rule of the Administrative Simplification subtitle of the Health Insurance Portability and Accountability Act of 1996 (Pub. L. No. 104-191) contained in 45 C.F.R. Part 160 and 45 C.F.R. Part 164, Subparts A and E.

Added by Acts 2007, 80th Leg., R.S., Ch. 845, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. ADMINISTRATIONSec. 182.051. TEXAS HEALTH SERVICES AUTHORITY; PURPOSE. (a) The corporation is established to:(1) promote, implement, and facilitate the voluntary and secure electronic exchange of health information; and(2) create incentives to promote, implement, and facilitate the voluntary and secure electronic exchange of health information.(b) The corporation is a public nonprofit corporation and, except as otherwise provided in this chapter, has all the powers and duties incident to a nonprofit corporation under the Business Organizations Code.(c) The corporation is subject to state law governing nonprofit corporations, except that:(1) the corporation may not be placed in receivership; and(2) the corporation is not required to make reports to the secretary of state under Section 22.357, Business Organizations Code.(d) Except as otherwise provided by law, all expenses of the corporation shall be paid from income of the corporation.(e) The corporation is subject to Chapter 551, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 845, Sec. 1, eff. June 15, 2007.

Sec. 182.052. APPLICATION OF SUNSET ACT. The corporation is subject to Chapter 325, Government Code. Unless continued in existence as provided by that chapter, the corporation is abolished and this chapter expires September 1, 2013. The governor may order the dissolution of the corporation at any time the governor declares that the purposes of the corporation have been fulfilled or that the corporation is inoperative or abandoned.

Added by Acts 2007, 80th Leg., R.S., Ch. 845, Sec. 1, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., 1st C.S., Ch. 2, Sec. 2.08, eff. July 10, 2009.

Sec. 182.053. COMPOSITION OF BOARD OF DIRECTORS. (a) The corporation is governed by a board of 11 directors appointed by the governor, with the advice and consent of the senate.(b) The governor shall also appoint at least two ex officio, nonvoting members representing the Department of State Health Services.(c) The governor shall appoint as voting board members individuals who represent consumers, clinical laboratories, health benefit plans, hospitals, regional health information exchange initiatives, pharmacies, physicians, or rural health providers, or who possess expertise in any other area the governor finds necessary for the successful operation of the corporation.(d) An individual may not serve on the board of the corporation if the individual serves on the board of any other governmental body in this state.(e) Appointments to the board shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointees.(f) An individual may not serve on the board of the corporation, in any capacity, if the individual has made a gift or grant, in cash or in kind, to the corporation.(g) An individual may not serve on the board of the corporation, in any capacity, if the individual is required to register as a lobbyist under Chapter 305, Government Code, because of the person's activities for compensation on behalf of a profession or entity that is engaged in the providing of health care, the review or analysis of health care, the payment for health care services or procedures, or the providing of information technology.

Added by Acts 2007, 80th Leg., R.S., Ch. 845, Sec. 1, eff. June 15, 2007.

Sec. 182.054. TERMS OF OFFICE. Appointed members of the board serve two-year terms and may continue to serve until a successor has been appointed by the governor.

Added by Acts 2007, 80th Leg., R.S., Ch. 845, Sec. 1, eff. June 15, 2007.

Sec. 182.055. EXPENSES. Members of the board serve without compensation but are entitled to reimbursement for actual and necessary expenses in attending meetings of the board or performing other official duties authorized by the presiding officer.

Added by Acts 2007, 80th Leg., R.S., Ch. 845, Sec. 1, eff. June 15, 2007.

Sec. 182.056. OFFICERS; CONFLICT OF INTEREST. (a) The governor shall designate a member of the board as presiding officer to serve in that capacity at the pleasure of the governor.(b) Any board member or a member of a committee formed by the board with direct interest in a matter, personally or through an employer, before the board shall abstain from deliberations and actions on the matter in which the conflict of interest arises and shall further abstain on any vote on the matter, and may not otherwise participate in a decision on the matter.(c) Each board member shall file a conflict of interest statement and a statement of ownership interests with the board to ensure disclosure of all existing and potential personal interests related to board business.

Added by Acts 2007, 80th Leg., R.S., Ch. 845, Sec. 1, eff. June 15, 2007.

Sec. 182.057. PROHIBITION ON CERTAIN CONTRACTS AND EMPLOYMENT. The board may not compensate, employ, or contract with any individual who serves as a member of the board or advisory council to any other governmental body, including any agency, council, or committee, in this state.

Added by Acts 2007, 80th Leg., R.S., Ch. 845, Sec. 1, eff. June 15, 2007.

Sec. 182.058. MEETINGS. (a) The board may meet as often as necessary, but shall meet at least twice a year.(b) The board shall develop and implement policies that provide the public with a reasonable opportunity to appear before the board and to speak on any issue under the authority of the corporation.

Added by Acts 2007, 80th Leg., R.S., Ch. 845, Sec. 1, eff. June 15, 2007.

Sec. 182.059. CHIEF EXECUTIVE OFFICER; PERSONNEL. The board may hire a chief executive officer. Under the direction of the board, the chief executive officer shall perform the duties required by this chapter or designated by the board. The chief executive officer may hire additional staff to carry out the responsibilities of the corporation.

Added by Acts 2007, 80th Leg., R.S., Ch. 845, Sec. 1, eff. June 15, 2007.

Sec. 182.060. TECHNOLOGY POLICY. The board shall implement a policy requiring the corporation to use appropriate technological solutions to improve the corporation's ability to perform its functions. The policy must ensure that the public is able to interact with the corporation on the Internet.

Added by Acts 2007, 80th Leg., R.S., Ch. 845, Sec. 1, eff. June 15, 2007.

Sec. 182.061. LIABILITIES OF AUTHORITY. Liabilities created by the corporation are not debts or obligations of the state, and the corporation may not secure any liability with funds or assets of the state except as otherwise provided by law.

Added by Acts 2007, 80th Leg., R.S., Ch. 845, Sec. 1, eff. June 15, 2007.

Sec. 182.062. BOARD MEMBER IMMUNITY. (a) A board member may not be held civilly liable for an act performed, or omission made, in good faith in the performance of the member's powers and duties under this chapter.(b) A cause of action does not arise against a member of the board for an act or omission described by Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch. 845, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIESSec. 182.101. GENERAL POWERS AND DUTIES. The corporation may:(1) establish statewide health information exchange capabilities, including capabilities for electronic laboratory results, diagnostic studies, and medication history delivery, and, where applicable, promote definitions and standards for electronic interactions statewide;(2) seek funding to:(A) implement, promote, and facilitate the voluntary exchange of secure electronic health information between and among individuals and entities that are providing or paying for health care services or procedures; and(B) create incentives to implement, promote, and facilitate the voluntary exchange of secure electronic health information between and among individuals and entities that are providing or paying for health care services or procedures;(3) establish statewide health information exchange capabilities for streamlining health care administrative functions including:(A) communicating point of care services, including laboratory results, diagnostic imaging, and prescription histories;(B) communicating patient identification and emergency room required information in conformity with state and federal privacy laws;(C) real-time communication of enrollee status in relation to health plan coverage, including enrollee cost-sharing responsibilities; and(D) current census and status of health plan contracted providers;(4) support regional health information exchange initiatives by:(A) identifying data and messaging standards for health information exchange;(B) administering programs providing financial incentives, including grants and loans for the creation and support of regional health information networks, subject to available funds;(C) providing technical expertise where appropriate;(D) sharing intellectual property developed under Section 182.105;(E) waiving the corporation's fees associated with intellectual property, data, expertise, and other services or materials provided to regional health information exchanges operated on a nonprofit basis; and(F) applying operational and technical standards developed by the corporation to existing health information exchanges only on a voluntary basis, except for standards related to ensuring effective privacy and security of individually identifiable health information;(5) identify standards for streamlining health care administrative functions across payors and providers, including electronic patient registration, communication of enrollment in health plans, and information at the point of care regarding services covered by health plans; and(6) support the secure, electronic exchange of health information through other strategies identified by the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 845, Sec. 1, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 12.003, eff. September 1, 2009.

Sec. 182.102. PROHIBITED ACTS. (a) The corporation has no authority and shall not engage in any of the following:(1) the collection and analysis of clinical data;(2) the comparison of physicians to other physicians, including comparisons to peer group physicians, physician groups, and physician teams, and to national specialty society adopted quality measurements;(3) the creation of a tool to measure physician performance compared to:(A) peer group physicians on state and specialty levels; or(B) objective standards;(4) the providing of access to aggregated, de-identified protected health information to local health information exchanges and other users of quality care studies, disease management and population health assessments;(5) providing to public health programs trended, aggregated, de-identified protected health information to help assess the health status of populations and the providing of regular reports of trends and important incidence of events to public health avenues for intervention, education, and prevention programs; or(6) the creation of evidence-based standards for the practice of medicine.(b) The corporation has no authority and shall not disseminate information, in any manner, to the public that compares, rates, tiers, classifies, measures, or ranks a physician's performance, efficiency, or quality of practice.

Added by Acts 2007, 80th Leg., R.S., Ch. 845, Sec. 1, eff. June 15, 2007.

Sec. 182.103. PRIVACY OF INFORMATION. (a) Protected health information and individually identifiable health information collected, assembled, or maintained by the corporation is confidential and is not subject to disclosure under Chapter 552, Government Code.(b) The corporation shall comply with all state and federal laws and rules relating to the transmission of health information, including the Health Insurance Portability and Accountability Act of 1996 (Pub. L. No. 104-191) and rules adopted under that Act.(c) The corporation shall develop privacy, security, operational, and technical standards to assist health information networks in the state to ensure effective statewide privacy, data security, efficiency, and interoperability across networks. The network's standards shall be guided by reference to the standards of the Certification Commission for Healthcare Information Technology or the Health Information Technology Standards Panel, or other federally approved certification standards, that exist on May 1, 2007, as to the process of implementation, acquisition, upgrade, or installation of electronic health information technology.

Added by Acts 2007, 80th Leg., R.S., Ch. 845, Sec. 1, eff. June 15, 2007.

Sec. 182.104. SECURITY COMPLIANCE. The corporation shall:(1) establish appropriate security standards to protect both the transmission and the receipt of individually identifiable health information or health care data;(2) establish appropriate security standards to protect access to any individually identifiable health information or health care data collected, assembled, or maintained by the corporation;(3) establish the highest levels of security and protection for access to and control of individually identifiable health information, including mental health care data and data relating to specific disease status, that is governed by more stringent state or federal privacy laws; and(4) establish policies and procedures for the corporation for taking disciplinary actions against a board member, employee, or other person with access to individually identifiable health care information that violates state or federal privacy laws related to health care information or data maintained by the corporation.

Added by Acts 2007, 80th Leg., R.S., Ch. 845, Sec. 1, eff. June 15, 2007.

Sec. 182.105. INTELLECTUAL PROPERTY. The corporation shall take commercially reasonable measures to protect its intellectual property, including obtaining patents, trademarks, and copyrights where appropriate.

Added by Acts 2007, 80th Leg., R.S., Ch. 845, Sec. 1, eff. June 15, 2007.

Sec. 182.106. ANNUAL REPORT. The corporation shall submit an annual report to the governor, the lieutenant governor, the speaker of the house of representatives, and the appropriate oversight committee in the senate and the house of representatives. The annual report must include financial information and a progress update on the corporation's efforts to carry out its mission.

Added by Acts 2007, 80th Leg., R.S., Ch. 845, Sec. 1, eff. June 15, 2007.

Sec. 182.107. FUNDING. (a) The corporation may be funded through the General Appropriations Act and may request, accept, and use gifts and grants as necessary to implement its functions.(b) The corporation may assess transaction, convenience, or subscription fees to cover costs associated with implementing its functions. All fees must be voluntary but receipt of services provided by the corporation may be conditioned on payment of fees.(c) The corporation may participate in other revenue-generating activities that are consistent with the corporation's purposes.

Added by Acts 2007, 80th Leg., R.S., Ch. 845, Sec. 1, eff. June 15, 2007.






TITLE 3. VITAL STATISTICS

CHAPTER 191. ADMINISTRATION OF VITAL STATISTICS RECORDS

HEALTH AND SAFETY CODE

TITLE 3. VITAL STATISTICS

CHAPTER 191. ADMINISTRATION OF VITAL STATISTICS RECORDS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 191.001. DEFINITIONS. In this title:

(1) "Board" means the Texas Board of Health.

(2) "Department" means the Texas Department of Health.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 191.002. POWERS AND DUTIES OF DEPARTMENT. (a) The

department shall administer the registration of vital statistics.

(b) The department shall:

(1) establish a bureau of vital statistics with suitable offices

that are properly equipped for the preservation of its official

records;

(2) establish a statewide system of vital statistics;

(3) provide instructions and prescribe forms for collecting,

recording, transcribing, compiling, and preserving vital

statistics;

(4) require the enforcement of this title and rules adopted

under this title;

(5) prepare, print, and supply to local registrars forms for

registering, recording, and preserving returns or otherwise

carrying out the purposes of this title; and

(6) propose legislation necessary for the purposes of this

title.

(c) The department may use birth records and provide those

records on request to other state agencies for programs notifying

mothers of young children about children's health needs.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 191.003. POWERS AND DUTIES OF BOARD. (a) The board shall:

(1) adopt necessary rules for collecting, recording,

transcribing, compiling, and preserving vital statistics;

(2) supervise the bureau of vital statistics; and

(3) appoint the director of the bureau of vital statistics.

(b) In an emergency, the board may suspend any part of this

title that hinders the uniform and efficient registration of

vital events and may substitute emergency rules designed to

expedite that registration under disaster conditions.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 191.004. STATE REGISTRAR. (a) The director of the bureau

of vital statistics is the state registrar of vital statistics.

The director must be a competent vital statistician.

(b) The state registrar shall prepare and issue detailed

instructions necessary for the uniform observance of this title

and the maintenance of a perfect system of registration.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 191.0045. FEES. (a) The bureau of vital statistics may

charge fees for providing services to the public and performing

other activities in connection with maintenance of the vital

statistics system, including:

(1) performing searches of birth, death, fetal death, marriage,

divorce, annulment, and other records;

(2) preparing and issuing copies and certified copies of birth,

death, fetal death, marriage, divorce, annulment, and other

records; and

(3) filing a record, amendment, or affidavit under this title.

(b) The board by rule may prescribe a schedule of fees for vital

statistics services. The aggregate of the amounts of the fees may

not exceed the cost of administering the vital statistics system.

(c) The bureau of vital statistics shall refund to an applicant

any fee received for services that the bureau cannot perform. If

the money has been deposited to the credit of the vital

statistics fund, the comptroller shall issue a warrant against

the fund for refund of the payment on presentation of a claim

signed by the state registrar.

(d) A local registrar or county clerk who issues a certified

copy of a birth or death certificate shall charge the same fees

as charged by the bureau of vital statistics, including the

additional fee required under Subsection (e), except as provided

by Subsections (g) and (h).

(e) In addition to fees collected by the bureau of vital

statistics under Subsection (b), the bureau shall collect an

additional $2 fee for each of the following:

(1) issuing a certified copy of a certificate of birth;

(2) issuing a wallet-sized certification of birth; and

(3) conducting a search for a certificate of birth.

(f) Repealed by Acts 2005, 79th Leg., Ch. 263, Sec. 5(1), eff.

May 30, 2005.

(g) A local registrar or county clerk that on March 31, 1995,

was charging a fee for the issuance of a certified copy of a

birth certificate that exceeded the fee charged by the bureau of

vital statistics for the same type of certificate may continue to

do so but shall not raise this fee until the fee charged by the

bureau exceeds the fee charged by the local registrar or county

clerk. A local registrar or county clerk to which this

subsection applies shall charge the additional fee as required

under Subsection (e).

(h) In addition to other fees collected under this section, a

local registrar or county clerk may collect a fee not to exceed

$1 for the preservation of vital statistics records maintained by

the registrar or county clerk, including birth, death, fetal

death, marriage, divorce, and annulment records. A fee under

this section shall be collected by the registrar or county clerk

on the issuance of a vital statistics record, including a record

issued through a Remote Birth Access site.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 52, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., ch. 651, Sec. 2, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 9.62, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 305, Sec. 1, eff. Sept.

1, 1995; Acts 2003, 78th Leg., ch. 975, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

263, Sec. 5(1), eff. May 30, 2005.

Acts 2005, 79th Leg., Ch.

400, Sec. 1, eff. September 1, 2005.

Sec. 191.0046. FEE EXEMPTIONS. (a) On the request of a child's

parent or guardian, the state registrar shall issue without fee a

certificate necessary for admission to school or to secure

employment. The certificate shall be limited to a statement of

the child's date of birth.

(b) The state registrar shall issue without fee a certified copy

of a record not otherwise prohibited by law to a veteran or to

the veteran's widow, orphan, or other dependent if the copy is

for use in settling a claim against the government.

(c) On court order, the state registrar may issue without fee a

certified copy of a birth record in cases related to child labor

or the public schools.

(d) The state registrar on request shall issue without a fee a

copy of a birth or death record that is not certified to a child

fatality review team or the child fatality review team committee

established under Subchapter F, Chapter 264, Family Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept.1, 1989.

Renumbered from Sec. 191.054 and amended by Acts 1991, 72nd Leg.,

ch. 14, Sec. 52, eff. Sept. 1, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

11, Sec. 1, eff. May 3, 2005.

Sec. 191.0047. BIRTH INFORMATION FOR DEPARTMENT OF FAMILY AND

PROTECTIVE SERVICES. (a) The Department of State Health

Services shall implement an efficient and effective method to

verify birth information or provide a certified copy of a birth

record necessary to provide services for the benefit of a minor

being served by the Department of Family and Protective Services.

(b) The Department of State Health Services shall enter into a

memorandum of understanding with the Department of Family and

Protective Services to implement this section. Subject to

Subsection (c), the terms of the memorandum of understanding must

include methods for reimbursing the Department of State Health

Services in an amount that is not more than the actual costs the

department incurs in verifying the birth information or providing

the birth record to the Department of Family and Protective

Services.

(c) The Department of State Health Services may not collect a

fee or other amount for verification of birth information or

provision of a certified copy of the birth record under

Subsection (a) for a child in the managing conservatorship of the

Department of Family and Protective Services if parental rights

to the child have been terminated and the child is eligible for

adoption.

Added by Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 23, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

758, Sec. 1, eff. September 1, 2009.

Sec. 191.005. VITAL STATISTICS FUND. (a) The vital statistics

fund is in the state treasury.

(b) The legislature shall make appropriations to the department

from the fund to be used to defray expenses incurred in the

administration and enforcement of the system of vital statistics.

(c) All fees collected by the bureau of vital statistics shall

be deposited to the credit of the vital statistics fund.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 53, eff. Sept. 1,

1991.

Sec. 191.006. RECORDS OF PERSONS IN HOSPITALS AND INSTITUTIONS.

(a) This section applies to each public or private hospital,

almshouse, or other institution to which persons are committed by

process of law or voluntarily enter for treatment of disease or

for confinement.

(b) When a person is admitted to the institution, the

superintendent, manager, or other person in charge of the

institution shall record, in the manner directed by the state

registrar, the admitted person's personal and statistical data

required by certificate forms under this title. If the person is

admitted for the treatment of disease, the physician in charge

shall specify for the record the nature of the disease and where,

in the physician's opinion, the disease was contracted.

(c) The personal information required under Subsection (b) shall

be obtained:

(1) from the person admitted to the institution, if practicable;

or

(2) from the person's relatives or friends or from other persons

acquainted with the facts, in as complete a manner as possible,

if the information cannot be obtained from the person admitted to

the institution.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 191.007. REGULATION BY CERTAIN MUNICIPALITIES. The

governing body of a Type A general-law municipality may:

(1) regulate the registration of marriages; and

(2) direct the return and maintenance of bills of mortality.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 191.008. SORTING COLLECTED DATA. (a) The department shall

compile the information relating to births, deaths, and fetal

deaths collected under this chapter and organize the results, to

the extent possible, according to the following geographic areas:

(1) the Texas-Mexico border region;

(2) each public health region;

(3) rural areas;

(4) urban areas;

(5) each county; and

(6) the state.

(b) The department may release the information relating to

births, deaths, and fetal deaths in accordance with the way it is

compiled under this section.

Added by Acts 2005, 79th Leg., Ch.

1034, Sec. 3, eff. September 1, 2005.

SUBCHAPTER B. RECORDS OF BIRTHS, DEATHS, AND FETAL DEATHS

Sec. 191.021. REGISTRATION DISTRICTS. (a) The state is divided

into registration districts for the purposes of registering

births, deaths, and fetal deaths. The registration districts are:

(1) each justice of the peace precinct; and

(2) each municipality with a population of 2,500 or more.

(b) To facilitate registration, the board may combine or divide

registration districts.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 191.022. LOCAL REGISTRARS. (a) The justice of the peace

is the local registrar of births and deaths in a justice of the

peace precinct. However, the duty of registering births and

deaths may be transferred to the county clerk if the justice of

the peace and the county clerk agree in writing and the agreement

is ratified by the commissioners court.

(b) The municipal clerk or secretary is the local registrar of

births and deaths in a municipality with a population of 2,500 or

more.

(c) Each local registrar shall appoint a deputy registrar so

that a registrar will be available at all times for the

registration of births and deaths.

(d) The local registrar shall sign each report made to the

bureau of vital statistics.

(e) If a local registrar fails or refuses to register each birth

and death in the district or neglects duties under this title,

the county judge or the mayor, as appropriate, shall appoint a

new local registrar and shall send the name and mailing address

of the appointee to the state registrar.

(f) A local registrar who collects a fee for a certified copy of

a birth certificate shall deduct 20 cents of that fee to apply to

the registrar's administrative costs and remit $1.80 of that fee

to the comptroller.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 305, Sec. 2, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

263, Sec. 1, eff. May 30, 2005.

Sec. 191.023. CONSOLIDATION OF COUNTY AND MUNICIPAL MAINTENANCE

OF BIRTH AND DEATH RECORDS. (a) The duties imposed by law

relating to the maintenance of birth and death records of a

municipality with a population of 2,500 or more may be

transferred to the county in which the municipality is located,

as provided by this section.

(b) If the commissioners court adopts a resolution to transfer

the duties and the governing body of the municipality

subsequently adopts a concurring resolution, the county and

municipality shall agree on a timetable for the transfer and

shall execute the transfer in an orderly fashion.

(c) Before a commissioners court may adopt a resolution under

Subsection (b), the official to whom the duties would be

transferred must attest in writing that the official has

sufficient resources and finances to assume those duties.

(d) If the governing body of a municipality does not adopt a

concurring resolution before the 91st day after the date on which

a county adopts a resolution under Subsection (b), a petition by

the qualified voters of the municipality may serve as the

equivalent of a concurring resolution under Subsection (b). The

petition must succinctly describe the intention to consolidate

county and municipal maintenance of birth and death records and

must be signed by a number of qualified voters equal to at least

20 percent of the number of qualified voters voting in the most

recent mayoral election.

(e) A consolidation under this section affects only the county

and the municipality to which the resolutions apply. This section

does not affect the apportionment of registration districts under

Section 191.021.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 191.024. REPORTS OF INFORMATION. (a) On the state

registrar's demand, a person, including a physician, midwife, or

funeral director, who has information relating to a birth, death,

or fetal death shall supply the information in person, by mail,

or through the local registrar. The person shall supply the

information on a form provided by the department or on the

original certificate.

(b) An organization or individual who has a record of births or

deaths that may be useful to establish the genealogy of a

resident of this state may file the record or a duly

authenticated transcript of the record with the state registrar.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 191.025. RECORD BOOKS AND CERTIFICATES. (a) Forms for the

registration of births, deaths, and fetal deaths must be approved

by the department.

(b) A municipality shall supply its local registrar, and each

county shall supply the county clerk, with permanent record books

for recording the births, deaths, and fetal deaths occurring in

their respective jurisdictions. The record books must be in forms

approved by the state registrar.

(c) A local registrar shall supply forms of certificates to

persons who need them. The board shall establish and promulgate

rules for strict accountability of birth certificates to prevent

birth certificate fraud.

(d) Information required on a certificate must be written

legibly in durable blue or black ink or may be filed and

registered by photographic, electronic, or other means as

prescribed by the state registrar.

(e) A certificate must contain each item of information required

on the certificate or a satisfactory reason for omitting the

item.

(f) The department shall require that the form for the

registration of deaths must include the question, "Was the

decedent a peace officer or an honorably retired peace officer in

this state?".

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 15, Sec. 5.14,

eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 17, Sec. 1, eff.

April 25, 1997; Acts 2001, 77th Leg., ch. 476, Sec. 3, eff. Sept.

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

744, Sec. 2, eff. September 1, 2005.

Sec. 191.026. LOCAL RECORDS. (a) The local registrar shall

secure a complete record of each birth, death, and fetal death

that occurs in the local registrar's jurisdiction.

(b) The local registrar shall consecutively number birth and

death certificates in separate series, beginning with the number

"1" for the first birth and the first death in each calendar

year. The local registrar shall sign each certificate to attest

to the date the certificate is filed in the local registrar's

office.

(c) The local registrar shall copy in the record book required

under Section 191.025 each certificate that the local registrar

registers, unless the local registrar keeps duplicates under

Subsection (d) or makes photographic duplications as authorized

by Chapter 181 or 201, Local Government Code. Except as provided

by Subsection (e), the copies shall be permanently preserved in

the local registrar's office as the local record, in the manner

directed by the state registrar.

(d) The local registrar may permanently bind duplicate reports

of births and deaths, if the duplicates are required by local

ordinance, and index them in the manner that the state registrar

indexes records under Section 191.032.

(e) The local registrar may, after the first anniversary of the

date of registration of a birth, death, or fetal death, destroy

the permanent record of the birth, death, or fetal death

maintained by the local registrar if:

(1) the local registrar has access to electronic records of

births, deaths, and fetal deaths maintained by the bureau of

vital statistics; and

(2) before destroying the records, the local registrar certifies

to the state registrar that each record maintained by the local

office that is to be destroyed has been verified against the

records contained in the bureau's database and that each record

is included in the database or otherwise accounted for.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 74th Leg., ch. 17, Sec. 2, eff. April 25,

1997.

Sec. 191.027. REVIEW OF CERTIFICATE BY LOCAL REGISTRAR. (a)

The local registrar shall carefully examine each birth or death

certificate when presented for registration to determine if it is

completed as required by this title and by the state registrar's

instructions.

(b) If a death certificate is incomplete or unsatisfactory, the

local registrar shall call attention to the defects in the

return.

(c) If a birth certificate is incomplete, the local registrar

shall immediately notify the informant and require the informant

to supply the missing information if it can be obtained.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 191.028. AMENDMENT OF CERTIFICATE. (a) A record of a

birth, death, or fetal death accepted by a local registrar for

registration may not be changed except as provided by Subsection

(b).

(b) An amending certificate may be filed to complete or correct

a record that is incomplete or proved by satisfactory evidence to

be inaccurate. The amendment must be in a form prescribed by the

department. The amendment shall be attached to and become a part

of the legal record of the birth, death, or fetal death if the

amendment is accepted for filing, except as provided by Section

192.011(b).

(c) Not later than the 30th business day after the date the

department receives an amending certificate, the department shall

notify the individual of whether the amendment has been accepted

for filing.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 54, eff. Sept. 1,

1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

758, Sec. 2, eff. September 1, 2009.

Sec. 191.029. CERTIFICATES OR REPORT SENT TO STATE REGISTRAR.

On the 10th day of each month, the local registrar shall send to

the state registrar:

(1) the original certificates that the local registrar

registered during the preceding month; or

(2) a report of no births or deaths on a card provided for that

purpose if no births or deaths occurred during the preceding

month.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 191.030. RECORDS FILED WITH COUNTY. (a) Not later than

the 10th day of each month, the local registrar shall file with

the commissioners court or the county auditor, as appropriate, a

copy of each birth, death, and fetal death certificate filed with

the local registrar during the preceding month.

(b) Each copy must show the local registrar's file date and

signature.

(c) The copies shall be deposited in the county clerk's office.

(d) This subsection does not apply in a municipality that has an

ordinance requiring that a copy of each birth, death, and fetal

death certificate be permanently filed in the office of the

municipality's registrar.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 191.031. REVIEW OF CERTIFICATES BY STATE REGISTRAR. (a)

The state registrar shall carefully examine the certificates

received monthly from the local registrars.

(b) The state registrar shall require additional information to

make the record complete and satisfactory if necessary.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 191.032. STATE RECORDS. (a) The state registrar shall

arrange, bind, and permanently preserve birth, death, and fetal

death certificates in a systematic manner.

(b) The board shall adopt rules necessary to implement this

section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 260, Sec. 1, eff. Sept. 1,

1991.

Sec. 191.033. ADDENDA. (a) The state registrar may attach to

the original record an addendum that sets out any information

received by the state registrar that may contradict the

information in a birth, death, or fetal death record required to

be maintained in the bureau of vital statistics.

(b) If the state registrar attaches an addendum to an original

record, the state registrar shall instruct the local registration

official in whose jurisdiction the birth, death, or fetal death

occurred to attach an identical addendum to any duplicate of the

record in the official's custody.

(c) In this section, "local registration official" means a

county clerk or a person authorized by this title to maintain a

duplicate system of records for each birth, death, or fetal death

that occurs in the person's jurisdiction.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 191.034. NOTATION OF DEATH ON BIRTH CERTIFICATE. (a) On

receipt of the death certificate of a person younger than 55

years of age whose birth is registered in this state, the state

registrar shall make a conspicuous notation on the decedent's

birth certificate that the person is dead.

(b) The state registrar shall provide computer-generated

abstracts, transcripts, or copies of the death certificate to the

county clerk of the county in which the decedent was born and to

the local registrar of the registration district in which the

decedent was born. On receipt of the notification of death, the

county clerk or local registrar shall make a conspicuous notation

on the decedent's birth certificate that the person is dead.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 260, Sec. 2, eff. Sept. 1,

1991.

Sec. 191.036. SPANISH SURNAME INFORMATION. (a) The purpose of

this section is to:

(1) enable this state to participate in a study being conducted

by a group of southwestern states to obtain information about the

birth rates and mortality patterns of persons with Spanish

surnames; and

(2) implement recommendations made by the National Center for

Health Statistics for improved methods of maintaining vital

statistics.

(b) In the next official revision of the prescribed forms for

birth and fetal death certificates, the department shall include

the following questions and instructions:

(1) Is the father of Spanish origin?

(2) If yes, specify Mexican, Cuban, Puerto Rican, etc.

(3) Is the mother of Spanish origin?

(4) If yes, specify Mexican, Cuban, Puerto Rican, etc.

(c) In the next official revision of the prescribed forms for

death certificates, the department shall include the following

questions and instructions:

(1) Was the decedent of Spanish origin?

(2) If yes, specify Mexican, Cuban, Puerto Rican, etc.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. COPIES OF RECORDS

Sec. 191.051. CERTIFIED COPIES. (a) Subject to board rules

controlling the accessibility of vital records, the state

registrar shall supply to a properly qualified applicant, on

request, a certified copy of a record, or part of a record, of a

birth, death, or fetal death registered under this title.

(b) A certified copy issued under this subsection may be issued

only in the form approved by the department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 191.052. CERTIFIED COPY AS EVIDENCE. A copy of a birth,

death, or fetal death record registered under this title that is

certified by the state registrar is prima facie evidence of the

facts stated in the record.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 191.056. COPIES COLLECTED BY NATIONAL AGENCY. (a) The

national agency in charge of the collection of vital statistics

may obtain, without expense to the state, transcripts of vital

records without payment of the fees prescribed by this chapter.

(b) The bureau of vital statistics may contract with the

national agency to have copies of vital records that are filed

with the bureau transcribed for that agency.

(c) The state registrar may act as special agent for the

national agency to accept the use of the franking privilege and

forms furnished by the national agency.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 191.057. RECORDS WITH ADDENDA. (a) In this section:

(1) "Copy" means a reproduction of a record made by any means.

(2) "Local registration official" means a county clerk or a

person authorized by this title to maintain a duplicate system of

records for each birth, death, or fetal death that occurs in the

person's jurisdiction.

(b) If the bureau of vital statistics or any local registration

official receives an application for a certified copy of a birth,

death, or fetal death record to which an addendum has been

attached under Section 191.033, the application shall be sent

immediately to the state registrar. After examining the

application, the original record, and the addendum, the state

registrar may refuse to issue a certified copy of the record or

part of the record to the applicant.

(c) If the state registrar refuses to issue the certified copy:

(1) the state registrar shall notify the applicant of the

refusal and the reason for the refusal not later than the 10th

day after the date on which the state registrar receives the

application; and

(2) the department shall give the applicant an opportunity for a

hearing.

(d) After the hearing, the state registrar shall notify the

local officials who have duplicates of the questioned record of

the department's final decision. The department may order the

officials to issue or refuse to issue certified copies of the

record.

(e) A duty imposed on or a power granted to the state registrar

under this section may be performed or exercised by a designee of

the state registrar.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 192. BIRTH RECORDS

HEALTH AND SAFETY CODE

TITLE 3. VITAL STATISTICS

CHAPTER 192. BIRTH RECORDS

SUBCHAPTER A. GENERAL REGISTRATION PROVISIONS

Sec. 192.001. REGISTRATION REQUIRED. The birth of each child

born in this state shall be registered.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 192.002. FORM OF BIRTH CERTIFICATE. (a) The department

shall prescribe the form and contents of the birth certificate.

(b) The section of the birth certificate entitled "For Medical

and Health Use Only" is not part of the legal birth certificate.

Information held by the department under that section of the

certificate is confidential. That information may not be released

or made public on subpoena or otherwise, except that release may

be made for statistical purposes only so that no person, patient,

or facility is identified, or to medical personnel of a health

care entity, as that term is defined in Subtitle B, Title 3,

Occupations Code, or appropriate state or federal agencies for

statistical research. The board may adopt rules to implement this

subsection.

(c) The form must include a space for recording the social

security numbers of the mother and father and the signatures of

the biological mother and biological father. These social

security numbers and signatures are not a part of the legal birth

certificate, shall be made available to the agency administering

the state's plan under Part D of Title IV of the federal Social

Security Act (42 U.S.C. Section 651 et seq.), and may not be used

or disseminated for any purpose other than the establishment and

the enforcement of child support orders.

(d) The social security numbers of the mother and father

recorded on the form shall be made available to the federal

Social Security Administration.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., 1st C.S., ch. 25, Sec. 7; Acts

1991, 72nd Leg., ch. 14, Sec. 56, eff. Sept. 1, 1991; Acts 1999,

76th Leg., ch. 556, Sec. 69, eff. Sept. 1, 1999; Acts 2001, 77th

Leg., ch. 1420, Sec. 14.785, eff. Sept. 1, 2001.

Sec. 192.0021. HEIRLOOM BIRTH CERTIFICATE. (a) The department

shall promote and sell copies of an heirloom birth certificate.

The department shall solicit donated designs for the certificate

from Texas artists and select the best donated designs for the

form of the certificate. An heirloom birth certificate must

contain the same information as, and have the same effect of, a

certified copy of another birth record. The department shall

prescribe a fee for the issuance of an heirloom birth certificate

in an amount that does not exceed $50. The heirloom birth

certificate must be printed on high-quality paper with the

appearance of parchment not smaller than 11 inches by 14 inches.

(b) The department shall deposit 50 percent of the proceeds from

the sale of heirloom birth certificates to the credit of the

childhood immunization account and the other 50 percent to the

credit of the undedicated portion of the general revenue fund.

The childhood immunization account is an account in the general

revenue fund. Money in the account may be used only by the

Department of State Health Services for:

(1) making grants to fund childhood immunizations and related

education programs; and

(2) administering this section.

(c) The department may sell an heirloom birth certificate only

for an individual born in this state.

Added by Acts 1993, 73rd Leg., ch. 941, Sec. 1, eff. Aug. 30,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

1265, Sec. 1, eff. September 1, 2005.

Sec. 192.0022. CERTIFICATE OF BIRTH RESULTING IN STILLBIRTH.

(a) In this section:

(1) "Stillbirth" means an unintended, intrauterine fetal death

occurring in this state after a gestational age of not less than

20 completed weeks.

(2) "Certificate of birth resulting in stillbirth" means a birth

certificate issued to record the birth of a stillborn child.

(b) The person who is required to file a fetal death certificate

under Section 193.002 shall advise the parent or parents of a

stillborn child:

(1) that a parent may, but is not required to, request the

preparation of a certificate of birth resulting in stillbirth;

(2) that a parent may obtain a certificate of birth resulting in

stillbirth by contacting the bureau of vital statistics to

request the certificate and paying the required fee; and

(3) regarding the way or ways in which a parent may contact the

bureau of vital statistics to request the certificate.

(c) A parent may provide a name for a stillborn child on the

request for a certificate of birth resulting in stillbirth. If

the requesting parent does not wish to provide a name, the bureau

of vital statistics shall fill in the certificate with the name

"baby boy" or "baby girl" and the last name of the parent. The

name of the stillborn child provided on or later added by

amendment to the certificate of birth resulting in stillbirth

shall be the same name as placed on the original or amended fetal

death certificate.

(d) A certificate of birth resulting in stillbirth must include

the state file number of the corresponding fetal death

certificate.

(e) The department shall prescribe the form and content of a

certificate of birth resulting in stillbirth and shall specify

the information necessary to prepare the certificate.

(f) The bureau of vital statistics may not use a certificate of

birth resulting in stillbirth to calculate live birth statistics.

(g) On issuance of a certificate of birth resulting in

stillbirth to a parent who has requested the certificate as

provided by this section, the bureau of vital statistics shall

file an exact copy of the certificate with the local registrar of

the registration district in which the stillbirth occurred. The

local registrar shall file the certificate of birth resulting in

stillbirth with the fetal death certificate.

(h) A parent may request the bureau of vital statistics to issue

a certificate of birth resulting in stillbirth without regard to

the date on which the fetal death certificate was issued.

(i) The executive commissioner of the Health and Human Services

Commission may adopt rules necessary to administer this section.

Added by Acts 2005, 79th Leg., Ch.

276, Sec. 1, eff. September 1, 2005.

Sec. 192.003. BIRTH CERTIFICATE FILED OR BIRTH REPORTED. (a)

The physician, midwife, or person acting as a midwife in

attendance at a birth shall file the birth certificate with the

local registrar of the registration district in which the birth

occurs.

(b) If a birth occurs in a hospital or birthing center, the

hospital administrator, the birthing center administrator, or a

designee of the appropriate administrator may file the birth

certificate in lieu of a person listed by Subsection (a).

(c) If there is no physician, midwife, or person acting as a

midwife in attendance at a birth and if the birth does not occur

in a hospital or birthing center, the following in the order

listed shall report the birth to the local registrar:

(1) the father or mother of the child; or

(2) the owner or householder of the premises where the birth

occurs.

(d) Except as provided by Subsection (e), a person required to

file a birth certificate or report a birth shall file the

certificate or make the report not later than the fifth day after

the date of the birth.

(e) Based on a parent's religious beliefs, a parent may request

that a person required to file a birth certificate or report a

birth delay filing the certificate or making the report until the

parent contacts the person with the child's name. If a parent

does not name the child before the fifth day after the date of

the birth due to the parent's religious beliefs, the parent must

contact the person required to file the birth certificate or

report the birth with the name of the child as soon as the child

is named. A person required to file the birth certificate or

report the birth who delays filing the certificate or making the

report in accordance with the parent's request shall file the

certificate or make the report not later than the 15th day after

the date of the child's birth.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 30, Sec. 1, eff. Sept. 1,

1993; Acts 1993, 73rd Leg., ch. 519, Sec. 1, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(21), eff. Sept. 1, 1995;

Acts 1995, 74th Leg., ch. 751, Sec. 124, eff. Sept. 1, 1995; Acts

1999, 76th Leg., ch. 556, Sec. 81, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

68, Sec. 1, eff. May 17, 2005.

Sec. 192.0031. INFORMATION OF BIRTH TO SCHOOL-AGE MOTHER. (a)

Notwithstanding Subchapter C, Chapter 552, Government Code, the

department shall notify the commissioner of education of each

birth to a school-age mother. The commissioner may notify the

school district in which a school-age mother resides of each

birth to a school-age mother.

(b) The department may not notify the commissioner of a birth to

a school-age mother if:

(1) the child died at birth; or

(2) the child was placed for adoption.

(c) A notification under this section must include the name and

address of the mother, the father, if the father is of school age

and is named on the birth certificate, and the person born.

Reports under this section shall be sent at least quarterly.

Added by Acts 1993, 73rd Leg., ch. 907, Sec. 6, eff. June 19,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(101),

eff. Sept. 1, 1995.

Sec. 192.004. INFORMATION OBTAINED BY LOCAL REGISTRAR. (a) The

local registrar shall obtain the information necessary to prepare

the birth certificate from the person reporting a birth or from

another person with the required knowledge if:

(1) the birth is reported under Section 192.003(c); or

(2) a person who files a certificate under Section 192.003(a) or

192.003(b) cannot by diligent inquiry obtain an item of

information required for the certificate.

(b) A person from whom a local registrar requests necessary

information shall answer correctly to the best of the person's

knowledge. On request of the local registrar, a person who makes

a statement under this section shall verify the statement by

signing it.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 30, Sec. 2, eff. Sept. 1,

1993.

Sec. 192.005. RECORD OF PATERNITY. (a) The items on a birth

certificate relating to the child's father shall be completed

only if:

(1) the child's mother was married to the father:

(A) at the time of the child's conception;

(B) at the time of the child's birth; or

(C) after the child's birth;

(2) paternity is established by order of a court of competent

jurisdiction; or

(3) a valid acknowledgment of paternity executed by the father

has been filed with the bureau of vital statistics as provided by

Subchapter D, Chapter 160, Family Code.

(b) Repealed by Acts 2003, 78th Leg., ch. 610, Sec. 23, eff.

Sept. 1, 2003.

(c) A person may apply to the state registrar for the removal of

any indication of the absence of paternity of a child who has no

presumed father from the person's birth record.

(d) If the items relating to the child's father are not

completed on a birth certificate filed with the state registrar,

the state registrar shall notify the attorney general.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., 1st C.S., ch. 25, Sec. 8; Acts

1993, 73rd Leg., ch. 519, Sec. 2, eff. Sept. 1, 1993; Acts 1997,

75th Leg., ch. 165, Sec. 7.42, eff. Sept. 1, 1997; Acts 2003,

78th Leg., ch. 610, Sec. 21, 23, eff. Sept. 1, 2003.

Sec. 192.0051. REPORT OF DETERMINATION OF PATERNITY. (a) A

report of each determination of paternity in this state shall be

filed with the state registrar.

(b) On a determination of paternity, the petitioner shall

provide the clerk of the court in which the decree was granted

with the information necessary to prepare the report. The clerk

shall:

(1) report the determination on a form or in a manner provided

by the department; and

(2) complete the report immediately after the decree becomes

final.

(c) On completion of the report, the clerk of the court shall

forward to the state registrar the report for each decree that

became final in that court.

Added by Acts 1993, 73rd Leg., ch. 519, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 70, eff.

Sept. 1, 1999.

Sec. 192.006. SUPPLEMENTARY BIRTH CERTIFICATES. (a) A

supplementary birth certificate may be filed if the person who is

the subject of the certificate:

(1) becomes the child of the person's father by the subsequent

marriage of the person's parents;

(2) has the person's parentage determined by a court of

competent jurisdiction; or

(3) is adopted under the laws of any state.

(b) An application for a supplementary birth certificate may be

filed by:

(1) an adult whose status is changed; or

(2) a legal representative of the person whose status is

changed.

(c) The state registrar shall require proof of the change in

status that the board by rule may prescribe.

(d) Supplementary birth certificates and applications for

supplementary birth certificates shall be prepared and filed in

accordance with board rules.

(e) In accordance with board rules, a supplementary birth

certificate may be filed for a person whose parentage has been

determined by an acknowledgment of paternity.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 57, 58, eff. Sept.

1, 1991; Acts 1999, 76th Leg., ch. 556, Sec. 71, eff. Sept. 1,

1999.

Sec. 192.007. SUPPLEMENTARY CERTIFICATES FOR CHILD WHO DIES

BEFORE ADOPTION. (a) If a child in the process of being adopted

in this state dies before the adoption is completed, the persons

who attempted to adopt the child may request the state registrar

to file supplementary birth and death certificates for the child.

(b) Persons making a request under this section must include

with the request:

(1) sufficient information to prove that they attempted to adopt

the child and that the child died before the adoption was

completed;

(2) a copy of an irrevocable affidavit of relinquishment of

parental rights relating to the child;

(3) a copy of the affidavit of the status of the child, if

applicable; and

(4) any other information required by the department.

(c) On receipt of the information required by Subsection (b),

the state registrar shall complete birth and death certificates

as if the child had been adopted by court decree and then died.

(d) In the absence of evidence to the contrary, compliance with

this section and the completion of the birth certificate

constitute adoption by estoppel.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 192.008. BIRTH RECORDS OF ADOPTED PERSON. (a) The

supplementary birth certificate of an adopted child must be in

the names of the adoptive parents, one of whom must be a female,

named as the mother, and the other of whom must be a male, named

as the father. This subsection does not prohibit a single

individual, male or female, from adopting a child. Copies of the

child's birth certificates or birth records may not disclose that

the child is adopted.

(b) After a supplementary birth certificate of an adopted child

is filed, information disclosed from the record must be from the

supplementary certificate.

(c) The board shall adopt rules and procedures to ensure that

birth records and indexes under the control of the department or

local registrars and accessible to the public do not contain

information or cross-references through which the confidentiality

of adoption placements may be directly or indirectly violated.

The rules and procedures may not interfere with the registries

established under Subchapter E, Chapter 162, Family Code, or with

a court order under this section.

(d) Except as provided by Subsections (e) and (f), only the

court that granted the adoption may order access to an original

birth certificate and the filed documents on which a

supplementary certificate is based.

(e) A person applying for access to an original birth

certificate and the filed documents on which the supplementary

certificate is based is entitled to know the identity and

location of the court that granted the adoption. If that

information is not on file, the state registrar shall give the

person an affidavit stating that the information is not on file

with the state registrar. Any court of competent jurisdiction to

which the person presents the affidavit may order the access.

(f) An adult adoptee who is applying for access to the person's

original birth certificate and who knows the identity of each

parent named on the original birth certificate is entitled to a

noncertified copy of the original birth certificate without

obtaining a court order.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 7.43, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 561, Sec. 29, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

480, Sec. 1, eff. September 1, 2005.

Sec. 192.009. CERTIFICATE OF ADOPTION, ANNULMENT OF ADOPTION, OR

REVOCATION OF ADOPTION. (a) A certificate of each adoption,

annulment of adoption, and revocation of adoption decreed in this

state shall be filed with the state registrar.

(b) When a petition for adoption, annulment of adoption, or

revocation of adoption is granted, the petitioner shall supply

the clerk of the court the information necessary to prepare the

certificate. The clerk shall:

(1) prepare the certificate on a form furnished by the

department that provides the information prescribed by the

department; and

(2) complete the certificate immediately after the decree

becomes final.

(c) Not later than the 10th day of each month, the clerk shall

forward to the state registrar the certificates that the clerk

completed for decrees that became final in the preceding calendar

month.

(d) If the bureau of vital statistics determines that a

certificate filed with the state registrar under this section

requires correction, the bureau shall mail the certificate

directly to an attorney of record with respect to the petition of

adoption, annulment of adoption, or revocation of adoption. The

attorney shall return the corrected certificate to the bureau. If

there is no attorney of record, the bureau shall mail the

certificate to the clerk of the court for correction.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 1128, Sec. 1, eff. Sept. 1,

2003.

Sec. 192.010. CHANGE OF NAME. (a) Subject to board rules, an

adult whose name is changed by court order, or the legal

representative of any person whose name is changed by court

order, may request that the state registrar attach an amendment

showing the change to the person's original birth record.

(b) The state registrar shall require proof of the change of

name that the board by rule may prescribe.

(c) Repealed by Acts 1991, 72nd Leg., ch. 14, Sec. 59, eff.

Sept. 1, 1991.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 59, eff. Sept. 1,

1991.

Sec. 192.011. AMENDING BIRTH CERTIFICATE. (a) This section

applies to an amending birth certificate that is filed under

Section 191.028 and that completes or corrects information

relating to the person's sex, color, or race.

(b) On the request of the person or the person's legal

representative, the state registrar, local registrar, or other

person who issues birth certificates shall issue a birth

certificate that incorporates the completed or corrected

information instead of issuing a copy of the original or

supplementary certificate with an amending certificate attached.

(c) The department shall prescribe the form for certificates

issued under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 192.012. RECORD OF ACKNOWLEDGMENT OF PATERNITY. (a) If

the mother of a child is not married to the father of the child,

a person listed in Section 192.003 who is responsible for filing

the birth certificate shall:

(1) provide an opportunity for the child's mother and putative

father to sign an acknowledgment of paternity as provided by

Subchapter C, Chapter 160, Family Code; and

(2) provide oral and written information to the child's mother

and putative father about:

(A) establishing paternity, including an explanation of the

rights and responsibilities that result from acknowledging

paternity; and

(B) the availability of child support services.

(b) The local registrar shall transmit the acknowledgment of

paternity to the state registrar.

(c) The state registrar shall record the information contained

in the acknowledgment of paternity and transmit the information

to the Title IV-D agency.

(d) The Title IV-D agency may use the information contained in

the acknowledgment of paternity for any purpose directly

connected with providing child support services under Chapter

231, Family Code.

Added by Acts 1999, 76th Leg., ch. 556, Sec. 72, eff. Sept. 1,

1999.

SUBCHAPTER B. DELAYED REGISTRATION

Sec. 192.021. DELAY LESS THAN ONE YEAR. (a) A birth that

occurred more than five days but less than one year before the

date of an application for registration may be recorded on a

birth certificate and submitted for filing to the local registrar

of the registration district in which the birth occurred.

(b) The local registrar may require evidence to substantiate the

facts of the birth and may require a statement explaining the

delay in filing the birth certificate. The local registrar may

accept the certificate for filing if the evidence required by the

local registrar is submitted.

(c) Registration under this section is subject to board rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 192.022. DELAY OF ONE YEAR OR MORE: APPLICATION FILED WITH

STATE REGISTRAR. Subject to board rules, an application to file

a delayed birth certificate for a birth in this state not

registered before the one-year anniversary of the date of birth

shall be made to the state registrar.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 192.023. DELAY OF MORE THAN ONE BUT LESS THAN FOUR YEARS.

(a) A birth that occurred at least one year but less than four

years before the date of the application for registration shall

be recorded on a birth certificate in the form prescribed by the

state registrar and submitted to the state registrar for filing.

(b) The state registrar may require evidence to substantiate the

facts of the birth and may require a statement explaining the

delay in filing the birth certificate. The state registrar may

accept the certificate for filing if the evidence required by the

state registrar is submitted.

(c) A birth certificate filed under this section shall be marked

"Delayed" and must show on its face the date of registration.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 192.024. DELAY OF FOUR YEARS OR MORE. (a) A birth that

occurred four or more years before the date of the application

for registration shall be recorded on a form entitled "Delayed

Certificate of Birth." The department shall prescribe and furnish

the form.

(b) The form shall provide for:

(1) the name and sex of the person whose birth is to be

registered;

(2) the place and date of the person's birth;

(3) the names of the person's parents;

(4) the place of birth of each parent;

(5) the date of registration; and

(6) any other information required by the state registrar.

(c) The information on the form must be subscribed and sworn to,

before an official authorized to administer oaths, by:

(1) the person whose birth is to be registered; or

(2) the person's parent, legal guardian, or legal representative

if the person is incompetent to swear to the information.

(d) The state registrar shall add to a certificate submitted

under this section:

(1) a description of each document submitted in support of the

delayed registration, including the title of the document or the

type of document;

(2) the name and address of the affiant if the document is an

affidavit of personal knowledge; and

(3) if the document is a record, or certified copy of a record,

of a business entry:

(A) the name and address of the custodian of the record;

(B) the date of the original entry; and

(C) the date of the certified copy.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 192.025. SUPPORTING DOCUMENTS. (a) The state registrar

shall accept an application under Section 192.024 if the

applicant's statement of date and place of birth and parentage is

established to the state registrar's satisfaction by the evidence

required by this section.

(b) The certification of the state registrar shall be added to a

certificate accepted for filing under this section.

(c) If the birth occurred at least four years but less than 15

years before the date of the application:

(1) the statement of date and place of birth must be supported

by at least two documents, only one of which may be an affidavit

of personal knowledge; and

(2) the statement of parentage must be supported by at least one

document, which may be a document qualifying for submission under

Subdivision (1).

(d) If the birth occurred 15 or more years before the date of

the application:

(1) the statement of date and place of birth must be supported

by at least three documents, only one of which may be an

affidavit of personal knowledge; and

(2) the statement of parentage must be supported by at least one

document, which may be a document qualifying for submission under

Subdivision (1).

(e) A document accepted as evidence under this section, other

than an affidavit of personal knowledge, must be at least five

years old. A copy or abstract of the document may be accepted if

certified as true and correct by the custodian of the document.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 192.026. REJECTION OR RETURN OF APPLICATION. (a) The

state registrar may not register a delayed birth certificate if:

(1) the applicant does not submit the documentary evidence

required by Section 192.025; or

(2) the state registrar finds reason to question the validity or

adequacy of the certificate or the documentary evidence.

(b) On the state registrar's refusal to register a certificate

under Subsection (a), the state registrar shall:

(1) furnish the applicant a statement of the reasons for the

refusal; and

(2) advise the applicant of the right to appeal to the county

court for probate matters of the county in which the birth

occurred, as provided by Section 192.027.

(c) If an application to file a delayed birth certificate is not

actively pursued, the state registrar shall:

(1) return the application, supporting evidence, and any related

instruments to the applicant; or

(2) make another disposition of those documents that the state

registrar considers appropriate.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 192.027. REGISTRATION BY JUDICIAL ORDER. (a) If a delayed

birth certificate is not accepted for registration by the state

registrar, the person may file a petition in the county probate

court of the county in which the birth occurred for an order

establishing a record of the person's date of birth, place of

birth, and parentage.

(b) The petition must be on a form prescribed and furnished by

the department.

(c) The petition must be accompanied by:

(1) a statement of the state registrar issued under Section

192.026(b)(1); and

(2) the documentary evidence submitted to the state registrar in

support of the application.

(d) If the court finds from the evidence presented that the

person was born in this state, the court shall:

(1) make findings as to the person's date and place of birth and

parentage;

(2) make other findings required by the case; and

(3) enter an order on a form prescribed and furnished by the

department to establish a record of birth.

(e) An order under this section must include:

(1) the birth data to be registered;

(2) a description of the evidence presented; and

(3) the date of the court's action.

(f) Not later than the seventh day after the date on which the

order is entered, the clerk of the court shall forward the order

to the state registrar. The state registrar shall register the

order, which is the record of birth.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 193. DEATH RECORDS

HEALTH AND SAFETY CODE

TITLE 3. VITAL STATISTICS

CHAPTER 193. DEATH RECORDS

Sec. 193.001. FORM OF CERTIFICATE. (a) The department shall

prescribe the form and contents of death certificates and fetal

death certificates.

(b) The social security number shall be recorded on the death

certificate and on any other records related to the death.

(c) The department shall require death certificates and fetal

death certificates to include the name of the place and the

specific number of the plot, crypt, lawn crypt, or niche in which

a decedent's remains will be interred or, if the remains will not

be interred, the place and manner of other disposition.

(d) The bureau of vital statistics and each local registrar

shall make the information provided under Subsection (c)

available to the public and may charge a fee in an amount

prescribed under Section 191.0045 for providing that service.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 502, Sec. 2, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 556, Sec. 73, eff. Sept. 1, 1999.

Sec. 193.002. PERSON REQUIRED TO FILE. The person in charge of

interment or in charge of removal of a body from a registration

district for disposition shall:

(1) obtain and file the death certificate or fetal death

certificate;

(2) enter on the certificate the information relating to

disposition of the body;

(3) sign the certificate; and

(4) file the certificate electronically as specified by the

state registrar.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

302, Sec. 1, eff. September 1, 2007.

Sec. 193.003. TIME AND PLACE FOR FILING DEATH CERTIFICATE. (a)

Not later than the 10th day after the date of a death that occurs

in this state, a death certificate shall be filed with the local

registrar of the registration district in which:

(1) the death occurs; or

(2) the body is found, if the place of death is not known.

(b) Subject to board rules, a certificate of a fetal death that

occurs in this state shall be filed with the local registrar of

the registration district in which:

(1) the fetal death occurs; or

(2) the body is found, if the place of fetal death is not known.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 193.004. PERSONAL AND MEDICAL INFORMATION. (a) The person

required to file a death certificate shall obtain the required

personal information from a competent person with knowledge of

the facts.

(b) The person required to file a fetal death certificate shall

obtain the required personal information from the person best

qualified to furnish the information.

(c) A person required to obtain information under this section

shall obtain the information over the signature of the person who

furnishes the information.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 1425, Sec. 1, eff. Sept. 1,

1997.

Sec. 193.0041. DISCIPLINARY ACTION PROHIBITED. A state agency

that licenses a person required to file a death certificate under

this chapter may not take disciplinary action against the person

for failure to timely file the certificate if the person supplies

written documentation that the person has made a good faith

effort to file the certificate within the time required by

Section 193.003(a) and the failure to timely file the certificate

results from circumstances beyond the person's control.

Added by Acts 2007, 80th Leg., R.S., Ch.

636, Sec. 1, eff. September 1, 2007.

Sec. 193.005. PERSONAL INFORMATION. (a) A person required to

file a death certificate or fetal death certificate shall obtain

the required medical certification from an attending physician if

the death occurred under medical attendance for the care and

treatment of the condition or disease process that contributed to

the death.

(b) The attending physician shall complete the medical

certification not later than five days after receiving the death

certificate.

(c) An associate physician, the chief medical officer of the

institution where the death occurred, or the physician who

performed an autopsy on the decedent may complete the medical

certification if:

(1) the attending physician is unavailable;

(2) the attending physician approves; and

(3) the person completing the medical certification has access

to the medical history of the case and the death is due to

natural causes.

(d) If a death or fetal death occurs without medical attendance

or is otherwise subject to Chapter 49, Code of Criminal

Procedure, the person required to file the death or fetal death

certificate shall notify the appropriate authority of the death.

(e) A person conducting an inquest required by Chapter 49, Code

of Criminal Procedure, shall:

(1) complete the medical certification not later than five days

after receiving the death or fetal death certificate; and

(2) state on the medical certification the disease that caused

the death or, if the death was from external causes, the means of

death and whether the death was probably accidental, suicidal, or

homicidal, and any other information required by the state

registrar to properly classify the death.

(f) If the identity of the decedent is unknown, the person

conducting the inquest shall obtain and forward to the Department

of Public Safety:

(1) the decedent's fingerprints;

(2) information concerning the decedent's hair color, eye color,

height, weight, deformities, and tattoo marks; and

(3) other facts required for assistance in identifying the

decedent.

(g) If the medical certification cannot be completed in a timely

manner, the person required to complete the medical certification

shall give the funeral director or the person acting as funeral

director notice of the reason for the delay. Final disposition of

the body may not be made unless specifically authorized by the

person responsible for completing the medical certification.

(h) The person completing the medical certification shall submit

the information and attest to its validity using an electronic

process approved by the state registrar.

(i) On receipt of autopsy results or other information that

would change the information in the medical certification on the

death certificate, the appropriate certifier shall immediately

report the change in a manner prescribed by the department to

amend the death certificate.

(j) The death certificate of a decedent who was an inmate of the

Texas Department of Criminal Justice at the time of death and who

was lawfully executed shall classify the manner of death as death

caused by judicially ordered execution.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 1425, Sec. 2, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

285, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

302, Sec. 2, eff. September 1, 2007.

Sec. 193.006. INFORMATION RELATING TO VETERANS. (a) This

section applies to the death certificate of a person who:

(1) served in a war, campaign, or expedition of the United

States, the Confederate States of America, or the Republic of

Texas;

(2) was the wife or widow of a person who served in a war,

campaign, or expedition of the United States, the Confederate

States of America, or the Republic of Texas; or

(3) at the time of death was in the service of the United

States.

(b) The funeral director or the person in charge of the

disposition of the body shall supply on the reverse side of the

death certificate:

(1) the organization in which service was rendered;

(2) the serial number on the discharge papers or the adjusted

service certificate; and

(3) the name and mailing address of the decedent's next of kin

or next friend.

(c) When the death certificate is filed locally, the local

registrar shall immediately notify the nearest congressionally

chartered veteran organizations.

(d) When the death certificate is filed with the bureau of vital

statistics, the state registrar shall notify the Texas Veterans

Commission.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 260, Sec. 3, eff. Sept. 1,

1991.

Sec. 193.007. DELAYED REGISTRATION OF DEATH. (a) A death that

occurred more than 10 days but less than one year before the date

of an application for registration of death may be recorded on a

death certificate and submitted for filing with the local

registrar of the registration district in which the death

occurred.

(b) To file a record of a death that occurred in this state but

was not registered within one year of the date of death, a person

shall submit a record of the death to the county probate court in

the county in which the death occurred.

(c) The bureau of vital statistics shall furnish a form for

filing records under this section. Records submitted under this

section must be on the form furnished by the bureau. The state

registrar may accept a certificate that is verified as provided

by this section.

(d) The certificate must be supported by the affidavit of:

(1) the physician last in attendance on the decedent or the

funeral director who buried the body; or

(2) if the affidavit of the physician or funeral director cannot

be obtained:

(A) any person who was acquainted with the facts surrounding the

death when the death occurred; and

(B) another person who was acquainted with the facts surrounding

the death but who is not related to the decedent by consanguinity

or affinity, as determined under Chapter 573, Government Code.

(e) For each application under this section, the court shall

collect a $1 fee. The court retains 50 cents of the fee and the

remaining 50 cents is allocated to the clerk of the court for

recording the certificate.

(f) Not later than the seventh day after the date on which a

certificate is accepted and ordered filed by a court under this

section, the clerk of the court shall forward to the bureau of

vital statistics:

(1) the certificate; and

(2) an order from the court that the state registrar accept the

certificate.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 561, Sec. 29, eff. Aug. 26,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(27), eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 1425, Sec. 3, eff. Sept. 1, 1997.

Sec. 193.008. BURIAL-TRANSIT PERMIT. (a) A burial-transit

permit issued under the law and rules of a place outside of this

state in which a death or fetal death occurred authorizes the

transportation of the body in this state. A cemetery or crematory

shall accept the permit as authorization for burial, cremation,

or other disposal of the body in this state.

(b) The department shall prescribe the form and contents of the

burial-transit permit.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 193.009. BURIAL RECORDS. (a) The person in charge of

premises on which interments are made shall keep a record of the

bodies interred or otherwise disposed of on the premises.

(b) The records must include for each decedent:

(1) the decedent's name;

(2) the place of death;

(3) the date of interment or disposal;

(4) the name and address of the funeral director; and

(5) any other information required by the state registrar.

(c) The records are open to official inspection at all times.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 193.010. CERTIFICATE OF DEATH BY CATASTROPHE. (a) In this

section, "catastrophe" means the occurrence of a substantial

force that causes widespread or severe damage, injury, or loss of

life or property and from which it is not reasonable to assume

that a person could survive, including:

(1) flood, earthquake, tornado, or other natural disaster;

(2) explosion, fire, or destruction of a building;

(3) the crash of a motor vehicle, train, or airplane involving

more than one person; or

(4) the overtaking of more than one person by fire, water,

earth, or other substance.

(b) A local registrar shall issue and file a certificate of

death by catastrophe for a person if:

(1) an affidavit is submitted to the registrar stating that:

(A) the person was last reasonably believed to be at the scene

of a catastrophe;

(B) at least 10 days have passed since the day of the

catastrophe;

(C) a diligent search has been made by a governmental authority

and the authority has concluded the search for the person;

(D) the catastrophe was not intentionally caused by the person;

and

(E) the affiant:

(i) does not know whether the person is alive or dead;

(ii) has not received any information about the person's status

since the catastrophe and, barring the person's death, would have

received information about the person's status;

(iii) is not aware of any custody or guardianship issues

involving the person, if the person is a minor or a person for

whom a guardian has been appointed; and

(iv) is not aware of any reasonable motive for the person to

disappear or for another person to abduct the person; and

(2) a written statement signed by an agent of the governmental

authority that conducts a search under Subdivision (1)(C) is

submitted to the registrar stating that the governmental

authority conducted and concluded a search for the person.

(c) The department may issue a certificate of death by

catastrophe for a minor or a person for whom a guardian has been

appointed who is the subject of a custody or guardianship dispute

only if all parties to the dispute submit an affidavit under

Subsection (b).

(d) An insurer shall accept as proof of death of an insured a

certificate of death by catastrophe issued under this section.

Added by Acts 2003, 78th Leg., ch. 1098, Sec. 1, eff. Sept. 1,

2003.

Sec. 193.011. MEMORANDUM OF UNDERSTANDING ON SUICIDE DATA. (a)

In this section, "authorized entity" means a medical examiner, a

local registrar, a local health authority, a local mental health

authority, a community mental health center, a mental health

center that acts as a collection agent for the suicide data

reported by community mental health centers, or any other

political subdivision of this state.

(b) An authorized entity may enter into a memorandum of

understanding with another authorized entity to share suicide

data that does not name a deceased individual. The shared data

may include:

(1) the deceased individual's date of birth, race or national

origin, gender, and zip code of residence;

(2) any school or college the deceased individual was attending

at the time of death;

(3) the suicide method used by the deceased individual;

(4) the deceased individual's status as a veteran or member of

the armed services; and

(5) the date of the deceased individual's death.

(c) The suicide data an authorized entity receives or provides

under Subsection (b) is not confidential.

(d) An authorized entity that receives suicide data under a

memorandum of understanding authorized by this section may

periodically release suicide data that does not name a deceased

individual to an agency or organization with recognized expertise

in suicide prevention. The agency or organization may use

suicide data received by the agency or organization under this

subsection only for suicide prevention purposes.

(e) An authorized entity or an employee or agent of an

authorized entity is not civilly or criminally liable for

receiving or providing suicide data that does not name a deceased

individual and that may be shared under a memorandum of

understanding authorized by this section.

(f) This section does not prohibit the sharing of data as

authorized by other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

100, Sec. 2, eff. May 23, 2009.



CHAPTER 194. MARRIAGE AND DIVORCE RECORDS

HEALTH AND SAFETY CODE

TITLE 3. VITAL STATISTICS

CHAPTER 194. MARRIAGE AND DIVORCE RECORDS

Sec. 194.001. REPORT OF MARRIAGE. (a) The county clerk shall

file with the bureau of vital statistics a copy of each completed

marriage license application. The clerk shall file the copy not

later than the 90th day after the date of the application. The

clerk may not collect a fee for filing the copy.

(b) The county clerk shall file with the bureau of vital

statistics a copy of each declaration of informal marriage

executed under Section 1.92, Family Code. The clerk shall file

the copy not later than the 90th day after the date on which the

declaration is executed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 194.0011. MARRIAGE LICENSE APPLICATIONS. (a) The board by

rule shall prescribe the format and content of the form used for

the marriage license application.

(b) The bureau of vital statistics shall print and distribute

the forms to each county clerk throughout the state.

(c) The form adopted by the board shall replace locally adopted

forms.

(d) A county clerk may reproduce the board's form locally.

Added by Acts 1991, 72nd Leg., ch. 96, Sec. 1, eff. Sept. 1,

1991.

Sec. 194.002. REPORT OF DIVORCE OR ANNULMENT. (a) The bureau

of vital statistics shall prescribe a form for reporting divorces

and annulments of marriage. The form must require the following

information:

(1) each party's:

(A) full name;

(B) usual residence;

(C) age;

(D) place of birth;

(E) color or race; and

(F) number of children;

(2) the date and place of the parties' marriage;

(3) the date the divorce or annulment of marriage was granted;

and

(4) the court and the style and docket number of the case in

which the divorce or annulment of marriage was granted.

(b) The bureau of vital statistics shall furnish sufficient

copies of the form to each district clerk.

(c) When an attorney presents a final judgment for a divorce or

annulment of marriage to a court for a final decree, the attorney

shall:

(1) enter on the form the information required under Subsection

(a); and

(2) submit the report to the district clerk with the final

judgment.

(d) Not later than the ninth day of each month, each district

clerk shall file with the bureau of vital statistics a completed

report for each divorce or annulment of marriage granted in the

district court during the preceding calendar month. If a report

does not include the information required by Subsection (a)(3) or

(4), the clerk must complete that information on the report

before the clerk files the report with the bureau.

(e) For each report that a district clerk files with the bureau

of vital statistics under this section, the clerk may collect a

$1 fee as costs in the case in which the divorce or annulment of

marriage is granted.

(f) If the bureau of vital statistics determines that a report

filed with the bureau under this section requires correction, the

bureau shall mail the report form directly to an attorney of

record with respect to the divorce or annulment of marriage. The

attorney shall return the corrected report form to the bureau. If

there is no attorney of record, the bureau shall mail the report

form to the district clerk for correction.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 1128, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

186, Sec. 1, eff. May 27, 2005.

Sec. 194.003. STATE INDEX. (a) The bureau of vital statistics

shall maintain a statewide alphabetical index, under the names of

both parties, of each marriage license application or declaration

of informal marriage. The statewide index does not replace the

indexes required in each county.

(b) The bureau of vital statistics shall maintain a statewide

alphabetical index, under the names of both parties, of each

report of divorce or annulment of marriage.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 194.004. RELEASE OF INFORMATION. (a) The bureau of vital

statistics shall furnish on request any information it has on

record relating to any marriage, divorce, or annulment of

marriage.

(b) The bureau of vital statistics may not issue:

(1) a certificate or a certified copy of information relating to

a marriage; or

(2) a certified copy of a report of divorce or annulment of

marriage.

(c) Repealed by Acts 1991, 72nd Leg., ch. 14, Sec. 61, eff.

Sept. 1, 1991.

(d) Repealed by Acts 1991, 72nd Leg., ch. 14, Sec. 61, eff.

Sept. 1, 1991.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 61, eff. Sept. 1,

1991.

Sec. 194.005. HEIRLOOM WEDDING ANNIVERSARY CERTIFICATE. (a)

The department shall promote the sale of an heirloom wedding

anniversary certificate. The department shall solicit donated

designs for the certificate from Texas artists and select the

best donated designs for the form of the certificate.

(b) The department shall prescribe a $50 fee for the issuance of

an heirloom wedding anniversary certificate.

(c) The executive commissioner of the Health and Human Services

Commission shall adopt rules designating certain milestone

wedding anniversary dates and shall design and promote heirloom

wedding anniversary certificates celebrating those anniversary

dates.

(d) The department shall create an heirloom wedding anniversary

certificate ordering system that includes printed order forms

available through the department and an online ordering system.

(e) An heirloom wedding anniversary certificate produced by the

department under this section must be printed on parchment paper

and be not smaller than 11 inches by 14 inches in size.

(f) An heirloom wedding anniversary certificate produced by the

department under this section is not a marriage license under

this chapter or Chapter 2, Family Code, and does not establish

and may not be used to establish a marriage relationship.

(g) The department shall deposit proceeds it receives from the

issuance of heirloom wedding anniversary certificates to the

credit of the childhood immunization account. The childhood

immunization account is an account in the general revenue fund.

Money in the account may be used only by the department for:

(1) making grants to fund childhood immunizations and related

education programs; and

(2) administering this section.

Added by Acts 2005, 79th Leg., Ch.

1264, Sec. 1, eff. September 1, 2005.



CHAPTER 195. ENFORCEMENT OF VITAL STATISTICS REPORTING

HEALTH AND SAFETY CODE

TITLE 3. VITAL STATISTICS

CHAPTER 195. ENFORCEMENT OF VITAL STATISTICS REPORTING

Sec. 195.001. ENFORCEMENT OF TITLE; REPORTS BY LOCAL REGISTRAR.

(a) The local registrar in each local registration district

shall enforce this title under the supervision and direction of

the state registrar.

(b) A local registrar shall report immediately to the state

registrar a violation of this title of which the local registrar

has knowledge by observation, by complaint of another person, or

by other means.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 195.002. SUPERVISION AND INVESTIGATION BY STATE REGISTRAR.

(a) The state registrar shall execute this title throughout the

state. To ensure uniform compliance with this title, the state

registrar has supervisory power over local registrars, deputy

registrars, and subregistrars.

(b) The state registrar or the state registrar's representative

may investigate cases of irregularity or violations of law. On

request, any other registrar shall aid in the investigation.

(c) If the state registrar considers it necessary, the state

registrar shall report a violation of this title to the

appropriate district or county attorney for prosecution. The

report must include a statement of the facts and circumstances.

The district or county attorney shall immediately initiate and

promptly follow up the necessary court proceedings against the

person or corporation responsible for the alleged violation.

(d) On the request of the state registrar, the attorney general

shall assist in enforcing this title.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 195.003. FALSE RECORDS. (a) A person commits an offense

if the person intentionally or knowingly makes a false statement

or directs another person to make a false statement in:

(1) a certificate, record, or report required under this title;

(2) an application for an amendment of a certificate, record, or

report required under this title;

(3) an application for a delayed birth certificate or delayed

death certificate; or

(4) an application for a certified copy of a vital record.

(b) A person commits an offense if the person intentionally or

knowingly supplies false information, or intentionally or

knowingly creates a false record, or directs another person to

supply false information or create a false record, for use in the

preparation of a certificate, record, report, or amendment under

this title.

(c) A person commits an offense if the person, without lawful

authority and with intent to deceive, makes, counterfeits,

alters, amends, or mutilates or directs another person to make,

counterfeit, alter, amend, or mutilate:

(1) a certificate, record, or report required under this title;

or

(2) a certified copy of a certificate, record, or report

required under this title.

(d) A person commits an offense if the person, for purposes of

deception, intentionally or knowingly obtains, possesses, uses,

sells, or furnishes, or attempts or directs another person to

attempt to obtain, possess, use, sell, or furnish a certificate,

record, or report required under this title, or a certified copy

of a certificate, record, or report required under this title, if

the document:

(1) is made, counterfeited, altered, amended, or mutilated

without lawful authority and with intent to deceive;

(2) is false in whole or in part; or

(3) relates to the birth of another individual.

(e) A person commits an offense if the person intentionally or

knowingly fraudulently identifies himself or herself to obtain or

return registration forms, certificates, or any other forms

required under this title.

(f) An offense under this section is a felony of the third

degree.

(g) In this section, "person" means an individual, corporation,

or association.

(h) If a person is convicted of an offense under this section,

the court shall order as a condition of probation that the person

cannot obtain a certificate, record, or report to which this

section applies or practice midwifery, and the Texas Department

of Criminal Justice shall require as a condition of parole that

the person cannot obtain a certificate, record, or report to

which this section applies or practice midwifery.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 15, Sec. 5.15,

eff. Sept. 1, 1991.

Sec. 195.004. FAILURE TO PERFORM DUTY. (a) A person commits an

offense if the person refuses or fails to furnish correctly any

information in the person's possession affecting a certificate or

record required under this title.

(b) A person commits an offense if the person fails, neglects,

or refuses to fill out a birth or death certificate and to file

the certificate with the local registrar or deliver it on request

to the person with the duty to file it, as required by this

title.

(c) A local registrar, deputy registrar, or subregistrar commits

an offense if that person fails, neglects, or refuses to perform

a duty under this title or under instructions and directions of

the state registrar given under this title.

(d) An offense under this section is a Class C misdemeanor.

(e) In this section, "person" means an individual, corporation,

or association.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 195.005. DISCLOSURE OF CONFIDENTIAL INFORMATION. (a) A

person commits an offense if the person knowingly violates

Section 192.002(b), knowingly induces or causes another to

violate that section, or knowingly fails to comply with a rule

adopted under that section.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 62, eff. Sept. 1,

1991.






TITLE 4. HEALTH FACILITIES

CHAPTER 221. HEALTH FACILITIES DEVELOPMENT ACT

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE A. FINANCING, CONSTRUCTING, AND INSPECTING HEALTH

FACILITIES

CHAPTER 221. HEALTH FACILITIES DEVELOPMENT ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 221.001. SHORT TITLE. This chapter may be cited as the

Health Facilities Development Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.002. PURPOSE; CONSTRUCTION. (a) The purpose of this

chapter is to enable a municipality, county, or hospital district

to create a corporation with the power to provide, expand, and

improve health facilities that the corporation determines are

needed to improve the adequacy, cost, and accessibility of health

care, research, and education in the state.

(b) The legislature intends that a corporation created under

this chapter be a public corporation, constituted authority, and

instrumentality authorized to issue bonds on behalf of its

sponsoring entity for the purposes of Section 103, Internal

Revenue Code of 1986 (26 U.S.C. Section 103). This chapter and

the rules and rulings issued under this chapter shall be

construed according to this intent.

(c) This chapter shall be liberally construed to conform to the

intent of the legislature expressed by this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.003. DEFINITIONS. In this chapter:

(1) "Board of directors" means the board of directors of a

development corporation.

(2) "Bonds" includes notes, interim certificates, or other

evidences of indebtedness of a development corporation issued

under this chapter.

(3) "Cash management" means borrowing by a development

corporation on behalf of a user to allow the user to manage the

user's need for cash.

(4) "Cost," as applied to a health facility, includes:

(A) the cost of acquisition of land, a right-of-way, an option

to purchase land, an easement, a leasehold estate in land, or

another interest in land;

(B) the cost of acquisition, construction, repair, renovation,

remodeling, or improvement of a structure used as, or in

connection with, the health facility;

(C) the cost of site preparation, including demolition or

removal of a structure as necessary or incident to providing the

health facility;

(D) the cost of architectural, engineering, legal, or other

related services;

(E) preparation cost of plans, specifications, studies, surveys,

cost and revenue estimates, and other expenses necessary or

incident to planning, providing, or determining the feasibility

of the health facility;

(F) the cost of machinery, equipment, furnishings, and

facilities necessary or incident to placing the health facility

in operation;

(G) finance charges, interest, and marketing and start-up costs,

before and during construction and for not more than two years

after the date that construction is completed;

(H) costs incurred in connection with financing the health

facility, including:

(i) amounts paid under Sections 221.061(c) and (d);

(ii) financing, legal, accounting, financial advisory, and

appraisal fees, expenses, and disbursements;

(iii) the cost of a title insurance policy;

(iv) the cost of printing, engraving, and reproduction services;

and

(v) the cost of a trustee's or paying agent's initial or

acceptance fee;

(I) a cost of the development corporation incurred in connection

with providing the health facility, including reasonable amounts

to reimburse the development corporation for time spent by its

agents or employees relating to providing the health facility and

its financing; and

(J) the cost of financing, establishing, and funding a reserve

fund for a self-insurance or risk management program, including

the cost of preparation of a study, survey, or estimate of cost,

revenue, risk, or liability or other cost or expense necessary or

incident to planning, providing, or determining the feasibility

and continuing program and operating costs of a self-insurance or

risk management program.

(5) "Development corporation" means a health facilities

development corporation created under this chapter.

(6) "Director" means a member of the board of directors.

(7) "District" means a hospital district created under state

law.

(8) "Health facility" means property or an interest in property

for which the board of directors finds that financing,

refinancing, acquiring, providing, constructing, enlarging,

remodeling, renovating, improving, furnishing, or equipping is

required, necessary, or convenient for health care, research, or

education, including:

(A) land, a building, equipment, machinery, furniture, a

facility, or an improvement;

(B) a structure suitable for use as a:

(i) hospital, clinic, or health facility;

(ii) nursing home;

(iii) extended-care, outpatient, or rehabilitation facility;

(iv) pharmacy;

(v) medical or dental laboratory;

(vi) physicians' office building;

(vii) laundry, administrative, computer, communication,

fire-fighting or fire-prevention, food service and preparation,

storage, utility, or x-ray facility;

(viii) parking facility or area;

(ix) building related to a health care or health-care-related

facility or system;

(x) multiunit housing facility for medical staff, nurses,

interns, and other employees of a health care or

health-care-related facility or system, for patients of a health

care facility, or for relatives of those persons; or

(xi) medical or dental research or training facility or other

facility used in the education or training of health care

personnel;

(C) property or material used in landscaping, equipping, or

furnishing a health care or health-care-related facility or

similar items necessary or convenient for the operation of such a

facility;

(D) an adult foster care facility, life care facility,

retirement home, retirement village, home for the aging, or other

facility that undertakes to furnish shelter, food, medical

attention, nursing services, medical services, social activities,

or other personal services or attention to an individual for more

than one year; and

(E) any other structure, facility, or equipment related to or

essential to the operation of a health care or

health-care-related facility.

(9) "Resolution" means an action, including an order or

ordinance, of a sponsoring entity's governing body.

(10) "Sponsoring entity" means a municipality, county, or

district.

(11) "User" means a person who, as owner, lessee, or manager or

through other authority, will occupy, operate, manage, or employ

a health facility after the facility is financed, acquired, or

constructed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.004. ADOPTION OF ALTERNATE PROCEDURE. If a court holds

that a procedure under this chapter violates the federal or state

constitution, a development corporation by resolution may provide

an alternate procedure that conforms to the constitution.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.005. EFFECT OF CHAPTER ON OTHER LAW. (a) This chapter

does not limit the police powers provided by law to the state, a

municipality, or other political subdivision of the state or an

official or agency of the state, a municipality, or other

political subdivision of the state over property of a

corporation.

(b) This chapter does not exempt a corporation or user from

compliance with Chapter 104 or 225.

(c) A sponsoring entity or development corporation may use other

law not in conflict with this chapter to the extent convenient or

necessary to carry out a power or authority expressly or

impliedly granted by this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. CREATION AND OPERATION OF DEVELOPMENT CORPORATION

Sec. 221.011. AUTHORITY TO CREATE. (a) A sponsoring entity may

create one or more nonmember, nonstock development corporations

for the sole public purpose of acquiring, constructing,

providing, improving, financing, and refinancing a health

facility to assist the maintenance of public health.

(b) The sponsoring entity may use the development corporation

to:

(1) provide a health facility to promote and develop health

care, research, and education for the public purpose of promoting

the health and welfare of state citizens; and

(2) issue bonds on the sponsoring entity's behalf to finance the

cost of the health facility.

(c) The sponsoring entity may not lend its credit or grant

public money or other thing of value in aid of a development

corporation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.012. PROCEDURE. (a) If the governing body of a

sponsoring entity determines that it is in the public interest

and to the benefit of the sponsoring entity's residents and the

citizens of this state that a development corporation be created

to promote and develop new, expanded, or improved health

facilities to assist the maintenance of the public health and

welfare, the governing body, by resolution stating that

determination, may authorize and approve creation of a

development corporation, and shall approve proposed articles of

incorporation for the development corporation.

(b) No fewer than three residents of the sponsoring entity who

are each at least 18 years of age may act as incorporators of the

development corporation by signing and verifying the articles of

incorporation and delivering the original and two copies of the

articles of incorporation to the secretary of state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.013. ARTICLES OF INCORPORATION. (a) The articles of

incorporation of a development corporation must include:

(1) the corporation's name;

(2) a statement that the corporation is a nonprofit public

corporation;

(3) the duration of the corporation, which may be perpetual;

(4) a statement that the purpose of the corporation is to

acquire, construct, provide, improve, finance, and refinance a

health facility to assist the maintenance of the public health;

(5) a statement that the corporation has no members and is a

nonstock corporation;

(6) the street address of the corporation's initial registered

office and the name of its initial registered agent at that

address;

(7) the number of directors on the initial board of directors

and those directors' names and addresses;

(8) each incorporator's name and street address;

(9) the sponsoring entity's name and address; and

(10) a statement that the sponsoring entity by resolution has

specifically authorized the corporation to act on its behalf to

further the public purpose set forth in the articles of

incorporation, and has approved the articles of incorporation.

(b) The corporate powers enumerated in this chapter are not

required to be included in the articles of incorporation.

(c) The articles of incorporation may include provisions for the

regulation of the internal affairs of the development

corporation, including a provision required or permitted by this

chapter to be in the bylaws.

(d) Except as provided by Subsection (e), if a bylaw conflicts

with the articles of incorporation, the articles of incorporation

control.

(e) Unless the articles of incorporation provide that a change

in the number of directors may be made only by amendment to those

articles, the change may be made by amendment to the bylaws.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.014. CERTIFICATE OF INCORPORATION. (a) The

incorporators shall deliver to the secretary of state the

original and two copies of the articles of incorporation and a

certified copy of the resolution by the sponsoring entity's

governing body approving the articles of incorporation.

(b) If the secretary of state finds that the articles of

incorporation comply with this chapter and have been approved by

the sponsoring entity's governing body, the secretary of state,

on payment of all fees required by this chapter, shall:

(1) write "filed" on the original and each copy of the articles

of incorporation and the month, day, and year of the filing;

(2) file the original in the office of the secretary of state;

and

(3) issue two certificates of incorporation with a copy of the

articles of incorporation attached to each.

(c) The secretary of state shall deliver a certificate of

incorporation, with a copy of the articles of incorporation

attached, to the incorporators or their representative and to the

sponsoring entity's governing body.

(d) The development corporation's existence begins on issuance

of the certificate of incorporation. The certificate of

incorporation is conclusive evidence that all conditions

precedent required to be performed by the incorporators and by

the sponsoring entity have been performed and that the

corporation has been incorporated under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.015. ORGANIZATIONAL MEETING. (a) After issuance of

the certificate of incorporation and at the call of a majority of

the incorporators, the board of directors named in the articles

of incorporation shall hold an organizational meeting in this

state to adopt bylaws and elect officers and for any other

purposes.

(b) Not later than the sixth day before the date of the meeting,

the incorporators shall mail notice, postage prepaid, to each

director of the time and place of the meeting.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.016. AMENDMENT OF ARTICLES OF INCORPORATION. (a)

Articles of incorporation may be amended to contain any provision

that is lawful under this chapter if the sponsoring entity's

governing body by appropriate resolution determines that the

amendment is advisable and authorizes or directs that an

amendment be made.

(b) The development corporation's president or vice-president

and secretary or assistant secretary, or the presiding officer

and the secretary or clerk of the sponsoring entity's governing

body, shall execute articles of amendment on behalf of the

development corporation. An officer signing the articles of

amendment shall verify those articles.

(c) The articles of amendment must include:

(1) the name of the development corporation;

(2) if the amendment alters a provision of the original or

amended articles of incorporation, an identification by reference

or description of the altered provision and a statement of its

text as amended;

(3) if the amendment is an addition to the original or amended

articles of incorporation, a statement of that fact and the full

text of each added provision;

(4) the name and current address of the sponsoring entity;

(5) a statement that the amendment was authorized by the

governing body of the sponsoring entity; and

(6) the date of the meeting at which the governing body adopted

or approved the amendment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.017. CERTIFICATE OF AMENDMENT. (a) The original and

two copies of the articles of amendment and a certified copy of

the resolution of the sponsoring entity's governing body

authorizing the articles shall be delivered to the secretary of

state.

(b) If the secretary of state finds that the articles of

amendment comply with this chapter and are authorized by the

sponsoring entity's governing body, the secretary of state, on

payment of all fees required by this chapter, shall:

(1) write "filed" on the original and each copy of the articles

of amendment and the month, day, and year of the filing;

(2) file the original in the office of the secretary of state;

and

(3) issue two certificates of amendment with a copy of the

articles of amendment attached to each.

(c) The secretary of state shall deliver to the development

corporation or its representative and to the sponsoring entity's

governing body a certificate of amendment with a copy of the

articles of amendment attached.

(d) The amendment to the articles of incorporation takes effect

on issuance of the certificate of amendment.

(e) An amendment does not affect an existing cause of action in

favor of or against the development corporation, a pending suit

to which the corporation is a party, or an existing right of any

person. Change of the corporate name by amendment does not abate

a suit brought by or against the corporation under its former

name.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.018. RESTATED ARTICLES OF INCORPORATION. (a) A

development corporation may authorize, execute, and file restated

articles of incorporation by following the procedure to amend

articles of incorporation, including obtaining authorization from

the sponsoring entity's governing body.

(b) The restated articles of incorporation must restate the

entire text of the articles of incorporation as amended or

supplemented by all previous certificates of amendment. The

restated articles of incorporation may also contain further

amendments to the articles of incorporation.

(c) Unless the restated articles of incorporation include

amendments that were not previously in the articles of

incorporation and previous certificates of amendment, the

introductory paragraph of the restated articles of amendment must

contain a statement that the instrument accurately copies the

articles of incorporation and all amendments that are in effect

on the date of the filing without further changes, except that

the number of directors then constituting the board of directors

and those directors' names and addresses may be inserted in place

of the similar information concerning the initial board of

directors, and the incorporators' names and addresses may be

omitted.

(d) If the restated articles of incorporation contain further

amendments not included in the articles of incorporation and

previous certificates of amendment, the instrument containing the

restated articles of incorporation must:

(1) include for each further amendment a statement that the

amendment has been made in conformity with this chapter;

(2) include the statements required by this chapter to be

contained in articles of amendment, except that the full text of

the amendment need not be included except in the restated

articles of incorporation as amended;

(3) contain a statement that the instrument accurately copies

the articles of incorporation and all previous amendments in

effect on the date of the filing, as further amended by the

restated articles of incorporation, and that the instrument does

not contain any other change, except that the number of directors

then constituting the board of directors and those directors'

names and addresses may be inserted in place of the similar

information concerning the initial board of directors, and the

incorporators' names and addresses may be omitted; and

(4) restate the entire text of the articles of incorporation as

amended and supplemented by all previous certificates of

amendment and as further amended by the restated articles of

incorporation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.019. RESTATED CERTIFICATE OF INCORPORATION. (a) The

original and two copies of the restated articles of incorporation

and a certified copy of the resolution of the sponsoring entity's

governing body authorizing the articles shall be delivered to the

secretary of state.

(b) If the secretary of state finds that the restated articles

of incorporation comply with this chapter and have been

authorized by the sponsoring entity's governing body, the

secretary of state, on payment of all fees required by this

chapter, shall:

(1) write "filed" on the original and each copy of the restated

articles of incorporation and the month, day, and year of the

filing;

(2) file the original in the office of the secretary of state;

and

(3) issue two restated certificates of incorporation with a copy

of the restated articles of incorporation attached to each.

(c) The secretary of state shall deliver a restated certificate

of incorporation, with a copy of the restated articles of

incorporation attached, to the development corporation or its

representative and to the sponsoring entity's governing body.

(d) On issuance by the secretary of state of the restated

certificate of incorporation, the original articles of

incorporation and all amendments are superseded and the restated

articles of incorporation become the development corporation's

articles of incorporation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.020. REGISTERED OFFICE AND AGENT. (a) A development

corporation shall continuously maintain a registered office and

registered agent in this state.

(b) The registered office may be, but need not be, the same as

the development corporation's principal office. The registered

agent may be:

(1) an individual resident of this state whose business office

is the same as the registered office; or

(2) a domestic or foreign profit or nonprofit corporation that

is authorized to transact business or conduct affairs in this

state and that has a principal or business office that is the

same as the registered office.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.021. CHANGE OF REGISTERED OFFICE OR AGENT. (a) A

development corporation may change its registered office,

registered agent, or both, by filing the original and a copy of a

statement in the office of the secretary of state. The president

or vice-president of the corporation shall execute and verify the

statement.

(b) The statement must include:

(1) the development corporation's name;

(2) the post office address of the corporation's current

registered office;

(3) if the registered office is to be changed, the post office

address of the corporation's new registered office;

(4) the name of the corporation's registered agent;

(5) if the registered agent is to be changed, the name of the

successor registered agent;

(6) a statement that, after the change, the post office address

of the registered office will be the same as the post office

address of the business office of the registered agent; and

(7) a statement that the change was authorized by the board of

directors or by a corporate officer authorized by the board of

directors to make the change.

(c) If the secretary of state finds that the statement complies

with this chapter, the secretary of state, when all fees have

been paid as required by this chapter, shall:

(1) write "filed" on the original and each copy of the statement

and the month, day, and year of the filing;

(2) file the original statement in the office of the secretary

of state; and

(3) return the copy of the statement to the corporation or its

representative.

(d) The change made by the statement takes effect on the filing

of the statement.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.022. RESIGNATION OF REGISTERED AGENT. (a) A

registered agent of a development corporation may resign by:

(1) mailing or delivering written notice to the corporation; and

(2) filing the original and two copies of the notice in the

office of the secretary of state not later than the 10th day

after the date the notice is mailed or delivered to the

corporation.

(b) The notice must include the development corporation's last

known address, a statement that written notice was given to the

corporation, and the date the written notice was given to the

corporation.

(c) If the secretary of state finds that the notice complies

with this chapter, the secretary of state, on payment of all fees

required by this chapter, shall:

(1) write "filed" on the original notice and both copies and the

month, day, and year of the filing;

(2) file the original notice in the office of the secretary of

state;

(3) return one copy of the notice to the resigning registered

agent; and

(4) deliver one copy of the notice to the development

corporation at the address shown in the notice.

(d) The resignation takes effect on the 31st day after the date

the notice is received by the secretary of state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.023. AGENTS FOR SERVICE. (a) The president, each

vice-president, and the registered agent of a development

corporation are the corporation's agents on whom may be served a

process, notice, or demand required or permitted by law to be

served on the corporation.

(b) If a development corporation fails to appoint or maintain a

registered agent in this state, or if the registered agent cannot

with reasonable diligence be found at the registered office, the

secretary of state is an agent of the corporation on whom a

process, notice, or demand may be served.

(c) The secretary of state may be served by delivering two

copies of the process, notice, or demand to the secretary of

state, the deputy secretary of state, or a clerk in charge of the

corporation department of the secretary of state's office. The

secretary of state shall immediately forward one copy of the

process, notice, or demand by registered mail to the development

corporation at its registered office.

(d) Service on the secretary of state is returnable not earlier

than the 30th day after the date of the service.

(e) The secretary of state shall keep a record of each process,

notice, and demand served, including the time of the service and

the action of the secretary of state in reference to the process,

notice, or demand.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

41, Sec. 2, eff. September 1, 2005.

Sec. 221.024. BOARD. (a) A development corporation's affairs

are governed by a board of directors composed of at least three

individuals appointed by the sponsoring entity's governing body.

Directors may be divided into classes.

(b) A director serves for a term of not more than six years. The

terms of directors of different classes may be of different

lengths.

(c) A director holds office for the term to which the director

is appointed and until a successor is appointed and has

qualified.

(d) The sponsoring entity's governing body may remove a director

for cause or at any time without cause.

(e) A director serves without compensation but is entitled to

reimbursement for actual expenses incurred in the performance of

duties under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.025. OFFICERS. (a) The officers of a development

corporation are:

(1) the president, vice-president, and secretary; and

(2) other officers, including a treasurer, and assistant

officers considered necessary.

(b) An officer is elected or appointed at the time, in the

manner, and for the term provided by the articles of

incorporation or bylaws, except that an officer's term may not

exceed three years. If the articles of incorporation or bylaws do

not contain those requirements, the board of directors shall

elect or appoint each officer annually.

(c) A person may simultaneously hold more than one office,

except that the same person may not simultaneously hold the

offices of president and secretary.

(d) An officer may be removed by the persons authorized to elect

or appoint that officer if those persons believe the best

interests of the corporation will be served by the removal.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.026. INDEMNIFICATION. (a) Except as provided by

Subsection (c), a development corporation may indemnify a

director or officer or a former director or officer for expenses

and costs, including attorney's fees, actually or necessarily

incurred by the person in connection with a claim asserted

against the person, by action in court or other forum, because of

the person's being or having been a director or officer.

(b) If a development corporation has not fully indemnified a

director or officer under Subsection (a), the court in a

proceeding in which a claim is asserted against the director or

officer, or a court having jurisdiction over an action brought by

the director or officer on a claim for indemnity, may assess

indemnity against the corporation or its receiver or trustee. The

assessment must equal:

(1) the amount that the director or officer paid to satisfy the

judgment or compromise the claim, not including any amount paid

the corporation; and

(2) to the extent the court considers reasonable and equitable,

the expenses and costs, including attorney's fees, actually and

necessarily incurred by the director or officer in connection

with the claim.

(c) A development corporation may not provide indemnity in a

matter if the director or officer is guilty of negligence or

misconduct in relation to the matter. A court may not assess

indemnity unless it finds that the director or officer was not

guilty of negligence or misconduct in relation to the matter in

which indemnity is sought.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.027. BYLAWS. (a) The board of directors shall adopt a

development corporation's initial bylaws and may amend or repeal

the bylaws or adopt new bylaws. The bylaws and each amendment and

repeal of the bylaws must be approved by the sponsoring entity's

governing body by resolution.

(b) The bylaws may contain any provision for the regulation and

management of the development corporation's affairs consistent

with law and the articles of incorporation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.028. COMMITTEES. (a) If permitted by the articles of

incorporation or bylaws, the board of directors, by resolution

adopted by a majority of directors in office, may designate one

or more committees consisting of two or more directors to

exercise the board's authority in the management of the

development corporation to the extent provided by the resolution,

articles of incorporation, or bylaws. The designation of a

committee or delegation of authority to a committee does not

relieve the board of directors or an individual director of a

responsibility imposed by law.

(b) Other committees not exercising the authority of the board

of directors in the management of the development corporation may

be designated. Those committees may be, but need not be, limited

to directors, and shall be designated and appointed by:

(1) the board of directors by resolution of a majority of

directors adopted at a meeting at which a quorum is present; or

(2) the president, if authorized by the articles of

incorporation, bylaws, or a resolution of a majority of the board

of directors adopted at a meeting at which a quorum is present.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.029. MEETINGS; ACTION WITHOUT MEETING. (a) A regular

board of directors meeting may be called and held, with or

without notice, as provided by the bylaws. A special board of

directors meeting may be held on notice as provided by the

bylaws. A regular or special meeting may be held at any location

in the state.

(b) Notice or waiver of notice of a regular or special board of

directors meeting need not specify the business to be transacted

or the meeting's purpose, unless required by the bylaws.

(c) A director's attendance at a meeting waives notice to the

director of the meeting, unless the attendance is for the express

purpose of objecting to the transaction of any business on the

ground that the meeting is not lawfully called or convened.

(d) A quorum is the lesser of:

(1) a majority of the number of directors established by the

bylaws, or if the bylaws do not establish a number of directors,

a majority of the number of directors stated in the articles of

incorporation; or

(2) the number of directors, which number may not be smaller

than three, established as a quorum by the articles of

incorporation or bylaws.

(e) The act of a majority of the directors present at a meeting

at which a quorum is present is an act of the board of directors,

unless the act of a larger number is required by the articles of

incorporation or bylaws. The articles of incorporation control

if, with respect to an action to be taken by the board of

directors, the articles of incorporation require the vote or

concurrence of a greater proportion of directors than required by

this chapter with respect to the action.

(f) An action required or permitted to be taken at a board of

directors meeting may be taken without a meeting if a consent is

signed by all directors. An action permitted to be taken at a

committee meeting may be taken without a meeting if a consent is

signed by all members of the committee. A consent under this

subsection must be in writing and must set forth the action to be

taken. The consent has the effect of a unanimous vote and may be

stated as a unanimous vote in articles or other documents filed

with the secretary of state under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.030. CORPORATION'S GENERAL POWERS. (a) Subject to

Section 221.035, a development corporation has the rights and

powers necessary or convenient to accomplish the corporation's

purposes, including the power to:

(1) acquire, by purchase, devise, gift, lease, or a combination

of those methods, construct, or improve, or cause a user to

acquire, construct, or improve, one or more health facilities

located in the state and located:

(A) wholly or partly within the limits of the sponsoring entity;

or

(B) outside the limits of the sponsoring entity, with the

consent of each other sponsoring entity in which the health

facility is or is to be located;

(2) lease as lessor all or part of a health facility for the

rental amount and on the terms and conditions that the

corporation considers advisable;

(3) sell for installment payments or other method of payment,

option or contract for sale, and convey all or part of a health

facility for the price and on the terms and conditions that the

corporation considers advisable;

(4) make a contract, incur a liability, borrow money at a rate

of interest the corporation determines, and secure bonds or

obligations by mortgage or pledge of all or part of the

corporation's property, franchises, and income;

(5) make a secured or unsecured loan to provide temporary or

permanent financing or refinancing of all or part of the cost of

a health facility, including refunding of an outstanding

obligation, mortgage, or advance issued, made, or given by a

person for the cost of a health facility;

(6) charge and collect interest on a loan for the loan payments

and on the terms that the board of directors considers advisable;

(7) lend money for its corporate purposes, invest and reinvest

corporate funds, and take and hold property as security for the

payment of the money loaned or invested;

(8) purchase, receive, lease, or acquire in another manner, own,

hold, improve, or use property or an interest in property, or

deal in any other manner in or with that property, regardless of

location, as the purposes of the corporation require or, if the

property is donated, subject to the terms of the donation;

(9) sell, convey, mortgage, pledge, lease, exchange, transfer,

and otherwise dispose of all or part of the corporation's

property and assets;

(10) appoint agents of the corporation for the period the

corporation determines, and determine their duties;

(11) sue, be sued, complain, and defend in its corporate name;

and

(12) have a corporate seal, which the corporation may alter as

it considers necessary, and use the seal by having it or a

facsimile of it impressed on, affixed to, or reproduced on an

instrument required or authorized to be executed by the

corporation's proper officers.

(b) A development corporation may not incur a financial

obligation under this chapter unless it is payable solely from:

(1) bond proceeds;

(2) revenue derived from the lease or sale of a health facility

or from a loan made by a corporation to finance or refinance a

health facility in whole or part;

(3) revenue derived from operating a health facility; or

(4) other revenue provided by a user of a health facility.

(c) A sponsoring entity may not delegate to a development

corporation the power of taxation or eminent domain, police

power, or an equivalent sovereign power of the state or the

sponsoring entity.

(d) This section does not authorize a corporate director or

officer to exercise a power enumerated by this section in a

manner inconsistent with the development corporation's articles

of incorporation or bylaws or beyond the scope of the

corporation's purposes.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.031. CONVEYANCE OF LAND. (a) A development

corporation may convey land by deed if the conveyance is

authorized by an appropriate resolution of the board of

directors. The deed may be with or without the corporation's seal

and must be signed by the corporation's president,

vice-president, or attorney.

(b) If the deed is acknowledged by the signing officer or

attorney to be the act of the development corporation, or if the

deed is proved in the manner prescribed for other conveyances of

land, it may be recorded in the same manner and with the same

effect as other deeds.

(c) A deed that is signed by the development corporation's

president or vice-president and recorded is prima facie evidence

that the board of directors adopted the appropriate resolution.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.032. PERFECTION OF SECURITY INTEREST. A security

interest granted by a corporation may be perfected in the manner

and with the effect provided by Chapter 9, Business &

Commerce Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.32, eff. July 1,

2001.

Sec. 221.033. TAXATION. (a) A health facility, including a

leasehold estate in a health facility, that is owned by a

development corporation and that, except for the purposes and

nonprofit nature of the corporation, would be taxable to the

corporation under Title 1, Tax Code, shall be assessed to the

user of the health facility to the same extent and subject to the

same exemptions from taxation as if the user owned the health

facility. If there is more than one user of the health facility,

the health facility shall be assessed to the users in proportion

to the value of the rights of each user to occupy, operate,

manage, or employ the health facility.

(b) The user of a health facility is considered the owner of the

health facility for purposes of the application of:

(1) sales and use taxes in construction, sale, lease, or rental

of the health facility; and

(2) other taxes levied or imposed by the state or a political

subdivision of the state.

(c) A development corporation is engaged exclusively in

performance of charitable functions and is exempt from taxation

by the state, a municipality, or other political subdivision of

the state. Bonds issued by a corporation under this chapter, a

transfer of the bonds, interest on the bonds, and a profit from

the sale or exchange of the bonds are exempt from taxation by the

state, a municipality, or other political subdivision of the

state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.034. NET EARNINGS. A development corporation is a

nonprofit corporation, and no part of its net earnings remaining

after payment of its bonds and expenses of accomplishing its

public purpose may benefit a person other than the sponsoring

entity.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.035. ALTERATION OF DEVELOPMENT CORPORATION OR

ACTIVITIES. The sponsoring entity, in its sole discretion, may

alter the development corporation's structure, organization,

programs, or activities, subject only to limitations provided by

law relating to the impairment of contracts entered into by the

corporation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.036. EXAMINATION OF BOOKS AND RECORDS. A

representative of the sponsoring entity may examine all books and

records of the development corporation at any time.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.037. WAIVER OF NOTICE. If a notice is required to be

given to a director by this chapter, the articles of

incorporation, or bylaws, a waiver of the notice signed by the

person entitled to the notice, before or after the time that

would have been stated in the notice, is equivalent to giving the

notice.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. BONDS

Sec. 221.061. AUTHORITY TO ISSUE; USE OF PROCEEDS. (a) A

development corporation may issue bonds to pay all or part of the

cost of a health facility or for cash management.

(b) Before preparation and issuance of definitive bonds, the

development corporation may issue interim receipts or temporary

bonds, with or without coupons, that may be exchanged for

definitive bonds after the definitive bonds are executed and

available for delivery. The term of the interim receipts or

temporary bonds may not exceed three years.

(c) Bond proceeds may be used only for payment of all or part of

the cost of a health facility for which the bonds have been

issued, for making a loan in the amount of all or part of the

cost of that health facility, or for deposit to a reserve fund

for the bonds. The proceeds shall be disbursed in the manner and

under the restrictions determined by the development corporation.

(d) From the bond proceeds, the development corporation shall be

paid an amount equal to:

(1) the corporation's expenses and costs in issuing, selling,

and delivering the bonds, including financing, legal, financial

advisory, and printing expenses; and

(2) the compensation paid to employees of the corporation for

the time the employees spend on activities relating to issuing,

selling, and delivering the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.062. INFORMATION FILED WITH SPONSORING ENTITY. (a)

Not later than the 15th day before the date on which bonds are

issued, the proceeds of which are to be used to pay all or part

of the cost of a health facility, the development corporation

shall file with the sponsoring entity's governing body a full and

complete description of the health facility, including:

(1) an explanation of the projected costs and of the necessity

for the proposed health facility; and

(2) the name of the proposed user of the health facility.

(b) If the bond proceeds are to be used for cash management, the

user shall file with the sponsoring entity's governing body a

forecast of the user's need for cash based on the user's most

recent revenue estimate. The forecast must contain a detailed

report of estimated revenues and expenditures for each month for

a period of not more than one year.

(c) After issuing the bonds and before using all of the bond

proceeds, the development corporation may amend the filing

required by this section and use the proceeds as provided by the

amended filing if the sponsoring entity's governing body

determines that the use according to the amended filing furthers

the purposes of this chapter.

(d) Information filed under this section is public information

open to public inspection.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.063. TERMS. (a) Bonds issued under this chapter must

be dated and bear interest at a fixed or variable rate determined

by the development corporation. The bonds must mature at the time

determined by the corporation, but may not mature later than 40

years after their date of issuance. Bonds issued for cash

management may not mature later than 24 months after their date

of issuance.

(b) The bonds may be made redeemable before maturity at the

price and on the terms determined by the development corporation.

(c) The bonds, including any interest coupons initially

attached, must be in the form and denomination, payable at the

place, and executed or authenticated in the manner that the

development corporation determines.

(d) The bonds may be issued in coupon or registered form or be

payable to a specific person, as the development corporation

determines. The corporation may provide for the registration of

coupon bonds as to principal only, for the conversion of coupon

bonds into fully registered bonds without coupons, and for

reconversion into coupon bonds of fully registered bonds without

coupons. The duty of conversion or reconversion may be imposed on

a trustee in a trust agreement.

(e) The signature or facsimile of the signature of an officer

that appears on the bonds or coupons remains valid and sufficient

for all purposes regardless of whether the person ceases to be an

officer before delivery of and payment for the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.064. SALE. (a) A development corporation shall sell

at a public or private sale the bonds at the price it determines.

(b) The net effective interest rate on the bonds, computed

according to Chapter 1204, Government Code, may not exceed the

maximum annual interest rate established for business loans of

$250,000 or more in this state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.249, eff. Sept.

1, 2001.

Sec. 221.065. REFUNDING BONDS. (a) A development corporation

may issue bonds to refund any of its valid outstanding bonds,

including any bonds issued for unspecified projects and including

any redemption premium on the bonds and interest accrued to the

date of redemption, on a finding by the board of directors of the

development corporation that there is a public benefit and a

public purpose for the refunding.

(b) The provisions of this chapter generally applicable to bonds

apply to the issuance, maturity, terms, and holder's rights in

the refunding bonds, and to the development corporation's rights,

duties, and obligations in relation to the refunding bonds.

(c) The development corporation may issue the refunding bonds in

exchange or substitution for outstanding bonds or may sell the

refunding bonds and use the proceeds to pay or redeem outstanding

bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 829, Sec. 2, eff. June 19,

1993.

Sec. 221.066. SOURCE OF PAYMENT; BONDS NOT GENERAL OBLIGATION.

(a) The principal of, interest on, and any redemption penalty on

bonds issued under this chapter are payable solely from, and may

be secured by a pledge of all or part of, one or more of the

following:

(1) the bond proceeds;

(2) revenue derived from the lease or sale of a health facility

or from a loan made by a development corporation to finance or

refinance all or part of a health facility;

(3) revenue derived from the operation of a health facility; or

(4) other revenue provided by a user of a health facility.

(b) The bonds are not an obligation or a pledge of the faith and

credit of the state, a sponsoring entity, or other political

subdivision or agency of the state.

(c) Each bond must contain on its face a statement that:

(1) neither the state nor a political subdivision or agency of

the state, including the sponsoring entity, is obligated to pay

the bonds or interest on the bonds; and

(2) neither the faith and credit nor the taxing power of the

state, the sponsoring entity, or other political subdivision or

agency of the state is pledged to the payment of the principal of

or interest or any redemption premium on the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.067. EXEMPT SECURITIES. (a) Bonds issued under this

chapter and any interest coupons are exempt securities under The

Securities Act (Article 581-1 et seq., Vernon's Texas Civil

Statutes).

(b) If the bonds are secured by an agreement by a user to pay to

the development corporation amounts sufficient to pay the

principal of and interest and any redemption premium on the

bonds, the agreement, for the purposes of The Securities Act

(Article 581-1 et seq., Vernon's Texas Civil Statutes), is a

separate security issued to purchasers of the bonds by the user,

and not by the corporation. The agreement is exempt from that Act

only if:

(1) that Act exempts the agreement; or

(2) the bonds or the payments to be made under the agreement are

guaranteed by any person and the guarantee is an exempt security

under that Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.068. LEGAL INVESTMENTS; SECURITY FOR DEPOSITS. (a)

Unless made ineligible under other law, rules, or rulings, bonds

are legal and authorized investments for:

(1) a bank;

(2) a savings bank;

(3) a trust company;

(4) a savings and loan association;

(5) an insurance company;

(6) a fiduciary, trustee, or guardian; and

(7) a sinking fund of a municipality, county, school district,

or other political corporation or subdivision of the state.

(b) The bonds may secure the deposit of public funds of the

state or a municipality, county, school district, or other

political corporation or subdivision of the state. The bonds are

lawful and sufficient security for those deposits at their face

value if accompanied by all appurtenant unmatured coupons, if

any.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER D. DISSOLUTION OF CORPORATION

Sec. 221.081. DISSOLUTION AUTHORIZED. After a development

corporation's bonds and other obligations are paid and

discharged, or adequate provision is made for their payment and

discharge, the sponsoring entity's governing body by written

resolution shall authorize and direct the dissolution of the

corporation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.082. ARTICLES OF DISSOLUTION. (a) Articles of

dissolution on behalf of the corporation shall be executed by:

(1) the president or vice-president and the secretary or

assistant secretary; or

(2) the presiding officer of the sponsoring entity's governing

body and the secretary or clerk of that body.

(b) An officer signing the articles of dissolution shall verify

them.

(c) The articles of dissolution must include:

(1) the name of the development corporation;

(2) the name and address of the sponsoring entity;

(3) a statement that the dissolution was authorized by the

governing body of the sponsoring entity;

(4) the date of the meeting at which the dissolution was

authorized;

(5) a statement that all of the corporation's bonds and

obligations have been paid and discharged or that adequate

provision has been made for their payment and discharge; and

(6) a statement that no suit is pending in a court against the

corporation or that adequate provision has been made for the

satisfaction of any judgment, order, or decree that may be

entered against the corporation in each pending suit.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.083. CERTIFICATE OF DISSOLUTION. (a) The original and

two copies of the articles of dissolution shall be delivered to

the secretary of state.

(b) If the secretary of state finds that the articles of

dissolution comply with this chapter and have been authorized by

the sponsoring entity's governing body, the secretary of state,

on payment of all fees required by this chapter, shall:

(1) write "filed" on the original and each copy of the articles

of dissolution and the month, day, and year of the filing;

(2) file the original in the office of the secretary of state;

and

(3) issue two certificates of dissolution with a copy of the

articles of dissolution attached to each.

(c) The secretary of state shall deliver a certificate of

dissolution with a copy of the articles of dissolution attached

to the representative of the dissolved development corporation

and to the sponsoring entity's governing body.

(d) The existence of the development corporation ceases on

issuance of the certificates of dissolution, except for the

purpose of suits, other proceedings, and appropriate corporate

action by the directors and officers of the corporation as

provided by this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.084. EXTENSION OF DURATION. If a corporation is

dissolved by expiration of its duration, the corporation may

amend its articles of incorporation to extend its duration within

three years after the date of dissolution.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.085. VESTING PROPERTY IN SPONSORING ENTITY. The title

to all funds and other property owned by a development

corporation when it dissolves automatically vests in the

sponsoring entity without further conveyance, transfer, or other

act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.086. RIGHTS, CLAIMS, AND LIABILITIES BEFORE

DISSOLUTION. The dissolution of a development corporation by

issuance of a certificate of dissolution or expiration of its

duration does not impair a remedy available to or against the

corporation or a director or officer of the corporation for a

right or claim existing or a liability incurred before the

dissolution, if action or other proceeding on the remedy is begun

within three years after the date of the dissolution. The action

may be prosecuted or defended by the corporation in its corporate

name. The directors and officers may take corporate or other

action as appropriate to protect the remedy, right, or claim.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER E. ADMINISTRATION BY SECRETARY OF STATE

Sec. 221.101. ADMINISTRATION OF CHAPTER. The secretary of state

may act as reasonably necessary to efficiently administer this

chapter and to perform the duties imposed by this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.102. FEES. (a) The secretary of state shall charge

and collect fees for:

(1) filing articles of incorporation and issuing two

certificates of incorporation;

(2) filing articles of amendment and issuing two certificates of

amendment;

(3) filing a statement of change of address of registered office

or change of registered agent, or both;

(4) filing restated articles of incorporation and issuing two

restated articles of incorporation; and

(5) filing articles of dissolution.

(b) The fees are in the amounts charged by the secretary of

state for the respective filings and issuances under the Texas

Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's

Texas Civil Statutes).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.103. NOTICE AND APPEAL OF DISAPPROVAL. (a) If the

secretary of state fails to approve a document required by this

chapter to be approved by the secretary of state, the secretary

of state, not later than the 10th day after the date the document

is delivered to the secretary of state, shall give written notice

of the disapproval to the person who delivered the document. The

notice must state the reasons for the disapproval.

(b) The person may appeal the disapproval to a district court of

Travis County by filing with the clerk of the court a petition

including a copy of the disapproved document and a copy of the

disapproval notice.

(c) The court shall try the matter de novo, and either sustain

the secretary of state's action or direct the secretary of state

to take action the court considers proper.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 221.104. DOCUMENTS AS PRIMA FACIE EVIDENCE. The following

documents shall be received by a court, public office, or

official body as prima facie evidence of the facts, or the

existence or nonexistence of the facts, stated in the document:

(1) a certificate issued by the secretary of state under this

chapter;

(2) a copy, certified by the secretary of state, of a document

filed in the office of the secretary of state under this chapter;

and

(3) a certificate of the secretary of state under the state seal

as to the existence or nonexistence of a fact relating to a

development corporation that would not appear from a document or

certificate under Subdivision (1) or (2).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 300, Sec. 33, eff. Aug. 30,

1993.



CHAPTER 222. HEALTH CARE FACILITY SURVEY, CONSTRUCTION, INSPECTION, AND REGULATION

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE A. FINANCING, CONSTRUCTING, AND INSPECTING HEALTH

FACILITIES

CHAPTER 222. HEALTH CARE FACILITY SURVEY, CONSTRUCTION,

INSPECTION, AND REGULATION

SUBCHAPTER A. SURVEY AND CONSTRUCTION OF HOSPITALS

Sec. 222.001. SHORT TITLE. This subchapter may be cited as the

Texas Hospital Survey and Construction Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 222.002. DEFINITIONS. In this subchapter:

(1) "Board" means the Texas Board of Health.

(2) "Commissioner" means the commissioner of health.

(3) "Department" means the Texas Department of Health.

(4) "Hospital" includes a public health center, a general

hospital, or a tuberculosis, mental, chronic disease, or other

type of hospital, and related facilities such as a laboratory,

outpatient department, nurses' home and training facility, or

central service facility operated in connection with a hospital.

(5) "Public health center" means a publicly owned facility for

providing public health services and includes related facilities

such as a laboratory, clinic, or administrative office operated

in connection with a facility for providing public health

services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 222.003. EXCEPTION. This subchapter does not apply to a

hospital furnishing primarily domiciliary care.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 222.004. DIVISION OF HOSPITAL SURVEY AND CONSTRUCTION. (a)

The division of hospital survey and construction is a division

of the department.

(b) The division is administered by a full-time salaried

director appointed by the commissioner and under the supervision

and direction of the board.

(c) The commissioner shall appoint other personnel of the

division.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 222.005. SURVEY, PLANNING, AND CONSTRUCTION OF HOSPITALS.

(a) The department, through the division of hospital survey and

construction, is the only agency of the state authorized to make

an inventory of existing hospitals, survey the need for

construction of hospitals, and develop a program of hospital

construction as provided by the federal Hospital Survey and

Construction Act (42 U.S.C. Section 291 et seq.).

(b) The board may establish methods of administration and adopt

rules to meet the requirements of the federal Hospital Survey and

Construction Act relating to survey, planning, and construction

of hospitals and public health centers.

(c) The commissioner shall:

(1) require reports, make inspections and investigations, and

prescribe rules as the commissioner considers necessary; and

(2) take other action that the commissioner considers necessary

to carry out the federal Hospital Survey and Construction Act and

the regulations adopted under that Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 222.006. FUNDING. (a) The commissioner shall accept, on

behalf of the state, a payment of federal funds or a gift or

grant made to assist in meeting the cost of carrying out the

purpose of this subchapter, and may spend the payment, gift, or

grant for that purpose.

(b) The commissioner shall deposit the payment, gift, or grant

in the state treasury to the credit of the hospital construction

fund.

(c) The commissioner shall deposit to the credit of the hospital

construction fund money received from the federal government for

a construction project approved by the surgeon general of the

United States Public Health Service. The commissioner shall use

the money only for payments to applicants for work performed and

purchases made in carrying out approved projects.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 222.007. AGREEMENTS FOR USE OF FACILITIES AND SERVICES OF

OTHER ENTITIES. To the extent the commissioner considers

desirable to carry out the purposes of this subchapter, the

commissioner may enter into an agreement for the use of a

facility or service of another public or private department,

agency, or institution.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 222.008. EXPERTS AND CONSULTANTS. The commissioner may

contract for services of experts or consultants, or organizations

of experts or consultants, on a part-time or fee-for-service

basis. The contracts may not involve the performance of

administrative duties.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 222.009. COMMISSIONER'S REPORT. (a) The commissioner

annually shall report to the board on activities and expenditures

under this subchapter.

(b) The commissioner shall include in the report recommendations

for additional legislation that the commissioner considers

appropriate to furnish adequate hospital, clinic, and similar

facilities to the public.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. LIMITATION ON INSPECTION AND OTHER REGULATION OF

HEALTH CARE FACILITIES

Sec. 222.021. PURPOSE. The purpose of this subchapter is to

require that state agencies that perform inspections of health

care facilities, including the Texas Department of Health, the

Texas Department of Human Services, the Texas Department of

Mental Health and Mental Retardation, and other agencies with

which each of those agencies contracts, do not duplicate their

procedures or subject health care facilities to duplicative

rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 222.022. DEFINITIONS. In this subchapter:

(1) "Health care facility" has the meaning assigned by Section

104.002, except that the term does not include a treatment

facility licensed by the Texas Commission on Alcohol and Drug

Abuse.

(2) "Inspection" includes a survey, inspection, investigation,

or other procedure necessary for a state agency to carry out an

obligation imposed by federal and state laws, rules, and

regulations.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 222.023. LIMITATION ON INSPECTIONS. (a) A state agency

may make or require only those inspections necessary to carry out

obligations imposed on the agency by federal and state laws,

rules, and regulations.

(b) Instead of making an on-site inspection, a state agency

shall accept an on-site inspection by another state agency

charged with making an inspection if the inspection substantially

complies with the accepting agency's inspection requirements.

(c) A state agency shall coordinate its inspections within the

agency and with inspections required of other agencies to ensure

compliance with this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 222.024. CERTIFICATION OR ACCREDITATION INSTEAD OF

INSPECTION. (a) Except as provided by Subsection (c), a

hospital licensed by the Texas Department of Health is not

subject to additional annual licensing inspections before the

department issues the hospital a license while the hospital

maintains:

(1) certification under Title XVIII of the Social Security Act

(42 U.S.C. Section 1395 et seq.); or

(2) accreditation from the Joint Commission on Accreditation of

Healthcare Organizations, the American Osteopathic Association,

or other national accreditation organization for the offered

services.

(b) If the department licenses a hospital exempt from an annual

licensing inspection under Subsection (a), the department shall

issue a renewal license to the hospital if the hospital annually:

(1) submits a complete application required by the department;

(2) remits any applicable fees;

(3) submits a copy of documentation from the certification or

accreditation body showing that the hospital is certified or

accredited; and

(4) submits a copy of the most recent fire safety inspection

report from the fire marshal in whose jurisdiction the hospital

is located.

(c) The department may conduct an inspection of a hospital

exempt from an annual licensing inspection under Subsection (a)

before issuing a renewal license to the hospital if the

certification or accreditation body has not conducted an on-site

inspection of the hospital in the preceding three years and the

department determines that an inspection of the hospital by the

certification or accreditation body is not scheduled within 60

days.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 584, Sec. 16, eff. Sept. 1,

1993; Acts 1997, 75th Leg., ch. 223, Sec. 1, eff. Sept. 1, 1997.

Sec. 222.025. LIMITATION OF OTHER REGULATION. (a) The Texas

Department of Human Services, the Texas Department of Health, and

the Texas Department of Mental Health and Mental Retardation each

by rule shall execute a memorandum of understanding that

establishes procedures to eliminate or reduce duplication of

functions in certifying or licensing hospitals, nursing homes, or

other facilities under their jurisdiction for payments under the

requirements of Chapter 32, Human Resources Code, and federal law

and regulations relating to Titles XVIII and XIX of the Social

Security Act (42 U.S.C. Sections 1395 et seq. and 1396 et seq.).

The procedures must provide for use by each agency of information

collected by the agencies in making inspections for certification

purposes and in investigating complaints regarding matters that

would affect the certification of a nursing home or other

facility under their jurisdiction.

(b) The Texas Department of Health shall coordinate all

licensing or certification procedures conducted by the state

agencies covered by this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 222.0255. NURSING HOMES. (a) The Texas Department of

Human Services shall develop one set of standards for nursing

homes that apply to licensing and to certification for

participation in the medical assistance program under Chapter 32,

Human Resources Code.

(b) The standards must comply with federal regulations. If the

federal regulations at the time of adoption are less stringent

than the state standards, the department shall keep and comply

with the state standards.

(c) The department by rule shall adopt the standards and any

amendments to the standards.

(d) The department shall maintain a set of standards for nursing

homes that are licensed only.

(e) Chapter 242 establishes the minimum licensing standards for

an institution. The licensing standards adopted by the department

under this chapter shall be adopted subject to Section 242.037(b)

and must comply with Section 242.037(c) and the other provisions

of Chapter 242.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 64, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.079, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1159, Sec. 1.32, eff.

Sept. 1, 1997.

Sec. 222.026. COMPLAINT INVESTIGATIONS AND ENFORCEMENT

AUTHORITY. (a) Sections 222.024, 222.025, and 222.0255 do not

affect the authority of the Texas Department of Health to

implement and enforce the provisions of Chapter 241 (Texas

Hospital Licensing Law) to:

(1) reinspect a hospital if a hospital applies for the

reissuance of its license after a final ruling upholding the

suspension or revocation of a hospital's license, the assessment

of administrative or civil penalties, or the issuance of an

injunction against the hospital for violations of provisions of

the licensing law, rules adopted under the licensing law, special

license conditions, or orders of the commissioner of health; or

(2) investigate a complaint against a hospital and, if

appropriate, enforce the provisions of the licensing law on a

finding by the department that reasonable cause exists to believe

that the hospital has violated provisions of the licensing law,

rules adopted under the licensing law, special license

conditions, or orders of the commissioner of health; provided,

however, that the department shall coordinate with the federal

Health Care Financing Administration and its agents responsible

for the inspection of hospitals to determine compliance with the

conditions of participation under Title XVIII of the Social

Security Act (42 U.S.C. Section 1395 et seq.), so as to avoid

duplicate investigations.

(b) The department shall by rule establish a procedure for the

acceptance and timely review of complaints received from

hospitals concerning the objectivity, training, and

qualifications of the persons conducting the inspection.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 64, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 584, Sec. 17, eff. Sept. 1, 1993.

Sec. 222.027. PHYSICIAN ON SURVEY TEAM. The Texas Department of

Health shall ensure that a licensed physician involved in direct

patient care as defined by the Texas State Board of Medical

Examiners is included on a survey team sent under Title XVIII of

the Social Security Act (42 U.S.C. Section 1395 et seq.) when

surveying the quality of services provided by physicians in

hospitals.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 63, eff. Sept. 1,

1991.

SUBCHAPTER C. SURVEYS OF INTERMEDIATE CARE FACILITIES FOR

MENTALLY RETARDED

Sec. 222.041. DEFINITIONS. In this subchapter:

(1) "Board" means the Texas Board of Human Services.

(2) "Commissioner" means the commissioner of human services.

(3) "Department" means the Texas Department of Human Services.

(4) "ICF-MR" means the medical assistance program serving

persons receiving care in intermediate care facilities for

mentally retarded persons.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 65, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.080, eff.

Sept. 1, 1995.

Sec. 222.042. LICENSING OF ICF-MR BEDS AND FACILITIES. The

department may not license or approve as meeting licensing

standards new ICF-MR beds or the expansion of an existing ICF-MR

facility unless the new beds or the expansion was included in the

plan approved by the Health and Human Services Commission in

accordance with Section 533.062.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 65, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 646, Sec. 1, eff. Aug.

30, 1993; Acts 1993, 73rd Leg., ch. 747, Sec. 26, eff. Sept. 1,

1993.

Sec. 222.043. REVIEW OF ICF-MR SURVEYS. (a) The board by rule

shall establish policies and procedures as prescribed by this

section to conduct an informal review of ICF-MR surveys when the

survey findings are disputed by the provider. The board shall

provide that the procedure may be used only if the deficiencies

cited in the survey report do not pose an imminent threat of

danger to the health or safety of a resident.

(b) The department shall designate at least one employee to

conduct on a full-time basis the review provided by this section.

The person must be impartial and may not be directly involved in

or supervise any initial or recertification surveys. The person

may participate in or direct follow-up surveys for quality

assurance purposes only at the discretion of the commissioner or

the commissioner's designated representative or under Chapter

242.

(c) The employee designated under Subsection (b) should have

current knowledge of applicable federal laws and survey

processes. The employee reports directly to the commissioner or

the commissioner's designated representative.

(d) If a provider disputes the findings of a survey team or

files a complaint relating to the conduct of the survey, the

employee designated under Subsection (b) shall conduct an

informal review as soon as possible, but before the 45th day

after the date of receiving the request for a review or the

expiration of the period during which the provider is required to

correct the alleged deficiency, whichever is sooner.

(e) The employee conducting the review shall sustain, alter, or

reverse the original findings of the survey team after consulting

with the commissioner or the commissioner's designated

representative.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 65, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.081, eff.

Sept. 1, 1995.

Sec. 222.044. FOLLOW-UP SURVEYS. (a) The department shall

conduct follow-up surveys of ICF-MR facilities to:

(1) evaluate and monitor the findings of the certification or

licensing survey teams; and

(2) ensure consistency in deficiencies cited and in punitive

actions recommended throughout the state.

(b) A provider shall correct any additional deficiency cited by

the department. The department may not impose an additional

punitive action for the deficiency unless the provider fails to

correct the deficiency within the period during which the

provider is required to correct the deficiency.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 65, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.082, eff.

Sept. 1, 1995.

Sec. 222.046. SURVEYS OF ICF-MR FACILITIES. (a) The department

shall ensure that each survey team sent to survey an ICF-MR

facility includes a qualified mental retardation professional, as

that term is defined by federal law.

(b) The department shall require that each survey team sent to

survey an ICF-MR facility conduct a final interview with the

provider to ensure that the survey team informs the provider of

the survey findings and that the survey team has requested the

necessary information from the provider. The survey team shall

allow the provider to record the interview. The provider shall

immediately give the survey team a copy of any recording.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 65, eff. Sept. 1,

1991.



CHAPTER 223. HOSPITAL PROJECT FINANCING ACT

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE A. FINANCING, CONSTRUCTING, AND INSPECTING HEALTH

FACILITIES

CHAPTER 223. HOSPITAL PROJECT FINANCING ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 223.001. SHORT TITLE. This chapter may be cited as the

Hospital Project Financing Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 223.002. DEFINITIONS. In this chapter:

(1) "Authority" means a public health authority, including a

hospital authority created under Chapter 262 or 264.

(2) "Bond" includes a note.

(3) "Issuer" means an authority, municipality, county, or

hospital district.

(4) "Hospital project" means existing or future real, personal,

or mixed property, or an interest in that property, other than a

nursing home licensed or required to be licensed under the

authority of this state, the financing, refinancing, acquiring,

providing, constructing, enlarging, remodeling, renovating,

improving, furnishing, or equipping of which is found by the

governing body of an issuer to be necessary for medical care,

research, training, or teaching in this state. A hospital project

may include one or more of the following properties if found by

the governing body of an issuer to be necessary or convenient for

the project:

(A) land, a building, equipment, machinery, furniture, a

facility, or an improvement;

(B) a structure suitable for use as:

(i) a hospital, clinic, health facility, extended care facility,

outpatient facility, rehabilitation or recreation facility,

pharmacy, medical laboratory, dental laboratory, physicians'

office building, or laundry or administrative facility or

building related to a health facility or system;

(ii) a multiunit housing facility for medical staff, nurses,

interns, other employees of a health facility or system, patients

of a health facility, or relatives of patients admitted for

treatment or care in a health facility;

(iii) a support facility related to a hospital project such as

an office building, parking lot or building, or maintenance,

safety, or utility facility, and related equipment; or

(iv) a medical or dental research facility, medical or dental

training facility, or another facility used in the education or

training of health care personnel;

(C) property or material used in the landscaping, equipping, or

furnishing of a hospital project and other similar items

necessary or convenient for the operation of a hospital project;

and

(D) any other structure, facility, or equipment related or

essential to the operation of a health facility or system.

(5) "Nonprofit organization" means:

(A) a nonprofit corporation established under the Texas

Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's

Texas Civil Statutes); or

(B) an association, foundation, trust, cooperative, or similar

person no part of the net earnings of which is distributable to

any private shareholder or individual and that incurs a

contractual obligation with an issuer with respect to a hospital

project under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 223.003. HOSPITAL PROJECT COSTS. (a) Hospital project

costs include costs related to:

(1) the acquisition of land, a right-of-way, an option to

purchase land, an easement, or another interest in land related

to a hospital project;

(2) the acquisition, construction, repair, renovation,

remodeling, or improvement of a structure to be used as or with a

hospital project;

(3) site preparation, including demolishing or removing a

structure the removal of which is necessary or incident to

providing a hospital project;

(4) expenses necessary or incident to planning, providing, or

determining the feasibility and practicability of a hospital

project, including architectural, engineering, legal, and related

services, plans and specifications, studios, surveys, and cost

and revenue estimates;

(5) machinery, equipment, furniture, and facilities necessary or

incident to the equipping of a hospital project for operation;

(6) financing charges and interest accruing before and during

construction, and after completion of construction for not more

than two years;

(7) the start-up of a hospital project during construction and

after completion of construction for not more than two years;

(8) hospital project financing, including:

(A) legal, accounting, and appraisal fees, expenses, and

disbursements;

(B) printing, engraving, and reproduction services; and

(C) an initial or acceptance fee of a trustee or paying agent;

(9) the provision of the hospital project by the issuer,

including:

(A) costs incurred directly or indirectly by the issuer;

(B) reimbursement of reasonable sums to the issuer for time

spent by its employees in providing the hospital project and its

financing; and

(C) the appraisal obtained under Section 223.011(d)(2); and

(10) the authorization, preparation, sale, issuance, and

delivery of bonds under this chapter, including:

(A) related fees, charges, and expenses;

(B) expenses and costs described by Section 223.029(b); and

(C) expenses incurred in carrying out a trust agreement relating

to hospital project bonds.

(b) The listing of items of cost in Subsection (a) is not

inclusive of all hospital costs.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. FINANCING HOSPITAL PROJECTS

Sec. 223.011. PROVIDING HOSPITAL PROJECTS. (a) An issuer

acting for itself or through a nonprofit organization may provide

one or more hospital projects by acquisition, construction, or

improvement. An acquisition may occur by purchase, devise, gift,

lease, or a combination of those methods.

(b) A hospital project must be located in this state and within

or partially within the issuer's boundaries, except that a

hospital project of a municipality may be located:

(1) outside the municipality's limits if it is within the

municipality's extraterritorial jurisdiction; or

(2) in another municipality if the governing body of the other

municipality consents to the former municipality's provision of

the project.

(c) An issuer may only acquire a hospital project from a

nonprofit organization that has been in existence and has

operated the hospital project for at least three years before the

date of acquisition by the issuer.

(d) An issuer must affirmatively find that the cost of an

acquired hospital project is not more than:

(1) the actual audited cost of the hospital project to the date

of acquisition; or

(2) the fair market value of the hospital project at the date of

acquisition as determined by an appraisal obtained by the issuer.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 223.012. TITLE TO PROJECTS. (a) An issuer may vest title

to a hospital project provided under this chapter in a nonprofit

organization.

(b) If the issuer vests the title in a nonprofit organization,

it may retain a mortgage interest in the hospital project. The

mortgage interest expires when all bonds of the issuer sold to

provide the hospital project are paid or provision has been made

for their final payment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 223.013. CONTRACTS RELATING TO HOSPITAL PROJECT. (a) An

issuer may execute a contract, including a lease, with a

nonprofit organization with respect to a hospital project. A

contract may authorize the nonprofit organization to use,

operate, or acquire the hospital project on the terms, including

payment provisions, the issuer's governing body determines to be

advisable.

(b) A contract may include the sale of a hospital project to a

nonprofit organization, including a nonprofit organization using

the hospital project. The terms of the sale may include

installment payments. The sale must be fully consummated when all

bonds of the issuer issued to provide the hospital project are

paid or provision is made for their final payment if, during the

time the bonds or interest on the bonds remains unpaid, there is

no failure to make any payments owing under any lease or contract

at the time and in the manner as the payments come due.

(c) A contract under this chapter may be for the term agreed to

by the parties and may provide that the contract continues until

the bonds specified in the contract, or refunding or substitution

bonds issued in place of those bonds, are fully paid or provision

is made for their final payment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 223.014. AUTHORITY OF ISSUER. An issuer has full and

complete authority relating to its bonds, a lease agreement in

which the issuer is a lessor, or a sale or other contract,

subject only to this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 223.015. OBLIGATIONS LIMITED. (a) The issuer may not

incur a financial obligation under this chapter that cannot be

paid from the proceeds of hospital project bonds, revenues

derived from operating a hospital project, or other revenues that

may be provided by a nonprofit organization in accordance with

this chapter.

(b) The legislature or an issuer may not make an appropriation

to pay any part of a cost of a hospital project or any operating

cost of a hospital project.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 223.016. EMINENT DOMAIN. (a) Under this chapter, an

issuer may not acquire by eminent domain a hospital project, or

any part of a hospital project, to be sold or leased under this

chapter.

(b) Land previously acquired by eminent domain by an issuer may

be sold or leased under this chapter if the governing body of the

issuer determines that:

(1) the use of the land will not interfere with the purpose for

which the land was originally acquired or that the land is no

longer needed for that purpose;

(2) at least seven years have elapsed since the date the land

was acquired by eminent domain; and

(3) the land was not acquired for park purposes or, if the land

was acquired for park purposes, the sale or lease of parkland has

been approved at an election held under Section 1502.055,

Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.250, eff. Sept.

1, 2001.

SUBCHAPTER C. HOSPITAL PROJECT BONDS

Sec. 223.021. ISSUANCE OF HOSPITAL PROJECT BONDS. (a) An

issuer may provide for the issuance of negotiable revenue bonds

or other evidences of indebtedness for paying hospital project

costs. The bonds may be issued subject only to the requirements

of this chapter.

(b) As the governing body of the issuer determines to be in the

best interest of the issuer, one or more series of bonds may be

issued for each hospital project, or more than one hospital

project may be combined in one or more series of bonds, but each

hospital project may be considered separately with respect to

Subsections (c), (d), and (e), and Sections 223.022-223.024.

(c) Before issuing bonds, the governing body of an issuer must

adopt a resolution:

(1) declaring its intention to issue bonds; and

(2) stating the maximum amount of bonds proposed to be issued,

the purpose for which the bonds are to be issued, and the

tentative date, time, and place at which the governing body

proposes to authorize the issuance of the bonds.

(d) Unless the governing body of the issuer orders an election

on the issuance of the bonds, a substantial copy of the

resolution shall be published three times in a newspaper of

general circulation in the territorial limits of the issuer. The

first publication must be made not earlier than the 45th day

before the tentative date stated in the resolution. The third

publication must be made not later than the 11th day before the

tentative date.

(e) Before authorizing the issuance of any bonds or ordering an

election on any matters authorized by this chapter, the issuer

must deposit with the chief administrative officer of the issuer

a complete description of any proposed hospital project,

including a detailed listing and explanation of projected costs,

the reasons for the hospital project, and the name of each owner

of the nonprofit organization for whom the hospital project is to

be constructed. The required description is public information.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 223.022. ELECTION ON BONDS. (a) The governing body of an

issuer shall order and hold an election on the question of the

issuance of hospital project bonds if at least five percent or

20,000 of the voters qualified to vote in an election held by the

issuer, whichever is less, file a written protest against the

issuance of the bonds before the close of business on the

business day before the tentative date in the resolution for the

authorization of the bonds.

(b) The issuer's governing body may order an election on its own

motion without the filing of a protest.

(c) In addition to the contents required by the Election Code,

the election order must specify the location of and the presiding

judge and alternate judge for each polling place.

(d) Notice of a bond election shall be published three times in

a newspaper of general circulation in the territorial limits of

the issuer. The first notice must be published not earlier than

the 45th day before the date set for the election, and the third

notice must be published not later than the 11th day before the

date set for the election.

(e) The election shall be conducted in accordance with the

general laws pertaining to bond elections in municipalities,

except as modified by this chapter.

(f) The ballot shall provide for voting for or against the

proposition: "The issuance of revenue bonds or notes or other

evidences of indebtedness for the hospital project or hospital

projects."

(g) The governing body shall declare whether a majority of the

voters voting in the election approve the proposition.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 223.023. ELECTION RESULTS. (a) If the proposition is

approved by a majority of the voters voting in the election, the

issuer may authorize the bonds.

(b) If the proposition is not approved, an election on the

issuing of revenue bonds for the hospital project that was the

subject of the election may not be ordered within six months

after that election, and bonds may not be issued for the hospital

project until a majority of the voters voting in an election held

for that purpose approve the issuance of the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 223.024. PROTEST NOT FILED. If a protest requiring an

election is not filed under Section 223.022(a) and an election is

not called under Section 223.022(b), the issuer may issue the

bonds under the resolution without an election for two years

after the tentative date specified in the resolution.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 223.025. LIMITATIONS ON BONDS. (a) Bonds issued in

accordance with this chapter are not general obligations or a

pledge of the faith and credit of this state, the issuer, or

another political subdivision of this state. The bonds are

payable solely from revenues of the hospital project for which

they are issued or from other revenues provided by a nonprofit

organization. Money of this state or a political subdivision of

this state from any source, including tax revenue, but excluding

revenue of the hospital project being financed with the bonds,

may not be used to pay the principal of, any redemption premium

for, or interest on revenue bonds or refunding bonds issued under

this chapter.

(b) Each revenue bond must state on its face that:

(1) this state, the issuer, or any political subdivision of this

state is not obligated to pay the principal of, any redemption

premium for, or interest on the bonds except from the revenues

pledged for that purpose; and

(2) the faith, credit, or the taxing power of this state, the

issuer, or any political subdivision of this state is not pledged

to the payment of the principal of, any redemption premium for,

or interest on the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 223.026. FORM AND TERM OF BONDS. (a) The issuer shall

determine the form of the bonds, the date of the bond issue, the

price and interest rate of the bonds, and the maturity for the

bonds, which may not be more than 40 years after its date.

(b) The issuer may:

(1) make the bonds redeemable before maturity and determine the

prices and conditions for early redemption;

(2) determine:

(A) the interest coupons to be attached to the bonds;

(B) the denominations of the bonds; and

(C) the places of payment of the bonds' principal, any

redemption premium, and interest;

(3) issue the bonds in coupon or in registered form, or both;

(4) make the bonds payable to a specific person;

(5) provide for the registration of coupon bonds as to principal

or as to principal and interest; and

(6) provide for the conversion of coupon bonds into registered

bonds without coupons and for the reconversion into coupon bonds

of any registered bonds without coupons.

(c) If the duty of conversion or reconversion of a bond is

imposed on a trustee in a trust agreement, the substituted bonds

need not be reapproved by the attorney general, and the bonds

remain incontestable.

(d) The issuer may provide for execution of the bonds and any

coupons using a facsimile signature under Chapter 618, Government

Code. If the signature or a facsimile signature of a person who

has been an officer appears on a bond or coupon, the signature or

facsimile signature is valid and sufficient for all purposes,

regardless of whether the person is an officer when the bonds are

delivered.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.251, eff. Sept.

1, 2001.

Sec. 223.027. DEDICATED REPAYMENT REVENUE. The principal of,

any redemption premium for, and interest on hospital project

bonds are payable from and secured, as specified by the

resolution of the governing body or in any trust agreement or

other instrument securing the bonds, by a pledge of all or part

of the revenues of the issuer to be derived from:

(1) the ownership, operation, lease, use, mortgage, or sale of

the hospital project for which the bonds have been issued; or

(2) other revenues provided by a nonprofit organization.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 223.028. SECURITY FOR BONDS. (a) Bonds issued under this

chapter may be secured by a trust agreement between the issuer

and a trust company or bank having the powers of a trust company

in this state.

(b) A trust agreement may pledge or assign lease income,

contract payments, fees, or other charges to be received from a

nonprofit organization. The governing body of the issuer may

secure the bonds additionally by a mortgage, a deed of trust

lien, or other security interest on a designated hospital project

vesting in the trustee the power to sell the hospital project for

the payment of the indebtedness, the power to operate the

hospital project, and any other power for the further security of

the bonds.

(c) The trust agreement may:

(1) evidence a pledge of all or any part of the revenue of the

issuer from the ownership, operation, lease, use, mortgage, or

sale of a hospital project for the payment of principal of, any

redemption premium for, and interest on the bonds when due and

payable;

(2) provide for the creation and maintenance of reserves;

(3) set forth the rights and remedies of the bondholders and of

the trustee;

(4) restrict the individual right of action by bondholders as is

customary in trust agreements securing bonds and debentures of

corporations;

(5) contain provisions the issuer considers reasonable and

proper for the security of the bondholders; and

(6) provide for the issuance of bonds to replace lost, stolen,

or mutilated bonds.

(d) A trust agreement or resolution providing for the issuance

of bonds may provide for protecting and enforcing the rights and

remedies of the bondholders as reasonable and proper, including

covenants setting forth the duties of the issuer and the

nonprofit organization in relation to:

(1) the acquisition of property and the construction,

improvement, maintenance, repair, operation, and insurance of the

hospital project in connection with which the bonds are issued;

and

(2) the custody, safeguarding, and application of all money.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 223.029. USE OF PROCEEDS. (a) The proceeds of the bonds

may be:

(1) used only for the payment of hospital project costs for

which the bonds are issued; and

(2) disbursed in the manner and subject to the restrictions

provided in the resolution authorizing the issuance or in the

trust agreement securing the bonds.

(b) The issuer shall be paid, from the proceeds of its bonds,

money in the amount equal to:

(1) the issuer's actual expenditures for financing, legal,

printing, and other expenses incurred in issuing, selling, and

delivering the bonds; and

(2) the compensation paid to the issuer's employees for the time

the employees spent on activities related to the issuance, sale,

and delivery of the bonds.

(c) If the amount of proceeds exceeds the cost of the hospital

project for which the bonds are issued, the excess shall be

deposited to the credit of the sinking fund for the bonds.

(d) The governing body of the issuer may provide for a bond

reserve fund in the resolution authorizing the bonds or an

instrument securing the bonds and may set aside amounts from the

proceeds for payments into the reserve fund.

(e) Proceeds from the sale of bonds may be invested in:

(1) direct, indirect, or guaranteed obligations of the United

States that mature in a manner specified by the resolution

authorizing the bonds or another instrument securing the bonds;

or

(2) certificates of deposit of a bank or trust company if the

deposits are secured by obligations described by Subdivision (1).

(f) The issuer's governing body may designate a trust company or

a bank with trust powers to act as depository for proceeds of

bonds or revenues from a lease or other contract. The bank or

trust company shall furnish indemnifying bonds or pledge

securities as required by the issuer to secure the deposits.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 223.030. TEMPORARY OBLIGATIONS. (a) Before the issuance

of definitive bonds, the issuer may issue interim receipts or

temporary bonds, with or without coupons, exchangeable for

definitive bonds when those bonds are executed and are available

for delivery.

(b) The term of an interim receipt or temporary bond may not be

more than two years.

(c) The issuer shall submit the interim receipts or temporary

bonds to the attorney general in accordance with Section 223.031.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 223.031. EXAMINATION OF BONDS. (a) After issuance of the

bonds is authorized and before delivery of the bonds to their

purchasers, the bonds and the proceedings authorizing their

issuance and securing the bonds shall be presented to the

attorney general for examination.

(b) If the bonds state that they are secured by a pledge of all

or part of the revenues of the issuer to be derived from a lease

or other contract, the contract shall also be submitted to the

attorney general.

(c) If the attorney general finds that the bonds have been

authorized in accordance with state law and any contract securing

the bonds has been made in accordance with state law, the

attorney general shall approve the bonds and contract.

(d) The comptroller shall register the bonds when they are

approved. After approval and registration, the bonds and contract

submitted with the bonds are valid and binding obligations

according to their terms and are incontestable.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 223.032. REFUNDING BONDS. (a) An issuer by resolution may

authorize the issuance of revenue bonds to refund:

(1) outstanding bonds or other evidences of indebtedness that

have been issued to provide a hospital project; or

(2) outstanding obligations, mortgages, or advances issued,

made, or given by a nonprofit organization for the cost of a

hospital project.

(b) The amounts refunded may include the principal of and any

redemption premium for the bonds or other evidences of

indebtedness, and any interest accruing to the date of

redemption.

(c) The bonds or other evidences of indebtedness to be refunded

need not have been issued under this chapter and need not have

been originally issued by the issuer of the refunding bonds.

(d) This subchapter governs the issuance of refunding bonds, the

maturities and other details of the bonds, the rights of the

bondholders, and rights, duties, and obligations of the refunding

bond issuer.

(e) The issuer may issue the refunding bonds in exchange or

substitution for outstanding bonds or other evidences of

indebtedness or may sell the refunding bonds and use the proceeds

for paying or redeeming outstanding bonds or other evidences of

indebtedness.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 223.033. ENFORCEMENT OF AGREEMENTS. (a) An agreement made

under this chapter may provide, in the event of default in the

payment of the principal of, interest on, or any redemption

premium for bonds subject to the agreement or in the performance

of an agreement contained in the proceedings, mortgage, or

instruments relating to the bonds, for enforcement of the payment

or performance by:

(1) mandamus; or

(2) the appointment of a receiver in equity with power to charge

and collect rates, rents, or contract payments and to apply the

revenues from the hospital project in accordance with the

resolution, mortgage, or instruments.

(b) A mortgage to secure hospital project bonds may provide for

foreclosure and the sale of the property secured by the mortgage

on default in the mortgage payment or the violation of an

agreement contained in the mortgage. The foreclosure and sale may

occur under proceedings in equity or in any other manner

permitted by law. The mortgage may provide that a trustee under

the mortgage or the holder of any of the bonds secured by the

mortgage may be the purchaser at a foreclosure sale if the

trustee or bondholder is the highest bidder.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 223.034. MEMBERSHIP OF GOVERNING BODY NOT SUBJECT TO

CHANGE. The resolution authorizing the issuance of hospital

project bonds, the trust agreement securing the bonds, or any

other agreement relating to the bonds may not prescribe the

method of selecting or the term of office of any member of the

issuer's governing body.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 223.035. BONDS TAX EXEMPT. The bonds issued under this

chapter, their transfer, and interest from the bonds, including

profit made from their sale, are exempt from taxation by this

state and a municipality or other political subdivision of the

state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 223.036. BONDS AS SECURITIES. (a) Bonds issued under this

chapter and any interest coupons are investment securities under

Chapter 8, Business & Commerce Code, and are exempt

securities under The Securities Act (Article 581-1 et seq.,

Vernon's Texas Civil Statutes).

(b) A lease agreement, sales agreement, or other contract under

this chapter is not a security under The Securities Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 223.037. BONDS AS INVESTMENTS. (a) Unless the bonds

issued under this chapter are ineligible for investments in

accordance with the criteria established in other statutes,

rulings, or regulations of this state or the United States, the

bonds are legal and authorized investments for:

(1) a bank;

(2) a savings bank;

(3) a trust company;

(4) a savings and loan association;

(5) an insurance company;

(6) a fiduciary;

(7) a trustee or guardian; and

(8) a sinking fund of a municipality, county, school district,

or other political corporation or subdivision of this state.

(b) The bonds may secure the deposits of public funds of this

state or a municipality, county, school district, or other

political corporation or subdivision of this state. The bonds are

lawful and sufficient security for those deposits at their face

value if accompanied by all appurtenant unmatured coupons.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 223.038. COST OF CERTAIN REQUIRED ALTERATIONS. The

relocation, raising, lowering, rerouting, changing of grade, or

altering of construction of a highway, railroad, electric

transmission line, telegraph or telephone property or facility,

or pipeline made necessary by the actions of an issuer shall be

accomplished at the sole expense of the issuer or nonprofit

organization, which shall pay the cost of the required activity

as necessary to provide comparable replacement, minus the net

salvage value of any replaced facility. The issuer shall pay that

amount from the proceeds of the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 225. HEALTH PLANNING AND CAPITAL EXPENDITURE REVIEW

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE A. FINANCING, CONSTRUCTING, AND INSPECTING HEALTH

FACILITIES

CHAPTER 225. HEALTH PLANNING AND CAPITAL EXPENDITURE REVIEW

Sec. 225.001. DEFINITIONS. In this chapter:

(1) "Capital expenditure" means an expenditure that is not an

operation or a maintenance expense under generally accepted

accounting principles.

(2) "Health care facility" means a public or private hospital,

skilled nursing facility, intermediate care facility, ambulatory

surgical facility, family planning clinic that performs

ambulatory surgical procedures, rural or urban health initiative

clinic, kidney disease treatment facility, inpatient

rehabilitation facility, and any other facility designated a

health care facility by federal law. The term does not include

the office of physicians or practitioners of the healing arts

practicing individually or in groups.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 225.002. FEDERAL LAW. A reference in this chapter to

federal law is a reference to any pertinent federal authority,

including:

(1) the National Health Planning and Resources Development Act

of 1974 (Pub. L. No. 93-641), as amended by the Health Planning

and Resources Development Amendments of 1979 (Pub. L. No. 96-79);

(2) Pub. L. Nos. 79-725, 88-164, 89-749, and 92-603; and

(3) the federal rules and regulations adopted under a law

specified by Subdivision (1) or (2).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 225.003. GOVERNOR'S DUTIES RELATING TO HEALTH PLANNING.

(a) The governor, as chief executive and planning officer of

this state, may perform the duties and functions assigned to the

governor by federal law.

(b) The governor may transfer personnel, equipment, records,

obligations, appropriations, functions, and duties of the

governor's office to another agency.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 225.004. CAPITAL EXPENDITURE REVIEW PROGRAM. (a) The

governor by executive order may establish a program to comply

with federal law to review capital expenditures made by or on

behalf of a health care facility if the governor finds that the

program is necessary to prevent the loss of federal funds.

(b) The governor may authorize the program to negotiate an

agreement on behalf of the state with the Secretary of Health and

Human Services to administer a state capital expenditure review

program under Section 1122 of the Social Security Act (42 U.S.C.

Section 1320a-1), the federal rules and regulations adopted under

that Act, or other pertinent federal authority.

(c) If necessary, the governor may use any available funds to

implement the program.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 225.005. EXECUTIVE ORDER. (a) An order issued under

Section 225.004(a) must contain the governor's findings,

including a brief description of the reason for the findings.

(b) An unrescinded order issued under Section 225.004(a) that

has not expired on its own terms expires on September 1 after the

next regular legislative session that begins after the date on

which the order is issued.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 241. HOSPITALS

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE B. LICENSING OF HEALTH FACILITIES

CHAPTER 241. HOSPITALS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 241.001. SHORT TITLE. This chapter may be cited as the

Texas Hospital Licensing Law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 241.002. PURPOSE. The purpose of this chapter is to

protect and promote the public health and welfare by providing

for the development, establishment, and enforcement of certain

standards in the construction, maintenance, and operation of

hospitals.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 241.003. DEFINITIONS. In this chapter:

(1) "Advanced practice nurse" means a registered nurse

recognized as an advanced practice nurse by the Texas Board of

Nursing.

(2) "Board" means the Texas Board of Health.

(3) "Comprehensive medical rehabilitation hospital" means a

general hospital that specializes in providing comprehensive

medical rehabilitation services, including surgery and related

ancillary services.

(4) "Department" means the Texas Department of Health.

(5) "General hospital" means an establishment that:

(A) offers services, facilities, and beds for use for more than

24 hours for two or more unrelated individuals requiring

diagnosis, treatment, or care for illness, injury, deformity,

abnormality, or pregnancy; and

(B) regularly maintains, at a minimum, clinical laboratory

services, diagnostic X-ray services, treatment facilities

including surgery or obstetrical care or both, and other

definitive medical or surgical treatment of similar extent.

(6) "Governmental unit" means a political subdivision of the

state, including a hospital district, county, or municipality,

and any department, division, board, or other agency of a

political subdivision.

(7) "Hospital" includes a general hospital and a special

hospital.

(8) "Medical staff" means a physician or group of physicians and

a podiatrist or a group of podiatrists who by action of the

governing body of a hospital are privileged to work in and use

the facilities of a hospital for or in connection with the

observation, care, diagnosis, or treatment of an individual who

is, or may be, suffering from a mental or physical disease or

disorder or a physical deformity or injury.

(9) "Pediatric and adolescent hospital" means a general hospital

that specializes in providing services to children and

adolescents, including surgery and related ancillary services.

(10) "Person" means an individual, firm, partnership,

corporation, association, or joint stock company, and includes a

receiver, trustee, assignee, or other similar representative of

those entities.

(11) "Physician" means a physician licensed by the Texas State

Board of Medical Examiners.

(12) "Physician assistant" means a physician assistant licensed

by the Texas State Board of Physician Assistant Examiners.

(13) "Podiatrist" means a podiatrist licensed by the Texas State

Board of Podiatric Medical Examiners.

(14) Repealed by Acts 2005, 79th Leg., Ch. 1286, Sec. 2, eff.

September 1, 2005.

(15) "Special hospital" means an establishment that:

(A) offers services, facilities, and beds for use for more than

24 hours for two or more unrelated individuals who are regularly

admitted, treated, and discharged and who require services more

intensive than room, board, personal services, and general

nursing care;

(B) has clinical laboratory facilities, diagnostic X-ray

facilities, treatment facilities, or other definitive medical

treatment;

(C) has a medical staff in regular attendance; and

(D) maintains records of the clinical work performed for each

patient.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 965, Sec. 79, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 43, Sec. 1, eff. May 7, 1997;

Acts 1997, 75th Leg., ch. 623, Sec. 2, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 428, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1286, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 67, eff. September 1, 2007.

Sec. 241.004. EXEMPTIONS. This chapter does not apply to a

facility:

(1) licensed under Chapter 242 or 577;

(2) maintained or operated by the federal government or an

agency of the federal government; or

(3) maintained or operated by this state or an agency of this

state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 76, Sec. 16, eff. Sept. 1,

1991.

Sec. 241.005. EMPLOYMENT OF PERSONNEL. The department may

employ stenographers, inspectors, and other necessary assistants

in carrying out the provisions of this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 241.006. COORDINATION OF SIGNAGE REQUIREMENTS IMPOSED BY

STATE AGENCIES. (a) The department is authorized to review

current and proposed state rules issued by the department or by

other state agencies that mandate that a hospital place or post a

notice, poster, or sign in a conspicuous place or in an area of

high public traffic, concerning the rights of patients or others

or the responsibilities of the hospital, which is directed at

patients, patients' families, or others. The purpose of this

review shall be to coordinate the placement, format, and language

contained in the required notices in order to:

(1) eliminate the duplication of information;

(2) reduce the potential for confusion to patients, patients'

families, and others; and

(3) reduce the administrative burden of compliance on hospitals.

(b) Notwithstanding any other law, this section applies to all

notices, posters, or signs described in Subsection (a).

Added by Acts 1995, 74th Leg., ch. 965, Sec. 3, eff. June 16,

1995.

SUBCHAPTER B. HOSPITAL LICENSES

Sec. 241.021. LICENSE REQUIRED. A person or governmental unit,

acting severally or jointly with any other person or governmental

unit, may not establish, conduct, or maintain a hospital in this

state without a license issued under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 241.022. LICENSE APPLICATION. (a) An application for a

license must be made to the department on a form provided by the

department.

(b) The application must contain:

(1) the name and social security number of the sole proprietor,

if the applicant is a sole proprietor;

(2) the name and social security number of each general partner

who is an individual, if the applicant is a partnership;

(3) the name and social security number of any individual who

has an ownership interest of more than 25 percent in the

corporation, if the applicant is a corporation; and

(4) any other information that the department may reasonably

require.

(c) The department shall require that each hospital show

evidence that:

(1) at least one physician is on the medical staff of the

hospital, including evidence that the physician is currently

licensed;

(2) the governing body of the hospital has adopted and

implemented a patient transfer policy in accordance with Section

241.027; and

(3) if the governing body has chosen to implement patient

transfer agreements, it has implemented the agreements in

accordance with Section 241.028.

(d) The application must be accompanied by:

(1) a copy of the hospital's current patient transfer policy;

(2) a nonrefundable license fee;

(3) copies of the hospital's patient transfer agreements, unless

the filing of copies has been waived by the hospital licensing

director in accordance with the rules adopted under this chapter;

and

(4) a copy of the most recent annual fire safety inspection

report from the fire marshal in whose jurisdiction the hospital

is located.

(e) The department may require that the application be approved

by the local health authority or other local official for

compliance with municipal ordinances on building construction,

fire prevention, and sanitation. A hospital located outside the

limits of a municipality shall comply with corresponding state

laws.

(f) The department shall post on the department's Internet

website a list of all of the individuals named in applications as

required by Subsections (b)(1)-(3). The department may not post

on its Internet website a social security number of an individual

required to be named in an application under Subsections

(b)(1)-(3).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 82, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 584, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

1161, Sec. 1, eff. September 1, 2005.

Sec. 241.023. ISSUANCE OF LICENSE. (a) On receiving a license

application and the license fee, the department shall issue a

license if it finds that the applicant and the hospital comply

with this chapter and the rules or standards adopted under this

chapter.

(b) A license may be renewed annually after payment of the

required fee and submission of an application for license renewal

that contains the information required by Section 241.022(b).

(c) Except as provided by Subsection (c-1), the department may

issue a license only for the premises of a hospital and person or

governmental unit named in the application.

(c-1) The department may issue one license for multiple

hospitals if:

(1) all buildings in which inpatients receive hospital services

and inpatient services of each of the hospitals to be included in

the license are subject to the control and direction of the same

governing body;

(2) all buildings in which inpatients receive hospital services

are within a 30-mile radius of the main address of the applicant;

(3) there is integration of the organized medical staff of each

of the hospitals to be included in the license;

(4) there is a single chief executive officer for all of the

hospitals who reports directly to the governing body and through

whom all administrative authority flows and who exercises control

and surveillance over all administrative activities of the

hospital;

(5) there is a single chief medical officer for all of the

hospitals who reports directly to the governing body and who is

responsible for all medical staff activities of the hospital;

(6) each building of a hospital to be included in the license

that is geographically separate from other buildings of the same

hospital contains at least one nursing unit for inpatients,

unless providing only diagnostic or laboratory services, or a

combination of diagnostic or laboratory services, in the building

for hospital inpatients; and

(7) each hospital that is to be included in the license complies

with the emergency services standards:

(A) for a general hospital, if the hospital provides surgery or

obstetrical care or both; or

(B) for a special hospital, if the hospital does not provide

surgery or obstetrical care.

(c-2) The hospital licensing director may recommend a waiver of

the requirement of Subsection (c-1)(7) for a hospital if another

hospital that is to be included in the license:

(1) complies with the emergency services standards for a general

hospital; and

(2) is in close geographic proximity to the hospital.

(c-3) The executive commissioner of the Health and Human

Services Commission shall adopt rules to implement the waiver

provision of Subsection (c-2). The rules must provide for a

determination by the department that the waiver will facilitate

the creation or operation of the hospital seeking the waiver and

that the waiver is in the best interest of the individuals served

or to be served by the hospital.

(d) Subject to Subsection (e), a license issued under this

section for a hospital includes each outpatient facility that is

not separately licensed, that is located apart from the hospital,

and for which the hospital has submitted to the department:

(1) a copy of a fire safety survey that is dated not earlier

than one year before the submission date indicating approval by:

(A) the local fire authority in whose jurisdiction the

outpatient facility is located; or

(B) the nearest fire authority, if the outpatient facility is

located outside of the jurisdiction of a local fire authority;

and

(2) if the hospital is accredited by the Joint Commission on

Accreditation of Healthcare Organizations or the American

Osteopathic Association, a copy of documentation from the

accrediting body showing that the outpatient facility is included

within the hospital's accreditation.

(e) Subsection (d) applies only if the federal Department of

Health and Human Services, Health Care Financing Administration,

or Office of Inspector General adopts final or interim final

rules requiring state licensure of outpatient facilities as a

condition of the determination of provider-based status for

Medicare reimbursement purposes.

(f) A license may not be transferred or assigned without the

written approval of the department.

(g) A license shall be posted in a conspicuous place on the

licensed premises.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1411, Sec. 2.01, eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1161, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1286, Sec. 1, eff. September 1, 2005.

Sec. 241.024. HOSPITAL LICENSING DIRECTOR. (a) The

commissioner of health shall appoint, with the advice and consent

of the board, a person to serve as hospital licensing director.

(b) A person appointed as the hospital licensing director must:

(1) have at least five years experience or training, or both, in

the field of hospital administration;

(2) be of good moral character; and

(3) have been a resident of this state for at least three years.

(c) The hospital licensing director shall administer this

chapter and is directly responsible to the department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 241.025. LICENSE FEES. (a) The department shall charge

each hospital an annual license fee for an initial license or a

license renewal.

(b) The board by rule shall adopt the fees authorized by

Subsection (a) according to a schedule under which the number of

beds in the hospital determines the amount of the fee. The fee

may not exceed $15 a bed. A minimum license fee may be

established. The minimum fee may not exceed $1,000.

(c) A fee adopted under this chapter must be based on the

estimated cost to and level of effort expended by the department

to conduct the activity for which the fee is imposed.

(d) All license fees collected shall be deposited in the state

treasury to the credit of the department to administer and

enforce this chapter. These fees are hereby appropriated to the

department.

(e) Notwithstanding Subsection (d), to the extent that money

received from the fees collected under this chapter exceeds the

costs to the department to conduct the activity for which the fee

is imposed, the department may use the money to administer

Chapter 324 and similar laws that require the department to

provide information related to hospital care to the public. The

department may not consider the costs of administering Chapter

324 or similar laws in adopting a fee imposed under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 584, Sec. 3, eff. Sept. 1,

1993; Acts 1999, 76th Leg., ch. 1411, Sec. 2.02, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 4, eff. September 1, 2007.

Sec. 241.026. RULES AND MINIMUM STANDARDS. (a) The board shall

adopt and enforce rules to further the purposes of this chapter.

The rules at a minimum shall address:

(1) minimum requirements for staffing by physicians and nurses;

(2) hospital services relating to patient care;

(3) fire prevention, safety, and sanitation requirements in

hospitals;

(4) patient care and a patient bill of rights;

(5) compliance with other state and federal laws affecting the

health, safety, and rights of hospital patients; and

(6) compliance with nursing peer review under Subchapter I,

Chapter 301, and Chapter 303, Occupations Code, and the rules of

the Texas Board of Nursing relating to peer review.

(b) In adopting rules, the board shall consider the conditions

of participation for certification under Title XVIII of the

Social Security Act (42 U.S.C. Section 1395 et seq.) and the

standards of the Joint Commission on Accreditation of Healthcare

Organizations and will attempt to achieve consistency with those

conditions and standards.

(c) Upon the recommendation of the hospital licensing director

and the council, the board by order may waive or modify the

requirement of a particular provision of this Act or minimum

standard adopted by board rule under this section to a particular

general or special hospital if the board determines that the

waiver or modification will facilitate the creation or operation

of the hospital and that the waiver or modification is in the

best interests of the individuals served or to be served by the

hospital.

(d) The board shall adopt rules establishing procedures and

criteria for the issuance of the waiver or modification order.

The criteria must include at a minimum a statement of the

appropriateness of the waiver or modification against the best

interests of the individuals served by the hospital.

(e) If the board orders a waiver or modification of a provision

or standard, the licensing record of the hospital granted the

waiver or modification shall contain documentation to support the

board's action. The board's rules shall specify the type and

specificity of the supporting documentation that must be

included.

(f) A comprehensive medical rehabilitation hospital or a

pediatric and adolescent hospital shall have an emergency

treatment room but is not required to have an emergency

department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 350, Sec. 1, eff. Aug. 26,

1991; Acts 1993, 73rd Leg., ch. 584, Sec. 4, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 43, Sec. 2, eff. May 7, 1997; Acts

1997, 75th Leg., ch. 617, Sec. 2, eff. Sept. 1, 1997; Acts 1997,

75th Leg., ch. 623, Sec. 3, eff. Sept. 1, 1997; Acts 2001, 77th

Leg., ch. 1420, Sec. 14.786, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 68, eff. September 1, 2007.

Sec. 241.0262. CIRCULATING DUTIES FOR SURGICAL SERVICES.

Circulating duties in the operating room must be performed by

qualified registered nurses. In accordance with approved medical

staff policies and procedures, licensed vocational nurses and

surgical technologists may assist in circulatory duties under the

direct supervision of a qualified registered nurse circulator.

Added by Acts 2005, 79th Leg., Ch.

966, Sec. 2, eff. September 1, 2005.

Sec. 241.0263. RECOMMENDATIONS RELATING TO MISSING INFANTS. (a)

The department shall recommend hospital security procedures to:

(1) reduce the likelihood of infant patient abduction; and

(2) aid in the identification of missing infants.

(b) In making recommendations, the department shall consider

hospital size and location and the number of births at a

hospital.

(c) The procedures recommended by the department under

Subsection (a)(1) may include:

(1) controlling access to newborn nurseries;

(2) expanding observation of newborn nurseries through the use

of video cameras; and

(3) requiring identification for hospital staff and visitors as

a condition of entrance to newborn nurseries.

(d) The procedures recommended by the department under

Subsection (a)(2) may include:

(1) footprinting, photographing, or writing descriptions of

infant patients at birth; and

(2) obtaining umbilical cord blood samples for infant patients

born at the hospital and storing the samples for genetic testing

purposes.

(e) Each hospital licensed under this chapter shall consider

implementing the procedures recommended under this section.

Added by Acts 1997, 75th Leg., ch. 314, Sec. 1, eff. Sept. 1,

1997.

Sec. 241.0265. STANDARDS FOR CARE FOR MENTAL HEALTH AND CHEMICAL

DEPENDENCY. (a) The care and treatment of a patient receiving

mental health services in a facility licensed by the department

under this chapter or Chapter 577 are governed by the standards

adopted by the Texas Department of Mental Health and Mental

Retardation to the same extent as if the standards adopted by

that department were rules adopted by the board under this

chapter or Chapter 577.

(b) The care and treatment of a patient receiving chemical

dependency treatment in a facility licensed by the department

under this chapter are governed by the same standards that govern

the care and treatment of a patient receiving treatment in a

treatment facility licensed under Chapter 464 and that are

adopted by the Texas Commission on Alcohol and Drug Abuse, to the

same extent as if the standards adopted by the commission were

rules adopted by the board under this chapter.

(c) The department shall enforce the standards provided by

Subsections (a) and (b). A violation of a standard is subject to

the same consequence as a violation of a rule adopted by the

board under this chapter or Chapter 577. The department is not

required to enforce a standard if the enforcement violates a

federal law, rule, or regulation.

Added by Acts 1993, 73rd Leg., ch. 573, Sec. 3.02, eff. Sept. 1,

1993.

Sec. 241.027. PATIENT TRANSFERS. (a) The board shall adopt

rules to govern the transfer of patients between hospitals that

do not have a transfer agreement and governing services not

included in transfer agreements.

(b) The rules must provide that patient transfers between

hospitals be accomplished through hospital policies that result

in medically appropriate transfers from physician to physician

and from hospital to hospital by providing:

(1) for notification to the receiving hospital before the

patient is transferred and confirmation by the receiving hospital

that the patient meets the receiving hospital's admissions

criteria relating to appropriate bed, physician, and other

services necessary to treat the patient;

(2) for the use of medically appropriate life support measures

that a reasonable and prudent physician exercising ordinary care

in the same or a similar locality would use to stabilize the

patient before the transfer and to sustain the patient during the

transfer;

(3) for the provision of appropriate personnel and equipment

that a reasonable and prudent physician exercising ordinary care

in the same or a similar locality would use for the transfer;

(4) for the transfer of all necessary records for continuing the

care for the patient; and

(5) that the transfer of a patient not be predicated on

arbitrary, capricious, or unreasonable discrimination because of

race, religion, national origin, age, sex, physical condition, or

economic status.

(c) The rules must require that if a patient at a hospital has

an emergency medical condition which has not been stabilized, the

hospital may not transfer the patient unless:

(1) the patient or a legally responsible person acting on the

patient's behalf, after being informed of the hospital's

obligations under this section and of the risk of transfer, in

writing requests transfer to another medical facility;

(2) a licensed physician has signed a certification, which

includes a summary of the risks and benefits, that, based on the

information available at the time of transfer, the medical

benefits reasonably expected from the provision of appropriate

medical treatment at another medical facility outweigh the

increased risks to the patient and, in the case of labor, to the

unborn child from effecting the transfer; or

(3) if a licensed physician is not physically present in the

emergency department at the time a patient is transferred, a

qualified medical person has signed a certification described in

Subdivision (2) after a licensed physician, in consultation with

the person, has made the determination described in such clause

and subsequently countersigns the certificate.

(d) The rules also shall provide that a public hospital or

hospital district shall accept the transfer of its eligible

residents if the public hospital or hospital district has

appropriate facilities, services, and staff available for

providing care to the patient.

(e) The rules must require that a hospital take all reasonable

steps to secure the informed refusal of a patient or of a person

acting on the patient's behalf to a transfer or to related

examination and treatment.

(f) The rules must recognize any contractual, statutory, or

regulatory obligations that may exist between a patient and a

designated or mandated provider as those obligations apply to the

transfer of emergency or nonemergency patients.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 83, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 584, Sec. 5, eff. Sept. 1, 1993.

Sec. 241.028. TRANSFER AGREEMENTS. (a) If hospitals execute a

transfer agreement that is consistent with the requirements of

this section, all patient transfers between the hospitals are

governed by the agreement.

(b) The hospitals shall submit the agreement to the department

for review for compliance with the requirements of this section.

The department shall complete the review of the agreement within

30 days after the date the agreement is submitted by the

hospitals.

(c) At a minimum, a transfer agreement must provide that:

(1) transfers be accomplished in a medically appropriate manner

and comply with Sections 241.027(b)(2) through (5) and Section

241.027(c);

(2) the transfer or receipt of patients in need of emergency

care not be based on the individual's inability to pay for the

services rendered by the transferring or receiving hospital;

(3) multiple transfer agreements be entered into by a hospital

based on the type or level of medical services available at other

hospitals;

(4) the hospitals recognize the right of an individual to

request transfer to the care of a physician and hospital of the

individual's choice;

(5) the hospitals recognize and comply with the requirements of

Chapter 61 (Indigent Health Care and Treatment Act) relating to

the transfer of patients to mandated providers; and

(6) consideration be given to availability of appropriate

facilities, services, and staff for providing care to the

patient.

(d) If a hospital transfers a patient in violation of Subsection

(c)(1), (2), (4), (5), or (6), relating to required provisions

for a transfer agreement, the violation is a violation of this

chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 84, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 584, Sec. 6, eff. Sept. 1, 1993.

Sec. 241.029. POLICIES AND PROCEDURES RELATING TO WORKPLACE

SAFETY. (a) The governing body of a hospital shall adopt

policies and procedures related to the work environment for

nurses to:

(1) improve workplace safety and reduce the risk of injury,

occupational illness, and violence; and

(2) increase the use of ergonomic principles and ergonomically

designed devices to reduce injury and fatigue.

(b) The policies and procedures adopted under Subsection (a), at

a minimum, must include:

(1) evaluating new products and technology that incorporate

ergonomic principles;

(2) educating nurses in the application of ergonomic practices;

(3) conducting workplace audits to identify areas of risk of

injury, occupational illness, or violence and recommending ways

to reduce those risks;

(4) controlling access to those areas identified as having a

high risk of violence; and

(5) promptly reporting crimes committed against nurses to

appropriate law enforcement agencies.

Added by Acts 2003, 78th Leg., ch. 876, Sec. 13, eff. June 20,

2003.

SUBCHAPTER C. ENFORCEMENT

Sec. 241.051. INSPECTIONS. (a) The department may make any

inspection, survey, or investigation that it considers necessary.

A representative of the department may enter the premises of a

hospital at any reasonable time to make an inspection, a survey,

or an investigation to assure compliance with or prevent a

violation of this chapter, the rules adopted under this chapter,

an order or special order of the commissioner of health, a

special license provision, a court order granting injunctive

relief, or other enforcement procedures. The department shall

maintain the confidentiality of hospital records as applicable

under state or federal law.

(b) The department or a representative of the department is

entitled to access to all books, records, or other documents

maintained by or on behalf of the hospital to the extent

necessary to enforce this chapter, the rules adopted under this

chapter, an order or special order of the commissioner of health,

a special license provision, a court order granting injunctive

relief, or other enforcement procedures.

(c) By applying for or holding a hospital license, the hospital

consents to entry and inspection of the hospital by the

department or a representative of the department in accordance

with this chapter and the rules adopted under this chapter.

(d) All information and materials obtained or compiled by the

department in connection with a complaint and investigation

concerning a hospital are confidential and not subject to

disclosure under Section 552.001 et seq., Government Code, and

not subject to disclosure, discovery, subpoena, or other means of

legal compulsion for their release to anyone other than the

department or its employees or agents involved in the enforcement

action except that this information may be disclosed to:

(1) persons involved with the department in the enforcement

action against the hospital;

(2) the hospital that is the subject of the enforcement action,

or the hospital's authorized representative;

(3) appropriate state or federal agencies that are authorized to

inspect, survey, or investigate hospital services;

(4) law enforcement agencies; and

(5) persons engaged in bona fide research, if all

individual-identifying and hospital-identifying information has

been deleted.

(e) The following information is subject to disclosure in

accordance with Section 552.001 et seq., Government Code:

(1) a notice of alleged violation against the hospital, which

notice shall include the provisions of law which the hospital is

alleged to have violated, and a general statement of the nature

of the alleged violation;

(2) the pleadings in the administrative proceeding; and

(3) a final decision or order by the department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 584, Sec. 8, eff. Sept. 1,

1993; Acts 1999, 76th Leg., ch. 1444, Sec. 15, eff. Aug. 30,

1999.

Sec. 241.052. COMPLIANCE WITH RULES AND STANDARDS. (a) A

hospital that is in operation when an applicable rule or minimum

standard is adopted under this chapter must be given a reasonable

period within which to comply with the rule or standard.

(b) The period for compliance may not exceed six months, except

that the department may extend the period beyond six months if

the hospital sufficiently shows the department that it requires

additional time to complete compliance with the rule or standard.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 241.053. DENIAL OF APPLICATION, SUSPENSION, REVOCATION,

PROBATION, OR REISSUANCE OF LICENSE. (a) The department, after

providing notice and an opportunity for a hearing to the

applicant or license holder, may deny, suspend, or revoke a

hospital's license if the department finds that the hospital:

(1) failed to comply with:

(A) a provision of this chapter;

(B) a rule adopted under this chapter;

(C) a special license condition;

(D) an order or emergency order by the commissioner of health;

or

(E) another enforcement procedure permitted under this chapter;

(2) has a history of noncompliance with the rules adopted under

this chapter relating to patient health, safety, and rights which

reflects more than nominal noncompliance; or

(3) has aided, abetted, or permitted the commission of an

illegal act.

(b) A hospital whose license is suspended or revoked may apply

to the department for the reissuance of a license. The department

may reissue the license if the department determines that the

hospital has corrected the conditions that led to the suspension

or revocation of the hospital's license, the initiation of

enforcement action against the hospital, the assessment of

administrative penalties, or the issuance of a court order

enjoining the hospital from violations or assessing civil

penalties against the hospital. A hospital whose license is

suspended or revoked may not admit new patients until the license

is reissued.

(c) A hospital must apply for reissuance in the form and manner

required in the rules adopted under this chapter.

(d) Administrative hearings required under this section shall be

conducted under the board's formal hearing rules and the

contested case provisions of Chapter 2001, Government Code.

(e) Judicial review of a final decision by the department is by

trial de novo in the same manner as a case appealed from the

justice court to the county court. The substantial evidence rule

does not apply.

(f) If the department finds that a hospital is in repeated

noncompliance under Subsection (a) but that the noncompliance

does not endanger public health and safety, the department may

schedule the hospital for probation rather than suspending or

revoking the hospital's license. The department shall provide

notice to the hospital of the probation and of the items of

noncompliance not later than the 10th day before the date the

probation period begins. The department shall designate a period

of not less than 30 days during which the hospital will remain

under probation. During the probation period, the hospital must

correct the items that were in noncompliance and report the

corrections to the department for approval.

(g) The department may suspend or revoke the license of a

hospital that does not correct items that were in noncompliance

or that does not comply with the applicable requirements within

the applicable probation period.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 584, Sec. 9, eff. Sept. 1,

1993; Acts 1993, 73rd Leg., ch. 705, Sec. 3.01, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(51), eff. Sept. 1,

1995; Acts 2003, 78th Leg., ch. 802, Sec. 1, 2, eff. June 20,

2003.

Sec. 241.0531. COMMISSIONER'S EMERGENCY ORDERS. (a) Following

notice to the hospital and opportunity for hearing, the

commissioner of health or a person designated by the commissioner

may issue an emergency order, either mandatory or prohibitory in

nature, in relation to the operation of a hospital licensed under

this chapter if the commissioner or the commissioner's designee

determines that the hospital is violating or threatening to

violate this chapter, a rule adopted pursuant to this chapter, a

special license provision, injunctive relief issued pursuant to

Section 241.054, an order of the commissioner or the

commissioner's designee, or another enforcement procedure

permitted under this chapter and the provision, rule, license

provision, injunctive relief, order, or enforcement procedure

relates to the health or safety of the hospital's patients.

(b) The department shall send written notice of the hearing and

shall include within the notice the time and place of the

hearing. The hearing must be held within 10 days after the date

of the hospital's receipt of the notice.

(c) The hearing shall not be governed by the contested case

provisions of Chapter 2001, Government Code but shall instead be

held in accordance with the board's informal hearing rules.

(d) The order shall be effective on delivery to the hospital or

at a later date specified in the order.

Added by Acts 1993, 73rd Leg., ch. 584, Sec. 10, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(51),

eff. Sept. 1, 1995.

Sec. 241.054. VIOLATIONS; INJUNCTIONS. (a) The department

shall:

(1) notify a hospital of a finding by the department that the

hospital is violating or has violated this chapter or a rule or

standard adopted under this chapter; and

(2) provide the hospital an opportunity to correct the

violation.

(b) After the notice and opportunity to comply, the commissioner

of health may request the attorney general or the appropriate

district or county attorney to institute and conduct a suit for a

violation of this chapter or a rule adopted under this chapter.

(c) The department may petition a district court for a temporary

restraining order to restrain a continuing violation if the

department finds that the violation creates an immediate threat

to the health and safety of the patients of a hospital.

(d) On his own initiative, the attorney general, a district

attorney, or a county attorney may maintain an action in the name

of the state for a violation of this chapter or a rule adopted

under this chapter.

(e) The district court shall assess the civil penalty authorized

by Section 241.055, grant injunctive relief, or both, as

warranted by the facts. The injunctive relief may include any

prohibitory or mandatory injunction warranted by the facts,

including a temporary restraining order, temporary injunction, or

permanent injunction.

(f) The department and the party bringing the suit may recover

reasonable expenses incurred in obtaining injunctive relief,

civil penalties, or both, including investigation costs, court

costs, reasonable attorney fees, witness fees, and deposition

expenses.

(g) Venue may be maintained in Travis County or in the county in

which the violation occurred.

(h) Not later than the seventh day before the date on which the

attorney general intends to bring suit on his own initiative, the

attorney general shall provide to the department notice of the

suit. The attorney general is not required to provide notice of a

suit if the attorney general determines that waiting to bring

suit until the notice is provided will create an immediate threat

to the health and safety of a patient. This section does not

create a requirement that the attorney general obtain the

permission of a referral from the department before filing suit.

(i) The injunctive relief and civil penalty authorized by this

section and Section 241.055 are in addition to any other civil,

administrative, or criminal penalty provided by law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 705, Sec. 3.02, eff. Sept.

1, 1993.

Sec. 241.055. CIVIL PENALTY. (a) A hospital shall timely

adopt, implement, and enforce a patient transfer policy in

accordance with Section 241.027. A hospital may implement patient

transfer agreements in accordance with Section 241.028.

(b) A hospital that violates Subsection (a), another provision

of this chapter, or a rule adopted or enforced under this chapter

is liable for a civil penalty of not more than $1,000 for each

day of violation and for each act of violation. A hospital that

violates this chapter or a rule or order adopted under this

chapter relating to the provision of mental health, chemical

dependency, or rehabilitation services is liable for a civil

penalty of not more than $25,000 for each day of violation and

for each act of violation.

(c) In determining the amount of the penalty, the district court

shall consider:

(1) the hospital's previous violations;

(2) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(3) whether the health and safety of the public was threatened

by the violation;

(4) the demonstrated good faith of the hospital; and

(5) the amount necessary to deter future violations.

(d) A penalty collected under this section by the attorney

general shall be deposited to the credit of the general revenue

fund. A penalty collected under this section by a district or

county attorney shall be deposited to the credit of the general

fund of the county in which the suit was heard.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 86, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 584, Sec. 11, eff. Sept. 1, 1993;

Acts 1993, 73rd Leg., ch. 705, Sec. 3.03, eff. Sept. 1, 1993.

Sec. 241.056. SUIT BY PERSON HARMED. (a) A person who is

harmed by a violation under Section 241.028 or 241.055 may

petition a district court for appropriate injunctive relief.

(b) Venue for a suit brought under this section is in the county

in which the person resides or, if the person is not a resident

of this state, in Travis County.

(c) The person may also pursue remedies for civil damages under

common law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 87, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 584, Sec. 12, eff. Sept. 1, 1993.

Sec. 241.057. CRIMINAL PENALTY. (a) A person commits an

offense if the person establishes, conducts, manages, or operates

a hospital without a license.

(b) An offense under this section is a misdemeanor punishable by

a fine of not more than $100 for the first offense and not more

than $200 for each subsequent offense.

(c) Each day of a continuing violation constitutes a separate

offense.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 241.058. MINOR VIOLATIONS. (a) This chapter does not

require the commissioner of health or a designee of the

commissioner to report a minor violation for prosecution or the

institution of any other enforcement proceeding authorized under

this chapter, if the commissioner or a designee of the

commissioner determines that prosecution or enforcement is not in

the best interests of the persons served or to be served by the

hospital.

(b) For the purpose of this section, a "minor violation" means a

violation of this chapter, the rules adopted under this chapter,

a special license provision, an order or emergency order issued

by the commissioner of health or the commissioner's designee, or

another enforcement procedure permitted under this chapter by a

hospital that does not constitute a threat to the health, safety,

and rights of the hospital's patients or other persons.

Added by Acts 1993, 73rd Leg., ch. 584, Sec. 13, eff. Sept.

1,1993.

Sec. 241.0585. RECOVERY OF COSTS. If the attorney general

brings an action to enforce an administrative penalty assessed

under Section 241.058 and the court orders the payment of the

penalty, the attorney general may recover reasonable expenses

incurred in the investigation, initiation, or prosecution of the

enforcement suit, including investigative costs, court costs,

reasonable attorney fees, witness fees, and deposition expenses.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 3.041, eff. Sept. 1,

1993.

Sec. 241.059. ADMINISTRATIVE PENALTY. (a) The commissioner of

health may assess an administrative penalty against a hospital

that violates this chapter, a rule adopted pursuant to this

chapter, a special license provision, an order or emergency order

issued by the commissioner or the commissioner's designee, or

another enforcement procedure permitted under this chapter. The

commissioner shall assess an administrative penalty against a

hospital that violates Section 166.004.

(b) In determining the amount of the penalty, the commissioner

of health shall consider:

(1) the hospital's previous violations;

(2) the seriousness of the violation;

(3) any threat to the health, safety, or rights of the

hospital's patients;

(4) the demonstrated good faith of the hospital; and

(5) such other matters as justice may require.

(c) The penalty may not exceed $1,000 for each violation, except

that the penalty for a violation of Section 166.004 shall be

$500. Each day of a continuing violation, other than a violation

of Section 166.004, may be considered a separate violation.

(d) When it is determined that a violation has occurred the

commissioner of health shall issue a report that states the facts

on which the determination is based and the commissioner's

recommendation on the imposition of a penalty, including a

recommendation on the amount of the penalty.

(e) Within 14 days after the date the report is issued, the

commissioner of health shall give written notice of the report to

the person, delivered by certified mail. The notice must include

a brief summary of the alleged violation and a statement of the

amount of the recommended penalty and must inform the person that

the person has a right to a hearing on the occurrence of the

violation, the amount of the penalty, or both the occurrence of

the violation and the amount of the penalty.

(f) Within 20 days after the date the person receives the

notice, the person in writing may accept the determination and

recommended penalty of the commissioner of health or may make a

written request for a hearing on the occurrence of the violation,

the amount of the penalty, or both the occurrence of the

violation and the amount of the penalty.

(g) If the person accepts the determination and recommended

penalty of the commissioner of health, the commissioner by order

shall impose the recommended penalty.

(h) If the person requests a hearing or fails to respond timely

to the notice, the commissioner of health shall set a hearing and

give notice of the hearing to the person. The hearing shall be

held by the department. The person conducting the hearing shall

make findings of fact and conclusions of law and promptly issue

to the commissioner a proposal for a decision about the

occurrence of the violation and the amount of the penalty. Based

on the findings of fact, conclusions of law, and proposal for a

decision, the commissioner by order may find that a violation has

occurred and impose a penalty or may find that no violation

occurred.

(i) The notice of the commissioner of health's order given to

the person under Chapter 2001, Government Code must include a

statement of the right of the person to judicial review of the

order.

(j) Within 30 days after the date the commissioner of health's

order is final as provided by Subchapter F, Chapter 2001,

Government Code, the person shall:

(1) pay the amount of the penalty;

(2) pay the amount of the penalty and file a petition for

judicial review contesting the occurrence of the violation, the

amount of the penalty, or both the occurrence of the violation

and the amount of the penalty; or

(3) without paying the amount of the penalty, file a petition

for judicial review contesting the occurrence of the violation,

the amount of the penalty, or both the occurrence of the

violation and the amount of the penalty.

(k) Within the 30-day period, a person who acts under Subsection

(j)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the amount of the penalty to the court for placement

in an escrow account; or

(B) giving to the court a supersedeas bond that is approved by

the court for the amount of the penalty and that is effective

until all judicial review of the board's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the amount

of the penalty and is financially unable to give the supersedeas

bond; and

(B) giving a copy of the affidavit to the commissioner of health

by certified mail.

(l) When the commissioner of health receives a copy of an

affidavit under Subsection (k)(2), he may file with the court,

within five days after the date the copy is received, a contest

to the affidavit. The court shall hold a hearing on the facts

alleged in the affidavit as soon as practicable and shall stay

the enforcement of the penalty on finding that the alleged facts

are true. The person who files an affidavit has the burden of

proving that the person is financially unable to pay the amount

of the penalty and to give a supersedeas bond.

(m) If the person does not pay the amount of the penalty and the

enforcement of the penalty is not stayed, the commissioner of

health may refer the matter to the attorney general for

collection of the amount of the penalty.

(n) Judicial review of the order of the commissioner of health:

(1) is instituted by filing a petition as provided by Subchapter

G, Chapter 2001, Government Code; and

(2) is under the substantial evidence rule.

(o) If the court sustains the occurrence of the violation, the

court may uphold or reduce the amount of the penalty and order

the person to pay the full or reduced amount of the penalty. If

the court does not sustain the occurrence of the violation, the

court shall order that no penalty is owed.

(p) When the judgment of the court becomes final, the court

shall proceed under this subsection. If the person paid the

amount of the penalty and if that amount is reduced or is not

upheld by the court, the court shall order that the appropriate

amount plus accrued interest be remitted to the person within 30

days after the judgment of the court becomes final. The rate of

the interest is the rate charged on loans to depository

institutions by the New York Federal Reserve Bank, and the

interest shall be paid for the period beginning on the date the

penalty was paid and ending on the date the penalty is remitted.

If the person gave a supersedeas bond and if the amount of the

penalty is not upheld by the court, the court shall order the

release of the bond. If the person gave a supersedeas bond and if

the amount of the penalty is reduced, the court shall order the

release of the bond after the person pays the amount.

(q) A penalty collected under this section shall be remitted to

the comptroller for deposit in the general revenue fund.

(r) All proceedings under this section are subject to Chapter

2001, Government Code.

Added by Acts 1993, 73rd Leg., ch. 584, Sec. 14, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(51),

(53), (55), (60), eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch.

450, Sec. 2.03, eff. Sept. 1, 1999.

Sec. 241.060. ADMINISTRATIVE PENALTY FOR MENTAL HEALTH, CHEMICAL

DEPENDENCY, OR REHABILITATION SERVICES. (a) The board may

impose an administrative penalty against a person licensed or

regulated under this chapter who violates this chapter or a rule

or order adopted under this chapter relating to the provision of

mental health, chemical dependency, or rehabilitation services.

(b) The penalty for a violation may be in an amount not to

exceed $25,000. Each day a violation continues or occurs is a

separate violation for purposes of imposing a penalty.

(c) The amount of the penalty shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of any prohibited acts, and

the hazard or potential hazard created to the health, safety, or

economic welfare of the public;

(2) enforcement costs relating to the violation;

(3) the history of previous violations;

(4) the amount necessary to deter future violations;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

(d) If the commissioner determines that a violation has

occurred, the commissioner may issue to the board a report that

states the facts on which the determination is based and the

commissioner's recommendation on the imposition of a penalty,

including a recommendation on the amount of the penalty.

(e) Within 14 days after the date the report is issued, the

commissioner shall give written notice of the report to the

person. The notice may be given by certified mail. The notice

must include a brief summary of the alleged violation and a

statement of the amount of the recommended penalty and must

inform the person that the person has a right to a hearing on the

occurrence of the violation, the amount of the penalty, or both

the occurrence of the violation and the amount of the penalty.

(f) Within 20 days after the date the person receives the

notice, the person in writing may accept the determination and

recommended penalty of the commissioner or may make a written

request for a hearing on the occurrence of the violation, the

amount of the penalty, or both the occurrence of the violation

and the amount of the penalty.

(g) If the person accepts the determination and recommended

penalty of the commissioner, the board by order shall approve the

determination and impose the recommended penalty.

(h) If the person requests a hearing or fails to respond timely

to the notice, the commissioner shall set a hearing and give

notice of the hearing to the person. The administrative law judge

shall make findings of fact and conclusions of law and promptly

issue to the board a proposal for a decision about the occurrence

of the violation and the amount of a proposed penalty. Based on

the findings of fact, conclusions of law, and proposal for a

decision, the board by order may find that a violation has

occurred and impose a penalty or may find that no violation

occurred.

(i) The notice of the board's order given to the person under

Chapter 2001, Government Code must include a statement of the

right of the person to judicial review of the order.

(j) Within 30 days after the date the board's order is final as

provided by Subchapter F, Chapter 2001, Government Code, the

person shall:

(1) pay the amount of the penalty;

(2) pay the amount of the penalty and file a petition for

judicial review contesting the occurrence of the violation, the

amount of the penalty, or both the occurrence of the violation

and the amount of the penalty; or

(3) without paying the amount of the penalty, file a petition

for judicial review contesting the occurrence of the violation,

the amount of the penalty, or both the occurrence of the

violation and the amount of the penalty.

(k) Within the 30-day period, a person who acts under Subsection

(j)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the amount of the penalty to the court for placement

in an escrow account; or

(B) giving to the court a supersedeas bond that is approved by

the court for the amount of the penalty and that is effective

until all judicial review of the board's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the amount

of the penalty and is financially unable to give the supersedeas

bond; and

(B) giving a copy of the affidavit to the commissioner by

certified mail.

(l) The commissioner on receipt of a copy of an affidavit under

Subsection (k)(2) may file with the court within five days after

the date the copy is received a contest to the affidavit. The

court shall hold a hearing on the facts alleged in the affidavit

as soon as practicable and shall stay the enforcement of the

penalty on finding that the alleged facts are true. The person

who files an affidavit has the burden of proving that the person

is financially unable to pay the amount of the penalty and to

give a supersedeas bond.

(m) If the person does not pay the amount of the penalty and the

enforcement of the penalty is not stayed, the commissioner may

refer the matter to the attorney general for collection of the

amount of the penalty.

(n) Judicial review of the order of the board:

(1) is instituted by filing a petition as provided by Subchapter

G, Chapter 2001, Government Code; and

(2) is under the substantial evidence rule.

(o) If the court sustains the occurrence of the violation, the

court may uphold or reduce the amount of the penalty and order

the person to pay the full or reduced amount of the penalty. If

the court does not sustain the occurrence of the violation, the

court shall order that no penalty is owed.

(p) When the judgment of the court becomes final, the court

shall proceed under this subsection. If the person paid the

amount of the penalty and if that amount is reduced or is not

upheld by the court, the court shall order that the appropriate

amount plus accrued interest be remitted to the person. The rate

of the interest is the rate charged on loans to depository

institutions by the New York Federal Reserve Bank, and the

interest shall be paid for the period beginning on the date the

penalty was paid and ending on the date the penalty is remitted.

If the person gave a supersedeas bond and if the amount of the

penalty is not upheld by the court, the court shall order the

release of the bond. If the person gave a supersedeas bond and if

the amount of the penalty is reduced, the court shall order the

release of the bond after the person pays the amount.

(q) A penalty collected under this section shall be remitted to

the comptroller for deposit in the general revenue fund.

(r) All proceedings under this section are subject to Chapter

2001, Government Code.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 3.04, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

(53), (59), eff. Sept. 1, 1995. Renumbered from Health &

Safety Code Sec. 241.058 by Acts 1995, 74th Leg., ch. 76, Sec.

17.01(22), eff. Sept. 1, 1995.

SUBCHAPTER E. STAFF, RECORDS, AND PLAN REVIEWS

Sec. 241.101. HOSPITAL AUTHORITY CONCERNING MEDICAL STAFF. (a)

Except as otherwise provided by this section and Section 241.102,

this chapter does not change the authority of the governing body

of a hospital, as it considers necessary or advisable, to:

(1) make rules, standards, or qualifications for medical staff

membership; or

(2) grant or refuse to grant membership on the medical staff.

(b) This chapter does not prevent the governing body of a

hospital from adopting reasonable rules and requirements in

compliance with this chapter relating to:

(1) qualifications for any category of medical staff

appointments;

(2) termination of appointments; or

(3) the delineation or curtailment of clinical privileges of

those who are appointed to the medical staff.

(c) The process for considering applications for medical staff

membership and privileges or the renewal, modification, or

revocation of medical staff membership and privileges must afford

each physician, podiatrist, and dentist procedural due process

that meets the requirements of 42 U.S.C. Section 11101 et seq.,

as amended.

(d) If a hospital's credentials committee has failed to take

action on a completed application as required by Subsection (k),

or a physician, podiatrist, or dentist is subject to a

professional review action that may adversely affect his medical

staff membership or privileges, and the physician, podiatrist, or

dentist believes that mediation of the dispute is desirable, the

physician, podiatrist, or dentist may require the hospital to

participate in mediation as provided in Chapter 154, Civil

Practice and Remedies Code. The mediation shall be conducted by a

person meeting the qualifications required by Section 154.052,

Civil Practice and Remedies Code, and within a reasonable period

of time.

(e) Subsection (d) does not authorize a cause of action by a

physician, podiatrist, or dentist against the hospital other than

an action to require a hospital to participate in mediation.

(f) An applicant for medical staff membership or privileges may

not be denied membership or privileges on any ground that is

otherwise prohibited by law.

(g) A hospital's bylaw requirements for staff privileges may

require a physician, podiatrist, or dentist to document the

person's current clinical competency and professional training

and experience in the medical procedures for which privileges are

requested.

(h) In granting or refusing medical staff membership or

privileges, a hospital may not differentiate on the basis of the

academic medical degree held by a physician.

(i) Graduate medical education may be used as a standard or

qualification for medical staff membership or privileges for a

physician, provided that equal recognition is given to training

programs accredited by the Accreditation Council on Graduate

Medical Education and by the American Osteopathic Association.

(j) Board certification may be used as a standard or

qualification for medical staff membership or privileges for a

physician, provided that equal recognition is given to

certification programs approved by the American Board of Medical

Specialties and the Bureau of Osteopathic Specialists.

(k) A hospital's credentials committee shall act expeditiously

and without unnecessary delay when a licensed physician,

podiatrist, or dentist submits a completed application for

medical staff membership or privileges. The hospital's

credentials committee shall take action on the completed

application not later than the 90th day after the date on which

the application is received. The governing body of the hospital

shall take final action on the application for medical staff

membership or privileges not later than the 60th day after the

date on which the recommendation of the credentials committee is

received. The hospital must notify the applicant in writing of

the hospital's final action, including a reason for denial or

restriction of privileges, not later than the 20th day after the

date on which final action is taken.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 77, Sec. 1, eff. May 11,

1995; Acts 1999, 76th Leg., ch. 159, Sec. 1, eff. May 21, 1999;

Acts 2001, 77th Leg., ch. 1175, Sec. 1, eff. June 15, 2001.

Sec. 241.1015. PHYSICIAN COMMUNICATION AND CONTRACTS. (a) A

hospital, whether by contract, by granting or withholding staff

privileges, or otherwise, may not restrict a physician's ability

to communicate with a patient with respect to:

(1) the patient's coverage under a health care plan;

(2) any subject related to the medical care or health care

services to be provided to the patient, including treatment

options that are not provided under a health care plan;

(3) the availability or desirability of a health care plan or

insurance or similar coverage, other than the patient's health

care plan; or

(4) the fact that the physician's staff privileges or contract

with a hospital or health care plan have terminated or that the

physician will otherwise no longer be providing medical care or

health care services at the hospital or under the health care

plan.

(b) A hospital, by contract or otherwise, may not refuse or fail

to grant or renew staff privileges, or condition staff

privileges, based in whole or in part on the fact that the

physician or a partner, associate, or employee of the physician

is providing medical or health care services at a different

hospital or hospital system.

(c) A hospital may not contract to limit a physician's

participation or staff privileges or the participation or staff

privileges of a partner, associate, or employee of the physician

at a different hospital or hospital system.

(d) This section does not prevent a hospital from entering into

contracts with physicians to ensure physician availability and

coverage at the hospital or to comply with regulatory

requirements or quality of care standards established by the

governing body of the hospital.

(e) This section does not prevent the governing body of a

hospital from:

(1) limiting the number of physicians granted medical staff

membership or privileges at the hospital based on a medical staff

development plan that is unrelated to a physician's professional

or business relationships or associations including those with

another physician or group of physicians or to a physician or a

partner, associate, or employee of a physician having medical

staff membership or privileges at another hospital or hospital

system; or

(2) limiting the ability of hospital medical directors to

contract with or hold medical staff memberships or clinical

privileges at different hospitals or hospital systems provided

that such limitations do not extend to the medical directors'

professional or business relationships or associations including

those with another physician, group of physicians, or other

health care providers, other than hospitals or hospital systems.

(f) A contract provision that violates this section is void.

(g) In this section, "health care plan" has the meaning assigned

by Section 843.002, Insurance Code, and "hospital medical

directors" means physicians who have been employed by or are

under contract with a hospital to manage a clinical department or

departments of the hospital.

Added by Acts 1997, 75th Leg., ch. 735, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.526,

eff. Sept. 1, 2003.

Sec. 241.102. AUTHORIZATIONS AND RESTRICTIONS IN RELATION TO

PHYSICIANS AND PODIATRISTS. (a) This chapter does not authorize

a physician or podiatrist to perform medical or podiatric acts

that are beyond the scope of the respective license held.

(b) This chapter does not prevent the governing body of a

hospital from providing that:

(1) a podiatric patient be coadmitted to the hospital by a

podiatrist and a physician;

(2) a physician be responsible for the care of any medical

problem or condition of a podiatric patient that may exist at the

time of admission or that may arise during hospitalization and

that is beyond the scope of the podiatrist's license; or

(3) a physician determine the risk and effect of a proposed

podiatric surgical procedure on the total health status of the

patient.

(c) An applicant for medical staff membership may not be denied

membership solely on the ground that the applicant is a

podiatrist rather than a physician.

(d) This chapter does not automatically entitle a physician or a

podiatrist to membership or privileges on a medical staff.

(e) The governing body of a hospital may not require a member of

the medical staff to involuntarily:

(1) coadmit patients with a podiatrist;

(2) be responsible for the care of any medical problem or

condition of a podiatric patient; or

(3) determine the risk and effect of any proposed podiatric

procedure on the total health status of the patient.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 241.103. PRESERVATION OF RECORDS. (a) A hospital may

authorize the disposal of any medical record on or after the 10th

anniversary of the date on which the patient who is the subject

of the record was last treated in the hospital.

(b) If a patient was younger than 18 years of age when the

patient was last treated, the hospital may authorize the disposal

of medical records relating to the patient on or after the date

of the patient's 20th birthday or on or after the 10th

anniversary of the date on which the patient was last treated,

whichever date is later.

(c) The hospital may not destroy medical records that relate to

any matter that is involved in litigation if the hospital knows

the litigation has not been finally resolved.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 241.104. HOSPITAL PLAN REVIEWS. (a) The board by rule

shall adopt fees for hospital plan reviews according to a

schedule based on the estimated construction costs.

(b) The fee schedule may not exceed the following:

Cost of Construction

Fee

(1) $ 100,000 or less

$ 500

(2) $ 100,001 - $ 600,000

$1,500

(3) $ 600,001 - $ 2,000,000

$3,000

(4) $ 2,000,001 - $ 5,000,000

$4,500

(5) $ 5,000,001 - $10,000,000

$6,000

(6) $ 10,000,001 and over

$7,500

(c) The department shall charge a fee for field surveys of

construction plans reviewed under this section. The board by rule

shall adopt a fee schedule for the surveys that provides a

minimum fee of $500 and a maximum fee of $1,000 for each survey

conducted.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 584, Sec. 15, eff. Sept. 1,

1993; Acts 1999, 76th Leg., ch. 1411, Sec. 2.03, eff. Sept. 1,

1999.

Sec. 241.105. HOSPITAL PRIVILEGES FOR ADVANCED PRACTICE NURSES

AND PHYSICIAN ASSISTANTS. (a) The governing body of a hospital

is authorized to establish policies concerning the granting of

clinical privileges to advanced practice nurses and physician

assistants, including policies relating to the application

process, reasonable qualifications for privileges, and the

process for renewal, modification, or revocation of privileges.

(b) If the governing body of a hospital has adopted a policy of

granting clinical privileges to advanced practice nurses or

physician assistants, an individual advanced practice nurse or

physician assistant who qualifies for privileges under that

policy shall be entitled to certain procedural rights to provide

fairness of process, as determined by the governing body of the

hospital, when an application for privileges is submitted to the

hospital. At a minimum, any policy adopted shall specify a

reasonable period for the processing and consideration of the

application and shall provide for written notification to the

applicant of any final action on the application by the hospital,

including any reason for denial or restriction of the privileges

requested.

(c) If an advanced practice nurse or physician assistant has

been granted clinical privileges by a hospital, the hospital may

not modify or revoke those privileges without providing certain

procedural rights to provide fairness of process, as determined

by the governing body of the hospital, to the advanced practice

nurse or physician assistant. At a minimum, the hospital shall

provide the advanced practice nurse or physician assistant

written reasons for the modification or revocation of privileges

and a mechanism for appeal to the appropriate committee or body

within the hospital, as determined by the governing body of the

hospital.

(d) If a hospital extends clinical privileges to an advanced

practice nurse or physician assistant conditioned on the advanced

practice nurse or physician assistant having a sponsoring or

collaborating relationship with a physician and that relationship

ceases to exist, the advanced practice nurse or physician

assistant and the physician shall provide written notification to

the hospital that the relationship no longer exists. Once the

hospital receives such notice from an advanced practice nurse or

physician assistant and the physician, the hospital shall be

deemed to have met its obligations under this section by

notifying the advanced practice nurse or physician assistant in

writing that the advanced practice nurse's or physician

assistant's clinical privileges no longer exist at that hospital.

(e) Nothing in this section shall be construed as modifying

Subtitle B, Title 3, Occupations Code, Chapter 204 or 301,

Occupations Code, or any other law relating to the scope of

practice of physicians, advanced practice nurses, or physician

assistants.

(f) This section does not apply to an employer-employee

relationship between an advanced practice nurse or physician

assistant and a hospital.

Added by Acts 1999, 76th Leg., ch. 428, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.787,

eff. Sept. 1, 2001.

SUBCHAPTER F. MEDICAL REHABILITATION SERVICES

Sec. 241.121. DEFINITION. In this subchapter, "comprehensive

medical rehabilitation" means the provision of rehabilitation

services that are designed to improve or minimize a person's

physical or cognitive disabilities, maximize a person's

functional ability, or restore a person's lost functional

capacity through close coordination of services, communication,

interaction, and integration among several professions that share

the responsibility to achieve team treatment goals for the

person.

Added by Acts 1993, 73rd Leg., ch. 707, Sec. 1, eff. Sept. 1,

1993.

Sec. 241.122. LICENSE REQUIRED. Unless a person has a license

issued under this chapter, a person other than an individual may

not provide inpatient comprehensive medical rehabilitation to a

patient who requires medical services that are provided under the

supervision of a physician and that are more intensive than

nursing facility care and minor treatment.

Added by Acts 1993, 73rd Leg., ch. 707, Sec. 1, eff. Sept. 1,

1993.

Sec. 241.123. REHABILITATION SERVICES STANDARDS. (a) The board

by rule shall adopt standards for the provision of rehabilitation

services by a hospital to ensure the health and safety of a

patient receiving the services.

(b) The standards adopted by the board at a minimum shall

require a hospital that provides comprehensive medical

rehabilitation:

(1) to have a director of comprehensive medical rehabilitation

who is:

(A) a licensed physician;

(B) either board certified or eligible for board certification

in a medical specialty related to rehabilitation; and

(C) qualified by training and experience to serve as medical

director;

(2) to have medical supervision by a licensed physician for 24

hours each day; and

(3) to provide appropriate therapy to each patient by an

interdisciplinary team consisting of licensed physicians,

rehabilitation nurses, and therapists as are appropriate for the

patient's needs.

(c) An interdisciplinary team for comprehensive medical

rehabilitation shall be directed by a licensed physician. An

interdisciplinary team for comprehensive medical rehabilitation

shall have available to it, at the hospital at which the services

are provided or by contract, members of the following professions

as necessary to meet the treatment needs of the patient:

(1) physical therapy;

(2) occupational therapy;

(3) speech-language pathology;

(4) therapeutic recreation;

(5) social services and case management;

(6) dietetics;

(7) psychology;

(8) respiratory therapy;

(9) rehabilitative nursing;

(10) certified orthotics; and

(11) certified prosthetics.

(d) A hospital shall prepare for each patient receiving

inpatient rehabilitation services a written treatment plan

designed for that patient's needs for treatment and care. The

board by rule shall specify a time after admission of a patient

for inpatient rehabilitation services by which a hospital must

evaluate the patient for the patient's initial treatment plan and

by which a hospital must provide copies of the plan after

evaluation.

(e) A hospital shall prepare for each patient receiving

inpatient rehabilitation services a written continuing care plan

that addresses the patient's needs for care after discharge,

including recommendations for treatment and care and information

about the availability of resources for treatment or care. The

board by rule shall specify the time before discharge by which

the hospital must provide a copy of the continuing care plan. The

board's rules may allow a facility to provide the continuing care

plan by a specified time after discharge if providing the plan

before discharge is impracticable.

(f) A hospital shall provide a copy of a treatment or continuing

care plan prepared under this section to the following persons in

the person's primary language, if practicable:

(1) the patient;

(2) a person designated by the patient; and

(3) as specified by board rule, family members or other persons

with responsibility for or demonstrated participation in the

patient's care or treatment.

(g) Rules adopted by the board under this subchapter may not

conflict with a federal rule, regulation, or standard.

Added by Acts 1993, 73rd Leg., ch. 707, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER G. DISCLOSURE OF HEALTH CARE INFORMATION

Sec. 241.151. DEFINITIONS. In this subchapter:

(1) "Directory information" means information disclosing the

presence of a person who is receiving inpatient, outpatient, or

emergency services from a licensed hospital, the nature of the

person's injury, the person's municipality of residence, sex, and

age, and the general health status of the person as described in

terms of "critical," "poor," "fair," "good," "excellent," or

similar terms.

(2) "Health care information" means information, including

payment information, recorded in any form or medium that

identifies a patient and relates to the history, diagnosis,

treatment, or prognosis of a patient.

(3) "Health care provider" means a person who is licensed,

certified, or otherwise authorized by the laws of this state to

provide health care in the ordinary course of business or

practice of a profession.

(4) "Institutional review board" means a board, committee, or

other group formally designated by an institution or authorized

under federal or state law to review or approve the initiation of

or conduct periodic review of research programs to ensure the

protection of the rights and welfare of human research subjects.

(5) "Legally authorized representative" means:

(A) a parent or legal guardian if the patient is a minor;

(B) a legal guardian if the patient has been adjudicated

incapacitated to manage the patient's personal affairs;

(C) an agent of the patient authorized under a durable power of

attorney for health care;

(D) an attorney ad litem appointed for the patient;

(E) a person authorized to consent to medical treatment on

behalf of the patient under Chapter 313;

(F) a guardian ad litem appointed for the patient;

(G) a personal representative or heir of the patient, as defined

by Section 3, Texas Probate Code, if the patient is deceased;

(H) an attorney retained by the patient or by the patient's

legally authorized representative; or

(I) a person exercising a power granted to the person in the

person's capacity as an attorney-in-fact or agent of the patient

by a statutory durable power of attorney that is signed by the

patient as principal.

Added by Acts 1995, 74th Leg., ch. 856, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 498, Sec. 1, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1138, Sec. 1, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1003, Sec. 1, eff. September 1, 2009.

Sec. 241.152. WRITTEN AUTHORIZATION FOR DISCLOSURE OF HEALTH

CARE INFORMATION. (a) Except as authorized by Section 241.153,

a hospital or an agent or employee of a hospital may not disclose

health care information about a patient to any person other than

the patient or the patient's legally authorized representative

without the written authorization of the patient or the patient's

legally authorized representative.

(b) A disclosure authorization to a hospital is valid only if

it:

(1) is in writing;

(2) is dated and signed by the patient or the patient's legally

authorized representative;

(3) identifies the information to be disclosed;

(4) identifies the person or entity to whom the information is

to be disclosed; and

(5) is not contained in the same document that contains the

consent to medical treatment obtained from the patient.

(c) A disclosure authorization is valid until the 180th day

after the date it is signed unless it provides otherwise or

unless it is revoked.

(d) Except as provided by Subsection (e), a patient or the

patient's legally authorized representative may revoke a

disclosure authorization to a hospital at any time. A revocation

is valid only if it is in writing, dated with a date that is

later than the date on the original authorization, and signed by

the patient or the patient's legally authorized representative.

(e) A patient or the patient's legally authorized representative

may not revoke a disclosure that is required for purposes of

making payment to the hospital for health care provided to the

patient.

(f) A patient may not maintain an action against a hospital for

a disclosure made by the hospital in good-faith reliance on an

authorization if the hospital's medical record department did not

have notice that the authorization was revoked.

(g) Repealed by Acts 1997, 75th Leg., ch. 498, Sec. 5, eff.

Sept. 1, 1997.

Added by Acts 1995, 74th Leg., ch. 856, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 498, Sec. 2, 5, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 271, Sec. 1, eff. Sept.

1, 1999.

Sec. 241.153. DISCLOSURE WITHOUT WRITTEN AUTHORIZATION. A

patient's health care information may be disclosed without the

patient's authorization if the disclosure is:

(1) directory information, unless the patient has instructed the

hospital not to make the disclosure or the directory information

is otherwise protected by state or federal law;

(2) to a health care provider who is rendering health care to

the patient when the request for the disclosure is made;

(3) to a transporting emergency medical services provider for

the purpose of:

(A) treatment or payment, as those terms are defined by the

regulations adopted under the Health Insurance Portability and

Accountability Act of 1996 (Pub. L. No. 104-191); or

(B) the following health care operations described by the

regulations adopted under the Health Insurance Portability and

Accountability Act of 1996 (Pub. L. No. 104-191):

(i) quality assessment and improvement activities;

(ii) specified insurance functions;

(iii) conducting or arranging for medical reviews; or

(iv) competency assurance activities;

(4) to a member of the clergy specifically designated by the

patient;

(5) to a procurement organization as defined in Section 692A.002

for the purpose of making inquiries relating to donations

according to the protocol referred to in Section 692A.015;

(6) to a prospective health care provider for the purpose of

securing the services of that health care provider as part of the

patient's continuum of care, as determined by the patient's

attending physician;

(7) to a person authorized to consent to medical treatment under

Chapter 313 or to a person in a circumstance exempted from

Chapter 313 to facilitate the adequate provision of treatment;

(8) to an employee or agent of the hospital who requires health

care information for health care education, quality assurance, or

peer review or for assisting the hospital in the delivery of

health care or in complying with statutory, licensing,

accreditation, or certification requirements and if the hospital

takes appropriate action to ensure that the employee or agent:

(A) will not use or disclose the health care information for any

other purpose; and

(B) will take appropriate steps to protect the health care

information;

(9) to a federal, state, or local government agency or authority

to the extent authorized or required by law;

(10) to a hospital that is the successor in interest to the

hospital maintaining the health care information;

(11) to the American Red Cross for the specific purpose of

fulfilling the duties specified under its charter granted as an

instrumentality of the United States government;

(12) to a regional poison control center, as the term is used in

Chapter 777, to the extent necessary to enable the center to

provide information and education to health professionals

involved in the management of poison and overdose victims,

including information regarding appropriate therapeutic use of

medications, their compatibility and stability, and adverse drug

reactions and interactions;

(13) to a health care utilization review agent who requires the

health care information for utilization review of health care

under Chapter 4201, Insurance Code;

(14) for use in a research project authorized by an

institutional review board under federal law;

(15) to health care personnel of a penal or other custodial

institution in which the patient is detained if the disclosure is

for the sole purpose of providing health care to the patient;

(16) to facilitate reimbursement to a hospital, other health

care provider, or the patient for medical services or supplies;

(17) to a health maintenance organization for purposes of

maintaining a statistical reporting system as required by a rule

adopted by a state agency or regulations adopted under the

federal Health Maintenance Organization Act of 1973, as amended

(42 U.S.C. Section 300e et seq.);

(18) to satisfy a request for medical records of a deceased or

incompetent person pursuant to Section 74.051(e), Civil Practice

and Remedies Code;

(19) to comply with a court order except as provided by

Subdivision (20); or

(20) related to a judicial proceeding in which the patient is a

party and the disclosure is requested under a subpoena issued

under:

(A) the Texas Rules of Civil Procedure or Code of Criminal

Procedure; or

(B) Chapter 121, Civil Practice and Remedies Code.

Added by Acts 1995, 74th Leg., ch. 856, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 498, Sec. 3, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 847, Sec. 1, eff. Sept.

1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

136, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

337, Sec. 1, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 2, eff. September 1, 2009.

Sec. 241.1531. EXCHANGE OF INMATE'S HEALTH CARE INFORMATION.

Notwithstanding any other law of this state, the health care

information of a patient who is a defendant or inmate confined in

a facility operated by or under contract with the Texas

Department of Criminal Justice may be exchanged between health

care personnel of the department and health care personnel of The

University of Texas Medical Branch at Galveston or the Texas Tech

University Health Sciences Center. The authorization of the

defendant or inmate is not required for the exchange of

information.

Added by Acts 2005, 79th Leg., Ch.

1270, Sec. 1, eff. June 18, 2005.

Sec. 241.154. REQUEST. (a) On receipt of a written

authorization from a patient or legally authorized representative

to examine or copy all or part of the patient's recorded health

care information, except payment information, or for disclosures

under Section 241.153 not requiring written authorization, a

hospital or its agent, as promptly as required under the

circumstances but not later than the 15th day after the date the

request and payment authorized under Subsection (b) are received,

shall:

(1) make the information available for examination during

regular business hours and provide a copy to the requestor, if

requested; or

(2) inform the authorized requestor if the information does not

exist or cannot be found.

(b) Except as provided by Subsection (d), the hospital or its

agent may charge a reasonable fee for providing the health care

information except payment information and is not required to

permit the examination, copying, or release of the information

requested until the fee is paid unless there is a medical

emergency. The fee may not exceed the sum of:

(1) a basic retrieval or processing fee, which must include the

fee for providing the first 10 pages of the copies and which may

not exceed $30; and

(A) a charge for each page of:

(i) $1 for the 11th through the 60th page of the provided

copies;

(ii) 50 cents for the 61st through the 400th page of the

provided copies; and

(iii) 25 cents for any remaining pages of the provided copies;

and

(B) the actual cost of mailing, shipping, or otherwise

delivering the provided copies;

(2) if the requested records are stored on microform, a

retrieval or processing fee, which must include the fee for

providing the first 10 pages of the copies and which may not

exceed $45; and

(A) $1 per page thereafter; and

(B) the actual cost of mailing, shipping, or otherwise

delivering the provided copies; or

(3) if the requested records are provided on a digital or other

electronic medium and the requesting party requests delivery in a

digital or electronic medium, including electronic mail:

(A) a retrieval or processing fee, which may not exceed $75; and

(B) the actual cost of mailing, shipping, or otherwise

delivering the provided copies.

(c) In addition, the hospital or its agent may charge a

reasonable fee for:

(1) execution of an affidavit or certification of a document,

not to exceed the charge authorized by Section 22.004, Civil

Practice and Remedies Code; and

(2) written responses to a written set of questions, not to

exceed $10 for a set.

(d) A hospital may not charge a fee for:

(1) providing health care information under Subsection (b) to

the extent the fee is prohibited under Subchapter M, Chapter 161;

(2) a patient to examine the patient's own health care

information;

(3) providing an itemized statement of billed services to a

patient or third-party payor, except as provided under Section

311.002(f); or

(4) health care information relating to treatment or

hospitalization for which workers' compensation benefits are

being sought, except to the extent permitted under Chapter 408,

Labor Code.

(e) Effective September 1, 1996, and annually thereafter, the

fee for providing health care information as specified in this

section shall be adjusted accordingly based on the most recent

changes to the consumer price index as published by the Bureau of

Labor Statistics of the United States Department of Labor that

measures the average changes in prices of goods and services

purchased by urban wage earners and clerical workers' families

and single workers living alone.

(f) A request from a patient or legally authorized

representative for payment information is subject to Section

311.002.

Added by Acts 1995, 74th Leg., ch. 856, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 498, Sec. 4, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 610, Sec. 1, eff. Sept.

1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1003, Sec. 2, eff. September 1, 2009.

Sec. 241.155. SAFEGUARDS FOR SECURITY OF HEALTH CARE

INFORMATION. A hospital shall adopt and implement reasonable

safeguards for the security of all health care information it

maintains.

Added by Acts 1995, 74th Leg., ch. 856, Sec. 1, eff. Sept. 1,

1995.

Sec. 241.156. PATIENT REMEDIES. (a) A patient aggrieved by a

violation of this subchapter relating to the unauthorized release

of confidential health care information may bring an action for:

(1) appropriate injunctive relief; and

(2) damages resulting from the release.

(b) An action under Subsection (a) shall be brought in:

(1) the district court of the county in which the patient

resides or in the case of a deceased patient the district court

of the county in which the patient's legally authorized

representative resides; or

(2) if the patient or the patient's legally authorized

representative in the case of a deceased patient is not a

resident of this state, the district court of Travis County.

(c) A petition for injunctive relief under Subsection (a)(1)

takes precedence over all civil matters on the court docket

except those matters to which equal precedence on the docket is

granted by law.

Added by Acts 1995, 74th Leg., ch. 856, Sec. 1, eff. Sept. 1,

1995.



CHAPTER 242. CONVALESCENT AND NURSING HOMES AND RELATED INSTITUTIONS

HEALTH AND SAFETY CODETITLE 4. HEALTH FACILITIESSUBTITLE B. LICENSING OF HEALTH FACILITIESCHAPTER 242. CONVALESCENT AND NURSING HOMES AND RELATED INSTITUTIONSSUBCHAPTER A. GENERAL PROVISIONSSec. 242.001. SCOPE, PURPOSE, AND IMPLEMENTATION. (a) It is the goal of this chapter to ensure that institutions in this state deliver the highest possible quality of care. This chapter, and the rules and standards adopted under this chapter, establish minimum acceptable levels of care. A violation of a minimum acceptable level of care established under this chapter or a rule or standard adopted under this chapter is forbidden by law. Each institution licensed under this chapter shall, at a minimum, provide quality care in accordance with this chapter and the rules and standards. Components of quality of care addressed by these rules and standards include:(1) quality of life;(2) access to care;(3) continuity of care;(4) comprehensiveness of care;(5) coordination of services;(6) humaneness of treatment;(7) conservatism in intervention;(8) safety of the environment;(9) professionalism of caregivers; and(10) participation in useful studies.(b) The rules and standards adopted under this chapter may be more stringent than the standards imposed by federal law for certification for participation in the state Medicaid program. The rules and standards may not be less stringent than the Medicaid certification standards imposed under the Omnibus Budget Reconciliation Act of 1987 (OBRA), Pub.L. No. 100-203.(c) The rules and standards adopted under this chapter apply to each licensed institution. The rules and standards are intended for use in state surveys of the facilities and any investigation and enforcement action and are designed to be useful to consumers and providers in assessing the quality of care provided in an institution.(d) The legislature finds that the construction, maintenance, and operation of institutions shall be regulated in a manner that protects the residents of the institutions by:(1) providing the highest possible quality of care;(2) strictly monitoring all factors relating to the health, safety, welfare, and dignity of each resident;(3) imposing prompt and effective remedies for noncompliance with licensing standards; and(4) providing the public with information concerning the operation of institutions in this state.(e) It is the legislature's intent that this chapter accomplish the goals listed in Subsection (d).(f) This chapter shall be construed broadly to accomplish the purposes set forth in this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.01, eff. Sept. 1, 1997.

Sec. 242.002. DEFINITIONS. In this chapter:(1) "Board" means the Texas Board of Human Services.(2) "Commissioner" means the commissioner of human services.(3) "Controlling person" means a person who controls an institution or other person as described by Section 242.0021.(4) "Department" means the Department of Aging and Disability Services.(5) "Elderly person" means an individual who is 65 years of age or older.(5-a) "Executive commissioner" means the executive commissioner of the Health and Human Services Commission.(6) "Facility" means an institution.(7) "Governmental unit" means the state or a political subdivision of the state, including a county or municipality.(8) "Home" means an institution.(9) "Hospital" has the meaning assigned by Chapter 241 (Texas Hospital Licensing Law).(10) "Institution" means an establishment that:(A) furnishes, in one or more facilities, food and shelter to four or more persons who are unrelated to the proprietor of the establishment; and(B) provides minor treatment under the direction and supervision of a physician licensed by the Texas Medical Board, or other services that meet some need beyond the basic provision of food, shelter, and laundry.(11) "Person" means an individual, firm, partnership, corporation, association, joint stock company, limited partnership, limited liability company, or any other legal entity and includes a legal successor of those entities.(12) "Resident" means an individual, including a patient, who resides in an institution.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 561, Sec. 30, eff. Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 747, Sec. 23, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(27), 8.084, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 693, Sec. 2, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 1159, Sec. 1.02, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 404, Sec. 1, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 763, Sec. 1, eff. June 19, 2009.

Sec. 242.0021. CONTROLLING PERSON. (a) A person is a controlling person if the person has the ability, acting alone or in concert with others, to directly or indirectly influence, direct, or cause the direction of the management, expenditure of money, or policies of an institution or other person.(b) For purposes of this chapter, "controlling person" includes:(1) a management company, landlord, or other business entity that operates or contracts with others for the operation of an institution;(2) any person who is a controlling person of a management company or other business entity that operates an institution or that contracts with another person for the operation of an institution; and(3) any other individual who, because of a personal, familial, or other relationship with the owner, manager, landlord, tenant, or provider of an institution, is in a position of actual control or authority with respect to the institution, without regard to whether the individual is formally named as an owner, manager, director, officer, provider, consultant, contractor, or employee of the facility.(b-1) Notwithstanding any other provision of this section, for purposes of this chapter, a controlling person of an institution or of a management company or other business entity described by Subsection (b)(1) that is a publicly traded corporation or is controlled by a publicly traded corporation means an officer or director of the corporation. The term does not include a shareholder or lender of the publicly traded corporation.(c) A controlling person described by Subsection (b)(3) does not include a person, such as an employee, lender, secured creditor, or landlord, who does not exercise any influence or control, whether formal or actual, over the operation of an institution.(d) The department may adopt rules that define the ownership interests and other relationships that qualify a person as a controlling person.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.03, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 917, Sec. 1, eff. September 1, 2009.

Sec. 242.003. EXEMPTIONS. Except as otherwise provided, this chapter does not apply to:(1) a hotel or other similar place that furnishes only food, lodging, or both, to its guests;(2) a hospital;(3) an establishment conducted by or for the adherents of a well-recognized church or religious denomination for the purpose of providing facilities for the care or treatment of the sick who depend exclusively on prayer or spiritual means for healing, without the use of any drug or material remedy, if the establishment complies with safety, sanitary, and quarantine laws and rules;(4) an establishment that furnishes, in addition to food, shelter, and laundry, only baths and massages;(5) an institution operated by a person licensed by the Texas Board of Chiropractic Examiners;(6) a facility that:(A) primarily engages in training, habilitation, rehabilitation, or education of clients or residents;(B) is operated under the jurisdiction of a state or federal agency, including the Department of Assistive and Rehabilitative Services, Department of Aging and Disability Services, Department of State Health Services, Health and Human Services Commission, Texas Department of Criminal Justice, and Department of Veterans Affairs; and(C) is certified through inspection or evaluation as meeting the standards established by the state or federal agency;(7) a foster care type residential facility that serves fewer than five persons and operates under rules adopted by the Texas Department of Human Services or the executive commissioner of the Health and Human Services Commission, as applicable; and(8) a facility licensed under Chapter 252 or exempt from licensure under Section 252.003.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 88, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 693, Sec. 3, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.093, eff. September 1, 2009.

Sec. 242.004. SIMULTANEOUS CARE FOR PREGNANT WOMEN AND OTHER WOMEN. This chapter does not prohibit an institution defined by Section 242.002(6)(B) from simultaneously caring for pregnant women and other women younger than 50 years of age.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.005. PERFORMANCE REPORTS. (a) The department and the attorney general each shall prepare annually a full report of the operation and administration of their respective responsibilities under this chapter, including recommendations and suggestions considered advisable.(b) The Legislative Budget Board and the state auditor shall jointly prescribe the form and content of reports required under this section, provided, however, that the state auditor's participation under this section is subject to approval by the legislative audit committee for inclusion in the audit plan under Section 321.013(c), Government Code.(c) The department and the attorney general shall submit the required reports to the governor and the legislature not later than October 1 of each year.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.04, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 785, Sec. 68, eff. Sept. 1, 2003.

Sec. 242.006. DIRECTORY OF LICENSED INSTITUTIONS. (a) The department shall prepare and publish annually a directory of all licensed institutions.(b) The directory must contain:(1) the name and address of the institution; (2) the name of the proprietor or sponsoring organization; and(3) other pertinent data that the department considers useful and beneficial to those persons interested in institutions operated in accordance with this chapter.(c) The department shall make copies of the directory available to the public.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.007. CONSULTATION AND COOPERATION. (a) Whenever possible, the department shall use the services of and consult with state and local agencies in carrying out its responsibility under this chapter.(b) The department may cooperate with local public health officials of a county or municipality in carrying out this chapter and may delegate to those officials the power to make inspections and recommendations to the department in accordance with this chapter.(c) The department may coordinate its personnel and facilities with a local agency of a municipality or county and may provide advice to the municipality or county if the municipality or county decides to supplement the state program with additional rules required to meet local conditions.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.085, eff. Sept. 1, 1995.

Sec. 242.008. EMPLOYMENT OF PERSONNEL. The department may employ the personnel necessary to administer this chapter properly.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.009. FEDERAL FUNDS. The department may accept and use any funds allocated by the federal government to the department for administrative expenses.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.010. CHANGE OF ADMINISTRATORS. An institution that hires a new administrator or person designated as chief manager shall:(1) notify the department in writing not later than the 30th day after the date on which the change becomes effective; and(2) pay a $20 administrative fee to the department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.011. LANGUAGE REQUIREMENTS PROHIBITED. An institution may not prohibit a resident or employee from communicating in the person's native language with another resident or employee for the purpose of acquiring or providing medical treatment, nursing care, or institutional services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.013. PAPERWORK REDUCTION RULES. (a) The department shall:(1) adopt rules to reduce the amount of paperwork an institution must complete and retain; and(2) attempt to reduce the amount of paperwork to the minimum amount required by state and federal law unless the reduction would jeopardize resident safety.(b) The department, the contracting agency, and providers shall work together to review rules and propose changes in paperwork requirements so that additional time is available for direct resident care.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.086, eff. Sept. 1, 1995.

Sec. 242.014. PROHIBITION OF REMUNERATION. (a) An institution may not receive monetary or other remuneration from a person or agency that furnishes services or materials to the institution or its occupants for a fee.(b) The department may revoke the license of an institution that violates Subsection (a).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.015. LICENSED ADMINISTRATOR. (a) Each institution must have a licensed nursing facility administrator.(b) The administrator shall:(1) manage the institution;(2) be responsible for:(A) delivery of quality care to all residents; and(B) implementation of the policies and procedures of the institution; and(3) work at least 40 hours per week on administrative duties.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.05, eff. Sept. 1, 1997.

Sec. 242.016. FEES AND PENALTIES. Except as expressly provided by this chapter, a fee or penalty collected by or on behalf of the department under this chapter must be deposited to the credit of the general revenue fund and may be appropriated only to the department to administer and enforce this chapter. Investigation and attorney's fees may not be assessed or collected by or on behalf of the department or other state agency unless the department or other state agency assesses and collects a penalty described under this chapter.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.05, eff. Sept. 1, 1997.

Sec. 242.017. ADMISSIBILITY OF CERTAIN EVIDENCE IN CIVIL ACTIONS. (a) The following are not admissible as evidence in a civil action:(1) any finding by the department that an institution has violated this chapter or a rule adopted under this chapter; or(2) the fact of the assessment of a penalty against an institution under this chapter or the payment of the penalty by an institution.(b) This section does not apply in an enforcement action in which the state or an agency or political subdivision of the state is a party.(c) Notwithstanding any other provision of this section, evidence described by Subsection (a) is admissible as evidence in a civil action only if:(1) the evidence relates to a material violation of this chapter or a rule adopted under this chapter or assessment of a monetary penalty with respect to:(A) the particular incident and the particular individual whose personal injury is the basis of the claim being brought in the civil action; or(B) a finding by the department that directly involves substantially similar conduct that occurred at the institution within a period of one year before the particular incident that is the basis of the claim being brought in the civil action; and(2) the evidence of a material violation has been affirmed by the entry of a final adjudicated and unappealable order of the department after formal appeal; and(3) the record is otherwise admissible under the Texas Rules of Evidence.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 16.02, eff. Sept. 1, 2003.

SUBCHAPTER B. LICENSING, FEES, AND INSPECTIONSSec. 242.031. LICENSE REQUIRED. A person or governmental unit, acting severally or jointly with any other person or governmental unit, may not establish, conduct, or maintain an institution in this state without a license issued under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.032. LICENSE OR RENEWAL APPLICATION. (a) An application for a license or renewal of a license is made to the department on a form provided by the department and must be accompanied by the license fee.(b) The application must contain information that the department requires.(c) The applicant or license holder must furnish evidence to affirmatively establish the applicant's or license holder's ability to comply with:(1) minimum standards of medical care, nursing care, and financial condition; and(2) any other applicable state or federal standard.(d) The department shall consider the background and qualifications of:(1) the applicant or license holder;(2) a partner, officer, director, or managing employee of the applicant or license holder;(3) a person who owns or who controls the owner of the physical plant of a facility in which the institution operates or is to operate; and(4) a controlling person with respect to the institution for which a license or license renewal is requested.(e) In making the evaluation required by Subsection (d), the department shall require the applicant or license holder to file a sworn affidavit of a satisfactory compliance history and any other information required by the department to substantiate a satisfactory compliance history relating to each state or other jurisdiction in which the applicant or license holder and any other person described by Subsection (d) operated an institution at any time during the five-year period preceding the date on which the application is made. The department by rule shall determine what constitutes a satisfactory compliance history. The department may also require the applicant or license holder to file information relating to the history of the financial condition of the applicant or license holder and any other person described by Subsection (d) with respect to an institution operated in another state or jurisdiction at any time during the five-year period preceding the date on which the application is made.(f) Information obtained under this section regarding an applicant's or license holder's financial condition is confidential and may not be disclosed to the public.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.06, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 809, Sec. 10, eff. September 1, 2007.

Sec. 242.033. ISSUANCE AND RENEWAL OF LICENSE. (a) After receiving an application for a license, the department shall issue the license if, after inspection and investigation, it finds that the applicant or license holder, and any other person described by Section 242.032(d), meet the requirements established under each provision of this chapter and any rule or standard adopted under this chapter.(b) The department may issue a license only for:(1) the premises and persons or governmental unit named in the application; and(2) the maximum number of beds specified in the application.(c) A license may not be transferred or assigned.(d) Except as provided by Subsection (f), a license is renewable every two years after:(1) an inspection, unless an inspection is not required as provided by Section 242.047;(2) payment of the license fee; and(3) department approval of the report filed every two years by the licensee.(e) The report required for license renewal under Subsection (d)(3) must comply with rules adopted by the board that specify the date of submission of the report, the information it must contain, and its form.(f) The initial license issued to a license holder who has not previously held a license under this subchapter is a probationary license. A probationary license is valid for only one year. At the end of the one-year period, a license under Subsection (a) shall be issued but only after:(1) the department finds that the license holder and any other person described by Section 242.032(d) continue to meet the requirements established under each provision of this chapter and any rule or standard adopted under this chapter;(2) an inspection, unless an inspection is not required as provided by Section 242.047;(3) payment of the license fee; and(4) department approval of the report required for license renewal that complies with rules adopted under Subsection (e).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 815, Sec. 1(a), eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1159, Sec. 1.07, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 512, Sec. 1, eff. Sept. 1, 1999.

Sec. 242.0335. EXPEDITED ISSUANCE OF CHANGE OF OWNERSHIP LICENSE TO CERTAIN CURRENT LICENSE HOLDERS. (a) The department shall maintain, and keep current, a list of license holders that operate an institution in this state and that have excellent operating records according to the information available to the department. The department by rule shall establish specific criteria for designating a license holder as eligible for the list.(b) The department shall establish a procedure under which a listed license holder may be granted expedited approval in obtaining a change of ownership license to operate another existing institution in this state. The procedure may involve allowing a listed license holder to submit an affidavit demonstrating that the license holder continues to meet the criteria for being listed and continues to meet the requirements described by Subsection (c).(c) An applicant for a change of ownership license must meet all applicable requirements that an applicant for renewal of a license must meet under this subchapter, including under Section 242.032(d), and under rules that the department has adopted under this subchapter. Any requirement relating to inspections or to an accreditation review applies only to institutions operated by the license holder at the time the application is made for the change of ownership license.(d) Subsection (c) applies only to a license holder designated as eligible for and placed on the list maintained under Subsection (a).

Added by Acts 2001, 77th Leg., ch. 731, Sec. 1, eff. Sept. 1, 2001. Amended by Acts 2001, 77th Leg., ch. 1284, Sec. 7.05, eff. June 15, 2001.

Sec. 242.0336. TEMPORARY CHANGE OF OWNERSHIP LICENSE. (a) For purposes of this section, a temporary change of ownership license is a temporary 90-day license issued to an applicant who proposes to become the new operator of an institution existing on the date the application is filed.(b) After receiving an application for a temporary change of ownership license, the department shall issue a temporary license to the applicant if, after investigation, the department finds that the applicant and any other person described by Section 242.032(d) meet:(1) the requirements established under Section 242.032(c); and(2) the department's standards for background and qualifications under Sections 242.032(d) and (e).(b-1) Except as provided by Subsection (b-2), the department may not issue a temporary change of ownership license before the 31st day after the date the department has received both:(1) the application for the license; and(2) notification, in writing, of the intent of the institution's existing license holder to transfer operation of the institution to the applicant beginning on a date specified by the applicant.(b-2) Notwithstanding Section 242.0335, the department shall establish criteria under which the department may waive the 30-day requirement or the notification requirement of Subsection (b-1). The criteria may include the occurrence of forcible entry and detainer, death, or divorce or other events that affect the ownership of the institution by the existing license holder.(b-3) After receipt of an application or written notification described by Subsection (b-1), the department may place a hold on payments to the existing license holder in an amount not to exceed the average of the monthly vendor payments paid to the facility, as determined by the department. The department shall release funds to the previous license holder not later than the 120th day after the date on which the final reporting requirements are met and any resulting informal reviews or formal appeals are resolved. The department may reduce the amount of funds released to the previous license holder by the amount owed to the department or the Health and Human Services Commission under the previous license holder's Medicaid contract or license.(b-4) The executive commissioner of the Health and Human Services Commission shall adopt rules for the department that define a change of ownership. In adopting the rules, the executive commissioner shall consider:(1) the proportion of ownership interest that is being transferred to another person;(2) the addition or removal of a stockholder, partner, owner, or other controlling person;(3) the reorganization of the license holder into a different type of business entity; and(4) the death or incapacity of a stockholder, partner, or owner.(b-5) The executive commissioner may adopt rules for the department that require a license holder to notify the department of any change, including a change that is not a change of ownership, as that term is defined by rules adopted under Subsection (b-4). Nothing in this section prevents the department from acting under Section 242.061 or any other provision of this chapter.(c) The department shall issue or deny a temporary change of ownership license not later than the 31st day after the date of receipt of the completed application. The effective date of a temporary change of ownership license issued under this section is the date requested in the application unless:(1) the department does not receive the application and written notification described by Subsection (b-1) at least 30 days before that date; and(2) no waiver under Subsection (b-2) applies.(c-1) If the department does not receive the application and written notification required by Subsection (b-1) at least 30 days before the effective date requested in the application and Subsection (b-2) does not apply, the effective date of the temporary change of ownership license is the 31st day after the date the department receives both the application and the notification.(d) Except as provided in Subsection (d-1), after the department issues a temporary change of ownership license to the applicant, the department shall conduct an inspection or survey of the nursing facility under Section 242.043 as soon as reasonably possible. During the period between the issuance of the temporary license and the inspection or survey of the nursing facility or desk review under Subsection (d-1), the department may not place a hold on vendor payments to the temporary license holder.(d-1) The department shall establish criteria under which a desk review of the facility's compliance with applicable requirements may be substituted for the on-site inspection or survey under Subsection (d).(e) After conducting an inspection or survey under Subsection (d) or a desk review under Subsection (d-1), the department shall issue a license under Section 242.033 to the temporary change of ownership license holder if the nursing facility passes the desk review, inspection, or survey and the applicant meets the requirements of Section 242.033. If the nursing facility fails to pass the desk review, inspection, or survey or the applicant fails to meet the requirements of Section 242.033, the department may:(1) place a hold on vendor payments to the temporary change of ownership license holder; and(2) take any other action authorized under this chapter.(f) If the applicant meets the requirements of Section 242.033 and the nursing facility passes a desk review, initial inspection, or subsequent inspection before the temporary change of ownership license expires, the license issued under Section 242.033 is considered effective on the date the department determines under Subsection (c) or (c-1).(g) A temporary change of ownership license issued under Subsection (b) expires on the 90th day after the effective date established under Subsection (c) or (c-1).

Added by Acts 2001, 77th Leg., ch. 14, Sec. 1, eff. Sept. 1, 2001. Renumbered from Health & Safety Code Sec. 242.0335 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(91), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 974, Sec. 2, eff. September 1, 2007.

Sec. 242.034. LICENSE FEES. (a) The board may establish by rule license fees for institutions licensed by the department under this chapter. The license fee may not exceed $250 plus:(1) $10 for each unit of capacity or bed space for which a license is sought; and(2) a background examination fee imposed under Subsection (d).(b) The license fee for a probationary license issued under Section 242.033(f) may not exceed $125 plus:(1) $5 for each unit of capacity or bed space for which the license is sought; and(2) a background examination fee imposed under Subsection (d).(c) An additional license fee may be charged as provided by Section 242.097.(d) The board may establish a background examination fee in an amount necessary to defray the department's expenses in administering its duties under Sections 242.032(d) and (e).(e) The applicable license fee must be paid with each application for a probationary license, an initial license, a renewal license, or a change of ownership license.(f) The state is not required to pay the license fee.(g) An approved increase in bed space is subject to an additional fee.(h) The license fees established under this chapter are an allowable cost for reimbursement under the medical assistance program administered by the Texas Department of Human Services under Chapter 32, Human Resources Code. Any fee increases shall be reflected in reimbursement rates prospectively.(i) An applicant for license renewal who submits an application later than the 45th day before the expiration date of a current license is subject to a late fee in accordance with department rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 815, Sec. 1(b), eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1159, Sec. 1.08, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 512, Sec. 2, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 809, Sec. 11, eff. September 1, 2007.

Sec. 242.035. LICENSING CATEGORIES. (a) The department shall determine the rank of licensing categories.(b) Unless prohibited by another state or federal requirement, the department shall allow a licensed institution to operate a portion of the institution under the standards of a lower licensing category. The board shall establish procedures and standards to accommodate an institution's operation under the lower category.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.036. GRADING. (a) The board may adopt, publish, and enforce minimum standards relating to the grading of an institution, other than an institution that provides maternity care, in order to recognize those institutions that provide more than the minimum level of services and personnel as established by the board.(b) An institution that has a superior grade shall prominently display the grade for public view.(c) As an incentive to attain the superior grade, an institution may advertise its grade, except that it may not advertise a superior grade that has been canceled.(d) The department may not award a superior grade to an institution that, during the year preceding the grading inspection, violated state or federal law, rules, or regulations relating to:(1) the health, safety, or welfare of its residents; (2) resident funds; (3) the confidentiality of a resident's records; (4) the financial practices of the institution; or(5) the control of medication in the institution.(e) The department shall cancel an institution's superior grade if the institution:(1) does not meet the criteria established for a superior grade; or(2) violates a state or federal law, rule, or regulation described by Subsection (d).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.037. RULES; MINIMUM STANDARDS. (a) The department shall make and enforce rules and minimum standards to implement this chapter, including rules and minimum standards relating to quality of life, quality of care, and residents' rights.(b) The rules and standards adopted under this chapter may be more stringent than the standards imposed by federal law for certification for participation in the state Medicaid program.(c) The rules and standards adopted by the department may not be less stringent than the Medicaid certification standards and regulations imposed under the Omnibus Budget Reconciliation Act of 1987 (OBRA), Pub.L. No. 100-203.(d) To implement Sections 242.032(d) and (e), the department by rule shall adopt minimum standards for the background and qualifications of any person described by Section 242.032(d). The department may not issue or renew a license if a person described by Section 242.032 does not meet the minimum standards adopted under this section.(e) In addition to standards or rules required by other provisions of this chapter, the board shall adopt, publish, and enforce minimum standards relating to:(1) the construction of an institution, including plumbing, heating, lighting, ventilation, and other housing conditions, to ensure the residents' health, safety, comfort, and protection from fire hazard;(2) the regulation of the number and qualification of all personnel, including management and nursing personnel, responsible for any part of the care given to the residents;(3) requirements for in-service education of all employees who have any contact with the residents;(4) training on the care of persons with Alzheimer's disease and related disorders for employees who work with those persons;(5) sanitary and related conditions in an institution and its surroundings, including water supply, sewage disposal, food handling, and general hygiene in order to ensure the residents' health, safety, and comfort;(6) the nutritional needs of each resident according to good nutritional practice or the recommendations of the physician attending the resident;(7) equipment essential to the residents' health and welfare;(8) the use and administration of medication in conformity with applicable law and rules;(9) care and treatment of residents and any other matter related to resident health, safety, and welfare;(10) licensure of institutions; and(11) implementation of this chapter.(f) The board shall adopt, publish, and enforce minimum standards requiring appropriate training in geriatric care for each individual who provides services to geriatric residents in an institution and who holds a license or certificate issued by an agency of this state that authorizes the person to provide the services. The minimum standards may require that each licensed or certified individual complete an appropriate program of continuing education or in-service training, as determined by board rule, on a schedule determined by board rule.(g) To administer the surveys for provider certification provided for by federal law and regulation, the department must identify each area of care that is subject to both state licensing requirements and federal certification requirements. For each area of care that is subject to the same standard under both federal certification and state licensing requirements, an institution that is in compliance with the federal certification standard is considered to be in compliance with the same state licensing requirement.(h) The board shall adopt each rule adopted by the Texas Board of Health under Section 161.0051 as part of the rules and standards adopted under this chapter that apply to institutions serving residents who are elderly persons.(i) The minimum standards adopted by the board under this section must require that each institution, as part of an existing training program, provide each registered nurse, licensed vocational nurse, nurse aide, and nursing assistant who provides nursing services in the institution at least one hour of training each year in caring for people with dementia.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 583, Sec. 1, eff. Aug. 28, 1995; Acts 1995, 74th Leg., ch. 1049, Sec. 2, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 31.01(54), eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1159, Sec. 1.09, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 259, Sec. 2, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1031, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1239, Sec. 1, eff. Sept. 1, 2003.

Sec. 242.0371. NOTICE OF CERTAIN EMPLOYMENT POLICIES. (a) An institution licensed under this chapter shall prepare a written statement describing the institution's policy for:(1) the drug testing of employees who have direct contact with residents; and(2) the conducting of criminal history record checks of employees and applicants for employment in accordance with Chapter 250.(b) The institution shall provide the statement to:(1) each person applying for services from the institution or the person's next of kin or guardian; and(2) any person requesting the information.

Added by Acts 1999, 76th Leg., ch. 1020, Sec. 2, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1025, Sec. 1, eff. Sept. 1, 2001.

Sec. 242.0373. RESTRAINT AND SECLUSION. A person providing services to a resident of an institution shall comply with Chapter 322 and the rules adopted under that chapter.

Added by Acts 2005, 79th Leg., Ch. 698, Sec. 2, eff. September 1, 2005.

Sec. 242.038. REASONABLE TIME TO COMPLY. The board by rule shall give an institution that is in operation when a rule or standard is adopted under this chapter a reasonable time to comply with the rule or standard.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.0385. EARLY COMPLIANCE REVIEW. (a) The department by rule shall adopt a procedure under which a person proposing to construct or modify an institution may submit building plans to the department for review for compliance with the department's architectural requirements before beginning construction or modification. In adopting the procedure, the department shall set reasonable deadlines by which the department must complete review of submitted plans.(b) The department shall, within 30 days, review plans submitted under this section for compliance with the department's architectural requirements and inform the person in writing of the results of the review. If the plans comply with the department's architectural requirements, the department may not subsequently change the architectural requirements applicable to the project unless:(1) the change is required by federal law; or(2) the person fails to complete the project within a reasonable time.(c) The department may charge a reasonable fee for conducting a review under this section.(d) A fee collected under this section shall be deposited in the general revenue fund and may be appropriated only to the department to conduct reviews under this section.(e) The review procedure provided by this section does not include review of building plans for compliance with the Texas Accessibility Standards as administered and enforced.

Added by Acts 2001, 77th Leg., ch. 339, Sec. 2, eff. Sept. 1, 2001.

Sec. 242.039. FIRE SAFETY REQUIREMENTS. (a) The board shall adopt rules necessary to specify the edition of the Life Safety Code of the National Fire Protection Association that will be used to establish the life safety requirements for an institution licensed under this chapter.(b) The board shall adopt the edition of the Life Safety Code of the National Fire Protection Association for fire safety as designated by federal law and regulations for an institution or portion of an institution that is constructed after September 1, 1993, and for an institution or portion of an institution that was operating or approved for construction on or before September 1, 1993.(c) The board may not require more stringent fire safety standards than those required by federal law and regulation. The rules adopted under this section may not prevent an institution licensed under this chapter from voluntarily conforming to fire safety standards that are compatible with, equal to, or more stringent than those adopted by the board.(d) Licensed health care facilities in existence at the time of the effective date of this subsection may have their existing use or occupancy continued if such facilities comply with fire safety standards and ordinances in existence at the time of the effective date of this subsection.(e) Notwithstanding any other provision of this section, a municipality shall have the authority to enact additional and higher fire safety standards applicable to new construction beginning on or after the effective date of this subsection.(f)(1) An advisory committee is created to propose rules for adoption by the department concerning the applicability of municipal ordinances and regulations to the remodeling and renovation of existing structures to be used as health care facilities licensed under this chapter.(2) The advisory committee shall be appointed by the board and composed as follows:(A) two municipal fire marshals;(B) four individuals representing the nursing home industry;(C) the commissioner of human services or a designee;(D) one building official from a municipality that has adopted the Uniform Building Code;(E) one building official from a municipality that has adopted the Standard Building Code;(F) one architect licensed under state law;(G) one member of the Texas Board of Human Services; and(H) one state Medicaid director or designee.(3) The advisory committee shall serve without compensation or remuneration of any kind.(g) The executive commissioner of the Health and Human Services Commission shall adopt rules to implement an expedited inspection process that allows an applicant for a license or for a renewal of a license to obtain a life safety code and physical plant inspection not later than the 15th day after the date the request is made. The department may charge a fee to recover the cost of the expedited inspection. The rules must permit the department to set different fee amounts based on the size and type of institution.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 583, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2009, 81st Leg., R.S., Ch. 917, Sec. 2, eff. September 1, 2009.

Sec. 242.0395. REGISTRATION WITH TEXAS INFORMATION AND REFERRAL NETWORK. (a) An institution licensed under this chapter shall register with the Texas Information and Referral Network under Section 531.0312, Government Code, to assist the state in identifying persons needing assistance if an area is evacuated because of a disaster or other emergency.(b) The institution is not required to identify individual residents who may require assistance in an evacuation or to register individual residents with the Texas Information and Referral Network for evacuation assistance.(c) The institution shall notify each resident and the resident's next of kin or guardian regarding how to register for evacuation assistance with the Texas Information and Referral Network.

Added by Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.17, eff. September 1, 2009.

Sec. 242.040. CERTIFICATION OF INSTITUTIONS THAT CARE FOR PERSONS WITH ALZHEIMER'S DISEASE AND RELATED DISORDERS. (a) The department shall establish a system for certifying institutions that meet standards adopted by the board concerning the specialized care and treatment of persons with Alzheimer's disease and related disorders.(b) An institution is not required to be certified under this section in order to provide care and treatment of persons with Alzheimer's disease and related disorders.(c) The board by rule may adopt standards for the specialized care and treatment of persons with Alzheimer's disease and related disorders and provide procedures for institutions applying for certification under this section. The rules must provide for annual certification.(d) The board may establish and charge fees for the certification in an amount necessary to administer this section.(e) An institution may not advertise or otherwise communicate that the institution is certified by the department to provide specialized care for persons with Alzheimer's disease or related disorders unless the institution is certified under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.041. FALSE COMMUNICATION CONCERNING CERTIFICATION; CRIMINAL PENALTY. (a) An institution commits an offense if the institution violates Section 242.040(e).(b) An offense under this section is a Class C misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.042. POSTING. (a) Each institution shall prominently and conspicuously post for display in a public area of the institution that is readily available to residents, employees, and visitors:(1) the license issued under this chapter;(2) a sign prescribed by the department that specifies complaint procedures established under this chapter or rules adopted under this chapter and that specifies how complaints may be registered with the department;(3) a notice in a form prescribed by the department stating that licensing inspection reports and other related reports which show deficiencies cited by the department are available at the institution for public inspection and providing the department's toll-free telephone number that may be used to obtain information concerning the institution;(4) a concise summary of the most recent inspection report relating to the institution;(5) notice that the department can provide summary reports relating to the quality of care, recent investigations, litigation, and other aspects of the operation of the institution;(6) notice that the Texas Board of Nursing Facility Administrators can provide information about the nursing facility administrator;(7) any notice or written statement required to be posted under Section 242.072(c);(8) notice that informational materials relating to the compliance history of the institution are available for inspection at a location in the institution specified by the sign; and(9) notice that employees, other staff, residents, volunteers, and family members and guardians of residents are protected from discrimination or retaliation as provided by Sections 242.133 and 242.1335.(b) The notice required by Subsection (a)(8) must also be posted at each door providing ingress to and egress from the institution.(c) The informational materials required to be maintained for public inspection by an institution under Subsection (a)(8) must be maintained in a well-lighted accessible location and must include:(1) any information required to be included under Section 242.504; and(2) a statement of the institution's record of compliance with this chapter and the rules and standards adopted under this chapter that is updated not less frequently than bi-monthly and that reflects the record of compliance during the period beginning one year before the date the statement is last updated, in the form required by the department.(d) The notice required by Subsection (a)(9) must be posted in English and a second language as required by department rule.(e) The department shall post detailed compliance information regarding each institution licensed by the department, including the information an institution is required to make accessible by Subsection (c), on the department's website. The department shall update the website once a month to provide the most current compliance information regarding each institution.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.10, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 324, Sec. 3, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 192, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 102, Sec. 1, eff. September 1, 2009.

Sec. 242.043. INSPECTIONS. (a) The department or the department's representative may make any inspection, survey, or investigation that it considers necessary and may enter the premises of an institution at reasonable times to make an inspection, survey, or investigation in accordance with board rules.(b) The department is entitled to access to books, records, and other documents maintained by or on behalf of an institution to the extent necessary to enforce this chapter and the rules adopted under this chapter.(c) A license holder or an applicant for a license is considered to have consented to entry and inspection of the institution by a representative of the department in accordance with this chapter.(d) The department shall establish procedures to preserve all relevant evidence of conditions found during an inspection, survey, or investigation that the department reasonably believes threaten the health and safety of a resident, including photography and photocopying of relevant documents, such as a license holder's notes, a physician's orders, and pharmacy records, for use in any legal proceeding.(e) When photographing a resident, the department:(1) shall respect the privacy of the resident to the greatest extent possible; and(2) may not make public the identity of the resident.(f) An institution, an officer or employee of an institution, and a resident's attending physician are not civilly liable for surrendering confidential or private material under this section, including physician's orders, pharmacy records, notes and memoranda of a state office, and resident files.(g) The department shall establish in clear and concise language a form to summarize each inspection report and complaint investigation report.(h) The department shall establish proper procedures to ensure that copies of all forms and reports under this section are made available to consumers, service recipients, and the relatives of service recipients as the department considers proper.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.044. UNANNOUNCED INSPECTIONS. (a) Each licensing period, the department shall conduct at least two unannounced inspections of each institution.(b) For at least two unannounced inspections each licensing period of an institution other than one that provides maternity care, the department shall invite at least one person as a citizen advocate from:(1) the American Association of Retired Persons;(2) the Texas Senior Citizen Association;(3) the Texas Retired Federal Employees;(4) the department's Certified Long Term Care Ombudsman; or(5) another statewide organization for the elderly.(c) In order to ensure continuous compliance, the department shall randomly select a sufficient percentage of institutions for unannounced inspections to be conducted between 5 p.m. and 8 a.m. Those inspections must be cursory to avoid to the greatest extent feasible any disruption of the residents.(d) The department may require additional inspections.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 815, Sec. 1(c), eff. Sept. 1, 1993.Amended by: Acts 2007, 80th Leg., R.S., Ch. 798, Sec. 1, eff. September 1, 2008.

Sec. 242.0445. REPORTING OF VIOLATIONS. (a) The department or the department's representative conducting an inspection, survey, or investigation under Section 242.043 or 242.044 shall:(1) list each violation of a law or rule on a form designed by the department for inspections; and(2) identify the specific law or rule the facility violated.(b) At the conclusion of an inspection, survey, or investigation under Section 242.043 or 242.044, the department or the department's representative conducting the inspection, survey, or investigation shall discuss the violations with the facility's management in an exit conference. The department or the department's representative shall leave a written list of the violations with the facility at the time of the exit conference. If the department or the department's representative discovers any additional violations during the review of field notes or preparation of the official final list, the department or the department's representative shall give the facility an additional exit conference regarding the additional violations. An additional exit conference must be held in person and may not be held by telephone, e-mail, or facsimile transmission.(b-1) Not later than the fifth working day after the date the facility receives the final statement of violations under this section, the facility shall provide a copy of the statement to a representative of the facility's family council.(c) The facility shall submit a plan to correct the violations to the regional director not later than the 10th working day after the date the facility receives the final official statement of violations.

Added by Acts 1999, 76th Leg., ch. 233, Sec. 2, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 798, Sec. 2, eff. September 1, 2008.Acts 2007, 80th Leg., R.S., Ch. 974, Sec. 3, eff. September 1, 2007.

Sec. 242.045. DISCLOSURE OF UNANNOUNCED INSPECTIONS; CRIMINAL PENALTY. (a) Except as expressly provided by this chapter, a person commits an offense if the person intentionally, knowingly, or recklessly discloses to an unauthorized person the date, time, or any other fact about an unannounced inspection of an institution before the inspection occurs.(b) In this section, "unauthorized person" does not include:(1) the department; (2) the office of the attorney general; (3) a statewide organization for the elderly, including the American Association of Retired Persons, the Texas Senior Citizen Association, and the Texas Retired Federal Employees; (4) an ombudsman or representative of the Texas Department on Aging; (5) a representative of an agency or organization when a Medicare or Medicaid survey is made concurrently with a licensing inspection; or(6) any other person or entity authorized by law to make an inspection or to accompany an inspector.(c) An offense under this section is a third degree felony.(d) A person convicted under this section is not eligible for state employment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.11, eff. Sept. 1, 1997.

Sec. 242.046. OPEN HEARING. (a) The department shall hold an open hearing in a licensed institution, other than an institution that provides maternity care, if the department has taken a punitive action against the institution in the preceding 12 months or if the department receives a complaint from an ombudsman, advocate, resident, or relative of a resident relating to a serious or potentially serious problem in the institution and the department has reasonable cause to believe the complaint is valid. The department is not required to hold more than one open meeting in a particular institution in each year.(b) The department shall give notice of the time, place, and date of the hearing to:(1) the institution; (2) the designated closest living relative or legal guardian of each resident; and(3) appropriate state or federal agencies that work with the institution.(c) The department may exclude an institution's administrators and personnel from the hearing.(d) The department shall notify the institution of any complaints received at the hearing and, without identifying the source of the complaints, provide a summary of them to the institution.(e) The department shall determine and implement a mechanism to notify confidentially a complainant of the results of the investigation of the complaint.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 89, eff. Sept. 1, 1991.

Sec. 242.047. ACCREDITATION REVIEW TO SATISFY INSPECTION OR CERTIFICATION REQUIREMENTS. (a) The department shall accept an annual accreditation review from the Joint Commission on Accreditation of Health Organizations for a nursing home instead of an inspection for renewal of a license under Section 242.033 and in satisfaction of the requirements for certification by the department for participation in the medical assistance program under Chapter 32, Human Resources Code, and the federal Medicare program, but only if:(1) the nursing home is accredited by the commission under the commission's long-term care standards;(2) the commission maintains an annual inspection or review program that, for each nursing home, meets the department's applicable minimum standards as confirmed by the board;(3) the commission conducts an annual on-site inspection or review of the home;(4) the nursing home submits to the department a copy of its annual accreditation review from the commission in addition to the application, fee, and any report required for renewal of a license or for certification, as applicable; and(5) the department has:(A) determined whether a waiver or authorization from a federal agency is necessary under federal law, including for federal funding purposes, before the department accepts an annual accreditation review from the joint commission:(i) instead of an inspection for license renewal purposes;(ii) as satisfying the requirements for certification by the department for participation in the medical assistance program; or(iii) as satisfying the requirements for certification by the department for participation in the federal Medicare program; and(B) obtained any necessary federal waivers or authorizations.(b) The department shall coordinate its licensing and certification activities with the commission.(c) The department and the commission shall sign a memorandum of agreement to implement this section. The memorandum must provide that if all parties to the memorandum do not agree in the development, interpretation, and implementation of the memorandum, any area of dispute is to be resolved by the board.(d) Except as specifically provided by this section, this section does not limit the department in performing any duties and inspections authorized by this chapter or under any contract relating to the medical assistance program under Chapter 32, Human Resources Code, and Titles XVIII and XIX of the Social Security Act (42 U.S.C. Sections 1395 et seq. and 1396 et seq.), including authority to take appropriate action relating to an institution, such as closing the institution.(e) This section does not require a nursing home to obtain accreditation from the commission.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.57(a), eff. Sept. 1, 2003.

Sec. 242.048. LICENSING SURVEYS. The department shall provide a team to conduct surveys to validate findings of licensing surveys. The purpose of validation surveys is to assure that survey teams throughout the state survey in a fair and consistent manner. A facility subjected to a validation survey must correct deficiencies cited by the validation team but is not subject to punitive action for those deficiencies.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 90, eff. Sept. 1, 1991.

Sec. 242.049. QUALITY IMPROVEMENT. (a) The department may evaluate data for quality of care in nursing homes.(b) The department may gather data on a form or forms to be provided by the department to improve the quality of care in nursing homes and may provide information to nursing homes which will allow them to improve and maintain the quality of care which they provide. Data referred to in this section can include information compiled from documents otherwise available under Chapter 552, Government Code, including but not limited to individual survey reports and investigation reports.(c) All licensed nursing homes in the state may be required to submit information designated by the department as necessary to improve the quality of care in nursing homes.(d) The collection, compilation, and analysis of the information and any reports produced from these sources shall be done in a manner that protects the privacy of any individual about whom information is given and is explicitly confidential. The department shall protect and maintain the confidentiality of the information. The information received by the department, any information compiled as a result of review of internal agency documents, and any reports, compilations, and analyses produced from these sources shall not be available for public inspection or disclosure, nor are these sources public records within the meaning of Chapter 552, Government Code. The information and any compilations, reports, or analyses produced from the information shall not be subject to discovery, subpoena, or other means of legal compulsion for release to any person or entity except as provided in this section and shall not be admissible in any civil, administrative, or criminal proceeding. This privilege shall be recognized by Rules 501 and 502 of the Texas Rules of Evidence.(e) The information and reports, compilations, and analyses developed by the department for quality improvement shall be used only for the evaluation and improvement of quality care in nursing homes. No department proceeding or record shall be subject to discovery, subpoena, or other means of legal compulsion for release to any person or entity, and shall not be admissible in any civil, administrative, or criminal proceeding. This privilege shall be recognized by Rules 501 and 502 of the Texas Rules of Evidence.(f) Notwithstanding Subsection (d), the department shall transmit reports, compilations, and analyses of the information provided by a nursing home to that nursing home, and such disclosure shall not be violative of this section nor shall it constitute a waiver of confidentiality.(g) A member, agent, or employee of the department may not disclose or be required to disclose a communication made to the department or a record or proceeding of the department required to be submitted under this section except to the nursing home in question or its agents or employees.(h) Nothing in this section is intended to abridge the department's enforcement responsibilities under this chapter or under any other law.(i) Any information, reports, and other documents produced which are subject to any means of legal compulsion or which are considered to be public information under Subchapter E and the rules adopted under that subchapter shall continue to be subject to legal compulsion and be treated as public information under Subchapter E after the effective date of this Act, even though such information, reports, and other documents may be used in the collection, compilation, and analysis described in Subsections (b) and (d).

Added by Acts 1993, 73rd Leg., ch. 815, Sec. 2, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(88), eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1420, Sec. 10.0011, eff. Sept. 1, 2001.

Sec. 242.051. NOTIFICATION OF AWARD OF EXEMPLARY DAMAGES. (a) If exemplary damages are awarded under Chapter 41, Civil Practice and Remedies Code, against an institution or an officer, employee, or agent of an institution, the court shall notify the department.(b) If the department receives notice under Subsection (a), the department shall maintain the information contained in the notice in the records of the department relating to the history of the institution.

Added by Acts 2001, 77th Leg., ch. 1284, Sec. 2.01, eff. June 15, 2001.

Sec. 242.052. DRUG TESTING OF EMPLOYEES. (a) An institution may establish a drug testing policy for employees of the institution. An institution that establishes a drug testing policy under this subsection may adopt the model drug testing policy adopted by the board or may use another drug testing policy.(b) The board by rule shall adopt a model drug testing policy for use by institutions. The model drug testing policy must be designed to ensure the safety of residents through appropriate drug testing and to protect the rights of employees. The model drug testing policy must:(1) require at least one scheduled drug test each year for each employee of an institution that has direct contact with a resident in the institution; and(2) authorize random, unannounced drug testing for employees described by Subdivision (1).

Added by Acts 2001, 77th Leg., ch. 1025, Sec. 2, eff. Sept. 1, 2001. Renumbered from Health & Safety Code Sec. 242.050 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(92), eff. Sept. 1, 2003.

SUBCHAPTER C. GENERAL ENFORCEMENTSec. 242.061. DENIAL, SUSPENSION, OR REVOCATION OF LICENSE. (a) The department, after providing notice and opportunity for a hearing to the applicant or license holder, may deny, suspend, or revoke a license if the department finds that the applicant, the license holder, or any other person described by Section 242.032(d) has:(1) violated this chapter or a rule, standard, or order adopted or license issued under this chapter in either a repeated or substantial manner;(2) committed any act described by Sections 242.066(a)(2)-(6); or(3) failed to comply with Section 242.074.(b) The status of a person as an applicant for a license or a license holder is preserved until final disposition of the contested matter, except as the court having jurisdiction of a judicial review of the matter may order in the public interest for the welfare and safety of the residents.(c) The department may deny, suspend, or revoke the license of an institution if any person described by Section 242.032(d) has been excluded from holding a license under Section 242.0615.(d) A court having jurisdiction of a judicial review of the matter may not order arbitration, whether on motion of any party or on the court's own motion, to resolve a dispute involving the denial, suspension, or revocation of a license under this section or the conduct with respect to which the denial, suspension, or revocation of the license is sought.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.12, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 452, Sec. 1, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1094, Sec. 1, eff. Sept. 1, 1999.

Sec. 242.0615. EXCLUSION. (a) The department, after providing notice and opportunity for a hearing, may exclude a person from eligibility for a license under this chapter if the person or any person described by Section 242.032(d) has substantially failed to comply with this chapter and the rules adopted under this chapter. The authority granted by this subsection is in addition to the authority to deny issuance of a license under Section 242.061(a).(b) Exclusion of a person under this section must extend for a period of at least two years, but may not exceed a period of 10 years.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.13, eff. Sept. 1, 1997.

Sec. 242.062. EMERGENCY SUSPENSION OR CLOSING ORDER. (a) The department shall suspend an institution's license or order an immediate closing of part of the institution if:(1) the department finds the institution is operating in violation of the standards prescribed by this chapter; and(2) the violation creates an immediate threat to the health and safety of a resident.(b) The board by rule shall provide for the placement of residents during the institution's suspension or closing to ensure their health and safety.(c) An order suspending a license or closing a part of an institution under this section is immediately effective on the date on which the license holder receives written notice or a later date specified in the order.(d) An order suspending a license or ordering an immediate closing of a part of an institution is valid for 10 days after the effective date of the order.(e) A court having jurisdiction of a judicial review of the matter may not order arbitration, whether on motion of any party or on the court's own motion, to resolve a dispute involving an emergency suspension or closing order under this section or the conduct with respect to which the emergency suspension or closing order is sought.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1094, Sec. 2, eff. Sept. 1, 1999.

Sec. 242.063. INJUNCTION. (a) The department may petition a district court for:(1) a temporary restraining order to restrain a person from a violation or threatened violation of the standards imposed under this chapter or any other law affecting residents if the department reasonably believes that the violation or threatened violation creates an immediate threat to the health and safety of a resident; and(2) an injunction to restrain a person from a violation or threatened violation of the standards imposed under this chapter or by any other law affecting residents if the department reasonably believes that the violation or threatened violation creates a threat to the health and safety of a resident.(b) A district court, on petition of the department, may by injunction:(1) prohibit a person from violating the standards or licensing requirements prescribed by this chapter;(2) restrain or prevent the establishment, conduct, management, or operation of an institution without a license issued under this chapter; or(3) grant the injunctive relief warranted by the facts on a finding by the court that a person is violating or threatening to violate the standards or licensing requirements prescribed by this chapter.(c) The attorney general, on request by the department, shall institute and conduct in the name of the state a suit authorized by this section or Subchapter D.(d) A suit for a temporary restraining order or other injunctive relief must be brought in the county in which the alleged violation occurs.(e) Repealed by Acts 2003, 78th Leg., ch. 198, Sec. 2.58(b).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.14, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 198, Sec. 2.58(a), (b), eff. Sept. 1, 2003.

Sec. 242.064. LICENSE REQUIREMENT; CRIMINAL PENALTY. (a) A person commits an offense if the person violates Section 242.031.(b) An offense under this section is punishable by a fine of not more than $1,000 for the first offense and not more than $500 for each subsequent offense.(c) Each day of a continuing violation after conviction is a separate offense.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.065. CIVIL PENALTY. (a) A person who violates or causes a violation of this chapter or a rule adopted under this chapter is liable for a civil penalty of not less than $1,000 or more than $20,000 for each act of violation if the department determines the violation threatens the health and safety of a resident.(b) In determining the amount of a penalty to be awarded under this section, the trier of fact shall consider:(1) the seriousness of the violation;(2) the history of violations committed by the person or the person's affiliate, employee, or controlling person;(3) the amount necessary to deter future violations;(4) the efforts made to correct the violation;(5) any misrepresentation made to the department or to another person regarding:(A) the quality of services rendered or to be rendered to residents;(B) the compliance history of the institution or any institutions owned or controlled by an owner or controlling person of the institution; or(C) the identity of an owner or controlling person of the institution;(6) the culpability of the individual who committed the violation; and(7) any other matter that should, as a matter of justice or equity, be considered.(c) Each day of a continuing violation constitutes a separate ground for recovery.(d) Any party to a suit under this section may request a jury.(e) If a person who is liable under this section fails to pay any amount the person is obligated to pay under this section, the state may seek satisfaction from any owner, other controlling person, or affiliate of the person found liable. The owner, other controlling person, or affiliate may be found liable in the same suit or in another suit on a showing by the state that the amount to be paid has not been paid or otherwise legally discharged. The department by rule may establish a method for satisfying an obligation imposed under this section from an insurance policy, letter of credit, or other contingency fund.(f) On request by the department, the attorney general may institute an action in a district court to collect a civil penalty under this section.(g) A payment made to satisfy an obligation under this section is not an allowable cost for reimbursement under the state Medicaid program.(h) A civil penalty awarded under this section constitutes a fine, penalty, or forfeiture payable to and for the benefit of a government unit and is not compensation for actual pecuniary loss.(i) In this section, "affiliate" means:(1) with respect to a partnership other than a limited partnership, each partner of the partnership;(2) with respect to a corporation:(A) an officer;(B) a director;(C) a stockholder who owns, holds, or has the power to vote at least 10 percent of any class of securities issued by the corporation, regardless of whether the power is of record or beneficial; and(D) a controlling individual;(3) with respect to an individual:(A) each partnership and each partner in the partnership in which the individual or any other affiliate of the individual is a partner; and(B) each corporation or other business entity in which the individual or another affiliate of the individual is:(i) an officer;(ii) a director;(iii) a stockholder who owns, holds, or has the power to vote at least 10 percent of any class of securities issued by the corporation, regardless of whether the power is of record or beneficial; and(iv) a controlling individual;(4) with respect to a limited partnership:(A) a general partner; and(B) a limited partner who is a controlling individual;(5) with respect to a limited liability company:(A) an owner who is a manager as described by the Texas Limited Liability Company Act (Article 1528n, Vernon's Texas Civil Statutes); and(B) each owner who is a controlling individual; and(6) with respect to any other business entity, a controlling individual.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.15, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 13, Sec. 1, eff. May 3, 1999; Acts 2003, 78th Leg., ch. 198, Sec. 2.59, eff. Sept. 1, 2003.

Sec. 242.066. ADMINISTRATIVE PENALTY. (a) The department may assess an administrative penalty against a person who:(1) violates this chapter or a rule, standard, or order adopted or license issued under this chapter;(2) makes a false statement, that the person knows or should know is false, of a material fact:(A) on an application for issuance or renewal of a license or in an attachment to the application; or(B) with respect to a matter under investigation by the department;(3) refuses to allow a representative of the department to inspect:(A) a book, record, or file required to be maintained by an institution; or(B) any portion of the premises of an institution;(4) wilfully interferes with the work of a representative of the department or the enforcement of this chapter;(5) wilfully interferes with a representative of the department preserving evidence of a violation of this chapter or a rule, standard, or order adopted or license issued under this chapter;(6) fails to pay a penalty assessed by the department under this chapter not later than the 10th day after the date the assessment of the penalty becomes final; or(7) fails to notify the department of a change of ownership before the effective date of the change of ownership.(b) Except as provided by Subsection (f) and Section 242.0665(c), the penalty may not exceed $10,000 a day for each violation.(c) Each day of a continuing violation constitutes a separate violation.(d) The board shall establish gradations of penalties in accordance with the relative seriousness of the violation.(e) In determining the amount of a penalty, the department shall consider any matter that justice may require, including:(1) the gradations of penalties established under Subsection (d); (2) the seriousness of the violation, including the nature, circumstances, extent, and gravity of the prohibited act and the hazard or potential hazard created by the act to the health or safety of the public; (3) the history of previous violations; (4) deterrence of future violations; and(5) efforts to correct the violation.(f) The penalty for a violation of Section 242.072(c) or a right of a resident adopted under Subchapter L may not exceed $1,000 a day for each violation. This subsection does not apply to conduct that violates both Subchapter K or a standard adopted under Subchapter K and a right of a resident adopted under Subchapter L.(g) The persons against whom an administrative penalty may be assessed under Subsection (a) include:(1) an applicant for a license under this chapter;(2) a license holder;(3) a partner, officer, director, or managing employee of a license holder or applicant; and(4) a person who controls an institution.(h) A penalty assessed under Subsection (a)(6) is in addition to the penalty previously assessed and not timely paid.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.16, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 93, Sec. 2, eff. May 17, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 809, Sec. 12, eff. September 1, 2007.

Sec. 242.0663. VIOLATION OF LAW RELATING TO ADVANCE DIRECTIVES. (a) The department shall assess an administrative penalty under this subchapter against an institution that violates Section 166.004.(b) Notwithstanding Sections 242.066(b) and (c), a penalty assessed in accordance with this section shall be $500 and a separate penalty may not be assessed for a separate day of a continuing violation.(c) Section 242.0665 does not apply to a penalty assessed in accordance with this section.

Added by Acts 1999, 76th Leg., ch. 450, Sec. 2.04, eff. Sept. 1, 1999.

Sec. 242.0665. RIGHT TO CORRECT. (a) The department may not collect an administrative penalty against an institution under this subchapter if, not later than the 45th day after the date the institution receives notice under Section 242.067(c), the institution corrects the violation.(b) Subsection (a) does not apply:(1) to a violation that the department determines:(A) results in serious harm to or death of a resident;(B) constitutes a serious threat to the health or safety of a resident; or(C) substantially limits the institution's capacity to provide care;(2) to a violation described by Sections 242.066(a)(2)-(7);(3) to a violation of Section 242.133 or 242.1335; or(4) to a violation of a right of a resident adopted under Subchapter L.(c) An institution that corrects a violation under Subsection (a) must maintain the correction. If the institution fails to maintain the correction until at least the first anniversary of the date the correction was made, the department may assess an administrative penalty under this subchapter for the subsequent violation. A penalty assessed under this subsection shall be equal to three times the amount of the penalty assessed but not collected under Subsection (a). The department is not required to provide the institution an opportunity to correct the subsequent violation under this section.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.17, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 93, Sec. 3, eff. May 17, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 809, Sec. 13, eff. September 1, 2007.

Sec. 242.067. REPORT RECOMMENDING ADMINISTRATIVE PENALTY. (a) The department may issue a preliminary report stating the facts on which it concludes that a violation of this chapter or a rule, standard, or order adopted or license issued under this chapter has occurred if it has:(1) examined the possible violation and facts surrounding the possible violation; and(2) concluded that a violation has occurred.(b) The report may recommend a penalty under Section 242.069 and the amount of the penalty.(c) The department shall give written notice of the report to the person charged with the violation not later than the 10th day after the date on which the report is issued. The notice must include:(1) a brief summary of the charges;(2) a statement of the amount of penalty recommended;(3) a statement of whether the violation is subject to correction under Section 242.0665 and, if the violation is subject to correction under that section, a statement of:(A) the date on which the institution must file with the department a plan of correction to be approved by the department; and(B) the date on which the plan of correction must be completed to avoid assessment of the penalty; and(4) a statement that the person charged has a right to a hearing on the occurrence of the violation, the amount of the penalty, or both.(d) Not later than the 20th day after the date on which the notice under Subsection (c) is sent, the person charged may:(1) give to the department written consent to the department's report, including the recommended penalty;(2) make a written request for a hearing; or(3) if the violation is subject to correction under Section 242.0665, submit a plan of correction to the department for approval.(e) If the violation is subject to correction under Section 242.0665, and the person reports to the department that the violation has been corrected, the department shall inspect the correction or take any other step necessary to confirm that the violation has been corrected and shall notify the person that:(1) the correction is satisfactory and that a penalty is not assessed; or(2) the correction is not satisfactory and that a penalty is recommended.(f) Not later than the 20th day after the date on which a notice under Subsection (e)(2) is sent, the person charged may:(1) give to the department written consent to the department's report, including the recommended penalty; or(2) make a written request for a hearing.(g) If the person charged with the violation consents to the administrative penalty recommended by the department, does not timely respond to a notice sent under Subsection (c) or (e), or fails to correct the violation to the department's satisfaction, the commissioner or the commissioner's designee shall assess the administrative penalty recommended by the department.(h) If the commissioner or the commissioner's designee assesses the recommended penalty, the department shall give written notice to the person charged of the decision and the person shall pay the penalty.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.087, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1159, Sec. 1.18, eff. Sept. 1, 1997.

Sec. 242.068. HEARINGS ON ADMINISTRATIVE PENALTIES. (a) An administrative law judge shall order a hearing and give notice of the hearing if a person charged under Section 242.067(c) requests a hearing.(b) The hearing shall be held before an administrative law judge.(c) The administrative law judge shall make findings of fact and conclusions of law regarding the occurrence of a violation of this chapter or a rule or order adopted or license issued under this chapter.(d) Based on the findings of fact and conclusions of law, the administrative law judge by order shall find:(1) a violation has occurred and assess an administrative penalty; or(2) a violation has not occurred.(e) Proceedings under this section are subject to Chapter 2001, Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), 8.088, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1159, Sec. 1.18, eff. Sept. 1, 1997.

Sec. 242.069. NOTICE AND PAYMENT OF ADMINISTRATIVE PENALTY; INTEREST; REFUND. (a) The commissioner shall give notice of the decision taken under Section 242.068(d) to the person charged. If the commissioner finds that a violation has occurred and has assessed an administrative penalty, the commissioner shall give written notice to the person charged of:(1) the findings;(2) the amount of the penalty;(3) the rate of interest payable with respect to the penalty and the date on which interest begins to accrue;(4) whether payment of the penalty or other action under Section 242.071 is required; and(5) the person's right to judicial review of the order.(b) Not later than the 30th day after the date on which the commissioner's order is final, the person charged with the penalty shall:(1) pay the full amount of the penalty; or(2) file a petition for judicial review contesting the occurrence of the violation, the amount of the penalty, the failure to correct the violation to the department's satisfaction, or all of the above.(c) Notwithstanding Subsection (b), the department may permit the person to pay the penalty in installments or may require the person to use the amount of the penalty under the department's supervision in accordance with Section 242.071.(d) If the person does not pay the penalty within the 30-day period:(1) the penalty is subject to interest; and(2) the department may refer the matter to the attorney general for collection of the penalty and interest.(e) If a penalty is reduced or not assessed, the commissioner shall:(1) remit to the person charged the appropriate amount of any penalty payment plus accrued interest; or(2) execute a release of the supersedeas bond if one has been posted.(f) Accrued interest on amounts remitted by the commissioner under Subsection (e)(1) shall be paid:(1) at a rate equal to the rate charged on loans to depository institutions by the New York Federal Reserve Bank; and(2) for the period beginning on the date the penalty is paid under Subsection (b) and ending on the date the penalty is remitted.(g) Interest under Subsection (d) shall be paid:(1) at a rate equal to the rate charged on loans to depository institutions by the New York Federal Reserve Bank; and(2) for the period beginning on the date the notice of the commissioner's order is received by the person and ending on the date the penalty is paid.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.089, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 1049, Sec. 3, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1159, Sec. 1.18, eff. Sept. 1, 1997.

Sec. 242.0695. USE OF ADMINISTRATIVE PENALTY. Money from an administrative penalty collected under this subchapter may be appropriated for the purpose of funding the grant program established under Section 161.074, Human Resources Code.

Added by Acts 2005, 79th Leg., Ch. 786, Sec. 2, eff. September 1, 2005.

Sec. 242.070. APPLICATION OF OTHER LAW. The department may not assess more than one monetary penalty under this chapter and Chapter 32, Human Resources Code, for a violation arising out of the same act or failure to act, except as provided by Section 242.0665(c). The department may assess the greater of a monetary penalty under this chapter or a monetary penalty under Chapter 32, Human Resources Code, for the same act or failure to act.

Added by Acts 1995, 74th Leg., ch. 1049, Sec. 4, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.18, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 198, Sec. 2.60(a), eff. Sept. 1, 2003.

Sec. 242.071. AMELIORATION OF VIOLATION. (a) In lieu of demanding payment of an administrative penalty assessed under Section 242.066, the commissioner may, in accordance with this section, allow the person to use, under the supervision of the department, any portion of the penalty to ameliorate the violation or to improve services, other than administrative services, in the institution affected by the violation.(b) The department shall offer amelioration to a person for a charged violation if the department determines that the violation does not constitute immediate jeopardy to the health and safety of an institution resident.(c) The department may not offer amelioration to a person if:(1) the person has been charged with a violation which is subject to correction under Section 242.0665; or(2) the department determines that the charged violation constitutes immediate jeopardy to the health and safety of an institution resident.(d) The department shall offer amelioration to a person under this section not later than the 10th day after the date the person receives from the department a final notification of assessment of administrative penalty that is sent to the person after an informal dispute resolution process but before an administrative hearing under Section 242.068.(e) A person to whom amelioration has been offered must file a plan for amelioration not later than the 45th day after the date the person receives the offer of amelioration from the department. In submitting the plan, the person must agree to waive the person's right to an administrative hearing under Section 242.068 if the department approves the plan.(f) At a minimum, a plan for amelioration must:(1) propose changes to the management or operation of the institution that will improve services to or quality of care of residents of the institution;(2) identify, through measurable outcomes, the ways in which and the extent to which the proposed changes will improve services to or quality of care of residents of the institution;(3) establish clear goals to be achieved through the proposed changes;(4) establish a timeline for implementing the proposed changes; and(5) identify specific actions necessary to implement the proposed changes.(g) A plan for amelioration may include proposed changes to:(1) improve staff recruitment and retention;(2) offer or improve dental services for residents; and(3) improve the overall quality of life for residents.(h) The department may require that an amelioration plan propose changes that would result in conditions that exceed the requirements of this chapter or the rules adopted under this chapter.(i) The department shall approve or deny an amelioration plan not later than the 45th day after the date the department receives the plan. On approval of a person's plan, the department shall deny a pending request for a hearing submitted by the person under Section 242.067(d).(j) The department may not offer amelioration to a person:(1) more than three times in a two-year period; or(2) more than one time in a two-year period for the same or similar violation.(k) In this section, "immediate jeopardy to health and safety" means a situation in which immediate corrective action is necessary because the institution's noncompliance with one or more requirements has caused, or is likely to cause, serious injury, harm, impairment, or death to a resident receiving care in the institution.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.19, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 619, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1284, Sec. 8.01, eff. June 15, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 10.002, eff. Sept. 1, 2003.

Sec. 242.072. OTHER REMEDIES. (a) If the commissioner finds that an institution has committed an act for which a civil penalty may be imposed under Section 242.065, the commissioner may, as appropriate under the circumstances, order the institution to immediately suspend admissions.(b) A suspension of admissions ordered under Subsection (a) is effective on the date a representative of the institution receives notice of the order and of the manner in which the order may be appealed. The department must provide an opportunity for a hearing with respect to an appeal of the order not later than the 14th day after the date the suspension becomes effective.(c) During the period that an institution is ordered to suspend admissions, the institution shall post a notice of the suspension on all doors providing ingress to and egress from the institution. The notice shall be posted in the form required by the department.(d) A person commits an offense if the person knowingly:(1) violates Subsection (c); or(2) removes a notice posted under Subsection (c) before the facility is allowed to admit residents.(e) An offense under Subsection (d) is a Class C misdemeanor.(f) A court having jurisdiction of a judicial review of the matter may not order arbitration, whether on motion of any party or on the court's own motion, to resolve a dispute involving an order suspending admissions under this section or the conduct with respect to which the order suspending admissions is sought.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.19, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1094, Sec. 3, eff. Sept. 1, 1999.

Sec. 242.073. LEGAL ACTION BY THE ATTORNEY GENERAL. (a) The department and the attorney general shall work in close cooperation throughout any legal proceedings requested by the department.(b) The commissioner must approve any settlement agreement to a suit brought under this chapter or any other law relating to the health and safety of residents in institutions.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.19, eff. Sept. 1, 1997.

Sec. 242.074. NOTIFICATION OF CHANGE IN FINANCIAL CONDITION. (a) An institution shall notify the department of a significant change in the institution's financial position, cash flow, or results of operation that could adversely affect the institution's delivery of essential services, including nursing services, dietary services, and utilities, to residents of the institution.(b) The department may verify the financial condition of an institution in order to identify any risk to the institution's ability to deliver essential services.(c) A person that knowingly files false information under this section may be prosecuted under the Penal Code.(d) The department shall adopt rules to implement this section. The rules shall include the conditions that constitute a significant change in an institution's financial condition that are required to be reported under Subsection (a).(e) The information obtained by the department under this section is confidential and is not subject to disclosure under Chapter 552, Government Code. The department may release the information to:(1) the institution; or(2) a person other than the institution if the institution consents in writing to the disclosure.(f) A person who knowingly discloses information in violation of Subsection (e) commits an offense. An offense under this subsection is a Class A misdemeanor.(g) The provisions in Subsection (e) relating to the confidentiality of records do not apply to:(1) an institution whose license has been revoked or suspended; or(2) the use of information in an administrative proceeding initiated by the department or in a judicial proceeding.

Added by Acts 1999, 76th Leg., ch. 452, Sec. 2.

SUBCHAPTER D. TRUSTEES FOR NURSING OR CONVALESCENT HOMESSec. 242.091. FINDINGS AND PURPOSE. (a) The legislature finds that the closing of a nursing or convalescent home for violations of laws and rules may:(1) in certain circumstances, have an adverse effect on both the home's residents and their families; and(2) in some cases, result in a lack of readily available funds to meet the basic needs of the residents for food, shelter, medication, and personal services.(b) The purpose of this subchapter is to provide for:(1) the appointment of a trustee to assume the operations of the home in a manner that emphasizes resident care and reduces resident trauma; and(2) a fund to assist a court-appointed trustee in meeting the basic needs of the residents.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.092. DEFINITION. In this subchapter, "home" means a nursing or convalescent home.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.093. APPOINTMENT BY AGREEMENT. (a) A person holding a controlling interest in a home may, at any time, request the department to assume the operation of the home through the appointment of a trustee under this subchapter.(b) After receiving the request, the department may enter into an agreement providing for the appointment of a trustee to take charge of the home under conditions considered appropriate by both parties if the department considers the appointment desirable.(c) An agreement under this section must:(1) specify all terms and conditions of the trustee's appointment and authority; and(2) preserve all rights of the residents as granted by law.(d) The agreement terminates at the time specified by the parties or when either party notifies the other in writing that the party wishes to terminate the appointment agreement.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.094. INVOLUNTARY APPOINTMENT. (a) The department may request the attorney general to bring an action in the name and on behalf of the state for the appointment of a trustee to operate a home if:(1) the home is operating without a license; (2) the department has suspended or revoked the home's license; (3) license suspension or revocation procedures against the home are pending and the department determines that an imminent threat to the health and safety of the residents exists; (4) the department determines that an emergency exists that presents an immediate threat to the health and safety of the residents; or(5) the home is closing and arrangements for relocation of the residents to other licensed institutions have not been made before closure.(b) A trustee appointed under Subsection (a)(5) may only ensure an orderly and safe relocation of the home's residents as quickly as possible.(c) After a hearing, a court shall appoint a trustee to take charge of a home if the court finds that involuntary appointment of a trustee is necessary.(d) If possible, the court shall appoint as trustee an individual whose background includes institutional medical administration. Text of subsection (e) as added by Acts 1993, 73rd Leg., ch. 583, Sec. 2 (e) Venue for an action brought under this section is in Travis County. Text of subsection (e) as added by Acts 1993, 73rd Leg., ch. 815, Sec. 3 (e) Venue for actions brought under this section shall be in Travis County.(f) A court having jurisdiction of a judicial review of the matter may not order arbitration, whether on motion of any party or on the court's own motion, to resolve the legal issues of a dispute involving the:(1) appointment of a trustee under this section; or(2) conduct with respect to which the appointment of trustee is sought.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 583, Sec. 2, eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 815, Sec. 3, eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 1094, Sec. 4, eff. Sept. 1, 1999.

Sec. 242.0945. QUALIFICATIONS OF TRUSTEES. (a) A court may appoint a person to serve as a trustee under this subchapter only if the proposed trustee can demonstrate to the court that the proposed trustee will be:(1) present at the home as required to perform the duties of a trustee; and(2) available on call to appropriate staff at the home, the department, and the court as necessary during the time the trustee is not present at the home.(b) A trustee shall report to the court in the event that the trustee is unable to satisfy the requirements of Subsection (a)(1) or (2).(c) On the motion of any party or on the court's own motion, the court may replace a trustee who is unable to satisfy the requirements of Subsection (a)(1) or (2).(d) A trustee's charges must separately identify personal hours worked for which compensation is claimed. A trustee's claim for personal compensation may include only compensation for activities related to the trusteeship and performed in or on behalf of the home.

Added by Acts 1999, 76th Leg., ch. 439, Sec. 1, eff. Sept. 1, 1999.

Sec. 242.0946. NEPOTISM PROHIBITION. A person serving as a trustee under this subchapter may not employ or otherwise appoint an individual to work with the trustee in the home who is related to the trustee within the third degree of consanguinity or affinity, as determined under Chapter 573, Government Code.

Added by Acts 1999, 76th Leg., ch. 439, Sec. 1, eff. Sept. 1, 1999.

Sec. 242.095. FEE; RELEASE OF FUNDS. (a) A trustee appointed under this subchapter is entitled to a reasonable fee as determined by the court. In determining the trustee's personal compensation for nursing facility administrator activities, the court shall consider reasonable a rate that is equal to 150 percent of the maximum allowable rate for an owner-administrator under the state's Medicaid reimbursement rules. The court shall determine the reasonableness of the trustee's personal compensation for other duties. On the motion of any party, the court shall review the reasonableness of the trustee's fees. The court shall reduce the amount if the court determines that the fees are not reasonable.(b) The trustee may petition the court to order the release to the trustee of any payment owed the trustee for care and services provided to the residents if the payment has been withheld, including a payment withheld by the Texas Department of Human Services at the recommendation of the department.(c) Withheld payments may include payments withheld by a governmental agency or other entity during the appointment of the trustee, such as payments:(1) for Medicaid, Medicare, or insurance; (2) by another third party; or(3) for medical expenses borne by the resident.(d) If the department appoints a trustee under this subchapter for a veterans home as defined by Section 164.002, Natural Resources Code, the Veterans' Land Board is responsible for the trustee's fee under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 439, Sec. 2, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 166, Sec. 1, eff. May 27, 2003.

Sec. 242.096. NURSING AND CONVALESCENT HOME TRUST FUND AND EMERGENCY ASSISTANCE FUNDS. (a) The nursing and convalescent home trust fund is with the comptroller and shall be made available to the department for expenditures without legislative appropriation to make emergency assistance funds available to a home.(b) A trustee of a home may use the emergency assistance funds only to alleviate an immediate threat to the health or safety of the residents. The use may include payments for:(1) food; (2) medication; (3) sanitation services; (4) minor repairs; (5) supplies necessary for personal hygiene; or(6) services necessary for the personal care, health, and safety of the residents.(c) A court may order the department to disburse emergency assistance funds to a home if the court finds that:(1) the home has inadequate funds accessible to the trustee for the operation of the home; (2) there exists an emergency that presents an immediate threat to the health and safety of the residents; and(3) it is in the best interests of the health and safety of the residents that funds are immediately available.(d) The department shall disburse money from the nursing and convalescent home trust fund as ordered by the court in accordance with board rules.(e) Any unencumbered amount in the nursing and convalescent home trust fund in excess of $10,000,000 at the end of each fiscal year shall be transferred to the credit of the general revenue fund and may be appropriated only to the department for its use in administering and enforcing this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.20, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 10.04, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1019, Sec. 1, eff. Aug. 30, 1999.

Sec. 242.0965. ASSISTED LIVING FACILITY TRUST FUND AND EMERGENCY ASSISTANCE FUNDS. (a) The assisted living facility trust fund is a trust fund with the comptroller and shall be made available to the department for expenditures without legislative appropriation to make emergency assistance funds available to an assisted living facility.(b) A trustee of an assisted living facility may use the emergency assistance funds only to alleviate an immediate threat to the health or safety of the residents. The use may include payments for:(1) food;(2) medication;(3) sanitation services;(4) minor repairs;(5) supplies necessary for personal hygiene; or(6) services necessary for the personal care, health, and safety of the residents.(c) A court may order the department to disburse emergency assistance funds to an assisted living facility if the court finds that:(1) the assisted living facility has inadequate funds accessible to the trustee for the operation of the assisted living facility;(2) an emergency exists that presents an immediate threat to the health and safety of the residents; and(3) it is in the best interests of the health and safety of the residents that funds are immediately available.(d) The department shall disburse money from the assisted living facility trust fund as ordered by the court in accordance with board rules.(e) Any unencumbered amount in the assisted living facility trust fund in excess of $500,000 at the end of each fiscal year shall be transferred to the credit of the general revenue fund and may be appropriated only to the department for its use in administering and enforcing Chapter 247.

Added by Acts 2001, 77th Leg., ch. 723, Sec. 1, eff. June 13, 2001; Acts 2001, 77th Leg., ch. 1248, Sec. 15, eff. Sept. 1, 2001.

Sec. 242.097. ADDITIONAL LICENSE FEE--NURSING AND CONVALESCENT HOMES. (a) In addition to the license fee provided by Section 242.034, the department shall adopt an annual fee to be charged and collected if the amount of the nursing and convalescent home trust fund is less than $10,000,000. The fee shall be deposited to the credit of the nursing and convalescent home trust fund created by this subchapter.(b) The department may charge and collect a fee under this section more than once each year only if necessary to ensure that the amount in the nursing and convalescent home trust fund is sufficient to make the disbursements required under Section 242.096. If the department makes a second or subsequent assessment under this subsection in any year, the department shall notify the governor and the members of the Legislative Budget Board.(c) The department shall set the fee for each nursing and convalescent home at $1 for each licensed unit of capacity or bed space in that home or in an amount necessary to provide not more than $10,000,000 in the fund. The total fees assessed in a year may not exceed $20 for each licensed unit of capacity or bed space in a home.(d) This section does not apply to a veterans home as defined by Section 164.002, Natural Resources Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.21, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1019, Sec. 2, eff. Aug. 30, 1999; Acts 2001, 77th Leg., ch. 723, Sec. 2, eff. June 13, 2001; Acts 2001, 77th Leg., ch; 1248, Sec. 16, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 166, Sec. 2, eff. May 27, 2003.

Sec. 242.0975. ADDITIONAL LICENSE FEE--ASSISTED LIVING FACILITIES. (a) In addition to the license fee provided by Section 247.024, the department shall adopt an annual fee to be charged and collected if the amount of the assisted living facility trust fund is less than $500,000. The fee shall be deposited to the credit of the assisted living facility trust fund created by this subchapter.(b) The department may charge and collect a fee under this section more than once each year only if necessary to ensure that the amount in the assisted living facility trust fund is sufficient to make the disbursements required under Section 242.0965. If the department makes a second or subsequent assessment under this subsection in any year, the department shall notify the governor and the Legislative Budget Board.(c) The department shall set the fee on the basis of the number of beds in assisted living facilities required to pay the fee and in an amount necessary to provide not more than $500,000 in the assisted living facility trust fund.

Added by Acts 2001, 77th Leg., ch. 723, Sec. 1, eff. June 13, 2001; Acts 2001, 77th Leg., ch. 1248, Sec. 15, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10.003, eff. Sept. 1, 2003.

Sec. 242.098. REIMBURSEMENT. (a) A home that receives emergency assistance funds under this subchapter shall reimburse the department for the amounts received, including interest.(b) Interest on unreimbursed amounts begins to accrue on the date on which the funds were disbursed to the home. The rate of interest is the rate determined under Section 304.003, Finance Code, to be applicable to judgments rendered during the month in which the money was disbursed to the home.(c) The owner of the home when the trustee was appointed is responsible for the reimbursement.(d) The amount that remains unreimbursed on the expiration of one year after the date on which the funds were received is delinquent and the Texas Department of Human Services may determine that the home is ineligible for a Medicaid provider contract.(e) The department shall deposit the reimbursement and interest received under this section to the credit of the nursing and convalescent home trust fund.(f) The attorney general shall institute an action to collect the funds due under this section at the request of the department. Venue for an action brought under this section is in Travis County.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1396, Sec. 35, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 7.64, eff. Sept. 1, 1999.

Sec. 242.099. APPLICABILITY OF OTHER LAW. Subtitle D, Title 10, Government Code does not apply to any payments made by a trustee under this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.19(13), eff. Sept. 1, 1997.

Sec. 242.100. NOTIFICATION OF CLOSING. (a) A home that is closing temporarily or permanently, or voluntarily or involuntarily, shall notify the residents of the closing and make reasonable efforts to notify in writing each resident's nearest relative or the person responsible for the resident's support within a reasonable time before the closing.(b) If the closing of a home is ordered by the department or is in any other way involuntary, the home shall make the notification, orally or in writing, immediately on receiving notice of the closing.(c) If the closing of a home is voluntary, the home shall make the notification not later than one week after the date on which the decision to close is made.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.101. CRIMINAL PENALTY. (a) A home commits an offense if the home fails or refuses to comply with Section 242.100.(b) An offense under this section is a Class A misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.102. INELIGIBILITY FOR LICENSE. (a) A license holder or controlling person who operates a home for which a trustee is appointed under this subchapter and with respect to which emergency assistance funds, other than funds used to pay the expenses of the trustee, are used under this subchapter is subject to exclusion from eligibility for:(1) issuance of an original license for a home for which the person has not previously held a license; or(2) renewal of the license for the home for which the trustee is appointed.(b) Exclusion under this section is governed by Section 242.0615.

Added by Acts 1999, 76th Leg., ch. 439, Sec. 3, eff. Sept. 1, 1999.

SUBCHAPTER E. REPORTS OF ABUSE AND NEGLECTSec. 242.121. DEFINITION. In this subchapter, "designated agency" means an agency designated by a court to be responsible for the protection of a resident who is the subject of a report of abuse or neglect.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.122. REPORTING OF ABUSE AND NEGLECT. (a) A person, including an owner or employee of an institution, who has cause to believe that the physical or mental health or welfare of a resident has been or may be adversely affected by abuse or neglect caused by another person shall report the abuse or neglect in accordance with this subchapter.(b) Each institution shall require each employee of the institution, as a condition of employment with the institution, to sign a statement that the employee realizes that the employee may be criminally liable for failure to report those abuses.(c) A person shall make an oral report immediately on learning of the abuse or neglect and shall make a written report to the same agency not later than the fifth day after the oral report is made.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.123. CONTENTS OF REPORT. (a) A report of abuse or neglect is nonaccusatory and reflects the reporting person's belief that a resident has been or will be abused or neglected or has died of abuse or neglect.(b) The report must contain:(1) the name and address of the resident; (2) the name and address of the person responsible for the care of the resident, if available; and(3) other relevant information.(c) Except for an anonymous report under Section 242.124, a report of abuse or neglect under Section 242.122 or of other conduct or conditions under Section 242.1225 should also include the address or phone number of the person making the report so that an investigator can contact the person for any necessary additional information. The phone number and address as well as the name of the person making the report must be deleted from any copy of any type of report that is released to the public, to the institution, or to an owner or agent of the institution.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 261, Sec. 1, eff. May 28, 1999.

Sec. 242.124. ANONYMOUS REPORTS OF ABUSE OR NEGLECT. (a) An anonymous report of abuse or neglect, although not encouraged, shall be received and acted on in the same manner as an acknowledged report.(b) An anonymous report about a specific individual that accuses the individual of abuse or neglect need not be investigated.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.125. PROCESSING OF REPORTS. (a) A report of abuse or neglect shall be made to the department or a local or state law enforcement agency. A report made by an owner or employee of an institution relating to abuse or neglect or another complaint described by Section 242.126(c)(1) shall be made to the department and to the law enforcement agency described by Section 242.135(a).(b) Except as provided by Section 242.135, a local or state law enforcement agency that receives a report of abuse or neglect shall refer the report to the department or the designated agency.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2003, 78th Leg., ch. 1210, Sec. 1, eff. Sept. 1, 2003.

Sec. 242.126. INVESTIGATION AND REPORT OF DEPARTMENT OR DESIGNATED AGENCY. (a) The department or the designated agency shall make a thorough investigation after receiving an oral or written report of abuse or neglect under Section 242.122 or another complaint alleging abuse or neglect.(b) The primary purpose of the investigation is the protection of the resident.(c) The agency shall begin the investigation:(1) within 24 hours of receipt of the report or other allegation, if the report of abuse or neglect or other complaint alleges that:(A) a resident's health or safety is in imminent danger;(B) a resident has recently died because of conduct alleged in the report of abuse or neglect or other complaint;(C) a resident has been hospitalized or been treated in an emergency room because of conduct alleged in the report of abuse or neglect or other complaint;(D) a resident has been a victim of any act or attempted act described by Section 21.02, 21.11, 22.011, or 22.021, Penal Code; or(E) a resident has suffered bodily injury, as that term is defined by Section 1.07, Penal Code, because of conduct alleged in the report of abuse or neglect or other complaint; or(2) before the end of the next working day after the date of receipt of the report of abuse or neglect or other complaint, if the report or complaint alleges the existence of circumstances that could result in abuse or neglect and that could place a resident's health or safety in imminent danger.(d) The department shall adopt rules governing the conduct of investigations, including procedures to ensure that the complainant and the resident, the resident's next of kin, and any person designated to receive information concerning the resident receive periodic information regarding the investigation.(e) In investigating the report of abuse or neglect or other complaint, the investigator for the investigating agency shall:(1) make an unannounced visit to the institution to determine the nature and cause of the alleged abuse or neglect of the resident;(2) interview each available witness, including the resident that suffered the alleged abuse or neglect if the resident is able to communicate or another resident or other witness identified by any source as having personal knowledge relevant to the report of abuse or neglect or other complaint;(3) personally inspect any physical circumstance that is relevant and material to the report of abuse or neglect or other complaint and that may be objectively observed;(4) make a photographic record of any injury to a resident, subject to Subsection (n); and(5) write an investigation report that includes:(A) the investigator's personal observations;(B) a review of relevant documents and records;(C) a summary of each witness statement, including the statement of the resident that suffered the alleged abuse or neglect and any other resident interviewed in the investigation; and(D) a statement of the factual basis for the findings for each incident or problem alleged in the report or other allegation.(f) An investigator for an investigating agency shall conduct an interview under Subsection (e)(2) in private unless the witness expressly requests that the interview not be private.(g) Not later than the 30th day after the date the investigation is complete, the investigator shall prepare the written report required by Subsection (e). The department shall make the investigation report available to the public on request after the date the department's letter of determination is complete. The department shall delete from any copy made available to the public:(1) the name of:(A) any resident, unless the department receives written authorization from a resident or the resident's legal representative requesting the resident's name be left in the report;(B) the person making the report of abuse or neglect or other complaint; and(C) an individual interviewed in the investigation; and(2) photographs of any injury to the resident.(h) In the investigation, the department or the designated agency shall determine:(1) the nature, extent, and cause of the abuse or neglect;(2) the identity of the person responsible for the abuse or neglect;(3) the names and conditions of the other residents;(4) an evaluation of the persons responsible for the care of the residents;(5) the adequacy of the institution environment; and(6) any other information required by the department.(i) If the department attempts to carry out an on-site investigation and it is shown that admission to the institution, or any place where the resident is located, cannot be obtained, a probate or county court shall order the person responsible for the care of the resident or the person in charge of a place where the resident is located to allow entrance for the interview and investigation.(j) Before the completion of the investigation the department shall file a petition for temporary care and protection of the resident if the department determines that immediate removal is necessary to protect the resident from further abuse or neglect.(k) The department or the designated agency shall make a complete final written report of the investigation and submit the report and its recommendations to the district attorney and, if a law enforcement agency has not investigated the report of abuse or neglect or other complaint, to the appropriate law enforcement agency.(l) Within 24 hours of receipt of a report of abuse or neglect or other complaint described by Subsection (c)(1), the department or designated agency shall report the report or complaint to the law enforcement agency described by Section 242.135(a). The department or designated agency shall cooperate with that law enforcement agency in the investigation of the report or complaint as described by Section 242.135.(m) The inability or unwillingness of a local law enforcement agency to conduct a joint investigation under Section 242.135 does not constitute grounds to prevent or prohibit the department from performing its duties under this chapter. The department shall document any instance in which a law enforcement agency is unable or unwilling to conduct a joint investigation under Section 242.135.(n) If the department determines that, before a photographic record of an injury to a resident may be made under Subsection (e), consent is required under state or federal law, the investigator:(1) shall seek to obtain any required consent; and(2) may not make the photographic record unless the consent is obtained.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 815, Sec. 4, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 8.090, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1159, Sec. 1.23, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1210, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 593, Sec. 3.43, eff. September 1, 2007.

Sec. 242.127. CONFIDENTIALITY. A report, record, or working paper used or developed in an investigation made under this subchapter and the name, address, and phone number of any person making a report under this subchapter are confidential and may be disclosed only for purposes consistent with the rules adopted by the board or the designated agency. The report, record, or working paper and the name, address, and phone number of the person making the report shall be disclosed to a law enforcement agency as necessary to permit the law enforcement agency to investigate a report of abuse or neglect or other complaint in accordance with Section 242.135.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.24, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 261, Sec. 2, eff. May 28, 1999; Acts 2003, 78th Leg., ch. 1210, Sec. 3, eff. Sept. 1, 2003.

Sec. 242.128. IMMUNITY. (a) A person who reports as provided by this subchapter is immune from civil or criminal liability that, in the absence of the immunity, might result from making the report.(b) The immunity provided by this section extends to participation in any judicial proceeding that results from the report.(c) This section does not apply to a person who reports in bad faith or with malice.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.129. PRIVILEGED COMMUNICATIONS. In a proceeding regarding the abuse or neglect of a resident or the cause of any abuse or neglect, evidence may not be excluded on the ground of privileged communication except in the case of a communication between an attorney and client.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.130. CENTRAL REGISTRY. (a) The department shall maintain in the city of Austin a central registry of reported cases of resident abuse or neglect.(b) The board may adopt rules necessary to carry out this section.(c) The rules shall provide for cooperation with hospitals and clinics in the exchange of reports of resident abuse or neglect.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.131. FAILURE TO REPORT; CRIMINAL PENALTY. (a) A person commits an offense if the person has cause to believe that a resident's physical or mental health or welfare has been or may be further adversely affected by abuse or neglect and knowingly fails to report in accordance with Section 242.122.(b) An offense under this section is a Class A misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.132. BAD FAITH, MALICIOUS, OR RECKLESS REPORTING; CRIMINAL PENALTY. (a) A person commits an offense if the person reports under this subchapter in bad faith, maliciously, or recklessly.(b) An offense under this section is a Class A misdemeanor.(c) The criminal penalty provided by this section is in addition to any civil penalties for which the person may be liable.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.133. RETALIATION AGAINST EMPLOYEES PROHIBITED. (a) In this section, "employee" means a person who is an employee of an institution or any other person who provides services for an institution for compensation, including a contract laborer for the institution.(b) An employee has a cause of action against an institution, or the owner or another employee of the institution, that suspends or terminates the employment of the person or otherwise disciplines or discriminates or retaliates against the employee for reporting to the employee's supervisor, an administrator of the institution, a state regulatory agency, or a law enforcement agency a violation of law, including a violation of this chapter or a rule adopted under this chapter, or for initiating or cooperating in any investigation or proceeding of a governmental entity relating to care, services, or conditions at the institution.(c) The petitioner may recover:(1) the greater of $1,000 or actual damages, including damages for mental anguish even if an injury other than mental anguish is not shown and damages for lost wages if the petitioner's employment was suspended or terminated;(2) exemplary damages;(3) court costs; and(4) reasonable attorney's fees.(d) In addition to the amounts that may be recovered under Subsection (c), a person whose employment is suspended or terminated is entitled to appropriate injunctive relief, including, if applicable:(1) reinstatement in the person's former position; and(2) reinstatement of lost fringe benefits or seniority rights.(e) The petitioner, not later than the 90th day after the date on which the person's employment is suspended or terminated, must bring suit or notify the Texas Workforce Commission of the petitioner's intent to sue under this section. A petitioner who notifies the Texas Workforce Commission under this subsection must bring suit not later than the 90th day after the date of the delivery of the notice to the commission. On receipt of the notice, the commission shall notify the institution of the petitioner's intent to bring suit under this section.(f) The petitioner has the burden of proof, except that there is a rebuttable presumption that the person's employment was suspended or terminated for reporting abuse or neglect if the person is suspended or terminated within 60 days after the date on which the person reported in good faith.(g) A suit under this section may be brought in the district court of the county in which:(1) the plaintiff resides;(2) the plaintiff was employed by the defendant; or(3) the defendant conducts business.(h) Each institution shall require each employee of the institution, as a condition of employment with the institution, to sign a statement that the employee understands the employee's rights under this section. The statement must be part of the statement required under Section 242.122. If an institution does not require an employee to read and sign the statement, the periods under Subsection (e) do not apply, and the petitioner must bring suit not later than the second anniversary of the date on which the person's employment is suspended or terminated.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 91, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1159, Sec. 1.25, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 324, Sec. 1, eff. Sept. 1, 1999.

Sec. 242.1335. RETALIATION AGAINST VOLUNTEERS, RESIDENTS, OR FAMILY MEMBERS OR GUARDIANS OF RESIDENTS. (a) An institution may not retaliate or discriminate against a volunteer, a resident, or a family member or guardian of a resident because the volunteer, the resident, the resident's family member or guardian, or any other person:(1) makes a complaint or files a grievance concerning the facility;(2) reports a violation of law, including a violation of this chapter or a rule adopted under this chapter; or(3) initiates or cooperates in an investigation or proceeding of a governmental entity relating to care, services, or conditions at the institution.(b) A volunteer, a resident, or a family member or guardian of a resident who is retaliated or discriminated against in violation of Subsection (a) is entitled to sue for:(1) injunctive relief;(2) the greater of $1,000 or actual damages, including damages for mental anguish even if an injury other than mental anguish is not shown;(3) exemplary damages;(4) court costs; and(5) reasonable attorney's fees.(c) A volunteer, a resident, or a family member or guardian of a resident who seeks relief under this section must report the alleged violation not later than the 180th day after the date on which the alleged violation of this section occurred or was discovered by the volunteer, the resident, or the family member or guardian of the resident through reasonable diligence.(d) A suit under this section may be brought in the district court of the county in which the institution is located or in a district court of Travis County.

Added by Acts 1995, 74th Leg., ch. 864, Sec. 1, eff. June 16, 1995. Amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.26, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 324, Sec. 2, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 192, Sec. 2, eff. Sept. 1, 2001.

Sec. 242.134. REPORTS RELATING TO RESIDENT DEATHS. (a) An institution licensed under this chapter shall submit a report to the department concerning deaths of residents of the institution. The report must be submitted within 10 working days after the last day of each month in which a resident of the institution dies. The report must also include the death of a resident occurring within 24 hours after the resident is transferred from the institution to a hospital.(b) The institution must make the report on a form prescribed by the department. The report must contain the name and social security number of the deceased.(c) The department shall correlate reports under this section with death certificate information to develop data relating to the:(1) name and age of the deceased;(2) official cause of death listed on the death certificate;(3) date, time, and place of death; and(4) name and address of the institution in which the deceased resided.(d) Except as provided by Subsection (e), a record under this section is confidential and not subject to the provisions of Chapter 552, Government Code.(e) The department shall develop statistical information on official causes of death to determine patterns and trends of incidents of death among the elderly and in specific institutions. Information developed under this subsection is public.(f) A licensed institution shall make available historical statistics on all required information on request of an applicant or applicant's representative.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 92, eff. Sept. 1, 1991. Amended by Acts 1991, 72nd Leg., ch. 437, Sec. 1, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(88), eff. Sept. 1, 1995.

Sec. 242.135. DUTIES OF LAW ENFORCEMENT; JOINT INVESTIGATION. (a) A department or designated agency shall investigate a report of abuse or neglect or other complaint described by Section 242.126(c)(1) jointly with:(1) the municipal law enforcement agency, if the institution is located within the territorial boundaries of a municipality; or(2) the sheriff's department of the county in which the institution is located, if the institution is not located within the territorial boundaries of a municipality.(b) The law enforcement agency described by Subsection (a) shall acknowledge the report of abuse or neglect or other complaint and begin the joint investigation required by this section within 24 hours of receipt of the report or complaint. The law enforcement agency shall cooperate with the department or designated agency and report to the department or designated agency the results of the investigation.(c) The requirement that the law enforcement agency and the department or designated agency conduct a joint investigation under this section does not require that a representative of each agency be physically present during all phases of the investigation or that each agency participate equally in each activity conducted in the course of the investigation.

Added by Acts 2003, 78th Leg., ch. 1210, Sec. 4, eff. Sept. 1, 2003.

SUBCHAPTER F. MEDICAL, NURSING, AND DENTAL SERVICES OTHER THAN ADMINISTRATION OF MEDICATIONSec. 242.151. PHYSICIAN SERVICES. (a) An institution shall have at least one medical director who is licensed as a physician in this state.(b) The attending physician is responsible for a resident's assessment and comprehensive plan of care and shall review, revise, and sign orders relating to any medication or treatment in the plan of care. The responsibilities imposed on the attending physician by this subsection may be performed by an advanced practice nurse or a physician assistant pursuant to protocols jointly developed with the attending physician.(c) Each resident has the right to choose a personal attending physician.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

Sec. 242.152. PHYSICIAN SERVICES FOR RESIDENTS YOUNGER THAN 18 YEARS OF AGE. (a) An institution shall use appropriate pediatric consultative services for a resident younger than 18 years of age, in accordance with the resident's assessment and comprehensive plan of care.(b) A pediatrician or other physician with training or expertise in the clinical care of children with complex medical needs shall participate in all aspects of the resident's medical care.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

Sec. 242.153. DIRECTOR OF NURSING SERVICES. An institution shall have a director of nursing services who shall be a registered nurse. The director of nursing services is responsible for:(1) coordinating each resident's comprehensive plan of care; and(2) ensuring that only personnel with an appropriate license or permit administer medication.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

Sec. 242.154. NURSING SERVICES. (a) An institution shall provide the nursing care required to allow each resident to achieve and maintain the highest possible degree of function and independence medically possible.(b) The institution shall maintain sufficient staff to provide nursing and related services:(1) in accordance with each resident's plan of care; and(2) to obtain and maintain the physical, mental, and psychosocial functions of each resident at the highest practicable level, as determined by the resident's assessment and plan of care.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

Sec. 242.155. PEDIATRIC NURSING SERVICES. An institution shall ensure that:(1) nursing services for a resident younger than 18 years of age are provided by a staff member who has been instructed and has demonstrated competence in the care of children; and(2) consultative pediatric nursing services are available to the staff if the institution has a resident younger than 18 years of age.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

Sec. 242.156. REQUIRED MEDICAL EXAMINATION. (a) Except as required by federal law, the department shall require that each resident be given at least one medical examination each year.(b) The department shall specify the details of the examination.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

Sec. 242.157. DENTAL EXAMINATION. (a) The department shall require that each resident of an institution or the resident's custodian be asked at least once each year if the resident desires a dental examination and possible treatment at the resident's own expense.(b) Each institution shall be encouraged to use all reasonable efforts to arrange for a dental examination for each resident who desires one.(c) The institution is not liable for any costs relating to a dental examination under this section.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

Sec. 242.158. IDENTIFICATION OF CERTAIN NURSING HOME RESIDENTS REQUIRING MENTAL HEALTH OR MENTAL RETARDATION SERVICES. (a) Each resident of a nursing home who is considering making a transition to a community-based care setting shall be identified to determine the presence of a mental illness or mental retardation, regardless of whether the resident is receiving treatment or services for a mental illness or mental retardation.(b) In identifying residents having a mental illness or mental retardation, the department shall use an identification process that is at least as effective as the mental health and mental retardation identification process established by federal law. The results of the identification process may not be used to prevent a resident from remaining in the nursing home unless the nursing home is unable to provide adequate care for the resident.(c) The department shall compile and provide to the Texas Department of Mental Health and Mental Retardation information regarding each resident identified as having a mental illness or mental retardation before the resident makes a transition from the nursing home to a community-based care setting.(d) The Texas Department of Mental Health and Mental Retardation shall use the information provided under Subsection (c) solely for the purposes of:(1) determining the need for and funding levels of mental health and mental retardation services for residents making a transition from a nursing home to a community-based care setting;(2) providing mental health or mental retardation services to an identified resident after the resident makes that transition; and(3) referring an identified resident to a local mental health or mental retardation authority or private provider for additional mental health or mental retardation services.(e) This section does not authorize the department to decide for a resident of a nursing home that the resident will make a transition from the nursing home to a community-based care setting.

Added by Acts 2001, 77th Leg., ch. 423, Sec. 1, eff. Sept. 1, 2001.

Sec. 242.159. AUTOMATED EXTERNAL DEFIBRILLATORS. (a) An institution shall have available for use at the institution an automated external defibrillator, as defined by Section 779.001, and shall comply with the training, use, and notification requirements of Chapter 779.(b) An institution that does not have funds available for purposes of Subsection (a) may solicit gifts, grants, or donations to purchase or maintain an automated external defibrillator for use at the institution.(c) The use of an automated external defibrillator must be consistent with a resident's advance directive executed or issued under Subchapter C, Chapter 166.(d) Notwithstanding Section 74.151(b), Civil Practice and Remedies Code, Section 74.151(a), Civil Practice and Remedies Code, applies to administration of emergency care using an automated external defibrillator by an employee or volunteer at an institution.(e) An institution shall employ at least one person who is trained in the proper use of an automated external defibrillator.(e-1) An institution is not required to comply with Subsections (a) and (e) until September 1, 2012. This subsection expires January 1, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch. 257, Sec. 1, eff. September 1, 2009.

SUBCHAPTER G. RESPITE CARESec. 242.181. DEFINITIONS. In this subchapter:(1) "Handicapped person" means a person whose physical or mental functioning is impaired to the extent that the person needs medical attention, counseling, physical therapy, therapeutic or corrective equipment, or another person's attendance and supervision.(2) "Plan of care" means a written description of the medical care or the supervision and nonmedical care needed by a person during respite care.(3) "Respite care" means the provision by an institution to a person, for not more than two weeks for each stay in the institution, of:(A) room and board; and(B) care at the level ordinarily provided for permanent residents.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.182. RESPITE CARE. (a) An institution licensed under this chapter may provide respite care for an elderly or handicapped person according to a plan of care.(b) The board may adopt rules for the regulation of respite care provided by an institution licensed under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.183. PLAN OF CARE. (a) The institution and the person arranging the care must agree on the plan of care and the plan must be filed at the institution before the institution admits the person for the care.(b) The plan of care must be signed by:(1) a licensed physician if the person for whom the care is arranged needs medical care or treatment; or(2) the person arranging for the respite care if medical care or treatment is not needed.(c) The institution may keep an agreed plan of care for a person for not longer than six months from the date on which it is received. During that period, the institution may admit the person as frequently as is needed and as accommodations are available.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.184. NOTIFICATION. An institution that offers respite care shall notify the department in writing that it offers respite care.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.185. INSPECTIONS. The department, at the time of an ordinary licensing inspection or at other times determined necessary by the department, shall inspect an institution's records of respite care services, physical accommodations available for respite care, and the plan of care records to ensure that the respite care services comply with the licensing standards of this chapter and with any rules the board may adopt to regulate respite care services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 242.186. SUSPENSION. (a) The department may require an institution to cease providing respite care if the department determines that the respite care does not meet the standards required by this chapter and that the institution cannot comply with those standards in the respite care it provides.(b) The department may suspend the license of an institution that continues to provide respite care after receiving a written order from the department to cease.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER H. CARE FOR RESIDENTS WITH ALZHEIMER'S DISEASE AND RELATED DISORDERSSec. 242.201. SCOPE OF SUBCHAPTER. This subchapter applies only to an institution that advertises, markets, or otherwise promotes that the institution provides services to residents with Alzheimer's disease and related disorders.

Added by Acts 1995, 74th Leg., ch. 38, Sec. 1, eff. May 5, 1995.

Sec. 242.202. DISCLOSURE REQUIRED. (a) An institution covered by this subchapter shall provide a disclosure statement disclosing the nature of its care or treatment of residents with Alzheimer's disease and related disorders to:(1) an individual seeking placement as a resident with Alzheimer's disease or a related disorder;(2) an individual attempting to place another individual as a resident with Alzheimer's disease or a related disorder; or(3) a person seeking information about the institution's care or treatment of residents with Alzheimer's disease and related disorders.(b) The disclosure statement must be displayed with the institution's license as it is posted under Section 242.042.(c) The institution must file the disclosure statement with the department as part of the report filed under Section 242.033(d). The department shall verify contents of the disclosure statement as part of the license renewal process.(d) The disclosure statement must contain the following categories of information:(1) the institution's philosophy of care;(2) the preadmission, admission, and discharge process;(3) resident assessment, care planning, and implementation of the care plan;(4) staffing patterns, such as resident-to-staff ratios, and staff training;(5) the physical environment of the institution;(6) resident activities;(7) program costs;(8) systems for evaluation of the institution's programs for residents;(9) family involvement in resident care; and(10) the toll-free telephone number maintained by the department for acceptance of complaints against the institution.(e) The institution must update the disclosure statement as needed to reflect changes in the operation of the institution.

Added by Acts 1995, 74th Leg., ch. 38, Sec. 1, eff. May 5, 1995.

Sec. 242.203. VIOLATION. (a) An institution that violates this subchapter is subject to an administrative penalty under Subchapter C.(b) The department may not revoke or suspend the license of an institution for a violation of this subchapter.

Added by Acts 1995, 74th Leg., ch. 38, Sec. 1, eff. May 5, 1995.

Sec. 242.204. RULES. The board shall adopt rules governing:(1) the content of the disclosure statement required by this subchapter, consistent with the information categories required by Section 242.202(d); and(2) the amount of an administrative penalty to be assessed for a violation of this subchapter.

Added by Acts 1995, 74th Leg., ch. 38, Sec. 1, eff. May 5, 1995.

SUBCHAPTER H-1. AUTOMATED MEDICAID PATIENT CARE AND REIMBURSEMENT SYSTEMSec. 242.221. AUTOMATED SYSTEM FOR MEDICAID PATIENT CARE AND REIMBURSEMENT. (a) The department shall acquire and develop an automated system for providing reimbursements to nursing facilities under the state Medicaid program, subject to the availability of funds appropriated for that purpose.(b) The department shall select an automated system that will allow the addition of other components of the state Medicaid program, including components administered by other state agencies.(c) The department and the Health and Human Services Commission shall work together to apply for all available federal funds to help pay for the automated system.(d) To the extent possible, the department shall assist nursing facilities to make systems compatible with the automated system selected by the department.(e) The department shall charge a fee to nursing facilities that do not receive their Medicaid reimbursements electronically. The department shall set the fee in an amount necessary to cover the costs of manually processing and sending the reimbursements.

Added by Acts 1995, 74th Leg., ch. 189, Sec. 1, eff. Aug. 28, 1995. Renumbered from Health and Safety Code Sec. 242.201 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(55), eff. Sept. 1, 1997; amended by Acts 1997, 75th Leg., ch. 530, Sec. 1, eff. Sept. 1, 1997.

Sec. 242.222. DATA USED BY SYSTEM. The automated patient care and reimbursement system must use a form designed by the United States Health Care Financing Administration for nursing facility use.

Added by Acts 1995, 74th Leg., ch. 189, Sec. 1, eff. Aug. 28, 1995. Renumbered from Health and Safety Code Sec. 242.202 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(55), eff. Sept. 1, 1997; amended by Acts 1997, 75th Leg., ch. 530, Sec. 1, eff. Sept. 1, 1997.

Sec. 242.223. FREQUENCY OF DATA SUBMISSION. Nursing facilities must complete and electronically submit the designated form to the department at least quarterly for reimbursement.

Added by Acts 1997, 75th Leg., ch. 530, Sec. 1, eff. Sept. 1, 1997.

Sec. 242.224. ELECTRONIC CLAIMS FOR REIMBURSEMENT. The automated reimbursement system must be able to link the department electronically with nursing facilities making claims for reimbursement. When the system is operational, each nursing facility shall make claims electronically.

Added by Acts 1995, 74th Leg., ch. 189, Sec. 1, eff. Aug. 28, 1995. Renumbered from Health and Safety Code Sec. 242.203 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(55), eff. Sept. 1, 1997; amended by Acts 1997, 75th Leg., ch. 530, Sec. 1, eff. Sept. 1, 1997.

Sec. 242.225. DATE OF REIMBURSEMENT. The department shall pay Medicaid nursing facility reimbursement claims that are made electronically not later than the 30th day after the date the claim is made.

Added by Acts 1995, 74th Leg., ch. 189, Sec. 1, eff. Aug. 28, 1995. Renumbered from Health and Safety Code Sec. 242.204 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(55), eff. Sept. 1, 1997; amended by Acts 1997, 75th Leg., ch. 530, Sec. 1, eff. Sept. 1, 1997.

Sec. 242.226. RULES. The department shall adopt rules and make policy changes as necessary to improve the efficiency of the reimbursement process and to maximize the automated reimbursement system's capabilities.

Added by Acts 1995, 74th Leg., ch. 189, Sec. 1, eff. Aug. 28, 1995. Renumbered from Health and Safety Code Sec. 242.205 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(55), eff. Sept. 1, 1997; amended by Acts 1997, 75th Leg., ch. 530, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER I. NURSING FACILITY ADMINISTRATIONSubchapter I, consisting of Secs. 242.301 to 242.322, was added by Acts 1997, 75th Leg., ch. 1280, Sec. 1.01.For another Subchapter I, consisting of Secs. 242.301 to 242.327, added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01, see Sec. 242.301 et seq. post.Text of subchapter effective until federal determination of failure to comply with federal regulationsSec. 242.301. DEFINITIONS. In this subchapter:(1) "Nursing facility" means an institution or facility that is licensed as a nursing home, nursing facility, or skilled nursing facility by the department under this chapter.(2) "Nursing facility administrator" or "administrator" means a person who engages in the practice of nursing facility administration, without regard to whether the person has an ownership interest in the facility or whether the functions and duties are shared with any other person.(3) "Practice of nursing facility administration" means the performance of the acts of administering, managing, supervising, or being in general administrative charge of a nursing facility.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 1.01, eff. Sept. 1, 1997.

Sec. 242.302. POWERS AND DUTIES OF DEPARTMENT. (a) The board may adopt rules consistent with this subchapter.(b) The department shall:(1) adopt and publish a code of ethics for nursing facility administrators;(2) establish the qualifications of applicants for licenses and the renewal of licenses issued under this subchapter;(3) spend funds necessary for the proper administration of the department's assigned duties under this subchapter;(4) establish reasonable and necessary fees for the administration and implementation of this subchapter; and(5) establish a minimum number of hours of continuing education required to renew a license issued under this subchapter and periodically assess the continuing education needs of license holders to determine whether specific course content should be required.(c) The department is the licensing agency for the healing arts, as provided by 42 U.S.C. Section 1396g.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 1.01, eff. Sept. 1, 1997.

Sec. 242.303. NURSING FACILITY ADMINISTRATORS ADVISORY COMMITTEE. (a) The Nursing Facility Administrators Advisory Committee is appointed by the governor.(b) Members of the committee serve for staggered terms of six years, with the terms of three members expiring on February 1 of each odd-numbered year.(c) The committee shall consist of:(1) three licensed nursing facility administrators, at least one of whom shall represent a not-for-profit nursing facility;(2) one physician with experience in geriatrics who is not employed by a nursing facility;(3) one registered nurse with experience in geriatrics who is not employed by a nursing facility;(4) one social worker with experience in geriatrics who is not employed by a nursing facility; and(5) three public members with experience working with the chronically ill and infirm as provided by 42 U.S.C. Section 1396g.(d) The committee shall advise the board on the licensing of nursing facility administrators, including the content of applications for licensure and of the examination administered to license applicants under Section 242.306. The committee shall review and recommend rules and minimum standards of conduct for the practice of nursing facility administration. The committee shall review all complaints against administrators and make recommendations to the department regarding disciplinary actions. Failure of the committee to review complaints and make recommendations in a timely manner shall not prevent the department from taking disciplinary action.(e) Appointments to the committee shall be made without regard to the race, color, disability, sex, religion, or national origin of the person appointed.(f) A member of the committee receives no compensation but is entitled to reimbursement for actual and necessary expenses incurred in performing the member's duties under this section.(g) The department shall pay the expenses of the committee and shall supply necessary personnel and supplies.(h) A vacancy in a position on the committee shall be filled in the same manner in which the position was originally filled and shall be filled by a person who meets the qualifications of the vacated position.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 1.01, eff. Sept. 1, 1997.

Sec. 242.304. FEES; FUNDS. (a) The board by rule shall set reasonable and necessary fees in amounts necessary to cover the cost of administering this subchapter. The board by rule may set different licensing fees for different categories of licenses.(b) The department shall receive and account for funds received under this subchapter. The funds shall be deposited in the state treasury to the credit of the general revenue fund.(c) The department may receive and disburse funds received from any federal source for the furtherance of the department's functions under this subchapter.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 1.01, eff. Sept. 1, 1997.

Sec. 242.305. PRACTICING WITHOUT A LICENSE. A person may not act as a nursing facility administrator or represent to others that the person is a nursing facility administrator unless the person is licensed under this subchapter.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 1.01, eff. Sept. 1, 1997.

Sec. 242.306. LICENSE APPLICATION; QUALIFICATIONS. (a) An applicant for a nursing facility administrator's license must submit a sworn application that is accompanied by the application fee.(b) The board shall prescribe the form of the application and may by rule establish dates by which applications and fees must be received.(c) An applicant for a nursing facility administrator's license must take a licensing examination under this subchapter. To qualify for the licensing examination, the applicant must have satisfactorily completed a course of instruction and training prescribed by the board that is conducted by or in cooperation with an accredited postsecondary educational institution and that is designed and administered to provide sufficient knowledge of:(1) the needs served by nursing facilities;(2) the laws governing the operation of nursing facilities and the protection of the interests of facility residents; and(3) the elements of nursing facility administration.(d) An applicant who has not completed the course of instruction and training described by Subsection (c) must present evidence satisfactory to the department of having completed sufficient education, training, and experience in the fields described by Subsection (c) to enable the applicant to engage in the practice of nursing facility administration.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 1.01, eff. Sept. 1, 1997.

Sec. 242.307. EXAMINATION. (a) The licensing examination shall be prepared or approved by the department and shall be administered by the department to qualified applicants at least twice each calendar year. The department shall have the written portion of the examination, if any, validated by a testing professional.(b) Not later than the 30th day after the date on which a licensing examination is administered under this subchapter, the department shall notify each examinee of the results of the examination. If an examination is graded or reviewed by a national or state testing service, the department shall notify examinees of the results of the examination not later than two weeks after the date the department receives the results from the testing service. If the notice of the examination results will be delayed for more than 90 days after the examination date, the department shall notify the examinee of the reason for the delay before the 90th day.(c) If requested in writing by a person who fails the licensing examination, the department shall furnish the person with an analysis of the person's performance on the examination.(d) The board may establish by rule additional educational requirements to be met by an applicant who fails the examination three times.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 1.01, eff. Sept. 1, 1997.

Sec. 242.308. LICENSES; TEMPORARY LICENSE; INACTIVE STATUS. (a) A person who meets the requirements for licensing under this subchapter is entitled to receive a license. A nursing facility administrator's license is not transferable.(b) A person licensed under this subchapter must notify the department of the license holder's correct mailing address.(c) A license is valid for two years. The board by rule may adopt a system under which licenses expire on various dates during the two-year period. For the year in which a license expiration date is changed, license fees payable on the original expiration date shall be prorated on a monthly basis so that each license holder shall pay only that portion of the license fee that is allocable to the number of months during which the license is valid. On renewal of the license on the new expiration date, the total license renewal fee is payable.(d) The board by rule may provide for the issuance of a temporary license. Rules adopted under this section shall include a time limit for a licensee to practice under a temporary license.(e) The board by rule may provide for a license holder to be placed on inactive status.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 1.01, eff. Sept. 1, 1997.

Sec. 242.309. PROVISIONAL LICENSE. (a) The board shall issue a provisional license to an applicant currently licensed in another jurisdiction who seeks a license in this state and who:(1) has been licensed in good standing as a nursing facility administrator for at least two years in another jurisdiction, including a foreign country, that has licensing requirements that are substantially equivalent to the requirements of this subchapter;(2) has passed a national or other examination recognized by the board relating to the practice of nursing facility administration; and(3) is sponsored by a person licensed by the board under this subchapter with whom the provisional license holder will practice during the time the person holds a provisional license.(b) The board may waive the requirement of Subsection (a)(3) for an applicant if the board determines that compliance with that subsection would be a hardship to the applicant.(c) A provisional license is valid until the date the board approves or denies the provisional license holder's application for a license. The board shall issue a license under this subchapter to the provisional license holder if:(1) the provisional license holder is eligible to be licensed under Section 242.306; or(2) the provisional license holder passes the part of the examination under Section 242.307 that relates to the applicant's knowledge and understanding of the laws and rules relating to the practice of nursing facility administration in this state and:(A) the board verifies that the provisional license holder meets the academic and experience requirements for a license under this subchapter; and(B) the provisional license holder satisfies all other license requirements under this subchapter.(d) The board must approve or deny a provisional license holder's application for a license not later than the 180th day after the date the provisional license is issued. The board may extend the 180-day period if the results of an examination have not been received by the board before the end of that period.(e) The board may establish a fee for provisional licenses in an amount reasonable and necessary to cover the cost of issuing the license.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 1.01, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1505, Sec. 1.20, eff. Sept. 1, 1999.

Sec. 242.310. LICENSE RENEWAL. (a) A person who is otherwise eligible to renew a license may renew an unexpired license by paying the required renewal fee to the department before the expiration date of the license. A person whose license has expired may not engage in activities that require a license until the license has been renewed.(b) A person whose license has been expired for 90 days or less may renew the license by paying to the department a renewal fee that is equal to 1-1/2 times the normally required renewal fee.(c) A person whose license has been expired for more than 90 days but less than one year may renew the license by paying to the department a renewal fee that is equal to two times the normally required renewal fee.(d) A person whose license has been expired for one year or more may not renew the license. The person may obtain a new license by complying with the requirements and procedures, including the examination requirements, for obtaining an original license.(e) A person who was licensed in this state, moved to another state, and is currently licensed and has been in practice in the other state for the two years preceding the date of application may obtain a new license without reexamination. The person must pay to the department a fee that is equal to two times the normally required renewal fee for the license.(f) Not later than the 31st day before the date a person's license is scheduled to expire, the department shall send written notice of the impending expiration to the person at the person's last known address according to the records of the department.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 1.01, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1505, Sec. 1.21, eff. Sept. 1, 1999.

Sec. 242.311. MANDATORY CONTINUING EDUCATION. (a) The board by rule shall establish a minimum number of hours of continuing education required to renew a license under this subchapter. The department may assess the continuing education needs of license holders and may require license holders to attend continuing education courses specified by the board.(b) The board shall identify the key factors for the competent performance by a license holder of the license holder's professional duties. The department shall adopt a procedure to assess a license holder's participation in continuing education programs.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 1.01, eff. Sept. 1, 1997.

Sec. 242.312. COMPLAINT RECEIPT, INVESTIGATION, AND DISPOSITION. (a) The department shall keep an information file concerning each complaint filed with the department regarding a person licensed under this subchapter. The department's information file shall be kept current and shall contain a record for each complaint of:(1) all persons contacted in relation to the complaint;(2) a summary of findings made at each step of the complaint process;(3) an explanation of the legal basis and reason for a complaint that is dismissed; and(4) other relevant information.(b) If a written complaint is filed with the department that the department has authority to resolve, the department, at least quarterly and until final disposition of the complaint, shall notify the parties to the complaint of the status of the complaint unless the notice would jeopardize an undercover investigation.(c) The board by rule shall adopt a form to standardize information concerning complaints made to the department. The board by rule shall prescribe information to be provided to a person when the person files a complaint with the department.(d) The department shall provide reasonable assistance to a person who wishes to file a complaint with the department.(e) The board shall adopt rules concerning the investigation of complaints filed with the department. The rules adopted under this subsection shall:(1) distinguish between categories of complaints;(2) ensure that complaints are not dismissed without appropriate consideration;(3) require that the board be advised at least quarterly of complaints that have been dismissed and require that a letter be sent to each person who has filed a complaint that is dismissed explaining the action taken on the complaint;(4) ensure that the person who filed the complaint has an opportunity to explain the allegations made in the complaint; and(5) prescribe guidelines concerning the categories of complaints that may require the use of a private investigator and the procedures to be followed by the department in obtaining the services of a private investigator.(f) The department shall dispose of all complaints in a timely manner. The board by rule shall establish a schedule for initiating a complaint investigation that is under the control of the department not later than the 30th day after the date the complaint is received by the department. The schedule shall be kept in the information file for the complaint, and all parties shall be notified of the projected time requirements for pursuing the complaint. A change in the schedule must be noted in the complaint information file and all parties to the complaint must be notified not later than the seventh day after the date the change is made.(g) The commissioner shall notify the board at least quarterly of complaints that have extended beyond the time prescribed by the board for resolving complaints so that the department may take any necessary corrective actions on the processing of complaints.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 1.01, eff. Sept. 1, 1997.

Sec. 242.313. SANCTIONS. (a) The department may revoke, suspend, or refuse to renew a nursing facility administrator's license, assess an administrative penalty, issue a written reprimand, require participation in continuing education, or place an administrator on probation, after due notice and the opportunity for a hearing, on proof of any of the following grounds:(1) the license holder has wilfully or repeatedly violated a provision of this subchapter or a rule adopted under this subchapter;(2) the license holder has wilfully or repeatedly acted in a manner inconsistent with the health and safety of the residents of a facility of which the license holder is an administrator;(3) the license holder obtained or attempted to obtain a license through misrepresentation or deceit or by making a material misstatement of fact on a license application;(4) the license holder's use of alcohol or drugs creates a hazard to the residents of a facility;(5) a judgment of a court of competent jurisdiction finds that the license holder is mentally incapacitated;(6) the license holder has been convicted in a court of competent jurisdiction of a misdemeanor or felony involving moral turpitude;(7) the license holder has been convicted in a court of competent jurisdiction of an offense listed in Section 250.006; or(8) the license holder has been negligent or incompetent in the license holder's duties as a nursing facility administrator.(b) If a license sanction is probated, the department may require the license holder to:(1) report regularly to the department on matters that are the basis of the probation;(2) limit practice to the areas prescribed by the department; or(3) continue or review continuing professional education until the license holder attains a degree of skill satisfactory to the department in those areas that are the basis of the probation.(c) A license holder is entitled to a hearing in accordance with rules adopted by the executive commissioner before a sanction is imposed under this section.(d) The executive commissioner by rule shall adopt a broad schedule of sanctions for violations under this subchapter. The department shall use the schedule for any sanction imposed in accordance with the rules.(e) The executive commissioner shall by rule establish criteria to determine whether deficiencies from a facility's survey warrant action against an administrator. The criteria shall include a determination of whether the survey indicates substandard quality of care related to an act or failure to act by the administrator, and whether a deficiency is related to an act or failure to act by the administrator. If a deficiency on which a disciplinary action against an administrator is initiated or completed is not substantiated, the disciplinary action shall be reversed.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 1.01, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 763, Sec. 2, eff. June 19, 2009.

Sec. 242.314. WRITTEN REPRIMAND AND CONTINUING EDUCATION AS SANCTIONS. In addition to the other disciplinary actions authorized under this subchapter, the department may issue a written reprimand to a license holder who violates this subchapter or may require that a license holder who violates this subchapter participate in continuing education programs. The department shall specify the continuing education programs that may be attended and the number of hours that must be completed by a license holder to fulfill the requirements of this section.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 1.01, eff. Sept. 1, 1997.

Sec. 242.315. ADMINISTRATIVE PENALTY AS SANCTION. (a) The department may impose an administrative penalty against a person licensed or regulated under this subchapter who violates this subchapter or a rule adopted by the board under this subchapter.(b) The penalty for a violation may be in an amount not to exceed $1,000. Each day a violation occurs or continues is a separate violation for purposes of imposing a penalty.(c) The amount of the penalty shall be based on:(1) the seriousness of the violation, including the nature, circumstances, extent, and gravity of any prohibited acts, and the hazard or potential hazard created to the health, safety, or economic welfare of the public;(2) the economic harm to property or the environment caused by the violation;(3) the history of previous violations;(4) the amount necessary to deter future violations;(5) efforts to correct the violations; and(6) any other matter that justice may require.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 1.01, eff. Sept. 1, 1997.

Sec. 242.316. NOTICE AND HEARING. (a) If the department determines that a violation has occurred, the department shall give written notice of the determination to the person alleged to have committed the violation. The notice may be given by certified mail. The notice must include a brief summary of the alleged violation and a statement of the amount of the recommended penalty and must inform the person that the person has a right to a hearing on the occurrence of the violation, the amount of the penalty, or both the occurrence of the violation and the amount of the penalty.(b) Within 20 days after the date the person receives the notice, the person in writing may accept the determination and the penalty recommended by the department or may make a written request for a hearing on the occurrence of the violation, the amount of the penalty, or both the occurrence of the violation and the amount of the penalty.(c) If the person accepts the determination and the penalty recommended by the department, or if the person fails to timely respond to the notice, the department shall impose the recommended penalty.(d) If the person requests a hearing, the department shall set a hearing and give notice of the hearing to the person. The hearing shall be held in accordance with the rules on contested case hearings adopted by the executive commissioner.(e) The notice of the hearing decision given to the person under Chapter 2001, Government Code, must include a statement of the right of the person to judicial review of the decision.(f) Within 30 days after the date the department's decision is final as provided by Section 2001.144, Government Code, the person shall:(1) pay the amount of the penalty;(2) pay the amount of the penalty and file a petition for judicial review contesting the occurrence of the violation, the amount of the penalty, or both the occurrence of the violation and the amount of the penalty; or(3) without paying the amount of the penalty, file a petition for judicial review contesting the occurrence of the violation, the amount of the penalty, or both the occurrence of the violation and the amount of the penalty.(g) Within the 30-day period, a person who acts under Subsection (f)(3) may:(1) stay enforcement of the penalty by:(A) paying the amount of the penalty to the court for placement in an escrow account; or(B) giving to the court a supersedeas bond that is approved by the court for the amount of the penalty and that is effective until all judicial review of the department's decision is final; or(2) request the court to stay enforcement of the penalty by:(A) filing with the court a sworn affidavit of the person stating that the person is financially unable to pay the amount of the penalty and is financially unable to give the supersedeas bond; and(B) sending a copy of the affidavit to the department by certified mail.(h) If the department receives a copy of an affidavit under Subsection (g)(2), the department may file with the court, within five days after the date the copy is received, a contest to the affidavit. The court shall hold a hearing on the facts alleged in the affidavit as soon as practicable and shall stay the enforcement of the penalty on finding that the alleged facts are true. The person who files an affidavit has the burden of proving that the person is financially unable to pay the amount of the penalty and to give a supersedeas bond.(i) If the person does not pay the amount of the penalty and the enforcement of the penalty is not stayed, the department may refer the matter to the attorney general for collection of the amount of the penalty.(j) Judicial review of the decision of the department:(1) is instituted by filing a petition as provided by Section 2001.176, Government Code; and(2) is under the substantial evidence rule.(k) If the court sustains the occurrence of the violation, the court may uphold or reduce the amount of the penalty and order the person to pay the full or reduced amount of the penalty. If the court does not sustain the occurrence of the violation, the court shall order that no penalty is owed.(l) When the judgment of the court becomes final, the court shall proceed under this subsection. If the person paid the amount of the penalty and if that amount is reduced or is not upheld by the court, the court shall order that the appropriate amount plus accrued interest be remitted to the person. The rate of the interest is the rate charged on loans to depository institutions by the New York Federal Reserve Bank, and the interest shall be paid for the period beginning on the date the penalty was paid and ending on the date the penalty is remitted. If the person gave a supersedeas bond and if the amount of the penalty is not upheld by the court, the court shall order the release of the bond. If the person gave a supersedeas bond and if the amount of the penalty is reduced, the court shall order the release of the bond after the person pays the amount.(m) A penalty collected under this section shall be remitted to the comptroller for deposit in the general revenue fund.(n) All proceedings under this section are subject to Chapter 2001, Government Code.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 1.01, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 763, Sec. 3, eff. June 19, 2009.

Sec. 242.317. INFORMAL PROCEEDINGS. (a) The department by rule shall adopt procedures governing:(1) informal disposition of a contested case under Section 2001.056, Government Code; and(2) informal proceedings held in compliance with Section 2001.054, Government Code.(b) Rules adopted under this section must provide the complainant and the license holder an opportunity to be heard.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 1.01, eff. Sept. 1, 1997.

Sec. 242.318. MONITORING OF LICENSE HOLDER. The department by rule shall develop a system for monitoring a license holder's compliance with the requirements of this subchapter. Rules adopted under this section shall include procedures for monitoring a license holder who is required by the department to perform certain acts to ascertain that the license holder performs the required acts and to identify and monitor license holders who represent a risk to the public.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 1.01, eff. Sept. 1, 1997.

Sec. 242.319. CIVIL PENALTY. A person who violates this subchapter is liable to the state for a civil penalty of $1,000 for each day of violation. At the request of the department, the attorney general shall bring an action to recover a civil penalty established by this section.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 1.01, eff. Sept. 1, 1997.

Sec. 242.320. ASSISTANCE OF ATTORNEY GENERAL. The attorney general shall provide legal assistance as necessary in enforcing the provisions of this subchapter. This requirement does not relieve a local prosecuting officer of any of the prosecuting officer's duties under the law.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 1.01, eff. Sept. 1, 1997.

Sec. 242.321. OFFENSE. (a) A person commits an offense if the person knowingly or intentionally violates Section 242.305.(b) An offense under this section is a Class B misdemeanor.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 1.01, eff. Sept. 1, 1997.

Sec. 242.322. PROTECTION FOR REFUSAL TO ENGAGE IN CERTAIN CONDUCT. (a) A person may not suspend, terminate, or otherwise discipline or discriminate against a licensed nursing facility administrator who refuses to engage in an act or omission relating to the administrator's job duties or responsibilities that would constitute a violation of this subchapter or of a rule adopted under this subchapter, if the administrator notifies the person at the time of the refusal that the reason for refusing is that the act or omission constitutes a violation of this subchapter or of a rule adopted under this subchapter.(b) An act by a person under Subsection (a) does not constitute a violation of this section if:(1) the act or omission the administrator refused to commit was not conduct that constitutes a violation of this subchapter or of a rule adopted under this subchapter; or(2) the act or omission the administrator refused to commit was conduct that constitutes a violation of this subchapter or of a rule adopted under this subchapter, and the person rescinds any disciplinary or discriminatory action taken against the administrator, compensates the administrator for lost wages, and restores any lost benefits to the administrator.(c) A violation of this section is an unlawful employment practice, and a civil action may be brought by a licensed nursing facility administrator against a person for the violation. The relief available in a civil action shall be the same as the relief available to complainants in a civil action for violations of Chapter 21, Labor Code. In no event may any action be brought pursuant to this section more than two years after the date of the administrator's refusal to engage in an act or omission that would constitute a violation of this subchapter or of a rule adopted under this subchapter.(d) In this section, "person" includes an individual, organization, corporation, agency, facility, or other entity.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 1.01, eff. Sept. 1, 1997.

SUBCHAPTER I. NURSING FACILITY ADMINISTRATIONSubchapter I, consisting of Secs. 242.301 to 242.327, was added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.For another Subchapter I, consisting of Secs. 242.301 to 242.322, added by Acts 1997, 75th Leg., ch. 1280, Sec. 1.01, see Sec. 242.301 et seq. post.Text of subchapter effective upon federal determination of failure to comply with federal regulationsSec. 242.301. DEFINITIONS. In this subchapter:(1) "Board" means the Texas Board of Nursing Facility Administrators.(2) "Nursing facility" means an institution or facility that is licensed as a nursing home, nursing facility, or skilled nursing facility by the department under this chapter.(3) "Nursing facility administrator" or "administrator" means a person who engages in the practice of nursing facility administration, without regard to whether the person has an ownership interest in the facility or whether the functions and duties are shared with any other person.(4) "Practice of nursing facility administration" means the performance of the acts of administering, managing, supervising, or being in general administrative charge of a nursing facility.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.

Sec. 242.302. TEXAS BOARD OF NURSING FACILITY ADMINISTRATORS. (a) The Texas Board of Nursing Facility Administrators is within the department.(b) The board is composed of nine members appointed by the governor as follows:(1) three licensed nursing facility administrators, at least one of whom shall represent a not-for-profit nursing facility;(2) one physician with experience in geriatrics who is not employed by a nursing facility;(3) one registered nurse with experience in geriatrics who is not employed by a nursing facility;(4) one social worker with experience in geriatrics who is not employed by a nursing facility; and(5) three public members with experience working with the chronically ill and infirm as provided by 42 U.S.C. Section 1396g.(c) Members of the board serve staggered six-year terms, with the terms of three members expiring on February 1 of each odd-numbered year. A person appointed to fill a vacancy on the board shall serve for the unexpired portion of the term for which the person is appointed.(d) Appointments to the board shall be made without regard to the race, color, disability, sex, religion, or national origin of the person appointed.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.

Sec. 242.303. MEMBERSHIP REQUIREMENTS. (a) A member of the board who is an administrator must:(1) be a resident of this state and a citizen of the United States;(2) be licensed under this subchapter and currently serving as a nursing facility administrator or have direct supervisory responsibility on a daily basis over an administrator who works in a nursing facility; and(3) hold a degree from an accredited four-year college or university.(b) An administrator who does not have a degree as required by Subsection (a)(3) may be qualified to serve as a member of the board if the administrator has two years of practical experience as an administrator for every year less than four that the administrator has completed at a four-year college or university.(c) A member or employee of the board may not:(1) be an officer, employee, or paid consultant of a trade association in the nursing facility industry; or(2) be related within the second degree by affinity or within the third degree by consanguinity to an officer, employee, or paid consultant of a trade association in the nursing facility industry.(d) A member of the board who represents the general public may not have a financial interest, other than as a consumer, in a nursing facility as an officer, director, partner, owner, employee, attorney, or paid consultant or be related within the second degree by affinity or within the third degree by consanguinity to a person who has a financial interest, other than as a consumer, in a nursing facility as an officer, director, partner, owner, employee, attorney, or paid consultant.(e) A person who is required to register as a lobbyist under Chapter 305, Government Code, because of the person's activities for compensation on behalf of a profession related to the operation of the board may not serve on the board.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.

Sec. 242.304. GROUNDS FOR REMOVAL. It is a ground for removal from the board if a member:(1) does not have at the time of appointment the qualifications required by Section 242.303 for appointment to the board;(2) does not maintain during service on the board the qualifications required by Section 242.303 for appointment to the board;(3) violates a prohibition established by Section 242.303;(4) cannot discharge the member's duties for a substantial part of the term for which the member is appointed because of illness or disability; or(5) is absent from more than half of the regularly scheduled board meetings that the member is eligible to attend during a calendar year.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.

Sec. 242.305. BOARD OFFICERS; MEETINGS; QUORUM; EXPENSES. (a) The board shall elect from its members a presiding officer and assistant presiding officer who serve according to rules adopted by the board.(b) The board shall hold at least two regular meetings each year as provided by rules adopted by the board.(c) A majority of the members constitutes a quorum.(d) Each member of the board is entitled to compensation for transportation expenses as provided by the General Appropriations Act.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.

Sec. 242.306. APPLICATION OF OPEN MEETINGS AND ADMINISTRATIVE PROCEDURE ACT. The board is subject to Chapters 551 and 2001, Government Code.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.

Sec. 242.307. POWERS AND DUTIES OF THE BOARD. (a) The board may adopt rules consistent with this subchapter.(b) The board shall:(1) adopt and publish a code of ethics for nursing facility administrators;(2) establish the qualifications of applicants for licenses and the renewal of licenses issued under this subchapter;(3) spend funds necessary for the proper administration of the department's assigned duties under this subchapter;(4) establish reasonable and necessary fees for the administration and implementation of this subchapter; and(5) establish a minimum number of hours of continuing education required to renew a license issued under this subchapter and periodically assess the continuing education needs of license holders to determine whether specific course content should be required.(c) The board is the licensing authority for the healing arts, as provided by 42 U.S.C. Section 1396g, and shall meet the requirements of a state licensing agency for nursing facility practitioners, as provided by 42 C.F.R. Part 431, Subpart N.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.

Sec. 242.308. ADMINISTRATIVE FUNCTIONS. The department shall serve as the administrator of the licensing activities under this subchapter and shall provide staff as necessary for the licensing and regulation of nursing facility administrators under this subchapter. If necessary to the administration of this subchapter, the department may secure and provide for compensation for services that the department considers necessary and may employ and compensate within available appropriations professional consultants, technical assistants, and employees on a full-time or part-time basis.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.

Sec. 242.309. FEES; FUNDS. (a) The board by rule shall set reasonable and necessary fees in amounts necessary to cover the cost of administering this subchapter. The board by rule may set different licensing fees for different categories of licenses.(b) The department shall receive and account for funds received under this subchapter. The funds shall be deposited in the state treasury to the credit of the general revenue fund.(c) The department may receive and disburse funds received from any federal source for the furtherance of the department's functions under this subchapter.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.

Sec. 242.310. PRACTICING WITHOUT A LICENSE. A person may not act as a nursing facility administrator or represent to others that the person is a nursing facility administrator unless the person is licensed under this subchapter.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.

Sec. 242.311. LICENSE APPLICATION; QUALIFICATIONS. (a) An applicant for a nursing facility administrator's license must submit a sworn application that is accompanied by the application fee.(b) The board shall prescribe the form of the application and may by rule establish dates by which applications and fees must be received.(c) An applicant for a nursing facility administrator's license must take a licensing examination under this subchapter. To qualify for the licensing examination, the applicant must have satisfactorily completed a course of instruction and training prescribed by the board that is conducted by or in cooperation with an accredited postsecondary educational institution and that is designed and administered to provide sufficient knowledge of:(1) the needs served by nursing facilities;(2) the laws governing the operation of nursing facilities and the protection of the interests of facility residents; and(3) the elements of nursing facility administration.(d) An applicant who has not completed the course of instruction and training described by Subsection (c) must present evidence satisfactory to the board of having completed sufficient education, training, and experience in the fields described by Subsection (c) to enable the applicant to engage in the practice of nursing facility administration.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.

Sec. 242.312. EXAMINATION. (a) The licensing examination shall be prepared or approved by the board and shall be administered by the board to qualified applicants at least twice each calendar year. The board shall have the written portion of the examination, if any, validated by a testing professional.(b) Not later than the 30th day after the date on which a licensing examination is administered under this subchapter, the board shall notify each examinee of the results of the examination. If an examination is graded or reviewed by a national or state testing service, the board shall notify examinees of the results of the examination not later than two weeks after the date the board receives the results from the testing service. If the notice of the examination results will be delayed for more than 90 days after the examination date, the board shall notify the examinee of the reason for the delay before the 90th day.(c) If requested in writing by a person who fails the licensing examination, the board shall furnish the person with an analysis of the person's performance on the examination.(d) The board may establish by rule additional educational requirements to be met by an applicant who fails the examination three times.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.

Sec. 242.313. LICENSES; TEMPORARY LICENSE; INACTIVE STATUS. (a) A person who meets the requirements for licensing under this subchapter is entitled to receive a license. A nursing facility administrator's license is not transferable.(b) A person licensed under this subchapter must notify the board of the license holder's correct mailing address.(c) A license is valid for two years. The board by rule may adopt a system under which licenses expire on various dates during the two-year period. For the year in which a license expiration date is changed, license fees payable on the original expiration date shall be prorated on a monthly basis so that each license holder shall pay only that portion of the license fee that is allocable to the number of months during which the license is valid. On renewal of the license on the new expiration date, the total license renewal fee is payable.(d) The board by rule may provide for the issuance of a temporary license. Rules adopted under this section shall include a time limit for a licensee to practice under a temporary license.(e) The board by rule may provide for a license holder to be placed on inactive status.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.

Sec. 242.314. PROVISIONAL LICENSE. (a) The board shall issue a provisional license to an applicant currently licensed in another jurisdiction who seeks a license in this state and who:(1) has been licensed in good standing as a nursing facility administrator for at least two years in another jurisdiction, including a foreign country, that has licensing requirements that are substantially equivalent to the requirements of this subchapter;(2) has passed a national or other examination recognized by the board relating to the practice of nursing facility administration; and(3) is sponsored by a person licensed by the board under this subchapter with whom the provisional license holder will practice during the time the person holds a provisional license.(b) The board may waive the requirement of Subsection (a)(3) for an applicant if the board determines that compliance with that subsection would be a hardship to the applicant.(c) A provisional license is valid until the date the board approves or denies the provisional license holder's application for a license. The board shall issue a license under this subchapter to the provisional license holder if:(1) the provisional license holder is eligible to be licensed under Section 242.311; or(2) the provisional license holder passes the part of the examination under Section 242.312 that relates to the applicant's knowledge and understanding of the laws and rules relating to the practice of nursing facility administration in this state and:(A) the board verifies that the provisional license holder meets the academic and experience requirements for a license under this subchapter; and(B) the provisional license holder satisfies any other license requirements under this subchapter.(d) The board must approve or deny a provisional license holder's application for a license not later than the 180th day after the date the provisional license is issued. The board may extend the 180-day period if the results of an examination have not been received by the board before the end of that period.(e) The board may establish a fee for provisional licenses in an amount reasonable and necessary to cover the cost of issuing the license.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01. Amended by Acts 1999, 76th Leg., ch. 1505, Sec. 1.22, eff. Sept. 1, 1999.

Sec. 242.315. LICENSE RENEWAL. (a) A person who is otherwise eligible to renew a license may renew an unexpired license by paying the required renewal fee to the board before the expiration date of the license. A person whose license has expired may not engage in activities that require a license until the license has been renewed.(b) A person whose license has been expired for 90 days or less may renew the license by paying to the board a renewal fee that is equal to 1-1/2 times the normally required fee.(c) A person whose license has been expired for more than 90 days but less than one year may renew the license by paying to the board a renewal fee that is equal to two times the normally required renewal fee.(d) A person whose license has been expired for one year or more may not renew the license. The person may obtain a new license by complying with the requirements and procedures, including the examination requirements, for obtaining an original license.(e) A person who was licensed in this state, moved to another state, and is currently licensed and has been in practice in the other state for the two years preceding the date of application may obtain a new license without reexamination. The person must pay to the board a fee that is equal to two times the normally required renewal fee for the license.(f) Not later than the 31st day before the date a person's license is scheduled to expire, the board shall send written notice of the impending expiration to the person at the person's last known address according to the records of the board.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01. Amended by Acts 1999, 76th Leg., ch. 1505, Sec. 1.23, eff. Sept. 1, 1999.

Sec. 242.316. MANDATORY CONTINUING EDUCATION. (a) The board by rule shall establish a minimum number of hours of continuing education required to renew a license under this subchapter. The board may assess the continuing education needs of license holders and may require license holders to attend continuing education courses specified by the board.(b) The board shall identify the key factors for the competent performance by a license holder of the license holder's professional duties. The board shall adopt a procedure to assess a license holder's participation in continuing education programs.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.

Sec. 242.317. COMPLAINT RECEIPT, INVESTIGATION, AND DISPOSITION. (a) The board shall keep an information file about each complaint filed with the board regarding a person licensed under this subchapter. The board's information file shall be kept current and contain a record for each complaint of:(1) all persons contacted in relation to the complaint;(2) a summary of findings made at each step of the complaint process;(3) an explanation of the legal basis and reason for a complaint that is dismissed; and(4) other relevant information.(b) If a written complaint is filed with the board that the board has authority to resolve, the board, at least as frequently as quarterly and until final disposition of the complaint, shall notify the parties to the complaint of the status of the complaint unless the notice would jeopardize an undercover investigation.(c) The board by rule shall adopt a form to standardize information concerning complaints made to the board. The board by rule shall prescribe information to be provided to a person when the person files a complaint with the board.(d) The board shall provide reasonable assistance to a person who wishes to file a complaint with the board.(e) The board shall adopt rules concerning the investigation of complaints filed with the board. The rules adopted under this subsection shall:(1) distinguish between categories of complaints;(2) ensure that complaints are not dismissed without appropriate consideration;(3) require that the board be advised at least quarterly of complaints that have been dismissed and require that a letter be sent to each person who has filed a complaint that is dismissed explaining the action taken on the complaint;(4) ensure that the person who filed the complaint has an opportunity to explain the allegations made in the complaint; and(5) prescribe guidelines concerning the categories of complaints that may require the use of a private investigator and the procedures for the board to obtain the services of a private investigator.(f) The board shall dispose of all complaints in a timely manner. The board by rule shall establish a schedule for initiating a complaint investigation that is under the control of the board not later than the 30th day after the date the complaint is received by the board. The schedule shall be kept in the information file for the complaint, and all parties shall be notified of the projected time requirements for pursuing the complaint. A change in the schedule must be noted in the complaint information file and all parties to the complaint must be notified not later than the seventh day after the date the change is made.(g) The department shall notify the board at least quarterly of complaints that have extended beyond the time prescribed by the board for resolving complaints so that the department may take any necessary corrective actions on the processing of complaints.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.

Sec. 242.318. SANCTIONS. (a) The board may revoke, suspend, or refuse to renew a nursing facility administrator's license, assess an administrative penalty, issue a written reprimand, require participation in continuing education, or place an administrator on probation, after due notice and the opportunity for a hearing, on proof of any of the following grounds:(1) the license holder has wilfully or repeatedly violated a provision of this subchapter or a rule adopted under this subchapter;(2) the license holder has wilfully or repeatedly acted in a manner inconsistent with the health and safety of the residents of a facility of which the license holder is an administrator;(3) the license holder obtained or attempted to obtain a license through misrepresentation or deceit or by making a material misstatement of fact on a license application;(4) the license holder's use of alcohol or drugs creates a hazard to the residents of a facility;(5) a judgment of a court of competent jurisdiction finds that the license holder is mentally incapacitated;(6) the license holder has been convicted in a court of competent jurisdiction of a misdemeanor or felony involving moral turpitude;(7) the license holder has been convicted in a court of competent jurisdiction of an offense listed in Section 250.006; or(8) the license holder has been negligent or incompetent in the license holder's duties as a nursing facility administrator.(b) If a license sanction is probated, the board may require the license holder to:(1) report regularly to the board on matters that are the basis of the probation;(2) limit practice to the areas prescribed by the department; or(3) continue or review continuing professional education until the license holder attains a degree of skill satisfactory to the department in those areas that are the basis of the probation.(c) A license holder is entitled to a hearing in accordance with rules promulgated by the board before a sanction is imposed under this section.(d) The board by rule shall adopt a broad schedule of sanctions for violations under this subchapter. The board shall use the schedule for any sanction imposed in accordance with the rules.(e) The department shall by rule establish criteria to determine whether deficiencies from a facility's survey warrant action against an administrator. The criteria shall include a determination of whether the survey indicates substandard quality of care and whether a deficiency is related to an act or failure to act by the administrator. If a deficiency on which a disciplinary action against an administrator is initiated or completed is not substantiated, the disciplinary action shall be reversed.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.Amended by: Acts 2009, 81st Leg., R.S., Ch. 763, Sec. 4, eff. June 19, 2009.

Sec. 242.319. WRITTEN REPRIMAND AND CONTINUING EDUCATION AS SANCTIONS. In addition to the other disciplinary actions authorized under this subchapter, the board may issue a written reprimand to a license holder who violates this subchapter or require that a license holder who violates this subchapter participate in continuing education programs. The board shall specify the continuing education programs that may be attended and the number of hours that must be completed by a license holder to fulfill the requirements of this section.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.

Sec. 242.320. ADMINISTRATIVE PENALTY AS SANCTION. (a) The department may impose an administrative penalty against a person licensed or regulated under this subchapter who violates this subchapter or a rule adopted by the board under this subchapter.(b) The penalty for a violation may be in an amount not to exceed $1,000. Each day a violation occurs or continues is a separate violation for purposes of imposing a penalty.(c) The amount of the penalty shall be based on:(1) the seriousness of the violation, including the nature, circumstances, extent, and gravity of any prohibited acts, and the hazard or potential hazard created to the health, safety, or economic welfare of the public;(2) the economic harm to property or the environment caused by the violation;(3) the history of previous violations;(4) the amount necessary to deter future violations;(5) efforts to correct the violations; and(6) any other matter that justice may require.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.

Sec. 242.321. NOTICE AND HEARING. (a) If the department determines that a violation has occurred, the department shall give written notice of the determination to the person alleged to have committed the violation. The notice may be given by certified mail. The notice must include a brief summary of the alleged violation and a statement of the amount of the recommended penalty and must inform the person that the person has a right to a hearing on the occurrence of the violation, the amount of the penalty, or both the occurrence of the violation and the amount of the penalty.(b) Within 20 days after the date the person receives the notice, the person in writing may accept the determination and the penalty recommended by the department or may make a written request for a hearing on the occurrence of the violation, the amount of the penalty, or both the occurrence of the violation and the amount of the penalty.(c) If the person accepts the determination and the penalty recommended by the department, or if the person fails to timely respond to the notice, the department shall impose the recommended penalty.(d) If the person requests a hearing, the department shall set a hearing and give notice of the hearing to the person. The hearing shall be held in accordance with the rules on contested case hearings adopted by the executive commissioner.(e) The notice of the hearing decision given to the person under Chapter 2001, Government Code, must include a statement of the right of the person to judicial review of the decision.(f) Within 30 days after the date the department's decision is final as provided by Section 2001.144, Government Code, the person shall:(1) pay the amount of the penalty;(2) pay the amount of the penalty and file a petition for judicial review contesting the occurrence of the violation, the amount of the penalty, or both the occurrence of the violation and the amount of the penalty; or(3) without paying the amount of the penalty, file a petition for judicial review contesting the occurrence of the violation, the amount of the penalty, or both the occurrence of the violation and the amount of the penalty.(g) Within the 30-day period, a person who acts under Subsection (f)(3) may:(1) stay enforcement of the penalty by:(A) paying the amount of the penalty to the court for placement in an escrow account; or(B) giving to the court a supersedeas bond that is approved by the court for the amount of the penalty and that is effective until all judicial review of the department's decision is final; or(2) request the court to stay enforcement of the penalty by:(A) filing with the court a sworn affidavit of the person stating that the person is financially unable to pay the amount of the penalty and is financially unable to give the supersedeas bond; and(B) giving a copy of the affidavit to the department by certified mail.(h) If the department receives a copy of an affidavit under Subsection (g)(2), the department may file with the court, within five days after the date the copy is received, a contest to the affidavit. The court shall hold a hearing on the facts alleged in the affidavit as soon as practicable and shall stay the enforcement of the penalty on finding that the alleged facts are true. The person who files an affidavit has the burden of proving that the person is financially unable to pay the amount of the penalty and to give a supersedeas bond.(i) If the person does not pay the amount of the penalty and the enforcement of the penalty is not stayed, the department may refer the matter to the attorney general for collection of the amount of the penalty.(j) Judicial review of the decision of the department:(1) is instituted by filing a petition as provided by Section 2001.176, Government Code; and(2) is under the substantial evidence rule.(k) If the court sustains the occurrence of the violation, the court may uphold or reduce the amount of the penalty and order the person to pay the full or reduced amount of the penalty. If the court does not sustain the occurrence of the violation, the court shall order that no penalty is owed.(l) When the judgment of the court becomes final, the court shall proceed under this subsection. If the person paid the amount of the penalty and if that amount is reduced or is not upheld by the court, the court shall order that the appropriate amount plus accrued interest be remitted to the person. The rate of the interest is the rate charged on loans to depository institutions by the New York Federal Reserve Bank, and the interest shall be paid for the period beginning on the date the penalty was paid and ending on the date the penalty is remitted. If the person gave a supersedeas bond and if the amount of the penalty is not upheld by the court, the court shall order the release of the bond. If the person gave a supersedeas bond and if the amount of the penalty is reduced, the court shall order the release of the bond after the person pays the amount.(m) A penalty collected under this section shall be remitted to the comptroller for deposit in the general revenue fund.(n) All proceedings under this section are subject to Chapter 2001, Government Code.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.Amended by: Acts 2009, 81st Leg., R.S., Ch. 763, Sec. 5, eff. June 19, 2009.

Sec. 242.322. INFORMAL PROCEEDINGS. (a) The department by rule shall adopt procedures governing:(1) informal disposition of a contested case under Section 2001.056, Government Code; and(2) informal proceedings held in compliance with Section 2001.054, Government Code.(b) Rules adopted under this section must provide the complainant and the license holder an opportunity to be heard.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.

Sec. 242.323. MONITORING OF LICENSE HOLDER. The board by rule shall develop a system for monitoring a license holder's compliance with the requirements of this subchapter. Rules adopted under this section shall include procedures for monitoring a license holder who is required by the board to perform certain acts to ascertain that the license holder performs the required acts and to identify and monitor license holders who represent a risk to the public.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.

Sec. 242.324. CIVIL PENALTY. A person who violates this subchapter is liable to the state for a civil penalty of $1,000 for each day of violation. At the request of the department, the attorney general shall bring an action to recover a civil penalty established by this section.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.

Sec. 242.325. ASSISTANCE OF ATTORNEY GENERAL. The attorney general shall provide legal assistance as necessary in enforcing the provisions of this subchapter. This requirement does not relieve a local prosecuting officer of any of the prosecuting officer's duties under the law.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.

Sec. 242.326. OFFENSE. (a) A person commits an offense if the person knowingly or intentionally violates Section 242.310.(b) An offense under this section is a Class B misdemeanor.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.

Sec. 242.327. PROTECTION FOR REFUSAL TO ENGAGE IN CERTAIN CONDUCT. (a) A person may not suspend, terminate, or otherwise discipline or discriminate against a licensed nursing facility administrator who refuses to engage in an act or omission relating to the administrator's job duties or responsibilities that would constitute a violation of this subchapter or of a rule adopted under this subchapter, if the administrator notifies the person at the time of the refusal that the reason for refusing is that the act or omission constitutes a violation of this subchapter or of a rule adopted under this subchapter.(b) An act by a person under Subsection (a) does not constitute a violation of this section if:(1) the act or omission the administrator refused to commit was not conduct that constitutes a violation of this subchapter or of a rule adopted under this subchapter; or(2) the act or omission the administrator refused to commit was conduct that constitutes a violation of this subchapter or of a rule adopted under this subchapter, and the person rescinds any disciplinary or discriminatory action taken against the administrator, compensates the administrator for lost wages, and restores any lost benefits to the administrator.(c) A violation of this section is an unlawful employment practice, and a civil action may be brought by a licensed nursing facility administrator against a person for the violation. The relief available in a civil action shall be the same as the relief available to complainants in a civil action for violations of Chapter 21, Labor Code. In no event may any action be brought pursuant to this section more than two years after the date of the administrator's refusal to engage in an act or omission that would constitute a violation of this subchapter or of a rule adopted under this subchapter.(d) In this section, "person" includes an individual, organization, corporation, agency, facility, or other entity.

Added by Acts 1997, 75th Leg., ch. 1280, Sec. 2.01.

SUBCHAPTER J. ARBITRATION OF CERTAIN DISPUTESSec. 242.251. SCOPE OF SUBCHAPTER. This subchapter applies to any dispute between an institution licensed under this chapter and the department relating to:(1) renewal of a license under Section 242.033;(2) suspension or revocation of a license under Section 242.061;(3) assessment of a civil penalty under Section 242.065;(4) assessment of a monetary penalty under Section 242.066; or(5) assessment of a penalty as described by Section 32.021(k), Human Resources Code.

Added by Acts 1995, 74th Leg., ch. 1049, Sec. 5, eff. Sept. 1, 1995.

Sec. 242.252. ELECTION OF ARBITRATION. (a) Except as provided by Subsection (d), an affected institution may elect binding arbitration of any dispute to which this subchapter applies. Arbitration under this subchapter is an alternative to a contested case hearing or to a judicial proceeding relating to the assessment of a civil penalty.(b) An affected institution may elect arbitration under this subchapter by filing the election with the court in which the lawsuit is pending and sending notice of the election to the department and the office of the attorney general. The election must be filed not later than the 10th day after the date on which the answer is due or the date on which the answer is filed, whichever is sooner. If a civil penalty is requested after the initial filing of a Section 242.094 lawsuit through the filing of an amended or supplemental pleading, an affected institution must elect arbitration not later than the 10th day after the date on which the amended or supplemental pleading is served on the affected institution or its counsel.(c) The department may elect arbitration under this subchapter by filing the election with the court in which the lawsuit is pending and by notifying the institution of the election not later than the date that the institution may elect arbitration under Subsection (b).(d) Arbitration may not be used to resolve a dispute related to an affected institution that has had an award levied against it in the previous five years.(e) If arbitration is not permitted under this subchapter or the election of arbitration is not timely filed:(1) the court will dismiss the arbitration election and retain jurisdiction of the lawsuit; and(2) the State Office of Administrative Hearings shall dismiss the arbitration and has no jurisdiction over the lawsuit.(f) An election to engage in arbitration under this subchapter is irrevocable and binding on the institution and the department.

Added by Acts 1995, 74th Leg., ch. 1049, Sec. 5, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1095, Sec. 1, eff. Sept. 1, 1999.

Sec. 242.253. ARBITRATION PROCEDURES. (a) The arbitration shall be conducted by an arbitrator.(b) The arbitration and the appointment of the arbitrator shall be conducted in accordance with rules adopted by the chief administrative law judge of the State Office of Administrative Hearings. Before adopting rules under this subsection, the chief administrative law judge shall consult with the department and shall consider appropriate rules developed by any nationally recognized association that performs arbitration services.(c) The party that elects arbitration shall pay the cost of the arbitration. The total fees and expenses paid for an arbitrator for a day may not exceed $500.(d) The State Office of Administrative Hearings may designate a nationally recognized association that performs arbitration services to conduct arbitrations under this subchapter and may, after consultation with the department, contract with that association for the arbitrations.(e) On request by the department, the attorney general may represent the department in the arbitration.

Added by Acts 1995, 74th Leg., ch. 1049, Sec. 5, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.28, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 13, Sec. 2, eff. May 3, 1999.

Sec. 242.254. ARBITRATOR; QUALIFICATIONS. Each arbitrator must be on an approved list of a nationally recognized association that performs arbitration services or be otherwise qualified as provided in the rules adopted under Section 242.253(b).

Added by Acts 1995, 74th Leg., ch. 1049, Sec. 5, eff. Sept. 1, 1995.

Sec. 242.255. ARBITRATOR; SELECTION. The arbitrator shall be appointed in accordance with the rules adopted under Section 242.253(b).

Added by Acts 1995, 74th Leg., ch. 1049, Sec. 5, eff. Sept. 1, 1995.

Sec. 242.256. DUTIES OF ARBITRATOR. The arbitrator shall:(1) protect the interests of the department and the institution;(2) ensure that all relevant evidence has been disclosed to the arbitrator, department, and institution; and(3) render an order consistent with this chapter and the rules adopted under this chapter.

Added by Acts 1995, 74th Leg., ch. 1049, Sec. 5, eff. Sept. 1, 1995.

Sec. 242.257. SCHEDULING OF ARBITRATION. (a) The arbitrator conducting the arbitration shall schedule arbitration to be held not later than the 90th day after the date the arbitrator is selected and shall notify the department and the institution of the scheduled date.(b) The arbitrator may grant a continuance of the arbitration at the request of the department or institution. The arbitrator may not unreasonably deny a request for a continuance.

Added by Acts 1995, 74th Leg., ch. 1049, Sec. 5, eff. Sept. 1, 1995.

Sec. 242.258. EXCHANGE AND FILING OF INFORMATION. Not later than the seventh day before the first day of arbitration, the department and the institution shall exchange and file with the arbitrator:(1) all documentary evidence not previously exchanged and filed that is relevant to the dispute; and(2) information relating to a proposed resolution of the dispute.

Added by Acts 1995, 74th Leg., ch. 1049, Sec. 5, eff. Sept. 1, 1995.

Sec. 242.259. ATTENDANCE REQUIRED. (a) The arbitrator may proceed in the absence of any party or representative of a party who, after notice of the proceeding, fails to be present or to obtain a postponement.(b) An arbitrator may not make an order solely on the default of a party and shall require the party who is present to submit evidence, as required by the arbitrator, before making an award.

Added by Acts 1995, 74th Leg., ch. 1049, Sec. 5, eff. Sept. 1, 1995.

Sec. 242.260. TESTIMONY; RECORD. (a) The arbitrator may require witnesses to testify under oath and shall require testimony under oath if requested by the department or the institution.(b) The department shall make an electronic recording of the proceeding.(c) An official stenographic record of the proceeding is not required, but the department or the institution may make a stenographic record. The party that makes the stenographic record shall pay the expense of having the record made.

Added by Acts 1995, 74th Leg., ch. 1049, Sec. 5, eff. Sept. 1, 1995.

Sec. 242.261. EVIDENCE. (a) The department or the institution may offer evidence as they desire and shall produce additional evidence as the arbitrator considers necessary to understand and resolve the dispute.(b) The arbitrator is the judge of the relevance and materiality of the evidence offered. Strict conformity to rules applicable to judicial proceedings is not required.

Added by Acts 1995, 74th Leg., ch. 1049, Sec. 5, eff. Sept. 1, 1995.

Sec. 242.262. CLOSING STATEMENTS; BRIEFS. The department and the institution may present closing statements as they desire, but the record may not remain open for written briefs unless requested by the arbitrator.

Added by Acts 1995, 74th Leg., ch. 1049, Sec. 5, eff. Sept. 1, 1995.

Sec. 242.263. EX PARTE CONTACTS PROHIBITED. (a) Except as provided by Subsection (b), the department and the institution may not communicate with an arbitrator other than at an oral hearing unless the parties and the arbitrator agree otherwise.(b) Any oral or written communication, other than a communication authorized under Subsection (a), from the parties to an arbitrator shall be directed to the association that is conducting the arbitration or, if there is no association conducting the arbitration, to the State Office of Administrative Hearings, for transmittal to the arbitrator.

Added by Acts 1995, 74th Leg., ch. 1049, Sec. 5, eff. Sept. 1, 1995.

Sec. 242.264. ORDER. (a) The arbitrator may enter any order that may be entered by the department, board, commissioner, or court under this chapter in relation to a dispute described by Section 242.251.(b) The arbitrator shall enter the order not later than the 60th day after the last day of the arbitration.(c) The arbitrator shall base the order on the facts established at arbitration, including stipulations of the parties, and on the law as properly applied to those facts.(d) The order must:(1) be in writing;(2) be signed and dated by the arbitrator; and(3) include a statement of the arbitrator's decision on the contested issues and the department's and institution's stipulations on uncontested issues.(e) The arbitrator shall file a copy of the order with the department and shall notify the department and the institution in writing of the decision.

Added by Acts 1995, 74th Leg., ch. 1049, Sec. 5, eff. Sept. 1, 1995.

Sec. 242.265. EFFECT OF ORDER. An order of an arbitrator under this subchapter is final and binding on all parties. Except as provided by Section 242.267, there is no right to appeal.

Added by Acts 1995, 74th Leg., ch. 1049, Sec. 5, eff. Sept. 1, 1995.

Sec. 242.266. CLERICAL ERROR. For the purpose of correcting a clerical error, an arbitrator retains jurisdiction of the award for 20 days after the date of the award.

Added by Acts 1995, 74th Leg., ch. 1049, Sec. 5, eff. Sept. 1, 1995.

Sec. 242.267. COURT VACATING ORDER. (a) On a finding described by Subsection (b), a court shall:(1) on application of an institution, vacate an arbitrator's order with respect to an arbitration conducted at the election of the department; or(2) on application of the department, vacate an arbitrator's order with respect to an arbitration conducted at the election of an institution.(b) A court shall vacate an arbitrator's order under Subsection (a) only on a finding that:(1) the order was procured by corruption, fraud, or misrepresentation;(2) the decision of the arbitrator was arbitrary or capricious and against the weight of the evidence; or(3) the order exceeded the jurisdiction of the arbitrator under Section 242.264(a).(c) If the order is vacated, the dispute shall be remanded to the department for another arbitration proceeding.(d) A suit to vacate an arbitrator's order must be filed not later than the 30th day after:(1) the date of the award; or(2) the date the institution or department knew or should have known of a basis for suit under this section, but in no event later than the first anniversary of the date of the order.(e) Venue for a suit to vacate an arbitrator's order is in the county in which the arbitration was conducted.

Added by Acts 1995, 74th Leg., ch. 1049, Sec. 5, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.29, eff. Sept. 1, 1997.

Sec. 242.268. NO ARBITRATION IN CASE OF EMERGENCY ORDER OR CLOSING ORDER. This subchapter does not apply to an order issued under Section 242.062 or 242.072, and neither the department nor the institution may elect to arbitrate a dispute if the subject matter of the dispute is part of the basis for:(1) revocation, denial, or suspension of an institution's license;(2) issuance of a closing order under Section 242.062; or(3) suspension of admissions under Section 242.072.

Added by Acts 1995, 74th Leg., ch. 1049, Sec. 5, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.29, eff. Sept. 1, 1997.

Sec. 242.269. ENFORCEMENT OF CERTAIN ARBITRATION ORDERS. (a) This section applies only to a suit for the assessment of a civil penalty under Section 242.065 in which binding arbitration has been elected under this subchapter as an alternative to the judicial proceeding.(b) On application of a party to the suit, the district court in which the underlying suit has been filed shall enter a judgment in accordance with the arbitrator's order unless, within the time limit prescribed by Section 242.267(d)(1), a motion is made to the court to vacate the arbitrator's order in accordance with Section 242.267.(c) A judgment filed under Subsection (b) is enforceable in the same manner as any other judgment of the court. The court may award costs for an application made under Subsection (b) and for any proceedings held after the application is made.(d) Subsection (b) does not affect the right of a party, in accordance with Section 242.267 and within the time limit prescribed by Section 242.267(d)(2), if applicable, to make a motion to the court or initiate a proceeding in court as provided by law to vacate the arbitrator's order or to vacate a judgment of the court entered in accordance with the arbitrator's order.

Added by Acts 1999, 76th Leg., ch. 1093, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER K. QUALITY OF CARESec. 242.401. QUALITY OF LIFE. (a) An institution shall care for its residents in a manner and in an environment that promotes maintenance or enhancement of each resident's quality of life and dignity. An institution that admits a resident who is younger than 18 years of age must provide care to meet the resident's unique medical and developmental needs.(b) A resident of an institution has the right to reside and receive services in the institution with reasonable accommodation of individual needs, except to the extent the health or safety of the resident or other residents would be endangered.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

Sec. 242.402. QUALITY OF CARE. An institution shall provide to each resident the necessary care or service needed to enable the resident to attain and maintain the highest practicable level of physical, emotional, and social well-being, in accordance with:(1) each resident's individual assessment and comprehensive plan of care; and(2) the rules and standards relating to quality of care adopted under this chapter.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

Sec. 242.403. STANDARDS FOR QUALITY OF LIFE AND QUALITY OF CARE. (a) The department shall adopt standards to implement Sections 242.401 and 242.402. Those standards must, at a minimum, address:(1) admission of residents;(2) care of residents younger than 18 years of age;(3) an initial assessment and comprehensive plan of care for residents;(4) transfer or discharge of residents;(5) clinical records;(6) infection control at the institution;(7) rehabilitative services;(8) food services;(9) nutrition services provided by a director of food services who is licensed by the Texas State Board of Examiners of Dietitians or, if not so licensed, who is in scheduled consultation with a person who is so licensed as frequently and for such time as the department shall determine necessary to assure each resident a diet that meets the daily nutritional and special dietary needs of each resident;(10) social services and activities;(11) prevention of pressure sores;(12) bladder and bowel retraining programs for residents;(13) prevention of complications from nasogastric or gastrotomy tube feedings;(14) relocation of residents within an institution;(15) postmortem procedures; and(16) appropriate use of chemical and physical restraints.(b) The department may require an institution to submit information to the department, including Minimum Data Set Resident Assessments, necessary to ensure the quality of care in institutions. Information submitted to the department that identifies a resident of an institution is confidential and not subject to disclosure under Chapter 552, Government Code.(c) The department may adopt standards in addition to those required by Subsection (a) to implement Sections 242.401 and 242.402.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 667, Sec. 1, eff. September 1, 2005.

Sec. 242.404. POLICIES, PROCEDURES, AND PRACTICES FOR QUALITY OF CARE AND QUALITY OF LIFE. (a) Each institution shall comply with the standards adopted under this subchapter and shall develop written operating policies to implement those standards.(b) The policies and procedures must be available to each physician, staff member, resident, and resident's next of kin or guardian and to the public.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

SUBCHAPTER L. RIGHTS OF RESIDENTSSec. 242.501. RESIDENT'S RIGHTS. (a) The department by rule shall adopt a statement of the rights of a resident. The statement must be consistent with Chapter 102, Human Resources Code, but shall reflect the unique circumstances of a resident at an institution. At a minimum, the statement of the rights of a resident must address the resident's constitutional, civil, and legal rights and the resident's right:(1) to be free from abuse and exploitation;(2) to safe, decent, and clean conditions;(3) to be treated with courtesy, consideration, and respect;(4) to not be subjected to discrimination based on age, race, religion, sex, nationality, or disability and to practice the resident's own religious beliefs;(5) to place in the resident's room an electronic monitoring device that is owned and operated by the resident or provided by the resident's guardian or legal representative;(6) to privacy, including privacy during visits and telephone calls;(7) to complain about the institution and to organize or participate in any program that presents residents' concerns to the administrator of the institution;(8) to have information about the resident in the possession of the institution maintained as confidential;(9) to retain the services of a physician the resident chooses, at the resident's own expense or through a health care plan, and to have a physician explain to the resident, in language that the resident understands, the resident's complete medical condition, the recommended treatment, and the expected results of the treatment, including reasonably expected effects, side effects, and risks associated with psychoactive medications;(10) to participate in developing a plan of care, to refuse treatment, and to refuse to participate in experimental research;(11) to a written statement or admission agreement describing the services provided by the institution and the related charges;(12) to manage the resident's own finances or to delegate that responsibility to another person;(13) to access money and property that the resident has deposited with the institution and to an accounting of the resident's money and property that are deposited with the institution and of all financial transactions made with or on behalf of the resident;(14) to keep and use personal property, secure from theft or loss;(15) to not be relocated within the institution, except in accordance with standards adopted by the department under Section 242.403;(16) to receive visitors;(17) to receive unopened mail and to receive assistance in reading or writing correspondence;(18) to participate in activities inside and outside the institution;(19) to wear the resident's own clothes;(20) to discharge himself or herself from the institution unless the resident is an adjudicated mental incompetent;(21) to not be discharged from the institution except as provided in the standards adopted by the department under Section 242.403;(22) to be free from any physical or chemical restraints imposed for the purposes of discipline or convenience, and not required to treat the resident's medical symptoms; and(23) to receive information about prescribed psychoactive medication from the person prescribing the medication or that person's designee, to have any psychoactive medications prescribed and administered in a responsible manner, as mandated by Section 242.505, and to refuse to consent to the prescription of psychoactive medications.(b) A right of a resident may be restricted only to the extent necessary to protect:(1) a right of another resident, particularly a right of the other resident relating to privacy and confidentiality; or(2) the resident or another person from danger or harm.(c) The department may adopt rights of residents in addition to those required by Subsection (a) and may consider additional rights applicable to residents in other jurisdictions.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 919, Sec. 1, eff. June 14, 2001; Acts 2001, 77th Leg., ch. 1224, Sec. 2, eff. June 15, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 10.004, eff. Sept. 1, 2003.

Sec. 242.502. RIGHTS CUMULATIVE. The rights established under this subchapter are cumulative of the rights established under any other law.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

Sec. 242.503. DUTIES OF INSTITUTION. (a) An institution shall develop and implement policies to protect resident rights.(b) An institution and the staff of an institution may not violate a right adopted under this subchapter.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

Sec. 242.504. INFORMATION ABOUT RESIDENT'S RIGHTS AND VIOLATIONS. (a) An institution shall inform each resident and the resident's next of kin or guardian of the rights adopted under this subchapter and shall explain the rights to the resident and the resident's next of kin or guardian. The institution shall provide a written statement of:(1) all of the resident's rights; and(2) any additional rules adopted by the institution involving resident rights and responsibilities.(b) The institution shall provide a copy of the written statement to:(1) each resident;(2) the next of kin or guardian of each resident; and(3) each member of the staff of the institution.(c) The institution shall maintain a copy of the statement, signed by the resident or the resident's next of kin or guardian, in the institution's records.(d) The institution shall post the written statement in the manner required by Section 242.042.(e) An institution that has been cited by the department for a violation of any right adopted under this subchapter shall include a notice of the citation in the informational materials required by Section 242.042(a)(8). The notice of citation must continue to be included in the informational materials until any regulatory action or proceeding with respect to the violation is complete and the department has determined that the institution is in full compliance with the applicable requirement.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

Sec. 242.505. PRESCRIPTION OF PSYCHOACTIVE MEDICATION. (a) In this section:(1) "Medication-related emergency" means a situation in which it is immediately necessary to administer medication to a resident to prevent:(A) imminent probable death or substantial bodily harm to the resident; or(B) imminent physical or emotional harm to another because of threats, attempts, or other acts the resident overtly or continually makes or commits. (2) "Psychoactive medication" means a medication that is prescribed for the treatment of symptoms of psychosis or other severe mental or emotional disorders and that is used to exercise an effect on the central nervous system to influence and modify behavior, cognition, or affective state when treating the symptoms of mental illness. The term includes the following categories when used as described by this subdivision:(A) antipsychotics or neuroleptics;(B) antidepressants;(C) agents for control of mania or depression;(D) antianxiety agents;(E) sedatives, hypnotics, or other sleep-promoting drugs; and(F) psychomotor stimulants.(b) A person may not administer a psychoactive medication to a resident who does not consent to the prescription unless:(1) the resident is having a medication-related emergency; or(2) the person authorized by law to consent on behalf of the resident has consented to the prescription.(c) Consent to the prescription of psychoactive medication given by a resident or by a person authorized by law to consent on behalf of the resident is valid only if:(1) the consent is given voluntarily and without coercive or undue influence;(2) the person prescribing the medication or that person's designee provided the following information, in a standard format approved by the department, to the resident and, if applicable, to the person authorized by law to consent on behalf of the resident:(A) the specific condition to be treated;(B) the beneficial effects on that condition expected from the medication;(C) the probable clinically significant side effects and risks associated with the medication; and(D) the proposed course of the medication;(3) the resident and, if appropriate, the person authorized by law to consent on behalf of the resident are informed in writing that consent may be revoked; and(4) the consent is evidenced in the resident's clinical record by a signed form prescribed by the facility or by a statement of the person prescribing the medication or that person's designee that documents that consent was given by the appropriate person and the circumstances under which the consent was obtained.(d) A resident's refusal to consent to receive psychoactive medication shall be documented in the resident's clinical record.(e) If a person prescribes psychoactive medication to a resident without the resident's consent because the resident is having a medication-related emergency:(1) the person shall document in the resident's clinical record in specific medical or behavioral terms the necessity of the order; and(2) treatment of the resident with the psychoactive medication shall be provided in the manner, consistent with clinically appropriate medical care, least restrictive of the resident's personal liberty.(f) A physician or a person designated by the physician is not liable for civil damages or an administrative penalty and is not subject to disciplinary action for a breach of confidentiality of medical information for a disclosure of the information provided under Subsection (c)(2) made by the resident or the person authorized by law to consent on behalf of the resident that occurs while the information is in the possession or control of the resident or the person authorized by law to consent on behalf of the resident.

Added by Acts 2001, 77th Leg., ch. 919, Sec. 2, eff. June 14, 2001.

SUBCHAPTER M. COMPLAINT INSPECTIONSSec. 242.551. COMPLAINT REQUESTING INSPECTION. (a) A person may request an inspection of an institution in accordance with this chapter by making a complaint notifying the department of an alleged violation of law and requesting an inspection.(b) The department shall encourage a person who makes an oral complaint under Subsection (a) to submit a written, signed complaint.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

Sec. 242.552. DISCLOSURE OF SUBSTANCE OF COMPLAINT. The department may not provide information to the institution relating to the substance of a complaint made under this subchapter before an on-site inspection is begun in accordance with this subchapter.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

Sec. 242.553. CONFIDENTIALITY. The name of the person making the complaint is confidential and may not be released to the institution or any other person, unless the person making the complaint specifically requests that the person's name be released.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

Sec. 242.554. PRELIMINARY REVIEW OF COMPLAINT; INSPECTION. (a) On receipt of a complaint under this subchapter, the department shall make a preliminary review of the complaint.(b) Within a reasonable time after receipt of the complaint, the department shall make an on-site inspection or otherwise respond to the complaint unless the department determines that:(1) the person making the complaint made the complaint to harass the institution;(2) the complaint is without any reasonable basis; or(3) sufficient information in the possession of the department indicates that corrective action has been taken.(c) The department shall promptly notify the person making the complaint of the department's proposed course of action under Subsection (b) and the reasons for that action.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

SUBCHAPTER N. ADMINISTRATION OF MEDICATIONSec. 242.601. MEDICATION ADMINISTRATION. (a) An institution must establish medication administration procedures.(b) The medication administration procedures must comply with this subchapter and the rules adopted by the board under Section 242.608.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.61, eff. Sept. 1, 2003.

Sec. 242.602. PHARMACIST SERVICES. (a) An institution shall:(1) employ a licensed pharmacist responsible for operating the institution's pharmacy; or(2) contract, in writing, with a licensed pharmacist to advise the institution on ordering, storage, administration, and disposal of medications and biologicals and related recordkeeping.(b) The institution shall allow residents to choose their pharmacy provider from any pharmacy that is qualified to perform the services.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

Sec. 242.603. STORAGE AND DISPOSAL OF MEDICATIONS. (a) An institution shall store medications under appropriate conditions of sanitation, temperature, light, moisture, ventilation, segregation, and security.(b) The institution shall properly dispose of:(1) any medication that is discontinued or outdated, except as provided by Subsection (c); and(2) any medication in a container with a worn or illegible label or missing a label.(c) A discontinued medication that has not been destroyed must be reinstated if reordered.(d) An institution shall release the medications of a resident who is transferred directly to another institution or who is discharged to home to the new institution or to the resident or resident's next of kin or guardian, as appropriate. The institution may release a medication to a resident only on the written or verbal authorization of the attending physician.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.62, eff. Sept. 1, 2003.

Sec. 242.604. REPORTS OF MEDICATION ERRORS AND ADVERSE REACTIONS. An institution's nursing staff must report medication errors and adverse reactions to the resident's physician in a timely manner, as warranted by an assessment of the resident's condition, and record the errors and reactions in the resident's clinical record.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

Sec. 242.605. MEDICATION REFERENCE SOURCES. An institution shall maintain updated medication reference texts or sources. If the institution has a resident younger than 18 years of age, these texts or sources must include information on pediatric medications, dosages, sites, routes, techniques of administration of medications, desired effects, and possible side effects.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

Sec. 242.606. PERMITS TO ADMINISTER MEDICATION. A person may not administer medication to a resident unless the person:(1) holds a license under state law that authorizes the person to administer medication; or(2) holds a permit issued under Section 242.610 and acts under the authority of a person who holds a license under state law that authorizes the person to administer medication.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Redesignated from V.T.C.A, Health and Safety Code Sec. 242.151 and amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

Sec. 242.607. EXEMPTIONS FOR NURSING STUDENTS AND MEDICATION AIDE TRAINEES. (a) Sections 242.606 and 242.614 do not apply to:(1) a graduate nurse holding a temporary permit issued by the Texas Board of Nursing;(2) a student enrolled in an accredited school of nursing or program for the education of registered nurses who is administering medications as part of the student's clinical experience;(3) a graduate vocational nurse holding a temporary permit issued by the Texas Board of Nursing;(4) a student enrolled in an accredited school of vocational nursing or program for the education of vocational nurses who is administering medications as part of the student's clinical experience; or(5) a trainee in a medication aide training program approved by the department under this subchapter who is administering medications as part of the trainee's clinical experience.(b) The administration of medications by persons exempted under Subdivisions (1) through (4) of Subsection (a) is governed by the terms of the memorandum of understanding executed by the department and the Texas Board of Nursing.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 31, Sec. 1, eff. June 19, 1990. Redesignated from Health and Safety Code Sec. 242.1511 and amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 553, Sec. 2.011, eff. Feb. 1, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 889, Sec. 69, eff. September 1, 2007.

Sec. 242.608. RULES FOR ADMINISTRATION OF MEDICATION. The board by rule shall establish:(1) minimum requirements for the issuance, denial, renewal, suspension, emergency suspension, and revocation of a permit to administer medication to a resident;(2) curricula to train persons to administer medication to a resident;(3) minimum standards for the approval of programs to train persons to administer medication to a resident and for rescinding approval; and(4) the acts and practices that are allowed or prohibited to a permit holder.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Redesignated from V.T.C.A, Health and Safety Code Sec. 242.152 and amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

Sec. 242.609. TRAINING PROGRAMS TO ADMINISTER MEDICATION. (a) An application for the approval of a training program must be made to the department on a form and under rules prescribed by the board.(b) The department shall approve a training program that meets the minimum standards adopted under Section 242.608. The department may review the approval annually.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Redesignated from V.T.C.A, Health and Safety Code Sec. 242.153 and amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

Sec. 242.610. ISSUANCE AND RENEWAL OF PERMIT TO ADMINISTER MEDICATION. (a) To be issued or to have renewed a permit to administer medication, a person shall apply to the department on a form prescribed and under rules adopted by the board.(b) The department shall prepare and conduct, at the site of the training program, an examination for the issuance of a permit. The results of the examination shall be reported in accordance with Section 242.6101.(c) The department shall require a permit holder to satisfactorily complete a continuing education course approved by the department for renewal of the permit.(d) Subject to Subsections (h)-(m), the department shall issue a permit or renew a permit to an applicant who:(1) meets the minimum requirements adopted under Section 242.608;(2) successfully completes the examination or the continuing education requirements; and(3) pays a nonrefundable application fee determined by the board.(e) Except as provided by Subsection (g), a permit is valid for one year and is not transferable.(f) The department may issue a permit to an employee of a state or federal agency listed in Section 242.003(a)(6)(B).(g) The board by rule may adopt a system under which permits expire on various dates during the year. For the year in which the permit expiration date is changed, the department shall prorate permit fees on a monthly basis so that each permit holder pays only that portion of the permit fee that is allocable to the number of months during which the permit is valid. On renewal of the permit on the new expiration date, the total permit renewal fee is payable.(h) A person who is otherwise eligible to renew a permit may renew an unexpired permit by paying the required renewal fee to the department before the expiration date of the permit. A person whose permit has expired may not engage in activities that require a permit until the permit has been renewed.(i) A person whose permit has been expired for 90 days or less may renew the permit by paying to the department a renewal fee that is equal to 1-1/2 times the normally required renewal fee.(j) A person whose permit has been expired for more than 90 days but less than one year may renew the permit by paying to the department a renewal fee that is equal to two times the normally required renewal fee.(k) A person whose permit has been expired for one year or more may not renew the permit. The person may obtain a new permit by complying with the requirements and procedures, including the examination requirements, for obtaining an original permit.(l) A person who was issued a permit in this state, moved to another state, currently holds a valid permit or license issued by the other state, and has been in practice in that state for the two years preceding the date of application may obtain a new permit without reexamination. The person must pay to the department a fee that is equal to two times the normally required renewal fee for the permit.(m) Not later than the 30th day before the date a person's permit is scheduled to expire, the department shall send written notice of the impending expiration to the person at the person's last known address according to the records of the department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 93, eff. Sept. 1, 1991. Redesignated from V.T.C.A, Health and Safety Code Sec. 242.154 and amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 453, Sec. 1, eff. June 18, 1999; Acts 2003, 78th Leg., ch. 1169, Sec. 15, eff. Sept. 1, 2003.

Sec. 242.6101. RESULTS OF EXAMINATION FOR ISSUANCE OF PERMIT. (a) Not later than the 30th day after the date a person takes an examination for the issuance of a permit under this subchapter, the department shall notify the person of the results of the examination.(b) If the examination is graded or reviewed by a testing service:(1) the department shall notify the person of the results of the examination not later than the 14th day after the date the department receives the results from the testing service; and(2) if notice of the examination results will be delayed for longer than 90 days after the examination date, the department shall notify the person of the reason for the delay before the 90th day.(c) The department may require a testing service to notify a person of the results of the person's examination.(d) If requested in writing by a person who fails an examination for the issuance of a permit administered under this subchapter, the department shall furnish the person with an analysis of the person's performance on the examination.

Added by Acts 2003, 78th Leg., ch. 1169, Sec. 16, eff. Sept. 1, 2003.

Sec. 242.611. FEES FOR ISSUANCE AND RENEWAL OF PERMIT TO ADMINISTER MEDICATION. The board shall set the fees in amounts reasonable and necessary to recover the amount projected by the department as required to administer its functions. Except as otherwise provided by Section 242.610, the fees may not exceed:(1) $25 for a combined permit application and examination fee; and(2) $15 for a renewal permit application fee.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Redesignated from V.T.C.A, Health and Safety Code Sec. 242.155 and amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1169, Sec. 17, eff. Sept. 1, 2003.

Sec. 242.612. VIOLATION OF PERMITS TO ADMINISTER MEDICATION. (a) The board shall revoke, suspend, or refuse to renew a permit or shall reprimand a permit holder for a violation of this subchapter or a rule of the board adopted under this subchapter. In addition, the board may suspend a permit in an emergency or rescind training program approval.(b) Except as provided by Section 242.613, the procedure by which the department takes a disciplinary action and the procedure by which a disciplinary action is appealed are governed by the department's rules for a formal hearing and by Chapter 2001, Government Code.(c) The board may place on probation a person whose permit is suspended. If a permit suspension is probated, the board may require the person:(1) to report regularly to the department on matters that are the basis of the probation;(2) to limit practice to the areas prescribed by the board; or(3) to continue or review professional education until the person attains a degree of skill satisfactory to the board in those areas that are the basis of the probation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995. Redesignated from V.T.C.A, Health and Safety Code Sec. 242.156 and amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1169, Sec. 18, eff. Sept. 1, 2003.

Sec. 242.613. EMERGENCY SUSPENSION OF PERMITS TO ADMINISTER MEDICATION. (a) The department shall issue an order to suspend a permit issued under this subchapter if the department has reasonable cause to believe that the conduct of the permit holder creates an imminent danger to the public health or safety.(b) An emergency suspension is effective immediately without a hearing on notice to the permit holder.(c) If requested in writing by a permit holder whose permit is suspended, the department shall conduct a hearing to continue, modify, or rescind the emergency suspension.(d) The hearing must be held not earlier than the 10th day or later than the 30th day after the date on which the hearing request is received.(e) The hearing and an appeal from a disciplinary action related to the hearing are governed by the department's rules for a formal hearing and Chapter 2001, Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995. Redesignated from V.T.C.A, Health and Safety Code Sec. 242.157 and amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

Sec. 242.614. ADMINISTRATION OF MEDICATION; CRIMINAL PENALTY. (a) A person commits an offense if the person knowingly administers medication to a resident and the person:(1) does not hold a license under state law that authorizes the person to administer medication; or(2) does not hold a permit issued by the department under this subchapter.(b) An offense under this section is a Class B misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Renumbered from V.T.C.A, Health and Safety Code Sec. 242.158 and amended by Acts 1997, 75th Leg., ch. 1159, Sec. 1.30, eff. Sept. 1, 1997.

SUBCHAPTER R. ELECTRONIC MONITORING OF RESIDENT'S ROOMSec. 242.841. DEFINITIONS. In this subchapter:(1) "Authorized electronic monitoring" means the placement of an electronic monitoring device in the room of a resident of an institution and making tapes or recordings with the device after making a request to the institution to allow electronic monitoring.(2) "Electronic monitoring device":(A) includes:(i) video surveillance cameras installed in the room of a resident; and(ii) audio devices installed in the room of a resident designed to acquire communications or other sounds occurring in the room; and(B) does not include an electronic, mechanical, or other device that is specifically used for the nonconsensual interception of wire or electronic communications.

Added by Acts 2001, 77th Leg., ch. 1224, Sec. 1, eff. June 15, 2001.

Sec. 242.842. CRIMINAL AND CIVIL LIABILITY. (a) It is a defense to prosecution under Section 16.02, Penal Code, or any other statute of this state under which it is an offense to intercept a communication or disclose or use an intercepted communication, that the communication was intercepted by an electronic monitoring device placed in the room of a resident of an institution.(b) This subchapter does not affect whether a person may be held to be civilly liable under other law in connection with placing an electronic monitoring device in the room of a resident of an institution or in connection with using or disclosing a tape or recording made by the device except:(1) as specifically provided by this subchapter; or(2) to the extent that liability is affected by:(A) a consent or waiver signed under this subchapter; or(B) the fact that authorized electronic monitoring is required to be conducted with notice to persons who enter a resident's room.(c) A communication or other sound acquired by an audio electronic monitoring device installed under the provisions of this subchapter concerning authorized electronic monitoring is not considered to be:(1) an oral communication as defined by Section 1, Article 18.20, Code of Criminal Procedure; or(2) a communication as defined by Section 123.001, Civil Practice and Remedies Code.

Added by Acts 2001, 77th Leg., ch. 1224, Sec. 1, eff. June 15, 2001.

Sec. 242.843. COVERT USE OF ELECTRONIC MONITORING DEVICE; LIABILITY OF DEPARTMENT OR INSTITUTION. (a) For purposes of this subchapter, the placement and use of an electronic monitoring device in the room of a resident is considered to be covert if:(1) the placement and use of the device is not open and obvious; and(2) the institution and the department are not informed about the device by the resident, by a person who placed the device in the room, or by a person who is using the device.(b) The department and the institution may not be held to be civilly liable in connection with the covert placement or use of an electronic monitoring device in the room of a resident.

Added by Acts 2001, 77th Leg., ch. 1224, Sec. 1, eff. June 15, 2001.

Sec. 242.844. REQUIRED FORM ON ADMISSION. The department by rule shall prescribe a form that must be completed and signed on a resident's admission to an institution by or on behalf of the resident. The form must state:(1) that a person who places an electronic monitoring device in the room of a resident or who uses or discloses a tape or other recording made by the device may be civilly liable for any unlawful violation of the privacy rights of another;(2) that a person who covertly places an electronic monitoring device in the room of a resident or who consents to or acquiesces in the covert placement of the device in the room of a resident has waived any privacy right the person may have had in connection with images or sounds that may be acquired by the device;(3) that a resident or the resident's guardian or legal representative is entitled to conduct authorized electronic monitoring under Subchapter R, Chapter 242, Health and Safety Code, and that if the institution refuses to permit the electronic monitoring or fails to make reasonable physical accommodations for the authorized electronic monitoring that the person should contact the Texas Department of Human Services;(4) the basic procedures that must be followed to request authorized electronic monitoring;(5) the manner in which this chapter affects the legal requirement to report abuse or neglect when electronic monitoring is being conducted; and(6) any other information regarding covert or authorized electronic monitoring that the department considers advisable to include on the form.

Added by Acts 2001, 77th Leg., ch. 1224, Sec. 1, eff. June 15, 2001.

Sec. 242.845. AUTHORIZED ELECTRONIC MONITORING: WHO MAY REQUEST. (a) If a resident has capacity to request electronic monitoring and has not been judicially declared to lack the required capacity, only the resident may request authorized electronic monitoring under this subchapter, notwithstanding the terms of any durable power of attorney or similar instrument.(b) If a resident has been judicially declared to lack the capacity required for taking an action such as requesting electronic monitoring, only the guardian of the resident may request electronic monitoring under this subchapter.(c) If a resident does not have capacity to request electronic monitoring but has not been judicially declared to lack the required capacity, only the legal representative of the resident may request electronic monitoring under this subchapter. The department by rule shall prescribe:(1) guidelines that will assist institutions, family members of residents, advocates for residents, and other interested persons to determine when a resident lacks the required capacity; and(2) who may be considered to be a resident's legal representative for purposes of this subchapter, including:(A) persons who may be considered the legal representative under the terms of an instrument executed by the resident when the resident had capacity; and(B) persons who may become the legal representative for the limited purpose of this subchapter under a procedure prescribed by the department.

Added by Acts 2001, 77th Leg., ch. 1224, Sec. 1, eff. June 15, 2001.

Sec. 242.846. AUTHORIZED ELECTRONIC MONITORING: FORM OF REQUEST; CONSENT OF OTHER RESIDENTS IN ROOM. (a) A resident or the guardian or legal representative of a resident who wishes to conduct authorized electronic monitoring must make the request to the institution on a form prescribed by the department.(b) The form prescribed by the department must require the resident or the resident's guardian or legal representative to:(1) release the institution from any civil liability for a violation of the resident's privacy rights in connection with the use of the electronic monitoring device;(2) choose, when the electronic monitoring device is a video surveillance camera, whether the camera will always be unobstructed or whether the camera should be obstructed in specified circumstances to protect the dignity of the resident; and(3) obtain the consent of other residents in the room, using a form prescribed for this purpose by the department, if the resident resides in a multiperson room.(c) Consent under Subsection (b)(3) may be given only:(1) by the other resident or residents in the room;(2) by the guardian of a person described by Subdivision (1), if the person has been judicially declared to lack the required capacity; or(3) by the legal representative who under Section 242.845(c) may request electronic monitoring on behalf of a person described by Subdivision (1), if the person does not have capacity to sign the form but has not been judicially declared to lack the required capacity.(d) The form prescribed by the department under Subsection (b)(3) must condition the consent of another resident in the room on the other resident also releasing the institution from any civil liability for a violation of the person's privacy rights in connection with the use of the electronic monitoring device.(e) Another resident in the room may:(1) when the proposed electronic monitoring device is a video surveillance camera, condition consent on the camera being pointed away from the consenting resident; and(2) condition consent on the use of an audio electronic monitoring device being limited or prohibited.(f) If authorized electronic monitoring is being conducted in the room of a resident and another resident is moved into the room who has not yet consented to the electronic monitoring, authorized electronic monitoring must cease until the new resident has consented in accordance with this section.(g) The department may include other information that the department considers to be appropriate on either of the forms that the department is required to prescribe under this section.(h) The department may adopt rules prescribing the place or places that a form signed under this section must be maintained and the period for which it must be maintained.(i) Authorized electronic monitoring:(1) may not commence until all request and consent forms required by this section have been completed and returned to the institution; and(2) must be conducted in accordance with any limitation placed on the monitoring as a condition of the consent given by or on behalf of another resident in the room.

Added by Acts 2001, 77th Leg., ch. 1224, Sec. 1, eff. June 15, 2001.

Sec. 242.847. AUTHORIZED ELECTRONIC MONITORING: GENERAL PROVISIONS. (a) An institution shall permit a resident or the resident's guardian or legal representative to monitor the room of the resident through the use of electronic monitoring devices.(b) The institution shall require a resident who conducts authorized electronic monitoring or the resident's guardian or legal representative to post and maintain a conspicuous notice at the entrance to the resident's room. The notice must state that the room is being monitored by an electronic monitoring device.(c) Authorized electronic monitoring conducted under this subchapter is not compulsory and may be conducted only at the request of the resident or the resident's guardian or legal representative.(d) An institution may not refuse to admit an individual to residency in the institution and may not remove a resident from the institution because of a request to conduct authorized electronic monitoring. An institution may not remove a resident from the institution because covert electronic monitoring is being conducted by or on behalf of a resident.(e) An institution shall make reasonable physical accommodation for authorized electronic monitoring, including:(1) providing a reasonably secure place to mount the video surveillance camera or other electronic monitoring device; and(2) providing access to power sources for the video surveillance camera or other electronic monitoring device.(f) The resident or the resident's guardian or legal representative must pay for all costs associated with conducting electronic monitoring, other than the costs of electricity. The resident or the resident's guardian or legal representative is responsible for:(1) all costs associated with installation of equipment; and(2) maintaining the equipment.(g) An institution may require an electronic monitoring device to be installed in a manner that is safe for residents, employees, or visitors who may be moving about the room. The department may adopt rules regarding the safe placement of an electronic monitoring device.(h) If authorized electronic monitoring is conducted, the institution may require the resident or the resident's guardian or legal representative to conduct the electronic monitoring in plain view.(i) An institution may but is not required to place a resident in a different room to accommodate a request to conduct authorized electronic monitoring.

Added by Acts 2001, 77th Leg., ch. 1224, Sec. 1, eff. June 15, 2001.

Sec. 242.848. REPORTING ABUSE AND NEGLECT. (a) For purposes of the duty to report abuse or neglect under Section 242.122 and the criminal penalty for the failure to report abuse or neglect under Section 242.131, a person who is conducting electronic monitoring on behalf of a resident under this subchapter is considered to have viewed or listened to a tape or recording made by the electronic monitoring device on or before the 14th day after the date the tape or recording is made.(b) If a resident who has capacity to determine that the resident has been abused or neglected and who is conducting electronic monitoring under this subchapter gives a tape or recording made by the electronic monitoring device to a person and directs the person to view or listen to the tape or recording to determine whether abuse or neglect has occurred, the person to whom the resident gives the tape or recording is considered to have viewed or listened to the tape or recording on or before the seventh day after the date the person receives the tape or recording for purposes of the duty to report abuse or neglect under Section 242.122 and of the criminal penalty for the failure to report abuse or neglect under Section 242.131.(c) A person is required to report abuse based on the person's viewing of or listening to a tape or recording only if the incident of abuse is acquired on the tape or recording. A person is required to report neglect based on the person's viewing of or listening to a tape or recording only if it is clear from viewing or listening to the tape or recording that neglect has occurred.(d) If abuse or neglect of the resident is reported to the institution and the institution requests a copy of any relevant tape or recording made by an electronic monitoring device, the person who possesses the tape or recording shall provide the institution with a copy at the institution's expense.

Added by Acts 2001, 77th Leg., ch. 1224, Sec. 1, eff. June 15, 2001.

Sec. 242.849. USE OF TAPE OR RECORDING BY AGENCY OR COURT. (a) Subject to applicable rules of evidence and procedure and the requirements of this section, a tape or recording created through the use of covert or authorized electronic monitoring described by this subchapter may be admitted into evidence in a civil or criminal court action or administrative proceeding.(b) A court or administrative agency may not admit into evidence a tape or recording created through the use of covert or authorized electronic monitoring or take or authorize action based on the tape or recording unless:(1) if the tape or recording is a video tape or recording, the tape or recording shows the time and date that the events acquired on the tape or recording occurred;(2) the contents of the tape or recording have not been edited or artificially enhanced; and(3) if the contents of the tape or recording have been transferred from the original format to another technological format, the transfer was done by a qualified professional and the contents of the tape or recording were not altered.(c) A person who sends more than one tape or recording to the department shall identify for the department each tape or recording on which the person believes that an incident of abuse or evidence of neglect may be found. The department may adopt rules encouraging persons who send a tape or recording to the department to identify the place on the tape or recording that an incident of abuse or evidence of neglect may be found.

Added by Acts 2001, 77th Leg., ch. 1224, Sec. 1, eff. June 15, 2001.

Sec. 242.850. NOTICE AT ENTRANCE TO INSTITUTION. Each institution shall post a notice at the entrance to the institution stating that the rooms of some residents may be being monitored electronically by or on behalf of the residents and that the monitoring is not necessarily open and obvious. The department by rule shall prescribe the format and the precise content of the notice.

Added by Acts 2001, 77th Leg., ch. 1224, Sec. 1, eff. June 15, 2001.

Sec. 242.851. ENFORCEMENT. (a) The department may impose appropriate sanctions under this chapter on an administrator of an institution who knowingly:(1) refuses to permit a resident or the resident's guardian or legal representative to conduct authorized electronic monitoring;(2) refuses to admit an individual to residency or allows the removal of a resident from the institution because of a request to conduct authorized electronic monitoring;(3) allows the removal of a resident from the institution because covert electronic monitoring is being conducted by or on behalf of the resident; or(4) violates another provision of this subchapter.(b) The department may assess an administrative penalty under Section 242.066 against an institution that:(1) refuses to permit a resident or the resident's guardian or legal representative to conduct authorized electronic monitoring;(2) refuses to admit an individual to residency or allows the removal of a resident from the institution because of a request to conduct authorized electronic monitoring;(3) allows the removal of a resident from the institution because covert electronic monitoring is being conducted by or on behalf of the resident; or(4) violates another provision of this subchapter.

Added by Acts 2001, 77th Leg., ch. 1224, Sec. 1, eff. June 15, 2001.

Sec. 242.852. CRIMINAL OFFENSE. (a) A person who intentionally hampers, obstructs, tampers with, or destroys an electronic monitoring device installed in a resident's room in accordance with this subchapter or a tape or recording made by the device commits an offense. An offense under this section is a Class B misdemeanor.(b) It is a defense to prosecution under Subsection (a) that the person took the action with the effective consent of the resident on whose behalf the electronic monitoring device was installed or the resident's guardian or legal representative.

Added by Acts 2001, 77th Leg., ch. 1224, Sec. 1, eff. June 15, 2001.

SUBCHAPTER S. FAMILY COUNCILSec. 242.901. DEFINITIONS. In this subchapter:(1) "Department" means the Department of Aging and Disability Services.(2) "Executive commissioner" means the executive commissioner of the Health and Human Services Commission.(3) "Family council" means a group of family members, friends, or legal guardians of residents, who organize and meet privately or openly.

Added by Acts 2007, 80th Leg., R.S., Ch. 798, Sec. 3, eff. September 1, 2008.

Sec. 242.902. FAMILY COUNCIL. A family council may:(1) make recommendations to the institution proposing policy and operational decisions affecting resident care and quality of life; and(2) promote educational programs and projects that will promote the health and happiness of residents.

Added by Acts 2007, 80th Leg., R.S., Ch. 798, Sec. 3, eff. September 1, 2008.

Sec. 242.903. DUTIES OF INSTITUTION. (a) An institution shall consider the views and recommendations of the family council and make a reasonable effort to resolve the council's grievances.(b) An institution may not:(1) prohibit the formation of a family council;(2) terminate an existing family council;(3) deny a family council the opportunity to accept help from an outside person;(4) limit the rights of a resident, family member, or family council member to meet with an outside person, including:(A) an employee of the institution during nonworking hours if the employee agrees; and(B) a member of a nonprofit or government organization;(5) prevent or interfere with the family council receiving outside correspondence addressed to the council;(6) open family council mail; or(7) wilfully interfere with the formation, maintenance, or operation of a family council, including interfering by:(A) discriminating or retaliating against a family council participant; and(B) wilfully scheduling events in conflict with previously scheduled family council meetings if the institution has other scheduling options.(c) On admission of a resident, an institution shall inform the resident's family members in writing of:(1) the family members' right to form a family council; or(2) if a family council already exists, the council's:(A) meeting time, date, and location; and(B) contact person.(d) An institution shall:(1) include notice of a family council in a mailing that occurs at least semiannually;(2) permit a representative of a family council to discuss concerns with an individual conducting an inspection or survey of the facility;(3) provide a family council with adequate space on a prominent bulletin board to post notices and other information;(4) provide a designated staff person to act as liaison for a family council; and(5) respond in writing to a written request by a family council within five working days.

Added by Acts 2007, 80th Leg., R.S., Ch. 798, Sec. 3, eff. September 1, 2008.

Sec. 242.904. MEETINGS. (a) On written request, an institution shall allow a family council to meet in a common meeting room of the institution at least once a month during hours mutually agreed upon by the family council and the institution.(b) Institution employees or visitors may attend a family council meeting only at the council's invitation.

Added by Acts 2007, 80th Leg., R.S., Ch. 798, Sec. 3, eff. September 1, 2008.

Sec. 242.905. VISITING. A family council member may authorize in writing another member to visit and observe a resident represented by the authorizing member unless the resident objects.

Added by Acts 2007, 80th Leg., R.S., Ch. 798, Sec. 3, eff. September 1, 2008.

Sec. 242.906. ADMINISTRATION; RULES. (a) The department shall administer this subchapter.(b) The executive commissioner shall adopt rules necessary to implement this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 798, Sec. 3, eff. September 1, 2008.



CHAPTER 243. AMBULATORY SURGICAL CENTERS

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE B. LICENSING OF HEALTH FACILITIES

CHAPTER 243. AMBULATORY SURGICAL CENTERS

SUBCHAPTER A. GENERAL PROVISIONS; LICENSING AND PENALTIES

Sec. 243.001. SHORT TITLE. This chapter may be cited as the

Texas Ambulatory Surgical Center Licensing Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 243.002. DEFINITIONS. In this chapter:

(1) "Ambulatory surgical center" means a facility that operates

primarily to provide surgical services to patients who do not

require overnight hospital care.

(2) "Board" means the Texas Board of Health.

(3) "Department" means the Texas Department of Health.

(4) "Person" means an individual, firm, partnership,

corporation, or association.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 243.003. LICENSE REQUIRED. (a) Except as provided by

Section 243.004, a person may not establish or operate an

ambulatory surgical center in this state without a license issued

under this chapter.

(b) Each ambulatory surgical center must have a separate

license.

(c) A license is not transferable or assignable.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 243.004. EXEMPTIONS FROM LICENSING REQUIREMENT. The

following facilities need not be licensed under this chapter:

(1) an office or clinic of a licensed physician, dentist, or

podiatrist;

(2) a licensed nursing home; or

(3) a licensed hospital.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 243.005. LICENSE APPLICATION AND ISSUANCE. (a) An

applicant for an ambulatory surgical center license must submit

an application to the department on a form prescribed by the

department.

(b) Each application must be accompanied by a nonrefundable

license fee in an amount set by the board.

(c) The application must contain evidence that there is at least

one physician, dentist, or podiatrist on the staff of the center

who is licensed by the appropriate state licensing board.

(d) The department shall issue a license if, after inspection

and investigation, it finds that the applicant and the center

meet the requirements of this chapter and the standards adopted

under this chapter.

(e) The license fee must be paid annually on renewal of the

license.

(f) The department shall issue a renewal license to a center

certified under Title XVIII of the Social Security Act (42 U.S.C.

Section 1395 et seq.) when the center:

(1) remits any annual license fee; and

(2) submits the inspection results or the inspection results

report from the certification body.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 243.006. INSPECTIONS. (a) The department may inspect an

ambulatory surgical center at reasonable times as necessary to

assure compliance with this chapter.

(b) An ambulatory surgical center licensed by the department and

certified under Title XVIII of the Social Security Act (42 U.S.C.

Section 1395 et seq.) is subject to an on-site licensing

inspection under this chapter once every three years while the

center maintains the certification.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1546, Sec. 1, eff. Sept. 1,

1999.

Sec. 243.007. FEES. The board shall set fees imposed by this

chapter in amounts reasonable and necessary to defray the cost of

administering this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 243.008. AMBULATORY SURGICAL CENTER LICENSING FUND. All

fees collected under this chapter shall be deposited in the state

treasury to the credit of the ambulatory surgical center

licensing fund and may be appropriated to the department only to

administer and enforce this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 243.009. ADOPTION OF RULES. The board shall adopt rules

necessary to implement this chapter, including requirements for

the issuance, renewal, denial, suspension, and revocation of a

license to operate an ambulatory surgical center.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 243.010. MINIMUM STANDARDS. (a) The rules must contain

minimum standards applicable to an ambulatory surgical center and

for:

(1) the construction and design, including plumbing, heating,

lighting, ventilation, and other design standards necessary to

ensure the health and safety of patients;

(2) the qualifications of the professional staff and other

personnel;

(3) the equipment essential to the health and welfare of the

patients;

(4) the sanitary and hygienic conditions within the center and

its surroundings; and

(5) a quality assurance program for patient care.

(b) Standards set under this section may not exceed the minimum

standards for certification of ambulatory surgical centers under

Title XVIII of the Social Security Act (42 U.S.C. Section 1395 et

seq.).

(c) This section does not authorize the board to:

(1) establish the qualifications of a licensed practitioner; or

(2) permit a person to provide health care services who is not

authorized to provide those services under another state law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 243.011. DENIAL, SUSPENSION, PROBATION, OR REVOCATION OF

LICENSE. (a) The department may deny, suspend, or revoke a

license for a violation of this chapter or a rule adopted under

this chapter.

(b) The denial, suspension, or revocation of a license by the

department and the appeal from that action are governed by the

procedures for a contested case hearing under Chapter 2001,

Government Code.

(c) If the department finds that an ambulatory surgical center

is in repeated noncompliance with this chapter or rules adopted

under this chapter but that the noncompliance does not endanger

public health and safety, the department may schedule the center

for probation rather than suspending or revoking the center's

license. The department shall provide notice to the center of the

probation and of the items of noncompliance not later than the

10th day before the date the probation period begins. The

department shall designate a period of not less than 30 days

during which the center will remain under probation. During the

probation period, the center must correct the items that were in

noncompliance and report the corrections to the department for

approval.

(d) The department may suspend or revoke the license of an

ambulatory surgical center that does not correct items that were

in noncompliance or that does not comply with this chapter or the

rules adopted under this chapter within the applicable probation

period.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 802, Sec. 3, 4, eff.

June 20, 2003.

Sec. 243.0115. EMERGENCY SUSPENSION. The department may issue

an emergency order to suspend a license issued under this chapter

if the department has reasonable cause to believe that the

conduct of a license holder creates an immediate danger to the

public health and safety. An emergency suspension is effective

immediately without a hearing on notice to the license holder. On

written request of the license holder, the department shall

conduct a hearing not earlier than the 10th day or later than the

30th day after the date the hearing request is received to

determine if the emergency suspension is to be continued,

modified, or rescinded. The hearing and any appeal are governed

by the department's rules for a contested case hearing and

Chapter 2001, Government Code.

Added by Acts 1999, 76th Leg., ch. 1546, Sec. 2, eff. Sept. 1,

1999.

Sec. 243.012. INJUNCTION. (a) The department may petition a

district court for a temporary restraining order to restrain a

continuing violation of the standards or licensing requirements

provided under this chapter if the department finds that the

violation creates an immediate threat to the health and safety of

the patients of an ambulatory surgical center.

(b) A district court, on petition of the department and on a

finding by the court that a person is violating the standards or

licensing requirements provided under this chapter, may by

injunction:

(1) prohibit a person from continuing a violation of the

standards or licensing requirements provided under this chapter;

(2) restrain or prevent the establishment or operation of an

ambulatory surgical center without a license issued under this

chapter; or

(3) grant any other injunctive relief warranted by the facts.

(c) The attorney general shall institute and conduct a suit

authorized by this section at the request of the department.

(d) Venue for a suit brought under this section is in the county

in which the ambulatory surgical center is located or in Travis

County.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 243.013. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates Section 243.003(a).

(b) An offense under this section is a Class C misdemeanor.

(c) Each day of a continuing violation constitutes a separate

offense.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 243.014. CIVIL PENALTY. (a) A person who violates this

chapter or who fails to comply with a rule adopted under this

chapter is liable for a civil penalty of not less than $100 or

more than $500 for each violation if the department determines

the violation threatens the health and safety of a patient.

(b) Each day of a continuing violation constitutes a separate

ground for recovery.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 243.015. IMPOSITION OF ADMINISTRATIVE PENALTY. (a) The

department may impose an administrative penalty on a person

licensed under this chapter who violates this chapter or a rule

or order adopted under this chapter. A penalty collected under

this section or Section 243.016 shall be deposited in the state

treasury in the general revenue fund.

(b) A proceeding to impose the penalty is considered to be a

contested case under Chapter 2001, Government Code.

(c) The amount of the penalty may not exceed $1,000 for each

violation, and each day a violation continues or occurs is a

separate violation for purposes of imposing a penalty. The total

amount of the penalty assessed for a violation continuing or

occurring on separate days under this subsection may not exceed

$5,000.

(d) The amount shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the threat to health or safety caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) whether the violator demonstrated good faith, including when

applicable whether the violator made good faith efforts to

correct the violation; and

(6) any other matter that justice may require.

(e) If the department initially determines that a violation

occurred, the department shall give written notice of the report

by certified mail to the person.

(f) The notice under Subsection (e) must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended penalty; and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

(g) Within 20 days after the date the person receives the notice

under Subsection (e), the person in writing may:

(1) accept the determination and recommended penalty of the

department; or

(2) make a request for a hearing on the occurrence of the

violation, the amount of the penalty, or both.

(h) If the person accepts the determination and recommended

penalty or if the person fails to respond to the notice, the

commissioner of public health by order shall approve the

determination and impose the recommended penalty.

(i) If the person requests a hearing, the commissioner of public

health shall refer the matter to the State Office of

Administrative Hearings, which shall promptly set a hearing date

and give written notice of the time and place of the hearing to

the person. An administrative law judge of the State Office of

Administrative Hearings shall conduct the hearing.

(j) The administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the commissioner of

public health a proposal for a decision about the occurrence of

the violation and the amount of a proposed penalty.

(k) Based on the findings of fact, conclusions of law, and

proposal for a decision, the commissioner of public health by

order may:

(1) find that a violation occurred and impose a penalty; or

(2) find that a violation did not occur.

(l) The notice of the commissioner's order under Subsection (k)

that is sent to the person in accordance with Chapter 2001,

Government Code, must include a statement of the right of the

person to judicial review of the order.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 3.01, eff. Sept. 1,

1999.

Sec. 243.016. PAYMENT AND COLLECTION OF ADMINISTRATIVE PENALTY;

JUDICIAL REVIEW. (a) Within 30 days after the date an order of

the commissioner of public health under Section 243.015(k) that

imposes an administrative penalty becomes final, the person

shall:

(1) pay the penalty; or

(2) file a petition for judicial review of the commissioner's

order contesting the occurrence of the violation, the amount of

the penalty, or both.

(b) Within the 30-day period prescribed by Subsection (a), a

person who files a petition for judicial review may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving the court a supersedeas bond approved by the court

that:

(i) is for the amount of the penalty; and

(ii) is effective until all judicial review of the

commissioner's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) sending a copy of the affidavit to the commissioner of

public health by certified mail.

(c) If the commissioner of public health receives a copy of an

affidavit under Subsection (b)(2), the commissioner may file with

the court, within five days after the date the copy is received,

a contest to the affidavit. The court shall hold a hearing on the

facts alleged in the affidavit as soon as practicable and shall

stay the enforcement of the penalty on finding that the alleged

facts are true. The person who files an affidavit has the burden

of proving that the person is financially unable to pay the

penalty or to give a supersedeas bond.

(d) If the person does not pay the penalty and the enforcement

of the penalty is not stayed, the penalty may be collected. The

attorney general may sue to collect the penalty.

(e) If the court sustains the finding that a violation occurred,

the court may uphold or reduce the amount of the penalty and

order the person to pay the full or reduced amount of the

penalty.

(f) If the court does not sustain the finding that a violation

occurred, the court shall order that a penalty is not owed.

(g) If the person paid the penalty and if the amount of the

penalty is reduced or the penalty is not upheld by the court, the

court shall order, when the court's judgment becomes final, that

the appropriate amount plus accrued interest be remitted to the

person within 30 days after the date that the judgment of the

court becomes final. The interest accrues at the rate charged on

loans to depository institutions by the New York Federal Reserve

Bank. The interest shall be paid for the period beginning on the

date the penalty is paid and ending on the date the penalty is

remitted.

(h) If the person gave a supersedeas bond and the penalty is not

upheld by the court, the court shall order, when the court's

judgment becomes final, the release of the bond. If the person

gave a supersedeas bond and the amount of the penalty is reduced,

the court shall order the release of the bond after the person

pays the reduced amount.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 3.01, eff. Sept. 1,

1999.



CHAPTER 244. BIRTHING CENTERS

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE B. LICENSING OF HEALTH FACILITIES

CHAPTER 244. BIRTHING CENTERS

Sec. 244.001. SHORT TITLE. This chapter may be cited as the

Texas Birthing Center Licensing Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 244.002. DEFINITIONS. In this chapter:

(1) "Birthing center" means a place, facility, or institution at

which a woman is scheduled to give birth following a normal,

uncomplicated pregnancy, but does not include a hospital or the

residence of the woman giving birth.

(2) "Board" means the Texas Board of Health.

(3) "Department" means the Texas Department of Health.

(4) "Person" means an individual, firm, partnership,

corporation, or association.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 244.003. LICENSE REQUIRED. (a) Except as provided by

Section 244.004, a person may not establish or operate a birthing

center in this state without an appropriate license issued under

this chapter.

(b) Each birthing center must have a separate license.

(c) A license is not transferable or assignable.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 244.004. EXEMPTIONS FROM LICENSING REQUIREMENT. The

following facilities need not be licensed under this chapter:

(1) a licensed hospital;

(2) a licensed nursing home; or

(3) a licensed ambulatory surgical center.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 244.005. LICENSE APPLICATION AND ISSUANCE. (a) An

applicant for a birthing center license must submit an

application to the department on a form prescribed by the

department.

(b) Each application must be accompanied by a nonrefundable

license fee in an amount set by the board.

(c) The application must contain evidence that the composition

of the center's staff meets the standards adopted by the board

under this chapter for the level of license for which the

application is submitted.

(d) The department shall issue the appropriate license if, after

inspection and investigation, it finds that the applicant and the

center meet the requirements of this chapter and the standards

adopted under this chapter.

(e) The license fee shall be paid annually on renewal of the

license.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 244.006. INSPECTIONS. (a) The department may inspect a

birthing center at reasonable times as necessary to assure

compliance with this chapter.

(b) If a birthing center's failure to comply with this chapter

creates a serious threat to the health and safety of the public,

the department may appoint a monitor for the center to ensure

compliance with this chapter. The birthing center shall be liable

for the cost of the monitor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1265, Sec. 1, eff. Sept. 1,

1999.

Sec. 244.007. FEES. The board shall set fees imposed by this

chapter in amounts reasonable and necessary to defray the cost of

administering this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 244.008. BIRTHING CENTER LICENSING FUND. All fees

collected under this chapter shall be deposited in the state

treasury to the credit of the birthing center licensing fund and

may be appropriated to the department only to administer and

enforce this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 244.009. ADOPTION OF RULES. (a) The board shall adopt

rules necessary to implement this chapter.

(b) The board shall adopt rules that establish different levels

of licenses to operate a birthing center and that provide

requirements for the issuance, renewal, denial, suspension, and

revocation of each level of license.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 244.010. MINIMUM STANDARDS. (a) For each level of license

of a birthing center, the rules must contain minimum standards

for:

(1) the qualifications for professional and nonprofessional

personnel;

(2) the supervision of professional and nonprofessional

personnel;

(3) the provision and coordination of treatment and services;

(4) the organizational structure, including the lines of

authority and the delegation of responsibility;

(5) the keeping of clinical records; and

(6) any other aspect of the operation of a birthing center that

the board considers necessary to protect the public.

(b) This section does not authorize the board to:

(1) establish the qualifications of a licensed practitioner; or

(2) permit a person to provide health care services who is not

authorized to provide those services under another state law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 244.0105. COMPLAINTS. A person may file a complaint with

the department against a birthing center licensed under this

chapter. A person who files a false complaint may be prosecuted

under the Penal Code.

Added by Acts 1999, 76th Leg., ch. 1265, Sec. 3, eff. Sept. 1,

1999.

Sec. 244.011. DENIAL, SUSPENSION, PROBATION, OR REVOCATION OF

LICENSE. (a) The department may deny, suspend, or revoke a

license for:

(1) a violation of this chapter or a rule adopted under this

chapter; or

(2) a history of continuing noncompliance with this chapter or

the rules adopted under this chapter.

(b) The denial, suspension, or revocation of a license by the

department and the appeal from that action are governed by the

procedures for a contested case hearing under Chapter 2001,

Government Code.

(c) If the department finds that a birthing center is in

repeated noncompliance under Subsection (a) but that the

noncompliance does not endanger public health and safety, the

department may schedule the center for probation rather than

suspending or revoking the center's license. The department shall

provide notice to the center of the probation and of the items of

noncompliance not later than the 10th day before the date the

probation period begins. The department shall designate a period

of not less than 30 days during which the center will remain

under probation. During the probation period, the center must

correct the items that were in noncompliance and report the

corrections to the department for approval.

(d) The department may suspend or revoke the license of a

birthing center that does not correct items that were in

noncompliance or that does not comply with the applicable

requirements within the applicable probation period.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1265, Sec. 2, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 802, Sec. 5, 6, eff. June 20,

2003.

Sec. 244.0115. EMERGENCY SUSPENSION. The department may issue

an emergency order to suspend a license issued under this chapter

if the department has reasonable cause to believe that the

conduct of a license holder creates an immediate danger to the

public health and safety. On written request of the license

holder, the department shall conduct a hearing not earlier than

the seventh day or later than the 10th day after the date the

notice of the emergency suspension is sent to the license holder

to determine if the emergency suspension is to take effect, to be

modified, or to be rescinded. The hearing and any appeal are

governed by the department's rules for a contested case hearing

and Chapter 2001, Government Code.

Added by Acts 1999, 76th Leg., ch. 1265, Sec. 3, eff. Sept. 1,

1999.

Sec. 244.012. INJUNCTION. (a) The department may petition a

district court for a temporary restraining order to restrain a

continuing violation of the standards or licensing requirements

provided under this chapter if the department finds that the

violation creates an immediate threat to the health and safety of

the patients of a birthing center.

(b) A district court, on petition of the department and on a

finding by the court that a person is violating the standards or

licensing requirements provided under this chapter, may by

injunction:

(1) prohibit a person from continuing a violation of the

standards or licensing requirements provided under this chapter;

(2) restrain or prevent the establishment or operation of a

birthing center without a license issued under this chapter; or

(3) grant any other injunctive relief warranted by the facts.

(c) The attorney general shall institute and conduct a suit

authorized by this section at the request of the department.

(d) Venue for a suit brought under this section is in the county

in which the birthing center is located or in Travis County.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 244.013. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates Section 244.003(a).

(b) An offense under this section is a Class C misdemeanor.

(c) Each day of a continuing violation constitutes a separate

offense.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 244.014. CIVIL PENALTY. (a) A person who violates this

chapter or who fails to comply with a rule adopted under this

chapter is liable for a civil penalty of not less than $100 or

more than $500 for each violation if the department determines

the violation threatens the health and safety of a patient.

(b) Each day of a continuing violation constitutes a separate

ground for recovery.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 244.015. IMPOSITION OF ADMINISTRATIVE PENALTY. (a) The

department may impose an administrative penalty on a person

licensed under this chapter who violates this chapter or a rule

or order adopted under this chapter. A penalty collected under

this section or Section 244.016 shall be deposited in the state

treasury in the general revenue fund.

(b) A proceeding to impose the penalty is considered to be a

contested case under Chapter 2001, Government Code.

(c) The amount of the penalty may not exceed $1,000 for each

violation, and each day a violation continues or occurs is a

separate violation for purposes of imposing a penalty. The total

amount of the penalty assessed for a violation continuing or

occurring on separate days under this subsection may not exceed

$5,000.

(d) The amount shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the threat to health or safety caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) whether the violator demonstrated good faith, including when

applicable whether the violator made good faith efforts to

correct the violation; and

(6) any other matter that justice may require.

(e) If the department initially determines that a violation

occurred, the department shall give written notice of the report

by certified mail to the person.

(f) The notice under Subsection (e) must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended penalty; and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

(g) Within 20 days after the date the person receives the notice

under Subsection (e), the person in writing may:

(1) accept the determination and recommended penalty of the

department; or

(2) make a request for a hearing on the occurrence of the

violation, the amount of the penalty, or both.

(h) If the person accepts the determination and recommended

penalty or if the person fails to respond to the notice, the

commissioner of public health by order shall approve the

determination and impose the recommended penalty.

(i) If the person requests a hearing, the commissioner of public

health shall refer the matter to the State Office of

Administrative Hearings, which shall promptly set a hearing date

and give written notice of the time and place of the hearing to

the person. An administrative law judge of the State Office of

Administrative Hearings shall conduct the hearing.

(j) The administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the commissioner of

public health a proposal for a decision about the occurrence of

the violation and the amount of a proposed penalty.

(k) Based on the findings of fact, conclusions of law, and

proposal for a decision, the commissioner of public health by

order may:

(1) find that a violation occurred and impose a penalty; or

(2) find that a violation did not occur.

(l) The notice of the commissioner's order under Subsection (k)

that is sent to the person in accordance with Chapter 2001,

Government Code, must include a statement of the right of the

person to judicial review of the order.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 4.01, eff. Sept. 1,

1999.

Sec. 244.016. PAYMENT AND COLLECTION OF ADMINISTRATIVE PENALTY;

JUDICIAL REVIEW. (a) Within 30 days after the date an order of

the commissioner of public health under Section 244.015(k) that

imposes an administrative penalty becomes final, the person

shall:

(1) pay the penalty; or

(2) file a petition for judicial review of the commissioner's

order contesting the occurrence of the violation, the amount of

the penalty, or both.

(b) Within the 30-day period prescribed by Subsection (a), a

person who files a petition for judicial review may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving the court a supersedeas bond approved by the court

that:

(i) is for the amount of the penalty; and

(ii) is effective until all judicial review of the

commissioner's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) sending a copy of the affidavit to the commissioner of

public health by certified mail.

(c) If the commissioner of public health receives a copy of an

affidavit under Subsection (b)(2), the commissioner may file with

the court, within five days after the date the copy is received,

a contest to the affidavit. The court shall hold a hearing on the

facts alleged in the affidavit as soon as practicable and shall

stay the enforcement of the penalty on finding that the alleged

facts are true. The person who files an affidavit has the burden

of proving that the person is financially unable to pay the

penalty or to give a supersedeas bond.

(d) If the person does not pay the penalty and the enforcement

of the penalty is not stayed, the penalty may be collected. The

attorney general may sue to collect the penalty.

(e) If the court sustains the finding that a violation occurred,

the court may uphold or reduce the amount of the penalty and

order the person to pay the full or reduced amount of the

penalty.

(f) If the court does not sustain the finding that a violation

occurred, the court shall order that a penalty is not owed.

(g) If the person paid the penalty and if the amount of the

penalty is reduced or the penalty is not upheld by the court, the

court shall order, when the court's judgment becomes final, that

the appropriate amount plus accrued interest be remitted to the

person within 30 days after the date that the judgment of the

court becomes final. The interest accrues at the rate charged on

loans to depository institutions by the New York Federal Reserve

Bank. The interest shall be paid for the period beginning on the

date the penalty is paid and ending on the date the penalty is

remitted.

(h) If the person gave a supersedeas bond and the penalty is not

upheld by the court, the court shall order, when the court's

judgment becomes final, the release of the bond. If the person

gave a supersedeas bond and the amount of the penalty is reduced,

the court shall order the release of the bond after the person

pays the reduced amount.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 4.01, eff. Sept. 1,

1999.



CHAPTER 245. ABORTION FACILITIES

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE B. LICENSING OF HEALTH FACILITIES

CHAPTER 245. ABORTION FACILITIES

Sec. 245.001. SHORT TITLE. This chapter may be cited as the

Texas Abortion Facility Reporting and Licensing Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 245.002. DEFINITIONS. In this chapter:

(1) "Abortion" means an act or procedure performed after

pregnancy has been medically verified and with the intent to

cause the termination of a pregnancy other than for the purpose

of either the birth of a live fetus or removing a dead fetus. The

term does not include birth control devices or oral

contraceptives.

(2) "Abortion facility" means a place where abortions are

performed.

(3) "Board" means the Texas Board of Health.

(4) "Department" means the Texas Department of Health.

(5) "Patient" means a female on whom an abortion is performed,

but does not include a fetus.

(6) "Person" means an individual, firm, partnership,

corporation, or association.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 245.003. LICENSE REQUIRED. (a) Except as provided by

Section 245.004, a person may not establish or operate an

abortion facility in this state without an appropriate license

issued under this chapter.

(b) Each abortion facility must have a separate license.

(c) A license is not transferable or assignable.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Text of section as amended by Acts 2003, 78th Leg., Ch. 198, Sec.

2.63 (a).

Sec. 245.004. EXEMPTIONS FROM LICENSING REQUIREMENT. (a) The

following facilities need not be licensed under this chapter:

(1) a hospital licensed under Chapter 241 (Texas Hospital

Licensing Law); or

(2) the office of a physician licensed under Subtitle B, Title

3, Occupations Code, unless the office is used for the purpose of

performing more than 50 abortions in any 12-month period.

(b) In computing the number of abortions performed in the office

of a physician under Subsection (a)(2), an abortion performed in

accordance with Section 245.016 is not included.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1411, Sec. 22.01, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 14.788, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 198, Sec. 2.63(a), eff. Sept.

1, 2003.

Text of section as amended by Acts 2003, 78th Leg., Ch. 999, Sec.

2

Sec. 245.004. EXEMPTIONS FROM LICENSING REQUIREMENT. (a) The

following facilities need not be licensed under this chapter:

(1) a hospital licensed under Chapter 241 (Texas Hospital

Licensing Law);

(2) the office of a physician licensed under Subtitle B, Title

3, Occupations Code, unless the office is used substantially for

the purpose of performing abortions; or

(3) an ambulatory surgical center licensed under Chapter 243.

(b) For purposes of this section, a facility is used

substantially for the purpose of performing abortions if the

facility:

(1) is a provider for performing:

(A) at least 10 abortion procedures during any month; or

(B) at least 100 abortion procedures in a year;

(2) operates less than 20 days in a month and the facility, in

any month, is a provider for performing a number of abortion

procedures that would be equivalent to at least 10 procedures in

a month if the facility were operating at least 20 days in a

month;

(3) holds itself out to the public as an abortion provider by

advertising by any public means, including advertising placed in

a newspaper, telephone directory, magazine, or electronic medium,

that the facility performs abortions; or

(4) applies for an abortion facility license.

(c) For purposes of this section, an abortion facility is

operating if the facility is open for any period of time during a

day and has on site at the facility or on call a physician

available to perform abortions.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1411, Sec. 22.01, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 14.788, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 999, Sec. 2, eff. Sept. 1,

2003.

Sec. 245.005. LICENSE APPLICATION AND ISSUANCE. (a) An

applicant for an abortion facility license must submit an

application to the department on a form prescribed by the

department.

(b) Each application must be accompanied by a nonrefundable

license fee in an amount set by the board.

(c) The application must contain evidence that there are one or

more physicians on the staff of the facility who are licensed by

the Texas State Board of Medical Examiners.

(d) The department shall issue a license if, after inspection

and investigation, it finds that the applicant and the abortion

facility meet the requirements of this chapter and the standards

adopted under this chapter.

(e) As a condition for renewal of a license, the licensee must

submit to the department the annual license renewal fee and an

annual report, including the report required under Section

245.011.

(f) Information regarding the licensing status of an abortion

facility is an open record for the purposes of Chapter 552,

Government Code, and shall be made available by the department on

request.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 856, Sec. 2, eff. Sept. 1,

1995.

Sec. 245.006. INSPECTIONS. (a) The department may inspect an

abortion facility at reasonable times as necessary to ensure

compliance with this chapter.

(b) The department shall inspect an abortion facility before

renewing the facility's license under Section 245.005(e).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 1120, Sec. 1, eff. Sept. 1,

1997.

Sec. 245.007. FEES. The board shall set fees imposed by this

chapter in amounts reasonable and necessary to defray the cost of

administering this chapter and Chapter 171.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 999, Sec. 3, eff. Sept. 1,

2003.

Sec. 245.008. ABORTION FACILITY LICENSING FUND. All fees

collected under this chapter shall be deposited in the state

treasury to the credit of the abortion facility licensing fund

and may be appropriated to the department only to administer and

enforce this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 245.009. ADOPTION OF RULES. The board shall adopt rules

necessary to implement this chapter, including requirements for

the issuance, renewal, denial, suspension, and revocation of a

license to operate an abortion facility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 245.010. MINIMUM STANDARDS. (a) The rules must contain

minimum standards to protect the health and safety of a patient

of an abortion facility and must contain provisions requiring

compliance with the requirements of Subchapter B, Chapter 171.

(b) Only a physician as defined by Subtitle B, Title 3,

Occupations Code, may perform an abortion.

(c) The standards may not be more stringent than Medicare

certification standards, if any, for:

(1) qualifications for professional and nonprofessional

personnel;

(2) supervision of professional and nonprofessional personnel;

(3) medical treatment and medical services provided by an

abortion facility and the coordination of treatment and services,

including quality assurance;

(4) sanitary and hygienic conditions within an abortion

facility;

(5) the equipment essential to the health and welfare of the

patients;

(6) clinical records kept by an abortion facility; and

(7) management, ownership, and control of the facility.

(d) This section does not authorize the board to:

(1) establish the qualifications of a licensed practitioner; or

(2) permit a person to provide health care services who is not

authorized to provide those services under other laws of this

state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 23, Sec. 1, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1420, Sec. 14.789, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 999, Sec. 4, eff. Sept. 1, 2003.

Sec. 245.0105. UNIQUE IDENTIFYING NUMBER; DISCLOSURE IN

ADVERTISEMENT. (a) The department shall assign to each abortion

facility a unique license number that may not change during the

period the facility is operating in this state.

(b) An abortion facility shall include the unique license number

assigned to the facility by the department in any abortion

advertisement directly relating to the provision of abortion

services at the facility.

(c) In this section, "abortion advertisement" means:

(1) any communication that advertises the availability of

abortion services at an abortion facility and that is

disseminated through a public medium, including an advertisement

in a newspaper or other publication or an advertisement on

television, radio, or any other electronic medium; or

(2) any commercial use of the name of the facility as a provider

of abortion services, including the use of the name in a

directory, listing, or pamphlet.

Added by Acts 1997, 75th Leg., ch. 1120, Sec. 2, eff. Sept. 1,

1997.

Sec. 245.011. REPORTING REQUIREMENTS; CRIMINAL PENALTY. (a)

Each abortion facility must submit an annual report to the

department on each abortion that is performed at the abortion

facility. The report must be submitted on a form provided by the

department.

(b) The report may not identify by any means the physician

performing the abortion or the patient.

(c) The report must include:

(1) whether the abortion facility at which the abortion is

performed is licensed under this chapter;

(2) the patient's year of birth, race, marital status, and state

and county of residence;

(3) the type of abortion procedure;

(4) the date the abortion was performed;

(5) whether the patient survived the abortion, and if the

patient did not survive, the cause of death;

(6) the period of gestation based on the best medical judgment

of the attending physician at the time of the procedure;

(7) the date, if known, of the patient's last menstrual cycle;

(8) the number of previous live births of the patient; and

(9) the number of previous induced abortions of the patient.

(d) Except as provided by Section 245.023, all information and

records held by the department under this chapter are

confidential and are not open records for the purposes of Chapter

552, Government Code. That information may not be released or

made public on subpoena or otherwise, except that release may be

made:

(1) for statistical purposes, but only if a person, patient, or

abortion facility is not identified;

(2) with the consent of each person, patient, and abortion

facility identified in the information released;

(3) to medical personnel, appropriate state agencies, or county

and district courts to enforce this chapter; or

(4) to appropriate state licensing boards to enforce state

licensing laws.

(e) A person commits an offense if the person violates this

section. An offense under this subsection is a Class A

misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(90), eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 23, Sec. 2, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1120, Sec. 3, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 62, Sec. 19.02, eff. Sept. 1,

1999.

Sec. 245.012. DENIAL, SUSPENSION, PROBATION, OR REVOCATION OF

LICENSE. (a) The department may deny, suspend, or revoke a

license for a violation of this chapter or a rule adopted under

this chapter.

(b) The denial, suspension, or revocation of a license by the

department and the appeal from that action are governed by the

procedures for a contested case hearing under Chapter 2001,

Government Code.

(c) The department may immediately suspend or revoke a license

when the health and safety of persons are threatened. If the

department issues an order of immediate suspension or revocation,

the department shall immediately give the chief executive officer

of the abortion facility adequate notice of the action and the

procedure governing appeal of the action. A person whose license

is suspended or revoked under this subsection is entitled to a

hearing not later than the 14th day after the effective date of

the suspension or revocation.

(d) If the department finds that an abortion facility is in

repeated noncompliance with this chapter or rules adopted under

this chapter but that the noncompliance does not in any way

involve the health and safety of the public or an individual, the

department may schedule the facility for probation rather than

suspending or revoking the facility's license. The department

shall provide notice to the facility of the probation and of the

items of noncompliance not later than the 10th day before the

date the probation period begins. The department shall designate

a period of not less than 30 days during which the facility will

remain under probation. During the probation period, the facility

must correct the items that were in noncompliance and report the

corrections to the department for approval.

(e) The department may suspend or revoke the license of an

abortion facility that does not correct items that were in

noncompliance or that does not comply with this chapter or the

rules adopted under this chapter within the applicable probation

period.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 23, Sec. 3, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 802, Sec. 7, 8, eff. June 20,

2003.

Sec. 245.013. INJUNCTION. (a) The department may petition a

district court for a temporary restraining order to restrain a

continuing violation of the standards or licensing requirements

provided under this chapter if the department finds that the

violation creates an immediate threat to the health and safety of

the patients of an abortion facility.

(b) A district court, on petition of the department and on a

finding by the court that a person is violating the standards or

licensing requirements provided under this chapter, may by

injunction:

(1) prohibit a person from continuing a violation of the

standards or licensing requirements provided under this chapter;

(2) restrain or prevent the establishment or operation of an

abortion facility without a license issued under this chapter; or

(3) grant any other injunctive relief warranted by the facts.

(c) The attorney general may institute and conduct a suit

authorized by this section at the request of the department.

(d) Venue for a suit brought under this section is in the county

in which the abortion facility is located or in Travis County.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 245.014. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates Section 245.003(a).

(b) An offense under this section is a Class A misdemeanor.

(c) Each day of a continuing violation constitutes a separate

offense.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1411, Sec. 22.02, eff. Sept.

1, 1999.

Sec. 245.015. CIVIL PENALTY. (a) A person who knowingly

violates this chapter or who knowingly fails to comply with a

rule adopted under this chapter is liable for a civil penalty of

not less than $100 or more than $500 for each violation if the

department determines the violation threatens the health and

safety of a patient.

(b) Each day of a continuing violation constitutes a separate

ground for recovery.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 245.016. ABORTION IN UNLICENSED ABORTION FACILITY TO

PREVENT DEATH OR SERIOUS IMPAIRMENT. This chapter does not

remove the responsibility or limit the ability of a physician to

perform an abortion in an unlicensed abortion facility if, at the

commencement of the abortion, the physician reasonably believes

that the abortion is necessary to prevent the death of the

patient or to prevent serious impairment of the patient's

physical health.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1411, Sec. 22.03, eff. Sept.

1, 1999.

Sec. 245.017. ADMINISTRATIVE PENALTY. (a) The department may

assess an administrative penalty against a person who violates

this chapter or a rule adopted under this chapter.

(b) The penalty may not exceed $1,000 for each violation. Each

day of a continuing violation constitutes a separate violation.

(c) In determining the amount of an administrative penalty

assessed under this section, the department shall consider:

(1) the seriousness of the violation;

(2) the history of previous violations;

(3) the amount necessary to deter future violations;

(4) efforts made to correct the violation; and

(5) any other matters that justice may require.

(d) All proceedings for the assessment of an administrative

penalty under this chapter are subject to Chapter 2001,

Government Code.

Added by Acts 1997, 75th Leg., ch. 23, Sec. 4, eff. Sept. 1,

1997.

Sec. 245.018. REPORT RECOMMENDING ADMINISTRATIVE PENALTY. (a)

If, after investigation of a possible violation and the facts

surrounding that possible violation, the department determines

that a violation has occurred, the department shall give written

notice of the violation to the person alleged to have committed

the violation. The notice shall include:

(1) a brief summary of the alleged violation;

(2) a statement of the amount of the proposed penalty, based on

the factors listed in Section 245.017(c); and

(3) a statement of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both

the occurrence of the violation and the amount of the penalty.

(b) Not later than the 20th day after the date the notice is

received, the person notified may accept the determination of the

department made under this section, including the recommended

penalty, or make a written request for a hearing on that

determination.

(c) If the person notified of the violation accepts the

determination of the department, the commissioner of public

health or the commissioner's designee shall issue an order

approving the determination and ordering the person to pay the

recommended penalty.

Added by Acts 1997, 75th Leg., ch. 23, Sec. 4, eff. Sept. 1,

1997.

Sec. 245.019. HEARING; ORDER. (a) If the person requests a

hearing, the commissioner of public health or the commissioner's

designee shall:

(1) set a hearing;

(2) give written notice of the hearing to the person; and

(3) designate a hearings examiner to conduct the hearing.

(b) The hearings examiner shall make findings of fact and

conclusions of law and shall promptly issue to the commissioner a

proposal for decision as to the occurrence of the violation and a

recommendation as to the amount of the proposed penalty, if a

penalty is determined to be warranted.

(c) Based on the findings of fact and conclusions of law and the

recommendations of the hearings examiner, the commissioner by

order may find that a violation has occurred and may assess a

penalty or may find that no violation has occurred.

Added by Acts 1997, 75th Leg., ch. 23, Sec. 4, eff. Sept. 1,

1997.

Sec. 245.020. NOTICE AND PAYMENT OF ADMINISTRATIVE PENALTY;

JUDICIAL REVIEW; REFUND. (a) The commissioner of public health

or the commissioner's designee shall give notice of the

commissioner's order under Section 245.019(c) to the person

alleged to have committed the violation. The notice must include:

(1) separate statements of the findings of fact and conclusions

of law;

(2) the amount of any penalty assessed; and

(3) a statement of the right of the person to judicial review of

the commissioner's order.

(b) Not later than the 30th day after the date the decision is

final as provided by Chapter 2001, Government Code, the person

shall:

(1) pay the penalty in full;

(2) pay the amount of the penalty and file a petition for

judicial review contesting the occurrence of the violation, the

amount of the penalty, or both the occurrence of the violation

and the amount of the penalty; or

(3) without paying the amount of the penalty, file a petition

for judicial review contesting the occurrence of the violation,

the amount of the penalty, or both the occurrence of the

violation and the amount of the penalty.

(c) Within the 30-day period, a person who acts under Subsection

(b)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the amount of the penalty to the court for placement

in an escrow account; or

(B) giving to the court a supersedeas bond that is approved by

the court for the amount of the penalty and that is effective

until all judicial review of the commissioner's order is final;

or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the amount

of the penalty and is financially unable to give the supersedeas

bond; and

(B) giving a copy of the affidavit to the department by

certified mail.

(d) If the department receives a copy of an affidavit under

Subsection (c)(2), the department may file with the court, within

five days after the date the copy is received, a contest to the

affidavit. The court shall hold a hearing on the facts alleged in

the affidavit as soon as practicable and shall stay the

enforcement of the penalty on finding that the alleged facts are

true. The person who files an affidavit has the burden of proving

that the person is financially unable to pay the amount of the

penalty and to give a supersedeas bond.

(e) If the person does not pay the amount of the penalty and the

enforcement of the penalty is not stayed, the department may

refer the matter to the attorney general for collection of the

amount of the penalty.

(f) Judicial review of the order of the commissioner of public

health:

(1) is instituted by filing a petition as provided by Subchapter

G, Chapter 2001, Government Code; and

(2) is under the substantial evidence rule.

(g) If the court sustains the occurrence of the violation, the

court may uphold or reduce the amount of the penalty and order

the person to pay the full or reduced amount of the penalty. If

the court does not sustain the occurrence of the violation, the

court shall order that no penalty is owed.

(h) When the judgment of the court becomes final, the court

shall proceed under this subsection. If the person paid the

amount of the penalty and if that amount is reduced or is not

upheld by the court, the court shall order that the appropriate

amount plus accrued interest be remitted to the person. The rate

of the interest is the rate charged on loans to depository

institutions by the New York Federal Reserve Bank, and the

interest shall be paid for the period beginning on the date the

penalty was paid and ending on the date the penalty is remitted.

If the person gave a supersedeas bond and if the amount of the

penalty is not upheld by the court, the court shall order the

release of the bond. If the person gave a supersedeas bond and if

the amount of the penalty is reduced, the court shall order the

release of the bond after the person pays the amount.

Added by Acts 1997, 75th Leg., ch. 23, Sec. 4, eff. Sept. 1,

1997.

Sec. 245.021. PENALTY DEPOSITED TO STATE TREASURY. A civil or

administrative penalty collected under this chapter shall be

deposited in the state treasury to the credit of the general

revenue fund.

Added by Acts 1997, 75th Leg., ch. 23, Sec. 4, eff. Sept. 1,

1997.

Sec. 245.022. RECOVERY OF COSTS. (a) The department may assess

reasonable expenses and costs against a person in an

administrative hearing if, as a result of the hearing, the

person's license is denied, suspended, or revoked or if

administrative penalties are assessed against the person. The

person shall pay expenses and costs assessed under this

subsection not later than the 30th day after the date a board

order requiring the payment of expenses and costs is final. The

department may refer the matter to the attorney general for

collection of the expenses and costs.

(b) If the attorney general brings an action against a person

under Section 245.013 or 245.015 or an action to enforce an

administrative penalty assessed under Section 245.017 and an

injunction is granted against the person or the person is found

liable for a civil or administrative penalty, the attorney

general may recover, on behalf of the attorney general and the

department, reasonable expenses and costs.

(c) For purposes of this section, "reasonable expenses and

costs" include expenses incurred by the department and the

attorney general in the investigation, initiation, or prosecution

of an action, including reasonable investigative costs,

attorney's fees, witness fees, and deposition expenses.

Added by Acts 1997, 75th Leg., ch. 23, Sec. 4, eff. Sept. 1,

1997.

Sec. 245.023. PUBLIC INFORMATION; TOLL-FREE TELEPHONE NUMBER.

(a) The department on request shall make the following

information available to the public:

(1) the status of the license of any abortion facility;

(2) the date of the last inspection of the facility, any

violation discovered during that inspection that would pose a

health risk to a patient at the facility, any challenge raised by

the facility to the allegation that there was a violation, and

any corrective action that is acceptable to the department and

that is being undertaken by the facility with respect to the

violation; and

(3) an administrative or civil penalty imposed against the

facility or a physician who provides services at the facility,

professional discipline imposed against a physician who provides

services at the facility, and any criminal conviction of the

facility or a physician who provides services at the facility

that is relevant to services provided at the facility.

(b) Subsection (a) does not require the department to provide

information that is not in the possession of the department. The

Texas State Board of Medical Examiners shall provide to the

department information in the possession of the board that the

department is required to provide under Subsection (a).

(c) The department shall maintain a toll-free telephone number

that a person may call to obtain the information described by

Subsection (a).

(d) An abortion facility shall provide to a woman, at the time

the woman initially consults the facility, a written statement

indicating the number of the toll-free telephone line maintained

under Subsection (c). The written statement must be available in

English and Spanish and be in substantially the following form:

"(toll-free telephone number)

You have a right to access certain information concerning this

abortion facility by using the toll-free telephone number listed

above. If you make a call to the number, your identity will

remain anonymous. The toll-free telephone line can provide you

with the following information:

(1) Whether this abortion facility is licensed by the Texas

Department of Health.

(2) The date of the last inspection of this facility by the

Texas Department of Health and any violations of law or rules

discovered during that inspection that may pose a health risk to

you.

(3) Any relevant fine, penalty, or judgment rendered against

this facility or a doctor who provides services at this

facility."

(e) This section does not authorize the release of the name,

address, or phone number of any employee or patient of an

abortion facility or of a physician who provides services at an

abortion facility.

Added by Acts 1997, 75th Leg., ch. 1120, Sec. 4, eff. Sept. 1,

1997. Renumbered from Sec. 245.017 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(65), eff. Sept. 1, 1999.



CHAPTER 246. CONTINUING CARE FACILITIES

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE B. LICENSING OF HEALTH FACILITIES

CHAPTER 246. CONTINUING CARE FACILITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 246.001. SHORT TITLE. This chapter may be cited as the

Texas Continuing Care Facility Disclosure and Rehabilitation Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.002. DEFINITIONS. In this chapter:

(1) "Board" means the State Board of Insurance.

(2) "Commissioner" means the commissioner of the State Board of

Insurance.

(3) "Continuing care" means the furnishing of a living unit,

together with personal care services, nursing services, medical

services, or other health-related services, regardless of whether

the services and the living unit are provided at the same

location:

(A) to an individual who is not related by consanguinity or

affinity, as determined under Chapter 573, Government Code, to

the person furnishing the care; and

(B) under a continuing care contract.

(4) "Continuing care contract" means an agreement that requires

the payment of an entrance fee by or on behalf of a resident in

exchange for the furnishing of continuing care by a provider and

that is effective for:

(A) the life of the resident; or

(B) more than one year.

(5) "Entrance fee" means an initial or deferred transfer of

money or other property valued at an amount exceeding three

months' rent, made, or promised to be made, as full or partial

consideration for acceptance by a provider of a specified

individual as a resident. The term does not include a deposit

made under a reservation agreement.

(6) "Facility" means a place in which a person provides

continuing care to an individual.

(7) "Living unit" means a room, apartment, cottage, or other

area that is in a facility and that is set aside for the

exclusive use or control of one or more specified individuals.

(8) "Long-term nursing care" means nursing care provided for a

period longer than 365 consecutive days.

(9) "Person" means an individual, corporation, association, or

partnership, and includes a fraternal or benevolent order or

society.

(10) "Provider" means a person who undertakes to provide

continuing care in a facility.

(11) "Reservation agreement" means an agreement that requires

the payment of a deposit to reserve a living unit for a

prospective resident.

(12) "Resident" means an individual entitled to receive

continuing care in a facility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 95, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 561, Sec. 31, eff. Aug. 26, 1991;

Acts 1993, 73rd Leg., ch. 953, Sec. 1, eff. Sept. 1, 1993; Acts

1995, 74th Leg., ch. 76, Sec. 5.95(27), eff. Sept. 1, 1995.

Sec. 246.003. BOARD POWERS AND DUTIES. (a) The board shall

regulate providers as provided by this chapter.

(b) The board may adopt rules and take other action as necessary

to administer and enforce this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.004. RIGHTS OF RESIDENTS. A resident receiving care in

a portion of a facility licensed to provide nursing home care,

personal care, or custodial care is entitled to all statutory

rights provided to a nursing home, personal care, or custodial

care resident.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.005. LICENSING FOR CERTAIN TAX PURPOSES. A facility

regulated under this chapter is licensed for purposes of Section

151.314, Tax Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.006. QUALITY OF CARE. The commissioner may not

regulate or in any manner inquire into the quality of care

provided in a facility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.007. REDUCTION OF FEES. The commissioner shall reduce

the annual filing fees under this chapter if the cumulative

amount of the fees exceeds the actual cost of regulation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. CERTIFICATE OF AUTHORITY

Sec. 246.021. CERTIFICATE OF AUTHORITY REQUIRED. Unless a

provider holds a certificate of authority issued under this

subchapter, the provider may not:

(1) acquire a facility;

(2) enter into a continuing care contract; or

(3) enter into a reservation agreement unless the agreement

provides for the full refund, for any reason, of a deposit paid

in connection with the agreement.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 953, Sec. 2, eff. Sept. 1,

1993.

Sec. 246.022. APPLICATION FOR AND ISSUANCE OF CERTIFICATE OF

AUTHORITY. (a) The commissioner shall adopt rules stating the

information an applicant for a certificate of authority must

submit.

(b) On receiving an application for a certificate of authority,

the commissioner shall conduct a hearing on the application.

(c) The commissioner shall grant an application for a

certificate of authority if the commissioner finds that:

(1) the applicant or the facility is financially sound;

(2) the competence, experience, and integrity of the applicant,

its board of directors, its officers, or its management make it

in the public interest to issue the certificate; and

(3) the applicant is capable of complying with this chapter.

(d) The commissioner shall issue an order approving or

disapproving an application not later than the 180th day after

the date on which the application is filed.

(e) The commissioner may limit issuance of certificates of

authority to incorporated entities only.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.023. MANDATORY ISSUANCE OF CERTIFICATE OF AUTHORITY TO

CERTAIN FACILITIES. (a) The commissioner shall issue a

certificate of authority for a facility that:

(1) was occupied by at least one resident on September 1, 1987;

(2) was under construction on September 1, 1987; or

(3) incurred substantial financial obligations before September

1, 1987, related to the development of the facility.

(b) A certificate of authority issued under this section may be

suspended or revoked as any other certificate.

(c) This section prevails over Section 246.022.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.024. TRANSFER OF CERTIFICATE OF AUTHORITY. A

certificate of authority may not be transferred without the prior

approval of the commissioner.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 96, eff. Sept. 1,

1991.

Sec. 246.025. SUSPENSION OR REVOCATION OF CERTIFICATE OF

AUTHORITY. The commissioner may suspend or revoke a provider's

certificate of authority if the provider:

(1) draws on its entrance fee escrow in an amount greater than

provided for by Section 246.073;

(2) draws on its loan reserve fund escrow in an amount greater

than provided for by Section 246.078; or

(3) intentionally violates this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 97, eff. Sept. 1,

1991.

Sec. 246.026. MANAGEMENT BY OTHERS. A holder of a certificate

of authority may not contract for management of the facility

unless the commissioner is notified of the contract.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.027. CERTIFICATE OF AUTHORITY FEES. (a) Except as

provided by Subsection (b), a facility that files an application

for a certificate of authority must pay to the commissioner a fee

of $10,000.

(b) A facility that files an application for a certificate of

authority issued under Section 246.023 must pay to the

commissioner:

(1) a fee of $500; and

(2) a fee of $2 for each living unit in the facility, excluding

a unit devoted to that portion of the facility that is a licensed

nursing home.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. CONTINUING CARE CONTRACTS AND DISCLOSURE STATEMENTS

Sec. 246.041. PRECONTRACTUAL RECORDING REQUIREMENTS. (a) A

provider shall file with the board a current disclosure statement

that meets the requirements of this subchapter and shall file

copies of the agreements establishing the escrows under

Subchapter D or a verified statement explaining that an escrow is

not required before the provider:

(1) contracts to provide continuing care in a facility located

or to be located in this state;

(2) extends the term of an existing continuing care contract in

a facility that is located or to be located in this state and

that requires or allows an entrance fee from any person,

regardless of whether the extended contract requires an entrance

fee; or

(3) including a person acting on the provider's behalf, solicits

for an individual who is a resident of this state a continuing

care contract in this state.

(b) A contract is solicited in this state if, during the

12-month period preceding the date on which a continuing care

contract for a facility is signed or accepted by either party,

information concerning the facility or the availability of a

continuing care contract for the facility is given:

(1) by personal, telephone, mail, or other communication

directed to and received by a person at a location in this state;

or

(2) in a paid advertisement published or broadcast from within

this state, other than in a publication in which more than

two-thirds of the circulation is outside this state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.042. DELIVERY OF DISCLOSURE STATEMENT. (a) A provider

who has not been issued a certificate of authority under

Subchapter B must deliver a disclosure statement to any person

from whom the provider accepts a deposit in connection with a

reservation agreement before the provider accepts the deposit.

(b) A provider who has been issued a certificate of authority

under Subchapter B must deliver a disclosure statement to a

person with whom a continuing care contract is to be made before

the earlier of:

(1) the execution of the continuing care contract; or

(2) the transfer of any entrance fee or nonrefundable deposit to

the provider by or on behalf of the person.

(c) The most recently filed disclosure statement is the only

statement that:

(1) is current for purposes of this chapter; and

(2) may be delivered under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 953, Sec. 3, eff. Sept. 1,

1993.

Sec. 246.043. COVER PAGE OF DISCLOSURE STATEMENT. The cover

page of a disclosure statement must state:

(1) the date of the statement in a prominent location and in

type that is boldfaced, capitalized, underlined, or otherwise set

out from the surrounding written material so as to be

conspicuous;

(2) that if the provider has not been issued a certificate of

authority under Subchapter B, this chapter requires the delivery

of a disclosure statement to a prospective resident before the

payment of any deposit to reserve a living unit;

(3) that this chapter requires the delivery of a disclosure

statement to a contracting party before the execution of a

continuing care contract or the payment of an entrance fee or

nonrefundable deposit; and

(4) that the disclosure statement has not been approved by a

governmental agency or representative to ensure the accuracy of

its information.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 98, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 953, Sec. 4, eff. Sept. 1, 1993.

Sec. 246.044. CONTENTS OF DISCLOSURE STATEMENT: PROVIDER. (a)

The disclosure statement must include the name and business

address of the provider and a statement of whether the provider

is a partnership, corporation, or other type of legal entity. If

the provider is not an individual, the statement must include:

(1) the name and business address of each officer, director,

trustee, and managing or general partner; and

(2) the name and business address of each person who has at

least a 10 percent interest in the provider and a description of

the person's interest in or occupation with the provider.

(b) The provider may include in the disclosure statement any

other material information concerning the facility or the

provider.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.045. CONTENTS OF DISCLOSURE STATEMENT: THIRD PARTY

MANAGEMENT. If a person, other than an individual directly

employed by the provider, is to be the day-to-day manager of a

facility, the disclosure statement must include:

(1) a description of the person's business experience, if any,

in the operation or management of a similar facility;

(2) the name and address of any professional service, firm,

association, trust, partnership, or corporation that:

(A) has in the person, or in which the person has, at least a 10

percent interest; and

(B) proposes to provide goods, leases, or services to the

facility or to the residents of the facility, of an aggregate

value of at least $500 in a year;

(3) a description of any goods, leases, or services under

Subdivision (2), and a statement of their probable or anticipated

cost to the facility, provider, or residents, or a statement that

their cost cannot be estimated; and

(4) a description of any matter in which the person:

(A) has been convicted of a felony, pleaded nolo contendere to a

felony charge, or has been held liable or enjoined in a civil

action by final judgment, if the felony or civil action involved

fraud, embezzlement, fraudulent conversion, or misappropriation

of property;

(B) is subject to an injunction or restrictive order of a court

of record; or

(C) has had any state or federal license or permit suspended or

revoked as a result of an action brought by a governmental agency

if the order or action arose out of or was related to a business

activity in a health care field, including an action affecting a

license to operate a foster care facility, a nursing home, a

retirement home, a home for the aged, or a facility subject to

this chapter or a similar statute in another state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.046. CONTENTS OF DISCLOSURE STATEMENT: AFFILIATION WITH

NONPROFIT ORGANIZATION. The disclosure statement must state

whether the provider is affiliated with a religious, charitable,

or other nonprofit organization, and if so, the statement must:

(1) describe the extent of the affiliation;

(2) explain the extent to which the organization is responsible

for the financial and contractual obligations of the provider;

and

(3) cite any provision of the Internal Revenue Code of 1986

under which the provider or affiliate claims to be exempt from

the payment of income tax.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.047. CONTENTS OF DISCLOSURE STATEMENT: PHYSICAL

PROPERTY. (a) The disclosure statement must provide the

location and a description of the proposed or existing physical

property of the facility.

(b) If the physical property of the facility is proposed, the

disclosure statement must state:

(1) the estimated completion date;

(2) whether construction has begun; and

(3) any contingencies under which construction may be deferred.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.048. CONTENTS OF DISCLOSURE STATEMENT: CONTRACTS AND

FEES. The disclosure statement must describe:

(1) the services provided at the facility under a continuing

care contract, including:

(A) the extent to which medical care is furnished; and

(B) those services that are included for specified basic fees

for continuing care and those services that are made available at

extra charge;

(2) all fees required of residents, including the entrance fee

and any periodic charges;

(3) the conditions under which a continuing care contract at the

facility may be canceled by the provider or the resident;

(4) any conditions under which all or part of the entrance fee

is refundable on cancellation of the contract by the provider or

the resident, or by the death of the resident before or during

the occupancy of a living unit; and

(5) the manner by which the provider may adjust periodic charges

or other recurring fees and any limitations on those adjustments.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.049. CONTENTS OF DISCLOSURE STATEMENT: CHANGE OF

CIRCUMSTANCES. The disclosure statement must state:

(1) the policy of the facility regarding changes in the number

of people residing in a living unit because of marriage or other

relationships;

(2) the policy of the facility relating to the admission of a

spouse to the facility and the consequences if the spouse does

not meet the requirements for admission;

(3) the conditions under which a living unit occupied by a

resident may be made available by the facility to a different

resident other than on the death of the previous resident; and

(4) the health and financial conditions required for acceptance

as a resident and for continuation as a resident, including the

effect of any change in the health or financial condition of an

individual between the date of the continuing care contract and

the date on which the individual initially occupies a living

unit.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.050. CONTENTS OF DISCLOSURE STATEMENT: FINANCIAL

INFORMATION. (a) The disclosure statement must:

(1) describe any provisions made or to be made to provide

reserve funding or security to enable the provider to fully

perform its obligations under a continuing care contract at a

facility, including:

(A) the establishment of escrow accounts, trusts, or reserve

funds and the manner in which those funds will be invested; and

(B) the name and experience of any individual in the direct

employment of the provider who will make the investment

decisions; and

(2) provide financial statements of the provider, including:

(A) a balance sheet as of the end of the most recent fiscal

year; and

(B) income statements and a statement of cash flow for each of

the three most recent fiscal years that the provider has been in

existence.

(b) Financial statements required by Subsection (a)(2) must be

prepared in accordance with generally accepted accounting

principles and must be audited by an independent certified public

accountant, who shall state in the audit report whether the

financial statements were prepared in accordance with those

principles.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 99, eff. Sept. 1,

1991.

Sec. 246.051. CONTENTS OF DISCLOSURE STATEMENT: ANNUAL INCOME

STATEMENTS. The disclosure statement must contain estimated

annual income statements for the facility for at least five

fiscal years, including:

(1) anticipated earning on any cash reserves;

(2) estimates of net receipts from entrance fees, other than

entrance fees included in the statement of anticipated source and

application of funds required under Section 246.052, minus

estimated entrance fee refunds, including a description of the

actuarial basis and method of computation for the projection of

entrance fee receipts;

(3) an estimate of gifts or bequests to be relied on to meet

operating expenses;

(4) a projection of estimated income from fees and charges,

excluding entrance fees, that:

(A) states individual rates anticipated to be charged; and

(B) includes a description of the assumptions used for computing

the estimated occupancy rate of the facility and the effect on

the income of the facility of any government subsidies for health

care services to be provided under the continuing care contract;

(5) a projection of the facility's operating expenses,

including:

(A) a description of the assumptions used in computing the

expenses; and

(B) a separate allowance for the replacement of equipment and

furnishings and anticipated major structural repairs or

additions; and

(6) an estimate of annual payments of principal and interest

required by a mortgage loan or other long-term financing

arrangement relating to the facility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 100, eff. Sept. 1,

1991.

Sec. 246.052. CONTENTS OF DISCLOSURE STATEMENT: ANTICIPATED

SOURCE AND APPLICATION OF FUNDS. If a facility has not begun

operation, the disclosure statement must include a statement of

the anticipated source and application of the funds to be used in

the purchase or construction of the facility, including:

(1) an estimate of the cost of purchasing or constructing and of

equipping the facility, including financing expenses, legal

expenses, land costs, occupancy development costs, and similar

costs that the provider expects to incur or to become obligated

to pay before operations begin;

(2) a description of any mortgage loan or other long-term

financing arrangement for the facility, including the anticipated

terms and costs of the financing;

(3) an estimate of the total entrance fees to be received from,

or on behalf of, residents before the operation of the facility

begins; and

(4) an estimate of any funds anticipated to be necessary to

cover initial losses and to provide reserve funds to assure full

performance of the obligations of the provider under a continuing

care contract.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.053. STANDARD CONTRACT FORM. (a) A copy of the

standard contract form used by a provider must be attached as an

exhibit to each disclosure statement.

(b) The standard contract form must specify the refund

provisions of Sections 246.056 and 246.057.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 101, eff. Sept. 1,

1991.

Sec. 246.054. ANNUAL DISCLOSURE STATEMENT REVISION. (a) A

provider shall file a revised disclosure statement with the board

not later than the 120th day after the date on which the

provider's fiscal year ends.

(b) The revised disclosure statement must revise, as of the end

of the provider's fiscal year, the information required by this

subchapter.

(c) The revised disclosure statement must describe any material

differences between:

(1) the estimated income statements filed under Section 246.052

as a part of the disclosure statement filed after the start of

the provider's most recently completed fiscal year; and

(2) the actual result of operations during that fiscal year with

the revised estimated income statements filed as a part of the

revised disclosure statement.

(d) A provider may revise its disclosure statement and may file

the revised disclosure statement at any other time if, in the

provider's opinion, revision is necessary to prevent a disclosure

statement from containing a material misstatement of fact or

omitting a material fact required to be included in the

disclosure statement.

(e) The commissioner shall review the disclosure statement for

completeness but is not required to review the disclosure

statement for accuracy.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.055. ADVERTISEMENT IN CONFLICT WITH DISCLOSURES. A

provider may not engage in any type of advertisement for a

continuing care contract or facility if the advertisement

contains a statement or representation in conflict with the

disclosures required under this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.056. RESCISSION OF CONTRACT; REQUIRED LANGUAGE. (a) A

person who executes a continuing care contract with a provider

may rescind the contract at any time before the later of midnight

of the seventh day, or a later day if specified in the contract:

(1) after the date on which the continuing care contract is

executed; or

(2) after the date on which the person receives a disclosure

statement that meets the requirements of this subchapter.

(b) A resident who executes a continuing care contract may not

be required to move into the facility before the expiration of

the period during which the contract may be rescinded.

(c) If a continuing care contract is rescinded under this

section, any money or property transferred to the provider, other

than periodic charges specified in the contract and applicable

only to the period a living unit was actually occupied by the

resident, shall be refunded not later than the 30th day after the

date of rescission.

(d) Each continuing care contract must include the following

statement or a substantially equivalent statement in type that is

boldfaced, capitalized, underlined, or otherwise set out from the

surrounding written material so as to be conspicuous:

"You may cancel this contract at any time prior to midnight of

the seventh day, or a later day if specified in the contract,

after the date on which you sign this contract or you receive the

facility's disclosure statement, whichever occurs later. If you

elect to cancel the contract, you must do so by written notice

and you will be entitled to receive a refund of all assets

transferred other than periodic charges applicable to your

occupancy of a living unit."

(e) Each continuing contract also must include the following

statement in type that is boldfaced, capitalized, underlined, or

otherwise set out from the surrounding written material so as to

be conspicuous:

"This document, if executed, constitutes a legal and binding

contract between you and __________. You may wish to consult a

legal or financial advisor before signing, although it is not

required that you do so to make this contract binding."

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 102, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 953, Sec. 5, eff. Sept. 1, 1993.

Sec. 246.057. CANCELLATION OF CONTRACT: DEATH OR INCAPACITY

BEFORE OCCUPANCY. (a) A continuing care contract is canceled if

the resident:

(1) dies before occupying a living unit in the facility; or

(2) is precluded under the terms of the contract from occupying

a living unit in the facility because of illness, injury, or

incapacity.

(b) If a continuing care contract is canceled under this

section, the resident or the resident's legal representative is

entitled to a refund of all money or property transferred to the

provider, minus:

(1) any nonstandard costs specifically incurred by the provider

or facility at the request of the resident that are described in

the contract or in an addendum to the contract signed by the

resident; and

(2) a reasonable service charge, if set out in the contract,

that may not exceed the greater of $1,000 or two percent of the

entrance fee.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 953, Sec. 6, eff. Sept. 1,

1993.

Sec. 246.058. DISCLOSURE STATEMENT FEES. A facility that files

a disclosure statement under Section 246.041 or 246.054 shall pay

to the commissioner:

(1) a filing fee of $500; and

(2) a fee of not more than $2 for each living unit in the

facility, excluding a unit devoted to that portion of the

facility that is a licensed nursing home.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 103, eff. Sept. 1,

1991.

SUBCHAPTER D. ENTRANCE FEE AND RESERVE FUND ESCROW ACCOUNTS

Sec. 246.071. ENTRANCE FEE ESCROW ACCOUNT; ESCROW AGENT. (a)

Before a provider may accept the payment of a deposit made under

a reservation agreement or any portion of an entrance fee, the

provider must establish an entrance fee escrow account with a

bank or trust company, as escrow agent, that is located in this

state.

(b) The provider shall deposit with the escrow agent any deposit

or any portion of an entrance fee received by the provider not

later than 72 hours after the provider receives the deposit or

fee.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 953, Sec. 7, eff. Sept. 1,

1993.

Sec. 246.072. RETURN OF DEPOSITS; RELEASE OR RETURN OF ENTRANCE

FEE. (a) On a written request from or on behalf of the provider

or a prospective resident, the escrow agent shall return the

amount on deposit to the person who paid the deposit or shall

maintain the deposit as an entrance fee in the entrance fee

escrow account.

(b) Unless the escrow agent receives a written request from or

on behalf of a provider or a resident for the return of an

entrance fee under Section 246.056, the agent shall release the

fee to the provider or place the fee in a loan reserve fund

escrow.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 104, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 953, Sec. 8, eff. Sept. 1, 1993.

Sec. 246.073. RELEASE TO THE PROVIDER. (a) Except as provided

by Subsection (b), an escrow agent shall release an entrance fee

to the provider if:

(1) a minimum of 50 percent of the number of living units in the

facility have been reserved for residents, as evidenced by:

(A) uncanceled executed continuing care contracts with those

residents; and

(B) the receipt by the agent of entrance fee deposits of at

least 10 percent of the entrance fee designated in each

continuing care contract;

(2) the total amount of aggregate entrance fees received or

receivable by the provider under binding continuing care

contracts, the anticipated proceeds of any first mortgage loan or

other long-term financing commitment described under Subdivision

(3), and funds from other sources in the actual possession of the

provider are equal to or more than the total amount of:

(A) 90 percent of the aggregate cost of constructing or

purchasing, equipping, and furnishing the facility;

(B) 90 percent of the funds estimated, in the statement of

anticipated source and application of funds included in the

disclosure statement, to be necessary to cover initial losses of

the facility; and

(C) 90 percent of the amount of any loan reserve fund escrow

required to be maintained by the provider under Section 246.077;

and

(3) a commitment has been received by the provider for any

permanent mortgage loan or other long-term financing described in

the statement of anticipated source and application of funds

included in the current disclosure statement and any conditions

of the commitment before disbursement of funds have been

substantially satisfied, other than completion of the

construction or closing on the purchase of the facility; and:

(A) if construction of the facility has not been substantially

completed:

(i) all necessary government permits or approvals have been

obtained;

(ii) the provider and the general contractor responsible for

construction of the facility have entered into a maximum price

contract;

(iii) a recognized surety authorized to do business in this

state has executed in favor of the provider a bond covering

faithful performance of the construction contract by the general

contractor and the payment of all obligations under the contract;

(iv) the provider has entered a loan agreement for an interim

construction loan in an amount that, when combined with the

amount of entrance fees in escrow plus the amount of funds from

other sources in the actual possession of the provider, equals or

exceeds the estimated cost of constructing, equipping, and

furnishing the facility;

(v) the lender has disbursed not less than 10 percent of the

amount of the construction loan for physical construction or

completed site preparation work; and

(vi) the provider has placed orders at firm prices for not less

than 50 percent of the value of items necessary for equipping and

furnishing the facility in accordance with the description in the

disclosure statement, including any installation charges; or

(B) if construction or purchase of the facility has been

substantially completed:

(i) an occupancy permit covering the living unit has been issued

by the local government that has authority to issue the permit;

and

(ii) if the entrance fee applies to a living unit that has been

previously occupied, the living unit is available for occupancy

by the new resident.

(b) Before the date on which the loan reserve fund escrow

required under Section 246.077 is first established, the

aggregate amount of entrance fees that may be released to the

provider under this section may not exceed an amount equal to the

aggregate amount of entrance fees received or receivable by the

provider under binding continuing care contracts minus the amount

of entrance fees received or receivable that are required to be

maintained initially in the loan reserve fund escrow.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 105, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 953, Sec. 9, eff. Sept. 1, 1993.

Sec. 246.0735. PHASE-IN FACILITIES. The commissioner may create

requirements for escrow release different from those under

Section 246.073 for facilities that obtain a certificate of

authority issued under this subchapter before the commencement of

facility construction. A facility that meets the commissioner's

requirements under this section is not required to satisfy

Section 246.073.

Added by Acts 2007, 80th Leg., R.S., Ch.

1228, Sec. 1, eff. June 15, 2007.

Sec. 246.0736. CONTINUING RELEASE OF ESCROW. (a) After the

initial release of an entrance fee by an escrow agent for a

specific facility, the commissioner shall authorize an escrow

agent to continue to release escrowed entrance fees for that

facility to the provider without further proof of satisfying the

requirements of Section 246.073 if:

(1) the provider provides a monthly report to the department on

marketing activities for living units of the facility; and

(2) the provider immediately informs the department of any

problems, issues, or irregularities encountered in its marketing

activities for the facility.

(b) If the provider fails to meet the requirements of Subsection

(a), the commissioner may require the provider to satisfy the

requirements of Section 246.073 before the commissioner

authorizes the escrow agent to continue releasing escrowed

entrance fees to the provider.

(c) The commissioner shall adopt rules to implement this

section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1228, Sec. 1, eff. June 15, 2007.

Sec. 246.074. RETURN OF ENTRANCE FEE. The escrow agent shall

return an entrance fee to the person who paid it if the fee is

not released to the provider or placed in the loan reserve fund

escrow required under Section 246.077 within:

(1) 36 months after the date on which any portion of the

entrance fee is received by the provider; or

(2) a longer time specified by the provider in the disclosure

statement delivered with the continuing care contract under which

the fee was paid.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 106, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 953, Sec. 10, eff. Sept. 1, 1993.

Sec. 246.075. ESCROW OF APPLICATION FEE NOT REQUIRED. This

subchapter does not require the escrow of any nonrefundable

portion of a deposit or entrance fee that:

(1) does not exceed an amount equal to two percent of the

entrance fee; and

(2) is clearly designated as nonrefundable in the continuing

care contract or reservation agreement.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 953, Sec. 11, eff. Sept. 1,

1993.

Sec. 246.076. INTEREST ACCRUED ON ENTRANCE FEE FUNDS. Unless

otherwise provided in a continuing care contract, interest that

accrues on funds held in an entrance fee escrow account is the

property of the provider.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 953, Sec. 12, eff. Sept. 1,

1993.

Sec. 246.077. RESERVE FUND ESCROW. (a) When a facility is

first occupied by a resident, the provider shall establish and

maintain in an escrow account with a bank or trust company, as

escrow agent, that is located in this state a reserve fund equal

to the total of all principal and interest payments due during

the next 12 months on any first mortgage loan or other long-term

financing arrangement for the facility. The requirements of this

section may be met in whole or in part by other reserve funds

held for the purpose of meeting loan obligations if the total

amount equals or exceeds the amount required by this subsection.

(b) At the option of the facility, the loan reserve fund escrow

amount may exclude the portion of principal and interest payments

applicable to that portion of the facility that is a licensed

nursing home.

(c) The provider shall maintain the loan reserve fund escrow in

an account that is fully covered by federal deposit insurance and

is separate from the provider's business account or in other

accounts or investments approved by the commissioner. The funds

in the reserve fund escrow account may be invested, with earnings

payable to the provider.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 107, eff. Sept. 1,

1991.

Sec. 246.078. RELEASE OF RESERVE FUND ESCROW. (a) The escrow

agent may release an amount equal to not more than one-twelfth of

the loan reserve fund required by Section 246.077 if the provider

requests the release in writing.

(b) The escrow agent must give written notice to the board not

later than the 11th day before the date of the release.

(c) The escrow agent may not release funds from the loan reserve

fund escrow under this section more than once during a calendar

year. A provider at any time may apply to the commissioner for

the withdrawal of all or part of the loan reserve escrow funds.

The provider may withdraw the funds on the approval of the

withdrawal by the commissioner. The application must be made and

the approval given as provided by rule.

(d) The provider must repay to the loan reserve fund escrow

account the amount released to the provider under Subsection (a)

or (c) not later than 18 months after the date the amount is

released. The commissioner may place the provider or facility

under supervision under Section 246.091 or take any other

appropriate action as provided by law if the provider does not

repay the loan reserve fund escrow account within the required

period.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 108, eff. Sept. 1,

1991.

Sec. 246.079. TRANSITION. (a) A provider who operates a

facility that existed on September 1, 1987, must comply with the

filing requirements imposed under Section 246.041 and the escrow

requirements imposed under Sections 246.077 and 246.078 not later

than September 1, 1990.

(b) The commissioner may extend the time for compliance under

this section for a reasonable period if the commissioner

determines that the provider is unable to comply with this

section after making a good faith effort to comply.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 109, eff. Sept. 1,

1991.

Sec. 246.080. APPLICABILITY. Sections 246.071 through 246.076

do not apply to a facility that on September 1, 1987, was

completed and occupied by at least one person.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 110, eff. Sept. 1,

1991.

SUBCHAPTER E. SUPERVISION, REHABILITATION, AND LIQUIDATION

Sec. 246.091. SUPERVISION BY COMMISSIONER. (a) The

commissioner may place a provider or facility under supervision

if:

(1) the provider draws on the provider's entrance fee escrow in

an amount greater than permitted by Section 246.073;

(2) the provider draws on the provider's loan reserve fund

escrow in an amount greater than permitted or more frequently

than permitted by Section 246.078;

(3) the commissioner determines, after a complaint and

investigation, that the provider is financially unsound or is

unable to meet the income or available cash projections

previously filed by the provider and that the ability of the

provider to fully perform its obligations under continuing care

contracts is endangered; or

(4) the provider is bankrupt, insolvent, or has filed for

protection from creditors under a federal or state

reorganization, bankruptcy, or insolvency law.

(b) The commissioner appoints the supervisor.

(c) The commissioner may provide that the provider may not,

during the supervision period and without the prior approval of

the commissioner or the supervisor:

(1) dispose of, convey, or encumber its assets;

(2) withdraw its bank accounts;

(3) lend its funds;

(4) invest its funds;

(5) transfer its property;

(6) incur a debt, obligation, or liability; or

(7) merge or consolidate with another facility.

(d) The commissioner shall terminate the supervision and restore

to a provider the authority to manage the affairs of the facility

if the commissioner determines that the facility is capable of

meeting its financial obligations.

(e) The facility or provider shall pay the costs of a

supervisor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 111, eff. Sept. 1,

1991.

Sec. 246.092. APPLICATION FOR COURT ORDER FOR REHABILITATION OR

LIQUIDATION. (a) The commissioner shall request the attorney

general to apply to a district court of this state, or to the

federal bankruptcy court that has exercised jurisdiction over a

provider or facility, for an order directing the appointment of a

trustee to rehabilitate or liquidate the facility if the

commissioner elects not to place the facility under supervision

and:

(1) the provider draws from the provider's loan reserve fund

escrow an amount greater than permitted by Section 246.078;

(2) the provider does not repay the loan reserve fund escrow as

required by Section 246.078;

(3) the board determines, after a complaint and investigation,

that the provider is financially unsound or is unable to meet the

income or available cash projections previously filed by the

provider and that the ability of the provider to fully perform

its obligations under continuing care contracts is endangered; or

(4) the provider is bankrupt, insolvent, or has filed for

protection from creditors under a federal or state

reorganization, bankruptcy, or insolvency law.

(b) In connection with an application for an order to

rehabilitate or liquidate a facility, the court shall consider

the manner in which the welfare of persons who have previously

contracted with the provider for continuing care at the facility

may be best served, and may order that the proceeds of a lien

imposed under Section 246.111 may be used in full or partial

payment of entrance fees to other facilities on behalf of the

residents of the facility being liquidated.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 112, eff. Sept. 1,

1991.

Sec. 246.093. ORDER TO REHABILITATE. An order to rehabilitate a

facility must direct the trustee to:

(1) take possession of the provider's property in order to

conduct the business, including employing any managers or agents

the trustee considers necessary; and

(2) take action as directed by the court to eliminate the causes

and conditions that made rehabilitation necessary.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.094. ORDER TO LIQUIDATE. (a) If the trustee

determines that further efforts to rehabilitate the provider

would be impractical or useless, the trustee may apply to the

court that ordered the rehabilitation for an order of

liquidation.

(b) A court that has jurisdiction may issue an order to

liquidate a facility on application of the board, regardless of

whether an order to rehabilitate the facility exists. If the

court issues an order to liquidate, the court shall appoint a

trustee to collect and liquidate all of the provider's assets

located in this state.

(c) A person may not contract for continuing care at a facility

after an order to liquidate that facility has been entered.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.095. BOND. A court may refuse to make or may vacate an

order to rehabilitate under this subchapter if the provider posts

a bond that is:

(1) in an amount determined by the court to be equal to the

reserve funding needed to fulfill the provider's obligations

under its continuing care contracts at the facility;

(2) issued by a recognized surety authorized to do business in

this state; and

(3) executed in favor of the state on behalf of all persons

entitled to refunds of entrance fees from the provider or other

damages if the provider is unable to fulfill its continuing care

contracts at the facility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.096. TERMINATION OF REHABILITATION. (a) A court may

terminate a rehabilitation and order return of a facility and its

assets and affairs to the management of the provider if the

court, on petition of the trustee or the provider or on its own

motion, finds that:

(1) the objectives of the order to rehabilitate the facility

have been accomplished; and

(2) the facility can be returned to the provider's management

without further jeopardy to the residents, creditors, or owners

of the facility or the public.

(b) A court may enter an order under this section after:

(1) a full report and accounting of the conduct of the

facility's affairs during the rehabilitation; and

(2) a report on the facility's financial condition.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.097. PAYMENT OF TRUSTEE. The reasonable costs,

expenses, and fees of the trustee are payable from the assets of

the facility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER F. ENFORCEMENT

Sec. 246.111. LIEN. (a) To secure the obligations of the

provider under any continuing care contract, a lien attaches on

the date a resident first occupies a facility. The lien covers

the real and personal property of the provider located at the

facility. The provider shall prepare a written notice sworn to by

an officer of the provider for each county where the provider has

a facility. The notice must contain the name of the provider, the

legal description of each facility of the provider, and a

statement that the facility is subject to this chapter and the

lien provided by this section. The provider shall file for record

the notice in the real property records of each county where the

provider has a facility on or before the later of January 1,

1994, or the date of the execution of the first continuing care

contract relating to the facility.

(b) The commissioner may remove a lien under this section if

requested by a provider to obtain secondary financing or

refinancing of a facility if:

(1) the facility is financially sound; and

(2) removal of the lien does not adversely affect the residents.

(c) A lien under this section is subordinate to any liens on the

property of the facility if the proceeds of the loan secured by

the liens were used in whole or in part to:

(1) construct, acquire, replace, or improve the facility; or

(2) refinance an earlier loan used to construct, acquire,

replace, or improve the facility.

(d) A lien under this section is effective for 10 years.

(e) A lien under this section may be foreclosed on application

of the board if the facility is liquidated or the provider is

insolvent or bankrupt. The proceeds from a foreclosed lien shall

be used for full or partial satisfaction of the provider's

obligations under continuing care contracts in effect on the date

of the foreclosure.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 953, Sec. 13, 15, eff. Sept.

1, 1993.

Sec. 246.112. INVESTIGATIONS. The commissioner may conduct an

examination or investigation as necessary to:

(1) determine whether a person has violated or is about to

violate this chapter;

(2) aid in the enforcement of this chapter;

(3) determine the financial solvency of a facility; or

(4) verify a statement contained in a disclosure statement filed

or delivered under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.113. PRODUCTION OF EVIDENCE. (a) In an investigation

or proceeding under this chapter, the board may:

(1) require or allow a person to file a written statement

regarding any of the facts and circumstances concerning the

matter to be investigated;

(2) administer oaths and affirmations;

(3) subpoena witnesses;

(4) compel attendance;

(5) take evidence; and

(6) require the production of any books, papers, correspondence,

memoranda, agreements, or other documents or records considered

relevant to the inquiry.

(b) The board may bring suit in district court to enforce a

subpoena if the person to whom a subpoena is directed fails to

comply.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.114. ACTUARIAL REVIEW. (a) This section applies only

to a facility whose contracts offer future guarantees of

long-term nursing care that develop current actuarial

liabilities.

(b) A facility subject to this section that initially filed with

the commissioner an actuarial review performed on or after

September 1, 1982, and before September 1, 1987, shall file with

the commissioner subsequent actuarial reviews at five-year

intervals from the date of completion of the initial actuarial

review.

(c) A facility subject to this section that initially filed with

the commissioner an actuarial review performed on or after

September 1, 1987, shall file with the commissioner subsequent

actuarial reviews at five-year intervals from the date of the

filing of the initial actuarial review.

(d) The commissioner may require an actuarial review of a

facility before the end of the five-year interval in which the

facility would otherwise be required to file an actuarial review

if, in the opinion of the commissioner, the facility exhibits

conditions of financial instability warranting an earlier review.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 113, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 953, Sec. 14, eff. Sept. 1, 1993.

Sec. 246.115. CEASE AND DESIST ORDERS; INJUNCTIONS. (a) The

board may request that the attorney general bring an action to

prohibit a person from engaging in an act or practice and to

order compliance with this chapter if the board determines, after

a complaint or by other means, that the act or practice violates

this chapter or an order made under this chapter.

(b) The action may be brought in the district court of a county

in which:

(1) the defendant resides;

(2) the defendant has done business;

(3) the principal place of business of the defendant is located;

or

(4) the transaction occurred.

(c) The court may grant an injunction or restraining order on a

proper showing. If the court grants an injunction or restraining

order, the court shall issue it without bond.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.116. CRIMINAL PENALTY. (a) A person commits an

offense if the person intentionally violates this chapter.

(b) An offense under this section is a Class A misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 246.117. CIVIL LIABILITY. (a) A provider who makes a

continuing care contract without complying with the disclosure

statement requirement under Subchapter C, or who makes a

continuing care contract with a person who has relied on a

disclosure statement that omits a material fact required to be

stated in the statement or necessary to make the statement

accurate, is liable to the person with whom the continuing care

contract is made for:

(1) actual damages;

(2) repayment of all fees paid to the provider minus the

reasonable value of care and lodging provided to the person by or

on whose behalf the continuing care contract was made before the

violation, misstatement, or omission was discovered or reasonably

should have been discovered;

(3) interest at the legal rate for judgments;

(4) court costs; and

(5) reasonable attorney's fees.

(b) A provider is liable under this section regardless of

whether the provider had actual knowledge of the misstatement or

omission.

(c) A person may not file or maintain an action under this

section if the person, before filing the action, received a

written offer of a refund of all amounts paid to the provider,

facility, or person violating this chapter and reasonable

interest from the date of payment, minus the reasonable value of

care and lodging provided before the receipt of the offer and:

(1) the offer states the provisions of this section; and

(2) the recipient of the offer fails to accept the offer within

30 days after the date the offer is received.

(d) A person must bring suit under this section not later than

three years after:

(1) the date on which the continuing care contract was entered

into; or

(2) the violation, misstatement, or omission is discovered or

reasonably should have been discovered.

(e) Except as expressly provided by this chapter, civil

liability does not arise in favor of a private party by

implication from or as a result of the violation of this chapter

or a rule or order adopted under this chapter.

(f) This chapter does not limit a liability that would exist

under any other statute or common law if this chapter were not in

effect.

(g) The provisions of this chapter are not exclusive and the

remedies provided by this chapter are in addition to any other

remedies provided by any other law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 247. ASSISTED LIVING FACILITIES

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE B. LICENSING OF HEALTH FACILITIES

CHAPTER 247. ASSISTED LIVING FACILITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 247.001. SHORT TITLE. This chapter may be cited as the

Assisted Living Facility Licensing Act.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 114, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 637, art. 2, Sec. 1, eff. Sept.

1, 1991. Amended by Acts 1999, 76th Leg., ch. 233, Sec. 1, eff.

Sept. 1, 1999.

Sec. 247.0011. SCOPE, PURPOSE, AND IMPLEMENTATION. (a) The

purpose of this chapter is to ensure that assisted living

facilities in this state deliver the highest possible quality of

care. This chapter and the rules adopted under this chapter

establish minimum acceptable levels of care, and a violation of a

minimum acceptable level of care established under this chapter

is a violation of law. For purposes of this chapter, components

of quality of care include:

(1) resident independence and self-determination;

(2) humane treatment;

(3) conservative intervention;

(4) access to care;

(5) continuity of care;

(6) coordination of services;

(7) safe surroundings;

(8) professionalism of service providers;

(9) participation in useful studies; and

(10) quality of life.

(b) The department shall protect residents of assisted living

facilities by:

(1) adopting rules relating to quality of care and quality of

life;

(2) adopting rules relating to the assessment of the condition

and service needs of each resident;

(3) promoting policies that maximize the dignity, autonomy,

privacy, and independence of each resident;

(4) regulating the construction, maintenance, and operation of

assisted living facilities;

(5) strictly monitoring factors relating to the health, safety,

welfare, and dignity of each resident;

(6) imposing prompt and effective remedies for violations of

this chapter and rules and standards adopted under this chapter;

(7) providing a residential environment that allows residents to

maintain the highest possible degree of independence and

self-determination; and

(8) providing the public with helpful and understandable

information relating to the operation of assisted living

facilities in this state.

(c) Assisted living services are driven by a service philosophy

that emphasizes personal dignity, autonomy, independence, and

privacy. Assisted living services should enhance a person's

ability to age in place in a residential setting while receiving

increasing or decreasing levels of service as the person's needs

change.

Added by Acts 1999, 76th Leg., ch. 233, Sec. 1, eff. Sept. 1,

1999.

Sec. 247.002. DEFINITIONS. In this chapter:

(1) "Assisted living facility" means an establishment that:

(A) furnishes, in one or more facilities, food and shelter to

four or more persons who are unrelated to the proprietor of the

establishment;

(B) provides:

(i) personal care services; or

(ii) administration of medication by a person licensed or

otherwise authorized in this state to administer the medication;

and

(C) may provide assistance with or supervision of the

administration of medication.

(2) "Board" means the executive commissioner of the Health and

Human Services Commission.

(3) "Controlling person" means a person who controls an assisted

living facility or other person as described by Section 247.005.

(4) "Department" means the Department of Aging and Disability

Services.

(5) "Personal care services" means:

(A) assistance with feeding, dressing, moving, bathing, or other

personal needs or maintenance; or

(B) general supervision or oversight of the physical and mental

well-being of a person who needs assistance to maintain a private

and independent residence in an assisted living facility or who

needs assistance to manage the person's personal life, regardless

of whether a guardian has been appointed for the person.

(6) "Qualified religious society" means a church, synagogue, or

other organization or association that is organized primarily for

religious purposes and that:

(A) has been in existence in this state for at least 35 years;

and

(B) does not distribute any of its income to its members,

officers, or governing body other than as reasonable compensation

for services or reimbursement of expenses.

(7) "Commissioner" means the commissioner of the department.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 114, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., ch. 637, art. 2, Sec. 1,

eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 608, Sec. 2, eff.

Aug. 30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 8.092, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 233, Sec. 1, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1248, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1106, Sec. 2, eff. September 1, 2009.

Sec. 247.0025. IMMEDIATE THREAT OF HARM. For purposes of this

chapter, there is considered to be an immediate threat to the

health or safety of a resident, or a situation is considered to

put the health or safety of a resident in immediate jeopardy, if

there is a situation in which an assisted living facility's

noncompliance with one or more requirements of licensure has

caused, or is likely to cause, serious injury, harm, impairment,

or death to a resident.

Added by Acts 2001, 77th Leg., ch. 1248, Sec. 2, eff. Sept. 1,

2001.

Sec. 247.003. APPLICATION OF OTHER LAW. (a) Except as provided

by Subsections (b) and (c), Chapter 242 does not apply to an

assisted living facility licensed under this chapter.

(b) Subchapter D, Chapter 242, applies to an assisted living

facility, and the department shall administer and enforce that

subchapter for an assisted living facility in the same manner it

is administered and enforced for a nursing home.

(c) Except as provided by this subsection, Subchapter R, Chapter

242, applies to an assisted living facility, and the department

shall administer that subchapter for an assisted living facility

in the same manner it is administered and enforced for a nursing

home, but shall enforce that subchapter in accordance with the

sanctions authorized by this chapter. Sections 242.851 and

242.852 do not apply to an assisted living facility or to conduct

within an assisted living facility.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 114, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 637, art. 2, Sec. 1, eff. Sept.

1, 1991. Amended by Acts 1999, 76th Leg., ch. 233, Sec. 1, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 160, Sec. 1, eff. May

27, 2003.

Sec. 247.004. EXEMPTIONS. This chapter does not apply to:

(1) a boarding home facility as defined by Section 254.001;

(2) an establishment conducted by or for the adherents of the

Church of Christ, Scientist, for the purpose of providing

facilities for the care or treatment of the sick who depend

exclusively on prayer or spiritual means for healing without the

use of any drug or material remedy if the establishment complies

with local safety, sanitary, and quarantine ordinances and

regulations;

(3) a facility conducted by or for the adherents of a qualified

religious society classified as a tax-exempt organization under

an Internal Revenue Service group exemption ruling for the

purpose of providing personal care services without charge solely

for the society's professed members or ministers in retirement,

if the facility complies with local safety, sanitation, and

quarantine ordinances and regulations; or

(4) a facility that provides personal care services only to

persons enrolled in a program that is funded in whole or in part

by the department and that is monitored by the department or its

designated local mental retardation authority in accordance with

standards set by the department.

Added by Acts 1991, 72nd Leg., ch. 637, art. 2, Sec. 1, eff.

Sept. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 608, Sec. 1,

eff. Aug. 30, 1993; Acts 1999, 76th Leg., ch. 233, Sec. 1, eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1106, Sec. 3, eff. September 1, 2009.

Sec. 247.005. CONTROLLING PERSON. (a) A person is a

controlling person if the person, acting alone or with others,

has the ability to directly or indirectly influence, direct, or

cause the direction of the management, expenditure of money, or

policies of an assisted living facility or other person.

(b) For purposes of this chapter, "controlling person" includes:

(1) a management company, landlord, or other business entity

that operates or contracts with others for the operation of an

assisted living facility;

(2) a person who is a controlling person of a management company

or other business entity that operates an assisted living

facility or that contracts with another person for the operation

of an assisted living facility; and

(3) any other individual who, because of a personal, familial,

or other relationship with the owner, manager, landlord, tenant,

or provider of an assisted living facility, is in a position of

actual control or authority with respect to the facility, without

regard to whether the individual is formally named as an owner,

manager, director, officer, provider, consultant, contractor, or

employee of the facility.

(b-1) Notwithstanding any other provision of this section, for

purposes of this chapter, a controlling person of an assisted

living facility or of a management company or other business

entity described by Subsection (b)(1) that is a publicly traded

corporation or is controlled by a publicly traded corporation

means an officer or director of the corporation. The term does

not include a shareholder or lender of the publicly traded

corporation.

(c) A controlling person described by Subsection (b)(3) does not

include an employee, lender, secured creditor, landlord, or other

person who does not exercise formal or actual influence or

control over the operation of an assisted living facility.

(d) The department may adopt rules that specify the ownership

interests and other relationships that qualify a person as a

controlling person.

Added by Acts 1999, 76th Leg., ch. 233, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

917, Sec. 3, eff. September 1, 2009.

Sec. 247.006. ADVISORY COMMITTEE. (a) The Advisory Committee

on Assisted Living Facilities consists of nine members appointed

by the board. The commissioner of human services shall appoint

two staff members from the department to serve as nonvoting

advisory members. In appointing staff members under this

subsection, the commissioner shall appoint one member as a

representative of long-term care policy and one member as a

representative of long-term care regulation.

(b) The board shall appoint the advisory committee to provide

for a balanced representation of assisted living providers and

consumers and shall appoint one member who has expertise in life

safety code regulations. At least one of the provider members

must be representative of a nonprofit facility, and at least one

member must be a family member of a resident of a facility.

(c) The committee shall elect the presiding officer from among

its members.

(d) The committee shall advise the department on standards for

licensing assisted living facilities and on the implementation of

this chapter.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 114, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., ch. 637, art. 2, Sec. 1,

eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 8.094,

eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 233, Sec. 1, eff.

Sept. 1, 1999. Renumbered from Sec. 247.051 and amended by by

Acts 2001, 77th Leg., ch. 1248, Sec. 10, eff. Sept. 1, 2001.

SUBCHAPTER B. LICENSING, FEES, AND INSPECTIONS

Sec. 247.021. LICENSE REQUIRED. (a) A person may not establish

or operate an assisted living facility without a license issued

under this chapter.

(b) A person establishing or operating a facility that is not

required to be licensed under this chapter may not use the term

"assisted living" in referring to the facility or the services

provided at the facility.

(c) A person establishing or operating a facility that is not

required to be licensed but who elects to obtain a license under

this chapter may use the term "assisted living" in referring to

the facility or the services provided at the facility.

(d) The department by rule shall establish procedures to issue a

six-month provisional license to existing facilities with

residents. The department may issue a provisional license if:

(1) the facility is in compliance with resident care standards;

(2) the facility voluntarily discloses that the facility needs

additional time to comply with life safety code and physical

plant standards;

(3) the disclosure is made in writing by certified mail to the

department;

(4) an investigation of the violation was not initiated and the

violation was not independently detected by the department; and

(5) the disclosure is made promptly after knowledge of the

information disclosed is obtained by the facility.

(d-1) A provisional license expires the earlier of:

(1) the 180th day after the effective date of the provisional

license or the end of any extension period granted by the

department, in the department's sole discretion; or

(2) the date a license is issued to the provisional license

holder under Subsection (d-3).

(d-2) The department shall conduct a life safety code inspection

of the facility as soon as reasonably possible after the

department issues a provisional license.

(d-3) After conducting a life safety code inspection, the

department shall issue a license under Section 247.023 to the

provisional license holder if the facility passes the inspection

and the applicant meets all requirements for a license. A

license issued under this subsection has the same effective date

as the provisional license.

(e) Repealed by Acts 2009, 81st Leg., R.S., Ch. 917, Sec. 9,

eff. September 1, 2009.

(f) Repealed by Acts 2009, 81st Leg., R.S., Ch. 917, Sec. 9,

eff. September 1, 2009.

(g) The department shall, upon submission of a written request

by the applicant, automatically issue a provisional license to a

newly constructed facility if:

(1) the facility is in compliance with resident care standards;

(2) all local approvals have been obtained;

(3) a complete license application is submitted within 30 days

of receipt of all local approvals;

(4) the license fee has been paid;

(5) before beginning construction, the license applicant submits

working drawings and specifications to the department for review;

and

(6) the department determines that the license applicant

constructed another facility in this state that complies with the

department's life safety code standards.

(h) The department may automatically issue a provisional license

in the case of a corporate change of ownership of a facility.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 114, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 637, art. 2, Sec. 1, eff. Sept.

1, 1991. Amended by Acts 1997, 75th Leg., ch. 1088, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 233, Sec. 1, eff. Sept.

1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

917, Sec. 4, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

917, Sec. 9, eff. September 1, 2009.

Sec. 247.0211. EXPEDITED LIFE SAFETY CODE INSPECTION. (a) The

executive commissioner of the Health and Human Services

Commission shall adopt rules to implement an expedited inspection

process that allows an applicant for an assisted living facility

license or for a renewal of a license to obtain a life safety

code and physical plant inspection not later than the 15th day

after the date the request is made.

(b) The department may charge a fee to recover the cost of the

expedited inspection.

Added by Acts 2009, 81st Leg., R.S., Ch.

917, Sec. 5, eff. September 1, 2009.

Sec. 247.022. LICENSE APPLICATION. (a) An applicant for an

assisted living facility license must submit an application to

the department on a form prescribed by the department.

(b) Each application must be accompanied by a nonrefundable

license fee in an amount set by the board.

(b-1) If the department conducts more than two life safety code

inspections at the applicant's facility, the department may

collect a fee in addition to the fee under Subsection (b) for the

application for the license.

(c) The department may provide technical assistance to an

applicant by making brief inspections of the assisted living

facility proposed to be licensed and making recommendations

concerning actions necessary to meet standards for assisted

living facilities.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 114, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., ch. 637, art. 2, Sec. 1,

eff. Sept. 1, 1991; Acts 1999, 76th Leg., ch. 233, Sec. 1, eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

917, Sec. 6, eff. September 1, 2009.

Sec. 247.023. ISSUANCE AND RENEWAL OF LICENSE. (a) The

department shall issue a license if, after inspection and

investigation, it finds that the applicant, the assisted living

facility, and all controlling persons with respect to the

applicant or facility meet the requirements of this chapter and

the standards adopted under this chapter. The license expires on

the second anniversary of the date of its issuance. The

executive commissioner of the Health and Human Services

Commission by rule may adopt a system under which licenses expire

on various dates during the two-year period. For the year in

which a license expiration date is changed, the department shall

prorate the license fee on a monthly basis. Each license holder

shall pay only that portion of the license fee allocable to the

number of months during which the license is valid. A license

holder shall pay the total license renewal fee at the time of

renewal.

(b) To renew a license, the license holder must submit to the

department the license renewal fee.

(c) The board may require participation in a continuing

education program as a condition of renewal of a license. The

board shall adopt rules to implement this subsection.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 114, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., ch. 637, art. 2, Sec. 1,

eff. Sept. 1, 1991; Acts 1999, 76th Leg., ch. 233, Sec. 1, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

809, Sec. 14, eff. September 1, 2007.

Sec. 247.0231. COMPLIANCE RECORD IN OTHER STATES. The

department may require an applicant or license holder to provide

the department with information relating to compliance by the

applicant, the license holder, or a controlling person with

respect to the applicant or license holder with regulatory

requirements in another state in which the applicant, license

holder, or controlling person operates or operated an assisted

living facility.

Added by Acts 1999, 76th Leg., ch. 233, Sec. 1, eff. Sept. 1,

1999.

Sec. 247.024. FEES; DISPOSITION OF REVENUE. (a) The department

shall set license fees imposed by this chapter:

(1) on the basis of the number of beds in assisted living

facilities required to pay the fee; and

(2) in amounts reasonable and necessary to defray the cost of

administering this chapter, but not to exceed $1,500.

(b) The board shall establish by rule a base fee schedule and a

per bed fee schedule.

(c) All fees or penalties collected under this chapter shall be

deposited in the state treasury to the credit of the general

revenue fund and shall be appropriated to the department only to

administer and enforce this chapter.

(d) Investigation fees or attorney's fees may not be assessed

against or collected from an assisted living facility by or on

behalf of the department or another state agency unless the

department or other state agency assesses and collects a penalty

authorized by this chapter from the facility.

(e) An applicant who submits a license renewal later than the

45th day before the expiration date of a current license is

subject to a late fee in accordance with department rules.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 114, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., ch. 637, art. 2, Sec. 1,

eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 416, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 233, Sec. 1, eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

809, Sec. 15, eff. September 1, 2007.

Sec. 247.025. ADOPTION OF RULES. The board shall adopt rules

necessary to implement this chapter, including requirements for

the issuance, renewal, denial, suspension, and revocation of a

license to operate an assisted living facility.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 114, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 637, art. 2, Sec. 1, eff. Sept.

1, 1991. Amended by Acts 1999, 76th Leg., ch. 233, Sec. 1, eff.

Sept. 1, 1999.

Sec. 247.0255. RESTRAINT AND SECLUSION. A person providing

services to a resident of an assisted living facility shall

comply with Chapter 322 and the rules adopted under that chapter.

Added by Acts 2005, 79th Leg., Ch.

698, Sec. 3, eff. September 1, 2005.

Sec. 247.026. STANDARDS. (a) The board by rule shall prescribe

minimum standards to protect the health and safety of an assisted

living facility resident.

(b) The standards must:

(1) clearly differentiate an assisted living facility from an

institution required to be licensed under Chapter 242;

(2) ensure quality care and protection of the residents' health

and safety without excessive cost;

(3) ensure that the daily nutritional and special dietary needs

of each resident are met; and

(4) require an assisted living facility to:

(A) use its license number or a state-issued facility

identification number in all advertisements, solicitations, and

promotional materials; and

(B) provide each prospective resident or prospective resident's

representative, as appropriate, with a consumer disclosure

statement in a standard form adopted by the department.

(c) The board shall require an assisted living facility that

provides brain injury rehabilitation services to include in the

facility's consumer disclosure statement a specific statement

that licensure as an assisted living facility does not indicate

state review, approval, or endorsement of the facility's

rehabilitation services.

(d) The board may prescribe different levels of minimum

standards for assisted living facilities according to the number

of residents, the type of residents, the level of personal care

provided, the nutritional needs of residents, and other

distinctions the board considers relevant. If the board does not

prescribe minimum standards for facilities serving non-geriatric

residents, it must develop procedures for consideration and

approval of alternate methods of compliance by such facilities

with the board's standards.

(e) Local health and safety standards adopted by the

municipality in which an assisted living facility is located do

not apply to the facility unless the standards specifically state

that they apply to assisted living facilities.

(f) The board by rule shall prescribe minimum standards

requiring appropriate training in geriatric care for each

individual who provides services to geriatric residents as an

employee of an assisted living facility and who holds a license

or certificate issued by an agency of this state that authorizes

the person to provide the services. The minimum standards may

require that each licensed or certified individual complete an

appropriate program of continuing education or in-service

training, as determined by board rule, on a schedule determined

by board rule.

(g) Any individual otherwise qualified, who has been employed by

a licensed assisted living facility for at least 90 days, shall

be eligible to be certified as a medication aide following

completion of the required course of study and successful

completion of any required examination.

(h) An individual may not serve as the manager of an assisted

living facility that has 17 beds or more unless the individual:

(1) has an associate's degree in nursing, health care

management, or a related field from a public or private

institution of higher education;

(2) has a bachelor's degree from a public or private institution

of higher education; or

(3) has at least one year of experience working in management or

in the health care industry.

(i) The board by rule shall require each manager of an assisted

living facility that has 17 beds or more to complete at least one

educational course on the management of assisted living

facilities not later than the first anniversary of the date the

manager begins employment in that capacity.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 114, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., ch. 637, art. 2, Sec. 1,

eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 542, Sec. 1, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 583, Sec. 2, eff. Aug.

28, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 31.01(57), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 416, Sec. 2, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 233, Sec. 1, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 734, Sec. 1, eff. Sept. 1, 2003.

Sec. 247.0261. EARLY COMPLIANCE REVIEW. (a) The department by

rule shall adopt a procedure under which a person proposing to

construct or modify an assisted living facility may submit

building plans to the department for review for compliance with

the department's architectural requirements before beginning

construction or modification. In adopting the procedure, the

department shall set reasonable deadlines by which the department

must complete review of submitted plans.

(b) The department shall, within 30 days, review plans submitted

under this section for compliance with the department's

architectural requirements and inform the person of the results

of the review. If the plans comply with the department's

architectural requirements, the department may not subsequently

change the architectural requirements applicable to the project

unless:

(1) the change is required by federal law; or

(2) the person fails to complete the project within a reasonable

time.

(c) The department may charge a reasonable fee for conducting a

review under this section.

(d) A fee collected under this section shall be deposited in the

general revenue fund to the credit of the assisted living account

and shall be appropriated only to the department to conduct

reviews under this section.

(e) The review procedure provided by this section does not

include review of building plans for compliance with the Texas

Accessibility Standards as administered and enforced by the Texas

Department of Licensing and Regulation.

Added by Acts 1999, 76th Leg., ch. 233, Sec. 1, eff. Sept. 1,

1999.

Sec. 247.0262. REPORT ON LIFE SAFETY CODE SURVEYS. (a) The

department shall annually report the number of life safety code

surveys for an initial assisted living facility license with

respect to which the department first visits the facility to

conduct the survey more than 60 days after the date the applicant

notifies the department that the applicant is ready for the

initial survey.

(b) The department may report other data related to the

timeliness of life safety code surveys or the processing time of

license applications.

(c) The department may include the information described by

Subsections (a) and (b) in any required annual regulatory report.

Added by Acts 2009, 81st Leg., R.S., Ch.

917, Sec. 7, eff. September 1, 2009.

Sec. 247.027. INSPECTIONS. (a) In addition to the inspection

required under Section 247.023(a), the department may inspect an

assisted living facility annually and may inspect a facility at

other reasonable times as necessary to assure compliance with

this chapter.

(b) The department shall establish an inspection checklist based

on the minimum standards that describes the matters subject to

inspection. The department shall use the inspection checklist in

conducting inspections under this section and Section 247.023(a).

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 114, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., ch. 637, art. 2, Sec. 1,

eff. Sept. 1, 1991; Acts 1999, 76th Leg., ch. 233, Sec. 1, eff.

Sept. 1, 1999.

Sec. 247.0271. INSPECTION EXIT CONFERENCE. (a) At the

conclusion of an inspection under Section 247.023(a) or Section

247.027, the inspector shall perform an exit conference to advise

the assisted living facility of the findings resulting from the

inspection.

(b) At the exit conference, the inspector shall provide a copy

of the inspection checklist to the assisted living facility and

list each violation discovered during the inspection, with

specific reference to the standard violated.

(c) If, after the initial exit conference, additional violations

are cited, the inspector shall conduct an additional exit

conference regarding the newly identified violations. An

additional exit conference must be held in person and may not be

held by telephone, e-mail, or facsimile transmission.

(d) The assisted living facility shall submit a plan of

correction to the regional director with supervisory authority

over the inspector not later than the 10th working day after the

date the facility receives the final official statement of

violations.

Added by Acts 1999, 76th Leg., ch. 233, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1248, Sec. 17, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

974, Sec. 4, eff. September 1, 2007.

Sec. 247.0272. INSPECTOR TRAINING; REQUIRED EXAMINATION. (a)

The department shall develop and implement a training program to

provide specialized training to department employees who inspect

assisted living facilities under this chapter. The training must

emphasize the distinction between an assisted living facility and

an institution licensed under Chapter 242.

(b) In developing and updating the training program required by

this section, the department shall consult with operators of

assisted living facilities and consumers of personal care

services provided by assisted living facilities or legal

representatives of those consumers.

(c) The department shall examine department employees who

inspect or otherwise survey assisted living facilities under this

chapter. In developing the examination, the department shall

consult with operators of assisted living facilities or their

representatives and with consumers of personal care services

provided by assisted living facilities or representatives of

consumers.

(d) A department employee may not independently inspect, survey,

or take administrative action against an assisted living facility

unless the employee has passed the examination administered under

Subsection (c).

Added by Acts 1999, 76th Leg., ch. 233, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1248, Sec. 3, 4, eff.

Sept. 1, 2001.

Sec. 247.0275. REGISTRATION WITH TEXAS INFORMATION AND REFERRAL

NETWORK. (a) An assisted living facility licensed under this

chapter shall register with the Texas Information and Referral

Network under Section 531.0312, Government Code, to assist the

state in identifying persons needing assistance if an area is

evacuated because of a disaster or other emergency.

(b) The assisted living facility is not required to identify

individual residents who may require assistance in an evacuation

or to register individual residents with the Texas Information

and Referral Network for evacuation assistance.

(c) The assisted living facility shall notify each resident and

the resident's next of kin or guardian regarding how to register

for evacuation assistance with the Texas Information and Referral

Network.

Added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 1.18, eff. September 1, 2009.

Sec. 247.028. ASSISTANCE BY DEPARTMENT. The department may

provide assistance to an assisted living facility, including the

provision of training materials, the coordination of training

conferences and workshops with other state agencies, and the

development of a provider's handbook explaining assisted living

facility rules.

Added by Acts 1991, 72nd Leg., ch. 637, art. 2, Sec. 1, eff.

Sept. 1, 1991. Amended by Acts 1999, 76th Leg., ch. 233, Sec. 1,

eff. Sept. 1, 1999.

Sec. 247.029. FACILITIES FOR PERSONS WITH ALZHEIMER'S DISEASE.

(a) The board by rule shall establish a classification and

license for a facility that advertises, markets, or otherwise

promotes that the facility provides personal care services to

residents who have Alzheimer's disease or related disorders. A

facility is not required to be classified under this section to

provide care or treatment to residents who have Alzheimer's

disease or related disorders.

(b) The board shall adopt minimum standards for an assisted

living facility classified under this section.

(c) An individual may not serve as the manager of an assisted

living facility classified under this section or as the

supervisor of an assisted living facility unit classified under

this section unless the individual is at least 21 years of age

and has:

(1) an associate's degree from a public or private institution

of higher education in nursing, health care management, or a

related field;

(2) a bachelor's degree from a public or private institution of

higher education in psychology, gerontology, nursing, or a

related field; or

(3) at least one year of experience working with persons with

dementia.

Added by Acts 1997, 75th Leg., ch. 444, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 233, Sec. 1, eff.

Sept. 1, 1999.

Text of section effective until September 01, 2010

Sec. 247.030. FACILITIES FOR SUPERVISION OF MEDICATION AND

GENERAL WELFARE. (a) The board by rule shall establish a

classification and license for a facility that:

(1) provides only medication supervision, in accordance with

Section 247.002(5)(B), and general supervision of residents'

welfare, in accordance with Section 247.002(5)(C); and

(2) does not provide substantial assistance with the activities

of daily living, as described by Section 247.002(5)(A).

(b) The board shall adopt minimum standards for an assisted

living facility classified under this section, including

standards imposing adequate requirements relating to medication

supervision. The board shall modify accessibility and life safety

code standards generally applicable to a facility licensed under

this chapter as necessary for a facility classified under this

section to reflect the level of services provided by the

facility. The modified standards must be specifically defined by

the board and must provide for two-story buildings. Two-story

buildings must meet all life safety code requirements in regards

to protecting vertical openings, as specified in the 1988 edition

of the National Fire Protection Association (NFPA) 101, Section

21-2.3.1.

(c) Except as provided by this section, an assisted living

facility classified under this section is required to comply with

all requirements imposed by this chapter.

Added by Acts 1999, 76th Leg., ch. 233, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 315, Sec. 1, eff.

Sept. 1, 2001.

Sec. 247.031. MUNICIPAL ENFORCEMENT. The governing body of a

municipality by ordinance may:

(1) prohibit a person who does not hold a license issued under

this chapter from establishing or operating an assisted living

facility within the municipality; and

(2) establish a procedure for emergency closure of a facility in

circumstances in which:

(A) the facility is established or operating in violation of

Section 247.021; and

(B) the continued operation of the facility creates an immediate

threat to the health and safety of a resident of the facility.

Added by Acts 1997, 75th Leg., ch. 1088, Sec. 2, eff. Sept. 1,

1997. Renumbered from Sec. 247.029 and amended by Acts 1999, 76th

Leg., ch. 233, Sec. 1, eff. Sept. 1, 1999.

Sec. 247.032. ACCREDITATION SURVEY TO SATISFY INSPECTION

REQUIREMENTS. (a) In this section, "accreditation commission"

means the Commission on Accreditation of Rehabilitation

Facilities, the Joint Commission on Accreditation of Healthcare

Organizations, or another organization approved by the executive

commissioner of the Health and Human Services Commission.

(b) The department shall accept an accreditation survey from an

accreditation commission for an assisted living facility instead

of an inspection under Section 247.023 or an annual inspection or

survey conducted under the authority of Section 247.027, but only

if:

(1) the accreditation commission's standards meet or exceed the

requirements for licensing of the executive commissioner of the

Health and Human Services Commission for an assisted living

facility;

(2) the accreditation commission maintains an inspection or

survey program that, for each assisted living facility, meets the

department's applicable minimum standards as confirmed by the

executive commissioner of the Health and Human Services

Commission;

(3) the accreditation commission conducts an on-site inspection

or survey of the facility at least as often as required by

Section 247.023 or 247.027 and in accordance with the

department's minimum standards;

(4) the assisted living facility submits to the department a

copy of its required accreditation reports to the accreditation

commission in addition to the application, the fee, and any

report required for renewal of a license;

(5) the inspection or survey results are available for public

inspection to the same extent that the results of an

investigation or survey conducted under Section 247.023 or

247.027 are available for public inspection; and

(6) the department ensures that the accreditation commission has

taken reasonable precautions to protect the confidentiality of

personally identifiable information concerning the residents of

the assisted living facility.

(c) The department shall coordinate its licensing activities

with each of the accreditation commissions.

(d) Except as specifically provided by this section, this

section does not limit the department in performing any power or

duty under this chapter or inspection authorized by Section

247.027, including taking appropriate action relating to an

assisted living facility, such as suspending or revoking a

license, investigating an allegation of abuse, exploitation, or

neglect or another complaint, assessing an administrative

penalty, or closing the facility.

(e) This section does not require an assisted living facility to

obtain accreditation from an accreditation commission.

Added by Acts 2005, 79th Leg., Ch.

579, Sec. 1, eff. January 1, 2006.

Added by Acts 2005, 79th Leg., Ch.

870, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

917, Sec. 8, eff. September 1, 2009.

SUBCHAPTER C. GENERAL ENFORCEMENT

Sec. 247.041. DENIAL, SUSPENSION, OR REVOCATION OF LICENSE. (a)

The department, after providing notice and opportunity for a

hearing to the applicant or license holder, may deny, suspend, or

revoke a license if the department finds that the applicant,

license holder, or a controlling person has:

(1) violated this chapter or a rule, standard, or order adopted

or license issued under this chapter in either a repeated or

substantial manner; or

(2) committed any act described by Sections 247.0451(a)(2)-(6).

(b) The denial, suspension, or revocation of a license by the

department and the appeal from that action are governed by the

procedures for a contested case hearing under Chapter 2001,

Government Code.

(c) The status of a person as an applicant for a license or as a

license holder is preserved until final disposition of the

contested matter, except as the court having jurisdiction of a

judicial review of the matter may order in the public interest

for the welfare and safety of the residents.

(d) A court having jurisdiction of a judicial review of the

matter may not order arbitration, whether on motion of any party

or on the court's own motion, to resolve a dispute involving the

denial, suspension, or revocation of a license under this section

or the conduct with respect to which the denial, suspension, or

revocation of the license is sought.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 114, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 637, art. 2, Sec. 1, eff. Sept.

1, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 233, Sec. 1, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1248, Sec. 5, eff. Sept.

1, 2001.

Sec. 247.042. EMERGENCY SUSPENSION OR CLOSING ORDER. (a) If

the department finds an assisted living facility operating in

violation of the standards prescribed by this chapter and the

violations create an immediate threat to the health and safety of

a resident in the facility, the department may suspend the

license or order immediate closing of all or part of the

facility.

(b) The order suspending a license under Subsection (a) is

effective immediately on written notice to the license holder or

on the date specified in the order.

(c) The order suspending the license and ordering closure of all

or part of an assisted living facility is valid for 10 days after

its effective date.

(d) The department shall provide for the relocation of residents

of an assisted living facility that is closed. The relocation may

not be to a facility with a more restrictive environment unless

all other reasonable alternatives are exhausted. Relocation

procedures shall be adopted as part of the memorandum of

understanding adopted under Section 247.061.

(e) The department and the State Office of Administrative

Hearings shall expedite any hearing or decision involving an

emergency suspension or closing order issued under this section.

Added by Acts 1991, 72nd Leg., ch. 637, art. 2, Sec. 1, eff.

Sept. 1, 1991. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 114,

eff. Sept. 1, 1991; Acts 1999, 76th Leg., ch. 233, Sec. 1, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1248, Sec. 6, eff. Sept.

1, 2001.

Sec. 247.043. INVESTIGATION OF ABUSE, EXPLOITATION, OR NEGLECT.

(a) The department shall conduct a preliminary investigation of

each allegation of abuse, exploitation, or neglect of a resident

of an assisted living facility to determine if there is evidence

to corroborate the allegation. If the department determines that

there is evidence to corroborate the allegation, the department

shall conduct a thorough investigation of the allegation.

(b) If the thorough investigation reveals that abuse,

exploitation, or neglect has occurred, the department shall:

(1) implement enforcement measures, including closing the

facility, revoking the facility's license, relocating residents,

and making referrals to law enforcement agencies;

(2) notify the Department of Protective and Regulatory Services

of the results of the investigation;

(3) notify a health and human services agency, as defined by

Section 531.001, Government Code, that contracts with the

facility for the delivery of personal care services of the

results of the investigation; and

(4) provide to a contracting health and human services agency

access to the department's documents or records relating to the

investigation.

(c) Providing access to a confidential document or record under

Subsection (b)(4) does not constitute a waiver of

confidentiality.

Added by Acts 1991, 72nd Leg., ch. 637, art. 2, Sec. 1, eff.

Sept. 1, 1991. Amended by Acts 1999, 76th Leg., ch. 233, Sec. 1,

eff. Sept. 1, 1999.

Sec. 247.044. INJUNCTION. (a) The department may petition a

district court for a temporary restraining order to restrain a

continuing violation of the standards or licensing requirements

provided under this chapter if the department finds that:

(1) the violation creates an immediate threat to the health and

safety of the assisted living facility residents; or

(2) the facility is operating without a license.

(b) A district court, on petition of the department and on a

finding by the court that a person is violating the standards or

licensing requirements provided under this chapter, may by

injunction:

(1) prohibit a person from continuing a violation of the

standards or licensing requirements provided under this chapter;

(2) restrain the establishment or operation of an assisted

living facility without a license issued under this chapter; or

(3) grant any other injunctive relief warranted by the facts.

(c) The department may petition a district court for a temporary

restraining order to inspect a facility allegedly required to be

licensed and operating without a license when admission to the

facility cannot be obtained. If it is shown that admission to the

facility cannot be obtained, the court shall order the facility

to allow the department admission to the facility.

(d) The attorney general or local prosecuting attorney may

institute and conduct a suit authorized by this section at the

request of the department.

(e) Venue for a suit brought under this section is in the county

in which the assisted living facility is located or in Travis

County.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 114, eff. Sept. 1,

1991. Renumbered from 247.043 and amended by Acts 1991, 72nd

Leg., ch. 637, art. 2, Sec. 1, eff. Sept. 1, 1991. Amended by

Acts 1997, 75th Leg., ch. 416, Sec. 3, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1088, Sec. 3, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 233, Sec. 1, eff. Sept. 1, 1999.

Sec. 247.045. CIVIL PENALTIES. (a) Except as provided by

Subsections (b) and (c), a person who violates this chapter or

who fails to comply with a rule adopted under this chapter and

whose violation is determined by the department to threaten the

health and safety of a resident of an assisted living facility is

subject to a civil penalty of not less than $100 nor more than

$10,000 for each act of violation. Each day of a continuing

violation constitutes a separate ground of recovery.

(b) A person is subject to a civil penalty if the person:

(1) is in violation of Section 247.021; or

(2) has been determined to be in violation of Section 247.021

and violates any other provision of this chapter or fails to

comply with a rule adopted under this chapter.

(c) The amount of a civil penalty under Subsection (b) may not

be less than $1,000 or more than $10,000 for each act of

violation. Each day of a continuing violation constitutes a

separate ground of recovery.

(d) The attorney general may institute and conduct a suit to

collect a penalty and fees under this section at the request of

the department. If the attorney general fails to notify the

department within 30 days of referral from the department that

the attorney general will accept the case, the department shall

refer the case to the local district attorney, county attorney,

or city attorney. The district attorney, county attorney, or

city attorney shall file suit in a district court to collect and

retain the penalty.

(e) Investigation and attorney's fees may not be assessed or

collected by or on behalf of the department or other state agency

unless a penalty described under this chapter is assessed.

(f) The department and attorney general, or other legal

representative as described in Subsection (d), shall work in

close cooperation throughout any legal proceedings requested by

the department.

(g) The commissioner of human services must approve any

settlement agreement to a suit brought under this chapter.

(h) If a person who is liable under this section fails to pay

any amount the person is obligated to pay under this section, the

state may seek satisfaction from any owner, other controlling

person, or affiliate of the person found liable. The owner,

other controlling person, or affiliate may be found liable in the

same suit or in another suit on a showing by the state that the

amount to be paid has not been paid or otherwise legally

discharged. The department by rule may establish a method for

satisfying an obligation imposed under this section from an

insurance policy, letter of credit, or other contingency fund.

(i) In this section, "affiliate" means:

(1) with respect to a partnership other than a limited

partnership, each partner of the partnership;

(2) with respect to a corporation:

(A) an officer;

(B) a director;

(C) a stockholder who owns, holds, or has the power to vote at

least 10 percent of any class of securities issued by the

corporation, regardless of whether the power is of record or

beneficial; and

(D) a controlling individual;

(3) with respect to an individual:

(A) each partnership and each partner in the partnership in

which the individual or any other affiliate of the individual is

a partner; and

(B) each corporation or other business entity in which the

individual or another affiliate of the individual is:

(i) an officer;

(ii) a director;

(iii) a stockholder who owns, holds, or has the power to vote at

least 10 percent of any class of securities issued by the

corporation, regardless of whether the power is of record or

beneficial; and

(iv) a controlling individual;

(4) with respect to a limited partnership:

(A) a general partner; and

(B) a limited partner who is a controlling individual;

(5) with respect to a limited liability company:

(A) an owner who is a manager as described by the Texas Limited

Liability Company Act (Article 1528n, Vernon's Texas Civil

Statutes); and

(B) each owner who is a controlling individual; and

(6) with respect to any other business entity, a controlling

individual.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 114, eff. Sept. 1,

1991. Renumbered from Sec. 247.044 and amended by Acts 1991, 72nd

Leg., ch. 637, art. 2, Sec. 1, eff. Sept. 1, 1991. Amended by

Acts 1997, 75th Leg., ch. 416, Sec. 4, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1088, Sec. 4, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 62, Sec. 11.03, eff. Sept. 1, 1999; Acts 1999,

76th Leg., ch. 233, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1194, Sec. 9, eff. September 1, 2007.

Sec. 247.0451. ADMINISTRATIVE PENALTY. (a) The department may

assess an administrative penalty against a person who:

(1) violates this chapter or a rule, standard, or order adopted

under this chapter or a term of a license issued under this

chapter;

(2) makes a false statement, that the person knows or should

know is false, of a material fact:

(A) on an application for issuance or renewal of a license or in

an attachment to the application; or

(B) with respect to a matter under investigation by the

department;

(3) refuses to allow a representative of the department to

inspect:

(A) a book, record, or file required to be maintained by an

assisted living facility; or

(B) any portion of the premises of an assisted living facility;

(4) wilfully interferes with the work of a representative of the

department or the enforcement of this chapter;

(5) wilfully interferes with a representative of the department

preserving evidence of a violation of this chapter or a rule,

standard, or order adopted under this chapter or a term of a

license issued under this chapter;

(6) fails to pay a penalty assessed under this chapter not later

than the 30th day after the date the assessment of the penalty

becomes final; or

(7) fails to notify the department of a change of ownership

before the effective date of the change of ownership.

(b) Except as provided by Section 247.0452(c), the penalty may

not exceed $1,000 for each violation.

(c) The board shall establish gradations of penalties in

accordance with the relative seriousness of the violation.

(d) In determining the amount of a penalty, the department shall

consider any matter that justice may require, but must consider

each of the following and make a record of the extent to which

each of the following was considered:

(1) the gradations of penalties established under Subsection

(c);

(2) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the prohibited act and the

hazard or potential hazard created by the act to the health or

safety of the public;

(3) the history of previous violations;

(4) deterrence of future violations;

(5) efforts to correct the violation; and

(6) the size of the facility and of the business entity that

owns the facility.

(e) A penalty assessed under Subsection (a)(6) is in addition to

the penalty previously assessed and not timely paid.

(f) The department may not assess a penalty under this section

against a resident of an assisted living facility unless the

resident is also an employee of the facility or a controlling

person.

Added by Acts 2001, 77th Leg., ch. 1248, Sec. 8, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

809, Sec. 16, eff. September 1, 2007.

Sec. 247.0452. RIGHT TO CORRECT. (a) The department may not

collect an administrative penalty from an assisted living

facility under Section 247.0451 if, not later than the 45th day

after the date the facility receives notice under Section

247.0453(c), the facility corrects the violation.

(b) Subsection (a) does not apply:

(1) to a violation that the department determines results in

serious harm to or death of a resident;

(2) to a violation described by Sections 247.0451(a)(2)-(7);

(3) to a second or subsequent violation of:

(A) a right of the same resident under Section 247.064; or

(B) the same right of all residents under Section 247.064; or

(4) to a violation described by Section 247.066, which contains

its own right to correct provisions.

(c) An assisted living facility that corrects a violation must

maintain the correction. If the facility fails to maintain the

correction until at least the first anniversary of the date the

correction was made, the department may assess and collect an

administrative penalty for the subsequent violation. An

administrative penalty assessed under this subsection is equal to

three times the amount of the original penalty assessed but not

collected. The department is not required to provide the facility

with an opportunity under this section to correct the subsequent

violation.

Added by Acts 2001, 77th Leg., ch. 1248, Sec. 8, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

809, Sec. 17, eff. September 1, 2007.

Sec. 247.0453. REPORT RECOMMENDING ADMINISTRATIVE PENALTY. (a)

The department shall issue a preliminary report stating the facts

on which the department concludes that a violation of this

chapter or a rule, standard, or order adopted under this chapter

or a term of a license issued under this chapter has occurred if

the department has:

(1) examined the possible violation and facts surrounding the

possible violation; and

(2) concluded that a violation has occurred.

(b) The report may recommend a penalty under Section 247.0451

and the amount of the penalty.

(c) The department shall give written notice of the report to

the person charged with the violation not later than the 10th day

after the date on which the report is issued. The notice must

include:

(1) a brief summary of the charges;

(2) a statement of the amount of penalty recommended;

(3) a statement of whether the violation is subject to

correction under Section 247.0452 and, if the violation is

subject to correction under that section, a statement of:

(A) the date on which the assisted living facility must file

with the department a plan of correction to be approved by the

department; and

(B) the date on which the plan of correction must be completed

to avoid assessment of the penalty; and

(4) a statement that the person charged has a right to a hearing

on the occurrence of the violation, the amount of the penalty, or

both.

(d) Not later than the 20th day after the date on which the

notice under Subsection (c) is received, the person charged may:

(1) give to the department written consent to the department's

report, including the recommended penalty; or

(2) make a written request for a hearing.

(e) If the violation is subject to correction under Section

247.0452, the assisted living facility shall submit a plan of

correction to the department for approval not later than the 10th

day after the date on which the notice under Subsection (c) is

received.

(f) If the violation is subject to correction under Section

247.0452, and the person reports to the department that the

violation has been corrected, the department shall inspect the

correction or take any other step necessary to confirm the

correction and shall notify the person that:

(1) the correction is satisfactory and a penalty will not be

assessed; or

(2) the correction is not satisfactory and a penalty is

recommended.

(g) Not later than the 20th day after the date on which a notice

under Subsection (f)(2) is received, the person charged may:

(1) give to the department written consent to the department's

report, including the recommended penalty; or

(2) make a written request for a hearing.

(h) If the person charged with the violation consents to the

penalty recommended by the department or does not timely respond

to a notice sent under Subsection (c) or (f)(2), the commissioner

or the commissioner's designee shall assess the penalty

recommended by the department.

(i) If the commissioner or the commissioner's designee assesses

the recommended penalty, the department shall give written notice

to the person charged of the decision and the person shall pay

the penalty.

Added by Acts 2001, 77th Leg., ch. 1248, Sec. 8, eff. Sept. 1,

2001.

Sec. 247.0454. HEARING ON ADMINISTRATIVE PENALTY. (a) An

administrative law judge shall order a hearing and give notice of

the hearing if a person charged with a violation under Section

247.0451 timely requests a hearing.

(b) The hearing shall be held before an administrative law

judge.

(c) The administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the commissioner or the

commissioner's designee a written decision regarding the

occurrence of a violation of this chapter or a rule, standard, or

order adopted under this chapter or a term of a license issued

under this chapter and a recommendation regarding the amount of

the proposed penalty if a penalty is warranted.

(d) Based on the findings of fact and conclusions of law and the

recommendation of the administrative law judge, the commissioner

or the commissioner's designee by order may:

(1) find that a violation has occurred and assess an

administrative penalty; or

(2) find that a violation has not occurred.

(e) If the commissioner or the commissioner's designee finds

that a violation has not occurred, the commissioner or the

commissioner's designee shall order that all records reflecting

that the department found a violation had occurred and attempted

to impose an administrative penalty shall be expunged except:

(1) records obtained by the department during its investigation;

and

(2) the administrative law judge's findings of fact.

(f) Proceedings under this section are subject to Chapter 2001,

Government Code.

Added by Acts 2001, 77th Leg., ch. 1248, Sec. 8, eff. Sept. 1,

2001.

Sec. 247.0455. NOTICE AND PAYMENT OF ADMINISTRATIVE PENALTY;

INTEREST; REFUND. (a) The commissioner or the commissioner's

designee shall give notice of the findings made under Section

247.0454(d) to the person charged. If the commissioner or the

commissioner's designee finds that a violation has occurred, the

commissioner or the commissioner's designee shall give to the

person charged written notice of:

(1) the findings;

(2) the amount of the administrative penalty;

(3) the rate of interest payable with respect to the penalty and

the date on which interest begins to accrue;

(4) whether action under Section 247.0457 is required in lieu of

payment of all or part of the penalty; and

(5) the person's right to judicial review of the order of the

commissioner or the commissioner's designee.

(b) Not later than the 30th day after the date on which the

order of the commissioner or the commissioner's designee is

final, the person charged with the penalty shall:

(1) pay the full amount of the penalty; or

(2) file a petition for judicial review contesting the

occurrence of the violation, the amount of the penalty, the

department's dissatisfaction with efforts to correct the

violation, or any combination of these issues.

(c) Notwithstanding Subsection (b), the department may permit

the person to pay a penalty in installments or may require the

person to use all or part of the amount of the penalty in

accordance with Section 247.0457.

(d) If the person does not pay the penalty within the period

provided by Subsection (b) or in accordance with Subsection (c),

if applicable:

(1) the penalty is subject to interest; and

(2) the department may refer the matter to the attorney general

for collection of the penalty and interest.

(e) Interest under Subsection (d)(1) accrues:

(1) at a rate equal to the rate charged on loans to depository

institutions by the New York Federal Reserve Bank; and

(2) for the period beginning on the day after the date on which

the penalty becomes due and ending on the date the penalty is

paid.

(f) If the amount of the penalty is reduced or the assessment of

a penalty is not upheld on judicial review, the commissioner

shall:

(1) remit to the person charged the appropriate amount of any

penalty payment plus accrued interest; or

(2) execute a release of the supersedeas bond if one has been

posted.

(g) Accrued interest on amounts remitted by the commissioner

under Subsection (f)(1) shall be paid:

(1) at a rate equal to the rate charged on loans to depository

institutions by the New York Federal Reserve Bank; and

(2) for the period beginning on the date the penalty is paid and

ending on the date the penalty is remitted to the person charged.

Added by Acts 2001, 77th Leg., ch. 1248, Sec. 8, eff. Sept. 1,

2001.

Sec. 247.0456. APPLICATION OF OTHER LAW. The department may

not assess a monetary penalty under this chapter and a monetary

penalty under Chapter 32, Human Resources Code, for the same act

or failure to act.

Added by Acts 2001, 77th Leg., ch. 1248, Sec. 8, eff. Sept. 1,

2001.

Sec. 247.0457. AMELIORATION OF VIOLATION. (a) In lieu of

demanding payment of an administrative penalty assessed under

Section 247.0451, the commissioner in accordance with this

section may allow the person to use, under the supervision of the

department, any portion of the penalty to ameliorate the

violation or to improve services, other than administrative

services, in the assisted living facility affected by the

violation.

(b) The department shall offer amelioration to a person for a

charged violation if the department determines that the violation

does not constitute immediate jeopardy to the health and safety

of a resident of the assisted living facility.

(c) The department shall offer amelioration to a person under

this section not later than the 10th day after the date the

person receives from the department a final notification of the

recommended assessment of an administrative penalty that is sent

to the person after an informal dispute resolution process but

before an administrative hearing under Section 247.0454.

(d) A person to whom amelioration has been offered must file a

plan for amelioration not later than the 45th day after the date

the person receives the offer of amelioration from the

department. In submitting the plan, the person must agree to

waive the person's right to an administrative hearing under

Section 247.0454 if the department approves the plan.

(e) At a minimum, a plan for amelioration must:

(1) propose changes to the management or operation of the

assisted living facility that will improve services to or quality

of care of residents of the assisted living facility;

(2) identify, through measurable outcomes, the ways in which and

the extent to which the proposed changes will improve services to

or quality of care of residents of the assisted living facility;

(3) establish clear goals to be achieved through the proposed

changes;

(4) establish a time line for implementing the proposed changes;

and

(5) identify specific actions necessary to implement the

proposed changes.

(f) A plan for amelioration may include proposed changes to:

(1) improve staff recruitment and retention;

(2) offer or improve dental services for residents; and

(3) improve the overall quality of life for residents.

(g) The department may require that an amelioration plan propose

changes that would result in conditions that exceed the

requirements of this chapter or the rules adopted under this

chapter.

(h) The department shall approve or deny an amelioration plan

not later than the 45th day after the date the department

receives the plan. On approval of a person's plan, the department

shall deny a pending request for a hearing submitted by the

person under Section 247.0453.

(i) The department may not offer amelioration to a person:

(1) more than three times in a two-year period; or

(2) more than one time in a two-year period for the same or

similar violation.

Added by Acts 2001, 77th Leg., ch. 1248, Sec. 8, eff. Sept. 1,

2001.

Sec. 247.0458. USE OF ADMINISTRATIVE PENALTY. Money from an

administrative penalty collected under this subchapter may be

appropriated for the purpose of funding the grant program

established under Section 161.074, Human Resources Code.

Added by Acts 2005, 79th Leg., Ch.

786, Sec. 3, eff. September 1, 2005.

Sec. 247.0459. VIOLATION OF LAW RELATING TO ADVANCE DIRECTIVES.

(a) The department shall assess an administrative penalty

against an assisted living facility that violates Section

166.004.

(b) A penalty assessed under this section shall be $500.

(c) The penalty shall be assessed in accordance with department

rules. The rules must provide for notice and an opportunity for a

hearing.

Added by Acts 1999, 76th Leg., ch. 450, Sec. 2.05, eff. Sept. 1,

1999. Renumbered from Sec. 247.0455 and amended by by Acts 2001,

77th Leg., ch. 1248, Sec. 7, eff. Sept. 1, 2001.

Sec. 247.046. COOPERATION AMONG AGENCIES. The board, the

Department of Protective and Regulatory Services, and the

attorney general shall adopt by rule a memorandum of

understanding that:

(1) defines each agency's responsibilities concerning assisted

living facilities and coordinates each agency's activities;

(2) details coordinated procedures to be used by each agency in

responding to complaints relating to neglect or abuse of

residents of facilities, to substandard facilities, and to

unlicensed facilities;

(3) identifies enforcement needs each agency may have in order

to perform its duties under the memorandum of understanding,

including any need for access to information or to facilities

under investigation or operating under a plan of correction; and

(4) provides a plan for correcting violations in substandard or

unlicensed assisted living facilities that specifies the

conditions under which it is appropriate to impose such a plan

and that outlines a schedule of implementation for the plan.

Added by Acts 1991, 72nd Leg., ch. 349, Sec. 1, eff. June 5,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.093, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 416, Sec. 5, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 233, Sec. 1, eff. Sept. 1,

1999.

Sec. 247.047. TRANSITION. The department shall grant to a

personal care facility licensed on or before December 31, 1990,

under Chapter 242 a temporary permit to continue operation until

the department performs any inspection or investigation required

by this chapter.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 114, eff. Sept. 1,

1991. Renumbered from Sec. 247.045 by Acts 1991, 72nd Leg., ch.

637, art. 2, Sec. 1, eff. Sept. 1, 1991; Acts 1991, 72nd Leg.,

ch. 14, Sec. 114, eff. Sept. 1, 1991. Amended by Acts 1991, 72nd

Leg., ch. 637, art. 2, Sec. 1, eff. Sept. 1, 1991. Renumbered

from Sec. 247.046 by Acts 1999, 76th Leg., ch; 233, Sec. 1, eff.

Sept. 1, 1999.

Sec. 247.048. REGIONAL TRAINING FOR AGENCIES AND LOCAL

GOVERNMENTS. The department periodically shall conduct regional

training programs for representatives of local governments and

appropriate state agencies relating to assisted living facility

concerns. The training programs must provide to participants

information relating to the assisted living facility industry,

including information on:

(1) the general characteristics of assisted living facilities

and residents of those facilities;

(2) the different types of assisted living facilities;

(3) the laws applicable to assisted living facilities; and

(4) the authority of the department and other entities to

enforce applicable laws.

Added by Acts 1999, 76th Leg., ch. 233, Sec. 1, eff. Sept. 1,

1999.

Sec. 247.049. USE OF REGULATORY REPORTS AND DOCUMENTS. (a)

Except as otherwise provided by this section, a report or other

document prepared by the department that relates to regulation of

an assisted living facility is not admissible as evidence in a

civil action to prove that the facility violated a standard

prescribed under this chapter.

(b) Subsection (a) does not:

(1) bar the admission into evidence of department reports or

other documents in an enforcement action in which the state or an

agency or political subdivision of the state is a party,

including:

(A) an action seeking injunctive relief under Section 247.044;

(B) an action seeking imposition of a civil penalty under

Section 247.045;

(C) a contested case hearing involving denial, suspension, or

revocation of a license issued under this chapter; and

(D) an action seeking imposition of an administrative penalty

under this subchapter;

(2) bar the admission into evidence of department reports or

other documents that are offered:

(A) to establish warning or notice to an assisted living

facility of a relevant department determination; or

(B) under any rule or evidentiary predicate of the Texas Rules

of Evidence;

(3) prohibit or limit the testimony of a department employee, in

accordance with the Texas Rules of Evidence, as to observations,

factual findings, conclusions, or determinations that an assisted

living facility violated a standard prescribed under this chapter

if the observations, factual findings, conclusions, or

determinations were made in the discharge of the employee's

official duties for the department; or

(4) prohibit or limit the use of department reports or other

documents in depositions or other forms of discovery conducted in

connection with a civil action if use of the reports or other

documents appears reasonably calculated to lead to the discovery

of admissible evidence.

Added by Acts 1999, 76th Leg., ch. 233, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1248, Sec. 9, eff.

Sept. 1, 2001.

Sec. 247.050. MONITORING OF UNLICENSED FACILITIES; REPORTING.

(a) The board shall adopt procedures to monitor the status of

unlicensed assisted living facilities. As part of these

procedures, the department shall:

(1) maintain a registry of all reported unlicensed assisted

living facilities for the purpose of periodic follow-up by the

field staff in each region; and

(2) prepare a quarterly report that shows the number of:

(A) complaints relating to unlicensed assisted living facilities

that are received;

(B) complaints that are investigated;

(C) unsubstantiated complaints;

(D) substantiated complaints; and

(E) cases referred to the attorney general.

(b) The attorney general shall prepare a quarterly report that

shows:

(1) the number of:

(A) unlicensed assisted living facilities referred to the

attorney general;

(B) referrals pending;

(C) referrals investigated;

(D) facilities closed; and

(E) operators permanently enjoined from operating an unlicensed

assisted living facility; and

(2) the amount of civil penalties collected from operators of

unlicensed assisted living facilities.

(c) The department and the attorney general shall file a copy of

the quarterly reports required by this section with the

substantive committees of each house of the legislature with

jurisdiction over regulation of assisted living facilities.

(d) The department shall permanently retain at least one copy or

one electronic source of information pertaining to complaints and

investigations of unlicensed assisted living facilities used to

maintain a registry as required under Subsection (a)(1) and used

to prepare a report under Subsection (a)(2).

Added by Acts 1999, 76th Leg., ch. 233, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

974, Sec. 5, eff. September 1, 2007.

Sec. 247.051. INFORMAL DISPUTE RESOLUTION. (a) The Health and

Human Services Commission by rule shall establish an informal

dispute resolution process in accordance with this section. The

process must provide for adjudication by an appropriate

disinterested person of disputes relating to a proposed

enforcement action or related proceeding under this chapter. The

informal dispute resolution process must require:

(1) the assisted living facility to request informal dispute

resolution not later than the 10th day after the date of

notification by the department of the violation of a standard or

standards;

(2) the Health and Human Services Commission to complete the

process not later than the 30th day after the date of receipt of

a request from the assisted living facility for informal dispute

resolution; and

(3) any individual representing an assisted living facility in

an informal dispute resolution process to register with the

Health and Human Services Commission and disclose the following:

(A) the individual's employment history during the preceding

five years, including employment in regulatory agencies of this

state and other states;

(B) ownership, including the identity of the controlling person

or persons, of the assisted living facility the individual is

representing before the Health and Human Services Commission; and

(C) the identity of other entities the individual represents or

has represented before the Health and Human Services Commission

during the preceding 24 months.

(b) The Health and Human Services Commission shall adopt rules

to adjudicate claims in contested cases.

(c) The Health and Human Services Commission may not delegate

its responsibility to administer the informal dispute resolution

process established by this section to another state agency.

Added by Acts 2001, 77th Leg., ch. 1248, Sec. 13, eff. Sept. 1,

2001.

SUBCHAPTER D. MISCELLANEOUS PROVISIONS

Sec. 247.061. COORDINATION BETWEEN AGENCIES. (a) The

department and the attorney general shall adopt by rule a

memorandum of understanding that:

(1) defines each agency's responsibilities concerning assisted

living facilities;

(2) outlines and coordinates procedures to be used by those

agencies in responding to complaints concerning assisted living

facilities; and

(3) provides a plan for correcting violations or deficiencies in

assisted living facilities.

(b) The department shall prepare the initial draft of the

memorandum of understanding and shall facilitate and ensure its

adoption.

Added by Acts 1991, 72nd Leg., ch. 637, art. 2, Sec. 1, eff.

Sept. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

8.095, eff. Sept. 1, 1995. Renumbered from Sec. 247.062 and

amended by Acts 1999, 76th Leg., ch. 233, Sec. 1, eff. Sept. 1,

1999.

Sec. 247.062. DIRECTORY OF ASSISTED LIVING FACILITIES;

CONSUMERS' GUIDE. (a) The department shall prepare a directory

of assisted living facilities that includes the name of the

owner, the address and telephone number of the facility, the

number of beds in the facility, and the facility's accessibility

to disabled persons.

(b) The department shall revise the directory annually and shall

make it available to the public.

(c) The department shall prepare a consumers' guide to assisted

living facilities and make it available to the public. The

consumers' guide shall provide information on licensing

requirements for assisted living facilities, a brief description

of minimum standards for facilities, a copy of the residents'

bill of rights, a copy of the providers' bill of rights, and any

other information that the department determines may be useful to

the public.

Added by Acts 1991, 72nd Leg., ch. 637, art. 2, Sec. 1, eff.

Sept. 1, 1991. Renumbered from 247.063 and amended by Acts 1999,

76th Leg., ch. 233, Sec. 1, eff. Sept. 1, 1999.

Sec. 247.063. REFERRALS. (a) If the Texas Department of Mental

Health and Mental Retardation or a local mental health or mental

retardation authority refers a patient or client to an assisted

living facility, the referral may not be made to a facility that

is not licensed under this chapter.

(b) If the Texas Department of Mental Health and Mental

Retardation or a local mental health or mental retardation

authority gains knowledge of an assisted living facility that is

not operated or licensed by the Texas Department of Mental Health

and Mental Retardation, the authority, or the Texas Department of

Human Services and that has four or more residents who are

unrelated to the proprietor of the facility, the Texas Department

of Mental Health and Mental Retardation or the authority shall

report the name, address, and telephone number of the facility to

the Texas Department of Human Services.

Added by Acts 1991, 72nd Leg., ch. 637, art. 2, Sec. 1, eff.

Sept. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

8.096, eff. Sept. 1, 1995. Renumbered from Sec. 247.064 and

amended by Acts 1999, 76th Leg., ch. 233, Sec. 1, eff. Sept. 1,

1999.

Sec. 247.0631. ACCESS. An employee of the Texas Department of

Mental Health and Mental Retardation or an employee of a local

mental health and mental retardation authority may enter an

assisted living facility as necessary to provide services to a

resident of the facility.

Added by Acts 1999, 76th Leg., ch. 233, Sec. 1, eff. Sept. 1,

1999.

Sec. 247.064. RESIDENTS' BILL OF RIGHTS. (a) Each assisted

living facility shall post a residents' bill of rights in a

prominent place in the facility.

(b) The residents' bill of rights must provide that each

resident in the assisted living facility has the right to:

(1) manage the resident's financial affairs;

(2) determine the resident's dress, hair style, or other

personal effects according to individual preference, except that

the resident has the responsibility to maintain personal hygiene;

(3) retain and use personal property in the resident's immediate

living quarters and to have an individual locked cabinet in which

to keep personal property;

(4) receive and send unopened mail;

(5) unaccompanied access to a telephone at a reasonable hour or

in case of an emergency or personal crisis;

(6) privacy;

(7) unrestricted communication, including personal visitation

with any person of the resident's choice, at any reasonable hour,

including family members and representatives of advocacy groups

and community service organizations;

(8) make contacts with the community and to achieve the highest

level of independence, autonomy, and interaction with the

community of which the resident is capable;

(9) present grievances on behalf of the resident or others to

the operator, state agencies, or other persons without threat of

reprisal in any manner;

(10) a safe and decent living environment and considerate and

respectful care that recognizes the dignity and individuality of

the resident;

(11) refuse to perform services for the facility, except as

contracted for by the resident and operator;

(12) practice the religion of the resident's choice;

(13) leave the facility temporarily or permanently, subject to

contractual or financial obligations; and

(14) not be deprived of any constitutional, civil, or legal

right solely by reason of residence in an assisted living

facility.

(c) The residents' bill of rights must be written in the primary

language of each resident of the facility and must also provide

the toll-free telephone number of the department for reporting

abuse or neglect.

(d) The rights provided under this section do not take

precedence over health and safety rights of other residents of

the facility.

(e) The department shall develop a residents' bill of rights in

accordance with this section and provide a copy to each facility.

The copy shall be written in the primary language of each

resident of the facility.

Added by Acts 1991, 72nd Leg., ch. 637, art. 2, Sec. 1, eff.

Sept. 1, 1991. Renumbered from Sec. 247.065 and amended by Acts

1999, 76th Leg., ch. 233, Sec. 1, eff. Sept. 1, 1999.

Sec. 247.065. PROVIDERS' BILL OF RIGHTS. (a) Each assisted

living facility shall post a providers' bill of rights in a

prominent place in the facility.

(b) The providers' bill of rights must provide that a provider

of personal care services has the right to:

(1) be shown consideration and respect that recognizes the

dignity and individuality of the provider and assisted living

facility;

(2) terminate a resident's contract for just cause after a

written 30-day notice;

(3) terminate a contract immediately, after notice to the

department, if the provider finds that a resident creates a

serious or immediate threat to the health, safety, or welfare of

other residents of the assisted living facility;

(4) present grievances, file complaints, or provide information

to state agencies or other persons without threat of reprisal or

retaliation;

(5) refuse to perform services for the resident or the

resident's family other than those contracted for by the resident

and the provider;

(6) contract with the community to achieve the highest level of

independence, autonomy, interaction, and services to residents;

(7) access to patient information concerning a client referred

to the facility, which must remain confidential as provided by

law;

(8) refuse a person referred to the facility if the referral is

inappropriate;

(9) maintain an environment free of weapons and drugs; and

(10) be made aware of a resident's problems, including

self-abuse, violent behavior, alcoholism, or drug abuse.

Added by Acts 1991, 72nd Leg., ch. 637, art. 2, Sec. 1, eff.

Sept. 1, 1991. Renumbered from Sec. 247.066 and amended by Acts

1999, 76th Leg., ch. 233, Sec. 1, eff. Sept. 1, 1999.

Sec. 247.066. APPROPRIATE PLACEMENT DETERMINATION. (a) The

department may not require the removal and relocation of a

resident of an assisted living facility if the resident's

presence in the facility does not endanger other residents and

the resident can receive adequate care at the facility through

services:

(1) provided by the facility in accordance with its license; or

(2) obtained by the resident from other providers.

(b) In assessing whether a resident can receive adequate care at

a facility, the department shall consider all relevant factors,

including the placement preference expressed by the resident with

the agreement of the facility operator, the resident's physician,

and the resident's family members or other representatives.

(c) If a department inspector determines that a resident is

inappropriately placed at a facility, the facility is not

required to move the resident if, not later than the 10th

business day after the date that the facility is informed of the

specific basis of the inspector's determination, the facility:

(1) obtains a written assessment from a physician that the

resident is appropriately placed;

(2) obtains a written statement:

(A) from the resident that the resident wishes to remain in the

facility; or

(B) from a family member of the resident that the family member

wishes for the resident to remain in the facility, if the

resident lacks capacity to give a statement under this

subsection;

(3) states in writing that the facility wishes for the resident

to remain in the facility; and

(4) applies for and obtains a waiver from the department of all

applicable requirements for evacuation that the facility does not

meet with respect to the resident, if the facility does not meet

all requirements for the evacuation of residents with respect to

the resident.

(d) If a department inspector determines that a resident is

inappropriately placed at a facility and the facility either

agrees with the determination or does not obtain the written

statements prescribed by Subsection (c) that would allow the

resident to remain in the facility notwithstanding the

determination of the inspector, the department may not assess an

administrative penalty against the facility because of the

inappropriate placement. However, the facility shall discharge

the resident. The resident is allowed 30 days after the date of

discharge to move from the facility. A discharge required under

this subsection must be made notwithstanding:

(1) any other law, including any law relating to the rights of

residents and any obligations imposed under the Property Code;

and

(2) the terms of any contract.

(e) To facilitate obtaining the written statements required

under Subsections (c)(1)-(3), the department shall develop

standard forms that must be used under Subsections (c)(1)-(3).

The department shall develop criteria under which the department

will determine, based on a resident's specific situation, whether

it will grant or deny a request for a waiver under Subsection

(c)(4).

Added by Acts 1999, 76th Leg., ch. 233, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1248, Sec. 14, eff.

Sept. 1, 2001.

Sec. 247.067. HEALTH CARE PROFESSIONALS. (a) In this section,

"health care professional" means an individual licensed,

certified, or otherwise authorized to administer health care, for

profit or otherwise, in the ordinary course of business or

professional practice. The term includes a physician, registered

nurse, licensed vocational nurse, licensed dietitian, physical

therapist, and occupational therapist.

(b) A health care professional may provide services within the

professional's scope of practice to a resident of an assisted

living facility at the facility. This subsection does not

authorize a facility to provide ongoing services comparable to

the services available in an institution licensed under Chapter

242. A health care professional providing services under this

subsection shall maintain medical records of those services in

accordance with the licensing, certification, or other regulatory

standards applicable to the health care professional under law.

(c) A resident of an assisted living facility has the right to

contract with a home and community support services agency

licensed under Chapter 142 or with an independent health

professional for health care services.

Added by Acts 1999, 76th Leg., ch. 233, Sec. 1, eff. Sept. 1,

1999.

Sec. 247.068. RETALIATION PROHIBITED. (a) A person licensed

under this chapter may not retaliate against a person for filing

a complaint, presenting a grievance, or providing in good faith

information relating to personal care services provided by the

license holder.

(b) This section does not prohibit a license holder from

terminating an employee for a reason other than retaliation.

Added by Acts 1999, 76th Leg., ch. 233, Sec. 1, eff. Sept. 1,

1999.

Sec. 247.069. CONSUMER CHOICE FOR ASSISTED LIVING IN COMMUNITY

CARE PROGRAMS. The community based alternatives program and the

residential care programs, which provide an assisted living

option to consumers, shall provide a consumer the opportunity to

choose an assisted living facility that meets the department's

licensing standards relating to facility construction without

regard to the number of units in the facility, if consumers are

advised of all other community care options.

Added by Acts 2005, 79th Leg., Ch.

870, Sec. 2, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

809, Sec. 18, eff. September 1, 2007.



CHAPTER 248. SPECIAL CARE FACILITIES

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE B. LICENSING OF HEALTH FACILITIES

CHAPTER 248. SPECIAL CARE FACILITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 248.001. SHORT TITLE. This chapter may be cited as the

Texas Special Care Facility Licensing Act.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 115, eff. Sept. 1,

1991.

Sec. 248.002. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Health.

(2) "Department" means the Texas Department of Health.

(3) "Medical care" means care that is:

(A) required for improving life span and quality of life, for

comfort, for prevention and treatment of illness, and for

maintenance of bodily and mental function;

(B) under the continued supervision of a physician; and

(C) provided by a registered nurse or licensed vocational nurse

available to carry out a physician's plan of care for a resident.

(4) "Nursing care" means services provided by nursing personnel

as prescribed by a physician, including services to:

(A) promote and maintain health;

(B) prevent illness and disability;

(C) manage health care during acute and chronic phases of

illness;

(D) provide guidance and counseling of individuals and families;

and

(E) provide referrals to physicians, other health care

providers, and community resources when appropriate.

(5) "Person" means an individual, organization, establishment,

or association of any kind.

(6) "Resident" means an individual accepted for care in a

special care facility.

(7) "Services" means the provision of medical or nursing care,

assistance, or treatment by special care facility personnel,

volunteers, or other qualified individuals, agencies, or staff of

an organization or other entity to meet a resident's medical,

nursing, social, spiritual, and emotional needs.

(8) "Special care facility" means an institution or

establishment that provides a continuum of nursing or medical

care or services primarily to persons with acquired immune

deficiency syndrome or other terminal illnesses. The term

includes a special residential care facility.

(9) "Bereavement services" has the meaning assigned by Section

142.001.

(10) "Palliative care" has the meaning assigned by Section

142.001.

(11) "Support services" has the meaning assigned by Section

142.001.

(12) "Residential AIDS hospice" means a facility licensed and

designated as a residential AIDS hospice under this chapter.

(13) "Residential AIDS hospice care" means hospice services

provided in a residential AIDS hospice.

(14) "AIDS" means acquired immune deficiency syndrome.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 115, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 800, Sec. 30, eff.

Sept. 1, 1993.

Sec. 248.003. EXEMPTIONS. This chapter does not apply to:

(1) a home and community support services agency required to be

licensed under Chapter 142;

(2) a person required to be licensed under Chapter 241 (Texas

Hospital Licensing Law);

(3) an institution required to be licensed under Chapter 242;

(4) an ambulatory surgical center required to be licensed under

Chapter 243 (Texas Ambulatory Surgical Center Licensing Act);

(5) a birthing center required to be licensed under Chapter 244

(Texas Birthing Center Licensing Act);

(6) a facility required to be licensed under Chapter 245 (Texas

Abortion Facility Reporting and Licensing Act);

(7) a child care institution, foster group home, foster family

home, and child-placing agency, for children in foster care or

other residential care who are under the conservatorship of the

Department of Protective and Regulatory Services; or

(8) a person providing medical or nursing care or services under

a license or permit issued under other state law.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 115, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 504, Sec. 1, eff.

Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 800, Sec. 29, eff. Sept.

1, 1993.

SUBCHAPTER B. LICENSING, FEES, AND INSPECTIONS

Sec. 248.021. LICENSE REQUIRED. A person may not establish or

operate a special care facility unless the person holds a license

issued under this chapter.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 115, eff. Sept. 1,

1991.

Sec. 248.022. APPLICATION. (a) An applicant for a license must

submit an application to the department on a form prescribed by

the department and in accordance with board rules.

(b) Each application must be accompanied by a nonrefundable

license fee in an amount set by the board.

(c) The department may require that an application be approved

by the local health authority or other local official for

compliance with municipal ordinances on building construction,

fire prevention, and sanitation.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 115, eff. Sept. 1,

1991.

Sec. 248.023. ISSUANCE AND RENEWAL OF LICENSE. (a) The

department shall issue a license to an applicant if on inspection

and investigation it finds that the applicant meets the

requirements of this chapter and the rules adopted by the board.

(b) A license shall be renewed at the times and in accordance

with the rules established by the board.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 115, eff. Sept. 1,

1991.

Sec. 248.024. FEES. (a) The board shall establish a license

application fee in the amount of $25 for each facility bed or

$200, whichever is greater, but the fees may not exceed $1,000.

(b) The board may establish other reasonable and necessary fees

in amounts that are adequate, with the license application and

license renewal fees, to collect sufficient revenue to meet the

expenses necessary to administer this chapter. The fees may

include construction plan review and inspection fees.

(c) All fees collected under this chapter are nonrefundable.

(d) All fees received by the department shall be deposited to

the credit of the General Revenue Fund and may be appropriated

only to the department to administer this chapter.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 115, eff. Sept. 1,

1991.

Sec. 248.025. NONTRANSFERABILITY; POSTING. (a) A license

issued under this chapter is not transferable or assignable.

(b) A special care facility shall post in plain sight the

license issued under this chapter.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 115, eff. Sept. 1,

1991.

Sec. 248.026. DUTIES OF BOARD. (a) The board shall adopt rules

necessary to implement this chapter. The rules must establish

minimum standards for special care facilities relating to:

(1) the issuance, renewal, denial, suspension, and revocation of

the license required by this chapter;

(2) the qualifications, duties, and supervision of professional

and nonprofessional personnel and volunteers;

(3) residents' rights;

(4) medical and nursing care and services provided by a license

holder;

(5) the organizational structure, lines of authority, delegation

of responsibility, and operation of a special care facility;

(6) records of care and services kept by the license holder,

including the disposal or destruction of those records;

(7) safety, fire prevention, and sanitary provisions;

(8) transfer of residents in a medically appropriate manner from

or to a special care facility;

(9) construction plan approval and inspection; and

(10) any aspects of a special care facility as necessary to

protect the public or residents of the facility.

(b) Subsection (a) does not authorize the board to establish the

qualifications of licensed health care providers or permit the

board to authorize persons to provide health care services who

are not authorized to provide those services under other state

law.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 115, eff. Sept. 1,

1991.

Sec. 248.027. CONSTRUCTION STANDARDS. (a) If there are no

local regulations in effect or enforced in the area in which a

special care facility is located, the facility's construction

must conform to the minimum standards established by the board.

(b) Construction of a facility is subject to construction plan

approval by the department.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 115, eff. Sept. 1,

1991.

Sec. 248.028. INSPECTIONS; INVESTIGATIONS. (a) The department

may inspect a special care facility and its records at reasonable

times as necessary to ensure compliance with this chapter.

(b) The department shall investigate each complaint received

regarding a special care facility.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 115, eff. Sept. 1,

1991.

Sec. 248.029. RESIDENTIAL AIDS HOSPICE DESIGNATION. (a) The

board by rule shall adopt standards for the designation of a

special care facility licensed under this chapter as a

residential AIDS hospice. Those standards shall be consistent

with other standards adopted under this chapter and consistent

with the purposes for which special care facilities are created.

(b) In adopting the standards, the board shall consider rules

adopted for the designation of a hospice under Chapter 142 and

shall establish specific standards requiring:

(1) the provision of exclusively palliative care by a facility;

(2) the provision of bereavement services;

(3) the provision of support services to the family of a client;

(4) the participation of a registered nurse in the development

of an initial plan of care for a client and periodic review of

the plan of care by an interdisciplinary team of the facility;

and

(5) clinical and medical review of patient care services by a

physician who acts as a medical consultant.

(c) A special care facility licensed under this chapter that

satisfies the standards adopted under this section shall be

designated as a residential AIDS hospice.

(d) Notwithstanding Chapter 142, a special care facility

licensed and issued a designation as a residential AIDS hospice

under this chapter may use the term "residential AIDS hospice" or

a similar term or language in its title or in a description or

representation of the facility if the similar term or language

clearly identifies the facility as a facility regulated under

this chapter and clearly distinguishes the facility from a

hospice regulated under Chapter 142.

(e) A special care facility licensed under this chapter on July

1, 1994, on notice to the department that it is in compliance

with the standards adopted for designation as a residential AIDS

hospice, shall be issued that designation by the department, and

that designation is valid until the date the license of the

facility expires or is renewed.

Added by Acts 1993, 73rd Leg., ch. 800, Sec. 31, eff. Sept. 1,

1993.

SUBCHAPTER C. GENERAL ENFORCEMENT

Sec. 248.051. LICENSE DENIAL, SUSPENSION, PROBATION, OR

REVOCATION. (a) The department may deny, revoke, or suspend a

license issued under this chapter for a violation of this chapter

or the rules adopted under this chapter.

(b) Except as provided by Section 248.052, the procedures by

which the department denies, revokes, or suspends a license and

by which those actions are appealed are governed by the

department's rules for a contested case hearing and by Chapter

2001, Government Code.

(c) If the department finds that a special care facility is in

repeated noncompliance with this chapter or rules adopted under

this chapter but that the noncompliance does not endanger public

health and safety, the department may schedule the facility for

probation rather than suspending or revoking the facility's

license. The department shall provide notice to the facility of

the probation and of the items of noncompliance not later than

the 10th day before the date the probation period begins. The

department shall designate a period of not less than 30 days

during which the facility will remain under probation. During the

probation period, the facility must correct the items that were

in noncompliance and report the corrections to the department for

approval.

(d) The department may suspend or revoke the license of a

special care facility that does not correct items that were in

noncompliance or that does not comply with this chapter or the

rules adopted under this chapter within the applicable probation

period.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 115, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 802, Sec. 9, 10,

eff. June 20, 2003.

Sec. 248.052. EMERGENCY SUSPENSION. The department may issue an

emergency order to suspend any license issued under this chapter

if the department has reasonable cause to believe that the

conduct of a license holder creates an immediate danger to the

public health and safety. An emergency suspension is effective

immediately without a hearing on notice to the license holder. On

written request of the license holder, the department shall

conduct a hearing not earlier than the 10th day or later than the

30th day after the date the hearing request is received to

determine if the emergency suspension is to be continued,

modified, or rescinded. The hearing and any appeal are governed

by the department's rules for a contested case hearing and

Chapter 2001, Government Code.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 115, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.

Sec. 248.053. INJUNCTION. (a) The department may request that

the attorney general petition a district court to restrain a

license holder or other person from continuing to violate this

chapter or any rule adopted by the board under this chapter.

Venue for a suit for injunctive relief is in Travis County.

(b) On application for injunctive relief and a finding that a

license holder or other person has violated this chapter or board

rules, the district court shall grant the injunctive relief that

the facts warrant.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 115, eff. Sept. 1,

1991.

Sec. 248.054. CIVIL PENALTY. A license holder or person who

violates this chapter or a rule adopted by the board under this

chapter is liable for a civil penalty, to be imposed by a

district court, of not more than $1,000 for each day of

violation. All penalties collected under this section shall be

deposited to the credit of the General Revenue Fund.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 115, eff. Sept. 1,

1991.

Sec. 248.0545. VIOLATION OF LAW RELATING TO ADVANCE DIRECTIVES.

(a) The department shall assess an administrative penalty

against a special care facility that violates Section 166.004.

(b) A penalty assessed under this section shall be $500.

(c) The penalty shall be assessed in accordance with department

rules. The rules must provide for notice and an opportunity for a

hearing.

Added by Acts 1999, 76th Leg., ch. 450, Sec. 2.06, eff. Sept. 1,

1999.

Sec. 248.055. CRIMINAL PENALTY. (a) A person who knowingly

establishes or operates a special care facility without a license

issued under this chapter commits an offense.

(b) An offense under this section is a Class B misdemeanor.

(c) Each day of a continuing violation constitutes a separate

offense.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 115, eff. Sept. 1,

1991.

SUBCHAPTER D. ADMINISTRATIVE PENALTY

Sec. 248.101. IMPOSITION OF PENALTY. (a) The department of

health may impose an administrative penalty on a person licensed

under this chapter who violates this chapter or a rule or order

adopted under this chapter.

(b) A penalty collected under this subchapter shall be deposited

in the state treasury in the general revenue fund.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 5.01, eff. Sept. 1,

1999.

Sec. 248.102. AMOUNT OF PENALTY. (a) The amount of the penalty

may not exceed $1,000 for each violation, and each day a

violation continues or occurs is a separate violation for

purposes of imposing a penalty. The total amount of the penalty

assessed for a violation continuing or occurring on separate days

under this subsection may not exceed $5,000.

(b) The amount shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the threat to health or safety caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) whether the violator demonstrated good faith, including when

applicable whether the violator made good faith efforts to

correct the violation; and

(6) any other matter that justice may require.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 5.01, eff. Sept. 1,

1999.

Sec. 248.103. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a)

If the department initially determines that a violation occurred,

the department shall give written notice of the report by

certified mail to the person.

(b) The notice must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended penalty; and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 5.01, eff. Sept. 1,

1999.

Sec. 248.104. PENALTY TO BE PAID OR HEARING REQUESTED. (a)

Within 20 days after the date the person receives the notice sent

under Section 248.103, the person in writing may:

(1) accept the determination and recommended penalty of the

department; or

(2) make a request for a hearing on the occurrence of the

violation, the amount of the penalty, or both.

(b) If the person accepts the determination and recommended

penalty or if the person fails to respond to the notice, the

commissioner of public health by order shall approve the

determination and impose the recommended penalty.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 5.01, eff. Sept. 1,

1999.

Sec. 248.105. HEARING. (a) If the person requests a hearing,

the commissioner of public health shall refer the matter to the

State Office of Administrative Hearings, which shall promptly set

a hearing date and give written notice of the time and place of

the hearing to the person. An administrative law judge of the

State Office of Administrative Hearings shall conduct the

hearing.

(b) The administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the commissioner of

public health a proposal for a decision about the occurrence of

the violation and the amount of a proposed penalty.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 5.01, eff. Sept. 1,

1999.

Sec. 248.106. DECISION BY COMMISSIONER. (a) Based on the

findings of fact, conclusions of law, and proposal for a

decision, the commissioner of public health by order may:

(1) find that a violation occurred and impose a penalty; or

(2) find that a violation did not occur.

(b) The notice of the commissioner's order under Subsection (a)

that is sent to the person in accordance with Chapter 2001,

Government Code, must include a statement of the right of the

person to judicial review of the order.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 5.01, eff. Sept. 1,

1999.

Sec. 248.107. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. Within

30 days after the date the order of the commissioner of public

health under Section 248.106 that imposes an administrative

penalty becomes final, the person shall:

(1) pay the penalty; or

(2) file a petition for judicial review of the commissioner's

order contesting the occurrence of the violation, the amount of

the penalty, or both.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 5.01, eff. Sept. 1,

1999.

Sec. 248.108. STAY OF ENFORCEMENT OF PENALTY. (a) Within the

30-day period prescribed by Section 248.107, a person who files a

petition for judicial review may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving the court a supersedeas bond approved by the court

that:

(i) is for the amount of the penalty; and

(ii) is effective until all judicial review of the

commissioner's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) sending a copy of the affidavit to the commissioner of

public health by certified mail.

(b) If the commissioner of public health receives a copy of an

affidavit under Subsection (a)(2), the commissioner may file with

the court, within five days after the date the copy is received,

a contest to the affidavit. The court shall hold a hearing on the

facts alleged in the affidavit as soon as practicable and shall

stay the enforcement of the penalty on finding that the alleged

facts are true. The person who files an affidavit has the burden

of proving that the person is financially unable to pay the

penalty or to give a supersedeas bond.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 5.01, eff. Sept. 1,

1999.

Sec. 248.109. COLLECTION OF PENALTY. (a) If the person does

not pay the penalty and the enforcement of the penalty is not

stayed, the penalty may be collected.

(b) The attorney general may sue to collect the penalty.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 5.01, eff. Sept. 1,

1999.

Sec. 248.110. DECISION BY COURT. (a) If the court sustains the

finding that a violation occurred, the court may uphold or reduce

the amount of the penalty and order the person to pay the full or

reduced amount of the penalty.

(b) If the court does not sustain the finding that a violation

occurred, the court shall order that a penalty is not owed.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 5.01, eff. Sept. 1,

1999.

Sec. 248.111. REMITTANCE OF PENALTY AND INTEREST. (a) If the

person paid the penalty and if the amount of the penalty is

reduced or the penalty is not upheld by the court, the court

shall order, when the court's judgment becomes final, that the

appropriate amount plus accrued interest be remitted to the

person within 30 days after the date that the judgment of the

court becomes final.

(b) The interest accrues at the rate charged on loans to

depository institutions by the New York Federal Reserve Bank.

(c) The interest shall be paid for the period beginning on the

date the penalty is paid and ending on the date the penalty is

remitted.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 5.01, eff. Sept. 1,

1999.

Sec. 248.112. RELEASE OF BOND. (a) If the person gave a

supersedeas bond and the penalty is not upheld by the court, the

court shall order, when the court's judgment becomes final, the

release of the bond.

(b) If the person gave a supersedeas bond and the amount of the

penalty is reduced, the court shall order the release of the bond

after the person pays the reduced amount.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 5.01, eff. Sept. 1,

1999.

Sec. 248.113. ADMINISTRATIVE PROCEDURE. A proceeding to impose

the penalty is considered to be a contested case under Chapter

2001, Government Code.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 5.01, eff. Sept. 1,

1999.



CHAPTER 249. MATERNITY HOMES

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE B. LICENSING OF HEALTH FACILITIES

CHAPTER 249. MATERNITY HOMES

Sec. 249.001. DEFINITIONS. In this chapter:

(1) "Board" means the Board of Protective and Regulatory

Services.

(2) "Department" means the Department of Protective and

Regulatory Services.

(3) "Maternity home" means a place or establishment that

receives, treats, or cares for, overnight or longer, within a

period of 12 months, four or more pregnant women or women who,

within two weeks before the date of the treatment or care, gave

birth to a child, not including a woman who receives maternity

care in the place or establishment that is the home of a relative

of the woman related within the third degree of consanguinity or

affinity, as determined under Chapter 573, Government Code.

Added by Acts 1993, 73rd Leg., ch. 747, Sec. 24, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(27),

eff. Sept. 1, 1995.

Sec. 249.002. LICENSE REQUIRED. (a) A person may not establish

or operate a maternity home in this state without a license

issued under this chapter.

(b) A license is not transferable or assignable.

Added by Acts 1993, 73rd Leg., ch. 747, Sec. 24, eff. Sept. 1,

1993.

Sec. 249.003. LICENSE APPLICATION AND ISSUANCE. (a) An

applicant for a maternity home license must submit an application

to the department on a form prescribed by the department.

(b) Each application must be accompanied by a nonrefundable

license fee in an amount set by the board.

(c) The department shall issue a license if, after inspection

and investigation, it finds that the applicant and the center

meet the requirements of this chapter and the standards adopted

under this chapter.

(d) The license fee must be paid annually on renewal of the

license.

Added by Acts 1993, 73rd Leg., ch. 747, Sec. 24, eff. Sept. 1,

1993.

Sec. 249.004. INSPECTIONS. The department may inspect a

maternity home at reasonable times as necessary to assure

compliance with this chapter.

Added by Acts 1993, 73rd Leg., ch. 747, Sec. 24, eff. Sept. 1,

1993.

Sec. 249.005. FEES. The board shall set fees imposed by this

chapter in amounts reasonable and necessary to defray the cost of

administering this chapter.

Added by Acts 1993, 73rd Leg., ch. 747, Sec. 24, eff. Sept. 1,

1993.

Sec. 249.006. MATERNITY HOME LICENSING FUND. All fees collected

under this chapter shall be deposited in the state treasury to

the credit of the maternity home licensing fund and may be

appropriated to the department only to administer and enforce

this chapter.

Added by Acts 1993, 73rd Leg., ch. 747, Sec. 24, eff. Sept. 1,

1993.

Sec. 249.007. ADOPTION OF RULES. The board shall adopt rules

necessary to implement this chapter, including requirements for

the issuance, renewal, denial, suspension, and revocation of a

license to operate a maternity home.

Added by Acts 1993, 73rd Leg., ch. 747, Sec. 24, eff. Sept. 1,

1993.

Sec. 249.008. MINIMUM STANDARDS. (a) The rules must contain

minimum standards applicable to a maternity home and for:

(1) the qualifications of the professional staff and other

personnel;

(2) the equipment essential to the health and welfare of the

patients; and

(3) the sanitary and hygienic conditions within the home and its

surroundings.

(b) This section does not authorize the board to:

(1) establish the qualifications of a licensed practitioner; or

(2) permit a person to provide health care services who is not

authorized to provide those services under another state law.

Added by Acts 1993, 73rd Leg., ch. 747, Sec. 24, eff. Sept. 1,

1993.

Sec. 249.009. DENIAL, SUSPENSION, OR REVOCATION OF LICENSE. (a)

The department may deny, suspend, or revoke a license for a

violation of this chapter or a rule adopted under this chapter.

(b) The denial, suspension, or revocation of a license by the

department and the appeal from that action are governed by the

procedures for a contested case hearing under Chapter 2001,

Government Code.

Added by Acts 1993, 73rd Leg., ch. 747, Sec. 24, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.

Sec. 249.010. INJUNCTION. (a) The department may petition a

district court for a temporary restraining order to restrain a

continuing violation of the standards or licensing requirements

provided under this chapter if the department finds that the

violation creates an immediate threat to the health and safety of

the patients of a maternity home.

(b) A district court, on petition of the department and on a

finding by the court that a person is violating the standards or

licensing requirements provided under this chapter, may by

injunction:

(1) prohibit a person from continuing a violation of the

standards or licensing requirements provided under this chapter;

(2) restrain or prevent the establishment or operation of a

maternity home without a license issued under this chapter; or

(3) grant any other injunctive relief warranted by the facts.

(c) The attorney general shall institute and conduct a suit

authorized by this section at the request of the department.

(d) Venue for a suit brought under this section is in the county

in which the maternity home is located or in Travis County.

Added by Acts 1993, 73rd Leg., ch. 747, Sec. 24, eff. Sept. 1,

1993.

Sec. 249.011. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates Section 249.002(a).

(b) An offense under this section is punishable by a fine of not

more than $1,000 for the first offense and not more than $500 for

each subsequent offense.

(c) Each day of a continuing violation constitutes a separate

offense.

Added by Acts 1993, 73rd Leg., ch. 747, Sec. 24, eff. Sept. 1,

1993.

Sec. 249.012. CIVIL PENALTY. (a) A person who violates this

chapter or who fails to comply with a rule adopted under this

chapter is liable for a civil penalty of not less than $100 or

more than $10,000 for each violation if the department determines

the violation threatens the health and safety of a patient.

(b) Each day of a continuing violation constitutes a separate

ground for recovery.

Added by Acts 1993, 73rd Leg., ch. 747, Sec. 24, eff. Sept. 1,

1993.



CHAPTER 250. NURSE AIDE REGISTRY AND CRIMINAL HISTORY CHECKS OF EMPLOYEES AND APPLICANTS FOR EMPLOYMENT IN CERTAIN FACILITIES SERVING THE ELDERLY, PERSONS WITH DISABILITIES, OR PERSONS WITH TERMINAL ILLNESSES

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE B. LICENSING OF HEALTH FACILITIES

CHAPTER 250. NURSE AIDE REGISTRY AND CRIMINAL HISTORY CHECKS OF

EMPLOYEES AND APPLICANTS FOR EMPLOYMENT IN CERTAIN FACILITIES

SERVING THE ELDERLY, PERSONS WITH DISABILITIES, OR PERSONS WITH

TERMINAL ILLNESSES

Sec. 250.001. DEFINITIONS. In this chapter:

(1) "Nurse aide registry" means a list maintained by the Texas

Department of Human Services of nurse aides under the Omnibus

Budget Reconciliation Act of 1987 (Pub. L. No. 100-203).

(2) "Direct contact with a consumer" means any contact with a

resident or client in a facility covered by this chapter.

(3) "Facility" means:

(A) a nursing home, custodial care home, or other institution

licensed by the Department of Aging and Disability Services under

Chapter 242;

(B) an assisted living facility licensed by the Department of

Aging and Disability Services under Chapter 247;

(C) a home and community support services agency licensed under

Chapter 142;

(D) an adult day care facility licensed by the Department of

Aging and Disability Services under Chapter 103, Human Resources

Code;

(E) a facility for persons with mental retardation licensed

under Chapter 252;

(F) an adult foster care provider that contracts with the

Department of Aging and Disability Services;

(G) a facility that provides mental health services and that is

operated by or contracts with the Department of State Health

Services;

(H) a local mental health or mental retardation authority

designated under Section 533.035;

(I) a person exempt from licensing under Section 142.003(a)(19);

or

(J) a special care facility licensed by the Department of State

Health Services under Chapter 248.

(4) "Private agency" means a person engaged in the business of

obtaining criminal history checks on behalf of a facility.

(5) "Regulatory agency" means a state agency referred to in

Subdivision (3).

Added by Acts 1993, 73rd Leg., ch. 747, Sec. 25, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 831, Sec. 1, eff. June

16, 1995; Acts 1999, 76th Leg., ch. 233, Sec. 3, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1209, Sec. 2, eff. Sept. 1, 1999;

Acts 2003, 78th Leg., ch. 198, Sec. 2.198, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1189, Sec. 2, eff. September 1, 2009.

Sec. 250.002. INFORMATION OBTAINED BY FACILITY, REGULATORY

AGENCY, OR PRIVATE AGENCY. (a) A facility, a regulatory agency,

or a private agency on behalf of a facility is entitled to obtain

from the Department of Public Safety of the State of Texas

criminal history record information maintained by the Department

of Public Safety that relates to a person who is:

(1) an applicant for employment at a facility other than a

facility licensed under Chapter 142;

(2) an employee of a facility other than a facility licensed

under Chapter 142; or

(3) an applicant for employment at or an employee of a facility

licensed under Chapter 142 whose employment duties would or do

involve direct contact with a consumer in the facility.

(b) A facility may:

(1) pay a private agency to obtain criminal history record

information for an applicant or employee described by Subsection

(a) directly from the Department of Public Safety of the State of

Texas; or

(2) obtain the information directly from the Department of

Public Safety.

(c) The private agency shall forward criminal history record

information received under this section to the facility

requesting the information.

(d) A regulatory agency may adopt rules relating to the

processing of information requested or obtained under this

chapter.

Added by Acts 1993, 73rd Leg., ch. 747, Sec. 25, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 831, Sec. 1, eff. June

16, 1995; Acts 2001, 77th Leg., ch. 1025, Sec. 3, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1267, Sec. 2, eff. Sept. 1, 2001.

Sec. 250.003. VERIFICATION OF EMPLOYABILITY; ANNUAL SEARCH;

DISCHARGE. (a) A facility may not employ an applicant:

(1) if the facility determines, as a result of a criminal

history check, that the applicant has been convicted of an

offense listed in this chapter that bars employment or that a

conviction is a contraindication to employment with the consumers

the facility serves;

(2) if the applicant is a nurse aide, until the facility further

verifies that the applicant is listed in the nurse aide registry;

and

(3) until the facility verifies that the applicant is not

designated in the registry maintained under this chapter or in

the employee misconduct registry maintained under Section 253.007

as having a finding entered into the registry concerning abuse,

neglect, or mistreatment of a consumer of a facility, or

misappropriation of a consumer's property.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

763, Sec. 7

(a-1) Except for an applicant for employment at or an employee

of a facility licensed under Chapter 242 or 247, a person

licensed under another law of this state is exempt from the

requirements of this chapter.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

436, Sec. 1

(a-1) If a facility employs a person pending a criminal history

check, the facility shall ensure that the person has no direct

contact with a consumer until the facility obtains the person's

criminal history record information and verifies the person's

employability under Section 250.006.

(b) The facility may not employ an applicant covered by

Subsection (a), except that in an emergency requiring immediate

employment, a facility may hire on a temporary or interim basis a

person not listed in the registry pending the results of a

criminal conviction check, which must be requested:

(1) within 72 hours of employment; or

(2) if the facility is licensed under Chapter 242 or 247, within

24 hours of employment.

(c) A facility shall immediately discharge any employee who is

designated in the nurse aide registry or the employee misconduct

registry established under Chapter 253 as having committed an act

of abuse, neglect, or mistreatment of a consumer of a facility,

or misappropriation of a consumer's property, or whose criminal

history check reveals conviction of a crime that bars employment

or that the facility determines is a contraindication to

employment as provided by this chapter.

(d) In addition to the initial verification of employability, a

facility shall:

(1) annually search the nurse aide registry maintained under

this chapter and the employee misconduct registry maintained

under Section 253.007 to determine whether any employee of the

facility is designated in either registry as having abused,

neglected, or exploited a resident or consumer of a facility or

an individual receiving services from a facility; and

(2) maintain in each employee's personnel file a copy of the

results of the search conducted under Subdivision (1).

Added by Acts 1993, 73rd Leg., ch. 747, Sec. 25, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 250.002 and

amended by Acts 1995, 74th Leg., ch. 831, Sec. 1, eff. June 16,

1995. Amended by Acts 2001, 77th Leg., ch. 1025, Sec. 4, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1267, Sec. 3, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 911, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

436, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

763, Sec. 6, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

763, Sec. 7, eff. June 19, 2009.

Sec. 250.004. CRIMINAL HISTORY RECORD OF EMPLOYEES. (a)

Identifying information of an employee in a covered facility

shall be submitted electronically, on disk, or on a typewritten

form to the Department of Public Safety to obtain the person's

criminal conviction record when the person applies for employment

and at other times as the facility may determine appropriate. In

this subsection, "identifying information" includes:

(1) the complete name, race, and sex of the employee;

(2) any known identifying number of the employee, including

social security number, driver's license number, or state

identification number; and

(3) the employee's date of birth.

(b) If the Department of Public Safety reports that a person has

a criminal conviction of any kind, the conviction shall be

reviewed by the facility to determine if the conviction may bar

the person from employment in a facility under Section 250.006 or

if the conviction may be a contraindication to employment.

Added by Acts 1993, 73rd Leg., ch. 747, Sec. 25, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 250.003 and

amended by Acts 1995, 74th Leg., ch. 831, Sec. 1, eff. June 16,

1995; Acts 1999, 76th Leg., ch. 629, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1025, Sec. 5, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1267, Sec. 4, eff. Sept. 1, 2001.

Sec. 250.005. NOTICE AND OPPORTUNITY TO BE HEARD CONCERNING

ACCURACY OF INFORMATION. (a) If a facility believes that a

conviction may bar a person from employment in a facility under

Section 250.006 or may be a contraindication to employment, the

facility shall notify the applicant or employee.

(b) The Department of Public Safety of the State of Texas shall

give a person notified under Subsection (a) the opportunity to be

heard concerning the accuracy of the criminal history record

information and shall notify the facility if inaccurate

information is discovered.

Added by Acts 1993, 73rd Leg., ch. 747, Sec. 25, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995. Renumbered from Health & Safety Code Sec.

250.004 and amended by Acts 1995, 74th Leg., ch. 831, Sec. 1,

eff. June 16, 1995.

Sec. 250.006. CONVICTIONS BARRING EMPLOYMENT. (a) A person for

whom the facility is entitled to obtain criminal history record

information may not be employed in a facility if the person has

been convicted of an offense listed in this subsection:

(1) an offense under Chapter 19, Penal Code (criminal homicide);

(2) an offense under Chapter 20, Penal Code (kidnapping and

unlawful restraint);

(3) an offense under Section 21.02, Penal Code (continuous

sexual abuse of young child or children), or Section 21.11, Penal

Code (indecency with a child);

(4) an offense under Section 22.011, Penal Code (sexual

assault);

(5) an offense under Section 22.02, Penal Code (aggravated

assault);

(6) an offense under Section 22.04, Penal Code (injury to a

child, elderly individual, or disabled individual);

(7) an offense under Section 22.041, Penal Code (abandoning or

endangering child);

(8) an offense under Section 22.08, Penal Code (aiding suicide);

(9) an offense under Section 25.031, Penal Code (agreement to

abduct from custody);

(10) an offense under Section 25.08, Penal Code (sale or

purchase of a child);

(11) an offense under Section 28.02, Penal Code (arson);

(12) an offense under Section 29.02, Penal Code (robbery);

(13) an offense under Section 29.03, Penal Code (aggravated

robbery);

(14) an offense under Section 21.08, Penal Code (indecent

exposure);

(15) an offense under Section 21.12, Penal Code (improper

relationship between educator and student);

(16) an offense under Section 21.15, Penal Code (improper

photography or visual recording);

(17) an offense under Section 22.05, Penal Code (deadly

conduct);

(18) an offense under Section 22.021, Penal Code (aggravated

sexual assault);

(19) an offense under Section 22.07, Penal Code (terroristic

threat);

(20) an offense under Section 33.021, Penal Code (online

solicitation of a minor);

(21) an offense under Section 34.02, Penal Code (money

laundering);

(22) an offense under Section 35A.02, Penal Code (Medicaid

fraud);

(23) an offense under Section 42.09, Penal Code (cruelty to

animals); or

(24) a conviction under the laws of another state, federal law,

or the Uniform Code of Military Justice for an offense containing

elements that are substantially similar to the elements of an

offense listed by this subsection.

(b) A person may not be employed in a position the duties of

which involve direct contact with a consumer in a facility before

the fifth anniversary of the date the person is convicted of:

(1) an offense under Section 22.01, Penal Code (assault), that

is punishable as a Class A misdemeanor or as a felony;

(2) an offense under Section 30.02, Penal Code (burglary);

(3) an offense under Chapter 31, Penal Code (theft), that is

punishable as a felony;

(4) an offense under Section 32.45, Penal Code (misapplication

of fiduciary property or property of a financial institution),

that is punishable as a Class A misdemeanor or a felony;

(5) an offense under Section 32.46, Penal Code (securing

execution of a document by deception), that is punishable as a

Class A misdemeanor or a felony;

(6) an offense under Section 37.12, Penal Code (false

identification as peace officer); or

(7) an offense under Section 42.01(a)(7), (8), or (9), Penal

Code (disorderly conduct).

(c) In addition to the prohibitions on employment prescribed by

Subsections (a) and (b), a person for whom a facility licensed

under Chapter 242 or 247 is entitled to obtain criminal history

record information may not be employed in a facility licensed

under Chapter 242 or 247 if the person has been convicted:

(1) of an offense under Section 30.02, Penal Code (burglary); or

(2) under the laws of another state, federal law, or the Uniform

Code of Military Justice for an offense containing elements that

are substantially similar to the elements of an offense under

Section 30.02, Penal Code.

(d) For purposes of this section, a person who is placed on

deferred adjudication community supervision for an offense listed

in this section, successfully completes the period of deferred

adjudication community supervision, and receives a dismissal and

discharge in accordance with Section 5(c), Article 42.12, Code of

Criminal Procedure, is not considered convicted of the offense

for which the person received deferred adjudication community

supervision.

Added by Acts 1993, 73rd Leg., ch. 747, Sec. 25, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.39, eff.

Sept. 1, 1995. Renumbered from Health & Safety Code Sec.

250.005 and amended by Acts 1995, 74th Leg., ch. 831, Sec. 1,

eff. June 16, 1995. Amended by Acts 1997, 75th Leg., ch. 482,

Sec. 1, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1159, Sec.

1.33, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1025, Sec. 6,

eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1267, Sec. 5, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 911, Sec. 2, eff. June

20, 2003; Acts 2003, 78th Leg., ch. 1084, Sec. 1, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1209, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.44, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

971, Sec. 1, eff. September 1, 2007.

Sec. 250.007. RECORDS PRIVILEGED. (a) The criminal history

records are for the exclusive use of the regulatory agency, the

requesting facility, the private agency on behalf of the

requesting facility, and the applicant or employee who is the

subject of the records.

(b) All criminal records and reports and the information they

contain that are received by the regulatory agency or private

agency for the purpose of being forwarded to the requesting

facility are privileged information.

(c) The criminal records and reports and the information they

contain may not be released or otherwise disclosed to any person

or agency except on court order or with the written consent of

the person being investigated.

Added by Acts 1993, 73rd Leg., ch. 747, Sec. 25, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 831, Sec. 1, eff. June

16, 1995.

Sec. 250.008. CRIMINAL PENALTY. (a) A person commits an

offense if the person releases or otherwise discloses any

information received under this chapter except as prescribed by

Section 250.007(b) or (c).

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 1993, 73rd Leg., ch. 747, Sec. 25, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 831, Sec. 1, eff. June

16, 1995.

Sec. 250.009. CIVIL LIABILITY. (a) A facility or an officer or

employee of a facility is not civilly liable for failure to

comply with this chapter if the facility makes a good faith

effort to comply.

(b) A regulatory agency is not civilly liable to a person for

criminal history record information forwarded to a requesting

facility in accordance with this chapter.

Added by Acts 1993, 73rd Leg., ch. 747, Sec. 25, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 831, Sec. 1, eff. June

16, 1995.



CHAPTER 251. END STAGE RENAL DISEASE FACILITIES

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE B. LICENSING OF HEALTH FACILITIES

CHAPTER 251. END STAGE RENAL DISEASE FACILITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 251.001. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Health.

(2) "Commissioner" means the commissioner of public health.

(3) "Department" means the Texas Department of Health.

(4) "Dialysis" means a process by which dissolved substances are

removed from a patient's body by diffusion from one fluid

compartment to another across a semipermeable membrane.

(5) "Dialysis technician" means an individual who is not a

registered nurse or physician and who provides dialysis care

under the supervision of a registered nurse or physician.

(6) "End stage renal disease" means that stage of renal

impairment that appears irreversible and permanent and that

requires a regular course of dialysis or kidney transplantation

to maintain life.

(7) "End stage renal disease facility" means a facility that

provides dialysis treatment or dialysis training to individuals

with end stage renal disease.

(8) "Medical review board" means a medical review board that:

(A) is appointed by a renal disease network organization which

includes this state; and

(B) has a contract with the Health Care Financing Administration

of the United States Department of Health and Human Services

under Section 1881, Title XVIII, Social Security Act (42 U.S.C.

Section 1395rr).

(9) "Physician" means an individual who is licensed to practice

medicine under Subtitle B, Title 3, Occupations Code.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.790,

eff. Sept. 1, 2001.

Sec. 251.002. FEES. (a) The board shall set fees imposed by

this chapter in amounts reasonable and necessary to defray the

cost of administering this chapter.

(b) In setting fees under this section, the board shall consider

setting a range of license and renewal fees based on the number

of dialysis stations at each end stage renal disease facility and

the patient census.

(c) An end stage renal disease facility owned or operated by a

state agency is not required to pay fees imposed under this

chapter.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1995.

Sec. 251.003. ADOPTION OF RULES. The board shall adopt rules to

implement this chapter, including requirements for the issuance,

renewal, denial, suspension, and revocation of a license to

operate an end stage renal disease facility.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER B. LICENSING OF END STAGE RENAL DISEASE FACILITIES

Sec. 251.011. LICENSE REQUIRED. Except as provided by Section

251.012, a person may not operate an end stage renal disease

facility without a license issued under this chapter.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1996.

Sec. 251.012. EXEMPTIONS FROM LICENSING REQUIREMENT. The

following facilities are not required to be licensed under this

chapter:

(1) a home and community support services agency licensed under

Chapter 142 with a home dialysis designation;

(2) a hospital licensed under Chapter 241 that provides dialysis

only to:

(A) individuals receiving inpatient services from the hospital;

or

(B) individuals receiving outpatient services due to a disaster

declared by the governor or a federal disaster declared by the

president of the United States occurring in this state or another

state during the term of the disaster declaration; or

(3) the office of a physician unless the office is used

primarily as an end stage renal disease facility.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 3.02, eff. September 1, 2009.

Sec. 251.013. ISSUANCE AND RENEWAL OF LICENSE. (a) An

applicant for a license under this chapter must submit an

application to the department on a form prescribed by the board.

(b) Each application must be accompanied by a nonrefundable

license fee.

(c) Each application must contain evidence that there is at

least one qualified physician on the staff of the facility and

that each dialysis technician on staff has completed the training

program required by this chapter.

(d) The department may grant a temporary initial license to an

applicant. The temporary initial license expires on the earlier

of:

(1) the date the department issues or denies the license; or

(2) the date six months after the date the temporary initial

license was issued.

(e) The department shall issue a license if, after inspection

and investigation, it finds the applicant meets the requirements

of this chapter and the standards adopted under this chapter.

(f) The license is renewable annually after submission of:

(1) the renewal application and fee; and

(2) an annual report on a form prescribed by the board.

(g) The annual report required under Subsection (f) must include

information related to the quality of care at the end stage renal

disease facility. The report must be in the form and documented

by evidence as required by board rule.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1995.

Sec. 251.014. MINIMUM STANDARDS. (a) The rules adopted under

Section 251.003 must contain minimum standards to protect the

health and safety of a patient of an end stage renal disease

facility, including standards for:

(1) the qualifications and supervision of the professional

staff, including physicians, and other personnel;

(2) the equipment used by the facility is compatible with the

health and safety of the patients;

(3) the sanitary and hygienic conditions in the facility;

(4) quality assurance for patient care;

(5) the provision and coordination of treatment and services by

the facility;

(6) clinical records maintained by the facility;

(7) design and space requirements for the facility for safe

access by patients and personnel and for ensuring patient

privacy;

(8) indicators of the quality of care provided by the facility;

and

(9) water treatment and reuse by the facility.

(b) The standards described in Subsection (a)(7) of this section

shall apply only:

(1) to a facility which initiates the provision of end stage

renal disease services on or after September 1, 1996; or

(2) to the area of a facility affected by design and space

modifications or renovations completed after September 1, 1996.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1995.

Sec. 251.015. MEDICAL REVIEW BOARD. (a) A medical review board

shall advise the board on minimum standards and rules to be

adopted under this chapter.

(b) The medical review board shall review the information on

quality of care provided in the annual report filed under Section

251.013(f) and other appropriate information provided to or

compiled by the department with respect to an end stage renal

disease facility. Based on the review, the medical review board

may advise the department about the quality of care provided by a

facility and recommend an appropriate corrective action plan

under Section 251.061 or other enforcement proceedings against

the facility.

(c) Information concerning quality of care provided to or

compiled by the department or medical review board and a

recommendation of the medical review board are confidential. The

information or recommendation may not be made available for

public inspection, is not subject to disclosure under Chapter

552, Government Code, and is not subject to discovery, subpoena,

or other compulsory legal process.

(d) The department, in its discretion, may release to a facility

information relating to that facility that is made confidential

under Subsection (c). Release of information to a facility under

this subsection does not waive the confidentiality of that

information or the privilege from compulsory legal process.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER C. DIALYSIS TECHNICIANS

Sec. 251.031. TRAINING REQUIRED. An individual may not act as a

dialysis technician employed by or working in an end stage renal

disease facility unless that individual is trained and competent

under this subchapter.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1996.

Sec. 251.032. MINIMUM REQUIREMENTS; TRAINING. The rules adopted

by the board under Section 251.003 shall establish:

(1) minimum standards for the curricula and instructors used to

train individuals to act as dialysis technicians;

(2) minimum standards for the determination of the competency of

individuals who have been trained as dialysis technicians;

(3) minimum requirements for documentation that an individual

has been trained and determined to be competent as a dialysis

technician and the acceptance of that documentation by another

end stage renal disease facility that may later employ the

individual; and

(4) the acts and practices that are allowed or prohibited for

dialysis technicians.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER D. INSPECTIONS

Sec. 251.051. INSPECTIONS. (a) The department may conduct an

inspection of an end stage renal disease facility to verify

compliance with this chapter, rules adopted under this chapter,

or a corrective action plan under Section 251.061.

(b) An inspection conducted under this section may be

unannounced.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1995.

Sec. 251.052. DISCLOSURE OF UNANNOUNCED INSPECTION; CRIMINAL

PENALTY. (a) A person commits an offense if the person

intentionally, knowingly, or recklessly discloses to an

unauthorized person the date or time of or any other fact about

an unannounced inspection of an end stage renal disease facility

before the inspection occurs.

(b) In this section, "unauthorized person" does not include:

(1) the department;

(2) the office of the attorney general; or

(3) any other person authorized by law to make an inspection or

to accompany an inspector.

(c) An offense under this section is a Class B misdemeanor.

(d) A person convicted under this section is not eligible for

state employment.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER E. ENFORCEMENT

Sec. 251.061. CORRECTIVE ACTION PLAN. (a) The department may

use a corrective action plan as an alternative to enforcement

action under this subchapter.

(b) Before taking enforcement action under this subchapter, the

department shall consider whether the use of a corrective action

plan under this section is appropriate. In determining whether to

use a corrective action plan, the department shall consider

whether:

(1) the end stage renal disease facility has violated this

chapter or a rule adopted under this chapter and the violation

has resulted in an adverse patient result;

(2) the facility has a previous history of lack of compliance

with this chapter, rules adopted under this chapter, or a

corrective action plan; or

(3) the facility fails to agree to a corrective action plan.

(c) The department may use a level one, level two, or level

three corrective action plan, as determined by the department in

accordance with this section, after inspection of the end stage

renal disease facility.

(d) A level one corrective action plan is appropriate if the

department finds that the end stage renal disease facility is not

in compliance with this chapter or rules adopted under this

chapter, but the circumstances are not serious or

life-threatening. Under a level one corrective action plan, the

department shall require the facility to develop and implement a

corrective action plan approved by the department. The department

or a monitor may supervise the implementation of the plan.

(e) A level two corrective action plan is appropriate if the

department finds that the end stage renal disease facility is not

in compliance with this chapter or rules adopted under this

chapter and the circumstances are potentially serious or

life-threatening or if the department finds that the facility

failed to implement or comply with a level one corrective action

plan. Under a level two corrective action plan, the department

shall require the facility to develop and implement a corrective

action plan approved by the department. The department or a

monitor shall supervise the implementation of the plan.

Supervision of the implementation of the plan may include on-site

supervision, observation, and direction.

(f) A level three corrective action plan is appropriate if the

department finds that the end stage renal disease facility is not

in compliance with this chapter or rules adopted under this

chapter and the circumstances are serious or life-threatening or

if the department finds that the facility failed to comply with a

level two corrective action plan or to cooperate with the

department in connection with that plan. Under a level three

corrective action plan, the department shall require the facility

to develop and implement a corrective action plan approved by the

department. In connection with requiring a level three corrective

action plan, the department may seek the appointment of a

temporary manager under Subchapter F.

(g) A corrective action plan is not confidential. Information

contained in the plan may be excepted from required disclosure

under Chapter 552, Government Code, in accordance with that

chapter or other applicable law.

(h) The department shall select the monitor for a corrective

action plan. The monitor shall be an individual or team of

individuals and may include a professional with end stage renal

disease experience or a member of the medical review board. The

monitor may not be or include individuals who are current or

former employees of the facility that is the subject of the

corrective action plan or of an affiliated facility. The purpose

of the monitor is to observe, supervise, consult, and educate the

facility and the employees of the facility under a corrective

action plan. The facility shall pay the cost of the monitor.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1996.

Sec. 251.062. DENIAL, SUSPENSION, PROBATION, OR REVOCATION OF

LICENSE. (a) The department may deny, suspend, or revoke a

license issued under this chapter for a violation of this chapter

or a rule adopted under this chapter.

(b) The denial, suspension, or revocation of a license by the

department and the appeal from that action are governed by the

procedures for a contested case hearing under Chapter 2001,

Government Code.

(c) If the department finds that an end stage renal disease

facility is in repeated noncompliance with this chapter or rules

adopted under this chapter but that the noncompliance does not

endanger public health and safety, the department may schedule

the facility for probation rather than suspending or revoking the

facility's license. The department shall provide notice to the

facility of the probation and of the items of noncompliance not

later than the 10th day before the date the probation period

begins. The department shall designate a period of not less than

30 days during which the facility will remain under probation.

During the probation period, the facility must correct the items

that were in noncompliance and report the corrections to the

department for approval.

(d) The department may suspend or revoke the license of an end

stage renal disease facility that does not correct items that

were in noncompliance or that does not comply with this chapter

or the rules adopted under this chapter within the applicable

probation period.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1996. Amended by Acts 2003, 78th Leg., ch. 802, Sec. 11, 12, eff.

June 20, 2003.

Sec. 251.0621. EMERGENCY SUSPENSION. The department may issue

an emergency order to suspend a license issued under this chapter

if the department has reasonable cause to believe that the

conduct of a license holder creates an immediate danger to the

public health and safety. An emergency suspension is effective

immediately without a hearing on notice to the license holder. On

written request of the license holder, the department shall

conduct a hearing not earlier than the 10th day or later than the

30th day after the date the hearing request is received to

determine if the emergency suspension is to be continued,

modified, or rescinded. The hearing and any appeal are governed

by the department's rules for a contested case hearing and

Chapter 2001, Government Code.

Added by Acts 2003, 78th Leg., ch. 802, Sec. 13, eff. June 20,

2003.

Sec. 251.063. INJUNCTION. (a) The department may petition a

district court for a temporary restraining order to restrain a

continuing violation of this chapter or a rule adopted under this

chapter if the department finds that the violation creates an

immediate threat to the health and safety of patients of an end

stage renal disease facility.

(b) A district court, on petition of the department and on a

finding that a person is violating this chapter or a rule adopted

under this chapter, may by injunction:

(1) prohibit a person from continuing the violation;

(2) restrain or prevent the operation of an end stage renal

disease facility without a license issued under this chapter; or

(3) grant other injunctive relief warranted by the facts.

(c) The attorney general may institute and conduct a suit

authorized by this section at the request of the department.

(d) Venue for a suit brought under this section is in the county

in which the end stage renal disease facility is located or in

Travis County.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1996.

Sec. 251.064. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates Section 251.011 or 251.031.

(b) An offense under this section is a Class C misdemeanor.

(c) Each day of a continuing violation constitutes a separate

offense.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1996.

Sec. 251.065. CIVIL PENALTY. (a) A person who knowingly

violates this chapter or who knowingly fails to comply with a

rule adopted under this chapter is liable for a civil penalty of

not more than $1,000 for each violation if the department finds

that the violation threatens the health and safety of a patient

of an end stage renal disease facility.

(b) Each day of a continuing violation constitutes a separate

ground for recovery.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1996.

Sec. 251.066. ADMINISTRATIVE PENALTY. (a) The department may

assess an administrative penalty against a person who violates

this chapter or a rule adopted under this chapter.

(b) The penalty may not exceed $1,000 for each violation. Each

day of a continuing violation constitutes a separate violation.

(c) In determining the amount of an administrative penalty

assessed under this section, the department shall consider:

(1) the seriousness of the violation;

(2) the history of previous violations;

(3) the amount necessary to deter future violations;

(4) efforts made to correct the violation; and

(5) any other matters that justice may require.

(d) All proceedings for the assessment of an administrative

penalty under this chapter are subject to Chapter 2001,

Government Code.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1996.

Sec. 251.067. REPORT RECOMMENDING ADMINISTRATIVE PENALTY. (a)

If after investigation of a possible violation and the facts

surrounding that possible violation the department determines

that a violation has occurred, the department shall give written

notice of the violation to the person alleged to have committed

the violation. The notice shall include:

(1) a brief summary of the alleged violation;

(2) a statement of the amount of the proposed penalty, based on

the factors listed in Section 251.066(c); and

(3) a statement of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both

the occurrence of the violation and the amount of the penalty.

(b) Not later than the 20th day after the date the notice is

received, the person notified may accept the determination of the

department made under this section, including the recommended

penalty, or make a written request for a hearing on that

determination.

(c) If the person notified of the violation accepts the

determination of the department, the commissioner or the

commissioner's designee shall issue an order approving the

determination and ordering that the person pay the recommended

penalty.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1996.

Sec. 251.068. HEARING; ORDER. (a) If the person notified fails

to respond in a timely manner to the notice under Section

251.067(b) or if the person requests a hearing, the commissioner

or the commissioner's designee shall:

(1) set a hearing;

(2) give written notice of the hearing to the person; and

(3) designate a hearings examiner to conduct the hearing.

(b) The hearings examiner shall make findings of fact and

conclusions of law and shall promptly issue to the commissioner a

proposal for decision as to the occurrence of the violation and a

recommendation as to the amount of the proposed penalty if a

penalty is determined to be warranted.

(c) Based on the findings of fact and conclusions of law and the

recommendations of the hearings examiner, the commissioner by

order may find that a violation has occurred and may assess a

penalty, or may find that no violation has occurred.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1996.

Sec. 251.069. NOTICE AND PAYMENT OF ADMINISTRATIVE PENALTY;

JUDICIAL REVIEW; REFUND. (a) The commissioner or the

commissioner's designee shall give notice of the commissioner's

order under Section 251.068(c) to the person notified. The notice

must include:

(1) separate statements of the findings of fact and conclusions

of law;

(2) the amount of any penalty assessed; and

(3) a statement of the right of the person to judicial review of

the commissioner's order.

(b) Not later than the 30th day after the date the decision is

final as provided by Chapter 2001, Government Code, the person

shall:

(1) pay the penalty in full;

(2) pay the amount of the penalty and file a petition for

judicial review contesting the occurrence of the violation, the

amount of the penalty, or both the occurrence of the violation

and the amount of the penalty; or

(3) without paying the amount of the penalty, file a petition

for judicial review contesting the occurrence of the violation,

the amount of the penalty, or both the occurrence of the

violation and the amount of the penalty.

(c) Within the 30-day period, a person who acts under Subsection

(b)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the amount of the penalty to the court for placement

in an escrow account; or

(B) giving to the court a supersedeas bond that is approved by

the court for the amount of the penalty and that is effective

until all judicial review of the board's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the amount

of the penalty and is financially unable to give the supersedeas

bond; and

(B) giving a copy of the affidavit to the department by

certified mail.

(d) If the department receives a copy of an affidavit under

Subsection (c)(2), the department may file with the court, within

five days after the date the copy is received, a contest to the

affidavit. The court shall hold a hearing on the facts alleged in

the affidavit as soon as practicable and shall stay the

enforcement of the penalty on finding that the alleged facts are

true. The person who files an affidavit has the burden of proving

that the person is financially unable to pay the amount of the

penalty and to give a supersedeas bond.

(e) If the person does not pay the amount of the penalty and the

enforcement of the penalty is not stayed, the department may

refer the matter to the attorney general for collection of the

amount of the penalty.

(f) Judicial review of the order of the board:

(1) is instituted by filing a petition as provided by Subchapter

G, Chapter 2001, Government Code; and

(2) is under the substantial evidence rule.

(g) If the court sustains the occurrence of the violation, the

court may uphold or reduce the amount of the penalty and order

the person to pay the full or reduced amount of the penalty. If

the court does not sustain the occurrence of the violation, the

court shall order that no penalty is owed.

(h) When the judgment of the court becomes final, the court

shall proceed under this subsection. If the person paid the

amount of the penalty and if that amount is reduced or is not

upheld by the court, the court shall order that the appropriate

amount plus accrued interest be remitted to the person. The rate

of the interest is the rate charged on loans to depository

institutions by the New York Federal Reserve Bank, and the

interest shall be paid for the period beginning on the date the

penalty was paid and ending on the date the penalty is remitted.

If the person gave a supersedeas bond and if the amount of the

penalty is not upheld by the court, the court shall order the

release of the bond. If the person gave a supersedeas bond and if

the amount of the penalty is reduced, the court shall order the

release of the bond after the person pays the amount.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1996.

Sec. 251.070. PENALTY DEPOSITED TO STATE TREASURY. A civil or

administrative penalty collected under this chapter shall be

deposited in the state treasury to the credit of the general

revenue fund.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1996.

Sec. 251.071. RECOVERY OF COSTS. (a) The department may assess

reasonable expenses and costs against a person in an

administrative hearing if, as a result of the hearing, the

person's license is denied, suspended, or revoked or if

administrative penalties are assessed against the person. The

person shall pay expenses and costs assessed under this

subsection not later than the 30th day after the date of a board

order requiring the payment of expenses and costs is final. The

department may refer the matter to the attorney general for

collection of the expenses and costs.

(b) If the attorney general brings an action against a person

under Section 251.063 or 251.065 or to enforce an administrative

penalty assessed under Section 251.066, and an injunction is

granted against the person or the person is found liable for a

civil or administrative penalty, the attorney general may

recover, on behalf of the attorney general and the department,

reasonable expenses and costs.

(c) For purposes of this section, "reasonable expenses and

costs" include expenses incurred by the department and the

attorney general in the investigation, initiation, or prosecution

of an action, including reasonable investigative costs, court

costs, attorney's fees, witness fees, and deposition expenses.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1996.

SUBCHAPTER F. TEMPORARY MANAGER

Sec. 251.091. APPOINTMENT BY AGREEMENT. (a) A person holding a

controlling interest in an end stage renal disease facility may,

at any time, request the department to assume the management of

the facility through the appointment of a temporary manager under

this subchapter.

(b) After receiving the request, the department may enter into

an agreement providing for the appointment of a temporary manager

to manage the facility under conditions considered appropriate by

both parties if the department considers the appointment

desirable.

(c) An agreement under this section must:

(1) specify all terms and conditions of the temporary manager's

appointment and authority; and

(2) preserve all rights of the individuals served by the

facility granted by law.

(d) The primary duty of the temporary manager is to ensure that

adequate and safe services are provided to patients until

temporary management ceases.

(e) The appointment terminates at the time specified by the

agreement.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1995.

Sec. 251.092. INVOLUNTARY APPOINTMENT. (a) The department may

request the attorney general to bring an action in the name and

on behalf of the state for the appointment of a temporary manager

to manage an end stage renal disease facility if:

(1) the facility is operating without a license;

(2) the department has denied, suspended, or revoked the

facility's license but the facility continues to operate;

(3) license denial, suspension, or revocation proceedings

against the facility are pending and the department determines

that an imminent or reasonably foreseeable threat to the health

and safety of a patient of the facility exists;

(4) the department determines that an emergency exists that

presents an immediate threat to the health and safety of a

patient of the facility;

(5) the facility is closing and arrangements for the care of

patients by other licensed facilities have not been made before

closure; or

(6) the department determines a level three corrective action

plan under Section 251.061 that includes appointment of a

temporary manager is necessary to address serious or

life-threatening conditions at the facility.

(b) After a hearing, a court shall appoint a temporary manager

to manage a facility if the court finds that the appointment of

the manager is necessary.

(c) The court order shall address the duties and authority of

the temporary manager, which may include management of the

facility and the provision of dialysis services to facility

patients until specified circumstances occur, such as new

ownership of the facility, compliance with this chapter and rules

adopted under this chapter, or closure of the facility.

(d) If possible, the court shall appoint as temporary manager an

individual whose background includes administration of end stage

renal disease facilities or similar facilities.

(e) Venue for an action under this section is in Travis County.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1995.

Sec. 251.093. FEE; RELEASE OF FUNDS. (a) A temporary manager

appointed under Section 251.092 is entitled to a reasonable fee

as determined by the court. The fee shall be paid by the

facility.

(b) The temporary manager may petition the court to order the

release to the manager of any payment owed the manager for care

and services provided to patients of the facility if the payment

has been withheld.

(c) Withheld payments that may be released under Subsection (b)

may include payments withheld by a governmental agency or other

entity before or during the appointment of the temporary manager,

including:

(1) Medicaid, Medicare, or insurance payments; or

(2) payments from another third party.

Added by Acts 1995, 74th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1995.



CHAPTER 252. INTERMEDIATE CARE FACILITIES FOR THE MENTALLY RETARDED

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE B. LICENSING OF HEALTH FACILITIES

CHAPTER 252. INTERMEDIATE CARE FACILITIES FOR THE MENTALLY

RETARDED

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 252.001. PURPOSE. The purpose of this chapter is to

promote the public health, safety, and welfare by providing for

the development, establishment, and enforcement of standards for

the provision of services to individuals residing in intermediate

care facilities for the mentally retarded and the establishment,

construction, maintenance, and operation of facilities providing

this service that, in light of advancing knowledge, will promote

quality in the delivery of services and treatment of residents.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.002. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Human Services.

(2) "Department" means the Texas Department of Human Services.

(3) "Designee" means a state agency or entity with which the

department contracts to perform specific, identified duties

related to the fulfillment of a responsibility prescribed by this

chapter.

(4) "Facility" means a home or an establishment that:

(A) furnishes food, shelter, and treatment or services to four

or more persons unrelated to the owner;

(B) is primarily for the diagnosis, treatment, or rehabilitation

of persons with mental retardation or related conditions; and

(C) provides in a protected setting continuous evaluation,

planning, 24-hour supervision, coordination, and integration of

health or rehabilitative services to help each resident function

at the resident's greatest ability.

(5) "Governmental unit" means the state or a political

subdivision of the state, including a county or municipality.

(6) "Person" means an individual, firm, partnership,

corporation, association, or joint stock company and includes a

legal successor of those entities.

(7) "Resident" means an individual, including a client, with

mental retardation or a related condition who is residing in a

facility licensed under this chapter.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.003. EXEMPTIONS. Except as otherwise provided by this

chapter, this chapter does not apply to an establishment that:

(1) provides training, habilitation, rehabilitation, or

education to individuals with mental retardation or a related

condition;

(2) is operated under the jurisdiction of a state or federal

agency, including the Department of Assistive and Rehabilitative

Services, Department of Aging and Disability Services, Department

of State Health Services, Health and Human Services Commission,

Texas Department of Criminal Justice, and Department of Veterans

Affairs;

(3) is certified through inspection or evaluation as meeting the

standards established by the state or federal agency; and

(4) is conducted by or for the adherents of a well-recognized

church or religious denomination for the purpose of providing

facilities for the care or treatment of the sick who depend

exclusively on prayer or spiritual means for healing, without the

use of any drug or material remedy, if the establishment complies

with safety, sanitary, and quarantine laws and rules.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.094, eff. September 1, 2009.

Sec. 252.004. ALLOCATED FEDERAL MONEY. The department may

accept and use any money allocated by the federal government to

the department for administrative expenses.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.005. LANGUAGE REQUIREMENTS PROHIBITED. A facility may

not prohibit a resident or employee from communicating in the

person's native language with another resident or employee for

the purpose of acquiring or providing care, training, or

treatment.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.006. RIGHTS OF RESIDENTS. Each facility shall

implement and enforce Chapter 102, Human Resources Code.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.007. PAPERWORK REDUCTION RULES. (a) The department

and any designee of the department shall:

(1) adopt rules to reduce the amount of paperwork a facility

must complete and retain; and

(2) attempt to reduce the amount of paperwork to the minimum

amount required by state and federal law unless the reduction

would jeopardize resident safety.

(b) The department, any designee of the department, and each

facility shall work together to review rules and propose changes

in paperwork requirements so that additional time is available

for direct resident care.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.008. RULES GENERALLY. (a) The board shall adopt rules

related to the administration and implementation of this chapter.

(b) The department and the Texas Department of Mental Health and

Mental Retardation shall cooperate in developing proposed rules

under this section. Before the board adopts a rule applicable to

a facility, the board shall present the proposed rule to the

commissioner of mental health and mental retardation for review

of the effects of the proposed rule. Not later than the 31st day

after the date the proposed rule is received, the commissioner of

mental health and mental retardation shall provide the board a

written statement of the effects of the proposed rule. The board

shall consider the statement in adopting a rule under this

section.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 160, Sec. 1, eff.

Sept. 1, 2001.

Sec. 252.0085. RESTRAINT AND SECLUSION. A person providing

services to a resident of a facility licensed by the department

under this chapter or operated by the department and exempt under

Section 252.003 from the licensing requirements of this chapter

shall comply with Chapter 322 and the rules adopted under that

chapter.

Added by Acts 2005, 79th Leg., Ch.

698, Sec. 4, eff. September 1, 2005.

Sec. 252.009. CONSULTATION AND COORDINATION. (a) Whenever

possible, the department shall:

(1) use the services of and consult with state and local

agencies in carrying out the department's functions under this

chapter; and

(2) use the facilities of the department or a designee of the

department, particularly in establishing and maintaining

standards relating to the humane treatment of residents.

(b) The department may cooperate with local public health

officials of a municipality or county in carrying out this

chapter and may delegate to those officials the power to make

inspections and recommendations to the department under this

chapter.

(c) The department may coordinate its personnel and facilities

with a local agency of a municipality or county and may provide

advice to the municipality or county if the municipality or

county decides to supplement the state program with additional

rules required to meet local conditions.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.010. CHANGE OF ADMINISTRATORS; FEE. A facility that

hires a new administrator or other person designated as the chief

management officer for the facility shall:

(1) notify the department in writing of the change not later

than the 30th day after the date on which the change becomes

effective; and

(2) pay a $20 administrative fee to the department.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.011. PROHIBITION OF REMUNERATION. (a) A facility may

not receive monetary or other remuneration from a person or

agency that furnishes services or materials to the facility or

residents for a fee.

(b) The department may revoke the license of a facility that

violates Subsection (a).

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER B. LICENSING, FEES, AND INSPECTIONS

Sec. 252.031. LICENSE REQUIRED. A person or governmental unit,

acting severally or jointly with any other person or governmental

unit, may not establish, conduct, or maintain a facility in this

state without a license issued under this chapter.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.0311. PERSON INELIGIBLE FOR LICENSE. (a) In this

section, "controlling person" means a person who, acting alone or

with others, has the ability to directly or indirectly influence,

direct, or cause the direction of the management, expenditure of

money, or policies of a facility or a person who operates a

facility. The term includes:

(1) a management company or other business entity that operates

or contracts with others for the operation of a facility;

(2) a person who is a controlling person of a management company

or other business entity that operates a facility or that

contracts with another person for the operation of a facility;

and

(3) any other individual who, because of a personal, familial,

or other relationship with the owner, manager, or provider of a

facility, is in a position of actual control or authority with

respect to the facility, without regard to whether the individual

is formally named as an owner, manager, director, officer,

provider, consultant, contractor, or employee of the facility.

(b) A controlling person described by Subsection (a)(3) does not

include an employee, lender, secured creditor, or other person

who does not exercise formal or actual influence or control over

the operation of a facility.

(c) The executive commissioner of the Health and Human Services

Commission may adopt rules that specify the ownership interests

and other relationships that qualify a person as a controlling

person.

(d) A person is not eligible for a license or to renew a license

if the applicant, a controlling person with respect to the

applicant, or an administrator or chief financial officer of the

applicant has been convicted of an offense that would bar a

person's employment at a facility in accordance with Chapter 250.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 10, eff. June 11, 2009.

Sec. 252.032. LICENSE APPLICATION. (a) An application for a

license is made to the department on a form provided by the

department and must be accompanied by the license fee adopted

under Section 252.034.

(b) The application must contain information that the department

requires. The department may require affirmative evidence of

ability to comply with the standards and rules adopted under this

chapter.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.033. ISSUANCE AND RENEWAL OF LICENSE. (a) After

receiving the application, the department shall issue a license

if, after inspection and investigation, it finds that the

applicant and facility meet the requirements established under

this chapter.

(b) The department may issue a license only for:

(1) the premises and persons or governmental unit named in the

application; and

(2) the maximum number of beds specified in the application.

(c) A license may not be transferred or assigned.

(d) A license is renewable on the second anniversary of issuance

or renewal of the license after:

(1) an inspection;

(2) filing and approval of a renewal report; and

(3) payment of the renewal fee.

(e) The renewal report required under Subsection (d)(2) must be

filed in accordance with rules adopted by the department that

specify the form of the report, the date it must be submitted,

and the information it must contain.

(f) The department may not issue a license for new beds or an

expansion of an existing facility under this chapter unless the

addition of new beds or the expansion is included in the plan

approved by the Health and Human Services Commission in

accordance with Section 533.062.

(g) A license or renewal fee imposed under this chapter is an

allowable cost for reimbursement under the state Medicaid

program. An increase in the amount of a fee shall be reflected in

reimbursement rates prospectively.

(h) The department by rule shall define specific, appropriate,

and objective criteria on which it may deny an initial license

application or license renewal or revoke a license.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 534, Sec. 1, eff.

Sept. 1, 1999.

Sec. 252.034. LICENSE FEES. (a) The board by rule may adopt a

fee for a license issued under this chapter. The fee may not

exceed $150 plus $5 for each unit of capacity or bed space for

which the license is sought.

(b) The license fee must be paid with each application for an

initial license or for a renewal or change of ownership of a

license.

(c) A facility operated by the state is not required to pay a

license fee.

(d) The board may adopt an additional fee for the approval of an

increase in bed space.

(e) All license fees collected under this section shall be

deposited in the state treasury to the credit of the department

and may be appropriated to the department to administer and

enforce this chapter.

(f) An applicant who submits an application for license renewal

later than the 45th day before the expiration date of a current

license is subject to a late fee in accordance with department

rules.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

809, Sec. 19, eff. September 1, 2007.

Sec. 252.035. DENIAL, SUSPENSION, OR REVOCATION OF LICENSE. (a)

The department, after providing notice and opportunity for a

hearing to the applicant or license holder, may deny, suspend, or

revoke a license if the department finds that the applicant or

license holder has substantially failed to comply with the

requirements established under this chapter.

(b) The status of an applicant for a license or a license holder

is preserved until final disposition of the contested matter,

except as the court having jurisdiction of a judicial review of

the matter may order in the public interest for the welfare and

safety of the residents.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.036. MINIMUM STANDARDS. The board may adopt, publish,

and enforce minimum standards relating to:

(1) the construction or remodeling of a facility, including

plumbing, heating, lighting, ventilation, and other housing

conditions, to ensure the residents' health, safety, comfort, and

protection from fire hazard;

(2) sanitary and related conditions in a facility and its

surroundings, including water supply, sewage disposal, food

handling, and general hygiene in order to ensure the residents'

health, safety, and comfort;

(3) equipment essential to the residents' health and welfare;

(4) the reporting and investigation of injuries, incidents, and

unusual accidents and the establishment of other policies and

procedures necessary to ensure resident safety;

(5) behavior management, including use of seclusion and physical

restraints;

(6) policies and procedures for the control of communicable

diseases in employees and residents;

(7) the use and administration of medication in conformity with

applicable law and rules for pharmacy services;

(8) specialized nutrition support such as delivery of enteral

feedings and parenteral nutrients;

(9) requirements for in-service education of each employee who

has any contact with residents;

(10) the regulation of the number and qualification of all

personnel, including management and professional support

personnel, responsible for any part of the care given to

residents; and

(11) the quality of life and the provision of active treatment

to residents.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.037. REASONABLE TIME TO COMPLY. The board by rule

shall give a facility that is in operation when a rule or

standard is adopted under this chapter a reasonable time to

comply with the rule or standard.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.0375. EARLY COMPLIANCE REVIEW. (a) The department by

rule shall adopt a procedure under which a person proposing to

construct or modify a facility may submit building plans to the

department for review for compliance with the department's

architectural requirements before beginning construction or

modification. In adopting the procedure, the department shall set

reasonable deadlines by which the department must complete review

of submitted plans.

(b) The department shall, within 30 days, review plans submitted

under this section for compliance with the department's

architectural requirements and inform the person in writing of

the results of the review. If the plans comply with the

department's architectural requirements, the department may not

subsequently change the architectural requirements applicable to

the project unless:

(1) the change is required by federal law; or

(2) the person fails to complete the project within a reasonable

time.

(c) The department may charge a reasonable fee for conducting a

review under this section.

(d) A fee collected under this section shall be deposited in the

general revenue fund and may be appropriated only to the

department to conduct reviews under this section.

(e) The review procedure provided by this section does not

include review of building plans for compliance with the Texas

Accessibility Standards as administered and enforced.

Added by Acts 2001, 77th Leg., ch. 339, Sec. 3, eff. Sept. 1,

2001.

Sec. 252.038. FIRE SAFETY REQUIREMENTS. (a) A facility shall

comply with fire safety requirements established under this

section.

(b) The board by rule shall adopt the fire safety standards

applicable to the facility. The fire safety standards must be the

same as the fire safety standards established by an edition of

the Life Safety Code of the National Fire Protection Association.

If required by federal law or regulation, the edition selected

may be different for facilities or portions of facilities

operated or approved for construction at different times.

(c) A facility that is licensed under applicable law on

September 1, 1997, must comply with the fire safety standards,

including fire safety standards imposed by municipal ordinance,

applicable to the facility on that date.

(d) The rules adopted under this section do not prevent a

facility licensed under this chapter from voluntarily conforming

to fire safety standards that are compatible with, equal to, or

more stringent than those adopted by the board.

(e) Notwithstanding any other provision of this section, a

municipality may enact additional and more stringent fire safety

standards applicable to new construction begun on or after

September 1, 1997.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.039. POSTING. Each facility shall prominently and

conspicuously post for display in a public area of the facility

that is readily available to residents, employees, and visitors:

(1) the license issued under this chapter;

(2) a sign prescribed by the department that specifies complaint

procedures established under this chapter or rules adopted under

this chapter and that specifies how complaints may be registered

with the department;

(3) a notice in a form prescribed by the department stating that

inspection and related reports are available at the facility for

public inspection and providing the department's toll-free

telephone number that may be used to obtain information

concerning the facility;

(4) a concise summary of the most recent inspection report

relating to the facility;

(5) a notice providing instructions for reporting an allegation

of abuse, neglect, or exploitation to the Department of Family

and Protective Services; and

(6) a notice that employees, other staff, residents, volunteers,

and family members and guardians of residents are protected from

discrimination or retaliation as provided by Sections 252.132 and

252.133.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 192, Sec. 3, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 11, eff. June 11, 2009.

Sec. 252.040. INSPECTIONS. (a) The department or the

department's designee may make any inspection, survey, or

investigation that it considers necessary and may enter the

premises of a facility at reasonable times to make an inspection,

survey, or investigation in accordance with board rules.

(b) The department is entitled to access to books, records, and

other documents maintained by or on behalf of a facility to the

extent necessary to enforce this chapter and the rules adopted

under this chapter.

(c) A license holder or an applicant for a license is considered

to have consented to entry and inspection of the facility by a

representative of the department in accordance with this chapter.

(d) The department shall establish procedures to preserve all

relevant evidence of conditions the department finds during an

inspection, survey, or investigation that the department

reasonably believes threaten the health and safety of a resident.

The procedures may include photography or photocopying of

relevant documents, such as license holder's notes, physician's

orders, and pharmacy records, for use in any legal proceeding.

(e) When photographing a resident, the department:

(1) shall respect the privacy of the resident to the greatest

extent possible; and

(2) may not make public the identity of the resident.

(f) A facility, an officer or employee of a facility, and a

resident's attending physician are not civilly liable for

surrendering confidential or private material under this section,

including physician's orders, pharmacy records, notes and

memoranda of a state office, and resident files.

(g) The department shall establish in clear and concise language

a form to summarize each inspection report and complaint

investigation report.

(h) The department shall establish proper procedures to ensure

that copies of all forms and reports under this section are made

available to consumers, service recipients, and the relatives of

service recipients as the department considers proper.

(i) The department shall have specialized staff conduct

inspections, surveys, or investigations of facilities under this

section.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 160, Sec. 2, eff.

Sept. 1, 2001.

Sec. 252.041. UNANNOUNCED INSPECTIONS. (a) Each licensing

period, the department shall conduct at least two unannounced

inspections of each facility.

(b) In order to ensure continuous compliance, the department

shall randomly select a sufficient percentage of facilities for

unannounced inspections to be conducted between 5 p.m. and 8 a.m.

Those inspections must be cursory to avoid to the greatest extent

feasible any disruption of the residents.

(c) The department may require additional inspections.

(d) As considered appropriate and necessary by the department,

the department may invite at least one person as a citizen

advocate to participate in inspections. The invited advocate must

be an individual who has an interest in or who is employed by or

affiliated with an organization or entity that represents,

advocates for, or serves individuals with mental retardation or a

related condition.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.042. DISCLOSURE OF UNANNOUNCED INSPECTIONS; CRIMINAL

PENALTY. (a) Except as expressly provided by this chapter, a

person commits an offense if the person intentionally, knowingly,

or recklessly discloses to an unauthorized person the date, time,

or any other fact about an unannounced inspection of a facility

before the inspection occurs.

(b) In this section, "unauthorized person" does not include:

(1) the department;

(2) the office of the attorney general;

(3) a representative of an agency or organization when a

Medicaid survey is made concurrently with a licensing inspection;

or

(4) any other person or entity authorized by law to make an

inspection or to accompany an inspector.

(c) An offense under this section is a Class B misdemeanor.

(d) A person convicted under this section is not eligible for

state employment.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.043. LICENSING SURVEYS. The department shall provide a

team to conduct surveys to validate findings of licensing

surveys. The purpose of a validation survey is to assure that

survey teams throughout the state survey in a fair and consistent

manner. A facility subjected to a validation survey must correct

deficiencies cited by the validation team but is not subject to

punitive action for those deficiencies.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.044. REPORTING VIOLATIONS. (a) The department or the

department's representative conducting an inspection, survey, or

investigation under this chapter shall:

(1) list each violation of a law or rule on a form designed by

the department for inspections; and

(2) identify the specific law or rule the facility violates.

(b) At the conclusion of an inspection, survey, or investigation

under this chapter, the department or the department's

representative conducting the inspection, survey, or

investigation shall discuss the violations with the facility's

management in an exit conference. The department or the

department's representative shall leave a written list of the

violations with the facility and the person designated by the

facility to receive notice under Section 252.066 at the time of

the exit conference. If the department or the department's

representative discovers any additional violations during the

review of field notes or preparation of the official final list,

the department or the department's representative shall give the

facility an additional exit conference regarding the additional

violations. An additional exit conference must be held in person

and may not be held by telephone, e-mail, or facsimile

transmission.

(c) The facility shall submit a plan to correct the violations

to the regional director not later than the 10th working day

after the date the facility receives the final official statement

of violations.

Added by Acts 1999, 76th Leg., ch. 534, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

974, Sec. 6, eff. September 1, 2007.

Sec. 252.045. ADMISSIBILITY OF CERTAIN DOCUMENTS OR TESTIMONY.

Sections 32.021(i) and (k), Human Resources Code, govern the

admissibility in a civil action against a facility of:

(1) a record of the department described by Section 32.021(i),

Human Resources Code; or

(2) the testimony of a department surveyor or investigator

described by Section 32.021(k), Human Resources Code.

Added by Acts 2001, 77th Leg., ch. 1284, Sec. 3.03, eff. June 15,

2001.

SUBCHAPTER C. GENERAL ENFORCEMENT

Sec. 252.061. EMERGENCY SUSPENSION OR CLOSING ORDER. (a) The

department shall suspend a facility's license or order an

immediate closing of part of the facility if:

(1) the department finds the facility is operating in violation

of the standards prescribed by this chapter; and

(2) the violation creates an immediate threat to the health and

safety of a resident.

(b) The board by rule shall provide for the placement of

residents during the facility's suspension or closing to ensure

their health and safety.

(c) An order suspending a license or closing a part of a

facility under this section is immediately effective on the date

on which the license holder receives written notice or a later

date specified in the order.

(d) An order suspending a license or ordering an immediate

closing of a part of a facility is valid for 10 days after the

effective date of the order.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.062. INJUNCTION. (a) The department may petition a

district court for a temporary restraining order to restrain a

person from continuing a violation of the standards prescribed by

this chapter if the department finds that the violation creates

an immediate threat to the health and safety of the facility's

residents.

(b) A district court, on petition of the department, may by

injunction:

(1) prohibit a person from continuing a violation of the

standards or licensing requirements prescribed by this chapter;

(2) restrain or prevent the establishment, conduct, management,

or operation of a facility without a license issued under this

chapter; or

(3) grant the injunctive relief warranted by the facts on a

finding by the court that a person is violating the standards or

licensing requirements prescribed by this chapter.

(c) The attorney general, on request by the department, shall

bring and conduct on behalf of the state a suit authorized by

this section.

(d) A suit for a temporary restraining order or other injunctive

relief must be brought in Travis County or the county in which

the alleged violation occurs.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 192, Sec. 1, eff.

Sept. 1, 1999.

Sec. 252.063. LICENSE REQUIREMENTS; CRIMINAL PENALTY. (a) A

person commits an offense if the person violates Section 252.031.

(b) An offense under this section is punishable by a fine of not

more than $1,000 for the first offense and not more than $500 for

each subsequent offense.

(c) Each day of a continuing violation after conviction is a

separate offense.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.064. CIVIL PENALTY. (a) A person who violates this

chapter or a rule adopted under this chapter is liable for a

civil penalty of not less than $100 or more than $10,000 for each

violation if the department determines the violation threatens

the health and safety of a resident.

(b) Each day of a continuing violation constitutes a separate

ground for recovery.

(c) On request of the department, the attorney general may

institute an action in a district court to collect a civil

penalty under this section. Any amount collected shall be

remitted to the comptroller for deposit to the credit of the

general revenue fund.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 23, Sec. 1, eff. May

3, 1999.

Sec. 252.065. ADMINISTRATIVE PENALTY. (a) The department may

assess an administrative penalty against a person who:

(1) violates this chapter or a rule, standard, or order adopted

or license issued under this chapter;

(2) makes a false statement, that the person knows or should

know is false, of a material fact:

(A) on an application for issuance or renewal of a license or in

an attachment to the application; or

(B) with respect to a matter under investigation by the

department;

(3) refuses to allow a representative of the department to

inspect:

(A) a book, record, or file required to be maintained by the

institution; or

(B) any portion of the premises of an institution;

(4) wilfully interferes with the work of a representative of the

department or the enforcement of this chapter;

(5) wilfully interferes with a representative of the department

preserving evidence of a violation of this chapter or a rule,

standard, or order adopted or license issued under this chapter;

(6) fails to pay a penalty assessed by the department under this

chapter not later than the 10th day after the date the assessment

of the penalty becomes final;

(7) fails to submit a plan of correction within 10 days after

receiving a statement of licensing violations; or

(8) fails to notify the department of a change in ownership

before the effective date of that change of ownership.

(b) The penalty for a facility with fewer than 60 beds shall be

not less than $100 or more than $1,000 for each violation. The

penalty for a facility with 60 beds or more shall be not less

than $100 or more than $5,000 for each violation. The total

amount of the penalty assessed for a violation continuing or

occurring on separate days under this subsection may not exceed

$5,000 for a facility with fewer than 60 beds or $25,000 for a

facility with 60 beds or more. Each day a violation occurs or

continues is a separate violation for purposes of imposing a

penalty.

(c) The department by rule shall specify each violation for

which an administrative penalty may be assessed. In determining

which violations warrant penalties, the department shall

consider:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation and the

hazard of the violation to the health or safety of clients; and

(2) whether the affected facility had identified the violation

as a part of its internal quality assurance process and had made

appropriate progress on correction.

(d) The department by rule shall establish a specific and

detailed schedule of appropriate and graduated penalties for each

violation based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation and the

hazard of the violation to the health or safety of clients;

(2) the history of previous violations;

(3) whether the affected facility had identified the violation

as a part of its internal quality assurance process and had made

appropriate progress on correction;

(4) the amount necessary to deter future violations;

(5) efforts made to correct the violation;

(6) the size of the facility; and

(7) any other matters that justice may require.

(e) The department by rule shall provide the facility with a

reasonable period of time, not less than 45 days, following the

first day of a violation to correct the violation before

assessing an administrative penalty if a plan of correction has

been implemented. This subsection does not apply to a violation

described by Subsections (a)(2)-(8) or to a violation that the

department determines:

(1) has resulted in serious harm to or the death of a resident;

(2) constitutes a serious threat to the health or safety of a

resident; or

(3) substantially limits the institution's capacity to provide

care.

(f) The department may not assess an administrative penalty for

a minor violation if the person corrects the violation not later

than the 46th day after the date the person receives notice of

the violation.

(g) The department shall establish a system to ensure standard

and consistent application of penalties regardless of the

facility location.

(h) All proceedings for the assessment of an administrative

penalty under this chapter are subject to Chapter 2001,

Government Code.

(i) The department may not assess an administrative penalty

against a state agency.

(j) Notwithstanding any other provision of this section, an

administrative penalty ceases to be incurred on the date a

violation is corrected. The administrative penalty ceases to be

incurred only if the facility:

(1) notifies the department in writing of the correction of the

violation and of the date the violation was corrected; and

(2) shows later that the violation was corrected.

(k) Rules adopted under this section shall include specific,

appropriate, and objective criteria that describe the scope and

severity of a violation that results in a recommendation for each

specific penalty.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 534, Sec. 3, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

809, Sec. 20, eff. September 1, 2007.

Sec. 252.0651. APPLICATION OF OTHER LAW. The department may not

assess more than one monetary penalty under this chapter for a

violation arising out of the same act or failure to act.

Added by Acts 1999, 76th Leg., ch. 534, Sec. 4, eff. Sept. 1,

1999.

Sec. 252.066. NOTICE; REQUEST FOR HEARING. (a) If, after

investigation of a possible violation and the facts surrounding

that possible violation, the department determines that a

violation has occurred, the department shall give written notice

of the violation to the person designated by the facility to

receive notice. The notice shall include:

(1) a brief summary of the alleged violation;

(2) a statement of the amount of the proposed penalty based on

the factors listed in Section 252.065(d); and

(3) a statement of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both

the occurrence of the violation and the amount of the penalty.

(b) Not later than the 20th day after the date on which the

notice is received, the person notified may accept the

determination of the department made under this section,

including the proposed penalty, or may make a written request for

a hearing on that determination.

(c) If the person notified under this section of the violation

accepts the determination of the department or if the person

fails to respond in a timely manner to the notice, the

commissioner of human services or the commissioner's designee

shall issue an order approving the determination and ordering

that the person pay the proposed penalty.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 534, Sec. 5, eff.

Sept. 1, 1999.

Sec. 252.067. HEARING; ORDER. (a) If the person notified

requests a hearing, the department shall:

(1) set a hearing;

(2) give written notice of the hearing to the person; and

(3) designate a hearings examiner to conduct the hearing.

(b) The hearings examiner shall make findings of fact and

conclusions of law and shall promptly issue to the commissioner

of human services or the commissioner's designee a proposal for

decision as to the occurrence of the violation and a

recommendation as to the amount of the proposed penalty if a

penalty is determined to be warranted.

(c) Based on the findings of fact and conclusions of law and the

recommendations of the hearings examiner, the commissioner of

human services or the commissioner's designee by order may find

that a violation has occurred and may assess a penalty or may

find that no violation has occurred.

Added by Acts 1999, 76th Leg., ch. 534, Sec. 6, eff. Sept. 1,

1999.

Sec. 252.068. NOTICE AND PAYMENT OF ADMINISTRATIVE PENALTY;

JUDICIAL REVIEW; REFUND. (a) The department shall give notice

of the order under Section 252.067(c) to the person alleged to

have committed the violation and the person designated by the

facility to receive notice under Section 252.066. The notice must

include:

(1) separate statements of the findings of fact and conclusions

of law;

(2) the amount of any penalty assessed; and

(3) a statement of the right of the person to judicial review of

the order.

(b) Not later than the 30th day after the date on which the

decision becomes final as provided by Chapter 2001, Government

Code, the person shall:

(1) pay the penalty; or

(2) file a petition for judicial review contesting the

occurrence of the violation, the amount of the penalty, or both

the occurrence of the violation and the amount of the penalty.

(c) Within the 30-day period, a person who acts under Subsection

(b)(2) may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving to the court a supersedeas bond that is approved by

the court for the amount of the penalty and that is effective

until all judicial review of the order becomes final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the amount

of the penalty and is financially unable to give the supersedeas

bond; and

(B) giving a copy of the affidavit to the department by

certified mail.

(d) If the department receives a copy of an affidavit under

Subsection (c)(2), the department may file with the court, within

10 days after the date the copy is received, a contest to the

affidavit. The court shall hold a hearing on the facts alleged in

the affidavit as soon as practicable and shall stay the

enforcement of the penalty on finding that the alleged facts are

true. The person who files an affidavit has the burden of proving

that the person is financially unable to pay the penalty and to

give a supersedeas bond.

(e) If the person does not pay the penalty and the enforcement

of the penalty is not stayed, the department may refer the matter

to the attorney general for collection of the penalty.

(f) Judicial review of the order:

(1) is instituted by filing a petition as provided by Subchapter

G, Chapter 2001, Government Code; and

(2) is under the substantial evidence rule.

(g) If the court sustains the occurrence of the violation, the

court may uphold or reduce the amount of the penalty and order

the person to pay the full or reduced amount of the penalty. If

the court does not sustain the occurrence of the violation, the

court shall order that no penalty is owed.

(h) When the judgment of the court becomes final, the court

shall proceed under this subsection. If the person paid the

amount of the penalty under Subsection (c)(1)(A) and if that

amount is reduced or is not upheld by the court, the court shall

order that the appropriate amount plus accrued interest be

remitted to the person. The rate of the interest is the rate

charged on loans to depository institutions by the New York

Federal Reserve Bank, and the interest shall be paid for the

period beginning on the date the penalty was paid and ending on

the date the penalty is remitted. If the person gave a

supersedeas bond and if the penalty is not upheld by the court,

the court shall order the release of the escrow account or bond.

If the person gave a supersedeas bond and if the amount of the

penalty is reduced, the court shall order the release of the bond

after the person pays the amount.

Added by Acts 1999, 76th Leg., ch. 534, Sec. 6, eff. Sept. 1,

1999.

Sec. 252.069. USE OF ADMINISTRATIVE PENALTY. An administrative

penalty collected under this subchapter may be appropriated for

the purpose of funding the grant program established under

Section 161.074, Human Resources Code.

Added by Acts 1999, 76th Leg., ch. 534, Sec. 6, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

786, Sec. 4, eff. September 1, 2005.

Sec. 252.070. EXPENSES AND COSTS FOR COLLECTION OF CIVIL OR

ADMINISTRATIVE PENALTY. (a) If the attorney general brings an

action against a person under Section 252.062 or 252.064 or to

enforce an administrative penalty assessed under Section 252.065

and an injunction is granted against the person or the person is

found liable for a civil or administrative penalty, the attorney

general may recover, on behalf of the attorney general and the

department, reasonable expenses and costs.

(b) For purposes of this section, reasonable expenses and costs

include expenses incurred by the department and the attorney

general in the investigation, initiation, and prosecution of an

action, including reasonable investigative costs, attorney's

fees, witness fees, and deposition expenses.

Added by Acts 1999, 76th Leg., ch. 534, Sec. 6, eff. Sept. 1,

1999.

Text of section as amended by Acts 2001, 77th Leg., ch. 619, Sec.

2

Sec. 252.071. AMELIORATION OF VIOLATION. (a) In lieu of

demanding payment of an administrative penalty authorized by this

subchapter, the department may allow a person subject to the

penalty to use, under the supervision of the department, all or

part of the amount of the penalty to ameliorate the violation or

to improve services, other than administrative services, in the

facility affected by the violation.

(b) The department shall offer amelioration to a person for a

charged violation if the department determines that the violation

does not constitute immediate jeopardy to the health and safety

of a facility resident.

(c) The department may not offer amelioration to a person if the

department determines that the charged violation constitutes

immediate jeopardy to the health and safety of a facility

resident.

(d) The department shall offer amelioration to a person under

this section not later than the 10th day after the date the

person receives from the department a final notification of

assessment of administrative penalty that is sent to the person

after an informal dispute resolution process but before an

administrative hearing under Section 252.067.

(e) A person to whom amelioration has been offered must file a

plan for amelioration not later than the 45th day after the date

the person receives the offer of amelioration from the

department. In submitting the plan, the person must agree to

waive the person's right to an administrative hearing under

Section 252.067 if the department approves the plan.

(f) At a minimum, a plan for amelioration must:

(1) propose changes to the management or operation of the

facility that will improve services to or quality of care of

residents of the facility;

(2) identify, through measurable outcomes, the ways in which and

the extent to which the proposed changes will improve services to

or quality of care of residents of the facility;

(3) establish clear goals to be achieved through the proposed

changes;

(4) establish a timeline for implementing the proposed changes;

and

(5) identify specific actions necessary to implement the

proposed changes.

(g) A plan for amelioration may include proposed changes to:

(1) improve staff recruitment and retention;

(2) offer or improve dental services for residents; and

(3) improve the overall quality of life for residents.

(h) The department may require that an amelioration plan propose

changes that would result in conditions that exceed the

requirements of this chapter or the rules adopted under this

chapter.

(i) The department shall approve or deny an amelioration plan

not later than the 45th day after the date the department

receives the plan. On approval of a person's plan, the department

shall deny a pending request for a hearing submitted by the

person under Section 252.066(b).

(j) The department may not offer amelioration to a person:

(1) more than three times in a two-year period; or

(2) more than one time in a two-year period for the same or

similar violation.

(k) In this section, "immediate jeopardy to health and safety"

means a situation in which there is a high probability that

serious harm or injury to a resident could occur at any time or

already has occurred and may occur again if the resident is not

protected from the harm or if the threat is not removed.

Added by Acts 1999, 76th Leg., ch. 534, Sec. 6, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 619, Sec. 2, eff.

Sept. 1, 2001.

Text of section as amended by Acts 2001, 77th Leg., ch. 1284,

Sec. 8.02

Sec. 252.071. AMELIORATION OF VIOLATION. (a) In lieu of

demanding payment of an administrative penalty authorized by this

subchapter, the department may allow a person subject to the

penalty to use, under the supervision of the department, all or

part of the amount of the penalty to ameliorate the violation or

to improve services, other than administrative services, in the

facility affected by the violation.

(b) The department shall offer amelioration to a person for a

charged violation if the department determines that the violation

does not constitute immediate jeopardy to the health and safety

of a facility resident.

(c) The department may not offer amelioration to a person if the

department determines that the charged violation constitutes

immediate jeopardy to the health and safety of a facility

resident.

(d) The department shall offer amelioration to a person under

this section not later than the 10th day after the date the

person receives from the department a final notification of

assessment of administrative penalty that is sent to the person

after an informal dispute resolution process but before an

administrative hearing under Section 252.067.

(e) A person to whom amelioration has been offered must file a

plan for amelioration not later than the 45th day after the date

the person receives the offer of amelioration from the

department. In submitting the plan, the person must agree to

waive the person's right to an administrative hearing under

Section 252.067 if the department approves the plan.

(f) At a minimum, a plan for amelioration must:

(1) propose changes to the management or operation of the

facility that will improve services to or quality of care of

residents of the facility;

(2) identify, through measurable outcomes, the ways in which and

the extent to which the proposed changes will improve services to

or quality of care of residents of the facility;

(3) establish clear goals to be achieved through the proposed

changes;

(4) establish a timeline for implementing the proposed changes;

and

(5) identify specific actions necessary to implement the

proposed changes.

(g) The department may require that an amelioration plan propose

changes that would result in conditions that exceed the

requirements of this chapter or the rules adopted under this

chapter.

(h) The department shall approve or deny an amelioration plan

not later than the 45th day after the date the department

receives the plan. On approval of a person's plan, the department

shall deny a pending request for a hearing submitted by the

person under Section 252.066(b).

(i) The department may not offer amelioration to a person:

(1) more than three times in a two-year period; or

(2) more than one time in a two-year period for the same or

similar violation.

(j) In this section, "immediate jeopardy to health and safety"

means a situation in which immediate corrective action is

necessary because the facility's noncompliance with one or more

requirements has caused, or is likely to cause, serious injury,

harm, impairment, or death to a resident receiving care in the

facility.

Added by Acts 1999, 76th Leg., ch. 534, Sec. 6, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1284, Sec. 8.02, eff.

June 15, 2001.

SUBCHAPTER D. TRUSTEES FOR FACILITIES

Sec. 252.091. FINDINGS AND PURPOSE. (a) The legislature finds

that, under some circumstances, closing a facility for a

violation of a law or rule may:

(1) have an adverse effect on the facility's residents and their

families; and

(2) result in a lack of readily available financial resources to

meet the basic needs of the residents for food, shelter,

medication, and personal services.

(b) The purpose of this subchapter is to provide for:

(1) the appointment of a trustee to assume the operations of the

facility in a manner that emphasizes resident care and reduces

resident trauma; and

(2) a fund to assist a court-appointed trustee in meeting the

basic needs of the residents.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.092. APPOINTMENT BY AGREEMENT. (a) A person who holds

a controlling interest in a facility may request the department

to assume the operation of the facility through the appointment

of a trustee under this subchapter.

(b) After receiving the request, the department may enter into

an agreement providing for the appointment of a trustee to take

charge of the facility under conditions both parties consider

appropriate if the department considers the appointment

desirable.

(c) An agreement under this section must:

(1) specify the terms and conditions of the trustee's

appointment and authority; and

(2) preserve the rights of the residents as granted by law.

(d) The agreement terminates at the time:

(1) specified by the parties; or

(2) either party notifies the other in writing that the party is

terminating the appointment agreement.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.093. INVOLUNTARY APPOINTMENT. (a) The department may

request the attorney general to bring an action on behalf of the

state for the appointment of a trustee to operate a facility if:

(1) the facility is operating without a license;

(2) the department has suspended or revoked the facility's

license;

(3) license suspension or revocation procedures against the

facility are pending and the department determines that an

imminent threat to the health and safety of the residents exists;

(4) the department determines that an emergency exists that

presents an immediate threat to the health and safety of the

residents; or

(5) the facility is closing and arrangements for relocation of

the residents to other licensed facilities have not been made

before closure.

(b) A trustee appointed under Subsection (a)(5) may only ensure

an orderly and safe relocation of the facility's residents as

quickly as possible.

(c) After a hearing, a court shall appoint a trustee to take

charge of a facility if the court finds that involuntary

appointment of a trustee is necessary.

(d) If possible, the court shall appoint as trustee an

individual whose background includes mental retardation service

administration.

(e) An action under this section must be brought in Travis

County or the county in which the violation is alleged to have

occurred.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 192, Sec. 2, eff.

Sept. 1, 1999.

Sec. 252.094. FEE; RELEASE OF MONEY. (a) A trustee appointed

under this subchapter is entitled to a reasonable fee as

determined by the court.

(b) The trustee may petition the court to order the release to

the trustee of any payment owed the trustee for care and services

provided to the residents if the payment has been withheld,

including a payment withheld by a governmental agency or other

entity during the appointment of the trustee, such as payments:

(1) for Medicaid or insurance;

(2) by a third party; or

(3) for medical expenses borne by the residents.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.095. EMERGENCY ASSISTANCE FEE. (a) In addition to the

licensing and renewal fee collected under Section 252.034, the

department may collect an annual fee to be used to make emergency

assistance money available to a facility licensed under this

chapter.

(b) The fee collected under this section shall be in the amount

prescribed by Section 242.097(b) and shall be deposited to the

credit of the nursing and convalescent home trust fund

established under Section 242.096.

(c) The department may disburse money to a trustee for a

facility licensed under this chapter to alleviate an immediate

threat to the health or safety of the facility's residents.

Payments under this section may include payments described by

Section 242.096(b).

(d) A court may order the department to disburse emergency

assistance money to a trustee for a facility licensed under this

chapter if the court makes the findings provided by Section

242.096(c).

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.096. REIMBURSEMENT. (a) A facility that receives

emergency assistance money under this subchapter shall reimburse

the department for the amounts received, including interest.

(b) Interest on unreimbursed amounts begins to accrue on the

date on which the money is disbursed to the facility. The rate of

interest is the rate determined under Section 2, Article 1.05,

Title 79, Revised Statutes (Article 5069-1.05, Vernon's Texas

Civil Statutes), to be applicable to judgments rendered during

the month in which the money is disbursed to the facility.

(c) The owner of the facility when the trustee is appointed is

responsible for the reimbursement.

(d) The amount that remains unreimbursed on the first

anniversary of the date on which the money is received is

delinquent and the Texas Department of Mental Health and Mental

Retardation may determine that the facility is ineligible for a

Medicaid provider contract.

(e) The department shall deposit the reimbursement and interest

received under this section to the credit of the nursing and

convalescent home trust fund.

(f) The attorney general shall institute an action to collect

money due under this section at the request of the department. An

action under this section must be brought in Travis County.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.097. NOTIFICATION OF CLOSURE. (a) A facility that is

closing temporarily or permanently, voluntarily or involuntarily,

shall notify the residents of the closing and make reasonable

efforts to notify in writing each resident's nearest relative or

the person responsible for the resident's support within a

reasonable time before the facility closes.

(b) If the department orders a facility to close or the

facility's closure is in any other way involuntary, the facility

shall make the notification, orally or in writing, immediately on

receiving notice of the closing.

(c) If the facility's closure is voluntary, the facility shall

make the notification not later than one week after the date on

which the decision to close is made.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.098. CRIMINAL PENALTY FOR FAILURE TO NOTIFY. (a) A

facility commits an offense if the facility knowingly fails to

comply with Section 252.097.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.099. COOPERATION IN FACILITY CLOSURE. The department

and the Texas Department of Mental Health and Mental Retardation

shall cooperate closely to ensure that the closure and transition

plans for a facility that is closing, and the execution of those

plans, ensure the short-term and long-term well-being of the

clients of the facility.

Added by Acts 2001, 77th Leg., ch. 160, Sec. 3, eff. Sept. 1,

2001.

SUBCHAPTER E. INVESTIGATIONS OF ABUSE,

NEGLECT, AND EXPLOITATION AND REPORTS OF RETALIATION

Sec. 252.121. AUTHORITY TO RECEIVE REPORTS AND INVESTIGATE. (a)

A person, including an owner or employee of a facility, who has

cause to believe that a resident is being or has been subjected

to abuse, neglect, or exploitation shall report the suspected

abuse, neglect, or exploitation to the Department of Family and

Protective Services, as required by Chapter 48, Human Resources

Code, or Chapter 261, Family Code, as appropriate. The

Department of Family and Protective Services shall investigate

the allegation of abuse, neglect, or exploitation in the manner

provided by Chapter 48, Human Resources Code, or Section 261.404,

Family Code, as applicable.

(b) If the department receives a report of suspected abuse,

neglect, or exploitation of a resident of a facility licensed

under this chapter, the department shall immediately refer the

report to the Department of Family and Protective Services for

investigation.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 13, eff. June 11, 2009.

Sec. 252.122. NOTIFICATION OF DUTY TO REPORT ABUSE, NEGLECT, AND

EXPLOITATION. Each facility shall require each employee of the

facility, as a condition of employment with the facility, to sign

a statement that the employee realizes that the employee may be

criminally liable for failure to report abuse, neglect, or

exploitation.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 13, eff. June 11, 2009.

Sec. 252.125. IMMEDIATE REMOVAL TO PROTECT RESIDENT. Before

the completion of the investigation by the Department of Family

and Protective Services, the department shall file a petition for

temporary care and protection of a resident if the department

determines, based on information provided to the department by

the Department of Family and Protective Services, that immediate

removal is necessary to protect the resident from further abuse,

neglect, or exploitation.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 13, eff. June 11, 2009.

Sec. 252.126. CONFIDENTIALITY; DISCLOSURE OF INVESTIGATION

REPORT. (a) A report, record, or working paper used or

developed in an investigation made under this subchapter is

confidential and may be disclosed only as provided by Chapter 48,

Human Resources Code, Chapter 261, Family Code, or this section.

(b) The Department of Family and Protective Services shall

provide a copy of a completed investigation report to the

department and may disclose information related to the

investigation at any time to the department as necessary to

protect a resident of a facility from abuse, neglect, or

exploitation.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 13, eff. June 11, 2009.

Sec. 252.132. SUIT FOR RETALIATION. (a) In this section,

"employee" means a person who is an employee of a facility or any

other person who provides services for a facility for

compensation, including a contract laborer for the facility.

(b) An employee has a cause of action against a facility, the

owner of the facility, or another employee of the facility that

suspends or terminates the employment of the employee or

otherwise disciplines, discriminates against, or retaliates

against the employee for:

(1) reporting to the employee's supervisor, an administrator of

the facility, a state regulatory agency, or a law enforcement

agency a violation of law, including a violation of this chapter

or a rule adopted under this chapter; or

(2) initiating or cooperating in any investigation or proceeding

of a governmental entity relating to the care, services, or

conditions at the facility.

(c) A plaintiff who prevails in a suit under this section may

recover:

(1) the greater of $1,000 or actual damages, including damages

for mental anguish even if an injury other than mental anguish is

not shown and damages for lost wages if the petitioner's

employment was suspended or terminated;

(2) exemplary damages;

(3) court costs; and

(4) reasonable attorney's fees.

(d) In addition to the amounts that may be recovered under

Subsection (c), a person whose employment is suspended or

terminated is entitled to appropriate injunctive relief,

including, if applicable:

(1) reinstatement in the person's former position; and

(2) reinstatement of lost fringe benefits or seniority rights.

(e) The petitioner, not later than the 90th day after the date

on which the person's employment is suspended or terminated, must

bring suit or notify the Texas Workforce Commission of the

petitioner's intent to sue under this section. A petitioner who

notifies the Texas Workforce Commission under this subsection

must bring suit not later than the 90th day after the date of the

delivery of the notice to the commission. On receipt of the

notice, the commission shall notify the facility of the

petitioner's intent to bring suit under this section.

(f) The petitioner has the burden of proof, except that there is

a rebuttable presumption that the person's employment was

suspended or terminated for reporting abuse or neglect if the

person is suspended or terminated within 60 days after the date

on which the person reported in good faith.

(g) A suit under this section may be brought in the district

court of the county in which:

(1) the plaintiff resides;

(2) the plaintiff was employed by the defendant; or

(3) the defendant conducts business.

(h) Each facility shall require each employee of the facility,

as a condition of employment with the facility, to sign a

statement that the employee understands the employee's rights

under this section. The statement must be part of the statement

required under Section 252.122. If a facility does not require

an employee to read and sign the statement, the periods

prescribed by Subsection (e) do not apply, and the petitioner

must bring suit not later than the second anniversary of the date

on which the person's employment is suspended or terminated.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 192, Sec. 4, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 14, eff. June 11, 2009.

Sec. 252.133. SUIT FOR RETALIATION AGAINST VOLUNTEER, RESIDENT,

OR FAMILY MEMBER OR GUARDIAN OF RESIDENT. (a) A facility may

not retaliate or discriminate against a volunteer, a resident, or

a family member or guardian of a resident because the volunteer,

the resident, the resident's family member or guardian, or any

other person:

(1) makes a complaint or files a grievance concerning the

facility;

(2) reports a violation of law, including a violation of this

chapter or a rule adopted under this chapter; or

(3) initiates or cooperates in an investigation or proceeding of

a governmental entity relating to the care, services, or

conditions at the facility.

(b) A volunteer, a resident, or a family member or guardian of a

resident against whom a facility retaliates or discriminates in

violation of Subsection (a) is entitled to sue for:

(1) injunctive relief;

(2) the greater of $1,000 or actual damages, including damages

for mental anguish even if an injury other than mental anguish is

not shown;

(3) exemplary damages;

(4) court costs; and

(5) reasonable attorney's fees.

(c) A volunteer, a resident, or a family member or guardian of a

resident who seeks relief under this section must report the

alleged violation not later than the 180th day after the date on

which the alleged violation of this section occurred or was

discovered by the volunteer, the resident, or the family member

or guardian of the resident through reasonable diligence.

(d) A suit under this section may be brought in the district

court of the county in which the facility is located or in a

district court of Travis County.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 192, Sec. 5, eff.

Sept. 1, 2001.

Sec. 252.134. REPORTS RELATING TO RESIDENT DEATHS; STATISTICAL

INFORMATION. (a) A facility licensed under this chapter shall

submit a report to the department concerning the death of:

(1) a resident of the facility; and

(2) a former resident that occurs 24 hours or less after the

former resident is transferred from the facility to a hospital.

(b) The report must be submitted not later than the 10th working

day after the last day of each month in which a resident of the

facility dies. The facility must make the report on a form

prescribed by the department. The report must contain the name

and social security number of the deceased.

(c) The department shall correlate reports under this section

with death certificate information to develop data relating to

the:

(1) name and age of the deceased;

(2) official cause of death listed on the death certificate;

(3) date, time, and place of death; and

(4) name and address of the facility in which the deceased

resided.

(d) Unless specified by board rule, a record under this section

is confidential and not subject to the provisions of Chapter 552,

Government Code.

(e) The department shall develop statistical information on

official causes of death to determine patterns and trends of

incidents of death among persons with mental retardation and

related conditions and in specific facilities. Information

developed under this subsection is not confidential.

(f) A licensed facility shall make available on the request of

an applicant or an applicant's representative historical

statistics on all required information.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER F. MEDICAL CARE

Sec. 252.151. ADMINISTRATION OF MEDICATION. The department

shall adopt rules relating to the administration of medication in

facilities.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.152. REQUIRED MEDICAL EXAMINATION. (a) The department

shall require each resident to be given at least one medical

examination each year.

(b) The department shall specify the details of the examination.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER G. RESPITE CARE

Sec. 252.181. DEFINITIONS. In this subchapter:

(1) "Plan of care" means a written description of the care,

training, and treatment needed by a person during respite care.

(2) "Respite care" means the provision by a facility to a

person, for not more than two weeks for each stay in the

facility, of:

(A) room and board; and

(B) care at the level ordinarily provided for permanent

residents.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.182. RESPITE CARE. (a) A facility licensed under this

chapter may provide respite care for an individual who has a

diagnosis of mental retardation or a related condition without

regard to whether the individual is eligible to receive

intermediate care services under federal law.

(b) The board may adopt rules for the regulation of respite care

provided by a facility licensed under this chapter.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.183. PLAN OF CARE. (a) The facility and the person

arranging the care must agree on the plan of care and the plan

must be filed at the facility before the facility admits the

person for the care.

(b) The plan of care must be signed by:

(1) a licensed physician if the person for whom the care is

arranged needs medical care or treatment; or

(2) the person arranging for the respite care if medical care or

treatment is not needed.

(c) The facility may keep an agreed plan of care for a person

for not longer than six months from the date on which it is

received. After each admission, the facility shall review and

update the plan of care. During that period, the facility may

admit the person as frequently as is needed and as accommodations

are available.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.184. NOTIFICATION. A facility that offers respite care

shall notify the department in writing that it offers respite

care.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.185. INSPECTIONS. The department, at the time of an

ordinary licensing inspection or at other times determined

necessary by the department, shall inspect a facility's records

of respite care services, physical accommodations available for

respite care, and the plan of care records to ensure that the

respite care services comply with the licensing standards of this

chapter and with any rules the board may adopt to regulate

respite care services.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

Sec. 252.186. SUSPENSION. (a) The department may require a

facility to cease providing respite care if the department

determines that the respite care does not meet the standards

required by this chapter and that the facility cannot comply with

those standards in the respite care it provides.

(b) The department may suspend the license of a facility that

continues to provide respite care after receiving a written order

from the department to cease.

Added by Acts 1997, 75th Leg., ch. 693, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER H. QUALITY ASSURANCE FEE

Sec. 252.201. DEFINITION. In this subchapter, "gross receipts"

means money paid as compensation for services provided to

residents, including client participation. The term does not

include charitable contributions to a facility.

Added by Acts 2001, 77th Leg., ch. 1284, Sec. 9.01, eff. June 15,

2001.

Sec. 252.202. COMPUTING QUALITY ASSURANCE FEE. (a) A quality

assurance fee is imposed on each facility for which a license fee

must be paid under Section 252.034, on each facility owned by a

community mental health and mental retardation center, as

described by Subchapter A, Chapter 534, and on each facility

owned by the Texas Department of Mental Health and Mental

Retardation. The fee:

(1) is an amount established under Subsection (b) multiplied by

the number of patient days as determined in accordance with

Section 252.203;

(2) is payable monthly; and

(3) is in addition to other fees imposed under this chapter.

(b) The Health and Human Services Commission or the department

at the direction of the commission shall set the quality

assurance fee for each day in the amount necessary to produce

annual revenues equal to an amount that is not more than six

percent of the facility's total annual gross receipts in this

state. The fee is subject to a prospective adjustment as

necessary.

(c) The amount of the quality assurance fee must be determined

using patient days and gross receipts reported to the department

and covering a period of at least six months.

(d) The quality assurance fee is an allowable cost for

reimbursement under the Medicaid program.

Added by Acts 2001, 77th Leg., ch. 1284, Sec. 9.01, eff. June 15,

2001. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.64, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1251, Sec. 1(a), eff.

June 20, 2003.

Sec. 252.203. PATIENT DAYS. For each calendar day, a facility

shall determine the number of patient days by adding the

following:

(1) the number of patients occupying a facility bed immediately

before midnight of that day; and

(2) the number of beds that are on hold on that day and that

have been placed on hold for a period not to exceed three

consecutive calendar days during which a patient is on

therapeutic leave.

Added by Acts 2001, 77th Leg., ch. 1284, Sec. 9.01, eff. June 15,

2001. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.65, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1251, Sec. 2, eff. June

20, 2003.

Sec. 252.204. REPORTING AND COLLECTION. (a) The Health and

Human Services Commission or the department at the direction of

the commission shall collect the quality assurance fee.

(b) Each facility shall:

(1) not later than the 20th day after the last day of a month

file a report with the Health and Human Services Commission or

the department, as appropriate, stating the total patient days

for the month; and

(2) not later than the 30th day after the last day of the month

pay the quality assurance fee.

Added by Acts 2001, 77th Leg., ch. 1284, Sec. 9.01, eff. June 15,

2001. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.66, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1251, Sec. 3, eff. June

20, 2003.

Sec. 252.205. RULES; ADMINISTRATIVE PENALTY. (a) The Health

and Human Services Commission shall adopt rules for the

administration of this subchapter, including rules related to the

imposition and collection of the quality assurance fee.

(b) The Health and Human Services Commission may not adopt rules

granting any exceptions from the quality assurance fee.

(c) An administrative penalty assessed under this subchapter in

accordance with Section 252.065 may not exceed one-half of the

amount of the outstanding quality assurance fee or $20,000,

whichever is greater.

Added by Acts 2001, 77th Leg., ch. 1284, Sec. 9.01, eff. June 15,

2001.

Sec. 252.206. QUALITY ASSURANCE FUND. (a) The quality

assurance fund is a fund outside the state treasury held by the

Texas Treasury Safekeeping Trust Company. Notwithstanding any

other law, the comptroller shall deposit fees collected under

this subchapter to the credit of the fund.

(b) The quality assurance fund is composed of:

(1) fees deposited to the credit of the fund under this

subchapter; and

(2) the earnings of the fund.

(c) Money deposited to the quality assurance fund remains the

property of the fund and may be used only for the purposes of

this subchapter.

(d) Repealed by Acts 2003, 78th Leg., ch. 198, Sec. 2.156(a)(1).

Added by Acts 2001, 77th Leg., ch. 1284, Sec. 9.01, eff. June 15,

2001. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.156(a)(1),

eff. Sept. 1, 2003.

Sec. 252.207. REIMBURSEMENT OF FACILITIES. (a) Subject to

legislative appropriation and state and federal law, the Health

and Human Services Commission may use money in the quality

assurance fund, together with any federal money available to

match that money:

(1) to offset expenses incurred to administer the quality

assurance fee under this chapter;

(2) to increase reimbursement rates paid under the Medicaid

program to facilities or waiver programs for persons with mental

retardation operated in accordance with 42 U.S.C. Section

1396n(c) and its subsequent amendments; or

(3) for any other health and human services purpose approved by

the governor and Legislative Budget Board.

(b) Repealed by Acts 2003, 78th Leg., ch. 198, Sec. 2.156(a)(1)

and Acts 2003, 78th Leg., ch. 1251, Sec. 4(b).

(c) If money in the quality assurance fund is used to increase a

reimbursement rate in the Medicaid program, the Health and Human

Services Commission shall ensure that the reimbursement

methodology used to set that rate describes how the money in the

fund will be used to increase the rate and provides incentives to

increase direct care staffing and direct care wages and benefits.

(d) The increased Medicaid reimbursement paid to a facility

under this section may not be based solely on the amount of the

quality assurance fee paid by that facility unless authorized by

42 C.F.R. Section 433.68 or other federal law.

Added by Acts 2001, 77th Leg., ch. 1284, Sec. 9.01, eff. June 15,

2001. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.67,

2.156(a)(1), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1251,

Sec. 4(a), (b), eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 9.003, eff. September 1, 2005.

Sec. 252.208. INVALIDITY; FEDERAL FUNDS. If any portion of this

subchapter is held invalid by a final order of a court that is

not subject to appeal, or if the Health and Human Services

Commission determines that the imposition of the fee and the

expenditure as prescribed by this subchapter of amounts collected

will not entitle the state to receive additional federal funds

under the Medicaid program, the commission shall stop collection

of the quality assurance fee and shall return, not later than the

30th day after the date collection is stopped, any money

collected, but not spent, under this subchapter to the facilities

that paid the fees in proportion to the total amount paid by

those facilities.

Added by Acts 2001, 77th Leg., ch. 1284, Sec. 9.01, eff. June 15,

2001.



CHAPTER 253. EMPLOYEE MISCONDUCT REGISTRY

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE B. LICENSING OF HEALTH FACILITIES

CHAPTER 253. EMPLOYEE MISCONDUCT REGISTRY

Sec. 253.001. DEFINITIONS. In this chapter:

(1) "Commissioner" means the commissioner of aging and

disability services.

(2) "Department" means the Department of Aging and Disability

Services.

(3) "Employee" means a person who:

(A) works at a facility;

(B) is an individual who provides personal care services, active

treatment, or any other personal services to a resident or

consumer of the facility; and

(C) is not licensed by an agency of the state to perform the

services the employee performs at the facility or is a nurse aide

employed by a facility.

(3-a) "Executive commissioner" means the executive commissioner

of the Health and Human Services Commission.

(4) "Facility" means:

(A) a facility:

(i) licensed by the department; or

(ii) licensed under Chapter 252;

(B) an adult foster care provider that contracts with the

department; or

(C) a home and community support services agency licensed by the

department under Chapter 142.

(5) "Reportable conduct" includes:

(A) abuse or neglect that causes or may cause death or harm to a

resident or consumer of a facility;

(B) sexual abuse of a resident or consumer of a facility;

(C) financial exploitation of a resident or consumer of a

facility in an amount of $25 or more; and

(D) emotional, verbal, or psychological abuse that causes harm

to a resident or consumer of a facility.

Added by Acts 1999, 76th Leg., ch. 629, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1267, Sec. 6, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

809, Sec. 21, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 15, eff. June 11, 2009.

Acts 2009, 81st Leg., R.S., Ch.

763, Sec. 8, eff. June 19, 2009.

Sec. 253.002. INVESTIGATION BY DEPARTMENT. (a) If the

department receives a report that an employee of a facility,

other than a facility licensed under Chapter 252, committed

reportable conduct, the department shall investigate the report

to determine whether the employee has committed the reportable

conduct.

(b) If the Department of Aging and Disability Services receives

a report that an employee of a facility licensed under Chapter

252 committed reportable conduct, the department shall forward

that report to the Department of Family and Protective Services

for investigation.

Added by Acts 1999, 76th Leg., ch. 629, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1267, Sec. 7, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 16, eff. June 11, 2009.

Sec. 253.003. DETERMINATION; NOTICE. (a) If, after an

investigation, the department determines that the reportable

conduct occurred, the department shall give written notice of the

department's findings. The notice must include:

(1) a brief summary of the department's findings; and

(2) a statement of the person's right to a hearing on the

occurrence of the reportable conduct.

(b) Not later than the 30th day after the date on which the

notice is received, the employee notified may accept the

determination of the department made under this section or may

make a written request for a hearing on that determination.

(c) If the employee notified of the violation accepts the

determination of the department or fails to timely respond to the

notice, the commissioner or the commissioner's designee shall

issue an order approving the determination and ordering that the

reportable conduct be recorded in the registry under Section

253.007.

Added by Acts 1999, 76th Leg., ch. 629, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1267, Sec. 8, eff.

Sept. 1, 2001.

Sec. 253.004. HEARING; ORDER. (a) If the employee requests a

hearing, the department shall:

(1) set a hearing;

(2) give written notice of the hearing to the employee; and

(3) designate a hearings examiner to conduct the hearing.

(b) The hearings examiner shall make findings of fact and

conclusions of law and shall promptly issue to the commissioner

or the commissioner's designee a proposal for decision as to the

occurrence of the reportable conduct.

(c) Based on the findings of fact and conclusions of law and the

recommendations of the hearings examiner, the commissioner or the

commissioner's designee by order may find that the reportable

conduct has occurred. If the commissioner or the commissioner's

designee finds that the reportable conduct has occurred, the

commissioner or the commissioner's designee shall issue an order

approving the determination.

Added by Acts 1999, 76th Leg., ch. 629, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1267, Sec. 9, eff.

Sept. 1, 2001.

Sec. 253.005. NOTICE; JUDICIAL REVIEW. (a) The department

shall give notice of the order under Section 253.004 to the

employee alleged to have committed the reportable conduct. The

notice must include:

(1) separate statements of the findings of fact and conclusions

of law;

(2) a statement of the right of the employee to judicial review

of the order; and

(3) a statement that the reportable conduct will be recorded in

the registry under Section 253.007 if:

(A) the employee does not request judicial review of the

determination; or

(B) the determination is sustained by the court.

(b) Not later than the 30th day after the date on which the

decision becomes final as provided by Chapter 2001, Government

Code, the employee may file a petition for judicial review

contesting the finding of the reportable conduct. If the employee

does not request judicial review of the determination, the

department shall record the reportable conduct in the registry

under Section 253.007.

(c) Judicial review of the order:

(1) is instituted by filing a petition as provided by Subchapter

G, Chapter 2001, Government Code; and

(2) is under the substantial evidence rule.

(d) If the court sustains the finding of the occurrence of the

reportable conduct, the department shall record the reportable

conduct in the registry under Section 253.007.

Added by Acts 1999, 76th Leg., ch. 629, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1267, Sec. 10, eff.

Sept. 1, 2001.

Sec. 253.0055. REMOVAL OF NURSE AIDE FINDING. If a finding of

reportable conduct is the basis for an entry in the nurse aide

registry maintained under Chapter 250 and the entry is

subsequently removed from the nurse aide registry, the

commissioner or the commissioner's designee shall immediately

remove the record of reportable conduct from the employee

misconduct registry maintained under Section 253.007.

Added by Acts 2009, 81st Leg., R.S., Ch.

763, Sec. 9, eff. June 19, 2009.

Sec. 253.006. INFORMAL PROCEEDINGS. The executive commissioner

by rule shall adopt procedures governing informal proceedings

held in compliance with Section 2001.056, Government Code.

Added by Acts 1999, 76th Leg., ch. 629, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

763, Sec. 10, eff. June 19, 2009.

Sec. 253.007. EMPLOYEE MISCONDUCT REGISTRY. (a) The department

shall establish an employee misconduct registry. If the

department in accordance with this chapter finds that an employee

of a facility has committed reportable conduct, the department

shall make a record of the employee's name, the employee's

address, the employee's social security number, the name of the

facility, the address of the facility, the date the reportable

conduct occurred, and a description of the reportable conduct.

(b) If an agency of another state or the federal government

finds that an employee has committed an act that constitutes

reportable conduct, the department may make a record in the

employee misconduct registry of the employee's name, the

employee's address, the employee's social security number, the

name of the facility, the address of the facility, the date of

the act, and a description of the act.

(c) The department shall make the registry available to the

public.

Added by Acts 1999, 76th Leg., ch. 629, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1267, Sec. 11, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

763, Sec. 11, eff. June 19, 2009.

Sec. 253.0075. RECORDING REPORTABLE CONDUCT REPORTED BY

DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES. On receipt of a

finding of an employee's reportable conduct by the Department of

Family and Protective Services under Subchapter I, Chapter 48,

Human Resources Code, the department shall record the information

in the employee misconduct registry in accordance with Section

253.007.

Added by Acts 2001, 77th Leg., ch. 1267, Sec. 14, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

763, Sec. 12, eff. June 19, 2009.

Sec. 253.008. VERIFICATION OF EMPLOYABILITY; ANNUAL SEARCH. (a)

Before a facility as defined in this chapter or an agency as

defined in Section 48.401, Human Resources Code, may hire an

employee, the facility or agency shall search the employee

misconduct registry under this chapter and the nurse aide

registry maintained under Chapter 250 as required by the Omnibus

Budget Reconciliation Act of 1987 (Pub. L. No. 100-203) to

determine whether the applicant for employment is designated in

either registry as having abused, neglected, or exploited a

resident or consumer of a facility or agency or an individual

receiving services from a facility or agency.

(b) A facility or agency may not employ a person who is listed

in either registry as having abused, neglected, or exploited a

resident or consumer of a facility or agency or an individual

receiving services from a facility or agency.

(c) In addition to the initial verification of employability, a

facility or agency shall:

(1) annually search the employee misconduct registry and the

nurse aide registry maintained under Chapter 250 to determine

whether any employee of the facility or agency is designated in

either registry as having abused, neglected, or exploited a

resident or consumer of a facility or agency or an individual

receiving services from a facility or agency; and

(2) maintain in each employee's personnel file a copy of the

results of the search conducted under Subdivision (1).

Added by Acts 1999, 76th Leg., ch. 629, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1267, Sec. 12, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 198, Sec. 2.68, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

809, Sec. 22, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

763, Sec. 13, eff. June 19, 2009.

Sec. 253.009. NOTIFICATION. (a) Each facility as defined in

this chapter and each agency as defined in Section 48.401, Human

Resources Code, shall notify its employees in a manner prescribed

by the Department of Aging and Disability Services:

(1) about the employee misconduct registry; and

(2) that an employee may not be employed if the employee is

listed in the registry.

(b) The executive commissioner shall adopt rules to implement

this section.

Added by Acts 1999, 76th Leg., ch. 629, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1267, Sec. 13, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 198, Sec. 2.69, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

809, Sec. 23, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

763, Sec. 14, eff. June 19, 2009.

Sec. 253.010. REMOVAL FROM REGISTRY. The department may remove

a person from the employee misconduct registry if, after

receiving a written request from the person, the department

determines that the person does not meet the requirements for

inclusion in the employee misconduct registry.

Added by Acts 2001, 77th Leg., ch. 1267, Sec. 14, eff. Sept. 1,

2001.



CHAPTER 254. BOARDING HOME FACILITIES

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE B. LICENSING OF HEALTH FACILITIES

CHAPTER 254. BOARDING HOME FACILITIES

Chapter 254 was added by Acts 2009, 81st Leg., R.S., Ch.

1106, Sec. 1.

For another Chapter 254 added by Acts 2009, 81st Leg., R.S., Ch.

1273, Sec. 1, see other Chapter 254.

Sec. 254.001. DEFINITIONS. In this chapter:

(1) "Assistance with self-administering medication" means

assisting a resident by reminding the resident to take

medication, opening and removing medications from a container, or

reminding the resident when a prescription medication needs to be

refilled.

(2) "Boarding home facility" means an establishment that:

(A) furnishes, in one or more buildings, lodging to three or

more persons with disabilities or elderly persons who are

unrelated to the owner of the establishment by blood or marriage;

and

(B) provides community meals, light housework, meal preparation,

transportation, grocery shopping, money management, laundry

services, or assistance with self-administration of medication

but does not provide personal care services as defined by Section

247.002 to those persons.

(3) "Commission" means the Health and Human Services Commission.

(4) "Elderly person" has the meaning assigned by Section 48.002,

Human Resources Code.

(5) "Executive commissioner" means the executive commissioner of

the Health and Human Services Commission.

(6) "Person with a disability" means a disabled person as

defined by Section 48.002, Human Resources Code.

(7) "Resident" means a person who is residing in a boarding home

facility.

Added by Acts 2009, 81st Leg., R.S., Ch.

1106, Sec. 1, eff. September 1, 2009.

Sec. 254.002. EXEMPTIONS. This chapter does not apply to:

(1) a person that is required to be licensed under Chapter 142,

242, 246, 247, or 252;

(2) a person that is exempt from licensing under Section

142.003(a)(19), 242.003(3), or 247.004(4);

(3) a hotel as defined by Section 156.001, Tax Code;

(4) a retirement community;

(5) a monastery or convent;

(6) a child-care facility as defined by Section 42.002, Human

Resources Code;

(7) a family violence shelter center as defined by Section

51.002, Human Resources Code; or

(8) a sorority or fraternity house or other dormitory associated

with an institution of higher education.

Added by Acts 2009, 81st Leg., R.S., Ch.

1106, Sec. 1, eff. September 1, 2009.

Sec. 254.003. MODEL STANDARDS. The executive commissioner shall

develop and publish in the Texas Register model standards for the

operation of a boarding home facility relating to:

(1) the construction or remodeling of a boarding home facility,

including plumbing, heating, lighting, ventilation, and other

housing conditions, to ensure the residents' health, safety,

comfort, and protection from fire hazard;

(2) sanitary and related conditions in a boarding home facility

and its surroundings, including insect and rodent control, water

supply, sewage disposal, food handling, and general hygiene to

ensure the residents' health, safety, and comfort;

(3) the reporting and investigation of injuries, incidents, and

unusual accidents and the establishment of other policies and

procedures necessary to ensure resident health and safety;

(4) assistance with self-administering medication;

(5) requirements for in-service education of the facility's

staff;

(6) criminal history record checks; and

(7) assessment and periodic monitoring to ensure that a

resident:

(A) does not require the boarding home facility to provide

personal care, nursing, or other services not listed in Section

254.001(2); and

(B) is capable of self-administering medication or is aware of

what the resident's medications look like and knows when the

medications should be taken but requires assistance with

self-administering medication.

Added by Acts 2009, 81st Leg., R.S., Ch.

1106, Sec. 1, eff. September 1, 2009.

Text of section effective on September 01, 2010

Sec. 254.004. LOCAL REGULATION. A county or municipality may

require a person to obtain a permit from the county or

municipality to operate a boarding home facility within the

county's or municipality's jurisdiction. A county or

municipality may adopt the standards developed by the executive

commissioner under Section 254.003 and require a boarding home

facility that holds a permit issued by the county or municipality

to comply with the adopted standards.

Added by Acts 2009, 81st Leg., R.S., Ch.

1106, Sec. 1, eff. September 1, 2010.

Text of section effective on September 01, 2010

Sec. 254.005. PERMIT PROCEDURES; FEES; FINES. (a) A county or

municipality that requires a person to obtain a boarding home

facility permit as authorized by Section 254.004 may establish

procedures for the submission of a boarding home facility permit

application and for the issuance, denial, renewal, suspension,

and revocation of the permit.

(b) A county or municipality that requires a person to obtain a

boarding home facility permit as authorized under Section 254.004

may set reasonable fees for issuance of the permit, renewal of

the permit, and inspections and may impose fines for

noncompliance with the county or municipal boarding home facility

regulations. The fees collected and fines imposed by the county

or municipality must be used to administer the county or

municipal permitting program or for other purposes directly

related to providing boarding home facility or other assisted

living services to elderly persons and persons with disabilities.

(c) A person required to obtain a boarding home facility permit

from a county or municipality as authorized under Section 254.004

shall pay any fees required or fines imposed by the county or

municipality.

Added by Acts 2009, 81st Leg., R.S., Ch.

1106, Sec. 1, eff. September 1, 2010.

Text of section effective on September 01, 2010

Sec. 254.006. POSTING. A boarding home facility that holds a

permit issued by a county or municipality shall prominently and

conspicuously post for display in a public area of the boarding

home facility that is readily available to residents, the

operator, employees, and visitors:

(1) the permit issued by a county or municipality;

(2) a sign prescribed by the county or municipality that issued

the permit that specifies how complaints may be registered with

the county or municipality;

(3) a notice in a form prescribed by the county or municipality

that issued the permit stating that inspection and related

reports are available at the boarding home facility for public

inspection and providing a telephone number that may be used to

obtain information concerning the boarding home facility;

(4) a concise summary of the most recent inspection report

relating to the boarding home facility; and

(5) a notice in a form prescribed by the county or municipality

that issued the permit that lists the name, location, and contact

information for:

(A) the closest local public health services agency in the

proximity of the boarding home facility; and

(B) a local organization or entity that represents, advocates,

or serves elderly persons or persons with disabilities, including

any related toll-free contact information for reporting

emergencies to the organization or entity.

Added by Acts 2009, 81st Leg., R.S., Ch.

1106, Sec. 1, eff. September 1, 2010.

Text of section effective on September 01, 2010

Sec. 254.007. INSPECTIONS. (a) A county or municipality may

conduct any inspection, survey, or investigation that it

considers necessary and may enter the premises of a boarding home

facility at reasonable times to make an inspection, survey, or

investigation.

(b) A county or municipality is entitled to access to books,

records, and other documents maintained by or on behalf of a

boarding home facility to the extent necessary to enforce the

standards adopted by the county or municipality.

Added by Acts 2009, 81st Leg., R.S., Ch.

1106, Sec. 1, eff. September 1, 2010.

Text of section effective on September 01, 2010

Sec. 254.008. INTERLOCAL COOPERATION. Two or more counties or

municipalities may cooperate and contract with each other for the

purpose of inspecting and permitting boarding home facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1106, Sec. 1, eff. September 1, 2010.

Sec. 254.009. REPORTING AND INVESTIGATION OF ABUSE, NEGLECT, OR

EXPLOITATION. (a) A person, including an owner, operator, or

employee of a boarding home facility that holds a permit issued

by a county or municipality, who has cause to believe that a

resident who is an elderly person or a person with a disability

is being or has been abused, neglected, or exploited shall report

the abuse, neglect, or exploitation to the Department of Family

and Protective Services for investigation by that agency. The

Department of Family and Protective Services shall investigate

the allegation of abuse, neglect, or exploitation as authorized

and in the manner provided by Chapter 48, Human Resources Code.

(b) Each boarding home facility that holds a permit issued by a

county or municipality shall require each employee of the

boarding home facility, as a condition of employment with the

boarding home facility, to sign a statement that the employee

acknowledges that the employee may be criminally liable under

Section 48.052, Human Resources Code, for failure to report

abuse, neglect, or exploitation.

(c) An owner, operator, or employee of a boarding home facility

that holds a permit issued by a county or municipality may not

retaliate against an employee of the facility who in good faith

makes a complaint to the office of the inspector general of the

Health and Human Services Commission, cooperates with the office

of the inspector general in an investigation, or reports abuse,

neglect, or exploitation of a resident to the Department of

Family and Protective Services.

Added by Acts 2009, 81st Leg., R.S., Ch.

1106, Sec. 1, eff. September 1, 2009.

Sec. 254.010. ANNUAL REPORT TO COMMISSION; LEGISLATIVE REPORT.

(a) Not later than September 30 of each year following the

establishment of a county or municipal permitting requirement

under this chapter, each county or municipality that requires a

person to obtain a boarding home facility permit under Section

254.004 shall submit to the commission a report. The report must

include:

(1) the total number of:

(A) boarding home facilities permitted during the preceding

state fiscal year;

(B) boarding home facility applications denied permitting,

including a summary of cause for denial; and

(C) boarding home facility permits active on August 31 of the

preceding state fiscal year;

(2) the total number of residents reported housed in each

boarding home facility reported;

(3) the total number of inspections conducted at each boarding

home facility by the county or municipality that requires the

permit; and

(4) the total number of permits revoked or suspended as a result

of an inspection described by Subdivision (3) and a summary of

the outcome for the residents displaced by revocation or

suspension of a permit.

(b) The commission shall establish and maintain a standardized

compilation of information reported under this section and

provide to the legislature a report of this information not later

than January 1 of each odd-numbered year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1106, Sec. 1, eff. September 1, 2009.

Sec. 254.011. EXCLUSION PROHIBITED. If an entity meets the

requirements established by a county or municipality under this

chapter, the entity may not be excluded from a residential area

by zoning ordinances or similar regulations.

Added by Acts 2009, 81st Leg., R.S., Ch.

1106, Sec. 1, eff. September 1, 2009.



CHAPTER 254. FREESTANDING EMERGENCY MEDICAL CARE FACILITIES

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE B. LICENSING OF HEALTH FACILITIES

CHAPTER 254. FREESTANDING EMERGENCY MEDICAL CARE FACILITIES

Chapter 254 was added by Acts 2009, 81st Leg., R.S., Ch.

1273, Sec. 1.

For another Chapter 254 added by Acts 2009, 81st Leg., R.S., Ch.

1106, Sec. 1, see other Chapter 254.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 254.001. DEFINITIONS. In this chapter:

(1) "Department" means the Department of State Health Services.

(2) "Emergency care" has the meaning assigned by Sections

843.002 and 1301.155, Insurance Code.

(3) "Executive commissioner" means the executive commissioner of

the Health and Human Services Commission.

(4) "Facility" means a freestanding emergency medical care

facility.

(5) "Freestanding emergency medical care facility" means a

facility, structurally separate and distinct from a hospital that

receives an individual and provides emergency care, as defined by

Subsection (2).

Added by Acts 2009, 81st Leg., R.S., Ch.

1273, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. LICENSING

Sec. 254.051. LICENSE REQUIRED. (a) Except as provided by

Section 254.052, a person may not establish or operate a

freestanding emergency medical care facility in this state

without a license issued under this chapter.

(b) Except as provided by Section 254.052, a facility or person

may not hold itself out to the public as a freestanding emergency

medical care facility or use any similar term, as defined by

department rule, that would give the impression that the facility

or person is providing emergency care unless the facility or

person holds a license issued under this chapter. The use of the

term "emergency" or a similar term is also subject to Section

254.152.

(c) Each separate facility location must have a separate

license.

(d) A license issued under this chapter is not transferable or

assignable.

(e) The executive commissioner by rule shall establish a

classification for a facility that is in continuous operation 24

hours per day and 7 days per week and a classification for a

facility that is in operation 7 days per week and at least 12

hours per day.

(f) A facility that is not in continuous operation 24 hours per

day and 7 days per week cannot be issued a license with a term

that extends beyond August 31, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

1273, Sec. 1, eff. September 1, 2009.

Sec. 254.052. EXEMPTIONS FROM LICENSING REQUIREMENT. The

following facilities are not required to be licensed under this

chapter:

(1) an office or clinic owned and operated by a manufacturing

facility solely for the purposes of treating its employees and

contractors;

(2) temporary emergency clinics in disaster areas;

(3) an office or clinic of a licensed physician, dentist,

optometrist, or podiatrist;

(4) a licensed nursing home;

(5) a licensed hospital;

(6) a hospital that is owned and operated by this state;

(7) a facility located within or connected to a hospital

described by Subsection (5) or (6);

(8) a facility that is owned or operated by a hospital described

by Subsection (5) or (6) and is:

(A) surveyed as a service of the hospital by an organization

that has been granted deeming authority as a national

accreditation program for hospitals by the Centers for Medicare

and Medicaid Services; or

(B) granted provider-based status by the Centers for Medicare

and Medicaid Services; or

(9) a licensed ambulatory surgical center.

Added by Acts 2009, 81st Leg., R.S., Ch.

1273, Sec. 1, eff. September 1, 2009.

Sec. 254.053. LICENSE APPLICATION AND ISSUANCE. (a) An

applicant for a license under this chapter must submit an

application to the department on a form prescribed by the

department.

(b) Each application must be accompanied by a nonrefundable

license fee in an amount set by the executive commissioner.

(c) The application must contain evidence that there is at least

one physician and one nurse on the staff of the facility who are

licensed by the appropriate state licensing board.

(d) The application must contain evidence that the facility

meets the minimum standards and requirements specified in Section

254.151.

(e) The department shall issue a license if, after inspection

and investigation, it finds that the applicant and the facility

meet the requirements of this chapter and the standards adopted

under this chapter.

(f) The license fee must be paid annually on renewal of the

license.

Added by Acts 2009, 81st Leg., R.S., Ch.

1273, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. EXECUTIVE COMMISSIONER AND DEPARTMENT POWERS AND

DUTIES

Sec. 254.101. ADOPTION OF RULES. The executive commissioner

shall adopt rules necessary to implement this chapter, including

requirements for the issuance, renewal, denial, suspension, and

revocation of a license to operate a facility.

Added by Acts 2009, 81st Leg., R.S., Ch.

1273, Sec. 1, eff. September 1, 2009.

Sec. 254.102. FEES. The executive commissioner shall set fees

imposed by this chapter in amounts reasonable and necessary to

defray the cost of administering this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1273, Sec. 1, eff. September 1, 2009.

Sec. 254.103. INSPECTIONS. The department may inspect a

facility at reasonable times as necessary to ensure compliance

with this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1273, Sec. 1, eff. September 1, 2009.

Sec. 254.104. FREESTANDING EMERGENCY MEDICAL CARE FACILITY

LICENSING FUND. All fees collected under this chapter shall be

deposited in the state treasury to the credit of the freestanding

emergency medical care facility licensing fund and may be

appropriated to the department only to administer and enforce

this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1273, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. REGULATION OF FACILITIES

Sec. 254.151. MINIMUM STANDARDS. (a) The executive

commissioner shall adopt rules necessary to implement this

chapter, including minimum standards for:

(1) the construction and design of the facility, including

plumbing, heating, lighting, ventilation, and other design

standards necessary to ensure the health and safety of patients;

(2) the number, qualifications, and organization of the

professional staff and other personnel;

(3) the administration of the facility;

(4) the equipment essential to the health and welfare of the

patients;

(5) the sanitary and hygienic conditions within the facility and

its surroundings;

(6) the requirements for the contents, maintenance, and release

of medical records;

(7) the minimal level of care and standards for denial of care;

(8) the provision of laboratory and radiological services;

(9) the distribution and administration of drugs and controlled

substances;

(10) a quality assurance program for patient care;

(11) disclosure, if applicable, of the following:

(A) the name and social security number of the sole proprietor,

if the facility is a sole proprietor;

(B) the name and social security number of each general partner

who is an individual, if the facility is a partnership;

(C) the name and social security number of any individual who

has an ownership interest of more than 25 percent in the

corporation, if the facility is a corporation; and

(D) the name and license numbers of any physicians licensed by

the Texas Medical Board who have a financial interest in the

facility or any entity which has an ownership interest in the

facility;

(12) transfer protocols for patients requiring advanced medical

care at a hospital; and

(13) any other aspect of the operation of a facility that the

executive commissioner considers necessary to protect the

facility's patients and the public.

(b) In adopting the rules required under Subsection (a)

concerning transfer protocols, the executive commissioner must

consult with physicians who provide emergency care, medical

consultant organizations, and organizations representing

hospitals licensed in this state.

(c) The minimum standards under this section shall apply to

facilities operating 24 hours a day and 7 days per week and

facilities operating less than 24 hours a day and 7 days per

week.

Added by Acts 2009, 81st Leg., R.S., Ch.

1273, Sec. 1, eff. September 1, 2009.

For expiration of this section, see Subsection (d).

Sec. 254.152. FACILITIES NOT IN CONTINUOUS OPERATION. (a) A

facility that is not in continuous operation shall display a

clearly visible sign that:

(1) indicates whether the facility is open or closed;

(2) provides information regarding the facility's operating

hours; and

(3) provides clear instructions directing a patient to an

emergency room in a licensed hospital or a freestanding emergency

room classified as a facility that is in continuous operation

within 10 miles of the facility that is not in continuous

operation.

(b) A facility that is not in continuous operation may not

advertise, market, or otherwise promote the services provided by

the facility using the term "emergency" or any similar term

defined by department rule.

(c) Notwithstanding Subsection (b), a facility that is not in

continuous operation is not required to comply with Subsection

(b) until the earlier of the second anniversary of the date the

facility is issued a license under this chapter or September 1,

2012. This subsection expires January 1, 2013.

(d) This section expires August 31, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

1273, Sec. 1, eff. September 1, 2009.

Sec. 254.153. FACILITY CARE REQUIREMENTS. (a) A facility shall

provide to each facility patient, without regard to the

individual's ability to pay, an appropriate medical screening,

examination, and stabilization within the facility's capability,

including ancillary services routinely available to the facility,

to determine whether an emergency medical condition exists and

any necessary stabilizing treatment.

(b) Before a facility accepts any patient for treatment or

diagnosis, the facility shall enter into a referral,

transmission, or admission agreement with a hospital licensed in

this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1273, Sec. 1, eff. September 1, 2009.

Sec. 254.154. COMPLAINTS. A person may file a complaint with

the department against a facility licensed under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1273, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. ENFORCEMENT AND PENALTIES

Sec. 254.201. DENIAL, SUSPENSION, PROBATION, OR REVOCATION OF

LICENSE. (a) The department may deny, suspend, or revoke a

license for a violation of this chapter or a rule adopted under

this chapter.

(b) The denial, suspension, or revocation of a license by the

department and the appeal from that action are governed by the

procedures for a contested case hearing under Chapter 2001,

Government Code.

(c) If the department finds that a facility is in repeated

noncompliance with this chapter or rules adopted under this

chapter but that the noncompliance does not endanger public

health and safety, the department may schedule the facility for

probation rather than suspending or revoking the facility's

license. The department shall provide notice to the facility of

the probation and of the items of noncompliance not later than

the 10th day before the date the probation period begins. The

department shall designate a period of not less than 30 days

during which the facility remains under probation. During the

probation period, the facility must correct the items that were

in noncompliance and report the corrections to the department for

approval.

(d) The department may suspend or revoke the license of a

facility that does not correct items that were in noncompliance

or that does not comply with this chapter or the rules adopted

under this chapter within the applicable probation period.

Added by Acts 2009, 81st Leg., R.S., Ch.

1273, Sec. 1, eff. March 1, 2010.

Sec. 254.202. EMERGENCY SUSPENSION. (a) The department may

issue an emergency order to suspend a license issued under this

chapter if the department has reasonable cause to believe that

the conduct of a license holder creates an immediate danger to

the public health and safety.

(b) An emergency suspension under this section is effective

immediately without a hearing on notice to the license holder.

(c) On written request of the license holder, the department

shall conduct a hearing not earlier than the 10th day or later

than the 30th day after the date the hearing request is received

to determine if the emergency suspension is to be continued,

modified, or rescinded.

(d) A hearing and any appeal under this section are governed by

the department's rules for a contested case hearing and Chapter

2001, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1273, Sec. 1, eff. March 1, 2010.

Sec. 254.203. INJUNCTION. (a) The department may petition a

district court for a temporary restraining order to restrain a

continuing violation of the standards or licensing requirements

provided under this chapter if the department finds that the

violation creates an immediate threat to the health and safety of

the patients of a facility.

(b) A district court, on petition of the department and on a

finding by the court that a person is violating the standards or

licensing requirements provided under this chapter, may by

injunction:

(1) prohibit a person from continuing a violation of the

standards or licensing requirements provided under this chapter;

(2) restrain or prevent the establishment or operation of a

facility without a license issued under this chapter; or

(3) grant any other injunctive relief warranted by the facts.

(c) The attorney general shall institute and conduct a suit

authorized by this section at the request of the department.

(d) Venue for a suit brought under this section is in the county

in which the facility is located or in Travis County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1273, Sec. 1, eff. March 1, 2010.

Text of section effective on September 01, 2010

Sec. 254.204. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates Section 254.051.

(b) An offense under this section is a Class C misdemeanor.

(c) Each day of a continuing violation constitutes a separate

offense.

Added by Acts 2009, 81st Leg., R.S., Ch.

1273, Sec. 1, eff. September 1, 2010.

Sec. 254.205. IMPOSITION OF ADMINISTRATIVE PENALTY. (a) The

department may impose an administrative penalty on a person

licensed under this chapter who violates this chapter or a rule

or order adopted under this chapter. A penalty collected under

this section or Section 254.206 shall be deposited in the state

treasury in the general revenue fund.

(b) A proceeding to impose the penalty is considered to be a

contested case under Chapter 2001, Government Code.

(c) The amount of the penalty may not exceed $1,000 for each

violation, and each day a violation continues or occurs is a

separate violation for purposes of imposing a penalty. The total

amount of the penalty assessed for a violation continuing or

occurring on separate days under this subsection may not exceed

$5,000.

(d) The amount shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the threat to health or safety caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) whether the violator demonstrated good faith, including when

applicable whether the violator made good faith efforts to

correct the violation; and

(6) any other matter that justice may require.

(e) If the department initially determines that a violation

occurred, the department shall give written notice of the report

by certified mail to the person.

(f) The notice under Subsection (e) must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended penalty; and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

(g) Within 20 days after the date the person receives the notice

under Subsection (e), the person in writing may:

(1) accept the determination and recommended penalty of the

department; or

(2) make a request for a hearing on the occurrence of the

violation, the amount of the penalty, or both.

(h) If the person accepts the determination and recommended

penalty or if the person fails to respond to the notice, the

commissioner of state health services by order shall approve the

determination and impose the recommended penalty.

(i) If the person requests a hearing, the commissioner of state

health services shall refer the matter to the State Office of

Administrative Hearings, which shall promptly set a hearing date

and give written notice of the time and place of the hearing to

the person. An administrative law judge of the State Office of

Administrative Hearings shall conduct the hearing.

(j) The administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the commissioner of

state health services a proposal for a decision about the

occurrence of the violation and the amount of a proposed penalty.

(k) Based on the findings of fact, conclusions of law, and

proposal for a decision, the commissioner of state health

services by order may:

(1) find that a violation occurred and impose a penalty; or

(2) find that a violation did not occur.

(l) The notice of the order under Subsection (k) that is sent to

the person in accordance with Chapter 2001, Government Code, must

include a statement of the right of the person to judicial review

of the order.

Added by Acts 2009, 81st Leg., R.S., Ch.

1273, Sec. 1, eff. March 1, 2010.

Sec. 254.206. PAYMENT AND COLLECTION OF ADMINISTRATIVE PENALTY;

JUDICIAL REVIEW. (a) Within 30 days after the date an order of

the commissioner of state health services under Section

254.205(k) that imposes an administrative penalty becomes final,

the person shall:

(1) pay the penalty; or

(2) file a petition for judicial review of the commissioner's

order contesting the occurrence of the violation, the amount of

the penalty, or both.

(b) Within the 30-day period prescribed by Subsection (a), a

person who files a petition for judicial review may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving the court a supersedeas bond approved by the court

that:

(i) is for the amount of the penalty; and

(ii) is effective until all judicial review of the

commissioner's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) sending a copy of the affidavit to the executive

commissioner by certified mail.

(c) If the commissioner of state health services receives a copy

of an affidavit under Subsection (b)(2), the commissioner may

file with the court, within five days after the date the copy is

received, a contest to the affidavit. The court shall hold a

hearing on the facts alleged in the affidavit as soon as

practicable and shall stay the enforcement of the penalty on

finding that the alleged facts are true. The person who files an

affidavit has the burden of proving that the person is

financially unable to pay the penalty or to give a supersedeas

bond.

(d) If the person does not pay the penalty and the enforcement

of the penalty is not stayed, the penalty may be collected. The

attorney general may sue to collect the penalty.

(e) If the court sustains the finding that a violation occurred,

the court may uphold or reduce the amount of the penalty and

order the person to pay the full or reduced amount of the

penalty.

(f) If the court does not sustain the finding that a violation

occurred, the court shall order that a penalty is not owed.

(g) If the person paid the penalty and if the amount of the

penalty is reduced or the penalty is not upheld by the court, the

court shall order, when the court's judgment becomes final, that

the appropriate amount plus accrued interest be remitted to the

person within 30 days after the date that the judgement of the

court becomes final. The interest accrues at the rate charged on

loans to depository institutions by the New York Federal Reserve

Bank. The interest shall be paid for the period beginning on the

date the penalty is paid and ending on the date the penalty is

remitted.

(h) If the person gave a supersedeas bond and the penalty is not

upheld by the court, the court shall order, when the court's

judgment becomes final, the release of the bond. If the person

gave a supersedeas bond and the amount of the penalty is reduced,

the court shall order the release of the bond after the person

pays the reduced amount.

Added by Acts 2009, 81st Leg., R.S., Ch.

1273, Sec. 1, eff. March 1, 2010.



CHAPTER 255. QUALITY ASSURANCE EARLY WARNING SYSTEM FOR LONG-TERM CARE FACILITIES; RAPID RESPONSE TEAMS

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE B. LICENSING OF HEALTH FACILITIES

CHAPTER 255. QUALITY ASSURANCE EARLY WARNING SYSTEM FOR LONG-TERM

CARE FACILITIES; RAPID RESPONSE TEAMS

Sec. 255.001. DEFINITIONS. In this chapter:

(1) "Department" means the Department of Aging and Disability

Services.

(2) "Long-term care facility" means a nursing institution, an

assisted living facility, or an intermediate care facility for

the mentally retarded licensed under Chapter 242, 247, or 252, or

certified under Chapter 32, Human Resources Code.

(3) "Quality-of-care monitor" means a registered nurse,

pharmacist, or nutritionist who:

(A) is employed by the department;

(B) is trained and experienced in long-term care facility

regulation, standards of practice in long-term care, and

evaluation of patient care; and

(C) functions independently of other divisions of the

department.

Added by Acts 2001, 77th Leg., ch. 1284, Sec. 7.03, eff. June 15,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

837, Sec. 1, eff. September 1, 2005.

Sec. 255.002. EARLY WARNING SYSTEM. The department shall

establish an early warning system to detect conditions that could

be detrimental to the health, safety, and welfare of residents.

The early warning system shall include analysis of financial and

quality-of-care indicators that would predict the need for the

department to take action.

Added by Acts 2001, 77th Leg., ch. 1284, Sec. 7.03, eff. June 15,

2001.

Sec. 255.003. QUALITY-OF-CARE MONITORS. (a) The department

shall establish regional offices with one or more quality-of-care

monitors, based on the number of long-term care facilities in the

region, to monitor the facilities in the region on a regular,

aperiodic basis, including nights, evenings, weekends, and

holidays. A monitoring visit conducted under this chapter may be

announced or unannounced.

(b) Priority for monitoring visits shall be given to long-term

care facilities with a history of patient care deficiencies.

(c) Quality-of-care monitors may not be deployed by the

department as a part of the regional survey team in the conduct

of routine, scheduled surveys.

(d) A quality-of-care monitor may not interfere with, impede, or

otherwise adversely affect the performance of the duties of a

surveyor, inspector, or investigator of the department.

(e) Quality-of-care monitors shall assess:

(1) the overall quality of life in the long-term care facility;

and

(2) specific conditions in the facility directly related to

patient care.

(f) The quality-of-care monitor shall include in a monitoring

visit:

(1) observation of the care and services rendered to residents;

and

(2) formal and informal interviews with residents, family

members, facility staff, resident guests, volunteers, other

regulatory staff, and representatives of a human rights advocacy

committee.

(g) The identity of a resident or a family member of a resident

interviewed by a quality-of-care monitor as provided by

Subsection (f)(2) shall remain confidential and may not be

disclosed to any person under any other provision of this

section.

(h) The findings of a monitoring visit, both positive and

negative, shall be provided orally and in writing to the

long-term care facility administrator or, in the absence of the

facility administrator, to the administrator on duty or the

director of nursing.

(i) The quality-of-care monitor may recommend to the long-term

care facility administrator procedural and policy changes and

staff training to improve the care or quality of life of facility

residents.

(j) Conditions observed by the quality-of-care monitor that

create an immediate threat to the health or safety of a resident

shall be reported immediately to the regional office supervisor

for appropriate action and, as appropriate or as required by law,

to law enforcement, adult protective services, other divisions of

the department, or other responsible agencies.

Added by Acts 2001, 77th Leg., ch. 1284, Sec. 7.03, eff. June 15,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

837, Sec. 2, eff. September 1, 2005.

Sec. 255.004. RAPID RESPONSE TEAMS. (a) The department shall

create rapid response teams composed of health care experts that

can visit long-term care facilities identified through the

department's early warning system.

(b) Rapid response teams may visit long-term care facilities

that request the department's assistance. A visit under this

subsection may not occur before the 60th day after the date of an

exit interview following an annual or follow-up survey or

inspection.

(c) The rapid response teams may not be deployed for the purpose

of helping a long-term care facility prepare for a regular

inspection or survey conducted under Chapter 242, 247, or 252 or

in accordance with Chapter 32, Human Resources Code.

Added by Acts 2001, 77th Leg., ch. 1284, Sec. 7.03, eff. June 15,

2001.

Sec. 255.005. REPORT. The department shall assess and evaluate

the effectiveness of the quality assurance early warning system

and shall report its findings annually to the governor, the

lieutenant governor, and the speaker of the house of

representatives.

Added by Acts 2001, 77th Leg., ch. 1284, Sec. 7.03, eff. June 15,

2001.



CHAPTER 256. SAFE PATIENT HANDLING AND MOVEMENT PRACTICES

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE B. LICENSING OF HEALTH FACILITIES

CHAPTER 256. SAFE PATIENT HANDLING AND MOVEMENT PRACTICES

Sec. 256.001. DEFINITIONS. In this chapter:

(1) "Hospital" means a general or special hospital, as defined

by Section 241.003, a private mental hospital licensed under

Chapter 577, or another hospital that is maintained or operated

by the state.

(2) "Nursing home" means an institution licensed under Chapter

242.

Added by Acts 2005, 79th Leg., Ch.

401, Sec. 1, eff. January 1, 2006.

Sec. 256.002. REQUIRED SAFE PATIENT HANDLING AND MOVEMENT

POLICY. (a) The governing body of a hospital or the quality

assurance committee of a nursing home shall adopt and ensure

implementation of a policy to identify, assess, and develop

strategies to control risk of injury to patients and nurses

associated with the lifting, transferring, repositioning, or

movement of a patient.

(b) The policy shall establish a process that, at a minimum,

includes:

(1) analysis of the risk of injury to both patients and nurses

posed by the patient handling needs of the patient populations

served by the hospital or nursing home and the physical

environment in which patient handling and movement occurs;

(2) education of nurses in the identification, assessment, and

control of risks of injury to patients and nurses during patient

handling;

(3) evaluation of alternative ways to reduce risks associated

with patient handling, including evaluation of equipment and the

environment;

(4) restriction, to the extent feasible with existing equipment

and aids, of manual patient handling or movement of all or most

of a patient's weight to emergency, life-threatening, or

otherwise exceptional circumstances;

(5) collaboration with and annual report to the nurse staffing

committee;

(6) procedures for nurses to refuse to perform or be involved in

patient handling or movement that the nurse believes in good

faith will expose a patient or a nurse to an unacceptable risk of

injury;

(7) submission of an annual report to the governing body or the

quality assurance committee on activities related to the

identification, assessment, and development of strategies to

control risk of injury to patients and nurses associated with the

lifting, transferring, repositioning, or movement of a patient;

and

(8) in developing architectural plans for constructing or

remodeling a hospital or nursing home or a unit of a hospital or

nursing home in which patient handling and movement occurs,

consideration of the feasibility of incorporating patient

handling equipment or the physical space and construction design

needed to incorporate that equipment at a later date.

Added by Acts 2005, 79th Leg., Ch.

401, Sec. 1, eff. January 1, 2006.



CHAPTER 257. NURSE STAFFING

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE B. LICENSING OF HEALTH FACILITIES

CHAPTER 257. NURSE STAFFING

Sec. 257.001. DEFINITIONS. In this chapter:

(1) "Committee" means a nurse staffing committee required by

this chapter.

(2) "Department" means the Department of State Health Services.

(3) "Hospital" means:

(A) a general hospital or special hospital, as those terms are

defined by Section 241.003, including a hospital maintained or

operated by this state; or

(B) a mental hospital licensed under Chapter 577.

(4) "Patient care unit" means a unit or area of a hospital in

which registered nurses provide patient care.

Added by Acts 2009, 81st Leg., R.S., Ch.

742, Sec. 1, eff. September 1, 2009.

Sec. 257.002. LEGISLATIVE FINDINGS. (a) The legislature finds

that:

(1) research supports a conclusion that adequate nurse staffing

is directly related to positive patient outcomes and nurse

satisfaction with the practice environment;

(2) nurse satisfaction with the practice environment is in large

measure determined by providing an adequate level of nurse

staffing based on research findings and patient intensity;

(3) nurse satisfaction and patient safety can be adversely

affected when nurses work excessive hours; and

(4) hospitals and nurses share a mutual interest in patient

safety initiatives that create a healthy environment for nurses

and appropriate care for patients.

(b) In order to protect patients, support greater retention of

registered nurses, and promote adequate nurse staffing, the

legislature intends to establish a mechanism whereby nurses and

hospital management shall participate in a joint process

regarding decisions about nurse staffing.

Added by Acts 2009, 81st Leg., R.S., Ch.

742, Sec. 1, eff. September 1, 2009.

Sec. 257.003. NURSE STAFFING POLICY AND PLAN. (a) The

governing body of a hospital shall adopt, implement, and enforce

a written nurse staffing policy to ensure that an adequate number

and skill mix of nurses are available to meet the level of

patient care needed. The policy must include a process for:

(1) requiring the hospital to give significant consideration to

the nurse staffing plan recommended by the hospital's nurse

staffing committee and to that committee's evaluation of any

existing plan;

(2) adopting, implementing, and enforcing an official nurse

services staffing plan that is based on the needs of each patient

care unit and shift and on evidence relating to patient care

needs;

(3) using the official nurse services staffing plan as a

component in setting the nurse staffing budget;

(4) encouraging nurses to provide input to the committee

relating to nurse staffing concerns;

(5) protecting from retaliation nurses who provide input to the

committee; and

(6) ensuring compliance with rules adopted by the executive

commissioner of the Health and Human Services Commission relating

to nurse staffing.

(b) The official nurse services staffing plan adopted under

Subsection (a) must:

(1) reflect current standards established by private

accreditation organizations, governmental entities, national

nursing professional associations, and other health professional

organizations;

(2) set minimum staffing levels for patient care units that are:

(A) based on multiple nurse and patient considerations; and

(B) determined by the nursing assessment and in accordance with

evidence-based safe nursing standards;

(3) include a method for adjusting the staffing plan for each

patient care unit to provide staffing flexibility to meet patient

needs; and

(4) include a contingency plan when patient care needs

unexpectedly exceed direct patient care staff resources.

(c) The hospital shall:

(1) use the official nurse services staffing plan:

(A) as a component in setting the nurse staffing budget; and

(B) to guide the hospital in assigning nurses hospital-wide; and

(2) make readily available to nurses on each patient care unit

at the beginning of each shift the official nurse services

staffing plan levels and current staffing levels for that unit

and that shift.

Added by Acts 2009, 81st Leg., R.S., Ch.

742, Sec. 1, eff. September 1, 2009.

Sec. 257.004. NURSE STAFFING COMMITTEE. (a) A hospital shall

establish a nurse staffing committee as a standing committee of

the hospital.

(b) The committee shall be composed of members who are

representative of the types of nursing services provided in the

hospital.

(c) The chief nursing officer of the hospital is a voting member

of the committee.

(d) At least 60 percent of the members of the committee must be

registered nurses who:

(1) provide direct patient care during at least 50 percent of

their work time; and

(2) are selected by their peers who provide direct patient care

during at least 50 percent of their work time.

(e) The committee shall meet at least quarterly.

(f) Participation on the committee by a hospital employee as a

committee member is part of the employee's work time, and the

hospital shall compensate that member for that time accordingly.

The hospital shall relieve a committee member of other work

duties during committee meetings.

(g) The committee shall:

(1) develop and recommend to the hospital's governing body a

nurse staffing plan that meets the requirements of Section

257.003;

(2) review, assess, and respond to staffing concerns expressed

to the committee;

(3) identify the nurse-sensitive outcome measures the committee

will use to evaluate the effectiveness of the official nurse

services staffing plan;

(4) evaluate, at least semiannually, the effectiveness of the

official nurse services staffing plan and variations between the

plan and the actual staffing; and

(5) submit to the hospital's governing body, at least

semiannually, a report on nurse staffing and patient care

outcomes, including the committee's evaluation of the

effectiveness of the official nurse services staffing plan and

aggregate variations between the staffing plan and actual

staffing.

(h) In evaluating the effectiveness of the official nurse

services staffing plan, the committee shall consider patient

needs, nursing-sensitive quality indicators, nurse satisfaction

measures collected by the hospital, and evidence-based nurse

staffing standards.

Added by Acts 2009, 81st Leg., R.S., Ch.

742, Sec. 1, eff. September 1, 2009.

Sec. 257.005. REPORTING OF STAFFING INFORMATION TO DEPARTMENT.

(a) A hospital shall annually report to the department on:

(1) whether the hospital's governing body has adopted a nurse

staffing policy as required by Section 257.003;

(2) whether the hospital has established a nurse staffing

committee as required by Section 257.004 that meets the

membership requirements of that section;

(3) whether the nurse staffing committee has evaluated the

hospital's official nurse services staffing plan as required by

Section 257.004 and has reported the results of the evaluation to

the hospital's governing body as provided by that section; and

(4) the nurse-sensitive outcome measures the committee adopted

for use in evaluating the hospital's official nurse services

staffing plan.

(b) Information reported under Subsection (a) is public

information.

(c) To the extent possible, the department shall collect the

data required under Subsection (a) as part of a survey required

by the department under other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

742, Sec. 1, eff. September 1, 2009.



CHAPTER 258. MANDATORY OVERTIME FOR NURSES PROHIBITED

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE B. LICENSING OF HEALTH FACILITIES

CHAPTER 258. MANDATORY OVERTIME FOR NURSES PROHIBITED

Sec. 258.001. DEFINITIONS. In this chapter:

(1) "Hospital" means:

(A) a general hospital or special hospital, as those terms are

defined by Section 241.003, including a hospital maintained or

operated by this state; or

(B) a mental hospital licensed under Chapter 577.

(2) "Nurse" means a registered nurse or vocational nurse

licensed under Chapter 301, Occupations Code.

(3) "On-call time" means time spent by a nurse who is not

working but who is compensated for availability.

Added by Acts 2009, 81st Leg., R.S., Ch.

742, Sec. 1, eff. September 1, 2009.

Sec. 258.002. MANDATORY OVERTIME. For purposes of this chapter,

"mandatory overtime" means a requirement that a nurse work hours

or days that are in addition to the hours or days scheduled,

regardless of the length of a scheduled shift or the number of

scheduled shifts each week. In determining whether work is

mandatory overtime, prescheduled on-call time or time immediately

before or after a scheduled shift necessary to document or

communicate patient status to ensure patient safety is not

included.

Added by Acts 2009, 81st Leg., R.S., Ch.

742, Sec. 1, eff. September 1, 2009.

Sec. 258.003. PROHIBITION OF MANDATORY OVERTIME. (a) A

hospital may not require a nurse to work mandatory overtime, and

a nurse may refuse to work mandatory overtime.

(b) This section does not prohibit a nurse from volunteering to

work overtime.

(c) A hospital may not use on-call time as a substitute for

mandatory overtime.

Added by Acts 2009, 81st Leg., R.S., Ch.

742, Sec. 1, eff. September 1, 2009.

Sec. 258.004. EXCEPTIONS. (a) Section 258.003 does not apply

if:

(1) a health care disaster, such as a natural or other type of

disaster that increases the need for health care personnel,

unexpectedly affects the county in which the nurse is employed or

affects a contiguous county;

(2) a federal, state, or county declaration of emergency is in

effect in the county in which the nurse is employed or is in

effect in a contiguous county;

(3) there is an emergency or unforeseen event of a kind that:

(A) does not regularly occur;

(B) increases the need for health care personnel at the hospital

to provide safe patient care; and

(C) could not prudently be anticipated by the hospital; or

(4) the nurse is actively engaged in an ongoing medical or

surgical procedure and the continued presence of the nurse

through the completion of the procedure is necessary to ensure

the health and safety of the patient.

(b) If a hospital determines that an exception exists under

Subsection (a)(3), the hospital shall, to the extent possible,

make a good faith effort to meet the staffing need through

voluntary overtime, including calling per diems and agency

nurses, assigning floats, or requesting an additional day of work

from off-duty employees.

Added by Acts 2009, 81st Leg., R.S., Ch.

742, Sec. 1, eff. September 1, 2009.

Sec. 258.005. RETALIATION PROHIBITED. A hospital may not

suspend, terminate, or otherwise discipline or discriminate

against a nurse who refuses to work mandatory overtime.

Added by Acts 2009, 81st Leg., R.S., Ch.

742, Sec. 1, eff. September 1, 2009.



CHAPTER 259. SURGICAL TECHNOLOGISTS AT HEALTH CARE FACILITIES

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE B. LICENSING OF HEALTH FACILITIES

CHAPTER 259. SURGICAL TECHNOLOGISTS

AT HEALTH CARE FACILITIES

Sec. 259.001. DEFINITIONS. In this chapter:

(1) "Department" means the Department of State Health Services.

(2) "Surgical technologist" means a person who practices

surgical technology.

(3) "Surgical technology" means intraoperative surgical patient

care as follows:

(A) preparing the operating room for surgical procedures by

ensuring that surgical equipment is functioning properly and

safely;

(B) preparing the operating room and the sterile field for

surgical procedures by preparing sterile supplies, instruments,

and equipment using sterile technique;

(C) anticipating the needs of the surgical team based on

knowledge of human anatomy and pathophysiology and how they

relate to the surgical patient and the patient's surgical

procedure;

(D) as directed in an operating room setting, performing the

following tasks at the sterile field:

(i) passing supplies, equipment, or instruments;

(ii) sponging or suctioning an operative site;

(iii) preparing and cutting suture material;

(iv) transferring and pouring irrigation fluids;

(v) transferring but not administering drugs within the sterile

field;

(vi) handling specimens;

(vii) holding retractors and other instruments;

(viii) applying electrocautery to clamps on bleeders;

(ix) connecting drains to suction apparatus;

(x) applying dressings to closed wounds; and

(xi) assisting in counting sponges, needles, supplies, and

instruments with the registered nurse circulator;

(E) cleaning and preparing instruments for sterilization on

completion of the surgery; and

(F) assisting the surgical team with cleaning of the operating

room on completion of the surgery.

Added by Acts 2009, 81st Leg., R.S., Ch.

321, Sec. 1, eff. September 1, 2009.

Sec. 259.002. REQUIREMENTS FOR PRACTICING SURGICAL TECHNOLOGY.

(a) A health care facility licensed by the department under this

subtitle or owned or operated by the state may not employ a

person to practice surgical technology in that health care

facility unless that person provides evidence that the person:

(1) has successfully completed an accredited educational program

for surgical technologists and holds and maintains certification

as a surgical technologist by:

(A) the National Board of Surgical Technology and Surgical

Assisting or its successor;

(B) the National Center for Competency Testing or its successor;

or

(C) another surgical technologist certification program approved

by the department;

(2) has completed an appropriate training program for surgical

technology in the army, navy, air force, marine corps, or coast

guard of the United States or in the United States Public Health

Service;

(3) was employed to practice surgical technology in a health

care facility before September 1, 2009; or

(4) is in the service of the federal government, to the extent

the person is performing duties related to that service.

(b) Notwithstanding Subsection (a), a health care facility may

employ a person to practice surgical technology at that health

care facility from the date the person graduates from an

accredited educational program for surgical technologists until

the 180th day after the date of graduation. The person may not

continue to practice surgical technology after the 180th day

after the date of graduation without showing documentation to the

health care facility that the person holds and maintains the

surgical technologist certification required by Subsection

(a)(1).

(c) Notwithstanding Subsection (a), a health care facility may

employ a surgical technologist who does not meet the requirements

of this section if:

(1) after a diligent and thorough effort has been made, the

health care facility is unable to employ a sufficient number of

qualified surgical technologists who meet the requirements of

this section; and

(2) the health care facility makes a written record of its

efforts under Subdivision (1) and retains the record at the

health care facility.

Added by Acts 2009, 81st Leg., R.S., Ch.

321, Sec. 1, eff. September 1, 2009.

Sec. 259.003. SUPERVISION OF SURGICAL TECHNOLOGISTS. This

chapter does not repeal or modify any law relating to the

supervision of surgical technologists.

Added by Acts 2009, 81st Leg., R.S., Ch.

321, Sec. 1, eff. September 1, 2009.

Sec. 259.004. OTHER LICENSED PRACTITIONERS. This chapter does

not prohibit a licensed practitioner from performing a task or

function within the scope of the practitioner's license.

Added by Acts 2009, 81st Leg., R.S., Ch.

321, Sec. 1, eff. September 1, 2009.

Sec. 259.005. APPLICABILITY. This chapter does not apply to:

(1) a licensed registered nurse or a licensed vocational nurse;

or

(2) the employment by a health care facility of an individual

whose primary functions include the cleaning or sterilization of

supplies, instruments, equipment, or operating rooms.

Added by Acts 2009, 81st Leg., R.S., Ch.

321, Sec. 1, eff. September 1, 2009.

Sec. 259.006. ENFORCEMENT. (a) The department may adopt rules

to administer and enforce this chapter.

(b) A health care facility that violates Section 259.002 is

subject to an administrative penalty, a civil penalty, or other

disciplinary action, as applicable, in the same manner as if the

facility violated the chapter under which the facility is

licensed.

Added by Acts 2009, 81st Leg., R.S., Ch.

321, Sec. 1, eff. September 1, 2009.



CHAPTER 261. MUNICIPAL HOSPITALS

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE C. LOCAL HOSPITALS

CHAPTER 261. MUNICIPAL HOSPITALS

SUBCHAPTER A. TYPE A GENERAL-LAW MUNICIPALITIES

Sec. 261.001. REGULATION OF HOSPITALS BY TYPE A GENERAL-LAW

MUNICIPALITY. The governing body of a Type A general-law

municipality may:

(1) construct or establish one or more hospitals and control and

regulate those hospitals; and

(2) prohibit or permit and regulate the establishment of private

hospitals.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. SALE, LEASE, OR CLOSURE OF MUNICIPAL HOSPITAL

Sec. 261.011. AUTHORITY OF GOVERNING BODY. (a) The governing

body of a municipality by ordinance may order the sale, lease, or

closure of all or part of a hospital owned and operated by the

municipality, including real property. The ordinance must include

a finding by the governing body that the sale, lease, or closure

is in the best interest of the residents of the municipality.

(b) A sale or closure may not take effect before the expiration

of the period in which a petition may be filed under Section

261.012.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 261.012. SALE OR CLOSURE PETITION; ELECTION. (a) The

governing body shall order and conduct an election on the sale or

closure of a hospital if, before the 31st day after the date the

governing body orders the sale or closure, the governing body

receives a petition signed by at least 10 percent of the

qualified voters of the municipality requesting the election.

(b) If a petition is filed under Subsection (a), the sale or

closure is contingent on voter approval. If a majority of the

qualified voters voting on the question approve the sale or

closure, the hospital may be sold or closed. The number of

qualified voters of the municipality is determined according to

the most recent official list of qualified voters.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 261.013. FORM AND TERMS OF LEASE IN MUNICIPALITY OF 25,000

OR LESS. (a) The governing body of a municipality with a

population of 25,000 or less may lease all or part of a hospital

owned by the municipality for operation by the lessee as a public

hospital under terms that are satisfactory to the governing body

and the lessee. The term of the lease may not exceed 50 years.

(b) The lease must:

(1) be authorized by ordinance or resolution adopted by the

governing body;

(2) be executed on behalf of the municipality by the mayor and

the municipal secretary or clerk; and

(3) have the seal of the municipality impressed on the lease.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. LIABILITY OF NONPROFIT MANAGEMENT CONTRACTOR

Sec. 261.051. DEFINITION. In this subchapter, "municipal

hospital management contractor" means a nonprofit corporation,

partnership, or sole proprietorship that manages or operates a

hospital or provides services under a contract with a

municipality or municipal hospital authority.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 11.02, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 289, Sec. 2, eff. Sept. 1, 2003.

Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 26.01,

eff. Jan. 11, 2004.

Sec. 261.052. LIABILITY OF A MUNICIPAL HOSPITAL MANAGEMENT

CONTRACTOR. A municipal hospital management contractor in its

management or operation of a hospital under a contract with a

municipality or a municipal hospital authority is considered a

governmental unit for purposes of Chapters 101, 102, and 108,

Civil Practice and Remedies Code, and any employee of the

contractor is, while performing services under the contract for

the benefit of the hospital, an employee of the municipality for

the purposes of Chapters 101, 102, and 108, Civil Practice and

Remedies Code.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 11.02, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 289, Sec. 2, eff. Sept. 1, 2003.

Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 26.01,

eff. Jan. 11, 2004.



CHAPTER 262. MUNICIPAL HOSPITAL AUTHORITIES

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE C. LOCAL HOSPITALS

CHAPTER 262. MUNICIPAL HOSPITAL AUTHORITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 262.001. SHORT TITLE. This chapter may be cited as the

Hospital Authority Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.002. DEFINITIONS. In this chapter:

(1) "Authority" means a hospital authority created under this

chapter.

(2) "Board" means the board of directors of an authority.

(3) "Bond" includes a note.

(4) "Bond resolution" means the resolution authorizing the

issuance of revenue bonds.

(5) "Governing body" means the governing body of a municipality.

(6) "Hospital" means a hospital project as defined by Section

223.002.

(7) "Trust indenture" means the mortgage, deed of trust, or

other instrument pledging revenues of, or creating a mortgage

lien on, properties to secure revenue bonds issued by an

authority.

(8) "Trustee" means the trustee under a trust indenture.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.003. CREATION. (a) A governing body may adopt an

ordinance creating a hospital authority and designating the name

of the authority if the governing body finds that creation of the

authority is in the best interest of the municipality and its

residents.

(b) The governing bodies of two or more municipalities may each

adopt an ordinance creating a hospital authority that includes

those municipalities and designating the name of the authority if

the governing bodies find that creation of the authority is in

the best interest of the municipalities.

(c) The authority is composed only of the territory in each

municipality in the authority.

(d) The authority is a body politic and corporate.

(e) The authority does not have taxing power.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.004. TAX EXEMPTION. The authority's property is exempt

from taxation because it is held for public purposes only and

devoted exclusively to the use and benefit of the public.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.005. DISSOLUTION. (a) A governing body by ordinance

may dissolve an authority created by the governing body if the

governing body and the authority provide for the sale or transfer

of the authority's assets and liabilities to the municipality or

to another person.

(b) The dissolution of an authority and the sale or transfer of

the authority's assets and liabilities may not:

(1) violate a trust indenture or bond resolution relating to the

outstanding bonds of the authority; or

(2) diminish or impair the rights of the holders of outstanding

bonds, warrants, or other obligations of the authority.

(c) Except as otherwise provided by this section, an ordinance

dissolving an authority takes effect on the 31st day after the

date the governing body adopts the ordinance.

(d) If before the ordinance takes effect the municipality

receives a petition requesting a referendum on the dissolution

that is signed by a number of registered voters of the

municipality equal to at least 10 percent of the number of voters

who voted in the most recent municipal election, the ordinance

does not take effect and the governing body shall order the

election.

(e) Section 41.001(a), Election Code, requiring an election to

be held on a uniform election date, does not apply to an election

under this section. The ballot shall be printed to provide for

voting for or against the proposition: "Dissolution of the (name

of the authority)."

(f) If a majority of the votes in the election are cast in favor

of the proposition, the ordinance takes effect on a date stated

in the order declaring the results of the election. If a majority

of the votes in the election are cast against the proposition,

the ordinance does not take effect and the governing body may not

adopt an ordinance dissolving the authority before the first

anniversary of the date of the election. That ordinance is also

subject to the petition and election requirements of this

section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 262.011. BOARD OF DIRECTORS. (a) The authority is

governed by a board of directors with at least seven and not more

than 11 members.

(b) The number of directors shall be determined at the time the

authority is created. The number may be changed by amendment of

the ordinance or ordinances creating the authority unless

prohibited by the resolution authorizing the issuance of bonds or

by the trust indenture securing the bonds. However, a reduction

in the number of directors may not shorten the term of an

incumbent director.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.012. APPOINTMENT OF BOARD; TERMS OF OFFICE. (a) The

governing body or governing bodies shall appoint the directors of

the authority for terms not to exceed two years except as

otherwise provided by this section. If the authority includes

more than one municipality, each governing body shall appoint an

equal number of directors unless the governing bodies agree

otherwise.

(b) The resolution authorizing the issuance of revenue bonds or

the trust indenture securing the bonds may prescribe the method

of selecting a majority of the directors and the term of office

of those directors, and the terms of directors appointed before

the issuance of the bonds are subject to the resolution or trust

indenture. The governing body or governing bodies shall appoint

the remaining directors.

(c) The trust indenture may provide that in the event of a

default, as defined in the trust indenture, the trustee may

appoint all directors. On that appointment, the terms of the

directors in office terminate.

(d) If the authority purchases an existing hospital or a

hospital under construction from a nonprofit corporation, the

directors shall be determined as provided in the contract of

purchase.

(e) If the authority is financed under Chapter 223, the

governing body or governing bodies by ordinance may require the

board to submit nominees for appointment to the board. If a

nominee is rejected by the governing body or governing bodies,

the board shall submit another nominee. The governing body or

governing bodies shall select the directors from the nominees

submitted by the board and any other nominee submitted by a

member of a governing body. The governing body or governing

bodies may also limit the number of successive terms that a

director may serve.

(f) An officer or employee of a municipality in the authority is

not eligible for appointment as a director.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.013. OFFICERS. (a) The board shall elect:

(1) a president and a vice-president, who must be directors;

(2) a secretary and a treasurer, who are not required to be

directors; and

(3) any other officers authorized by the authority's bylaws.

(b) The offices of secretary and treasurer may be combined.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.014. AUTHORITY OF BOARD. (a) Action may be taken by a

majority of the directors present if a quorum is present.

(b) The president has the same right to vote as other directors.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.015. COMPENSATION. A director may not receive

compensation for services but is entitled to reimbursement for

expenses incurred in performing services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 262.021. GENERAL POWERS. (a) The authority has the power

of perpetual succession.

(b) The authority may:

(1) have a seal;

(2) sue and be sued; and

(3) make, amend, and repeal its bylaws.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.022. ACQUISITION, OPERATION, AND LEASE OF HOSPITALS.

(a) The authority may construct, purchase, enlarge, furnish, or

equip one or more hospitals. A hospital may be located outside

the municipality or municipalities.

(b) The authority may operate and maintain one or more

hospitals. The authority shall operate a hospital without the

intervention of private profit for the use and benefit of the

public unless the authority leases the hospital.

(c) The board may lease a hospital, or part of a hospital, owned

by the authority for operation by the lessee as a hospital under

terms that are satisfactory to the board and the lessee. The

lease must:

(1) be authorized by resolution of the board;

(2) be executed on behalf of the authority by the president and

secretary of the board; and

(3) have the seal of the authority impressed on the lease.

(d) The bond resolution or trust indenture may prescribe

procedures and policies for the operation of a hospital. If a

hospital is used, operated, or acquired by a nonprofit

corporation or is leased, the authority may delegate to the

nonprofit corporation or lessee the duty to establish the

procedures and policies.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.0225. AUTHORITY TO BORROW MONEY. (a) This section

applies only to an authority created by a municipality with a

population of less than 25,000.

(b) The board may, on behalf of the authority, borrow money from

a federally insured lending institution for any of the

authority's purposes.

(c) The board may borrow money in the amount it considers

advisable subject to a rate of interest and other terms and

conditions it considers advisable.

(d) A loan for which bonds are pledged shall mature not later

than the first anniversary of the date on which the loan is made.

Added by Acts 1995, 74th Leg., ch. 740, Sec. 1, eff. Aug. 28,

1995. Amended by Acts 2003, 78th Leg., ch. 702, Sec. 1, eff. June

20, 2003.

Sec. 262.023. EMPLOYEES. (a) The board may employ a manager or

executive director of a hospital and other employees, experts,

and agents.

(b) The board may delegate to the manager or executive director

the authority to manage the hospital and to employ and discharge

employees.

(c) The board may employ legal counsel.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.024. MANAGEMENT AGREEMENT. (a) The board may enter

into an agreement with any person for the management or operation

of a hospital, or part of a hospital, owned by the authority

under terms that are satisfactory to the board and the

contracting party.

(b) The agreement must:

(1) be authorized by resolution of the board;

(2) be executed on behalf of the authority by the president and

secretary of the board; and

(3) have the seal of the authority impressed on the agreement.

(c) The board may delegate to the manager the authority to

manage the hospital and to employ and discharge employees.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.025. COMMITTEES. (a) The board, by a resolution

adopted by a majority of the directors in office, may designate

one or more committees if authorized to do so by the authority's

bylaws.

(b) At least two directors must serve on each committee. Each

committee may have additional nonvoting members who are not

directors if authorized by the resolution or the bylaws.

(c) A committee may exercise the board's power to manage the

authority to the extent and in the manner provided by the

resolution or the bylaws. However, the board may not delegate to

a committee the authority to:

(1) issue bonds;

(2) make or amend a lease of a hospital or a management

agreement relating to a hospital; or

(3) employ or discharge a manager or executive director.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.026. RATES FOR HOSPITAL SERVICES. (a) Except as

provided by Subsection (b), through charging sufficient rates for

services provided by a hospital and through its other revenue

sources the board shall produce revenue sufficient to:

(1) pay the expenses of owning, operating, and maintaining the

hospital;

(2) pay the interest on the bonds as it becomes due;

(3) create a sinking fund to pay the bonds as they become due;

and

(4) create and maintain a bond reserve fund and other funds as

provided in the bond resolution or trust indenture.

(b) If the hospital is used, operated, or acquired by a

nonprofit corporation under Chapter 223 or is leased, the board

shall require the nonprofit corporation or the lessee to charge

rates for services provided by the hospital that are sufficient

with the nonprofit corporation's or lessee's other sources of

revenue to:

(1) pay the expenses of operating and maintaining the hospital;

and

(2) make payments or pay rentals to the authority that are

sufficient with the authority's other pledged sources of

estimated revenue to:

(A) pay the interest on the bonds as it becomes due;

(B) create a sinking fund to pay the bonds as they become due;

and

(C) create and maintain a bond reserve fund and other funds as

provided in the bond resolution or trust indenture.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.027. DEPOSITORY. The authority may:

(1) select a depository in the same manner that a municipality

may select a depository under Chapter 105, Local Government Code;

or

(2) award its depository contract to the depository or

depositories selected as the depository or depositories of the

municipality or municipalities in the authority and on the same

terms as the terms of the municipal depository agreement or

agreements.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.028. EMINENT DOMAIN. (a) To carry out a power granted

by this chapter, the authority may acquire the fee simple title

to land, other property, and easements by condemnation under

Chapter 21, Property Code.

(b) The authority is considered to be a municipal corporation

for the purposes of Section 21.021(c), Property Code.

(c) The board shall determine the amount and character of the

interest in land, other property, and easements to be acquired

under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.029. GIFTS AND ENDOWMENTS. The board may accept gifts

and endowments to hold and administer as required by the

respective donors.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.030. MEDICAL RECORDS. (a) The preservation,

microfilming, destruction, or other disposition of the records of

the authority is subject to Subtitle C, Title 6, Local Government

Code.

(b) The period that medical records are retained shall be in

accordance with rules relating to the retention of medical

records adopted by the Texas Department of Health and with other

applicable federal and state laws and rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 116, eff. Sept. 1,

1991.

Sec. 262.031. SALE OF PROPERTY; GENERAL PROVISIONS. (a) The

board may sell, through sealed bids or at a public auction, real

property acquired by gift or purchase that the board determines

is not needed for hospital purposes if the sale does not violate:

(1) a trust indenture or bond resolution relating to outstanding

bonds of the authority;

(2) prior restrictions placed on the use of the property; or

(3) an agreement between the authority and a nonprofit

corporation under Chapter 223.

(b) If the board conducts the sale by sealed bids, the board

shall provide notice of the sale under Section 272.001, Local

Government Code.

(c) If the board conducts the sale by public auction, the board

shall publish a notice of the sale once a week for three

consecutive weeks in a newspaper of general circulation in each

municipality in the authority. The notice must include a

description of the property and the date, time, and place of the

auction. The first notice must be published not later than the

21st day before the date of the auction.

(d) This section does not affect the authority's powers under

Chapter 223.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.032. SALE OF PROPERTY TO POLITICAL SUBDIVISION. (a)

The authority may sell property to a political subdivision for

the fair market value of the property.

(b) The board must publish a notice of its intention to sell, a

description of the property, and the scheduled date of sale in

one or more newspapers of general circulation in the authority

once a week for two consecutive weeks. The first notice must be

published not later than the 15th day before the scheduled sale

date.

(c) A petition requesting an election on the question of the

sale, signed by at least 10 percent of the qualified voters

residing in the authority, may be presented to the secretary or

president of the board before the scheduled sale date.

(d) The board shall order the election on receiving the

petition. If no petition is filed, the board may sell the

property without an election or may order an election on its own

motion. The order must contain the same information contained in

the notice of the election under Subsection (f).

(e) Section 41.001(a), Election Code, requiring elections to be

held on uniform election dates, does not apply to the election.

(f) In addition to the contents of the notice required by the

Election Code, the notice must state the names of the presiding

judge, alternate judge, and clerks for each polling place. The

board shall publish notice of the election in one or more

newspapers of general circulation in the authority once a week

for two consecutive weeks. The first notice must be published not

later than the 31st day before election day.

(g) The ballot shall be printed to provide for voting for or

against the proposition: "The sale of ______ by the ____________

Hospital Authority."

(h) If a majority of qualified voters who vote in the election

favor the sale, the board may sell the property.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.033. SALE OR CLOSING OF HOSPITAL. (a) The board may

sell a hospital, or part of a hospital, owned by the authority or

close a hospital, or part of a hospital, owned or operated by the

authority. The sale or closure must:

(1) be authorized by resolution of the board;

(2) be executed on behalf of the authority by the president and

secretary of the board; and

(3) be made by a document having the seal of the authority

impressed on it.

(b) A sale or closing may not take effect before the expiration

of the period in which a petition may be filed under Subsection

(c).

(c) The board shall order and conduct an election on the sale or

closing of a hospital if, before the 31st day after the date the

governing body authorizes the sale or closing, the board receives

a petition requesting the election signed by at least 10 percent

of the qualified voters of the authority. The number of qualified

voters is determined according to the most recent official list

of registered voters.

(d) If a petition is filed under Subsection (c), the hospital

may be sold or closed only if a majority of the qualified voters

voting on the question approve the sale or closing.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.034. FACILITIES AND SERVICES FOR ELDERLY AND DISABLED.

(a) The authority may construct, acquire, own, operate, enlarge,

improve, furnish, or equip one or more of the following types of

facilities or services for the care of the elderly or disabled:

(1) a nursing home or similar long-term care facility;

(2) elderly housing;

(3) assisted living;

(4) home health;

(5) personal care;

(6) special care;

(7) continuing care; and

(8) durable medical equipment.

(b) The authority may lease or enter into an operations or

management agreement relating to all or part of a facility or

service for the care of the elderly or disabled that is owned by

the authority. The authority may sell, transfer, otherwise

convey, or close all or part of the facility and may discontinue

a service.

(c) The authority may issue revenue bonds and other notes in

accordance with this chapter to acquire, construct, or improve a

facility for the care of the elderly or disabled or to implement

the delivery of a service for the care of the elderly or

disabled.

(d) For the purposes of this section, a facility or service

described by Subsection (a) is considered to be a hospital

project under Chapter 223 (Hospital Project Financing Act).

(e) This section applies only to an authority that owns or

operates a hospital licensed under Chapter 241 and that is

located in:

(1) a county with a population of 225,000 or less;

(2) those portions of extended municipalities that the federal

census bureau has determined to be rural;

(3) an area that is not delineated as an urbanized area by the

federal census bureau; or

(4) a municipality with a population of less than 12,000 and a

county with a population of 2.5 million or more at the time the

authority begins operating a facility or providing a service

described by Subsection (a).

(f) This section does not authorize the authority to issue

revenue bonds or other notes in accordance with this chapter to

construct, acquire, own, enlarge, improve, furnish, or equip a

facility or service listed in Subsection (a) if a private

provider of the facility or service is available and accessible

in the service area of the authority.

(g) An authority described by Subsection (e)(4) may not own or

operate more than 50 licensed nursing home beds under this

section and is not subject to Subsection (f).

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 117, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 965, Sec. 4, eff. June

16, 1995; Acts 1999, 76th Leg., ch. 793, Sec. 1, eff. Aug. 30,

1999; Acts 1999, 76th Leg., ch. 1030, Sec. 1, eff. Sept. 1, 1999.

Sec. 262.035. POWERS AND DUTIES OF CERTAIN HOSPITAL AUTHORITIES;

LEASE. (a) This section applies only to an authority created in

a county with a population of at least 350,000 in which a

hospital district is not located.

(b) A municipality may lease to an authority subject to this

section all or part of a hospital and any other health facilities

owned by the municipality. The lease may provide that the

municipality may retain during the term of the lease specified

rights relating to the operation of the authority and the

facilities leased from the municipality. The lease may provide

that:

(1) the municipality may retain the power to appoint all

directors of the authority, notwithstanding Section 262.012;

(2) the authority is required to perform specified health care

services on behalf of the municipality;

(3) the municipality may agree to fund specified health care

services;

(4) the authority is prohibited from eliminating or curtailing

specified health care services offered at the facilities leased

from the municipality without prior consultation with or the

approval of the municipality;

(5) the authority is prohibited from subletting the facilities

leased from the municipality or assigning its rights under the

lease for a total term of more than five years, or entering into

a management contract for the operation of the facilities leased

from the municipality as a whole, or pledging the authority's

revenues derived from the operation of the facilities leased from

the municipality, without prior consultation with or the approval

of the municipality;

(6) the board may be subject to any ethics or conflict of

interest ordinance applicable to other sovereign city boards and

commissions adopted by the municipality and any goals for hiring

and contracting with minorities or women adopted by and for the

municipality;

(7) the authority will comply with Chapter 252, Local Government

Code, relating to purchasing and contracts;

(8) the municipality may issue general obligation bonds for the

use and benefit of the authority;

(9) an authority and its employees may participate in the

municipality's employee retirement plan, employee health plans,

and other employee benefit plans; and

(10) the lease may contain other terms and conditions that the

municipality and authority agree on and which are not prohibited

by law or by the constitution.

(c) If the municipality retains in the lease the right to

appoint all members of the board, the municipality may remove the

entire board or any member of the board at any time with cause.

The municipality may remove the board or a member of the board

under this subsection only after reasonable written notice to the

board or board members and on the affirmative vote of a majority

of the members of the governing body of the municipality.

(d) For purposes of Chapters 101 and 102, Civil Practice and

Remedies Code, a municipal hospital authority subject to this

section is a unit of local government and not a municipality.

(e) An authority subject to this section is subject to Chapter

551, Government Code, and Chapter 552, Government Code.

Added by Acts 1993, 73rd Leg., ch. 558, Sec. 1, eff. June 11,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(82),

(88), eff. Sept. 1, 1995.

Sec. 262.036. RETIREMENT BENEFITS. If any authority is created

by the governing body of a municipality which has established a

municipal retirement system pursuant to Chapter 451, Acts of the

72nd Legislature, Regular Session, 1991 (Article 6243n, Vernon's

Texas Civil Statutes), then the board of such authority shall

have the authority to provide and shall provide retirement

benefits for employees of the authority by participating in and

making all contributions required or authorized by the municipal

retirement system established by the municipality pursuant to

Chapter 451, Acts of the 72nd Legislature, Regular Session, 1991

(Article 6243n, Vernon's Texas Civil Statutes).

Added by Acts 1993, 73rd Leg., ch. 614, Sec. 1, eff. July 1,

1993. Renumbered from Health & Safety Code Sec. 262.035 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(23), eff. Sept. 1, 1995.

Sec. 262.037. ESTABLISHMENT OF NONPROFIT CORPORATION. (a) The

authority may form and sponsor a nonprofit corporation under the

Texas Nonprofit Corporation Law, as described by Section 1.008,

Business Organizations Code, to own and operate all or part of

one or more ancillary health care facilities consistent with the

purposes of an authority under this chapter.

(b) The board shall appoint the board of directors of a

nonprofit corporation formed under this section.

(c) The authority may contribute money to or solicit money for

the nonprofit corporation. If the authority contributes money to

or solicits money for the corporation, the authority shall

establish procedures and controls sufficient to ensure that the

money is used by the corporation for public purposes.

(d) A nonprofit corporation formed under this section has the

same powers as a development corporation under Section 221.030.

(e) A nonprofit corporation formed under this section shall

comply with Chapter 2258, Government Code, in the same manner and

to the same extent that the authority is required to comply with

that chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

470, Sec. 1, eff. June 16, 2007.

Sec. 262.038. HOSPITAL AUTHORITY CONTRACTS, COLLABORATIONS, AND

JOINT VENTURES. The authority may, directly or through any

nonprofit corporation formed by the authority, contract,

collaborate, or enter into a joint venture with any public or

private entity as necessary to carry out the functions of or

provide services to the authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

470, Sec. 1, eff. June 16, 2007.

SUBCHAPTER D. BONDS

Sec. 262.041. REVENUE BONDS. (a) The authority may issue

revenue bonds to provide funds for any of the authority's

purposes.

(b) Revenue bonds must be payable from, and secured by a pledge

of, revenues from the operation of one or more hospitals and any

other revenues from owning hospital property. Additionally,

revenue bonds may be secured by a mortgage or deed of trust on

real property owned by the authority or by a chattel mortgage on

the authority's personal property.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.042. FORM AND PROCEDURE. (a) Revenue bonds must be

authorized by a resolution adopted by a majority vote of a quorum

of the board. The bonds must:

(1) be signed by the president or vice-president of the board;

(2) be countersigned by the secretary of the board; and

(3) have the seal of the authority impressed or printed on the

bonds.

(b) Printed facsimile signatures may be substituted for the

actual signatures of the president, vice-president, or secretary.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.043. TERMS. (a) Revenue bonds must mature serially or

otherwise not more than 40 years after they are issued.

(b) Revenue bonds may:

(1) be sold at a price and under terms that the board considers

the most advantageous reasonably obtainable, except that the net

effective interest rate computed according to Chapter 1204,

Government Code, may not exceed 10 percent a year;

(2) be made callable before maturity at times and prices

prescribed in the resolution authorizing the bonds; and

(3) be made registrable as to principal or as to principal and

interest.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.252, eff. Sept.

1, 2001.

Sec. 262.044. NOTICE. (a) Before the board adopts a resolution

authorizing the issuance of bonds other than refunding bonds, the

board shall publish a notice of its intention to adopt the

resolution and of the maximum amount and maximum maturity of the

bonds.

(b) The notice must be published once a week for two consecutive

weeks in one or more newspapers of general circulation in the

authority. The first notice must be not later than the 15th day

before the date set for adoption of the resolution.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.045. REFERENDUM. (a) A petition requesting an

election on the proposition for the issuance of the revenue bonds

may be presented to the president or secretary of the board

before the date set for the adoption of the bond resolution. The

petition must be signed by at least 10 percent of the qualified

voters residing in the authority who own taxable property in the

authority.

(b) The election shall be ordered and held as provided by

Chapter 1251, Government Code. The board, president, and

secretary shall perform the functions assigned under that chapter

respectively to the municipality's governing body, mayor, and

municipal secretary.

(c) If a majority of voters who vote at the election approve the

issuance of the bonds, the board may issue the bonds. If a

petition is not filed, the board may issue the bonds without an

election. However, the board may order the election on its own

motion if a petition is not filed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.253, eff. Sept.

1, 2001.

Sec. 262.046. JUNIOR LIEN BONDS; PARITY BONDS. (a) Bonds

constituting a junior lien on the revenues or properties may be

issued unless prohibited by the bond resolution or the trust

indenture.

(b) Parity bonds may be issued under conditions specified by the

bond resolution or trust indenture.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.047. BOND PROCEEDS; INVESTMENT OF FUNDS. (a) The

board may set aside from the proceeds from the sale of bonds:

(1) an amount for payment of not more than two years' interest

on the bonds;

(2) the amount required for operating expenses during the first

year of operation as estimated by the board; and

(3) an amount to fund any bond reserve fund or other reserve

funds provided for in the bond resolution or trust indenture.

(b) The bond proceeds may be deposited in banks and paid out

under terms as provided in the bond resolution or trust

indenture.

(c) The law relating to the security for and the investment of

municipal funds controls, to the extent applicable, the

investment of the authority's funds. The bond resolution or trust

indenture may further restrict those investments. Additionally,

the authority may invest its bond proceeds, until that money is

needed, as authorized by the bond resolution or trust indenture.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.048. REFUNDING BONDS. (a) The authority may issue

bonds to refund outstanding bonds in the same manner that other

bonds are issued under this chapter.

(b) Bonds issued under this chapter may be exchanged by the

comptroller or sold. The proceeds shall be applied as provided by

Subchapters B and C, Chapter 1207, Government Code, or other

applicable law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.254, eff. Sept.

1, 2001.

Sec. 262.049. APPROVAL AND REGISTRATION OF BONDS. (a) The

authority shall submit to the attorney general bonds issued under

this chapter and the record relating to the issuance of those

bonds.

(b) If the attorney general finds that the bonds were issued in

accordance with this chapter, are valid and binding obligations

of the authority, and are secured as recited in the bonds:

(1) the attorney general shall approve the bonds; and

(2) the comptroller shall register the bonds and certify the

registration on the bonds.

(c) Following approval and registration, the bonds are

incontestable.

(d) The bonds are negotiable and must contain the following

provision: "The holder hereof shall never have the right to

demand payment thereof out of money raised or to be raised by

taxation."

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 262.050. LEGAL INVESTMENTS; SECURITY FOR DEPOSITS. (a)

Bonds issued under this chapter are legal and authorized

investments for:

(1) a bank;

(2) a savings bank;

(3) a trust company;

(4) a savings and loan association;

(5) an insurance company; or

(6) the interest and sinking fund or other public fund of an

authority.

(b) The bonds are eligible and lawful security, to the extent of

the value of the bonds, for the deposits of public funds of the

state or an authority if accompanied by all appurtenant unmatured

interest coupons.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 263. COUNTY HOSPITALS AND OTHER HEALTH FACILITIES

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE C. LOCAL HOSPITALS

CHAPTER 263. COUNTY HOSPITALS AND OTHER HEALTH FACILITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 263.001. TWO OR MORE COUNTIES MAY JOIN. (a) Two or more

adjacent counties may act together to carry out the purposes of

this chapter and construct one or more hospitals for their joint

use as provided by this chapter for a single county if:

(1) each of the counties has fewer than 15,000 inhabitants; and

(2) the Texas Board of Health approves.

(b) The counties acting together have the same powers and

liabilities under this chapter as a single county.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.002. ADDITIONAL HOSPITAL. A county may maintain more

than one county hospital if considered advisable by the

commissioners court of the county and approved by the Texas Board

of Health.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. ESTABLISHING, ENLARGING, SELLING, AND CLOSING

COUNTY HOSPITALS

Sec. 263.021. ESTABLISHING OR ENLARGING HOSPITAL ON PETITION;

SUBMISSION OF BOND PROPOSITION. (a) The commissioners court of

a county may establish a county hospital or any medical or other

health facility or enlarge an existing hospital or facility for

the care and treatment of persons who are sick or injured in

accordance with this subchapter.

(b) Ten percent or more of the qualified property taxpaying

voters of a county may petition the commissioners court of the

county to establish or enlarge a county hospital or any medical

or other health facility.

(c) A petition may not be presented to the commissioners court

during the 12-month period succeeding the date on which a

petition under this section was last presented to the court

unless the county does not own a hospital.

(d) On proper petition, the commissioners court shall, within

the period designated in the petition, submit to the qualified

voters of the county at a special or regular election the

proposition of issuing bonds in the amount designated in the

petition to establish or enlarge the hospital or facility.

(e) The commissioners court may not submit to the voters a bond

proposition to establish or enlarge a county hospital or facility

more than twice during any 12-month period.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.022. POWERS AND DUTIES OF COMMISSIONERS COURT AFTER

PASSAGE OF BOND PROPOSITION. (a) If a bond proposition under

Section 263.021 is approved by a majority of the qualified voters

voting at the election, the commissioners court of the county

shall establish or enlarge a hospital or medical or other health

facility as provided in the proposition and maintain the hospital

or facility.

(b) In establishing, enlarging, or maintaining a hospital or

facility, the commissioners court may:

(1) purchase or lease real or personal property or acquire real

property and easements to real property by condemnation;

(2) purchase or construct any necessary buildings;

(3) make necessary improvements, repairs, and alterations to an

existing building;

(4) impose property taxes in the county for all necessary

expenditures related to the hospital or facility, including

maintenance expenses;

(5) issue county bonds to provide funds to establish, enlarge,

and equip the hospital or facility or make any necessary

permanent improvements in connection with the hospital or

facility; and

(6) accept and hold a grant or devise of land or a gift or

bequest of money or personal property in trust for the county and

apply the principal or income, or both, for the benefit of the

hospital or facility and in accordance with the terms of the

gift.

(c) Subject to this chapter, the commissioners court may

purchase or lease real or personal property, or both, in an

adjacent county if the court considers the purchase or lease

necessary for hospital purposes. The commissioners court may not

acquire real property in an adjacent county by condemnation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.023. CONSTRUCTION OF HOSPITAL TO AVOID INADEQUATE CARE

IN CERTAIN COUNTIES. (a) The commissioners court of a county

shall provide for the construction of a county hospital if:

(1) the county has a municipality with more than 10,000

inhabitants as ascertained by the court in the manner determined

by a resolution of the court; and

(2) the county does not have a county hospital or the county

hospital is inadequate.

(b) The commissioners court shall provide for the construction

of the hospital within six months after the date the number of

inhabitants of the municipality exceeds 10,000 except that the

Texas Board of Health may, for good cause, extend this period.

(c) The hospital must have a room or ward for the care of

confinement cases and a room or ward for the temporary care of

persons suffering from mental or nervous disease.

(d) The hospital must have separate buildings for persons

suffering from tuberculosis and other communicable diseases.

(e) Sufficient accommodations shall be added to the hospital as

needed to take care of persons in the county who are sick or

injured.

(f) If adequate funds for the issuance of county warrants and

scrip for the construction of the hospital are not available from

the county, the commissioners court shall submit, either at a

special election called for the purpose or at a regular election,

the proposition of the issuance of county bonds for the

construction of the hospital. If the proposition is not approved

by a majority vote at the election, the court shall, on petition

of 10 percent or more of the qualified voters of the county,

resubmit the proposition.

(g) A petition may not be presented to the commissioners court

if a petition has been presented to the court in the preceding 12

months.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.024. HOSPITAL REVENUE BONDS. (a) A county may issue

revenue bonds for:

(1) acquiring, constructing, repairing, equipping, or renovating

buildings and improvements for county hospital purposes; or

(2) acquiring land for county hospital purposes.

(b) The county may issue bonds to refund previously issued

revenue bonds.

(c) The revenue bonds shall be payable from and secured by a

pledge of all or a part of the revenues of the county derived

from the operation of the hospital. The bonds may be additionally

secured by a mortgage or deed of trust lien on all or part of the

county's hospital property.

(d) The revenue bonds must be issued in accordance with Sections

264.042-264.047(a), 264.048, and 264.049, and with the effect

specified by Section 264.050.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.025. HOSPITAL OPERATING FUNDS USED FOR IMPROVEMENTS IN

COUNTIES OF 24,500 TO 25,500. The commissioners court of a

county with a population of 24,500 to 25,500 may use excess money

in the county hospital operating fund for making permanent

improvements to the county hospital and for the payment of county

bonds issued for the construction and improvement of a county

hospital facility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 71, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 669, Sec. 35, eff. Sept. 1, 2001.

Sec. 263.026. HEALTH UNIT OR CENTER IN COUNTY WITH POPULATION

GREATER THAN 100,000. (a) The commissioners court of a county

with a population of more than 100,000 that has a county hospital

may acquire sites and construct or otherwise acquire buildings to

use for county public health units or public health centers as

part of the county hospital system. The commissioners court may

locate a health unit or center anywhere in the county.

(b) Payments for the sites or buildings shall be made from the

county permanent improvement fund. To pay for a site or building

for a health unit or center, the commissioners court may:

(1) issue negotiable bonds and impose taxes to pay the principal

of and interest on the bonds in accordance with Subtitles A and

C, Title 9, Government Code;

(2) issue time warrants and impose taxes to pay the principal of

and interest on the time warrants in accordance with Subchapter

C, Chapter 262, Local Government Code; or

(3) by order issue certificates of indebtedness and impose taxes

to pay the principal of and interest on the certificates in

accordance with this section.

(c) The certificates of indebtedness must:

(1) mature not later than 35 years after the date of the

certificates; and

(2) be signed by the county judge and attested by the county

clerk, either by their actual or facsimile signatures as provided

by the order of issuance.

(d) The interest on certificates of indebtedness may be

evidenced by interest coupons at the discretion of the

commissioners court. The interest coupons must be executed by the

facsimile signatures of the county judge and county clerk.

(e) The certificates of indebtedness and the record relating to

their issuance shall be submitted to the attorney general for

examination. If the certificates are issued in accordance with

the Texas Constitution and this section, the attorney general

shall approve the certificates and the comptroller shall register

the certificates. If the certificates are registered, they are

incontestable after they are delivered to the purchasers.

(f) The commissioners court shall sell the certificates of

indebtedness for not less than their par value plus accrued

interest. The commissioners court shall impose a continuing

annual ad valorem tax sufficient to pay the principal of and

interest on the certificates as each becomes due and payable.

(g) Certificates of indebtedness issued under this section are

negotiable instruments.

(h) The commissioners court may issue refunding bonds to refund

bonds and certificates issued under this section, subject to

state law applicable to refunding bonds issued by counties. The

commissioners court may issue the refunding bonds without notice

or a referendum.

(i) The commissioners court may issue refunding bonds to refund

time warrants issued under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 32, eff. Sept. 1,

1999.

Sec. 263.027. APPROVAL OF CONSTRUCTION OR REPAIR BY BOARD OF

HEALTH. If requested by the commissioners court of a county, the

Texas Board of Health must approve plans for the construction,

alteration, or repair of a hospital or facility under this

chapter before the construction, alteration, or repair may begin.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.028. CONTRACT FOR CARE. (a) The commissioners court

of a county that does not have a municipality with a population

of more than 10,000 may contract with a hospital in the county,

an incorporated society or municipality in the county that

maintains a hospital, or an adjacent county for the care of

residents of the county who are sick or injured.

(b) The term of the contract may not exceed one year.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.029. SALE OR LEASE OF HOSPITAL. (a) A county may sell

or lease all or part of a county hospital or medical or other

health facility operated by the county, including real property,

if the commissioners court of the county, by order entered in the

minutes of the court, finds that the sale or lease is in the best

interest of the county.

(b) The commissioners court shall set a time and place for a

hearing on the proposed sale or lease. The date of the hearing

may not be earlier than the 16th day or later than the 30th day

from the date of the order.

(c) The county clerk, immediately after the time and place of

the hearing are set, shall give notice informing all qualified

voters of the county and other persons interested in the issue of

selling or leasing the hospital of the time and place of the

hearing and their right to appear at the hearing and to speak for

or against the proposed action. The county clerk shall publish

notice once a week for two consecutive weeks in a newspaper

published in the county. The first notice must be published not

later than the 15th day before the date set for the hearing. If

no newspaper is published in the county, the county clerk shall

post the notice at the courthouse door for 14 days before the

date set for the hearing.

(d) Ten percent or more of the qualified voters in the county

may petition the commissioners court in writing before the time

set for the hearing for a referendum on whether the hospital

shall be sold or leased or shall continue under county operation.

The commissioners court may not sell or lease the hospital unless

the proposition to sell or lease the hospital is approved by a

majority of the votes cast at the election. The election shall be

held under and governed by the election provisions of Section

263.021.

(e) If no petition is filed with the county clerk, the

commissioners court may conduct the hearing. Any person

interested may appear in person or by attorney. The commissioners

court may adjourn the hearing from day to day and from time to

time as it considers necessary. On completion of the hearing, the

commissioners court may enter an order determining whether or not

to sell or lease the hospital. If the court finds that due notice

was given, no petition was filed, and the proposed sale or lease

is in the best interest of the county, the commissioners court

may enter in its minutes an order that the hospital be sold or

leased.

(f) The commissioners court may submit the issue of the sale or

lease to the voters and withhold its final determination pending

the election even if no petition is filed.

(g) The court may sell the hospital or may lease the hospital to

be operated as a hospital by the lessee under terms satisfactory

to the commissioners court and the lessee. The commissioners

court shall enter in its minutes an order of the sale or lease

that contains a complete copy of the sales or lease contract.

(h) If 50 qualified property taxpaying voters in a county with a

population of 5,000 to 10,390 file a written petition with the

commissioners court requesting a referendum on the issue of

leasing all or part of the county hospital and if the proposition

to lease all or part of the hospital is not approved by a

majority of the votes cast at the election, the commissioners

court may not lease all or part of the hospital for a period

greater than five years.

(i) The commissioners court may deposit all or part of the

proceeds from the sale of a county hospital to the credit of a

fund to be known as the county health care fund and shall deposit

any of the remainder to the credit of the county general fund.

The county health care fund may be used only to finance items

related to providing health care to county residents, including

indigent residents. The commissioners court may deposit to the

credit of the county health care fund all or part of the interest

from that fund and shall deposit any remainder to the credit of

the county general fund.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.030. CLOSING OF HOSPITAL. (a) The commissioners court

of a county by order on terms it considers reasonable may close a

hospital or medical facility constructed, purchased, or acquired

under this chapter.

(b) The order is final 30 days after the date of adoption unless

at least 10 percent of the qualified voters in the county

petition the commissioners court requesting an election to

determine whether the hospital or facility should be closed.

(c) On proper petition, the commissioners court shall set a time

for an election and shall submit to the qualified voters of the

county ballots providing for voting for or against the

proposition: "The closing of (name of hospital or facility to be

closed)."

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.031. CLOSING PART OF HOSPITAL. A county may close a

part of a county hospital.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. BOARD OF MANAGERS

Sec. 263.041. APPOINTMENT OF BOARD OF MANAGERS. (a) The

commissioners court of a county shall appoint at least six but

not more than 12 residents of the county as the board of managers

of a county hospital or medical or other health facility after

the court acquires the site for the hospital and awards the

contracts for the buildings and improvements necessary for the

hospital.

(b) A manager is appointed for a term of two years except that

the commissioners court may set the terms of the initial managers

at less than two years so that as close as possible to one-half

of the managers' terms expire each year.

(c) An appointment to fill a vacancy is for the unexpired term.

(d) A vacancy is created if a manager misses three consecutive

board meetings unless the board takes formal action to excuse the

absences.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.042. OPERATION OF BOARD OF MANAGERS. (a) The board of

managers shall elect from among its members a president, at least

one vice-president, a secretary, and a treasurer.

(b) The county judge of the county in which the hospital is

located may vote to break a tie vote by the board of managers.

(c) The board of managers shall meet at the hospital at least

once a month and may meet at other times as provided by its

bylaws.

(d) The board of managers shall hold an annual meeting before

the beginning of the third week preceding the date of the meeting

of the commissioners court at which the court considers

appropriations for the following year.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.043. COMPENSATION AND EXPENSES OF BOARD OF MANAGERS.

(a) The commissioners court may provide hospitalization

insurance as compensation for the services of the board of

managers.

(b) The commissioners court shall pay and audit, in the same

manner as other expenses of the hospital, the managers' actual

and necessary traveling and other expenses within this state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.044. TORT CLAIMS PAYMENTS. A member of the board of

managers is a county officer for purposes of Chapter 102, Civil

Practice and Remedies Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.045. REMOVAL OF MANAGER. After citation, the

commissioners court may, at any time, remove a member of the

board of managers from office for cause.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.046. GENERAL POWERS AND DUTIES OF BOARD OF MANAGERS.

(a) The board of managers shall generally manage and control the

hospital, including:

(1) its buildings and grounds;

(2) its officers and employees;

(3) its patients; and

(4) all matters relating to its government, discipline,

contracts, and fiscal concerns.

(b) The board of managers may adopt rules it considers necessary

to carry out the purposes of the hospital.

(c) The board of managers shall maintain an effective inspection

of the hospital and keep itself informed of the hospital's

affairs and management.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.047. SALARIES. (a) The board of managers shall

determine the salaries of the officers and employees of the

hospital, including the superintendent.

(b) The salaries may not exceed the appropriation made for the

salaries by the commissioners court.

(c) The salaries are full compensation for all services

rendered.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.048. VISITING PHYSICIANS. (a) The board of managers

shall appoint a staff of visiting physicians who visit and treat

hospital patients at the request of the board or the

superintendent.

(b) The physicians serve without pay from the county.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.049. DISCHARGE OF PATIENTS. (a) The board of managers

shall make the final disposition of a case concerning the

discharge of a patient from the hospital.

(b) The decision of the board of managers regarding discharge of

a patient may not be appealed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.050. DISPENSARIES AND CLINICS. (a) The board of

managers may establish and operate:

(1) an outpatient department or a free dispensary and clinic at

the hospital or in the municipality located nearest the hospital;

and

(2) a branch dispensary or clinic in a municipality that is

located in the county and that has 5,000 or more inhabitants.

(b) The board of managers shall appoint a physician to serve at

the dispensary or clinic, determine the time that the physician

is required to spend at the dispensary or clinic, and fix the

salary, if any, of the physician.

(c) The board of managers shall appoint a trained visiting nurse

to serve in connection with the dispensary or clinic and the

hospital. The board shall fix the salary of the nurse within the

limits of the appropriation made for the salary by the

commissioners court.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.051. SCHOOL FOR CHILDREN HAVING TUBERCULOSIS. (a) The

board of managers may establish a special and separate school for

the education, care, and treatment of children having

tuberculosis.

(b) The school may be located at the hospital, in the

municipality nearest the hospital, or in the largest municipality

in the county.

(c) The school shall be conducted as a branch of the hospital

and the children at the school are patients of the hospital and

subject to this chapter.

(d) The board of managers shall employ a specially qualified

teacher to instruct and care for the children of the school.

(e) The board of managers shall assign the superintendent of the

hospital, a member of the staff of visiting physicians, or a

physician serving a county dispensary or shall employ a physician

to attend the children of the school and to supervise their care

and treatment.

(f) The board of managers shall assign a nurse from the hospital

or a visiting nurse or shall employ a nurse to assist in the care

and treatment of the children of the school.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.052. CONTRACT FOR CARE BY BOARD. The board of managers

may contract for the care of a person who is sick or injured and

who applies to the hospital for admission. The board may contract

for this care with:

(1) a hospital in the county; or

(2) an incorporated society or municipality in the county that

maintains a hospital.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.053. RECORDS. (a) The board of managers shall keep a

proper record of its proceedings in a book provided for that

purpose. The record must be open for inspection at all times to

the board, the commissioners court, and any resident of the

county.

(b) The board of managers shall certify all bills and accounts,

including salaries and wages, and transmit them to the

commissioners court, which shall provide for their payment in the

same manner that other charges against the county are paid.

(c) The board of managers shall report to the commissioners

court annually, and at other times as directed by the court, on

the details of the operation during the year of the hospital

dispensaries and school for children suffering from tuberculosis.

The report must contain:

(1) the number of patients admitted and the methods and result

of their treatment, together with suitable recommendations and

other material required by the court; and

(2) full and detailed estimates of the appropriations required

during the following year for all purposes, including

maintenance, building construction, repairs, renewals,

extensions, and improvements.

(d) The board of managers shall incorporate into its report to

the commissioners court the accounts and records prepared by the

superintendent of the hospital under Section 263.077.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER D. SUPERINTENDENT

Sec. 263.071. APPOINTMENT OF SUPERINTENDENT. (a) The board of

managers shall appoint a superintendent of the hospital who holds

office at the pleasure of the board.

(b) The superintendent may not be a member of the board of

managers and must be a qualified practitioner of medicine or be

specially trained for the work of a superintendent.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.072. ROLE OF SUPERINTENDENT. (a) The superintendent

is the chief executive officer of the hospital.

(b) The superintendent is subject to the bylaws and rules of the

hospital and to the board of managers.

(c) The board of managers shall determine the amount of time

that a superintendent must spend at the hospital in the

performance of the superintendent's duties.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.073. BOND. The superintendent, before beginning to

discharge the duties of office, shall give a bond in a sum

determined by the board of managers to secure the faithful

performance of the superintendent's duties.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.074. GENERAL POWERS AND DUTIES OF SUPERINTENDENT. (a)

The superintendent has general supervision and control of:

(1) the records and accounts of the hospital;

(2) the hospital buildings; and

(3) the internal affairs of the hospital, including discipline.

(b) The superintendent shall enforce the bylaws and rules

adopted by the board of managers for the government, discipline,

and management of the hospital and its employees and patients.

(c) The superintendent may adopt additional rules and orders the

superintendent considers necessary that are not inconsistent with

law or the rules and directions of the board of managers.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.075. EQUIPPING THE HOSPITAL. (a) The superintendent

shall, with the consent of the board of managers, equip the

hospital with furniture, appliances, fixtures, and other

facilities necessary for the care and treatment of patients and

the use of officers and employees.

(b) The superintendent shall purchase all supplies necessary for

the hospital.

(c) Expenditures under this section may not exceed the amount

provided for them by the commissioners court.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.076. OFFICERS AND EMPLOYEES. (a) With the consent of

the board of managers, the superintendent shall appoint resident

officers and employees considered proper and necessary by the

superintendent for the efficient performance of the hospital's

business.

(b) The superintendent shall determine the duties of the

officers and employees of the hospital.

(c) The superintendent may discharge an officer or employee at

the discretion of the superintendent for cause stated in writing

after an opportunity for a hearing.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.077. ACCOUNTS AND RECORDS. (a) The superintendent

shall require daily accounts and records of the hospital's

business and operations.

(b) The superintendent shall require that:

(1) a record is kept of the condition of a patient on and after

admission; and

(2) proper records and accounts are kept of the admission of a

patient, including the patient's name, age, sex, color, marital

condition, residence, occupation, and place of past employment.

(c) The superintendent shall present the accounts and records to

the board of managers in an annual report.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.078. FORMS FOR ADMISSION. (a) The county hospital

shall provide forms for application for admission to the hospital

and the superintendent shall forward the forms free to a licensed

physician in the county in which the hospital is located at the

request of the physician.

(b) An application for admission to a county hospital must be

made, if practicable, on a form provided under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.079. ADMISSION OF PERSONS FROM COUNTY. (a) A resident

of a county in which a county hospital is located who desires

treatment in the hospital may apply in person to the

superintendent or to a licensed physician for examination. If the

physician finds that the resident is sick or injured, the

physician may apply to the superintendent for admission of the

resident.

(b) After the superintendent receives an application for

admission to the hospital, the superintendent shall notify the

applicant to appear in person at the hospital if:

(1) it appears from the application that the applicant is sick

or injured; and

(2) there is a vacancy in the hospital.

(c) The superintendent, acting under the general direction of

the board of managers, shall admit an applicant for admission to

the hospital in order of application or according to the urgency

of need of treatment if:

(1) after a personal examination of the applicant, the

superintendent is satisfied that the applicant is sick or

injured; and

(2) the applicant resides in the county at the time of the

application for admission to the hospital.

(d) An application for admission must state whether, in the

judgment of the physician, the applicant is able to pay, in whole

or in part, for the applicant's care and treatment while in the

hospital.

(e) An application must be filed and recorded in a book kept for

that purpose in the order it is received.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.080. ADMISSION OF PERSONS FROM ADJACENT COUNTY. The

superintendent shall admit to the hospital a person sent by the

commissioners court of an adjacent county if:

(1) the adjacent county has contracted with the board of

managers for the care and treatment of persons who are sick or

injured;

(2) the person resides in the adjacent county at the time of the

application for admission to the hospital; and

(3) there is sufficient provision for the care of persons who

are sick or injured and who reside in the county in which the

hospital is located.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.081. CONDITION AND TREATMENT OF PATIENT. The

superintendent shall require that a patient's physical condition

is carefully examined and the treatment the patient needs is

provided.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.082. PAYMENT BY PATIENT. (a) A patient may not be

permitted to pay an amount for the patient's maintenance in the

hospital greater than the average per capita cost of maintenance

in the hospital, including a reasonable allowance for the

interest on the cost of the hospital.

(b) An officer or employee of a county hospital may not accept

from a patient a fee, payment, or gratuity for any service.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.083. SUPPORT. (a) The superintendent shall inquire

into a patient's circumstances and the circumstances of the

patient's relatives legally responsible for the patient's support

if the patient is admitted to the hospital from the county in

which the hospital is located. If the superintendent finds that

the patient or the patient's relatives are liable to pay for the

patient's care and treatment in whole or in part, the

superintendent shall issue an order directing the patient or the

patient's relatives to pay to the treasurer of the hospital a

specified amount each week in proportion to the financial ability

of the patient or the patient's relatives to pay.

(b) A patient or the patient's relatives may not be required to

pay an amount greater than the actual per capita cost of

maintenance.

(c) A superintendent may collect an amount owed under this

section from the estate of a patient, or the relatives legally

responsible for the patient's support, in the manner provided by

law for the collection of expenses of the last illness of a

decedent.

(d) A county court of the county in which a patient's hospital

is located shall hear and determine the ability of the patient or

the patient's relatives to pay under this section if there is a

dispute over that ability or if there is doubt in the mind of the

superintendent of the hospital over that ability. The court shall

hear witnesses and issue any order that may be proper. The order

may not be appealed.

(e) Discrimination in the accommodations, care, or treatment of

a patient may not be made because the patient or the patient's

relatives contribute to the cost, in whole or in part, of the

patient's maintenance.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.084. DISCHARGE OF PATIENTS. (a) The superintendent

shall temporarily or permanently discharge a patient from the

hospital if the patient:

(1) is not sick or injured or recovers from the sickness or

injury;

(2) wilfully or habitually violates hospital rules; or

(3) is not suitable for treatment for any other reason.

(b) The superintendent shall make a full report of a discharge

of a patient from the hospital at the next meeting of the board

of managers after the discharge.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.085. COLLECTION OF MONEY. (a) The superintendent

shall collect money due the hospital.

(b) The superintendent shall keep an accurate account of money

collected at the hospital, report at the monthly meeting of the

board of managers the amount of money collected, and transmit the

money to the county treasurer of the county in which the hospital

is located within 10 days after the date of the meeting of the

board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER E. ENFORCEMENT AND DISSEMINATION OF INFORMATION

Sec. 263.101. INSPECTIONS. (a) A resident officer of a county

hospital shall admit a member of the board of managers into every

part of the hospital and its premises.

(b) On the demand of a member of the board of managers, a

resident officer of the hospital shall:

(1) give the board access to all books, papers, accounts, and

other records pertaining to the hospital; and

(2) furnish the board with copies, abstracts, and reports.

(c) A hospital established or maintained under this chapter is

subject to inspection by an authorized representative of:

(1) the Texas Board of Health;

(2) the commissioners court; or

(3) a state board of charities, if such a board is created.

(d) A resident officer of a county hospital shall admit a

representative listed in Subsection (c) into every part of the

hospital and its buildings.

(e) On the demand of a representative listed in Subsection (c),

a resident officer of the hospital shall give the representative

access to all books, papers, accounts, reports, and other records

pertaining to the hospital.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 263.102. TEXAS BOARD OF HEALTH RULES AND PUBLICATIONS. (a)

The board of managers shall print, or purchase from the Texas

Board of Health at the actual cost of printing:

(1) rules adopted by the Texas Board of Health for the care of

persons having a communicable disease and for the prevention and

spread of communicable disease; and

(2) bulletins and other publications prepared by the Texas

Department of Health providing information about the cause,

nature, treatment, and prevention of disease.

(b) The board of managers shall send or deliver copies of those

rules, bulletins, and publications to:

(1) all practicing physicians in the county in which the

hospital is located;

(2) all public schools;

(3) private schools that request copies; and

(4) organizations, churches, societies, unions, and individuals

who present a written request for copies.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 264. COUNTY HOSPITAL AUTHORITIES

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE C. LOCAL HOSPITALS

CHAPTER 264. COUNTY HOSPITAL AUTHORITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 264.001. SHORT TITLE. This chapter may be cited as the

County Hospital Authority Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 264.002. DEFINITIONS. In this chapter:

(1) "Authority" means a county hospital authority created under

this chapter.

(2) "Board" means the board of directors of an authority.

(3) "Bond" includes a note.

(4) "Bond resolution" means the resolution authorizing the

issuance of revenue bonds.

(5) "Hospital" means a hospital project as defined under Section

223.002.

(6) "Trust indenture" means the mortgage, deed of trust, or

other instrument pledging revenues of or creating a mortgage lien

on properties to secure revenue bonds issued by an authority.

(7) "Trustee" means the trustee under a trust indenture.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 264.003. CREATION. (a) The commissioners court of a

county by order may create a county hospital authority and

designate the name of the authority if the commissioners court

finds that creation of the authority is in the best interest of

the county and its residents.

(b) The authority is composed only of the territory in the

county.

(c) The authority is a body politic and corporate and a

political subdivision of the state.

(d) The authority does not have taxing power.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 264.011. BOARD OF DIRECTORS. (a) The authority is

governed by a board of directors with at least seven and not more

than 11 members.

(b) The number of directors shall be determined at the time the

authority is created. The number may be changed by amendment of

the order creating the authority unless prohibited by the

resolution authorizing the issuance of bonds or by the trust

indenture securing the bonds. However, a reduction in the number

of directors may not shorten the term of an incumbent director.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 264.012. APPOINTMENT OF BOARD; TERMS OF OFFICE. (a) The

commissioners court shall appoint the directors of the authority

for terms not to exceed three years except as otherwise provided

by this section.

(b) The resolution authorizing the issuance of revenue bonds or

the trust indenture securing the bonds may prescribe the method

of selecting a majority of the directors and the term of office

of those directors, and the terms of directors appointed before

the issuance of the bonds are subject to the resolution or trust

indenture. The commissioners court shall appoint the remaining

directors.

(c) The trust indenture may provide that in the event of a

default, as defined in the trust indenture, the trustee may

appoint all directors. On that appointment, the terms of the

directors in office terminate.

(d) If the authority purchases an existing hospital or a

hospital under construction from a nonprofit corporation, the

directors shall be determined as provided in the contract of

purchase.

(e) An officer or employee of the county is not eligible for

appointment as a director.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 264.013. OFFICERS. (a) The board shall elect:

(1) a president and a vice-president, who must be directors;

(2) a secretary and a treasurer, who are not required to be

directors; and

(3) any other officers authorized by the authority's bylaws.

(b) The offices of secretary and treasurer may be combined.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 264.014. AUTHORITY OF BOARD. (a) Action may be taken by a

majority of the directors present if a quorum is present.

(b) The president has the same right to vote as other directors.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 264.015. COMPENSATION. A director may not receive

compensation for services but is entitled to reimbursement for

expenses incurred in performing services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 264.021. GENERAL POWERS. (a) The authority has the power

of perpetual succession.

(b) The authority may:

(1) have a seal;

(2) sue and be sued; and

(3) make, amend, and repeal its bylaws.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 264.022. ACQUISITION, OPERATION, AND LEASE OF HOSPITALS.

(a) The authority may construct, purchase, enlarge, furnish, or

equip one or more hospitals located in the county.

(b) The authority may operate and maintain one or more

hospitals. The authority shall operate a hospital without the

intervention of private profit for the use and benefit of the

public unless the authority leases the hospital.

(c) The board may lease a hospital or part of a hospital owned

by the authority for operation by the lessee as a hospital under

terms that are satisfactory to the board and the lessee. The

lease must:

(1) be authorized by resolution of the board;

(2) be executed on behalf of the authority by the president and

secretary of the board; and

(3) have the seal of the authority impressed on the lease.

(d) The bond resolution or trust indenture may prescribe

procedures and policies for the operation of a hospital. If a

hospital is used, operated, or acquired by a nonprofit

corporation or is leased, the authority may delegate to the

nonprofit corporation or lessee the duty to establish the

procedures and policies.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 264.023. EMPLOYEES. (a) The board may employ a manager or

executive director of a hospital and other employees, experts,

and agents.

(b) The board may delegate to the manager or executive director

the power to manage the hospital and to employ and discharge

employees.

(c) The board may employ legal counsel.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 264.024. MANAGEMENT AGREEMENT. (a) The board may enter

into an agreement with any person for the management or operation

of a hospital or part of a hospital owned by the authority under

terms that are satisfactory to the board and the contracting

party.

(b) The agreement must:

(1) be authorized by resolution of the board;

(2) be executed on behalf of the authority by the president and

secretary of the board; and

(3) have the seal of the authority impressed on the agreement.

(c) The board may delegate to the manager the power to manage

the hospital and to employ and discharge employees.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 264.025. COMMITTEES. (a) The board, by a resolution

adopted by a majority of the directors in office, may designate

one or more committees if authorized to do so by the authority's

bylaws.

(b) At least two directors must serve on each committee. Each

committee may have additional nonvoting members who are not

directors if authorized by the resolution or the bylaws.

(c) A committee may exercise the board's power to manage the

authority to the extent and in the manner provided by the

resolution or the bylaws. However, the board may not delegate to

a committee the power to:

(1) issue bonds;

(2) make or amend a lease of a hospital or a management

agreement relating to a hospital; or

(3) employ or discharge a manager or executive director.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 264.026. RATES FOR HOSPITAL SERVICES. (a) Except as

provided by Subsection (b), through charging sufficient rates for

services provided by a hospital and through its other revenue

sources, the board shall produce revenue sufficient to:

(1) pay the expenses of owning, operating, and maintaining the

hospital;

(2) pay the interest on the bonds as it becomes due;

(3) create a sinking fund to pay the bonds as they become due;

and

(4) create and maintain a bond reserve fund and other funds as

provided in the bond resolution or trust indenture.

(b) If the hospital is used, operated, or acquired by a

nonprofit corporation under Chapter 223 or is leased, the board

shall require the nonprofit corporation or the lessee to charge

rates for services provided by the hospital that are sufficient,

with the nonprofit corporation's or lessee's other sources of

revenue, to:

(1) pay the expenses of operating and maintaining the hospital;

and

(2) make payments or pay rentals to the authority that are

sufficient, with the authority's other pledged sources of

estimated revenue, to:

(A) pay the interest on the bonds as it becomes due;

(B) create a sinking fund to pay the bonds as they become due;

and

(C) create and maintain a bond reserve fund and other funds as

provided in the bond resolution or trust indenture.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 264.027. DEPOSITORY. The authority may:

(1) select a depository in the same manner that a county may

select a depository under Chapter 116, Local Government Code; or

(2) award its depository contract to the depository or

depositories of the county on the same terms as the terms of the

county depository agreement.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 264.028. EMINENT DOMAIN. (a) To carry out a power granted

by this chapter, the authority may acquire the fee simple title

to land, other property, and easements by condemnation under

Chapter 21, Property Code.

(b) The authority is considered to be a municipal corporation

for the purposes of Section 21.021(c), Property Code.

(c) The board shall determine the amount and character of the

interest in land, other property, and easements to be acquired

under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 264.029. GIFTS AND ENDOWMENTS. The board may accept gifts

and endowments to hold and administer as required by the

respective donors.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 264.030. SALE OF PROPERTY; GENERAL PROVISIONS. (a) The

board may sell, through sealed bids or at a public auction, real

property acquired by gift or purchase that the board determines

is not needed for hospital purposes if the sale does not violate:

(1) a trust indenture or bond resolution relating to outstanding

bonds of the authority; or

(2) an agreement between the authority and a nonprofit

corporation under Chapter 223.

(b) If the board conducts the sale by sealed bids, the board

must provide notice of the sale under Section 272.001, Local

Government Code.

(c) If the board conducts the sale by public auction, the board

must publish a notice of the sale once a week for three

consecutive weeks in a newspaper of general circulation in the

county. The notice must include a description of the property and

the date, time, and place of the auction. The first notice must

be published not later than the 21st day before the date of the

auction.

(d) This section does not affect the authority's powers under

Chapter 223.

(e) This section does not apply to the sale or closing of a

hospital as provided in Section 264.031.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 1011, Sec. 2, eff. Sept. 1,

1997.

Sec. 264.031. SALE OR CLOSING OF HOSPITAL. (a) The board may

sell all or part of a hospital owned by the authority or close

all or part of a hospital owned or operated by the authority. The

sale or closing must:

(1) be authorized by resolution of the board;

(2) be executed on behalf of the authority by the president and

secretary of the board; and

(3) be made by a document having the seal of the authority

impressed on it.

(b) The sale or closing of a hospital may not take effect before

the expiration of the time in which a petition may be filed under

Subsection (c).

(c) The board shall order and conduct an election on the sale or

closing if, before the 31st day after the date the governing body

authorizes the sale or closing, the board receives a petition

requesting the election signed by at least 10 percent of the

qualified voters of the county. The number of qualified voters is

determined by the most recent official list of registered voters.

(d) If a petition is filed under Subsection (c), the hospital

may be sold or closed only if a majority of the qualified voters

voting on the question approve the sale or closing.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 264.032. EMERGENCY BORROWING. (a) If the board declares

that funds are not available to meet lawfully authorized

obligations of the authority and that an emergency exists, the

board may borrow money at a rate of interest not to exceed the

maximum annual percentage rate allowed by law for authority

obligations at the time the loan is made.

(b) To secure a loan, the board may pledge:

(1) revenues of the authority that are not pledged to pay bonded

indebtedness of the authority;

(2) authority bonds that have been authorized but not sold; or

(3) revenues of the authority if the pledge is subordinate to

any pledge securing outstanding bonds of the authority.

(c) A loan for which bonds are pledged must mature not later

than the first anniversary of the date on which the loan is made.

A loan for which authority revenues are pledged must mature not

later than the fifth anniversary of the date on which the loan is

made.

(d) The board may not spend money obtained from a loan under

this section for any purpose other than the purpose for which the

board declared an emergency and, if bonds are pledged to pay the

loan, for any purpose other than the purposes for which the

pledged bonds were authorized.

Added by Acts 1997, 75th Leg., ch. 1011, Sec. 1, eff. Sept. 1,

1997.

Sec. 264.033. TIME WARRANTS. The authority may issue time

warrants in the manner in which a commissioners court may issue

time warrants under Subchapter C, Chapter 262, Local Government

Code.

Added by Acts 1997, 75th Leg., ch. 1011, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 33, eff.

Sept. 1, 1999.

Sec. 264.034. FACILITIES AND SERVICES FOR THE DISABLED OR THE

ELDERLY. (a) The authority may construct, acquire, own,

operate, enlarge, improve, furnish, equip, or provide the

following facilities and services to care for the disabled or the

elderly:

(1) a nursing home or similar long-term care facility;

(2) elderly housing;

(3) assisted living services;

(4) home health care;

(5) personal care;

(6) special care;

(7) continuing care; or

(8) durable medical equipment.

(b) The authority may lease or enter into an operations or

management agreement to care for the disabled or the elderly

under Subsection (a).

(c) The authority may sell, transfer, otherwise convey, or close

all or part of a facility described by Subsection (a) and

discontinue a service described by Subsection (a).

(d) The authority may issue revenue bonds, notes, and time

warrants as provided by this chapter to acquire, construct, or

improve a facility described by Subsection (a).

(e) For purposes of Chapter 223, a facility or service described

by Subsection (a) is a hospital project.

Added by Acts 1997, 75th Leg., ch. 1011, Sec. 1, eff. Sept. 1,

1997.

Sec. 264.035. ESTABLISHMENT OF NONPROFIT CORPORATION. (a) The

authority may form and sponsor a nonprofit corporation under the

Texas Nonprofit Corporation Law, as described by Section 1.008,

Business Organizations Code, to own and operate all or part of

one or more ancillary health care facilities consistent with the

purposes of an authority under this chapter.

(b) The board shall appoint the board of directors of a

nonprofit corporation formed under this section.

(c) The authority may contribute money to or solicit money for

the nonprofit corporation. If the authority contributes money to

or solicits money for the corporation, the authority shall

establish procedures and controls sufficient to ensure that the

money is used by the corporation for public purposes.

(d) A nonprofit corporation formed under this section has the

same powers as a development corporation under Section 221.030.

(e) A nonprofit corporation formed under this section shall

comply with Chapter 2258, Government Code, in the same manner and

to the same extent that the authority is required to comply with

that chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

470, Sec. 2, eff. June 16, 2007.

Sec. 264.036. HOSPITAL AUTHORITY CONTRACTS, COLLABORATIONS, AND

JOINT VENTURES. The authority may, directly or through any

nonprofit corporation formed by the authority, contract,

collaborate, or enter into a joint venture with any public or

private entity as necessary to carry out the functions of or

provide services to the authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

470, Sec. 2, eff. June 16, 2007.

SUBCHAPTER D. BONDS

Sec. 264.041. REVENUE BONDS. (a) The authority may issue

revenue bonds to provide funds for any of the authority's

purposes.

(b) Revenue bonds must be payable from, and secured by a pledge

of, revenues from the operation of one or more hospitals and any

other revenues from owning hospital property. Additionally,

revenue bonds may be secured by a mortgage or deed of trust on

real property owned by the authority or by a chattel mortgage on

the authority's personal property.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 264.042. FORM AND PROCEDURE. (a) Revenue bonds must be

authorized by a resolution adopted by a majority vote of a quorum

of the board. The bonds must:

(1) be signed by the president or vice-president of the board;

(2) be countersigned by the secretary of the board; and

(3) have the seal of the authority impressed or printed on the

bonds.

(b) Printed facsimile signatures may be substituted for the

actual signatures of the president, vice-president, or secretary.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 264.043. TERMS. (a) Revenue bonds must mature serially or

otherwise not more than 40 years after they are issued.

(b) Revenue bonds may:

(1) be sold at a price and under terms that the board considers

the most advantageous reasonably obtainable, except that the net

effective interest rate computed according to Chapter 1204,

Government Code, may not exceed 10 percent a year;

(2) be made callable before maturity at times and prices

prescribed in the resolution authorizing the bonds; and

(3) be made registrable as to principal or as to principal and

interest.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.255, eff. Sept.

1, 2001.

Sec. 264.044. NOTICE. (a) Before the board adopts a resolution

authorizing the issuance of bonds other than refunding bonds, the

board must publish a notice of its intention to adopt the

resolution and of the maximum amount and maximum maturity of the

bonds.

(b) The notice must be published once a week for two consecutive

weeks in one or more newspapers of general circulation in the

authority. The first notice must be published not later than the

15th day before the date set for adoption of the resolution.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 264.045. REFERENDUM. (a) A petition requesting an

election on the proposition for the issuance of the revenue bonds

may be presented to the secretary or president of the board

before the date set for the adoption of the bond resolution. The

petition must be signed by at least 10 percent of the qualified

voters residing in the county who own taxable property in the

authority.

(b) The election shall be ordered and held as provided by

Chapter 1251, Government Code. The board, president, and

secretary shall perform the functions assigned under that chapter

respectively to the commissioners court, county judge, and county

clerk.

(c) If a majority of voters who vote at the election approve the

issuance of the bonds, the board may issue the bonds. If a

petition is not filed, the board may issue the bonds without an

election. However, the board may order the election on its own

motion if a petition is not filed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.256, eff. Sept.

1, 2001.

Sec. 264.046. JUNIOR LIEN BONDS; PARITY BONDS. (a) Bonds

constituting a junior lien on the revenues or properties may be

issued unless prohibited by the bond resolution or the trust

indenture.

(b) Parity bonds may be issued under conditions specified by the

bond resolution or trust indenture.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 264.047. BOND PROCEEDS; INVESTMENT OF FUNDS. (a) The

board may set aside from the proceeds from the sale of bonds:

(1) an amount for payment of not more than two years' interest

on the bonds;

(2) the amount required for operating expenses during the first

year of operation as estimated by the board; and

(3) an amount to fund any bond reserve fund or other reserve

funds provided for in the bond resolution or trust indenture.

(b) The bond proceeds may be deposited in banks and paid out

under terms as provided in the bond resolution or trust

indenture.

(c) The law relating to the security for and the investment of

county funds controls, to the extent applicable, the investment

of the authority's funds. The bond resolution or trust indenture

may further restrict those investments. Additionally, the

authority may invest its bond proceeds, until that money is

needed, as authorized by the bond resolution or trust indenture.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 264.048. REFUNDING BONDS. (a) The authority may issue

bonds to refund outstanding bonds in the same manner that other

bonds are issued under this chapter.

(b) Bonds issued under this section may be exchanged by the

comptroller or sold. The proceeds shall be applied as provided by

Subchapters B and C, Chapter 1207, Government Code, or other

applicable law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.257, eff. Sept.

1, 2001.

Sec. 264.049. APPROVAL AND REGISTRATION OF BONDS. (a) The

authority shall submit to the attorney general the bonds issued

under this chapter and the record relating to the issuance of

those bonds.

(b) If the attorney general finds that the bonds were issued in

accordance with this chapter, are valid and binding obligations

of the authority, and are secured as recited in the bonds:

(1) the attorney general shall approve the bonds; and

(2) the comptroller shall register the bonds and certify the

registration on the bonds.

(c) Following approval and registration, the bonds are

incontestable.

(d) The bonds are negotiable and must contain the following

provision: "The holder hereof shall never have the right to

demand payment thereof out of money raised or to be raised by

taxation."

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 264.050. LEGAL INVESTMENTS. Bonds of the authority are

legal and authorized investments for:

(1) a bank;

(2) a savings bank;

(3) a trust company;

(4) a savings and loan association;

(5) an insurance company; or

(6) the sinking fund of a political corporation or subdivision

of the state, including a municipality, county, or school

district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 265. JOINT MUNICIPAL AND COUNTY HOSPITALS

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE C. LOCAL HOSPITALS

CHAPTER 265. JOINT MUNICIPAL AND COUNTY HOSPITALS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 265.001. MUNICIPALITY WITH POPULATION OF AT LEAST 10,000

AND ANY COUNTY. (a) The commissioners court of a county may

cooperate with the proper authorities of a municipality with at

least 10,000 inhabitants to establish, build, equip, and maintain

a hospital in the municipality.

(b) The commissioners court may appropriate funds for the

hospital that the commissioners court considers appropriate after

a joint conference with the municipal authorities.

(c) The commissioners court and the municipal authorities shall

jointly control the management of the hospital.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.002. COUNTY AND ANY TWO OR MORE MUNICIPALITIES. (a)

The commissioners court of a county may cooperate with the proper

authorities of two or more municipalities to establish, build,

equip, and maintain a hospital in the county.

(b) The commissioners court may appropriate funds for the

hospital that the court considers appropriate after a joint

conference with the municipal authorities.

(c) The commissioners court and the municipal authorities shall

jointly control the management of the hospital.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.003. COUNTY WITH POPULATION OF AT LEAST 92,600 AND

MUNICIPALITY WITH POPULATION OF AT LEAST 57,250. (a) The

commissioners court of a county with a population of at least

92,600 and the governing body of a municipality in that county

with a population of at least 57,250 may establish, build, equip,

maintain, and operate a hospital for the care and treatment of

sick, infirm, or injured inhabitants of the county or

municipality.

(b) The commissioners court and the governing body by agreement

may divide the hospital costs between the county and the

municipality.

(c) If the amounts in the county or municipal general funds are

insufficient to pay the hospital costs, the commissioners court

or the governing body at a special or general election may submit

to the qualified voters of the county or municipality,

respectively, a proposition for the county and municipality to

establish, build, equip, maintain, and operate a hospital and

for:

(1) the levy of a tax for that purpose not to exceed 10 cents on

each $100 of the taxable value of real and personal property that

is taxable by the county or municipality; or

(2) the issuance of bonds by the county or municipality in an

amount not to exceed the amount specified in the proposition for

all or part of the cost of establishing, building, or equipping

the hospital and for the levy of a tax to create a sinking fund

for the payment of interest on the bonds not to exceed 10 cents

on each $100 of the taxable value of real and personal property

that is taxable by the county or municipality.

(d) The commissioners court or governing body may assess and

levy a tax, or may issue bonds in the manner provided for

issuance of other bonds by the county or municipality and assess

and levy a tax, as stated in the proposition if the proposition

is approved by a majority of votes cast in the election.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. JOINT HOSPITAL WITH BOARD OF MANAGERS

Sec. 265.011. ESTABLISHMENT OF HOSPITAL BY COMMISSIONERS COURT

AND MUNICIPAL GOVERNING BODY. The commissioners court of a

county and the governing body of a municipality in that county

may jointly appoint a board of managers to establish, build,

equip, maintain, and operate one or more hospitals for the care

and treatment of the sick, infirm, or injured.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.012. FINANCING. (a) If the municipality or county has

issued and sold bonds to establish, build, equip, maintain, and

operate a joint municipal and county hospital, the municipality

or county may finance the hospital out of general revenue and may

levy and collect a tax to finance the hospital not to exceed 10

cents on each $100 of the taxable value of property taxable by

the municipality or county.

(b) The commissioners court and the municipal governing body may

contribute to the funds necessary for the hospital in a

proportion to which they agree.

(c) The board of managers may spend, in a manner determined by

the board, funds provided by the county or municipality through

the issuance of bonds or other obligations or by appropriation

from other funds, for purposes related to the hospital as if the

action were taken by the commissioners court or the governing

body.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.013. BOARD OF MANAGERS. (a) The board of managers is

composed of seven members.

(b) The commissioners court and the municipal governing body

shall each appoint three members to the board, and the

commissioners court and the governing body shall jointly appoint

one member to the board. Members are appointed for six-year

terms. However, in making the initial appointments to the board,

each appointing entity shall designate one of its appointees for

a term expiring two years after the date of appointment, one for

a term expiring four years after the date of appointment, and one

for a term expiring six years after the date of appointment. The

term of the initial joint appointee expires six years after the

date of appointment.

(c) The entity that made an original appointment shall appoint a

successor member on the expiration of a member's term or to fill,

for the unexpired part of a term, a vacancy caused by death or

resignation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.014. CHAIRMAN. The board of managers shall select a

chairman from among its members who shall:

(1) preside over the board's meetings; and

(2) sign any contract, agreement, or other instrument made by

the board on behalf of the county and municipality.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.015. CONTRACTS. The board of managers may execute any

contract relating to establishing, building, equipping,

maintaining, or operating the hospital as if the action were

taken by the commissioners court or the municipal governing body.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.016. FINANCIAL STATEMENT; BUDGET. (a) The board of

managers shall annually prepare and present to the commissioners

court and the municipal governing body a statement of the

hospital's financial status with a proposed budget for the

following year.

(b) On the basis of the financial statement and budget, the

commissioners court and the governing body shall appropriate an

amount those entities consider proper and necessary for the use

of the board of managers in the operation of the hospital.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.017. ISSUANCE OF REVENUE BONDS. (a) The board of

managers may issue and sell revenue bonds in the name of the

hospital to finance:

(1) the acquisition of real property, the acquisition,

construction, improvement, repair, or rehabilitation of hospital

facilities, or the acquisition of equipment or supplies necessary

for the hospital to provide hospital services; or

(2) the installation of equipment necessary for the hospital to

provide hospital services.

(b) The board of managers has the powers of an issuer under

Chapter 1371, Government Code, and may enter into a credit

agreement under that chapter. A bond issued under this subchapter

is an obligation under Chapter 1371, Government Code, but is not

required to be rated as required by that chapter. In this

subsection, "credit agreement" and "obligation" have the meanings

assigned by Section 1371.001, Government Code.

(c) Bonds issued under this subchapter must be approved by:

(1) a resolution adopted by the board of managers; and

(2) a resolution or order adopted by the commissioners court of

the county and the governing body of the municipality that

appointed the board.

(d) At the time of issuance of the bonds, the board of managers

may:

(1) determine the title of the bonds, provided the title

includes the following: "Board of Managers Joint (insert county

name)-(insert municipality name) Hospital Revenue Bonds";

(2) prescribe procedures for the operation and maintenance of

the hospital in the proceedings authorizing issuance of the

revenue bonds; and

(3) provide for the issuance of additional parity bonds or

subordinate lien bonds under terms prescribed by the board of

managers in the proceedings authorizing issuance of the revenue

bonds.

Added by Acts 2001, 77th Leg., ch. 151, Sec. 1, eff. May 16,

2001.

Sec. 265.0171. REPAYMENT OF BONDS. The board of managers may

provide for the payment of principal of, premium on, if any, and

interest on the bonds by pledging all or any part of the

hospital's revenue derived from the operation of the hospital or

from other sources.

Added by Acts 2001, 77th Leg., ch. 151, Sec. 1, eff. May 16,

2001.

Sec. 265.0172. ADDITIONAL SECURITY FOR BONDS. The bonds may be

additionally secured by a deed of trust or mortgage lien on part

or all of the physical properties of the hospital and rights

appurtenant to those properties.

Added by Acts 2001, 77th Leg., ch. 151, Sec. 1, eff. May 16,

2001.

Sec. 265.0173. MATURITY. A bond issued under this subchapter

must mature not later than 40 years after its date.

Added by Acts 2001, 77th Leg., ch. 151, Sec. 1, eff. May 16,

2001.

Sec. 265.0174. BONDS NOT PAYABLE FROM TAXES. A bond issued

under this subchapter must contain the following provision: "The

holder of this obligation is not entitled to demand payment of

this obligation out of any money raised by taxation by (name of

county) or by (name of municipality) or from any other income of

the county or municipality. The board of managers of the hospital

has no taxing power."

Added by Acts 2001, 77th Leg., ch. 151, Sec. 1, eff. May 16,

2001.

Sec. 265.0175. SALE OF BONDS. The board of managers may sell

bonds issued under this subchapter at public or private sale in

the manner and on the terms approved by the board.

Added by Acts 2001, 77th Leg., ch. 151, Sec. 1, eff. May 16,

2001.

Sec. 265.0176. REFUNDING BONDS. (a) The board of managers may

refund bonds issued under this subchapter by issuing refunding

bonds under terms approved by the board.

(b) All appropriate provisions of this subchapter apply to the

refunding bonds. The refunding bonds shall be issued in the

manner provided by this subchapter for issuing other bonds.

(c) The refunding bonds may be sold and delivered in amounts

sufficient to pay the principal of and interest and any

redemption premium on the bonds to be refunded, at maturity or on

any redemption date.

(d) The refunding bonds may be issued to be exchanged for the

bonds being refunded by them. In that case, the comptroller shall

register the refunding bonds and deliver them to the holder of

the bonds being refunded as approved by the board. The exchange

may be made in one delivery or in installment deliveries.

Added by Acts 2001, 77th Leg., ch. 151, Sec. 1, eff. May 16,

2001.

Sec. 265.0177. AUTHORITY TO BORROW MONEY. (a) After approval

by resolution of the commissioners court of the county and the

governing body of the municipality that appointed the board, the

board of managers may, on behalf of the hospital, borrow money

from a federally insured lending institution for a purpose

described by Section 265.0179. The board may execute a loan

agreement or promissory note as evidence of the obligation to

repay the loan.

(b) The board of managers may borrow money in an amount it

considers advisable, subject to a rate of interest, security, and

other terms it considers advisable. The loan shall mature not

later than the 30th anniversary of the date on which the loan is

made.

(c) Before entering into a loan under this section, the board of

managers must determine that there will be sufficient money

available from revenues generated by the hospital to pay the loan

when the loan becomes due.

(d) The commissioners court of the county and the governing body

of the municipality that appointed the board of managers must

approve the terms of a loan agreement by written resolution.

(e) Chapter 1202, Government Code, does not apply to a

promissory note or any other instrument evidencing a loan under

this section.

Added by Acts 2003, 78th Leg., ch. 719, Sec. 1, eff. June 20,

2003.

Sec. 265.0178. PLEDGE OF SECURITY. (a) A loan under Section

265.0177 may be:

(1) payable from and secured by a pledge of all or part of the

revenues, income, or resources of the hospital that are not

pledged to pay a bonded indebtedness of the hospital; or

(2) secured by a deed of trust or other security interest in any

property of the hospital that is not pledged to pay a bonded

indebtedness of the hospital.

(b) The holder of a loan obligation under Section 265.0177 is

not entitled to demand payment of the principal and interest on

the loan from any money or property of the hospital other than

the money or property specifically pledged to secure payment of

the loan.

Added by Acts 2003, 78th Leg., ch. 719, Sec. 1, eff. June 20,

2003.

Sec. 265.0179. PERMISSIBLE USES OF LOAN PROCEEDS. The proceeds

from a loan under Section 265.0177 may be used to pay costs

related to the acquisition, construction, rehabilitation, and

equipping of a hospital facility, including costs related to the

acquisition of real property and any other improvement considered

necessary and appropriate by the board of managers.

Added by Acts 2003, 78th Leg., ch. 719, Sec. 1, eff. June 20,

2003.

Sec. 265.018. HOSPITAL PROPERTY. The board of managers may

acquire, hold, or dispose of property or an interest in property.

As agreed by the county and municipality, the county or

municipality may hold title to hospital property, or title may be

held in the name of the hospital.

Added by Acts 2001, 77th Leg., ch. 151, Sec. 1, eff. May 16,

2001.

Sec. 265.0181. TRANSFER OF PROPERTY. On dissolution of the

board of managers, title to property held by the board or in the

name of the hospital shall be transferred to the county and

municipality as agreed to by the county and municipality.

Added by Acts 2001, 77th Leg., ch. 151, Sec. 1, eff. May 16,

2001.

Sec. 265.019. USE OF EARNINGS OR ASSETS FOR PRIVATE PURPOSES

PROHIBITED. Except as reasonable compensation for services

rendered or reasonable allowance for authorized expenditures

incurred on behalf of the board of managers or the hospital, the

net earnings of the board or the hospital may not be used for the

benefit of a private officer, board member, individual, or

substantial contributor to the board of managers or the hospital.

The assets of the board or the hospital may not be distributed

to, be divided among, be used for, accrue to, or benefit a

private officer, board member, individual, or substantial

contributor to the board or the hospital.

Added by Acts 2001, 77th Leg., ch. 151, Sec. 1, eff. May 16,

2001.

Sec. 265.020. APPLICABILITY. Sections 265.017-265.019 apply

only to a hospital located in a county with a population of

75,000 or more.

Added by Acts 2001, 77th Leg., ch. 151, Sec. 1, eff. May 16,

2001.

SUBCHAPTER C. JOINT HOSPITAL CONTROLLED BY MUNICIPALITY OR COUNTY

Sec. 265.021. OWNERSHIP AND CONTROL DESIGNATED. (a) A county

with a population of at least 200,000 and one or more

municipalities in the county that jointly own and operate a

hospital in the county may by agreement designate one of those

governmental entities to assume the entire ownership and control

of the hospital on terms to which those governmental entities

agree.

(b) On the agreement of the commissioners court and the

governing body of each municipality that jointly owns and

operates the hospital, a countywide election on the issue of the

future ownership and operation of the hospital may be ordered.

The majority vote on the propositions submitted shall govern the

future ownership and operation of the hospital. The commissioners

court shall pay the costs of the election from county funds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.022. BOARD OF MANAGERS OF HOSPITAL CONTROLLED BY

COUNTY. (a) If the county is designated to own and control the

hospital, the commissioners court shall appoint a board of

managers with at least three and not more than nine members.

(b) The board of managers has control of the management of the

hospital.

(c) The board of managers shall give a report of their

management, including all acts and rules of the board, to the

commissioners court once each quarter or more often at the

request of the commissioners court.

(d) The board of managers shall give a quarterly financial

statement to the commissioners court that shows all money spent

and received by the board and the purposes of the expenditures.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.023. BOARD OF MANAGERS OF HOSPITAL CONTROLLED BY

MUNICIPALITY. If the municipality is designated to own and

control the hospital, the governing body of the municipality may

appoint the board of managers under its charter or as it

considers appropriate.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.024. TERMS. Members of the board of managers shall be

appointed for staggered six-year terms, with one-third of the

terms expiring every two years.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.025. TAX. (a) The commissioners court may authorize

and levy a tax not to exceed 50 cents on each $100 of the taxable

value of property taxable by the county for construction of

buildings or building additions, for other improvements or

equipment, or for operation and maintenance of the hospital if

the tax is approved by a majority vote at a county election.

Additional taxes may be authorized at subsequent elections if the

total tax does not exceed the limit imposed by this subsection.

(b) The voters may approve a part of the tax to be used for the

interest and sinking fund for outstanding bonds of the

municipality or county issued for construction or maintenance of

the hospital, whether issued before or after the ownership and

control of the hospital are designated under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.026. TUBERCULOSIS CONTROL. (a) The commissioners

court and each municipal governing body that designates the

ownership and control of a joint hospital under this subchapter

may conduct a joint program of tuberculosis control in their

jurisdictions to protect the public health through alleviation,

suppression, and prevention of the spread of tuberculosis.

(b) The program may include cooperation with public or private

agencies that have the same objective, whether federal, state, or

local.

(c) The commissioners court may levy a tax not to exceed 10

cents on each $100 of the taxable value of property taxable by

the county, in addition to the tax under Section 265.025, if

approved by a majority vote at a county election. The revenue

from that tax shall be kept separate from other funds and shall

be used only for the purposes of this section.

(d) The governing body of a municipality participating in the

program may levy a tax not to exceed five cents on each $100 of

the taxable value of property taxable by the municipality if

approved by a majority vote at a municipal election in accordance

with the municipal charter in a home-rule municipality or with

other law in a general-law municipality. The revenue from the tax

shall be kept separate from other funds and shall be used only

for the purposes of this section. The municipal charter of a

home-rule municipality may be amended to create the fund for the

tax proceeds or other income.

(e) The county and each municipality participating in the

program and levying the taxes may create a joint tuberculosis

control board to administer this section. The board must have at

least five members. The district judges of the county by majority

action, the county health board, the municipal health board of

the participating municipality with the largest population, the

county judge, and the mayor of each participating municipality

shall each appoint a member to the board. Board members serve

without compensation.

(f) The members are appointed for three-year terms. However, the

term of the first appointment by the county health board or by a

mayor expires one year after the date of appointment, the term of

the first appointment by the municipal health board or the county

judge expires two years after the date of appointment, and the

term of the first appointment by the district judges expires

three years after the date of appointment. The entity that made

an original appointment shall appoint a successor member on the

expiration of a member's term or to fill, for the unexpired part

of a term, a vacancy caused by death or resignation.

(g) The board may administer this section to alleviate,

suppress, and prevent the spread of tuberculosis in the county as

a public health function.

(h) The county and each municipality participating under this

section may combine the proceeds from taxes levied under this

section to be spent under the board's direction only to:

(1) provide necessary economic aid to indigent persons with

tuberculosis and dependent members of their immediate family, on

certification by the county or municipal health authority that

those persons are indigent and have resided in the county for at

least six months before receiving aid or assistance from a public

or private charity or service for the person's support or the

support of the person's family, in order to treat and prevent the

disease and protect the public health; or

(2) pay administrative expenses, including the expenses of case

investigation and necessary equipment and services.

(i) The board quarterly shall report the condition of the fund,

the expenditures from the fund, and the services performed to the

commissioners court and the governing body of each municipality

participating under this section. The commissioners court or the

governing body of a municipality participating under this section

may examine and audit the books and other records of the board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER D. JOINT COUNTY-MUNICIPAL HOSPITAL BOARDS

Sec. 265.031. CREATION OF BOARD. (a) The commissioners court

of a county and the governing body of a municipality located in

whole or in part in that county may adopt resolutions creating a

joint county-municipal hospital board, without taxing power,

designated the "____________ County-Municipality of ____________,

Texas, Hospital Board."

(b) A board created under this section is a public agency and

body politic.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.032. APPOINTMENT OF BOARD. (a) The board consists of

seven directors. A director may serve successive terms.

(b) The commissioners court shall appoint four directors in its

resolution creating the board, and the municipal governing body

shall appoint three directors in its resolution creating the

board.

(c) Directors are appointed for staggered terms of two years.

However, in making the initial appointments to the board the

commissioners court shall designate two of its appointees to

serve two-year terms and two to serve one-year terms, and the

governing body shall designate two of its appointees to serve

two-year terms and one to serve a one-year term.

(d) The entity that makes an original appointment shall appoint

a successor director on the expiration of a director's term or to

fill, for the unexpired part of a term, a vacancy caused by death

or resignation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.033. OFFICERS. (a) The board shall elect a director

as chairman. The chairman shall preside at board meetings and

perform other duties and functions prescribed by the board. The

chairman may vote in the same manner as any other director.

(b) The board shall elect a secretary, who is not required to be

a director. The secretary is the official custodian of the

minutes, books, records, and seal of the board and shall perform

other duties and functions prescribed by the board.

(c) The board may elect any other officer that the board

considers necessary or advisable.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.034. AUTHORITY OF BOARD. (a) The board shall act

through resolutions adopted by the board. The affirmative vote of

four directors is required to adopt a resolution.

(b) The board is a joint agent of the county and the

municipality for hospital purposes and shall act solely for the

joint benefit of the county and the municipality. However, the

board shall act independently in the exercise of powers, duties,

and functions under this subchapter.

(c) The board may appoint or employ any agent, employee, or

official that the board considers necessary or advisable to carry

out any power, duty, or function of the board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.035. SUITS. The board may sue and be sued in its own

name, capacity, and behalf.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.036. COMPENSATION. A director may not receive

compensation but is entitled to reimbursement for actual expenses

incurred in the performance of the duties of director to the

extent authorized by the board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.037. HOSPITAL FACILITIES; OTHER PROPERTY. (a) The

board may purchase, construct, receive, lease, or otherwise

acquire hospital facilities and may improve, enlarge, furnish,

equip, operate, and maintain those facilities.

(b) The county or the municipality may lease or convey title to,

or any other interest in, all or part of the county's or

municipality's hospital facilities, including real and personal

property, to the board on terms agreed to by the county or

municipality and the board.

(c) The board may own, receive, encumber, sell, lease, or convey

any interest in real or personal property, including gifts and

grants. However, the board may not encumber, sell, lease, or

convey real or personal property unless the commissioners court

and the governing body of the municipality by resolution approve

the transaction.

(d) A board existing in a county with a population of more than

100,000 and a municipality with a population of more than 75,000,

as an exercise of its powers as a public agency and body politic,

may purchase, construct, receive, lease, or otherwise acquire

hospital facilities, including the sublease of one or more

hospital facilities, regardless of whether the action might be

considered anticompetitive under the antitrust laws of the United

States or this state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 909, Sec. 1, eff. Sept. 1,

1997.

Sec. 265.038. CONTRACTS FOR HOSPITAL SERVICES. The county or

the municipality may contract with the board for the care and

treatment of indigent or needy patients or for any other hospital

services. The county or the municipality may make payments to the

board under the contract and may levy ad valorem taxes or pledge

funds or resources for the payments.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.039. FUNDS. (a) The board may apply for, receive, and

spend federal or state funds available for hospital purposes.

(b) The county or the municipality by resolution may authorize

the board to apply for, receive, and spend federal or state funds

available for county or municipal hospital purposes.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.040. AUTHORITY TO ISSUE REVENUE BONDS. (a) The board

may issue revenue bonds to perform any power, duty, or function

under this subchapter. The issuance must be approved by

resolution by the commissioners court and the municipal governing

body.

(b) The board may prescribe procedures for the operation and

maintenance of the hospital in the proceedings authorizing the

issuance of the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.041. TERMS OF BONDS. (a) The revenue bonds may mature

serially or otherwise not more than 40 years after they are

issued. The bonds may bear interest at a rate not to exceed the

maximum rate provided by Chapter 1204, Government Code, and may

be made redeemable prior to maturity.

(b) The bonds and any appurtenant interest coupons are

negotiable instruments.

(c) The bonds may be made registrable as to principal or as to

principal and interest.

(d) The directors may determine, in the proceedings authorizing

the issuance of the bonds:

(1) the form, denominations, and manner in which the bonds are

issued;

(2) the terms and details under which the bonds are issued; and

(3) the manner in which the bonds are executed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.258, eff. Sept.

1, 2001.

Sec. 265.042. PLEDGE OF SECURITY. (a) The revenue bonds may be

payable from, and secured by a pledge of, all or part of the

revenues, income, or resources of the board or the board's

hospital facilities. Additionally, the bonds may be secured by a

mortgage or deed of trust on real or personal property, and the

board may authorize the execution and delivery of trust

indentures or other encumbrances to evidence the security.

(b) The bonds must contain substantially the following

statement: "The owner hereof shall never have the right to demand

payment of this obligation from taxes levied by the hospital

board."

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.043. SALE AND USE OF PROCEEDS. (a) The revenue bonds

may be sold at public or private sale at a price and under terms

determined by the directors. The bonds may bear interest at a

rate not to exceed the maximum rate provided by Chapter 1204,

Government Code.

(b) Proceeds from the sale of the bonds may be used, if the use

is authorized in the proceedings authorizing issuance of the

bonds, to:

(1) pay interest on the bonds during the construction of

hospital facilities acquired through issuance of the bonds;

(2) pay operation and maintenance expense of the hospital

facilities to the extent and for the time specified in the

proceedings;

(3) create reserves for the payment of principal of and interest

on the bonds; or

(4) invest, until needed, to the extent and in the manner

provided in the bond resolution or a trust indenture executed in

connection with the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.259, eff. Sept.

1, 2001.

Sec. 265.044. PARITY AND SUBORDINATE LIEN BONDS. The directors

may provide in the authorization of the revenue bonds for the

subsequent issuance of additional parity bonds or subordinate

lien bonds under terms set by the board in the proceedings

authorizing the issuance of the revenue bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.045. NOTICE; PETITION FOR ELECTION. (a) Before the

directors authorize the issuance of bonds other than refunding

bonds, the directors shall prepare and publish a notice of:

(1) its intention to adopt a resolution authorizing the issuance

of bonds;

(2) the date it intends to adopt the resolution; and

(3) the maximum amount and maximum maturity of the bonds.

(b) The notice must be published once a week for two consecutive

weeks in a newspaper of general circulation in the county and the

municipality. The first notice must be published not later than

the 15th day before the date set for adopting the bond

resolution.

(c) A petition requesting an election on the proposition for the

issuance of the bonds may be presented to the hospital board

secretary before the date set for adoption of the bond

resolution. The petition must be signed by at least 10 percent of

the qualified voters residing in the county and in any part of

the municipality that is not in the county.

(d) The directors shall order an election requested under

Subsection (c) in the county and any part of the municipality

that is not in the county. The election shall be held

substantially as provided by Chapter 1251, Government Code. The

board may issue the bonds if the issuance is approved at the

election.

(e) The bond resolution may be adopted on the date set for the

adoption, or not later than the 30th day after that date, if no

petition is filed, and the bonds may be issued and delivered

without an election or the creation of an encumbrance.

(f) The directors may order an election on the issuance of the

bonds on their own motion if they consider it advisable.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.260, eff. Sept.

1, 2001.

Sec. 265.046. REFUNDING BONDS. Any bonds issued under this

subchapter may be refunded by the issuance of refunding bonds in

the manner provided by this subchapter for the issuance of other

bonds, except the refunding bonds may be issued to be exchanged

for the bonds being refunded. If the refunding bonds are issued

to be exchanged, the comptroller shall register the refunding

bonds and deliver them to each holder of the bonds being refunded

as provided by the proceedings authorizing the refunding bonds.

The exchange may be made in one delivery or several installment

deliveries.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.047. EXAMINATION, APPROVAL, AND REGISTRATION OF BONDS.

(a) The board shall submit to the attorney general for

examination the bonds issued under this subchapter and the

proceedings authorizing their issuance.

(b) The attorney general shall approve the bonds if the attorney

general finds that the bonds have been authorized in accordance

with this subchapter, and the comptroller shall register the

bonds.

(c) Following approval and registration, the bonds are

incontestable and are valid and binding obligations in accordance

with their terms.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.048. LEGAL INVESTMENTS; SECURITY FOR DEPOSITS. (a)

Bonds issued under this subchapter are legal and authorized

investments for:

(1) a bank;

(2) a savings bank;

(3) a trust company;

(4) a savings and loan association;

(5) an insurance company;

(6) a fiduciary;

(7) a trustee;

(8) a guardian; and

(9) an interest and sinking fund or other public fund of the

state or of an agency, subdivision, or instrumentality of the

state, including a municipality, county, school district, special

district, public agency, and body politic.

(b) The bonds are eligible and lawful security for the deposits

of public funds of the state or of an agency, subdivision, or

instrumentality of the state, including a municipality, county,

school district, special district, public agency, and body

politic. The bonds may secure those deposits in an amount up to

the value of the bonds, if accompanied by all appurtenant

unmatured interest coupons.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.049. CHARGES FOR SERVICES AND FACILITIES. The board

shall operate its hospital facilities for the use and benefit of

the public, but shall establish and collect charges for services

and facilities that are sufficient combined with other revenue

and income to:

(1) pay all expenses related to ownership, operation, and

maintenance of its hospital facilities;

(2) pay principal of and interest on its bonds; and

(3) create and maintain reserves and any other funds provided

for in the proceedings authorizing the issuance of bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.050. DEPOSITORY. The board may:

(1) select a depository in the same manner that a municipality

or county may select a depository under Chapter 105 or Chapter

116, Local Government Code; or

(2) execute a depository contract with a depository selected by

the municipality or the county on the same terms as the

municipality or county.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.051. INVESTMENT OF FUNDS. (a) The law relating to

security for and investment of municipal or county funds applies

to hospital board funds. A bond resolution or trust indenture

executed for hospital board bonds may further restrict the

security for and investment of hospital board funds.

(b) The hospital board may invest, until needed, all or part of

its bond proceeds in direct obligations of the United States to

the extent authorized in the bond resolution or trust indenture.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.052. EMINENT DOMAIN. (a) The hospital board may

acquire the fee simple title to or any other interest in land and

other property by condemnation under Chapter 21, Property Code,

to carry out any power, duty, or function under this subchapter.

(b) The board has the same rights as a county or municipality

under Section 21.021, Property Code.

(c) The board shall determine the amount and character of the

interest in land or other property to be acquired under this

section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER E. SALE, LEASE, OR CLOSING

Sec. 265.071. OFFICIAL ACTION. (a) The commissioners court by

order and the governing body of a municipality by ordinance may

order the sale, lease, or closing of all or part of a joint

municipal and county hospital, including real property, owned and

operated by the county and municipality.

(b) The order and ordinance must include a finding that the

sale, lease, or closing is in the best interest of the residents

of the county or municipality, respectively.

(c) A sale or closing may not take effect before the expiration

of the period in which a petition may be filed under Section

265.072.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 265.072. PETITION AND ELECTION. (a) A petition requesting

an election on the sale or closing of the hospital may be

presented to the commissioners court and the municipal governing

body before the 31st day after the date the commissioners court

and the governing body order the sale or closing.

(b) The petition must be signed by at least 10 percent of the

qualified voters of the county and any part of the municipality

that is not in the county.

(c) On receipt of the petition, the commissioners court and the

governing body shall order and conduct the election. The

commissioners court and the governing body may sell or close the

hospital only if a majority of the qualified voters voting at the

election approve the sale or closing.

(d) The number of qualified voters of the county and any part of

the municipality that is not in the county is determined

according to the most recent official list of registered voters.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 281. HOSPITAL DISTRICTS IN COUNTIES OF AT LEAST 190,000

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE D. HOSPITAL DISTRICTS

CHAPTER 281. HOSPITAL DISTRICTS IN COUNTIES OF AT LEAST 190,000

SUBCHAPTER A. CREATION OF DISTRICT

Sec. 281.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of hospital managers of a district.

(2) "District" means a hospital district created under this

chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.002. DISTRICT AUTHORIZATION. (a) A county with at

least 190,000 inhabitants that does not own or operate a hospital

system for indigent or needy persons may create a countywide

hospital district and provide for the establishment of a hospital

or hospital system to furnish medical aid and hospital care to

indigent and needy persons residing in the district.

(b) A county with at least 190,000 inhabitants that owns and

operates a hospital or hospital system for indigent or needy

persons, separately or jointly with a municipality, may create a

countywide hospital district and take over the hospital or

hospital system to furnish medical aid and hospital care to

indigent and needy persons residing in the district.

(c) A county with at least 190,000 inhabitants that has within

its boundaries a municipality that owns a hospital or hospital

system for indigent or needy persons that is operated by or on

behalf of the municipality may create a countywide hospital

district to assume ownership of the hospital or hospital system

and to furnish medical aid and hospital care to indigent and

needy persons residing in the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.208, eff. Sept.

1, 2003.

Sec. 281.003. CREATION ELECTION REQUIRED. (a) The district may

be created only if the creation is approved by a majority of the

qualified voters of the county in which the proposed district is

to be located who vote at an election called and held for that

purpose.

(b) The commissioners court may order a creation election to be

held on its own motion and shall order the election on the

presentation of a petition for a creation election signed by at

least 100 qualified property taxpaying voters of the county.

(c) The election shall be held on the first authorized uniform

election date prescribed by the Election Code that allows

sufficient time to comply with other requirements of law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.004. BALLOT PROPOSITIONS. (a) Except as provided by

Subsection (a-1) or (b), the ballot for an election under this

chapter shall be printed to provide for voting for or against the

proposition: "The creation of a hospital district and the levy of

a tax not to exceed 75 cents on each $100 of the taxable value of

property taxable by the district."

(a-1) The ballot for an election under this chapter held in a

county with a population of more than 800,000 that is not

included in the boundaries of a hospital district before

September 1, 2003, shall be printed to provide for voting for or

against the proposition: "The creation of a hospital district and

the levy of a tax not to exceed 25 cents on each $100 of the

taxable value of property taxable by the district."

(b) If the county or a municipality in the county has any

outstanding bonds issued for hospital purposes, the ballot for an

election under this chapter shall contain the proposition

prescribed by Subsection (a) or (a-1), as appropriate, followed

by ", and the assumption by the district of all outstanding bonds

previously issued for hospital purposes by __________ County and

by any municipality in the county."

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.209, eff. Sept.

1, 2003.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 281.021. APPOINTMENT OF BOARD. (a) The commissioners

court of a county in which a district is created under this

chapter shall appoint a board of hospital managers composed of

not less than five or more than seven members.

(b) The commissioners court of a county with a population of

more than 1.4 million but less than 1.5 million in which a

district is created under this chapter shall appoint a board

composed of not less than five or more than 15 members.

(c) The Harris County Commissioners Court shall appoint a board

composed of not less than seven or more than nine members.

(d) If a district is created under this chapter in a county with

a population of more than 800,000 that was not included in the

boundaries of a hospital district before September 1, 2003, the

district shall be governed by a nine-member board of hospital

managers, appointed as follows:

(1) the commissioners court of the county shall appoint four

members;

(2) the governing body of the municipality with the largest

population in the county shall appoint four members; and

(3) the commissioners court and the governing body of the

municipality described by Subdivision (2) shall jointly appoint

one member.

(e) The El Paso County Commissioners Court shall appoint a board

composed of seven members.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 72, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 669, Sec. 36, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 198, Sec. 2.210, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

206, Sec. 1, eff. September 1, 2009.

Sec. 281.022. TERM. (a) A board member serves a two-year term,

except that the commissioners court may make some initial

appointments for one year in order to stagger terms.

(b) The members of the board of hospital managers of the Nueces

County Hospital District serve staggered three-year terms, with

as near as possible to one-third of the members' terms expiring

each year.

(c) The members of a board of hospital managers appointed under

Section 281.021(d) serve staggered four-year terms, with as near

as possible to one-fourth of the members' terms expiring each

year. The terms of the members appointed under that section are

as follows:

(1) the members appointed solely by the governing body of the

municipality with the largest population in the county shall draw

lots to determine which member serves a one-year term, which

member serves a two-year term, which member serves a three-year

term, and which member serves a four-year term;

(2) the members appointed solely by the commissioners court of

the county shall draw lots to determine which member serves a

one-year term, which member serves a two-year term, which member

serves a three-year term, and which member serves a four-year

term; and

(3) the member appointed jointly by the governing body of the

municipality described by Subdivision (1) and the commissioners

court serves a four-year term.

(d) The members of the board of hospital managers of the El Paso

County Hospital District serve staggered three-year terms, with

as near as possible to one-third of the members' terms expiring

each year.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 212, Sec. 1, eff. Sept. 1,

1995; Acts 2003, 78th Leg., ch. 198, Sec. 2.211, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

206, Sec. 2, eff. September 1, 2009.

Sec. 281.0221. TERM LIMIT. A member of the board of hospital

managers of the El Paso County Hospital District may not serve

more than two consecutive three-year terms and is not eligible

for reappointment to the board until the second anniversary of

the date the member's eligibility expires under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

206, Sec. 3, eff. September 1, 2009.

Sec. 281.023. OFFICERS. (a) The board shall elect from among

its members:

(1) a chairman; and

(2) a vice-chairman to preside in the chairman's absence.

(b) The board shall appoint a board member or the administrator

to serve as secretary.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.024. COMPENSATION. A board member serves without

compensation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.025. RECORD OF BOARD MEETING. (a) The board shall

require the secretary to keep a suitable record of each board

meeting.

(b) The presiding member shall read and sign the record after

the meeting, and the secretary shall attest to the record.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.026. ADMINISTRATOR; DUTIES. (a) The board shall

appoint a person qualified by training and experience as the

administrator for the district.

(b) The administrator serves at the will of the board and for

terms of not more than four years.

(c) The administrator is entitled to compensation as determined

by the board.

(d) Before assuming duties, the administrator shall execute a

bond payable to the district in the amount of not less than

$10,000, conditioned on the faithful performance of the

administrator's duties and any other requirements determined by

the board.

(e) Subject to the limitations prescribed by the board, the

administrator shall:

(1) perform duties required by the board;

(2) supervise the work and activities of the district; and

(3) generally direct the affairs of the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

424, Sec. 1, eff. June 17, 2005.

Sec. 281.027. ASSISTANT ADMINISTRATOR. (a) If the

administrator is incapacitated, absent, or unable to perform the

administrator's duties, the board may designate an assistant

administrator to perform any of the administrator's powers or

duties, subject to limitations prescribed by board order.

(b) The assistant administrator or other persons shall execute a

bond as required by board order.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.028. STAFF. (a) The board may appoint doctors to the

district's staff and hire technicians, nurses, and other

employees the board considers advisable for the district's

efficient operation.

(b) An employment contract of a person appointed or hired under

this section may not exceed four years.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 110, Sec. 1, eff. Aug. 26,

1991.

Sec. 281.0281. EMPLOYMENT OF HEALTH CARE PROVIDERS. (a) This

section applies only to a district created in a county with a

population of more than 800,000 that was not included in the

boundaries of a hospital district before September 1, 2003.

(b) The board, as it considers necessary for the efficient

operation of the district, may employ:

(1) physicians as provided in this section and Sections

162.001(c-4) and (c-5), Occupations Code; and

(2) dentists or other health care providers.

(c) The board may employ a licensed physician as a medical

director if the physician:

(1) provides only policy, administrative, and managerial

services; and

(2) does not provide direct patient care or otherwise practice

medicine, as defined by Section 151.002, Occupations Code, at or

for the district.

(d) This section does not authorize the board to supervise or

control the practice of medicine or permit the unauthorized

practice of medicine, as prohibited by Subtitle B, Title 3,

Occupations Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

164, Sec. 4, eff. September 1, 2007.

Sec. 281.0282. DALLAS COUNTY HOSPITAL DISTRICT; EMPLOYMENT OF

HEALTH CARE PROVIDERS AND PHYSICIANS. (a) The board of the

Dallas County Hospital District may appoint, contract for, or

employ physicians, dentists, and other health care providers as

the board considers necessary for the efficient operation of the

district.

(b) The term of an employment contract entered into under this

section may not exceed four years.

(c) This section may not be construed as authorizing the board

of the Dallas County Hospital District to supervise or control

the practice of medicine, as prohibited by Subtitle B, Title 3,

Occupations Code.

(d) The authority granted to the board of the Dallas County

Hospital District under Subsection (a) to employ physicians shall

apply only as necessary for the district to fulfill the

district's statutory mandate to provide medical and dental care

for the indigent and needy residents of the district as provided

by Section 281.046.

(e) The Dallas County Hospital District shall establish a

committee consisting of at least five actively practicing

physicians who provide care in the district. The committee shall

approve existing policies or adopt new policies, if no policies

exist, to ensure that a physician who is employed by the district

is exercising the physician's independent medical judgment in

providing care to patients.

(f) The chair of the committee must be a member of the executive

committee of the Dallas County Hospital District's medical staff.

(g) The policies adopted or approved by the committee shall

include policies relating to credentialing, quality assurance,

utilization review, peer review, medical decision-making,

governance of the committee, and due process.

(h) Each member of a committee shall provide biennially to the

chief medical officer of the Dallas County Hospital District a

signed, verified statement indicating that the committee member:

(1) is licensed by the Texas Medical Board;

(2) will exercise independent medical judgment in all committee

matters, including matters relating to credentialing, quality

assurance, utilization review, peer review, medical

decision-making, and due process;

(3) will exercise the committee member's best efforts to ensure

compliance with the Dallas County Hospital District's policies

that are adopted or established by the committee; and

(4) will report immediately to the Texas Medical Board any

action or event that the committee member reasonably and in good

faith believes constitutes a compromise of the independent

medical judgment of a physician in caring for a patient.

(i) The committee shall adopt rules requiring the disclosure of

financial conflicts of interest by a committee member.

(j) For all matters relating to the practice of medicine, each

physician employed by the board shall ultimately report to the

chief medical officer of the Dallas County Hospital District.

Added by Acts 2009, 81st Leg., R.S., Ch.

823, Sec. 1, eff. June 19, 2009.

Sec. 281.029. RETIREMENT PROGRAMS. (a) With the approval of

the commissioners court, the board may contract with the state or

the federal government as necessary to establish or continue a

retirement program for the benefit of district employees.

(b) In addition to the retirement programs authorized by

Subsection (a), the board may establish a retirement program the

board considers necessary and advisable for the benefit of

district employees.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.030. SEAL. The board shall have a seal engraved with

the district's name. The seal shall be kept by the secretary and

used to authenticate the board's acts.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.031. REMOVAL OF BOARD MEMBER. (a) A member of the

board of hospital managers of the El Paso County Hospital

District is considered to have resigned the member's position if

the member:

(1) is absent from all the regularly scheduled board and

committee meetings that the member is eligible to attend during a

90-day period; or

(2) is absent from more than half of the regularly scheduled

board and committee meetings that the member is eligible to

attend during a 12-month period.

(b) A resignation under Subsection (a) is effective immediately

on the date the absence or refusal prescribed by Subsection (a)

occurs.

Added by Acts 2009, 81st Leg., R.S., Ch.

206, Sec. 3, eff. September 1, 2009.

SUBCHAPTER C. GENERAL POWERS AND DUTIES

Sec. 281.041. TRANSFER OF COUNTY AND MUNICIPAL HOSPITAL PROPERTY

AND FUNDS. (a) Except as provided by Subsection (e), on the

creation of a district under this chapter and the appointment and

qualification of the district board, the county owning the

hospital or hospital system, the county and municipality jointly

operating a hospital or hospital system, or the municipality

owning a hospital or hospital system shall execute and deliver to

the district board a written instrument conveying to the district

the title to land, buildings, and equipment jointly or separately

owned by the county and municipality and used to provide medical

services or hospital care, including geriatric care, to indigent

or needy persons of the county or municipality.

(b) On the creation of a district under this chapter and the

appointment and qualification of the district board, the county

owning the hospital or hospital system, the county and

municipality jointly operating a hospital or hospital system, or

the municipality owning a hospital or hospital system shall, on

the receipt of a certificate executed by the board's chairman

stating that a depository for the district has been chosen and

qualified, transfer to the district:

(1) all joint or separate county and municipal funds that are

the proceeds of any bonds assumed by the district under Section

281.044; and

(2) all unexpended joint or separate county and municipal funds

that have been established or appropriated by the county or

municipality to support and maintain the hospital facilities for

the year in which the district is created, to be used by the

district to operate and maintain those facilities for the

remainder of the year.

(c) Funds transferred to the district under this section may be

used only for a purpose for which the county or the municipality

that transferred the funds could lawfully have used the funds if

the funds had remained the property and funds of the county or

municipality.

(d) On the creation of the district, the board of managers of

the county or municipal hospital system shall continue to manage

and control the property and affairs of that system until the

board of the district is appointed and organized. At that time,

the county or municipal board of managers shall transfer to the

district board all county and municipal hospital system records,

property, and affairs and shall cease to exist.

(e) A county or municipality transferring property or funds

under this section is not required to transfer to the district:

(1) a medical facility used primarily for the treatment of

inmates of a jail or any other correctional facilities, including

juvenile justice facilities;

(2) property owned by the municipality that is used in

connection with the provision of utility services, including

electricity, water, wastewater, and sewer services;

(3) any real property or other assets related to a medical

clinic facility on which construction has begun, but has not been

completed, by the date on which the board members have been

appointed and qualified to serve;

(4) a building and related land owned by the county or

municipality that are used for purposes related or unrelated to

the hospital or hospital system, except that:

(A) if the county or municipality retains ownership of the

building and related land, the county or municipality shall lease

the space used for hospital or hospital system purposes to the

district for an initial term of three years unless a shorter term

is otherwise agreed to by the district and the transferring

entity; or

(B) if the county or municipality transfers the building and

related land to the district, the district shall lease to the

transferring entity the space not used for hospital or hospital

system purposes for an initial term of three years unless a

shorter term is otherwise agreed to by the district and the

transferring entity;

(5) any or all of the public health services and related

facilities of the county or municipality, other than a hospital

or hospital district, unless the transfer of the public health

services or a related facility to the district is mutually agreed

to by the district and the transferring entity; or

(6) an ambulance service, emergency medical service, search and

rescue service, or medical transport service that is owned or

operated by the county or municipality, unless the transfer of

all or part of the service and related buildings and equipment to

the district is mutually agreed to by the district and the

transferring entity.

(f) A transfer of an asset under this section, including a

federally qualified health center, that would violate federal or

state law unless a waiver or other authorization or approval is

granted by a federal or state agency may not occur until the

required waiver, authorization, or approval is obtained. A

facility designated as a federally qualified health center under

42 U.S.C. Section 1396d(l)(2)(B), as amended, may not be

transferred to the district until the district board has

confirmed that the transfer will not jeopardize the federal

designation of that facility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.212, eff. Sept.

1, 2003.

Sec. 281.042. RETURN OF TRANSFERRED PROPERTY TO COUNTY OR

MUNICIPALITY. (a) The board by deed may transfer to the county

or a municipality any property that:

(1) was transferred to the district by that county or

municipality under Section 281.041; and

(2) the board considers is not and will not be useful for the

purposes for which the property was originally transferred to the

district.

(b) The transfer may be made on terms determined suitable by the

board and the commissioners court.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.043. ASSUMPTION OF CONTRACT OBLIGATIONS. On the

creation of the district, the district assumes, without prejudice

to the rights of third parties, any outstanding contract

obligations legally incurred by the county or municipality, or

both, for the construction, support, maintenance, or operation of

hospital facilities and the provision of health care services or

hospital care, including mental health care, to indigent

residents of the county or municipality before the creation of

the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.213, eff. Sept.

1, 2003.

Sec. 281.044. ASSUMPTION OF BONDED INDEBTEDNESS; CANCELLATION OF

UNSOLD MUNICIPAL OR COUNTY BONDS. (a) On the creation of the

district, the district assumes:

(1) any outstanding bonded indebtedness incurred by the county

or municipality, or both, in the acquisition of land, buildings,

and equipment transferred to the district or in the construction

and equipping of hospital facilities; and

(2) any other outstanding bonds issued by the county or

municipality for hospital purposes, the proceeds of which are in

whole or in part unexpended.

(b) On the creation of the district, the county or a

municipality in the district that issued bonds for hospital

purposes is no longer liable for the payment of the bonds or for

providing interest and sinking fund requirements on those bonds.

(c) This section does not limit or affect the rights of a

bondholder against the county or municipality if there is a

default in payment of the principal or interest on the bonds in

accordance with their terms.

(d) If the issuance of bonds by the county or municipality, or

both, to provide hospital facilities was approved at a bond

election but the bonds have not been sold on the date on which

the hospital district is created under this chapter, the bond

authority is canceled and the county or municipality, or both,

may not sell the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.045. LIMITATION ON TAXING POWER BY GOVERNMENTAL ENTITY;

DISPOSITION OF DELINQUENT TAXES. (a) On or after the creation

of the district, the county or a municipality located in the

district may not levy taxes for hospital purposes.

(b) The county or a municipality located in the district that

collects delinquent taxes owed to the county or municipality on

levies for county and municipal hospital systems under Chapter

265 shall pay the amount of the collected delinquent taxes to the

district, and the district shall apply that money to the purposes

for which the taxes were originally levied.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.046. DISTRICT RESPONSIBILITY FOR MEDICAL AID AND

HOSPITAL CARE. Beginning on the date on which taxes are

collected for the district, the district assumes full

responsibility for furnishing medical and hospital care for

indigent and needy persons residing in the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.0465. NURSING SERVICES FOR SCHOOL DISTRICTS. A

hospital district may contract with a school district included in

the hospital district to provide nursing services and assistance

to employees or students of the school district.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 38, eff. May 30,

1995.

Sec. 281.047. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital or

hospital system of the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.0475. RENAMING DISTRICT. (a) This section applies

only to a district created in a county with a population of more

than 800,000 that was not included in the boundaries of a

hospital district before September 1, 2003.

(b) With the approval of the commissioners court, the board may

rename the district.

Added by Acts 2005, 79th Leg., Ch.

1094, Sec. 10, eff. September 1, 2005.

Sec. 281.048. DISTRICT RULES. The board may adopt rules

governing the operation of the hospital or hospital system.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.049. PURCHASING AND ACCOUNTING METHODS AND PROCEDURES.

(a) The commissioners court may prescribe:

(1) the method of making purchases and expenditures by and for

the district; and

(2) accounting and control procedures for the district.

(b) The commissioners court by resolution or order may delegate

its powers under Subsection (a) to the board.

(c) A county officer, employee, or agent shall perform any

function or service required by the commissioners court under

this section.

(d) The district shall pay salaries and expenses necessarily

incurred by the county or by a county officer or agent in

performing a duty prescribed or required under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.050. POWERS RELATING TO DISTRICT PROPERTY, FACILITIES,

AND EQUIPMENT. (a) With the approval of the commissioners

court, the board may construct, condemn, acquire, lease, add to,

maintain, operate, develop, regulate, sell, exchange, and convey

any property, property right, equipment, hospital facility, or

system to maintain a hospital, building, or other facility or to

provide a service required by the district. Approval of the

commissioners court shall be required for the sale or lease of a

hospital facility regardless of the provisions of Section

285.051.

(b) Notwithstanding any other law, the board may, with the

approval of the commissioners court, lease undeveloped real

property for not more than 50 years to provide for the

development and construction of facilities designed to generate

revenue for the financial benefit of the district. The board,

directly or through a nonprofit corporation, may contract or

enter into a joint venture with a public or private entity as

necessary to enter into a lease under this subsection.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 137, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

535, Sec. 1, eff. June 19, 2009.

Sec. 281.051. CONTRACTING AUTHORITY. (a) With the approval of

the commissioners court, the board may, in performing its powers

under Section 281.050, contract or cooperate with:

(1) the federal government;

(2) this state;

(3) another governmental entity; or

(4) a privately owned or operated hospital.

(b) With the approval of the commissioners court, the board may

contract with:

(1) a county for care and treatment of the county's sick,

diseased, or injured persons; and

(2) this state or the federal government for care and treatment

of sick, diseased, or injured persons for whom the state or

federal government is responsible.

(c) The board shall encourage and promote participation by all

sectors of the business community, including small businesses and

businesses owned by members of a minority group or by women, in

the process by which the district enters into contracts. The

board shall develop a plan for the district to identify and

remove barriers that do not have a definite or objective

relationship to quality or competence and that unfairly

discriminate against small businesses and businesses owned by

members of a minority or by women. These barriers may include

contracting procedures and contract specifications or conditions.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 996, Sec. 1, eff. Aug. 30,

1993; Acts 1997, 75th Leg., ch. 137, Sec. 2, eff. Sept. 1, 1997.

Sec. 281.0511. CONTRACTING AUTHORITY OF CERTAIN DISTRICTS. (a)

This section applies only to a district created in a county with

a population of more than 800,000 that was not included in the

boundaries of a hospital district before September 1, 2003.

(b) Notwithstanding Sections 281.050 and 281.051, the board may

contract with any person, including a private or public entity or

a political subdivision of this state, to provide or assist in

the provision of services.

Added by Acts 2007, 80th Leg., R.S., Ch.

164, Sec. 5, eff. September 1, 2007.

Sec. 281.0514. HARRIS COUNTY HOSPITAL DISTRICT; CONTRACT WITH

CERTAIN HOSPITALS. (a) The Harris County Hospital District may

contract for indigent health care services with at least one

hospital that is:

(1) located in the district;

(2) exempt from federal income tax under Section 501(a),

Internal Revenue Code of 1986, and its subsequent amendments, by

being listed as an exempt entity under any subdivision of Section

501(c) of that code; and

(3) substantially devoted to providing hospital services to

socially and economically disadvantaged individuals in the

geographical area of the district.

(b) A contract under this section is subject to Section

281.051(a).

Added by Acts 1999, 76th Leg., ch. 1377, Sec. 1.24, eff. Sept. 1,

1999.

Sec. 281.0515. PROCEDURES FOR HEALTH MAINTENANCE ORGANIZATION.

A district may establish a health maintenance organization in

accordance with the Texas Health Maintenance Organization Act

(Chapter 20A, Vernon's Texas Insurance Code) to provide or

arrange for health care services for the residents of the

district.

Added by Acts 1993, 73rd Leg., ch. 908, Sec. 2, eff. Aug. 30,

1993.

Sec. 281.0517. INTEGRATED HEALTH CARE SYSTEM. (a) In this

section:

(1) "Integrated health care system" means a nonprofit

corporation established and operated by a district and a medical

school to provide or arrange for comprehensive health care

services for residents of the district.

(2) "Provider" means a physician or a provider as defined under

Section 843.002, Insurance Code.

(3) "Medical school" means a medical school governed by Chapter

110, Education Code.

(b) The El Paso County Hospital District and a medical school

may establish and operate an integrated health care system.

(c) To provide or arrange for comprehensive health care

services, an integrated health care system created under this

section may:

(1) own, acquire, lease, or contract for all necessary assets;

(2) enter into contracts with providers for the provision of

health care services directly or indirectly through subcontract;

(3) provide or enter into a contract with an individual or

business entity under which the individual or entity provides

necessary management or administrative services for the system

and the system's providers;

(4) enter into a contract or other agreement with a business or

governmental entity under which the system is paid to provide

health care services; and

(5) enter into a fee-for-service, capitated, or risk-sharing

health care service arrangement.

(d) An integrated health care system that recites in its

articles of incorporation that it is created under this section

is:

(1) subject to:

(A) Chapter 551, Government Code;

(B) Chapter 552, Government Code;

(C) Chapter 843, Insurance Code;

(D) Chapter 844, Insurance Code; and

(E) Chapter 262, Local Government Code; and

(2) a unit of local government for the purposes of Chapter 101,

Civil Practice and Remedies Code.

(e) Notwithstanding Subsection (d)(1)(A), an integrated health

care system created under this section may hold a closed meeting

to deliberate:

(1) pricing or financial planning relating to a bid or

negotiation for a contract to provide a service or product line,

if an open meeting would have a detrimental effect on the

position of the system in the bid or negotiation process; or

(2) a proposed new service or product line, if the meeting is

held before public announcement of the service or product line.

(f) Notwithstanding Subsection (d)(1)(B), information relating

to the following is confidential and not subject to disclosure:

(1) pricing or financial planning relating to a bid or

negotiation for a contract to provide a service or product line,

if disclosure would have a detrimental effect on the position of

the integrated health care system in the bid or negotiation

process; or

(2) a proposed new service or product line, if disclosure is

requested before public announcement of the service or product

line.

(g) Subject to the requirements and limitations of the local

health care market, an integrated health care system created

under this section shall make reasonable efforts to include in

its provider group community providers other than the medical

school and a hospital of the El Paso County Hospital District.

Added by Acts 1997, 75th Leg., ch. 947, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.528,

10A.529, eff. Sept. 1, 2003.

Sec. 281.052. COUNTY AUTHORITY TO SELL, LEASE, AND PURCHASE

FACILITIES FOR DISTRICT PURPOSES. (a) The commissioners court

of a county in which a district is created under this chapter may

sell real or personal property in order to enter into a contract

to:

(1) lease or rent buildings, land, facilities, equipment, or

services from others for district purposes;

(2) construct, repair, renovate, improve, or enlarge buildings,

land, facilities, or equipment for district purposes; and

(3) pay regular monthly utility bills, including electricity,

gas, and water bills, for the leased or rented buildings, land,

facilities, equipment, or services.

(b) The commissioners court may pay for the facilities,

equipment, and services and for the regular monthly utility bills

for those facilities, equipment, and services from the county's

general fund if a majority of the commissioners court considers

the facilities, equipment, and services essential to the proper

administration of the county.

(c) A construction project under this section shall be let by

contract. The contract must contain the prevailing wage for

mechanics, laborers, and other persons employed in the project.

The Tarrant County Commissioners Court shall set the prevailing

wage in the amount set by the commissioners court for all

construction projects involving the expenditure of county funds.

(d) On or before the expiration of the lease or rental contract,

the county may purchase the facilities with county general funds

if a majority of the commissioners court considers the purchase

price reasonable.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.053. DISTRICT INSPECTIONS. (a) The district may be

inspected by a representative of the commissioners court, the

Texas Board of Health, or the Texas Department of Human Services.

(b) A district officer shall:

(1) admit an inspector into the district facilities; and

(2) on demand give the inspector access to records, reports,

books, papers, and accounts related to the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.054. EMINENT DOMAIN. (a) The district has the power

of eminent domain to acquire any interest in real, personal, or

mixed property located in the district if the property interest

is necessary or convenient for the exercise of the rights or

authority conferred on the district by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, but the

district is not required to deposit with the trial court money or

a bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or give bond or other security for costs in

the trial court;

(2) give bond for the issuance of a temporary restraining order

or a temporary injunction; or

(3) give bond for costs or supersedeas on an appeal or writ of

error.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.055. GIFTS AND ENDOWMENTS. On behalf of the district,

the board may accept gifts and endowments to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or provisions prescribed in writing by

the donor that are consistent with the proper management of the

district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.056. AUTHORITY TO SUE AND BE SUED; LEGAL

REPRESENTATION. (a) The board may sue and be sued. A health

care liability claim, as defined by Section 74.001, Civil

Practice and Remedies Code, may be brought against the district

only in the county in which the district is established.

(b) Except as provided by Subsection (b-1), a district may

employ or contract with private legal counsel to represent the

district on any legal matter. If the district does not employ or

contract with private legal counsel on a legal matter, the county

attorney, district attorney, or criminal district attorney, as

appropriate, with the duty to represent the county in civil

matters shall represent the district.

(b-1) The county attorney, district attorney, or criminal

district attorney, as appropriate, with the duty to represent the

county in civil matters shall, in all legal matters, represent a

district located in:

(1) a county with a population of 650,000 or more that borders

the United Mexican States;

(2) a county with a population of 3.4 million or more; or

(3) a county with a population of more than 800,000 that was not

included in the boundaries of a hospital district before

September 1, 2003.

(c) A board that receives legal services from a county attorney,

district attorney, or criminal district attorney may employ

additional private legal counsel when the board determines that

additional counsel is advisable. A board that contracts or

employs private legal counsel under Subsection (b) may request

and receive additional legal services from the county attorney,

district attorney, or criminal district attorney, as appropriate,

with the duty to represent the county in civil matters when the

board determines that additional counsel is necessary.

(d) If the district receives legal services from a county

attorney, district attorney, or criminal district attorney, the

district shall contribute sufficient funds to the general fund of

the county for the account of the budget of the county attorney,

district attorney, or criminal district attorney, as appropriate,

to pay all additional salaries and expenses incurred by that

officer in performing the duties required by the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 204, Sec. 3.08, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 11, eff. September 1, 2005.

Sec. 281.0565. CHARITABLE ORGANIZATIONS. (a) In this section,

"charitable organization" means an organization that is exempt

from federal income tax under Section 501(a) of the Internal

Revenue Code of 1986 by being listed as an exempt organization in

Section 501(c)(3) or 501(c)(4) of the code.

(b) A district may create a charitable organization to

facilitate the management of a district health care program by

providing or arranging health care services, developing resources

for health care services, or providing ancillary support services

for the district.

(c) A charitable organization created by a district under this

section is a unit of local government for purposes of Chapter

101, Civil Practice and Remedies Code.

(d) A district created in a county with a population of more

than 800,000 that was not included in the boundaries of a

hospital district before September 1, 2003, may make a capital or

other financial contribution to a charitable organization created

by the district to provide regional administration and delivery

of health care services to or for the district.

Added by Acts 1997, 75th Leg., ch. 104, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

164, Sec. 6, eff. September 1, 2007.

Sec. 281.057. EMPLOYMENT OF DISTRICT PEACE OFFICERS. (a) The

board of the Dallas County Hospital District, the Tarrant County

Hospital District, or the Bexar County Hospital District may

employ and commission peace officers for the district.

(b) The jurisdiction of a peace officer commissioned under this

section includes the property owned or controlled by the district

that employs the peace officer and any street abutting,

right-of-way over or through, or easement in the property.

(c) In a district peace officer's jurisdiction, the peace

officer has the authority granted by Chapter 14, Code of Criminal

Procedure. The peace officer may also make an arrest without a

warrant in the officer's jurisdiction if the offense involves

injury or harm to any property owned or controlled by the

district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 853, Sec. 1, eff. Sept. 1,

1991; Acts 2003, 78th Leg., ch. 888, Sec. 1, eff. June 20, 2003.

SUBCHAPTER D. MEDICAL TREATMENT AND CARE

Sec. 281.071. PAYMENT AND SUPPORT. (a) The administrator shall

inquire into a patient's circumstances and the circumstances of

the patient's relatives legally responsible for the patient's

support if the patient is admitted to district facilities from

the county in which the hospital is located. If the administrator

finds that the patient or the patient's relatives are liable for

the patient's care and treatment in whole or in part, the

administrator shall issue an order directing the patient or the

patient's relatives to pay to the district treasurer a specified

amount each week in proportion to the financial ability of the

patient or the patient's relatives to pay.

(b) A patient or the patient's relatives may not be required to

pay an amount greater than the actual per capita cost of

maintenance.

(c) An administrator may collect an amount owed under this

section from the estate of a patient, or the relatives legally

responsible for the patient's support, in the manner provided by

law for the collection of expenses of the last illness of a

deceased person.

(d) If the administrator finds that the patient and the

patient's relatives are not able to pay in whole or in part, the

district shall without charge supply the care and treatment to

the patient.

(e) A county court of the county in which a patient's hospital

is located shall hear and determine the ability of the patient or

the patient's relatives to pay under this section if there is a

dispute over this ability or if there is doubt in the mind of the

administrator over this ability. The court shall hear witnesses

and issue any order that may be proper.

(f) An appeal from an order of the county court must be made to

a district court in the county in which the district is located.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.072. REIMBURSEMENT FOR SERVICES. The board shall

require reimbursement from a county, municipality, or public

hospital located outside the boundaries of the district for the

district's care and treatment of a sick, diseased, or injured

person of that county, municipality, or public hospital as

provided by Chapter 61 (Indigent Health Care and Treatment Act).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.073. DISPOSITION OF DISTRICT RECORDS. (a) The

preservation, microfilming, destruction, or other disposition of

the records of a district is subject to Subtitle C, Title 6,

Local Government Code.

(b) The period that medical records are retained shall be in

accordance with rules relating to the retention of medical

records adopted by the Texas Department of Health and with other

applicable federal and state laws and rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 118, eff. Sept. 1,

1991.

SUBCHAPTER E. DISTRICT FINANCES

Sec. 281.091. BUDGET. (a) The administrator shall prepare an

annual budget under the board's direction.

(b) The budget and budget revisions must be approved by the

board and then shall be presented to the commissioners court for

final approval.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.092. ADMINISTRATOR'S REPORT. (a) As soon as

practicable after the close of the fiscal year, the administrator

shall make a report to the board, commissioners court, Texas

Board of Health, and comptroller.

(b) The report must:

(1) consist of a sworn statement of all money and choses in

action received by the administrator and their disposition; and

(2) show in detail the operations of the district for the fiscal

year.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.093. DEPOSITORY. (a) Not later than the 30th day

after the appointment of the board, the board shall:

(1) select a depository for district funds in the manner

provided by law for the selection of a county depository; or

(2) elect to use the depository previously selected by the

county.

(b) If the board selects a depository in accordance with

Subsection (a)(1), the depository shall serve as the district

depository for four years and until its successor is selected and

qualified.

(c) The board may extend any contract with a depository to the

next October and then select a depository for the following four

years.

(d) All income of the district shall be deposited in the

district depository.

(e) Warrants against district funds do not require the county

clerk's signature.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 246, Sec. 1, eff. Aug. 30,

1993.

Sec. 281.094. USE OF CERTAIN FUNDS BY THE NUECES COUNTY HOSPITAL

DISTRICT. (a) With the approval of the Nueces County

Commissioners Court, the board of the Nueces County Hospital

District may use funds made available to the district from

sources other than a tax levy to fund health care services,

including public health services, mental health and mental

retardation services, emergency medical services, health services

provided to persons confined in jail facilities, and for other

health related purposes.

(b) The board of the Nueces County Hospital District may use

funds made available to the district from any source to fund

indigent health care.

Added by Acts 1999, 76th Leg., ch. 1133, Sec. 1, eff. June 18,

1999.

Sec. 281.095. PROHIBITION AGAINST PARTICIPATION IN TAX INCREMENT

FINANCING BY CERTAIN HOSPITAL DISTRICTS. (a) In this section,

"district" means Bexar County Hospital District, Nueces County

Hospital District, El Paso County Hospital District, or Harris

County Hospital District.

(b) The district may not enter into a contract or agreement to

pay into a tax increment fund any of the district's tax increment

produced from property located in a reinvestment zone under

Chapter 311, Tax Code. This subsection does not affect the

validity of an agreement entered into by the district before

September 1, 2001, to pay a portion of the district's tax

increment into a tax increment fund under Chapter 311, Tax Code.

(c) The proceeds of a tax imposed under Section 281.121 may not

be used to make a payment into a tax increment fund under Chapter

311, Tax Code, if that payment is prohibited by this section.

(d) A project plan or reinvestment zone financing plan approved

under Section 311.011, Tax Code, on or after September 1, 2001,

may not include any of the district's tax increment or any other

funds derived from the district as a source of revenue to finance

or pay project costs.

(e) A project plan or reinvestment zone financing plan approved

under Section 311.011, Tax Code, before September 1, 2001, may

not be amended on or after September 1, 2001, to:

(1) increase the percentage of the district's tax increment to

be contributed to a tax increment fund;

(2) increase the time during which the district is to contribute

any of the district's tax increment to a tax increment fund;

(3) allow or require the district, if it was not included in the

originally approved project plan or reinvestment zone financing

plan, to contribute any of the district's tax increment or other

money to a tax increment fund; or

(4) allow the district to pay into a tax increment fund any of

the district's tax increment derived from property added to the

reinvestment zone on or after September 1, 2001.

(f) An agreement entered into by the district under Section

311.013(f), Tax Code, before September 1, 2001, may not be

amended on or after September 1, 2001, to include any of the

conditions prohibited by Subsection (e).

Added by Acts 2001, 77th Leg., ch. 588, Sec. 1, eff. Sept. 1,

2001.

Sec. 281.096. AUTHORITY TO TAKE ACTIONS RELATING TO AD VALOREM

TAXES. (a) With respect to the imposition or collection of an

ad valorem tax imposed for the benefit of a hospital district,

the commissioners court of the county in which the district is

located has the authority assigned by law to the governing body

of the hospital district, including the authority to:

(1) adopt an exemption, partial exemption, or other form of

relief from an ad valorem tax;

(2) elect to tax property that would otherwise be exempt from an

ad valorem tax; and

(3) exercise a power granted to a taxing unit under Section

6.30, Tax Code.

(b) The board of a hospital district may not exercise a power

granted by Subsection (a) to the commissioners court with respect

to the imposition or collection of an ad valorem tax imposed for

the benefit of the hospital district.

Added by Acts 2003, 78th Leg., ch. 102, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER F. DISTRICT BONDS AND CERTIFICATES OF OBLIGATION

Sec. 281.101. GENERAL OBLIGATION BONDS. The commissioners

court, in the district's name and on the district's faith and

credit, may issue and sell bonds to acquire, construct, equip, or

enlarge the hospital or hospital system.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.102. BOND ELECTION. (a) The district may not issue

bonds, excluding refunding bonds, unless the bonds are authorized

by a majority of the qualified voters of the district voting at

an election called and held for that purpose.

(b) The commissioners court may order a bond election on its own

motion or on the board's request.

(c) The election must be:

(1) called and held in accordance with Chapter 1251, Government

Code; and

(2) conducted in the same manner as other countywide elections.

(d) The district shall pay for the cost of the election and

shall provide for payment before the commissioners court orders

the election.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.261, eff. Sept.

1, 2001.

Sec. 281.103. REFUNDING BONDS. (a) Refunding bonds of the

district may be issued to refund and pay any outstanding bonded

indebtedness of the district, including assumed bonded

indebtedness.

(b) The refunding bonds must be issued in the manner provided

for other bonds of the district except that an election is not

required.

(c) The refunding bonds may be:

(1) sold and the proceeds applied to the payment of outstanding

bonds; or

(2) exchanged in whole or in part for not less than a similar

principal amount of the outstanding bonds plus the unpaid,

matured interest on those bonds.

(d) The average annual interest cost on the refunding bonds,

computed in accordance with recognized standard bond interest

cost tables, may not exceed the average annual interest cost so

computed on the bonds to be discharged out of the proceeds of the

refunding bonds, unless the total interest cost on the refunding

bonds, computed to their respective maturity dates, is less than

the total interest cost so computed on the bonds to be discharged

out of those proceeds. In those computations, any premium

required to be paid on the bonds to be refunded as a condition to

payment in advance of their stated maturity dates shall be taken

into account as an addition to the net interest cost to the

district of the refunding bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.104. EXECUTION OF BONDS. The county judge of the

county in which the district is created shall execute the bonds

in the name of the district, and the county clerk shall

countersign the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.105. APPROVAL AND REGISTRATION OF BONDS. (a) District

bonds are subject to the same requirements with regard to

approval by the attorney general and registration by the

comptroller as the law provides for approval and registration of

bonds issued by the county.

(b) The attorney general's approval of district bonds has the

same effect as that approval for other bonds issued by the

county.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 281.106. AUTHORITY TO ISSUE CERTIFICATES OF OBLIGATION.

With the approval of the commissioners court, the board may issue

certificates of obligation in accordance with Subchapter C,

Chapter 271, Local Government Code, for district purposes as

authorized by this chapter.

Added by Acts 2003, 78th Leg., ch. 47, Sec. 2, eff. Sept. 1,

2003.

Sec. 281.107. ALTERNATIVE FINANCING AND ELECTION PROCEDURES.

(a) This section is applicable to any hospital district that was

created pursuant to the authority granted by Section 4, Article

IX, Texas Constitution, is operating under this chapter, and has

previously held an election at which the voters approved the levy

and assessment of an ad valorem tax at a rate not greater than 75

cents per $100 of assessed valuation of taxable property within

the district.

(b) The commissioners court may, in the district's name, call,

order, and hold an election and submit thereat the proposition

and ballot prescribed in Subsections (c) and (d) if the

district's board of managers:

(1) finds that capital funds are needed to acquire, construct,

equip, and improve the district's hospital system;

(2) finds that financing such improvements through the issuance

of combination tax and revenue bonds or other obligations is the

best available method to provide the capital funds that are

needed to furnish the highest quality of medical treatment and

hospital care to persons residing in the district; and

(3) requests that the commissioners court call and hold an

election under the alternative procedures authorized by this

section.

(c) The official proposition submitted to the voters at an

election held under this section shall include, at a minimum, the

information included in the election order as prescribed by

Subsection (e).

(d) The ballot shall be arranged in a manner that will permit

the voters to vote for or against the following summary of the

proposition:

"Authorizing (insert name of district) to (insert description of

proposed district improvement) and to pledge (insert amount of

combination tax and revenue bonds or other obligations) for the

purpose of financing the proposed hospital district improvement

project."

(e) The election order shall include:

(1) a statement of the maximum aggregate principal amount of

bonds and obligations having maturities longer than five years

that will be secured by the hospital system and tax revenues

authorized by this section if approved by the voters at the

election unless another election is held and the voters approve

an increased amount; and

(2) a general description of the district's proposed financing

and improvement plans, including:

(A) the expected uses of the proposed improvements to the

hospital system according to the proposed plans;

(B) estimates of the costs of the proposed improvements,

estimates of the amount of the expected revenues that will be

received from the operation of the proposed improvements, and

estimates of the amount of revenues, including tax revenues, that

will be required to pay the long-term combination tax and revenue

bonds and other obligations when due, based on the interest rate

and other assumptions stated in the order; and

(C) any other matter deemed by the board of managers to be

appropriate to inform the voters of the details of the proposed

improvements to the district's hospital system and the financing

plans.

(f) An election conducted pursuant to this section shall be

conducted in accordance with the procedures provided in Section

281.102.

(g) If a majority of the votes received at the election favor

the proposition submitted at the election, the commissioners

court is authorized to issue and execute, on behalf and in the

name of the district, combination tax and revenue bonds and other

short-term and long-term obligations in the amounts and upon the

terms recommended and at the times requested by the board of

managers. If requested by the board of managers, the

commissioners court may also, by order, extend or confirm the

pledge to previously issued bonds and other obligations of the

district.

(h) Bonds and other short-term or long-term obligations that are

secured in the manner authorized by this section shall be payable

from and secured by the revenues of the district's hospital

system and from the ad valorem tax revenues of the district to

the extent prescribed and agreed in the orders, resolutions,

indentures, contracts, or other documents authorizing their

issuance or execution. The district, through the commissioners

court, shall annually levy, assess, and collect ad valorem taxes

on taxable property in the district, within the limited tax rate

previously authorized by the voters, when and as required by the

proceedings authorizing the bonds and other obligations.

(i) Each district that utilizes the alternative procedures

permitted by this section is authorized to enter into, execute,

and deliver any of the credit agreements permitted by Chapter

1371, Government Code, and to secure them by pledging revenues

and taxes to the same extent they are pledged to bonds or other

short-term or long-term obligations in accordance with this

section.

(j) The portion of the rate of ad valorem tax that is to be

levied and assessed each year by or for the district that is

allocated by the district to the payment of the principal of and

the interest on bonds and other obligations or the maintenance of

reserves therefor in accordance with this section shall be

applied as a payment on current debt in calculating the current

debt rate under the applicable tax rate rollback provisions of

Chapter 26, Tax Code.

(k) The procedures authorized by this section are alternative to

the provisions of Chapter 284 and the other sections of this

chapter and are cumulative of and in addition to any powers

granted to any district under those or any other laws.

Added by Acts 2003, 78th Leg., ch. 55, Sec. 1, eff. May 15, 2003.

Renumbered from Health and Safety Code, Section 281.106 by Acts

2005, 79th Leg., Ch.

728, Sec. 23.001(48), eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

371, Sec. 1, eff. June 19, 2009.

SUBCHAPTER G. TAXES

Sec. 281.121. TAXES TO PAY BONDS AND CERTIFICATES OF OBLIGATION;

TAX ASSESSMENT AND COLLECTION. (a) When the district issues

bonds or certificates of obligation payable from and secured by

taxes under this chapter, the commissioners court shall impose a

tax for the benefit of the district on all property subject to

district taxation. The commissioners court may impose the tax for

the entire year in which the district is created in order to

finance initial district operation and to pay bonds assumed by

the district.

(b) The tax amount:

(1) must be sufficient to create an interest and sinking fund to

pay the principal of and interest on the bonds as they mature;

and

(2) may not exceed 75 cents on each $100 of the taxable value of

property taxable by the district, or the rate authorized in the

election to create the district.

(c) The proceeds of the tax may be used:

(1) to pay the interest on and create a sinking fund for bonds

that may be assumed or issued by the district for hospital

purposes in accordance with this chapter;

(2) to provide for the operation and maintenance of the hospital

or hospital system;

(3) if requested by the board and approved by the commissioners

court, to make further improvements and additions to the hospital

system, including acquiring necessary sites by purchase, lease,

or condemnation; and

(4) to pay for certificates of obligation issued under Section

281.106 that are payable from and secured by taxes.

(d) The county tax assessor-collector shall collect the tax.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 47, Sec. 3, 4, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 198, Sec. 2.2216, eff. Sept. 1,

2003.

Sec. 281.122. REDUCTION IN AD VALOREM TAX RATE BY GOVERNMENTAL

ENTITY. (a) This section applies only to a district created in

a county with a population of more than 800,000 that was not

included in the boundaries of a hospital district before

September 1, 2003.

(b) The commissioners court of the county and the governing body

of the municipality with the largest population in the county, in

determining the ad valorem tax rate of the county or

municipality, as appropriate, for the first year in which the

district imposes ad valorem taxes on property in the district,

shall:

(1) take into account the decrease in the amount the county or

municipality will spend for health care purposes in that year

because the district is providing health care services previously

provided or paid for by the county or municipality; and

(2) reduce the ad valorem tax rate adopted for the county or

municipality, as appropriate, in accordance with the amount of

the decrease.

(c) The commissioners court of the county and the governing body

of the municipality with the largest population in the county

shall retain an independent auditor to verify that the ad valorem

tax rate of the county or municipality, as appropriate, has been

reduced as required by Subsection (b).

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.217, eff. Sept. 1,

2003.

Sec. 281.124. ELECTION TO APPROVE TAX RATE IN EXCESS OF ROLLBACK

TAX RATE. (a) This section applies only to a district created

in a county with a population of more than 800,000 that was not

included in the boundaries of a hospital district before

September 1, 2003.

(b) The board may hold an election at which the registered

voters of the district may approve a tax rate for the current tax

year that exceeds the district's rollback tax rate for the year

computed under Chapter 26, Tax Code, by a specific rate stated in

dollars and cents per $100 of taxable value.

(c) An election under this section must be held at least 180

days before the date on which the district's tax rate is adopted

by the board. At the election, the ballot shall be prepared to

permit voting for or against the proposition: "Approving the ad

valorem tax rate of $ (insert total proposed tax rate) per $100

valuation in (insert district name) for the (insert current tax

year) tax year, a rate that exceeds the district's rollback tax

rate. The proposed ad valorem tax rate exceeds the ad valorem

tax rate most recently adopted by the district by $ (insert

difference between proposed and preceding year's tax rates) per

$100 valuation."

(d) If a majority of the votes cast in the election favor the

proposition, the tax rate for the specified tax year is the rate

approved by the voters, and that rate is not subject to a

rollback election under Section 26.07, Tax Code. The board shall

adopt the tax rate as provided by Chapter 26, Tax Code.

(e) If the proposition is not approved as provided by Subsection

(c), the board may not adopt a tax rate for the district for the

specified tax year that exceeds the rate that was not approved,

and Section 26.07, Tax Code, applies to the adopted rate if that

rate exceeds the rollback tax rate.

(f) Notwithstanding any other law, if a majority of the votes

cast in the election favor the proposition, a governing body with

approval authority over the district's budget or tax rate may not

disapprove the tax rate approved by the voters or disapprove the

budget based solely on the tax rate approved by the voters.

Added by Acts 2007, 80th Leg., R.S., Ch.

164, Sec. 7, eff. September 1, 2007.



CHAPTER 282. HOSPITAL DISTRICTS IN COUNTIES OF 75,000 OR LESS

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE D. HOSPITAL DISTRICTS

CHAPTER 282. HOSPITAL DISTRICTS IN COUNTIES OF 75,000 OR LESS

SUBCHAPTER A. CREATION OF DISTRICT

Sec. 282.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of trustees of a district.

(2) "District" means a hospital district created under this

chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.002. DISTRICT AUTHORIZATION. (a) The commissioners

court of a county with a population of 75,000 or less and an

assessed property valuation of at least $200,000,000 may create

one or more hospital districts.

(b) The district may include a municipality or town, or a part

of a municipality or town, but the district may not include part

of another district.

(c) To be formed the proposed district must be composed of

territory having property of an assessed value of more than

$25,000,000.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.003. CREATION ELECTION REQUIRED. The creation of the

district must be approved by a majority of the qualified voters

of the area of the proposed district who vote at an election

ordered and held for that purpose.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.004. PETITION FOR ELECTION. (a) To propose the

establishment of a district:

(1) a petition for a creation election signed by at least five

percent of the qualified property taxpaying voters of the area of

the proposed district must be presented to the commissioners

court; and

(2) $200 in cash must be deposited with the county clerk at the

time of the presentation of the petition.

(b) The petition must state:

(1) the boundaries of the proposed district;

(2) the public necessity for the proposed district; and

(3) the name of the proposed district which includes the county

name.

(c) The petition may include a request for the commissioners

court to provide on the ballot at the creation election for

voting for or against:

(1) imposing a tax to provide funds to construct, equip,

maintain, or purchase hospital buildings or land for the

district; or

(2) the issuance of bonds to acquire sites for and to construct

hospital buildings and imposing a tax at the rate necessary to

create an interest and sinking fund sufficient to pay the

principal of and interest on the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.005. HEARING; ELECTION ORDER. (a) When the petition

is presented to the commissioners court, the commissioners court

shall:

(1) set a date for a hearing on the petition at a regular

session or special session called for that purpose, not less than

30 days nor more than 60 days after the date on which the

petition is presented; and

(2) order the county clerk to give notice of the date and place

of the hearing by posting a copy of the petition and the order

for at least 20 days before the date of the election at the

courthouse door and at four other places in the proposed

district.

(b) If the court finds at the hearing that the petition meets

the requirements of this chapter, the court shall order an

election to be held on the first authorized uniform election date

prescribed by the Election Code that allows sufficient time to

comply with other requirements of law.

(c) The order must contain a description of the metes and bounds

of the proposed district and must set the date of the election.

(d) The ballot for election shall be printed to provide for

voting for or against:

(1) the creation of the district; and

(2) if the petition includes a request under Section 282.004(c),

the imposition of a tax or the issuance of bonds according to the

terms of the petition.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.006. ELECTION COSTS; DISPOSITION OF DEPOSIT. (a) The

county clerk shall retain the amount deposited under Section

282.004(a) until the commissioners court declares the election

results.

(b) If at the election the majority of the voters approved the

creation of the district, the county clerk shall return that

amount to the petitioners or the petitioners' agent or attorney.

(c) If at the election the majority of the voters disapproved

the creation of the district, the county clerk shall:

(1) pay from the amount deposited on warrants approved and

signed by the county judge, all costs and expenses pertaining to

the proposed district, including the costs related to the

elections;

(2) return the remaining amount, if any, to the petitioners or

the petitioners' agent or attorney.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 282.021. ELECTION OF BOARD. (a) Board members shall be

elected from the district at large.

(b) Initial board members shall be elected at the district

creation election.

(c) A person who wishes to have his name printed on the ballot

as a candidate to serve as an initial district board member must

present to the commissioners court a petition requesting that the

person's name be placed on the ballot at the district creation

election. The petition must be accompanied by a second petition

signed by at least 100 qualified voters of the proposed district

requesting that the person's name be placed on the ballot as a

candidate for board membership. The petitions must be filed with

the commissioners court before the third day before the date on

which the election order is issued.

(d) The commissioners court shall declare that the five

candidates receiving the highest number of votes at the initial

election of board members are district board members. When they

are qualified under this chapter, the candidates shall serve as

district board members.

(e) The initial board members shall serve as district board

members until the next regular election of state and county

officers. An election for board members shall be held at that

time and at the general election in each second year after that

time.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.0211. OPTIONAL FOUR-YEAR TERMS. (a) The board may, on

its own motion, order that board members are to be elected in

even-numbered years to serve staggered four-year terms.

(b) The first election of board members in an even-numbered year

that occurs at least 120 days after the date on which an order is

entered under Subsection (a) shall be held as previously

scheduled. The three candidates receiving the highest number of

votes at that election serve for a term of four years. The

remaining two directors elected at that election serve for a term

of two years. Subsequent members shall be elected in

even-numbered years and shall serve four-year terms.

Added by Acts 1991, 72nd Leg., ch. 645, Sec. 1, eff. June 16,

1991.

Sec. 282.022. OATH AND BOND. (a) Before assuming the duties of

office on the board, each district board member elect must:

(1) take and subscribe an oath before the county judge to

faithfully and impartially discharge the duties of a board member

and to give an account of the member's activities to the

commissioners court when requested to do so; and

(2) execute a good and sufficient bond for $5,000 payable to the

county judge for the use and benefit of the district, conditioned

on the faithful performance of the person's duties as a board

member.

(b) The county clerk shall file and maintain the oath as part of

the district records.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.023. COMPENSATION. A board member serves without

compensation but is entitled to reimbursement for actual expenses

incurred in the performance of official duties.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.024. OFFICERS. The board shall elect from among its

members a chairman, a secretary, and other officers the board

considers appropriate.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.025. QUORUM; MEETING PROCEDURE AND RECORD. (a) Three

board members constitute a quorum.

(b) All board proceedings shall be by motion or resolution and

shall be recorded in a book kept for that purpose. The book is a

public record.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.026. SEAL. The board shall adopt an official seal.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.027. SUPERINTENDENT; DUTIES. (a) The board shall

appoint a superintendent to serve as the district's chief

administrator.

(b) The superintendent serves at the will of the board and is

responsible to the board for the efficient administration of

hospital affairs.

(c) The superintendent is entitled to compensation as determined

by the board.

(d) The superintendent may attend board meetings and meetings of

a board committee and may participate in the discussion of

matters within the superintendent's functions, but the

superintendent may not vote on matters considered by the board.

(e) The superintendent shall:

(1) control administrative functions of the hospital;

(2) carry out the board orders;

(3) ensure that the district complies with state law relating to

matters within the superintendent's functions; and

(4) fully advise the board of the district's financial condition

and needs.

(f) At least once a year, the superintendent shall:

(1) prepare an estimate of administrative expenses for the

succeeding fiscal year;

(2) recommend to the board and estimate the cost of improvements

to be made in the succeeding fiscal year;

(3) certify to the board district bills, allowances, and

payrolls, including public works contractors' claims; and

(4) recommend to the board salary amounts of district employees

under the administrator and a salary scale to be paid for

different services required by the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.028. OTHER OFFICERS AND DISTRICT EMPLOYEES. (a) The

board shall appoint other district officers that the board

considers necessary.

(b) A person appointed under Subsection (a) serves at the will

of the board and is entitled to receive compensation as

determined by the board.

(c) The board may contract with or employ legal, technical, and

professional assistance and other employees.

(d) If the superintendent is temporarily incapacitated or

absent, the board may designate a competent person to perform the

superintendent's powers or duties.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. GENERAL POWERS AND DUTIES

Sec. 282.041. MANAGEMENT, CONTROL, AND ADMINISTRATION. (a) The

board shall manage, control, and administer the district.

(b) The board is a corporate body in the name of the

"____________ County Public Hospital District No. __________."

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.042. DISTRICT RULES. The board may adopt rules and

bylaws the board considers proper.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.043. POWERS RELATING TO DISTRICT PROPERTY, FACILITIES,

AND EQUIPMENT. (a) On the district's behalf, the board may

hold, construct, condemn, purchase, acquire, lease, add to,

maintain, operate, develop, regulate, sell, and convey land,

property, a property right, equipment, a hospital facility, or a

hospital system to maintain a district hospital, building,

structure, or other facility.

(b) The board may lease an existing hospital, equipment, or

property used in connection with a district hospital and

equipment at a rate the board considers proper.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.044. CONTRACTING AUTHORITY. (a) In performing its

powers under this subchapter the board may contract with:

(1) the federal government;

(2) this state;

(3) a municipality; and

(4) another hospital district.

(b) The district may incur indebtedness or borrow money for

district purposes on the credit of the district or secured by the

revenues of a district hospital.

(c) The district may contract with another community,

corporation, or individual for services provided by the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.045. PURCHASING PROCEDURES. The district is subject to

the County Purchasing Act (Subchapter C, Chapter 262, Local

Government Code), and the board shall comply with the competitive

bidding or proposal procedures prescribed by that Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.046. EMINENT DOMAIN. (a) On a resolution by the

board, the district may exercise the power of eminent domain for

the acquisition of property necessary to carry out the powers and

duties of the district, including preventing damage to district

property, property rights, equipment, hospital facilities and

systems, and property adjacent to district property.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, for the

exercise of that power by a municipality.

(c) The district may not exercise the power of eminent domain

against:

(1) a hospital, clinic, or sanatorium operated as a charitable,

nonprofit establishment or operated by a religious organization;

or

(2) a privately owned or operated hospital or clinic, whether or

not incorporated.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.047. GIFTS AND ENDOWMENTS. The board may accept

bequests and contributions on behalf of the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.048. AUTHORITY TO SUE AND BE SUED; DISTRICT LIABILITY.

(a) The board may sue and be sued on behalf of the district.

(b) A suit against the district must be brought in the county in

which the district is located.

(c) The district is not liable for negligence for an act of a

district officer, agent, or employee.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.049. OTHER BOARD POWERS. The board may:

(1) promote health in the district;

(2) print and publish information; and

(3) do any other thing necessary to the performance of the

board's duties under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.050. PROVISION OF HOSPITAL SERVICES. (a) The district

shall provide adequate hospital services for the district. A

person who resides in the district is entitled to receive those

services at available district hospital facilities at a rate

determined by the board and in any manner the board considers

expedient or necessary under existing conditions. The district

may provide the services in hospitals located outside the

district.

(b) The district may furnish hospital services to a person who

does not reside in the district at a reasonable and fair rate the

board considers proper, but the district shall give priority to a

district resident in the provision of hospital services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER D. DISTRICT FINANCES

Sec. 282.061. ANNUAL REPORT. (a) Not later than June 1 of each

year, the board shall prepare and file with the commissioners

court a full, detailed report of the condition of the district.

The report must include:

(1) an estimate of the cost of maintenance, operation, and

needed repairs for the succeeding year;

(2) an inventory of all funds and other property of the

district; and

(3) a list of all legal demands, debts, and obligations against

the district.

(b) The board shall verify the report.

(c) The commissioners court shall carefully investigate and

consider the report before setting a tax rate.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.062. TREASURER. (a) The county treasurer of the

county in which the district is located serves as treasurer of

the construction and maintenance fund and the interest and

sinking fund of the district.

(b) All money to be credited to the construction and maintenance

fund or the interest and sinking fund shall be paid to the

treasurer.

(c) The treasurer may not pay money from the construction and

maintenance fund or the interest and sinking fund unless the

treasurer receives a warrant ordering the payment signed by the

district board chairman or another district officer designated by

the board.

(d) The treasurer shall open a construction and maintenance fund

account and an interest and sinking fund account with the

district and shall keep a record of all of the district's money

received for the accounts and paid from the accounts. The

treasurer may not pay money from the accounts except on a voucher

signed by the chairman or two board members.

(e) The treasurer shall maintain a file of the payment orders

from the accounts.

(f) As required by the board or the commissioners court, the

treasurer shall give a correct accounting to the board or the

commissioners court of all matters relating to the accounts.

(g) For services on behalf of the district, the treasurer is

entitled to receive an amount equal to:

(1) one-fourth of one percent of all money received by the

treasurer for the construction and maintenance fund or the

interest and sinking fund; and

(2) one-eighth of one percent of all money received by the

treasurer and paid out of the construction and maintenance fund

or the interest and sinking fund of the district.

(h) The treasurer is not entitled to receive a commission under

Subsection (g) on district money the treasurer receives from the

preceding treasurer.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 119, eff. Sept. 1,

1991.

Sec. 282.063. DISTRICT FUNDS; INVESTMENT OF FUNDS. (a) The

treasurer shall maintain a construction and maintenance fund and

an interest and sinking fund for the district and shall place

money in those funds as required by this chapter or as the board

by resolution directs. All other money received by the district

shall be placed in a fund or funds as provided by the board.

(b) The amount of taxes collected that is necessary to pay the

principal of and interest on the bonds as they mature shall be

credited to the interest and sinking fund. All money received by

the district from the sale of bonds shall be credited to the

construction and maintenance fund.

(c) The treasurer shall pay from the construction and

maintenance fund or from a fund or funds designated by the board

the expenses, debts, and obligations of the district created

after the filing of the original petition and incurred in the

creation, operation, and maintenance of the district, other than

the principal of and interest on bonds.

(d) The interest and sinking fund may be invested for the

benefit of the district in bonds and securities approved by the

attorney general.

(e) The construction and maintenance fund and interest and

sinking fund shall be held for the purposes for which they were

created. If money is improperly paid from either fund, the

commissioners court may require the county treasurer to transfer

to the fund from the district account the amount necessary to

restore that amount.

(f) District funds shall be deposited in the county depositories

in the manner required by law for county depositories. Interest

collected on those funds belongs to the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 119, eff. Sept. 1,

1991.

Sec. 282.064. FISCAL YEAR. (a) The district operates on the

fiscal year established by the board.

(b) The fiscal year may not be changed if revenue bonds of the

district are outstanding.

(c) The fiscal year may not be changed more than once in any

24-month period.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 120, eff. Sept. 1,

1991.

Sec. 282.065. ANNUAL AUDIT; OPEN RECORDS. (a) The board

annually shall have an audit made of the financial condition of

the district.

(b) The audit and other district records are open to inspection

during regular business hours at the district's principal office.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 120, eff. Sept. 1,

1991.

SUBCHAPTER E. DISTRICT BONDS

Sec. 282.071. GENERAL OBLIGATION BONDS. The commissioners court

may issue and sell bonds in the district's name and on the

district's faith and credit to acquire or construct hospital

buildings or land if the bonds are approved by a majority of the

qualified voters at the election to create the district in

accordance with Subchapter A.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.072. INTEREST, MATURITY, AND DENOMINATION. (a)

District bonds mature not more than 30 years after their date and

bear interest at a rate ordered by the commissioners court but

not more than six percent annually.

(b) The bonds must provide the interest rate and the time,

place, manner, and conditions of payment as ordered by the

commissioners court.

(c) The bonds may be payable annually or semiannually.

(d) The bonds must be issued in denominations of not less than

$100 nor more than $1,000.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.073. EXECUTION OF BONDS. The county judge shall sign

the bonds, and the county clerk shall attest the signature and

place the seal of the court on the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.074. APPROVAL AND REGISTRATION OF BONDS. (a) Before

the bonds are offered for sale, the district shall forward to the

attorney general:

(1) a copy of the bonds to be issued;

(2) a certified copy of the court order imposing the tax to pay

the interest on the bonds and provide a sinking fund;

(3) a statement of the total bonded indebtedness of the

district, including the series of bonds proposed;

(4) the assessed value of property for the purpose of taxation

as shown by the most recent official county assessment; and

(5) any other information that the attorney general requires.

(b) The attorney general shall:

(1) examine the bonds; and

(2) certify the bonds if the attorney general determines that

the bonds are issued in conformity with the constitution and law

and that they are valid and binding obligations of the district.

(c) When the bonds are approved by the attorney general, the

comptroller shall register the bonds in a book kept for that

purpose and maintain the certificate of approval for the bonds.

(d) On approval and registration under this section, the bonds

are incontestable for any cause. The certificate of approval or a

certified copy of the certificate is admissible evidence in a

suit to enforce the collection of the bonds as prima facie proof

of the validity of the bonds with attached coupons. In that suit,

only forgery or fraud may be offered as a defense against the

validity of the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.075. BOND RECORD BOOK. (a) Before issuing the bonds,

the commissioners court shall provide to the county clerk a

well-bound book in which the clerk shall record all bonds issued,

including the following information:

(1) the bond numbers, amount, rate of interest, and date of

issue;

(2) the date when the bonds are due;

(3) the place where the bonds are payable;

(4) the amount received for each bond;

(5) the annual assessment made to pay bond interest and to

provide a sinking fund to pay the bonds; and

(6) the payment made of each bond.

(b) The record book must be open for inspection at all times by

a taxpayer of the district or a bondholder.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.076. COMPENSATION OF COUNTY CLERK. For recording

services provided to the district, the county clerk is entitled

to receive fees as provided by Chapter 118, Local Government

Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.077. BOND OF COUNTY JUDGE. (a) When the bonds are

registered, the county judge shall execute a good and sufficient

bond, approved by the board and payable to the board, for an

amount not less than the amount of the bonds issued. The bond

must be conditioned on the faithful performance of the judge's

duties.

(b) If the bond is executed by a satisfactory surety, the

district may pay from the district construction and maintenance

fund a reasonable premium on the bond on receipt of an invoice

for the premium. If the amount of the premium is disputed as

unreasonable, a court of competent jurisdiction may determine

whether or not the premium is reasonable.

(c) The board may charge the cost of the bond premium against

the commission allowed the county judge on the sale of district

bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.078. SALE OF THE BONDS. (a) When the bonds are

registered, the county judge, under the direction of the

commissioners court, shall advertise and sell the bonds on the

best terms and for the best price possible, but for a price not

less than the sum of the amounts of the par value and the accrued

interest.

(b) The county judge shall give the money received from the sale

of a bond to the county treasurer.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.079. DISPOSITION OF UNNEEDED BONDS. With the consent

of the commissioners court made of record, bonds that are not

required for the purpose for which they were voted may be sold

and the proceeds may be used to maintain, preserve, and operate

the district hospital and to pay district debts and other

obligations.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.080. ADDITIONAL BOND ISSUE AND ELECTION. (a) The

board shall certify to the commissioners court the necessity for

an additional bond issue if:

(1) the proceeds of the original bond issue are insufficient to

complete the construction, equipment, maintenance, or purchase of

hospital buildings or land for the district; or

(2) the board decides to provide for additional construction,

equipment, maintenance, or purchase of hospital buildings or

land.

(b) The certification must state:

(1) the amount required;

(2) the purpose for the funds;

(3) the rate of interest of the proposed bonds; and

(4) the maturity date of the proposed bonds.

(c) When the commissioners court receives the certification, the

commissioners court shall order an election on the issuance of

the bonds to be held in the district on the first uniform

election date prescribed by the Election Code that allows

sufficient time to comply with other requirements of law.

(d) The sum of the amount of any outstanding bonds and the

amount of additional bonds issued under this section may not

exceed one-fourth of the assessed value of the real property in

the district, as shown by the most recent annual assessment made

for county taxation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.081. CHANGE IN USE OF BOND PROCEEDS AFTER BOND

ISSUANCE. (a) After the issuance of bonds, the board may change

the use of the bond proceeds to include a change or improvement

to the district hospital if the change or improvement will not

increase the cost of the proposed project beyond the amount of

the authorized bonds.

(b) The board may make the change in the use of the bond

proceeds by:

(1) entering in the minutes of the board a notation of the

change; and

(2) by giving notice of the change by publication of the

notation and the page number of the board minutes on which the

notation was entered.

(c) The publication must be in English and must run for two

successive weeks in a newspaper of general circulation in the

county in which the district is located.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER F. TAXES TO PAY BONDS

Sec. 282.101. TAXES TO PAY BONDS. (a) When the bonds have been

approved by the voters at the election authorizing the levy of

taxes, the commissioners court shall impose a property tax for

the benefit of the district. The tax rate must be sufficient to

create an interest and sinking fund to pay the principal of and

interest on the bonds as they become due.

(b) After investigation and consideration of the annual report

in accordance with Section 282.061, the commissioners court shall

impose and collect taxes annually on all taxable property in the

district. The amount of tax revenue:

(1) must be sufficient to maintain, preserve, and operate the

district hospital and to pay all legal district debts and other

obligations; and

(2) may not exceed two-tenths of one percent of the annual total

assessed valuation of the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 282.102. TAX ASSESSOR-COLLECTOR. (a) The county tax

assessor-collector shall levy and collect taxes for the district.

(b) After receiving a petition of at least five percent of the

qualified taxpaying voters of a created district, the

commissioners court may order an election to determine whether

the district should have a tax assessor and collector other than

the county tax assessor-collector. The commissioners court may

order the election after:

(1) the district is created; and

(2) giving notice in the manner as provided for the creation

election.

(c) If the voters determine by a two-thirds vote that the

district should have a district tax assessor-collector, the board

shall appoint a suitable person to serve in that position.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER G. CONVERSION OF DISTRICTS

Sec. 282.121. AUTHORITY TO CONVERT. A district created in

accordance with this chapter may be converted into a district

operating under Article IX, Section 9, of the Texas Constitution.

Added by Acts 1991, 72nd Leg., ch. 94, Sec. 1, eff. May 15, 1991.

Sec. 282.122. CONVERSION HEARING AND ELECTION. (a) A district

may be converted under this subchapter only if the conversion is

approved by a majority of the qualified voters of the district

who vote at an election called and held for that purpose.

(b) The board by order may set a time and place to hold a

hearing on the question of converting the district under this

subchapter. The board shall set a date for the hearing that is

after the 30th day after the date on which the board issues the

order.

(c) If after the hearing the board finds that conversion of the

district would be in the best interest of the district, the board

may order an election on the question of converting the district.

(d) The election shall be held not later than the 60th day after

the date on which the election is ordered. Section 41.001(a),

Election Code, does not apply to an election ordered under this

section.

Added by Acts 1991, 72nd Leg., ch. 94, Sec. 1, eff. May 15, 1991.

Sec. 282.123. BALLOT PROPOSITION. The ballot for the election

shall be printed to permit voting for or against the proposition:

"The conversion of the __________ County Public Hospital District

No. _____ (name of district) from a district operating under

Chapter 282, Health and Safety Code, to a district operating

under Article IX, Section 9, of the Texas Constitution, and the

levy of annual taxes for hospital purposes at a rate not to

exceed _______ (insert amount not to exceed 75 cents) on each

$100 valuation of all taxable property in the district."

Added by Acts 1991, 72nd Leg., ch. 94, Sec. 1, eff. May 15, 1991.

Sec. 282.124. EFFECTIVE DATE OF CONVERSION. If a majority of

the qualified voters participating in the election vote in favor

of the proposition, the conversion becomes effective on the 30th

day after the date that the election results are declared.

Added by Acts 1991, 72nd Leg., ch. 94, Sec. 1, eff. May 15, 1991.

Sec. 282.125. RESPONSIBILITY OF COUNTY. On conversion of a

district under this subchapter, the county in which the district

is located shall convey or transfer to the district:

(1) money held by the county treasurer for the district under

Subchapter D, including any money in the district's construction

and maintenance fund or interest and sinking fund; and

(2) taxes levied by the county for the benefit of the district

under Subchapter F.

Added by Acts 1991, 72nd Leg., ch. 94, Sec. 1, eff. May 15, 1991.

Sec. 282.126. DISTRICT RESPONSIBILITIES. On conversion of the

district under this subchapter, the district assumes any

outstanding indebtedness incurred by the county under Subchapter

E.

Added by Acts 1991, 72nd Leg., ch. 94, Sec. 1, eff. May 15, 1991.

Sec. 282.127. EFFECT OF CONVERSION. (a) A district converted

under this subchapter is governed by Article IX, Section 9, of

the Texas Constitution and by Chapter 206, Acts of the 71st

Legislature, Regular Session, 1989 (Article 4494q-1, Vernon's

Texas Civil Statutes), as if it had been originally created under

that section and that Act, except that the board shall continue

to be elected as provided by this chapter.

(b) The district's identity is not affected by the conversion,

and the district is liable for all outstanding debts and

obligations assumed or incurred by the district.

(c) Notwithstanding any other provision of law, the board may

impose taxes for the entire year in which the district is

converted unless the county has imposed taxes for the benefit of

the district for that year.

Added by Acts 1991, 72nd Leg., ch. 94, Sec. 1, eff. May 15, 1991.



CHAPTER 283. OPTIONAL HOSPITAL DISTRICT LAW OF 1957

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE D. HOSPITAL DISTRICTS

CHAPTER 283. OPTIONAL HOSPITAL DISTRICT LAW OF 1957

SUBCHAPTER A. CREATION OF DISTRICT

Sec. 283.001. SHORT TITLE. This Act may be cited as the

Optional Hospital District Law of 1957.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.002. DEFINITIONS. In this chapter:

(1) "Board" means the board of hospital managers of a district.

(2) "District" means a hospital district created under this

chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.003. DISTRICT AUTHORIZATION. (a) A county authorized

to establish a hospital district under Article IX, Section 4, of

the Texas Constitution may create a hospital district and provide

for the establishment of a countywide hospital or hospital system

to furnish medical aid and hospital care to indigent and needy

persons residing in the district.

(b) If the county authorized to establish a hospital district

under Article IX, Section 4, of the Texas Constitution owns and

operates a hospital or hospital system for indigent or needy

persons, separately or jointly with a municipality, the

countywide hospital district may take over the hospital or

hospital system to furnish medical aid and hospital care to

indigent and needy persons residing in the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.004. CREATION ELECTION REQUIRED. (a) The district may

be created only if the creation is approved by a majority of the

qualified voters of the county in which the proposed district

will be located who vote at an election called and held for that

purpose.

(b) The commissioners court may order a creation election to be

held on its own motion or on the presentation of a petition for a

creation election signed by at least 100 qualified property

taxpaying voters of the county.

(c) When the commissioners court orders the election, the court

shall determine, subject to Section 283.121(c)(2), a rate of

property tax that produces the amount of tax revenue necessary:

(1) to operate and maintain the proposed district's hospital

system; and

(2) to pay when due the principal of and interest on bonds

assumed by the district.

(d) The election shall be held on the first authorized uniform

election date prescribed by the Election Code that allows

sufficient time to comply with other requirements of law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.005. BALLOT PROPOSITIONS. (a) Except as provided by

Subsection (b), the ballot for an election under this subchapter

shall be printed to provide for voting for or against the

proposition: "The creation of a hospital district under the

Optional Hospital District Law of 1957 and the levy of a tax not

to exceed ______ cents (the amount determined by the

commissioners court in the election order) on each $100 of the

taxable value of property taxable by the district."

(b) If the county or a municipality in the county has any

outstanding bonds issued for hospital purposes, the ballot for an

election under this subchapter shall be printed to provide for

voting for or against the proposition: "The creation of a

hospital district, the levy of a tax not to exceed (the amount

determined by the commissioners court in the election order) on

each $100 of the taxable value of property taxable by the

district, and the assumption by the district of all outstanding

bonds previously issued for hospital purposes by ____________

County and by any municipality in the county."

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 283.021. DISTRICT BOARD; OFFICERS. (a) The commissioners

court of a county in which a district is created under this

chapter serves as the district board of hospital managers.

(b) The county judge of the county in which the district is

located serves as the district board chairman.

(c) The county clerk serves as the district board secretary.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.022. COMPENSATION. A board member serves without

compensation other than the compensation provided by law for a

county judge or a commissioner.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.023. RECORD OF BOARD MEETING. The secretary shall keep

a suitable record of each board meeting.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.024. ADMINISTRATOR; DUTIES. (a) The board shall

appoint an administrator for the district. The person must be

qualified by training and experience.

(b) The administrator holds an office for a term of not more

than two years but is subject to removal by the board at any

time.

(c) The administrator is entitled to compensation as determined

by the board.

(d) Before assuming duties, the administrator shall execute a

bond payable to the district in the amount of not less than

$10,000, conditioned on the faithful performance of the

administrator's duties and any other requirements determined by

the board.

(e) Subject to the limitations prescribed by the board, the

administrator shall:

(1) perform duties required by the board;

(2) supervise the work and activities of the district; and

(3) generally direct the affairs of the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.025. ASSISTANT ADMINISTRATOR. (a) If the

administrator is absent or unable to perform any of the

administrator's duties, the board may designate an assistant

administrator to perform any of the administrator's functions or

duties, subject to limitations prescribed by board order.

(b) The assistant administrator and other employees shall

execute a bond as required by board order.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.026. STAFF. (a) The board may hire doctors,

technicians, nurses, and other employees the board considers

advisable for the district's efficient operation.

(b) An employment contract may not exceed two years.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.027. RETIREMENT PROGRAMS. The commissioners court may

include district employees in:

(1) an existing county employees' pension or retirement program;

or

(2) an employees' pension or retirement program established for

the benefit of district employees.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.028. SEAL. The commissioners court's seal is the

district seal. The seal shall be used to authenticate the board's

acts.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. GENERAL POWERS AND DUTIES

Sec. 283.041. TRANSFER OF COUNTY AND MUNICIPAL HOSPITAL PROPERTY

AND FUNDS. (a) On the creation of a district under this chapter

and the appointment and qualification of the district board, the

county owning a hospital or hospital system located in the

district, or the county and municipality jointly operating a

hospital or hospital system located in the district, shall

execute and deliver to the district board a written instrument

conveying to the district the title to land, buildings, and

equipment jointly or separately owned by the county or

municipality and used to provide medical services or hospital

care, including geriatric care, to indigent or needy persons of

the county or municipality.

(b) On the creation of a district under this chapter and the

appointment and qualification of the district board, the county

owning the hospital or hospital system, or the county and

municipality jointly operating a hospital or hospital system,

shall, on the receipt of a certificate executed by the board's

chairman stating that a depository for the district has been

chosen and qualified, transfer to the district:

(1) the unspent proceeds of any bonds assumed by the district

under Section 283.043; and

(2) all unspent joint or separate county or municipal funds that

have been established or appropriated by the county or

municipality to support and maintain the hospital facilities for

the year in which the district is created.

(c) Funds transferred to the district under this section may be

used only for a purpose for which the county or the municipality

that transferred the funds could lawfully have used the funds if

the funds had remained the property and funds of the county or

municipality.

(d) As soon as practical after the declaration of the election

results, the county or municipal board of managers shall transfer

to the district board all county and municipal hospital system

records, property, and affairs and shall cease to exist.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.042. ASSUMPTION OF CONTRACT OBLIGATIONS. On the

creation of the district, the district assumes without prejudice

to the rights of third parties any outstanding contract

obligations legally incurred by the county or municipality, or

both, for the construction, support, or maintenance of hospital

facilities before the creation of the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.043. ASSUMPTION OF BONDED INDEBTEDNESS; CANCELLATION OF

UNSOLD MUNICIPAL OR COUNTY BONDS. (a) On the creation of the

district, the district assumes:

(1) any outstanding bonded indebtedness incurred by the county

or municipality, or both, in the acquisition of land, buildings,

and equipment transferred to the district or in the construction

and equipping of hospital facilities; and

(2) any other outstanding bonds issued by the county or

municipality for hospital purposes, the proceeds of which are in

whole or in part unexpended.

(b) A county or municipality in the district that issued bonds

for hospital purposes is no longer liable for the payment of

bonds assumed by the district or for providing interest and

sinking fund requirements on those bonds.

(c) This section does not limit or affect the rights of a

bondholder against the county or municipality if there is a

default in payment of the principal or interest on the bonds in

accordance with their terms.

(d) If the issuance of bonds to provide hospital facilities was

approved at a bond election but the bonds have not been sold on

the date on which the hospital district is created under this

chapter, the bond authority is canceled and the bonds may not be

sold.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.044. LIMITATION ON TAXING POWER BY GOVERNMENTAL ENTITY;

DISPOSITION OF DELINQUENT TAXES. (a) On or after the creation

of the district, the county or a municipality located in the

district may not levy taxes for hospital purposes.

(b) The county or a municipality located in the district that

collects delinquent taxes owed to the county or municipality on

levies for county and municipal hospital systems or for the

payment of bonds issued for the systems shall pay the amount of

the collected delinquent taxes to the district, and the district

shall apply that money to the purposes for which the taxes were

originally levied.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.045. DISTRICT RESPONSIBILITY FOR MEDICAL AID AND

HOSPITAL CARE. The district assumes full responsibility for

furnishing medical and hospital care for indigent and needy

persons residing in the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.046. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital or

hospital system of the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.047. DISTRICT RULES. The board may adopt rules

governing the operation of the hospital or hospital system.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.048. PURCHASING AND ACCOUNTING METHODS AND PROCEDURES.

(a) The commissioners court may prescribe:

(1) the method of making purchases and expenditures by and for

the district; and

(2) accounting and control procedures for the district.

(b) A county officer, employee, or agent shall perform any

function or service required by the commissioners court under

this section.

(c) The district shall pay salaries and expenses necessarily

incurred by the county or by a county officer or agent in

performing a duty prescribed or required under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.049. DISTRICT INSPECTIONS. (a) The district

facilities may be inspected by a representative of the Texas

Board of Health or any other state board authorized to supervise

a hospital.

(b) A resident district officer shall:

(1) admit an inspector into the district facilities; and

(2) on demand give the inspector access to records, reports,

books, papers, and accounts related to the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.050. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire by condemnation a fee

simple or other interest in real, personal, or mixed property

located in the district if the property interest is necessary or

convenient for the exercise of the rights or authority conferred

on the district by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, but the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or give bond or other security for costs in

the trial court;

(2) give bond for the issuance of a temporary restraining order

or a temporary injunction; or

(3) give bond for costs or supersedeas on an appeal or writ of

error.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.051. GIFTS AND ENDOWMENTS. (a) On behalf of the

district, the board may accept gifts and endowments to be held in

trust and administered by the board for the purposes and under

the directions, limitations, or provisions prescribed in writing

by the donor that are consistent with the proper management of

the district.

(b) The board may contract with the state to receive a payment

or grant provided by the state for the care or treatment of

hospital patients or patients in district facilities.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.052. AUTHORITY TO SUE AND BE SUED; LEGAL

REPRESENTATION. (a) The board may sue and be sued.

(b) The county attorney, district attorney, or criminal district

attorney, as appropriate, with the duty to represent the county

in civil matters shall represent the district in all legal

matters.

(c) The board may employ additional legal counsel when the board

determines that additional counsel is advisable.

(d) The district shall contribute sufficient funds to the

general fund of the county for the account of the budget of the

county attorney, district attorney, or criminal district

attorney, as appropriate, to pay all additional salaries and

expenses incurred by that officer in performing the duties

required by the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER D. MEDICAL TREATMENT AND CARE

Sec. 283.071. ADMISSION CRITERIA AND PAYMENT; CRIMINAL PENALTY.

(a) The board shall enter an order in district records defining

"indigent or needy person" for the purpose of determining

qualifications for admission to district hospital facilities.

(b) An order under Subsection (a) must detail the criteria for

an emergency admission to district facilities without regard to

indigency and for the length and basis of the stay at the

facility.

(c) The board may require evidence of indigency that it

considers appropriate, including an affidavit of inability to

pay.

(d) The board may hire personnel necessary to determine the

eligibility of an applicant for admission to district facilities

and to process admissions.

(e) A person commits an offense if the person is able to pay for

the person's hospital care at a district facility and makes a

false statement for the purpose of obtaining admission to a

district hospital facility. An offense under this subsection is a

misdemeanor and punishable by a fine not to exceed $200.

(f) A person who violates Subsection (e) is also liable for the

cost of the person's hospital care.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER E. DISTRICT FINANCES

Sec. 283.081. BUDGET. (a) The administrator shall prepare an

annual budget.

(b) The budget and all budget revisions shall be approved by the

commissioners court.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.082. ADMINISTRATOR'S REPORT. (a) As soon as

practicable after the close of the fiscal year, the administrator

shall make a report to the commissioners court, Texas Board of

Health, and comptroller.

(b) The report must:

(1) contain a sworn statement of all money and choses in action

received by the administrator and the disposition of the money

and actions; and

(2) detail the operations of the district for the fiscal year.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.083. DEPOSITORY. (a) Not later than the 30th day

after the appointment of the board, the board shall:

(1) select a depository for district funds in the manner

provided by law for the selection of a county depository; or

(2) elect to use the county depository.

(b) If the board selects a depository in accordance with

Subsection (a)(1), the depository shall serve as the district

depository for two years and until its successor is selected and

qualified.

(c) All income of the district shall be deposited in the

district depository.

(d) The county clerk's signature is not required on warrants

against district funds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER F. DISTRICT BONDS

Sec. 283.101. GENERAL OBLIGATION BONDS. The commissioners court

may issue and sell bonds in the district's name and on the

district's faith and credit to acquire, purchase, construct,

equip, or enlarge the hospital or hospital system if:

(1) a tax may be imposed at a rate that:

(A) is sufficient to create an interest and sinking fund to pay

the principal of and interest on the bonds; and

(B) when added to the rates of other taxes imposed by the

district, does not exceed the maximum tax rate of the district;

and

(2) the bonds are authorized by majority vote of the qualified

voters of the district voting at an election held for the

purpose.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.102. BOND ELECTION. (a) A bond election may be held

at any time the commissioners court considers advisable, except

that it may not be held within two years after the date of a

previous election.

(b) The election must be:

(1) ordered and held in accordance with Chapter 1251, Government

Code; and

(2) conducted in the same manner as other countywide elections.

(c) The district shall pay for the cost of the election and

shall provide for payment before the commissioners court orders

the election.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.262, eff. Sept.

1, 2001.

Sec. 283.103. REFUNDING BONDS. (a) Refunding bonds of the

district may be issued to refund outstanding bonded indebtedness

the district has issued or assumed.

(b) The bonds must be issued in the manner provided for other

bonds of the district except that an election to authorize their

issuance is not required.

(c) The refunding bonds may be:

(1) sold and the proceeds applied to the payment of outstanding

bonds; or

(2) exchanged in whole or in part for not less than a similar

principal amount of the outstanding bonds plus the unpaid,

matured interest on those bonds.

(d) The average annual interest cost on the refunding bonds,

computed in accordance with recognized standard bond interest

cost tables, may not exceed the average annual interest cost so

computed on the bonds to be discharged from the proceeds of the

refunding bonds, unless the total interest cost on the refunding

bonds, computed to their respective maturity dates, is less than

the total interest cost so computed on the bonds to be discharged

from those proceeds. In those computations, any premium required

to be paid on the bonds to be refunded as a condition to payment

in advance of their stated maturity dates shall be taken into

account as an addition to the net interest cost to the district

of the refunding bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.104. EXECUTION OF BONDS. The county judge of the

county in which the district is created shall execute the bonds

in the name of the district, and the county clerk shall

countersign the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.105. APPROVAL AND REGISTRATION OF BONDS. (a) District

bonds must be approved by the attorney general and registered by

the comptroller subject to the same requirements for approval and

registration of bonds issued by the county.

(b) The attorney general's approval of district bonds has the

same effect as that approval for other bonds issued by the

county.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER G. TAXES

Sec. 283.121. TAX ASSESSMENT AND COLLECTION. (a) If the

district has issued or assumed bonds payable from taxes, the

commissioners court shall impose a tax for the benefit of the

district on all property subject to district taxation.

(b) The commissioners court may impose a tax for:

(1) the entire year in which the district is created;

(2) maintenance and operation of the district; and

(3) improvements and additions to the hospital system.

(c) The total tax rate of the district may not exceed:

(1) the rate authorized by the voters of the district; or

(2) the constitutional tax rate limit.

(d) The tax revenue may be used:

(1) to create an interest and sinking fund for bonds that may be

assumed or issued by the district for hospital purposes in

accordance with this chapter;

(2) to provide for the operation and maintenance of the hospital

or hospital system; and

(3) to make improvements and additions to the hospital system,

including the acquisition of necessary sites.

(e) The county tax assessor-collector shall collect the tax.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.122. ELECTION TO INCREASE TAX AMOUNT. (a) The tax

rate approved in the creation of the district may be increased

only if the increase is approved by a majority of the qualified

voters of the district who vote in an election called and held

for that purpose.

(b) The commissioners court may order an election to increase

the allowable tax rate to be held on its own motion or on the

presentation of a petition for an election signed by at least 100

qualified property taxpaying voters of the district.

(c) When the commissioners court orders the election, the court

shall determine the amount of tax necessary for the proper

maintenance of the hospital district.

(d) The election shall be held on the first authorized uniform

election date prescribed by the Election Code that allows

sufficient time to comply with the other requirements of law and

that occurs at least 30 days after the date on which the court

orders the election.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.123. BALLOT PROPOSITION FOR TAX INCREASE. The ballot

for a tax increase under this subchapter shall be printed to

provide for voting for or against the proposition: "The increase

of the hospital district tax from (the existing tax levy) to (the

amount of existing tax plus the increase determined by the

commissioners court in its order calling the election) on each

$100 of the taxable value of property taxable by the district."

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER H. DISTRICT CONVERSION

Sec. 283.131. DISTRICT CONVERSION AUTHORITY. A hospital

district created in accordance with Chapter 281 may be converted

into a district subject to this chapter, or a district created in

accordance with this chapter may be converted into a district

subject to Chapter 281.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.132. CONVERSION ELECTION REQUIRED. (a) A district may

be converted under this subchapter only if the conversion is

approved by a majority of the qualified voters of the county in

which the district is located who vote at an election called and

held for that purpose.

(b) The commissioners court shall order a conversion election

not later than the 20th day after the date of presentation of a

petition for conversion signed by at least five percent of the

qualified property taxpaying voters of the county.

(c) If the election is on the question of conversion of a

district created in accordance with Chapter 281, when the

commissioners court orders the election, the court shall

determine the amount of tax necessary:

(1) to operate and maintain the district's hospital system;

(2) to make improvements and additions to the hospital system,

including the acquisition of necessary sites; and

(3) to pay when due the principal of and interest on district

bonds assumed by the original district but excluding bonds issued

by the original district.

(d) The election shall be held on the first authorized uniform

election date prescribed by the Election Code that allows

sufficient time to comply with other requirements of law and that

occurs at least 30 days after the date on which the court orders

the election.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.133. BALLOT PROPOSITIONS. (a) The ballot for the

election held to determine the question of conversion of a

district created under this chapter shall be printed to provide

for voting for or against the proposition: "The conversion of the

hospital district from a district operated under the Optional

Hospital District Law of 1957 to a district operated under

Chapter 281, Health and Safety Code, and the levy of a tax not to

exceed 75 cents on each $100 of the taxable value of property

taxable by the district."

(b) The ballot for an election held to determine the question of

conversion of a district created in accordance with Chapter 281,

if no bonds issued by the district are outstanding, shall be

printed to provide for voting for or against the proposition:

"The conversion of the hospital district from a district operated

under Chapter 281, Health and Safety Code, to a district operated

under the Optional Hospital District Law of 1957, and the levy of

a tax not to exceed (the amount determined by the commissioners

court in the election order) on each $100 of the taxable value of

property taxable by the district."

(c) The ballot for an election held to determine the question of

conversion of a district created in accordance with Chapter 281,

if bonds issued by the district are outstanding, shall be printed

to provide for voting for or against the proposition: "The

conversion of the hospital district from a district operated

under Chapter 281, Health and Safety Code, to a district operated

under the Optional Hospital District Law of 1957, and the levy of

a tax not to exceed 75 cents on each $100 of the taxable value of

property taxable by the district until presently outstanding

bonds issued by the district have been retired, and thereafter

the levy of a tax not to exceed (the amount determined by the

commissioners court in the election order) on each $100 of the

taxable value of property taxable by the district."

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.134. EFFECTIVE DATE OF CONVERSION. If a majority of

the qualified voters participating in the election vote in favor

of the proposition, the conversion becomes effective on the 30th

day after the date that the election results are declared.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.135. EFFECT OF CONVERSION. (a) The district's

identity is not affected by the conversion, and the district is

liable for all outstanding debts and obligations assumed or

incurred by the district.

(b) Any bonds voted by a district originally created under

Chapter 281 which have not been issued on the date of the

conversion election may not be issued.

(c) On conversion of a district from one operated under Chapter

281 to one operated under this chapter, the district may not

impose a tax in excess of the amount determined by the

commissioners court in the election order for any purposes other

than to pay the principal of and interest on the unpaid bonds

issued by the district before the date of conversion.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 283.136. LIMITATION ON FURTHER ELECTIONS. (a) If the

proposition fails to carry at the conversion election, the

district may not hold another election on the proposition for two

years after the date of the election.

(b) A district that has converted under this subchapter may hold

an election for reconversion after five years after the date of

the conversion. The election for reconversion must be held in the

same manner as provided in this subchapter for the conversion.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 284. SPECIAL PROVISIONS RELATING TO HOSPITAL DISTRICT BONDS

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE D. HOSPITAL DISTRICTS

CHAPTER 284. SPECIAL PROVISIONS RELATING TO HOSPITAL DISTRICT

BONDS

SUBCHAPTER A. ISSUANCE OF REVENUE BONDS IN COUNTIES WITH

POPULATION OF AT LEAST 200,000

Sec. 284.001. AUTHORITY TO ISSUE; FORM OF BONDS. (a) The

commissioners court of a county with a population of at least

200,000 in which a hospital district has been created in

accordance with Article IX of the Texas Constitution may issue

revenue bonds to provide funds to:

(1) acquire, construct, repair, renovate, improve, enlarge, and

equip a hospital facility; and

(2) acquire any real or personal property on behalf of the

district for those purposes.

(b) The commissioners court may not issue revenue bonds under

this subchapter on behalf of a hospital district to purchase a

nursing home for long-term care.

(c) The bonds and bond interest coupons are negotiable

instruments.

(d) The bonds may be issued in the form, denomination, and

manner and under the terms and conditions determined and provided

by the commissioners court in the order authorizing the issuance

of the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 284.002. TERMS. (a) The bonds must mature serially or

otherwise not more than 40 years after the date they are issued.

(b) The bonds may be:

(1) made redeemable before maturity; and

(2) issued registrable as to principal or as to principal and

interest.

(c) The bonds shall be executed in the manner and bear interest

at the rate provided by the commissioners court in the order

authorizing the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 284.003. APPROVAL AND REGISTRATION OF BONDS. (a) The

commissioners court shall submit the bonds and the proceedings

authorizing their issuance to the attorney general for

examination. If the attorney general finds that the bonds are

authorized in accordance with law, the attorney general shall

approve the bonds and the comptroller shall register the bonds.

(b) After approval and registration, the bonds are incontestable

and are binding obligations according to their terms.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 284.004. SECURITY. (a) The commissioners court may make

bonds issued under this subchapter payable from and secured by a

lien on or pledge of all or part of the hospital district revenue

from operation or ownership of hospital facilities, except ad

valorem taxes.

(b) The commissioners court may also secure the bonds by:

(1) a pledge of all or part of a grant, a donation, or other

income received from a public or private source, whether in

accordance with an agreement or otherwise; and

(2) a mortgage or deed of trust on real property on which a

district hospital facility is or will be located and any real or

personal property incident or appurtenant to that facility.

(c) The commissioners court may authorize the execution and

delivery of a trust indenture, mortgage, deed of trust, or other

form of encumbrance to evidence a security agreement under

Subsection (b)(2).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 284.005. SALE OF BONDS; USE OF PROCEEDS. (a) The bonds

may be sold in the manner, at the price, and under the terms

determined and provided by the commissioners court in the order

authorizing the issuance of the bonds.

(b) If permitted by the bond order, a required part of the

proceeds from the bond sale may be used for:

(1) the payment of interest on the bonds during the construction

of hospital facilities financed with bond proceeds;

(2) the payment of operation and maintenance expenses of those

facilities to the extent and for the period specified by the bond

order; and

(3) the creation of reserves for the payment of bond principal

and interest.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 284.006. INVESTMENT OF BOND PROCEEDS. Proceeds from the

sale of bonds may be invested until needed to the extent and in

the manner provided by the bond order.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 284.007. LEGAL INVESTMENTS. The bonds are legal and

authorized investments for:

(1) a bank;

(2) a trust company;

(3) a savings and loan association;

(4) an insurance company;

(5) a small business investment corporation;

(6) a fiduciary;

(7) a trustee;

(8) a guardian; or

(9) an interest or sinking fund or other public funds of the

state or a municipality, county, school district, or other

political subdivision of the state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 284.008. SECURITY FOR DEPOSITS. The bonds are eligible to

secure deposits of public funds of the state or of a

municipality, county, school district, or other political

subdivision of the state. The bonds are lawful and sufficient

security for deposits to the extent of their market value if

accompanied by all appurtenant unmatured coupons, if any.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 284.009. AUTHORITY TO ISSUE SUBSEQUENT BONDS. In the

authorization of bonds under Section 284.001, the commissioners

court may provide for the subsequent issuance of additional

parity, subordinate lien, or other bonds, under the terms or

conditions stated in the order authorizing the issuance of the

original bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 284.010. REFUNDING BONDS AND REFINANCING. (a) Revenue

bonds issued by the commissioners court under this subchapter or

under any other statute of this state and payable from hospital

facility revenue may be refunded or otherwise refinanced by the

commissioners court.

(b) The provisions of this subchapter pertinent and appropriate

to the issuance of revenue bonds generally apply to the refunding

bonds.

(c) In issuing refunding bonds or in refinancing revenue bonds,

the commissioners court in the same authorizing proceedings may:

(1) refund or refinance bonds issued under this subchapter and

bonds issued under another statute of this state and combine the

refunding bonds with other new bonds to be issued under those

laws into one or more issues or series of bonds; and

(2) provide for the subsequent issuance of additional parity,

subordinate lien, or other bonds.

(d) Refunding bonds shall be issued and delivered under the

terms and conditions stated in the authorizing proceedings.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 284.011. TAXES TO PAY OPERATING AND MAINTENANCE EXPENSES.

(a) Ad valorem taxes of the hospital district shall be used to

pay hospital facility operation and maintenance expenses to the

extent that hospital facility revenue and income are not

available at any time to pay all those expenses.

(b) The proceeds of an annual ad valorem tax may be pledged to

pay hospital facility operation and maintenance expenses in the

order authorizing the issuance of bonds under this subchapter.

(c) During each year that any of the bonds are outstanding, the

commissioners court shall compute and determine the rate and

amount of ad valorem tax that is sufficient to raise and produce

the funds required to pay required hospital facility operation

and maintenance expenses if the annual ad valorem tax is pledged

as security for the payment of those expenses. In determining the

tax rate, the commissioners court may allow for tax delinquencies

and the cost of tax collection.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 284.012. AUTHORITY OF DISTRICT GOVERNING BODY IN ABSENCE OF

AD VALOREM TAX. If a hospital district created under Article IX

of the Texas Constitution does not have ad valorem taxes levied

on behalf of the district by the commissioners court of the

county in which the hospital district is located, the district

board of directors or other governing body has all of the powers

and duties otherwise provided to a commissioners court under this

subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 284.013. ANNUAL BUDGET. (a) The commissioners court,

board of hospital managers, or hospital district board of

directors shall provide in each annual hospital district budget

for the payment of all operation and maintenance expenses of the

hospital district.

(b) In preparing the budget, the commissioners court or board

may consider the estimated revenue and income from hospital

facilities that will be available for paying operation and

maintenance expenses after providing for all principal, interest,

and reserve requirements in connection with the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 284.014. AUTHORITY TO CHARGE FOR HOSPITAL SERVICES. (a)

The commissioners court, board of hospital managers, or hospital

district board of directors may fix and collect charges for the

occupancy or use of hospital facilities and hospital services in

the amount and manner determined by the commissioners court or

board.

(b) The charges shall be fixed and collected in an amount:

(1) sufficient, with other pledged resources, to provide for all

payments of principal, interest, and any other amounts required

in connection with the bonds; and

(2) required by the bond order to provide for payment of all or

part of the operation, maintenance, and other expenses of the

hospital facilities.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 284.015. USE OF OTHER LAW. A commissioners court may use

other law not in conflict with this chapter to the extent

convenient or necessary to carry out any power expressly or

impliedly granted by this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. ISSUING AND REFUNDING REVENUE BONDS BY HOSPITAL

DISTRICTS CREATED UNDER ARTICLE IX, SECTION 9, OF THE TEXAS

CONSTITUTION

Sec. 284.031. AUTHORITY TO ISSUE. (a) A hospital district

created in accordance with Article IX, Section 9, of the Texas

Constitution may issue revenue bonds to:

(1) acquire, construct, repair, renovate, or equip buildings and

improvements for hospital purposes; and

(2) acquire sites for hospital purposes.

(b) The hospital district may refund revenue bonds previously

issued for the purposes specified by Subsection (a).

(c) The bonds must be payable from and secured by a pledge of

all or part of district revenues from operation of a hospital.

The bonds may also be secured by a mortgage or deed of trust lien

on all or part of the district's property.

(d) The bonds must be issued in accordance with Sections

264.042-264.047(a), 264.048, and 264.049, and with the effect

specified by Section 264.050.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. BOND ELECTIONS IN HOSPITAL DISTRICTS

Sec. 284.041. BOND ELECTIONS FOR REVENUE BONDS. (a) The

commissioners court of a county authorized by law to issue

revenue bonds on behalf of a hospital district in the county may,

on its own motion, order an advisory election to determine

whether a majority of the qualified voters of the hospital

district voting at the election favor the issuance of revenue

bonds. The order must contain the same information contained in

the notice of the election.

(b) In addition to the contents of the notice required by the

Election Code, the notice must state any other matters that the

commissioners court considers necessary or advisable.

(c) Subject to any additional notice requirements under Section

4.003, Election Code, the commissioners court shall publish

notice of the election one time, at least 10 days before the date

set for the election, in a newspaper of general circulation in

the hospital district.

(d) The election is advisory only and does not affect the

authority of the commissioners court to issue revenue bonds on

behalf of the hospital district under an applicable law that does

not require an election.

(e) The expenses of holding the election shall be paid from

hospital district funds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 285. SPECIAL PROVISIONS RELATING TO HOSPITAL DISTRICTS

HEALTH AND SAFETY CODETITLE 4. HEALTH FACILITIESSUBTITLE D. HOSPITAL DISTRICTSCHAPTER 285. SPECIAL PROVISIONS RELATING TO HOSPITAL DISTRICTSSUBCHAPTER A. PAYMENT OF HOSPITAL DISTRICT OPERATING EXPENSES IN COUNTIES OF AT LEAST 450,000Sec. 285.001. DEFINITION. In this subchapter, "bond" includes a note.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 285.002. APPLICABILITY OF SUBCHAPTER. This subchapter applies only to a county having:(1) a population of at least 650,000; and(2) a countywide hospital district that:(A) has taxes imposed and collected by the commissioners court of the county; and(B) has teaching hospital facilities affiliated with a state-owned or private medical school.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 73, eff. Sept. 1, 1991; Acts 2001, 77th Leg., ch. 669, Sec. 37, eff. Sept. 1, 2001.

Sec. 285.003. AUTHORITY TO MAKE REVENUE ANTICIPATION AGREEMENT. (a) The commissioners court of the county may make a revenue anticipation agreement with a person, including a bank or other financial institution, on the determination by the commissioners court that the county hospital district's projected revenue, including tax collections, will not be received by the district at the times necessary to pay when due the district's operating and maintenance expenses.(b) Under the revenue anticipation agreement, the contracting person agrees to advance to the hospital district, and the county and district agree to repay from the sources specified by Section 285.006, funds necessary for the district hospital facilities' operation and maintenance during the term of the agreement.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 285.004. TERMS. (a) Subject to this section, the parties to a revenue anticipation agreement determine its terms.(b) The term of the revenue anticipation agreement may not exceed two years.(c) An advance may not be made to a district under a revenue anticipation agreement more than once each month. The amount of an advance may not exceed the difference between (1) the district's accumulated, unpaid operating and maintenance expenses, and (2) the district's revenue and income, including tax revenue, actually received by the district to the date of the advance and lawfully available for paying those expenses, together with the operating reserves reasonably required for one month.(d) The party making the advances may rely on a certification made by the district's authorized officers concerning facts specified by Subsection (c).(e) Amounts advanced under a revenue anticipation agreement may bear interest at a rate or rates not more than the legal rate for district revenue bonds, and the agreement may provide that the rate of interest on those amounts may be determined at the time the advance is made by reference to any determinative factors and formulae on which the parties agree.(f) The agreement must provide:(1) for the advanced amounts to mature and become due and payable on a date on or before the day the agreement ends; and(2) that the advanced amounts may be paid without penalty at any time before maturity.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 285.005. REFUNDING PROHIBITED; REPAYMENT REQUIRED. (a) An advance may not be refunded, refinanced, or extended.(b) When district revenues are received, the commissioners court shall apply them to the payment or prepayment of outstanding, unpaid advances under the revenue anticipation agreement if:(1) those revenues are not required or committed to pay other district obligations and expenses; and(2) the revenues are received during the term of the revenue anticipation agreement.(c) Until all advances under a revenue anticipation agreement are repaid, retired, and canceled, an advance may not be made under a subsequent revenue anticipation agreement.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 285.006. SECURITY; DEFAULT OF REPAYMENT. (a) An advance under a revenue anticipation agreement is secured by and payable from:(1) a pledge of and lien on district revenue from the operation and maintenance of its hospital facilities; or(2) tax revenues, when collected, imposed for the purpose of operating and maintaining the district's facilities for the year during which the advances are made.(b) If the district fails to repay any advanced amount when due under an agreement or under this subchapter, an application for a writ of mandamus or other action may be filed in a district court to enforce the agreement and repayment as required by this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 285.007. LIMITATION ON USE OF PROCEEDS; AUDIT. (a) An advance under a revenue anticipation agreement may be used only for the purposes authorized by this subchapter.(b) It is not a defense to repayment of advanced amounts that the funds are used for a purpose not authorized by this subchapter.(c) The auditor of the hospital district shall:(1) audit the use of advanced funds at the time of the district's regular audit; and(2) certify to the commissioners court whether those funds are used for proper operating and maintenance purposes authorized by this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 285.008. BONDS. (a) In a revenue anticipation agreement, the commissioners court may promise to execute and deliver, concurrently with the making of advances under the agreement, interest-bearing bonds evidencing the county's and hospital district's obligation to repay the advances as provided by the agreement and this subchapter.(b) The bonds may be delivered on terms consistent with the terms specified for a revenue anticipation agreement by this subchapter.(c) The provisions of this subchapter that relate to advances apply to bonds issued under this section.(d) Bonds issued under this subchapter are:(1) incontestable in a court or other forum; (2) valid and binding obligations; (3) investment securities under the Uniform Commercial Code (Title 1, Business & Commerce Code); (4) legal and authorized security for public funds of the state and its political subdivisions; and(5) legal and authorized investments by a bank, savings bank, savings and loan association, or insurance company.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 285.009. TAXES TO SECURE BONDS. (a) The commissioners court may pay and secure the principal of and interest on bonds issued under this subchapter with annual ad valorem taxes imposed by the hospital district as required by the bonds and any relevant revenue anticipation agreement if:(1) the hospital district is created under Article IX, Section 4, of the Texas Constitution and the creation of the district is approved at an election held in the district as required by that constitutional provision; or(2) the hospital district is created under another constitutional provision that permits the imposition and pledge of taxes.(b) The commissioners court shall set the tax rate of the hospital district at a rate sufficient to pay the bond principal and interest when due if taxes are pledged in accordance with this section. In setting the tax rate, the commissioners court shall give consideration to the amount of money estimated to be received from revenues pledged under a revenue anticipation agreement that may be available for the payment of bond principal and interest as provided by the revenue anticipation agreement, making allowance for tax delinquencies and the cost of tax collection.(c) The sum of all annual ad valorem taxes imposed by the hospital district may not exceed 75 cents on $100 valuation of all taxable property in the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. PARKING STATIONS NEAR HOSPITALS IN COUNTIES OF AT LEAST 900,000Sec. 285.021. DEFINITIONS. In this subchapter:(1) "Bond order" means the order authorizing the issuance of revenue bonds.(2) "Parking station" means a lot, an area, or a surface or a subsurface structure for automotive vehicle parking. The term includes the equipment used in connection with the maintenance and operation of the station and the site of the station.(3) "Trust indenture" means the indenture pledging revenues to secure revenue bonds issued by a hospital district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 285.022. AUTHORITY TO CONSTRUCT, IMPROVE, OPERATE, AND LEASE PARKING STATION. (a) A hospital district located in a county with a population of more than 900,000 may construct, enlarge, furnish, equip, operate, or lease a parking station near a hospital in the district on the determination by the commissioners court of the county that the action is in the best interest of the hospital district and the residents of the district.(b) A lease under this section may be made to a person on terms considered appropriate by the commissioners court.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 285.023. AUTHORITY TO ISSUE REVENUE BONDS; SECURITY. (a) The commissioners court may issue revenue bonds on behalf of the hospital district to pay the costs to construct, enlarge, furnish, or equip the parking station.(b) The bonds must be payable from and secured by a pledge of:(1) the net revenues derived from the operation of the parking station; and(2) other revenues resulting from the ownership of the parking station properties, including receipts from leasing all or part of the parking station.(c) The bonds must be authorized by an order adopted by a majority vote of a quorum of the commissioners court on behalf of the hospital district. An election is not required.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 285.024. FORM AND EXECUTION OF BONDS. The bonds must:(1) be negotiable; (2) be signed by the county judge; (3) be countersigned by the county clerk; (4) be registered by the county treasurer; (5) have the seal of the commissioners court impressed or printed on the bonds; and(6) contain the following provision: "The holder hereof shall never have the right to demand payment thereof out of money raised or to be raised by taxation."

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 285.025. TERMS. (a) Bonds issued under this subchapter must mature serially or otherwise not more than 40 years after they are issued. The bonds may:(1) be sold at a price and under terms that the commissioners court considers the most advantageous reasonably obtainable; and(2) be made callable before maturity at times and prices prescribed in the order authorizing the bonds.(b) The bonds may not bear interest at a rate greater than that allowed by Chapter 1204, Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.263, eff. Sept. 1, 2001.

Sec. 285.026. APPROVAL AND REGISTRATION OF BONDS. (a) The county must submit to the attorney general bonds issued under this subchapter and the record relating to the issuance of those bonds.(b) If the attorney general finds that the bonds were issued in accordance with this subchapter, are valid and binding obligations of the county, and are secured as recited in the bonds:(1) the attorney general shall approve the bonds; and(2) the comptroller shall register the bonds and certify the registration of the bonds.(c) The bonds are incontestable after the comptroller certifies the registration of the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 285.027. OTHER BONDS. (a) Bonds constituting a junior lien on the net revenues may be issued unless prohibited by the bond order or the trust indenture.(b) Parity bonds may be issued under conditions specified in the bond order or trust indenture.(c) The county may issue bonds to refund outstanding bonds in the same manner that other bonds are issued under this subchapter.(d) Refunding bonds issued under this section may be exchanged for previous bonds by the comptroller or may be sold. If the bonds are sold, the proceeds shall be applied to the payment of outstanding bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 285.028. USE OF PROCEEDS; INITIAL COSTS. An amount necessary for the payment of not more than two years' interest on the bonds and an amount estimated by the commissioners court to be required for operating expenses until the parking station becomes sufficiently operative may be set aside out of the proceeds from the sale of the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 285.029. CHANGE FOR DISTRICT SERVICES. The hospital district shall charge sufficient rentals or rates for services rendered by the parking station to produce revenues sufficient to:(1) pay all expenses of owning, operating, and maintaining the parking station; (2) pay the principal of and interest on the bonds when due; and(3) create and maintain a bond reserve fund and other funds as provided by the bond order or trust indenture.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 285.030. PROCEDURES FOR STATION OPERATION. The bond order or trust indenture may prescribe procedures for the operation of the parking station.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. APPOINTMENT OF TAX ASSESSOR AND COLLECTOR IN HOSPITAL DISTRICTS CREATED UNDER CONSTITUTIONSec. 285.041. APPOINTMENT OF TAX ASSESSOR AND COLLECTOR. A hospital district created under Article IX, Section 9, of the Texas Constitution may appoint a tax assessor and collector for the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER D. SALE, LEASE, OR CLOSING OF HOSPITALSec. 285.051. AUTHORITY OF GOVERNING BODY. (a) The governing body of a hospital district by resolution may order the sale, lease, or closing of all or part of a hospital owned and operated by the hospital district, including real property. The resolution must include a finding by the governing body that the sale, lease, or closing is in the best interest of the residents of the hospital district.(b) A sale or closing may not take effect before the expiration of the period in which a petition may be filed under Section 285.052.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 285.052. PETITION; ELECTION. (a) The governing body of the hospital district shall order and conduct an election on the sale or closing of a hospital if, before the 31st day after the date the governing body orders the sale or closing, the governing body receives a petition requesting the election signed by at least 10 percent of the qualified voters of the hospital district. The number of qualified voters of the hospital district is determined according to the most recent official lists of registered voters.(b) If a petition is filed under Subsection (a), the hospital may be sold or closed only if a majority of the qualified voters voting on the question approve the sale or closing.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER E. SALES AND USE TAX TO LOWER AD VALOREM TAXESSec. 285.061. TAX AUTHORIZED; TAX RATES. (a) A hospital district that is authorized to impose ad valorem taxes may adopt a sales and use tax to lower the district's ad valorem taxes at an election held as provided by this subchapter. A district may change the rate of the sales and use tax or abolish the sales and use tax at an election held as provided by this subchapter. Subject to the limitations provided by Subsections (c) and (d), the district may impose the tax in increments of one-eighth of one percent, with a minimum tax of one-eighth of one percent and a maximum tax of two percent.(b) Chapter 323, Tax Code, applies to the application, collection, and administration of the tax imposed under this subchapter. The comptroller may make rules for the collection and administration of this tax in the same manner as for a tax imposed under Chapter 323, Tax Code. Where a county and a hospital district both impose a sales and use tax, the comptroller may by rule provide for proportionate allocation of sales and use tax collections between a county and a hospital district on the basis of the period of time each tax is imposed and the relative tax rates.(c) A district may not adopt a tax under this subchapter or increase the rate of the tax if as a result of the adoption of the tax or the tax increase the combined rate of all sales and use taxes imposed by the district and other political subdivisions of this state having territory in the district would exceed two percent at any location in the district.(d) If the voters of a district approve the adoption of the tax or an increase in the tax rate at an election held on the same election date on which another political subdivision of this state adopts a sales and use tax or approves the increase in the rate of its sales and use tax and as a result the combined rate of all sales and use taxes imposed by the district and other political subdivisions of this state having territory in the district would exceed two percent at any location in the district, the election to adopt a sales and use tax or to increase the rate of the sales and use tax in the district under this subchapter has no effect.(e) to (h) Expired.

Added by Acts 1989, 71st Leg., 1st C.S., c. 40, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 658, Sec. 1, eff. June 16, 1991; Acts 1997, 75th Leg., ch. 158, Sec. 1, eff. May 20, 1997; Acts 2001, 77th Leg., ch. 1290, Sec. 2, eff. Sept. 1, 2001.

Sec. 285.062. TAX ELECTION PROCEDURES. (a) Except as otherwise provided by this subchapter, an election to adopt or abolish the tax or to change the rate of the tax is governed by the provisions of Subchapter E, Chapter 323, Tax Code, applicable to an election to adopt or abolish a county sales and use tax.(b) An election is called by the adoption of a resolution by the governing body of the district. The governing body shall call an election if a number of qualified voters of the district equal to at least five percent of the number of registered voters in the district petitions the governing body to call the election.(c) At an election to adopt the tax, the ballot shall be prepared to permit voting for or against the proposition: "The adoption of a local sales and use tax in (name of district) at the rate of (proposed tax rate) percent to be used to reduce the district property taxes."(d) At an election to abolish the tax, the ballot shall be prepared to permit voting for or against the proposition: "The abolition of the local sales and use tax in (name of district)."(e) At an election to change the rate of the tax, the ballot shall be prepared to permit voting for or against the proposition: "The (increase or decrease, as applicable) in the rate of the local sales and use tax imposed by (name of district) from (tax rate on election date) percent to (proposed tax rate) percent."

Added by Acts 1989, 71st Leg., 1st C.S., ch. 40, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 1290, Sec. 3, eff. Sept. 1, 2001.

Sec. 285.063. EFFECTIVE DATE OF TAX OR TAX CHANGE; BOUNDARY CHANGE. (a) The adoption or abolition of the tax or change in the tax rate takes effect on the first day of the first calendar quarter occurring after the expiration of the first complete calendar quarter occurring after the date on which the comptroller receives a notice of the results of the election.(b) If the comptroller determines that an effective date provided by Subsection (a) will occur before the comptroller can reasonably take the action required to begin collecting the tax or to implement the abolition of the tax or the tax rate change, the effective date may be extended by the comptroller until the first day of the next succeeding calendar quarter.(c) The provisions of Section 321.102, Tax Code, governing the application of a municipal sales and use tax in the event of a change in the boundaries of a municipality apply to the application of a tax imposed under this chapter in the event of a change in the district's boundaries.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 40, Sec. 1, eff. Sept. 1, 1989.

Sec. 285.064. USE OF TAX REVENUE. Revenue from the tax may be used for any purpose for which ad valorem tax revenue of the district may be used.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 40, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER F. LIABILITY OF NONPROFIT MANAGEMENT CONTRACTORSec. 285.071. DEFINITION. In this chapter, "hospital district management contractor" means a nonprofit corporation, partnership, or sole proprietorship that manages or operates a hospital or provides services under contract with a hospital district that was created by general or special law.

Added by Acts 1991, 72nd Leg., ch. 523, Sec. 1, eff. Aug. 26, 1991. Amended by Acts 2003, 78th Leg., ch. 204, Sec. 11.03, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 289, Sec. 3, eff. Sept. 1, 2003.

Sec. 285.072. LIABILITY OF A HOSPITAL DISTRICT MANAGEMENT CONTRACTOR. A hospital district management contractor in its management or operation of a hospital under a contract with a hospital district is considered a governmental unit for purposes of Chapters 101, 102, and 108, Civil Practice and Remedies Code, and any employee of the contractor is, while performing services under the contract for the benefit of the hospital, an employee of the hospital district for the purposes of Chapters 101, 102, and 108, Civil Practice and Remedies Code.

Added by Acts 1991, 72nd Leg., ch. 523, Sec. 1, eff. Aug. 26, 1991. Amended by Acts 2003, 78th Leg., ch. 204, Sec. 11.04, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 289, Sec. 4, eff. Sept. 1, 2003.

SUBCHAPTER G. TERMS OF MEMBERS OF GOVERNING BOARDSec. 285.081. TERMS. (a) The governing board of a hospital district created under general or special law may, on its own motion, order that the members of the governing board are to be elected in even-numbered years to serve staggered four-year terms.(b) The first election of board members in an even-numbered year that occurs at least 120 days after the date on which an order is entered under Subsection (a) shall be held as previously scheduled and the members elected shall serve two-year terms. The subsequent election of board members previously scheduled to be held in an odd-numbered year shall be held as scheduled and the members elected shall serve three-year terms. Subsequent members shall be elected in even-numbered years and shall serve four-year terms.(c) This section does not apply to a hospital district created under Chapter 281, Chapter 282, and Chapter 283.

Added by Acts 1991, 72nd Leg., ch. 645, Sec. 2, eff. June 16, 1991.

SUBCHAPTER H. CONTRACTS, COLLABORATIONS, AND JOINT VENTURESSec. 285.091. HOSPITAL DISTRICT CONTRACTS, COLLABORATIONS, AND JOINT VENTURES. (a) A hospital district created under general or special law may, directly or through a nonprofit corporation created or formed by the district, contract, collaborate, or enter into a joint venture with any public or private entity as necessary to carry out the functions of or provide services to the district.(b) A hospital district created under general or special law may contract with the Texas Department of Health for the provision of health care services and assistance, including preventive health care services, to eligible residents of the district.(c) A hospital district created under general or special law may contract or collaborate with a local governmental entity, as defined by Section 534.002, Government Code, or any other public or private entity as necessary to provide or deliver health care services under a demonstration project established under Section 534.201 or 534.202, Government Code, in which the hospital district participates.

Added by Acts 1995, 74th Leg., ch. 46, Sec. 1, eff. Aug. 28, 1995, and Acts 1995, 74th Leg., ch. 444, Sec. 3, eff. June 13, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 20.01, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1139, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 470, Sec. 3, eff. June 16, 2007.

SUBCHAPTER I. LONG-TERM CARE AND RELATED FACILITIESSec. 285.101. FACILITIES OR SERVICES FOR ELDERLY OR DISABLED. (a) This subchapter applies only to a hospital, hospital district, or authority created and operated under Article IX, Texas Constitution, under a special law, or under this title that is located in:(1) a county with a population of 35,000 or less;(2) those portions of extended municipalities that the federal census bureau has determined to be rural; or(3) an area that is not delineated as an urbanized area by the federal census bureau.(b) A hospital, hospital district, or authority covered by this subchapter may:(1) construct, acquire, own, operate, enlarge, improve, furnish, or equip one or more of the following types of facilities or services for the care of the elderly or disabled:(A) a nursing home or similar long-term care facility;(B) elderly housing;(C) assisted living;(D) home health;(E) personal care;(F) special care;(G) continuing care; or(H) durable medical equipment;(2) lease or enter into an operations or management agreement relating to all or part of a facility or service described in Subdivision (1) that is owned by the hospital district or authority;(3) close, transfer, sell, or otherwise convey all or part of a facility and discontinue services; and(4) issue revenue bonds and other notes to acquire, construct, or improve a facility for the care of the elderly or disabled or to implement the delivery of a service for the care of the elderly or disabled.(c) For the purpose of this section, a facility or service created under Subsection (b) is considered to be a hospital project under Chapter 223.(d) This section does not authorize a hospital, hospital district, or authority to issue revenue bonds or other notes in accordance with this chapter to construct, acquire, own, enlarge, improve, furnish, or equip a facility or service listed in Subsection (b)(1) if a private provider of the facility or service is available and accessible in the service area of the hospital, hospital district, or authority.

Added by Acts 1995, 74th Leg., ch. 965, Sec. 5, eff. June 16, 1995.

SUBCHAPTER J. WRITE-IN VOTING IN ELECTION FOR BOARD MEMBERSSec. 285.131. WRITE-IN VOTING IN ELECTION FOR BOARD MEMBERS. (a) In a general or special election for board members of a hospital district created under general or special law, a write-in vote may not be counted unless the name written in appears on the list of write-in candidates.(b) To be entitled to a place on the list of write-in candidates, a candidate must make a declaration of write-in candidacy.(c) A declaration of write-in candidacy must be filed with the authority with whom an application for a place on the ballot is required to be filed in the election.(d) Except as provided by Subsection (g), a declaration of write-in candidacy must be filed not later than 5 p.m. of the fifth day after the date an application for a place on the ballot is required to be filed.(e) Subchapter B, Chapter 146, Election Code, applies to write-in voting in an election for board members except to the extent of a conflict with this section.(f) The secretary of state shall adopt rules necessary to implement this section.(g) For an election to be held on the date of the general election for state and county officers, the day of the filing deadline is the 67th day before election day.

Added by Acts 1997, 75th Leg., ch. 1343, Sec. 2, eff. June 20, 1997. Amended by Acts 2003, 78th Leg., ch. 925, Sec. 11, eff. Nov. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1109, Sec. 34, eff. September 1, 2005.

SUBCHAPTER K. DISSOLUTION OF HOSPITAL DISTRICTSec. 285.151. ASSETS TRANSFERRED ON DISSOLUTION. Notwithstanding any general or special law, if a hospital district is dissolved and the money or other assets of the district are transferred to a county or other governmental entity under a process established in accordance with Section 9, Article IX, Texas Constitution, the governmental entity shall use all transferred assets to:(1) pay the outstanding debts and obligations of the district relating to the assets at the time of the transfer, if any; and(2) furnish medical and hospital care for indigent persons who reside in the territory within the jurisdiction of the governmental entity.

Added by Acts 1999, 76th Leg., ch. 1377, Sec. 4.01, eff. Sept. 1, 1999.

SUBCHAPTER L. SALES AND USE TAX TO RAISE REVENUE FOR DISTRICTS IN SMALL COUNTIESSec. 285.161. TAX AUTHORIZED. (a) A majority of voters in a hospital district created under general or special law of which all or a majority of the territory is located in a county or counties each with a population of 75,000 or less may impose a sales and use tax to raise revenue if the imposition is authorized at an election under this subchapter.(b) A district may not adopt a tax under this subchapter or increase the rate of the tax if as a result of the adoption or increase the combined rate of all sales and use taxes imposed by the district and other political subdivisions of this state having territory in the district would exceed two percent at any location in the district.

Added by Acts 2001, 77th Leg., ch. 1290, Sec. 4, eff. Sept. 1, 2001.

Sec. 285.162. TAX RATE; CHANGE IN RATE. (a) A district may impose the tax in increments of one-eighth of one percent, with a minimum rate of one-eighth of one percent and a maximum rate of two percent.(b) A district may increase the rate of the tax to a maximum of two percent or decrease the rate of the tax to a minimum of one-eighth of one percent if the change is approved by a majority of the voters of the district at an election called for that purpose.

Added by Acts 2001, 77th Leg., ch. 1290, Sec. 4, eff. Sept. 1, 2001.

Sec. 285.163. TAX ELECTION PROCEDURES. (a) An election is called by the adoption of a resolution by the governing body of the district. The governing body shall call an election if at least five percent of the number of registered voters in the district petition the governing body to call the election.(b) At an election to adopt the tax, the ballot shall be prepared to permit voting for or against the proposition: "The adoption of a local sales and use tax to raise revenue in (name of district) at the rate of (proposed tax rate) percent."(c) At an election to abolish the tax, the ballot shall be prepared to permit voting for or against the proposition: "The abolition of the local sales and use tax to raise revenue in (name of district)."(d) At an election to change the rate of the tax, the ballot shall be prepared to permit voting for or against the proposition: "The (increase or decrease, as applicable) in the rate of the local sales and use tax to raise revenue imposed by (name of district) from (tax rate on election date) percent to (proposed tax rate) percent."

Added by Acts 2001, 77th Leg., ch. 1290, Sec. 4, eff. Sept. 1, 2001.

Sec. 285.164. ELECTION IN OTHER TAXING AUTHORITY. (a) In this section, "taxing authority" means any entity authorized to impose a local sales and use tax.(b) If a district or proposed district is included within the boundaries of another taxing authority and the adoption or increase of the tax under this subchapter would result in a combined tax rate by the district and other political subdivisions of this state of more than two percent at any location in the district, an election to approve or increase the tax under this subchapter has no effect unless:(1) one or more of the other taxing authorities holds an election in accordance with the law governing that authority on the same date as the election under this chapter to reduce the tax rate of that authority to a rate that will result in a combined tax rate by the district and other political subdivisions of not more than two percent at any location in the district; and(2) the combined tax rate is reduced to not more than two percent as a result of that election.(c) This section does not permit a taxing authority to impose taxes at differential tax rates within the territory of the authority.

Added by Acts 2001, 77th Leg., ch. 1290, Sec. 4, eff. Sept. 1, 2001.

Sec. 285.165. USE OF TAX. The taxes imposed may be used to pay:(1) the indebtedness issued or assumed by the district; and(2) the maintenance and operating expenses of the district.

Added by Acts 2001, 77th Leg., ch. 1290, Sec. 4, eff. Sept. 1, 2001. Renumbered from Health & Safety Code Sec. 286.165 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(93), eff. Sept. 1, 2003.

Sec. 285.166. EFFECTIVE DATE. (a) The adoption or abolition of the tax or a change in the rate of the tax takes effect on the first day of the first calendar quarter occurring after the expiration of the first complete calendar quarter occurring after the date the comptroller receives a notice of the results of the election.(b) If the comptroller determines that an effective date provided by Subsection (a) will occur before the comptroller can reasonably take the action required to begin collecting the tax or to implement the abolition of the tax or the change in the rate of the tax, the effective date may be extended by the comptroller until the first day of the next calendar quarter.

Added by Acts 2001, 77th Leg., ch. 1290, Sec. 4, eff. Sept. 1, 2001.

Sec. 285.167. COUNTY SALES AND USE TAX ACT APPLICABLE. Except to the extent that a provision of this chapter applies, Chapter 323, Tax Code, applies to the tax authorized by this chapter in the same manner as that chapter applies to the tax authorized by that chapter.

Added by Acts 2001, 77th Leg., ch. 1290, Sec. 4, eff. Sept. 1, 2001.

SUBCHAPTER M. PROVISION OF SERVICESSec. 285.201. PROVISION OF MEDICAL AND HOSPITAL CARE. As authorized by 8 U.S.C. Section 1621(d), this chapter affirmatively establishes eligibility for a person who would otherwise be ineligible under 8 U.S.C. Section 1621(a), provided that only local funds are utilized for the provision of nonemergency public health benefits. A person is not considered a resident of a governmental entity or hospital district if the person attempted to establish residence solely to obtain health care assistance.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.70(a), eff. Sept. 1, 2003.

SUBCHAPTER N. CHANGE IN RATE OF AD VALOREM TAXESSec. 285.231. ELECTION TO INCREASE MAXIMUM TAX RATE. (a) Registered voters of a hospital district that is authorized to impose ad valorem taxes and that has a maximum tax rate of less than 75 cents on the $100 valuation of all taxable property in the district may file a petition with the secretary of the governing body of the hospital district requesting an election to authorize the increase of that maximum tax rate. The petition must be signed by at least the lesser of:(1) 100 of the registered voters of the district; or(2) the number equal to 15 percent of the registered voters of the district.(b) The petition must state the maximum tax rate to be voted on at the election, which may not exceed 75 cents on the $100 valuation of all taxable property in the district.(c) The governing body of the hospital district by order shall set a time and place to hold a hearing on the petition to increase the maximum tax rate of the district. The governing body shall set a date for the hearing that is not earlier than the 10th day after the date the governing body issues the order.(d) If after the hearing the governing body of the hospital district finds that the petition is in proper form and that an increase of the maximum tax rate would benefit the district, the governing body shall order an election to authorize the increase of the maximum tax rate to the tax rate stated in the petition. The order calling the election must state the:(1) nature of the election, including the proposition that is to appear on the ballot;(2) date of the election;(3) maximum tax rate to be voted on at the election;(4) hours during which the polls will be open; and(5) location of the polling places.(e) The governing body of the hospital district shall give notice of the election by publishing a substantial copy of the election order in a newspaper with general circulation in the district once a week for two consecutive weeks. The first publication must appear before the 35th day before the date set for the election.(f) The ballot for the election shall be printed to permit voting for or against the proposition: "The increase by the _______________ (name of district) Hospital District of the maximum rate of annual taxes imposed for hospital purposes to a rate not to exceed _______________ (insert the amount prescribed by the petition, not to exceed 75 cents) on each $100 valuation of all taxable property in the district."(g) After ordering an election under this subchapter, the governing body of the hospital district shall hold the election on the first authorized uniform election date prescribed by Section 41.001, Election Code, that allows sufficient time to comply with other requirements of law.(h) If the majority of the votes cast in the district favor the proposition, the maximum tax rate of the district is increased to the tax rate stated in the petition.

Added by Acts 2003, 78th Leg., ch. 272, Sec. 1, eff. June 18, 2003.Renumbered from Health and Safety Code, Section 285.201 by Acts 2005, 79th Leg., Ch. 728, Sec. 23.001(49), eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1001, Sec. 1, eff. September 1, 2007.

SUBCHAPTER O. NONPROFIT CORPORATION CREATED OR FORMED BYDISTRICTSec. 285.301. ESTABLISHMENT OF NONPROFIT CORPORATION. (a) A hospital district created under general or special law may form and sponsor a nonprofit corporation under the Texas Nonprofit Corporation Law, as described by Section 1.008, Business Organizations Code, to own and operate all or part of one or more ancillary health care facilities consistent with the purposes of the district.(b) The governing body of the hospital district shall appoint the board of directors of a nonprofit corporation formed under this section.(c) The hospital district may contribute money to or solicit money for the nonprofit corporation. If the district contributes money to or solicits money for the corporation, the district shall establish procedures and controls sufficient to ensure that the money is used by the corporation for public purposes.(d) A nonprofit corporation formed under this section has the same powers as a development corporation under Section 221.030.

Added by Acts 2007, 80th Leg., R.S., Ch. 470, Sec. 4, eff. June 16, 2007.

Sec. 285.302. COMPLIANCE BY NONPROFIT CORPORATION WITH CERTAIN LAWS. A nonprofit corporation created or formed under this subchapter or other law by a hospital district that is created under general or special law shall comply with Chapter 2258, Government Code, in the same manner and to the same extent that the hospital district that created or formed the corporation is required to comply with that chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 470, Sec. 4, eff. June 16, 2007.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONSSec. 285.901. DISPOSITION OF SALVAGE AND SURPLUS PROPERTY. (a) In this section:(1) "Salvage property" has the meaning assigned by Section 263.151, Local Government Code.(2) "Surplus property" has the meaning assigned by Section 263.151, Local Government Code.(b) The governing board of a hospital district may dispose of the hospital district's surplus or salvage property in the same way that a commissioners court of a county may dispose of the county's surplus or salvage property under Section 263.152, Local Government Code.

Added by Acts 2003, 78th Leg., ch. 345, Sec. 2, eff. June 18, 2003.



CHAPTER 286. HOSPITAL DISTRICTS CREATED BY VOTER APPROVAL

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE D. HOSPITAL DISTRICTS

CHAPTER 286. HOSPITAL DISTRICTS CREATED BY VOTER APPROVAL

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 286.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means a hospital district created under this

chapter.

(3) "Director" means a member of the board.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.002. DISTRICT AUTHORIZATION. A hospital district may

be created and established and, if created, must be maintained,

operated, and financed in the manner provided by Article IX,

Section 9, of the Texas Constitution and by this chapter.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

SUBCHAPTER B. CREATION OF DISTRICT

Sec. 286.021. PETITION FOR CREATION OF DISTRICT. (a) Before a

district located wholly in one county may be created, the county

judge of that county must receive a petition signed by at least

100 registered voters of the territory of the proposed district.

(b) Before a district that contains territory located in more

than one county may be created, the county judge of each county

in which the proposed district will be located must receive a

petition signed by at least 100 registered voters of the

territory of the county in which the judge presides and of the

proposed district.

(c) If there are fewer than 100 registered voters in any area

for which a separate petition must be filed, the petition must be

signed by a majority of the registered voters in the area.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.022. CONTENTS OF PETITION. (a) The petition

prescribed by Section 286.021 must show:

(1) that the district is to be created and is to operate under

Article IX, Section 9, of the Texas Constitution;

(2) the name of the proposed district;

(3) the district's boundaries as designated by metes and bounds

or other sufficient legal description;

(4) that none of the territory in the district is included in

another hospital district;

(5) the names of the temporary directors the commissioners court

must appoint under Section 286.030 or a request that the

commissioners court appoint temporary directors;

(6) whether the district is to impose a property tax and the

maximum tax rate to be voted on at the creation election, which

may not exceed 75 cents on the $100 valuation of all taxable

property in the district;

(7) whether the district is to impose a sales and use tax under

Subchapter I and the maximum tax rate to be voted on at the

creation election, which may not exceed the rate allowed under

that subchapter;

(8) the method by which the permanent directors will be elected,

as provided by Subsection (c); and

(9) the mailing address of each petitioner.

(b) The petition must provide for the appointment of the same

number of temporary directors as there will be permanent

directors.

(c) The petition may provide:

(1) the number of directors for the district, which number must

be an odd number; and

(2) the method by which directors are to be elected, whether at

large, by place, or both, so that a specific number of directors

are elected from each commissioner precinct and a specific number

are elected at large.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1290, Sec. 5, eff.

Sept. 1, 2001.

Sec. 286.023. FILING OF PETITION; HEARING; ORDERING ELECTION.

(a) If the petition is in proper form, the county judge shall

receive the petition and shall file the petition with the county

clerk.

(b) At the next regular or special session of the commissioners

court held after the petition is filed with the county clerk, the

commissioners court shall set a place, date, and time for the

hearing to consider the petition.

(c) The county clerk shall issue a notice of the hearing in

accordance with Chapter 551, Government Code.

(d) At the time and place set for the hearing, the commissioners

court shall consider the petition. The commissioners court shall

grant the petition if the court finds that the petition is in

proper form and contains the information required by Section

286.022. The commissioners court may grant a petition proposing

creation of a hospital district that imposes a sales and use tax

under Subchapter I only if all or a majority of the territory of

the district is located in a county or counties each with a

population of 75,000 or less.

(e) If a petition is granted, the commissioners court shall

order an election to confirm the district's creation and to

authorize the levy of a tax not to exceed the maximum tax rate

prescribed by the petition.

(f) If the petition indicates that the proposed district will

contain territory in more than one county, the commissioners

court may not order an election until the commissioners court of

each county in which the district will be located has granted the

petition.

(g) The election shall be held after the 45th day and on or

before the 60th day after the date the election is ordered.

(h) Section 41.001(a), Election Code, does not apply to an

election ordered under this section.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(82),

eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1290, Sec. 6, eff.

Sept. 1, 2001.

Sec. 286.0235. BOND PROPOSITION AT ELECTION. (a) The petition

prescribed by Section 286.021 may include a request that a

proposition be submitted at the election to determine whether the

board may issue general obligation bonds if the district is

created. The petition must specify the maximum amount of bonds to

be issued and their maximum maturity date.

(b) Even though the petition does not request submission of a

proposition on whether the board may issue general obligation

bonds, the commissioners court may, on the request of a

petitioner, submit a proposition at the creation election on the

issuance of bonds.

(c) The board may issue general obligation bonds as provided by

Subchapter G if a majority of the votes cast in the election

favor creation of the district and issuance of the bonds.

Added by Acts 1991, 72nd Leg., ch. 648, Sec. 1, eff. Aug. 26,

1991.

Sec. 286.024. ELECTION ORDER. The order calling the election

must state:

(1) the nature of the election, including the proposition that

is to appear on the ballot;

(2) the date of the election;

(3) the hours during which the polls will be open; and

(4) the location of the polling places.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.025. NOTICE. (a) The commissioners court shall give

notice of the election by publishing a substantial copy of the

election order in a newspaper with general circulation in the

proposed district once a week for two consecutive weeks.

(b) The first publication must appear before the 35th day before

the date set for the election.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.026. BALLOT PROPOSITION. (a) The ballot for an

election proposing to create a hospital district that imposes a

property tax shall be printed to permit voting for or against the

proposition: "The creation of the __________ (name of district)

Hospital District and the levy of annual property taxes for

hospital purposes at a rate not to exceed __________ (insert the

amount prescribed by the petition, not to exceed 75 cents) cents

on each $100 valuation of all taxable property in the district."

(b) The ballot for an election proposing to create a hospital

district that imposes a sales and use tax under Subchapter I

shall be printed to permit voting for or against the proposition:

"The creation of the __________ (name of district) Hospital

District and the levy of sales and use taxes for hospital

purposes at a rate not to exceed __________ (insert the amount

prescribed by the petition, not to exceed the amount allowed

under Subchapter I) percent."

(c) If a bond proposition is submitted to the voters, the ballot

for the election shall contain the proposition prescribed by

Subsection (a) or (b) followed by: " and the issuance of bonds in

an amount not to exceed __________ (insert the amount prescribed

by the petition or the commissioners court's order) and to mature

not later than __________ (insert the date prescribed by the

petition or the commissioners court's order)."

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., ch. 648, Sec. 2, eff. Aug.

26, 1991; Acts 2001, 77th Leg., ch. 1290, Sec. 7, eff. Sept. 1,

2001.

Sec. 286.027. ELECTION RESULT. (a) Except as provided in

Subsections (b) and (c), a district is created and organized

under this chapter if a majority of the votes cast in the

election favor creation of the district.

(b) If the proposed district contains territory in more than one

county, a majority of the votes cast in each county must also

favor creation of the district.

(c) If a majority of the votes cast in a county within the

proposed district are against the creation of the district and a

majority of the votes cast in the remaining county or counties

favor creation of the district, the district may be created only

in the counties voting in favor of the proposed district.

(d) If a majority of those voting at the election vote against

creation of the district, another election on the question of

creating the district may not be held before the first

anniversary of the most recent election concerning the creation

of the district.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.028. COMMISSIONERS COURT ORDER. When a district is

created, the commissioners court of each county in which the

district is located shall enter an order in its minutes that

reads substantially as follows:

"Whereas, at an election held on the __________ day of

__________, 19___, in that part of __________ County, State of

Texas, described as (insert description unless the district is

countywide), there was submitted to the qualified voters the

question of whether that territory should be formed into a

hospital district under state law; and

"Whereas, at the election __________ votes were cast in favor of

formation of the district and __________ votes were cast against

formation; and

"Whereas, the formation of the hospital district received the

affirmative vote of the majority of the votes cast at the

election as provided by law;

"Now, therefore, the Commissioners Court of __________ County,

State of Texas, finds and orders that the tract described in this

order has been duly and legally formed into a hospital district

(or a portion thereof) under the name of __________, under

Article IX, Section 9, of the Texas Constitution, and has the

powers vested by law in the district."

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.029. OVERLAPPING DISTRICTS. (a) If the territory in

one or more districts overlaps, the commissioners court of the

county in which the most recently created district is located by

order shall exclude the overlapping territory from that district.

(b) For purposes of this section, a district is created on the

date the election approving its creation was held. If the

elections approving the creation of two or more districts are

held on the same date, the most recently created district is the

district for which the hearing required by Section 286.023 was

most recently held.

(c) The fact that a district is created with boundaries that

overlap the boundaries of another district does not affect the

validity of either district.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.030. TEMPORARY DIRECTORS. (a) On the date a

commissioners court enters the order required by Section 286.028,

the commissioners court shall also appoint the temporary

directors of the district.

(b) If the petition prescribed by Section 286.021 specifically

names temporary directors, the commissioners court shall name

those persons to serve as temporary directors of the district. If

the petition requests that the commissioners court appoint the

temporary directors, the court shall appoint the appropriate

number of persons to serve as temporary directors of the

district. If the petition fails to name or state the number of

directors, there are five directors.

(c) If the district is located in more than one county, the

commissioners courts shall each appoint a percentage of temporary

directors equal to the ratio that the number of district

residents in the county bears to the total number of district

residents.

(d) From the time the district is created under Section 286.027

until the elected directors take office, the temporary directors

serve as directors of the district.

(e) The commissioners court shall fill a vacancy in the office

of temporary director by appointment.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

SUBCHAPTER C. DISTRICT ADMINISTRATION

Sec. 286.041. BOARD OF DIRECTORS. The directors shall be

elected in accordance with the petition prescribed by Section

286.021.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.042. DIRECTOR'S ELECTION. (a) The initial directors

shall be elected at an election to be held on the first Saturday

in May following the creation of the district.

(b) If the directors are elected at large:

(1) the appropriate number of candidates receiving the highest

number of votes at the initial election of directors are

directors for the district;

(2) the number of directors equal to a majority of the directors

who receive the highest number of votes at the initial election

serve for a term of two years; and

(3) the remaining directors serve for a term of one year.

(c) If the directors are elected by place:

(1) the candidate for a place receiving the highest number of

votes for election to that place is a director for the district;

(2) a director elected to fill an even-numbered place at the

initial election serves for a term of one year; and

(3) a director elected to fill an odd-numbered place at the

initial election serves for a term of two years.

(d) If the directors are elected from commissioners precincts

and at large:

(1) the number of candidates equal to the number of directors to

be elected from each precinct who receive the highest number of

votes from a commissioner precinct are directors for that

precinct;

(2) the number of candidates equal to the number of directors to

be elected at large who receive the highest number of votes from

the district at large are directors for the district at large;

(3) a candidate elected from an odd-numbered precinct at the

initial election serves for a term of two years;

(4) a candidate elected from an even-numbered precinct at the

initial election serves for a term of one year;

(5) a candidate elected as the director from the district at

large at the initial election serves for a term of two years; and

(6) if more than one director is elected at large, half of the

directors elected serve two-year terms, and the other half serve

one-year terms.

(e) After the initial election of directors, an election shall

be held on the first Saturday in May each year to elect the

appropriate number of successor directors for two-year terms.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.043. NOTICE OF ELECTION. Before the 35th day before

the date of an election of directors, notice of the election

shall be published one time in a newspaper with general

circulation in the district.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.044. PETITION. (a) A person who wishes to have the

person's name printed on the ballot as a candidate for director

must file an application with the secretary of the board.

(b) The application must be filed with the secretary not later

than the 31st day before the date of the election.

(c) If directors are elected by place, the application must

specify the place for which the applicant is to be a candidate.

(d) If the directors are elected from commissioners precincts

and at large, the application must specify:

(1) the commissioner precinct the candidate wishes to represent;

or

(2) that the candidate wishes to represent the district at

large.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.045. QUALIFICATIONS FOR OFFICE. (a) To be eligible to

be a candidate for or to serve as a director, a person must be:

(1) a resident of the district; and

(2) a qualified voter.

(b) In addition to the qualifications required by Subsection

(a), if directors are elected from commissioners precincts, a

person who is elected from a commissioner precinct or who is

appointed to fill a vacancy for a commissioner precinct must be a

resident of that commissioner precinct.

(c) An employee of the district may not serve as a director.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.046. BOND. (a) Before assuming the duties of the

office, each director must execute a bond for $5,000 payable to

the district, conditioned on the faithful performance of the

person's duties as director.

(b) The bond shall be kept in the permanent records of the

district.

(c) The board may pay for directors' bonds with district funds.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.047. BOARD VACANCY. A vacancy in the office of

director shall be filled for the unexpired term by appointment by

the remaining directors.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.048. OFFICERS. (a) The board shall elect from among

its members a president and a vice-president.

(b) The board shall appoint a secretary who need not be a

director.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.049. OFFICERS' TERMS; VACANCY. (a) Each officer of

the board serves for a term of one year.

(b) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.050. COMPENSATION. (a) Directors and officers serve

without compensation but may be reimbursed for actual expenses

incurred in the performance of official duties.

(b) Expenses reimbursed under this section must be:

(1) reported in the district's minute book or other district

records; and

(2) approved by the board.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.051. VOTING REQUIREMENT. A majority of the members of

the board voting must concur in a matter relating to the business

of the district.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.052. ADMINISTRATOR, ASSISTANT ADMINISTRATOR, AND

ATTORNEY. (a) The board may appoint qualified persons as

administrator of the district, assistant administrator, and

attorney for the district.

(b) The administrator, assistant administrator, and attorney

serve at the will of the board.

(c) The administrator, assistant administrator, and attorney are

entitled to compensation as determined by the board.

(d) Before assuming the administrator's duties, the

administrator shall execute a bond payable to the hospital

district in an amount not less than $5,000 as determined by the

board, conditioned on the faithful performance of the

administrator's duties under this chapter. The board may pay for

the bond with district funds.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.053. APPOINTMENTS TO STAFF. The board may:

(1) appoint to the staff any doctors the board considers

necessary for the efficient operation of the district; and

(2) make temporary appointments the board considers necessary.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.054. TECHNICIANS, NURSES, AND OTHER DISTRICT EMPLOYEES.

(a) The district may employ technicians, nurses, fiscal agents,

accountants, architects, additional attorneys, and other

necessary employees.

(b) The board may delegate to the administrator the authority to

employ persons for the district.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.055. GENERAL DUTIES OF ADMINISTRATOR. The

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the general affairs of the district, subject to the

limitations prescribed by the board.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.056. RETIREMENT BENEFITS. The board may provide

retirement benefits for employees of the district by:

(1) establishing or administering a retirement program; or

(2) electing to participate in the Texas County and District

Retirement System or in any other statewide retirement system in

which the district is eligible to participate.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 286.071. RESPONSIBILITY OF GOVERNMENTAL ENTITY. On

creation of a district, a county, municipality, or other

governmental entity in which the district is located shall convey

or transfer to the district:

(1) title to land, buildings, improvements, and equipment

related to the hospital system located wholly in the district

that are owned by the county, municipality, or other governmental

entity in which the district is located;

(2) operating funds and reserves for operating expenses and

funds that have been budgeted by the county, municipality, or

other governmental entity in which the district is located to

provide medical care for residents of the district for the

remainder of the fiscal year in which the district is

established;

(3) taxes levied by the county, municipality, or other

governmental entity in which the district is located for hospital

purposes for residents of the district for the year in which the

district is created; and

(4) funds established for payment of indebtedness assumed by the

district.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.072. LIMITATION ON GOVERNMENTAL ENTITY. On or after

creation of the district, a county, municipality, or other

governmental entity in which the district is located may not levy

taxes or issue bonds or other obligations for hospital purposes

or for providing medical care for the residents of the district.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.073. DISTRICT RESPONSIBILITIES. (a) On creation of a

district, the district:

(1) assumes full responsibility for operating hospital

facilities and for furnishing medical and hospital care for the

district's needy inhabitants;

(2) assumes any outstanding indebtedness incurred by a county,

municipality, or other governmental entity in which all or part

of the district is located in providing hospital care for

residents of the territory of the district before the district's

creation; and

(3) may operate or provide for the operation of a mobile

emergency medical service.

(b) If part of a county, municipality, or other governmental

entity is included in a district and part is not included in the

district, the amount of indebtedness the district assumes under

Subsection (a)(2) is that portion of the total outstanding

indebtedness of the county, municipality, or other entity for

hospital care for all residents of the county, municipality, or

other entity that the value of taxable property in the district

bears to the total value of taxable property in the county,

municipality, or other entity according to the last preceding

approved assessment rolls of the county, municipality, or other

entity before the district is confirmed.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.074. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital system

and the funds and resources of the district.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.075. DISTRICT RULES. The board may adopt rules

governing the operation of the hospital and hospital system and

the duties, functions, and responsibilities of district staff and

employees.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.076. METHODS AND PROCEDURES. The board may prescribe:

(1) the method of making purchases and expenditures by and for

the district; and

(2) accounting and control procedures for the district.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.077. HOSPITAL PROPERTY, FACILITIES, AND EQUIPMENT. (a)

The board shall determine:

(1) the type, number, and location of buildings required to

establish and maintain an adequate hospital system; and

(2) the type of equipment necessary for hospital care.

(b) The board may:

(1) acquire property, facilities, and equipment for the district

for use in the hospital system;

(2) mortgage or pledge the property, facilities, or equipment

acquired as security for the payment of the purchase price;

(3) transfer by lease to physicians, individuals, companies,

corporations, or other legal entities or acquire by lease

district hospital facilities; and

(4) sell or otherwise dispose of district property, facilities,

or equipment.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.078. CONSTRUCTION CONTRACTS. (a) The board may enter

into construction contracts for the district.

(b) The board may enter into construction contracts that involve

spending more than $10,000 only after competitive bidding as

provided by Subchapter B, Chapter 271, Local Government Code.

(c) Chapter 2253, Government Code, as it relates to performance

and payment bonds, applies to construction contracts let by the

district.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(17),

eff. Sept. 1, 1995.

Sec. 286.079. DISTRICT OPERATING AND MANAGEMENT CONTRACTS. The

board may enter into operating or management contracts relating

to hospital facilities.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.080. EMINENT DOMAIN. (a) A district may exercise the

power of eminent domain to acquire a fee simple or other interest

in property located in the territory of the district if the

property interest is necessary to the exercise of the rights or

authority conferred by this chapter.

(b) A district must exercise the power of eminent domain in the

manner provided by Chapter 21, Property Code, but the district is

not required to deposit in the trial court money or a bond as

provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by a district, the

district is not required to:

(1) pay in advance or give bond or other security for costs in

the trial court;

(2) give bond for the issuance of a temporary restraining order

or a temporary injunction; or

(3) give bond for costs or supersedeas on an appeal or writ of

error.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.081. EXPENSES FOR MOVING FACILITIES OF RAILROADS OR

UTILITIES. If, in exercising the power of eminent domain, the

board requires relocating, raising, lowering, rerouting, changing

the grade, or altering the construction of any railroad, highway,

pipeline, or electric transmission and electric distribution,

telegraph, or telephone lines, conduits, poles, or facilities,

the district must bear the actual cost of relocating, raising,

lowering, rerouting, changing the grade, or altering the

construction to provide comparable replacement without

enhancement of a facility, after deducting the net salvage value

derived from the old facility.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.082. INDIGENT CARE. (a) The district without charge

shall supply to a patient residing in the district the care and

treatment that the patient or a relative of the patient who is

legally responsible for the patient's support cannot pay.

(b) Not later than the first day of each operating year, the

district shall adopt an application procedure to determine

eligibility for assistance, as provided by Section 61.053.

(c) The administrator of the district may have an inquiry made

into the financial circumstances of:

(1) a patient residing in the district and admitted to a

district facility; and

(2) a relative of the patient who is legally responsible for the

patient's support.

(d) On finding that a patient or a relative of the patient

legally responsible for the patient's support can pay for all or

any part of the care and treatment provided by the district, the

administrator shall report that finding to the board, and the

board shall issue an order directing the patient or the relative

to pay the district each week a specified amount that the

individual is able to pay.

(e) The administrator may collect money owed to the district

from the estate of a patient or from that of a relative who was

legally responsible for the patient's support in the manner

provided by law for collection of expenses in the last illness of

a deceased person.

(f) If there is a dispute relating to an individual's ability to

pay or if the administrator has any doubt concerning an

individual's ability to pay, the board shall call witnesses, hear

and resolve the question, and issue a final order. An appeal from

a final order of the board must be made to a district court in

the county in which the district is located, and the substantial

evidence rule applies.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.083. REIMBURSEMENT FOR SERVICES. (a) The board shall

require reimbursement from a county, municipality, or public

hospital located outside the boundaries of the district for the

district's care and treatment of a sick, diseased, or injured

person of that county, municipality, or public hospital as

provided by Chapter 61 (Indigent Health Care and Treatment Act).

(b) The board shall require reimbursement from the sheriff or

police chief of a county or municipality for the district's care

and treatment of a person confined in a jail facility of the

county or municipality who is not a resident of the district.

(c) The board may contract with the state or federal government

for the state or federal government to reimburse the district for

treatment of a sick, diseased, or injured person.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.084. SERVICE CONTRACTS. The board may contract with a

municipality, county, special district, or other political

subdivision of the state or with a state or federal agency for

the district to:

(1) furnish a mobile emergency medical service; or

(2) provide for the investigatory or welfare needs of

inhabitants of the district.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.085. GIFTS AND ENDOWMENTS. On behalf of the district,

the board may accept gifts and endowments to be held in trust for

any purpose and under any direction, limitation, or provision

prescribed in writing by the donor that is consistent with the

proper management of the district.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.086. AUTHORITY TO SUE AND BE SUED. The board may sue

and be sued on behalf of the district.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

SUBCHAPTER E. CHANGE IN BOUNDARIES OR DISSOLUTION OF DISTRICT

Sec. 286.101. EXPANSION OF DISTRICT TERRITORY. (a) Registered

voters of a defined territory that is not included in a district

may file a petition with the secretary of the board requesting

the inclusion of the territory in the district. The petition must

be signed by at least 50 registered voters of the territory or a

majority of those voters, whichever is less.

(b) The board by order shall set a time and place to hold a

hearing on the petition to include the territory in the district.

The board shall set a date for the hearing that is after the 30th

day after the date the board issues the order.

(c) If after the hearing the board finds that annexation of the

territory into the district would be feasible and would benefit

the district, the board may approve the annexation by a

resolution entered in its minutes. The board is not required to

include all of the territory described in the petition if the

board finds that a modification or change is necessary or

desirable.

(d) Annexation of territory is final when approved by a majority

of the voters at an election held in the district and by a

majority of the voters at a separate election held in the

territory to be annexed. If the district has outstanding debts or

taxes, the voters in the election to approve the annexation must

also determine if the annexed territory will assume its

proportion of the debts or taxes if added to the district.

(e) The election ballots shall be printed to provide for voting

for or against the following, as applicable:

(1) "Adding (description of territory to be added) to the

__________ Hospital District."

(2) "(Description of territory to be added) assuming its

proportionate share of the outstanding debts and taxes of the

__________ Hospital District, if it is added to the district."

(f) The election shall be held after the 45th day and on or

before the 60th day after the date the election is ordered. The

election shall be ordered and notice of the election shall be

given in the same manner as provided by Sections 286.024 and

286.025 for ordering and giving notice of an election authorizing

creation of the district. Section 41.001(a), Election Code, does

not apply to an election held under this section.

(g) If a district imposes a sales and use tax under Subchapter

I, the territory added to the district must be located in a

county or counties each with a population of 75,000 or less, and

the addition of the territory may not result in a combined tax

rate by the hospital district and other political subdivisions of

this state of more than two percent at any location in the

district.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1290, Sec. 8, eff.

Sept. 1, 2001.

Sec. 286.102. DISSOLUTION. (a) A district may be dissolved as

provided by this section.

(b) The board may order an election on the question of

dissolving the district and disposing of the district's assets

and obligations. The board shall order an election if the board

receives a petition requesting an election that is signed by a

number of residents of the district equal to at least 15 percent

of the registered voters in the district.

(c) The election shall be held not later than the 60th day after

the date the election is ordered. Section 41.001(a), Election

Code, does not apply to an election ordered under this section.

(d) The ballot for the election shall be printed to permit

voting for or against the proposition: "The dissolution of the

__________ Hospital District." The election shall be held in

accordance with the applicable provisions of the Election Code.

(e) If a majority of the votes in the election favor

dissolution, the board shall find that the district is dissolved.

If a majority of the votes in the election do not favor

dissolution, the board shall continue to administer the district,

and another election on the question of dissolution may not be

held before the first anniversary of the most recent election to

dissolve the district.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.103. TRANSFER OF ASSETS AFTER DISSOLUTION. (a) If a

majority of the votes in the election favor dissolution, the

board shall:

(1) transfer the land, buildings, improvements, equipment, and

other assets that belong to the district to a county or another

governmental entity in the district; or

(2) administer the property, assets, and debts in accordance

with Section 286.104.

(b) If the district transfers the land, buildings, improvements,

equipment, and other assets to a county or other governmental

entity, the county or entity assumes all debts and obligations of

the district at the time of the transfer, and the district is

dissolved.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.104. ADMINISTRATION OF PROPERTY, DEBTS, AND ASSETS

AFTER DISSOLUTION. (a) If the district does not transfer the

land, buildings, improvements, equipment, and other assets to a

county or another governmental entity in the district, the board

shall continue to control and administer the property, debts, and

assets of the district until all funds have been disposed of and

all district debts have been paid or settled.

(b) After the board finds that the district is dissolved, the

board shall determine the debt owed by the district and:

(1) if the district imposes a property tax, impose on the

property included in the district's tax rolls a tax that is in

proportion of the debt to the property value; or

(2) if the district imposes a sales and use tax under Subchapter

I, continue the tax until the debt is repaid.

(c) The board may institute a suit to enforce payment of taxes

and to foreclose liens to secure the payment of property taxes

due the district.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1290, Sec. 9, eff.

Sept. 1, 2001.

Sec. 286.105. RETURN OF SURPLUS PROPERTY TAX MONEY. (a) When

all outstanding debts and obligations of the district are paid,

the board shall order the secretary to return the pro rata share

of all unused property tax money to each district taxpayer.

(b) A taxpayer may request that the taxpayer's share of surplus

property tax money be credited to the taxpayer's county taxes. If

a taxpayer requests the credit, the board shall direct the

secretary to transmit the funds to the county tax

assessor-collector.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1290, Sec. 10, eff.

Sept. 1, 2001.

Sec. 286.106. REPORT; DISSOLUTION ORDER. (a) After the

district has paid all its debts and has disposed of all its

assets and funds as prescribed by Sections 286.104 and 286.105,

the board shall file a written report with the commissioners

court of each county in which the district is located setting

forth a summary of the board's actions in dissolving the

district.

(b) Not later than the 10th day after the date it receives the

report and determines that the requirements of this section have

been fulfilled, the commissioners court of each county shall

enter an order dissolving the district.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

SUBCHAPTER F. DISTRICT FINANCES

Sec. 286.121. FISCAL YEAR. (a) The district operates on the

fiscal year established by the board.

(b) The fiscal year may not be changed if revenue bonds of the

district are outstanding or more than once in a 24-month period.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.122. ANNUAL AUDIT. The board annually shall have an

audit made of the financial condition of the district.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.123. DISTRICT AUDIT AND RECORDS. The annual audit and

other district records are open to inspection during regular

business hours at the principal office of the district.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.124. ANNUAL BUDGET. (a) The administrator of the

district shall prepare a proposed annual budget for the district.

(b) The proposed budget must contain a complete financial

statement, including a statement of:

(1) the outstanding obligations of the district;

(2) the amount of cash on hand to the credit of each fund of the

district;

(3) the amount of money received by the district from all

sources during the previous year;

(4) the amount of money available to the district from all

sources during the ensuing year;

(5) the amount of the balances expected at the end of the year

in which the budget is being prepared;

(6) the estimated amount of revenues and balances available to

cover the proposed budget; and

(7) the estimated property tax rate that will be required, if

the district imposes a property tax.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1290, Sec. 11, eff.

Sept. 1, 2001.

Sec. 286.125. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) The board shall publish notice of the hearing in a newspaper

of general circulation in the district not later than the 10th

day before the date of the hearing.

(c) Any resident of the district is entitled to be present and

participate at the hearing.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the administrator. The

board may make any changes in the proposed budget that in its

judgment the interests of the taxpayers demand.

(e) The budget is effective only after adoption by the board.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.126. AMENDING BUDGET. After adoption, the annual

budget may be amended on the board's approval.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.127. LIMITATION OF EXPENDITURES. Money may not be

spent for an expense not included in the annual budget or an

amendment to it.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.128. SWORN STATEMENT. As soon as practicable after the

close of the fiscal year, the administrator shall prepare for the

board a sworn statement of the amount of money that belongs to

the district and an account of the disbursements of that money.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.129. SPENDING AND INVESTMENT LIMITATIONS. (a) Except

as provided by Section 286.078(a) and by Sections 286.141,

286.144, and 286.145, the district may not incur a debt payable

from revenues of the district other than the revenues on hand or

to be on hand in the current and immediately following fiscal

year of the district.

(b) The board may invest operating, depreciation, or building

reserves only in:

(1) bonds of the United States;

(2) certificates of indebtedness issued by the United States

secretary of the treasury;

(3) bonds of this state or a county, municipality, or school

district of this state; or

(4) shares or share accounts of savings and loan associations

organized under the laws of this state or federal savings and

loan associations domiciled in this state, if the shares or share

accounts are insured by the Federal Deposit Insurance

Corporation.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.101, eff.

Sept. 1, 2001.

Sec. 286.130. DEPOSITORY. (a) The board shall name at least

one bank to serve as depository for district funds.

(b) District funds, other than those invested as provided by

Section 286.129(b) and those transmitted to a bank of payment for

bonds or obligations issued or assumed by the district, shall be

deposited as received with the depository bank and must remain on

deposit. This subsection does not limit the power of the board to

place a portion of district funds on time deposit or to purchase

certificates of deposit.

(c) Before the district deposits funds in a bank in an amount

that exceeds the maximum amount secured by the Federal Deposit

Insurance Corporation, the bank must execute a bond or other

security in an amount sufficient to secure from loss the district

funds that exceed the amount secured by the Federal Deposit

Insurance Corporation.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

SUBCHAPTER G. BONDS

Sec. 286.141. GENERAL OBLIGATION BONDS. The board may issue and

sell bonds authorized by an election in the name and on the faith

and credit of the hospital district to:

(1) purchase, construct, acquire, repair, or renovate buildings

or improvements;

(2) equip buildings or improvements for hospital purposes; or

(3) acquire and operate a mobile emergency medical service.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.142. TAXES TO PAY BONDS. (a) At the time the bonds

are issued by the district, the board shall levy a tax.

(b) The tax must be sufficient to create an interest and sinking

fund to pay the principal of and interest on the bonds as they

mature.

(c) In any year, the tax together with any other tax the

district levies may not exceed the limit approved by the voters

at the election authorizing the levy of taxes.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.143. BOND ELECTION. (a) The district may issue

general obligation bonds only if the bonds are authorized by a

majority of the qualified voters of the district voting at an

election called and held for that purpose under this section or

under Subchapter B.

(b) The board may order a bond election. The order calling the

election must state:

(1) the nature and date of the election;

(2) the hours during which the polls will be open;

(3) the location of the polling places;

(4) the amount of bonds to be authorized; and

(5) the maximum maturity of the bonds.

(c) Notice of a bond election shall be given as provided by

Section 1251.003, Government Code.

(d) The board shall canvass the returns and declare the results

of the election.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., ch. 648, Sec. 3, eff. Aug.

26, 1991; Acts 2001, 77th Leg., ch. 1420, Sec. 8.264, eff. Sept.

1, 2001.

Sec. 286.144. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, equip, or renovate

buildings or improvements for hospital purposes;

(2) acquire sites to be used for hospital purposes; or

(3) acquire and operate a mobile emergency medical service to

assist the district in carrying out its hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenues derived from the operation of the

district's hospital system. The bonds may be additionally secured

by a mortgage or deed of trust lien on all or part of district

property.

(c) The bonds must be issued in the manner provided by Sections

264.042, 264.043, 264.046, 264.047, 264.048, and 264.049 for

issuance of revenue bonds by county hospital authorities.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.145. REFUNDING BONDS. (a) Refunding bonds of the

district may be issued to refund an outstanding indebtedness the

district has issued or assumed.

(b) The bonds must be issued in the manner provided by

Subchapter D, Chapter 1207, Government Code.

(c) The refunding bonds may be sold and the proceeds applied to

the payment of outstanding indebtedness or may be exchanged in

whole or in part for not less than a similar principal amount of

outstanding indebtedness. If the refunding bonds are to be sold

and the proceeds applied to the payment of outstanding

indebtedness, the refunding bonds must be issued and payments

made in the manner provided by Subchapters A-C, Chapter 1207,

Government Code.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.265, eff.

Sept. 1, 2001.

Sec. 286.146. INTEREST AND MATURITY. District bonds must mature

not later than the 50th anniversary of the date of their issuance

and must bear interest at a rate not to exceed that provided by

Chapter 1204, Government Code.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.266, eff.

Sept. 1, 2001.

Sec. 286.147. EXECUTION OF BONDS. The president of the board

shall execute the bonds in the name of the district, and the

secretary of the board shall countersign the bonds in the manner

provided by Chapter 618, Government Code.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.266, eff.

Sept. 1, 2001.

Sec. 286.148. APPROVAL AND REGISTRATION OF BONDS. (a) District

bonds are subject to the same requirements with regard to

approval by the attorney general and registration by the

comptroller as the law provides for approval and registration of

bonds issued by counties.

(b) On approval by the attorney general and registration by the

comptroller, the bonds are incontestable for any cause.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.149. BONDS AS INVESTMENTS. District bonds and

indebtedness assumed by the district are legal and authorized

investments for:

(1) banks;

(2) savings banks;

(3) trust companies;

(4) savings and loan associations;

(5) insurance companies;

(6) fiduciaries;

(7) trustees;

(8) guardians; and

(9) sinking funds of municipalities, counties, school districts,

and other political subdivisions of the state and other public

funds of the state and its agencies, including the permanent

school fund.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.150. BONDS AS SECURITY FOR DEPOSITS. District bonds

are eligible to secure deposits of public funds of the state and

of municipalities, counties, school districts, and other

political subdivisions of the state. The bonds are lawful and

sufficient security for deposits to the extent of their value if

accompanied by all unmatured coupons.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.151. TAX STATUS OF BONDS. Because the district created

under this chapter is a public entity performing an essential

public function, bonds issued by the district, any transaction

relating to the bonds, and profits made in the sale of the bonds

are free from taxation by the state or by any municipality,

county, special district, or other political subdivision of the

state.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

SUBCHAPTER H. PROPERTY TAXES

Sec. 286.161. TAX AUTHORIZED. (a) A majority of voters in a

district or proposed district may, at the creation election under

Subchapter B or in conjunction with any other district election,

authorize the district to impose a property tax.

(b) The board annually may impose property taxes in an amount

not to exceed the limit approved by the voters at the election

authorizing the levy of taxes.

(c) The tax rate for all purposes may not exceed 75 cents on

each $100 valuation of all taxable property in the district.

(d) The taxes may be used to pay:

(1) the indebtedness issued or assumed by the district; and

(2) the maintenance and operating expenses of the district.

(e) The district may not impose taxes to pay the principal of or

interest on revenue bonds issued under this chapter.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1290, Sec. 13, eff.

Sept. 1, 2001.

Sec. 286.162. BOARD AUTHORITY. The board may impose taxes for

the entire year in which the district is created.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.163. ADOPTING TAX RATE. In adopting the tax rate, the

board shall consider the income of the district from sources

other than taxation.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

Sec. 286.164. TAX ASSESSMENT AND COLLECTION. (a) The Tax Code

governs the appraisal, assessment, and collection of district

taxes.

(b) The board may provide for the appointment of a tax

assessor-collector for the district or may contract for the

assessment and collection of taxes as provided by the Tax Code.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991.

SUBCHAPTER I. SALES AND USE TAXES FOR DISTRICTS IN SMALL COUNTIES

Sec. 286.171. TAX AUTHORIZED. (a) A majority of voters in a

proposed district of which all or a majority of the territory is

located in a county or counties each with a population of 75,000

or less may impose a sales and use tax if the imposition is

authorized at the creation election under Subchapter B.

(b) An election to authorize the imposition of a sales and use

tax under this subchapter may be held only in conjunction with a

creation election under Subchapter B.

Added by Acts 2001, 77th Leg., ch. 1290, Sec. 14, eff. Sept. 1,

2001.

Sec. 286.172. LIMITATION ON COMBINED TAX RATE; EFFECT ON

ELECTIONS. An election to create a hospital district and to

authorize the imposition of a sales and use tax under this

subchapter, or an election to change the tax rate under Section

286.174, has no effect if as a result of the adoption of the

sales and use tax or the change in the rate the combined rate of

all sales and use taxes imposed by the district and other

political subdivisions of this state having territory in the

district would exceed two percent at any location in the

district.

Added by Acts 2001, 77th Leg., ch. 1290, Sec. 14, eff. Sept. 1,

2001.

Sec. 286.173. ELECTION IN OTHER TAXING AUTHORITY. (a) In this

section, "taxing authority" means any entity authorized to impose

a local sales and use tax.

(b) If a district or proposed district is included within the

boundaries of another taxing authority and the adoption or

increase of the tax under this subchapter would result in a

combined tax rate by the district and other political

subdivisions of this state of more than two percent at any

location in the district, an election to approve or increase the

tax under this subchapter has no effect unless:

(1) one or more of the other taxing authorities holds an

election in accordance with the law governing that authority on

the same date as the election under this chapter to reduce the

tax rate of that authority to a rate that will result in a

combined tax rate by the district and other political

subdivisions of not more than two percent at any location in the

district; and

(2) the combined tax rate is reduced to not more than two

percent as a result of that election.

(c) This section does not permit a taxing authority to impose

taxes at differential tax rates within the territory of the

authority.

Added by Acts 2001, 77th Leg., ch. 1290, Sec. 14, eff. Sept. 1,

2001.

Sec. 286.174. TAX RATE; CHANGE IN RATE. (a) A district may

impose the tax in increments of one-eighth of one percent, with a

minimum rate of one-eighth of one percent and a maximum rate of

two percent.

(b) Subject to Section 286.172, a district may increase the rate

of the tax to a maximum of two percent or decrease the rate of

the tax to a minimum of one-eighth of one percent if the change

is approved by a majority of the voters of the district at an

election called for that purpose.

Added by Acts 2001, 77th Leg., ch. 1290, Sec. 14, eff. Sept. 1,

2001.

Sec. 286.175. USE OF TAX. The taxes imposed may be used to pay:

(1) the indebtedness issued or assumed by the district; and

(2) the maintenance and operating expenses of the district.

Added by Acts 2001, 77th Leg., ch. 1290, Sec. 14, eff. Sept. 1,

2001.

Sec. 286.176. EFFECTIVE DATE. (a) The adoption or abolition of

the tax or a change in the rate of the tax takes effect on the

first day of the first calendar quarter occurring after the

expiration of the first complete calendar quarter occurring after

the date the comptroller receives a notice of the results of the

election.

(b) If the comptroller determines that an effective date

provided by Subsection (a) will occur before the comptroller can

reasonably take the action required to begin collecting the tax

or to implement the abolition of the tax or the change in the

rate of the tax, the effective date may be extended by the

comptroller until the first day of the next calendar quarter.

Added by Acts 2001, 77th Leg., ch. 1290, Sec. 14, eff. Sept. 1,

2001.

Sec. 286.177. COUNTY SALES AND USE TAX ACT APPLICABLE. Except

to the extent that a provision of this chapter applies, Chapter

323, Tax Code, applies to the tax authorized by this chapter in

the same manner as that chapter applies to the tax authorized by

that chapter.

Added by Acts 2001, 77th Leg., ch. 1290, Sec. 14, eff. Sept. 1,

2001.

SUBCHAPTER X. MISCELLANEOUS

Sec. 286.951. LIMITATION ON STATE ASSISTANCE. The state may not

become obligated for the support or maintenance of a hospital

district created under this chapter, and the legislature may not

make a direct appropriation for the construction, maintenance, or

improvement of a facility of the district.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 121, eff. Sept. 1,

1991. Renumbered from Sec. 286.181 by Acts 2001, 77th Leg., ch.

1290, Sec. 14, eff. Sept. 1, 2001.



CHAPTER 287. HEALTH SERVICES DISTRICTS

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE D. HOSPITAL DISTRICTS

CHAPTER 287. HEALTH SERVICES DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 287.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of a district.

(2) "District" means a health services district created under

this chapter.

(3) "Director" means a member of the board.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.002. DISTRICT AUTHORIZATION. A health services

district may be created and established and, if created, must be

maintained, operated, and financed in the manner provided by this

chapter.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. CREATION OF DISTRICT

Sec. 287.021. CREATION BY CONCURRENT ORDERS. (a) Except as

provided by Subsection (b), a county or hospital district and one

or more other counties or hospital districts may create a health

services district by adopting concurrent orders.

(b) A county or portion of a county that is in the boundaries of

a hospital district may not be a party to the creation of a

health services district or to a contract with a health services

district. The hospital district that serves the county or portion

of the county may create and contract with the health services

district for the boundaries of the hospital district.

(c) A concurrent order to create a health services district

must:

(1) be approved by the governing body of each creating county

and hospital district;

(2) contain identical provisions; and

(3) define the boundaries of the district to be coextensive with

the combined boundaries of each creating county and hospital

district.

(d) A concurrent order to create a health services district

adopted by a hospital district for which the tax rate is set by

the commissioners court of the county in which the hospital

district operates must be approved by the commissioners court of

that county.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.022. CONTRACT TERMS. (a) A county or hospital

district that creates a district under this chapter shall

contract with the district to provide, at a minimum, the health

care services the county or hospital district is required to

provide by law or under the constitution. A contract with a

county or hospital district that created the health services

district under this chapter must:

(1) state the term of the contract, not to exceed six years;

(2) specify the purpose, terms, rights, and duties of the

district, as authorized by this chapter;

(3) specify the financial contributions to be made by each party

to the contract to fund the district, as described by Section

287.024; and

(4) specify the land, buildings, improvements, equipment, and

other assets owned by a party to the contract that the district

will be required to manage and operate.

(b) Chapter 791, Government Code, does not apply to a contract

made under this chapter.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.023. PURPOSE AND DUTIES. (a) A health services

district shall:

(1) provide health care services to indigent residents of the

district;

(2) manage the funds contributed to the district by each county

or hospital district that contracts with the district; and

(3) plan and coordinate with public and private health care

providers and entities for the long-term provision of health care

services to residents of the district.

(b) A health services district may:

(1) provide health care services on a sliding-fee scale to

residents of the district who do not meet the basic income and

resources requirements established under Sections 61.006 and

61.008 to be eligible for assistance under Chapter 61 but who are

unable to pay for the full cost of health care services; and

(2) assume responsibility for management and operation of the

land, buildings, improvements, equipment, and other assets that

are acquired by the district or for which the district agrees to

assume responsibility under the terms of the contract.

(c) A health services district may not:

(1) establish, conduct, or maintain an institution as defined by

Section 242.002; or

(2) establish or operate a personal care facility as defined by

Section 247.002.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.024. FUNDING. (a) Each county or hospital district

that contracts with the district shall contribute to the district

for its operation:

(1) a specified dollar amount from or a percentage of the

contracting entity's operating budget and reserves if the

contracting entity is a hospital district;

(2) a specified percentage, not less than the percentage

required under Section 61.037 for state assistance, of the

contracting entity's general revenue levy for each state fiscal

year for the term of the contract, if the contracting entity is a

county;

(3) state assistance received under Chapter 61;

(4) federal matching funds received by a hospital district under

the Medicaid disproportionate share program; and

(5) any funds that are:

(A) received under the Agreement Regarding Disposition of

Settlement Proceeds dated July 18, 1998, or July 24, 1998, and

filed in the United States District Court, Eastern District of

Texas, in the case styled The State of Texas v. The American

Tobacco Company, et al., No. 5-96CV-91; and

(B) received on or after the date on which the district is

created and before the district is dissolved.

(b) The district shall maintain an accounting of the funds

received from each county or hospital district that contracts

with the district.

(c) The district may administer the financial contributions of

all parties to the contract for district purposes.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. DISTRICT ADMINISTRATION

Sec. 287.041. BOARD OF DIRECTORS. (a) A county or hospital

district that creates the district and has a population of

125,000 or more shall appoint one director to the board for every

125,000 persons in the population of the county or hospital

district, rounded to the nearest 125,000.

(b) A county or hospital district that creates the district and

has a population of less than 125,000 may appoint one director to

the board.

(c) The county judges of a county that creates the district

shall appoint the directors to the board on behalf of the county.

The board of directors of a hospital district that creates the

district shall appoint the directors to the board on behalf of

the hospital district.

(d) Directors serve staggered two-year terms, with as near as

possible to one-half of the directors' terms expiring each year.

(e) The number of directors appointed to the board by each

county or hospital district that creates the district is

determined at the time of the initial appointment of directors

under this section and does not vary with subsequent variations

in the population of the county or hospital district.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.042. QUALIFICATIONS FOR OFFICE. (a) To be eligible to

serve as a director, a person must be a resident of the county or

hospital district that appoints the person under Section 287.041.

(b) An employee of the district may not serve as a director.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.043. BOND. (a) Before assuming the duties of the

office, each director must execute a bond for $5,000 payable to

the district, conditioned on the faithful performance of the

person's duties as director.

(b) The bond shall be kept in the permanent records of the

district.

(c) The board may pay for directors' bonds with district funds.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.044. BOARD VACANCY. A vacancy in the office of

director shall be filled for the unexpired term in the same

manner as the original appointment.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.045. OFFICERS. (a) The board shall elect from among

its members a president and a vice president.

(b) The board shall appoint a secretary, who need not be a

director.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.046. OFFICERS' TERMS; VACANCY. (a) Each officer of

the board serves for a term of one year.

(b) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.047. COMPENSATION. (a) Directors and officers serve

without compensation but may be reimbursed for actual expenses

incurred in the performance of official duties.

(b) Expenses reimbursed under this section must be:

(1) reported in the district's minute book or other district

records; and

(2) approved by the board.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.048. VOTING REQUIREMENT. A majority of the members of

the board voting must concur in a matter relating to the business

of the district.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.049. ADMINISTRATOR AND ADDITIONAL STAFF. (a) The

board may appoint qualified persons as administrator of the

district and as additional administrative staff members as the

board considers necessary for the efficient operation of the

district.

(b) The administrator and other administrative staff members

serve at the will of the board.

(c) The administrator and other administrative staff members are

entitled to compensation as determined by the board.

(d) Before assuming the administrator's duties, the

administrator shall execute a bond payable to the health services

district in an amount not less than $5,000 as determined by the

board, conditioned on the faithful performance of the

administrator's duties under this chapter. The board may pay for

the bond with district funds.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.050. APPOINTMENTS TO STAFF. The board may:

(1) appoint to the staff any doctors the board considers

necessary for the efficient operation of the district; and

(2) make temporary appointments the board considers necessary.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.051. TECHNICIANS, NURSES, AND OTHER DISTRICT EMPLOYEES.

(a) The district may employ technicians, nurses, fiscal agents,

accountants, architects, additional attorneys, and other

necessary employees.

(b) The board may delegate to the administrator the authority to

employ persons for the district.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.052. GENERAL DUTIES OF ADMINISTRATOR. The

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the general affairs of the district, subject to the

limitations prescribed by the board.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.053. RETIREMENT BENEFITS. The board may provide

retirement benefits for employees of the district by:

(1) establishing or administering a retirement program; or

(2) electing to participate in the Texas County and District

Retirement System or in any other statewide retirement system in

which the district is eligible to participate.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 287.071. RESPONSIBILITY OF GOVERNMENTAL ENTITY. On

creation of a district, a county or hospital district that

creates the district may transfer to the district:

(1) management and operation of any land, buildings,

improvements, and equipment related to the health care system

located wholly in the district that are owned by the county or

hospital district in which the district is located, as specified

in the contract with the counties and hospital districts that

created the district; and

(2) operating funds and reserves for operating expenses and

funds that have been budgeted by the county or hospital district

in which the district is located to provide medical care for

residents of the district, as specified in the contract with the

counties and hospital districts that created the district.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.072. DISTRICT RESPONSIBILITIES. On creation of a

district, the district assumes the duties required under Section

287.023 and any additional duties specified in the contract with

the counties and hospital districts that created the district.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.073. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the health care

system and the funds and resources of the district that are

transferred under Section 287.071.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.074. DISTRICT RULES. The board may adopt rules

governing the operation of the district and the duties,

functions, and responsibilities of district staff and employees.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.075. METHODS AND PROCEDURES. The board may prescribe:

(1) the method of making purchases and expenditures by and for

the district; and

(2) accounting and control procedures for the district.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.076. HEALTH CARE PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine:

(1) the type, number, and location of buildings required to

establish and maintain an adequate health care system; and

(2) the type of equipment necessary for health care.

(b) The board may:

(1) acquire property, facilities, and equipment for the district

for use in the health care system;

(2) mortgage or pledge the property, facilities, or equipment

acquired as security for the payment of the purchase price;

(3) transfer by lease to physicians, individuals, companies,

corporations, or other legal entities or acquire by lease

district health care facilities;

(4) sell or otherwise dispose of property, facilities, or

equipment acquired by the district; and

(5) contract with a state agency or other qualified provider to

provide services.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.077. CONSTRUCTION CONTRACTS. (a) The board may enter

into construction contracts for the district.

(b) The board may enter into construction contracts that involve

spending more than $10,000 only after competitive bidding as

provided by Subchapter B, Chapter 271, Local Government Code.

(c) Chapter 2253, Government Code, as it relates to performance

and payment bonds, applies to construction contracts let by the

district.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.078. DISTRICT CONTRACTS AND COLLABORATIONS. (a) The

board may enter into operating or management contracts relating

to health care facilities owned by the district or for which the

district assumes responsibility for managing and operating under

the terms of the contract with the counties and hospital

districts that created the district.

(b) The board may contract or collaborate with a local

governmental entity, as defined by Section 534.002, Government

Code, or any other public or private entity as necessary to

provide or deliver health care services under a demonstration

project established under Section 534.201 or 534.202, Government

Code, in which the district participates.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1139, Sec. 3, eff.

Sept. 1, 2003.

Sec. 287.079. PAYMENT FOR HEALTH CARE SERVICES. (a) The

district without charge shall supply to a patient residing in the

district the care and treatment that the patient or a relative of

the patient who is legally responsible for the patient's support

cannot pay.

(b) Not later than the first day of each operating year, the

district shall adopt an application procedure to determine

eligibility for assistance that complies with Section 61.053.

(c) The administrator of the district may have an inquiry made

into the financial circumstances of:

(1) a patient residing in the district and admitted to a

district facility; and

(2) a relative of the patient who is legally responsible for the

patient's support.

(d) The board may adopt a sliding-fee scale for health care

services provided to a patient who can pay for some, but not all,

of the care and treatment provided by the district.

(e) A county that created and contracted with the district may

credit a district expenditure for the care and treatment of an

eligible county resident to the same extent and in the same

manner the county would be able to claim the expenditure under

Chapter 61 if the county made the expenditure.

(f) The board shall adopt rules regarding the collection of

money that is owed to the district for health care services

provided to a patient who is determined to be able to pay for all

or any part of the services from a patient, a patient's estate,

or a relative who is legally responsible for the patient's

support.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.080. REIMBURSEMENT FOR SERVICES. (a) The board shall

require reimbursement from a county, municipality, or public

hospital located outside the boundaries of the district for the

district's care and treatment of a sick, diseased, or injured

person of that county, municipality, or public hospital as

provided by Chapter 61.

(b) The board shall require reimbursement from the sheriff or

police chief of a county or municipality for the district's care

and treatment of a person confined in a jail facility of the

county or municipality who is not a resident of the district, as

determined in the same manner as the person's residence is

determined under Chapter 61.

(c) The board may contract with a state or federal agency or

political subdivision of the state to provide health care

services.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.081. SERVICE CONTRACTS. The board may contract with a

municipality, county, special district, or other political

subdivision of the state or with a state or federal agency for

the district to:

(1) furnish a mobile emergency medical service; or

(2) provide for the investigatory or welfare needs of

inhabitants of the district.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.082. GIFTS AND ENDOWMENTS. On behalf of the district,

the board may accept gifts and endowments to be held in trust for

any purpose and under any direction, limitation, or provision

prescribed in writing by the donor that is consistent with the

proper management of the district.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.083. AUTHORITY TO SUE AND BE SUED. The board may sue

and be sued on behalf of the district.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER E. DISSOLUTION OF DISTRICT

Sec. 287.101. DISSOLUTION. (a) A district shall be dissolved

if:

(1) the contract with the counties and hospital districts that

created the district expires and is not renewed; or

(2) the counties and hospital districts that created the

district adopt concurrent orders to terminate the contract and

dissolve the district and the concurrent orders:

(A) are approved by the governing bodies of each county and

hospital district; and

(B) contain identical provisions.

(b) The governing body of a county or hospital district may

adopt orders to terminate the contract with the district and end

the county's or hospital district's participation in the

district. The county or hospital district must give written

notice to the district at least one fiscal year, as established

by the board under Section 287.121, before terminating the

contract and ending participation in the district. On termination

of the contract with the district, the district shall transfer to

the county or hospital district all unspent funds contributed by

the county or hospital district to the district and the land,

buildings, improvements, equipment, and other assets acquired by

the district that are located in the county or hospital district.

The termination of the contract by a county or hospital district

does not affect the operation of the district with respect to

each other county or hospital district that created the district.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.102. TRANSFER OF ASSETS AFTER DISSOLUTION. (a) If the

district is dissolved, the board shall:

(1) transfer the land, buildings, improvements, equipment, and

other assets acquired by the district to the county or hospital

district in which the property is located; or

(2) administer the property, assets, and debts in accordance

with Section 287.103.

(b) If the district transfers its land, buildings, improvements,

equipment, and other assets to a county or hospital district, the

county or hospital district assumes all debts and obligations of

the district related to the land, buildings, improvements,

equipment, or assets at the time of the transfer, and the

district is dissolved.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.103. ADMINISTRATION OF PROPERTY, DEBTS, AND ASSETS

AFTER DISSOLUTION. (a) If the district does not transfer its

land, buildings, improvements, equipment, and other assets to a

county or hospital district in the district, the board shall

continue to control and administer the property, debts, and

assets of the district until all funds have been disposed of and

all district debts have been paid or settled.

(b) If, after administering the property and assets, the board

determines that the district's property and assets are

insufficient to pay the debts of the district, the district shall

transfer the remaining debts to the counties and hospital

districts that created the district in proportion to the funds

contributed to the district by each county or hospital district.

(c) If, after administering the property and assets, the board

determines that unused funds remain, the board shall transfer the

unused funds to the counties and hospital districts that created

the district in proportion to the funds contributed to the

district by each county or hospital district.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.104. ACCOUNTING. After the district has paid all its

debts and has disposed of all its assets and funds as prescribed

by Sections 287.102 and 287.103, the board shall provide an

accounting to each county and hospital district that created and

contracted with the district. The accounting must show the manner

in which the assets and debts of the district were distributed.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER F. DISTRICT FINANCES

Sec. 287.121. FISCAL YEAR. (a) The district operates on the

fiscal year established by the board.

(b) The fiscal year may not be changed if revenue bonds of the

district are outstanding or more than once in a 24-month period.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.122. ANNUAL AUDIT. (a) The board annually shall have

an independent audit made of the financial condition of the

district.

(b) A copy of the audit must be provided to:

(1) each county and hospital district that created and

contracted with the district;

(2) each state and federal agency with which the district

contracts; and

(3) each other entity that contributes substantial funds to the

district.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.123. DISTRICT AUDIT AND RECORDS. The annual audit and

other district records are open to inspection during regular

business hours at the principal office of the district.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.124. ANNUAL BUDGET. (a) The administrator of the

district shall prepare a proposed annual budget for the district.

(b) The proposed budget must contain a complete financial

statement, including a statement of:

(1) the outstanding obligations of the district;

(2) the amount of cash on hand to the credit of each fund of the

district;

(3) the amount of money received by the district from all

sources during the previous year;

(4) the amount of money available to the district from all

sources during the ensuing year;

(5) the amount of the balances expected at the end of the year

in which the budget is being prepared; and

(6) the estimated amount of revenues and balances available to

cover the proposed budget.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.125. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) The board shall publish notice of the hearing in a newspaper

of general circulation in the district not later than the 10th

day before the date of the hearing.

(c) Any resident of the district is entitled to be present and

participate at the hearing.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the administrator. The

board may make any changes in the proposed budget that in its

judgment the interests of the residents of the district demand.

(e) The budget is effective only after adoption by the board.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.126. AMENDING BUDGET. After adoption, the annual

budget may be amended on the board's approval.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.127. LIMITATION OF EXPENDITURES. Money may not be

spent for an expense not included in the annual budget or an

amendment to it.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.128. SWORN STATEMENT. As soon as practicable after the

close of the fiscal year, the administrator shall prepare for the

board a sworn statement of the amount of money that belongs to

the district and an account of the disbursements of that money.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.129. SPENDING AND INVESTMENT LIMITATIONS. (a) Except

for construction contracts under Section 287.077(a) or as

provided by Sections 287.142 and 287.143, the district may not

incur a debt payable from revenues of the district other than the

revenues on hand or to be on hand in the current and immediately

following fiscal year of the district.

(b) The board may invest operating, depreciation, or building

reserves only in:

(1) bonds of the United States;

(2) certificates of indebtedness issued by the United States

secretary of the treasury;

(3) bonds of this state or a county, municipality, or school

district of this state; or

(4) shares or share accounts of savings and loan associations

organized under the laws of this state or federal savings and

loan associations domiciled in this state, if the shares or share

accounts are insured by the Federal Deposit Insurance

Corporation.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.102, eff.

Sept. 1, 2001.

Sec. 287.130. DEPOSITORY. (a) The board shall name at least

one bank to serve as depository for district funds.

(b) District funds, other than those invested as provided by

Section 287.129(b) and those transmitted to a bank of payment for

bonds or obligations issued or assumed by the district, shall be

deposited as received with the depository bank and must remain on

deposit. This subsection does not limit the power of the board to

place a portion of district funds on time deposit or to purchase

certificates of deposit.

(c) Before the district deposits funds in a bank in an amount

that exceeds the maximum amount secured by the Federal Deposit

Insurance Corporation, the bank must execute a bond or other

security in an amount sufficient to secure from loss the district

funds that exceed the amount secured by the Federal Deposit

Insurance Corporation.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.131. AD VALOREM TAXATION. A district may not impose an

ad valorem tax.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER G. BONDS

Sec. 287.141. GENERAL OBLIGATION BONDS. A district may not

issue general obligation bonds.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.142. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, equip, or renovate

buildings or improvements for district purposes;

(2) acquire sites to be used for district purposes; or

(3) acquire and operate a mobile emergency medical service to

assist the district in carrying out its purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenues derived from the operation of the

district. The bonds may be additionally secured by a mortgage or

deed of trust lien on all or part of district property.

(c) The bonds must be issued in the manner provided by Sections

264.042, 264.043, 264.046, 264.047, 264.048, and 264.049 for

issuance of revenue bonds by county hospital authorities.

(d) Revenue derived from the operation of the district and

pledged to the repayment of revenue bonds issued by the district

must be used to repay the principal and interest owed on the

bonds before being used to repay any other obligation of the

district, including money owed to physicians who are employed by

or who contract with the district.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.143. REFUNDING BONDS. (a) Refunding bonds of the

district may be issued to refund an outstanding indebtedness the

district has issued or assumed.

(b) The bonds must be issued in the manner provided by

Subchapter D, Chapter 1207, Government Code.

(c) The refunding bonds may be sold and the proceeds applied to

the payment of outstanding indebtedness or may be exchanged in

whole or in part for not less than a similar principal amount of

outstanding indebtedness. If the refunding bonds are to be sold

and the proceeds applied to the payment of outstanding

indebtedness, the refunding bonds must be issued and payments

made in the manner provided by Subchapters A-C, Chapter 1207,

Government Code.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.267, eff.

Sept. 1, 2001.

Sec. 287.144. INTEREST AND MATURITY. District bonds must mature

not later than the 50th anniversary of the date of their issuance

and must bear interest at a rate not to exceed that provided by

Chapter 1204, Government Code.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.268, eff.

Sept. 1, 2001.

Sec. 287.145. EXECUTION OF BONDS. The president of the board

shall execute the bonds in the name of the district, and the

secretary of the board shall countersign the bonds in the manner

provided by Chapter 618, Government Code.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.268, eff.

Sept. 1, 2001.

Sec. 287.146. APPROVAL AND REGISTRATION OF BONDS. (a) District

bonds are subject to the same requirements with regard to

approval by the attorney general and registration by the

comptroller as the law provides for approval and registration of

bonds issued by counties.

(b) On approval by the attorney general and registration by the

comptroller, the bonds are incontestable for any cause.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.147. BONDS AS INVESTMENTS. District bonds and

indebtedness assumed by the district are legal and authorized

investments for:

(1) banks;

(2) savings banks;

(3) trust companies;

(4) savings and loan associations;

(5) insurance companies;

(6) fiduciaries;

(7) trustees;

(8) guardians; and

(9) sinking funds of municipalities, counties, school districts,

and other political subdivisions of the state and other public

funds of the state and its agencies, including the permanent

school fund.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.148. BONDS AS SECURITY FOR DEPOSITS. District bonds

are eligible to secure deposits of public funds of the state and

of municipalities, counties, school districts, and other

political subdivisions of the state. The bonds are lawful and

sufficient security for deposits to the extent of their value if

accompanied by all unmatured coupons.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.

Sec. 287.149. TAX STATUS OF BONDS. Because the district created

under this chapter is a public entity performing an essential

public function, bonds issued by the district, any transaction

relating to the bonds, and profits made in the sale of the bonds

are free from taxation by the state or by any municipality,

county, special district, or other political subdivision of the

state.

Added by Acts 1999, 76th Leg., ch. 1293, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 288. HEALTH CARE FUNDING DISTRICTS IN CERTAIN COUNTIES LOCATED ON TEXAS-MEXICO BORDER THAT ARE ADJACENT TO COUNTIES WITH POPULATION OF 50,000 OR MORE

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE D. HOSPITAL DISTRICTS

CHAPTER 288. HEALTH CARE FUNDING DISTRICTS IN CERTAIN COUNTIES

LOCATED ON TEXAS-MEXICO BORDER THAT ARE ADJACENT TO COUNTIES WITH

POPULATION OF 50,000 OR MORE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 288.001. DEFINITIONS. In this chapter:

(1) "Commission" means the commission of a district created

under this chapter.

(2) "District" means a county health care funding district

created by this chapter.

(3) "District taxpayer" means a person or entity who has paid a

tax imposed under this chapter.

(4) "Institutional health care provider" means a nonpublic

hospital licensed under Chapter 241.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.002. CREATION OF DISTRICT. A district is created in

each county located on the Texas-Mexico border that has a

population of 500,000 or more and is adjacent to two or more

counties each of which has a population of 50,000 or more.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.003. DURATION OF DISTRICT. (a) Unless continued in

existence by the legislature, a district created by this chapter

is abolished September 1, 2007.

(b) Any money held by a district at the time the district is

abolished shall be used to pay any outstanding administrative

expenses of the district, and the commission shall direct the

secretary of the commission to return the pro rata share of any

remaining district money to each district taxpayer.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.004. POLITICAL SUBDIVISION. A district created by this

chapter is a political subdivision of this state.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.005. DISTRICT TERRITORY. The boundaries of each

district are coextensive with the boundaries of the county in

which the district is created.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 288.051. COMMISSION; APPOINTMENT. (a) Each district is

governed by a commission of five members appointed as provided by

this section.

(b) Each county commissioner on the commissioners court of the

county in which the district is located shall appoint one member

who meets the qualifications prescribed by Section 288.052 to

serve on the commission. The county judge of the county shall

appoint any remaining members who meet the qualifications

prescribed by Section 288.052 to serve on the commission.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.052. QUALIFICATION OF MEMBERS OF COMMISSION. To be

eligible to serve as a member of the commission, a person must:

(1) be a United States citizen;

(2) be 18 years of age or older on the first day of the term

that the person is appointed to fill;

(3) have not been determined mentally incompetent by a final

judgment of a court;

(4) have not been finally convicted of a felony from which the

person has not been pardoned or otherwise released from the

resulting disabilities;

(5) have resided continuously in this state for 12 months and in

the county in which the district is located for six months

immediately preceding the date of the appointment; and

(6) be a person knowledgeable in the field of health care.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.053. TERM OF MEMBERS OF COMMISSION. The members of the

commission serve staggered two-year terms.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.054. VACANCY. (a) If a vacancy occurs on the

commission, the commissioners court of the county in which the

district is located shall appoint a qualified person to fill the

vacancy not later than the 30th day after the date the vacancy

occurs.

(b) If the commissioners court of the county in which the

district is located does not appoint a member to the commission

to fill a vacancy by the 30th day after the date the vacancy

occurs, the remaining members of the commission may, by vote of

the commission, appoint a replacement.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.055. OFFICERS. (a) Each commission shall elect a

chairperson and a secretary from among its members.

(b) The chairperson and secretary shall each serve in that

office until the expiration of their term as a member of the

commission.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.056. COMPENSATION; EXPENSES. A member of the

commission serves without compensation but may, on the approval

of the entire commission, be reimbursed for actual expenses

incurred in the performance of the member's official duties.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.057. EMPLOYEES AND INDEPENDENT CONTRACTORS. The

commission may employ an attorney, financial advisor, and

bookkeeper for the district or contract for those services.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.058. MAINTENANCE OF RECORDS; PUBLIC INSPECTION. Except

as otherwise provided by law, all district records, including

books, accounts, notices, minutes, and all other matters of the

district and the operation of its facilities, shall be:

(1) maintained at the district office; and

(2) open to public inspection at the district office during

reasonable hours.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 288.101. LIMITATION ON TAXING AUTHORITY. Each district may

impose taxes only in the manner provided by this chapter.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.102. MAJORITY VOTE REQUIRED. (a) A district may not

impose any tax authorized by this chapter, spend any money,

including for the administrative expenses of the district, or

conduct any other business of the commission without an

affirmative vote of a majority of the members of the commission.

(b) Before imposing a tax under this chapter in any one year,

the commission must obtain the affirmative vote required by

Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.103. ELECTION REQUIRED FOR CERTAIN EXPENDITURES. (a)

In addition to the majority vote required under Section 288.102,

a district may not spend any money of the district unless the

district receives the approval of at least 95 percent of the

district taxpayers.

(b) This section does not apply to expenditures related to the

administrative matters of the district.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.104. RULES AND PROCEDURES. (a) The commission may

adopt rules governing the operation of the district, including

rules relating to the administration of a tax authorized by this

chapter.

(b) In order to implement the requirements of Sections 288.102

and 288.103, the commission shall adopt any necessary procedures.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.105. PURCHASING AND ACCOUNTING PROCEDURES. (a) The

commission may prescribe the method and manner for making

purchases and expenditures by the district.

(b) The commission shall prescribe:

(1) all accounting and control procedures; and

(2) the method of purchasing necessary supplies, materials, and

equipment.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.106. INSTITUTIONAL HEALTH CARE PROVIDER REPORTING;

INSPECTION OF RECORDS. (a) A district shall require an

institutional health care provider to submit to the district a

copy of any financial and utilization data required by and

reported to the Department of State Health Services under

Sections 311.032 and 311.033 and any rules adopted by the

department to implement those sections.

(b) A district may inspect the records of an institutional

health care provider to the extent necessary to ensure that the

provider has submitted all required data under this section.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.107. AUTHORITY TO SUE AND BE SUED. Each district may

sue and be sued in its own name in any court of this state as a

governmental agency.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 288.151. BUDGET. (a) Each year, the commission shall

prepare a budget for the following fiscal year that includes:

(1) proposed expenditures and disbursements;

(2) estimated receipts and collections; and

(3) the rates and amounts of any taxes that the commission

intends to impose during the year.

(b) The commission shall hold a public hearing on the proposed

budget. Not later than the 10th day before the date of the

hearing, the commission shall publish at least once notice of the

hearing in a newspaper of general circulation in the county in

which the district is located.

(c) Any district taxpayer is entitled to appear at the time and

place designated in the public notice and to be heard regarding

any item shown in the proposed budget.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.152. FISCAL YEAR. Each district's fiscal year begins

on September 1 and ends on August 31 of each year.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.153. ANNUAL AUDIT. (a) For each fiscal year, each

commission shall have an independent audit made of the district's

books and records.

(b) Not later than December 31 of each year, the audit made for

a district shall be filed with the comptroller and at the office

of the district.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.154. DEPOSITORY. (a) Each commission by resolution

shall designate one or more banks located in the district as the

depository for the district. A bank designated as depository

serves for two years or until a successor is designated.

(b) All income received by a district, including tax revenue

after deducting discounts and fees for assessing and collecting

the taxes, shall be deposited with the district depository and

may be withdrawn only as provided by this chapter.

(c) All district funds shall be secured in the manner provided

for securing county funds.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

SUBCHAPTER E. TAXES

Sec. 288.201. TAX ON OUTPATIENT HOSPITAL SERVICES. (a) The

commission of a district may impose an annual tax to be assessed

quarterly on all outpatient hospital visits to an institutional

health care provider located in the district. In the first year

in which the tax is imposed, the tax is assessed on the total

number of outpatient hospital visits of an institutional health

care provider reported to the Department of State Health Services

under Sections 311.032 and 311.033 in the fiscal year ending in

2003. The district shall update this tax basis with the number

of outpatient hospital visits reported on a biennial basis.

(b) A tax imposed under this section must be imposed uniformly

on each institutional health care provider of outpatient hospital

services located in the district. A tax imposed under this

section also may not hold harmless any institutional health care

provider of outpatient hospital services, as required under 42

U.S.C. Section 1396b(w).

(c) The commission shall set the rate of the tax imposed under

this section. The rate may not exceed $100 for each outpatient

hospital visit.

(d) Subject to the maximum tax rate prescribed by Subsection

(c), the commission shall set the rate of the tax at a rate that

will generate sufficient revenue to cover the administrative

expenses of the district, to fund the nonfederal share of a

Medicaid supplemental payment program, and to pay for indigent

programs, except that the amount of tax revenue used for

administrative expenses of the district in a year may not exceed

the lesser of four percent of the total revenue generated from

the tax or $20,000.

(e) An institutional health care provider may not add a tax

imposed under this section as a surcharge to a patient.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.202. ASSESSMENT AND COLLECTION OF TAXES. (a) Except

as provided by Subsection (b), the county tax assessor-collector

shall collect a tax imposed under this subchapter unless the

commission employs a tax assessor and collector for the district.

The county tax assessor-collector shall charge and deduct from

taxes collected for the district a fee for collecting the tax in

an amount determined by the commission, not to exceed the county

tax assessor-collector's usual and customary charges for the

collection of similar taxes.

(b) If determined by the commission to be appropriate, the

commission may contract for the assessment and collection of

taxes in the manner provided by Title 1, Tax Code, for the

assessment and collection of ad valorem taxes.

(c) Revenue from a fee charged by a county tax

assessor-collector for collecting the tax shall be deposited in

the county general fund and, if appropriate, shall be reported as

fees of the county tax assessor-collector.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.203. USE OF TAX REVENUE. Revenue generated by a

district from a tax imposed under this subchapter may be used

only to:

(1) provide the nonfederal share of a Medicaid supplemental

payment program;

(2) subsidize indigent programs; and

(3) pay administrative expenses of the district.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.204. INTEREST, PENALTIES, AND DISCOUNTS. Interest,

penalties, and discounts on taxes imposed under this subchapter

are governed by the law applicable to county ad valorem taxes.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.205. PURPOSE; CORRECTION OF INVALID PROVISION OR

PROCEDURE. (a) The purpose of this chapter is to generate

revenue from a tax imposed by the district to provide the

nonfederal share of a Medicaid supplemental payment program.

(b) To the extent any provision or procedure under this chapter

causes a tax under this chapter to be ineligible for federal

matching funds, the district may provide by rule for an

alternative provision or procedure that conforms to the

requirements of the federal Centers for Medicare and Medicaid

Services.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 288.206. ELECTION REQUIRED FOR CERTAIN PROVISIONS OR

PROCEDURES. (a) In order to amend any provision or procedure

set out in this chapter, the district must obtain the approval of

at least 95 percent of the institutional health care providers

potentially subject to the tax.

(b) This section does not apply to rules or procedures related

to the daily administrative matters of the district.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.



CHAPTER 289. COUNTY HEALTH CARE FUNDING DISTRICTS IN CERTAIN COUNTIES LOCATED ON TEXAS-MEXICO BORDER THAT HAVE POPULATION OF LESS THAN 200,000

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE D. HOSPITAL DISTRICTS

CHAPTER 289. COUNTY HEALTH CARE FUNDING DISTRICTS IN CERTAIN

COUNTIES LOCATED ON TEXAS-MEXICO BORDER THAT HAVE POPULATION OF

LESS THAN 200,000

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 289.001. DEFINITIONS. In this chapter:

(1) "Commission" means the commission of a district created

under this chapter.

(2) "District" means a county health care funding district

created by this chapter.

(3) "District taxpayer" means a person or entity who has paid a

tax imposed under this chapter.

(4) "Institutional health care provider" means a nonpublic

hospital licensed under Chapter 241.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.002. CREATION OF DISTRICT. A district is created in

each county located on the Texas-Mexico border that has a

population of less than 200,000 and contains one or more

municipalities with a population of 100,000 or more.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.003. DURATION OF DISTRICT. (a) Unless continued in

existence by the legislature, a district created by this chapter

is abolished September 1, 2007.

(b) Any money held by a district at the time the district is

abolished shall be used to pay any outstanding administrative

expenses of the district, and the commission shall direct the

secretary of the commission to return the pro rata share of any

remaining district money to each district taxpayer.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.004. POLITICAL SUBDIVISION. A district created by this

chapter is a political subdivision of this state.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.005. DISTRICT TERRITORY. The boundaries of each

district are coextensive with the boundaries of the county in

which the district is created.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 289.051. COMMISSION; APPOINTMENT. (a) Each district is

governed by a commission of five members appointed as provided by

this section.

(b) Each county commissioner on the commissioners court of the

county in which the district is located shall appoint one member

who meets the qualifications prescribed by Section 289.052 to

serve on the commission. The county judge of the county shall

appoint any remaining members who meet the qualifications

prescribed by Section 289.052 to serve on the commission.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.052. QUALIFICATION OF MEMBERS OF COMMISSION. To be

eligible to serve as a member of the commission, a person must:

(1) be a United States citizen;

(2) be 18 years of age or older on the first day of the term

that the person is appointed to fill;

(3) have not been determined mentally incompetent by a final

judgment of a court;

(4) have not been finally convicted of a felony from which the

person has not been pardoned or otherwise released from the

resulting disabilities;

(5) have resided continuously in this state for 12 months and in

the county in which the district is located for six months

immediately preceding the date of the appointment; and

(6) be a person knowledgeable in the field of health care.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.053. TERM OF MEMBERS OF COMMISSION. The members of the

commission serve staggered two-year terms.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.054. VACANCY. (a) If a vacancy occurs on the

commission, the commissioners court of the county in which the

district is located shall appoint a qualified person to fill the

vacancy not later than the 30th day after the date the vacancy

occurs.

(b) If the commissioners court of the county in which the

district is located does not appoint a member to the commission

to fill a vacancy by the 30th day after the date the vacancy

occurs, the remaining members of the commission may, by vote of

the commission, appoint a replacement.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.055. OFFICERS. (a) Each commission shall elect a

chairperson and a secretary from among its members.

(b) The chairperson and secretary shall each serve in that

office until the expiration of their term as a member of the

commission.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.056. COMPENSATION; EXPENSES. A member of the

commission serves without compensation but may, on the approval

of the entire commission, be reimbursed for actual expenses

incurred in the performance of the member's official duties.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.057. EMPLOYEES AND INDEPENDENT CONTRACTORS. The

commission may employ an attorney, financial advisor, and

bookkeeper for the district or contract for those services.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.058. MAINTENANCE OF RECORDS; PUBLIC INSPECTION. Except

as otherwise provided by law, all district records, including

books, accounts, notices, minutes, and all other matters of the

district and the operation of its facilities, shall be:

(1) maintained at the district office; and

(2) open to public inspection at the district office during

reasonable hours.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 289.101. LIMITATION ON TAXING AUTHORITY. Each district may

impose taxes only in the manner provided by this chapter.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.102. MAJORITY VOTE REQUIRED. (a) A district may not

impose any tax authorized by this chapter, spend any money,

including for the administrative expenses of the district, or

conduct any other business of the commission without an

affirmative vote of a majority of the members of the commission.

(b) Before imposing a tax under this chapter in any one year,

the commission must obtain the affirmative vote required by

Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.103. ELECTION REQUIRED FOR CERTAIN EXPENDITURES. (a)

In addition to the majority vote required under Section 289.102,

a district may not spend any money of the district unless the

district receives the approval of at least 95 percent of the

district taxpayers.

(b) This section does not apply to expenditures related to the

administrative matters of the district.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.104. RULES AND PROCEDURES. (a) The commission may

adopt rules governing the operation of the district, including

rules relating to the administration of a tax authorized by this

chapter.

(b) In order to implement the requirements of Sections 289.102

and 289.103, the commission shall adopt any necessary procedures.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.105. PURCHASING AND ACCOUNTING PROCEDURES. (a) The

commission may prescribe the method and manner for making

purchases and expenditures by the district.

(b) The commission shall prescribe:

(1) all accounting and control procedures; and

(2) the method of purchasing necessary supplies, materials, and

equipment.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.106. INSTITUTIONAL HEALTH CARE PROVIDER REPORTING;

INSPECTION OF RECORDS. (a) A district shall require an

institutional health care provider to submit to the district a

copy of any financial and utilization data required by and

reported to the Department of State Health Services under

Sections 311.032 and 311.033 and any rules adopted by the

department to implement those sections.

(b) A district may inspect the records of an institutional

health care provider to the extent necessary to ensure that the

provider has submitted all required data under this section.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.107. AUTHORITY TO SUE AND BE SUED. Each district may

sue and be sued in its own name in any court of this state as a

governmental agency.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 289.151. BUDGET. (a) Each year, the commission shall

prepare a budget for the following fiscal year that includes:

(1) proposed expenditures and disbursements;

(2) estimated receipts and collections; and

(3) the rates and amounts of any taxes that the commission

intends to impose during the year.

(b) The commission shall hold a public hearing on the proposed

budget. Not later than the 10th day before the date of the

hearing, the commission shall publish at least once notice of the

hearing in a newspaper of general circulation in the county in

which the district is located.

(c) Any district taxpayer is entitled to appear at the time and

place designated in the public notice and to be heard regarding

any item shown in the proposed budget.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.152. FISCAL YEAR. Each district's fiscal year begins

on September 1 and ends on August 31 of each year.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.153. ANNUAL AUDIT. (a) For each fiscal year, each

commission shall have an independent audit made of the district's

books and records.

(b) Not later than December 31 of each year, the audit made for

a district shall be filed with the comptroller and at the office

of the district.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.154. DEPOSITORY. (a) Each commission by resolution

shall designate one or more banks located in the district as the

depository for the district. A bank designated as depository

serves for two years or until a successor is designated.

(b) All income received by a district, including tax revenue

after deducting discounts and fees for assessing and collecting

the taxes, shall be deposited with the district depository and

may be withdrawn only as provided by this chapter.

(c) All district funds shall be secured in the manner provided

for securing county funds.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

SUBCHAPTER E. TAXES

Sec. 289.201. TAX ON OUTPATIENT SERVICES. (a) The commission

of a district may impose an annual tax to be assessed quarterly

on all outpatient hospital visits to an institutional health care

provider located in the district. In the first year in which the

tax is imposed, the tax is assessed on the total number of

outpatient hospital visits of an institutional health care

provider reported to the Department of State Health Services

under Sections 311.032 and 311.033 in the fiscal year ending in

2003. The district shall update this tax basis with the number

of outpatient hospital visits reported on a biennial basis.

(b) A tax imposed under this section must be imposed uniformly

on each institutional health care provider of outpatient hospital

services located in the district. A tax imposed under this

section also may not hold harmless any institutional health care

provider of outpatient hospital services, as required under 42

U.S.C. Section 1396b(w).

(c) The commission shall set the rate of the tax imposed under

this section. The rate may not exceed $100 for each outpatient

hospital visit.

(d) Subject to the maximum tax rate prescribed by Subsection

(c), the commission shall set the rate of the tax at a rate that

will generate sufficient revenue to cover the administrative

expenses of the district, to fund the nonfederal share of a

Medicaid supplemental payment program, and to pay for indigent

programs, except that the amount of tax revenue used for

administrative expenses of the district in a year may not exceed

the lesser of four percent of the total revenue generated from

the tax or $20,000.

(e) An institutional health care provider may not add a tax

imposed under this section as a surcharge to a patient.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.202. ASSESSMENT AND COLLECTION OF TAXES. (a) Except

as provided by Subsection (b), the county tax assessor-collector

shall collect a tax imposed under this subchapter unless the

commission employs a tax assessor and collector for the district.

The county tax assessor-collector shall charge and deduct from

taxes collected for the district a fee for collecting the tax in

an amount determined by the commission, not to exceed the county

tax assessor-collector's usual and customary charges for the

collection of similar taxes.

(b) If determined by the commission to be appropriate, the

commission may contract for the assessment and collection of

taxes in the manner provided by Title 1, Tax Code, for the

assessment and collection of ad valorem taxes.

(c) Revenue from a fee charged by a county tax

assessor-collector for collecting the tax shall be deposited in

the county general fund and, if appropriate, shall be reported as

fees of the county tax assessor-collector.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.203. USE OF TAX REVENUE. Revenue generated by a

district from a tax imposed under this subchapter may be used

only to:

(1) provide the nonfederal share of a Medicaid supplemental

payment program;

(2) subsidize indigent programs; and

(3) pay administrative expenses of the district.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.204. INTEREST, PENALTIES, AND DISCOUNTS. Interest,

penalties, and discounts on taxes imposed under this subchapter

are governed by the law applicable to county ad valorem taxes.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.205. PURPOSE; CORRECTION OF INVALID PROVISION OR

PROCEDURE. (a) The purpose of this chapter is to generate

revenue from a tax imposed by the district to provide the

nonfederal share of a Medicaid supplemental payment program.

(b) To the extent any provision or procedure under this chapter

causes a tax under this chapter to be ineligible for federal

matching funds, the district may provide by rule for an

alternative provision or procedure that conforms to the

requirements of the federal Centers for Medicare and Medicaid

Services.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 289.206. ELECTION REQUIRED FOR CERTAIN PROVISIONS OR

PROCEDURES. (a) In order to amend any provision or procedure

set out in this chapter, the district must obtain the approval of

at least 95 percent of the institutional health care providers

potentially subject to the tax.

(b) This section does not apply to rules or procedures related

to the daily administrative matters of the district.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.



CHAPTER 290. COUNTY HEALTH CARE FUNDING DISTRICTS IN CERTAIN COUNTIES WITH POPULATION OF 1.4 MILLION OR LESS

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE D. HOSPITAL DISTRICTS

CHAPTER 290. COUNTY HEALTH CARE FUNDING DISTRICTS IN CERTAIN

COUNTIES WITH POPULATION OF 1.4 MILLION OR LESS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 290.001. DEFINITIONS. In this chapter:

(1) "Commission" means the commission of a district created

under this chapter.

(2) "District" means a county health care funding district

created by this chapter.

(3) "District taxpayer" means a person or entity who has paid a

tax imposed under this chapter.

(4) "Institutional health care provider" means a nonpublic

hospital licensed under Chapter 241.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.002. CREATION OF DISTRICT. A district is created in

each county that has a population of 1.4 million or less and in

which a municipality with a population of 1.1 million or more is

predominantly located.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.003. DURATION OF DISTRICT. (a) Unless continued in

existence by the legislature, a district created by this chapter

is abolished September 1, 2007.

(b) Any money held by a district at the time the district is

abolished shall be used to pay any outstanding administrative

expenses of the district, and the commission shall direct the

secretary of the commission to return the pro rata share of any

remaining district money to each district taxpayer.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.004. POLITICAL SUBDIVISION. A district created by this

chapter is a political subdivision of this state.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.005. DISTRICT TERRITORY. The boundaries of each

district are coextensive with the boundaries of the county in

which the district is created.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 290.051. COMMISSION; APPOINTMENT. (a) Each district is

governed by a commission of five members appointed as provided by

this section.

(b) Each county commissioner on the commissioners court of the

county in which the district is located shall appoint one member

who meets the qualifications prescribed by Section 290.052 to

serve on the commission. The county judge of the county shall

appoint any remaining members who meet the qualifications

prescribed by Section 290.052 to serve on the commission.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.052. QUALIFICATION OF MEMBERS OF COMMISSION. To be

eligible to serve as a member of the commission, a person must:

(1) be a United States citizen;

(2) be 18 years of age or older on the first day of the term

that the person is appointed to fill;

(3) have not been determined mentally incompetent by a final

judgment of a court;

(4) have not been finally convicted of a felony from which the

person has not been pardoned or otherwise released from the

resulting disabilities;

(5) have resided continuously in this state for 12 months and in

the county in which the district is located for six months

immediately preceding the date of the appointment; and

(6) be a person knowledgeable in the field of health care.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.053. TERM OF MEMBERS OF COMMISSION. The members of the

commission serve staggered two-year terms.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.054. VACANCY. (a) If a vacancy occurs on the

commission, the commissioners court of the county in which the

district is located shall appoint a qualified person to fill the

vacancy not later than the 30th day after the date the vacancy

occurs.

(b) If the commissioners court of the county in which the

district is located does not appoint a member to the commission

to fill a vacancy by the 30th day after the date the vacancy

occurs, the remaining members of the commission may, by vote of

the commission, appoint a replacement.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.055. OFFICERS. (a) Each commission shall elect a

chairperson and a secretary from among its members.

(b) The chairperson and secretary shall each serve in that

office until the expiration of their term as a member of the

commission.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.056. COMPENSATION; EXPENSES. A member of the

commission serves without compensation but may, on the approval

of the entire commission, be reimbursed for actual expenses

incurred in the performance of the member's official duties.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.057. EMPLOYEES AND INDEPENDENT CONTRACTORS. The

commission may employ an attorney, financial advisor, and

bookkeeper for the district or contract for those services.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.058. MAINTENANCE OF RECORDS; PUBLIC INSPECTION. Except

as otherwise provided by law, all district records, including

books, accounts, notices, minutes, and all other matters of the

district and the operation of its facilities, shall be:

(1) maintained at the district office; and

(2) open to public inspection at the district office during

reasonable hours.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 290.101. LIMITATION ON TAXING AUTHORITY. Each district may

impose taxes only in the manner provided by this chapter.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.102. MAJORITY VOTE REQUIRED. (a) A district may not

impose any tax authorized by this chapter, spend any money,

including for the administrative expenses of the district, or

conduct any other business of the commission without an

affirmative vote of a majority of the members of the commission.

(b) Before imposing a tax under this chapter in any one year,

the commission must obtain the affirmative vote required by

Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.103. ELECTION REQUIRED FOR CERTAIN EXPENDITURES. (a)

In addition to the majority vote required under Section 290.102,

a district may not spend any money of the district unless the

district receives the approval of at least 95 percent of the

district taxpayers.

(b) This section does not apply to expenditures related to the

administrative matters of the district.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.104. RULES AND PROCEDURES. (a) The commission may

adopt rules governing the operation of the district, including

rules relating to the administration of a tax authorized by this

chapter.

(b) In order to implement the requirements of Sections 290.102

and 290.103, the commission shall adopt any necessary procedures.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.105. PURCHASING AND ACCOUNTING PROCEDURES. (a) The

commission may prescribe the method and manner for making

purchases and expenditures by the district.

(b) The commission shall prescribe:

(1) all accounting and control procedures; and

(2) the method of purchasing necessary supplies, materials, and

equipment.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.106. INSTITUTIONAL HEALTH CARE PROVIDER REPORTING;

INSPECTION OF RECORDS. (a) A district shall require an

institutional health care provider to submit to the district a

copy of any financial and utilization data required by and

reported to the Department of State Health Services under

Sections 311.032 and 311.033 and any rules adopted by the

department to implement those sections.

(b) A district may inspect the records of an institutional

health care provider to the extent necessary to ensure that the

provider has submitted all required data under this section.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.107. AUTHORITY TO SUE AND BE SUED. Each district may

sue and be sued in its own name in any court of this state as a

governmental agency.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 290.151. BUDGET. (a) Each year, the commission shall

prepare a budget for the following fiscal year that includes:

(1) proposed expenditures and disbursements;

(2) estimated receipts and collections; and

(3) the rates and amounts of any taxes that the commission

intends to impose during the year.

(b) The commission shall hold a public hearing on the proposed

budget. Not later than the 10th day before the date of the

hearing, the commission shall publish at least once notice of the

hearing in a newspaper of general circulation in the county in

which the district is located.

(c) Any district taxpayer is entitled to appear at the time and

place designated in the public notice and to be heard regarding

any item shown in the proposed budget.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.152. FISCAL YEAR. Each district's fiscal year begins

on September 1 and ends on August 31 of each year.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.153. ANNUAL AUDIT. (a) For each fiscal year, each

commission shall have an independent audit made of the district's

books and records.

(b) Not later than December 31 of each year, the audit made for

a district shall be filed with the comptroller and at the office

of the district.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.154. DEPOSITORY. (a) Each commission by resolution

shall designate one or more banks located in the district as the

depository for the district. A bank designated as depository

serves for two years or until a successor is designated.

(b) All income received by a district, including tax revenue

after deducting discounts and fees for assessing and collecting

the taxes, shall be deposited with the district depository and

may be withdrawn only as provided by this chapter.

(c) All district funds shall be secured in the manner provided

for securing county funds.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

SUBCHAPTER E. TAXES

Sec. 290.201. TAX ON EMERGENCY ROOM SERVICES. (a) The

commission of a district may impose an annual tax to be assessed

quarterly on all emergency room visits to an institutional health

care provider located in the district. In the first year in

which the tax is imposed, the tax is assessed on the total number

of emergency room visits of an institutional health care provider

reported to the Department of State Health Services under

Sections 311.032 and 311.033 in the fiscal year ending in 2003.

The district shall update this tax basis with the number of

emergency room visits reported on a biennial basis.

(b) A tax imposed under this section must be imposed uniformly

on each institutional health care provider of emergency room

services located in the district. A tax imposed under this

section also may not hold harmless any institutional health care

provider of emergency room services, as required under 42 U.S.C.

Section 1396b(w).

(c) The commission shall set the rate of the tax imposed under

this section. The rate may not exceed $100 for each emergency

room visit.

(d) Subject to the maximum tax rate prescribed by Subsection

(c), the commission shall set the rate of the tax at a rate that

will generate sufficient revenue to cover the administrative

expenses of the district, to fund the nonfederal share of a

Medicaid supplemental payment program, and to pay for indigent

programs, except that the amount of tax revenue used for

administrative expenses of the district in a year may not exceed

the lesser of four percent of the total revenue generated from

the tax or $20,000.

(e) An institutional health care provider may not add a tax

imposed under this section as a surcharge to a patient.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.202. ASSESSMENT AND COLLECTION OF TAXES. (a) Except

as provided by Subsection (b), the county tax assessor-collector

shall collect any tax imposed under this subchapter unless the

commission employs a tax assessor and collector for the district.

The county tax assessor-collector shall charge and deduct from

taxes collected for the district a fee for collecting the tax in

an amount determined by the commission, not to exceed the county

tax assessor-collector's usual and customary charges for the

collection of similar taxes.

(b) If determined by the commission to be appropriate, the

commission may contract for the assessment and collection of

taxes in the manner provided by Title 1, Tax Code, for the

assessment and collection of ad valorem taxes.

(c) Revenue from a fee charged by a county tax

assessor-collector for collecting the tax shall be deposited in

the county general fund and, if appropriate, shall be reported as

fees of the county tax assessor-collector.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.203. USE OF TAX REVENUE. Revenue generated by a

district from a tax imposed under this subchapter may be used

only to:

(1) provide the nonfederal share of a Medicaid supplemental

payment program;

(2) subsidize indigent programs; and

(3) pay administrative expenses of the district.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.204. INTEREST, PENALTIES, AND DISCOUNTS. Interest,

penalties, and discounts on taxes imposed under this subchapter

are governed by the law applicable to county ad valorem taxes.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.205. PURPOSE; CORRECTION OF INVALID PROVISION OR

PROCEDURE. (a) The purpose of this chapter is to generate

revenue from a tax imposed by the district to provide the

nonfederal share of a Medicaid supplemental payment program.

(b) To the extent any provision or procedure under this chapter

causes a tax under this chapter to be ineligible for federal

matching funds, the district may provide by rule for an

alternative provision or procedure that conforms to the

requirements of the federal Centers for Medicare and Medicaid

Services.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.

Sec. 290.206. ELECTION REQUIRED FOR CERTAIN PROVISIONS OR

PROCEDURES. (a) In order to amend any provision or procedure

set out in this chapter, the district must obtain the approval of

at least 95 percent of the institutional health care providers

potentially subject to the tax.

(b) This section does not apply to rules or procedures related

to the daily administrative matters of the district.

Added by Acts 2005, 79th Leg., Ch.

1367, Sec. 1, eff. June 18, 2005.



CHAPTER 301. COOPERATIVE ASSOCIATIONS

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE E. COOPERATIVE ASSOCIATIONS

CHAPTER 301. COOPERATIVE ASSOCIATIONS

SUBCHAPTER A. HOSPITAL LAUNDRY COOPERATIVE ASSOCIATIONS

Sec. 301.001. DEFINITIONS. In this subchapter:

(1) "Eligible institution" means an entity engaged in

health-related pursuits that, except for cooperative

associations, is exempt from federal income tax and includes

only:

(A) a municipality;

(B) a political subdivision of the state;

(C) a state-supported health-related institution, including:

(i) The Texas A&M University System;

(ii) The University of Texas System; and

(iii) Texas Woman's University;

(D) a nonprofit health-related institution; or

(E) a cooperative association created under Subchapter B, a unit

of which is located in a county with a population of more than

2.5 million.

(2) "Laundry system" includes:

(A) buildings in which soiled or infected clothing, uniforms, or

linens are laundered;

(B) land and interests in land as sites for buildings or access

to buildings;

(C) equipment and appliances for a laundry operation;

(D) supplies for a laundry operation;

(E) clothing, uniforms, and linens;

(F) automotive and other personal property appropriate for

delivery and pickup services; and

(G) other property and equipment incidental or appropriate to

the operation of laundry facilities.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 74, eff. Sept. 1,

1991.

Sec. 301.002. CREATION OF HOSPITAL LAUNDRY COOPERATIVE

ASSOCIATION. (a) Eligible institutions may create a hospital

laundry cooperative association to establish, operate, and

maintain a laundry system on a nonprofit, cooperative basis

solely for the use and benefit of eligible institutions.

(b) An association is created under the terms prescribed by the

governing bodies of the respective eligible institutions.

(c) An association created under this subchapter shall include

as part of its name "Hospital Laundry Cooperative Association."

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.003. ARTICLES OF INCORPORATION. (a) Eligible

institutions creating a hospital laundry cooperative association

may file articles of incorporation under the general corporation

law of this state, including the Texas Business Corporation Act.

(b) An association incorporated as provided by this section is

governed by the law under which it is incorporated except to the

extent that that law conflicts with this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.004. USE OF PUBLIC FUNDS PROHIBITED. Public funds

appropriated to a state department or to a state institution may

not be used to create a hospital laundry cooperative association

under this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.005. MEMBERSHIP; MEMBERSHIP PRIVILEGES; EXPULSION OF

MEMBERS. (a) An eligible institution may be elected to

membership in a hospital laundry cooperative association by:

(1) the organizers of the association at the time of

organization; or

(2) the board of directors of the association according to the

association's bylaws.

(b) Only an eligible institution may become a member of an

association created under this subchapter.

(c) A membership certificate is transferable only to an eligible

institution in the manner provided by the rules prescribed in the

bylaws.

(d) Each member has voting rights in the management of an

association as prescribed in the bylaws.

(e) A member may be suspended or expelled for misconduct under

the rules prescribed in the bylaws.

(f) An association shall pay an expelled member for cancellation

of the membership if the member's contractual obligations pledged

to the payment of the association's notes, bonds, or other

obligations have been fully paid or other provision has been

made. The amount and date of payment are as prescribed in the

bylaws.

(g) Amounts paid or property conveyed or transferred to an

association by an expelled member and not required to be returned

to the member under Subsection (f) may be retained by the

association. Facilities or property acquired by the association

remains the property of the association and the expelled member

does not have a lien or other right to the facilities or

property.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.006. MEMBERSHIP NOT REQUIRED. A component institution

of a state-supported institution is not required to be a member

of a hospital laundry cooperative association created under this

subchapter but may be a member of one or more associations.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.007. POWERS OF HOSPITAL LAUNDRY COOPERATIVE

ASSOCIATION. A hospital laundry cooperative association may:

(1) acquire, own, and operate a laundry system on a cooperative

basis solely for the benefit of eligible institutions, regardless

of whether the eligible institution is a member of the

association, and may engage in activities for the benefit of

eligible institutions that are necessarily related to the

acquisition, ownership, operation, and maintenance of a laundry

system;

(2) acquire by purchase, lease, or other method land and

interests in land appropriate or reasonably incidental to a

laundry system and may own, hold, improve, develop, and manage

land and interests in land acquired;

(3) construct, improve, enlarge, and equip buildings or other

structures on that land;

(4) encumber or dispose of any land or interests in land,

buildings, or structures owned or held by the association;

(5) acquire by lease, purchase, manufacture, or other method any

personal property appropriate or reasonably incidental to a

laundry system, including property for the cleaning, washing,

steaming, bleaching, dry cleaning, and disinfecting of all types

of clothing and fabrics, and the transportation and distribution

of those articles;

(6) encumber and dispose of any personal property owned or held

by the association;

(7) acquire by purchase or other method uniforms, clothing, or

linen for its members;

(8) borrow or raise money without limit as to amount;

(9) sell, grant security interest in, pledge, or otherwise

dispose of and collect on accounts receivable, contract rights,

and other choses in action; and

(10) make, draw, accept, endorse, execute, and issue bonds,

debentures, notes, or other obligations for money borrowed or

payment of property purchased, and may secure the payment by

mortgage on, creation of security interests in, or pledge of or

conveyance of assignment in trust of all or part of any property

held by the association.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.008. COST OF SERVICES. A hospital laundry cooperative

association may determine the amount to be charged for providing

laundry services through its laundry system to eligible

institutions.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.009. BONDS, NOTES, OR OTHER OBLIGATIONS. (a) A

hospital laundry cooperative association may borrow money from

public or private sources or issue bonds, notes, or other

obligations in amounts necessary to create, enlarge, maintain, or

operate a laundry system.

(b) The association shall pay bonds, notes, or other obligations

of the association solely from revenue received from the

operation of a laundry system or from funds specifically provided

for that purpose from other sources. An association may pledge

its revenues or funds to secure payment of the bonds, notes, or

other obligations.

(c) Bonds, notes, or other obligations issued by an association

do not constitute indebtedness of the state or of any eligible

institution that is a member of the association. Holders of

bonds, notes, or other obligations may not demand or enforce

payment of principal of or interest on the bonds, notes, or other

obligations out of funds other than those specifically pledged to

secure payment of those bonds, notes, or other obligations.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.010. BONDS AS INVESTMENTS. Bonds issued by a hospital

laundry cooperative association under this subchapter are legal

and authorized investments for:

(1) a bank;

(2) a savings and loan association;

(3) an insurance company;

(4) a fiduciary;

(5) a trustee; and

(6) a sinking fund of a municipality, county, school district,

or other political subdivision or corporation of the state or

other public fund of the state or a state agency, including the

permanent school fund.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.011. BONDS AS SECURITY FOR DEPOSITS. A hospital

laundry cooperative association's bonds may secure the deposits

of public funds of the state or a municipality, county, school

district, or other political subdivision or corporation of the

state. The bonds are lawful and sufficient security for those

deposits in an amount up to their face value, if accompanied by

all appurtenant unmatured coupons.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.012. LIABILITY TO CREDITORS. Except as provided by

this subchapter, a member of a hospital laundry cooperative

association is not liable to the association or its creditors in

excess of the amount contracted for by the member. When the

contract is paid in the amount and at the time specified in the

contract, the member's liability ceases.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.013. TAX EXEMPTION. (a) A hospital laundry

cooperative association created under this subchapter is not

required to pay a tax or assessment on its property or on any

purchase made by the association.

(b) Except as provided by Subsection (c), an association is not

required to pay an annual franchise tax.

(c) An association is exempt from the franchise tax imposed by

Chapter 171, Tax Code, only if the association is exempted by

that chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.014. ANNUAL REPORT. A hospital laundry cooperative

association shall file an annual report with the secretary of

state showing the assets and conditions of the association's

affairs.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.015. SURPLUS REVENUE. The directors of a hospital

laundry cooperative association may, in accordance with the

association's bylaws, deposit to the credit of the surplus fund

any surplus revenue derived from the laundry system or divide the

surplus revenue among the patrons in proportion to the patrons'

respective contributions to the working capital of the

association and their patronage.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.016. LOANS TO MEMBERS PROHIBITED. A hospital laundry

cooperative association may not loan money to a member.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. MISCELLANEOUS COOPERATIVE ASSOCIATIONS

Sec. 301.031. DEFINITIONS. In this subchapter:

(1) "Eligible institution" means an entity engaged in

health-related pursuits that, except for cooperative

associations, is exempt from federal income tax and includes

only:

(A) a municipality;

(B) a political subdivision of the state;

(C) a health-related institution supported by the state or

federal government or by a federal department, division, or

agency, including:

(i) The Texas A&M University System;

(ii) The University of Texas System;

(iii) Texas Woman's University; and

(iv) the Children's Nutrition Research Center;

(D) a nonprofit health-related institution; and

(E) a cooperative association created to provide a system, a

unit of which is located in a county that has a population of

more than 1.3 million and in which a municipality with a

population of more than one million is primarily located, or in a

county contiguous to a county having those characteristics.

(2) "System" includes all property and facilities, including

buildings and land and interests in land, necessary, incidental,

or appropriate to provide the following services for the benefit

of members of a cooperative association:

(A) laundering services;

(B) central heating and cooling services, including steam and

chilled water supply;

(C) communication services, including broadcast and other

electronic communications, cable television, and transmission of

X-rays, records, and documents;

(D) facilities and services for parking and traffic control,

including the installation of appropriate traffic control devices

on private streets;

(E) preparation, processing, delivery, and service of food,

including food necessary for special diets;

(F) central administrative, financial, billing, conference, and

educational services;

(G) child care services for the children of employees,

consultants, students, and volunteers of cooperative association

members, and temporary child care services for the children of

patients and customers of those members;

(H) waste removal and disposal services of all types, including

incineration and the removal, disposal, and abatement of

hazardous wastes, including asbestos, lead, and other toxic

substances;

(I) generation, cogeneration, purchase, sale, and pooling of

energy in any form to the extent reasonably necessary to support

the activities of a cooperative association;

(J) production and publication of educational or research

materials;

(K) storage and warehousing services;

(L) transportation services;

(M) police and security services; and

(N) housing for employees, consultants, students, volunteers,

and patients of members of the cooperative association.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 5.05(a), eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 597, Sec. 75, eff. Sept.

1, 1991; Acts 2001, 77th Leg., ch. 669, Sec. 38, eff. Sept. 1,

2001.

Sec. 301.032. CREATION OF COOPERATIVE ASSOCIATION. (a)

Eligible institutions may create a cooperative association to

establish, operate, and maintain a system on a nonprofit,

cooperative basis solely for the use and benefit of eligible

institutions.

(b) An association is created under the terms prescribed by the

governing bodies of the respective eligible institutions.

(c) An association created under this subchapter shall include

as part of its name "Cooperative Association."

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.033. ARTICLES OF INCORPORATION. (a) Eligible

institutions creating a cooperative association may prepare and

file articles of incorporation under the general corporation law

of this state, including the Texas Business Corporation Act.

(b) An association incorporated as provided by this section is

governed by the law under which it is incorporated except to the

extent that that law conflicts with this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.034. USE OF PUBLIC FUNDS PROHIBITED. Public funds

appropriated to a state department or to a state institution may

not be used to create a cooperative association under this

subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.035. MEMBERSHIP; MEMBERSHIP PRIVILEGES; EXPULSION OF

MEMBERS. (a) An eligible institution may be elected to

membership in a cooperative association by:

(1) the organizers of the association at the time of

organization; or

(2) the board of directors of the association according to the

association's bylaws.

(b) Only an eligible institution may become a member of an

association created under this subchapter.

(c) A membership certificate is transferable only to an eligible

institution in the manner provided by the rules prescribed in the

bylaws.

(d) Each member has voting rights in the management of an

association as prescribed in the bylaws.

(e) A member may be suspended or expelled for misconduct under

the rules prescribed in the bylaws.

(f) An association shall pay an expelled member for cancellation

of the membership, if the member's contractual obligations

pledged to the payment of the association's notes, bonds, or

other obligations have been fully paid or other provision has

been made. The amount and date of payment are as prescribed in

the bylaws.

(g) Amounts paid or property conveyed or transferred to an

association by an expelled member and not required to be returned

to the member under Subsection (f) may be retained by the

association. Facilities or property acquired by the association

remains the property of the association and the expelled member

does not have a lien or other right to the facilities or

property.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.036. MEMBERSHIP NOT REQUIRED. A component institution

of an institution that is supported by the federal or state

government or a department, division, or agency of the federal

government is not required to be a member of a cooperative

association created under this subchapter but may be a member of

one or more associations.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.037. POWERS OF COOPERATIVE ASSOCIATION. To carry out

the purposes of this subchapter, a cooperative association may:

(1) acquire, own, and operate a system on a cooperative basis

solely for the benefit of eligible institutions, regardless of

whether the eligible institution is a member of the association,

and may engage in activities for the benefit of eligible

institutions that are necessarily related to the acquisition,

ownership, operation, and maintenance of a system;

(2) acquire by purchase, lease, or other method land and

interests in land appropriate or reasonably incidental to a

system and may own, hold, improve, develop, and manage any land

and interests in land acquired;

(3) construct, improve, enlarge, or equip buildings or other

structures on that land;

(4) encumber or dispose of any land or interests in land,

buildings, or structures owned or held by the association;

(5) acquire by lease, purchase, manufacture, or other method any

personal property appropriate or reasonably incidental to a

system;

(6) borrow or raise money;

(7) sell, grant security interest in, pledge, or otherwise

dispose of and collect on accounts receivable, contract rights,

and other choses in action; and

(8) make, draw, accept, endorse, execute, and issue bonds,

debentures, notes, or other obligations for money borrowed or

payment of property purchased, and may secure the payment by

mortgage on, creation of security interests in, or pledge of or

conveyance of assignment in trust of all or part of any property

held by the association.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.038. PROVISION OF SERVICES; COSTS. (a) A cooperative

association may provide services from a system to eligible

institutions and may determine the amount to be charged for

providing the services.

(b) Notwithstanding Sections 301.032 and 301.037, a cooperative

association may provide from a system central heating and cooling

services, including steam and heated and chilled water supply, to

persons other than eligible institutions and may determine the

amount to be charged for providing services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

939, Sec. 10, eff. September 1, 2007.

Sec. 301.039. BONDS, NOTES, OR OTHER OBLIGATIONS. (a) A

cooperative association may borrow money from public or private

sources or issue bonds, notes, or other obligations in amounts

necessary to create, enlarge, maintain, or operate a system.

(b) The association shall pay the bonds, notes, or other

obligations of the association solely from revenue received from

the operation of a system or from funds specifically provided for

that purpose from other sources. An association may pledge its

revenues or funds to secure payment of the bonds, notes, or other

obligations.

(c) Bonds, notes, or other obligations issued by an association

do not constitute indebtedness of the state or of any eligible

institution that is a member of the association. Holders of

bonds, notes, or other obligations may not demand or enforce

payment of principal of or interest on the bonds, notes, or other

obligations out of funds other than those specifically pledged to

secure payment of those bonds, notes, or other obligations.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.040. BONDS AS INVESTMENTS. Bonds issued by a

cooperative association under this subchapter are legal and

authorized investments for:

(1) a bank;

(2) a savings and loan association;

(3) an insurance company;

(4) a fiduciary; and

(5) a trustee.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.041. LIABILITY TO CREDITORS. (a) Except as provided

by this subchapter, a member of a cooperative association is not

liable to the association or its creditors in excess of the

amount contracted for by the member. When the contract is paid in

the amount and at the time specified in the contract, the

member's liability ceases.

(b) This subchapter does not authorize a state-supported

health-related institution to make a financial commitment beyond

the current budget period for the institution.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.042. TAX EXEMPTION. (a) A cooperative association

created under this subchapter is not required to pay a tax or

assessment on its property or on any purchase made by the

association.

(b) Except as provided by Subsection (c), an association is not

required to pay an annual franchise tax.

(c) An association is exempt from the franchise tax imposed by

Chapter 171, Tax Code, only if the association is exempted by

that chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.043. ANNUAL REPORT. A cooperative association shall

file an annual report with the secretary of state showing the

assets and conditions of the association's affairs.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.044. SURPLUS REVENUE. The directors of a cooperative

association may, in accordance with the association's bylaws,

deposit to the credit of the surplus fund any surplus revenue

derived from a system or divide the surplus revenue among the

patrons in proportion to the patrons' respective contributions to

the working capital of the association and their patronage.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.045. LOANS TO MEMBERS PROHIBITED. A cooperative

association may not loan money to a member.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.046. LIBERAL CONSTRUCTION. This subchapter shall be

liberally construed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 301.047. CONSTRUCTION OF SUBCHAPTER. (a) This subchapter

does not prevent a cooperative association from:

(1) creating recourse or nonrecourse debt in the form of bonds,

debentures, notes, or any other form of obligation;

(2) encumbering, mortgaging, pledging, or granting a security

interest in any property of the cooperative association;

(3) refunding existing debt or obligations by any means

available under this subchapter; or

(4) otherwise exercising all express or implied powers granted

by Section 301.033(b), 301.037, 301.038, 301.039, or 301.044, or

granted by state corporation laws.

(b) This section only clarifies the powers of cooperative

associations and does not expand their powers.

Added by Acts 1993, 73rd Leg., ch. 902, Sec. 1, eff. June 19,

1993.



CHAPTER 311. POWERS AND DUTIES OF HOSPITALS

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE F. POWERS AND DUTIES OF HOSPITALS

CHAPTER 311. POWERS AND DUTIES OF HOSPITALS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 311.001. SPECIAL HOSPITAL REQUIREMENTS FOR GRADUATE OF

FOREIGN MEDICAL SCHOOL PROHIBITED. (a) A hospital may not, as a

condition to beginning a hospital internship or residency,

require a United States citizen who resides in this state and who

holds a diploma from a medical school outside the United States

that is listed in the World Directory of Medical Schools

published by the World Health Organization to:

(1) take an examination other than an examination required by

the Texas State Board of Medical Examiners to be taken by a

graduate of a medical school in the United States before allowing

that graduate to begin an internship or residency;

(2) complete a period of internship or graduate clinical

training; or

(3) be certified by the Educational Council for Foreign Medical

Graduates.

(b) This section applies only to a hospital that:

(1) is licensed by this state;

(2) is operated by this state or a political subdivision of this

state; or

(3) receives direct or indirect state financial assistance.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 311.002. ITEMIZED STATEMENT OF BILLED SERVICES. (a) Each

hospital shall develop, implement, and enforce a written policy

for the billing of hospital services and supplies. The policy

must include:

(1) a periodic review of the itemized statements required by

Subsection (b); and

(2) a procedure for handling complaints relating to billed

services.

(b) Not later than the 30th business day after the date of the

hospital discharge of a person who receives hospital services,

the hospital shall provide on request an itemized statement of

the billed services provided to the person. The itemized

statement must:

(1) be printed in a conspicuous manner;

(2) list the date services and supplies were provided;

(3) state whether:

(A) a claim has been submitted to a third party payor; and

(B) a third party payor has paid the claim;

(4) if payment is not required, state that payment is not

required:

(A) in a typeface that is bold-faced, capitalized, underlined,

or otherwise set out from surrounding written material; or

(B) by other reasonable means so as to be conspicuous that

payment is not required; and

(5) contain the telephone number of the facility to call for an

explanation of acronyms, abbreviations, and numbers used to

describe the services provided or supplies used or any other

questions regarding the bill.

(c) Before a person is discharged from a hospital, the hospital

shall inform the person of the availability of the statement.

(d) To be entitled to receive a statement, a person must request

the statement not later than one year after the date on which the

person is discharged from the hospital. The hospital shall

provide the statement to the person not later than the 30th day

after the date on which the person requests the statement.

(e) A hospital shall provide an itemized statement of billed

services to a third party payor who is actually or potentially

responsible for paying all or part of the billed services

provided to a patient and who has received a claim for payment of

those services. To be entitled to receive a statement, the third

party payor must request the statement from the hospital and must

have received a claim for payment. The request must be made not

later than one year after the date on which the payor received

the claim for payment. The hospital shall provide the statement

to the payor not later than the 30th day after the date on which

the payor requests the statement. If a third party payor receives

a claim for payment of part but not all of the billed services,

the third party payor may request an itemized statement of only

the billed services for which payment is claimed or to which any

deduction or copayment applies.

(f) If a person, including a third party payor, requests more

than two copies of the statement, the hospital may charge a

reasonable fee for the third and subsequent copies provided to

that person. The fee may not exceed the hospital's cost to copy,

process, and deliver the copy to the person.

(g) The Texas Department of Health or other appropriate

licensing agency may enforce this section by assessing an

administrative penalty, obtaining an injunction, or providing any

other appropriate remedy, including suspending, revoking, or

refusing to renew a hospital's license.

(h) In this section, "hospital" includes:

(1) a treatment facility licensed under Chapter 464; and

(2) a mental health facility licensed under Chapter 577.

(i) This section does not apply to a hospital maintained or

operated by the federal government.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 903, Sec. 2.01, eff. Aug.

30, 1993; Acts 1999, 76th Leg., ch. 610, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 5, eff. September 1, 2007.

Sec. 311.0025. AUDITS OF BILLING. (a) A hospital, treatment

facility, mental health facility, or health care professional may

not submit to a patient or a third party payor a bill for a

treatment that the hospital, facility, or professional knows was

not provided or knows was improper, unreasonable, or medically or

clinically unnecessary.

(b) If the appropriate licensing agency receives a complaint

alleging a violation of Subsection (a), the agency may audit the

billings and patient records of the hospital, treatment facility,

mental health facility, or health care professional.

(c) A hospital, treatment facility, mental health facility, or

health care professional that violates Subsection (a) is subject

to disciplinary action, including denial, revocation, suspension,

or nonrenewal of the license of the hospital, facility, or

professional. Disciplinary action taken under this section is in

addition to any other civil, administrative, or criminal penalty

provided by law.

(d) In this section:

(1) "Health care professional" means an individual licensed,

certified, or regulated by a health care regulatory agency who is

eligible for reimbursement for treatment ordered or rendered by

that professional.

(2) "Hospital" means a hospital licensed under Chapter 241.

(3) "Mental health facility" means a mental health facility

licensed under Chapter 577.

(4) "Treatment facility" means a treatment facility licensed

under Chapter 464.

(e) A licensing agency may not take disciplinary action against

a hospital, treatment facility, mental health facility, or health

care professional for unknowing and isolated billing errors.

Added by Acts 1993, 73rd Leg., ch. 903, Sec. 2.02, eff. Aug. 30,

1993. Amended by Acts 1999, 76th Leg., ch. 1271, Sec. 1, eff.

Sept. 1, 1999.

Sec. 311.003. REIMBURSEMENT FOR INFANT TRANSPORT TO HOSPITAL

NEONATAL INTENSIVE CARE UNIT. (a) A hospital that agrees to

admit an infant into its level III neonatal intensive care unit

shall pay for the part of the cost of transporting the infant to

the hospital from any location in this state that the hospital

administrator determines cannot be paid:

(1) by a member of the infant's immediate family or other person

legally responsible for the infant's support through personal

means; or

(2) by insurance or another benefit system that pays for

transportation for that purpose.

(b) A hospital is entitled to receive state reimbursement for

funds spent by the hospital under Subsection (a).

(c) The Texas Department of Health shall administer the state

funds for reimbursement under this section, and may spend not

more than $100,000 each fiscal year from earned federal funds or

private donations to implement this section.

(d) The Texas Board of Health shall adopt rules that establish

qualifications for reimbursement and provide procedures for

applying for reimbursement.

(e) In this section, "level III neonatal intensive care unit"

means a neonatal care unit that complies with standards adopted

by the American Academy of Pediatrics.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. EMERGENCY SERVICES

Sec. 311.021. DEFINITION. In this subchapter, "emergency

services" means services that are usually and customarily

available at a hospital and that must be provided immediately to:

(1) sustain a person's life;

(2) prevent serious permanent disfigurement or loss or

impairment of the function of a body part or organ; or

(3) provide for the care of a woman in active labor or, if the

hospital is not equipped for that service, to provide necessary

treatment to allow the woman to travel to a more appropriate

facility without undue risk of serious harm.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 311.022. DISCRIMINATION PROHIBITED IN DENIAL OF SERVICES;

CRIMINAL PENALTIES. (a) An officer, employee, or medical staff

member of a general hospital may not deny emergency services

because a person cannot establish the person's ability to pay for

the services or because of the person's race, religion, or

national ancestry if:

(1) the services are available at the hospital; and

(2) the person is diagnosed by a licensed physician as requiring

those services.

(b) An officer or employee of a general hospital may not deny a

person in need of emergency services access to diagnosis by a

licensed physician on the hospital staff because the person

cannot establish the person's ability to pay for the services or

because of the person's race, religion, or national ancestry.

(c) In addition, the person needing emergency services may not

be subjected to arbitrary, capricious, or unreasonable

discrimination based on age, sex, physical condition, or economic

status.

(d) An officer, employee, or medical staff member of a general

hospital commits an offense if that person recklessly violates

this section. An offense under this subsection is a Class B

misdemeanor, except that if the offense results in permanent

injury, permanent disability, or death, the offense is a Class A

misdemeanor.

(e) An officer, employee, or medical staff member of a general

hospital commits an offense if that person intentionally or

knowingly violates this section. An offense under this subsection

is a Class A misdemeanor, except that if, as a direct result of

the offense, a person denied emergency services dies, the offense

is a felony of the third degree.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 311.023. NO LIABILITY FOR FAILURE TO PROVIDE EMERGENCY

SERVICES AFTER GOOD FAITH EFFORT. An employee of a general

hospital that does not have physician services available at the

time of an emergency is not in violation of Section 311.022 if,

after a reasonable good faith effort, a physician fails to

provide or delegate the provision of medical services as required

by state statutes.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 311.024. PAYMENT FOR SERVICES REQUIRED. This subchapter

does not relieve a person of that person's obligation to pay for

services provided by a hospital if the person can pay for those

services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. HOSPITAL DATA REPORTING AND COLLECTION SYSTEM

Sec. 311.031. DEFINITIONS. In this subchapter:

(1) "Board" means the Texas Board of Health.

(2) "Charity care" means the unreimbursed cost to a hospital of:

(A) providing, funding, or otherwise financially supporting

health care services on an inpatient or outpatient basis to a

person classified by the hospital as "financially indigent" or

"medically indigent"; and/or

(B) providing, funding, or otherwise financially supporting

health care services provided to financially indigent persons

through other nonprofit or public outpatient clinics, hospitals,

or health care organizations.

(3) "Contractual allowances" means the difference between

revenue at established rates and amounts realizable from

third-party payors under contractual agreements.

(4) "Department" means the Texas Department of Health.

(5) "Donations" means the unreimbursed costs of providing cash

and in-kind services and gifts, including facilities, equipment,

personnel, and programs, to other nonprofit or public outpatient

clinics, hospitals, or health care organizations.

(6) "Education-related costs" means the unreimbursed cost to a

hospital of providing, funding, or otherwise financially

supporting educational benefits, services, and programs

including:

(A) education of physicians, nurses, technicians, and other

medical professionals and health care providers;

(B) provision of scholarships and funding to medical schools,

colleges, and universities for health professions education;

(C) education of patients concerning diseases and home care in

response to community needs; and

(D) community health education through informational programs,

publications, and outreach activities in response to community

needs.

(7) "Financially indigent" means an uninsured or underinsured

person who is accepted for care with no obligation or a

discounted obligation to pay for the services rendered based on

the hospital's eligibility system.

(8) "Government-sponsored indigent health care" means the

unreimbursed cost to a hospital of providing health care services

to recipients of Medicaid and other federal, state, or local

indigent health care programs, eligibility for which is based on

financial need.

(9) "Health care organization" means a nonprofit or public

organization that provides, funds, or otherwise financially

supports health care services provided to financially indigent

persons.

(10) "Hospital" means:

(A) a general or special hospital licensed under Chapter 241;

(B) a private mental hospital licensed under Chapter 577; and

(C) a treatment facility licensed under Chapter 464.

(11) "Hospital eligibility system" means the financial criteria

and procedure used by a hospital to determine if a patient is

eligible for charity care. The system shall include income levels

and means testing indexed to the federal poverty guidelines;

provided, however, that a hospital may not establish an

eligibility system which sets the income level eligible for

charity care lower than that required by counties under Section

61.023 or higher, in the case of the financially indigent, than

200 percent of the federal poverty guidelines. A hospital may

determine that a person is financially or medically indigent

pursuant to the hospital's eligibility system after health care

services are provided.

(12) "Hospital system" means a system of local nonprofit

hospitals under the common governance of a single corporate

parent that are located within a radius of not more than 125

linear miles of the corporate parent.

(13) "Medically indigent" means a person whose medical or

hospital bills after payment by third-party payors exceed a

specified percentage of the patient's annual gross income,

determined in accordance with the hospital's eligibility system,

and the person is financially unable to pay the remaining bill.

(14) "Research-related costs" means the unreimbursed cost to a

hospital of providing, funding, or otherwise financially

supporting facilities, equipment, and personnel for medical and

clinical research conducted in response to community needs.

(15) "Subsidized health services" means those services provided

by a hospital in response to community needs for which the

reimbursement is less than the hospital's cost for providing the

services and which must be subsidized by other hospital or

nonprofit supporting entity revenue sources. Subsidized health

services may include but are not limited to:

(A) emergency and trauma care;

(B) neonatal intensive care;

(C) free-standing community clinics; and

(D) collaborative efforts with local government or private

agencies in preventive medicine, such as immunization programs.

(16) "Unreimbursed costs" means the costs a hospital incurs for

providing services after subtracting payments received from any

source for such services including but not limited to the

following: third-party insurance payments; Medicare payments;

Medicaid payments; Medicare education reimbursements; state

reimbursements for education; payments from drug companies to

pursue research; grant funds for research; and disproportionate

share payments. For purposes of this definition, the term "costs"

shall be calculated by applying the cost to charge ratios derived

in accordance with generally accepted accounting principles for

hospitals to billed charges. The calculation of the cost to

charge ratios shall be based on the most recently completed and

audited prior fiscal year of the hospital or hospital system.

Prior to January 1, 1996, for purposes of this definition,

charitable contributions and grants to a hospital, including

transfers from endowment or other funds controlled by the

hospital or its nonprofit supporting entities, shall not be

subtracted from the costs of providing services for purposes of

determining unreimbursed costs. After January 1, 1996, for

purposes of this definition, charitable contributions and grants

to a hospital, including transfers from endowment or other funds

controlled by the hospital or its nonprofit supporting entities,

shall not be subtracted from the costs of providing services for

purposes of determining the unreimbursed costs of charity care

and government-sponsored indigent health care.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 360, Sec. 1, eff. Sept. 1,

1993; Acts 1993, 73rd Leg., ch. 705, Sec. 6.01, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 781, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.032. DEPARTMENT ADMINISTRATION OF HOSPITAL REPORTING

AND COLLECTION SYSTEM. (a) The department shall establish a

uniform reporting and collection system for hospital financial

and utilization data.

(b) The board shall adopt necessary rules consistent with this

subchapter to govern the reporting and collection of data.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 726, Sec. 2, eff. Sept. 1,

1995.

Sec. 311.033. FINANCIAL AND UTILIZATION DATA REQUIRED. (a) A

hospital shall submit to the department financial and utilization

data for that hospital, including data relating to the

hospital's:

(1) total gross revenue, including:

(A) Medicare gross revenue;

(B) Medicaid gross revenue;

(C) other revenue from state programs;

(D) revenue from local government programs;

(E) local tax support;

(F) charitable contributions;

(G) other third party payments;

(H) gross inpatient revenue; and

(I) gross outpatient revenue;

(2) total deductions from gross revenue, including:

(A) contractual allowance; and

(B) any other deductions;

(3) charity care;

(4) bad debt expense;

(5) total admissions, including:

(A) Medicare admissions;

(B) Medicaid admissions;

(C) admissions under a local government program;

(D) charity care admissions; and

(E) any other type of admission;

(6) total discharges;

(7) total patient days;

(8) average length of stay;

(9) total outpatient visits;

(10) total assets;

(11) total liabilities;

(12) estimates of unreimbursed costs of subsidized health

services reported separately in the following categories:

(A) emergency care and trauma care;

(B) neonatal intensive care;

(C) free-standing community clinics;

(D) collaborative efforts with local government or private

agencies in preventive medicine, such as immunization programs;

and

(E) other services that satisfy the definition of "subsidized

health services" contained in Section 311.031(13);

(13) donations;

(14) total cost of reimbursed and unreimbursed research;

(15) total cost of reimbursed and unreimbursed education

separated into the following categories:

(A) education of physicians, nurses, technicians, and other

medical professionals and health care providers;

(B) scholarships and funding to medical schools, colleges, and

universities for health professions education;

(C) education of patients concerning diseases and home care in

response to community needs;

(D) community health education through informational programs,

publications, and outreach activities in response to community

needs; and

(E) other educational services that satisfy the definition of

"education-related costs" under Section 311.031(6).

(b) The data must be based on the hospital's most recent audited

financial records.

(c) The data must be submitted in the form and at the time

established by the department.

(d) A hospital that does not submit to the department the data

required under this section is subject to civil penalties under

Section 104.043.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 360, Sec. 2, eff. Sept. 1,

1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

797, Sec. 11, eff. June 19, 2009.

Sec. 311.0335. MENTAL HEALTH AND CHEMICAL DEPENDENCY DATA. (a)

A hospital that provides mental health or chemical dependency

services shall submit to the department financial and utilization

data relating to the mental health and chemical dependency

services provided by the hospital, including data for inpatient

and outpatient services relating to:

(1) patient demographics, including race, ethnicity, age,

gender, and county of residence;

(2) admissions;

(3) discharges, including length of inpatient treatment;

(4) specific diagnoses and procedures according to criteria

prescribed by the Diagnostic and Statistical Manual of Mental

Disorders, 3rd Edition, Revised, or a later version prescribed by

the department;

(5) total charges and the components of the charges;

(6) payor sources; and

(7) use of mechanical restraints.

(b) The data must be submitted in the form and at the time

established by the department.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 6.02, eff. Sept. 1,

1993.

Sec. 311.035. USE OF DATA. (a) The department shall use the

data collected under this subchapter to publish an annual report

regarding:

(1) the amount of charity care, bad debt, and other

uncompensated care hospitals provide;

(2) the use of hospital services by indigent patients; and

(3) the effect of indigent care services on hospitals.

(b) Repealed by Acts 1995, 74th Leg., ch. 726, Sec. 5(1), eff.

Sept. 1, 1995.

(c) The department shall enter into an interagency agreement

with the Texas Department of Mental Health and Mental

Retardation, Texas Commission on Alcohol and Drug Abuse, and

Texas Department of Insurance relating to the mental health and

chemical dependency data collected under Section 311.0335. The

agreement shall address the collection, analysis, and sharing of

the data by the agencies.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 705, Sec. 6.03, eff. Sept.

1, 1993; Acts 1995, 74th Leg., ch. 726, Sec. 3, 5(1), eff. Sept.

1, 1995.

Sec. 311.036. DATA VERIFICATION. (a) Before the department may

publish the report required by Section 311.035 or provide data to

the public in any other manner, the department shall give each

hospital a copy of the preliminary report or provide the hospital

an opportunity in some other manner to verify the data relating

to that hospital.

(b) If a hospital does not submit corrected data before the 31st

day after the date on which the hospital receives the preliminary

report or other data, the department shall presume that the data

is correct.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 311.037. CONFIDENTIAL DATA; CRIMINAL PENALTY. (a) The

following data reported or submitted to the department under this

subchapter is confidential:

(1) data regarding a specific patient; or

(2) financial data regarding a provider or facility submitted to

the department before September 1, 1987. All financial data

regarding a provider or facility submitted after September 1,

1987, are no longer confidential.

(b) Before the department may disclose confidential data under

this subchapter, the department must remove any information that

identifies a specific patient.

(c) A person commits an offense if the person:

(1) discloses, distributes, or sells confidential data obtained

under this subchapter; or

(2) violates Subsection (b).

(d) An offense under Subsection (c) is a Class B misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 360, Sec. 3, eff. Sept. 1,

1993.

Sec. 311.039. EXEMPTION. A hospital may, but is not required

to, provide the data required by Section 311.033 if the hospital:

(1) is exempt from state franchise, sales, ad valorem, or other

state or local taxes; and

(2) does not seek or receive reimbursement for providing health

care services to patients from any source, including:

(A) the patient or any person legally obligated to support the

patient;

(B) a third party payor; or

(C) Medicaid, Medicare, or any other federal, state, or local

program for indigent health care.

Added by Acts 1997, 75th Leg., ch. 261, Sec. 15, eff. Sept. 1,

1997.

SUBCHAPTER D. COMMUNITY BENEFITS AND CHARITY CARE

Sec. 311.041. POLICY STATEMENT. It is the purpose of this

subchapter to clarify and set forth the duties, responsibilities,

and benefits that apply to hospitals for providing community

benefits that include charity care.

Added by Acts 1993, 73rd Leg., ch. 360, Sec. 4, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 204, Sec. 22.01, eff.

Sept. 1, 2003.

Sec. 311.042. DEFINITIONS. In this subchapter:

(1) "Charity care" means those amounts defined as charity care

in Section 311.031(2).

(2) "Community benefits" means the unreimbursed cost to a

hospital of providing charity care, government-sponsored indigent

health care, donations, education, government-sponsored program

services, research, and subsidized health services. Community

benefits does not include the cost to the hospital of paying any

taxes or other governmental assessments.

(3) "Contributions" means the dollar value of cash donations and

the fair market value at the time of donation of in-kind

donations to the hospital from individuals, organizations, or

other entities. Contributions does not include the value of a

donation designated or otherwise restricted by the donor for

purposes other than charity care.

(4) "Donations" means those amounts defined as donations in

Section 311.031(5).

(5) "Education-related costs" means those amounts defined as

education-related costs in Section 311.031(6).

(6) "Government-sponsored indigent health care" means those

amounts defined as government-sponsored indigent health care in

Section 311.031(8).

(7) "Government-sponsored program unreimbursed costs" means the

unreimbursed cost to the hospital of providing health care

services to the beneficiaries of Medicare, the Civilian Health

and Medical Program of the Uniformed Services, and other federal,

state, or local government health care programs.

(8) "Net patient revenue" is an accounting term and shall be

calculated in accordance with generally accepted accounting

principles for hospitals.

(9)(A) "Nonprofit hospital" means a hospital that is:

(i) eligible for tax-exempt bond financing; or

(ii) exempt from state franchise, sales, ad valorem, or other

state or local taxes; and

(iii) organized as a nonprofit corporation or a charitable trust

under the laws of this state or any other state or country.

(B) For purposes of this subchapter, a "nonprofit hospital"

shall not include a hospital that:

(i) is exempt from state franchise, sales, ad valorem, or other

state or local taxes;

(ii) does not receive payment for providing health care services

to any inpatients or outpatients from any source including but

not limited to the patient or any person legally obligated to

support the patient, third-party payors, Medicare, Medicaid, or

any other federal, state, or local indigent care program; payment

for providing health care services does not include charitable

donations, legacies, bequests, or grants or payments for

research; and

(iii) does not discriminate on the basis of inability to pay,

race, color, creed, religion, or gender in its provision of

services; or

(iv) is located in a county with a population under 50,000 where

the entire county or the population of the entire county has been

designated as a Health Professionals Shortage Area.

(10) "Nonprofit supporting entities" means nonprofit entities

created by the hospital or its parent entity to further the

charitable purposes of the hospital and that are owned or

controlled by the hospital or its parent entity.

(11) "Research-related costs" means those amounts defined as

research-related costs in Section 311.031(12).

(12) "Tax-exempt benefits" means all of the following,

calculated in accordance with standard accounting principles for

hospitals for tax purposes using the applicable statutes, rules,

and regulations regarding the calculation of these taxes:

(A) the dollar amount of federal, state, and local taxes

foregone by a nonprofit hospital and its nonprofit supporting

entities. For purposes of this definition federal, state, and

local taxes include income, franchise, ad valorem, and sales

taxes;

(B) the dollar amount of contributions received by a nonprofit

hospital and its nonprofit supporting entities; and

(C) the value of tax-exempt bond financing received by a

nonprofit hospital and its nonprofit supporting entities.

(13) "Subsidized health services" means those amounts defined as

subsidized health services in Section 311.031(13).

(14) "Unreimbursed costs" means costs as defined in Section

311.031(14).

(15) "Hospital system" means a system of local nonprofit

hospitals under the common governance of a single corporate

parent that are located within a radius of not more than 125

linear miles of the corporate parent.

Added by Acts 1993, 73rd Leg., ch. 360, Sec. 4, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 781, Sec. 2, eff. Sept. 1, 1995.

Sec. 311.043. DUTY OF NONPROFIT HOSPITALS TO PROVIDE COMMUNITY

BENEFITS. (a) A nonprofit hospital shall provide health care

services to the community and shall comply with all federal,

state, and local government requirements for tax exemption in

order to maintain such exemption. These health care services to

the community shall include charity care and government-sponsored

indigent health care and may include other components of

community benefits as both terms are defined in Sections 311.031

and 311.042.

(b) In order to qualify as a charitable organization under

Sections 11.18(d)(1), 151.310(a)(2) and (e), and 171.063(a)(1),

Tax Code, and to satisfy the requirements of this subchapter, a

nonprofit hospital shall provide community benefits, which

include charity care and government-sponsored indigent health

care, in an amount that satisfies the requirements of Section

311.045. A determination of the amount of charity care and

government-sponsored indigent health care provided by a hospital

shall be based on the most recently completed and audited prior

fiscal year of the hospital.

(c) Reductions in the amount of community benefits, which

includes charity care and government-sponsored indigent health

care, provided by a nonprofit hospital shall be considered

reasonable when the financial reserves of the hospital are

reduced to such a level that the hospital would be in violation

of any applicable bond covenants, when necessary to prevent the

hospital from endangering its ability to continue operations, or

if the hospital, as a result of a natural or other disaster, is

required substantially to curtail its operations.

(d) A hospital's admissions policy must provide for the

admission of financially indigent and medically indigent persons

pursuant to its charity care requirements as set forth in this

subchapter.

Added by Acts 1993, 73rd Leg., ch. 360, Sec. 4, eff. Sept. 1,

1993.

Sec. 311.044. COMMUNITY BENEFITS PLANNING BY NONPROFIT

HOSPITALS. (a) A nonprofit hospital shall develop:

(1) an organizational mission statement that identifies the

hospital's commitment to serving the health care needs of the

community; and

(2) a community benefits plan defined as an operational plan for

serving the community's health care needs that sets out goals and

objectives for providing community benefits that include charity

care and government-sponsored indigent health care, as the terms

community benefits, charity care, and government-sponsored

indigent health care are defined by Sections 311.031 and 311.042,

and that identifies the populations and communities served by the

hospital.

(b) When developing the community benefits plan, the hospital

shall consider the health care needs of the community as

determined by community-wide needs assessments. For purposes of

this subsection, "community" means the primary geographic area

and patient categories for which the hospital provides health

care services; provided, however, that the primary geographic

area shall at least encompass the entire county in which the

hospital is located.

(c) The hospital shall include at least the following elements

in the community benefits plan:

(1) mechanisms to evaluate the plan's effectiveness, including

but not limited to a method for soliciting the views of the

communities served by the hospital;

(2) measurable objectives to be achieved within a specified time

frame; and

(3) a budget for the plan.

(d) In determining the community-wide needs assessment required

by Subsection (b), a nonprofit hospital shall consider consulting

with and seeking input from representatives of the following

entities or organizations located in the community as defined by

Subsection (b):

(1) the local health department;

(2) the public health region under Chapter 121;

(3) the public health district;

(4) health-related organizations, including a health

professional association or hospital association;

(5) health science centers;

(6) private business;

(7) consumers;

(8) local governments; and

(9) insurance companies and managed care organizations with an

active market presence in the community.

(e) Representatives of a nonprofit hospital shall consider

meeting with representatives of the entities and organizations

listed in Subsection (d) to assess the health care needs of the

community and population served by the nonprofit hospital.

Added by Acts 1993, 73rd Leg., ch. 360, Sec. 4, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1101, Sec. 1, eff.

Sept. 1, 1997.

Sec. 311.045. COMMUNITY BENEFITS AND CHARITY CARE REQUIREMENTS.

(a) A nonprofit hospital or hospital system shall annually

satisfy the requirements of this subchapter and of Sections

11.18(d)(1), 151.310(a)(2) and (e), and 171.063(a)(1), Tax Code,

to provide community benefits which include charity care and

government-sponsored indigent health care by complying with one

or more of the standards set forth in Subsection (b). The

hospital or hospital system shall file a statement with the

Bureau of State Health Data and Policy Analysis at the department

and the chief appraiser of the local appraisal district no later

than the 120th day after the hospital's or hospital system's

fiscal year ends, stating which of the standards in Subsection

(b) have been satisfied, provided, however, that the first report

shall be filed no later than the 120th day after the end of the

hospital's or hospital system's fiscal year ending during 1994.

For hospitals in a hospital system, the corporate parent may

elect to satisfy the charity care requirements of this subchapter

for each of the hospitals within the system on a consolidated

basis.

(b)(1) A nonprofit hospital or hospital system may elect to

provide community benefits, which include charity care and

government-sponsored indigent health care, according to any of

the following standards:

(A) charity care and government-sponsored indigent health care

are provided at a level which is reasonable in relation to the

community needs, as determined through the community needs

assessment, the available resources of the hospital or hospital

system, and the tax-exempt benefits received by the hospital or

hospital system;

(B) charity care and government-sponsored indigent health care

are provided in an amount equal to at least 100 percent of the

hospital's or hospital system's tax-exempt benefits, excluding

federal income tax; or

(C) charity care and community benefits are provided in a

combined amount equal to at least five percent of the hospital's

or hospital system's net patient revenue, provided that charity

care and government-sponsored indigent health care are provided

in an amount equal to at least four percent of net patient

revenue.

(2) For purposes of satisfying Subdivision (1)(C), a hospital or

hospital system may not change its existing fiscal year unless

the hospital or hospital system changes its ownership or

corporate structure as a result of a sale or merger.

(3) A nonprofit hospital that has been designated as a

disproportionate share hospital under the state Medicaid program

in the current fiscal year or in either of the previous two

fiscal years shall be considered to have provided a reasonable

amount of charity care and government-sponsored indigent health

care and shall be deemed in compliance with the standards in this

subsection.

(c) The providing of charity care and government-sponsored

indigent health care in accordance with Subsection (b)(1)(A)

shall be guided by the prudent business judgment of the hospital

which will ultimately determine the appropriate level of charity

care and government-sponsored indigent health care based on the

community needs, the available resources of the hospital, the

tax-exempt benefits received by the hospital, and other factors

that may be unique to the hospital, such as the hospital's volume

of Medicare and Medicaid patients. These criteria shall not be

determinative factors, but shall be guidelines contributing to

the hospital's decision, along with other factors which may be

unique to the hospital. The standards set forth in Subsections

(b)(1)(B) and (b)(1)(C) shall also not be considered

determinative of the amount of charity care and

government-sponsored indigent health care that will be considered

reasonable under Subsection (b)(1)(A).

(d) For purposes of this section, a hospital that satisfies

Subsection (b)(1)(A) or (b)(3) shall be excluded in determining a

hospital system's compliance with the standards provided by

Subsection (b)(1)(B) or (b)(1)(C).

(e) In any fiscal year that a hospital or hospital system,

through unintended miscalculation, fails to meet any of the

standards in Subsection (b), the hospital or hospital system

shall not lose its tax-exempt status without the opportunity to

cure the miscalculation in the fiscal year following the fiscal

year the failure is discovered by both meeting one of the

standards and providing an additional amount of charity care and

government-sponsored indigent health care that is equal to the

shortfall from the previous fiscal year. A hospital or hospital

system may apply this provision only once every five years.

(f) A nonprofit hospital or hospital system under contract with

a local county to provide indigent health care services under

Chapter 61 may credit unreimbursed costs from direct care

provided to an eligible county resident toward meeting the

nonprofit hospital's or system's charity care and

government-sponsored indigent health care requirement.

Added by Acts 1993, 73rd Leg., ch. 360, Sec. 4, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 781, Sec. 3, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 260, Sec. 1, eff. Jan.

1, 1998; Acts 2001, 77th Leg., ch. 654, Sec. 1, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1263, Sec. 78, eff. Sept. 1,

2001.

Sec. 311.0455. ANNUAL REPORT BY THE DEPARTMENT. (a) The

department shall submit to the attorney general and comptroller

not later than July 1 of each year a report listing each

nonprofit hospital or hospital system that did not meet the

requirements of Section 311.045 during the preceding fiscal year.

(b) The department shall submit to the attorney general and the

comptroller not later than November 1 of each year a report

containing the following information for each nonprofit hospital

or hospital system during the preceding fiscal year:

(1) the amount of charity care, as defined by Section 311.031,

provided;

(2) the amount of government-sponsored indigent health care, as

defined by Section 311.031, provided;

(3) the amount of community benefits, as defined by Section

311.042, provided;

(4) the amount of net patient revenue, as defined by Section

311.042, and the amount constituting four percent of net patient

revenue;

(5) the dollar amount of the hospital's or hospital system's

charity care and community benefits requirements met;

(6) a computation of the percentage by which the amount

described by Subdivision (5) is above or below the dollar amount

of the hospital's or hospital system's charity care and community

benefits requirements;

(7) the amount of tax-exempt benefits, as defined by Section

311.042, provided, if the hospital is required to report

tax-exempt benefits under Section 311.045(b)(1)(A) or (b)(1)(B);

and

(8) the amount of charity care expenses reported in the

hospital's or hospital system's audited financial statement.

(c) The department shall make the report required by Subsection

(b) available to the public and shall issue a press release

concerning the availability of the report.

(d) For purposes of Subsection (b), "nonprofit hospital"

includes the following if the hospital is not located in a county

with a population under 50,000 where the entire county or the

population of the entire county has been designated as a Health

Professionals Shortage Area:

(1) a Medicaid disproportionate share hospital; or

(2) a public hospital that is owned or operated by a political

subdivision or municipal corporation of the state, including a

hospital district or authority.

Added by Acts 1997, 75th Leg., ch. 260, Sec. 2, eff. Jan. 1,

1998.

Sec. 311.0456. ELIGIBILITY AND CERTIFICATION FOR LIMITED

LIABILITY. (a) In this section:

(1) "Department" means the Department of State Health Services.

(2) "Nonprofit hospital" has the meaning assigned by Section

311.042(9)(A).

(b) This section applies only to a nonprofit hospital or

hospital system that is certified by the department under

Subsection (d).

(c) To be eligible for certification under Subsection (d), a

nonprofit hospital or hospital system must provide:

(1) charity care in an amount equal to at least eight percent of

the net patient revenue of the hospital or hospital system during

the most recent fiscal year of the hospital or system; and

(2) at least 40 percent of the charity care provided in the

county in which the hospital is located.

(d) To be certified under this subsection, a nonprofit hospital

or hospital system must submit a written request for

certification to the department not later than May 31 of each

year stating that the hospital or system is eligible for

certification. The department must determine eligibility for

certification not later than December 31 of the year in which the

department receives the request by checking the report submitted

by the hospital or system under Section 311.033 and the statement

of community benefits and charity care submitted by the nonprofit

hospital or hospital system under Section 311.045. If a report

under Section 311.033 is not available for all hospitals in a

county in which a nonprofit hospital meeting the requirement of

Subsection (c)(1) is requesting certification, the department

shall determine the eligibility of the hospital or hospital

system using other sources of verified charity care information

available at the time of certification. The department shall

certify that the hospital or hospital system has met the

requirements for certification. The certification issued under

this subsection to a nonprofit hospital or hospital system takes

effect on December 31 of that year and expires on the anniversary

of that date.

(e) For the purposes of Subsection (b), a corporation certified

by the Texas State Board of Medical Examiners as a nonprofit

organization under Section 162.001, Occupations Code, whose sole

member is a qualifying hospital or hospital system is considered

a nonprofit hospital or hospital system.

(f) Notwithstanding any other law, the liability of a nonprofit

hospital or hospital system for noneconomic damages as defined by

Section 41.001, Civil Practice and Remedies Code, for a cause of

action that accrues during the period that the hospital or system

is certified under this section is subject to the limitations

specified by Section 101.023(b), Civil Practice and Remedies

Code, and Subsection (c) of that section does not apply. This

subsection establishes the total combined limit of liability of

the nonprofit hospital or hospital system and any employee,

officer, or director of the hospital or system for noneconomic

damages for each person and each single occurrence, as described

by Section 101.023(b), Civil Practice and Remedies Code.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 22.02, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

376, Sec. 1, eff. June 17, 2005.

Sec. 311.046. ANNUAL REPORT OF COMMUNITY BENEFITS PLAN. (a) A

nonprofit hospital shall prepare an annual report of the

community benefits plan and shall include in the report at least

the following information:

(1) the hospital's mission statement;

(2) a disclosure of the health care needs of the community that

were considered in developing the hospital's community benefits

plan pursuant to Section 311.044(b);

(3) a disclosure of the amount and types of community benefits,

including charity care, actually provided. Charity care shall be

reported as a separate item from other community benefits;

(4) a statement of its total operating expenses computed in

accordance with generally accepted accounting principles for

hospitals from the most recent completed and audited prior fiscal

year of the hospital; and

(5) a completed worksheet that computes the ratio of cost to

charge for the fiscal year referred to in Subdivision (4) and

that includes the same requirements as Worksheet 1-A adopted by

the department in August 1994 for the 1994 "Annual Statement of

Community Benefits Standards".

(b) A nonprofit hospital shall file the annual report of the

community benefits plan with the Bureau of State Health Data and

Policy Analysis at the department. The report shall be filed no

later than April 30 of each year. In addition to the annual

report, a completed worksheet as required by Subsection (a)(5)

shall be filed no later than 10 working days after the date the

hospital files its Medicare cost report.

(c) A nonprofit hospital shall prepare a statement that notifies

the public that the annual report of the community benefits plan

is public information; that it is filed with the department; and

that it is available to the public on request from the

department. The statement shall be posted in prominent places

throughout the hospital, including but not limited to the

emergency room waiting area and the admissions office waiting

area. The statement shall also be printed in the hospital patient

guide or other material that provides the patient with

information about the admissions criteria of the hospital.

(d) Each hospital shall provide, to each person who seeks any

health care service at the hospital, notice, in appropriate

languages, if possible, about the charity care program, including

the charity care and eligibility policies of the program, and how

to apply for charity care. Such notice shall also be

conspicuously posted in the general waiting area, in the waiting

area for emergency services, in the business office, and in such

other locations as the hospital deems likely to give notice of

the charity care program and policies. Each hospital shall

annually publish notice of the hospital's charity care program

and policies in a local newspaper of general circulation in the

county. Each notice under this subsection must be written in

language readily understandable to the average reader.

(e) For purposes of this section, "nonprofit hospital" includes

the following if the hospital is not located in a county with a

population under 50,000 where the entire county or the population

of the entire county has been designated as a Health

Professionals Shortage Area:

(1) a Medicaid disproportionate share hospital; or

(2) a public hospital that is owned or operated by a political

subdivision or municipal corporation of the state, including a

hospital district or authority.

Added by Acts 1993, 73rd Leg., ch. 360, Sec. 4, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 260, Sec. 3, eff. Jan.

1, 1998; Acts 2001, 77th Leg., ch. 654, Sec. 2, eff. Sept. 1,

2001.

Sec. 311.0461. INFORMATIONAL MANUAL. The department shall

annually publish a manual that lists each nonprofit hospital in

this state with a brief summary of the charity care policies and

community benefits that the nonprofit hospital provides.

Added by Acts 2001, 77th Leg., ch. 654, Sec. 3, eff. Sept. 1,

2001.

Sec. 311.047. PENALTIES. The department may assess a civil

penalty against a nonprofit hospital that fails to make a report

of the community benefits plan as required under this subchapter.

The penalty may not exceed $1,000 for each day a report is

delinquent after the date on which the report is due. No penalty

may be assessed against a hospital under this subsection until 10

business days have elapsed after written notification to the

hospital of its failure to file a report.

Added by Acts 1993, 73rd Leg., ch. 360, Sec. 4, eff. Sept. 1,

1993.

Sec. 311.048. RIGHTS AND REMEDIES. The rights and remedies

provided for in this subchapter shall not limit, affect, change,

or repeal any other statutory or common-law rights or remedies

available to the state or a nonprofit hospital.

Added by Acts 1993, 73rd Leg., ch. 360, Sec. 4, eff. Sept. 1,

1993.



CHAPTER 312. MEDICAL AND DENTAL CLINICAL EDUCATION IN PUBLIC HOSPITALS

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE F. POWERS AND DUTIES OF HOSPITALS

CHAPTER 312. MEDICAL AND DENTAL CLINICAL EDUCATION IN PUBLIC

HOSPITALS

Sec. 312.001. FINDING; PURPOSE. (a) The legislature finds that

the clinical education of medical and dental students, interns,

residents, and fellows attending a medical and dental unit or a

supported medical or dental school and the provision of patient

care to public hospitals can be more effectively and economically

undertaken if those institutions and hospitals coordinate and

cooperate, rather than compete, in their common endeavors.

(b) The purpose of this chapter is to authorize coordination and

cooperation between medical and dental units, supported medical

or dental schools, and public hospitals and to remove impediments

to that coordination and cooperation in order to:

(1) enhance the education of students, interns, residents, and

fellows attending a medical and dental unit or a supported

medical or dental school;

(2) enhance patient care; and

(3) avoid any waste of public money.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 312.002. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Health.

(2) "Commissioner" means the commissioner of health.

(3) "Coordinating entity" means a nonprofit corporation under

the Texas Non-Profit Corporation Act (Article 1396-1.01 et seq.,

Vernon's Texas Civil Statutes) that is a health organization

approved and certified by the Texas State Board of Medical

Examiners under Chapter 162, Occupations Code.

(4) "Medical and dental unit" has the meaning assigned by

Section 61.003, Education Code.

(5) "Public hospital" means a hospital, clinic, or other

facility for the provision of health care or dental care that is

owned or operated by the federal government, the state, or a

political subdivision or municipal corporation of the state,

including a hospital district or authority.

(6) "Supported medical or dental school" means a medical school

or dental school organized as a nonprofit corporation that is

under contract with the Texas Higher Education Coordinating Board

to provide educational services under Subchapter D, Chapter 61,

Education Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.791, eff.

Sept. 1, 2001.

Sec. 312.003. AGREEMENT REQUIRED. This chapter applies only if

a medical and dental unit and a supported medical or dental

school agree, either directly or through a coordinating entity,

to provide or cause to be provided medical, dental, or other

patient care or services or to perform or cause to be performed

medical, dental, or clinical education, training, or research

activities in a coordinated or cooperative manner in a public

hospital.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 312.004. CONTRACTS FOR COORDINATION OR COOPERATION. (a)

Medical and dental units, supported medical or dental schools,

coordinating entities, and public hospitals may make and perform

contracts among each other for the coordinated or cooperative

clinical education of the students, interns, residents, and

fellows enrolled at the units or schools.

(b) Medical and dental units and supported medical or dental

schools may undertake coordination or cooperation of clinical

education directly or through a coordinating entity.

(c) A medical and dental unit, a supported medical or dental

school, and a coordinating entity may contract with the owner or

operator of a public hospital for the clinical education of

students, interns, residents, and fellows enrolled at the unit or

school.

(d) The contracting parties may determine the terms of and the

consideration for a contract authorized under this section.

(e) The contract may provide for the coordinated, cooperative,

or exclusive assignment of the interns, residents, fellows,

faculty, and associated health care professionals of the

participating medical and dental units and supported medical or

dental schools to provide or perform health or dental services or

research at a public hospital.

(f) Coordinated or cooperative activities authorized under this

section may be performed by or on behalf of one or more of the

units, schools, or entities involved.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 312.005. APPROVAL OF CONTRACTS. (a) To be effective, a

contract under Section 312.004 must be submitted to the board.

(b) The commissioner shall review the contract on behalf of the

board. The commissioner shall approve the contract if the

commissioner finds the contract furthers the purposes of this

chapter.

(c) The commissioner may disapprove a contract only after notice

to all parties and a hearing.

(d) The commissioner may not modify a contract.

(e) The contract takes effect:

(1) when it is approved by the commissioner; or

(2) on the 31st day after the date on which the contract is

filed with the board by a medical and dental unit, supported

medical or dental school, or coordinating entity that is a party

to the contract, if the commissioner does not approve or

disapprove the contract within 30 days after the date on which

the contract is filed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 312.006. LIMITATION ON LIABILITY. (a) A medical and

dental unit, supported medical or dental school, or coordinating

entity engaged in coordinated or cooperative medical or dental

clinical education under Section 312.004, including patient care

and the provision or performance of health or dental services or

research at a public hospital, is not liable for its acts and

omissions in connection with those activities except to the

extent and up to the maximum amount of liability of state

government under Section 101.023(a), Civil Practice and Remedies

Code, for the acts and omissions of a governmental unit of state

government under Chapter 101, Civil Practice and Remedies Code.

(b) The limitation on liability provided by this section applies

regardless of whether the medical and dental unit, supported

medical or dental school, or coordinating entity is a

"governmental unit" as defined by Section 101.001, Civil Practice

and Remedies Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 312.007. INDIVIDUAL LIABILITY. (a) A medical and dental

unit, supported medical or dental school, or coordinating entity

is a state agency, and a director, trustee, officer, intern,

resident, fellow, faculty member, or other associated health care

professional or employee of a medical and dental unit, supported

medical or dental school, or coordinating entity is an employee

of a state agency for purposes of Chapter 104, Civil Practice and

Remedies Code, and for purposes of determining the liability, if

any, of the person for the person's acts or omissions while

engaged in the coordinated or cooperative activities of the unit,

school, or entity.

(b) A judgment in an action or settlement of a claim against a

medical and dental unit, supported medical or dental school, or

coordinating entity under Chapter 101, Civil Practice and

Remedies Code, bars any action involving the same subject matter

by the claimant against a director, trustee, officer, intern,

resident, fellow, faculty member, or other associated health care

professional or employee of the unit, school, or entity whose act

or omission gave rise to the claim as if the person were an

employee of a governmental unit against which the claim was

asserted as provided under Section 101.106, Civil Practice and

Remedies Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 313. CONSENT TO MEDICAL TREATMENT ACT

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE F. POWERS AND DUTIES OF HOSPITALS

CHAPTER 313. CONSENT TO MEDICAL TREATMENT ACT

Sec. 313.001. SHORT TITLE. This chapter may be cited as the

Consent to Medical Treatment Act.

Added by Acts 1993, 73rd Leg., ch. 407, Sec. 1, eff. Sept. 1,

1993.

Sec. 313.002. DEFINITIONS. In this chapter:

(1) "Adult" means a person 18 years of age or older or a person

under 18 years of age who has had the disabilities of minority

removed.

(2) "Attending physician" means the physician with primary

responsibility for a patient's treatment and care.

(3) "Decision-making capacity" means the ability to understand

and appreciate the nature and consequences of a decision

regarding medical treatment and the ability to reach an informed

decision in the matter.

(3-a) "Home and community support services agency" means a

facility licensed under Chapter 142.

(4) "Hospital" means a facility licensed under Chapter 241.

(5) "Incapacitated" means lacking the ability, based on

reasonable medical judgment, to understand and appreciate the

nature and consequences of a treatment decision, including the

significant benefits and harms of and reasonable alternatives to

any proposed treatment decision.

(6) "Medical treatment" means a health care treatment, service,

or procedure designed to maintain or treat a patient's physical

or mental condition, as well as preventative care.

(7) "Nursing home" means a facility licensed under Chapter 242.

(8) "Patient" means a person who:

(A) is admitted to a hospital;

(B) is residing in a nursing home; or

(C) is receiving services from a home and community support

services agency.

(9) "Physician" means:

(A) a physician licensed by the Texas State Board of Medical

Examiners; or

(B) a physician with proper credentials who holds a commission

in a branch of the armed services of the United States and who is

serving on active duty in this state.

(10) "Surrogate decision-maker" means an individual with

decision-making capacity who is identified as the person who has

authority to consent to medical treatment on behalf of an

incapacitated patient in need of medical treatment.

Added by Acts 1993, 73rd Leg., ch. 407, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1271, Sec. 1, eff. September 1, 2007.

Sec. 313.003. EXCEPTIONS AND APPLICATION. (a) This chapter

does not apply to:

(1) a decision to withhold or withdraw life-sustaining treatment

from qualified terminal or irreversible patients under Subchapter

B, Chapter 166;

(2) a health care decision made under a medical power of

attorney under Subchapter D, Chapter 166, or under Chapter XII,

Texas Probate Code;

(3) consent to medical treatment of minors under Chapter 32,

Family Code;

(4) consent for emergency care under Chapter 773;

(5) hospital patient transfers under Chapter 241; or

(6) a patient's legal guardian who has the authority to make a

decision regarding the patient's medical treatment.

(b) This chapter does not authorize a decision to withhold or

withdraw life-sustaining treatment.

Added by Acts 1993, 73rd Leg., ch. 407, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 450, Sec. 2.01, eff.

Sept. 1, 1999.

Sec. 313.004. CONSENT FOR MEDICAL TREATMENT. (a) If an adult

patient of a home and community support services agency or in a

hospital or nursing home is comatose, incapacitated, or otherwise

mentally or physically incapable of communication, an adult

surrogate from the following list, in order of priority, who has

decision-making capacity, is available after a reasonably

diligent inquiry, and is willing to consent to medical treatment

on behalf of the patient may consent to medical treatment on

behalf of the patient:

(1) the patient's spouse;

(2) an adult child of the patient who has the waiver and consent

of all other qualified adult children of the patient to act as

the sole decision-maker;

(3) a majority of the patient's reasonably available adult

children;

(4) the patient's parents; or

(5) the individual clearly identified to act for the patient by

the patient before the patient became incapacitated, the

patient's nearest living relative, or a member of the clergy.

(b) Any dispute as to the right of a party to act as a surrogate

decision-maker may be resolved only by a court of record having

jurisdiction under Chapter V, Texas Probate Code.

(c) Any medical treatment consented to under Subsection (a) must

be based on knowledge of what the patient would desire, if known.

(d) Notwithstanding any other provision of this chapter, a

surrogate decision-maker may not consent to:

(1) voluntary inpatient mental health services;

(2) electro-convulsive treatment; or

(3) the appointment of another surrogate decision-maker.

Added by Acts 1993, 73rd Leg., ch. 407, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1271, Sec. 2, eff. September 1, 2007.

Sec. 313.005. PREREQUISITES FOR CONSENT. (a) If an adult

patient of a home and community support services agency or in a

hospital or nursing home is comatose, incapacitated, or otherwise

mentally or physically incapable of communication and, according

to reasonable medical judgment, is in need of medical treatment,

the attending physician shall describe the:

(1) patient's comatose state, incapacity, or other mental or

physical inability to communicate in the patient's medical

record; and

(2) proposed medical treatment in the patient's medical record.

(b) The attending physician shall make a reasonably diligent

effort to contact or cause to be contacted the persons eligible

to serve as surrogate decision-makers. Efforts to contact those

persons shall be recorded in detail in the patient's medical

record.

(c) If a surrogate decision-maker consents to medical treatment

on behalf of the patient, the attending physician shall record

the date and time of the consent and sign the patient's medical

record. The surrogate decision-maker shall countersign the

patient's medical record or execute an informed consent form.

(d) A surrogate decision-maker's consent to medical treatment

that is not made in person shall be reduced to writing in the

patient's medical record, signed by the home and community

support services agency, hospital, or nursing home staff member

receiving the consent, and countersigned in the patient's medical

record or on an informed consent form by the surrogate

decision-maker as soon as possible.

Added by Acts 1993, 73rd Leg., ch. 407, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1271, Sec. 3, eff. September 1, 2007.

Sec. 313.006. LIABILITY FOR MEDICAL TREATMENT COSTS. Liability

for the cost of medical treatment provided as a result of consent

to medical treatment by a surrogate decision-maker is the same as

the liability for that cost if the medical treatment were

provided as a result of the patient's own consent to the

treatment.

Added by Acts 1993, 73rd Leg., ch. 407, Sec. 1, eff. Sept. 1,

1993.

Sec. 313.007. LIMITATION ON LIABILITY. (a) A surrogate

decision-maker is not subject to criminal or civil liability for

consenting to medical care under this chapter if the consent is

made in good faith.

(b) An attending physician, home and community support services

agency, hospital, or nursing home or a person acting as an agent

for or under the control of the physician, home and community

support services agency, hospital, or nursing home is not subject

to criminal or civil liability and has not engaged in

unprofessional conduct if the medical treatment consented to

under this chapter:

(1) is done in good faith under the consent to medical

treatment; and

(2) does not constitute a failure to exercise due care in the

provision of the medical treatment.

Added by Acts 1993, 73rd Leg., ch. 407, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1271, Sec. 4, eff. September 1, 2007.



CHAPTER 314. COOPERATIVE AGREEMENTS AMONG HOSPITALS

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE F. POWERS AND DUTIES OF HOSPITALS

CHAPTER 314. COOPERATIVE AGREEMENTS AMONG HOSPITALS

Sec. 314.001. DEFINITIONS. In this chapter:

(1) "Attorney general" means the attorney general of Texas or

any assistant attorney general acting under the direction of the

attorney general of Texas.

(2) "Cooperative agreement" means an agreement among two or more

hospitals for the allocation or sharing of health care equipment,

facilities, personnel, or services.

(3) "Department" means the Texas Department of Health.

(4) "Hospital" means a general or special hospital licensed

under Chapter 241 or a private mental hospital licensed under

Chapter 577.

Added by Acts 1993, 73rd Leg., ch. 638, Sec. 1, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 313.001 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(25), eff. Sept. 1, 1995.

Sec. 314.002. REVIEW AND CERTIFICATION OF COOPERATIVE

AGREEMENTS. (a) A hospital may negotiate and enter into

cooperative agreements with other hospitals in the state if the

likely benefits resulting from the agreement outweigh any

disadvantages attributable to a reduction in competition that may

result from the agreements. Acting through their boards of

directors, a group of hospitals may conduct discussions or

negotiations concerning cooperative agreements, provided that the

discussions or negotiations do not involve price fixing or

predatory pricing.

(b) Parties to a cooperative agreement may apply to the

department for a certification of public advantage governing the

cooperative agreement. The application must include a written

copy of the cooperative agreement and describe the nature and

scope of the cooperation in the agreement and any consideration

passing to any party under the agreement. A copy of the

application and copies of all additional related materials must

be submitted to the attorney general and to the department at the

same time. The department shall charge an application fee in an

amount not to exceed $10,000 per application.

(c) The department shall review the application in accordance

with the standards set forth in Subsections (e) and (f) and

shall, if requested, hold a public hearing in accordance with

rules adopted by the department. The department shall grant or

deny the application within 120 days of the date of filing of the

application and that decision must be in writing and set forth

the basis for the decision. The department shall furnish a copy

of the decision to the applicants, the attorney general, and any

intervenor within 10 days of its issuance.

(d) The department shall issue a certificate of public advantage

for a cooperative agreement if it determines that the applicants

have demonstrated by clear and convincing evidence that the

likely benefits resulting from the agreement outweigh any

disadvantages attributable to a reduction in competition that may

result from the agreement.

(e) In evaluating the potential benefits of a cooperative

agreement, the department shall consider whether one or more of

the following benefits may result from the cooperative agreement:

(1) enhancement of the quality of hospital and hospital-related

care provided to Texas citizens;

(2) preservation of hospital facilities in geographical

proximity to the communities traditionally served by those

facilities;

(3) gains in the cost efficiency of services provided by the

hospitals involved;

(4) improvements in the utilization of hospital resources and

equipment; and

(5) avoidance of duplication of hospital resources.

(f) The department's evaluation of any disadvantages

attributable to any reduction in competition likely to result

from the agreement may include, but need not be limited to, the

following factors:

(1) the extent of any likely adverse impact on the ability of

health maintenance organizations, preferred provider

organizations, or other health care payors to negotiate optimal

payment and service arrangements with hospitals, physicians,

allied health care professionals, or other health care providers;

(2) the extent of any reduction in competition among physicians,

allied health professionals, other health care providers, or

other persons furnishing goods or services to, or in competition

with, hospitals;

(3) the extent of any adverse impact on patients in the quality,

availability, and price of health care services; and

(4) the availability of arrangements that are less restrictive

to competition and achieve similar benefits.

(g) The department shall consult with the attorney general

regarding any potential reduction in competition that may result

from a cooperative agreement. The attorney general shall review

the application and all supporting documents provided by the

applicants, any documents or other information provided by any

intervenors, and any documents or testimony provided at a public

hearing, if any, on the application and shall advise the

department whether the proposed cooperative agreement would have

inappropriate impact on competition. If the attorney general

advises the department to deny an application, the attorney

general shall state the basis and reasons for the recommended

denial.

Added by Acts 1993, 73rd Leg., ch. 638, Sec. 1, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 313.002 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(25), eff. Sept. 1, 1995.

Sec. 314.003. ATTORNEY GENERAL AUTHORITY. (a) The attorney

general, at any time after an application is filed under Section

313.002(b), may require by civil investigative demand the

attendance and testimony of witnesses and the production of

documents in Travis County or the county in which the applicants

are located for the purpose of investigating whether the

cooperative agreement satisfies the standards set forth in

Section 313.002. All nonpublic documents produced and testimony

given to the attorney general are subject to the prohibitions on

disclosure and use of Section 15.10(i), Business & Commerce

Code. The attorney general may seek an order from the district

court compelling compliance with a civil investigative demand

issued under this section.

(b) The attorney general may seek to enjoin the operation of a

cooperative agreement for which an application for certificate of

public advantage has been filed by filing suit against the

parties to the cooperative agreement in district court. The

attorney general may file an action before or after the

department acts on the application for a certificate but, except

as provided in Subsection (e), the action must be brought not

later than 20 days following the attorney general's receipt of a

copy of the final and appealable decision of the department.

(c) Upon the filing of the complaint in an action under

Subsection (b), the department's certification, if previously

issued, must be stayed and the cooperative agreement is of no

further force unless the court orders otherwise or until the

action is concluded. The attorney general may apply to the court

for any ancillary temporary or preliminary relief necessary to

stay the cooperative agreement pending final disposition of the

case.

(d) In any action brought under Subsection (b), the applicants

for a certificate bear the burden of establishing by clear and

convincing evidence that in accordance with Sections 313.002(e)

and (f), the likely benefits resulting from the cooperative

agreement outweigh any disadvantages attributable to a reduction

in competition that may result from the agreement. In assessing

disadvantages attributable to a reduction in competition likely

to result from the agreement, the court may draw upon the

determinations of federal and Texas courts concerning

unreasonable restraint of trade under 15 U.S.C. Sections 1 and 2,

and Chapter 15, Business & Commerce Code.

(e) If, at any time following the 20-day period specified in

Subsection (b), the attorney general determines that as a result

of changed circumstances the benefits resulting from a certified

agreement no longer outweigh any disadvantages attributable to a

reduction in competition resulting from the agreement, the

attorney general may file suit in the district court seeking to

cancel the certificate of public advantage. The standard for

adjudication for an action brought under this subsection is as

follows:

(1) except as provided in Subdivision (2), in any action brought

under this subsection the attorney general has the burden of

establishing by a preponderance of the evidence that as a result

of changed circumstances the benefits resulting from the

agreement and the unavoidable costs of canceling the agreement

are outweighed by disadvantages attributable to a reduction in

competition resulting from the agreement;

(2) in any action under this subsection, if the attorney general

first establishes by a preponderance of evidence that the

department's certification was obtained as a result of material

misrepresentation to the department or the attorney general or as

the result of coercion, threats, or intimidation toward any party

to the cooperative agreement, then the parties to the agreement

bear the burden of establishing by clear and convincing evidence

that the benefits resulting from the agreement and the

unavoidable costs of canceling the agreement are outweighed by

disadvantages attributable to any reduction in competition

resulting from the agreement.

Added by Acts 1993, 73rd Leg., ch. 638, Sec. 1, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 313.003 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(25), eff. Sept. 1, 1995.

Sec. 314.004. MONITORING OF APPROVED COOPERATIVE AGREEMENTS.

(a) If, at any time following the approval of a cooperative

agreement by the department, the department determines that as a

result of changed circumstances the benefits resulting from an

approved agreement no longer outweigh any disadvantages

attributable to a reduction in competition resulting from the

agreement, the department may initiate proceedings to terminate

the certificate of public advantage.

(b) The department may request documents from the parties to the

cooperative agreement regarding the current status of the

agreement, including information relative to the continued

benefits and any disadvantages of the agreement and shall, if

requested, hold a public hearing to solicit additional

information concerning the effects of the cooperative agreement.

(c) If the department determines that the likely benefits

resulting from an approved cooperative agreement no longer

outweigh any disadvantages attributable to any potential

reduction in competition resulting from the agreement, the

department may terminate the certificate of public advantage.

Added by Acts 1993, 73rd Leg., ch. 638, Sec. 1, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 313.004 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(25), eff. Sept. 1, 1995.

Sec. 314.005. JUDICIAL REVIEW OF DEPARTMENT ACTION. Any party

aggrieved by a decision of the department in granting or denying

an application, refusing to act on an application, or terminating

a certificate is entitled to judicial review of the decision in

accordance with Chapter 2001, Government Code.

Added by Acts 1993, 73rd Leg., ch. 638, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995. Renumbered by Health & Safety Code Sec.

313.005 by Acts 1995, 74th Leg., ch. 76, Sec. 17.01(25), eff.

Sept. 1, 1995.

Sec. 314.006. VALIDITY OF CERTIFIED COOPERATIVE AGREEMENTS. (a)

Notwithstanding Section 15.05(a), Business & Commerce Code,

or any other provision of law, a cooperative agreement for which

a certificate of public advantage has been issued is a lawful

agreement. Notwithstanding Section 15.05(a), Business &

Commerce Code, or any other provision of law, if the parties to a

cooperative agreement file an application for a certificate of

public advantage governing the agreement with the department, the

conduct of the parties in negotiating and entering into a

cooperative agreement is lawful conduct.

(b) If the department, or in any action by the attorney general

the district court, determines that the applicants have not

established by clear and convincing evidence that the likely

benefits resulting from a cooperative agreement outweigh any

disadvantages attributable to any potential reduction in

competition resulting from the agreement, the agreement is

invalid and has no further force or effect.

(c) Nothing in this chapter exempts hospitals from compliance

with the requirements of Chapters 241 or 577 of this code.

Added by Acts 1993, 73rd Leg., ch. 638, Sec. 1, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 313.006 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(25), eff. Sept. 1, 1995.

Sec. 314.007. MERGERS AND CONSOLIDATIONS INVOLVING HOSPITALS.

The provisions of this chapter do not apply to any agreement

among hospitals by which ownership or control over substantially

all of the stock, assets of activities of one or more previously

licensed and operating hospitals is placed under the control of

another licensed hospital or hospitals.

Added by Acts 1993, 73rd Leg., ch. 638, Sec. 1, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 313.007 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(25), eff. Sept. 1, 1995.

Sec. 314.008. AUTHORITY TO ADOPT RULES; EFFECTIVE DATE. (a)

This Act specifically excludes ground and/or air ambulance

services.

(b) The department shall have the authority to adopt rules to

implement the requirements of this chapter. Such rules shall be

adopted by March 1, 1994, at which time hospitals may file an

application with the department for a certification of public

advantage.

Added by Acts 1993, 73rd Leg., ch. 638, Sec. 1, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 313.008 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(25), eff. Sept. 1, 1995.



CHAPTER 321. PROVISION OF MENTAL HEALTH, CHEMICAL DEPENDENCY, AND REHABILITATION SERVICES

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE G. PROVISION OF SERVICES IN CERTAIN FACILITIES

CHAPTER 321. PROVISION OF MENTAL HEALTH, CHEMICAL DEPENDENCY, AND

REHABILITATION SERVICES

Sec. 321.001. DEFINITIONS. In this chapter:

(1) "Comprehensive medical rehabilitation" means the provision

of rehabilitation services that are designed to improve or

minimize a person's physical or cognitive disabilities, maximize

a person's functional ability, or restore a person's lost

functional capacity through close coordination of services,

communication, interaction, and integration among several

professions that share the responsibility to achieve team

treatment goals for the person.

(2) "Hospital" has the meaning assigned by Section 241.003.

(3) "License" means a state agency permit, certificate,

approval, registration, or other form of permission required by

state law.

(4) "Mental health facility" has the meaning assigned by Section

571.003.

(5) "State health care regulatory agency" means a state agency

that licenses a health care professional.

(6) "Treatment facility" has the meaning assigned by Section

464.001.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 1.01, eff. Sept. 1,

1993.

Sec. 321.002. BILL OF RIGHTS. (a) The Texas Board of Mental

Health and Mental Retardation, Texas Board of Health, and Texas

Commission on Alcohol and Drug Abuse by rule shall each adopt a

"patient's bill of rights" that includes the applicable rights

included in this chapter, Subtitle C of Title 7, Chapters 241,

462, 464, and 466, and any other provisions the agencies consider

necessary to protect the health, safety, and rights of a patient

receiving voluntary or involuntary mental health, chemical

dependency, or comprehensive medical rehabilitation services in

an inpatient facility. In addition, each agency shall adopt rules

that:

(1) provide standards to prevent the admission of a minor to a

facility for treatment of a condition that is not generally

recognized as responsive to treatment in an inpatient treatment

setting; and

(2) prescribe the procedure for presenting the applicable bill

of rights and obtaining each necessary signature if:

(A) the patient cannot comprehend the information because of

illness, age, or other factors; or

(B) an emergency exists that precludes immediate presentation of

the information.

(b) The Board of Protective and Regulatory Services by rule

shall adopt a "children's bill of rights" for a minor receiving

treatment in a child-care facility for an emotional, mental

health, or chemical dependency problem.

(c) A "bill of rights" adopted under this section must

specifically address the rights of minors and provide that a

minor is entitled to:

(1) appropriate treatment in the least restrictive setting

available;

(2) not receive unnecessary or excessive medication;

(3) an individualized treatment plan and to participate in the

development of the plan; and

(4) a humane treatment environment that provides reasonable

protection from harm and appropriate privacy for personal needs.

(d) Rules adopted under this section shall provide for:

(1) treatment of minors by persons who have specialized

education and training in the emotional, mental health, and

chemical dependency problems and treatment of minors;

(2) separation of minor patients from adult patients; and

(3) regular communication between a minor patient and the

patient's family, subject only to a restriction in accordance

with Section 576.006.

(e) The Texas Board of Health, Texas Board of Mental Health and

Mental Retardation, Texas Commission on Alcohol and Drug Abuse,

and Board of Protective and Regulatory Services shall consult

each other for assistance in adopting rules under this section.

(f) Before a facility may admit a patient for inpatient mental

health, chemical dependency, or comprehensive medical

rehabilitation services, or before a child-care facility may

accept a minor for treatment, the facility shall provide to the

person and, if appropriate, to the person's parent, managing

conservator, or guardian, a written copy of the applicable "bill

of rights" adopted under this section. The facility shall provide

the written copies in the person's primary language, if possible.

In addition, the facility shall ensure that, within 24 hours

after the person is admitted to the facility, the rights

specified in the written copy are explained to the person and, if

appropriate, to the person's parent, managing conservator, or

guardian:

(1) orally, in simple, nontechnical terms in the person's

primary language, if possible; or

(2) through a means reasonably calculated to communicate with a

person who has an impairment of vision or hearing, if applicable.

(g) The facility shall ensure that:

(1) each patient admitted for inpatient mental health, chemical

dependency, or comprehensive rehabilitation services and each

minor admitted for treatment in a child-care facility and, if

appropriate, the person's parent, managing conservator, or

guardian signs a copy of the document stating that the person has

read the document and understands the rights specified in the

document; and

(2) the signed copy is made a part of the person's clinical

record.

(h) A facility shall prominently and conspicuously post a copy

of the "bill of rights" for display in a public area of the

facility that is readily available to patients, residents,

employees, and visitors. The "bill of rights" must be in English

and in a second language.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 1.01, eff. Sept. 1,

1993.

Sec. 321.003. SUIT FOR HARM RESULTING FROM VIOLATION. (a) A

treatment facility or mental health facility that violates a

provision of, or a rule adopted under, this chapter, Subtitle C

of Title 7, or Chapter 241, 462, 464, or 466 is liable to a

person receiving care or treatment in or from the facility who is

harmed as a result of the violation.

(b) A person who has been harmed by a violation may sue for

injunctive relief, damages, or both.

(c) A plaintiff who prevails in a suit under this section may

recover actual damages, including damages for mental anguish even

if an injury other than mental anguish is not shown.

(d) In addition to an award under Subsection (c), a plaintiff

who prevails in a suit under this section may recover exemplary

damages and reasonable attorney fees.

(e) A suit under this section may be brought in the district

court of the county in which:

(1) the plaintiff received care or treatment; or

(2) the defendant conducts business.

(f) A person harmed by a violation must bring suit not later

than the second anniversary of the date on which the person's

injury is discovered, except that a minor whose injury is

discovered before the minor's 18th birthday may bring suit at any

time before the minor's 20th birthday.

(g) This section does not supersede or abrogate any other remedy

existing in law.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 1.01, eff. Sept. 1,

1993.

Sec. 321.004. PENALTIES. In addition to the penalties

prescribed by this chapter, a violation of a provision of this

chapter by an individual or facility that is licensed by a state

health care regulatory agency is subject to the same consequence

as a violation of the licensing law applicable to the individual

or facility or of a rule adopted under that licensing law.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 1.01, eff. Sept. 1,

1993.



CHAPTER 322. USE OF RESTRAINT AND SECLUSION IN CERTAIN HEALTH CARE FACILITIES

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE G. PROVISION OF SERVICES IN CERTAIN FACILITIES

CHAPTER 322. USE OF RESTRAINT AND SECLUSION IN CERTAIN

HEALTH CARE FACILITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 322.001. DEFINITIONS. In this chapter:

(1) "Facility" means:

(A) a child-care institution, as defined by Section 42.002,

Human Resources Code, including a state-operated facility, that

is a residential treatment center or a child-care institution

serving children with mental retardation;

(B) an intermediate care facility licensed by the Department of

Aging and Disability Services under Chapter 252 or operated by

that department and exempt under Section 252.003 from the

licensing requirements of that chapter;

(C) a mental hospital or mental health facility, as defined by

Section 571.003;

(D) an institution, as defined by Section 242.002;

(E) an assisted living facility, as defined by Section 247.002;

or

(F) a treatment facility, as defined by Section 464.001.

(2) "Health and human services agency" means an agency listed in

Section 531.001, Government Code.

(3) "Seclusion" means the involuntary separation of a resident

from other residents and the placement of the resident alone in

an area from which the resident is prevented from leaving.

Added by Acts 2005, 79th Leg., Ch.

698, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. RESTRAINTS AND SECLUSION

Sec. 322.051. CERTAIN RESTRAINTS PROHIBITED. (a) A person may

not administer to a resident of a facility a restraint that:

(1) obstructs the resident's airway, including a procedure that

places anything in, on, or over the resident's mouth or nose;

(2) impairs the resident's breathing by putting pressure on the

torso; or

(3) interferes with the resident's ability to communicate.

(b) A person may use a prone or supine hold on the resident of a

facility only if the person:

(1) limits the hold to no longer than the period specified by

rules adopted under Section 322.052;

(2) uses the hold only as a last resort when other less

restrictive interventions have proven to be ineffective; and

(3) uses the hold only when an observer, who is trained to

identify the risks associated with positional, compression, or

restraint asphyxiation and with prone and supine holds and who is

not involved in the restraint, is ensuring the resident's

breathing is not impaired.

(c) Small residential facilities and small residential service

providers are exempt from Subsection (b)(3).

Added by Acts 2005, 79th Leg., Ch.

698, Sec. 1, eff. September 1, 2005.

Sec. 322.052. ADOPTION OF RESTRAINT AND SECLUSION PROCEDURES.

(a) For each health and human services agency that regulates the

care or treatment of a resident at a facility, the executive

commissioner of the Health and Human Services Commission shall

adopt rules to:

(1) define acceptable restraint holds that minimize the risk of

harm to a facility resident in accordance with this subchapter;

(2) govern the use of seclusion of facility residents; and

(3) develop practices to decrease the frequency of the use of

restraint and seclusion.

(b) The rules must permit prone and supine holds only as

transitional holds for use on a resident of a facility.

(c) A facility may adopt procedures for the facility's use of

restraint and seclusion on a resident that regulate, more

restrictively than is required by a rule of the regulating health

and human services agency, the use of restraint and seclusion.

Added by Acts 2005, 79th Leg., Ch.

698, Sec. 1, eff. September 1, 2005.

Sec. 322.053. NOTIFICATION. The executive commissioner of the

Health and Human Services Commission by rule shall ensure that

each resident at a facility regulated by a health and human

services agency and the resident's legally authorized

representative are notified of the rules and policies related to

restraints and seclusion.

Added by Acts 2005, 79th Leg., Ch.

698, Sec. 1, eff. September 1, 2005.

Sec. 322.054. RETALIATION PROHIBITED. (a) A facility may not

discharge or otherwise retaliate against:

(1) an employee, client, resident, or other person because the

employee, client, resident, or other person files a complaint,

presents a grievance, or otherwise provides in good faith

information relating to the misuse of restraint or seclusion at

the facility; or

(2) a client or resident of the facility because someone on

behalf of the client or resident files a complaint, presents a

grievance, or otherwise provides in good faith information

relating to the misuse of restraint or seclusion at the facility.

(b) A health and human services agency that registers or

otherwise licenses or certifies a facility may:

(1) revoke, suspend, or refuse to renew the license,

registration, or certification of a facility that violates

Subsection (a); or

(2) place on probation a facility that violates Subsection (a).

(c) A health and human services agency that regulates a facility

and that is authorized to impose an administrative penalty

against the facility under other law may impose an administrative

penalty against the facility for violating Subsection (a). Each

day a violation continues or occurs is a separate violation for

purposes of imposing a penalty. The amount of the penalty may

not exceed the maximum amount that the agency may impose against

the facility under the other law. The agency must follow the

procedures it would follow in imposing an administrative penalty

against the facility under the other law.

(d) A facility may contest and appeal the imposition of an

administrative penalty under Subsection (c) by following the same

procedures the facility would follow in contesting or appealing

an administrative penalty imposed against the facility by the

agency under the other law.

Added by Acts 2005, 79th Leg., Ch.

698, Sec. 1, eff. September 1, 2005.

Sec. 322.055. MEDICAID WAIVER PROGRAM. A Medicaid waiver

program provider, when providing supervised living or residential

support, shall comply with this chapter and rules adopted under

this chapter.

Added by Acts 2005, 79th Leg., Ch.

698, Sec. 1, eff. September 1, 2005.



CHAPTER 323. EMERGENCY SERVICES FOR SURVIVORS OF SEXUAL ASSAULT

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE G. PROVISION OF SERVICES IN CERTAIN FACILITIES

CHAPTER 323. EMERGENCY SERVICES FOR SURVIVORS

OF SEXUAL ASSAULT

Sec. 323.001. DEFINITIONS. In this chapter:

(1) "Community-wide plan" means an agreement entered into

between one or more health care facilities, entities

administering a sexual assault program, district attorney's

offices, or law enforcement agencies that designates one or more

health care facilities in the community as a primary health care

facility to furnish emergency medical services and evidence

collection to sexual assault survivors on a community or

area-wide basis.

(2) "Department" means the Department of State Health Services.

(3) "Health care facility" means a general or special hospital

licensed under Chapter 241 or a general or special hospital owned

by this state.

(4) "Sexual assault" means any act as described by Section

22.011 or 22.021, Penal Code.

(5) "Sexual assault survivor" means an individual who is a

victim of a sexual assault, regardless of whether a report is

made or a conviction is obtained in the incident.

Added by Acts 2005, 79th Leg., Ch.

934, Sec. 1, eff. September 1, 2005.

Renumbered from Health and Safety Code, Section 322.001 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(47), eff. September 1, 2007.

Sec. 323.002. PLAN FOR EMERGENCY SERVICES. (a) At the request

of the department, a health care facility shall submit to the

department for approval a plan for providing the services

required by Section 323.004 to sexual assault survivors who

arrive for treatment at the emergency department of the health

care facility.

(b) The department shall adopt procedures for submission,

approval, and modification of a plan required under this section.

(c) A health care facility shall submit the plan required by

this section not later than the 60th day after the date the

department requests the plan.

(d) The department shall approve or reject the plan not later

than the 120th day after the date the plan is submitted.

Added by Acts 2005, 79th Leg., Ch.

934, Sec. 1, eff. September 1, 2005.

Renumbered from Health and Safety Code, Section 322.002 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(47), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.002(10), eff. September 1, 2007.

Sec. 323.003. REJECTION OF PLAN. (a) If a plan required under

Section 323.002 is not approved, the department shall:

(1) return the plan to the health care facility; and

(2) identify the specific provisions under Section 323.004 with

which the plan conflicts or does not comply.

(b) Not later than the 90th day after the date the department

returns a plan to a health care facility under Subsection (a),

the facility shall correct and resubmit the plan to the

department for approval.

Added by Acts 2005, 79th Leg., Ch.

934, Sec. 1, eff. September 1, 2005.

Renumbered from Health and Safety Code, Section 322.003 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(47), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.002(11), eff. September 1, 2007.

Sec. 323.004. MINIMUM STANDARDS FOR EMERGENCY SERVICES. (a)

After a sexual assault survivor arrives at a health care facility

following an alleged sexual assault, the facility shall:

(1) provide care to the survivor in accordance with Subsection

(b); or

(2) stabilize and transfer the survivor to a health care

facility designated in a community-wide plan as the primary

health care facility in the community for treating sexual assault

survivors, which shall provide care to the survivor in accordance

with Subsection (b).

(b) A health care facility providing care to a sexual assault

survivor shall provide the survivor with:

(1) a forensic medical examination in accordance with Subchapter

B, Chapter 420, Government Code, if the examination has been

requested by a law enforcement agency under Article 56.06, Code

of Criminal Procedure, or is conducted under Article 56.065, Code

of Criminal Procedure;

(2) a private area, if available, to wait or speak with the

appropriate medical, legal, or sexual assault crisis center staff

or volunteer until a physician, nurse, or physician assistant is

able to treat the survivor;

(3) access to a sexual assault program advocate, if available,

as provided by Article 56.045, Code of Criminal Procedure;

(4) the information form required by Section 323.005;

(5) a private treatment room, if available;

(6) if indicated by the history of contact, access to

appropriate prophylaxis for exposure to sexually transmitted

infections; and

(7) the name and telephone number of the nearest sexual assault

crisis center.

(c) A health care facility must obtain documented consent before

providing the forensic medical examination and treatment.

Added by Acts 2005, 79th Leg., Ch.

934, Sec. 1, eff. September 1, 2005.

Renumbered from Health and Safety Code, Section 322.004 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(47), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.002(12), eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1140, Sec. 4, eff. June 19, 2009.

Sec. 323.005. INFORMATION FORM. (a) The department shall

develop a standard information form for sexual assault survivors

that must include:

(1) a detailed explanation of the forensic medical examination

required to be provided by law, including a statement that

photographs may be taken of the genitalia;

(2) information regarding treatment of sexually transmitted

infections and pregnancy, including:

(A) generally accepted medical procedures;

(B) appropriate medications; and

(C) any contraindications of the medications prescribed for

treating sexually transmitted infections and preventing

pregnancy;

(3) information regarding drug-facilitated sexual assault,

including the necessity for an immediate urine test for sexual

assault survivors who may have been involuntarily drugged;

(4) information regarding crime victims compensation, including:

(A) a statement that:

(i) a law enforcement agency will pay for the forensic portion

of an examination requested by the agency under Article 56.06,

Code of Criminal Procedure, and for the evidence collection kit;

or

(ii) the Department of Public Safety will pay the appropriate

fees for the forensic portion of an examination conducted under

Article 56.065, Code of Criminal Procedure, and for the evidence

collection kit; and

(B) reimbursement information for the medical portion of the

examination;

(5) an explanation that consent for the forensic medical

examination may be withdrawn at any time during the examination;

(6) the name and telephone number of sexual assault crisis

centers statewide; and

(7) information regarding postexposure prophylaxis for HIV

infection.

(b) A health care facility shall use the standard form developed

under this section.

(c) An individual employed by or under contract with a health

care facility may refuse to provide the information form required

by this section for ethical or religious reasons. If an

individual employed by or under contract with a health care

facility refuses to provide the survivor with the information

form, the health care facility must ensure that the information

form is provided without delay to the survivor by another

individual employed by or under contract with the facility.

Added by Acts 2005, 79th Leg., Ch.

934, Sec. 1, eff. September 1, 2005.

Renumbered from Health and Safety Code, Section 322.005 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(47), eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1140, Sec. 5, eff. June 19, 2009.

Sec. 323.006. INSPECTION. The department may conduct an

inspection of a health care facility to ensure compliance with

this chapter.

Added by Acts 2005, 79th Leg., Ch.

934, Sec. 1, eff. September 1, 2005.

Renumbered from Health and Safety Code, Section 322.006 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(47), eff. September 1, 2007.



CHAPTER 324. CONSUMER ACCESS TO HEALTH CARE INFORMATION

HEALTH AND SAFETY CODE

TITLE 4. HEALTH FACILITIES

SUBTITLE G. PROVISION OF SERVICES IN CERTAIN FACILITIES

CHAPTER 324. CONSUMER ACCESS TO HEALTH CARE INFORMATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 324.001. DEFINITIONS. In this chapter:

(1) "Average charge" means the mathematical average of facility

charges for an inpatient admission or outpatient surgical

procedure. The term does not include charges for a particular

inpatient admission or outpatient surgical procedure that exceed

the average by more than two standard deviations.

(2) "Billed charge" means the amount a facility charges for an

inpatient admission, outpatient surgical procedure, or health

care service or supply.

(3) "Costs" means the fixed and variable expenses incurred by a

facility in the provision of a health care service.

(4) "Consumer" means any person who is considering receiving, is

receiving, or has received a health care service or supply as a

patient from a facility. The term includes the personal

representative of the patient.

(5) "Department" means the Department of State Health Services.

(6) "Executive commissioner" means the executive commissioner of

the Health and Human Services Commission.

(7) "Facility" means:

(A) an ambulatory surgical center licensed under Chapter 243;

(B) a birthing center licensed under Chapter 244; or

(C) a hospital licensed under Chapter 241.

(8) "Facility-based physician" means a radiologist, an

anesthesiologist, a pathologist, an emergency department

physician, or a neonatologist.

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1290, Sec. 4, eff. June 19, 2009.

Sec. 324.002. RULES. The executive commissioner shall adopt and

enforce rules to further the purposes of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. CONSUMER GUIDE TO HEALTH CARE

Sec. 324.051. DEPARTMENT WEBSITE. (a) The department shall

make available on the department's Internet website a consumer

guide to health care. The department shall include information

in the guide concerning facility pricing practices and the

correlation between a facility's average charge for an inpatient

admission or outpatient surgical procedure and the actual, billed

charge for the admission or procedure, including notice that the

average charge for a particular inpatient admission or outpatient

surgical procedure will vary from the actual, billed charge for

the admission or procedure based on:

(1) the person's medical condition;

(2) any unknown medical conditions of the person;

(3) the person's diagnosis and recommended treatment protocols

ordered by the physician providing care to the person; and

(4) other factors associated with the inpatient admission or

outpatient surgical procedure.

(b) The department shall include information in the guide to

advise consumers that:

(1) the average charge for an inpatient admission or outpatient

surgical procedure may vary between facilities depending on a

facility's cost structure, the range and frequency of the

services provided, intensity of care, and payor mix;

(2) the average charge by a facility for an inpatient admission

or outpatient surgical procedure will vary from the facility's

costs or the amount that the facility may be reimbursed by a

health benefit plan for the admission or surgical procedure;

(3) the consumer may be personally liable for payment for an

inpatient admission, outpatient surgical procedure, or health

care service or supply depending on the consumer's health benefit

plan coverage;

(4) the consumer should contact the consumer's health benefit

plan for accurate information regarding the plan structure,

benefit coverage, deductibles, copayments, coinsurance, and other

plan provisions that may impact the consumer's liability for

payment for an inpatient admission, outpatient surgical

procedure, or health care service or supply; and

(5) the consumer, if uninsured, may be eligible for a discount

on facility charges based on a sliding fee scale or a written

charity care policy established by the facility.

(c) The department shall include on the consumer guide to health

care website:

(1) an Internet link for consumers to access quality of care

data, including:

(A) the Texas Health Care Information Collection website;

(B) the Hospital Compare website within the United States

Department of Health and Human Services website;

(C) the Joint Commission on Accreditation of Healthcare

Organizations website; and

(D) the Texas Hospital Association's Texas PricePoint website;

and

(2) a disclaimer noting the websites that are not provided by

this state or an agency of this state.

(d) The department may accept gifts and grants to fund the

consumer guide to health care. On the department's Internet

website, the department may not identify, recognize, or

acknowledge in any format the donors or grantors to the consumer

guide to health care.

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. BILLING OF FACILITY SERVICES AND SUPPLIES

Sec. 324.101. FACILITY POLICIES. (a) Each facility shall

develop, implement, and enforce written policies for the billing

of facility health care services and supplies. The policies must

address:

(1) any discounting of facility charges to an uninsured

consumer, subject to Chapter 552, Insurance Code;

(2) any discounting of facility charges provided to a

financially or medically indigent consumer who qualifies for

indigent services based on a sliding fee scale or a written

charity care policy established by the facility and the

documented income and other resources of the consumer;

(3) the providing of an itemized statement required by

Subsection (e);

(4) whether interest will be applied to any billed service not

covered by a third-party payor and the rate of any interest

charged;

(5) the procedure for handling complaints;

(6) the providing of a conspicuous written disclosure to a

consumer at the time the consumer is first admitted to the

facility or first receives services at the facility that:

(A) provides confirmation whether the facility is a

participating provider under the consumer's third-party payor

coverage on the date services are to be rendered based on the

information received from the consumer at the time the

confirmation is provided;

(B) informs consumers that a facility-based physician who may

provide services to the consumer while the consumer is in the

facility may not be a participating provider with the same

third-party payors as the facility;

(C) informs consumers that the consumer may receive a bill for

medical services from a facility-based physician for the amount

unpaid by the consumer's health benefit plan;

(D) informs consumers that the consumer may request a listing

of facility-based physicians who have been granted medical staff

privileges to provide medical services at the facility; and

(E) informs consumers that the consumer may request information

from a facility-based physician on whether the physician has a

contract with the consumer's health benefit plan and under what

circumstances the consumer may be responsible for payment of any

amounts not paid by the consumer's health benefit plan;

(7) the requirement that a facility provide a list, on request,

to a consumer to be admitted to, or who is expected to receive

services from, the facility, that contains the name and contact

information for each facility-based physician or facility-based

physician group that has been granted medical staff privileges to

provide medical services at the facility; and

(8) if the facility operates a website that includes a listing

of physicians who have been granted medical staff privileges to

provide medical services at the facility, the posting on the

facility's website of a list that contains the name and contact

information for each facility-based physician or facility-based

physician group that has been granted medical staff privileges to

provide medical services at the facility and the updating of the

list in any calendar quarter in which there are any changes to

the list.

(b) For services provided in an emergency department of a

hospital or as a result of an emergent direct admission, the

hospital shall provide the written disclosure required by

Subsection (a)(6) before discharging the patient from the

emergency department or hospital, as appropriate.

(c) Each facility shall post in the general waiting area and in

the waiting areas of any off-site or on-site registration,

admission, or business office a clear and conspicuous notice of

the availability of the policies required by Subsection (a).

(d) The facility shall provide an estimate of the facility's

charges for any elective inpatient admission or nonemergency

outpatient surgical procedure or other service on request and

before the scheduling of the admission or procedure or service.

The estimate must be provided not later than the 10th business

day after the date on which the estimate is requested. The

facility must advise the consumer that:

(1) the request for an estimate of charges may result in a delay

in the scheduling and provision of the inpatient admission,

outpatient surgical procedure, or other service;

(2) the actual charges for an inpatient admission, outpatient

surgical procedure, or other service will vary based on the

person's medical condition and other factors associated with

performance of the procedure or service;

(3) the actual charges for an inpatient admission, outpatient

surgical procedure, or other service may differ from the amount

to be paid by the consumer or the consumer's third-party payor;

(4) the consumer may be personally liable for payment for the

inpatient admission, outpatient surgical procedure, or other

service depending on the consumer's health benefit plan coverage;

and

(5) the consumer should contact the consumer's health benefit

plan for accurate information regarding the plan structure,

benefit coverage, deductibles, copayments, coinsurance, and other

plan provisions that may impact the consumer's liability for

payment for the inpatient admission, outpatient surgical

procedure, or other service.

(e) A facility shall provide to the consumer at the consumer's

request an itemized statement of the billed services if the

consumer requests the statement not later than the first

anniversary of the date the person is discharged from the

facility. The facility shall provide the statement to the

consumer not later than the 10th business day after the date on

which the statement is requested.

(f) A facility shall provide an itemized statement of billed

services to a third-party payor who is actually or potentially

responsible for paying all or part of the billed services

provided to a patient and who has received a claim for payment of

those services. To be entitled to receive a statement, the

third-party payor must request the statement from the facility

and must have received a claim for payment. The request must be

made not later than one year after the date on which the payor

received the claim for payment. The facility shall provide the

statement to the payor not later than the 30th day after the date

on which the payor requests the statement. If a third-party

payor receives a claim for payment of part but not all of the

billed services, the third-party payor may request an itemized

statement of only the billed services for which payment is

claimed or to which any deduction or copayment applies.

(g) A facility in violation of this section is subject to

enforcement action by the appropriate licensing agency.

(h) If a consumer or a third-party payor requests more than two

copies of the statement, the facility may charge a reasonable fee

for the third and subsequent copies provided. The fee may not

exceed the sum of:

(1) a basic retrieval or processing fee, which must include the

fee for providing the first 10 pages of the copies and which may

not exceed $30;

(2) a charge for each page of:

(A) $1 for the 11th through the 60th page of the provided

copies;

(B) 50 cents for the 61st through the 400th page of the provided

copies; and

(C) 25 cents for any remaining pages of the provided copies; and

(3) the actual cost of mailing, shipping, or otherwise

delivering the provided copies.

(i) If a consumer overpays a facility, the facility must refund

the amount of the overpayment not later than the 30th day after

the date the facility determines that an overpayment has been

made. This subsection does not apply to an overpayment subject

to Section 1301.132 or 843.350, Insurance Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1290, Sec. 5, eff. June 19, 2009.

Sec. 324.102. COMPLAINT PROCESS. A facility shall establish and

implement a procedure for handling consumer complaints, and must

make a good faith effort to resolve the complaint in an informal

manner based on its complaint procedures. If the complaint

cannot be resolved informally, the facility shall advise the

consumer that a complaint may be filed with the department and

shall provide the consumer with the mailing address and telephone

number of the department.

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 1, eff. September 1, 2007.

Sec. 324.103. CONSUMER WAIVER PROHIBITED. The provisions of

this chapter may not be waived, voided, or nullified by a

contract or an agreement between a facility and a consumer.

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 1, eff. September 1, 2007.






TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

CHAPTER 341. MINIMUM STANDARDS OF SANITATION AND HEALTH PROTECTION MEASURES

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE A. SANITATION

CHAPTER 341. MINIMUM STANDARDS OF SANITATION AND HEALTH

PROTECTION MEASURES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 341.001. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Health.

(2) "Department" means the Texas Department of Health.

(3) "Drinking water" means water distributed by an individual or

public or private agency for human consumption, for use in

preparing food or beverages, or for use in cleaning a utensil or

article used in preparing food or beverages for, or consuming

food or beverages by, human beings. The term includes water

supplied for human consumption or used by an institution catering

to the public.

(4) "Human excreta" means the urinary and bowel discharges of a

human.

(5) "Person" means an individual, corporation, organization,

government, business trust, partnership, association, or any

other legal entity.

(6) "Privy" means a facility for the disposal of human excreta.

(7) "Sanitary" means a condition of good order and cleanliness

that precludes the probability of disease transmission.

(8) "Septic tank" means a covered water-tight tank designed for

sewage treatment.

(9) "Toilet" means the hopper device for the deposit and

discharge of human excreta into a water carriage system.

(10) "Tourist court" means a camping place or group of two or

more mobile or permanent housing units operated as rental

property for the use of transient trade or trailer units housing

humans.

(11) "Water supply" means a source or reservoir of water

distributed and used for human consumption.

(12) "Water supply system operator" means a person who:

(A) is trained in the purification or distribution of a public

water supply;

(B) has a practical working knowledge of the chemistry and

bacteriology essential to the practical mechanics of water

purification; and

(C) is capable of conducting and maintaining the purification

processes in an efficient manner.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 341.002. RULES FOR SANITATION AND HEALTH PROTECTION. The

board may:

(1) adopt rules consistent with the purposes of this chapter;

and

(2) establish standards and procedures for the management and

control of sanitation and for health protection measures.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. NUISANCES AND GENERAL SANITATION

Sec. 341.011. NUISANCE. Each of the following is a public

health nuisance:

(1) a condition or place that is a breeding place for flies and

that is in a populous area;

(2) spoiled or diseased meats intended for human consumption;

(3) a restaurant, food market, bakery, other place of business,

or vehicle in which food is prepared, packed, stored,

transported, sold, or served to the public and that is not

constantly maintained in a sanitary condition;

(4) a place, condition, or building controlled or operated by a

state or local government agency that is not maintained in a

sanitary condition;

(5) sewage, human excreta, wastewater, garbage, or other organic

wastes deposited, stored, discharged, or exposed in such a way as

to be a potential instrument or medium in disease transmission to

a person or between persons;

(6) a vehicle or container that is used to transport garbage,

human excreta, or other organic material and that is defective

and allows leakage or spilling of contents;

(7) a collection of water in which mosquitoes are breeding in

the limits of a municipality or a collection of water that is a

breeding area for Culex quinquefasciatus mosquitoes that can

transmit diseases regardless of the collection's location other

than a location or property where activities meeting the

definition of Section 11.002(12)(A), Water Code, occur;

(8) a condition that may be proven to injuriously affect the

public health and that may directly or indirectly result from the

operations of a bone boiling or fat rendering plant, tallow or

soap works, or other similar establishment;

(9) a place or condition harboring rats in a populous area;

(10) the presence of ectoparasites, including bedbugs, lice, and

mites, suspected to be disease carriers in a place in which

sleeping accommodations are offered to the public;

(11) the maintenance of an open surface privy or an overflowing

septic tank so that the contents may be accessible to flies; and

(12) an object, place, or condition that is a possible and

probable medium of disease transmission to or between humans.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 130, Sec. 1, eff. May 27,

2003.

Sec. 341.012. ABATEMENT OF NUISANCE. (a) A person shall abate

a public health nuisance existing in or on a place the person

possesses as soon as the person knows that the nuisance exists.

(b) A local health authority who receives information and proof

that a public health nuisance exists in the local health

authority's jurisdiction shall issue a written notice ordering

the abatement of the nuisance to any person responsible for the

nuisance. The local health authority shall at the same time send

a copy of the notice to the local municipal, county, or district

attorney.

(c) The notice must specify the nature of the public health

nuisance and designate a reasonable time within which the

nuisance must be abated.

(d) If the public health nuisance is not abated within the time

specified by the notice, the local health authority shall notify

the prosecuting attorney who received the copy of the original

notice. The prosecuting attorney:

(1) shall immediately institute proceedings to abate the public

health nuisance; or

(2) request the attorney general to institute the proceedings or

provide assistance in the prosecution of the proceedings,

including participation as an assistant prosecutor when appointed

by the prosecuting attorney.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 648, Sec. 1, eff. Sept. 1,

1993.

Sec. 341.013. GARBAGE, REFUSE, AND OTHER WASTE. (a) Premises

occupied or used as residences or for business or pleasure shall

be kept in a sanitary condition.

(b) Kitchen waste, laundry waste, or sewage may not be allowed

to accumulate in, discharge into, or flow into a public place,

gutter, street, or highway.

(c) Waste products, offal, polluting material, spent chemicals,

liquors, brines, garbage, rubbish, refuse, used tires, or other

waste of any kind may not be stored, deposited, or disposed of in

a manner that may cause the pollution of the surrounding land,

the contamination of groundwater or surface water, or the

breeding of insects or rodents.

(d) A person using or permitting the use of land as a public

dump shall provide for the covering or incineration of all animal

or vegetable matter deposited on the land and for the disposition

of other waste materials and rubbish to eliminate the possibility

that those materials and rubbish might be a breeding place for

insects or rodents.

(e) A person may not permit vacant or abandoned property owned

or controlled by the person to be in a condition that will create

a public health nuisance or other condition prejudicial to the

public health.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 341.014. DISPOSAL OF HUMAN EXCRETA. (a) Human excreta in

a populous area shall be disposed of through properly managed

sewers, treatment tanks, chemical toilets, or privies constructed

and maintained in conformity with the department's

specifications, or by other methods approved by the department.

The disposal system shall be sufficient to prevent the pollution

of surface soil, the contamination of a drinking water supply,

the infection of flies or cockroaches, or the creation of any

other public health nuisance.

(b) Effluent from septic tanks constructed after September 4,

1945, shall be disposed of through:

(1) a subsurface drainage field designed in accordance with good

public health engineering practices; or

(2) any other method that does not create a public health

nuisance.

(c) A privy may not be constructed within 75 feet of a drinking

water well or of a human habitation, other than a habitation to

which the privy is appurtenant, without approval by the local

health authority or the board. A privy may not be constructed or

maintained over an abandoned well or over a stream.

(d) The superstructure and floor surrounding the seat riser and

hopper device of a privy constructed and maintained in conformity

with the department's specifications shall be kept in a sanitary

condition at all times and must have adequate lighting and

ventilation.

(e) Material and human excreta removed from a privy vault or

from any other place shall be handled in a manner that does not

create a public health nuisance. The material and human excreta

may not be deposited within 300 feet of a highway unless buried

or treated in accordance with the instructions of the local

health authority or the board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 341.015. SANITATION OF ICE PLANTS. (a) A person may not

go on the platform covering the tanks in which ice is frozen in

an ice factory unless the person is an officer, employee, or

other person whose duties require that action.

(b) An employee whose services are required on tanks shall be

provided with clean shoes or boots that may not be used for any

other purpose.

(c) Ice contaminated with sand, dirt, cinders, lint, or other

foreign substance may not be sold or offered for sale for human

consumption.

(d) Water used in the manufacturing of ice must be from an

approved source and be of a safe quality.

(e) An ice plant operator shall provide sanitary handwashing and

toilet facilities for the employees of the plant.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 341.016. SANITATION OF BUSINESSES; OCCUPATIONAL HEALTH AND

SAFETY. (a) A person may not use or permit to be used in a

business, manufacturing establishment, or other place of

employment a process, material, or condition known to have a

possible adverse effect on the health of the person's employees

unless arrangements have been made to maintain the occupational

environment in a manner that such injury will not occur.

(b) An industrial establishment shall be continually maintained

in a sanitary condition.

(c) The department shall make available to the state's citizens:

(1) current information concerning minimum allowable

concentrations of toxic gases; and

(2) environmental standards that relate to the health and safety

of the employees of industrial establishments in this state.

(d) The department shall survey industrial establishments to

study industrial health and sanitation issues, including water

supplies and distribution, waste disposal, and adverse conditions

caused by processes that may cause ill health of industrial

workers.

(e) The department shall give each surveyed establishment a

summary of the studies and findings under Subsection (d) and make

necessary recommendations for the adequate protection of the

health, safety, and well-being of the workers.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 341.017. SANITATION FACILITIES FOR RAILROAD

MAINTENANCE-OF-WAY EMPLOYEES. (a) The board shall adopt

reasonable rules to require railroads to provide adequate

sanitation facilities for railroad maintenance-of-way employees.

(b) The department may sue in a court of competent jurisdiction

to compel compliance with a rule adopted under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 341.018. RODENT CONTROL. (a) A person who possesses an

enclosed structure used or operated for public trade and who

knows that the structure is infested with rodents shall:

(1) attempt to exterminate the rodents by poisoning, trapping,

fumigating, or other appropriate means; and

(2) provide every practical means of eliminating rats in the

structure.

(b) A public building that is constructed after September 4,

1945, must incorporate rat-proofing features.

(c) The board shall promote rodent control programs in

rat-infested areas and in localities in which typhus fever has

appeared.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. SANITARY STANDARDS OF DRINKING WATER; PROTECTION OF

PUBLIC WATER SUPPLIES AND BODIES OF WATER

Sec. 341.031. PUBLIC DRINKING WATER. (a) Public drinking water

must be free from deleterious matter and must comply with the

standards established by the commission or the United States

Environmental Protection Agency. The commission may adopt and

enforce rules to implement the federal Safe Drinking Water Act

(42 U.S.C. Section 300f et seq.).

(b) In a public place or an establishment catering to the

public, a common drinking cup may not be used.

(c) Drinking water may not be served except in sanitary

containers or through other sanitary mediums.

(d) In this section, "common drinking cup" means a water or

other beverage receptacle used for serving more than one person.

The term does not include a water or other beverage receptacle

that is properly washed and sterilized after each use.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 353, Sec. 3, eff. Sept. 1,

1993; Acts 1997, 75th Leg., ch. 1010, Sec. 6.18, eff. Sept. 1,

1997.

Sec. 341.0315. PUBLIC DRINKING WATER SUPPLY SYSTEM REQUIREMENTS.

(a) To preserve the public health, safety, and welfare, the

commission shall ensure that public drinking water supply

systems:

(1) supply safe drinking water in adequate quantities;

(2) are financially stable; and

(3) are technically sound.

(b) The commission shall encourage and promote the development

and use of regional and areawide drinking water supply systems.

(c) Each public drinking water supply system shall provide an

adequate and safe drinking water supply. The supply must meet the

requirements of Section 341.031 and commission rules.

(d) The commission shall consider compliance history in

determining issuance of new permits, renewal permits, and permit

amendments for a public drinking water system.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 6.19, eff. Sept. 1,

1997.

Sec. 341.032. DRINKING WATER PROVIDED BY COMMON CARRIER. (a)

Drinking water provided by a common carrier or the common

carrier's agent shall be taken only from supplies certified as

meeting the standards established by the commission. The drinking

water shall be kept and dispensed in a sanitary manner.

(b) A watering point must meet the standards of sanitation and

water-handling practices established for those purposes by the

commission. The commission shall certify each watering point that

meets those standards.

(c) If a sanitary defect exists at the watering point, the

commission shall issue a supplemental certification showing that

the watering point is only provisionally approved. If a sanitary

defect continues after the expiration of a reasonable time

provided to correct the defect, the commission shall notify the

common carrier not to receive drinking water at the watering

point involved.

(d) In this section:

(1) "Common carrier" means a licensed firm, corporation, or

establishment that solicits and operates public freight or

passenger transportation service, including a vehicle employed in

that transportation service.

(2) "Watering point" means a place where drinking water is

placed aboard a vehicle operated as a common carrier.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.12, eff. Sept.

1, 1995.

Sec. 341.033. PROTECTION OF PUBLIC WATER SUPPLIES. (a) A

person may not furnish drinking water to the public for a charge

unless the production, processing, treatment, and distribution

are at all times under the supervision of a water supply system

operator holding a license issued by the commission under Chapter

37, Water Code.

(b) An owner, agent, manager, operator, or other person in

charge of a water supply system that furnishes water for public

or private use may not knowingly furnish contaminated drinking

water to a person or allow the appliances of the water supply

system to become unsanitary.

(c) The owner or manager of a water supply system furnishing

drinking water to at least 25,000 persons shall have the water

tested at least once daily to determine its sanitary quality and

shall submit monthly reports of the tests to the commission.

(d) The owner or manager of a water supply system furnishing

drinking water to less than 25,000 persons shall submit to the

commission during each monthly period of the system's operation

at least one specimen of water taken from the supply for

bacteriological analysis. The population under this subsection

shall be determined according to the most recent federal census

or other population-determining methods if a federal census is

not taken for the area served by the water supply system.

(e) The distribution system of a public drinking water supply

and that of any other water supply may not be physically

connected unless the other water is of a safe and sanitary

quality and the commission approves the connection.

(f) A public drinking water supply may not be connected to a

sprinkling, condensing, cooling, plumbing, or other system unless

the connection is designed to ensure against a backflow or

siphonage of sewage or contaminated water into the drinking water

supply.

(g) On discovery of a connection in violation of Subsection (e)

or (f), the local health authority shall give written notice to

the owner or agent maintaining the condition. The owner or agent

shall make the necessary corrections to eliminate the condition.

(h) Subsections (a)-(d) do not apply to the production,

distribution, or sale of raw, untreated surface water.

(i) An owner, agent, manager, operator, or other person in

charge of a public water supply system that furnishes water for

public or private use or a wastewater system that provides

wastewater services for public or private use shall maintain

internal procedures to notify the commission immediately of the

following events, if the event may negatively impact the

production or delivery of safe and adequate drinking water:

(1) an unusual or unexplained unauthorized entry at property of

the public water supply or wastewater system;

(2) an act of terrorism against the public water supply or

wastewater system;

(3) an unauthorized attempt to probe for or gain access to

proprietary information that supports the key activities of the

public water supply or wastewater system;

(4) a theft of property that supports the key activities of the

public water supply or wastewater system; or

(5) a natural disaster, accident, or act that results in damage

to the public water supply or wastewater system.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.13, eff. Sept.

1, 1995; Acts 2001, 77th Leg., ch. 880, Sec. 18, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1337, Sec. 18, eff. June 18, 2005.

Sec. 341.034. LICENSING AND REGISTRATION OF PERSONS WHO PERFORM

DUTIES RELATING TO PUBLIC WATER SUPPLIES. (a) A person who

operates a public water supply on a contract basis must hold a

registration issued by the commission under Chapter 37, Water

Code.

(b) A person who performs process control duties in production

or distribution of drinking water for a public water system must

hold a license issued by the commission under Chapter 37, Water

Code, unless:

(1) the duties are provided to a transient, noncommunity water

system; and

(2) the water system uses groundwater that is not under the

influence of surface water.

(c) A person who repairs or tests the installation or operation

of backflow prevention assemblies must hold a license issued by

the commission under Chapter 37, Water Code.

(d) A person who inspects homes and businesses to identify

potential or actual cross-connections or other contaminant

hazards in public water systems must hold a license issued by the

commission under Chapter 37, Water Code, unless the person is

licensed by the Texas State Board of Plumbing Examiners as a

plumbing inspector or water supply protection specialist.

(e) Unless the person is licensed by the Texas State Board of

Plumbing Examiners, a person must hold a license issued by the

commission under Chapter 37, Water Code, if, under a contract,

the person:

(1) installs, exchanges, connects, maintains, or services

potable water treatment equipment and appliances in public or

private water systems; or

(2) analyzes water to determine how to treat influent or

effluent water, alter or purify water, or add or remove a

mineral, chemical, or bacterial content or substance as part of

the complete installation, exchange, connection, maintenance, or

service of potable water treatment equipment and appliances.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.14, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 333, Sec. 33, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 880, Sec. 19, eff. Sept. 1, 2001.

Sec. 341.035. APPROVED PLANS REQUIRED FOR PUBLIC WATER SUPPLIES.

(a) Except as provided by Subsection (d), a person may not

begin construction of a public drinking water supply system

unless the executive director of the commission approves:

(1) a business plan for the system; and

(2) the plans and specifications for the system.

(b) The prospective owner or operator of the system must submit

to the executive director a business plan that demonstrates that

the owner or operator of the proposed system has available the

financial, managerial, and technical capability to ensure future

operation of the system in accordance with applicable laws and

rules. The executive director:

(1) shall review the business plan; and

(2) may order the prospective owner or operator of the system to

provide adequate financial assurance of ability to operate the

system in accordance with applicable laws and rules, in the form

of a bond or as specified by the commission, unless the executive

director finds that the business plan demonstrates adequate

financial capability.

(c) The prospective owner or operator of the proposed system

shall provide to the commission completed plans and

specifications for review and approval in accordance with

commission rules.

(d) A person is not required to file a business plan under

Subsection (a)(1) or (b) if the person:

(1) is a county;

(2) is a retail public utility as defined by Section 13.002,

Water Code, unless that person is a utility as defined by that

section;

(3) has executed an agreement with a political subdivision to

transfer the ownership and operation of the water supply system

to the political subdivision; or

(4) is a noncommunity nontransient water system and the person

has demonstrated financial assurance under Chapter 361 or 382 of

this code or Chapter 26, Water Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.023,

eff. Aug. 12, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.14,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1010, Sec. 6.20,

eff. Sept. 1, 1997.

Sec. 341.0351. NOTIFICATION OF SYSTEM CHANGES. Any person,

including a municipality, supplying a drinking water service to

the public that intends to make a material or major change in a

water supply system that may affect the sanitary features of that

utility must give written notice of that intention to the

commission before making the change.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.023,

eff. Aug. 12, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.14,

eff. Sept. 1, 1995. Renumbered from Health and Safety Code Sec.

341.035(b) and amended by Acts 1997, 75th Leg., ch. 1010, Sec.

6.20, eff. Sept. 1, 1997.

Sec. 341.0352. ADVERTISED QUALITY OF WATER SUPPLY. A water

supply system owner, manager, or operator or an agent of a water

supply system owner, manager, or operator may not advertise or

announce a water supply as being of a quality other than the

quality that is disclosed by the commission's latest rating.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.023,

eff. Aug. 12, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.14,

eff. Sept. 1, 1995. Renumbered from Health and Safety Code Sec.

341.035(c) by Acts 1997, 75th Leg., ch. 1010, Sec. 6.20, eff.

Sept. 1, 1997.

Sec. 341.0353. DRINKING WATER SUPPLY COMPARATIVE RATING

INFORMATION. The commission shall assemble and tabulate all

necessary information relating to public drinking water supplies

at least once each year and as often during the year as

conditions demand or justify. The information forms the basis of

an official comparative rating of public drinking water supply

systems.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.023,

eff. Aug. 12, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.14,

eff. Sept. 1, 1995. Renumbered from Health and Safety Code Sec.

341.035(d) and amended by Acts 1997, 75th Leg., ch. 1010, Sec.

6.20, eff. Sept. 1, 1997.

Sec. 341.0354. HIGHWAY SIGNS FOR APPROVED SYSTEM RATING. A

water supply system that attains an approved rating is entitled

to erect signs of a design approved by the commission on highways

approaching the municipality in which the water supply system is

located. The signs shall be immediately removed on notice from

the commission if the water supply system does not continue to

meet the specified standards.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.023,

eff. Aug. 12, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.14,

eff. Sept. 1, 1995. Renumbered from Health and Safety Code Sec.

341.035(e) by Acts 1997, 75th Leg., ch. 1010, Sec. 6.20, eff.

Sept. 1, 1997.

Sec. 341.0355. FINANCIAL ASSURANCE FOR CERTAIN SYSTEMS. (a)

The commission may require the owner or operator of a public

drinking water supply system that was constructed without the

approval required by Section 341.035, that has a history of

noncompliance with this subchapter or commission rules, or that

is subject to a commission enforcement action to:

(1) provide the executive director of the commission with a

business plan that demonstrates that the system has available the

financial, managerial, and technical resources adequate to ensure

future operation of the system in accordance with applicable laws

and rules; and

(2) provide adequate financial assurance of the ability to

operate the system in accordance with applicable laws and rules

in the form of a bond or as specified by the commission.

(b) If the commission relies on rate increases or customer

surcharges as the form of financial assurance, such funds shall

be deposited in an escrow account and released only with the

approval of the commission.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 6.20, eff. Sept. 1,

1997.

Sec. 341.0356. ORDER TO STOP OPERATIONS. (a) A public water

supply system shall stop operations on receipt of a written

notification of the executive director of the commission or an

order of the commission issued under this section.

(b) The executive director or the commission may order a public

water supply system to stop operations if:

(1) the system was constructed without the approval required by

Section 341.035; or

(2) the executive director determines that the system presents

an imminent health hazard.

(c) A notification or order issued under this section may be

delivered by facsimile, by personal service, or by mail.

(d) A water supply system subject to notification or an order

under this section, on written request, is entitled to an

opportunity to be heard by the commissioners at a commission

meeting.

(e) The public water supply system may not resume operations

until the commission, the executive director, or a court

authorizes the resumption.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 6.20, eff. Sept. 1,

1997.

Sec. 341.0357. IDENTIFICATION REQUIREMENT FOR DEVICE WITH

APPEARANCE OF FIRE HYDRANT THAT IS NONFUNCTIONING OR UNAVAILABLE

FOR USE IN FIRE EMERGENCY. (a) The owner of any device having

the appearance of a fire hydrant that is located in a place that

an entity responsible for providing fire suppression services in

a fire emergency would expect a fire hydrant to typically be

located shall paint the device black if the device is

nonfunctioning or otherwise unavailable for use by the entity

providing fire suppression services in a fire emergency. The

owner may place a black tarp over the device instead of painting

the device black as required under this section if the device is

temporarily nonfunctioning, or temporarily unavailable for use in

a fire emergency, for a period not to exceed seven days.

(b) For purposes of this section, a device is considered to be

nonfunctioning if the device pumps less than 250 gallons of water

per minute.

(c) This section does not apply within the jurisdiction of a

governmental entity that maintains its own system for labeling a

device having the appearance of a fire hydrant that is

nonfunctioning or otherwise unavailable for use in a fire

emergency.

Added by Acts 2007, 80th Leg., R.S., Ch.

684, Sec. 1, eff. June 15, 2007.

Sec. 341.0358. PUBLIC SAFETY STANDARDS. (a) In this section:

(1) "Public utility" has the meaning assigned by Section 13.002,

Water Code.

(2) "Regulatory authority" has the meaning assigned by Section

13.002, Water Code.

(3) "Residential area" means:

(A) an area designated as a residential zoning district by a

governing ordinance or code or an area in which the principal

land use is for private residences;

(B) a subdivision for which a plat is recorded in the real

property records of the county and that contains or is bounded by

public streets or parts of public streets that are abutted by

residential property occupying at least 75 percent of the front

footage along the block face; or

(C) a subdivision a majority of the lots of which are subject to

deed restrictions limiting the lots to residential use.

(b) The regulatory authority for a public utility shall by rule

or ordinance adopt standards for installing fire hydrants and

maintaining sufficient water pressure for service to fire

hydrants adequate to protect public safety in residential areas

in a municipality with a population of 1,000,000 or more.

(c) The commission shall assess residential areas in a

municipality with a population of 1,000,000 or more to ensure

that:

(1) the regulatory authority for the area has adopted the

standards required by this section; and

(2) all public utilities serving the residential area are

complying with the standards required by this section.

(d) The commission shall require a municipality with a

population of 1,000,000 or more and acting as a regulatory

authority to make appropriate revisions to standards the

commission considers to be inadequate within a reasonable time

established by the commission.

(e) The commission shall require a public utility in violation

of a standard required under this section and established by the

commission or by a municipality with a population of 1,000,000 or

more and acting as a regulatory authority to comply with the

standard within a reasonable time established by the commission.

(f) This section does not limit the authority of a municipality

with a population of 1,000,000 or more and acting as a regulatory

authority to prohibit a public utility in violation of a standard

established by the municipality from recovering through the

public utility's rates a penalty or fine incurred for a violation

of a standard.

Added by Acts 2007, 80th Leg., R.S., Ch.

861, Sec. 1, eff. September 1, 2007.

Renumbered from Health and Safety Code, Section 341.0357 by Acts

2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(54), eff. September 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

122, Sec. 2, eff. September 1, 2009.

Sec. 341.036. SANITARY DEFECTS AT PUBLIC DRINKING WATER SUPPLY

SYSTEMS. (a) A sanitary defect at a public drinking water

supply system that obtains its water supply from underground

sources shall be immediately corrected.

(b) A public drinking water supply system furnishing drinking

water from underground sources may not be established in a place

subject to possible pollution by floodwaters unless the system is

adequately protected against flooding.

(c) Suction wells or suction pipes used in a public drinking

water supply system must be constantly protected by practical

safeguards against surface and subsurface pollution.

(d) Livestock may not be permitted to enter or remain in the

wellhouse enclosure of a public drinking water supply system.

(e) Public drinking water distribution lines must be constructed

of impervious materials with tight joints and must be a

reasonably safe distance from sewer lines.

(f) Water from a surface public drinking water supply may not be

made accessible or delivered to a consumer for drinking purposes

unless the water has been treated to make it safe for human

consumption. Water treatment plants, including aeration,

coagulation, mixing, settling, filtration, and chlorinating

units, shall be of a size and type prescribed by good public

health engineering practices.

(g) A clear water reservoir shall be covered and be of a type

and construction that prevents the entrance of dust, insects, and

surface seepage.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 341.037. PROTECTION OF BODIES OF WATER FROM SEWAGE. The

commission shall enforce state laws and take other necessary

action to protect a spring, well, pond, lake, reservoir, or other

stream in this state from any condition or pollution that results

from sewage and that may endanger the public health.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.15, eff. Sept.

1, 1995.

Sec. 341.038. PROTECTION OF IMPOUNDED WATER FROM DISEASE-BEARING

MOSQUITOES. A person that impounds water for public use shall

cooperate with the commission and local departments of health to

control disease-bearing mosquitoes on the impounded area.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.15, eff. Sept.

1, 1995.

Sec. 341.039. GRAYWATER STANDARDS. (a) The commission by rule

shall adopt and implement minimum standards for the use and reuse

of graywater for:

(1) irrigation and other agricultural purposes;

(2) domestic use, to the extent consistent with Subsection (c);

(3) commercial purposes; and

(4) industrial purposes.

(b) The standards adopted by the commission under Subsection (a)

must assure that the use of graywater is not a nuisance and does

not damage the quality of surface water and groundwater in this

state.

(c) The commission may not require a permit for the domestic use

of less than 400 gallons of graywater each day if the graywater:

(1) originates from a private residence;

(2) is used by the occupants of that residence for gardening,

composting, or landscaping at the residence;

(3) is collected using a system that overflows into a sewage

collection or on-site wastewater treatment and disposal system;

(4) is stored in tanks that:

(A) are clearly labeled as nonpotable water;

(B) restrict access, especially to children; and

(C) eliminate habitat for mosquitoes and other vectors;

(5) uses piping clearly identified as a nonpotable water

conduit, including identification through the use of purple pipe,

purple tape, or similar markings;

(6) is generated without the formation of ponds or pools of

graywater;

(7) does not create runoff across the property lines or onto any

paved surface; and

(8) is distributed by a surface or subsurface system that does

not spray into the air.

(d) Each builder is encouraged to:

(1) install plumbing in new housing in a manner that provides

the capacity to collect graywater from all allowable sources; and

(2) design and install a subsurface graywater system around the

foundation of new housing in a way that minimizes foundation

movement or cracking.

(e) In this section, "graywater" means wastewater from

clothes-washing machines, showers, bathtubs, hand-washing

lavatories, and sinks that are not used for disposal of hazardous

or toxic ingredients. The term does not include wastewater:

(1) that has come in contact with toilet waste;

(2) from the washing of material, including diapers, soiled with

human excreta; or

(3) from sinks used for food preparation or disposal.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 233, Sec. 2, eff. Aug. 30,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.16, eff. Sept. 1,

1995; Acts 2003, 78th Leg., ch. 689, Sec. 2, eff. Sept. 1, 2003.

Sec. 341.040. DEFINITION. In this subchapter, "commission"

means the Texas Commission on Environmental Quality.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.024, eff.

Aug. 12, 1991. Amended by Acts 1993, 73rd Leg., ch. 353, Sec. 1,

eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.17,

eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

861, Sec. 2, eff. September 1, 2007.

Sec. 341.041. FEES. (a) The commission by rule may charge fees

to a person who owns, operates, or maintains a public drinking

water supply system. The commission may establish a schedule of

fees. The amount of the fees must be sufficient to cover the

reasonable costs of administering the programs and services in

this subchapter or the federal Safe Drinking Water Act (42 U.S.C.

Section 300f et seq.). Among other factors, the commission shall

consider equity among persons required to pay the fees as a

factor in determining the amount of the fees. The commission may

also use the fees to cover any other costs incurred to protect

water resources in this state, including assessment of water

quality, reasonably related to the activities of any of the

persons required to pay a fee under the statutes listed in

Section 5.701(q), Water Code.

(b) The commission by rule may assess penalties and interest for

late payment of fees owed by persons who own, operate, or

maintain public drinking water supply systems. Penalties and

interest established under this section may not exceed the rates

established for delinquent taxes under Sections 111.060 and

111.061, Tax Code.

(c) Revenues collected by the commission under this subchapter

shall be deposited to the credit of the water resource management

account.

Added by Acts 1993, 73rd Leg., ch. 353, Sec. 2, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 333, Sec. 34, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 965, Sec. 3.07, eff.

Sept. 1, 2001.

Sec. 341.042. STANDARDS FOR HARVESTED RAINWATER. (a) The

commission shall establish recommended standards relating to the

domestic use of harvested rainwater, including health and safety

standards for treatment and collection methods for harvested

rainwater intended for drinking, cooking, or bathing.

(b) The commission by rule shall provide that if a structure is

connected to a public water supply system and has a rainwater

harvesting system for indoor use:

(1) the structure must have appropriate cross-connection

safeguards; and

(2) the rainwater harvesting system may be used only for

nonpotable indoor purposes.

(c) Standards and rules adopted by the commission under this

chapter governing public drinking water supply systems do not

apply to a person:

(1) who harvests rainwater for domestic use; and

(2) whose property is not connected to a public drinking water

supply system.

Added by Acts 2005, 79th Leg., Ch.

627, Sec. 2, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1352, Sec. 11, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.28, eff. September 1, 2007.

Sec. 341.046. NONAPPLICABILITY OF SUBCHAPTER F. Subchapter F

does not apply to this subchapter.

Added by Acts 1993, 73rd Leg., ch. 353, Sec. 2, eff. Sept. 1,

1993.

Sec. 341.047. CRIMINAL PENALTY. (a) A person commits an

offense if the person:

(1) violates a provision of Section 341.031;

(2) violates a provision of Section 341.032(a) or (b);

(3) violates a provision of Section 341.033(a)-(f);

(4) constructs a drinking water supply system without submitting

completed plans and specifications as required by Section

341.035(c);

(5) begins construction of a drinking water supply system

without the commission's approval as required by Section

341.035(a);

(6) violates a provision of Section 341.0351 or 341.0352;

(7) fails to remove a sign as required by Section 341.0354; or

(8) violates a provision of Section 341.036.

(b) An offense under Subsection (a) is a Class C misdemeanor.

(c) If it is shown on a trial of the defendant that the

defendant has been convicted of an offense under Subsection (a)

within a year before the date on which the offense being tried

occurred, the subsequent offense under Subsection (a) is a Class

B misdemeanor.

(d) Each day of a continuing violation is a separate offense.

Added by Acts 1993, 73rd Leg., ch. 353, Sec. 2, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 6.21, eff.

Sept. 1, 1997.

Sec. 341.048. CIVIL ENFORCEMENT. (a) A person may not cause,

suffer, allow, or permit a violation of this subchapter or a rule

or order adopted under this subchapter.

(b) A person who causes, suffers, allows, or permits a violation

under this subchapter shall be assessed a civil penalty of not

less than $50 nor more than $1,000 for each violation. Each day

of a continuing violation is a separate violation.

(c) If it appears that a person has violated, is violating, or

threatens to violate a provision under this subchapter, the

commission, a county, or a municipality may institute a civil

suit in a district court for:

(1) injunctive relief to restrain the person from continuing the

violation or threat of violation;

(2) the assessment and recovery of a civil penalty; or

(3) both injunctive relief and a civil penalty.

(d) The commission is a necessary and indispensable party in a

suit brought by a county or municipality under this section.

(e) On the commission's request, the attorney general shall

institute a suit in the name of the state for injunctive relief,

to recover a civil penalty, or for both injunctive relief and

civil penalty.

(f) The suit may be brought in:

(1) Travis County;

(2) the county in which the defendant resides; or

(3) the county in which the violation or threat of violation

occurs.

(g) In a suit under this section to enjoin a violation or threat

of violation of this subchapter, the court shall grant the state,

county, or municipality, without bond or other undertaking, any

injunction that the facts may warrant including temporary

restraining orders, temporary injunctions after notice and

hearing, and permanent injunctions.

(h) Civil penalties recovered in a suit brought under this

section by a county or municipality shall be equally divided

between:

(1) the state; and

(2) the county or municipality that first brought the suit.

Added by Acts 1993, 73rd Leg., ch. 353, Sec. 2, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 6.22, eff.

Sept. 1, 1997.

Sec. 341.0485. WATER UTILITY IMPROVEMENT ACCOUNT. (a) The

water utility improvement account is created outside of the state

treasury.

(b) A civil or administrative penalty payable to the state that

is collected from a utility for a violation of this subchapter

shall be deposited in the account.

(c) The comptroller shall manage the account for the benefit of

the commission and shall invest the money and deposit interest

and other investment proceeds in the account. The comptroller

shall release money from the account in the manner provided by

the commission. Money in the account may be used only for:

(1) capital improvements to the water or sewer system of a

utility that has paid fines or penalties under this chapter or

under Chapter 13, Water Code, that have been deposited in the

account; or

(2) capital improvements and operating and maintenance expenses

for a utility placed in receivership or under a temporary manager

under Section 13.4132, Water Code.

(d) Money used under Subsection (c)(1) for a utility's system

may not exceed the amount of the civil or administrative

penalties the utility has paid. Capital improvements made with

money from the account may not be considered as invested capital

of the utility for any purpose. If the utility is sold to another

owner, a portion of the sales price equivalent to the percentage

of the used and useful facilities that were constructed with

money under Subsection (c)(1) shall be immediately distributed

equally to the current customers of the utility.

(e) Money used under Subsection (c)(2) may not be considered as

invested capital of the utility for any purpose.

(f) In this section, "utility" has the meaning assigned by

Section 13.002, Water Code.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 6.32, eff. Sept. 1,

1997.

Sec. 341.049. ADMINISTRATIVE PENALTY. (a) If a person causes,

suffers, allows, or permits a violation of this subchapter or a

rule or order adopted under this subchapter, the commission may

assess a penalty against that person as provided by this section.

The penalty shall not be less than $50 nor more than $1,000 for

each violation. Each day of a continuing violation may be

considered a separate violation.

(b) In determining the amount of the penalty, the commission

shall consider:

(1) the nature of the circumstances and the extent, duration,

and gravity of the prohibited acts or omissions;

(2) with respect to the alleged violator:

(A) the history and extent of previous violations;

(B) the degree of culpability, including whether the violation

was attributable to mechanical or electrical failures and whether

the violation could have been reasonably anticipated and avoided;

(C) the person's demonstrated good faith, including actions

taken by the person to correct the cause of the violation;

(D) any economic benefit gained through the violation; and

(E) the amount necessary to deter future violation; and

(3) any other matters that justice requires.

(c) If, after examination of a possible violation and the facts

surrounding that possible violation, the executive director of

the commission concludes that a violation has occurred, the

executive director may issue a preliminary report stating the

facts on which that conclusion is based, recommending that a

penalty under this section be imposed on the person, and

recommending the amount of that proposed penalty. The executive

director shall base the recommended amount of the proposed

penalty on the factors provided by Subsection (b) and shall

consider each factor for the benefit of the commission.

(d) Not later than the 10th day after the date on which the

preliminary report is issued, the executive director of the

commission shall give written notice of the report to the person

charged with the violation. The notice shall include a brief

summary of the charges, a statement of the amount of the penalty

recommended, and a statement of the right of the person charged

to a hearing on the occurrence of the violation, the amount of

the penalty, or both.

(e) Not later than the 20th day after the date on which notice

is received, the person charged may give the commission written

consent to the executive director's report including the

recommended penalty or may make a written request for a hearing.

(f) If the person charged with the violation consents to the

penalty recommended by the executive director of the commission

or fails to timely respond to the notice, the commission by order

shall assess that penalty or order a hearing to be held on the

findings and recommendations in the executive director's report.

If the commission assesses a penalty, the commission shall give

written notice of its decision to the person charged.

(g) If the person charged requests or the commission orders a

hearing, the commission shall call a hearing and give notice of

the hearing. As a result of the hearing, the commission by order

may find that a violation has occurred and may assess a civil

penalty, may find that a violation has occurred but that no

penalty should be assessed, or may find that no violation has

occurred. All proceedings under this subsection are subject to

Chapter 2001, Government Code. In making any penalty decision,

the commission shall consider each of the factors provided by

Subsection (b).

(h) The commission shall give notice of its decision to the

person charged, and if the commission finds that a violation has

occurred and the commission has assessed a penalty, the

commission shall give written notice to the person charged of its

findings, of the amount of the penalty, and of the person's right

to judicial review of the commission's order. If the commission

is required to give notice of a penalty under this subsection or

Subsection (f), the commission shall file notice of its decision

with the Texas Register not later than the 10th day after the

date on which the decision is adopted.

(i) Within a 30-day period immediately following the day on

which the commission's order is final, as provided by Subchapter

F, Chapter 2001, Government Code, the person charged with the

penalty shall:

(1) pay the penalty in full; or

(2) if the person seeks judicial review of the fact of the

violation, the amount of the penalty, or both:

(A) forward the amount of the penalty to the commission for

placement in an escrow account; or

(B) post with the commission a supersedeas bond in a form

approved by the commission for the amount of the penalty to be

effective until all judicial review of the order or decision is

final.

(j) If the person charged fails to forward the money for escrow

or post the bond as provided by Subsection (i), the commission or

the executive director of the commission may refer the matter to

the attorney general for enforcement.

Added by Acts 1993, 73rd Leg., ch. 353, Sec. 2, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

(59), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1010, Sec.

6.23, eff. Sept. 1, 1997.

Sec. 341.050. PENALTIES CUMULATIVE. All penalties accruing

under this subchapter are cumulative of all other remedies, and a

suit for recovery of any penalty does not bar or affect the

recovery of any other penalty or bar any criminal prosecution

against a person or any officer, director, agent, or employee of

that person.

Added by Acts 1993, 73rd Leg., ch. 353, Sec. 2, eff. Sept. 1,

1993.

SUBCHAPTER D. SANITATION AND SAFETY OF FACILITIES USED BY PUBLIC

Sec. 341.061. TOILET FACILITIES. An operator, manager, or

superintendent of a public building, schoolhouse, theater,

filling station, tourist court, bus station, or tavern shall

provide and maintain sanitary toilet accommodations.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 341.062. PUBLIC BUILDINGS. A public building constructed

after September 4, 1945, shall incorporate the heating,

ventilation, plumbing, and screening features necessary to

protect the public health and safety.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 341.063. SANITATION OF BUS LINE, AIRLINE, AND COASTWISE

VESSEL. A person managing or operating a bus line or airline in

this state, or a person operating a coastwise vessel along the

shores of this state, shall maintain sanitary conditions in its

equipment and at all terminals or docking points.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 341.064. SWIMMING POOLS AND BATHHOUSES. (a) An owner,

manager, operator, or other attendant in charge of a public

swimming pool shall maintain the pool in a sanitary condition.

(b) The bacterial content of the water in a public swimming pool

may not exceed the safe limits prescribed by the board's

standards. A minimum free residual chlorine of 2.0 parts for each

one million units of water in a public spa and a minimum free

residual chlorine of 1.0 part for each one million units of water

in other public swimming pools, or any other method of

disinfectant approved by the department, must be maintained in a

public swimming pool in use.

(c) Water in a swimming pool open to the public may not show an

acid reaction to a standard pH test.

(d) A public bathhouse and its surroundings shall be kept in a

sanitary condition at all times.

(e) Facilities shall be provided in a public swimming pool for

adequate protection of bathers against sputum contamination.

(f) A person known to be or suspected of being infected with a

transmissible condition of a communicable disease shall be

excluded from a public swimming pool.

(g) The construction and appliances of a public swimming pool

must be such as to reduce to a practical minimum the possibility

of drowning or of injury to bathers. The construction after

September 4, 1945, of a public swimming pool must conform to good

public health engineering practices.

(h) Bathing suits and towels furnished to bathers shall be

thoroughly washed with soap and hot water and thoroughly rinsed

and dried after each use.

(i) Dressing rooms of a public swimming pool shall contain

shower facilities.

(j) A comb or hairbrush used by two or more persons may not be

permitted or distributed in a bathhouse of a public swimming

pool.

(k) The operator or manager of a public swimming pool shall

provide adequate and proper approved facilities for the disposal

of human excreta by the bathers.

(l) In adopting rules governing lifesaving equipment to be

maintained by a public swimming pool, the board may not require a

separate throwing line longer than two-thirds the maximum width

of the pool.

(m) In this section, "public swimming pool" means an artificial

body of water, including a spa, maintained expressly for public

recreational purposes, swimming and similar aquatic sports, or

therapeutic purposes.

(n) A county or municipality may:

(1) require that the owner or operator of a public swimming pool

within the jurisdiction of the county or municipality obtain a

permit for operation of the pool;

(2) inspect a public swimming pool within the jurisdiction of

the county or municipality for compliance with this section; and

(3) impose and collect a reasonable fee in connection with a

permit or inspection required under this subsection provided the

following are met:

(A) the auditor for the county shall review the program every

two years to ensure that the fees imposed do not exceed the cost

of the program; and

(B) the county refunds the permit holders any revenue determined

by the auditor to exceed the cost of the program.

(o) A county or municipality may by order close, for the period

specified in the order, a swimming pool within the jurisdiction

of the county or municipality if the operation of the pool

violates this section or a permitting or inspection requirement

imposed by the county or municipality under Subsection (n).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 339, Sec. 1, eff. Sept. 1,

1991; Acts 2003, 78th Leg., ch. 618, Sec. 1, eff. June 20, 2003.

Sec. 341.0645. POOL SAFETY. (a) An owner, manager, operator,

or other attendant in charge of a public swimming pool, wading

pool, baby pool, hot tub, in-ground spa, water park, spray

fountain, or other artificial body of water typically used for

recreational swimming, bathing, or play shall comply with pool

safety standards adopted under this section.

(b) The executive commissioner of the Health and Human Services

Commission shall adopt by rule pool safety standards necessary to

prevent drowning. The standards must be at least as stringent as

those imposed under the federal Virginia Graeme Baker Pool and

Spa Safety Act (15 U.S.C. Section 8001 et seq.).

Added by Acts 2009, 81st Leg., R.S., Ch.

828, Sec. 1, eff. September 1, 2009.

Sec. 341.065. SCHOOL BUILDINGS AND GROUNDS. (a) A school

building must be located on grounds that are well drained and

maintained in a sanitary condition.

(b) A school building must be properly ventilated and provided

with an adequate supply of drinking water, an approved sewage

disposal system, hand-washing facilities, a heating system, and

lighting facilities that conform to established standards of good

public health engineering practices.

(c) A public school lunchroom must comply with the state food

and drug rules.

(d) A public school building and its appurtenances shall be

maintained in a sanitary manner.

(e) A building custodian or janitor employed full-time shall

know the fundamentals of safety and school sanitation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 341.066. TOURIST COURTS, HOTELS, INNS, AND ROOMING HOUSES.

(a) A person operating a tourist court, hotel, inn, or rooming

house in this state shall:

(1) provide a safe and ample water supply for the general

conduct of the tourist court, hotel, inn, or rooming house; and

(2) submit samples of the water at least once a year before May

1 to the department for bacteriological analysis.

(b) A tourist court, hotel, inn, and rooming house must be

equipped with an approved system of sewage disposal maintained in

a sanitary condition.

(c) An owner or operator of a tourist court, hotel, inn, or

rooming house shall keep the premises sanitary and shall provide

every practical facility essential for that purpose.

(d) An owner or operator of a tourist court, hotel, inn, or

rooming house who provides a gas stove for the heating of a unit

in the facility shall determine that the stove is properly

installed and maintained in a properly ventilated room.

(e) An owner, operator, or manager of a tourist court, hotel,

inn, or rooming house shall maintain sanitary appliances located

in the facility in good repair.

(f) Food offered for sale at a tourist court, hotel, inn, or

rooming house shall be:

(1) adequately protected from flies, dust, vermin, and spoilage;

and

(2) kept in a sanitary condition.

(g) An owner, manager, or agent of a tourist court, hotel, inn,

or rooming house may not rent or furnish a unit to a person

succeeding a previous occupant before:

(1) thoroughly cleaning the unit; and

(2) providing clean and sanitary sheets, towels, and

pillowcases.

(h) An owner, operator, or manager of a tourist court, hotel,

inn, or rooming house shall maintain the facility in a sanitary

condition.

(i) A tourist court, hotel, inn, or rooming house that does not

conform to this chapter is a public health nuisance.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 341.067. FAIRGROUNDS, PUBLIC PARKS, AND AMUSEMENT CENTERS.

(a) A fairground, public park, or amusement center of any kind

shall be maintained in a sanitary condition.

(b) Food and beverages sold in a fairground, public park, or

amusement center shall be:

(1) adequately protected from flies, dust, vermin, and spoilage;

and

(2) kept in a sanitary condition.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 341.068. RESTROOM AVAILABILITY WHERE THE PUBLIC

CONGREGATES. (a) Publicly and privately owned facilities where

the public congregates shall be equipped with sufficient

temporary or permanent restrooms to meet the needs of the public

at peak hours.

(b) The board shall adopt rules to implement Subsection (a),

including a rule that in providing sufficient restrooms a ratio

of not less than 2:1 women's-to-men's restrooms or other minimum

standards established in consultation with the Texas State Board

of Plumbing Examiners shall be maintained if the use of the

restrooms is designated by gender. The rules shall apply to

facilities where the public congregates and on which construction

is started on or after January 1, 1994, or on which structural

alterations, repairs, or improvements exceeding 50 percent of the

entire facility are undertaken on or after January 1, 1994.

(c) In this section:

(1) "Facilities where the public congregates" means sports and

entertainment arenas, stadiums, community and convention halls,

specialty event centers, and amusement facilities. The term does

not include hotels, churches, restaurants, bowling centers,

public or private elementary or secondary schools, or historic

buildings.

(2) "Restroom" means toilet, chemical toilet, or water closet.

(d) The board may adopt rules consistent with Subsection (c)(1)

to define "facilities where the public congregates."

Added by Acts 1993, 73rd Leg., ch. 624, Sec. 1, eff. Sept. 1,

1993.

Sec. 341.069. ACCESS TO RESTROOM FACILITIES. (a) In this

section:

(1) "Customer" means an individual who is lawfully on the

premises of a retail establishment.

(2) "Eligible medical condition" means Crohn's disease,

ulcerative colitis, irritable bowel syndrome, or any other

permanent or temporary medical condition that requires immediate

access to a toilet facility.

(3) "Physician" has the meaning assigned by Section 151.002,

Occupations Code.

(4) "Retail establishment" means a place of business open to the

general public for the sale of goods or services.

(b) A retail establishment that has a toilet facility for its

employees shall allow a customer to use the toilet facility

during normal business hours if:

(1) the retail establishment does not have a public restroom

that is immediately accessible to the customer;

(2) the employee toilet facility is not located in an area where

providing access would create an obvious health or safety risk to

the customer or an obvious security risk to the retail

establishment;

(3) the customer requesting use of the employee toilet facility

provides the retail establishment with evidence of the customer's

eligible medical condition including:

(A) a copy of a statement signed by a physician, a registered

nurse, a physician's assistant, or a person acting under the

delegation and supervision of a licensed physician in conformance

with Subchapter A, Chapter 157, Occupations Code, that indicates

the customer suffers from an eligible medical condition or uses

an ostomy device; or

(B) an identification card that is issued by a nationally

recognized health organization or a local health department and

that indicates the customer suffers from an eligible medical

condition or uses an ostomy device; and

(4) three or more employees of the retail establishment are

working and physically present on the premises of the retail

establishment at the time the customer requests to use the

employee toilet facility.

(c) A customer who uses a toilet facility as authorized by this

section shall leave the toilet facility in the same condition as

it was before the customer used the toilet facility.

(d) In providing access to an employee toilet facility under

this section, the retail establishment or employee does not owe

the customer to whom access is provided a greater degree of care

than is owed to a licensee on the premises.

(e) An employee of a retail establishment who refuses to provide

a customer with access to an employee toilet facility as required

by this section commits an offense. An offense under this

section is a misdemeanor punishable by a fine of not more than

$100.

(f) A retail establishment is not required to make any physical

changes to an employee toilet facility under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

613, Sec. 2, eff. September 1, 2007.

Sec. 341.0695. INTERACTIVE WATER FEATURES AND FOUNTAINS. (a)

In this section, "interactive water feature or fountain" means an

installation that includes water sprays, dancing water jets,

waterfalls, dumping buckets, or shooting water cannons and that

is maintained for public recreation.

(b) An owner, manager, operator, or other attendant in charge of

an interactive water feature or fountain shall maintain the water

feature or fountain in a sanitary condition.

(c) The bacterial content of the water in an interactive water

feature or fountain may not exceed the safe limits prescribed by

the standards adopted under this chapter.

(d) Except as provided by Subsection (f), a minimum free

residual chlorine of 1.0 part for each one million units of water

used in an interactive water feature or fountain must be

maintained.

(e) Water in an interactive water feature or fountain may not

show an acid reaction to a standard pH test.

(f) The department may by rule adopt methods other than

chlorination for the purpose of disinfecting interactive water

features and fountains.

(g) An interactive water feature or fountain that is supplied

entirely by drinking water that is not recirculated is not

subject to Subsections (d) and (e).

(h) A person known to be or suspected of being infected with a

transmissible condition of a communicable disease shall be

excluded from an interactive water feature or fountain.

(i) A county, a municipality, or the department may:

(1) require that the owner or operator of an interactive water

feature or fountain obtain a permit for operation of the water

feature or fountain;

(2) inspect an interactive water feature or fountain for

compliance with this section; and

(3) impose and collect a reasonable fee in connection with a

permit or inspection required under this subsection provided, if

the requirement is imposed by a county or municipality, the

following are met:

(A) the auditor for the county or municipality shall review the

program every two years to ensure that the fees imposed do not

exceed the cost of the program; and

(B) the county or municipality refunds the permit holders any

revenue determined by the auditor to exceed the cost of the

program.

(j) A county, a municipality, or the department may by order

close, for the period specified in the order, an interactive

water feature or fountain if the operation of the fountain or

water feature violates this section or a permitting or inspection

requirement imposed under Subsection (i).

(k) This section does not apply to a recreational water park

that uses freshwater originating from a natural watercourse for

recreational purposes and releases the freshwater back into the

same natural watercourse.

Added by Acts 2009, 81st Leg., R.S., Ch.

1375, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. AUTHORITY OF HOME-RULE MUNICIPALITIES

Sec. 341.081. AUTHORITY OF HOME-RULE MUNICIPALITIES NOT

AFFECTED. This chapter prescribes the minimum requirements of

sanitation and health protection in this state and does not

affect a home-rule municipality's authority to enact:

(1) more stringent ordinances in matters relating to this

chapter; or

(2) an ordinance under:

(A) Article XI, Section V, of the Texas Constitution;

(B) Article 1175, Revised Statutes; or

(C) Section 51.072, Local Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 341.082. APPOINTMENT OF ENVIRONMENTAL HEALTH OFFICER IN

CERTAIN HOME-RULE MUNICIPALITIES. (a) In a home-rule

municipality, an environmental health officer may be appointed to

enforce this chapter.

(b) The environmental health officer must be a registered

professional engineer. The officer must file a copy of the

officer's oath and appointment with the board.

(c) The environmental health officer shall assist the board in

enforcing this chapter and is subject to:

(1) the authority of the board; and

(2) removal from office in the same manner as a municipal health

authority.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 76, eff. Sept. 1,

1991; Acts 1997, 75th Leg., ch. 742, Sec. 1, eff. June 17, 1997.

SUBCHAPTER F. PENALTIES

Sec. 341.091. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates this chapter or a rule adopted

under this chapter. A person commits an offense if the person

violates a permitting or inspection requirement imposed under

Section 341.064(n) or a closure order issued under Section

341.064(o). An offense under this section is a misdemeanor

punishable by a fine of not less than $10 or more than $200.

(b) If it is shown on the trial of the defendant that the

defendant has been convicted of an offense under this chapter

within a year before the date on which the offense being tried

occurred, the defendant shall be punished by a fine of not less

than $10 or more than $1,000, confinement in jail for not more

than 30 days, or both.

(c) Each day of a continuing violation is a separate offense.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 618, Sec. 2, eff. June 20,

2003.

Sec. 341.092. CIVIL ENFORCEMENT. (a) A person may not cause,

suffer, allow, or permit a violation of this chapter or a rule

adopted under this chapter.

(b) A person who violates this chapter or a rule adopted under

this chapter shall be assessed a civil penalty. A person who

violates a permitting or inspection requirement imposed under

Section 341.064(n) or a closure order issued under Section

341.064(o) shall be assessed a civil penalty. A civil penalty

under this section may not be less than $10 or more than $200 for

each violation and for each day of a continuing violation.

(c) If it is shown on the trial of the defendant that the

defendant has previously violated this section, the defendant

shall be assessed a civil penalty of not less than $10 or more

than $1,000 for each violation and for each day of a continuing

violation.

(d) If it appears that a person has violated, is violating, or

is threatening to violate this chapter, a rule adopted under this

chapter, a permitting or inspection requirement imposed under

Section 341.064(n), or a closure order issued under Section

341.064(o), the department, a county, a municipality, or the

attorney general on request by the district attorney, criminal

district attorney, county attorney, or, with the approval of the

governing body of the municipality, the attorney for the

municipality may institute a civil suit in a district court for:

(1) injunctive relief to restrain the person from continuing the

violation or threat of violation;

(2) the assessment and recovery of a civil penalty; or

(3) both injunctive relief and a civil penalty.

(e) The department is a necessary and indispensable party in a

suit brought by a county or municipality under this section.

(f) On the department's request, or as otherwise provided by

this chapter, the attorney general shall institute and conduct a

suit in the name of the state for injunctive relief, to recover a

civil penalty, or for both injunctive relief and civil penalty.

(g) The suit may be brought in Travis County, in the county in

which the defendant resides, or in the county in which the

violation or threat of violation occurs.

(h) In a suit under this section to enjoin a violation or threat

of violation of this chapter, a rule adopted under this chapter,

a permitting or inspection requirement imposed under Section

341.064(n), or a closure order issued under Section 341.064(o),

the court shall grant the state, county, or municipality, without

bond or other undertaking, any injunction that the facts may

warrant, including temporary restraining orders, temporary

injunctions after notice and hearing, and permanent injunctions.

(i) Civil penalties recovered in a suit brought under this

section by a county or municipality through its own attorney

shall be equally divided between:

(1) the state; and

(2) the county or municipality that first brought the suit.

(j) The state is entitled to civil penalties recovered in a suit

instituted by the attorney general.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 648, Sec. 2, eff. Sept. 1,

1993; Acts 2003, 78th Leg., ch. 618, Sec. 3, eff. June 20, 2003.



CHAPTER 342. LOCAL REGULATION OF SANITATION

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE A. SANITATION

CHAPTER 342. LOCAL REGULATION OF SANITATION

SUBCHAPTER A. MUNICIPAL REGULATION OF SANITATION

Sec. 342.001. MUNICIPAL POWER CONCERNING STAGNANT WATER AND

OTHER UNSANITARY CONDITIONS. (a) The governing body of a

municipality may require the filling, draining, and regulating of

any place in the municipality that is unwholesome, contains

stagnant water, or is in any other condition that may produce

disease.

(b) The governing body of a municipality may require the

inspection of all premises.

(c) The governing body of a municipality may impose fines on the

owner of premises on which stagnant water is found.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 342.002. MUNICIPAL POWER CONCERNING SEWERS AND PRIVIES.

The governing body of a municipality may:

(1) regulate the making, filling, altering, or repairing of

sewers and privies;

(2) direct the mode and material for constructing sewers and

privies; and

(3) regulate the cleaning and disinfecting of sewers and

privies.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 342.003. MUNICIPAL POWER CONCERNING FILTH, CARRION, AND

OTHER UNWHOLESOME MATTER. The governing body of a municipality

may regulate the cleaning of a building, establishment, or ground

from filth, carrion, or other impure or unwholesome matter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 342.004. MUNICIPAL POWER CONCERNING WEEDS OR OTHER

UNSANITARY MATTER. The governing body of a municipality may

require the owner of a lot in the municipality to keep the lot

free from weeds, rubbish, brush, and other objectionable,

unsightly, or unsanitary matter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 342.005. VIOLATION OF ORDINANCE. The governing body of a

municipality may punish an owner or occupant of property in the

municipality who violates an ordinance adopted under this

subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 342.006. WORK OR IMPROVEMENTS BY MUNICIPALITY; NOTICE. (a)

If the owner of property in the municipality does not comply

with a municipal ordinance or requirement under this chapter

within seven days of notice of a violation, the municipality may:

(1) do the work or make the improvements required; and

(2) pay for the work done or improvements made and charge the

expenses to the owner of the property.

(b) The notice must be given:

(1) personally to the owner in writing;

(2) by letter addressed to the owner at the owner's address as

recorded in the appraisal district records of the appraisal

district in which the property is located; or

(3) if personal service cannot be obtained:

(A) by publication at least once;

(B) by posting the notice on or near the front door of each

building on the property to which the violation relates; or

(C) by posting the notice on a placard attached to a stake

driven into the ground on the property to which the violation

relates.

(c) If a municipality mails a notice to a property owner in

accordance with Subsection (b), and the United States Postal

Service returns the notice as "refused" or "unclaimed," the

validity of the notice is not affected, and the notice is

considered as delivered.

(d) In a notice provided under this section, a municipality may

inform the owner by regular mail and a posting on the property,

or by personally delivering the notice, that if the owner commits

another violation of the same kind or nature that poses a danger

to the public health and safety on or before the first

anniversary of the date of the notice, the municipality without

further notice may correct the violation at the owner's expense

and assess the expense against the property. If a violation

covered by a notice under this subsection occurs within the

one-year period, and the municipality has not been informed in

writing by the owner of an ownership change, then the

municipality without notice may take any action permitted by

Subsections (a)(1) and (2) and assess its expenses as provided by

Section 342.007.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 252, Sec. 1, eff. June 5,

1991; Acts 1993, 73rd Leg., ch. 921, Sec. 1, eff. Aug. 30, 1993;

Acts 1999, 76th Leg., ch. 209, Sec. 1, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 413, Sec. 2, eff. Sept. 1, 2001.

Sec. 342.007. ASSESSMENT OF EXPENSES; LIEN. (a) The governing

body of a municipality may assess expenses incurred under Section

342.006 against the real estate on which the work is done or

improvements made.

(b) To obtain a lien against the property, the mayor, municipal

health authority, or municipal official designated by the mayor

must file a statement of expenses with the county clerk of the

county in which the municipality is located. The lien statement

must state the name of the owner, if known, and the legal

description of the property. The lien attaches upon the filing of

the lien statement with the county clerk.

(c) The lien obtained by the municipality's governing body is

security for the expenditures made and interest accruing at the

rate of 10 percent on the amount due from the date of payment by

the municipality.

(d) The lien is inferior only to:

(1) tax liens; and

(2) liens for street improvements.

(e) The governing body of the municipality may bring a suit for

foreclosure in the name of the municipality to recover the

expenditures and interest due.

(f) The statement of expenses or a certified copy of the

statement is prima facie proof of the expenses incurred by the

municipality in doing the work or making the improvements.

(g) The remedy provided by this section is in addition to the

remedy provided by Section 342.005.

(h) The governing body of a municipality may foreclose a lien on

property under this subchapter in a proceeding relating to the

property brought under Subchapter E, Chapter 33, Tax Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 921, Sec. 2, eff. Aug. 30,

1993; Acts 1995, 74th Leg., ch. 1017, Sec. 4, eff. Aug. 28, 1995.

Sec. 342.008. ADDITIONAL AUTHORITY TO ABATE DANGEROUS WEEDS.

(a) A municipality may abate, without notice, weeds that:

(1) have grown higher than 48 inches; and

(2) are an immediate danger to the health, life, or safety of

any person.

(b) Not later than the 10th day after the date the municipality

abates weeds under this section, the municipality shall give

notice to the property owner in the manner required by Section

342.006.

(c) The notice shall contain:

(1) an identification, which is not required to be a legal

description, of the property;

(2) a description of the violations of the ordinance that

occurred on the property;

(3) a statement that the municipality abated the weeds; and

(4) an explanation of the property owner's right to request an

administrative hearing about the municipality's abatement of the

weeds.

(d) The municipality shall conduct an administrative hearing on

the abatement of weeds under this section if, not later than the

30th day after the date of the abatement of the weeds, the

property owner files with the municipality a written request for

a hearing.

(e) An administrative hearing conducted under this section shall

be conducted not later than the 20th day after the date a request

for a hearing is filed. The owner may testify or present any

witnesses or written information relating to the municipality's

abatement of the weeds.

(f) A municipality may assess expenses and create liens under

this section as it assesses expenses and creates liens under

Section 342.007. A lien created under this section is subject to

the same conditions as a lien created under Section 342.007.

(g) The authority granted a municipality by this section is in

addition to the authority granted by Section 342.006.

Added by Acts 1995, 74th Leg., ch. 359, Sec. 3, eff. Aug. 28,

1995.

SUBCHAPTER B. REGULATION OF SANITATION BY CERTAIN TYPES OF

MUNICIPALITIES

Sec. 342.021. POWER OF TYPE A GENERAL-LAW MUNICIPALITY

CONCERNING CARCASSES OR OTHER UNWHOLESOME MATTER. (a) The

governing body of a Type A general-law municipality may:

(1) prevent a person from bringing, depositing, or having in the

municipal limits a carcass or other offensive or unwholesome

substance or matter; and

(2) require a person to remove or destroy any offensive or

unwholesome substance or matter, filth, putrid or unsound beef,

pork, or fish, or hides or skins of any kind that the person is

responsible for placing in the municipality.

(b) If the person does not comply with a provision adopted under

Subsection (a), the municipality's governing body may:

(1) authorize a municipal officer to remove or destroy the

offending material; or

(2) require the owner of a dead animal to remove the dead animal

to a place designated by the municipality's governing body.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 342.022. JOINT SANITARY REGULATIONS OF TYPE A GENERAL-LAW

MUNICIPALITY AND COUNTY. The governing body of a Type A

general-law municipality may cooperate with the commissioner's

court of the county in which the municipality is located in

making improvements considered necessary by those entities to:

(1) improve the public health and promote efficient sanitary

regulations; and

(2) arrange for the construction of and payment for those

improvements.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 343. ABATEMENT OF PUBLIC NUISANCES

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE A. SANITATION

CHAPTER 343. ABATEMENT OF PUBLIC NUISANCES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 343.002. DEFINITIONS. In this chapter:

(1) "Abate" means to eliminate or remedy:

(A) by removal, repair, rehabilitation, or demolition;

(B) in the case of a nuisance under Section 343.011(c)(1), (9),

or (10), by prohibition or control of access; and

(C) in the case of a nuisance under Section 343.011(c)(12), by

removal, remediation, storage, transportation, disposal, or other

means of waste management authorized by Chapter 361.

(2) "Building" means a structure built for the support, shelter,

or enclosure of a person, animal, chattel, machine, equipment, or

other moveable property.

(3) "Garbage" means decayable waste from a public or private

establishment or restaurant. The term includes vegetable, animal,

and fish offal and animal and fish carcasses, but does not

include sewage, body waste, or an industrial by-product.

(4) "Neighborhood" means:

(A) a platted subdivision; or

(B) property contiguous to and within 300 feet of a platted

subdivision.

(5) "Platted subdivision" means a subdivision that has its

approved or unapproved plat recorded with the county clerk of the

county in which the subdivision is located.

(6) "Premises" means all privately owned property, including

vacant land or a building designed or used for residential,

commercial, business, industrial, or religious purposes. The term

includes a yard, ground, walk, driveway, fence, porch, steps, or

other structure appurtenant to the property.

(7) "Public street" means the entire width between property

lines of a road, street, way, thoroughfare, or bridge if any part

of the road, street, way, thoroughfare, or bridge is open to the

public for vehicular or pedestrian traffic.

(8) "Receptacle" means a container that is composed of durable

material and designed to prevent the discharge of its contents

and to make its contents inaccessible to animals, vermin, or

other pests.

(9) "Refuse" means garbage, rubbish, paper, and other decayable

and nondecayable waste, including vegetable matter and animal and

fish carcasses.

(10) "Rubbish" means nondecayable waste from a public or private

establishment or residence.

(11) "Weeds" means all rank and uncultivated vegetable growth or

matter that:

(A) has grown to more than 36 inches in height; or

(B) may create an unsanitary condition or become a harborage for

rodents, vermin, or other disease-carrying pests, regardless of

the height of the weeds.

(12) "Flea market" means an outdoor or indoor market, conducted

on non-residential premises, for selling secondhand articles or

antiques, unless conducted by a religious, educational,

fraternal, or charitable organization.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 499, Sec. 2, eff. Sept. 1,

1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1366, Sec. 1, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 12.004, eff. September 1, 2009.

Sec. 343.003. EFFECT OF CHAPTER ON OTHER STATE LAW. This

chapter does not affect a right, remedy, or penalty under other

state law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. PUBLIC NUISANCE PROHIBITED

Sec. 343.011. PUBLIC NUISANCE. (a) This section applies only

to the unincorporated area of a county.

(b) A person may not cause, permit, or allow a public nuisance

under this section.

(c) A public nuisance is:

(1) keeping, storing, or accumulating refuse on premises in a

neighborhood unless the refuse is entirely contained in a closed

receptacle;

(2) keeping, storing, or accumulating rubbish, including

newspapers, abandoned vehicles, refrigerators, stoves, furniture,

tires, and cans, on premises in a neighborhood or within 300 feet

of a public street for 10 days or more, unless the rubbish or

object is completely enclosed in a building or is not visible

from a public street;

(3) maintaining premises in a manner that creates an unsanitary

condition likely to attract or harbor mosquitoes, rodents,

vermin, or disease-carrying pests;

(4) allowing weeds to grow on premises in a neighborhood if the

weeds are located within 300 feet of another residence or

commercial establishment;

(5) maintaining a building in a manner that is structurally

unsafe or constitutes a hazard to safety, health, or public

welfare because of inadequate maintenance, unsanitary conditions,

dilapidation, obsolescence, disaster, damage, or abandonment or

because it constitutes a fire hazard;

(6) maintaining on abandoned and unoccupied property in a

neighborhood a swimming pool that is not protected with:

(A) a fence that is at least four feet high and that has a

latched and locked gate; and

(B) a cover over the entire swimming pool that cannot be removed

by a child;

(7) maintaining on any property in a neighborhood in a county

with a population of more than 1.1 million a swimming pool that

is not protected with:

(A) a fence that is at least four feet high and that has a

latched gate that cannot be opened by a child; or

(B) a cover over the entire swimming pool that cannot be removed

by a child;

(8) maintaining a flea market in a manner that constitutes a

fire hazard;

(9) discarding refuse or creating a hazardous visual obstruction

on:

(A) county-owned land; or

(B) land or easements owned or held by a special district that

has the commissioners court of the county as its governing body;

(10) discarding refuse on the smaller of:

(A) the area that spans 20 feet on each side of a utility line;

or

(B) the actual span of the utility easement;

(11) filling or blocking a drainage easement, failing to

maintain a drainage easement, maintaining a drainage easement in

a manner that allows the easement to be clogged with debris,

sediment, or vegetation, or violating an agreement with the

county to improve or maintain a drainage easement; or

(12) discarding refuse on property that is not authorized for

that activity.

(d) This section does not apply to:

(1) a site or facility that is:

(A) permitted and regulated by a state agency for the activity

described by Subsection (c); or

(B) licensed or permitted under Chapter 361 for the activity

described by Subsection (c); or

(2) agricultural land.

(e) In Subsection (d), "agricultural land" means land that

qualifies for tax appraisal under Subchapter C or D, Chapter 23,

Tax Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 499, Sec. 3, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 771, Sec. 2, eff. Aug. 28, 1995;

Acts 1999, 76th Leg., ch. 752, Sec. 1, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 523, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

355, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1094, Sec. 12, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

388, Sec. 1, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1366, Sec. 2, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 12.005, eff. September 1, 2009.

Sec. 343.0111. SPECIAL EXCEPTION OR VARIANCE TO PUBLIC NUISANCE

CLASSIFICATION. (a) The commissioners court of a county by

order may:

(1) describe the circumstances in which a special exception to

the application of Section 343.011 is available to a person and

may grant the special exception in a specific case if the

commissioners court finds that the specific case fits within the

special exception, that the grant of the exception promotes

justice, that the grant of the exception is not contrary to the

public interest, and that the grant of the exception is

consistent with the general purpose of Section 343.011; and

(2) authorize in a specific case not covered by a special

exception a variance from the terms of Section 343.011 if the

commissioners court makes the same findings in connection with

the specific case that it makes in connection with a special

exception under Subdivision (1) and finds that due to special

conditions a literal enforcement of Section 343.011 would result

in an unnecessary hardship.

(b) The commissioners court shall keep a record of its

proceedings under this section and must include in the record a

showing of the reasons for each decision made under this section.

Added by Acts 1995, 74th Leg., ch. 771, Sec. 3, eff. Aug. 28,

1995. Amended by Acts 1999, 76th Leg., ch. 752, Sec. 2, eff.

Sept. 1, 1999.

Sec. 343.012. CRIMINAL PENALTY. (a) A person commits an

offense if:

(1) the person violates Section 343.011(b); and

(2) the nuisance remains unabated after the 30th day after the

date on which the person receives notice from a county official,

agent, or employee to abate the nuisance.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $50 or more than $200.

(c) If it is shown on the trial of the defendant that the

defendant has been previously convicted of an offense under this

section, the defendant is punishable by a fine of not less than

$200 or more than $1,000, confinement in jail for not more than

six months, or both.

(d) Each day a violation occurs is a separate offense.

(e) The court shall order abatement of the nuisance if the

defendant is convicted of an offense under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 499, Sec. 4, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 771, Sec. 4, eff. Aug. 28, 1995;

Acts 1999, 76th Leg., ch. 752, Sec. 3, eff. Sept. 1, 1999.

Sec. 343.013. INJUNCTION. (a) A county or district court may

by injunction prevent, restrain, abate, or otherwise remedy a

violation of this chapter in the unincorporated area of the

county.

(b) A county or a person affected or to be affected by a

violation under this chapter, including a property owner,

resident of a neighborhood, or organization of property owners or

residents of a neighborhood, may bring suit under Subsection (a).

If the court grants the injunction, the court may award the

plaintiff reasonable attorney's fees and court costs.

(c) A county may bring suit under this section to prohibit or

control access to the premises to prevent a continued or future

violation of Section 343.011(c)(1), (6), (9), or (10). The court

may grant relief under this subsection only if the county

demonstrates that:

(1) the person responsible for causing the public nuisance has

not responded sufficiently to previous attempts to abate a

nuisance on the premises, if the relief sought prohibits or

controls access of a person other than the owner; or

(2) the owner of the premises knew about the nuisance and has

not responded sufficiently to previous attempts to abate a

nuisance on the premises, if the relief sought controls access of

the owner.

(d) In granting relief under Subsection (c), the court:

(1) may not, in a suit brought under Section 343.011(c)(10),

prohibit or control access by the owner or operator of a utility

line or utility easement to that utility line or utility

easement; and

(2) may not prohibit the owner of the premises from accessing

the property but may prohibit a continued or future violation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

1050, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

388, Sec. 2, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1366, Sec. 3, eff. June 15, 2007.

SUBCHAPTER C. COUNTY AUTHORITY RELATING TO NUISANCE

Sec. 343.021. AUTHORITY TO ABATE NUISANCE. If a county adopts

abatement procedures that are consistent with the general purpose

of this chapter and that conform to this chapter, the county may

abate a nuisance under this chapter:

(1) by demolition or removal;

(2) in the case of a nuisance under Section 343.011(c)(1), (9),

or (10), by prohibiting or controlling access to the premises;

(3) in the case of a nuisance under Section 343.011(c)(6), by:

(A) prohibiting or controlling access to the premises and

installing a cover that cannot be opened by a child over the

entire swimming pool; or

(B) draining and filling the swimming pool; or

(4) in the case of a nuisance under Section 343.011(c)(12), by

removal, remediation, storage, transportation, disposal, or other

means of waste management authorized under Chapter 361.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

1050, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

388, Sec. 3, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1366, Sec. 4, eff. June 15, 2007.

Reenacted and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 12.006, eff. September 1, 2009.

Sec. 343.022. ABATEMENT PROCEDURES. (a) The abatement

procedures adopted by the commissioners court must be

administered by a regularly salaried, full-time county employee.

A person authorized by the person administering the abatement

program may administer:

(1) the prohibition or control of access to the premises to

prevent a violation of Section 343.011(c)(1), (6), (9), or (10);

(2) the removal or demolition of the nuisance; and

(3) the abatement of a nuisance described by Section

343.011(c)(12).

(b) The abatement procedures must require that written notice be

given to:

(1) the owner, lessee, occupant, agent, or person in charge of

the premises; and

(2) the person responsible for causing a public nuisance on the

premises when:

(A) that person is not the owner, lessee, occupant, agent, or

person in charge of the premises; and

(B) the person responsible can be identified.

(c) The notice must state:

(1) the specific condition that constitutes a nuisance;

(2) that the person receiving notice shall abate the nuisance

before the:

(A) 31st day after the date on which the notice is served, if

the person has not previously received a notice regarding a

nuisance on the premises; or

(B) 10th business day after the date on which the notice is

served, if the person has previously received a notice regarding

a nuisance on the premises;

(3) that failure to abate the nuisance may result in:

(A) abatement by the county;

(B) assessment of costs to the person responsible for causing

the nuisance when that person can be identified; and

(C) a lien against the property on which the nuisance exists, if

the person responsible for causing the nuisance has an interest

in the property;

(4) that the county may prohibit or control access to the

premises to prevent a continued or future nuisance described by

Section 343.011(c)(1), (6), (9), or (10); and

(5) that the person receiving notice is entitled to submit a

written request for a hearing before the:

(A) 31st day after the date on which the notice is served, if

the person has not previously received a notice regarding a

nuisance on the premises; or

(B) 10th business day after the date on which the notice is

served, if the person has previously received a notice regarding

a nuisance on the premises.

(d) The notice must be given:

(1) by service in person or by registered or certified mail,

return receipt requested; or

(2) if personal service cannot be obtained or the address of the

person to be notified is unknown, by posting a copy of the notice

on the premises on which the nuisance exists and by publishing

the notice in a newspaper with general circulation in the county

two times within 10 consecutive days.

(e) Except as provided in Subsection (f), the abatement

procedures must require a hearing before the county abates the

nuisance if a hearing is requested. The hearing may be conducted

before the commissioners court or any board, commission, or

official designated by the commissioners court. The

commissioners court may designate a board, commission, or

official to conduct each hearing.

(f) A county may, before conducting a hearing, abate a nuisance

under Section 343.011(c)(6) by prohibiting or controlling access

to the premises on which the nuisance is located and installing a

cover that cannot be opened by a child over the entire swimming

pool, but only if the county conducts a hearing otherwise in

accordance with Subsection (e) after the nuisance is abated.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 123, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 771, Sec. 5, eff. Aug. 28, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1050, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

388, Sec. 4, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1366, Sec. 5, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 12.007, eff. September 1, 2009.

Sec. 343.023. ASSESSMENT OF COSTS; LIEN. (a) A county may:

(1) assess:

(A) the cost of abating the nuisance, including management,

remediation, storage, transportation, and disposal costs, and

damages and other expenses incurred by the county;

(B) the cost of legal notification by publication; and

(C) an administrative fee of not more than $100 on the person

receiving notice under Section 343.022; or

(2) by resolution or order, assess:

(A) the cost of abating the nuisance;

(B) the cost of legal notification by publication; and

(C) an administrative fee of not more than $100 against the

property on which the nuisance exists.

(b) The county may not make an assessment against property

unless the owner or owner's agent receives notice of the nuisance

in accordance with Section 343.022.

(c) To obtain a lien against the property to secure an

assessment, the commissioners court of the county must file a

notice that contains a statement of costs, a legal description of

the property sufficient to identify the property, and the name of

the property owner, if known, with the county clerk of the county

in which the property is located.

(d) The county's lien to secure an assessment attaches when the

notice of lien is filed and is inferior to a previously recorded

bona fide mortgage lien attached to the real property to which

the county's lien attaches, if the mortgage was filed for record

in the office of the county clerk of the county in which the real

property is located before the date on which the county files the

notice of lien with the county clerk.

(e) The county is entitled to accrued interest beginning on the

31st day after the date of the assessment against the property at

the rate of 10 percent a year.

(f) The statement of costs or a certified copy of the statement

of costs is prima facie proof of the costs incurred to abate the

nuisance.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 499, Sec. 5, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 771, Sec. 6, eff. Aug. 28, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1366, Sec. 6, eff. June 15, 2007.

Sec. 343.0235. USE OF COUNTY FUNDS. A county is entitled to use

any money available under other law for a cleanup or remediation

of private property to abate a nuisance described by Section

343.011(c)(1), (9), or (10).

Added by Acts 2005, 79th Leg., Ch.

1050, Sec. 4, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

388, Sec. 5, eff. June 15, 2007.

Sec. 343.024. AUTHORITY TO ENTER PREMISES. (a) A county

official, agent, or employee charged with the enforcement of

health, environmental, safety, or fire laws may enter any

premises in the unincorporated area of the county at a reasonable

time to inspect, investigate, or abate a nuisance or to enforce

this chapter.

(b) Before entering the premises, the official, agent, or

employee must exhibit proper identification to the occupant,

manager, or other appropriate person.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 499, Sec. 6, eff. Sept. 1,

1991.

Sec. 343.025. ENFORCEMENT. A court of competent jurisdiction in

the county may issue any order necessary to enforce this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 344. MOSQUITO CONTROL DISTRICTS

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE A. SANITATION

CHAPTER 344. MOSQUITO CONTROL DISTRICTS

Sec. 344.001. ELECTION ON ESTABLISHMENT AND TAX LEVY. The

county judge on being petitioned by at least 200 qualified voters

of the county may order an election to determine if the qualified

voters of the county desire the:

(1) establishment of a mosquito control district in all or a

portion of the county for the purpose of eradicating mosquitoes

in the area; and

(2) levy of a tax not to exceed 25 cents on each $100 of the

taxable value of property taxable by the district to finance the

program provided by this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 344.002. BALLOT PROPOSITIONS. The ballot for an election

under this chapter shall be printed to provide for voting for or

against the propositions:

(1) "The establishment of a mosquito control district in

____________ County."; and

(2) "The levy of a tax of ______ cents on each $100 of the

taxable value of property taxable by the district to finance the

mosquito control district within ____________ County."

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 344.003. LEVY AND COLLECTION OF TAX. (a) If the election

results are in favor of the establishment of a mosquito control

district and the levy of a tax, the commissioners court may levy

a tax not to exceed the amount fixed by the election.

(b) The commissioners court may lower the tax to any designated

sum it may determine if the anticipated revenue exceeds the

revenue needed to carry out this chapter.

(c) The taxes levied under this section shall be:

(1) collected by the county tax assessor-collector;

(2) deposited in a separate fund; and

(3) used only to carry out this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 344.004. ADVISORY COMMISSION. (a) The commissioners court

in each county in which a mosquito control district is

established shall appoint an advisory commission composed of five

members who are qualified property taxpaying voters of the

county. The commissioners of the commissioners court and the

county judge shall each appoint one member of the advisory

commission.

(b) Members of the advisory commission serve without

compensation.

(c) The advisory commission shall make recommendations to the

commissioners court that it considers necessary to carry out this

chapter and shall perform any other duties as the commissioners

court may determine.

(d) Each advisory commission member must take an oath of office

prescribed by the commissioners court. The commissioners court

may remove any member of the advisory commission at any time it

considers necessary.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 344.005. MOSQUITO CONTROL ENGINEER. (a) The commissioners

court in each county that has established a mosquito control

district may appoint a mosquito control engineer who must be well

qualified in the field of mosquito control. The mosquito control

engineer serves at a salary determined by the commissioners

court.

(b) The commissioners court shall supervise the powers and

duties of the engineer.

(c) The engineer shall make recommendations to the commissioners

court relating to the number of assistants and employees that may

be needed, and the commissioners court shall appoint the

assistants and employees it considers necessary for mosquito

eradication in the district.

(d) The engineer shall make semiannual reports to the

commissioners court or as many reports as are requested by the

court concerning the work of mosquito eradication and of the

expenses needed for the ensuing year.

(e) The first report shall be made not later than June 30

following the establishment of the mosquito control district, and

the second report shall be made not later than December 31

following the first report.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 344.006. MERGER OF DISTRICTS. (a) The commissioners

courts of two or more counties operating under this chapter may

enter into an agreement to merge their separate districts into a

single mosquito control district composed of those counties.

(b) The commissioners courts shall enter into an agreement that

complies with this chapter, except that the advisory commission

and mosquito control engineer may be appointed for the entire

district rather than for each county.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 344.007. ELECTION ON DISSOLUTION OF DISTRICT. Each

commissioners court that has established a mosquito control

district under this chapter shall order an election to dissolve

the mosquito control district on a petition of not less than 10

percent of the qualified voters of the county, as determined by

the number of votes cast for all candidates for governor in the

most recent gubernatorial general election.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 345. BEDDING

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE A. SANITATION

CHAPTER 345. BEDDING

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 345.001. DEFINITIONS. In this chapter:

(1) "Bedding" means a mattress, mattress pad, mattress

protector, box spring, sofa bed, studio couch, chairbed,

convertible bed, convertible lounge, pillow, bolster, quilt,

quilted spread, comforter, cot pad, sleeping bag, lounge chair

pad, utility or all-purpose pad, crib pad, playpen pad, crib

bumper pad, car bed pad, infant carrier pad, convertible stroller

pad, bassinet pad, bed rest and lounge-type cushion, or a stuffed

or filled article that can be used by a human for sleeping or

reclining.

(2) "Department" means the Texas Department of Health.

(2-a) "Floor model" means new bedding placed in a retail sales

area for display purposes.

(3) "Manufacturer" means a person whose principal business is

the manufacture of bedding from new materials for the purpose of

resale in this state by a distributor, jobber, wholesaler, or

retail outlet or subsidiary outlet if the ownership and the name

are the same as the manufacturer, or if it is an exclusive sales

outlet for the manufacturer, or both.

(4) "Material" means an article, substance, or part of an

article or substance, used in the manufacture, repair, or

renovation of bedding.

(5) "New" means no previous use for any purpose other than

previous use as a floor model.

(6) "Processor" means a person who manufactures, processes, and

sells in this state or for delivery in this state any filling

materials, including felt, batting, pads, or foam, to be used or

that could be used in bedding, other than wooden frames or metal

springs.

(7) "Recycled material" means material that:

(A) is composed of recyclable material or that is derived from

postconsumer waste or industrial waste; and

(B) may be used in place of raw or virgin filling material in

manufacturing, repairing, or renovating bedding.

(8) "Renovate" means to restore to a former condition or to

place in a good state of repair.

(9) "Secondhand" means previous use in any manner other than

previous use as a floor model.

(10) "Sell" includes offering or exposing for sale, including in

a sale, bartering, trading, delivering, consigning, leasing,

possessing with intent to sell, or disposing of in any commercial

manner.

(11) "Wholesaler" means a person located outside this state who

on his own account sells, distributes, or jobs into this state to

another for the purpose of resale bedding or filling material to

be used in bedding. The term does not include an affiliate or

subsidiary if the ownership and the name of the affiliate or

subsidiary are the same as the manufacturer, and the affiliate or

subsidiary is the exclusive sales outlet for the manufacturer.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 1055, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

723, Sec. 1, eff. September 1, 2007.

Sec. 345.002. EVIDENCE OF INTENT TO SELL. The possession of

bedding by a manufacturer, renovator, wholesaler, or person

holding a germicidal treatment permit in the course of business

is presumptive evidence of an intent to sell the bedding.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 345.003. PAYMENT TO DEPARTMENT. Money collected in the

administration of this chapter is payable to the department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 1055, Sec. 2, eff. Sept. 1,

1997.

Sec. 345.004. LIMIT ON EXPENDITURE OF MONEY. The expenditure of

money under this chapter may not exceed the amount of money

collected under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 345.005. MATERIALS OBTAINED FROM DUMP OR JUNKYARD. (a) A

person may not manufacture, repair, or renovate bedding or

batting using discarded materials obtained from any dump or

junkyard.

(b) A person may not sell an item of discarded bedding obtained

from a source set out in Subsection (a).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 345.0055. MATERIAL USED IN BEDDING. (a) The department

may adopt rules relating to material used in new or renovated

bedding, including rules:

(1) requiring the use of burn resistant material; and

(2) prohibiting or restricting the use of secondhand or recycled

material.

(b) Rules adopted under this section must be consistent with any

applicable federal law or regulation.

Added by Acts 1997, 75th Leg., ch. 1055, Sec. 3, eff. Sept. 1,

1997.

Sec. 345.006. APPLICABILITY OF CHAPTER. This chapter does not

apply to bedding manufactured, repaired, or renovated before June

30, 1939.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 345.0065. APPLICABILITY OF CHAPTER TO FLOOR MODEL. Bedding

that has not been used for a purpose other than as a floor model

is regulated as new bedding. A floor model may not be regulated

as secondhand bedding under this chapter in any manner.

Added by Acts 2007, 80th Leg., R.S., Ch.

723, Sec. 2, eff. September 1, 2007.

Sec. 345.007. ADVISORY COMMISSION. The Texas Board of Health

may appoint an advisory commission composed of representatives of

consumers and the bedding industry to assist the board in

implementing this chapter.

Added by Acts 1997, 75th Leg., ch. 1055, Sec. 3, eff. Sept. 1,

1997.

SUBCHAPTER B. LABELS

Sec. 345.021. LABEL REQUIRED. (a) A person may not

manufacture, repair, renovate, or sell bedding unless a label

that conforms to this subchapter is:

(1) securely attached to the bedding at the location and by a

method approved by the department; and

(2) clearly visible.

(b) The label must be made of substantial cloth or a substance

of equal quality.

(c) The information required on a label by this chapter must be

in English. The department may authorize or require the use of a

language in addition to English on the label or on an additional

separate label.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 1055, Sec. 4, eff. Sept. 1,

1997.

Sec. 345.022. LABELS ON BEDDING MADE OF NEW OR SECONDHAND

MATERIAL. (a) A label required under this section shall be

attached at the factory in which the bedding is manufactured.

(b) A label attached to bedding wholly manufactured from new

material must be at least six square inches and state, plainly

stamped or printed in ink:

(1) "All New Material" in lettering at least one-eighth inch

high;

(2) the kind and grade of each material used in the filling and,

if more than one kind or grade of material is used, the

percentage, in descending order, by weight of each material; and

(3) the manufacturer's permit number assigned by the department.

(c) A label attached to bedding any part of which is

manufactured from secondhand or recycled material, other than

bedding reworked, repaired, or renovated for the owner for the

owner's personal use, must be at least 12 square inches and

state, plainly stamped or printed in ink:

(1) "Secondhand or Recycled Material" in lettering at least

one-fourth inch high; and

(2) the manufacturer's permit number assigned by the department.

(d) A label attached to bedding renovated, reworked, or repaired

for the owner for the owner's personal use and from the owner's

material that is in whole or in part secondhand must be at least

six square inches and state, plainly stamped or printed in ink:

(1) "Not for Sale, Owner's Own Material which is Secondhand

Material" in lettering at least one-eighth inch high;

(2) the name and address of the owner; and

(3) the manufacturer's permit number assigned by the department.

(e) A term used on a label required by this section to describe

kinds and grades of material used in filling must conform to

those defined in the department's rules, and a trade or

substitute term may not be used.

(f) The department may adopt rules that:

(1) require that the label state conformity with burn resistant

material requirements or identify any chemical treatment applied

to the bedding; and

(2) exempt from the requirements of this section a custom

upholstery business that does not repair or renovate bedding for

resale.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 1055, Sec. 4, eff. Sept. 1,

1997.

Sec. 345.023. FALSE OR MISLEADING STATEMENT PROHIBITED. A

person may not make a false or misleading statement on a label

required by Section 345.022.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 1055, Sec. 4, eff. Sept. 1,

1997.

Sec. 345.024. GERMICIDAL TREATMENT OF BEDDING AND MATERIALS.

(a) Except as provided by Subsection (b), a person may not sell

secondhand bedding or bedding manufactured in whole or in part

from secondhand or recycled material unless the bedding has been

germicidally treated and cleaned by a method approved by the

department.

(b) An upholstered sofa bed, reclining chair, or studio couch

shall be germicidally treated and cleaned only when required by

department rules.

(c) A person may not use in the manufacture, repair, or

renovation of bedding a material that has not been cleaned and

germicidally treated by a process or treatment approved by the

department if the material:

(1) has been used by a person with a communicable disease; or

(2) is filthy, oily, stained, or harbors loathsome insects or

pathogenic organisms.

(d) A person may not sell material or bedding requiring

germicidal treatment under this section unless the person

applying the germicidal treatment securely attaches by a method

approved by the department a label that is at least 12 square

inches and contains, plainly printed in ink:

(1) a statement that the article or material has been

germicidally treated by a method approved by the department;

(2) a statement of the method of germicidal treatment applied;

(3) the date the article was germicidally treated;

(4) the name and address of the person for whom the article was

germicidally treated; and

(5) the permit number of the person applying the germicidal

treatment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 1055, Sec. 4, eff. Sept. 1,

1997.

Sec. 345.025. LABEL REQUIRED ON FILLING MATERIAL. A processor

shall identify each item of material to be used for filling

bedding by affixing to the filling material a label as required

by department rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 1055, Sec. 4, eff. Sept. 1,

1997.

Sec. 345.026. REMOVAL, DEFACEMENT, OR ALTERATION. A person may

not remove, deface, or alter, or cause the removal, defacing, or

alteration of, a label or a statement on the label to defeat a

provision of this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 1055, Sec. 4, eff. Sept. 1,

1997.

Sec. 345.027. COLOR OF LABEL AND LETTERING. The department may

adopt rules governing the color of label required under this

subchapter and the color of the lettering on the label.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 1055, Sec. 4, eff. Sept. 1,

1997.

Sec. 345.028. APPLICATION TO RECYCLED MATERIAL. Notwithstanding

any other provision of this subchapter, this subchapter applies

to bedding manufactured, repaired, or renovated in whole or in

part from recycled materials only to the extent required by

department rules.

Added by Acts 1997, 75th Leg., ch. 1055, Sec. 4, eff. Sept. 1,

1997.

SUBCHAPTER C. PERMITS

Sec. 345.041. PERMITS. (a) A person may not manufacture,

wholesale, or engage in the business of renovating or selling

bedding in this state or for delivery in this state unless the

person has a permit for that purpose from the department.

(b) A processor may not sell filling material used for filling

bedding in this state or for delivery in this state unless the

person has a permit for that purpose from the department.

(c) The Texas Board of Health by rule may exempt from the permit

requirement of this section a custom upholstery business that

does not repair or renovate bedding for resale.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 1055, Sec. 5, eff. Sept. 1,

1997.

Sec. 345.042. PERMIT TO APPLY GERMICIDAL TREATMENT. (a) A

person may not apply a germicidal process unless:

(1) the process has been registered with and approved by the

department; and

(2) the person has a numbered germicidal treatment permit issued

by the department.

(b) A permit may be renewed annually only after the permit

holder submits proof of continued compliance with this chapter

and department rules adopted under this chapter.

(c) A person who holds a permit shall keep the permit

conspicuously posted on the premises of the person's business

near the treatment device.

(d) A person who holds a permit shall keep an accurate record of

all materials that have been germicidally treated. The record

must include the:

(1) source of the material;

(2) date of treatment; and

(3) name and address of the owner of each item.

(e) The record shall be available for inspection at any time by

a representative of the department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 345.043. FEES; EXPIRATION. (a) The Texas Board of Health

shall set the fees for an initial permit issued under this

chapter and for renewal of a permit issued under this chapter in

amounts reasonable and necessary to defray the cost of

administering this chapter.

(b) A fee collected under this chapter shall be deposited to a

special account in the state treasury. Money in the account may

be appropriated only to the department to administer and enforce

this chapter.

(c) A permit expires one year after the date of issuance.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 1055, Sec. 6, eff. Sept. 1,

1997.

Sec. 345.0435. ADOPTION OF RULES; MINIMUM STANDARDS. (a) The

executive commissioner of the Health and Human Services

Commission shall adopt rules necessary to implement this

subchapter, including requirements for the issuance, renewal,

denial, suspension, and revocation of a permit issued under this

subchapter.

(b) The rules must contain minimum standards to protect the

health and safety of the public.

Added by Acts 1997, 75th Leg., ch. 1055, Sec. 7, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

153, Sec. 1, eff. September 1, 2005.

Sec. 345.0436. SUBMISSION OF PRODUCT TEST RESULTS OR SAMPLE. In

conjunction with the issuance or renewal of a permit under this

subchapter, the department may require the applicant or permit

holder to submit:

(1) a product sample; or

(2) the results of tests conducted on the product as required by

the department.

Added by Acts 1997, 75th Leg., ch. 1055, Sec. 7, eff. Sept. 1,

1997.

Sec. 345.044. REVOCATION OF PERMIT FOR UNSANITARY CONDITION.

(a) A bedding manufacturer or renovator shall keep the

manufacturer's or renovator's place of business in a sanitary

condition satisfactory to the department.

(b) The department may revoke the permit of a bedding

manufacturer or renovator who violates this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 345.045. MINIMUM SANITARY STANDARDS FOR GERMICIDAL

TREATMENT PERMIT. (a) The holder of a germicidal treatment

permit must maintain the permit holder's place of business in a

sanitary condition free from refuse, dirt contamination, insects,

and vermin.

(b) The executive commissioner of the Health and Human Services

Commission, by rule, may establish additional requirements

regulating the sanitary condition of a permit holder's place of

business. The holder of a germicidal treatment permit who

germicidally treats not more than 10 items at the permit holder's

place of business each week is exempt from any additional

requirements regulating the sanitary condition of a permit

holder's place of business adopted under this subsection.

Added by Acts 2005, 79th Leg., Ch.

153, Sec. 2, eff. September 1, 2005.

SUBCHAPTER D. GENERAL ENFORCEMENT; CRIMINAL OFFENSE

Sec. 345.081. DUTY TO ENFORCE CHAPTER. The department shall

enforce this chapter for the protection of the public health and

welfare.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 345.082. RULEMAKING AUTHORITY. The department may adopt

rules to implement and enforce this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 345.083. INSPECTION. (a) To determine compliance with

this chapter or a rule adopted under this chapter, a

representative of the department may enter a place at which:

(1) bedding is manufactured, repaired, renovated, stored, or

sold;

(2) materials are prepared for use in bedding; or

(3) germicidal treatment of bedding is performed.

(b) A representative of the department may take a sample of

materials for inspection and analysis.

(c) A representative of the department may hold for evidence in

a case involving a violation of this chapter or a rule adopted

under this chapter bedding or materials manufactured, repaired,

renovated, or sold in violation of this chapter or a rule adopted

under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 345.084. SALE OF BEDDING OR MATERIAL PROHIBITED BY

DEPARTMENT. (a) A representative of the department may prohibit

the sale of specified bedding or material that is being or could

be offered for sale in violation of this chapter or a rule

adopted under this chapter.

(b) The representative shall appropriately tag any bedding or

materials the sale of which is prohibited.

(c) A tag under this section may not be removed and bedding or

materials that are tagged under this section may not be disposed

of in any manner unless:

(1) satisfactory compliance with this chapter and the rules

adopted under this chapter has been shown;

(2) a representative of the department releases the bedding for

sale; and

(3) a representative of the department has approved the removal

or the department has directed that the tag be removed and the

bedding or materials may be disposed of.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 345.085. JUDICIAL REVIEW. A person aggrieved by a final

decision of the department is entitled to judicial review.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 345.086. INTERFERENCE WITH DEPARTMENT REPRESENTATIVE. A

person may not interfere with, obstruct, or hinder a

representative of the department performing a duty under this

chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 345.087. PROHIBITED ACTS; CRIMINAL OFFENSE. (a) A person

commits an offense if a person:

(1) manufactures, repairs, or renovates:

(A) bedding using material in violation of rules adopted under

Section 345.0055;

(B) bedding or batting in violation of Section 345.005;

(C) bedding using material in violation of Section 345.024; or

(D) bedding that does not conform to the label requirements of

Subchapter B;

(2) introduces or delivers for introduction into commerce:

(A) bedding or batting manufactured, repaired, or renovated in

violation of Section 345.005, 345.0055, or 345.024;

(B) bedding that does not conform to the label requirements of

Subchapter B; or

(C) bedding or material the sale of which is prohibited as

provided by Section 345.084;

(3) receives in commerce:

(A) bedding or batting manufactured, repaired, or renovated in

violation of Section 345.005, 345.0055, or 345.024;

(B) bedding that does not conform to the label requirements of

Subchapter B; or

(C) bedding or material the sale of which is prohibited as

provided by Section 345.084; or

(4) violates Section 345.041, 345.042, or any other provision of

this chapter or a rule adopted under this chapter.

(b) An offense under this section is a Class A misdemeanor.

(c) In a criminal proceeding under Subsection (a)(1), (2), or

(3), it is not necessary to prove intent, knowledge,

recklessness, or criminal negligence.

(d) It is a defense to prosecution under Subsection (a)(2) or

(3) that the person acted in good faith and was not the person

who manufactured, repaired, or renovated the article. This

subsection does not apply unless the person furnishes, on request

of the department or a local health authority, the name and

address of the person from whom the article was received and

copies of any documents relating to receipt of the article.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 1055, Sec. 8, eff. Sept. 1,

1997.

SUBCHAPTER E. ADMINISTRATIVE PENALTY; INJUNCTION

Sec. 345.101. ADMINISTRATIVE PENALTY. (a) The department may

assess an administrative penalty against a person who violates

this chapter or a rule adopted under this chapter.

(b) The penalty may not exceed $25,000 for each violation. Each

day of a continuing violation constitutes a separate violation.

(c) In determining the amount of an administrative penalty

assessed under this section, the department shall consider:

(1) the seriousness of the violation;

(2) the history of previous violations;

(3) the amount necessary to deter future violations;

(4) efforts made to correct the violation; and

(5) any other matters that justice may require.

(d) All proceedings for the assessment of an administrative

penalty under this chapter are subject to Chapter 2001,

Government Code.

Added by Acts 1997, 75th Leg., ch. 1055, Sec. 10, eff. Sept. 1,

1997.

Sec. 345.102. NOTICE; REQUEST FOR HEARING. (a) If, after

investigation of a possible violation and the facts surrounding

that possible violation, the department determines that a

violation has occurred, the department shall give written notice

of the violation to the person alleged to have committed the

violation. The notice must include:

(1) a brief summary of the alleged violation;

(2) a statement of the amount of the proposed penalty based on

the factors set forth in Section 345.101(c); and

(3) a statement of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both

the occurrence of the violation and the amount of the penalty.

(b) Not later than the 20th day after the date on which the

notice is received, the person notified may accept the

determination of the department made under this section,

including the proposed penalty, or may make a written request for

a hearing on that determination.

(c) If the person notified of the violation accepts the

determination of the department or if the person fails to respond

in a timely manner to the notice, the commissioner of public

health or the commissioner's designee shall issue an order

approving the determination and ordering that the person pay the

proposed penalty.

Added by Acts 1997, 75th Leg., ch. 1055, Sec. 10, eff. Sept. 1,

1997.

Sec. 345.103. HEARING; ORDER. (a) If the person notified

requests a hearing, the department shall:

(1) set a hearing;

(2) give written notice of the hearing to the person; and

(3) designate a hearings examiner to conduct the hearing.

(b) The hearings examiner shall make findings of fact and

conclusions of law and shall promptly issue to the commissioner

of public health or the commissioner's designee a proposal for

decision as to the occurrence of the violation and a

recommendation as to the amount of the proposed penalty if a

penalty is determined to be warranted.

(c) Based on the findings of fact and conclusions of law and the

recommendations of the hearings examiner, the commissioner of

public health or the commissioner's designee by order may find

that a violation has occurred and may assess a penalty or may

find that no violation has occurred.

Added by Acts 1997, 75th Leg., ch. 1055, Sec. 10, eff. Sept. 1,

1997.

Sec. 345.104. NOTICE AND PAYMENT OF ADMINISTRATIVE PENALTY;

JUDICIAL REVIEW; REFUND. (a) The department shall give notice

of the order under Section 345.103(c) to the person alleged to

have committed the violation. The notice must include:

(1) separate statements of the findings of fact and conclusions

of law;

(2) the amount of any penalty assessed; and

(3) a statement of the right of the person to judicial review of

the order.

(b) Not later than the 30th day after the date on which the

decision is final as provided by Chapter 2001, Government Code,

the person shall:

(1) pay the penalty;

(2) pay the penalty and file a petition for judicial review

contesting the occurrence of the violation, the amount of the

penalty, or both the occurrence of the violation and the amount

of the penalty; or

(3) without paying the penalty, file a petition for judicial

review contesting the occurrence of the violation, the amount of

the penalty, or both the occurrence of the violation and the

amount of the penalty.

(c) Within the 30-day period, a person who acts under Subsection

(b)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving to the court a supersedeas bond that is approved by

the court for the amount of the penalty and that is effective

until all judicial review of the order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the amount

of the penalty and is financially unable to give the supersedeas

bond; and

(B) giving a copy of the affidavit to the department by

certified mail.

(d) If the department receives a copy of an affidavit under

Subsection (c)(2), the department may file with the court, within

five days after the date the copy is received, a contest to the

affidavit. The court shall hold a hearing on the facts alleged in

the affidavit as soon as practicable and shall stay the

enforcement of the penalty on finding that the alleged facts are

true. The person who files an affidavit has the burden of proving

that the person is financially unable to pay the penalty and to

give a supersedeas bond.

(e) If the person does not pay the penalty and the enforcement

of the penalty is not stayed, the department may refer the matter

to the attorney general for collection of the penalty.

(f) Judicial review of the order:

(1) is instituted by filing a petition as provided by Subchapter

G, Chapter 2001, Government Code; and

(2) is under the substantial evidence rule.

(g) If the court sustains the occurrence of the violation, the

court may uphold or reduce the amount of the penalty and order

the person to pay the full or reduced amount of the penalty. If

the court does not sustain the occurrence of the violation, the

court shall order that no penalty is owed.

(h) When the judgment of the court becomes final, the court

shall proceed under this subsection. If the person paid the

amount of the penalty under Subsection (b)(2) and if that amount

is reduced or is not upheld by the court, the court shall order

that the department pay the appropriate amount plus accrued

interest to the person. The rate of the interest is the rate

charged on loans to depository institutions by the New York

Federal Reserve Bank, and the interest shall be paid for the

period beginning on the date the penalty was paid and ending on

the date the penalty is remitted. If the person paid the penalty

under Subsection (c)(1)(A), or gave a supersedeas bond, and if

the amount of the penalty is not upheld by the court, the court

shall order the release of the escrow account or bond. If the

person paid the penalty under Subsection (c)(1)(A) and the amount

of the penalty is reduced, the court shall order that the amount

of the penalty be paid to the department from the escrow account

and that the remainder of the account be released. If the person

gave a supersedeas bond and if the amount of the penalty is

reduced, the court shall order the release of the bond after the

person pays the amount.

Added by Acts 1997, 75th Leg., ch. 1055, Sec. 10, eff. Sept. 1,

1997.

Sec. 345.105. PENALTY DEPOSITED TO STATE TREASURY. An

administrative penalty collected under this subchapter shall be

deposited in the state treasury to the credit of the general

revenue fund.

Added by Acts 1997, 75th Leg., ch. 1055, Sec. 10, eff. Sept. 1,

1997.

Sec. 345.106. INJUNCTION. (a) At the request of the

commissioner of public health, the attorney general may petition

the district court for a temporary restraining order to restrain

a continuing violation of this chapter or a threat of a

continuing violation of this chapter if the commissioner of

public health finds that:

(1) a person has violated, is violating, or is threatening to

violate this chapter; and

(2) the violation or threatened violation creates an immediate

threat to the health and safety of the public.

(b) A district court, on petition under this section and on a

finding by the court that a person is violating or threatening to

violate this chapter, shall grant any injunctive relief warranted

by the facts.

(c) Venue for a suit brought under this section is in the county

in which the violation or threat of violation is alleged to have

occurred or in Travis County.

Added by Acts 1997, 75th Leg., ch. 1055, Sec. 10, eff. Sept. 1,

1997.

Sec. 345.107. RECOVERY OF COSTS. (a) The department may assess

reasonable expenses and costs against a person in an

administrative hearing if, as a result of the hearing, the

person's permit is denied, suspended, or revoked or if

administrative penalties are assessed against the person. The

person shall pay expenses and costs assessed under this

subsection not later than the 30th day after the date on which

the order issued by the commissioner of public health or the

commissioner's designee requiring the payment of expenses and

costs is final. The department may refer the matter to the

attorney general for collection of the expenses and costs.

(b) If the attorney general brings an action against a person

under Section 345.106 or to enforce an administrative penalty

assessed under this subchapter and an injunction is granted

against the person or the person is found liable for an

administrative penalty, the attorney general may recover, on

behalf of the attorney general and the department, reasonable

expenses and costs.

(c) For purposes of this section, "reasonable expenses and

costs" include expenses incurred by the department and the

attorney general in the investigation, initiation, or prosecution

of an action, including reasonable investigative costs, court

costs, attorney's fees, witness fees, and deposition expenses.

Added by Acts 1997, 75th Leg., ch. 1055, Sec. 10, eff. Sept. 1,

1997.

SUBCHAPTER F. DETENTION OR EMBARGO OF BEDDING

Sec. 345.131. DEFINITIONS. In this subchapter:

(1) "Authorized agent" means an employee of the department who

is designated by the commissioner of public health to enforce the

provisions of this chapter.

(2) "Detained or embargoed bedding" means bedding that has been

detained or embargoed under Section 345.132.

Added by Acts 1997, 75th Leg., ch. 1055, Sec. 10, eff. Sept. 1,

1997.

Sec. 345.132. DETAINED OR EMBARGOED BEDDING. (a) The

commissioner of public health or an authorized agent may detain

or embargo bedding under this section if the commissioner or the

authorized agent finds or has probable cause to believe that the

article violates this chapter or a rule or standard adopted under

this chapter.

(b) The commissioner of public health or an authorized agent

shall affix to detained or embargoed bedding a tag or other

appropriate marking that gives notice that:

(1) the bedding violates or is suspected of violating this

chapter or a rule or standard adopted under this chapter; and

(2) the bedding has been detained or embargoed.

(c) The tag or marking on detained or embargoed bedding must

warn all persons not to use the bedding, remove the bedding from

the premises, or dispose of the bedding by sale or otherwise

until permission for use, removal, or disposal is given by the

commissioner of public health, the authorized agent, or a court.

(d) A person may not use detained or embargoed bedding, remove

detained or embargoed bedding from the premises, or dispose of

detained or embargoed bedding by sale or otherwise without

permission of the commissioner of public health, the authorized

agent, or a court.

(e) The commissioner of public health or an authorized agent

shall remove the tag or other marking from detained or embargoed

bedding if the commissioner or an authorized agent finds that the

bedding does not violate this chapter or a rule or standard

adopted under this chapter.

Added by Acts 1997, 75th Leg., ch. 1055, Sec. 10, eff. Sept. 1,

1997.

Sec. 345.133. REMOVAL ORDER FOR DETAINED OR EMBARGOED BEDDING.

(a) If the claimant of the detained or embargoed bedding or the

claimant's agent fails or refuses to transfer the bedding to a

secure place after the tag or other appropriate marking has been

affixed as provided by Section 345.132, the commissioner of

public health or an authorized agent may order the transfer of

the bedding to one or more secure storage areas to prevent

unauthorized use, removal, or disposal.

(b) The commissioner of public health or an authorized agent may

provide for the transfer of the bedding if the claimant of the

bedding or the claimant's agent does not carry out the transfer

order in a timely manner.

(c) The claimant of the bedding or the claimant's agent shall

pay the costs of the transfer, and the costs of any transfer made

under Subsection (a) or (b) shall be assessed against the

claimant of the bedding or the claimant's agent.

(d) The commissioner of public health may request the attorney

general to bring an action in the district court in Travis County

to recover the costs of the transfer. In a judgment in favor of

the state, the court may award costs, attorney's fees, court

costs, and interest from the time the expense was incurred

through the date the department is reimbursed.

Added by Acts 1997, 75th Leg., ch. 1055, Sec. 10, eff. Sept. 1,

1997.

Sec. 345.134. CONDEMNATION. An action for the condemnation of

bedding may be brought before a court in whose jurisdiction the

bedding is located, detained, or embargoed if the bedding

violates this chapter or a rule or standard adopted under this

chapter.

Added by Acts 1997, 75th Leg., ch. 1055, Sec. 10, eff. Sept. 1,

1997.

Sec. 345.135. RECALL ORDERS. (a) In conjunction with the

detention or embargo of bedding under this subchapter, the

commissioner of public health may order bedding to be recalled

from commerce.

(b) The commissioner of public health's recall order may require

the bedding to be removed to one or more secure areas approved by

the commissioner or an authorized agent.

(c) The recall order must be in writing and signed by the

commissioner of public health.

(d) The recall order may be issued before or in conjunction with

the affixing of the tag or other appropriate marking as provided

by Section 345.132(b).

(e) The recall order is effective until the order:

(1) expires on its own terms;

(2) is withdrawn by the commissioner of public health; or

(3) is reversed by a court in an order denying condemnation

under Section 345.134.

(f) The claimant of the bedding or the claimant's agent shall

pay the costs of the removal and storage of the bedding removed.

(g) If the claimant or the claimant's agent fails or refuses to

carry out the recall order in a timely manner, the commissioner

of public health may provide for the recall of the bedding. The

costs of the recall shall be assessed against the claimant of the

bedding or the claimant's agent.

(h) The commissioner of public health may request the attorney

general to bring an action in the district court of Travis County

to recover the costs of the recall. In a judgment in favor of the

state, the court may award costs, attorney's fees, court costs,

and interest from the time the expense was incurred through the

date the department is reimbursed.

Added by Acts 1997, 75th Leg., ch. 1055, Sec. 10, eff. Sept. 1,

1997.

Sec. 345.136. DESTRUCTION OF BEDDING. (a) A court shall order

the destruction of detained or embargoed bedding if the court

finds that the bedding violates this chapter or a rule or

standard adopted under this chapter.

(b) After entry of the court's order, an authorized agent shall

supervise the destruction of the bedding.

(c) The claimant of the article shall pay the cost of the

destruction of the bedding.

(d) The court shall tax against the claimant of the bedding or

the claimant's agent all court costs and fees and storage and

other proper expenses.

Added by Acts 1997, 75th Leg., ch. 1055, Sec. 10, eff. Sept. 1,

1997.

Sec. 345.137. CORRECTION BY PROPER LABELING OR PROCESSING. (a)

A court may order the delivery of detained or embargoed bedding

that violates this chapter or a rule or standard adopted under

this chapter to the claimant of the bedding for labeling or

processing under the supervision of an agent of the commissioner

of public health or an authorized agent if:

(1) the decree has been entered in the suit relating to the

detained or embargoed bedding;

(2) the claimant has paid the costs, fees, and expenses of the

suit;

(3) the violation can be corrected by proper labeling or

processing; and

(4) a good and sufficient bond, conditioned on the correction of

the violation by proper labeling or processing, has been

executed.

(b) The claimant shall pay the costs of the supervision of the

labeling or processing by the agent of the commissioner of public

health or an authorized agent.

(c) The court shall order that the bedding be returned to the

claimant and the bond discharged on the representation to the

court by the commissioner of public health or an authorized agent

that the article no longer violates this chapter or a rule or

standard adopted under this chapter and that the expenses of the

supervision are paid.

Added by Acts 1997, 75th Leg., ch. 1055, Sec. 10, eff. Sept. 1,

1997.



CHAPTER 361. SOLID WASTE DISPOSAL ACT

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE B. SOLID WASTE, TOXIC CHEMICALS, SEWAGE, LITTER, AND

WATER

CHAPTER 361. SOLID WASTE DISPOSAL ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 361.001. SHORT TITLE. This chapter may be cited as the

Solid Waste Disposal Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.002. POLICY; FINDINGS. (a) It is this state's policy

and the purpose of this chapter to safeguard the health, welfare,

and physical property of the people and to protect the

environment by controlling the management of solid waste,

including accounting for hazardous waste that is generated.

(b) The storage, processing, and disposal of hazardous waste at

municipal solid waste facilities pose a risk to public health and

the environment, and in order to protect the environment and to

provide measures for adequate protection of public health, it is

in the public interest to require hazardous waste to be stored,

processed, and disposed of only at permitted hazardous industrial

solid waste facilities.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

1, eff. Sept. 6, 1990.

Sec. 361.003. DEFINITIONS. Unless the context requires a

different definition, in this chapter:

(1) "Apparent recharge zone" means that recharge zone designated

on maps prepared or compiled by, and located in the offices of,

the commission.

(2) "Class I industrial solid waste" means an industrial solid

waste or mixture of industrial solid waste, including hazardous

industrial waste, that because of its concentration or physical

or chemical characteristics:

(A) is toxic, corrosive, flammable, a strong sensitizer or

irritant, or a generator of sudden pressure by decomposition,

heat, or other means; and

(B) poses or may pose a substantial present or potential danger

to human health or the environment if improperly processed,

stored, transported, or otherwise managed.

(3) "Class I nonhazardous industrial solid waste" means any

Class I industrial solid waste that has not been identified or

listed as a hazardous waste by the administrator of the United

States Environmental Protection Agency under the federal Solid

Waste Disposal Act, as amended by the Resource Conservation and

Recovery Act of 1976 (42 U.S.C. Section 6901 et seq.).

(4) "Commercial hazardous waste management facility" means any

hazardous waste management facility that accepts hazardous waste

or PCBs for a charge, except a captured facility or a facility

that accepts waste only from other facilities owned or

effectively controlled by the same person, where "captured

facility" means a manufacturing or production facility that

generates an industrial solid waste or hazardous waste that is

routinely stored, processed, or disposed of on a shared basis in

an integrated waste management unit owned, operated by, and

located within a contiguous manufacturing complex.

(5) "Commission" means the Texas Natural Resource Conservation

Commission.

(6) "Composting" means the controlled biological decomposition

of organic solid waste under aerobic conditions.

(7) "Disposal" means the discharging, depositing, injecting,

dumping, spilling, leaking, or placing of solid waste or

hazardous waste, whether containerized or uncontainerized, into

or on land or water so that the solid waste or hazardous waste or

any constituent thereof may be emitted into the air, discharged

into surface water or groundwater, or introduced into the

environment in any other manner.

(8) "Environmental response law" means the federal Comprehensive

Environmental Response, Compensation and Liability Act of 1980,

42 U.S.C. Sections 9601 through 9675, as amended by the Superfund

Amendments and Reauthorization Act of 1986.

(9) "Executive director" means the executive director of the

commission.

(10) "Garbage" means solid waste that is putrescible animal and

vegetable waste materials from the handling, preparation,

cooking, or consumption of food, including waste materials from

markets, storage facilities, and the handling and sale of produce

and other food products.

(11) "Hazardous substance":

(A) means:

(i) a substance designated under Section 311(b)(2)(A) of the

Federal Water Pollution Control Act, as amended (33 U.S.C.

Section 1321);

(ii) an element, compound, mixture, solution, or substance

designated under Section 102 of the environmental response law;

(iii) a hazardous waste having the characteristics identified

under or listed under Section 3001 of the federal Solid Waste

Disposal Act, as amended (42 U.S.C. Section 6921), excluding

waste, the regulation of which under the federal Solid Waste

Disposal Act (42 U.S.C. Section 6901 et seq.) has been suspended

by Act of Congress;

(iv) a toxic pollutant listed under Section 307(a) of the

Federal Water Pollution Control Act (33 U.S.C. Section 1317);

(v) a hazardous air pollutant listed under Section 112 of the

federal Clean Air Act, as amended (42 U.S.C. Section 7412); and

(vi) any imminently hazardous chemical substance or mixture with

respect to which the administrator of the Environmental

Protection Agency has taken action under Section 7 of the Toxic

Substances Control Act (15 U.S.C. Section 2606); but

(B) does not include:

(i) petroleum, which means crude oil or any fraction of crude

oil that is not otherwise specifically listed or designated as a

hazardous substance under Paragraphs (i) through (vi) of

Subdivision (A);

(ii) natural gas, natural gas liquids, liquefied natural gas, or

synthetic gas usable for fuel mixtures of natural gas and

synthetic gas; or

(iii) waste materials that result from activities associated

with the exploration, development, or production of oil or gas or

geothermal resources or any other substance or material regulated

by the Railroad Commission of Texas under Section 91.101, Natural

Resources Code.

(12) "Hazardous waste" means solid waste identified or listed as

a hazardous waste by the administrator of the United States

Environmental Protection Agency under the federal Solid Waste

Disposal Act, as amended by the Resource Conservation and

Recovery Act of 1976, as amended (42 U.S.C. Section 6901 et

seq.).

(13) "Hazardous waste management facility" means all contiguous

land, including structures, appurtenances, and other improvements

on the land, used for processing, storing, or disposing of

hazardous waste. The term includes a publicly or privately owned

hazardous waste management facility consisting of processing,

storage, or disposal operational hazardous waste management units

such as one or more landfills, surface impoundments, waste piles,

incinerators, boilers, and industrial furnaces, including cement

kilns, injection wells, salt dome waste containment caverns, land

treatment facilities, or a combination of units.

(14) "Hazardous waste management unit" means a landfill, surface

impoundment, waste pile, industrial furnace, incinerator, cement

kiln, injection well, container, drum, salt dome waste

containment cavern, or land treatment unit, or any other

structure, vessel, appurtenance, or other improvement on land

used to manage hazardous waste.

(15) "Industrial furnace" includes cement kilns, lime kilns,

aggregate kilns, phosphate kilns, coke ovens, blast furnaces,

smelting, melting, or refining furnaces, including

pyrometallurgical devices such as cupolas, reverberator furnaces,

sintering machines, roasters, or foundry furnaces, titanium

dioxide chloride process oxidation reactors, methane reforming

furnaces, pulping liquor recovery furnaces, combustion devices

used in the recovery of sulfur values from spent sulfuric acid,

and other devices the commission may list.

(16) "Industrial solid waste" means solid waste resulting from

or incidental to a process of industry or manufacturing, or

mining or agricultural operations.

(17) "Local government" means:

(A) a county;

(B) a municipality; or

(C) a political subdivision exercising the authority granted

under Section 361.165.

(18) "Management" means the systematic control of the activities

of generation, source separation, collection, handling, storage,

transportation, processing, treatment, recovery, or disposal of

solid waste.

(19) "Motor vehicle" has the meaning assigned by Section

541.201, Transportation Code.

(20) "Municipal solid waste" means solid waste resulting from or

incidental to municipal, community, commercial, institutional, or

recreational activities, and includes garbage, rubbish, ashes,

street cleanings, dead animals, abandoned automobiles, and other

solid waste other than industrial solid waste.

(21) "Notice of intent to file an application" means the notice

filed under Section 361.063.

(22) "PCBs" or "polychlorinated biphenyl compounds" means

compounds subject to Title 40, Code of Federal Regulations, Part

761.

(23) "Person" means an individual, corporation, organization,

government or governmental subdivision or agency, business trust,

partnership, association, or any other legal entity.

(24) "Person affected" means a person who demonstrates that the

person has suffered or will suffer actual injury or economic

damage and, if the person is not a local government:

(A) is a resident of a county, or a county adjacent or

contiguous to the county, in which a solid waste facility is to

be located; or

(B) is doing business or owns land in the county or adjacent or

contiguous county.

(25) "Processing" means the extraction of materials from or the

transfer, volume reduction, conversion to energy, or other

separation and preparation of solid waste for reuse or disposal.

The term includes the treatment or neutralization of hazardous

waste designed to change the physical, chemical, or biological

character or composition of a hazardous waste so as to neutralize

the waste, recover energy or material from the waste, render the

waste nonhazardous or less hazardous, make it safer to transport,

store, or dispose of, or render it amenable for recovery or

storage, or reduce its volume. The term does not include

activities concerning those materials exempted by the

administrator of the United States Environmental Protection

Agency under the federal Solid Waste Disposal Act, as amended by

the Resource Conservation and Recovery Act of 1976, as amended

(42 U.S.C. Section 6901 et seq.), unless the commission

determines that regulation of the activity under this chapter is

necessary to protect human health or the environment.

(26) "Radioactive waste" means waste that requires specific

licensing under Chapter 401 and the rules adopted by the

commission under that law.

(27) "Recycling" means the legitimate use, reuse, or reclamation

of solid waste.

(28) "Release" means any spilling, leaking, pumping, pouring,

emitting, emptying, discharging, injecting, escaping, leaching,

dumping, or disposing into the environment. The term does not

include:

(A) a release that results in an exposure to a person solely

within a workplace, concerning a claim that the person may assert

against the person's employer;

(B) an emission from the engine exhaust of a motor vehicle,

rolling stock, aircraft, vessel, or pipeline pumping station

engine;

(C) a release of source, by-product, or special nuclear material

from a nuclear incident, as those terms are defined by the Atomic

Energy Act of 1954, as amended (42 U.S.C. Section 2011 et seq.),

if the release is subject to requirements concerning financial

protection established by the Nuclear Regulatory Commission under

Section 170 of that Act;

(D) for the purposes of Section 104 of the environmental

response law, or other response action, a release of source,

by-product, or special nuclear material from a processing site

designated under Section 102(a)(1) or 302(a) of the Uranium Mill

Tailings Radiation Control Act of 1978 (42 U.S.C. Sections 7912

and 7942); and

(E) the normal application of fertilizer.

(29) "Remedial action" means an action consistent with a

permanent remedy taken instead of or in addition to a removal

action in the event of a release or threatened release of a

hazardous waste into the environment to prevent or minimize the

release of hazardous waste so that the hazardous waste does not

migrate to cause an imminent and substantial danger to present or

future public health and safety or the environment. The term

includes:

(A) actions at the location of the release, including storage,

confinement, perimeter protection using dikes, trenches, or

ditches, clay cover, neutralization, cleanup of released

hazardous waste or contaminated materials, recycling or reuse,

diversion, destruction, segregation of reactive waste, dredging

or excavations, repair or replacement of leaking containers,

collection of leachate and runoff, on-site treatment or

incineration, provision of alternate water supplies, and any

monitoring reasonably required to assure that those actions

protect the public health and safety or the environment; and

(B) the costs of permanent relocation of residents, businesses,

and community facilities if the administrator of the United

States Environmental Protection Agency or the executive director

determines that, alone or in combination with other measures, the

relocation:

(i) is more cost-effective than and environmentally preferable

to the transportation, storage, treatment, destruction, or secure

disposition off-site of hazardous waste; or

(ii) may otherwise be necessary to protect the public health or

safety.

(30) "Removal" includes:

(A) cleaning up or removing released hazardous waste from the

environment;

(B) taking necessary action in the event of the threat of

release of hazardous waste into the environment;

(C) taking necessary action to monitor, assess, and evaluate the

release or threat of release of hazardous waste;

(D) disposing of removed material;

(E) erecting a security fence or other measure to limit access;

(F) providing alternate water supplies, temporary evacuation,

and housing for threatened individuals not otherwise provided

for;

(G) acting under Section 104(b) of the environmental response

law;

(H) providing emergency assistance under the federal Disaster

Relief Act of 1974 (42 U.S.C. Section 5121 et seq.); or

(I) taking any other necessary action to prevent, minimize, or

mitigate damage to the public health and welfare or the

environment that may otherwise result from a release or threat of

release.

(31) "Rubbish" means nonputrescible solid waste, excluding

ashes, that consists of:

(A) combustible waste materials, including paper, rags, cartons,

wood, excelsior, furniture, rubber, plastics, yard trimmings,

leaves, and similar materials; and

(B) noncombustible waste materials, including glass, crockery,

tin cans, aluminum cans, metal furniture, and similar materials

that do not burn at ordinary incinerator temperatures (1,600 to

1,800 degrees Fahrenheit).

(32) "Sanitary landfill" means a controlled area of land on

which solid waste is disposed of in accordance with standards,

rules, or orders established by the commission.

(33) "Sludge" means solid, semisolid, or liquid waste generated

from a municipal, commercial, or industrial wastewater treatment

plant, water supply treatment plant, or air pollution control

facility, excluding the treated effluent from a wastewater

treatment plant.

(34) This subdivision expires on delegation of the Resource

Conservation and Recovery Act authority to the Railroad

Commission of Texas. Subject to the limitations of 42 U.S.C.

Section 6903(27) and 40 C.F.R. Section 261.4(a), "solid waste"

means garbage, rubbish, refuse, sludge from a waste treatment

plant, water supply treatment plant, or air pollution control

facility, and other discarded material, including solid, liquid,

semisolid, or contained gaseous material resulting from

industrial, municipal, commercial, mining, and agricultural

operations and from community and institutional activities. The

term:

(A) does not include:

(i) solid or dissolved material in domestic sewage, or solid or

dissolved material in irrigation return flows, or industrial

discharges subject to regulation by permit issued under Chapter

26, Water Code;

(ii) soil, dirt, rock, sand, and other natural or man-made inert

solid materials used to fill land if the object of the fill is to

make the land suitable for the construction of surface

improvements; or

(iii) waste materials that result from activities associated

with the exploration, development, or production of oil or gas or

geothermal resources and other substance or material regulated by

the Railroad Commission of Texas under Section 91.101, Natural

Resources Code, unless the waste, substance, or material results

from activities associated with gasoline plants, natural gas or

natural gas liquids processing plants, pressure maintenance

plants, or repressurizing plants and is hazardous waste as

defined by the administrator of the United States Environmental

Protection Agency under the federal Solid Waste Disposal Act, as

amended by the Resource Conservation and Recovery Act, as amended

(42 U.S.C. Section 6901 et seq.); and

(B) does include hazardous substances, for the purposes of

Sections 361.271 through 361.277, 361.280, and 361.343 through

361.345.

(35) This subdivision is effective on delegation of the Resource

Conservation and Recovery Act authority to the Railroad

Commission of Texas. Subject to the limitations of 42 U.S.C.

Section 6903(27) and 40 C.F.R. Section 261.4(a), "solid waste"

means garbage, rubbish, refuse, sludge from a waste treatment

plant, water supply treatment plant, or air pollution control

facility, and other discarded material, including solid, liquid,

semisolid, or contained gaseous material resulting from

industrial, municipal, commercial, mining, and agricultural

operations and from community and institutional activities. The

term:

(A) does not include:

(i) solid or dissolved material in domestic sewage, or solid or

dissolved material in irrigation return flows, or industrial

discharges subject to regulation by permit issued under Chapter

26, Water Code;

(ii) soil, dirt, rock, sand, and other natural or man-made inert

solid materials used to fill land if the object of the fill is to

make the land suitable for the construction of surface

improvements; or

(iii) waste materials that result from activities associated

with the exploration, development, or production of oil or gas or

geothermal resources and other substance or material regulated by

the Railroad Commission of Texas under Section 91.101, Natural

Resources Code; and

(B) does include hazardous substances, for the purposes of

Sections 361.271 through 361.277, 361.280, and 361.343 through

361.345.

(36) "Solid waste facility" means all contiguous land, including

structures, appurtenances, and other improvements on the land,

used for processing, storing, or disposing of solid waste. The

term includes a publicly or privately owned solid waste facility

consisting of several processing, storage, or disposal

operational units such as one or more landfills, surface

impoundments, or a combination of units.

(37) "Solid waste technician" means an individual who is trained

in the practical aspects of the design, operation, and

maintenance of a solid waste facility in accordance with

standards, rules, or orders established by the commission.

(38) "Storage" means the temporary holding of solid waste, after

which the solid waste is processed, disposed of, or stored

elsewhere.

(39) "Pollution" means the alteration of the physical, thermal,

chemical, or biological quality of, or the contamination of, any

land or surface or subsurface water in the state that renders the

land or water harmful, detrimental, or injurious to humans,

animal life, vegetation, or property or to public health, safety,

or welfare or impairs the usefulness or the public enjoyment of

the land or water for any lawful or reasonable purpose.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

2, eff. Sept. 6, 1990; Acts 1991, 72nd Leg., ch. 296, Sec. 1.01,

eff. June 7, 1991; Acts 1991, 72nd Leg., ch. 703, Sec. 1, eff.

Aug. 26, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.025,

eff. Aug. 12, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec.

8.01, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec.

11.18, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec.

30.204, eff. Sept. 1, 1997.

SUBCHAPTER B. POWERS AND DUTIES OF TEXAS NATURAL RESOURCE

CONSERVATION COMMISSION

Sec. 361.011. COMMISSION'S JURISDICTION: MUNICIPAL SOLID WASTE.

(a) The commission is responsible under this section for the

management of municipal solid waste, excluding hazardous

municipal waste, and shall coordinate municipal solid waste

activities, excluding activities concerning hazardous municipal

waste.

(b) The commission shall accomplish the purposes of this chapter

by controlling all aspects of the management of municipal solid

waste, excluding management of hazardous municipal waste, by all

practical and economically feasible methods consistent with its

powers and duties under this chapter and other law.

(c) The commission has the powers and duties specifically

prescribed by this chapter relating to municipal solid waste

management, excluding management of hazardous municipal waste,

and all other powers necessary or convenient to carry out those

responsibilities under this chapter.

(d) In matters relating to municipal solid waste management,

excluding management of hazardous municipal waste, the commission

shall consider water pollution control and water quality aspects

and air pollution control and ambient air quality aspects.

(e) Repealed by Acts 1997, 75th Leg., ch. 1072, Sec. 60(b)(1),

eff. Sept. 1, 1997.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 8.02, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.20, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 28, 60(b)(1),

eff. Sept. 1, 1997.

Sec. 361.013. SOLID WASTE DISPOSAL AND TRANSPORTATION FEES. (a)

Except as provided by Subsections (e) through (i), the

commission shall charge a fee on all solid waste that is disposed

of within this state. The fee is $1.25 per ton received for

disposal at a municipal solid waste landfill if the solid waste

is measured by weight. If the solid waste is measured by volume,

the fee for compacted solid waste is 40 cents per cubic yard or,

for uncompacted solid waste, 25 cents per cubic yard received for

disposal at a municipal solid waste landfill. The commission

shall set the fee for sludge or similar waste applied to the land

for beneficial use on a dry weight basis and for solid waste

received at an incinerator or a shredding and composting facility

at half the fee set for solid waste received for disposal at a

landfill. The commission may charge comparable fees for other

means of solid waste disposal that are used.

(b) The commission may raise or lower the fees established under

Subsection (a) in accordance with commission spending levels

established by the legislature.

(c) The commission shall charge an annual registration fee to a

transporter of municipal solid waste who is required to register

with the commission under rules adopted by the commission. The

commission by rule shall adopt a fee schedule. The fee shall be

reasonably related to the volume, the type, or both the volume

and type of waste transported. The registration fee charged under

this subsection may not be less than $25 or more than $500.

(d) The operator of each municipal solid waste facility shall

maintain records and report to the commission annually on the

amount of solid waste that the facility transfers, processes,

stores, treats, or disposes of. Each transporter required to

register with the commission shall maintain records and report to

the commission annually on the amount of solid waste that the

transporter transports. The commission by rule shall establish

procedures for recordkeeping and reporting required under this

subsection.

(e) The commission may not charge a fee under Subsection (a) for

scrap tires that are deposited in a designated recycling

collection area at a landfill permitted by the commission or

licensed by a county or by a political subdivision exercising the

authority granted by Section 361.165 and that are temporarily

stored for eventual recycling, reuse, or energy recovery.

(f) The commission may not charge a fee under Subsection (a) for

source separated yard waste materials that are composted at a

composting facility, including a composting facility located at a

permitted landfill site. The commission shall credit any fee

payment due under Subsection (a) for any material received and

converted to compost or product for composting through a

composting process. Any compost or product for composting that is

not used as compost and is deposited in a landfill is not exempt

from the fee.

(g) The commission shall allow a home-rule municipality that has

enacted an ordinance imposing a local environmental protection

fee for disposal services as of January 1, 1993, to offer

disposal or environmental programs or services to persons within

its jurisdiction, from the revenues generated by said fee, as

such services are required by state or federal mandates. If such

services or programs are offered, the home-rule municipality may

require their use by those persons within its jurisdiction.

(h) The commission may not charge a fee under Subsection (a) on

solid waste resulting from a public entity's effort to protect

the public health and safety of the community from the effects of

a natural or man-made disaster or from structures that have been

contributing to drug trafficking or other crimes if the disposal

facility at which that solid waste is offered for disposal has

donated to a municipality, county, or other political subdivision

the cost of disposing of that waste.

(i) The commission may not charge a fee under Subsection (a) for

the disposal of:

(1) Class I industrial solid waste or hazardous waste subject to

the assessment of fees under Section 361.136;

(2) an industrial solid waste for which no permit may be

required under Section 361.090; or

(3) sewage sludge that:

(A) has been treated to reduce the density of pathogens to the

lowest level provided by commission rules; and

(B) complies with commission rules regarding:

(i) metal concentration limits;

(ii) pathogen reduction; and

(iii) vector attraction reduction.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

3, eff. Sept. 6, 1990; Acts 1991, 72nd Leg., ch. 303, Sec. 2,

eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 370, Sec. 2, eff.

Sept. 1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 9.13,

eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 899, Sec. 1.08,

eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.20,

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 956, Sec. 1, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 376, Sec. 1, eff. Sept.

1, 1999.

Sec. 361.0135. COMPOSTING REFUND. (a) The operator of a public

or privately owned municipal solid waste facility is entitled to

a refund of 15 percent of the solid waste fees collected by the

facility under Section 361.013(a) if:

(1) the refunds are used to lease or purchase and operate

equipment necessary to compost yard waste;

(2) composting operations are actually performed; and

(3) the finished compost material produced by the facility is

returned to beneficial reuse.

(b) The amount of the refund authorized by this section

increases to 20 percent of the solid waste fees collected by the

facility if, in addition to composting the yard waste, the

operator of the facility voluntarily bans the disposal of yard

waste at the facility.

(c) In order to receive a refund authorized by this section, the

operator of the facility must submit a composting plan to the

commission. The commission by rule may set a fee for reviewing a

composting plan in an amount not to exceed the costs of review.

(d) The operator is entitled to a refund of fees collected by

the facility under Section 361.013(a) on or after the date on

which the commission approves the composting plan. The refund is

collectable beginning on the date that the first composting

operations occur in accordance with the approved plan. The

commission may allow the refund to be applied as a credit against

fees required to be collected by the facility under Section

361.013(a).

(e) In this section, the terms "compost," "composting," and

"yard waste" have the meanings assigned by Section 361.421.

(f) This section expires September 1, 1999, if the commission on

or before that date determines that a market in composting

materials has developed sufficiently to ensure that composting

activities will continue without the incentives provided by this

section.

Added by Acts 1993, 73rd Leg., ch. 899, Sec. 1.09, eff. Aug. 30,

1993.

Sec. 361.014. USE OF SOLID WASTE FEE REVENUE. (a) Revenue

received by the commission under Section 361.013 shall be

deposited in the state treasury to the credit of the commission.

Half of the revenue is dedicated to the commission's municipal

solid waste permitting and enforcement programs and related

support activities and to pay for activities that will enhance

the state's solid waste management program, including:

(1) provision of funds for the municipal solid waste management

planning fund and the municipal solid waste resource recovery

applied research and technical assistance fund established by the

Comprehensive Municipal Solid Waste Management, Resource

Recovery, and Conservation Act (Chapter 363);

(2) conduct of demonstration projects and studies to help local

governments of various populations and the private sector to

convert to accounting systems and set rates that reflect the full

costs of providing waste management services and are

proportionate to the amount of waste generated;

(3) provision of technical assistance to local governments

concerning solid waste management;

(4) establishment of a solid waste resource center in the

commission and an office of waste minimization and recycling;

(5) provision of supplemental funding to local governments for

the enforcement of this chapter, the Texas Litter Abatement Act

(Chapter 365), and Chapters 391 and 683, Transportation Code;

(6) conduct of a statewide public awareness program concerning

solid waste management;

(7) provision of supplemental funds for other state agencies

with responsibilities concerning solid waste management,

recycling, and other initiatives with the purpose of diverting

recyclable waste from landfills;

(8) conduct of research to promote the development and

stimulation of markets for recycled waste products;

(9) creation of a state municipal solid waste superfund, from

funds appropriated, for:

(A) the cleanup of unauthorized tire dumps and solid waste dumps

for which a responsible party cannot be located or is not

immediately financially able to provide the cleanup;

(B) the cleanup or proper closure of abandoned or contaminated

municipal solid waste sites for which a responsible party is not

immediately financially able to provide the cleanup; and

(C) remediation, cleanup, and proper closure of unauthorized

recycling sites for which a responsible party is not immediately

financially able to perform the remediation, cleanup, and

closure;

(10) provision of funds to mitigate the economic and

environmental impacts of lead-acid battery recycling activities

on local governments; and

(11) provision of funds for the conduct of research by a public

or private entity to assist the state in developing new

technologies and methods to reduce the amount of municipal waste

disposed of in landfills.

(b) Half of the revenue is dedicated to local and regional solid

waste projects consistent with regional plans approved by the

commission in accordance with this chapter and to update and

maintain those plans. Those revenues shall be allocated to

municipal solid waste geographic planning regions for use by

local governments and regional planning commissions according to

a formula established by the commission that takes into account

population, area, solid waste fee generation, and public health

needs. Each planning region shall issue a biennial report to the

legislature detailing how the revenue is spent. A project or

service funded under this subsection must promote cooperation

between public and private entities and may not be otherwise

readily available or create a competitive advantage over a

private industry that provides recycling or solid waste services.

(c) Revenue derived from fees charged under Section 361.013(c)

to a transporter of whole used or scrap tires or shredded tire

pieces shall be deposited to the credit of the waste tire

recycling account.

(d) Revenues allocated to the commission for the purposes

authorized by Subsection (a) shall be deposited to the credit of

the waste management account. Revenues allocated to local and

regional solid waste projects shall be deposited to the credit of

an account in the general revenue fund known as the municipal

solid waste disposal account.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

3, eff. Sept. 6, 1990; Acts 1991, 72nd Leg., ch. 303, Sec. 4,

eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 899, Sec. 1.10,

3.10, eff. Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 1045, Sec. 2,

eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.21,

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 838, Sec. 1, eff.

June 16, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 30.205, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 333, Sec. 35, eff; Sept.

1, 1997; Acts 2003, 78th Leg., ch. 340, Sec. 1, eff. Sept. 1,

2003.

Sec. 361.0145. RESPONSE TO OR REMEDIATION OF FIRE OR EMERGENCY.

(a) The commission may make an immediate response to or

remediation of a fire or other emergency that involves solid

waste, including processed or unprocessed material suitable for

recycling or composting, as the commission determines necessary

to protect the public health or safety.

(b) Notwithstanding Section 361.014(b), revenue otherwise

dedicated under that section may be used for an action authorized

by Subsection (a).

(c) The commission may recover from a person who is responsible

for the solid waste as provided by Section 361.271 the reasonable

expenses incurred by the commission during an immediate response

and remediation action under Subsection (a). The state may bring

an action to recover those reasonable expenses.

(d) If the commission used for an action under Subsection (a)

money otherwise dedicated under Section 361.014(b), money

recovered under Subsection (c) shall be deposited in the state

treasury to the credit of the commission until the amount

deposited equals the amount of the dedicated money used. Money

credited under this subsection may be used only as provided by

Section 361.014(b).

Added by Acts 2007, 80th Leg., R.S., Ch.

1362, Sec. 1, eff. September 1, 2007.

Sec. 361.015. JURISDICTION: RADIOACTIVE WASTE. (a) The

commission is the state agency under Chapter 401 that licenses

and regulates radioactive waste storage, processing, and disposal

activities not preemptively regulated by the federal government.

(b) Except as provided by Subsection (a), the Health and Human

Services Commission, acting through the Department of State

Health Services or other department as designated by the

executive commissioner of the Health and Human Services

Commission, is the state agency under Chapter 401 that regulates

radioactive waste activities not preemptively regulated by the

federal government.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.22, eff. Sept.

1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 31, eff. June 15, 2007.

Sec. 361.0151. RECYCLING. (a) The commission shall establish

and administer a waste minimization and recycling office within

the commission that provides technical assistance to local

governments concerning waste minimization and recycling.

(b) The commission shall work in conjunction with the Texas

Department of Commerce to pursue the development of markets for

recycled materials, including composting products.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec. 4,

eff. Sept. 6, 1990. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

11.22, eff. Sept. 1, 1995.

Sec. 361.016. MEMORANDUM OF UNDERSTANDING BY COMMISSION. The

commission by rule shall adopt:

(1) any memorandum of understanding between the commission and

any other state agency; and

(2) any revision of a memorandum of understanding.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.22, eff. Sept.

1, 1995.

Sec. 361.017. COMMISSION'S JURISDICTION: INDUSTRIAL SOLID WASTE

AND HAZARDOUS MUNICIPAL WASTE. (a) The commission is

responsible for the management of industrial solid waste and

hazardous municipal waste and shall coordinate industrial solid

waste activities and hazardous municipal waste activities.

(b) The commission shall accomplish the purposes of this chapter

by controlling all aspects of the management of industrial solid

waste and hazardous municipal waste by all practical and

economically feasible methods consistent with its powers and

duties under this chapter and other law.

(c) The commission has the powers and duties specifically

prescribed by this chapter and all other powers necessary or

convenient to carry out its responsibilities under this chapter.

(d) In matters relating to industrial solid waste and hazardous

municipal waste, the commission shall:

(1) consider the public health aspects and the air pollution

control and ambient air quality aspects; and

(2) consult with the attorney general's office for assistance in

determining whether referral to the attorney general for

enforcement is mandatory under Section 361.224 or whether

referral is appropriate, in the commission's discretion, for the

disposition of enforcement matters under this chapter.

(e) If referral is determined to be mandatory or appropriate,

the commission shall consult with the attorney general's office

for assistance in determining whether criminal or civil

enforcement action should be taken. The commission shall use all

available enforcement options.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 8.03, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.23, eff.

Sept. 1, 1995.

Sec. 361.018. COMMISSION'S JURISDICTION OVER HAZARDOUS WASTE

COMPONENTS OF RADIOACTIVE WASTE. (a) The commission has the

powers under this chapter necessary or convenient to carry out

its responsibilities concerning the regulation of the management

of hazardous waste components of radioactive waste under the

jurisdiction of the Texas Department of Health.

(b) The commission shall consult with the Texas Department of

Health concerning regulation and management under this section,

except for activities solely under the commission's jurisdiction.

(c) The commission may not adopt rules or engage in management

activities under this section that conflict with state or federal

laws and rules concerning the regulation of radioactive waste.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.24, eff. Sept.

1, 1995.

Sec. 361.019. APPROVAL OF INDUSTRIAL SOLID WASTE MANAGEMENT IN

MUNICIPAL SOLID WASTE FACILITY. (a) Except as provided by

Subsection (b), Class I nonhazardous industrial solid waste and

small quantities of hazardous waste generated by conditionally

exempt small quantity generators, as defined by the commission,

may be accepted in a municipal solid waste facility if:

(1) authorized in writing by, or by rule of, the commission; and

(2) the generator of the Class I nonhazardous waste certifies on

an appropriate commission form that the waste is not a hazardous

waste.

(b) Except as otherwise prohibited by this chapter, nonhazardous

industrial solid waste generated by the mechanical shredding of

motor vehicles, appliances, or other items of scrap, used, or

obsolete metals shall be accepted, without authorization by the

commission under Subsection (a), in a municipal solid waste

facility that has previously been authorized to accept and has

accepted Class I nonhazardous industrial solid wastes or Class II

industrial solid wastes if the waste contains no free liquids, is

not a hazardous waste as defined in Section 361.003, and

satisfies other criteria that may be established by commission

rule. Until the commission adopts rules establishing additional

criteria, generators of this type of waste shall satisfy the two

criteria described in this subsection when these wastes are

disposed of in municipal solid waste facilities.

(c) Municipal solid waste may be accepted in an industrial solid

waste facility if authorized in writing by the commission.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

5, eff. Sept. 6, 1990; Acts 1991, 72nd Leg., ch. 703, Sec. 2,

eff. Aug. 26, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.24,

eff. Sept. 1, 1995.

Sec. 361.0202. DEVELOPMENT OF EDUCATION PROGRAMS. (a) The

commission shall develop a public awareness program to increase

awareness of individual responsibility for properly reducing and

disposing of municipal solid waste and to encourage participation

in waste source reduction, composting, reuse, and recycling. The

program shall include:

(1) a media campaign to develop and disseminate educational

materials designed to establish broad public understanding and

compliance with the state's waste reduction and recycling goals;

and

(2) a curriculum, developed in cooperation with the commissioner

of education and suitable for use in programs from kindergarten

through high school, that promotes waste reduction and recycling.

(b) As part of the program, the commission may:

(1) advise and consult with individuals, businesses, and

manufacturers on source reduction techniques and recycling; and

(2) sponsor or cosponsor with public and private organizations

technical workshops and seminars on source reduction and

recycling.

Added by Acts 1993, 73rd Leg., ch. 899, Sec. 2.04, eff. Aug. 30,

1993 and Acts 1993, 73rd Leg., ch. 1045, Sec. 5, eff. Sept. 1,

1993.

Sec. 361.0215. POLLUTION PREVENTION ADVISORY COMMITTEE. (a)

The pollution prevention advisory committee is composed of nine

members with a balanced representation of environmental and

public interest groups and the regulated community.

(b) The committee shall advise the commission and interagency

coordination council on:

(1) the appropriate organization of state agencies and the

financial and technical resources required to aid the state in

its efforts to promote waste reduction and minimization;

(2) the development of public awareness programs to educate

citizens about hazardous waste and the appropriate disposal of

hazardous waste and hazardous materials that are used and

collected by households;

(3) the provision of technical assistance to local governments

for the development of waste management strategies designed to

assist small quantity generators of hazardous waste; and

(4) other possible programs to more effectively implement the

state's hierarchy of preferred waste management technologies as

set forth in Section 361.023(a).

(c) The committee shall advise the commission on the creation

and implementation of the strategically directed regulatory

structure developed under Section 5.755, Water Code.

(d) The committee shall report quarterly to the commission on

its activities, including suggestions or proposals for future

activities and other matters the committee considers important.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec. 7,

eff. Sept. 6, 1990. Amended by Acts 1991, 72nd Leg., ch. 296,

Sec. 2.04, eff. June 7, 1991; Acts 1991, 72nd Leg., ch. 590, Sec.

4, eff. June 16, 1991; Acts 1997, 75th Leg., ch. 965, Sec. 1,

eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 965, Sec. 4.04,

eff. Sept. 1, 2001.

Sec. 361.0216. OFFICE OF POLLUTION PREVENTION. The office of

pollution prevention is created in the executive office of the

commission to direct and coordinate all source reduction and

waste minimization activities of the commission.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec. 7,

eff. Sept. 6, 1990. Amended by Acts 1991, 72nd Leg., ch. 296,

Sec. 2.05, eff. June 7, 1991; Acts 1991, 72nd Leg., ch. 590, Sec.

5, eff. June 16, 1991.

Sec. 361.0219. OFFICE OF WASTE EXCHANGE. (a) The office of

waste exchange is an office of the commission.

(b) The office shall facilitate the exchange of solid waste,

recyclable or compostable materials, and other secondary

materials among persons that generate, recycle, compost, or reuse

those materials, in order to foster greater recycling,

composting, and reuse in the state. At least one party to such an

exchange must be in the state. The office shall provide

information to interested persons on arranging exchanges of these

materials in order to allow greater recycling, composting, and

reuse of the materials, and may act as broker for exchanges of

the materials if private brokers are not available.

(c) The office of waste exchange shall adopt a plan for

providing to interested persons information on waste exchange.

Biennially the office of waste exchange shall report to the

commission on progress in implementing this section, including

the plan to provide information on waste exchange, the state's

participation in any national or regional waste exchange program,

and information on the movement and exchange of materials and the

effect on recycling, composting, and reuse rates in the state.

The commission shall submit the report by December 1 of each

even-numbered year as required by Section 5.178(b), Water Code.

Added by Acts 1993, 73rd Leg., ch. 899, Sec. 2.05, eff. Aug. 30,

1993 and Acts 1993, 73rd Leg., ch. 1045, Sec. 6, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1082, Sec. 5, eff.

Sept. 1, 1997.

Sec. 361.022. PUBLIC POLICY CONCERNING MUNICIPAL SOLID WASTE AND

SLUDGE. (a) To protect the public health and environment, it is

the state's goal, through source reduction, to eliminate the

generation of municipal solid waste and municipal sludge to the

maximum extent that is technologically and economically feasible.

Therefore, it is the state's public policy that, in generating,

treating, storing, and disposing of municipal solid waste or

municipal sludge, the methods listed under Subsections (b) and

(c) are preferred to the extent economically and technologically

feasible and considering the appropriateness of the method to the

type of solid waste material or sludge generated, treated,

disposed of, or stored.

(b) For municipal solid waste, not including sludge, the

following methods are preferred, in the order listed:

(1) source reduction and waste minimization;

(2) reuse or recycling of waste;

(3) treatment to destroy or reprocess waste to recover energy or

other beneficial resources if the treatment does not threaten

public health, safety, or the environment; or

(4) land disposal.

(c) For municipal sludge, the following methods are preferred,

in the order listed:

(1) source reduction and minimization of sludge production and

concentrations of heavy metals and other toxins in sludge;

(2) treatment of sludge to reduce pathogens and recover energy,

produce beneficial by-products, or reduce the quantity of sludge;

(3) marketing and distribution of sludge and sludge products if

the marketing and distribution do not threaten public health,

safety, or the environment;

(4) applying sludge to land for beneficial use;

(5) land treatment; or

(6) landfilling.

(d) In adopting rules to implement public policy concerning

municipal solid waste management, the commission shall consider

the preference of municipal solid waste management methods under

this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 231, Sec. 1, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.27, eff. Sept. 1,

1995.

Sec. 361.023. PUBLIC POLICY CONCERNING HAZARDOUS WASTE. (a) To

protect the public health and environment, it is the state's

goal, through source reduction, to eliminate the generation of

hazardous waste to the maximum extent that is technologically and

economically feasible. Therefore, it is the state's public policy

that, in generating, treating, storing, and disposing of

hazardous waste, the following methods are preferred to the

extent economically and technologically feasible, in the order

listed:

(1) source reduction;

(2) reuse or recycling of waste, or both;

(3) treatment to destroy hazardous characteristics;

(4) treatment to reduce hazardous characteristics;

(5) underground injection; and

(6) land disposal.

(b) Under Subsection (a)(3), on-site destruction is preferred,

but it shall be evaluated in the context of other relevant

factors such as transportation hazard, distribution of risk,

quality of destruction, operator capability, and site

suitability.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 231, Sec. 2, eff. Sept. 1,

1991.

Sec. 361.0231. PUBLIC POLICY CONCERNING ADEQUATE CAPACITY FOR

INDUSTRIAL AND HAZARDOUS WASTE. (a) To protect the public

health and environment taking into consideration the economic

development of the state, and assure the continuation of the

federal funding for abandoned facility response actions, it is

the state public policy that adequate capacity should exist for

the proper management of industrial and hazardous waste generated

in this state.

(b) "Adequate capacity" is the capacity necessary to manage the

industrial and hazardous waste that remains after application, to

the maximum extent economically and technologically feasible, of

waste reduction techniques.

(c) It is further the state's policy that, wherever feasible,

the generation of hazardous waste is to be reduced or eliminated

as expeditiously as possible.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec. 8,

eff. Sept. 6, 1990. Amended by Acts 2001, 77th Leg., ch. 965,

Sec. 1.25, eff. Sept. 1, 2001.

Sec. 361.0235. HAZARDOUS WASTE GENERATED IN FOREIGN COUNTRY.

(a) Except as otherwise provided by this section, a person may

not receive, transport, or cause to be transported into this

state, for the purpose of treatment, storage, or disposal in this

state, hazardous waste generated in a country other than the

United States.

(b) This section may not be construed or applied in a manner

that interferes with the authority of the federal government to

regulate commerce with foreign nations and among the several

states provided by Article I, Section 8, Clause 3, of the United

States Constitution.

(c) This section does not apply to a person who transports or

receives material from a country other than the United States

for:

(1) recycling or reuse of the material; or

(2) use of the material as a feedstock or ingredient in the

production of a new product.

(d) This section does not apply to waste transported or received

for treatment, storage, or disposal at a hazardous waste

management facility that is owned by the generator of the waste

or by a parent, subsidiary, or affiliated corporation of the

generator.

(e) This section does not apply to waste received by:

(1) a producer of the product or material from which the waste

is generated; or

(2) a parent, subsidiary, or affiliated corporation of such

producer.

(f) This section does not apply to waste generated in Mexico at

an approved maquiladora facility to the extent that such waste:

(1) was generated as a result of the processing or fabrication

of materials imported into Mexico from Texas on a temporary

basis; and

(2) is required to be re-exported to the United States under

Mexican law.

Added by Acts 1991, 72nd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1991. Renumbered from Health & Safety Code Sec. 361.0232 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(27), eff. Sept. 1, 1995.

Sec. 361.024. RULES AND STANDARDS. (a) The commission may

adopt rules consistent with this chapter and establish minimum

standards of operation for the management and control of solid

waste under this chapter.

(b) In developing rules concerning hazardous waste, the

commission shall consult with the State Soil and Water

Conservation Board, the Bureau of Economic Geology of The

University of Texas at Austin, and other appropriate state

sources.

(c) The minimum standards set by the commission for on-site

storage of hazardous waste must be at least the minimum standards

set by the manufacturer of the chemical.

(d) Rules adopted by the commission under Section 361.036 and

Sections 361.097-361.108 for solid waste facilities may differ

according to the type or hazard of hazardous waste managed and

the type of waste management method used.

(e) Rules shall be adopted as provided by Chapter 2001,

Government Code. As provided by that Act, the commission must

adopt rules when adopting, repealing, or amending any agency

statement of general applicability that interprets or prescribes

law or policy or describes the procedure or practice requirements

of the agency. The commission shall follow its own rules as

adopted until it changes them in accordance with that Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 899, Sec. 2.06, eff. Aug.

30, 1993; Acts 1993, 73rd Leg., ch. 1045, Sec. 8, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), 11.30, eff.

Sept. 1, 1995.

Sec. 361.025. EXEMPT ACTIVITIES. (a) The commission and the

Railroad Commission of Texas shall jointly prepare an exclusive

list of activities that are associated with oil and gas

exploration, development, and production and are therefore exempt

from regulation under this chapter.

(b) The list shall be adopted by rule and amended as necessary.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.026. ASSISTANCE PROVIDED BY COMMISSION. The commission

may:

(1) provide educational, advisory, and technical services

concerning solid waste management to other state agencies,

regional planning agencies, local governments, special districts,

institutions, and individuals; and

(2) assist other state agencies, regional planning agencies,

local governments, special districts, and institutions in

acquiring federal grants for:

(A) the development of solid waste facilities and management

programs; and

(B) research to improve solid waste management.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.31, eff. Sept.

1, 1995.

Sec. 361.027. LICENSURE OF SOLID WASTE FACILITY SUPERVISORS.

The commission may implement a program under Chapter 37, Water

Code, to license persons who supervise the operation or

maintenance of solid waste facilities.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.32, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 333, Sec. 36, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 880, Sec. 20, eff. Sept. 1, 2001.

Sec. 361.028. INDUSTRIAL SOLID AND HAZARDOUS WASTE MATERIALS

EXCHANGE. (a) The commission shall establish an industrial

solid and hazardous waste materials exchange that provides for

the exchange, between interested persons, of information

concerning:

(1) particular quantities of industrial solid or hazardous waste

available in this state for recovery;

(2) persons interested in acquiring certain types of industrial

solid or hazardous waste for purposes of recovery; and

(3) methods for the treatment and recovery of industrial solid

or hazardous waste.

(b) The industrial solid and hazardous waste materials exchange

may be operated under one or more reciprocity agreements

providing for the exchange of information described by Subsection

(a) for similar information from a program operated in another

state.

(c) The commission may contract for a private person or public

entity to establish or operate the industrial solid and hazardous

waste materials exchange.

(d) The commission may prescribe rules concerning the

establishment and operation of the industrial solid and hazardous

waste exchange, including the setting of a necessary subscription

fee to offset the cost of participation in the program.

(e) The commission may seek grants and contract support from

federal and other sources to the extent possible and may accept

gifts to support its purposes and programs.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.029. COLLECTION AND DISPOSAL OF HOUSEHOLD MATERIALS

THAT COULD BE CLASSIFIED AS HAZARDOUS WASTE. (a) The commission

shall provide by rule for interested persons to engage in

activities that involve the collection and disposal of household

materials that could be classified as hazardous waste.

(b) The rules must specify the necessary requirements concerning

the training of persons involved in the collection and disposal

of those household materials.

(c) A person is not liable for damages as a result of any act or

omission in the course of advertising, promoting, or distributing

educational materials concerning the collection or disposal of

those household materials in accordance with the rules. This

subsection does not preclude liability for damages as a result of

gross negligence of or intentional misconduct by the person.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.33, eff. Sept.

1, 1995.

Sec. 361.030. FEDERAL FUNDS. The commission may accept funds

from the federal government for purposes concerning solid waste

management and spend money received from the federal government

for those purposes in the manner prescribed by law and in

accordance with agreements as are necessary and appropriate

between the federal government and the commission.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.34, eff. Sept.

1, 1995.

Sec. 361.031. FINANCIAL ASSISTANCE TO LOCAL GOVERNMENTS. (a)

The commission may administer and spend state funds provided to

the commission by legislative appropriations, or otherwise, to

make grants to local governments for:

(1) solid waste planning;

(2) installation of solid waste facilities; and

(3) administration of solid waste programs.

(b) The grants made under this chapter shall be distributed in a

manner determined by the commission.

(c) The amount of financial assistance granted by the state

through the commission to a local government under this chapter

must be matched by local government funds at least in equal

amounts.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.34, eff. Sept.

1, 1995.

Sec. 361.032. INSPECTIONS; RIGHT OF ENTRY. (a) The commission

may inspect and approve solid waste facilities used or proposed

to be used to store, process, or dispose of solid waste.

(b) Agents or employees of the commission or local governments

have the right to enter at any reasonable time public or private

property in the governmental entity's jurisdiction, including a

municipality's extraterritorial jurisdiction, to inspect and

investigate conditions concerning solid waste management and

control.

(c) Agents or employees of the commission or commission

contractors have the right to enter at any reasonable time public

or private property to investigate or monitor the release or

threatened release of a hazardous substance.

(d) Agents or employees of the commission or commission

contractors may not enter private property with management in

residence without notifying the management, or the person in

charge at the time, of their presence and presenting proper

credentials.

(e) Agents or employees of the commission or commission

contractors acting under this section shall observe the

establishment's rules on safety, internal security, and fire

protection.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.35, eff. Sept.

1, 1995; Acts 1995, 74th Leg., ch. 883, Sec. 3, eff. Aug. 28,

1995.

Sec. 361.033. INSPECTIONS REQUIRED BY ENVIRONMENTAL PROTECTION

AGENCY. (a) The commission shall inspect regulated hazardous

waste management and disposal facilities periodically as required

by the United States Environmental Protection Agency under the

federal Solid Waste Disposal Act, as amended by the Resource

Conservation and Recovery Act of 1976, as amended (42 U.S.C.

Section 6901 et seq.).

(b) In supplementing the inspections under Subsection (a), the

commission shall give priority to inspecting and reinspecting

those facilities, including generators, considered most likely to

be in noncompliance or most likely to pose an environmental or

public health threat, regardless of whether the facilities are

characterized as major or non-major facilities.

(c) The commission may randomly perform less comprehensive

checks of facilities to supplement the more comprehensive

inspections required by the United States Environmental

Protection Agency.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.035. RECORDS AND REPORTS; DISPOSAL OF HAZARDOUS WASTE.

(a) The commission by rule shall require operators of solid

waste facilities for disposal of hazardous waste to maintain

records and to submit to the commission reports necessary for the

commission to determine the amount of hazardous waste disposal.

(b) The commission by rule shall establish the date on which a

report required by this section is to be submitted.

(c) A penalty collected under Subchapter C or D, Chapter 7,

Water Code, for the late filing of a report required by this

section shall be deposited to the credit of the hazardous and

solid waste remediation fee account.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 1072, Sec. 29, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 12.008, eff. September 1, 2009.

Sec. 361.036. RECORDS AND MANIFESTS REQUIRED; CLASS I INDUSTRIAL

SOLID WASTE OR HAZARDOUS WASTE. The commission by rule shall

require a person who generates, transports, processes, stores, or

disposes of Class I industrial solid waste or hazardous waste to

provide recordkeeping and use a manifest or other appropriate

system to assure that the waste is transported to a processing,

storage, or disposal facility permitted or otherwise authorized

for that purpose.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.037. ACCESS TO HAZARDOUS WASTE RECORDS. (a)

Authorized agents or employees of the commission have access to

and may examine and copy during regular business hours any

records pertaining to hazardous waste management and control.

(b) Except as provided by this subsection, records copied under

Subsection (a) are public records. If the owner of the records

shows to the satisfaction of the executive director that the

records would divulge trade secrets if made public, the

commission shall consider the copied records confidential.

(c) Subsection (b) does not require the commission to consider

the composition or characteristics of solid waste being

processed, stored, disposed of, or otherwise handled to be held

confidential.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.039. CONSTRUCTION OF OTHER LAWS. Except as

specifically provided by this chapter, this chapter does not

diminish or limit the authority of the commission, the Texas

Department of Health, or a local government in performing the

powers, functions, and duties vested in those governmental

entities by other law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.36, eff. Sept.

1, 1995.

SUBCHAPTER C. PERMITS

Sec. 361.061. PERMITS; SOLID WASTE FACILITY. Except as provided

by Section 361.090 with respect to certain industrial solid

waste, the commission may require and issue permits authorizing

and governing the construction, operation, and maintenance of the

solid waste facilities used to store, process, or dispose of

solid waste under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.37, eff. Sept.

1, 1995.

Sec. 361.062. COMPATIBILITY WITH COUNTY'S PLAN. (a) Before the

commission issues a permit to construct, operate, or maintain a

solid waste facility to process, store, or dispose of solid waste

in a county that has a local solid waste management plan approved

by the commission under Chapter 363 (Comprehensive Municipal

Solid Waste Management, Resource Recovery, and Conservation Act),

the commission must consider whether the solid waste facility and

the proposed site for the facility are compatible with the

county's approved local solid waste management plan.

(b) Until a local solid waste management plan is approved by the

commission and adopted by rule, the commission may not consider

the plan and its contents in the review of an application for a

solid waste facility permit.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.37, eff. Sept.

1, 1995.

Sec. 361.063. PREAPPLICATION LOCAL REVIEW COMMITTEE PROCESS.

(a) The commission shall encourage applicants for solid waste

facilities or for hazardous waste management facilities to enter

into agreements with affected persons to resolve issues of

concern. During this process, persons are encouraged to identify

issues of concern and work with the applicant to resolve those

issues.

(b) The agreement shall be made through participation in a local

review committee process that includes a good faith effort to

identify issues of concern, describe them to the applicant, and

attempt to resolve those issues before the hearing on the permit

application begins. A person is not required to be a local review

committee member to participate in a local review committee

process.

(c) If an applicant decides to participate in a local review

committee process, the applicant must file with the commission a

notice of intent to file an application, setting forth the

proposed location and type of hazardous waste management

facility. A copy of the notice shall be delivered to the county

judge of the county in which the facility is to be located. In

addition, if the proposed facility is to be located in a

municipality or the extraterritorial jurisdiction of a

municipality, a copy of the notice shall be delivered to the

mayor of the municipality. The filing of the notice with the

commission initiates the preapplication review process.

(d) Not later than the 15th day after the date the notice of

intent is filed under Subsection (c), the local review committee

shall be appointed. The commission shall adopt rules concerning

the composition and appointment of a local review committee.

(e) The local review committee shall meet not later than the

21st day after the date the notice of intent is filed under

Subsection (c). The preapplication review process must continue

for 90 days unless the process is shortened or lengthened by

agreement between the applicant and the local review committee.

(f) The commission, as appropriate, may award to a person, other

than the applicant, who has participated in the local review

committee process under this section concerning an application

for a hazardous waste management facility all or a part of the

person's reasonable costs for technical studies and reports and

expert witnesses associated with the presentation of evidence at

the public hearing concerning issues that are raised by the

person in the local review committee process and that are

unresolved at the beginning of the hearing on the permit

application. The total amount of awards granted to all persons

under this subsection concerning an application may not exceed

$25,000. In determining the appropriateness of the award, the

commission shall consider whether:

(1) the evidence or analysis provided by the studies, reports,

and witnesses is significant to the evaluation of the

application;

(2) the evidence or analysis would otherwise not have been

provided in the proceeding; and

(3) the local review committee was established in accordance

with commission rules.

(g) Except as provided by Subsection (k), if an applicant has

not entered into a local review committee process, the

commission, in determining the appropriateness of an award of

costs under Subsection (f), shall waive any requirement that the

person affected has participated in a local review committee

process.

(h) Except as provided by Subsection (k), costs awarded by the

commission under Subsection (f) are assessed against the

applicant. Rules shall be adopted for the award of those costs.

Judicial review of an award of costs is under the substantial

evidence rule as provided by Chapter 2001, Government Code.

(i) A local review committee shall:

(1) interact with the applicant in a structured manner during

the preapplication review stage of the permitting process and, if

necessary, during the technical review stage of the permitting

process to raise and attempt to resolve both technical and

nontechnical issues of concern; and

(2) produce a fact-finding report documenting resolved and

unresolved issues and unanswered questions.

(j) The applicant must submit the report required under

Subsection (i)(2) to the commission with its permit application.

(k) If an applicant, after reasonable efforts to determine if

local opposition exists to its proposed facility, including

discussing the proposed facility with the county judge and other

elected officials, does not enter into a local review committee

process because of no apparent opposition or because a local

review committee is not established despite the applicant's good

faith efforts, costs may not be assessed against the applicant

under Subsection (f).

(l) This section does not apply to:

(1) a solid waste or hazardous waste management facility for

which an application was filed, or that was authorized to

operate, as of September 1, 1985;

(2) amendments to applications that were pending on September 1,

1987; or

(3) changes in waste storage or processing operations at

existing sites at which waste management activities were being

conducted on September 1, 1987.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), 11.38,

eff. Sept. 1, 1995.

Sec. 361.0635. PREAPPLICATION MEETING. (a) If requested by a

person who intends to file a permit application, the commission

shall provide the person an opportunity to meet with one or more

staff members of the commission to discuss the permit application

that the person intends to file.

(b) The person must make the request in writing to the

commission.

(c) A meeting under this section must be held before the person

files the permit application with the commission.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec. 10,

eff. Sept. 6, 1990. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

11.39, eff. Sept. 1, 1995.

Sec. 361.064. PERMIT APPLICATION FORM AND PROCEDURES. (a) If

the commission exercises the power to issue permits for solid

waste facilities under this subchapter, the commission, to the

extent not otherwise provided by this subchapter, shall

prescribe:

(1) the form of and reasonable requirements for the permit

application; and

(2) the procedures for processing the application.

(b) The commission shall provide a thorough and timely review of

and a timely issuance or denial of any permit application for a

solid waste management facility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

11, eff. Sept. 6, 1990; Acts 1995, 74th Leg., ch. 76, Sec. 11.39,

eff. Sept. 1, 1995.

Sec. 361.0641. NOTICE TO STATE SENATOR AND REPRESENTATIVE. On

receiving an application for, or notice of intent to file an

application for, a permit to construct, operate, or maintain a

facility to store, process, or dispose of solid waste or

hazardous waste, the commission shall send notice of the

application or the notice of intent to the state senator and

representative who represent the area in which the facility is or

will be located.

Added by Acts 1991, 72nd Leg., ch. 236, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.39, eff.

Sept. 1, 1995.

Sec. 361.066. SUBMISSION OF ADMINISTRATIVELY COMPLETE PERMIT

APPLICATION. (a) An applicant must submit any portion of an

application that the commission determines is necessary to make

the application administratively complete not later than the

deadline set by the commission under Subsection (c).

(b) If an applicant does not submit an administratively complete

application as required by this section, the application is

considered withdrawn, unless there are extenuating circumstances.

(c) The commission by rule shall establish a deadline for the

submission of additional information or material after the

applicant receives notice from the commission that the

information or material is needed to make the application

administratively complete.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.40, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 570, Sec. 1, eff. Sept. 1,

1999.

Sec. 361.0665. NOTICE OF INTENT TO OBTAIN MUNICIPAL SOLID WASTE

PERMIT. (a) A person who applies for a municipal solid waste

permit shall publish notice of intent to obtain a permit under

this chapter at least once in a newspaper of the largest general

circulation that is published in the county in which the facility

is located or proposed to be located.

(b) Notice must include:

(1) a description of the location or proposed location of the

facility;

(2) a statement that a person who may be affected by the

facility or proposed facility is entitled to request a hearing

from the commission;

(3) the manner in which the commission may be contacted for

further information; and

(4) any other information that the commission by rule requires.

(c) If a newspaper is not published in the county, the notice

must be published in a newspaper of general circulation in the

county in which the facility is located or proposed to be located

and in a newspaper of circulation in the immediate vicinity in

which the facility is located or proposed to be located as

defined by commission rule.

(d) In addition, the commission shall publish notice in the

Texas Register.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

13(a), eff. Sept. 6, 1990. Amended by Acts 1995, 74th Leg., ch.

76, Sec. 11.41, eff. Sept. 1, 1995.

Sec. 361.0666. PUBLIC MEETING AND NOTICE FOR SOLID WASTE

FACILITIES. (a) An applicant for a permit under this chapter

for a new facility that accepts municipal solid wastes may hold a

public meeting in the county in which the proposed facility is to

be located.

(b) The applicant shall publish notice of the public meeting at

least once each week during the three weeks preceding the

meeting. The notice must be published in the newspaper of the

largest general circulation that is published in the county in

which the proposed facility is to be located. If a newspaper is

not published in the county, the notice must be published in a

newspaper of general circulation in the county.

(c) The applicant shall present to the commission an affidavit

certifying that the notice was published as required by

Subsection (b). The commission's acceptance of the affidavit

raises a presumption that the applicant has complied with

Subsection (b).

(d) The published notice may not be smaller than 96.8 square

centimeters or 15 square inches, with the shortest dimension not

less than 7.5 centimeters or 3 inches. The notice must contain at

least the following information:

(1) the permit application number;

(2) the applicant's name;

(3) the proposed location of the facility; and

(4) the location and availability of copies of the application.

(e) The applicant shall pay the cost of the notice required

under this section. The commission by rule may establish a

procedure for payment of those costs.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 2.01, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

582, Sec. 1, eff. September 1, 2005.

Sec. 361.067. REVIEW OF PERMIT APPLICATION BY OTHER GOVERNMENTAL

ENTITIES. (a) If the commission determines that a permit

application submitted to it is administratively complete, it

shall mail a copy of the application or a summary of its contents

to:

(1) the mayor and health authority of a municipality in whose

territorial limits or extraterritorial jurisdiction the solid

waste facility is located; and

(2) the county judge and the health authority of the county in

which the facility is located.

(b) A governmental entity to whom the information is mailed

shall have a reasonable time, as prescribed by the commission, to

present comments and recommendations on the permit application

before the commission acts on the application.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.42, eff. Sept.

1, 1995.

Sec. 361.068. ADMINISTRATIVELY COMPLETE APPLICATION. (a) A

permit application is administratively complete when:

(1) a complete permit application form and the report and fees

required to be submitted with a permit application have been

submitted to the commission; and

(2) the permit application is ready for technical review in

accordance with the rules of the commission.

(b) Once a determination that an application is administratively

and technically complete has been made and the permit application

has become the subject of a contested case under Section

2001.003, Government Code:

(1) the commission may not revoke the determination that an

application is administratively or technically complete;

(2) the commission may request additional information from the

applicant only if the information is necessary to clarify,

modify, or supplement previously submitted material provided that

all parties may engage in discovery against all other parties, as

provided by applicable law; and

(3) a request for additional information does not render the

application incomplete.

(c) Subsection (b) does not:

(1) preclude an informal disposition of a contested case by

stipulation, agreed settlement, consent order, or default; or

(2) restrict the right of any party to conduct discovery against

any applicable party under other law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 1044, Sec. 1, eff. June 20,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(62), 11.43, eff.

Sept. 1, 1995.

Sec. 361.069. DETERMINATION OF LAND USE COMPATIBILITY. The

commission in its discretion may, in processing a permit

application, make a separate determination on the question of

land use compatibility, and, if the site location is acceptable,

may at another time consider other technical matters concerning

the application. A public hearing may be held for each

determination in accordance with Section 361.088. In making a

determination on the question of land use compatibility, the

commission shall not consider the position of a state or federal

agency unless the position is fully supported by credible

evidence from that agency during the public hearing.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 802, Sec. 6, eff. June 18,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.44, eff. Sept. 1,

1995.

Sec. 361.078. MAINTENANCE OF STATE PROGRAM AUTHORIZATION UNDER

FEDERAL LAW. This subchapter does not abridge, modify, or

restrict the authority of the commission to adopt rules under

Subchapters B and C, to issue permits and to enforce the terms

and conditions of the permits, concerning hazardous waste

management to the extent necessary for the commission to receive

and maintain state program authorization under Section 3006 of

the federal Solid Waste Disposal Act, as amended by the Resource

Conservation and Recovery Act of 1976, as amended (42 U.S.C.

Section 6901 et seq.).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.079. NOTICE CONCERNING RECEIPT OF PERMIT APPLICATION;

HEARING PROCEDURES. (a) Except as provided by Sections

361.080(b) and 361.081(c), the commission by rule shall establish

procedures for public notice and a public hearing under Section

361.080 or 361.081.

(b) The hearings shall be conducted in accordance with the

hearing rules and the applicable provisions of Chapter 2001,

Government Code.

(c) To improve the timeliness of notice to the public of a

public hearing under Section 361.080 or 361.081, public notice of

receipt of the permit application shall be provided at the time a

permit application is submitted to the commission.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

13(b), eff. Sept. 6, 1990; Acts 1991, 72nd Leg., ch. 296, Sec.

1.03, eff. June 7, 1991; Acts 1995, 74th Leg., ch. 76, Sec.

5.95(49), 11.45, eff. Sept. 1, 1995.

Sec. 361.0791. PUBLIC MEETING AND NOTICE REQUIREMENT. (a)

Notwithstanding other law, the commission may hold a public

meeting on an application for a new hazardous waste management

facility in the county in which the proposed hazardous waste

management facility is to be located. The commission may hold a

public meeting on an application for a Class 3 modification or a

major amendment to an existing facility's hazardous waste permit.

(b) Notwithstanding other law, the commission may hold a public

meeting on an application for a new municipal solid waste

management facility in the county in which the proposed municipal

solid waste management facility is to be located.

(c) A public meeting held as part of a local review process

under Section 361.063 meets the requirement of Subsection (a) or

(b) if notice is provided as required by this section.

(d) A public meeting under this section is not a contested case

hearing under Chapter 2001, Government Code.

(e) If a meeting is required under Subsection (a), not less than

once each week during the three weeks preceding a public meeting,

the applicant shall publish notice of the meeting in the

newspaper of the largest general circulation that is published in

the county in which the proposed facility is to be located or, if

no newspaper is published in the county, in a newspaper of

general circulation in the county. The applicant shall provide

the commission an affidavit certifying that the notice was given

as required by this section. Acceptance of the affidavit creates

a rebuttable presumption that the applicant has complied with

this section.

(f) The published notice may not be smaller than 96.8 square

centimeters or 15 square inches with the shortest dimension at

least 7.6 centimeters or three inches and shall contain, at a

minimum, the following information:

(1) the permit application number;

(2) the applicant's name;

(3) the proposed location of the facility; and

(4) the location and availability of copies of the permit

application.

(g) The applicant shall pay the cost of notice required to be

provided under this section. The commission by rule may establish

procedures for payment of those costs.

Added by Acts 1991, 72nd Leg., ch. 296, Sec. 1.04, eff. June 7,

1991. Amended by Acts 1993, 73rd Leg., ch. 802, Sec. 3, eff. June

18, 1993; Acts 1993, 73rd Leg., ch. 1044, Sec. 3, eff. June 20,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), 11.46, eff.

Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

582, Sec. 2, eff. September 1, 2005.

Sec. 361.080. HEARING CONCERNING PERMIT APPLICATION FOR

HAZARDOUS INDUSTRIAL SOLID WASTE FACILITY. (a) A hearing on an

application for a permit concerning a hazardous industrial solid

waste facility must include one session held in the county in

which the facility is located.

(b) Notice for a hearing session held under this section shall

be provided in accordance with Section 361.0791.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 296, Sec. 1.05, eff. June 7,

1991.

Sec. 361.081. NOTICE OF HEARING CONCERNING APPLICATION FOR A

SOLID WASTE FACILITY. (a) The commission shall require the

applicant to mail notice to each residential or business address

located within one-half mile of a new solid waste management

facility and to each owner of real property located within

one-half mile of a new solid waste management facility listed in

the real property appraisal records of the appraisal district in

which the solid waste management facility is sought to be

permitted as of the date the commission determines the permit

application is administratively complete. The notice must be sent

by mail and must be deposited with the United States postal

service not more than 45 days or less than 30 days before the

date of the hearing.

(b) The applicant must certify to the commission that the

mailings were deposited as required by Subsection (a). Acceptance

of the certification creates a rebuttable presumption that the

applicant has complied with this section. Substantial compliance

with the notice requirements of Subsection (a) is sufficient for

the commission to exercise jurisdiction over an application for a

solid waste facility.

(c) In addition to the requirements of Subsection (a), the

commission shall hold a public meeting and the applicant shall

give notice concerning the application for a permit for a new

hazardous waste management facility as provided by Section

361.0791.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

13(c), eff. Sept. 6, 1990; Acts 1991, 72nd Leg., ch. 296, Sec.

1.06, eff. June 7, 1991; Acts 1993, 73rd Leg., ch. 802, Sec. 4,

eff. June 18, 1993; Acts 1993, 73rd Leg., ch. 1044, Sec. 4, eff.

June 20, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.47, eff.

Sept. 1, 1995.

Sec. 361.082. APPLICATION FOR HAZARDOUS WASTE PERMIT; NOTICE AND

HEARING. (a) A person may not process, store, or dispose of

hazardous waste without having first obtained a hazardous waste

permit issued by the commission.

(b) On its own motion or the request of a person affected, the

commission may hold a public hearing on an application for a

hazardous waste permit in accordance with this subchapter.

(c) The commission by rule shall establish procedures for public

notice and public hearing. At a minimum, the rules shall include

the public notice requirements set forth in Section 361.081.

(d) In addition to the hearing held under this section, the

commission may hold a public meeting and the applicant shall give

notice as provided by Section 361.0791.

(e) The commission may include any requirement in the permit for

remedial action by the applicant that the commission determines

is necessary to protect the public health and safety and the

environment.

(f) An owner or operator of a solid waste management facility

that is in existence on the effective date of a statutory or

regulatory change that subjects the owner or operator to a

requirement to obtain a hazardous waste permit who has filed a

hazardous waste permit application in accordance with commission

rules may continue to process, store, or dispose of hazardous

waste until the commission approves or denies the application,

except as provided by Section 361.110 or, if the owner or

operator becomes subject to a requirement to obtain a hazardous

waste permit after November 8, 1984, except as provided by United

States Environmental Protection Agency or commission rules

relative to termination of interim status.

(g) On request under Section 361.082 by a person affected for a

hearing on the permit application, the applicant for a permit for

a new hazardous waste management facility shall furnish a bond or

other financial assurance authorized by the commission to

guarantee payment of the costs of a person affected who provides

information to the commission on the question of the issuance of

the permit and who is entitled to those costs under an order made

as provided by Section 361.0833. For applications involving

commercial hazardous waste management facilities, the bond or

other financial assurance must be in the amount of $100,000. For

applications that do not involve commercial hazardous waste

management facilities, the bond or other financial assurance must

be in the amount of $20,000.

(h) Nothing in this section limits the authority of the

commission, consistent with federal law, to issue an order for

the closure, post-closure care, or other remediation of hazardous

waste or hazardous waste constituents from a solid waste

management unit at a solid waste processing, storage, or disposal

facility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 296, Sec. 1.07, eff. June 7,

1991; Acts 2001, 77th Leg., ch. 965, Sec. 5.06, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

582, Sec. 3, eff. September 1, 2005.

Sec. 361.083. EVIDENCE OF NOTICE OF HEARING. (a) Before the

commission may hear testimony in a contested case, evidence must

be placed in the record to show that proper notice of the hearing

was given to affected persons.

(b) If mailed notice to an affected person is required, the

commission or other party to the hearing shall place evidence in

the record that notice was mailed to the affected person's

address as shown by the appropriate appraisal district real

property appraisal records at the time of the mailing.

(c) The affidavit of the commission employee responsible for the

mailing of the notice, attesting that the notice was mailed to

the address shown by the appraisal district real property

appraisal records at the time of mailing, is prima facie evidence

of proper mailing.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

14, eff. Sept. 6, 1990; Acts 1995, 74th Leg., ch. 76, Sec. 11.47,

eff. Sept. 1, 1995.

Sec. 361.0831. EX PARTE CONTACTS PROHIBITED. (a) Unless

required for the disposition of ex parte matters authorized by

law, or unless permitted by Section 2001.061, Government Code, a

hearings examiner may not communicate, directly or indirectly,

with any employee of the commission, any commissioner, or any

party to a hearing conducted by the commission in connection with

any issue of fact or law pertaining to a contested case in which

the commission or party is involved.

(b) Except for communications allowed under Subsection (a), an

employee of the commission, a commissioner, or a party to a

hearing conducted by the commission may not attempt to influence

the finding of facts or the application of law or rules by a

hearings examiner except by proper evidence, pleadings, and legal

argument with notice and opportunity for all parties to

participate.

(c) If a prohibited contact is made, the hearings examiner shall

notify all parties with a summary of that contact and notice of

their opportunity to respond and shall give all parties an

opportunity to respond.

Added by Acts 1991, 72nd Leg., ch. 296, Sec. 1.08, eff. June 7,

1991. Amended by Acts 1993, 73rd Leg., ch. 177, Sec. 1, eff. May

17, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(56), eff. Sept.

1, 1995; Acts 1995, 74th Leg., ch. 106, Sec. 6, eff. Sept. 1,

1995.

Sec. 361.0832. PROPOSAL FOR DECISION; CERTIFIED ISSUES; REVERSAL

BY COMMISSION. (a) After hearing evidence and receiving legal

arguments, a hearings examiner shall make findings of fact,

conclusions of law, and any ultimate findings required by

statute, all of which shall be separately stated. The hearings

examiner shall make a proposal for decision to the commission and

shall serve the proposal for decision on all parties. The

commission shall consider and act on the proposal for decision.

(b) If a contested case involves an ultimate finding of

compliance with or satisfaction of a statutory standard the

determination of which is committed to the discretion or judgment

of the commission by law, a hearings examiner, on joint motion of

all parties or sua sponte, may certify those policy issues to the

commission. A certification request must contain a statement of

the policy issue to be determined and a statement of all relevant

facts sufficient to show fully the nature of the controversy. The

commission may receive written or oral statements from parties to

the hearing or the hearings examiner on the policy issue

certified. The commission must answer policy issues not later

than the 60th day after the date of certification or, in its

discretion, may decline to answer. If the commission fails to

answer a policy issue within that period, the commission shall be

deemed to have declined to answer. The hearings examiner shall

proceed with the contested case and make a proposal for decision

as required by Subsection (a).

(c) The commission may overturn an underlying finding of fact

that serves as the basis for a decision in a contested case only

if the commission finds that the finding was not supported by the

great weight of the evidence.

(d) The commission may overturn a conclusion of law in a

contested case only on the grounds that the conclusion was

clearly erroneous in light of precedent and applicable rules.

(e) If a decision in a contested case involves an ultimate

finding of compliance with or satisfaction of a statutory

standard the determination of which is committed to the

discretion or judgment of the commission by law, the commission

may reject a proposal for decision as to the ultimate finding for

reasons of policy only.

(f) The commission shall issue written rulings, orders, or

decisions in all contested cases and shall fully explain in a

ruling, order, or decision the reasoning and grounds for

overturning each finding of fact or conclusion of law or for

rejecting any proposal for decision on an ultimate finding.

(g) To the extent of a conflict between this section and Section

2001.058(e), Government Code, this section controls.

Added by Acts 1991, 72nd Leg., ch. 296, Sec. 1.08, eff. June 7,

1991. Amended by Acts 1995, 74th Leg., ch. 106, Sec. 7, eff.

Sept. 1, 1995.

Sec. 361.0833. COSTS FOR INFORMATION PROVIDED BY A PERSON

AFFECTED REGARDING HAZARDOUS WASTE PERMIT. (a) After

considering the factors in Subsection (e), the commission may

order the applicant for a permit for a new hazardous waste

management facility to pay reasonable costs incurred by a person

affected in presenting information set out in Subsection (b) to

the commission on the question of the issuance of the permit.

(b) Information for which an award of costs under Subsection (a)

may be made includes:

(1) technical studies of the area in which the new hazardous

waste facility is proposed to be located;

(2) expert testimony given at a hearing on the permit

application; and

(3) surveys of land use and potential use in the hazardous waste

facility area.

(c) The commission may order the applicant for a permit for a

new hazardous waste management facility to pay reasonable costs

incurred by a person affected who presented information to the

commission at a hearing showing that the applicant:

(1) knowingly made false or misleading statements in the

application;

(2) knowingly made false or misleading statements during the

hearing; or

(3) failed to present information that the applicant had in its

possession that would have materially affected the issues of fact

and law on which the decision of the commission was based.

(d) The total costs awarded to all persons affected under

Subsection (a) may not exceed $100,000 for a new commercial

hazardous waste management facility or $20,000 for a new

noncommercial hazardous waste management facility. The total

costs awarded to all persons affected under Subsection (c) may

not exceed $150,000 for a new commercial hazardous waste

management facility or $30,000 for a new noncommercial hazardous

waste management facility.

(e) In determining the appropriateness of an award under

Subsection (a) or (c), the commission shall consider:

(1) whether the information provided is material to the

commission's determination to deny the permit or to require the

applicant to make significant changes in the facility's design or

operation; and

(2) whether the information would otherwise not have been

presented to the commission while the commission is considering

its decision.

(f) If the applicant fails or refuses to pay the amount of costs

ordered not later than the 30th day after the date of entry of

the final order granting payment of costs, the commission shall

order the applicant's bond or other financial assurance forfeited

in the amount of the costs ordered reimbursed under Subsection

(a) or (c) up to and including the full amount of the bond or

other financial assurance. The commission shall forward the

forfeited amount to the person affected.

(g) If no request is made for an award of costs under this

section or if a person affected is determined by the commission

not to be entitled to an award of costs, the commission shall

release the bond or other financial assurance of the applicant

subject to an appeal of the denial of costs under this section.

The commission shall also release the bond or other financial

assurance on presentation of proof that the costs awarded have

been paid.

(h) An order issued under this section is enforceable as a debt.

Added by Acts 1991, 72nd Leg., ch. 296, Sec. 1.09, eff. June 7,

1991.

Sec. 361.084. COMPLIANCE SUMMARIES. (a) The commission by rule

shall establish a procedure to prepare compliance summaries

relating to the applicant's solid waste management activities in

accordance with the method for evaluating compliance history

developed by the commission under Section 5.754, Water Code. A

compliance summary shall include as evidence of compliance

information regarding the applicant's implementation of an

environmental management system at the facility for which the

authorization is sought. In this subsection, "environmental

management system" has the meaning assigned by Section 5.127,

Water Code.

(b) The compliance summaries shall be made available to the

applicant and any interested person after the commission has

completed its technical review of the permit application and

before the issuance of the public notice concerning an

opportunity for a hearing on the permit application.

(c) Evidence of compliance or noncompliance by an applicant for

a solid waste management facility permit with agency rules,

permits, other orders, or evidence of a final determination of

noncompliance with federal statutes or statutes of any state

concerning solid waste management may be:

(1) offered by a party at a hearing concerning the application;

and

(2) admitted into evidence subject to applicable rules of

evidence.

(d) The commission shall consider all evidence admitted,

including compliance history, in determining whether to issue,

amend, extend, or renew a permit.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 296, Sec. 1.10, eff. June 7,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.48, eff. Sept. 1,

1995; Acts 2001, 77th Leg., ch. 965, Sec. 16.10, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1161, Sec. 5, eff. Sept. 1, 2001.

Sec. 361.085. FINANCIAL ASSURANCE AND DISCLOSURE BY PERMIT

APPLICANT. (a) Before a permit may be issued, amended,

transferred, extended, or renewed for a hazardous waste

management facility, the commission shall require as a part of

each application information it deems necessary to demonstrate

that an applicant has sufficient financial resources to operate

the facility in a safe manner and in compliance with the permit

and all applicable rules, including how an applicant intends to

obtain financing for construction of the facility, and to close

the facility in accordance with applicable rules. That

information may include balance sheets, financial statements, and

disclosure of relevant information regarding investors and

stockholders, or information required by Title 40, Code of

Federal Regulations, Part 264, Subpart H. If the information

would be considered confidential under applicable law, the

commission shall protect the information accordingly. During

hearings on contested applications, the commission may allow

disclosure of confidential information only under an appropriate

protective order.

(b) The commission may order a party in a contested case permit

hearing to provide:

(1) the identity of any known competitor of the applicant that

has provided funding to the party for its participation in the

hearing; and

(2) the amount of that funding.

(c) Before a permit may be issued, amended, extended, or renewed

for a solid waste facility to store, process, or dispose of

hazardous waste, the commission shall determine the type or types

of financial assurance that may be given by the applicant to

comply with rules adopted by the commission requiring financial

assurance.

(d) Before hazardous waste may be received for storage,

processing, or disposal at a solid waste facility for which a

permit is issued, amended, extended, or renewed, the commission

shall require the permit holder to execute the required financial

assurance conditioned on the permit holder's satisfactorily

operating and closing the solid waste facility.

(e) The commission may condition issuance, amendment, extension,

or renewal of a permit for a solid waste facility, other than a

solid waste facility for disposal of hazardous waste, on the

permit holder's executing a bond or giving other financial

assurance conditioned on the permit holder's satisfactorily

operating and closing the solid waste facility.

(f) The commission shall require an assurance of financial

responsibility as may be necessary or desirable consistent with

the degree and duration of risks associated with the processing,

storage, or disposal of specified solid waste.

(g) Financial requirements established by the commission must at

a minimum be consistent with the federal requirements established

under the federal Solid Waste Disposal Act, as amended by the

Resource Conservation and Recovery Act of 1976, as amended (42

U.S.C. Section 6901 et seq.).

(h) The commission may:

(1) receive funds as the beneficiary of a financial assurance

arrangement established under this section for the proper closure

of a solid waste management facility; and

(2) spend the funds from the financial assurance arrangement to

close the facility.

(i) If liability insurance is required of an applicant, the

applicant may not use a claims made policy as security unless the

applicant places in escrow, as provided by the commission, an

amount sufficient to pay an additional year of premiums for

renewal of the policy by the state on notice of termination of

coverage.

(j) In addition to other forms of financial assurance authorized

by rules of the commission, the commission may authorize the

applicant to use a letter of credit if the issuing institution or

another institution that guarantees payment under the letter is:

(1) a bank chartered by the state or the federal government; and

(2) federally insured and its financial practices are regulated

by the state or the federal government.

(k) The commission may require financial assurance as a

condition of issuing a permit or registration for the collection,

transportation, or processing of grit trap waste or grease trap

waste. The amount of financial assurance required must be

consistent with the degree and duration of risk associated with

the type of waste authorized to be collected, transported, or

processed.

(l) If the commission requires financial assurance as a

condition of a permit or registration under Subsection (k),

provision of that financial assurance also satisfies any

requirement for financial assurance under Chapter 368.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 296, Sec. 1.12, eff. June 7,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.49, eff. Sept. 1,

1995; Acts 2003, 78th Leg., ch. 591, Sec. 1, eff. Sept. 1, 2003.

Sec. 361.0855. DEMONSTRATION OF FINANCIAL ASSURANCE. (a) In

this section:

(1) "Bonds" means financial obligations issued by a local

government, including general obligation bonds, revenue bonds,

and certificates of obligation.

(2) "Local government" includes:

(A) a local government corporation created under Chapter 431,

Transportation Code, to act on behalf of a local government; and

(B) a conservation and reclamation district created under

Section 59, Article XVI, Texas Constitution.

(b) Notwithstanding any requirement of the commission for the

demonstration of financial assurance, a local government that

owns or operates a municipal solid waste landfill facility

regulated by this chapter is considered to have satisfied all

requirements of the commission for the demonstration of financial

assurance in relation to closure, post closure, or corrective

action, if the local government:

(1) establishes and passes a financial test in accordance with

commission rules; and

(2) demonstrates that the outstanding bonds of the local

government that are not secured by insurance, a letter of credit,

or any other collateral or guarantee have a current rating of

AAA, AA, A, or BBB as determined by Standard and Poor's or Aaa,

Aa, A, or Baa as determined by Moody's.

(c) A local government must demonstrate financial assurance

under this section:

(1) before the date of the initial receipt of waste at the

facility; or

(2) as soon as practicable if, on the effective date of this

section, the facility was in operation and had received waste.

Added by Acts 2005, 79th Leg., Ch.

154, Sec. 1, eff. May 24, 2005.

Sec. 361.086. SEPARATE PERMIT FOR EACH FACILITY. (a) Except as

provided by Subsection (d), a separate permit is required for

each solid waste facility.

(b) A permit under this subchapter may be issued only to the

person in whose name the application is made and only for the

facility described by the permit.

(c) A permit may not be transferred without first giving written

notice to and receiving written approval of the agency that

issued the permit.

(d) A separate permit is not required for activities authorized

by a general permit issued under Section 27.025, Water Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

901, Sec. 5, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(10), eff. September 1, 2009.

Sec. 361.0861. SEPARATE RECYCLING OR RECOVERY PERMIT NOT

REQUIRED. (a) A permit holder or a municipal solid waste

management facility that has or plans to have a recycling, waste

separation, energy and material recovery, or gas recovery or

transfer facility established in conjunction with the permitted

municipal solid waste management facility is not required to

obtain for that recycling, waste separation, energy and material

recovery, or gas recovery or transfer facility a separate permit

from the commission or to apply for an amendment to an existing

permit issued by the commission.

(b) A facility to which this section applies must register with

the commission in accordance with commission rules and comply

with commission rules adopted under this chapter.

(c) If a permit is otherwise required, the commission shall

expedite the permit proceeding if the applicant is seeking a

permit for a solid waste management facility that employs an

innovative, high technology method of waste disposition and

recycling.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec. 15,

eff. Sept. 6, 1990. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

11.50, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 987, Sec. 1,

eff. Sept. 1, 1995.

Sec. 361.087. CONTENTS OF PERMIT. A permit issued under this

subchapter must include:

(1) the name and address of each person who owns the land on

which the solid waste facility is located and the person who is

or will be the operator or person in charge of the facility;

(2) a legal description of the land on which the facility is

located; and

(3) the terms and conditions on which the permit is issued,

including the duration of the permit.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.0871. EVALUATION OF WASTE STREAM; LAND USE AND NEED.

(a) Before a permit may be issued for a new hazardous waste

management facility or amended to provide for capacity expansion,

the applicant shall identify the nature of any known specific and

potential sources, types, and volumes of waste to be stored,

processed, or disposed of by the facility and shall identify any

other related information the commission may require.

(b) In evaluating a permit for a new hazardous waste management

facility, the commission shall assess the impact of the proposed

facility on local land use in the area, including any relevant

land use plans in existence before publication of the notice of

intent to file a solid waste permit application or, if no notice

of intent is filed, at the time the permit application is filed.

In determining whether a new hazardous waste management facility

is compatible with local land use, the commission shall consider,

at a minimum, the location of industrial and other

waste-generating facilities in the area, the amounts of hazardous

waste generated by those facilities, and the risks associated

with the transportation of hazardous waste to the facility. If

the commission determines that a proposed application is not

compatible with local land use, it may deny the permit. The

commission shall adopt rules to implement this subsection.

(c) Repealed by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec.

7.04(a).

Added by Acts 1991, 72nd Leg., ch. 296, Sec. 1.13, eff. June 7,

1991. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec.

7.04(a), eff. Jan. 11, 2004.

Sec. 361.088. PERMIT ISSUANCE, AMENDMENT, EXTENSION AND RENEWAL;

NOTICE AND HEARING. (a) The commission may amend, extend, or

renew a permit it issues in accordance with reasonable procedures

prescribed by the commission.

(b) The procedures prescribed by Section 361.067 for a permit

application apply to an application to amend, extend, or renew a

permit.

(c) Except as provided by Subsection (e), before a permit is

issued, amended, extended, or renewed, the commission shall

provide an opportunity for a hearing to the applicant and persons

affected. The commission may also hold a hearing on its own

motion.

(d) In addition to providing an opportunity for a hearing held

under this section, the commission shall hold a public meeting

and give notice as provided by Section 361.0791.

(e) After complying with Sections 5.552-5.555, Water Code, the

commission, without providing an opportunity for a contested case

hearing, may act on an application to renew a permit for:

(1) storage of hazardous waste in containers, tanks, or other

closed vessels if the waste:

(A) was generated on-site; and

(B) does not include waste generated from other waste

transported to the site; and

(2) processing of hazardous waste if:

(A) the waste was generated on-site;

(B) the waste does not include waste generated from other waste

transported to the site; and

(C) the processing does not include thermal processing.

(f) Notwithstanding Subsection (e), if the commission determines

that an applicant's compliance history under the method for

evaluating compliance history developed by the commission under

Section 5.754, Water Code, raises an issue regarding the

applicant's ability to comply with a material term of its permit,

the commission shall provide an opportunity to request a

contested case hearing.

(g) The commission shall review a permit issued under this

chapter every five years to assess the permit holder's compliance

history.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 296, Sec. 1.14, eff. June 7,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.51, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 1350, Sec. 4, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 965, Sec. 4.05, 16.11, eff. Sept. 1,

2001.

Sec. 361.0885. DENIAL OF APPLICATION; INVOLVEMENT OF FORMER

EMPLOYEE. (a) After providing an opportunity for a hearing to

an applicant, the state agency shall deny an application for the

issuance, amendment, renewal, or transfer of a permit within its

jurisdiction and may not issue, amend, renew, or transfer the

permit if the state agency determines that a former employee:

(1) participated personally and substantially as a former

employee in the state agency's review, evaluation, or processing

of that application before leaving employment with the state

agency; and

(2) after leaving employment with the state agency, provided

assistance on the same application for the issuance, amendment,

renewal, or transfer of a permit, including assistance with

preparation or presentation of the application or legal

representation of the applicant.

(b) Action taken under this section does not prejudice any

application in which the former employee did not provide

assistance.

(c) In this section, "former employee" means a person:

(1) who was previously employed by the state agency as a

supervisory or exempt employee; and

(2) whose duties during employment with that state agency

included involvement in or supervision of that state agency's

review, evaluation, or processing of applications.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec. 16,

eff. Sept. 6, 1990.

Sec. 361.089. PERMIT DENIAL OR AMENDMENT; NOTICE AND HEARING.

(a) The commission may, for good cause, deny or amend a permit

it issues or has authority to issue for reasons pertaining to

public health, air or water pollution, or land use, or for having

a compliance history that is in the lowest classification under

Sections 5.753 and 5.754, Water Code, and rules adopted and

procedures developed under those sections.

(b) Except as provided by Section 361.110, the commission shall

notify each governmental entity listed under Section 361.067 and

provide an opportunity for a hearing to the permit holder or

applicant and persons affected. The commission may also hold a

hearing on its own motion.

(c) The commission by rule shall establish procedures for public

notice and any public hearing under this section.

(d) Hearings under this section shall be conducted in accordance

with the hearing rules adopted by the commission and the

applicable provisions of Chapter 2001, Government Code.

(e) The commission may deny an original or renewal permit if it

is found, after notice and hearing, that:

(1) the applicant or permit holder has a compliance history that

is in the lowest classification under Sections 5.753 and 5.754,

Water Code, and rules adopted and procedures developed under

those sections;

(2) the permit holder or applicant made a false or misleading

statement in connection with an original or renewal application,

either in the formal application or in any other written

instrument relating to the application submitted to the

commission, its officers, or its employees;

(3) the permit holder or applicant is indebted to the state for

fees, payment of penalties, or taxes imposed by this title or by

a rule of the commission; or

(4) the permit holder or applicant is unable to ensure that the

management of the hazardous waste management facility conforms or

will conform to this title and the rules of the commission.

(f) Before denying a permit under this section, the commission

must find:

(1) that the applicant or permit holder has a compliance history

that is in the lowest classification under Sections 5.753 and

5.754, Water Code, and rules adopted and procedures developed

under those sections; or

(2) that the permit holder or applicant is indebted to the state

for fees, payment of penalties, or taxes imposed by this title or

by a rule of the commission.

(g) For purposes of this section, the terms "permit holder" and

"applicant" include each member of a partnership or association

and, with respect to a corporation, each officer and the owner or

owners of a majority of the corporate stock, provided such

partner or owner controls at least 20 percent of the permit

holder or applicant and at least 20 percent of another business

which operates a solid waste management facility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 296, Sec. 1.11, eff. June 7,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), 11.52, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 30, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 965, Sec. 16.12, eff.

Sept. 1, 2001.

Sec. 361.0895. FACILITIES REQUIRED TO OBTAIN FEDERAL APPROVAL.

For a commercial hazardous waste disposal well facility

originally permitted by the commission after June 7, 1991, and

which is required to obtain from the United States Environmental

Protection Agency a variance from the federal land disposal

restrictions before injecting permitted hazardous wastes:

(1) a permit or other authorization issued to the facility under

this chapter is not subject to cancellation, amendment,

modification, revocation, or denial of renewal because the permit

holder has not commenced construction or operation of the

facility; and

(2) the fixed term of each permit or other authorization issued

to the facility under this chapter shall commence on the date

physical construction of the authorized waste management facility

begins.

Added by Acts 1997, 75th Leg., ch. 1211, Sec. 2, eff. Sept. 1,

1997.

Sec. 361.090. REGULATION AND PERMITTING OF CERTAIN INDUSTRIAL

SOLID WASTE DISPOSAL. (a) The commission may not require a

permit under this chapter for the collection, handling, storage,

processing, and disposal of industrial solid waste that is

disposed of within the boundaries of a tract of land that is:

(1) owned or otherwise effectively controlled by the owners or

operators of the particular industrial plant, manufacturing

plant, mining operation, or agricultural operation from which the

waste results or is produced; and

(2) located within 50 miles from the plant or operation that is

the source of the industrial solid waste.

(b) This section does not apply to:

(1) waste collected, handled, stored, processed, or disposed of

with solid waste from any other source or sources; or

(2) hazardous waste.

(c) This section does not change or limit any authority the

commission may have concerning:

(1) the requirement of permits and the control of water quality,

or otherwise, under Chapter 26, Water Code; or

(2) the authority under Section 361.303.

(d) The commission may adopt rules under Section 361.024 to

control the collection, handling, storage, processing, and

disposal of the industrial solid waste to which this section

applies to protect the property of others, public property and

rights-of-way, groundwater, and other rights requiring

protection.

(e) The commission may require a person who disposes or plans to

dispose of industrial solid waste and claims to be exempt under

this section to submit to the commission information that is

reasonably required to enable the commission to determine if this

section applies to the waste disposal activity.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.0901. REGULATION AND PERMITTING OF CERTAIN COMMERCIAL

INDUSTRIAL SOLID WASTE FACILITIES. (a) In this section:

(1) "Captured facility" has the meaning assigned by Section

361.131.

(2) "Commercial industrial solid waste facility" means any

industrial solid waste facility that accepts industrial solid

waste for a charge, but does not include a municipal solid waste

facility, a captured facility, or a facility that accepts waste

only from other facilities owned or effectively controlled by the

same person.

(3) "Publicly owned treatment works" means any device or system

used in the treatment, recycling, or reclamation of municipal

sewage or industrial waste of a liquid nature that is owned by a

state or by a municipality as defined by Section 502(4), Federal

Water Pollution Control Act (33 U.S.C. Section 1362). The term

includes a sewer, pipe, or other conveyance only if the sewer,

pipe, or conveyance conveys wastewater to a publicly owned

treatment works providing treatment.

(b) A commercial industrial solid waste facility may not receive

industrial solid waste for discharge into a publicly owned

treatment works facility without first obtaining from the

commission a permit under this chapter or a permit under Chapter

26, Water Code.

(c) This section does not require a commercial industrial solid

waste facility to obtain a permit for discharge into a publicly

owned treatment works facility liquid wastes that are incidental

to the handling, processing, storage, or disposal of solid wastes

at a municipal solid waste facility or commercial industrial

solid waste landfill facility.

Added by Acts 2005, 79th Leg., Ch.

362, Sec. 1, eff. September 1, 2005.

Sec. 361.091. ENCLOSED CONTAINERS OR VEHICLES; PERMITS;

INSPECTIONS. (a) A municipal solid waste site or operation

permitted as a Type IV landfill may not accept solid waste that

is in a completely enclosed container or enclosed vehicle unless:

(1) the solid waste is transported on a route approved by the

commission and designed to eliminate putrescible, hazardous, or

infectious waste;

(2) the solid waste is delivered to the site or operation on a

date and time designated and approved by the commission to

eliminate putrescible, hazardous, or infectious waste;

(3) the transporter possesses a special permit issued by the

commission that includes the approved route, date, and time; and

(4) a commission inspector is present to verify that the solid

waste is free of putrescible, hazardous, or infectious waste.

(b) The commission may issue the special permit under this

section and charge a reasonable fee to cover the costs of the

permit. The commission may adopt rules of procedure necessary to

carry out the permit program.

(c) The commission may employ one or more inspectors and other

employees necessary to inspect and determine if Type IV landfills

are free of putrescible, hazardous, or infectious waste. The

commission shall pay the compensation and expenses of inspectors

and other necessary employees employed under this subsection, but

the holders of Type IV landfill permits shall reimburse the

commission for the compensation and expenses as provided by this

section.

(d) The commission shall notify each holder of a Type IV

landfill permit of the compensation and expenses that are

required annually for the inspection of the landfills.

(e) The commission shall hold a public hearing to determine the

apportionment of the administration costs of the inspection

program among the holders of Type IV landfill permits. After the

hearing, the commission shall equitably apportion the costs of

the inspection program and issue an order assessing the annual

costs against each permit holder. The commission may provide for

payments in installments and shall specify the date by which each

payment must be made to the commission.

(f) A holder of a permit issued under this section may not

accept solid waste if the permit holder is delinquent in the

payment of costs assessed under Subsection (e).

(g) The commission's order assessing costs is effective until

the commission:

(1) modifies, revokes, or supersedes an order assessing costs

with a subsequent order; or

(2) issues supplementary orders applicable to new Type IV

landfill permits.

(h) The commission may adopt rules necessary to carry out this

section.

(i) This section does not apply to:

(1) a stationary compactor that is at a specific location and

that has an annual permit under this section issued by the

commission, on certification to the commission by the generator

that the contents of the compactor are free of putrescible,

hazardous, or infectious waste; or

(2) an enclosed vehicle of a municipality if the vehicle has a

permit issued by the commission to transport brush or

construction-demolition waste and rubbish on designated dates, on

certification by the municipality to the commission that the

contents of the vehicle are free of putrescible, hazardous, or

infectious waste.

(j) In this section, "putrescible waste" means organic waste,

such as garbage, wastewater treatment plant sludge, and grease

trap waste, that may:

(1) be decomposed by microorganisms with sufficient rapidity as

to cause odors or gases; or

(2) provide food for or attract birds, animals, or disease

vectors.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.53, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 31, eff. Sept. 1,

1997.

Sec. 361.092. REGISTRATION FOR EXTRACTING MATERIALS FROM CERTAIN

SOLID WASTE FACILITIES. (a) The commission may require a

registration to extract materials for energy and material

recovery and for gas recovery from closed or inactive portions of

a solid waste facility that has been used for disposal of

municipal or industrial solid waste.

(b) The commission shall adopt standards necessary to ensure

that the integrity of a solid waste facility is maintained.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.54, eff. Sept.

1, 1995; Acts 1995, 74th Leg., ch. 987, Sec. 2, eff. Sept. 1,

1995.

Sec. 361.093. REGULATION AND PERMITTING OF RENDERING PLANTS.

(a) A manufacturing or processing establishment, commonly known

as a rendering plant, that processes waste materials originating

from animals and from materials of vegetable origin, including

animal parts and scraps, offal, paunch manure, and waste cooking

grease of animal and vegetable origin, is subject to regulation

under the industrial solid waste provisions of this chapter and

may be regulated under Chapter 26, Water Code.

(b) If a rendering plant is owned by a person who operates the

plant as an integral part of an establishment that manufactures

or processes for animal or human consumption food derived wholly

or partly from dead, slaughtered, or processed animals, the

combined business may operate under a single permit issued under

Chapter 26, Water Code.

(c) This section does not apply to a rendering plant in

operation and production on or before August 27, 1973.

(d) In this section, "animals" includes only animals, poultry,

and fish.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.094. PERMIT HOLDER EXEMPT FROM LOCAL LICENSE

REQUIREMENTS. If a permit is issued, amended, renewed, or

extended by the commission in accordance with this subchapter,

the solid waste facility owner or operator does not need to

obtain a license for the same facility from a political

subdivision under Section 361.165 or from a county.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.54, eff. Sept.

1, 1995.

Sec. 361.095. APPLICANT FOR HAZARDOUS WASTE MANAGEMENT FACILITY

PERMIT EXEMPT FROM LOCAL PERMIT. (a) An applicant for a permit

under this subchapter is not required to obtain a permit for the

siting, construction, or operation of a hazardous waste

management facility from a local government or other political

subdivision of the state.

(b) A local government or other political subdivision of the

state may not adopt a rule or ordinance that conflicts with or is

inconsistent with the requirements for hazardous waste management

facilities as specified by the rules of the commission or by a

permit issued by the commission.

(c) In an action to enforce a rule or ordinance of a local

government or other political subdivision, the burden is on the

facility owner or operator or on the applicant to demonstrate

conflict or inconsistency with state requirements.

(d) The validity or applicability of a rule or ordinance of a

local government or other political subdivision may be determined

in an action for declaratory judgment under Chapter 37, Civil

Practice and Remedies Code, if it is alleged that the rule or

ordinance, or its threatened application, interferes with or

impairs, or threatens to interfere with or impair, the legal

rights or privileges of the plaintiff concerning an application

for or the issuance of a permit for the siting, construction, or

operation of a hazardous waste management facility.

(e) The local government or other political subdivision whose

rule or ordinance is being questioned shall be made a party to

the action. The commission shall be given written notice by

certified mail of the pendency of the action, and the commission

may become a party to the action.

(f) A declaratory judgment may be rendered even if the plaintiff

has requested the commission, the local government or political

subdivision, or another court to determine the validity or

applicability of the rule or ordinance in question.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.096. EFFECT ON AUTHORITY OF LOCAL GOVERNMENT OR OTHER

POLITICAL SUBDIVISION. (a) Except as specifically provided by

this chapter, this subchapter does not limit the powers and

duties of a local government or other political subdivision of

the state as conferred by this or other law.

(b) Sections 361.094 and 361.095 do not affect the power of a

local government or other political subdivision to adopt or

enforce building codes.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.0961. RESTRICTIONS ON AUTHORITY OF LOCAL GOVERNMENT OR

OTHER POLITICAL SUBDIVISION. (a) A local government or other

political subdivision may not adopt an ordinance, rule, or

regulation to:

(1) prohibit or restrict, for solid waste management purposes,

the sale or use of a container or package in a manner not

authorized by state law;

(2) prohibit or restrict the processing of solid waste by a

solid waste facility, except for a solid waste facility owned by

the local government, permitted by the commission for that

purpose in a manner not authorized by state law; or

(3) assess a fee or deposit on the sale or use of a container or

package.

(b) This section does not prevent a local government or other

political subdivision from complying with federal or state law or

regulation. A local government or other political subdivision may

take any action otherwise prohibited by this section in order to

comply with federal requirements or to avoid federal or state

penalties or fines.

(c) This section does not limit the authority of a local

government to enact zoning ordinances.

Added by Acts 1993, 73rd Leg., ch. 1045, Sec. 12, eff. Sept. 1,

1993.

Sec. 361.097. CONDITION ON ISSUANCE OF PERMIT FOR HAZARDOUS

WASTE MANAGEMENT FACILITY. The commission by rule shall

condition the issuance of a permit for a new hazardous waste

management facility or the areal expansion of an existing

hazardous waste management facility on the selection of a

facility site that reasonably minimizes possible contamination of

surface water and groundwater.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.098. PROHIBITION ON PERMIT FOR HAZARDOUS WASTE LANDFILL

IN 100-YEAR FLOODPLAIN. (a) Except as provided by Subsections

(b) and (c), the commission by rule shall prohibit the issuance

of a permit for a new hazardous waste landfill or an areal

expansion of such a landfill if the landfill is to be located in

the 100-year floodplain existing before site development, unless

the landfill is to be located in an area with a flood depth of

less than three feet.

(b) The commission by rule may allow an areal expansion of a

landfill in a 100-year floodplain if it can be demonstrated to

the satisfaction of the commission that the facility design will

prevent the physical transport of any hazardous waste by a

100-year flood event.

(c) The commission by rule shall prohibit the issuance of a

permit for a new commercial hazardous waste land disposal unit if

the unit is to be located in a 100-year floodplain, unless the

applicant can demonstrate to the satisfaction of the commission

that the facility design will prevent the physical transport of

any hazardous waste by a 100-year flood event.

(d) The commission by rule shall require an applicant to provide

sufficient information to assure that a proposed hazardous waste

landfill, areal expansion of such landfill, or new commercial

hazardous waste land disposal unit is not subject to inundation

of a 100-year flood event. An applicant or any other party may

not rely solely on floodplain maps prepared by the Federal

Emergency Management Agency or a successor agency to determine

whether a hazardous waste landfill, areal expansion of such

landfill, or commercial hazardous waste land disposal unit is

subject to such an inundation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 296, Sec. 1.15, eff. June 7,

1991.

Sec. 361.099. PROHIBITION ON PERMIT FOR HAZARDOUS WASTE

MANAGEMENT UNIT IN WETLANDS. (a) The commission by rule shall

prohibit the issuance of a permit for a new hazardous waste

management unit or an areal expansion of an existing hazardous

waste management unit if the unit is to be located in wetlands,

as defined by the commission.

(b) In this section and Section 361.100, "hazardous waste

management unit" means a landfill, surface impoundment, land

treatment facility, waste pile, or storage or processing facility

used to manage hazardous waste.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.100. PROHIBITION ON PERMIT FOR CERTAIN HAZARDOUS WASTE

MANAGEMENT UNITS. The commission by rule shall prohibit the

issuance of a permit for a new hazardous waste management unit if

the landfill:

(1) is in a floodplain of a perennial stream subject to not less

than one percent chance of flooding in any year, delineated on a

flood map adopted by the Federal Emergency Management Agency

after September 1, 1985, as zone A1-99, V0, or V1-30; and

(2) receives hazardous waste for a fee.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.101. PROHIBITION ON PERMIT FOR FACILITY ON RECHARGE

ZONE OF SOLE SOURCE AQUIFER. The commission by rule shall

prohibit the issuance of a permit for a new hazardous waste

landfill, land treatment facility, surface impoundment, or waste

pile, or areal expansion of such a facility, if the facility is

to be located on the recharge zone of a sole source aquifer.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.1011. PROHIBITION ON PERMIT FOR FACILITY AFFECTED BY

FAULT. If a fault exists within two and one-half miles from the

proposed or existing wellbore of a Class I injection well or the

area within the cone of influence, whichever is greater, or if a

fault exists within 3,000 feet of a proposed hazardous waste

management facility other than a Class I injection well or of a

capacity expansion of an existing hazardous waste management

facility, the burden is on the applicant, unless previously

demonstrated to the commission or to the United States

Environmental Protection Agency, to show:

(1) in the case of Class I injection wells, that the fault is

not sufficiently transmissive or vertically extensive to allow

migration of hazardous constituents out of the injection zone; or

(2) in the case of a proposed hazardous waste management

facility other than a Class I injection well or for a capacity

expansion of an existing hazardous waste management facility,

that:

(A) the fault has not had displacement within Holocene time, or

if faults have had displacement within Holocene time, that no

such faults pass within 200 feet of the portion of the surface

facility where treatment, storage, or disposal of hazardous

wastes will be conducted; and

(B) the fault will not result in structural instability of the

surface facility or provide for groundwater movement to the

extent that there is endangerment to human health or the

environment.

Added by Acts 1991, 72nd Leg., ch. 296, Sec. 1.16, eff. June 7,

1991.

Sec. 361.102. PROHIBITION ON PERMIT FOR HAZARDOUS WASTE

MANAGEMENT FACILITIES WITHIN A CERTAIN DISTANCE OF RESIDENCE,

CHURCH, SCHOOL, DAY CARE CENTER, PARK, OR PUBLIC DRINKING WATER

SUPPLY. (a) Except as provided by Subsections (b) and (c), the

commission by rule shall prohibit the issuance of a permit for a

new hazardous waste landfill or land treatment facility or the

areal expansion of such a facility if the boundary of the

landfill or land treatment facility is to be located within 1,000

feet of an established residence, church, school, day care

center, surface water body used for a public drinking water

supply, or dedicated public park.

(b) The commission by rule shall prohibit the issuance of a

permit for a new commercial hazardous waste management facility

or the subsequent areal expansion of such a facility or unit of

that facility if the boundary of the unit is to be located within

one-half of a mile (2,640 feet) of an established residence,

church, school, day care center, surface water body used for a

public drinking water supply, or dedicated public park.

(c) For a subsequent areal expansion of a new commercial

hazardous waste management facility that was required to comply

with Subsection (b), distances shall be measured from a

residence, church, school, day care center, surface water body

used for a public drinking water supply, or dedicated public park

only if such structure, water supply, or park was in place at the

time the distance was certified for the original permit.

(d) The commission by rule shall prohibit the issuance of a

permit for a new commercial hazardous waste management facility

that is proposed to be located at a distance greater than

one-half mile (2,640 feet) from an established residence, church,

school, day care center, surface water body used for a public

drinking water supply, or dedicated park, unless the applicant

demonstrates that the facility will be operated so as to

safeguard public health and welfare and protect physical property

and the environment, at any distance beyond the facility's

property boundaries, consistent with the purposes of this

chapter.

(e) The measurement of distances required by Subsections (a),

(b), (c), and (d) shall be taken toward an established residence,

church, school, day care center, surface water body used for a

public drinking water supply, or dedicated park that is in use

when the notice of intent to file a permit application is filed

with the commission or, if no notice of intent is filed, when the

permit application is filed with the commission. The restrictions

imposed by Subsections (a), (b), (c), and (d) do not apply to a

residence, church, school, day care center, surface water body

used for a public drinking water supply, a dedicated park located

within the boundaries of a commercial hazardous waste management

facility, or property owned by the permit applicant.

(f) The measurement of distances required by Subsections (a),

(b), (c), and (d) shall be taken from a perimeter around the

proposed hazardous waste management unit. The perimeter shall be

not more than 75 feet from the edge of the proposed hazardous

waste management unit.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 296, Sec. 1.17, eff. June 7,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.55, eff.

Sept. 1, 1995.

Sec. 361.103. OTHER AREAS UNSUITABLE FOR HAZARDOUS WASTE

MANAGEMENT FACILITY. The commission by rule shall define the

characteristics that make other areas unsuitable for a hazardous

waste management facility, including consideration of:

(1) flood hazards;

(2) discharge from or recharge to a groundwater aquifer;

(3) soil conditions;

(4) areas of direct drainage within one mile of a lake used to

supply public drinking water;

(5) active geological processes;

(6) coastal high hazard areas, such as areas subject to

hurricane storm surge and shoreline erosion; or

(7) critical habitat of endangered species.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.104. PROHIBITION ON PERMIT FOR FACILITY IN UNSUITABLE

AREA. The commission by rule shall prohibit the issuance of a

permit for a new hazardous waste management facility or an areal

expansion of an existing hazardous waste management facility if

the facility is to be located in an area determined to be

unsuitable under rules adopted by the commission under Section

361.103 unless the design, construction, and operational features

of the facility will prevent adverse effects from unsuitable site

characteristics.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.105. PETITION BY LOCAL GOVERNMENT FOR RULE ON HAZARDOUS

WASTE FACILITY IN UNSUITABLE AREA. (a) The commission by rule

shall allow a local government to petition the commission for a

rule that restricts or prohibits the siting of a new hazardous

waste disposal facility or other new hazardous waste management

facility in an area including an area meeting one or more of the

characteristics described by Section 361.103.

(b) A rule adopted under this section may not affect the siting

of a new hazardous waste disposal facility or other new hazardous

waste management facility if an application or a notice of intent

to file an application concerning the facility is filed with the

commission before the filing of a petition under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.106. PROHIBITION ON PERMIT FOR LANDFILL IF ALTERNATIVE

EXISTS. The commission by rule shall prohibit the issuance of a

permit for a new hazardous waste landfill or the areal expansion

of an existing hazardous waste landfill if there is a practical,

economic, and feasible alternative to the landfill that is

reasonably available to manage the types and classes of hazardous

waste that might be disposed of at the landfill.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.107. HYDROGEOLOGIC REPORT FOR CERTAIN HAZARDOUS WASTE

FACILITIES. The commission by rule shall require an applicant

for a new hazardous waste landfill, land treatment facility, or

surface impoundment that is to be located in the apparent

recharge zone of a regional aquifer to prepare and file a

hydrogeologic report documenting the potential effects, if any,

on the regional aquifer in the event of a release from the waste

containment system.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.108. ENGINEERING REPORT FOR HAZARDOUS WASTE LANDFILL.

The commission by rule shall require an applicant for a new

hazardous waste landfill filed after January 1, 1986, to provide

an engineering report evaluating:

(1) the benefits, if any, associated with constructing the

landfill above existing grade at the proposed site;

(2) the costs associated with the above grade construction; and

(3) the potential adverse effects, if any, that would be

associated with the above grade construction.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.109. GRANT OF PERMIT FOR HAZARDOUS WASTE MANAGEMENT

FACILITY. (a) The commission may grant an application for a

permit in whole or in part for a hazardous waste management

facility if it finds that:

(1) the applicant has provided for the proper operation of the

proposed hazardous waste management facility;

(2) the applicant for a proposed hazardous waste management

facility has made a reasonable effort to ensure that the burden,

if any, imposed by the proposed hazardous waste management

facility on local law enforcement, emergency medical or

fire-fighting personnel, or public roadways, will be minimized or

mitigated; and

(3) the applicant, other than an applicant who is not an owner

of the facility, owns or has made a good faith claim to, or has

an option to acquire, or the authority to acquire by eminent

domain, the property or portion of the property on which the

hazardous waste management facility will be constructed.

(b) If the commission determines that a burden on public

roadways will be imposed by a new commercial hazardous waste

management facility, the commission shall require the applicant

to pay the cost of the improvements necessary to minimize or

mitigate the burden. The applicant shall bear the costs

associated with any required roadway improvements. The failure of

a county or municipality to accept the funds and make the

improvements shall not be the basis for denial or suspension of a

permit.

(c) The commission shall not process an application for a permit

for a new commercial hazardous waste management facility unless

the applicant:

(1) has provided sufficient evidence that emergency response

capabilities are available or will be available before the

facility first receives waste in the area in which the facility

is located or proposed to be located to manage a reasonable

worst-case emergency condition associated with the operation of

the facility; or

(2) has secured bonding of sufficient financial assurance to

fund the emergency response personnel and equipment determined to

be necessary by the commission to manage a reasonable worst-case

emergency condition associated with the facility.

(d) If the applicant intends to use emergency response

facilities that are not provided by the county or municipality in

which the facility is located to satisfy the requirements of

Subsection (c), the applicant must provide its own facilities or

contract for emergency response facilities with an adjoining

county, municipality, mutual aid association, or other

appropriate entity. If financial assurance is required, the

financial assurance must be for the benefit of the county

government or municipal government in the county in which the

facility is located or proposed to be located, or both, and must

provide payment of the amount of the bond or other instrument to

the governmental body or governmental bodies before the facility

first receives waste, with a limitation that the money can only

be spent for emergency response personnel and equipment. The

commission shall adopt rules to ensure that the county or

municipal government or other entity has sufficient emergency

response capabilities before the facility first receives waste.

(e) A permit for a new commercial hazardous waste management

facility shall not be granted unless the applicant provides a

summary of its experience in hazardous waste management and in

the particular hazardous waste management technology proposed for

the application location. Any applicant without experience in the

particular hazardous waste management technology shall

conspicuously state that lack of experience in the application or

a permit shall not be granted pursuant to the application. A

permit may not be denied solely on the basis of lack of

experience of the applicant.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 296, Sec. 1.18, eff. June 7,

1991.

Sec. 361.110. TERMINATION OF AUTHORIZATION OR PERMIT.

Authorization to store, process, or dispose of hazardous waste

under Section 361.082 or under a solid waste permit issued under

this subchapter that has not been reissued in accordance with an

approved state program under Section 3006 of the federal Solid

Waste Disposal Act, as amended by the Resource Conservation and

Recovery Act of 1976, as amended (42 U.S.C. Section 6901 et

seq.), terminates as follows:

(1) in the case of each land disposal facility, on November 8,

1985, unless the facility owner or operator applied for a final

determination concerning the issuance of a permit before that

date and certified that the facility was in compliance with all

applicable groundwater monitoring and financial responsibility

requirements;

(2) in the case of each incinerator facility, on November 8,

1989, unless the facility owner or operator applied for a final

determination concerning the issuance of a permit by November 8,

1986; or

(3) in the case of any other solid waste facility, on November

8, 1992, unless the facility owner or operator applied for a

final determination concerning the issuance of a permit by

November 8, 1988.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.111. COMMISSION SHALL EXEMPT CERTAIN MUNICIPAL SOLID

WASTE MANAGEMENT FACILITIES. (a) The commission shall exempt

from permit requirements a municipal solid waste management

facility that is used in the transfer of municipal solid waste to

a solid waste processing or disposal facility from:

(1) a municipality with a population of less than 50,000;

(2) a county with a population of less than 85,000;

Text of subd. (3) as added by Acts 1993, 73rd Leg., ch. 802, Sec.

5

(3) a facility used in the transfer of municipal solid waste

that will transfer 125 tons per day or less; and

Text of subd. (3) as added by Acts 1993, 73rd Leg., ch. 899, Sec.

2.08 and Acts 1993, 73rd Leg., ch. 1045, Sec. 10

(3) a facility used in the transfer of municipal solid waste

that transfers or will transfer 125 tons a day or less; or

Text of subd. (4) as added by Acts 1993, 73rd Leg., ch. 802, Sec.

5 and Acts 1993, 73rd Leg., ch. 1045, Sec. 10

(4) a materials recovery facility that recycles for reuse more

than 10 percent of its incoming nonsegregated waste stream if the

remaining nonrecyclable waste is transferred to a permitted

landfill not more than 50 miles from the materials recovery

facility.

Text of subd. (4) as added by Acts 1993, 73rd Leg., ch. 899, Sec.

2.08

(4) a materials recovery facility that recycles for reuse more

than 10 percent of its incoming nonsegregated waste stream if the

remaining nonrecyclable waste is transferred to a permitted Type

I landfill not farther than 50 miles from the materials recovery

facility.

(b) The facility must comply with design and operational

requirements established by commission rule that are necessary to

protect the public's health and the environment.

Text of subsec. (c) as added by Acts 1993, 73rd Leg., ch. 802,

Sec. 5

(c) To qualify for this exemption, the applicant must hold a

public meeting on the siting of the facility in the municipality

or county where the facility is to be located.

Text of subsec. (c) as added by Acts 1993, 73rd Leg., ch. 899,

Sec. 2.08 and Acts 1993, 73rd Leg., ch. 1045, Sec. 10

(c) To qualify for an exemption under this section, an applicant

must hold a public meeting about the siting of the facility in

the municipality or county in which the facility is or will be

located.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec. 17,

eff. Sept. 6, 1990. Amended by Acts 1993, 73rd Leg., ch. 802,

Sec. 5, eff. June 18, 1993; Acts 1993, 73rd Leg., ch. 899, Sec.

2.08, eff. Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 1045, Sec.

10, eff. Sept. 1, 1993.

Sec. 361.112. STORAGE, TRANSPORTATION, AND DISPOSAL OF USED OR

SCRAP TIRES. (a) A person may not store more than 500 used or

scrap tires for any period on any publicly or privately owned

property unless the person registers the storage site with the

commission. This subsection does not apply to the storage,

protection, or production of agricultural commodities.

(b) The commission may register a site to store more than 500

used or scrap tires.

(c) A person may not dispose of used or scrap tires in a

facility that is not permitted by the commission for that

purpose.

(d) The commission may issue a permit for a facility for the

disposal of used or scrap tires.

(e) The commission by rule shall adopt application forms and

procedures for the registration and permitting processes

authorized under this section.

(f) A person may not store more than 500 used or scrap tires or

dispose of any quantity of used or scrap tires unless the tires

are shredded, split, or quartered as provided by commission rule.

The commission may grant an exception to this requirement if the

commission finds that circumstances warrant the exception. The

prohibition provided by this subsection regarding storage does

not apply to a registered waste tire energy recovery facility or

a waste tire energy recovery facility storage site. The

prohibition provided by this subsection does not apply to a

person who, for eventual recycling, reuse, or energy recovery,

temporarily stores scrap tires in a designated recycling

collection area at a landfill permitted by the commission or

licensed by a county or by a political subdivision exercising the

authority granted by Section 361.165.

(g) The commission shall require a person who transports used or

scrap tires for storage or disposal to maintain records and use a

manifest or other appropriate system to assure that those tires

are transported to a storage site that is registered or to a

disposal facility that is permitted under this section for that

purpose.

(h) The commission may amend, extend, transfer, or renew a

permit issued under this section as provided by this chapter and

commission rule.

(i) The notice and hearing procedures provided by this

subchapter apply to a permit issued, amended, extended, or

renewed under this section.

(j) The commission may, for good cause, revoke or amend a permit

it issues under this section for reasons concerning public

health, air or water pollution, land use, or violation of this

section as provided by Section 361.089.

(k) The commission may not register or issue a permit to a

facility required by Section 361.479 to provide evidence of

financial responsibility unless the facility has complied with

that section.

(l) In this section, "scrap tire" means a tire that can no

longer be used for its original intended purpose.

(m) The commission may adopt rules to regulate the storage of

scrap or shredded tires that are stored at a marine dock, rail

yard, or trucking facility for more than 30 days.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec. 18,

eff. Sept. 6, 1990. Amended by Acts 1991, 72nd Leg., ch. 303,

Sec. 3, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 370, Sec.

3, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 899, Sec. 3.11,

eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.56,

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 317, Sec. 26, eff.

Sept. 1, 1995.

Sec. 361.1125. IMMEDIATE REMEDIATION OR REMOVAL OF HAZARDOUS

SUBSTANCE AT SCRAP TIRE SITE. (a) In this section:

(1) "Scrap tire" has the meaning assigned by Section 361.112.

(2) "Scrap tire site" includes any site at which more than 500

scrap tires are located.

(b) If the executive director after investigation finds that

there exists a release or threat of release of a hazardous

substance at a scrap tire site and immediate action is

appropriate to protect human health and the environment, the

commission may, with money available from money appropriated to

the commission, undertake immediate remedial or removal action at

the scrap tire site to achieve the necessary protection.

(c) The reasonable expenses of immediate remedial or removal

action by the commission under this section are recoverable from

the persons described in Section 361.271, and the state may bring

an action to recover the commission's reasonable expenses.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 9.01, eff. Sept. 1,

2001.

Sec. 361.113. PERMIT CONDITIONS FOR THE OPERATION OF HAZARDOUS

WASTE MANAGEMENT FACILITIES. (a) The commission by rule shall

establish requirements for commercial hazardous waste management

facilities that will provide the opportunity for periodic

monitoring of the operation of those facilities in order to

assure that the facilities are in compliance with the terms of

their respective permits.

(b) In proposing and adopting rules to implement this section,

the commission shall consider, at a minimum, a requirement that

the facility owner or operator fund an independent inspector for

the facility, a requirement for an independent annual

environmental audit of the facility, a procedure for considering

comments from affected parties on the selection of the

independent inspector, a requirement that operational personnel

at the permitted facility be certified by the state as competent

to operate the size and type of hazardous waste management

facility for which the permit has been issued, and a requirement

that the facility provide for fence line and ambient air quality

monitoring.

(c) A requirement that is established by commission rule to

implement this section shall be incorporated as appropriate into

the conditions of a permit for a new hazardous waste management

facility when the permit is issued and shall be incorporated into

the conditions of a permit for an existing hazardous waste

management facility when the permit is renewed.

Added by Acts 1991, 72nd Leg., ch. 296, Sec. 1.19, eff. June 7,

1991.

Sec. 361.114. PROHIBITION OF DISPOSAL OF HAZARDOUS WASTE INTO

CERTAIN GEOLOGICAL FORMATIONS. The commission by rule shall

prohibit the storage, processing, or disposal of hazardous waste

in a solution-mined salt dome cavern or a sulphur mine.

Added by Acts 1991, 72nd Leg., ch. 296, Sec. 1.20, eff. June 7,

1991. Amended by Acts 2001, 77th Leg., ch. 965, Sec. 9.02, eff.

Sept. 1, 2001.

Sec. 361.115. CERTIFICATION OF LANDFILL CAPACITY TO

MUNICIPALITY; RESTRICTIONS ON CONTRACT. (a) The owner or

operator of a solid waste landfill facility permitted by the

commission or licensed by a county, before entering into a

contract with a municipality for the disposal of the

municipality's solid waste, must certify to the municipality that

the facility has the capacity to dispose of the volume of waste

proposed in the contract for the duration of the contract, if

requested in writing by the municipality.

(b) The owner or operator of a solid waste landfill facility

permitted by the commission or licensed by a county who has a

contract with a municipality to dispose of the municipality's

solid waste may not enter into a contract to accept solid waste

generated from outside the municipality's extraterritorial

jurisdiction for disposal at the facility in an amount that would

reduce the projected life of the facility to less than the

remaining duration of the contract for the disposal of the

municipality's waste unless alternative disposal is provided.

(c) The owner or operator of a solid waste landfill facility

permitted by the commission or licensed by a county who has a

contract with a municipality for the disposal of the

municipality's solid waste shall, if requested in writing by the

municipality, certify and report to the municipality annually

that the owner or operator has the capacity to fulfill its

contractual obligations to the municipality for solid waste

disposal. The certification if requested must include a

statement:

(1) of the remaining permitted solid waste disposal capacity of

the facility;

(2) of the contractually committed volumes or tonnages of waste

accepted at the facility; and

(3) from the owner or operator that the facility possesses the

capacity to fulfill the disposal commitments in the contract with

the municipality.

Added by Acts 1993, 73rd Leg., ch. 400, Sec. 1, eff. Sept. 1,

1993.

Sec. 361.116. DISPOSAL OF INCIDENTAL INJECTION WELL WASTE.

Notwithstanding Chapter 2001, Government Code, and any other

provision of this chapter, the commission shall grant to the

owner or operator of a commercial hazardous waste disposal well

facility originally permitted after June 7, 1991, a permit

modification that authorizes the construction and operation of an

on-site or adjoining landfill for the disposal of hazardous and

nonhazardous solid waste generated by the operation of the

facility if the proposed landfill meets all applicable state and

federal design requirements and the commission follows a public

notice and comment procedure that is consistent with 40 C.F.R.

Section 270.42.

Added by Acts 1997, 75th Leg., ch. 1211, Sec. 1, eff. Sept. 1,

1997.

Sec. 361.117. DISPOSAL OF CARCASSES OF ANIMALS KILLED ON

ROADWAYS. (a) Notwithstanding any other provision of this

chapter, counties and municipalities may dispose of the carcasses

of animals killed on county or municipal roadways by burying the

carcasses on property owned by the entity that is responsible for

road maintenance. No permit shall be required to dispose of

animal carcasses on county or municipal property. Disposal shall

be conducted in a manner consistent with public health.

(b) Notwithstanding any other provision of this chapter, the

Texas Department of Transportation may dispose of the carcasses

of animals killed on the state highway system by burying the

carcasses on state highway right-of-way. No permit shall be

required to dispose of animal carcasses on state highway

right-of-way. Disposal shall be conducted in a manner consistent

with public health.

Added by Acts 1997, 75th Leg., ch. 276, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 361.116 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(67), eff. Sept. 1, 1999.

Sec. 361.118. REMEDIAL ACTION REGARDING INDUSTRIAL SOLID WASTE

DISPOSED OF IN MUNICIPAL SOLID WASTE LANDFILL FACILITY. (a)

This section applies only to a municipal solid waste landfill

facility:

(1) for which the commission has issued a permit; and

(2) a portion of which:

(A) has been used for the disposal of more than 15,000 barrels

of industrial solid waste;

(B) is closed; and

(C) is the subject of a notice regarding the former use of the

property recorded in the real property records of the county in

which the facility is located.

(b) If the commission determines that there is a release or that

a release is imminent into the environment of industrial solid

waste disposed of in the portion of the facility that has been

closed, the commission shall require the owner of the facility to

remediate as necessary and to the extent practicable to prevent

or minimize the release of the waste so that the waste does not

migrate or have the potential to migrate.

(c) If the commission requires the owner of the facility to

remediate under Subsection (b), the owner shall develop a

remedial action plan and must obtain a major amendment to the

permit for the facility approving the plan.

(d) This section does not limit the applicability of Section

26.121, Water Code.

Added by Acts 1999, 76th Leg., ch. 570, Sec. 2, eff. Sept. 1,

1999.

Sec. 361.119. REGULATION OF CERTAIN FACILITIES AS SOLID WASTE

FACILITIES. (a) The commission by rule shall ensure that a

solid waste processing facility is regulated as a solid waste

facility under this chapter and is not allowed to operate

unregulated as a recycling facility.

(b) The commission shall adopt rules, including recordkeeping

and reporting requirements and limitations on the storage of

recyclable material, to ensure that:

(1) recyclable material is reused and not abandoned or disposed

of; and

(2) recyclable material does not create a nuisance or threaten

or impair the environment or public health and safety.

(c) A facility that reuses or smelts recyclable materials or

metals and the operations conducted and materials handled at the

facility are not subject to regulation under rules adopted under

this section if the owner or operator of the facility

demonstrates that:

(1) the primary function of the facility is to process materials

that have a resale value greater than the cost of processing the

materials for subsequent beneficial use; and

(2) all the solid waste generated from processing the materials

is disposed of in a solid waste facility authorized under this

chapter, with the exception of small amounts of solid waste that

may be inadvertently and unintentionally disposed of in another

manner.

(d) A facility that is owned, operated, or affiliated with a

person that has a permit to dispose of municipal solid waste is

not subject to regulation or requirements for financial assurance

under rules adopted under this section.

(e) A solid waste processing facility that is owned or operated

by a local government is not subject to rules adopted under this

section.

(f) The commission shall adopt rules to ensure that the owner or

operator of a recycling facility, including a composting or

mulching facility, has in place sufficient financial assurance

conditioned on satisfactorily operating and closing the facility

and consistent with the requirements of Section 361.085 for a

solid waste facility other than a facility for the disposal of

hazardous waste. This subsection applies only to an owner or

operator of a recycling facility:

(1) at which combustible material is stored outdoors; or

(2) that poses a significant risk to public health and safety as

determined by the commission.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 9.03, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 600, Sec. 1, eff. June

20, 2003.

Sec. 361.1191. REGULATION OF CERTAIN RECYCLING FACILITIES IN

CERTAIN COUNTIES. (a) This section applies only to a municipal

solid waste recycling facility that does not hold a permit or

registration issued by the commission that stores combustible

materials to produce mulch or compost and is located in a county

that:

(1) has a population of more than 1.3 million; and

(2) includes areas designated as a recharge or transition zone

of an aquifer as defined under the commission's Edwards Aquifer

Protection Program that is the sole or principal source of

drinking water for an area designated under Section 1424(e), Safe

Drinking Water Act of 1974 (42 U.S.C. Section 300h-3(e)) and by

the Environmental Protection Agency as the Edwards Underground

Reservoir under 40 Federal Register 58344.

(b) The commission by rule shall:

(1) prescribe time limits for processing and removing materials

from a facility;

(2) limit the amount of combustible material that may be stored

at a recycling facility;

(3) limit the size of a pile of combustible recyclable or

recycled materials, including composting materials or mulch, at a

recycling facility;

(4) impose different standards for a recycling facility

appropriate to the size and number of piles of combustible

materials to be stored or processed at the facility;

(5) require a recycling facility to establish fire lanes between

piles of combustible materials;

(6) require buffer zones between a recycling facility and a

residence, school, or church; and

(7) for a recycling facility that is located on a recharge or

transition zone referenced in Subsection 361.1191(a)(2):

(A) impose more stringent standards; and

(B) require groundwater protection features, such as liners and

monitor wells.

(c) A rule adopted by the commission under this section does not

become effective until the first anniversary of the date on which

the rule was adopted.

Added by Acts 2007, 80th Leg., R.S., Ch.

1362, Sec. 2, eff. September 1, 2007.

Sec. 361.120. NOTICE OF HEARING AND REQUIREMENTS FOR REOPENING

OF CLOSED OR INACTIVE LANDFILLS. (a) This section applies to

any municipal solid waste landfill facility permitted by the

commission or any of its predecessor or successor agencies that

have either stopped accepting waste, or only accepted waste

pursuant to an emergency authorization, for a period of five

years or longer. This section shall not apply to any solid waste

landfill facility that has received a permit but never received

waste.

(b) The commission or its successor agencies shall allow any

municipal solid waste landfill facility covered by this section

to be reopened and to accept waste again only if the permittee

demonstrates compliance with all current state, federal, and

local requirements, including but not limited to the requirements

of Subtitle D of the federal Resource Conservation and Recovery

Act of 1976 (42 U.S.C. Section 6901 et seq.) and the implementing

Texas State regulations.

(c) Except as provided in Subsections (d) and (e), the reopening

of any such facility shall be considered a major amendment as

such is defined by commission rules and shall subject the

permittee to all of the procedural and substantive obligations

imposed by the rules applicable to major amendments.

(d) This section shall not apply to any municipal solid waste

landfill facility that has received an approved modification to

its permit as of the effective date of this section.

(e) For any facility which is subject to a contract of sale as

of January 1, 2001, the scope of the public hearing is to be

limited to land use, as provided by Section 361.069.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 9.04, eff. Sept. 1,

2001.

Sec. 361.121. LAND APPLICATION OF CERTAIN SLUDGE; PERMIT

REQUIRED. (a) In this section:

(1) "Class B sludge" is sewage sludge that meets one of the

pathogen reduction requirements of 30 T.A.C. 312.82(b).

(2) "Land application unit" means an area where wastes are

applied onto or incorporated into the soil surface for

agricultural purposes or for treatment and disposal. The term

does not include manure spreading operations.

(3) "Responsible person" means the person with ultimate

responsibility for the land application of the Class B sludge at

a land application unit. The responsible person is:

(A) the owner of the land application unit if the sludge being

land applied was generated outside this state; or

(B) the person who is land applying the sludge if the sludge

being land applied was generated in this state.

(b) Except as provided by Subsection (m), a responsible person

may not apply Class B sludge on a land application unit unless

the responsible person has obtained a permit for that land

application unit issued by the commission under this section on

or after September 1, 2003.

(c) The notice and hearing provisions of Subchapter M, Chapter

5, Water Code, as added by Chapter 1350, Acts of the 76th

Legislature, Regular Session, 1999, apply to an application under

this section for a permit, a permit amendment, or a permit

renewal. In addition, at the time published notice of intent to

obtain a permit is required under Section 5.552, Water Code, an

applicant for a permit, permit amendment, or permit renewal under

this section must notify by registered or certified mail each

owner of land located within one-quarter mile of the proposed

land application unit who lives on that land of the intent to

obtain the permit, amendment, or renewal. Notice to landowners

must include the information required by Section 5.552(c), Water

Code, and information regarding the anticipated date of the first

application of the sludge to the proposed land application unit.

An owner of land located within one-quarter mile of the proposed

land application unit who lives on that land is an affected

person for purposes of Section 5.115, Water Code.

(d) In each permit, the commission shall prescribe the

conditions under which it is issued, including:

(1) the duration of the permit;

(2) the location of the land application unit;

(3) the maximum quantity of Class B sludge that may be applied

or disposed of under the permit;

(4) a requirement that the permit holder submit quarterly to the

commission a computer-generated report that includes, at a

minimum, information regarding:

(A) the source, quality, and quantity of sludge applied to the

land application unit;

(B) the location of the land application unit, either in terms

of longitude and latitude or by physical address, including the

county;

(C) the date of delivery of Class B sludge;

(D) the date of application of Class B sludge;

(E) the cumulative amount of metals applied to the land

application unit through the application of Class B sludge;

(F) crops grown at the land application unit site; and

(G) the suggested agronomic application rate for the Class B

sludge;

(5) a requirement that the permit holder submit annually to the

commission evidence that the permit holder is complying with the

nutrient management plan and the practice standards described by

Subsection (h)(4);

(6) a requirement that the permit holder post a sign that is

visible from a road or sidewalk that is adjacent to the premises

on which the land application unit is located stating that a

beneficial application site is located on the premises;

(7) any other monitoring and reporting requirements prescribed

by the commission for the permit holder; and

(8) a requirement that the permit holder must report to the

commission any noncompliance by the permit holder with the permit

conditions or applicable commission rules.

(e) A permit does not become a vested right in the permit

holder.

(f) A permit may be issued under this section for a term set by

the board not to exceed six years from the date of issuance.

(g) The commission shall charge a fee for the issuance of a

permit under this section in an amount not less than $1,000 and

not more than $5,000. In determining the fee under this

subsection, the commission shall consider the amount of sludge to

be applied under the permit.

(h) The commission by rule shall require an applicant for a

permit under this section to submit with the application, at a

minimum:

(1) information regarding:

(A) the applicant;

(B) the source, quality, and quantity of sludge to be applied;

and

(C) the hydrologic characteristics of the surface water and

groundwater at and within one-quarter of a mile of the land

application unit;

(2) proof evidencing that the applicant has a commercial

liability insurance policy that:

(A) is issued by an insurance company authorized to do business

in this state that has a rating by the A. M. Best Company of A-

or better;

(B) designates the commission as an additional insured; and

(C) is in an amount of not less than $3 million;

(3) proof evidencing that the applicant has an environmental

impairment insurance policy or similar insurance policy that:

(A) is issued by an insurance company authorized to do business

in this state that has a rating by the A. M. Best Company of A-

or better;

(B) designates the commission as an additional insured; and

(C) is in an amount of not less than $3 million; and

(4) proof that the applicant has minimized the risk of water

quality impairment caused by nitrogen applied to the land

application unit through the application of Class B sludge by

having had a nutrient management plan prepared by a certified

nutrient management specialist in accordance with the practice

standards of the Natural Resources Conservation Service of the

United States Department of Agriculture.

(i) The commission may expand the definition of Class B sludge

only by expanding the definition to include sludge that meets

more stringent pathogen reduction requirements.

(j) A permit holder must maintain an insurance policy required

by Subsection (h) in effect for the duration of the permit.

(k) The commission shall create and operate a tracking system

for the land application of Class B sludge. The commission shall

require a permit holder to report deliveries and applications of

Class B sludge using the tracking system and shall post the

reported information on its website. The tracking system must

allow a permit holder to report electronically:

(1) the date of delivery of Class B sludge to a land application

unit; and

(2) for each application of Class B sludge to a land application

unit:

(A) the date of the application; and

(B) the source, quality, and quantity of the sludge applied.

(l) A permit holder may not accept Class B sludge unless the

sludge has been transported to the land application unit in a

covered container with the covering firmly secured at the front

and back.

(m) A person who holds a registration for the application of

Class B sludge for a beneficial use approved by the commission

and who, on or before September 1, 2002, has submitted to the

commission an administratively complete application for a permit

under this section may apply Class B sludge in accordance with

the terms of the registration until the commission issues a final

decision to issue or deny the permit for which the person has

applied.

(n) The insurance requirements under Subsections (h)(2) and (3)

do not apply to an applicant that is a political subdivision.

(o) The commission may not issue a permit under this section for

a land application unit that is located both:

(1) in a county that borders the Gulf of Mexico; and

(2) 500 feet or less from any water well or surface water.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 9.05(a), eff. Sept.

1, 2001. Amended by Acts 2003, 78th Leg., ch. 681, Sec. 1, eff.

Sept. 1, 2003.

Sec. 361.122. DENIAL OF CERTAIN LANDFILL PERMITS. The

commission may not issue a permit for a Type IV landfill if:

(1) the proposed site is located within 100 feet of a canal that

is used as a public drinking water source or for irrigation of

crops used for human or animal consumption;

(2) the proposed site is located in a county with a population

of more than 225,000 that is located adjacent to the Gulf of

Mexico; and

(3) prior to final consideration of the application by the

commission, the commissioners of the county in which the facility

is located have adopted a resolution recommending denial of the

application.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 9.08, eff. Sept. 1,

2001.

Sec. 361.123. LIMITATION ON LOCATION OF MUNICIPAL SOLID WASTE

LANDFILLS. (a) This section applies to an application for a

permit for a new Type I or new Type IV municipal solid waste

landfill or for a permit or permit amendment authorizing the

conversion of a Type IV municipal solid waste landfill to a Type

I municipal solid waste landfill only if the landfill or proposed

site for the new landfill is located in a county that is adjacent

to a county with a population of more than 3.3 million and inside

the boundaries of a national forest, as designated by the United

States Forest Service, on public or private land.

(b) The commission may not issue a permit for a new Type I or

new Type IV municipal solid waste landfill to be located as

described by Subsection (a).

(c) The commission may not issue a permit or permit amendment

authorizing the conversion of a Type IV municipal solid waste

landfill located as described by Subsection (a) to a Type I

municipal solid waste landfill.

(d) This section does not apply to an application for a permit

or permit amendment authorizing an areal expansion of an existing

Type I municipal solid waste landfill.

Added by Acts 2005, 79th Leg., Ch.

1027, Sec. 1, eff. June 18, 2005.

Sec. 361.124. ALLOWED WASTES AND EXEMPTIONS FOR CERTAIN SMALL

MUNICIPAL SOLID WASTE LANDFILLS IN ARID AREAS. (a) In this

section:

(1) "Construction or demolition waste" means any material waste

that is the byproduct of a construction or demolition project,

including paper, cartons, gypsum board, wood, excelsior, rubber,

and plastics.

(2) "Small municipal solid waste landfill unit" means a discrete

area of land or an excavation that:

(A) receives municipal solid waste or other solid wastes allowed

by law; and

(B) disposes of less than 20 tons of municipal solid waste daily

based on an annual average.

(b) This section applies only to a small municipal solid waste

landfill unit that is permitted as an arid exempt landfill under

commission rules.

(c) A small municipal solid waste landfill unit daily may

dispose of less than 20 tons of construction or demolition waste

in addition to the municipal solid waste the unit normally

receives.

(d) The commission, in accordance with state and federal solid

wastes laws, may, under rules adopted by the commission, grant a

small municipal solid waste landfill unit an exemption from the

requirements for groundwater protection design and operation and

groundwater monitoring and corrective action if there is no

evidence of groundwater contamination from the unit.

(e) The commission shall adopt rules as are necessary to

implement this section in a manner that maintains compliance with

and state program authorization under Section 3006 of the federal

Solid Waste Disposal Act, as amended by the Resource Conservation

and Recovery Act of 1976 (42 U.S.C. Section 6901 et seq.).

Added by Acts 2005, 79th Leg., Ch.

582, Sec. 4, eff. September 1, 2005.

Renumbered from Health and Safety Code, Section 361.123 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(48), eff. September 1, 2007.

SUBCHAPTER D. INDUSTRIAL SOLID WASTE AND HAZARDOUS WASTE

GENERATION, FACILITY, AND MANAGEMENT; FEES AND FUNDS

Sec. 361.131. DEFINITIONS. In this subchapter:

(1) "Captured facility" means a manufacturing or production

facility which generates an industrial solid waste or hazardous

waste which is routinely stored, processed, or disposed, on a

shared basis, in an integrated waste management unit owned and

operated by and located within a contiguous manufacturing

facility.

(2) "Commercial waste storage, processing, or disposal facility"

includes any facility that accepts an industrial solid waste or a

hazardous waste for storage, processing, including incineration,

or disposal for a charge.

(3) "Dry weight" means the weight of constituents other than

water.

(4) "Generator" means a person whose act or process produces

industrial solid waste or hazardous waste or whose act first

causes an industrial solid waste or a hazardous waste to be

regulated by the commission.

(5) "Hazardous waste" means solid waste not otherwise exempt

that is identified or listed as hazardous waste by the

administrator of the United States Environmental Protection

Agency under the federal Solid Waste Disposal Act, as amended (42

U.S.C. Section 6901 et seq.).

(6) "Land disposal" does not include the normal application of

agricultural chemicals or fertilizers.

(7) "Land disposal facility" includes:

(A) a landfill;

(B) a surface impoundment, excluding an impoundment treating or

storing waste that is disposed of under Chapter 26 or 27, Water

Code;

(C) a waste pile;

(D) a facility at which land treatment, land farming, or a land

application process is used; and

(E) an injection well.

(8) "Noncommercial waste storage, processing, or disposal

facility" includes any facility that accepts an industrial solid

waste or a hazardous waste for storage, processing, including

incineration, or disposal for no charge or that stores,

processes, or disposes of waste generated on site.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

19, eff. Sept. 6, 1990; Acts 1991, 72nd Leg., ch. 692, Sec. 1,

eff. Aug. 26, 1991; Acts 1991, 72nd Leg., ch. 710, Sec. 4, eff.

Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 379, Sec. 1, eff. Aug.

30, 1993.

Sec. 361.132. HAZARDOUS AND SOLID WASTE FEES; WASTE MANAGEMENT

ACCOUNT. (a) The waste management account is an account in the

general revenue fund.

(b) The account consists of money:

(1) collected by the commission under this subchapter as:

(A) fees imposed on generators of industrial solid waste or

hazardous waste under Section 361.134;

(B) fees imposed on owners or operators of permitted industrial

solid waste or hazardous waste facilities, or owners or operators

of industrial solid waste or hazardous waste facilities subject

to the requirement of permit authorization, under Section

361.135;

(C) fees imposed on the owner or operator of an industrial solid

waste or hazardous waste facility for noncommercial and

commercial management or disposal of hazardous waste or

commercial disposal of industrial solid waste under Section

361.136;

(D) fees imposed on applicants for industrial solid waste and

hazardous waste permits under Section 361.137; and

(E) interest and penalties imposed under Section 361.140 for

late payment of industrial solid waste and hazardous waste fees

authorized under this subchapter; or

(2) deposited to the account as otherwise provided by law.

(c) Except as provided by Section 361.136(l)(1), the commission

may use the money collected under this subchapter only for

regulation of industrial solid and hazardous waste under this

chapter, including payment to other state agencies for services

provided under contract concerning enforcement of this chapter.

(d) Any unobligated balance in the account at the end of the

state fiscal year may, at the discretion of the commission, be

transferred to the hazardous and solid waste remediation fee

account.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

20, eff. Sept. 6, 1990; Acts 1991, 72nd Leg., ch. 710, Sec. 4,

eff. Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 379, Sec. 2, eff.

Aug. 30, 1993; Acts 1997, 75th Leg., ch. 333, Sec. 37, eff. Sept.

1, 1997.

Sec. 361.133. HAZARDOUS AND SOLID WASTE REMEDIATION FEE ACCOUNT.

(a) The hazardous and solid waste remediation fee account is an

account in the general revenue fund.

(b) The account consists of money collected by the commission

from:

(1) fees imposed on the owner or operator of an industrial solid

waste or hazardous waste facility for commercial and

noncommercial management or disposal of hazardous waste or

commercial disposal of industrial solid waste under Section

361.136 and fees imposed under Section 361.138;

(2) interest and penalties imposed under Section 361.140 for

late payment of a fee or late filing of a report;

(3) money paid by a person liable for facility cleanup and

maintenance under Section 361.197;

(4) the interest received from the investment of this account,

in accounts under the charge of the treasurer, to be credited pro

rata to the hazardous and solid waste remediation fee account;

(5) monies transferred from other agencies under provisions of

this code or grants or other payments from any person made for

the purpose of remediation of facilities under this chapter or

the investigation, cleanup, or removal of a spill or release of a

hazardous substance;

(6) fees imposed under Section 361.604; and

(7) federal grants received for the implementation or

administration of state voluntary cleanup programs or federal

brownfields initiatives.

(c) The commission may use the money collected and deposited to

the credit of the account under this section, including interest

credited under Subsection (b)(4), only for:

(1) necessary and appropriate removal and remedial action at

sites at which solid waste or hazardous substances have been

disposed if funds from a liable person, independent third person,

or the federal government are not sufficient for the removal or

remedial action;

(2) necessary and appropriate maintenance of removal and

remedial actions for the expected life of those actions if:

(A) funds from a liable person have been collected and deposited

to the credit of the account for that purpose; or

(B) funds from a liable person, independent third person, or the

federal government are not sufficient for the maintenance;

(3) expenses concerning compliance with:

(A) the Comprehensive Environmental Response, Compensation and

Liability Act of 1980 (42 U.S.C. Section 9601 et seq.) as

amended;

(B) the federal Superfund Amendments and Reauthorization Act of

1986 (10 U.S.C. Section 2701 et seq.); and

(C) Subchapters F and I;

(4) expenses concerning the regulation and management of

household hazardous substances and the prevention of pollution of

the water resources of the state from the uncontrolled release of

hazardous substances;

(5) expenses concerning the cleanup or removal of a spill,

release, or potential threat of release of a hazardous substance

where immediate action is appropriate to protect human health and

the environment;

(6) expenses concerning implementation of the voluntary cleanup

program under Subchapter S or federal brownfields initiatives;

and

(7) expenses, not to exceed 10 percent of the annually

appropriated amount of the fees on batteries collected under

Section 361.138, related to lead-acid battery recycling

activities, including expenses for programs:

(A) for remediation; and

(B) to create incentives for the adoption of innovative

technology in lead-acid battery recycling to increase the

efficiency and effectiveness of the recycling process or reduce

the negative environmental impacts of the recycling process.

(d) The commission shall establish the fee rates for waste

management under Section 361.136 and revise them as necessary.

The amount collected each year shall not exceed $16 million after

making payments to counties under Section 361.136(l)(1).

(e) The commission shall monitor the unobligated balance in the

hazardous and solid waste remediation fee account and all sources

of revenue to the account and may adjust the amount of fees

collected under Subsection (d) and Section 361.138, within

prescribed limits, to maintain an unobligated balance of no more

than $25 million at the end of each fiscal year.

(f) For the purpose of Subsection (e), the unobligated balance

in the hazardous and solid waste remediation fee account shall be

determined by subtracting from the cash balance of the account at

the end of each quarter:

(1) the total of all operating expenses encumbered by the

commission from the account;

(2) the sum of the total balances remaining on all contracts

entered into by the commission to be paid from the account; and

(3) the estimated total cost of investigation and remedial

action at any site eligible for funding under the Comprehensive

Environmental Response, Compensation and Liability Act, as

amended, or Subchapter F or I and not currently under contract.

(g) Notwithstanding Subsection (c), the executive director may

use money in the account, including interest credited under

Subsection (b)(4), for expenses concerning a cleanup or removal

of a spill, release, or potential threat of release of a

hazardous substance if the site is eligible for listing under

Subchapter F, proposed for listing under Subchapter F, or listed

under the state registry before September 1, 1989, and:

(1) immediate action is appropriate to protect human health or

the environment and there is a substantial likelihood that the

cleanup or removal will prevent the site from needing to be

listed under Subchapter F; or

(2) a cleanup or removal:

(A) can be completed without extensive investigation and

planning; and

(B) will achieve a significant cost reduction for the site.

(h) If the commission collects a fee that is deposited in a

dedicated fund established for the purpose of cleaning up a

facility, tank, or site described by this subsection, the

commission may not use money in the hazardous and solid waste

remediation fee account to clean up a:

(1) waste tire recycling facility;

(2) municipal solid waste facility;

(3) petroleum storage tank; or

(4) used oil collection and recycling site that received used

oil after August 31, 1995.

(i) Not later than the 31st day before the date the commission

begins a cleanup or removal under Subsection (g), the commission

must publish notice of its intent to perform the cleanup or

removal in the Texas Register.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

21, eff. Sept. 6, 1990; Acts 1991, 72nd Leg., ch. 710, Sec. 4,

eff. Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 379, Sec. 3, eff.

Aug. 30, 1993; Acts 1995, 74th Leg., ch. 986, Sec. 2, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 333, Sec. 38, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 793, Sec. 1, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 855, Sec. 1, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1423, Sec. 10.05, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 12.009, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

123, Sec. 1, eff. September 1, 2009.

Sec. 361.134. INDUSTRIAL SOLID WASTE AND HAZARDOUS WASTE

GENERATION FEE. (a) The annual generation fee prescribed by

this section is imposed on each generator who generates Class I

industrial solid waste or hazardous waste during any part of the

year.

(b) The commission shall:

(1) require each generator of industrial solid waste or

hazardous waste to register its activities; and

(2) collect the annual generation fee imposed under this

section.

(c) The commission by rule shall adopt a generation fee schedule

for use in determining the amount of fees to be charged. The

annual generation fee may not be less than $50 and may not be

more than $50,000 for generation of hazardous waste or more than

$10,000 for generation of nonhazardous waste.

(d) The commission by rule may exempt generators of small

quantities of Class I industrial solid waste or hazardous waste

from the payment of a generation fee under this section.

(e) Wastes generated in a removal or remedial action

accomplished through the expenditure of public funds from the

hazardous and solid waste remediation fee account shall be exempt

from any generation fee assessed under this section.

(f) Wastewaters containing hazardous wastes which are designated

as hazardous solely because they exhibit a hazardous

characteristic as defined in 40 Code of Federal Regulations, Part

261, Subpart C, relating to characteristics of hazardous waste,

and are rendered nonhazardous by neutralization or other

treatment on-site in totally enclosed treatment facilities or

wastewater treatment units for which no permit is required under

this chapter are exempt from the assessment of hazardous waste

generation fees. By rule, the commission may authorize additional

exemptions if consistent with state waste management policy. An

exemption from fee assessment does not limit a generator's

obligation to report waste generation or waste management

activity under any applicable regulation of the commission.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 710, Sec. 4, eff. Aug. 26,

1991; Acts 1993, 73rd Leg., ch. 379, Sec. 4, eff. Aug. 30, 1993;

Acts 1997, 75th Leg., ch. 333, Sec. 39, eff. Sept. 1, 1997.

Sec. 361.135. INDUSTRIAL SOLID WASTE AND HAZARDOUS WASTE

FACILITY FEE. (a) The annual facility fee prescribed by this

section is imposed on each person who holds one or more permits

for the management of Class I industrial solid waste or hazardous

waste or is operating a waste management unit subject to the

requirement for permit authorization to process, store, or

dispose of Class I industrial solid waste or hazardous waste

during any part of the year.

(b) The commission by rule shall adopt a facility fee schedule

for determining the amount of each annual fee to be charged.

(c) The annual facility fee may not be less than $250. The

maximum fee for a facility may not exceed $25,000. The annual fee

to be charged each Class I industrial solid waste or hazardous

waste facility must be that set by the fee schedule adopted by

the commission.

(d) The commission shall collect the facility fee imposed under

this section.

(e) During a year in which a facility subject to interim status

hazardous waste management requirements receives a final permit,

the facility fee under this section may be imposed only on one of

those classifications.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 710, Sec. 4, eff. Aug. 26,

1991.

Sec. 361.136. INDUSTRIAL SOLID WASTE AND HAZARDOUS WASTE

MANAGEMENT FEE. (a) Except as provided by Subsections (e)

through (i), a fee shall be imposed on the owner or operator of a

waste storage, processing, or disposal facility for industrial

solid waste and hazardous waste that is managed on site. This fee

is in addition to any other fee that may be imposed under this

chapter.

(b) The commission by rule shall establish fee rates for

management of hazardous waste and commercial disposal of

industrial solid waste, as well as the manner of collection, and

shall revise the fee amounts as necessary.

(1) Fees under this section may apply only to the following:

(A) commercial and noncommercial storage, processing, or

disposal of hazardous waste; or

(B) commercial disposal of Class I nonhazardous industrial solid

waste.

(2) A fee established for the commercial disposal of a

nonhazardous industrial solid waste shall not exceed 20 percent

of the fee established for the disposal of a hazardous waste by

the same method of disposal.

(3) A fee under this section shall not be assessed for the

disposal of a waste subject to an assessment under Section

361.013.

(c) The waste management fee shall be based on the total weight

or volume of a waste other than wastes that are disposed of in an

underground injection well. The fee for those wastes shall be

based on the dry weight of the waste.

(d) The waste management fee for wastes generated in this state

may not exceed $40 per ton for wastes that are landfilled. The

commission by rule shall establish the amount of the fee for all

other waste management methods at a lesser amount and shall base

the amount on the factors specified in Section 361.139.

(e) A fee, which must be the same for wastes generated both in

state and out of state and consistent with fees assessed for the

management of other hazardous wastes, shall be established by the

commission for the storage, processing, incineration, and

disposal of hazardous waste fuels that the commission by rule

shall define considering:

(1) Btu content;

(2) metals content;

(3) chlorinated hydrocarbon content; and

(4) the degree to which the waste fuel is used for energy

recovery.

(f) A fee imposed on the owner or operator of a commercial

industrial solid waste or hazardous waste storage, processing, or

disposal facility, for wastes that are generated in this state

and received from an affiliate or wholly-owned subsidiary of the

commercial facility, or from a captured facility, shall be the

same fee imposed on a noncommercial facility. For the purpose of

this subsection, an affiliate of a commercial industrial solid

waste or hazardous waste facility must have a controlling

interest in common with that facility.

(g) A fee may not be imposed on the owner or operator of a waste

storage, processing, or disposal facility for the storage of

hazardous wastes for fewer than 90 days.

(h) A fee may not be imposed under this section on the operation

of a facility permitted under Chapter 26, Water Code, or the

federal National Pollutant Discharge Elimination System program

for wastes treated, processed, or disposed of in a wastewater

treatment system that discharges into surface water of the state.

(i) The storage, processing, or disposal of industrial solid

wastes or hazardous wastes generated in a removal or remedial

action accomplished through the expenditure of money from the

hazardous and solid waste remediation fee account or generated in

a removal or remedial action in this state conducted by the

United States Environmental Protection Agency shall be exempt

from the assessment of a waste management fee under this section.

(j) The owner or operator of a waste storage, processing, or

disposal facility receiving industrial solid waste or hazardous

waste from out-of-state generators shall be assessed a fee amount

required on wastes generated in state plus an additional

increment that the commission by rule shall establish. In

establishing an incremental fee for out-of-state wastes, the

commission shall consider:

(1) factors specified by Section 361.139;

(2) added costs to the state of regulating the interstate

transport and subsequent management and disposal of imported

industrial solid wastes and hazardous wastes and their associated

risks;

(3) similar fees that may be imposed in a generator's state of

origin for the storage, processing, or disposal of hazardous

waste; and

(4) contributions in both fees and taxes paid by generators in

this state to the support of the state's industrial solid waste

and hazardous waste regulatory programs.

(k) A fee for industrial solid wastes or hazardous wastes that

are legitimately reclaimed, reused, or recycled at a waste

storage, processing, or disposal facility must be the same for

wastes generated in state and out of state.

(l) Fees collected under this section shall be credited as

follows:

(1) 25 percent of the waste management fees collected from each

commercial waste storage, processing, or disposal facility under

this section shall be credited to the waste management account to

be distributed to the county in which the facility is located to

assist that county in defraying the costs associated with

commercial industrial solid waste and hazardous waste management

facilities; and

(2) of the remaining amount of the commercial waste management

fees and of the total amount of the noncommercial waste

management fees collected from each waste storage, processing, or

disposal facility:

(A) 50 percent of each amount shall be credited to the hazardous

and solid waste remediation fee account; and

(B) 50 percent of each amount shall be credited to the waste

management account.

(m) Funds due an affected county under Subsection (l)(1) shall

be paid by the commission not later than the 60th day after the

receipt and verification of the payments from commercial

facilities in the county.

(n) The commission by rule shall provide:

(1) for methods of computing the dry weight of industrial solid

waste and hazardous waste; and

(2) for a method to determine or estimate the dry weight of

small volumes of waste delivered to waste disposal facilities for

which the costs of a dry weight analysis are disproportionate to

the costs of disposal.

(o) A generator of industrial solid waste or hazardous waste

shall provide to the operator of a land disposal facility

certification of the computation of the dry weight of a waste to

be disposed.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec. 24,

eff. Sept. 6, 1990. Renumbered from Sec. 361.138 and amended by

Acts 1991, 72nd Leg., ch. 710, Sec. 6, eff. Aug. 26, 1991.

Amended by Acts 1993, 73rd Leg., ch. 379, Sec. 5, eff. Aug. 30,

1993; Acts 1997, 75th Leg., ch. 333, Sec. 40, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 793, Sec. 2, eff. Sept. 1, 1997.

Sec. 361.137. PERMIT APPLICATION FEE. (a) A permit application

fee is imposed on each applicant for an industrial solid waste or

hazardous waste permit.

(b) The commission by rule shall establish the fee for permit

applications at an amount that is reasonable to recover the

demonstrable costs of processing an application and developing a

draft permit, but that is not less than $2,000 nor more than

$50,000. An additional fee may not be assessed for a draft permit

returned for further processing unless the application is

withdrawn.

(c) The commission may also establish a fee rate for approval of

applications or petitions other than new permits, including but

not limited to minor amendments, modifications, and closure

plans, which fee may be less than $2,000.

(d) Application fees collected under this section shall be

deposited to the credit of the waste management account.

Added by Acts 1991, 72nd Leg., ch. 710, Sec. 9, eff. Aug. 26,

1991. Amended by Acts 1993, 73rd Leg., ch. 1044, Sec. 2, eff.

June 20, 1993; Acts 1997, 75th Leg., ch. 333, Sec. 41, eff. Sept.

1, 1997.

Sec. 361.138. FEE ON THE SALE OF BATTERIES. (a) In this

section:

(1) "Engaged in business in this state" has the meaning provided

under Sections 151.107(a) and (b), Tax Code.

(2) "Lead-acid battery" means any battery which contains lead

and sulfuric acid.

(3) "Purchased for resale" means acquired by means of a sale for

resale as defined in Section 151.006, Tax Code.

(4) "Storage" and "use" have the meanings assigned those terms

by Section 151.011, Tax Code.

(b) A wholesale or retail battery dealer who sells or offers to

sell lead-acid batteries not for resale shall collect at the time

and place of sale a fee for each nonexempt lead-acid battery

sold, according to the following schedule:

(1) for a lead-acid battery with a capacity of less than 12

volts, a fee of $2;

(2) for a lead-acid battery with a capacity of 12 or more volts,

a fee of $3.

(c) A dealer required to collect a fee under this section:

(1) shall list as a separate item on an invoice a fee due under

this section; and

(2) except as provided by Subsection (d), on or before the 20th

day of the month following the end of each calendar month and on

a form and in the manner prescribed by the comptroller, shall

file a report with and shall remit to the comptroller the amount

of fees collected during the preceding calendar month.

(d) A person required to collect a fee under this section who

collects less than $50 for a calendar month or less than $150 for

a calendar quarter is not required to file a monthly report but

shall file a quarterly report with and make a quarterly

remittance to the comptroller. The quarterly report and

remittance shall include fees collected during the preceding

calendar quarter. The report and remittance are due not later

than the 20th day following the end of the calendar quarter.

(e) An invoice or other record required by this section or rules

of the comptroller must be maintained for at least four years

after the date on which the invoice or record is prepared and be

available for inspection by the comptroller at all reasonable

times.

(f) The comptroller shall adopt rules necessary for the

administration, collection, reporting, and payment of the fees

payable or collected under this section.

(g) A person who does not file a report as provided by this

section or who possesses a fee collected or payable under this

section and who does not remit the fee to the comptroller at the

time and in the manner required by this section and the rules of

the comptroller shall pay a penalty of five percent of the amount

of the fee due and payable. If the person does not file the

report or pay the fee before the 30th day after the date on which

the fee or report is due, the person shall pay a penalty of an

additional five percent of the amount of the fee due and payable.

(h) Except as provided in this section, the provisions of

Chapters 101 and 111-113, Tax Code, apply to the administration,

payment, collection and enforcement of fees under this section in

the same manner that these provisions apply to the

administration, payment, collection, and enforcement of taxes

under Title 2, Tax Code.

(i) A dealer required to collect a fee under this section may

retain 2-1/2 cents from each fee the dealer collects. A dealer

shall account for amounts retained under this subsection in the

manner prescribed by the comptroller.

(j) The comptroller may deduct a percentage of the fees

collected under this section, not to exceed four percent of

receipts, to pay the reasonable and necessary costs of

administering and enforcing this section. The comptroller shall

credit the amount deducted to the general revenue fund. The

balance of the fees, penalties, and interest collected by the

comptroller under this section shall be deposited to the

hazardous and solid waste remediation fee account.

(k) A battery is exempt from this section if it meets all of the

following criteria:

(1) the ampere-hour rating of the battery is less than 10

ampere-hours;

(2) the sum of the dimensions of the battery (height, width, and

length) is less than 15 inches; and

(3) the battery is sealed so that no access to the interior of

the battery is possible without destroying the battery.

(l) A fee is imposed on the storage, use, or other consumption

in this state of a lead-acid battery, unless purchased for

resale, at the same rate as provided by Subsection (b).

(m) A person storing, using, or consuming a lead-acid battery in

this state is liable for the fee imposed by Subsection (l) and is

responsible for reporting and paying it to the comptroller in the

same manner as a person required to collect the fee provided for

in Subsections (c)(2) and (d).

(n) A person storing, using, or consuming a lead-acid battery in

this state is not liable for the fee if the person pays the fee

to a wholesaler or retailer engaged in business in this state or

other person authorized by the comptroller to collect the fee and

receives from the person a receipt showing that the fee has been

paid.

Added by Acts 1991, 72nd Leg., ch. 710, Sec. 11, eff. Aug. 26,

1991. Amended by Acts 1993, 73rd Leg., ch. 379, Sec. 6, eff. Aug.

30, 1993; Acts 1995, 74th Leg., ch. 1000, Sec. 64, eff. Oct. 1,

1995; Acts 1997, 75th Leg., ch. 333, Sec. 42, eff. Sept. 1, 1997.

Sec. 361.139. FACTORS TO BE CONSIDERED IN SETTING FEES. (a) To

promote the public policy of preferred waste management methods

under Section 361.023 and to provide for an equitable fee rate

structure, the commission shall consider the following in

establishing the fees authorized under this subchapter:

(1) the variation in risks to the public associated with

different waste management methods, including storage,

specifically:

(A) promoting the establishment and maintenance of industrial

solid waste and hazardous waste reclamation, reuse, and recycling

facilities;

(B) promoting the public policy of preferred waste management

methods for waste streams that are amenable to multiple waste

management methods; and

(C) considering whether the waste is ultimately disposed of in

the state;

(2) the funding needed to adequately and equitably support the

regulation of industrial solid waste and hazardous waste

generation, storage, processing, and disposal activities and the

remediation of contaminated disposal sites, considering:

(A) the nature and extent of regulated activities and the

variation in the cost of regulating different types of

facilities;

(B) the cost to the state of operating an effective program for

the regulation of industrial solid waste and hazardous waste

which protects human health and the environment and is consistent

with state and federal authority;

(C) the higher costs of regulation and oversight that may be

required for commercial waste management facilities;

(D) the sources and causes of contamination at sites in need of

remediation; and

(E) the benefits and beneficiaries of the regulatory programs

and activities supported through fees assessed under this

subchapter;

(3) promoting the efficient and effective use of existing

industrial solid waste and hazardous waste storage, processing,

and disposal facilities within the state;

(4) whether a volume of waste received by a facility has been or

will be assessed a waste management fee at other facilities under

Section 361.136; and

(5) the prevailing rates of similar fees for industrial solid

waste and hazardous waste activities charged in other states to

which wastes from this state may be exported or from which wastes

may be imported for storage, processing, or disposal.

(b) In addition to the factors prescribed in Subsection (a), the

commission, in establishing fees for the management of hazardous

waste under Section 361.136, shall also consider:

(1) the amount of state matching funds necessary for remedial

actions under the Comprehensive Environmental Response,

Compensation and Liability Act; and

(2) the costs of state-funded remedial actions under Subchapter

F.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec. 24,

eff. Sept. 6, 1990. Amended by Acts 1991, 72nd Leg., ch. 710,

Sec. 7, eff. Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 379, Sec.

7, eff. Aug. 30, 1993.

Sec. 361.140. INTEREST AND PENALTIES. (a) The commission by

rule shall establish requirements for the assessment of penalties

and interest for late payment of fees owed the state under

Sections 361.134 through 361.137. Penalties and interest

established under this section shall not exceed rates established

for delinquent taxes under Sections 111.060 and 111.061, Tax

Code.

(b) Interest collected under this section for late payment of a

fee shall be deposited in the state treasury to the credit of the

respective fund to which the late fee is credited.

(c) Relettered as subsec. (b) by Acts 1997, 75th Leg., ch. 1072,

Sec. 32, eff. Sept. 1, 1997.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

23, eff. Sept. 6, 1990. Renumbered from Sec. 361.137 and amended

by Acts 1991, 72nd Leg., ch. 710, Sec. 8, eff. Aug. 26, 1991.

Amended by Acts 1993, 73rd Leg., ch. 379, Sec. 8, eff. Aug. 30,

1993; Acts 1997, 75th Leg., ch. 333, Sec. 43, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1072, Sec. 32, eff. Sept. 1, 1997.

SUBCHAPTER E. POWERS AND DUTIES OF LOCAL GOVERNMENTS

Sec. 361.151. RELATIONSHIP OF COUNTY AUTHORITY TO STATE

AUTHORITY. (a) Each county has the solid waste management

powers prescribed under this subchapter.

(b) The exercise of the licensing authority and other powers

granted to a county by this chapter does not preclude the

commission from exercising the powers vested in the commission

under other provisions of this chapter, including the provisions

authorizing the commission to issue a permit to construct,

operate, and maintain a facility to process, store, or dispose of

solid waste.

(c) The commission, by specific action or directive, may

supersede any authority granted to or exercised by a county under

this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.57, eff. Sept.

1, 1995.

Sec. 361.152. LIMITATION ON COUNTY POWERS CONCERNING INDUSTRIAL

SOLID WASTE. The powers specified by Sections 361.154-361.162

and Section 364.011 (County Solid Waste Control Act) may not be

exercised by a county with respect to the industrial solid waste

disposal practices and areas to which Section 361.090 applies.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 570, Sec. 3, eff. Sept. 1,

1999.

Sec. 361.153. COUNTY SOLID WASTE PLANS AND PROGRAMS; FEES. (a)

A county may appropriate and spend money from its general

revenues to manage solid waste and to administer a solid waste

program and may charge reasonable fees for those services.

(b) As sufficient funds are made available by the commission, a

county shall develop county solid waste plans and coordinate

those plans with the plans of:

(1) local governments, regional planning agencies, and other

governmental entities, as prescribed by Subchapter D, Chapter

363; and

(2) the commission.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

25, eff. Sept. 6, 1990; Acts 1995, 74th Leg., ch. 76, Sec. 11.58,

eff. Sept. 1, 1995.

Sec. 361.154. COUNTY LICENSING AUTHORITY. (a) Except as

provided by Sections 361.151 and 361.152, a county may require

and issue licenses authorizing and governing the operation and

maintenance of facilities used to process, store, or dispose of

solid waste, other than hazardous waste, in an area not in the

territorial limits or extraterritorial jurisdiction of a

municipality.

(b) If a county exercises licensing authority, it shall adopt

and enforce rules for the management of solid waste. The rules

must be:

(1) compatible with and not less stringent than those of the

commission; and

(2) approved by the commission.

(c) Sections 361.155-361.161 apply if a county exercises

licensing authority under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.59, eff. Sept.

1, 1995.

Sec. 361.155. COUNTY NOTIFICATION OF LICENSE APPLICATION TO

COMMISSION. The county shall mail a copy of each license

application with pertinent supporting data to the commission. The

commission has at least 60 days to submit comments and

recommendations on the license application before the county may

act on the application unless that privilege is waived by the

commission.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.60, eff. Sept.

1, 1995.

Sec. 361.156. SEPARATE LICENSE FOR EACH FACILITY. (a) A county

shall issue a separate license for each solid waste facility.

(b) A license under this subchapter may be issued only to the

person in whose name the application is made and only for the

facility described in the license.

(c) A license may not be transferred without prior notice to and

approval by the county that issued it.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.157. CONTENTS OF LICENSE. A license for a solid waste

facility issued by a county must include:

(1) the name and address of each person who owns the land on

which the solid waste facility is located and the person who is

or will be the operator or person in charge of the facility;

(2) a legal description of the land on which the facility is

located; and

(3) the terms and conditions on which the license is issued,

including the duration of the license.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.158. LICENSE FEE. (a) A county may charge a license

fee not to exceed $100, as set by the commissioners court of the

county.

(b) The fees shall be deposited to the credit of the county's

general fund.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.159. LICENSE ISSUANCE; AMENDMENT, EXTENSION, AND

RENEWAL. (a) A county may amend, extend, or renew a license it

issues in accordance with county rules.

(b) The procedures prescribed by Section 361.155 apply to an

application to amend, extend, or renew a license.

(c) A license for the use of a facility to process, store, or

dispose of solid waste may not be issued, amended, renewed, or

extended without the prior approval of the commission.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.61, eff. Sept.

1, 1995.

Sec. 361.160. LICENSE AMENDMENT. (a) A county may, for good

cause, after hearing with notice to the license holder and to the

commission, amend a license it issues for reasons concerning:

(1) public health;

(2) air or water pollution;

(3) land use; or

(4) a violation of this chapter or of other applicable laws or

rules controlling the processing, storage, or disposal of solid

waste.

(b) For similar reasons, the commission may for good cause amend

a license issued by a county, after hearing with notice to:

(1) the license holder; and

(2) the county that issued the license.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.62, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 33, eff. Sept. 1,

1997.

Sec. 361.161. PERMIT FROM COMMISSION NOT REQUIRED. If a county

issues, amends, renews, or extends a license in accordance with

Sections 361.154-361.160, the owner or operator of the facility

is not required to obtain a permit from the commission for the

same facility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.62, eff. Sept.

1, 1995.

Sec. 361.162. DESIGNATION OF AREAS SUITABLE FOR FACILITIES. (a)

Subject to the limitation under Sections 361.151 and 361.152, a

county may designate land areas not in the territorial limits or

extraterritorial jurisdiction of a municipality as suitable for

use as solid waste facilities.

(b) The county shall base a designation on the principles of

public health, safety, and welfare, including proper land use,

compliance with state statutes, and other pertinent factors.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.163. COOPERATIVE AGREEMENTS WITH LOCAL GOVERNMENTS. A

county may enter into cooperative agreements with local

governments and other governmental entities to jointly operate

solid waste management activities and to charge reasonable fees

for the services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.165. POLITICAL SUBDIVISIONS WITH JURISDICTION IN TWO OR

MORE COUNTIES. (a) This section applies to a political

subdivision of the state that:

(1) has jurisdiction of territory in more than one county; and

(2) has been granted the power by the legislature to regulate

solid waste handling or disposal practices or activities in its

jurisdiction.

(b) The governing body of the political subdivision may, by

resolution, assume for the political subdivision the exclusive

authority to exercise, in the area subject to its jurisdiction,

the powers granted by this chapter to a county, to the exclusion

of the exercise of the same powers by the counties otherwise

having jurisdiction over the area.

(c) In the exercise of those powers, the political subdivision

is subject to the same duties, limitations, and restrictions

applicable to a county under this chapter.

(d) A political subdivision that assumes the authority granted

under this section:

(1) serves as the coordinator of all solid waste management

practices and activities for municipalities, counties, and other

governmental entities in its jurisdiction that have solid waste

management regulatory powers or engage in solid waste management

practices or activities; and

(2) shall exercise the authority as long as the resolution of

the political subdivision is effective.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.166. MUNICIPAL RESTRICTIONS. A municipality may not

abolish or restrict the use or operation of a solid waste

facility in its limits or extraterritorial jurisdiction if the

solid waste facility:

(1) was in existence when the municipality was incorporated or

was in existence when the municipality annexed the area in which

it is located; and

(2) is operated in substantial compliance with applicable state

and county regulations.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.167. OPERATION OF FACILITY BY POLITICAL SUBDIVISION. A

municipality or other political subdivision operating a solid

waste facility may not be prevented from operating the solid

waste facility on the ground that the facility is located in the

limits or extraterritorial jurisdiction of another municipality.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER F. REGISTRY AND CLEANUP OF CERTAIN HAZARDOUS WASTE

FACILITIES

Sec. 361.181. STATE REGISTRY: ANNUAL PUBLICATION. (a) The

commission shall annually publish an updated state registry

identifying, to the extent feasible, each facility that may

constitute an imminent and substantial endangerment to public

health and safety or the environment due to a release or

threatened release of hazardous substances into the environment.

(b) The registry shall identify the relative priority for action

at each listed facility. The relative priority for action at

facilities listed on the registry shall be periodically reviewed

and revised by the commission as necessary to accurately reflect

the need for action at the facilities.

(c) In this subchapter:

(1) "Facility" means any building, structure, installation,

equipment, pipe, or pipeline (including any pipe into a sewer or

publicly owned treatment works, well, pit, pond, lagoon,

impoundment, ditch, landfill, storage container, motor vehicle,

rolling stock, or aircraft), or any site or area where a

hazardous substance has been deposited, stored, disposed of, or

placed or otherwise come to be located. The term does not include

any consumer product in consumer use or any vessel.

(2) "Homestead" has the meaning designated by Section 51,

Article XVI, Texas Constitution.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

29, eff. Sept. 6, 1990; Acts 2003, 78th Leg., ch. 661, Sec. 1,

eff. Sept. 1, 2003.

Sec. 361.182. INVESTIGATIONS. (a) The executive director may

conduct investigations of facilities that are listed on the state

registry, or that the executive director has reason to believe

should be included on the state registry, in accordance with

Sections 361.032, 361.033, and 361.037.

(b) If there is a reasonable basis to believe there may be a

release or threatened release of a hazardous substance at a

facility, the executive director may submit requests for

information and requests for the production of documents to any

person who has or may have information or documents relevant to:

(1) the identification, nature, or quantity of materials that

have been generated, treated, stored, or disposed of at a

facility or transported to a facility;

(2) the identification of soils, groundwater, or surface water

at a facility that have been or may be affected by an actual or

threatened release of a hazardous substance;

(3) the nature or extent of a release or threatened release of a

hazardous substance at or from a facility; or

(4) the ability of a person to pay for or to perform a remedial

action.

(c) If the requested information or documents are not produced

in a timely manner, the commission may issue an order directing

compliance with the requests for information or production of

documents. Information or documents requested under Subsection

(b) or this subsection are public records, except that the

commission shall consider the copied records as confidential if a

showing satisfactory to the commission is made by the owner of

the records that the records would divulge trade secrets if made

public. This subsection does not require the commission to

consider the composition or characteristics of hazardous

substances being processed, stored, disposed of, or otherwise

handled to be held confidential.

(d) The commission shall adopt rules regarding the provision of

notice and an opportunity for a hearing before the commission on

whether the requested information or documents should be

produced.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

29, eff. Sept. 6, 1990.

Sec. 361.183. REGISTRY LISTING PROCEDURE: DETERMINATION OF

ELIGIBILITY. (a) Before listing a facility on the state

registry, the executive director shall determine whether the

potential endangerment to public health and safety or the

environment at the facility can be resolved by:

(1) the present owner or operator under the federal Resource

Conservation and Recovery Act of 1976 (42 U.S.C. Section 6901);

(2) some or all of the potentially responsible parties

identified in Subchapter I, under an agreed administrative order

issued by the commission; or

(3) an agreement under Subchapter S, as added by Chapter 986,

Acts of the 74th Legislature, Regular Session, 1995.

(b) If the potential endangerment to public health and safety or

the environment can be resolved in such a manner, the facility

may not be listed on the state registry. Notice of the approach

selected to resolve the apparent endangerment to public health

and safety or the environment and the fact that this action is

being taken in lieu of listing the facility on the state registry

shall be published in the Texas Register.

(c) If after reasonable efforts the executive director

determines that the potential endangerment to public health and

safety or the environment cannot be resolved by either of the

approaches under Subsection (a), the executive director shall

evaluate the facility to determine whether the site exceeds the

commission's minimum criteria for listing on the state registry.

The commission by rule shall adopt the minimum criteria. The

executive director shall also evaluate the facility to determine

whether it is eligible for listing on the federal National

Priorities List.

(d) The commission shall proceed under this subchapter only if,

based on information available to the executive director, the

facility is eligible for listing on the state registry but not

eligible for the federal National Priorities List.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

29, eff. Sept. 6, 1990; Acts 1997, 75th Leg., ch. 793, Sec. 3,

eff. Sept. 1, 1997.

Sec. 361.184. REGISTRY LISTING PROCEDURE: NOTICES AND HEARING.

(a) If the executive director determines that a facility is

eligible for listing on the state registry, the commission shall

publish in the Texas Register and in a newspaper of general

circulation in the county in which the facility is located a

notice of intent to list the facility on the state registry. The

notice shall at least specify the name and location of the

facility, the general nature of the potential endangerment to

public health and safety or the environment as determined by

information available to the executive director at that time, and

the duties and restrictions imposed by Subsection (c). The notice

also shall provide that interested parties may do either or both

of the following:

(1) submit written comments to the commission relative to the

proposed listing of the facility; or

(2) request a public meeting to discuss the proposed listing by

submitting a request not later than the 30th day after the date

on which the notice is issued.

(b) If the facility is determined to be eligible for listing on

the state registry, the executive director shall make all

reasonable efforts to identify all potentially responsible

parties for remediation of the facility. Concurrent with the

publication of general notice under Subsection (a), the executive

director shall provide to each identified potentially responsible

party direct, written notification of the proposed listing of the

facility on the state registry and of the procedures for

requesting a public meeting to discuss the listing and the

information included in the general notice as required by

Subsection (a). Written notifications under this subsection shall

be by certified mail, return receipt requested, to each named

responsible party at the party's last known address.

(c) If a public meeting is requested regarding the proposed

listing of a facility on the state registry, the commission shall

publish general notice of the date, time, and location of the

public meeting in the Texas Register and in the same newspaper in

which the notice of the opportunity to request the public meeting

was published. The public meeting notice shall be provided not

later than the 31st day before the date of the meeting. Notice of

the meeting also shall be provided by certified mail, return

receipt requested, to each identified potentially responsible

party at the party's last known address.

(d) Nonreceipt of any notice mailed to a potentially responsible

party under Subsection (b) or this subsection does not affect the

responsibilities, duties, or liabilities imposed on the party.

Contemporaneously with issuing the notice of the public meeting,

the executive director shall make available to all interested

parties the public records the executive director has regarding

the facility. For the purposes of providing this information, the

executive director shall provide a brief summary of those public

records and make those public records available for inspection

and copying during regular business hours.

(e) A public meeting is legislative in nature and not a

contested case hearing under Chapter 2001, Government Code. The

meeting shall be held for the purpose of obtaining additional

information regarding the facility relative to the eligibility of

the facility for listing on the state registry and the

identification of potentially responsible parties.

(f) After the public meeting or after opportunity to request a

public meeting has passed, the commission shall file or cause to

be filed an affidavit or notice in the real property records of

the county in which the facility is located identifying the

facility as one proposed for listing on the state registry unless

the executive director determines, based on information presented

at the public meeting, that efforts to list the facility on the

state registry should not be pursued.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

29, eff. Sept. 6, 1990; Acts 1995, 74th Leg., ch. 76, Sec.

5.95(49), eff. Sept. 1, 1995.

Sec. 361.185. INVESTIGATION/FEASIBILITY STUDY. (a) After the

public meeting or after opportunity to request a public meeting

has passed, but before any listing of the facility on the state

registry, the commission shall allow all identified potentially

responsible parties the opportunity to fund or conduct, if

appropriate, a remedial investigation/feasibility study, or a

similar study as approved by the executive director, for the

facility. Not later than the 90th day after notice under Section

361.184(a) is issued, the potentially responsible parties may

make a good faith offer to conduct the study. If a good faith

offer from all or some of the potentially responsible parties is

received by the commission within that period, those making the

offer have an additional 60 days within which to negotiate an

agreed administrative order from the commission, which must

include a scope of work. In the agreed administrative order the

commission may not require the participating potentially

responsible parties to agree to perform the remedial action or

admit liability for the facility remediation.

(b) If no potentially responsible party makes a good faith offer

to conduct the remedial investigation/feasibility study or

similar study as approved by the executive director or if the

participating potentially responsible parties fail to conduct or

complete an approved study, the commission may conduct or

complete the study using funds from the hazardous waste disposal

fee fund.

(c) To encourage potentially responsible parties to perform the

remedial investigation/feasibility study or other similar study

as approved by the executive director, costs for commission

oversight of the study may not be assessed against those parties

who fund or perform the study. Nonparticipating potentially

responsible parties who are ultimately determined to be liable

for remediation of the facility under this chapter or who

subsequently enter into an agreed order relative to the

remediation of the facility may be assessed up to the full costs

for commission oversight of the study process. If all potentially

responsible parties participate or agree to fund the remedial

investigation/feasibility study or other similar study, all

commission oversight costs shall be paid from the hazardous waste

disposal fee fund.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

29, eff. Sept. 6, 1990.

Sec. 361.1855. PROPOSAL OF LAND USE OTHER THAN RESIDENTIAL. (a)

The executive director shall hold a public meeting to obtain

public input and information regarding the appropriate use of

land on which a facility is located that is the subject of a

remedial investigation/feasibility study if:

(1) a land use other than residential is proposed as appropriate

for the land by:

(A) the executive director; or

(B) a potentially responsible party who has entered into an

agreed order with the commission;

(2) the proposal is made before the study is completed; and

(3) a local government has not zoned the land as residential

only.

(b) Any interested person may comment at the meeting.

(c) The meeting is legislative in nature and not a contested

case hearing under Chapter 2001, Government Code.

(d) Not later than the 31st day before the date of the meeting,

the commission shall:

(1) publish notice of the meeting in the Texas Register and in a

newspaper of general circulation in the county in which the

facility is located;

(2) mail notice of the meeting to each potentially responsible

party by certified mail, return receipt requested, at the party's

most recent address as shown on the records of the commission;

and

(3) make the commission's records regarding the facility

available to any interested person.

(e) The notice shall:

(1) state the date, time, and place of the meeting; and

(2) provide information regarding the proposed land use.

(f) The failure of a potentially responsible party to receive a

notice under this section does not affect the responsibilities,

duties, or liabilities of the party.

(g) After the meeting, the executive director shall select the

appropriate land use for purposes of selecting a proposed

remedial action.

Added by Acts 1997, 75th Leg., ch. 793, Sec. 4, eff. Sept. 1,

1997.

Sec. 361.186. FACILITY ELIGIBLE FOR LISTING: ACTIVITIES AND

CHANGE OF USE. (a) If the executive director determines that a

facility is eligible for listing on the state registry, a person

may not perform at the facility any partial or total removal

activities except as authorized by the executive director in

appropriate circumstances after notice and opportunity for

comment to all other potentially responsible parties. The

commission may adopt rules determining what constitutes an

appropriate circumstance to take removal action under this

subsection. Authorization by the executive director to conduct a

partial or total removal action does not constitute:

(1) a final determination of the party's ultimate liability for

remediation of the facility; or

(2) a determination of divisibility.

(b) If the facility is determined to be eligible for listing on

the state registry, the owner or operator of the facility must

provide the executive director with written notice of any

substantial change in use of the facility before the 60th day

before the date on which the change in use is made. Notice of a

proposed substantial change in use must be in writing, addressed

to the executive director, sent by certified mail, return receipt

requested, and include a brief description of the proposed change

in use. A substantial change in use shall be defined by rule and

must include actions such as the erection of a building or other

structure at the facility, the use of the facility for

agricultural production, the paving of the facility for use as a

roadway or parking lot, and the creation of a park or other

public or private recreational use on the facility.

(c) If, within 30 days after the date of the notice, the

executive director determines that the proposed substantial

change in use will interfere significantly with a proposed or

ongoing remedial investigation/feasibility study or similar study

approved by the executive director or expose the public health

and safety or the environment to a significantly increased threat

of harm, the executive director shall notify the owner or

operator of the determination. After the determination is made

and notification given, the owner or operator may not proceed

with the proposed substantial change in use. The owner or

operator may request a hearing before the commission on whether

the determination should be modified or set aside by submitting a

request not later than the 30th day after the receipt of the

executive director's determination. If a hearing is requested,

the commission shall initiate the hearing not later than the 45th

day after the receipt of the request. The hearing shall be

conducted in accordance with Chapter 2001, Government Code. The

executive director's determination becomes unappealable on the

31st day after issuance if a hearing is not requested.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

29, eff. Sept. 6, 1990; Acts 1995, 74th Leg., ch. 76, Sec.

5.95(49), eff. Sept. 1, 1995.

Sec. 361.187. PROPOSED REMEDIAL ACTION. (a) Within a

reasonable time after the completion of the remedial

investigation/feasibility study or other similar study, if

required, the executive director shall select a proposed remedial

action. After the selection of a proposed remedial action, the

commission shall hold a public meeting to discuss the proposed

action.

(b) The commission shall publish notice of the meeting in the

Texas Register and in a newspaper of general circulation in the

county in which the facility is located at least 30 days before

the date of the public meeting. The notice shall provide

information regarding the proposed remedial action and the date,

time, and place of the meeting. The commission shall also mail

the same information to each potentially responsible party by

certified mail, return receipt requested, at the party's last

known address at least 30 days before the public meeting.

Contemporaneously with the issuance of notice of the public

meeting, the executive director shall make available to all

interested parties the public records the executive director has

regarding the facility. For purposes of providing this

information, the executive director shall provide a brief summary

of those public records and make those public records available

for inspection and copying during regular business hours.

Nonreceipt of any notice mailed to a potentially responsible

party under this section does not affect the responsibilities,

duties, or liabilities imposed on the party.

(c) The public meeting is legislative in nature and not a

contested case hearing under Chapter 2001, Government Code. The

meeting shall be held for the purpose of obtaining additional

information regarding the facility and the identification of

additional potentially responsible parties. Those in attendance

may comment on the proposed remedial action, and the executive

director may revise the proposed remedial action in light of the

presentations.

(d) After the public meeting on the proposed remedial action,

the commission shall provide all identified potentially

responsible parties an opportunity to fund or perform the

proposed remedial action. Not later than the 60th day after the

date of the public meeting, the potentially responsible parties

may make a good faith offer to fund or perform the proposed

remedial action. If a good faith offer is made by all or some of

the potentially responsible parties within this period, those

parties have an additional 60 days to negotiate an agreed

administrative order from the commission, which shall include a

scope of work. The commission may not require an admission of

liability in the agreed administrative order.

(e) To encourage potentially responsible parties to perform the

remedial action, costs for commission oversight of the remedial

action may not be assessed against those parties who fund or

perform the remedial action. Nonparticipating potentially

responsible parties who are ultimately determined to be liable

for remediation of the facility may be assessed up to the full

costs for commission oversight of the remedial action. If all

potentially responsible parties conduct or fund the remedial

action, all commission oversight costs shall be paid from the

hazardous waste disposal fee fund. Participation in the remedial

action does not relieve those who did not conduct or fund the

remedial investigation/feasibility study or other similar study

approved by the executive director from paying their portion of

the oversight costs of that phase of the remediation.

(f) The executive director may authorize a potentially

responsible party to conduct a partial remedial action at a

portion of the facility if after notice and opportunity for

comment to all other potentially responsible parties the

executive director determines that the release or threatened

release is divisible. In this subchapter, "divisible" means that

the hazardous substance released or threatened to be released is

capable of being managed separately under the remedial action

plan. A determination of divisibility by the executive director

does not have res judicata or collateral estoppel effect on a

potentially responsible party's ultimate liability for

remediation of the facility under Subchapter G or I.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

29, eff. Sept. 6, 1990; Acts 1995, 74th Leg., ch. 76, Sec.

5.95(49), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 793, Sec.

5, eff. Sept. 1, 1997.

Sec. 361.1875. EXCLUSION OF CERTAIN POTENTIALLY RESPONSIBLE

PARTIES. (a) The commission may not name a person as a

responsible party for an enforcement action or require a person

to reimburse remediation costs for a site if the commission has

conducted an investigation of a site owned or operated by the

person and as a result of the investigation has determined that:

(1) the contaminants that are the subject of investigation under

this subchapter appear to originate from an up-gradient, off-site

source that is not owned or operated by the person;

(2) additional corrective action is not required at the site

owned or operated by the person; and

(3) the commission will not undertake a formal enforcement

action in the matter.

(b) The commission may not name a land bank established under

Chapter 379C, Local Government Code, as a responsible party for

an enforcement action or require the land bank to reimburse

remediation costs for a site if the commission has conducted an

investigation of a site owned or operated by the land bank and as

a result of the investigation has determined that:

(1) the contaminants that are the subject of investigation under

this subchapter:

(A) appear to originate from an up-gradient, off-site source

that is not owned or operated by the land bank; or

(B) appear to have been present on the site before the land bank

purchased the site; and

(2) the land bank could not have reasonably known about the

contaminants at the time the land bank purchased the site.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 11.01, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1034, Sec. 1, eff. September 1, 2007.

Sec. 361.188. FINAL ADMINISTRATIVE ORDER. (a) After

consideration of all good faith offers to perform a remedial

action, the commission shall issue a final administrative order

that must:

(1) list the facility on the state registry, thus determining

that the facility poses an imminent and substantial endangerment

to public health and safety or the environment;

(2) specify the appropriate land use for purposes of selecting

the appropriate remedial action;

(3) specify the selected remedial action;

(4) list the parties determined to be responsible for

remediating the facility;

(5) make findings of fact describing actions voluntarily

undertaken by responsible parties;

(6) order the responsible parties to remediate the facility and,

if appropriate, reimburse the hazardous waste disposal fee fund

for remedial investigation/feasibility study and remediation

costs;

(7) establish a schedule for completion of the remedial action;

(8) state any determination of divisibility of responsible party

liability; and

(9) give notice of the duties and restrictions imposed by

Section 361.190.

(b) The provisions in Subchapters I, K, and L relating to

administrative orders apply to orders issued under this section.

(c) If a potentially responsible party is newly identified after

a final administrative order under Subsection (a) has been issued

by the commission, that party has 60 days to negotiate an

amendment to the existing order. The commission is not prohibited

from issuing a separate order for the newly identified

potentially responsible party if the commission determines that

the circumstances warrant a separate order. The responsible

parties identified in the order issued under Subsection (a) shall

be allowed to comment on the issuance of a separate order for the

newly identified potentially responsible party.

(d) Within a reasonable period after a determination has been

made, the commission shall file or cause to be filed in the real

property records of the county in which the facility is located

an affidavit or notice stating that the facility has been listed

on or deleted from the state registry or is no longer proposed

for listing on the state registry.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

29, eff. Sept. 6, 1990; Acts 1997, 75th Leg., ch. 793, Sec. 6,

eff. Sept. 1, 1997.

Sec. 361.189. DELETIONS FROM REGISTRY. (a) The executive

director or an owner or operator or other named responsible party

of a facility listed or to be listed on the state registry may

request the commission to delete the facility from the state

registry, modify the facility's priority within the state

registry, or modify any information regarding the facility by

submitting a written statement setting forth the grounds of the

request in the form the commission may by rule require.

(b) The commission by rule shall establish procedures, including

public meetings, for review of requests submitted under this

section.

(c) If the commission deletes a facility from the state registry

because the cleanup of the facility is being addressed under

Subchapter S, as added by Chapter 986, Acts of the 74th

Legislature, Regular Session, 1995, the facility automatically

reverts to the status the facility had immediately before the

facility was deleted from the registry on the date of the

executive director's determination that the cleanup of the

facility is not being addressed adequately. A public meeting is

not required for an action under this subsection.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

29, eff. Sept. 6, 1990; Acts 1997, 75th Leg., ch. 793, Sec. 7,

eff. Sept. 1, 1997.

Sec. 361.190. CHANGE IN USE OF LISTED FACILITY. (a) After the

listing of a facility on the state registry, a person may not

substantially change the manner in which the facility is used

without notifying the executive director and receiving written

approval of the executive director for the change.

(b) A substantial change in use shall be defined by rule and

shall include actions such as the erection of a building or other

structure at the facility, the use of the facility for

agricultural production, the paving of the facility for use as a

roadway or parking lot, and the creation of a park or other

public or private recreational use on the facility.

(c) The notice must be in writing, addressed to the executive

director, sent by certified mail, return receipt requested, and

include a brief description of the proposed change in use.

(d) The executive director shall approve or disapprove the

proposed action within 60 days after the date of receipt of the

notice of proposed change in use. The executive director may not

approve the proposed change in use if the new use will

significantly interfere with a proposed, ongoing, or completed

remedial action program at a facility or expose the public health

and safety or the environment to a significantly increased threat

of harm.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

29, eff. Sept. 6, 1990.

Sec. 361.191. IMMEDIATE REMOVAL. (a) If the commission, after

investigation, finds that there exists a release or threatened

release of a hazardous substance at a facility that is causing

irreversible or irreparable harm to the public health and safety

or the environment and that the immediacy of the situation makes

it prejudicial to the public interest to delay action until an

administrative order can be issued to potentially responsible

parties or until a judgment can be entered in an appeal of an

administrative order, the commission may, with the funds

available to the commission from the hazardous waste disposal fee

fund, undertake immediate removal action at the facility to

alleviate the harm.

(b) After the immediate danger of irreversible or irreparable

harm has been alleviated, the commission shall proceed under this

subchapter.

(c) Findings required under this section must be in writing and

may be made ex parte by the commission subject to judicial review

under the substantial evidence rule as provided by Chapter 2001,

Government Code.

(d) The reasonable expenses of any immediate removal action

taken by the commission may be recoverable from the persons

described in Subchapter G or I, and the state may seek to recover

the reasonable expenses in any court of appropriate jurisdiction.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

29, eff. Sept. 6, 1990; Acts 1995, 74th Leg., ch. 76, Sec.

5.95(49), eff. Sept. 1, 1995.

Sec. 361.192. REMEDIAL ACTION BY COMMISSION. (a) If a person

ordered to eliminate an imminent and substantial endangerment to

the public health and safety or the environment has failed to do

so within the time limits specified in the order or any extension

of time approved by the commission, the commission may implement

the remedial action program for the facility.

(b) The reasonable expenses of implementing the remedial action

program by the commission shall be paid by the persons to whom

the order was issued and shall be recoverable under Section

361.197.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

29, eff. Sept. 6, 1990.

Sec. 361.193. GOAL OF REMEDIAL ACTION. (a) The goal of any

remedial action is the elimination of the imminent and

substantial endangerment to the public health and safety or the

environment posed by a release or threatened release of a

hazardous substance at a facility. The appropriate extent of the

remedial action at any particular facility shall be determined by

the commission's selection of the remedial alternative that the

commission determines is the lowest cost alternative that is

technologically feasible and reliable and that effectively

mitigates and minimizes damage to and provides adequate

protection of the public health and safety or the environment.

(b) In considering the appropriate remedial action program at a

particular facility, the commission may approve a program that

does not attain a level or standard of control at least

equivalent to a legally applicable or relevant and appropriate

standard, requirement, criterion, or limitation, as required by

state or local law, if the commission finds that:

(1) the remedial action selected is only part of a total

remedial action that will attain that level or standard of

control when completed;

(2) compliance with the requirement at that facility will result

in greater risk to public health and safety or the environment

than alternative options;

(3) compliance with the requirement is technically impracticable

from an engineering perspective;

(4) the remedial action selected will attain a standard of

performance that is equivalent to that required under the

otherwise applicable standard, requirement, criterion, or

limitation through use of another method or approach;

(5) with respect to a local standard, requirement, criterion, or

limitation, the locality has not consistently applied or

demonstrated the intention to consistently apply the standard,

requirement, criterion, or limitation in similar circumstances of

other remedial actions within the locality; or

(6) with respect to an action using solely state funds,

selection of a remedial action that attains those levels or

standards of control will not provide a balance between the need

for protection of public health and safety or the environment at

the facility and the availability of state funds to respond to

other sites that present a threat to public health and safety or

the environment, taking into consideration the relative immediacy

of the threats.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

29, eff. Sept. 6, 1990.

Sec. 361.194. LIEN. (a) In addition to all other remedies

available to the state under this chapter or other law, all

remediation costs for which a person is liable to the state

constitute a lien in favor of the state on the real property and

the rights to the real property that are subject to or affected

by a remedial action. This provision is cumulative of other

remedies available to the state under this chapter.

(b) The lien imposed by this section arises and attaches to the

real property subject to or affected by a remedial action at the

time an affidavit is recorded and indexed in accordance with this

section in the county in which the real property is located. For

the purpose of determining rights of all affected parties, the

lien does not relate back to a time before the date on which the

affidavit is recorded, which date is the lien inception date. The

lien continues until the liability for the costs is satisfied or

becomes unenforceable through operation of law. The executive

director shall determine whether to prepare an affidavit. In

determining whether to prepare an affidavit or whether a lien is

satisfied, the executive director:

(1) shall proceed in the manner that the executive director

determines will most likely result in the least overall costs to

the state after any cost recovery action; and

(2) may take into account a landowner's financial ability to

satisfy the lien, including consideration of whether the

landowner received financial compensation for the disposal of any

substance addressed by the remedial action and whether the real

property that is the subject of the lien:

(A) is a homestead and is being occupied as a home by the

landowner; and

(B) has a fair market value of $250,000 or less.

(c) An authorized representative of the commission must execute

the affidavit. The affidavit must show:

(1) the names and addresses of the persons liable for the costs;

(2) a description of the real property that is subject to or

affected by the remediation action for the costs or claims; and

(3) the amount of the costs and the balance due.

(d) The county clerk shall record the affidavit in records kept

for that purpose and shall index the affidavit under the names of

the persons liable for the costs.

(e) The commission shall record a relinquishment or satisfaction

of the lien when the lien is paid or satisfied.

(f) The lien may be foreclosed only on judgment of a court of

competent jurisdiction foreclosing the lien and ordering the sale

of the property subject to the lien.

(g) The lien imposed by this section is not valid or enforceable

if real property, an interest in real property, or a mortgage,

lien, or other encumbrance on or against real property is

acquired before the affidavit is recorded, unless the person

acquiring the real property, an interest in the property, or the

mortgage, lien, or other encumbrance on the property had or

reasonably should have had actual notice or knowledge that the

real property is subject to or affected by a clean-up action or

has knowledge that the state has incurred clean-up costs.

(h) If a lien is fixed or attempted to be fixed as provided by

this section, the owner of the real property affected by the lien

may file a bond to indemnify against the lien. The bond must be

filed with the county clerk of the county in which the real

property subject to the lien is located. An action to establish,

enforce, or foreclose any lien or claim of lien covered by the

bond must be brought not later than the 30th day after the date

of service of notice of the bond. The bond must:

(1) describe the real property on which the lien is claimed;

(2) refer to the lien claimed in a manner sufficient to identify

it;

(3) be in an amount double the amount of the lien referred to;

(4) be payable to the commission;

(5) be executed by the party filing the bond as principal and a

corporate surety authorized under the law of this state to

execute the bond as surety; and

(6) be conditioned substantially that the principal and sureties

will pay to the commission the amount of the lien claimed, plus

costs, if the claim is proved to be a lien on the real property.

(i) After the bond is filed, the county clerk shall issue notice

of the bond to the named obligee. A copy of the bond must be

attached to the notice. The notice may be served on each obligee

by having a copy delivered to the obligee by any person competent

to make oath of the delivery. The original notice shall be

returned to the office of the county clerk, and the person making

service of copy shall make an oath on the back of the copies

showing on whom and on what date the copies were served. The

county clerk shall record the bond notice and return in records

kept for that purpose. In acquiring an interest in real property,

a purchaser or lender may rely on and is absolutely protected by

the record of the bond, notice, and return.

(j) The commission may sue on the bond after the 30th day after

the date on which the notice is served but may not sue on the

bond later than one year after the date on which the notice is

served. The commission is entitled to recover reasonable

attorney's fees if the commission recovers in a suit on the lien

or on the bond.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

29, eff. Sept. 6, 1990; Acts 1997, 75th Leg., ch. 793, Sec. 8,

eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 661, Sec. 2, eff.

Sept. 1, 2003.

Sec. 361.195. PAYMENTS FROM HAZARDOUS AND SOLID WASTE

REMEDIATION FEE ACCOUNT. (a) Money for actions taken or to be

taken by the commission in connection with the elimination of an

imminent and substantial endangerment to the public health and

safety or the environment under this subchapter is payable

directly to the commission from the hazardous and solid waste

remediation fee account. These payments include any costs of

inspection or sampling and laboratory analysis of wastes, soils,

air, surface water, and groundwater done on behalf of a state

agency and the costs of investigations to identify and locate

potentially responsible parties.

(b) The commission shall seek remediation of facilities by

potentially responsible parties before expenditure of federal or

state funds for the remediations.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

29, eff. Sept. 6, 1990; Acts 1997, 75th Leg., ch. 333, Sec. 44,

eff. Sept. 1, 1997.

Sec. 361.196. REMEDIATION: PERMITS NOT REQUIRED; LIABILITY. (a)

Potentially responsible parties shall coordinate with ongoing

federal and state hazardous waste programs although a state or

local permit may not be required for any removal or remedial

action conducted on site.

(b) Subject to Section 361.193, the state may enforce any

federal or state standard, requirement, criterion, or limitation

to which the remedial action would otherwise be required to

conform if a permit were required.

(c) An action taken by the person to contain or remove a release

or threatened release in accordance with an approved remedial

action plan may not be construed as an admission of liability for

the release or threatened release.

(d) A person who renders assistance in containing or removing a

release or threatened release in accordance with an approved

remedial action plan is not liable for any additional remediation

costs at the facility resulting solely from acts or omissions of

the person in rendering the assistance in compliance with the

approvals required by this section, unless the remediation costs

were caused by the person's gross negligence or wilful

misconduct.

(e) Except as specifically provided by this section, these

provisions do not expand or diminish the common law tort

liability, if any, of private parties participating in a

remediation action for civil damages to third parties.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

29, eff. Sept. 6, 1990.

Sec. 361.197. COST RECOVERY. (a) The commission shall file a

cost recovery action against all responsible parties who have not

complied with the terms of an administrative order issued under

Section 361.188. The commission shall file the cost recovery

action no later than one year after all remedial action has been

completed.

(b) The state may seek a judgment against the noncompliant

parties for the total amount of the cost of the remedial

investigation and feasibility study, the remedial design, and the

remedial action, including costs of any necessary studies and

oversight costs, minus the amount agreed to be paid or expended

by any other responsible parties under an order issued under

Section 361.185 or 361.188.

(c) The action may also include a plea seeking civil penalties

for noncompliance with the commission's administrative order and

a claim for up to triple the state's costs if the responsible

party's defenses are determined by the court to be unreasonable,

frivolous, or without foundation.

(d) The commission shall file a cost recovery action against

each responsible party for the total costs of an action taken

under Section 361.133(c)(1), (2), (3), (5), or (6) or Section

361.133(g).

(e) The commission may not file a cost recovery action under

this section against an individual if the individual's only

significant asset is a homestead that:

(1) includes the facility subject to or affected by a remedial

action;

(2) is occupied by the individual as a home; and

(3) has a fair market value of $250,000 or less.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

29, eff. Sept. 6, 1990; Acts 1993, 73rd Leg., ch. 552, Sec. 1,

eff. June 8, 1993; Acts 1995, 74th Leg., ch. 883, Sec. 4, eff.

Aug. 28, 1995; Acts 1997, 75th Leg., ch. 793, Sec. 9, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 661, Sec. 3, eff. Sept. 1,

2003.

Sec. 361.199. MIXED FUNDING PROGRAM. The commission by rule

shall adopt a mixed funding program in which available money from

potentially responsible parties is combined with state or federal

funds to clean up a facility in a timely manner. Use of the state

or federal funds in a mixed funding approach does not preclude

the state or federal government from seeking recovery of its

costs from nonparticipating potentially responsible parties.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

29, eff. Sept. 6, 1990.

Sec. 361.200. SETTLEMENT. The commission shall assess and by

rule may develop and implement a settlement program. Under the

program, the commission shall consider the advantages of

developing a final settlement with potentially responsible

parties that are responsible for response costs at a facility

because of hazardous substances. The settlement program may

include:

(1) de minimis settlements;

(2) covenants not to sue;

(3) mixed funding; and

(4) partial settlements.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

29, eff. Sept. 6, 1990; Acts 1997, 75th Leg., ch. 793, Sec. 10,

eff. Sept. 1, 1997.

Sec. 361.201. FINANCIAL CAPABILITY AND FUNDING PRIORITY. (a)

The commission may determine whether a potentially responsible

party is financially capable of conducting any necessary

remediation studies or remedial action. The commission by rule

shall adopt the criteria for determination of financial

capability.

(b) If no financially capable, potentially responsible parties

exist for a facility, the commission shall issue an

administrative order stating its determination that the facility

constitutes an imminent and substantial endangerment and that

there are no financially capable, potentially responsible

parties. The commission shall then conduct its own remediation

study and remedial action, using federal funds if available, or,

if federal funds are not available, using state funds from the

hazardous and solid waste remediation fee account.

(c) Generally, the remediation of listed facilities shall be

achieved first by private party funding, second with the aid of

federal funds, and third, if necessary, with state funds from the

hazardous and solid waste remediation fee account.

(d) The commission shall determine whether a potentially

responsible party is financially capable of conducting any

necessary remediation studies or remedial action if the

responsible party is an individual whose homestead includes the

facility subject to or affected by a remedial action.

(e) The commission by rule shall adopt criteria for determining

the financial capability of an individual under Subsection (d).

The rules must provide that the value of the individual's

homestead may not be included in the total amount of the

individual's assets if:

(1) the individual is occupying the homestead as a home; and

(2) the fair market value of the homestead is $250,000 or less.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

29, eff. Sept. 6, 1990; Acts 1997, 75th Leg., ch. 333, Sec. 45,

eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 661, Sec. 4, eff.

Sept. 1, 2003.

Sec. 361.202. DEADLINE EXTENSIONS. The executive director or

the commission may extend any period specified in this section if

considered appropriate.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

29, eff. Sept. 6, 1990.

SUBCHAPTER I. ENFORCEMENT; ADMINISTRATIVE ORDERS CONCERNING

IMMINENT AND SUBSTANTIAL ENDANGERMENT

Sec. 361.271. PERSONS RESPONSIBLE FOR SOLID WASTE. (a) Unless

otherwise defined in applicable statutes and rules, a person is

responsible for solid waste if the person:

(1) is any owner or operator of a solid waste facility;

(2) owned or operated a solid waste facility at the time of

processing, storage, or disposal of any solid waste;

(3) by contract, agreement, or otherwise, arranged to process,

store, or dispose of, or arranged with a transporter for

transport to process, store, or dispose of, solid waste owned or

possessed by the person, by any other person or entity at:

(A) the solid waste facility owned or operated by another person

or entity that contains the solid waste; or

(B) the site to which the solid waste was transported that

contains the solid waste; or

(4) accepts or accepted any solid waste for transport to a solid

waste facility or site selected by the person.

(b) A political subdivision, a land bank established under

Chapter 379C, Local Government Code, or an officer or employee of

the political subdivision or land bank is not a person

responsible for solid waste released or threatened to be released

from a facility or at a site if:

(1) the political subdivision or land bank acquired ownership or

control of the facility or site through a tax delinquency or if

the subdivision acquired ownership or control of the facility or

site through bankruptcy, abandonment, or other circumstances in

which the subdivision involuntarily acquired title to the

facility or site by virtue of the subdivision's function as

sovereign; and

(2) the political subdivision, land bank, officer, or employee

did not cause or contribute to the release or threatened release

of solid waste at the facility or site.

(c) A political subdivision that is in a county with a

population of 2.4 million or more or is in a county adjacent to a

county with a population of 2.4 million or more and that builds

or installs a drainage project on a site of a solid waste

facility is not a person responsible for solid waste released or

threatened to be released from the facility or at a site of the

facility if:

(1) the political subdivision acquired ownership or control of

the facility or site through bankruptcy, tax delinquency,

abandonment, or other circumstances in which the subdivision

involuntarily acquired title to the facility or site by virtue of

the subdivision's function as sovereign; and

(2) the plans for the drainage project have been submitted to

and reviewed by the commission.

(d) A political subdivision that builds or installs a drainage

project under Subsection (c) is not subject to civil or criminal

liability arising from the building or installation of the

drainage project. This subsection does not apply to an injury or

property damage claim that results from an act or omission of the

political subdivision constituting gross negligence,

recklessness, or intentional misconduct.

(e) A fiduciary's responsibility for solid waste is subject to

Subchapter T.

(f) A lender's responsibility for solid waste is subject to

Subchapter U.

(g) A port authority or navigation district created under

Section 59, Article XVI, or Section 52, Article III, Texas

Constitution, is not a person responsible under this chapter for

the release or threatened release of hazardous waste from a

facility or at a site solely for its activities related to

construction or maintenance of waterways to facilitate navigation

if, in performing those activities:

(1) the port authority or navigation district is acting by

virtue of the authority's or district's function as sovereign;

(2) the port authority or navigation district requires that

dredged materials be sampled and analyzed before placement or

storage of those materials on land or submerged land; and

(3) the port authority or navigation district, after exercising

due diligence, does not accept dredged materials that are

hazardous waste.

(h) Subsection (g) may not be construed to relieve a port

authority or navigation district of liability if the port

authority or navigation district causes or contributes to the

generation of hazardous waste.

(i) As used in Subsection (g), activities related to

construction or maintenance of waterways to facilitate navigation

include:

(1) the dredging of materials from navigable waters or the banks

of navigable waters;

(2) the placement or storage of dredged materials on land or

submerged land; and

(3) the construction, operation, or maintenance of a placement

area for dredged material.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 159, Sec. 1, eff. May 16,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.67, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 793, Sec. 11, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1072, Sec. 34, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

589, Sec. 1, eff. June 17, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1034, Sec. 2, eff. September 1, 2007.

Sec. 361.272. ADMINISTRATIVE ORDERS CONCERNING IMMINENT AND

SUBSTANTIAL ENDANGERMENT. (a) The commission may issue an

administrative order to a person responsible for solid waste if

it appears that there is an actual or threatened release of solid

waste that presents an imminent and substantial endangerment to

the public health and safety or the environment:

(1) from a solid waste facility at which solid waste is stored,

processed, or disposed of; or

(2) at any site at which one or more of those activities

concerning solid waste have been conducted in the past,

regardless of whether the activity was lawful at the time.

(b) An administrative order may be issued under this section to:

(1) restrain the person from allowing or continuing the release

or threatened release; and

(2) require the person to take any action necessary to provide

and implement a cost effective and environmentally sound remedial

action plan designed to eliminate the release or threatened

release.

(c) An administrative order issued under this section shall:

(1) be delivered to the persons identified by the order by

certified mail, return receipt requested;

(2) be delivered by hand delivery to the person identified by

the order; or

(3) on failure of delivery of the order by certified mail or

hand delivery, be served on the persons by publication:

(A) once in the Texas Register; and

(B) once in a newspaper of general circulation in each county in

which a person identified by the order had the person's last

known address.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.68, eff. Sept.

1, 1995.

Sec. 361.273. INJUNCTION AS ALTERNATIVE TO ADMINISTRATIVE ORDER.

The commission may cause a civil suit for injunctive relief to

be brought in a district court in the county in which the actual

release is occurring or threatened release may occur to:

(1) restrain a person responsible for solid waste under Section

361.271 from allowing or continuing the release or threatened

release; and

(2) require the person to take actions necessary to provide and

implement a cost effective and environmentally sound remedial

action plan designed to eliminate the release or threatened

release.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.69, eff. Sept.

1, 1995.

Sec. 361.274. NO PRIOR NOTICE CONCERNING ADMINISTRATIVE ORDER.

An administrative order under Section 361.272 does not require

prior notice or an adjudicative hearing before the commission. An

emergency administrative order may be issued under Subchapter L,

Chapter 5, Water Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.69, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 35, eff. Sept. 1,

1997.

Sec. 361.275. DEFENSES. (a) A person responsible for solid

waste under Section 361.271 is liable under Section 361.272 or

361.273 unless the person can establish by a preponderance of the

evidence that the release or threatened release was caused solely

by:

(1) an act of God;

(2) an act of war;

(3) an act or omission of a third person; or

(4) any combination of Subdivisions (1), (2), and (3).

(b) In a defense under Subsection (a)(3), the defendant must

establish by a preponderance of the evidence that the defendant:

(1) exercised due care concerning the solid waste, considering

the characteristics of the solid waste, in light of all relevant

facts and circumstances; and

(2) took precautions against foreseeable acts or omissions of

the third person and the consequences that could foreseeably

result from those acts or omissions.

(c) The defense under Subsection (a)(3) does not apply if the

third person:

(1) is an employee or agent of the defendant; or

(2) has a direct or indirect contractual relationship with the

defendant and the act or omission of the third person occurred in

connection with the contractual relationship.

(d) In Subsection (c)(2), "contractual relationship" includes

land contracts, deeds, or other instruments transferring title or

possession of real property.

(e) A defendant who enters into a contractual relationship as

provided by Subsection (c)(2) is not liable under this subchapter

if:

(1) the sole contractual relationship is acceptance for rail

carriage by a common carrier under a published tariff; or

(2) the defendant acquired the real property on which the

facility requiring the remedial action is located, after the

disposal or placement of the hazardous substance on, in, or at

the facility and the defendant establishes by a preponderance of

the evidence that:

(A) the defendant has satisfied Subsection (b);

(B) at the time the defendant acquired the facility the

defendant did not know and had no reason to know that a hazardous

substance that is the subject of the release or threatened

release was disposed of on, in, or at the facility;

(C) the defendant is a governmental entity that acquired the

facility by escheat, by other involuntary transfer or

acquisition, or by the exercise of the power of eminent domain;

or

(D) the defendant acquired the facility by inheritance or

bequest.

(f) To demonstrate the condition under Subsection (e)(2)(B), the

defendant must have made, at the time of acquisition, appropriate

inquiry into the previous ownership and uses of the property

consistent with good commercial or customary practice in an

effort to minimize liability. In deciding whether the defendant

meets this condition, the court shall consider:

(1) any specialized knowledge or experience of the defendant;

(2) the relationship of the purchase price to the value of the

property if the property were uncontaminated;

(3) commonly known or reasonably ascertainable information about

the property;

(4) the obvious presence or likely presence of contamination of

the property; and

(5) the defendant's ability to detect the contamination by

appropriate inspection.

(g) This section does not decrease the liability of a previous

owner or operator of a facility who is liable under this chapter.

If the defendant obtained actual knowledge of the release or

threatened release of a hazardous substance at a facility at the

time the defendant owned the real property on which the facility

is located and subsequently transferred ownership of the property

to another person without disclosing that knowledge, the

defendant is liable and a defense under this section is not

available to the defendant.

(h) Subsections (e)-(g) do not affect the liability under this

chapter of a defendant who, by an act or omission, caused or

contributed to the release or threatened release of a hazardous

substance that is the subject of the action concerning the

facility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.276. APPORTIONMENT OF LIABILITY. (a) If the release

or threatened release caused by a person's acts or omissions is

proved by a preponderance of the evidence to be divisible, that

person is liable only for the elimination of that release or

threatened release attributable to the person. If the release or

threatened release is not proved to be divisible, persons liable

under Section 361.272 or 361.273 are jointly and severally liable

for eliminating the release or threatened release.

(b) In this section, "divisible" means that the waste released

or threatened to be released has been and is capable of being

managed separately under the remedial action plan.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.277. EFFECT OF SETTLEMENT AGREEMENT WITH STATE. (a)

If fewer than all of the persons identified as liable under this

subchapter agree with the state to take remedial action to abate

an actual or threatened release of solid waste that is an

imminent and substantial endangerment to the public health and

safety or the environment under an administrative order issued

under section 361.272 or an action filed by the state under this

subchapter, the state may seek a judgment against a nonsettling

person for the total amount of the cost of the remedial action

minus that amount the settling persons agree to pay or spend.

(b) A person who enters a settlement agreement with the state

that resolves all liability of the person to the state for a site

subject to Subchapter F is released from liability to a person

described by Section 361.344(a) for cost recovery, contribution,

or indemnity under Section 361.344 regarding a matter addressed

in the settlement agreement.

(c) A settlement agreement does not discharge the liability of a

nonsettling person to the state unless the agreement provides

otherwise.

(d) Notwithstanding Subsection (c), a settlement agreement

reduces the potential liability to the state of the nonsettling

persons by the amount of the settlement.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 793, Sec. 12, eff. Sept. 1,

1997.

Sec. 361.278. LIABILITY OF ENGINEER OR CONTRACTOR. (a) An

engineer or contractor performing a program of remedial action or

cleanup of hazardous waste or solid waste under a contract with a

state agency or political subdivision of the state is liable

under this subchapter for any negligent act or omission or for

wilful misconduct that results in an actual or threatened release

of hazardous waste or solid waste after the abandonment or

conclusion of the program only to the extent that the

endangerment to public health and safety or the environment is

aggravated as a result of the act, omission, or misconduct.

(b) In this section, "engineer or contractor" means a person,

including the employee or subcontractor of the person, who

performs a contract for evaluation, planning, designing,

engineering, construction, equipment, or auxiliary services in

connection with:

(1) identifying a hazardous or solid waste site;

(2) developing a plan to clean up the site; or

(3) supervising or implementing the plan to clean up the site.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.279. CONTRACTS WITH STATE. A state agency contracting

for services or products shall consider whether the person

proposing to contract with the state has been adjudicated during

the preceding three-year period to have committed substantive,

nonclerical violations resulting in an actual release of

hazardous waste that presented an imminent and substantial danger

to the public health and safety or the environment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER J. ENFORCEMENT; EMERGENCY ORDER; CORRECTIVE ACTION

Sec. 361.301. EMERGENCY ORDER. The commission may issue an

emergency mandatory, permissive, or prohibitory order concerning

an activity of solid waste management under its jurisdiction

under Section 5.512, Water Code, even if the activity is not

covered by a permit.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.70, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 36, eff. Sept. 1,

1997.

SUBCHAPTER K. APPEALS; JOINDER OF PARTIES

Sec. 361.321. APPEALS. (a) A person affected by a ruling,

order, decision, or other act of the commission may appeal the

action by filing a petition in a district court of Travis County.

(b) A person affected by a ruling, order, decision, or other act

of a county, or of a political subdivision exercising the

authority granted by Section 361.165, may appeal by filing a

petition in a district court with jurisdiction in the county or

political subdivision.

(c) Except as provided by Section 361.322(a), the petition must

be filed not later than the 30th day after the date of the

ruling, order, decision, or other act of the governmental entity

whose action is appealed. Service of citation must be

accomplished not later than the 30th day after the date on which

the petition is filed.

(d) The plaintiff shall pursue the action with reasonable

diligence. The court shall presume that the action has been

abandoned if the plaintiff does not prosecute the action within

one year after it is filed and shall dismiss the suit on a motion

for dismissal made by the governmental entity whose action is

appealed unless the plaintiff, after receiving notice, can show

good and sufficient cause for the delay.

(e) Except as provided by Section 361.322(e), in an appeal from

an action of the commission, a county, or a political subdivision

exercising the authority granted by Section 361.165, the issue is

whether the action is invalid, arbitrary, or unreasonable.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

28, eff. Sept. 6, 1990; Acts 1995, 74th Leg., ch. 76, Sec. 11.71,

eff. Sept. 1, 1995.

Sec. 361.322. APPEAL OF ADMINISTRATIVE ORDER ISSUED UNDER

SECTION 361.272; JOINDER OF PARTIES. (a) Any person subject to

an administrative order under Section 361.272 may appeal the

order by filing a petition before the 46th day after the date of

receipt, hand delivery, or publication service of the order.

(b) The plaintiff shall pursue the action with reasonable

diligence. The court shall presume that the action has been

abandoned if the plaintiff does not prosecute the action within

one year after it is filed and shall dismiss the suit on a motion

for dismissal made by the governmental entity whose action is

appealed unless the plaintiff, after receiving notice, can show

good and sufficient cause for the delay.

(c) The filing of a motion for rehearing under Chapter 2001,

Government Code is not a prerequisite for an appeal of the order.

(d) The person appealing the order must join the commission as a

party and may join as parties any other person named as a

responsible party in the administrative order and any other

person who is or may be liable for the elimination of the actual

or threatened release of solid waste or hazardous substances

governed by the administrative order.

(e) The filing of the petition does not prevent the commission

from proceeding with the remedial action program under Subchapter

F unless the court enjoins the remedial action under its general

equity jurisdiction.

(f) The administrative order is final as to a nonappealing party

on the 46th day after the date of receipt, hand delivery, or

publication service of the order by, to, or on the nonappealing

party.

(g) The district court shall uphold the administrative order if

the commission proves by a preponderance of the evidence that:

(1) there is an actual or threatened release of solid waste or

hazardous substances that is an imminent and substantial

endangerment to the public health and safety or the environment;

and

(2) the person made subject to the administrative order is

liable for the elimination of the release or threatened release,

in whole or in part.

(h) If the appropriateness of the selected remedial action is

contested in the appeal of the administrative order, the remedial

action shall be upheld unless the court determines that the

remedy is arbitrary or unreasonable.

(i) A person made a party to the appeal may join as a party any

other person who is or may be liable for the elimination of the

release or threatened release, but the failure by a party to file

an action for contribution or indemnity does not waive any right

under this chapter or other law.

(j) In an appeal under this section, the district court on

establishing the validity of the order shall issue an injunction

requiring any person named or joined against whom liability has

been established by the commission or other party to comply with

the order.

(k) As between parties determined to be liable under Subchapter

I, the court may, as equity requires, apportion cleanup costs in

accordance with Section 361.343 and grant any other appropriate

relief.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

28, eff. Sept. 6, 1990; Acts 1995, 74th Leg., ch. 76, Sec.

5.95(49), 11.72, eff. Sept. 1, 1995.

Sec. 361.323. JOINDER OF PARTIES IN ACTION FILED BY STATE. (a)

In an action brought by the attorney general under Section

361.273 seeking an injunction to eliminate a release or

threatened release, the attorney general shall, and a party may,

join as a party a person reasonably believed to be liable for the

release or threatened release in accordance with Section 361.272.

(b) Failure of the attorney general or a party to name or join a

person as a party is not a defense to an action against that

person for contribution or indemnity.

(c) In an action brought by the attorney general under Section

361.273, the district court shall grant relief on the grounds

provided by Section 361.322(d), and Sections 361.322(f) and (g)

apply to the action.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER L. COST RECOVERY

Sec. 361.341. COST RECOVERY BY STATE. (a) The state is

entitled to recover reasonable attorney's fees, reasonable costs

to prepare and provide witnesses, and reasonable costs of

investigating and assessing the facility or site if it prevails

in:

(1) an appeal of an administrative order issued under Section

361.272 or Section 361.188;

(2) an action to enforce such an administrative order;

(3) a civil suit seeking injunctive relief under Section

361.273; or

(4) a cost recovery suit under Section 361.197.

(b) The court shall apportion the costs among liable parties as

it determines is equitable and just.

(c) All such costs recovered by the state under Subchapter F

shall be remitted to the commission and deposited to the credit

of a separate account of the hazardous waste disposal fee fund.

All other costs recovered by the state under Sections 361.271

through 361.277 shall be remitted to the commission and deposited

to the credit of a separate account of the hazardous waste

generation and facility fees fund.

(d) If an appeal or third party claim is found by the court to

be frivolous, unreasonable, or without foundation, the court may

assess damages against the party bringing the appeal or third

party claim in an amount not to exceed triple the costs incurred

by the state or the third party defendant, including reasonable

attorney's fees, reasonable costs of preparing and providing

witnesses, and reasonable costs of studies, analyses, engineering

reports, tests, or other projects the court finds were necessary

for the preparation of the party's case.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

28, eff. Sept. 6, 1990; Acts 1993, 73rd Leg., ch. 552, Sec. 2,

eff. June 8, 1993.

Sec. 361.342. COST RECOVERY BY APPEALING OR CONTESTING PARTY.

If the court finds that an administrative order referred to by

Section 361.341 is frivolous, unreasonable, or without foundation

with respect to a party named by the order, the party appealing

or contesting the order is entitled to recover from the state its

reasonable:

(1) attorney's fees;

(2) costs to prepare and provide witnesses; and

(3) costs of studies, analyses, engineering reports, tests, or

other projects the court finds were necessary to prepare the

party's case.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 361.343. APPORTIONMENT OF COSTS. (a) Apportionment of

costs for the elimination of the release or threatened release of

solid waste among the persons responsible for solid waste under

Section 361.271 shall be made according to:

(1) the relationship between the parties' actions in storing,

processing, and disposing of solid waste and the remedy required

to eliminate the release or threatened release;

(2) the volume of solid waste each party is responsible for at

the solid waste facility or site to the extent that the costs of

the remedy are based on the volume of solid waste present;

(3) consideration of toxicity or other waste characteristics if

those characteristics affect the cost to eliminate the release or

threatened release; and

(4) a party's cooperation with state agencies, its cooperation

or noncooperation with the pending efforts to eliminate the

release or threatened release, or a party's actions concerning

storing, processing, or disposing of solid waste, as well as the

degree of care that the party exercised.

(b) In apportioning costs under Subsection (a), the court shall

credit against a responsible party's share of the costs of

eliminating a release or threatened release of solid waste the

party's expenditures related to the cleanup at issue if the

commission or the executive director approves the cleanup. If the

expenditures were made before the property was proposed to be

listed on the state registry and the commission or the executive

director approves the cleanup, the court shall also reduce in an

equitable and just manner the party's proportionate share of the

costs.

(c) The apportionment of costs only adjusts the rights of

parties identified by Section 361.271 and does not affect a

person's liability to the state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 793, Sec. 13, eff. Sept. 1,

1997.

Sec. 361.344. COST RECOVERY BY LIABLE PARTY OR THIRD PARTY. (a)

A person who conducts a removal or remedial action that is

approved by the commission and is necessary to address a release

or threatened release may bring suit in a district court to

recover the reasonable and necessary costs of that action and

other costs as the court, in its discretion, considers

reasonable. This right is in addition to the right to file an

action for contribution, indemnity, or both in an appeal

proceeding or in an action brought by the attorney general.

(b) Venue for the suit is:

(1) in the county in which the release or threatened release is

or was located; or

(2) in any other county in which venue is proper under Chapter

15, Civil Practice and Remedies Code.

(c) To recover costs under this section in a proceeding that is

not an appeal proceeding or an action brought by the attorney

general under this subchapter, the person seeking cost recovery

must have made reasonable attempts to notify the person against

whom cost recovery is sought:

(1) of the existence of the release or threatened release; and

(2) that the person seeking cost recovery intended to take steps

to eliminate the release or threatened release.

(d) The court shall determine the amount of cost recovery

according to the criteria prescribed by Section 361.343.

(e) A fact determination or ruling by a district court in an

appeal of an administrative order under Section 361.322 is not

res judicata or collateral estoppel as to an issue brought in a

proceeding under this section concerning a party not joined in

the appeal.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 20.02, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 793, Sec. 14, eff. Sept. 1,

1997.

Sec. 361.345. CREATION OF RIGHTS. Subchapter I and Section

361.344 and the enforcement by the commission of that subchapter

and section do not:

(1) create rights or causes of action on behalf of a person

other than those expressly stated by this chapter; or

(2) change common law or a rule of decision except as limited by

this chapter to actions by the commission to eliminate an actual

release or threatened release of solid waste that is an imminent

and substantial endangerment to the public health and safety or

the environment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.73, eff. Sept.

1, 1995.

SUBCHAPTER M. REMOVAL AND REMEDIAL ACTION AGREEMENTS

Sec. 361.401. DEFINITIONS. In this subchapter:

(1) "Disposal facility" means a site or area at which a

hazardous substance, pollutant, or contaminant has been

deposited, stored, disposed of, or placed or otherwise come to be

located that no longer receives hazardous substances, pollutants,

and contaminants.

(2) "Fund" means the hazardous waste disposal fee fund.

(3) "Petroleum" means crude oil or any fraction of crude oil

that is not otherwise listed or designated as a hazardous

substance under Section 361.003.

(4) "Pollutant" or "contaminant" means any element, substance,

compound, or mixture, including disease-causing agents, that

after release into the environment and on exposure, ingestion,

inhalation, or assimilation into any organism, either directly

from the environment or indirectly by ingestion through food

chains, will or may reasonably be anticipated to cause death,

disease, behavioral abnormalities, cancer, genetic mutation,

physiological malfunctions, including malfunctions in

reproduction, or physical deformations in the organism or its

offspring. The term does not include petroleum, natural gas,

liquefied natural gas, synthetic gas of pipeline quality, or

mixtures of natural gas and synthetic gas.

(5) "Removal" means:

(A) cleaning up or removing released hazardous substances,

pollutants, or contaminants from the environment;

(B) taking necessary action in the event of the threat of

release of hazardous substances, pollutants, or contaminants into

the environment;

(C) taking necessary action to monitor, assess, and evaluate the

release or threat of release of hazardous substances, pollutants,

or contaminants;

(D) disposing of removed material;

(E) erecting security fencing or taking other measures to limit

access;

(F) providing alternate water supplies;

(G) temporarily evacuating and housing threatened individuals

not otherwise provided for;

(H) taking action under Section 104(b) of the environmental

response law;

(I) providing any emergency assistance under the Disaster Relief

Act of 1974 (42 U.S.C. Section 5121 et seq.); and

(J) taking other action as may be necessary to prevent,

minimize, or mitigate damage to the public health and safety or

to the environment that may otherwise result from a release or

threat of release.

(6) "Remedial action" means an action consistent with a

permanent remedy taken instead of or in addition to removal

actions in the event of a release or threatened release of a

hazardous substance, pollutant, or contaminant into the

environment to prevent or minimize the release of hazardous

substances, pollutants, or contaminants so that they do not

migrate to cause substantial danger to present or future public

health and safety or the environment. The term:

(A) includes:

(i) actions at the location of the release, including storage,

confinement, perimeter protection using dikes, trenches, or

ditches, clay cover, neutralization, cleanup of released

hazardous substances, pollutants, contaminants, or contaminated

materials, recycling or reuse, diversion, destruction,

segregation of reactive wastes, dredging or excavations, repair

or replacement of leaking containers, collections of leachate and

runoff, on-site treatment or incineration, provision of alternate

water supplies, and any monitoring reasonably required to assure

that those reactions protect the public health and safety or the

environment; and

(ii) the costs of permanent relocation of residents and

businesses and community facilities where the president of the

United States determines that alone or in combination with other

measures this relocation is more cost-effective than and

environmentally preferable to the transportation, storage,

treatment, destruction, or secure disposition off site of

hazardous substances, pollutants, or contaminants or may

otherwise be necessary to protect the public health or safety;

but

(B) does not include off-site transport of hazardous substances

or the storage, treatment, destruction, or secure disposition off

site of the hazardous substances, pollutants, contaminants, or

contaminated materials unless the president of the United States

determines that those actions:

(i) are more cost-effective than other remedial actions;

(ii) will create new capacity to manage, in compliance with

Subtitle C of the federal Solid Waste Disposal Act (42 U.S.C.

Section 6921 et seq.), hazardous substances in addition to those

located at the affected facility; or

(iii) are necessary to protect the public health and safety or

the environment from a present or potential risk that may be

created by further exposure to the continued presence of those

substances, pollutants, contaminants, or materials.

(7) "Response" means removal and remedial action.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec. 30,

eff. Sept. 6, 1990. Amended by Acts 1991, 72nd Leg., ch. 296,

Sec. 1.21, eff. June 7, 1991.

Sec. 361.402. COMMISSION DUTIES AND POWERS. (a) The commission

shall:

(1) administer this subchapter; and

(2) cooperate with municipalities and with agencies,

departments, and political subdivisions of this state and the

United States and its agencies in implementing this section and

the environmental response law.

(b) The commission may:

(1) enter into contracts and cooperative agreements with the

federal government to carry out removal and remedial action for a

specific disposal facility as authorized by Section 104(c)(3) of

the environmental response law or to carry out removal and

remedial action with regard to a disposal facility under Section

104(d)(1) of the environmental response law;

(2) after notice and hearing, authorize the executive director

to enter into contracts and cooperative agreements on behalf of

the commission under Subdivision (1) under terms and conditions

stated in the commission's order; and

(3) when acting under a cooperative agreement with the federal

government under Subdivision (1), undertake the enforcement and

remedial actions authorized under the environmental response law

as may be reasonably necessary, in lieu of or in conjunction with

actions by the federal government.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec. 30,

eff. Sept. 6, 1990.

Sec. 361.403. TERMS AND CONDITIONS OF AGREEMENTS; COSTS. (a)

If the commission enters into a contract or cooperative agreement

under Section 104(c)(3) of the environmental response law, the

commission shall include in the contract or agreement terms and

conditions to:

(1) assure future maintenance of the removal and remedial

actions provided for the expected life of those actions as

determined by the federal government;

(2) assure the availability of a hazardous waste disposal

facility acceptable to the federal government that complies with

Subchapter III of the federal Solid Waste Disposal Act (42 U.S.C.

Section 6921 et seq.) for any necessary off-site storage,

destruction, treatment, or secure disposition of the hazardous

substances, pollutants, or contaminants; and

(3) assure payment by the state of:

(A) 10 percent of the costs of the remedial actions, including

future maintenance; or

(B) at least 50 percent or more of the costs as determined

appropriate by the federal government, taking into account the

degree of responsibility of the state for any amount spent in

response to a release at a disposal facility that was owned by

the state at the time of disposal of hazardous substances at the

disposal facility.

(b) A contract entered into with the federal government under

Section 104(d)(1) of the environmental response law is subject to

the same cost-sharing requirements provided for contracts in

Subsection (a)(3).

(c) The state's share of reasonable response costs shall be paid

from the fund.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec. 30,

eff. Sept. 6, 1990.

Sec. 361.404. COOPERATION WITH FEDERAL GOVERNMENT. (a) Before

entering into a contract or cooperative agreement under Section

361.402, the commission shall consult and work with the federal

government in determining the response that will be necessary

under the contract or cooperative agreement with regard to the

particular disposal facility.

(b) The commission shall collect and shall file with the federal

government any information required by the environmental response

law and rules adopted under that law.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec. 30,

eff. Sept. 6, 1990.

Sec. 361.405. INDEMNIFICATION OF ENGINEER OR CONTRACTOR. (a)

Notwithstanding any other law or rule, the commission may agree

in a contract retaining an engineer or contractor to perform a

program of removal, remedial action, or cleanup of a hazardous

substance in connection with a contract or cooperative agreement

under Section 361.402 to indemnify the engineer or contractor

against any claim or liability arising from an actual or

threatened release of a hazardous substance that occurs during

the performance of any work, including:

(1) damages arising from economic loss, personal injury,

property damages, or death;

(2) costs and expenses, including the cost of defense of a

lawsuit brought against the engineer or contractor; and

(3) claims by third parties for indemnification, contribution,

or damages for economic loss, personal injury, property damages,

or death.

(b) In determining whether to contract to indemnify an engineer

or contractor under this section, the commission shall consider

the availability of insurance to the engineer or contractor for

the claims and liabilities against which the commission may

indemnify the engineer or contractor under this section on the

date the engineer or contractor enters into a contract to perform

services covered by this section. The commission may not contract

to indemnify an engineer or contractor under this section if the

engineer or contractor cannot demonstrate that insurance is

unavailable at a reasonable cost or if another engineer or

contractor submitting a comparable proposal demonstrates that

insurance is available at a reasonable cost.

(c) The commission is not obligated to award a contract if it

determines that adequate liability insurance is not available to

an engineer or contractor and that the award of the contract is

not in the public interest.

(d) The commission may not contract to indemnify an engineer or

contractor under this section unless the federal government

agrees in a contract or cooperative agreement to indemnify in

turn the commission under Section 119 of the environmental

response law. The commission's decision to contract or not to

contract to indemnify an engineer or contractor may be made as an

executive act without an adjudicative public hearing and is not

subject to judicial review.

(e) An engineer or contractor performing a program of removal,

remedial action, or cleanup of a hazardous substance under a

contract entered into in connection with a contract or

cooperative agreement under Section 361.402 that results in an

actual or threatened release of hazardous substance is not liable

under Section 361.221, 361.223 through 361.229, or 361.252 for an

act or a failure to act during the performance of the contract.

This subsection does not in any way limit or otherwise affect the

liability of an engineer or contractor in any other action.

(f) Subsections (a) and (e) do not apply to a grossly negligent

act or omission or to wilful misconduct of an engineer or

contractor during the performance of a contract. Notwithstanding

any other law, an engineer or contractor performing a program of

removal, remedial action, or cleanup of a hazardous substance

under a contract entered into in connection with a contract or

cooperative agreement under Section 361.402 is liable for a

grossly negligent act or omission or for wilful misconduct that

results in an actual or threatened release of a hazardous

substance in violation of Subchapter G or I, or Section 361.252,

only to the extent that the act, omission, or misconduct caused

the violation.

(g) In this section, "engineer or contractor" means a person,

including the employee or subcontractor of the person, who

performs a contract for evaluation, planning, designing,

engineering, construction, equipment, or auxiliary services in

connection with the identification of a site containing a

hazardous substance, the development of a plan of response to the

site, or the supervision or performance of the response to the

site.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec. 30,

eff. Sept. 6, 1990.

SUBCHAPTER N. WASTE REDUCTION PROGRAMS; DISPOSAL FEES

Sec. 361.421. DEFINITIONS. In this subchapter:

(1) "Compost" is the disinfected and stabilized product of the

decomposition process that is used or sold for use as a soil

amendment, artificial top soil, growing medium amendment, or

other similar uses.

(2) "Composting" means the controlled biological decomposition

of organic materials through microbial activity. Depending on the

specific application, composting can serve as both a volume

reduction and a waste treatment measure. A beneficial organic

composting activity is an appropriate waste management solution

that shall divert compatible materials from the solid waste

stream that cannot be recycled into higher grade uses and convert

these materials into a useful product that is put to beneficial

reuse as a soil amendment or mulch.

(3) "Life-cycle cost benefit analysis" means a method of

determining the total equivalent costs and benefits of using

products over their lifetimes or over any other period of time.

These costs and benefits are all associated costs and all

associated benefits of each product over the time under

consideration and include initial costs, annual operating costs,

annual savings, future costs, and residual (salvage) values. The

use of this method permits exact comparisons of these total costs

and benefits to determine the most cost-effective product.

(4) "Postconsumer waste" means a material or product that has

served its intended use and has been discarded after passing

through the hands of a final user. For the purpose of this

subchapter, the term does not include industrial or hazardous

waste.

(5) "Recyclable material" means material that has been recovered

or diverted from the solid waste stream for purposes of reuse,

recycling, or reclamation, a substantial portion of which is

consistently used in the manufacture of products which may

otherwise be produced using raw or virgin materials. Recyclable

material is not solid waste unless the material is deemed to be

hazardous solid waste by the Administrator of the United States

Environmental Protection Agency, whereupon it shall be regulated

accordingly unless it is otherwise exempted in whole or in part

from regulation under the federal Solid Waste Disposal Act, as

amended by the Resource Conservation and Recovery Act of 1976 (42

U.S.C. Section 6901 et seq.), by Environmental Protection Agency

regulation. However, recyclable material may become solid waste

at such time, if any, as it is abandoned or disposed of rather

than recycled, whereupon it will be solid waste with respect only

to the party actually abandoning or disposing of the material.

(6) "Recycled material" means materials, goods, or products that

consist of recyclable material or materials derived from

postconsumer waste, industrial waste, or hazardous waste which

may be used in place of a raw or virgin material in manufacturing

a new product.

(7) "Recycled product" means a product which meets the

requirements for recycled material content as prescribed by the

rules established by the commission described in Section 361.427.

(8) "Recycling" means a process by which materials that have

served their intended use or are scrapped, discarded, used,

surplus, or obsolete are collected, separated, or processed and

returned to use in the form of raw materials in the production of

new products. Recycling includes:

(A) the composting process if the compost material is put to

beneficial reuse as defined by the commission; and

(B) the application to land, as organic fertilizer, of processed

sludge or biosolids from municipal wastewater treatment plants

and other organic matter resulting from poultry, dairy,

livestock, or other agricultural operations.

(9) "Source reduction" means an activity or process that avoids

the creation of municipal solid waste in the state by reducing

waste at the source and includes:

(A) redesigning a product or packaging so that less material is

ultimately disposed of;

(B) changing a process for producing a good or providing a

service so that less material is disposed of; or

(C) changing the way a material is used so that the amount of

waste generated is reduced.

(10) "State agency" means a department, commission, board,

office, council, or other agency in the executive branch of

government that is created by the constitution or a statute of

this state and has authority not limited to a geographical

portion of the state. The term does not include a university

system or institution of higher education as defined by Section

61.003, Education Code.

(11) "Virgin material" means a raw material used in

manufacturing that has not yet become a product.

(12) "Yard waste" means leaves, grass clippings, yard and garden

debris, and brush, including clean woody vegetative material not

greater than six inches in diameter, that results from

landscaping maintenance and land-clearing operations. The term

does not include stumps, roots, or shrubs with intact root balls.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec.

1.0301, eff. Aug. 12, 1991; Acts 1993, 73rd Leg., ch. 899, Sec.

1.11, eff. Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 899, Sec.

4.01, eff. Oct. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec.

11.74, eff. Sept. 1, 1995.

Sec. 361.422. STATE SOURCE REDUCTION AND RECYCLING GOAL. (a)

It is the state's goal to reduce by January 1, 1994, the amount

of municipal solid waste disposed of in this state by at least 40

percent through source reduction and recycling.

(b) In this section, "total municipal solid waste stream" means

the sum of the state's total municipal solid waste that is

disposed of as solid waste, measured in tons, and the total

number of tons of recyclable material that has been diverted or

recovered from the total municipal solid waste and recycled.

(c) The commission shall establish rules and reporting

requirements through which progress toward achieving the

established source reduction and recycling goals can be measured.

The rules may take into consideration those ongoing community

source reduction and recycling programs where substantial

progress has already been achieved. The commission may also

establish a limit on the amount of credit that may be given to

certain high-volume materials in measuring recycling progress.

(d) For the purpose of measuring progress toward the municipal

solid waste reduction goal, the commission shall use the weight

of the total municipal solid waste stream in 1991 as a baseline

for comparison. To compute progress toward the municipal solid

waste reduction goal for a year, the commission shall compare the

total number of tons disposed in the year under comparison,

either by landfilling or by other disposal methods, to the total

number of tons disposed in the base year, adjusting for changes

in population, tons of solid waste imported and exported, and

other relevant changes between the baseline year and the

comparison year.

(e) Before January 1, 1994, the commission shall determine

whether the goal established in Subsection (a) is being achieved.

If the commission finds that the goal is not being achieved, it

shall convene an advisory task force consisting of

representatives of the commission, local governments, the

Municipal Solid Waste Management and Resource Recovery Advisory

Council, and the commercial solid waste disposal industry and may

recommend to the legislature a phased-in ban on the disposal of

yard waste in a landfill. The task force may recommend a plan to

the legislature for implementing the ban after considering how

the ban will:

(1) affect the state's disposal capacity;

(2) affect the economy of the state;

(3) affect local governments; and

(4) be accepted and adhered to by the citizens of the state.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 899, Sec. 4.02, eff.

Oct. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.75, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 80, Sec. 1, eff. Sept.

1, 2003.

Sec. 361.423. RECYCLING MARKET DEVELOPMENT IMPLEMENTATION

PROGRAM. (a) The commission, the comptroller, and other

consenting state agencies as appropriate shall regularly

coordinate the recycling activities of state agencies and shall

each pursue an economic development strategy that focuses on the

state's waste management priorities established by Section

361.022 and that includes development of recycling industries and

markets as an integrated component.

(b) The commission and the comptroller, on an ongoing basis,

shall jointly:

(1) identify existing economic and regulatory incentives and

disincentives for creating an optimal market development

strategy;

(2) analyze or take into consideration the market development

implications of:

(A) the state's waste management policies and regulations;

(B) existing and potential markets for plastic, glass, paper,

lead-acid batteries, tires, compost, scrap gypsum, coal

combustion by-products, and other recyclable materials; and

(C) the state's tax structure and overall economic base;

(3) examine and make policy recommendations regarding the need

for changes in or the development of:

(A) economic policies that affect transportation, such as those

embodied in freight rate schedules;

(B) tax incentives and disincentives;

(C) the availability of financial capital including grants,

loans, and venture capital;

(D) enterprise zones;

(E) managerial and technical assistance;

(F) job-training programs;

(G) strategies for matching market supply and market demand for

recyclable materials, including intrastate and interstate

coordination;

(H) the state recycling goal;

(I) public-private partnerships;

(J) research and development;

(K) government procurement policies;

(L) educational programs for the public, corporate and regulated

communities, and government entities; and

(M) public health and safety regulatory policies;

(4) establish a comprehensive statewide strategy to expand

markets for recycled products in Texas;

(5) provide information and technical assistance to small and

disadvantaged businesses, business development centers, chambers

of commerce, educational institutions, and nonprofit associations

on market opportunities in the area of recycling; and

(6) with the cooperation of the Office of State-Federal

Relations, assist communities and private entities in identifying

state and federal grants pertaining to recycling and solid waste

management.

(c) In carrying out this section, the commission and the

comptroller may obtain research and development and technical

assistance from the Hazardous Waste Research Center at Lamar

University at Beaumont or other similar institutions.

(d) In carrying out this section, the commission and the

comptroller shall utilize the pollution prevention advisory

committee as set out in Section 361.0215 of the Health and Safety

Code.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 899, Sec. 1.12, eff.

Aug. 30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.76, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 80, Sec. 2, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 80, Sec. 3, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1122, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.91, eff. September 1, 2007.

Sec. 361.425. GOVERNMENTAL ENTITY RECYCLING. (a) A state

agency, state court or judicial agency, a university system or

institution of higher education, a county, municipality, school

district, or special district shall:

(1) in cooperation with the comptroller or the commission

establish a program for the separation and collection of all

recyclable materials generated by the entity's operations,

including, at a minimum, aluminum, steel containers, aseptic

packaging and polycoated paperboard cartons, high-grade office

paper, and corrugated cardboard;

(2) provide procedures for collecting and storing recyclable

materials, containers for recyclable materials, and procedures

for making contractual or other arrangements with buyers of

recyclable materials;

(3) evaluate the amount of recyclable material recycled and

modify the recycling program as necessary to ensure that all

recyclable materials are effectively and practicably recycled;

and

(4) establish educational and incentive programs to encourage

maximum employee participation.

(b) The commission by order shall exempt a school district or a

municipality with a population of less than 5,000 from compliance

with this section if the commission finds that compliance would

work a hardship on the district or the municipality. The

commission shall adopt rules for administering this subsection.

(c) Expired.

(d) In this section, "recyclable materials" includes materials

in the entity's possession that have been abandoned or disposed

of by the entity's officers or employees or by any other person.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 899, Sec. 4.03, eff.

Oct. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.77, eff.

Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.92, eff. September 1, 2007.

Sec. 361.426. GOVERNMENTAL ENTITY PREFERENCE FOR RECYCLED

PRODUCTS. (a) A state agency, state court, or judicial agency

not subject to Subtitle D, Title 10, Government Code, a county,

municipality, school district, junior or community college

district, or special district shall give preference in purchasing

to products made of recycled materials if the products meet

applicable specifications as to quantity and quality.

(b) An entity subject to this section regularly shall review and

revise its procurement procedures and specifications for the

purchase of goods, supplies, equipment, and materials in order

to:

(1) eliminate procedures and specifications that explicitly

discriminate against products made of recycled materials;

(2) encourage the use of products made of recycled materials;

and

(3) ensure to the maximum extent economically feasible that the

entity purchases products that may be recycled when they have

served their intended use.

(c) In developing new procedures and specifications, the entity

shall encourage the use of recycled products and products that

may be recycled or reused.

(d) The commission by order shall exempt a school district or a

municipality with a population of less than 5,000 from compliance

with this section if the commission finds that compliance would

work a hardship on the district or the municipality. The

commission shall adopt rules for administering this subsection.

(e) Expired.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.78, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 17.19, eff.

Sept. 1, 1997.

Sec. 361.427. SPECIFICATIONS FOR RECYCLED PRODUCTS. (a) The

commission, in consultation with the comptroller, shall

promulgate rules to establish guidelines which specify the

percent of the total content of a product which must consist of

recycled material for the product to be a "recycled product."

(b) The guidelines established under this section shall specify

a minimum percent of the recycled material in a product which

must be postconsumer waste.

(c) The guidelines established under this section shall be

classified by types of products.

(d) The commission's guidelines shall be established taking into

consideration the guidelines promulgated by the Environmental

Protection Agency for federal procurement of recycled products as

authorized by the Solid Waste Disposal Act (42 U.S.C. Sec. 3259

et seq.).

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.79, eff.

Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.93, eff. September 1, 2007.

Sec. 361.428. COMPOSTING PROGRAM. (a) The commission shall put

in place incentives for a composting program that is capable of

achieving at least a 15 percent reduction in the amount of the

municipal solid waste stream that is disposed of in landfills by

January 1, 1994.

(b) The commission shall adopt rules establishing minimum

standards and guidelines for the issuance of permits for

processes or facilities that produce compost that is the product

of material from the typical mixed solid waste stream generated

by residential, institutional, commercial, or industrial sources.

A reduction in the mixed solid waste stream that occurs as a

result of the beneficial reuse of compost produced by a facility

permitted under this subsection shall be used in achieving the

goal established under Section 361.422. The minimum standards

must include end-product standards and a definition of beneficial

reuse. The commission shall consider regulations issued by the

United States Environmental Protection Agency in developing

minimum standards. Beneficial reuse does not include landfilling

or the use of compost as daily landfill cover.

(c) A composting facility may not accept mixed municipal solid

waste from a governmental unit for composting purposes at that

facility unless residents have reasonable access to household

hazardous waste collection and source-separated recycling

programs in the area. The commission shall establish standards

for household hazardous waste collection programs and

source-separated recycling programs that qualify under this

section.

(d) A person may not commercially compost grease trap waste, as

defined by the commission, unless the person has first obtained a

permit for composting grease trap waste issued by the commission

under this section on or after September 1, 2003.

(e) The permit to compost grease trap waste must meet the

minimum standards of a permit issued under rules adopted under

Subsection (b).

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 899, Sec. 1.13, eff.

Aug. 30, 1993; Acts 2003, 78th Leg., ch. 596, Sec. 1, eff. June

20, 2003.

Sec. 361.429. HOUSEHOLD HAZARDOUS WASTE. The commission shall

develop standards for household hazardous waste diversion

programs such as collection facilities or waste collection days

for municipalities, counties, or regions. The commission's waste

management financial assistance program described in Section

363.092 shall be expanded to include matching grants for costs of

planning and implementing approved household hazardous waste

diversion programs, excluding costs of disposal.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.80, eff.

Sept. 1, 1995.

Sec. 361.430. NEWSPRINT RECYCLING PROGRAM. (a) It is the

policy of this state that recycling of all paper products

including old newspapers is vital to our economy and the

preservation of our environment. It is the purpose of this

section to promote the state's policy by encouraging newspaper

publishers to promote recycling through purchase of recycled

products and by cooperating with local community organizations to

establish and promote community collection efforts for all paper

products.

(b)(1) In order to observe and promote this policy the newspaper

publishers of Texas will work with state officials and state

agencies to identify potential sites and offer economic

incentives in order to attract additional de-inking facilities

and recycled newsprint mills to Texas.

(2) The newspaper publishers of Texas will also assist and

participate in the market development study and implementation

program established by Section 361.423.

(c) The commission shall promulgate rules and regulations which

establish a newsprint recycling program for the state.

(d) The program shall include guidelines which set goals for the

use of recycled newsprint by newspaper publishers, using the

following target percentages of recycled newsprint in the total

newsprint consumption of each newspaper publisher:

(1) 10 percent by the end of the calendar year 1993;

(2) 20 percent by the end of the calendar year 1997; and

(3) 30 percent by the end of the calendar year 2000.

(e) Smaller newspapers may find it difficult to implement use of

recycled newsprint. Therefore, larger newspapers will be

responsible for the necessary consumption to allow the

percentages specified in Subsection (d) to represent total

consumption of recycled newsprint by all Texas newspapers.

(f) In this section:

(1) "Newspaper" means a publication that is sold and that is

printed on newsprint and published, printed, and distributed in

the state, both daily and non-daily, to disseminate current news

and information of general interest to the public.

(2) "Recycled newsprint" means newsprint which meets the

specified guidelines under Section 361.427 to be classified as a

recycled product.

(g)(1) Publishers of newspapers subject to regulation under the

newsprint recycling program shall submit annually, on or before

January 31, a report to the executive director which states the

percentage of recycled newsprint used by the publisher in the

preceding year, and, if the target percentage is not met, the

publisher must include in the report:

(A) whether the publisher is able to obtain sufficient

quantities of recycled newsprint at competitive prices and of

satisfactory quality;

(B) whether the publisher has attempted to obtain recycled

newsprint from every producer of recycled newsprint that offered

to sell recycled newsprint to the publisher during the preceding

calendar year; and

(C) the publisher's efforts to obtain recycled newsprint,

including the name and address of each producer of recycled

newsprint that the publisher contacted and the name and telephone

number of the contact person at each of the producers.

(2) The executive director shall develop forms for and

regulations governing the submission of the reports required by

this subsection.

(h) If the executive director determines that newspaper

publishers are not voluntarily meeting the target percentages

prescribed by this section for the program, the commission may

adopt mandatory enforcement measures.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.81, eff.

Sept. 1, 1995.

Sec. 361.431. PRIORITIZATION OF NEW TECHNOLOGY. (a) A

political subdivision or solid waste producer shall give

preference in contracting for the disposal of solid waste to

license or permit holders who use processes and technologies that

reduce the volume of sludge and hazardous waste that is being

disposed of through beneficial use land application, landfill

disposal, and other methods.

(b) Technology that reduces the volume of solid waste, destroys

the solid waste, or renders the solid waste inert is preferred to

methods referred to under Subsection (a), to minimize the

possibility of hazardous materials entering the state's air,

waterways, and water sources.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 9.06, eff. Sept. 1,

2001.

SUBCHAPTER O. LEAD-ACID BATTERIES

Sec. 361.451. LAND DISPOSAL PROHIBITED. (a) No person may

place a used lead-acid battery in mixed municipal solid waste nor

discard or otherwise dispose of a lead-acid battery except by

delivery to:

(1) a battery retailer or wholesaler;

(2) a secondary lead smelter; or

(3) a collection or recycling facility authorized under the laws

of this state or by the United States Environmental Protection

Agency.

(b) No battery retailer shall dispose of a used lead-acid

battery except by delivery to:

(1) a battery wholesaler or a secondary lead smelter, or an

agent thereof;

(2) a battery manufacturer for delivery to a secondary lead

smelter; or

(3) a collection or recycling facility authorized under the laws

of this state or by the United States Environmental Protection

Agency.

(c) Repealed by Acts 1997, 75th Leg., ch. 1072, Sec. 60(b)(3),

eff. Sept. 1, 1997.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 1072, Sec. 60(b)(3),

eff. Sept. 1, 1997.

Sec. 361.452. COLLECTION FOR RECYCLING. A person selling

lead-acid batteries at retail or offering lead-acid batteries for

retail sale in this state shall:

(1) accept from each customer, if offered, at least one but not

more than three lead-acid batteries for recycling; and

(2) post written notice, which must be at least 8-1/2 inches by

11 inches in size, containing the universal recycling symbol and

the following language:

(A) "It is illegal to discard or improperly dispose of a

motor-vehicle battery or other lead-acid battery.";

(B) "Recycle your used batteries."; and

(C) "State law requires us to accept used motor-vehicle

batteries or other lead-acid batteries for recycling."

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 899, Sec. 1.14, eff.

Aug. 30, 1993.

Sec. 361.453. INSPECTION OF BATTERY RETAILERS. The commission

shall produce, print, and distribute the notices required by

Section 361.452 to all places where lead-acid batteries are

offered for sale at retail. In performing its duties under this

section the commission may inspect any place, building, or

premises governed by Section 361.452. Failure to post the

required notice within three days following warning shall subject

the establishment to an administrative or a civil penalty under

Chapter 7, Water Code.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.82, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 37, eff.

Sept. 1, 1997.

Sec. 361.454. LEAD-ACID BATTERY WHOLESALERS. Any person selling

new lead-acid batteries at wholesale shall accept from customers,

at the point of transfer, used lead-acid batteries for recycling,

if offered by customers. A person accepting batteries in transfer

from a battery retailer shall remove batteries from the retail

point of collection within 90 days after acceptance.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 899, Sec. 1.15, eff.

Aug. 30, 1993.

SUBCHAPTER Q. POLLUTION PREVENTION

Sec. 361.501. DEFINITIONS. In this subchapter:

(1) "Acute hazardous waste" means hazardous waste listed by the

administrator of the United States Environmental Protection

Agency under the federal Solid Waste Disposal Act, as amended by

the Resource Conservation and Recovery Act of 1976 (42 U.S.C.

Section 6901 et seq.), because the waste meets the criteria for

listing hazardous waste identified in 40 C.F.R. Section

261.11(a)(2).

(2) Repealed by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec.

1.029, eff. Aug. 12, 1991.

(3) "Conditionally exempt small-quantity generator" means a

generator that does not accumulate more than 1,000 kilograms of

hazardous waste at any one time on his facility and who generates

less than 100 kilograms of hazardous waste in any given month.

(4) "Committee" means the waste reduction advisory committee

established by Section 361.0215.

(5) "Environment" means water, air, and land and the

interrelationship that exists among and between water, air, land,

and all living things.

(6) "Facility" means all buildings, equipment, structures, and

other stationary items located on a single site or on contiguous

or adjacent sites that are owned or operated by a person who is

subject to this subchapter or by a person who controls, is

controlled by, or is under common control with a person subject

to this subchapter.

(7) "Generator" and "generator of hazardous waste" have the

meaning assigned by Section 361.131.

(8) "Large-quantity generator" means a generator that generates,

through ongoing processes and operations at a facility:

(A) more than 1,000 kilograms of hazardous waste in a month; or

(B) more than one kilogram of acute hazardous waste in a month.

(9) "Media" and "medium" mean air, water, and land into which

waste is emitted, released, discharged, or disposed.

(10) "Pollutant" or "contaminant" includes any element,

substance, compound, disease-causing agent, or mixture that after

release into the environment and on exposure, ingestion,

inhalation, or assimilation into any organism, either directly

from the environment or indirectly by ingestion through food

chains, will or may reasonably be anticipated to cause death,

disease, behavioral abnormalities, cancer, genetic mutation,

physiological malfunctions, including malfunctions in

reproduction, or physical deformations in the organism or its

offspring. The term does not include petroleum, crude oil, or any

fraction of crude oil that is not otherwise specifically listed

or designated as a hazardous substance under Sections 101(14)(A)

through (F) of the environmental response law, nor does it

include natural gas, natural gas liquids, liquefied natural gas,

synthetic gas of pipeline quality, or mixtures of natural gas and

synthetic gas.

(11) "Source reduction" has the meaning assigned by the federal

Pollution Prevention Act of 1990, Pub.L. 101-508, Section 6603,

104 Stat. 1388.

(12) "Waste minimization" means a practice that reduces the

environmental or health hazards associated with hazardous wastes,

pollutants, or contaminants. Examples may include reuse,

recycling, neutralization, and detoxification.

Added by Acts 1991, 72nd Leg., ch. 296, Sec. 2.01, eff. June 7,

1991. Renumbered from Sec. 361.431 by Acts 1991, 72nd Leg., 1st

C.S., ch. 3, Sec. 1.028(a), eff. Aug. 12, 1991. Amended by Acts

1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.029, eff. Aug. 12, 1991.

Sec. 361.502. POLICY AND GOALS FOR SOURCE REDUCTION AND WASTE

MINIMIZATION. (a) It is the policy of the state to reduce

pollution at its source and to minimize the impact of pollution

in order to reduce risk to public health and the environment and

continue to enhance the quality of air, land, and waters of the

state where feasible.

(b) Source reduction is the primary goal of the state in

implementing this policy because hazardous wastes, pollutants,

and contaminants that are not generated or produced pose no

threat to the environment and eliminate societal management and

disposal costs.

(c) To further promote this policy, hazardous wastes,

pollutants, and contaminants that cannot be reduced at the source

should be minimized wherever possible. Waste minimization, while

secondary in preference to source reduction, is an important

means for achieving more effective protection of public health

and the environment while moving toward source reduction.

Added by Acts 1991, 72nd Leg., ch. 296, Sec. 2.01, eff. June 7,

1991. Renumbered from Sec. 361.432 by Acts 1991, 72nd Leg., 1st

C.S., ch. 3, Sec. 1.028(a), eff. Aug. 12, 1991.

Sec. 361.503. COMMISSION PLANS. (a) Consistent with state and

federal regulations, to achieve the policies stated in Section

361.502, the commission by rule shall, to the maximum extent that

is technologically and economically feasible:

(1) develop plans to reduce the release of pollutants or

contaminants into the air;

(2) develop plans to reduce the release of pollutants or

contaminants into water; and

(3) establish reasonable goals for the reduction of the volume

of hazardous waste generated in the state and the amount of

pollutants and contaminants using source reduction and waste

minimization.

(b) The commission by rule shall develop a list of pollutants or

contaminants and the level of releases of those pollutants or

contaminants subject to source reduction and waste minimization

planning.

Added by Acts 1991, 72nd Leg., ch. 296, Sec. 2.01, eff. June 7,

1991. Renumbered from Sec. 361.433 and amended by Acts 1991, 72nd

Leg., 1st C.S., ch. 3, Sec. 1.028(a), eff. Aug. 12, 1991. Amended

by Acts 1995, 74th Leg., ch. 76, Sec. 11.84, eff. Sept. 1, 1995.

Sec. 361.504. APPLICATION. (a) Except as provided by

Subsection (b), this subchapter applies to the following persons:

(1) all large-quantity generators of hazardous waste;

(2) all generators other than large-quantity generators and

conditionally exempt small-quantity generators; and

(3) persons subject to Section 313, Title III, Superfund

Amendments and Reauthorization Act of 1986 (42 U.S.C. Section

11023) whose releases exceed the levels established under Section

361.503(b).

(b) The commission by rule shall establish one or more schedules

for the application of the requirements of this subchapter to

designated classes of persons described by Subsection (a). The

schedule shall provide for the inclusion of all persons described

by Subsection (a) on a date to be determined by the commission,

and until that date this subchapter applies only to those persons

designated by rule of the commission.

(c) This subchapter does not apply to a facility regulated by

the Railroad Commission of Texas under Section 91.101 or 141.012,

Natural Resources Code.

Added by Acts 1991, 72nd Leg., ch. 296, Sec. 2.01, eff. June 7,

1991. Renumbered from Sec. 361.434 and amended by Acts 1991, 72nd

Leg., 1st C.S., ch. 3, Sec. 1.028(a), eff. Aug. 12, 1991. Amended

by Acts 1995, 74th Leg., ch. 76, Sec. 11.85, eff. Sept. 1, 1995.

Sec. 361.505. SOURCE REDUCTION AND WASTE MINIMIZATION PLANS.

(a) Persons identified under Section 361.504(a)(1) or (a)(3)

shall prepare a source reduction and waste minimization plan.

Plans developed under this section shall contain a separate

component addressing source reduction activities and a separate

component addressing waste minimization activities. The plan

shall include, at a minimum:

(1) an initial survey that identifies:

(A) for facilities subject to Section 361.504(a)(1), activities

that generate hazardous waste; and

(B) for facilities subject to Section 361.504(a)(3), activities

that result in the release of pollutants or contaminants

designated under Section 361.503(b);

(2) based on the initial survey, a prioritized list of

economically and technologically feasible source reduction and

waste minimization projects;

(3) an explanation of source reduction or waste minimization

projects to be undertaken, with a discussion of technical and

economic considerations, and environmental and human health risks

considered in selecting each project to be undertaken;

(4) an estimate of the type and amount of reduction anticipated;

(5) a schedule for the implementation of each source reduction

and waste minimization project;

(6) source reduction and waste minimization goals for the entire

facility, including incremental goals to aid in evaluating

progress;

(7) an explanation of employee awareness and training programs

to aid in accomplishing source reduction and waste minimization

goals;

(8) certification by the owner of the facility, or, if the

facility is owned by a corporation, by an officer of the

corporation that owns the facility who has the authority to

commit the corporation's resources to implement the plan, that

the plan is complete and correct;

(9) an executive summary of the plan; and

(10) identification of cases in which the implementation of a

source reduction or waste minimization activity designed to

reduce risk to human health or the environment may result in the

release of a different pollutant or contaminant or may shift the

release to another medium.

(b) The source reduction and waste minimization plan may

include:

(1) a discussion of the person's previous efforts at the

facility to reduce risk to human health and the environment or to

reduce the generation of hazardous waste or the release of

pollutants or contaminants;

(2) a discussion of the effect changes in environmental

regulations have had on the achievement of the source reduction

and waste minimization goals;

(3) the effect that events the person could not control have had

on the achievement of the source reduction and waste minimization

goals;

(4) a description of projects that have reduced the generation

of hazardous waste or the release of pollutants or contaminants;

and

(5) a discussion of the operational decisions made at the

facility that have affected the achievement of the source

reduction or waste minimization goals or other risk reduction

efforts.

(c) The commission shall adopt rules for the development of

simplified, as appropriate, source reduction and waste

minimization plans and reports for persons identified under

Section 361.504(a)(2).

(d) The commission shall provide information to aid in the

preparation of source reduction and waste minimization plans to

be prepared by a person under this section.

(e) Repealed by Acts 1995, 74th Leg., ch. 76, Sec. 11.334(c),

eff. Sept. 1, 1995.

Added by Acts 1991, 72nd Leg., ch. 296, Sec. 2.01, eff. June 7,

1991. Renumbered from Sec. 361.435 and amended by Acts 1991, 72nd

Leg., 1st C.S., ch. 3, Sec. 1.028(a), eff. Aug. 12, 1991. Amended

by Acts 1995, 74th Leg., ch. 76, Sec. 11.86, eff. Sept. 1, 1995;

Acts 1995, 74th Leg., ch. 76, Sec. 11.334(c), eff. Sept. 1, 1995.

Sec. 361.506. SOURCE REDUCTION AND WASTE MINIMIZATION ANNUAL

REPORT. (a) A person required to develop a source reduction and

waste minimization plan for a facility under this subchapter

shall submit to the commission an annual report and a current

executive summary according to any schedule developed under

Section 361.504.

(b) The annual report shall comply with rules adopted by the

commission. The report shall detail the facility's progress in

implementing the source reduction and waste minimization plan and

include:

(1) an assessment of the progress toward the achievement of the

facility source reduction goal and the facility waste

minimization goal;

(2) a statement to include, for facilities subject to Section

361.504(a)(1), the amount of hazardous waste generated and, for

facilities subject to Section 361.504(a)(3), the amount of the

release of pollutants or contaminants designated under Section

361.503(b) in the year preceding the report, and a comparison of

those amounts with the amounts generated or released in a base

year selected by the commission; and

(3) any modification to the plan.

(c) The annual report may include:

(1) a discussion of the person's previous effort at the facility

to reduce hazardous waste or the release of pollutants or

contaminants through source reduction or waste minimization;

(2) a discussion of the effect changes in environmental

regulations have had on the achievement of the source reduction

and waste minimization goals;

(3) the effect that events the person could not control have had

on the achievement of the source reduction and waste minimization

goals; and

(4) a discussion of the operational decisions the person has

made that have affected the achievement of the source reduction

and waste minimization goals.

(d) The annual report shall contain a separate component

addressing source reduction activities and a separate component

addressing waste minimization activities.

Added by Acts 1991, 72nd Leg., ch. 296, Sec. 2.01, eff. June 7,

1991. Renumbered from Sec. 361.436 and amended by Acts 1991, 72nd

Leg., 1st C.S., ch. 3, Sec. 1.028(a), eff. Aug. 12, 1991. Amended

by Acts 1995, 74th Leg., ch. 76, Sec. 11.87, eff. Sept. 1, 1995.

Sec. 361.507. ADMINISTRATIVE COMPLETENESS. (a) The commission

may review a source reduction and waste minimization plan or

annual report to determine whether the plan or report complies

with this subchapter and rules adopted under Section 361.504,

361.505, or 361.506, as appropriate.

(b) Failure to have a source reduction and waste minimization

plan in accordance with Sections 361.504 and 361.505 or failure

to submit a source reduction and waste minimization annual report

in accordance with Section 361.506 is a violation of this

chapter.

Added by Acts 1991, 72nd Leg., ch. 296, Sec. 2.01, eff. June 7,

1991. Renumbered from Sec. 361.437 and amended by Acts 1991, 72nd

Leg., 1st C.S., ch. 3, Sec. 1.028(a), eff. Aug. 12, 1991. Amended

by Acts 1995, 74th Leg., ch. 76, Sec. 11.88, eff. Sept. 1, 1995.

Sec. 361.508. CONFIDENTIALITY. (a) A source reduction and

waste minimization plan shall be maintained at each facility

owned or operated by a person who is subject to this subchapter

and shall be available to commission personnel for inspection.

The source reduction and waste minimization plan is not a public

record for the purposes of Chapter 552, Government Code.

(b) The executive summary and the annual report are public

records. On request, the person shall make available to the

public a copy of the executive summary or annual report.

(c) If an owner or operator of a facility for which a source

reduction and waste minimization plan has been prepared shows to

the satisfaction of the commission that an executive summary,

annual report, or portion of a summary or report prepared under

this subchapter would divulge a trade secret if made public, the

commission shall classify as confidential the summary, report, or

portion of the summary or report.

(d) To the extent that a plan, executive summary, annual report,

or portion of a plan, summary, or annual report would otherwise

qualify as a trade secret, an action by the commission or an

employee of the commission does not affect its status as a trade

secret.

(e) Information classified by the commission as confidential

under this section is not a public record for purposes of Chapter

552, Government Code, and may not be used in a public hearing or

disclosed to a person outside the commission unless a court

decides that the information is necessary for the determination

of an issue being decided at the public hearing.

Added by Acts 1991, 72nd Leg., ch. 296, Sec. 2.01, eff. June 7,

1991. Renumbered from Sec. 361.438 by Acts 1991, 72nd Leg., 1st

C.S., ch. 3, Sec. 1.028(a), eff. Aug. 12, 1991. Amended by Acts

1995, 74th Leg., ch. 76, Sec. 5.95(88), 11.89, eff. Sept. 1,

1995.

Sec. 361.509. SOURCE REDUCTION AND WASTE MINIMIZATION

ASSISTANCE. (a) The office of pollution prevention established

under Section 361.0216 shall assist generators of hazardous waste

and owners or operators of facilities that release pollutants or

contaminants in reducing the volume, toxicity, and adverse public

health and environmental effects of hazardous waste generated or

pollutants or contaminants released in the state. To provide the

assistance, the office may:

(1) compile, organize, and make available for distribution

information on source reduction and waste minimization

technologies and procedures;

(2) compile and make available for distribution to business and

industry a list of consultants on source reduction and waste

minimization technologies and procedures and a list of

researchers at state universities who can assist in source

reduction and waste minimization activities;

(3) sponsor and conduct conferences and individualized workshops

on source reduction and waste minimization for specific classes

of business or industry;

(4) facilitate and promote the transfer of source reduction and

waste minimization technologies and procedures among businesses

and industries;

(5) if appropriate, develop and distribute model source

reduction and waste minimization plans for the major classes of

business or industry, as identified by the office, that generate

and subsequently treat, store, or dispose of hazardous waste or

that release a pollutant or contaminant in the state;

(6) develop and make available for distribution recommended

source reduction and waste minimization audit procedures for use

by business or industry in conducting internal source reduction

and waste minimization audits;

(7) provide to business and industry, as resources allow,

on-site assistance in identifying potential source reduction and

waste minimization techniques and practices and in conducting

internal source reduction and waste minimization audits;

(8) compile and make available for distribution information on

tax benefits available to business or industry for implementing

source reduction and waste minimization technologies and

practices;

(9) establish procedures for setting priorities among key

industries and businesses for receiving assistance from the

office;

(10) develop the information base and data collection programs

necessary to set program priorities and to evaluate progress in

source reduction and waste minimization;

(11) develop training programs and materials for state and local

regulatory personnel and private business and industry regarding

the nature and applicability of source reduction and waste

minimization practices;

(12) produce a biennial report on source reduction and waste

minimization activities, achievements, problems, and goals,

including a biennial work plan;

(13) participate in existing state, federal, and industrial

networks of individuals and groups involved in source reduction

and waste minimization; and

(14) publicize to business and industry, and participate in and

support, waste exchange programs.

(b) The commission shall provide education and training to river

authorities, municipalities, and public groups on source

reduction and waste minimization technologies and practices.

(c) The commission shall develop incentives to promote the

implementation of source reduction and waste minimization,

including:

(1) commission recommendations to the governor for awards in

recognition of source reduction and waste minimization efforts;

(2) an opportunity by rules of the commission for an owner or

operator of a facility to be exempted from the requirements of

this subchapter on meeting appropriate criteria for practical

economic and technical completion of the source reduction and

waste minimization plan for the facility; and

(3) expedited review of a permit amendment application if the

amendment is necessary to implement a source reduction and waste

minimization project, considering only the directly affected

parts of the permit.

(d) The commission shall work closely with the Gulf Coast

Hazardous Substance Research Center to identify areas in which

the center could perform research in the development of

alternative technologies or conduct related projects to promote

source reduction and waste minimization.

Added by Acts 1991, 72nd Leg., ch. 296, Sec. 2.01, eff. June 7,

1991. Renumbered from Sec. 361.439 by Acts 1991, 72nd Leg., 1st

C.S., ch. 3, Sec. 1.028(a), eff. Aug. 12, 1991. Amended by Acts

1995, 74th Leg., ch. 76, Sec. 11.90, eff. Sept. 1, 1995.

SUBCHAPTER R. USE OF LAND OVER MUNICIPAL SOLID WASTE LANDFILLS

Sec. 361.531. DEFINITIONS. In this subchapter:

(1) "Develop" or "development" means an activity on or related

to real property that is intended to lead to the construction or

alteration of an enclosed structure for the use or occupation of

people for a commercial or public purpose or to the construction

of residences for three or more families.

(2) "Municipal solid waste landfill unit" means a discrete area

of land or an excavation that receives municipal solid waste or

other solid wastes approved under this chapter and that is not a

land application unit, surface impoundment, injection well, or

waste pile as those terms are defined by 40 C.F.R. Section 257.2.

Added by Acts 1993, 73rd Leg., ch. 770, Sec. 1, eff. Sept. 1,

1993.

Sec. 361.532. PERMIT REQUIRED FOR DEVELOPMENT OF CERTAIN LAND.

(a) The owner or lessee of land located over any part of a

closed municipal solid waste landfill unit may not develop the

land unless the owner or lessee holds a permit for the

development issued under this subchapter.

(b) This subchapter does not apply to an activity associated

with solid waste disposal that is approved by the commission.

(c) The commission shall charge any applicant for a permit under

this subchapter the actual cost of reviewing any application

prior to the issuance of a permit.

Added by Acts 1993, 73rd Leg., ch. 770, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.92, eff.

Sept. 1, 1995.

Sec. 361.533. APPLICATION FOR DEVELOPMENT PERMIT. (a) The

owner or lessee of land located over any part of a closed

municipal solid waste landfill facility may apply for a permit to

develop the land. The owner or lessee shall submit to the

executive director an application for a permit on forms

prescribed by the commission not later than 45 days before the

development begins. The application must include a registered

professional engineer's verified certification that the proposed

development is necessary to reduce a potential threat to public

health or the environment or that the proposed development will

not increase or create a potential threat to public health or the

environment. The certification must indicate the registered

professional engineer's determination of whether the proposed

development will damage the integrity or function of any

component of the landfill's:

(1) final cover;

(2) containment systems;

(3) monitoring systems; or

(4) liners.

(b) The engineer's certification required under Subsection (a)

must include documentation of all studies or data on which the

engineer relied.

Added by Acts 1993, 73rd Leg., ch. 770, Sec. 1, eff. Sept. 1,

1993.

Sec. 361.534. PERMIT PUBLIC MEETING. (a) The commission may

hold a public meeting on an application under this subchapter.

(b) The commission shall hold a public meeting on an application

under this subchapter:

(1) on the request of a member of the legislature who represents

the general area in which the development is proposed to be

located; or

(2) if the executive director determines that there is

substantial public interest in the proposed development.

(c) The commission by mail shall notify the applicant of the

date, time, and place of the public meeting. The commission

shall require the applicant to publish notice of the public

meeting in a newspaper that is generally circulated in each

county in which the property proposed for development is located.

The published notice must appear at least once a week for the

two weeks before the date of the public meeting.

Added by Acts 1993, 73rd Leg., ch. 770, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

582, Sec. 5, eff. September 1, 2005.

Sec. 361.535. ISSUANCE OF PERMIT; PERMIT CONDITIONS. (a) The

commission may issue a permit for the development of land over a

closed municipal solid waste landfill facility only if the

commission finds that the proposed development will not increase

or create a potential threat to public health or the environment.

(b) The commission may impose conditions on a permit that are

designed to prevent a threat to public health or the environment.

Conditions may include:

(1) restrictions on building types, construction methods,

pilings, boring, or digging;

(2) requiring ventilation, emissions or water quality monitoring

devices, soil testing, warnings to subsequent owners or lessees,

maintenance of structures or landfill containment, or the

placement of additional soil layers or building pads; or

(3) any other conditions the commission finds to be reasonable

and necessary to protect the public health or the environment or

to ensure compliance with rules or conditions adopted or imposed

under this subchapter.

Added by Acts 1993, 73rd Leg., ch. 770, Sec. 1, eff. Sept. 1,

1993.

Sec. 361.536. REQUIREMENTS FOR STRUCTURES ON CLOSED MUNICIPAL

SOLID WASTE LANDFILL FACILITY. (a) The owner or lessee of an

existing or new structure that overlies a closed municipal solid

waste landfill facility shall install automatic methane gas

sensors approved by the commission and designed to trigger an

audible alarm if the volumetric concentration of methane in the

sampled air is greater than one percent.

(b) In the development of land that overlies a closed municipal

solid waste landfill facility, a person may not, unless approved

by the commission:

(1) drive piling into or through the final cover or a liner;

(2) bore through or otherwise penetrate the final cover or a

liner; or

(3) construct an enclosed area under the natural grade of the

land or under the grade of the final cover of the closed

landfill.

(c) The owner or lessee of a structure built over a closed

municipal solid waste landfill facility shall modify the

structure as is necessary to comply with commission rules for a

new structure that overlies a landfill to minimize the effects

of, or to prevent, gas accumulation. The commission shall adopt

rules to allow the owner or lessee of a structure a reasonable

amount of time to make required modifications.

(d) The commission by rule shall require plans for a new

structure over a closed municipal solid waste landfill facility

to prevent or minimize the effects of harmful gas accumulation.

At a minimum, the commission shall require:

(1) ventilation or active gas collection systems;

(2) a low gas-permeable membrane and a vented, permeable layer

of an open-graded, clean aggregate material installed between the

area below the slab for the structure and the soil of the final

cover; and

(3) automatic methane gas sensors that will sound an audible

alarm if the sensor detects a methane gas volumetric

concentration of greater than one percent installed:

(A) within the venting pipe or permeable layer; and

(B) inside the structure.

Added by Acts 1993, 73rd Leg., ch. 770, Sec. 1, eff. Sept. 1,

1993.

Sec. 361.537. LEASE RESTRICTION; NOTICE TO LESSEE. A person may

not lease or offer for lease land that overlies a closed

municipal solid waste landfill facility unless:

(1) existing development on the land is in compliance with this

subchapter; or

(2) the person gives notice to the prospective lessee of what is

required to bring the land and any development on the land into

compliance with this subchapter and the prohibitions or

requirements for future development imposed by this subchapter

and by any permit issued for the land under this subchapter.

Added by Acts 1993, 73rd Leg., ch. 770, Sec. 1, eff. Sept. 1,

1993.

Sec. 361.538. SOIL TEST REQUIRED BEFORE DEVELOPMENT OF CERTAIN

LAND. (a) A person may not undertake the development of a tract

of land that is greater than one acre in area unless the person

has conducted soil tests, in accordance with commission rules, to

determine whether any part of the tract overlies a closed

municipal solid waste landfill facility.

(b) Tests under this section must be conducted by a registered

professional engineer.

(c) If an engineer who conducts a test under this section

determines that part of the tract overlies a closed municipal

solid waste landfill facility, the engineer shall notify the

following persons of the determination:

(1) each owner and each lessee of the tract;

(2) the commission; and

(3) any local governmental official with the authority to

disapprove an application for development.

(d) A local government official who receives a notice under this

section shall prepare a written notice stating the legal

description of the portion of the tract that overlies a closed

municipal solid waste landfill facility, the current owner of the

tract, notice of the tract's former use, and notice of the

restrictions on the development or lease of the land imposed by

this subchapter. The official shall file for record the notice in

the real property records in the county where the tract is

located.

(e) The owner or lessee of land for which a test is done under

this section shall send the test results to the executive

director not later than the 30th day before the development

begins.

Added by Acts 1993, 73rd Leg., ch. 770, Sec. 1, eff. Sept. 1,

1993.

Sec. 361.539. NOTICE TO BUYERS, LESSEES, AND OCCUPANTS. (a) An

owner of land that overlies a closed municipal solid waste

landfill facility shall prepare a written notice stating the

former use of the facility, the legal description of the

pertinent part of the land, notice of the restrictions on the

development or lease of the land imposed by this subchapter, and

the name of the owner. The owner shall file for record the notice

in the real property records in the county where the land is

located.

(b) An owner of land that overlies a closed municipal solid

waste landfill facility shall notify each lessee and each

occupant of a structure that overlies the site of:

(1) the land's former use as a landfill; and

(2) the structural controls in place to minimize potential

future danger posed by the landfill.

Added by Acts 1993, 73rd Leg., ch. 770, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER S. MEDICAL WASTE; CRIMINAL PENALTIES

Subchapter S, Medical Waste; Criminal Penalties, consisting of

Secs. 361.560 to 361.567, was added by Acts 1995, 74th Leg., ch.

448, Sec. 1.

For another Subchapter S, Voluntary Cleanup Program, added by

Acts 1995, 74th Leg., ch. 986, Sec. 1, see Sec. 361.601 et seq.,

post.

Sec. 361.560. DEFINITIONS. In this subchapter:

(1), (2) Repealed by Acts 1997, 75th Leg., ch. 1072, Sec.

60(b)(3), eff. Sept. 1, 1997.

(3) "Medical waste" includes animal waste, bulk blood and blood

products, microbiological waste, pathological waste, sharps, and

special waste from health care-related facilities as those terms

are defined in 25 TAC Section 1.132 (Tex. Dept. of Health,

Definition, Treatment, and Disposition of Special Waste from

Health Care-Related Facilities). The term does not include

medical waste produced on farmland and ranchland as defined in

Section 252.001(6), Agriculture Code. The term does not include

artificial, nonhuman materials removed from a patient and

requested by the patient, including but not limited to orthopedic

devices and breast implants.

(4) Repealed by Acts 1997, 75th Leg., ch. 1072, Sec. 60(b)(3),

eff. Sept. 1, 1997.

Added by Acts 1995, 74th Leg., ch. 448, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 185, Sec. 1, eff.

Sept. 1, 1997.

Sec. 361.561. RADIOACTIVE MEDICAL WASTE. Disposal of

radioactive medical waste is governed by Chapter 401.

Added by Acts 1995, 74th Leg., ch. 448, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER S. VOLUNTARY CLEANUP PROGRAM

Subchapter S, Voluntary Cleanup Program, consisting of Secs.

361.601 to 361.613, was added by Acts 1995, 74th Leg., ch. 986,

Sec. 1.

For another Subchapter S, Medical Waste; Criminal Penalties,

added by Acts 1995, 74th Leg., ch. 448, Sec. 1, see Sec. 361.560

et seq., ante.

Sec. 361.601. DEFINITIONS. In this subchapter:

(1) "Contaminant" includes:

(A) solid waste;

(B) hazardous waste;

(C) a hazardous waste constituent listed in 40 C.F.R. Part 261,

Subpart D, or Table 1, 40 C.F.R. Section 261.24;

(D) a pollutant as defined in Section 26.001, Water Code; and

(E) a hazardous substance:

(i) as defined in Section 361.003; or

(ii) subject to Sections 26.261-26.268, Water Code.

(2) "Environmental assessment" means the assessment described by

Section 361.604.

(3) "Response action" means the cleanup or removal of a

hazardous substance or contaminant from the environment,

excluding a waste, pollutant, or substance regulated by or that

results from an activity under the jurisdiction of the Railroad

Commission of Texas under Chapter 91 or 141, Natural Resources

Code, or Chapter 27, Water Code.

(4) "Voluntary cleanup" means a response action taken under and

in compliance with this subchapter.

Added by Acts 1995, 74th Leg., ch. 986, Sec. 1, eff. Sept. 1,

1995.

Sec. 361.602. PURPOSE. The purpose of the voluntary cleanup

program is to provide incentive to remediate property by removing

liability of lenders and future landowners. The program does not

replace other voluntary actions and is restricted to voluntary

actions.

Added by Acts 1995, 74th Leg., ch. 986, Sec. 1, eff. Sept. 1,

1995.

Sec. 361.603. ELIGIBILITY FOR VOLUNTARY CLEANUP PROGRAM. (a)

Any site is eligible for participation in the voluntary cleanup

program except the portion of a site that is subject to a

commission permit or order.

(b) A person electing to participate in the voluntary cleanup

program must:

(1) enter into a voluntary cleanup agreement as provided by

Section 361.606; and

(2) pay all costs of commission oversight of the voluntary

cleanup.

Text of subsec. (c) effective upon agreement with United States

Environmental Protection Agency

(c) Notwithstanding Subsection (a), a site or portion of a site

that is subject to a commission permit or order is eligible for

participation in the voluntary cleanup program on dismissal of

the permit or order. An administrative penalty paid to the

general revenue fund under the permit or order is nonrefundable.

Added by Acts 1995, 74th Leg., ch. 986, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 855, Sec. 2; Acts

1997, 75th Leg., ch. 1418, Sec. 1.

Sec. 361.6035. ELIGIBILITY OF CERTAIN PERSONS FOR RELEASE FROM

LIABILITY.

Text of section effective upon agreement with United States

Environmental Protection Agency

(a) A person who purchased a site before September 1, 1995, is

released, on certification under Section 361.609, from all

liability to the state for cleanup of contamination that was

released at the site covered by the certificate before the

purchase date, except for releases or consequences that the

person contributed to or caused, if:

(1) the person did not operate the site, or any portion of the

site, before the purchase date; and

(2) another person that is a responsible party under Section

361.271 or 361.275(g) successfully completes a voluntary cleanup

of the site under this subchapter.

(b) A person described by Subsection (a)(2):

(1) remains liable to the state for any contamination that was

released at the site before the date the certificate is issued;

and

(2) is not liable to the state for any contamination that was

released at the site after the date the certificate is issued

unless the person:

(A) contributes to or causes the release of contamination; or

(B) changes the land use from the use specified in the

certificate of completion if the new use may result in increased

risks to human health or the environment.

Added by Acts 1997, 75th Leg., ch. 855, Sec. 3; Acts 1997, 75th

Leg., ch. 1418, Sec. 2.

Sec. 361.604. APPLICATION TO PARTICIPATE IN VOLUNTARY CLEANUP

PROGRAM. (a) A person who desires to participate in the

voluntary cleanup program under this subchapter must submit to

the commission an application and an application fee as

prescribed by this section.

Text of subsec. (b) effective until agreement with United States

Environmental Protection Agency

(b) An application submitted under this section must:

(1) be on a form provided by the executive director;

(2) contain:

(A) general information concerning:

(i) the person and the person's capability, including the

person's financial capability, to perform the voluntary cleanup;

and

(ii) the site;

(B) other background information requested by the executive

director; and

(C) an environmental assessment of the actual or threatened

release of the hazardous substance or contaminant at the site;

(3) be accompanied by an application fee of $1,000; and

(4) be submitted according to schedules set by commission rule.

Text of subsec. (b) effective upon agreement with United States

Environmental Protection Agency

(b) An application submitted under this section must:

(1) be on a form provided by the executive director;

(2) contain:

(A) general information concerning:

(i) the person and the person's capability, including the

person's financial capability, to perform the voluntary cleanup;

(ii) the site; and

(iii) whether the voluntary cleanup is subject to Section

361.6035;

(B) other background information requested by the executive

director; and

(C) an environmental assessment of the actual or threatened

release of the hazardous substance or contaminant at the site;

(3) be accompanied by an application fee of $1,000; and

(4) be submitted according to schedules set by commission rule.

(c) The environmental assessment required by Subsection (b) must

include:

(1) a legal description of the site;

(2) a description of the physical characteristics of the site;

(3) the operational history of the site to the extent that

history is known by the applicant;

(4) information of which the applicant is aware concerning the

nature and extent of any relevant contamination or release at the

site and immediately contiguous to the site, or wherever the

contamination came to be located; and

(5) relevant information of which the applicant is aware

concerning the potential for human exposure to contamination at

the site.

(d) An application shall be processed in the order in which it

is received.

(e) Fees collected under this section shall be deposited to the

credit of the waste management account.

Added by Acts 1995, 74th Leg., ch. 986, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 333, Sec. 57, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 855, Sec. 4; Acts 1997,

75th Leg., ch. 1418, Sec. 3.

Sec. 361.605. REJECTION OF APPLICATION. (a) The executive

director may reject an application submitted under Section

361.604 if:

(1) an administrative, state, or federal enforcement action is

pending that concerns the remediation of the hazardous substance

or contaminant described in the application;

(2) a federal grant requires an enforcement action at the site;

(3) the application is not complete or accurate; or

(4) the site is ineligible under Section 361.603.

(b) If an application is rejected because it is not complete or

accurate, the executive director, not later than the 45th day

after receipt of the application, shall provide the person with a

list of all information needed to make the application complete

or accurate. A person may resubmit an application once without

submitting an additional application fee if the person resubmits

the application not later than the 45th day after the date the

executive director issues notice that the application has been

rejected.

(c) If the executive director rejects the application, the

executive director shall:

(1) notify the person that the application has been rejected;

(2) explain the reasons for rejection of the application; and

(3) inform the person that the commission will refund half the

person's application fee unless the person indicates a desire to

resubmit an application.

Added by Acts 1995, 74th Leg., ch. 986, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 855, Sec. 5, eff.

Sept. 1, 1997.

Sec. 361.606. VOLUNTARY CLEANUP AGREEMENT. (a) Before the

executive director evaluates any plan or report detailing the

remediation goals and proposed methods of remediation, the person

desiring to participate in the voluntary cleanup program must

enter into a voluntary cleanup agreement that sets forth the

terms and conditions of the evaluation of the reports and the

implementation of work plans.

(b) A voluntary cleanup agreement must provide for:

(1) recovery by the commission of all reasonable costs:

(A) incurred by the commission in review and oversight of the

person's work plan and reports and as a result of the

commission's field activities;

(B) attributable to the voluntary cleanup agreement; and

(C) in excess of the amount of fees submitted by the applicant

under Section 361.604;

(2) a schedule of payments to the commission to be made by the

person for recovery of all commission costs fairly attributable

to the voluntary cleanup program, including direct and indirect

costs of overhead, salaries, equipment, and utilities, and legal,

management, and support costs; and

(3) appropriate tasks, deliverables, and schedules.

(c) The voluntary cleanup agreement shall:

(1) identify all statutes and rules that must be complied with;

(2) describe any work plan or report to be submitted for review

by the executive director, including a final report that provides

all information necessary to verify that all work contemplated by

the voluntary cleanup agreement has been completed;

(3) include a schedule for submitting the information required

by Subdivision (2); and

(4) state the technical standards to be applied in evaluating

the work plans and reports, with reference to the proposed future

land use to be achieved.

(d) If an agreement is not reached between a person desiring to

participate in the voluntary cleanup program and the executive

director on or before the 30th day after good faith negotiations

have begun:

(1) the person or the executive director may withdraw from the

negotiations; and

(2) the commission retains the person's application fee.

(e) The commission may not initiate an enforcement action

against a person who is in compliance with this section for the

contamination or release that is the subject of the voluntary

cleanup agreement or for the activity that resulted in the

contamination or release.

Added by Acts 1995, 74th Leg., ch. 986, Sec. 1, eff. Sept. 1,

1995.

Sec. 361.607. TERMINATION OF AGREEMENT; COST RECOVERY. (a) The

executive director or the person in its sole discretion may

terminate the agreement by giving 15 days' advance written notice

to the other. Only those costs incurred or obligated by the

executive director before notice of termination of the agreement

are recoverable under the agreement if the agreement is

terminated.

(b) Termination of the agreement does not affect any right the

executive director has under other law to recover costs.

(c) If the person does not pay to the commission the state's

costs associated with the voluntary cleanup before the 31st day

after the date the person receives notice that the costs are due

and owing, the attorney general, at the request of the executive

director, shall bring an action in the name of the state in

Travis County to recover the amount owed and reasonable legal

expenses, including attorney's fees, witness costs, court costs,

and deposition costs.

Added by Acts 1995, 74th Leg., ch. 986, Sec. 1, eff. Sept. 1,

1995.

Sec. 361.608. VOLUNTARY CLEANUP WORK PLANS AND REPORTS. (a)

After signing a voluntary cleanup agreement, the person shall

prepare and submit the appropriate work plans and reports to the

executive director.

(b) The executive director shall review and evaluate the work

plans and reports for accuracy, quality, and completeness. The

executive director may approve a voluntary cleanup work plan or

report or, if a work plan or report is not approved, notify the

person concerning additional information or commitments needed to

obtain approval.

(c) At any time during the evaluation of a work plan or report,

the executive director may request the person to submit

additional or corrected information.

(d) After considering future land use, the executive director

may approve work plans and reports submitted under this section

that do not require removal or remedy of all discharges,

releases, and threatened releases at a site if the partial

response actions for the property:

(1) will be completed in a manner that protects human health and

the environment;

(2) will not cause, contribute, or exacerbate discharges,

releases, or threatened releases that are not required to be

removed or remedied under the work plan; and

(3) will not interfere with or substantially increase the cost

of response actions to address the remaining discharges,

releases, or threatened releases.

Added by Acts 1995, 74th Leg., ch. 986, Sec. 1, eff. Sept. 1,

1995.

Sec. 361.609. CERTIFICATE OF COMPLETION. (a) If the executive

director determines that a person has successfully completed a

voluntary cleanup approved under this subchapter, the executive

director shall certify that the action has been completed by

issuing the person a certificate of completion.

(b) The certificate of completion shall:

(1) acknowledge the protection from liability provided by

Section 361.610;

(2) indicate the proposed future land use; and

(3) include a legal description of the site and the name of the

site's owner at the time the application to participate in the

voluntary cleanup program was filed.

(c) If the executive director determines that the person has not

successfully completed a voluntary cleanup approved under this

subchapter, the executive director shall notify the person who

undertook the voluntary cleanup and the current owner of the site

that is the subject of the cleanup of this determination.

Added by Acts 1995, 74th Leg., ch. 986, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 855, Sec. 6, eff.

Sept. 1, 1997.

Sec. 361.610. PERSONS RELEASED FROM LIABILITY. (a) A person

who is not a responsible party under Section 361.271 or

361.275(g) at the time the person applies to perform a voluntary

cleanup:

(1) does not become a responsible party solely because the

person signs the application; and

(2) is released, on certification under Section 361.609, from

all liability to the state for cleanup of areas of the site

covered by the certificate, except for releases and consequences

that the person causes.

(b) A person who is not a responsible party under Section

361.271 or 361.275(g) at the time the commission issues a

certificate of completion under Section 361.609 is released, on

issuance of the certificate, from all liability to the state for

cleanup of areas of the site covered by the certificate, except

for releases and consequences that the person causes.

(c) The release from liability provided by this section does not

apply to a person who:

(1) acquires a certificate of completion by fraud,

misrepresentation, or knowing failure to disclose material

information;

(2) knows at the time the person acquires an interest in the

site for which the certificate of completion was issued that the

certificate was acquired in a manner provided by Subdivision (1);

or

(3) changes land use from the use specified in the certificate

of completion if the new use may result in increased risks to

human health or the environment.

Added by Acts 1995, 74th Leg., ch. 986, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 855, Sec. 7, eff.

Sept. 1, 1997.

Sec. 361.611. PERMIT NOT REQUIRED. (a) A state or local permit

is not required for removal or remedial action conducted on a

site as part of a voluntary cleanup under this subchapter. A

person shall coordinate a voluntary cleanup with ongoing federal

and state hazardous waste programs.

(b) The commission by rule shall require that the person

conducting the voluntary cleanup comply with any federal or state

standard, requirement, criterion, or limitation to which the

remedial action would otherwise be subject if a permit were

required.

Added by Acts 1995, 74th Leg., ch. 986, Sec. 1, eff. Sept. 1,

1995.

Sec. 361.612. PUBLIC PARTICIPATION. The commission may adopt

rules pertaining to public participation in voluntary cleanup

decisions.

Added by Acts 1995, 74th Leg., ch. 986, Sec. 1, eff. Sept. 1,

1995.

Sec. 361.613. COST REPORT; BUDGET ALLOCATION. (a) The

executive director annually shall calculate the commission's

costs to administer the voluntary cleanup program under this

subchapter and shall publish in the Texas Register the rates

established for the purposes of identifying the costs recoverable

by the commission under this subchapter.

(b) Costs recovered under this subchapter and appropriated to

the commission shall be budgeted and distributed to each

organizational unit of the commission solely on the basis of

costs fairly attributable to the voluntary cleanup program.

Added by Acts 1995, 74th Leg., ch. 986, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER T. FIDUCIARY LIABILITY

Sec. 361.651. DEFINITIONS. In this subchapter:

(1) "Fiduciary":

(A) means a person acting for the benefit of another party as a

bona fide:

(i) trustee;

(ii) executor;

(iii) administrator;

(iv) custodian;

(v) guardian of an estate or guardian ad litem;

(vi) receiver;

(vii) conservator;

(viii) committee of the estate of an incapacitated person;

(ix) personal representative;

(x) trustee, including a successor to a trustee, under an

indenture agreement, trust agreement, lease, or similar financing

agreement, for debt securities, certificates of interest or

certificates of participation in debt securities, or other forms

of indebtedness as to which the trustee is not, in the capacity

of trustee, the lender; or

(xi) representative in any other capacity that the commission,

after providing public notice, determines to be similar to the

capacities described in Subparagraphs (i)-(x); and

(B) does not include:

(i) a person that is acting as a fiduciary with respect to a

trust or other fiduciary estate that was organized for the

primary purpose of, or is engaged in, actively carrying on a

trade or business for profit, unless the trust or other fiduciary

estate was created as part of, or to facilitate, one or more

estate plans or because of the incapacity of a natural person; or

(ii) a person that acquires ownership or control of a solid

waste facility with the objective purpose of avoiding liability

of the person or of any other person.

(2) "Fiduciary capacity" means the capacity of a person in

holding title to a solid waste facility or otherwise having

control of or an interest in the solid waste facility pursuant to

the exercise of the responsibilities of the person as a

fiduciary.

(3) "Solid waste facility":

(A) means:

(i) all contiguous land, including structures, appurtenances,

and other improvements on the land, used for processing, storing,

or disposing of solid waste, including a publicly or privately

owned solid waste facility consisting of several processing,

storage, or disposal operational units such as one or more

landfills, surface impoundments, or a combination of units; and

(ii) any building, structure, installation, equipment, pipe, or

pipeline, including any pipe into a sewer or publicly owned

treatment works, well, pit, pond, lagoon, impoundment, ditch,

landfill, storage container, motor vehicle, rolling stock, or

aircraft, or any site or area where a hazardous substance has

been deposited, stored, disposed of, placed, or otherwise come to

be located; and

(B) does not include a:

(i) consumer product in consumer use; or

(ii) vessel.

Added by Acts 1997, 75th Leg., ch. 793, Sec. 15, eff. Sept. 1,

1997.

Sec. 361.652. LIABILITY OF FIDUCIARIES. (a) Except as

otherwise provided by Subchapter I, Chapter 26, Water Code, or

rules adopted under that subchapter, the liability of a fiduciary

under this code or the Water Code for the release or threatened

release of solid waste at, from, or in connection with a solid

waste facility held in a fiduciary capacity does not exceed the

assets held in the fiduciary capacity.

(b) Subsection (a) does not apply to the extent that a person is

liable independently of the person's ownership of a solid waste

facility as a fiduciary or actions taken in a fiduciary capacity.

(c) Subsections (a) and (d) do not limit the liability

pertaining to a release or threatened release of solid waste if

negligence, gross negligence, or wilful misconduct of a fiduciary

causes or contributes to the release or threatened release.

(d) Except as otherwise provided by Subchapter I, Chapter 26,

Water Code, or rules adopted under that subchapter, a fiduciary

is not liable in the fiduciary's personal capacity under this

code or the Water Code for:

(1) undertaking or directing another person to undertake a

response action under the national contingency plan adopted under

42 U.S.C. Section 9605, under a commission-approved cleanup plan,

or under the direction of an on-scene coordinator designated

under the national contingency plan or a commission-approved

cleanup plan;

(2) undertaking or directing another person to undertake any

other lawful means of addressing solid waste in connection with

the solid waste facility;

(3) terminating the fiduciary relationship;

(4) including in the terms of the fiduciary agreement a

covenant, warranty, or other term or condition that relates to

compliance with an environmental law or monitoring or enforcing

the term or condition;

(5) monitoring or undertaking one or more inspections of the

solid waste facility;

(6) providing financial or other advice or counseling to other

parties to the fiduciary relationship, including the settlor or

beneficiary;

(7) restructuring, renegotiating, or otherwise altering the

terms and conditions of the fiduciary relationship;

(8) administering, as a fiduciary, a solid waste facility that

was contaminated before the fiduciary relationship began; or

(9) declining to take an action described by Subdivisions

(2)-(8).

(e) This section does not:

(1) affect a right, immunity, or defense available under this

code or the Water Code that is applicable to a person subject to

this section;

(2) create any liability for a person; or

(3) create a private right of action against a fiduciary or any

other person.

(f) This section does not apply to a person if the person:

(1) acts in a capacity other than that of a fiduciary or in a

beneficiary capacity and, in that capacity, directly or

indirectly benefits from a trust or fiduciary relationship; or

(2) is a beneficiary and a fiduciary with respect to the same

fiduciary estate and, as a fiduciary, receives benefits that

exceed customary or reasonable compensation, and incidental

benefits, permitted under other applicable law.

(g) This section does not preclude a claim under this code or

the Water Code against:

(1) the assets of the estate or trust administered by the

fiduciary; or

(2) a nonemployee agent or independent contractor retained by a

fiduciary.

Added by Acts 1997, 75th Leg., ch. 793, Sec. 15, eff. Sept. 1,

1997.

SUBCHAPTER U. LENDER LIABILITY

Sec. 361.701. DEFINITIONS. In this subchapter:

(1) "Extension of credit" includes a lease finance transaction:

(A) in which the lessor does not initially select the leased

solid waste facility and does not during the lease term control

the daily operations or maintenance of the solid waste facility;

or

(B) that conforms with, as appropriate, regulations issued by:

(i) the appropriate federal banking agency or the appropriate

state bank supervisor, as those terms are defined by Section 3,

Federal Deposit Insurance Act (12 U.S.C. Section 1813); or

(ii) the National Credit Union Administration Board.

(2) "Financial or administrative function" includes a function

such as a function of a credit manager, accounts payable officer,

accounts receivable officer, personnel manager, comptroller, or

chief financial officer, or a similar function.

(3) "Foreclosure" and "foreclose" mean, respectively, acquiring,

and to acquire, a solid waste facility through:

(A) purchase at sale under a judgment or decree, power of sale,

or nonjudicial foreclosure sale;

(B) a deed in lieu of foreclosure, or similar conveyance from a

trustee;

(C) repossession, if the solid waste facility was security for

an extension of credit previously contracted;

(D) conveyance under an extension of credit previously

contracted, including the termination of a lease agreement; or

(E) any other formal or informal manner by which the person

acquires, for subsequent disposition, title to or possession of a

solid waste facility in order to protect the security interest of

the person.

(4) "Lender" means:

(A) an insured depository institution, as that term is defined

by Section 3, Federal Deposit Insurance Act (12 U.S.C. Section

1813);

(B) an insured credit union, as that term is defined by Section

101, Federal Credit Union Act (12 U.S.C. Section 1752);

(C) a bank or association chartered under the Farm Credit Act of

1971 (12 U.S.C. Section 2001 et seq.);

(D) a leasing or trust company that is an affiliate of an

insured depository institution;

(E) any person, including a successor or assignee of any such

person, that makes a bona fide extension of credit to or takes or

acquires a security interest from a nonaffiliated person;

(F) the Federal National Mortgage Association, the Federal Home

Loan Mortgage Corporation, the Federal Agricultural Mortgage

Corporation, or any other entity that in a bona fide manner buys

or sells loans or interests in loans;

(G) a person that insures or guarantees against a default in the

repayment of an extension of credit, or acts as a surety with

respect to an extension of credit, to a nonaffiliated person;

(H) a person that provides title insurance and that acquires a

solid waste facility as a result of assignment or conveyance in

the course of underwriting claims and claims settlement; and

(I) an agency of this state that makes an extension of credit to

or acquires a security interest from:

(i) a federal or state agency;

(ii) a county, municipality, or other body politic or corporate

of this state, including:

(a) a district or authority created under Section 52, Article

III, or Section 59, Article XVI, Texas Constitution;

(b) an interstate compact commission to which this state is a

party; or

(c) a nonprofit water supply corporation created and operating

under Chapter 67, Water Code; or

(iii) another person.

(5) "Operational function" includes a function such as that of a

facility or plant manager, operations manager, chief operating

officer, or chief executive officer.

(6) "Security interest" includes a right under a mortgage, deed

of trust, assignment, judgment lien, pledge, security agreement,

factoring agreement, or lease and any other right accruing to a

person to secure the repayment of money, the performance of a

duty, or any other obligation by a nonaffiliated person.

(7) "Solid waste facility":

(A) means:

(i) all contiguous land, including structures, appurtenances,

and other improvements on the land, used for processing, storing,

or disposing of solid waste, including a publicly or privately

owned solid waste facility consisting of several processing,

storage, or disposal operational units such as one or more

landfills, surface impoundments, or a combination of units; and

(ii) any building, structure, installation, equipment, pipe, or

pipeline, including any pipe into a sewer or publicly owned

treatment works, well, pit, pond, lagoon, impoundment, ditch,

landfill, storage container, motor vehicle, rolling stock, or

aircraft, or any site or area where a hazardous substance has

been deposited, stored, disposed of, placed, or otherwise come to

be located; and

(B) does not include a:

(i) consumer product in consumer use; or

(ii) vessel.

Added by Acts 1997, 75th Leg., ch. 793, Sec. 15, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.30, eff.

Sept. 1, 1999.

Sec. 361.702. EXCLUSION OF LENDERS NOT PARTICIPANTS IN

MANAGEMENT. (a) In Section 361.271, the term "owner or

operator" does not include a person that is a lender that:

(1) without participating in the management of a solid waste

facility, holds a security interest in or with regard to the

solid waste facility; or

(2) did not participate in management of a solid waste facility

before foreclosure, notwithstanding the fact that the person:

(A) forecloses on the solid waste facility; and

(B) after foreclosure, sells, re-leases, in the case of a lease

finance transaction, or liquidates the solid waste facility,

maintains business activities, winds up operations, undertakes a

response action with respect to the solid waste facility under

the national contingency plan adopted under 42 U.S.C. Section

9605, under a commission-approved cleanup plan, or under the

direction of an on-scene coordinator appointed under the national

contingency plan or a commission-approved cleanup plan, or takes

any other measure to preserve, protect, or prepare the solid

waste facility before sale or disposition, if the person seeks to

sell, re-lease, in the case of a finance transaction, or

otherwise divest the person of the facility at the earliest

practicable, commercially reasonable time, on commercially

reasonable terms, taking into account market conditions and legal

and regulatory requirements.

(b) For purposes of Subsection (a)(2)(B), a lender is presumed

to divest the lender of the solid waste facility at the earliest

practicable, commercially reasonable time if, within 12 months

after foreclosure, the lender:

(1) lists the solid waste facility with a broker, dealer, or

agent who deals in that type of property; or

(2) advertises the solid waste facility for sale or other

disposition at least monthly in:

(A) a real estate publication;

(B) a trade or other publication appropriate for the solid waste

facility being advertised; or

(C) a newspaper of general circulation in the area in which the

solid waste facility is located.

(c) For purposes of Subsection (b), the 12-month period begins:

(1) when the lender acquires marketable title if the lender,

after the expiration of any redemption period or other waiting

period required by law, was acting diligently to acquire

marketable title; or

(2) on the date of foreclosure or its equivalent if the lender

does not act diligently to acquire marketable title.

(d) Except as otherwise provided by Subchapter I, Chapter 26,

Water Code, or rules adopted under that subchapter, a lender is

not liable under this code or the Water Code to undertake a

removal or remedial action or to pay a fine or penalty arising

from the release or threatened release of solid waste at, from,

or in connection with the solid waste facility in which the

lender maintains a security interest or that the lender has

acquired through foreclosure if:

(1) the lender has not participated in management before

foreclosure;

(2) the conditions giving rise to the release or threat of

release existed before foreclosure; and

(3) the lender seeks to divest the lender of the property under

Subsections (a)(2)(B) and (b).

(e) Notwithstanding Subsection (d), if a lender after

foreclosure operates, directs the operation of, or maintains the

operation of business activities, this section does not exempt or

excuse the lender from compliance with legal requirements

applicable to the operation of that business. Those operational

requirements include permitting, reporting, monitoring,

compliance with emission limitations, financial responsibility

and assurance requirements, payment of fees, and payment of fines

and penalties for noncompliance with those requirements.

Added by Acts 1997, 75th Leg., ch. 793, Sec. 15, eff. Sept. 1,

1997.

Sec. 361.703. PARTICIPATION IN MANAGEMENT. (a) For purposes of

Section 361.702, the term "participate in management":

(1) means actually participating in the management or

operational affairs of a solid waste facility; and

(2) does not include merely having the capacity to influence, or

the unexercised right to control, a solid waste facility or

facility operations.

(b) A person that is a lender that holds a security interest in

or with regard to a solid waste facility is considered to

participate in management only if, while the borrower is still in

possession of the solid waste facility encumbered by the security

interest, the person:

(1) exercises decision-making control over the environmental

compliance related to the solid waste facility such that the

person has undertaken responsibility for the solid waste handling

or disposal practices related to the solid waste facility; or

(2) exercises control at a level comparable to that of a manager

of the solid waste facility such that the person has assumed or

manifested responsibility:

(A) for the overall management of the solid waste facility

encompassing day-to-day decisionmaking with respect to

environmental compliance; or

(B) over all or substantially all of the operational functions,

as distinguished from financial or administrative functions, of

the solid waste facility other than the function of environmental

compliance.

(c) The term "participate in management" does not include:

(1) performing an act or failing to act before the time at which

a security interest is created in a solid waste facility;

(2) holding a security interest or abandoning or releasing a

security interest;

(3) including in the terms of an extension of credit, or in a

contract or security agreement relating to the extension, a

covenant, warranty, or other term or condition that relates to

environmental compliance;

(4) monitoring or enforcing the terms and conditions of the

extension of credit or security interest;

(5) monitoring or undertaking one or more inspections of the

solid waste facility;

(6) requiring a response action or other lawful means of

addressing the release or threatened release of solid waste in

connection with the solid waste facility before, during, or on

the expiration of the term of the extension of credit;

(7) providing financial or other advice or counseling in an

effort to mitigate, prevent, or cure default or diminution in the

value of the solid waste facility;

(8) restructuring, renegotiating, or otherwise agreeing to alter

the terms and conditions of the extension of credit or security

interest, exercising forbearance;

(9) exercising other remedies that may be available under

applicable law for the breach of a term or condition of the

extension of credit or security agreement; or

(10) conducting a response action under the national contingency

plan adopted under 42 U.S.C. Section 9605, under a

commission-approved cleanup plan, or under the direction of an

on-scene coordinator appointed under the national contingency

plan or a commission-approved cleanup plan, if the actions do not

rise to the level of participating in management within the

meaning of Subsections (a) and (b).

Added by Acts 1997, 75th Leg., ch. 793, Sec. 15, eff. Sept. 1,

1997.

SUBCHAPTER V. IMMUNITY FROM LIABILITY OF INNOCENT OWNER OR

OPERATOR

Sec. 361.751. DEFINITIONS. In this subchapter:

(1) "Contaminant" has the meaning assigned by Section 361.601.

(2) "Innocent owner or operator" means a person that:

(A) is an owner or operator of property that has become

contaminated as a result of a release or migration of

contaminants from a source or sources not located on or at the

property; and

(B) did not cause or contribute to the source or sources of the

contamination referred to in Paragraph (A).

Added by Acts 1997, 75th Leg., ch. 793, Sec. 15, eff. Sept. 1,

1997.

Sec. 361.752. IMMUNITY FROM LIABILITY; ACCESS TO PROPERTY. (a)

An innocent owner or operator of property is not liable under

this code or the Water Code for investigation, monitoring,

remediation, or corrective or other response action regarding the

conditions attributable to a release or migration of a

contaminant or otherwise liable regarding those conditions.

(b) A person that acquires a portion of the tract on which the

source of a release of contaminants is located from the person

that caused the release is eligible for immunity under Subsection

(a) only if, after appropriate inquiry consistent with good

commercial or customary practice, the person did not know or have

reason to know of the contamination at the time the person

acquired the property.

(c) To be eligible for immunity under Subsection (a), an owner

or operator must grant reasonable access to the property for

purposes of investigation or remediation to a person designated

by the executive director. An agreement for reasonable access may

provide:

(1) that the designated person may not unreasonably interfere

with the use of the property;

(2) for payment of reasonable compensation for access to the

property; or

(3) that the owner or operator is indemnified from liability for

an intentional or negligent act of the designated person arising

from the person's access to and use of the property.

(d) This section does not limit any right of the commission

under another provision of this code or the Water Code to obtain

access to the property.

Added by Acts 1997, 75th Leg., ch. 793, Sec. 15, eff. Sept. 1,

1997.

Sec. 361.753. CERTIFICATION. (a) A person may apply to the

commission for a certificate confirming that the person is an

innocent owner or operator. The application must include a

complete site investigation report that demonstrates that:

(1) the property has become contaminated as a result of a

release or migration of contaminants from a source or sources not

located on or at the property;

(2) the owner or operator has not caused or contributed to the

source or sources of the contamination referred to in Subdivision

(1); and

(3) the owner or operator is eligible for immunity under Section

361.752(b).

(b) The commission may charge an application fee in an amount

not to exceed the cost of reviewing the application. The

commission shall deposit a fee collected under this subsection to

the credit of the hazardous and solid waste remediation fee

account.

(c) Not later than the 45th day after the date the commission

receives the application, the commission shall notify the

applicant whether the application is complete.

(d) Not later than the 90th day after the date the commission

receives the application, the commission shall:

(1) issue or deny the certificate; or

(2) notify the applicant of any additional information needed to

review the application.

(e) Not later than the 45th day after the date the commission

receives the additional information requested under Subsection

(d)(2), the commission shall issue or deny the certificate.

(f) The certificate evidences the immunity from liability of the

applicant as provided by Section 361.752.

(g) The commission may condition the issuance of the certificate

on the placement of restrictions on the use of the property that

are reasonably necessary to protect the public health, including:

(1) institutional controls such as deed restrictions or

municipal zoning restrictions; or

(2) at the owner's or operator's option, other control measures.

Added by Acts 1997, 75th Leg., ch. 793, Sec. 15, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 12.010, eff. September 1, 2009.

Sec. 361.754. RIGHTS OF INNOCENT OWNER OR OPERATOR REGARDING

CONTAMINATION FROM SOURCE NOT LOCATED ON OR AT PROPERTY. This

subchapter does not limit the right of an innocent owner or

operator to pursue any remedy available at law or in equity for

conditions attributable to the release or migration of

contaminants from a source or sources that are not located on or

at the property.

Added by Acts 1997, 75th Leg., ch. 793, Sec. 15, eff. Sept. 1,

1997.

SUBCHAPTER W. MUNICIPAL SETTING DESIGNATIONS

Sec. 361.801. DEFINITIONS. In this subchapter:

(1) "Contaminant" includes:

(A) solid waste;

(B) hazardous waste;

(C) a hazardous waste constituent listed in 40 C.F.R. Part 261,

Subpart D, or Table 1, 40 C.F.R. Section 261.24;

(D) a pollutant as defined in Section 26.001, Water Code; and

(E) a hazardous substance:

(i) as defined in Section 361.003; or

(ii) subject to Subchapter G, Chapter 26, Water Code.

(2) "Potable water" means water that is used for irrigating

crops intended for human consumption, drinking, showering,

bathing, or cooking purposes.

(3) "Response action" means the cleanup or removal from the

environment of a hazardous substance or contaminant, excluding a

waste, pollutant, or substance regulated by or that results from

an activity under the jurisdiction of the Railroad Commission of

Texas under Chapter 91 or 141, Natural Resources Code, or Chapter

27, Water Code.

Acts 2003, 78th Leg., ch. 731, Sec. 1, eff. Sept. 1, 2003.

Sec. 361.8015. LEGISLATIVE FINDINGS. (a) The legislature finds

that access to and the use of groundwater may need to be

restricted to protect public health and welfare where the quality

of groundwater presents an actual or potential threat to human

health.

(b) The legislature finds that an action by a municipality to

restrict access to or the use of groundwater in support of or to

facilitate a municipal setting designation advances a substantial

and legitimate state interest where the quality of the

groundwater subject to the designation is an actual or potential

threat to human health.

Acts 2003, 78th Leg., ch. 731, Sec. 1, eff. Sept. 1, 2003.

Sec. 361.802. PURPOSE. The purpose of this subchapter is to

provide authorization to the executive director to certify

municipal setting designations for municipal properties in order

to limit the scope of or eliminate the need for investigation of

or response actions addressing contaminant impacts to groundwater

that has been restricted from use as potable water by ordinance

or restrictive covenant.

Acts 2003, 78th Leg., ch. 731, Sec. 1, eff. Sept. 1, 2003.

Sec. 361.803. ELIGIBILITY FOR A MUNICIPAL SETTING DESIGNATION. A

person, including a local government, may submit a request to the

executive director for a municipal setting designation for

property if:

(1) the property is within the corporate limits or

extraterritorial jurisdiction of a municipality authorized by

statute; and

(2) a public drinking water supply system exists that satisfies

the requirements of Chapter 341 and that supplies or is capable

of supplying drinking water to:

(A) the property for which designation is sought; and

(B) property within one-half mile of the property for which

designation is sought.

Acts 2003, 78th Leg., ch. 731, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

240, Sec. 1, eff. May 25, 2007.

Sec. 361.804. APPLICATION FOR A MUNICIPAL SETTING DESIGNATION.

(a) A person seeking to obtain a municipal setting designation

under this subchapter must submit an application to the executive

director as prescribed by this section.

(b) An application submitted under this section must:

(1) be on a form provided by the executive director;

(2) contain the following:

(A) the applicant's name and address;

(B) a legal description of the outer boundaries of the proposed

municipal setting designation and a specific description of the

designated groundwater that will be restricted under the

ordinance or restrictive covenant described by Section

361.8065(a)(2);

(C) a statement as to whether the municipalities or the retail

public utilities entitled to notice under Section 361.805 support

the proposed designation;

(D) an affidavit that affirmatively states that:

(i) the municipal setting designation eligibility criteria

contained in Section 361.803 are satisfied;

(ii) true and accurate copies of all documents demonstrating

that the municipal setting designation eligibility criteria

provided by Section 361.803 have been satisfied are included with

the application;

(iii) a true and accurate copy of a legal description of the

property for which the municipal setting designation is sought is

included with the application; and

(iv) notice was provided in accordance with Section 361.805;

(E) a statement regarding the type of known contamination in the

groundwater beneath the property proposed for a municipal setting

designation;

(F) proof of notice, as required by Section 361.805(c); and

(G) if available at the time of the application, a copy of the

ordinance or restrictive covenant and any required resolutions

satisfying the requirements described in Section 361.8065, or a

statement that the applicant will provide a copy of the ordinance

or restrictive covenant and any required resolutions satisfying

the requirements described in Section 361.8065 before the

executive director certifies the municipal setting designation in

accordance with Section 361.807; and

(3) be accompanied by an application fee of $1,000.

(c) Not later than 90 days after receiving an application

submitted as provided by Subsection (b), the executive director

shall:

(1) issue a municipal setting designation certificate in

accordance with Section 361.807;

(2) deny the application in accordance with Section 361.806; or

(3) request additional information for the municipal setting

designation application.

(d) Not later than the 45th day after the date the executive

director receives any additional information requested under

Subsection (c)(3), the executive director shall certify or deny

the application.

(e) Fees collected under this section shall be deposited to the

credit of the waste management account.

Acts 2003, 78th Leg., ch. 731, Sec. 1, eff. Sept. 1, 2003.

Sec. 361.805. NOTICE. (a) On or before the date of submission

of an application to the executive director, a person seeking a

municipal setting designation must provide notice to:

(1) each municipality:

(A) in which the property for which the designation is sought is

located;

(B) with a boundary located not more than one-half mile from the

property for which the designation is sought; or

(C) that owns or operates a groundwater supply well located not

more than five miles from the property for which the designation

is sought;

(2) each owner of a private water well registered with the

commission that is located not more than five miles from a

boundary of the property for which the designation is sought; and

(3) each retail public utility, as defined by Section 13.002,

Water Code, that owns or operates a groundwater supply well

located not more than five miles from the property for which the

designation is sought.

(b) The notice must include, at a minimum:

(1) the purpose of the municipal setting designation;

(2) the eligibility criteria for a municipal setting

designation;

(3) the location and description of the property for which the

designation is sought;

(4) a statement that a municipality described by Subsection

(a)(1) or retail public utility described by Subsection (a)(3)

may provide written comments on any information relevant to the

executive director's consideration of the municipal setting

designation;

(5) a statement that the executive director will certify or deny

the application or request additional information from the

applicant not later than 90 days after receiving the application;

(6) the type of contamination on the property for which the

designation is sought; and

(7) identification of the party responsible for the

contamination of the property, if known.

(c) The applicant must submit copies of the notice letters

delivered in accordance with Subsection (a) and the signed

delivery receipts to the executive director with the application.

(d) For the purpose of this section, notice to a municipality

must be provided to the city secretary for the municipality and

notice to a retail public utility must be to the registered

agent, the owner, or the manager.

(e) A municipality, retail public utility, or private well owner

entitled to notice under this section may file comments with the

executive director not later than the 60th day after the date the

municipality, retail public utility, or private well owner

receives the notice under this section.

Acts 2003, 78th Leg., ch. 731, Sec. 1, eff. Sept. 1, 2003.

Sec. 361.806. DENIAL OF APPLICATION. (a) The executive

director shall deny an application submitted under Section

361.804 if:

(1) any of the eligibility criteria described in Section 361.803

have not been met for the property for which the municipal

setting designation is sought;

(2) the application is incomplete or inaccurate; or

(3) after the 60-day comment period described by Section

361.805(e), the executive director determines that the municipal

setting designation would negatively impact the current and

future regional water resource needs or obligations of a

municipality, a retail public utility, or a private well owner

described by Section 361.805(a).

(b) If the executive director determines that an application is

incomplete or inaccurate, the executive director, not later than

the 90th day after receipt of the application, shall provide the

applicant with a list of all information needed to make the

application complete or accurate.

(c) If the executive director denies the application, the

executive director shall:

(1) notify the applicant that the application has been denied;

and

(2) explain the reasons for the denial of the application.

Acts 2003, 78th Leg., ch. 731, Sec. 1, eff. Sept. 1, 2003.

Sec. 361.8065. PRECERTIFICATION REQUIREMENTS. (a) Before the

executive director may issue a municipal setting designation

certificate under Section 361.807, the applicant must provide

documentation of the following:

(1) that the application is supported by a resolution adopted

by:

(A) the city council of each municipality described by Section

361.805(a)(1)(B) or (C); and

(B) the governing body of each retail public utility described

by Section 361.805(a)(3); and

(2) that the property for which designation is sought is:

(A) subject to an ordinance that prohibits the use of designated

groundwater from beneath the property as potable water and that

appropriately restricts other uses of and contact with that

groundwater; or

(B) subject to a restrictive covenant enforceable by the

municipality in which the property for which the designation is

sought is located that prohibits the use of designated

groundwater from beneath the property as potable water and

appropriately restricts other uses of and contact with that

groundwater.

(b) A designation described by Subsection (a)(2)(B) must be

supported by a resolution passed by the city council of the

municipality.

Acts 2003, 78th Leg., ch. 731, Sec. 1, eff. Sept. 1, 2003.

Sec. 361.807. CERTIFICATION. (a) If the executive director

determines that an applicant has complied with Section 361.8065

and submitted a complete application, the executive director

shall issue a copy of the municipal setting designation

certificate to:

(1) the applicant for the municipal setting designation;

(2) each municipality, retail public utility, and private well

owner described by Section 361.805(a); and

(3) each person who submitted comments on the application for

the municipal setting designation and anyone else who requested a

copy during the review period.

(b) The municipal setting designation certificate shall:

(1) indicate that the municipal setting designation eligibility

criteria described in Section 361.803 are satisfied and that the

executive director has certified the municipal setting

designation;

(2) indicate that any person addressing environmental impacts

for a property located in the certified municipal setting

designation shall complete any necessary investigation and

response action requirements in accordance with Section 361.808;

and

(3) include a legal description of the outer boundaries of the

municipal setting designation.

(c) If the executive director determines that an applicant has

submitted a complete application except that an ordinance or

restrictive covenant and any required resolutions satisfying the

requirements described in Section 361.8065 have not been

submitted, the executive director shall issue a letter to the

applicant listed in Subsection (a) stating that a municipal

setting designation will be certified on submission of a copy of

the ordinance or restrictive covenant and any required

resolutions satisfying the requirements described in Section

361.8065. On submission of the ordinance or restrictive covenant

and any required resolutions satisfying the requirements

described in Section 361.8065, the executive director shall issue

a municipal setting designation certificate in accordance with

Subsections (a) and (b).

Acts 2003, 78th Leg., ch. 731, Sec. 1, eff. Sept. 1, 2003.

Sec. 361.808. INVESTIGATION AND RESPONSE ACTION REQUIREMENTS.

(a) If no potable water wells are located within one-half mile

beyond the boundary of a municipal setting designation, the

executive director shall not require a person addressing

environmental impacts for a property located in the municipal

setting designation to:

(1) investigate the nature and extent of contamination in

groundwater except to satisfy the requirements of Subsection (b);

or

(2) conduct response actions to remove, decontaminate, or

control environmental impacts to groundwater based solely on

potential potable water use.

(b) Notwithstanding Subsection (a), the executive director shall

require a responsible person to complete a response action to

address environmental impacts to groundwater in a certified

municipal setting designation if action is necessary to ensure:

(1) the protection of humans from exposures to environmental

impacts to groundwater that are not related to a potable water

use, including exposures from nonconsumptive uses and exposures

resulting from inadvertent contact with contaminated groundwater;

or

(2) the protection of ecological resources.

(c) If potable water wells are located within one-half mile

beyond the boundary of a municipal setting designation, the

executive director shall require a person addressing

environmental impacts for a property located in the municipal

setting designation to complete an investigation to determine

whether groundwater contamination emanating from the property has

caused or is reasonably anticipated to cause applicable human

health or ecological standards to be exceeded in the area located

within one-half mile beyond the boundary of the certified

municipal setting designation.

(d) If an investigation described in Subsection (c) confirms

that groundwater emanating from the property has not caused and

is not reasonably anticipated to cause applicable human health or

ecological standards to be exceeded in the area located within

one-half mile beyond the boundary of the certified municipal

setting designation, the executive director shall approve the

completion of groundwater response actions at the property except

to the extent that response actions are necessary to satisfy

Subsection (b).

(e) If an investigation described in Subsection (c) confirms

that groundwater emanating from the property has caused or is

reasonably anticipated to cause applicable human health or

ecological standards to be exceeded in the area located within

one-half mile beyond the boundary of the certified municipal

setting designation, the executive director shall approve the

completion of groundwater response action at the source property

if the person addressing environmental impacts:

(1) completes response actions at the source property to remove,

decontaminate, or control environmental impacts to groundwater to

meet applicable human health or ecological standards; or

(2) completes response actions at the source property to remove,

decontaminate, or control environmental impacts to groundwater

that are not related to a potable water use, including actions to

protect humans from exposures from nonconsumptive uses and

exposures resulting from inadvertent contact with contaminated

groundwater and actions to protect ecological resources, and:

(A) provides to owners of impacted potable water wells described

in Subsection (c) a reliable alternate water supply that will

provide a volume of water sufficient for the intended use for a

period not shorter than the period that the impacted wells exceed

the human health or ecological standards and, after obtaining

permission from such owners, files a restrictive covenant that

prohibits the use of groundwater from those wells as potable

water and restricts other uses of groundwater in a manner

consistent with groundwater quality; or

(B) expands the municipal setting designation in accordance with

the procedures under this subchapter relating to the initial

application for a municipal setting designation to include the

properties with impacted potable water wells described in

Subsection (c).

(f) Notwithstanding any other provision of this section, the

executive director may require a person responsible for property

within a certified municipal setting designation to complete a

response action to address environmental impacts to groundwater

emanating from the property that has caused or is reasonably

anticipated to cause applicable human health or ecological

standards to be exceeded in an area located more than one-half

mile beyond the boundary of the certified municipal setting

designation, provided such action is necessary to ensure:

(1) the protection of humans from exposures to environmental

impacts to groundwater; or

(2) the protection of ecological resources.

(g) This subchapter relates to the scope of the response action

that can be required by the executive director in municipal

settings designated under this subchapter. Nothing in this

subchapter shall be construed to alter or affect the private

rights of action of any person under any statute or common law

for personal injury or property damage caused by the release of

contaminants. Nothing in this subchapter is meant to alter or

supersede any requirement of a federally authorized environmental

program administered by the State of Texas.

Acts 2003, 78th Leg., ch. 731, Sec. 1, eff. Sept. 1, 2003.

SUBCHAPTER X. COUNTY PROGRAMS FOR CLEANUP AND ECONOMIC

REDEVELOPMENT OF BROWNFIELDS

Sec. 361.901. DEFINITIONS. In this subchapter:

(1) "Assessment" means an environmental assessment described by

Section 361.904.

(2) "Brownfield" means real property the expansion,

redevelopment, or reuse of which may be complicated by the

presence or potential presence of environmental contamination.

(3) "Brownfield program" means a county brownfield cleanup and

economic redevelopment program described by Section 361.902.

(4) "Eligible owner" means the owner of a brownfield who

demonstrates to the commissioners court of the county in which

the brownfield is located that the owner:

(A) became the owner after the contamination occurred;

(B) did not contribute to the contamination as an owner

responsible for contamination or through association with

previous owners responsible for the contamination;

(C) exercises appropriate care at the brownfield by taking

reasonable steps to stop continuing releases, prevent any

threatened future releases, and prevent or limit human,

environmental, or natural resource exposure to any previously

released hazardous substance; and

(D) complies with local, state, and federal laws with respect to

land use and requests for information.

(5) "Eligible site" means a property or facility that is owned

by a county or, if not owned by a county, for which the owner

applies to a county for brownfield assistance or certification

and a county determines is a brownfield under the county's

brownfield program.

(6) "Licensed professional engineer" means a person licensed by

the Texas Board of Professional Engineers.

(7) "Remediation" means an action included within the meanings

of "remedial action" and "removal," as those terms are defined by

Section 361.003.

Added by Acts 2005, 79th Leg., Ch.

379, Sec. 2, eff. September 1, 2005.

Sec. 361.902. COUNTY BROWNFIELD CLEANUP AND ECONOMIC

REDEVELOPMENT PROGRAM. (a) The commissioners court of a county

with a population of 250,000 or more may establish a program for

the cleanup and economic redevelopment of brownfields located in

the county, as authorized by Section 52-a, Article III, Texas

Constitution.

(b) A brownfield program must include:

(1) procedures to:

(A) identify eligible sites;

(B) conduct assessments;

(C) prioritize the remediation of eligible sites, with

consideration given to:

(i) the number of jobs related to the remediation; and

(ii) the resulting economic and environmental benefits to the

county;

(D) conduct the remediation of an eligible site;

(E) conduct the inspection of a property or facility after

remediation; and

(F) guide eligible owners in applying for county assistance

under the program; and

(2) standards by which the county can determine:

(A) the eligibility of a person for a grant or loan under the

program;

(B) the eligibility of a person to enter into a contract with

the county to perform remediation or inspection; and

(C) the completeness of the remediation of a property or

facility.

(c) The county shall make available to the public and to the

commission a draft of the proposed program at least 60 days

before a public hearing to receive comments on the proposed

program.

(d) The county shall review comments received and make

amendments to the draft as appropriate before adopting and

implementing the program.

(e) The county shall submit a copy of the final draft of a

program adopted under this section to the commission and shall

make the final draft available to the public.

(f) The county may amend a program adopted under this section by

applying the procedures described by Subsections (c), (d), and

(e) to the proposed amendment.

(g) The county may assign current or employ additional staff to

implement a program adopted under this section.

Added by Acts 2005, 79th Leg., Ch.

379, Sec. 2, eff. September 1, 2005.

Sec. 361.903. BROWNFIELD CLEANUP AND ECONOMIC REDEVELOPMENT

FUND. (a) The commissioners court of a county may establish a

fund for a brownfield program and deposit to the credit of the

fund any money the commissioners court considers appropriate,

including revenue from property taxes, sales taxes, fees, gifts

or grants, principal and interest payments made to repay loans

from the fund, proceeds from the issuance of bonds, and

contributions of other resources.

(b) Money from a fund established under this section may be used

only to provide for economic growth and development of the county

by paying for all or part of:

(1) the cost of an assessment;

(2) the cost of remediating a brownfield;

(3) the cost of inspecting a property or facility after

remediation;

(4) a loan to an eligible owner or licensed professional

engineer to conduct assessment, eligible site remediation, or

inspection of a property or facility after remediation; or

(5) administrative expenses associated with implementing the

brownfield program.

(c) For the purposes of the county's brownfield program, a

county may solicit and leverage money from other sources,

including federal money that may be available for brownfield

assessment and eligible site remediation.

(d) Before a county may issue bonds payable from ad valorem

taxes to provide money for a fund, the bond issuance must be

approved by a majority of the voters voting on the issue at an

election held for that purpose.

Added by Acts 2005, 79th Leg., Ch.

379, Sec. 2, eff. September 1, 2005.

Sec. 361.904. ENVIRONMENTAL ASSESSMENT. An assessment under

this subchapter must include:

(1) a legal description of the property or facility;

(2) a description of the physical characteristics of the

property or facility;

(3) the operational history of the property or facility to the

extent that history is known by the owner;

(4) information of which the owner is aware concerning the

nature and extent of any relevant contamination or release at the

property or facility and immediately contiguous to the property

or facility, or wherever the contamination came to be located;

and

(5) relevant information of which the owner is aware concerning

the potential for human exposure to contamination at the property

or facility.

Added by Acts 2005, 79th Leg., Ch.

379, Sec. 2, eff. September 1, 2005.

Sec. 361.905. TAX ABATEMENT AGREEMENT INCENTIVES. Subject to

the requirements of Subchapter C, Chapter 312, Tax Code, a county

may designate an area of the county that contains a brownfield as

a reinvestment zone and enter into a tax abatement agreement

based on the remediation of the brownfield with the eligible

owner of the brownfield.

Added by Acts 2005, 79th Leg., Ch.

379, Sec. 2, eff. September 1, 2005.

Sec. 361.906. CONTRACTS FOR SITE REMEDIATION OR INSPECTION. (a)

A county may contract with a licensed professional engineer or

contractor to:

(1) conduct remediation for an eligible site owned by the

county; or

(2) inspect a property or facility after remediation to

determine whether it meets county standards for completeness of

the remediation.

(b) To be eligible to enter into a contract with a county under

this section or to receive a loan under Section 361.907, a

licensed professional engineer or contractor at a minimum must

provide evidence to the county of previous success in conducting

remediation or inspection, as applicable, of at least one

brownfield or other property or facility contaminated by a

hazardous substance.

Added by Acts 2005, 79th Leg., Ch.

379, Sec. 2, eff. September 1, 2005.

Sec. 361.907. GRANTS AND LOANS. To help finance an assessment,

eligible site remediation, or inspection, a county may provide

money as a grant or a loan from a county fund established under

Section 361.903 to:

(1) an eligible owner; or

(2) a licensed professional engineer or contractor who meets the

requirements of Section 361.906.

Added by Acts 2005, 79th Leg., Ch.

379, Sec. 2, eff. September 1, 2005.

Sec. 361.908. LIAISON TO ENVIRONMENTAL PROTECTION AGENCY. A

county that establishes a brownfield program may act as a liaison

between an eligible owner, licensed professional engineer, or

contractor and the Environmental Protection Agency to assist in

obtaining a federal grant for an assessment or eligible site

remediation under the Comprehensive Environmental Response,

Compensation, and Liability Act (42 U.S.C. Section 9601 et seq.).

Added by Acts 2005, 79th Leg., Ch.

379, Sec. 2, eff. September 1, 2005.

Sec. 361.909. LIAISON TO COMMISSION. A county that establishes

a brownfield program may act as a liaison between the commission

and an eligible owner, licensed professional engineer, or

contractor to assist in obtaining any available commission

assistance for an assessment, eligible site remediation, or

property or facility inspection after remediation.

Added by Acts 2005, 79th Leg., Ch.

379, Sec. 2, eff. September 1, 2005.

Sec. 361.910. LIMITATIONS ON LIABILITY. (a) A person who is an

eligible owner, licensed contractor, or licensed professional

engineer engaged in an assessment, eligible site remediation, or

property or facility inspection after remediation under a program

adopted under this subchapter is not liable for damages or costs

resulting from a release or threatened release of a hazardous

substance that occurs during the assessment, remediation, or

inspection unless the person:

(1) qualified as an eligible owner, licensed professional

engineer, or contractor by fraud, misrepresentation, or knowing

failure to disclose material information; or

(2) negligently or knowingly contributed to or caused the

release or threatened release.

(b) The county shall inspect a property or facility after

remediation is completed to determine whether the remediation

meets county standards for completeness under the brownfield

program. On a finding that the remediation meets the standards,

the county shall issue a certificate signifying the satisfactory

remediation to the owner of the property or facility and shall

file a copy of the certificate in the county property records.

The owner or a subsequent owner of a remediated property or

facility is not liable for the costs of any additional assessment

or remediation for environmental contamination that occurred

before the issuance of the certificate.

(c) This subchapter does not limit or impair any immunity or

defense to liability or suit that may be available to a county

under any other provision of law.

Added by Acts 2005, 79th Leg., Ch.

379, Sec. 2, eff. September 1, 2005.

Sec. 361.911. FAILURE TO PASS INSPECTION. The owner of a

property or facility who is denied a certificate under Section

361.910:

(1) is entitled to receive a detailed description of actions

needed for the property or facility to meet county standards; and

(2) may apply for additional county assistance under the

county's brownfield program.

Added by Acts 2005, 79th Leg., Ch.

379, Sec. 2, eff. September 1, 2005.

Sec. 361.912. COMMISSION ASSISTANCE. The commission may

provide:

(1) educational, advisory, and technical services concerning

assessment, remediation, and inspection of brownfields to a

county that establishes a brownfield program under this

subchapter; and

(2) assistance to a county in obtaining federal grants for

assessment and remediation of brownfields.

Added by Acts 2005, 79th Leg., Ch.

379, Sec. 2, eff. September 1, 2005.

SUBCHAPTER Y. COMPUTER EQUIPMENT RECYCLING PROGRAM

For expiration of this subchapter, see Section 361.966.

Sec. 361.951. SHORT TITLE. This subchapter may be cited as the

Manufacturer Responsibility and Consumer Convenience Computer

Equipment Collection and Recovery Act.

Added by Acts 2007, 80th Leg., R.S., Ch.

902, Sec. 1, eff. September 1, 2007.

Sec. 361.952. DEFINITIONS. In this subchapter:

(1) "Brand" means the name, symbol, logo, trademark, or other

information that identifies a product rather than the components

of the product.

(2) "Computer equipment" means a desktop or notebook computer

and includes a computer monitor or other display device that does

not contain a tuner.

(3) "Consumer" means an individual who uses computer equipment

that is purchased primarily for personal or home business use.

(4) "Manufacturer" means a person:

(A) who manufactures or manufactured computer equipment under a

brand that:

(i) the person owns or owned; or

(ii) the person is or was licensed to use, other than under a

license to manufacture computer equipment for delivery

exclusively to or at the order of the licensor;

(B) who sells or sold computer equipment manufactured by others

under a brand that:

(i) the person owns or owned; or

(ii) the person is or was licensed to use, other than under a

license to manufacture computer equipment for delivery

exclusively to or at the order of the licensor;

(C) who manufactures or manufactured computer equipment without

affixing a brand;

(D) who manufactures or manufactured computer equipment to which

the person affixes or affixed a brand that:

(i) the person does not or has not owned; or

(ii) the person is not or was not licensed to use; or

(E) who imports or imported computer equipment manufactured

outside the United States into the United States unless at the

time of importation the company or licensee that sells or sold

the computer equipment to the importer has or had assets or a

presence in the United States sufficient to be considered the

manufacturer.

(5) "Television" means any telecommunication system device that

can broadcast or receive moving pictures and sound over a

distance and includes a television tuner or a display device

peripheral to a computer that contains a television tuner.

Added by Acts 2007, 80th Leg., R.S., Ch.

902, Sec. 1, eff. September 1, 2007.

Sec. 361.953. LEGISLATIVE FINDINGS AND PURPOSE. (a) Computers

and related display devices are critical elements to the strength

and growth of this state's economic prosperity and quality of

life. Many of those products can be refurbished and reused, and

many contain valuable components that can be recycled.

(b) The purpose of this subchapter is to establish a

comprehensive, convenient, and environmentally sound program for

the collection, recycling, and reuse of computer equipment that

has reached the end of its useful life. The program is based on

individual manufacturer responsibility and shared responsibility

among consumers, retailers, and the government of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

902, Sec. 1, eff. September 1, 2007.

Sec. 361.954. APPLICABILITY. (a) The collection, recycling,

and reuse provisions of this subchapter apply to computer

equipment used and returned to the manufacturer by a consumer in

this state and do not impose any obligation on an owner or

operator of a solid waste facility.

(b) This subchapter does not apply to:

(1) a television, any part of a motor vehicle, a personal

digital assistant, or a telephone;

(2) a consumer's lease of computer equipment or a consumer's use

of computer equipment under a lease agreement; or

(3) the sale or lease of computer equipment to an entity when

the manufacturer and the entity enter into a contract that

effectively addresses the collection, recycling, and reuse of

computer equipment that has reached the end of its useful life.

Added by Acts 2007, 80th Leg., R.S., Ch.

902, Sec. 1, eff. September 1, 2007.

Sec. 361.955. MANUFACTURER RESPONSIBILITIES. (a) Before a

manufacturer may offer computer equipment for sale in this state,

the manufacturer must:

(1) adopt and implement a recovery plan; and

(2) affix a permanent, readily visible label to the computer

equipment with the manufacturer's brand.

(b) The recovery plan must enable a consumer to recycle computer

equipment without paying a separate fee at the time of recycling

and must include provisions for:

(1) the manufacturer's collection from a consumer of any

computer equipment that has reached the end of its useful life

and is labeled with the manufacturer's brand; and

(2) recycling or reuse of computer equipment collected under

Subdivision (1).

(c) The collection of computer equipment provided under the

recovery plan must be:

(1) reasonably convenient and available to consumers in this

state; and

(2) designed to meet the collection needs of consumers in this

state.

(d) Examples of collection methods that alone or combined meet

the convenience requirements of this section include:

(1) a system by which the manufacturer or the manufacturer's

designee offers the consumer a system for returning computer

equipment by mail;

(2) a system using a physical collection site that the

manufacturer or the manufacturer's designee keeps open and

staffed and to which the consumer may return computer equipment;

and

(3) a system using a collection event held by the manufacturer

or the manufacturer's designee at which the consumer may return

computer equipment.

(e) Collection services under this section may use existing

collection and consolidation infrastructure for handling computer

equipment and may include electronic recyclers and repair shops,

recyclers of other commodities, reuse organizations,

not-for-profit corporations, retailers, recyclers, and other

suitable operations.

(f) The recovery plan must include information for the consumer

on how and where to return the manufacturer's computer equipment.

The manufacturer:

(1) shall include collection, recycling, and reuse information

on the manufacturer's publicly available Internet site;

(2) shall provide collection, recycling, and reuse information

to the commission; and

(3) may include collection, recycling, and reuse information in

the packaging for or in other materials that accompany the

manufacturer's computer equipment when the equipment is sold.

(g) Information about collection, recycling, and reuse on a

manufacturer's publicly available Internet site does not

constitute a determination by the commission that the

manufacturer's recovery plan or actual practices are in

compliance with this subchapter or other law.

(h) Each manufacturer shall submit a report to the commission

not later than January 31 of each year that includes:

(1) the weight of computer equipment collected, recycled, and

reused during the preceding calendar year; and

(2) documentation verifying the collection, recycling, and reuse

of that computer equipment in a manner that complies with Section

361.964 regarding sound environmental management.

(i) If more than one person is a manufacturer of a certain brand

of computer equipment as defined by Section 361.952, any of those

persons may assume responsibility for and satisfy the obligations

of a manufacturer under this subchapter for that brand. If none

of those persons assumes responsibility or satisfies the

obligations of a manufacturer for the computer equipment of that

brand, the commission may consider any of those persons to be the

responsible manufacturer for purposes of this subchapter.

(j) The obligations under this subchapter of a manufacturer who

manufactures or manufactured computer equipment, or sells or sold

computer equipment manufactured by others, under a brand that was

previously used by a different person in the manufacture of the

computer equipment extends to all computer equipment bearing that

brand regardless of its date of manufacture.

Added by Acts 2007, 80th Leg., R.S., Ch.

902, Sec. 1, eff. September 1, 2007.

Sec. 361.956. RETAILER RESPONSIBILITY. (a) A person who is a

retailer of computer equipment may not sell or offer to sell new

computer equipment in this state unless the equipment is labeled

with the manufacturer's label and the manufacturer is included on

the commission's list of manufacturers that have recovery plans.

(b) Retailers can go to the commission's Internet site as

outlined in Section 361.958 and view all manufacturers that are

listed as having registered a compliant collection program.

Covered electronic products from manufacturers on that list may

be sold in or into the State of Texas.

(c) A retailer is not required to collect computer equipment for

recycling or reuse under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

902, Sec. 1, eff. September 1, 2007.

Sec. 361.957. LIABILITY. (a) A manufacturer or retailer of

computer equipment is not liable in any way for information in

any form that a consumer leaves on computer equipment that is

collected, recycled, or reused under this subchapter.

(b) This subchapter does not exempt a person from liability

under other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

902, Sec. 1, eff. September 1, 2007.

Sec. 361.958. COMMISSION'S EDUCATION RESPONSIBILITIES. (a) The

commission shall educate consumers regarding the collection,

recycling, and reuse of computer equipment.

(b) The commission shall host or designate another person to

host an Internet site providing consumers with information about

the recycling and reuse of computer equipment, including best

management practices and information about and links to

information on:

(1) manufacturers' collection, recycling, and reuse programs,

including manufacturers' recovery plans; and

(2) computer equipment collection events, collection sites, and

community computer equipment recycling and reuse programs.

Added by Acts 2007, 80th Leg., R.S., Ch.

902, Sec. 1, eff. September 1, 2007.

Sec. 361.959. ENFORCEMENT. (a) The commission may conduct

audits and inspections to determine compliance with this

subchapter.

(b) The commission and the attorney general, as appropriate,

shall enforce this subchapter and, except as provided by

Subsections (d) and (e), take enforcement action against any

manufacturer, retailer, or person who recycles or reuses computer

equipment for failure to comply with this subchapter.

(c) The attorney general may file suit under Section 7.032,

Water Code, to enjoin an activity related to the sale of computer

equipment in violation of this subchapter.

(d) The commission shall issue a warning notice to a person on

the person's first violation of this subchapter. The person must

comply with this subchapter not later than the 60th day after the

date the warning notice is issued.

(e) A retailer who receives a warning notice from the commission

that the retailer's inventory violates this subchapter because it

includes computer equipment from a manufacturer that has not

submitted the recovery plan required by Section 361.955 must

bring the inventory into compliance with this subchapter not

later than the 60th day after the date the warning notice is

issued.

Added by Acts 2007, 80th Leg., R.S., Ch.

902, Sec. 1, eff. September 1, 2007.

Sec. 361.960. FINANCIAL AND PROPRIETARY INFORMATION. Financial

or proprietary information submitted to the commission under this

subchapter is exempt from public disclosure under Chapter 552,

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

902, Sec. 1, eff. September 1, 2007.

Sec. 361.961. ANNUAL REPORT TO LEGISLATURE. The commission

shall compile information from manufacturers and issue an

electronic report to the committee in each house of the

legislature having primary jurisdiction over environmental

matters not later than March 1 of each year.

Added by Acts 2007, 80th Leg., R.S., Ch.

902, Sec. 1, eff. September 1, 2007.

Sec. 361.962. FEES NOT AUTHORIZED. This subchapter does not

authorize the commission to impose a fee, including a recycling

fee or registration fee, on a consumer, manufacturer, retailer,

or person who recycles or reuses computer equipment.

Added by Acts 2007, 80th Leg., R.S., Ch.

902, Sec. 1, eff. September 1, 2007.

Sec. 361.963. CONSUMER RESPONSIBILITIES. (a) A consumer is

responsible for any information in any form left on the

consumer's computer equipment that is collected, recycled, or

reused.

(b) A consumer is encouraged to learn about recommended methods

for recycling and reuse of computer equipment that has reached

the end of its useful life by visiting the commission's and

manufacturers' Internet sites.

Added by Acts 2007, 80th Leg., R.S., Ch.

902, Sec. 1, eff. September 1, 2007.

Sec. 361.964. SOUND ENVIRONMENTAL MANAGEMENT. (a) All computer

equipment collected under this subchapter must be recycled or

reused in a manner that complies with federal, state, and local

law.

(b) The commission shall adopt as standards for recycling or

reuse of computer equipment in this state the standards provided

by "Electronics Recycling Operating Practices" as approved by the

board of directors of the Institute of Scrap Recycling

Industries, Inc., April 25, 2006, or other standards from a

comparable nationally recognized organization.

Added by Acts 2007, 80th Leg., R.S., Ch.

902, Sec. 1, eff. September 1, 2007.

Sec. 361.965. STATE PROCUREMENT REQUIREMENTS. (a) In this

section, "state agency" has the meaning assigned by Section

2052.101, Government Code.

(b) A person who submits a bid for a contract with a state

agency for the purchase or lease of computer equipment must be in

compliance with this subchapter.

(c) A state agency that purchases or leases computer equipment

shall require each prospective bidder to certify the bidder's

compliance with this subchapter. Failure to provide that

certification renders the prospective bidder ineligible to

participate in the bidding.

(d) In considering bids for a contract for computer equipment,

in addition to any other preferences provided under other laws of

this state, the state shall give special preference to a

manufacturer that has a program to recycle the computer equipment

of other manufacturers, including collection events and

manufacturer initiatives to accept computer equipment labeled

with another manufacturer's brand.

(e) The Texas Building and Procurement Commission and the

Department of Information Resources shall adopt rules to

implement this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

902, Sec. 1, eff. September 1, 2007.

Sec. 361.966. FEDERAL PREEMPTION; EXPIRATION. (a) If federal

law establishes a national program for the collection and

recycling of computer equipment and the commission determines

that the federal law substantially meets the purposes of this

subchapter, the commission may adopt an agency statement that

interprets the federal law as preemptive of this subchapter.

(b) This subchapter expires on the date the commission issues a

statement under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

902, Sec. 1, eff. September 1, 2007.



CHAPTER 362. SOLID WASTE RESOURCE RECOVERY FINANCING ACT

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE B. SOLID WASTE, TOXIC CHEMICALS, SEWAGE, LITTER, AND

WATER

CHAPTER 362. SOLID WASTE RESOURCE RECOVERY FINANCING ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 362.001. SHORT TITLE. This chapter may be cited as the

Solid Waste Resource Recovery Financing Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 362.002. POLICY AND PURPOSE. (a) The policy of the state

is to safeguard the public health, general welfare, and physical

property from solid waste pollution by encouraging the processing

of solid waste for the purpose of extracting, converting to

energy, or otherwise separating and preparing solid waste for

reuse.

(b) It is the policy of the state that the processing of solid

waste for reuse is essential to the well-being and survival of

state inhabitants and the protection of the environment. That

processing will conserve and develop state natural resources,

within the meaning of Article XVI, Section 59(a), of the Texas

Constitution by preventing further damage to the environment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 362.003. DEFINITIONS. In this chapter:

(1) "Bond" includes a note or other evidence of indebtedness.

(2) "Cost" means expenses related or incidental to the

acquisition, construction, or improvement of a system, including:

(A) real property acquired for a system;

(B) finance charges;

(C) interest before and during construction and for a period the

issuer finds reasonable after completion of construction;

(D) expenses incurred for architectural, engineering, and legal

services;

(E) license fees and royalties;

(F) expenses incurred for plans, specifications, surveys, and

estimates;

(G) expenses incurred in placing the system in operation; and

(H) administration expenses.

(3) "Issuer" means a district or authority that:

(A) is created under Article XVI, Section 59, or Article III,

Section 52, of the Texas Constitution;

(B) is authorized by law to own a waste disposal system; and

(C) includes within its boundaries all of at least one county.

(4) "Public agency" means:

(A) an issuer;

(B) a municipality; or

(C) another political subdivision or agency of the state

authorized to own and operate a solid waste collection,

transportation, or disposal facility or system.

(5) "Real property" means land, a structure, a franchise or

interest in land, air rights, or another thing or right

pertaining to that property, including an easement, right-of-way,

use, lease, license, or other incorporeal hereditament, or an

estate, interest, or legal or equitable right, including a term

for years or lien on that property because of a judgment,

mortgage, or other reason.

(6) "Resolution" means the action, including an order or

ordinance, that authorizes bonds and that is taken by the

issuer's governing body.

(7) "Security agreement" means a trust indenture or other

instrument securing bonds.

(8) "Solid waste" has the meaning assigned by Chapter 361 (Solid

Waste Disposal Act).

(9) "System" means real property, plants, works, facilities,

equipment, pipelines, machinery, vehicles, vessels, rolling

stock, licenses, or franchises used or useful:

(A) in connection with processing solid waste to extract,

recover, reclaim, salvage, reduce, or concentrate the solid

waste, or convert it to energy or useful matter or resources

including electricity, steam, or other form of energy, metal,

fertilizer, glass, or other form of resource; or

(B) in the transportation, receipt, storage, transfer, and

handling of solid waste, the preparation, separation, or

processing of solid waste for reuse, the handling and

transportation of recovered matter, resources, or energy, and the

handling, transportation, and disposition of nonrecoverable solid

waste residue.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 362.004. EFFECT OF OTHER LAW. (a) This chapter does not

limit the authority of the Texas Natural Resource Conservation

Commission or a local government to:

(1) perform a power or duty provided by other law; or

(2) adopt and enforce rules to carry out duties under Chapter

361 (Solid Waste Disposal Act).

(b) Chapter 361 (Solid Waste Disposal Act) shall be enforced

without regard to ownership of a system financed under this

chapter.

(c) This chapter does not affect the right of a private person

to pursue, against a person who contracts with an issuer under

this chapter, a common-law remedy to abate, or recover damages

for, a condition of pollution or other nuisance. A person

purchasing or leasing a system under contract with an issuer may

not assert the defense of sovereign immunity because of the

issuer's ownership of the system.

(d) An issuer or public agency may use other law not in conflict

with this chapter to the extent convenient or necessary to carry

out any authority expressly or impliedly granted by this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.031,

eff. Aug. 12, 1991.

Sec. 362.005. EXCEPTION FOR CERTAIN MATERIAL PRESORTED TO BE

RECYCLED. This chapter does not authorize a public agency to

compel burning of material presorted to be recycled.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. OPERATION OF SYSTEM

Sec. 362.011. AUTHORITY TO ACQUIRE AND TRANSFER PROPERTY. (a)

An issuer may acquire, construct, and improve a system for lease

or sale as provided by this chapter and may acquire real property

as the issuer considers appropriate for the system.

(b) An issuer may lease its system to another person.

(c) An issuer may sell a system, by installment payments or

other method of payment, to any person on conditions the issuer

considers desirable.

(d) A lease or sales contract entered into under this chapter

may be for the term agreed to by the parties, and must provide

that it continues in effect until the bonds specified in the

lease or contract, or refunding bonds issued in place of those

bonds, are fully paid.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 362.012. LOCATION OF SYSTEM. A system may be located on

the property of any person.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 362.013. CONTRACT TERMS AND PROCEDURES. (a) The

provisions of Chapter 2253, Government Code, that relate to

performance and payment bonds apply to a contract entered into by

an issuer.

(b) An issuer may contract for the acquisition, construction,

and improvement of a system on the terms and under the conditions

that the governing body of the issuer considers appropriate,

including a contract under which a person agrees to perform and

supply all services and materials required in connection with the

design, construction, and placing into operation of a system.

(c) The issuer shall publish notice of the time and place the

contract will be let in a newspaper of general circulation within

the boundaries of the issuer once a week for two consecutive

weeks, with the first publication occurring not later than the

15th day before the date the contract will be let.

(d) The issuer shall analyze competitive proposals received in

response to the notice and let the contract to the responsible

party making the proposal that is most advantageous to the issuer

and that will result in the most economical completion of the

system.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(17), eff.

Sept. 1, 1995.

Sec. 362.014. PUBLIC AGENCY CONTRACT. (a) A public agency, on

terms it considers appropriate, may contract with an issuer or

other person who finances, constructs, or improves a system to

sell, lease, or dedicate the use of real property or all or part

of a solid waste disposal facility for use as part of the system.

(b) A public agency may contract with any person for the supply,

collection, or transportation of solid waste for disposal at a

system. The public agency may agree in the contract to supply

minimum amounts of solid waste and to pay minimum fees for the

right to dispose of the solid waste at the system during the term

of the contract. The contract may continue in effect for the term

of years that the public agency's governing body determines to be

desirable.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 362.015. PAYMENT OF CONTRACT FROM SOURCES OTHER THAN TAXES.

(a) A public agency may use any available revenue or resource

for, or pledge the revenue or resource to, payment of all or part

of the amount due under a contract under Section 362.014. The

public agency may agree in the contract to assure availability of

payment when required.

(b) The public agency may agree to make sufficient provision in

its annual budget to make all payments under the contract.

(c) The public agency may fix, charge, and collect, from its

inhabitants or other users or beneficiaries of a service or

facility provided in connection with the contract, a fee, rate,

charge, rental, or other amount for the service or facility,

including a water charge, sewage charge, solid waste disposal fee

or charge, garbage collection or handling fee, or other fee or

charge. The public agency may use those amounts for, or pledge

them to, payments required under the contract, and may agree in

the contract to make that use or pledge in an amount sufficient

to make all or part of the payments when due.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 362.016. PAYMENT OF CONTRACT FROM TAXES. (a) A public

agency that has taxing power and that, when it enters into a

contract under Section 362.014, is using its general funds,

including tax revenue, to pay all or part of the cost of

providing solid waste collection, transportation, and disposal

services may agree that the payments under the contract are an

obligation against the public agency's taxing power.

(b) Except as provided by Subsection (c), a person is not

entitled to demand payment from taxes during any period unless

the contracting person is willing and able to receive and dispose

of solid waste during the period as provided by the contract.

(c) A public agency that has taxing power may hold an election

substantially in accordance with Chapter 1251, Government Code,

applicable to issuance of bonds by a municipality to determine

whether a contract may be an obligation secured by the taxing

power of the public agency to an extent not permitted by

Subsection (b). If it is determined by a favorable vote at the

election that the public agency is authorized to levy an ad

valorem tax to make all or part of the payments under the

contract, and that the payments are to be made unconditionally

regardless of whether the contracting person is willing and able

to receive and dispose of solid waste as provided by the

contract, the contract is an obligation secured by the public

agency's taxing power to the extent provided. The ballot

proposition at the election must plainly state that ad valorem

tax funds may be used to make contract payments if the contractor

cannot receive or dispose of solid waste because of mechanical

failure of the facility financed by the bonds or for other

reasons.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.269, eff. Sept.

1, 2001.

Sec. 362.017. INDUSTRIAL DEVELOPMENT CORPORATION. (a) A public

agency that has entered into a contract under Section 362.014 may

sponsor the creation of an industrial development corporation

under the Development Corporation Act (Subtitle C1, Title 12,

Local Government Code).

(b) The corporation may issue bonds, notes, or other evidences

of indebtedness under the Development Corporation Act (Subtitle

C1, Title 12, Local Government Code) to finance the cost of a

system under the contract regardless of whether the system is

located within the boundaries of the public agency.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.15, eff. April 1, 2009.

Sec. 362.018. COST OF CERTAIN REQUIRED ALTERATIONS. The

relocation, raising, lowering, rerouting, changing of grade, or

altering of construction of a highway, railroad, electric

transmission line, telegraph or telephone property or facility,

or pipeline made necessary by the actions of an issuer shall be

accomplished at the sole expense of the issuer, who shall pay the

cost of the required activity as necessary to provide comparable

replacement, minus the net salvage value of any replaced

facility. The issuer shall pay that amount from the proceeds of

bonds issued to finance a system.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 362.019. TAXATION. (a) Bonds issued under this chapter,

the transfer of the bonds, and income from the bonds are exempt

from taxation in this state.

(b) A system purchased or leased under this chapter is subject

to ad valorem taxation payable by the person contracting with the

issuer according to state law. An item purchased or leased as

part of a system is subject to all applicable state taxation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. BONDS

Sec. 362.031. AUTHORITY TO ISSUE BONDS AND BOND ANTICIPATION

NOTES. (a) An issuer may issue bonds, payable from revenues of

the issuer, to finance or refinance the cost of acquiring,

constructing, or improving a system.

(b) The bonds may be issued in more than one series and from

time to time as required to carry out the purposes of this

chapter.

(c) The issuer may declare an emergency because funds are not

available to pay the principal of and interest on its bonds or to

meet other needs of the issuer and may issue bond anticipation

notes to borrow the needed money. The bond anticipation notes may

bear interest at any fixed, floating, or other type of rate, and

must mature within one year of their date. The bond anticipation

notes shall be paid with the proceeds of bonds, or bonds may be

issued and delivered in exchange for and in substitution of the

notes.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 362.032. FORM AND PROCEDURE. (a) Bonds under this chapter

must be authorized by resolution. The bonds must:

(1) be signed by the presiding officer or assistant presiding

officer of the issuer's governing body;

(2) be attested by the secretary of the issuer's governing body;

and

(3) have the seal of the issuer impressed, printed, or

lithographed on the bonds.

(b) The bonds may have the characteristics and bear the

designation determined by the issuer's governing body, except

that the designation must include:

(1) the name of each person guaranteeing the contractual

obligation of each person leasing or purchasing the system; or

(2) a statement, if applicable, that a group of persons will be

leasing or purchasing the system.

(c) The governing body may authorize a required signature to be

printed or lithographed on the bonds. The issuer may adopt or use

the signature of a person who has been an officer, regardless of

whether the person is an officer when the bonds are delivered to

a purchaser.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 362.033. TERMS. Bonds issued under this chapter must

mature serially or in another manner not more than 40 years after

they are issued. The bonds may:

(1) bear interest at a fixed, floating, or other type of rate,

and be sold at public or private sale at a price or under terms

that the issuer's governing body determines to be the most

advantageous reasonably obtainable;

(2) be made callable before maturity at times and prices

prescribed by the issuer's governing body;

(3) be in coupon form; and

(4) be registrable as to principal or as to principal and

interest.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 362.034. APPROVAL AND REGISTRATION. (a) An issuer shall

submit bonds that have been authorized by its governing body,

including refunding bonds and the record relating to the bond

issuance, to the attorney general for examination as to their

validity. If the bonds state that they are secured by a pledge of

proceeds of a lease or contract of sale previously entered into

by the issuer, the issuer may submit the contract with the bonds.

(b) If the bonds have been authorized in accordance with state

law and any contract has been made in accordance with state law,

the attorney general shall approve the bonds and contract and the

comptroller shall register the bonds.

(c) Following approval and registration, the bonds and contract

are incontestable.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 362.035. PLEDGE OF REVENUE AND OTHER AMOUNTS AS SECURITY.

(a) Bonds are payable solely from and shall be secured by a

pledge of:

(1) revenues of the issuer derived from the lease or sale of a

system;

(2) amounts attributable to bond proceeds; or

(3) amounts obtained through the exercise of a remedy provided

by the governing body's resolution or a security agreement

securing the bonds in the manner specified in the resolution or

security agreement.

(b) The governing body shall fix and periodically revise

payments under a lease or contract for sale of a system so that

the payments and other pledged revenue will be sufficient to pay

the bonds and interest on the bonds as they mature and become due

and to maintain reserve or other funds as provided by the

resolution or security agreement.

(c) The governing body may direct the investment of money in the

funds created by the resolution or security agreement, and may

delegate this authority to its authorized agent.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 362.036. SECURITY MAY APPLY TO ADDITIONAL BONDS. (a) A

pledge under Section 362.035 may reserve the right, under

conditions specified by the pledge, to issue additional bonds to

be on a parity with or subordinate to the bonds secured by the

pledge.

(b) Bonds issued under this chapter may be combined in the same

issue with bonds issued for other purposes authorized by law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 362.037. TRUST AS SECURITY. (a) The issuer's governing

body may additionally secure bonds, including refunding bonds, by

a trust indenture under which the trustee may be a bank that has

trust powers and that is located inside or outside the state.

(b) Regardless of any mortgage, deed of trust lien, or security

interest under Section 362.038, the trust indenture may:

(1) contain any provision that the governing body prescribes for

the security of the bonds and the preservation of the trust

estate;

(2) provide for amendment or modification of the trust

indenture;

(3) condition the right to spend the issuer's money or sell an

issuer's system as provided by the trust indenture;

(4) provide in other manners for protection and enforcement of

bondholders' rights and remedies as is reasonable and proper; and

(5) provide for the issuance of replacement bonds for lost,

stolen, or mutilated bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 362.038. OTHER SECURITY. (a) The bonds may be

additionally secured by a mortgage, deed of trust lien, or

security interest in a designated system of the issuer's

governing body and all property and rights appurtenant to the

system.

(b) The mortgage, deed of trust lien, or security interest may

give the trustee the power to operate the system, sell the system

to pay the debt, or take any other action to secure the bonds.

(c) A purchaser at a sale under a mortgage or deed of trust lien

is the absolute owner of the system and rights purchased.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 362.039. ACTION BY BONDHOLDERS. (a) The resolution or a

security agreement may provide that on default in the payment of

principal of or interest on the bonds, or threatened default

under conditions stated in the resolution or security agreement,

and on petition of the holders of outstanding bonds, a court of

competent jurisdiction may appoint a receiver to collect and

receive pledged income.

(b) The resolution or security agreement may limit or qualify

the rights of less than all of the holders of outstanding bonds

payable from the same source to institute or prosecute litigation

affecting the issuer's property or income.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 362.040. INVESTMENT AND USE OF PROCEEDS. (a) The

governing body of the issuer may set aside amounts from the

proceeds of the sale of bonds for payment into an interest and

sinking fund and reserve funds and may provide for this in the

resolution or a security agreement. All expenses of issuing and

selling the bonds shall be paid from the proceeds of the sale of

the bonds.

(b) Proceeds from the sale of bonds shall be invested in the

manner provided by the resolution or security agreement.

(c) A bank or trust company with trust powers may be designated

as depository for proceeds of bonds or of sales contract or lease

revenue. The bank or trust company shall furnish indemnifying

bonds or pledge securities as required by the issuer to secure

the deposits.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 362.041. REFUNDING BONDS. (a) The governing body of an

issuer may issue refunding bonds to refund the principal of,

interest on, and any redemption premium applicable to outstanding

bonds. The refunding bonds may:

(1) refund more than one series of outstanding bonds and combine

the revenue pledged to the outstanding bonds for the security of

the refunding bonds; and

(2) be secured by other or additional revenues and deed of trust

liens.

(b) The provisions of this chapter relating to issuance of

bonds, security for bonds, approval by the attorney general, and

remedies of bondholders apply to refunding bonds.

(c) The comptroller shall register refunding bonds:

(1) on the surrender and cancellation of the original bonds; or

(2) without surrender and cancellation of the original bonds if:

(A) the resolution authorizing the refunding bonds provides that

their proceeds be deposited in the bank where the original bonds

are payable; and

(B) the refunding bonds are issued in an amount sufficient to

pay the principal of, interest on, and any redemption premium

applicable to the original bonds up to their option date or

maturity date.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 362.042. LEGAL INVESTMENTS; SECURITY FOR DEPOSITS. (a)

Bonds issued under this chapter are legal and authorized

investments for:

(1) a bank;

(2) a savings bank;

(3) a trust company;

(4) a savings and loan association;

(5) an insurance company;

(6) a fiduciary;

(7) a trustee; and

(8) a sinking fund of a municipality, county, school district,

or other political corporation or subdivision of the state.

(b) The bonds may secure the deposits of public funds of the

state or a municipality, county, school district, or other

political corporation or subdivision of the state. The bonds are

lawful and sufficient security for those deposits in an amount up

to their face value, if accompanied by all appurtenant unmatured

coupons.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 362.043. BONDS NOT GENERAL OBLIGATION. The bonds are

special obligations payable solely from revenues pledged to their

payment and are not general obligations of the governing body,

the issuer, or the state. A bondholder may not demand payment

from money obtained from a tax or other revenue of the issuer,

excluding revenues pledged to the payment of the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 363. MUNICIPAL SOLID WASTE

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE B. SOLID WASTE, TOXIC CHEMICALS, SEWAGE, LITTER, AND

WATER

CHAPTER 363. MUNICIPAL SOLID WASTE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 363.001. SHORT TITLE. This chapter may be cited as the

Comprehensive Municipal Solid Waste Management, Resource

Recovery, and Conservation Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.002. POLICY. It is this state's policy to safeguard

the health, general welfare, and physical property of the people

and to protect the environment by encouraging the reduction in

solid waste generation and the proper management of solid waste,

including disposal and processing to extract usable materials or

energy. Encouraging a cooperative effort among federal, state,

and local governments and private enterprise, to accomplish the

purposes of this chapter, will further that policy.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.003. FINDINGS. The legislature finds that:

(1) the growth of the state's economy and population has

resulted in an increase in discarded materials;

(2) the improper management of solid waste creates hazards to

the public health, can cause air and water pollution, creates

public nuisances, and causes a blight on the landscape;

(3) there is increasing public opposition to the location of

solid waste land disposal facilities;

(4) because some communities lack sufficient financial

resources, municipal solid waste land disposal sites in the state

are being improperly operated and maintained, causing potential

health problems to nearby residents, attracting vectors, and

creating conditions that destroy the beauty and quality of our

environment;

(5) often, operational deficiencies occur at rural solid waste

land disposal sites operated by local governments that do not

have the funds, personnel, equipment, and technical expertise to

properly operate a disposal system;

(6) many smaller communities and rural residents have no

organized solid waste collection and disposal system, resulting

in dumping of garbage and trash along the roadside, in roadside

parks, and at illegal dump sites;

(7) combining two or more small, inefficient operations into

local, regional, or countywide systems may provide a more

economical, efficient, and safe means for the collection and

disposal of solid waste and will offer greater opportunities for

future resource recovery;

(8) there are private operators of municipal solid waste

management systems with whom persons can contract or franchise

their services, and many of those private operators possess the

management expertise, qualified personnel, and specialized

equipment for the safe collection, handling, and disposal of

solid waste;

(9) technologies exist to separate usable material from solid

waste and to convert solid waste to energy, and it will benefit

this state to work in cooperation with private business,

nonprofit organizations, and public agencies that have acquired

knowledge, expertise, and technology in the fields of energy

production and recycling, reuse, reclamation, and collection of

materials;

(10) the opportunity for resource recovery is diminished unless

local governments can exercise control over solid waste and can

enter long-term contracts to supply solid waste to resource

recovery systems or to operate those systems;

(11) the control of solid waste collection and disposal should

continue to be the responsibility of local governments and public

agencies, but the problems of solid waste management have become

a matter of state concern and require state financial assistance

to plan and implement solid waste management practices that

encourage the safe disposal of solid waste and the recovery of

material and energy resources from solid waste; and

(12) local governments should be encouraged to contract with

waste management firms to meet the requirements of this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 1045, Sec. 11, eff. Sept. 1,

1993.

Sec. 363.004. DEFINITIONS. In this chapter:

(1) "Advisory council" means the Municipal Solid Waste

Management and source Recovery Advisory Council.

(2) "Commission" means the Texas Natural Resource Conservation

Commission.

(3) "Executive director" means the executive director of the

Texas Natural Resource Conservation Commission.

(4) "Disposal" means the discharge, deposit, injection, dumping,

spilling, leaking, or placing of containerized or uncontainerized

solid waste or hazardous waste into or on land or water so that

the solid waste or hazardous waste or any constituent of solid

waste or hazardous waste may enter the environment or be emitted

into the air or discharged into surface water or groundwater.

(5) "Governing body" means the governing body of a municipality,

the commissioners court, the board of directors, the trustees, or

a similar body charged by law with governing a public agency.

(6) "Hazardous waste" means solid waste identified or listed as

a hazardous waste by the administrator of the United States

Environmental Protection Agency under the federal Solid Waste

Disposal Act, as amended by the Resource Conservation and

Recovery Act (42 U.S.C. Section 6901 et seq.).

(7) "Industrial solid waste" means solid waste resulting from or

incidental to a process of industry or manufacturing, or mining

or agricultural operations.

(8) "Local government" means a county, municipality, or other

political subdivision of the state exercising the authority

granted under Section 361.165 (Solid Waste Disposal Act).

(9) "Municipal solid waste" means solid waste resulting from or

incidental to municipal, community, commercial, institutional,

and recreational activities, and includes garbage, rubbish,

ashes, street cleanings, dead animals, abandoned automobiles, and

other solid waste other than industrial solid waste.

(10) "Planning fund" means the municipal solid waste management

planning fund.

(11) "Planning region" means a region of this state identified

by the governor as an appropriate region for municipal solid

waste planning as provided by Section 4006 of the federal Solid

Waste Disposal Act, as amended by the Resource Conservation and

Recovery Act (42 U.S.C. Section 6901 et seq.).

(12) "Processing" means the extraction of materials, transfer,

volume reduction, conversion to energy, or other separation and

preparation of solid waste for reuse or disposal, including

treatment or neutralization of hazardous waste designed to change

the physical, chemical, or biological character or composition of

hazardous waste so as to:

(A) neutralize hazardous waste;

(B) recover energy or material from hazardous waste; or

(C) render hazardous waste nonhazardous or less hazardous, safer

to transport, store, or dispose of, amenable for recovery or

storage, or reduced in volume.

(13) "Property" means land, structures, interest in land, air

rights, water rights, and rights that accompany interest in land,

structures, water rights, and air rights and includes easements,

rights-of-way, uses, leases, incorporeal hereditaments, legal and

equitable estates, interest, or rights such as terms for years

and liens.

(14) "Public agency" means a municipality, county, or district

or authority created and operating under Article III, Section

52(b)(1) or (2), or Article XVI, Section 59, of the Texas

Constitution, or a combination of two or more of those

governmental entities acting under an interlocal agreement and

having the authority under this chapter or other law to own and

operate a solid waste management system.

(15) "Regional or local solid waste management plan" means a

plan adopted by a planning region under Section 363.062 or a

local government under Section 363.063.

(16) "Resolution" means the action, including an order or

ordinance, that authorizes bonds and that is taken by the

governing body.

(17) "Resource recovery" means recovering materials or energy

from solid waste or otherwise converting solid waste to a useful

purpose.

(18) "Resource recovery system" means real property, structures,

plants, works, facilities, equipment, pipelines, machinery,

vehicles, vessels, rolling stock, licenses, or franchises used or

useful in connection with processing solid waste to extract,

recover, reclaim, salvage, reduce, or concentrate the solid waste

or convert it to energy or useful matter or resources, including

electricity, steam, or other forms of energy, metal, fertilizer,

glass, or other forms of material and resources. The term

includes real property, structures, plants, works, facilities,

pipelines, machinery, vehicles, vessels, rolling stock, licenses,

or franchises used or useful in:

(A) transporting, receiving, storing, transferring, and handling

solid waste;

(B) preparing, separating, or processing solid waste for reuse;

(C) handling and transporting recovered matter, resources, or

energy; and

(D) handling, transporting, and disposing of nonrecoverable

solid waste residue.

(19) "Solid waste" means garbage, rubbish, sludge from a

wastewater treatment plant, water supply treatment plant, or air

pollution control facility, and other discarded material,

including solid, liquid, semisolid, or contained gaseous material

resulting from industrial, municipal, commercial, mining, and

agricultural operations and from community and institutional

activities, but does not include:

(A) solid or dissolved material in domestic sewage or irrigation

return flows or industrial discharges subject to regulation by

permit issued under Chapter 26, Water Code;

(B) soil, dirt, rock, sand, and other natural or man-made inert

solid materials used to fill land if the object of the fill is to

make the land suitable for surface improvement construction; or

(C) waste materials that result from activities associated with

the exploration, development, or production of oil or gas and are

subject to control by the Railroad Commission of Texas.

(20) "Solid waste management" means the systematic control of

any of the following activities:

(A) generation;

(B) source separation;

(C) collection;

(D) handling;

(E) storage;

(F) transportation;

(G) processing;

(H) treatment;

(I) resource recovery; or

(J) disposal of solid waste.

(21) "Solid waste management system" means a plant, composting

process plant, incinerator, sanitary landfill, transfer station,

or other works and equipment that is acquired, installed, or

operated to collect, handle, store, process, recover material or

energy from, or dispose of solid waste, and includes sites for

those works and equipment.

(22) "State solid waste management plan" means the Solid Waste

Management Plan for Texas, Volume 1, Municipal Solid Waste,

adopted by the Texas Board of Health, including subsequent

amendments by the commission.

(23) "Technical assistance fund" means the municipal solid waste

resource recovery applied research and technical assistance fund.

(24) "Yard waste" means leaves, grass clippings, yard and garden

debris, and brush, including clean woody vegetative material not

greater than six inches in diameter, that result from landscaping

maintenance and land-clearing operations. The term does not

include stumps, roots, or shrubs with intact root balls.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 303, Sec. 5, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.032, eff.

Aug. 12, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.93, eff.

Sept. 1, 1995.

Sec. 363.005. APPLICATION OF CHAPTER. This chapter applies only

to solid waste and hazardous waste as described by Sections

361.011 and 361.012.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.033,

eff. Aug. 12, 1991.

Sec. 363.006. CONSTRUCTION OF CHAPTER; EXEMPTIONS. (a) This

chapter does not prohibit or limit a person from extracting or

using materials that the person generates or legally collects or

acquires for recycling or resale.

(b) Materials that are separated or recovered from solid waste

for reuse or recycling by the generator, by a private person

under contract with the generator, or by a collector of solid

waste or recovered materials are not subject to this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.007. STATUTES NOT AFFECTED BY CHAPTER. This chapter

does not affect:

(1) Chapter 361 (Solid Waste Disposal Act);

(2) Chapter 364 (County Solid Waste Control Act); or

(3) Chapter 362 (Solid Waste Resource Recovery Financing Act).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. COMMISSION POWERS AND DUTIES

Sec. 363.021. COMMISSION RULEMAKING AUTHORITY. The commission

may adopt rules necessary to implement this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.94, eff. Sept.

1, 1995.

Sec. 363.022. COMMISSION POWERS AND DUTIES. (a) The commission

shall implement and enforce this chapter.

(b) The commission shall:

(1) provide technical assistance to public agencies and planning

regions and cooperate with federal agencies and private

organizations in carrying out this chapter;

(2) promote planning for and implementation of the recovery of

materials and energy from solid waste;

(3) establish guidelines for regional and local municipal solid

waste management plans;

(4) review and approve or disapprove regional and local

municipal solid waste management plans;

(5) assist the advisory council in its duties;

(6) provide educational and informational programs to promote

effective municipal solid waste management practices and to

encourage resource recovery;

(7) provide procedures under which public agencies and planning

regions may apply for financial assistance grants;

(8) evaluate applications and award financial assistance grants

in accordance with commission rules; and

(9) coordinate programs under this chapter with other state

agencies, including the Railroad Commission of Texas and any

other state or federal agency having an interest in a program or

project.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.94, eff. Sept.

1, 1995.

Sec. 363.023. APPLICATION FOR FEDERAL FUNDS; CONTRACTS AND

AGREEMENTS WITH FEDERAL GOVERNMENT. The commission may apply for

and accept federal funds and enter into contracts and agreements

with the federal government relating to planning, developing,

maintaining, and enforcing the municipal solid waste management

program.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.94, eff. Sept.

1, 1995.

Sec. 363.024. DISBURSEMENT OF FEDERAL FUNDS. (a) The

commission may accept and disburse funds received from the

federal government for purposes relating to solid waste

management and resource recovery in the manner provided by this

chapter and by agreement between the federal government and the

commission.

(b) State funds provided to public agencies or planning regions

under this chapter may be combined with local or regional funds

to match federal funds on approved programs for municipal solid

waste management.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.94, eff. Sept.

1, 1995.

SUBCHAPTER C. ADVISORY COUNCIL

Sec. 363.041. COMPOSITION OF ADVISORY COUNCIL. The Municipal

Solid Waste Management and Resource Recovery Advisory Council is

composed of the following 18 members appointed by the commission:

(1) an elected official from a municipality with a population of

750,000 or more;

(2) an elected official from a municipality with a population of

100,000 or more but less than 750,000;

(3) an elected official from a municipality with a population of

25,000 or more but less than 100,000;

(4) an elected official from a municipality with a population of

less than 25,000;

(5) two elected officials of separate counties, one of whom is

from a county with a population of less than 150,000;

(6) an official from a municipality or county solid waste

agency;

(7) a representative from a private environmental conservation

organization;

(8) a representative from a public solid waste district or

authority;

(9) a representative from a planning region;

(10) a representative of the financial community;

(11) a representative from a solid waste management organization

composed primarily of commercial operators;

(12) two persons representing the public who would not otherwise

qualify as members under this section;

(13) a registered waste tire processor;

(14) a professional engineer from a private engineering firm

with experience in the design and management of solid waste

facilities;

(15) a solid waste professional with experience managing or

operating a commercial solid waste landfill; and

(16) a person who is experienced in the management and operation

of a composting or recycling facility or an educator with

knowledge of the design and management of solid waste facilities.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 899, Sec. 3.12, eff. Aug.

30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.95, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 408, Sec. 1, eff. Sept. 1, 1997.

Sec. 363.042. TERMS; VACANCIES. (a) Advisory council members

serve for staggered six-year terms, with the terms of five

members expiring August 31 of each odd-numbered year.

(b) The commission shall fill a vacancy on the advisory council

for the unexpired term by appointing a person who has the same

qualifications as required under Section 363.041 for the person

who previously held the vacated position.

(c) A person who is appointed to a term on the advisory council

or to fill a vacancy on the advisory council may continue to

serve as a member only while the person continues to qualify for

the category from which the person is appointed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.96, eff. Sept.

1, 1995.

Sec. 363.043. PRESIDENT. (a) The commission chairman shall

appoint one member as advisory council president.

(b) The advisory council president serves for a term of two

years expiring August 31 of each odd-numbered year.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.97, eff. Sept.

1, 1995.

Sec. 363.044. PAYMENT OF AND REIMBURSEMENT FOR EXPENSES. (a)

Each advisory council member is entitled to compensation and

reimbursement of travel expenses incurred by the member while

conducting the business of the advisory council, as provided in

the General Appropriations Act.

(b) The expenses incurred by the advisory council are to be paid

from the planning fund, the technical assistance fund, or other

money available for that purpose.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.98, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 408, Sec. 2, eff. Sept. 1,

1997.

Sec. 363.045. MEETINGS. (a) The advisory council shall adopt

and may amend procedures for the conduct of advisory council

business.

(b) The advisory council shall hold at least one meeting every

three months.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.046. DUTIES. The advisory council shall:

(1) review and evaluate the effect of state policies and

programs on municipal solid waste management;

(2) make recommendations to the executive director and the

commission on matters relating to municipal solid waste

management;

(3) recommend legislation to the commission to encourage the

efficient management of municipal solid waste;

(4) recommend policies to the commission for the use,

allocation, or distribution of the planning fund that include:

(A) identification of statewide priorities for use of funds;

(B) the manner and form of application for financial assistance;

and

(C) criteria, in addition to those prescribed by Section

363.093(d), to be evaluated in establishing priorities for

providing financial assistance to applicants; and

(5) recommend to the executive director special studies and

projects to further the effectiveness of municipal solid waste

management and resource recovery.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.99, eff. Sept.

1, 1995.

SUBCHAPTER D. REGIONAL AND LOCAL SOLID WASTE MANAGEMENT PLANS

Sec. 363.061. COMMISSION RULES; APPROVAL OF REGIONAL AND LOCAL

SOLID WASTE MANAGEMENT PLANS. (a) The commission shall adopt

rules relating to regional and local solid waste management

plans, including procedures for review and criteria for approval

of those plans.

(b) The commission by rule shall require as criteria for

approval of a regional or local solid waste management plan that

the plan reflect consideration of the preference of municipal

solid waste management methods under Section 361.022 (Solid Waste

Disposal Act).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.99, eff. Sept.

1, 1995.

Sec. 363.0615. RESPONSIBILITY FOR REGIONAL PLANNING. (a) A

council of governments has primary responsibility for the

regional planning process.

(b) A planning region may be divided into subregions as part of

the regional planning process. If a planning region is divided

into subregions, the council of governments with jurisdiction in

the planning region may assist the local governments constituting

a subregion to develop a joint local solid waste management plan

that provides for solid waste services for solid waste generated

within that subregion.

(c) A council of governments may:

(1) employ personnel necessary to carry out the regional

planning process, including an administrator for each subregion

if subregions are established; and

(2) adopt rules necessary to carry out responsibilities

concerning the regional planning process.

(d) In this section, "council of governments" means a regional

planning commission created under Chapter 391, Local Government

Code.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

31(b), eff. Sept. 6, 1990.

Sec. 363.0616. PREPARATION OF REGIONAL PLAN BY OTHER PUBLIC

AGENCY IN CERTAIN REGIONS. (a) In a 10-county region with a

population of less than 300,000, a council of governments is not

required to prepare a regional solid waste management plan for

that region if a public agency other than a municipality or

county has received state funds for that purpose and has prepared

a plan that has been approved by the state agency that

administered the state funds.

(b) In this section, "council of governments" means a regional

planning commission created under Chapter 391, Local Government

Code.

Added by Acts 1991, 72nd Leg., ch. 267, Sec. 1, eff. June 5,

1991.

Sec. 363.062. REGIONAL SOLID WASTE MANAGEMENT PLAN. (a) A

planning region shall develop a regional solid waste management

plan as provided by Section 363.0635 that must conform to the

state solid waste management plan.

(b) A regional solid waste management plan shall be submitted to

the commission for review.

(c) If the commission determines that a regional solid waste

management plan conforms to the requirements adopted by the

commission, the commission shall consider the regional solid

waste management plan for approval.

(d) In each even-numbered year on the anniversary of the

adoption of a municipal solid waste management plan, each

planning region shall report to the commission on the progress of

the region's municipal solid waste management program and

recycling activities developed under this section. The commission

may not require a planning region to submit to the commission

information previously submitted to the commission by the

planning region in an earlier plan or report.

(e) If the commission determines that a regional solid waste

management plan does not conform to the requirements adopted by

the commission, the commission shall give written notice to the

planning region of each aspect of the plan that must be changed

to conform to commission requirements. After the changes have

been made in the plan as provided by the commission, the

commission shall consider the plan for approval.

(f) The commission by rule shall adopt an approved regional

solid waste management plan.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

31(a), eff. Sept. 6, 1990; Acts 1993, 73rd Leg., ch. 899, Sec.

2.09, eff. Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 1045, Sec.

13, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec.

11.100, eff. Sept. 1, 1995.

Sec. 363.063. LOCAL SOLID WASTE MANAGEMENT PLAN. (a) A local

government shall develop a local solid waste management plan as

provided by Section 363.0635.

(b) A local solid waste management plan must conform to the

adopted regional solid waste management plan that covers the area

in the local government's jurisdiction.

(c) A local solid waste management plan shall be submitted to

the commission for review. If the commission determines that the

plan conforms to the requirements adopted by the commission, the

commission shall consider the plan for approval.

(d) In each even-numbered year on the anniversary of the

adoption of a municipal solid waste management plan, each local

government shall report to the commission on the progress of its

municipal solid waste management program and recycling activities

implemented under this section. The commission may not require a

local government to submit to the planning region or to the

commission information previously submitted to the planning

region or commission by the local government in an earlier plan

or report.

(e) If the commission determines that a local solid waste

management plan does not conform to the requirements adopted by

the commission, the commission shall give written notice to the

local government of each aspect of the plan that must be changed

to conform to commission requirements. After changes are made in

the plan as requested by the commission, the commission shall

consider the plan for approval.

(f) The commission by rule shall adopt an approved local solid

waste management plan.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

31(c), eff. Sept. 6, 1990; Acts 1993, 73rd Leg., ch. 899, Sec.

2.10, eff. Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 1045, Sec.

14, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec.

11.101, eff. Sept. 1, 1995.

Sec. 363.0635. SCHEDULE FOR ADOPTION OF PLANS. (a) The

commission shall establish a time schedule by which each planning

region existing on September 1, 1989, shall develop a regional

solid waste management plan, and local governments located in

those planning regions shall develop local solid waste management

plans as required by this section.

(b) The time schedule shall be based on the availability of

funds to provide financial assistance to planning regions and

local governments as prescribed by Sections 363.091 through

363.093 for the development of those plans.

(c) Unless otherwise required by federal law or federal

regulations, a planning region or local government is not

required to develop a solid waste management plan until after the

date on which funds are provided to that planning region or local

government by the commission as prescribed by Sections 363.091

through 363.093 for the development of plans.

(d) Each planning region existing on September 1, 1989, shall

develop a regional solid waste management plan, and local

governments located in that planning region shall develop local

solid waste management plans in accordance with the time schedule

established by the commission and as provided by this subchapter.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

31(d), eff. Sept. 6, 1990. Amended by Acts 1995, 74th Leg., ch.

76, Sec. 11.102, eff. Sept. 1, 1995.

Sec. 363.064. CONTENTS OF REGIONAL OR LOCAL SOLID WASTE

MANAGEMENT PLAN. (a) A regional or local solid waste management

plan must:

(1) include a description and an assessment of current efforts

in the geographic area covered by the plan to minimize production

of municipal solid waste, including sludge, and efforts to reuse

or recycle waste;

(2) identify additional opportunities for waste minimization and

waste reuse or recycling;

(3) include a description and assessment of existing or proposed

community programs for the collection of household hazardous

waste;

(4) make recommendations for encouraging and achieving a greater

degree of waste minimization and waste reuse or recycling in the

geographic area covered by the plan;

(5) encourage cooperative efforts between local governments in

the siting of landfills for the disposal of solid waste;

(6) consider the need to transport waste between municipalities,

from a municipality to an area in the jurisdiction of a county,

or between counties, particularly if a technically suitable site

for a landfill does not exist in a particular area;

(7) allow a local government to justify the need for a landfill

in its jurisdiction to dispose of the solid waste generated in

the jurisdiction of another local government that does not have a

technically suitable site for a landfill in its jurisdiction;

(8) establish recycling rate goals appropriate to the area

covered by the plan;

(9) recommend composting programs for yard waste and related

organic wastes that may include:

(A) creation and use of community composting centers;

(B) adoption of the "Don't Bag It" program for lawn clippings

developed by the Texas Agricultural Extension Service; and

(C) development and promotion of education programs on home

composting, community composting, and the separation of yard

waste for use as mulch;

(10) include an inventory of municipal solid waste landfill

units, including:

(A) landfill units no longer in operation;

(B) the exact boundaries of each former landfill unit or, if the

exact boundaries are not known, the best approximation of each

unit's boundaries;

(C) a map showing the approximate boundaries of each former

landfill unit, if the exact boundaries are not known;

(D) the current owners of the land on which the former landfill

units were located; and

(E) the current use of the land;

(11) assess the need for new waste disposal capacity; and

(12) include a public education program.

(b) If the boundaries of a municipal solid waste unit that is no

longer operating are known to be wholly on an identifiable tract,

the council of governments for the area in which the former

landfill unit is located shall notify the owner of land that

overlays the former landfill unit of the former use of the land

and shall notify the county clerk of the county or counties in

which the former landfill unit is located of the former use. The

notice requirements of this subsection do not apply if the exact

boundaries of a former landfill unit are not known.

(c) The county clerk shall record on the deed records of land

formerly used as a municipal solid waste landfill a description

of the exact boundaries of the former landfill unit, or, if the

exact boundaries are not known, the best approximation of each

unit's boundaries, together with a legal description of the

parcel or parcels of land in which the former landfill unit is

located, notice of its former use, and notice of the restrictions

on the development or lease of the land imposed by this

subchapter. The county clerk shall make the records available for

public inspection.

(d) The municipalities and counties within each council of

governments shall cooperate fully in compiling the inventory of

landfill units.

(e) Each council of governments shall provide a copy of the

inventory of municipal solid waste landfill units to the

commission and to the chief planning official of each

municipality and county in which a unit is located. The

commission and the officials shall make the inventory available

for public inspection.

(f) The commission may grant money from fees collected under

Section 361.013 to a municipality or association of

municipalities for the purpose of conducting the inventory

required by this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

31(e), eff. Sept. 6, 1990; Acts 1991, 72nd Leg., ch. 238, Sec. 1,

eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 303, Sec. 6, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 770, Sec. 2, eff. Sept.

1, 1993; Acts 1993, 73rd Leg., ch. 899, Sec. 2.11, eff. Aug. 30,

1993; Acts 1993, 73rd Leg., ch. 1045, Sec. 15, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.103, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 1280, Sec. 1, eff. Sept. 1, 1999;

Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 7.01, eff. Jan. 11,

2004.

Sec. 363.065. PLANNING PROCESS; PLANNING AREA. (a) A regional

or local solid waste management plan must result from a planning

process that:

(1) is related to proper management of solid waste in the

planning area under consideration; and

(2) identifies problems and collects and evaluates data

necessary to provide a written public statement of goals,

objectives, and recommended actions intended to accomplish those

goals and objectives.

(b) A regional solid waste management plan must consider the

entire area in an identified planning region.

(c) A local solid waste management plan must consider all the

area in the jurisdiction of one or more local governments but may

not include an entire planning region.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.066. CONFORMITY WITH REGIONAL OR LOCAL SOLID WASTE

MANAGEMENT PLAN. (a) On the adoption of a regional or local

solid waste management plan by commission rule, public and

private solid waste management activities and state regulatory

activities must conform to that plan.

(b) The commission may grant a variance from the adopted plan

under procedures and criteria adopted by the commission.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2, Sec.

31(f), eff. Sept. 6, 1990; Acts 1995, 74th Leg., ch. 76, Sec.

11.104, eff. Sept. 1, 1995.

Sec. 363.067. STUDY REQUIRED FOR RESOURCE RECOVERY OR OTHER

SOLID WASTE MANAGEMENT SYSTEMS. (a) To develop programs to

implement regional or local solid waste management plans or other

solid waste management alternatives that include resource

recovery, a study must be made to determine feasibility and

acceptance of the programs.

(b) The study shall be conducted in three phases:

(1) a screening study;

(2) a feasibility study; and

(3) an implementation study.

(c) Public agencies that conduct all or part of one or more

phases may qualify for assistance to accomplish other phases or

parts of phases.

(d) After each phase, the governing body shall determine whether

to proceed to the next phase.

(e) A study may not include final design and working drawings of

any request for proposals for project facilities or operations.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.068. SCREENING STUDY. (a) A screening study must

provide a survey and assessment of the various factors affecting

the suitability of resource recovery or other solid waste

management systems with the scope and detail needed to make an

initial determination of whether those systems are potentially

successful alternatives to existing systems.

(b) The survey and assessment must include:

(1) the amount and characteristics of available waste;

(2) the suitability and economics of existing solid waste

management systems;

(3) institutional factors affecting potential alternatives;

(4) technologies available;

(5) identification of potential material and energy markets;

(6) economics of alternative systems; and

(7) interest of the local citizenry in available alternatives.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.069. FEASIBILITY STUDY. A feasibility study must

provide an evaluation of alternatives that:

(1) identifies current solid waste management practices and

costs;

(2) analyzes the waste stream and its availability by

composition and quantity;

(3) identifies potential markets and obtains statements of

interest for recovered materials and energy;

(4) identifies and evaluates alternative solid waste management

systems;

(5) provides an assessment of potential effects of alternatives

in terms of their public health, physical, social, economic,

fiscal, environmental, and aesthetic implications;

(6) conducts and evaluates results of public hearings or surveys

of local citizens' opinions; and

(7) makes recommendations on alternatives for further

consideration.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.070. IMPLEMENTATION STUDY. An implementation study

must:

(1) provide a recommended course of action for a public agency;

(2) provide for the collection and analysis of data;

(3) identify and characterize solid waste problems and issues;

(4) determine waste stream composition and quantity;

(5) identify and analyze alternatives;

(6) evaluate risk elements of alternatives;

(7) identify and solidify markets;

(8) make site analyses;

(9) evaluate financing options and recommend preferred methods

of financing;

(10) evaluate the application of resource recovery technologies;

(11) identify and discuss potential effects of alternative

systems;

(12) provide for public participation and recommend preferred

alternatives; and

(13) provide for implementation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER E. PLANNING FUND AND TECHNICAL ASSISTANCE FUND

Sec. 363.091. MUNICIPAL SOLID WASTE MANAGEMENT PLANNING FUND.

(a) The municipal solid waste management planning fund is in the

state treasury.

(b) In addition to money appropriated by the legislature, money

received from other sources, including money received under

contracts or agreements entered into under Section 363.116, shall

be deposited to the credit of the planning fund.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.092. PLANNING FUND USE; FINANCIAL ASSISTANCE TO LOCAL

GOVERNMENTS AND PLANNING REGIONS. (a) The executive director

shall administer the financial assistance program and the

planning fund under the commission's direction.

(b) The commission shall adopt rules for the use and

distribution to public agencies and planning regions of money in

the planning fund.

(c) The commission shall use the planning fund to provide

financial assistance to:

(1) local governments and planning regions to develop regional

and local solid waste management plans;

(2) public agencies and planning regions to prepare screening,

feasibility, and implementation studies; and

(3) local governments and planning regions for costs of

developing and implementing approved household hazardous waste

diversion programs, excluding costs of disposal.

(d) The commission shall use at least 90 percent of the money

appropriated to it for the planning fund to provide financial

assistance, and not more than 10 percent of the total funds

appropriated to the commission for the planning fund may be used

to administer the financial assistance program and the planning

fund and to pay the expenses of the advisory council.

(e) The planning fund may not be used for construction or to

prepare final design and working drawings, acquire land or an

interest in land, or pay for recovered resources.

(f) The commission by rule shall allocate a specific percentage

of money provided under Subsection (c)(1) to be used to develop

plans for community household hazardous waste collection

programs.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 238, Sec. 2, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 303, Sec. 7, eff. Sept. 1, 1991;

Acts 1995, 74th Leg., ch. 76, Sec. 11.105, eff. Sept. 1, 1995.

Sec. 363.093. APPLICATION FOR FINANCIAL ASSISTANCE. (a) An

applicant for financial assistance from the planning fund must

agree to comply with:

(1) the state solid waste management plan;

(2) the commission's municipal solid waste management rules; and

(3) other commission requirements.

(b) The commission may not authorize release of funds under a

financial assistance application until the applicant furnishes to

the commission a resolution adopted by the governing body of each

public agency or planning region that is a party to the

application certifying that:

(1) the applicant will comply with the financial assistance

program's provisions and commission requirements;

(2) the funds will be used only for the purposes for which they

are provided;

(3) regional or local solid waste management plans or studies

developed with the financial assistance will be adopted by the

governing body as its policy; and

(4) future municipal solid waste management activities will, to

the extent reasonably feasible, conform to the regional or local

solid waste management plan.

(c) Financial assistance provided by the commission to a public

agency or planning region must be matched at least equally by

funds provided by the recipient, except that this matching

requirement does not apply if the recipient is a council of

governments created under Chapter 391, Local Government Code, or

a municipality or county.

(d) The priority given to applicants in receiving financial

assistance must be determined by:

(1) the need to initiate or improve the solid waste management

program in the applicant's jurisdiction;

(2) the needs of the state;

(3) the applicant's financial need; and

(4) the degree to which the proposed program will result in

improvements that meet the requirements of state, regional, and

local solid waste management plans.

(e) The commission may approve an application for financial

assistance if:

(1) the application is consistent with the rules adopted by the

commission under Section 363.092(b); and

(2) the commission finds that the applicant requires state

financial assistance and that it is in the public interest to

provide the financial assistance.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 737, Sec. 1, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.106, eff. Sept. 1,

1995.

Sec. 363.094. MUNICIPAL SOLID WASTE RESOURCE RECOVERY APPLIED

RESEARCH AND TECHNICAL ASSISTANCE FUND. (a) The municipal solid

waste resource recovery applied research and technical assistance

fund is in the state treasury.

(b) The technical assistance fund is composed of legislative

appropriations.

(c) The technical assistance fund shall be used to:

(1) accomplish applied research and development studies; and

(2) provide technical assistance to public agencies to carry out

investigations and to make studies relating to resource recovery

and improved municipal solid waste management.

(d) The executive director shall administer the technical

assistance fund under the commission's direction.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.107, eff. Sept.

1, 1995.

Sec. 363.095. USE OF TECHNICAL ASSISTANCE FUND. (a) Studies,

applied research, investigations, and other purposes accomplished

with and technical assistance provided through use of money in

the technical assistance fund must comply with:

(1) the state solid waste management plan;

(2) the commission's municipal solid waste management rules; and

(3) other commission policy requirements.

(b) Technical assistance, applied research, investigations,

studies, and other purposes for which funds may be provided may

include:

(1) an evaluation of the long-term statewide needs of public

agencies in financing municipal solid waste systems and

consideration of the nature and extent of financial support that

the state should provide for those systems;

(2) an evaluation of state of the art waste reduction systems

and waste-to-energy systems that include steam generation and

electrical production;

(3) establishment and evaluation of a pilot source separation

and recycling project;

(4) feasibility studies of appropriate technology that may be

applicable to several local governments for the improvement of

solid waste management systems;

(5) cost and economic comparisons of alternative solid waste

management systems;

(6) an evaluation of available markets for energy and recovered

materials;

(7) an evaluation of the availability of recovered materials and

energy resources for new market opportunities; and

(8) a citizen involvement program to educate citizens in solid

waste management issues and the improvement of solid waste

management practices.

(c) The commission may hire personnel to be paid from the

technical assistance fund and may use the technical assistance

fund for obtaining consultant services and for entering into

interagency agreements with other state agencies, public

agencies, or planning regions.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.108, eff. Sept.

1, 1995.

SUBCHAPTER F. LOCAL SOLID WASTE SERVICES AND REGULATION

Sec. 363.111. ADOPTION OF RULES BY PUBLIC AGENCY. (a) A

governing body may adopt rules for regulating solid waste

collection, handling, transportation, storage, processing, and

disposal.

(b) The rules may not authorize any activity, method of

operation, or procedure prohibited by Chapter 361 (Solid Waste

Disposal Act) or by rules or regulations of the commission or

other state or federal agencies.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.109, eff. Sept.

1, 1995.

Sec. 363.112. PROHIBITION OF PROCESSING OR DISPOSAL OF SOLID

WASTE IN CERTAIN AREAS. (a) To prohibit the processing or

disposal of municipal or industrial solid waste in certain areas

of a municipality or county, the governing body of the

municipality or county must by ordinance or order specifically

designate the area of the municipality or county, as appropriate,

in which the disposal of municipal or industrial solid waste will

not be prohibited.

(b) The ordinance or order must be published for two consecutive

weeks in a newspaper of general circulation in the area of the

municipality or county, as appropriate, before the date the

proposed ordinance or order is adopted by the governing body.

(c) The governing body of a municipality or county may not

prohibit the processing or disposal of municipal or industrial

solid waste in an area of that municipality or county for which:

(1) an application for a permit or other authorization under

Chapter 361 has been filed with and is pending before the

commission; or

(2) a permit or other authorization under Chapter 361 has been

issued by the commission.

(d) The commission may not grant an application for a permit to

process or dispose of municipal or industrial solid waste in an

area in which the processing or disposal of municipal or

industrial solid waste is prohibited by an ordinance or order

authorized by Subsection (a), unless the governing body of the

municipality or county violated Subsection (c) in passing the

ordinance or order. The commission by rule may establish

procedures for determining whether an application is for the

processing or disposal of municipal or industrial solid waste in

an area for which that processing or disposal is prohibited by an

ordinance or order.

(e) The powers specified by this section may not be exercised by

the governing body of a municipality or county with respect to

areas to which Section 361.090 applies.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.110, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 570, Sec. 4, eff. Sept. 1,

1999.

Sec. 363.113. ESTABLISHMENT OF SOLID WASTE MANAGEMENT SERVICES.

Each county with a population of more than 30,000 and each

municipality shall review the provision of solid waste management

services in its jurisdiction and shall assure that those services

are provided to all persons in its jurisdiction by a public

agency or private person.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.114. RESOURCE RECOVERY SERVICE; FEES. (a) A public

agency may offer a resource recovery service to persons in its

jurisdictional boundaries and may charge fees for that service.

(b) To aid in enforcing collection of fees for a resource

recovery service, a public agency, after notice and hearing, may

suspend service provided by any utility owned or operated by the

public agency to a person who is delinquent in payment of those

fees.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.115. TAX EXEMPT STATUS OF CERTAIN RESOURCE RECOVERY

SYSTEMS. A resource recovery system acquired by a public agency

to reduce municipal solid waste by mechanical means or

incineration is exempt from property taxes of any municipality,

county, school district, or other political subdivision of the

state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.116. AUTHORITY TO ENTER CONTRACTS CONCERNING SOLID

WASTE MANAGEMENT SERVICES. (a) A public agency may enter into

contracts to enable it to furnish or receive solid waste

management services on the terms considered appropriate by the

public agency's governing body.

(b) A home-rule municipality's charter provision restricting the

duration of a municipal contract does not apply to a municipal

contract that relates to solid waste management services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.117. SOLID WASTE MANAGEMENT SERVICE CONTRACTS. Under a

solid waste management service contract, a public agency may:

(1) acquire and operate all or any part of one or more solid

waste management systems, including resource recovery systems;

(2) contract with a person or other public agency to manage

solid waste for that person or agency;

(3) contract with a person to purchase or sell, by installments

over a term considered desirable by the governing body or

otherwise, all or any part of a solid waste management system,

including a resource recovery system;

(4) contract with a person or other public agency for the

operation of all or any part of a solid waste management system,

including a resource recovery system;

(5) lease to or from a person or other public agency, for the

term and on the conditions considered desirable by the governing

body, all or any part of a solid waste management system,

including a resource recovery system;

(6) contract to make all or any part of a solid waste management

system available to other persons or public agencies and furnish

solid waste management services through the public agency's

system, provided the contract:

(A) includes provisions to assure equitable treatment of parties

who contract with the public agency for solid waste management

services from all or any part of the same solid waste management

system;

(B) provides the method of determining the amounts to be paid by

the parties;

(C) provides that the public agency shall either operate or

contract with a person to operate for the public agency a solid

waste management system or part of a solid waste management

system;

(D) provides that the public agency is entitled to continued

performance of the services after the amortization of the public

agency's investment in the solid waste management system during

the useful life of the system on payment of reasonable charges

for the services, reduced to take into consideration the

amortization; and

(E) includes any other provisions and requirements the public

agency determines to be appropriate;

(7) contract with another public agency or other persons for

solid waste management services, including contracts for the

collection and transportation of solid waste and for processing

or disposal at a permitted solid waste management facility,

including a resource recovery facility, provided the contract may

specify:

(A) the minimum quantity and quality of solid waste to be

provided by the public agency; and

(B) the minimum fees and charges to be paid by the public agency

for the right to have solid waste processed or disposed of at the

solid waste management facility;

(8) contract with a person or other public agency to supply

materials, fuel, or energy resulting from the operation of a

resource recovery facility; and

(9) contract with a person or other public agency to receive or

purchase solid waste, materials, fuel, or energy recovered from

resource recovery facilities.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.118. INDUSTRIAL DEVELOPMENT CORPORATIONS. (a) A

public agency that enters into a contract under Section 363.116

may sponsor the creation of an industrial development corporation

as provided by the Development Corporation Act (Subtitle C1,

Title 12, Local Government Code).

(b) If the system is located in the public agency's boundaries,

the corporation may issue its bonds, notes, or other evidences of

indebtedness to finance the costs of a solid waste management

system, including a resource recovery system, contemplated under

the contract.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.16, eff. April 1, 2009.

Sec. 363.119. FUNDING SOLID WASTE MANAGEMENT SERVICES. (a) A

public agency may establish a solid waste management fund to make

payments for solid waste management services covered by contracts

entered into by the public agency.

(b) A public agency may agree to make sufficient provision in

its annual budget to make payments under its contracts.

(c) Payments to be made by a public agency under a contract may

also be made from revenues of the public agency's solid waste,

water, sewer, electric, or gas system or any combination of

utility systems.

(d) As a source of payment or as the sole source of payment, a

public agency may use and pledge available revenues or resources

for and to the payment of amounts due under contracts and may

enter into covenants concerning those sources of payment to

assure their availability if required.

(e) A public agency may establish, charge, and collect fees,

rates, charges, rentals, and other amounts for services or

facilities provided under or in connection with a contract. Those

fees, rates, charges, rentals, and other amounts may be charged

to and collected from the residents of the public agency, if any,

or from users or beneficiaries of the services or facilities and

may include water charges, sewage charges, and solid waste

disposal fees and charges, including solid waste collection or

handling fees. The public agency may use and pledge those fees,

rates, charges, rentals, and other amounts to make payments

required under a contract and may enter into a covenant to do so

in amounts sufficient to make all or any part of the payments

when due.

(f) A public agency that has taxing power, and that at the time

of entering into a contract is using its general funds, including

its tax revenues, to pay all or part of the costs of providing

solid waste collection, transportation, and disposal services,

may agree and pledge that the contract is an obligation against

the taxing power of the public agency.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER G. BONDS

Sec. 363.131. AUTHORITY TO ISSUE BONDS. (a) A public agency

may issue bonds in the name of the public agency to acquire,

construct, improve, enlarge, and repair all or part of a solid

waste management system, including a resource recovery system.

(b) Pending the issuance of definitive bonds, a public agency

may issue negotiable interim bonds eligible for exchange or

substitution on issuance of definitive bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.132. TERMS; FORM. (a) A public agency may issue its

bonds in various series or issues.

(b) Bonds may mature serially or otherwise not more than 50

years after the date of issuance and shall bear interest at a

rate permitted by state law.

(c) A public agency's bonds and interest coupons, if any, are

investment securities under Chapter 8, Business & Commerce

Code, and may be:

(1) issued registrable as to principal or as to principal and

interest; and

(2) made redeemable before maturity, at the option of the public

agency, or may contain a mandatory redemption provision.

(d) A public agency's bonds may be issued in the form,

denominations, and manner, and under the terms, and shall be

signed and executed, as provided by the governing body in the

resolution or order authorizing the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.133. BOND PROVISIONS. (a) In the orders or

resolutions authorizing the issuance of bonds, including

refunding bonds, the governing body may:

(1) provide for the flow of funds and the establishment and

maintenance of the interest and sinking fund, the reserve fund,

and other funds; and

(2) make additional covenants with respect to the bonds, the

pledged revenues, and the operation and maintenance of the

physical property of the solid waste management system, the

revenue of which is pledged.

(b) In the orders or resolutions authorizing the issuance of

bonds, the governing body may:

(1) prohibit the further issuance of bonds or other obligations

payable from the pledged revenue or may reserve the right to

issue additional bonds to be secured by a pledge of and payable

from the revenue on a parity with or subordinate to the lien and

pledge in support of the bonds being issued; and

(2) include other provisions as the governing body may

determine.

(c) The governing body may adopt and have executed any other

proceedings or instruments necessary and convenient in the

issuance of bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.134. APPROVAL AND REGISTRATION. (a) A public agency

shall submit bonds issued by the public agency and records

relating to their issuance to the attorney general for

examination as to their validity. If the bonds are secured by a

pledge of proceeds from a contract, the public agency shall

submit to the attorney general for examination a copy of the

contract and a copy of the records relating to the contract.

(b) If the attorney general finds that the bonds have been

authorized and a contract entered into in accordance with law,

the attorney general shall approve the bonds, and the comptroller

shall register the bonds.

(c) Following approval and registration, the bonds are

incontestable and are binding obligations according to their

terms.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.135. BOND PAYMENT AND SECURITY. A public agency may

pay the principal of and interest on bonds:

(1) from the levy and collection of taxes on all taxable

property in the public agency's boundaries if the public agency

is authorized by law to levy and collect property taxes;

(2) by pledging all or part of the designated revenues from the

ownership or operation of physical property of a solid waste

management system, including a resource recovery system, or from

a contract entered into by a public agency under this chapter; or

(3) from other income of the public agency.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.136. BOND ELECTION. Bonds secured in whole or in part

by taxes may not be issued by a public agency until authorized by

a majority vote of the qualified voters of the public agency at

an election ordered for that purpose. A bond election shall be

held in the manner provided by law for other bond elections of

the public agency.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.137. OTHER SECURITY. (a) The bonds may be

additionally secured by a deed of trust or mortgage lien on part

or all of the physical property of a solid waste management

system, including a resource recovery system, of the public

agency and rights appurtenant to that property.

(b) The deed of trust or mortgage lien may give the trustee the

power to operate the property, sell the property to pay the debt,

or take any other action to secure the bonds. A purchaser at a

sale under a deed of trust or mortgage lien is the absolute owner

of the property and rights purchased.

(c) Regardless of any deed of trust or mortgage lien under

Subsection (a), the trust indenture may:

(1) contain any provision that the governing body prescribes for

the security of the bonds and the preservation of the trust

estate;

(2) provide for amendment or modification of the trust

indenture; and

(3) provide for investment of the public agency's funds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.138. BOND SALE AND EXCHANGE. (a) A public agency may

sell bonds at a public or private sale at a price and on terms

determined by the governing body.

(b) The public agency may exchange its bonds for property or an

interest in property that its governing body considers necessary

or convenient to carry out this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.139. INVESTMENT AND USE OF PROCEEDS. (a) Money may be

set aside out of bond proceeds to provide for:

(1) interest to accrue on the bonds;

(2) administrative expenses up to the estimated date on which

the solid waste management system will produce revenue; and

(3) reserve funds created by the resolution that authorized the

bonds.

(b) Proceeds from the sale of bonds may be invested, pending

their use, in the securities or time deposits specified by the

resolution authorizing the issuance of the bonds or the trust

indenture securing the bonds.

(c) The earnings on the investments may be applied as provided

by the resolution or trust indenture.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.140. REFUNDING BONDS. (a) A public agency may issue

refunding bonds to refund all or part of its outstanding bonds,

including matured but unpaid interest coupons.

(b) Refunding bonds:

(1) mature serially or otherwise not more than 50 years after

the date of issuance and bear interest at a rate permitted by

state law; and

(2) may be payable from the same source as the bonds being

refunded or from other additional sources.

(c) Refunding bonds must be approved by the attorney general in

the same manner as other bonds.

(d) The comptroller shall register refunding bonds:

(1) on the surrender and cancellation of the original bonds; or

(2) without surrender and cancellation of the original bonds if:

(A) the order or resolution authorizing the refunding bonds

provides that their proceeds be deposited in the place where the

original bonds are payable; and

(B) the refunding bonds are issued in an amount sufficient to

pay the principal of and interest on the original bonds up to

their maturity date or to their option date if the bonds are

called for payment before maturity according to their terms.

(e) A public agency may refund bonds in one or several

installments.

(f) Instead of the method provided by this section, a public

agency may refund bonds, notes, or other obligations as provided

by general law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.141. LEGAL INVESTMENTS; SECURITY FOR DEPOSITS. (a)

Public agency bonds are legal and authorized investments for:

(1) a bank;

(2) a savings bank;

(3) a trust company;

(4) a savings and loan association;

(5) an insurance company;

(6) a fiduciary;

(7) a trustee;

(8) a guardian; and

(9) a sinking fund of a municipality, county, school district,

or other political subdivision of the state and other public

funds of the state, including the permanent school fund.

(b) Public agency bonds may secure the deposits of public funds

of the state or a municipality, county, school district, or other

political subdivision of the state. The bonds are lawful and

sufficient security for deposits to the extent of their value, if

accompanied by all unmatured coupons.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.142. TAX STATUS OF BONDS. Since a public agency is a

public entity performing an essential public function, bonds

issued by the public agency, any transaction relating to the

bonds, and profits made in the sale of the bonds are exempt from

taxation by the state or by a municipality, county, special

district, or other political subdivision of the state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.143. FEES FOR SERVICES. (a) While bonds are

outstanding, the governing body may adopt and collect fees for

services furnished or made available by the solid waste

management system, including a resource recovery system.

(b) The fees must be adequate to provide and maintain the funds

created by the resolution authorizing the bonds and to pay:

(1) operational costs or expenses allocable to the solid waste

management system, including a resource recovery system; and

(2) the principal of and interest on the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.144. ADJUSTMENT OF RATES FOR ADEQUATE REVENUE. A

public agency shall adopt and adjust the rates charged for solid

waste management services so that revenues, together with taxes

levied to support the services, will be sufficient to pay:

(1) the expense of operating and maintaining the solid waste

management system, including a resource recovery system;

(2) the public agency's obligations under a contract; and

(3) the public agency's obligations under and in connection with

bonds issued that are secured by revenues from the solid waste

management service or a solid waste management system, including

a resource recovery system.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 363.145. BOND ANTICIPATION NOTES. (a) A public agency may

declare an emergency if funds are not available to pay the

principal of or interest on the public agency's bonds issued

under this chapter.

(b) The public agency may issue negotiable bond anticipation

notes to borrow the money needed in an emergency, and the bond

anticipation notes may bear interest at any rate authorized by

state law and shall mature within one year of the date of

issuance.

(c) The bond anticipation notes may be paid with the proceeds of

bonds, or bonds may be issued and delivered in exchange for and

in substitution of bond anticipation notes.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 364. COUNTY SOLID WASTE

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE B. SOLID WASTE, TOXIC CHEMICALS, SEWAGE, LITTER, AND

WATER

CHAPTER 364. COUNTY SOLID WASTE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 364.001. SHORT TITLE. This chapter may be cited as the

County Solid Waste Control Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 364.002. PURPOSE. The purpose of this chapter is to

authorize a cooperative effort by counties, public agencies, and

other persons for the safe and economical collection,

transportation, and disposal of solid waste to control pollution

in this state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 364.003. DEFINITIONS. In this chapter:

(1) "Composting" has the meaning assigned by Chapter 361 (Solid

Waste Disposal Act).

(2) "District" means a district or authority created under

Article XVI, Section 59, or Article III, Section 52, of the Texas

Constitution.

(3) "Public agency" means a district, municipality, regional

planning commission created under Chapter 391, Local Government

Code, or other political subdivision or state agency authorized

to own and operate a solid waste collection, transportation, or

disposal facility or system.

(4) "Sanitary landfill" has the meaning assigned by Chapter 361

(Solid Waste Disposal Act).

(5) "Solid waste" has the meaning assigned by Chapter 361 (Solid

Waste Disposal Act).

(6) "Solid waste disposal system" means a plant, composting

process plant, incinerator, sanitary landfill, or other works and

equipment that are acquired, installed, or operated to collect,

handle, store, treat, neutralize, stabilize, or dispose of solid

waste, and includes the sites.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 124, eff. Sept. 1,

1991.

SUBCHAPTER B. COUNTY SOLID WASTE MANAGEMENT

Sec. 364.011. COUNTY ADOPTION OF SOLID WASTE RULES. (a)

Subject to the limitation provided by Sections 361.151 and

361.152 (Solid Waste Disposal Act), a commissioners court by rule

may regulate solid waste collection, handling, storage, and

disposal in areas of the county not in a municipality or the

extraterritorial jurisdiction of a municipality.

(b) A county, in making any rules, including those under the

licensing power granted by Chapter 361 (Solid Waste Disposal

Act), may not impose an unreasonable requirement on the disposal

of the solid waste in the county not warranted by the

circumstances.

(c) A rule adopted under this section may not authorize an

activity, method of operation, or procedure that is prohibited by

Chapter 361 (Solid Waste Disposal Act) or by rules of the Texas

Natural Resource Conservation Commission.

(d) A county may institute legal proceedings to enforce its

rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.034,

eff. Aug. 12, 1991.

Sec. 364.012. PROHIBITING SOLID WASTE DISPOSAL IN COUNTY. (a)

The county may prohibit the disposal of municipal or industrial

solid waste in the county if the disposal of the municipal or

industrial solid waste is a threat to the public health, safety,

and welfare.

(b) To prohibit the disposal of municipal or industrial solid

waste in a county, the commissioners court must adopt an

ordinance in the general form prescribed for municipal ordinances

specifically designating the area of the county in which

municipal or industrial solid waste disposal is not prohibited.

(c) An ordinance required by Subsection (b) may be passed on

first reading, but the proposed ordinance must be published in a

newspaper of general circulation in the county for two

consecutive weeks before the commissioners court considers the

proposed ordinance. The publication must contain:

(1) a statement of the time, place, and date that the

commissioners court will consider the proposed ordinance; and

(2) notice that an interested citizen of the county may testify

at the hearing.

(d) A public hearing must be held on a proposed ordinance before

it is considered by the commissioners court, and any interested

citizen of the county shall be allowed to testify.

(e) The commissioners court of a county may not prohibit the

processing or disposal of municipal or industrial solid waste in

an area of that county for which:

(1) an application for a permit or other authorization under

Chapter 361 has been filed with and is pending before the

commission; or

(2) a permit or other authorization under Chapter 361 has been

issued by the commission.

(f) The commission may not grant an application for a permit to

process or dispose of municipal or industrial solid waste in an

area in which the processing or disposal of municipal or

industrial solid waste is prohibited by an ordinance, unless the

county violated Subsection (e) in passing the ordinance. The

commission by rule may specify the procedures for determining

whether an application is for the processing or disposal of

municipal or industrial solid waste in an area for which that

processing or disposal is prohibited by an ordinance.

(g) The powers specified by this section may not be exercised by

a county with respect to areas to which Section 361.090 applies.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.035,

eff. Aug. 12, 1991; Acts 1999, 76th Leg., ch. 570, Sec. 5, eff.

Sept. 1, 1999.

Sec. 364.013. COUNTY AUTHORITY. A county may:

(1) acquire, construct, improve, enlarge, repair, operate, and

maintain all or part of one or more solid waste disposal systems;

(2) contract with a person to collect, transport, handle, store,

or dispose of solid waste for that person;

(3) contract with a person to purchase or sell, by installments

for a term considered desirable, all or part of a solid waste

disposal system;

(4) enter into an operating agreement with a person, for the

terms and on the conditions considered desirable, for the

operation of all or part of a solid waste disposal system by that

person or by the county; and

(5) lease to or from a person, for the term and on the

conditions considered desirable, all or part of a solid waste

disposal system.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 364.014. ACQUISITION OF PROPERTY. (a) A county may

acquire by purchase, lease, gift, condemnation, or any other

manner and may own, maintain, use, and operate property or an

interest in property necessary or convenient to the exercise of

the powers and purposes provided by this chapter.

(b) The power of eminent domain is restricted to the county and

may be exercised in the manner provided by law.

(c) A county may not exercise the power of eminent domain to

acquire real property under this section if that power conflicts

with a corporation's power of eminent domain as provided by law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 364.015. DUMPING OR GARBAGE DISPOSAL GROUNDS. The

commissioners court shall determine the consideration to be paid

to acquire real property on which to locate dumping or garbage

disposal grounds. In determining where to locate dumping or

garbage disposal grounds, the commissioners court shall consider:

(1) the convenience of the people to be served; and

(2) the general health of, and the annoyance to, the community

to be served by the dumping or garbage disposal grounds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 364.016. COST OF CERTAIN REQUIRED ALTERATIONS. The

relocation, raising, rerouting, changing of grade, or altering of

construction of a highway, railroad, electric transmission line,

telegraph or telephone property or facility, or pipeline made

necessary by the actions of a county shall be accomplished at the

sole expense of the county, which shall pay the cost of the

required activity as necessary to provide comparable replacement,

minus the net salvage value of any replaced facility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. SOLID WASTE MANAGEMENT SYSTEMS AND SERVICES

CONTRACTS

Sec. 364.031. PUBLIC AGENCY CONTRACTS. (a) A public agency may

contract with another public agency or a private contractor for

the other public agency or private contractor to:

(1) make all or part of a solid waste disposal system available

to a public agency, a group of public agencies, or other persons;

and

(2) furnish solid waste collection, transportation, handling,

storage, or disposal services through the other public agency's

or private contractor's system.

(b) The contract may:

(1) be for the duration agreed on by the parties;

(2) provide that the contract remains in effect until bonds

issued or to be issued by either public agency and refunding

bonds issued for those original bonds are paid;

(3) contain provisions to assure equitable treatment of parties

who contract with the other public agency or private contractor

for solid waste collection, transportation, handling, storage, or

disposal services from the same solid waste disposal system;

(4) provide for the sale or lease to or use by the other public

agency or private contractor of a solid waste disposal system

owned or to be acquired by the public agency;

(5) provide that the other public agency or private contractor

will operate a solid waste disposal system owned or to be

acquired by the public agency;

(6) provide that the public agency is entitled to continued

performance of services after the amortization of the other

public agency's or private contractor's investment in the

disposal system during the useful life of the system on payment

of reasonable charges, reduced to take into consideration the

amortization; and

(7) contain any other provisions and requirements the other

public agency or private contractor and the public agency

determine to be appropriate or necessary.

(c) The contract must provide the method to determine the amount

the public agency will pay to the other public agency or private

contractor.

(d) A municipality may provide in its contract that the other

public agency or private contractor has the right to use the

streets, alleys, and public ways and places in the municipality

during the term of the contract.

(e) This section does not expand the authority granted to a

county under Section 364.013.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 486, Sec. 1, eff. June 12,

1995.

Sec. 364.032. PUBLIC AGENCY PAYMENTS. (a) Public agency

payments to a county for solid waste collection, transportation,

handling, storage, or disposal services may be made from income

of the public agency's solid waste disposal fund as provided by

the contract between the county and the public agency. The

payments are an operating expense of the fund, and the revenues

of the fund are to be applied toward those payments.

(b) Public agency payments to be made under the contract may be

made from revenues of the public agency's water, sewer, electric,

or gas system or a combination of utility systems.

(c) Unless the ordinance or resolution authorizing the

outstanding bonds of the public agency expressly reserves the

right to accord contract payments a position of parity with, or a

priority over, the public agency's bond requirements, the

payments under a contract are subordinate to amounts required to

be paid from the revenues of the utility system for principal of

and interest on bonds of the public agency that are:

(1) outstanding at the time the contract is made; and

(2) payable from those revenues.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 364.033. ALTERNATIVE PAYMENT PROCEDURE USING TAX FUNDS.

(a) A contract between a public agency and a county that is

authorized by the public agency's governing body is an obligation

against the public agency's taxing power to the extent provided

by the contract if:

(1) the public agency holds an election according to applicable

procedure provided by Chapter 1251, Government Code, relating to

the issuance of bonds by a municipality; and

(2) at the election, it is determined that the public agency's

governing body may levy an ad valorem tax to make any payments

required of the public agency under the contract.

(b) Except for the levy of a tax under this section, an election

is not required for the exercise of a power granted by this

chapter.

(c) Only qualified voters of the public agency are entitled to

vote at an election held under this section, and except as

otherwise provided by this section and by Chapter 1251,

Government Code, the Election Code governs an election under this

section.

(d) If the alternative procedure for payment provided by this

section is followed, payments under the contract may be:

(1) payable from and are solely an obligation against the taxing

power of the public agency; or

(2) payable both from taxes and from revenues as provided by the

contract.

(e) If the alternative procedure of public agency payment to a

county for disposal services provided by this section is not

followed, the county or a holder of county bonds is not entitled

to demand payment of the public agency's obligation from funds

raised or to be raised by taxation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.270, eff. Sept.

1, 2001.

Sec. 364.034. SOLID WASTE DISPOSAL SERVICE; FEES. (a) A public

agency or a county may:

(1) offer solid waste disposal service to persons in its

territory;

(2) require the use of the service by those persons;

(3) charge fees for the service; and

(4) establish the service as a utility separate from other

utilities in its territory.

(b) A fee for a service provided under this section may be

collected by:

(1) the county;

(2) a private or public entity that contracts with the county to

provide the service; or

(3) another private or public entity that contracts with the

county to collect the fees.

(c) A county may contract with a public or private utility to

collect a fee for a service provided under this section. The

contract may:

(1) require the billing of the fee within the bill for other

utility services;

(2) allow a fee to be paid to the utility for billing and

collecting the fee;

(3) require a system of accounting for fees collected by an

entity other than the county; and

(4) contain other terms as agreed to by the parties.

(d) To aid enforcement of fee collection for the solid waste

disposal service:

(1) a county or the public or private entity that has contracted

with the county to provide the service may suspend service to a

person who is delinquent in payment of solid waste disposal

service fees until the delinquent claim is fully paid; and

(2) a public or private utility that bills and collects solid

waste disposal service fees under this section may suspend

service of that utility, in addition to the suspension of solid

waste disposal service, to a person who is delinquent in the

payment of the solid waste disposal service fee until the

delinquent claim is fully paid.

(e) Except as provided by Subsections (f), (g), and (h), this

section does not apply to a person who provides the public or

private entity, public agency, or county with written

documentation that the person is receiving solid waste disposal

services from another entity. Nothing in this section shall

limit the authority of a public agency, including a county or a

municipality, to enforce its grant of a franchise or contract for

solid waste collection and transportation services within its

territory. Except as provided by Subsection (f), the governing

body of a municipality may provide that a franchise it grants or

a contract it enters into for solid waste collection and

transportation services under this subchapter or under other law

supersedes inside of the municipality's boundaries any other

franchise granted or contract entered into under this subchapter.

(f) Notwithstanding the other provisions of this section, a

political subdivision, including a county or a municipality, may

not restrict the right of an entity to contract with a licensed

waste hauler for the collection and removal of domestic septage

or of grease trap waste, grit trap waste, lint trap waste, or

sand trap waste.

(g) Except as provided by this subsection, a person is exempt

from the application of a requirement adopted by a public agency

or county under Subsection (a) if the person, on the date the

requirement is adopted, is receiving under a contract in effect

on that date solid waste disposal services at a level that is the

same as or higher than the level of services that otherwise would

be required. The exception provided by this subsection does not

apply to a requirement adopted under this section by a

municipality. To qualify for the exemption provided by this

subsection, the person must provide to the public agency or

county written documentation acceptable to the public agency or

county not later than the 30th day before the date the otherwise

required services are scheduled to begin. The person who

provides solid waste disposal services to a person who qualifies

for the exemption shall notify the public agency or county that

the services under the contract have stopped not later than the

15th day after the date those services are stopped for any

reason.

(h) This section does not apply to a private entity that

contracts to provide temporary solid waste disposal services to a

construction project.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1238, Sec. 1, eff. Jan. 1,

2002; Acts 2003, 78th Leg., ch. 271, Sec. 2, eff. June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1394, Sec. 1, eff. June 15, 2007.

Sec. 364.035. PUBLIC AGENCY DUTY TO ADJUST RATES CHARGED. (a)

A public agency shall establish, maintain, and adjust the rates

charged by the public agency for solid waste disposal services

if:

(1) the public agency executes a contract with a county under

this chapter; and

(2) the payments under the contract are to be made either wholly

or partly from the revenues of the public agency's solid waste

disposal fund.

(b) The revenues of the public agency's solid waste disposal

fund, and any taxes levied in support, must be sufficient to pay:

(1) the expense of operating and maintaining the solid waste

disposal service or system; and

(2) the public agency's obligations to the county under the

contract and in connection with bonds issued or that may be

issued that are secured by revenues of the solid waste disposal

service or system.

(c) A contract between a public agency and a county may require

the use of consulting engineers and financial experts to advise

the public agency whether and at what time rates are to be

adjusted under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 364.036. AUTHORITY TO PROVIDE DISPOSAL SERVICES TO MORE

THAN ONE PERSON. A contract or group of contracts under this

chapter may provide that:

(1) a county may render concurrently to more than one person

services relating to the construction or operation of all or part

of a solid waste disposal system; and

(2) the cost of the services will be allocated among the several

persons as determined by the contract or group of contracts.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 364.037. AGREEMENTS WITH OTHER POLITICAL SUBDIVISIONS FOR

COLLECTION OF PAST DUE UTILITY OR SOLID WASTE DISPOSAL SERVICES

FEES. (a) A county or public agency that offers solid waste

disposal services under this subchapter may enter an agreement

for the collection of unpaid utility or solid waste disposal

services fees with:

(1) another county or public agency that provides solid waste

disposal services under this subchapter;

(2) a municipality that operates a utility system, as defined by

Section 552.001, Local Government Code; or

(3) another political subdivision acting on behalf of a

municipality, county, or public agency to assist in the

collection of unpaid utility charges or solid waste disposal

fees.

(b) The agreement may provide that a county or public agency:

(1) may refuse to provide solid waste disposal services to a

person if the person is past due on utility charges or solid

waste disposal services fees owed to another party to the

agreement; or

(2) may collect an amount equal to the past due utility charges

or solid waste disposal services fees owed to another party to

the agreement plus a service charge and provide the solid waste

disposal services the person requests.

(c) The agreement shall provide for:

(1) the confidentiality of a person's utility or solid waste

disposal account information and the prevention of disclosure to

a person or other entity that is not a party to the agreement;

and

(2) the apportionment of any past due charges, fees, and service

charges authorized by Subsection (b)(2) between the collecting

entity and the entity to which the fees are owed.

Added by Acts 2003, 78th Leg., ch. 271, Sec. 3, eff. June 18,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.77(2), eff. April 1, 2009.

SUBCHAPTER D. BONDS

Sec. 364.051. AUTHORITY TO ISSUE BONDS. (a) To acquire,

construct, improve, enlarge, and repair all or part of a solid

waste disposal system, a county may issue bonds payable:

(1) from and secured by a pledge of all or part of the revenues

to accrue under a contract entered into under this chapter; and

(2) from other income pledged by the county.

(b) Pending issuance of definitive bonds, a county may issue

negotiable interim bonds or obligations eligible for exchange or

substitution by use of the definitive bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 364.052. TERMS; FORM. (a) Bonds issued under this chapter

must be in the form and denomination and bear the rate of

interest prescribed by the commissioners court.

(b) The bonds may be:

(1) sold at a public or private sale at a price and on the terms

determined by the commissioners court; or

(2) exchanged for property or an interest in property determined

by the commissioners court to be necessary or convenient to the

purposes authorized by this chapter.

(c) The bonds are investment securities under Chapter 8,

Business & Commerce Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 364.053. APPROVAL AND REGISTRATION. (a) A county may

submit bonds that have been authorized by the commissioners court

and any record relating to their issuance to the attorney general

for examination as to their validity. If the bonds state that

they are secured by a pledge of proceeds of a contract between

the county and a public agency, the county may submit to the

attorney general a copy of the contract and the proceedings of

the public agency authorizing the contract.

(b) If the attorney general finds that the bonds have been

authorized and any contract has been made in accordance with

state law, the attorney general shall approve the bonds and

contract and the comptroller shall register the bonds.

(c) Following approval and registration, the bonds and the

contract are incontestable.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 364.054. DISTRICT BOND VALIDATION BY SUIT. (a) As an

alternative for, or in addition to, the procedure provided by

Section 364.053, the board of directors of a district may

validate its bonds by filing suit under Chapter 1205, Government

Code.

(b) The interest rate and sale price of the bonds need not be

fixed until after the termination of the validation proceedings

or suit.

(c) If the proposed bonds recite that they are secured by the

proceeds of a contract made by the district and one or more

public agencies, the petition must allege that fact and the

notice of the suit must mention that allegation and each public

agency's fund or revenues from which the contract is payable.

(d) The suit is a proceeding in rem, and the judgment is res

judicata as to the validity of the bonds and any contract and the

pledge of revenues.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.271, eff. Sept.

1, 2001.

Sec. 364.055. INVESTMENT AND USE OF PROCEEDS. (a) The

commissioners court may set aside from proceeds of a bond sale:

(1) interest to accrue on the bonds;

(2) administrative expenses to the estimated date when the solid

waste disposal system will become revenue producing; and

(3) reserve funds created by the resolution authorizing the

bonds.

(b) Proceeds from the sale of bonds may be invested, pending

their use, in the securities or time deposits as specified by the

resolution authorizing the issuance of the bonds or the trust

indenture securing the bonds.

(c) The earnings on the investments may be applied as provided

by the resolution or trust indenture.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 364.056. REFUNDING OF BONDS. A county may refund bonds

issued under this chapter on terms and conditions and bearing the

rate of interest prescribed by the commissioners court.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 364.057. LEGAL INVESTMENTS; SECURITY FOR DEPOSITS. (a)

Bonds issued under this chapter are legal and authorized

investments for:

(1) a bank;

(2) a savings bank;

(3) a trust company;

(4) a savings and loan association;

(5) an insurance company;

(6) a fiduciary;

(7) a trustee; and

(8) a sinking fund of a municipality, school district, or any

other political corporation or subdivision of the state.

(b) The bonds may secure the deposits of public funds of the

state or of a political subdivision of the state. The bonds are

lawful and sufficient security for those deposits in an amount up

to their face value, if accompanied by all appurtenant unmatured

coupons.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 364.058. ADJUSTMENT OF RATES AND CHANGES TO MAINTAIN

ADEQUATE REVENUE. If bonds are outstanding, the commissioners

court shall establish, maintain, and collect rates and charges

for services furnished or made available by the solid waste

disposal system adequate to:

(1) pay maintenance and operation costs of and expenses

allocable to the solid waste disposal system and the principal of

and interest on the bonds; and

(2) provide and maintain funds created by the resolution

authorizing the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 365. LITTER

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE B. SOLID WASTE, TOXIC CHEMICALS, SEWAGE, LITTER, AND

WATER

CHAPTER 365. LITTER

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 365.001. SHORT TITLE. This chapter may be cited as the

Texas Litter Abatement Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 365.002. WATER POLLUTION CONTROLLED BY WATER CODE. The

pollution of water in the state is controlled by Chapter 26,

Water Code, and other applicable law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 365.003. LITTER ON BEACHES CONTROLLED BY NATURAL RESOURCES

CODE. The regulation of litter on public beaches is controlled

by Subchapters C and D, Chapter 61, Natural Resources Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 365.004. DISPOSAL OF GARBAGE, REFUSE, AND SEWAGE IN CERTAIN

AREAS UNDER CONTROL OF PARKS AND WILDLIFE DEPARTMENT. The Parks

and Wildlife Commission may adopt rules to govern the disposal of

garbage, refuse, and sewage in state parks, public water in state

parks, historic sites, scientific areas, and forts under the

control of the Parks and Wildlife Department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 365.005. VENUE AND RECOVERY OF COSTS. (a) Venue for the

prosecution of a criminal offense under Subchapter B or Section

365.032 or 365.033 or for a suit for injunctive relief under any

of those provisions is in the county in which the defendant

resides, in the county in which the offense or the violation

occurs, or in Travis County.

(b) If the attorney general or a local government brings a suit

for injunctive relief under Subchapter B or Section 365.032 or

365.033, a prevailing party may recover its reasonable attorney

fees, court costs, and reasonable investigative costs incurred in

relation to the proceeding.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 125, eff. Sept. 1,

1991.

SUBCHAPTER B. CERTAIN ACTIONS PROHIBITED

Sec. 365.011. DEFINITIONS. In this subchapter:

(1) "Approved solid waste site" means:

(A) a solid waste site permitted or registered by the Texas

Natural Resource Conservation Commission;

(B) a solid waste site licensed by a county under Chapter 361;

or

(C) a designated collection area for ultimate disposal at a

permitted or licensed municipal solid waste site.

(2) "Boat" means a vehicle, including a barge, airboat,

motorboat, or sailboat, used for transportation on water.

(3) "Commercial purpose" means the purpose of economic gain.

(4) "Commercial vehicle" means a vehicle that is operated by a

person for a commercial purpose or that is owned by a business or

commercial enterprise.

(5) "Dispose" and "dump" mean to discharge, deposit, inject,

spill, leak, or place litter on or into land or water.

(6) "Litter" means:

(A) decayable waste from a public or private establishment,

residence, or restaurant, including animal and vegetable waste

material from a market or storage facility handling or storing

produce or other food products, or the handling, preparation,

cooking, or consumption of food, but not including sewage, body

wastes, or industrial by-products; or

(B) nondecayable solid waste, except ashes, that consists of:

(i) combustible waste material, including paper, rags, cartons,

wood, excelsior, furniture, rubber, plastics, yard trimmings,

leaves, or similar materials;

(ii) noncombustible waste material, including glass, crockery,

tin or aluminum cans, metal furniture, and similar materials that

do not burn at ordinary incinerator temperatures of 1800 degrees

Fahrenheit or less; and

(iii) discarded or worn-out manufactured materials and

machinery, including motor vehicles and parts of motor vehicles,

tires, aircraft, farm implements, building or construction

materials, appliances, and scrap metal.

(7) "Motor vehicle" has the meaning assigned by Section 541.201,

Transportation Code.

(8) "Public highway" means the entire width between property

lines of a road, street, way, thoroughfare, bridge, public beach,

or park in this state, not privately owned or controlled, if any

part of the road, street, way, thoroughfare, bridge, public

beach, or park:

(A) is opened to the public for vehicular traffic;

(B) is used as a public recreational area; or

(C) is under the state's legislative jurisdiction through its

police power.

(9) "Solid waste" has the meaning assigned by Section 361.003.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 8.161,

eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 740, Sec. 1, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.111, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 30.206, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 286, Sec. 1, eff. May

26, 1997.

Sec. 365.012. ILLEGAL DUMPING; CRIMINAL PENALTIES. (a) A

person commits an offense if the person disposes or allows or

permits the disposal of litter or other solid waste at a place

that is not an approved solid waste site, including a place on or

within 300 feet of a public highway, on a right-of-way, on other

public or private property, or into inland or coastal water of

the state.

(b) A person commits an offense if the person receives litter or

other solid waste for disposal at a place that is not an approved

solid waste site, regardless of whether the litter or other solid

waste or the land on which the litter or other solid waste is

disposed is owned or controlled by the person.

(c) A person commits an offense if the person transports litter

or other solid waste to a place that is not an approved solid

waste site for disposal at the site.

(d) An offense under this section is a Class C misdemeanor if

the litter or other solid waste to which the offense applies

weighs five pounds or less or has a volume of five gallons or

less.

(e) An offense under this section is a Class B misdemeanor if

the litter or other solid waste to which the offense applies

weighs more than five pounds but less than 500 pounds or has a

volume of more than five gallons but less than 100 cubic feet.

(f) An offense under this section is a Class A misdemeanor if:

(1) the litter or other solid waste to which the offense applies

weighs 500 pounds or more but less than 1,000 pounds or has a

volume of 100 cubic feet or more but less than 200 cubic feet; or

(2) the litter or other solid waste is disposed for a commercial

purpose and weighs more than five pounds but less than 200 pounds

or has a volume of more than five gallons but less than 200 cubic

feet.

(g) An offense under this section is a state jail felony if the

litter or solid waste to which the offense applies:

(1) weighs 1,000 pounds or more or has a volume of 200 cubic

feet or more;

(2) is disposed of for a commercial purpose and weighs 200

pounds or more or has a volume of 200 cubic feet or more; or

(3) is contained in a closed barrel or drum.

(h) If it is shown on the trial of the defendant for an offense

under this section that the defendant has previously been

convicted of an offense under this section, the punishment for

the offense is increased to the punishment for the next highest

category.

(i) On conviction for an offense under this section, the court

shall provide to the defendant written notice that a subsequent

conviction for an offense under this section may result in the

forfeiture under Chapter 59, Code of Criminal Procedure, of the

vehicle used by the defendant in committing the offense.

(j) The offenses prescribed by this section include the

unauthorized disposal of litter or other solid waste in a

dumpster or similar receptacle.

(k) This section does not apply to the temporary storage for

future disposal of litter or other solid waste by a person on

land owned by that person, or by that person's agent. The

commission by rule shall regulate temporary storage for future

disposal of litter or other solid waste by a person on land owned

by the person or the person's agent.

(l) This section does not apply to an individual's disposal of

litter or other solid waste if:

(1) the litter or waste is generated on land the individual

owns;

(2) the litter or waste is not generated as a result of an

activity related to a commercial purpose;

(3) the disposal occurs on land the individual owns; and

(4) the disposal is not for a commercial purpose.

(m) A municipality or county may offer a reward of $50 for

reporting a violation of this section that results in a

prosecution under this section.

(n) An offense under this section may be prosecuted without

alleging or proving any culpable mental state, unless the offense

is a state jail felony.

(o) For purposes of a prosecution under Subsection (g), a

generator creates a rebuttable presumption of lack of culpable

mental state if the generator of the solid waste to be disposed

of secures, prior to the hauler's receipt of the solid waste, a

signed statement from the hauler that the solid waste will be

disposed of legally. The statement shall include the hauler's

valid Texas driver's license number.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 8.161,

eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 740, Sec. 2, eff.

Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 828, Sec. 3, eff. Sept.

1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 17.01(28), eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 286, Sec. 2, eff. May 26,

1997; Acts 2001, 77th Leg., ch. 995, Sec. 1, eff. Sept. 1, 2001.

Sec. 365.013. RULES AND STANDARDS; CRIMINAL PENALTY. (a) The

Texas Natural Resource Conservation Commission shall adopt rules

and standards regarding processing and treating litter disposed

in violation of this subchapter.

(b) A person commits an offense if the person violates a rule

adopted under this section.

(c) An offense under this section is a Class A misdemeanor.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 8.161,

eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.112,

eff. Sept. 1, 1995.

Sec. 365.014. APPLICATION OF SUBCHAPTER; DEFENSES; PRESUMPTIONS.

(a) This subchapter does not apply to farmers:

(1) in handling anything necessary to grow, handle, and care for

livestock; or

(2) in erecting, operating, and maintaining improvements

necessary to handle, thresh, and prepare agricultural products or

for conservation projects.

(b) A person who dumps more than five pounds or 13 gallons of

litter or other solid waste from a commercial vehicle in

violation of this subchapter is presumed to be dumping the litter

or other solid waste for a commercial purpose.

(c) It is an affirmative defense to prosecution under Section

365.012 that:

(1) the storage, processing, or disposal took place on land

owned or leased by the defendant;

(2) the defendant received the litter or other solid waste from

another person;

(3) the defendant, after exercising due diligence, did not know

and reasonably could not have known that litter or other solid

waste was involved; and

(4) the defendant did not receive, directly or indirectly,

compensation for the receipt, storage, processing, or treatment.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 8.161,

eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 740, Sec. 3, eff.

Sept. 1, 1993.

Sec. 365.015. INJUNCTION; VENUE; RECOVERY OF COSTS. (a) A

district attorney, a county attorney, or the attorney general may

bring a civil suit for an injunction to prevent or restrain a

violation of this subchapter. A person affected or to be affected

by a violation is entitled to seek injunctive relief to enjoin

the violation.

(b) Venue for a prosecution of a criminal offense under this

subchapter or for a civil suit for injunctive relief under this

subchapter is in the county in which the defendant resides, the

county in which the offense or violation occurred, or in Travis

County.

(c) In a suit for relief under this section, the prevailing

party may recover its reasonable attorney fees, court costs, and

reasonable investigative costs incurred in relation to the

proceeding.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 8.161,

eff. Sept. 1, 1991.

Sec. 365.016. DISPOSAL OF LITTER IN A CAVE; CRIMINAL PENALTY.

(a) A person commits an offense if the person disposes litter, a

dead animal, sewage, or any chemical in a cave.

(b) An offense under this section is a Class C misdemeanor

unless:

(1) it is shown on the trial of the defendant that the defendant

previously has been convicted once of an offense under this

section, in which event the offense is a Class A misdemeanor; or

(2) it is shown on the trial of the defendant that the defendant

previously has been convicted two or more times of an offense

under this section, in which event the offense is a felony of the

third degree.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 8.161,

eff. Sept. 1, 1991.

Sec. 365.017. REGULATION OF LITTER IN CERTAIN COUNTIES. (a)

The commissioners court of a county may adopt regulations to

control the disposal of litter and the removal of illegally

dumped litter from private property in unincorporated areas of

that county. The commissioners court may not adopt regulations

under this section concerning the disposal of recyclable

materials as defined in Chapter 361 of the Health and Safety

Code.

(b) Prior to the adoption of regulations the commissioners court

of a county must find that the proposed regulations are necessary

to promote the public health, safety, and welfare of the

residents of that county.

(c) The definitions of Section 365.011 apply in this Act.

"Illegally dumped litter" means litter dumped anywhere other than

in an approved solid waste site. "Litter" has the meaning

assigned by Section 365.011, except that the term does not

include equipment used for agricultural purposes.

(d) The regulations adopted by the commissioners court may

require the record property owners to pay for the cost of removal

after the commissioners court has given the record property owner

30 days written notice to remove the illegally dumped litter.

(e) Regulations adopted under this section are in addition to

any other law regarding this issue and the stricter law shall

apply.

(f) In addition to any other remedy provided by law, a district

attorney, a county attorney, or the attorney general may bring a

civil suit to enjoin violation of regulations adopted under this

section and to recover the costs of removal of illegally dumped

litter. In such a suit the prevailing party may recover its

reasonable attorney fees, court fees, and reasonable

investigative costs incurred in relation to that proceeding.

Added by Acts 1993, 73rd Leg., ch. 828, Sec. 4, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 439, Sec. 1, eff. June

9, 1995.

SUBCHAPTER C. SPECIAL PROVISIONS

Sec. 365.031. LITTER, GARBAGE, REFUSE, AND RUBBISH IN LAKE

SABINE. The governing body of Port Arthur by ordinance may

prohibit the depositing or placing of litter, garbage, refuse, or

rubbish into or on the waters of Lake Sabine within the municipal

limits.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 365.032. THROWING CERTAIN SUBSTANCES IN OR NEAR LAKE LAVON;

CRIMINAL PENALTY. (a) The definitions provided by Section

365.011 apply to this section.

(b) A person commits an offense if the person throws, leaves, or

causes to be thrown or left wastepaper, glass, metal, a tin can,

refuse, garbage, waste, discarded or soiled personal property, or

any other noxious or poisonous substance in the water of or near

Lake Lavon in Collin County if the substance is detrimental to

fish or to a person fishing in Lake Lavon.

(c) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the defendant that the

defendant has previously been convicted of an offense under this

section, in which event the offense is a Class A misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 365.033. DISCARDING REFUSE IN CERTAIN COUNTY PARKS;

CRIMINAL PENALTY. (a) The definitions provided by Section

365.011 apply to this section.

(b) In this section, "beach" means an area in which the public

has acquired a right of use or an easement and that borders on

the seaward shore of the Gulf of Mexico or extends from the line

of mean low tide to the line of vegetation bordering on the Gulf

of Mexico.

(c) This section applies only to a county park located in a

county that has the Gulf of Mexico as one boundary, but does not

apply to a beach located in that park.

(d) A person commits an offense if the person discards in a

county park any junk, garbage, rubbish, or other refuse in a

place that is not an officially designated refuse container or

disposal unit.

(e) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the defendant that the

defendant has previously been convicted of an offense under this

section, in which event the offense is a Class A misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 365.034. COUNTY REGULATION OF LITTER NEAR PUBLIC HIGHWAY;

CRIMINAL PENALTY. (a) The commissioners court of a county may:

(1) by order prohibit the accumulation of litter for more than

30 days on a person's property within 50 feet of a public highway

in the county;

(2) provide for the removal and disposition of litter

accumulated near a public highway in violation of an order

adopted under this section; and

(3) provide for the assessment against a person who owns the

property from which litter is removed under Subdivision (2) of

the costs incurred by the county in removing and disposing of the

litter.

(b) Before the commissioners court takes any action to remove or

dispose of litter under this section, the court shall send a

notice by certified mail to the record owners of the property on

which the litter is accumulated in violation of an order adopted

under this section. The court may not remove or dispose of the

litter or assess the costs of the removal or disposition against

a property owner before the 30th day after the date the notice is

sent under this subsection.

(c) If a person assessed costs under this section does not pay

the costs within 60 days after the date of assessment:

(1) a lien in favor of the county attaches to the property from

which the litter was removed to secure the payment of the costs

and interest accruing at an annual rate of 10 percent on any

unpaid part of the costs; and

(2) the commissioners court shall file a record of the lien in

the office of the county clerk.

(d) The violation of an order adopted under this section is a

Class C misdemeanor.

(e) In this section:

(1) "Litter" has the meaning assigned by Section 365.011 except

that the term does not include equipment used for agricultural

purposes.

(2) "Public highway" has the meaning assigned by Section

365.011.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 126, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec.

8.162, eff. Sept. 1, 1991.



CHAPTER 366. ON-SITE SEWAGE DISPOSAL SYSTEMS

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE B. SOLID WASTE, TOXIC CHEMICALS, SEWAGE, LITTER, AND

WATER

CHAPTER 366. ON-SITE SEWAGE DISPOSAL SYSTEMS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 366.001. POLICY AND PURPOSE. It is the public policy of

this state and the purpose of this chapter to:

(1) eliminate and prevent health hazards by regulating and

properly planning the location, design, construction,

installation, operation, and maintenance of on-site sewage

disposal systems;

(2) authorize the commission or authorized agent to impose and

collect a permit fee for:

(A) construction, installation, alteration, repair, or extension

of on-site sewage disposal systems; and

(B) tests, designs, and inspections of those systems;

(3) authorize the commission or authorized agent to impose a

penalty for a violation of this chapter or a rule adopted under

this chapter;

(4) authorize the commission to license or register certain

persons; and

(5) allow the individual owner of a disposal system to install

and repair the system in accordance with this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.113, eff. Sept.

1, 1995; Acts 2001, 77th Leg., ch. 880, Sec. 21, eff. Sept. 1,

2001.

Sec. 366.002. DEFINITIONS. In this chapter:

(1) "Authorized agent" means a local governmental entity

authorized by the commission to implement and enforce rules under

this chapter.

(2) "Commission" means the Texas Natural Resource Conservation

Commission.

(3), (4) Repealed by Acts 2001, 77th Leg., ch. 880, Sec. 25(2),

eff. Sept. 1, 2001.

(5) "Local governmental entity" means a municipality, county,

river authority, or special district, including an underground

water district, soil and water conservation district, or public

health district.

(6) "Nuisance" means:

(A) sewage, human excreta, or other organic waste discharged or

exposed in a manner that makes it a potential instrument or

medium in the transmission of disease to or between persons; or

(B) an overflowing septic tank or similar device, including

surface discharge from or groundwater contamination by a

component of an on-site sewage disposal system, or a blatant

discharge from an on-site sewage disposal system.

(7) "On-site sewage disposal system" means one or more systems

of treatment devices and disposal facilities that:

(A) produce not more than 5,000 gallons of waste each day; and

(B) are used only for disposal of sewage produced on a site on

which any part of the system is located.

(8) "Owner" means a person who owns a building or other property

served by an on-site sewage disposal system.

(9) "Sewage" means waste that:

(A) is primarily organic and biodegradable or decomposable; and

(B) generally originates as human, animal, or plant waste from

certain activities, including the use of toilet facilities,

washing, bathing, and preparing food.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.038,

eff. Aug. 12, 1991; Acts 1993, 73rd Leg., ch. 589, Sec. 1 to 3,

eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.113,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1127, Sec. 1, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 880, Sec. 25(2), eff.

Sept. 1, 2001.

Sec. 366.003. IMMUNITY. The commission, an authorized agent, or

a designated representative is not liable for damages resulting

from the commission's or authorized agent's approval of the

installation and operation of an on-site sewage disposal system.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.113, eff. Sept.

1, 1995.

Sec. 366.004. COMPLIANCE REQUIRED. A person may not construct,

alter, repair, or extend, or cause to be constructed, altered,

repaired, or extended, an on-site sewage disposal system that

does not comply with this chapter and applicable rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.113, eff. Sept.

1, 1995.

Sec. 366.005. NOTICE OF UTILITY SERVICE CONNECTIONS. (a) An

electric utility shall compile a list weekly for each county in

this state of the addresses located in an unincorporated area of

the county at which the electric utility has made new electric

service connections during the preceding week. The electric

utility shall submit the list to the county judge of the county,

or to a county officer or employee designated by the county

judge, who shall forward the list to each authorized agent having

jurisdiction over an area in which an address on the list is

included. The authorized agent may use the list for the purpose

of implementing and enforcing rules under this chapter. This

section does not apply to a reconnection of service to a location

previously served.

(b) An electric utility may not be held liable for a claim

arising from the provision of information under this section.

(c) Information provided by a utility under this section is

confidential and not subject to disclosure under Chapter 552,

Government Code, or otherwise, except as provided by this

section.

(d) The county judge shall forward the list compiled under

Subsection (a) to each appraisal district and each emergency

communication district in the county.

(e) In this section:

(1) "Appraisal district" means a district established under

Section 6.01, Tax Code.

(2) "Electric utility" means an investor-owned utility, electric

cooperative corporation, river authority, or municipally owned

utility that provides distribution service to retail customers of

electricity.

(3) "Emergency communication district" means a district

established under Chapter 772.

Added by Acts 1997, 75th Leg., ch. 1127, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 15, Sec. 1, eff. May

3, 1999; Acts 1999, 76th Leg., ch. 333, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. GENERAL POWERS AND DUTIES OF COMMISSION AND

AUTHORIZED AGENTS

Sec. 366.011. GENERAL SUPERVISION AND AUTHORITY. The commission

or authorized agents:

(1) have general authority over the location, design,

construction, installation, and proper functioning of on-site

sewage disposal systems; and

(2) shall administer this chapter and the rules adopted under

this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.113, eff. Sept.

1, 1995.

Sec. 366.012. RULES CONCERNING ON-SITE SEWAGE DISPOSAL SYSTEMS.

(a) To assure the effective and efficient administration of this

chapter, the commission shall:

(1) adopt rules governing the installation of on-site sewage

disposal systems, including rules concerning the:

(A) review and approval of on-site sewage disposal systems; and

(B) temporary waiver of a permit for an emergency repair; and

(2) adopt rules under this chapter that:

(A) encourage the use of economically feasible alternative

techniques and technologies for on-site sewage disposal systems

that can be used in soils not suitable for conventional on-site

sewage disposal; and

(B) address the separation of graywater, as defined by Section

341.039, in a residence served by an on-site sewage disposal

system.

(b) In rules adopted under this chapter, the commission shall

include definitions and detailed descriptions of good management

practices and procedures for the construction of on-site sewage

disposal systems that:

(1) justify variation in field size or in other standard

requirements;

(2) promote the use of good management practices or procedures

in the construction of on-site sewage disposal systems;

(3) require the use of one or more specific management practices

or procedures as a condition of approval of a standard on-site

sewage disposal system if, in the opinion of the commission or

authorized agent, site conditions or other problems require the

use of additional management practices or procedures to ensure

the proper operation of an on-site sewage disposal system; and

(4) make available general, operational information to the

public.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.113, eff. Sept.

1, 1995; Acts 2001, 77th Leg., ch. 880, Sec. 22, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 689, Sec. 3, eff. Sept. 1, 2003.

Sec. 366.013. INSTALLATION AND USE OF WATER SOFTENERS AND

REVERSE OSMOSIS SYSTEMS. (a) Except as provided by Subsection

(b), an owner may install or use a water softener that discharges

effluent into an on-site sewage disposal system only if the

installed water softener:

(1) conserves water by design;

(2) regenerates using a demand-initiated regeneration control

device, commonly known as a DIR device; and

(3) is clearly labeled as being equipped with a DIR device, with

the label affixed to the outside of the system so that it may be

inspected and easily read.

(b) An owner may use a water softener that discharges effluent

into an on-site sewage disposal system and that does not meet the

requirements of Subsection (a) if the water softener was

installed before September 1, 2003. The owner must replace the

water softener with a water softener that meets the requirements

of Subsection (a) if the owner:

(1) replaces the water softener; or

(2) installs a new on-site sewage disposal system for the

building or other property served by the existing system.

(c) An owner may install and use a point-of-use reverse osmosis

system that discharges effluent into an on-site sewage disposal

system.

(d) An owner may install and use a point-of-entry reverse

osmosis system that discharges effluent into an on-site sewage

disposal system if the calculated volume of effluent:

(1) does not cause hydraulic overloading; or

(2) has been adequately addressed in the design of the on-site

sewage disposal system.

(e) This section does not apply to an aerobic, nonstandard, or

proprietary on-site sewage treatment system unless the water

softener drain line to the system bypasses the treatment system

and flows into the pump tank or directly into the discharge

method.

(f) The commission by rule shall adopt and implement standards

for the use of water softeners and reverse osmosis systems in a

building or other property served by an on-site sewage disposal

system.

Added by Acts 2003, 78th Leg., ch. 966, Sec. 1, eff. Sept. 1,

2003.

Sec. 366.014. DESIGNATED PERSON. Subject to the requirements of

Section 366.071(b), the commission or an authorized agent may

designate a person to:

(1) review permit applications, site evaluations, or planning

materials; or

(2) inspect on-site sewage disposal systems.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 589, Sec. 4, eff. Aug. 30,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.113, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 333, Sec. 59, eff. Sept. 1, 1997;

Acts 2001, 77th Leg., ch. 880, Sec. 23, eff. Sept. 1, 2001.

Sec. 366.016. EMERGENCY ORDERS. The commission or authorized

agent may issue an emergency order concerning an on-site sewage

disposal system under Section 5.513, Water Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.113, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 38, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 12.011, eff. September 1, 2009.

Sec. 366.017. REQUIRED REPAIRS; PENALTY. (a) The commission or

authorized agent may require a property owner to repair a

malfunctioning on-site sewage disposal system on the owner's

property:

(1) not later than the 30th day after the date on which the

owner is notified by the commission or authorized agent of the

malfunctioning system if the owner has not been notified of the

malfunctioning system during the preceding 12 months;

(2) not later than the 20th day after the date on which the

owner is notified by the commission or authorized agent of the

malfunctioning system if the owner has been notified of the

malfunctioning system once during the preceding 12 months; or

(3) not later than the 10th day after the date on which the

owner is notified by the commission or authorized agent of the

malfunctioning system if the owner has been notified of the

malfunctioning system at least twice during the preceding 12

months.

(b) The property owner must take adequate measures as soon as

practicable to abate an immediate health hazard.

(c) The property owner may be assessed an administrative or a

civil penalty under Chapter 7, Water Code, for each day that the

on-site sewage disposal system remains unrepaired.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.113, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 39, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1127, Sec. 3, eff. Sept. 1, 1997.

SUBCHAPTER C. DESIGNATION OF LOCAL GOVERNMENTAL ENTITY AS

AUTHORIZED AGENT

Sec. 366.031. DESIGNATION. (a) The commission shall designate

a local governmental entity as an authorized agent if the

governmental entity:

(1) notifies the commission that the entity wants to regulate

the use of on-site sewage disposal systems in its jurisdiction;

(2) in accordance with commission procedures, holds a public

hearing and adopts an order or resolution that complies with

Section 366.032; and

(3) submits the order or resolution to the commission.

(b) The commission in writing may approve the local governmental

entity's order or resolution, and the designation takes effect

only when the order or resolution is approved.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.113, eff. Sept.

1, 1995.

Sec. 366.032. ORDER OR RESOLUTION; REQUIREMENTS. (a) The local

governmental entity's order or resolution must:

(1) incorporate the commission's rules on abatement or

prevention of pollution and the prevention of injury to the

public health;

(2) meet the commission's minimum requirements for on-site

sewage disposal systems; and

(3) include a written enforcement plan.

(b) If the order or resolution adopts more stringent standards

for on-site sewage disposal systems than this chapter or the

commission's standards and provides greater public health and

safety protection, the authorized agent's order or resolution

prevails over this chapter or the standards.

(c) An authorized agent must obtain commission approval of

substantive amendments to the agent's order or resolution.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.113, eff. Sept.

1, 1995.

Sec. 366.033. DELEGATION TO LOCAL GOVERNMENTAL ENTITIES. The

commission shall delegate to local governmental entities

responsibility for the implementation and enforcement of

applicable rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.113, eff. Sept.

1, 1995.

Sec. 366.034. INVESTIGATION OF AUTHORIZED AGENTS. (a) The

commission shall:

(1) conduct not more often than once a year an investigation of

each authorized agent to determine the authorized agent's

compliance with this chapter; and

(2) prepare an annual report concerning the status of the local

governmental entity's regulatory program.

(b) If the commission determines that an authorized agent does

not consistently enforce the commission's minimum requirements

for on-site sewage disposal systems, the commission shall hold a

hearing and determine whether to continue the designation as an

authorized agent.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.113, eff. Sept.

1, 1995.

Sec. 366.035. MANDATORY APPLICATION FOR AND MAINTENANCE OF

DESIGNATION. A local governmental entity that applies to the

Texas Water Development Board for financial assistance under a

program for economically distressed areas must take all actions

necessary to receive and maintain a designation as an authorized

agent of the commission.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 127, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.113, eff.

Sept. 1, 1995.

Sec. 366.036. COUNTY MAP. (a) If the commission designates a

local governmental entity as its authorized agent and if the

entity intends to apply to the Texas Water Development Board for

financial assistance under a program for economically distressed

areas, the commissioners court of the county in which the entity

is located shall prepare a map of the county area outside the

limits of municipalities. The entity shall give to the

commissioners court a written notice of the entity's intention to

apply for the assistance. The map must show the parts of the area

in which the different types of on-site sewage disposal systems

may be appropriately located and the parts in which the different

types of systems may not be appropriately located.

(b) The commissioners court shall file the map in the office of

the county clerk.

(c) The commissioners court, at least every five years, shall

review the map and make changes to it as necessary to keep the

map accurate.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 127, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.113, eff.

Sept. 1, 1995.

SUBCHAPTER D. PERMITS; FEES

Sec. 366.051. PERMITS. (a) A person must hold a permit and an

approved plan to construct, alter, repair, extend, or operate an

on-site sewage disposal system.

(b) If the on-site sewage disposal system is located in the

jurisdiction of an authorized agent, the permit is issued by the

authorized agent; otherwise, the permit is issued by the

commission.

(c) A person may not begin to construct, alter, repair, or

extend an on-site sewage disposal system that is owned by another

person unless the owner or owner's representative shows proof of

a permit and approved plan from the commission or authorized

agent.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.113, eff. Sept.

1, 1995.

Sec. 366.0512. MULTIPLE TREATMENT SYSTEMS. A multiple system of

treatment devices and disposal facilities may be permitted as an

on-site disposal system under this chapter if the system:

(1) is located on a tract of land of at least 100 acres in size;

(2) produces not more than 5,000 gallons a day on an annual

average basis;

(3) is used only on a seasonal or intermittent basis; and

(4) is used only for disposal of sewage produced on the tract of

land on which any part of the system is located.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 20.03, eff. Sept. 1,

2001.

Sec. 366.0515. MAINTENANCE CONTRACT AND PERFORMANCE BOND. (a)

Except as provided by Subsection (g), an authorized agent or the

commission may not condition a permit or the approval of a permit

for an on-site sewage disposal system using aerobic treatment for

a single-family residence on the system's owner contracting for

the maintenance of the system.

(b) Except as provided by Subsection (a), an authorized agent by

order or resolution or the commission by rule may condition

approval of a permit for an on-site sewage disposal system on the

system's owner contracting for the maintenance of the system. If

a maintenance contract is required, the owner of the on-site

sewage disposal system must submit to the permitting authority:

(1) a signed contract for the maintenance of the on-site sewage

disposal system; and

(2) if the on-site sewage disposal system is located in a county

with a population of more than 2.8 million, a performance bond

obtained from the person with whom the owner of the on-site

sewage disposal system has contracted for maintenance of the

system.

(c) A performance bond required by Subsection (b) must be:

(1) solely for the protection of the owner of the on-site sewage

disposal system;

(2) conditioned on the faithful performance of the maintenance

of the on-site sewage disposal system in accordance with plans,

specifications, laws, regulations, and ordinances of the state

and the authorized agent;

(3) in an amount reasonably related to the cost that the owner

of the on-site sewage disposal system would incur if the

maintenance company did not adhere to maintenance standards or

comply with applicable statutes, rules, or ordinances;

(4) executed by a corporate surety in accordance with Section 1,

Chapter 87, Acts of the 56th Legislature, Regular Session, 1959

(Article 7.19-1, Vernon's Texas Insurance Code);

(5) in a form approved by the permitting authority; and

(6) payable to the owner of the on-site sewage disposal system.

(d) If the owner of the on-site sewage disposal system enters

into a new maintenance contract or revises the original

maintenance contract, the owner must submit a copy of the new or

revised maintenance contract and a new performance bond to the

permitting authority not later than the 30th day after the date

on which the original contract terminates or is modified.

(e) The permitting authority may establish and collect a

reasonable fee to cover the cost of administering the performance

bond program.

(f) The installer of an on-site sewage disposal system shall

provide the owner of the system with information regarding

maintenance of the system at the time the system is installed.

(g) The owner of a single-family residence shall maintain the

system directly or through a maintenance contract. If an

authorized agent or the commission determines that an owner of a

single-family residence located in a county with a population of

at least 40,000 who maintains the owner's system directly has

violated this chapter or a rule adopted or order or permit issued

under this chapter, the owner, not later than the 10th day after

the date of receipt of notification of the violation, shall

correct the violation or enter into a contract for the

maintenance of the system. If before the third anniversary of

the date of the determination the owner is determined to have

committed another violation of this chapter or a rule adopted

under this chapter, the owner, not later than the 10th day after

the date of receipt of notification of the subsequent violation,

shall enter into a contract for the maintenance of the system.

An owner of a single-family residence located in a county with a

population of at least 40,000 who maintains the owner's system

directly and who violates this chapter or a rule adopted or order

or permit issued under this chapter is also subject to an

administrative penalty. The commission may recover the penalty

in a proceeding conducted as provided by Subchapter C, Chapter 7,

Water Code, or the authorized agent may recover the penalty in a

proceeding conducted under an order or resolution of the agent.

Notwithstanding Section 7.052, Water Code, the amount of the

penalty may not exceed $100.

(h) Repealed by Acts 2007, 80th Leg., R.S., Ch. 892, Sec. 3,

eff. September 1, 2007.

(i) Repealed by Acts 2007, 80th Leg., R.S., Ch. 892, Sec. 3,

eff. September 1, 2007.

(j) Repealed by Acts 2007, 80th Leg., R.S., Ch. 892, Sec. 3,

eff. September 1, 2007.

(k) If, under Subsection (b), an authorized agent or the

commission conditions approval of a permit for an on-site sewage

disposal system using aerobic treatment on the system's owner

contracting for the maintenance of the system, the order,

resolution, or rule may require the maintenance company to:

(1) inspect the system at specified intervals;

(2) submit a report on each inspection to the authorized agent

or commission; and

(3) provide a copy of each report submitted under Subdivision

(2) to the system's owner.

(l) A maintenance company that violates a provision of an order,

resolution, or rule described by Subsection (k) is subject to an

administrative penalty. The commission may recover the penalty

in a proceeding conducted as provided by Subchapter C, Chapter 7,

Water Code, or the authorized agent may recover the penalty in a

proceeding conducted under an order or resolution of the agent.

Notwithstanding Section 7.052, Water Code, the amount of the

penalty for the first violation of that order, resolution, or

rule is $200, and the amount of the penalty for each subsequent

violation is $500.

(m) If a maintenance company violates an order, resolution, or

rule described by Subsection (k) three or more times, the

commission, in the manner provided by Subchapter G, Chapter 7,

Water Code, may revoke the license or registration of the

maintenance company or any person employed by the maintenance

company issued under:

(1) Section 26.0301, Water Code;

(2) Chapter 37, Water Code; or

(3) Section 366.071 of this code.

(n) Repealed by Acts 2007, 80th Leg., R.S., Ch. 892, Sec. 3,

eff. September 1, 2007.

(o) Repealed by Acts 2007, 80th Leg., R.S., Ch. 892, Sec. 3,

eff. September 1, 2007.

Added by Acts 1997, 75th Leg., ch. 1127, Sec. 4, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1129, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

892, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

892, Sec. 3, eff. September 1, 2007.

Sec. 366.052. PERMIT NOT REQUIRED FOR ON-SITE SEWAGE DISPOSAL ON

CERTAIN SINGLE RESIDENCES. (a) Sections 366.051, 366.053,

366.054, and 366.057 do not apply to an on-site sewage disposal

system of a single residence that is located on a land tract that

is 10 acres or larger in which the field line or sewage disposal

line is not closer than 100 feet of the property line.

(b) Effluent from the on-site sewage disposal system on a single

residence:

(1) must be retained in the specified limits;

(2) may not create a nuisance; and

(3) may not pollute groundwater.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.113, eff. Sept.

1, 1995.

Sec. 366.053. PERMIT APPLICATION. (a) Application for a permit

must:

(1) be made on a form provided by the commission or authorized

agent; and

(2) include information required by the commission or authorized

agent to establish that the individual sewage disposal system

complies with this chapter and rules adopted under this chapter.

(b) The commission shall adopt rules and procedures for the

submission, review, and approval or rejection of permit

applications.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.113, eff. Sept.

1, 1995.

Sec. 366.054. NOTICE FROM INSTALLER. An installer may not begin

construction, alteration, repair, or extension of an on-site

sewage disposal system unless the installer notifies the

commission or authorized agent of the date on which the installer

plans to begin work on the system.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.113, eff. Sept.

1, 1995.

Sec. 366.055. INSPECTIONS. (a) The commission or authorized

agent shall review a proposal for an on-site sewage disposal

system and make inspections of the system as necessary to ensure

that the on-site sewage disposal system is in substantial

compliance with this chapter and the rules adopted under this

chapter.

(b) An on-site sewage disposal system may not be used unless it

is inspected and approved by the commission or the authorized

agent.

(c) A holder of a permit issued under this chapter shall notify

the commission, the authorized agent, or a designated

representative not later than the fifth working day before the

proposed date of the operation of an installation that the

installation is ready for inspection.

(d) The inspection shall be made on a date and time mutually

agreed on by the holder of a permit and the commission, the

authorized agent, or a designated representative.

(e) An installation inspection shall be made not later than the

second working day, excluding holidays, after the date on which

notification that the installation is completed and ready for

inspection is given to the commission, the authorized agent, or a

designated representative.

(f) The owner, owner's representative, or occupant of the

property on which the installation is located shall give the

commission, the authorized agent, or a designated representative

reasonable access to the property at reasonable times to make

necessary inspections.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.113, eff. Sept.

1, 1995.

Sec. 366.056. APPROVAL OF ON-SITE SEWAGE DISPOSAL SYSTEM. (a)

The commission or authorized agent may approve or disapprove the

on-site sewage disposal system depending on the results of the

inspections under Section 366.055.

(b) If a system is not approved under this section, the on-site

sewage disposal system may not be used until all deficiencies are

corrected and the system is reinspected and approved by the

commission or authorized agent.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.113, eff. Sept.

1, 1995.

Sec. 366.057. PERMIT ISSUANCE. (a) The commission shall issue

or authorize the issuance of permits and other documents.

(b) A permit and approved plan to construct, alter, repair,

extend, or operate an on-site sewage disposal system must be

issued in the name of the person who owns the system and must

identify the specific property location or address for the

specific construction, alteration, extension, repair, or

operation proposed by the person.

(c) The commission may not issue a permit to construct, alter,

repair, or extend an on-site sewage disposal system if the

issuance of a permit conflicts with other applicable laws or

public policy under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.113, eff. Sept.

1, 1995.

Sec. 366.058. PERMIT FEE. (a) The commission by rule shall

establish and collect a reasonable permit fee to cover the cost

of issuing permits under this chapter and administering the

permitting system. The commission may also use the fee to cover

any other costs incurred to protect water resources in this

state, including assessment of water quality, reasonably related

to the activities of any of the persons required to pay a fee

under the statutes listed in Section 5.701(q), Water Code.

(b) The commission at its discretion may provide variances to

the uniform application of the permit fee.

(c) Fees collected under this section shall be deposited to the

credit of the water resource management account.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.113, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 333, Sec. 60, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 965, Sec. 3.08, eff. Sept. 1,

2001.

Sec. 366.059. PERMIT FEE PAID TO DEPARTMENT OR AUTHORIZED AGENT.

(a) The permit fee shall be paid to the authorized agent or the

commission, whichever performs the permitting function.

(b) The commission may assess a reasonable and appropriate

charge-back fee, not to exceed $500, to a local governmental

entity for which the commission issues permits for administrative

costs relating to the permitting function that are not covered by

the permit fees collected. The commission shall base the amount

of a charge-back fee under this subsection on the actual cost of

issuing a permit under this section. The commission may assess a

charge-back fee to a local governmental entity under this

subsection if the local governmental entity is an authorized

agent that:

(1) has repealed the order, ordinance, or resolution that

established the entity as an authorized agent; or

(2) has had its authorization as an authorized agent revoked by

the commission.

(c) Fees collected under this section shall be deposited to the

credit of the water resource management account.

(d) The commission may not assess a charge-back fee to a local

governmental entity if the local governmental entity has repealed

the order, ordinance, or resolution that established the entity

as an authorized agent or has lost its designation as an

authorized agent due to material change in the commission's rules

under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.113, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 333, Sec. 61, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 965, Sec. 3.09, eff. Sept. 1,

2001.

SUBCHAPTER E. REGISTRATION OF INSTALLERS

Sec. 366.071. OCCUPATIONAL LICENSING AND REGISTRATION. (a) A

person who constructs, installs, alters, extends, services,

maintains, or repairs an on-site sewage disposal system or any

part of an on-site sewage disposal system for compensation must

hold a license or registration issued by the commission under

Chapter 37, Water Code.

(b) A person designated by an authorized agent under Section

366.014 must hold a license issued by the commission under

Chapter 37, Water Code.

(c) A person who conducts preconstruction site evaluations,

including visiting a site and performing a soil analysis, a site

survey, or other activities necessary to determine the

suitability of a site for an on-site sewage disposal system must

hold a license issued by the commission under Chapter 37, Water

Code, unless the person is licensed by the Texas Board of

Professional Engineers as an engineer.

(d) The commission may implement a program under Chapter 37,

Water Code, to register persons who service or maintain on-site

sewage disposal systems for compensation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 589, Sec. 5, eff. Aug. 30,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.113, eff. Sept. 1,

1995; Acts 2001, 77th Leg., ch. 880, Sec. 24.

Amended by:

Acts 2005, 79th Leg., Ch.

1129, Sec. 2, eff. September 1, 2006.

Acts 2005, 79th Leg., Ch.

1129, Sec. 4, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

892, Sec. 2, eff. September 1, 2007.

SUBCHAPTER F. PENALTIES

Sec. 366.092. INJUNCTION OR CIVIL SUIT. (a) If it appears that

a person has violated, is violating, or is threatening to violate

any provision of this chapter, or any rule, permit, or other

order of the commission issued pursuant to this chapter, an

authorized agent or, at the request of the commission, the

attorney general may bring a civil suit for:

(1) mandatory or prohibitory injunctive relief, as warranted by

the facts;

(2) a civil penalty as provided by this chapter; or

(3) both injunctive relief and civil penalty.

(b) Repealed by Acts 1997, 75th Leg., ch. 1072, Sec. 60(b)(4),

eff. Sept. 1, 1997.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 589, Sec. 7, eff. Aug. 30,

1993; Acts 1997, 75th Leg., ch. 1127, Sec. 5, eff. Sept. 1, 1997.

Sec. 366.0922. COMMISSION ENFORCEMENT AT LOCAL GOVERNMENT

REQUEST. A local government may request that the commission

initiate an enforcement action under this chapter through a

petition filed with the commission. If the commission chooses to

initiate an enforcement action on behalf of a local government,

civil penalties recovered shall be divided between the local

government and the state based on the proportion of resources

expended by each entity in the course of enforcement action.

Added by Acts 1993, 73rd Leg., ch. 589, Sec. 8, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 1127, Sec. 6, eff.

Sept. 1, 1997.

Sec. 366.0923. FEES AND COSTS RECOVERABLE. If an authorized

agent or the state prevails in a suit under this subchapter, it

may recover reasonable attorney's fees, court costs, and

reasonable investigative costs incurred in relation to the

proceeding.

Added by Acts 1993, 73rd Leg., ch. 589, Sec. 8, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 1127, Sec. 7, eff.

Sept. 1, 1997.



CHAPTER 367. ON-SITE WASTEWATER TREATMENT RESEARCH COUNCIL

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE B. SOLID WASTE, TOXIC CHEMICALS, SEWAGE, LITTER, AND

WATER

CHAPTER 367. ON-SITE WASTEWATER TREATMENT RESEARCH COUNCIL

Sec. 367.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Natural Resource Conservation

Commission.

(2) "Council" means the On-site Wastewater Treatment Research

Council.

(3) "On-site wastewater treatment system" means a system of

treatment devices or disposal facilities that:

(A) is used for the disposal of domestic sewage, excluding

liquid waste resulting from the processes used in industrial and

commercial establishments;

(B) is located on the site where the sewage is produced; and

(C) produces not more than 5,000 gallons of waste a day.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.039,

eff. Aug. 12, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.116,

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 347, Sec. 1, eff.

Aug. 28, 1995.

Sec. 367.002. COMPOSITION OF COUNCIL. The On-site Wastewater

Treatment Research Council is composed of the following 11

members appointed by the governor:

(1) two builders of housing constructed on-site in this state;

(2) one residential real estate developer;

(3) one professional engaged in municipal or county regulation

of on-site wastewater treatment in this state;

(4) one practicing engineer with significant experience

designing on-site wastewater treatment systems;

(5) two employees of the commission;

(6) one representative of an industry using on-site wastewater

treatment in this state as part of its commercial or

manufacturing process;

(7) one person employed in the field of rural water quality in

this state;

(8) one soils scientist who is involved in and familiar with

innovative on-site wastewater disposal techniques; and

(9) one representative of the public with a demonstrated

involvement in efforts to safeguard the environment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 128, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.040, eff.

Aug. 12, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.117, eff.

Sept. 1, 1995.

Sec. 367.003. APPLICATION OF SUNSET ACT. (a) The council is

subject to Chapter 325, Government Code (Texas Sunset Act).

Unless continued in existence as provided by that chapter, the

council is abolished and this chapter expires September 1, 2011.

(b) If this chapter expires under Subsection (a), uncommitted

money in the on-site wastewater treatment research account shall

be deposited to the credit of the general revenue fund.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 129, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 1481, Sec. 2.05, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 1112, Sec. 5.01, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., 1st C.S., Ch.

2, Sec. 1.05, eff. July 10, 2009.

Sec. 367.004. TERMS. Council members serve for staggered

two-year terms, with the terms of five members expiring September

1 of each even-numbered year and the terms of six members

expiring September 1 of each odd-numbered year.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 367.005. OFFICERS; MEETINGS. (a) Each year the council

shall elect one of its members as chairman.

(b) The council shall meet quarterly as designated by the

chairman or may meet in an emergency as determined by the

chairman or a majority of the members.

(c) The vote of a majority, but not fewer than four, of the

council members present at a meeting or the written approval of a

majority of the council members is required for any council

action, including the approval of a grant request.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 367.006. COMPENSATION; EXPENSES. A council member is

entitled to receive:

(1) the amount provided by legislative appropriation for the

member's services; and

(2) reimbursement for travel expenses and other necessary

expenses as provided by law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 367.007. ADMINISTRATION. (a) The council is not an

advisory body to the commission. The commission, at the direction

of the council, shall implement council decisions.

(b) The council may enter into an interagency contract with the

commission to provide staff and other administrative support as

required to improve the quality of wastewater treatment and

reduce the cost of providing wastewater treatment to consumers.

(c) The council may accept grants and donations from other

sources to supplement the fees collected under Section 367.010.

Grants and donations shall be deposited to the credit of the

on-site wastewater treatment research account and may be

disbursed as the council directs and in accordance with Section

367.008.

(d) Administrative and facilities support costs are payable from

the on-site wastewater treatment research account.

(e) The council may award grants and enter into contracts in its

own name and on its own behalf.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.041,

eff. Dec. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.118,

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 347, Sec. 2, eff.

Aug. 28, 1995.

Sec. 367.008. AWARD OF COMPETITIVE GRANTS. (a) The council

shall establish procedures for awarding competitive grants and

disbursing grant money.

(b) The council may award competitive grants to:

(1) support applied research and demonstration projects by

accredited colleges and universities in this state, by other

governmental entities, or by acceptable public or private

research centers regarding on-site wastewater treatment

technology and systems applicable to this state that are directed

toward improving the quality of wastewater treatment and reducing

the cost of providing wastewater treatment to consumers; and

(2) enhance technology transfer regarding on-site wastewater

treatment by using educational courses, seminars, symposia,

publications, and other forms of information dissemination.

(c) The council may award grants or make other expenditures

authorized under this chapter only after the comptroller

certifies that the on-site wastewater treatment research account

contains enough money to pay for those expenditures.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.042,

eff. Dec. 1, 1991.

Sec. 367.009. APPROPRIATIONS. Money appropriated for the

purposes of this chapter shall be disbursed as the council

directs and in accordance with Section 367.008.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 367.010. FEES. (a) The commission and each county,

municipality, public health department, and river authority shall

collect a $10 fee for each on-site wastewater treatment permit

application processed.

(b) A county, municipality, public health department, or river

authority that collects a fee shall forward the fee to the

commission.

(c) The commission shall enforce the collection and forwarding

of the fee.

(d) The fee proceeds shall be deposited to the credit of the

on-site wastewater treatment research account.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.119, eff. Sept.

1, 1995; Acts 1995, 74th Leg., ch. 347, Sec. 3, eff. Aug. 27

1995.

Sec. 367.011. ON-SITE WASTEWATER TREATMENT RESEARCH ACCOUNT.

The on-site wastewater treatment research account is an account

in the general revenue fund.

Added by Acts 1995, 74th Leg., ch. 347, Sec. 4, eff. Aug. 28,

1995.



CHAPTER 368. COUNTY REGULATION OF TRANSPORTATION OF WASTE

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE B. SOLID WASTE, TOXIC CHEMICALS, SEWAGE, LITTER, AND

WATER

CHAPTER 368. COUNTY REGULATION OF TRANSPORTATION OF WASTE

SUBCHAPTER A. TRANSPORTERS OF GREASE TRAP, SAND TRAP, AND SEPTIC

WASTE

Sec. 368.001. REGULATORY PROGRAM. The commissioners court of a

county may establish a program regulating transporters of grease

trap, sand trap, and septic waste.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 368.002. PARTICIPATION BY MUNICIPALITY IN REGULATORY

PROGRAM. The commissioners court may enter into a contract with

a municipality that provides the terms and conditions under which

the municipality may participate in the regulatory program.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 368.003. PERMITS. The commissioners court of a county may:

(1) require a permit for trucks that transport grease trap, sand

trap, and septic waste, including trucks serving unincorporated

areas of the county;

(2) by order establish guidelines and procedures for issuing

permits to trucks that transport grease trap, sand trap, and

septic waste; and

(3) issue a single permit number that allows a municipality

participating in the county regulatory program the option to add

to that permit number a suffix unique to the municipality.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 368.004. INSPECTIONS. The commissioners court of a county

may:

(1) coordinate with municipalities the inspection of trucks that

transport grease trap, sand trap, and septic waste;

(2) by order establish guidelines and procedures to coordinate

truck inspections; and

(3) assess an inspection fee sufficient to cover the cost to the

county of providing the inspection service.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 368.005. CONTRACTS. The commissioners court of a county

may contract with a person to provide a service that is part of

the regulatory program.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 368.006. FORMS. The commissioners court of a county may

develop a single manifest form with a uniform manifest

registration and numbering system to be used by the county and

each participating municipality.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. REGULATION AND LICENSING OF WASTE HAULERS

Sec. 368.011. DEFINITIONS. In this subchapter:

(1) "Waste" means:

(A) animal and vegetable waste materials resulting from the

handling, preparation, cooking, or consumption of food;

(B) discarded paper, rags, cardboard, wood, rubber, plastics,

yard trimmings, fallen leaves, brush materials, and similar

combustible items; and

(C) discarded glass, crockery, tin or aluminum cans, metal

items, and similar items that are noncombustible at ordinary

incinerator temperatures.

(2) "Waste hauler" means a person who, for compensation,

transports waste by the use of a motor vehicle.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 368.012. COUNTY LICENSING AND REGULATION. To protect the

public health, safety, or welfare, the commissioners court of a

county with a population of less than 375,000 may by ordinance:

(1) require a waste hauler who transports waste in

unincorporated areas of the county to be licensed by the county;

(2) establish requirements for obtaining and renewing a waste

hauler license;

(3) impose a license issuance or renewal fee in an amount that

generates annually the approximate amount of revenue needed to

fund the licensing program for a year;

(4) establish standards governing the transportation of waste in

unincorporated areas of the county;

(5) establish grounds for suspending or revoking a waste hauler

license; and

(6) prescribe any other provisions necessary to administer the

licensing program.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 426, Sec. 1, eff. May 29,

1997.

Sec. 368.013. EXEMPTIONS FOR CERTAIN WASTE HAULERS. (a) This

subchapter does not apply to an entity that transports:

(1) material as part of a recycling program; or

(2) salt water, drilling fluids, or other waste associated with

the exploration, development, and production of oil, gas, or

geothermal resources.

(b) Except as provided by Subsection (c), a county may not

require a waste hauler license to be held by a waste hauler:

(1) while transporting waste on behalf of a municipality or

other governmental entity; or

(2) operating regularly in more than three counties.

(c) A county may require a waste hauler who transports waste on

behalf of a municipality or other governmental entity to have a

waste hauler license if the hauler deposits any part of that

waste in a county other than the county in which all or part of

the municipality or other governmental entity is located.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 368.014. BOND OR OTHER FINANCIAL ASSURANCE. (a) An

applicant for a waste hauler license must execute a surety bond

or provide other financial assurance that is payable for the use

and benefit of the county or any other person harmed by the waste

hauler's actions.

(b) The bond or other financial assurance must be in an amount

the commissioners court considers necessary or desirable

according to the risk of harm associated with the operation of

the waste hauling business.

(c) A bond executed under this section must comply with the

insurance laws of this state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 368.015. FEES. Fees or other money received by a county

under the licensing program shall be deposited to the credit of

the general fund of the county.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 368.016. CONFLICT WITH OTHER REGULATIONS. If a requirement

or standard established under Section 368.012 conflicts with

state law, a rule adopted under state law, or a municipal

ordinance or charter, the stricter provision prevails.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 368.017. INJUNCTION. A county is entitled to appropriate

injunctive relief to prevent the violation or threatened

violation of an ordinance the county adopts under this

subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 368.018. CRIMINAL PENALTY. (a) If a county ordinance

adopted under this subchapter defines an offense for a violation

of the ordinance, the offense is a Class C misdemeanor.

(b) A separate offense occurs on each day on which all the

elements of the offense exist.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 369. PLASTIC CONTAINERS

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE B. SOLID WASTE, TOXIC CHEMICALS, SEWAGE, LITTER, AND

WATER

CHAPTER 369. PLASTIC CONTAINERS

Sec. 369.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Natural Resource Conservation

Commission.

(2) "Plastic" means a material made of polymeric organic

compounds and additives that can be shaped by flow.

(3) "Plastic bottle" means a plastic container that:

(A) has a neck smaller than the body of the container;

(B) is designed for a screw top, snap cap, or other closure; and

(C) has a capacity of not less than 16 fluid ounces or more than

five gallons.

(4) "Rigid plastic container" means a formed or molded

container, other than a plastic bottle, that:

(A) is intended for single use;

(B) is composed predominantly of plastic resin;

(C) has a relatively inflexible finite shape or form; and

(D) has a capacity of not less than eight ounces or more than

five gallons.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 131, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec.

1.043, eff. Aug. 12, 1991; Acts 1995, 74th Leg., ch. 76, Sec.

11.120, eff. Sept. 1, 1995.

Sec. 369.002. SYMBOLS FOR CERTAIN PLASTIC CONTAINERS. (a) A

person may not manufacture or distribute a plastic bottle or

rigid plastic container unless the appropriate symbol indicating

the plastic resin used to produce the bottle or container is

molded into or imprinted on the bottom or near the bottom of the

bottle or container.

(b) A plastic bottle or rigid plastic container with a base cup

or other component of a material different from the basic

material used in making the bottle or container shall bear the

symbol indicating its basic material.

(c) The symbols used under this section must consist of a number

placed within a triangle of arrows and of letters placed below

the triangle of arrows. The triangle must be equilateral, formed

by three arrows with the apex of each point of the triangle at

the midpoint of each arrow, rounded with a short radius. The

arrowhead of each arrow must be at the midpoint of each side of

the triangle with a short gap separating the arrowhead from the

base of the adjacent arrow. The triangle formed by the arrows

must depict a clockwise path around the number.

(d) The numbers, letters of the symbols, and the plastic resins

represented by the symbols are:

(1) 1 and PETE, representing polyethylene terephthalate;

(2) 2 and HDPE, representing high density polyethylene;

(3) 3 and V, representing vinyl;

(4) 4 and LDPE, representing low density polyethylene;

(5) 5 and PP, representing polypropylene;

(6) 6 and PS, representing polystyrene; and

(7) 7 and OTHER, representing all other resins, including

layered plastics of a combination of materials.

(e) The commission may approve the use of another nationally or

internationally recognized label coding system for

special-purpose plastic bottles or rigid plastic containers which

are components of motor vehicles in place of the symbols

described by Subsections (c) and (d).

(f) The commission shall:

(1) maintain a list of the symbols; and

(2) provide a copy of that list to any person on request.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 131, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 99, Sec. 1, eff. May

7, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.121, eff. Sept. 1,

1995.

Sec. 369.003. PENALTY. (a) A person who violates Section

369.002(a) or (b) is subject to a civil penalty not to exceed

$500 for each act of violation.

(b) If it appears that a person has violated or is violating

Section 369.002, the attorney general or a district attorney,

criminal district attorney, or county attorney shall institute

and conduct a suit in the name of this state to recover the civil

penalty imposed under this section.

(c) A civil penalty recovered under this section shall be

deposited:

(1) in the state treasury if the attorney general brings the

suit; or

(2) in the general fund of the county in which the violation

occurred if a district attorney, criminal district attorney, or

county attorney brings the suit.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 131, eff. Sept. 1,

1991.



CHAPTER 370. TOXIC CHEMICAL RELEASE REPORTING

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE B. SOLID WASTE, TOXIC CHEMICALS, SEWAGE, LITTER, AND

WATER

CHAPTER 370. TOXIC CHEMICAL RELEASE REPORTING

Sec. 370.001. SHORT TITLE. This chapter may be cited as the

Texas Toxic Chemical Release Reporting Act.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 132, eff. Sept. 1,

1991.

Sec. 370.002. DEFINITIONS. In this chapter:

(1) "Administrator" means the administrator of the United States

Environmental Protection Agency.

(2) "Commission" means the Texas Natural Resource Conservation

Commission.

(3) "Environment" means water, air, and land and the

interrelationship that exists among and between water, air, and

land and all living things.

(4) "Executive director" means the executive director of the

Texas Natural Resource Conservation Commission.

(5) "Facility" means all buildings, equipment, structures, and

other stationary items that are located on a single site or on

contiguous or adjacent sites and are owned or operated by the

same person or by any person who controls, is controlled by, or

is under common control with that person.

(6) "Manufacture" means to produce, prepare, import, or compound

a toxic chemical.

(7) "Person" means an individual, trust, firm, joint-stock

company, corporation, including a government corporation,

partnership, association, state, commission, municipality or

other political subdivision of a state, or interstate body.

(8) "Process" means to prepare a toxic chemical, after its

manufacture, for distribution in commerce:

(A) in the same form or physical state as, or in a different

form or physical state from, the form in which the chemical was

received by the person preparing the chemical; or

(B) as part of an article containing the toxic chemical.

(9) "Release" means any spilling, leaking, pumping, pouring,

emitting, emptying, discharging, injecting, escaping, leaching,

dumping, or otherwise disposing into the environment any toxic

chemical. The term includes the abandonment or discarding of

barrels, containers, and other closed receptacles of any toxic

chemical.

(10) "Threshold amount" means the amount established by the

administrator under the Emergency Planning and Community

Right-to-Know Act of 1986 (42 U.S.C. Section 11001 et seq.).

(11) "Toxic chemical" means a chemical designated as a toxic

chemical by the administrator under the Emergency Planning and

Community Right-to-Know Act of 1986 (42 U.S.C. Section 11001 et

seq.).

(12) "Toxic chemical release form" means the form published by

the administrator under the Emergency Planning and Community

Right-to-Know Act of 1986 (42 U.S.C. Section 11001 et seq.).

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 132, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec.

1.044, eff. Aug. 12, 1991.

Sec. 370.003. TOXIC CHEMICAL RELEASE FORM REQUIRED OF CERTAIN

FACILITIES. (a) The owner or operator of a facility shall

submit a toxic chemical release form to the executive director if

the facility:

(1) has 10 or more full-time employees and a standard industrial

classification code between 20 and 39 that was in effect on July

1, 1985, or has been designated as a facility subject to these

requirements by the administrator; and

(2) manufactured, processed, or otherwise used a toxic chemical

in excess of the threshold amount during the calendar year for

which a toxic chemical release form is required.

(b) The owner or operator of a facility subject to Subsection

(a) shall submit a toxic chemical release form for each toxic

chemical manufactured, processed, or otherwise used at the

facility during the preceding calendar year in a quantity

exceeding the threshold amount.

(c) The form shall be submitted not later than July 1 of each

year and must contain data that reflect each release that

occurred during the preceding calendar year. The administrator

may modify the frequency with which a report must be submitted

under this section as provided under the Emergency Planning and

Community Right-to-Know Act of 1986 (42 U.S.C. Section 11001 et

seq.).

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 132, eff. Sept. 1,

1991.

Sec. 370.004. THRESHOLD AMOUNTS FOR REPORTING. (a) The

threshold amounts for purposes of reporting a toxic chemical

under Section 370.003 are as follows:

(1) for a toxic chemical used, but not manufactured or

processed, at a facility, 10,000 pounds of the toxic chemical

used at the facility during the preceding calendar year; or

(2) for a toxic chemical manufactured or processed at a

facility, 25,000 pounds of the toxic chemical manufactured or

processed at the facility during the preceding calendar year.

(b) The administrator may establish a threshold amount for a

toxic chemical different from the amount established under

Subsection (a).

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 132, eff. Sept. 1,

1991.

Sec. 370.005. USE OF AVAILABLE DATA. (a) To provide the

information required on the toxic chemical release form, the

owner or operator of a facility may use:

(1) readily available data, including monitoring data, collected

under other law; or

(2) reasonable estimates of the amounts involved if data under

Subdivision (1) are not readily available.

(b) This section does not require monitoring or measurement of

the quantities, concentration, or frequency of a toxic chemical

released into the environment beyond the monitoring and

measurement required under other law or regulation.

(c) To ensure consistency, data must be expressed in common

units, as designated by the administrator.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 132, eff. Sept. 1,

1991.

Sec. 370.006. PUBLIC AVAILABILITY OF TOXIC CHEMICAL RELEASE

FORM. (a) A toxic chemical release form required under this

chapter is intended to provide information to the public,

including federal, state, and local governments and citizens of

the communities surrounding a facility covered under Section

370.003.

(b) A toxic chemical release form shall be made available in a

manner consistent with the Emergency Planning and Community

Right-to-Know Act of 1986 (42 U.S.C. Section 11001 et seq.) and

Chapter 552, Government Code.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 132, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(88),

eff. Sept. 1, 1995.

Sec. 370.007. TOXIC CHEMICAL RELEASE REPORTING FUNDS. (a)

Toxic chemical release reporting funds consist of money collected

by the commission from:

(1) fees imposed on owners and operators of facilities required

to submit a toxic chemical release form; and

(2) penalties imposed under this chapter.

(b) The commission may use the money collected under this

chapter to pay for:

(1) costs incurred by the commission in implementing this

chapter; and

(2) other commission activities necessary to implement the

Emergency Planning and Community Right-to-Know Act of 1986 (42

U.S.C. Section 11001 et seq.).

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 132, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 564, Sec. 1.06, eff.

June 11, 1993; Acts 1993, 73rd Leg., ch. 746, Sec. 8, eff. Aug.

30, 1993.

Sec. 370.008. DISPOSITION OF FEES. (a) The owner or operator

of a facility required to submit a toxic chemical release form

under this chapter shall pay, at the time of the submission, a

fee of $25 for each toxic chemical release form submitted.

(b) The maximum fee for a facility may not exceed $250.

(c) The commission by rule may increase or decrease the toxic

chemical release form reporting fee as necessary.

(d) Fees collected under this section shall be deposited in the

state treasury to the credit of the waste management account.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 132, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 564, Sec. 1.06, eff.

June 11, 1993; Acts 1993, 73rd Leg., ch. 746, Sec. 8, eff. Aug.

30, 1993; Acts 1997, 75th Leg., ch. 333, Sec. 63, eff. Sept. 1,

1997.



CHAPTER 371. USED OIL COLLECTION, MANAGEMENT, AND RECYCLING

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE B. SOLID WASTE, TOXIC CHEMICALS, SEWAGE, LITTER, AND

WATER

CHAPTER 371. USED OIL COLLECTION, MANAGEMENT, AND RECYCLING

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 371.001. SHORT TITLE. This chapter may be cited as the

Texas Used Oil Collection, Management, and Recycling Act.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 8, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 887, Sec. 1, eff.

Sept. 1, 1995.

Sec. 371.002. FINDINGS. The legislature finds that:

(1) when properly managed and recycled, used oil is a valuable

energy resource;

(2) used oil can be recycled into a number of different

products;

(3) improper disposal of used oil is a significant environmental

problem and a waste of a potentially valuable energy resource;

(4) there is a need for an expanded statewide network of used

oil collection sites for private citizens who change their own

motor oil;

(5) the private sector, with incentives, is best equipped to

establish and operate used oil collection centers that are

convenient for the public;

(6) the need for publicly operated used oil collection centers

is greatest in more sparsely populated areas of the state and

should diminish over time;

(7) the United States Environmental Protection Agency has issued

final regulations that properly classify and regulate used oil

and used oil filters in accordance with the Resource Conservation

and Recovery Act of 1976 (42 U.S.C. Section 6901 et seq.);

(8) the current used oil and used oil filter program in this

state imposes more stringent management requirements than the

regulations of the United States Environmental Protection Agency;

(9) limited public money is needed to finance public and private

infrastructure investments to collect, manage, and recycle used

motor oil;

(10) the used oil management standards under the Resource

Conservation and Recovery Act of 1976 (42 U.S.C. Section 6901 et

seq.) establish a balanced approach to the objectives of

preserving a valuable resource and protecting the natural

environment; and

(11) recycling, reuse, treatment, or proper disposal of used oil

produces a more advantageous cost-benefit ratio in accomplishing

the goals of state law, and these considerations should be

included in the source reduction and waste minimization plans

adopted under Section 361.505 to the extent applicable.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 8, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 887, Sec. 1, eff.

Sept. 1, 1995.

Sec. 371.0025. PURPOSE AND SCOPE. (a) The purposes of this

chapter are to:

(1) ensure that this state's used oil program is consistent with

and not more stringent than the federal program for the

management of used oil under 40 C.F.R. Part 279 unless otherwise

required by state or federal law; and

(2) establish a program to promote public and private

do-it-yourselfer used oil collection centers and used oil

collection centers.

(b) This chapter does not apply to used oil:

(1) generated in connection with activities regulated by the

Railroad Commission of Texas under Chapter 91 or 141, Natural

Resources Code, or Chapter 27, Water Code;

(2) exempted under 40 C.F.R. Section 279.10(g) because the oil

has been introduced into a crude oil pipeline or is being

processed at a petroleum refining facility; or

(3) generated through other activities exempted under 40 C.F.R.

Part 271 or 279.

(c) This chapter does not apply to a used oil filter generated

in connection with activities regulated by the Railroad

Commission of Texas under Chapter 91 or 141, Natural Resources

Code, or Chapter 27, Water Code.

Added by Acts 1995, 74th Leg., ch. 887, Sec. 2, eff. Sept. 1,

1995.

Sec. 371.003. DEFINITIONS. In this chapter:

(1) "Aboveground tank" means a tank used to store or process oil

that is not an underground storage tank as defined by 40 C.F.R.

Section 280.12.

(2) "Automotive oil" means any lubricating oils intended for use

in an internal combustion engine, crankcase, transmission, gear

box, or differential for an automobile, bus, or truck. The term

includes oil that is not labeled specifically for that use but is

suitable for that use according to generally accepted industry

specifications.

(3) "Commission" means the Texas Natural Resource Conservation

Commission.

(4) "Container" means a portable device in which a material is

stored, transported, treated, disposed of, or otherwise handled.

(5) "Do-it-yourselfer used oil collection center" means a site

or facility that accepts or aggregates and stores used oil

collected only from household do-it-yourselfers. A registered

do-it-yourselfer used oil collection center that is also a used

oil generator may commingle household do-it-yourselfer used oil

with the used oil it generates.

(6) "Existing tank" means a tank that is used for the storage or

processing of used oil and that as of September 1, 1995, is in

operation or is being installed. A tank is being installed if the

owner or operator has obtained all necessary federal, state, and

local approvals or permits and:

(A) a continuous on-site installation program has begun; or

(B) the owner or operator has entered into contractual

obligations for installation of the tank that cannot be cancelled

or modified without substantial loss.

(7) "Household do-it-yourselfer used oil" means oil that is

derived from a household, including used oil generated by an

individual through the maintenance of the individual's personal

vehicle or equipment.

(8) "Household do-it-yourselfer used oil generator" means an

individual who generates household do-it-yourselfer used oil.

(9) "New tank" means a tank for the storage or processing of

used oil the installation of which begins on or after September

1, 1995.

(10) "Petroleum refining facility" means an establishment

primarily engaged in producing gasoline, kerosene, distillate

fuel oils, residual fuel oils, and lubricants through

fractionation, straight distillation of crude oil, redistillation

of unfinished petroleum derivatives, cracking, or other

processes.

(11) "Processing" means chemical or physical operations designed

to produce from used oil, or to make used oil more amenable for

production of, fuel oils, lubricants, or other used-oil-derived

products, including blending used oil with virgin petroleum

products, blending used oils to meet fuel specifications,

filtration, simple distillation, chemical or physical separation,

and rerefining.

(12) "Reclaiming" means processing material to recover a usable

product or regenerating material, including recovering lead from

a spent battery and regenerating spent solvents.

(13) "Recycling" means:

(A) preparing used oil for reuse as a petroleum product by

rerefining, reclaiming, or other means;

(B) using used oil as a lubricant or petroleum product instead

of using a petroleum product made from new oil; or

(C) burning used oil for energy recovery.

(14) "Rerefining" means applying processes to material composed

primarily of used oil to produce high-quality base stocks for

lubricants or other petroleum products, including settling,

filtering, catalytic conversion, fractional/vacuum distillation,

hydrotreating, or polishing.

(15) "Rerefining distillation bottoms" means the heavy fraction

of filtered and dehydrated used oil produced by vacuum

distillation. The composition of still bottoms varies with column

operation and feedstock.

(16) "Tank" means a stationary device designed to contain an

accumulation of used oil that is constructed primarily of

nonearthen materials that provide structural support, including

wood, concrete, steel, and plastic.

(17) "Used oil" means oil that has been refined from crude oil,

or synthetic oil, that as a result of use has been contaminated

by physical or chemical impurities.

(18) "Used oil aggregation point" means a site or facility that

accepts, aggregates, or stores used oil collected from:

(A) used oil generation sites owned or operated by the owner or

operator of the used oil aggregation point and transported to the

used oil aggregation point in shipments of not more than 55

gallons; or

(B) household do-it-yourselfers.

(19) "Used oil burner" means a facility in which used oil not

meeting the specifications in 40 C.F.R. Section 279.11 is burned

for energy recovery in a device listed in 40 C.F.R. Section

279.61(a).

(20) "Used oil collection center" means a site or facility that

is registered by the commission to manage used oil and accepts,

aggregates, or stores used oil collected from:

(A) used oil generators regulated under 40 C.F.R. Part 279,

Subpart C, who transport used oil to the used oil collection

center in shipments of not more than 55 gallons under 40 C.F.R.

Section 279.24; or

(B) household do-it-yourselfers.

(21) "Used oil fuel marketer" means a person who:

(A) directs a shipment of used oil not meeting the

specifications in 40 C.F.R. Section 279.11 from the person's

facility to a used oil burner; or

(B) first claims that used oil to be burned for energy recovery

meets the used oil specifications in 40 C.F.R. Section 279.11.

(22) "Used oil generator" means a person, by site, whose act or

process:

(A) produces used oil; or

(B) first causes used oil to become subject to regulation.

(23) "Used oil processor or rerefiner" means a facility that

processes used oil.

(24) "Used oil transfer facility" means a transportation-related

facility, including a loading dock, parking area, storage area,

or other area, where shipments of used oil are held for more than

24 hours and not more than 35 days during the normal course of

transportation. A transfer facility that stores used oil for more

than 35 days is subject to 40 C.F.R. Part 279, Subpart F.

(25) "Used oil transporter" means a person who:

(A) transports used oil; or

(B) owns or operates a used oil transfer facility.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 8, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec.

1.045, eff. Aug. 12, 1991; Acts 1993, 73rd Leg., ch. 899, Sec.

4.05, eff. Oct. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec.

11.122, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 887, Sec.

3, eff. Sept. 1, 1995.

SUBCHAPTER B. USED OIL RECYCLING PROGRAM

Sec. 371.021. PUBLIC EDUCATION. The commission shall conduct an

education program to inform the public of the need for and

benefits of the collection and recycling of used oil and used oil

filters. The program shall:

(1) establish, maintain, and publicize a used oil information

center that prepares and disperses materials and information

explaining laws and rules regulating used oil and informing the

public of places and methods for proper recycling of used oil;

(2) encourage the voluntary establishment of used oil collection

and recycling programs by private businesses and organizations

and by local governments and provide technical assistance to

persons who organize those programs; and

(3) encourage local governments to procure recycled automotive

and industrial oils and oils blended with recycled oils, if those

oils meet equipment manufacturer's specifications.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 8, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.123, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 887, Sec. 4, eff. Sept.

1, 1995.

Sec. 371.022. NOTICE BY RETAIL DEALER. A retail dealer who

annually sells directly to the public more than 500 gallons of

oil in containers for use off-premises shall post in a prominent

place a sign provided by the commission:

(1) informing the public that improper disposal of used oil is

prohibited by law;

(2) containing instructions for disposal of used oil filters;

and

(3) prominently displaying the toll-free telephone number of the

state used oil information center established under Section

371.021.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 8, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.123, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 887, Sec. 4, eff. Sept.

1, 1995.

Sec. 371.023. GRANTS TO LOCAL GOVERNMENTS AND PRIVATE ENTITIES.

(a) The commission shall develop a grant program for local

governments and private entities that encourages the collection,

reuse, and recycling of household do-it-yourselfer used oil.

(b) The commission may approve a grant for any project that uses

one or more of the following programs:

(1) curbside pickup of containers of household do-it-yourselfer

used oil by a local government or its representative;

(2) retrofitting of municipal solid waste equipment to

facilitate curbside pickup of household do-it-yourselfer used

oil;

(3) establishment of do-it-yourselfer used oil collection

centers and used oil collection centers at locations accessible

to the public, including landfills, fire stations, retail stores,

quick lubrication centers, and automobile repair shops;

(4) provision of containers and other materials and supplies

that can be used to store household do-it-yourselfer used oil for

pickup or delivery to a do-it-yourselfer used oil collection

center in an environmentally sound manner; and

(5) any other activity the advisory committee established under

Subsection (c) determines will encourage the proper recycling of

household do-it-yourselfer used oil.

(c) The commission shall appoint an advisory committee for the

used oil grant program. The advisory committee consists of seven

members who serve at the pleasure of the commission and represent

oil manufacturers as defined by Section 371.062, operators of

used oil collection centers, and local governments. The advisory

committee members serve without compensation and are not entitled

to reimbursement for expenses incurred in the performance of

their duties. The advisory committee shall:

(1) recommend criteria for grants;

(2) establish guidelines for allowable administrative expenses;

and

(3) recommend grant recipients to the commission based on the

used oil collection needs of this state.

(d) The commission by rule shall:

(1) establish procedures for the application for and criteria

for the award of grants under this section; and

(2) adopt guidelines for allowable administrative expenses in

accordance with guidelines established by the advisory committee.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 8, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.123, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 887, Sec. 4, eff. Sept.

1, 1995.

Sec. 371.024. COLLECTION FACILITIES. (a) All appropriate

businesses and government agencies are encouraged to serve as

do-it-yourselfer used oil collection centers or used oil

collection centers.

(b) A do-it-yourselfer used oil collection center and a used oil

collection center shall:

(1) register biennially with the commission; and

(2) report annually to the commission the amounts of used oil

collected by the center from the public.

(c) The commission shall adopt rules governing the registration

of and reporting by do-it-yourselfer used oil collection centers

and used oil collection centers.

(d) The commission by rule shall adopt standards for managing

and operating a do-it-yourselfer used oil collection center or a

used oil collection center.

(e) The commission may impose a registration fee in an amount

sufficient to cover the actual cost of registering

do-it-yourselfer used oil collection centers and used oil

collection centers. A private entity that serves voluntarily as a

do-it-yourselfer used oil collection center or a used oil

collection center is exempt from the registration fee.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 8, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.124, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 887, Sec. 4, eff. Sept.

1, 1995.

Sec. 371.0245. REIMBURSEMENT OF USED OIL COLLECTION CENTER'S

HAZARDOUS WASTE EXPENSE. (a) The commission, on proper

application, shall reimburse the owner or operator of an eligible

registered do-it-yourselfer used oil collection center or a used

oil collection center for costs associated with the collection

center's disposal of:

(1) household do-it-yourselfer used oil collected by the

collection center that, unknown to the center at the time of

collection, contains hazardous wastes or is unfit for recycling;

(2) household do-it-yourselfer used oil collected by the

collection center that has been commingled with oils described in

Subdivision (1) and is unsuitable for recycling; or

(3) contaminated used oil left at the collection center as used

oil after posted business hours and without the knowledge of the

collection center.

(b) A registered do-it-yourselfer used oil collection center or

used oil collection center is eligible for reimbursement if it

demonstrates to the satisfaction of the commission that:

(1) the center has established procedures to minimize the risk

that the center will mix the used oil the center generates or

collects from the public with hazardous wastes, especially

halogenated wastes;

(2) the center accepts not more than:

(A) five gallons of used oil from any person at any one time if

the center is a registered do-it-yourselfer used oil collection

center; or

(B) 55 gallons of used oil from any person at one time if the

center is a registered used oil collection center; and

(3) the center can document to the satisfaction of the

commission the volume of used oil the center collects from the

public during any period under review by:

(A) providing a process by which all individuals leaving

household do-it-yourselfer used oil at the center are required to

provide their names, addresses, and the approximate amounts of

used oil brought to the collection center; or

(B) another method approved by the commission.

(c) For the purpose of Subsection (b)(2), the owner or operator

of a registered do-it-yourselfer used oil collection center or

used oil collection center may presume that a quantity of used

oil collected from a member of the public that does not exceed

the applicable collection limit established by that subsection is

not mixed with a hazardous substance if the owner or operator

acts in good faith in the belief the oil is generated from the

individual's personal activity.

(d) In any state fiscal year, a registered do-it-yourselfer used

oil collection center or used oil collection center may not be

reimbursed for more than $7,500 in total eligible disposal costs,

subject to Section 371.0246(d).

(e) Reimbursements made under this section shall be paid out of

the used oil recycling account and may not exceed an aggregate

amount of $500,000 each fiscal year.

Added by Acts 1993, 73rd Leg., ch. 899, Sec. 4.07, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 887, Sec. 4, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 333, Sec. 65, eff. Sept.

1, 1997.

Sec. 371.0246. PROCEDURES FOR REIMBURSEMENT. (a) An owner or

operator of a registered do-it-yourselfer used oil collection

center or used oil collection center may apply for reimbursement

from the commission.

(b) An application for reimbursement shall be submitted on a

form approved or provided by the commission.

(c) An application must contain:

(1) the name, address, and telephone number of the applicant;

(2) the name, mailing address, location address, and commission

registration number of the registered do-it-yourselfer used oil

collection center or used oil collection center from which the

contaminated oil was removed;

(3) the name, address, telephone number, and commission

registration number of the hazardous waste transporter used to

dispose of the contaminated used oil;

(4) a copy of any shipping documents that accompanied the

transportation of the shipment of used oil;

(5) a copy of each invoice for which reimbursement is requested

and evidence that the amount shown on the invoice has been paid

in full in the form of:

(A) canceled checks;

(B) business receipts from the person who performed the work; or

(C) other documentation approved by the commission;

(6) a waste-characterization or similar documentation required

before acceptance of a hazardous waste by the disposal facility

that accepted the contaminated used oil for treatment or

disposal; and

(7) any other information that the executive director may

reasonably require.

(d) All claims for reimbursement filed under this section and

Section 371.0245 are subject to funds available for disbursement

in the used oil recycling account and to Section 371.0245(e).

This subchapter does not create an entitlement to money in the

used oil recycling account or any other fund.

Added by Acts 1993, 73rd Leg., ch. 899, Sec. 4.07, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 887, Sec. 4, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 333, Sec. 66, eff. Sept.

1, 1997.

Sec. 371.025. LIMITATION OF LIABILITY. (a) A person may not

recover from the owner, operator, or lessor of a registered

do-it-yourselfer used oil collection center or used oil

collection center any damages or costs of response actions at

another location resulting from a release or threatened release

of used oil collected at the center if:

(1) the owner, operator, or lessor of the collection center does

not mix the used oil collected with any hazardous waste or

polychlorinated biphenyls (PCBs);

(2) the owner, operator, or lessor of the collection center does

not accept used oil that the owner, operator, or lessor knows

contains hazardous waste or PCBs; and

(3) the collection center is in compliance with management

standards adopted by the commission.

(b) For purposes of this section, the owner, operator, or lessor

of a do-it-yourselfer used oil collection center or a used oil

collection center may presume that a quantity of less than five

gallons of used oil accepted at any one time from any member of

the public is not mixed with a hazardous waste or PCBs, provided

that the owner, operator, or lessor acts in good faith.

(c) This section applies only to activities directly related to

the collection of used oil by a do-it-yourselfer used oil

collection center or a used oil collection center. This section

does not apply to grossly negligent activities related to the

operation of a do-it-yourselfer used oil collection center or a

used oil collection center.

(d) This section does not affect or modify the obligations or

liability of any person other than the owner, operator, or lessor

of the collection center under any other provisions of state or

federal law, including common law, for injury or damage resulting

from a release of used oil or hazardous substances.

(e) This section does not affect or modify the obligations or

liability of any owner, operator, or lessor of a collection

center with regard to services other than accepting used oil from

the public.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 8, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.125, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 887, Sec. 4, eff. Sept.

1, 1995.

Sec. 371.026. REGISTRATION AND REPORTING REQUIREMENTS OF USED

OIL HANDLERS OTHER THAN GENERATORS. (a) The commission shall

adopt rules governing registration and reporting of used oil

handlers other than generators. The rules shall require that:

(1) a used oil handler other than a generator:

(A) register with the commission;

(B) provide evidence of familiarity with applicable state laws

and rules and management procedures applicable to used oil

handling; and

(C) provide proof of liability insurance or other evidence of

financial responsibility for any liability that may be incurred

in handling used oil, except that this provision does not apply

to a used oil handler which is owned or otherwise effectively

controlled by the owners or operators where the used oil is

generated; and

(2) a used oil processor or rerefiner must report to the

commission, in the form of a letter on a biennial basis by

December 1 of each odd-numbered year, the calendar year covered

by the report and the quantities of used oil accepted for

processing or rerefining and the manner in which the used oil is

processed or rerefined, including the specific processes

employed.

(b) The commission by rule shall adopt reasonable management and

safety standards for the handling of used oil.

(c) The commission may impose a registration fee in an amount

sufficient to cover the actual cost of registering used oil

handlers other than generators.

(d) A used oil transporter may consolidate or aggregate loads of

used oil for purposes of transportation but may not process used

oil, except that a used oil transporter may conduct incidental

processing operations, including settling and water separation,

that occur in the normal course of the transportation of used oil

but that are not designed to produce, or make more amenable for

the production of, used-oil-derived products or used oil fuel.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 8, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.126, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 887, Sec. 4, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 389, Sec. 1, eff. Sept. 1,

1997.

Sec. 371.027. GIFTS AND GRANTS. The commission may apply for,

request, solicit, contract for, receive, and accept gifts,

grants, donations, and other assistance from any source to carry

out its powers and duties under this chapter.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 8, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.127, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 887, Sec. 4, eff. Sept.

1, 1995.

Sec. 371.028. RULES. Not later than January 1, 1996, the

commission shall adopt rules, standards, and procedures necessary

to implement the used oil recycling program established by this

chapter. Unless otherwise required by federal or state law, the

rules, standards, and procedures must be consistent with and not

more stringent than the used oil management standards under the

Resource Conservation and Recovery Act of 1976 (42 U.S.C. Section

6901 et seq.).

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 8, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.127, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 887, Sec. 4, eff. Sept.

1, 1995.

SUBCHAPTER C. CERTAIN ACTIONS PROHIBITED; PENALTIES

Sec. 371.041. ACTIONS PROHIBITED. A person may not collect,

transport, store, recycle, use, discharge, or dispose of used oil

in any manner that endangers the public health or welfare or

endangers or damages the environment.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 8, eff. April 1,

1992. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.128, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 887, Sec. 5, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 40, eff. Sept. 1,

1997.

SUBCHAPTER D. USED OIL RECYCLING ACCOUNT; FEES

Sec. 371.061. USED OIL RECYCLING ACCOUNT. (a) The used oil

recycling account is in the state treasury.

(b) The account consists of:

(1) fees collected under Sections 371.024, 371.026, and 371.062;

(2) interest and penalties imposed under this chapter for late

payment of fees, failure to file a report, or other violations of

this chapter; and

(3) gifts, grants, donations, or other financial assistance the

commission is authorized to receive under Section 371.027.

(c) The commission may use money in the account only for

purposes authorized by this chapter, including:

(1) public education;

(2) grants to public and private do-it-yourselfer used oil

collection centers and used oil collection centers;

(3) registration of do-it-yourselfer used oil collection

centers, used oil collection centers, and used oil handlers other

than generators; and

(4) administrative costs of implementing this chapter.

(d) The account is exempt from the application of Section

403.095, Government Code.

(e) For the purpose of consolidating appropriations, the

commission may transfer any amount authorized under Subsection

(c)(4) or by legislative appropriation to the waste management

account subject to the limitations and requirements of this

chapter.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 8, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 899, Sec. 4.06, eff.

Oct. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.131, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 887, Sec. 8, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 333, Sec. 68, eff. Sept. 1,

1997.

Sec. 371.062. FEE ON SALE OF AUTOMOTIVE OIL. (a) In this

section:

(1) "Distributor" means a person who maintains a distribution

center or warehouse in this state and annually sells more than

25,000 gallons of automotive oil.

(2) "First sale" means the first actual sale of automotive oil

delivered to a location in this state and sold to a purchaser who

is not an automotive oil manufacturer or distributor. The term

does not include the sale of automotive oil:

(A) exported from this state to a location outside this state

for the purpose of sale or use outside this state;

(B) for resale to or use by vessels exclusively engaged in

foreign or interstate commerce;

(C) to a subsequent purchaser who maintains a do-it-yourselfer

used oil collection center or used oil collection center

registered by the commission at the location where the automotive

oil is changed, used, consumed, or resold to do-it-yourselfers;

or

(D) to the United States.

(3) "Importer" means any person who imports or causes to be

imported automotive oil into this state for sale, use, or

consumption.

(4) "Oil manufacturer" means any person or entity that

formulates automotive oil and packages, distributes, or sells

that automotive oil. The term includes any person packaging or

repackaging automotive oil.

(b) An oil manufacturer or distributor who makes a first sale of

automotive oil is liable for a fee.

(c) An oil importer who imports or causes to be imported

automotive oil is liable for the fee at the time the oil is

received.

(d) An oil distributor or retailer who exports from this state

to a location outside this state oil on which the automotive oil

fee has been paid may request from his supplier a refund or

credit of the fee paid on the exported oil. The supplier or oil

manufacturer and the importer may in turn request a refund of the

fee paid to the comptroller. The amount of refund that may be

claimed under this section may equal but not exceed the amount of

the fee paid on the automotive oil.

(e) An oil manufacturer, importer, distributor, or retailer who

makes a sale to a vessel or a sale for resale to a vessel of

automotive oil on which the automotive oil fee has been paid may

file with the comptroller a request for refund of the fee paid on

the oil or, where applicable, may request a refund or credit from

the supplier to whom the fee was paid. The supplier may in turn

request a refund from the comptroller. The amount of refund that

may be claimed under this section may equal but not exceed the

amount of the fee paid on the automotive oil.

(f) Each oil manufacturer, distributor, or importer required to

pay a fee under this section shall:

(1) prepare and maintain, on a form provided or approved by the

comptroller, a report of each first sale or, in the case of an

importer, the first receipt in Texas of automotive oil by the

person and the price received;

(2) retain the invoice or a copy of the invoice or other

appropriate record of the sale or receipt for four years from the

date of sale or receipt; and

(3) on or before the 25th day of the month following the end of

each calendar quarter, file a report with the comptroller and

remit to the comptroller the amount of fees required to be paid

for the preceding quarter.

(g) Records required to be maintained under Subsection (f) shall

be available for inspection by the comptroller at all reasonable

times.

(h) The comptroller shall adopt rules necessary for the

administration, collection, reporting, and payment of the fees

payable or collected under this section.

(i) Except as provided by this section, Chapters 101 and 111

through 113, Tax Code, apply to the administration, payment,

collection, and enforcement of fees under this section in the

same manner that those chapters apply to the administration,

payment, collection, and enforcement of taxes under Title 2, Tax

Code.

(j) The fee imposed under this section is one cent per quart or

four cents per gallon of automotive oil.

(k) A person required to pay a fee under this section may retain

one percent of the amount of the fees due from each quarterly

payment as reimbursement for administrative costs.

(l) The comptroller may deduct a percentage of the fees

collected under this section in an amount sufficient to pay the

reasonable and necessary costs of administering and enforcing

this section. The comptroller shall credit the amount deducted to

the general revenue fund. The balance of fees and all penalties

and interest collected under this section shall be deposited to

the credit of the used oil recycling account.

(m) A distributor must obtain a permit from the comptroller. The

comptroller shall adopt an application form for the permit, which

must include:

(1) the name under which the applicant transacts or intends to

transact business;

(2) the location of the applicant's distribution center or

warehouse in this state;

(3) if the applicant is a corporation or partnership, the names

of the principal officers of the corporation or of the members of

the partnership and the address of each officer or member; and

(4) any other information required by the comptroller.

(n) The comptroller may deny or revoke a permit under Subsection

(m) if false information is submitted on the application or on a

required fuels tax report or supplement.

(o) A permit under Subsection (m) may not be assigned.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 8, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 899, Sec. 4.09, eff.

Oct. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.132, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 887, Sec. 9; Acts 1997,

75th Leg., ch. 333, Sec. 69, eff. Sept. 1, 1997.

SUBCHAPTER E. FILTER STORAGE, TRANSPORTATION, OR PROCESSING

Sec. 371.101. DEFINITIONS. In this subchapter:

(1) "Bill of lading" means a shipping document that confirms the

receipt of a shipment.

(2) "Bulk filter container" means a portable device that:

(A) is part of an integrated delivery and retrieval system; and

(B) has a capacity greater than 330 gallons.

(3) "Component parts" means the severable parts of an oil filter

and includes oil present in an oil filter.

(4) "Do-it-yourselfer" means an individual who removes a used

oil filter in the process of an oil change or automotive repair

from the engine of a light duty motor vehicle, small utility

engine, noncommercial motor vehicle, or farm equipment owned or

operated by the individual.

(5) "Generator" means a person whose activities produce used oil

filters. The term does not include a do-it-yourselfer.

(6) "Process" means to prepare a used oil filter for recycling,

steel recovery, energy recovery, or proper disposal.

(7) "Processor" means a person that processes used oil filters

generated by another person. The term does not include a

generator that consolidates, drains, or crushes used oil filters

for off-site recycling or disposal.

(8) "Store" means to hold in a location for any period.

(9) "Storage facility" means a location that stores used oil

filters before transportation, processing, recycling, or disposal

of the filters. The term does not include the location of a

generator.

(10) "Transporter" means a person that transports used oil

filters to a location for storage, processing, recycling, or

disposal.

(11) "Used oil filter" means any device that is an integral part

of an oil flow system, the primary purpose of which is to remove

contaminants from flowing oil contained in the system, and that,

as a result of use, has become contaminated and unsuitable for

its original purpose, is removed from service, and contains

entrapped used oil. The term does not include a filter attached

to the equipment containing the oil flow system. This term

continues to apply regardless of prior processing until but not

after the filter has been burned for steel recovery or energy

recovery or it is separated into its component parts.

Added by Acts 1999, 76th Leg., ch. 366, Sec. 1, eff. Sept. 1,

1999.

Sec. 371.102. APPLICABILITY. (a) This subchapter applies to a

used oil filter only if the filter has not been:

(1) separated into its component parts; or

(2) burned for:

(A) steel recovery; or

(B) energy recovery.

(b) This subchapter does not apply to:

(1) an industrial generator that is:

(A) registered with the commission as an industrial or hazardous

waste facility; or

(B) under the waste management authority of a state agency other

than the commission; or

(2) a do-it-yourselfer.

Added by Acts 1999, 76th Leg., ch. 366, Sec. 1, eff. Sept. 1,

1999.

Sec. 371.103. GENERAL REQUIREMENTS. (a) A person may not

store, process, or dispose of a used oil filter in a manner that

results in the discharge of oil into soil or water.

(b) A person may not knowingly place on land a used oil filter

that contains oil unless the used oil filter is in a container.

(c) A bulk filter container used to store used oil filters:

(1) must not leak; and

(2) must be securely closed, waterproof, and in good condition.

(d) A used oil filter may not be intentionally or knowingly

placed in or accepted for disposal in a landfill permitted by the

commission.

Added by Acts 1999, 76th Leg., ch. 366, Sec. 1, eff. Sept. 1,

1999.

Sec. 371.104. REGISTRATION AND REPORTING. (a) A transporter,

storage facility, or processor may not store, process, recycle,

or dispose of used oil filters unless the person is registered

with the commission.

(b) Unless the person is registered with the commission as a

storage facility, a person may not store used oil filters:

(1) that in the aggregate have a volume greater than six

55-gallon drums; or

(2) in more than one bulk filter container.

(c) A registered transporter, storage facility, or processor

shall:

(1) renew the registration biennially; and

(2) report to the commission biennially the number of used oil

filters the person transported, stored, or processed in the two

years preceding the date of the report.

Added by Acts 1999, 76th Leg., ch. 366, Sec. 1, eff. Jan. 1,

2000.

Sec. 371.105. SHIPMENT RECORDS. (a) Each shipment of used oil

filters must be accompanied by a bill of lading that conforms to

commission rules.

(b) In accordance with commission rules, a copy of the bill of

lading for each shipment of used oil filters must be maintained

by the generator of the filters, transporter of the filters,

storage facility at which the filters were stored, and processor

of the filters for at least three years after the date the

filters were transported, stored, or processed.

(c) The copies of the bills of lading must be made available for

the commission to inspect at any reasonable time.

Added by Acts 1999, 76th Leg., ch. 366, Sec. 1, eff. Jan. 1,

2000.

Sec. 371.106. LIMITATIONS ON STORAGE. (a) A storage facility

may not store a used oil filter for more than 120 days.

(b) A transporter may not store a used oil filter for more than

10 days.

(c) A processor may not store a used oil filter for more than 30

days before it is processed.

(d) A processor that stores used oil filters in a container

shall label each container clearly with the phrase "Used Oil

Filters."

Added by Acts 1999, 76th Leg., ch. 366, Sec. 1, eff. Jan. 1,

2000.

Sec. 371.107. VARIANCES. (a) The commission may grant an

individual variance to allow:

(1) a generator to store used oil filters in a greater aggregate

volume than the volume prescribed by Section 371.104(b); or

(2) a person to store used oil filters for a period longer than

the period prescribed for that person by Section 371.106.

(b) The commission may not grant a variance under this section

for a period of longer than two years.

Added by Acts 1999, 76th Leg., ch. 366, Sec. 1, eff. Sept. 1,

1999.

Sec. 371.108. SPILL PREVENTION AND CONTROL. Each registered

storage facility and each facility of a registered processor

shall develop a plan to prevent spills and respond to spills in

accordance with the federal spill prevention, control, and

countermeasure requirements provided by Title 40, Code of Federal

Regulations, Part 112, as amended.

Added by Acts 1999, 76th Leg., ch. 366, Sec. 1, eff. Sept. 1,

1999.

Sec. 371.109. FINANCIAL RESPONSIBILITY. The commission shall

adopt rules requiring a person required to register under Section

371.104 to demonstrate adequate financial responsibility.

Added by Acts 1999, 76th Leg., ch. 366, Sec. 1, eff. Sept. 1,

1999.

Sec. 371.110. CIVIL AND ADMINISTRATIVE PENALTIES. (a)

Notwithstanding Sections 7.052 and 7.102, Water Code, a person

that violates this subchapter or a rule adopted under this

subchapter is liable for a civil penalty of not less than $100 or

more than $500 for each violation and for each day of a

continuing violation.

(b) The commission or the attorney general at the request of the

commission may bring a suit under Subchapter D, Chapter 7, Water

Code, to recover the penalty.

(c) A local government with jurisdiction over the area in which

the violation occurred may bring suit to recover the penalty.

(d) The violation described by Subsection (a) also is subject to

an administrative penalty. The commission may recover the

administrative penalty in a proceeding conducted as provided by

Subchapter C, Chapter 7, Water Code.

Added by Acts 1999, 76th Leg., ch. 366, Sec. 1, eff. Jan. 1,

2000.



CHAPTER 372. ENVIRONMENTAL PERFORMANCE STANDARDS FOR PLUMBING FIXTURES

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE B. SOLID WASTE, TOXIC CHEMICALS, SEWAGE, LITTER, AND

WATER

CHAPTER 372. ENVIRONMENTAL PERFORMANCE STANDARDS FOR PLUMBING

FIXTURES

Sec. 372.001. DEFINITIONS. In this chapter:

(1) "Commercial prerinse spray valve" means a handheld device

that is designed and marketed for use with commercial dishwashing

and ware washing equipment and that is used to spray water on

dishes, flatware, and other food service items to remove food

residue before the items are cleaned in a dishwasher or ware

washer or by hand.

(2) "Commission" means the Texas Commission on Environmental

Quality.

(3) "Executive director" means the executive director of the

commission.

(4) "Plumbing fixture" means a device that receives water,

waste, or both and discharges the water, waste, or both into a

drainage system. The term includes a kitchen sink, utility sink,

lavatory, bidet, bathtub, shower, urinal, toilet, or drinking

water fountain.

(5) "Plumbing fixture fitting" means a device that controls and

directs the flow of water. The term includes a sink faucet,

lavatory faucet, shower head, or bath filler.

(6) "Pressurized flushing device" means a device that contains a

valve that:

(A) is attached to a pressurized water supply pipe that is of

sufficient size to deliver water at the necessary rate of flow to

ensure flushing when the valve is open; and

(B) opens on actuation to allow water to flow into the fixture

at a rate and in a quantity necessary for the proper operation of

the fixture and gradually closes to avoid water hammer.

(7) "Toilet" means a water closet.

(8) "Water closet" means a plumbing fixture that has a

water-containing receptor that receives liquid and solid body

waste and, on actuation, conveys the waste through an exposed

integral trap seal into a drainage system.

Added by Acts 1991, 72nd Leg., ch. 293, Sec. 2, eff. Sept. 1,

1991. Renumbered from Sec. 421.001 by Acts 1991, 72nd Leg., 1st

C.S., ch. 3, Sec. 1.047, eff. Aug. 12, 1991. Amended by Acts

1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.048, eff. Aug. 12, 1991;

Acts 1995, 74th Leg., ch. 76, Sec. 11.133, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1117, Sec. 1, eff. January 1, 2006.

Acts 2009, 81st Leg., R.S., Ch.

1316, Sec. 1, eff. September 1, 2009.

Sec. 372.002. WATER SAVING PERFORMANCE STANDARDS. (a) A person

may not sell, offer for sale, distribute, or import into this

state a plumbing fixture for use in this state unless:

(1) the plumbing fixture meets the water saving performance

standards provided by Subsection (b); and

(2) the plumbing fixture is listed by the commission under

Subsection (c).

(b) The water saving performance standards for a plumbing

fixture are the following standards:

(1) for a sink or lavatory faucet or a faucet aerator, maximum

flow may not exceed 2.2 gallons of water per minute at a pressure

of 60 pounds per square inch;

(2) for a shower head, maximum flow may not exceed 2.5 gallons

of water per minute at a constant pressure over 80 pounds per

square inch;

(3) for a urinal and the associated flush valve, if any, sold,

offered for sale, or distributed in this state before January 1,

2014:

(A) maximum flow may not exceed an average of one gallon of

water per flush; and

(B) the urinal and the associated flush valve, if any, must meet

the performance, testing, and labeling requirements prescribed by

American Society of Mechanical Engineers Standard A112.19.2-2008

and Canadian Standards Association Standard B45.1-2008 "Vitreous

China Plumbing Fixtures and Hydraulic Requirements for Water

Closets and Urinals";

(4) except as provided by Subsection (g), for a urinal and the

associated flush valve, if any, sold, offered for sale, or

distributed in this state on or after January 1, 2014:

(A) maximum flow may not exceed an average of 0.5 gallons of

water per flush; and

(B) the urinal and the associated flush valve, if any, must meet

the performance, testing, and labeling requirements prescribed by

the following standards, as applicable:

(i) American Society of Mechanical Engineers Standard

A112.19.2-2008 and Canadian Standards Association Standard

B45.1-2008 "Vitreous China Plumbing Fixtures and Hydraulic

Requirements for Water Closets and Urinals"; or

(ii) American Society of Mechanical Engineers Standard

A112.19.19-2006 "Vitreous China Nonwater Urinals";

(5) for a toilet sold, offered for sale, or distributed in this

state before January 1, 2014:

(A) maximum flow may not exceed an average of 1.6 gallons of

water per flush; and

(B) the toilet must meet the performance, testing, and labeling

requirements prescribed by the following standards, as

applicable:

(i) American Society of Mechanical Engineers Standard

A112.19.2-2008 and Canadian Standards Association Standard

B45.1-2008 "Vitreous China Plumbing Fixtures and Hydraulic

Requirements for Water Closets and Urinals"; and

(ii) American Society of Mechanical Engineers Standard

A112.19.14-2006 "Six-Liter Water Closets Equipped With a Dual

Flushing Device";

(6) except as provided by Subsection (h), for a toilet sold,

offered for sale, or distributed in this state on or after

January 1, 2014:

(A) the toilet must be a dual flush water closet that meets the

following standards:

(i) the average flush volume of two reduced flushes and one full

flush may not exceed 1.28 gallons; and

(ii) the toilet must meet the performance, testing, and labeling

requirements prescribed by the following standards, as

applicable:

(a) American Society of Mechanical Engineers Standard

A112.19.2-2008 and Canadian Standards Association Standard

B45.1-2008 "Vitreous China Plumbing Fixtures and Hydraulic

Requirements for Water Closets and Urinals"; and

(b) American Society of Mechanical Engineers Standard

A112.19.14-2006 "Six-Liter Water Closets Equipped With a Dual

Flushing Device"; or

(B) the toilet must be a single flush water closet that meets

the following standards:

(i) the average flush volume may not exceed 1.28 gallons; and

(ii) the toilet must meet the performance, testing, and labeling

requirements prescribed by American Society of Mechanical

Engineers Standard A112.19.2-2008 and Canadian Standards

Association Standard B45.1-2008 "Vitreous China Plumbing Fixtures

and Hydraulic Requirements for Water Closets and Urinals"; and

(7) a drinking water fountain must be self-closing.

(c) The commission shall make and maintain a current list of

plumbing fixtures that are certified to the commission by the

manufacturer to meet the water saving performance standards

established by Subsection (b). To have a plumbing fixture

included on the list, a manufacturer must supply to the

commission, in the form prescribed by the commission:

(1) the identification and the performance specifications of the

plumbing fixture; and

(2) certified test results from a laboratory accredited by the

American National Standards Institute verifying that the plumbing

fixture meets the water saving performance standards established

by Subsection (b).

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1316, Sec. 6,

eff. September 1, 2009.

(e) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1316, Sec. 6,

eff. September 1, 2009.

(f) This section does not apply to:

(1) a plumbing fixture that has been ordered by or is in the

inventory of a building contractor or a wholesaler or retailer of

plumbing fixtures on January 1, 1992;

(2) a fixture, such as a safety shower or aspirator faucet,

that, because of the fixture's specialized function, cannot meet

the standards provided by this section;

(3) a fixture originally installed before January 1, 1992, that

is removed and reinstalled in the same building on or after that

date;

(4) a fixture imported only for use at the importer's domicile;

(5) a nonwater-supplied urinal; or

(6) a plumbing fixture that has been certified by the United

States Environmental Protection Agency under the WaterSense

Program.

(g) The water saving performance standards for a urinal and the

associated flush valve, if any, sold, offered for sale, or

distributed in this state on or after January 1, 2014, are the

standards prescribed by Subsection (b)(3) if the urinal was

designed for heavy-duty commercial applications.

(h) The water saving performance standards for a toilet sold,

offered for sale, or distributed in this state on or after

January 1, 2014, are the standards prescribed by Subsection

(b)(5) if the toilet is a water closet that has a design not

typically found in a residential application or that is designed

for a specialized application, including a water closet that:

(1) is mounted on the wall and discharges to the drainage system

through the floor;

(2) is located in a correctional facility, as defined by Section

1.07, Penal Code;

(3) is used in a bariatric application;

(4) is used by children at a day-care facility; or

(5) consists of a non-tank type commercial bowl connected to the

plumbing system through a pressurized flushing device.

Added by Acts 1991, 72nd Leg., ch. 293, Sec. 2, eff. Jan. 1,

1992. Renumbered from Sec. 421.002 by Acts 1991, 72nd Leg., 1st

C.S., ch. 3, Sec. 1.047, eff. Aug. 12, 1991. Amended by Acts

1995, 74th Leg., ch. 76, Sec. 11.134, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 333, Sec. 71, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1316, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1316, Sec. 6, eff. September 1, 2009.

Sec. 372.0025. EXCEPTION: ACTION BY MUNICIPALITY OR COUNTY. The

governing body of a municipality or county by ordinance or order

may allow the sale in the municipality or county of a urinal or

toilet that does not comply with Section 372.002(b)(4) or (6),

respectively, if the governing body finds that to flush a public

sewer system located in the municipality or county in a manner

consistent with public health, a greater quantity of water is

required because of the configuration of the drainage systems of

buildings located in the municipality or county or the public

sewer system.

Added by Acts 2009, 81st Leg., R.S., Ch.

1316, Sec. 3, eff. September 1, 2009.

Sec. 372.003. LABELING REQUIREMENTS. (a) Repealed by Acts

2009, 81st Leg., R.S., Ch. 1316, Sec. 6, eff. September 1, 2009.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1316, Sec. 6,

eff. September 1, 2009.

(c) The commission by rule shall prohibit the sale, offering for

sale, distribution, or importation into this state of a new

commercial or residential clothes-washing machine, dish-washing

machine, or lawn sprinkler unless:

(1) the manufacturer has furnished to the commission, in the

form prescribed by the commission, the identification and

performance specifications of the device; and

(2) the clothes-washing or dish-washing machine or lawn

sprinkler is labeled in accordance with rules adopted by the

commission with a statement that describes the device's water use

characteristics.

(d) Rules adopted or amended under this section shall be

developed by the commission in conjunction with a technical

advisory panel of designated representatives of the Texas Water

Development Board and the Texas State Board of Plumbing

Examiners.

(e) This section shall not apply to those clothes-washing or

dish-washing machines that are subject to and in compliance with

the labeling requirements of the National Appliance Energy

Conservation Act of 1987, Public Law 100-12.

Added by Acts 1991, 72nd Leg., ch. 293, Sec. 2, eff. Sept. 1,

1991. Renumbered from Sec. 421.003 by Acts 1991, 72nd Leg., 1st

C.S., ch. 3, Sec. 1.047, eff. Aug. 12, 1991. Amended by Acts

1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.049, eff. Aug. 12, 1991;

Acts 1995, 74th Leg., ch. 76, Sec. 11.135, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1316, Sec. 6, eff. September 1, 2009.

Sec. 372.0035. LEAD IN PLUMBING FIXTURES, PIPE, AND PIPE

FITTING. (a) A person may not sell or offer for sale a plumbing

fixture, pipe, or pipe fitting that contains more than eight

percent lead for installing or repairing:

(1) a public drinking water system; or

(2) plumbing that provides water for human consumption and is

connected to a public drinking water system.

(b) A person may not sell or offer for sale solder or flux that

contains more than two-tenths percent lead for installing or

repairing:

(1) a public drinking water system; or

(2) plumbing that provides water for human consumption and is

connected to a public drinking water system.

(c) For purposes of this section, a person engaged in the

business of installing or repairing plumbing is considered to

have sold or offered for sale a plumbing fixture, pipe, pipe

fitting, solder, or flux if the person uses or offers to use the

fixture, pipe, fitting, solder, or flux to install or repair

plumbing.

(d) This section does not prohibit the sale or offer for sale of

a lead joint necessary for the repair of cast-iron pipe. The

commission shall adopt rules to implement this subsection.

(e) The commission may adopt rules to implement this section.

(f) If a person licensed under Chapter 1301, Occupations Code,

violates this section, the Texas State Board of Plumbing

Examiners may discipline the person under Subchapter I of that

chapter as if a violation of this section were a violation of

that chapter.

(g) A person commits an offense if the person violates

Subsection (a) or (b). An offense under this subsection is a

Class C misdemeanor. Each violation is a separate offense and

each day of a continuing violation is a separate offense.

(h) A field representative of the Texas State Board of Plumbing

Examiners or, within the jurisdiction of a municipality, a

municipal plumbing inspector may issue a citation to a person who

violates this section.

Added by Acts 1993, 73rd Leg., ch. 751, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.136, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.787, eff.

Sept. 1, 2003.

Sec. 372.004. REPORT TO LEGISLATURE. (a) In this section,

"water consumption factor" has the meaning assigned by 10 C.F.R.

Part 430, Subpart B, Appendix J, as that appendix existed on

September 1, 2001.

(b) This section does not apply to a clothes-washing machine

with a capacity of more than 3.5 cubic feet or less than 1.6

cubic feet.

(c) The commission shall report to the legislature not later

than February 28 of each year on:

(1) the number of clothes-washing machines with a water

consumption factor of more than 11 that were imported into this

state during the preceding calendar year;

(2) the number of clothes-washing machines with a water

consumption factor of more than 9.5 but not more than 11 that

were imported into this state during the preceding calendar year;

(3) the number of clothes-washing machines with a water

consumption factor of 9.5 or less that were imported into this

state during the preceding calendar year; and

(4) the average water consumption factor of all clothes-washing

machines that were imported into this state during the preceding

calendar year.

(d) The commission by rule shall require appropriate industry

trade associations or other entities to provide the information

described by Subsection (c) to the commission not later than

January 31 of each year.

Added by Acts 2001, 77th Leg., ch. 1322, Sec. 1, eff. Sept. 1,

2001.

For expiration of this section, see Subsection (c).

Sec. 372.0045. PHASE-IN OF WATER SAVING PERFORMANCE STANDARDS.

(a) Notwithstanding Sections 372.002(b)(3) and (5), at least the

following percentage of the models of urinals and of the models

of toilets offered for sale by a manufacturer in this state must

meet the requirements of Sections 372.002(b)(4) and (6),

respectively:

(1) 50 percent of the models of urinals and of the models of

toilets offered for sale on January 1, 2010;

(2) 67 percent of the models of urinals and of the models of

toilets offered for sale on January 1, 2011;

(3) 75 percent of the models of urinals and of the models of

toilets offered for sale on January 1, 2012; and

(4) 85 percent of the models of urinals and of the models of

toilets offered for sale on January 1, 2013.

(b) Not later than January 31 of each year, a manufacturer that

offers urinals or toilets for sale in this state shall notify the

commission in writing of the percentage of the models of urinals

and of the models of toilets offered for sale by the manufacturer

in this state that meet the requirements of Sections

372.002(b)(4) and (6), respectively.

(c) This section expires September 1, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

1316, Sec. 3, eff. September 1, 2009.

Sec. 372.005. COMMERCIAL PRERINSE SPRAY VALVE PERFORMANCE

STANDARDS. (a) A person may not sell, offer for sale,

distribute, lease, or import into this state a commercial

prerinse spray valve for use in this state unless the prerinse

spray valve:

(1) has a flow rate of 1.6 gallons of water per minute or less,

as determined using the standard test method for prerinse spray

valves developed by the American Society for Testing and

Materials as specified in ASTM F2324-03 as that method existed on

January 1, 2006; and

(2) is listed by the commission under Subsection (b).

(b) The commission shall make and maintain a current list of

commercial prerinse spray valves that are certified to the

commission by the manufacturer or importer to meet the

performance standards provided by Subsection (a)(1). To have a

commercial prerinse spray valve included on the list, the

manufacturer or importer must supply to the commission, in the

form prescribed by the commission, the identification and the

performance specifications of the prerinse spray valve. The

commission may test a listed commercial prerinse spray valve to

determine the accuracy of the manufacturer's or importer's

certification and shall remove from the list a prerinse spray

valve the commission determines to be inaccurately certified.

(c) The commission may assess against a manufacturer or an

importer a reasonable fee for an inspection of a commercial

prerinse spray valve to determine the accuracy of the

manufacturer's or importer's certification in an amount

determined by the commission to cover the expenses incurred in

the administration of this chapter. A fee received by the

commission under this subsection shall be deposited in the state

treasury to the credit of the water resource management account.

Fees deposited under this section may be appropriated only for

the administration of this chapter.

Added by Acts 2005, 79th Leg., Ch.

1117, Sec. 2, eff. January 1, 2006.

Sec. 372.006. NONWATER-SUPPLIED URINAL PERFORMANCE STANDARDS.

(a) A person may not sell, offer for sale, or distribute in this

state a nonwater-supplied urinal for use in this state unless the

nonwater-supplied urinal:

(1) meets the performance, testing, and labeling requirements

prescribed by the following standards, as applicable:

(A) American Society of Mechanical Engineers Standard

A112.19.19-2006 "Vitreous China Nonwater Urinals"; or

(B) International Association of Plumbing and Mechanical

Officials Standard ANSI Z124.9-2004 "Plastic Urinal Fixtures";

(2) provides a trap seal that complies with the building code of

the local government in which the urinal is installed; and

(3) permits the uninhibited flow of waste through the urinal to

the sanitary drainage system.

(b) The manufacturer or importer must submit to the commission

certified test results from a laboratory accredited by the

American National Standards Institute verifying that the

nonwater-supplied urinal conforms to the requirements described

by Subsection (a)(1).

(c) A person who installs a nonwater-supplied urinal shall

install water distribution and fixture supply piping sized to

accommodate a water-supplied urinal to an in-wall point

immediately adjacent to the nonwater-supplied urinal location so

that the nonwater-supplied urinal can be replaced with a

water-supplied urinal if desired by the owner or required by a

code enforcement officer.

(d) A person who owns a nonwater-supplied urinal shall clean and

maintain the nonwater-supplied urinal in accordance with the

manufacturer's instructions.

Added by Acts 2009, 81st Leg., R.S., Ch.

1316, Sec. 3, eff. September 1, 2009.



CHAPTER 373. WATER CONSERVATION

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE B. SOLID WASTE, TOXIC CHEMICALS, SEWAGE, LITTER, AND

WATER

CHAPTER 373. WATER CONSERVATION

Sec. 373.001. XERISCAPE ASSISTANCE PROGRAM. (a) The board on

request shall assist counties and municipalities by providing a

model xeriscape code and other technical assistance.

(b) The board shall work with counties and municipalities to

promote, through educational programs and publications, the use

of xeriscape practices, including the use of compost, in existing

residential and commercial development.

(c) In this section:

(1) "Board" means the Texas Water Development Board.

(2) "Xeriscape" has the meaning assigned by Section 2166.404,

Government Code.

Added by Acts 1993, 73rd Leg., ch. 642, Sec. 4, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.19(17),

eff. Sept. 1, 1997.



CHAPTER 374. DRY CLEANER ENVIRONMENTAL RESPONSE

HEALTH AND SAFETY CODETITLE 5. SANITATION AND ENVIRONMENTAL QUALITYSUBTITLE B. SOLID WASTE, TOXIC CHEMICALS, SEWAGE, LITTER, AND WATERCHAPTER 374. DRY CLEANER ENVIRONMENTAL RESPONSEFor expiration of this chapter, see Section 374.253.SUBCHAPTER A. GENERAL PROVISIONSSec. 374.001. DEFINITIONS. In this chapter:(1) Repealed by Acts 2005, 79th Leg., Ch. 1110, Sec. 19, eff. September 1, 2005.(2) "Chlorinated dry cleaning solvent" means any dry cleaning solvent that contains a compound that has a molecular structure containing the element chlorine, including perchloroethylene, also known as tetrachloroethylene.(3) "Commission" means the Texas Commission on Environmental Quality.(4) "Corrective action" means those activities described by Section 374.152 or 374.153.(5) "Corrective action plan" means a plan approved by the commission to perform corrective action at a dry cleaning facility.(6) "Dry cleaning drop station" means a retail commercial establishment described in category 812320 of the 2002 North American Industry Classification System as an establishment the primary business of which is to act as a collection point for the drop-off and pick-up of garments or other fabrics that are sent to a dry cleaning facility for processing.(7) "Dry cleaning facility" means:(A) a retail commercial establishment, described in category 812320 of the 2002 North American Industry Classification System, that operates, or has operated, in whole or in part for the purpose of cleaning garments or other fabrics using a process that involves any use of dry cleaning solvents;(B) all contiguous land used in connection with the establishment; and(C) all structures and other appurtenances and improvements located on the contiguous land and used in connection with the establishment.(8) "Dry cleaning solvent" includes:(A) perchloroethylene, also known as tetrachloroethylene, petroleum-based solvents, hydrocarbons, silicone-based solvents, and other nonaqueous solvents used in the cleaning of garments or other fabrics at a dry cleaning facility; and(B) the chemicals and compounds into which the solvents degrade.(9) "Dry cleaning unit" means a machine or device that uses dry cleaning solvents to clean garments and other fabrics and any piping, ancillary equipment, and containment system associated with the machine or device.(10) "Executive director" means the executive director of the commission.(11) "Fund" means the dry cleaning facility release fund.(12) "Owner" means a person who owns or leases, or has owned or leased, a dry cleaning facility and who is or has been responsible for the operation of dry cleaning operations at the dry cleaning facility.(13) "Release" means a spill, emission, discharge, escape, leak, or disposal of dry cleaning solvent from a dry cleaning facility into the soil or water of the state.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1110, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1110, Sec. 19, eff. September 1, 2005.

Sec. 374.002. APPLICABILITY OF OTHER LAW. To the extent that this chapter is inconsistent or in conflict with Chapter 361 or other general law, this chapter prevails.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.

Sec. 374.003. APPLICABILITY TO GOVERNMENTAL BODIES. This chapter does not apply to:(1) a governmental entity, including a governmental agency or prison; or(2) a political subdivision of this state, including a municipality or a conservation and reclamation district created under Section 59, Article XVI, Texas Constitution, that owns or operates a wholesale or retail water supply system, public solid waste system, public storm water and drainage system, or public solid waste disposal system.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.

Sec. 374.004. ADVISORY COMMITTEE. (a) The executive director shall appoint an advisory committee composed of:(1) three representatives of the dry cleaning industry who shall provide professional and practical expertise to the commission;(2) one public representative of urban areas; and(3) one public representative of rural areas.(b) The advisory committee shall:(1) review and comment on the methodology the commission uses to rank contaminated sites under Section 374.154;(2) review and comment on the report the commission prepares each biennium under Section 374.056; and(3) assist in the ongoing development of rules to implement, administer, and enforce this chapter.(c) A member of the committee serves at the will of the executive director.(d) A member of the advisory committee serves without compensation but is entitled to be reimbursed by the commission for actual and necessary travel expenses related to the performance of committee duties.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1110, Sec. 2, eff. September 1, 2005.

SUBCHAPTER B. RULES, STANDARDS, CRITERIA, AND REPORTSSec. 374.051. COMMISSION RULES AND STANDARDS. (a) The commission, with the assistance of the advisory committee, shall adopt rules necessary to administer and enforce this chapter. Rules adopted under this section must be reasonably necessary:(1) to preserve, protect, and maintain the water and other natural resources of this state; and(2) to provide for prompt and appropriate corrective action of releases from dry cleaning facilities.(b) The commission shall adopt rules that establish:(1) performance standards for dry cleaning facilities;(2) requirements for the removal of chlorinated dry cleaning solvents and wastes from dry cleaning facilities that are to be closed by the owner to prevent future releases;(3) criteria to be used in setting priorities for the expenditure of money from the fund after consideration of:(A) the benefit to be derived from corrective action compared to the cost of implementing the corrective action;(B) the degree to which human health and the environment are affected by exposure to contamination;(C) the present and reasonably foreseeable future uses of affected surface water or groundwater;(D) the effect that interim or immediate remedial measures may have on future costs;(E) the amount of money available for corrective action in the fund; and(F) any additional factors the commission considers relevant; and(4) criteria under which the commission may determine the level at which corrective action is considered to be complete.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1110, Sec. 3, eff. September 1, 2005.

Sec. 374.052. FACILITY RETROFITTING. (a) The commission by rule shall require dry cleaning facilities operating on or before January 1, 2004, to implement the performance standards adopted under Section 374.053 not later than January 1, 2006.(b) The commission by rule shall require businesses operating on or before January 1, 2004, whose annual gross receipts are $150,000 or less to implement the performance standards adopted under Sections 374.053(c)(3), (4), and (5) not later than January 1, 2015.(c) Repealed by Acts 2005, 79th Leg., Ch. 1110, Sec. 19, eff. September 1, 2005.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1110, Sec. 4, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1110, Sec. 19, eff. September 1, 2005.

Sec. 374.053. PERFORMANCE STANDARDS FOR NEW DRY CLEANING FACILITIES. (a) The commission by rule shall adopt performance standards for a new dry cleaning facility.(b) Rules adopted under this section must allow for the use of new technologies as they become available.(c) Rules adopted under this section must require:(1) proper storage and disposal of wastes generated at the facility that contain any quantity of chlorinated dry cleaning solvent;(2) compliance with emissions standards for hazardous air pollutants for perchloroethylene dry cleaning facilities adopted by the United States Environmental Protection Agency on September 22, 1993;(3) dikes or other containment structures to be:(A) installed around each dry cleaning unit that uses chlorinated dry cleaning solvents and each storage area for chlorinated dry cleaning solvents or waste; and(B) capable of containing any leak, spill, or release of chlorinated dry cleaning solvent;(4) secondary containment for all new or replaced dry cleaning units, regardless of the solvent used;(5) all diked floor surfaces on which any chlorinated dry cleaning solvent may leak, spill, or otherwise be released to be made of epoxy, steel, or another material impervious to chlorinated dry cleaning solvents; and(6) all chlorinated dry cleaning solvents to be delivered to dry cleaning facilities by means of closed, direct-coupled delivery systems, when those systems have become generally available.(d) Rules adopted under this section shall ensure that wastewater from a dry cleaning unit using chlorinated dry cleaning solvent or discharge of chlorinated dry cleaning solvent is not discharged to a sanitary sewer, to a septic tank, or to water of this state.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1110, Sec. 5, eff. September 1, 2005.

Sec. 374.054. COMPLETION CRITERIA. (a) In determining whether a corrective action is complete, the commission shall consider the factors listed under Section 374.051(b)(3) and:(1) individual site characteristics, including natural remediation processes;(2) state water quality standards; and(3) additional factors the commission considers relevant.(b) A deviation from a state water quality standard may not result in the application of a standard that is more stringent than the applicable standard.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1110, Sec. 6, eff. September 1, 2005.

Sec. 374.055. CRITERIA FOR ADMINISTRATION OF CHAPTER. (a) The commission shall administer this chapter in accordance with this section.(b) To the maximum extent possible, the commission shall deal with contamination from dry cleaning facilities by using money in the fund.(c) The commission shall use money from the fund as sites are discovered in the normal course of the commission's business.(d) The commission shall consider interim or early corrective action that may result in an overall reduction of risk to human health and the environment and in the reduction of total costs of corrective action at a site.(e) The commission, in its discretion, may use innovative technology to perform corrective action.(f) To the maximum extent possible, money in the fund must be used to address contamination resulting from releases.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.

Sec. 374.056. REPORT TO GOVERNOR AND LEGISLATURE. On or before December 1 of each even-numbered year, the executive director shall submit to the governor, lieutenant governor, speaker of the house of representatives, and members of the appropriate standing committees of the senate and the house of representatives a report regarding:(1) money deposited to the credit of the fund during the two previous fiscal years and the sources of the receipts;(2) disbursements from the fund during the two previous fiscal years and the purposes of the disbursements;(3) the extent of corrective action taken under this chapter during the two previous fiscal years; and(4) the ranking of sites on the date the report is made.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Jan. 1, 2004.

SUBCHAPTER C. FINANCIAL PROVISIONSSec. 374.101. DRY CLEANING FACILITY RELEASE FUND. (a) The dry cleaning facility release fund is an account in the general revenue fund.(b) The fund consists of money from:(1) proceeds from the charges and fees imposed by this chapter;(2) interest attributable to investment of money in the fund;(3) money recovered by the state under this chapter, including any money paid:(A) under an agreement with the commission; or(B) as penalties; and(4) money received by the commission in the form of gifts, grants, reimbursements, or appropriations from any source intended to be used for the purposes of this chapter.(c) Money in the fund may be appropriated only to the commission for the purposes of this chapter, including any administrative duty imposed on the commission under this chapter.(d) The commission may annually spend for administrative and start-up expenses incurred in fulfilling its duties under this chapter an amount of money from the fund not to exceed 15 percent of the amount of money credited to the fund in the same fiscal year as the expenditures. (e) Subject to the limitations of this chapter, the commission shall use only money from the fund to pay for all expenses incurred by the commission in fulfilling its duties under this chapter.(f) Section 403.095, Government Code, does not apply to money deposited to the fund.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1110, Sec. 7, eff. September 1, 2005.

Sec. 374.102. DRY CLEANING FACILITY OR DROP STATION REGISTRATION; FEE; POSTING. (a) Each owner of an operating dry cleaning facility or dry cleaning drop station shall register with the commission on a form provided by the commission.(b) An annual registration fee, the total amount of which may be divided into quarterly payments and billed on dates established by the commission, is assessed as follows:(1) for a dry cleaning facility that:(A) has gross annual receipts of more than $150,000, a fee of $2,500;(B) has gross annual receipts of $150,000 or less, a fee of $250;(C) is designated as nonparticipating under Section 374.104, a fee of $250; or(D) depends entirely on revenue collected from an associated dry cleaning drop station or drop stations, a fee in accordance with Paragraphs (A) and (B) determined by the combined gross annual receipts of the drop station or drop stations; or(2) for a dry cleaning drop station that:(A) has gross annual receipts of more than $150,000, a fee of $750;(B) has gross annual receipts of $150,000 or less, a fee of $250; or(C) is designated as nonparticipating under Section 374.104, a fee of $125.(c) Fees paid under this section shall be deposited to the credit of the fund.(d) The owner of a dry cleaning facility or drop station shall post the owner's registration number, in a manner prescribed by the commission, in the public area of each of the owner's operating dry cleaning facilities or drop stations.(e) Registration under this section must be renewed annually.(f) For each registration application, the commission shall request that the comptroller verify whether the owner submitting the registration application is in good standing with the state and whether the owner's selection on the registration application of the gross annual receipts classification for the dry cleaning facility or drop station agrees with information reported to the comptroller for the same tax or reporting year. Not later than the third business day after the comptroller receives the verification request, based in part on information supplied by the commission, the comptroller shall report to the commission the owner's standing and whether the owner's application information agrees with the comptroller's information.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1110, Sec. 8, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1091, Sec. 1, eff. June 15, 2007.

Sec. 374.1022. REGISTRATION OF PROPERTY OWNER OR PRECEDING PROPERTY OWNER. (a) The following persons may participate in the fund benefits by registering as provided by this section:(1) a person who owns real property on which a dry cleaning facility or drop station is or was located; or(2) a preceding owner of real property on which a dry cleaning facility or drop station is or was located who entered into an agreement with the current owner associated with the sale of the real property to the current owner that requires the person to be responsible for any costs associated with cleaning up contamination covered under this chapter.(b) For a person described by Subsection (a) to participate in fund benefits, the person must:(1) register with the commission on or before December 31, 2007, using a form prescribed by the commission;(2) include on the registration form information identifying the person as a:(A) property owner; or(B) preceding property owner; and(3) pay the annual registration fee of $1,500.(c) A person described by Subsection (a) may participate in the fund benefits by registering after December 31, 2007, in the same manner as provided by Subsection (b). A person registering after that date must also pay:(1) all past annual registration fees; and(2) a late fee of $100 for each month or partial month that has elapsed between December 2007 and the date of the registration.(d) The annual registration fee may be divided into quarterly payments due over the year on dates established by the commission.

Added by Acts 2007, 80th Leg., R.S., Ch. 1091, Sec. 2, eff. June 15, 2007.

Sec. 374.1023. LIEN. (a) In addition to other remedies available under other law, a lien is imposed against the real property that is subject to a corrective action taken under this chapter if the person does not pay a registration fee under Section 374.1022 that is due while the corrective action is ongoing. The amount of the lien is the sum of:(1) the costs of the action; and(2) the fees due but not paid during the period of the corrective action.(b) The lien imposed by this section arises and attaches to the real property subject to the corrective action at the time an affidavit is recorded and indexed in accordance with this section in the county in which the real property is located. For the purpose of determining rights of all affected parties, the lien does not relate back to a time before the date on which the affidavit is recorded, which date is the lien inception date. The lien continues until the liability for the corrective action costs and registration fees is satisfied or becomes unenforceable through operation of law. The executive director shall determine whether to prepare an affidavit. In determining whether to prepare an affidavit or whether a lien is satisfied, the executive director:(1) shall proceed in the manner that the executive director determines will most likely result in the least overall costs to the state after any cost and fee recovery action; and(2) may take into account a landowner's financial ability to satisfy the lien, including consideration of whether the real property that is the subject of the lien:(A) is a homestead and is being occupied as a home by the landowner; and(B) has a fair market value of $250,000 or less.(c) An authorized representative of the commission must execute the affidavit. The affidavit must show:(1) the names and addresses of the persons liable for the corrective action costs and registration fees;(2) a description of the real property that is subject to or affected by the corrective action; and(3) the amount of the corrective action costs and registration fees and the balance due.(d) The county clerk shall record the affidavit in records kept for that purpose and shall index the affidavit under the names of the persons liable for the corrective action costs and registration fees.(e) The commission shall record a relinquishment or satisfaction of the lien when the lien is paid or satisfied.(f) The lien may be foreclosed only on judgment of a court of competent jurisdiction foreclosing the lien and ordering the sale of the property subject to the lien.(g) The lien imposed by this section is not valid or enforceable if real property, an interest in real property, or a mortgage, lien, or other encumbrance on or against real property is acquired before the affidavit is recorded, unless the person acquiring the real property, an interest in the property, or the mortgage, lien, or other encumbrance on the property had or reasonably should have had actual notice or knowledge that the real property is subject to or affected by a corrective action or has knowledge that the state has incurred corrective action costs and is owed registration fees.(h) If a lien is fixed or attempted to be fixed as provided by this section, the owner of the real property affected by the lien may file a bond to indemnify against the lien. The bond must be filed with the county clerk of the county in which the real property subject to the lien is located. An action to establish, enforce, or foreclose any lien or claim of lien covered by the bond must be brought not later than the 30th day after the date of service of notice of the bond. The bond must:(1) describe the real property on which the lien is claimed;(2) refer to the lien claimed in a manner sufficient to identify it;(3) be in an amount double the amount of the lien referred to;(4) be payable to the commission;(5) be executed by the party filing the bond as principal and a corporate surety authorized under the law of this state to execute the bond as surety; and(6) be conditioned substantially that the principal and sureties will pay to the commission the amount of the lien claimed, plus costs, if the claim is proved to be a lien on the real property.(i) After the bond is filed, the county clerk shall issue notice of the bond to the named obligee. A copy of the bond must be attached to the notice. The notice may be served on each obligee by having a copy delivered to the obligee by any person competent to make oath of the delivery. The original notice shall be returned to the office of the county clerk, and the person making service of copy shall make an oath on the back of the copies showing on whom and on what date the copies were served. The county clerk shall record the bond notice and return in records kept for that purpose. In acquiring an interest in real property, a purchaser or lender may rely on and is absolutely protected by the record of the bond, notice, and return.(j) The commission may sue on the bond after the 30th day after the date on which the notice is served but may not sue on the bond later than one year after the date on which the notice is served. The commission is entitled to recover reasonable attorney's fees if the commission recovers in a suit on the lien or on the bond.

Added by Acts 2007, 80th Leg., R.S., Ch. 1091, Sec. 2, eff. June 15, 2007.

Sec. 374.103. FEE ON PURCHASE OF DRY CLEANING SOLVENT; DISPOSITION OF PROCEEDS. (a) Except as provided by Subsection (b) and Section 374.104(d), a fee of $20 per gallon is imposed on the purchase of the dry cleaning solvent perchloroethylene and $3 per gallon on the purchase of any other dry cleaning solvent by an owner of a dry cleaning facility. The person who distributes the solvent shall collect the fees and shall pay to the commission the amount due, in accordance with Subsection (a-1).(a-1) A person who distributes dry cleaning solvent must register as a distributor with the commission. A registered distributor is entitled to withhold one percent of the amount of the fee imposed by Subsection (a) for the distributor's administrative expenses if the distributor pays the remaining amount to the commission not later than the date prescribed by the commission.(b) Subsection (a) does not apply to a dry cleaning facility designated as nonparticipating under Section 374.104.(c) A person who distributes dry cleaning solvent may not sell the solvent for use in a dry cleaning facility unless the person first obtains and records the registration number of the owner of the facility.(d) The commission shall adopt any procedures needed for the collection, administration, and enforcement of the fee imposed by this section and shall deposit all remitted fees to the credit of the fund.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1110, Sec. 9, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1091, Sec. 3, eff. June 15, 2007.

Sec. 374.104. OPTION NOT TO PARTICIPATE IN FUND BENEFITS. (a) The owner of a dry cleaning facility or drop station may file with the commission an option for the facility or drop station not to participate in fund benefits. Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch. 800, Sec. 1 (b) An option not to participate must be filed on or before February 28, 2006. An owner may not file an option not to participate unless the owner was:(1) the owner of the dry cleaning facility or drop station on January 1, 2004; and(2) eligible to file the option on or before January 1, 2004, and inadvertently failed to file before that date. Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch. 1110, Sec. 10 (b) An option not to participate must be filed on or before February 28, 2006. An owner may not file an option not to participate after September 1, 2005, unless the owner was:(1) the owner of the dry cleaning facility or drop station on January 1, 2004; and(2) eligible to file the option on or before January 1, 2004, and inadvertently failed to file before that date.(b-1) An owner of a dry cleaning facility or drop station who files an option not to participate in accordance with Subsection (b) is entitled to a refund of registration fees paid under Section 374.102 to the extent that a registration fee paid under that section in 2004 or 2005 exceeded the amount due for a nonparticipating dry cleaning facility or drop station.(c) The commission shall designate a dry cleaning facility or drop station as nonparticipating if the owner:(1) demonstrates, at the owner's expense and in accordance with commission rules, that:(A) the owner has never used or allowed the use of the dry cleaning solvent perchloroethylene at any dry cleaning facility or drop station in this state; and(B) perchloroethylene has never been used at that location;(2) agrees that perchloroethylene will not be used as a dry cleaning solvent at the facility or drop station; and(3) obtains the written consent of the person who owns the real property on which the dry cleaning facility or drop station is located.(d) A facility designated as nonparticipating is not subject to the fees on dry cleaning solvents, other than perchloroethylene, under Section 374.103.(e) On payment of the registration fee, the commission shall issue a specially marked registration document to the owner of a nonparticipating facility or drop station. The owner shall post the registration document in the public area of the facility or drop station.(f) After a dry cleaning facility or drop station is designated as nonparticipating:(1) the facility or drop station is not eligible for any expenditures of money from the fund or other benefits of participation under this chapter for that facility or drop station; and(2) that facility or drop station may not later become a participating facility.(g) A person who is the owner of a dry cleaning drop station who timely files an option not to participate in fund benefits under this section may, as provided by this subsection, retain the status of the drop station as nonparticipating if the person moves the drop station to a new location. A person to whom this section applies must:(1) provide to the commission the written consent of the property owner at the new location; and(2) continue to comply with the other requirements of this section.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 800, Sec. 1, eff. June 17, 2005.Acts 2005, 79th Leg., Ch. 1110, Sec. 10, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1091, Sec. 4, eff. June 15, 2007.

SUBCHAPTER D. RESPONSE TO RELEASE; CORRECTIVE ACTIONSec. 374.151. RESPONSE TO RELEASE. (a) A person may not knowingly allow a release.(b) A person who knows of a release of more than one quart of a chlorinated dry cleaning solvent or of more than one gallon of a non-chlorinated dry cleaning solvent shall:(1) immediately contain and control the release; and(2) notify the commission of the release before the expiration of 24 hours after the person learns of the release.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1110, Sec. 11, eff. September 1, 2005.

Sec. 374.152. INVESTIGATION AND ASSESSMENT OF RELEASE; EMERGENCY ACTION. (a) If a release or a potential release poses a threat to human health or to the environment, the commission shall:(1) investigate and assess the extent of the resulting contamination; and(2) take necessary or appropriate emergency action to ensure that human health or safety is not threatened by the release or the potential release.(b) Emergency action under Subsection (a)(2) may include the treatment, restoration, or replacement of drinking water supplies.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.

Sec. 374.153. CORRECTIVE ACTION. (a) Subject to Subchapter E, the commission shall take corrective action for a release from a dry cleaning facility that results in contamination, including contamination that may have moved off the dry cleaning facility.(b) Corrective action includes the cleanup of affected soil, groundwater, or surface water using the most cost-effective method that:(1) is technologically feasible and reliable;(2) provides adequate protection of human health and the environment; and(3) minimizes, to the extent practical, environmental damage.(c) The commission shall:(1) operate and maintain corrective action;(2) monitor releases from a dry cleaning facility, including contamination that may have moved off the dry cleaning facility;(3) pay the reasonable costs incurred by the commission in providing field and laboratory services; and(4) pay the reasonable costs of restoring property, as nearly as practicable, to the conditions that existed before the activities associated with:(A) the investigation of a release;(B) a cleanup; or(C) related corrective action.(d) The commission shall ensure the removal and proper disposal of wastes generated by a release.(e) Except as provided by Subchapter E, the commission shall pay the costs of corrective action conducted under this subchapter by the commission or by other entities approved by the commission, regardless of whether the corrective action is included in a corrective action plan.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.

Sec. 374.1535. SITE RESTRICTIONS AFTER CORRECTIVE ACTION. (a) If the commission has completed corrective action at a dry cleaning site, perchloroethylene may not be used at that site.(b) If the owner of a dry cleaning site uses perchloroethylene at the site after the completion of corrective action at that site, the site is not eligible for future corrective action using money from the fund.

Added by Acts 2007, 80th Leg., R.S., Ch. 1091, Sec. 5, eff. June 15, 2007.

Sec. 374.154. RANKING OF CONTAMINATED DRY CLEANING SITES. (a) For a contaminated dry cleaning site that does not require emergency action under Section 374.152, the commission shall assign a rank for the site relative to other sites previously ranked and awaiting corrective action based on information contained in the application for ranking.(b) The following persons are eligible to apply for a site to be ranked under Subsection (a):(1) a person who is an owner of the dry cleaning facility or drop station; and(2) a person who is registered with the commission under Section 374.1022.(c) If the applicant for ranking:(1) is not an owner of the real property, the application must include proof that an owner of the real property has been notified of the application;(2) is an owner of the real property and the dry cleaning facility or drop station is leased, the application must include proof that a lessee has been notified of the application; or(3) is a person described by Section 374.1022(a)(2), the application must include proof that the owner of the real property and any lessee have been notified of the application.(d) The application for ranking must contain information and evidence required by commission rule to aid in ranking. The information and evidence required may include:(1) water or soil samples;(2) analyses of the water or soil samples;(3) hydrogeologic information from the contaminated site;(4) information concerning the site's proximity to a private or public water supply; and(5) other information or evidence the commission considers necessary.(e) The costs incurred by an applicant in collecting the information and evidence under Subsection (d) shall be credited against the deductible payable by the applicant under Section 374.203(d).(f) The commission shall notify the applicant of the relative ranking the commission assigns the applicant's site on or before the 90th day after the date the application is received by the commission.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1110, Sec. 12, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1091, Sec. 6, eff. June 15, 2007.

Sec. 374.155. POWER TO MODIFY COMMISSION RANKINGS OR POSTPONE CORRECTIVE ACTIONS. The commission may:(1) modify the ranked status of a site as warranted under the system of priorities established under Section 374.051(b)(3); or(2) postpone temporarily the completion of a corrective action for which money from the fund is being used, if the postponement is necessary to make money available for corrective action at a site with a higher ranking.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.

SUBCHAPTER E. LIABILITY AND RESPONSIBILITYSec. 374.202. OWNER RESPONSIBILITY. (a) The commission may hold an owner responsible for up to 100 percent of the costs of corrective action attributable to the owner if the commission finds, after notice and an opportunity for a hearing that:(1) requiring the owner to bear the responsibility will not prejudice another owner or person who is eligible, under this chapter, to have corrective action costs paid by the fund; and(2) the owner:(A) caused a release by operating practices contrary to those generally in use at the time of the release;(B) is in arrears for money owed under this chapter, after notice and an opportunity to correct the arrearage;(C) obstructed the efforts of the commission to carry out its obligations under this chapter other than by the exercise of the owner's legal rights;(D) caused or allowed the release because of a material violation of the performance standards established by this chapter or the rules adopted by the commission under this chapter; or(E) has more than once violated Section 374.151 or related commission rules.(b) To the extent that an owner is responsible for corrective action costs under this subsection, the owner is not entitled to the exemption under Section 374.207.(c) The commission, or the attorney general at the request of the commission, may bring a civil action to recover any amounts owed to the commission under this section. The commission or attorney general, as applicable, may recover court costs, the costs of preparing for litigation, and reasonable attorney's fees incurred in an action brought under this section. An owner is jointly and severally liable with any other defendant for the entire amount of costs.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1110, Sec. 13, eff. September 1, 2005.

Sec. 374.203. LIMITATION ON USE OF FUND FOR CORRECTIVE ACTION. (a) In this section, "contaminated dry cleaning site" means the areal extent of soil or groundwater contamination with dry cleaning solvents.(b) The commission may not use money from the fund for the payment of costs in excess of $5 million for corrective action at a single contaminated dry cleaning site.(c) Except for dry cleaning sites that require emergency action under Section 374.152, the commission may not use money from the fund for corrective action at a contaminated dry cleaning site unless an eligible person applies for the ranking under Section 374.154 and is not otherwise ineligible for corrective action under this chapter.(d) The owner of a dry cleaning facility or drop station, or other person who submits the application for ranking the facility under Section 374.154, shall pay as a nonrefundable deductible the first $5,000 of corrective action costs incurred because of a release from the dry cleaning facility or drop station. The commission may take corrective action regardless of whether the commission obtains the deductible.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1110, Sec. 14, eff. September 1, 2005.

Sec. 374.204. LIMITATION ON LIABILITY. The fund, the commission, the executive director, this state, or agents or employees of this state may not be held liable for loss of business, damages, or taking of property associated with any corrective action taken under this chapter.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Jan. 1, 2004.

Sec. 374.205. LIMITATION ON USE OF FUND FOR THIRD PARTIES. Money from the fund may not be used to compensate third parties for bodily injury or property damage caused by a release, other than property damage included in a corrective action plan approved by the commission.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.

Sec. 374.206. USE OF OTHER SOURCES OF MONEY. This chapter does not create a liability or responsibility on the part of the commission, the executive director, this state, or agents or employees of this state to pay any corrective action costs from a source other than the fund or to take corrective action if the amount of money in the fund is insufficient.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.

Sec. 374.207. ELIGIBLE OWNER OR REGISTERED PERSON EXEMPT FROM CERTAIN CLAIMS. If an owner or a person registered under Section 374.1022 is eligible under this chapter to have corrective action costs paid by the fund, an administrative or judicial claim may not be made under state law against the owner or other person by or on behalf of this state or by any other person, except a political subdivision, to compel corrective action or seek recovery of the costs of corrective action that result from the release.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1091, Sec. 7, eff. June 15, 2007.

Sec. 374.208. UNAUTHORIZED PAYMENTS. (a) The commission may pay costs from the fund under this chapter only if the costs are:(1) integral to corrective action for a release; or(2) required for the administration or enforcement of this chapter.(b) The commission may not spend money from the fund:(1) for corrective action at a site contaminated by solvents normally used in dry cleaning operations, if the contamination did not result from the operation of a dry cleaning facility;(2) for corrective action at a site, other than a dry cleaning facility, that is contaminated by dry cleaning solvents that were released while being transported to or from a dry cleaning facility by a person other than the owner of the dry cleaning facility or the owner's agents or employees; or(3) for the payment of any costs:(A) associated with a fine or penalty brought against a dry cleaning facility owner under state or federal law; or(B) related to corrective action at a dry cleaning facility that:(i) has been included by the United States Environmental Protection Agency on the national priorities list; or(ii) is a hazardous waste facility eligible for listing on the state registry under Subchapter F, Chapter 361.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.

SUBCHAPTER F. REVIEW OF ORDERS AND DECISIONS; VIOLATIONS; PENALTIES; EXPIRATIONSec. 374.251. REVIEW OF ORDERS. (a) A person affected by an order of the commission under this chapter may, on or before the 15th day after the date of service of the order, make a written request for a hearing.(b) A person affected by the final order in an administrative hearing under Subsection (a) is entitled to judicial review and may appeal the order on or before the 31st day after the date on which the order was rendered. If the state prevails in an appeal filed under this subsection, the state is entitled to recover reasonable expenses incurred in obtaining the judgment, including reasonable attorney's fees, costs involved in preparing for the litigation, and witness fees.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1110, Sec. 15, eff. September 1, 2005.

Sec. 374.2511. CLOSURE OF UNREGISTERED FACILITY. The commission may issue a notice of violation to the owner or operator of a dry cleaning facility or dry cleaning drop station that is not registered under Section 374.102. The notice must inform the owner or operator of the nature of the violation and state that the commission may order the dry cleaning facility or dry cleaning drop station to cease operation if the violation is not corrected within 30 days after the receipt of the notice. If the owner or operator does not correct the violation within the prescribed time, the commission may order the dry cleaning facility or dry cleaning drop station to cease operation.

Added by Acts 2009, 81st Leg., R.S., Ch. 963, Sec. 1, eff. September 1, 2009.

Sec. 374.252. VIOLATIONS; PENALTIES. (a) A person is subject to an administrative penalty under Section 7.0525, Water Code, if the person:(1) operates a dry cleaning facility or drop station in violation of this chapter, rules adopted under this chapter, or orders of the commission made under this chapter;(2) prevents or hinders a properly identified authorized officer, employee, or agent of the commission, or a properly identified person under order of or contract with the commission, from entering, inspecting, sampling, or responding to a release as authorized by this chapter;(3) knowingly makes any false material statement or representation in any record, report, or other document filed, maintained, or used for the purpose of compliance with this chapter;(4) knowingly destroys, alters, or conceals any record that this chapter or rules adopted under this chapter require to be maintained; or(5) violates Section 374.151 or related commission rules.(b) If a registration fee is not paid on or before the 30th day after the date the fee is due, the commission may assess a penalty not to exceed $50 per day for each day the fee is not paid.(c) If a registration application for an operating dry cleaning facility or drop station is not filed with the commission on or before the 30th day after the date the application is due, the commission may assess a penalty not to exceed $50 per day for each day the application is not filed.(d) The commission may use normal commission procedures for the collection of penalties and interest on a penalty imposed under this section.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2005, 79th Leg., Ch. 1110, Sec. 16, eff. September 1, 2005.

Sec. 374.253. EXPIRATION. (a) This chapter expires on September 1, 2021.(b) A corrective action, including any administrative duties associated with the action, for which remediation of a contaminated site has begun before September 1, 2021, shall be completed in accordance with this chapter using money from the fund, to the extent possible, but money may not be collected for or added to the fund on or after that date.(c) The commission may continue a corrective action that has not progressed beyond the investigative or planning stage after September 1, 2021, to the extent money from the fund is available.(d) Any unobligated money remaining in the fund after the completion of all corrective actions under Subsection (b) shall be transferred to the general revenue fund to the credit of the commission or a successor agency. The fund is abolished on the date of the transfer.

Added by Acts 2003, 78th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1110, Sec. 17, eff. September 1, 2005.



CHAPTER 375. REMOVAL OF CONVENIENCE SWITCHES

HEALTH AND SAFETY CODETITLE 5. SANITATION AND ENVIRONMENTAL QUALITYSUBTITLE B. SOLID WASTE, TOXIC CHEMICALS, SEWAGE, LITTER, AND WATERCHAPTER 375. REMOVAL OF CONVENIENCE SWITCHESFor expiration of this chapter, see Section 375.003.SUBCHAPTER A. GENERAL PROVISIONSSec. 375.001. DEFINITIONS. In this chapter:(1) "Capture rate" means the annual number of convenience switches removed, collected, and recovered, expressed as a percentage of the number of convenience switches estimated to be available for removal in that year from end-of-life vehicles.(2) "Commission" means the Texas Commission on Environmental Quality.(3) "Convenience switch" means a capsule, commonly known as a bullet, that:(A) is part of a convenience light switch assembly; and(B) because of its mercury content, is the type of switch subject to work practice standards promulgated by the United States Environmental Protection Agency under Section 112 of the federal Clean Air Act (42 U.S.C. Section 7412).(4) "Convenience switch recovery program" means a program for removing, collecting, and recovering convenience switches from end-of-life vehicles in accordance with Subchapter B.(5) "Eligible vehicle" means a vehicle identified by information provided by the manufacturer to the commission under Section 375.051 as a vehicle that might contain a convenience switch.(6) "End-of-life vehicle" means a vehicle that:(A) has not been intentionally flattened, crushed, shredded, or baled; and(B) is sold, given, or otherwise conveyed to a vehicle recycler or scrap metal recycling facility for the purpose of recycling.(7) "Executive director" means the executive director of the commission.(8) "Manufacturer" means:(A) a person who is the last entity in the production or assembly process of a new vehicle; or(B) the importer or domestic distributor of the vehicle, in the case of an imported vehicle.(9) "Scrap metal recycling facility" means a facility at a fixed location that uses equipment to process and refabricate scrap metal into prepared grades and principally produces scrap iron, scrap steel, or nonferrous metallic scrap for sale.(10) "Vehicle" means any automobile, station wagon, truck, van, or sport utility vehicle with a gross vehicle weight rating of less than 12,000 pounds.(11) "Vehicle recycler" means a person engaged in the business of acquiring, dismantling, or preparing for recycling six or more end-of-life vehicles in a calendar year for the primary purpose of reselling the vehicles' parts. The term includes a salvage vehicle dealer licensed under Chapter 2302, Occupations Code.

Added by Acts 2005, 79th Leg., Ch. 746, Sec. 1, eff. August 29, 2005.

Sec. 375.002. APPLICABILITY OF CHAPTER. (a) This chapter applies only to:(1) a manufacturer of vehicles sold in this state that contain or contained convenience switches; and(2) a vehicle recycler or scrap metal recycling facility in this state.(b) The requirements of this chapter do not apply to a manufacturer on or after the 10th anniversary of the date on which the manufacturer last installed a convenience switch in a vehicle sold in this state.

Added by Acts 2005, 79th Leg., Ch. 746, Sec. 1, eff. August 29, 2005.

Sec. 375.003. EXPIRATION. This chapter expires August 31, 2015.

Added by Acts 2005, 79th Leg., Ch. 746, Sec. 1, eff. August 29, 2005.

SUBCHAPTER B. CONVENIENCE SWITCH RECOVERY PROGRAMSec. 375.051. MANUFACTURER PROGRAM COMPONENTS. (a) Each manufacturer of vehicles sold in this state, individually or as part of a group, shall, not later than January 1, 2006, implement a program that provides the following:(1) information identifying that manufacturer's eligible vehicles, including:(A) a description of the convenience switches used by the manufacturer;(B) the location on each vehicle of each convenience switch;(C) the safe and environmentally sound methods for removing a convenience switch from an end-of-life vehicle; and(D) the estimated number of convenience switches available, for purposes of computing the capture rate;(2) educational materials to assist a vehicle recycler or scrap metal recycling facility in following a safe and environmentally sound method to remove convenience switches from end-of-life vehicles, including educational materials on hazards presented by the content of a convenience switch and the proper handling of that content;(3) methods for recycling or disposing of the manufacturer's convenience switches, including the method of packaging and shipping a convenience switch to an authorized recycling, storage, or disposal facility; and(4) methods for the storage of a convenience switch collected and recovered from an end-of-life vehicle if environmentally appropriate recycling or disposal technologies are not available.(b) To the extent possible, a convenience switch recovery program must use existing end-of-life vehicle infrastructure. If that infrastructure is not used, the program must include reasons for establishing a separate infrastructure.

Added by Acts 2005, 79th Leg., Ch. 746, Sec. 1, eff. August 29, 2005.

Sec. 375.052. PACKAGING, SHIPPING, AND RECYCLING COSTS. Each manufacturer, individually or as part of a group, shall pay the costs of:(1) packaging and shipping of the manufacturer's convenience switches to recycling, storage, or disposal facilities; and(2) recycling, storing, or disposing of the manufacturer's removed convenience switches.

Added by Acts 2005, 79th Leg., Ch. 746, Sec. 1, eff. August 29, 2005.

Sec. 375.053. COSTS OF EDUCATIONAL MATERIALS. Each manufacturer shall provide financing for:(1) the preparation of educational materials required under Section 375.051; and(2) the distribution of those materials at workshops that the commission is required to conduct as part of the commission's technical assistance.

Added by Acts 2005, 79th Leg., Ch. 746, Sec. 1, eff. August 29, 2005.

Sec. 375.054. PROVISION OF STORAGE CONTAINERS. Each manufacturer, individually or as part of a group, shall pay for and provide to each vehicle recycler and scrap metal recycling facility containers suitable for the safe storage of convenience switches, including switches encased in light assemblies from which the switches cannot be removed.

Added by Acts 2005, 79th Leg., Ch. 746, Sec. 1, eff. August 29, 2005.

SUBCHAPTER C. CONVENIENCE SWITCH RECOVERY PROGRAM IMPLEMENTATIONSec. 375.101. REMOVAL AND MANAGEMENT OF CONVENIENCE SWITCHES. (a) A vehicle recycler or scrap metal recycling facility that removes convenience switches from eligible vehicles in accordance with educational materials received under this chapter shall be provided regulatory incentives by the commission under programs implemented pursuant to Section 5.755, Water Code, including on-site technical assistance and compliance history classification adjustments.(b) In order to qualify for the regulatory incentives provided by this section, a vehicle recycler or scrap metal recycling facility must submit a report to the commission by November 15 of each year documenting:(1) the number of convenience switches collected during the prior 12 months; and(2) the total number of eligible vehicles processed for recycling during the same time period.(c) Nothing in this chapter shall be construed to require scrap metal recycling facilities or vehicle recyclers to remove convenience switches or maintain records regarding convenience switches they have not removed, and the commission shall not promulgate regulations that create such requirements.

Added by Acts 2005, 79th Leg., Ch. 746, Sec. 1, eff. August 29, 2005.

Sec. 375.102. HANDLING OF CONVENIENCE SWITCHES. After removal from a vehicle, a convenience switch shall be collected, stored, transported, and otherwise handled in accordance with:(1) the applicable convenience switch recovery program; and(2) the applicable solid waste rules of the commission.

Added by Acts 2005, 79th Leg., Ch. 746, Sec. 1, eff. August 29, 2005.

SUBCHAPTER D. REPORTSSec. 375.151. ANNUAL IMPLEMENTATION REPORT. (a) On or before December 31 of each year, the commission shall:(1) publish a report that documents the capture rate achieved through the implementation of this chapter; and(2) issue recommendations to the governor, the lieutenant governor, the speaker of the house of representatives, and the chair of each standing committee of the legislature with jurisdiction over environmental issues, which identifies legislative action that may be appropriate to improve the capture rate referenced in Subsection (a)(1) while promoting vehicle recycling and preventing the export of scrap metal from the state.(b) The executive director may discontinue the requirement for an annual report under this section if the executive director determines that the convenience switches in end-of-life vehicles no longer pose a significant threat to the environment or to public health.

Added by Acts 2005, 79th Leg., Ch. 746, Sec. 1, eff. August 29, 2005.

Sec. 375.152. ANNUAL MANUFACTURER'S IMPLEMENTATION REPORT. On or before November 15 of each year, each manufacturer, individually or as part of a group, shall report to the commission the total number of convenience switches recovered in this state and the total amount of mercury, by weight, recovered from those convenience switches during the preceding 12 months.

Added by Acts 2005, 79th Leg., Ch. 746, Sec. 1, eff. August 29, 2005.



CHAPTER 382. CLEAN AIR ACT

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE C. AIR QUALITY

CHAPTER 382. CLEAN AIR ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 382.001. SHORT TITLE. This chapter may be cited as the

Texas Clean Air Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 382.002. POLICY AND PURPOSE. (a) The policy of this state

and the purpose of this chapter are to safeguard the state's air

resources from pollution by controlling or abating air pollution

and emissions of air contaminants, consistent with the protection

of public health, general welfare, and physical property,

including the esthetic enjoyment of air resources by the public

and the maintenance of adequate visibility.

(b) It is intended that this chapter be vigorously enforced and

that violations of this chapter or any rule or order of the Texas

Natural Resource Conservation Commission result in expeditious

initiation of enforcement actions as provided by this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.139, eff. Sept.

1, 1995.

Sec. 382.003. DEFINITIONS. In this chapter:

(1) "Administrator" means the Administrator of the United States

Environmental Protection Agency.

(1-a) "Advanced clean energy project" means a project for which

an application for a permit or for an authorization to use a

standard permit under this chapter is received by the commission

on or after January 1, 2008, and before January 1, 2020, and

that:

(A) involves the use of coal, biomass, petroleum coke, solid

waste, or fuel cells using hydrogen derived from such fuels, in

the generation of electricity, or the creation of liquid fuels

outside of the existing fuel production infrastructure while

co-generating electricity, whether the project is implemented in

connection with the construction of a new facility or in

connection with the modification of an existing facility and

whether the project involves the entire emissions stream from the

facility or only a portion of the emissions stream from the

facility;

(B) with regard to the portion of the emissions stream from the

facility that is associated with the project, is capable of

achieving:

(i) on an annual basis a 99 percent or greater reduction of

sulfur dioxide emissions or, if the project is designed for the

use of feedstock substantially all of which is subbituminous

coal, an emission rate of 0.04 pounds or less of sulfur dioxide

per million British thermal units as determined by a 30-day

average;

(ii) on an annual basis a 95 percent or greater reduction of

mercury emissions;

(iii) an annual average emission rate for nitrogen oxides of:

(a) 0.05 pounds or less per million British thermal units; or

(b) if the project uses gasification technology, 0.034 pounds or

less per million British thermal units; and

(iv) an annual average emission rate for filterable particulate

matter of 0.015 pounds or less per million British thermal units;

and

(C) captures not less than 50 percent of the carbon dioxide in

the portion of the emissions stream from the facility that is

associated with the project and sequesters that captured carbon

dioxide by geologic storage or other means.

(2) "Air contaminant" means particulate matter, radioactive

material, dust, fumes, gas, mist, smoke, vapor, or odor,

including any combination of those items, produced by processes

other than natural.

(3) "Air pollution" means the presence in the atmosphere of one

or more air contaminants or combination of air contaminants in

such concentration and of such duration that:

(A) are or may tend to be injurious to or to adversely affect

human health or welfare, animal life, vegetation, or property; or

(B) interfere with the normal use or enjoyment of animal life,

vegetation, or property.

(3-a) "Coal" has the meaning assigned by Section 134.004,

Natural Resources Code.

(4) "Commission" means the Texas Natural Resource Conservation

Commission.

(5) "Executive director" means the executive director of the

commission.

(6) "Facility" means a discrete or identifiable structure,

device, item, equipment, or enclosure that constitutes or

contains a stationary source, including appurtenances other than

emission control equipment. A mine, quarry, well test, or road is

not considered to be a facility.

(7) "Federal source" means a facility, group of facilities, or

other source that is subject to the permitting requirements of

Title IV or V of the federal Clean Air Act Amendments of 1990

(Pub.L. No. 101-549) and includes:

(A) an affected source as defined by Section 402 of the federal

Clean Air Act (42 U.S.C. Section 7651a) as added by Section 401

of the federal Clean Air Act Amendments of 1990 (Pub.L. No.

101-549);

(B) a major source as defined by Title III of the federal Clean

Air Act Amendments of 1990 (Pub.L. No. 101-549);

(C) a major source as defined by Title V of the federal Clean

Air Act Amendments of 1990 (Pub.L. No. 101-549);

(D) a source subject to the standards or regulations under

Section 111 or 112 of the federal Clean Air Act (42 U.S.C.

Sections 7411 and 7412);

(E) a source required to have a permit under Part C or D of

Title I of the federal Clean Air Act (42 U.S.C. Sections 7470 et

seq. and 7501 et seq.);

(F) a major stationary source or major emitting facility under

Section 302 of the federal Clean Air Act (42 U.S.C. Section

7602); and

(G) any other stationary source in a category designated by the

United States Environmental Protection Agency as subject to the

permitting requirements of Title V of the federal Clean Air Act

Amendments of 1990 (Pub.L. No. 101-549).

(7-a) "Federally qualified clean coal technology" means a

technology or process, including a technology or process applied

at the precombustion, combustion, or postcombustion stage, for

use at a new or existing facility that will achieve on an annual

basis a 97 percent or greater reduction of sulfur dioxide

emissions, an emission rate for nitrogen oxides of 0.08 pounds or

less per million British thermal units, and significant

reductions in mercury emissions associated with the use of coal

in the generation of electricity, process steam, or industrial

products, including the creation of liquid fuels, hydrogen for

fuel cells, and other coproducts. The technology used must

comply with applicable federal law regarding mercury emissions

and must render carbon dioxide capable of capture, sequestration,

or abatement. Federally qualified clean coal technology includes

atmospheric or pressurized fluidized bed combustion technology,

integrated gasification combined cycle technology, methanation

technology, magnetohydrodynamic technology, direct and indirect

coal-fired turbines, undiluted high-flame temperature oxygen

combustion technology that excludes air, and integrated

gasification fuel cells.

(7-b) "Hybrid motor vehicle" means a motor vehicle that draws

propulsion energy from both gasoline or conventional diesel fuel

and a rechargeable energy storage system.

(8) "Local government" means a health district established under

Chapter 121, a county, or a municipality.

(9) "Modification of existing facility" means any physical

change in, or change in the method of operation of, a facility in

a manner that increases the amount of any air contaminant emitted

by the facility into the atmosphere or that results in the

emission of any air contaminant not previously emitted. The term

does not include:

(A) insignificant increases in the amount of any air contaminant

emitted that is authorized by one or more commission exemptions;

(B) insignificant increases at a permitted facility;

(C) maintenance or replacement of equipment components that do

not increase or tend to increase the amount or change the

characteristics of the air contaminants emitted into the

atmosphere;

(D) an increase in the annual hours of operation unless the

existing facility has received a preconstruction permit or has

been exempted, pursuant to Section 382.057, from preconstruction

permit requirements;

(E) a physical change in, or change in the method of operation

of, a facility that does not result in a net increase in

allowable emissions of any air contaminant and that does not

result in the emission of any air contaminant not previously

emitted, provided that the facility:

(i) has received a preconstruction permit or permit amendment or

has been exempted pursuant to Section 382.057 from

preconstruction permit requirements no earlier than 120 months

before the change will occur; or

(ii) uses, regardless of whether the facility has received a

permit, an air pollution control method that is at least as

effective as the best available control technology, considering

technical practicability and economic reasonableness, that the

commission required or would have required for a facility of the

same class or type as a condition of issuing a permit or permit

amendment 120 months before the change will occur;

(F) a physical change in, or change in the method of operation

of, a facility where the change is within the scope of a flexible

permit or a multiple plant permit; or

(G) a change in the method of operation of a natural gas

processing, treating, or compression facility connected to or

part of a natural gas gathering or transmission pipeline which

does not result in an annual emission rate of a pollutant in

excess of the volume emitted at the maximum designed capacity,

provided that the facility is one for which:

(i) construction or operation started on or before September 1,

1971, and at which either no modification has occurred after

September 1, 1971, or at which modifications have occurred only

pursuant to standard exemptions; or

(ii) construction started after September 1, 1971, and before

March 1, 1972, and which registered in accordance with Section

382.060 as that section existed prior to September 1, 1991.

(9-a) "Motor vehicle" means a fully self-propelled vehicle

having four wheels that has as its primary purpose the transport

of a person or persons, or property, on a public highway.

(10) "Person" means an individual, corporation, organization,

government or governmental subdivision or agency, business trust,

partnership, association, or any other legal entity.

(10-a) "Qualifying motor vehicle" means a motor vehicle that

meets the requirements of Section 382.210(b).

(11) "Select-use technology" means a technology that involves

simultaneous combustion of natural gas with other fuels in fossil

fuel-fired boilers. The term includes cofiring, gas reburn, and

enhanced gas reburn/sorbent injection.

(11-a) "Solid waste" has the meaning assigned by Section

361.003.

(12) "Source" means a point of origin of air contaminants,

whether privately or publicly owned or operated.

(13) "Well test" means the testing of an oil or gas well for a

period of time less than 72 hours that does not constitute a

major source or major modification under any provision of the

federal Clean Air Act (42 U.S.C. Section 7401 et seq.).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 135, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.01, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 485, Sec. 4, eff. June

9, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.140, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 150, Sec. 1, eff. May 19, 1995;

Acts 1999, 76th Leg., ch. 62, Sec. 11.04(a), eff. Sept. 1, 1999;

Acts 1999, 76th Leg., ch. 406, Sec. 1, eff. Aug. 30, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 1.01, eff. June 8, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1277, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(55), eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1109, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 3, eff. September 1, 2009.

Sec. 382.004. CONSTRUCTION WHILE PERMIT APPLICATION PENDING.

(a) To the extent permissible under federal law and

notwithstanding Section 382.0518, a person who submits an

application for a permit for a modification of or a lesser change

to an existing facility under this subtitle may, at the person's

own risk, begin construction related to the application after the

application is submitted and before the commission has issued the

permit.

(b) The commission may not consider construction begun under

this section in determining whether to grant the permit sought in

the application.

Added by Acts 2005, 79th Leg., Ch.

422, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. POWERS AND DUTIES OF COMMISSION

Sec. 382.011. GENERAL POWERS AND DUTIES. (a) The commission

shall:

(1) administer this chapter;

(2) establish the level of quality to be maintained in the

state's air; and

(3) control the quality of the state's air.

(b) The commission shall seek to accomplish the purposes of this

chapter through the control of air contaminants by all practical

and economically feasible methods.

(c) The commission has the powers necessary or convenient to

carry out its responsibilities.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.143, eff. Sept.

1, 1995.

Sec. 382.012. STATE AIR CONTROL PLAN. The commission shall

prepare and develop a general, comprehensive plan for the proper

control of the state's air.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.143, eff. Sept.

1, 1995.

Sec. 382.013. AIR QUALITY CONTROL REGIONS. The commission may

designate air quality control regions based on jurisdictional

boundaries, urban-industrial concentrations, and other factors,

including atmospheric areas, necessary to provide adequate

implementation of air quality standards.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.143, eff. Sept.

1, 1995.

Sec. 382.014. EMISSION INVENTORY. The commission may require a

person whose activities cause emissions of air contaminants to

submit information to enable the commission to develop an

inventory of emissions of air contaminants in this state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.143, eff. Sept.

1, 1995.

Sec. 382.0145. CLEAN FUEL INCENTIVE SURCHARGE. (a) The

commission shall levy a clean fuel incentive surcharge of 20

cents per MMBtu on fuel oil used between April 15 and October 15

of each year in an industrial or utility boiler that is:

(1) capable of using natural gas; and

(2) located in a consolidated metropolitan statistical area or

metropolitan statistical area with a population of 350,000 or

more that has not met federal ambient air quality standards for

ozone.

(b) The commission may not levy the clean fuel incentive

surcharge on:

(1) waste oils, used oils, or hazardous waste-derived fuels

burned for purposes of energy recovery or disposal, if the

commission or the United States Environmental Protection Agency

approves or permits the burning;

(2) fuel oil used during:

(A) any period of full or partial natural gas curtailment;

(B) any period when there is a failure to deliver sufficient

quantities of natural gas to satisfy contractual obligations to

the purchaser; or

(C) a catastrophic event as defined by Section 382.063;

(3) fuel oil used between April 15 and October 15 in equipment

testing or personnel training up to an aggregate of the

equivalent of 48 hours full-load operation; or

(4) any firm engaged in fixed price contracts with public works

agencies for contracts entered into before August 28, 1989.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 136, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.143, eff.

Sept. 1, 1995.

Sec. 382.015. POWER TO ENTER PROPERTY. (a) A member, employee,

or agent of the commission may enter public or private property,

other than property designed for and used exclusively as a

private residence housing not more than three families, at a

reasonable time to inspect and investigate conditions relating to

emissions of air contaminants to or the concentration of air

contaminants in the atmosphere.

(b) A member, employee, or agent who enters private property

that has management in residence shall:

(1) notify the management, or the person then in charge, of the

member's, employee's, or agent's presence; and

(2) show proper credentials.

(c) A member, employee, or agent who enters private property

shall observe that establishment's rules concerning safety,

internal security, and fire protection.

(d) The commission is entitled to the remedies provided by

Sections 382.082-382.085 if a member, employee, or agent is

refused the right to enter public or private property as provided

by this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.144, eff. Sept.

1, 1995.

Sec. 382.016. MONITORING REQUIREMENTS; EXAMINATION OF RECORDS.

(a) The commission may prescribe reasonable requirements for:

(1) measuring and monitoring the emissions of air contaminants

from a source or from an activity causing or resulting in the

emission of air contaminants subject to the commission's

jurisdiction under this chapter; and

(2) the owner or operator of the source to make and maintain

records on the measuring and monitoring of emissions.

(b) A member, employee, or agent of the commission may examine

during regular business hours any records or memoranda relating

to the operation of any air pollution or emission control

equipment or facility, or relating to emission of air

contaminants. This subsection does not authorize the examination

of records or memoranda relating to the operation of equipment or

a facility on property designed for and used exclusively as a

private residence housing not more than three families.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.145, eff. Sept.

1, 1995.

Sec. 382.017. RULES. (a) The commission may adopt rules. The

commission shall hold a public hearing before adopting a rule

consistent with the policy and purposes of this chapter.

(b) If the rule will have statewide effect, notice of the date,

time, place, and purpose of the hearing shall be published one

time at least 20 days before the scheduled date of the hearing in

at least three newspapers, the combined circulation of which

will, in the commission's judgment, give reasonable circulation

throughout the state. If the rule will have effect in only a part

of the state, the notice shall be published one time at least 20

days before the scheduled date of the hearing in a newspaper of

general circulation in the area to be affected.

(c) Any person may appear and be heard at a hearing to adopt a

rule. The executive director shall make a record of the names and

addresses of the persons appearing at the hearing. A person heard

or represented at the hearing or requesting notice of the

commission's action shall be sent by mail written notice of the

commission's action.

(d) Subsections (a) and (b) notwithstanding, the commission may

adopt rules consistent with Chapter 2001, Government Code, if the

commission determines that the need for expeditious adoption of

proposed rules requires use of those procedures.

(e) The terms and provisions of a rule adopted by the commission

may differentiate among particular conditions, particular

sources, and particular areas of the state. In adopting a rule,

the commission shall recognize that the quantity or

characteristic of air contaminants or the duration of their

presence in the atmosphere may cause a need for air control in

one area of the state but not in other areas. In this connection,

the commission shall consider:

(1) the factors found by it to be proper and just, including

existing physical conditions, topography, population, and

prevailing wind direction and velocity; and

(2) the fact that a rule and the degrees of conformance with the

rule that may be proper for an essentially residential area of

the state may not be proper for a highly developed industrial

area or a relatively unpopulated area.

(f) Except as provided by Sections 382.0171-382.021 or to comply

with federal law or regulations, the commission by rule may not

specify:

(1) a particular method to be used to control or abate air

pollution;

(2) the type, design, or method of installation of equipment to

be used to control or abate air pollution; or

(3) the type, design, method of installation, or type of

construction of a manufacturing process or other kind of

equipment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 137, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.33, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

11.145, eff. Sept. 1, 1995.

Sec. 382.0171. ALTERNATIVE FUELS AND SELECT-USE TECHNOLOGIES.

(a) In adopting rules, the commission shall encourage and may

allow the use of natural gas and other alternative fuels, as well

as select-use technologies, that will reduce emissions.

(b) Any orders or determinations made under this section must be

consistent with Section 382.024.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 138, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.146, eff.

Sept. 1, 1995.

Sec. 382.0172. INTERNATIONAL BORDER AREAS. (a) In order to

qualify for the exceptions provided by Section 179B of the

federal Clean Air Act (42 U.S.C. Section 7509a), as added by

Section 818 of the federal Clean Air Act Amendments of 1990

(Pub.L. No. 101-549), the commission, in developing rules and

control programs to be included in an implementation plan for an

international border area, shall ensure that the plan or

revision:

(1) meets all requirements applicable to the plan or revision

under Title I of the federal Clean Air Act Amendments of 1990

(Pub.L. No. 101-549), other than a requirement that the plan or

revision demonstrates attainment and maintenance of the relevant

national ambient air quality standards by the attainment date

specified by the applicable provision of Title I of the federal

Clean Air Act Amendments of 1990 (Pub.L. No. 101-549) or by a

regulation adopted under that provision; and

(2) would be adequate to attain and maintain the relevant

national ambient air quality standards by the attainment date

specified by the applicable provision of Title I of the federal

Clean Air Act Amendments of 1990 (Pub.L. No. 101-549) or by a

regulation adopted under that provision, but for emissions

emanating from outside the United States.

(b) For purposes of any emissions control or permit program

adopted or administered by the commission and subject to

Subsection (c), the commission, to the extent allowed by federal

law, may:

(1) authorize the use of emissions reductions achieved outside

the United States to satisfy otherwise applicable emissions

reduction requirements if the commission finds that the emissions

reductions achieved outside the United States are surplus to

requirements imposed by applicable law and are appropriately

quantifiable and enforceable; and

(2) allow the use of reductions in emissions of one air

contaminant to satisfy otherwise applicable requirements for

reductions in emissions of another air contaminant if the

commission finds that the air contaminant emissions reductions

that will be substituted are of equal or greater significance to

the overall air quality of the area affected than reductions in

emissions of the other air contaminant.

(c) The commission may authorize or allow substitution of

emissions reductions under Subsection (b) only if:

(1) reductions in emissions of one air contaminant for which the

area has been designated as nonattainment are substituted for

reductions in emissions of another air contaminant for which the

area has been designated as nonattainment; or

(2) the commission finds that the substitution will clearly

result in greater health benefits for the community as a whole

than would reductions in emissions at the original facility.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.02, eff.

Sept. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

11.147, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 960, Sec.

1, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

820, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1125, Sec. 1, eff. September 1, 2005.

Sec. 382.0173. ADOPTION OF RULES REGARDING CERTAIN STATE

IMPLEMENTATION PLAN REQUIREMENTS AND STANDARDS OF PERFORMANCE FOR

CERTAIN SOURCES. (a) The commission shall adopt rules to comply

with Sections 110(a)(2)(D) and 111(d) of the federal Clean Air

Act (42 U.S.C. Sections 7410 and 7411). In adopting the rules,

at a minimum the commission shall adopt and incorporate by

reference 40 C.F.R. Subparts AA through II and Subparts AAA

through III of Part 96 and 40 C.F.R. Subpart HHHH of Part 60.

The commission shall adopt a state implementation plan in

accordance with the rules and submit the plan to the United

States Environmental Protection Agency for approval according to

the schedules adopted by that agency.

(b) The commission may require emissions reductions in

conjunction with implementation of the rules adopted under

Subsection (a) only for electric generating units. The

commission shall make permanent allocations that are reflective

of the allocation requirements of 40 C.F.R. Subparts AA through

HH and Subparts AAA through HHH of Part 96 and 40 C.F.R. Subpart

HHHH of Part 60, as applicable, at no cost to units as defined in

40 C.F.R. Sections 51.123 and 60.4102 using the United States

Environmental Protection Agency's allocation method as specified

by 40 C.F.R. Section 60.4142(a)(1)(i) or 40 C.F.R. Section

96.142(a)(1)(i), as applicable, with the exception of nitrogen

oxides which shall be allocated according to the additional

requirements of Subsection (c). The commission shall maintain a

special reserve of allocations for new units commencing operation

on or after January 1, 2001, as defined by 40 C.F.R. Subparts AA

through HH and Subparts AAA through HHH of Part 96 and 40 C.F.R.

Subpart HHHH of Part 60, as applicable, with the exception of

nitrogen oxides which shall be allocated according to the

additional requirements of Subsection (c).

(c) Additional requirements regarding NOx allocations:

(1) The commission shall maintain a special reserve of

allocations for nitrogen oxide of 9.5 percent for new units.

Beginning with the 2015 control period, units shall be considered

new for each control period in which they do not have five years

of operating data reported to the commission prior to the date of

allocation for a given control period. Prior to the 2015 control

period, units that commenced operation on or after January 1,

2001, will receive NOx allocations from the special reserve only.

(2) Nitrogen oxide allowances shall be established for the

2009-2014 control periods for units commencing operation before

January 1, 2001, using the average of the three highest amounts

of the unit's adjusted control period heat input for 2000 through

2004, with the adjusted control period heat input for each year

calculated as follows:

(A) if the unit is coal-fired during the year, the unit's

control period heat input for such year is multiplied by 90

percent;

(B) if the unit is natural gas-fired during the year, the unit's

control period heat input for such year is multiplied by 50

percent; and

(C) if the fossil fuel fired unit is not subject to Paragraph

(A) or (B) of this subdivision, the unit's control period heat

input for such year is multiplied by 30 percent.

(3) Before the allocation date specified by EPA for the control

period beginning January 1, 2018, and every five years

thereafter, the commission shall adjust the baseline for all

affected units using the average of the three highest amounts of

the unit's adjusted control period heat input for periods one

through five of the preceding nine control periods, with the

adjusted control period heat input for each year calculated as

follows:

(A) for units commencing operation before January 1, 2001:

(i) if the unit is coal-fired during the year, the unit's

control period heat input for such year is multiplied by 90

percent;

(ii) if the unit is natural gas-fired during the year, the

unit's control period heat input for such year is multiplied by

50 percent; and

(iii) if the fossil fuel fired unit is not subject to

Subparagraph (i) or (ii) of this paragraph, the unit's control

period heat input for such year is multiplied by 30 percent; and

(B) for units commencing operation on or after January 1, 2001,

in accordance with the formulas set forth by USEPA in 40 C.F.R.

96.142 with any corrections to this section that may be issued by

USEPA prior to the allocation date.

(d) This section applies only while the federal rules cited in

this section are enforceable and does not limit the authority of

the commission to implement more stringent emissions control

requirements.

(e) In adopting rules under Subsection (a), the commission shall

incorporate any modifications to the federal rules cited in this

section that result from:

(1) a request for rehearing regarding those rules that is filed

with the United States Environmental Protection Agency;

(2) a petition for review of those rules that is filed with a

court; or

(3) a final rulemaking action of the United States Environmental

Protection Agency.

(f) The commission shall take all reasonable and appropriate

steps to exclude the West Texas Region and El Paso Region, as

defined by Section 39.264(g), Utilities Code, from any

requirement under, derived from, or associated with 40 C.F.R.

Sections 51.123, 51.124, and 51.125, including filing a petition

for reconsideration with the United States Environmental

Protection Agency requesting that it amend 40 C.F.R. Sections

51.123, 51.124, and 51.125 to exclude such regions. The

commission shall promptly amend the rules it adopts under

Subsection (a) of this section to incorporate any exclusions for

such regions that result from the petition required under this

subsection.

(g) The commission shall study the availability of mercury

control technology. The commission shall also examine the

timeline for implementing the reductions required under the

federal rules, the cost of additional controls both to the plant

owners and consumers, and the fiscal impact on the state of

higher levels of mercury emissions between 2005 and 2018, and

consider the impact of trading on local communities. The

commission shall report its findings by September 1, 2006.

Added by Acts 2005, 79th Leg., Ch.

1125, Sec. 2, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

56, Sec. 1, eff. May 10, 2007.

Sec. 382.018. OUTDOOR BURNING OF WASTE AND COMBUSTIBLE MATERIAL.

(a) Subject to Section 352.082, Local Government Code, and

except as provided by Subsections (b) and (d), the commission by

rule may control and prohibit the outdoor burning of waste and

combustible material and may include requirements concerning the

particular method to be used to control or abate the emission of

air contaminants resulting from that burning.

(b) The commission by rule shall authorize outdoor burning of

waste if the waste:

(1) consists of trees, brush, grass, leaves, branch trimmings,

or other plant growth; and

(2) is burned:

(A) in an area that meets the national ambient air quality

standards and that does not contain any part of a city that does

not meet national ambient air quality standards; and

(B) on the property on which it was generated and by the owner

of the property or any other person authorized by the owner.

(c) Rules adopted under Subsection (b) may not:

(1) require prior commission approval of the burning; or

(2) authorize the burning only when no practical alternative to

burning exists.

(d) The commission may not control or prohibit outdoor burning

of waste consisting of trees, brush, grass, leaves, branch

trimmings, or other plant growth if:

(1) the person burning the waste is doing so at a site:

(A) designated for consolidated burning of waste generated from

specific residential properties;

(B) located in a county with a population of less than 50,000;

(C) located outside of a municipality; and

(D) supervised at the time of the burning by an employee of a

fire department who is part of the fire protection personnel, as

defined by Section 419.021, Government Code, of the department

and is acting in the scope of the person's employment; and

(2) the waste was generated from a property for which the site

is designated.

(e) A fire department employee who will supervise a burning

under Subsection (d)(1)(D) shall notify the commission of each

burning supervised by the employee, and the commission shall

provide the employee with information on practical alternatives

to burning.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.147, eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

419, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

904, Sec. 1, eff. September 1, 2005.

Reenacted and amended by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 8.001, eff. September 1, 2007.

Sec. 382.019. METHODS USED TO CONTROL AND REDUCE EMISSIONS FROM

LAND VEHICLES. (a) Except as provided by Section 382.202(j), or

another provision of this chapter, the commission by rule may

provide requirements concerning the particular method to be used

to control and reduce emissions from engines used to propel land

vehicles.

(b) The commission may not require, as a condition precedent to

the initial sale of a vehicle or vehicular equipment, the

inspection, certification, or other approval of any feature or

equipment designed to control emissions from motor vehicles if

that feature or equipment has been certified, approved, or

otherwise authorized under federal law.

(c) The commission or any other state agency may not adopt a

rule requiring the use of Stage II vapor recovery systems that

control motor vehicle refueling emissions at a gasoline

dispensing facility in this state until the United States

Environmental Protection Agency determines that the use of the

system is required for compliance with the federal Clean Air Act

(42 U.S.C. 7401 et seq.), except the commission may adopt rules

requiring such vapor recovery systems installed in nonattainment

areas if it can be demonstrated to be necessary for the

attainment of federal ozone ambient air quality standards or,

following appropriate health studies and in consultation with the

Texas Department of Health, it is determined to be necessary for

the protection of public health.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.24, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.147, eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 965, Sec. 15.01, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 10.008(b),

eff. Sept. 1, 2003.

Sec. 382.0195. COMMERCIAL INFECTIOUS WASTE INCINERATORS. (a)

The commission shall adopt rules prescribing the most effective

emissions control technology reasonably available to control

emissions of air contaminants from a commercial infectious waste

incinerator.

(b) Rules adopted under this section must require that the

prescribed emissions control technology be installed as soon as

practicable at each commercial infectious waste incinerator.

(c) In this section, "commercial infectious waste incinerator"

means a facility that accepts for incineration infectious waste

generated outside the property boundaries of the facility.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 139, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.148, eff.

Sept. 1, 1995.

Sec. 382.020. CONTROL OF EMISSIONS FROM FACILITIES THAT HANDLE

CERTAIN AGRICULTURAL PRODUCTS. (a) The commission, when it

determines that the control of air pollution is necessary, shall

adopt rules concerning the control of emissions of particulate

matter from plants at which grain, seed, legumes, or vegetable

fibers are handled, loaded, unloaded, dried, manufactured, or

processed according to a formula derived from the process weight

of the materials entering the process.

(b) A person affected by a rule adopted under this section may

use:

(1) the process weight method to control and measure the

emissions from the plant; or

(2) any other method selected by that person that the commission

or the executive director, if authorized by the commission, finds

will provide adequate emission control efficiency and

measurement.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.149, eff. Sept.

1, 1995.

Sec. 382.0201. PROHIBITION ON COMMISSION RULE RELATING TO

EMISSIONS FROM CERTAIN HOSPITAL OR MEDICAL DISINFECTANTS. (a)

In this section, "hospital or medical disinfectant" means an

antimicrobial product that is registered with and meets the

performance standards of the United States Environmental

Protection Agency under the Federal Insecticide, Fungicide, and

Rodenticide Act (7 U.S.C. Sections 136, 136a).

(b) Except as specifically required to comply with federal law

or regulation, the commission may not adopt a rule that lessens

the efficacy of a hospital or medical disinfectant in killing or

inactivating agents of an infectious disease, including a rule

restricting volatile organic compound content of or emissions

from the disinfectant.

Added by Acts 1999, 76th Leg., ch. 364, Sec. 1, eff. Sept. 1,

1999.

Sec. 382.0205. SPECIAL PROBLEMS RELATED TO AIR CONTAMINANT

EMISSIONS. Consistent with applicable federal law, the

commission by rule may control air contaminants as necessary to

protect against adverse effects related to:

(1) acid deposition;

(2) stratospheric changes, including depletion of ozone; and

(3) climatic changes, including global warming.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.03, eff.

Sept. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

11.149, eff. Sept. 1, 1995.

Sec. 382.021. SAMPLING METHODS AND PROCEDURES. (a) The

commission may prescribe the sampling methods and procedures to

be used in determining violations of and compliance with the

commission's rules, variances, and orders, including:

(1) ambient air sampling;

(2) stack-sampling;

(3) visual observation; or

(4) any other sampling method or procedure generally recognized

in the field of air pollution control.

(b) The commission may prescribe new sampling methods and

procedures if:

(1) in the commission's judgment, existing methods or procedures

are not adequate to meet the needs and objectives of the

commission's rules, variances, and orders; and

(2) the scientific applicability of the new methods or

procedures can be satisfactorily demonstrated to the commission.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.149, eff. Sept.

1, 1995.

Sec. 382.0215. ASSESSMENT OF EMISSIONS DUE TO EMISSIONS EVENTS.

(a) In this section:

(1) "Emissions event" means an upset event, or unscheduled

maintenance, startup, or shutdown activity, from a common cause

that results in the unauthorized emissions of air contaminants

from one or more emissions points at a regulated entity.

(2) "Regulated entity" means all regulated units, facilities,

equipment, structures, or sources at one street address or

location that are owned or operated by the same person. The term

includes any property under common ownership or control

identified in a permit or used in conjunction with the regulated

activity at the same street address or location.

(a-1) Maintenance, startup, and shutdown activities shall not be

considered unscheduled only if the activity will not and does not

result in the emission of at least a reportable quantity of

unauthorized emissions of air contaminants and the activity is

recorded as may be required by commission rule, or if the

activity will result in the emission of at least a reportable

quantity of unauthorized emissions and:

(1) the owner or operator of the regulated entity provides any

prior notice or final report that the commission, by rule, may

establish;

(2) the notice or final report includes the information required

in Subsection (b)(3); and

(3) the actual emissions do not exceed the estimates submitted

in the notice by more than a reportable quantity.

(b) The commission shall require the owner or operator of a

regulated entity that experiences emissions events:

(1) to maintain a record of all emissions events at the

regulated entity in the manner and for the periods prescribed by

commission rule;

(2) to notify the commission in a single report for each

emissions event, as soon as practicable but not later than 24

hours after discovery of the emissions event, of an emissions

event resulting in the emission of a reportable quantity of air

contaminants as determined by commission rule; and

(3) to report to the commission in a single report for each

emissions event, not later than two weeks after the occurrence of

an emissions event that results in the emission of a reportable

quantity of air contaminants as determined by commission rule,

all information necessary to evaluate the emissions event,

including:

(A) the name of the owner or operator of the reporting regulated

entity;

(B) the location of the reporting regulated entity;

(C) the date and time the emissions began;

(D) the duration of the emissions;

(E) the nature and measured or estimated quantity of air

contaminants emitted, including the method of calculation of, or

other basis for determining, the quantity of air contaminants

emitted;

(F) the processes and equipment involved in the emissions event;

(G) the cause of the emissions; and

(H) any additional information necessary to evaluate the

emissions event.

(c) The owner or operator of a boiler or combustion turbine

fueled by natural gas, coal, lignite, wood, or fuel oil

containing hazardous air pollutants at concentrations of less

than 0.02 percent by weight that is equipped with a continuous

emission monitoring system that completes a minimum of one cycle

per operation (sampling, analyzing, and data recording) for each

successive 15-minute interval who is required to submit excess

emission reports by other state or federal regulations, shall, by

commission rule, be allowed to submit information from that

monitoring system to meet the requirements under Subsection

(b)(3) so long as the notice submitted under Subsection (b)(2)

contains the information required under Subsection (b)(3). Such

excess emission reports shall satisfy the recordkeeping

requirements of Subsection (b)(1) so long as the information in

such reports meets commission requirements. This subsection does

not require the commission to revise the reportable quantity for

boilers and combustion turbines.

(d) The commission shall centrally track emissions events and

collect information relating to:

(1) inspections or enforcement actions taken by the commission

in response to emissions events; and

(2) the number of emissions events occurring in each commission

region and the quantity of emissions from each emissions event.

(e) The commission shall develop the capacity for electronic

reporting and shall incorporate reported emissions events into a

permanent centralized database for emissions events. The

commission shall develop a mechanism whereby the reporting entity

shall be allowed to review the information relative to its

reported emissions events prior to such information being

included in the database. The database shall be accessible to the

public. The commission shall evaluate information in the database

to identify persons who repeatedly fail to report reportable

emissions events. The commission shall enforce against such

persons pursuant to Section 382.0216(i). The commission shall

describe such enforcement actions in the report required in

Subsection (g).

(f) An owner or operator of a regulated entity required by

Section 382.014 to submit an annual emissions inventory report

and which has experienced no emissions events during the relevant

year must include as part of the inventory a statement that the

regulated entity experienced no emissions events during the prior

year. An owner or operator of a regulated entity required by

Section 382.014 to submit an annual emissions inventory report

must include the total annual emissions from all emissions events

in categories as established by commission rule.

(g) The commission annually shall assess the information

received under this section, including actions taken by the

commission in response to the emissions events, and shall include

the assessment in the report required by Section 5.126, Water

Code.

(h) The commission may allow operators of pipelines, gathering

lines, and flowlines to treat all such facilities under common

ownership or control in a particular county as a single regulated

entity for the purpose of assessment and regulation of emissions

events.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 5.01(a), eff. Sept.

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 9.0035(a), eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1095, Sec. 1, eff. September 1, 2005.

Sec. 382.0216. REGULATION OF EMISSIONS EVENTS. (a) In this

section, "emissions event" has the meaning assigned by Section

382.0215.

(b) The commission shall establish criteria for determining when

emissions events are excessive. The criteria must include

consideration of:

(1) the frequency of the facility's emissions events;

(2) the cause of the emissions event;

(3) the quantity and impact on human health or the environment

of the emissions event;

(4) the duration of the emissions event;

(5) the percentage of a facility's total annual operating hours

during which emissions events occur; and

(6) the need for startup, shutdown, and maintenance activities.

(c) The commission shall require a facility to take action to

reduce emissions from excessive emissions events. Consistent with

commission rules, a facility required to take action under this

subsection must either file a corrective action plan or file a

letter of intent to obtain authorization for emissions from the

excessive emissions events, provided that the emissions are

sufficiently frequent, quantifiable, and predictable. If the

intended authorization is a permit, a permit application shall be

filed within 120 days of the filing of the letter of intent. If

the intended authorization is a permit by rule or standard

exemption, the authorization must be obtained within 120 days of

the filing of the letter of intent. If the commission denies the

requested authorization, within 45 days of receiving notice of

the commission's denial, the facility shall file a corrective

action plan to reduce emissions from the excessive emissions

events.

(d) A corrective action plan filed under Subsection (c) must

identify the cause or causes of each emissions event, specify the

control devices or other measures that are reasonably designed to

prevent or minimize similar emissions events in the future, and

specify a time within which the corrective action plan will be

implemented. A corrective action plan must be approved by the

commission. A corrective action plan shall be deemed approved 45

days after filing, if the commission has not disapproved the

plan; however, an owner or operator may request affirmative

commission approval, in which case the commission must take final

written action to approve or disapprove the plan within 120 days.

An approved corrective action plan shall be made available to the

public by the commission, except to the extent information in the

plan is confidential information protected under Chapter 552,

Government Code. The commission shall establish reasonable

schedules for the implementation of corrective action plans and

procedures for revision of a corrective action plan if the

commission finds the plan, after implementation begins, to be

inadequate to meet the goal of preventing or minimizing emissions

and emissions events. The implementation schedule shall be

enforceable by the commission.

(e) The rules may not exclude from the requirement to submit a

corrective action plan emissions events resulting from the lack

of preventive maintenance or from operator error, or emissions

that are a part of a recurring pattern of emissions events

indicative of inadequate design or operation.

(f) The commission by rule may establish an affirmative defense

to a commission enforcement action if the emissions event meets

criteria defined by commission rule. In establishing rules under

this subsection, the commission at a minimum must require

consideration of the factors listed in Subsections (b)(1)-(6).

(g) The burden of proof in any claim of a defense to commission

enforcement action for an emissions event is on the person

claiming the defense.

(h) A person may not claim an affirmative defense to a

commission enforcement action if the person failed to take

corrective action under a corrective action plan approved by the

commission within the time prescribed by the commission and an

emissions event recurs because of that failure.

(i) In the event the owner or operator of a facility fails to

report an emissions event, the commission shall initiate

enforcement for such failure to report and for the underlying

emissions event itself. This subsection does not apply where an

owner or operator reports an emissions event and the report was

incomplete, inaccurate, or untimely unless the owner or operator

knowingly or intentionally falsified the information in the

report.

(j) The commission shall account for and consider chronic

excessive emissions events and emissions events for which the

commission has initiated enforcement in the manner set forth by

the commission in its review of an entity's compliance history.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 5.01(a), eff. Sept.

1, 2001.

Sec. 382.022. INVESTIGATIONS. The executive director may make

or require the making of investigations:

(1) that the executive director considers advisable in

administering this chapter and the commission's rules, orders,

and determinations, including investigations of violations and

general air pollution problems or conditions; or

(2) as requested or directed by the commission.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.149, eff. Sept.

1, 1995.

Sec. 382.023. ORDERS. (a) The commission may issue orders and

make determinations as necessary to carry out the purposes of

this chapter. Orders authorized by this chapter may be issued

only by the commission unless expressly provided by this chapter.

(b) If it appears that this chapter or a commission rule, order,

or determination is being violated, the commission, or the

executive director if authorized by the commission or this

chapter, may proceed under Sections 382.082-382.084, or hold a

public hearing and issue orders on the alleged violation, or take

any other action authorized by this chapter as the facts may

warrant.

(c) In addition to the notice required by Chapter 2001,

Government Code, the commission or the executive director shall

give notice to such other interested persons as the commission or

the executive director may designate.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), 11.149,

eff. Sept. 1, 1995.

Sec. 382.024. FACTORS IN ISSUING ORDERS AND DETERMINATIONS. In

issuing an order and making a determination, the commission shall

consider the facts and circumstances bearing on the

reasonableness of emissions, including:

(1) the character and degree of injury to or interference with

the public's health and physical property;

(2) the source's social and economic value;

(3) the question of priority of location in the area involved;

and

(4) the technical practicability and economic reasonableness of

reducing or eliminating the emissions resulting from the source.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.149, eff. Sept.

1, 1995.

Sec. 382.025. ORDERS RELATING TO CONTROLLING AIR POLLUTION. (a)

If the commission determines that air pollution exists, the

commission may order any action indicated by the circumstances to

control the condition.

(b) The commission shall grant to the owner or operator of a

source time to comply with its orders as provided for by

commission rules. Those rules must provide for time for

compliance gauged to the general situations that the hearings on

proposed rules indicate are necessary.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.149, eff. Sept.

1, 1995.

Sec. 382.026. ORDERS ISSUED UNDER EMERGENCIES. The commission

may issue an order under an air emergency under Section 5.514,

Water Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.150, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 41, eff. Sept. 1,

1997.

Sec. 382.027. PROHIBITION ON COMMISSION ACTION RELATING TO AIR

CONDITIONS EXISTING SOLELY IN COMMERCIAL AND INDUSTRIAL

FACILITIES. (a) The commission may not adopt a rule,

determination, or order that:

(1) relates to air conditions existing solely within buildings

and structures used for commercial and industrial plants, works,

or shops if the source of the offending air contaminants is under

the control of the person who owns or operates the plants, works,

or shops; or

(2) affects the relations between employers and their employees

relating to or arising out of an air condition from a source

under the control of the person who owns or operates the plants,

works, or shops.

(b) This section does not limit or restrict the authority or

powers granted to the commission under Sections 382.018 and

382.021.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.151, eff. Sept.

1, 1995.

Sec. 382.0275. COMMISSION ACTION RELATING TO RESIDENTIAL WATER

HEATERS. (a) In this section, "residential water heater" means

a water heater that:

(1) is designed primarily for residential use; and

(2) has a maximum rated capacity of 75,000 British thermal units

per hour (Btu/hr) or less.

(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 49, Sec. 2, eff.

May 8, 2007.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 49, Sec. 2, eff.

May 8, 2007.

(d) The commission may not adopt or enforce a rule,

determination, or order that relates to emissions of residential

water heaters that is below 40 nanograms of NOx per joule unless

a lower standard is established by a federal statute or rule.

Any commission rule, determination, or order existing on or

before the effective date of this subsection related to emission

specifications for residential water heaters that is more

stringent than the 40 nanograms of NOx per joule standard is

hereby repealed.

Added by Acts 2005, 79th Leg., Ch.

59, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

49, Sec. 1, eff. May 8, 2007.

Acts 2007, 80th Leg., R.S., Ch.

49, Sec. 2, eff. May 8, 2007.

Sec. 382.028. VARIANCES. (a) This chapter does not prohibit

the granting of a variance.

(b) A variance is an exceptional remedy that may be granted only

on demonstration that compliance with a provision of this chapter

or commission rule or order results in an arbitrary and

unreasonable taking of property.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.152, eff. Sept.

1, 1995.

Sec. 382.029. HEARING POWERS. The commission may call and hold

hearings, administer oaths, receive evidence at a hearing, issue

subpoenas to compel the attendance of witnesses and the

production of papers and documents related to a hearing, and make

findings of fact and decisions relating to administering this

chapter or the rules, orders, or other actions of the commission.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.153, eff. Sept.

1, 1995.

Sec. 382.0291. PUBLIC HEARING PROCEDURES. (a) Any statements,

correspondence, or other form of oral or written communication

made by a member of the legislature to a commission official or

employee during a public hearing conducted by the commission

shall become part of the record of the hearing, regardless of

whether the member is a party to the hearing.

(b) When a public hearing conducted by the commission is

required by law to be conducted at a certain location, the

commission shall determine the place within that location at

which the hearing will be conducted. In making that

determination, the commission shall consider the cost of

available facilities and the adequacy of a facility to

accommodate the type of hearing and anticipated attendance.

(c) The commission shall conduct at least one session of a

public hearing after normal business hours on request by a party

to the hearing or any person who desires to attend the hearing.

(d) An applicant for a license, permit, registration, or similar

form of permission required by law to be obtained from the

commission may not amend the application after the 31st day

before the date on which a public hearing on the application is

scheduled to begin. If an amendment of an application would be

necessary within that period, the applicant shall resubmit the

application to the commission and must again comply with notice

requirements and any other requirements of law or commission rule

as though the application were originally submitted to the

commission on that date.

(e) If an application for a license, permit, registration, or

similar form of permission required by law is pending before the

commission at a time when changes take effect concerning notice

requirements imposed by law for that type of application, the

applicant must comply with the new notice requirements.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 9.02, eff.

Sept. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

11.153, eff. Sept. 1, 1995.

Sec. 382.030. DELEGATION OF HEARING POWERS. (a) The commission

may delegate the authority to hold hearings called by the

commission under this chapter to:

(1) one or more commission members;

(2) the executive director; or

(3) one or more commission employees.

(b) Except for hearings required to be held before the

commission under Section 5.504, Water Code, the commission may

authorize the executive director to:

(1) call and hold a hearing on any subject on which the

commission may hold a hearing; and

(2) delegate the authority to hold any hearing called by the

executive director to one or more commission employees.

(c) The commission may establish the qualifications for

individuals to whom the commission or the executive director

delegates the authority to hold hearings.

(d) An individual holding a hearing under this section may

administer oaths and receive evidence at the hearing and shall

report the hearing in the manner prescribed by the commission.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.153, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 42, eff. Sept. 1,

1997.

Sec. 382.031. NOTICE OF HEARINGS. (a) Notice of a hearing

under this chapter shall be published at least once in a

newspaper of general circulation in the municipality in which the

facility is located or is proposed to be located or in the

municipality nearest to the location or proposed location of the

facility. The notice must be published not less than 30 days

before the date set for the hearing.

(b) Notice of the hearing must describe briefly and in summary

form the purpose of the hearing and the date, time, and place of

the hearing.

(c) If notice of the hearing is required by this chapter to be

given to a person, the notice shall be served personally or

mailed to the person at the person's most recent address known to

the commission not less than 30 days before the date set for the

hearing. If the party is not an individual, the notice may be

given to an officer, agent, or legal representative of the party.

(d) The hearing body shall conduct the hearing at the time and

place stated in the notice. The hearing body may continue the

hearing from time to time and from place to place without the

necessity of publishing, serving, mailing, or otherwise issuing

new notice. If a hearing is continued and a time and place for

the hearing to reconvene are not publicly announced by the

hearing body at the hearing before it is recessed, a notice of

any further setting of the hearing shall be served personally or

mailed in the manner prescribed by Subsection (c) at a reasonable

time before the new setting, but it is not necessary to publish a

newspaper notice of the new setting. In this subsection, "hearing

body" means the individual or individuals that hold a hearing

under this section.

(e) This section applies to all hearings held under this chapter

except as otherwise specified by Section 382.017.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.04, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.154, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 43, eff.

Sept. 1, 1997.

Sec. 382.032. APPEAL OF COMMISSION ACTION. (a) A person

affected by a ruling, order, decision, or other act of the

commission or of the executive director, if an appeal to the

commission is not provided, may appeal the action by filing a

petition in a district court of Travis County.

(b) The petition must be filed within 30 days after the date of

the commission's or executive director's action or, in the case

of a ruling, order, or decision, within 30 days after the

effective date of the ruling, order, or decision. If the appeal

relates to the commission's failure to take final action on an

application for a federal operating permit, a reopening of a

federal operating permit, a revision to a federal operating

permit, or a permit renewal application for a federal operating

permit in accordance with Section 382.0542(b), the petition may

be filed at any time before the commission or the executive

director takes final action.

(c) Service of citation on the commission must be accomplished

within 30 days after the date on which the petition is filed.

Citation may be served on the executive director or any

commission member.

(d) The plaintiff shall pursue the action with reasonable

diligence. If the plaintiff does not prosecute the action within

one year after the date on which the action is filed, the court

shall presume that the action has been abandoned. The court shall

dismiss the suit on a motion for dismissal made by the attorney

general unless the plaintiff, after receiving due notice, can

show good and sufficient cause for the delay.

(e) In an appeal of an action of the commission or executive

director other than cancellation or suspension of a variance, the

issue is whether the action is invalid, arbitrary, or

unreasonable.

(f) An appeal of the cancellation or suspension of a variance

must be tried in the same manner as appeals from the justice

court to the county court.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 485, Sec. 5, eff. June 9,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.155, eff. Sept. 1,

1995.

Sec. 382.033. CONTRACTS; INSTRUMENTS. The commission may

execute contracts and instruments that are necessary or

convenient to perform its powers or duties.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.155, eff. Sept.

1, 1995.

Sec. 382.0335. AIR CONTROL ACCOUNT. (a) The commission may

apply for, solicit, contract for, receive, or accept money from

any source to carry out its duties under this chapter.

(b) Money received by the commission under this section shall be

deposited to the credit of the air control account, an account in

the general revenue fund. The commission may use money in the

account for any necessary expenses incurred in carrying out

commission duties under this chapter.

Added by Acts 1997, 75th Leg., ch. 333, Sec. 72, eff. Sept. 1,

1997.

Sec. 382.034. RESEARCH AND INVESTIGATIONS. The commission shall

conduct or require any research and investigations it considers

advisable and necessary to perform its duties under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.155, eff. Sept.

1, 1995.

Sec. 382.035. MEMORANDUM OF UNDERSTANDING. The commission by

rule shall adopt any memorandum of understanding between the

commission and another state agency.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.155, eff. Sept.

1, 1995.

Sec. 382.036. COOPERATION AND ASSISTANCE. The commission shall:

(1) encourage voluntary cooperation by persons or affected

groups in restoring and preserving the purity of the state's air;

(2) encourage and conduct studies, investigations, and research

concerning air quality control;

(3) collect and disseminate information on air quality control;

(4) advise, consult, and cooperate with other state agencies,

political subdivisions of the state, industries, other states,

the federal government, and interested persons or groups

concerning matters of common interest in air quality control; and

(5) represent the state in all matters relating to air quality

plans, procedures, or negotiations for interstate compacts.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.155, eff. Sept.

1, 1995.

Sec. 382.040. DOCUMENTS; PUBLIC PROPERTY. All information,

documents, and data collected by the commission in performing its

duties are state property. Subject to the limitations of Section

382.041, all commission records are public records open to

inspection by any person during regular office hours.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Sec. 381.020 and amended by Acts 1993, 73rd Leg.,

ch. 485, Sec. 2, eff. June 9, 1993. Amended by Acts 1995, 74th

Leg., ch. 76, Sec. 11.158, eff. Sept. 1, 1995.

Sec. 382.041. CONFIDENTIAL INFORMATION. (a) Except as provided

by Subsection (b), a member, employee, or agent of the commission

may not disclose information submitted to the commission relating

to secret processes or methods of manufacture or production that

is identified as confidential when submitted.

(b) A member, employee, or agent of the commission may disclose

information confidential under Subsection (a) to a representative

of the United States Environmental Protection Agency on the

request of a representative of that agency if:

(1) at the time of disclosure the member, employee, or agent

notifies the representative that the material has been identified

as confidential when submitted; and

(2) the commission, before the information is disclosed, has

entered into an agreement with the United States Environmental

Protection Agency that ensures that the agency treats information

identified as confidential as though it had been submitted by the

originator of the information with an appropriate claim of

confidentiality under federal law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Sec. 381.022 and amended by Acts 1993, 73rd Leg.,

ch. 485, Sec. 3, eff. June 9, 1993. Amended by Acts 1995, 74th

Leg., ch. 76, Sec. 11.158, eff. Sept. 1, 1995.

SUBCHAPTER C. PERMITS

Sec. 382.051. PERMITTING AUTHORITY OF COMMISSION; RULES. (a)

The commission may issue a permit:

(1) to construct a new facility or modify an existing facility

that may emit air contaminants;

(2) to operate an existing facility affected by Section

382.0518(g); or

(3) to operate a federal source.

(b) To assist in fulfilling its authorization provided by

Subsection (a), the commission may issue:

(1) special permits for certain facilities;

(2) a general permit for numerous similar sources subject to

Section 382.054;

(3) a standard permit for similar facilities;

(4) a permit by rule for types of facilities that will not

significantly contribute air contaminants to the atmosphere;

(5) a single federal operating permit or preconstruction permit

for multiple federal sources or facilities located at the same

site;

(6) a multiple plant permit for existing facilities at multiple

locations subject to Section 382.0518 or 382.0519;

(7) an existing facility permit or existing facility flexible

permit under Section 382.05183;

(8) a small business stationary source permit under Section

382.05184;

(9) an electric generating facility permit under Section

382.05185 of this code and Section 39.264, Utilities Code;

(10) a pipeline facilities permit under Section 382.05186; or

(11) other permits as necessary.

(c) The commission may issue a federal operating permit for a

federal source in violation only if the operating permit

incorporates a compliance plan for the federal source as a

condition of the permit.

(d) The commission shall adopt rules as necessary to comply with

changes in federal law or regulations applicable to permits

issued under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.06, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 485, Sec. 6, eff. June

9, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.159, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 406, Sec. 2, eff. Aug. 30, 1999;

Acts 2001, 77th Leg., ch. 965, Sec. 5.02, eff. Sept. 1, 2001.

Sec. 382.05101. DE MINIMIS AIR CONTAMINANTS. The commission may

develop by rule the criteria to establish a de minimis level of

air contaminants for facilities or groups of facilities below

which a permit under Section 382.0518 or 382.0519, a standard

permit under Section 382.05195 or 382.05198, or a permit by rule

under Section 382.05196 is not required.

Added by Acts 1999, 76th Leg., ch. 406, Sec. 3, eff. Aug. 30,

1999. Amended by Acts 2003, 78th Leg., ch. 361, Sec. 1, eff.

Sept. 1, 2003.

Sec. 382.0511. PERMIT CONSOLIDATION AND AMENDMENT. (a) The

commission may consolidate into a single permit any permits,

special permits, standard permits, permits by rule, or exemptions

for a facility or federal source.

(b) Consistent with the rules adopted under Subsection (d) and

the limitations of this chapter, including limitations that apply

to the modification of an existing facility, the commission may

amend, revise, or modify a permit.

(c) The commission may authorize changes in a federal source to

proceed before the owner or operator obtains a federal operating

permit or revisions to a federal operating permit if:

(1) the changes are de minimis under Section 382.05101; or

(2) the owner or operator:

(A) has obtained a preconstruction permit or permit amendment

required by Section 382.0518; or

(B) is operating under:

(i) a standard permit under Section 382.05195 or 382.05198;

(ii) a permit by rule under Section 382.05196; or

(iii) an exemption allowed under Section 382.057.

(d) The commission by rule shall develop criteria and

administrative procedures to implement Subsections (b) and (c).

(e) When multiple facilities have been consolidated into a

single permit under this section and the consolidated permit is

reopened for consideration of an amendment relating to one or

more facilities authorized by that permit, the permit is not

considered reopened with respect to facilities for which an

amendment, revision, or modification is not sought unless this

chapter specifically authorizes or requires that additional

reopening in order to protect the public's health and physical

property.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.08, eff.

Sept. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 485, Sec. 7,

eff. June 9, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.160,

eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 406, Sec. 4, eff.

Aug. 30, 1999; Acts 2003, 78th Leg., ch. 361, Sec. 2, eff. Sept.

1, 2003.

Sec. 382.0512. MODIFICATION OF EXISTING FACILITY. (a) Except

as provided in Subsection (b), in determining whether a proposed

change at an existing facility is a modification, the commission

may not consider the effect on emissions of:

(1) any air pollution control method applied to a source; or

(2) any decreases in emissions from other sources.

(b) In determining whether a proposed change at an existing

facility that meets the criteria of Section 382.003(9)(E) results

in a net increase in allowable emissions, the commission shall

consider the effect on emissions of:

(1) any air pollution control method applied to the facility;

(2) any decreases in allowable emissions from other facilities

that have received a preconstruction permit or permit amendment

no earlier than 120 months before the change will occur; and

(3) any decreases in actual emissions from other facilities that

meet the criteria of Section 382.003(9)(E)(i) or (ii).

(c) Nothing in this section shall be construed to limit the

application of otherwise applicable state or federal

requirements, nor shall this section be construed to limit the

commission's powers of enforcement under this chapter.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.08, eff.

Sept. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

11.161, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 150, Sec.

2, eff. May 19, 1995; Acts 1999, 76th Leg., ch. 62, Sec.

11.04(b), eff. Sept. 1, 1999.

Sec. 382.0513. PERMIT CONDITIONS. The commission may establish

and enforce permit conditions consistent with this chapter.

Permit conditions of general applicability shall be adopted by

rule.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.08, eff.

Sept. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 485, Sec. 8,

eff. June 9, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.161,

eff. Sept. 1, 1995.

Sec. 382.0514. SAMPLING, MONITORING, AND CERTIFICATION. The

commission may require, at the expense of the permit holder and

as a condition of the permit:

(1) sampling and monitoring of a permitted federal source or

facility;

(2) certification of the compliance of the owner or operator of

the permitted federal source with the terms and conditions of the

permit and with all applicable requirements; and

(3) a periodic report of:

(A) the results of sampling and monitoring; and

(B) the certification of compliance.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.08, eff.

Sept. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 485, Sec. 9,

eff. June 9, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.161,

eff. Sept. 1, 1995.

Sec. 382.0515. APPLICATION FOR PERMIT. A person applying for a

permit shall submit to the commission:

(1) a permit application;

(2) copies of all plans and specifications necessary to

determine if the facility or source will comply with applicable

federal and state air control statutes, rules, and regulations

and the intent of this chapter; and

(3) any other information the commission considers necessary.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.08, eff.

Sept. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

11.161, eff. Sept. 1, 1995.

Sec. 382.0516. NOTICE TO STATE SENATOR, STATE REPRESENTATIVE,

AND CERTAIN LOCAL OFFICIALS. (a) On receiving an application

for a construction permit or an amendment to a construction

permit, a special permit, or an operating permit for a facility

that may emit air contaminants, the commission shall send notice

of the application to the state senator and representative who

represent the area in which the facility is or will be located.

(b) In addition to the notice required by Subsection (a), for an

application that relates to an existing or proposed concrete

batch plant, on receiving an application for a construction

permit, an amendment to a construction permit, an operating

permit, or an authorization to use a standard permit, the

commission shall send notice of the application:

(1) to the county judge of the county in which the facility is

or will be located; and

(2) if the facility is or will be located in a municipality or

the extraterritorial jurisdiction of a municipality, to the

presiding officer of the municipality's governing body.

Added by Acts 1991, 72nd Leg., ch. 236, Sec. 2, eff. Sept. 1,

1991. Renumbered from Sec. 382.0511 by Acts 1991, 72nd Leg., 1st

C.S., ch. 3, Sec. 2.07, eff. Sept. 1, 1991. Amended by Acts 1995,

74th Leg., ch. 76, Sec. 11.161, eff. Sept. 1, 1995; Acts 2001,

77th Leg., ch. 1327, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 5.01, eff. September 1, 2007.

Sec. 382.0517. DETERMINATION OF ADMINISTRATIVE COMPLETION OF

APPLICATION. The commission shall determine when an application

filed under Section 382.054 or Section 382.0518 is

administratively complete. On determination, the commission by

mail shall notify the applicant and any interested party who has

requested notification. If the number of interested parties who

have requested notification makes it impracticable for the

commission to notify those parties by mail, the commission shall

notify those parties by publication using the method prescribed

by Section 382.031(a).

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.08, eff.

Sept. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

11.161, eff. Sept. 1, 1995.

Sec. 382.0518. PRECONSTRUCTION PERMIT. (a) Before work is

begun on the construction of a new facility or a modification of

an existing facility that may emit air contaminants, the person

planning the construction or modification must obtain a permit or

permit amendment from the commission.

(b) The commission shall grant within a reasonable time a permit

or permit amendment to construct or modify a facility if, from

the information available to the commission, including

information presented at any hearing held under Section

382.056(k), the commission finds:

(1) the proposed facility for which a permit, permit amendment,

or a special permit is sought will use at least the best

available control technology, considering the technical

practicability and economic reasonableness of reducing or

eliminating the emissions resulting from the facility; and

(2) no indication that the emissions from the facility will

contravene the intent of this chapter, including protection of

the public's health and physical property.

(c) In considering the issuance, amendment, or renewal of a

permit, the commission may consider the applicant's compliance

history in accordance with the method for evaluating compliance

history developed by the commission under Section 5.754, Water

Code. In considering an applicant's compliance history under this

subsection, the commission shall consider as evidence of

compliance information regarding the applicant's implementation

of an environmental management system at the facility for which

the permit, permit amendment, or permit renewal is sought. In

this subsection, "environmental management system" has the

meaning assigned by Section 5.127, Water Code.

(d) If the commission finds that the emissions from the proposed

facility will contravene the standards under Subsection (b) or

will contravene the intent of this chapter, the commission may

not grant the permit, permit amendment, or special permit and

shall set out in a report to the applicant its specific

objections to the submitted plans of the proposed facility.

(e) If the person applying for a permit, permit amendment, or

special permit makes the alterations in the person's plans and

specifications to meet the commission's specific objections, the

commission shall grant the permit, permit amendment, or special

permit. If the person fails or refuses to alter the plans and

specifications, the commission may not grant the permit, permit

amendment, or special permit. The commission may refuse to accept

a person's new application until the commission's objections to

the plans previously submitted by that person are satisfied.

(f) A person may operate a facility or source under a permit

issued by the commission under this section if:

(1) the facility or source is not required to obtain a federal

operating permit under Section 382.054; and

(2) within the time and in the manner prescribed by commission

rule, the permit holder demonstrates that:

(A) the facility complies with all terms of the existing

preconstruction permit; and

(B) operation of the facility or source will not violate the

intent of this chapter or standards adopted by the commission.

(g) Subsections (a)-(d) do not apply to a person who has

executed a contract or has begun construction for an addition,

alteration, or modification to a new or an existing facility on

or before August 30, 1971, and who has complied with the

requirements of Section 382.060, as it existed on November 30,

1991. To qualify for any exemption under this subsection, a

contract may not have a beginning construction date later than

February 29, 1972.

(h) Section 382.056 does not apply to an applicant for a permit

amendment under this section if the total emissions increase from

all facilities authorized under the amended permit will meet the

de minimis criteria defined by commission rule and will not

change in character. For a facility affected by Section 382.020,

Section 382.056 does not apply to an applicant for a permit

amendment under this section if the total emissions increase from

all facilities authorized under the permit amendment is not

significant and will not change in character. In this subsection,

a finding that a total emissions increase is not significant must

be made as provided under Section 382.05196 for a finding under

that section.

(i) In considering a permit amendment under this section the

commission shall consider any adjudicated decision or compliance

proceeding within the five years before the date on which the

application was filed that addressed the applicant's past

performance and compliance with the laws of this state, another

state, or the United States governing air contaminants or with

the terms of any permit or order issued by the commission.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.08, eff.

Sept. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

11.162, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 150, Sec.

3, eff. May 19, 1995; Acts 2001, 77th Leg., ch. 965, Sec. 16.13,

eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1161, Sec. 6, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1327, Sec. 2, eff. Sept.

1, 2001.

Sec. 382.05181. PERMIT REQUIRED. (a) Any facility affected by

Section 382.0518(g) that does not have an application pending for

a permit under this chapter, other than a permit required under

Section 382.054, and that has not submitted a notice of shutdown

under Section 382.05182, may not emit air contaminants on or

after:

(1) September 1, 2003, if the facility is located in the East

Texas region; or

(2) September 1, 2004, if the facility is located in the West

Texas region.

(b) Any facility affected by Section 382.0518(g) that has

obtained a permit under this chapter, other than a permit under

Section 382.054, and has not fully complied with the conditions

of the permit pertaining to the installation of emissions

controls or reductions in emissions of air contaminants, may not

emit air contaminants on or after:

(1) March 1, 2007, if the facility is located in the East Texas

region; or

(2) March 1, 2008, if the facility is located in the West Texas

region.

(c) The East Texas region:

(1) contains all counties traversed by or east of Interstate

Highway 35 north of San Antonio or traversed by or east of

Interstate Highway 37 south of San Antonio; and

(2) includes Bexar, Bosque, Coryell, Hood, Parker, Somervell,

and Wise counties.

(d) The West Texas region includes all counties not contained in

the East Texas region.

(e) The commission promptly shall review each application for a

permit under this chapter for a facility affected by Section

382.0518(g). If the commission finds that necessary information

is omitted from the application, that the application contains

incorrect information, or that more information is necessary to

complete the processing of the application, the commission shall

issue a notice of deficiency and order the information to be

provided not later than the 60th day after the date the notice is

issued. If the information is not provided to the commission on

or before that date, the commission shall dismiss the

application.

(f) The commission shall take final action on an application for

a permit under this chapter for a facility affected by Section

382.0518(g) before the first anniversary of the date on which the

commission receives an administratively complete application.

(g) An owner or operator of a facility affected by Section

382.0518(g) that does not obtain a permit within the 12-month

period may petition the commission for an extension of the time

period for compliance specified by Subsection (b). The commission

may grant not more than one extension for a facility, for an

additional period not to exceed 12 months, if the commission

finds good cause for the extension.

(h) A permit application under this chapter for a facility

affected by Section 382.0518(g) is subject to the notice and

hearing requirements as provided by Section 382.05191.

(i) This section does not apply to a facility eligible for a

permit under Section 382.05184.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 5.03, eff. Sept. 1,

2001.

Sec. 382.05182. NOTICE OF SHUTDOWN. (a) Any notice submitted

in compliance with this section must be filed with the commission

by the dates in Section 382.05181(a).

(b) A notice under this section shall include:

(1) the date the facility intends to cease operating;

(2) an inventory of the type and amount of emissions that will

be eliminated when the facility ceases to operate; and

(3) any other necessary and relevant information the commission

by rule deems appropriate.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 5.03, eff. Sept. 1,

2001.

Sec. 382.05183. EXISTING FACILITY PERMIT. (a) The owner or

operator of a facility affected by Section 382.0518(g) may apply

for a permit to operate the facility under this section.

(b) The commission shall grant a permit under this section if,

from the information available to the commission, the commission

finds that the facility will use a control method at least as

beneficial as that described by Section 382.003(9)(E)(ii),

considering the age and the remaining useful life of the

facility.

(c) The commission may issue an existing facility flexible

permit for some or all of the facilities at a site affected by

Section 382.0518(g) and facilities permitted under Section

382.0519 in order to implement the requirements of this section.

Permits issued under this subsection shall follow the same permit

issuance, modification, and renewal procedures as existing

facility permits.

(d) If the commission finds that the emissions from the facility

will contravene the standards under Subsection (b) or the intent

of this chapter, including protection of the public's health and

physical property, the commission may not grant the permit under

this section.

(e) A person planning the modification of a facility previously

permitted under this section must comply with Section 382.0518

before modifying.

(f) The commission may adopt rules as necessary to implement and

administer this section.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 5.03, eff. Sept. 1,

2001.

Sec. 382.05184. SMALL BUSINESS STATIONARY SOURCE PERMIT. (a)

Facilities affected by Section 382.0518(g) that are located at a

small business stationary source, as defined by Section 5.135,

Water Code, and are not required by commission rule to report to

the commission under Section 382.014 may apply for a permit under

this section before September 1, 2004.

(b) Facilities affected by Section 382.0518(g) that are located

at a small business stationary source that does not have an

application pending for a permit under this chapter, other than a

permit required under Section 382.054, and that has not submitted

a notice of shutdown under Section 382.05182, may not emit air

contaminants on or after March 1, 2008.

(c) The commission shall grant a permit under this section if,

from the information available to the commission, the commission

finds that there is no indication that the emissions from the

facility will contravene the intent of this chapter, including

protection of the public's health and physical property.

(d) If the commission finds that the emissions from the facility

will not comply with Subsection (c), the commission may not grant

the permit under this section.

(e) A person planning the modification of a facility previously

permitted under this section must comply with Section 382.0518

before modifying.

(f) A permit application under this section is not subject to

notice and hearing requirements and is not subject to Chapter

2001, Government Code.

(g) The commission may adopt rules as necessary to implement and

administer this section.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 5.03, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 9.0035(b), eff. September 1, 2005.

Sec. 382.05185. ELECTRIC GENERATING FACILITY PERMIT. (a) An

electric generating facility is considered permitted under this

section with respect to all air contaminants if the facility is:

(1) a natural-gas-fired electric generating facility that has

applied for or obtained a permit under Section 39.264, Utilities

Code; or

(2) an electric generating facility exempted from permitting

under Section 39.264(d), Utilities Code.

(b) A coal-fired electric generating facility that is required

to obtain a permit under Section 39.264, Utilities Code:

(1) shall be considered permitted under this section with

respect to nitrogen oxides, sulphur dioxide, and, as provided by

commission rules, for opacity if the facility has applied for or

obtained a permit under Section 39.264, Utilities Code; and

(2) is not considered permitted for criteria pollutants not

described by Subsection (b)(1).

(c) The commission shall issue a permit for a facility subject

to Subsection (b) for criteria pollutants not covered by

Subsection (b)(1) if the commission finds that the emissions from

the facility will not contravene the intent of this chapter,

including protection of the public's health and physical

property. Upon request by the applicant, the commission shall

include a permit application under this subsection with the

applicant's pending permit application under Section 39.264,

Utilities Code.

(d) The owner or operator of an electric generating facility

with a permit or an application pending under Section 39.264,

Utilities Code, may apply for a permit under this section before

September 1, 2002, for a facility located at the same site if the

facility not permitted or without a pending application under

Section 39.264, Utilities Code, is:

(1) a generator that does not generate electric energy for

compensation and is used not more than 10 percent of the normal

annual operating schedule; or

(2) an auxiliary fossil-fuel-fired combustion facility that does

not generate electric energy and does not emit more than 100 tons

of any air contaminant annually.

(e) Emissions from facilities permitted under Subsection (d)

shall be included in the emission allowance trading program

established under Section 39.264, Utilities Code. The commission

may not issue new allowances based on a permit issued under this

section.

(f) A person planning the modification of a facility previously

permitted under this section must comply with Section 382.0518

before modifying.

(g) The commission may adopt rules as necessary to implement and

administer this section.

(h) A permit application under this section is subject to notice

and hearing requirements as provided by Section 382.05191.

(i) For the purposes of this section, a natural-gas-fired

electric generating facility includes a facility that was

designed to burn either natural gas or fuel oil of a grade

approved by commission rule. The commission shall adopt rules

regarding acceptable fuel oil grades.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 5.03, eff. Sept. 1,

2001.

Sec. 382.05186. PIPELINE FACILITIES PERMITS. (a) This section

applies only to reciprocating internal combustion engines that

are part of processing, treating, compression, or pumping

facilities affected by Section 382.0518(g) connected to or part

of a gathering or transmission pipeline. Pipeline facilities

affected by Section 382.0518(g) other than reciprocating internal

combustion engines may apply for an existing facility permit or

other applicable permit under this chapter other than a pipeline

facilities permit.

(b) The commission by rule shall:

(1) provide for the issuance of a single permit for all

reciprocating internal combustion facilities connected to or part

of a gathering or transmission pipeline;

(2) provide for a means for mandatory emissions reductions for

facilities permitted under this section to be achieved:

(A) at one source; or

(B) by averaging reductions among more than one reciprocating

internal combustion facility connected to or part of a gathering

or transmission pipeline; and

(3) allow an owner or operator to apply for separate permits

under this section for discrete and separate reciprocating

internal combustion facilities connected to or part of a

gathering or transmission pipeline.

(c) If the mandatory emissions reductions under this section are

to be achieved by averaging reductions among more than one source

connected to or part of a gathering or transmission pipeline, the

average may not include emissions reductions achieved in order to

comply with other state or federal law.

(d) If the mandatory emissions reductions under this section are

to be achieved at one source, the reduction may include emissions

reductions achieved since January 1, 2001, in order to comply

with other state or federal law.

(e) The commission shall grant a permit under this section for a

facility or facilities located in the East Texas region if, from

information available to the commission, the commission finds

that the conditions of the permit will require a 50 percent

reduction of the hourly emissions rate of nitrogen oxides,

expressed in terms of grams per brake horsepower-hour. The

commission may also require a 50 percent reduction of the hourly

emissions rate of volatile organic compounds, expressed in terms

of grams per brake horsepower-hour.

(f) The commission shall grant a permit under this section for

facilities located in the West Texas region if, from information

available to the commission, the commission finds that the

conditions of the permit will require up to a 20 percent

reduction of the hourly emissions rate of nitrogen oxides,

expressed in terms of grams per brake horsepower-hour. The

commission may also require up to a 20 percent reduction of the

hourly emissions rate of volatile organic compounds, expressed in

terms of grams per brake horsepower-hour.

(g) A permit application under this section is subject to notice

and hearing requirements as provided by Section 382.05191.

(h) A person planning the modification of a facility previously

permitted under this section must comply with Section 382.0518

before modifying.

(i) The commission may adopt rules as necessary to implement and

administer this section.

(j) A reciprocating internal combustion engine that is subject

to this section and to a mass emissions cap as established by

commission rule is considered permitted under this section with

respect to all air contaminants if the facility is:

(1) located in an area designated nonattainment for an ozone

national ambient air quality standard; and

(2) achieving compliance with all state and federal requirements

designated for that area.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 5.03, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1023, Sec. 3, eff.

June 20, 2003.

Sec. 382.051866. EMISSIONS REDUCTIONS INCENTIVES ACCOUNT. (a)

In this section, "affiliate" means a person that directly or

indirectly controls, is controlled by, or is under common control

with another person.

(b) The comptroller of public accounts shall establish an

account within the clean air account to be known as the emissions

reductions incentives account.

(c) The emissions reductions incentives account consists of

money from:

(1) gifts, grants, or donations to the account for a designated

or general use;

(2) money from any other source the legislature designates; and

(3) the interest earned on money in the emissions reductions

incentives account.

(d) Money in the emissions reductions incentives account may be

appropriated only to pay for emissions reduction project

incentives under a program developed under Section 382.051867 and

administrative expenses associated with providing the incentives

or the incentive program established under that section.

(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1346, Sec. 3,

eff. June 15, 2007.

(f) The emissions reductions incentives account is exempt from

the application of Section 403.095, Government Code.

Added by Acts 2003, 78th Leg., ch. 1023, Sec. 2, eff. June 20,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1346, Sec. 1, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1346, Sec. 3, eff. June 15, 2007.

Sec. 382.0519. VOLUNTARY EMISSIONS REDUCTION PERMIT. (a)

Before September 1, 2001, the owner or operator of an existing,

unpermitted facility not subject to the requirement to obtain a

permit under Section 382.0518(g) may apply for a permit to

operate that facility under this section.

(b) The commission shall grant within a reasonable time a permit

under this section if, from the information available to the

commission, including information presented at any public hearing

or through written comment:

(1) the commission finds that the facility will use an air

pollution control method at least as beneficial as that described

in Section 382.003(9)(E)(ii), considering the age and remaining

useful life of the facility, except as provided by Subdivision

(2); or

(2) for a facility located in a near-nonattainment or

nonattainment area for a national ambient air quality standard,

the commission finds that the facility will use the more

stringent of:

(A) a control method at least as beneficial as that described in

Section 382.003(9)(E)(ii), considering the age and remaining

useful life of the facility; or

(B) a control technology that the commission finds is

demonstrated to be generally achievable for facilities in that

area of the same type that are permitted under this section,

considering the age and remaining useful life of the facility.

(c) If the commission finds that the emissions from the facility

will contravene the standards under Subsection (b) or the intent

of this chapter, including protection of the public's health and

physical property, the commission may not grant the permit under

this section.

(d) A person planning the modification of a facility previously

permitted under this section must comply with Section 382.0518

before work is begun on the construction of the modification.

(e) A permit issued by the commission under this section may

defer the implementation of the requirement of reductions in the

emissions of certain air contaminants only if the applicant will

make substantial emissions reductions in other specific air

contaminants. The deferral shall be based on a prioritization of

air contaminants by the commission as necessary to meet local,

regional, and statewide air quality needs.

(f) The commission shall give priority to the processing of

applications for the issuance, amendment, or renewal of a permit

for those facilities authorized under Section 382.0518(g) that

are located less than two miles from the outer perimeter of a

school, child day-care facility, hospital, or nursing home.

Added by Acts 1999, 76th Leg., ch. 406, Sec. 5, eff. Aug. 30,

1999.

Sec. 382.05191. EMISSIONS REDUCTION PERMITS: NOTICE AND HEARING.

(a) An applicant for a permit under Section 382.05183,

382.05185(c) or (d), 382.05186, or 382.0519 shall publish notice

of intent to obtain the permit in accordance with Section

382.056.

(b) The commission may authorize an applicant for a permit for a

facility that constitutes or is part of a small business

stationary source as defined in Section 5.135, Water Code, to

provide notice using an alternative means if the commission finds

that the proposed method will result in equal or better

communication with the public, considering the effectiveness of

the notice in reaching potentially affected persons, cost, and

consistency with federal requirements.

(c) The commission shall provide an opportunity for a public

hearing and the submission of public comment and send notice of a

decision on an application for a permit under Section 382.05183,

382.05185(c) or (d), 382.05186, or 382.0519 in the same manner as

provided by Sections 382.0561 and 382.0562.

(d) A person affected by a decision of the commission to issue

or deny a permit under Section 382.05183, 382.05185(c) or (d), or

382.05186 may move for rehearing and is entitled to judicial

review under Section 382.032.

Added by Acts 1999, 76th Leg., ch. 406, Sec. 5, eff. Aug. 30,

1999. Amended by Acts 2001, 77th Leg., ch. 965, Sec. 5.04, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 9.0035(c), eff. September 1, 2005.

Sec. 382.05192. REVIEW AND RENEWAL OF EMISSIONS REDUCTION AND

MULTIPLE PLANT PERMITS. Review and renewal of a permit issued

under Section 382.05183, 382.05185(c) or (d), 382.05186,

382.0519, or 382.05194 shall be conducted in accordance with

Section 382.055.

Added by Acts 1999, 76th Leg., ch. 406, Sec. 5, eff. Aug. 30,

1999. Amended by Acts 2001, 77th Leg., ch. 965, Sec. 5.05, eff.

Sept. 1, 2001.

Sec. 382.05193. EMISSIONS PERMITS THROUGH EMISSIONS REDUCTION.

(a) The commission may issue a permit under Section 382.0519 for

a facility:

(1) that makes a good faith effort to make equipment

improvements and emissions reductions necessary to meet the

requirements of that section;

(2) that, in spite of the effort, cannot reduce the facility's

emissions to the degree necessary for the issuance of the permit;

and

(3) the owner or operator of which acquires a sufficient number

of emissions reduction credits to offset the facility's excessive

emissions under the program established under Subsection (b).

(b) The commission by rule shall establish a program to grant

emissions reduction credits to a facility if the owner or

operator conducts an emissions reduction project to offset the

facility's excessive emissions. To be eligible for a credit to

offset a facility's emissions, the emissions reduction project

must reduce emissions in the airshed, as defined by commission

rule, in which the facility is located.

(c) The commission by rule shall provide that an emissions

reduction project must reduce net emissions from one or more

sources in this state in an amount and type sufficient to prevent

air pollution to a degree comparable to the amount of the

reduction in the facility's emissions that would be necessary to

meet the permit requirement. Qualifying emissions reduction

projects must include:

(1) generation of electric energy by a low-emission method,

including:

(A) wind power;

(B) biomass gasification power; and

(C) solar power;

(2) the purchase and destruction of high-emission automobiles or

other mobile sources;

(3) the reduction of emissions from a permitted facility that

emits air contaminants to a level significantly below the levels

necessary to comply with the facility's permit;

(4) a carpooling or alternative transportation program for the

owner's or operator's employees;

(5) a telecommuting program for the owner's or operator's

employees; and

(6) conversion of a motor vehicle fleet operated by the owner or

operator to a low-sulphur fuel or an alternative fuel approved by

the commission.

(d) A permit issued under Section 382.0519 for a facility

participating in the program established under this section must

be conditioned on the successful and timely completion of the

project or projects for which the facility owner or operator

acquires the credits.

(e) To renew the permit of a facility permitted under Section

382.0519 with credits acquired under the program established

under this section, the commission shall require the owner or

operator of the facility to have:

(1) made equipment improvements and emissions reductions

necessary to meet the permit requirements under that section for

a new permit; or

(2) acquired additional credits under the program as necessary

to meet the permit requirements under that section for a new

permit.

(f) Emissions reduction credits acquired under the program

established under this section are not transferrable.

Added by Acts 1999, 76th Leg., ch. 406, Sec. 5, eff. Aug. 30,

1999.

Sec. 382.05194. MULTIPLE PLANT PERMIT. (a) The commission may

issue a multiple plant permit for multiple plant sites that are

owned or operated by the same person or persons under common

control if the commission finds that:

(1) the aggregate rate of emission of air contaminants to be

authorized under the permit does not exceed the total of:

(A) for previously permitted facilities, the rates authorized in

the existing permits; and

(B) for existing unpermitted facilities not subject to the

requirement to obtain a preconstruction authorization under

Section 382.0518(g) or for facilities authorized under Section

382.0519, the rates that would be authorized under Section

382.0519; and

(2) there is no indication that the emissions from the

facilities will contravene the intent of this chapter, including

protection of the public's health and physical property.

(b) A permit issued under this section may not authorize

emissions from any of the facilities authorized under the permit

that exceed the facility's highest historic annual rate or the

levels authorized in the facility's most recent permit. In the

absence of records extending back to the original construction of

the facility, best engineering judgment shall be used to

demonstrate the facility's highest historic annual rate to the

commission.

(c) Emissions control equipment previously installed at a

facility permitted under this section may not be removed or

disabled unless the action is undertaken to maintain or upgrade

the control equipment or to otherwise reduce the impact of

emissions authorized by the commission.

(d) The commission by rule shall establish the procedures for

application and approval for the use of a multiple plant permit.

(e) For a multiple plant permit that applies only to existing

facilities for which an application is filed before September 1,

2001, the issuance, amendment, or revocation by the commission of

the permit is not subject to Chapter 2001, Government Code.

(f) The commission may adopt rules as necessary to implement and

administer this section and may delegate to the executive

director under Section 382.061 the authority to issue, amend, or

revoke a multiple plant permit.

Added by Acts 1999, 76th Leg., ch. 406, Sec. 5, eff. Aug. 30,

1999. Amended by Acts 2001, 77th Leg., ch. 935, Sec. 1, eff. June

14, 2001.

Sec. 382.05195. STANDARD PERMIT. (a) The commission may issue

a standard permit for new or existing similar facilities if the

commission finds that:

(1) the standard permit is enforceable;

(2) the commission can adequately monitor compliance with the

terms of the standard permit; and

(3) for permit applications for facilities subject to Sections

382.0518(a)-(d) filed before September 1, 2001, the facilities

will use control technology at least as effective as that

described in Section 382.0518(b). For permit applications filed

after August 31, 2001, all facilities permitted under this

section will use control technology at least as effective as that

described in Section 382.0518(b).

(b) The commission shall publish notice of a proposed standard

permit in the Texas Register and in one or more statewide or

regional newspapers designated by the commission by rule that

will, in the commission's judgment, provide reasonable notice

throughout the state. If the standard permit will be effective

for only part of the state, the notice shall be published in a

newspaper of general circulation in the area to be affected. The

commission by rule may require additional notice to be given. The

notice must include an invitation for written comments by the

public to the commission regarding the proposed standard permit

and must be published not later than the 30th day before the date

the commission issues the standard permit.

(c) The commission shall hold a public meeting to provide an

additional opportunity for public comment. The commission shall

give notice of a public meeting under this subsection as part of

the notice described in Subsection (b) not later than the 30th

day before the date of the meeting.

(d) If the commission receives public comment related to the

issuance of a standard permit, the commission shall issue a

written response to the comments at the same time the commission

issues or denies the permit. The response must be made available

to the public, and the commission shall mail the response to each

person who made a comment.

(e) The commission by rule shall establish procedures for the

amendment of a standard permit and for an application for, the

issuance of, the renewal of, and the revocation of an

authorization to use a standard permit.

(f) A facility authorized to emit air contaminants under a

standard permit shall comply with an amendment to the standard

permit beginning on the date the facility's authorization to use

the standard permit is renewed or the date the commission

otherwise provides. Before the date the facility is required to

comply with the amendment, the standard permit, as it read before

the amendment, applies to the facility.

(g) The adoption or amendment of a standard permit or the

issuance, renewal, or revocation of an authorization to use a

standard permit is not subject to Chapter 2001, Government Code.

(h) The commission may adopt rules as necessary to implement and

administer this section.

(i) The commission may delegate to the executive director the

authority to issue, amend, renew, or revoke an authorization to

use a standard permit.

(j) If a standard permit for a facility requires a distance,

setback, or buffer from other property or structures as a

condition of the permit, the determination of whether the

distance, setback, or buffer is satisfied shall be made on the

basis of conditions existing at the earlier of:

(1) the date new construction, expansion, or modification of a

facility begins; or

(2) the date any application or notice of intent is first filed

with the commission to obtain approval for the construction or

operation of the facility.

Added by Acts 1999, 76th Leg., ch. 406, Sec. 5, eff. Aug. 30,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

422, Sec. 2, eff. September 1, 2005.

Sec. 382.05196. PERMITS BY RULE. (a) Consistent with Section

382.051, the commission may adopt permits by rule for certain

types of facilities if it is found on investigation that the

types of facilities will not make a significant contribution of

air contaminants to the atmosphere. The commission may not adopt

a permit by rule authorizing any facility defined as "major"

under any applicable preconstruction permitting requirements of

the federal Clean Air Act (42 U.S.C. Section 7401 et seq.) or

regulations adopted under that Act. Nothing in this subsection

shall be construed to limit the commission's general power to

control the state's air quality under Section 382.011(a).

(b) The commission by rule shall specifically define the terms

and conditions for a permit by rule under this section.

Added by Acts 1999, 76th Leg., ch. 406, Sec. 5, eff. Aug. 30,

1999.

Sec. 382.05197. MULTIPLE PLANT PERMIT: NOTICE AND HEARING. (a)

An applicant for a permit under Section 382.05194 shall publish

notice of intent to obtain the permit in accordance with Section

382.056, except that the notice of a proposed multiple plant

permit for existing facilities shall be published in one or more

statewide or regional newspapers that provide reasonable notice

throughout the state. If the multiple plant permit for existing

facilities will be effective for only part of the state, the

notice shall be published in a newspaper of general circulation

in the area to be affected. The commission by rule may require

that additional notice be given.

(b) The commission may authorize an applicant for a permit for

an existing facility that constitutes or is part of a small

business stationary source as defined in Section 5.135, Water

Code, to provide notice using an alternative means if the

commission finds that the proposed method will result in equal or

better communication with the public, considering the

effectiveness of the notice in reaching potentially affected

persons, the cost, and the consistency with federal requirements.

(c) The commission shall provide an opportunity for a public

hearing and the submission of public comment and send notice of a

decision on an application for a permit under Section 382.05194

in the same manner as provided by Sections 382.0561 and 382.0562.

(d) A person affected by a decision of the commission to issue

or deny a multiple plant permit may move for rehearing and is

entitled to judicial review under Section 382.032.

Added by Acts 2001, 77th Leg., ch. 935, Sec. 2, eff. June 14,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 9.0035(d), eff. September 1, 2005.

Sec. 382.05198. STANDARD PERMIT FOR CERTAIN CONCRETE PLANTS.

(a) The commission shall issue a standard permit for a permanent

concrete plant that performs wet batching, dry batching, or

central mixing and that meets the following requirements:

(1) production records must be maintained on site while the

plant is in operation until the second anniversary of the end of

the period to which they relate;

(2) each cement or fly ash storage silo and weigh hopper must be

equipped with a fabric or cartridge filter or vented to a fabric

or cartridge filter system;

(3) each fabric or cartridge filter, fabric or cartridge filter

system, and suction shroud must be maintained and operated

properly with no tears or leaks;

(4) excluding the suction shroud filter system, each filter

system must be designed to meet a standard of at least 0.01

outlet grain loading as measured in grains per dry standard cubic

foot;

(5) each filter system and each mixer loading and batch truck

loading emissions control device must meet a performance standard

of no visible emissions exceeding 30 seconds in a five-minute

period as determined using United States Environmental Protection

Agency Test Method 22 as that method existed on September 1,

2003;

(6) if a cement or fly ash silo is filled during nondaylight

hours, the silo filter system exhaust must be sufficiently

illuminated to enable a determination of compliance with the

performance standard described by Subdivision (5);

(7) the conveying system for the transfer of cement or fly ash

to and from each storage silo must be totally enclosed, operate

properly, and be maintained without any tears or leaks;

(8) except during cement or fly ash tanker connection or

disconnection, each conveying system for the transfer of cement

or fly ash must meet the performance standard described by

Subdivision (5);

(9) a warning device must be installed on each bulk storage silo

to alert the operator in sufficient time for the operator to stop

loading operations before the silo is filled to a level that may

adversely affect the pollution abatement equipment;

(10) if filling a silo results in failure of the pollution

abatement system or failure to meet the performance standard

described by Subdivision (5), the failure must be documented and

reported to the commission;

(11) each road, parking lot, or other area at the plant site

that is used by vehicles must be paved with a cohesive hard

surface that is properly maintained, cleaned, and watered so as

to minimize dust emissions;

(12) each stockpile must be sprinkled with water or

dust-suppressant chemicals or covered so as to minimize dust

emissions;

(13) material used in the batch that is spilled must be

immediately cleaned up and contained or dampened so as to

minimize dust emissions;

(14) production of concrete at the plant must not exceed 300

cubic yards per hour;

(15) a suction shroud or other pickup device must be installed

at the batch drop point or, in the case of a central mix plant,

at the drum feed and vented to a fabric or cartridge filter

system with a minimum capacity of 5,000 cubic feet per minute of

air;

(16) the bag filter and capture system must be properly designed

to accommodate the increased flow from the suction shroud and

achieve a control efficiency of at least 99.5 percent;

(17) the suction shroud baghouse exhaust must be located more

than 100 feet from any property line;

(18) stationary equipment, stockpiles, and vehicles used at the

plant, except for incidental traffic and vehicles as they enter

and exit the site, must be located or operated more than 100 feet

from any property line; and

(19) the central baghouse must be located at least 440 yards

from any building used as a single or multifamily residence,

school, or place of worship at the time the application to use

the permit is filed with the commission if the plant is located

in an area that is not subject to municipal zoning regulation.

(b) Notwithstanding Subsection (a)(18), the commission shall

issue a standard permit for a permanent concrete plant that

performs wet batching, dry batching, or central mixing and does

not meet the requirements of that subdivision if the plant meets

the other requirements of Subsection (a) and:

(1) each road, parking lot, and other traffic area located

within the distance of a property line provided by Subsection

(a)(18) is bordered by dust-suppressing fencing or another

barrier at least 12 feet high; and

(2) each stockpile located within the applicable distance of a

property line is contained within a three-walled bunker that

extends at least two feet above the top of the stockpile.

Added by Acts 2003, 78th Leg., ch. 361, Sec. 3, eff. Sept. 1,

2003.

Sec. 382.05199. STANDARD PERMIT FOR CERTAIN CONCRETE BATCH

PLANTS: NOTICE AND HEARING. (a) A person may not begin

construction of a permanent concrete plant that performs wet

batching, dry batching, or central mixing under a standard permit

issued under Section 382.05198 unless the commission authorizes

the person to use the permit as provided by this section. The

notice and hearing requirements of Subsections (b)-(g) apply only

to an applicant for authorization to use a standard permit issued

under Section 382.05198. An applicant for a permit for a concrete

plant that does not meet the requirements of a standard permit

issued under Section 382.05198 must comply with:

(1) Section 382.058 to obtain authorization to use a standard

permit issued under Section 382.05195 or a permit by rule adopted

under Section 382. 05196; or

(2) Section 382.056 to obtain a permit issued under Section

382.0518.

(b) An applicant for an authorization to use a standard permit

under Section 382.05198 must publish notice under this section

not later than the earlier of:

(1) the 30th day after the date the applicant receives written

notice from the executive director that the application is

technically complete; or

(2) the 75th day after the date the executive director receives

the application.

(c) The applicant must publish notice at least once in a

newspaper of general circulation in the municipality in which the

plant is proposed to be located or in the municipality nearest to

the proposed location of the plant. If the elementary or middle

school nearest to the proposed plant provides a bilingual

education program as required by Subchapter B, Chapter 29,

Education Code, the applicant must also publish the notice at

least once in an additional publication of general circulation in

the municipality or county in which the plant is proposed to be

located that is published in the language taught in the bilingual

education program. This requirement is waived if such a

publication does not exist or if the publisher refuses to publish

the notice.

(d) The notice must include:

(1) a brief description of the proposed location and nature of

the proposed plant;

(2) a description, including a telephone number, of the manner

in which the executive director may be contacted for further

information;

(3) a description, including a telephone number, of the manner

in which the applicant may be contacted for further information;

(4) the location and hours of operation of the commission's

regional office at which a copy of the application is available

for review and copying; and

(5) a brief description of the public comment process, including

the time and location of the public hearing, and the mailing

address and deadline for filing written comments.

(e) The public comment period begins on the first date notice is

published under Subsection (b) and extends to the close of the

public hearing.

(f) Section 382.056 of this code and Chapter 2001, Government

Code, do not apply to a public hearing held under this section. A

public hearing held under this section is not an evidentiary

proceeding. Any person may submit an oral or written statement

concerning the application at the public hearing. The applicant

may set reasonable limits on the time allowed for oral statements

at the public hearing.

(g) The applicant, in cooperation with the executive director,

must hold the public hearing not less than 30 days and not more

than 45 days after the first date notice is published under

Subsection (b). The public hearing must be held in the county in

which the plant is proposed to be located.

(h) Not later than the 35th day after the date the public

hearing is held, the executive director shall approve or deny the

application for authorization to use the standard permit. The

executive director shall base the decision on whether the

application meets the requirements of Section 382.05198. The

executive director shall consider all comments received during

the public comment period and at the public hearing in

determining whether to approve the application. If the executive

director denies the application, the executive director shall

state the reasons for the denial and any modifications to the

application that are necessary for the proposed plant to qualify

for the authorization.

(i) The executive director shall issue a written response to any

public comments received related to the issuance of an

authorization to use the standard permit at the same time as or

as soon as practicable after the executive director grants or

denies the application. Issuance of the response after the

granting or denial of the application does not affect the

validity of the executive director's decision to grant or deny

the application. The executive director shall:

(1) mail the response to each person who filed a comment; and

(2) make the response available to the public.

Added by Acts 2003, 78th Leg., ch. 361, Sec. 3, eff. Sept. 1,

2003.

Sec. 382.052. PERMIT TO CONSTRUCT OR MODIFY FACILITY WITHIN

3,000 FEET OF SCHOOL. In considering the issuance of a permit to

construct or modify a facility within 3,000 feet of an

elementary, junior high, or senior high school, the commission

shall consider possible adverse short-term or long-term side

effects of air contaminants or nuisance odors from the facility

on the individuals attending the school facilities.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.163, eff. Sept.

1, 1995.

Sec. 382.053. PROHIBITION ON ISSUANCE OF CONSTRUCTION PERMIT FOR

LEAD SMELTING PLANT AT CERTAIN LOCATIONS. (a) The commission

may not grant a construction permit for a lead smelting plant at

a site:

(1) located within 3,000 feet of an individual's residence; and

(2) at which lead smelting operations have not been conducted

before August 31, 1987.

(b) This section does not apply to:

(1) a modification of a lead smelting plant in operation on

August 31, 1987;

(2) a lead smelting plant or modification of a plant with the

capacity to produce not more than 200 pounds of lead each hour;

or

(3) a lead smelting plant that, when the plant began operation,

was located more than 3,000 feet from the nearest residence.

(c) In this section, "lead smelting plant" means a facility

operated as a smeltery for processing lead.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.164, eff. Sept.

1, 1995.

Sec. 382.054. FEDERAL OPERATING PERMIT. Subject to Section

382.0511(c), a person may not operate a federal source unless the

person has obtained a federal operating permit from the

commission under Section 382.0541, 382.0542, or 382.0543.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.09, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 485, Sec. 10, eff. June

9, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.165, eff. Sept. 1,

1995.

Sec. 382.0541. ADMINISTRATION AND ENFORCEMENT OF FEDERAL

OPERATING PERMIT. (a) The commission may:

(1) require a federal source to obtain a permit under the

federal Clean Air Act (42 U.S.C. Section 7401 et seq.);

(2) require an existing facility or source to use, at a minimum,

any applicable maximum achievable control technology required by

the commission or by the United States Environmental Protection

Agency;

(3) require facilities or federal sources that are new or

modified and are subject to Section 112(g) of the federal Clean

Air Act (42 U.S.C. Section 7412) to use, at a minimum, the more

stringent of:

(A) the best available control technology, considering the

technical practicability and economic reasonableness of reducing

or eliminating emissions from the proposed facility or federal

source; or

(B) any applicable maximum achievable control technology (MACT),

including any MACT developed pursuant to Section 112(g) of the

federal Clean Air Act (42 U.S.C. Section 7412);

(4) establish maximum achievable control technology requirements

in accordance with Section 112(j) of the federal Clean Air Act

(42 U.S.C. Section 7412);

(5) issue initial permits with terms not to exceed five years

for federal sources under Title V of the federal Clean Air Act,

with terms not to exceed five years for all subsequently issued

or renewed permits;

(6) administer the use of emissions allowances under Section 408

of the federal Clean Air Act (42 U.S.C. Section 7651g);

(7) reopen and revise an affected federal operating permit if:

(A) the permit has a term of three years or more remaining in

order to incorporate requirements under the federal Clean Air Act

(42 U.S.C. Section 7401 et seq.) adopted after the permit is

issued;

(B) additional requirements become applicable to an affected

source under the acid rain program;

(C) the federal operating permit contains a material mistake;

(D) inaccurate statements were made in establishing the

emissions standards or other terms or conditions of the federal

operating permit; or

(E) a determination is made that the permit must be reopened and

revised to assure compliance with applicable requirements;

(8) incorporate a federal implementation plan as a condition of

a permit issued by the commission;

(9) exempt federal sources from the obligation to obtain a

federal operating permit;

(10) provide that all representations in an application for a

permit under Title IV of the federal Clean Air Act (42 U.S.C.

Sections 7651-7651o) are binding on the applicant until issuance

or denial of the permit;

(11) provide that all terms and conditions of any federal

operating permit required under Title IV of the federal Clean Air

Act (42 U.S.C. Sections 7651-7651o) shall be a complete and

segregable section of the federal operating permit; and

(12) issue initial permits with fixed terms of five years for

federal sources under Title IV of the federal Clean Air Act (42

U.S.C. Sections 7651-7651o) with fixed five-year terms for all

subsequently issued or renewed permits.

(b) The commission by rule shall provide for objection by the

administrator to the issuance of any operating or general permit

subject to Title V of the federal Clean Air Act (42 U.S.C.

Sections 7661-7661f) and shall authorize the administrator to

revoke and reissue, terminate, reopen, or modify a federal

operating permit.

(c) This section does not affect the permit requirements of

Section 382.0518, except that the commission may consolidate with

an existing permit issued under this section a permit required by

Section 382.0518.

(d) The commission promptly shall provide to the applicant

notice of whether the application is complete. Unless the

commission requests additional information or otherwise notifies

the applicant that the application is incomplete before the 61st

day after the commission receives an application, the application

shall be deemed complete.

(e) Subsections (a)(3) and (4) do not prohibit the applicability

of at least the best available control technology to a new or

modified facility or federal source under Section 382.0518(b)(1).

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.10.

Amended by Acts 1993, 73rd Leg., ch. 485, Sec. 11, eff. June 9,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.166, eff. Sept. 1,

1995.

Sec. 382.0542. ISSUANCE OF FEDERAL OPERATING PERMIT; APPEAL OF

DELAY. (a) A federal source is eligible for a permit required

by Section 382.054 if from the information available to the

commission, including information presented at a hearing held

under Section 382.0561, the commission finds that:

(1) the federal source will use, at a minimum, any applicable

maximum achievable control technology required by the commission

or by the United States Environmental Protection Agency;

(2) for a federal source that is new or modified and subject to

Section 112(g) of the federal Clean Air Act (42 U.S.C. Section

7412), the federal source will use, at a minimum, the more

stringent of:

(A) the best available control technology, considering the

technical practicability and economic reasonableness of reducing

or eliminating the emissions from the proposed federal source; or

(B) any applicable maximum achievable control technology

required by the commission or by the United States Environmental

Protection Agency; and

(3) the federal source will comply with the following

requirements, if applicable:

(A) Title V of the federal Clean Air Act (42 U.S.C. Sections

7661-7661f) and the regulations adopted under that title;

(B) each standard or other requirement provided for in the

applicable implementation plan approved or adopted by rule of the

United States Environmental Protection Agency under Title I of

the federal Clean Air Act (42 U.S.C. Sections 7401-7515) that

implements the relevant requirements of that Act, including any

revisions to the plan;

(C) each term or condition of a preconstruction permit issued by

the commission or the United States Environmental Protection

Agency in accordance with rules adopted by the commission or the

United States Environmental Protection Agency under Part C or D,

Title I of the federal Clean Air Act (42 U.S.C. 7401-7515);

(D) each standard or other requirement established under Section

111 of the federal Clean Air Act (42 U.S.C. Section 7411),

including Subsection (d) of that section;

(E) each standard or other requirement established under Section

112 of the federal Clean Air Act (42 U.S.C. Section 7412)

including any requirement concerning accident prevention under

Subsection (r)(7) of that section;

(F) each standard or other requirement of the acid rain program

established under Title IV of the federal Clean Air Act (42

U.S.C. Sections 7651-7651o) or the regulations adopted under that

title;

(G) each requirement established under Section 504(b) or Section

114(a)(3) of the federal Clean Air Act (42 U.S.C. Section 7661c

or 7414);

(H) each standard or other requirement governing solid waste

incineration established under Section 129 of the federal Clean

Air Act (42 U.S.C. Section 7429);

(I) each standard or other requirement for consumer and

commercial products established under Section 183(e) of the

federal Clean Air Act (42 U.S.C. Section 7511b);

(J) each standard or other requirement for tank vessels

established under Section 183(f) of the federal Clean Air Act (42

U.S.C. Section 7511b);

(K) each standard or other requirement of the program to control

air pollution from outer continental shelf sources established

under Section 328 of the federal Clean Air Act (42 U.S.C. Section

7627);

(L) each standard or other requirement of regulations adopted to

protect stratospheric ozone under Title VI of the federal Clean

Air Act (42 U.S.C. Sections 7671-7671q) unless the administrator

has determined that the standard or requirement does not need to

be contained in a Title V permit; and

(M) each national ambient air quality standard or increment or

visibility requirement under Part C of Title I of the federal

Clean Air Act (42 U.S.C. Sections 7470-7492), but only as the

standard, increment, or requirement would apply to a temporary

source permitted under Section 504(e) of the federal Clean Air

Act (42 U.S.C. Section 7661c).

(b) The commission shall:

(1) take final action on an application for a permit, permit

revision, or permit renewal within 18 months after the date on

which the commission receives an administratively complete

application;

(2) under an interim program, for those federal sources for

which initial applications are required to be filed not later

than one year after the effective date of the interim program,

take final action on at least one-third of those applications

annually over a period not to exceed three years after the

effective date of the interim program;

(3) under the fully approved program, for those federal sources

for which initial applications are required to be filed not later

than one year after the effective date of the fully approved

program, take final action on at least one-third of those

applications annually over a period not to exceed three years

after the effective date of the program; and

(4) take final action on a permit reopening not later than 18

months after the adoption of the requirement that prompted the

reopening.

(c) If the commission fails to take final action as required by

Subsection (b)(1) or (4), a person affected by the commission's

failure to act may obtain judicial review under Section 382.032

at any time before the commission takes final action. A reviewing

court may order the commission to act on the application without

additional delay if it finds that the commission's failure to act

is arbitrary or unreasonable.

(d) Subsection (a)(2) does not prohibit the applicability of at

least the best available control technology to a new or modified

facility or federal source under Section 382.0518(b)(1).

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.10, eff.

Sept. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 485, Sec. 12,

eff. June 9, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.167,

eff. Sept. 1, 1995.

Sec. 382.0543. REVIEW AND RENEWAL OF FEDERAL OPERATING PERMIT.

(a) In accordance with Section 382.0541(a)(5), a federal

operating permit issued or renewed by the commission is subject

to review at least every five years after the date of issuance to

determine whether the authority to operate should be renewed.

(b) The commission by rule shall establish:

(1) the procedures for notifying a permit holder that the permit

is scheduled for review in accordance with this section;

(2) a deadline by which the holder of a permit must submit an

application for renewal of the permit that is between the date

six months before expiration of the permit and the date 18 months

before expiration of the permit;

(3) the general requirements for an application; and

(4) the procedures for reviewing and acting on a renewal

application.

(c) The commission promptly shall provide to the applicant

notice of whether the application is complete. Unless the

commission requests additional information or otherwise notifies

the applicant that the application is incomplete before the 61st

day after the commission receives an application, the application

shall be deemed complete.

(d) The commission shall take final action on a renewal

application for a federal operating permit within 18 months after

the date an application is determined to be administratively

complete. If the commission does not act on an application for

permit renewal within 18 months after the date on which the

commission receives an administratively complete application, a

person who participated in the public participation process or a

person affected by the commission's failure to act may obtain

judicial review under Section 382.032 at any time before the

commission takes final action.

(e) In determining whether and under which conditions a permit

should be renewed, the commission shall consider:

(1) all applicable requirements in Section 382.0542(a)(3); and

(2) whether the federal source is in compliance with this

chapter and the terms of the existing permit.

(f) The commission shall impose as terms and conditions in a

renewed federal operating permit any applicable requirements

under Title V of the federal Clean Air Act (42 U.S.C. Sections

7661-7661f). The terms or conditions of the renewed permit must

provide for compliance with any applicable requirement under

Title V of the federal Clean Air Act (42 U.S.C. Sections

7661-7661f). The commission may not impose requirements less

stringent than those of the existing permit unless the commission

determines that a proposed change will meet the requirements of

Section 382.0541.

(g) If the applicant submits a timely and complete application

for federal operating permit renewal, but the commission fails to

issue or deny the renewal permit before the end of the term of

the previous permit:

(1) all terms and conditions of the permit shall remain in

effect until the renewal permit has been issued or denied; and

(2) the applicant may continue to operate until the permit

renewal application is issued or denied, if the applicant submits

additional information that is requested in writing by the

commission that the commission needs to process the application

on or before the time specified in writing by the commission.

(h) This section does not affect the commission's authority to

begin an enforcement action under Sections 382.082-382.084.

Added by Acts 1993, 73rd Leg., ch. 485, Sec. 13, eff. June 9,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.167, eff.

Sept. 1, 1995.

Sec. 382.055. REVIEW AND RENEWAL OF PRECONSTRUCTION PERMIT. (a)

A preconstruction permit issued or renewed by the commission is

subject to review to determine whether the authority to operate

should be renewed according to the following schedule:

(1) a preconstruction permit issued before December 1, 1991, is

subject to review not later than 15 years after the date of

issuance;

(2) a preconstruction permit issued on or after December 1,

1991, is subject to review:

(A) every 10 years after the date of issuance; or

(B) on the filing of an application for an amendment to the

permit, if:

(i) the applicant is subject to Section 382.056;

(ii) the application is filed with the commission not more than

three years before the date the permit is scheduled to expire;

and

(iii) the applicant does not object to having the permit

subjected to review at that time; and

(3) for cause, a preconstruction permit issued on or after

December 1, 1991, for a facility at a nonfederal source may

contain a provision requiring the permit to be renewed at a

period of between five and 10 years.

(b) The commission by rule shall establish:

(1) a deadline by which the holder of a preconstruction permit

must submit an application to renew the permit;

(2) the general requirements for an application for renewal of a

preconstruction permit; and

(3) the procedures for reviewing and acting on renewal

applications.

(c) Not less than 180 days before the date on which the renewal

application is due, the commission shall provide written notice

to the permit holder, by registered or certified mail, that the

permit is scheduled for review in accordance with this section.

The notice must include a description of the procedure for filing

a renewal application and the information to be included in the

application.

(d) In determining whether and under which conditions a

preconstruction permit should be renewed, the commission shall

consider, at a minimum:

(1) the performance of the owner or operator of the facility

according to the method developed by the commission under Section

5.754, Water Code; and

(2) the condition and effectiveness of existing emission control

equipment and practices.

(e) The commission shall impose as a condition for renewal of a

preconstruction permit only those requirements the commission

determines to be economically reasonable and technically

practicable considering the age of the facility and the effect of

its emissions on the surrounding area. The commission may not

impose requirements more stringent than those of the existing

permit unless the commission determines that the requirements are

necessary to avoid a condition of air pollution or to ensure

compliance with otherwise applicable federal or state air quality

control requirements. The commission may not impose requirements

less stringent than those of the existing permit unless the

commission determines that a proposed change will meet the

requirements of Sections 382.0518 and 382.0541.

(f) On or before the 180th day after the date on which an

application for renewal is filed, the commission shall renew the

permit or, if the commission determines that the facility will

not meet the requirements for renewing the permit, shall:

(1) set out in a report to the applicant the basis for the

commission's determination; and

(2) establish a schedule, to which the applicant must adhere in

meeting the commission's requirements, that:

(A) includes a final date for meeting the commission's

requirements; and

(B) requires completion of that action as expeditiously as

possible.

(g) If the applicant meets the commission's requirements in

accordance with the schedule, the commission shall renew the

permit. If the applicant does not meet those requirements in

accordance with the schedule, the applicant must show in a

contested case proceeding why the permit should not expire

immediately. The applicant's permit is effective until:

(1) the final date specified by the commission's report to the

applicant;

(2) the existing permit is renewed; or

(3) the date specified by a commission order issued following a

contested case proceeding held under this section.

(h) If the holder of a preconstruction permit to whom the

commission has mailed notice under this section does not apply

for renewal of that permit by the date specified by the

commission under this section, the permit shall expire at the end

of the period described in Subsection (a).

(i) This section does not affect the commission's authority to

begin an enforcement action under Sections 382.082-382.084.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.11, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 485, Sec. 14, eff. June

9, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.167, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 149, Sec. 1, eff. May 19, 1995;

Acts 2001, 77th Leg., ch. 965, Sec. 16.14, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

168, Sec. 1, eff. May 22, 2007.

Sec. 382.056. NOTICE OF INTENT TO OBTAIN PERMIT OR PERMIT

REVIEW; HEARING. (a) Except as provided by Section 382.0518(h),

an applicant for a permit or permit amendment under Section

382.0518 or a permit renewal review under Section 382.055 shall

publish notice of intent to obtain the permit, permit amendment,

or permit review not later than the 30th day after the date the

commission determines the application to be administratively

complete. The commission by rule shall require an applicant for

a federal operating permit under Section 382.054 to publish

notice of intent to obtain a permit, permit amendment, or permit

review consistent with federal requirements and with the

requirements of Subsection (b). The applicant shall publish the

notice at least once in a newspaper of general circulation in the

municipality in which the facility or federal source is located

or is proposed to be located or in the municipality nearest to

the location or proposed location of the facility or federal

source. If the elementary or middle school nearest to the

facility or proposed facility provides a bilingual education

program as required by Subchapter B, Chapter 29, Education Code,

the applicant shall also publish the notice at least once in an

additional publication of general circulation in the municipality

or county in which the facility is located or proposed to be

located that is published in the language taught in the bilingual

education program. This requirement is waived if such a

publication does not exist or if the publisher refuses to publish

the notice. The commission by rule shall prescribe the form and

content of the notice and when notice must be published. The

commission may require publication of additional notice. The

commission by rule shall prescribe alternative procedures for

publication of the notice in a newspaper if the applicant is a

small business stationary source as defined by Section 5.135,

Water Code, and will not have a significant effect on air

quality. The alternative procedures must be cost-effective while

ensuring adequate notice. Notice required to be published under

this section shall only be required to be published in the United

States.

(b) The notice must include:

(1) a description of the location or proposed location of the

facility or federal source;

(2) the location at which a copy of the application is available

for review and copying as provided by Subsection (d);

(3) a description, including a telephone number, of the manner

in which the commission may be contacted for further information;

(4) a description, including a telephone number, of the manner

in which the applicant may be contacted for further information;

(5) a description of the procedural rights and obligations of

the public, printed in a font style or size that clearly provides

emphasis and distinguishes it from the remainder of the notice,

that includes a statement that a person who may be affected by

emissions of air contaminants from the facility, proposed

facility, or federal source is entitled to request a hearing from

the commission;

(6) a description of the procedure by which a person may be

placed on a mailing list in order to receive additional

information about the application;

(7) the time and location of any public meeting to be held under

Subsection (e); and

(8) any other information the commission by rule requires.

(c) At the site of a facility, proposed facility, or federal

source for which an applicant is required to publish notice under

this section, the applicant shall place a sign declaring the

filing of an application for a permit or permit review for a

facility at the site and stating the manner in which the

commission may be contacted for further information. The

commission shall adopt any rule necessary to carry out this

subsection.

(d) The applicant shall make a copy of the application available

for review and copying at a public place in the county in which

the facility or federal source is located or proposed to be

located.

(e) The applicant, in cooperation with the executive director,

may hold a public meeting in the county in which the facility or

federal source is located or proposed to be located in order to

inform the public about the application and obtain public input.

(f) The executive director shall conduct a technical review of

and issue a preliminary decision on the application.

(g) If, in response to the notice published under Subsection (a)

for a permit or permit amendment under Section 382.0518 or a

permit renewal review under Section 382.055, a person requests

during the period provided by commission rule that the commission

hold a public hearing and the request is not withdrawn before the

date the preliminary decision is issued, the applicant shall

publish notice of the preliminary decision in a newspaper, and

the commission shall seek public comment on the preliminary

decision. The commission shall consider the request for public

hearing under the procedures provided by Subsections (i)-(n). The

commission may not seek further public comment or hold a public

hearing under the procedures provided by Subsections (i)-(n) in

response to a request for a public hearing on an amendment,

modification, or renewal that would not result in an increase in

allowable emissions and would not result in the emission of an

air contaminant not previously emitted.

(h) If, in response to the notice published under Subsection (a)

for a permit under Section 382.054, a person requests during the

public comment period provided by commission rule that the

commission hold a public hearing, the commission shall consider

the request under the procedures provided by Section 382.0561 and

not under the procedures provided by Subsections (i)-(n).

(i) The commission by rule shall establish the form and content

of the notice, the manner of publication, and the duration of the

public comment period. The notice must include:

(1) the information required by Subsection (b);

(2) a summary of the preliminary decision;

(3) the location at which a copy of the preliminary decision is

available for review and copying as provided by Subsection (j);

(4) a description of the manner in which comments regarding the

preliminary decision may be submitted; and

(5) any other information the commission by rule requires.

(j) The applicant shall make a copy of the preliminary decision

available for review and copying at a public place in the county

in which the facility is located or proposed to be located.

(k) During the public comment period, the executive director may

hold one or more public meetings in the county in which the

facility is located or proposed to be located. The executive

director shall hold a public meeting:

(1) on the request of a member of the legislature who represents

the general area in which the facility is located or proposed to

be located; or

(2) if the executive director determines that there is

substantial public interest in the proposed activity.

(k-1) A permit applicant or the applicant's designated

representative is required to attend a public meeting held under

this section and must make a reasonable effort to respond to

questions relevant to the permit application at the meeting.

(l) The executive director, in accordance with procedures

adopted by the commission by rule, shall file with the chief

clerk of the commission a response to each relevant and material

public comment on the preliminary decision filed during the

public comment period.

(m) The chief clerk of the commission shall transmit the

executive director's decision, the executive director's response

to public comments, and instructions for requesting that the

commission reconsider the executive director's decision or hold a

contested case hearing to:

(1) the applicant;

(2) any person who submitted comments during the public comment

period;

(3) any person who requested to be on the mailing list for the

permit action; and

(4) any person who timely filed a request for a public hearing

in response to the notice published under Subsection (a).

(n) Except as provided by Section 382.0561, the commission shall

consider a request that the commission reconsider the executive

director's decision or hold a public hearing in accordance with

the procedures provided by Sections 5.556 and 5.557, Water Code.

(o) Notwithstanding other provisions of this chapter, the

commission may hold a hearing on a permit amendment,

modification, or renewal if the commission determines that the

application involves a facility for which the applicant's

compliance history is in the lowest classification under Sections

5.753 and 5.754, Water Code, and rules adopted and procedures

developed under those sections.

(p) The commission by rule shall provide for additional notice,

opportunity for public comment, or opportunity for public hearing

to the extent necessary to satisfy a requirement to obtain or

maintain delegation or approval of a federal program.

(q) The department shall establish rules to ensure that a permit

applicant complies with the notice requirement under Subsection

(a).

(r) This section does not apply to:

(1) the relocation or change of location of a portable facility

to a site where a portable facility has been located at the

proposed site at any time during the previous two years;

(2) a facility located temporarily in the right-of-way, or

contiguous to the right-of-way, of a public works project; or

(3) a facility described by Section 382.065(c), unless that

facility is in a county with a population of 2.4 million or more

or in a county adjacent to such a county.

(s) For any permit application subject to this section, the

measurement of distances to determine compliance with any

location or distance restriction required by this chapter shall

be taken toward structures that are in use as of the date that

the application is filed with the commission.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.12, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 485, Sec. 15, eff. June

9, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.167, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 149, Sec. 2, eff. May 19, 1995;

Acts 1997, 75th Leg., ch. 165, Sec. 6.42, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 62, Sec. 11.04(c), eff. Sept. 1, 1999;

Acts 1999, 76th Leg., ch. 1350, Sec. 5, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 935, Sec. 4, eff. June 14, 2001; Acts 2001,

77th Leg., ch. 965, Sec. 2.02, 16.15, eff. Sept. 1, 2001; Acts

2001, 77th Leg., ch. 1327, Sec. 3, eff. Sept. 1, 2001; Acts 2003,

78th Leg., ch. 226, Sec. 1, eff. June 18, 2003; Acts 2003, 78th

Leg., ch. 1054, Sec. 1, eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 9.0035(e), eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

809, Sec. 1, eff. September 1, 2009.

Sec. 382.0561. FEDERAL OPERATING PERMIT: HEARING. (a) Public

hearings on applications for issuance, revision, reopening, or

renewal of a federal operating permit shall be conducted under

this section only and not under Chapter 2001, Government Code.

(b) On determination that an application for a federal operating

permit under Sections 382.054-382.0542 or a renewal of a federal

operating permit under Section 382.0543 is administratively

complete and before the beginning of the public comment period,

the commission or its designee shall prepare a draft permit.

(c) The commission or its designee shall hold a public hearing

on a federal operating permit, a reopening of a federal operating

permit, or renewal application before granting the permit or

renewal if within the public comment period a person who may be

affected by the emissions or a member of the legislature from the

general area in which the facility is located requests a hearing.

The commission or its designee is not required to hold a hearing

if the basis of the request by a person who may be affected is

determined to be unreasonable.

(d) The following shall be available for public inspection in at

least one location in the general area where the facility is

located:

(1) information submitted by the application, subject to

applicable confidentiality laws;

(2) the executive director's analysis of the proposed action;

and

(3) a copy of the draft permit.

(e) The commission or its designee shall hold a public comment

period on a federal operating permit application, a federal

operating permit reopening application, or a federal operating

permit renewal application under Sections 382.054-382.0542 or

382.0543. Any person may submit a written statement to the

commission during the public comment period. The commission or

its designee shall receive public comment for 30 days after the

date on which notice of the public comment period is published.

The commission or its designee may extend or reopen the comment

period if the executive director finds an extension or reopening

to be appropriate.

(f) Notice of the public comment period and opportunity for a

hearing under this section shall be published in accordance with

Section 382.056.

(g) Any person may submit an oral or written statement

concerning the application at the hearing. The individual holding

the hearing may set reasonable limits on the time allowed for

oral statements at the hearing. The public comment period extends

to the close of the hearing and may be further extended or

reopened if the commission or its designee finds an extension or

reopening to be appropriate.

(h) Any person, including the applicant, who believes that any

condition of the draft permit is inappropriate or that the

preliminary decision of the commission or its designee to issue

or deny a permit is inappropriate must raise all reasonably

ascertainable issues and submit all reasonably available

arguments supporting that position by the end of the public

comment period.

(i) The commission or its designee shall consider all comments

received during the public comment period and at the public

hearing in determining whether to issue the permit and what

conditions should be included if a permit is issued.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.13, eff.

Sept. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 485, Sec. 16,

eff. June 9, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

11.168, eff. Sept. 1, 1995.

Sec. 382.0562. NOTICE OF DECISION. (a) The commission or its

designee shall send notice of a proposed final action on a

federal operating permit by first-class mail to the applicant and

all persons who comment during the public comment period or at

the public hearing. The notice shall include a response to any

comment submitted during the public comment period and shall

identify any change in the conditions of the draft permit and the

reasons for the change.

(b) The notice required by Subsection (a) shall:

(1) state that any person affected by the decision of the

commission or its designee may petition the administrator in

accordance with Section 382.0563 and rules adopted under that

section;

(2) state the date by which the petition must be filed; and

(3) explain the petition process.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.13, eff.

Sept. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 485, Sec. 17,

eff. June 9, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.169,

eff. Sept. 1, 1995.

Sec. 382.0563. PUBLIC PETITION TO THE ADMINISTRATOR. (a) The

commission by rule may provide for public petitions to the

administrator in accordance with Section 505 of the federal Clean

Air Act (42 U.S.C. Section 7661d).

(b) The petition for review to the administrator under this

section does not affect:

(1) a permit issued by the commission or its designee; or

(2) the finality of the commission's or its designee's action

for purposes of an appeal under Section 382.032.

(c) The commission or its designee shall resolve any objection

that the United States Environmental Protection Agency makes and

terminate, modify, or revoke and reissue the permit in accordance

with the objection not later than the 90th day after the date the

commission receives the objection.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.13.

Amended by Acts 1993, 73rd Leg., ch. 485, Sec. 18, eff. June 9,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.169, eff. Sept. 1,

1995.

Sec. 382.0564. NOTIFICATION TO OTHER GOVERNMENTAL ENTITIES. The

commission by rule may allow for notification of and review by

the administrator and affected states of permit applications,

revisions, renewals, or draft permits prepared under Sections

382.054-382.0543.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.13, eff.

Sept. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 485, Sec. 19,

eff. June 9, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.169,

eff. Sept. 1, 1995.

Sec. 382.0565. CLEAN COAL PROJECT PERMITTING PROCEDURE. (a)

The United States Department of Energy may specify the FutureGen

emissions profile for a project in that department's request for

proposals or request for a contract. If the United States

Department of Energy does not specify in a request for proposals

or a request for a contract the FutureGen emissions profile, the

profile means emissions of air contaminants at a component of the

FutureGen project, as defined by Section 5.001, Water Code, that

equal not more than:

(1) one percent of the average sulphur content of the coal or

coals used for the generation of electricity at the component;

(2) 10 percent of the average mercury content of the coal or

coals used for the generation of electricity at the component;

(3) 0.05 pounds of nitrogen oxides per million British thermal

units of energy produced at the component; and

(4) 0.005 pounds of particulate matter per million British

thermal units of energy produced at the component.

(b) As authorized by federal law, the commission by rule shall

implement reasonably streamlined processes for issuing permits

required to construct a component of the FutureGen project

designed to meet the FutureGen emissions profile.

(c) When acting under a rule adopted under Subsection (b), the

commission shall use public meetings, informal conferences, or

advisory committees to gather the opinions and advice of

interested persons.

(d) The permit processes authorized by this section are not

subject to the requirements relating to a contested case hearing

under this chapter, Chapter 5, Water Code, or Subchapters C-G,

Chapter 2001, Government Code.

(e) This section does not apply to an application for a permit

to construct or modify a new or existing coal-fired electric

generating facility that will use pulverized or supercritical

pulverized coal.

Added by Acts 2005, 79th Leg., Ch.

1097, Sec. 3, eff. June 18, 2005.

Sec. 382.0566. ADVANCED CLEAN ENERGY PROJECT PERMITTING

PROCEDURE. (a) As authorized by federal law, not later than

nine months after the executive director declares an application

for a permit under this chapter for an advanced clean energy

project to be administratively complete, the executive director

shall complete its technical review of the application.

(b) The commission shall issue a final order issuing or denying

the permit not later than nine months after the executive

director declares the application technically complete. The

commission may extend the deadline set out in this subsection up

to three months if it determines that the number of complex

pending applications for permits under this chapter will prevent

the commission from meeting the deadline imposed by this

subsection without creating an extraordinary burden on the

resources of the commission.

(c) The permit process authorized by this section is subject to

the requirements relating to a contested case hearing under this

chapter, Chapter 5, Water Code, or Subchapters C-G, Chapter 2001,

Government Code, as applicable.

(d) The commission shall adopt rules to implement this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1277, Sec. 3, eff. September 1, 2007.

Sec. 382.0567. PROOF THAT TECHNOLOGY IS COMMERCIALLY FEASIBLE

NOT REQUIRED; CONSIDERATION OF TECHNOLOGY TO BE ACHIEVABLE FOR

CERTAIN PURPOSES PROHIBITED. (a) An applicant for a permit

under this chapter for a project in connection with which

advanced clean energy technology, federally qualified clean coal

technology, or another technology is proposed to be used is not

required to prove, as part of an analysis of whether the project

will use the best available control technology or reduce

emissions to the lowest achievable rate, that the technology

proposed to be used has been demonstrated to be feasible in a

commercial operation.

(b) The commission may not consider any technology or level of

emission reduction to be achievable for purposes of a best

available control technology analysis or lowest achievable

emission rate analysis conducted by the commission under another

provision of this chapter solely because the technology is used

or the emission reduction is achieved by a facility receiving an

incentive as an advanced clean energy project or new technology

project, as described by Section 391.002.

Added by Acts 2007, 80th Leg., R.S., Ch.

1277, Sec. 3, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 4, eff. September 1, 2009.

Sec. 382.057. EXEMPTION. (a) Consistent with Section 382.0511,

the commission by rule may exempt from the requirements of

Section 382.0518 changes within any facility if it is found on

investigation that such changes will not make a significant

contribution of air contaminants to the atmosphere. The

commission by rule shall exempt from the requirements of Section

382.0518 or issue a standard permit for the installation of

emission control equipment that constitutes a modification or a

new facility, subject to such conditions restricting the

applicability of such exemption or standard permit that the

commission deems necessary to accomplish the intent of this

chapter. The commission may not exempt any modification of an

existing facility defined as "major" under any applicable

preconstruction permitting requirements of the federal Clean Air

Act or regulations adopted under that Act. Nothing in this

subsection shall be construed to limit the commission's general

power to control the state's air quality under Section

382.011(a).

(b) The commission shall adopt rules specifically defining the

terms and conditions for an exemption under this section in a

nonattainment area as defined by Title I of the federal Clean Air

Act (42 U.S.C. Section 7401 et seq.).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.14, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 485, Sec. 20, eff. June

9, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.169, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 1125, Sec. 1, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 406, Sec. 6, eff. Aug. 30, 1999.

Sec. 382.058. NOTICE OF AND HEARING ON CONSTRUCTION OF CONCRETE

PLANT UNDER PERMIT BY RULE, STANDARD PERMIT, OR EXEMPTION. (a)

A person may not begin construction on any concrete plant that

performs wet batching, dry batching, or central mixing under a

standard permit under Section 382.05195 or a permit by rule

adopted by the commission under Section 382.05196 unless the

person has complied with the notice and opportunity for hearing

provisions under Section 382.056.

(b) This section does not apply to a concrete plant located

temporarily in the right-of-way, or contiguous to the

right-of-way, of a public works project.

(c) For purposes of this section, only those persons actually

residing in a permanent residence within 440 yards of the

proposed plant may request a hearing under Section 382.056 as a

person who may be affected.

(d) If the commission considers air dispersion modeling

information in the course of adopting an exemption under Section

382.057 for a concrete plant that performs wet batching, dry

batching, or central mixing, the commission may not require that

a person who qualifies for the exemption conduct air dispersion

modeling before beginning construction of a concrete plant, and

evidence regarding air dispersion modeling may not be submitted

at a hearing under Section 382.056.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.169, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 391, Sec. 1, 2, eff. Aug. 30,

1999; Acts 1999, 76th Leg., ch. 406, Sec. 7, eff. Aug. 30, 1999;

Acts 2001, 77th Leg., ch. 1420, Sec. 10.002, eff. Sept. 1, 2001.

Sec. 382.0591. DENIAL OF APPLICATION FOR PERMIT; ASSISTANCE

PROVIDED BY FORMER OR CURRENT EMPLOYEES. (a) The commission

shall deny an application for the issuance, amendment, renewal,

or transfer of a permit and may not issue, amend, renew, or

transfer the permit if the commission determines that:

(1) a former employee participated personally and substantially

as an employee in the commission's review, evaluation, or

processing of the application before leaving employment with the

commission; and

(2) after leaving employment with the commission, that former

employee provided assistance to the applicant for the issuance,

amendment, renewal, or transfer of the permit, including

assistance with preparation or presentation of the application or

legal representation of the applicant.

(b) The commission or the executive director may not issue a

federal operating permit for a solid waste incineration unit if a

member of the commission or the executive director is also

responsible in whole or in part for the design and construction

or the operation of the unit.

(c) The commission shall provide an opportunity for a hearing to

an applicant before denying an application under this section.

(d) Action taken under this section does not prejudice any

application other than an application in which the former

employee provided assistance.

(e) In this section, "former employee" means a person:

(1) who was previously employed by the commission as a

supervisory or exempt employee; and

(2) whose duties during employment with the commission included

involvement in or supervision of the commission's review,

evaluation, or processing of applications.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 140, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 485, Sec. 22, eff.

June 9, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.170, eff.

Sept. 1, 1995.

Sec. 382.061. DELEGATION OF POWERS AND DUTIES. (a) The

commission may delegate to the executive director the powers and

duties under Sections 382.051-382.0563 and 382.059, except for

the adoption of rules.

(b) An applicant or a person affected by a decision of the

executive director may appeal to the commission any decision made

by the executive director, with the exception of a decision

regarding a federal operating permit, under Sections

382.051-382.055 and 382.059.

(c) Any person, including the applicant, affected by a decision

of the executive director regarding federal operating permits

may:

(1) petition the administrator in accordance with rules adopted

under Section 382.0563; or

(2) file a petition for judicial review under Section 382.032.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.16, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 485, Sec. 23, eff. June

9, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.171, eff. Sept. 1,

1995.

Sec. 382.062. APPLICATION, PERMIT, AND INSPECTION FEES. (a)

The commission shall adopt, charge, and collect a fee for:

(1) each application for:

(A) a permit or permit amendment, revision, or modification not

subject to Title IV or V of the federal Clean Air Act (42 U.S.C.

Sections 7651 et seq. and 7661 et seq.);

(B) a renewal review of a permit issued under Section 382.0518

not subject to Title IV or V of the federal Clean Air Act;

(2) inspections of a federal source performed to enforce this

chapter or rules adopted by the commission under this chapter

until the federal source is required to obtain an operating

permit under Section 382.054; and

(3) inspections performed to enforce this chapter or rules

adopted by the commission under this chapter at a facility not

required to obtain an operating permit under Section 382.054.

(b) The commission may adopt rules relating to charging and

collecting a fee for an exemption, for a permit, for a permit by

rule, for a voluntary emissions reduction permit, for a multiple

plant permit, or for a standard permit and for a variance.

(c) For purposes of the fees, the commission shall treat two or

more facilities that compose an integrated system or process as a

single facility if a structure, device, item of equipment, or

enclosure that constitutes or contains a given stationary source

operates in conjunction with and is functionally integrated with

one or more other similar structures, devices, items of

equipment, or enclosures.

(d) A fee assessed under this section may not be less than $25

or more than $75,000.

(e) The commission by rule shall establish the fees to be

collected under Subsection (a) in amounts sufficient to recover:

(1) the reasonable costs to review and act on a variance

application and enforce the terms and conditions of the variance;

and

(2) not less than 50 percent of the commission's actual annual

expenditures to:

(A) review and act on permits or special permits;

(B) amend and review permits;

(C) inspect permitted, exempted, and specially permitted

facilities; and

(D) enforce the rules and orders adopted and permits, special

permits, and exemptions issued under this chapter, excluding

rules and orders adopted and permits required under Title IV or V

of the federal Clean Air Act (42 U.S.C. Sections 7651 et seq. and

7661 et seq.).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.18, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 485, Sec. 24, eff. June

9, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.172, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 406, Sec. 8, eff. Aug. 30, 1999.

Sec. 382.0621. OPERATING PERMIT FEE. (a) The commission shall

adopt, charge, and collect an annual fee based on emissions for

each source that either:

(1) is subject to permitting requirements of Title IV or V of

the federal Clean Air Act Amendments of 1990 (Pub.L. No.

101-549); or

(2) is based on plant operations, and the rate of emissions at

the time the fee is due would be subject to the permitting

requirements if the requirements were in effect on that date.

(b) Fees imposed under this section shall be at least sufficient

to cover all reasonably necessary direct and indirect costs of

developing and administering the permit program under Titles IV

and V of the federal Clean Air Act Amendments of 1990 (Pub.L. No.

101-549), including the reasonable costs of:

(1) reviewing and acting on any application for a Title IV or V

permit;

(2) implementing and enforcing the terms and conditions of a

Title IV or V permit, excluding any court costs or other costs

associated with any enforcement action;

(3) emissions and ambient monitoring;

(4) preparing generally applicable regulations or guidance;

(5) modeling, analyses, and demonstrations; and

(6) preparing inventories and tracking emissions.

(c) The commission by rule may provide for the automatic annual

increase of fees imposed under this section by the percentage, if

any, by which the consumer price index for the preceding calendar

year exceeds the consumer price index for calendar year 1989. For

purposes of this subsection:

(1) the consumer price index for any calendar year is the

average of the Consumer Price Index for All Urban Consumers

published by the United States Department of Labor as of the

close of the 12-month period ending on August 31 of each calendar

year; and

(2) the revision of the consumer price index that is most

consistent with the consumer price index for calendar year 1989

shall be used.

(d) Except as provided by this section, the commission may not

impose a fee for any amount of emissions of an air contaminant

regulated under the federal Clean Air Act Amendments of 1990

(Pub.L. No. 101-549) in excess of 4,000 tons per year from any

source. On and after September 1, 2001, for a facility that is

not subject to the requirement to obtain a permit under Section

382.0518(g) that does not have a permit application pending, the

commission shall:

(1) impose a fee under this section for all emissions, including

emissions in excess of 4,000 tons; and

(2) treble the amount of the fee imposed for emissions in excess

of 4,000 tons each fiscal year.

(e) This section does not restrict the authority of the

commission under Section 382.062 to impose fees on sources not

subject to the permitting requirements of Title IV or V of the

federal Clean Air Act Amendments of 1990 (Pub.L. No. 101-549).

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.19, eff.

Sept. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

11.173, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 406, Sec.

9, eff. Aug. 30, 1999.

Sec. 382.0622. CLEAN AIR ACT FEES. (a) Clean Air Act fees

consist of:

(1) fees collected by the commission under Sections 382.062,

382.0621, 382.202, and 382.302 and as otherwise provided by law;

(2) $2 of each advance payment collected by the Department of

Public Safety for inspection certificates for vehicles other than

mopeds under Section 548.501, Transportation Code; and

(3) fees collected that are required under Section 185 of the

federal Clean Air Act (42 U.S.C. Section 7511d).

(b) Except as provided by Subsection (b-1), Clean Air Act fees

shall be deposited in the state treasury to the credit of the

clean air account and shall be used to safeguard the air

resources of the state.

(b-1) Fees collected under Section 382.0621(a) on or after

September 1, 2003, shall be deposited in the state treasury to

the credit of the operating permit fees account. Fees collected

under Section 382.0621(a) may not be commingled with any fees in

the clean air account or with any other money in the state

treasury.

(b-2) Money in the operating permit fees account established

under Subsection (b-1) may be appropriated to the commission only

to cover the costs of developing and administering the federal

permit programs under Title IV or V of the federal Clean Air Act

(42 U.S.C. Section 7651 et seq. and Section 7661 et seq.).

(b-3) Section 403.095, Government Code, does not apply to the

operating permit fees account established under Subsection (b-1),

and any balance remaining in the operating permit fees account at

the end of a fiscal year shall be left in the account and used in

the next or subsequent fiscal years only for the purposes stated

in Subsection (b-2).

(c) The commission shall request the appropriation of sufficient

money to safeguard the air resources of the state, including

payments to the Public Safety Commission for incidental costs of

administering the vehicle emissions inspection and maintenance

program, except that after the date of delegation of the state's

permitting program under Title V of the federal Clean Air Act (42

U.S.C. Sections 7661 et seq.), fees collected under Section

382.0621(a) may be appropriated only to cover costs of developing

and administering the federal permit program under Titles IV and

V of the federal Clean Air Act (42 U.S.C. Sections 7651 et seq.

and 7661 et seq.).

(d)(1) Through the option of contracting for air pollution

control services, including but not limited to compliance and

permit inspections and complaint response, the commission may

utilize appropriated money to purchase services from units of

local government meeting each of the following criteria:

(A) the unit of local government received federal fiscal year

1990 funds from the United States Environmental Protection Agency

pursuant to Section 105 of the federal Clean Air Act (42 U.S.C.

Section 7405) for the operation of an air pollution program by

formal agreement;

(B) the local unit of government is in a federally designated

nonattainment area subject to implementation plan requirements,

including automobile emission inspection and maintenance

programs, under Title I of the federal Clean Air Act (42 U.S.C.

Sections 7401-7515); and

(C) the local unit of government has not caused the United

States Environmental Protection Agency to provide written

notification that a deficiency in the quality or quantity of

services provided by its air pollution program is jeopardizing

compliance with a state implementation plan, a federal program

delegation agreement, or any other federal requirement for which

federal sanctions can be imposed.

(2) The commission may request appropriations of sufficient

money to contract for services of local units of government

meeting the eligibility criteria of this subsection to ensure

that the combination of federal and state funds annually

available for an air pollution program is equal to or greater

than the program costs for the operation of an air quality

program by the local unit of government. The commission is

encouraged to fund an air pollution program operated by a local

unit of government meeting the eligibility criteria of this

subsection in a manner the commission deems an effective means of

addressing federal and state requirements. The services to be

provided by an eligible local unit of government under a

contractual arrangement under this subsection shall be at least

equal in quality and quantity to the services the local unit of

government committed to provide in agreements under which it

received its federal 1990 air pollution grant. The commission and

the local units of government meeting the eligibility criteria of

this subsection may agree to more extensive contractual

arrangements.

(3) Nothing in this subsection shall prohibit a local unit of

government from voluntarily discontinuing an air pollution

program and thereby relinquishing this responsibility to the

state.

(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 262, Sec.

1.10(1), eff. June 8, 2007.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.20, eff.

Sept. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 485, Sec. 25,

eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.174,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 30.209,

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 333, Sec. 74, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1075, Sec. 2, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 203, Sec. 2, eff. June 10,

2003; Acts 2003, 78th Leg., ch. 552, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

958, Sec. 1, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 1.02, eff. June 8, 2007.

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 1.10(1), eff. June 8, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 11, eff. September 1, 2009.

Sec. 382.063. ISSUANCE OF EMERGENCY ORDER BECAUSE OF

CATASTROPHE. (a) The commission may issue an emergency order

because of catastrophe under Section 5.515, Water Code.

(b) In this section, "catastrophe" means an unforeseen event,

including an act of God, an act of war, severe weather,

explosions, fire, or similar occurrences beyond the reasonable

control of the operator that makes a facility or its functionally

related appurtenances inoperable.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), 11.175,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 44, eff.

Sept. 1, 1997.

Sec. 382.064. INITIAL APPLICATION DATE. An application for a

federal operating permit is not required to be submitted to the

commission before the approval of the Title V permitting program

by the United States Environmental Protection Agency.

Added by Acts 1993, 73rd Leg., ch. 485, Sec. 26, eff. June 9,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.176, eff.

Sept. 1, 1995.

Sec. 382.065. CERTAIN LOCATIONS FOR OPERATING CONCRETE CRUSHING

FACILITY PROHIBITED. (a) The commission by rule shall prohibit

the operation of a concrete crushing facility within 440 yards of

a building in use as a single or multifamily residence, school,

or place of worship at the time the application for a permit to

operate the facility at a site near the residence, school, or

place of worship is filed with the commission. The measurement of

distance for purposes of this subsection shall be taken from the

point on the concrete crushing facility that is nearest to the

residence, school, or place of worship toward the point on the

residence, school, or place of worship that is nearest the

concrete crushing facility.

(b) Subsection (a) does not apply to a concrete crushing

facility:

(1) at a location for which commission authorization for the

operation of a concrete crushing facility was in effect on

September 1, 2001; or

(2) at a location that satisfies the distance requirements of

Subsection (a) at the time the application for the initial

authorization for the operation of that facility at that location

is filed with the commission, provided that the authorization is

granted and maintained, regardless of whether a single or

multifamily residence, school, or place of worship is

subsequently built or put to use within 440 yards of the

facility.

(c) Except as provided by Subsection (d), Subsection (a) does

not apply to a concrete crushing facility that:

(1) is engaged in crushing concrete and other materials produced

by the demolition of a structure at the location of the structure

and the concrete and other materials are being crushed primarily

for use at that location;

(2) operates at that location for not more than 180 days;

(3) the commission determines will cause no adverse

environmental or health effects by operating at that location;

and

(4) complies with conditions stated in commission rules,

including operating conditions.

(d) Notwithstanding Subsection (c), Subsection (a) applies to a

concrete crushing facility in a county with a population of 2.4

million or more or in a county adjacent to such a county.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 5.07, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1054, Sec. 2, eff.

June 20, 2003.

Sec. 382.066. SHIPYARD FACILITIES. (a) In this section,

"shipyard" means a shipbuilding or ship repair operation.

(b) In determining whether to issue, or in conducting a review

of, a permit or other authorization issued or adopted under this

chapter for a shipyard, the commission:

(1) may not require and may not consider air dispersion modeling

results predicting ambient concentrations of noncriteria

pollutants over coastal waters of the state; and

(2) shall determine compliance with noncriteria ambient air

pollutant standards and guidelines according to the land-based

off-property concentrations of air contaminants.

(c) This section does not limit the commission's authority to

take an enforcement action in response to a condition that

constitutes a nuisance.

Added by Acts 2001, 77th Leg., ch. 1166, Sec. 1, eff. Sept. 1,

2001. Renumbered from Health & Safety Code Sec. 382.065 by

Acts 2003, 78th Leg., ch. 1275, Sec. 2(94), eff. Sept. 1, 2003.

Sec. 382.068. POULTRY FACILITY ODOR; RESPONSE TO COMPLAINTS.

(a) In this section, "poultry facility" and "poultry litter"

have the meanings assigned by Section 26.301, Water Code.

(b) The commission shall respond and investigate not later than

18 hours after receiving:

(1) a second complaint against a poultry facility concerning

odor associated with:

(A) the facility; or

(B) the application of poultry litter to land by the poultry

facility; or

(2) a complaint concerning odor from a poultry facility at which

the commission has substantiated odor nuisance conditions in the

previous 12 months.

(c) If after the investigation the commission determines that a

poultry facility is violating the terms of its air quality

authorization or is creating a nuisance, the commission shall

issue a notice of violation.

(d) The commission by rule or order shall require the owner or

operator of a poultry facility for which the commission has

issued three notices of violation under this section during a

12-month period to enter into a comprehensive compliance

agreement with the commission. The compliance agreement must

include an odor control plan that the executive director

determines is sufficient to control odors.

(e) The owner or operator of a new poultry facility shall

complete a poultry facility training course on the prevention of

poultry facility odor nuisances from the poultry science unit of

the Texas AgriLife Extension Service not later than the 90th day

after the date the facility first accepts poultry to raise. The

owner or operator of a new poultry facility shall maintain

records of the training and make the records available to the

commission for inspection.

(f) The poultry science unit of the Texas AgriLife Extension

Service may charge an owner or operator of a poultry facility a

training fee to offset the direct cost of providing the training.

Added by Acts 2009, 81st Leg., R.S., Ch.

1386, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. PENALTIES AND ENFORCEMENT

Sec. 382.085. UNAUTHORIZED EMISSIONS PROHIBITED. (a) Except as

authorized by a commission rule or order, a person may not cause,

suffer, allow, or permit the emission of any air contaminant or

the performance of any activity that causes or contributes to, or

that will cause or contribute to, air pollution.

(b) A person may not cause, suffer, allow, or permit the

emission of any air contaminant or the performance of any

activity in violation of this chapter or of any commission rule

or order.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.180, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 45, eff. Sept. 1,

1997.

SUBCHAPTER E. AUTHORITY OF LOCAL GOVERNMENTS

Sec. 382.111. INSPECTIONS; POWER TO ENTER PROPERTY. (a) A

local government has the same power and is subject to the same

restrictions as the commission under Section 382.015 to inspect

the air and to enter public or private property in its

territorial jurisdiction to determine if:

(1) the level of air contaminants in an area in its territorial

jurisdiction and the emissions from a source meet the levels set

by:

(A) the commission; or

(B) a municipality's governing body under Section 382.113; or

(2) a person is complying with this chapter or a rule, variance,

or order issued by the commission.

(b) A local government shall send the results of its inspections

to the commission when requested by the commission.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.187, eff. Sept.

1, 1995.

Sec. 382.112. RECOMMENDATIONS TO COMMISSION. A local government

may make recommendations to the commission concerning a rule,

determination, variance, or order of the commission that affects

an area in the local government's territorial jurisdiction. The

commission shall give maximum consideration to a local

government's recommendations.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.187, eff. Sept.

1, 1995.

Sec. 382.113. AUTHORITY OF MUNICIPALITIES. (a) Subject to

Section 381.002, a municipality has the powers and rights as are

otherwise vested by law in the municipality to:

(1) abate a nuisance; and

(2) enact and enforce an ordinance for the control and abatement

of air pollution, or any other ordinance, not inconsistent with

this chapter or the commission's rules or orders.

(b) An ordinance enacted by a municipality must be consistent

with this chapter and the commission's rules and orders and may

not make unlawful a condition or act approved or authorized under

this chapter or the commission's rules or orders.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.187, eff. Sept.

1, 1995.

Sec. 382.115. COOPERATIVE AGREEMENTS. A local government may

execute cooperative agreements with the commission or other local

governments:

(1) to provide for the performance of air quality management,

inspection, and enforcement functions and to provide technical

aid and educational services to a party to the agreement; and

(2) for the transfer of money or property from a party to the

agreement to another party to the agreement for the purpose of

air quality management, inspection, enforcement, technical aid,

and education.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.189, eff. Sept.

1, 1995.

SUBCHAPTER G. VEHICLE EMISSIONS

Sec. 382.201. DEFINITIONS. In this subchapter:

(1) "Affected county" means a county with a motor vehicle

emissions inspection and maintenance program established under

Section 548.301, Transportation Code.

(2) "Commercial vehicle" means a vehicle that is owned or leased

in the regular course of business of a commercial or business

entity.

(3) "Fleet vehicle" means a motor vehicle operated as one of a

group that consists of more than 10 motor vehicles and that is

owned and operated by a public or commercial entity or by a

private entity other than a single household.

(4) "Participating county" means an affected county in which the

commissioners court by resolution has chosen to implement a

low-income vehicle repair assistance, retrofit, and accelerated

vehicle retirement program authorized by Section 382.209.

(5) "Retrofit" means to equip, or the equipping of, an engine or

an exhaust or fuel system with new, emissions-reducing parts or

equipment designed to reduce air emissions and improve air

quality, after the manufacture of the original engine or exhaust

or fuel system, so long as the parts or equipment allow the

vehicle to meet or exceed state and federal air emissions

reduction standards.

(6) "Retrofit equipment" means emissions-reducing equipment

designed to reduce air emissions and improve air quality that is

installed after the manufacture of the original engine or exhaust

or fuel system.

(7) "Vehicle" includes a fleet vehicle.

Added by Acts 2001, 77th Leg., ch. 1075, Sec. 1, eff. Sept. 1,

2001.

Sec. 382.202. VEHICLE EMISSIONS INSPECTION AND MAINTENANCE

PROGRAM. (a) The commission by resolution may request the

Public Safety Commission to establish a vehicle emissions

inspection and maintenance program under Subchapter F, Chapter

548, Transportation Code, in accordance with this section and

rules adopted under this section. The commission by rule may

establish, implement, and administer a program requiring

emissions-related inspections of motor vehicles to be performed

at inspection facilities consistent with the requirements of the

federal Clean Air Act (42 U.S.C. Section 7401 et seq.) and its

subsequent amendments.

(b) The commission by rule may require emissions-related

inspection and maintenance of land vehicles, including testing

exhaust emissions, examining emission control devices and

systems, verifying compliance with applicable standards, and

other requirements as provided by federal law or regulation.

(c) If the program is established under this section, the

commission:

(1) shall adopt vehicle emissions inspection and maintenance

requirements for certain areas as required by federal law or

regulation; and

(2) shall adopt vehicle emissions inspection and maintenance

requirements for counties not subject to a specific federal

requirement in response to a formal request by resolutions

adopted by the county and the most populous municipality within

the county according to the most recent federal decennial census.

(d) On adoption of a resolution by the commission and after

proper notice, the Department of Public Safety of the State of

Texas shall implement a system that requires, as a condition of

obtaining a safety inspection certificate issued under Subchapter

C, Chapter 548, Transportation Code, in a county that is included

in a vehicle emissions inspection and maintenance program under

Subchapter F of that chapter, that the vehicle, unless the

vehicle is not covered by the system, be annually or biennially

inspected under the vehicle emissions inspection and maintenance

program as required by the state's air quality state

implementation plan. The Department of Public Safety shall

implement such a system when it is required by any provision of

federal or state law, including any provision of the state's air

quality state implementation plan.

(e) The commission may assess fees for vehicle emissions-related

inspections performed at inspection or reinspection facilities

authorized and licensed by the commission in amounts reasonably

necessary to recover the costs of developing, administering,

evaluating, and enforcing the vehicle emissions inspection and

maintenance program. If the program relies on privately operated

or contractor-operated inspection or reinspection stations, an

appropriate portion of the fee as determined by commission rule

may be retained by the station owner, contractor, or operator to

recover the cost of performing the inspections and provide for a

reasonable margin of profit. Any portion of the fee collected by

the commission is a Clean Air Act fee under Section 382.0622.

(f) The commission:

(1) shall, no less frequently than biennially, review the fee

established under Subsection (e); and

(2) may use part of the fee collected under Subsection (e) to

provide incentives, including financial incentives, for

participation in the testing network to ensure availability of an

adequate number of testing stations.

(g) The commission shall:

(1) use part of the fee collected under Subsection (e) to fund

low-income vehicle repair assistance, retrofit, and accelerated

vehicle retirement programs created under Section 382.209; and

(2) to the extent practicable, distribute available funding

created under Subsection (e) to participating counties in

reasonable proportion to the amount of fees collected under

Subsection (e) in those counties or in the regions in which those

counties are located.

(h) Regardless of whether different tests are used for different

vehicles as determined under Section 382.205, the commission may:

(1) set fees assessed under Subsection (e) at the same rate for

each vehicle in a county or region; and

(2) set different fees for different counties or regions.

(i) The commission shall examine the efficacy of annually

inspecting diesel vehicles for compliance with applicable federal

emission standards, compliance with an opacity or other

emissions-related standard established by commission rule, or

both and shall implement that inspection program if the

commission determines the program would minimize emissions. For

purposes of this subsection, a diesel engine not used in a

vehicle registered for use on public highways is not a diesel

vehicle.

(j) The commission may not establish, before January 1, 2004,

vehicle fuel content standards to provide for vehicle fuel

content for clean motor vehicle fuels for any area of the state

that are more stringent or restrictive than those standards

promulgated by the United States Environmental Protection Agency

applicable to that area except as provided in Subsection (o)

unless the fuel is specifically authorized by the legislature.

(k) The commission by rule may establish classes of vehicles

that are exempt from vehicle emissions inspections and by rule

may establish procedures to allow and review petitions for the

exemption of individual vehicles, according to criteria

established by commission rule. Rules adopted by the commission

under this subsection must be consistent with federal law. The

commission by rule may establish fees to recover the costs of

administering this subsection. Fees collected under this

subsection shall be deposited to the credit of the clean air

account, an account in the general revenue fund, and may be used

only for the purposes of this section.

(l) Except as provided by this subsection, a person who sells or

transfers ownership of a motor vehicle for which a vehicle

emissions inspection certificate has been issued is not liable

for the cost of emission control system repairs that are required

for the vehicle subsequently to receive an emissions inspection

certificate. This subsection does not apply to repairs that are

required because emission control equipment or devices on the

vehicle were removed or tampered with before the sale or transfer

of the vehicle.

(m) The commission may conduct audits to determine compliance

with this section.

(n) The commission may suspend the emissions inspection program

as it applies to pre-1996 vehicles in an affected county if:

(1) the department certifies that the number of pre-1996

vehicles in the county subject to the program is 20 percent or

less of the number of those vehicles that were in the county on

September 1, 2001; and

(2) an alternative testing methodology that meets or exceeds

United States Environmental Protection Agency requirements is

available.

(o) The commission may not require the distribution of Texas

low-emission diesel as described in revisions to the State

Implementation Plan for the control of ozone air pollution prior

to February 1, 2005.

(p) The commission may consider, as an alternative method of

compliance with Subsection (o), fuels to achieve equivalent

emissions reductions.

(q) Repealed by Acts 2007, 80th Leg., R.S., Ch. 262, Sec.

1.10(2), eff. June 8, 2007.

(r) Repealed by Acts 2007, 80th Leg., R.S., Ch. 262, Sec.

1.10(2), eff. June 8, 2007.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.25, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 547, Sec. 1, eff. Aug.

30, 1993; Acts 1995, 74th Leg., ch. 1, Sec. 1, eff. Jan. 31,

1995; Acts 1995, 74th Leg., ch. 34, Sec. 1, 9(1), (3), eff. May

1, 1995; Acts 1995, 74th Leg., ch. 76, Sec. 11.157, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 165, Sec. 30.207, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 333, Sec. 73, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1069, Sec. 1, eff. June 19, 1997.

Renumbered from Health & Safety Code Sec. 382.037 and amended

by Acts 2001, 77th Leg., ch. 1075, Sec. 1, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 1276, Sec. 10.008(a), eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

958, Sec. 2, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 1.10(2), eff. June 8, 2007.

Sec. 382.203. VEHICLES SUBJECT TO PROGRAM; EXEMPTIONS. (a) The

inspection and maintenance program applies to any

gasoline-powered vehicle that is:

(1) required to be registered in and is primarily operated in an

affected county; and

(2) at least two and less than 25 years old; or

(3) subject to test-on-resale requirements under Section

548.3011, Transportation Code.

(b) In addition to a vehicle described by Subsection (a), the

program applies to:

(1) a vehicle with United States governmental plates primarily

operated in an affected county;

(2) a vehicle operated on a federal facility in an affected

county; and

(3) a vehicle primarily operated in an affected county that is

exempt from motor vehicle registration requirements or eligible

under Chapter 502, Transportation Code, to display an "exempt"

license plate.

(c) The Department of Public Safety of the State of Texas by

rule may waive program requirements, in accordance with standards

adopted by the commission, for certain vehicles and vehicle

owners, including:

(1) the registered owner of a vehicle who cannot afford to

comply with the program, based on reasonable income standards;

(2) a vehicle that cannot be brought into compliance with

emissions standards by performing repairs;

(3) a vehicle:

(A) on which at least $100 has been spent to bring the vehicle

into compliance; and

(B) that the department:

(i) can verify was driven fewer than 5,000 miles since the last

safety inspection; and

(ii) reasonably determines will be driven fewer than 5,000 miles

during the period before the next safety inspection is required;

and

(4) a vehicle for which parts are not readily available.

(d) The program does not apply to a:

(1) motorcycle;

(2) slow-moving vehicle as defined by Section 547.001,

Transportation Code; or

(3) vehicle that is registered but not operated primarily in a

county or group of counties subject to a motor vehicle emissions

inspection program established under Subchapter F, Chapter 548,

Transportation Code.

Added by Acts 1997, 75th Leg., ch. 1069, Sec. 2, eff. June 19,

1997. Renumbered from Sec. 382.0372 and amended by Acts 2001,

77th Leg., ch. 1075, Sec. 1, eff. Sept. 1, 2001.

Sec. 382.204. REMOTE SENSING PROGRAM COMPONENT. (a) The

commission and the Department of Public Safety of the State of

Texas jointly shall develop a program component for enforcing

vehicle emissions testing and standards by use of remote or

automatic emissions detection and analysis equipment.

(b) The program component may be employed in any county

designated as a nonattainment area within the meaning of Section

107(d) of the Clean Air Act (42 U.S.C. Section 7407) and its

subsequent amendments, in any affected county, or in any county

adjacent to an affected county.

(c) If a vehicle registered in a county adjacent to an affected

county is detected under the program component authorized by this

section as operating and exceeding acceptable emissions

limitations in an affected county, the department shall provide

notice of the violation under Section 548.306, Transportation

Code.

Added by Acts 1997, 75th Leg., ch. 1069, Sec. 2, eff. June 19,

1997. Renumbered from Sec. 382.0373 and amended by Acts 2001,

77th Leg., ch. 1075, Sec. 1, eff. Sept. 1, 2001.

Sec. 382.205. INSPECTION EQUIPMENT AND PROCEDURES. (a) The

commission by rule may adopt:

(1) standards and specifications for motor vehicle emissions

testing equipment;

(2) recordkeeping and reporting procedures; and

(3) measurable emissions standards a vehicle must meet to pass

the inspection.

(b) In adopting standards and specifications under Subsection

(a), the commission may require different types of tests for

different vehicle models.

(c) In consultation with the Department of Public Safety of the

State of Texas, the commission may contract with one or more

private entities to provide testing equipment, training, and

related services to inspection stations in exchange for part of

the testing fee. A contract under this subsection may apply to

one specified area of the state or to the entire state. The

commission at least once during each year shall review each

contract entered into under this subsection to determine whether

the contracting entity is performing satisfactorily under the

terms of the contract. Immediately after completing the review,

the commission shall prepare a report summarizing the review and

send a copy of the report to the speaker of the house of

representatives, the lieutenant governor, and the governor.

(d) The Department of Public Safety of the State of Texas by

rule shall adopt:

(1) testing procedures in accordance with motor vehicle

emissions testing equipment specifications; and

(2) procedures for issuing or denying an emissions inspection

certificate.

(e) The commission and the Department of Public Safety of the

State of Texas by joint rule may adopt procedures to encourage a

stable private market for providing emissions testing to the

public in all areas of an affected county, including:

(1) allowing facilities to perform one or more types of

emissions tests; and

(2) any other measure the commission and the Department of

Public Safety consider appropriate.

(f) Rules and procedures under this section must ensure that

approved repair facilities participating in a low-income vehicle

repair assistance, retrofit, and accelerated vehicle retirement

program established under Section 382.209 have access to adequate

testing equipment.

(g) Subject to Subsection (h), the commission and the Department

of Public Safety of the State of Texas by rule may allow

alternative vehicle emissions testing if:

(1) the technology provides accurate and reliable results;

(2) the technology is widely and readily available to persons

interested in performing alternative vehicle emissions testing;

and

(3) the use of alternative testing is not likely to

substantially affect federal approval of the state's air quality

state implementation plan.

(h) A rule adopted under Subsection (g) may not be more

restrictive than federal regulations governing vehicle emissions

testing.

Added by Acts 1997, 75th Leg., ch. 1069, Sec. 2, eff. June 19,

1997. Amended by Acts 1999, 76th Leg., ch. 1189, Sec. 42, eff.

Sept. 1, 1999. Renumbered from Sec. 382.0374 and amended by Acts

2001, 77th Leg., ch. 1075, Sec. 1, eff. Sept. 1, 2001.

Sec. 382.206. COLLECTION OF DATA; REPORT. (a) The commission

and the Department of Public Safety of the State of Texas may

collect inspection and maintenance information derived from the

emissions inspection and maintenance program, including:

(1) inspection results;

(2) inspection station information;

(3) information regarding vehicles operated on federal

facilities;

(4) vehicle registration information; and

(5) other data the United States Environmental Protection Agency

requires.

(b) The commission shall:

(1) report the information to the United States Environmental

Protection Agency; and

(2) compare the information on inspection results with

registration information for enforcement purposes.

Added by Acts 1997, 75th Leg., ch. 1069, Sec. 2, eff. June 19,

1997. Renumbered from Sec. 382.0375 by Acts 2001, 77th Leg., ch.

1075, Sec. 1, eff. Sept. 1, 2001.

Sec. 382.207. INSPECTION STATIONS; QUALITY CONTROL AUDITS. (a)

The Department of Public Safety of the State of Texas by rule

shall adopt standards and procedures for establishing vehicle

emissions inspection stations authorized and licensed by the

state.

(b) A vehicle emissions inspection may be performed at a

decentralized independent inspection station or at a centralized

inspection facility operated or licensed by the state. In

developing the program for vehicle emissions inspections, the

Department of Public Safety shall make all reasonable efforts to

preserve the present decentralized system.

(c) After consultation with the Texas Department of

Transportation, the commission shall require state and local

transportation planning entities designated by the commission to

prepare long-term projections of the combined impact of

significant planned transportation system changes on emissions

and air quality. The projections shall be prepared using air

pollution estimation methodologies established jointly by the

commission and the Texas Department of Transportation. This

subsection does not restrict the Texas Department of

Transportation's function as the transportation planning body for

the state or its role in identifying and initiating specific

transportation-related projects in the state.

(d) The Department of Public Safety may authorize enforcement

personnel or other individuals to remove, disconnect, adjust, or

make inoperable vehicle emissions control equipment, devices, or

systems and to operate a vehicle in the tampered condition in

order to perform a quality control audit of an inspection station

or other quality control activities as necessary to assess and

ensure the effectiveness of the vehicle emissions inspection and

maintenance program.

(e) The Department of Public Safety shall develop a challenge

station program to provide for the reinspection of a motor

vehicle at the option of the owner of the vehicle to ensure

quality control of a vehicle emissions inspection and maintenance

system.

(f) The commission may contract with one or more private

entities to operate a program established under this section.

(g) In addition to other procedures established by the

commission, the commission shall establish procedures by which a

private entity with whom the commission has entered into a

contract to operate a program established under this section may

agree to perform:

(1) testing at a fleet facility or dealership using mobile test

equipment;

(2) testing at a fleet facility or dealership using test

equipment owned by the fleet or dealership but calibrated and

operated by the private entity's personnel; or

(3) testing at a fleet facility or dealership using test

equipment owned and operated by the private entity and installed

at the fleet or dealership facility.

(h) The fee for a test conducted as provided by Subsection (g)

shall be set by the commission in an amount not to exceed twice

the fee otherwise provided by law or by rule of the commission.

An appropriate portion of the fee, as determined by the

commission, may be remitted by the private entity to the fleet

facility or dealership.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.26, eff.

Sept. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 547, Sec. 2,

eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 34, Sec. 3, eff.

May 1, 1995; Acts 1995, 74th Leg., ch. 76, Sec. 11.158, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 165, Sec. 22(41), eff.

Sept. 1, 1995. Renumbered from Sec. 382.038 by Acts 2001, 77th

Leg., ch. 1075, Sec. 1, eff. Sept. 1, 2001.

Sec. 382.208. ATTAINMENT PROGRAM. (a) Except as provided by

Section 382.202(j) or another provision of this chapter, the

commission shall coordinate with federal, state, and local

transportation planning agencies to develop and implement

transportation programs and other measures necessary to

demonstrate and maintain attainment of national ambient air

quality standards and to protect the public from exposure to

hazardous air contaminants from motor vehicles.

(b) Participating agencies include the Texas Department of

Transportation and metropolitan planning organizations designated

by the governor.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.26, eff.

Sept. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

11.158, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 165, Sec.

22(42), eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 965, Sec.

15.03, eff; Sept. 1, 2001. Renumbered from Sec. 382.039 by Acts

2001, 77th Leg., ch; 1075, Sec. 1, eff. Sept. 1, 2001; Acts 2003,

78th Leg., ch. 1276, Sec. 10.008(c), eff. Sept. 1, 2003.

Sec. 382.209. LOW-INCOME VEHICLE REPAIR ASSISTANCE, RETROFIT,

AND ACCELERATED VEHICLE RETIREMENT PROGRAM. (a) The commission

and the Public Safety Commission by joint rule shall establish

and authorize the commissioners court of a participating county

to implement a low-income vehicle repair assistance, retrofit,

and accelerated vehicle retirement program subject to agency

oversight that may include reasonable periodic commission audits.

(b) The commission shall provide funding for local low-income

vehicle repair assistance, retrofit, and accelerated vehicle

retirement programs with available funds collected under Section

382.202, 382.302, or other designated and available funds. The

programs shall be administered in accordance with Chapter 783,

Government Code. Program costs may include call center

management, application oversight, invoice analysis, education,

outreach, and advertising. Not more than 10 percent of the money

provided to a local low-income vehicle repair assistance,

retrofit, and accelerated vehicle retirement program under this

section may be used for the administration of the programs,

including program costs.

(c) The rules adopted under Subsection (a) must provide

procedures for ensuring that a program implemented under

authority of that subsection does not apply to a vehicle that is:

(1) registered under Section 502.274 or 502.275, Transportation

Code; and

(2) not regularly used for transportation during the normal

course of daily activities.

(d) Subject to the availability of funds, a low-income vehicle

repair assistance, retrofit, and accelerated vehicle retirement

program established under this section shall provide monetary or

other compensatory assistance for:

(1) repairs directly related to bringing certain vehicles that

have failed a required emissions test into compliance with

emissions requirements;

(2) a replacement vehicle or replacement assistance for a

vehicle that has failed a required emissions test and for which

the cost of repairs needed to bring the vehicle into compliance

is uneconomical; and

(3) installing retrofit equipment on vehicles that have failed a

required emissions test, if practically and economically

feasible, in lieu of or in combination with repairs performed

under Subdivision (1). The commission and the Department of

Public Safety of the State of Texas shall establish standards and

specifications for retrofit equipment that may be used under this

section.

(e) A vehicle is not eligible to participate in a low-income

vehicle repair assistance, retrofit, and accelerated vehicle

retirement program established under this section unless:

(1) the vehicle is capable of being operated;

(2) the registration of the vehicle:

(A) is current; and

(B) reflects that the vehicle has been registered in the county

implementing the program for the 12 months preceding the

application for participation in the program;

(3) the commissioners court of the county administering the

program determines that the vehicle meets the eligibility

criteria adopted by the commission, the Texas Department of Motor

Vehicles, and the Public Safety Commission;

(4) if the vehicle is to be repaired, the repair is done by a

repair facility recognized by the Department of Public Safety,

which may be an independent or private entity licensed by the

state; and

(5) if the vehicle is to be retired under this subsection and

Section 382.213, the replacement vehicle is a qualifying motor

vehicle.

(f) A fleet vehicle, a vehicle owned or leased by a governmental

entity, or a commercial vehicle is not eligible to participate in

a low-income vehicle repair assistance, retrofit, and accelerated

vehicle retirement program established and implemented under this

section.

(g) A participating county may contract with any appropriate

entity, including the regional council of governments or the

metropolitan planning organization in the appropriate region, or

with another county for services necessary to implement the

participating county's low-income vehicle repair assistance,

retrofit, and accelerated vehicle retirement program. The

participating counties in a nonattainment region or counties

participating in an early action compact under Subchapter H may

agree to have the money collected in any one county be used in

any other participating county in the same region.

(h) Participation by an affected county in a low-income vehicle

repair assistance, retrofit, and accelerated vehicle retirement

program is not mandatory. To the extent allowed by federal law,

any emissions reductions attributable to a low-income vehicle

repair assistance, retrofit, and accelerated vehicle retirement

program in a county that are attained during a period before the

county is designated as a nonattainment county shall be

considered emissions reductions credit if the county is later

determined to be a nonattainment county.

(i) Notwithstanding the vehicle replacement requirements

provided by Subsection (d)(2), the commission by rule may provide

monetary or other compensatory assistance under the low-income

vehicle repair assistance, retrofit, and accelerated vehicle

retirement program, subject to the availability of funds, for the

replacement of a vehicle that meets the following criteria:

(1) the vehicle is gasoline-powered and is at least 10 years

old;

(2) the vehicle owner meets applicable financial eligibility

criteria;

(3) the vehicle meets the requirements provided by Subsections

(e)(1) and (2); and

(4) the vehicle has passed a Department of Public Safety motor

vehicle safety inspection or safety and emissions inspection

within the 15-month period before the application is submitted.

(j) The commission may provide monetary or other compensatory

assistance under the low-income vehicle repair assistance,

retrofit, and accelerated vehicle retirement program for a

replacement vehicle or replacement assistance for a pre-1996

model year replacement vehicle that passes the required United

States Environmental Protection Agency Start-Up Acceleration

Simulation Mode Standards emissions test but that would have

failed the United States Environmental Protection Agency Final

Acceleration Simulation Mode Standards emissions test or failed

to meet some other criterion determined by the commission;

provided, however, that a replacement vehicle under this

subsection must be a qualifying motor vehicle.

Added by Acts 2001, 77th Leg., ch. 1075, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

958, Sec. 3, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 1.03, eff. June 8, 2007.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3F.01, eff. September 1, 2009.

Sec. 382.210. IMPLEMENTATION GUIDELINES AND REQUIREMENTS. (a)

The commission by rule shall adopt guidelines to assist a

participating county in implementing a low-income vehicle repair

assistance, retrofit, and accelerated vehicle retirement program

authorized under Section 382.209. The guidelines at a minimum

shall recommend:

(1) a minimum and maximum amount for repair assistance;

(2) a minimum and maximum amount toward the purchase price of a

replacement vehicle qualified for the accelerated retirement

program, based on vehicle type and model year, with the maximum

amount not to exceed:

(A) $3,000 for a replacement car of the current model year or

the previous three model years, except as provided by Paragraph

(C);

(B) $3,000 for a replacement truck of the current model year or

the previous two model years, except as provided by Paragraph

(C); and

(C) $3,500 for a replacement hybrid vehicle of the current model

year or the previous model year;

(3) criteria for determining eligibility, taking into account:

(A) the vehicle owner's income, which may not exceed 300 percent

of the federal poverty level;

(B) the fair market value of the vehicle; and

(C) any other relevant considerations;

(4) safeguards for preventing fraud in the repair, purchase, or

sale of a vehicle in the program; and

(5) procedures for determining the degree and amount of repair

assistance a vehicle is allowed, based on:

(A) the amount of money the vehicle owner has spent on repairs;

(B) the vehicle owner's income; and

(C) any other relevant factors.

(b) A replacement vehicle described by Subsection (a)(2) must:

(1) except as provided by Subsection (c), be a vehicle in a

class or category of vehicles that has been certified to meet

federal Tier 2, Bin 5 or a cleaner Bin certification under 40

C.F.R. Section 86.1811-04, as published in the February 10, 2000,

Federal Register;

(2) have a gross vehicle weight rating of less than 10,000

pounds; and

(3) be a vehicle the total cost of which does not exceed

$25,000.

(c) The commission may adopt any revisions made by the federal

government to the emissions standards described by Subsection

(b)(1).

(d) A participating county shall provide an electronic means for

distributing vehicle repair or replacement funds once all program

criteria have been met with regard to the repair or replacement.

The county shall ensure that funds are transferred to a

participating dealer under this section not later than the 10th

business day after the date the county receives proof of the sale

and any required administrative documents from the participating

dealer.

(e) In rules adopted under this section, the commission shall

require a mandatory procedure that:

(1) produces a document confirming that a person is eligible to

purchase a replacement vehicle in the manner provided by this

chapter, and the amount of money available to the participating

purchaser;

(2) provides that a person who seeks to purchase a replacement

vehicle in the manner provided by this chapter is required to

have the document required by Subdivision (1) before the person

enters into negotiation for a replacement vehicle in the manner

provided by this chapter; and

(3) provides that a participating dealer who relies on a

document issued as required by Subdivision (1) has no duty to

otherwise confirm the eligibility of a person to purchase a

replacement vehicle in the manner provided by this chapter.

(f) In this section, "total cost" means the total amount of

money paid or to be paid for the purchase of a motor vehicle as

set forth as "sales price" in the form entitled "Application for

Texas Certificate of Title" promulgated by the Texas Department

of Motor Vehicles. In a transaction that does not involve the

use of that form, the term means an amount of money that is

equivalent, or substantially equivalent, to the amount that would

appear as "sales price" on the Application for Texas Certificate

of Title if that form were involved.

Added by Acts 2001, 77th Leg., ch. 1075, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 1.04, eff. June 8, 2007.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3F.02, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 12, eff. September 1, 2009.

Sec. 382.211. LOCAL ADVISORY PANEL. (a) The commissioners

court of a participating county may appoint one or more local

advisory panels consisting of representatives of automobile

dealerships, the automotive repair industry, safety inspection

facilities, the public, antique and vintage car clubs, local

nonprofit organizations, and locally affected governments to

advise the county regarding the operation of the county's

low-income vehicle repair assistance, retrofit, and accelerated

vehicle retirement program, including the identification of a

vehicle make or model with intrinsic value as an existing or

future collectible.

(b) The commissioners court may delegate all or part of the

administrative and financial matters to one or more local

advisory panels established under Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1075, Sec. 1, eff. Sept. 1,

2001.

Sec. 382.212. EMISSIONS REDUCTION CREDIT. (a) In this section,

"emissions reduction credit" means an emissions reduction

certified by the commission that is:

(1) created by eliminating future emissions, quantified during

or before the period in which emissions reductions are made;

(2) expressed in tons or partial tons per year; and

(3) banked by the commission in accordance with commission rules

relating to emissions banking.

(b) To the extent allowable under federal law, the commission by

rule shall authorize:

(1) the assignment of a percentage of emissions reduction credit

to a private, commercial, or business entity that purchases, for

accelerated retirement, a qualified vehicle under a low-income

vehicle repair assistance, retrofit, and accelerated vehicle

retirement program;

(2) the transferability of an assigned emissions reduction

credit;

(3) the use of emissions reduction credit by the holder of the

credit against any state or federal emissions requirements

applicable to a facility owned or operated by the holder of the

credit;

(4) the assignment of a percentage of emissions reduction

credit, on the retirement of a fleet vehicle, a vehicle owned or

leased by a governmental entity, or a commercial vehicle, to the

owner or lessor of the vehicle; and

(5) other actions relating to the disposition or use of

emissions reduction credit that the commission determines will

benefit the implementation of low-income vehicle repair

assistance, retrofit, and accelerated vehicle retirement programs

established under Section 382.209.

Added by Acts 2001, 77th Leg., ch. 1075, Sec. 1, eff. Sept. 1,

2001.

Sec. 382.213. DISPOSITION OF RETIRED VEHICLE. (a) Except as

provided by Subsection (c) and Subdivision (5) of this

subsection, a vehicle retired under an accelerated vehicle

retirement program authorized by Section 382.209 may not be

resold or reused in its entirety in this or another state.

Subject to the provisions of Subsection (i), the automobile

dealer who takes possession of the vehicle must submit to the

program administrator proof, in a manner adopted by the

commission, that the vehicle has been retired. The vehicle must

be:

(1) destroyed;

(2) recycled;

(3) dismantled and its parts sold as used parts or used in the

program;

(4) placed in a storage facility of a program established under

Section 382.209 and subsequently destroyed, recycled, or

dismantled and its parts sold or used in the program; or

(5) repaired, brought into compliance, and used as a replacement

vehicle under Section 382.209(d)(2).

(b) Not more than 10 percent of all vehicles eligible for

retirement under this section may be used as replacement vehicles

under Subsection (a)(5).

(c) A vehicle identified by a local advisory panel as an

existing or future collectible vehicle under Section 382.211 may

be sold to an individual if the vehicle:

(1) is repaired and brought into compliance;

(2) is removed from the state;

(3) is removed from an affected county; or

(4) is stored for future restoration and cannot be registered in

an affected county except under Section 502.274 or 502.275,

Transportation Code.

(d) Notwithstanding Subsection (a)(3), the dismantler of a

vehicle shall scrap the emissions control equipment and engine.

The dismantler shall certify that the equipment and engine have

been scrapped and not resold into the marketplace. A person who

causes, suffers, allows, or permits a violation of this

subsection or of a rule adopted under this section is subject to

a civil penalty under Subchapter D, Chapter 7, Water Code, for

each violation. For purposes of this subsection, a separate

violation occurs with each fraudulent certification or prohibited

resale.

(e) Notwithstanding Subsection (d), vehicle parts not related to

emissions control equipment or the engine may be resold in any

state. The only cost to be paid by a recycler for the residual

scrap metal of a vehicle retired under this section shall be the

cost of transportation of the residual scrap metal to the

recycling facility.

(f) Any dismantling of vehicles or salvaging of steel under this

section must be performed at a facility located in this state.

(g) In dismantling a vehicle under this section, the dismantler

shall remove any mercury switches in accordance with state and

federal law.

(h) For purposes of this section, the commission shall adopt

rules defining "emissions control equipment" and "engine."

(i) Notwithstanding any other provision of this section, and

except as provided by this subsection, a dealer is in compliance

with this section and incurs no civil or criminal liability as a

result of the disposal of a replaced vehicle if the dealer

produces proof of transfer of the replaced vehicle by the dealer

to a dismantler. The defense provided by this subsection is not

available to a dealer who knowingly and intentionally conspires

with another person to violate this section.

Added by Acts 2001, 77th Leg., ch. 1075, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 1.05, eff. June 8, 2007.

Sec. 382.214. SALE OF VEHICLE WITH INTENT TO DEFRAUD. (a) A

person who with intent to defraud sells a vehicle in an

accelerated vehicle retirement program established under Section

382.209 commits an offense that is a third degree felony.

(b) Sale of a vehicle in an accelerated vehicle retirement

program includes:

(1) sale of the vehicle to retire the vehicle under the program;

and

(2) sale of a vehicle purchased for retirement under the

program.

Added by Acts 2001, 77th Leg., ch. 1075, Sec. 1, eff. Sept. 1,

2001.

Sec. 382.215. SALE OF VEHICLE NOT REQUIRED. Nothing in this

subchapter may be construed to require a vehicle that has failed

a required emissions test to be sold or destroyed by the owner.

Added by Acts 2001, 77th Leg., ch. 1075, Sec. 1, eff. Sept. 1,

2001.

Sec. 382.216. INCENTIVES FOR VOLUNTARY PARTICIPATION IN VEHICLE

EMISSIONS INSPECTION AND MAINTENANCE PROGRAM. The commission,

the Texas Department of Transportation, and the Public Safety

Commission may, subject to federal limitations:

(1) encourage counties likely to exceed federal clean air

standards to implement voluntary:

(A) motor vehicle emissions inspection and maintenance programs;

and

(B) low-income vehicle repair assistance, retrofit, and

accelerated vehicle retirement programs;

(2) establish incentives for counties to voluntarily implement

motor vehicle emissions inspection and maintenance programs and

low-income vehicle repair assistance, retrofit, and accelerated

vehicle retirement programs; and

(3) designate a county that voluntarily implements a motor

vehicle emissions inspection and maintenance program or a

low-income vehicle repair assistance, retrofit, and accelerated

vehicle retirement program as a "Clean Air County" and give

preference to a county designated as a Clean Air County in any

federal or state clean air grant program.

Added by Acts 2001, 77th Leg., ch. 1075, Sec. 1, eff. Sept. 1,

2001.

Sec. 382.218. REQUIRED PARTICIPATION BY CERTAIN COUNTIES. (a)

This section applies only to a county with a population of

650,000 or more that borders the United Mexican States.

(b) A county that was at any time required, because of the

county's designation as a nonattainment area under Section 107(d)

of the federal Clean Air Act (42 U.S.C. Section 7407), to

participate in the vehicle emissions inspection and maintenance

program under this subchapter and Subchapter F, Chapter 548,

Transportation Code, shall continue to participate in the program

even if the county is designated as an attainment area under the

federal Clean Air Act.

Added by Acts 2005, 79th Leg., Ch.

958, Sec. 4, eff. June 18, 2005.

Sec. 382.219. PURCHASE OF REPLACEMENT VEHICLE; AUTOMOBILE

DEALERSHIPS. (a) An amount described by Section 382.210(a)(2)

may be used as a down payment toward the purchase of a

replacement vehicle.

(b) An automobile dealer that participates in the procedures and

programs offered by this chapter must be located in the state.

No dealer is required to participate in the procedures and

programs provided by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 1.06, eff. June 8, 2007.

Sec. 382.220. USE OF FUNDING FOR LOCAL INITIATIVE PROJECTS. (a)

Money that is made available to participating counties under

Section 382.202(g) or 382.302 may be appropriated only for

programs administered in accordance with Chapter 783, Government

Code, to improve air quality. A participating county may agree

to contract with any appropriate entity, including a metropolitan

planning organization or a council of governments to implement a

program under Section 382.202, 382.209, or this section.

(b) A program under this section must be implemented in

consultation with the commission and may include a program to:

(1) expand and enhance the AirCheck Texas Repair and Replacement

Assistance Program;

(2) develop and implement programs or systems that remotely

determine vehicle emissions and notify the vehicle's operator;

(3) develop and implement projects to implement the commission's

smoking vehicle program;

(4) develop and implement projects for coordinating with local

law enforcement officials to reduce the use of counterfeit state

inspection stickers by providing local law enforcement officials

with funds to identify vehicles with counterfeit state inspection

stickers and to carry out appropriate actions;

(5) develop and implement programs to enhance transportation

system improvements; or

(6) develop and implement new air control strategies designed to

assist local areas in complying with state and federal air

quality rules and regulations.

(c) Money that is made available for the implementation of a

program under Subsection (b) may not be expended for local

government fleet or vehicle acquisition or replacement, call

center management, application oversight, invoice analysis,

education, outreach, or advertising purposes.

(d) Fees collected under Sections 382.202 and 382.302 may be

used, in an amount not to exceed $5 million per fiscal year, for

projects described by Subsection (b). The fees shall be made

available only to counties participating in the low-income

vehicle repair assistance, retrofit, and accelerated vehicle

retirement programs created under Section 382.209 and only on a

matching basis, whereby the commission provides money to a county

in the same amount that the county dedicates to a project

authorized by Subsection (b). The commission may reduce the

match requirement for a county that proposes to develop and

implement independent test facility fraud detection programs,

including the use of remote sensing technology for coordinating

with law enforcement officials to detect, prevent, and prosecute

the use of counterfeit state inspection stickers.

Added by Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 1.07, eff. June 8, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 13, eff. September 1, 2009.

SUBCHAPTER H. VEHICLE EMISSIONS PROGRAMS IN CERTAIN COUNTIES

Sec. 382.301. DEFINITIONS. In this subchapter:

(1) "Early action compact" means an agreement entered into

before January 1, 2003, by the United States Environmental

Protection Agency, the commission, the governing body of a county

that is in attainment of the one-hour national ambient air

quality standard for ozone but that has incidents approaching, or

monitors incidents that exceed, the eight-hour national ambient

air quality standard for ozone, and the governing body of the

most populous municipality in that county that results in the

submission of:

(A) an early action plan to the commission that the commission

finds to be adequate; and

(B) a state implementation plan revision to the United States

Environmental Protection Agency on or before December 31, 2004,

that provides for attainment of the eight-hour national ambient

air quality standard for ozone on or before December 31, 2007.

(2) "Participating county" means a county that is a party to an

early action compact.

Added by Acts 2003, 78th Leg., ch. 203, Sec. 1, eff. June 10,

2003.

Sec. 382.302. INSPECTION AND MAINTENANCE PROGRAM. (a) A

participating county whose early action plan contains provisions

for a motor vehicle emissions inspection and maintenance program

and has been found adequate by the commission may formally

request the commission to adopt motor vehicle emissions

inspection and maintenance program requirements for the county.

The request must be made by a resolution adopted by the governing

body of the participating county and the governing body of the

most populous municipality in the county.

(b) After approving a request made under Subsection (a), the

commission by resolution may request the Public Safety Commission

to establish motor vehicle emissions inspection and maintenance

program requirements for the participating county under

Subchapter F, Chapter 548, Transportation Code, in accordance

with this section and rules adopted under this section. The motor

vehicle emissions inspection and maintenance program requirements

for the participating county may include exhaust emissions

testing, emissions control devices and systems inspections, or

other testing methods that meet or exceed United States

Environmental Protection Agency requirements, and a remote

sensing component as provided by Section 382.204. The motor

vehicle emissions inspection and maintenance program requirements

adopted for the participating county may apply to all or to a

defined subset of vehicles described by Section 382.203.

(c) The commission may assess a fee for a vehicle inspection

performed in accordance with a program established under this

section. The fee must be in an amount reasonably necessary to

recover the costs of developing, administering, evaluating, and

enforcing the participating county's motor vehicle emissions

inspection and maintenance program. An appropriate part of the

fee as determined by commission rule may be retained by the

station owner, contractor, or operator to recover the cost of

performing the inspection and provide for a reasonable margin of

profit.

(d) The incentives for voluntary participation established under

Section 382.216 shall be made available to a participating

county.

(e) A participating county may participate in the program

established under Section 382.209.

Added by Acts 2003, 78th Leg., ch. 203, Sec. 1, eff. June 10,

2003.

SUBCHAPTER I. PROGRAMS TO ENCOURAGE THE USE OF

INNOVATIVE TECHNOLOGIES

Sec. 382.401. ALTERNATIVE LEAK DETECTION TECHNOLOGY. (a) In

this section, "alternative leak detection technology" means

technology, including optical gas imaging technology, designed to

detect leaks and emissions of air contaminants.

(b) The commission by rule shall establish a program that allows

the owner or operator of a facility regulated under this chapter

to use voluntarily as a supplemental detection method any leak

detection technology that has been incorporated and adopted by

the United States Environmental Protection Agency into a program

for detecting leaks or emissions of air contaminants. The

program must provide regulatory incentives to encourage voluntary

use of the alternative leak detection technology at a regulated

facility that is capable of detecting leaks or emissions that may

not be detected by methods or technology approvable under the

commission's regulatory program for leak detection and repair in

effect on the date the commission adopts the program. The

incentives may include:

(1) on-site technical assistance; and

(2) to the extent consistent with federal requirements:

(A) inclusion of the facility's use of alternative leak

detection technology in the owner or operator's compliance

history and compliance summaries;

(B) consideration of the implementation of alternative leak

detection technology in scheduling and conducting compliance

inspections; and

(C) credits or offsets to the facility's emissions reduction

requirements based on the emissions reductions achieved by

voluntary use of alternative leak detection technology.

(c) The owner or operator of a facility using an alternative

leak detection technology shall repair and record an emission or

leak of an air contaminant from a component subject to the

commission's regulatory program for leak detection and repair

that is detected by the alternative technology as provided by the

commission's leak detection and repair rules in effect at the

time of the detection. A repair to correct an emission or leak

detected by the use of alternative leak detection technology may

be confirmed using the same technology.

(d) As part of the program of incentives adopted under

Subsection (b), the commission shall:

(1) ensure that the owner or operator of a facility records and

repairs, if possible and within a reasonable period, any leak or

emission of an air contaminant at the facility that is detected

by the voluntary use of alternative leak detection technology

from a component not subject to commission rules for leak

detection and repair in effect on the date of detection;

(2) establish the reasonable period allowed for the repair of a

component causing a leak or emission in a way that includes

consideration of the size and complexity of the repair required;

(3) subject to commission reporting requirements only those

components that are not repairable within the reasonable time

frame established by the commission; and

(4) exempt from commission enforcement a leak or emission that

is repaired within the reasonable period established by the

commission.

(e) To the extent consistent with federal requirements, the

commission may not take an enforcement action against an owner or

operator of a facility participating in the program established

under this section for a leak or an emission of an air

contaminant that would otherwise be punishable as a violation of

the law or of the terms of the permit under which the facility

operates if the leak or emission was detected by using

alternative technology and it would not have been detected under

the commission's regulatory program for leak detection and repair

in effect on the date of the detection.

Added by Acts 2007, 80th Leg., R.S., Ch.

870, Sec. 1, eff. June 15, 2007.

SUBCHAPTER J. FEDERAL GREENHOUSE GAS REPORTING RULE

Sec. 382.501. DEVELOPMENT OF FEDERAL GREENHOUSE GAS REPORTING

RULE. (a) The commission and the Railroad Commission of Texas,

the Department of Agriculture, and the Public Utility Commission

of Texas shall jointly participate in the federal government

process for developing federal greenhouse gas reporting

requirements and the federal greenhouse gas registry

requirements.

(b) The commission shall adopt rules as necessary to comply with

any federal greenhouse gas reporting requirements adopted by the

federal government for private and public facilities eligible to

participate in the federal greenhouse gas registry. In adopting

the rules, the commission shall adopt and incorporate by

reference rules implementing the federal reporting requirements

and the federal registry.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 29, eff. September 1, 2009.

Sec. 382.502. VOLUNTARY ACTIONS INVENTORY. The commission

shall:

(1) establish an inventory of voluntary actions taken by

businesses in this state or by state agencies since September 1,

2001, to reduce carbon dioxide emissions; and

(2) work with the United States Environmental Protection Agency

to give credit for early action under any federal rules that may

be adopted for federal greenhouse gas regulation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 29, eff. September 1, 2009.

SUBCHAPTER K. OFFSHORE GEOLOGIC STORAGE OF CARBON DIOXIDE

Sec. 382.501. DEFINITIONS. In this subchapter:

(1) "Board" means the School Land Board.

(2) "Bureau" means the Bureau of Economic Geology at The

University of Texas at Austin.

(3) "Carbon dioxide repository" means an offshore deep

subsurface geologic repository for the storage of anthropogenic

carbon dioxide.

(4) "Land commissioner" means the commissioner of the General

Land Office.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 1, eff. September 1, 2009.

Sec. 382.502. RULES. (a) The commission by rule may adopt

standards for the location, construction, maintenance,

monitoring, and operation of a carbon dioxide repository.

(b) If the United States Environmental Protection Agency issues

requirements regarding carbon dioxide sequestration, the

commission shall ensure that the construction, maintenance,

monitoring, and operation of the carbon dioxide repository under

this subchapter comply with those requirements.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 1, eff. September 1, 2009.

Sec. 382.503. STUDY; SELECTION OF LOCATION. (a) The land

commissioner shall contract with the bureau to conduct a study of

state-owned offshore submerged land to identify potential

locations for a carbon dioxide repository.

(b) The land commissioner shall recommend suitable sites for

carbon dioxide storage to the board based on the findings of the

study.

(c) The board shall make the final determination of suitable

locations for carbon dioxide storage.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 1, eff. September 1, 2009.

Sec. 382.504. CONTRACT FOR NECESSARY INFRASTRUCTURE AND

OPERATION. (a) Once the location has been established for the

carbon dioxide repository, the board may issue requests for

proposals for the lease of permanent school fund land for the

construction of any necessary infrastructure for the

transportation and storage of carbon dioxide to be stored in the

carbon dioxide repository.

(b) The board may contract for construction or operational

services for the repository.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 1, eff. September 1, 2009.

Sec. 382.505. ACCEPTANCE OF CARBON DIOXIDE FOR STORAGE; FEES AND

CARBON CREDITS. (a) Once the carbon dioxide repository is

established, the board may accept carbon dioxide for storage.

(b) The board by rule may establish a fee for the storage of

carbon dioxide in the carbon dioxide repository. If this state

participates in a program that facilitates the trading of carbon

credits, a fee under this subsection may be established as a

percentage of the carbon credits associated with the storage.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 1, eff. September 1, 2009.

Sec. 382.506. MEASURING, MONITORING, AND VERIFICATION; ROLE OF

BUREAU. (a) The commission by rule may establish standards for

the measurement, monitoring, and verification of the permanent

storage status of the carbon dioxide in the carbon dioxide

repository.

(b) The bureau shall perform the measurement, monitoring, and

verification of the permanent storage status of carbon dioxide in

the carbon dioxide repository.

(c) The bureau shall serve as a scientific advisor for the

measuring, monitoring, and permanent storage status verification

of the carbon dioxide repository.

(d) The bureau shall provide to the board data relating to the

measurement, monitoring, and verification of the permanent

storage status of the carbon dioxide in the carbon dioxide

repository, as determined by the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 1, eff. September 1, 2009.

Sec. 382.507. OWNERSHIP OF CARBON DIOXIDE. (a) The board shall

acquire title to carbon dioxide stored in the carbon dioxide

repository on a determination by the board that permanent storage

has been verified and that the storage location has met all

applicable state and federal requirements for closure of carbon

dioxide storage sites.

(b) The right, title, and interest in carbon dioxide acquired

under this section are the property of the permanent school fund

and shall be administered and controlled by the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 1, eff. September 1, 2009.

Sec. 382.508. LIABILITY. (a) The transfer of title to the

state under Section 382.507 does not relieve a producer of carbon

dioxide of liability for any act or omission regarding the

generation of stored carbon dioxide performed before the carbon

dioxide was stored.

(b) On the date the permanent school fund, under Section

382.507, acquires the right, title, and interest in carbon

dioxide, the producer of the carbon dioxide is relieved of

liability for any act or omission regarding the carbon dioxide in

the carbon dioxide repository.

(c) This section does not relieve a person who contracts with

the board under Section 382.504(b) of liability for any act or

omission regarding the construction or operation, as applicable,

of the carbon dioxide repository.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 1, eff. September 1, 2009.

Sec. 382.509. RATES FOR TRANSPORTATION. Neither the commission

nor the board may establish or regulate the rates charged for the

transportation of carbon dioxide to the carbon dioxide

repository.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 1, eff. September 1, 2009.

Sec. 382.510. ANNUAL REPORT. The land commissioner shall issue

annually a report regarding the carbon dioxide repository. The

report may be submitted electronically by posting on the General

Land Office's Internet website. The report must include

information regarding:

(1) the total volume of carbon dioxide stored;

(2) the total volume of carbon dioxide received for storage

during the year; and

(3) the volume of carbon dioxide received from each producer of

carbon dioxide.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 1, eff. September 1, 2009.



CHAPTER 383. CLEAN AIR FINANCING ACT

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE C. AIR QUALITY

CHAPTER 383. CLEAN AIR FINANCING ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 383.001. SHORT TITLE. This chapter may be cited as the

Clean Air Financing Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 383.002. POLICY AND PURPOSE. (a) The policy of the state

and the purpose of this chapter are to:

(1) safeguard state air resources from emissions of air

contaminants and other pollution;

(2) protect public health, general welfare, physical property,

and the esthetic enjoyment of air resources by the public; and

(3) maintain adequate visibility.

(b) It is the policy of the state that the control of air

pollution is essential to the well-being and survival of state

inhabitants and the protection of the environment. The control,

prevention, and abatement of air pollution will conserve and

develop state natural resources, within the meaning of Article

XVI, Section 59(a), of the Texas Constitution, by preventing

further damage to the environment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 383.003. DEFINITIONS. In this chapter:

(1) "Air contaminant" has the meaning assigned by Section

382.003 (Texas Clean Air Act).

(2) "Air pollution" has the meaning assigned by Section 382.003

(Texas Clean Air Act).

(3) "Bond" includes a note.

(4) "Coastal basin" means an area that:

(A) is defined and designated as a coastal basin as of April 26,

1973, by the Texas Water Development Board, and as a separate

unit that has the purpose of water development and interwatershed

transfers; and

(B) has boundaries determined by a contour map filed in the

office of the Texas Water Development Board.

(5) "Commission" means the Texas Natural Resource Conservation

Commission.

(6) "Control facility" means a facility that has been certified

by the commission, or by its executive secretary if the

commission authorizes, as being designed to reduce or eliminate

air pollution.

(7) "Disposal system" has the meaning assigned by Section

30.003(10), Water Code.

(8) "District" means a district or authority created under

Article XVI, Section 59, or Article III, Section 52, of the Texas

Constitution, but does not include a district or authority

located entirely within a river authority unless the district or

authority:

(A) has all or part of at least two municipalities within its

boundaries;

(B) is governed by Chapter 56, 60, 61, 62, or 63, Water Code; or

(C) is created for the primary purpose of navigation of its

coastal and inland waters.

(9) "Issuer" means a municipality, county, or district.

(10) "Real property" means land, a structure, a franchise or

interest in land, water, land under water, riparian rights, air

rights, or another thing or right pertaining to that property,

including an easement, right-of-way, use, lease, license, or

other incorporeal hereditament, or an estate, interest, or legal

or equitable right, including a term for years or lien on that

property because of a judgment, mortgage, or other reason.

(11) "Resolution" means the action, including an order or

ordinance, that authorizes bonds and that is taken by the

governing body of an issuer.

(12) "River authority" has the meaning assigned by Section

30.003(4), Water Code.

(13) "River basin" means an area that:

(A) is defined and designated as a river basin as of April 26,

1973, by the Texas Water Development Board, and as a separate

unit that has the purpose of water development and interwatershed

transfers; and

(B) has boundaries determined by a contour map filed in the

office of the Texas Water Development Board.

(14) "Security agreement" means a trust indenture or other

instrument securing bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.198, eff. Sept.

1, 1995.

Sec. 383.004. CERTIFICATION OF CONTROL FACILITY BY COMMISSION.

The commission may prescribe necessary criteria and procedures

for certifying a control facility and may limit certification to

confirmation that a proposed facility is intended to control air

pollution. Certification of a control facility's adequacy or

expected performance or of other specifications is not necessary.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.199, eff. Sept.

1, 1995.

Sec. 383.005. ADOPTION OF ALTERNATE PROCEDURE. If a court holds

that a procedure under this chapter violates the United States

Constitution or Texas Constitution, an issuer by resolution may

provide an alternate procedure that conforms to those

constitutions.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 383.006. EFFECT OF CHAPTER ON OTHER LAW. (a) This chapter

does not limit the authority of the commission, a district, or a

local government in performing a power or duty provided by other

law. This chapter does not limit the authority of the commission

or a local government to adopt and enforce rules or carry out

duties under Chapter 382 (Texas Clean Air Act).

(b) Chapter 382 (Texas Clean Air Act) shall be enforced without

regard to ownership of a control facility financed under this

chapter.

(c) This chapter does not affect the right of a private person

to pursue, against a person who contracts with an issuer under

this chapter, a common-law remedy to abate or recover damages for

a condition of pollution or other nuisance. A person purchasing

or using a control facility under contract with an issuer may not

assert the defense of sovereign immunity because of the issuer's

ownership of the control facility.

(d) An issuer may use other law not in conflict with this

chapter to the extent convenient or necessary to carry out a

power or authority expressly or impliedly granted by this

chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.200, eff. Sept.

1, 1995.

SUBCHAPTER B. OPERATION OF CONTROL FACILITY

Sec. 383.011. AUTHORITY TO ACQUIRE AND TRANSFER PROPERTY. (a)

An issuer may acquire, construct, and improve a control facility

and may acquire real property as the issuer considers appropriate

for the control facility.

(b) An issuer may enter into a lease or other contract under

which another person uses or acquires the issuer's control

facility. An issuer may sell a control facility, by installment

payments or otherwise, to any person on conditions the issuer

considers desirable.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 383.012. LOCATION OF CONTROL FACILITY. (a) A control

facility may be located on the property of any person.

(b) A control facility of a municipality must be located in

whole or in part within:

(1) the boundaries of the municipality; or

(2) the municipality's extraterritorial jurisdiction, as

determined under Chapter 42, Local Government Code.

(c) A control facility of a river authority may be located

outside the river authority's boundaries if it is located in

whole or in part within the river authority's river basin or a

coastal basin adjoining the river authority's boundaries. A

control facility of a river authority may be located anywhere in

the state if it is financed at the same time and with the same

bond issue as a control facility located within the river

authority's boundaries or located in whole or in part within the

river authority's river basin or a coastal basin adjoining the

river authority's boundaries.

(d) A control facility of a county or a district other than a

river authority must be located in whole or in part within the

county's or district's boundaries.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 383.013. CONTRACTS. (a) A lease or other contract entered

into under this chapter may be for the term agreed to by the

parties. The lease or other contract may provide that it

continues in effect until specified bonds or refunding bonds

issued in place of the specified bonds are fully paid.

(b) The provisions of Chapter 2253, Government Code, that relate

to performance and payment bonds apply to a construction contract

let by an issuer, except that an issuer is not required to

receive construction bids on a project.

(c) Any law requiring competitive bids does not apply to a

construction contract for a project authorized by this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(17), eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1064, Sec. 34, eff.

Sept. 1, 1999.

Sec. 383.014. COST OF CERTAIN REQUIRED ALTERATIONS. The

relocation, raising, lowering, rerouting, changing of grade, or

altering of construction of a highway, railroad, electric

transmission line, telegraph or telephone property or facility,

or pipeline made necessary by the actions of an issuer shall be

accomplished at the sole expense of the issuer, who shall pay the

cost of the required activity as necessary to provide comparable

replacement, minus the net salvage value of any replaced

facility. The issuer shall pay that amount from the proceeds of

bonds issued to finance a control facility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 383.015. TAXATION. (a) An issuer is not required to pay a

tax or other assessment on a control facility or part of a

control facility.

(b) Bonds issued under this chapter, the transfer of the bonds,

and income from the bonds are exempt from taxation in this state.

(c) This chapter does not affect state law relating to an ad

valorem tax imposed on a person who is not a public agency or

political subdivision or on an interest held by such a person. A

control facility purchased or used under this chapter is subject

to ad valorem taxation payable by the person contracting with the

issuer for the facility's purchase or use as if the contract

created a leasehold.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. BONDS

Sec. 383.021. AUTHORITY TO ISSUE. (a) An issuer may issue

negotiable bonds, payable from revenues of the issuer, to pay

costs related to the acquisition, construction, or improvement of

a control facility, including:

(1) the cost of real property acquired for the control facility;

(2) finance charges;

(3) interest before and during construction and for a period the

issuer finds reasonable after completion of construction;

(4) expenses incurred for architectural, engineering, and legal

services;

(5) expenses incurred for plans, specifications, surveys, and

estimates;

(6) expenses incurred in placing the control facility in

operation;

(7) expenses of administration; and

(8) other expenses necessary or incident to the acquisition,

construction, or improvement.

(b) The bonds may be issued in more than one series and from

time to time as required to carry out the purposes of this

chapter.

(c) Pending issuance of definitive bonds, the issuer may

authorize the delivery of negotiable interim bonds eligible for

exchange or substitution by use of the definitive bonds.

(d) An issuer may not issue bonds to acquire an existing control

facility solely for the purpose of leasing or selling it back to

the person from whom it was acquired or to another person

controlled by that person, unless the control facility is to be

substantially improved before it is leased or sold back to such a

person.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 383.022. FORM AND PROCEDURE. (a) Bonds under this chapter

must be authorized by resolution. The bonds must:

(1) be signed by the presiding officer or assistant presiding

officer of the governing body;

(2) be attested by the secretary of the governing body; and

(3) have the seal of the issuer impressed, printed, or

lithographed on the bonds.

(b) The bonds may have the characteristics and bear the

designation determined by the governing body of the issuer,

except that the designation must include for each control

facility to be financed with the bonds:

(1) the name of each person using or purchasing the control

facility;

(2) the name of each person guaranteeing the contractual

obligations of each person using or purchasing the control

facility; or

(3) a statement, if applicable, that a group of persons will be

using or purchasing the control facility.

(c) The governing body may authorize a required signature to be

printed or lithographed on the bonds. The issuer may adopt or use

the signature of a person who has been an officer, regardless of

whether the person is an officer when the bonds are delivered to

a purchaser.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 383.023. TERMS. Bonds issued under this chapter must

mature serially or otherwise not more than 40 years after they

are issued. The bonds may:

(1) bear interest at a rate and be sold at a price or under

terms that the governing body of the issuer determines to be the

most advantageous reasonably obtainable;

(2) be made callable before maturity at times and prices

prescribed in the resolution authorizing the bonds;

(3) be in coupon form; and

(4) be registrable as to principal or as to principal and

interest.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 383.024. APPROVAL AND REGISTRATION. (a) An issuer shall

submit bonds that have been authorized by its governing body,

including refunding bonds and the record relating to the bond

issuance, to the attorney general for examination as to their

validity. If the bonds state that they are secured by a pledge of

proceeds of a lease or other contract previously entered into by

the issuer, the issuer may submit the contract with the bonds.

(b) If the bonds have been authorized in accordance with state

law and any contract has been made in accordance with state law,

the attorney general shall approve the bonds and contract and the

comptroller shall register the bonds.

(c) Following approval and registration, the bonds and contract

are incontestable.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 383.025. PLEDGE OF REVENUE AS SECURITY; ELECTION. (a) An

issuer's bonds may be secured, as specified by the resolution or

a security agreement, by a pledge of all or part of the revenues

of the issuer derived from:

(1) the use or sale of a control facility or disposal system; or

(2) services rendered by a disposal system.

(b) Except as provided by Section 383.026, before a municipality

or county issues bonds secured under Subsection (a), the

municipality or county must publish notice of its intention to

issue the bonds at least once in a newspaper of general

circulation within the boundaries of the municipality or county.

Not later than 30 days after the date of the publication, not

less than 10 percent of the qualified voters of the municipality

or county may file a petition with the clerk or secretary of the

governing body requesting the governing body to order an election

on the issuance of the bonds. On the filing of the petition, the

governing body shall order an election to be held in the

municipality or county to determine whether the bonds may be

issued as indicated in the notice. The governing body shall set

the date of the election in accordance with Section 41.001,

Election Code. If the majority of voters who vote at the election

approve the issuance of the bonds, the governing body may issue

the bonds. If a petition is not filed within the period provided

by this subsection, the governing body may issue the bonds

without an election.

(c) The governing body shall fix and periodically revise

payments under a lease or other contract for the use or sale of a

control facility so that the payments and other pledged revenue

will be sufficient to pay the bonds and interest on the bonds as

they mature and become due and to maintain reserve or other funds

as provided by the resolution or security agreement. The

governing body may direct the investment of money in the funds

created by the resolution or security agreement.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 383.026. PLEDGE OF OTHER UTILITY REVENUE; ELECTION. (a)

In addition to the security under Section 383.025, a

municipality's or county's bonds may be secured, as specified by

the resolution or a security agreement, by a pledge of other

utility revenue of the municipality or county.

(b) Before issuing bonds secured by other utility revenue, the

governing body must order an election to determine whether the

bonds may be issued. The governing body shall set the date of the

election in accordance with Section 41.001, Election Code. The

manner of holding the election is governed by Chapter 1251,

Government Code. If the majority of voters who vote at the

election approve the issuance of the bonds, the governing body

may issue the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.272, eff. Sept.

1, 2001.

Sec. 383.027. SECURITY MAY APPLY TO ADDITIONAL BONDS. A pledge

under Section 383.025 or 383.026 may reserve the right, under

conditions specified by the pledge, to issue additional bonds to

be on a parity with or subordinate to the bonds secured by the

pledge. Bonds issued under this chapter may be combined in the

same issue with bonds issued for other purposes authorized by

law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 383.028. TRUSTS AS SECURITY. (a) The governing body may

additionally secure bonds, including refunding bonds, by a trust

indenture under which the trustee may be a bank having trust

powers located inside or outside the state.

(b) Regardless of any mortgage, deed of trust lien, or security

interest under Section 383.029, the trust indenture may:

(1) contain any provision that the governing body prescribes for

the security of the bonds and the preservation of the trust

estate;

(2) provide for amendment or modification of the trust

indenture;

(3) condition the right to spend the issuer's money or sell an

issuer's control facility on approval of a registered

professional engineer selected as provided by the trust

indenture;

(4) contain provisions governing issuance of bonds to replace

lost, stolen, or mutilated bonds; and

(5) otherwise provide for protecting and enforcing a

bondholder's rights and remedies as is reasonable, proper, and

lawful.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 383.029. OTHER SECURITY. (a) The bonds may be

additionally secured by a mortgage, deed of trust lien, or

security interest in a designated control facility of the

governing body and all property and rights appurtenant to the

control facility.

(b) The mortgage, deed of trust lien, or security interest may

give the trustee the power to operate the control facility, sell

the control facility to pay the debt, or take any other action to

secure the bonds.

(c) A purchaser at a sale under a mortgage or deed of trust lien

is the absolute owner of the control facility and rights

purchased.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 383.030. ACTION BY BONDHOLDERS. (a) The resolution or a

security agreement may provide that on default in the payment of

principal of or interest on the bonds, or threatened default

under conditions stated in the resolution or security agreement,

and on petition of the holders of outstanding bonds, a court of

competent jurisdiction may appoint a receiver to collect and

receive pledged income.

(b) The resolution or security agreement may limit or qualify

the rights of less than all of the holders of outstanding bonds

payable from the same source to institute or prosecute litigation

affecting the issuer's property or income.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 383.031. INVESTMENT AND USE OF PROCEEDS. (a) The

governing body may set aside amounts from the proceeds of the

sale of bonds for payment into an interest and sinking fund and

reserve funds and may provide for this in the resolution or a

security agreement. All expenses of issuing and selling the bonds

must be paid from the proceeds of the sale of the bonds.

(b) Proceeds from the sale of bonds may be invested in:

(1) direct or indirect obligations of the United States

government or an agency of the United States government that

mature in a manner specified by the resolution or a security

agreement; or

(2) certificates of deposit of a bank or trust company if the

deposits are secured by obligations described by Subdivision (1).

(c) A bank or trust company with trust powers may be designated

as depository for proceeds of bonds or of lease or other contract

revenue. The bank or trust company shall furnish indemnifying

bonds or pledge securities as required by the issuer to secure

the deposits.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 383.032. REFUNDING BONDS. (a) A governing body may issue

refunding bonds to refund the principal of, interest on, and any

redemption premium applicable to outstanding bonds. The refunding

bonds may:

(1) refund more than one series of outstanding bonds and combine

the revenue pledged to the outstanding bonds for the security of

the refunding bonds; and

(2) be secured by other or additional revenues and deed of trust

liens.

(b) The provisions of this chapter relating to issuance of

bonds, security for bonds, approval by the attorney general, and

remedies of bondholders apply to refunding bonds.

(c) The comptroller shall register refunding bonds:

(1) on the surrender and cancellation of the original bonds; or

(2) without surrender and cancellation of the original bonds if:

(A) the resolution authorizing the refunding bonds provides that

their proceeds be deposited in the bank where the original bonds

are payable; and

(B) the refunding bonds are issued in an amount sufficient to

pay the principal of, interest on, and any redemption premium

applicable to the original bonds up to their option date or

maturity date.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 383.033. LEGAL INVESTMENTS; SECURITY FOR DEPOSITS. (a)

Bonds issued under this chapter are legal and authorized

investments for:

(1) a bank;

(2) a savings bank;

(3) a trust company;

(4) a savings and loan association;

(5) an insurance company;

(6) a fiduciary;

(7) a trustee; and

(8) a sinking fund of a municipality, county, school district,

or other political corporation or subdivision of the state.

(b) The bonds may secure the deposits of public funds of the

state or a municipality, county, school district, or other

political corporation or subdivision of the state. The bonds are

lawful and sufficient security for those deposits in an amount up

to their face value, if accompanied by all appurtenant unmatured

coupons.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 383.034. BONDS NOT GENERAL OBLIGATION. The bonds are

special obligations payable solely from revenues pledged to their

payment and are not general obligations of the governing body,

the issuer, or the state. A bondholder may not demand payment

from money obtained from a tax or other revenue of the issuer,

excluding revenues pledged to the payment of the bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 384. AREA EMISSION REDUCTION CREDIT ORGANIZATIONS

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE C. AIR QUALITY

CHAPTER 384. AREA EMISSION REDUCTION CREDIT ORGANIZATIONS

Sec. 384.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Natural Resource Conservation

Commission.

(2) "Emission reduction credit" means a credit recognized by the

commission and the United States Environmental Protection Agency

for reductions in emissions of air pollutants.

(3) "Nonattainment area" means an area so designated within the

meaning of Section 107(d) of the federal Clean Air Act (42 U.S.C.

Section 7407).

(4) "Organization" means an area emission reduction credit

organization in this state.

(5) "Regional council of governments" means a council of

governments designated as the metropolitan planning organization

or a metropolitan planning organization in the event the council

of governments is not so designated.

Added by Acts 1993, 73rd Leg., ch. 128, Sec. 1, eff. May 11,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.201, eff.

Sept. 1, 1995.

Sec. 384.002. PURPOSE. The purpose of an area emission

reduction credit organization shall be to promote the coexistence

of the improvement of air quality and economic development within

the region through the acquisition and distribution of emission

reduction credits. Its activities may include the use of emission

reduction credits to help meet federal reasonable further

progress requirements as well as using emission reduction credits

to facilitate the issuance of permits.

Added by Acts 1993, 73rd Leg., ch. 128, Sec. 1, eff. May 11,

1993.

Sec. 384.003. ESTABLISHMENT OF ORGANIZATION. A regional council

of governments whose area of jurisdiction contains a

nonattainment area may establish an organization on approval by

the commission of its creation petition as provided by Section

384.015.

Added by Acts 1993, 73rd Leg., ch. 128, Sec. 1, eff. May 11,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.202, eff.

Sept. 1, 1995.

Sec. 384.004. FUNCTIONS; ORGANIZATION. An organization created

under this chapter shall:

(1) represent all counties within a nonattainment area;

(2) have a board of directors appointed in accordance with the

provisions of this chapter;

(3) have the power, authority, and limitations provided by this

chapter; and

(4) have bylaws setting forth its organization and procedures,

including provisions for conflicts of interest.

Added by Acts 1993, 73rd Leg., ch. 128, Sec. 1, eff. May 11,

1993.

Sec. 384.005. OFFSET REQUIREMENTS. All transactions of an

organization involving emission reduction credits shall be

subject to the offset requirements of the federal Clean Air Act

(42 U.S.C. Section 7401 et seq.).

Added by Acts 1993, 73rd Leg., ch. 128, Sec. 1, eff. May 11,

1993.

Sec. 384.006. LOCATION RESTRICTION. There shall not be more

than one organization within a metropolitan statistical area or

consolidated metropolitan statistical area.

Added by Acts 1993, 73rd Leg., ch. 128, Sec. 1, eff. May 11,

1993.

Sec. 384.007. STAFF. The regional council of governments may

provide staff to an organization created under this chapter.

Added by Acts 1993, 73rd Leg., ch. 128, Sec. 1, eff. May 11,

1993.

Sec. 384.008. BOARD OF DIRECTORS. (a) The board of directors

of an organization shall consist of not less than six and not

more than 21 appointed members, provided, however, that the

number of appointed members is divisible by three. The appointed

members are appointed by and may be removed for cause by the

governing body of the regional council of governments. The

appointed members serve three-year terms, with one-third of the

members' terms expiring each year. In order to stagger the terms,

the initial appointees of a board of directors shall draw lots to

determine which one-third serves for one year, which one-third

serves for two years, and which one-third serves for three years.

In addition, the board of directors shall have one ex officio

nonvoting member from the commission, designated by the executive

director of the commission to act as a liaison between the

commission and the area emission reduction credit organization.

(b) The appointed members of the board of directors shall

represent the general public, large industrial sources of

emissions, small regulated businesses, and environmental and

economic development interests. Each county in the nonattainment

area shall be represented on the board of directors, and other

areas in the region shall be represented in a manner that

reflects the relative contributions of each area to total

emissions or potential emission reductions.

Added by Acts 1993, 73rd Leg., ch. 128, Sec. 1, eff. May 11,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.203, eff.

Sept. 1, 1995.

Sec. 384.009. REMOVAL FOR CAUSE. The regional council of

governments appointing a member of the board of directors of an

organization may remove such member for cause if the member:

(1) cannot discharge the member's duties for a substantial

portion of the term for which the member is appointed because of

illness or disability; or

(2) is absent from more than half of the regularly scheduled

meetings that the member is eligible to attend during a calendar

year unless the absence is excused by a majority vote of the

board of directors.

Added by Acts 1993, 73rd Leg., ch. 128, Sec. 1, eff. May 11,

1993.

Sec. 384.010. CONFLICT OF INTEREST. A member of a board of

directors may not vote on a matter in which the member or the

member's employer has a direct financial interest.

Added by Acts 1993, 73rd Leg., ch. 128, Sec. 1, eff. May 11,

1993.

Sec. 384.011. AUTHORITY. The board of directors of an

organization shall have independent decision-making authority and

shall not be required to have its decisions reviewed by the

governing body of the regional council of governments. A regional

council of governments shall not have any liability under any

contracts entered into by an organization.

Added by Acts 1993, 73rd Leg., ch. 128, Sec. 1, eff. May 11,

1993.

Sec. 384.012. POWERS AND DUTIES. An organization shall have the

authority to:

(1) receive and use funds;

(2) have an account at the Texas Natural Resource Conservation

Commission Air Emission Reduction Credit Bank;

(3) acquire emission reduction credits through purchase,

donation, or other means;

(4) transfer emission reduction credits by sale or other means;

(5) identify, evaluate, promote, initiate, and facilitate

potential projects and strategies to generate emission reduction

credits;

(6) provide financial assistance for projects to generate

emission reduction credits;

(7) employ staff;

(8) enter into contracts; and

(9) consider sustainability of projects.

Added by Acts 1993, 73rd Leg., ch. 128, Sec. 1, eff. May 11,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.204, eff.

Sept. 1, 1995.

Sec. 384.013. PROHIBITIONS. An organization created under this

chapter shall have no regulatory or taxing authority.

Added by Acts 1993, 73rd Leg., ch. 128, Sec. 1, eff. May 11,

1993.

Sec. 384.014. ANNUAL REPORT. By March 1 of each year each area

organization shall file with the commission and the regional

council of governments an annual report for the preceding

calendar year. The annual report shall contain a financial

accounting, an accounting of emission reduction credits, and a

listing of all emission reduction credit transactions entered

into by the organization.

Added by Acts 1993, 73rd Leg., ch. 128, Sec. 1, eff. May 11,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.205, eff.

Sept. 1, 1995.

Sec. 384.015. PROCEDURE FOR FILING AND APPROVAL OF PETITION.

(a) A regional council of governments may authorize by

resolution the submission of a petition to the commission

requesting the creation of an organization under this chapter.

(b) The petition shall contain sufficient information to permit

a determination of compliance with the provisions of this chapter

and shall include a copy of the proposed bylaws and a plan for

ensuring compliance with the requirements of this chapter.

(c) The commission shall review the petition for compliance with

this chapter and hold a hearing in the region to obtain public

comment on the petition.

(d) The commission shall approve the petition and creation of

the organization if, after hearing, it finds that the

requirements of this chapter are met and that such creation would

be in the public interest.

Added by Acts 1993, 73rd Leg., ch. 128, Sec. 1, eff. May 11,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.206, eff.

Sept. 1, 1995.

Sec. 384.016. AUDIT. The commission shall have the authority to

audit any organization created under this chapter.

Added by Acts 1993, 73rd Leg., ch. 128, Sec. 1, eff. May 11,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.207, eff.

Sept. 1, 1995.

Sec. 384.017. WITHDRAWAL OF APPROVAL. The commission shall have

the authority to withdraw its approval of an organization created

under this chapter and to dissolve such organization if it finds,

after notice and hearing, that the organization has failed to

comply with the provisions of this chapter.

Added by Acts 1993, 73rd Leg., ch. 128, Sec. 1, eff. May 11,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.207, eff.

Sept. 1, 1995.

Sec. 384.018. DISSOLUTION. An organization created under this

chapter shall be dissolved by the commission 12 years after its

creation unless the commission approves a petition, submitted and

approved in accordance with Section 384.015, for an additional

12-year term. The commission may continue to approve successive

12-year terms for the organization as long as the need for the

organization exists.

Added by Acts 1993, 73rd Leg., ch. 128, Sec. 1, eff. May 11,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.207, eff.

Sept. 1, 1995.



CHAPTER 385. INDOOR AIR QUALITY IN GOVERNMENT BUILDINGS

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE C. AIR QUALITY

CHAPTER 385. INDOOR AIR QUALITY IN GOVERNMENT BUILDINGS

Sec. 385.001. DEFINITIONS. In this chapter:

(1) "Air contaminant" means a gaseous, liquid, or solid

substance or combination of substances that is in a form that is

transported by or in air and has the potential to be detrimental

to human health.

(2) "Board" means the Texas Board of Health.

(3) "Government building" means a building that is:

(A) owned, or leased for a term of at least three months, by a

state governmental entity or by a political subdivision of this

state, including a county, municipality, special purpose

district, or school district; and

(B) regularly open to members of the public or used by the state

or local governmental entity for a purpose that involves regular

occupancy of the building by an employee or by a person in the

custody or control of the governmental entity such as a public

school student.

(4) "Indoor air pollution" means the presence, in an indoor

environment, of one or more air contaminants in sufficient

concentration and of sufficient duration to be capable of causing

adverse effects to human health.

Added by Acts 1995, 74th Leg., ch. 690, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1067, Sec. 1, eff.

Sept. 1, 2001.

Sec. 385.002. POWERS AND DUTIES OF BOARD. (a) The board by

rule shall establish voluntary guidelines for indoor air quality

in government buildings, including guidelines for ventilation and

indoor air pollution control systems. The board may adopt other

rules necessary to implement this chapter.

(b) In establishing the guidelines, the board shall consider:

(1) the potential chronic effects of air contaminants on human

health;

(2) the potential effects of insufficient ventilation of the

indoor environment on human health;

(3) the potential costs of health care for the short-term and

long-term effects on human health that may result from exposure

to indoor air contaminants; and

(4) the potential costs of compliance with a proposed guideline.

(c) A guideline adopted under this chapter may include a

contaminant concentration, a control method, a sampling method, a

ventilation rate, design, or procedure, or a similar

recommendation.

(d) The board's guidelines may differ for different pollution

sources or different areas of the state and may differ for

buildings that are regularly occupied or visited by children.

Added by Acts 1995, 74th Leg., ch. 690, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1067, Sec. 1, eff.

Sept. 1, 2001.

Sec. 385.003. LIABILITY AND IMMUNITY. This chapter does not

create liability for a governmental entity for an injury caused

by the failure to comply with the voluntary guidelines

established under Section 385.002.

Added by Acts 1995, 74th Leg., ch. 690, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1067, Sec. 1, eff.

Sept. 1, 2001.



CHAPTER 386. TEXAS EMISSIONS REDUCTION PLAN

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE C. AIR QUALITY

CHAPTER 386. TEXAS EMISSIONS REDUCTION PLAN

For expiration of this chapter, see Section 386.002.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 386.001. DEFINITIONS.

In this chapter:

(1) "Advisory board" means the Texas Emissions Reduction Plan

Advisory Board.

(2) "Affected county" includes:

(A) Bastrop County;

(B) Bexar County;

(C) Caldwell County;

(D) Comal County;

(E) Ellis County;

(F) Gregg County;

(G) Guadalupe County;

(H) Harrison County;

(I) Hays County;

(J) Henderson County;

(K) Hood County;

(L) Hunt County;

(M) Johnson County;

(N) Kaufman County;

(O) Nueces County;

(P) Parker County;

(Q) Rockwall County;

(R) Rusk County;

(S) San Patricio County;

(T) Smith County;

(U) Travis County;

(V) Upshur County;

(W) Victoria County;

(X) Williamson County;

(Y) Wilson County; and

(Z) any other county designated as an affected county by

commission rule because of deteriorating air quality.

(3) "Commission" means the Texas Natural Resource Conservation

Commission.

(4) Repealed by Acts 2005, 79th Leg., Ch. 1125, Sec. 22, eff.

September 1, 2005.

(5) "Fund" means the Texas emissions reduction plan fund.

(6) "Incremental cost" means the cost of an applicant's project

less a baseline cost that would otherwise be incurred by an

applicant in the normal course of business. Incremental costs may

include added lease or fuel costs as well as additional capital

costs.

(7) "Laboratory" means the Energy Systems Laboratory at the

Texas Engineering Experiment Station of The Texas A&M

University System.

(8) "Nonattainment area" means an area so designated under

Section 107(d) of the federal Clean Air Act (42 U.S.C. Section

7407), as amended.

(9) "Plan" means the Texas emissions reduction plan.

(10) "Site" means the total of all stationary sources located on

one or more contiguous or adjacent properties, which are under

common control of the same person or persons under common

control.

(10-a) "Stationary engine" means a machine used in a nonmobile

application that converts fuel into mechanical motion, including

turbines and other internal combustion devices.

(11) "Utility commission" means the Public Utility Commission of

Texas.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1331, Sec. 1, eff.

June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1125, Sec. 22, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 14, eff. September 1, 2009.

Sec. 386.002. EXPIRATION. This chapter expires August 31, 2019.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1125, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 2.01, eff. June 8, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 15, eff. September 1, 2009.

SUBCHAPTER B. TEXAS EMISSIONS REDUCTION PLAN

Sec. 386.051. TEXAS EMISSIONS REDUCTION PLAN. (a) The utility

commission, the commission, and the comptroller shall establish

and administer the Texas emissions reduction plan in accordance

with this chapter.

(b) Under the plan, the commission and the comptroller shall

provide grants or other funding for:

(1) the diesel emissions reduction incentive program established

under Subchapter C, including for infrastructure projects

established under that subchapter;

(2) the motor vehicle purchase or lease incentive program

established under Subchapter D;

(3) the new technology research and development program

established under Chapter 387;

(4) the clean school bus program established under Chapter 390;

and

(5) the new technology implementation grant program established

under Chapter 391.

(c) Under the plan, the utility commission shall provide grants

or other funding for the energy efficiency grant program

established under Subchapter E.

(d) Equipment purchased before September 1, 2001, is not

eligible for a grant or other funding under the plan.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 11, Sec. 3,

eff. Oct. 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

766, Sec. 1, eff. June 17, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 5, eff. September 1, 2009.

Sec. 386.052. COMMISSION DUTIES. (a) In administering the plan

established under this chapter and in accordance with the

requirements of this chapter, the commission:

(1) shall:

(A) manage plan funds and oversee the plan;

(B) produce guidelines, protocols, and criteria for eligible

projects;

(C) develop methodologies for evaluating project

cost-effectiveness;

(D) prepare reports regarding the progress and effectiveness of

the plan; and

(E) take all appropriate and necessary actions so that emissions

reductions achieved through the plan are credited by the United

States Environmental Protection Agency to the appropriate

emissions reduction objectives in the state implementation plan;

and

(2) may hire staff and consultants needed to complete the

commission's duties under this section and ensure timely review

of applications and reimbursement of grant applicants' eligible

project costs.

(b) Appropriate commission objectives include:

(1) achieving maximum reductions in oxides of nitrogen to

demonstrate compliance with the state implementation plan;

(2) preventing areas of the state from being in violation of

national ambient air quality standards;

(3) achieving cost-saving and multiple benefits by reducing

emissions of other pollutants;

(4) achieving reductions of emissions of diesel exhaust from

school buses; and

(5) advancing new technologies that reduce oxides of nitrogen

and other emissions from facilities and other stationary sources.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

766, Sec. 2, eff. June 17, 2005.

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 2.02, eff. June 8, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 6, eff. September 1, 2009.

Sec. 386.053. GUIDELINES AND CRITERIA. (a) The commission

shall adopt grant guidelines and criteria consistent with the

requirements of this chapter.

(b) Guidelines must include protocols to calculate projected

emissions reductions, project cost-effectiveness, and safeguards

to ensure that funded projects generate emissions reductions not

otherwise required by state or federal law.

(c) The commission shall make draft guidelines and criteria

available to the public and the United States Environmental

Protection Agency before the 30th day preceding the date of final

adoption and shall hold at least one public meeting to consider

public comments on the draft guidelines and criteria before final

adoption. The public meeting shall be held in the affected state

implementation plan area, and if the guidelines affect more than

one state implementation plan area, a public meeting shall be

held in each affected state implementation plan area affected by

the guidelines.

(d) The commission may propose revisions to the guidelines and

criteria adopted under this section as necessary to improve the

ability of the plan to achieve its goals. Revisions may include,

among other changes, adding additional pollutants, adding

stationary engines or engines used in stationary applications,

adding vehicles and equipment that use fuels other than diesel,

or adjusting eligible program categories, as appropriate, to

ensure that incentives established under this chapter achieve the

maximum possible emissions reductions. The commission shall make

a proposed revision available to the public before the 30th day

preceding the date of final adoption of the revision and shall

hold at least one public meeting to consider public comments on

the proposed revision before final adoption.

(e) Because the legislature finds that the current state of air

quality in the state jeopardizes the state's ability to meet

federal air quality requirements, the commission and the

comptroller may adopt emergency rules under Section 2001.034,

Government Code, with abbreviated notice, to carry out any

rulemaking necessary to implement this chapter.

(f) Except as provided by Subsection (e), the rulemaking

requirements of Chapter 2001, Government Code, do not apply to

the adoption or revision of guidelines and criteria under this

section.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1331, Sec. 2, eff.

June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1125, Sec. 4, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 2.03, eff. June 8, 2007.

Sec. 386.054. MONITORING PROCEDURES. (a) The commission shall

develop procedures for monitoring whether the emissions

reductions projected for projects awarded grants under this

chapter are actually achieved. Monitoring procedures may include

project reviews and contract requirements that the grant

recipient provide information semiannually about the project. If

the commission requires an annual report, the report shall

contain a minimum amount of information required from a recipient

and the report format shall be simple and convenient.

(b) Monitoring and reviewing procedures must be sufficient to

enable emissions reductions generated by funded projects to be

fully credited to air quality plans.

(c) The commission may revise monitoring and review procedures

from time to time as necessary or appropriate to enhance the

effectiveness of the plan.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 386.055. AVAILABILITY OF EMISSIONS REDUCTION CREDITS

GENERALLY. (a) A project funded under a program established

under this chapter may not be used for credit under any state or

federal emissions reduction credit averaging, banking, or trading

program.

(b) An emissions reduction generated by a program established

under this chapter:

(1) may not be used as a marketable emissions reduction credit

or, except as provided by Section 386.056, to offset any

emissions reduction obligation; and

(2) may be used to demonstrate conformity with the state

implementation plan.

(c) A project involving a new emissions reduction measure that

would otherwise generate marketable credits under state or

federal emissions reduction credit averaging, banking, or trading

programs is not eligible for funding under a program established

under this chapter unless:

(1) the project includes the transfer of the reductions that

would otherwise be marketable credits to the state implementation

plan or the owner or operator as provided by Section 386.056; and

(2) the reductions are permanently retired.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 386.056. AVAILABILITY OF EMISSIONS REDUCTIONS IN CERTAIN

NONATTAINMENT AREAS. (a) An owner or operator of a site located

in the Houston-Galveston or Dallas-Fort Worth nonattainment area

may use emissions reductions generated by a program established

under this chapter to offset the requirements of commission rules

relating to control of air pollution from oxides of nitrogen if:

(1) the owner or operator of the site contributes to the fund

$75,000 for each ton of emissions that is used, not to exceed 25

tons annually and not to exceed one-half ton per day;

(2) the owner or operator of the site demonstrates to the

commission's satisfaction that the site will be in full

compliance with the commission's emissions reduction rules not

later than the fifth anniversary of the date on which the

emissions reductions would otherwise be required;

(3) emissions from the site are reduced by at least 80 percent

from the established baseline; and

(4) the commission approves a petition by the owner or operator

that demonstrates that it is technically infeasible to comply

with the commission's emissions reduction requirements above 80

percent.

(b) Funds collected under this section shall be used to generate

emissions reductions needed to meet the commission's attainment

demonstration.

(c) The commission shall verify that emissions reductions

generated from funds collected under this section occur in the

same nonattainment area in which the site that purchased the

emissions reductions is located.

(d) The commission shall assure that the emissions reductions

funded under the programs authorized by this subchapter used to

offset commission requirements under this section benefit the

community in which the site using the emissions reductions is

located. If there are no eligible emissions reduction projects

within the community, the commission may authorize projects in an

adjacent community. In this subsection, "community" means a

justice of the peace precinct.

(e) The commission shall assure that emission reduction credits

may be received in the Houston-Galveston nonattainment area for

energy efficiency and urban heat island programs in connection

with the State Implementation Plan for the eight-hour ozone

standard.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1095, Sec. 2, eff. September 1, 2005.

Sec. 386.057. REVIEW AND REPORTING REQUIREMENTS. (a) The

commission, in consultation with the advisory board, annually

shall review programs established under the plan, including each

project funded under the plan, the amount granted for the

project, the emissions reductions attributable to the project,

and the cost-effectiveness of the project.

(b) Not later than December 1, 2002, and not later than December

1 of each subsequent second year, the commission, in consultation

with the advisory board, shall publish and submit to the

legislature a biennial plan report. The report must include:

(1) the information included in the annual reviews conducted

under Subsection (a);

(2) specific information for individual projects as required by

Subsection (c);

(3) information contained in reports received under Sections

386.205, 388.003(e), 388.006, and 391.104; and

(4) a summary of the commission's activities under Section

386.052.

(c) For projects funded as part of the infrastructure program

under Subchapter C, the report must:

(1) describe and evaluate:

(A) the infrastructure facilities funded under that subchapter;

(B) the degree to which the funded facilities are supporting

on-road or non-road diesel projects;

(C) the amount of fuel or electricity dispensed for each

facility; and

(D) associated emissions reductions and cost-effectiveness; and

(2) make a finding regarding the need for additional

appropriations from the fund to improve the ability of the

program to achieve its goals.

(d) The report must:

(1) account for money received, money disbursed as grants, money

reserved for grants based on project approvals, and any

recommended transfer of money between allocations and must

estimate future demand for grant funds under the plan;

(2) describe the overall effectiveness of the plan in delivering

the emissions reductions that may be credited to air quality

plans;

(3) evaluate the effectiveness of the plan in soliciting and

evaluating project applications, providing awards in a timely

manner, and monitoring project implementation;

(4) describe adjustments made to project selection criteria and

recommend any further needed changes or adjustments to the grant

programs, including changes in grant award criteria,

administrative procedures, or statutory provisions that would

enhance the plan's effectiveness and efficiency;

(5) describe adjustments made to the maximum cost-effectiveness

amount and award amount;

(6) evaluate the benefits of addressing additional pollutants as

part of the plan; and

(7) include legislative recommendations necessary to improve the

effectiveness of the plan.

(e) Repealed by Acts 2005, 79th Leg., Ch. 1125, Sec. 22, eff.

September 1, 2005.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1125, Sec. 22, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 7, eff. September 1, 2009.

Sec. 386.058. TEXAS EMISSIONS REDUCTION PLAN ADVISORY BOARD.

(a) The Texas Emissions Reduction Plan Advisory Board consists

of 15 members appointed as provided by this section and seven ex

officio members as provided by this section.

(b) The governor shall appoint to the advisory board:

(1) a representative of the trucking industry;

(2) a representative of the air conditioning manufacturing

industry;

(3) a representative of the electric utility industry;

(4) a representative of regional transportation; and

(5) a representative of the nonprofit organization described by

Section 386.252(a)(2).

(c) The lieutenant governor shall appoint to the advisory board:

(1) a representative of the engine manufacturing industry;

(2) a representative of the air transportation industry;

(3) a representative of the environmental community;

(4) a representative of the fuel cell industry; and

(5) a representative of the energy-efficient construction

industry.

(d) The speaker of the house of representatives shall appoint to

the advisory board:

(1) a representative of consumer groups;

(2) a representative of the construction industry;

(3) a representative of the automobile industry;

(4) a representative of the agriculture industry; and

(5) a representative of the fuel industry.

(e) Appointed members of the advisory board serve staggered

four-year terms, with the terms of seven or eight appointed

members expiring February 1 of each odd-numbered year. An

appointed member may be reappointed to a subsequent term.

(f) Ex officio members of the advisory board are:

(1) one member of the senate appointed by the lieutenant

governor;

(2) the presiding officer of the house standing committee having

primary jurisdiction over matters related to environmental

regulation;

(3) a representative of the commission, designated by the

executive director;

(4) a representative of the General Land Office, designated by

the Commissioner of the General Land Office;

(5) a representative of the comptroller's office, designated by

the comptroller;

(6) a representative of the Railroad Commission of Texas,

designated by the presiding officer of the agency; and

(7) a representative of the United States Environmental

Protection Agency's Region 6 office, designated by the United

States Environmental Protection Agency Region 6 administrator.

(g) The advisory board annually shall elect a presiding officer.

(h) The advisory board shall review the plan and shall recommend

to the commission changes to revenue sources or financial

incentives or any legislative, regulatory, or budgetary changes

needed.

(i) The commission shall provide necessary staff support to the

advisory board.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1328, Sec. 10, eff.

June 21, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1125, Sec. 5, eff. September 1, 2005.

SUBCHAPTER C. DIESEL EMISSIONS REDUCTION INCENTIVE PROGRAM

Sec. 386.101. DEFINITIONS. In this subchapter:

(1) "Cost-effectiveness" means the total dollar amount expended

divided by the total number of tons of oxides of nitrogen

emissions reduction attributable to that expenditure.

Cost-effectiveness for the program as a whole and for particular

projects under the program is calculated as provided by Sections

386.105 and 386.106.

(2) "Fuel cell" means an electrochemical device that uses fuel

and oxidant to continuously generate electricity.

(3) "Motor vehicle" means a self-propelled device designed for

transporting persons or property on a public highway that is

required to be registered under Chapter 502, Transportation Code.

(4) "Non-road diesel" means a vehicle or piece of equipment,

excluding a motor vehicle or on-road diesel, that is powered by a

non-road engine, including:

(A) non-road nonrecreational equipment and vehicles;

(B) construction equipment;

(C) locomotives;

(D) marine vessels; and

(E) other high-emitting diesel engine categories established by

the commission.

(5) "Non-road engine" means an internal combustion engine that

is:

(A) in or on a piece of equipment that is self-propelled or that

propels itself and performs another function, excluding a vehicle

that is used solely for competition;

(B) in or on a piece of equipment that is intended to be

propelled while performing its function; or

(C) designed to be and capable of being carried or moved from

one location to another.

(6) "On-road diesel" means an on-road diesel-powered motor

vehicle that has a gross vehicle weight rating of 8,500 pounds or

more.

(7) "Program" means the diesel emissions reduction incentive

program established under this subchapter.

(8) "Qualifying fuel" includes any liquid or gaseous fuel or

additives registered or verified by the United States

Environmental Protection Agency that is ultimately dispensed into

a motor vehicle or on-road or non-road diesel that provides

reductions of emissions of oxides of nitrogen beyond reductions

required by state or federal law.

(9) "Repower" means to replace an old engine powering an on-road

or non-road diesel with a new engine, a used engine, a

remanufactured engine, or electric motors, drives, or fuel cells.

(10) "Retrofit" means to equip an engine and fuel system with

new emissions-reducing parts or technology verified by the United

States Environmental Protection Agency after manufacture of the

original engine and fuel system.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1331, Sec. 3, eff.

June 20, 2003.

Sec. 386.102. PROGRAM. (a) The commission shall establish and

administer a diesel emissions reduction incentive program. Under

the program, the commission shall provide grants for eligible

projects to offset the incremental cost of projects that reduce

emissions of oxides of nitrogen from high-emitting diesel sources

in nonattainment areas and affected counties of the state. The

commission shall determine the eligibility of projects.

(b) Projects that may be considered for a grant under the

program include:

(1) purchase or lease of on-road or non-road diesels;

(2) emissions-reducing retrofit projects for on-road or non-road

diesels;

(3) emissions-reducing repower projects for on-road or non-road

diesels;

(4) purchase and use of emissions-reducing add-on equipment for

on-road or non-road diesels;

(5) development and demonstration of practical, low-emissions

retrofit technologies, repower options, and advanced technologies

for on-road or non-road diesels with lower emissions of oxides of

nitrogen;

(6) use of qualifying fuel;

(7) implementation of infrastructure projects; and

(8) replacement of on-road or non-road diesels with newer

on-road or non-road diesels.

(c) A project listed in Subsection (b) is not eligible if it is

required by any state or federal law, rule or regulation,

memorandum of agreement, or other legally binding document. This

subsection does not apply to:

(1) an otherwise qualified project, regardless of the fact that

the state implementation plan assumes that the change in

equipment, vehicles, or operations will occur, if on the date the

grant is awarded the change is not required by any state or

federal law, rule or regulation, memorandum of agreement, or

other legally binding document; or

(2) the purchase of an on-road diesel or equipment required only

by local law or regulation or by corporate or controlling board

policy of a public or private entity.

(e) To improve the success of the program the commission:

(1) shall establish cost-effective limits for grants awarded

under the program to an owner or operator of a locomotive or

marine vessel that are lower than the cost-effectiveness limits

applied to other emissions reductions grants;

(2) shall determine the maximum amount of reductions available

from the locomotive and marine sectors and develop strategies to

facilitate the maximum amount of reductions in these sectors; and

(3) shall include in the report required by Section 386.057(b)

that is due not later than December 1, 2006, an analysis of the

cost-effectiveness of the grants in these sectors.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1331, Sec. 4, eff.

June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1125, Sec. 6, eff. September 1, 2005.

Sec. 386.103. APPLICATION FOR GRANT. (a) Any person as defined

by Section 382.003 that owns one or more on-road or non-road

diesels that operate primarily within a nonattainment area or

affected county of this state or that otherwise contributes to

the state inventory of emissions of oxides of nitrogen may apply

for a grant under the program. The commission may adopt

guidelines to allow a person other than the owner to apply for

and receive a grant in order to improve the ability of the

program to achieve its goals.

(b) An application for a grant under this subchapter must be

made on an application provided by the commission and must

contain information required by the commission, including:

(1) a detailed description of the proposed project;

(2) information necessary for the commission to determine

whether the project meets eligibility requirements for the type

of project proposed, including a statement of the amounts of any

other public financial assistance the project will receive; and

(3) other information the commission may require.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1331, Sec. 5, eff.

June 20, 2003.

Sec. 386.104. ELIGIBILITY REQUIREMENTS. (a) The commission

shall establish criteria for setting priorities for projects

eligible to receive grants under this subchapter. The commission

shall review and may modify the criteria and priorities as

appropriate.

(b) A proposed project as described in Section 386.102 must meet

the requirements of this section to be eligible for a grant under

the program.

(c) For a proposed project as described by Section 386.102(b),

other than a project involving a marine vessel or engine, not

less than 75 percent of vehicle miles traveled or hours of

operation projected for the five years immediately following the

award of a grant must be projected to take place in a

nonattainment area or affected county of this state. The

commission may also allow vehicle travel on highways and

roadways, or portions of a highway or roadway, designated by the

commission and located outside a nonattainment area or affected

county to count towards the percentage of use requirement in this

subsection. For a proposed project involving a marine vessel or

engine, the vessel or engine must be operated in the intercoastal

waterways or bays adjacent to a nonattainment area or affected

county of this state for a sufficient amount of time over the

lifetime of the project, as determined by the commission, to meet

the cost-effectiveness requirements of Section 386.105. For a

proposed project involving non-road equipment used for natural

gas recovery purposes, the equipment must be operated in a

nonattainment area or affected county for a sufficient amount of

use over the lifetime of the project, as determined by the

commission, to meet the cost-effectiveness requirements of

Section 386.105.

(d) Each proposed project must meet the cost-effectiveness

requirements of Sections 386.105 and 386.106.

(e) A proposed repower project must exceed commission

requirements relating to baseline emissions levels of the engines

being replaced under the project.

(f) A proposed retrofit, repower, replacement, or add-on

equipment project must document, in a manner acceptable to the

commission, a reduction in emissions of oxides of nitrogen of at

least 30 percent compared with the baseline emissions adopted by

the commission for the relevant engine year and application.

After study of available emissions reduction technologies, after

public notice and comment, and after consultation with the

advisory board, the commission may revise the minimum percentage

reduction in emissions of oxides of nitrogen required by this

subsection to improve the ability of the program to achieve its

goals.

(g) If a baseline emissions standard does not exist for on-road

or non-road diesels in a particular category, the commission, for

purposes of this subchapter, shall establish an appropriate

baseline emissions level for comparison purposes.

(h) The commission may approve payments to offset the

incremental cost, over the expected lifetime of the motor vehicle

or on-road or non-road diesel, of the use of qualifying fuel in a

motor vehicle or on-road or non-road diesel if the proposed

project as a whole, including the incremental fuel cost, meets

the requirements of this subchapter. The commission shall develop

an appropriate method for converting incremental fuel costs over

the lifetime of the motor vehicle or on-road or non-road diesel

into an initial cost for purposes of determining

cost-effectiveness as required by Section 386.105.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1331, Sec. 6, eff.

June 20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 2.04, eff. June 8, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 16, eff. September 1, 2009.

Sec. 386.105. CALCULATION OF COST-EFFECTIVENESS. (a) In

calculating cost-effectiveness, one-time grants of money at the

beginning of a project shall be annualized using a time value of

public funds or discount rate determined for each project by the

commission, taking into account the interest rate on bonds,

interest earned by state funds, and other factors the commission

considers appropriate.

(b) The commission shall establish reasonable methodologies for

evaluating project cost-effectiveness consistent with Subsection

(a) and with accepted methods.

(c) The commission shall develop protocols for calculating

oxides of nitrogen emissions reductions not otherwise required by

state or federal law in nonattainment areas and affected counties

of this state from representative project types over the life of

the projects.

(d) The commission may include in cost-effectiveness

determinations only reductions in oxides of nitrogen emissions

that are achieved in nonattainment areas and affected counties of

this state.

(e) The commission may allow for the apportionment of credits

associated with a project between the plan and another program or

entity if the part of the credit assigned to the program that is

part of the plan still meets any applicable cost-effectiveness

criteria.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1331, Sec. 7, eff.

June 20, 2003.

Sec. 386.106. COST-EFFECTIVENESS CRITERIA; DETERMINATION OF

GRANT AMOUNT. (a) Except as provided by Section 386.107 and

except for infrastructure projects and infrastructure purchases

that are part of a broader retrofit, repower, replacement, or

add-on equipment project, the commission may not award a grant

for a proposed project the cost-effectiveness of which,

calculated in accordance with Section 386.105 and criteria

developed under that section, exceeds $15,000 per ton of oxides

of nitrogen emissions reduced in the nonattainment area or

affected county for which the project is proposed. This

subsection does not restrict commission authority under other law

to require emissions reductions with a cost-effectiveness that

exceeds $15,000 per ton.

(b) The commission may not award a grant that, net of taxes,

provides an amount that exceeds the incremental cost of the

proposed project.

(c) The commission shall adopt guidelines for capitalizing

incremental lease costs so those costs may be offset by a grant

under this subchapter.

(d) In determining the amount of a grant under this subchapter,

the commission shall reduce the incremental cost of a proposed

new purchase, lease, retrofit, repower, or add-on equipment

project by the value of any existing financial incentive that

directly reduces the cost of the proposed project, including tax

credits or deductions, other grants, or any other public

financial assistance.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1331, Sec. 8, eff.

June 20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 2.05, eff. June 8, 2007.

Sec. 386.107. ADJUSTMENT TO MAXIMUM COST-EFFECTIVENESS AMOUNT

AND AWARD AMOUNT. After study of available emissions reduction

technologies and costs and after public notice and comment, the

commission, in consultation with the advisory board, may change

the values of the maximum grant award criteria established in

Section 386.106 to account for inflation or to improve the

ability of the program to achieve its goals.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 386.108. INFRASTRUCTURE PROJECTS. (a) The commission

shall provide funding under Section 386.252(a)(1) for

infrastructure projects.

(b) To implement the requirement of Subsection (a), the

commission shall:

(1) solicit applications for a balanced mix of projects

involving fueling and electrification infrastructure that is

linked to motor vehicle and on-road and non-road diesel projects

and consistent with program goals;

(2) coordinate infrastructure projects with motor vehicle and

on-road and non-road diesel projects representing a broad range

of fuels, technologies, and applications as appropriate and

consistent with the goals of this chapter;

(3) adopt guidelines and criteria for infrastructure projects to

be funded under the program; and

(4) oversee, monitor, and evaluate the use of grants awarded

under this program and report on the effectiveness of this grant

program in relation to the purposes and goals of this chapter.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 386.109. ELIGIBLE INFRASTRUCTURE PROJECTS. (a) The

commission may consider for funding under Section 386.108:

(1) the purchase and installation at a site of equipment that is

designed primarily to dispense qualifying fuel, other than

standard gasoline or diesel, or the purchase of on-site mobile

fueling equipment;

(2) infrastructure projects, including auxiliary power units,

designed to dispense electricity to:

(A) motor vehicles;

(B) on-road and non-road diesels; and

(C) marine vessels;

(3) a project that involves a technology that allows a vehicle

to replace with electric power, while the vehicle is parked, the

power normally supplied by the vehicle's internal combustion

engine; and

(4) a project to reduce air pollution and engine idling by

relieving congestion through rail relocation or improvement at a

rail intersection that is located in a nonattainment or near

nonattainment area.

(b) The commission may provide funding to other state agencies

to implement projects under Subsection (a)(3), including funding

for the lease, purchase, or installation of idle reduction

technologies and facilities at rest areas and other public

facilities on major highway transportation routes located in

areas eligible for funding or for marine vessels operating on

water routes eligible for funding. Funding under this subsection

may include reasonable operational costs determined by the

commission to be needed for the initial start-up and proper

operation of the idle reduction technologies. The state agency

leasing, owning, or operating the idle reduction facility

constructed with funds provided under this subsection may, but is

not required to, charge reasonable fees for the provision of idle

reduction services provided that those fees are used to directly

offset the cost of providing the services.

(c) In evaluating a request for funding of an eligible

infrastructure project, the commission shall encourage the use of

a technology that allows a vehicle to replace with electric

power, while the vehicle is parked, the power normally supplied

by the vehicle's internal combustion engine at the state's ports

and border crossings in affected areas.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 2.06, eff. June 8, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1165, Sec. 2, eff. June 15, 2007.

Reenacted by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 12.012, eff. September 1, 2009.

Sec. 386.110. APPLICATION PACKAGE FOR INFRASTRUCTURE PROJECTS.

(a) The commission shall develop a simple, standardized

application package for infrastructure project grants under this

subchapter. The package must include:

(1) an application form;

(2) a brief description of:

(A) the program;

(B) the projects that are eligible for available funding;

(C) the selection criteria and evaluation process; and

(D) the required documentation;

(3) the name of a person or office to contact for more

information;

(4) an example of the contract that an applicant will be

required to execute before receiving a grant; and

(5) any other information the commission considers useful to

inform the applicant and expedite the application process.

(b) The application form shall require as much information as

the commission determines is necessary to properly evaluate each

project but shall otherwise minimize the information required.

(c) The commission may not require an applicant, as part of the

application process, to calculate tons of emissions reduced or

cost-effectiveness.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 386.111. APPLICATION REVIEW PROCEDURES. (a) The

commission shall review an application for a grant for a project

authorized under this subchapter, including an application for a

grant for an infrastructure project, immediately on receipt of

the application. If the commission determines that an

application is incomplete, the commission shall notify the

applicant with an explanation of what is missing from the

application. The commission shall evaluate the completed

application according to the appropriate project criteria.

Subject to available funding, the commission shall make a final

determination on an application as soon as possible.

(b) The commission shall make every effort to expedite the

application review process and to award grants to qualified

projects in a timely manner. To the extent possible, the

commission shall coordinate project review and approval with any

timing constraints related to project purchases or installations

to be made by an applicant.

(c) The commission may deny an application for a project that

does not meet the applicable project criteria or that the

commission determines is not made in good faith, is not credible,

or is not in compliance with this chapter and the goals of this

chapter.

(d) Subject to availability of funds, the commission shall award

a grant under this subchapter in conjunction with the execution

of a contract that obligates the commission to make the grant and

the recipient to perform the actions described in the recipient's

grant application. The contract must incorporate provisions for

recapturing grant money in proportion to any loss of emissions

reductions or underachievement in dispensing qualifying fuel

compared with the volume of emissions reductions or amount of

fuel dispensed that was projected in awarding the grant. Grant

money recaptured under the contract provision shall be deposited

in the fund and reallocated for other projects under this

subchapter.

(e) An applicant may seek reimbursement for qualifying equipment

installed after the effective date of this program.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1125, Sec. 7, eff. September 1, 2005.

Sec. 386.112. ON-ROAD DIESEL PURCHASE OR LEASE INCENTIVE. (a)

The commission shall develop a purchase or lease incentive

program for new on-road diesels and shall adopt rules necessary

to implement the program and to reimburse a purchaser or lessee

of a new on-road diesel that is eligible for reimbursement of

incremental costs under this subchapter.

(b) The program shall authorize statewide incentives for the

reimbursement of incremental costs for the purchase or lease,

according to the schedule provided by Section 386.113, of new

on-road diesels that are certified by the United States

Environmental Protection Agency or the California Air Resources

Board to an emissions standard provided by Section 386.113 if the

purchaser or lessee of the on-road diesel agrees to register the

vehicle in this state and to operate the on-road diesel in this

state for not less than 75 percent of the on-road diesel's annual

mileage.

(c) Only one incentive will be provided for each new on-road

diesel. The incentive shall be provided to the purchaser if the

on-road diesel is not purchased for the purpose of leasing the

on-road diesel to another person, or to the lessee and not to the

purchaser if the on-road diesel is purchased for the purpose of

leasing the on-road diesel to another person. A lease incentive

for a new on-road diesel shall be prorated based on an eight-year

lease term.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1331, Sec. 9, eff.

June 20, 2003.

Sec. 386.113. ON-ROAD DIESEL PURCHASE OR LEASE INCENTIVE

SCHEDULE. A new on-road diesel is eligible for reimbursement of

incremental costs according to the following schedule:

Incentive emissions standard

Reimbursement amount

(oxides of nitrogen)

Date of manufacture

Date of manufacture

(2001)

(10/1/02-9/30/06)

2.5 g/bhp-hr NOx

1.2 g/bhp-hr NOx

up to $15,000

1.5 g/bhp-hr NOx

0.5 g/bhp-hr NOx

up to $25,000

0.0 g/bhp-hr NOx

0.0 g/bhp-hr NOx

up to $25,000

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 386.114. MODIFICATION OF INCENTIVE EMISSIONS STANDARDS.

After evaluating new technologies and after public notice and

comment, the commission, in consultation with the advisory board,

may change the incentive emissions standards established by

Section 386.113 to improve the ability of the program to achieve

its goals.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 386.115. MODIFICATION OF VEHICLE ELIGIBILITY. After

evaluating the availability of vehicles meeting the emissions

standards and after public notice and comment, the commission, in

consultation with the advisory board, may expand the program to

include other on-road vehicles, regardless of fuel type used,

that meet the emissions standards, have a gross vehicle weight

rating of greater than 8,500 pounds, and are purchased or leased

in lieu of a new on-road diesel.

Added by Acts 2003, 78th Leg., ch. 1331, Sec. 10, eff. June 20,

2003.

Sec. 386.116. SMALL BUSINESS INCENTIVES. (a) In this section,

"small business" means a business owned by a person who:

(1) owns and operates not more than two vehicles, one of which

is:

(A) an on-road diesel with a pre-1994 engine model; or

(B) a non-road diesel with an engine with uncontrolled

emissions; and

(2) has owned the vehicle described by Subdivision (1)(A) or (B)

for more than one year.

(b) The commission by rule shall develop a method of providing

fast and simple access to grants under this subchapter for a

small business.

(c) The commission shall publicize and promote the availability

of grants under this section to encourage the use of vehicles

that produce fewer emissions.

(d) The commission shall include in the biennial plan report

required by Section 386.057(b) a report of commission actions and

results under this section.

Added by Acts 2003, 78th Leg., ch. 1331, Sec. 10, eff. June 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1125, Sec. 8, eff. September 1, 2005.

Sec. 386.117. REBATE GRANTS. (a) The commission shall adopt a

process for awarding grants under this subchapter in the form of

rebates to streamline the grant application, contracting,

reimbursement, and reporting processes for certain projects. The

process adopted under this section must:

(1) designate certain types of projects, such as repowers,

replacements, and retrofits, as eligible for rebates;

(2) project standardized oxides of nitrogen emissions reductions

for each designated project type;

(3) assign a standardized rebate amount for each designated

project type;

(4) allow for processing rebates on an ongoing first-come,

first-served basis; and

(5) consolidate, simplify, and reduce the administrative work

for applicants and the commission associated with grant

application, contracting, reimbursement, and reporting processes

for designated project types.

(b) The commission may limit or expand the designated project

types as necessary to further the goals of the program.

(c) The commission may award rebate grants as a pilot project

for a specific region or may award the grants statewide.

(d) The commission may administer the rebate grants or may

designate another entity to administer the grants.

(e) The commission shall:

(1) investigate the requirements for establishing an

Internet-based application process for rebate grants and report

those requirements to the legislature not later than December 31,

2007; or

(2) implement an Internet-based application process for rebate

grants not later than June 1, 2008.

(f) The commission or its designee shall notify potential

applicants of any changes to the rebate grant process by its

e-mail list service and posting those changes on its Internet

website at least 30 days before the changes become effective.

Added by Acts 2005, 79th Leg., Ch.

1125, Sec. 9, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 2.07, eff. June 8, 2007.

SUBCHAPTER D. MOTOR VEHICLE PURCHASE OR LEASE INCENTIVE PROGRAM

Sec. 386.151. DEFINITIONS. In this subchapter:

(1) "Bin" or "emissions bin" means a set of emissions standards

applicable to exhaust pollutants measured on the Federal Test

Procedure (FTP) according to 40 C.F.R. Section 86.1811-04.

(2) "Light-duty motor vehicle" means a motor vehicle with a

gross vehicle weight rating of less than 10,000 pounds.

(3) "Motor vehicle" means a self-propelled device designed for

transporting persons or property on a public highway that is

required to be registered under Chapter 502, Transportation Code.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 386.152. COMPTROLLER AND COMMISSION DUTIES REGARDING

LIGHT-DUTY MOTOR VEHICLE PURCHASE OR LEASE INCENTIVE PROGRAM.

(a) The comptroller and the commission shall develop a purchase

or lease incentive program for new light-duty motor vehicles and

shall adopt rules necessary to implement the program.

(b) The program shall authorize statewide incentives for the

purchase or lease, according to the schedule provided by Section

386.153, of new light-duty motor vehicles that are certified by

the United States Environmental Protection Agency to meet an

emissions standard that is at least as stringent as those

provided by Section 386.153 for a purchaser or lessee who agrees

to register the vehicle in this state and to operate the vehicle

in this state for not less than 75 percent of the vehicle's

annual mileage.

(c) Only one incentive will be provided for each new light-duty

motor vehicle. The incentive shall be provided to the lessee and

not to the purchaser if the motor vehicle is purchased for the

purpose of leasing the vehicle to another person.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 386.153. LIGHT-DUTY MOTOR VEHICLE PURCHASE OR LEASE

INCENTIVE SCHEDULE. A new light-duty motor vehicle is eligible

for an incentive according to the following schedule:

Incentive emissions standard and incentive amount

Model year 2003-2007

Bin 4 $1,250

Bin 3 $2,225

Bin 2 $3,750

Bin 1 $5,000

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 386.154. MODIFICATION OF INCENTIVE EMISSIONS STANDARDS.

After evaluating new technologies and after public notice and

comment, the commission, in consultation with the advisory board,

may change the incentive emissions standards established by

Section 386.153 to improve the ability of the program to achieve

its goals.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 386.155. MANUFACTURER'S REPORT. At the beginning of but

not later than July 1 of each year preceding the vehicle model

year, a manufacturer of motor vehicles shall provide to the

commission a list of the new vehicle models that the manufacturer

intends to sell in this state during that model year that meet

the incentive emissions standards established by the schedules

set out under Section 386.153. The manufacturer may supplement

the list provided to the commission under this section as

necessary to include additional new vehicle models the

manufacturer intends to sell in this state during the model year.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 386.156. LIST OF ELIGIBLE MOTOR VEHICLES. (a) On August 1

each year the commission shall publish and provide to the

comptroller a list of the new model motor vehicles as listed for

the commission under Section 386.155. The commission shall

publish and provide to the comptroller supplements to that list

as necessary to include additional new vehicle models listed in a

supplement to the original list provided by a manufacturer under

Section 386.155.

(b) The comptroller shall distribute the list of eligible motor

vehicles to all new motor vehicle dealers and leasing agents in

this state.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 386.158. LIGHT-DUTY MOTOR VEHICLE PURCHASE OR LEASE

INCENTIVE. (a) A person who purchases or leases a new

light-duty motor vehicle that has been listed under Section

386.155 is eligible for an incentive under this subchapter.

(b) A lease incentive for a new light-duty motor vehicle shall

be prorated based on a four-year lease term.

(c) To receive money under an incentive program provided by this

subchapter, the purchaser or lessee of a new light-duty motor

vehicle eligible for an incentive under this subchapter shall

apply for the incentive in the manner provided by law or by rule

of the comptroller.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 386.160. COMPTROLLER TO ACCOUNT FOR MOTOR VEHICLE PURCHASE

OR LEASE INCENTIVES. (a) The comptroller by rule shall develop

a method to administer and account for the motor vehicle purchase

or lease incentives authorized by this subchapter and to pay

incentive money to the purchaser or lessee of a new motor

vehicle, on application of the purchaser or lessee as provided by

this subchapter.

(b) The comptroller shall develop and publish forms and

instructions for the purchaser or lessee of a new motor vehicle

to use in applying to the comptroller for an incentive payment

under this subchapter. The comptroller shall make the forms

available to new motor vehicle dealers and leasing agents.

Dealers and leasing agents shall make the forms available to

their prospective purchasers or lessees.

(c) In addition to other forms developed and published under

this section, the comptroller shall develop and publish a

verification form by which, with information provided by the

dealer or leasing agent, the comptroller can verify the sale of a

vehicle covered by this subchapter. The verification form shall

include at least the name of the purchaser, the vehicle

identification number of the vehicle involved, the date of the

purchase, and the name of the new motor dealer or leasing agent

involved in the transaction. At the time of sale or lease of a

vehicle eligible for an incentive under this subchapter, the

dealer or leasing agent shall complete the verification form

supplied to the dealer by the comptroller. The purchaser or

lessee shall include the completed verification form as part of

the purchaser's application for an incentive. The dealer shall

maintain a copy of the completed verification form for at least

two years from the date of the transaction.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 386.161. REPORT TO COMMISSION; SUSPENSION OF PURCHASE OR

LEASE INCENTIVES. (a) The comptroller shall report to the

commission annually regarding motor vehicle purchase or lease

incentives.

(b) If the balance available for motor vehicle purchase or lease

incentives falls below 15 percent of the total allocated for the

incentives during that fiscal year, the comptroller by order

shall suspend the incentives until the date the comptroller can

certify that the balance available in the fund for incentives is

an amount adequate to resume the incentives or the beginning of

the next fiscal year, whichever is earlier. If the comptroller

suspends the incentives, the comptroller shall immediately notify

the commission and all new motor vehicle dealers and leasing

agents that the incentives have been suspended.

(c) The comptroller shall establish a toll-free telephone number

available to motor vehicle dealers and leasing agents for the

dealers and agents to call to verify that incentives are

available. The comptroller may provide for issuing verification

numbers over the telephone line.

(d) Reliance by a dealer or leasing agent on information

provided by the comptroller or commission is a complete defense

to an action involving or based on eligibility of a vehicle for

an incentive or availability of vehicles eligible for an

incentive.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

SUBCHAPTER E. ENERGY EFFICIENCY GRANT PROGRAM

Sec. 386.201. DEFINITIONS. In this subchapter:

(1) "Electric cooperative" has the meaning assigned by Section

11.003, Utilities Code.

(2) "Electric utility" has the meaning assigned by Section

31.002, Utilities Code.

(3) "Municipally owned utility" has the meaning assigned by

Section 11.003, Utilities Code.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 386.202. GRANT PROGRAM. (a) The utility commission shall

develop an energy efficiency grant program using program

templates that are consistent with rules of the utility

commission adopted under Section 39.905, Utilities Code.

(b) Programs approved under this subchapter and other energy

efficiency programs administered by the utility commission must

include energy conservation programs for the retirement of

materials and appliances that contribute to energy consumption or

peak energy demand to ensure the reduction of energy consumption,

energy demand, or peak loads, and associated emissions of air

contaminants.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1331, Sec. 11, eff.

June 20, 2003.

Sec. 386.203. ADMINISTRATION OF GRANTS. Money allocated by the

utility commission under the grant program developed under this

subchapter shall be administered by electric utilities, electric

cooperatives, and municipally owned utilities. A participating

electric utility, electric cooperative, or municipally owned

utility shall be reimbursed from the fund for costs incurred by

the utility in administering the energy efficiency grant program

established under this subchapter. Reimbursable administrative

costs of a participating entity may not exceed 10 percent of the

entity's total program budget before January 1, 2003, and may not

exceed five percent of the entity's total program budget on or

after that date.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 386.204. LIMITATION ON DUTY OF PARTICIPATING UTILITY. (a)

This subchapter obligates an electric utility, electric

cooperative, or municipally owned utility only to administer the

funding allocated to the entity by the utility commission in

accordance with this subchapter.

(b) The obligation of an electric utility under this subchapter

is separate and apart from, and does not affect an obligation of

the electric utility under, Section 39.905, Utilities Code, or a

rule adopted under that section.

(c) Emissions reductions achieved by a program implemented under

this subchapter may not be used by an electric utility, electric

cooperative, or municipally owned utility to satisfy an

obligation to reduce air contaminant emissions under state or

federal law or a state or federal regulatory program.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 386.205. EVALUATION OF STATE ENERGY EFFICIENCY PROGRAMS.

In cooperation with the laboratory, the utility commission shall

provide an annual report to the commission that, by county,

quantifies the reductions of energy demand, peak loads, and

associated emissions of air contaminants achieved from the

programs implemented under this subchapter and from those

implemented under Section 39.905, Utilities Code.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

SUBCHAPTER F. TEXAS EMISSIONS REDUCTION PLAN FUND

Sec. 386.251. FUND. (a) The Texas emissions reduction plan

fund is an account in the state treasury.

(b) The fund is administered by the commission for the benefit

of the plan established under this chapter. The fund is exempt

from the application of Section 403.095, Government Code.

Interest earned on the fund shall be credited to the fund.

(c) The fund consists of:

(1) the amount of money deposited to the credit of the fund

under:

(A) Section 386.056;

(B) Sections 151.0515 and 152.0215, Tax Code; and

(C) Sections 501.138, 502.1675, and 548.5055, Transportation

Code; and

(2) grant money recaptured under Section 386.111(d) and Chapter

391.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1125, Sec. 10, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 2.08, eff. June 8, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 8, eff. September 1, 2009.

Sec. 386.252. USE OF FUND.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 23

(a) Money in the fund may be used only to implement and

administer programs established under the plan and shall be

allocated as follows:

(1) for the diesel emissions reduction incentive program, 87.5

percent of the money in the fund, of which:

(A) not more than four percent may be used for the clean school

bus program;

(B) not more than 10 percent may be used for on-road diesel

purchase or lease incentives; and

(C) a specified amount may be used for the new technology

implementation grant program, from which a defined amount may be

set aside for electricity storage projects related to renewable

energy;

(2) for the new technology research and development program,

nine percent of the money in the fund, of which:

(A) up to $200,000 is allocated for a health effects study;

(B) $500,000 is to be deposited in the state treasury to the

credit of the clean air account created under Section 382.0622 to

supplement funding for air quality planning activities in

affected counties;

(C) not less than 20 percent is to be allocated each year to

support research related to air quality as provided by Section

387.010; and

(D) the balance is allocated each year to the commission to be

used to:

(i) implement and administer the new technology research and

development program for the purpose of identifying, testing, and

evaluating new emissions-reducing technologies with potential for

commercialization in this state and to facilitate their

certification or verification; and

(ii) contract with the Energy Systems Laboratory at the Texas

Engineering Experiment Station for $216,000 annually for the

development and annual computation of creditable statewide

emissions reductions obtained through wind and other renewable

energy resources for the state implementation plan; and

(3) two percent is allocated to the commission and 1.5 percent

is allocated to the laboratory for administrative costs incurred

by the commission and the laboratory.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1232, Sec. 4

(a) Money in the fund may be used only to implement and

administer programs established under the plan and shall be

allocated as follows:

(1) for the diesel emissions reduction incentive program, 87.5

percent of the money in the fund, of which not more than four

percent may be used for the clean school bus program, five

percent shall be used for the clean fleet program, and not more

than 10 percent may be used for on-road diesel purchase or lease

incentives;

(2) for the new technology research and development program, 9.5

percent of the money in the fund, of which up to $250,000 is

allocated for administration, up to $200,000 is allocated for a

health effects study, $500,000 is to be deposited in the state

treasury to the credit of the clean air account created under

Section 382.0622 to supplement funding for air quality planning

activities in affected counties, not less than 20 percent is to

be allocated each year to support research related to air quality

for the Houston-Galveston-Brazoria and Dallas-Fort Worth

nonattainment areas by a nonprofit organization based in Houston

of which $216,000 each year shall be contracted to the Energy

Systems Laboratory at the Texas Engineering Experiment Station

for the development and annual calculation of creditable

statewide emissions reductions obtained through wind and other

renewable energy resources for the State Implementation Plan, and

the balance is to be allocated each year to a nonprofit

organization or an institution of higher education based in

Houston to be used to implement and administer the new technology

research and development program under a contract with the

commission for the purpose of identifying, testing, and

evaluating new emissions-reducing technologies with potential for

commercialization in this state and to facilitate their

certification or verification; and

(3) for administrative costs incurred by the commission and the

laboratory, three percent of the money in the fund.

(b) The money allocated under Subsection (a) to a particular

program may be used for another program under the plan as

determined by the commission.

(c) Money in the fund may be allocated to the clean school bus

program only if:

(1) the money is available for that purpose after money is

allocated for the other purposes of the fund as required by the

state implementation plan; or

(2) the amount of money deposited to the credit of the fund in a

state fiscal year exceeds the amount the comptroller's biennial

revenue estimate shows as the comptroller's estimated amount to

be deposited to the credit of the fund in that year.

(d) The commission may allocate unexpended money designated for

the clean fleet program to other programs described under

Subsection (a) after the commission allocates money to recipients

under the clean fleet program.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1331, Sec. 12, eff.

June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

766, Sec. 3, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

1095, Sec. 3, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1125, Sec. 11, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1125, Sec. 12, eff. September 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 2.09, eff. June 8, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 23, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1232, Sec. 4, eff. September 1, 2009.



CHAPTER 387. NEW TECHNOLOGY RESEARCH AND DEVELOPMENT PROGRAM

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE C. AIR QUALITY

CHAPTER 387. NEW TECHNOLOGY RESEARCH AND DEVELOPMENT PROGRAM

Sec. 387.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Commission on Environmental

Quality.

(2) "Program" means the new technology research and development

program.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 11, Sec. 4,

eff. Oct. 20, 2003.

Sec. 387.003. NEW TECHNOLOGY RESEARCH AND DEVELOPMENT PROGRAM.

(a) The commission shall establish and administer a new

technology research and development program as provided by this

chapter. The commission may contract with one or more

well-qualified nonprofit organizations or institutions of higher

education for administration of this program.

(b) Under the program, the commission shall provide grants to

support development of emissions-reducing technologies that may

be used for projects eligible for awards under Chapters 386 and

391 and other new technologies that show promise for

commercialization. The primary objective of this chapter is to

promote the development of commercialization technologies to

reduce emissions of oxides of nitrogen in nonattainment areas

designated in this state.

(c) If the commission contracts with one or more nonprofit

organizations to administer a new technology research and

development program under this chapter, the board of directors of

each organization may not have more than 11 members, must include

two persons of relevant scientific expertise to be nominated by

the commission, and may not include more than four county judges.

The two persons of relevant scientific expertise to be nominated

by the commission may be employees or officers of the commission,

provided that they do not participate in funding decisions

affecting the granting of funds by the commission to a nonprofit

organization on whose board they serve.

(d) The commission shall provide oversight as appropriate for

grants provided to a nonprofit organization or an institution of

higher education under this program.

(e) A nonprofit organization or an institution of higher

education shall submit to the commission for approval a budget

for the disposition of funds granted under this program.

(f) The commission shall limit the use of grants for

administrative costs incurred by a nonprofit organization or an

institution of higher education to an amount not to exceed 10

percent of the total program funding.

(g) A nonprofit organization that receives grants from the

commission under this program is subject to Chapters 551 and 552,

Government Code.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 29, Sec. 2, eff. May

14, 2003; Acts 2003, 78th Leg., ch. 1331, Sec. 13, eff. June 20,

2003; Acts 2003, 78th Leg., 3rd C.S., ch. 11, Sec. 6, eff. Oct.

20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1125, Sec. 13, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 2.10, eff. June 8, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 24, eff. September 1, 2009.

Sec. 387.004. SOLICITATION OF NEW TECHNOLOGY PROPOSALS. The

commission from time to time shall issue or contract with a

nonprofit organization or an institution of higher education

described by Section 387.003(a) to issue specific requests for

proposals (RFPs) or program opportunity notices (PONs) for

technology projects to be funded under the program.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 11, Sec. 7,

eff. Oct. 20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 2.11, eff. June 8, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 25, eff. September 1, 2009.

Sec. 387.005. ELIGIBLE PROJECTS; PRIORITIES. (a) Grants

awarded under this chapter shall be directed toward a balanced

mix of:

(1) retrofit and add-on technologies and other advanced

technologies that reduce emissions from the existing stock of

engines and vehicles targeted by the Texas emissions reduction

plan, provided that the technologies do not significantly reduce

the fuel economy of those engines and vehicles;

(2) advanced technologies for new engines and vehicles that

produce very-low or zero emissions of oxides of nitrogen,

including stationary and mobile fuel cells;

(3) advanced technologies for reducing oxides of nitrogen and

other emissions from stationary sources; and

(4) field validation of innovative technologies that:

(A) reduce emissions of oxides of nitrogen and other emissions;

and

(B) require demonstration of viability for full commercial

acceptance.

(b) The commission, directly or through a nonprofit organization

or an institution of higher education described by Section

387.003(a), shall identify and evaluate and may consider making

grants for technology projects that would allow qualifying fuels

to be produced from energy resources in this state. In

considering projects under this subsection, the commission shall

give preference to projects involving otherwise unusable energy

resources in this state and producing qualifying fuels at prices

lower than otherwise available and low enough to make the

projects to be funded under the program economically attractive

to local businesses in the area for which the project is

proposed.

(c) In soliciting proposals under Section 387.004 and

determining how to allocate grant money available for projects

under this chapter, the commission shall give special

consideration to advanced technologies and retrofit or add-on

projects that provide multiple benefits by reducing emissions of

particulates and other air pollutants.

(d) A project that involves publicly or privately owned vehicles

or vessels is eligible for funding under this chapter if the

project meets all applicable criteria.

(e) If a commissioner is an employee or owner of an entity that

applies for a grant under this chapter, the commissioner, before

a vote on the grant, shall disclose the fact of the

commissioner's employment or ownership. The disclosure must be

entered into the minutes of the meeting. The commissioner may

not vote on or otherwise participate in the awarding of the

grant. If the commissioner does not comply with this subsection,

the entity is not eligible for the grant.

(f) Selection of grant recipients by a nonprofit organization or

an institution of higher education described by Section

387.003(a) under contract with the commission for the purpose of

establishing and administering a new technology research and

development program as provided by this chapter is subject to the

commission's review and to the other requirements of this

chapter. A grant contract under this chapter using funds

described by Section 386.252 may not be made by a nonprofit

organization or an institution of higher education if the

commission or executive director of the commission does not

consent to the grant or contract.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 29, Sec. 3, eff. May

14, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 11, Sec. 8, eff.

Oct. 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1125, Sec. 14, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 2.12, eff. June 8, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 26, eff. September 1, 2009.

Sec. 387.006. EVIDENCE OF COMMERCIALIZATION POTENTIAL REQUIRED.

(a) An application for a technology grant under this chapter

must show reasonable evidence that:

(1) the proposed technology project has a substantial

commercialization plan and organization; and

(2) the technology proposed for funding is likely to be offered

for commercial sale in this state as soon as practicable after

the date of the application for funding.

(b) The commission shall consider specifically, for each

proposed technology project application:

(1) the projected potential for reduced emissions of oxides of

nitrogen and the cost-effectiveness of the technology once it has

been commercialized, including the impact on fuel consumption and

maintenance costs for retrofits and rebuilds;

(2) the potential for the technology to contribute significantly

to air quality goals; and

(3) the strength of the commercialization plan.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1331, Sec. 14, eff.

June 20, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 11, Sec. 9,

eff. Oct. 20, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 27, eff. September 1, 2009.

Sec. 387.007. COST-SHARING. The commission may require

cost-sharing for technology projects funded under this chapter

but may not require repayment of grant money, except that the

commission shall require provisions for recapturing grant money

for noncompliance with grant requirements. Grant money recaptured

under the contract provision shall be deposited in the

environmental research fund and reallocated for other projects

under this chapter.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 11, Sec. 10,

eff. Oct. 20, 2003.

Sec. 387.008. ENVIRONMENTAL RESEARCH FUND. (a) The

environmental research fund is an account in the general revenue

fund. The fund consists of money from gifts, grants, or donations

to the fund for designated or general use and from any other

source designated by the legislature.

(b) Money in the environmental research fund may be used only by

the commission for operations and projects under this chapter.

(c) Sections 403.095 and 404.071, Government Code, do not apply

to the fund. Interest earned on the fund shall be credited to the

fund.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 29, Sec. 4, eff. May

14, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 11, Sec. 11, eff.

Oct. 20, 2003.

Sec. 387.009. ADVISORY COMMITTEES. The commission may appoint

advisory committees as necessary or desirable to assist the

commission in performing its duties under this chapter. An

advisory committee may include representatives of industry,

environmental groups, consumer groups, local governments,

agriculture, the commission, the General Land Office, and the

Railroad Commission of Texas. Any senator or representative

desiring to do so may participate on any advisory committee

appointed under this section. Members of an advisory committee

are not entitled to compensation.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 11, Sec. 12,

eff. Oct. 20, 2003.

Sec. 387.010. AIR QUALITY RESEARCH. (a) The commission shall

contract with a nonprofit organization or institution of higher

education to establish and administer a program to support

research related to air quality.

(b) The board of directors of a nonprofit organization

establishing and administering the research program related to

air quality under this section may not have more than 11 members,

must include two persons with relevant scientific expertise to be

nominated by the commission, and may not include more than four

county judges selected from counties in the

Houston-Galveston-Brazoria and Dallas-Fort Worth nonattainment

areas. The two persons with relevant scientific expertise to be

nominated by the commission may be employees or officers of the

commission, provided that they do not participate in funding

decisions affecting the granting of funds by the commission to a

nonprofit organization on whose board they serve.

(c) The commission shall provide oversight as appropriate for

grants provided under the program established under this section.

(d) A nonprofit organization or institution of higher education

shall submit to the commission for approval a budget for the

disposition of funds granted under the program established under

this section.

(e) A nonprofit organization or institution of higher education

shall be reimbursed for costs incurred in establishing and

administering the research program related to air quality under

this section. Reimbursable administrative costs of a nonprofit

organization or institution of higher education may not exceed 10

percent of the program budget.

(f) A nonprofit organization that receives grants from the

commission under this section is subject to Chapters 551 and 552,

Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 28, eff. September 1, 2009.



CHAPTER 388. TEXAS BUILDING ENERGY PERFORMANCE STANDARDS

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE C. AIR QUALITY

CHAPTER 388. TEXAS BUILDING ENERGY PERFORMANCE STANDARDS

Sec. 388.001. LEGISLATIVE FINDINGS. (a) The legislature finds

that an effective building energy code is essential to:

(1) reducing the air pollutant emissions that are affecting the

health of residents of this state;

(2) moderating future peak electric power demand;

(3) assuring the reliability of the electrical grid; and

(4) controlling energy costs for residents and businesses in

this state.

(b) The legislature further finds that this state has a number

of unique climate types, all of which require more energy for

cooling than for heating, and that there are many cost-effective

measures that can reduce peak energy use and reduce cooling and

other energy costs in buildings.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 388.002. DEFINITIONS. In this chapter:

(1) "Affected county" has the meaning assigned by Section

386.001.

(2) "Building" has the meaning assigned by the International

Building Code.

(3) "Code official" means an individual employed by a local

jurisdiction to review construction plans and other documents,

inspect construction, or administer and enforce building

standards under this chapter.

(4) "Code-certified inspector" means an inspector who is

certified by the International Code Council, the Building

Officials and Code Administrators International, Inc., the

International Conference of Building Officials, or the Southern

Building Code Congress International to have met minimum

standards for interpretation and enforcement of requirements of

the International Energy Conservation Code and the energy

efficiency chapter of the International Residential Code.

(5) "Commission" means the Texas Natural Resource Conservation

Commission.

(6) "International Residential Code" means the International

Residential Code for One- and Two-Family Dwellings as adopted by

the International Code Council.

(7) "International Energy Conservation Code" means the

International Energy Conservation Code as adopted by the

International Code Council.

(8) "Laboratory" means the Energy Systems Laboratory at the

Texas Engineering Experiment Station of The Texas A&M

University System.

(9) "Local jurisdiction" means the authority responsible for

implementation and enforcement of local building codes.

(10) "Municipality" has the meaning assigned by Section 1.005,

Local Government Code.

(11) "Nonattainment area" has the meaning assigned by Section

386.001.

(12) "Single-family residential" means having the character of a

detached one- or two-family dwelling or a multiple single-family

dwelling not more than three stories high with separate means of

egress, including the accessory structures of the dwelling.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 388.003. ADOPTION OF BUILDING ENERGY EFFICIENCY PERFORMANCE

STANDARDS. (a) To achieve energy conservation in single-family

residential construction, the energy efficiency chapter of the

International Residential Code, as it existed on May 1, 2001, is

adopted as the energy code in this state for single-family

residential construction.

(b) To achieve energy conservation in all other residential,

commercial, and industrial construction, the International Energy

Conservation Code as it existed on May 1, 2001, is adopted as the

energy code for use in this state for all other residential,

commercial, and industrial construction.

Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 3.01

(b-1) If the State Energy Conservation Office determines, based

on written recommendations from the laboratory, that the latest

published edition of the International Residential Code energy

efficiency provisions or the latest published edition of the

International Energy Conservation Code will result in residential

or commercial energy efficiency and air quality that is

equivalent to or better than the energy efficiency and air

quality achievable under the editions adopted under Subsection

(a) or (b), the office may by rule adopt the equivalent or more

stringent editions and substitute them for the energy codes

described by Subsection (a) or (b). The rule, if adopted, shall

establish an effective date for the new energy codes but not

earlier than nine months after the date of adoption. The

laboratory shall make its recommendations not later than six

months after publication of new editions at the end of each

three-year code development cycle of the International

Residential Code and the International Energy Conservation Code.

Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch.

939, Sec. 11

(b-1) If the State Energy Conservation Office determines, based

on written recommendations from the laboratory, that the energy

efficiency provisions of the latest published editions of the

International Residential Code or the International Energy

Conservation Code for residential or commercial energy efficiency

and air quality are equivalent to or more stringent than the

provisions of editions adopted under Subsection (a) or (b), the

office by rule may adopt and substitute in the energy code the

equivalent or more stringent editions for of the initial editions

described by Subsection (a) or (b). If the State Energy

Conservation Office adopts the latest published editions of the

International Residential Code or the International Energy

Conservation Code into the energy code, the office shall

establish an effective date for the new editions that is not

earlier than nine months after the date of adoption. The

laboratory shall submit recommendations concerning the latest

published editions of the International Residential Code or the

International Energy Conservation Code not later than six months

after publication of new editions.

(b-2) The State Energy Conservation Office by rule shall

establish a procedure for persons who have an interest in the

adoption of energy codes under Subsection (b-1) to have an

opportunity to comment on the codes under consideration. The

office shall consider persons who have an interest in adoption of

those codes to include:

(1) commercial and residential builders, architects, and

engineers;

(2) municipal, county, and other local government authorities;

and

(3) environmental groups.

(b-3) In developing written recommendations under Subsection

(b-1), the laboratory shall consider the comments submitted under

Subsection (b-2).

(c) A municipality shall establish procedures:

(1) for the administration and enforcement of the codes; and

(2) to ensure that code-certified inspectors shall perform

inspections and enforce the code in the inspectors'

jurisdictions.

(d) A municipality or county may establish procedures to adopt

local amendments to the International Energy Conservation Code

and the energy efficiency chapter of the International

Residential Code.

(e) Local amendments may not result in less stringent energy

efficiency requirements in nonattainment areas and in affected

counties than the energy efficiency chapter of the International

Residential Code or International Energy Conservation Code.

Local amendments must comply with the National Appliance Energy

Conservation Act of 1987 (42 U.S.C. Sections 6291-6309), as

amended. The laboratory, at the request of a municipality or

county, shall determine the relative impact of proposed local

amendments to an energy code, including whether proposed

amendments are substantially equal to or less stringent than the

unamended code. For the purpose of establishing uniform

requirements throughout a region, and on request of a council of

governments, a county, or a municipality, the laboratory may

recommend a climatically appropriate modification or a climate

zone designation for a county or group of counties that is

different from the climate zone designation in the unamended

code. The laboratory shall:

(1) report its findings to the council, county, or municipality,

including an estimate of any energy savings potential above the

base code from local amendments; and

(2) annually submit a report to the commission:

(A) identifying the municipalities and counties whose codes are

more stringent than the unamended code, and whose codes are

equally stringent or less stringent than the unamended code; and

(B) quantifying energy savings and emissions reductions from

this program.

(f) Each municipality, and each county that has established

procedures under Subsection (d), shall periodically review and

consider revisions made by the International Code Council to the

International Energy Conservation Code and the energy efficiency

chapter of the International Residential Code adopted after May

1, 2001.

(g) The laboratory shall have the authority to set and collect

fees to perform certain tasks in support of the requirements in

Sections 388.004, 388.007, and 388.008.

(h) Within the boundaries of an airport operated by a joint

board created under Subchapter D, Chapter 22, Transportation

Code, the constituent agencies of which are populous home-rule

municipalities, the powers of a municipality under this section

are exclusively the powers of the joint board.

(i) A building certified by a national, state, or local

accredited energy efficiency program and determined by the

laboratory to be in compliance with the energy efficiency

requirements of this section may, at the option of the

municipality, be considered in compliance. The United States

Environmental Protection Agency's Energy Star Program

certification of energy code equivalency shall be considered in

compliance.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1331, Sec. 15, eff.

June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1125, Sec. 15, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 3.01, eff. June 8, 2007.

Acts 2007, 80th Leg., R.S., Ch.

939, Sec. 11, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 12.013, eff. September 1, 2009.

Sec. 388.004. ENFORCEMENT OF ENERGY STANDARDS OUTSIDE OF

MUNICIPALITY. (a) For construction outside of the local

jurisdiction of a municipality:

(1) a building certified by a national, state, or local

accredited energy efficiency program shall be considered in

compliance;

(2) a building with inspections from private code-certified

inspectors using the energy efficiency chapter of the

International Residential Code or International Energy

Conservation Code shall be considered in compliance; and

(3) a builder who does not have access to either of the above

methods for a building shall certify compliance using a form

provided by the laboratory, enumerating the code-compliance

features of the building.

(b) A builder shall retain until the third anniversary of the

date on which compliance is achieved the original copy of any

documentation that establishes compliance under this section. The

builder on receipt of any compliance documentation shall provide

a copy to the owner of the building.

(c) A single-family residence built in the unincorporated area

of a county the construction of which was completed on or after

September 1, 2001, but not later than August 31, 2002, shall be

considered in compliance.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1331, Sec. 16, eff.

June 20, 2003.

Sec. 388.005. ENERGY EFFICIENCY PROGRAMS IN INSTITUTIONS OF

HIGHER EDUCATION AND CERTAIN GOVERNMENTAL ENTITIES. (a) In this

section:

(1) "Institution of higher education" includes an institution of

higher education as defined by Section 61.003, Education Code,

and a private institution of higher education that receives

funding from the state.

(2) "Political subdivision" means:

(A) an affected county; or

(B) any political subdivision in a nonattainment area or in an

affected county other than:

(i) a school district; or

(ii) a district as defined by Section 36.001 or 49.001, Water

Code, that had a total annual electricity expense of less than

$200,000 in the previous fiscal year of the district.

(3) "State agency" means a department, commission, board,

office, council, or other agency in the executive branch of state

government that is created by the constitution or a statute of

this state and has authority not limited to a geographical

portion of the state.

(b) Each political subdivision, institution of higher education,

or state agency shall implement all energy efficiency measures

that meet the standards established for a contract for energy

conservation measures under Section 302.004(b), Local Government

Code, in order to reduce electricity consumption by the existing

facilities of the entity.

(c) Each political subdivision, institution of higher education,

or state agency shall establish a goal to reduce the electric

consumption by the entity by five percent each state fiscal year

for six years, beginning September 1, 2007.

(d) A political subdivision, institution of higher education, or

state agency that does not attain the goals under Subsection (c)

must include in the report required by Subsection (e)

justification that the entity has already implemented all

available measures. An entity that submits a report under this

subsection indicating it has already implemented all available

measures is exempt from the annual reporting requirement of

Subsection (e) if a subsequent report would indicate no change in

status. An entity may be required to provide notice that it is

exempt to the State Energy Conservation Office.

(e) A political subdivision, institution of higher education, or

state agency annually shall report to the State Energy

Conservation Office, on forms provided by that office, regarding

the entity's efforts and progress under this section. The State

Energy Conservation Office shall provide assistance and

information to the entity to help the entity meet the goals set

under this section.

(f) This section does not apply to a state agency or an

institution of higher education that the State Energy

Conservation Office determines that, before September 1, 2007,

adopted a plan for conserving energy under which the agency or

institution established a percentage goal for reducing the

consumption of electricity. The exemption provided by this

section applies only while the agency or institution has an

energy conservation plan in effect and only if the agency or

institution submits reports on the conservation plan each

calendar quarter to the governor, the Legislative Budget Board,

and the State Energy Conservation Office.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 248, Sec. 1, eff. June

18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 3.02, eff. June 8, 2007.

Acts 2007, 80th Leg., R.S., Ch.

939, Sec. 12, eff. September 1, 2007.

Reenacted and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 12.014, eff. September 1, 2009.

Sec. 388.006. STATE ENERGY CONSERVATION OFFICE EVALUATION. The

State Energy Conservation Office annually shall provide the

commission with an evaluation of the effectiveness of state and

political subdivision energy efficiency programs, including

programs under this chapter.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 388.007. DISTRIBUTION OF INFORMATION AND TECHNICAL

ASSISTANCE. (a) The laboratory shall make available to

builders, designers, engineers, and architects code

implementation materials that explain the requirements of the

International Energy Conservation Code and the energy efficiency

chapter of the International Residential Code and that describe

methods of compliance acceptable to code officials.

(b) The materials may include software tools, simplified

prescriptive options, and other materials as appropriate. The

simplified materials may be designed for projects in which a

design professional is not involved.

(c) The laboratory may provide local jurisdictions with

technical assistance concerning implementation and enforcement of

the International Energy Conservation Code and the energy

efficiency chapter of the International Residential Code.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 388.008. DEVELOPMENT OF HOME ENERGY RATINGS. (a) The

laboratory shall develop a standardized report format to be used

by providers of home energy ratings. The laboratory may develop

different report formats for rating newly constructed residences

from those for existing residences. The form must be designed to

give potential buyers information on a structure's energy

performance, including:

(1) insulation;

(2) types of windows;

(3) heating and cooling equipment;

(4) water heating equipment;

(5) additional energy conserving features, if any;

(6) results of performance measurements of building tightness

and forced air distribution; and

(7) an overall rating of probable energy efficiency relative to

the minimum requirements of the International Energy Conservation

Code or the energy efficiency chapter of the International

Residential Code, as appropriate.

(b) The laboratory shall establish a public information program

to inform homeowners, sellers, buyers, and others regarding home

energy ratings.

(c) The laboratory may cooperate with an industry organization

or trade association to:

(1) develop guidelines for home energy ratings;

(2) provide training for individuals performing home energy

ratings and providers of home energy ratings; and

(3) provide a registry of completed ratings for newly

constructed residences and residential improvement projects for

the purpose of computing the energy savings and emissions

reductions benefits of the home energy ratings program.

(d) The laboratory shall include information on the benefits

attained from this program in an annual report to the commission.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

939, Sec. 13, eff. September 1, 2007.

Sec. 388.010. OUTREACH TO NEAR-NONATTAINMENT AREAS. The

commission shall conduct outreach to near-nonattainment areas and

affected counties on the benefits of implementing energy

efficiency initiatives, including the promotion of

energy-efficient building programs and urban heat island

mitigation techniques, as a way to meet air quality attainment

goals under the federal Clean Air Act (42 U.S.C. Section 7401 et

seq.), as amended.

Added by Acts 2003, 78th Leg., ch. 1331, Sec. 17, eff. June 20,

2003.

Sec. 388.011. CERTIFICATION OF MUNICIPAL BUILDING INSPECTORS.

The laboratory shall develop and administer statewide a training

program for municipal building inspectors seeking to become

code-certified inspectors. The laboratory shall also work with

national code organizations to assist participants in the

certification program. The laboratory may collect reasonable fees

from participants in the program to pay the costs of

administering the program.

Acts 2003, 78th Leg., ch. 1148, Sec. 1.

Renumbered from Health and Safety Code, Section 388.009 by Acts

2005, 79th Leg., Ch.

728, Sec. 23.001(50), eff. September 1, 2005.

Sec. 388.012. DEVELOPMENT OF ALTERNATIVE ENERGY-SAVING METHODS.

The laboratory shall develop at least three alternative methods

for achieving a 15 percent greater potential energy savings in

residential, commercial, and industrial construction than the

potential energy savings of construction that is in minimum

compliance with Section 388.003. The alternative methods:

(1) may include both prescriptive and performance-based

approaches, such as the approach of the United States

Environmental Protection Agency's Energy Star qualified new home

labeling program; and

(2) must include an estimate of:

(A) the implementation costs and energy savings to consumers;

and

(B) the related emissions reductions.

Added by Acts 2005, 79th Leg., Ch.

1095, Sec. 4, eff. September 1, 2005.



CHAPTER 389. EMISSIONS REDUCTION RECOGNITION EFFORTS

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE C. AIR QUALITY

CHAPTER 389. EMISSIONS REDUCTION RECOGNITION EFFORTS

Sec. 389.001. DEFINITION. In this chapter, "commission" means

the Texas Natural Resource Conservation Commission.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 389.002. USE OF CERTAIN INFORMATION FOR FEDERAL RECOGNITION

OF EMISSIONS REDUCTIONS. The commission, using information

derived from the reports to the commission under Sections

386.205, 388.003(e), and 388.006, shall take all appropriate and

necessary actions so that emissions reductions achieved by means

of activities under Chapters 386 and 388 are credited by the

United States Environmental Protection Agency to the appropriate

emissions reduction objectives in the state implementation plan.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 389.003. COMPUTING ENERGY EFFICIENCY EMISSIONS REDUCTIONS

AND ASSOCIATED CREDITS. (a) The commission shall develop a

method to use in computing emissions reductions obtained through

energy efficiency initiatives, including renewable energy

initiatives, and the credits associated with those reductions.

(b) The laboratory shall assist the commission and affected

political subdivisions in quantifying, as part of the state

implementation plan, credits for emissions reductions

attributable to energy efficiency programs, including renewable

energy programs.

Added by Acts 2003, 78th Leg., ch. 1331, Sec. 18, eff. June 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1125, Sec. 16, eff. September 1, 2005.



CHAPTER 390. CLEAN SCHOOL BUS PROGRAM

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE C. AIR QUALITY

CHAPTER 390. CLEAN SCHOOL BUS PROGRAM

For expiration of this chapter, see Section 390.006.

Sec. 390.001. DEFINITIONS. In this chapter:

(1) "Diesel exhaust" means one or more of the air pollutants

emitted from an engine by the combustion of diesel fuel,

including particulate matter, nitrogen oxides, volatile organic

compounds, air toxics, and carbon monoxide.

(2) "Incremental cost" has the meaning assigned by Section

386.001.

(3) "Program" means the clean school bus program established

under this chapter.

(4) "Qualifying fuel" includes any liquid or gaseous fuel or

additive registered or verified by the United States

Environmental Protection Agency, other than standard gasoline or

diesel, that is ultimately dispensed into a school bus that

provides reductions of emissions of particulate matter.

(5) "Retrofit" has the meaning assigned by Section 386.101.

Added by Acts 2005, 79th Leg., Ch.

766, Sec. 4, eff. June 17, 2005.

Sec. 390.002. PROGRAM. (a) The commission shall establish and

administer a clean school bus program designed to reduce the

exposure of school children to diesel exhaust in and around

diesel-fueled school buses. Under the program, the commission

shall provide grants for eligible projects to offset the

incremental cost of projects that reduce emissions of diesel

exhaust.

(b) Projects that may be considered for a grant under the

program include:

(1) diesel oxidation catalysts for school buses built before

1994;

(2) diesel particulate filters for school buses built from 1994

to 1998;

(3) the purchase and use of emission-reducing add-on equipment

for school buses, including devices that reduce crankcase

emissions;

(4) the use of qualifying fuel; and

(5) other technologies that the commission finds will bring

about significant emissions reductions.

Added by Acts 2005, 79th Leg., Ch.

766, Sec. 4, eff. June 17, 2005.

Sec. 390.003. APPLICATION FOR GRANT. (a) A school district in

this state that operates one or more diesel-fueled school buses

or a transportation system provided by a countywide school

district may apply for and receive a grant under the program.

(b) The commission may adopt guidelines to allow a regional

planning commission, council of governments, or similar regional

planning agency created under Chapter 391, Local Government Code,

or a private nonprofit organization to also apply for and receive

a grant to improve the ability of the program to achieve its

goals.

(c) An application for a grant under this chapter must be made

on a form provided by the commission and must contain the

information required by the commission.

Added by Acts 2005, 79th Leg., Ch.

766, Sec. 4, eff. June 17, 2005.

Sec. 390.004. ELIGIBILITY OF PROJECTS FOR GRANTS. (a) The

commission by rule shall establish criteria for setting

priorities for projects eligible to receive grants under this

chapter. The commission shall review and may modify the criteria

and priorities as appropriate.

(b) A school bus proposed for retrofit must be used on a

regular, daily route to and from a school and have at least five

years of useful life remaining unless the applicant agrees to

remove the retrofit device at the end of the life of the bus and

reinstall the device on another bus.

Added by Acts 2005, 79th Leg., Ch.

766, Sec. 4, eff. June 17, 2005.

Sec. 390.005. RESTRICTION ON USE OF GRANT. A recipient of a

grant under this chapter shall use the grant to pay the

incremental costs of the project for which the grant is made,

which may include the reasonable and necessary expenses incurred

for the labor needed to install emissions-reducing equipment.

The recipient may not use the grant to pay the recipient's

administrative expenses.

Added by Acts 2005, 79th Leg., Ch.

766, Sec. 4, eff. June 17, 2005.

Sec. 390.006. EXPIRATION. This chapter expires August 31, 2019.

Added by Acts 2005, 79th Leg., Ch.

766, Sec. 4, eff. June 17, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 17, eff. September 1, 2009.



CHAPTER 391. NEW TECHNOLOGY IMPLEMENTATION FOR FACILITIES AND STATIONARY SOURCES

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE C. AIR QUALITY

CHAPTER 391. NEW TECHNOLOGY IMPLEMENTATION FOR FACILITIES AND

STATIONARY SOURCES

Chapter 391, consisting of Secs. 391.001 to 391.304, was added by

Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 9.

For another Chapter 391, consisting of Secs. 391.001 to 391.008,

added by Acts 2009, 81st Leg., R.S., Ch.

1232, Sec. 5, see Sec. 391.001 et seq., post.

For expiration of this chapter, see Section 391.304.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 391.001. DEFINITIONS. In this chapter:

(1) "Best available control technology" has the meaning assigned

by Section 169 of the federal Clean Air Act (42 U.S.C. Section

7479(3)).

(2) "Commission" means the Texas Commission on Environmental

Quality.

(3) "Facility" has the meaning assigned by Section 382.003.

(4) "Incremental cost" has the meaning assigned by Section

386.001.

(5) "New technology" means emissions control technology that

results in emissions reductions that exceed state or federal

requirements in effect at the time of submission of a new

technology implementation grant application.

(6) "Stationary source" has the meaning assigned by Section 302

of the federal Clean Air Act (42 U.S.C. Section 7602(z)).

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 9, eff. September 1, 2009.

Sec. 391.002. GRANT PROGRAM. (a) The commission shall

establish and administer a new technology implementation grant

program to assist the implementation of new technologies to

reduce emissions from facilities and other stationary sources in

this state. Under the program, the commission shall provide

grants or other financial incentives for eligible projects to

offset the incremental cost of emissions reductions.

(b) Projects that may be considered for a grant under the

program include:

(1) advanced clean energy projects, as defined by Section

382.003;

(2) new technology projects that reduce emissions of regulated

pollutants from point sources and involve capital expenditures

that exceed $500 million; and

(3) electricity storage projects related to renewable energy.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 9, eff. September 1, 2009.

Sec. 391.003. GUIDELINES AND CRITERIA. (a) The commission

shall adopt grant guidelines and criteria consistent with the

requirements of this chapter.

(b) The guidelines must include:

(1) protocols to compute projected emissions reductions and

project cost-effectiveness; and

(2) safeguards to ensure that the projects funded result in

emissions reductions not otherwise required by state or federal

law.

(c) The commission may propose revisions to the guidelines and

criteria adopted under this section as necessary to improve the

ability of the program to achieve the program goals.

(d) The commission may adopt emergency rules under Section

2001.034, Government Code, with abbreviated notice, to carry out

any rulemaking necessary to implement this chapter.

(e) Except as provided by Subsection (d), the rulemaking

requirements of Chapter 2001, Government Code, do not apply to

the adoption or revision of guidelines and criteria under this

section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 9, eff. September 1, 2009.

Sec. 391.004. AVAILABILITY OF EMISSIONS REDUCTION CREDITS IN

CERTAIN NONATTAINMENT AREAS. A project funded under this chapter

must comply with Sections 386.055 and 386.056, as applicable.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 9, eff. September 1, 2009.

SUBCHAPTER B. GRANT APPLICATIONS AND REVIEW

Sec. 391.101. APPLICATION FOR GRANT. (a) The owner of a

facility located in this state may apply for a grant under the

program established under Section 391.002. To improve the

ability of the program to achieve the program goals, the

commission may adopt guidelines to allow a person other than the

owner to apply for and receive a grant.

(b) An application for a grant under this chapter must be made

on a form provided by the commission and must contain information

required by the commission, including:

(1) a detailed description of the proposed project;

(2) information necessary for the commission to determine

whether the project meets the commission's eligibility

requirements, including a statement of the amounts of any other

public financial assistance the project will receive; and

(3) other information the commission may require.

(c) An application for a grant under this chapter must contain a

plan for implementation of a program that will provide project

information and education to the public in the areas subject to

public notice under federal and state permitting requirements for

the proposed project until completion of the permitting process.

The plan must provide for a publicly accessible informational

Internet website.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 9, eff. September 1, 2009.

Sec. 391.102. GRANT APPLICATION REVIEW PROCEDURES. (a) The

commission shall review an application for a grant for a project

authorized under this chapter according to dates specified in a

request for grant applications. If the commission determines

that an application is incomplete, the commission shall notify

the applicant and provide an explanation of the information

missing from the application. The commission shall evaluate the

completed application according to the guidelines and criteria

adopted under Section 391.003.

(b) To the extent possible, the commission shall coordinate

project review and approval with any timing constraints related

to project purchases or installations to be made by an applicant.

(c) The commission may deny a grant application for a project

that does not meet the applicable criteria or that the commission

determines is not made in good faith, is not credible, or is not

in compliance with this chapter or the goals of this chapter.

(d) Subject to the availability of funding, the commission shall

award a grant under this chapter in conjunction with the

execution of a contract that obligates the commission to make the

grant and the recipient to perform the actions described by the

recipient's grant application. Subject to Section 391.204, the

contract must incorporate provisions for recapturing grant money

for noncompliance with grant requirements. Grant money

recaptured under the contract provisions shall be deposited in

the Texas emissions reduction plan fund and reallocated for other

projects under this subchapter.

(e) An applicant may seek reimbursement for qualifying equipment

installed after the effective date of this program.

(f) In coordinating interagency application review procedures,

the commission shall:

(1) solicit review and comments from:

(A) the comptroller to assess:

(i) the financial stability of the applicant;

(ii) the economic benefits and job creation potential associated

with the project; and

(iii) any other information related to the duties of that

office;

(B) the Public Utility Commission of Texas to assess:

(i) the reliability of the proposed technology;

(ii) the feasibility and cost-effectiveness of electric

transmission associated with the project; and

(iii) any other information related to the duties of that

agency; and

(C) the Railroad Commission of Texas to assess:

(i) the availability and cost of the fuel involved with the

project; and

(ii) any other information related to the duties of that agency;

(2) consider the comments received under Subdivision (1) in the

commission's grant award decision process; and

(3) as part of the report required by Section 391.104, justify

awards made to projects that have been negatively reviewed by

agencies under Subdivision (1).

(g) The commission may solicit review and comments from other

state agencies or other entities with subject matter expertise

applicable to the review of a grant application.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 9, eff. September 1, 2009.

Sec. 391.103. EVIDENCE OF EMISSIONS REDUCTION POTENTIAL

REQUIRED. (a) An application for a new technology

implementation grant under this chapter must show reasonable

evidence that the proposed technology is capable of providing a

significant reduction in emissions.

(b) The commission shall consider specifically, for each

proposed new technology implementation grant application:

(1) the projected potential for reduced emissions and the

cost-effectiveness of the new technology;

(2) the potential for the new technology to contribute

significantly to air quality goals; and

(3) the strength of the implementation plan.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 9, eff. September 1, 2009.

Sec. 391.104. REPORTING REQUIREMENTS. The commission annually

shall prepare a report that summarizes the applications received

and grants awarded in the preceding year. Preparation of the

report must include the participation of the state agencies

involved in the review of applications under Section 391.102.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 9, eff. September 1, 2009.

SUBCHAPTER C. PROJECT REQUIREMENTS

Sec. 391.201. ELIGIBILITY OF PROJECTS FOR GRANTS. (a) The

commission shall establish criteria for prioritizing projects

eligible to receive grants under this chapter. The commission

shall review and may modify the criteria and priorities as

appropriate.

(b) A proposed project must meet the requirements of this

section to be eligible for a grant under the program established

under Section 391.002.

(c) Each proposed project must meet the cost-effectiveness

requirements established by the commission.

(d) A new technology implementation project must document, in a

manner acceptable to the commission, an achieved reduction from

the baseline emissions adopted by the commission for the relevant

facility or stationary source. After studying available

emissions reduction technologies, the commission may impose a

required minimum percentage reduction of emissions to improve the

ability of the program to achieve the program goals.

(e) If a baseline emissions standard does not exist for a

facility, the commission, for purposes of this subchapter, shall

adopt an appropriate baseline emissions level for comparison

purposes.

(f) Planned water usage for proposed projects must be consistent

with the state water plan.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 9, eff. September 1, 2009.

Sec. 391.202. EVALUATING COST-EFFECTIVENESS. The commission

shall establish reasonable methodologies for evaluating project

cost-effectiveness, consistent with accepted methods.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 9, eff. September 1, 2009.

Sec. 391.203. DETERMINATION OF GRANT AMOUNT. (a) The

commission may not award a grant that, net of taxes, provides an

amount that exceeds the incremental cost of the proposed project.

(b) In determining the amount of a grant under this subchapter,

the commission shall reduce the incremental cost of a proposed

project by the value of any existing financial incentive that

directly reduces the cost of the proposed project, including tax

credits or deductions, other grants, or any other public

financial assistance.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 9, eff. September 1, 2009.

Sec. 391.204. COST SHARING; RECAPTURING GRANT. (a) The

commission shall require an applicant to bear at least 50 percent

of the costs of implementing a project funded under this chapter.

(b) The commission may not require repayment of grant money,

except that the commission must require provisions for

recapturing grant money for noncompliance with grant

requirements.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 9, eff. September 1, 2009.

Sec. 391.205. PREFERENCES. (a) Except as provided by

Subsection (c), in awarding grants under this chapter the

commission shall give preference to projects that:

(1) use natural resources originating or produced in this state;

(2) contain an energy efficiency component; or

(3) include the use of solar, wind, or other renewable energy

sources.

(b) Projects that include more than one of the criteria

described by Subsection (a) shall be given a greater preference

in the award of grants under this chapter.

(c) The commission may give preference under Subsection (a) only

if the cost-effectiveness and emission performance of the project

are comparable to those of a project not claiming a preference

described by that subsection.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 9, eff. September 1, 2009.

SUBCHAPTER D. FUNDING; EXPIRATION

Sec. 391.301. RESTRICTION ON USE OF GRANT. A recipient of a

grant under this chapter must use the grant to pay the

incremental costs of the purchase and installation of the project

for which the grant is made, which may include reasonable and

necessary expenses for the labor needed to install

emissions-reducing equipment. The recipient may not use the

grant for the costs of operating and maintaining the

emissions-reducing equipment.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 9, eff. September 1, 2009.

Sec. 391.302. COMPTROLLER REVIEW OF USE OF GRANT FUNDS. (a)

The comptroller annually shall conduct a review of each recipient

of a new technology implementation grant under this chapter to

ensure that the recipient's use of the grant complies with state

law and the terms of the award.

(b) To assist with a review under this section, the commission

shall provide the comptroller with all monitoring reports

received from grant recipients and any other documentation

requested by the comptroller.

(c) On a finding of any misuse of grant money or other

noncompliance with grant requirements, the comptroller shall

provide a report to the commission with recommendations for

subsequent action, including the recapture of money misused.

(d) A finding of any misuse of grant money by a recipient of a

grant under this chapter results in a debt owed to the state, and

the comptroller may withhold warrants and electronic funds

transfers to the recipient in accordance with Section 403.055,

Government Code.

(e) The comptroller may contract with another state agency, an

institution of higher education, or a private entity to conduct a

review under this section or to assist the comptroller in

conducting any part of the review.

(f) The comptroller may adopt rules to implement this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 9, eff. September 1, 2009.

Sec. 391.303. TIME OF USE OF GRANT FUNDING. Money appropriated

for grants to be made by the commission under this chapter for a

fiscal year may be distributed in subsequent fiscal years if the

grant has been awarded and treated as a binding encumbrance by

the commission before the end of the appropriation year of the

money appropriated for grant purposes. Distribution of the grant

money is subject to Section 403.071, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 9, eff. September 1, 2009.

Sec. 391.304. EXPIRATION. This chapter expires August 31, 2019.

Added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 9, eff. September 1, 2009.



CHAPTER 391. TEXAS CLEAN FLEET PROGRAM

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE C. AIR QUALITY

CHAPTER 391. TEXAS CLEAN FLEET PROGRAM

Chapter 391, consisting of Secs. 391.001 to 391.008, was added by

Acts 2009, 81st Leg., R.S., Ch.

1232, Sec. 5.

For another Chapter 391, consisting of Secs. 391.001 to 391.304,

added by Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 9, see Sec. 391.001 et seq., post.

For expiration of this chapter, see Section 391.008.

Sec. 391.001. DEFINITIONS. In this chapter:

(1) "Alternative fuel" means a fuel other than gasoline or

diesel fuel, including electricity, compressed natural gas,

liquified natural gas, hydrogen, propane, or a mixture of fuels

containing at least 85 percent methanol by volume.

(2) "Commission" means the Texas Commission on Environmental

Quality.

(3) "Golf cart" has the meaning assigned by Section 502.001,

Transportation Code.

(4) "Hybrid vehicle" means a vehicle with at least two different

energy converters and two different energy storage systems on

board the vehicle for the purpose of propelling the vehicle.

(5) "Incremental cost" has the meaning assigned by Section

386.001.

(6) "Light-duty motor vehicle" has the meaning assigned by

Section 386.151.

(7) "Motor vehicle" has the meaning assigned by Section 386.151.

(8) "Neighborhood electric vehicle" means a motor vehicle that:

(A) is originally manufactured to meet, and does meet, the

equipment requirements and safety standards established for

"low-speed vehicles" in Federal Motor Vehicle Safety Standard No.

500 (49 C.F.R. Section 571.500);

(B) is a slow-moving vehicle, as defined by Section 547.001,

Transportation Code, that is able to attain a speed of more than

20 miles per hour but not more than 25 miles per hour in one mile

on a paved, level surface;

(C) is a four-wheeled motor vehicle;

(D) is powered by electricity or alternative power sources;

(E) has a gross vehicle weight rating of less than 3,000 pounds;

and

(F) is not a golf cart.

(9) "Program" means the Texas clean fleet program established

under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1232, Sec. 5, eff. September 1, 2009.

Sec. 391.002. PROGRAM. (a) The commission shall establish and

administer the Texas clean fleet program to encourage a person

that has a fleet of diesel-powered vehicles to replace them with

alternative fuel or hybrid vehicles. Under the program, the

commission shall provide grants for eligible projects to offset

the incremental cost of projects for fleet owners.

(b) An entity that places 25 or more qualifying vehicles in

service for use entirely in this state during a calendar year is

eligible to participate in the program.

Added by Acts 2009, 81st Leg., R.S., Ch.

1232, Sec. 5, eff. September 1, 2009.

Sec. 391.003. QUALIFYING VEHICLES. (a) A vehicle is a

qualifying vehicle that may be considered for a grant under the

program if during the calendar year the entity purchases a new

on-road vehicle that:

(1) is certified to current federal emissions standards;

(2) replaces a diesel-powered on-road vehicle of the same weight

classification and use; and

(3) is a hybrid vehicle or fueled by an alternative fuel.

(b) A vehicle is not a qualifying vehicle if the vehicle:

(1) is a neighborhood electric vehicle;

(2) has been used as a qualifying vehicle to qualify for a grant

under this chapter for a previous reporting period or by another

entity; or

(3) has qualified for a similar grant or tax credit in another

jurisdiction.

Added by Acts 2009, 81st Leg., R.S., Ch.

1232, Sec. 5, eff. September 1, 2009.

Sec. 391.004. APPLICATION FOR GRANT. (a) An entity operating

in this state that operates a fleet of at least 100 vehicles may

apply for and receive a grant under the program.

(b) The commission may adopt guidelines to allow a regional

planning commission, council of governments, or similar regional

planning agency created under Chapter 391, Local Government Code,

or a private nonprofit organization to apply for and receive a

grant to improve the ability of the program to achieve its goals.

(c) An application for a grant under this chapter must be made

on a form provided by the commission and must contain the

information required by the commission.

Added by Acts 2009, 81st Leg., R.S., Ch.

1232, Sec. 5, eff. September 1, 2009.

Sec. 391.005. ELIGIBILITY OF PROJECTS FOR GRANTS. (a) The

commission by rule shall establish criteria for prioritizing

projects eligible to receive grants under this chapter. The

commission shall review and revise the criteria as appropriate.

(b) To be eligible for a grant under the program, a project

must:

(1) result in a reduction in emissions of nitrogen oxides or

other pollutants, as established by the commission, of at least

25 percent, based on:

(A) the baseline emission level set by the commission under

Subsection (g); and

(B) the certified emission rate of the new vehicle; and

(2) replace a vehicle that:

(A) is an on-road vehicle that has been owned, registered, and

operated by the applicant in Texas for at least the two years

immediately preceding the submission of a grant application;

(B) satisfies any minimum average annual mileage or fuel usage

requirements established by the commission;

(C) satisfies any minimum percentage of annual usage

requirements established by the commission; and

(D) is in operating condition and has at least two years of

remaining useful life, as determined in accordance with criteria

established by the commission.

(c) As a condition of receiving a grant, the qualifying vehicle

must be continuously owned, registered, and operated in the state

by the grant recipient for at least five years from the date of

reimbursement of the grant-funded expenses. Not less than 75

percent of the annual use of the qualifying vehicle, either

mileage or fuel use as determined by the commission, must occur

in the state.

(d) The commission shall include and enforce the usage

provisions in the grant contracts. The commission shall monitor

compliance with the ownership and usage requirements, including

submission of reports on at least an annual basis, or more

frequently as determined by the commission.

(e) The commission by contract may require the return of all or

a portion of grant funds for a grant recipient's noncompliance

with the usage and percentage of use requirements under this

section.

(f) A vehicle or engine replaced under this program must be

rendered permanently inoperable by crushing the vehicle or making

a hole in the engine block and permanently destroying the frame

of the vehicle. The commission shall establish criteria for

ensuring the permanent destruction of the engine and vehicle.

The commission shall monitor and enforce the destruction

requirements.

(g) The commission shall establish baseline emission levels for

emissions of nitrogen oxides for on-road vehicles being replaced.

The commission may consider and establish baseline emission

rates for additional pollutants of concern, as determined by the

commission.

(h) Mileage requirements established by the commission under

Subsection (b)(2)(B) may differ by vehicle weight categories and

type of use.

Added by Acts 2009, 81st Leg., R.S., Ch.

1232, Sec. 5, eff. September 1, 2009.

Sec. 391.006. RESTRICTION ON USE OF GRANT. A recipient of a

grant under this chapter shall use the grant to pay the

incremental costs of the project for which the grant is made,

which may include the initial cost of the alternative fuel

vehicle and the reasonable and necessary expenses incurred for

the labor needed to install emissions-reducing equipment. The

recipient may not use the grant to pay the recipient's

administrative expenses.

Added by Acts 2009, 81st Leg., R.S., Ch.

1232, Sec. 5, eff. September 1, 2009.

Sec. 391.007. AMOUNT OF GRANT. (a) The amount the commission

shall award for each vehicle being replaced is:

(1) 80 percent of the incremental cost for replacement of a

heavy-duty diesel engine:

(A) manufactured prior to implementation of federal or

California emission standards; and

(B) not certified to meet a specific emission level by either

the United States Environmental Protection Agency or the

California Air Resources Board;

(2) 70 percent of the incremental cost for replacement of a

heavy-duty diesel engine certified to meet the federal emission

standards applicable to engines manufactured in 1990 through

1997;

(3) 60 percent of the incremental cost for replacement of a

heavy-duty diesel engine certified to meet the federal emission

standards applicable to engines manufactured in 1998 through

2003;

(4) 50 percent of the incremental cost for replacement of a

heavy-duty diesel engine certified to meet the federal emission

standards applicable to engines manufactured in 2004 and later;

(5) 80 percent of the incremental cost for replacement of a

light-duty diesel vehicle:

(A) manufactured prior to the implementation of certification

requirements; and

(B) not certified to meet either mandatory or voluntary emission

certification standards;

(6) 70 percent of the incremental cost for replacement of a

light-duty diesel vehicle certified to meet federal Tier 1

emission standards phased in between 1994 and 1997; and

(7) 60 percent of the incremental cost for replacement of a

light-duty diesel vehicle certified to meet federal Tier 2

emission standards phased in between 2004 and 2009.

(b) The commission may revise the standards for determining

grant amounts, as needed to reflect changes to federal emission

standards and decisions on pollutants of concern.

Added by Acts 2009, 81st Leg., R.S., Ch.

1232, Sec. 5, eff. September 1, 2009.

Sec. 391.008. EXPIRATION. This chapter expires August 31, 2017.

Added by Acts 2009, 81st Leg., R.S., Ch.

1232, Sec. 5, eff. September 1, 2009.



CHAPTER 401. RADIOACTIVE MATERIALS AND OTHER SOURCES OF RADIATION

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE D. NUCLEAR AND RADIOACTIVE MATERIALS

CHAPTER 401. RADIOACTIVE MATERIALS AND OTHER SOURCES OF RADIATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 401.0005. SHORT TITLE. This chapter may be cited as the

Texas Radiation Control Act.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 142, eff. Sept. 1,

1991.

Sec. 401.001. POLICY. In furtherance of the state's

responsibility to protect occupational and public health and

safety and the environment, it is the policy of the state to

institute and maintain:

(1) a regulatory program for sources of radiation that provides

for:

(A) compatibility with federal standards and regulatory

programs;

(B) a single, effective regulatory system in the state; and

(C) a regulatory system that is to the degree possible

compatible with other states' systems; and

(2) a program that permits development and use of sources of

radiation for peaceful purposes consistent with public health and

safety and environmental protection.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 401.002. PURPOSE. It is the purpose of this chapter to

carry out the policies stated in Section 401.001 by providing a

program to:

(1) ensure effective regulation of sources of radiation for

protection of the occupational and public health and safety and

the environment;

(2) promote an orderly regulatory pattern in the state, among

the states, and between the federal government and the state, and

facilitate intergovernmental cooperation with respect to use and

regulation of sources of radiation to minimize regulatory

duplication;

(3) establish procedures for assumption and performance of

certain regulatory responsibilities with respect to sources of

radiation; and

(4) permit maximum use of sources of radiation consistent with

public health and safety and environmental protection.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 401.003. DEFINITIONS. In this chapter, unless otherwise

specifically provided:

(1) "Advisory board" means the radiation advisory board.

(2) "Board" means the executive commissioner of the Health and

Human Services Commission.

(3) "By-product material" means:

(A) a radioactive material, other than special nuclear material,

that is produced in or made radioactive by exposure to radiation

incident to the process of producing or using special nuclear

material; and

(B) tailings or wastes produced by or resulting from the

extraction or concentration of uranium or thorium from ore

processed primarily for its source material content, including

discrete surface wastes resulting from uranium solution

extraction processes.

(4) "Commission" means the Texas Commission on Environmental

Quality.

(5) "Commissioner" means the commissioner of state health

services.

(6) "Department" means the Department of State Health Services

or other department designated by the executive commissioner of

the Health and Human Services Commission.

(7) "Director" means the director of the radiation control

program under the department's jurisdiction.

(8) "Disposal" means, with regard to low-level radioactive

waste, isolation or removal of low-level radioactive waste from

mankind and mankind's environment without intent to retrieve that

low-level radioactive waste later. The term does not include

emissions and discharges under department rules.

(9) "Electronic product" means a manufactured product or device

or component part of a manufactured product or device that has an

electronic circuit that during operation can generate or emit a

physical field of radiation.

(10) "Federal commission" means the United States Nuclear

Regulatory Commission.

(11) "Perpetual care account" means the radiation and perpetual

care account.

(12) "General license" means a license issued under department

rules for which an application is not required to be filed to

transfer, acquire, own, possess, or use quantities of or devices

or equipment that make use of by-product, source, special

nuclear, or other radioactive material.

(12-a) "Gross receipts" includes, with respect to an entity or

affiliated members, owners, shareholders, or limited or general

partners, all receipts from the entity's disposal operations in

Texas licensed under this chapter including any bonus,

commission, or similar payment received by the entity from a

customer, contractor, subcontractor, or other person doing

business with the entity or affiliated members, owners,

shareholders, or limited or general partners. This term does not

include receipts from the entity's operations in Texas, or

affiliated members, owners, shareholders, or limited or general

partners, for capital reimbursements, bona fide storage and

processing, and federal or state taxes or fees on waste received

uniquely required to meet the specifications of a license or

contract. The commission may promulgate rules in establishing

the criteria for determining gross receipts consistent with the

parameters of this definition.

(13) "Local government" means a municipality, county, special

district, or other political subdivision of the state.

(14) "Person" includes a legal successor to or representative,

agent, or agency of any person but does not include the federal

commission and federal agencies the federal commission licenses

or exempts.

(15) "Person affected" means a person who demonstrates that the

person has suffered or will suffer actual injury or economic

damage and, if the person is not a local government:

(A) is a resident of a county, or a county adjacent to that

county, in which nuclear or radioactive material is or will be

located; or

(B) is doing business or has a legal interest in land in the

county or adjacent county.

(16) "Processing" means the storage, extraction of material,

transfer, volume reduction, compaction, or other separation and

preparation of low-level radioactive waste for reuse or disposal,

including a treatment or activity that renders the waste less

hazardous, safer for transport, or amenable to recovery, storage,

or disposal.

(17) "Radiation" means one or more of the following:

(A) gamma-rays and X-rays, alpha and beta particles, and other

atomic or nuclear particles or rays;

(B) emission of radiation from an electronic device to energy

density levels that could reasonably cause bodily harm; or

(C) sonic, ultrasonic, or infrasonic waves emitted from an

electronic device or resulting from the operation of an

electronic circuit in an electronic device in the energy range to

reasonably cause detectable bodily harm.

(18) "Radioactive material" means a naturally occurring or

artificially produced solid, liquid, or gas that emits radiation

spontaneously.

(19) "Radioactive substance" includes:

(A) by-product material;

(B) naturally occurring radioactive material waste, excluding

oil and gas NORM waste;

(C) radioactive material;

(D) low-level radioactive waste;

(E) source material;

(F) source of radiation; and

(G) special nuclear material.

(20) Repealed by Acts 1999, 76th Leg., ch. 1367, Sec. 39, eff.

Sept. 1, 1999.

(21) "Registration" includes:

(A) notice to the department of the service or use of an

electronic product; and

(B) registration under Section 401.105.

(22) "Source material" means:

(A) uranium, thorium, or other material that the governor by

order declares to be source material after the federal commission

has determined the material to be source material; or

(B) ore that contains one or more of the materials listed in

Subdivision (A) to the degree of concentration that the governor

by order declares to be source material after the federal

commission has determined the material to be of a degree of

concentration to be source material.

(23) "Source of radiation" means radioactive material or a

device or equipment that emits or is capable of producing

radiation intentionally or incidentally.

(24) "Special nuclear material" means:

(A) plutonium, uranium 233, uranium enriched in the isotope 233

or the isotope 235, and any other material other than source

material that the governor by order declares to be special

nuclear material after the federal commission determines the

material to be special nuclear material; or

(B) material other than source material that is artificially

enriched by any of the materials listed in Subdivision (A).

(25) "Specific license" means a license, issued pursuant to an

application, to use, manufacture, produce, transfer, receive,

acquire, own, possess, process, or dispose of quantities of or

devices or equipment using by-product, source, special nuclear,

or other radioactive material.

(26) "Naturally occurring radioactive material waste" or "NORM

waste" means solid, liquid, or gaseous material or combination of

materials, excluding source material, special nuclear material,

and by-product material, that:

(A) in its natural physical state spontaneously emits radiation;

(B) is discarded or unwanted; and

(C) is not exempt by department rule adopted under Section

401.106.

(27) "Oil and gas NORM waste" means solid, liquid, or gaseous

material or combination of materials, excluding source material,

special nuclear material, and by-product material, that:

(A) in its natural physical state spontaneously emits radiation;

(B) is discarded or unwanted;

(C) is not exempt by department rule adopted under Section

401.106; and

(D) constitutes, is contained in, or has contaminated oil and

gas waste as that term is defined in Section 91.1011 of the

Natural Resources Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 810, Sec. 1, eff. Aug. 30,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.208, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 1338, Sec. 1, eff. June 20, 1997;

Acts 1999, 76th Leg., ch. 1367, Sec. 1, 39, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 1009, Sec. 1, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 580, Sec. 1, eff. Sept. 1, 2003; Acts 2003,

78th Leg., ch. 1067, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 1, eff. June 15, 2007.

Sec. 401.004. LOW-LEVEL RADIOACTIVE WASTE DEFINED. (a) Except

as provided by Subsection (b), "low-level radioactive waste"

means radioactive material that:

(1) is discarded or unwanted and is not exempt by board rule

adopted under Section 401.106;

(2) is waste, as that term is defined by 10 C.F.R. Section 61.2;

and

(3) is subject to:

(A) concentration limits established under 10 C.F.R. Section

61.55, or compatible rules established by the department or

commission, as applicable; and

(B) disposal criteria established under Title 10, Code of

Federal Regulations, or established by the department or

commission, as applicable.

(b) "Low-level radioactive waste" does not include:

(1) high-level radioactive waste as defined by 10 C.F.R. Section

60.2;

(2) spent nuclear fuel as defined by 10 C.F.R. Section 72.3;

(3) by-product material described by Section 401.003(3)(B);

(4) naturally occurring radioactive material waste that is not

oil and gas NORM waste; or

(5) oil and gas NORM waste.

Added by Acts 1999, 76th Leg., ch. 1367, Sec. 2, eff. Sept. 1,

1999.

Sec. 401.005. CODE OF FEDERAL REGULATIONS REFERENCES. A

reference in this chapter to the "C.F.R." or the "Code of Federal

Regulations" means the Code of Federal Regulations as it existed

on September 1, 1999.

Added by Acts 1999, 76th Leg., ch. 1367, Sec. 2, eff. Sept. 1,

1999.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 401.011. RADIATION CONTROL AGENCY. (a) The department is

the Texas Radiation Control Agency. The department has

jurisdiction over activities and substances regulated under this

chapter except as provided by Subsection (b) and Subchapters E,

F, G, and K.

(b) The commission has jurisdiction to regulate and license:

(1) the disposal of radioactive substances;

(2) the processing or storage of low-level radioactive waste or

naturally occurring radioactive material waste received from

other persons, except oil and gas NORM;

(3) the recovery or processing of source material in accordance

with Subchapter G;

(4) the processing of by-product material as defined by Section

401.003(3)(B); and

(5) sites for the disposal of:

(A) low-level radioactive waste;

(B) by-product material; or

(C) naturally occurring radioactive material waste.

(c) The department and commission each shall exercise its

respective powers and duties under this chapter for the

protection of the occupational health and safety and the

environment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.209, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1338, Sec. 2, eff. June 20,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 2, eff. June 15, 2007.

Sec. 401.012. DESIGNATION OF DIRECTOR. The commissioner shall

designate the director of the radiation control program under the

department's jurisdiction.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.209, eff. Sept.

1, 1995.

Sec. 401.013. DUTIES OF DIRECTOR. The director or the

director's designee shall perform the department's functions

under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 143, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 448, Sec. 1, eff. Sept. 1, 1991;

Acts 1995, 74th Leg., ch. 76, Sec. 11.209, eff. Sept. 1, 1995.

Sec. 401.014. EMPLOYEES. The department and commission each

within its jurisdiction may employ, compensate, and prescribe the

powers and duties of persons as necessary to carry out this

chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.209, eff. Sept.

1, 1995.

Sec. 401.015. RADIATION ADVISORY BOARD. (a) The radiation

advisory board is composed of the following 18 members appointed

by the governor:

(1) one representative from industry who is trained in nuclear

physics, science, or nuclear engineering;

(2) one representative from labor;

(3) one representative from agriculture;

(4) one representative from the insurance industry;

(5) one individual who is engaged in the use and application of

nuclear physics in medicine and is certified by the American

Board of Radiology or licensed by the Texas Board of Licensure

for Professional Medical Physicists;

(6) one hospital administrator;

(7) one individual licensed by the Texas State Board of Medical

Examiners who specializes in nuclear medicine;

(8) one individual licensed by the Texas State Board of Medical

Examiners who specializes in pathology;

(9) one individual licensed by the Texas State Board of Medical

Examiners who specializes in radiology;

(10) one representative from the nuclear utility industry;

(11) one representative from the radioactive waste industry;

(12) one representative from the petroleum industry;

(13) one health physicist certified by the American Board of

Health Physics;

(14) one individual licensed by the State Board of Dental

Examiners;

(15) one representative from the uranium mining industry; and

(16) three representatives of the public.

(b) Advisory board members serve for staggered six-year terms.

(c) A person is not eligible to be appointed as a representative

of the public on the advisory board if that person or that

person's spouse is:

(1) engaged in an occupation in the health care field; or

(2) employed by, participates in the management of, or has a

financial interest, other than as a consumer, in part of the

nuclear utility industry or in a business entity or other

organization that is licensed under Subchapter F or Subchapter G.

(d) In this subsection, "Texas trade association" means a

cooperative and voluntarily joined association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest. A person may not be a member of the advisory board if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of health physics or

radiological health; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of health

physics or radiological health.

(e) A person may not be a member of the advisory board or act as

the general counsel to the advisory board if the person is

required to register as a lobbyist under Chapter 305, Government

Code, because of the person's activities for compensation on

behalf of a profession related to the operation of the advisory

board.

(f) Appointments to the advisory board shall be made without

regard to the race, color, disability, sex, religion, age, or

national origin of the appointees.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 554, Sec. 1, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1411, Sec. 9.01, eff. Sept. 1,

1999.

Sec. 401.0151. TRAINING FOR ADVISORY BOARD MEMBERS. (a) A

person who is appointed to and qualifies for office as a member

of the advisory board may not vote, deliberate, or be counted as

a member in attendance at a meeting of the advisory board until

the person completes a training program that complies with this

section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the advisory board;

(2) the role and functions of the advisory board;

(3) the rules of the advisory board and applicable rules of the

department, with an emphasis on the rules that relate to

disciplinary and investigatory authority;

(4) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(5) any applicable ethics policies adopted by the advisory board

or the Texas Ethics Commission.

(c) A person appointed to the advisory board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 9.02, eff. Sept. 1,

1999.

Sec. 401.0152. INFORMATION ABOUT STANDARDS OF CONDUCT. The

commissioner or the commissioner's designee shall provide to

members of the advisory board, as often as necessary, information

regarding the requirements for office under this subchapter,

including information regarding a person's responsibilities under

applicable laws relating to standards of conduct for state

officers.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 9.02, eff. Sept. 1,

1999.

Sec. 401.0153. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the advisory board that a member:

(1) does not have at the time of taking office the

qualifications required by Section 401.015(a);

(2) does not maintain during service on the advisory board the

qualifications required by Section 401.015(a);

(3) is ineligible for membership under Section 401.015(c), (d),

or (e);

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

advisory board meetings that the member is eligible to attend

during a calendar year without an excuse approved by a majority

vote of the advisory board.

(b) The validity of an action of the advisory board is not

affected by the fact that it is taken when a ground for removal

of an advisory board member exists.

(c) If the commissioner has knowledge that a potential ground

for removal exists, the commissioner shall notify the advisory

board chairman of the potential ground. The advisory board

chairman shall then notify the governor and the attorney general

that a potential ground for removal exists. If the potential

ground for removal involves the advisory board chairman, the

commissioner shall notify the next highest ranking officer of the

advisory board, who shall then notify the governor and the

attorney general that a potential ground for removal exists.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 9.02, eff. Sept. 1,

1999.

Sec. 401.016. OFFICERS. (a) The governor shall designate a

member of the advisory board as the advisory board chairman to

serve in that capacity at the will of the governor.

(b) The advisory board shall elect from its members a

vice-chairman and secretary.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1411, Sec. 9.03, eff. Sept.

1, 1999.

Sec. 401.017. SALARY; EXPENSES. A member of the advisory board

is not entitled to receive a salary for service on the advisory

board but may be reimbursed for actual expenses incurred in

attending advisory board meetings or for engaging in authorized

advisory board business.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 401.018. MEETINGS. (a) The advisory board shall meet

quarterly on dates set by the advisory board.

(b) The advisory board shall hold special meetings that may be

called by the advisory board chairman or by five advisory board

members.

(c) Advisory board meetings may be held at any designated place

in the state determined by the advisory board chairman to best

serve the purpose for which the meeting is called.

(d) Each member of the advisory board shall be given timely

notice of each advisory board meeting.

(e) A record must be kept of each advisory board meeting.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 554, Sec. 2, eff. Sept. 1,

1997.

Sec. 401.0181. PUBLIC TESTIMONY. The advisory board shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the advisory board and to

speak on any issue under the jurisdiction of the advisory board.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 9.04, eff. Sept. 1,

1999.

Sec. 401.019. ADVISORY BOARD DUTIES. The advisory board shall:

(1) review and evaluate state radiation policies and programs;

Text of subd. (2) as amended by Acts 1997, 75th Leg., ch. 553,

Sec. 1

(2) make recommendations and furnish technical advice that may

be required on matters relating to development, use, and

regulation of sources of radiation to the department, the Texas

Natural Resource Conservation Commission, the Railroad Commission

of Texas, and other state agencies; and

Text of subd. (2) as amended by Acts 1997, 75th Leg., ch. 554,

Sec. 3

(2) make recommendations and furnish technical advice to the

department, the commission, the Railroad Commission of Texas, and

other state agencies that may be required on matters relating to

development, use, and regulation of sources of radiation; and

(3) review proposed rules and guidelines of any state agency

relating to regulation of sources of radiation and recommend

changes in proposed or existing rules and guidelines relating to

those matters.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 553, Sec. 1, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 554, Sec. 3, eff. June 2, 1997.

Sec. 401.020. DUTY OF AGENCIES WITH RADIATION-RELATED PROGRAMS.

A state agency shall:

(1) consider the recommendations and advice of the advisory

board that concern the agency's policies or programs related to

the development, use, or regulation of a source of radiation; and

(2) provide the advisory board a written response to the

recommendations or advice.

Added by Acts 1997, 75th Leg., ch. 553, Sec. 2, eff. June 2,

1997.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 401.051. ADOPTION OF RULES AND GUIDELINES. The board and

commission each within its jurisdiction may adopt rules and

guidelines relating to control of sources of radiation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.210, eff. Sept.

1, 1995.

Sec. 401.052. RULES FOR TRANSPORTATION AND ROUTING. (a) The

board shall adopt rules that provide for transportation and

routing of radioactive material and waste in this state.

(b) Rules adopted under this section for low-level radioactive

waste must:

(1) to the extent practicable, be compatible with United States

Department of Transportation and United States Nuclear Regulatory

Commission regulations relating to the transportation of

low-level radioactive waste;

(2) require each shipper and transporter of low-level

radioactive waste to adopt an emergency plan approved by the

department for responding to transportation accidents;

(3) require the notification and reporting of accidents to the

department and to local emergency planning committees in the

county where the accident occurs;

(4) require each shipper to adopt a quality control program

approved by the department to verify that shipping containers are

suitable for shipment to a licensed disposal facility;

(5) assess a fee on shippers for shipments to a Texas low-level

radioactive waste disposal facility of low-level radioactive

waste originating in Texas or out-of-state; and

(6) require a transporter to carry liability insurance in an

amount the board determines is sufficient to cover damages likely

to be caused by a shipping accident in accordance with

regulations imposed by the United States Department of

Transportation and the United States Nuclear Regulatory

Commission.

(c) In adopting rules under this section, the board shall

consult with the advisory board and the commission.

Text of subsec. (d) as amended by Acts 2003, 78th Leg., ch. 580,

Sec. 2

(d) Fees assessed under this section:

(1) may not exceed $10 per cubic foot of shipped low-level

radioactive waste;

(2) shall be collected by the department and deposited to the

credit of the perpetual care account;

(3) shall be used exclusively by the department for emergency

planning for and response to transportation accidents involving

low-level radioactive waste; and

(4) shall be suspended when the amount of fees collected reaches

$500,000, except that if the balance of fees collected is reduced

to $350,000 or less, the assessments shall be reinstituted to

bring the balance of fees collected to $500,000.

Text of subsec. (d) as amended by Acts 2003, 78th Leg., ch. 1067,

Sec. 2

(d)(1) Fees assessed under the rules adopted under Subsection

(b)(5):

(A) may not exceed $10 per cubic foot of shipped low-level

radioactive waste;

(B) shall be collected by the compact waste disposal facility

license holder under Subchapter F and remitted to the commission

for deposit to the credit of the perpetual care account; and

(C) may be used only by the department for emergency planning

for and response to transportation accidents involving low-level

radioactive waste.

(2) Fee assessments under the rules adopted under Subsection

(b)(5) shall be suspended when the amount of fees collected

reaches $500,000, except that if the balance of fees collected is

reduced to $350,000 or less, the assessments shall be

reinstituted to bring the balance of fees collected to $500,000.

(e) Money expended from the perpetual care account to respond to

accidents involving low-level radioactive waste must be

reimbursed to the perpetual care account by the responsible

shipper or transporter according to rules adopted by the board.

(f) In this section, "shipper" means a person who generates

low-level radioactive waste and ships or arranges with others to

ship the waste to a disposal site.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 878, Sec. 23, eff. June 18,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.211, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 1367, Sec. 3, eff. Sept. 1, 1999;

Acts 2003, 78th Leg., ch. 580, Sec. 2, eff. Sept. 1, 2003; Acts

2003, 78th Leg., ch. 1067, Sec. 2, eff. Sept. 1, 2003.

Sec. 401.0525. GROUNDWATER PROTECTION STANDARDS. (a) The

commission shall adopt and enforce groundwater protection

standards compatible with federal standards adopted under the

Atomic Energy Act of 1954 (42 U.S.C. Section 2011 et seq.).

(b) In adopting any standards relating to nonradioactive

constituents the commission shall consider the compatibility of

those standards with the commission's groundwater protection

standards adopted under other programs.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 144, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.212, eff.

Sept. 1, 1995.

Sec. 401.053. CLASSIFICATION SYSTEM FOR LOW-LEVEL RADIOACTIVE

WASTE. The department may establish a classification system for

low-level radioactive waste that is based on radiological,

chemical, and biological characteristics and on physical state so

that low-level radioactive waste can be managed safely and

compatibly.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1367, Sec. 4, eff. Sept. 1,

1999.

Sec. 401.054. NOTICE AND HEARING. (a) The department shall

provide notice and an opportunity for a hearing on a matter under

its jurisdiction as provided by its formal hearing procedures and

Chapter 2001, Government Code, on written request of a person

affected by any of the following procedures:

(1) the denial, suspension, or revocation by the department of a

license or registration;

(2) the determination by the department of compliance with or

the grant of exemptions from a department rule or order; or

(3) the grant or amendment by the department of a specific

license.

(b) This section does not apply to license or registration

activities for which other notice and hearing procedures are

required by this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), 11.213,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 46, eff.

Sept. 1, 1997.

Sec. 401.055. ORDERS. The department or commission shall issue

and modify necessary orders in connection with proceedings

conducted by the agency under this chapter on matters under the

agency's jurisdiction.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.214, eff. Sept.

1, 1995.

Sec. 401.056. EMERGENCY ORDERS. (a) If the department or

commission finds an emergency exists as a result of a matter

under its jurisdiction that requires immediate action to protect

the public health and safety and the environment, the agency,

without notice or hearing, may issue an order stating the

existence of the emergency and requiring that action be taken at

the agency's direction to meet the emergency.

(b) The emergency order is effective immediately.

(c) A person to whom an emergency order is directed shall comply

immediately with that order.

(d) The agency shall provide a person to whom an emergency order

is directed an opportunity for a hearing on written application

to the agency not later than the 30th day following the date of

the emergency order.

(e) The agency shall hold a requested hearing not earlier than

the 11th day and not later than the 20th day following the date

of receipt of the hearing application.

(f) The agency shall continue, modify, or revoke an emergency

order based on the hearing.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.215, eff. Sept.

1, 1995.

Sec. 401.057. RECORDS. (a) The department or commission,

within its jurisdiction, shall require each person who possesses

or uses a source of radiation to maintain:

(1) records relating to the use, receipt, storage, transfer, or

disposal of that source of radiation;

(2) appropriate records that show the radiation exposure of each

individual for whom personnel monitoring is required by the

agency's rules, licenses, registrations, and orders; and

(3) other records the agency requires.

(b) The board or commission by rule may provide exemptions to

the records requirements under Subsections (a)(1) and (3).

(c) Copies of records required to be maintained under Subsection

(a) shall be submitted to the agency on request.

(d) A person who possesses or uses a source of radiation shall

furnish to each employee for whom personnel monitoring is

required a copy of the employee's personal exposure record at any

time the employee has received exposure that exceeds the maximum

permissible levels provided by the agency's rules and on

termination of employment. The person shall furnish to an

employee on request a copy of the employee's annual exposure

record.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.216, eff. Sept.

1, 1995.

Sec. 401.058. INFORMATION. (a) The department shall collect

and disseminate information relating to the transportation of

sources of radiation. The department and the commission each

within its jurisdiction shall collect and disseminate information

relating to the control of sources of radiation.

(b) The department and commission each, as part of the

collection and dissemination of information, shall maintain:

(1) a file of license applications, issuances, denials,

amendments, transfers, renewals, modifications, suspensions, and

revocations;

(2) a file of registrants possessing sources of radiation

requiring registration under this chapter and any administrative

or judicial action relating to those registrants; and

(3) a file of pending and adopted rules and guidelines relating

to regulation of sources of radiation and proceedings relating to

those rules and guidelines.

(c) The commission, as part of the collection and dissemination

of information, shall maintain a file of:

(1) known locations in this state at which radioactive material

has been disposed of and at which soil and facilities are

contaminated; and

(2) information on inspection reports relating to the

radioactive material disposed of and radiation levels at those

locations.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.216, eff. Sept.

1, 1995.

Sec. 401.059. PROGRAM DEVELOPMENT. (a) The department shall

develop programs to evaluate hazards associated with the use of

sources of radiation.

(b) The department and commission shall develop programs within

their respective jurisdictions with due regard for compatibility

with federal programs for the regulation of sources of radiation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.217, eff. Sept.

1, 1995.

Sec. 401.060. STUDIES, INVESTIGATIONS, ETC. The department and

commission each within its jurisdiction shall encourage,

participate in, or conduct studies, investigations, training,

research, and demonstrations relating to the control of sources

of radiation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.218, eff. Sept.

1, 1995.

Sec. 401.061. LOW-LEVEL RADIOACTIVE WASTE STUDIES. The

department and commission each within its jurisdiction shall

conduct studies of the need for low-level radioactive waste

processing and disposal facilities and technologies as the agency

considers necessary for minimizing the risks to the public and

the environment from low-level radioactive waste management.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.218, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 1367, Sec. 4, eff. Sept. 1,

1999.

Sec. 401.062. TRAINING PROGRAMS. (a) The department and

commission each may institute training programs to qualify their

personnel to carry out this chapter.

(b) The department and commission each may make those personnel

available to participate in a program of the federal government,

another state, or an interstate agency to carry out this

chapter's purposes.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.218, eff. Sept.

1, 1995.

Sec. 401.063. GENERAL INSPECTION AUTHORITY. (a) The department

or commission or the agency's representative may enter public or

private property at reasonable times to determine whether, in a

matter under the agency's jurisdiction, there is compliance with

this chapter and the agency's rules, licenses, registrations, and

orders under this chapter.

(b) The department or commission or the agency's representative

may enter an area under the jurisdiction of the federal

government only with the concurrence of the federal government or

its designated representative.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.218, eff. Sept.

1, 1995.

Sec. 401.064. INSPECTION OF X-RAY EQUIPMENT. (a) The board

shall adopt rules relating to the frequency of department

inspections of electronic products.

(b) In adopting the rules, the board shall consider the threat

to human health and safety that the electronic products may

present.

(c) The board shall adopt an inspection interval of five years

for routine inspections of electronic products that present a

minimal threat to human health and safety.

(d) The board by rule shall require a person who inspects

medical, podiatric medical, dental, veterinary, or chiropractic

electronic products to have special training in the design and

uses of the products.

(e) The department shall conduct inspections of medical,

podiatric medical, dental, veterinary, and chiropractic

electronic products in a manner designed to cause as little

disruption of a medical, podiatric medical, dental, veterinary,

or chiropractic practice as is practicable.

(f) In adopting rules under this section relating to the

inspection of medical, podiatric medical, dental, veterinary, and

chiropractic electronic products, the board shall solicit and

follow the recommendations of the State Board of Dental Examiners

for the inspections of dental electronic products, the Texas

State Board of Podiatric Medical Examiners for the inspection of

podiatric medical electronic products, the Texas State Board of

Medical Examiners for the inspection of medical electronic

products, the Texas State Board of Veterinary Medical Examiners

for the inspection of medical electronic products used in the

practice of veterinary medicine, and the State Board of

Chiropractic Examiners for the inspection of chiropractic

electronic products, unless in conflict with federal statutes or

federal rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 207, Sec. 1, eff. May 19,

1993; Acts 1995, 74th Leg., ch. 965, Sec. 80, eff. Sept. 1, 1995.

Sec. 401.065. INSPECTION AGREEMENTS. The department or

commission, in matters under its jurisdiction, with the approval

of the governor, may enter into an agreement with the federal

government, another state, or an interstate agency under which

the state, in cooperation with the other parties to the

agreement, performs inspections or other functions relating to

the control of sources of radiation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.219, eff. Sept.

1, 1995.

Sec. 401.066. SURVEILLANCE PLANS. The department shall prepare

and update emergency and environmental surveillance plans for

fixed nuclear facilities in this state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 401.067. LOCAL GOVERNMENT INSPECTIONS. (a) An agent or

employee of a local government may examine and copy during

regular business hours records relating to activities licensed

under Subchapter F. Examinations and copying of records must be

done at the local government's expense and subject to limitations

in Chapter 552, Government Code.

(b) Records copied under this section are public records unless

the record's owner shows to the satisfaction of the commission

that the records if made public will divulge trade secrets. On

such a showing, the commission shall consider the copied records

confidential.

(c) A local government agent or employee may not enter private

property that has management in residence unless the agent or

employee notifies the management, or person in charge, of the

agent's or employee's presence and exhibits proper credentials.

The agent or employee shall observe the rules of the

establishment being inspected relating to safety, internal

security, and fire protection.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(88), 11.220,

eff. Sept. 1, 1995.

Sec. 401.068. IMPOUNDING SOURCES OF RADIATION. The department

or commission, in an emergency relating to a substance or

activity under the agency's jurisdiction, may impound or order

impounded sources of radiation that are in the possession of a

person who is not equipped to observe or fails to observe this

chapter or the agency's rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.221, eff. Sept.

1, 1995.

Sec. 401.069. MEMORANDUM OF UNDERSTANDING. The board or

commission must adopt as a rule any memorandum of understanding

between the department or commission, as appropriate, and another

state agency.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.221, eff. Sept.

1, 1995.

Sec. 401.070. RELATIONSHIP WITH OTHER ENTITIES. The department

shall advise, consult, and cooperate, on matters under its

jurisdiction, with other state agencies, the federal government,

other states, interstate agencies, local governments, and groups

concerned with the control and transportation of sources of

radiation. The commission shall advise, consult, and cooperate

with those entities on matters under its jurisdiction.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.221, eff. Sept.

1, 1995.

Sec. 401.071. GENERAL POWERS OF COMMISSION IN RELATION TO

LOW-LEVEL RADIOACTIVE WASTE. (a) The commission may:

(1) conduct, request, and participate in studies,

investigations, and research relating to selection, preparation,

construction, operation, maintenance, decommissioning, closing,

and financing of disposal sites for and disposal of low-level

radioactive waste; and

(2) advise, consult, and cooperate with the federal government,

the state, interstate agencies, local governmental entities in

this state, and private entities on matters involving the

disposal of low-level radioactive waste.

(b) In carrying out its duties under this section the commission

may:

(1) apply for, receive, accept, and administer gifts, grants,

and other funds available from any source; and

(2) contract with the federal government, the state, interstate

agencies, local governmental agencies, and private entities.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 3, eff. Sept. 1,

2003.

SUBCHAPTER D. LICENSING AND REGISTRATION

Sec. 401.101. LICENSE AND REGISTRATION REQUIREMENT. A person

may not use, manufacture, produce, transport, transfer, receive,

acquire, own, possess, process, or dispose of a source of

radiation unless that person has a license, registration, or

exemption from the department or commission as provided by this

chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.222, eff. Sept.

1, 1995.

Sec. 401.102. APPLICATION TO NUCLEAR REACTOR FACILITIES.

Nuclear reactor facilities licensed by the federal commission are

not required to be licensed or registered under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.222, eff. Sept.

1, 1995.

Sec. 401.103. RULES AND GUIDELINES FOR LICENSING AND

REGISTRATION. (a) The board shall adopt rules and guidelines

that provide for licensing and registration for the

transportation of sources of radiation.

(b) The board and commission each within its jurisdiction shall

adopt rules and guidelines that provide for licensing and

registration for the control of sources of radiation.

(c) In adopting rules and guidelines, the board and commission

shall consider the compatibility of those rules and guidelines

with federal regulatory programs.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.222, eff. Sept.

1, 1995.

Sec. 401.104. LICENSING AND REGISTRATION RULES. (a) Except as

provided by Subsections (b) and (e), the board by rule shall

provide for the general or specific licensing of:

(1) radioactive material; or

(2) devices or equipment using radioactive material.

(b) Except as provided by Subsection (e), the commission by rule

shall provide for licensing for the disposal of radioactive

substances.

(c) The board or commission shall provide in its rules for the

issuance, amendment, suspension, and revocation of licenses.

(d) The board or commission, within its jurisdiction, may

require the registration or licensing of other sources of

radiation.

(e) The board or commission may not require a license for a

person that is a party to an order issued under Section 361.188

or 361.272 for sites subject to Subchapter F, Chapter 361, or an

agreement entered into under Section 361.606. This subsection

does not exempt the person from complying with technical

standards that a holder of a license otherwise required by this

chapter for the particular activity is required to meet. The

exemption granted by this subsection applies only to the

assessment and remediation of the contamination at the site.

(f) A separate commercial storage and processing license may be

issued for a site also licensed for disposal under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.222, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1338, Sec. 3, eff. June 20,

1997; Acts 1999, 76th Leg., ch. 1367, Sec. 5, eff. Sept. 1, 1999;

Acts 2003, 78th Leg., ch. 1067, Sec. 4, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 3, eff. June 15, 2007.

Sec. 401.105. RECOGNITION OF OTHER LICENSES. The board or

commission, within its jurisdiction, by rule may recognize other

federal or state licenses the board or commission, as

appropriate, considers desirable, subject to registration

requirements the board or commission, as appropriate, may

prescribe.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.222, eff. Sept.

1, 1995.

Sec. 401.106. EXEMPTION FROM LICENSING OR REGISTRATION

REQUIREMENTS OR FROM APPLICATION OF RULE. (a) The board or

commission by rule may exempt a source of radiation or a kind of

use or user from the licensing or registration requirements

provided by this chapter and under the agency's jurisdiction if

the board or commission finds that the exemption of that source

of radiation or kind of use or user will not constitute a

significant risk to the public health and safety and the

environment.

(b) The department or commission, as applicable, may exempt a

source of radiation or a kind of use or user from the application

of a rule adopted by the department or commission under this

chapter if the department or commission, respectively, determines

that the exemption:

(1) is not prohibited by law; and

(2) will not result in a significant risk to public health and

safety and the environment.

(c) Notwithstanding any other law, the commission may, on

request or its own initiative, authorize on-site disposal of

low-level radioactive waste on a specific basis at any site at

which low-level radioactive waste disposal operations began

before September 1, 1989, if after evaluation of the specific

characteristics of the waste, the disposal site, and the method

of disposal, the commission finds that the continuation of the

disposal activity will not constitute a significant risk to the

public health and safety and to the environment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1367, Sec. 6, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 4, eff. June 15, 2007.

Sec. 401.107. LICENSE APPLICATION. (a) An application for a

specific license issued by the board or commission must be in

writing and must state the information that the board or

commission, as appropriate, by rule determines to be necessary to

decide the technical, insurance, and financial qualifications or

any other of the applicant's qualifications the issuing agency

considers reasonable or necessary to protect the occupational and

public health and safety and the environment.

(b) The issuing agency at any time after an application is filed

with the agency, and if the application is for a renewal, before

the expiration of the license, may require further written

statements and may make inspections the agency considers

necessary to determine if the license should be granted or denied

or if the current license should be modified, suspended, or

revoked.

(c) The applicant or license holder shall sign each license

application and each statement, and the agency may require the

applicant or license holder to make the application or statement

under oath.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.223, eff. Sept.

1, 1995.

Sec. 401.108. FINANCIAL QUALIFICATIONS. (a) Before a license

is issued or renewed by the commission, the applicant shall

demonstrate to the commission that the applicant is financially

qualified to conduct the licensed activity, including any

required decontamination, decommissioning, reclamation, and

disposal, by posting security acceptable to the commission.

(b) A license holder shall submit to the department or

commission, as appropriate, at intervals required by board or

commission rules or the license, proof that the license holder

has updated, as appropriate, the security posted under Subsection

(a).

(c) The commission at regular intervals not to exceed five years

shall reevaluate the qualifications and security provided by a

license holder under Subchapter F or Subchapter G. The

reevaluation may coincide with license renewal procedures if

renewal and reevaluation occur in the same year.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.223, eff. Sept.

1, 1995; Acts 2001, 77th Leg., ch. 1009, Sec. 2, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 5, eff. June 15, 2007.

Sec. 401.109. SECURITY. (a) The department or commission may

require a holder of a license issued by the agency to provide

security acceptable to the agency to assure performance of the

license holder's obligations under this chapter. The department

or commission shall deposit security provided under this section

to the credit of the perpetual care account. The department or

commission by rule shall provide that any evidence of security

must be made payable to the credit of the perpetual care account.

(b) The commission shall require a holder of a license that

authorizes the disposal of radioactive substances to provide

security acceptable to the commission to assure performance of

the license holder's obligations under this chapter.

(c) The amount and type of security required shall be determined

under the agency's rules in accordance with criteria that

include:

(1) the need for and scope of decontamination, decommissioning,

reclamation, or disposal activity reasonably required to protect

the public health and safety and the environment;

(2) reasonable estimates of the cost of decontamination,

decommissioning, reclamation, and disposal as provided by Section

401.303; and

(3) the cost of perpetual maintenance and surveillance, if any.

(d) In this section "security" includes:

(1) a cash deposit;

(2) a surety bond;

(3) a certificate of deposit;

(4) an irrevocable letter of credit;

(5) a deposit of government securities;

(6) an insurance policy, the form and content of which is

acceptable to the agency; and

(7) other security acceptable to the agency.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.223, eff. Sept.

1, 1995; Acts 2003, 78th Leg., ch. 580, Sec. 3, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1067, Sec. 5, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 6, eff. June 15, 2007.

Sec. 401.110. DETERMINATION ON LICENSE. (a) In making a

determination whether to grant, deny, amend, renew, revoke,

suspend, or restrict a license or registration, the commission

may consider an applicant's or license holder's technical

competence, financial qualifications, and compliance history

under the method for evaluation of compliance history developed

by the commission under Section 5.754, Water Code.

(b) In making a determination whether to grant, deny, amend,

renew, revoke, suspend, or restrict a license or registration,

the department may consider the technical competence, financial

qualifications, and compliance history of an applicant, license

holder, or registration holder. After an opportunity for a

hearing, the department shall deny an application for a license

or registration, license or registration amendment, or license or

registration renewal if the applicant's compliance history

reveals a recurring pattern of conduct that demonstrates a

consistent disregard for the regulatory process through

significant violations of this chapter or the department's rules

adopted under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.223, eff. Sept.

1, 1995; Acts 2001, 77th Leg., ch. 965, Sec. 16.16, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1009, Sec. 2, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 414, Sec. 1, eff. Sept. 1, 2003.

Sec. 401.111. CRITERIA FOR CERTAIN UNSUITABLE NEW SITES. (a)

The commission, in adopting rules for the issuance of licenses

under the commission's jurisdiction for new sites for processing

or disposal of radioactive substances from other persons, shall

adopt criteria for the designation of unsuitable sites,

including:

(1) flood hazard areas;

(2) areas with characteristics of discharge from or recharge of

a groundwater aquifer system; or

(3) areas in which soil conditions make spill cleanup

impracticable.

(b) The commission shall consult with the Texas Water

Development Board, the State Soil and Water Conservation Board,

the Bureau of Economic Geology, and other appropriate state

agencies in developing proposed rules. The commission by rule

shall:

(1) require selection of sites in areas in which natural

conditions minimize potential contamination of surface water and

groundwater; and

(2) prohibit issuance of licenses for unsuitable sites as

defined by the rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.223, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 1367, Sec. 7, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 7, eff. June 15, 2007.

Sec. 401.112. LOW-LEVEL RADIOACTIVE WASTE PROCESSING OR DISPOSAL

LICENSE APPLICATION AND CONSIDERATIONS. (a) The commission, in

making a licensing decision on a specific license application to

process or dispose of low-level radioactive waste from other

persons, shall consider:

(1) site suitability, geological, hydrological, and

meteorological factors, and natural hazards;

(2) compatibility with present uses of land near the site;

(3) socioeconomic effects on surrounding communities of

operation of the licensed activity and of associated

transportation of low-level radioactive waste;

(4) the need for and alternatives to the proposed activity,

including an alternative siting analysis prepared by the

applicant;

(5) the applicant's qualifications, including:

(A) financial and technical qualifications and compliance

history under the method for evaluation of compliance history

developed by the commission under Section 5.754, Water Code, for

an application to the commission; and

(B) the demonstration of financial qualifications under Section

401.108;

(6) background monitoring plans for the proposed site;

(7) suitability of facilities associated with the proposed

activities;

(8) chemical, radiological, and biological characteristics of

the low-level radioactive waste and waste classification under

Section 401.053;

(9) adequate insurance of the applicant to cover potential

injury to any property or person, including potential injury from

risks relating to transportation;

(10) training programs for the applicant's employees;

(11) a monitoring, record-keeping, and reporting program;

(12) spill detection and cleanup plans for the licensed site and

related to associated transportation of low-level radioactive

waste;

(13) decommissioning and postclosure care plans;

(14) security plans;

(15) worker monitoring and protection plans;

(16) emergency plans; and

(17) a monitoring program for applicants that includes

prelicense and postlicense monitoring of background radioactive

and chemical characteristics of the soils, groundwater, and

vegetation.

(b) An applicant for the specific license must submit with the

application information necessary for the commission to consider

the factors under Subsection (a).

(c) The commission by rule shall provide specific criteria for

the different types of licensed low-level radioactive waste

activities for the listed factors and may include additional

factors and criteria that the commission determines necessary for

full consideration of a license.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.223, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 1367, Sec. 8, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 965, Sec. 16.17, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 414, Sec. 2, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 8, eff. June 15, 2007.

Sec. 401.113. ENVIRONMENTAL ANALYSIS. (a) Before a hearing

under Section 401.114 begins, the commission shall prepare or

have prepared a written analysis of the effect on the environment

of a proposed licensed activity that the commission determines

has a significant effect on the human environment.

(b) The commission shall make the analysis available to the

public not later than the 31st day before the date of a hearing

under Section 401.114.

(c) The analysis must include:

(1) an assessment of radiological and nonradiological effects of

the activity on the public health;

(2) an assessment of any effect on a waterway or groundwater

resulting from the activity;

(3) consideration of alternatives to the activities to be

conducted under the license; and

(4) consideration of the long-term effects associated with

activities, including decommissioning, decontamination, and

reclamation impacts, including the management of low-level

radioactive waste, to be conducted under the license.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.224, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 1367, Sec. 9, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 9, eff. June 15, 2007.

Sec. 401.114. NOTICE AND HEARING. (a) Before the commission

grants or renews a license to process or dispose of low-level

radioactive waste from other persons, the commission shall give

notice and shall provide an opportunity for a public hearing in

the manner provided by the commission's formal hearing procedure

and Chapter 2001, Government Code.

(b) In addition to other notice, the commission shall publish

notice of the hearing in the manner provided by Chapter 313,

Government Code, in the county in which the proposed facility is

to be located. The notice shall state the subject and the time,

place, and date of the hearing.

(c) The commission shall mail, by certified mail in the manner

provided by the commission's rules, written notice to each person

who owns property adjacent to the proposed site. The notice must

be mailed not later than the 31st day before the date of the

hearing and must include the same information that is in the

published notice. If true, the commission or the applicant must

certify that the notice was mailed as required by this

subsection, and at the hearing the certificate is conclusive

evidence of the mailing.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), 11.225,

eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1367, Sec. 10, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 10, eff. June 15, 2007.

Sec. 401.115. LICENSES FROM OTHER AGENCIES. A holder of a

license to operate a facility to process or dispose of low-level

radioactive waste may not operate the facility until the holder

has obtained all other required licenses or permits from other

agencies.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1367, Sec. 11, eff. Sept. 1,

1999.

Sec. 401.116. LICENSE AMENDMENT. (a) An amendment to a license

to process or dispose of low-level radioactive waste from other

persons may take effect immediately.

(b) The department or commission, as appropriate, shall publish

notice of the license amendment once in the Texas Register and in

a newspaper of general circulation in the county in which the

licensed activity is located and shall give notice to any person

who has notified the agency, in advance, of the desire to receive

notice of proposed amendment of the license.

(c) Notice under this section must include:

(1) the identity of the license holder;

(2) identification of the license; and

(3) a short and plain statement of the license amendment's

substance.

(d) The agency shall give notice and hold a hearing to consider

the license amendment if a person affected files a written

complaint with the agency before the 31st day after the date on

which notice is published under Subsection (b). The agency shall

give notice of the hearing as provided by Section 401.114.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.226, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 1367, Sec. 12, eff. Sept. 1,

1999.

Sec. 401.117. CONSTRUCTION LIMITATION. The commission shall

prohibit major construction relating to activities to be

permitted under a license issued by the commission to process or

dispose of low-level radioactive waste from other persons until

the requirements in Sections 401.113 and 401.114 are completed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.227, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 1367, Sec. 13, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 11, eff. June 15, 2007.

Sec. 401.118. LICENSE FORM AND CONTENT. (a) The board or

commission shall prescribe the form and the terms for each

license it issues.

(b) Each license is subject to amendment, revision, or

modification by rule or order.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.228, eff. Sept.

1, 1995.

Sec. 401.119. LICENSE TRANSFER. A license issued by the

department or commission may be assigned only to a person

qualified under rules of the issuing agency.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.229, eff. Sept.

1, 1995.

SUBCHAPTER E. MANAGEMENT OF LOW-LEVEL RADIOACTIVE WASTE

Sec. 401.151. COMPATIBILITY WITH FEDERAL STANDARDS. The

department and commission each shall assure that the management

of low-level radioactive waste under their respective

jurisdictions is compatible with applicable federal commission

standards.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.230, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 1367, Sec. 15, eff. Sept. 1,

1999.

Sec. 401.152. CORRECTIVE ACTION AND MEASURES. (a) If the

department or commission, under procedures provided by Section

401.056, finds that low-level radioactive waste under its

jurisdiction threatens the public health and safety and the

environment and that the license holder managing the low-level

radioactive waste is unable to remove the threat, the agency by

order may require any action, including a corrective measure,

that is necessary to remove the threat.

(b) The agency shall use the security provided by the license

holder to pay the costs of actions that are taken or that are to

be taken under this section. The agency shall send to the

comptroller a copy of its order together with necessary written

requests authorizing the comptroller to:

(1) enforce security supplied by the license holder;

(2) convert an amount of security into cash, as necessary; and

(3) disburse from the security in the perpetual care account the

amount necessary to pay the costs.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.230, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 1367, Sec. 16, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 580, Sec. 4, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 1067, Sec. 6, eff. Sept. 1, 2003.

SUBCHAPTER F. SPECIAL PROVISIONS CONCERNING LOW-LEVEL RADIOACTIVE

WASTE DISPOSAL

Sec. 401.2005. DEFINITIONS. In this subchapter:

(1) "Compact waste" means low-level radioactive waste that:

(A) is generated in a host state or a party state; or

(B) is not generated in a host state or a party state but has

been approved for importation to this state by the compact

commission under Section 3.05 of the compact established under

Section 403.006.

(2) "Compact waste disposal facility" means the low-level

radioactive waste disposal facility licensed by the commission

under this subchapter for the disposal of compact waste.

(3) "Disposal facility site" means the tract of land on which is

located the compact waste disposal facility and the federal

facility waste disposal facility, if applicable. The term

includes the immediate area surrounding the facility or

facilities.

(4) "Federal facility waste" means low-level radioactive waste

that is the responsibility of the federal government under the

Low-Level Radioactive Waste Policy Act, as amended by the

Low-Level Radioactive Waste Policy Amendments Act of 1985 (42

U.S.C. Sections 2021b-2021j).

(5) "Federal facility waste disposal facility" means a facility

for the disposal of federal facility waste licensed under Section

401.216.

(6) "Host state" has the meaning assigned by Section 2.01 of the

compact established under Section 403.006.

(7) "Party state" has the meaning assigned by Section 2.01 of

the compact established under Section 403.006.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.201. REGULATION OF LOW-LEVEL RADIOACTIVE WASTE

DISPOSAL. The commission shall directly regulate the disposal of

low-level radioactive waste in accordance with this subchapter.

The person making the disposal shall comply with this subchapter

and commission rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.231, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 1367, Sec. 19, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1, 2003.

Sec. 401.202. LICENSING AUTHORITY. (a) The commission may

grant, deny, renew, revoke, suspend, or withdraw licenses for the

disposal of low-level radioactive waste from other persons and

for the processing of that waste.

(b) The commission shall receive applications for and may issue

not more than one license for a single compact waste disposal

facility. The commission may issue the license only for a

facility that meets:

(1) requirements for licensing provided by this subchapter and

by commission rules; and

(2) requirements for disposal adopted by the commission that

meet federal requirements for disposal.

(c) Except as provided by Section 401.216, the commission shall

provide that the compact waste disposal facility license

authorizes only the disposal of compact waste.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 143, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.231, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 1367, Sec. 19, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 12, eff. June 15, 2007.

Sec. 401.204. ACQUISITION OF PROPERTY. (a) An application for

a compact waste disposal facility license may not be considered

unless the applicant has acquired the title to and any interest

in land and buildings as required by commission rule.

(b) If an applicant for a compact waste disposal license is

unsuccessful in acquiring a mineral right that the rules adopted

under Subsection (a) require the applicant to acquire, the

commission may allow the applicant, to the extent permissible

under federal law, to enter into a surface use agreement that

restricts mineral access, including slant drilling and subsurface

mining, to the extent necessary to prevent intrusion into the

disposal facility site.

(c) If an applicant cannot reach a surface use agreement

described by Subsection (b) with a private landowner, the

attorney general shall, on request of the commission, institute

condemnation proceedings as provided under Chapter 21, Property

Code, to acquire fee simple interest in the mineral right.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.231, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 1367, Sec. 19, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1, 2003.

Sec. 401.205. RESPONSIBILITIES OF PERSONS LICENSED TO DISPOSE OF

LOW-LEVEL RADIOACTIVE WASTE. (a) The compact waste disposal

facility license holder shall:

(1) arrange for and pay the costs of management, control,

stabilization, and disposal of compact waste and the

decommissioning of the licensed activity;

(2) convey to the state when the license is issued all required

right, title, and interest in land and buildings acquired under

commission rules adopted under Section 401.204, together with

requisite rights of access to that property; and

(3) formally acknowledge before termination of the license the

conveyance to the state of the right, title, and interest in

compact waste located on the property conveyed.

(b) The compact waste disposal facility license holder, if

licensed under Section 401.216 to dispose of federal facility

waste, shall:

(1) arrange for and pay the costs of management, control,

stabilization, and disposal of federal facility waste and the

decommissioning of the licensed federal facility waste disposal

activity;

(2) on decommissioning of the licensed federal facility waste

disposal activity, convey to the federal government, as provided

by the federal Nuclear Waste Policy Act of 1982, Subtitle D (42

U.S.C. Section 10171 et seq. ), as amended, all required right,

title, and interest in land and buildings acquired under

commission rules under Section 401.204, together with requisite

rights of access to that property;

(3) formally acknowledge before termination of the license the

conveyance to the federal government of the right, title, and

interest in radioactive waste located on the property conveyed;

and

(4) before accepting federal facility waste, submit to the

commission a written agreement, signed by an official of the

federal government, stating that the federal government will

assume all required right, title, and interest in land and

buildings acquired under commission rules under Section 401.204

for the disposal of federal facility waste, together with

requisite rights of access to the land and buildings, in

accordance with the federal Nuclear Waste Policy Act of 1982,

Subtitle D (42 U.S.C. Section 10171 et seq.), as amended.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.231, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 1367, Sec. 19, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1, 2003.

Sec. 401.2051. CONVEYANCE OF WASTE. (a) The compact waste

disposal facility license holder shall convey to the state at no

cost to the state title to the compact waste delivered to the

disposal facility for disposal at the time the waste is accepted

at the site. Acceptance occurs when the acceptance criteria

specified in the license have been satisfied. This section does

not apply to federal facility waste accepted at a federal

facility waste disposal facility.

(b) The title and all related rights and interest in compact

waste conveyed under this section are the property of the

commission on the state's behalf. The commission may administer

the waste as property in the name of the state.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.206. RESIDENT INSPECTOR. (a) The compact waste

disposal facility license holder shall reimburse the commission

for the salary and other expenses of two or more resident

inspectors employed by the commission.

(b) The commission may require that the compact waste disposal

facility license holder provide facilities at the disposal site

for the resident inspectors.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.231, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 1367, Sec. 20, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1, 2003.

Sec. 401.207. OUT-OF-STATE WASTE. The compact waste disposal

facility license holder may not accept low-level radioactive

waste generated in another state for disposal under a license

issued by the commission unless the waste is:

(1) accepted under a compact to which the state is a contracting

party;

(2) federal facility waste that the license holder is licensed

to dispose of under Section 401.216; or

(3) generated from manufactured sources or devices originating

in this state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.231, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 1367, Sec. 21, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1, 2003.

Sec. 401.209. ACQUISITION AND OPERATION OF LOW-LEVEL RADIOACTIVE

WASTE DISPOSAL SITES. (a) The commission may acquire the fee

simple title in land, affected mineral rights, and buildings at

which low-level radioactive waste can be or is being disposed of

in a manner consistent with public health and safety and the

environment.

(b) Property acquired under this section may be used only for

disposing of low-level radioactive waste until the commission

determines that another use would not endanger the health,

safety, or general welfare of the public or the environment.

(c) The commission may lease property acquired under this

section for operating a disposal site for low-level radioactive

waste.

(d) The right, title, and interest in low-level radioactive

waste accepted for disposal at property and facilities acquired

under this section and any other interest acquired under this

chapter are the property of the commission, acting on behalf of

the state, and shall be administered and controlled by the

commission in the name of the state.

(e) A right, title, or interest acquired under this chapter does

not vest in any fund created by the Texas Constitution.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 145, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.231, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 1367, Sec. 21, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1, 2003.

Sec. 401.210. TRANSFER COSTS OF PROPERTY. Low-level radioactive

waste and land and buildings transferred to the state or to the

federal government under this chapter shall be transferred to the

state or to the federal government without cost, other than

administrative and legal costs incurred in making the transfer.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.231, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 1367, Sec. 21, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1, 2003.

Sec. 401.211. LIABILITY. (a) The transfer of the title to

low-level radioactive waste and land and buildings to the state

or to the federal government does not relieve a license holder of

liability for any act or omission performed before the transfer

or while the low-level radioactive waste or land and buildings

are in the possession and control of the license holder.

(b) The acceptance, storage, or disposal of federal facility

waste by the compact waste disposal facility license holder at a

federal facility waste disposal facility does not create any

liability under state law on the part of the state, or on the

part of any officer or agency of the state, for damages, removal,

or remedial action with respect to the land, the facility, or the

waste accepted, stored, or disposed of.

(c) The compact waste disposal facility license must require the

license holder to indemnify the state for any liability imposed

on the state under state or federal law, as required by the

commission for the disposal of federal facility waste.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.231, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 1367, Sec. 21, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1, 2003.

Sec. 401.212. MONITORING, MAINTENANCE, AND EMERGENCY MEASURES.

The commission may undertake monitoring, maintenance, and

emergency measures that are necessary to protect the public

health and safety and the environment in connection with

low-level radioactive waste and property for which it has assumed

custody.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.231, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 1367, Sec. 21, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1, 2003.

Sec. 401.213. INTERSTATE COMPACTS. The commission shall

cooperate with and encourage the use of interstate compacts,

including the Southern States Energy Board, to develop regional

sites that divide among the states the disposal burden of

low-level radioactive waste generated in the region.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.231, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 1367, Sec. 21, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1, 2003.

Sec. 401.214. REGIONAL DISPOSAL FACILITY UNDER COMPACT. The

compact waste disposal facility licensed under this subchapter is

the regional disposal facility established and operated under the

compact established under Chapter 403 for purposes of the federal

Low-Level Radioactive Waste Policy Act, as amended by the

Low-Level Radioactive Waste Policy Amendments Act of 1985 (42

U.S.C. Sections 2021b-2021j).

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.215. ACCEPTANCE OF LOW-LEVEL RADIOACTIVE WASTE.

Subject to limitations provided by Sections 401.207 and 401.248,

the compact waste disposal facility shall accept for disposal all

compact waste that is presented to it and that is properly

processed and packaged.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.216. FEDERAL FACILITY WASTE DISPOSAL. (a) The

commission may license the compact waste disposal facility

license holder to dispose of federal facility waste. The

commission may license federal facility waste disposal only at a

separate and distinct facility that is operated exclusively for

the disposal of federal facility waste and that is adjacent to

the compact waste disposal facility.

(b) For the first five years after a license under this section

is issued, the commission shall limit the overall capacity of the

federal facility waste disposal facility to not more than three

million cubic yards. Of that amount, the commission shall limit

the total volume of waste accepted at the federal facility waste

disposal facility that must be disposed of in accordance with

Section 401.218 to not more than 300,000 cubic yards.

(c) Unless the commission makes an affirmative finding that

increasing the capacity of the federal facility waste disposal

facility would pose a significant risk to human health, public

safety, or the environment, on the fifth anniversary of the date

the license under this section is issued, the commission shall

increase the overall capacity of the federal facility waste

disposal facility by three million cubic yards, for a total

capacity of six million cubic yards, and shall increase the

acceptable volume of waste that must be disposed of in accordance

with Section 401.218 by 300,000 cubic yards, for a total volume

of 600,000 cubic yards.

(d) The commission may not allow commingling of compact waste

and federal facility waste.

(e) The compact waste disposal facility license holder may not

accept federal facility waste at a federal facility waste

disposal facility until the license holder begins accepting

compact waste at the compact waste disposal facility.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.217. LOCATION OF DISPOSAL FACILITY SITE. The

commission may not issue a license for a compact waste disposal

facility or license the operation of a federal facility waste

disposal facility if the disposal facility site is located:

(1) in a county any part of which is located 62 miles or less

from an international boundary;

(2) in a county in which the average annual rainfall is greater

than 20 inches;

(3) in a county that adjoins river segment 2309, 2310, or 2311

as identified by the commission in the Texas Surface Water

Quality Standards, 30 T.A.C. Section 307.10(3);

(4) in a 100-year flood plain; or

(5) less than 20 miles upstream of or up-drainage from the

maximum elevation of the surface of a reservoir project that:

(A) has been constructed or is under construction by the United

States Bureau of Reclamation or the United States Army Corps of

Engineers; or

(B) has been approved for construction by the Texas Water

Development Board as part of the state water plan under

Subchapter C, Chapter 16, Water Code.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.218. DISPOSAL OF CERTAIN WASTE. (a) In this section,

"Class A low-level radioactive waste," "Class B low-level

radioactive waste," and "Class C low-level radioactive waste"

have the meanings assigned by commission rule.

(b) The compact waste disposal facility license holder shall

dispose of Class B low-level radioactive waste and Class C

low-level radioactive waste:

(1) within a reinforced concrete container and within a

reinforced concrete barrier or within containment structures made

of materials technologically equivalent or superior to reinforced

concrete; and

(2) in such a manner that the waste can be monitored and

retrieved.

(c) The commission by rule may require a compact waste disposal

facility license holder to dispose of certain Class A low-level

radioactive wastes that present a hazard because of their high

radiation levels in the manner required for Class B low-level

radioactive waste and Class C low-level radioactive waste under

Subsection (b). To the extent practicable, rules adopted under

this subsection shall be consistent with federal rules regarding

classification of low-level radioactive waste under 10 C.F.R.

Part 61.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.219. TECHNIQUES FOR MANAGING LOW-LEVEL RADIOACTIVE

WASTE. (a) As a condition for obtaining a compact waste

disposal facility license, an applicant must submit to the

commission or its designee evidence relating to the

reasonableness of any technique for managing low-level

radioactive waste to be practiced at the proposed disposal

facility or facilities.

(b) Before determining the techniques to be used for managing

low-level radioactive waste, an applicant shall study alternative

techniques, including:

(1) waste processing and reduction at the site of waste

generation and at the disposal facility; and

(2) the use of aboveground isolation facilities.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.220. DESIGN OF FACILITY. The design of a disposal

facility should incorporate, to the extent practicable,

safeguards against hazards resulting from local meteorological

conditions, including phenomena such as hurricanes, tornados,

earthquakes, earth tremors, violent storms, and susceptibility to

flooding.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.221. MIXED WASTE. (a) In this section, "mixed waste"

means a combination of hazardous waste as defined by Chapter 361

and low-level radioactive waste and includes federal mixed waste.

(b) The compact waste disposal facility license holder in

accepting mixed waste at the compact waste disposal facility or a

federal facility waste disposal facility shall comply with

Chapter 361, the Resource Conservation and Recovery Act of 1976

(42 U.S.C. Section 6901 et seq.), as amended, and this chapter.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.222. TERM OF LICENSE. The compact waste disposal

facility license issued under this subchapter expires on the 15th

anniversary of its date of issuance and may be renewed for one or

more terms of 10 years.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.223. HEALTH SURVEILLANCE SURVEY. The commission, the

department, and local public health officials shall develop a

health surveillance survey for the population located in the

vicinity of the disposal facility site.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.224. PACKAGING OF RADIOACTIVE WASTE. The department

shall adopt rules relating to the packaging of radioactive waste.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.225. SHIPMENT OF LOW-LEVEL RADIOACTIVE WASTE. (a) On

arrival of a shipment of low-level radioactive waste at the

compact waste disposal facility or a federal facility waste

disposal facility, the compact waste disposal facility license

holder must determine that the waste complies with all laws,

rules, and standards relating to processing and packaging of

low-level radioactive waste before the waste is accepted for

disposal at the facility.

(b) A person making a shipment of low-level radioactive waste

that is in excess of 75 cubic feet shall give the compact waste

disposal facility license holder written notice of the shipment

at least 72 hours before shipment to the compact waste disposal

facility or a federal facility waste disposal facility begins.

The written notice must contain information required by the

department.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.226. IMPROPERLY PROCESSED OR PACKAGED LOW-LEVEL

RADIOACTIVE WASTE. (a) If low-level radioactive waste that is

not properly processed or packaged arrives at the compact waste

disposal facility or a federal facility waste disposal facility,

the compact waste disposal facility license holder shall properly

process and package the waste for disposal and charge the person

making the shipment a fee to have the low-level radioactive waste

properly processed and packaged.

(b) The compact waste disposal facility license holder shall

report to the federal and state agencies that establish rules and

standards for processing, packaging, and transporting low-level

radioactive waste any person who delivers to the compact waste

disposal facility or a federal facility waste disposal facility

low-level radioactive waste that is not properly processed or

packaged.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.227. SELECTION OF APPLICATION FOR COMPACT WASTE

DISPOSAL FACILITY LICENSE. (a) In selecting an application for

the compact waste disposal facility license, the commission

shall:

(1) issue notice of the opportunity to submit an application to

dispose of low-level radioactive waste in accordance with Section

401.228;

(2) review all applications received under Subdivision (1) for

administrative completeness;

(3) evaluate all administratively complete applications in

accordance with the evaluation criteria established by Sections

401.233-401.236 and shall select the application that has the

highest comparative merit in accordance with Section 401.232; and

(4) review the selected application under Subdivision (3) for

technical completeness and issue a draft license in accordance

with Sections 401.237 and 401.238.

(b) If the selected application is rejected or denied by the

commission, the commission may select the next highest

comparative merit application and proceed in accordance with

Subsection (a)(4).

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.228. NOTICE TO RECEIVE APPLICATIONS. Not later than

January 1, 2004, the commission shall give to the secretary of

state for publication in the Texas Register notice that:

(1) the commission will accept applications for a 30-day period,

beginning 180 days after the date of the Texas Register notice,

for the siting, construction, and operation of a facility or

facilities for disposal of low-level radioactive waste;

(2) applications must comply with Chapter 401, Health and Safety

Code, the rules of the commission, and any other applicable

requirements in the commission's discretion;

(3) applications must include a nonrefundable $500,000

application processing fee;

(4) applications received within the 30-day application receipt

period will be evaluated by the commission for administrative

completeness;

(5) applications deemed administratively complete will be

evaluated by the commission in accordance with the statutory

evaluation criteria under Sections 401.233-401.236; and

(6) based on the commission's evaluation, one application will

be selected to be processed by the commission.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.229. APPLICATION PROCESSING FEE. An application for a

compact waste disposal facility license must include payment to

the commission of an application processing fee of $500,000. The

commission may not review an application for administrative

completeness until the commission receives the application

processing fee. The application processing fee is nonrefundable.

If the commission's costs in processing an application under this

subchapter exceed the $500,000 application processing fee, the

commission may assess and collect additional fees from the

applicant to recover the costs. Recoverable costs include costs

incurred by the commission for administrative review, technical

review, and hearings associated with the application.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.230. RECEIPT OF APPLICATIONS. (a) For a 30-day period

beginning 180 days after the date notice is published under

Section 401.228, the commission shall accept applications for a

compact waste disposal facility license.

(b) Not later than the 45th day after the date an application is

received, the commission shall issue an administrative notice of

deficiency to each applicant whose application is timely

submitted but is determined by the commission to be

administratively incomplete.

(c) The commission shall provide an applicant for whom an

administrative notice of deficiency is issued not more than three

30-day opportunities to cure the noted deficiencies in the

application.

(d) The commission shall reject any application that, after the

period for correcting deficiencies has expired, is not

administratively complete.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.231. ADMINISTRATIVELY COMPLETE APPLICATION. The

commission shall consider as administratively complete an

application for which the commission has received the portions of

the application necessary to allow the commission to review the

technical merits of the application, including:

(1) the identity and qualifications of the applicant;

(2) a description of the proposed disposal facility or

facilities and disposal facility site;

(3) a description of the character of the proposed activities

and the types and quantities of waste to be managed at the

disposal facility or facilities;

(4) a description of the proposed schedules for construction,

receipt of waste, and closure;

(5) a description of the financial assurance mechanism to be

used;

(6) a description of the design features of the facility or

facilities, along with a description of the methods of

construction and operation of the facility or facilities;

(7) a characterization of the area and disposal facility site

characteristics, including ecology, geology, soils, hydrology,

natural radiation background, climatology, meteorology,

demography, and current land uses;

(8) a description of the safety programs to be used at the

proposed facility or facilities;

(9) a copy of the warranty deed or other conveyance showing

required right, title, and interest in the land and buildings on

which the facility or facilities are proposed to be located is

owned in fee by the applicant as required by Section 401.204;

(10) an application processing fee in the amount prescribed by

Section 401.229 and proof of additional funds sufficient to cover

any further costs of processing the application as estimated by

the commission; and

(11) a copy of a resolution of support of the proposed facility

or facilities from the commissioners court of the county in which

the facility or facilities are proposed to be located.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.232. EVALUATION OF APPLICATIONS; COMMISSION SELECTION.

(a) The commission shall have prepared by commission personnel

or an independent contractor a written evaluation of each

administratively complete application in terms of the criteria

established under Sections 401.233-401.236.

(b) The commission shall conduct at least one public meeting in

the county or counties where a compact waste disposal facility or

federal facility waste disposal facility is to be located to

receive public comments on the administratively complete

applications. The commission shall set the time and place of the

meetings as soon as practicable after the close of the period for

administrative review of the applications.

(c) The commission may issue a request for further information

to each applicant whose application is determined by the

commission to be insufficient for the purposes of the

commission's evaluation.

(d) The commission shall provide an applicant for whom a request

for further information is issued two 30-day opportunities to

adequately respond in the discretion of the commission.

(e) The commission shall use the written evaluations and

application materials to evaluate each application according to

the statutory criteria established by Sections 401.233-401.236.

The commission shall evaluate each application for each statutory

criterion for purposes of comparing the relative merit of the

applications, giving:

(1) equal weight to each criterion within a tier of criteria;

and

(2) the greatest weight to tier 1 criteria, greater weight to

tier 2 criteria than to tier 3 criteria, and the least weight to

tier 4 criteria.

(f) Before publication of the notice of the commission's

intention to accept applications under Section 401.228, the

commission by rule may adopt criteria in addition to the criteria

under Sections 401.233-401.236 by which the commission may

evaluate applications. The criteria must be consistent with those

sections.

(g) Not later than the 270th day after it receives the last

timely filed application, the commission, based on the written

evaluations and application materials, shall select the

application that has the highest comparative merit.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.233. TIER 1 CRITERIA. (a) The commission shall

consider as tier 1 criteria:

(1) the natural characteristics of the disposal facility site

for a proposed disposal facility or facilities;

(2) the adequacy of the proposed facility or facilities and

activities to safely isolate, shield, and contain low-level

radioactive waste from mankind and mankind's environment; and

(3) the adequacy of financial assurance related to the proposed

activities.

(b) Natural characteristics of the disposal facility site

include:

(1) the suitability of the site for the proposed activities,

including the site's:

(A) geological characteristics;

(B) topography, including features relating to erosion;

(C) surface and underground hydrology;

(D) meteorological factors; and

(E) natural hazards;

(2) the compatibility of disposal activities with any uses of

land near the site that could affect the natural performance of

the site or that could affect monitoring of the disposal facility

or facilities and disposal facility site;

(3) the adequacy of plans for the collection of prelicense

monitoring data and background monitoring plans for the disposal

facility site, including analysis of the ambient conditions of

the site and established trends of the site's natural parameters,

including:

(A) natural background radioactivity levels;

(B) radon gas levels;

(C) air particulate levels;

(D) soil characteristics, including chemical characteristics;

(E) surface water and groundwater characteristics; and

(F) flora and fauna at the site;

(4) the possible effects of disposal activities on flora and

fauna at or near the site; and

(5) the ease of access to the site.

(c) Adequacy of the proposed disposal facility or facilities and

activities includes:

(1) the capability of the proposed facility or facilities and

activities to isolate, shield, and contain low-level radioactive

waste in conformity with federal standards;

(2) acceptable operational safety; and

(3) acceptable long-term safety as demonstrated by analysis or

study.

(d) Financial assurance criteria include:

(1) adequacy of the applicant's financial qualifications to:

(A) conduct the licensed activities as proposed, including:

(i) any required decontamination, decommissioning, reclamation,

or disposal; and

(ii) control and maintenance of the disposal facility site and

facility or facilities after the cessation of active operations;

and

(B) address any unanticipated extraordinary events that would

pose a risk to public health and safety and the environment and

that may occur at the disposal facility site after

decommissioning and closure of the disposal facility or

facilities;

(2) the adequacy of the applicant's financial assurance in an

amount and type acceptable to the commission and adequate to

cover potential injury to any property or person;

(3) the adequacy of the applicant's financial security, as

required by commission rules; and

(4) the degree of certainty that the applicant will be able to

maintain adequate financial security.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.234. TIER 2 CRITERIA. The commission shall consider as

tier 2 criteria:

(1) the suitability of facilities at the site that are

associated with proposed activities and the adequacy of their

engineering and design; and

(2) the suitability of the proposed disposal facility or

facilities for the chemical, radiological, and biological

characteristics of the low-level radioactive waste as classified

under the system established under Section 401.053.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.235. TIER 3 CRITERIA. The commission shall consider as

tier 3 criteria the applicant's:

(1) technical qualifications to receive, store, process, and

dispose of low-level radioactive waste;

(2) experience in management and disposal of low-level

radioactive waste and other radioactive materials;

(3) previous operating practices in this state and elsewhere,

including the practices of a parent, subsidiary, or affiliated

entity of the applicant, related to radioactive materials;

(4) record of compliance with environmental statutes, rules, and

licenses in this state and in any other jurisdiction, including

the records of a parent or subsidiary of the applicant, subject

to Section 401.243;

(5) training programs proposed for its employees whose duties

relate to the proposed disposal facility site and activities;

(6) monitoring, recordkeeping, and reporting plans;

(7) low-level radioactive waste spill detection and cleanup

plans for the proposed disposal facility site and activities;

(8) decommissioning and postclosure plans;

(9) security plans;

(10) monitoring and protection plans for workers;

(11) emergency plans;

(12) plans for background monitoring during the license period,

including analysis of the ambient conditions of the disposal

facility site and analysis of established trends of the disposal

facility site's natural parameters, including:

(A) natural background radioactivity levels;

(B) radon gas levels;

(C) air particulate levels;

(D) soil characteristics, including chemical characteristics;

(E) surface water and groundwater characteristics; and

(F) flora and fauna at the site; and

(13) ability to adequately manage the proposed disposal facility

or facilities and activities for the term of the license.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.236. TIER 4 CRITERIA. The commission shall consider as

tier 4 criteria:

(1) the compatibility of uses of land near the proposed disposal

facility site that could be affected by the construction and

operation of the disposal facility or facilities; and

(2) possible socioeconomic effects on communities in the host

county of:

(A) the proposed disposal facility or facilities;

(B) the operation of the proposed disposal facility or

facilities; and

(C) related transportation of low-level radioactive waste to the

disposal facility or facilities.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.237. TECHNICAL REVIEW. (a) Immediately on the

commission's selection of the application that has the highest

comparative merit in accordance with Section 401.232, the

commission shall begin a technical review of the selected

application.

(b) The commission shall complete the technical review and

prepare a draft license not later than the 15th month after the

month in which the technical review begins.

(c) The commission shall give priority to the review of the

selected application over all other radioactive materials and

waste licensing and registration matters pending before the

commission, except those the executive director of the commission

determines necessary to avert or address a health and safety

emergency.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.238. NOTICE OF DRAFT LICENSE AND OPPORTUNITY FOR

HEARING. On completion of the technical review of the selected

application and preparation of the draft license, the commission

shall publish, at the applicant's expense, notice of the draft

license and specify the requirements for requesting a contested

case hearing by a person affected. The notice shall include a

statement that the draft license is available for review on the

commission's website and that the draft license and the

application materials are available for review at the offices of

the commission and in the county or counties in which the

proposed disposal facility site is located. Notice shall be

published in the Texas Register and in a newspaper of general

circulation in each county in which the proposed disposal

facility site is located. The applicant shall mail the notice by

certified mail to each person who owns land adjacent to the

proposed disposal facility site.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.239. CONTESTED CASE; FINAL ACTION ON APPLICATION. (a)

An administrative law judge of the State Office of Administrative

Hearings shall conduct a contested case hearing on the

application and draft license if the applicant or a person

affected requests a hearing.

(b) The administrative law judge may not admit as a party to the

contested case hearing a person other than the applicant, the

executive director of the commission, or a person affected.

(c) The administrative law judge shall issue a proposal for

decision not later than the first anniversary of the publication

date of the notice of draft license published under Section

401.238.

(d) The commission shall take final action on the proposal for

decision of the administrative law judge not later than the 90th

day after the date the proposal is issued.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.240. JUDICIAL REVIEW. (a) Notwithstanding any other

law, a person affected by an action of the commission under this

subchapter may file a petition for judicial review of the action

only after the commission takes final action on a license

application under Section 401.239(d). A petition must be filed

not later than the 30th day after the date of the final action.

(b) In its review of an action under this subchapter, a court

may not substitute its judgment for the judgment of the

commission on the weight of the evidence the commission

considered, but:

(1) may affirm the action in whole or in part; and

(2) shall reverse or remand the case for further proceedings if

substantial rights of the petitioner have been prejudiced because

the administrative findings, inferences, conclusions, or

decisions:

(A) are in violation of a constitutional or statutory provision;

(B) are in excess of the commission's statutory authority;

(C) are made through unlawful procedure;

(D) are affected by other error of law;

(E) are not reasonably supported by substantial evidence

considering the reliable and probative evidence in the record as

a whole; or

(F) are arbitrary or capricious or characterized by abuse of

discretion or clearly unwarranted exercise of discretion.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.241. SECURITY. (a) In determining the amount of

security required of a compact waste disposal facility license

holder under Section 401.109, the commission shall also consider

the need for financial security to address and prevent unplanned

events that pose a risk to public health and safety and that may

occur after the decommissioning and closure of the compact waste

disposal facility or a federal facility waste disposal facility

licensed under Section 401.216.

(b) The amount of security required of a license holder under

this section may not be less than $20 million at the time the

disposal facility site is decommissioned. The commission shall

use interest earned on the security to offset any other financial

obligations incurred by the license holder to the commission. The

commission shall establish a schedule for the total payment of

the amount of the security required under this section based on:

(1) the amount of low-level radioactive waste received at the

site;

(2) the long-term risk to health, safety, and the environment

posed by the waste; and

(3) the need to address and prevent unplanned events that pose a

risk to public health and safety.

(c) The payment schedule required under this section must be

sufficient to ensure that the amount of security provided by the

license holder at any time between the issuance of the license

and the time at which the facility is decommissioned is

sufficient to:

(1) address any increase in the risk to public health and safety

that accompanies an increase in the volume of waste accepted by

the license holder; and

(2) meet the requirements of the commission for addressing

unplanned events that may occur after the site has been closed.

(d) The commission may require a license holder under this

subchapter to provide security in the forms listed under Section

401.109(d).

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.242. ACCEPTANCE OF WASTE. (a) The commission shall

require the compact waste disposal facility license holder to

follow, as closely as is possible, the schedule submitted to the

commission under Section 401.231. If the compact waste disposal

facility license holder holds a permit to process, store, or

dispose of hazardous waste under Chapter 361, the license holder

may accept hazardous waste according to the schedule under

Section 401.231 before the compact waste disposal facility begins

operation.

(b) If the commission finds that the compact waste disposal

facility license holder has violated this chapter or any

commission rule in a manner that may endanger public health or

safety, the commission may prohibit the license holder from

accepting low-level radioactive waste at either the compact waste

disposal facility or the federal facility waste disposal facility

until the commission finds that the license holder is in

compliance with the statute or rule found to be violated.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.243. COMPLIANCE HISTORY. After an opportunity for a

hearing, the commission shall deny an application for a license

under this subchapter or an amendment or renewal for a license

under this subchapter if the applicant's compliance history

reveals a recurring pattern of conduct that demonstrates a

consistent disregard for the regulatory process through a history

of violations of this chapter or the commission's rules under

this chapter.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 7, eff. Sept. 1,

2003.

Sec. 401.244. HOST COUNTY PUBLIC PROJECTS. (a) The compact

waste disposal facility license holder each quarter shall

transfer to the commissioners court of the host county five

percent of the gross receipts from:

(1) compact waste received at the compact waste disposal

facility; and

(2) any federal facility waste received at a federal facility

waste disposal facility licensed under Section 401.216.

(b) The commissioners court of the host county may:

(1) spend the money for public projects in the host county; or

(2) disburse the money to other local entities or to public

nonprofit corporations to be spent for local public projects.

(c) Money received from the compact waste disposal facility

license holder under this section may be spent only for public

projects in the host county that are for the use and benefit of

the public at large.

(d) Money received by the commissioners court of the host county

under this section is not a loan or grant-in-aid subject to

review by a regional planning commission under Chapter 391, Local

Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 878, Sec. 16, eff. June 18,

1993; Acts 1999, 76th Leg., ch. 1367, Sec. 32, eff. Sept. 1,

1999. Renumbered from Health and Safety Code Sec. 402.252 and

amended by Acts 2003, 78th Leg., ch. 1067, Sec. 8, eff. Sept. 1,

2003.

Sec. 401.2445. STATE FEE. The compact waste disposal facility

license holder each quarter shall transfer to the state general

revenue fund five percent of the gross receipts from:

(1) compact waste received at the compact waste disposal

facility; and

(2) any federal facility waste received at a federal facility

waste disposal facility licensed under Section 401.216.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 9, eff. Sept. 1,

2003.

Sec. 401.245. COMPACT WASTE DISPOSAL FEES. (a) A compact waste

disposal facility license holder who receives low-level

radioactive waste for disposal pursuant to the Texas Low-Level

Radioactive Waste Disposal Compact established under Chapter 403

shall have collected a waste disposal fee to be paid by each

person who delivers low-level radioactive waste to the compact

waste disposal facility for disposal.

(b) The commission by rule shall adopt and periodically revise

compact waste disposal fees according to a schedule that is based

on the projected annual volume of low-level radioactive waste

received, the relative hazard presented by each type of low-level

radioactive waste that is generated by the users of radioactive

materials, and the costs identified in Section 401.246.

(c) In determining relative hazard, the commission shall

consider the radioactive, physical, and chemical properties of

each type of low-level radioactive waste.

(d) Rules adopted under this section may include provisions

establishing:

(1) classification of customers and services; and

(2) applicability of fees.

(e) Fees adopted under this section must be consistent with the

criteria listed under Section 401.246.

(f) A rule or order adopted by the commission under this section

may not conflict with a ruling of a federal regulatory body.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 5.01, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 878, Sec. 17, eff. June

18, 1993; Acts 1999, 76th Leg., ch. 1367, Sec. 33, eff. Sept. 1,

1999. Renumbered from Health and Safety Code Sec. 402.272 and

amended by Acts 2003, 78th Leg., ch. 1067, Sec. 11, eff. Sept. 1,

2003.

Sec. 401.246. WASTE DISPOSAL FEE CRITERIA. (a) Compact waste

disposal fees adopted by the commission must be sufficient to:

(1) allow the compact waste facility license holder to recover

costs of operating and maintaining the compact waste disposal

facility and a reasonable profit on the operation of that

facility;

(2) provide an amount necessary to meet future costs of

decommissioning, closing, and postclosure maintenance and

surveillance of the compact waste disposal facility and the

compact waste disposal facility portion of the disposal facility

site;

(3) provide an amount to fund local public projects under

Section 401.244;

(4) provide a reasonable rate of return on capital investment in

the facilities used for management or disposal of compact waste

at the compact waste disposal facility; and

(5) provide an amount necessary to pay compact waste disposal

facility licensing fees, to pay compact waste disposal facility

fees set by rule or statute, and to provide security for the

compact waste disposal facility as required by the commission

under law and commission rules.

(b) To the extent practicable, the commission shall use the

methods used by the Public Utility Commission of Texas under

Sections 36.051, 36.052, and 36.053, Utilities Code, when

establishing overall revenues, reasonable return, and invested

capital for the purpose of setting fees under Subsection (a).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 804, Sec. 6, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 449, Sec. 34, eff. Sept. 1, 1993;

Acts 1993, 73rd Leg., ch. 878, Sec. 19, eff. June 18, 1993; Acts

1995, 74th Leg., ch. 76, Sec. 17.01(30), eff. Sept. 1, 1995.

Renumbered from Health and Safety Code Sec. 402.273 and amended

by Acts 2003, 78th Leg., ch. 1067, Sec. 11, eff. Sept. 1, 2003.

Sec. 401.247. REASONABLE AND NECESSARY EXPENSES. Fees paid

under this subchapter are reasonable and necessary expenses for

ratemaking purposes.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 17.03, eff.

Sept. 1, 1991. Renumbered from Health and Safety Code Sec.

402.276 and amended by Acts 2003, 78th Leg., ch. 1067, Sec. 11,

eff. Sept. 1, 2003.

Sec. 401.248. LIMITATIONS ON LOW-LEVEL RADIOACTIVE WASTE

DISPOSAL. (a) The commission by rule shall exclude from a

disposal facility certain types of low-level radioactive waste

that are incompatible with disposal operations.

(b) The state may enter into compacts with another state or

several states for the disposal in this state of low-level

radioactive waste only if the compact:

(1) limits the total volume of all low-level radioactive waste

to be disposed of in this state from the other state or states to

20 percent of the annual average of low-level radioactive waste

that the governor projects will be produced in this state from

the years 1995 through 2045;

(2) gives this state full administrative control over management

and operation of the compact waste disposal facility;

(3) requires the other state or states to join this state in any

legal action necessary to prevent states that are not members of

the compact from disposing of low-level radioactive waste at the

compact waste disposal facility;

(4) allows this state to charge a fee for the disposal of

low-level radioactive waste at the compact waste disposal

facility;

(5) requires the other state or states to join in any legal

action involving liability from the compact waste disposal

facility;

(6) requires the other state or states to share the full cost of

constructing the compact waste disposal facility;

(7) allows this state to regulate, in accordance with federal

law, the means and routes of transportation of the low-level

radioactive waste in this state;

(8) requires the other state or states to pay for community

assistance projects selected by the host county in an amount not

less than $1 million or 10 percent of the amount contributed by

the other state or states;

(9) is agreed to by the Texas Legislature, the legislature of

the other state or states, and the United States Congress; and

(10) complies with all applicable federal law.

(c) This section does not affect the ability of this state to

transfer low-level radioactive waste to another state.

(d) If this state enters into a compact with another state and

the terms of the compact conflict with this section, the terms of

the compact control.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 583, Sec. 5, eff. Aug. 26,

1991; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.0511, eff.

Aug. 12, 1991; Acts 1993, 73rd Leg., ch. 878, Sec. 13, eff. June

18, 1993; Acts 1999, 76th Leg., ch. 1367, Sec. 29, eff. Sept. 1,

1999. Renumbered from Health and Safety Code Sec. 402.219 and

amended by Acts 2003, 78th Leg., ch. 1067, Sec. 10, eff. Sept. 1,

2003.

Sec. 401.249. LOW-LEVEL RADIOACTIVE WASTE FUND. (a) The

low-level radioactive waste fund is in the state treasury.

(b) The low-level radioactive waste fund is an interest-bearing

fund. Interest earned on money in the fund shall be deposited to

the credit of the fund.

(c) Except as otherwise provided by this chapter, money

collected by the commission, including fees collected under

Section 401.229, any additional fees collected to recover costs

of processing a license application, annual fees, and any other

fees necessary to administer this subchapter shall be deposited

to the credit of the low-level radioactive waste fund.

(d) Section 403.095, Government Code, does not apply to the

low-level radioactive waste fund.

(e) The commission may transfer money from the low-level

radioactive waste fund to the perpetual care account to make

payments required by the commission under Section 401.303.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 148, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 804, Sec. 7, eff. Sept. 1, 1991;

Acts 1993, 73rd Leg., ch. 878, Sec. 20, eff. June 18, 1993; Acts

1999, 76th Leg., ch. 1367, Sec. 35, eff. Sept. 1, 1999; Acts

2003, 78th Leg., ch. 580, Sec. 11, eff. Sept. 1, 2003. Renumbered

from Health and Safety Code Sec. 402.275 and amended by Acts

2003, 78th Leg., ch. 1067, Sec. 12, eff. Sept. 1, 2003.

Sec. 401.250. PAYMENTS BY PARTY STATES. (a) Notwithstanding

any other provision of law, Act of the legislature or the

executive branch, or any other agreement, the initial payment of

$12.5 million due from each nonhost party state under Section

5.01 of the compact established under Section 403.006 is due not

later than November 1, 2003.

(b) This section prevails over any other law or agreement in

conflict or inconsistent with this section.

Added by Acts 2003, 78th Leg., ch. 1067, Sec. 13, eff. Sept. 1,

2003.

SUBCHAPTER G. SPECIAL PROVISIONS CONCERNING BY-PRODUCT MATERIAL

Sec. 401.261. SUBCHAPTER APPLICATION. In this subchapter:

(1) "By-product material" does not include that by-product

material defined by Section 401.003(3)(A).

(2) "Processing" means the possession, use, storage, extraction

of material, transfer, volume reduction, compaction, or other

separation incidental to recovery of source material.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 992, Sec. 1, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.232, eff. Sept. 1,

1995.

Sec. 401.262. MANAGEMENT OF CERTAIN BY-PRODUCT MATERIAL. The

commission has sole and exclusive authority to assure that

processing and disposal sites are closed and that by-product

material is managed and disposed of in compliance with:

(1) the federal commission's applicable standards; and

(2) closure criteria the federal commission and the United

States Environmental Protection Agency have determined are

protective of human health and safety and the environment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 992, Sec. 1, eff. Sept. 1,

1993; Acts 1997, 75th Leg., ch. 1338, Sec. 4, eff. June 20, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 13, eff. June 15, 2007.

Sec. 401.2625. LICENSING AUTHORITY. The commission has sole and

exclusive authority to grant, deny, renew, revoke, suspend,

amend, or withdraw licenses for source material recovery and

processing or for storage, processing, or disposal of by-product

material.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 143, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 992, Sec. 1, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1338, Sec. 5, eff. June

20, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 14, eff. June 15, 2007.

Sec. 401.263. APPLICATION; ENVIRONMENTAL ANALYSIS. (a) If the

commission is considering the issuance, renewal, or amendment of

a license to process materials that produce by-product materials

or a license to dispose of by-product material and the commission

determines that the licensed activity will have a significant

impact on the human environment, the commission shall prepare or

have prepared a written environmental analysis.

(b) The analysis must include:

(1) an assessment of the radiological and nonradiological

effects of the licensed activity on the public health;

(2) an assessment of any effect of the licensed activity on a

waterway or groundwater;

(3) consideration of alternatives to the licensed activity,

including alternative sites and engineering methods; and

(4) consideration of decommissioning, decontamination,

reclamation, and other long-term effects associated with a

licensed activity, including management of by-product material.

(c) The commission shall give notice of the analysis as provided

by commission rule and shall make the analysis available to the

public for written comment not later than the 31st day before the

date of the hearing on the license.

(d) After notice is given, the commission shall provide an

opportunity for written comments by persons affected.

(e) The analysis shall be included as part of the record of the

commission's proceedings.

(f) The commission by rule shall prohibit major construction

with respect to an activity that is to be licensed until the

requirements of Subsections (a), (b), (c), and (e) are completed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 992, Sec. 1, eff. Sept. 1,

1993; Acts 1997, 75th Leg., ch. 1338, Sec. 6, eff. June 20, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 15, eff. June 15, 2007.

Sec. 401.264. NOTICE AND HEARING. (a) The commission on its

own motion may or on the written request of a person affected

shall provide an opportunity for a public hearing on an

application over which the commission has jurisdiction to

determine whether to issue, renew, or amend a license to process

materials that produce by-product materials or a license to

dispose of by-product materials in the manner provided by Chapter

2001, Government Code, and permit appearances with or without

counsel and the examination and cross-examination of witnesses

under oath.

(b) A person affected may become a party to a proceeding on a

determination that the person possesses a justiciable interest in

the result of the proceeding.

(c) The commission shall make a record of the proceedings and

provide a transcript of the hearing on request of, and payment

for, the transcript or provision of a sufficient deposit to

assure payment by any person requesting the transcript.

(d) The commission shall provide an opportunity to obtain a

written determination of action to be taken. The determination

must be based on evidence presented to the commission and include

findings. The written determination is available to the public.

(e) The determination is subject to judicial review in a

district court of Travis County.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 992, Sec. 1, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 1338, Sec. 7, eff. June 20, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 16, eff. June 15, 2007.

Sec. 401.265. CONDITIONS OF CERTAIN BY-PRODUCT MATERIAL

LICENSES. The commission shall prescribe conditions in a

radioactive substances license issued, renewed, or amended for an

activity that results in production of by-product material to

minimize or, if possible, eliminate the need for long-term

maintenance and monitoring before the termination of the license,

including conditions that:

(1) the license holder will comply with the applicable

decontamination, decommissioning, reclamation, and disposal

standards that are prescribed by the commission and that are

compatible with the federal commission's standards for sites at

which those ores were processed and at which the by-product

material is deposited; and

(2) the ownership of a disposal site, other than a disposal well

covered by a permit issued under Chapter 27, Water Code, and the

by-product material resulting from the licensed activity are

transferred, subject to Sections 401.266-401.269, to:

(A) the state; or

(B) the federal government if the state declines to acquire the

site, the by-product material, or both the site and the

by-product material.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 992, Sec. 1, eff. Sept. 1,

1993; Acts 1997, 75th Leg., ch. 1338, Sec. 8, eff. June 20, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 17, eff. June 15, 2007.

Sec. 401.266. TRANSFER OF LAND REQUIRED. (a) The commission by

rule or order may require that before a license covering land

used for the disposal of by-product material is terminated, the

land, including any affected interests in the land, must be

transferred to the federal government or to the state unless:

(1) the federal commission determines before the license

terminates that the transfer of title to the land and the

by-product material is unnecessary to protect the public health,

safety, or welfare or to minimize danger to life or property; or

(2) the land is held in trust by the federal government for an

Indian tribe, is owned by an Indian tribe subject to a

restriction against alienation imposed by the federal government,

is owned by the federal government, or is owned by the state.

(b) By-product material transferred to the state under this

section shall be transferred without cost to the state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 992, Sec. 1, eff. Sept. 1,

1993; Acts 1997, 75th Leg., ch. 1338, Sec. 9, eff. June 20, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 18, eff. June 15, 2007.

Sec. 401.267. ACQUISITION AND SALE OF CERTAIN BY-PRODUCT

MATERIALS AND SITES. (a) The commission may acquire by-product

material and fee simple title in land, affected mineral rights,

and buildings at which that by-product material is disposed of

and abandoned so that the by-product material and property can be

managed in a manner consistent with protecting public health,

safety, and the environment.

(b) The commission may sell land acquired under this section at

the land's fair market value after the commission has taken

corrective action to restore the land to a condition that does

not compromise the public health or safety or the environment.

The General Land Office shall negotiate and close a transaction

under this subsection on behalf of the commission using

procedures under Section 31.158(c), Natural Resources Code.

Proceeds from the transaction shall be deposited in the Texas

capital trust fund.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 992, Sec. 1, eff. Sept. 1,

1993; Acts 1997, 75th Leg., ch. 1338, Sec. 10, eff. June 20,

1997; Acts 1999, 76th Leg., ch. 244, Sec. 1, eff. Aug. 30, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 19, eff. June 15, 2007.

Sec. 401.268. LIABILITY. The transfer of the title to

by-product material, land, and buildings under Section 401.267

does not relieve a license holder of liability for acts performed

before the transfer.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 992, Sec. 1, eff. Sept. 1,

1993.

Sec. 401.269. MONITORING, MAINTENANCE, AND EMERGENCY MEASURES.

(a) The commission may undertake monitoring, maintenance, and

emergency measures in connection with by-product material and

property for which it has assumed custody under Section 401.267

that are necessary to protect the public health and safety and

the environment.

(b) The commission shall maintain the by-product material and

property transferred to it in a manner that will protect the

public health and safety and the environment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 992, Sec. 1, eff. Sept. 1,

1993; Acts 1997, 75th Leg., ch. 1338, Sec. 11, eff. June 20,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 20, eff. June 15, 2007.

Sec. 401.270. CORRECTIVE ACTION AND MEASURES. (a) If the

commission finds that by-product material or the operation by

which that by-product material is derived threatens the public

health and safety or the environment, the commission by order may

require any action, including a corrective measure, that is

necessary to correct or remove the threat.

(b) The commission may issue an emergency order to a person

responsible for an activity, including a past activity,

concerning the recovery or processing of source material or the

disposal of by-product material if it appears that there is an

actual or threatened release of source material or by-product

material that presents an imminent and substantial danger to the

public health and safety or the environment, regardless of

whether the activity was lawful at the time. The emergency order

may be issued without notice or hearing.

(c) An emergency order may be issued under Subsection (b) to:

(1) restrain the person from allowing or continuing the release

or threatened release; and

(2) require the person to take any action necessary to provide

and implement an environmentally sound remedial action plan

designed to eliminate the release or threatened release.

(d) An emergency order issued under Subsection (b) shall:

(1) be delivered to the person identified by the order by

certified mail, return receipt requested;

(2) be delivered by hand delivery to the person identified by

the order; or

(3) on failure of delivery of the order by certified mail or

hand delivery, be served on the person by publication:

(A) once in the Texas Register; and

(B) once in a newspaper of general circulation in each county in

which was located the last known address of a person identified

by the order.

(e) The commission shall use the security provided by the

license holder to pay the costs of actions that are taken or that

are to be taken under this section. The commission shall send to

the comptroller a copy of its order together with necessary

written requests authorizing the comptroller to:

(1) enforce security supplied by the licensee;

(2) convert an amount of security into cash, as necessary; and

(3) disburse from the security in the perpetual care account the

amount necessary to pay the costs.

(f) If an order issued by the commission under this section is

adopted without notice or hearing, the order shall set a time, at

least 10 but not more than 30 days following the date of issuance

of the emergency order, and a place for a hearing to be held in

accordance with the rules of the commission. As a result of this

hearing, the commission shall decide whether to affirm, modify,

or set aside the emergency order. All provisions of the

emergency order shall remain in force and effect during the

pendency of the hearing, unless otherwise altered by the

commission.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 992, Sec. 1, eff. Sept. 1,

1993; Acts 1997, 75th Leg., ch. 1072, Sec. 47, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1338, Sec. 12, eff. June 20,

1997; Acts 2003, 78th Leg., ch. 580, Sec. 5, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 1067, Sec. 14, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 21, eff. June 15, 2007.

Sec. 401.271. STATE FEE ON RADIOACTIVE SUBSTANCES. (a) A

holder of a license issued by the commission under this chapter

that authorizes the disposal of a radioactive substance from

other persons shall remit each quarter an amount equal to 10

percent of the license holder's gross receipts received from

disposal operations under a license issued under this chapter

that occur after the effective date of the Act enacting this

section as follows:

(1) five percent shall be remitted to the comptroller for

deposit to the credit of the general revenue fund; and

(2) five percent shall be remitted to the host county in

accordance with Sections 401.244(b) and (d).

(b) Subsection (a) does not apply to compact waste or federal

facility waste as defined by Section 401.2005 or industrial solid

waste as defined by Section 361.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 22, eff. June 15, 2007.

Sec. 401.272. AUDIT AUTHORITY. The commission may audit a

license holder's financial records and waste manifest information

to ensure that the fees imposed under this chapter are accurately

paid. The license holder shall comply with the commission's

audit-related requests for information.

Added by Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 22, eff. June 15, 2007.

SUBCHAPTER H. FINANCIAL PROVISIONS

Sec. 401.301. LICENSE AND REGISTRATION FEES. (a) The

commission and department may collect a fee for each license and

registration the agency issues.

(b) The commission and the board each by rule shall set the fee

in an amount that may not exceed the actual expenses annually

incurred to:

(1) process applications for licenses or registrations;

(2) amend or renew licenses or registrations;

(3) make inspections of license holders and registrants; and

(4) enforce this chapter and rules, orders, licenses, and

registrations under this chapter.

(c) The commission and department may collect a fee, in addition

to the license and registration fee, of not less than 20 percent

of the amount of the license and registration fee nor more than

$10,000 from each licensee or registrant who fails to pay the

fees authorized by this section.

(d) The commission and department may require that each person

who holds a specific license issued by the agency pay to the

agency an additional five percent of the appropriate fee set

under Subsection (b). Fees collected under this subsection shall

be deposited to the credit of the perpetual care account. The

fees are not refundable.

(e) The commission and department shall suspend assessment of a

fee imposed under Subsection (d) if the amount of fees collected

under that subsection reaches $500,000. If the balance of fees

collected subsequently is reduced to $350,000 or less, the

commission and department shall reinstitute assessment of the fee

until the balance reaches $500,000.

(f) Notwithstanding any other provision of this section, the

department may not assess a fee on a local law enforcement agency

for the licensing and registration of an X-ray machine that is

used to screen packages or other objects the agency suspects may

contain an explosive or other item that would pose a danger to

the public health and safety. Except as otherwise provided by

this subsection, a local law enforcement agency is subject to the

licensing and registration requirements of this chapter.

(g) The commission may assess and collect additional fees from

the applicant to recover the costs the commission incurs for

administrative review, technical review, and hearings on the

application.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 17.04,

eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.233,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 201, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1367, Sec. 22, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1009, Sec. 3, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 580, Sec. 6, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1067, Sec. 15, 16, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1061, Sec. 3, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 23, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 12.015, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 12.016, eff. September 1, 2009.

Sec. 401.302. NUCLEAR REACTOR AND FIXED NUCLEAR FACILITY FEE.

(a) The department, in coordination with the commission, may set

and collect an annual fee from the operator of each nuclear

reactor or other fixed nuclear facility in the state that uses

special nuclear material.

(b) The amount of fees collected may not exceed the actual

expenses that arise from emergency planning and implementation

and environmental surveillance activities.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 24, eff. June 15, 2007.

Sec. 401.303. PAYMENT FOR MAINTENANCE, SURVEILLANCE, OR OTHER

CARE. (a) The department or commission may require the holder

of a license issued by the agency to pay annually to the issuing

agency an amount determined by the issuing agency if continuing

or perpetual maintenance, surveillance, or other care is required

after termination of a licensed activity.

(b) The issuing agency annually shall review the license

holder's payments under this section to determine if the payment

schedule is adequate for the maintenance and surveillance that

the licensed activity requires or may require in the future.

(c) The issuing agency may review estimates of costs that are

required to be incurred under this chapter in accordance with the

need, nature, and cost of decontamination, stabilization,

decommissioning, reclamation, and disposal activity and the

maintenance and surveillance required for public health and

safety and the environment.

(d) The issuing agency shall set the charges for maintenance and

perpetual care at amounts consistent with existing technology.

(e) The issuing agency may not impose charges that exceed the

amount that the issuing agency projects to be required for

maintenance, surveillance, and other necessary care required

after the licensed activity is terminated.

(f) An increase in costs may not be applied retroactively but

may apply to increases in subsequent annual payments.

(g) If a license holder satisfies the obligations under this

chapter, the issuing agency shall have the comptroller promptly

refund to the license holder from the perpetual care account the

excess of the amount of all payments made by the license holder

to the issuing agency and the investment earnings of those

payments over the amount determined to be required for the

continuing maintenance and surveillance of land, buildings, and

radioactive material conveyed to the state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.234, eff. Sept.

1, 1995; Acts 2003, 78th Leg., ch. 580, Sec. 7, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1067, Sec. 17, eff. Sept. 1,

2003.

Sec. 401.304. ACCEPTANCE AND ADMINISTRATION OF FUNDS. The

department and commission each may accept and administer

conditional or other loans, grants, gifts, or other funds from

the federal government or other sources to carry out their

respective functions.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.234, eff. Sept.

1, 1995.

Sec. 401.305. RADIATION AND PERPETUAL CARE ACCOUNT. (a) The

radiation and perpetual care account is an account in the general

revenue fund.

(b) The department and commission each shall deposit to the

credit of the perpetual care account money and security they

receive under this chapter, including an administrative penalty

collected by the department under Sections 401.384-401.390 but

excluding fees collected under Sections 401.301(a)-(c) and

401.302. Interest earned on money in the perpetual care account

shall be credited to the perpetual care account.

(c) Money and security in the perpetual care account may be

administered by the department or commission only for storage,

maintenance, and distribution of mammography medical records or

the decontamination, decommissioning, stabilization, reclamation,

maintenance, surveillance, control, storage, and disposal of

radioactive substances for the protection of the public health

and safety and the environment under this chapter and for refunds

under Section 401.303.

(d) Money and security in the perpetual care account may not be

used for normal operating expenses of the department or

commission.

(e) The department or commission may use money in the perpetual

care account to pay for measures:

(1) to prevent or mitigate the adverse effects of abandonment of

radioactive substances, default on a lawful obligation,

insolvency, or other inability by the holder of a license issued

by the department or commission to meet the requirements of this

chapter or of department or commission rules;

(2) to assure the protection of the public health and safety and

the environment from the adverse effects of ionizing radiation;

and

(3) to protect the health and safety of mammography patients by

assuring mammography medical records are made available to

affected patients.

(f) The department or commission may provide, by the terms of a

contract or lease entered into between the department or

commission and any person, by the terms of a mammography

certification issued by the department or commission to any

person, or by the terms of a license issued to any person, for

the storage, maintenance, and distribution of mammography medical

records. The department or commission may provide, by the terms

of a contract or lease entered into between the department or

commission and any person or by the terms of a license issued by

the department or commission to any person, for the

decontamination, closure, decommissioning, reclamation,

surveillance, or other care of a site or facility subject to

department or commission jurisdiction under this chapter as

needed to carry out the purpose of this chapter.

(g) The existence of the perpetual care account does not make

the department or commission liable for the costs of storage,

maintenance, and distribution of mammography medical records

arising from a mammography certification holder's failure to

store, maintain, and make available mammography medical records

or for the costs of decontamination, transfer, transportation,

reclamation, surveillance, or disposal of radioactive substances

arising from a license holder's abandonment of radioactive

substances, default on a lawful obligation, insolvency, or

inability to meet the requirements of this chapter or of

department or commission rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 146, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.235, eff. Sept. 1,

1995; Acts 2001, 77th Leg., ch. 1009, Sec. 4, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 580, Sec. 8, eff. Sept. 1, 2003; Acts

2003, 78th Leg., ch. 1067, Sec. 18, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 25, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

515, Sec. 1, eff. September 1, 2009.

SUBCHAPTER I. COURT PROCEEDINGS

Sec. 401.341. JUDICIAL REVIEW. A person who is affected by a

final decision of the department and who has exhausted all

administrative remedies available in the appropriate agency is

entitled to judicial review under Chapter 2001, Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), 11.236,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 48, eff.

Sept. 1, 1997.

Sec. 401.342. SUIT BY ATTORNEY GENERAL. (a) The attorney

general, at the request of the department regarding an activity

under its jurisdiction, shall institute an action in a district

court in Travis County or in any county in which a violation

occurs or is about to occur if in the department's judgment a

person has engaged in or is about to engage in an act or practice

that violates or will violate this chapter or a rule, license,

registration, or order adopted or issued by the department under

this chapter. The attorney general may determine the court in

which suit will be instituted.

(b) The attorney general may petition the court for:

(1) an order enjoining the act or practice or an order directing

compliance and reimbursement of the perpetual care account, if

applicable;

(2) civil penalties as provided by Section 401.381; or

(3) a permanent or temporary injunction, restraining order, or

other appropriate order if the department shows that the person

engaged in or is about to engage in any of the acts or practices.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.236, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 49, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 580, Sec. 9, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 1067, Sec. 19, eff. Sept. 1, 2003.

Sec. 401.343. RECOVERY OF SECURITY. (a) The department or

commission shall seek reimbursement, either by an order of the

department or commission or a suit filed by the attorney general

at the request of the department or commission, of security from

the perpetual care account used by the department or commission

to pay for actions, including corrective measures, to remedy

spills or contamination by radioactive substances resulting from

a violation of this chapter relating to an activity under the

jurisdiction of the department or commission or a violation of a

rule, license, registration, or order adopted or issued by the

department or commission under this chapter.

(b) On request by the department or commission, the attorney

general shall file suit to recover security under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.236, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 50, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 580, Sec. 10, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 1067, Sec. 20, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 26, eff. June 15, 2007.

SUBCHAPTER J. ENFORCEMENT

Sec. 401.381. GENERAL CIVIL PENALTIES. (a) A person who

causes, suffers, allows, or permits a violation of this chapter,

a department rule or order, or a license or registration

condition is subject to a civil penalty of not less than $100 or

more than $25,000 for each violation and for each day that a

continuing violation occurs.

(b) The attorney general may file suit to recover a civil

penalty under this section in a district court in Travis County

or in the county in which the violation occurred. If the attorney

general seeks to recover civil penalties for violations that have

occurred in more than one county, the attorney general may join

all of the violations in one suit and may file the suit either in

a district court in Travis County or in a district court in a

county in which at least one of the violations occurred.

(c) The civil penalty provided by this section is cumulative of

any other remedy provided by law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.237, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 51, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1009, Sec. 5, eff. Sept. 1, 2001.

Sec. 401.382. GENERAL CRIMINAL PENALTY. (a) A person commits

an offense if the person intentionally or knowingly violates a

provision of this chapter other than the offense described by

Section 401.383.

(b) An offense under this section is a Class B misdemeanor,

unless it is shown on the trial of the person that the person has

been previously convicted of an offense under this section, in

which event the offense is a Class A misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 401.383. CRIMINAL PENALTY FOR CERTAIN ACTS RELATED TO

LOW-LEVEL RADIOACTIVE WASTE. (a) A person commits an offense if

the person intentionally or knowingly receives, processes,

concentrates, stores, transports, or disposes of low-level

radioactive waste without a license issued under this chapter.

(b) An offense under this section is a Class A misdemeanor,

unless it is shown at the trial of the person that the person has

been previously convicted of an offense under this section, in

which event the offense is punishable by a fine of not less than

$2,000 or more than $100,000, confinement in the county jail for

not more than one year, or both.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1367, Sec. 37, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 1420, Sec. 10.003, eff. Sept. 1,

2001.

Sec. 401.384. ADMINISTRATIVE PENALTY. (a) The department may

assess an administrative penalty as provided by this section and

Sections 401.385-401.390 against a person who causes, suffers,

allows, or permits a violation of a provision of this chapter

relating to an activity under the department's jurisdiction, a

rule or order adopted by the department under this chapter, or a

condition of a license or registration issued by the department

under this chapter.

(b) The penalty for each violation may not exceed $10,000 a day

for a person who violates this chapter or a rule, order, license,

or registration issued under this chapter. Each day a violation

continues may be considered a separate violation.

(c) In determining the amount of the penalty, the department

shall consider:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the prohibited acts and the

hazard or potential hazard created to the public health or

safety;

(2) the history of previous violations;

(3) the amount necessary to deter future violations;

(4) efforts to correct the violation; and

(5) any other matters that justice requires.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.238, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 52, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1009, Sec. 6, eff. Sept. 1, 2001.

Sec. 401.385. PRELIMINARY REPORT OF VIOLATION. If the

department, after an investigation, concludes that a violation

relating to an activity under its jurisdiction has occurred, the

department may issue a preliminary report:

(1) stating the facts that support the conclusion;

(2) recommending that an administrative penalty under Section

401.384 be imposed; and

(3) recommending the amount of the penalty, which shall be based

on the seriousness of the violation as determined from the facts

surrounding the violation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.239, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 53, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1009, Sec. 7, eff. Sept. 1, 2001.

Sec. 401.386. NOTICE OF PRELIMINARY REPORT. (a) The department

shall give written notice of its preliminary report to the person

charged with the violation not later than the 10th day after the

date on which the report is issued.

(b) The notice must include:

(1) a brief summary of the charges;

(2) a statement of the recommended penalty amount; and

(3) a statement of the right of the person charged to a hearing

on the occurrence of the violation, the amount of the penalty, or

both.

(c) Not later than the 20th day after the date on which the

notice is sent, the person charged may consent in writing to the

report, including the recommended penalty, or make a written

request for a hearing.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.240, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 54, eff. Sept. 1,

1997.

Sec. 401.387. CONSENT TO PENALTY. (a) If the person charged

with the violation consents to the penalty recommended by the

department or does not respond to the notice on time, the

commissioner or the commissioner's designee, by order shall

assess that penalty or order a hearing to be held on the findings

and recommendations in the report.

(b) If the commissioner or the commissioner's designee assesses

the recommended penalty, the department shall give written notice

to the person charged of the decision and that person must pay

the penalty.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.241, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 55, eff. Sept. 1,

1997.

Sec. 401.388. HEARING AND DECISION. (a) If the person charged

requests a hearing, the commissioner shall order a hearing and

shall give notice of that hearing.

(b) The hearing shall be held by a hearing examiner designated

by the commissioner.

(c) The hearing examiner shall make findings of fact and

promptly issue to the commissioner a written decision as to the

occurrence of the violation and a recommendation of the amount of

the proposed penalty if a penalty is warranted.

(d) Based on the findings of fact and the recommendations of the

hearing examiner, the commissioner by order may find that a

violation has occurred and assess an administrative penalty or

may find that no violation occurred.

(e) All proceedings under Subsections (a)-(d) are subject to

Chapter 2001, Government Code.

(f) The commissioner shall give notice to the person charged of

the commissioner's decision, and if the commissioner finds that a

violation has occurred and an administrative penalty has been

assessed, the commissioner shall give to the person charged

written notice of:

(1) the commissioner's findings;

(2) the amount of the penalty; and

(3) the person's right to judicial review of the commissioner's

order.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), 11.241,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 56, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1009, Sec. 8, eff. Sept.

1, 2001.

Sec. 401.389. DISPOSITION OF PENALTY; JUDICIAL REVIEW. (a) Not

later than the 30th day after the date on which the

commissioner's order is final, the person charged with the

penalty shall pay the full amount of the penalty or file a

petition for judicial review.

(b) If the person seeks judicial review of the violation, the

amount of the penalty, or both, the person, within the time

provided by Subsection (a), shall:

(1) send the amount of the penalty to the commissioner for

placement in an escrow account; or

(2) post with the commissioner a supersedeas bond in a form

approved by the commissioner for the amount of the penalty, the

bond to be effective until judicial review of the order or

decision is final.

(c) The commissioner may request enforcement by the attorney

general if the person charged fails to comply with this section.

(d) Judicial review of the order or decision of the commissioner

assessing the penalty shall be under Subchapter G, Chapter 2001,

Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(53), 11.241,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 57, eff.

Sept. 1, 1997.

Sec. 401.390. REMITTING PENALTY PAYMENTS; RELEASING BONDS. (a)

If a penalty is reduced or not assessed, the commissioner shall:

(1) remit to the person charged the appropriate amount of any

penalty payment plus accrued interest; or

(2) execute a release of the bond if a supersedeas bond has been

posted.

(b) Accrued interest on amounts remitted by the commissioner

shall be paid:

(1) at a rate equal to the rate charged on loans to depository

institutions by the New York Federal Reserve Bank; and

(2) for the period beginning on the date the penalty is paid to

the commissioner under Section 401.389(a) and ending on the date

the penalty is remitted.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.241, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 58, eff. Sept. 1,

1997.

Sec. 401.393. COMMISSION ENFORCEMENT. The commission may

enforce the provisions of this chapter under the commission's

jurisdiction as provided by Chapter 7, Water Code.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 59, eff. Sept. 1,

1997.

SUBCHAPTER K. LICENSING AUTHORITY OF TEXAS COMMISSION ON

ENVIRONMENTAL QUALITY AND THE RAILROAD COMMISSION OF TEXAS

Sec. 401.412. COMMISSION LICENSING AUTHORITY. (a)

Notwithstanding any other provision of this chapter and subject

to Sections 401.102 and 401.415, the commission has sole and

exclusive authority to directly regulate and to grant, deny,

renew, revoke, suspend, amend, or withdraw licenses for the

disposal of radioactive substances.

(b) Notwithstanding any other provision of this chapter, the

commission has the sole and exclusive authority to grant, deny,

renew, revoke, suspend, amend, or withdraw licenses for the

recovery and processing of source material or disposal of

by-product material under Subchapter G.

(c) The commission may adopt any rules and guidelines reasonably

necessary to exercise its authority under this section. In

adopting rules and guidelines, the commission shall consider the

compatibility of those rules and guidelines with federal

regulatory programs and the rules and guidelines of the board.

(d) The commission may assess and collect an annual fee for each

license and registration and for each application in an amount

sufficient to recover its reasonable costs to administer its

authority under this chapter.

(e) The commission may set and collect an annual fee from the

operator of each nuclear reactor or other fixed nuclear

facilities in the state that uses special nuclear material. The

amount of the fees collected may not exceed the actual expenses

that arise from emergency response activities, including

training.

(f) The commission shall establish by rule the amounts

appropriate for the fees collected under this section. The fees

collected under this section shall be deposited in the waste

management account and reappropriated for use by the commission

for expenses incurred by the commission in administering the

provisions of this chapter.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.050, eff.

Aug. 12, 1991. Amended by Acts 1993, 73rd Leg., ch. 992, Sec. 2,

eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.243,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 333, Sec. 75, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1338, Sec. 13, eff. June

20, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 28, eff. June 15, 2007.

Sec. 401.413. COMMISSION DISPOSAL LICENSE REQUIRED. A person

required by another section of this chapter to obtain a license

for the disposal of a radioactive substance is required to obtain

the license from the commission and not from the department.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.050, eff.

Aug. 12, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

11.243, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1338, Sec.

14, eff. June 20, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 29, eff. June 15, 2007.

Sec. 401.414. MEMORANDA OF UNDERSTANDING. The Texas Commission

on Environmental Quality, the Health and Human Services

Commission, and the Railroad Commission of Texas by rule shall

adopt memoranda of understanding defining their respective duties

under this chapter.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.050, eff.

Aug. 12, 1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1332, Sec. 30, eff. June 15, 2007.

Sec. 401.415. OIL AND GAS NORM WASTE. (a) Notwithstanding any

other provision of this chapter, the Railroad Commission of

Texas:

(1) has sole authority to regulate and issue licenses, permits,

and orders for the disposal of oil and gas NORM waste; and

(2) may, in order to protect public health and safety and the

environment, require the owner or operator of oil and gas

equipment used in exploration, production, or disposal to:

(A) determine whether the equipment contains or is contaminated

with oil and gas NORM waste; and

(B) identify any equipment determined to contain or be

contaminated with oil and gas NORM.

(b) The Railroad Commission of Texas may adopt any rules

reasonably necessary to exercise its authority under this

section.

(c) The Railroad Commission of Texas may enforce this section or

any rule, order, license, or permit adopted or issued under this

section in the manner and subject to the conditions provided in

Title 3 of the Natural Resources Code, including the authority to

seek and obtain civil penalties and injunctive relief as provided

in that title.

(d) The Railroad Commission of Texas shall consult with the

department and the Texas Natural Resource Conservation Commission

as appropriate regarding administration of this section.

(e) To ensure that the State of Texas retains its Agreement

Status with the U.S. Nuclear Regulatory Commission, and to ensure

that radioactive materials are managed consistently to protect

the public health and safety and the environment, the Railroad

Commission of Texas shall issue rules on the management of oil

and gas NORM waste and in so doing shall consult with the Texas

Natural Resource Conservation Commission and the Department of

Health regarding protection of the public health and the

environment. The rules of the railroad commission shall provide

protection for public health, safety, and the environment

equivalent to the protection provided by rules applicable to

disposal of other NORM wastes having similar properties,

quantities, and distribution, although the approved methods and

sites for disposing of oil and gas NORM wastes may be different

from those approved for other NORM wastes.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.050, eff.

Aug. 12, 1991. Amended by Acts 1993, 73rd Leg., ch. 810, Sec. 2,

3, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 76, Sec.

17.01(29), eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 276,

Sec. 1, eff. May 22, 2001.

SUBCHAPTER L. CERTIFICATION OF MAMMOGRAPHY SYSTEMS

Sec. 401.421. DEFINITIONS. In this subchapter:

(1) "Certification" means an authorization for the use of a

mammography system.

(2) "Mammography" means the use of radiation to produce an image

of the breast on film, paper, or digital display that may be used

to detect the presence of pathological conditions of the breast.

(3) "Mammography system" includes the following:

(A) an x-ray unit used as a source of radiation in producing

images of breast tissue;

(B) an imaging system used for the formation of a latent image

of breast tissue;

(C) an imaging processing device for changing a latent image of

breast tissue to a visual image that can be used for diagnostic

purposes;

(D) a viewing device used for the visual evaluation of an image

of breast tissue if the image is produced in interpreting visual

data captured on an image receptor;

(E) a medical radiological technologist who performs a

mammography; and

(F) a physician who engages in, and who meets the requirements

adopted by board rule relating to, the reading, evaluation, and

interpretation of mammograms.

Added by Acts 1993, 73rd Leg., ch. 138, Sec. 1, eff. Aug. 30,

1993.

Sec. 401.422. CERTIFICATION REQUIRED. (a) A person may not

perform mammography unless the mammography system used has been

issued a certification under this subchapter.

(b) A certification under Subsection (a) is required in addition

to any license, registration, or other requirement under this

chapter.

Added by Acts 1993, 73rd Leg., ch. 138, Sec. 1, eff. July 1,

1994.

Sec. 401.423. POWERS AND DUTIES OF BOARD. (a) The board shall:

(1) prescribe application forms for original and renewal

certifications;

(2) adopt rules for the administration of this subchapter; and

(3) take other action necessary to enforce this subchapter.

(b) The department shall apply under the Mammography Quality

Standards Act of 1992 (42 U.S.C. Section 263b) to become an

accreditation body and carry out the certification program

requirements and to implement the standards established by the

United States Secretary of Health under that Act in this state.

If the United States Secretary of Health grants the department's

application, the department shall assume those responsibilities.

Added by Acts 1993, 73rd Leg., ch. 138, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 759, Sec. 1, eff.

Sept. 1, 1997.

Sec. 401.424. MAMMOGRAPHY CERTIFICATION STANDARDS. (a) To

receive a mammography certification under this subchapter, the

mammography system must, at a minimum:

(1) meet criteria at least as stringent as the American College

of Radiology mammography accreditation program;

(2) be specifically designed and used for the performance of

mammography;

(3) be operated by an individual certified as a medical

radiologic technologist under Chapter 601, Occupations Code, who

meets, at a minimum, the requirements for personnel who perform

mammography established by the Mammography Quality Standards Act

of 1992 (42 U.S.C. Section 263b); and

(4) be used in a facility that:

(A) meets, at minimum, the requirements for certification of the

Mammography Quality Standards Act of 1992 (42 U.S.C. Section

263b);

(B) has a licensed medical physicist specialized in radiology

under Chapter 602, Occupations Code, who at least annually

provides on-site consultation to the facility, including a

complete evaluation of the entire mammography system to ensure

compliance with this subchapter;

(C) maintains records of the consultations required under

Paragraph (B) for not less than seven years after the date the

consultation was performed;

(D) establishes a quality control program that meets

requirements that are at least as stringent as those of the

American College of Radiology mammography accreditation program;

and

(E) maintains and makes available to a patient of the facility

original mammograms performed at the facility until the earlier

of either:

(i) the fifth anniversary of the mammography or, if an

additional mammogram of the same patient is not performed by the

facility, the 10th anniversary of the mammography; or

(ii) at the request of the patient, the date the patient's

medical records are forwarded to another medical institution.

(b) To protect the public health, the board by rule may adopt

more stringent or additional requirements for:

(1) the certification of mammography systems; and

(2) the retention of original mammograms.

(c) To protect the public health, the board by rule shall adopt

qualifications for a physician who reads, evaluates, and

interprets a mammogram that are no less stringent than the

standards of the American College of Radiology.

(d) The board shall make available to the public copies of the

criteria of the American College of Radiology mammography

accreditation program or the modified criteria adopted by board

rule.

(e) Notwithstanding any other provision of this chapter, the

standards imposed for certification under this chapter may not be

less stringent than the standards imposed on a facility under the

Mammography Quality Standards Act of 1992 (42 U.S.C. Section

263b).

Added by Acts 1993, 73rd Leg., ch. 138, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 759, Sec. 2, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1420, Sec. 14.792, eff.

Sept. 1, 2001.

Sec. 401.426. APPLICATION FOR CERTIFICATION. (a) A person who

owns, leases, or uses or the agent of a person who owns, leases,

or uses a mammography system must file a written application for

certification under Section 401.424 on a form prescribed by the

board.

(b) The department may require, at any time after an application

is filed, further information from the applicant and conduct

inspections necessary to determine whether the application for

certification should be granted or denied.

Added by Acts 1993, 73rd Leg., ch. 138, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 759, Sec. 3, eff.

Sept. 1, 1997.

Sec. 401.427. CERTIFICATION RENEWAL; FEES. (a) A certification

is valid for three years.

(b) The board by rule may adopt a system under which

certifications under this subchapter expire on various dates

during the year.

(c) The board shall set and collect an annual fee for

certification holders in an amount reasonable and necessary to

administer this subchapter. A certification holder who fails to

pay the annual fee before the date set by the board shall pay the

annual fee and a late fee set by the board. The board may revoke

the certification of a certification holder who does not pay the

annual fee and late fee before the required date.

(d) A certification holder may renew the certification by filing

an application for renewal and paying the annual fee before the

date the certification expires. If a certification holder fails

to renew the certification by the required date, the

certification holder may renew the certification on payment of

the annual fee and a late fee set by the board. If the

certification is not renewed before the 181st day after the date

on which the certification expired, the certification holder must

apply for an original certification under this subchapter.

(e) A mammography system may not be used after the expiration

date of the certification unless the holder of the expired

certification has made a timely and sufficient application for

renewal of the certification as provided under Section 2001.054,

Government Code, and a final determination of the application by

the board has not been made.

Added by Acts 1993, 73rd Leg., ch. 138, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(57),

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 759, Sec. 4, eff.

Sept. 1, 1997.

Sec. 401.428. DENIAL, SUSPENSION, REVOCATION, OR REINSTATEMENT

OF CERTIFICATION. (a) The department may deny, suspend, revoke,

or reinstate a certification.

(b) The board shall adopt rules establishing the grounds for

denial, suspension, revocation, or reinstatement of a

certification and establishing procedures for disciplinary

actions.

(c) Proceedings relating to the suspension or revocation of a

certification issued under this subchapter are subject to Chapter

2001, Government Code.

(d) A person whose certification has been revoked may apply for

a new certification on the expiration of one year after the date

the certification was revoked.

Added by Acts 1993, 73rd Leg., ch. 138, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.

Sec. 401.429. CERTIFICATION FOR MULTIPLE MAMMOGRAPHY SYSTEMS.

(a) An applicant for certification under Section 401.426 must

obtain a separate certification for each mammography system that

is owned, leased, or used by the applicant.

(b) Certification of multiple mammography systems by a single

applicant may be recorded on a single certification document. If

multiple mammography systems are recorded on a single

certification document, each specific machine certified, if any,

must be identified on the certification document by referring to

the machine's manufacturer, model number, and serial number.

Added by Acts 1993, 73rd Leg., ch. 138, Sec. 1, eff. Aug. 30,

1993.

Sec. 401.430. INSPECTIONS. (a) The department shall inspect

each mammography system that has not been fully certified under

the Mammography Quality Standards Act of 1992 (42 U.S.C. Section

263b) not later than the 60th day after the date the

certification under this subchapter is issued.

(b) The board by rule shall establish the routine inspection

frequency for mammography systems that receive certification

under this subchapter.

(c) The department shall make reasonable attempts to coordinate

inspections under this section with other inspections required

under this chapter for the facility where the mammography system

is used.

(d) After each satisfactory inspection, the department shall

issue a certificate of inspection for each mammography system

inspected. The certificate of inspection must be posted at a

conspicuous place on or near the place where the mammography

system is used. The certificate of inspection shall:

(1) specifically identify the mammography system inspected;

(2) state the name and address of the facility where the

mammography system was used at the time of the inspection; and

(3) state the date of the inspection.

(e) A notice of a mammography system's failure to satisfy

department standards shall be posted:

(1) on the mammography system at a conspicuous place if the

system is a machine; or

(2) near the place where the mammography system practices if the

system is an individual.

(f) If a facility's mammography system fails to meet the

department's certification standards and the failure is a

Severity Level I violation under the department's rules, the

facility shall notify each patient on whom the facility performed

a mammography during the period in which the system failed to

meet the department's certification standards. The facility

shall:

(1) inform the patient that the mammography system failed to

satisfy the department's certification standards;

(2) recommend that the patient consult with the patient's

physician regarding the need for another mammogram; and

(3) list the three facilities closest to the original testing

facility that have a certified mammography system.

(g) In addition to the requirement of Subsection (f), the

department may require a facility to notify a patient of any

other failure of the facility's mammography system to meet the

department's certification standards.

(h) To protect the public health, the board may adopt rules

concerning the grounds for posting a failure notice and the

placement and size of the failure notice, and for patient

notification under Subsections (f) and (g), as appropriate.

Added by Acts 1993, 73rd Leg., ch. 138, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 759, Sec. 5, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1009, Sec. 9, eff. Sept.

1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1355, Sec. 1, eff. September 1, 2009.

SUBCHAPTER M. LASER HAIR REMOVAL

Sec. 401.501. DEFINITIONS. In this subchapter:

(1) "Department" means the Department of State Health Services.

(2) "Executive commissioner" means the executive commissioner of

the Health and Human Services Commission.

(3) "Laser hair removal" means the use of a laser or pulsed

light device for nonablative hair removal procedures.

(4) "Laser hair removal facility" means a business location that

provides laser hair removal.

(5) "Laser or pulsed light device" means a device approved by

the department and the United States Food and Drug Administration

for laser hair removal.

(6) "Nonablative hair removal procedure" means a hair removal

procedure using a laser or pulsed light device that does not

remove the epidermis.

(7) "Operator" means the owner of a laser hair removal facility,

an agent of an owner, or an independent contractor of a laser

hair removal facility.

Added by Acts 2009, 81st Leg., R.S., Ch.

303, Sec. 1, eff. September 1, 2009.

Sec. 401.502. EXAMINATION. The executive commissioner may adopt

rules to govern the development and administration of an

examination for an applicant under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

303, Sec. 1, eff. September 1, 2009.

Sec. 401.503. APPLICATION PROCESS. (a) An application for a

certificate or license under this subchapter must be made on a

form prescribed and provided by the department.

(b) The application must require an applicant to provide sworn

statements relating to the applicant's education and to provide

other information required by the department.

Added by Acts 2009, 81st Leg., R.S., Ch.

303, Sec. 1, eff. September 1, 2009.

Text of section effective on September 01, 2010

Sec. 401.504. CERTIFICATE FOR INDIVIDUALS REQUIRED. (a) A

person may not perform or attempt to perform laser hair removal

unless the person holds the appropriate certificate under this

subchapter.

(b) A certificate issued under this subchapter only authorizes a

person to perform nonablative cosmetic laser hair removal. The

certificate does not authorize the person to diagnose, treat, or

offer to treat any client for any illness, disease, injury,

defect, or deformity of the human body. The certificate holder

shall specifically disclose this limitation in writing to all

clients and prospective clients.

(c) This subchapter does not require a health professional

licensed under another law to hold a certificate under this

subchapter to perform laser hair removal if the performance of

laser hair removal is within the scope of that professional's

practice as determined by the professional's licensing board.

(d) This subchapter does not apply to a physician or to a

physician's employee or delegate acting under Chapter 157,

Occupations Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

303, Sec. 1, eff. September 1, 2010.

Sec. 401.505. CERTIFIED LASER HAIR REMOVAL PROFESSIONAL. (a)

An applicant for a laser hair removal professional certificate

must:

(1) be certified by a recognized certifying agency, including

the Society for Clinical and Medical Hair Removal or another

certification entity approved by the department;

(2) meet the requirements for a senior laser hair removal

technician certificate under Section 401.506; and

(3) pass an examination administered by the department.

(b) A certified laser hair removal professional acting under the

protocol established with a consulting physician may perform

laser hair removal without supervision.

Added by Acts 2009, 81st Leg., R.S., Ch.

303, Sec. 1, eff. September 1, 2009.

Sec. 401.506. SENIOR LASER HAIR REMOVAL TECHNICIAN. (a) Except

as provided by Subsection (b), an applicant for a senior laser

hair removal technician certificate must:

(1) meet the requirements for a laser hair removal technician

certificate under Section 401.507; and

(2) have supervised at least 100 laser hair removal procedures,

as audited by a certified laser hair removal professional.

(b) The qualifications for eligibility for an applicant for a

senior laser hair removal technician certificate who is a

licensed health professional shall be established by the entity

that issues licenses for that health profession.

Added by Acts 2009, 81st Leg., R.S., Ch.

303, Sec. 1, eff. September 1, 2009.

Sec. 401.507. LASER HAIR REMOVAL TECHNICIAN. An applicant for a

laser hair removal technician certificate must:

(1) meet the requirements for a laser hair removal

apprentice-in-training certificate under Section 401.508; and

(2) have performed at least 100 laser hair removal procedures

under the direct supervision of a senior laser hair removal

technician or a certified laser hair removal professional.

Added by Acts 2009, 81st Leg., R.S., Ch.

303, Sec. 1, eff. September 1, 2009.

Sec. 401.508. LASER HAIR REMOVAL APPRENTICE-IN-TRAINING. (a)

An applicant for a laser hair removal apprentice-in-training

certificate must have at least 24 hours of training in safety,

laser physics, skin typing, skin reactions, treatment protocols,

burns, eye protection, emergencies, and posttreatment protocols.

(b) A laser hair removal apprentice-in-training must work

directly under the supervision of a senior laser hair removal

technician or a certified laser hair removal professional.

(c) A person must be at least 18 years of age to qualify to be a

laser hair removal apprentice-in-training.

Added by Acts 2009, 81st Leg., R.S., Ch.

303, Sec. 1, eff. September 1, 2009.

Sec. 401.509. CONTINUING EDUCATION. The department shall

recognize, prepare, or administer continuing education programs

for certificate holders. A certificate holder must participate

in the programs to the extent required by department rule to

renew the person's certificate.

Added by Acts 2009, 81st Leg., R.S., Ch.

303, Sec. 1, eff. September 1, 2009.

Text of section effective on September 01, 2010

Sec. 401.510. FACILITY LICENSE REQUIRED. (a) A person may not

operate a laser hair removal facility unless the person holds a

license issued under this subchapter to operate the facility.

(b) A separate license is required for each laser hair removal

facility.

(c) This section does not apply to:

(1) a facility owned or operated by a physician for the practice

of medicine;

(2) a licensed hospital; or

(3) a clinic owned or operated by a licensed hospital.

Added by Acts 2009, 81st Leg., R.S., Ch.

303, Sec. 1, eff. September 1, 2010.

Sec. 401.511. EXPIRATION OF CERTIFICATE OR LICENSE. The

executive commissioner by rule may adopt a system under which

certificates and licenses expire on various dates during the

year.

Added by Acts 2009, 81st Leg., R.S., Ch.

303, Sec. 1, eff. September 1, 2009.

Sec. 401.512. RENEWAL OF CERTIFICATE OR LICENSE. (a) A

certificate or license expires on the second anniversary of the

date of issuance.

(b) A person must renew the person's certificate or license on

or before the expiration date.

(c) The department shall issue a renewal certificate or license

on receipt of a renewal application in the form prescribed by the

department, accompanied by a renewal fee in an amount equal to

the original certificate or license fee.

Added by Acts 2009, 81st Leg., R.S., Ch.

303, Sec. 1, eff. September 1, 2009.

Sec. 401.513. DISPLAY OF LICENSE OR CERTIFICATE. A person

holding a license or certificate under this subchapter shall

display the person's license or certificate in an open public

area of the laser hair removal facility.

Added by Acts 2009, 81st Leg., R.S., Ch.

303, Sec. 1, eff. September 1, 2009.

Sec. 401.514. LASER OR PULSED LIGHT DEVICE. (a) A laser or

pulsed light device used for laser hair removal in a laser hair

removal facility must comply with all applicable federal and

state laws and regulations.

(b) A person who adulterates or misbrands a laser or pulsed

light device violates Chapter 431. The department may

investigate a person accused of adulterating or misbranding a

laser or pulsed light device.

(c) A person may only use a laser or pulsed light device

approved for laser hair removal by the federal Food and Drug

Administration for that purpose and may only use the device at

the settings expected to safely remove hair.

Added by Acts 2009, 81st Leg., R.S., Ch.

303, Sec. 1, eff. September 1, 2009.

Sec. 401.515. CUSTOMER NOTICE; LIABILITY. (a) A laser hair

removal facility shall give each customer a written statement

outlining the relevant risks associated with laser hair removal,

including a warning that failure to use the eye protection

provided to the customer by the laser hair removal facility may

result in damage to the eyes.

(b) The executive commissioner shall adopt rules relating to the

customer notice.

(c) Compliance with the notice requirement does not affect the

liability of the laser hair removal facility operator or a

manufacturer of a laser or pulsed light device.

Added by Acts 2009, 81st Leg., R.S., Ch.

303, Sec. 1, eff. September 1, 2009.

Sec. 401.516. WARNING SIGNS. (a) A laser hair removal facility

shall post a warning sign as prescribed by the department in a

conspicuous location readily visible to a person entering the

facility. The sign must provide a toll-free telephone number for

the department and inform the customer that the customer may call

the department.

(b) The executive commissioner shall adopt rules specifying the

size, content, and design of the sign, with wording listing the

potential dangers involved.

(c) The department shall include with a license application and

an application for renewal of a license a description of the

design standards required for a sign under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

303, Sec. 1, eff. September 1, 2009.

Text of section effective on September 01, 2010

Sec. 401.517. OPERATIONAL REQUIREMENTS. (a) Except as provided

by Subsection (b), a laser hair removal facility shall have a

certified laser hair removal professional or a licensed health

professional described by Section 401.504(c) present to supervise

the laser hair removal procedures performed at the facility

during the facility's operating hours.

(b) A laser hair removal facility may continue to perform laser

hair removal procedures after the facility's certified laser hair

removal professional leaves the facility if a senior laser hair

removal technician is present to perform or supervise each

procedure. Not later than the 45th day after the date the

facility's certified laser hair removal professional leaves the

facility:

(1) the facility's senior laser hair removal technician must

become certified as a laser hair removal professional under

Section 401.505; or

(2) the facility must hire a new certified laser hair removal

professional.

Added by Acts 2009, 81st Leg., R.S., Ch.

303, Sec. 1, eff. September 1, 2010.

Sec. 401.518. SAFETY. (a) A laser hair removal facility

operator is responsible for maintaining the laser hair removal

facility's compliance with the requirements of this subchapter

and department rules relating to laser and pulsed light devices.

(b) A laser hair removal facility operator may not claim,

advertise, or distribute promotional materials that claim that

laser hair removal is free from risk or provides any medical

benefit.

(c) A laser hair removal facility operator may not produce false

or misleading advertising regarding the services offered at the

facility.

Added by Acts 2009, 81st Leg., R.S., Ch.

303, Sec. 1, eff. September 1, 2009.

Sec. 401.519. CONSULTING PHYSICIAN. (a) A laser hair removal

facility must have a written contract with a consulting physician

to:

(1) establish proper protocols for the services provided at the

facility; and

(2) audit the laser hair removal facility's protocols and

operations.

(b) Under the rules of the department, a laser hair removal

facility must document with the department the facility's

contractual relationship with the consulting physician.

(c) The consulting physician must be available for emergency

consultation with the facility as appropriate to the

circumstances, including, if the physician considers it

necessary, an emergency appointment with the client. If the

consulting physician is unavailable for an emergency

consultation, another designated physician must be available for

the consultation with the facility relating to care for the

client.

(d) This subchapter does not relieve a consulting physician or

another health care professional from complying with applicable

regulations prescribed by a state or federal agency.

Added by Acts 2009, 81st Leg., R.S., Ch.

303, Sec. 1, eff. September 1, 2009.

Sec. 401.520. DISCLOSURE OF RECORD PROHIBITED; EXCEPTION. (a)

Except as provided by Subsection (b), an operator or other person

may not disclose a customer record required to be kept by the

department.

(b) An operator or other person may disclose a customer record

if:

(1) the customer or a person authorized to act on behalf of the

customer requests the record;

(2) the department, the Texas Medical Board, a health authority,

or an authorized agent requests the record;

(3) the customer consents in writing to disclosure of the record

to another person;

(4) the customer is a victim, witness, or defendant in a

criminal proceeding and the record is relevant to that

proceeding;

(5) the record is requested in a criminal or civil proceeding by

court order or subpoena; or

(6) disclosure is otherwise required by law.

Added by Acts 2009, 81st Leg., R.S., Ch.

303, Sec. 1, eff. September 1, 2009.

Text of section effective on September 01, 2010

Sec. 401.521. PROHIBITED PRACTICE. (a) A person may not operate

a laser or pulsed light device with the intent to treat an

illness, disease, injury, or physical defect or deformity unless

the person is:

(1) a physician;

(2) acting under a physician's order; or

(3) authorized under other law to treat the illness, disease,

injury, or physical defect or deformity in that manner.

(b) A person who violates Subsection (a) is practicing medicine

in violation of Subtitle B, Title 3, Occupations Code, and is

subject to the penalties under that subtitle and under Section

401.522.

Added by Acts 2009, 81st Leg., R.S., Ch.

303, Sec. 1, eff. September 1, 2010.

Text of section effective on September 01, 2010

Sec. 401.522. ENFORCEMENT; PENALTIES. (a) The department may

impose an administrative penalty on a person who violates this

subchapter or a rule adopted under this subchapter. The amount

of the penalty may not exceed $5,000 for each violation.

(b) The department may suspend or revoke a license or

certificate issued under this subchapter in addition to or

instead of imposing a penalty under Subsection (a).

(c) The executive commissioner shall adopt rules as necessary to

implement this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

303, Sec. 1, eff. September 1, 2010.



CHAPTER 403. TEXAS LOW-LEVEL RADIOACTIVE WASTE DISPOSAL COMPACT

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE D. NUCLEAR AND RADIOACTIVE MATERIALS

CHAPTER 403. TEXAS LOW-LEVEL RADIOACTIVE WASTE DISPOSAL COMPACT

Sec. 403.001. MEMBERS OF COMMISSION. (a) The governor shall

appoint six members to represent this state on the commission

established by Article III of the Texas Low-Level Radioactive

Waste Disposal Compact. One of the voting members of the compact

commission shall be a legal resident of the host county.

(b) The governor may provide an alternate for each commissioner

appointed under this section.

Added by Acts 1993, 73rd Leg., ch. 460, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 2003, 78th Leg., ch. 1067, Sec. 21, eff.

Sept. 1, 2003.

Sec. 403.002. TERMS OF COMMISSION MEMBERS; VACANCY. A host

state commissioner serves for a term of six years and until a

successor is appointed and qualified. A vacancy in the office of

commissioner is filled for the unexpired term by appointment of

the governor.

Added by Acts 1993, 73rd Leg., ch. 460, Sec. 1, eff. Aug. 30,

1993.

Sec. 403.003. OATH. A host state commissioner shall take the

constitutional oath of office and shall also take an oath to

faithfully perform the duties of commissioner.

Added by Acts 1993, 73rd Leg., ch. 460, Sec. 1, eff. Aug. 30,

1993.

Sec. 403.004. COMPENSATION. A host state commissioner is not

entitled to compensation for performing the duties of

commissioner but is entitled to reimbursement for actual and

necessary expenses incurred in the performance of the duties of

commissioner.

Added by Acts 1993, 73rd Leg., ch. 460, Sec. 1, eff. Aug. 30,

1993.

Sec. 403.005. POWERS AND DUTIES. The Texas Low-Level

Radioactive Waste Disposal Compact Commission and the members of

the commission have the powers and duties prescribed by the

compact. The members of the commission are responsible for

administering the provisions of the compact.

Added by Acts 1993, 73rd Leg., ch. 460, Sec. 1, eff. Aug. 30,

1993.

Sec. 403.006. TEXT OF COMPACT. The Texas Low-Level Radioactive

Waste Disposal Compact reads as follows:

ARTICLE I. POLICY AND PURPOSE

Sec. 1.01. The party states recognize a responsibility for each

state to seek to manage low-level radioactive waste generated

within its boundaries, pursuant to the Low-Level Radioactive

Waste Policy Act, as amended by the Low-Level Radioactive Waste

Policy Amendments Act of 1985 (42 U.S.C. Sections 2021b-2021j).

They also recognize that the United States Congress, by enacting

the Act, has authorized and encouraged states to enter into

compacts for the efficient management and disposal of low-level

radioactive waste. It is the policy of the party states to

cooperate in the protection of the health, safety, and welfare of

their citizens and the environment and to provide for and

encourage the economical management and disposal of low-level

radioactive waste. It is the purpose of this compact to provide

the framework for such a cooperative effort; to promote the

health, safety, and welfare of the citizens and the environment

of the party states; to limit the number of facilities needed to

effectively, efficiently, and economically manage low-level

radioactive waste and to encourage the reduction of the

generation thereof; and to distribute the costs, benefits, and

obligations among the party states; all in accordance with the

terms of this compact.

ARTICLE II. DEFINITIONS

Sec. 2.01. As used in this compact, unless the context clearly

indicates otherwise, the following definitions apply:

(1) "Act" means the Low-Level Radioactive Waste Policy Act, as

amended by the Low-Level Radioactive Waste Policy Amendments Act

of 1985 (42 U.S.C. Sections 2021b-2021j).

(2) "Commission" means the Texas Low-Level Radioactive Waste

Disposal Compact Commission established in Article III of this

compact.

(3) "Compact facility" or "facility" means any site, location,

structure, or property located in and provided by the host state

for the purpose of management or disposal of low-level

radioactive waste for which the party states are responsible.

(4) "Disposal" means the permanent isolation of low-level

radioactive waste pursuant to requirements established by the

United States Nuclear Regulatory Commission and the United States

Environmental Protection Agency under applicable laws, or by the

host state.

(5) "Generate," when used in relation to low-level radioactive

waste, means to produce low-level radioactive waste.

(6) "Generator" means a person who produces or processes

low-level radioactive waste in the course of its activities,

excluding persons who arrange for the collection, transportation,

management, treatment, storage, or disposal of waste generated

outside the party states, unless approved by the commission.

(7) "Host county" means a county in the host state in which a

disposal facility is located or is being developed.

(8) "Host state" means a party state in which a compact facility

is located or is being developed. The state of Texas is the host

state under this compact.

(9) "Institutional control period" means that period of time

following closure of the facility and transfer of the facility

license from the operator to the custodial agency in compliance

with the appropriate regulations for long-term observation and

maintenance.

(10) "Low-level radioactive waste" has the same meaning as that

term is defined in Section 2(9) of the Act (42 U.S.C. Section

2021b(9)), or in the host state statute so long as the waste is

not incompatible with management and disposal at the compact

facility.

(11) "Management" means collection, consolidation, storage,

packaging, or treatment.

(12) "Operator" means a person who operates a disposal facility.

(13) "Party state" means any state that has become a party in

accordance with Article VII of this compact. Texas, Maine, and

Vermont are initial party states under this compact.

(14) "Person" means an individual, corporation, partnership, or

other legal entity, whether public or private.

(15) "Transporter" means a person who transports low-level

radioactive waste.

ARTICLE III. THE COMMISSION

Sec. 3.01. There is hereby established the Texas Low-Level

Radioactive Waste Disposal Compact Commission. The commission

shall consist of one voting member from each party state except

that the host state shall be entitled to six voting members.

Commission members shall be appointed by the party state

governors, as provided by the laws of each party state. Each

party state may provide alternates for each appointed member.

Sec. 3.02. A quorum of the commission consists of a majority of

the members. Except as otherwise provided in this compact, an

official act of the commission must receive the affirmative vote

of a majority of its members.

Sec. 3.03. The commission is a legal entity separate and distinct

from the party states and has governmental immunity to the same

extent as an entity created under the authority of Article XVI,

Section 59, of the Texas Constitution. Members of the commission

shall not be personally liable for actions taken in their

official capacity. The liabilities of the commission shall not be

deemed liabilities of the party states.

Sec. 3.04. The commission shall:

(1) Compensate its members according to the host state's law.

(2) Conduct its business, hold meetings, and maintain public

records pursuant to laws of the host state, except that notice of

public meetings shall be given in the nonhost party states in

accordance with their respective statutes.

(3) Be located in the capital city of the host state.

(4) Meet at least once a year and upon the call of the chair, or

any member. The governor of the host state shall appoint a chair

and vice-chair.

(5) Keep an accurate account of all receipts and disbursements.

An annual audit of the books of the commission shall be conducted

by an independent certified public accountant, and the audit

report shall be made a part of the annual report of the

commission.

(6) Approve a budget each year and establish a fiscal year that

conforms to the fiscal year of the host state.

(7) Prepare, adopt, and implement contingency plans for the

disposal and management of low-level radioactive waste in the

event that the compact facility should be closed. Any plan which

requires the host state to store or otherwise manage the

low-level radioactive waste from all the party states must be

approved by at least four host state members of the commission.

The commission, in a contingency plan or otherwise, may not

require a nonhost party state to store low-level radioactive

waste generated outside of the state.

(8) Submit communications to the governors and to the presiding

officers of the legislatures of the party states regarding the

activities of the commission, including an annual report to be

submitted on or before January 31 of each year.

(9) Assemble and make available to the party states and to the

public information concerning low-level radioactive waste

management needs, technologies, and problems.

(10) Keep a current inventory of all generators within the party

states, based upon information provided by the party states.

(11) By no later than 180 days after all members of the

commission are appointed under Section 3.01 of this article,

establish by rule the total volume of low-level radioactive waste

that the host state will dispose of in the compact facility in

the years 1995-2045, including decommissioning waste. The

shipments of low-level radioactive waste from all nonhost party

states shall not exceed 20 percent of the volume estimated to be

disposed of by the host state during the 50-year period. When

averaged over such 50-year period, the total of all shipments

from nonhost party states shall not exceed 20,000 cubic feet a

year. The commission shall coordinate the volumes, timing, and

frequency of shipments from generators in the nonhost party

states in order to assure that over the life of this agreement

shipments from the nonhost party states do not exceed 20 percent

of the volume projected by the commission under this paragraph.

Sec. 3.05. The commission may:

(1) Employ staff necessary to carry out its duties and

functions. The commission is authorized to use to the extent

practicable the services of existing employees of the party

states. Compensation shall be as determined by the commission.

(2) Accept any grants, equipment, supplies, materials, or

services, conditional or otherwise, from the federal or state

government. The nature, amount, and condition, if any, of any

donation, grant, or other resources accepted pursuant to this

paragraph and the identity of the donor or grantor shall be

detailed in the annual report of the commission.

(3) Enter into contracts to carry out its duties and authority,

subject to projected resources. No contract made by the

commission shall bind a party state.

(4) Adopt, by a majority vote, bylaws and rules necessary to

carry out the terms of this compact. Any rules promulgated by the

commission shall be adopted in accordance with Chapter 2001,

Government Code.

(5) Sue and be sued and, when authorized by a majority vote of

the members, seek to intervene in administrative or judicial

proceedings related to this compact.

(6) Enter into an agreement with any person, state, regional

body, or group of states for the importation of low-level

radioactive waste into the compact for management or disposal,

provided that the agreement receives a majority vote of the

commission. The commission may adopt such conditions and

restrictions in the agreement as it deems advisable.

(7) Upon petition, allow an individual generator, a group of

generators, or the host state of the compact to export low-level

radioactive waste to a low-level radioactive waste disposal

facility located outside the party states. The commission may

approve the petition only by a majority vote of its members. The

permission to export low-level radioactive waste shall be

effective for that period of time and for the specified amount of

low-level radioactive waste, and subject to any other term or

condition, as is determined by the commission.

(8) Monitor the exportation outside of the party states of

material which otherwise meets the criteria of low-level

radioactive waste, where the sole purpose of the exportation is

to manage or process the material for recycling or waste

reduction and return it to the party states for disposal in the

compact facility.

Sec. 3.06. Jurisdiction and venue of any action contesting any

action of the commission shall be in the United States District

Court in the district where the commission maintains its office.

ARTICLE IV. RIGHTS, RESPONSIBILITIES, AND OBLIGATIONS OF PARTY

STATES

Sec. 4.01. The host state shall develop and have full

administrative control over the development, management, and

operation of a facility for the disposal of low-level radioactive

waste generated within the party states. The host state shall be

entitled to unlimited use of the facility over its operating

life. Use of the facility by the nonhost party states for

disposal of low-level radioactive waste, including such waste

resulting from decommissioning of any nuclear electric generation

facilities located in the party states, is limited to the volume

requirements of Section 3.04(11) of Article III.

Sec. 4.02. Low-level radioactive waste generated within the party

states shall be disposed of only at the compact facility, except

as provided in Section 3.05(7) of Article III.

Sec. 4.03. The initial states of this compact cannot be members

of another low-level radioactive waste compact entered into

pursuant to the Act.

Sec. 4.04. The host state shall do the following:

(1) Cause a facility to be developed in a timely manner and

operated and maintained through the institutional control period.

(2) Ensure, consistent with any applicable federal and host

state laws, the protection and preservation of the environment

and the public health and safety in the siting, design,

development, licensing, regulation, operation, closure,

decommissioning, and long-term care of the disposal facilities

within the host state.

(3) Close the facility when reasonably necessary to protect the

public health and safety of its citizens or to protect its

natural resources from harm. However, the host state shall notify

the commission of the closure within three days of its action and

shall, within 30 working days of its action, provide a written

explanation to the commission of the closure, and implement any

adopted contingency plan.

(4) Establish reasonable fees for disposal at the facility of

low-level radioactive waste generated in the party states based

on disposal fee criteria set out in Sections 402.272 and 402.273,

Texas Health and Safety Code. The same fees shall be charged for

the disposal of low-level radioactive waste that was generated in

the host state and in the nonhost party states. Fees shall also

be sufficient to reasonably support the activities of the

commission.

(5) Submit an annual report to the commission on the status of

the facility, including projections of the facility's anticipated

future capacity, and on the related funds.

(6) Notify the commission immediately upon the occurrence of any

event that could cause a possible temporary or permanent closure

of the facility and identify all reasonable options for the

disposal of low-level radioactive waste at alternate compact

facilities or, by arrangement and commission vote, at noncompact

facilities.

(7) Promptly notify the other party states of any legal action

involving the facility.

(8) Identify and regulate, in accordance with federal and host

state law, the means and routes of transportation of low-level

radioactive waste in the host state.

Sec. 4.05. Each party state shall do the following:

(1) Develop and enforce procedures requiring low-level

radioactive waste shipments originating within its borders and

destined for the facility to conform to packaging, processing,

and waste form specifications of the host state.

(2) Maintain a registry of all generators within the state that

may have low-level radioactive waste to be disposed of at the

facility, including but not limited to the amount of low-level

radioactive waste and the class of low-level radioactive waste

generated by each generator.

(3) Develop and enforce procedures requiring generators within

its borders to minimize the volume of low-level radioactive waste

requiring disposal. Nothing in this compact shall prohibit the

storage, treatment, or management of waste by a generator.

(4) Provide the commission with any data and information

necessary for the implementation of the commission's

responsibilities, including taking those actions necessary to

obtain this data or information.

(5) Pay for community assistance projects designated by the host

county in an amount for each nonhost party state equal to 10

percent of the payment provided for in Article V for each such

state. One-half of the payment shall be due and payable to the

host county on the first day of the month following ratification

of this compact agreement by congress and one-half of the payment

shall be due and payable on the first day of the month following

the approval of a facility operating license by the host state's

regulatory body.

(6) Provide financial support for the commission's activities

prior to the date of facility operation and subsequent to the

date of congressional ratification of this compact under Section

7.07 of Article VII. Each party state will be responsible for

annual payments equaling its pro-rata share of the commission's

expenses, incurred for administrative, legal, and other purposes

of the commission.

(7) If agreed by all parties to a dispute, submit the dispute to

arbitration or other alternate dispute resolution process. If

arbitration is agreed upon, the governor of each party state

shall appoint an arbitrator. If the number of party states is an

even number, the arbitrators so chosen shall appoint an

additional arbitrator. The determination of a majority of the

arbitrators shall be binding on the party states. Arbitration

proceedings shall be conducted in accordance with the provisions

of 9 U.S.C. Sections 1 through 16. If all parties to a dispute do

not agree to arbitration or alternate dispute resolution process,

the United States District Court in the district where the

commission maintains its office shall have original jurisdiction

over any action between or among parties to this compact.

(8) Provide on a regular basis to the commission and host state:

(A) an accounting of waste shipped and proposed to be shipped to

the compact facility, by volume and curies;

(B) proposed transportation methods and routes; and

(C) proposed shipment schedules.

(9) Seek to join in any legal action by or against the host

state to prevent nonparty states or generators from disposing of

low-level radioactive waste at the facility.

Sec. 4.06. Each party state shall act in good faith and may rely

on the good faith performance of the other party states regarding

requirements of this compact.

ARTICLE V. PARTY STATE CONTRIBUTIONS

Sec. 5.01. Each party state, except the host state, shall

contribute a total of $25 million to the host state. Payments

shall be deposited in the host state treasury to the credit of

the low-level waste fund in the following manner except as

otherwise provided. Not later than the 60th day after the date of

congressional ratification of this compact, each nonhost party

state shall pay to the host state $12.5 million. Not later than

the 60th day after the date of the opening of the compact

facility, each nonhost party state shall pay to the host state an

additional $12.5 million.

Sec. 5.02. As an alternative, the host state and the nonhost

states may provide for payments in the same total amount as

stated above to be made to meet the principal and interest

expense associated with the bond indebtedness or other form of

indebtedness issued by the appropriate agency of the host state

for purposes associated with the development, operation, and

post-closure monitoring of the compact facility. In the event the

member states proceed in this manner, the payment schedule shall

be determined in accordance with the schedule of debt repayment.

This schedule shall replace the payment schedule described in

Section 5.01 of this article.

ARTICLE VI. PROHIBITED ACTS AND PENALTIES

Sec. 6.01. No person shall dispose of low-level radioactive waste

generated within the party states unless the disposal is at the

compact facility, except as otherwise provided in Section 3.05(7)

of Article III.

Sec. 6.02. No person shall manage or dispose of any low-level

radioactive waste within the party states unless the low-level

radioactive waste was generated within the party states, except

as provided in Section 3.05(6) of Article III. Nothing herein

shall be construed to prohibit the storage or management of

low-level radioactive waste by a generator, nor its disposal

pursuant to 10 C.F.R. Section 20.302.

Sec. 6.03. Violations of this article may result in prohibiting

the violator from disposing of low-level radioactive waste in the

compact facility, or in the imposition of penalty surcharges on

shipments to the facility, as determined by the commission.

ARTICLE VII. ELIGIBILITY; ENTRY INTO EFFECT; CONGRESSIONAL

CONSENT; WITHDRAWAL; EXCLUSION

Sec. 7.01. The states of Texas, Maine, and Vermont are party

states to this compact. Any other state may be made eligible for

party status by a majority vote of the commission and

ratification by the legislature of the host state, subject to

fulfillment of the rights of the initial nonhost party states

under Section 3.04(11) of Article III and Section 4.01 of Article

IV, and upon compliance with those terms and conditions for

eligibility that the host state may establish. The host state may

establish all terms and conditions for the entry of any state,

other than the states named in this section, as a member of this

compact; provided, however, the specific provisions of this

compact, except for those pertaining to the composition of the

commission and those pertaining to Section 7.09 of this article,

may not be changed except upon ratification by the legislatures

of the party states.

Sec. 7.02. Upon compliance with the other provisions of this

compact, a state made eligible under Section 7.01 of this article

may become a party state by legislative enactment of this compact

or by executive order of the governor of the state adopting this

compact. A state becoming a party state by executive order shall

cease to be a party state upon adjournment of the first general

session of its legislature convened after the executive order is

issued, unless before the adjournment, the legislature enacts

this compact.

Sec. 7.03. Any party state may withdraw from this compact by

repealing enactment of this compact subject to the provisions

herein. In the event the host state allows an additional state or

additional states to join the compact, the host state's

legislature, without the consent of the nonhost party states,

shall have the right to modify the composition of the commission

so that the host state shall have a voting majority on the

commission; provided, however, that any modification maintains

the right of each initial party state to retain one voting member

on the commission.

Sec. 7.04. If the host state withdraws from the compact, the

withdrawal shall not become effective until five years after

enactment of the repealing legislation and the nonhost party

states may continue to use the facility during that time. The

financial obligation of the nonhost party states under Article V

shall cease immediately upon enactment of the repealing

legislation. If the host state withdraws from the compact or

abandons plans to operate a facility prior to the date of any

nonhost party state payment under Sections 4.05(5) and (6), of

Article IV or Article V, the nonhost party states are relieved of

any obligations to make the contributions. This section sets out

the exclusive remedies for the nonhost party states if the host

state withdraws from the compact or is unable to develop and

operate a compact facility.

Sec. 7.05. A party state, other than the host state, may withdraw

from the compact by repealing the enactment of this compact, but

this withdrawal shall not become effective until two years after

the effective date of the repealing legislation. During this

two-year period the party state will continue to have access to

the facility. The withdrawing party shall remain liable for any

payments under Sections 4.05(5) and (6) of Article IV that were

due during the two-year period and shall not be entitled to any

refund of payments previously made.

Sec. 7.06. Any party state that substantially fails to comply

with the terms of the compact or to fulfill its obligations

hereunder may have its membership in the compact revoked by a

seven-eighths vote of the commission following notice that a

hearing will be scheduled not less than six months from the date

of the notice. In all other respects, revocation proceedings

undertaken by the commission will be subject to Chapter 2001,

Government Code, except that a party state may appeal the

commission's revocation decision to the United States District

Court in accordance with Section 3.06 of Article III. Revocation

shall take effect one year from the date such party state

receives written notice from the commission of a final action.

Written notice of revocation shall be transmitted immediately

following the vote of the commission, by the chair, to the

governor of the affected party state, all other governors of

party states, and to the United States Congress.

Sec. 7.07. This compact shall take effect following its enactment

under the laws of the host state and any other party state and

thereafter upon the consent of the United States Congress and

shall remain in effect until otherwise provided by federal law.

If Texas and either Maine or Vermont ratify this compact, the

compact shall be in full force and effect as to Texas and the

other ratifying state, and this compact shall be interpreted as

follows:

(1) Texas and the other ratifying state are the initial party

states.

(2) The commission shall consist of two voting members from the

other ratifying state and six from Texas.

(3) Each party state is responsible for its pro-rata share of

the commission's expenses.

Sec. 7.08. This compact is subject to review by the United States

Congress and the withdrawal of the consent of congress every five

years after its effective date, pursuant to federal law.

Sec. 7.09. The host state legislature, with the approval of the

governor, shall have the right and authority, without the consent

of the nonhost party states, to modify the provisions contained

in Section 3.04(11) of Article III to comply with Section

402.219(c)(1), Texas Health and Safety Code, as long as the

modification does not impair the rights of the initial nonhost

party states.

ARTICLE VIII. CONSTRUCTION AND SEVERABILITY

Sec. 8.01. The provisions of this compact shall be broadly

construed to carry out the purposes of the compact, but the

sovereign powers of a party shall not be infringed upon

unnecessarily.

Sec. 8.02. This compact does not affect any judicial proceeding

pending on the effective date of this compact.

Sec. 8.03. No party state acquires any liability, by joining this

compact, resulting from the siting, operation, maintenance,

long-term care, or any other activity relating to the compact

facility. No nonhost party state shall be liable for any harm or

damage from the siting, operation, maintenance, or long-term care

relating to the compact facility. Except as otherwise expressly

provided in this compact, nothing in this compact shall be

construed to alter the incidence of liability of any kind for any

act or failure to act. Generators, transporters, owners, and

operators of the facility shall be liable for their acts,

omissions, conduct, or relationships in accordance with

applicable law. By entering into this compact and securing the

ratification by congress of its terms, no party state acquires a

potential liability under Section 5(d)(2)(C) of the Act (42

U.S.C. Section 2021e(d)(2)(C)) that did not exist prior to

entering into this compact.

Sec. 8.04. If a party state withdraws from the compact pursuant

to Section 7.03 of Article VII or has its membership in this

compact revoked pursuant to Section 7.06 of Article VII, the

withdrawal or revocation shall not affect any liability already

incurred by or chargeable to the affected state under Section

8.03 of this article.

Sec. 8.05. The provisions of this compact shall be severable and

if any phrase, clause, sentence, or provision of this compact is

declared by a court of competent jurisdiction to be contrary to

the constitution of any participating state or of the United

States or the applicability thereof to any government, agency,

person, or circumstances is held invalid, the validity of the

remainder of this compact and the applicability thereof to any

government, agency, person, or circumstance shall not be affected

thereby to the extent the remainder can in all fairness be given

effect. If any provision of this compact shall be held contrary

to the constitution of any state participating therein, the

compact shall remain in full force and effect as to the state

affected as to all severable matters.

Sec. 8.06. Nothing in this compact diminishes or otherwise

impairs the jurisdiction, authority, or discretion of either of

the following:

(1) the United States Nuclear Regulatory Commission pursuant to

the Atomic Energy Act of 1954, as amended (42 U.S.C. Section 2011

et seq.); or

(2) an agreement state under Section 274 of the Atomic Energy

Act of 1954, as amended (42 U.S.C. Section 2021).

Sec. 8.07. Nothing in this compact confers any new authority on

the states or commission to do any of the following:

(1) Regulate the packaging or transportation of low-level

radioactive waste in a manner inconsistent with the regulations

of the United States Nuclear Regulatory Commission or the United

States Department of Transportation.

(2) Regulate health, safety, or environmental hazards from

source, by-product, or special nuclear material.

(3) Inspect the activities of licensees of the agreement states

or of the United States Nuclear Regulatory Commission.

Added by Acts 1993, 73rd Leg., ch. 460, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.



CHAPTER 425. REGULATION OF CERTAIN OUTDOOR LIGHTING

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE F. LIGHT POLLUTION

CHAPTER 425. REGULATION OF CERTAIN OUTDOOR LIGHTING

Sec. 425.001. DEFINITIONS. In this chapter:

(1) "Cutoff luminaire" means a luminaire in which 2.5% or less

of the lamp lumens are emitted above a horizontal plane through

the luminaire's lowest part and 10% or less of the lamp lumens

are emitted at a vertical angle 80 degrees above the luminaire's

lowest point.

(2) "Light pollution" means the night sky glow caused by the

scattering of artificial light in the atmosphere.

(3) "Outdoor lighting fixture" means any type of fixed or

movable lighting equipment that is designed or used for

illumination outdoors. The term includes billboard lighting,

street lights, searchlights and other lighting used for

advertising purposes, and area lighting. The term does not

include lighting equipment that is required by law to be

installed on motor vehicles or lighting required for the safe

operation of aircraft.

(4) "State funds" means:

(A) money appropriated by the legislature; or

(B) bond revenues of the state.

Added by Acts 1999, 76th Leg., ch. 713, Sec. 1, eff. Sept. 1,

1999. Renumbered from Sec. 421.001 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(76), eff. Sept. 1, 2001.

Sec. 425.002. STANDARDS FOR STATE-FUNDED OUTDOOR LIGHTING

FIXTURES. (a) An outdoor lighting fixture may be installed,

replaced, maintained, or operated using state funds only if:

(1) the new or replacement outdoor lighting fixture is a cutoff

luminaire if the rated output of the outdoor lighting fixture is

greater than 1,800 lumens;

(2) the minimum illuminance adequate for the intended purpose is

used with consideration given to nationally recognized standards;

(3) for lighting of a designated highway of the state highway

system, the Texas Department of Transportation determines that

the purpose of the outdoor lighting fixture cannot be achieved by

the installation of reflective road markers, lines, warning or

informational signs, or other effective passive methods; and

(4) full consideration has been given to energy conservation,

reducing glare, minimizing light pollution, and preserving the

natural night environment.

(b) For purposes of Subsection (a)(4), "energy conservation"

means reducing energy costs and resources used and includes using

a light with lower wattage or a timer switch.

(c) Subsection (a) does not apply if:

(1) a federal law, rule, or regulation preempts state law;

(2) the outdoor lighting fixture is used on a temporary basis

because emergency personnel require additional illumination for

emergency procedures;

(3) the outdoor lighting fixture is used on a temporary basis

for nighttime work;

(4) special events or situations require additional

illumination;

(5) the outdoor lighting fixture is used solely to enhance the

aesthetic beauty of an object; or

(6) a compelling safety interest exists that cannot be addressed

by another method.

(d) Special events or situations that may require additional

illumination include sporting events and illumination of

monuments, historic structures, or flags. Illumination for

special events or situations must be installed to shield the

outdoor lighting fixtures from direct view and to minimize upward

lighting and light pollution.

Added by Acts 1999, 76th Leg., ch. 713, Sec. 1, eff. Sept. 1,

1999. Renumbered from Sec. 421.002 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(76), eff. Sept. 1, 2001.



CHAPTER 427. TEXAS ENVIRONMENTAL HEALTH INSTITUTE

HEALTH AND SAFETY CODE

TITLE 5. SANITATION AND ENVIRONMENTAL QUALITY

SUBTITLE G. ENVIRONMENTAL HEALTH

CHAPTER 427. TEXAS ENVIRONMENTAL HEALTH INSTITUTE

Sec. 427.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Commission on Environmental

Quality.

(2) "Department" means the Department of State Health Services.

(3) "Federal superfund site" means a site defined by the federal

Comprehensive Environmental Response, Compensation, and Liability

Act of 1980 (42 U.S.C. Section 9601 et seq.), as amended.

(4) "Immediately surrounding area" means an area determined by

the commission to have been significantly exposed to one or more

pollutants from the identified site.

(5) "Institute" means the Texas Environmental Health Institute.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 19.01, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 12.017, eff. September 1, 2009.

Sec. 427.002. TEXAS ENVIRONMENTAL HEALTH INSTITUTE. The

commission shall enter into an agreement with the department to

jointly establish the Texas Environmental Health Institute in

order to examine ways to identify, treat, manage, prevent, and

reduce health problems associated with environmental

contamination.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 19.01, eff. Sept. 1,

2001.

Sec. 427.003. PURPOSES. The purposes of the institute are to:

(1) develop a statewide plan to identify health conditions,

related or potentially related to environmental contamination, of

residents of this state who live or have lived within the

immediately surrounding area of a federal superfund site or a

state superfund site;

(2) develop a plan to promote and protect the health and safety

of residents in immediately surrounding areas by preventing or

reducing their health risks from exposure to chemical and

biological contaminants, radioactive materials, and other hazards

in the environment and the workplace;

(3) develop a plan for informing and educating citizens in

immediately surrounding areas about the identified health risks

and ways to prevent or reduce exposure;

(4) identify private and federal funding opportunities for

institute operations; and

(5) conduct, coordinate, or pursue funding for research

concerning short-term and long-term impacts of exposure to

environmental contamination.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 19.01, eff. Sept. 1,

2001.

Sec. 427.004. PROGRAMS. The commission and the department may

establish at the institute any programs necessary to carry out

the institute's established purposes under this chapter. The

commission and the executive commissioner of the Health and Human

Services Commission may contract with public or private entities

to carry out the institute's purposes.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 19.01, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 12.018, eff. September 1, 2009.

Sec. 427.005. GIFTS AND GRANTS. The commission and the

department may accept and administer gifts and grants to fund the

institute from any individual, corporation, trust, or foundation

or the United States, subject to limitations or conditions

imposed by law.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 19.01, eff. Sept. 1,

2001.

Sec. 427.006. PILOT PROJECT. (a) The institute shall conduct a

pilot project at the RSR West Dallas site and at the Cadillac

Heights site. The project may include health screenings and

assessments.

(b) The institute may enter into a memorandum of understanding

with the commission and the department for toxic screening,

pollutant assessment, toxicologist services, or any other

appropriate service to be provided by the agencies, as necessary.

(c) The institute shall use information gathered through the

pilot project to assist in developing its plan for implementing

the institute's purposes under this chapter.

(d) The pilot project shall be conducted for two years beginning

on September 1, 2001. The institute shall submit to the 78th

Legislature a report on the results of the pilot project and the

development and implementation of the statewide plan and the

further organization of the institute.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 19.01, eff. Sept. 1,

2001.






TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

CHAPTER 431. TEXAS FOOD, DRUG, AND COSMETIC ACT

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE A. FOOD AND DRUG HEALTH REGULATIONS

CHAPTER 431. TEXAS FOOD, DRUG, AND COSMETIC ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 431.001. SHORT TITLE. This chapter may be cited as the

Texas Food, Drug, and Cosmetic Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 431.002. DEFINITIONS. In this chapter:

(1) "Advertising" means all representations disseminated in any

manner or by any means, other than by labeling, for the purpose

of inducing, or that are likely to induce, directly or

indirectly, the purchase of food, drugs, devices, or cosmetics.

(2) "Animal feed," as used in Subdivision (23), in Section 512

of the federal Act, and in provisions of this chapter referring

to those paragraphs or sections, means an article intended for

use as food for animals other than man as a substantial source of

nutrients in the diet of the animals. The term is not limited to

a mixture intended to be the sole ration of the animals.

(3) "Authorized agent" means an employee of the department who

is designated by the commissioner to enforce the provisions of

this chapter.

(4) "Board" means the Texas Board of Health.

(5) "Butter" means the food product usually known as butter that

is made exclusively from milk or cream, or both, with or without

common salt or additional coloring matter, and containing not

less than 80 percent by weight of milk fat, after allowing for

all tolerances.

(6)(A) "Color additive" means a material that:

(i) is a dye, pigment, or other substance made by a process of

synthesis or similar artifice, or extracted, isolated, or

otherwise derived, with or without intermediate or final change

of identity from a vegetable, animal, mineral, or other source;

and

(ii) when added or applied to a food, drug, or cosmetic, or to

the human body or any part of the human body, is capable, alone

or through reaction with other substance, of imparting color. The

term does not include any material exempted under the federal

Act.

(B) "Color" includes black, white, and intermediate grays.

(C) Paragraph (A) does not apply to any pesticide chemical, soil

or plant nutrient, or other agricultural chemical solely because

of its effect in aiding, retarding, or otherwise affecting,

directly or indirectly, the growth or other natural physiological

processes of produce of the soil and thereby affecting its color,

whether before or after harvest.

(7) "Commissioner" means the commissioner of health.

(8) "Consumer commodity," except as otherwise provided by this

subdivision, means any food, drug, device, or cosmetic, as those

terms are defined by this chapter or by the federal Act, and any

other article, product, or commodity of any kind or class that is

customarily produced or distributed for sale through retail sales

agencies or instrumentalities for consumption by individuals, or

for use by individuals for purposes of personal care or in the

performance of services ordinarily rendered within the household,

and that usually is consumed or expended in the course of the

consumption or use. The term does not include:

(A) a meat or meat product, poultry or poultry product, or

tobacco or tobacco product;

(B) a commodity subject to packaging or labeling requirements

imposed under the Federal Insecticide, Fungicide, and Rodenticide

Act (7 U.S.C. 136), or The Virus-Serum-Toxin Act (21 U.S.C. 151

et seq.);

(C) a drug subject to the provisions of Section 431.113(c)(1) or

431.112(j), or Section 503(b)(1) of the federal Act;

(D) a beverage subject to or complying with packaging or

labeling requirements imposed under the Federal Alcohol

Administration Act (27 U.S.C. 205(e)); or

(E) a commodity subject to the provisions of Chapter 61,

Agriculture Code, relating to the inspection, labeling, and sale

of agricultural and vegetable seed.

(9) "Contaminated with filth" applies to any food, drug, device,

or cosmetic not securely protected from dust, dirt, and as far as

may be necessary by all reasonable means, from all foreign or

injurious contaminations.

(10) "Cosmetic" means articles intended to be rubbed, poured,

sprinkled, or sprayed on, introduced into, or otherwise applied

to the human body or any part of the human body for cleaning,

beautifying, promoting attractiveness, or altering the

appearance, and articles intended for use as a component of those

articles. The term does not include soap.

(11) "Counterfeit drug" means a drug, or the container or

labeling of a drug, that, without authorization, bears the

trademark, trade name or other identifying mark, imprint, or

device of a drug manufacturer, processor, packer, or distributor

other than the person who in fact manufactured, processed,

packed, or distributed the drug, and that falsely purports or is

represented to be the product of, or to have been packed or

distributed by, the other drug manufacturer, processor, packer,

or distributor.

(12) "Department" means the Texas Department of Health.

(13) "Device," except when used in Sections 431.003, 431.021(l),

431.082(g), 431.112(c) and 431.142(c), means an instrument,

apparatus, implement, machine, contrivance, implant, in vitro

reagent, or other similar or related article, including any

component, part, or accessory, that is:

(A) recognized in the official United States Pharmacopoeia

National Formulary or any supplement to it;

(B) intended for use in the diagnosis of disease or other

conditions, or in the cure, mitigation, treatment, or prevention

of disease in man or other animals; or

(C) intended to affect the structure or any function of the body

of man or other animals and that does not achieve any of its

principal intended purposes through chemical action within or on

the body of man or other animals and is not dependent on

metabolization for the achievement of any of its principal

intended purposes.

(14) "Drug" means articles recognized in the official United

States Pharmacopoeia National Formulary, or any supplement to it,

articles designed or intended for use in the diagnosis, cure,

mitigation, treatment, or prevention of disease in man or other

animals, articles, other than food, intended to affect the

structure or any function of the body of man or other animals,

and articles intended for use as a component of any article

specified in this subdivision. The term does not include devices

or their components, parts, or accessories. A food for which a

claim is made in accordance with Section 403(r) of the federal

Act, and for which the claim is approved by the secretary, is not

a drug solely because the label or labeling contains such a

claim.

(15) "Federal Act" means the Federal Food, Drug and Cosmetic Act

(Title 21 U.S.C. 301 et seq.).

(16) "Food" means:

(A) articles used for food or drink for man;

(B) chewing gum; and

(C) articles used for components of any such article.

(17) "Food additive" means any substance the intended use of

which results or may reasonably be expected to result, directly

or indirectly, in its becoming a component or otherwise affecting

the characteristics of any food (including any substance intended

for use in producing, manufacturing, packing, processing,

preparing, treating, packaging, transporting, or holding food;

and including any source of radiation intended for any use), if

such substance is not generally recognized, among experts

qualified by scientific training and experience to evaluate its

safety, as having been adequately shown through scientific

procedures (or, in the case of a substance used in food prior to

January 1, 1958, through either scientific procedures or

experience based on common use in food) to be safe under the

conditions of its intended use; except that such term does not

include:

(A) a pesticide chemical in or on a raw agricultural commodity;

(B) a pesticide chemical to the extent that it is intended for

use or is used in the production, storage, or transportation of

any raw agricultural commodity;

(C) a color additive;

(D) any substance used in accordance with a sanction or approval

granted prior to the enactment of the Food Additives Amendment of

1958, Pub. L. No. 85-929, 52 Stat. 1041 (codified as amended in

various sections of 21 U.S.C.), pursuant to the federal Act, the

Poultry Products Inspection Act (21 U.S.C. 451 et seq.) or the

Meat Inspection Act of 1907 (21 U.S.C. 603); or

(E) a new animal drug.

(18) "Health authority" means a physician designated to

administer state and local laws relating to public health.

(19) "Immediate container" does not include package liners.

(20) "Infant formula" means a food that is represented for

special dietary use solely as a food for infants by reason of its

simulation of human milk or its suitability as a complete or

partial substitute for human milk.

(21) "Label" means a display of written, printed, or graphic

matter upon the immediate container of any article; and a

requirement made by or under authority of this chapter that any

word, statement, or other information that appears on the label

shall not be considered to be complied with unless the word,

statement, or other information also appears on the outside

container or wrapper, if any, of the retail package of the

article, or is easily legible through the outside container or

wrapper.

(22) "Labeling" means all labels and other written, printed, or

graphic matter (1) upon any article or any of its containers or

wrappers, or (2) accompanying such article.

(23) "Manufacture" means:

(A) the process of combining or purifying food or packaging food

for sale to a person at wholesale or retail, and includes

repackaging, labeling, or relabeling of any food;

(B) the process of preparing, propagating, compounding,

processing, packaging, repackaging, labeling, testing, or quality

control of a drug or drug product, but does not include

compounding that is done within the practice of pharmacy and

pursuant to a prescription drug order or initiative from a

practitioner for a patient or prepackaging that is done in

accordance with Section 562.154, Occupations Code;

(C) the process of preparing, fabricating, assembling,

processing, packing, repacking, labeling, or relabeling a device;

or

(D) the making of any cosmetic product by chemical, physical,

biological, or other procedures, including manipulation,

sampling, testing, or control procedures applied to the product.

(24) "New animal drug" means any drug intended for use for

animals other than man, including any drug intended for use in

animal feed:

(A) the composition of which is such that the drug is not

generally recognized among experts qualified by scientific

training and experience to evaluate the safety and effectiveness

of animal drugs as safe and effective for use under the

conditions prescribed, recommended, or suggested in the labeling

of the drug (except that such an unrecognized drug is not deemed

to be a "new animal drug" if at any time before June 25, 1938, it

was subject to the Food and Drug Act of June 30, 1906, and if at

that time its labeling contained the same representations

concerning the conditions of its use);

(B) the composition of which is such that the drug, as a result

of investigations to determine its safety and effectiveness for

use under those conditions, has become recognized but that has

not, otherwise than in the investigations, been used to a

material extent or for a material time under those conditions; or

(C) is composed wholly or partly of penicillin, streptomycin,

chloratetracycline, chloramphenicol, or bacitracin, or any

derivative of those substances, unless:

(i) a published order of the secretary is in effect that

declares the drug not to be a new animal drug on the grounds that

the requirement of certification of batches of the drug, as

provided by Section 512(n) of the federal Act, is not necessary

to ensure that the objectives specified in Section 512(n)(3) of

that Act are achieved; and

(ii) Paragraph (A) or (B) of this subdivision does not apply to

the drug.

(25) "New drug" means:

(A) any drug, except a new animal drug, the composition of which

is such that such drug is not generally recognized among experts

qualified by scientific training and experience to evaluate the

safety and effectiveness of drugs, as safe and effective for use

under the conditions prescribed, recommended, or suggested in the

labeling thereof (except that such an unrecognized drug is not a

"new drug" if at any time before May 26, 1985, it was subject to

the Food and Drug Act of June 30, 1906, and if at that time its

labeling contained the same representations concerning the

conditions of its use); or

(B) any drug, except a new animal drug, the composition of which

is such that such drug, as a result of investigations to

determine its safety and effectiveness for use under such

conditions, has become so recognized, but which has not,

otherwise than in such investigations, been used to a material

extent or for a material time under such conditions.

(26) "Official compendium" means the official United States

Pharmacopoeia National Formulary, or any supplement to it.

(27) "Package" means any container or wrapping in which a

consumer commodity is enclosed for use in the delivery or display

of that consumer commodity to retail purchasers. The term

includes wrapped meats enclosed in papers or other materials as

prepared by the manufacturers thereof for sale. The term does not

include:

(A) shipping containers or wrappings used solely for the

transportation of a consumer commodity in bulk or in quantity to

manufacturers, packers, or processors, or to wholesale or retail

distributors;

(B) shipping containers or outer wrappings used by retailers to

ship or deliver a commodity to retail customers if the containers

and wrappings do not bear printed matter relating to any

particular commodity; or

(C) containers subject to the provisions of the Standard Barrel

Act (Apple Barrels) (15 U.S.C. 231, 21 U.S.C. 20) or the Standard

Barrel Act (Fruits and Vegetables) (15 U.S.C. 234-236).

(28) "Person" includes individual, partnership, corporation, and

association.

(29) "Pesticide chemical" means any substance which, alone, in

chemical combination or in formulation with one or more other

substances, is a "pesticide" within the meaning of the Federal

Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136(u)), as

now in force or as amended, and that is used in the production,

storage, or transportation of raw agricultural commodities.

(30) "Principal display panel" means that part of a label that

is most likely to be displayed, presented, shown, or examined

under normal and customary conditions of display for retail sale.

(31) "Raw agricultural commodity" means any food in its raw or

natural state, including all fruits that are washed, colored, or

otherwise treated in their unpeeled natural form prior to

marketing.

(32) "Saccharin" includes calcium saccharin, sodium saccharin,

and ammonium saccharin.

(33) "Safe" refers to the health of humans or animals.

(34) "Secretary" means the secretary of the United States

Department of Health and Human Services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 149, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 539, Sec. 1, eff. Sept. 1, 1991;

Acts 1993, 73rd Leg., ch. 459, Sec. 1, eff. Sept. 1, 1993; Acts

1997, 75th Leg., ch. 629, Sec. 1, eff. Sept. 1, 1997; Acts 2003,

78th Leg., ch. 111, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th

Leg., ch. 383, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg.,

ch. 982, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch.

1099, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

28, Sec. 5, eff. September 1, 2005.

Sec. 431.003. ARTICLE MISBRANDED BECAUSE OF MISLEADING LABELING

OR ADVERTISING. If an article is alleged to be misbranded

because the labeling or advertising is misleading, then in

determining whether the labeling or advertising is misleading,

there shall be taken into account, among other things, not only

representations made or suggested by statement, word, design,

device, sound, or any combination of these, but also the extent

to which the labeling or advertising fails to reveal facts

material in the light of such representations or material with

respect to consequences which may result from the use of the

article to which the labeling or advertising relates under the

conditions of use prescribed in the labeling or advertising

thereof, or under such conditions of use as are customary or

usual.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 150, eff. Sept. 1,

1991.

Sec. 431.004. REPRESENTATION OF DRUG AS ANTISEPTIC. The

representation of a drug, in its labeling, as an antiseptic shall

be considered to be a representation that the drug is a

germicide, except in the case of a drug purporting to be, or

represented as, an antiseptic for inhibitory use as a wet

dressing, ointment, dusting powder, or such other use as involves

prolonged contact with the body.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 431.005. PROVISIONS REGARDING SALE OF FOOD, DRUGS, DEVICES,

OR COSMETICS. The provisions of this chapter regarding the

selling of food, drugs, devices, or cosmetics, shall be

considered to include the manufacture, production, processing,

packaging, exposure, offer, possession, and holding of any such

article for sale; and the sale, dispensing, and giving of any

such article, and the supplying or applying of any such articles

in the conduct of any food, drug, or cosmetic establishment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 431.006. CERTAIN COMBINATION PRODUCTS. If the United

States Food and Drug Administration determines, with respect to a

product that is a combination of a drug and a device, that:

(1) the primary mode of action of the product is as a drug, a

person who engages in wholesale distribution of the product is

subject to licensure under Subchapter I; and

(2) the primary mode of action of the product is as a device, a

distributor or manufacturer of the product is subject to

licensure under Subchapter L.

Added by Acts 1999, 76th Leg., ch. 132, Sec. 1, eff. May 20,

1999.

Sec. 431.007. COMPLIANCE WITH OTHER LAW; MOLLUSCAN SHELLFISH. A

person who is subject to this chapter and who handles molluscan

shellfish, as that term is defined by Section 436.002, shall

comply with Section 436.105.

Added by Acts 1999, 76th Leg., ch. 1298, Sec. 1, eff. June 18,

1999. Renumbered from Sec. 431.006 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(78), eff. Sept. 1, 2001.

Sec. 431.008. APPLICABILITY OF CHAPTER TO DISTRESSED OR

RECONDITIONED MERCHANDISE AND CERTAIN LICENSED ENTITIES. (a)

This chapter applies to a food, drug, device, or cosmetic that is

distressed merchandise for purposes of Chapter 432 or that has

been subject to reconditioning in accordance with Chapter 432.

(b) Except as provided by Subsection (c), this chapter applies

to the conduct of a person licensed under Chapter 432.

(c) A person who holds a license under Chapter 432 and is

engaging in conduct within the scope of that license is not

required to hold a license as a wholesale drug distributor under

Subchapter I, a food wholesaler under Subchapter J, or a device

distributor under Subchapter L.

Added by Acts 2001, 77th Leg., ch. 265, Sec. 1, eff. May 22,

2001.

Sec. 431.009. APPLICABILITY OF CHAPTER TO FROZEN DESSERTS. (a)

This chapter applies to a frozen dessert, an imitation frozen

dessert, a product sold in semblance of a frozen dessert, or a

mix for one of those products subject to Chapter 440. A frozen

dessert, an imitation frozen dessert, a product sold in semblance

of a frozen dessert, or a mix for one of those products is food

for purposes of this chapter.

(b) Except as provided by Subsection (c), this chapter applies

to the conduct of a person licensed under Chapter 440.

(c) A person who holds a license under Chapter 440 related to

the manufacturing of a product regulated under that chapter and

is engaging in conduct within the scope of that license is not

required to hold a license as a food manufacturer or food

wholesaler under Subchapter J.

Added by Acts 2003, 78th Leg., ch. 112, Sec. 1, eff. Sept. 1,

2003.

Sec. 431.010. APPLICABILITY OF CHAPTER TO MILK AND MILK

PRODUCTS. (a) This chapter applies to milk or a milk product

subject to Chapter 435. Milk or a milk product is a food for

purposes of this chapter.

(b) Except as provided by Subsection (c), this chapter applies

to the conduct of a person who holds a permit under Chapter 435.

(c) A person who holds a permit under Chapter 435 related to the

processing, producing, bottling, receiving, transferring, or

transporting of Grade A milk or milk products and who is engaging

in conduct within the scope of that permit is not required to

hold a license as a food manufacturer or food wholesaler under

Subchapter J.

Added by Acts 2003, 78th Leg., ch. 757, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER B. PROHIBITED ACTS

Sec. 431.021. PROHIBITED ACTS. The following acts and the

causing of the following acts within this state are unlawful and

prohibited:

(a) the introduction or delivery for introduction into commerce

of any food, drug, device, or cosmetic that is adulterated or

misbranded;

(b) the adulteration or misbranding of any food, drug, device,

or cosmetic in commerce;

(c) the receipt in commerce of any food, drug, device, or

cosmetic that is adulterated or misbranded, and the delivery or

proffered delivery thereof for pay or otherwise;

(d) the distribution in commerce of a consumer commodity, if

such commodity is contained in a package, or if there is affixed

to that commodity a label that does not conform to the provisions

of this chapter and of rules adopted under the authority of this

chapter; provided, however, that this prohibition shall not apply

to persons engaged in business as wholesale or retail

distributors of consumer commodities except to the extent that

such persons:

(1) are engaged in the packaging or labeling of such

commodities; or

(2) prescribe or specify by any means the manner in which such

commodities are packaged or labeled;

(e) the introduction or delivery for introduction into commerce

of any article in violation of Section 431.084, 431.114, or

431.115;

(f) the dissemination of any false advertisement;

(g) the refusal to permit entry or inspection, or to permit the

taking of a sample or to permit access to or copying of any

record as authorized by Sections 431.042-431.044; or the failure

to establish or maintain any record or make any report required

under Section 512(j), (l), or (m) of the federal Act, or the

refusal to permit access to or verification or copying of any

such required record;

(h) the manufacture within this state of any food, drug, device,

or cosmetic that is adulterated or misbranded;

(i) the giving of a guaranty or undertaking referred to in

Section 431.059, which guaranty or undertaking is false, except

by a person who relied on a guaranty or undertaking to the same

effect signed by, and containing the name and address of the

person residing in this state from whom the person received in

good faith the food, drug, device, or cosmetic; or the giving of

a guaranty or undertaking referred to in Section 431.059, which

guaranty or undertaking is false;

(j) the use, removal, or disposal of a detained or embargoed

article in violation of Section 431.048;

(k) the alteration, mutilation, destruction, obliteration, or

removal of the whole or any part of the labeling of, or the doing

of any other act with respect to a food, drug, device, or

cosmetic, if such act is done while such article is held for sale

after shipment in commerce and results in such article being

adulterated or misbranded;

(l)(1) forging, counterfeiting, simulating, or falsely

representing, or without proper authority using any mark, stamp,

tag, label, or other identification device authorized or required

by rules adopted under this chapter or the regulations

promulgated under the provisions of the federal Act;

(2) making, selling, disposing of, or keeping in possession,

control, or custody, or concealing any punch, die, plate, stone,

or other thing designed to print, imprint, or reproduce the

trademark, trade name, or other identifying mark, imprint, or

device of another or any likeness of any of the foregoing on any

drug or container or labeling thereof so as to render such drug a

counterfeit drug;

(3) the doing of any act that causes a drug to be a counterfeit

drug, or the sale or dispensing, or the holding for sale or

dispensing, of a counterfeit drug;

(m) the using by any person to the person's own advantage, or

revealing, other than to the commissioner, an authorized agent, a

health authority or to the courts when relevant in any judicial

proceeding under this chapter, of any information acquired under

the authority of this chapter concerning any method or process

that as a trade secret is entitled to protection;

(n) the using, on the labeling of any drug or device or in any

advertising relating to such drug or device, of any

representation or suggestion that approval of an application with

respect to such drug or device is in effect under Section 431.114

or Section 505, 515, or 520(g) of the federal Act, as the case

may be, or that such drug or device complies with the provisions

of such sections;

(o) the using, in labeling, advertising or other sales promotion

of any reference to any report or analysis furnished in

compliance with Sections 431.042-431.044 or Section 704 of the

federal Act;

(p) in the case of a prescription drug distributed or offered

for sale in this state, the failure of the manufacturer, packer,

or distributor of the drug to maintain for transmittal, or to

transmit, to any practitioner licensed by applicable law to

administer such drug who makes written request for information as

to such drug, true and correct copies of all printed matter that

is required to be included in any package in which that drug is

distributed or sold, or such other printed matter as is approved

under the federal Act. Nothing in this subsection shall be

construed to exempt any person from any labeling requirement

imposed by or under other provisions of this chapter;

(q)(1) placing or causing to be placed on any drug or device or

container of any drug or device, with intent to defraud, the

trade name or other identifying mark, or imprint of another or

any likeness of any of the foregoing;

(2) selling, dispensing, disposing of or causing to be sold,

dispensed, or disposed of, or concealing or keeping in

possession, control, or custody, with intent to sell, dispense,

or dispose of, any drug, device, or any container of any drug or

device, with knowledge that the trade name or other identifying

mark or imprint of another or any likeness of any of the

foregoing has been placed thereon in a manner prohibited by

Subdivision (1) of this subsection; or

(3) making, selling, disposing of, causing to be made, sold, or

disposed of, keeping in possession, control, or custody, or

concealing with intent to defraud any punch, die, plate, stone,

or other thing designed to print, imprint, or reproduce the

trademark, trade name, or other identifying mark, imprint, or

device of another or any likeness of any of the foregoing on any

drug or container or labeling of any drug or container so as to

render such drug a counterfeit drug;

(r) dispensing or causing to be dispensed a different drug in

place of the drug ordered or prescribed without the express

permission in each case of the person ordering or prescribing;

(s) the failure to register in accordance with Section 510 of

the federal Act, the failure to provide any information required

by Section 510(j) or (k) of the federal Act, or the failure to

provide a notice required by Section 510(j)(2) of the federal

Act;

(t)(1) the failure or refusal to:

(A) comply with any requirement prescribed under Section 518 or

520(g) of the federal Act; or

(B) furnish any notification or other material or information

required by or under Section 519 or 520(g) of the federal Act;

(2) with respect to any device, the submission of any report

that is required by or under this chapter that is false or

misleading in any material respect;

(u) the movement of a device in violation of an order under

Section 304(g) of the federal Act or the removal or alteration of

any mark or label required by the order to identify the device as

detained;

(v) the failure to provide the notice required by Section 412(b)

or 412(c), the failure to make the reports required by Section

412(d)(1)(B), or the failure to meet the requirements prescribed

under Section 412(d)(2) of the federal Act;

(w) except as provided under Subchapter M of this chapter and

Section 562.1085, Occupations Code, the acceptance by a person of

an unused prescription or drug, in whole or in part, for the

purpose of resale, after the prescription or drug has been

originally dispensed, or sold;

(x) engaging in the wholesale distribution of drugs or operating

as a distributor or manufacturer of devices in this state without

obtaining a license issued by the department under Subchapter I,

L, or N, as applicable;

(y) engaging in the manufacture of food in this state or

operating as a warehouse operator in this state without having a

license as required by Section 431.222 or operating as a food

wholesaler in this state without having a license under Section

431.222 or being registered under Section 431.2211, as

appropriate;

(z) unless approved by the United States Food and Drug

Administration pursuant to the federal Act, the sale, delivery,

holding, or offering for sale of a self-testing kit designed to

indicate whether a person has a human immunodeficiency virus

infection, acquired immune deficiency syndrome, or a related

disorder or condition;

(aa) making a false statement or false representation in an

application for a license or in a statement, report, or other

instrument to be filed with or requested by the department under

this chapter;

(bb) failing to comply with a requirement or request to provide

information or failing to submit an application, statement,

report, or other instrument required by the department;

(cc) performing, causing the performance of, or aiding and

abetting the performance of an act described by Subdivision (x);

(dd) purchasing or otherwise receiving a prescription drug from

a pharmacy in violation of Section 431.411(a);

(ee) selling, distributing, or transferring a prescription drug

to a person who is not authorized under state or federal law to

receive the prescription drug in violation of Section 431.411(b);

(ff) failing to deliver prescription drugs to specified premises

as required by Section 431.411(c);

(gg) failing to maintain or provide pedigrees as required by

Section 431.412 or 431.413;

(hh) failing to obtain, pass, or authenticate a pedigree as

required by Section 431.412 or 431.413;

(ii) the introduction or delivery for introduction into commerce

of a drug or prescription device at a flea market;

(jj) the receipt of a prescription drug that is adulterated,

misbranded, stolen, obtained by fraud or deceit, counterfeit, or

suspected of being counterfeit, and the delivery or proffered

delivery of such a drug for payment or otherwise; or

(kk) the alteration, mutilation, destruction, obliteration, or

removal of all or any part of the labeling of a prescription drug

or the commission of any other act with respect to a prescription

drug that results in the prescription drug being misbranded.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 151, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 539, Sec. 2, eff. Sept. 1, 1991;

Acts 1993, 73rd Leg., ch. 440, Sec. 1, eff. Sept. 1, 1993; Acts

1995, 74th Leg., ch. 1047, Sec. 6, eff. Sept. 1, 1995; Acts 1997,

75th Leg., ch. 282, Sec. 1, eff. Sept. 1, 1997; Acts 2001, 77th

Leg., ch. 262, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg.,

ch. 1138, Sec. 2, eff. Jan. 1, 2002; Acts 2003, 78th Leg., ch.

198, Sec. 2.71, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch.

321, Sec. 2, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 383,

Sec. 2, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 982, Sec.

2, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

282, Sec. 3(i), eff. March 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

980, Sec. 1, eff. September 1, 2007.

Sec. 431.0211. EXCEPTION. Any provision of Section 431.021 that

relates to a prescription drug does not apply to a prescription

drug manufacturer, or an agent of a prescription drug

manufacturer, who is obtaining or attempting to obtain a

prescription drug for the sole purpose of testing the

prescription drug for authenticity.

Added by Acts 2007, 80th Leg., R.S., Ch.

980, Sec. 2, eff. September 1, 2007.

Sec. 431.022. OFFENSE: TRANSFER OF PRODUCT CONTAINING EPHEDRINE.

(a) A person commits an offense if the person knowingly sells,

transfers, or otherwise furnishes a product containing ephedrine

to a person 17 years of age or younger, unless:

(1) the actor is:

(A) a practitioner or other health care provider licensed by

this state who has obtained, as required by law, consent to the

treatment of the person to whom the product is furnished; or

(B) the parent, guardian, or managing conservator of the person

to whom the product is furnished;

(2) the person to whom the product is furnished has had the

disabilities of minority removed for general purposes under

Chapter 31, Family Code; or

(3) the product is a drug.

(b) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted of an offense under this section,

in which event the offense is a Class B misdemeanor.

(c) A product containing ephedrine that is not described in

Subsection (a)(3) must be labeled in accordance with rules

adopted by the Texas Department of Health to indicate that sale

to persons 17 years of age or younger is prohibited.

Added by Acts 1999, 76th Leg., ch. 151, Sec. 1, eff. Sept. 1,

1999.

Sec. 431.023. LIMITED EXEMPTION FOR DISTRESSED FOOD, DRUGS,

DEVICES, OR COSMETICS. In relation to a food, drug, device, or

cosmetic that is distressed merchandise for purposes of Chapter

432, Sections 431.021(a), (c), and (d) do not prohibit:

(1) the introduction or delivery for introduction into commerce

of the merchandise for the purpose of reconditioning in

accordance with Chapter 432 and not for sale to the ultimate

consumer;

(2) the receipt in commerce of the merchandise for the purpose

of reconditioning in accordance with Chapter 432 and not for sale

to the ultimate consumer;

(3) the holding of merchandise for the purpose of reconditioning

in accordance with Chapter 432 and not for resale to the ultimate

consumer; or

(4) the reconditioning of the merchandise in accordance with

Chapter 432.

Added by Acts 2001, 77th Leg., ch. 265, Sec. 2, eff. May 22,

2001.

SUBCHAPTER C. ENFORCEMENT

Sec. 431.041. DEFINITION. In this subchapter, "detained or

embargoed article" means a food, drug, device, cosmetic, or

consumer commodity that has been detained or embargoed under

Section 431.048.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 431.042. INSPECTION. (a) To enforce this chapter, the

commissioner, an authorized agent, or a health authority may, on

presenting appropriate credentials to the owner, operator, or

agent in charge:

(1) enter at reasonable times an establishment, including a

factory or warehouse, in which a food, drug, device, or cosmetic

is manufactured, processed, packed, or held for introduction into

commerce or held after the introduction;

(2) enter a vehicle being used to transport or hold the food,

drug, device, or cosmetic in commerce; or

(3) inspect at reasonable times, within reasonable limits, and

in a reasonable manner, the establishment or vehicle and all

equipment, finished and unfinished materials, containers, and

labeling of any item and obtain samples necessary for the

enforcement of this chapter.

(b) The inspection of an establishment, including a factory,

warehouse, or consulting laboratory, in which a prescription drug

or restricted device is manufactured, processed, packed, or held

for introduction into commerce extends to any place or thing,

including a record, file, paper, process, control, or facility,

in order to determine whether the drug or device:

(1) is adulterated or misbranded;

(2) may not be manufactured, introduced into commerce, sold, or

offered for sale under this chapter; or

(3) is otherwise in violation of this chapter.

(c) An inspection under Subsection (b) may not extend to:

(1) financial data;

(2) sales data other than shipment data;

(3) pricing data;

(4) personnel data other than data relating to the

qualifications of technical and professional personnel performing

functions under this chapter;

(5) research data other than data:

(A) relating to new drugs, antibiotic drugs, and devices; and

(B) subject to reporting and inspection under regulations issued

under Section 505(i) or (j), 519, or 520(g) of the federal Act;

or

(6) data relating to other drugs or devices that, in the case of

a new drug, would be subject to reporting or inspection under

regulations issued under Section 505(j) of the federal Act.

(d) An inspection under Subsection (b) shall be started and

completed with reasonable promptness.

(e) This section does not apply to:

(1) a pharmacy that:

(A) complies with Subtitle J, Title 3, Occupations Code;

(B) regularly engages in dispensing prescription drugs or

devices on prescriptions of practitioners licensed to administer

the drugs or devices to their patients in the course of their

professional practice; and

(C) does not, through a subsidiary or otherwise, manufacture,

prepare, propagate, compound, or process a drug or device for

sale other than in the regular course of its business of

dispensing or selling drugs or devices at retail;

(2) a practitioner licensed to prescribe or administer a drug

who manufactures, prepares, propagates, compounds, or processes

the drug solely for use in the course of the practitioner's

professional practice;

(3) a practitioner licensed to prescribe or use a device who

manufactures or processes the device solely for use in the course

of the practitioner's professional practice; or

(4) a person who manufactures, prepares, propagates, compounds,

or processes a drug or manufactures or processes a device solely

for use in research, teaching, or chemical analysis and not for

sale.

(f) The board may exempt a class of persons from inspection

under this section if the board finds that inspection as applied

to the class is not necessary for the protection of the public

health.

(g) An authorized agent or health authority who makes an

inspection under this section to enforce the provisions of this

chapter applicable to infant formula shall be permitted, at all

reasonable times, to have access to and to copy and verify

records:

(1) in order to determine whether the infant formula

manufactured or held in the inspected facility meets the

requirements of this chapter; or

(2) that are required by this chapter.

(h) An authorized agent or health authority who makes an

inspection of an establishment, including a factory or warehouse,

and obtains a sample during or on completion of the inspection

and before leaving the establishment, shall give to the owner,

operator, or the owner's or operator's agent a receipt describing

the sample.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.793, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 111, Sec. 2, eff. Sept.

1, 2003.

Sec. 431.043. ACCESS TO RECORDS. A person who is required to

maintain records under this chapter or Section 519 or 520(g) of

the federal Act or a person who is in charge or custody of those

records shall, at the request of an authorized agent or health

authority, permit the authorized agent or health authority at all

reasonable times access to and to copy and verify the records.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 431.044. ACCESS TO RECORDS SHOWING MOVEMENT IN COMMERCE.

(a) To enforce this chapter, a carrier engaged in commerce or

other person receiving a food, drug, device, or cosmetic in

commerce or holding a food, drug, device, or cosmetic received in

commerce shall, at the request of an authorized agent or health

authority, permit the authorized agent or health authority at all

reasonable times to have access to and to copy all records

showing:

(1) the movement in commerce of the food, drug, device, or

cosmetic;

(2) the holding of the food, drug, device, or cosmetic after

movement in commerce; and

(3) the quantity, shipper, and consignee of the food, drug,

device, or cosmetic.

(b) The carrier or other person may not refuse access to and

copying of the requested record if the request is accompanied by

a written statement that specifies the nature or kind of food,

drug, device, or cosmetic to which the request relates.

(c) Evidence obtained under this section or evidence that is

directly or indirectly derived from the evidence obtained under

this section may not be used in a criminal prosecution of the

person from whom the evidence is obtained.

(d) A carrier is not subject to other provisions of this chapter

because of the carrier's receipt, carriage, holding, or delivery

of a food, drug, device, or cosmetic in the usual course of

business as a carrier.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 431.045. EMERGENCY ORDER. (a) The commissioner or a

person designated by the commissioner may issue an emergency

order, either mandatory or prohibitory in nature, in relation to

the manufacture or distribution of a food, drug, device, or

cosmetic in the department's jurisdiction if the commissioner or

the person designated by the commissioner determines that:

(1) the manufacture or distribution of the food, drug, device,

or cosmetic creates or poses an immediate and serious threat to

human life or health; and

(2) other procedures available to the department to remedy or

prevent the occurrence of the situation will result in

unreasonable delay.

(b) The commissioner or a person designated by the commissioner

may issue the emergency order without notice and hearing if the

commissioner or a person designated by the commissioner

determines this is practicable under the circumstances.

(c) If an emergency order is issued without a hearing, the

department shall determine a time and place for a hearing at

which the emergency order is affirmed, modified, or set aside.

The hearing shall be held under the contested case provisions of

Chapter 2001, Government Code, and the board's formal hearing

rules.

(d) This section prevails over Sections 11.013 and 12.001.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 629, Sec. 4, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 262, Sec. 2, eff. Sept. 1, 2001.

Sec. 431.046. VIOLATION OF RULES. A violation of a rule adopted

under this chapter is a violation of this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 431.047. VIOLATION; INJUNCTION. (a) The commissioner, an

authorized agent, or a health authority may petition the district

court for a temporary restraining order to restrain a continuing

violation of Subchapter B or a threat of a continuing violation

of Subchapter B if the commissioner, authorized agent, or health

authority finds that:

(1) a person has violated, is violating, or is threatening to

violate Subchapter B; and

(2) the violation or threatened violation creates an immediate

threat to the health and safety of the public.

(b) A district court, on petition of the commissioner, an

authorized agent, or a health authority, and on a finding by the

court that a person is violating or threatening to violate

Subchapter B shall grant any injunctive relief warranted by the

facts.

(c) Venue for a suit brought under this section is in the county

in which the violation or threat of violation is alleged to have

occurred or in Travis County.

(d) The commissioner and the attorney general may each recover

reasonable expenses incurred in obtaining injunctive relief under

this section, including investigative costs, court costs,

reasonable attorney fees, witness fees, and deposition expenses.

The expenses recovered by the commissioner are hereby

appropriated to the department for the administration and

enforcement of this chapter. The expenses recovered by the

attorney general are hereby appropriated to the attorney general.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 539, Sec. 3, eff. Sept. 1,

1991.

Sec. 431.048. DETAINED OR EMBARGOED ARTICLE. (a) The

commissioner or an authorized agent shall affix to an article

that is a food, drug, device, cosmetic, or consumer commodity a

tag or other appropriate marking that gives notice that the

article is, or is suspected of being, adulterated or misbranded

and that the article has been detained or embargoed if the

commissioner or the authorized agent finds or has probable cause

to believe that the article:

(1) is adulterated;

(2) is misbranded so that the article is dangerous or fraudulent

under this chapter; or

(3) violates Section 431.084, 431.114, or 431.115.

(b) The tag or marking on a detained or embargoed article must

warn all persons not to use the article, remove the article from

the premises, or dispose of the article by sale or otherwise

until permission for use, removal, or disposal is given by the

commissioner, the authorized agent, or a court.

(c) A person may not use a detained or embargoed article, remove

a detained or embargoed article from the premises, or dispose of

a detained or embargoed article by sale or otherwise without

permission of the commissioner, the authorized agent, or a court.

The commissioner or the authorized agent may permit perishable

goods to be moved to a place suitable for proper storage.

(d) The commissioner or an authorized agent shall remove the tag

or other marking from an embargoed or detained article if the

commissioner or an authorized agent finds that the article is not

adulterated or misbranded.

(e) The commissioner or an authorized agent may not detain or

embargo an article, including an article that is distressed

merchandise, that is in the possession of a person licensed under

Chapter 432 and that is being held for the purpose of

reconditioning in accordance with Chapter 432, unless the

commissioner or an authorized agent finds or has probable cause

to believe that the article cannot be adequately reconditioned in

accordance with that chapter and applicable rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 282, Sec. 2, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 265, Sec. 3, eff. May 22, 2001.

Sec. 431.049. REMOVAL ORDER FOR DETAINED OR EMBARGOED ARTICLE.

(a) If the claimant of the detained or embargoed articles or the

claimant's agent fails or refuses to transfer the articles to a

secure place after the tag or other appropriate marking has been

affixed as provided by Section 431.048, the commissioner or an

authorized agent may order the transfer of the articles to one or

more secure storage areas to prevent their unauthorized use,

removal, or disposal.

(b) The commissioner or an authorized agent may provide for the

transfer of the article if the claimant of the article or the

claimant's agent does not carry out the transfer order in a

timely manner. The costs of the transfer shall be assessed

against the claimant of the article or the claimant's agent.

(c) The claimant of the article or the claimant's agent shall

pay the costs of the transfer.

(d) The commissioner may request the attorney general to bring

an action in the district court in Travis County to recover the

costs of the transfer. In a judgment in favor of the state, the

court may award costs, attorney fees, court costs, and interest

from the time the expense was incurred through the date the

department is reimbursed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 152, eff. Sept. 1,

1991; Acts 1997, 75th Leg., ch. 282, Sec. 3, eff. Sept. 1, 1997.

Sec. 431.0495. RECALL ORDERS. (a) In conjunction with the

issuance of an emergency order under Section 431.045 or the

detention or embargo of an article under Section 431.048, the

commissioner may order a food, drug, device, cosmetic, or

consumer commodity to be recalled from commerce.

(b) The commissioner's recall order may require the articles to

be removed to one or more secure areas approved by the

commissioner or an authorized agent.

(c) The recall order must be in writing and signed by the

commissioner.

(d) The recall order may be issued before or in conjunction with

the affixing of the tag or other appropriate marking as provided

by Section 431.048(a) or in conjunction with the commissioner's

issuance of an emergency order under Section 431.045.

(e) The recall order is effective until the order:

(1) expires on its own terms;

(2) is withdrawn by the commissioner;

(3) is reversed by a court in an order denying condemnation

under Section 431.050; or

(4) is set aside at the hearing provided to affirm, modify, or

set aside an emergency order under Section 431.045.

(f) The claimant of the articles or the claimant's agent shall

pay the costs of the removal and storage of the articles removed.

(g) If the claimant or the claimant's agent fails or refuses to

carry out the recall order in a timely manner, the commissioner

may provide for the recall of the articles. The costs of the

recall shall be assessed against the claimant of the articles or

the claimant's agent.

(h) The commissioner may request the attorney general to bring

an action in the district court of Travis County to recover the

costs of the recall. In a judgment in favor of the state, the

court may award costs, attorney fees, court costs, and interest

from the time the expense was incurred through the date the

department is reimbursed.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 153, eff. Sept. 1,

1991.

Sec. 431.050. CONDEMNATION. An action for the condemnation of

an article may be brought before a court in whose jurisdiction

the article is located, detained, or embargoed if the article is

adulterated, misbranded, or in violation of Section 431.084,

431.114, or 431.115.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 431.051. DESTRUCTION OF ARTICLE. (a) A court shall order

the destruction of a sampled article or a detained or embargoed

article if the court finds that the article is adulterated or

misbranded.

(b) After entry of the court's order, an authorized agent shall

supervise the destruction of the article.

(c) The claimant of the article shall pay the cost of the

destruction of the article.

(d) The court shall tax against the claimant of the article or

the claimant's agent all court costs and fees, and storage and

other proper expenses.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 431.052. CORRECTION BY PROPER LABELING OR PROCESSING. (a)

A court may order the delivery of a sampled article or a detained

or embargoed article that is adulterated or misbranded to the

claimant of the article for labeling or processing under the

supervision of an agent of the commissioner or an authorized

agent if:

(1) the decree has been entered in the suit;

(2) the costs, fees, and expenses of the suit have been paid;

(3) the adulteration or misbranding can be corrected by proper

labeling or processing; and

(4) a good and sufficient bond, conditioned on the correction of

the adulteration or misbranding by proper labeling or processing,

has been executed.

(b) The claimant shall pay the costs of the supervision.

(c) The court shall order that the article be returned to the

claimant and the bond discharged on the representation to the

court by the commissioner or an authorized agent that the article

no longer violates this chapter and that the expenses of the

supervision are paid.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 431.053. CONDEMNATION OF PERISHABLE ARTICLES. (a) The

commissioner or an authorized agent shall immediately condemn or

render by any means unsalable as human food an article that is a

nuisance under Subsection (b) and that the commissioner or

authorized agent finds in any room, building, or other structure

or in a vehicle.

(b) Any meat, seafood, poultry, vegetable, fruit, or other

perishable article is a nuisance if it:

(1) is unsound;

(2) contains a filthy, decomposed, or putrid substance; or

(3) may be poisonous or deleterious to health or otherwise

unsafe.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 431.054. ADMINISTRATIVE PENALTY. (a) The commissioner may

assess an administrative penalty against a person who violates

Subchapter B or an order adopted or registration issued under

this chapter.

(b) In determining the amount of the penalty, the commissioner

shall consider:

(1) the person's previous violations;

(2) the seriousness of the violation;

(3) any hazard to the health and safety of the public;

(4) the person's demonstrated good faith; and

(5) such other matters as justice may require.

(c) The penalty may not exceed $25,000 a day for each violation.

(d) Each day a violation continues may be considered a separate

violation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 539, Sec. 4, eff. Sept. 1,

1991.

Sec. 431.055. ADMINISTRATIVE PENALTY ASSESSMENT PROCEDURE. (a)

An administrative penalty may be assessed only after a person

charged with a violation is given an opportunity for a hearing.

(b) If a hearing is held, the commissioner shall make findings

of fact and shall issue a written decision regarding the

occurrence of the violation and the amount of the penalty that

may be warranted.

(c) If the person charged with the violation does not request a

hearing, the commissioner may assess a penalty after determining

that a violation has occurred and the amount of the penalty that

may be warranted.

(d) After making a determination under this section that a

penalty is to be assessed against a person, the commissioner

shall issue an order requiring that the person pay the penalty.

(e) The commissioner may consolidate a hearing held under this

section with another proceeding.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 431.056. PAYMENT OF ADMINISTRATIVE PENALTY. (a) Not later

than the 30th day after the date an order finding that a

violation has occurred is issued, the commissioner shall inform

the person against whom the order is issued of the amount of the

penalty for the violation.

(b) Not later than the 30th day after the date on which a

decision or order charging a person with a penalty is final, the

person shall:

(1) pay the penalty in full; or

(2) if the person seeks judicial review of the amount of the

penalty, the fact of the violation, or both:

(A) send the amount of the penalty to the commissioner for

placement in an escrow account; or

(B) post with the commissioner a bond for the amount of the

penalty.

(c) A bond posted under this section must be in a form approved

by the commissioner and be effective until all judicial review of

the order or decision is final.

(d) A person who does not send money to the commissioner or post

the bond within the period prescribed by Subsection (b) waives

all rights to contest the violation or the amount of the penalty.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 431.057. REFUND OF ADMINISTRATIVE PENALTY. Not later than

the 30th day after the date of a judicial determination that an

administrative penalty against a person should be reduced or not

assessed, the commissioner shall:

(1) remit to the person the appropriate amount of any penalty

payment plus accrued interest; or

(2) execute a release of the bond if the person has posted a

bond.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 431.058. RECOVERY OF ADMINISTRATIVE PENALTY BY ATTORNEY

GENERAL. The attorney general at the request of the commissioner

may bring a civil action to recover an administrative penalty

under this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 431.0585. CIVIL PENALTY. (a) At the request of the

commissioner, the attorney general or a district, county, or city

attorney shall institute an action in district court to collect a

civil penalty from a person who has violated Section 431.021.

(b) The civil penalty may not exceed $25,000 a day for each

violation. Each day of violation constitutes a separate violation

for purposes of the penalty assessment.

(c) The court shall consider the following in determining the

amount of the penalty:

(1) the person's history of any previous violations of Section

431.021;

(2) the seriousness of the violation;

(3) any hazard posed to the public health and safety by the

violation; and

(4) demonstrations of good faith by the person charged.

(d) Venue for a suit brought under this section is in the city

or county in which the violation occurred or in Travis County.

(e) A civil penalty recovered in a suit instituted by a local

government under this section shall be paid to that local

government.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 154, eff. Sept. 1,

1991.

Sec. 431.059. CRIMINAL PENALTY; DEFENSES. (a) A person commits

an offense if the person violates any of the provisions of

Section 431.021 relating to unlawful or prohibited acts. A first

offense under this subsection is a Class A misdemeanor unless it

is shown on the trial of an offense under this subsection that

the defendant was previously convicted of an offense under this

subsection, in which event the offense is a state jail felony.

In a criminal proceeding under this section, it is not necessary

to prove intent, knowledge, recklessness, or criminal negligence

of the defendant beyond the degree of culpability, if any, stated

in Subsection (a-2) or Section 431.021, as applicable, to

establish criminal responsibility for the violation.

(a-1) Repealed by Acts 2007, 80th Leg., R.S., Ch. 980, Sec. 14.

(a-2) Repealed by Acts 2007, 80th Leg., R.S., Ch. 980, Sec. 14.

(b) A person is not subject to the penalties of Subsection (a):

(1) for having received an article in commerce and having

delivered or offered delivery of the article, if the delivery or

offer was made in good faith, unless the person refuses to

furnish on request of the commissioner, an authorized agent, or a

health authority, the name and address of the person from whom

the article was received and copies of any documents relating to

the receipt of the article;

(2) for having violated Section 431.021(a) or (e) if the person

establishes a guaranty or undertaking signed by, and containing

the name and address of, the person residing in this state from

whom the person received in good faith the article, to the effect

that:

(A) in the case of an alleged violation of Section 431.021(a),

the article is not adulterated or misbranded within the meaning

of this chapter; and

(B) in the case of an alleged violation of Section 431.021(e),

the article is not an article that may not, under the provisions

of Section 404 or 405 of the federal Act or Section 431.084 or

431.114, be introduced into commerce;

(3) for having violated Section 431.021, if the violation exists

because the article is adulterated by reason of containing a

color additive not from a batch certified in accordance with

regulations promulgated under the federal Act, if the person

establishes a guaranty or undertaking signed by, and containing

the name and address of, the manufacturer of the color additive,

to the effect that the color additive was from a batch certified

in accordance with the applicable regulations promulgated under

the federal Act;

(4) for having violated Section 431.021(b), (c), or (k) by

failure to comply with Section 431.112(i) with respect to an

article received in commerce to which neither Section 503(a) nor

Section 503(b)(1) of the federal Act applies if the delivery or

offered delivery was made in good faith and the labeling at the

time of the delivery or offer contained the same directions for

use and warning statements as were contained in the labeling at

the same time of the receipt of the article; or

(5) for having violated Section 431.021(l)(2) if the person

acted in good faith and had no reason to believe that use of the

punch, die, plate, stone, or other thing would result in a drug

being a counterfeit drug, or for having violated Section

431.021(l)(3) if the person doing the act or causing it to be

done acted in good faith and had no reason to believe that the

drug was a counterfeit drug.

(c) A publisher, radio-broadcast licensee, or agency or medium

for the dissemination of an advertisement, except the

manufacturer, packer, distributor, or seller of the article to

which a false advertisement relates, is not liable under this

section for the dissemination of the false advertisement, unless

the person has refused, on the request of the commissioner to

furnish the commissioner the name and post-office address of the

manufacturer, packer, distributor, seller, or advertising agency,

residing in this state who caused the person to disseminate the

advertisement.

(d) A person is not subject to the penalties of Subsection (a)

for a violation of Section 431.021 involving misbranded food if

the violation exists solely because the food is misbranded under

Section 431.082 because of its advertising, and a person is not

subject to the penalties of Subsection (a) for such a violation

unless the violation is committed with the intent to defraud or

mislead.

(e) It is an affirmative defense to prosecution under Subsection

(a) that the conduct charged is exempt, in accordance with

Section 431.023, from the application of Section 431.021.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 155, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 265, Sec. 4, eff. May 22, 2001;

Acts 2003, 78th Leg., ch. 111, Sec. 3, eff. Sept. 1, 2003; Acts

2003, 78th Leg., ch. 383, Sec. 3, eff. Sept. 1, 2003; Acts 2003,

78th Leg., ch. 982, Sec. 3, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

282, Sec. 3(h), eff. March 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

980, Sec. 14, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

980, Sec. 14 Sec. 14, eff. September 1, 2007.

Sec. 431.060. INITIATION OF PROCEEDINGS. (a) The attorney

general, or a district, county, or municipal attorney to whom the

commissioner, an authorized agent, or a health authority reports

a violation of this chapter, shall initiate and prosecute

appropriate proceedings without delay.

(b) The commissioner, the commissioner's authorized agent, or

the attorney general may, as authorized by Section 307 of the

federal Act, bring in the name of this state a suit for civil

penalties or to restrain a violation of Section 401 or Section

403(b) through (i), (k), (q), or (r) of the federal Act if the

food that is the subject of the proceedings is located in this

state.

(c) The commissioner, the commissioner's authorized agent, or

the attorney general may not bring a proceeding under Subsection

(b):

(1) before the 31st day after the date on which the state has

given notice to the secretary of its intent to bring a suit;

(2) before the 91st day after the date on which the state has

given notice to the secretary of its intent to bring a suit if

the secretary has, not later than the 30th day after receiving

notice from the state, commenced an informal or formal

enforcement action pertaining to the food that would be the

subject of the suit brought by the state; or

(3) if the secretary is diligently prosecuting a suit in court

pertaining to that food, has settled a suit pertaining to that

food, or has settled the informal or formal enforcement action

pertaining to that food.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 459, Sec. 2, eff. Sept. 1,

1993.

Sec. 431.061. MINOR VIOLATION. This chapter does not require

the commissioner, an authorized agent, or a health authority to

report for prosecution or the institution of proceedings under

this chapter a minor violation of this chapter if the

commissioner, authorized agent, or health authority believes that

the public interest is adequately served by a suitable written

notice or warning.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER D. FOOD

Sec. 431.081. ADULTERATED FOOD. A food shall be deemed to be

adulterated:

(a) if:

(1) it bears or contains any poisonous or deleterious substance

which may render it injurious to health; but in case the

substance is not an added substance the food shall not be

considered adulterated under this subdivision if the quantity of

the substance in the food does not ordinarily render it injurious

to health; or

(2) it:

(A) bears or contains any added poisonous or added deleterious

substance, other than one that is a pesticide chemical in or on a

raw agricultural commodity, a food additive, a color additive, or

a new animal drug which is unsafe within the meaning of Section

431.161; or

(B) is a raw agricultural commodity and it bears or contains a

pesticide chemical which is unsafe within the meaning of Section

431.161(a); or

(C) is, or it bears or contains, any food additive which is

unsafe within the meaning of Section 431.161(a); provided, that

where a pesticide chemical has been used in or on a raw

agricultural commodity in conformity with an exemption granted or

a tolerance prescribed under Section 431.161(a), and such raw

agricultural commodity has been subjected to processing such as

canning, cooking, freezing, dehydrating, or milling, the residue

of such pesticide chemical remaining in or on such processed food

shall, notwithstanding the provisions of Section 431.161 and

Section 409 of the federal Act, not be deemed unsafe if such

residue in or on the raw agricultural commodity has been removed

to the extent possible in good manufacturing practice, and the

concentration of such residue in the processed food, when ready

to eat, is not greater than the tolerance prescribed for the raw

agricultural commodity; or

(D) is, or it bears or contains, a new animal drug, or a

conversion product of a new animal drug, that is unsafe under

Section 512 of the federal Act; or

(3) it consists in whole or in part of a diseased, contaminated,

filthy, putrid, or decomposed substance, or if it is otherwise

unfit for foods; or

(4) it has been produced, prepared, packed or held under

unsanitary conditions whereby it may have become contaminated

with filth, or whereby it may have been rendered diseased,

unwholesome, or injurious to health; or

(5) it is, in whole or in part, the product of a diseased

animal, an animal which has died otherwise than by slaughter, or

an animal that has been fed upon the uncooked offal from a

slaughterhouse; or

(6) its container is composed, in whole or in part, of any

poisonous or deleterious substance which may render the contents

injurious to health; or

(7) it has been intentionally subjected to radiation, unless the

use of the radiation was in conformity with a regulation or

exemption in effect in accordance with Section 409 of the federal

Act;

(b) if:

(1) any valuable constituent has been in whole or in part

omitted or abstracted therefrom; or

(2) any substance has been substituted wholly or in part

therefor; or

(3) damage or inferiority has been concealed in any manner; or

(4) any substance has been added thereto or mixed or packed

therewith so as to increase its bulk or weight, or reduce its

quality or strength or make it appear better or of greater value

than it is; or

(5) it contains saccharin, dulcin, glucin, or other sugar

substitutes except in dietary foods, and when so used shall be

declared; or

(6) it be fresh meat and it contains any chemical substance

containing sulphites, sulphur dioxide, or any other chemical

preservative which is not approved by the United States

Department of Agriculture, the Animal Plant Health Inspection

Service (A.P.H.I.S.) or by rules of the board;

(c) if it is, or it bears or contains, a color additive that is

unsafe under Section 431.161(a); or

(d) if it is confectionery and:

(1) has any nonnutritive object partially or completely imbedded

in it; provided, that this subdivision does not apply if, in

accordance with rules of the board, the object is of practical,

functional value to the confectionery product and would not

render the product injurious or hazardous to health;

(2) bears or contains any alcohol, other than alcohol not in

excess of five percent by volume. Any confectionery that bears or

contains any alcohol in excess of one-half of one percent by

volume derived solely from the use of flavoring extracts and less

than five percent by volume:

(A) may not be sold to persons under the legal age necessary to

consume an alcoholic beverage in this state;

(B) must be labeled with a conspicuous, readily legible

statement that reads, "Sale of this product to a person under the

legal age necessary to consume an alcoholic beverage is

prohibited";

(C) may not be sold in a form containing liquid alcohol such

that it is capable of use for beverage purposes as that term is

used in the Alcoholic Beverage Code;

(D) may not be sold through a vending machine;

(E) must be labeled with a conspicuous, readily legible

statement that the product contains not more than five percent

alcohol by volume; and

(F) may not be sold in a business establishment which derives

less than 50 percent of its gross sales from the sale of

confectioneries; or

(3) bears or contains any nonnutritive substance; provided, that

this subdivision does not apply to a nonnutritive substance that

is in or on the confectionery by reason of its use for a

practical, functional purpose in the manufacture, packaging, or

storage of the confectionery if the use of the substance does not

promote deception of the consumer or otherwise result in

adulteration or misbranding in violation of this chapter; and

provided further, that the board may for the purpose of avoiding

or resolving uncertainty as to the application of this

subdivision, adopt rules allowing or prohibiting the use of

particular nonnutritive substances.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 439, Sec. 1, eff. Sept. 1,

1993.

Sec. 431.082. MISBRANDED FOOD. A food shall be deemed to be

misbranded:

(a) if its labeling is false or misleading in any particular or

fails to conform with the requirements of Section 431.181;

(b) if, in the case of a food to which Section 411 of the

federal Act applies, its advertising is false or misleading in a

material respect or its labeling is in violation of Section

411(b)(2) of the federal Act;

(c) if it is offered for sale under the name of another food;

(d) if it is an imitation of another food, unless its label

bears, in prominent type of uniform size, the word "imitation"

and immediately thereafter the name of the food imitated;

(e) if its container is so made, formed, or filled as to be

misleading;

(f) if in package form unless it bears a label containing:

(1) the name and place of business of the manufacturer, packer,

or distributor; and

(2) an accurate statement, in a uniform location on the

principal display panel of the label, of the quantity of the

contents in terms of weight, measure, or numerical count;

provided, that under this subsection reasonable variations shall

be permitted, and exemptions as to small packages shall be

established, by rules adopted by the board;

(g) if any word, statement, or other information required by or

under the authority of this chapter to appear on the label or

labeling is not prominently placed thereon with such

conspicuousness (as compared with other words, statements,

designs, or devices in the labeling) and in such terms as to

render it likely to be read and understood by the ordinary

individual under customary conditions of purchase and use;

(h) if it purports to be or is represented as a food for which a

definition and standard of identity has been prescribed by

federal regulations or rules of the board as provided by Section

431.245, unless:

(1) it conforms to such definition and standard; and

(2) its label bears the name of the food specified in the

definition and standard, and, in so far as may be required by

those regulations or rules, the common names of ingredients,

other than spices, flavoring, and coloring, present in such food;

(i) if it purports to be or is represented as:

(1) a food for which a standard of quality has been prescribed

by federal regulations or rules of the board as provided by

Section 431.245, and its quality falls below such standard unless

its label bears, in such manner and form as those regulations or

rules specify, a statement that it falls below such standard; or

(2) a food for which a standard or standards of fill of

container have been prescribed by federal regulations or rules of

the board as provided by Section 431.245, and it falls below the

standard of fill of container applicable thereto, unless its

label bears, in such manner and form as those regulations or

rules specify, a statement that it falls below such standard;

(j) unless its label bears:

(1) the common or usual name of the food, if any; and

(2) in case it is fabricated from two or more ingredients, the

common or usual name of each such ingredient, and if the food

purports to be a beverage containing vegetable or fruit juice, a

statement with appropriate prominence on the information panel of

the total percentage of the fruit or vegetable juice contained in

the food; except that spices, flavorings, and colors not required

to be certified under Section 706(c) of the federal Act, other

than those sold as such, may be designated as spices, flavorings,

and colors, without naming each; provided that, to the extent

that compliance with the requirements of this subdivision is

impractical or results in deception or unfair competition,

exemptions shall be established by rules of the board;

(k) if it purports to be or is represented for special dietary

uses, unless its label bears such information concerning its

vitamin, mineral, and other dietary properties as the board

determines to be, and by rule prescribed, as necessary in order

to fully inform purchasers as to its value for such uses;

(l) if it bears or contains any artificial flavoring, artificial

coloring, or chemical preservative, unless it bears labeling

stating that fact; provided that, to the extent that compliance

with the requirements of this subsection is impracticable,

exemptions shall be established by rules of the board. The

provisions of this subsection and Subsections (h) and (j) with

respect to artificial coloring do not apply in the case of

butter, cheese, and ice cream;

(m) if it is a raw agricultural commodity that is the produce of

the soil and bears or contains a pesticide chemical applied after

harvest, unless the shipping container of the commodity bears

labeling that declares the presence of the chemical in or on the

commodity and the common or usual name and the function of the

chemical, except that the declaration is not required while the

commodity, after removal from the shipping container, is being

held or displayed for sale at retail out of the container in

accordance with the custom of the trade;

(n) if it is a product intended as an ingredient of another food

and if used according to the directions of the purveyor will

result in the final food product being adulterated or misbranded;

(o) if it is a color additive, unless its packaging and labeling

are in conformity with the packaging and labeling requirements

applicable to the color additive as may be contained in

regulations issued under Section 706 of the federal Act;

(p) if its packaging or labeling is in violation of an

applicable regulation issued under Section 3 or 4 of the Federal

Poison Prevention Packaging Act of 1970 (15 U.S.C. 1491 et seq.);

(q) if it contains saccharin, unless its label and labeling and

retail display comply with the requirements of Sections 403(o)

and 403(p) of the federal Act;

(r) if it contains saccharin and is offered for sale, but not

for immediate consumption, at a retail establishment, unless the

retail establishment displays prominently, where the food is held

for sale, notice that is provided by the manufacturer of the food

under Section 403(o)(2) of the federal Act for consumers

concerning the information required by Section 403(p) of the

federal Act to be on food labels and labeling;

(s)(1) if it is a food intended for human consumption and is

offered for sale, unless its label or labeling bears nutrition

information that provides:

(A)(i) the serving size that is an amount customarily consumed

and that is expressed in a common household measure that is

appropriate to the food; or

(ii) if the use of the food is not typically expressed in a

serving size, the common household unit of measure that expresses

the serving size of the food;

(B) the number of servings or other units of measure per

container;

(C) the total number of calories in each serving size or other

unit of measure that are:

(i) derived from any source; and

(ii) derived from fat;

(D) the amount of total fat, saturated fat, cholesterol, sodium,

total carbohydrates, complex carbohydrates, sugar, dietary fiber,

and total protein contained in each serving size or other unit of

measure; and

(E) any vitamin, mineral, or other nutrient required to be

placed on the label and labeling of food under the federal Act;

or

(2)(A) if it is a food distributed at retail in bulk display

cases, or a food received in bulk containers, unless it has

nutrition labeling prescribed by the secretary; and

(B) if the secretary determines it is necessary, nutrition

labeling will be mandatory for raw fruits, vegetables, and fish,

including freshwater or marine finfish, crustaceans, mollusks

including shellfish, amphibians, and other forms of aquatic

animal life, except that:

(3)(A) Subdivisions (1) and (2) do not apply to food:

(i) that is served in restaurants or other establishments in

which food is served for immediate human consumption or that is

sold for sale or use in those establishments;

(ii) that is processed and prepared primarily in a retail

establishment, that is ready for human consumption, that is of

the type described in Subparagraph (i), that is offered for sale

to consumers but not for immediate human consumption in the

establishment, and that is not offered for sale outside the

establishment;

(iii) that is an infant formula subject to Section 412 of the

federal Act;

(iv) that is a medical food as defined in Section 5(b) of the

Orphan Drug Act (21 U.S.C. Section 360ee(b)); or

(v) that is described in Section 405, clause (2), of the federal

Act;

(B) Subdivision (1) does not apply to the label of a food if the

secretary determines by regulation that compliance with that

subdivision is impracticable because the package of the food is

too small to comply with the requirements of that subdivision and

if the label of that food does not contain any nutrition

information;

(C) if the secretary determines that a food contains

insignificant amounts of all the nutrients required by

Subdivision (1) to be listed in the label or labeling of food,

the requirements of Subdivision (1) do not apply to the food if

the label, labeling, or advertising of the food does not make any

claim with respect to the nutritional value of the food, provided

that if the secretary determines that a food contains

insignificant amounts of more than half the nutrients required by

Subdivision (1) to be in the label or labeling of the food, the

amounts of those nutrients shall be stated in a simplified form

prescribed by the secretary;

(D) if a person offers food for sale and has annual gross sales

made or business done in sales to consumers that is not more than

$500,000 or has annual gross sales made or business done in sales

of food to consumers that is not more than $50,000, the

requirements of this subsection do not apply to food sold by that

person to consumers unless the label or labeling of food offered

by that person provides nutrition information or makes a

nutrition claim;

(E) if foods are subject to Section 411 of the federal Act, the

foods shall comply with Subdivisions (1) and (2) in a manner

prescribed by the rules; and

(F) if food is sold by a food distributor, Subdivisions (1) and

(2) do not apply if the food distributor principally sells food

to restaurants or other establishments in which food is served

for immediate human consumption and the food distributor does not

manufacture, process, or repackage the food it sells;

(t) if it is a food intended for human consumption and is

offered for sale, and a claim is made on the label, labeling, or

retail display relating to the nutrient content or a nutritional

quality of the food to a specific disease or condition of the

human body, except as permitted by Section 403(r) of the federal

Act; or

(u) if it is a food intended for human consumption and its

label, labeling, and retail display do not comply with the

requirements of Section 403(r) of the federal Act pertaining to

nutrient content and health claims.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 156, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 459, Sec. 3, eff. Sept. 1, 1993.

Sec. 431.083. FOOD LABELING EXEMPTIONS. (a) Except as provided

by Subsection (c), the board shall adopt rules exempting from any

labeling requirement of this chapter:

(1) small open containers of fresh fruits and fresh vegetables;

and

(2) food that is in accordance with the practice of the trade,

to be processed, labeled, or repacked in substantial quantities

at establishments other than those where originally processed or

packed, on conditions that the food is not adulterated or

misbranded under the provisions of this chapter when removed from

the processing, labeling, or repacking establishment.

(b) Food labeling exemptions adopted under the federal Act apply

to food in this state except as modified or rejected by rules

adopted by the board.

(c) The board may not adopt rules under Subsection (a) to exempt

foods from the labeling requirements of Sections 403(q) and (r)

of the federal Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 459, Sec. 4, eff. Sept. 1,

1993.

Sec. 431.084. EMERGENCY PERMITS FOR FOODS CONTAMINATED WITH

MICROORGANISMS. (a) The commissioner shall provide for the

issuance of temporary permits to a manufacturer, processor, or

packer of a class of food in any locality that provides

conditions for the manufacture, processing, or packing for the

class of food as necessary to protect the public health only if

the commissioner finds after investigation that:

(1) the distribution in this state of a class of food may,

because the food is contaminated with microorganisms during the

manufacture, processing, or packing of the food in any locality,

be injurious to health; and

(2) the injurious nature of the food cannot be adequately

determined after the food has entered commerce.

(b) The board by rule shall establish standards and procedures

for the enforcement of this section.

(c) During the period for which permits are issued for a class

of food determined by the commissioner to be injurious under

Subsection (a), a person may not introduce or deliver for

introduction into commerce the food unless the person is a

manufacturer, processor, or packer who has a permit issued by the

commissioner as authorized by rules adopted under this section.

(d) The commissioner may immediately suspend a permit issued

under this section if a condition of the permit is violated. An

immediate suspension is effective on notice to the permit holder.

(e) A holder of a permit that has been suspended may at any time

apply for the reinstatement of the permit. Immediately after a

hearing and an inspection of the permit holder's establishment,

the commissioner shall reinstate the permit if adequate measures

have been taken to comply with and maintain the conditions of the

permit as originally issued or as amended.

(f) A permit holder shall provide access to the permit holder's

factory or establishment to an authorized agent to allow the

agent to determine whether the permit holder complies with the

conditions of the permit. Denial of access is grounds for

suspension of the permit until the permit holder freely provides

the access.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER E. DRUGS AND DEVICES

Sec. 431.111. ADULTERATED DRUG OR DEVICE. A drug or device

shall be deemed to be adulterated:

(a)(1) if it consists in whole or in part of any filthy, putrid,

or decomposed substance; or

(2)(A) if it has been prepared, packed, or held under insanitary

conditions whereby it may have been contaminated with filth, or

whereby it may have been rendered injurious to health; or

(B) if it is a drug and the methods used in, or the facilities

or controls used for, its manufacture, processing, packing, or

holding do not conform to or are not operated or administered in

conformity with current good manufacturing practice to assure

that such drug meets the requirements of this chapter as to

safety and has the identity and strength, and meets the quality

and purity characteristics, which it purports or is represented

to possess; or

(3) if its container is composed, in whole or in part, of any

poisonous or deleterious substance which may render the contents

injurious to health; or

(4) if it:

(A) bears or contains, for purposes of coloring only, a color

additive that is unsafe under Section 431.161(a); or

(B) is a color additive, the intended use of which in or on

drugs or devices is for purposes of coloring only, and is unsafe

under Section 431.161(a); or

(5) if it is a new animal drug that is unsafe under Section 512

of the federal Act;

(b) if it purports to be or is represented as a drug, the name

of which is recognized in an official compendium, and its

strength differs from, or its quality or purity falls below, the

standards set forth in such compendium. Such determination as to

strength, quality or purity shall be made in accordance with the

tests or methods of assay set forth in such compendium, or in the

absence of or inadequacy of such tests or methods of assay, those

prescribed under the authority of the federal Act. No drug

defined in an official compendium shall be deemed to be

adulterated under this paragraph because it differs from the

standards of strength, quality, or purity therefor set forth in

such compendium, if its difference in strength, quality, or

purity from such standards is plainly stated on its label.

Whenever a drug is recognized in the United States Pharmacopoeia

National Formulary, it shall be subject to the requirements of

the United States Pharmacopoeia National Formulary;

(c) if it is not subject to the provision of Paragraph (b) and

its strength differs from, or its purity or quality falls below,

that which it purports or is represented to possess;

(d) if it is a drug and any substance has been:

(1) mixed or packed therewith so as to reduce its quality or

strength; or

(2) substituted wholly or in part therefor;

(e) if it is, or purports to be or is represented as, a device

that is subject to a performance standard established under

Section 514 of the federal Act, unless the device is in all

respects in conformity with the standard;

(f)(1) if it is a class III device:

(A)(i) that is required by a regulation adopted under Section

515(b) of the federal Act to have an approval under that section

of an application for premarket approval and that is not exempt

from Section 515 as provided by Section 520(g) of the federal

Act; and

(ii)(I) for which an application for premarket approval or a

notice of completion of a product development protocol was not

filed with the United States Food and Drug Administration by the

90th day after the date of adoption of the regulation; or

(II) for which that application was filed and approval was

denied or withdrawn, for which that notice was filed and was

declared incomplete, or for which approval of the device under

the protocol was withdrawn;

(B) that was classified under Section 513(f) of the federal Act

into class III, which under Section 515(a) of the federal Act is

required to have in effect an approved application for premarket

approval, that is not exempt from Section 515 as provided by

Section 520(g) of the federal Act, and that does not have the

application in effect; or

(C) that was classified under Section 520(l) of the federal Act

into class III, which under that section is required to have in

effect an approved application under Section 515 of the federal

Act, and that does not have the application in effect, except

that:

(2)(A) in the case of a device classified under Section 513(f) of

the federal Act into class III and intended solely for

investigational use, Subdivision (1)(B) does not apply to the

device during the period ending on the 90th day after the date of

adoption of the regulations prescribing the procedures and

conditions required by Section 520(g)(2) of the federal Act; and

(B) in the case of a device subject to a regulation adopted

under Section 515(b) of the federal Act, Subdivision (1) does not

apply to the device during the period ending on whichever of the

following dates occurs later:

(i) the last day of the 30-day calendar month beginning after

the month in which the classification of the device into class

III became effective under Section 513 of the federal Act; or

(ii) the 90th day after the date of adoption of the regulation;

(g) if it is a banned device;

(h) if it is a device and the methods used in, or the facilities

or controls used for its manufacture, packing, storage, or

installations are not in conformity with applicable requirements

under Section 520(f)(1) of the federal Act or an applicable

condition as prescribed by an order under Section 520(f)(2) of

the federal Act; or

(i) if it is a device for which an exemption has been granted

under Section 520(g) of the federal Act for investigational use

and the person who was granted the exemption or any investigator

who uses the device under the exemption fails to comply with a

requirement prescribed by or under that section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 440, Sec. 2, eff. Sept. 1,

1993.

Sec. 431.112. MISBRANDED DRUG OR DEVICE. A drug or device shall

be deemed to be misbranded:

(a)(1) if its labeling is false or misleading in any particular;

or

(2) if its labeling or packaging fails to conform with the

requirements of Section 431.181.

(b) if in a package form unless it bears a label containing (1)

the name and place of business of the manufacturer, packer, or

distributor; and (2) an accurate statement of the quantity of the

contents in terms of weight, measure, or numerical count;

provided, that under Subdivision (2) reasonable variations shall

be permitted, and exemptions as to small packages shall be

allowed in accordance with regulations prescribed by the

secretary under the federal Act;

(c) if any word, statement, or other information required by or

under authority of this chapter to appear on the label or

labeling is not prominently placed thereon with such

conspicuousness (as compared with other words, statements,

designs, or devices, in the labeling) and in such terms as to

render it likely to be read and understood by the ordinary

individual under customary conditions of purchase and use;

(d)(1) if it is a drug, unless:

(A) its label bears, to the exclusion of any other

nonproprietary name (except the applicable systematic chemical

name or the chemical formula):

(i) the established name (as defined in Subdivision (3)) of the

drug, if any; and

(ii) in case it is fabricated from two or more ingredients, the

established name and quantity of each active ingredient,

including the quantity, kind, and proportion of any alcohol, and

also including, whether active or not, the established name and

quantity or proportion of any bromides, ether, chloroform,

acetanilid, acetphenetidin, amidopyrine, antipyrine, atropine,

hyoscine, hyoscyamine, arsenic, digitalis, digitalis glucosides,

mercury, ouabain, strophanthin, strychnine, thyroid, or any

derivative or preparation of any such substances, contained

therein; provided, that the requirement for stating the quantity

of the active ingredients, other than the quantity of those

specifically named in this subparagraph shall apply only to

prescription drugs; and

(B) for any prescription drug the established name of the drug

or ingredient, as the case may be, on the label (and on any

labeling on which a name for such drug or ingredient is used) is

printed prominently and in type at least half as large as that

used thereon for any proprietary name or designation for such

drug or ingredient; and provided, that to the extent that

compliance with the requirements of Paragraph (A)(ii) or this

paragraph is impracticable, exemptions shall be allowed under

regulations promulgated by the secretary under the federal Act;

(2) if it is a device and it has an established name, unless its

label bears, to the exclusion of any other nonproprietary name,

its established name (as defined in Subdivision (4)) prominently

printed in type at least half as large as that used thereon for

any proprietary name or designation for such device, except that

to the extent compliance with this subdivision is impracticable,

exemptions shall be allowed under regulations promulgated by the

secretary under the federal Act;

(3) as used in Subdivision (1), the term "established name,"

with respect to a drug or ingredient thereof, means:

(A) the applicable official name designated pursuant to Section

508 of the federal Act; or

(B) if there is no such name and such drug, or such ingredient,

is an article recognized in an official compendium, then the

official title thereof in such compendium; or

(C) if neither Paragraph (A) nor Paragraph (B) applies, then the

common or usual name, if any, of such drug or of such ingredient;

provided further, that where Paragraph (B) applies to an article

recognized in the United States Pharmacopoeia National Formulary,

the official title used in the United States Pharmacopoeia

National Formulary shall apply;

(4) as used in Subdivision (2), the term "established name" with

respect to a device means:

(A) the applicable official name of the device designated

pursuant to Section 508 of the federal Act;

(B) if there is no such name and such device is an article

recognized in an official compendium, then the official title

thereof in such compendium; or

(C) if neither Paragraph (A) nor Paragraph (B) applies, then any

common or usual name of such device;

(e) unless its labeling bears:

(1) adequate directions for use; and

(2) such adequate warnings against use in those pathological

conditions or by children where its use may be dangerous to

health, or against unsafe dosage or methods or durations of

administration or application, in such manner and form, as are

necessary for the protection of users unless the drug or device

has been exempted from those requirements by the regulations

adopted by the secretary;

(f) if it purports to be a drug the name of which is recognized

in an official compendium, unless it is packaged and labeled as

prescribed therein unless the method of packing has been modified

with the consent of the secretary. Whenever a drug is recognized

in the United States Pharmacopoeia National Formulary, it shall

be subject to the requirements of the United States Pharmacopoeia

National Formulary with respect to packaging and labeling. If

there is an inconsistency between the requirements of this

subsection and those of Subsection (d) as to the name by which

the drug or its ingredients shall be designated, the requirements

of Subsection (d) prevail;

(g) if it has been found by the secretary to be a drug liable to

deterioration, unless it is packaged in such form and manner, and

its label bears a statement of such precautions, as the secretary

shall by regulations require as necessary for the protection of

public health;

(h) if:

(1) it is a drug and its container is so made, formed, or filled

as to be misleading; or

(2) it is an imitation of another drug; or

(3) it is offered for sale under the name of another drug;

(i) if it is dangerous to health when used in the dosage, or

manner or with the frequency or duration prescribed, recommended,

or suggested in the labeling thereof;

(j) if it is a color additive, the intended use of which is for

the purpose of coloring only, unless its packaging and labeling

are in conformity with such packaging and labeling requirements

applicable to such color additive, as may be contained in rules

issued under Section 431.161(b);

(k) in the case of any prescription drug distributed or offered

for sale in this state, unless the manufacturer, packer, or

distributor thereof includes in all advertisements and other

descriptive printed matter issued or caused to be issued by the

manufacturer, packer, or distributor with respect to that drug a

true statement of:

(1) the established name as defined in Subsection (d), printed

prominently and in type at least half as large as that used for

any trade or brand name;

(2) the formula showing quantitatively each ingredient of the

drug to the extent required for labels under Subsection (d); and

(3) other information in brief summary relating to side effects,

contraindications, and effectiveness as required in regulations

issued under Section 701(e) of the federal Act;

(l) if it was manufactured, prepared, propagated, compounded, or

processed in an establishment in this state not registered under

Section 510 of the federal Act, if it was not included in a list

required by Section 510(j) of the federal Act, if a notice or

other information respecting it was not provided as required by

that section or Section 510(k) of the federal Act, or if it does

not bear symbols from the uniform system for identification of

devices prescribed under Section 510(e) of the federal Act as

required by regulation;

(m) if it is a drug and its packaging or labeling is in

violation of an applicable regulation issued under Section 3 or 4

of the federal Poison Prevention Packaging Act of 1970 (15 U.S.C.

1472 or 1473);

(n) if a trademark, trade name, or other identifying mark,

imprint or device of another, or any likeness of the foregoing

has been placed thereon or on its container with intent to

defraud;

(o) in the case of any restricted device distributed or offered

for sale in this state, if:

(1) its advertising is false or misleading in any particular; or

(2) it is sold, distributed, or used in violation of regulations

prescribed under Section 520(e) of the federal Act;

(p) in the case of any restricted device distributed or offered

for sale in this state, unless the manufacturer, packer, or

distributor thereof includes in all advertisements and other

descriptive printed matter issued by the manufacturer, packer, or

distributor with respect to that device:

(1) a true statement of the device's established name as defined

in Section 502(e) of the federal Act, printed prominently and in

type at least half as large as that used for any trade or brand

name thereof; and

(2) a brief statement of the intended uses of the device and

relevant warnings, precautions, side effects, and

contraindications and in the case of specific devices made

subject to regulations issued under the federal Act, a full

description of the components of such device or the formula

showing quantitatively each ingredient of such device to the

extent required in regulations under the federal Act;

(q) if it is a device subject to a performance standard

established under Section 514 of the federal Act, unless it bears

such labeling as may be prescribed in such performance standard;

or

(r) if it is a device and there was a failure or refusal:

(1) to comply with any requirement prescribed under Section 518

of the federal Act respecting the device; or

(2) to furnish material required by or under Section 519 of the

federal Act respecting the device.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 282, Sec. 4, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 111, Sec. 4, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 1099, Sec. 2, eff. Sept. 1, 2003.

Sec. 431.113. EXEMPTION FOR CERTAIN DRUGS AND DEVICES. (a) The

board is directed to adopt rules exempting from any labeling or

packaging requirement of this chapter drugs and devices that are,

in accordance with the practice of the trade, to be processed,

labeled, or repacked in substantial quantities at establishments

other than those where originally processed or packaged on

condition that such drugs and devices are not adulterated or

misbranded under the provisions of this chapter on removal from

such processing, labeling, or repacking establishment.

(b) Drugs and device labeling or packaging exemptions adopted

under the federal Act shall apply to drugs and devices in this

state except insofar as modified or rejected by rules of the

board.

(c)(1) A drug intended for use by man that:

(A) because of its toxicity or other potentiality for harmful

effect, or the method of its use, or the collateral measures

necessary to its use, is not safe for use except under the

supervision of a practitioner licensed by law to administer such

drug; or

(B) is limited by an approved application under Section 505 of

the federal Act to use under the professional supervision of a

practitioner licensed by law to administer such drug shall be

dispensed only:

(i) on a written prescription of a practitioner licensed by law

to administer such drug; or

(ii) on an oral prescription of such practitioner that is

reduced promptly to writing and filed by the pharmacist; or

(iii) by refilling any such written or oral prescription if such

refilling is authorized by the prescriber either in the original

prescription or by oral order that is reduced promptly to writing

and filed by the pharmacist. The act of dispensing a drug

contrary to the provisions of this paragraph shall be deemed to

be an act that results in a drug being misbranded while held for

sale.

(2) Any drug dispensed by filling or refilling a written or oral

prescription of a practitioner licensed by law to administer such

drug shall be exempt from the requirements of Section 431.112,

except Sections 431.112(a)(1), (h)(2), and (h)(3), and the

packaging requirements of Sections 431.112(f), (g), and (m), if

the drug bears a label containing the name and address of the

dispenser, the serial number and date of the prescription or of

its filling, the name of the prescriber, and, if stated in the

prescription, the name of the patient, and the directions for use

and cautionary statements, if any, contained in such

prescription. This exemption shall not apply to any drugs

dispensed in the course of the conduct of business of dispensing

drugs pursuant to diagnosis by mail, or to a drug dispensed in

violation of Subdivision (1).

(3) A drug that is subject to Subdivision (1) shall be deemed to

be misbranded if at any time prior to dispensing its label fails

to bear at a minimum, the symbol "RX Only." A drug to which

Subdivision (1) does not apply shall be deemed to be misbranded

if at any time prior to dispensing its label bears the caution

statement quoted in the preceding sentence.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 111, Sec. 5, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1099, Sec. 3, eff. Sept. 1, 2003.

Sec. 431.114. NEW DRUGS. (a) A person shall not sell, deliver,

offer for sale, hold for sale or give away any new drug unless:

(1) an application with respect thereto has been approved and

the approval has not been withdrawn under Section 505 of the

federal Act; and

(2) a copy of the letter of approval or approvability issued by

the Federal Food and Drug Administration is on file with the

commissioner if the product is manufactured in this state.

(b) A person shall not use in or on human beings or animals a

new drug or new animal drug limited to investigational use unless

the person has filed with the Federal Food and Drug

Administration a completed and signed "Notice of claimed

investigational exemption for a new drug" form in accordance with

21 C.F.R. 312.1 (1980) and the exemption has not been terminated.

The drug shall be plainly labeled in compliance with Section

505(i) of the federal Act.

(c) This section shall not apply:

(1) to any drug that is not a new drug as defined in the federal

Act;

(2) to any drug that is licensed under the Public Health

Services Act of July 1, 1944 (42 U.S.C. 201 et seq.); or

(3) to any drug approved by the commissioner by the authority of

any prior law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 157, eff. Sept. 1,

1991; Acts 2003, 78th Leg., ch. 111, Sec. 6, eff. Sept. 1, 2003.

Sec. 431.115. NEW ANIMAL DRUGS. (a) A new animal drug shall,

with respect to any particular use or intended use of the drug,

be deemed unsafe for the purposes of this chapter unless:

(1) there is in effect an approval of an application filed

pursuant to Section 512(b) of the federal Act with respect to the

use or intended use of the drug; and

(2) the drug, its labeling, and the use conforms to the approved

application.

(b) A new animal drug shall not be deemed unsafe for the

purposes of this chapter if the article is for investigational

use and conforms to the terms of an exemption in effect with

respect thereto under Section 512(j) of the federal Act.

(c) This section does not apply to any drug:

(1) licensed under the virus-serum-toxin law of March 4, 1913

(21 U.S.C. 151-159);

(2) approved by the United States Department of Agriculture; or

(3) approved by the commissioner by the authority of any prior

law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 158, eff. Sept. 1,

1991.

Sec. 431.116. AVERAGE MANUFACTURER PRICE. (a) In this section,

"average manufacturer price" has the meaning assigned by 42

U.S.C. Section 1396r-8(k), as amended.

(b) A person who manufactures a drug, including a person who

manufactures a generic drug, that is sold in this state shall

file with the department:

(1) the average manufacturer price for the drug; and

(2) the price that each wholesaler in this state pays the

manufacturer to purchase the drug.

(c) The information required under Subsection (b) must be filed

annually or more frequently as determined by the department.

(d) The department and the attorney general may investigate the

manufacturer to determine the accuracy of the information

provided under Subsection (b). The attorney general may take

action to enforce this section.

(e) Repealed by Acts 2005, 79th Leg., Ch. 349, Sec. 29, eff.

September 1, 2007.

(f) Notwithstanding any other state law, pricing information

disclosed by manufacturers or labelers under this section may be

provided by the department only to the Medicaid vendor drug

purchase program for its sole use. The Medicaid vendor drug

purchase program may use the information only as necessary to

administer its drug programs, including Medicaid drug programs.

(g) Notwithstanding any other state law, pricing information

disclosed by manufacturers or labelers under this section is

confidential and, except as necessary to permit the attorney

general to enforce state and federal laws, may not be disclosed

by the Health and Human Services Commission or any other state

agency in a form that discloses the identity of a specific

manufacturer or labeler or the prices charged by a specific

manufacturer or labeler for a specific drug.

(h) The attorney general shall treat information obtained under

this section in the same manner as information obtained by the

attorney general through a civil investigative demand under

Section 36.054, Human Resources Code.

(i) Notwithstanding any other state law, the penalties for

unauthorized disclosure of confidential information under Chapter

552, Government Code, apply to unauthorized disclosure of

confidential information under this section.

Added by Acts 2001, 77th Leg., ch. 1003, Sec. 2, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.199, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

349, Sec. 29, eff. September 1, 2007.

Sec. 431.117. PRIORITY FOR HEALTH CARE PROVIDERS IN DISTRIBUTION

OF INFLUENZA VACCINE. The executive commissioner of the Health

and Human Services Commission shall study the wholesale

distribution of influenza vaccine in this state to determine the

feasibility of implementing a system that requires giving a

priority in filling orders for influenza vaccine to physicians

and other licensed health care providers authorized to administer

influenza vaccine over retail establishments. The executive

commissioner may implement such a system if it is determined to

be feasible.

Added by Acts 2007, 80th Leg., R.S., Ch.

922, Sec. 2, eff. June 15, 2007.

SUBCHAPTER F. COSMETICS

Sec. 431.141. ADULTERATED COSMETIC. A cosmetic shall be deemed

to be adulterated:

(a) if it bears or contains any poisonous or deleterious

substance which may render it injurious to users under the

conditions of use prescribed in the labeling thereof, or under

such conditions of use as are customary or usual; provided, that

this provision shall not apply to coal-tar hair dye, the label of

which bears the following legend conspicuously displayed thereon;

"Caution: This product contains ingredients which may cause skin

irritation on certain individuals and a preliminary test

according to accompanying directions should first be made. This

product must not be used for dyeing the eyelashes or eyebrows; to

do so may cause blindness"; and the labeling of which bears

adequate directions for such preliminary testing. For the

purposes of this subsection and Subsection (e) the term "hair

dye" shall not include eyelash dyes or eyebrow dyes;

(b) if it consists in whole or in part of any filthy, putrid, or

decomposed substance;

(c) if it has been produced, prepared, packed, or held under

unsanitary conditions whereby it may have become contaminated

with filth, or whereby it may have been rendered injurious to

health;

(d) if its container is composed, in whole or in part, of any

poisonous or deleterious substance which may render the contents

injurious to health;

(e) if it is not a hair dye and it is, or it bears or contains,

a color additive that is unsafe within the meaning of Section

431.161(a).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 431.142. MISBRANDED COSMETIC. (1) A cosmetic shall be

deemed to be misbranded:

(a) if:

(1) its labeling is false or misleading in any particular; and

(2) its labeling or packaging fails to conform with the

requirements of Section 431.181;

(b) if in package form unless it bears a label containing (1)

the name and place of business of the manufacturer, packer, or

distributor; and (2) an accurate statement of the quantity of the

contents in terms of weight, measure or numerical count, which

statement shall be separately and accurately stated in a uniform

location on the principal display panel of the label; provided,

that under Subdivision (2) reasonable variations shall be

permitted, and exemptions as to small packages shall be

established by regulations prescribed by rules adopted by the

board;

(c) if any word, statement, or other information required by or

under authority of this chapter to appear on the label or

labeling is not prominently placed thereon with such

conspicuousness (as compared with other words, statements,

designs, or devices, in the labeling) and in such terms as to

render it likely to be read and understood by the ordinary

individual under customary conditions of purchase and use;

(d) if its container is so made, formed, or filled as to be

misleading;

(e) if it is a color additive, unless its packaging and labeling

are in conformity with the packaging and labeling requirements,

applicable to the color additive, prescribed under Section 706 of

the federal Act. This subsection shall not apply to packages of

color additives which, with respect to their use for cosmetics,

are marketed and intended for use only in or on hair dyes, as

defined by Section 431.141(a); or

(f) if its packaging or labeling is in violation of an

applicable regulation issued pursuant to Section 3 or 4 of the

Federal Poison Prevention Packaging Act of 1970 (15 U.S.C. 1472

or 1473).

(2) The board shall adopt rules exempting from any labeling

requirement of this chapter cosmetics that are in accordance with

the practice of the trade, to be processed, labeled, or repacked

in substantial quantities at an establishment other than the

establishment where it was originally processed or packed, on

condition that the cosmetics are not adulterated or misbranded

under the provisions of this chapter on removal from the

processing, labeling, or repacking establishment. Cosmetic

labeling exemptions adopted under the federal Act shall apply to

cosmetics in this state except insofar as modified or rejected by

rules adopted by the board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 159, eff. Sept. 1,

1991.

SUBCHAPTER G. POISONOUS OR DELETERIOUS SUBSTANCES

Sec. 431.161. POISONOUS OR DELETERIOUS SUBSTANCES. (a) Any

poisonous or deleterious substance, food additive, pesticide

chemical in or on a raw agricultural commodity, or color additive

shall, with respect to any particular use or intended use, be

deemed unsafe for the purpose of Section 431.081(a)(2) with

respect to any food, Section 431.111(a) with respect to any drug

or device, or Section 431.141 with respect to any cosmetic.

However, if a rule adopted under Section 431.181 or Subsection

(b) is in effect that limits the quantity of that substance, and

if the use or intended use of that substance conforms to the

terms prescribed by the rule, a food, drug, or cosmetic shall

not, by reason of bearing or containing that substance in

accordance with the rules, be considered adulterated within the

meaning of Section 431.081(a)(1), 431.111, or 431.141.

(b) The board, whenever public health or other considerations in

the state so require or on the petition of an interested party,

may adopt rules prescribing tolerances for any added, poisonous,

or deleterious substances, food additives, pesticide chemicals in

or on raw agricultural commodities, or color additives, including

zero tolerances and exemptions from tolerances in the case of

pesticide chemicals in or on raw agricultural commodities. The

rule may prescribe the conditions under which a food additive or

a color additive may be safely used and may prescribe exemptions

if the food additive or color additive is to be used solely for

investigational or experimental purposes. Rules adopted under

this section limiting the quantity of poisonous or deleterious

substances in food must provide equal or stricter standards than

those adopted by the federal Food and Drug Administration or its

successor. A person petitioning for the adoption of a rule shall

establish by data submitted to the board that a necessity exists

for the rule and that its effect will not be detrimental to the

public health. If the data furnished by the petitioner are not

sufficient to allow the board to determine whether the rules

should be adopted, the board may require additional data to be

submitted. The petitioner's failure to comply with the request is

sufficient grounds to deny the request. In adopting rules

relating to those substances, the board shall consider, among

other relevant factors, the following information furnished by

the petitioner, if any:

(1) the name and all pertinent information concerning the

substance, including, if available, its chemical identity and

composition, a statement of the conditions of the proposed use,

directions, recommendations, and suggestions, specimens of

proposed labeling, all relevant data bearing on the physical or

other technical effect, and the quantity required to produce that

effect;

(2) the probable composition of any substance formed in or on a

food, drug, or cosmetic resulting from the use of that substance;

(3) the probable consumption of that substance in the diet of

man and animals, taking into account any chemically or

pharmacologically related substance in the diet;

(4) safety factors that, in the opinion of experts qualified by

scientific training and experience to evaluate the safety of

those substances for the use or uses for which they are proposed

to be used, are generally recognized as appropriate for the use

of animal experimentation data;

(5) the availability of any needed practicable methods of

analysis for determining the identity and quantity of:

(A) that substance in or on an article;

(B) any substance formed in or on an article because of the use

of that substance; and

(C) the pure substance and all intermediates and impurities; and

(6) facts supporting a contention that the proposed use of that

substance will serve a useful purpose.

(c) Notwithstanding Sections 11.013 and 12.001, the commissioner

may adopt emergency rules under Chapter 2001, Government Code to

establish tolerance levels of poisonous or deleterious substances

in food.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995.

SUBCHAPTER H. FAIR PACKAGING AND LABELING; FALSE ADVERTISING

Sec. 431.181. FAIR PACKAGING AND LABELING. (a) All labels of

consumer commodities, as defined by this chapter, shall conform

with the requirements for the declaration of net quantity of

contents of Section 4 of the Fair Packaging and Labeling Act (15

U.S.C. 1451 et seq.) and the regulations promulgated pursuant

thereto; provided, that consumer commodities exempted from the

requirements of Section 4 of the Fair Packaging and Labeling Act

shall also be exempt from this subsection.

(b) The label of any package of a consumer commodity that bears

a representation as to the number of servings of the commodity

contained in the package shall bear a statement of the net

quantity (in terms of weight, measure, or numerical count) of

each serving.

(c) No person shall distribute or cause to be distributed in

commerce any packaged consumer commodity if any qualifying words

or phrases appear in conjunction with the separate statement of

the net quantity of contents required by Subsection (a), but

nothing in this subsection shall prohibit supplemental statements

at other places on the package describing in nondeceptive terms

the net quantity of contents; provided, that the supplemental

statements of net quantity of contents shall not include any term

qualifying a unit of weight, measure, or count that tends to

exaggerate the amount of the commodity contained in the package.

(d) Whenever the board determines that rules containing

prohibitions or requirements other than those prescribed by

Subsection (a) are necessary to prevent the deception of

consumers or to facilitate value comparisons as to any consumer

commodity, the board shall adopt with respect to that commodity

rules effective to:

(1) establish and define standards for the characterization of

the size of a package enclosing any consumer commodity, which may

be used to supplement the label statement of net quantity of

contents of packages containing such commodity, but this

paragraph shall not be construed as authorizing any limitation on

the size, shape, weight, dimensions, or number of packages that

may be used to enclose any commodity;

(2) regulate the placement on any package containing any

commodity, or on any label affixed to the commodity, of any

printed matter stating or representing by implication that such

commodity is offered for retail sale at a price lower than the

ordinary and customary retail sale price or that a retail sale

price advantage is accorded to purchasers thereof by reason of

the size of that package or the quantity of its contents;

(3) require that the label on each package of a consumer

commodity (other than one which is a food within the meaning of

Section 431.002(15)) bear:

(A) the common or usual name of the consumer commodity, if any;

and

(B) in case the consumer commodity consists of two or more

ingredients, the common or usual name of each ingredient listed

in order of decreasing predominance, but nothing in this

paragraph shall be deemed to require that any trade secret be

divulged; or

(4) prevent the nonfunctional slack-fill of packages containing

consumer commodities. For the purpose of this subdivision, a

package shall be deemed to be nonfunctionally slack-filled if it

is filled of substantially less than its capacity for reasons

other than:

(A) protection of the contents of the package; or

(B) the requirements of the machine used for enclosing the

contents in the package.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 431.182. FALSE ADVERTISEMENT. (a) An advertisement of a

food, drug, device, or cosmetic shall be deemed to be false if it

is false or misleading in any particular.

(b) The advertising of a food that incorporates a health claim

not in conformance with or defined by Section 403(r) of the

federal Act is deemed to be false or misleading for the purposes

of this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 459, Sec. 5, eff. Sept. 1,

1993.

Sec. 431.183. FALSE ADVERTISEMENT OF DRUG OR DEVICE. (a) An

advertisement of a drug or device is false if the advertisement

represents that the drug or device affects:

(1) infectious and parasitic diseases;

(2) neoplasms;

(3) endocrine, nutritional, and metabolic diseases and immunity

disorders;

(4) diseases of blood and blood-forming organs;

(5) mental disorders;

(6) diseases of the nervous system and sense organs;

(7) diseases of the circulatory system;

(8) diseases of the respiratory system;

(9) diseases of the digestive system;

(10) diseases of the genitourinary system;

(11) complications of pregnancy, childbirth, and the puerperium;

(12) diseases of the skin and subcutaneous tissue;

(13) diseases of the musculoskeletal system and connective

tissue;

(14) congenital anomalies;

(15) certain conditions originating in the perinatal period;

(16) symptoms, signs, and ill-defined conditions; or

(17) injury and poisoning.

(b) Subsection (a) does not apply to an advertisement of a drug

or device if the advertisement does not violate Section 431.182

and is disseminated:

(1) to the public for self-medication and is consistent with the

labeling claims permitted by the federal Food and Drug

Administration;

(2) only to members of the medical, dental, and veterinary

professions and appears only in the scientific periodicals of

those professions; or

(3) only for the purpose of public health education by a person

not commercially interested, directly or indirectly, in the sale

of the drug or device.

(c) The board by rule shall authorize the advertisement of a

drug having a curative or therapeutic effect for a disease listed

under Subsection (a) if the board determines that an advance in

medical science has made any type of self-medication safe for the

disease. The board may impose conditions and restrictions on the

advertisement of the drug necessary in the interest of public

health.

(d) This section does not indicate that self-medication for a

disease other than a disease listed under Subsection (a) is safe

or effective.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 160, eff. Sept. 1,

1991.

SUBCHAPTER I. WHOLESALE DISTRIBUTORS

OF NONPRESCRIPTION DRUGS

Sec. 431.201. DEFINITIONS. In this subchapter:

(1) "Nonprescription drug" means any drug that is not a

prescription drug as defined by Section 431.401.

(2) "Place of business" means each location at which a drug for

wholesale distribution is located.

(3) "Wholesale distribution" means distribution to a person

other than a consumer or patient, and includes distribution by a

manufacturer, repackager, own label distributor, broker, jobber,

warehouse, or wholesaler.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

282, Sec. 3(b), eff. March 1, 2006.

Sec. 431.2011. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to the wholesale distribution of nonprescription

drugs.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 3(c), eff. March 1, 2006.

Sec. 431.202. LICENSE REQUIRED. (a) A person may not engage in

wholesale distribution of nonprescription drugs in this state

unless the person holds a wholesale drug distribution license

issued by the department under this subchapter or Subchapter N.

(b) An applicant for a license under this subchapter must submit

an application to the department on the form prescribed by the

department or electronically on the TexasOnline Internet website.

(c) A license issued under this subchapter expires on the second

anniversary of the date of issuance.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 161, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 539, Sec. 5, eff. Sept. 1, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

282, Sec. 3(d), eff. March 1, 2006.

Text of section as repealed by Acts 2005, 79th Leg., R.S., Ch.

282, Sec. 3 effective September 1, 2005

Sec. 431.2021. EXEMPTION FROM LICENSING.

Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch.

28, Sec. 6

(a) A person who engages in wholesale distribution of

prescription drugs in this state for use in humans is exempt from

this subchapter if the person is exempt under:

(1) the Prescription Drug Marketing Act of 1987, as amended (21

U.S.C. Section 353(c)(3)(B));

(2) the regulations adopted by the secretary to administer and

enforce that Act;

(3) the interpretations of that Act set out in the compliance

policy manual of the United States Food and Drug Administration;

or

(4) Section 562.154, Occupations Code.

(b) An exemption from the licensing requirements under this

section does not constitute an exemption from the other

provisions of this Act or the rules adopted by the board to

administer and enforce this Act.

Added by Acts 1991, 72nd Leg., ch. 539, Sec. 6, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 375, Sec. 1, eff. June

2, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

28, Sec. 6, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

282, Sec. 3(k), eff. September 1, 2005.

Sec. 431.203. CONTENTS OF LICENSE STATEMENT. The license

statement must contain:

(1) the name under which the business is conducted;

(2) the address of each place of business that is licensed;

(3) the name and residence address of:

(A) the proprietor, if the business is a proprietorship;

(B) all partners, if the business is a partnership; or

(C) all principals, if the business is an association;

(4) the date and place of incorporation, if the business is a

corporation;

(5) the names and residence addresses of the individuals in an

administrative capacity showing:

(A) the managing proprietor, if the business is a

proprietorship;

(B) the managing partner, if the business is a partnership;

(C) the officers and directors, if the business is a

corporation; or

(D) the persons in a managerial capacity, if the business is an

association; and

(6) the residence address of an individual in charge of each

place of business.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 539, Sec. 7, eff. Sept. 1,

1991.

Sec. 431.2031. EFFECT OF OPERATION IN OTHER JURISDICTIONS;

REPORTS. (a) A person who engages in the wholesale distribution

of drugs outside this state may engage in the wholesale

distribution of drugs in this state if the person holds a license

issued by the department.

(b) The department may accept reports from authorities in other

jurisdictions to determine the extent of compliance with this

chapter and the minimum standards adopted under this chapter.

(c) The department may issue a license to a person who engages

in the wholesale distribution of drugs outside this state to

engage in the wholesale distribution of drugs in this state, if

after an examination of the reports of the person's compliance

history and current compliance record, the department determines

that the person is in compliance with this subchapter and the

board's rules.

(d) The department shall consider each licensing statement filed

by a person who wishes to engage in wholesale distribution of

drugs in this state on an individual basis.

Added by Acts 1991, 72nd Leg., ch. 539, Sec. 8, eff. Sept. 1,

1991.

Sec. 431.204. FEES. (a) The department shall collect fees for:

(1) a license that is filed or renewed;

(2) a license that is amended, including a notification of a

change in the location of a licensed place of business required

under Section 431.206; and

(3) an inspection performed in enforcing this subchapter and

rules adopted under this subchapter.

(b) The executive commissioner of the Health and Human Services

Commission by rule shall set the fees in amounts that allow the

department to recover the biennial expenditures of state funds by

the department in:

(1) reviewing and acting on a license;

(2) amending and renewing a license;

(3) inspecting a licensed facility; and

(4) implementing and enforcing this subchapter, including a rule

or order adopted or a license issued under this subchapter.

(c) Fees collected under this section shall be deposited to the

credit of the food and drug registration fee account of the

general revenue fund and appropriated to the department to carry

out the administration and enforcement of this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 539, Sec. 9, eff. Sept. 1,

1991.

Amended by:

Acts 2005, 79th Leg., Ch.

282, Sec. 3(e), eff. March 1, 2006.

Sec. 431.206. CHANGE OF LOCATION OF PLACE OF BUSINESS. (a) Not

fewer than 30 days in advance of the change, the licensee shall

notify the department in writing of the licensee's intent to

change the location of a licensed place of business.

(b) The notice shall include the address of the new location,

and the name and residence address of the individual in charge of

the business at the new location.

(c) Not more than 10 days after the completion of the change of

location, the licensee shall notify the department in writing to

confirm the completion of the change of location and provide

verification of the information previously provided or correct

and confirm any information that has changed since providing the

notice of intent.

(d) The notice and confirmation required by this section are

deemed adequate if the licensee sends the notices by certified

mail, return receipt requested, to the central office of the

department or submits them electronically through the TexasOnline

Internet website.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 539, Sec. 9, eff. Sept. 1,

1991.

Amended by:

Acts 2005, 79th Leg., Ch.

282, Sec. 3(f), eff. March 1, 2006.

Sec. 431.207. REFUSAL TO LICENSE; SUSPENSION OR REVOCATION OF

LICENSE. (a) The commissioner of state health services may

refuse an application for a license or may suspend or revoke a

license if the applicant or licensee:

(1) has been convicted of a felony or misdemeanor that involves

moral turpitude;

(2) is an association, partnership, or corporation and the

managing officer has been convicted of a felony or misdemeanor

that involves moral turpitude;

(3) has been convicted in a state or federal court of the

illegal use, sale, or transportation of intoxicating liquors,

narcotic drugs, barbiturates, amphetamines, desoxyephedrine,

their compounds or derivatives, or any other dangerous or

habit-forming drugs;

(4) is an association, partnership, or corporation and the

managing officer has been convicted in a state or federal court

of the illegal use, sale, or transportation of intoxicating

liquors, narcotic drugs, barbiturates, amphetamines,

desoxyephedrine, their compounds or derivatives, or any other

dangerous or habit-forming drugs;

(5) has not complied with this chapter or the rules implementing

this chapter;

(6) has violated Section 431.021(l)(3), relating to the

counterfeiting of a drug or the sale or holding for sale of a

counterfeit drug;

(7) has violated Chapter 481 or 483;

(8) has violated the rules of the director of the Department of

Public Safety, including being responsible for a significant

discrepancy in the records that state law requires the applicant

or licensee to maintain; or

(9) fails to complete a license application or submits an

application that contains false, misleading, or incorrect

information or contains information that cannot be verified by

the department.

(b) The executive commissioner of the Health and Human Services

Commission by rule shall establish minimum standards required for

the issuance or renewal of a license under this subchapter.

(c) The refusal to license an applicant or the suspension or

revocation of a license by the department and the appeal from

that action are governed by the procedures for a contested case

hearing under Chapter 2001, Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 539, Sec. 9, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

282, Sec. 3(f), eff. March 1, 2006.

Sec. 431.208. REPORTING OF PURCHASE PRICE. (a) On the

department's request, a person who engages in the wholesale

distribution of drugs in this state shall file with the

department information showing the actual price at which the

wholesale distributor sells a particular drug to a retail

pharmacy.

(b) The department shall adopt rules to implement this section.

(c) The department and the attorney general may investigate the

distributor to determine the accuracy of the information provided

under Subsection (a). The attorney general may take action to

enforce this section.

(d) Repealed by Acts 2005, 79th Leg., Ch. 349, Sec. 29, eff.

September 1, 2007.

Added by Acts 2001, 77th Leg., ch. 1003, Sec. 3, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

349, Sec. 29, eff. September 1, 2007.

SUBCHAPTER J. FOOD MANUFACTURERS, FOOD WHOLESALERS, AND WAREHOUSE

OPERATORS

Sec. 431.221. DEFINITIONS. In this subchapter:

(1) "Place of business" means:

(A) each location where:

(i) a person manufactures food; or

(ii) food for wholesale is distributed; or

(B) a warehouse where food is stored.

(2) "Food manufacturer" means a person who combines, purifies,

processes, or packages food for sale through a wholesale outlet.

The term also includes a retail outlet that packages or labels

food before sale and a person that represents itself as

responsible for the purity and proper labeling of an article of

food by labeling the food with the person's name and address. The

term does not include a restaurant that provides food for

immediate human consumption to a political subdivision or to a

licensed nonprofit organization if the restaurant would not

otherwise be considered a food manufacturer under this

subdivision.

(3) "Food wholesaler" means a person who distributes food for

resale, either through a retail outlet owned by that person or

through sales to another person. The term "food wholesaler" shall

not include:

(A) a commissary which distributes food primarily intended for

immediate consumption on the premises of a retail outlet under

common ownership;

(B) an establishment engaged solely in the distribution of

nonalcoholic beverages in sealed containers; or

(C) a restaurant that provides food for immediate human

consumption to a political subdivision or to a licensed nonprofit

organization if the restaurant would not otherwise be considered

a food wholesaler under this subdivision.

(4) Deleted by Acts 1997, 75th Leg., ch. 629, Sec. 2, eff. Sept.

1, 1997

(5) "Direct seller" means an individual:

(A) who is not affiliated with a permanent retail establishment

and who engages in the business of:

(i) in-person sales of prepackaged nonperishable foods,

including dietary supplements, to a buyer on a buy-sell basis, a

deposit-commission basis, or a similar basis for resale in a

home; or

(ii) sales of prepackaged nonperishable foods, including dietary

supplements, in a home;

(B) who receives substantially all remuneration for a service,

whether in cash or other form of payment, which is directly

related to sales or other output, including the performance of

the service, and not to the number of hours worked; and

(C) who performs services under a written contract between the

individual and the person for whom the service is performed, and

the contract provides that the individual is not treated as an

employee with respect to federal tax purposes.

(6) "Licensed nonprofit organization" means an organization that

is licensed under any statutory authority of the State of Texas

and is exempt from federal income taxation under Section 501(a),

Internal Revenue Code of 1986, and its subsequent amendments, as

an organization described in Section 501(c)(3) of that code.

(7) "Warehouse operator" means a person that operates a

warehouse where food is stored.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 713, Sec. 1, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 348, Sec. 1, eff. Aug. 28, 1995;

Acts 1995, 74th Leg., ch. 1047, Sec. 1, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 629, Sec. 2, eff. Sept. 1, 1997; Acts 1997,

75th Leg., ch. 1378, Sec. 1, eff. Sept. 1, 1997; Acts 2003, 78th

Leg., ch. 334, Sec. 1, eff. June 18, 2003; Acts 2003, 78th Leg.,

ch. 383, Sec. 5, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 23.001(51), eff. September 1, 2005.

Sec. 431.2211. APPLICATION OF SUBCHAPTER. (a) A person is not

required to hold a license under this subchapter if the person

is:

(1) a person, firm, or corporation that only harvests, packages,

washes, or ships raw fruits or vegetables;

(2) an individual who only sells prepackaged nonperishable

foods, including dietary supplements, from a private home as a

direct seller;

(3) a person who holds a license under Chapter 432 and who only

engages in conduct within the scope of that license; or

(4) a restaurant that provides food for immediate human

consumption to a political subdivision or to a licensed nonprofit

organization if the restaurant would not otherwise be required to

hold a license under this subchapter.

(a-1) A person is not required to hold a license under this

subchapter if the person holds a license under Chapter 440 and is

engaging in conduct within the scope of that license.

(a-2) A person is not required to hold a license under this

subchapter if the person holds a permit under Chapter 435 related

to the processing, producing, bottling, receiving, transferring,

or transporting of Grade A milk or milk products and is engaging

in conduct within the scope of that permit.

(b) An exemption from the licensing requirements prescribed by

this subchapter does not exempt the person from other provisions

prescribed by this subchapter or from rules adopted by the board

to administer and enforce those provisions.

(c) This subchapter does not apply to the distribution of

beverages in sealed containers by holders of licenses or permits

issued under Chapter 19, 20, 21, 23, 64, or 65, Alcoholic

Beverage Code. The provisions of the Alcoholic Beverage Code

prevail to the extent of any conflict with this chapter.

(d) A food wholesaler is not required to obtain a license under

this subchapter for a place of business if all of the food

distributed from that place of business will be stored in a

warehouse licensed under this subchapter.

(e) A food wholesaler that is not required to obtain a license

for a place of business under Subsection (d) shall register that

place of business with the department. The department shall adopt

rules for the registration of food wholesalers under this

section.

Amended by Acts 1993, 73rd Leg., ch. 713, Sec. 1, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 348, Sec. 2, eff. Aug. 28, 1995;

Acts 1997, 75th Leg., ch. 629, Sec. 3, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1378, Sec. 2, eff. Sept. 1, 1997; Acts 2001,

77th Leg., ch. 262, Sec. 3, eff. Sept. 1, 2001; Acts 2003, 78th

Leg., ch. 112, Sec. 2, eff. Sept. 1, 2003; Acts 2003, 78th Leg.,

ch. 334, Sec. 2, eff. June 18, 2003; Acts 2003, 78th Leg., ch.

383, Sec. 6, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 757,

Sec. 2, eff. Sept. 1, 2003.

Sec. 431.222. LICENSE REQUIRED; LICENSING FEES. (a) Except as

provided by Section 431.2211, a food manufacturer, food

wholesaler, or warehouse operator in this state must apply for

and obtain from the department each year a license for each place

of business that the food manufacturer, food wholesaler, or

warehouse operator operates in this state. The food manufacturer,

food wholesaler, or warehouse operator must pay a licensing fee

for each establishment.

(b) The department shall require a food manufacturer that

distributes only food manufactured by that firm to obtain only a

license as a food manufacturer. A person that does not

manufacture food and serves only as a food wholesaler must obtain

only a food wholesaler's license. A person that distributes both

its own manufactured food and food it does not manufacture must

obtain only a food manufacturer's license. A warehouse operator

who also distributes food is required to obtain only a warehouse

operator license.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 162, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 713, Sec. 1, eff. Sept. 1, 1993;

Acts 2003, 78th Leg., ch. 383, Sec. 7, eff. Sept. 1, 2003.

Sec. 431.223. CONTENTS OF LICENSE APPLICATION. (a) The person

applying for a license under this subchapter must provide, at a

minimum, the following information in a license application:

(1) the name under which the food manufacturer, wholesale

distributor, or warehouse operator conducts business;

(2) the address of each place of business in this state that is

licensed;

(3) if the food manufacturer, wholesale distributor, or

warehouse operator is an individual, a partnership, or an

association, the name or names of:

(A) the proprietor, if the business is a sole proprietorship;

(B) all partners, if the business is a partnership; or

(C) all principals, if the business is an association;

(4) if the food manufacturer, wholesale distributor, or

wholesale operator is a corporation, the date and place of

incorporation and the name and address of its registered agent in

this state;

(5) the names and residences of the individuals in an

administrative capacity, showing:

(A) the managing proprietor, if the business is a sole

proprietorship;

(B) the managing partner, if the business is a partnership;

(C) the officers and directors, if the business is a

corporation; or

(D) the persons in a managerial capacity, if the business is an

association; and

(6) the residence address of a person in charge of each place of

business.

(b) The license application must be signed, verified, and filed

on a form furnished by the department according to the rules

adopted by the board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 713, Sec. 1, eff. Sept. 1,

1993; Acts 2003, 78th Leg., ch. 383, Sec. 8, eff. Sept. 1, 2003.

Sec. 431.224. FEES. (a) The board shall collect fees for:

(1) a license that is filed or renewed;

(2) a license that is amended, including a notification of a

change in the location of a licensed place of business required

under Section 431.2251; and

(3) an inspection performed to enforce this subchapter and rules

adopted under this subchapter.

(b) The board may charge annual fees.

(c) The board by rule shall set the fees in amounts that allow

the department to recover at least 50 percent of the annual

expenditures of state funds by the department in:

(1) reviewing and acting on a license;

(2) amending and renewing a license;

(3) inspecting a licensed facility; and

(4) implementing and enforcing this subchapter, including a rule

or order adopted or a license issued under this subchapter.

(d) The department shall use not less than one-half of license

fees collected for inspecting a licensed place of business or

enforcing this subchapter, and the remainder for the

administration of this subchapter.

(e) All license fees received by the department under this

subchapter shall be deposited in the state treasury to the credit

of the food and drug license fee fund.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 163, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 713, Sec. 1, eff. Sept. 1, 1993.

Sec. 431.2245. PROCESSING OF LICENSING FEES. (a) The

commissioner shall establish a system for processing licensing

fees under this chapter, including vended water facility

licensing fees.

(b) Under the fee processing system, the maximum time for

processing a fee payment made by a negotiable instrument may not

exceed 48 hours, beginning at the time that the negotiable

instrument is first received by the department and ending at the

time that the fee payment is submitted for deposit by the

department to the treasury division of the office of the

comptroller.

(c) The comptroller shall cooperate with the commissioner in

developing the fee processing system.

Added by Acts 1999, 76th Leg., ch. 697, Sec. 1, eff. Aug. 30,

1999.

Sec. 431.225. EXPIRATION DATE. (a) The board by rule may

provide that licenses expire on different dates during the year.

(b) For the year in which the license expiration date is

changed, license fees payable on or before September 1 shall be

prorated so that each license holder pays only that portion of

the license fee allocable to the number of months during which

the license is valid. On renewal of the license on the new

expiration date, the total license renewal fee is payable.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 164, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 713, Sec. 1, eff. Sept. 1, 1993.

Sec. 431.2251. CHANGE IN LOCATION OF PLACE OF BUSINESS. Not

later than the 31st day before the date of the change, the

license holder shall notify in writing the commissioner or the

commissioner's designee of the license holder's intent to change

the location of a licensed place of business. The notice shall

include the address of the new location and the name and

residence address of the individual in charge of the place of

business. Not later than the 10th day after the completion of the

change of location, the license holder shall forward to the

commissioner or the commissioner's designee the name and

residence address of the individual in charge of the new place of

business. Notice is considered adequate if the license holder

provides the intent and verification notices to the commissioner

or the commissioner's designee by certified mail, return receipt

requested, mailed to the central office of the department.

Added by Acts 1993, 73rd Leg., ch. 713, Sec. 1, eff. Sept. 1,

1993.

Sec. 431.226. REFUSAL TO GRANT LICENSE; SUSPENSION OR REVOCATION

OF LICENSE. (a) The commissioner may refuse an application for

a license or may suspend or revoke a license.

(b) The board by rule shall establish minimum standards for

granting and maintaining a license.

(c) The refusal or the suspension or revocation of a license by

the commissioner and the appeal from that action are governed by

the procedures for a contested case hearing under Chapter 2001,

Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 713, Sec. 1, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1,

1995.

SUBCHAPTER K. GENERAL ADMINISTRATIVE PROVISIONS AND RULEMAKING

AUTHORITY

Sec. 431.241. RULEMAKING AUTHORITY. (a) The board may adopt

rules for the efficient enforcement of this chapter.

(b) The board may conform its rules, if practicable, with

regulations adopted under the federal Act.

(c) The enumeration of specific federal laws and regulations in

Sections 431.244 and 431.245 does not limit the general authority

granted to the board in Subsection (b) to conform its rules to

those adopted under the federal Act.

(d) The board may adopt the federal regulations issued by the

secretary pursuant to the Prescription Drug Marketing Act of 1987

(21 U.S.C. Sections 331, 333, 353, and 381), as necessary or

desirable so that the state wholesale drug distributor licensing

program in Subchapter I of this chapter may achieve compliance

with that Act.

(e) The board and the Texas Department of Human Services shall

not establish a drug formulary that restricts by any prior or

retroactive approval process a physician's ability to treat a

patient with a prescription drug that has been approved and

designated as safe and effective by the United States Food and

Drug Administration, in compliance with federal law and subject

to review by the Texas Department of Human Services, Vendor Drug

Advisory Subcommittee.

(f) Nothing in this section shall effect a prior approval

program in operation on the effective date of this section nor

shall any portion of this chapter prohibit a prior approval

process on any federally exempted products.

(g) The department may assess a fee for the issuance of a

certificate of free sale and another certification issued under

this chapter. The board by rule shall set each fee in an amount

sufficient to recover the cost to the department of issuing the

particular certificate.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 539, Sec. 11, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 675, Sec. 7, eff. Sept. 1, 1993.

Sec. 431.242. CONTESTED CASE HEARINGS AND APPEALS. A hearing

under this chapter or an appeal from a final administrative

decision shall be conducted under Chapter 2001, Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995.

Sec. 431.243. PERSONS TO CONDUCT HEARINGS. The commissioner or

an officer, agent, or employee designated by the commissioner

shall conduct a hearing authorized or required under this

chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 431.244. FEDERAL REGULATIONS ADOPTED AS STATE RULES. (a)

A regulation adopted by the secretary under the federal Act

concerning pesticide chemicals, food additives, color additives,

special dietary use, processed low acid food, acidified food,

infant formula, bottled water, or vended bottled water is a rule

for the purposes of this chapter, unless the board modifies or

rejects the rule.

(b) A regulation adopted under the Fair Packaging and Labeling

Act (15 U.S.C. 1451 et seq.) is a rule for the purposes of this

chapter, unless the board modifies or rejects the rule. The board

may not adopt a rule that conflicts with the labeling

requirements for the net quantity of contents required under

Section 4 of the Fair Packaging and Labeling Act (15 U.S.C. 1453)

and the regulations adopted under that Act.

(c) A regulation adopted by the secretary under Sections 403(b)

through (i) of the federal Act is a rule for the purposes of this

chapter unless the board modifies or rejects the rule. The board

may not adopt a rule that conflicts with the limitations provided

by Sections 403(q) and (r) of the federal Act.

(d) A federal regulation that this section provides as a rule

for the purposes of this chapter is effective:

(1) on the date that the regulation becomes effective as a

federal regulation; and

(2) whether or not the department has fulfilled the rulemaking

provisions of Chapter 2001, Government Code.

(e) If the board modifies or rejects a federal regulation, the

board shall comply with the rulemaking provisions of Chapter

2001, Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 539, Sec. 12, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 459, Sec. 6, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995.

Sec. 431.245. DEFINITION OR STANDARD OF IDENTITY, QUALITY, OR

FILL OF CONTAINER. (a) A definition or standard of identity,

quality, or fill of container of the federal Act is a definition

or standard of identity, quality, or fill of container in this

chapter, except as modified by board rules.

(b) The board by rule may establish definitions and standards of

identity, quality, and fill of container for a food if:

(1) a federal regulation does not apply to the food; and

(2) the board determines that adopting the rules will promote

honest and fair dealing in the interest of consumers.

(c) A temporary permit granted for interstate shipment of an

experimental pack of food that varies from the requirements of

federal definitions and standards of identity is automatically

effective in this state under the conditions of the permit.

(d) The commissioner may issue additional permits if the

commissioner determines that:

(1) it is necessary for the completion of an otherwise adequate

investigation; and

(2) the interests of consumers are safeguarded.

(e) A permit issued under Subsection (d) is subject to the terms

and conditions of board rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 431.246. REMOVAL OF ADULTERATED ITEM FROM STORES. The

board shall adopt rules that provide a system for removing

adulterated items from the shelves of a grocery store or other

retail establishment selling those items.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 431.247. DELEGATION OF POWERS OR DUTIES. (a) The board by

rule may delegate a power or duty imposed on the commissioner by

this chapter to a designee of the board, including the power or

duty to issue an emergency rule, an emergency manufacturing

permit, or an order or to render a final administrative decision.

(b) A health authority may, unless otherwise restricted by law,

delegate a power or duty imposed on the health authority by this

chapter to an employee of the local health department, the local

health unit, or the public health district in which the health

authority serves.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 431.2471. TEXAS DEPARTMENT OF HEALTH PEACE OFFICERS. (a)

The department may employ a peace officer to administer and

enforce this chapter.

(b) The department may not employ a peace officer under this

section unless:

(1) the employee will enforce the food and drug portions of this

chapter;

(2) the Commission on Law Enforcement Officer Standards and

Education certifies the employee as qualified to be a peace

officer;

(3) the commissioner recommends the employee to the department

as being qualified to enforce the food and drug laws within the

jurisdiction of the department; and

(4) the employee also serves simultaneously as the director of

the food and drugs division of the department.

(c) A person employed as a peace officer under this section has

the powers, privileges, and immunities of a peace officer while

carrying out the employee's duties under this chapter.

Added by Acts 1993, 73rd Leg., ch. 339, Sec. 1, eff. Sept. 1,

1993.

Sec. 431.248. MEMORANDUM OF UNDERSTANDING WITH DEPARTMENT OF

AGRICULTURE. (a) The department and the Department of

Agriculture shall execute a memorandum of understanding that:

(1) requires each agency to disclose to the other agency any

positive results of testing conducted by the agency for

pesticides in food; and

(2) specifies how each agency will assist the other in

performing its duties regarding pesticides in food.

(b) The department and the Department of Agriculture shall adopt

the memorandum of understanding as a rule.

(c) The department and the Department of Agriculture shall

request the federal Food and Drug Administration to join in

execution of the memorandum of understanding.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 431.249. DISSEMINATION OF INFORMATION. (a) The

commissioner may publish reports summarizing the judgments,

decrees, and court orders rendered under this chapter, including

the nature and disposition of the charge.

(b) The commissioner may disseminate information regarding a

food, drug, device, or cosmetic in a situation that the

commissioner determines to involve imminent danger to health or

gross deception of consumers.

(c) This section does not prohibit the commissioner from

collecting, reporting, and illustrating the results of an

investigation by the commissioner.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER L. DEVICE DISTRIBUTORS AND MANUFACTURERS

Sec. 431.271. DEFINITIONS. In this subchapter:

(1) "Distributor" means a person who furthers the marketing of a

finished domestic or imported device from the original place of

manufacture to the person who makes final delivery or sale to the

ultimate consumer or user. The term includes an importer or an

own-label distributor. The term does not include a person who

repackages a finished device or who otherwise changes the

container, wrapper, or labelling of the finished device or the

finished device package.

(2) "Finished device" means a device, or any accessory to a

device, that is suitable for use, without regard to whether it is

packaged or labelled for commercial distribution.

(3) "Importer" means any person who initially distributes a

device imported into the United States.

(4) "Manufacturer" means a person who manufactures, fabricates,

assembles, or processes a finished device. The term includes a

person who repackages or relabels a finished device. The term

does not include a person who only distributes a finished device.

(5) "Place of business" means each location at which a finished

device is manufactured or held for distribution.

Added by Acts 1993, 73rd Leg., ch. 440, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1047, Sec. 2, eff.

Sept. 1, 1995.

Sec. 431.272. LICENSE REQUIRED; MINIMUM STANDARDS. (a) Except

as provided by Section 431.273, a person may not operate as a

distributor or manufacturer of devices in this state unless the

person has a license from the commissioner for each place of

business.

(b) A distributor or manufacturer of devices in this state must

comply with the minimum requirements specified in the federal Act

and in this chapter.

Added by Acts 1993, 73rd Leg., ch. 440, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1047, Sec. 2, eff.

Sept. 1, 1995.

Sec. 431.273. EXEMPTION FROM LICENSING. (a) A person is exempt

from licensing under this subchapter if the person engages only

in the following types of device distribution:

(1) intracompany sales;

(2) distribution from a place of business located outside of

this state; or

(3) the sale, purchase, or trade of a distressed or

reconditioned device by a salvage broker or a salvage operator

licensed under Chapter 432 (Texas Food, Drug, Device, and

Cosmetic Salvage Act).

(b) An exemption from the licensing requirements under this

section does not constitute an exemption from the other

provisions of this chapter or the rules adopted by the board to

administer and enforce this chapter.

Added by Acts 1993, 73rd Leg., ch. 440, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1047, Sec. 3, eff.

Sept. 1, 1995.

Sec. 431.274. LICENSE APPLICATION. (a) A person applying for a

license under this subchapter shall provide, at a minimum, the

following information on a license application form furnished by

the commissioner:

(1) the name under which the business is conducted;

(2) the address of each place of business that is licensed;

(3) the name and residence address of:

(A) the proprietor, if the business is a proprietorship;

(B) all partners, if the business is a partnership; or

(C) all principals, if the business is an association;

(4) the date and place of incorporation if the business is a

corporation;

(5) the names and residence addresses of the individuals in an

administrative capacity showing:

(A) the managing proprietor, if the business is a

proprietorship;

(B) the managing partner, if the business is a partnership;

(C) the officers and directors, if the business is a

corporation; or

(D) the persons in a managerial capacity, if the business is an

association; and

(6) the residence address of an individual in charge of each

place of business.

(b) The license application must be signed, verified, and

completed in a manner described in the rules adopted by the

board.

(c) A person applying for a license under this subchapter must

pay a licensing fee for each place of business.

Added by Acts 1993, 73rd Leg., ch. 440, Sec. 3, eff. Sept. 1,

1993.

Sec. 431.275. ADVISORY COMMITTEE. (a) The board shall appoint

a committee to:

(1) advise the board in the development of standards and

procedures relating to the licensing of distributors and

manufacturers of devices under this subchapter;

(2) make recommendations to the board relating to the content of

the rules adopted to implement this subchapter; and

(3) perform any other functions requested by the board in

implementing and administering this subchapter.

(b) The advisory committee is composed of:

(1) one person representing a distributor of devices;

(2) two persons representing manufacturers of devices; and

(3) two public members.

(c) A person is not eligible for appointment as a public member

if the person or the person's spouse:

(1) is licensed by an occupational regulatory agency in the

health care field;

(2) is employed by a manufacturer or distributor of devices, by

a health care facility, corporation, or agency, or by a

corporation authorized to underwrite health care insurance;

(3) governs or administers a manufacturer or distributor of

devices or a health care facility, corporation, or agency;

(4) has a financial interest, other than a consumer's interest,

in a manufacturer or distributor of devices or a health care

facility, corporation, or agency; or

(5) would qualify for appointment under Subsection (b)(1) or

(2).

(d) The advisory committee members serve staggered three-year

terms.

(e) A vacancy on the advisory committee is filled by the board

in the same manner as other appointments to the advisory

committee.

(f) A member of the advisory committee is not entitled to

compensation, but is entitled to reimbursement of the member's

travel expenses as provided in the General Appropriations Act for

state employees.

(g) The advisory committee may elect a chair, vice chair, and

secretary from among its members and may adopt rules for the

conduct of its own activities.

(h) The advisory committee will have an opportunity to review

and comment on the board's rules to carry out this subchapter

before the rules are proposed.

Added by Acts 1993, 73rd Leg., ch. 440, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 1047, Sec. 4, eff.

Sept. 1, 1995.

Sec. 431.276. FEES. (a) The department shall collect fees for:

(1) a license that is filed or renewed;

(2) a license that is amended, including notification of a

change of location of a licensed place of business required under

Section 431.278, a change of the name of an association or

corporation, or a change in the ownership of the licensee; and

(3) an inspection performed to enforce this subchapter and rules

adopted under this subchapter.

(b) The board may charge annual fees.

(c) The board by rule shall set the fees in amounts that allow

the department to recover at least 50 percent of the annual

expenditures of state funds by the department in:

(1) reviewing and acting on a license or renewal license;

(2) amending a license;

(3) inspecting a licensed facility; and

(4) implementing and enforcing this subchapter, including a rule

or order adopted or a license issued under this subchapter.

(d) At least half of the licensing fees collected shall be used

to inspect an applicant or licensed place of business.

(e) Fees collected under this section shall be deposited to the

credit of the food and drug registration fee account of the

general revenue fund and may be appropriated to the department

only to carry out this chapter.

Added by Acts 1993, 73rd Leg., ch. 440, Sec. 3, eff. Sept. 1,

1993.

Sec. 431.277. LICENSE EXPIRATION. (a) The board by rule may

provide that licenses expire on different dates during the year.

(b) If the board changes a license expiration date, the board

shall prorate the license fee payable on or before September 1 so

that the licensee is required to pay only that portion of the fee

that is allocable to the number of months during which the

license is valid.

(c) The total renewal license fee is payable when the license is

renewed on the new expiration date.

Added by Acts 1993, 73rd Leg., ch. 440, Sec. 3, eff. Sept. 1,

1993.

Sec. 431.278. CHANGE OF LOCATION OF PLACE OF BUSINESS. (a) Not

fewer than 30 days in advance of the change, the licensee shall

notify the commissioner or the commissioner's designee in writing

of the licensee's intent to change the location of a licensed

place of business. The notice shall include the address of the

new location and the name and residence address of the individual

in charge of the business at the new location.

(b) Not later than the 10th day after the date of completion of

the change of location, the licensee shall notify the

commissioner or the commissioner's designee in writing to verify

the change of location, the address of the new location, and the

name and residence address of the individual in charge of the

business at the new address.

(c) Notice is adequate if the licensee provides the intent and

verification notices to the commissioner or the commissioner's

designee by certified mail, return receipt requested, mailed to

the central office of the department.

Added by Acts 1993, 73rd Leg., ch. 440, Sec. 3, eff. Sept. 1,

1993.

Sec. 431.279. REFUSAL TO LICENSE; SUSPENSION OR REVOCATION OF

LICENSE. (a) The commissioner may refuse an application or may

suspend or revoke a license if the applicant or licensee:

(1) has been convicted of a felony or misdemeanor that involves

moral turpitude;

(2) is an association, partnership, or corporation and the

managing officer has been convicted of a felony or misdemeanor

that involves moral turpitude;

(3) has been convicted in a state or federal court of the

illegal use, sale, or transportation of intoxicating liquors,

narcotic drugs, barbiturates, amphetamines, desoxyephedrine,

their compounds or derivatives, or any other dangerous or

habit-forming drugs;

(4) is an association, partnership, or corporation and the

managing officer has been convicted in a state or federal court

of the illegal use, sale, or transportation of intoxicating

liquors, narcotic drugs, barbiturates, amphetamines,

desoxyephedrine, their compounds or derivatives, or any other

dangerous or habit-forming drugs; or

(5) has not complied with this chapter or the board's rules

implementing this chapter.

(b) The commissioner may refuse an application for a license or

may suspend or revoke a license if the commissioner determines

from evidence presented during a hearing that the applicant or

licensee:

(1) has violated Section 431.021(l)(3), relating to the

counterfeiting of a drug or the sale or holding for sale of a

counterfeit drug;

(2) has violated Chapter 481 (Texas Controlled Substances Act)

or 483 (Dangerous Drugs); or

(3) has violated the rules of the director of the Department of

Public Safety, including being responsible for a significant

discrepancy in the records that state law requires the applicant

or licensee to maintain.

(c) The refusal to license an applicant or the suspension or

revocation of a license by the commissioner and the appeal from

that action are governed by the board's formal hearing procedures

and the procedures for a contested case hearing under Chapter

2001, Government Code.

Added by Acts 1993, 73rd Leg., ch. 440, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.

SUBCHAPTER M. DRUG DONATION PROGRAM

Sec. 431.321. DEFINITIONS. (a) "Charitable medical clinic"

means a clinic, including a licensed pharmacy that is a community

pharmaceutical access program provider, that provides medical

care or drugs without charge or for a substantially reduced

charge, complies with the insurance requirements of Chapter 84,

Civil Practice and Remedies Code, and is exempt from federal

income tax under Section 501(a) of the Internal Revenue Code of

1986 by being listed as an exempt organization in Section

501(c)(3) or 501(c)(4) of the code and is operated exclusively

for the promotion of social welfare by being primarily engaged in

promoting the common good and general welfare of the people in a

community.

(b) "Seller" means a person, other than a charitable drug donor,

as defined in Chapter 82, Civil Practice and Remedies Code.

(c) "Manufacturer" means a person, other than a charitable drug

donor, as defined in Chapter 82, Civil Practice and Remedies

Code.

(d) "Charitable drug donor" means a licensed convalescent or

nursing home or related institution, licensed hospice, hospital,

physician, pharmacy, or a pharmaceutical seller or manufacturer

that donates drugs pursuant to a qualified patient assistance

program, that donates drugs to a charitable medical clinic.

(d-1) In this subchapter, "community pharmaceutical access

program" means a program offered by a licensed pharmacy under

which the pharmacy assists financially disadvantaged persons to

access prescription drugs at no charge or at a substantially

reduced charge.

(e) In this subchapter, "patient assistance program" means a

qualified program offered by a pharmaceutical manufacturer under

which the manufacturer provides drugs to financially

disadvantaged persons at no charge or at a substantially reduced

cost. The term does not include the provision of a drug as part

of a clinical trial.

Added by Acts 2001, 77th Leg., ch. 1138, Sec. 1, eff. Jan. 1,

2002.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

820, Sec. 2, eff. June 15, 2007.

Sec. 431.322. DONATION OF UNUSED DRUGS TO CHARITABLE MEDICAL

CLINIC. (a) A charitable drug donor may donate certain unused

prescription drugs to a charitable medical clinic, and a

charitable clinic may accept, dispense, or administer the donated

drugs in accordance with this subchapter.

(b) A seller or manufacturer of a drug may not donate drugs to a

charitable medical clinic except pursuant to a qualified patient

assistance program. A seller or manufacturer of a drug that

donates drugs through a qualified patient assistance program

shall be considered a charitable drug donor.

(c) The charitable drug donor shall use appropriate safeguards

established by the board to ensure that the drugs are not

compromised or illegally diverted while being stored or

transported to the charitable medical clinic.

(d) The charitable medical clinic may not accept the donated

drugs unless:

(1) the charitable drug donor certifies that the drugs have been

properly stored while in the possession of the donor or of the

person for whom the drugs were originally dispensed;

(2) the charitable drug donor provides the clinic with a

verifiable address and telephone number; and

(3) the person transferring possession of the drugs presents the

charitable medical clinic with photographic identification.

Added by Acts 2001, 77th Leg., ch. 1138, Sec. 1, eff. Jan. 1,

2002.

Sec. 431.323. CIRCUMSTANCES UNDER WHICH DONATED DRUGS MAY BE

ACCEPTED AND DISPENSED. (a) A charitable medical clinic may

accept and dispense or administer donated drugs only in

accordance with this subchapter.

(b) The donated drugs must be drugs that require a prescription.

A donated drug may not be a controlled substance under Chapter

481.

(c) The donated drugs must be approved by the federal Food and

Drug Administration and:

(1) be sealed in the manufacturer's unopened original

tamper-evident packaging and either:

(A) individually packaged; or

(B) packaged in unit-dose packaging;

(2) be oral or parenteral medication in sealed single-dose

containers approved by the federal Food and Drug Administration;

(3) be topical or inhalant drugs in sealed units-of-use

containers approved by the federal Food and Drug Administration;

or

(4) be parenteral medication in sealed multiple-dose containers

approved by the federal Food and Drug Administration from which

no doses have been withdrawn; and

(5) must not be the subject of a mandatory recall by a state or

federal agency or a voluntary recall by a drug seller or

manufacturer.

(d) The charitable medical clinic may dispense or administer the

donated drugs only:

(1) before the expiration date or within the recommended shelf

life of the donated drugs, as applicable; and

(2) after a licensed pharmacist has determined that the drugs

are of an acceptable integrity.

(e) The donated drugs may be accepted and dispensed or

administered by the charitable medical clinic only in accordance

with rules adopted by the department.

Added by Acts 2001, 77th Leg., ch. 1138, Sec. 1, eff. Jan. 1,

2002.

Sec. 431.324. RULES. The department shall adopt rules to

implement this subchapter that are designed to protect the public

health and safety.

Added by Acts 2001, 77th Leg., ch. 1138, Sec. 1, eff. Jan. 1,

2002.

Sec. 431.325. LIMITATION ON LIABILITY. (a) Charitable drug

donors, charitable medical clinics, and their employees are not

liable for harm caused by the accepting, dispensing, or

administering of drugs donated in strict compliance with this

subchapter unless the harm is caused by:

(i) willful or wanton acts of negligence;

(ii) conscious indifference or reckless disregard for the safety

of others; or

(iii) intentional conduct.

(b) This section does not limit, or in any way affect or

diminish, the liability of a drug seller or manufacturer pursuant

to Chapter 82, Civil Practice and Remedies Code.

(c) This section shall not apply where harm results from the

failure to fully and completely comply with the requirements of

this subchapter.

(d) This section shall not apply to a charitable medical clinic

that fails to comply with the insurance provisions of Chapter 84,

Civil Practice and Remedies Code.

Added by Acts 2001, 77th Leg., ch. 1138, Sec. 1, eff. Jan. 1,

2002.

SUBCHAPTER N. WHOLESALE DISTRIBUTORS OF PRESCRIPTION DRUGS

Sec. 431.401. DEFINITIONS. In this subchapter:

(1) "Authentication" means to affirmatively verify before any

wholesale distribution of a prescription drug occurs that each

transaction listed on the pedigree for the drug has occurred.

(2) "Authorized distributor of record" means a distributor with

whom a manufacturer has established an ongoing relationship to

distribute the manufacturer's products in accordance with Section

431.4011.

(3) "Pharmacy warehouse" means a location for which a person

holds a wholesale drug distribution license under this

subchapter, that serves as a central warehouse for drugs or

devices, and from which intracompany sales or transfers of drugs

or devices are made to a group of pharmacies under common

ownership and control.

(3-a) "Co-licensed product partner" means one of two or more

parties that have the right to engage in the manufacturing or

marketing of a prescription drug consistent with the United

States Food and Drug Administration's regulations and guidances

implementing the Prescription Drug Marketing Act of 1987 (Pub. L.

No. 100-293).

(3-b) "Drop shipment" means the sale of a prescription drug to a

wholesale distributor by the manufacturer of the prescription

drug, or by the manufacturer's co-licensed product partner,

third-party logistics provider, or exclusive distributor, in

which:

(A) the wholesale distributor takes title but not physical

possession of the prescription drug;

(B) the wholesale distributor invoices the pharmacy, pharmacy

warehouse, or other person authorized by law to dispense or

administer the drug to a patient; and

(C) the pharmacy, pharmacy warehouse, or other authorized person

receives delivery of the prescription drug directly from the

manufacturer or the manufacturer's third-party logistics provider

or exclusive distributor.

(4) "Logistics provider" means a person that receives

prescription drugs only from the original manufacturer, delivers

the prescription drugs at the direction of that manufacturer, and

does not purchase, sell, trade, or take title to any prescription

drug.

(4-a) "Manufacturer" means a person licensed or approved by the

United States Food and Drug Administration to engage in the

manufacture of drugs or devices, consistent with the federal

agency's definition of "manufacturer" under the agency's

regulations and guidances implementing the Prescription Drug

Marketing Act of 1987 (Pub. L. No. 100-293). The term does not

include a pharmacist engaged in compounding that is done within

the practice of pharmacy and pursuant to a prescription drug

order or initiative from a practitioner for a patient or

prepackaging that is done in accordance with Section 562.154,

Occupations Code.

(4-b) "Manufacturer's exclusive distributor" means a person who

holds a wholesale distributor license under this subchapter, who

contracts with a manufacturer to provide or coordinate

warehousing, distribution, or other services on behalf of the

manufacturer, and who takes title to, but does not have general

responsibility to direct the sale or disposition of, the

manufacturer's prescription drug. A manufacturer's exclusive

distributor must be an authorized distributor of record to be

considered part of the normal distribution channel.

(5) "Normal distribution channel" means a chain of custody for a

prescription drug, either directly or by drop shipment, from the

manufacturer of the prescription drug, the manufacturer to the

manufacturer's co-licensed product partner, the manufacturer to

the manufacturer's third-party logistics provider, or the

manufacturer to the manufacturer's exclusive distributor, to:

(A) a pharmacy to:

(i) a patient; or

(ii) another designated person authorized by law to dispense or

administer the drug to a patient;

(B) an authorized distributor of record to:

(i) a pharmacy to a patient; or

(ii) another designated person authorized by law to dispense or

administer the drug to a patient;

(C) an authorized distributor of record to a wholesale

distributor licensed under this chapter to another designated

person authorized by law to administer the drug to a patient;

(D) an authorized distributor of record to a pharmacy warehouse

to the pharmacy warehouse's intracompany pharmacy;

(E) a pharmacy warehouse to the pharmacy warehouse's

intracompany pharmacy or another designated person authorized by

law to dispense or administer the drug to a patient;

(F) a person authorized by law to prescribe a prescription drug

that by law may be administered only under the supervision of the

prescriber; or

(G) an authorized distributor of record to one other authorized

distributor of record to a licensed practitioner for office use.

(6) "Pedigree" means a document or electronic file containing

information that records each wholesale distribution of a

prescription drug, from sale by a manufacturer, through

acquisition and sale by any wholesale distributor or repackager,

until final sale to a pharmacy or other person dispensing or

administering the prescription drug.

(7) "Place of business" means each location at which a drug for

wholesale distribution is located.

(8) "Prescription drug" has the meaning assigned by 21 C.F.R.

Section 203.3.

(9) "Repackage" means repackaging or otherwise changing the

container, wrapper, or labeling of a drug to further the

distribution of a prescription drug. The term does not include

repackaging by a pharmacist to dispense a drug to a patient.

(10) "Repackager" means a person who engages in repackaging.

(10-a) "Third-party logistics provider" means a person who holds

a wholesale distributor license under this subchapter, who

contracts with a prescription drug manufacturer to provide or

coordinate warehousing, distribution, or other services on behalf

of the manufacturer, and who does not take title to the

prescription drug or have general responsibility to direct the

prescription drug's sale or disposition. A third-party logistics

provider must be an authorized distributor of record to be

considered part of the normal distribution channel.

(11) "Wholesale distribution" means distribution of prescription

drugs to a person other than a consumer or patient. The term

does not include:

(A) intracompany sales of prescription drugs, which means

transactions or transfers of prescription drugs between a

division, subsidiary, parent, or affiliated or related company

that is under common ownership and control, or any transaction or

transfer between co-license holders of a co-licensed product;

(B) the sale, purchase, distribution, trade, or transfer of

prescription drugs or the offer to sell, purchase, distribute,

trade, or transfer a prescription drug for emergency medical

reasons;

(C) the distribution of prescription drug samples by a

representative of a manufacturer;

(D) the return of drugs by a hospital, health care entity, or

charitable institution in accordance with 21 C.F.R. Section

203.23;

(E) the sale of reasonable quantities by a retail pharmacy of a

prescription drug to a licensed practitioner for office use;

(F) the sale, purchase, or trade of a drug, an offer to sell,

purchase, or trade a drug, or the dispensing of a drug under a

prescription;

(G) the sale, transfer, merger, or consolidation of all or part

of the business of a pharmacy from or with another pharmacy,

whether accomplished as a purchase and sale of stock or business

assets;

(H) the sale, purchase, or trade of a drug, or the offer to

sell, purchase, or trade a drug, for emergency medical reasons,

including a transfer of a prescription drug by a retail pharmacy

to another retail pharmacy to alleviate a temporary shortage;

(I) the delivery of, or offer to deliver, a prescription drug by

a common carrier solely in the common carrier's usual course of

business of transporting prescription drugs, if the common

carrier does not store, warehouse, or take legal ownership of the

prescription drug; or

(J) the sale or transfer from a retail pharmacy or pharmacy

warehouse of expired, damaged, returned, or recalled prescription

drugs to the original manufacturer or to a third-party returns

processor.

(12) "Wholesale distributor" means a person engaged in the

wholesale distribution of prescription drugs, including a

manufacturer, repackager, own-label distributor, private-label

distributor, jobber, broker, manufacturer warehouse, distributor

warehouse, or other warehouse, manufacturer's exclusive

distributor, authorized distributor of record, drug wholesaler or

distributor, independent wholesale drug trader, specialty

wholesale distributor, third-party logistics provider, retail

pharmacy that conducts wholesale distribution, and pharmacy

warehouse that conducts wholesale distribution.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 3(g), eff. March 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

980, Sec. 3, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1384, Sec. 3, eff. June 19, 2009.

Sec. 431.4011. ONGOING RELATIONSHIP. In this subchapter,

"ongoing relationship" means an association that exists when a

manufacturer and distributor enter into a written agreement under

which the distributor is authorized to distribute the

manufacturer's products for a period of time or for a number of

shipments. If the distributor is not authorized to distribute

the manufacturer's entire product line, the agreement must

identify the specific drug products that the distributor is

authorized to distribute.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 3(g), eff. March 1, 2006.

Sec. 431.4012. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to the wholesale distribution of prescription drugs.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 3(g), eff. March 1, 2006.

Sec. 431.402. LICENSE REQUIRED. (a) A person may not engage in

wholesale distribution of prescription drugs in this state unless

the person holds a wholesale drug distribution license under this

subchapter for each place of business.

(b) A license issued under this subchapter expires on the second

anniversary of the date of issuance.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 3(g), eff. March 1, 2006.

Sec. 431.403. EXEMPTION FROM LICENSING. (a) A person who

engages in wholesale distribution of prescription drugs in this

state for use in humans is exempt from this subchapter if the

person is exempt under:

(1) the Prescription Drug Marketing Act of 1987 (21 U.S.C.

Section 353(c)(3)(B));

(2) the regulations adopted by the secretary to administer and

enforce that Act; or

(3) the interpretations of that Act set out in the compliance

policy manual of the United States Food and Drug Administration.

(b) An exemption from the licensing requirements under this

section does not constitute an exemption from the other

provisions of this chapter or the rules adopted under this

chapter to administer and enforce the other provisions of this

chapter.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 3(g), eff. March 1, 2006.

Sec. 431.4031. EXEMPTION FROM CERTAIN PROVISIONS FOR CERTAIN

WHOLESALE DISTRIBUTORS. (a) A wholesale distributor that

distributes prescription drugs that are medical gases or a

wholesale distributor that is a manufacturer or a third-party

logistics provider on behalf of a manufacturer is exempt from

Sections 431.404(a)(5) and (6), (b), and (c), 431.4045(2),

431.405, 431.407, and 431.408.

(b) A state agency or a political subdivision of this state that

distributes prescription drugs using federal or state funding to

nonprofit health care facilities or local mental health or mental

retardation authorities for distribution to a pharmacy,

practitioner, or patient is exempt from Sections 431.405(b),

431.407, 431.408, 431.412, and 431.413.

(c) The executive commissioner of the Health and Human Services

Commission by rule may exempt specific purchases of prescription

drugs by state agencies and political subdivisions of this state

if the executive commissioner determines that the requirements of

this subchapter would result in a substantial cost to the state

or a political subdivision of the state.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 3(g), eff. March 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

980, Sec. 4, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1384, Sec. 4, eff. June 19, 2009.

Sec. 431.404. LICENSE APPLICATION. (a) An applicant for a

license under this subchapter must submit an application to the

department on the form prescribed by the department. The

application must contain:

(1) the name, full business address, and telephone number of the

applicant;

(2) all trade or business names under which the business is

conducted;

(3) the address, telephone number, and name of a contact person

for each of the applicant's places of business;

(4) the type of business entity and:

(A) if the business is a sole proprietorship, the name of the

proprietor;

(B) if the business is a partnership, the name of the

partnership and each of the partners; or

(C) if the business is a corporation, the name of the

corporation, the place of incorporation, and the name and title

of each corporate officer and director;

(5) the name and telephone number of, and any information

necessary to complete a criminal history record check on, a

designated representative of each place of business; and

(6) a list of all licenses and permits issued to the applicant

by any other state under which the applicant is permitted to

purchase or possess prescription drugs.

(b) Each person listed in Subsection (a)(5) shall provide the

following to the department:

(1) the person's places of residence for the past seven years;

(2) the person's date and place of birth;

(3) the person's occupations, positions of employment, and

offices held during the past seven years;

(4) the business name and address of any business, corporation,

or other organization in which the person held an office under

Subdivision (3) or in which the person conducted an occupation or

held a position of employment;

(5) a statement of whether during the preceding seven years the

person was the subject of a proceeding to revoke a license or a

criminal proceeding and the nature and disposition of the

proceeding;

(6) a statement of whether during the preceding seven years the

person has been enjoined, either temporarily or permanently, by a

court from violating any federal or state law regulating the

possession, control, or distribution of prescription drugs,

including the details concerning the event;

(7) a written description of any involvement by the person as an

officer or director with any business, including any investments,

other than the ownership of stock in a publicly traded company or

mutual fund during the past seven years, that manufactured,

administered, prescribed, distributed, or stored pharmaceutical

products and any lawsuits in which the businesses were named as a

party;

(8) a description of any misdemeanor or felony offense for which

the person, as an adult, was found guilty, regardless of whether

adjudication of guilt was withheld or whether the person pled

guilty or nolo contendere;

(9) a description of any criminal conviction of the person under

appeal, a copy of the notice of appeal for that criminal offense,

and a copy of the final written order of an appeal not later than

the 15th day after the date of the appeal's disposition; and

(10) a photograph of the person taken not earlier than 180 days

before the date the application was submitted.

(c) The information submitted under Subsection (b) must be

attested to under oath.

(d) An applicant or license holder shall submit to the

department any change in or correction to the information

required under this section in the form and manner prescribed by

the department.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 3(g), eff. March 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

980, Sec. 5, eff. September 1, 2007.

Sec. 431.4045. INSPECTION REQUIRED. The department may not

issue a wholesale distributor license to an applicant under this

subchapter unless the department:

(1) conducts a physical inspection of the place of business at

the address provided by the applicant under Section 431.404 or

determines that an inspection is unnecessary after thoroughly

evaluating the information in the application, the compliance

history of the applicant and the applicant's principals, and the

risk of counterfeiting in the applicant's product; and

(2) determines that the designated representative of the place

of business meets the qualifications required by Section 431.405.

Added by Acts 2007, 80th Leg., R.S., Ch.

980, Sec. 6, eff. September 1, 2007.

Sec. 431.405. QUALIFICATIONS FOR LICENSE. (a) The department

may not issue a wholesale distributor license to an applicant

without considering the minimum federal information and related

qualification requirements published in federal regulations at 21

C.F.R. Part 205, including:

(1) factors in reviewing the qualifications of persons who

engage in wholesale distribution, 21 C.F.R. Section 205.6;

(2) appropriate education and experience for personnel employed

in wholesale distribution, 21 C.F.R. Section 205.7; and

(3) the storage and handling of prescription drugs and the

establishment and maintenance of prescription drug distribution

records, 21 C.F.R. Section 205.50.

(b) In addition to meeting the minimum federal requirements as

provided by Subsection (a), to qualify for the issuance or

renewal of a wholesale distributor license under this subchapter,

the designated representative of an applicant or license holder

must:

(1) be at least 21 years of age;

(2) have been employed full-time for at least three years by a

pharmacy or a wholesale distributor in a capacity related to the

dispensing or distributing of prescription drugs, including

recordkeeping for the dispensing or distributing of prescription

drugs;

(3) be employed by the applicant full-time in a managerial-level

position;

(4) be actively involved in and aware of the actual daily

operation of the wholesale distributor;

(5) be physically present at the applicant's place of business

during regular business hours, except when the absence of the

designated representative is authorized, including sick leave and

vacation leave;

(6) serve as a designated representative for only one applicant

at any one time, except in a circumstance, as the department

determines reasonable, in which more than one licensed wholesale

distributor is colocated in the same place of business and the

wholesale distributors are members of an affiliated group, as

defined by Section 1504, Internal Revenue Code of 1986;

(7) not have been convicted of a violation of any federal,

state, or local laws relating to wholesale or retail prescription

drug distribution or the distribution of controlled substances;

and

(8) not have been convicted of a felony under a federal, state,

or local law.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 3(g), eff. March 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

980, Sec. 7, eff. September 1, 2007.

Sec. 431.406. EFFECT OF OPERATION IN OTHER JURISDICTIONS;

REPORTS. (a) A person who engages in the wholesale distribution

of drugs outside this state may engage in the wholesale

distribution of drugs in this state if the person holds a license

issued by the department.

(b) The department may accept reports from authorities in other

jurisdictions to determine the extent of compliance with this

subchapter and the minimum standards adopted under this

subchapter.

(c) The department may issue a license to a person who engages

in the wholesale distribution of drugs outside this state to

engage in the wholesale distribution of drugs in this state if,

after an examination of the reports of the person's compliance

history and current compliance record, the department determines

that the person is in compliance with this subchapter and the

rules adopted under this subchapter.

(d) The department shall consider each license application and

any related documents or reports filed by or in connection with a

person who wishes to engage in wholesale distribution of drugs in

this state on an individual basis.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 3(g), eff. March 1, 2006.

Sec. 431.407. CRIMINAL HISTORY RECORD INFORMATION. The

department shall submit to the Department of Public Safety the

fingerprints provided by a person with an initial or a renewal

license application to obtain the person's criminal history

record information and may forward the fingerprints to the

Federal Bureau of Investigation for a federal criminal history

check.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 3(g), eff. March 1, 2006.

Sec. 431.408. BOND. (a) A wholesale distributor applying for

or renewing a license shall submit payable to this state a bond

or other equivalent security acceptable to the department,

including an irrevocable letter of credit or a deposit in a trust

account or financial institution, in the amount of $100,000

payable to this state.

(a-1) A pharmacy warehouse that is not engaged in wholesale

distribution is exempt from the bond requirement under Subsection

(a).

(b) The bond or equivalent security submitted under Subsection

(a) shall secure payment of any fines or penalties imposed by the

department or imposed in connection with an enforcement action by

the attorney general, any fees or other enforcement costs,

including attorney's fees payable to the attorney general, and

any other fees and costs incurred by this state related to that

license holder, that are authorized under the laws of this state

and that the license holder fails to pay before the 30th day

after the date a fine, penalty, fee, or cost is assessed.

(c) The department or this state may make a claim against a bond

or security submitted under Subsection (a) before the first

anniversary of the date a license expires or is revoked under

this subchapter.

(c-1) A single bond is sufficient to cover all places of

business operated by a wholesale distributor in this state.

(d) The department shall deposit the bonds and equivalent

securities received under this section in a separate account.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 3(g), eff. March 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

980, Sec. 8, eff. September 1, 2007.

Sec. 431.409. FEES. (a) The department shall collect fees for:

(1) a license that is filed or renewed;

(2) a license that is amended, including a notification of a

change in the location of a licensed place of business required

under Section 431.410; and

(3) an inspection performed in enforcing this subchapter and

rules adopted under this subchapter.

(b) The executive commissioner of the Health and Human Services

Commission by rule shall set the fees in amounts that are

reasonable and necessary and allow the department to recover the

biennial expenditures of state funds by the department in:

(1) reviewing and acting on a license;

(2) amending and renewing a license;

(3) inspecting a licensed facility; and

(4) implementing and enforcing this subchapter, including a rule

or order adopted or a license issued under this subchapter.

(c) Fees collected under this section shall be deposited to the

credit of the food and drug registration fee account of the

general revenue fund and appropriated to the department to carry

out this chapter.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 3(g), eff. March 1, 2006.

Sec. 431.4095. RENEWAL NOTIFICATION; CHANGE OR RENEWAL. (a)

Before the expiration of a license issued under this subchapter,

the department shall send to each licensed wholesale distributor

a form containing a copy of the information the distributor

provided to the department under Section 431.404.

(b) Not later than the 30th day after the date the wholesale

distributor receives the form under Subsection (a), the wholesale

distributor shall identify and state under oath to the department

any change in or correction to the information.

Added by Acts 2007, 80th Leg., R.S., Ch.

980, Sec. 9, eff. September 1, 2007.

Sec. 431.410. CHANGE OF LOCATION OF PLACE OF BUSINESS. (a) Not

fewer than 30 days in advance of the change, the license holder

shall notify the department in writing of the license holder's

intent to change the location of a licensed place of business.

(b) The notice shall include the address of the new location and

the name and residence address of the individual in charge of the

business at the new location.

(c) Not more than 10 days after the completion of the change of

location, the license holder shall notify the department in

writing to confirm the completion of the change of location and

provide verification of the information previously provided or

correct and confirm any information that has changed since

providing the notice of intent.

(d) The notice and confirmation required by this section are

considered adequate if the license holder sends the notices by

certified mail, return receipt requested, to the central office

of the department or submits the notices electronically through

the TexasOnline Internet website.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 3(g), eff. March 1, 2006.

Sec. 431.411. MINIMUM RESTRICTIONS ON TRANSACTIONS. (a) A

wholesale distributor shall receive prescription drug returns or

exchanges from a pharmacy or pharmacy warehouse in accordance

with the terms and conditions of the agreement between the

wholesale distributor and the pharmacy or pharmacy warehouse. An

expired, damaged, recalled, or otherwise nonsalable prescription

drug that is returned to the wholesale distributor may be

distributed by the wholesale distributor only to either the

original manufacturer or a third-party returns processor. The

returns or exchanges, salable or otherwise, received by the

wholesale distributor as provided by this subsection, including

any redistribution of returns or exchanges by the wholesale

distributor, are not subject to the pedigree requirement under

Section 431.412 if the returns or exchanges are exempt from

pedigree under:

(1) Section 503, Prescription Drug Marketing Act of 1987 (21

U.S.C. Section 353(c)(3)(B));

(2) the regulations adopted by the secretary to administer and

enforce that Act; or

(3) the interpretations of that Act set out in the compliance

policy guide of the United States Food and Drug Administration.

(a-1) Each wholesale distributor and pharmacy shall administer

the process of drug returns and exchanges to ensure that the

process is secure and does not permit the entry of adulterated or

counterfeit drugs into the distribution channel.

(a-2) Notwithstanding any provision of state or federal law to

the contrary, a person that has not otherwise been required to

obtain a wholesale license under this subchapter and that is a

pharmacy engaging in the sale or transfer of expired, damaged,

returned, or recalled prescription drugs to the originating

wholesale distributor or manufacturer and pursuant to federal

statute, rules, and regulations, including the United States Food

and Drug Administration's applicable guidances implementing the

Prescription Drug Marketing Act of 1987 (Pub. L. No. 100-293), is

exempt from wholesale licensure requirements under this

subchapter.

(b) A manufacturer or wholesale distributor may distribute

prescription drugs only to a person licensed by the appropriate

state licensing authorities or authorized by federal law to

receive the drug. Before furnishing prescription drugs to a

person not known to the manufacturer or wholesale distributor,

the manufacturer or wholesale distributor must verify that the

person is legally authorized by the appropriate state licensing

authority to receive the prescription drugs or authorized by

federal law to receive the drugs.

(c) Except as otherwise provided by this subsection,

prescription drugs distributed by a manufacturer or wholesale

distributor may be delivered only to the premises listed on the

license. A manufacturer or wholesale distributor may distribute

prescription drugs to an authorized person or agent of that

person at the premises of the manufacturer or wholesale

distributor if:

(1) the identity and authorization of the recipient is properly

established; and

(2) delivery is made only to meet the immediate needs of a

particular patient of the authorized person.

(d) Prescription drugs may be distributed to a hospital pharmacy

receiving area if a pharmacist or an authorized receiving person

signs, at the time of delivery, a receipt showing the type and

quantity of the prescription drug received. Any discrepancy

between the receipt and the type and quantity of the prescription

drug actually received shall be reported to the delivering

manufacturer or wholesale distributor not later than the next

business day after the date of delivery to the pharmacy receiving

area.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 3(g), eff. March 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

980, Sec. 10, eff. September 1, 2007.

Sec. 431.412. PEDIGREE REQUIRED. (a) A person who is engaged

in the wholesale distribution of a prescription drug, including a

repackager but excluding the original manufacturer, shall provide

a pedigree for each prescription drug for human consumption that

leaves or at any time has left the normal distribution channel

and is sold, traded, or transferred to any other person.

(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 980, Sec. 14.

(b-1) A retail pharmacy or pharmacy warehouse is required to

comply with this section only if the pharmacy or warehouse

engages in the wholesale distribution of a prescription drug.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 980, Sec. 14.

(d) A person who is engaged in the wholesale distribution of a

prescription drug, including a repackager, but excluding the

original manufacturer of the finished form of a prescription

drug, and who is in possession of a pedigree for a prescription

drug must verify before distributing the prescription drug that

each transaction listed on the pedigree has occurred.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 3(g), eff. March 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

980, Sec. 11, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

980, Sec. 14 eff. September 1, 2007.

Sec. 431.413. PEDIGREE CONTENTS. (a) A pedigree must include

all necessary identifying information concerning each sale in the

product's chain of distribution from the manufacturer, through

acquisition and sale by a wholesale distributor or repackager,

until final sale to a pharmacy or other person dispensing or

administering the drug. At a minimum, the chain of distribution

information must include:

(1) the name, address, telephone number, and, if available, the

e-mail address of each person who owns the prescription drug and

each wholesale distributor of the prescription drug;

(2) the name and address of each location from which the

product was shipped, if different from the owner's name and

address;

(3) the transaction dates; and

(4) certification that each recipient has authenticated the

pedigree.

(b) The pedigree must include, at a minimum, the:

(1) name of the prescription drug;

(2) dosage form and strength of the prescription drug;

(3) size of the container;

(4) number of containers;

(5) lot number of the prescription drug; and

(6) name of the manufacturer of the finished dosage form.

(c) Each pedigree statement must be:

(1) maintained by the purchaser and the wholesale distributor

for at least three years; and

(2) available for inspection and photocopying not later than the

second business day after the date a request is submitted by the

department or a peace officer in this state.

(d) The executive commissioner of the Health and Human Services

Commission shall adopt rules to implement this section.

(e-1) If, after consulting with manufacturers, distributors, and

pharmacies responsible for the sale and distribution of

prescription drugs in this state, the department determines that

electronic track and trace pedigree technology is universally

available across the entire prescription pharmaceutical supply

chain, the department shall establish a targeted implementation

date for electronic track and trace pedigree technology. After

the department has established a targeted implementation date,

the department may revise the date. The targeted implementation

date may not be earlier than July 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 3(g), eff. March 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

980, Sec. 12, eff. September 1, 2007.

Sec. 431.414. REFUSAL TO LICENSE; SUSPENSION OR REVOCATION OF

LICENSE. (a) The commissioner of state health services may

refuse an application for a license or may suspend or revoke a

license if the applicant or license holder:

(1) has been convicted of a felony or misdemeanor that involves

moral turpitude;

(2) is an association, partnership, or corporation and the

managing officer has been convicted of a felony or misdemeanor

that involves moral turpitude;

(3) has been convicted in a state or federal court of the

illegal use, sale, or transportation of intoxicating liquors,

narcotic drugs, barbiturates, amphetamines, desoxyephedrine,

their compounds or derivatives, or any other dangerous or

habit-forming drugs;

(4) is an association, partnership, or corporation and the

managing officer has been convicted in a state or federal court

of the illegal use, sale, or transportation of intoxicating

liquors, narcotic drugs, barbiturates, amphetamines,

desoxyephedrine, their compounds or derivatives, or any other

dangerous or habit-forming drugs;

(5) has not complied with this subchapter or the rules

implementing this subchapter;

(6) has violated Section 431.021(l)(3), relating to the

counterfeiting of a drug or the sale or holding for sale of a

counterfeit drug;

(7) has violated Chapter 481 or 483; or

(8) has violated the rules of the director of the Department of

Public Safety, including being responsible for a significant

discrepancy in the records that state law requires the applicant

or license holder to maintain.

(a-1) The commissioner of state health services may suspend or

revoke a license if the license holder no longer meets the

qualifications for obtaining a license under Section 431.405.

(b) The executive commissioner of the Health and Human Services

Commission by rule shall establish minimum standards required for

the issuance or renewal of a license under this subchapter.

(c) The department shall deny a license application that is

incomplete, contains false, misleading, or incorrect information,

or contains information that cannot be verified by the

department.

(d) The refusal to license an applicant or the suspension or

revocation of a license by the department and the appeal from

that action are governed by the procedures for a contested case

hearing under Chapter 2001, Government Code.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 3(g), eff. March 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

980, Sec. 13, eff. September 1, 2007.

Sec. 431.415. ORDER TO CEASE DISTRIBUTION. (a) The

commissioner of state health services shall issue an order

requiring a person, including a manufacturer, distributor, or

retailer of a prescription drug, to immediately cease

distribution of the drug if the commissioner determines there is

a reasonable probability that:

(1) a wholesale distributor has:

(A) violated this subchapter;

(B) falsified a pedigree; or

(C) sold, distributed, transferred, manufactured, repackaged,

handled, or held a counterfeit prescription drug intended for

human use that could cause serious adverse health consequences or

death; and

(2) other procedures would result in unreasonable delay.

(b) An order under Subsection (a) must provide the person

subject to the order with an opportunity for an informal hearing

on the actions required by the order to be held not later than

the 10th day after the date of issuance of the order.

(c) If, after providing an opportunity for a hearing, the

commissioner of state health services determines that inadequate

grounds exist to support the actions required by the order, the

commissioner shall vacate the order.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 3(g), eff. March 1, 2006.



CHAPTER 432. FOOD, DRUG, DEVICE, AND COSMETIC SALVAGE ACT

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE A. FOOD AND DRUG HEALTH REGULATIONS

CHAPTER 432. FOOD, DRUG, DEVICE, AND COSMETIC SALVAGE ACT

Sec. 432.001. SHORT TITLE. This chapter may be cited as the

Texas Food, Drug, Device, and Cosmetic Salvage Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 432.002. PURPOSE. The purpose of this chapter is to

protect the health of the people of this state by preventing the

sale or distribution of adulterated or misbranded food, drugs,

devices, or cosmetics.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 432.003. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Health.

(2) "Commissioner" means the commissioner of health.

(3) "Cosmetic" means an article or a substance, or a component

of an article or substance, that is intended to be rubbed,

poured, sprinkled, or sprayed on, introduced into, or otherwise

applied to the human body for cleansing, beautifying, promoting

attractiveness, or altering the appearance. The term does not

include soap.

(4) "Department" means the Texas Department of Health.

(5) "Device" means an instrument, apparatus, or contrivance, or

a component, part, or accessory of an instrument, apparatus, or

contrivance, that is designed or intended for use in the

diagnosis, cure, mitigation, treatment, or prevention of disease

in humans or other animals, or that is designed or intended to

affect the structure or any function of the body of a human or

other animal.

(6) "Distressed merchandise" means any food, drug, device, or

cosmetic that is adulterated or misbranded for purposes of

Section 431.081 (Adulterated Food), 431.082 (Misbranded Food),

431.111 (Adulterated Drug or Device), 431.112 (Misbranded Drug or

Device), 431.141 (Adulterated Cosmetic), or 431.142 (Misbranded

Cosmetic), as interpreted by board rule and judicial decision.

The term includes a food, drug, device, or cosmetic that:

(A) has lost its label or is otherwise unidentified;

(B) has been subjected to prolonged or improper storage;

(C) has been subjected for any reason to abnormal environmental

conditions, including temperature extremes, humidity, smoke,

water, fumes, pressure, or radiation;

(D) has been subjected to conditions that result in either its

strength, purity, or quality falling below that which it purports

or is represented to possess; or

(E) may have been rendered unsafe or unsuitable for human

consumption or use for any reason other than those specified by

this subdivision.

(7) "Drug" means an article or substance, other than a device,

that is:

(A) recognized in the official United States Pharmacopoeia, the

official Homeopathic Pharmacopoeia of the United States, the

official National Formulary, or a supplement to any of those

publications;

(B) designed or intended for use in the diagnosis, cure,

mitigation, treatment, or prevention of disease in humans or

other animals;

(C) intended to affect the structure or any function of the body

of a human or other animal, excluding food; or

(D) intended for use as a component of an article or substance

specified by this subdivision.

(8) "Food" means an article or a component of an article of

human food or drink, and includes chewing gum.

(9) "Manufacture" means the combining, purifying, processing,

packing, or repacking of food, drugs, devices, or cosmetics for

wholesale or retail sale.

(10) "Manufacturer" includes a person who represents himself as

responsible for the purity and proper labeling of a food, drug,

device, or cosmetic.

(11) "Nonprofit organization" means an organization that has

received an exemption from federal taxation under 26 U.S.C.

Section 501 and is described by Subsection (c)(3) of that

section.

(12) "Reconditioning" means any appropriate process or procedure

by which distressed merchandise can be brought into compliance

with departmental standards for the consumption or use of that

merchandise by the public.

(13) "Sale or distribution" means the act of selling or

distributing, whether or not for compensation. The term includes

delivery, holding or offering for sale, transfer, auction,

storage, or any other means of handling or trafficking.

(14) "Salvage broker" means a person who engages in the business

of selling, distributing, or otherwise trafficking in distressed

or salvaged merchandise, but who does not operate a salvage

establishment.

(15) "Salvage establishment" means a place of business that is

engaged in reconditioning or otherwise salvaging distressed

merchandise, or that buys, sells, or distributes salvaged

merchandise for human use.

(16) "Salvage operator" means a person who is engaged in the

business of operating a salvage establishment.

(17) "Salvage warehouse" means a separate storage facility used

by a salvage broker or salvage establishment to hold distressed

or salvaged merchandise.

(18) "Salvaged merchandise" means distressed merchandise that

has been reconditioned.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 265, Sec. 5, eff. May 22,

2001.

Sec. 432.004. EXEMPTIONS. (a) This chapter does not apply to:

(1) a manufacturer, distributor, or processor of a food, drug,

device, or cosmetic who, in the normal course of business,

reconditions the items manufactured, distributed, or processed by

or for that person and not purchased by that person solely for

the purpose of reconditioning and sale;

(2) a common carrier, or the common carrier's agent, who

disposes of or otherwise transfers undamaged or distressed food,

drugs, devices, or cosmetics to a person who is exempt under this

section or to a licensed salvage broker or salvage operator;

(3) a person who transfers distressed merchandise to a licensed

salvage broker or salvage operator; or

(4) a nonprofit organization that distributes food to the needy

under Chapter 76, Civil Practice and Remedies Code (Good Faith

Donor Act), but that does not recondition the food.

(b) In this chapter, a pharmacist licensed under the law of this

state is not considered a manufacturer when the pharmacist fills

a prescription from a licensed practitioner or when the

pharmacist compounds or mixes drugs or medicine in the

pharmacist's professional capacity.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 432.005. LICENSE REQUIRED. (a) A person may not operate a

salvage establishment in this state without a salvage operator

license issued by the department.

(b) A person may not act as a salvage broker in this state

without a salvage broker license issued by the department.

(c) A salvage operator or salvage broker who is engaging only

within the scope of the license issued under this chapter is not

required to also be licensed under Chapter 431.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 265, Sec. 6, eff. May 22,

2001.

Sec. 432.006. LICENSE APPLICATION. An applicant for a salvage

broker license or salvage operator license must:

(1) file a license application on a form prescribed by the

department;

(2) pay a nonrefundable license fee to the department; and

(3) cooperate with the department in any required prelicensing

inspections.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 432.007. ISSUANCE OF LICENSE. (a) The department shall

issue a license to an applicant who complies with Section 432.006

and who meets the minimum qualifications established by the

board.

(b) A license issued under this chapter expires one year after

the date of issuance.

(c) A separate license is required for each salvage

establishment.

(d) A license may not be transferred from one person to another

or from one location to another.

(e) A salvage operator or salvage broker shall display the

license in accordance with board rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 432.008. LICENSE RENEWAL. (a) A license holder under this

chapter may renew the license by filing with the department,

before the expiration date of the current license, a renewal

application on a form prescribed by the department, accompanied

by a nonrefundable renewal fee.

(b) After an inspection to determine the license holder's

compliance with the rules adopted by the board, the department

shall renew the license of a license holder who submits a renewal

application and pays the renewal fee.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 432.009. FEES. (a) The board shall adopt, charge, and

collect fees for each license application or renewal application

submitted under this chapter and for inspections performed to

enforce this chapter and the rules adopted under this chapter.

The board may charge the fees annually.

(b) The board by rule shall set the fees in amounts sufficient

for the department to recover not less than half of the actual

annual expenditures of state funds by the department to:

(1) review and act on licenses;

(2) amend and renew licenses;

(3) inspect establishments operated by license holders; and

(4) implement and enforce this chapter and rules and orders

adopted and licenses issued under this chapter.

(c) A nonprofit organization is exempt from the payment of a fee

imposed under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 432.0095. PROCESSING OF FOOD SALVAGE ESTABLISHMENT

LICENSING FEES. (a) The commissioner shall establish a system

for processing food salvage establishment licensing fees.

(b) Under the fee processing system, the maximum time for

processing a fee payment made by a negotiable instrument may not

exceed 48 hours, beginning at the time that the negotiable

instrument is first received by the department and ending at the

time that the fee payment is submitted for deposit by the

department to the treasury division of the office of the

comptroller.

(c) The comptroller shall cooperate with the commissioner in

developing the fee processing system.

Added by Acts 1999, 76th Leg., ch. 697, Sec. 2, eff. Aug. 30,

1999.

Sec. 432.010. FUND. A fee collected by the department under

this chapter shall be deposited in the state treasury to the

credit of the food, drug, device, and cosmetic salvage fund. The

fund may be used only to implement this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 432.011. MINIMUM STANDARDS. (a) The board shall adopt

rules prescribing minimum standards or related requirements for:

(1) the operation of salvage establishments and salvage

warehouses; and

(2) qualifications for licenses issued under this chapter.

(b) The rules shall prescribe standards for food, drugs,

devices, and cosmetics in separate subchapters.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 265, Sec. 7, eff. May 22,

2001.

Sec. 432.012. POWERS OF DEPARTMENT. The department may:

(1) enter into contracts or agreements necessary to implement

this chapter;

(2) conduct inspections and secure samples;

(3) establish and maintain educational programs for salvage

operators and salvage brokers; and

(4) compile and publish statistical and other studies on the

nature and scope of the salvage industry in this state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 432.013. DENIAL, SUSPENSION, OR REVOCATION OF LICENSE. (a)

The department may deny, suspend, or revoke the license of an

applicant or license holder who fails to comply with this chapter

or the rules adopted under this chapter.

(b) When there is an imminent threat to the health or safety of

the public, the department may suspend a license without notice

in accordance with rules adopted by the board for the emergency

suspension of licenses.

(c) The department's hearing rules and the applicable provisions

of Chapter 2001, Government Code govern a hearing before the

department for the denial, suspension, emergency suspension, or

revocation of a license and any appeal from that hearing.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995.

Sec. 432.014. REINSTATEMENT OF LICENSE. (a) Not later than the

30th day after the date of the denial or emergency suspension, a

person whose license application has been denied or whose license

has been placed under an emergency suspension may request a

reinspection for the purpose of granting or reinstating the

license.

(b) The department shall perform the reinspection not later than

the 10th day after the date of receipt of a written request for

reinspection from the applicant or license holder.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 432.015. EFFECT OF OPERATION IN OTHER JURISDICTION;

REPORTS. (a) A person who operates a salvage establishment or

acts as a salvage broker outside this state may sell, distribute,

or otherwise traffic in distressed or salvaged merchandise in

this state if the person holds a license issued by the

department.

(b) The department may accept reports from authorities in other

jurisdictions to determine the extent of compliance with the

minimum standards adopted under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 432.016. MUNICIPAL REGULATION. A municipality by ordinance

may regulate salvage operators, salvage brokers, and salvage

establishments. An ordinance may be stricter than the minimum

standards established under this chapter or by rules adopted

under this chapter, but it may not be less strict.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 432.017. USE OF SALVAGE WAREHOUSE. A person may not use a

salvage warehouse to recondition merchandise or to sell to

consumers.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 432.018. CIVIL PENALTY; INJUNCTION. (a) If it appears

that a person has violated, is violating, or is threatening to

violate this chapter or a rule adopted or order issued under this

chapter, the commissioner may request the attorney general or a

district, county, or municipal attorney of the municipality or

county in which the violation has occurred, is occurring, or may

occur to institute a civil suit for:

(1) an order enjoining the act or an order directing compliance;

(2) a permanent or temporary injunction, restraining order, or

other appropriate order if the department shows that the person

is engaged in or is about to engage in any of the acts;

(3) the assessment and recovery of a civil penalty; or

(4) both the injunctive relief and civil penalty.

(b) The penalty may be in an amount not to exceed $25,000 for

each violation. Each day a violation continues is a separate

violation.

(c) In determining the amount of the penalty, the court shall

consider:

(1) the person's history of previous violations;

(2) the seriousness of the violation;

(3) any hazard to the health and safety of the public;

(4) the demonstrated good faith of the person charged; and

(5) other matters as justice may require.

(d) Venue for a suit brought under this section is in the

municipality or county in which the violation occurred or in

Travis County.

(e) A civil penalty recovered in a suit instituted by a local

government under this chapter shall be paid to the local

government.

(f) The commissioner and the attorney general may each recover

reasonable expenses incurred in obtaining injunctive relief,

civil penalties, or both under this section, including

investigative costs, court costs, reasonable attorney fees,

witness fees, and deposition expenses.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 556, Sec. 1, eff. Sept. 1,

1993.

Sec. 432.019. CRIMINAL PENALTY. (a) A person commits an

offense if the person:

(1) operates a salvage establishment or acts as a salvage broker

without a license issued under this chapter; or

(2) fails to comply with a rule adopted under Section 432.011.

(b) An offense under this section is a Class A misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 556, Sec. 1, eff. Sept. 1,

1993.

Sec. 432.020. EMERGENCY ORDER. (a) The commissioner or the

commissioner's designee may issue an emergency order, either

mandatory or prohibitory, concerning the sale or distribution of

distressed foods, drugs, devices, or cosmetics in the

department's jurisdiction if the commissioner or the

commissioner's designee determines that:

(1) the sale or distribution of those foods, drugs, devices, or

cosmetics creates or poses an immediate and serious threat to

human life or health; and

(2) other procedures available to the department to remedy or

prevent the occurrence of the situation will result in

unreasonable delay.

(b) The commissioner or the commissioner's designee may issue

the emergency order without notice and hearing if the

commissioner or the commissioner's designee determines it is

necessary under the circumstances.

(c) If an emergency order is issued without a hearing, the

department, not later than the 30th day after the date on which

the emergency order is issued, shall determine a time and place

for a hearing at which the emergency order will be affirmed,

modified, or set aside. The hearing shall be held under

departmental formal hearing rules.

Added by Acts 1993, 73rd Leg., ch. 556, Sec. 1, eff. Sept. 1,

1993.

Sec. 432.021. ADMINISTRATIVE PENALTY. (a) The commissioner may

assess an administrative penalty against a person who violates a

rule adopted under Section 432.011 or an order adopted or license

issued under this chapter.

(b) In determining the amount of the penalty, the commissioner

shall consider:

(1) the person's previous violations;

(2) the seriousness of the violation;

(3) any hazard to the health and safety of the public;

(4) the person's demonstrated good faith; and

(5) other matters as justice may require.

(c) The penalty may not exceed $25,000 for each violation. Each

day a violation continues is a separate violation.

Added by Acts 1993, 73rd Leg., ch. 556, Sec. 1, eff. Sept. 1,

1993.

Sec. 432.022. ADMINISTRATIVE PENALTY ASSESSMENT PROCEDURE. (a)

An administrative penalty may be assessed only after a person

charged with a violation is given an opportunity for a hearing.

(b) If a hearing is held, the commissioner shall make findings

of fact and shall issue a written decision regarding the

occurrence of the violation and the amount of the penalty.

(c) If the person charged with the violation does not request a

hearing, the commissioner may assess a penalty after determining

that a violation has occurred and the amount of the penalty.

(d) After making a determination under this section that a

penalty is to be assessed, the commissioner shall issue an order

requiring that the person pay the penalty.

(e) The commissioner may consolidate a hearing held under this

section with another proceeding.

Added by Acts 1993, 73rd Leg., ch. 556, Sec. 1, eff. Sept. 1,

1993.

Sec. 432.023. PAYMENT OF ADMINISTRATIVE PENALTY. (a) Not later

than the 30th day after the date of issuance of an order finding

that a violation has occurred, the commissioner shall inform the

person against whom the order is issued of the amount of the

penalty.

(b) Not later than the 30th day after the date on which a

decision or order charging a person with a penalty is final, the

person shall:

(1) pay the penalty in full; or

(2) if the person seeks judicial review of the amount of the

penalty, the fact of the violation, or both:

(A) send the amount of the penalty to the commissioner for

placement in an escrow account; or

(B) post with the commissioner a bond for the amount of the

penalty.

(c) A bond posted under this section must be in a form approved

by the commissioner and be effective until all judicial review of

the order or decision is final.

(d) A person who does not send money to the commissioner or post

the bond within the period prescribed by Subsection (b) waives

all rights to contest the violation or the amount of the penalty.

Added by Acts 1993, 73rd Leg., ch. 556, Sec. 1, eff. Sept. 1,

1993.

Sec. 432.024. REFUND OF ADMINISTRATIVE PENALTY. Not later than

the 30th day after the date of a judicial determination that an

administrative penalty against a person should be reduced or not

assessed, the commissioner shall:

(1) remit to the person the appropriate amount of any penalty

payment plus accrued interest; or

(2) execute a release of the bond if the person has posted a

bond.

Added by Acts 1993, 73rd Leg., ch. 556, Sec. 1, eff. Sept. 1,

1993.

Sec. 432.025. RECOVERY OF ADMINISTRATIVE PENALTY BY ATTORNEY

GENERAL. The attorney general, at the request of the

commissioner, may bring a civil action to recover an

administrative penalty under this chapter.

Added by Acts 1993, 73rd Leg., ch. 556, Sec. 1, eff. Sept. 1,

1993.

Sec. 432.026. DETAINED OR EMBARGOED ARTICLE. In accordance with

Subchapter C, Chapter 431, the department may detain or embargo

an article, including an article that is distressed merchandise,

that is in the possession of a person licensed under this chapter

and that is being held for the purpose of reconditioning in

accordance with this chapter if the department makes the finding

required by Section 431.048(e).

Added by Acts 2001, 77th Leg., ch. 265, Sec. 8, eff. May 22,

2001.



CHAPTER 433. TEXAS MEAT AND POULTRY INSPECTION ACT

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE A. FOOD AND DRUG HEALTH REGULATIONS

CHAPTER 433. TEXAS MEAT AND POULTRY INSPECTION ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 433.001. SHORT TITLE. This chapter may be cited as the

Texas Meat and Poultry Inspection Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.002. POLICY. (a) Meat and meat food products are an

important source of the nation's total food supply. It is

essential in the public interest that the health and welfare of

consumers be protected by assuring that meat and meat food

products distributed to them are wholesome, unadulterated, and

properly marked, labeled, and packaged. Unwholesome, adulterated,

or misbranded meat or meat food products:

(1) injure the public welfare;

(2) destroy markets for wholesome, unadulterated, and properly

labeled and packaged meat and meat food products;

(3) cause losses to livestock producers and processors of meat

and meat food products;

(4) cause injury to consumers; and

(5) can be sold at lower prices and compete unfairly with

wholesome, unadulterated, and properly labeled and packaged

articles, to the detriment of consumers and the public.

(b) Regulation by the commissioner and cooperation by this state

and the United States as provided by this chapter are appropriate

to protect the health and welfare of consumers and otherwise

accomplish the purposes of this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.003. DEFINITIONS. In this chapter:

(1) "Animal food manufacturer" means a person in the business of

manufacturing or processing animal food any part of which is

derived from a carcass, or a part or product of a carcass, of

livestock.

(2) "Capable of use as human food" means:

(A) not naturally inedible by humans; or

(B) not denatured or otherwise identified as required by rule of

the commissioner to deter its use as human food.

(3) "Color additive" has the meaning given by the Federal Food,

Drug, and Cosmetic Act (21 U.S.C. Section 301 et seq.).

(4) "Commissioner" means the commissioner of health.

(5) "Exotic animal" means a member of a species of game not

indigenous to this state, including an axis deer, nilga antelope,

red sheep, or other cloven-hooved ruminant animal.

(6) "Food additive" has the meaning given by the Federal Food,

Drug, and Cosmetic Act (21 U.S.C. Section 301 et seq.).

(7) "Inedible animal product" means a product, other than a meat

food product, any part of which is made from a carcass, or a part

or product of a carcass, of livestock.

(8) "Interstate commerce" means commerce between this state and:

(A) another state of the United States; or

(B) a foreign country.

(9) "Label" means a display of written, printed, or other

graphic matter on the product or the immediate container, other

than a package liner, of an article.

(10) "Labeling" means:

(A) a label; or

(B) other written, printed, or graphic material on an article or

any container or wrapper of an article, or accompanying an

article.

(11) "Livestock" means cattle, bison, sheep, swine, goats,

horses, mules, other equines, poultry, domestic rabbits, exotic

animals, or domesticated game birds.

(12) "Meat broker" means a person in the business of buying or

selling, on commission, carcasses, parts of carcasses, meat, or

meat food products of livestock, or otherwise negotiating

purchases or sales of those articles other than for the person's

own account or as an employee of another person.

(13) "Meat food product" means a product that is capable of use

as human food and that is made in whole or part from meat or

other portion of the carcass of livestock, except a product that:

(A) contains meat or other portions of the carcass only in a

relatively small proportion or that historically has not been

considered by consumers as a product of the meat food industry;

and

(B) is exempted from the definition of meat food product by the

commissioner under conditions that the commissioner prescribes to

assure that the meat or other portions of the carcass contained

in the product are unadulterated and that the product is not

represented as a meat food product.

(14) "Official certificate" means a certificate prescribed by

rule of the commissioner for issuance by an inspector or other

person performing official functions under this chapter.

(15) "Official marking device" means a device prescribed or

authorized by the commissioner for use in applying an official

mark.

(16) "Official establishment" means an establishment designated

by the commissioner at which inspection of the slaughter of

livestock or the preparation of livestock products is maintained

under this chapter.

(17) "Official inspection legend" means a symbol prescribed by

rule of the commissioner showing that an article was inspected

and passed as provided by this chapter.

(18) "Official mark" means the official inspection legend or

other symbol prescribed by rule of the commissioner to identify

the status of an article or animal under this chapter.

(19) "Pesticide chemical" has the meaning given by the Federal

Food, Drug, and Cosmetic Act (21 U.S.C. Section 301 et seq.).

(20) "Poultry" means a live or dead domesticated bird.

(21) "Poultry product" means a poultry carcass, part of a

poultry carcass, or a product any part of which is made from a

poultry carcass or part of a poultry carcass, except a product

that:

(A) contains poultry ingredients only in a relatively small

proportion or that historically has not been considered by

consumers as a product of the poultry food industry; and

(B) is exempted from the definition of poultry product by the

commissioner under conditions that the commissioner prescribes to

assure that the poultry ingredients in the product are

unadulterated and that the product is not represented as a

poultry product.

(22) "Prepared" means slaughtered, canned, salted, rendered,

boned, cut up, stuffed, or manufactured or processed in any other

manner.

(23) "Processing establishment" means a slaughtering, packing,

meat-canning, or rendering establishment or a similar

establishment.

(24) "Raw agricultural commodity" has the meaning given by the

Federal Food, Drug, and Cosmetic Act (21 U.S.C. Section 301 et

seq.).

(25) "Renderer" means a person in the business of rendering

carcasses, or parts or products of carcasses, of livestock, other

than rendering conducted under inspection under Subchapter B.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 41, Sec. 2, eff. May 15,

2003.

Sec. 433.004. ADULTERATION. A carcass, part of a carcass, meat,

or a meat food product is adulterated if:

(1) it bears or contains a poisonous or deleterious substance

that may render it injurious to health unless:

(A) the substance is not an added substance; and

(B) the quantity of the substance in or on the article does not

ordinarily render it injurious to health;

(2) it bears or contains, because of administration of a

substance to a live animal or otherwise, an added poisonous or

deleterious substance that the commissioner believes makes the

article unfit for human food, other than a:

(A) pesticide chemical in or on a raw agricultural commodity;

(B) food additive; or

(C) color additive;

(3) any part of it is a raw agricultural commodity that bears or

contains a pesticide chemical that is unsafe under Section 408,

Federal Food, Drug, and Cosmetic Act (21 U.S.C. Section 346a);

(4) it bears or contains a food additive that is unsafe under

Section 409, Federal Food, Drug, and Cosmetic Act (21 U.S.C.

Section 348) or a color additive that is unsafe for purposes of

Section 706 of that Act (21 U.S.C. Section 376);

(5) it is not adulterated under Subdivision (3) or (4), but use

of the pesticide chemical, food additive, or color additive that

the article bears or contains is prohibited by rule of the

commissioner in establishments at which inspection is maintained

under Subchapter B;

(6) any part of it consists of a filthy, putrid, or decomposed

substance or is for another reason unsound, unhealthy,

unwholesome, or otherwise unfit for human food;

(7) it is prepared, packed, or held under unsanitary conditions

that may have caused it to become contaminated with filth or

rendered injurious to health;

(8) any part of it is the product of an animal, including an

exotic animal, that has died in a manner other than slaughter;

(9) any part of its container is composed of a poisonous or

deleterious substance that may render the contents injurious to

health;

(10) it is intentionally subjected to radiation, unless the use

of the radiation is in conformity with a regulation or exemption

under Section 409, Federal Food, Drug, and Cosmetic Act (21

U.S.C. Section 348);

(11) any part of a valuable constituent is omitted or abstracted

from it, or a substance is substituted for all or part of it;

(12) damage or inferiority is concealed;

(13) a substance has been added to or mixed or packed with it in

a manner that:

(A) increases its bulk or weight;

(B) reduces its quality or strength; or

(C) makes it appear better or of greater value than it is; or

(14) it is margarine containing animal fat and any part of the

raw material used in it consists of a filthy, putrid, or

decomposed substance.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.005. MISBRANDING. (a) A livestock or poultry product

is misbranded if:

(1) any part of its labeling is false or misleading;

(2) it is offered for sale under the name of another food;

(3) it is an imitation of another food, unless its label bears,

in prominent type of uniform size, the word "imitation"

immediately followed by the name of the food imitated;

(4) its container is made, formed, or filled so as to be

misleading;

(5) except as provided by Subsection (b), it does not bear a

label showing:

(A) the manufacturer's, packer's, or distributor's name and

place of business; and

(B) an accurate statement of the quantity of the product by

weight, measure, or numerical count;

(6) a word, statement, or other information required by or under

the authority of this chapter to appear on the label or labeling

is not prominently placed on the label or labeling in sufficient

terms and with sufficient conspicuousness, compared with other

words, statements, designs, or devices in the label or labeling,

to make it likely to be read and understood by the ordinary

individual under customary conditions of purchase and use;

(7) it purports to be or is represented as a food for which a

definition and standard of identity or composition has been

prescribed by rule of the commissioner under Section 433.043

unless:

(A) it conforms to the definition and standard; or

(B) its label bears:

(i) the name of the food specified in the definition and

standard; and

(ii) to the extent required by rule of the commissioner, the

common names of optional ingredients present in the food, other

than spices, flavoring, and coloring;

(8) it purports to be or is represented as a food for which a

standard of fill of container has been prescribed by rule of the

commissioner under Section 433.043 and the food does not meet the

standard of fill of container, unless its label bears, in the

manner and form prescribed by rule of the commissioner, a

statement that it does not meet the standard;

(9) except as provided by Subsection (c), it does not purport to

be or is not represented as a food for which a standard of

identity or composition has been prescribed by rule of the

commissioner unless its label bears:

(A) any common or usual name of the food; and

(B) if it is fabricated from two or more ingredients, the common

or usual name of each ingredient;

(10) it purports to be or is represented for special dietary

uses and its label does not bear the information concerning its

vitamin, mineral, and other dietary properties that the

commissioner, after consultation with the United States Secretary

of Agriculture, has determined and prescribed by rule to be

necessary to fully inform purchasers of its value for those uses;

(11) it bears or contains artificial flavoring, artificial

coloring, or a chemical preservative unless it bears labeling

stating that fact, except as otherwise prescribed by rule of the

commissioner for situations in which compliance with this

subdivision is impracticable; or

(12) it does not bear on itself or its container, as prescribed

by rule of the commissioner:

(A) the inspection legend and establishment number of the

establishment in which the product was prepared; and

(B) notwithstanding any other provision of this section, other

information the commissioner by rule requires to assure that the

product will not have false or misleading labeling and that the

public will be informed of the manner of handling required to

keep the product in wholesome condition.

(b) The commissioner may adopt rules:

(1) exempting from Subsection (a)(5) livestock products not in

containers; and

(2) providing reasonable variations from Subsection (a)(5)(B)

and exempting from that subsection small packages of livestock

products or poultry products.

(c) For products subject to Subsection (a)(9), the commissioner

may authorize the designation of spices, flavorings, and

colorings without naming them. The commissioner may adopt rules

establishing exemptions from Subsection (a)(9)(B) to the extent

that compliance with that subsection is impracticable or would

result in deception or unfair competition.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.006. PERSONAL USE EXEMPTION. (a) The provisions of

this chapter requiring inspection of the slaughter of livestock

and the preparation of carcasses, parts of carcasses, meat, and

meat food products at establishments conducting those operations

do not apply to the slaughtering of livestock or the preparation

and transportation in intrastate commerce of those articles if:

(1) the articles are exclusively for personal use by the owner

of the livestock, a member of the owner's family, or a nonpaying

guest of the owner;

(2) the slaughter or preparation is conducted at the owner's

premises or at a processing establishment; and

(3) the transportation is limited to moving the carcasses, parts

of carcasses, meat, and meat food products to and from the

owner's premises and a processing establishment.

(b) The adulteration and misbranding provisions of this chapter,

other than the requirement of an inspection legend, apply to

articles prepared by a processing establishment under Subsection

(a).

(c) This section does not grant a personal use exemption to an

owner who intends to give carcasses, parts of carcasses, meat, or

meat food products to any person other than a person listed in

Subsection (a)(1).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 539, Sec. 1, eff. Sept. 1,

1997.

Sec. 433.007. CONSTRUCTION WITH OTHER LAW. (a) This chapter

prevails over any other law, including Chapter 431 (Texas Food,

Drug, and Cosmetic Act), to the extent of any conflict.

(b) This chapter applies to a person, establishment, animal, or

article regulated under the Federal Meat Inspection Act (21

U.S.C. Section 601 et seq.) or the Federal Poultry Products

Inspection Act (21 U.S.C. Section 451 et seq.).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 539, Sec. 2, eff. Sept. 1,

1997.

Sec. 433.008. RULES. (a) The commissioner shall adopt rules

necessary for the efficient execution of this chapter.

(b) The commissioner shall adopt and use federal rules,

regulations, and procedures for meat and poultry inspection, as

applicable.

(c) The department may adopt rules requiring a processing

establishment that processes livestock under Section

433.006(a)(2) to obtain a grant of custom exemption for that

activity.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 539, Sec. 3, eff. Sept. 1,

1997.

Sec. 433.009. FEES. The Texas Department of Health may collect

fees for overtime and special services rendered to

establishments, and may collect a fee for services required to be

performed under this chapter relating to the inspection of

animals, birds, or products that are not regulated under the

Federal Meat Inspection Act (21 U.S.C. Section 601 et seq.) or

the Federal Poultry Products Inspection Act (21 U.S.C. Section

451 et seq.). The Texas Board of Health by rule shall set the

inspection fee in an amount sufficient to recover the

department's costs of providing those services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. INSPECTION AND OTHER REGULATION

Sec. 433.021. INSPECTION BEFORE SLAUGHTER. (a) To prevent the

use in intrastate commerce of adulterated meat and meat food

products, the commissioner, through livestock inspectors, shall

examine and inspect each livestock animal before it is allowed to

enter a processing establishment in this state in which

slaughtering and preparation of meat and meat food products of

livestock are conducted solely for intrastate commerce.

(b) Any livestock animal found on inspection to show symptoms of

disease shall be set apart and slaughtered separately from other

livestock. The carcass of the animal shall be carefully examined

and inspected as provided by rule of the commissioner.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.022. INSPECTION OF CARCASSES. (a) To prevent the use

in intrastate commerce of adulterated meat and meat food

products, the commissioner, through livestock inspectors, shall

inspect each livestock carcass or part of a carcass capable of

use as human food that is to be prepared at a processing

establishment in this state in which those articles are prepared

solely for intrastate commerce. If a carcass or part of a carcass

is brought into the processing establishment, the inspection

shall be made before a carcass or part of a carcass is allowed to

enter a department in which it is to be treated and prepared for

meat food products. The commissioner shall also inspect products

that have left a processing establishment and are returned to a

processing establishment in which inspection is maintained.

(b) The inspector shall mark, stamp, tag, or label a carcass or

part of a carcass found on inspection to be unadulterated as

"inspected and passed," and one found adulterated as "inspected

and condemned."

(c) If an inspector considers a subsequent inspection necessary,

the inspector may reinspect any carcass or part of a carcass and

condemn it if it has become adulterated.

(d) The processing establishment, in the presence of an

inspector, shall destroy for food purposes each condemned carcass

or part of a carcass. If the establishment fails to destroy a

condemned carcass or part of a carcass, the commissioner may

remove the inspectors from the establishment.

(e) The commissioner may limit the entry of carcasses, parts of

carcasses, meat, or meat food products into an establishment in

which inspection under this chapter is maintained, under

conditions the commissioner prescribes to assure that entry of

the article into the establishment is consistent with the

purposes of this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.023. INVESTIGATION OF DISEASE FINDINGS; QUARANTINE.

(a) The commissioner may investigate a disease finding by a

livestock inspector if the commissioner determines that the

investigation is in the best interest of public health.

(b) If a disease adverse to the public health is found under

this chapter, the commissioner may quarantine the premises where

an animal is located that is afflicted with any stage of a

disease that may be transmitted to man or other animals. A

quarantined animal may be removed from a quarantined area only on

permission from and under supervision by the commissioner.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.024. INSPECTION OF PROCESSING AND SLAUGHTERING

ESTABLISHMENTS. (a) The commissioner, through sanitation

experts and other competent inspectors, shall inspect each

processing establishment in which livestock is slaughtered and

meat and meat food products of the livestock are prepared solely

for intrastate commerce as necessary to obtain information about

the establishment's sanitary conditions.

(b) The commissioner, through sanitation experts and other

competent inspectors, shall inspect each slaughtering

establishment whose primary business is the selling of livestock

to be slaughtered by the purchaser on premises owned or operated

by the seller. This subsection does not nullify the provisions in

Section 433.006 of the Health and Safety Code relating to

personal use exemption.

(c) The commissioner shall adopt rules governing sanitation

maintenance in processing and slaughtering establishments as

defined by this section.

(d) If sanitary conditions of a processing establishment render

meat or meat food products adulterated, the commissioner shall

prohibit the meat or meat food products from being labeled,

marked, stamped, or tagged as "Texas inspected and passed."

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 308, Sec. 2, eff. Sept. 1,

1993.

Sec. 433.0245. REQUIREMENTS FOR CERTAIN LOW-VOLUME LIVESTOCK

PROCESSING ESTABLISHMENTS. (a) Except as provided by this

section, the inspection and regulatory provisions of this chapter

do not apply to a low-volume livestock processing establishment

that is exempt from federal inspection.

(b) A low-volume livestock processing establishment that is

exempt from federal inspection shall register with the Texas

Department of Health in accordance with rules adopted by the

commissioner for registration.

(c) A low-volume livestock processing establishment that is

exempt from federal inspection shall develop a sanitary operation

procedures plan.

(d) If contaminated livestock can be reasonably traced to a

low-volume livestock processing establishment that is exempt from

federal inspection, the commissioner may request the attorney

general or the district or county attorney in the jurisdiction

where the facility is located to institute a civil suit to enjoin

the operation of the establishment until the commissioner

determines that the establishment has been sanitized and is

operating safely.

Added by Acts 2001, 77th Leg., ch. 730, Sec. 2, eff. Sept. 1,

2001.

Sec. 433.025. INSPECTION OF MEAT FOOD PRODUCTS. (a) To prevent

the use in intrastate commerce of adulterated meat food products,

the commissioner, through inspectors, shall examine and inspect

all meat food products prepared in a processing establishment

solely for intrastate commerce. To make the examination and

inspection, an inspector shall be given access at all times to

each part of the establishment, regardless of whether the

establishment is being operated.

(b) The inspector shall mark, stamp, tag, or label products

found unadulterated as "Texas inspected and passed" and those

found adulterated as "Texas inspected and condemned."

(c) The establishment shall, in the manner provided for

condemned livestock or carcasses, destroy for food purposes each

condemned meat food product. If the establishment does not

destroy a condemned meat food product, the commissioner may

remove inspectors from the establishment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.026. NIGHT INSPECTION; HOURS OF OPERATION. (a) The

commissioner shall provide for inspection at night of livestock

slaughtered at night and food products prepared at night for the

purposes of intrastate commerce.

(b) If the commissioner determines that a person's operating

hours are capricious or unnecessarily difficult, the commissioner

may set the person's time and duration of operation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.027. INSPECTORS. (a) The commissioner shall appoint

the inspectors of livestock that is subject to inspection under

this chapter, and of carcasses, parts of carcasses, meat, meat

food products, and sanitary conditions of establishments in which

meat and meat food products are prepared. An inspector is an

employee of the Texas Department of Health and is under

supervision of the chief officer in charge of inspection.

(b) The commissioner shall designate at least one state

inspector for each state representative district.

(c) The chief officer in charge of inspection is a person

designated by the commissioner as responsible for animal health

as it relates to public health. The chief officer in charge of

inspection must be licensed to practice veterinary medicine in

this state or must be eligible for such a license when employed

and must obtain the license not later than two years after the

date of employment. The chief officer in charge of inspection is

directly responsible to the commissioner.

(d) An inspector shall perform the duties provided by this

chapter and rules of the commissioner. An inspection or

examination must be performed as provided by rules of the

commissioner.

(e) An inspector may not stamp, mark, tag, or label a carcass,

part of a carcass, or a meat food product unless it has been

inspected and found unadulterated.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.028. REFUSAL TO INSPECT. (a) The commissioner may

withdraw or refuse to provide inspection service under this

subchapter from an establishment for the period the commissioner

determines necessary to carry out the purposes of this chapter if

the commissioner determines after opportunity for hearing that

the applicant for or recipient of the service is unfit to engage

in a business requiring inspection under this subchapter because

the applicant or recipient, or a person responsibly connected

with the applicant or recipient, has been convicted in a federal

or state court of a felony or more than one violation of another

law based on:

(1) acquiring, handling, or distributing unwholesome,

mislabeled, or deceptively packaged food; or

(2) fraud in connection with a transaction in food.

(b) The commissioner's determination and order under this

section is final unless, not later than the 30th day after the

effective date of the order, the affected applicant or recipient

files an application for judicial review in the appropriate court

as provided by Section 433.082. Judicial review of the order is

on the record from which the determination and order was made.

(c) This section does not affect the provisions of this

subchapter relating to withdrawal of inspection services from

establishments failing to maintain sanitary conditions or to

destroy condemned carcasses, parts of carcasses, meat, or meat

food products.

(d) For the purposes of this section, a person is responsibly

connected with the business if the person is a partner, officer,

director, holder or owner of 10 percent or more of the business's

voting stock, or managerial or executive employee.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.029. ARTICLES NOT INTENDED FOR HUMAN CONSUMPTION. (a)

Under this subchapter, the commissioner may not inspect an

establishment for the slaughter of livestock or the preparation

of carcasses, parts of carcasses, or products of livestock if the

articles are not intended for use as human food. Before offered

for sale or transportation in intrastate commerce, those

articles, unless naturally inedible by humans, shall be denatured

or identified as provided by rule of the commissioner to deter

their use for human food.

(b) A person may not buy, sell, transport, offer for sale or

transportation, or receive for transportation in intrastate

commerce a carcass, part of a carcass, meat, or a meat food

product that is not intended for use as human food unless the

article is naturally inedible by humans, denatured, or identified

as required by rule of the commissioner.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.030. DETENTION. (a) A representative of the

commissioner may detain a carcass, part of a carcass, meat, a

meat food product of livestock, a product exempted from the

definition of meat food product, or a dead, dying, disabled, or

diseased livestock animal if the representative finds the article

on premises where it is held for purposes of intrastate commerce,

or during or after distribution in intrastate commerce, and there

is reason to believe that the article:

(1) is adulterated or misbranded and is capable of use as human

food; or

(2) has not been inspected as required by, or has been or is

intended to be distributed in violation of:

(A) this subchapter;

(B) the Federal Meat Inspection Act (21 U.S.C. Section 601 et

seq.);

(C) the Federal Poultry Products Inspection Act (21 U.S.C.

Section 451 et seq.); or

(D) the Federal Food, Drug, and Cosmetic Act (21 U.S.C. Section

301 et seq.).

(b) An article may be detained for not more than 20 days and

only pending action under Section 433.031 or notification of a

federal authority having jurisdiction over the article.

(c) A person may not move a detained article from the place

where it is detained until the article is released by the

commissioner's representative.

(d) The commissioner's representative may require that each

official mark be removed from the article before it is released,

unless the commissioner determines that the article is eligible

to bear the official mark.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.031. SEIZURE. (a) A carcass, part of a carcass, meat,

or a meat food product of livestock, or a dead, dying, disabled,

or diseased livestock animal, that is being transported in

intrastate commerce or held for sale after transportation in

intrastate commerce may be proceeded against, seized, and

condemned if the article:

(1) is or has been prepared, sold, transported, or otherwise

distributed or offered or received for distribution in violation

of this chapter;

(2) is capable of use as human food and is adulterated or

misbranded; or

(3) is otherwise in violation of this chapter.

(b) An action against an article under this section must be on a

complaint in the proper court in the county in which the article

is found. To the extent possible, the law governing admiralty

cases applies to a case under this section, except that:

(1) either party may demand trial by jury of an issue of fact in

the case; and

(2) the proceedings must be brought by and in the name of this

state.

(c) After entry of the decree, a condemned article shall be

destroyed or sold as the court directs. If the article is sold,

the proceeds, minus court costs, court fees, and storage and

other proper expenses, shall be deposited in the state treasury.

An article may not be sold in violation of this chapter, the

Federal Meat Inspection Act (21 U.S.C. Section 601 et seq.), the

Federal Poultry Products Inspection Act (21 U.S.C. Section 451 et

seq.), or the Federal Food, Drug, and Cosmetic Act (21 U.S.C.

Section 301 et seq.). On execution and delivery of a good and

sufficient bond conditioned that the article will not be disposed

of in violation of this chapter or federal law, the court may

direct the article to be delivered to its owner by the

commissioner's representative subject to supervision as necessary

to ensure compliance with applicable laws.

(d) If a decree of condemnation is entered against the article

and it is released under bond or destroyed, the court shall award

court costs, court fees, and storage and other proper expenses

against any person intervening as claimant of the article.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.032. STORAGE AND HANDLING. (a) The commissioner may

adopt rules prescribing conditions under which carcasses, parts

of carcasses, meat, and meat food products of livestock must be

stored and handled by a person in the business of buying,

selling, freezing, storing, or transporting those articles in or

for intrastate commerce if the commissioner considers the rules

necessary to prevent adulterated or misbranded articles from

being delivered to a consumer.

(b) A person may not violate a rule adopted under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.033. EQUINE PRODUCTS. A person may not sell,

transport, offer for sale or transportation, or receive for

transportation, in intrastate commerce, a carcass, part of a

carcass, meat, or a meat food product of a horse, mule, or other

equine unless the article is plainly and conspicuously marked or

labeled or otherwise identified, as required by rule of the

commissioner, to show the kind of animal from which the article

was derived. The commissioner may require an establishment at

which inspection is maintained under this chapter to prepare

those articles in an establishment separate from one in which

livestock other than equines is slaughtered or carcasses, parts

of carcasses, meat, or meat food products of livestock other than

equines are prepared.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.034. RECORDS. (a) A person engaged for intrastate

commerce in any of the following business activities shall keep

records of each of the person's business transactions:

(1) slaughtering livestock;

(2) preparing, freezing, packaging, or labeling a livestock

carcass or a part or product of a livestock carcass for use as

human food or animal food;

(3) transporting, storing, buying, or selling, as a meat broker,

wholesaler, or otherwise, a livestock carcass or a part or

product of a livestock carcass;

(4) rendering; or

(5) buying, selling, or transporting dead, dying, disabled, or

diseased livestock, or a part of a carcass of a livestock animal

that died in a manner other than slaughter.

(b) On notice by the commissioner's representative, a person

required to keep records shall at all reasonable times give the

commissioner's representative and any representative of the

United States Secretary of Agriculture accompanying the

commissioner's representative:

(1) access to the person's place of business; and

(2) an opportunity to:

(A) examine the facilities, inventory, and records;

(B) copy the records required by this section; and

(C) take a reasonable sample of the inventory, on payment of the

fair market value of the sample.

(c) The person shall maintain a record required by this section

for the period the commissioner by rule prescribes.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.035. INSPECTION AND OTHER REGULATION OF EXOTIC ANIMALS

IN INTERSTATE COMMERCE. (a) The commissioner has the same

rights of examination, inspection, condemnation, and detention of

live exotic animals and carcasses, parts of carcasses, meat, and

meat food products of exotic animals slaughtered and prepared for

shipment in interstate commerce as the commissioner has with

respect to exotic animals slaughtered and prepared for shipment

in intrastate commerce.

(b) The commissioner has the same rights of inspection of

establishments handling exotic animals slaughtered and prepared

for shipment in interstate commerce as the commissioner has with

respect to establishments handling exotic animals slaughtered and

prepared for intrastate commerce.

(c) The record-keeping requirements of Section 433.034 that

apply to persons slaughtering, preparing, buying, selling,

transporting, storing, or rendering in intrastate commerce apply

to persons performing similar functions with exotic animals in

interstate commerce.

(d) A rulemaking power of the commissioner relating to animals

in intrastate commerce applies to exotic animals in interstate

commerce.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. LABELING AND OTHER STANDARDS

Sec. 433.041. LABELING PASSED PRODUCTS. (a) When meat or a

meat food product prepared for intrastate commerce that has been

inspected as provided by this chapter and marked "Texas inspected

and passed" is placed or packed in a container or covering in an

establishment in which inspection is performed under this

chapter, the person preparing the product shall attach a label to

the container or covering stating that the contents have been

"Texas inspected and passed" under this chapter. The inspector

shall supervise the attachment of the label and the sealing or

enclosing of the meat or meat food product in the container or

covering.

(b) When an inspected carcass, part of a carcass, meat, or a

meat food product is found to be unadulterated and leaves the

establishment, it must bear legible information on itself or its

container, as the commissioner requires, that is necessary to

prevent it from being misbranded.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.042. SALE OF MISLABELED ARTICLES PROHIBITED. A person

may not sell an article subject to this chapter or offer the

article for sale, in intrastate commerce, under a false or

misleading name or other marking or in a container of a

misleading form or size. An established trade name, other marking

and labeling, or a container that is not false or misleading and

that is approved by the commissioner is permitted.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.043. STANDARDS OF LABELING, COMPOSITION, AND FILL. (a)

If the commissioner determines that standards are necessary to

protect the public, the commissioner may prescribe:

(1) the style and type size that must be used for material

required to be incorporated in labeling to avoid false or

misleading labeling of an article subject to this subchapter or

Subchapter B; and

(2) subject to Subsection (b), a definition or standard of

identity or composition or a standard of fill of container for an

article subject to this subchapter.

(b) A standard prescribed under Subsection (a)(2) must be

consistent with standards established under the Federal Meat

Inspection Act (21 U.S.C. Section 601 et seq.), the Federal

Poultry Products Inspection Act (21 U.S.C. Section 451 et seq.),

and the Federal Food, Drug, and Cosmetic Act (21 U.S.C. Section

301 et seq.). To avoid inconsistency, the commissioner shall

consult with the United States Secretary of Agriculture before

prescribing the standard.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.044. ORDER TO CEASE FALSE OR MISLEADING PRACTICE. (a)

If the commissioner has reason to believe that a marking or

labeling or the size or form of a container in use or proposed

for use in relation to an article subject to this subchapter is

false or misleading, the commissioner may prohibit the use until

the marking, labeling, or container is modified in the manner the

commissioner prescribes to prevent it from being false or

misleading.

(b) The person using or proposing to use the marking, labeling,

or container may request a hearing by the commissioner. The

commissioner may prohibit the use pending a final determination

by the commissioner.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.045. PROTECTION OF OFFICIAL DEVICE, MARK, AND

CERTIFICATE. A person may not:

(1) cast, print, lithograph, or make in any other manner, except

as authorized by the commissioner:

(A) a device containing or label bearing an official mark or a

simulation of an official mark; or

(B) a form of official certificate or simulation of an official

certificate;

(2) forge an official device, mark, or certificate;

(3) without the commissioner's authorization, use, alter,

detach, deface, or destroy an official device, mark, or

certificate or use a simulation of an official device, mark, or

certificate;

(4) detach, deface, destroy, or fail to use an official device,

mark, or certificate, in violation of a rule of the commissioner;

(5) knowingly possess, without promptly notifying the

commissioner or the commissioner's representative:

(A) an official device;

(B) a counterfeit, simulated, forged, or improperly altered

official certificate; or

(C) a device, label, animal carcass, or part or product of an

animal carcass, bearing a counterfeit, simulated, forged, or

improperly altered official mark;

(6) knowingly make a false statement in a shipper's certificate

or other certificate provided for by rule of the commissioner; or

(7) knowingly represent that an article has been inspected and

passed, when it has not, or is exempted, when it is not.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER D. MISCELLANEOUS PROHIBITIONS

Sec. 433.051. SLAUGHTER OR PREPARATION NOT IN COMPLIANCE WITH

CHAPTER. A person, at an establishment preparing articles only

for intrastate commerce, may not slaughter a livestock animal or

prepare a carcass, part of a carcass, meat, or a meat food

product of a livestock animal, capable of use as human food,

except in compliance with this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.052. SALE, RECEIPT, OR TRANSPORTATION OF ARTICLES NOT

IN COMPLIANCE WITH CHAPTER. A person may not:

(1) sell, transport, offer for sale or transportation, or

receive for transportation, in intrastate commerce, livestock or

a carcass, part of a carcass, meat, or a meat food product of

livestock that is:

(A) capable of use as human food and is adulterated or

misbranded when sold, offered, transported, or received for

transportation; or

(B) required to be inspected by this chapter but has not been

inspected and passed; or

(2) perform an act with respect to livestock or a carcass, part

of a carcass, meat, or a meat food product of livestock, while

the article is being transported in intrastate commerce or held

for sale after transportation in intrastate commerce, that causes

or is intended to cause the article to be adulterated or

misbranded.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.053. SALE, RECEIPT, OR TRANSPORTATION OF POULTRY. A

person may not sell, transport, offer for sale or transportation,

or receive for transportation, in intrastate commerce or from an

official establishment, slaughtered poultry from which blood,

feathers, feet, head, or viscera have not been removed as

provided by rule of the commissioner, except as authorized by

rule of the commissioner.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.054. DEAD, DYING, DISABLED, AND DISEASED ANIMALS;

ANIMALS DYING IN MANNER OTHER THAN SLAUGHTER. (a) If

registration is required by rule of the commissioner, a person

may not engage in any of the following businesses, in or for

intrastate commerce, unless the person has registered with the

commissioner:

(1) meat brokering or rendering;

(2) manufacturing animal food;

(3) wholesaling or warehousing for the public livestock or any

part of a carcass of livestock, regardless of whether it is

intended for human food; or

(4) buying, selling, or transporting dead, dying, disabled, or

diseased livestock or part of a carcass of livestock.

(b) A registration must include the person's name, each of the

person's places of business, and each trade name under which the

person does business.

(c) A person may not engage in the business of selling, buying,

or transporting in intrastate commerce dead, dying, disabled, or

diseased livestock or part of the carcass of livestock that died

otherwise than by slaughter unless the transaction or

transportation complies with rules adopted by the commissioner to

assure that the animals or unwholesome parts or products of the

animals are not used for human food.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.055. MISCELLANEOUS PROHIBITIONS APPLICABLE TO EXOTIC

ANIMALS IN INTERSTATE COMMERCE. The prohibitions of Sections

433.051-433.054 that apply to intrastate commerce also apply to

exotic animals in interstate commerce.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.056. INEDIBLE ANIMAL PRODUCTS. A person in the

business of buying, selling, or transporting, in intrastate

commerce, may not offer an inedible animal product for sale

unless:

(1) the sale is for further sterilization processing; or

(2) the product has been processed in a manner that prevents the

survival of disease-producing organisms or deleterious substances

in the processed material.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER E. COOPERATION WITH FEDERAL GOVERNMENT

Sec. 433.071. RESPONSIBLE AGENCY. (a) The Texas Department of

Health is the state agency responsible for cooperating with the

United States Secretary of Agriculture under Section 301, Federal

Meat Inspection Act (21 U.S.C. Section 661), and Section 5,

Federal Poultry Products Inspection Act (21 U.S.C. Section 454).

(b) The department shall cooperate with the secretary of

agriculture in developing and administering the meat and poultry

inspection program of this state under this chapter in a manner

that will achieve the purposes of this chapter and federal law

and that will ensure that the requirements will be at least equal

to those imposed under Titles I and IV, Federal Meat Inspection

Act (21 U.S.C. Sections 601 et seq. and 671 et seq.), and

Sections 1-4, 6-10, and 12-22, Federal Poultry Products

Inspection Act (21 U.S.C. Sections 451-453, 455-459, and

461-467b), not later than the dates prescribed by federal law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.072. ADVISORY COMMITTEES. The commissioner may

recommend to the United States Secretary of Agriculture state

officials or employees for appointment to advisory committees

provided for by Section 301, Federal Meat Inspection Act (21

U.S.C. Section 661), and Section 5, Federal Poultry Products

Inspection Act (21 U.S.C. Section 454). The commissioner shall

serve as the representative of the governor for consultation with

the secretary of agriculture under those Acts unless the governor

selects another representative.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.073. TECHNICAL AND LABORATORY ASSISTANCE AND TRAINING

PROGRAM. The commissioner may accept from the United States

Secretary of Agriculture:

(1) advisory assistance in planning and otherwise developing the

state program;

(2) technical and laboratory assistance;

(3) training, including necessary curricular and instructional

materials and equipment; and

(4) financial and other aid for administration of the program.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.074. FINANCING. The commissioner may spend state funds

appropriated for administration of this chapter to pay 50 percent

of the estimated total cost of cooperation with the federal

government under this subchapter, and all of the costs of

performing services in relation to the inspection of animals or

products not regulated under the Federal Meat Inspection Act (21

U.S.C. Section 601 et seq.) or the Federal Poultry Products

Inspection Act (21 U.S.C. Section 451 et seq.).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER F. ENFORCEMENT

Sec. 433.081. GENERAL CRIMINAL PENALTY. (a) A person commits

an offense if the person violates a provision of this chapter for

which this chapter does not provide another criminal penalty.

(b) Except as provided by Subsection (c), an offense under this

section is punishable by a fine of not more than $1,000,

imprisonment for not more than one year, or both.

(c) If an offense under this section involves intent to defraud

or a distribution or attempted distribution of an adulterated

article, except adulteration described by Section 433.004(11),

(12), or (13), the offense is punishable by a fine of not more

than $10,000, imprisonment for not more than three years, or

both.

(d) A person does not commit an offense under this section by

receiving for transportation an article in violation of this

chapter if the receipt is in good faith and if the person

furnishes, on request of a representative of the commission:

(1) the name and address of the person from whom the article is

received; and

(2) any document pertaining to the delivery of the article.

(e) This chapter does not require the commissioner to report for

prosecution, or for institution of complaint or injunction

proceedings, a minor violation of this chapter if the

commissioner believes that the public interest will be adequately

served by a suitable written warning notice.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.0815. INTERFERENCE WITH INSPECTION; CRIMINAL PENALTIES.

(a) A person commits an offense if the person with criminal

negligence interrupts, disrupts, impedes, or otherwise interferes

with a livestock inspector while the inspector is performing a

duty under this chapter.

(b) An offense under this section is a Class B misdemeanor.

(c) It is a defense to prosecution under this section that the

interruption, disruption, impediment, or interference alleged

consisted of speech only.

Added by Acts 2001, 77th Leg., ch. 730, Sec. 1, eff. Sept. 1,

2001.

Sec. 433.082. JURISDICTION FOR VIOLATION. The district court

has jurisdiction of:

(1) an action to enforce and to prevent and restrain a violation

of this chapter; and

(2) any other case arising under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.083. INVESTIGATION BY COMMISSIONER. The commissioner

may investigate and gather and compile information concerning the

organization, business, conduct, practices, and management of a

person engaged in intrastate commerce and the person's relation

to other persons.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.084. EVIDENCE AND TESTIMONY. (a) For the purposes of

this chapter, the commissioner at all reasonable times shall be

given access to documentary evidence of a person being

investigated or proceeded against to examine or copy the

evidence. The commissioner by subpoena may require the attendance

and testimony of a witness and the production of documentary

evidence relating to a matter under investigation, at a

designated place of hearing in a county in which the witness

resides, is employed, or has a place of business.

(b) The commissioner may sign subpoenas, administer oaths and

affirmations, examine witnesses, and receive evidence. On

disobedience of a subpoena, the commissioner may request the

district court to require attendance and testimony of a witness

and the production of documentary evidence, and the district

court having jurisdiction over the inquiry may order the

compliance. Failure to obey the court's order is punishable as

contempt.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.085. REPORT TO COMMISSIONER. The commissioner, by

general or special order, may require a person engaged in

intrastate commerce to file with the commissioner an annual

report, special report, or both, or answers in writing to

specific questions furnishing the commissioner information that

the commissioner requires concerning the person's organization,

business, conduct, practices, management, and relation to other

persons filing written answers and reports. The commissioner may

prescribe the form of the report or answers, require the report

or answers to be given under oath, and prescribe a reasonable

deadline for filing the report or answers, subject to the

granting of additional time by the commissioner.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.086. MANDAMUS TO COMPEL COMPLIANCE. On application of

the attorney general at the request of the commissioner, the

district court may issue a writ of mandamus ordering a person to

comply with this chapter or an order of the commissioner under

this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.087. DEPOSITIONS. (a) The commissioner may order

testimony to be taken before a person designated by the

commissioner and having power to administer oaths at any stage of

a proceeding or investigation under this chapter. A person may be

compelled to appear and depose or produce documentary evidence at

a deposition in the same manner as a witness may be compelled to

appear and testify and produce documentary evidence before the

commissioner under this chapter.

(b) The person taking the deposition shall transcribe or

supervise the transcription of the testimony. The transcript must

be signed by the person deposed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.088. COMPENSATION OF WITNESS OR REPORTER. A witness

summoned before the commissioner is entitled to the same fees and

mileage paid a witness in a state court. A witness whose

deposition is taken and the person taking the deposition are each

entitled to the same fees paid for similar services in a state

court.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.089. IMMUNITY. (a) A person is not excused from

attending and testifying or producing documentary evidence before

the commissioner or in obedience to the commissioner's subpoena,

whether signed by the commissioner or the commissioner's

delegate, or in a cause or proceeding based on or growing out of

an alleged violation of this chapter, on the ground that the

required testimony or evidence may tend to incriminate the person

or subject the person to penalty or forfeiture.

(b) A person may not be prosecuted or subjected to a penalty or

forfeiture for or because of a transaction or matter concerning

which the person is compelled to testify or produce evidence

after having claimed a privilege against self-incrimination.

(c) The person testifying under this section is not exempt from

prosecution and punishment for perjury committed in that

testimony.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.090. CONTEMPT. (a) A person commits an offense if the

person neglects or refuses to attend and testify or answer a

lawful inquiry or to produce documentary evidence, if the person

has the power to do so, in obedience to a subpoena or lawful

requirement of the commissioner.

(b) An offense under this section is punishable by a fine of not

less than $1,000 or more than $5,000, imprisonment for not more

than one year, or both.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.091. FALSE REPORT; FAILURE TO REPORT; CRIMINAL PENALTY.

(a) A person commits an offense if the person intentionally:

(1) makes or causes to be made a false entry in an account,

record, or memorandum kept by a person subject to this chapter;

(2) neglects or fails to make or cause to be made full entries

in an account, record, or memorandum kept by a person subject to

this chapter of all facts and transactions pertaining to the

person's business;

(3) removes from the jurisdiction of this state or mutilates,

alters, or otherwise falsifies documentary evidence of a person

subject to this chapter; or

(4) refuses to submit to the commissioner or to the

commissioner's authorized agent, for inspection and copying,

documentary evidence in the person's possession or control of a

person subject to this chapter.

(b) An offense under this section is punishable by a fine of not

less than $1,000 or more than $5,000, imprisonment for not more

than three years, or both.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.092. FAILURE TO REPORT; CIVIL PENALTY. (a) If a

person required by this chapter to file an annual or special

report does not file the report before the deadline for filing

set by the commissioner and the failure continues for 30 days

after notice of the default, the person forfeits to the state

$100 for each day the failure continues.

(b) An amount due under this section is payable to the state

treasury and is recoverable in a civil suit in the name of the

state brought in the district court of the county in which the

person's principal office is located or in which the person does

business.

(c) Each district attorney, under the direction of the attorney

general, shall prosecute for the recovery of an amount due under

this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.093. UNLAWFUL DISCLOSURE; CRIMINAL PENALTY. (a) A

state officer or employee commits an offense if the officer or

employee makes public information obtained by the commissioner

without the approval of the commissioner.

(b) An offense under this section is a misdemeanor punishable by

a fine of not more than $5,000, imprisonment for not more than

one year, or both.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 433.094. ADMINISTRATIVE PENALTY. (a) The commissioner may

assess an administrative penalty against a person who violates

this chapter, a rule adopted by the board under the authority of

this chapter, or an order or license issued under this chapter.

(b) In determining the amount of the penalty, the commissioner

shall consider:

(1) the person's previous violations;

(2) the seriousness of the violation;

(3) any hazard to the health and safety of the public;

(4) the person's demonstrated good faith; and

(5) such other matters as justice may require.

(c) The penalty may not exceed $25,000 a day for each violation.

(d) Each day a violation continues may be considered a separate

violation.

Added by Acts 1991, 72nd Leg., ch. 388, Sec. 1, eff. Sept. 1,

1991.

Sec. 433.095. ADMINISTRATIVE PENALTY ASSESSMENT PROCEDURE. (a)

An administrative penalty may be assessed only after a person

charged with a violation is given an opportunity for a hearing.

(b) If a hearing is held, the commissioner shall make findings

of fact and shall issue a written decision regarding the

occurrence of the violation and the amount of the penalty that

may be warranted.

(c) If the person charged with the violation does not request a

hearing, the commissioner may assess a penalty after determining

that a violation has occurred and the amount of the penalty that

may be warranted.

(d) After making a determination under this section that a

penalty is to be assessed against a person, the commissioner

shall issue an order requiring that the person pay the penalty.

(e) The commissioner may consolidate a hearing held under this

section with another proceeding.

Added by Acts 1991, 72nd Leg., ch. 388, Sec. 1, eff. Sept. 1,

1991.

Sec. 433.096. PAYMENT OF ADMINISTRATIVE PENALTY. (a) Not later

than the 30th day after the date an order finding that a

violation has occurred is issued, the commissioner shall inform

the person against whom the order is issued of the amount of the

penalty for the violation.

(b) Not later than the 30th day after the date on which a

decision or order charging a person with a penalty is final, the

person shall:

(1) pay the penalty in full; or

(2) if the person seeks judicial review of the amount of the

penalty, the fact of the violation, or both:

(A) send the amount of the penalty to the commissioner for

placement in an escrow account; or

(B) post with the commissioner a bond for the amount of the

penalty.

(c) A bond posted under this section must be in a form approved

by the commissioner and be effective until all judicial review of

the order or decision is final.

(d) A person who does not send money to the commissioner or post

the bond within the period prescribed by Subsection (b) waives

all rights to contest the violation or the amount of the penalty.

Added by Acts 1991, 72nd Leg., ch. 388, Sec. 1, eff. Sept. 1,

1991.

Sec. 433.097. REFUND OF ADMINISTRATIVE PENALTY. Not later than

the 30th day after the date of a judicial determination that an

administrative penalty against a person should be reduced or not

assessed, the commissioner shall:

(1) remit to the person the appropriate amount of any penalty

payment plus accrued interest; or

(2) execute a release of the bond if the person has posted a

bond.

Added by Acts 1991, 72nd Leg., ch. 388, Sec. 1, eff. Sept. 1,

1991.

Sec. 433.098. RECOVERY OF ADMINISTRATIVE PENALTY BY ATTORNEY

GENERAL. The attorney general at the request of the commissioner

may bring a civil action to recover an administrative penalty

under this subchapter.

Added by Acts 1991, 72nd Leg., ch. 388, Sec. 1, eff. Sept. 1,

1991.

Sec. 433.099. INJUNCTION. (a) If it appears that a person has

violated or is violating this chapter or a rule adopted under

this chapter, the commissioner may request the attorney general

or the district attorney or county attorney in the jurisdiction

where the violation is alleged to have occurred, is occurring, or

may occur to institute a civil suit for:

(1) an order enjoining the violation; or

(2) a permanent or temporary injunction, a temporary restraining

order, or other appropriate remedy, if the commissioner shows

that the person has engaged in or is engaging in a violation.

(b) Venue for a suit brought under this section is in the county

in which the violation occurred or in Travis County.

(c) The commissioner or the attorney general may recover

reasonable expenses incurred in obtaining injunctive relief under

this section, including investigation and court costs, reasonable

attorney's fees, witness fees, and other expenses. The expenses

recovered by the commissioner under this section may be used for

the administration and enforcement of this chapter. The expenses

recovered by the attorney general may be used by the attorney

general for any purpose.

Added by Acts 2001, 77th Leg., ch. 730, Sec. 1, eff. Sept. 1,

2001.

Sec. 433.100. EMERGENCY WITHDRAWAL OF MARK OR SUSPENSION OF

INSPECTION SERVICES. (a) The commissioner or the commissioner's

designee may immediately withhold the mark of inspection or

suspend or withdraw inspection services if:

(1) the commissioner or the commissioner's designee determines

that a violation of this chapter presents an imminent threat to

public health and safety; or

(2) a person affiliated with the processing establishment

impedes an inspection under this chapter.

(b) An affected person is entitled to a review of an action of

the commissioner or the commissioner's designee under Subsection

(a) in the same manner that a refusal or withdrawal of inspection

services may be reviewed under Section 433.028.

Added by Acts 2001, 77th Leg., ch. 730, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 434. PUBLIC HEALTH PROVISIONS RELATING TO PRODUCTION OF BAKED GOODS

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE A. FOOD AND DRUG HEALTH REGULATIONS

CHAPTER 434. PUBLIC HEALTH PROVISIONS RELATING TO PRODUCTION OF

BAKED GOODS

SUBCHAPTER A. BAKERIES

Sec. 434.001. DEFINITION. In this subchapter "bakery" means a

business producing, preparing, storing, or displaying bakery

products intended for sale for human consumption.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 434.002. BAKERY REQUIREMENTS. (a) A building used or

occupied as a bakery shall be clean and properly lighted,

drained, and ventilated.

(b) A bakery shall have adequate plumbing and drainage

facilities, including suitable wash sinks and restroom

facilities. Restroom facilities shall be separate from the rooms

in which the bakery products are produced or handled. Each wash

sink area and restroom facility shall be clean, sanitary, well

lit, and ventilated.

(c) The floors, walls, and ceilings of a room in which dough is

mixed or handled, pastry is prepared for baking, or bakery

products or the ingredients of those products are otherwise

handled or stored shall be clean, wholesome, and sanitary. Each

opening into the room, including a window or door, shall be

properly screened or otherwise protected to exclude flies.

(d) A showcase, shelf, or other place from which bakery products

are sold shall at all times be clean, wholesome, covered,

properly ventilated, and protected from dust and flies.

(e) A workroom may not be used for purposes other than those

directly connected with the preparation, baking, storage, or

handling of food. A workroom may not be used as a washing,

sleeping, or living room and shall at all times be kept separate

and closed from living and sleeping rooms.

(f) Each bakery shall provide, separate from the workrooms, a

dressing room for the changing and hanging of wearing apparel.

Each dressing room shall be kept clean at all times.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 434.003. SANITARY REQUIREMENTS. (a) A person may not sit

or lie on any table, bench, trough, or shelf intended for dough

or bakery products.

(b) Animals or fowl may not be kept or allowed in any bakery or

other place where bakery products are produced or stored.

(c) A person engaged in the preparation or handling of bakery

products shall wash the person's arms and hands thoroughly before

beginning the preparation, mixing, or handling of ingredients

used in baking. A bakery shall provide sufficient soap,

washbasins, and clean towels for that purpose.

(d) A person may not use tobacco in any form in any room in

which a bakery product is manufactured, wrapped, or prepared for

sale.

(e) A person with a communicable disease may not work in a

bakery, handle any product in the bakery, or deliver a product

from the bakery.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 434.004. WHOLESOME INGREDIENTS REQUIRED. (a) Materials

used in the production or preparation of bakery products shall be

stored, handled, and maintained in a manner that protects the

materials from spoiling and contamination. Materials may not be

used if spoiled, contaminated, or otherwise likely to make the

bakery product unwholesome or unfit as food.

(b) The ingredients used in the production of bakery products

and the sale or offering for sale of those products shall comply

with the laws relating to the adulteration and misbranding of

food. Ingredients may not be used that may make the bakery

product injurious to health.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 434.005. REQUIREMENTS FOR TRANSPORTATION OF BAKERY

PRODUCTS. A vehicle, box, basket, or other receptacle in which

bakery products are transported shall at all times be kept clean

and free from dust, flies, or other contaminants.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 434.006. STORAGE RECEPTACLE REQUIREMENTS. (a) A box or

other receptacle for the storage or receipt of bakery products

shall be:

(1) constructed and placed to be free from contamination from

streets, alleys, and sidewalks;

(2) raised at least 10 inches above the level of the street or

sidewalk; and

(3) clean and sanitary.

(b) Bread may not be placed in a storage box with other food

except other bakery products.

(c) A storage box shall be equipped with a private lock and

shall be kept locked except when opened to receive or remove

bakery products or when being cleaned.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 434.007. WEIGHT STANDARDS FOR BREAD LOAVES. (a) Loaves of

bread made by persons in the business of wholesaling and

retailing bread must comply with the weight standards in this

section.

(b) The standard weights for a loaf of bread are:

(1) one pound;

(2) 1-1/2 pounds; or

(3) any other multiple of one pound.

(c) This section does not prohibit the sale of bread slices in

properly labeled packages weighing eight ounces or less.

(d) Variations in the weight standard may not exceed one ounce a

pound within 24 hours after baking.

(e) This section does not affect the authority of the Department

of Agriculture under Subchapter B, Chapter 13, Agriculture Code.

(f) This section does not apply to a food service establishment

as defined under Chapter 437 or a food establishment licensed

under Chapter 431 as a food manufacturer.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1534, Sec. 1, eff. Sept. 1,

1999.

Sec. 434.008. CRIMINAL PENALTY. (a) A person who violates this

subchapter commits an offense.

(b) An offense under this section is punishable by a fine of not

less than $25 or more than $200.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. ADULTERATED INGREDIENTS

Sec. 434.021. BAKING POWDER. Baking powder that contains less

than 10 percent of available carbon dioxide is adulterated.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 434.022. SELF-RISING FLOUR. (a) In this section,

"self-rising flour" means a combination of flour, salt, and

chemical leavening ingredients. The flour must be at least of the

"straight" grade, and the chemical leavening ingredients must be

bicarbonate of soda and:

(1) calcium acid phosphate;

(2) sodium aluminum sulphate;

(3) cream of tartar;

(4) tartaric acid; or

(5) a combination of those ingredients.

(b) A self-rising flour or other compound by that name must

produce when sold not less than one-half percent by weight of

available carbon dioxide gas and may not contain more than 3-1/2

percent chemical leavening ingredients.

(c) A self-rising flour or other compound by that name that does

not meet the requirements of Subsection (b) is adulterated.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 435. DAIRY PRODUCTS

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE A. FOOD AND DRUG HEALTH REGULATIONS

CHAPTER 435. DAIRY PRODUCTS

SUBCHAPTER A. MILK OFFERED FOR SALE AND MILK GRADING

Sec. 435.001. DEFINITIONS. In this subchapter:

(1) "Board" means the Texas Board of Health.

(2) "Department" means the Texas Department of Health.

(3) "Person" means an individual, plant operator, partnership,

corporation, company, firm, trustee, or association.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 435.0015. APPLICABILITY OF OTHER LAW. Except as provided

by Section 431.010(c), Chapter 431 applies to a person and milk

or a milk product regulated under this chapter.

Added by Acts 2003, 78th Leg., ch. 757, Sec. 3, eff. Sept. 1,

2003.

Sec. 435.002. GRADING OF MILK AND MILK PRODUCTS. (a) The board

may supervise and regulate the grading and labeling of milk and

milk products according to the standards, specifications, and

requirements it adopts for each grade and in conformity with this

subchapter.

(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1387, Sec. 5,

eff. September 1, 2007.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1387, Sec. 5, eff. September 1, 2007.

Sec. 435.003. MILK SPECIFICATIONS. (a) The board by rule may:

(1) define what constitutes Grade "A" raw milk, Grade "A" raw

milk products, Grade "A" pasteurized milk, Grade "A" pasteurized

milk products, milk for manufacturing purposes, and dairy

products; and

(2) provide specifications for the production and handling of

milk and milk products listed in Subdivision (1) according to the

safety and food value of the milk or milk products and the

sanitary conditions under which they are produced and handled.

(b) The rules must be based on and consistent with the most

recent federal definitions, specifications, rules, and

regulations relating to milk and milk products.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1387, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1387, Sec. 2, eff. September 1, 2007.

Sec. 435.004. INSPECTION OF MILK AND MILK PRODUCTS BY BOARD.

(a) The board or its representative shall sample, test, or

inspect Grade "A" pasteurized milk and milk products, Grade "A"

raw milk and milk products for pasteurization, milk for

manufacturing purposes, and dairy products that are offered for

sale.

(b) Grade "A" pasteurized milk and milk products and Grade "A"

raw milk and milk products for pasteurization that come from

beyond the limits of state inspection shall be sampled, tested,

or inspected to determine if department standards and

requirements for milk and milk products are met.

(c) Sampling, testing, and inspection of Grade "A" pasteurized

milk and milk products and Grade "A" raw milk and milk for

pasteurization shall include, in addition to any other tests that

may be required, tests for:

(1) plate count or direct microscopic count;

(2) antibiotics;

(3) sediments;

(4) phosphatase; and

(5) water and any elements foreign to the natural contents of

Grade "A" pasteurized milk and milk products and Grade "A" raw

milk and milk products for pasteurization.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1387, Sec. 5,

eff. September 1, 2007.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1387, Sec. 3, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1387, Sec. 5, eff. September 1, 2007.

Sec. 435.005. INSPECTION OF MILK AND MILK PRODUCTS BY OTHER

ENTITIES. (a) The board may contract with a county or

municipality to act as the agent of the board to inspect milk and

milk products and to perform other regulatory functions necessary

to enforce this subchapter.

(b) A municipality, county, or other political subdivision may

test and inspect milk or milk products. In the absence of a

contract under Subsection (a), the municipality, county, or other

political subdivision must pay the cost of the test or

inspection.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 435.006. PERMIT TO SELL MILK. (a) A person who offers

milk or milk products for sale or to be sold in this state must

hold a permit issued by the board. The person must apply to the

board or the board's representative for a permit.

(b) After receiving the application, the board or the board's

representative may determine and award the grade of milk or milk

products offered for sale by each applicant according to the

specifications for grades established under this chapter.

(c) The board shall maintain a list of the names of all

applicants to whom the board has awarded permission to use a

Grade "A" label and remove from the list the name of a person

whose permit is revoked.

(d) The board may not issue a permit to a person for a producer

dairy located in an area infected with or at a high risk for

bovine tuberculosis, as determined epidemiologically and defined

by rule of the Texas Animal Health Commission.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 445, Sec. 2, eff. June 4,

2001.

Sec. 435.007. USE OF MISLEADING LABEL. (a) A person may not

use a label, device, or design marked Grade "A," or any other

grade, statement, device, or design related to the safety,

sanitary quality, or food value, on milk or milk products

produced, offered for sale, or sold in this state that is

misleading or does not conform to the requirements of this

subchapter.

(b) A person may not represent, publish, label, or advertise

milk or milk products as being Grade "A" unless the milk or milk

products are:

(1) produced or processed by a person having a permit to use a

Grade "A" label as provided by this subchapter; and

(2) produced, treated, and handled in accordance with the

specifications and requirements adopted by the board for Grade

"A" milk and milk products.

(c) A person may not sell to a consumer milk or a milk product

labeled Grade "A" that has not been produced or processed by a

person who has a Grade "A" permit under this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 435.008. MILK FOR RESALE. A person is not required to hold

a permit to resell or offer for resale in the same container any

milk or milk products that are represented or advertised as a

grade of milk or milk products and that are purchased from a

person holding a permit authorizing that representation or

advertisement.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 435.009. FEES. (a) A political subdivision or agency of

this state, other than the department, may not impose a fee on

milk or a milk product, or on a person for the movement,

distribution, or sale of milk or a milk product.

(b) The department shall impose the following fees only:

(1) a permit fee of $200 every two years for a producer dairy

farm;

(2) a permit fee of $800 every two years for a processing or

bottling plant;

(3) a permit fee of $800 every two years for a receiving and

transfer station;

(4) a permit fee of $200 every two years for a milk transport

tanker;

(5) a fee of 4-1/2 cents for each 100 pounds of milk or milk

products processed and distributed in this state by a processing

or bottling plant in this state, or processed by an out-of-state

processing or bottling plant and sold in this state; and

(6) a fee of 1-1/2 cents for each 100 pounds of dairy products

processed by a processing or bottling plant in this state.

(c) The board shall adopt rules to assess and collect the fees

imposed by Subsections (b)(5) and (6) monthly, quarterly,

semiannually, or annually according to amounts due by the plant.

Monthly fees shall be assessed and collected in accordance with

board rules.

(d) A permit issued under this chapter is valid for two years

and must be renewed not later than September 1 of the year in

which the permit expires.

(e) The department shall prorate fees paid for permits issued

under this chapter after the beginning of a permit year.

(f) In this section:

(1) "Dairy farm" means a place where one or more cows or goats

are kept and from which milk or milk products are provided, sold,

or offered for sale to a milk plant or transfer station.

(2) "Transfer station" means a place where milk or milk products

are transferred directly from one transport tank to another.

(g) Subject to legislative appropriation, the department may use

money collected under Subsection (b)(5) only for milk inspection.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 411, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1387, Sec. 4, eff. September 1, 2007.

Sec. 435.010. RECORDS. The board by rule shall establish

minimum standards for recordkeeping by persons required to pay a

fee under this subchapter. Those persons shall make the records

available to the department on request.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 435.011. HEARING. (a) The board shall establish a

procedure by which a person aggrieved by the application of a

board rule may receive a hearing under Chapter 2001, Government

Code.

(b) The refusal or the suspension or revocation of a permit by

the department and the appeal of that action are governed by the

procedures for a contested case hearing under Chapter 2001,

Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 757, Sec. 4, eff. Sept.

1, 2003.

Sec. 435.012. REFUSAL TO GRANT PERMIT; SUSPENSION OR REVOCATION

OF PERMIT. (a) The department may refuse an application for a

permit under this chapter or may suspend or revoke a permit

issued under this chapter.

(b) The board and its representative may revoke and regrade

permits if on inspection the board or its representative finds

that the use of the grade label does not conform to the

specifications or requirements adopted by the board under this

chapter.

(c) The board by rule shall:

(1) provide for the denial, suspension, or revocation of a

permit; and

(2) establish reasonable minimum standards for granting and

maintaining a permit issued under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 757, Sec. 5, eff. Sept. 1,

2003.

Sec. 435.013. MUNICIPAL REGULATION AUTHORIZED. A municipality

by ordinance may allow only pasteurized milk and pasteurized milk

products to be sold at retail in that municipality.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 435.014. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates this chapter.

(b) An offense under this section is punishable by a fine of not

less than $25 or more than $200.

(c) Each violation constitutes a separate offense.

(d) The penalty prescribed by this section is subject to either

the sanctions prescribed in the Grade A Pasteurized Milk

Ordinance for products covered by the ordinance or any civil or

administrative penalty or sanction otherwise imposed by Chapter

431 or other law for products not covered by the ordinance.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 757, Sec. 6, eff. Sept. 1,

2003.

SUBCHAPTER B. SPECIAL REQUIREMENTS; SALE OF MILK

Sec. 435.021. IMPORTED MILK. (a) In this section:

(1) "Political subdivision" means a county or municipality or a

school, junior college, water, hospital, reclamation, or other

special-purpose district.

(2) "State agency" means an agency, department, board, or

commission of the state or a state eleemosynary, educational,

rehabilitative, correctional, or custodial facility.

(b) A state agency or political subdivision may not purchase

milk, cream, butter, or cheese, or a product consisting largely

of one or more of those items, that has been imported from

outside the United States.

(c) This section does not apply to the purchase of milk powder

if domestic milk powder is not readily available in the normal

course of business.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Sec. 435.022 by Acts 1989, 71st Leg., ch. 1100,

Sec. 5.06(b), eff. Sept. 1, 1989.



CHAPTER 436. AQUATIC LIFE

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE A. FOOD AND DRUG HEALTH REGULATIONS

CHAPTER 436. AQUATIC LIFE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 436.001. SHORT TITLE. This chapter may be cited as the

Texas Aquatic Life Act.

Amended by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.002. DEFINITIONS. In this chapter:

(1) "Approved area" means a molluscan shellfish growing area

determined to be acceptable for harvesting of molluscan shellfish

for direct marketing according to the National Shellfish

Sanitation Program.

(2) "Approved source" means a source of molluscan shellfish

acceptable to the director.

(3) "Aquatic life" means animals and plants that live in water.

(4) "Authorized agent" means an employee of the department who

is designated by the director to enforce provisions of this

chapter.

(5) "Board" means the Texas Board of Health.

(6) "Closed area" means a molluscan shellfish growing area where

the taking including the harvesting for sale, the harvesting for

transplant, or the gathering for depuration of molluscan

shellfish is temporarily or permanently not permitted. A closed

area status may be placed on any one of the five classified area

designations established by the National Shellfish Sanitation

Program.

(7) "Conditionally approved area" means a molluscan shellfish

growing area determined to meet approved area criteria for a

predictable period conditioned on performance standards specified

in a management plan. A conditionally approved area is a closed

area when the area does not meet the approved area criteria.

(8) "Conditionally restricted area" means a molluscan shellfish

growing area determined to meet restricted area criteria for a

predictable period conditioned on performance standards specified

in a management plan. A conditionally restricted area is open for

transplanting or gathering for depuration only during the times

it meets the restricted area criteria and is specified as a

conditionally restricted area by the department. A conditionally

restricted area is a closed area at all times for harvesting of

molluscan shellfish for direct marketing.

(9) "Container" means the physical material in contact with or

immediately surrounding molluscan shellfish or crabmeat that

confines it into a single unit.

(10) "Crabmeat" means the edible meat of steamed or cooked crabs

that has not been processed other than by picking, packing, and

chilling.

(11) "Crabmeat processing license" means a numbered document

issued by the department that authorizes a person to process

crabmeat for sale.

(12) "Crabmeat processor" means a person who cooks and backs

crabs and who picks, packs, or pasteurizes crabmeat.

(13) "Department" means the Texas Department of Health.

(14) "Depletion" means the removal of all existing commercial

quantities of market-size molluscan shellfish.

(15) "Depuration" means the process of using any approved

artificially controlled aquatic environment to reduce the level

of bacteria and viruses in molluscan shellfish.

(16) "Depuration plant" means a place where depuration of

molluscan shellfish occurs.

(17) "Director" means the executive head of the Texas Department

of Health.

(18) "Growing area" means an area that supports or could support

live molluscan shellfish.

(19) "Health authority" means a physician authorized to

administer state or local laws relating to public health.

(20) "Label" means written, printed, or graphic matter appearing

on a container of molluscan shellfish or crabmeat, including any

written, printed, or graphic matter on any wrappers or

accompanying any molluscan shellfish or crabmeat.

(21) "Molluscan shellfish" means an edible species of oyster,

clam, or mussel that is shucked, in the shell, fresh, or fresh

frozen, in whole or in part, as defined by the National Shellfish

Sanitation Program.

(22) "National Shellfish Sanitation Program" means the

cooperative program by the states, the United States Food and

Drug Administration, and the shellfish industry that classifies

molluscan shellfish growing areas and certifies interstate

molluscan shellfish shippers according to the National Shellfish

Sanitation Program Manual of Operations or its successor program

and documents.

(23) "Open area" means a molluscan shellfish growing area where

harvesting for sale, harvesting for transplant, or gathering for

depuration of molluscan shellfish is permitted. An open area

status may be placed on any one of the classified area

designations established by the National Shellfish Sanitation

Program except for a prohibited area.

(24) "Pasteurization plant" means a place where crabmeat is

heat-treated in compliance with rules adopted by the board,

without complete sterilization, to improve the keeping qualities

of the meat.

(25) "Picking plant" means a place where crabs are cooked and

edible meat is picked from the crabs.

(26) "Possess" means the act of having in possession or control,

keeping, detaining, restraining, or holding as owner, agent,

bailee, or custodian for another.

(27) "Prohibited area" means an area where the director finds,

according to a sanitary, chemical, or bacteriological survey,

that the area contains aquatic life that is unfit for human

consumption. A prohibited area for molluscan shellfish means a

molluscan shellfish growing area determined to be unacceptable

for transplanting, gathering for depuration, or harvesting of

molluscan shellfish. The only molluscan shellfish removal

permitted from a prohibited area is for the purpose of depletion.

(28) "Principal display panel" means the part of a label that is

most likely to be displayed, presented, shown, or examined under

normal and customary conditions of display for sale.

(29) "Public water" means all bodies of water that are the

property of the state under Section 1.011, Parks and Wildlife

Code.

(30) "Restricted area" means a molluscan shellfish growing area

that is determined to be unacceptable for harvesting of molluscan

shellfish for direct marketing but that is acceptable for

transplanting or gathering for depuration. A restricted area may

be closed for transplanting or gathering for depuration when the

area does not meet the restricted area criteria established by

the National Shellfish Sanitation Program.

(31) "Sale" means the transfer of ownership or the right of

possession of an item to a person for consideration and includes

barter.

(32) "Shellfish certificate" means a numbered document issued by

the department that authorizes a person to process molluscan

shellfish for sale.

(33) "Shellfish processor" means a person who depurates, shucks,

packs, or repacks molluscan shellfish.

(34) "Take" means catch, hook, net, snare, trap, kill, or

capture by any means, including the attempt to take.

Amended by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.003. AUTHORITY TO DELEGATE POWERS AND DUTIES. (a) The

board by rule may delegate a power or duty imposed on the

director in this chapter, including the power or duty to issue

emergency rules or orders or to render a final administrative

decision.

(b) A health authority may delegate any power or duty imposed on

the health authority in this chapter to an employee of the local

health department, the local health unit, or the public health

district in which the health authority serves, unless otherwise

restricted by law.

Amended by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. PROHIBITED ACTS

Sec. 436.011. PROHIBITED ACTS. The following acts and the

causing of the following acts within this state are unlawful and

prohibited:

(1) taking, selling, offering for sale, or holding for sale

molluscan shellfish from a closed area;

(2) taking, selling, offering for sale, or holding for sale

molluscan shellfish from a restricted or conditionally restricted

area without complying with a rule adopted by the board to ensure

that the molluscan shellfish have been purified, unless:

(A) permission is first obtained from the Parks and Wildlife

Department and the transplanting is supervised by that

department; and

(B) the Parks and Wildlife Department furnishes a copy of the

transplant permit to the director before transplanting activities

begin;

(3) possessing a species of aquatic life taken from a prohibited

area while the area was prohibited for that species;

(4) operating as a molluscan shellfish processor without a

shellfish certificate for each plant or place of business;

(5) operating as a crabmeat processor without a crabmeat

processing license for each plant;

(6) selling, offering for sale, or holding for sale molluscan

shellfish or crabmeat that has not been picked, handled,

packaged, or pasteurized in accordance with the rules adopted by

the board;

(7) selling, offering for sale, or holding for sale molluscan

shellfish or crabmeat from facilities for the handling and

packaging of molluscan shellfish or crabmeat that do not comply

with the rules adopted by the board;

(8) selling, offering for sale, or holding for sale molluscan

shellfish or crabmeat that is not labeled in accordance with the

rules adopted by the board;

(9) selling, offering for sale, or holding for sale molluscan

shellfish that is not in a container bearing a valid certificate

number from a state or nation whose molluscan shellfish

certification program conforms to the current Manual of

Operations for Sanitary Control of the Shellfish Industry issued

by the Food and Drug Administration or its successor, except

selling molluscan shellfish removed from a container bearing a

valid certificate number for on-premises consumption; in the

event the Texas Molluscan Shellfish Program is found to be out of

conformity with the current Manual of Operations, selling,

offering for sale, or holding for sale molluscan shellfish in a

container bearing a valid Texas certificate number shall not be

considered a violation of this chapter provided all other

requirements of this chapter are complied with and the shellfish

have come from an approved source;

(10) processing, transporting, storing for sale, possessing with

intent to sell, offering for sale, or selling molluscan shellfish

or crabmeat for human consumption that is adulterated or

misbranded;

(11) removing or disposing of a detained or embargoed article in

violation of Section 436.028;

(12) altering, mutilating, destroying, obliterating, or removing

all or part of the labeling of a container;

(13) adulterating or misbranding molluscan shellfish or crabmeat

in commerce;

(14) refusing to permit entry or inspection, to permit the

taking of a sample, or to permit access to or copying by an

authorized agent of a record required by this chapter;

(15) failing to establish or maintain a record or report

required by this chapter or by a rule adopted by the board; or

(16) violating a rule adopted by the board or an emergency rule

or order adopted by the director.

Amended by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER C. ENFORCEMENT

Sec. 436.021. DEFINITION. In this subchapter, "detained or

embargoed article" means molluscan shellfish or crabmeat that has

been detained or embargoed under Section 436.028.

Amended by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.022. INSPECTION. (a) The director, an authorized

agent, or a health authority may, on presenting appropriate

credentials to the owner, operator, or agent in charge:

(1) enter at reasonable times, including when processing is

conducted, an establishment or location in which molluscan

shellfish or crabmeat is processed, packed, pasteurized, or held

for introduction into commerce or held after introduction into

commerce;

(2) enter a vehicle being used to transport or hold the

molluscan shellfish or crabmeat in commerce; or

(3) inspect the establishment, location, or vehicle, including

equipment, records, files, papers, materials, containers, labels,

or other items, and obtain samples necessary for enforcement of

this chapter.

(b) The inspection of an establishment or location is to

determine whether the molluscan shellfish or crabmeat:

(1) is adulterated or misbranded;

(2) may not be processed, introduced into commerce, sold, or

offered for sale under this chapter or the rules adopted by the

board; or

(3) is otherwise in violation of this chapter.

(c) The director, an authorized agent, or a health authority may

not inspect:

(1) financial data;

(2) sales data, other than shipment data;

(3) pricing data;

(4) personnel data, other than personnel data relating to the

qualifications of technical and professional personnel; or

(5) research data.

Amended by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.023. ACCESS TO RECORDS. A person who is required to

maintain records under this chapter or a rule adopted by the

board or a person who is in charge or custody of those records on

request shall permit the director, authorized agent, or health

authority at all reasonable times to have access to and to copy

the records.

Amended by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.024. ACCESS TO RECORDS SHOWING MOVEMENT IN COMMERCE.

(a) A commercial carrier or other person receiving or holding

molluscan shellfish or crabmeat in commerce on request shall

permit the director, authorized agent, or health authority at all

reasonable times to have access to and to copy all records

showing:

(1) the movement in commerce of the molluscan shellfish or

crabmeat;

(2) the holding after movement in commerce of the molluscan

shellfish or crabmeat; or

(3) the quantity, shipper, and consignee of the molluscan

shellfish or crabmeat.

(b) The carrier or other person may not refuse access to and

copying of the requested records if the request is accompanied by

a written statement that specifies the nature or kind of

molluscan shellfish or crabmeat to which the request relates.

(c) A carrier is not subject to other provisions of this chapter

solely because of the carrier's receipt, carriage, holding, or

delivery of molluscan shellfish or crabmeat in the usual course

of business as a carrier.

Amended by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.025. EMERGENCY ORDER. (a) The director may issue an

emergency order that mandates or prohibits the taking,

processing, or sale of molluscan shellfish or crabmeat in the

department's jurisdiction if:

(1) the processing or sale of the molluscan shellfish or

crabmeat creates or poses an immediate threat to human life or

health; and

(2) other procedures available to the department to remedy or

prevent the threat will result in unreasonable delay.

(b) The director may issue the emergency order without notice

and hearing if the director or a person designated by the

director determines that issuing the emergency order without

notice and hearing is necessary under the circumstances.

(c) If an emergency order is issued without a hearing, the

department shall determine the earliest time and place for a

hearing at which the emergency order shall be affirmed, modified,

or set aside. The hearing shall be held under board rules.

(d) This section prevails over Sections 11.013 and 12.001.

Amended by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.026. VIOLATION; INJUNCTION. (a) The director, an

authorized agent, or a health authority may petition the district

court for a temporary restraining order to restrain a continuing

violation or a threat of a continuing violation of Section

436.011 if the director, authorized agent, or health authority

believes that:

(1) a person has violated, is violating, or is threatening to

violate a provision of Section 436.011; and

(2) the violation or threatened violation creates an immediate

threat to the health and safety of the public.

(b) If the court finds that a person is violating or threatening

to violate Section 436.011, the court shall grant injunctive

relief.

(c) Venue for a suit brought under this section is in the county

in which the violation or threat of violation is alleged to have

occurred or in Travis County.

Amended by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.027. CIVIL PENALTY. (a) At the request of the

director, the attorney general or a district, county, or

municipal attorney shall institute an action in district or

county court to collect a civil penalty from a person who has

violated Section 436.011.

(b) A person who violates Section 436.011 is liable for a civil

penalty not to exceed $25,000 a day for each violation. Each day

of a continuing violation constitutes a separate violation for

purposes of penalty assessment.

(c) In determining the amount of the penalty, the court shall

consider:

(1) the person's history of previous violations under this

chapter;

(2) the seriousness of the violation;

(3) any hazard to the health and safety of the public;

(4) the demonstrated good faith of the person; and

(5) other matters as justice may require.

(d) A civil penalty recovered in a suit instituted by the

attorney general under this chapter shall be deposited in the

state treasury to the credit of the general revenue fund. A civil

penalty recovered in a suit instituted by a local government

under this chapter shall be paid to the local government.

(e) Venue for a suit to collect a civil penalty brought under

this section is in the municipality or county in which the

violation occurred or in Travis County.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.028. DETAINED OR EMBARGOED ARTICLE. (a) The director

or an authorized agent may detain or embargo molluscan shellfish

or crabmeat if the director or authorized agent believes or has

probable cause to believe that the molluscan shellfish or

crabmeat:

(1) is adulterated; or

(2) is misbranded so that the molluscan shellfish or crabmeat is

dangerous or fraudulent under this chapter.

(b) The director or an authorized agent shall affix to any

molluscan shellfish or crabmeat a tag or other appropriate

marking that gives notice that the molluscan shellfish or

crabmeat is, or is suspected of being, adulterated or misbranded

and that the molluscan shellfish or crabmeat has been detained or

embargoed.

(c) The tag or marking on a detained or embargoed article must

prohibit the removal or disposal of the article unless permission

is given by the director, the authorized agent, or a court.

(d) A person may not remove a detained or embargoed article from

the premises or dispose of it without permission of the director,

the authorized agent, or a court. The director or the authorized

agent may permit perishable goods to be moved to a place suitable

for proper storage.

(e) The director or an authorized agent shall remove the tag or

other marking from a detained or embargoed article if the

director or an authorized agent believes that the article is not

adulterated or misbranded.

(f) The claimant of a detained or embargoed article may move the

article to a secure storage area with the permission of the

director or an authorized agent.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.029. REMOVAL ORDER FOR DETAINED OR EMBARGOED ARTICLE.

(a) The director or authorized agent may order the claimant or

the claimant's agent to move a detained or embargoed article to a

secure place to prevent the unauthorized disposal or removal of

the article.

(b) If the claimant fails to carry out the order, the director

or the authorized agent may move the article.

(c) If the director or the authorized agent moves the article,

the director shall assess the cost of removal against the

claimant.

(d) The director may request the attorney general to bring an

action in the district court in Travis County to recover the

costs of removal. In a judgment in favor of the state, the court

may award costs, attorney fees, and interest from the date the

expense was incurred until the date the department is reimbursed.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.030. RECALL FROM COMMERCE. (a) The director may order

a recall of molluscan shellfish or crabmeat with:

(1) the detention or embargo of molluscan shellfish or crabmeat;

(2) the issuance of an emergency order under Section 436.025; or

(3) both.

(b) The director's recall order may require that the molluscan

shellfish or crabmeat be removed to one or more secure areas

approved by the director or authorized agent.

(c) The recall order must be in writing and be signed by the

director and may be issued:

(1) before or in conjunction with a tag or other marking as

provided by Section 436.028;

(2) with an emergency order authorized by Section 436.025; or

(3) both.

(d) The recall order is effective until it expires by its own

terms, is withdrawn by the director, is reversed by a court in an

order denying condemnation, or is set aside at a hearing

authorized by Section 436.025.

(e) The claimant shall pay the costs of the removal and storage

of a recalled product. If the claimant or the claimant's agent

fails to carry out the recall order, the director may recall the

product. The director shall assess the costs of the recall

against the claimant.

(f) The director may request the attorney general to bring an

action in a district court in Travis County to recover the costs

of recall. In a judgment in favor of the state, the court may

award costs, attorney fees, and interest from the date the

expense was incurred until the date the department is reimbursed.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.031. CONDEMNATION. If molluscan shellfish or crabmeat

is adulterated or misbranded, an action for the condemnation of

the molluscan shellfish or crabmeat may be filed in a district

court in whose jurisdiction the molluscan shellfish or crabmeat

is located.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.032. DESTRUCTION OF MOLLUSCAN SHELLFISH OR CRABMEAT.

(a) The court may order the destruction of sampled, detained, or

embargoed molluscan shellfish or crabmeat if the court finds that

the article is adulterated or misbranded.

(b) After entry of the court's order, an authorized agent shall

supervise the destruction of the article.

(c) The claimant shall pay the cost of the destruction of the

article.

(d) The court shall order the claimant or the claimant's agent

to pay court costs, storage fees, and other proper expenses.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.033. CORRECTION BY PROPER LABELING. (a) A court may

order the delivery of sampled, detained, or embargoed molluscan

shellfish or crabmeat that is misbranded to the claimant for

relabeling under the supervision of the director or an authorized

agent if:

(1) the court costs and other expenses have been paid;

(2) proper labeling can correct the misbranding; and

(3) the claimant executes a bond, conditioned on the correction

of the misbranding by proper labeling.

(b) The claimant shall pay the costs of the supervision.

(c) The court shall order the return of the molluscan shellfish

or crabmeat to the claimant if the director or an authorized

agent represents to the court that the molluscan shellfish or

crabmeat no longer violates this chapter and that the expenses of

supervision are paid.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.034. ADMINISTRATIVE PENALTY. (a) The director may

assess an administrative penalty against a person who violates

Section 436.011 or an order issued under this chapter.

(b) In determining the amount of the penalty, the director shall

consider:

(1) the person's previous violations;

(2) the seriousness of the violation;

(3) the hazard to the health and safety of the public;

(4) the person's demonstrated good faith; and

(5) other matters as justice may require.

(c) The penalty may not exceed $25,000 a day for each violation.

(d) Each day of a continuing violation constitutes a separate

violation.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.035. ADMINISTRATIVE PENALTY ASSESSMENT PROCEDURE. (a)

The director may assess an administrative penalty only after a

person charged with a violation is given an opportunity for a

hearing.

(b) If a hearing is held, the director shall make findings of

fact and shall issue a written decision regarding the violation

and the amount of the penalty.

(c) If the person charged with the violation does not request a

hearing, the director may assess a penalty after determining that

a violation has occurred and the amount of the penalty.

(d) The director shall issue an order requiring a person to pay

a penalty assessed under this section.

(e) The director may consolidate a hearing held under this

section with another proceeding.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.036. PAYMENT OF ADMINISTRATIVE PENALTY. (a) Not later

than the 30th day after the date an order is issued under Section

436.035(d), the director shall notify the person against whom the

penalty is assessed of the order and the amount of the penalty.

(b) Not later than the 30th day after the date notice of the

order is given to the person, the person shall:

(1) pay the penalty in full; or

(2) seek judicial review of the amount of the penalty, the

findings of the director, or both.

(c) If the person seeks judicial review, the person shall:

(1) send the amount of the penalty to the director for placement

in an escrow account; or

(2) post with the director a bond for the amount of the penalty.

(d) A bond posted under this section must be in a form approved

by the director and must be effective until judicial review of

the order or decision is final.

(e) A person who does not send the money to the director or post

the bond within the period described by Subsection (b) waives all

rights to contest the violation or the amount of the penalty.

(f) The attorney general, at the request of the director, may

bring a civil action to recover an administrative penalty

assessed under this subchapter.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.037. REFUND OF ADMINISTRATIVE PENALTY. Not later than

the 30th day after the date of a judicial determination that an

administrative penalty against a person should be reduced or not

assessed, the director shall:

(1) remit to the person the appropriate amount of any penalty

payment plus accrued interest; or

(2) execute a release of the bond if the person has posted a

bond.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.038. CRIMINAL PENALTY; DEFENSES. (a) A person commits

an offense if the person intentionally, knowingly, recklessly, or

with criminal negligence commits an unlawful act under Section

436.011.

(b) A violation of Section 436.011(1), (2), or (3) is a Class B

Parks and Wildlife Code misdemeanor under Section 12.405, Parks

and Wildlife Code. Each day of a continuing violation constitutes

a separate offense. Commissioned officers of the Parks and

Wildlife Department shall enforce Sections 436.011(1), (2), and

(3).

(c) If it is shown at trial that the defendant has been

convicted once within five years before the trial date of a

violation of Section 436.011(1) or (2), a violation by the

defendant under Section 436.011(1) or (2) is a Class A Parks and

Wildlife Code misdemeanor under Section 12.404, Parks and

Wildlife Code.

(d) If it is shown at trial that the defendant has been

convicted two or more times within five years before the trial

date of a violation of Section 436.011(1) or (2), a violation by

the defendant under Section 436.011(1) or (2) is a Parks and

Wildlife Code felony under Section 12.407, Parks and Wildlife

Code.

(e) A violation of Section 436.011(4), (5), (6), (7), (8), (9),

(10), (11), (12), (13), (14), or (15) is a Class A misdemeanor.

Each day of a continuing violation constitutes a separate

offense.

(f) A person is not subject to the penalties of Subsection (e)

if the person received molluscan shellfish or crabmeat in

commerce and delivered or offered to deliver the molluscan

shellfish or crabmeat in good faith, unless the person refuses to

furnish on request of the director, an authorized agent, or a

health authority the name and address of the person from whom the

product was received and copies of any documents relating to the

receipt of the product.

(g) A publisher, radiobroadcast licensee, or agency or medium

for the publication or broadcast of an advertisement, except the

harvester, processor, distributor, or seller of molluscan

shellfish or crabmeat to which a false advertisement relates, is

not liable under this section for the publication or broadcast of

the false advertisement unless the person has refused to furnish,

on the request of the director, the name and address of the

harvester, processor, distributor, seller, or advertising agency

residing in this state who caused the person to publish or

broadcast the advertisement.

(h) A person is not subject to the penalties of Subsection (e)

for a violation of Section 436.011 involving misbranded molluscan

shellfish or crabmeat if the violation exists only because the

product is misbranded because of a mistake in advertising, unless

the violation is committed with intent to defraud or mislead.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.039. INITIATION OF PROCEEDINGS. The attorney general

or a district, county, or municipal attorney to whom the

director, an authorized agent, or a health authority reports a

violation of this chapter shall prosecute without delay.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.040. MINOR VIOLATION. This chapter does not require

the director, an authorized agent, or a health authority to

report for prosecution a minor violation of this chapter if the

director, authorized agent, or health authority believes that the

public interest is adequately served by a written warning.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER D. ADULTERATED AQUATIC LIFE

Sec. 436.061. ADULTERATED AQUATIC LIFE. (a) A species of

aquatic life is adulterated if it has been taken from an area

declared prohibited for that species by the director.

(b) Molluscan shellfish or crabmeat is adulterated if:

(1) it bears or contains a poisonous or deleterious substance

that may render it injurious to health unless the substance is a

naturally occurring substance and the quantity of the substance

in the molluscan shellfish or crabmeat does not ordinarily render

the substance injurious to health;

(2) it consists in whole or in part of a diseased, contaminated,

filthy, or putrid substance or if it is otherwise unfit for human

consumption;

(3) it has been produced, prepared, packed, or held under

unsanitary conditions whereby it may have become contaminated

with filth or may have been rendered diseased, unwholesome, or

injurious to health;

(4) it is in whole or in part the product of diseased aquatic

life or has died otherwise than by taking;

(5) its container is made in whole or in part of a poisonous or

deleterious substance that may render the contents injurious to

health;

(6) it has been intentionally exposed to radiation, unless the

use of the radiation complied with a regulation or an exemption

under Section 409, Federal Food, Drug, and Cosmetic Act (21

U.S.C. Section 348);

(7) a substance has been substituted in whole or in part for it;

(8) damage to or inferiority of the product has been concealed;

(9) a substance has been added, mixed, or packed to increase its

bulk or weight, to reduce its quality or strength, or to make it

appear better or of greater value than it is;

(10) it contains a chemical substance containing sulphites,

sulphur dioxide, or any other chemical preservative that is not

approved by the Animal Plant Health Inspection Service or by

rules of the board;

(11) the molluscan shellfish have been taken from a closed area;

(12) the molluscan shellfish have been taken from a restricted

or conditionally restricted area and have not been purified under

the rules adopted by the board;

(13) the molluscan shellfish have been processed by a person

without a shellfish certificate;

(14) the molluscan shellfish have not been handled and packaged

in accordance with the rules adopted by the board;

(15) the crabmeat has been processed by a person without a

crabmeat processing license; or

(16) the crabmeat was not picked, packed, or pasteurized in

accordance with the rules adopted by the board.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER E. MISBRANDING

Sec. 436.071. MISBRANDED MOLLUSCAN SHELLFISH AND CRABMEAT.

Molluscan shellfish or crabmeat is misbranded if:

(1) its labeling is false, misleading, or fails to conform with

the requirements of Section 436.081;

(2) it is offered for sale under the name of another food;

(3) its container is made, formed, or filled so as to be

misleading;

(4) a word, statement, or other information required by this

chapter or a rule adopted under this chapter to appear on a label

is not prominently and conspicuously placed on the label and is

not likely to be read and understood by the ordinary individual

under customary conditions of purchase and use; or

(5) it does not have a label containing:

(A) the name, address, and certification or license number of

the processor;

(B) an accurate statement in a uniform location on the principal

display panel of the quantity of the contents in terms of weight,

measure, or numerical count; and

(C) a date as provided by rules adopted by the board.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER F. LABELING AND PACKAGING

Sec. 436.081. FAIR PACKAGING AND LABELING. (a) A label on

molluscan shellfish or crabmeat shall conform to the requirements

for the declaration of net quantity of contents under Section

1453, Fair Packaging and Labeling Act (15 U.S.C. Section 1453),

and the regulations adopted under that Act.

(b) The label on a package of molluscan shellfish or crabmeat

that represents the number of servings contained in the package

shall state the net quantity in terms of weight, measure, or

numerical count of each serving.

(c) A person may not distribute or cause to be distributed in

commerce any molluscan shellfish or crabmeat if a qualifying word

or phrase appears with the statement of the net quantity of

contents required by Subsection (a). A supplemental statement at

another place on the package may contain descriptions in

nondeceptive terms of the net quantity of contents, except the

supplemental statement of net quantity of contents may not

include a term qualifying a unit of weight, measure, or count

that tends to exaggerate the amount of the shellfish or crabmeat

in the package.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.082. FALSE ADVERTISEMENT. An advertisement of

molluscan shellfish or crabmeat is false if it is false or

misleading in any manner.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER G. AQUATIC LIFE FROM PROHIBITED AREAS

Sec. 436.091. DECLARATION OF PROHIBITED AREAS. (a) The

director by order shall declare a body of public water to be a

prohibited area if:

(1) the director finds, according to a sanitary, chemical, or

bacteriological survey, that the area contains aquatic life that

is unfit for human consumption; or

(2) aquatic life from a prohibited area may have been

transferred to that body of public water.

(b) The director shall modify or revoke an order according to

the results of a sanitary, chemical, or bacteriological survey

conducted by the department. The director shall file the order in

the department's office and shall furnish without charge a copy

of the order describing prohibited areas on request.

(c) The director shall conspicuously outline prohibited areas on

maps and shall furnish the maps without charge on request. The

failure of a person to obtain that information does not relieve

that person from liability under this chapter.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER H. MOLLUSCAN SHELLFISH

Sec. 436.101. CLASSIFICATION OF GROWING AREAS. (a) The

director by order shall designate an area that is coastal water

according to the rules of the Parks and Wildlife Commission as an

approved area, a conditionally approved area, a restricted area,

a conditionally restricted area, or a prohibited area, according

to the classification categories in the current National

Shellfish Sanitation Program Manual of Operations or its

successor. Coastal water is a prohibited area for the taking of

molluscan shellfish unless designated otherwise by the director.

(b) The director shall prohibit the taking of molluscan

shellfish for a specified period from water to which molluscan

shellfish may have been transferred from a restricted or

conditionally restricted area.

(c) The director by order shall designate growing areas as

closed areas or open areas. The director shall modify or revoke

an order according to the results of sanitary and bacteriological

surveys conducted by the department. The director shall file the

order in the department's office and shall furnish without charge

a copy of the order describing the open or closed area on

request.

(d) The director shall conspicuously outline the classifications

of areas for the taking of molluscan shellfish on maps and shall

furnish the maps without charge on request. The failure of a

person to obtain that information does not relieve that person

from liability under this chapter.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.102. DEPURATION. (a) The director may allow

depuration by artificial means of molluscan shellfish taken from

a restricted or conditionally restricted area, subject to the

rules adopted by the board and under the supervision the director

considers necessary to protect public health.

(b) A molluscan shellfish plant operator may employ an off-duty

peace officer to monitor the gathering of shellfish for

depuration from a restricted or conditionally restricted area as

provided by the rules adopted by the board under Subsection (a).

In this subsection, "peace officer" includes those persons listed

in Article 2.12, Code of Criminal Procedure.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.103. FEE ON OYSTER SALES; PENALTIES. (a) The first

certified shellfish dealer who harvests, purchases, handles,

stores, packs, labels, unloads at dockside, or holds oysters

taken from the water of this state shall pay the state a fee of

$1 for each barrel of oysters harvested, purchased, handled, or

processed by the certified shellfish dealer.

(b) For purposes of assessing the fee required by this section,

three 100-pound containers of oysters is the equivalent of one

barrel of oysters. A certified shellfish dealer may not purchase

or pack oysters in containers that, when packed, exceed 110

pounds in weight. A dealer who violates this subsection is liable

for a penalty of $5 for each container that exceeds 110 pounds.

(c) A certified shellfish dealer shall pay a fee or penalty

imposed by Subsection (a) or (b) not later than the 20th day of

the month following the month in which the barrel of oysters was

handled. A dealer who fails to pay the fee or penalty in full

within the prescribed period is liable for the amount of the fee

or penalty and an additional penalty of 10 percent of the amount

of the fee or penalty due. On certification by the comptroller

that a fee is past due, the department may suspend, until the

fee, penalty, or additional penalty is paid, the shellfish

certificate of a certified shellfish dealer who fails to timely

pay the fee, penalty, or additional penalty in full. The

department, on certification from the comptroller that a

certified shellfish dealer has refused to pay a fee, penalty, or

additional penalty on written demand, may revoke the shellfish

certificate of a certified shellfish dealer who refuses to pay a

fee, penalty, or additional penalty.

(d) The comptroller shall collect fees and penalties under this

section and may adopt rules, forms, and procedures for submission

of fees and penalties under this section. Each month the

comptroller shall report to the department the fees and penalties

that are submitted to the comptroller.

(e) Before any other disposition of the fees and penalties

collected under this section is made, two percent of the amount

of the fees and penalties shall be deposited in the state

treasury for appropriation for the use of the comptroller in the

administration and enforcement of this section. The remainder of

the fees and penalties collected under this section shall be

deposited to the credit of the oyster sales account in the

general revenue fund to be allocated each year for oyster-related

activities, including:

(1) collecting bay water and shellfish meat samples;

(2) contracting for sample analysis for classification and

opening or closing of oyster harvesting areas;

(3) marking the boundaries of areas that are designated open or

closed under this subchapter;

(4) studying oyster diseases and other concerns affecting the

availability of oysters for harvest;

(5) studying organisms that may be associated with human illness

and that can be transmitted through the consumption of oysters;

(6) promotion and advertising of the Texas oyster industry by

the Texas Department of Agriculture, including information,

education, and training to consumers on safe and proper handling

of oysters; and

(7) other oyster-related activities authorized or required by

this chapter.

(f) Money in the oyster sales account shall first be allocated

for funding the public health activities of bay water and

shellfish meat sample collection and analysis and wholesale,

retail, and consumer education before money is allocated for

research or promotion.

(g) Subtitles A and B, Title 2, Tax Code, apply to the

comptroller's administration, collection, and enforcement of this

section to the same extent as if the fee imposed under this

section were a tax imposed under Title 2, Tax Code.

(h) In monitoring compliance with the payment of fees imposed

under this section, the comptroller shall monthly or annually, as

determined by the comptroller, compare records of fees collected

under this section to data collected by the Parks and Wildlife

Department relating to oyster barrel purchases. If the

comptroller finds a discrepancy between the two sources of

information, the comptroller may consult the dealer's log

required by the National Shellfish Sanitation Program to resolve

the discrepancy. The comptroller may use the process described by

this subsection in place of any other administrative process used

by the comptroller in determining compliance with this section.

(i) A finding by the comptroller under Subsection (h) of a

discrepancy that reflects an underreporting of oysters harvested,

purchased, handled, or processed by a dealer constitutes prima

facie evidence of a violation of this section in any

administrative proceeding under this chapter.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1298, Sec. 2, eff.

June 18, 1999; Acts 2001, 77th Leg., ch. 28, Sec. 1, eff. Sept.

1, 2001.

Sec. 436.104. OYSTER PROGRAM. (a) The department shall conduct

sanitary surveys, bay water and shellfish meat sampling, and any

other activities that are necessary to classify the bays from

which oysters are harvested from private leases or public reefs

as authorized by Section 436.101.

(b) The department shall conduct reasonable and prudent sampling

activities at the earliest possible time following the

designation as a closed area of an area from which oysters are

harvested from private leases or public reefs:

(1) if a question exists about the closure, to confirm the need

for the closure; or

(2) if there is reason to believe that the sampling will result

in opening the area.

(c) In implementing the oyster program, the department shall

follow standards that are at least as stringent as the guidelines

adopted by the National Shellfish Sanitation Program. The

department's approach shall be consistent with the purpose and

intent of the National Shellfish Sanitation Program and the

federal Food and Drug Administration policy statements regarding

the consumption of raw molluscan shellfish.

(d) Until Vibrio parahaemolyticus guidelines are formally

adopted into the National Shellfish Sanitation Program, the

department shall follow standards that are at least as stringent

as guidelines of the Interim Control Plan for Vibrio

parahaemolyticus of the Interstate Shellfish Sanitation

Conference for the purpose of designating harvest areas as closed

areas related to Vibrio parahaemolyticus.

(e) The department shall open harvest areas designated as closed

areas due to excessive levels of Vibrio parahaemolyticus in

shellfish meat samples when the levels of Vibrio parahaemolyticus

in the shellfish meat samples return to baseline levels.

(f) The department shall open harvest areas designated as closed

areas due to sporadic non-outbreak illnesses as specified in the

Interim Control Plan when the levels in shellfish meats return to

baseline levels or, if tdh+ serotypes were confirmed as the cause

of the illnesses, when the virulent serotypes of Vibrio

parahaemolyticus are absent in two consecutive samples of

shellfish meats collected from the Vibrio parahaemolyticus sample

stations in the closed area.

(g) The department shall open harvest areas designated as closed

areas due to a confirmed Vibrio parahaemolyticus outbreak when

the department determines that Vibrio parahaemolyticus strains of

virulent serotypes are absent in those situations where 03:K6 or

other tdh+ serotypes were confirmed as the cause of the outbreak.

For purposes of this subsection, in Galveston Bay, Vibrio

parahaemolyticus virulent strains shall be considered absent when

25 shellfish meat samples from any delineated harvest area that

has been designated as a closed area do not result in reporting

of the virulent strain that caused the outbreak.

(h) If a second confirmed outbreak of Vibrio parahaemolyticus

illness occurs in an area, the department shall open a harvest

area designated as closed when 50 shellfish samples do not result

in the reporting of the virulent strain that caused the outbreak.

(i) If harvest areas designated as closed areas as a result of

Vibrio parahaemolyticus cannot be opened as a result of the

sampling under Subsection (f) or (g), the areas may be opened

when environmental conditions develop that are unfavorable for

Vibrio parahaemolyticus growth or when environmental conditions

shift to conditions that are historically unrelated to outbreaks

of Vibrio parahaemolyticus.

Added by Acts 1999, 76th Leg., ch. 1298, Sec. 3, eff. June 18,

1999.

Sec. 436.105. TEMPERATURE REQUIREMENTS. Following initial

refrigeration after unloading from a harvest boat, molluscan

shellfish shall be refrigerated in air temperatures at or below

45 degrees Fahrenheit at all times except during transfer from

one storage area or transportation vehicle to another. Except for

an immediate transfer, molluscan shellfish may not remain

unrefrigerated during transfer from one storage area or

transportation vehicle to another.

Added by Acts 1999, 76th Leg., ch. 1298, Sec. 3, eff. June 18,

1999.

Sec. 436.106. TEMPERATURE ABUSE. If temperature abuse of

oysters associated with possible Vibrio parahaemolyticus

illnesses is identified at any point in the market chain from

harvest to consumer, the department may not designate a harvest

area as a closed area if the temperature abuse is the probable

cause of the illness. This section does not preclude closures for

investigations conducted in accordance with the National

Shellfish Sanitation Program that are necessary to protect public

health. If a harvest area has been designated as a closed area

because the investigation could not be completed within the time

required in the National Shellfish Sanitation Program and

temperature abuse is determined, as a result of the

investigation, to be the probable cause of the illnesses, the

harvest area must be immediately designated as an open area.

Added by Acts 1999, 76th Leg., ch. 1298, Sec. 3, eff. June 18,

1999.

Sec. 436.107. TEXAS OYSTER COUNCIL. (a) The Texas Oyster

Council is created.

(b) The council is composed of:

(1) two members appointed by the board as nominated by the Texas

Oyster Growers and Dealers Association;

(2) one member appointed by the board as nominated by the

Coastal Oyster Leaseholder's Association;

(3) two members appointed by the board from a list of oyster

dealers who have held a shellfish certificate in this state for

not less than six months of each of the three years preceding the

nomination and who are certified at the time of appointment;

(4) one representative appointed by the chairman of the

Interstate Shellfish Sanitation Conference; and

(5) three consumer members, including one person professionally

licensed or with work experience in the field of environmental

survey, environmental sanitation, environmental engineering, or a

similar field related to environmental or pollution conditions

and their effect on molluscan shellfish harvest areas, appointed

by the speaker of the house of representatives.

(c) Members of the Texas Oyster Council serve one-year terms

expiring August 31 of each year and may be reappointed at the end

of a term.

(d) A member of the Texas Oyster Council may not receive

compensation for service on the council, but is entitled to

reimbursement of expenses incurred by the member while conducting

the business of the council, as provided by the General

Appropriations Act.

(e) A person is not eligible for appointment as a consumer

member of the Texas Oyster Council if the person or the person's

spouse:

(1) is a harvester, processor, or wholesaler regulated under

this chapter;

(2) is employed by a harvester, processor, or wholesaler

regulated under this chapter;

(3) is a retailer of molluscan shellfish; or

(4) is employed by a retailer of molluscan shellfish.

(f) The Texas Oyster Council shall elect a presiding officer

from among its members.

Added by Acts 1999, 76th Leg., ch. 1298, Sec. 3, eff. June 18,

1999. Amended by Acts 2001, 77th Leg., ch. 28, Sec. 2, eff. Sept.

1, 2001.

Sec. 436.108. POWERS AND DUTIES OF TEXAS OYSTER COUNCIL. (a)

The Texas Oyster Council shall:

(1) advise the board on the criteria used by the director under

Section 436.101 to designate growing areas as open or closed

areas;

(2) advise the board on the development of standards and

procedures relating to the licensing of molluscan shellfish

processors under this chapter;

(3) advise the board on the content of the rules adopted to

implement the provisions of this chapter relating to molluscan

shellfish;

(4) perform any other functions requested by the board in

implementing and administering the provisions of this chapter

relating to molluscan shellfish; and

(5) review information brought before the council relating to

molluscan shellfish.

(b) The Texas Oyster Council is entitled to:

(1) obtain information that is furnished to the department or

developed by the department as part of an investigation of a

food-borne illness that is suspected of being related to

molluscan shellfish, including:

(A) location and handling practices where suspect food may have

been served;

(B) product labeling and records;

(C) distribution agent, methods, and handling practices;

(D) sources of product;

(E) sample collection and laboratory analysis; and

(F) any other nonmedical information that may aid in determining

causes or routes of transmission of food-borne illness or

suspected food-borne illness; and

(2) review the information provided under Subdivision (1) and

report to the department on any matter of concern.

(c) The Texas Oyster Council may establish procedures for:

(1) meetings of the council;

(2) submission, consideration, and resolution of issues before

the council; and

(3) reporting relating to the council's activities.

(d) The Texas Oyster Council may meet at the request of the

department, may meet periodically to review completed activities

of the department, or may meet to review ongoing activities of

the department if the department appears to have exceeded the

guidelines established in the National Shellfish Sanitation

Program.

(e) A member of the Texas Oyster Council who receives

information under Subsection (b) from confidential communications

or records, as identified by the department, may not disclose the

information outside of the council or the department. The

department, by providing to the council public information that

is confidential or otherwise excepted from public disclosure

under law, does not waive or affect the confidentiality of the

information for the purposes of state or federal law or waive the

right to assert exceptions to required disclosure of the

information.

(f) The Texas Oyster Council is subject to Chapter 551,

Government Code. The Texas Oyster Council is not required to

conduct an open meeting to deliberate confidential communications

and records provided under this section relating to the

investigation of a food-borne illness that is suspected of being

related to molluscan shellfish.

(g) A report produced by the Texas Oyster Council is public

information.

Added by Acts 1999, 76th Leg., ch. 1298, Sec. 3, eff. June 18,

1999.

SUBCHAPTER I. GENERAL ADMINISTRATIVE PROVISIONS AND RULEMAKING

AUTHORITY

Sec. 436.111. DEFINITIONS. In this subchapter:

(1) "Certificate" means a shellfish certificate issued by the

department.

(2) "License" means a crabmeat processing license issued by the

department.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.112. RULEMAKING AUTHORITY. The board may adopt rules

for the enforcement of this chapter. The board shall adopt rules

establishing specifications for molluscan shellfish processing

and crabmeat processing and shall furnish without charge printed

copies of the rules on request.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.113. CERTIFICATION AND LICENSING PROCEDURES. (a) A

person may not operate as a molluscan shellfish or crabmeat

processor unless the person submits an application for a

certificate or a license to the department according to rules

adopted by the board and receives a certificate or license for

each plant or place of business.

(b) When an application has been properly filed with the

department, the director or an authorized agent shall inspect the

property identified in the application, including buildings and

equipment, and the operating procedures under which the product

is processed.

(c) The director shall issue a certificate or license to a

person who operates a plant or place of business that conforms to

the requirements of this chapter and rules adopted by the board.

(d) A certificate is nontransferrable and expires at 11:59 p.m.

on August 31 of each year.

(e) A license is nontransferrable and expires at 11:59 p.m. on

the last day of February each year.

(f) A person shall apply for a new certificate or license each

year for each plant or place of business.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.114. REFUSAL TO CERTIFY OR LICENSE; SUSPENSION OR

REVOCATION OF CERTIFICATE OR LICENSE. (a) After notice to the

applicant and opportunity for a hearing, the department may

refuse an application for a certificate or a license or may

suspend or revoke a certificate or license.

(b) The board by rule shall establish minimum standards for a

certificate or license and criteria for the refusal to issue a

certificate or license and the suspension or revocation of a

certificate or license.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993.

Sec. 436.115. HEARINGS AND APPEALS. (a) A hearing under this

chapter is governed by the procedures for a contested case

hearing under Chapter 2001, Government Code and the board's

formal hearing rules.

(b) An appeal from a final administrative decision under this

chapter shall be conducted under Chapter 2001, Government Code.

Added by Acts 1993, 73rd Leg., ch. 336, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.



CHAPTER 437. REGULATION OF FOOD SERVICE ESTABLISHMENTS, RETAIL FOOD STORES, MOBILE FOOD UNITS, AND ROADSIDE FOOD VENDORS

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE A. FOOD AND DRUG HEALTH REGULATIONS

CHAPTER 437. REGULATION OF FOOD SERVICE ESTABLISHMENTS, RETAIL

FOOD STORES, MOBILE FOOD UNITS, AND ROADSIDE FOOD VENDORS

Sec. 437.001. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Health.

(2) "Commissioner" means the commissioner of health.

(3) "Department" means the Texas Department of Health.

(4) "Food," "food service establishment," "retail food store,"

"mobile food unit," "roadside food vendor", and "temporary food

service establishment" have the meanings assigned to those terms

by rules adopted by the board under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 617, Sec. 1, eff. Sept. 1,

1993.

Sec. 437.002. ENFORCEMENT OF STATE LAW BY COUNTY OR PUBLIC

HEALTH DISTRICT. (a) A county or public health district may

enforce state law and rules adopted under state law concerning

food service establishments, retail food stores, mobile food

units, and roadside food vendors.

(b) This chapter does not authorize a county or public health

district to adopt orders establishing standards for the operation

of food service establishments, retail food stores, mobile food

units, or roadside food vendors.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 437.003. COUNTY AUTHORITY TO REQUIRE PERMIT. To enforce

state law and rules adopted under state law, the commissioners

court of a county by order may require food service

establishments, retail food stores, mobile food units, and

roadside food vendors in unincorporated areas of the county,

including areas in the extraterritorial jurisdiction of a

municipality, to obtain a permit from the county.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 437.004. PUBLIC HEALTH DISTRICT AUTHORITY TO REQUIRE

PERMIT. (a) A public health district that is established by at

least one county and one or more municipalities in the county by

order may require food service establishments, retail food

stores, mobile food units, and roadside food vendors in the

district to obtain a permit from the district.

(b) If the public health district has an administrative board,

the administrative board must adopt the order in accordance with

its procedures.

(c) If the district does not have an administrative board, the

governing body of each member of the district must adopt the

order. The order is effective throughout the public health

district on the 30th day after the first date on which the

governing bodies of all members have adopted the order.

(d) This chapter does not restrict the authority of a

municipality that is a member of a public health district to

adopt ordinances or administer a permit system concerning food

service establishments, retail food stores, mobile food units,

and roadside food vendors.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 437.005. PUBLIC HEARING. (a) A commissioners court,

governing body, or administrative board, as applicable, may adopt

an order under Section 437.003 or 437.004 only after conducting a

public hearing on the proposed order.

(b) At least two weeks' public notice must be given before a

public hearing may be held.

(c) The notice must be published in a newspaper of general

circulation in the county or public health district on three

consecutive days and be printed in 10 point bold-faced type.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 437.0055. PERMIT FROM DEPARTMENT REQUIRED IN AREAS NOT

REGULATED BY COUNTY OR PUBLIC HEALTH DISTRICT. (a) A person may

not operate a food service establishment, retail food store,

mobile food unit, or temporary food service establishment located

in an area in which a county or public health district does not

require a permit or conduct inspections under this chapter unless

the person has a permit issued by the department.

(b) A person required to obtain a permit under Subsection (a)

must apply annually for the permit and must pay any fees required

by the department.

Added by Acts 1993, 73rd Leg., ch. 617, Sec. 2, eff. Jan. 1,

1994.

Sec. 437.0056. RULEMAKING AUTHORITY. The board may adopt rules

for the efficient enforcement of this chapter by the department

in an area not regulated under this chapter by a county or public

health district. The board by rule shall establish minimum

standards for granting and maintaining a permit in an area not

regulated under this chapter by a county or public health

district. The commissioner may refuse an application for permit

or suspend or revoke a permit in an area not regulated under this

chapter by a county or public health district.

Added by Acts 1993, 73rd Leg., ch. 617, Sec. 2, eff. Jan. 1,

1994.

Sec. 437.0057. REGULATION OF FOOD HANDLERS AND OTHER FOOD

SERVICE EMPLOYEES BY COUNTIES, PUBLIC HEALTH DISTRICTS, AND THE

DEPARTMENT. (a) A county, a public health district, or the

department may require certification under Subchapter D, Chapter

438, for each food handler who is employed by a food service

establishment in which food is prepared on-site for sale to the

public and which holds a permit issued by the county, the public

health district, or the department. This section applies without

regard to whether the food service establishment is at a fixed

location or is a mobile food unit.

(b) The requirements of certification under this section may not

be more stringent than the requirements of Subchapter D, Chapter

438.

(c) A county, a public health district, or the department may

not require an establishment that handles only prepackaged food

and does not prepare or package food to employ certified food

handlers under this section.

(d) A county, a public health district, or the department may

exempt a food service establishment from the requirement that the

county, public health district, or department has imposed under

Subsection (a) if the county, the public health district, or the

department determines that the application of Subsection (a) to

that establishment is not necessary to protect public health and

safety.

(e) A county, a public health district, or the department may

require a food service establishment to:

(1) post a sign in a place conspicuous to employees, in a form

adopted by the executive commissioner of the Health and Human

Services Commission, describing a food service employee's

responsibilities to report certain health conditions to the

permit holder under rules adopted by the executive commissioner;

or

(2) require that each food service employee sign a written

agreement in a form adopted by the executive commissioner to

report those health conditions.

Added by Acts 2009, 81st Leg., R.S., Ch.

926, Sec. 1, eff. September 1, 2009.

Sec. 437.006. MORE THAN ONE PERMIT PROHIBITED. A food service

establishment or retail food store may not be required under this

chapter to obtain more than one permit for each location.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 437.007. NONPROFIT ORGANIZATIONS EXEMPT. A county or

public health district may not require a nonprofit organization

to obtain a permit.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 437.0073. MEDALLION FOR MOBILE FOOD UNITS IN CERTAIN

POPULOUS MUNICIPALITIES. (a) This section applies only to a

municipality with a population of 1.5 million or more.

(b) Any person desiring to operate one or more mobile food units

in a municipality subject to this section other than restricted

operations mobile food units shall obtain an individual medallion

for each operating mobile food unit from the health officer of

the municipality. Each medallion will be issued unit-by-unit

only after an inspection reveals satisfactory compliance with the

provisions of this chapter and applicable municipal regulations

or ordinances relating to mobile food units. The medallions shall

remain the property of the municipality.

(c) A person may not operate or cause to be operated any mobile

food unit that does not possess a valid medallion issued by the

health officer.

(d) A medallion shall be affixed by the health officer or the

health officer's authorized agents on the mobile food unit in a

conspicuous place where it can be viewed by patrons.

(e) Application for a medallion shall be made on forms provided

by the health officer and must include:

(1) the applicant's full name and mailing address;

(2) the address of the location at which the mobile food unit is

stationed when not in use;

(3) the business name and address of the commissary or other

fixed food service establishment from which potentially hazardous

food supplies are obtained;

(4) the address of the servicing area;

(5) a description of the mobile food unit that includes the

manufacturer's make, model, and serial number;

(6) the vehicle's state registration number; and

(7) the signature of the applicant.

(f) All of the provisions of this chapter and applicable

municipal regulations or ordinances pertaining to food service

establishments apply to the commissary or other fixed food

service establishment from which the food supplies are obtained.

Any suspension or revocation of the food dealer's permit for a

food service establishment is cause for suspension or revocation

of the medallion of any mobile food unit that is supplied or

serviced by the establishment.

Added by Acts 2009, 81st Leg., R.S., Ch.

403, Sec. 1, eff. June 19, 2009.

Sec. 437.0074. MOBILE FOOD UNITS IN CERTAIN POPULOUS COUNTIES.

(a) A county with a population of at least 2.8 million, or a

municipality or public health district in the county, shall

require a mobile food unit to:

(1) return to the food service establishment or commissary from

which the unit operates within the 24-hour period preceding

operation of the mobile food unit to have cleaning and other

services performed on the unit; and

(2) obtain, on completion of an inspection following servicing,

written documentation that the mobile food unit has been serviced

daily as required by Subdivision (1).

(b) A county, municipality, or public health district that has

installed an electronic tagging system shall register and record

confirmation that the unit has been serviced as required by

Subsection (a)(1).

(c) A municipality with a population of 1.5 million or more in a

county with a population of 2.8 million or more shall require a

mobile food unit, other than a mobile food unit that handles only

prepackaged food and does not prepare or package food, to obtain

a time and date stamp on the documentation required under

Subsection (a)(2) from a time and date stamp unit that is

constructed to prevent tampering and approved by the

municipality's governing body. A record kept by the municipality

regarding the time and date stamp on the documentation under

Subsection (a)(2) by means of an electronic tagging system under

Subsection (b) controls if that record is inconsistent with the

record kept by the mobile food unit.

Added by Acts 2007, 80th Leg., R.S., Ch.

1276, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

403, Sec. 2, eff. January 1, 2010.

Sec. 437.0075. FOOD MANAGERS IN CERTAIN POPULOUS COUNTIES. (a)

A county with a population of at least 2.8 million may require a

trained food manager to be on duty during the operating hours of

a food establishment.

(b) The training required of food managers can be no more

extensive than that specified under Subchapter D, Chapter 438.

(c) A food establishment that handles only prepackaged food and

does not prepare or package food may not be required to have a

certified food manager under this section.

Added by Acts 1999, 76th Leg., ch. 1378, Sec. 7, eff. June 19,

1999.

Sec. 437.0076. CERTIFIED FOOD MANAGER. (a) A county or public

health district may require each fixed or mobile location retail

establishment in which food is prepared on-site for sale to the

public that holds a permit issued by the county or public health

district to employ a food manager certified under Subchapter G,

Chapter 438.

(b) The board may require each fixed or mobile location retail

establishment in which food is prepared on-site for sale to the

public that is required to be operated under a permit under

Section 437.0055 to employ a food manager certified under

Subchapter G, Chapter 438.

(c) An establishment that handles only prepackaged food and does

not prepare or package food may not be required to have a

certified food manager under this section.

(d) The board by rule may exempt establishments other than the

establishments described by Subsection (c) from the requirement

imposed under this section if the board determines that the

application of the requirement to those establishments is not

necessary to protect public health and safety.

(e) A county or public health district may exempt establishments

other than the establishments exempt under Subsections (c) and

(d) from the requirement imposed by the county or public health

district under this section if the county or public health

district determines that the application of the requirement to

those establishments is not necessary to protect public health

and safety.

(f) A child-care facility, as that term is defined by Section

42.002, Human Resources Code, is exempt from the requirements

imposed under this section.

Added by Acts 2001, 77th Leg., ch. 317, Sec. 1, eff. Sept. 1,

2001.

Sec. 437.008. PERMIT RENEWAL. A county or public health

district may require the annual renewal of a permit.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 437.009. INSPECTIONS. Authorized agents or employees of

the department, a county, or a public health district may enter

the premises of a food service establishment, retail food store,

mobile food unit, roadside food vendor, or temporary food service

establishment under the department's, county's, or district's

jurisdiction during normal operating hours to conduct inspections

to determine compliance with:

(1) state law, including a requirement to hold and display

written authorization under Section 437.021;

(2) rules adopted under state law; and

(3) orders adopted by the department, county, or district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 448, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1402, Sec. 1, eff. June 15, 2007.

Sec. 437.0095. DETENTION. The commissioner or an authorized

agent may detain an article of food that is located on the

premises of a food service establishment, retail food store,

mobile food unit, roadside food vendor, or temporary food service

establishment and is adulterated or misbranded under Chapter 431.

Added by Acts 1999, 76th Leg., ch. 448, Sec. 1, eff. Sept. 1,

1999.

Sec. 437.010. SUBMISSION OF PLANS AND SUBSEQUENT INSPECTION.

(a) Before issuing a permit, a county or public health district

may require an applicant to provide plans of the food

preparation, storage, and sales areas to determine if the

applicant is in compliance with state law and rules adopted under

state law governing the applicant.

(b) The county or public health district may deny the permit

after initial inspection only if the applicant is not in

compliance with the plans approved by the county or district.

(c) If the county or public health district finds on inspection

that an applicant is not in compliance with state law and rules

adopted under state law, the county or public health district may

reinspect the applicant at a later date to determine if the

applicant is in compliance.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 437.011. INSPECTION OF EXISTING ENTITIES ON ADOPTION OF

ORDER. (a) When a county or public health district requires a

permit, the county or district shall make an initial inspection

of the facilities of any existing entity applying for the permit.

(b) An existing entity is entitled to continue to operate

pending its initial inspection.

(c) If the county or public health district determines on

inspection that an entity does not meet the standards established

by state law or rules adopted under state law, the county or

district may start revocation proceedings as if the entity had

obtained a permit.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 437.012. COUNTY AND PUBLIC HEALTH DISTRICT FEES. (a) A

county or public health district may require the payment of a fee

for issuing or renewing a permit.

(b) Except as provided by Subsection (f), the fee charged by a

county or public health district for issuing or renewing a permit

may not exceed $150.

(c) Fees collected by a county under this chapter shall be

deposited to the credit of a special fund of the county. Fees

collected by a public health district under this chapter shall be

deposited to the credit of a special fund created by the

cooperative agreement under which the district operates.

(d) Fees deposited as provided by this section may be spent only

for conducting inspections required by this chapter and issuing

permits.

(e) This section does not apply to a county or public health

district covered by Section 437.0123.

(f) A county or public health district may, by rule or order,

adopt a variable scale to determine the fee charged for a permit

under this section. In adopting a rule or order under this

subsection, the county or public health district may consider:

(1) the size of the food service establishment, retail food

store, mobile food unit, or roadside food vendor;

(2) the number of people employed at the food service

establishment, retail food store, mobile food unit, or roadside

food vendor; and

(3) the gross sales of the food service establishment, retail

food store, mobile food unit, or roadside food vendor.

(g) A fee charged under Subsection (f) may not exceed $300.

(h) The fee charged to a child care facility under this section

may not exceed $150.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 617, Sec. 3, eff. Sept. 1,

1993; Acts 1997, 75th Leg., ch. 156, Sec. 2, eff. Sept. 1, 1997;

Acts 2001, 77th Leg., ch. 72, Sec. 1, eff. Sept. 1, 2001.

Sec. 437.0123. COUNTY AND PUBLIC HEALTH DISTRICT FEES IN CERTAIN

POPULOUS COUNTIES. (a) A county that has a population of at

least 2.8 million or a public health district at least part of

which is in a county that has a population of at least 2.8

million may require the payment of a fee for issuing or renewing

a permit or for performing an inspection to enforce this chapter

or a rule adopted under this chapter. A county with a population

of at least 2.8 million may require a trained food manager to be

on duty during each day of operation of a food service

establishment. The training required of food managers can be no

more extensive than that specified under Subchapter D, Chapter

438. A food service establishment that handles only prepackaged

food and does not prepare or package food may not be required to

have a certified food manager under this section.

(b) A county or public health district that requires payment of

a fee under Subsection (a) shall set the fee in an amount that

allows the county or district to recover at least 50 percent of

the annual expenditures by the county or district for:

(1) reviewing and acting on a permit;

(2) amending and renewing a permit; and

(3) inspecting a facility as provided by this chapter and rules

adopted under this chapter.

(c) Notwithstanding Subsection (b), the fee charged by a county

or public health district may not exceed the highest fee charged

by a municipality in the county or public health district or

$300, whichever amount is less.

(d) Fees collected by a county under this chapter shall be

deposited to the credit of a special fund of the county. Fees

collected by a public health district under this chapter shall be

deposited to the credit of a special fund created by the

cooperative agreement under which the district operates.

(e) Fees deposited as provided by this section may be spent only

for a purpose described by Subsection (b).

Added by Acts 1997, 75th Leg., ch. 156, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 480, Sec. 1, eff. Aug.

30, 1999.

Sec. 437.0125. DEPARTMENT FEES. (a) The department shall

collect fees for:

(1) filing, renewing, or amending a permit; and

(2) an inspection performed to enforce this chapter or a rule

adopted under this chapter.

(b) The department may charge annual fees.

(c) The board by rule shall set the fees in amounts that allow

the department to recover at least 50 percent of the annual

expenditures by the department for:

(1) reviewing and acting on a permit;

(2) amending and renewing a permit;

(3) inspecting a facility as provided by this chapter and rules

adopted under this chapter; and

(4) implementing and enforcing this chapter, including a rule or

order adopted or a license issued by the department.

(d) The department shall spend not less than 50 percent of the

permit fees collected to inspect facilities and to enforce and

administer this chapter.

(e) All permit fees collected by the department under this

chapter shall be deposited in the state treasury to the credit of

the food and drug retail fee fund.

Added by Acts 1993, 73rd Leg., ch. 617, Sec. 4, eff. Sept. 1,

1993.

Sec. 437.013. AUDITED STATEMENT. (a) A county or public health

district shall file an audited statement with the Texas

Department of Health on or before January 15 of each year.

(b) The statement must include the receipts of funds collected

under this chapter, all expenditures of funds, and fund balances.

(c) A county or public health district that fails to timely file

the statement may not require the payment of a fee for issuing or

renewing a permit until the statement is filed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 437.014. DENIAL, SUSPENSION, OR REVOCATION OF PERMIT. (a)

A county or public health district may refuse to issue a permit

or may suspend or revoke a permit if the county or district finds

that the food service establishment, retail food store, mobile

food unit, or roadside food vendor is not in compliance with

state law, rules adopted under state law, or orders adopted by

the county or district.

(b) A permit may be denied, suspended, or revoked only after

notice and an opportunity for a hearing.

(c) A county or public health district that requires a permit to

operate a food service establishment, retail food store, mobile

food unit, or roadside food vendor shall adopt procedures for

denying, suspending, or revoking a permit that afford due process

to the applicant or permit holder.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 437.0145. EMERGENCY SUSPENSION OR CLOSING ORDER. (a) The

department shall suspend the license of a food service

establishment, retail food store, mobile food unit, roadside food

vendor, or temporary food service establishment or order the

immediate closing of the food service establishment, retail food

store, mobile food unit, roadside food vendor, or temporary food

service establishment if:

(1) the department finds the food service establishment, retail

food store, mobile food unit, roadside food vendor, or temporary

food service establishment is operating in violation of the

standards prescribed by this chapter; and

(2) the violation creates an immediate threat to the health and

safety of the public.

(b) An order suspending a license or closing a food service

establishment, retail food store, mobile food unit, roadside food

vendor, or temporary food service establishment under this

section is immediately effective on the date on which the license

holder receives written notice or a later date specified in the

order.

(c) An order suspending a license or ordering an immediate

closing of a food service establishment, retail food store,

mobile food unit, roadside food vendor, or temporary food service

establishment is valid for 10 days after the effective date of

the order.

Added by Acts 1999, 76th Leg., ch. 448, Sec. 1, eff. Sept. 1,

1999.

Sec. 437.015. INJUNCTION. A city attorney, county attorney, or

district attorney may sue in district court to enjoin a food

service establishment, retail food store, mobile food unit, or

roadside food vendor from operating without a permit if a permit

is required.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 437.0155. DEPARTMENT INJUNCTION. (a) If it appears that a

person has violated, is violating, or threatens to violate this

chapter or a rule adopted under this chapter, the department may

institute a civil suit in a district court for injunctive relief

to restrain the person from continuing the violation or threat of

violation.

(b) The department may petition a district court for a temporary

restraining order to immediately halt a violation or other action

creating an emergency condition if it appears that:

(1) a person is violating or threatening to violate this chapter

or a rule or order adopted under this chapter; and

(2) the violation or threatened violation creates an immediate

threat to the health and safety of the public.

(c) On the department's request, the attorney general shall

institute a suit in the name of the state for injunctive relief.

(d) In an action for injunctive relief under this section, the

court may grant any prohibitory or mandatory injunction warranted

by the facts, including temporary restraining orders, temporary

injunctions, and permanent injunctions. The court shall grant

injunctive relief without a bond or other undertaking by the

department.

(e) Venue for a suit brought under this section is in the county

in which the violation or threat of violation is alleged to have

occurred.

Added by Acts 1999, 76th Leg., ch. 448, Sec. 1, eff. Sept. 1,

1999.

Sec. 437.016. CRIMINAL PENALTY: VIOLATION OF COUNTY AND PUBLIC

HEALTH DISTRICT PERMIT REQUIREMENTS. (a) A person commits an

offense if the person operates a food service establishment,

retail food store, mobile food unit, or roadside food vendor

without a permit required by the county or public health district

in which the entity is operating.

(b) An offense under this section is a Class C misdemeanor.

(c) Each day on which a violation occurs constitutes a separate

offense.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 617, Sec. 5, eff. Sept. 1,

1993.

Sec. 437.0165. CRIMINAL PENALTY: VIOLATION OF DEPARTMENT PERMIT

REQUIREMENT. (a) A person commits an offense if the person

operates a food service establishment, retail food store, mobile

food unit, or temporary food service establishment without a

permit that is required by the department under Section 437.0055.

(b) An offense under this section is a Class A misdemeanor.

(c) Each day on which a violation occurs constitutes a separate

offense.

Added by Acts 1993, 73rd Leg., ch. 617, Sec. 6, eff. Jan. 1,

1994.

Sec. 437.017. CONFLICT WITH ALCOHOLIC BEVERAGE CODE. The

Alcoholic Beverage Code and rules adopted by the Alcoholic

Beverage Commission control to the extent of a conflict between

this chapter or an order adopted under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 437.018. ADMINISTRATIVE PENALTY. (a) The commissioner may

impose an administrative penalty against a person who holds a

permit or who is regulated under this chapter and who violates

this chapter or a rule or order adopted under this chapter.

(b) The penalty for a violation may be in an amount not to

exceed $10,000. Each day a violation continues or occurs is a

separate violation for purposes of imposing a penalty.

(c) The amount of the penalty shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of any prohibited acts, and

the hazard or potential hazard created to the health, safety, or

economic welfare of the public;

(2) the enforcement costs relating to the violation;

(3) the history of previous violations;

(4) the amount necessary to deter future violations;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

(d) If the commissioner determines that a violation has

occurred, the commissioner shall issue an order that states the

facts on which the determination is based, including an

assessment of the penalty.

(e) Within 14 days after the date the order is issued, the

commissioner shall give written notice of the order to the

person. The notice may be given by certified mail. The notice

must include a brief summary of the alleged violation and a

statement of the amount of the recommended penalty and must

inform the person that the person has a right to a hearing on the

occurrence of the violation, the amount of the penalty, or both

the occurrence of the violation and the amount of the penalty.

(f) Within 20 days after the date the person receives the

notice, the person in writing may accept the determination and

recommended penalty of the commissioner or may make a written

request for a hearing on the occurrence of the violation, the

amount of the penalty, or both the occurrence of the violation

and the amount of the penalty.

(g) If the person accepts the determination and recommended

penalty of the commissioner, the commissioner by order shall

approve the determination and impose the recommended penalty.

(h) If the person requests a hearing or fails to respond timely

to the notice, the commissioner shall set a hearing and give

notice of the hearing to the person. An administrative law judge

shall make findings of fact and conclusions of law and promptly

issue to the commissioner a proposal for a decision about the

occurrence of the violation and the amount of a proposed penalty.

Based on the findings of fact, conclusions of law, and proposal

for a decision, the commissioner by order may find that a

violation has occurred and impose a penalty or may find that no

violation occurred.

(i) The notice of the commissioner's order given to the person

under Chapter 2001, Government Code must include a statement of

the right of the person to judicial review of the order.

(j) Within 30 days after the date the board's order is final as

provided by Subchapter F, Chapter 2001, Government Code, the

person shall:

(1) pay the amount of the penalty;

(2) pay the amount of the penalty and file a petition for

judicial review contesting the occurrence of the violation, the

amount of the penalty, or both the occurrence of the violation

and the amount of the penalty; or

(3) without paying the amount of the penalty, file a petition

for judicial review contesting the occurrence of the violation,

the amount of the penalty, or both the occurrence of the

violation and the amount of the penalty.

(k) Within the 30-day period, a person who acts under Subsection

(j)(3) of this section may:

(1) stay enforcement of the penalty by:

(A) paying the amount of the penalty to the court for placement

in an escrow account; or

(B) giving to the court a supersedeas bond that is approved by

the court for the amount of the penalty and that is effective

until all judicial review of the board's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the amount

of the penalty and is financially unable to give the supersedeas

bond; and

(B) giving a copy of the affidavit to the commissioner by

certified mail.

(l) The commissioner on receipt of a copy of an affidavit under

Subsection (k)(2) of this section may file with the court, within

five days after the date the copy is received, a contest to the

affidavit. The court shall hold a hearing on the facts alleged in

the affidavit as soon as practicable and shall stay the

enforcement of the penalty on finding that the alleged facts are

true. The person who files an affidavit has the burden of proving

that the person is financially unable to pay the amount of the

penalty and to give a supersedeas bond.

(m) If the person does not pay the amount of the penalty and the

enforcement of the penalty is not stayed, the commissioner may

refer the matter to the attorney general for collection of the

amount of the penalty.

(n) Judicial review of the order of the commissioner:

(1) is instituted by filing a petition as provided by Subchapter

G, Chapter 2001, Government Code; and

(2) is under the substantial evidence rule.

(o) If the court sustains the occurrence of the violation, the

court may uphold or reduce the amount of the penalty and order

the person to pay the full or reduced amount of the penalty. If

the court does not sustain the occurrence of the violation, the

court shall order that no penalty is owed.

(p) When the judgment of the court becomes final, the court

shall proceed under this subsection. If the person paid the

amount of the penalty and if that amount is reduced or is not

upheld by the court, the court shall order that the appropriate

amount plus accrued interest be remitted to the person. The rate

of the interest is the rate charged on loans to depository

institutions by the New York Federal Reserve Bank, and the

interest shall be paid for the period beginning on the date the

penalty was paid and ending on the date the penalty is remitted.

If the person gave a supersedeas bond and if the amount of the

penalty is not upheld by the court, the court shall order the

release of the bond. If the person gave a supersedeas bond and if

the amount of the penalty is reduced, the court shall order the

release of the bond after the person pays the amount.

(q) A penalty collected under this section shall be remitted to

the comptroller for deposit in the general revenue fund.

(r) All proceedings under this section are subject to Chapter

2001, Government Code.

Added by Acts 1993, 73rd Leg., ch. 617, Sec. 6, eff. Jan. 1,

1994. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

(53), (59), eff. Sept. 1, 1995.

Sec. 437.0185. ADMINISTRATIVE PENALTY BY PUBLIC HEALTH DISTRICT

OR COUNTY. (a) The director of a public health district or the

commissioners court of a county may impose an administrative

penalty on a person the district or county requires to hold a

permit under Section 437.003 or 437.004 if the person violates

this chapter or a rule or order adopted under this chapter.

(b) The amount of the penalty may not exceed $500 per day, and

each day a violation continues or occurs is a separate violation

for the purpose of imposing a penalty. The amount shall be based

on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the history of previous violations;

(3) the amount necessary to deter a future violation;

(4) efforts to correct the violation; and

(5) any other matter that justice may require.

(c) The enforcement of the penalty may be stayed during the time

the order is under judicial review if the person pays the penalty

to the clerk of the court. A person who cannot afford to pay the

penalty may stay the enforcement by filing an affidavit in the

manner required by the Texas Rules of Civil Procedure for a party

who cannot afford to file security for costs.

(d) Not later than the 20th day after the date the person

receives notice of the penalty, the person in writing may:

(1) accept the determination and pay the recommended penalty of

the director or commissioners court; or

(2) make a request for a hearing on the occurrence of the

violation, the amount of the penalty, or both.

(e) The justice of the peace for the justice precinct in which

the retail food store or food establishment is located or the

mobile food establishment or roadside food vendor is based shall

hold a hearing requested under Subsection (d).

(f) If the court sustains the finding that a violation occurred,

the court may uphold or reduce the amount of the penalty and

order the person to pay the full or reduced amount of the

penalty.

(g) If the court does not sustain the finding that a violation

occurred, the court shall order that a penalty is not owed.

(h) If the person paid the penalty to the clerk of the court and

if the amount of the penalty is reduced or the penalty is not

upheld by the court, the court shall order, when the court's

judgment becomes final, that the appropriate amount be remitted

to the person.

Added by Acts 2007, 80th Leg., R.S., Ch.

1202, Sec. 1, eff. September 1, 2007.

Sec. 437.0186. ASSESSMENT OF ADMINISTRATIVE PENALTY. An

administrative penalty may be imposed for a violation of this

chapter or a rule or order under this chapter by the state under

Section 437.018 or by the director of a public health district or

commissioners court of a county under Section 437.0185, but not

both.

Added by Acts 2007, 80th Leg., R.S., Ch.

1202, Sec. 1, eff. September 1, 2007.

Sec. 437.019. EXEMPTION FOR CERTAIN BED AND BREAKFAST

ESTABLISHMENTS. (a) Except as provided by Subsection (c), a bed

and breakfast establishment with seven or fewer rooms for rent

that serves only breakfast to its overnight guests is not a food

service establishment for purposes of this chapter. An owner or

manager of a bed and breakfast establishment covered by this

subsection shall successfully complete a food manager's

certification course accredited by the department.

(b) Except as provided by Subsection (c), a bed and breakfast

establishment that has more than seven rooms for rent, or that

provides food service other than breakfast to its overnight

guests, is a food service establishment for purposes of this

chapter but may not be required to meet all criteria applicable

to a larger food service establishment such as a restaurant. The

board, commissioners court, governing body, or administrative

board, as applicable, shall adopt minimum standards for a bed and

breakfast establishment covered by this subsection.

(c) A bed and breakfast establishment that provides food service

other than to overnight guests is a food service establishment

for purposes of this chapter and is subject to all rules and

regulations applicable to a food service establishment.

Added by Acts 1995, 74th Leg., ch. 689, Sec. 1, eff. June 15,

1995.

Sec. 437.020. PRODUCE SAMPLES AT MUNICIPALLY OWNED FARMERS'

MARKETS. (a) Except as provided by Subsection (b):

(1) this chapter does not regulate the provision of samples of

produce to consumers at a municipally owned farmers' market; and

(2) a rule adopted under state law may not regulate the

provision of samples of produce to consumers at a municipally

owned farmers' market.

(b) Produce samples may only be distributed at a municipally

owned farmers' market if the following sanitary conditions exist:

(1) produce samples must be kept in approved, clean, and covered

containers;

(2) produce samples must be distributed in a sanitary manner;

(3) clean, disposable plastic gloves must be used when cutting

produce samples;

(4) produce intended for sampling must be washed in potable

water to remove any soil or other material so that it is

wholesome and safe for consumption;

(5) potable water must be available for hand washing and

sanitizing as approved by the local or state enforcement agency;

(6) potentially hazardous cut produce, as determined by rule of

the department, must be maintained at or below 41 degrees

Fahrenheit, and produce samples must be disposed of within two

hours after cutting;

(7) utensil and hand washing water must be disposed of in a

facility connected to the public sewer system or in a manner

approved by the local or state enforcement agency; and

(8) utensils and cutting surfaces must be smooth, nonabsorbent,

and easily cleaned or disposed of as approved by the local or

state enforcement agency.

Added by Acts 2005, 79th Leg., Ch.

191, Sec. 1, eff. May 27, 2005.

Sec. 437.021. AUTHORITY TO OPERATE ON CERTAIN PROPERTY. A

person operating a mobile food unit, roadside food vendor, or

temporary food service establishment in a county with a

population of more than 3.3 million shall acquire written

authorization from the owner of the property on which the unit,

vendor, or establishment is operating. The written authorization

must:

(1) be notarized;

(2) provide that the operator has the property owner's

permission to operate the unit, vendor, or establishment on the

property; and

(3) be prominently displayed in the unit, vendor, or

establishment in plain view of the public at all times.

Added by Acts 2007, 80th Leg., R.S., Ch.

1402, Sec. 2, eff. June 15, 2007.



CHAPTER 438. PUBLIC HEALTH MEASURES RELATING TO FOOD

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE A. FOOD AND DRUG HEALTH REGULATIONS

CHAPTER 438. PUBLIC HEALTH MEASURES RELATING TO FOOD

SUBCHAPTER A. UNPACKAGED FOODS

Sec. 438.001. DEFINITIONS. In this subchapter:

(1) "Gravity feed type container" means a self-service container

in which food is dispensed by operating a mechanism that permits

the food to drop into a receptacle.

(2) "Scoop utensil type container" means a self-service

container from which food is dispensed by using a utensil

provided with the container.

(3) "Unpackaged food" means food that is:

(A) not in individual packaging or wrapping;

(B) offered for sale by a retail food store; and

(C) sold in bulk from a container that permits a customer to

dispense the food directly into a receptacle.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 438.002. EXEMPTIONS. This subchapter does not apply to:

(1) a beverage;

(2) fresh fruit or vegetables;

(3) food that is intended to be shelled or cooked before

consumption; or

(4) food, such as milk products, eggs, meat, poultry, fish, or

shellfish, that is capable of supporting rapid and progressive

growth of infectious or toxic microorganisms.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 438.003. SALE FROM SELF-SERVICE CONTAINERS. (a) A person

may sell unpackaged food that is displayed and sold in bulk from

a self-service container if:

(1) the self-service container has a tight-fitting lid that is

securely attached to the container; and

(2) the container, lid, and any utensil are constructed of

nontoxic materials that provide for easy cleaning and proper

repair.

(b) The lid of a gravity feed type container shall be kept

closed except when the container is being serviced or refilled.

(c) The lid of a scoop utensil type container shall be kept

closed except during customer service. The container must have a

utensil, equipped with a handle, to be used in dispensing the

food.

(d) The seller shall:

(1) keep the container, lid, and any utensil sanitary to prevent

spoilage and insect infestation; and

(2) post in the immediate display area a conspicuous sign that

instructs the customer on the proper procedure for dispensing the

food.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 438.004. STRICTER RULES. (a) The Texas Board of Health by

rule may establish requirements stricter than the requirements

prescribed by Section 438.003 for the display and sale of

unpackaged foods if the transmission of a disease infestation or

contamination is directly related to a method of displaying and

selling unpackaged food authorized by this subchapter.

(b) The stricter requirement must be:

(1) adopted according to laboratory evidence supporting the

specific relationship between the disease infestation or

contamination and the method of dispensing the unpackaged food;

and

(2) applied uniformly to all nonexempted food sources and

dispensing methods.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 438.005. SALE OF UNPACKAGED FOOD; CRIMINAL PENALTY. (a) A

person commits an offense if the person knowingly or

intentionally sells unpackaged food in a manner that does not

comply with Section 438.003 or a rule adopted under Section

438.004.

(b) An offense under this section is a Class C misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 438.006. EFFECT ON OTHER LAWS. (a) This subchapter

supersedes an ordinance or rule adopted by a political

subdivision to regulate the method of dispensing unpackaged food.

(b) This subchapter does not affect an ordinance or rule adopted

and enforced by a political subdivision to require the

maintenance of sanitary conditions in the sale of unpackaged food

dispensed in a manner authorized by this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. CLEANING AND STERILIZATION OF FOOD SERVICE ITEMS

Sec. 438.011. DEFINITIONS. In this subchapter:

(1) "Dish" includes a vessel of any shape or size, made of any

type of material, commonly used in eating or drinking.

(2) "Food factory" includes a place in which, as a business,

food is manufactured or prepared for human consumption.

(3) "Receptacle" includes a vessel, tray, pot, pan, or other

article used for holding food.

(4) "Utensil" includes a vessel or article of any shape or size,

made of any material, commonly used in preparing, holding,

storing, transporting, serving, or eating food.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 438.012. USE OF UNCLEAN DISHES. A person who operates or

manages a food factory may not use or keep for use a dish or

utensil or a food-grinding machine or implement that after its

previous use has not been cleaned in the manner required by

Section 438.013(a).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 438.013. CLEANING DISHES, RECEPTACLES, AND UTENSILS. (a)

A person who operates or manages a hotel, cafe, restaurant,

dining car, drugstore, soda fountain, meat market, bakery,

confectionery, liquor dispensary, or other establishment where

food or drink is served to the public may not furnish to a person

a dish, receptacle, or utensil that after its previous use has

not been washed in warm water containing soap or alkali cleanser

until the item is clean to the sight and touch.

(b) A dish or utensil that has been cleaned or polished with a

poisonous substance may not be offered for use to a person or

used in the manufacturing of food unless all traces of the

poisonous substance have been removed from the dish or utensil.

(c) In this section, "liquor dispensary" means a place where

beer, ale, wine, or any other alcoholic beverage is stored,

prepared, labeled, bottled, served, or handled.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 438.014. STERILIZATION OF FOOD SERVICE ITEMS. (a) After

cleaning dishes, receptacles, utensils, food-grinding machines,

and implements as required by Section 438.012 or 438.013, the

items shall be:

(1) placed in a wire cage and immersed in a still bath of clear

water for at least:

(A) three minutes in water heated to a minimum temperature of

170 degrees Fahrenheit; or

(B) two minutes in water heated to a minimum temperature of 180

degrees Fahrenheit;

(2) immersed for at least two minutes in a lukewarm chlorine

bath made up at a strength of 100 parts per milliliter or more of

hypochlorites and not reduced to less than 50 parts per

milliliter available chlorine, or a concentration of equal

bacteriacidal strength if chloramines are used; or

(3) sterilized by any other chemical method approved by the

Texas Board of Health.

(b) A three-compartment vat shall be used to sterilize dishes,

receptacles, and utensils if a chlorine solution is used. The

first compartment of the vat shall be used for washing, the

second compartment for plain rinsing, and the third compartment

for chlorine immersion. A satisfactory rinsing or spraying device

may be substituted for the second rinsing compartment on an

existing installation.

(c) The same chlorine solution may not be used as bacteriacidal

treatment for more than one day.

(d) After sterilization, all dishes, receptacles, and utensils

shall be stored in a manner that protects the food service items

from contaminants.

(e) Subsections (a)-(d) do not apply to an establishment that

uses electrically operated dishwashing and glasswashing machines

that clean and sterilize mechanically.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 438.015. USE OF DAMAGED DISHES, RECEPTACLES, OR UTENSILS.

A public eating or drinking establishment or a person who

operates or manages a food factory may not use or keep for use a

dish, receptacle, or utensil that is made or damaged in a manner

that makes cleaning or sterilizing the item impossible or

doubtful.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 438.016. NAPKINS. A napkin, cloth, or other article used

by a person shall be laundered or sterilized before it is

furnished for use to another person.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 438.017. PROTECTION OF OTHER FOOD SERVICE ITEMS. (a) A

paper receptacle, ice cream cone, or other single service utensil

to be used for serving food or drink shall be kept in a sanitary

manner, protected from dust, flies, and other contaminants.

(b) A napkin, straw, toothpick, or other article may not be

offered for the use of a person unless the article has been

securely protected from dust, dirt, insects, rodents, and, as

necessary and by all reasonable means, other contaminants.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 438.018. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates this subchapter.

(b) An offense under this subchapter is punishable by a fine of

not less than $5 or more than $100.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. FOOD SERVICE EMPLOYEES

Sec. 438.031. DEFINITION. In this subchapter, "food" includes

simple, mixed, or compounded articles used for food, drink,

flavoring, confectionery, and condiment for human consumption.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 438.032. INFECTED PERSONS; FOOD HANDLING PROHIBITED. (a)

A person may not handle food, utensils, dishes, or serving

implements that are for public sale or for the consumption or use

by another if the person:

(1) is infected with a disease that is transmissible through the

handling of food;

(2) resides in a household in which there is a transmissible

case of a communicable disease that may be food borne;

(3) is known to be a carrier of the organisms causing a

communicable disease that may be food borne; or

(4) has a local infection that is commonly transmitted through

the handling of food.

(b) A person, firm, corporation, or organization operating or

managing a public eating place or vehicle or other place where

food is manufactured, processed, prepared, dispensed, or handled

in a manner or under circumstances that would permit the probable

transmission of disease from a handler to a consumer may not

employ a person described in Subsection (a) to handle the food,

utensils, dishes, or serving implements.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 438.033. PHYSICAL EXAMINATION; DOCTOR'S CERTIFICATE. (a)

On the request of an employer, the Texas Board of Health or the

board's representative, or the local health authority or the

local health authority's representative, a person employed or

seeking employment in an activity regulated under Section

438.032:

(1) shall be examined by a licensed physician; and

(2) must receive a certificate signed by the physician stating

that the examination has been performed and that to the best of

the physician's knowledge the person examined did not have on the

date of the examination a transmissible condition of a

communicable disease or a local infection commonly transmitted

through the handling of food.

(b) The examination must be actual and thorough and conducted

with practical scientific procedures to determine the existence

of a communicable disease that may be transmitted through the

handling of food.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 438.034. EMPLOYEE CLEANLINESS. (a) A person handling food

or unsealed food containers shall:

(1) maintain personal cleanliness;

(2) wear clean outer garments;

(3) keep the person's hands clean; and

(4) wash the person's hands and exposed portions of the

person's arms with soap and water:

(A) before starting work;

(B) during work as often as necessary to avoid

cross-contaminating food; and

(C) to maintain cleanliness, after smoking, eating, and each

visit to the toilet.

(b) A person handling food or unsealed food containers may not

contact with bare hands exposed ready-to-eat food unless:

(1) documentation is maintained at the food service

establishment listing the foods and food handling activities that

involve bare-hand contact; and

(2) the food service establishment uses two or more of the

following contamination control measures:

(A) requiring employees to perform double hand washing;

(B) requiring employees to use fingernail brushes while hand

washing;

(C) requiring employees to use a hand sanitizer after hand

washing;

(D) implementing an incentive program that encourages employees

not to come to work when ill; and

(E) any other contamination control measure approved by the

regulatory authority.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 1068, Sec. 2, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

926, Sec. 2, eff. September 1, 2009.

Sec. 438.035. USE OF UNLAUNDERED TOWELS. A person at a place

where food for public consumption is handled or sold may not use

a towel unless the towel has been thoroughly laundered after it

has been previously used by another person.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 438.036. CRIMINAL PENALTY. (a) A person, firm,

corporation, or organization commits an offense if the person,

firm, corporation, or organization violates this subchapter.

(b) An offense under this section is punishable by a fine of not

less than $10 or more than $200.

(c) Each day of a violation constitutes a separate offense.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 438.037. MUNICIPAL ORDINANCES. This subchapter does not

affect the authority granted under Article XI, Section 5, of the

Texas Constitution, Article 1175, Revised Statutes, Subchapter F

of this chapter, and the applicable chapters of the Local

Government Code to a Type A general-law municipality or a

home-rule municipality to adopt an ordinance relating to this

subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER D. FOOD SERVICE PROGRAMS

Sec. 438.041. DEFINITION. In this subchapter:

(1) "Department" means the Department of State Health Services.

(2) "Food handler" means a food service employee who works with

unpackaged food, food equipment or utensils, or food-contact

surfaces.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1299, Sec. 1, eff. September 1, 2007.

Sec. 438.042. DUTIES OF BOARD. (a) The Texas Board of Health

shall adopt standards and procedures for the accreditation of

education and training programs for persons employed in the food

service industry.

Text of (b) as added by Acts 1991, 72nd Leg., ch. 539, Sec. 15

(b) The Texas Board of Health shall adopt standards and

procedures for the accreditation of education and training

programs for recertification of persons employed in the food

service industry who have previously completed a program

accredited in accordance with this subchapter or have been

certified by a local health jurisdiction and have completed

training and testing requirements substantially similar to those

required by this subchapter for program accreditation. The

requirements for accreditation in Section 438.043 need not be met

by an education or training program for recertification.

Text of (b) as added by Acts 1991, 72nd Leg., ch. 885, Sec. 1

(b) The Texas Board of Health shall adopt standards and

procedures for the accreditation of education and training

programs for recertification of persons employed in the food

service industry who:

(1) have previously completed a program accredited under this

subchapter; or

(2) have been certified by a local health jurisdiction and have

completed training and testing requirements that are

substantially similar to those required by this subchapter for

program accreditation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 539, Sec. 15, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 885, Sec. 1, eff. Aug. 26, 1991.

Sec. 438.043. REQUIREMENTS FOR ACCREDITATION. (a) The

department may not accredit an education or training program

unless the program includes:

(1) four hours of training on the subject of food, including:

(A) a description of food-borne disease and its cause and

prevention; and

(B) protection of food in location, receipt, storage,

preparation, service, and transportation;

(2) four hours of training on the subject of food service

facilities, including:

(A) waste disposal and sanitary plumbing and water;

(B) cleaning and sanitization of dishes and utensils;

(C) storage of equipment and utensils;

(D) housekeeping procedures and schedules;

(E) proper handling of nonfood supplies, including single

service items, linens, and toxic materials; and

(F) cleanliness of the physical plant, including building

construction, ventilation, lighting, pest control, and general

safety of the environment;

(3) two hours of training on the subject of sanitary habits for

food handlers, including:

(A) personal hygiene, including proper dress, handwashing,

personal habits, and illness;

(B) food handling practices, including minimum handling and

proper use of food service utensils; and

(C) operational problems, including identification and

correction of commonly occurring deficiencies; and

(4) four hours of training on the subject of management in the

food service industry, including:

(A) self-inspection promotion and techniques;

(B) motivation, including safety, the economics of safe food

handling, and planning to meet sanitation guidelines; and

(C) personnel training, including management responsibility,

resources, and methods.

(b) In addition to the course requirements in Subsection (a),

the department shall require that, to receive accreditation, a

course include an examination of at least one hour to allow the

instructor to evaluate the students' comprehension of the subject

matter covered.

(c) The department shall ensure that each accredited program may

be presented in not less than 15 hours.

(d) The course requirements in Subsection (a) do not apply to an

education or training program for recertification.

(e) The department may modify the requirements of Subsection

(a), (b), or (c) for a course used in training employees under

the common control of a single entity.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 885, Sec. 2, eff. Aug. 26,

1991; Acts 1995, 74th Leg., ch. 822, Sec. 1, eff. Aug. 28, 1995.

Sec. 438.0431. BASIC FOOD SAFETY ACCREDITATION. (a)

Notwithstanding Section 438.043, the department may accredit an

education or training program for basic food safety for food

handlers as provided by this section.

(b) The executive commissioner of the Health and Human Services

Commission shall by rule define the basic food safety training or

education required to be included in a course curriculum. The

course length may not exceed two hours.

(c) A training or education program accredited under this

section may require a participant to achieve a passing score on

an examination to successfully complete the course for

certification.

(d) A program accredited under this section may be delivered

through the Internet.

Added by Acts 2007, 80th Leg., R.S., Ch.

1299, Sec. 2, eff. September 1, 2007.

Sec. 438.044. APPLICATION FOR ACCREDITATION. (a) A person

seeking accreditation for an education or training program must

apply to the department for accreditation. The applicant must

demonstrate to the department the contents of the course.

(b) The department shall accredit a course that meets the

minimum requirements of this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 438.045. AUDIT OF EDUCATION AND TRAINING PROGRAMS. The

department shall conduct a regular audit of each program

accredited under this subchapter to ensure compliance with this

subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 438.046. LIST OF ACCREDITED PROGRAMS. (a) The department

shall maintain a registry of course programs accredited under

this subchapter.

(b) A local health jurisdiction that requires training for a

food service worker shall accept as sufficient to meet the

jurisdiction's training and testing requirements a training

course that is accredited by the department and listed with the

registry. A food service worker trained in a course for the

employees of a single entity is considered to have met a local

health jurisdiction's training and testing requirements only as

to food service performed for that entity.

(c) Any fee charged by a local health jurisdiction for a

certificate issued to a food service worker trained by an

accredited course listed in the registry may not exceed the

lesser of:

(1) the reasonable cost incurred by the jurisdiction in issuing

the certificate; or

(2) the fee charged by the jurisdiction to issue a certificate

to a food service worker certified by the jurisdiction as having

met the training and testing requirements by any other means.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 539, Sec. 16, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 822, Sec. 2, eff. Aug. 28, 1995.

Sec. 438.047. FEES. The department shall charge an application

fee and an audit fee sufficient to cover the entire cost of

accreditation, audit, and maintenance of the registry.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER E. SIGNS DEPICTING HEIMLICH MANEUVER

Sec. 438.051. SIGNS REQUIRED. A food service establishment at

which space for eating is designed or designated must post in a

place conspicuous to employees or customers a sign that depicts

the Heimlich maneuver for dislodging food from a choking person.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 438.052. DESIGN REQUIREMENTS. The Texas Board of Health by

rule shall specify the design, size, and graphics of a sign

required by this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 438.053. SIGNS IN ENGLISH AND SPANISH. A sign required by

this subchapter must be printed in English and Spanish.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER F. FOOD INSPECTIONS

Sec. 438.061. FOOD INSPECTIONS BY TYPE A GENERAL-LAW

MUNICIPALITY. (a) The governing body of a Type A general-law

municipality may regulate the inspection of beef, pork, flour,

meal, salt, and other provisions.

(b) The governing body of a Type A general-law municipality may

appoint weighers, gaugers, and inspectors, and may prescribe

their duties and regulate their fees.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER G. CERTIFICATION OF FOOD MANAGERS

Sec. 438.101. DEFINITIONS. In this subchapter:

(1) "Board" means the Texas Board of Health.

(2) "Food establishment" means a fixed or mobile location retail

establishment in which food is prepared on-site for sale to the

public.

(3) "Food manager" means an individual who conducts, manages, or

operates a food establishment.

Added by Acts 2001, 77th Leg., ch. 317, Sec. 2, eff. Sept. 1,

2001.

Sec. 438.102. CERTIFICATION PROGRAM. (a) The board shall

establish a certification program for food managers in accordance

with this subchapter.

(b) The board by rule shall prescribe the requirements for

issuance and renewal of a food manager certificate under this

subchapter.

Added by Acts 2001, 77th Leg., ch. 317, Sec. 2, eff. Sept. 1,

2001.

Sec. 438.103. CERTIFICATION AND RENEWAL OF CERTIFICATION;

EXAMINATION REQUIRED. A person who satisfies the requirements of

this subchapter may receive and renew a food manager certificate

by passing a state-approved examination.

Added by Acts 2001, 77th Leg., ch. 317, Sec. 2, eff. Sept. 1,

2001.

Sec. 438.104. APPROVAL OF EXAMINATIONS; SELECTION OF EXAMINATION

SITES. (a) The board shall adopt criteria to approve

examinations.

(b) In administering this subchapter, the board shall consider

the impact of the traveling distance and time required for a food

manager to obtain certification. The board shall give particular

consideration to mitigating the impact of this subchapter on food

managers in rural areas. The board shall use the Internet to

implement the certification and may develop a system to permit

administration of the examination using the Internet.

Added by Acts 2001, 77th Leg., ch. 317, Sec. 2, eff. Sept. 1,

2001.

Sec. 438.105. CERTIFICATE AS EVIDENCE OF COMPLIANCE WITH OTHER

LAW. A food manager certificate, including a renewal

certificate, obtained under this subchapter shall be accepted as

meeting the training and testing requirements under Section

438.046(b).

Added by Acts 2001, 77th Leg., ch. 317, Sec. 2, eff. Sept. 1,

2001.

Sec. 438.106. POWERS AND DUTIES OF BOARD; FEES. (a) The board

by rule may adopt a fee for issuance or renewal of a food manager

certificate under this subchapter in amounts reasonable and

necessary to administer this subchapter, but not to exceed $35.

(b) The board by rule may adopt a fee, in an amount not to

exceed $10, for an examination administered by the department

under this subchapter.

(c) The board may adopt rules for the denial, suspension, and

revocation of a food manager certificate issued under this

subchapter.

(d) The board by rule may prescribe standards for:

(1) examination sites;

(2) expenses of administration of examinations under this

subchapter; and

(3) site audits for administration of this subchapter.

Added by Acts 2001, 77th Leg., ch. 317, Sec. 2, eff. Sept. 1,

2001.



CHAPTER 439. MANUFACTURE AND DISTRIBUTION OF CERTAIN DRUGS

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE A. FOOD AND DRUG HEALTH REGULATIONS

CHAPTER 439. MANUFACTURE AND DISTRIBUTION OF CERTAIN DRUGS

SUBCHAPTER A. LAETRILE

Sec. 439.001. DEFINITION. In this chapter, "laetrile" means

amygdalin.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 439.002. MANUFACTURE AND SALE. Laetrile may be

manufactured in this state in accordance with Chapter 431 (Texas

Food, Drug and Cosmetic Act) and may be sold in this state for

distribution by licensed physicians.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 439.003. PRESCRIPTION AND ADMINISTRATION. (a) A licensed

physician may prescribe or administer laetrile in the treatment

of cancer.

(b) A physician is not subject to disciplinary action by the

Texas State Board of Medical Examiners for prescribing or

administering laetrile to a patient under the physician's care

who has requested the substance unless that board makes a formal

finding that the substance is harmful.

(c) A finding under Subsection (b) must be made in a hearing

conducted as provided by Chapter 2001, Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995.

Sec. 439.004. REGULATION BY HEALTH CARE FACILITY. (a) A

hospital or other health care facility may not forbid or restrict

the use of laetrile when it is requested by a patient and

prescribed or administered by a physician unless the Texas Board

of Health finds that the substance is harmful as prescribed or

administered by the physician.

(b) A finding under Subsection (a) must be made after a hearing

conducted as provided by Chapter 2001, Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995.

Sec. 439.005. RECORDS; DISCIPLINARY ACTIONS. (a) A physician

shall keep records of the physician's purchases and disposals,

including sales and dispensations, of laetrile. The records shall

include the date of each purchase or disposal by the physician,

the name and address of the person receiving laetrile, and the

reason for the disposal of laetrile to that person.

(b) The Texas State Board of Medical Examiners may suspend,

cancel, or revoke the license of any physician who:

(1) fails to keep complete and accurate records of purchases and

disposals of laetrile;

(2) prescribes or dispenses laetrile to a person known to be a

habitual user of narcotic or dangerous drugs or to a person who

the physician should have known was a habitual user of narcotic

or dangerous drugs;

(3) uses any advertising that tends to mislead or deceive the

public; or

(4) is unable to practice medicine with reasonable skill and

safety to patients because of any mental or physical condition,

including age, illness, or drunkenness, or because of excessive

use of drugs, narcotics, chemicals, or any other type of

material.

(c) Subsection (b)(2) does not apply to a person being treated

by the physician for narcotic use after the physician notifies

the Texas State Board of Medical Examiners in writing of the name

and address of the patient being treated.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. DIMETHYL SULFOXIDE

Sec. 439.011. DEFINITION. In this subchapter, "DMSO" means

sterile and pyrogen-free dimethyl sulfoxide.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 439.012. MANUFACTURE AND SALE. DMSO may be manufactured in

this state and may be sold in this state for human use when

prescribed or administered by a licensed physician or dispensed

by a licensed pharmacist as prescribed by a licensed physician.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 439.013. PRESCRIPTION, ADMINISTRATION, AND DISPENSATION.

(a) Except as prohibited by Subsection (b), a licensed physician

may prescribe or administer DMSO.

(b) A physician may not prescribe or administer DMSO in a

formulation not approved for human use by the Food and Drug

Administration of the United States Department of Health and

Human Services unless the physician:

(1) provides a written statement to the patient informing the

patient that DMSO, in the formulation to be prescribed or

administered, has not been approved for human use by the United

States Food and Drug Administration; and

(2) informs the patient of the alternative methods of treatment

for the patient's disorder and the potential of alternative

methods for cure.

(c) A licensed pharmacist may dispense DMSO on the written

prescription of a licensed physician.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 439.014. REGULATION BY HEALTH CARE FACILITY. (a) A

hospital or health care facility may not forbid or restrict the

use of DMSO prescribed or administered by a licensed physician

having staff privileges at that hospital or facility unless the

hospital or facility:

(1) makes a formal finding that the DMSO as prescribed or

administered by the physician is or will be harmful to the

patient; or

(2) determines that the prescription or administration of DMSO

creates an immediate danger to the public.

(b) A hospital or health care facility that forbids or restricts

the use of DMSO under Subsection (a)(2) shall conduct a hearing

on the restriction or prohibition as soon as practicable after

its determination.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 439.015. RECORDS; DISCIPLINARY ACTIONS. (a) A physician

shall keep records of the physician's purchases and disposals,

including sales and dispensations, of DMSO. The records shall

include the date of each purchase or disposal by the physician,

the name and address of the person receiving DMSO, and the reason

for the disposal of DMSO to that person.

(b) The Texas State Board of Medical Examiners may suspend,

cancel, or revoke the license of any physician who:

(1) fails to keep complete and accurate records of purchases and

disposals of DMSO in a formulation not approved for human use; or

(2) prescribes or administers DMSO in a manner that has been

proven, in a formal hearing held by the board, to be harmful to

the patient.

(c) The Texas State Board of Medical Examiners may temporarily

suspend the license of a physician who prescribes or administers

DMSO in a manner that, in the board's opinion, creates an

immediate danger to the public. The board must conduct a hearing

on the temporary suspension as soon as practicable after the

suspension.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 439.016. MISREPRESENTATION; CRIMINAL PENALTY. (a) A

person commits an offense if, in connection with advertising or

promoting the sale of DMSO, the person knowingly or intentionally

represents DMSO as a cure for any human disease, ailment, or

disorder.

(b) An offense under this section is a Class B misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 439.017. RESTRICTIONS ON MANUFACTURE, DISTRIBUTION, AND

SALE; CRIMINAL PENALTY. (a) A person commits an offense if the

person manufactures, distributes, or sells a dimethyl sulfoxide

formulation that is not sterile and pyrogen-free unless the

substance is packaged in a container with a label that includes:

(1) information about the concentration of the dimethyl

sulfoxide; and

(2) the following statement: "Avoid contact with your skin. This

dimethyl sulfoxide is not sterile and pyrogen-free DMSO approved

for human use. It may contain harmful impurities that can be

absorbed through the skin. Dimethyl sulfoxide is a potent solvent

that may have adverse effects on fabrics, plastics, and other

materials."

(b) An offense under this section is a Class B misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. PRESERVATION AND DISTRIBUTION OF CERTAIN UNUSED

DRUGS

Sec. 439.021. SHIPMENT TO FOREIGN COUNTRIES. (a) A consulting

pharmacist of a nursing home may select, from a supply of drugs

due for destruction, certain drugs to be used for shipment to a

foreign country as provided by this subchapter.

(b) The supply of drugs due for destruction are those drugs

accumulated because of the death of a resident of the nursing

home or because a physician has ordered the use of the drug to be

discontinued.

(c) Quarterly, before the drugs are destroyed, the consulting

pharmacist may, in the pharmacist's professional judgment, select

the drugs to be used under this subchapter and seal them in a box

for shipment.

(d) The consulting pharmacist shall account to the Texas

Department of Health for all drugs selected for shipment under

this subchapter.

(e) This subchapter does not apply if the unused drug is a

controlled substance as defined by Chapter 481 (Texas Controlled

Substances Act).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 439.022. ADMINISTRATION. (a) The Texas Board of Health

shall adopt rules consistent with federal and state law to

implement this subchapter, including rules relating to:

(1) the packaging and inventory of drugs for shipment;

(2) the manner of shipment of the drugs from original shipment

under this subchapter until the final destination; and

(3) safeguards to ensure the proper handling of and accounting

for all drugs shipped.

(b) The Texas Board of Health by rule shall determine, in

consultation with the United States Department of State and other

appropriate federal agencies, the foreign countries to receive

the drugs.

(c) The salvaging of drugs under this subchapter is not subject

to Chapter 431 (Texas Food, Drug and Cosmetic Act).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 439.023. CONTRACTS; FUNDS. (a) The Texas Department of

Health may contract with other entities, including local

governments and civic organizations, to implement this

subchapter.

(b) The department may accept gifts, grants, and any other funds

to implement this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 440. FROZEN DESSERTS MANUFACTURER LICENSING ACT

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE A. FOOD AND DRUG HEALTH REGULATIONS

CHAPTER 440. FROZEN DESSERTS MANUFACTURER LICENSING ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 440.001. SHORT TITLE. This chapter may be cited as the

Frozen Desserts Manufacturer Licensing Act.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 167, eff. Sept. 1,

1991.

Sec. 440.002. PURPOSE. The legislature finds that a statewide

licensing act is needed to:

(1) regulate manufacturers of frozen desserts, imitation frozen

desserts, products sold in semblance of frozen desserts, or mixes

for those products;

(2) provide for uniformity of inspections of the premises of

frozen dessert manufacturers;

(3) protect the health and safety of consumers by preventing the

manufacture or distribution of frozen desserts, imitation frozen

desserts, products sold in semblance of frozen desserts, or mixes

for those products that do not meet state standards or related

requirements of purity or labeling; and

(4) assist manufacturers in meeting state standards or related

requirements.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 167, eff. Sept. 1,

1991.

Sec. 440.003. DEFINITIONS. In this Act:

(1) "Adulterated or misbranded frozen desserts mix" means any

frozen dessert or mix that contains an unwholesome substance or,

if defined in this standard, that does not conform with its

definition or that does not comply with Chapter 431 (Texas Food,

Drug, and Cosmetic Act) or any other applicable regulation.

(2) "Board" means the Texas Board of Health.

(3) "Commissioner" means the commissioner of health.

(4) "Department" means the Texas Department of Health.

(5) "Frozen dessert" means any of the following: ice cream, ice

milk, fruit sherbet, water ice, nonfruit sherbet, nonfruit water

ice, frozen dietary dairy desserts, frozen yogurt, quiescently

frozen confection, quiescently frozen dairy confection,

mellorine, lorine, parevine, freezer-made milk shake,

freezer-made shake, or nondairy frozen dessert. The term includes

the mix used in the freezing of one of those frozen desserts.

(6) "Frozen desserts manufacturer" means a person who

manufactures, processes, converts, partially freezes, or freezes

any mix (regardless of whether it is dairy, nondairy, imitation,

pasteurized or unpasteurized), frozen desserts, imitation frozen

desserts, or nondairy frozen desserts for distribution or sale at

wholesale. The term does not include a frozen desserts retail

establishment.

(7) "Frozen desserts plant" means premises where a frozen

dessert or mix is manufactured, processed, or frozen for sale.

(8) "Frozen desserts retail establishment" means premises,

including a retail store, approved type stand, hotel, restaurant,

vehicle, or mobile unit, where frozen dessert mixes are frozen or

partially frozen and dispensed for retail sale or distribution.

(9) "Health authority" means the municipal, county, or state

health officer or the officer's representative or any other

agency having jurisdiction or control over the matters embraced

within the specifications and requirements of this chapter.

(10) "Imitation frozen dessert" means any frozen substance,

mixture, or compound, regardless of the name under which it is

represented, that is made in imitation or semblance of any of the

following products or is prepared or frozen in the manner in

which any of the following products is customarily prepared or

frozen and that is not the product: ice cream, ice milk, fruit

sherbet, water ice, nonfruit sherbet, nonfruit ice, frozen low

fat yogurt, nonfat yogurt, frozen yogurt, quiescently frozen

confection, quiescently frozen dairy confection, mellorine,

lorine, parevine, freezer-made milk shake, freezer-made shake, or

nondairy frozen dessert.

(11) "Manufacture" means the processing, freezing, or packaging

of frozen desserts, imitation frozen desserts, products sold in

semblance of frozen desserts, or mixes for those products for

sale at wholesale. The term does not include a retailer

purchasing those products from a manufacturer displaying the

retailer's brand name.

(12) "Mix" means the pasteurized or unpasteurized, liquid or

dry, unfrozen combination of the ingredients permitted in a

frozen dessert with or without fruits, fruit juices, candy, baked

goods and confections, nutmeats, or other harmless flavor or

color.

(13) "Official laboratory" means a biological, chemical, or

physical laboratory that is under the supervision of a state or

local health authority.

(14) "Sale" means the:

(A) manufacture, production, processing, packing, exposure,

offer, or holding of any frozen dessert product for sale;

(B) sale, dispensing, or giving of any frozen dessert product;

or

(C) supplying or applying of any frozen dessert product in the

conduct of any frozen desserts retail establishment.

(15) "State health officer" means the commissioner of health.

(16) "Wholesale" means the exposing, offering, possessing,

selling, dispensing, holding, or giving of any frozen dessert,

imitation frozen dessert, product sold in semblance of frozen

dessert, or a mix for one of those products to other than the

ultimate consumer. The term does not include sale by a retail

store.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 167, eff. Sept. 1,

1991.

Sec. 440.004. EXEMPTIONS. This chapter does not apply to:

(1) a person operating a frozen desserts retail establishment;

or

(2) a person operating a retail store unless the person is also

a manufacturer.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 167, eff. Sept. 1,

1991.

Sec. 440.005. HEARINGS. (a) A hearing conducted by the board

in the administration of this chapter is governed by Chapter

2001, Government Code.

(b) Based on the record of a hearing conducted under this

chapter, the department shall make a finding and shall sustain,

change, or rescind an official notice or order considered in the

hearing.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 167, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.

Sec. 440.006. POWERS AND DUTIES OF BOARD. The board may:

(1) adopt rules prescribing standards or related requirements

for the operation of establishments for the manufacture of frozen

desserts, imitation frozen desserts, products sold in semblance

of frozen desserts, or mixes for those products, including

standards or requirements for the:

(A) health, cleanliness, education, and training of personnel

who are employed in the establishments;

(B) protection of raw materials, manufactured merchandise, and

merchandise held for sale;

(C) design, construction, installation, and cleanliness of

equipment and utensils;

(D) sanitary facilities and controls of the establishments;

(E) establishment construction and maintenance, including

vehicles;

(F) production processes and controls; and

(G) institution and content of a system of records to be

maintained by the establishment; and

(2) adopt rules prescribing procedures for the enforcement of

the standards or related requirements prescribed under

Subdivision (1), including procedures for the:

(A) requirement of a valid license to operate an establishment;

(B) issuance, suspension, revocation, and reinstatement of

licenses;

(C) administrative hearings before the board or its designee;

(D) institution of certain court proceedings by the board or its

designee;

(E) inspection of establishments and securing of samples of

frozen desserts, imitation frozen desserts, products sold in

semblance of frozen desserts, or mixes for those products;

(F) access to the establishments and to the vehicles used in

operations;

(G) compliance by manufacturers outside the jurisdiction of the

state; and

(H) review of plans for future construction.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 167, eff. Sept. 1,

1991.

Sec. 440.007. APPLICABILITY OF OTHER LAW. Except as provided by

Section 431.009(c), Chapter 431 applies to a person or product

regulated under this chapter, including a frozen dessert

manufacturer, a frozen dessert, an imitation frozen dessert, a

product sold in semblance of a frozen dessert, and a mix for one

of those products.

Added by Acts 2003, 78th Leg., ch. 112, Sec. 3, eff. Sept. 1,

2003.

SUBCHAPTER B. LICENSING

Sec. 440.011. PROHIBITED ACT. (a) A person may not operate an

establishment for the manufacture of a frozen dessert, imitation

frozen dessert, product sold in semblance of a frozen dessert, or

a mix for one of those products in this state unless the person

has a valid license issued under this chapter.

(b) A political subdivision or agency of the state, other than

the department, may not impose a license fee on any manufacturer

covered by this section.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 167, eff. Sept. 1,

1991.

Sec. 440.012. LICENSE. (a) A person desiring to operate an

establishment for the manufacture of a frozen dessert, imitation

frozen dessert, product sold in semblance of a frozen dessert, or

a mix for one of those products may apply to the department for a

license. A license shall be granted under the procedural rules

adopted by the board and shall be issued only for the purpose and

use as stated on the application for a license.

(b) The department shall inspect the establishment under Section

440.031 before issuing a license.

(c) A license may not be issued to a person who does not comply

with the standards prescribed by the board under this chapter.

(d) A license issued under this chapter must be renewed on or

before September 1 of each year in accordance with rules adopted

by the board.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 167, eff. Sept. 1,

1991.

Sec. 440.013. FEES. (a) A $200 nonrefundable fee for each

establishment must accompany each application for a license.

(b) The department also shall assess the following fees:

(1) a fee for a frozen dessert manufacturer located in this

state in the amount of one cent per 100 pounds of manufactured or

processed frozen dessert manufactured or processed and

distributed in this state by that manufacturer;

(2) a fee for a frozen dessert manufacturer not located in this

state in the amount of one cent per 100 pounds of frozen desserts

manufactured or processed by the manufacturer in another state

and imported for sale in this state; and

(3) a fee for the actual cost of analyzing samples of frozen

desserts for a frozen dessert manufacturer not located in this

state.

(c) The board shall adopt rules to collect fees imposed under

this section monthly, quarterly, semiannually, or annually based

on amounts due by the frozen dessert manufacturer.

(d) The department may revoke a license to operate a frozen

desserts plant if the licensee fails to make a timely payment of

the monthly fees required under this section. The department's

rules of procedure for a contested case hearing and Chapter 2001,

Government Code govern the revocation of a license.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 167, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.

Sec. 440.014. RECORD KEEPING. The board shall adopt rules

establishing minimum standards for record keeping by persons

required to pay fees under this chapter and the records shall be

made available to the department on request.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 167, eff. Sept. 1,

1991.

Sec. 440.015. ESTABLISHMENTS OUTSIDE STATE. A frozen dessert,

imitation frozen dessert, product sold in semblance of a frozen

dessert, or a mix for one of those products from a manufacturer

located outside this state may be sold or distributed in this

state if the manufacturer complies with this chapter or complies

with other regulatory requirements that are substantially

equivalent to those of this state. To determine the extent of the

manufacturer's compliance, the department may accept reports from

responsible authorities in the jurisdiction in which the

manufacturer is located.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 167, eff. Sept. 1,

1991.

Sec. 440.016. TEMPORARY PERMIT. The department may issue a

temporary permit to continue the operation of an establishment

for the manufacture of a frozen dessert, imitation frozen

dessert, product sold in semblance of a frozen dessert, or mix

for one of those products until the department performs the

inspection required by this chapter.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 167, eff. Sept. 1,

1991.

Sec. 440.017. REFUSAL TO GRANT LICENSE; SUSPENSION OR REVOCATION

OF LICENSE. In accordance with rules adopted under Section

440.006, the commissioner may refuse an application for a license

under this chapter or may suspend or revoke a license issued

under this chapter.

Added by Acts 2003, 78th Leg., ch. 112, Sec. 4, eff. Sept. 1,

2003.

SUBCHAPTER C. ENFORCEMENT

Sec. 440.031. INSPECTION BY DEPARTMENT. (a) Under rules

adopted by the board, the department's authorized representatives

have free access at all reasonable hours to any establishment for

the manufacture of a frozen dessert, imitation frozen dessert,

product sold in semblance of a frozen dessert, or a mix for one

of those products or to any vehicle being used to transport in

commerce a frozen dessert, imitation frozen dessert, product sold

in semblance of a frozen dessert, or a mix for one of those

products for the purpose of:

(1) inspecting the establishment or vehicle to determine

compliance with the standards or related requirements prescribed

by the board under this chapter; or

(2) securing samples of frozen desserts, imitation frozen

desserts, products sold in semblance of frozen desserts, or a mix

for one of those products for the purpose of making or causing to

be made an examination of the samples to determine compliance

with the standards or related requirements prescribed by the

board under this chapter.

(b) A political subdivision or an agency other than the

department that collects samples described by Subsection (a)(2)

shall bear the cost of the samples and any analyses of the

samples.

(c) The inspection procedures provided by this section are in

addition to the procedures provided by Chapter 431.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 167, eff. Sept. 1,

1991. Amended by Acts 2003, 78th Leg., ch. 112, Sec. 5, eff.

Sept. 1, 2003.

Sec. 440.032. PENALTIES. (a) A person commits an offense if

the person knowingly or intentionally violates Section 440.011 or

a rule adopted by the board under this chapter.

(b) An offense under this section is a Class C misdemeanor.

(c) The penalty prescribed by this section is in addition to any

civil or administrative penalty or sanction otherwise imposed

under Chapter 431 or other law.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 167, eff. Sept. 1,

1991. Amended by Acts 2003, 78th Leg., ch. 112, Sec. 6, eff.

Sept. 1, 2003.



CHAPTER 441. REGULATION OF BOTTLED AND VENDED DRINKING WATER

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE A. FOOD AND DRUG HEALTH REGULATIONS

CHAPTER 441. REGULATION OF BOTTLED AND VENDED DRINKING WATER

Sec. 441.001. DEFINITION. In this chapter, "department" means

the Texas Department of Health.

Added by Acts 1999, 76th Leg., ch. 879, Sec. 1, eff. Sept. 1,

1999.

Sec. 441.002. CERTIFICATION OF BOTTLED AND VENDED WATER

OPERATORS. (a) A bottled or vended water operator may not

furnish bottled or vended water to the public or for distribution

to the public unless the bottled or vended water operator holds a

certificate of competency under this chapter. A person may not

furnish bottled or vended water to the public or for distribution

to the public unless the processing, bottling, and distribution

of the bottled or vended water are performed by or under the

supervision of a bottled or vended water operator who holds a

certificate of competency under this chapter.

(b) To obtain or renew a certificate an applicant must pay the

department a $25 fee.

(c) On receipt of the required fee, the department shall provide

for the testing of the applicant and issue a certificate of

competency to the applicant if the applicant passes the test.

Added by Acts 1999, 76th Leg., ch. 879, Sec. 1, eff. Sept. 1,

1999.

Sec. 441.003. RULES. The department may adopt rules that are

necessary to implement this chapter that promote the public

health and safety. The rules may include rules relating to

certificate suspension, revocation, or other disciplinary action

and relating to certificate renewal.

Added by Acts 1999, 76th Leg., ch. 879, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 461. TEXAS COMMISSION ON ALCOHOL AND DRUG ABUSE

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE B. ALCOHOL AND SUBSTANCE ABUSE PROGRAMS

CHAPTER 461. TEXAS COMMISSION ON ALCOHOL AND DRUG ABUSE

According to Section 461.004, this chapter expired September 1,

2009. In 2003, the Texas Commission on Alcohol and Drug Abuse was

abolished and the powers, duties, functions, programs, and

activities of that agency were transferred to the Department of

State Health Services by Section 1.19(a)(3), Chapter 198 (H.B.

2292), Acts of the 78th Legislature, Regular Session.

Sec. 461.001. POLICY. Chemical dependency is a preventable and

treatable illness and public health problem affecting the general

welfare and the economy of the state. The legislature recognizes

the need for proper and sufficient facilities, programs, and

procedures for prevention, intervention, treatment, and

rehabilitation. It is the policy of this state that a chemically

dependent person shall be offered a continuum of services that

will enable the person to lead a normal life as a productive

member of society.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 168, eff. Sept. 1,

1991.

Sec. 461.002. DEFINITIONS. In this chapter:

(1) "Chemical dependency" means:

(A) abuse of alcohol or a controlled substance;

(B) psychological or physical dependence on alcohol or a

controlled substance; or

(C) addiction to alcohol or a controlled substance.

(2) "Commission" means the Texas Commission on Alcohol and Drug

Abuse.

(3) "Controlled substance" means a:

(A) toxic inhalant; or

(B) substance designated as a controlled substance by Chapter

481 (Texas Controlled Substances Act).

(4) "Intervention" means the interruption of the onset or

progression of chemical dependency in the early stages.

(5) "Prevention" means the reduction of a person's risk of

abusing alcohol or a controlled substance or becoming chemically

dependent.

(6) "Rehabilitation" means the reestablishment of the social and

vocational life of a person after treatment.

(7) "Toxic inhalant" means a gaseous substance that is inhaled

by a person to produce a desired physical or psychological effect

and that may cause personal injury or illness to the inhaler.

(8) "Treatment" means the initiation and promotion, in a

planned, structured, and organized manner, of a person's

chemical-free status or the maintenance of a person free of

illegal drugs.

(9) "Treatment facility" means a public or private hospital, a

detoxification facility, a primary care facility, an intensive

care facility, a long-term care facility, an outpatient care

facility, a community mental health center, a health maintenance

organization, a recovery center, a halfway house, an ambulatory

care facility, another facility that is required to be licensed

and approved by the commission, or a facility licensed or

operated by the Texas Department of Mental Health and Mental

Retardation. The term does not include an educational program for

intoxicated drivers or the individual office of a private,

licensed health care practitioner who personally renders private

individual or group services within the scope of the

practitioner's license and in the practitioner's office.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 5.11(a), eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 14, Sec. 169, eff. Sept.

1, 1991.

Sec. 461.003. COMPOSITION OF COMMISSION. (a) The purpose of

this chapter is to prevent broken homes and the loss of lives by

creating the Texas Commission on Alcohol and Drug Abuse.

(b) The commission is composed of five members appointed by the

governor with the advice and consent of the senate.

(c) Appointments to the commission shall be made without regard

to race, color, disability, sex, religion, age, or national

origin of the appointees.

(d) In appointing members to the commission under this section,

the governor shall appoint not fewer than three members with

experience in business management, financial management,

auditing, contract management, or similar activities that are

relevant to the commission's duties.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 876, Sec. 26.06, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 577, Sec. 1, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 1170, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 461.004. APPLICATION OF SUNSET ACT. The Texas Commission

on Alcohol and Drug Abuse is subject to Chapter 325, Government

Code (Texas Sunset Act). Unless continued in existence as

provided by that chapter, the commission is abolished and this

chapter expires September 1, 2009.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 4.13,

eff. Nov. 12, 1991; Acts 1995, 74th Leg., ch. 970, Sec. 1.01,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 577, Sec. 2, eff.

Sept. 1, 1997.

Sec. 461.005. RESTRICTIONS ON COMMISSION APPOINTMENT,

MEMBERSHIP, AND EMPLOYMENT. (a) A person is not eligible for

appointment or service as a commission member if the person or

the person's spouse:

(1) is licensed by an occupational regulatory agency in the

field of chemical dependency;

(2) is employed by or participates in the management of a

business entity or other organization regulated by the commission

or receiving funds from the commission;

(3) owns, controls, or has, directly or indirectly, more than a

10 percent interest in a business entity or other organization

regulated by the commission or receiving funds from the

commission; or

(4) uses or receives a substantial amount of tangible goods,

services, or funds from the commission.

(b) An officer, employee, or paid consultant of an association

that is primarily interested in the provision of services or in

other matters relating to chemical dependency may not be a member

or employee of the commission.

(c) A person who cohabits with or is the spouse of an officer,

managerial employee, or paid consultant of an association

described by Subsection (b) may not be a commission member or a

commission employee grade 17 or over, including exempt employees,

according to the position classification schedule under the

General Appropriations Act.

(d) A person may not serve as a member of the commission or act

as the general counsel to the commission if the person is

required to register as a lobbyist under Chapter 305, Government

Code, because of the person's activities for compensation on

behalf of a provider of chemical dependency services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 170, eff. Sept. 1,

1991.

Sec. 461.0051. COMMISSION MEMBER TRAINING. (a) To be eligible

to take office as a member of the commission, a person appointed

to the commission must complete at least one course of a training

program that complies with Subsection (b).

(b) The training program required by Subsection (a) must provide

information to the person regarding:

(1) the enabling legislation that created the commission and its

policymaking body to which the member is appointed to serve;

(2) the programs operated by the commission;

(3) the role and functions of the commission;

(4) the rules of the commission, with an emphasis on the rules

that relate to disciplinary and investigatory authority;

(5) the current budget for the commission;

(6) the results of the most recent formal audit of the

commission;

(7) the requirements of the:

(A) open meetings law, Chapter 551, Government Code;

(B) open records law, Chapter 552, Government Code; and

(C) administrative procedure law, Chapter 2001, Government Code;

(8) the requirements of the conflict-of-interest laws and other

laws relating to public officials; and

(9) any applicable ethics policies adopted by the commission or

the Texas Ethics Commission.

(c) A person appointed to the commission is entitled to

reimbursement for travel expenses incurred in attending the

training program required by Subsection (a) as provided by the

General Appropriations Act and as if the person were a member of

the commission.

Added by Acts 1997, 75th Leg., ch. 577, Sec. 7, eff. Sept. 1,

1997.

Sec. 461.006. TERMS. Commission members serve staggered

six-year terms, with the terms of one or two members expiring

February 1 of each odd-numbered year.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 876, Sec. 26.07, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 577, Sec. 2, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 1170, Sec. 1.02, eff. Sept. 1,

2003.

Sec. 461.007. OFFICERS. (a) The governor shall annually

appoint one commission member as chairman.

(b) The members of the commission shall annually elect one

member as vice-chairman. The members may elect one member as

secretary or designate the executive director of the commission

as secretary.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 461.008. REMOVAL OF COMMISSION MEMBERS. (a) It is a

ground for removal from the commission if a member:

(1) is not eligible for appointment to the commission at the

time of appointment as provided by Section 461.005(a);

(2) is not eligible to serve on the commission as provided by

Section 461.005(a);

(3) violates a prohibition established by Section 461.005(b),

(c), or (d);

(4) cannot discharge the member's duties for a substantial part

of the term for which the member is appointed because of illness

or disability; or

(5) is absent from more than half of the regularly scheduled

commission meetings that the member is eligible to attend during

a calendar year unless the absence is excused by majority vote of

the commission.

(b) The validity of an action of the commission is not affected

by the fact that it is taken when a ground for removal of a

commission member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the chairman of the commission of the ground. The chairman shall

then notify the governor that a potential ground for removal

exists.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 461.009. PER DIEM; REIMBURSEMENT FOR EXPENSES. A

commission member is entitled to receive:

(1) the compensatory per diem authorized by the General

Appropriations Act for each day spent in performing the member's

official duties; and

(2) reimbursement for travel expenses and other necessary

expenses incurred in performing official duties.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 461.010. MEETINGS; TRAVEL. (a) The commission shall meet

at least quarterly at the call of the chairman or at the request

of five members. The commission may not meet for more than 24

days in a fiscal year.

(b) The commission may authorize its members to travel in this

state and in other states to perform commission duties under this

chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 461.011. PERSONNEL. (a) The commissioner of health and

human services shall employ an executive director in accordance

with Section 531.0056, Government Code. The executive director

shall hire other necessary employees.

(b) The executive director or the executive director's designee

shall develop an intra-agency career ladder program that

addresses opportunities for mobility and advancement for

employees within the commission. The program shall require

intra-agency posting of all positions concurrently with any

public posting.

(c) The executive director or the executive director's designee

shall develop a system of annual performance evaluations that are

based on documented employee performance. All merit pay for

commission employees must be based on the system established

under this subsection.

(d) The commission shall provide to its members and employees,

as often as necessary, information regarding their qualifications

under this chapter and their responsibilities under applicable

laws relating to standards of conduct for state officers or

employees.

(e) The executive director or the executive director's designee

shall prepare and maintain a written policy statement to assure

implementation of a program of equal employment opportunity under

which all personnel transactions are made without regard to race,

color, disability , sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel, that are in compliance with requirements

of Chapter 21, Labor Code;

(2) a comprehensive analysis of the commission work force that

meets federal and state laws, rules, regulations, and

instructions directly promulgated from those laws, rules, and

regulations;

(3) procedures by which a determination can be made about the

extent of underuse in the commission work force of all persons

for whom federal or state laws, rules, regulations, and

instructions directly promulgated from those laws, rules, and

regulations encourage a more equitable balance; and

(4) reasonable methods to appropriately address those areas of

underuse.

(f) A policy statement prepared under Subsection (e) must:

(1) cover an annual period;

(2) be updated annually and reviewed by the Texas Commission on

Human Rights for compliance with Subsection (e); and

(3) be filed with the governor's office.

(g) The governor's office shall deliver a biennial report to the

legislature based on the information received under Subsection

(f). The report may be made separately or as a part of other

biennial reports made to the legislature.

(h) The commission shall develop and implement policies that

clearly separate the respective responsibilities of the

commission and the staff of the commission.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.149, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 577, Sec. 3, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1460, Sec. 2.19, eff. Sept. 1,

1999.

Sec. 461.0115. POWERS AND DUTIES OF COMMISSIONER OF HEALTH AND

HUMAN SERVICES. The commissioner of health and human services

has the powers and duties relating to the commission and

executive director as provided by Section 531.0055, Government

Code. To the extent a power or duty given to the commission or

executive director by this chapter or another law conflicts with

Section 531.0055, Government Code, Section 531.0055 controls.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 2.20, eff. Sept. 1,

1999.

Sec. 461.012. POWERS AND DUTIES. (a) The commission shall:

(1) provide for research and study of the problems of chemical

dependency in this state and seek to focus public attention on

those problems through public information and education programs;

(2) plan, develop, coordinate, evaluate, and implement

constructive methods and programs for the prevention,

intervention, treatment, and rehabilitation of chemical

dependency in cooperation with federal and state agencies, local

governments, organizations, and persons, and provide technical

assistance, funds, and consultation services for statewide and

community-based services;

(3) cooperate with and enlist the assistance of:

(A) other state, federal, and local agencies;

(B) hospitals and clinics;

(C) public health, welfare, and criminal justice system

authorities;

(D) educational and medical agencies and organizations; and

(E) other related public and private groups and persons;

(4) expand chemical dependency services for children when funds

are available because of the long-term benefits of those services

to the state and its citizens;

(5) sponsor, promote, and conduct educational programs on the

prevention and treatment of chemical dependency, and maintain a

public information clearinghouse to purchase and provide books,

literature, audiovisuals, and other educational material for the

programs;

(6) sponsor, promote, and conduct training programs for persons

delivering prevention, intervention, treatment, and

rehabilitation services and for persons in the criminal justice

system or otherwise in a position to identify chemically

dependent persons and their families in need of service;

(7) require programs rendering services to chemically dependent

persons to safeguard those persons' legal rights of citizenship

and maintain the confidentiality of client records as required by

state and federal law;

(8) maximize the use of available funds for direct services

rather than administrative services;

(9) consistently monitor the expenditure of funds and the

provision of services by all grant and contract recipients to

assure that the services are effective and properly staffed and

meet the standards adopted under this chapter;

(10) make the monitoring reports prepared under Subdivision (9)

a matter of public record;

(11) license treatment facilities under Chapter 464;

(12) use funds appropriated to the commission to carry out this

chapter and maximize the overall state allotment of federal

funds;

(13) develop and implement policies that will provide the public

with a reasonable opportunity to appear before the commission and

to speak on any issue under the commission's jurisdiction;

(14) establish minimum criteria that peer assistance programs

must meet to be governed by and entitled to the benefits of a law

that authorizes licensing and disciplinary authorities to

establish or approve peer assistance programs for impaired

professionals;

(15) adopt rules governing the functions of the commission,

including rules that prescribe the policies and procedures

followed by the commission in administering any commission

programs;

(16) plan, develop, coordinate, evaluate, and implement

constructive methods and programs to provide healthy alternatives

for youth at risk of selling controlled substances;

(17) submit to the federal government reports and strategies

necessary to comply with Section 1926 of the federal Alcohol,

Drug Abuse, and Mental Health Administration Reorganization Act,

Pub. L. 102-321 (42 U.S.C. Section 300x-26); reports and

strategies are to be coordinated with appropriate state

governmental entities; and

(18) regulate, coordinate, and provide training for alcohol

awareness courses required under Section 106.115, Alcoholic

Beverage Code, and may charge a fee for an activity performed by

the commission under this subdivision.

(b) The commission may establish regional alcohol advisory

committees consistent with the regions established under Section

531.024, Government Code.

(c) The commission may appoint advisory committees to assist the

commission in performing its duties. State advisory committee

members are entitled to receive the per diem and travel expense

allowance authorized by the General Appropriations Act for state

employees.

(d) The commission shall comply with federal and state laws

related to program and facility accessibility.

(e) The executive director shall prepare and maintain a written

plan that describes how a person who does not speak English can

be provided reasonable access to the commission's programs and

services.

(f) Subsection (a)(18) does not apply to a 12-step or similar

self-help alcohol dependency recovery program:

(1) that does not offer or purport to offer an alcohol

dependency treatment program;

(2) that does not charge program participants; and

(3) in which program participants may maintain anonymity.

(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 268, Sec. 32(f),

eff. September 1, 2008.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 171, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 637, Sec. 1, eff. Sept. 1, 1993;

Acts 1993, 73rd Leg., ch. 671, Sec. 4, eff. Sept. 1, 1993; Acts

1997, 75th Leg., ch. 577, Sec. 6, eff. Sept. 1, 1997; Acts 1997,

75th Leg., ch. 825, Sec. 1, 2, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 62, Sec. 19.01(68), eff. Sept; 1, 1999; Acts 2003,

78th Leg., ch. 198, Sec. 2.133, eff. Sept. 1, 2003; Acts 2003,

78th Leg., ch. 1325, Sec. 13.04, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 4.02, eff. June 14, 2005.

Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 32(d), eff. September 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 32(f), eff. September 1, 2008.

Sec. 461.0121. EMERGENCY TREATMENT RESOURCES. The executive

director may develop emergency treatment resources for persons

who appear to be:

(1) chemically dependent;

(2) under the influence of alcohol or a controlled substance and

in need of medical attention; or

(3) undergoing withdrawal or experiencing medical complications

related to a chemical dependency.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 172, eff. Sept. 1,

1991.

Sec. 461.0122. REFERRAL SERVICES FOR PERSONS FROM CRIMINAL

JUSTICE SYSTEM. (a) The executive director may establish

programs for the referral, treatment, or rehabilitation of

persons from the criminal justice system within the terms of

bail, probation, conditional discharge, parole, or other

conditional release.

(b) A referral may not be inconsistent with medical or clinical

judgment or conflict with this chapter or Chapter 462 or

applicable federal regulations.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 172, eff. Sept. 1,

1991.

Sec. 461.0123. REPORTING OF CHILDREN INVOLVED IN SUBSTANCE ABUSE

OR FROM A FAMILY INVOLVED IN SUBSTANCE ABUSE. (a) The Texas

Department of Human Services, the Texas Department of Mental

Health and Mental Retardation, the Texas Youth Commission, and

the Texas Juvenile Probation Commission shall:

(1) attempt to determine whether a child under the agency's

jurisdiction is involved in substance abuse or is from a

substance-abusing family;

(2) record its determination in the case record of the child;

and

(3) record the information for statistical reporting purposes.

(b) The agencies shall revise their assessment forms, as needed,

to include a determination under this section.

(c) The commission shall coordinate the efforts of the agencies

described by Subsection (a) in complying with this section.

Added by Acts 1991, 72nd Leg., ch. 627, Sec. 4, eff. Sept. 1,

1991.

Sec. 461.0124. STATEWIDE SERVICE DELIVERY PLAN. (a) The

commission shall develop and adopt a statewide service delivery

plan. The commission shall update the plan not later than

February 1 of each even-numbered year. The plan must include:

(1) a statement of the commission's mission, goals, and

objectives regarding chemical dependency prevention,

intervention, and treatment;

(2) a statement of how chemical dependency services and chemical

dependency case management services should be organized, managed,

and delivered;

(3) a comprehensive assessment of:

(A) chemical dependency services available in this state at the

time the plan is prepared; and

(B) future chemical dependency services needs;

(4) a service funding process that ensures equity in the

availability of chemical dependency services across this state

and within each service region established under Section 531.024,

Government Code;

(5) a provider selection and monitoring process that emphasizes

quality in the provision of services;

(6) a description of minimum service levels for each region;

(7) a mechanism for the commission to obtain and consider local

public participation in identifying and assessing regional needs

for chemical dependency services;

(8) a process for coordinating and assisting administration and

delivery of services among federal, state, and local public and

private chemical dependency programs that provide similar

services; and

(9) a process for coordinating the commission's activities with

those of other state health and human services agencies and

criminal justice agencies to avoid duplications and

inconsistencies in the efforts of the agencies in chemical

dependency prevention, intervention, treatment, rehabilitation,

research, education, and training.

(b) The commission shall gather information needed for the

development of the plan through systematic methods designed to

include local, regional, and statewide perspectives.

(c) In developing the plan, the commission shall analyze the

costs of implementation of proposed features of the plan by both

the commission and service providers. The commission shall use

the analysis to maximize the efficiency of service delivery under

the final plan.

(d) The plan must provide a priority for obtaining treatment

services for individuals in need of treatment who are parents of

a child in foster care.

Added by Acts 1997, 75th Leg., ch. 577, Sec. 7, eff. Sept. 1,

1997.

Sec. 461.0125. CLIENT SERVICE CONTRACT STANDARDS. (a) In each

contract for the purchase of chemical dependency program-related

client services, the commission shall include:

(1) clearly defined contract goals, outputs, and measurable

outcomes that relate directly to program objectives;

(2) clearly defined sanctions or penalties for failure to comply

with or perform contract terms or conditions; and

(3) clearly specified accounting, reporting, and auditing

requirements applicable to money received under the contract.

(b) Contract goals must include a standard developed by the

commission that is based on a percentage of program clients who

maintain long-term recovery for an extended period as defined by

the commission.

Added by Acts 1997, 75th Leg., ch. 577, Sec. 7, eff. Sept. 1,

1997.

Sec. 461.0126. CONTRACT MONITORING. The commission shall

establish a formal program to monitor program-related client

services contracts made by the commission. The commission must:

(1) monitor compliance with financial and performance

requirements using a risk assessment methodology; and

(2) obtain and evaluate program cost information to ensure that

each cost, including an administrative cost, is reasonable and

necessary to achieve program objectives.

Added by Acts 1997, 75th Leg., ch. 577, Sec. 7, eff. Sept. 1,

1997.

Sec. 461.0127. TECHNICAL ASSISTANCE PROGRAM. The commission

shall adopt technical assistance policies and procedures for a

technical assistance program that:

(1) is clearly separate from the commission's contract

monitoring activities;

(2) has a single office for technical assistance requests; and

(3) includes explicit response time frames.

Added by Acts 1997, 75th Leg., ch. 577, Sec. 7, eff. Sept. 1,

1997.

Sec. 461.0128. STATE AGENCY SERVICES STANDARDS. (a) The

commission by rule shall develop model program standards for

substance abuse services for use by each state agency that

provides or pays for substance abuse services. The commission

shall provide the model standards to each agency that provides

substance abuse services as identified by the Health and Human

Services Commission.

(b) Model standards developed under Subsection (a) must be

designed to improve the consistency of substance abuse services

provided by or through a state agency.

(c) Biennially the commission shall review the model standards

developed under Subsection (a) and determine whether each

standard contributes effectively to the consistency of service

delivery by state agencies.

Added by Acts 1999, 76th Leg., ch. 1187, Sec. 17, eff. Sept. 1,

1999.

Sec. 461.0129. LOCAL BEHAVIORAL HEALTH AUTHORITIES. The

commission may designate and provide services through local

behavioral health authorities as provided by Section 533.0356 and

rules adopted jointly with the Texas Board of Mental Health and

Mental Retardation.

Added by Acts 1999, 76th Leg., ch. 1187, Sec. 18, eff. Sept. 1,

1999.

Sec. 461.013. EDUCATION AND RESEARCH PROGRAMS CONCERNING

CONTROLLED SUBSTANCES. (a) In this section, "controlled

substances" means those substances designated as controlled

substances by Chapter 481 (Texas Controlled Substances Act).

(b) The commission, in cooperation with other appropriate state

agencies, shall carry out educational programs designed to

prevent or deter misuse and abuse of controlled substances. In

connection with those programs the commission may:

(1) promote better recognition of the problems of misuse and

abuse of controlled substances within the regulated industry and

among interested groups and organizations;

(2) assist the regulated industry and interested groups and

organizations in contributing to the reduction of misuse and

abuse of controlled substances;

(3) consult with interested groups and organizations to aid

those groups in solving administrative and organizational

problems;

(4) evaluate procedures, projects, techniques, and controls

conducted or proposed as part of educational programs on misuse

and abuse of controlled substances;

(5) disseminate the results of research on misuse and abuse of

controlled substances to promote a better public understanding of

problems that exist and ways to combat those problems; and

(6) assist in educating and training state and local law

enforcement officials in their efforts to control misuse and

abuse of controlled substances.

(c) The commission shall encourage research on misuse and abuse

of controlled substances. In connection with research, and in

furtherance of the enforcement of Chapter 481 (Texas Controlled

Substances Act), the executive director may:

(1) establish methods to assess accurately the effects of

controlled substances and identify and characterize those with

potential for abuse;

(2) make studies and undertake programs of research to:

(A) develop new or improved approaches, techniques, systems,

equipment, and devices to strengthen the enforcement of Chapter

481 (Texas Controlled Substances Act);

(B) determine patterns and social effects of misuse and abuse of

controlled substances; and

(C) improve methods for preventing, predicting, understanding,

and dealing with the misuse and abuse of controlled substances;

and

(3) contract with public agencies, institutions of higher

education, and private organizations or individuals to conduct

research, demonstrations, or special projects that bear directly

on misuse and abuse of controlled substances.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 461.0131. OUTREACH PROGRAMS FOR INTRAVENOUS DRUG USERS.

(a) The commission may fund community outreach programs that

have direct contact with intravenous drug users.

(b) An outreach program funded by the commission must:

(1) provide education on HIV infection based on the model

education program developed by the Texas Department of Health;

(2) encourage behavior changes to reduce the possibility of HIV

transmission;

(3) promote other HIV risk reduction activities; and

(4) encourage behavior consistent with state criminal laws.

(c) In this section, "HIV" means human immunodeficiency virus.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 173, eff. Sept. 1,

1991.

Sec. 461.0132. MINIMUM PROGRAM REQUIREMENTS. (a) A chemical

dependency intensive intervention, outpatient, residential

treatment, or rehabilitation program that is provided by the

commission or that is funded in whole or part by funds allocated

through the commission must include:

(1) coping skills training;

(2) education regarding the manifestations and dynamics of

dysfunctional relationships within the family; and

(3) support group opportunities for children and adults.

(b) This section does not apply to:

(1) a detoxification program or that part of a program that

provides detoxification; or

(2) a program provided by the Texas Youth Commission.

(c) In this section, "coping skills training" means instruction

in the elements and practice of and reasons for the skills of

communication, stress management, problem solving, daily living,

and decision making.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 173, eff. Sept. 1,

1991.

Sec. 461.0133. RELAPSE RATE REPORTING. (a) A treatment program

provided or funded by the commission shall report to the

commission on the effectiveness of the chemical dependency

treatment program.

(b) The report must show to the extent possible, without

violating the confidentiality of information received by the

program, the rate of relapse of persons who have received

treatment services.

(c) The commission by rule may provide for the content of a

report and the procedure for reporting under this section.

Reports must be uniform in classifications of persons receiving

treatment according to the severity of addiction, substance

abused, age of person treated, and modality of treatment. A

report may not reveal the name of an individual subject to

treatment or of a family member or acquaintance of an individual

treated and may not describe circumstances from which any of

those individuals may be identified.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 173, eff. Sept. 1,

1991.

Sec. 461.014. FINANCES. (a) The commission may accept gifts

and grants.

(b) All money paid to the commission under this chapter is

subject to Subchapter F, Chapter 404, Government Code.

(c) The commission shall prepare annually a complete and

detailed written report accounting for all funds received and

disbursed by the commission during the preceding fiscal year. The

annual report must meet the reporting requirements applicable to

financial reporting provided in the General Appropriations Act.

(d) The financial transactions of the commission are subject to

audit by the state auditor in accordance with Chapter 321,

Government Code.

(e) The commission is the state agency to:

(1) receive and administer federal funds for alcohol and drug

abuse, including applying for, administering, and disbursing

funds under the Drug Abuse Office and Treatment Act of 1972 (21

U.S.C. Section 1101 et seq.); and

(2) prescribe all necessary policies relating to alcohol and

drug abuse.

(f) An organization or other entity is not eligible for a grant

of state funds from the commission unless the organization or

entity provides matching funds in either cash or in-kind

contributions equal to at least five percent of the total grant

of state funds from the commission. The commission may waive that

requirement if the commission determines that the requirement may

jeopardize the provision of needed services.

(g) In allocating grant funds, the commission shall consider the

state facility hospitalization rate of substance abusers who are

from the service area of the entity requesting the grant. An

organization or other entity is not eligible for a grant of state

funds for a treatment or rehabilitation program unless the

program will, at a minimum, reduce state facility hospitalization

of substance abusers by a percentage established by the

commission.

(h) As a condition to receiving contract or grant funds under

this chapter, a public or private organization or entity must

provide to the commission information relating to:

(1) the number of chemically dependent persons the organization

or entity served, if any, during the preceding year, the

municipalities and counties of residence of those persons, and

the number of persons served from each municipality and county;

and

(2) the number of chemically dependent persons the organization

or entity expects to serve during the term of the requested grant

or contract, the expected municipalities and counties of

residence for those persons, and the expected number of persons

served from each municipality and county.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 174, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 788, Sec. 1, eff. June 16, 1991;

Acts 1997, 75th Leg., ch. 577, Sec. 4, eff. Sept. 1, 1997; Acts

2001, 77th Leg., ch. 591, Sec. 1, eff. Sept. 1, 2001.

Sec. 461.0141. SERVICES FUNDING. (a) The commission by rule

shall adopt a system of funding the provision of chemical

dependency services that includes competitive and noncompetitive

procedures to:

(1) maximize the range of treatment services available in each

service region;

(2) provide reasonable access in each region to available

services; and

(3) include local public participation in making regional

funding decisions and formal funding recommendations.

(b) The system must require that the commission award each

proposed chemical dependency services contract to the applicant

that the commission determines has made the bid that provides the

best value.

(c) In determining the best value bid for a contract under this

section, the commission shall consider:

(1) the quality of the proposed service;

(2) cost;

(3) the applicant's ability to:

(A) perform the contract;

(B) provide the required services; and

(C) provide continuity of service;

(4) whether the applicant can perform the contract or provide

the services within the period required, without delay or

interference;

(5) the applicant's history of:

(A) contract performance; and

(B) compliance with the laws relating to the applicant's

business operations and the affected services;

(6) whether the applicant's financial resources are sufficient

to perform the contract and to provide the services;

(7) whether necessary or desirable support and ancillary

services are available to the applicant;

(8) the degree of community support for the applicant;

(9) the quality of the facilities and equipment available to or

proposed by the applicant;

(10) the ability of the applicant to meet all applicable written

commission policies, principles, and regulations;

(11) state investment in the applicant; and

(12) other factors the commission determines relevant.

(d) Rules adopted under this section must set out the

commission's provider selection processes, including:

(1) service purchase methods;

(2) eligibility criteria;

(3) provider selections criteria; and

(4) selection determination procedures.

Added by Acts 1997, 75th Leg., ch. 577, Sec. 7, eff. Sept. 1,

1997.

Sec. 461.0142. FUNDING POLICY MANUAL. (a) The commission shall

publish a funding policy manual that explains:

(1) the commission's funding priorities and provider selection

criteria; and

(2) the methods the commission used to develop funding policies.

(b) The commission shall update the manual annually.

Added by Acts 1997, 75th Leg., ch. 577, Sec. 7, eff. Sept. 1,

1997.

Sec. 461.0143. UNIT RATE REIMBURSEMENT. (a) The commission

shall study the procurement of and payment for chemical

dependency treatment services on a unit rate reimbursement basis.

(b) If the commission determines, after consideration of the

study, that procurement of and payment for chemical dependency

treatment services on a unit rate reimbursement basis in

appropriate areas of the state would result in obtaining the

highest quality treatment services at the best price and the

lowest administrative cost to the commission, the commission

shall adopt a unit rate reimbursement system for those services.

The system must:

(1) include competitive procurement;

(2) monitor provider performance;

(3) monitor the reasonableness of provider costs and

expenditures;

(4) verify provider costs before and after a contract term to

ensure rates are set appropriately;

(5) ensure accountability of providers; and

(6) contain costs.

(c) The commission may procure and pay for chemical dependency

prevention and intervention services under a unit rate

reimbursement system when the commission determines it is

appropriate.

(d) In this section, "unit rate reimbursement" means

reimbursement for a service paid at a specified rate for a unit

of the service provided to a client multiplied by the number of

units provided.

Added by Acts 1997, 75th Leg., ch. 577, Sec. 7, eff. Sept. 1,

1997.

Sec. 461.015. PUBLIC INTEREST INFORMATION AND COMPLAINTS. (a)

The commission shall prepare information of public interest

describing the functions of the commission and the commission's

procedures by which complaints are filed with and resolved by the

commission. The commission shall make the information available

to the public and appropriate state agencies.

(b) The commission by rule shall establish methods by which

consumers and service recipients can be notified of the name,

mailing address, and telephone number of the commission for the

purpose of directing complaints to the commission. The commission

may provide for that notification:

(1) on each registration form, application, or written contract

for services of a person or entity regulated or authorized by

this chapter;

(2) on a sign that is prominently displayed in the place of

business of each person or entity regulated or authorized by this

chapter; or

(3) in a bill for service provided by a person or entity

regulated or authorized by this chapter.

(c) The commission shall keep a file about each written

complaint filed with the commission that the commission has

authority to resolve. The commission shall provide to the person

filing the complaint and to the persons or entities complained

about the commission's policies and procedures pertaining to

complaint investigation and resolution. The commission, at least

quarterly and until final disposition of the complaint, shall

notify the complainant and each person or entity complained about

of the status of the complaint unless notice would jeopardize an

undercover investigation.

(d) The commission shall keep information about each complaint

filed with the commission. The information must include:

(1) the date the complaint is received;

(2) the name of the complainant;

(3) the subject matter of the complaint;

(4) a record of all persons contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint;

(6) an explanation of the reason the complaint was closed

without action, for complaints on which the commission took no

action.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 577, Sec. 5, eff. Sept. 1,

1997.

Sec. 461.016. COOPERATION WITH COMMISSION. (a) Each

department, agency, officer, and employee of the state, when

requested by the commission, shall cooperate with the commission

in appropriate activities to implement this chapter.

(b) This section does not give the commission control over

existing facilities, institutions, or agencies or require the

facilities, institutions, or agencies to serve the commission in

a manner that is inconsistent with their functions, the authority

of their offices, or the laws and rules governing their

activities.

(c) This section does not authorize the commission to use a

private institution or agency without its consent or to pay a

private institution or agency for services that a public

institution or agency is willing and able to provide.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 461.017. ADVISORY COMMITTEE ON REDUCING DRUG DEMAND. (a)

The Drug Demand Reduction Advisory Committee is composed of the

following members:

(1) five representatives of the public from different geographic

regions of the state who have knowledge and expertise in issues

relating to reducing drug demand and who are appointed by the

commissioner of the Department of State Health Services; and

(2) one representative of each of the following agencies or

offices who is appointed by the executive director or

commissioner of the agency or office and who is directly involved

in the agency's or office's policies, programs, or funding

activities relating to reducing drug demand:

(A) the criminal justice division of the governor's office;

(B) the Criminal Justice Policy Council;

(C) the Department of Family and Protective Services;

(D) the Department of Public Safety of the State of Texas;

(E) the Health and Human Services Commission;

(F) the Texas Alcoholic Beverage Commission;

(G) the Department of State Health Services;

(H) the Texas Council on Offenders with Mental Impairments;

(I) the Texas Department of Criminal Justice;

(J) the Health and Human Services Commission;

(K) the Department of Aging and Disability Services;

(L) the Texas Education Agency;

(M) the Texas Juvenile Probation Commission;

(N) the Texas Youth Commission;

(O) the Department of Assistive and Rehabilitative Services;

(P) the Texas Workforce Commission;

(Q) the Texas Department of Motor Vehicles;

(R) the comptroller of public accounts; and

(S) the adjutant general's department.

(b) The representative of the Texas Commission on Alcohol and

Drug Abuse shall serve as the presiding officer of the Drug

Demand Reduction Advisory Committee. The commission may provide

administrative support to the committee.

(c) The Drug Demand Reduction Advisory Committee shall meet at

least once in each quarter of each calendar year on dates

determined by the committee.

(d) The Drug Demand Reduction Advisory Committee shall serve as

a single source of information for the governor, the legislature,

and the public about issues relating to reducing drug demand,

including available prevention programs and services.

(e) The Drug Demand Reduction Advisory Committee shall develop a

statewide strategy to reduce drug demand. The strategy must:

(1) incorporate multidisciplinary approaches using current

empirical research;

(2) include performance-based measurement and accountability

standards, short-term objectives, and ten-year targets for

reducing drug demand;

(3) coordinate, to the extent possible, the efforts of private

sector entities and local, state, and federal agencies, including

the Office of National Drug Control Policy and the United States

Drug Enforcement Administration, to reduce drug demand; and

(4) provide opportunities for representatives from the public

and private sectors to comment on the committee's activities and

make recommendations related to the strategy.

(f) The Drug Demand Reduction Advisory Committee shall identify

lead or contributing agencies or offices that shall implement the

strategy described in Subsection (e). The committee shall

coordinate the implementation of the strategy by those agencies

or offices.

(g) The Drug Demand Reduction Advisory Committee may establish

additional advisory committees composed of representatives from

governmental entities and the private sector to assist the

committee in carrying out its duties.

(h) Not later than January 15 of each odd-numbered year, the

Drug Demand Reduction Advisory Committee shall present to the

governor, the lieutenant governor, and the speaker of the house

of representatives a report that states:

(1) the committee's progress in developing and coordinating the

strategy described in Subsection (e);

(2) the status and funding of state programs relating to

reducing drug demand; and

(3) recommendations for legislation to address issues involved

in reducing drug demand.

Added by Acts 2001, 77th Leg., ch. 239, Sec. 1, eff. May 22,

2001. Amended by Acts 2003, 78th Leg., ch. 862, Sec. 1, eff. June

20, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3F.03, eff. September 1, 2009.

Sec. 461.018. COMPULSIVE GAMBLING PROGRAM. (a) The commission

shall establish a program for:

(1) public education, research, and training regarding problem

or compulsive gambling; and

(2) the treatment and prevention of problem or compulsive

gambling.

(b) The commission's program under Subsection (a) must include:

(1) establishing and maintaining a list of webpages and

toll-free "800" telephone numbers of nonprofit entities that

provide crisis counseling and referral services to families

experiencing difficulty as a result of problem or compulsive

gambling;

(2) promoting public awareness regarding the recognition and

prevention of problem or compulsive gambling;

(3) facilitating, through in-service training and other means,

the availability of effective assistance programs for problem or

compulsive gamblers; and

(4) conducting studies to identify adults and juveniles in this

state who are, or who are at risk of becoming, problem or

compulsive gamblers.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 6, Sec. 11. Amended

by Acts 2003, 78th Leg., ch. 198, Sec. 2.72(a), eff. Sept. 1,

2003.



CHAPTER 462. TREATMENT OF CHEMICALLY DEPENDENT PERSONS

HEALTH AND SAFETY CODETITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCESSUBTITLE B. ALCOHOL AND SUBSTANCE ABUSE PROGRAMSCHAPTER 462. TREATMENT OF CHEMICALLY DEPENDENT PERSONSSUBCHAPTER A. GENERAL PROVISIONSSec. 462.001. DEFINITIONS. In this chapter:(1) "Applicant" means a person who files an application for emergency detention, protective custody, or commitment of a chemically dependent person.(2) "Certificate" means a sworn certificate of medical examination for chemical dependency executed under this chapter.(3) "Chemical dependency" means:(A) the abuse of alcohol or a controlled substance;(B) psychological or physical dependence on alcohol or a controlled substance; or(C) addiction to alcohol or a controlled substance.(4) "Commission" means the Texas Commission on Alcohol and Drug Abuse.(5) "Controlled substance" means a:(A) toxic inhalant; or(B) substance designated as a controlled substance by Chapter 481 (Texas Controlled Substances Act).(6) "Legal holiday" means a state holiday listed in Section 662.021, Government Code, or an officially declared county holiday applicable to a court in which proceedings under this chapter are held.(7) "Proposed patient" means a person named in an application for emergency detention, protective custody, or commitment under this chapter.(8) "Toxic inhalant" means a gaseous substance that is inhaled by a person to produce a desired physical or psychological effect and that may cause personal injury or illness to the inhaler.(9) "Treatment" means the initiation and promotion of a person's chemical-free status or the maintenance of a person free of illegal drugs.(10) "Treatment facility" means a public or private hospital, a detoxification facility, a primary care facility, an intensive care facility, a long-term care facility, an outpatient care facility, a community mental health center, a health maintenance organization, a recovery center, a halfway house, an ambulatory care facility, another facility that is required to be licensed and approved by the commission, a facility licensed by the Texas Department of Mental Health and Mental Retardation, or a facility operated by the Texas Department of Mental Health and Mental Retardation which has been designated by the commission to provide chemical dependency treatment. The term does not include an educational program for intoxicated drivers or the individual office of a private, licensed health care practitioner who personally renders private individual or group services within the scope of the practitioner's license and in the practitioner's office.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 671, Sec. 1, eff. June 15, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(15), eff. Sept. 1, 1995.

Sec. 462.002. FILING REQUIREMENTS. (a) Each application, petition, certificate, or other paper permitted or required to be filed in a court having original jurisdiction under this chapter must be filed with the county clerk of the proper county.(b) The county clerk shall file each paper after endorsing on it:(1) the date on which the paper is filed;(2) the docket number; and(3) the clerk's official signature.(c) A person may initially file a paper with the county clerk by the use of reproduced, photocopied, or electronically transmitted paper if the person files the original signed copies of the paper with the clerk not later than the 72nd hour after the hour on which the initial filing is made. If the 72-hour period ends on a Saturday, Sunday, or legal holiday, the filing period is extended until 4 p.m. on the first succeeding business day. If extremely hazardous weather conditions exist or a disaster occurs, the presiding judge or magistrate may by written order made each day extend the filing period until 4 p.m. on the first succeeding business day. The written order must declare that an emergency exists because of the weather or the occurrence of a disaster. If a person detained under this chapter would otherwise be released because the original signed copy of a paper is not filed within the 72-hour period but for the extension of the filing period under this section, the person may be detained until the expiration of the extended filing period. This subsection does not affect another provision of this chapter requiring the release or discharge of a person.(d) If the clerk does not receive the original signed copy of a paper within the period prescribed by this section, the judge may dismiss the proceeding on the court's own motion or on the motion of a party and, if the proceeding is dismissed, shall order the immediate release of a proposed patient who is not at liberty.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 567, Sec. 8, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 107, Sec. 5.03, eff. Aug. 30, 1993.

Sec. 462.0025. COURT HOURS. (a) The probate court or court having probate jurisdiction shall be open for proceedings under this chapter during normal business hours.(b) The probate judge or magistrate shall be available at all times at the request of a person taken into custody or detained under Subchapter C or a proposed patient under Subchapter D.

Amended by Acts 1991, 72nd Leg., ch. 567, Sec. 9, eff. Sept. 1, 1991.Amended by: Acts 2005, 79th Leg., Ch. 14, Sec. 1, eff. May 3, 2005.

Sec. 462.003. INSPECTION OF COURT RECORDS. (a) Each paper in a docket for commitment proceedings in the county clerk's office, including the docket book, indexes, and judgment books, is a public record of a private nature that may be used, inspected, or copied only under a written order issued by the:(1) county judge;(2) judge of a court that has probate jurisdiction; or(3) judge of a district court having jurisdiction in the county.(b) A judge may not issue an order under Subsection (a) unless the judge enters a finding that:(1) the use, inspection, or copying is justified and in the public interest; or(2) the paper is to be released to the person to whom it relates or to a person designated in a written release signed by the person to whom the paper relates.(c) In addition to the finding required by Subsection (b), if a law relating to confidentiality of mental health information or physician-patient privilege applies, the judge must find that the reasons for the use, inspection, or copying fall within the statutory exemptions.(d) The papers shall be released to an attorney representing the proposed patient in a proceeding held under this chapter.(e) This section does not affect access of law enforcement personnel to necessary information in the execution of a writ or warrant.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.004. REPRESENTATION OF STATE. In a hearing on court-ordered treatment held under this chapter:(1) the county attorney shall represent the state; or(2) if the county has no county attorney, the district attorney shall represent the state.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.005. COSTS. (a) The laws relating to the payment of the costs of commitment, support, maintenance, and treatment and to the securing of reimbursement for the actual costs applicable to court-ordered mental health, probation, or parole services apply to each item of expense incurred by the state or the county in connection with the commitment, care, custody, treatment, and rehabilitation of a person receiving care and treatment under this chapter.(b) A county that enters an order of commitment or detention under this chapter is liable for payment of the costs of any proceedings related to that order, including:(1) court-appointed attorney fees;(2) physician examination fees;(3) compensation for language or sign interpreters;(4) compensation for masters; and(5) expenses to transport a patient to a hearing or to a treatment facility.(c) A county or the state is entitled to reimbursement from any of the following persons for costs actually paid by the county or state and that relate to an order of commitment or detention:(1) the patient;(2) the applicant; or(3) a person or estate liable for the patient's support in a treatment facility.(d) On a motion of the county or district attorney or on the court's own motion, the court may require an applicant to file a cost bond with the court.(e) The state shall pay the costs of transporting a discharged patient to the patient's home or of returning to a treatment facility a patient absent without permission unless the patient or a person responsible for the patient is able to pay the costs.(f) The state or the county may not pay any costs for a patient committed to a private hospital unless no public facilities are available and unless authorized by the commission or the commissioners court of the county, as appropriate.(g) Notwithstanding Subsection (c), a person who files an application for the commitment of another while acting in the person's capacity as an employee of a local mental health authority is not liable for the payment of any costs under this section.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 567, Sec. 10, eff. Sept. 1, 1991.

Sec. 462.006. WRIT OF HABEAS CORPUS. This chapter does not limit a person's right to obtain a writ of habeas corpus.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.007. LIMITATION OF LIABILITY. (a) A person who participates in the examination, certification, apprehension, custody, transportation, detention, commitment, treatment, or discharge of a proposed patient or in the performance of any act required or authorized by this chapter and who acts in good faith, reasonably, and without malice or negligence is not civilly or criminally liable for that action.(b) A physician performing a medical examination or providing information to a court in a court proceeding under this chapter or providing information to a peace officer to demonstrate the necessity to apprehend a person under Section 462.041 is considered an officer of the court and is not civilly or criminally liable for the examination or testimony when acting without malice.(c) A physician or inpatient mental health facility that discharges a voluntary patient is not liable for the discharge if:(1) a written request for the patient's release was filed and not withdrawn; and(2) the person who filed the written request for release is notified that the person assumes all responsibility for the patient on discharge.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 567, Sec. 11, eff. Sept. 1, 1991.

Sec. 462.008. CRIMINAL PENALTY; ENFORCEMENT. (a) A person commits an offense if the person intentionally causes, conspires with another person to cause, or assists another to cause the unwarranted commitment of a person to a treatment facility.(b) A person commits an offense if the person knowingly violates this chapter.(c) An individual who commits an offense under this section is subject on conviction to:(1) a fine of not less than $50 or more than $25,000 for each violation and each day of a continuing violation;(2) confinement in jail for not more than two years for each violation and each day of a continuing violation; or(3) both fine and confinement.(d) A person other than an individual who commits an offense under this section is subject on conviction to a fine of not less than $500 or more than $100,000 for each violation and each day of a continuing violation.(e) If it is shown on the trial of an individual that the individual has previously been convicted of an offense under this section, the offense is punishable by:(1) a fine of not less than $100 or more than $50,000 for each violation and each day of a continuing violation;(2) confinement in jail for not more than four years for each violation and each day of a continuing violation; or(3) both fine and confinement.(f) If it is shown on the trial of a person other than an individual that the person previously has been convicted of an offense under this section, the offense is punishable by a fine of not less than $1,000 or more than $200,000 for each violation and each day of a continuing violation.(g) The appropriate district or county attorney shall prosecute violations of this chapter.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 567, Sec. 12, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 705, Sec. 3.05, eff. Sept. 1, 1993.

Sec. 462.009. CONSENT TO TREATMENT. (a) A patient receiving treatment in a treatment facility is entitled to refuse a medication, therapy, or treatment unless:(1) the patient is younger than 18 years of age, the patient is admitted under Section 462.022(a)(3)(A), and the patient's parent, managing conservator, or guardian consents to the medication, therapy, or treatment on behalf of the patient;(2) the patient has been adjudicated to be incompetent to manage the patient's personal affairs or to make a decision to refuse the medication, therapy, or treatment and the patient's guardian of the person or another person legally authorized to consent to medical treatment consents to the medication, therapy, or treatment on behalf of the patient; or(3) a physician treating the patient determines that the medication is necessary to prevent imminent serious physical harm to the patient or to another individual and the physician issues a written order, or a verbal order if authenticated in writing by the physician within 24 hours, to administer the medication to the patient.(b) The decision of a guardian or of a person legally authorized to consent to medical treatment on the patient's behalf under Subsection (a)(2) must be based on knowledge of what the patient would desire, if known.(c) A patient's refusal to receive medication, therapy, or treatment under Subsection (a), or a patient's attempt to refuse if the patient's right to refuse is limited by that subsection, shall be documented in the patient's clinical record together with the patient's expressed reason for refusal.(d) If a physician orders a medication to be administered to a patient under Subsection (a)(3), the physician shall document in the patient's clinical record in specific medical and behavioral terms the reasons for the physician's determination of the necessity of the order.(e) Consent given by a patient or by a person authorized by law to consent to treatment on the patient's behalf for the administration of a medication, therapy, or treatment is valid only if:(1) the consent is given voluntarily and without coercive or undue influence;(2) before administration of the medication, therapy, or treatment, the treating physician explains to the patient and to the person giving consent, in simple, nontechnical language:(A) the specific condition to be treated;(B) the beneficial effects on that condition expected from the medication, therapy, or treatment;(C) the probable health and mental health consequences of not consenting to the medication, therapy, or treatment;(D) the side effects and risks associated with the medication, therapy, or treatment;(E) the generally accepted alternatives to the medication, therapy, or treatment, if any, and whether an alternative might be appropriate for the patient; and(F) the proposed course of the medication, therapy, or treatment; and(3) the informed consent is evidenced in the patient's clinical record by a signed form prescribed by the commission for this purpose or by a statement of the treating physician that documents that consent was given by the appropriate person and the circumstances under which the consent was obtained.(f) A person who consents to the administration of a medication, therapy, or treatment may revoke the consent at any time and for any reason, regardless of the person's capacity. Revocation of consent is effective immediately and further medication, therapy, or treatment may not be administered unless new consent is obtained in accordance with this section.(g) Consent given by a patient or by a person authorized by law to consent to treatment on the patient's behalf applies to a series of doses of medication or to multiple therapies or treatments for which consent was previously granted. If the treating physician obtains new information relating to a medication, therapy, or treatment for which consent was previously obtained, the physician must explain the new information and obtain new consent.

Added by Acts 1993, 73rd Leg., ch. 903, Sec. 1.14, eff. Aug. 30, 1993. Amended by Acts 2001, 77th Leg., ch. 1216, Sec. 2, eff. June 15, 2001.

SUBCHAPTER B. VOLUNTARY TREATMENT OR REHABILITATIONSec. 462.021. VOLUNTARY ADMISSION OF ADULT. A facility may admit an adult who requests admission for emergency or nonemergency treatment or rehabilitation if:(1) the facility is:(A) a treatment facility licensed by the commission to provide the necessary services; (B) a facility licensed by the Texas Department of Mental Health and Mental Retardation; or(C) a facility operated by the Texas Department of Mental Health and Mental Retardation which has been designated by the commission to provide chemical dependency treatment; and(2) the admission is appropriate under the facility's admission policies.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 671, Sec. 2, eff. June 15, 1993.

Sec. 462.022. VOLUNTARY ADMISSION OF MINOR. (a) A facility may admit a minor for treatment and rehabilitation if:(1) the facility is:(A) a treatment facility licensed by the commission to provide the necessary services to minors;(B) a facility licensed by the Texas Department of Mental Health and Mental Retardation; or(C) a facility operated by the Texas Department of Mental Health and Mental Retardation which has been designated by the commission to provide chemical dependency treatment;(2) the admission is appropriate under the facility's admission policies; and(3) the admission is requested by:(A) a parent, managing conservator, or guardian of the minor; or(B) the minor, without parental consent, if the minor is 16 years of age or older.(b) The admission of a minor under Subsection (a) is considered a voluntary admission.(c) A person or agency appointed as the guardian or a managing conservator of a minor and acting as an employee or agent of the state or a political subdivision of the state may request admission of the minor only with the minor's consent.(d) In this section, "minor" means an individual younger than 18 years of age for whom the disabilities of minority have not been removed.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 573, Sec. 3.03(a), eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 671, Sec. 3, eff. June 15, 1993; Acts 2001, 77th Leg., ch. 1216, Sec. 3, eff. June 15, 2001.

Sec. 462.023. DISCHARGE OR RELEASE. (a) Except as provided by Subsection (b), a facility shall release a voluntary patient within a reasonable time, not to exceed 96 hours, after the patient requests in writing to be released.(b) A facility is not required to release the patient if before the end of the 96-hour period:(1) the patient files a written withdrawal of the request;(2) an application for court-ordered treatment or emergency detention is filed and the patient is detained in accordance with this chapter; or(3) the patient is a minor under the age of 16 admitted with the consent of a parent, guardian, or conservator and that person, after consulting with facility personnel, objects in writing to the release of the patient.(c) Subsection (a) applies to a minor admitted under Section 462.022 if the request for release is made in writing to the facility by the person who requested the initial admission.(d) If extremely hazardous weather conditions exist or a disaster occurs, the facility administrator may request the judge of a court that has jurisdiction over proceedings brought under Subchapter D to extend the period during which the person may be detained. The judge or a magistrate appointed by the judge may by written order made each day extend the period during which the person may be detained until 4 p.m. on the first succeeding business day. The written order must declare that an emergency exists because of the weather or the occurrence of a disaster.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 567, Sec. 13, eff. Sept. 1, 1991; Acts 2001, 77th Leg., ch. 1216, Sec. 4, eff. June 15, 2001.

Sec. 462.0235. DISCHARGE OR RELEASE OF MINOR 16 OR 17 YEARS OF AGE. (a) Except as provided by this section, a facility shall release a minor who is 16 or 17 years of age within a reasonable time, not to exceed 96 hours, after:(1) the minor requests in writing to be released; or(2) for a minor admitted under Section 462.022(a)(3)(A), the minor's parent, managing conservator, or guardian requests the release in writing.(b) A facility is not required to release a minor who is 16 or 17 years of age within the period described by Subsection (a) if:(1) the request is filed with the facility by the minor before the 15th day after the date of the minor's admission to the facility; or(2) the request is filed with the facility by the minor on or after the 15th day after the minor's date of admission to the facility and, not later than 96 hours after the request is filed:(A) the minor files with the facility a written withdrawal of the minor's request; or(B) an examining physician places in the minor's medical record a certificate of medical examination described by Subsection (c).(c) The certificate of medical examination placed in a minor's medical record under Subsection (b)(2)(B) must include:(1) the name and address of the examining physician;(2) the name and address of the examined minor;(3) the date and place of the examination;(4) a brief diagnosis of the examined minor's physical and mental condition;(5) the period, if any, during which the examined minor has been under the care of the examining physician;(6) an accurate description of the chemical dependency treatment, if any, administered to the examined minor by or under the direction of the examining physician; and(7) the examining physician's opinion that:(A) the examined minor is chemically dependent;(B) there is no reasonable alternative to the treatment the physician recommends for the examined minor; and(C) as a result of the examined minor's chemical dependency, the minor, if released, is likely to cause serious harm to the minor or others or:(i) would suffer severe and abnormal mental, emotional, or physical distress;(ii) would experience a substantial mental or physical deterioration of the minor's ability to function independently that would be manifested by the minor's inability, for reasons other than indigence, to provide for the minor's basic needs, including food, clothing, health, and safety; and(iii) would not be able to make a rational and informed decision as to whether to submit to treatment.(d) A facility shall release a minor whose release was postponed under Subsection (b)(2)(B) on the 15th day after the date of the most recent examination for which a certificate described by Subsection (c) is performed unless the physician conducts an additional examination of the minor and places another certificate of examination described by Subsection (c) in the minor's medical record.(e) If a minor who is 16 or 17 years of age requests to be released from a facility on or after the 60th day after the date of the minor's admission to the facility, the facility shall release the minor within a reasonable time, not to exceed 96 hours, unless:(1) an application for court-ordered treatment of the minor or for emergency detention of the minor is filed; and(2) the minor is detained in accordance with this chapter.(f) If extremely hazardous weather conditions exist or a disaster occurs, the facility administrator may request the judge of a court that has jurisdiction over proceedings brought under Subchapter D to extend the period during which a minor may be detained under this section. The judge or a magistrate appointed by the judge may, by written order made each day, extend the period during which the minor may be detained until 4 p.m. on the first succeeding business day. The written order must declare that an emergency exists because of the weather or the occurrence of a disaster.

Added by Acts 2001, 77th Leg., ch. 1216, Sec. 5, eff. June 15, 2001.

Sec. 462.024. APPLICATION FOR COURT-ORDERED TREATMENT DURING VOLUNTARY INPATIENT CARE. (a) An application for court-ordered treatment may not be filed against a patient receiving voluntary care under this subchapter unless:(1) a request for release of the patient has been filed; or(2) in the opinion of the physician responsible for the patient's treatment, the patient meets the criteria for court-ordered treatment and:(A) is absent from the facility without authorization; (B) is unable to consent to appropriate and necessary treatment; or(C) refuses to consent to necessary and appropriate treatment recommended by the physician responsible for the patient's treatment and that physician completes a certificate of medical examination for chemical dependency that, in addition to the information required by Section 462.064, includes the opinion of the physician that:(i) there is no reasonable alternative to the treatment recommended by the physician; and(ii) the patient will not benefit from continued inpatient care without the recommended treatment.(b) The physician responsible for the patient's treatment shall notify the patient if the physician intends to file an application for court-ordered treatment.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 903, Sec. 1.15, eff. Aug. 30, 1993.

Sec. 462.025. INTAKE, ASSESSMENT, AND ADMISSION. (a) The commission shall adopt rules governing the voluntary admission of a patient to a treatment facility, including rules governing the intake and assessment procedures of the admission process.(b) The rules governing the intake process shall establish minimum standards for:(1) reviewing a prospective patient's finances and insurance benefits;(2) explaining to a prospective patient the patient's rights; and(3) explaining to a prospective patient the facility's services and treatment process.(c) The assessment provided for by the rules may be conducted only by a professional who meets the qualifications prescribed by commission rules.(d) The rules governing the assessment process shall prescribe:(1) the types of professionals who may conduct an assessment;(2) the minimum credentials each type of professional must have to conduct an assessment; and(3) the type of assessment that professional may conduct.(e) In accordance with commission rule, a treatment facility shall provide annually a minimum of eight hours of inservice training regarding intake and assessment for persons who will be conducting an intake or assessment for the facility. A person may not conduct intake or assessments without having completed the initial and applicable annual inservice training.(f) A prospective voluntary patient may not be formally accepted for chemical dependency treatment in a treatment facility unless the facility's administrator or a person designated by the administrator has agreed to accept the prospective patient and has signed a statement to that effect.(g) An assessment conducted as required by rules adopted under this section does not satisfy a statutory or regulatory requirement for a personal evaluation of a patient or a prospective patient by a qualified professional before admission.(h) In this section:(1) "Admission" means the formal acceptance of a prospective patient to a treatment facility.(2) "Assessment" means the administrative process a treatment facility uses to gather information from a prospective patient, including a medical history and the problem for which the patient is seeking treatment, to determine whether a prospective patient should be admitted.(3) "Intake" means the administrative process for gathering information about a prospective patient and giving a prospective patient information about the treatment facility and the facility's treatment and services.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 4.08, eff. Aug. 30, 1993.

SUBCHAPTER C. EMERGENCY DETENTIONSec. 462.041. APPREHENSION BY PEACE OFFICER WITHOUT WARRANT. (a) A peace officer, without a warrant, may take a person into custody if the officer:(1) has reason to believe and does believe that:(A) the person is chemically dependent; and(B) because of that chemical dependency there is a substantial risk of harm to the person or to others unless the person is immediately restrained; and(2) believes that there is not sufficient time to obtain a warrant before taking the person into custody.(b) A substantial risk of serious harm to the person or others under Subsection (a)(1)(B) may be demonstrated by:(1) the person's behavior; or(2) evidence of severe emotional distress and deterioration in the person's mental or physical condition to the extent that the person cannot remain at liberty.(c) The peace officer may form the belief that the person meets the criteria for apprehension:(1) from a representation of a credible person; or(2) on the basis of the conduct of the apprehended person or the circumstances under which the apprehended person is found.(d) A peace officer who takes a person into custody under Subsection (a) shall immediately transport the apprehended person to:(1) the nearest appropriate inpatient treatment facility; or(2) if an appropriate inpatient treatment facility is not available, a facility considered suitable by the county's health authority.(e) A person may not be detained in a jail or similar detention facility except in an extreme emergency. A person detained in a jail or a nonmedical facility shall be kept separate from any person who is charged with or convicted of a crime.(f) A peace officer shall immediately file an application for detention after transporting a person to a facility under this section. The application for detention must contain:(1) a statement that the officer has reason to believe and does believe that the person evidences chemical dependency;(2) a statement that the officer has reason to believe and does believe that the person evidences a substantial risk of serious harm to himself or others;(3) a specific description of the risk of harm;(4) a statement that the officer has reason to believe and does believe that the risk of harm is imminent unless the person is immediately restrained;(5) a statement that the officer's beliefs are derived from specific recent behavior, overt acts, attempts, or threats that were observed by or reliably reported to the officer;(6) a detailed description of the specific behavior, acts, attempts, or threats; and(7) the name and relationship to the apprehended person of any person who reported or observed the behavior, acts, attempts, or threats.(g) The person shall be released on completion of a preliminary examination conducted under Section 462.044 unless the examining physician determines that emergency detention is necessary and provides the statement prescribed by Section 462.044(b). If a person is not admitted to a facility, is not arrested, and does not object, arrangements shall be made to immediately return the person to:(1) the location of the person's apprehension;(2) the person's residence in this state; or(3) another suitable location.(h) The county in which the person was apprehended shall pay the costs of the person's return.(i) A treatment facility may provide to a person medical assistance regardless of whether the facility admits the person or refers the person to another facility.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.042. JUDGE'S OR MAGISTRATE'S ORDER FOR EMERGENCY DETENTION. (a) An adult may file a written application for emergency detention of a minor or another adult.(b) The application must state:(1) that the applicant has reason to believe and does believe that the person who is the subject of the application is a chemically dependent person;(2) that the applicant has reason to believe and does believe that the person evidences a substantial risk of serious harm to himself or others;(3) a specific description of the risk of harm;(4) that the applicant has reason to believe and does believe that the risk of harm is imminent unless the person is immediately restrained;(5) that the applicant's beliefs are derived from specific recent behavior, overt acts, attempts, or threats;(6) a detailed description of the specific behavior, acts, attempts, or threats; and(7) the relationship, if any, of the applicant to the person.(c) The application may be accompanied by any relevant information.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.043. ISSUANCE OF WARRANT. (a) An applicant for emergency detention must present the application personally to a judge or magistrate. The judge or magistrate shall examine the application and may interview the applicant. Except as provided by Subsection (f), the judge of a court with probate jurisdiction by administrative order may provide that the application must be:(1) presented personally to the court; or(2) retained by court staff and presented to another judge or magistrate as soon as is practicable if the judge of the court is not available at the time the application is presented.(b) The judge or magistrate shall deny the application unless the judge or magistrate finds that there is reasonable cause to believe that:(1) the person who is the subject of the application is a chemically dependent person;(2) the person evidences a substantial risk of serious harm to himself or others;(3) the risk of harm is imminent unless the person is immediately restrained; and(4) the necessary restraint cannot be accomplished without emergency detention.(c) The judge or magistrate shall issue a warrant for the person's immediate apprehension if the judge or magistrate finds that each criteria under Subsection (b) is satisfied.(d) A person apprehended under this section shall be transported for a preliminary examination in accordance with Section 462.044 to:(1) a treatment facility; or(2) another appropriate facility if a treatment facility is not readily available.(e) The warrant and copies of the application for the warrant shall be served on the person as soon as possible and transmitted to the facility.(f) If there is more than one court with probate jurisdiction in a county, an administrative order regarding presentation of an application must be jointly issued by all of the judges of those courts.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 243, Sec. 1, eff. Aug. 28, 1995.

Sec. 462.044. PRELIMINARY EXAMINATION. (a) A physician shall conduct a preliminary examination of the apprehended person as soon as possible within 24 hours after the time the person is apprehended under Section 462.041 or 462.043.(b) The person shall be released on completion of the preliminary examination unless the examining physician or the physician's designee provides a written opinion that the person meets the criteria specified by Section 462.043(b).(c) A person released under Subsection (b) is entitled to reasonably prompt return to the location of apprehension or other suitable place unless the person is arrested or objects to the return.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.045. DETENTION PERIOD. (a) A person apprehended under this subchapter may be detained for not longer than 24 hours after the time that the person is presented to the facility unless an application for court-ordered treatment is filed and a written order for further detention is obtained under Section 462.065.(b) If the 24-hour period ends on a Saturday, Sunday, or legal holiday, the person may be detained until 4 p.m. on the next day that is not a Saturday, Sunday, or legal holiday. If extremely hazardous weather conditions exist or a disaster occurs, the presiding judge or magistrate may, by written order made each day, extend by an additional 24 hours the period during which the person may be detained. The written order must declare that an emergency exists because of the weather or the occurrence of a disaster.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.046. INFORMATION TO BE PROVIDED ON ADMISSION. (a) The personnel of a treatment facility shall immediately advise a person admitted under Section 462.044 that:(1) the person may be detained for treatment for not longer than 24 hours after the time of the initial detention unless an order for further detention is obtained;(2) if the administrator finds that the statutory criteria for emergency detention no longer apply, the administrator shall release the person;(3) not later than the 24th hour after the hour of the initial detention, the facility administrator may file in a court having original jurisdiction under this chapter a petition to have the person committed for court-ordered treatment under Subchapter D; (4) if the administrator files a petition for court-ordered treatment, the person is entitled to a judicial probable cause hearing not later than the 72nd hour after the hour the detention begins under an order of protective custody to determine whether the person should remain detained in the facility;(5) when the application for court-ordered services is filed, the person has the right to have counsel appointed if the person does not have an attorney;(6) the person has the right to communicate with counsel at any reasonable time and to have assistance in contacting the counsel;(7) the person's communications to the personnel of the treatment facility may be used in making a determination relating to detention, may result in the filing of a petition for court-ordered treatment, and may be used at a court hearing;(8) the person is entitled to present evidence and to cross-examine witnesses who testify on behalf of the petitioner at a hearing;(9) the person may refuse medication unless there is an imminent likelihood of serious physical injury to the person or others if the medication is refused;(10) beginning on the 24th hour before a hearing for court-ordered treatment, the person may refuse to take medication unless the medication is necessary to save the person's life; and(11) the person is entitled to request that a hearing be held in the county of the person's residence, if the county is in the state.(b) The personnel of the treatment facility shall provide the information required by Subsection (a) to the person orally, in writing, and in simple, nontechnical terms.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.047. RELEASE FROM EMERGENCY DETENTION. (a) A person detained under this subchapter shall be released if the facility administrator or the administrator's designee determines at any time during the emergency detention period that one of the criteria prescribed by Section 462.043(b) no longer applies.(b) If a person is released from emergency detention and is not arrested and does not object, arrangements shall be made to return the person to the location of apprehension or other suitable place.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.048. RIGHTS OF PERSON APPREHENDED OR DETAINED. (a) A person apprehended or detained under this subchapter has the right:(1) to be advised of the location of detention, the reasons for the detention, and the fact that detention could result in a longer period of involuntary commitment;(2) to contact an attorney of the person's choice and to a reasonable opportunity to contact that attorney;(3) to be transported to the location of apprehension or other suitable place if the person is not admitted for emergency detention, unless the person is arrested or objects to the return;(4) to be released from a facility as provided by Section 462.047; and(5) to be advised that communications to a chemical dependency treatment professional may be used in proceedings for further detention.(b) Within 24 hours after the time of admission, a person apprehended or detained under this subchapter shall be advised, orally, in writing, and in simple, nontechnical terms, of the rights provided by this section.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

SUBCHAPTER D. COURT-ORDERED TREATMENTSec. 462.061. COURT-ORDERED TREATMENT; JURISDICTION. (a) A proceeding for court-ordered treatment under this chapter shall be held in a constitutional county court, a statutory county court having probate jurisdiction, or a statutory probate court in the county in which the proposed patient resides, is found, or is receiving court-ordered treatment or treatment under Section 462.041 when the application is filed unless otherwise specifically designated.(b) If the hearing is to be held in a constitutional county court in which the judge is not a licensed attorney, the proposed patient may request that the proceeding be transferred to a statutory court having probate jurisdiction or to a district court. The county judge shall transfer the case after receiving the request and the receiving court shall hear the case as if it had been originally filed in that court.(c) The commitment of a juvenile under this subchapter must be heard in a district court or statutory court that has juvenile or probate jurisdiction. The commitment of a juvenile under Section 462.081 may be heard only in a court that has juvenile jurisdiction.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.062. APPLICATION FOR COURT-ORDERED TREATMENT. (a) A county or district attorney or other adult may file a sworn written application for court-ordered treatment of another person. Only the district or county attorney may file an application that is not accompanied by a certificate of medical examination for chemical dependency.(b) The application must be filed with the county clerk in the county in which the proposed patient:(1) resides;(2) is found; or(3) is receiving treatment services by court order or under Section 462.041.(c) If the application is not filed in the county in which the proposed patient resides, the court may, on request of the proposed patient or the proposed patient's attorney and if good cause is shown, transfer the application to that county.(d) The application must be styled using the initials of the proposed patient and not the proposed patient's full name.(e) The application must contain the following information according to the applicant's information and belief:(1) the proposed patient's name and address, including the county in which the proposed patient resides, if known;(2) a statement that the proposed patient is a chemically dependent person who:(A) is likely to cause serious harm to himself or others; or(B) will continue to suffer abnormal mental, emotional, or physical distress, will continue to deteriorate in ability to function independently if not treated, and is unable to make a rational and informed choice as to whether to submit to treatment; and(3) a statement that the proposed patient is not charged with a criminal offense that involves an act, attempt, or threat of serious bodily injury to another person.(f) Subsection (e)(3) does not apply if the proposed patient is a juvenile alleged to be a child engaged in delinquent conduct or conduct indicating a need for supervision as defined by Section 51.03, Family Code.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.063. PREHEARING PROCEDURE. (a) When the application is filed, the court shall set a date for a hearing on the merits of the application to be held within 14 days after the date on which the application is filed. The hearing may not be held during the first three days after the application is filed if the proposed patient or the proposed patient's attorney objects. The court may grant one or more continuances of the hearing on motion by a party and for good cause shown or on agreement of the parties. However, the hearing shall be held not later than the 30th day after the date on which the original application is filed.(b) Immediately after the date for the hearing is set, the clerk shall give written notice of the hearing and a copy of the application to the proposed patient and the proposed patient's attorney in the manner the court directs.(c) The court shall appoint an attorney to represent the proposed patient if the proposed patient does not retain an attorney of the proposed patient's choice.(d) The court shall appoint an attorney for a proposed patient who is a minor, regardless of the ability of the proposed patient or the proposed patient's family to afford an attorney.(e) The court shall allow a court-appointed attorney a reasonable fee for services. The fee shall be collected as costs of the court.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.064. CERTIFICATE OF MEDICAL EXAMINATION FOR CHEMICAL DEPENDENCY. (a) A hearing on court-ordered treatment may not be held unless there are on file with the court at least two certificates of medical examination for chemical dependency completed by different physicians each of whom has examined the proposed patient not earlier than the 30th day before the date the final hearing is held.(b) If the certificates are not filed with the application, the court may appoint the necessary physicians to examine the proposed patient and file the certificates. The court may order the proposed patient to submit to the examinations and may issue a warrant authorizing a peace officer to take the proposed patient into custody for the examinations.(c) A certificate must be dated and signed by the examining physician. The certificate must include:(1) the name and address of the examining physician;(2) the name and address of the proposed patient;(3) the date and place of the examination;(4) the period, if any, during which the proposed patient has been under the care of the examining physician;(5) an accurate description of the treatment, if any, given by or administered under the direction of the examining physician; and(6) the examining physician's opinions whether the proposed patient is a chemically dependent person and:(A) is likely to cause serious harm to himself;(B) is likely to cause serious harm to others; or(C) will continue to suffer abnormal mental, emotional, or physical distress and to deteriorate in ability to function independently if not treated and is unable to make a rational and informed choice as to whether or not to submit to treatment.(d) The certificate must include the detailed reason for each of the examining physician's opinions under this section.(e) If the certificates required under this section are not on file at the time set for the hearing on the application, the judge shall dismiss the application and order the immediate release of the proposed patient if that person is not at liberty. If extremely hazardous weather conditions exist or a disaster occurs, the presiding judge or magistrate may by written order made each day extend the period during which the two certificates of medical examination for chemical dependency may be filed, and the person may be detained until 4 p.m. on the first succeeding business day. The written order must declare that an emergency exists because of the weather or the occurrence of a disaster.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 567, Sec. 14, eff. Sept. 1, 1991.

Sec. 462.065. ORDER OF PROTECTIVE CUSTODY. (a) A motion for an order of protective custody may be filed only in the court in which an application for court-ordered treatment is pending. The motion may be filed by the county or district attorney or on the court's own motion.(b) The motion must state that:(1) the judge or county or district attorney has reason to believe and does believe that the proposed patient meets the criteria authorizing the court to order protective custody; and(2) the belief is derived from:(A) the representations of a credible person;(B) the proposed patient's conduct; or(C) the circumstances under which the proposed patient is found.(c) The motion must be accompanied by a certificate of medical examination for chemical dependency prepared by a physician who has examined the proposed patient not earlier than the fifth day before the date the motion is filed.(d) The judge of the court in which the application is pending may designate a magistrate to issue protective custody orders in the judge's absence.(e) The judge or designated magistrate may issue a protective custody order if the judge or magistrate determines:(1) that a physician has stated his opinion and the detailed basis for his opinion that the proposed patient is a chemically dependent person; and(2) the proposed patient presents a substantial risk of serious harm to himself or others if not immediately restrained pending the hearing.(f) The determination that the proposed patient presents a substantial risk of serious harm may be demonstrated by the proposed patient's behavior or by evidence that the proposed patient cannot remain at liberty. The judge or magistrate may make a determination that the proposed patient meets the criteria prescribed by this subsection from the application and certificate alone if the judge or magistrate determines that the conclusions of the applicant and certifying physician are adequately supported by the information provided. The judge or magistrate may take additional evidence if a fair determination of the matter cannot be made from consideration of the application and certificate only.(g) The judge or magistrate may issue a protective custody order for a proposed patient who is charged with a criminal offense if the proposed patient meets the requirements of this section and the administrator of the facility designated to detain the proposed patient agrees to the detention.(h) A protective custody order shall direct a peace officer or other designated person to take the proposed patient into protective custody and transport the proposed patient immediately to a treatment facility or other suitable place for detention. The proposed patient shall be detained in the facility until a hearing is held under Section 462.066.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.066. PROBABLE CAUSE HEARING AND DETENTION. (a) The court shall set a hearing to determine if there is probable cause to believe that a proposed patient under a protective custody order presents a substantial risk of serious harm to himself or others if not restrained until the hearing on the application. The hearing must be held not later than 72 hours after the protective custody order is signed unless the proposed patient waives the right to a hearing. If the period ends on a Saturday, Sunday, or legal holiday, the hearing must be held on the next day that is not a Saturday, Sunday, or legal holiday. The judge or magistrate may postpone the hearing each day for an additional 24 hours if the judge or magistrate declares that an extreme emergency exists because of extremely hazardous weather conditions or on the occurrence of a disaster that threatens the safety of the proposed patient or another essential party to the hearing.(b) The hearing shall be held before a magistrate or, at the discretion of the presiding judge, before a master appointed by the presiding judge. The master is entitled to reasonable compensation.(c) The proposed patient and the proposed patient's attorney are entitled to an opportunity at the hearing to appear and present evidence on any allegation or statement in the certificate of medical examination for chemical dependency. The magistrate or master may consider any evidence. The state may prove its case on the certificate.(d) The magistrate or master shall order the release of a person under a protective custody order if the magistrate or master determines after the hearing that no probable cause exists to believe that the proposed patient presents a substantial risk of serious harm to himself or others.(e) The magistrate shall order that a proposed patient be detained until the hearing on the court-ordered treatment or until the administrator of the facility determines that the proposed patient no longer meets the criteria for detention under this section if the magistrate or master determines that probable cause does exist to believe that the proposed patient presents a substantial risk of serious harm to himself or others to the extent that the proposed patient cannot be at liberty pending the hearing on court-ordered treatment.(f) The magistrate or master shall arrange for a proposed patient detained under Subsection (e) to be returned to the treatment facility or other suitable place, along with a copy of the certificate of medical examination for chemical dependency, any affidavits or other material submitted as evidence in the hearing, and the notification prepared as prescribed by Subsection (g). A copy of the notification of probable cause hearing and the supporting evidence shall be filed with the court that entered the original order of protective custody.(g) The notification of probable cause hearing shall read as follows:(Style of Case)NOTIFICATION OF PROBABLE CAUSE HEARINGOn this the __________ day of __________, 19___, the undersigned hearing officer heard evidence concerning the need for protective custody of __________ (hereinafter referred to as proposed patient). The proposed patient was given the opportunity to challenge the allegations that (s)he presents a substantial risk of serious harm to self or others.The proposed patient and the proposed patient's attorney _____________ have been given written notice that the proposed (attorney)patient was placed under an order of protective custody and the reasons for such order on _________________. (date of notice)I have examined the certificate of medical examination for chemical dependency and ________________________________. Based(other evidence considered)on this evidence, I find that there is probable cause to believe that the proposed patient presents a substantial risk of serious harm to self (yes ___ or no ___) or others (yes ___ or no ___) such that (s)he cannot be at liberty pending final hearing because________________________________________________________________(reasons for finding; type of risk found)Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.067. HEARING ON APPLICATION FOR COURT-ORDERED TREATMENT. (a) A hearing on court-ordered treatment must be before a jury unless the proposed patient and the proposed patient's attorney waive the right to a jury. The waiver may be filed at any time after the proposed patient is served with the application and receives notice of the hearing. The waiver must be in writing, under oath, and signed and sworn to by the proposed patient and the proposed patient's attorney.(b) The proposed patient is entitled to a hearing and to be present at the hearing, but the proposed patient or the proposed patient's attorney may waive either right.(c) A court hearing may be held at any suitable location in the county. On the request of the proposed patient or the proposed patient's attorney, the hearing shall be held in the county courthouse.(d) The Texas Rules of Civil Procedure and Texas Rules of Evidence apply to a hearing unless the rules are inconsistent with this chapter. The hearing is on the record, and the state must prove each issue by clear and convincing evidence.(e) In addition to the rights prescribed by this chapter, the proposed patient is entitled to:(1) present evidence on the proposed patient's own behalf;(2) cross-examine witnesses who testify on behalf of the applicant;(3) view and copy all petitions and reports in the court file of the cause; and(4) elect to have the hearing open or closed to the public.(f) The proposed patient or the proposed patient's attorney, by a written document filed with the court, may waive the right to cross-examine witnesses, and, if that right is waived, the court may admit as evidence the certificates of medical examination for chemical dependency. The certificates admitted under this subsection constitute competent medical or psychiatric testimony, and the court may make its findings solely from the certificates. If the proposed patient or the proposed patient's attorney does not waive the right to cross-examine witnesses, the court shall hear testimony. The testimony must include competent medical or psychiatric testimony.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 567, Sec. 15, eff. Sept. 1, 1991; Acts 2001, 77th Leg., ch. 1420, Sec. 10.0031, eff. Sept. 1, 2001.

Sec. 462.068. RELEASE AFTER HEARING. (a) The court shall enter an order denying an application for court-ordered treatment if after a hearing the court or jury fails to find, from clear and convincing evidence, that the proposed patient is a chemically dependent person and meets the criteria for court-ordered treatment.(b) If the court denies the application, the court shall order the discharge of a proposed patient who is not at liberty.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.069. COURT ORDER AND PLACE OF TREATMENT. (a) The court shall commit the proposed patient to a treatment facility approved by the commission to accept court commitments for not more than 90 days if:(1) the proposed patient admits the allegations of the application; or(2) at the hearing on the merits, the court or jury finds that the material allegations in the application have been proved by clear and convincing evidence.(b) The judge may, on request by the proposed patient, enter an order requiring the proposed patient to participate in a licensed outpatient treatment facility or services provided by a private licensed physician, psychologist, social worker, or professional counselor if the judge finds that the participation is in the proposed patient's best interest considering the proposed patient's impairment.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.070. MOTION FOR MODIFICATION OF ORDER FOR OUTPATIENT TREATMENT. (a) The court that entered an order directing a patient to participate in outpatient care or services may set a hearing to determine if the order should be modified to specifically require inpatient treatment. The court may set the hearing on its own motion, at the request of the person responsible for the care or treatment, or at the request of any other interested person.(b) The court shall appoint an attorney to represent the patient if a hearing is held. The patient shall be given notice of the matters to be considered at the hearing. The notice must comply with the requirements of Section 462.063 for notice before a hearing on court-ordered treatment.(c) The hearing shall be held before the court, without a jury, and as prescribed by Section 462.067. The patient shall be represented by an attorney and receive proper notice.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.071. ORDER FOR TEMPORARY DETENTION. (a) The person responsible for a patient's court-ordered outpatient care or treatment or the administrator of the outpatient treatment facility in which a patient receives care or treatment shall file a sworn application for the patient's temporary detention pending the modification hearing.(b) The application must state the applicant's opinion and detail the basis for the applicant's opinion that:(1) the patient meets the criteria described by Section 462.072; and(2) detention in an approved inpatient treatment facility is necessary to evaluate the appropriate setting for continued court-ordered services.(c) The court may issue an order for temporary detention if the court finds from the information in the application that there is probable cause to believe that the opinions stated in the application are valid.(d) At the time the order for temporary detention is signed, the court shall appoint an attorney to represent a patient who does not have an attorney.(e) Within 72 hours after the time the detention begins, the court that issued the temporary detention order shall provide to the patient and the patient's attorney a written notice that states:(1) that the patient has been placed under a temporary detention order;(2) the grounds for the order; and(3) the time and place of the modification hearing.(f) A temporary detention order shall direct a peace officer or other designated person to take the patient into custody and transport the patient immediately to:(1) the nearest appropriate approved inpatient treatment facility; or(2) a suitable facility if an appropriate approved inpatient treatment facility is not available.(g) A patient may be detained under a temporary detention order for not more than 72 hours. The exceptions applicable to the 72-hour limitation for holding a probable cause hearing for an order of protective custody under Section 462.066(a) apply to detention under this section.(h) A facility administrator shall immediately release a patient held under a temporary detention order if the facility administrator does not receive notice that the patient's continued detention was authorized after a modification hearing was held within the period prescribed by Subsection (g).(i) A patient released from an inpatient treatment facility under Subsection (h) continues to be subject to the order committing the person to an approved outpatient treatment facility, if the order has not expired.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.072. MODIFICATION OF ORDER FOR OUTPATIENT SERVICES. (a) The court may modify an order for outpatient services at the modification hearing if the court determines that the patient continues to meet the applicable criteria for court-ordered treatment prescribed by this chapter and that:(1) the patient has not complied with the court's order; or(2) the patient's condition has deteriorated to the extent that outpatient care or services are no longer appropriate.(b) A court may refuse to modify the order and may direct the patient to continue to participate in outpatient care or treatment in accordance with the original order even if the criteria prescribed by Subsection (a) have been met.(c) The court's decision to modify an order must be supported by at least one certificate of medical examination for chemical dependency signed by a physician who examined the patient not earlier than the seventh day before the date the hearing is held.(d) A modification may include:(1) incorporating in the order a revised treatment program and providing for continued outpatient care or treatment under the modified order, if a revised general program of treatment was submitted to and accepted by the court; or(2) providing for commitment to an approved treatment facility for inpatient care.(e) A court may not extend the provision of court-ordered treatment beyond the period prescribed in the original order.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.073. MODIFICATION OF ORDER FOR INPATIENT TREATMENT. (a) The administrator of a facility to which a patient is committed for inpatient treatment may request the court that entered the commitment order to modify the order to require the patient to participate in outpatient care or services.(b) The facility administrator's request must explain in detail the reason for the request. The request must be accompanied by a certificate of medical examination for chemical dependency signed by a physician who examined the patient during the preceding seven days.(c) The patient shall be given notice of the request.(d) On request of the patient or any other interested person, the court shall hold a hearing on the request. The court shall appoint an attorney to represent the patient at the hearing. The hearing shall be held before the court without a jury and as prescribed by Section 462.067. The patient shall be represented by an attorney and receive proper notice.(e) If a hearing is not requested, the court may make the decision solely from the request and the supporting certificate.(f) If the court modifies the order, the court shall identify a person to be responsible for the outpatient care or services.(g) The person responsible for the care or services shall submit to the court within two weeks after the court enters the order a general program of the treatment to be provided. The program must be incorporated into the court order.(h) A modified order may not extend beyond the term of the original order.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.0731. OUTPATIENT CARE IN CERTAIN COUNTIES. (a) This section applies to a chemically dependent patient who is a resident of a county with a population of more than 2.4 million, according to the most recent federal decennial census, and whose inpatient commitment is modified to an outpatient commitment, who is furloughed from an inpatient facility, or who is committed to treatment on an outpatient basis.(b) The commission shall arrange and furnish alternative settings for outpatient care, treatment, and supervision in the patient's county of residence. The services must be provided as close as possible to the patient's residence.(c) A patient receiving services under this section shall report at least weekly to the person responsible for the patient's outpatient care and services.(d) The person responsible for the patient's outpatient care or treatment shall notify the committing court of the patient's treatment plan and condition at least monthly until the end of the commitment period.

Added by Acts 1991, 72nd Leg., ch. 567, Sec. 16, eff. Sept. 1, 1991.

Sec. 462.074. HOSPITALIZATION OUTSIDE TREATMENT FACILITY. (a) A patient receiving court-ordered treatment in a treatment facility may be transferred to a hospital if, in the opinion of a licensed physician, the patient requires immediate medical care and treatment.(b) The hospital may, with the patient's consent, provide any necessary medical treatment, including surgery. The hospital may provide medical treatment without the patient's consent to the extent provided by other law.(c) The patient shall be returned to the treatment facility if the order for court-ordered treatment has not expired at the completion of the hospital treatment.(d) An order for court-ordered treatment may be renewed while the person is in the hospital.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.075. RENEWAL OF ORDER FOR COURT-ORDERED TREATMENT. (a) A court may renew an order for court-ordered treatment entered under this subchapter.(b) An applicant who has reasonable cause to believe that a patient remains chemically dependent and that, because of the chemical dependency, the patient is likely to cause serious physical harm to himself or others may file an application to renew the original order for court-ordered treatment. The application must comply with the requirements of Section 462.062. The applicant must file the application not later than the 14th day before the date on which the previous order expires.(c) The application must be accompanied by two new certificates of medical examination for chemical dependency. The certificates must comply with the requirements of Section 462.064.(d) An application for renewal is considered an original application for court-ordered treatment. The provisions of this subchapter relating to notice, hearing procedure, and the proposed patient's rights apply to the application for renewal.(e) The court shall enter an order denying an application for court-ordered treatment if the court or jury fails to find, from clear and convincing evidence, that the proposed patient is a chemically dependent person and meets the criteria for court-ordered treatment. If the court denies the application, the court shall order the discharge of a proposed patient who is not at liberty.(f) The court shall commit the proposed patient to a treatment facility approved by the commission to accept commitments for not more than 90 days if:(1) the proposed patient admits the allegations of the application; or(2) at the hearing on the merits, the court or jury finds that the material allegations in the application have been proved by clear and convincing evidence.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.076. APPEAL. (a) The appeal of an order requiring court-ordered treatment must be filed in the court of appeals for the county in which the order is issued.(b) Notice of appeal must be filed not later than the 10th day after the date on which the order is signed.(c) When the notice of appeal is filed, the clerk shall immediately send a certified transcript of the proceedings to the court of appeals.(d) Pending the appeal, the trial judge in whose court the case is pending may:(1) stay the order and release the person from custody pending the appeal if the judge is satisfied that the person does not meet the criteria for protective custody under Section 462.065; and(2) if the person is at liberty, require an appearance bond in an amount set by the court.(e) The court of appeals and supreme court shall give an appeal under this section preference over all other cases and shall advance the appeal on the docket. The courts may suspend any rule concerning the time for filing briefs and docketing cases.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.077. PASS OR FURLOUGH FROM INPATIENT CARE. (a) The facility administrator may permit a patient admitted to the facility under an order for inpatient services to leave the facility under a pass or furlough.(b) A pass authorizes the patient to leave the facility for not more than 72 hours. A furlough authorizes the patient to leave for a longer period.(c) The pass or furlough may be subject to specified conditions.(d) When a patient is furloughed, the facility administrator shall notify the court that issued the commitment order.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.078. RETURN TO FACILITY UNDER FACILITY ADMINISTRATOR'S CERTIFICATE OR COURT ORDER. (a) The administrator of a facility to which a patient was admitted for court-ordered inpatient services may have an absent patient taken into custody, detained, and returned to the facility by:(1) signing a certificate authorizing the patient's return; or(2) filing the certificate with a magistrate and requesting the magistrate to order the patient's return.(b) A magistrate may issue an order directing a peace or health officer to take a patient into custody and return the patient to the facility if the facility administrator files the certificate as prescribed by this section. The facility head may sign or file the certificate if the facility head reasonably believes that:(1) the patient is absent without authority from the facility;(2) the patient has violated the conditions of a pass or furlough; or(3) the patient's condition has deteriorated to the extent that the patient's continued absence from the facility under a pass or furlough is inappropriate.(c) A peace or health officer shall take the patient into custody and return the patient to the facility as soon as possible if the patient's return is authorized by the facility administrator's certificate or the court order. The peace or health officer may take the patient into custody without having the certificate or court order in the officer's possession.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.079. REVOCATION OF FURLOUGH. (a) A furlough may be revoked only after an administrative hearing held in accordance with commission rules. The hearing must be held within 72 hours after the patient is returned to the facility.(b) A hearing officer shall conduct the hearing. The hearing officer may be a mental health or chemical dependency professional if the person is not directly involved in treating the patient.(c) The hearing is informal, and the patient is entitled to present information and argument.(d) The hearing officer may revoke the furlough if the officer determines that the revocation is justified under Section 462.078(b)(1) or (2).(e) A hearing officer who revokes a furlough shall place in the patient's file:(1) a written notation of the decision; and(2) a written explanation of the reasons for the decision and the information on which the hearing officer relied.(f) The patient shall be permitted to leave the facility under the furlough if the hearing officer determines that the furlough should not be revoked.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.080. RELEASE FROM COURT-ORDERED TREATMENT. (a) The administrator of a facility to which a person has been committed for treatment shall discharge the person when the court order expires.(b) The administrator may discharge a patient before the court order expires if the administrator determines that the patient no longer meets the criteria for court-ordered treatment.(c) The administrator of a facility to which the patient has been committed for inpatient services shall consider before discharging the patient whether the patient should receive outpatient court-ordered care or services in accordance with:(1) a furlough under Section 462.077; or(2) a modified order under Section 462.073 that directs the patient to participate in outpatient treatment.(d) A discharge terminates the court order, and the person discharged may not be compelled to submit to involuntary treatment unless a new order is issued in accordance with this subchapter.(e) When a person is discharged under this section, the administrator shall prepare a certificate of discharge and file it with the court that issued the order.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.

Sec. 462.081. COMMITMENT BY COURTS IN CRIMINAL PROCEEDINGS; ALTERNATIVE SENTENCING. (a) The judge of a court with jurisdiction of misdemeanor cases may remand the defendant to a treatment facility approved by the commission to accept court commitments for care and treatment for not more than 90 days, instead of incarceration or fine, if:(1) the court or a jury has found the defendant guilty of an offense classified as a Class A or B misdemeanor;(2) the court finds that the offense resulted from or was related to the defendant's chemical dependency;(3) a treatment facility approved by the commission is available to treat the defendant; and(4) the treatment facility agrees in writing to admit the defendant under this section.(b) A defendant who, in the opinion of the court, is mentally ill is not eligible for sentencing under this section.(c) The court's sentencing order is a final conviction, and the order may be appealed in the same manner as appeals are made from other judgments of that court.(d) A juvenile court may remand a child to a treatment facility for care and treatment for not more than 90 days after the date on which the child is remanded if:(1) the court finds that the child has engaged in delinquent conduct or conduct indicating a need for supervision and that the conduct resulted from or was related to the child's chemical dependency;(2) a treatment facility approved by the commission to accept court commitments is available to treat the child; and(3) the facility agrees in writing to receive the child under this section.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 175, eff. Sept. 1, 1991.



CHAPTER 463. CONTRIBUTING TO DELINQUENCY OF HABITUAL DRUNKARD OR NARCOTIC ADDICT

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE B. ALCOHOL AND SUBSTANCE ABUSE PROGRAMS

CHAPTER 463. CONTRIBUTING TO DELINQUENCY OF HABITUAL DRUNKARD OR

NARCOTIC ADDICT

SUBCHAPTER A. CONTRIBUTING TO DELINQUENCY OF HABITUAL DRUNKARD

Sec. 463.001. CONTRIBUTING TO DELINQUENCY OF HABITUAL DRUNKARD;

CRIMINAL PENALTY. (a) In this section, "delinquency" means any

act that tends to debase or injure the morals, health, or welfare

of a habitual drunkard and includes:

(1) drinking intoxicating liquor;

(2) entering or remaining in any bawdy house, assignation house,

disorderly house, roadhouse, hotel, or public dance hall where

prostitutes, gamblers, or thieves are permitted to enter and ply

their trade;

(3) entering a place where intoxicating liquors are kept, drunk,

used, or sold;

(4) associating with thieves and immoral persons;

(5) causing a habitual drunkard to leave home or to leave the

custody of the drunkard's parents, guardian, or person acting for

the drunkard's parents or guardian without first receiving their

consent or against their will; or

(6) causing the habitual drunkard, by undue influence, to

unlawfully cohabit with a person known by the actor to be a

habitual drunkard.

(b) A person commits an offense if the person by any act or in

any manner encourages, causes, acts in conjunction with, or

contributes to the delinquency, dependency, or neglect of a

habitual drunkard, regardless of the drunkard's previous

convictions.

(c) An offense under this section is punishable by a fine of not

more than $500, confinement in jail for not more than one year,

or both.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 177, eff. Sept. 1,

1991.

Sec. 463.002. CONFLICTING OFFENSES. To the extent of any

conflict, the offenses prescribed by the Penal Code or other law

enacted after June 9, 1949, prevail over the offense prescribed

by Section 463.001.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 177, eff. Sept. 1,

1991.

SUBCHAPTER B. CONTRIBUTING TO NARCOTIC ADDICTION

Sec. 463.011. CONTRIBUTING TO DELINQUENCY OF NARCOTIC ADDICT;

CRIMINAL PENALTY. (a) In this section, "delinquency" means any

act that tends to debase or injure the morals, health, or welfare

of a narcotic addict, and includes:

(1) drinking intoxicating liquor;

(2) going into or remaining in any bawdy house, assignation

house, disorderly house, roadhouse, hotel, or public dance hall

where prostitutes, gamblers, or thieves are permitted to enter

and ply their trade;

(3) going into a place where intoxicating liquors are kept,

drunk, used, or sold;

(4) associating with thieves and immoral persons;

(5) causing a narcotic addict to leave home or to leave the

custody of the addict's parents, guardian, or person acting for

the addict's parent or guardian without first receiving that

person's consent or against that person's will; or

(6) causing the addict, by undue influence, to unlawfully

cohabit with a person known by the actor to be a narcotic addict.

(b) A person commits an offense if the person, by any act or in

any manner, encourages, causes, acts in conjunction with, or

contributes to the delinquency, dependency, or neglect of a

narcotic addict, regardless of the addict's previous convictions.

(c) An offense under this section is punishable by a fine of not

more than $500, confinement in jail for not more than one year,

or both.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 179, eff. Sept. 1,

1991.

Sec. 463.012. CONFLICTING OFFENSES. To the extent of any

conflict, the offenses defined by the Penal Code or other law

enacted after June 9, 1949, prevail over the offense defined by

Section 463.011.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 179, eff. Sept. 1,

1991.

Sec. 463.013. EXCEPTION. (a) In this section, "informant"

means a person who has communicated information to a law

enforcement official in connection with a law enforcement

function.

(b) It is an exception to the application of Section 463.011(b)

that the person is a law enforcement official and the narcotic

addict is an informant.

Added by Acts 1999, 76th Leg., ch. 422, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 464. FACILITIES TREATING ALCOHOLICS AND DRUG-DEPENDENT PERSONS

HEALTH AND SAFETY CODETITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCESSUBTITLE B. ALCOHOL AND SUBSTANCE ABUSE PROGRAMSCHAPTER 464. FACILITIES TREATING ALCOHOLICS AND DRUG-DEPENDENT PERSONSSUBCHAPTER A. REGULATION OF CHEMICAL DEPENDENCY TREATMENT FACILITIESSec. 464.001. DEFINITIONS. In this subchapter:(1) "Chemical dependency" means:(A) abuse of alcohol or a controlled substance;(B) psychological or physical dependence on alcohol or a controlled substance; or(C) addiction to alcohol or a controlled substance.(2) "Commission" means the Texas Commission on Alcohol and Drug Abuse.(3) "Controlled substance" has the meaning assigned by Chapter 481 (Texas Controlled Substances Act).(4) "Treatment" means a planned, structured, and organized program designed to initiate and promote a person's chemical-free status or to maintain the person free of illegal drugs.(5) "Treatment facility" means:(A) a public or private hospital;(B) a detoxification facility;(C) a primary care facility;(D) an intensive care facility;(E) a long-term care facility;(F) an outpatient care facility;(G) a community mental health center;(H) a health maintenance organization;(I) a recovery center;(J) a halfway house;(K) an ambulatory care facility; or(L) any other facility that offers or purports to offer treatment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 180, eff. Sept. 1, 1991.

Sec. 464.002. LICENSE REQUIRED. A person may not offer or purport to offer chemical dependency treatment without a license issued under this subchapter, unless the person is exempted under Subchapter C or is working for or providing counseling with a program exempted under Subchapter C.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 180, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 663, Sec. 3, eff. Sept. 1, 1997.

Sec. 464.003. EXEMPTIONS. This subchapter does not apply to:(1) a facility maintained or operated by the federal government;(2) a facility directly operated by the state;(3) a facility licensed by the Texas Department of Health;(4) an educational program for intoxicated drivers;(5) the individual office of a private, licensed health care practitioner who personally renders private individual or group services within the scope of the practitioner's license and in the practitioner's office;(6) an individual who personally provides counseling or support services to a chemically dependent person but does not offer or purport to offer a chemical dependency treatment program; or(7) a 12-step or similar self-help chemical dependency recovery program:(A) that does not offer or purport to offer a chemical dependency treatment program;(B) that does not charge program participants; and(C) in which program participants may maintain anonymity.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 180, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 410, Sec. 1, eff. Aug. 28, 1995; Acts 1997, 75th Leg., ch. 577, Sec. 8, eff. Sept. 1, 1997.

Sec. 464.004. LICENSE APPLICATION AND ISSUANCE. (a) To receive a license to operate a treatment facility to treat chemically dependent persons, a person must:(1) file a written application on a form prescribed by the commission;(2) cooperate with the review of the facility; and(3) comply with the licensing standards.(b) The commission shall issue a license to an applicant:(1) whose application meets the content requirements of the commission; and(2) who receives approval of the facility after the commission's review; and(3) who timely complies with the licensing standards.(c) The license is issued only for the person named in the license and not the legal successors of that person.(d) The license expires two years after the date on which the license is issued.(e) A license may be issued without prior notice and an opportunity for a hearing. A person other than the applicant and commission may not contest the issuance of a license.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 181, eff. Sept. 1, 1991.

Sec. 464.005. LICENSE RENEWAL. (a) The commission shall provide renewal application forms and information relating to renewal procedures to each license holder.(b) The commission may require an inspection before renewing a license.(c) The commission may establish deadlines for receiving and acting on renewal applications.(d) A license may be renewed without prior notice and an opportunity for a hearing. A person other than the applicant and commission may not contest the renewal of a license.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 181, eff. Sept. 1, 1991.

Sec. 464.006. INSPECTIONS. The commission or its representative may without notice enter the premises of a treatment facility at reasonable times, including any time treatment services are provided, to conduct an inspection or investigation the commission considers necessary.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 182, eff. Sept. 1, 1991.

Sec. 464.007. APPLICATION AND INSPECTION FEES. (a) The commission shall charge nonrefundable application and review fees for a license or renewal license. The commission may charge a fee for approving a facility to treat court committed clients.(b) If the General Appropriations Act does not specify the amount of the fee, the commission shall establish reasonable fees to administer this subchapter in amounts necessary for the fees to cover at least 50 percent of the costs of the licensing program.(c) The commission may not maintain unnecessary fund balances.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 183, eff. Sept. 1, 1991.

Sec. 464.008. ALCOHOL AND DRUG ABUSE TREATMENT LICENSURE FUND. All application and inspection fees collected by the commission under this subchapter are subject to Subchapter F, Chapter 404, Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 577, Sec. 8, eff. Sept. 1, 1997.

Sec. 464.009. RULES AND STANDARDS. (a) The commission shall license treatment facilities in a manner consistent with state and federal law and rules, including commission licensing standards.(b) The commission shall adopt rules for:(1) a treatment facility's organization and structure, policies and procedures, and minimum staffing requirements;(2) the services to be provided by a facility, including:(A) the categories of services the facility may provide;(B) the client living environment the facility requires; and(C) the requirement that a facility provide discharge planning and client follow-up contact;(3) client rights and standards for medication, nutrition, and emergency situations;(4) the client records kept by a facility;(5) the general physical plant requirements for a facility, including environmental considerations, fire protection, safety, and other conditions to ensure the health and comfort of the clients;(6) standards necessary to protect the client, including standards required or authorized by federal or other state law; and(7) the approval of a facility to treat adult or minor clients who are referred by the criminal justice system or by a court order for involuntary civil or criminal commitment or detention.(c) The commission shall adopt rules to protect the rights of individuals receiving services from a treatment facility and to maintain the confidentiality of client records as required by state and federal law.(d) The commission by rule may not restrict competitive bidding or advertising by a facility regulated by the commission except to prohibit false, misleading, or deceptive practices by the facility. However, those rules may not:(1) restrict the facility's use of any medium for advertising; (2) restrict in an advertisement the personal appearance of a person representing the facility or the use of that person's voice; (3) regulate the size or duration of an advertisement by the facility; or(4) restrict the facility's advertisement under a trade name.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 184, eff. Sept. 1, 1991.

Sec. 464.0095. RESTRAINT AND SECLUSION. A person providing services to a client at a treatment facility shall comply with Chapter 322 and the rules adopted under that chapter.

Added by Acts 2005, 79th Leg., Ch. 698, Sec. 5, eff. September 1, 2005.

Sec. 464.010. REPORTS OF ABUSE OR NEGLECT. (a) A person, including treatment facility personnel, who believes that a client's physical or mental health or welfare has been, is, or will be adversely affected by abuse or neglect caused by any person shall report the facts underlying that belief to the commission. This requirement is in addition to the requirements prescribed by Chapter 261, Family Code, and Chapter 48, Human Resources Code.(b) The commission shall prescribe procedures for the investigation of reports under Subsection (a) and for coordination with law enforcement agencies or other agencies.(c) An individual who in good faith reports to the commission under this section is immune from civil or criminal liability based on the report. That immunity extends to participation in a judicial proceeding resulting from the report but does not extend to an individual who caused the abuse or neglect.(d) The commission may request the attorney general's office to file a petition for temporary care and protection of a client of a residential treatment facility if it appears that immediate removal of the client is necessary to prevent further abuse.(e) All records made by the commission during its investigation of alleged abuse or neglect are confidential and may not be released except that the release may be made:(1) on court order;(2) on written request and consent of the person under investigation or that person's authorized attorney; or(3) as provided by Section 464.011.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 185, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 165, Sec. 7.44, eff. Sept. 1, 1997.

Sec. 464.011. DISCLOSURE OF COMMISSION RECORDS. Unless prohibited or limited by federal or other state law, the commission may make its licensing and investigatory records that identify a client available to a state or federal agency or law enforcement authority on request and for official purposes.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 186, eff. Sept. 1, 1991.

Sec. 464.012. HIV INFECTION EDUCATION, TESTING, AND COUNSELING. (a) A treatment facility licensed under this chapter shall provide to employees of the facility education regarding methods of transmitting and preventing human immunodeficiency virus infection based on the model education program developed by the Texas Department of Health and shall make the education available to facility clients.(b) Employees of the facility who counsel clients shall provide counseling in accordance with the model protocol for counseling related to HIV infection developed by the Texas Department of Health.(c) A treatment facility licensed under this chapter shall make available or make referrals to voluntary, anonymous, and affordable counseling and testing services concerning human immunodeficiency virus infection.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 187, eff. Sept. 1, 1991.

Sec. 464.013. COMMISSION INTERACTION WITH TEXAS DEPARTMENT OF HEALTH AND OTHER AGENCIES. (a) Sections 464.007, 464.008, and 464.009 do not affect the powers and duties of the Texas Department of Health under Chapter 466. The commission by rule may recognize and defer to rules adopted by the Texas Board of Health under Chapter 466. The commission and the Texas Department of Health may enter into any agreements necessary to implement this subsection.(b) The commission may enter into interagency agreements necessary to prevent duplication in regulatory activities by other agencies and to conserve state resources in relation to its on-site inspections under this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 464.014. DENIAL, REVOCATION, SUSPENSION, OR NONRENEWAL OF LICENSE. (a) The commission shall deny, revoke, suspend, or refuse to renew a license, place on probation a person whose license has been suspended, or reprimand a license holder if the applicant or license holder or the owner, director, administrator, or a clinical staff member of the facility:(1) has a documented history of client abuse or neglect; or(2) violates this subchapter or a rule of the commission.(b) If a license suspension is probated, the commission may establish the conditions for completion or violation of the probation.(c) The denial, revocation, suspension, probation, or nonrenewal takes effect on the 30th day after the date on which the notice was mailed unless:(1) the commission secures an injunction under Section 464.015; or(2) an administrative appeal is requested.(d) The commission may restrict attendance at an appeals hearing to the parties and their agents. A license holder whose license is suspended or revoked may not admit new clients until the license is reissued.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 705, Sec. 3.06, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 577, Sec. 9, eff. Sept. 1, 1997.

Sec. 464.0145. DISCIPLINARY ACTION HEARING. (a) If the commission proposes to suspend, revoke, or refuse to renew a person's license, the person is entitled to a hearing conducted by the State Office of Administrative Hearings.(b) Procedures for a disciplinary action are governed by the administrative procedure law, Chapter 2001, Government Code.(c) Rules of practice adopted by the commission under Section 2001.004, Government Code, applicable to the proceedings for a disciplinary action may not conflict with rules adopted by the State Office of Administrative Hearings.

Added by Acts 1997, 75th Leg., ch. 577, Sec. 11, eff. Sept. 1, 1997.

Sec. 464.015. INJUNCTION. (a) The commission may petition a district court to restrain a person or facility that violates the rules, standards, or licensing requirements provided under this subchapter in a manner that causes immediate threat to the health and safety of individual clients.(b) A suit for injunctive relief, civil penalties authorized by Section 464.017, or both, must be brought in Travis County or the county in which the violation occurs.(c) A district court, on petition of the commission, the attorney general, or a district or county attorney, and on a finding by the court that a person or facility is violating or has violated this subchapter or a standard adopted under this subchapter, shall grant any prohibitory or mandatory injunctive relief warranted by the facts, including a temporary restraining order, temporary injunction, or permanent injunction.(d) The court granting injunctive relief shall order the person or facility to reimburse the commission and the party bringing the suit for all costs of investigation and litigation, including reasonable attorney's fees, reasonable investigative expenses, court costs, witness fees, deposition expenses, and civil administrative costs.(e) At the request of the commission, the attorney general or the appropriate district or county attorney shall institute and conduct a suit authorized by Subsection (a) in the name of this state.(f) On his own initiative, the attorney general or a district attorney or county attorney may maintain an action for injunctive relief in the name of the state for a violation of this subchapter or a standard adopted under this subchapter.(g) The injunctive relief and civil penalty authorized by this section and Section 464.017 are in addition to any other civil, administrative, or criminal penalty provided by law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 188, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 705, Sec. 3.07, eff. Sept. 1, 1993.

Sec. 464.016. CRIMINAL PENALTY. (a) A person commits an offense if the person establishes, conducts, manages, or operates a treatment facility without a license. Each day of violation constitutes a separate offense.(b) A person commits an offense if the person intentionally, maliciously, or recklessly makes a false report under Section 464.010.(c) A person commits an offense if the person has reasonable grounds to suspect that abuse or neglect of a client may have occurred and does not report the suspected or possible abuse or neglect.(d) An offense under this section is a Class A misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 189, eff. Sept. 1, 1991.

Sec. 464.017. CIVIL PENALTY. (a) A person or facility is subject to a civil penalty of not more than $25,000 for each day of violation and for each act of violation of this subchapter or a rule adopted under this subchapter. In determining the amount of the civil penalty, the court shall consider:(1) the person's or facility's previous violations;(2) the seriousness of the violation, including the nature, circumstances, extent, and gravity of the violation;(3) whether the health and safety of the public was threatened by the violation;(4) the demonstrated good faith of the person or facility; and(5) the amount necessary to deter future violations.(b) The commission may:(1) combine a suit to assess and recover civil penalties with a suit for injunctive relief brought under Section 464.015; or(2) file a suit to assess and recover civil penalties independently of a suit for injunctive relief.(c) At the request of the commission, the attorney general or the appropriate district or county attorney shall institute and conduct the suit authorized by Subsection (b) in the name of this state. The commission and the party bringing the suit may recover reasonable expenses incurred in obtaining civil penalties, including investigation costs, court costs, reasonable attorney fees, witness fees, and deposition expenses.(d) The civil penalty authorized by this section is in addition to any other civil, administrative, or criminal penalty provided by law.(e) On his own initiative, the attorney general, a district attorney, or a county attorney may maintain an action for civil penalties in the name of the state for a violation of this subchapter or a standard adopted under this subchapter.(f) Penalties collected under this section by the attorney general shall be deposited to the credit of the alcohol and drug abuse treatment licensure fund account. Penalties collected under this section by a district or county attorney shall be deposited to the credit of the general fund of the county in which the suit was heard.(g) The commission and the party bringing the suit may recover reasonable expenses incurred in obtaining civil penalties, including investigation costs, court costs, reasonable attorney fees, witness fees, and deposition expenses.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 705, Sec. 3.08, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 577, Sec. 10, eff. Sept. 1, 1997.

Sec. 464.018. NOTICE OF SUIT. Not later than the seventh day before the date on which the attorney general intends to bring suit on his own initiative under Section 464.015 or 464.017, the attorney general shall provide to the commission notice of the suit. The attorney general is not required to provide notice of a suit if the attorney general determines that waiting to bring suit until the notice is provided will create an immediate threat to the health and safety of a client. This section does not create a requirement that the attorney general obtain the permission of or a referral from the commission before filing suit.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 3.09, eff. Sept. 1, 1993.

Sec. 464.019. ADMINISTRATIVE PENALTY. (a) The commission may impose an administrative penalty against a person licensed or regulated under this chapter who violates this chapter or a rule or order adopted under this chapter.(b) The penalty for a violation may be in an amount not to exceed $25,000. Each day a violation continues or occurs is a separate violation for purposes of imposing a penalty.(c) The amount of the penalty shall be based on:(1) the seriousness of the violation, including the nature, circumstances, extent, and gravity of any prohibited acts, and the hazard or potential hazard created to the health, safety, or economic welfare of the public;(2) enforcement costs relating to the violation;(3) the history of previous violations;(4) the amount necessary to deter future violations;(5) efforts to correct the violation; and(6) any other matter that justice may require.(d) If the executive director determines that a violation has occurred, the director may issue to the commission a report that states the facts on which the determination is based and the director's recommendation on the imposition of a penalty, including a recommendation on the amount of the penalty.(e) Within 14 days after the date the report is issued, the executive director shall give written notice of the report to the person. The notice may be given by certified mail. The notice must include a brief summary of the alleged violation and a statement of the amount of the recommended penalty and must inform the person that the person has a right to a hearing on the occurrence of the violation, the amount of the penalty, or both the occurrence of the violation and the amount of the penalty.(f) Within 20 days after the date the person receives the notice, the person in writing may accept the determination and recommended penalty of the commissioner or may make a written request for a hearing on the occurrence of the violation, the amount of the penalty, or both the occurrence of the violation and the amount of the penalty.(g) If the person accepts the determination and recommended penalty of the commissioner, the board by order shall approve the determination and impose the recommended penalty.(h) If the person requests a hearing or fails to respond timely to the notice, the commissioner shall set a hearing and give notice of the hearing to the person. The administrative law judge shall make findings of fact and conclusions of law and promptly issue to the board a proposal for a decision about the occurrence of the violation and the amount of a proposed penalty. Based on the findings of fact, conclusions of law, and proposal for a decision, the board by order may find that a violation has occurred and impose a penalty or may find that no violation occurred.(i) The notice of the board's order given to the person under Chapter 2001, Government Code must include a statement of the right of the person to judicial review of the order.(j) Within 30 days after the date the board's order is final as provided by Subchapter F, Chapter 2001, Government Code, the person shall:(1) pay the amount of the penalty;(2) pay the amount of the penalty and file a petition for judicial review contesting the occurrence of the violation, the amount of the penalty, or both the occurrence of the violation and the amount of the penalty; or(3) without paying the amount of the penalty, file a petition for judicial review contesting the occurrence of the violation, the amount of the penalty, or both the occurrence of the violation and the amount of the penalty.(k) Within the 30-day period, a person who acts under Subsection (j)(3) may:(1) stay enforcement of the penalty by:(A) paying the amount of the penalty to the court for placement in an escrow account; or(B) giving to the court a supersedeas bond that is approved by the court for the amount of the penalty and that is effective until all judicial review of the board's order is final; or(2) request the court to stay enforcement of the penalty by:(A) filing with the court a sworn affidavit of the person stating that the person is financially unable to pay the amount of the penalty and is financially unable to give the supersedeas bond; and(B) giving a copy of the affidavit to the commissioner by certified mail.(l) The commissioner on receipt of a copy of an affidavit under Subsection (k)(2) may file with the court within five days after the date the copy is received a contest to the affidavit. The court shall hold a hearing on the facts alleged in the affidavit as soon as practicable and shall stay the enforcement of the penalty on finding that the alleged facts are true. The person who files an affidavit has the burden of proving that the person is financially unable to pay the amount of the penalty and to give a supersedeas bond.(m) If the person does not pay the amount of the penalty and the enforcement of the penalty is not stayed, the commissioner may refer the matter to the attorney general for collection of the amount of the penalty.(n) Judicial review of the order of the board:(1) is instituted by filing a petition as provided by Subchapter G, Chapter 2001, Government Code; and(2) is under the substantial evidence rule.(o) If the court sustains the occurrence of the violation, the court may uphold or reduce the amount of the penalty and order the person to pay the full or reduced amount of the penalty. If the court does not sustain the occurrence of the violation, the court shall order that no penalty is owed.(p) When the judgment of the court becomes final, the court shall proceed under this subsection. If the person paid the amount of the penalty and if that amount is reduced or is not upheld by the court, the court shall order that the appropriate amount plus accrued interest be remitted to the person. The rate of the interest is the rate charged on loans to depository institutions by the New York Federal Reserve Bank, and the interest shall be paid for the period beginning on the date the penalty was paid and ending on the date the penalty is remitted. If the person gave a supersedeas bond and if the amount of the penalty is not upheld by the court, the court shall order the release of the bond. If the person gave a supersedeas bond and if the amount of the penalty is reduced, the court shall order the release of the bond after the person pays the amount.(q) A penalty collected under this section shall be remitted to the comptroller for deposit in the general revenue fund.(r) All proceedings under this section are subject to Chapter 2001, Government Code.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 3.09, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), (53), (59), eff. Sept. 1, 1995.

Sec. 464.0195. RECOVERY OF COSTS. If the attorney general brings an action to enforce an administrative penalty assessed under Section 464.019 and the court orders the payment of the penalty, the attorney general may recover reasonable expenses incurred in the investigation, initiation, or prosecution of the enforcement suit, including investigative costs, court costs, reasonable attorney fees, witness fees, and deposition expenses.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 2.091, eff. Sept. 1, 1993.

Sec. 464.020. ADDITIONAL REQUIREMENTS FOR DISCIPLINARY ALTERNATIVE EDUCATION TREATMENT PROGRAMS. (a) A disciplinary alternative education program under Section 37.008, Education Code, may apply for a license under this chapter to offer chemical dependency treatment services.(b) The board of trustees of a school district with a disciplinary alternative education program, or the board's designee, shall employ a mental health professional, as defined by Section 164.003, to provide the services authorized by a license issued under this chapter to the disciplinary alternative education program.(c) The commission may not issue a license that authorizes a disciplinary alternative education program to provide detoxification or residential services.(d) The board of trustees of a school district with a disciplinary alternative education program, or the board's designee, may contract with a private treatment facility or a person employed by or under contract with a private treatment facility to provide chemical dependency treatment services. The contract may not permit the services to be provided at a site that offers detoxification or residential services. Section 164.006 applies to a contract made under this section.

Added by Acts 1999, 76th Leg., ch. 1112, Sec. 2, eff. June 18, 1999. Amended by Acts 2003, 78th Leg., ch. 1055, Sec. 29, eff. June 20, 2003.

SUBCHAPTER B. COUNTY CONTRACTS WITH ALCOHOLISM PROGRAMS AND CENTERSSec. 464.031. DEFINITIONS. In this subchapter:(1) "Alcoholism program or center" means a public or private alcoholism prevention, intervention, treatment, or rehabilitation program or center.(2) "Commission" means the Texas Commission on Alcohol and Drug Abuse.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 464.032. COUNTY CONTRACTS WITH ALCOHOLISM PROGRAMS OR CENTERS. (a) A county or a group of counties acting together may contract with an alcoholism program or center to provide prevention, treatment, and rehabilitation services to persons suffering from alcoholism or at risk of becoming alcoholics.(b) The county or group of counties may contract only with a program or center included in a list submitted under Section 464.034.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 464.033. APPLICATION FOR CONTRACT. (a) To be eligible to contract with a county, an alcoholism program or center providing prevention or intervention services must submit an application to the regional alcoholism advisory committee established by the commission to serve the area in which the program or center is located or in which the program or center will provide services.(b) To be eligible to contract with a county, an alcoholism program or center providing treatment or rehabilitation services must:(1) submit an application as provided by Subsection (a); and(2) be licensed by the commission.(c) A regional alcoholism advisory committee shall adopt rules governing the procedure for submitting an application.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 464.034. REVIEW OF CONTRACT APPLICATIONS; LIST. (a) A regional alcoholism advisory committee shall:(1) review each application received; and(2) rank the applications using guidelines established by the commission for reviewing funding applications.(b) At least twice each year, each regional alcoholism advisory committee shall submit a ranked list of all applications received during the preceding six months to each county in the region the committee serves.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 464.035. PAYMENT OF CONTRACT AMOUNTS. To pay for services provided under a contract with an alcoholism program or center, the commissioners court by order may dedicate for payment to the program or center a percentage of the money received by the county as fines for alcohol-related offenses committed while operating a motor vehicle under Sections 49.04 and 49.07, Penal Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.41, eff. Sept. 1, 1995.

SUBCHAPTER C. FAITH-BASED CHEMICAL DEPENDENCY TREATMENT PROGRAMSSec. 464.051. DEFINITIONS. In this subchapter:(1) "Chemical dependency" has the meaning assigned by Section 464.001.(2) "Commission" has the meaning assigned by Section 464.001.(3) "Religious organization" means a church, synagogue, mosque, or other religious institution:(A) the purpose of which is the propagation of religious beliefs; and(B) that is exempt from federal income tax under Section 501(a) of the Internal Revenue Code of 1986 (26 U.S.C. Section 501(a)) by being listed as an exempt organization under Section 501(c) of that code (26 U.S.C. Section 501(c)).(4) "Treatment" has the meaning assigned by Section 464.001.(5) "Treatment facility" has the meaning assigned by Section 464.001.

Added by Acts 1997, 75th Leg., ch. 663, Sec. 1, eff. Sept. 1, 1997.

Sec. 464.052. EXEMPTION FOR FAITH-BASED CHEMICAL DEPENDENCY TREATMENT PROGRAM. (a) Subchapter A does not apply to a chemical dependency treatment program that:(1) is conducted by a religious organization;(2) is exclusively religious, spiritual, or ecclesiastical in nature;(3) does not treat minors; and(4) is registered under Section 464.053.(b) The commission may not prohibit the use, by a program exempted under this subchapter, of the term "counseling," "treatment," or "rehabilitation."

Added by Acts 1997, 75th Leg., ch. 663, Sec. 1, eff. Sept. 1, 1997.

Sec. 464.053. EXEMPT PROGRAM REGISTRATION. The commission by rule shall establish a simple procedure for a faith-based chemical dependency treatment program to register the program's exemption under Section 464.052.

Added by Acts 1997, 75th Leg., ch. 663, Sec. 1, eff. Sept. 1, 1997.

Sec. 464.054. MEDICAL SERVICES PROHIBITED. A program exempted under this subchapter may not provide medical care, medical detoxification, or medical withdrawal services.

Added by Acts 1997, 75th Leg., ch. 663, Sec. 1, eff. Sept. 1, 1997.

Sec. 464.055. REPRESENTATIONS IN PROGRAM ADVERTISING OR LITERATURE. A program exempted under this subchapter shall conspicuously include in any advertisement or literature that promotes or describes the program or the program's chemical dependency treatment services the following statement:"The treatment and recovery services at (name of program) are exclusively religious in nature and are not subject to licensure or regulation by the Texas Commission on Alcohol and Drug Abuse. This program offers only nonmedical treatment and recovery methods such as prayer, moral guidance, spiritual counseling, and scriptural study."

Added by Acts 1997, 75th Leg., ch. 663, Sec. 1, eff. Sept. 1, 1997.

Sec. 464.056. DECLARATION ON ADMISSION. (a) A program exempted under this subchapter may not admit a person unless the person signs the following statement on admission:"DECLARATION:"I understand that:(1) the treatment and recovery services at (name of program) are exclusively religious in nature and are not subject to licensure or regulation by the Texas Commission on Alcohol and Drug Abuse; and(2) (name of program) offers only nonmedical treatment and recovery methods, such as prayer, moral guidance, spiritual counseling, and scriptural study."

signed _____________________________

date _____________

(b) The program shall:(1) keep the original signed statement on file; and(2) provide a copy of the signed statement to the person admitted.

Added by Acts 1997, 75th Leg., ch. 663, Sec. 1, eff. Sept. 1, 1997.

Sec. 464.057. REVOCATION OF EXEMPTION. The commission may revoke the exemption after notice and hearing if:(1) the organization conducting the program fails to timely inform the commission of any material change in the program's registration information;(2) any program advertisement or literature fails to include the statements required by Section 464.055; or(3) the organization violates this subchapter or a commission rule adopted under this subchapter.

Added by Acts 1997, 75th Leg., ch. 663, Sec. 1, eff. Sept. 1, 1997.

Sec. 464.058. GENERAL DIRECTIVE TO STATE AGENCIES. A state agency may not deny to an individual a state or federal social service benefit on the basis that the individual is participating in a faith-based residential chemical dependency treatment program.

Added by Acts 1997, 75th Leg., ch. 663, Sec. 1, eff. Sept. 1, 1997.

Sec. 464.059. RELIGION NOT ENDORSED. This subchapter is not intended to aid religion. This subchapter is intended to aid chemically dependent persons by supporting programs that serve the valid public purpose of combating chemical dependency, regardless of whether the programs are religious, spiritual, or ecclesiastical in nature. The exemption of faith-based chemical dependency treatment programs from licensure and regulation is not an endorsement or sponsorship by the state of the religious character, expression, beliefs, doctrines, or practices of the treatment programs.

Added by Acts 1997, 75th Leg., ch. 663, Sec. 1, eff. Sept. 1, 1997.

Sec. 464.060. DIRECT PUBLIC FUNDING PROHIBITED. A program exempted under this subchapter is not eligible to compete against a licensed program for direct federal or state treatment funding.

Added by Acts 1997, 75th Leg., ch. 663, Sec. 1, eff. Sept. 1, 1997.

Sec. 464.061. EFFECT ON HEALTH AND SAFETY DUTIES OR POWERS. This subchapter does not affect the authority of a local, regional, or state health department official, the state fire marshal, or a local fire prevention official to inspect a facility used by a program exempted under this subchapter.

Added by Acts 1997, 75th Leg., ch. 663, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 465. LOCAL DRUG AND ALCOHOL EDUCATION PROGRAMS

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE B. ALCOHOL AND SUBSTANCE ABUSE PROGRAMS

CHAPTER 465. LOCAL DRUG AND ALCOHOL EDUCATION PROGRAMS

Sec. 465.001. COMMISSION. A municipality or county may create

and support with public funds a commission to:

(1) educate the public on drug and alcohol abuse;

(2) promote drug and alcohol education at all levels of the

schools;

(3) study the effectiveness of efforts, including the

commission's efforts, in reducing drug and alcohol abuse; and

(4) create and administer a program to counsel or treat drug and

alcohol abusers or to provide both counseling and treatment.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 191.

Sec. 465.002. INDIVIDUAL OR JOINT ACTION. The municipality or

county may create the commission by its own action or jointly by

agreement with another municipality or county or a private

foundation, nonprofit organization, church, or other entity. If

the commission is created by agreement, all matters regarding the

creation and operation of the commission are governed as provided

by the agreement.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 191.

Sec. 465.003. REPORT. The commission shall report annually to

each entity that participates in the creation of the commission

regarding the commission's activities.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 191.



CHAPTER 466. REGULATION OF NARCOTIC DRUG TREATMENT PROGRAMS

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE B. ALCOHOL AND SUBSTANCE ABUSE PROGRAMS

CHAPTER 466. REGULATION OF NARCOTIC DRUG TREATMENT PROGRAMS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 466.001. LEGISLATIVE INTENT. (a) It is the intent of the

legislature that the department exercise its administrative

powers and regulatory authority to ensure the proper use of

approved narcotic drugs in the treatment of narcotic dependent

persons.

(b) Treatment of narcotic addiction by permitted treatment

programs is recognized as a specialty chemical dependency

treatment area using the medical model.

(c) Short-term goals should have an emphasis of personal and

public health, crime prevention, reintegration of narcotic

addicted persons into the public work force, and social and

medical stabilization. Narcotic treatment programs are an

important component of the state's effort to prevent the further

proliferation of the AIDS virus. Total drug abstinence is

recognized as a long-term goal of treatment, subject to medical

determination of the medical appropriateness and prognosis of the

narcotic addicted person.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 193, eff. Sept. 1,

1991; Acts 1999, 76th Leg., ch. 1411, Sec. 1.12, eff. Sept. 1,

1999.

Sec. 466.002. DEFINITIONS. In this chapter:

(1) "Approved narcotic drug" means a drug approved by the United

States Food and Drug Administration for maintenance or

detoxification of a person physiologically addicted to the opiate

class of drugs.

(2) "Authorized agent" means an employee of the department who

is designated by the commissioner to enforce this chapter.

(3) "Board" means the Texas Board of Health.

(4) "Commissioner" means the commissioner of public health.

(5) "Department" means the Texas Department of Health.

(6) "Facility" includes a medical office, an outpatient clinic,

a general or special hospital, a community mental health center,

and any other location in which a structured narcotic dependency

program is conducted.

(7) "Narcotic drug" has the meaning assigned by Chapter 481

(Texas Controlled Substances Act).

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 193, eff. Sept. 1,

1991; Acts 1999, 76th Leg., ch. 1411, Sec. 1.13, eff. Sept. 1,

1999.

Sec. 466.003. EXCLUSION OF COCAINE. Cocaine is excluded for the

purpose of this chapter.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 193, eff. Sept. 1,

1991.

Sec. 466.004. POWERS AND DUTIES OF BOARD AND DEPARTMENT. (a)

The board shall adopt and the department shall administer and

enforce rules to ensure the proper use of approved narcotic drugs

in the treatment of narcotic drug-dependent persons, including

rules that:

(1) require an applicant or a permit holder to make annual,

periodic, and special reports that the department determines are

necessary;

(2) require an applicant or permit holder to keep records that

the department determines are necessary;

(3) provide for investigations that the department determines

are necessary; and

(4) provide for the coordination of the approval of narcotic

drug treatment programs by the United States Food and Drug

Administration and the United States Drug Enforcement

Administration.

(b) The board shall adopt rules for the issuance of permits to

operate narcotic drug treatment programs including rules:

(1) governing the submission and review of applications;

(2) establishing the criteria for the issuance and renewal of

permits; and

(3) establishing the criteria for the suspension and revocation

of permits.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 193, eff. Sept. 1,

1991; Acts 1999, 76th Leg., ch. 1411, Sec. 1.14, eff. Sept. 1,

1999.

SUBCHAPTER B. PERMIT

Sec. 466.021. PERMIT REQUIRED. A person may not operate a

narcotic drug treatment program unless the person has a permit

issued under this chapter.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 193, eff. Sept. 1,

1991.

Sec. 466.022. LIMITATION ON PRESCRIPTION, ORDER, OR

ADMINISTRATION OF NARCOTIC DRUG. A physician may not prescribe,

order, or administer a narcotic drug for the purpose of treating

drug dependency unless the physician prescribes, orders, or

administers an approved narcotic drug for the maintenance or

detoxification of drug-dependent persons as part of a program

permitted by the department.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 193, eff. Sept. 1,

1991; Acts 1999, 76th Leg., ch. 1411, Sec. 1.15, eff. Sept. 1,

1999.

Sec. 466.023. APPLICATION FOR PERMIT; FEES. (a) The department

shall issue a permit to an applicant who qualifies under rules

and standards adopted by the board.

(b) A permit issued under this section is valid until suspended

or revoked by the department or surrendered by the permit holder

in accordance with board rules.

(c) A person must obtain a permit for each facility that the

person operates.

(d) A permit issued by the department is not transferable from

one facility to another facility and must be returned to the

department if the permit holder sells or otherwise conveys the

facility to another person.

(e) The board by rule shall establish and collect a

nonrefundable application fee to defray the cost to the

department of processing each application for a permit. The

application fee must be submitted with the application. An

application may not be considered unless the application is

accompanied by the application fee.

(f) The board shall adopt rules that set permit fees in amounts

sufficient for the department to recover not less than half of

the actual annual expenditures of state funds by the department

to:

(1) amend permits;

(2) inspect facilities operated by permit holders; and

(3) implement and enforce this chapter.

(g) Fees collected by the department shall be deposited in the

state treasury to the credit of the narcotic treatment permitting

fee fund.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 193, eff. Sept. 1,

1991.

Sec. 466.024. PERMIT LIMITATIONS. (a) The department may issue

a permit to:

(1) a person constituting a legal entity organized and operating

under the laws of this state; or

(2) a physician.

(b) The department may issue a permit to a person other than a

physician only if the person provides health care services under

the supervision of one or more physicians licensed by the Texas

State Board of Medical Examiners.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 193, eff. Sept. 1,

1991.

Sec. 466.025. INSPECTION. (a) An authorized agent may enter

the facility of a person who is an applicant for a permit or who

is a permit holder during any hours in which the facility is in

operation for the purpose of inspecting the facility to

determine:

(1) if the person meets the standards set in the rules of the

board for the issuance of a permit; or

(2) if a person who holds a permit is in compliance with this

chapter, the standards set in the rules of the board for the

operation of a facility, any special provisions contained in the

permit, or an order of the commissioner or the department.

(b) The inspection may be conducted without prior notice to the

applicant or the permit holder.

(c) The authorized agent shall provide the applicant or permit

holder with a copy of the inspection report. An inspection report

shall be made a part of the applicant's submission file or the

permit holder's compliance record.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 193, eff. Sept. 1,

1991.

Sec. 466.026. MULTIPLE ENROLLMENT PREVENTION. The department

shall work with representatives from permitted narcotic treatment

programs in this state to develop recommendations for a plan to

prevent the simultaneous multiple enrollment of persons in

narcotic treatment programs. The board may adopt rules to

implement these recommendations.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 193, eff. Sept. 1,

1991.

Sec. 466.027. DENIAL, SUSPENSION, OR REVOCATION OF PERMIT. (a)

After notice to an applicant or a permit holder and after the

opportunity for a hearing, the department may:

(1) deny an application of the person if the person fails to

comply with this chapter or the rules establishing minimum

standards for the issuance of a permit adopted under this

chapter; or

(2) suspend or revoke the permit of a person who has violated

this chapter, an order issued under this chapter, or a minimum

standard required for the issuance of a permit.

(b) The board may adopt rules that establish the criteria for

the denial, suspension, or revocation of a permit.

(c) Hearings, appeals from, and judicial review of final

administrative decisions under this section shall be conducted

according to the contested case provisions of Chapter 2001,

Government Code and the board's formal hearing rules.

(d) This section does not prevent the informal reconsideration

of a case before the setting of a hearing or before the issuance

of the final administrative decision under this section. The

program rules must contain provisions establishing the procedures

for the initiation and conduct of the informal reconsideration by

the department.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 193, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1,

1995.

SUBCHAPTER C. ENFORCEMENT

Sec. 466.041. EMERGENCY ORDERS. (a) The commissioner or the

commissioner's designee may issue an emergency order, either

mandatory or prohibitory in nature, in relation to the operation

of a permitted facility or the treatment of patients by the

facility staff, in the department's jurisdiction. The order may

be issued if the commissioner or the commissioner's designee

determines that the treatment of patients by the staff of the

permit holder creates or poses an immediate and serious threat to

human life or health and other procedures available to the

department to remedy or prevent the occurrence of the situation

will result in an unreasonable delay.

(b) The commissioner or the commissioner's designee may issue

the emergency order, including an emergency order suspending or

revoking a permit issued by the department, without notice and

hearing, if the commissioner or the commissioner's designee

determines that action to be practicable under the circumstances.

(c) If an emergency order is issued without a hearing, the

department shall determine a time and place for a hearing at

which the emergency order is affirmed, modified, or set aside.

The hearing shall be held under the contested case provisions of

Chapter 2001, Government Code and the board's formal hearing

rules.

(d) If an emergency order is issued to suspend or revoke the

permit, the department shall ensure that treatment services for

the patients are maintained at the same location until

appropriate referrals to an alternate treatment program are made.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 193, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1,

1995.

Sec. 466.042. INJUNCTION. (a) The commissioner, the

commissioner's designee, or an authorized agent may request the

attorney general or a district, county, or municipal attorney to

petition the district court for a temporary restraining order to

restrain:

(1) a continuing violation of this chapter, a rule adopted under

this chapter, or an order or permit issued under this chapter; or

(2) a threat of a continuing violation of this chapter, a rule,

or an order or permit.

(b) To request a temporary restraining order, the commissioner,

commissioner's designee, or an authorized agent must find that a

person has violated, is violating, or is threatening to violate

this chapter, a rule adopted under this chapter, or an order or

permit issued under this chapter and:

(1) the violation or threatened violation creates an immediate

threat to the health and safety of the public; or

(2) there is reasonable cause to believe that the permit holder

or the staff of the permit holder is party to the diversion of a

narcotic drug or drugs in violation of Chapter 481 (Texas

Controlled Substances Act).

(c) On finding by the court that a person is violating or

threatening to violate this chapter, a rule adopted under this

chapter, or an order or permit issued under this chapter, the

court shall grant the injunctive relief warranted by the facts.

(d) Venue for a suit brought under this section is in the county

in which the violation or threat of violation is alleged to have

occurred or in Travis County.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 193, eff. Sept. 1,

1991.

Sec. 466.043. ADMINISTRATIVE PENALTY. If a person violates this

chapter, a rule adopted under this chapter, or an order or permit

issued under this chapter, the commissioner may assess an

administrative penalty against the person as provided by Chapter

431 (Texas Food, Drug, and Cosmetic Act).

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 193, eff. Sept. 1,

1991.

Sec. 466.044. CRIMINAL PENALTY. (a) A person commits an

offense if the person operates a narcotic drug treatment program

without a permit issued by the department.

(b) An offense under this section is a Class A misdemeanor.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 193, eff. Sept. 1,

1991.

Sec. 466.045. CIVIL PENALTY. (a) If it appears that a person

has violated this chapter, a rule adopted under this chapter, or

an order or permit issued under this chapter, the commissioner

may request the attorney general or the district, county, or

municipal attorney of the municipality or county in which the

violation occurred to institute a civil suit for the assessment

and recovery of a civil penalty.

(b) The penalty may be in an amount not to exceed $10,000 for

each violation.

(c) In determining the amount of the penalty, the court shall

consider:

(1) the person's history of previous violations;

(2) the seriousness of the violation;

(3) any hazard to the health and safety of the public; and

(4) the demonstrated good faith of the person charged.

(d) A civil penalty recovered in a suit instituted by the

attorney general under this chapter shall be deposited in the

state treasury to the credit of the General Revenue Fund. A civil

penalty recovered in a suit instituted by a local government

under this chapter shall be paid to the local government.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 193, eff. Sept. 1,

1991.



CHAPTER 467. PEER ASSISTANCE PROGRAMS

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE B. ALCOHOL AND SUBSTANCE ABUSE PROGRAMS

CHAPTER 467. PEER ASSISTANCE PROGRAMS

Sec. 467.001. DEFINITIONS. In this chapter:

(1) "Approved peer assistance program" means a program that is

designed to help an impaired professional and that is:

(A) established by a licensing or disciplinary authority; or

(B) approved by a licensing or disciplinary authority as meeting

the criteria established by the department and any additional

criteria established by that licensing or disciplinary authority.

(2) "Department" means the Department of State Health Services.

(3) "Impaired professional" means an individual whose ability to

perform a professional service is impaired by chemical dependency

on drugs or alcohol or by mental illness.

(4) "Licensing or disciplinary authority" means a state agency

or board that licenses or has disciplinary authority over

professionals.

(5) "Professional" means an individual who:

(A) may incorporate under The Texas Professional Corporation Act

(Article 1528e, Vernon's Texas Civil Statutes); or

(B) is licensed, registered, certified, or otherwise authorized

by the state to practice as a licensed vocational nurse, social

worker, chemical dependency counselor, occupational therapist,

speech-language pathologist, audiologist, licensed dietitian, or

dental or dental hygiene school faculty member.

(6) "Professional association" means a national or statewide

association of professionals, including any committee of a

professional association and any nonprofit organization

controlled by or operated in support of a professional

association.

(7) "Student" means an individual enrolled in an educational

program or course of study leading to initial licensure as a

professional as such program or course of study is defined by the

appropriate licensing or disciplinary authority.

(8) "Impaired student" means a student whose ability to perform

the services of the profession for which the student is preparing

for licensure would be, or would reasonably be expected to be,

impaired by chemical dependency on drugs or alcohol or by mental

illness.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 570, Sec. 1, eff. Sept. 1,

1995; Acts 2003, 78th Leg., ch. 17, Sec. 27, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 892, Sec. 26, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 21, eff. September 1, 2007.

Sec. 467.002. OTHER PEER ASSISTANCE PROGRAMS. This chapter does

not apply to a peer assistance program for licensed physicians or

pharmacists or for any other profession that is authorized under

other law to establish a peer assistance program.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 467.003. PROGRAMS. (a) A professional association or

licensing or disciplinary authority may establish a peer

assistance program to identify and assist impaired professionals

in accordance with the minimum criteria established by the

department and any additional criteria established by the

appropriate licensing or disciplinary authority.

(b) A peer assistance program established by a professional

association is not governed by or entitled to the benefits of

this chapter unless the association submits evidence to the

appropriate licensing or disciplinary authority showing that the

association's program meets the minimum criteria established by

the department and any additional criteria established by that

authority.

(c) If a licensing or disciplinary authority receives evidence

showing that a peer assistance program established by a

professional association meets the minimum criteria established

by the department and any additional criteria established by that

authority, the authority shall approve the program.

(d) A licensing or disciplinary authority may revoke its

approval of a program established by a professional association

under this chapter if the authority determines that:

(1) the program does not comply with the criteria established by

the department or by that authority; and

(2) the professional association does not bring the program into

compliance within a reasonable time, as determined by that

authority.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 22, eff. September 1, 2007.

Sec. 467.0035. PROVISION OF SERVICES TO STUDENTS. (a) An

approved peer assistance program may provide services to impaired

students. A program that elects to provide services to impaired

students is not required to provide the same services to those

students that it provides to impaired professionals.

(b) An approved peer assistance program that provides services

to students shall comply with any criteria for those services

that are adopted by the appropriate licensing or disciplinary

authority.

Added by Acts 1995, 74th Leg., ch. 570, Sec. 2, eff. Sept. 1,

1995.

Sec. 467.004. FUNDING. (a) Except as provided by Section

467.0041(b), a licensing or disciplinary authority may add a

surcharge of not more than $10 to its license or license renewal

fee to fund an approved peer assistance program. The authority

must adopt the surcharge in accordance with the procedure that

the authority uses to initiate and adopt an increase in its

license or license renewal fee.

(b) A licensing or disciplinary authority may accept, transfer,

and expend funds made available by the federal or state

government or by another public or private source to fund an

approved peer assistance program.

(c) A licensing or disciplinary authority may contract with,

provide grants to, or make other arrangements with an agency,

professional association, institution, or individual to implement

this chapter.

(d) Money collected under this section may be used only to

implement this chapter and may not be used to pay for the actual

treatment and rehabilitation costs required by an impaired

professional.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 194, eff. Sept. 1,

1991; Acts 1997, 75th Leg., ch. 493, Sec. 1, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1314, Sec. 24, eff. Sept. 1, 1997.

Sec. 467.0041. FUNDING FOR TEXAS STATE BOARD OF DENTAL

EXAMINERS. (a) Except as provided by this section, the Texas

State Board of Dental Examiners is subject to Section 467.004.

(b) The board may add a surcharge of not more than $10 to its

license or license renewal fee to fund an approved peer

assistance program.

(c) The board may collect a fee of not more than $50 each month

from a participant in an approved peer assistance program. Fees

collected under this subsection shall be remitted to the

comptroller for deposit to the credit of the dental registration

account.

(d) Subject to the General Appropriations Act, the board may use

the fees and surcharges collected under this section and fines

collected in the enforcement of Chapter 9, Title 71, Revised

Statutes, and that are deposited in the dental registration

account, to fund an approved program and to pay the

administrative costs incurred by the board that are related to

the program.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 195, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 2, Sec. 19, eff. Feb.

6, 1995; Acts 1997, 75th Leg., ch. 493, Sec. 2, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1314, Sec. 25, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch; 1423, Sec. 10.07, eff. Sept. 1,

1997.

Sec. 467.005. REPORTS. (a) A person who knows or suspects that

a professional is impaired by chemical dependency on alcohol or

drugs or by mental illness may report the professional's name and

any relevant information to an approved peer assistance program.

(b) A person who is required by law to report an impaired

professional to a licensing or disciplinary authority satisfies

that requirement if the person reports the professional to an

approved peer assistance program. The program shall notify the

person making the report and the appropriate licensing or

disciplinary authority if the person fails to participate in the

program as required by the appropriate licensing or disciplinary

authority.

(c) An approved peer assistance program may report in writing to

the appropriate licensing or disciplinary authority the name of a

professional who the program knows or suspects is impaired and

any relevant information concerning that professional.

(d) A licensing or disciplinary authority that receives a report

made under Subsection (c) shall treat the report in the same

manner as it treats an initial allegation of misconduct against a

professional.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 414, Sec. 1, eff. Sept. 1,

1997.

Sec. 467.006. ASSISTANCE TO IMPAIRED PROFESSIONALS. (a) A

licensing or disciplinary authority that receives an initial

complaint concerning an impaired professional may:

(1) refer the professional to an approved peer assistance

program; or

(2) require the professional to participate in or successfully

complete a course of treatment or rehabilitation.

(b) A licensing or disciplinary authority that receives a second

or subsequent complaint or a report from a peer assistance

program concerning an impaired professional may take the action

permitted by Subsection (a) in addition to any other action the

authority is otherwise authorized to take in disposing of the

complaint.

(c) An approved peer assistance program that receives a report

or referral under Subsection (a) or (b) or a report under Section

467.005(a) may intervene to assist the impaired professional to

obtain and successfully complete a course of treatment and

rehabilitation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 467.007. CONFIDENTIALITY. (a) Any information, report, or

record that an approved peer assistance program or a licensing or

disciplinary authority receives, gathers, or maintains under this

chapter is confidential. Except as prescribed by Subsection (b)

or by Section 467.005(c), a person may not disclose that

information, report, or record without written approval of the

impaired professional or other interested person. An order

entered by a licensing or disciplinary authority may be

confidential only if the licensee subject to the order agrees to

the order and there is no previous or pending action, complaint,

or investigation concerning the licensee involving malpractice,

injury, or harm to any member of the public. It is the intent of

the legislature to encourage impaired professionals to seek

treatment for their impairments.

(b) Information that is confidential under Subsection (a) may be

disclosed:

(1) at a disciplinary hearing before a licensing or disciplinary

authority in which the authority considers taking disciplinary

action against an impaired professional whom the authority has

referred to a peer assistance program under Section 467.006(a) or

(b);

(2) at an appeal from a disciplinary action or order imposed by

a licensing or disciplinary authority;

(3) to qualified personnel for bona fide research or educational

purposes only after information that would identify a person is

removed;

(4) to health care personnel to whom an approved peer assistance

program or a licensing or disciplinary authority has referred the

impaired professional; or

(5) to other health care personnel to the extent necessary to

meet a health care emergency.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 245, Sec. 1, eff. Sept. 1,

1991.

Sec. 467.0075. CONSENT TO DISCLOSURE. An impaired professional

who is reported to a peer assistance program by a third party

shall, as a condition of participation in the program, give

consent to the program that at a minimum authorizes the program

to disclose the impaired professional's failure to successfully

complete the program to the appropriate licensing or disciplinary

authority.

Added by Acts 1997, 75th Leg., ch. 414, Sec. 2, eff. Sept. 1,

1997.

Sec. 467.008. CIVIL IMMUNITY. (a) A person who in good faith

reports information or takes action in connection with a peer

assistance program is immune from civil liability for reporting

the information or taking the action.

(b) The civil immunity provided by this section shall be

liberally construed to accomplish the purposes of this chapter.

(c) The persons entitled to immunity under this section include:

(1) an approved peer assistance program;

(2) the professional association or licensing or disciplinary

authority operating the peer assistance program;

(3) a member, employee, or agent of the program, association, or

authority;

(4) a person who reports or provides information concerning an

impaired professional;

(5) a professional who supervises or monitors the course of

treatment or rehabilitation of an impaired professional; and

(6) a person who employs an impaired professional in connection

with the professional's rehabilitation, unless the person:

(A) knows or should have known that the professional is

incapable of performing the job functions involved; or

(B) fails to take reasonable precautions to monitor the

professional's job performance.

(d) A professional association, licensing or disciplinary

authority, program, or person acting under this chapter is

presumed to have acted in good faith. A person alleging a lack of

good faith has the burden of proof on that issue.

(e) The immunity provided by this section is in addition to

other immunity provided by law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 468. PROGRAMS AND INITIATIVES TO PREVENT THE MANUFACTURE AND USE OF METHAMPHETAMINE

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE B. ALCOHOL AND SUBSTANCE ABUSE PROGRAMS

CHAPTER 468. PROGRAMS AND INITIATIVES TO PREVENT

THE MANUFACTURE AND USE OF METHAMPHETAMINE

SUBCHAPTER A. METHAMPHETAMINE WATCH PROGRAM

Sec. 468.001. DEFINITIONS. In this subchapter:

(1) "Department" means the Department of State Health Services.

(2) "Program" means the methamphetamine watch program

established under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

283, Sec. 1, eff. June 15, 2005.

Sec. 468.002. METHAMPHETAMINE WATCH PROGRAM. (a) The

department shall implement a methamphetamine watch program to:

(1) inform retailers of the problems associated with the illicit

manufacture and use of methamphetamine in this state; and

(2) encourage retailers to limit patron access to products used

in the illicit manufacture of methamphetamine, including products

containing pseudoephedrine.

(b) The department shall implement the program in consultation

with the Department of Public Safety of the State of Texas and

other state agencies as necessary. The department shall involve

retailers, state and local law enforcement agencies, local

governments, and community-based organizations in determining the

manner in which to implement the program.

Added by Acts 2005, 79th Leg., Ch.

283, Sec. 1, eff. June 15, 2005.

Sec. 468.003. RETAILER PARTICIPATION. (a) Retailer

participation in the program is voluntary.

(b) A retailer participating in the program shall make

reasonable efforts to deter the theft or improper sale of

products used in the illicit manufacture of methamphetamine,

including products containing pseudoephedrine, by:

(1) implementing product management practices that deter theft

or suspicious purchases of the products, including limiting the

quantity of the products on display for purchase, limiting the

quantity of the products that may be purchased, and placing the

products in high-traffic areas;

(2) placing signs adjacent to the products and at checkout

counters to inform patrons of the retailer's participation in the

program; and

(3) providing annual personnel training on:

(A) items commonly purchased for use in the illicit manufacture

of methamphetamine;

(B) product management practices that deter theft or suspicious

purchases of products used in the illicit manufacture of

methamphetamine; and

(C) proper responses to observations of theft or suspicious

purchases of products used in the illicit manufacture of

methamphetamine.

Added by Acts 2005, 79th Leg., Ch.

283, Sec. 1, eff. June 15, 2005.

Sec. 468.004. GOOD FAITH REPORTING; LIMITATION ON LIABILITY.

(a) In consultation with the Department of Public Safety of the

State of Texas and local law enforcement agencies, the department

shall establish guidelines for retailers and retail personnel to

follow in making good faith reports of thefts, suspicious

purchases, or other transactions involving products used in the

illicit manufacture of methamphetamine. The guidelines must be

designed to ensure that:

(1) reports are made to law enforcement agencies only under

circumstances that are believed to reasonably justify a criminal

investigation; and

(2) a person is not encouraged to maintain any record of

purchases that are made or other transactions that occur for

apparently legitimate purposes.

(b) The department shall involve retailers in determining the

manner in which to implement the guidelines established under

Subsection (a).

(c) A person is not liable for damages, other than economic

damages, from an act relating to the reporting of information

made in good faith and in accordance with the guidelines

established under this section.

Added by Acts 2005, 79th Leg., Ch.

283, Sec. 1, eff. June 15, 2005.

Sec. 468.005. FALSE REPORT; PENALTY. (a) A person commits an

offense if the person knowingly makes a report or causes a report

to be made to a law enforcement agency of a theft, suspicious

purchase, or other transaction involving a product used in the

manufacture of methamphetamine and the person knows the report is

false.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 2005, 79th Leg., Ch.

283, Sec. 1, eff. June 15, 2005.

SUBCHAPTER B. PREVENTION AND EDUCATION PROGRAMS

Sec. 468.051. PROGRAMS DESIGNED TO HELP STUDENTS. In

administering human services programs as required by Section

1001.073, the Department of State Health Services shall:

(1) administer, coordinate, and contract for the delivery of

programs designed to prevent the use of methamphetamine among

students enrolled in a public or private school in this state;

and

(2) provide education to appropriate school personnel and

parents of school-age children on identifying and helping

children who use methamphetamine or who are exposed to chemicals

and other hazardous materials used in the manufacture of

methamphetamine.

Added by Acts 2005, 79th Leg., Ch.

283, Sec. 1, eff. June 15, 2005.

Sec. 468.052. EDUCATION REGARDING ANHYDROUS AMMONIA. (a) In

cooperation with other state agencies, the Office of the Texas

State Chemist of the Texas Agricultural Experiment Station shall

distribute materials used to educate distributors, farmers,

retail dealers, cooperatives, and other appropriate persons

regarding:

(1) the use of anhydrous ammonia in the illicit manufacture of

methamphetamine; and

(2) practices and equipment that can be used to deter the theft

of anhydrous ammonia.

(b) In the materials distributed under this section, the Office

of the Texas State Chemist shall encourage local law enforcement

and community groups to cooperate in deterring the theft of

anhydrous ammonia.

Added by Acts 2005, 79th Leg., Ch.

283, Sec. 1, eff. June 15, 2005.

SUBCHAPTER C. DRUG-ENDANGERED

CHILD INITIATIVE

Sec. 468.101. DEFINITIONS. In this subchapter:

(1) "Child" means a person under 18 years of age.

(2) "Department" means the Department of Family and Protective

Services.

Added by Acts 2005, 79th Leg., Ch.

283, Sec. 1, eff. June 15, 2005.

Sec. 468.102. DRUG-ENDANGERED CHILD INITIATIVE. The department

shall establish a drug-endangered child initiative aimed at

protecting children who are exposed to methamphetamine or to

chemicals and other hazardous materials used in the illicit

manufacture of methamphetamine.

Added by Acts 2005, 79th Leg., Ch.

283, Sec. 1, eff. June 15, 2005.

Sec. 468.103. DUTY TO REPORT; DEPARTMENT RECORDS. (a) To the

extent that reporting does not interfere with an ongoing criminal

investigation, the Department of Public Safety of the State of

Texas and each local law enforcement agency shall report to the

department on discovering the presence of a child in a location

where methamphetamine is manufactured.

(b) The department shall maintain a record of reports received

under this section and shall include in the record information

regarding actions taken by the department to ensure the child's

safety and well-being.

Added by Acts 2005, 79th Leg., Ch.

283, Sec. 1, eff. June 15, 2005.



CHAPTER 469. DRUG COURT PROGRAMS

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE B. ALCOHOL AND SUBSTANCE ABUSE PROGRAMS

CHAPTER 469. DRUG COURT PROGRAMS

Sec. 469.001. DRUG COURT PROGRAM DEFINED; PROCEDURES FOR CERTAIN

DEFENDANTS. (a) In this chapter, "drug court program" means a

program that has the following essential characteristics:

(1) the integration of alcohol and other drug treatment services

in the processing of cases in the judicial system;

(2) the use of a nonadversarial approach involving prosecutors

and defense attorneys to promote public safety and to protect the

due process rights of program participants;

(3) early identification and prompt placement of eligible

participants in the program;

(4) access to a continuum of alcohol, drug, and other related

treatment and rehabilitative services;

(5) monitoring of abstinence through weekly alcohol and other

drug testing;

(6) a coordinated strategy to govern program responses to

participants' compliance;

(7) ongoing judicial interaction with program participants;

(8) monitoring and evaluation of program goals and

effectiveness;

(9) continuing interdisciplinary education to promote effective

program planning, implementation, and operations; and

(10) development of partnerships with public agencies and

community organizations.

(b) If a defendant successfully completes a drug court program,

regardless of whether the defendant was convicted of the offense

for which the defendant entered the program or whether the court

deferred further proceedings without entering an adjudication of

guilt, after notice to the state and a hearing on whether the

defendant is otherwise entitled to the petition and whether

issuance of the order is in the best interest of justice, the

court shall enter an order of nondisclosure under Section

411.081, Government Code, as if the defendant had received a

discharge and dismissal under Section 5(c), Article 42.12, Code

of Criminal Procedure, with respect to all records and files

related to the defendant's arrest for the offense for which the

defendant entered the program if the defendant:

(1) has not been previously convicted of a felony offense; and

(2) is not convicted for any other felony offense before the

second anniversary of the defendant's successful completion of

the program.

(c) Notwithstanding Subsection (b), a defendant is not entitled

to petition the court for an order of nondisclosure following

successful completion of a drug court program if the defendant's

entry into the program arose as the result of a conviction for an

offense involving the operation of a motor vehicle while

intoxicated.

Added by Acts 2001, 77th Leg., ch. 1510, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

625, Sec. 1, eff. June 15, 2007.

Sec. 469.002. AUTHORITY TO ESTABLISH PROGRAM. The commissioners

court of a county or governing body of a municipality may

establish the following types of drug court programs:

(1) drug courts for persons arrested for, charged with, or

convicted of:

(A) an offense in which an element of the offense is the use or

possession of alcohol or the use, possession, or sale of a

controlled substance, a controlled substance analogue, or

marihuana; or

(B) an offense in which the use of alcohol or a controlled

substance is suspected to have significantly contributed to the

commission of the offense and the offense did not involve:

(i) carrying, possessing, or using a firearm or other dangerous

weapon;

(ii) the use of force against the person of another; or

(iii) the death of or serious bodily injury to another;

(2) drug courts for juveniles detained for, taken into custody

for, or adjudicated as having engaged in:

(A) delinquent conduct, including habitual felony conduct, or

conduct indicating a need for supervision in which an element of

the conduct is the use or possession of alcohol or the use,

possession, or sale of a controlled substance, a controlled

substance analogue, or marihuana; or

(B) delinquent conduct, including habitual felony conduct, or

conduct indicating a need for supervision in which the use of

alcohol or a controlled substance is suspected to have

significantly contributed to the commission of the conduct and

the conduct did not involve:

(i) carrying, possessing, or using a firearm or other dangerous

weapon;

(ii) the use of force against the person of another; or

(iii) the death of or serious bodily injury to another;

(3) reentry drug courts for persons with a demonstrated history

of using alcohol or a controlled substance who may benefit from a

program designed to facilitate the person's transition and

reintegration into the community on release from a state or local

correctional facility;

(4) family dependency drug treatment courts for family members

involved in a suit affecting the parent-child relationship in

which a parent's use of alcohol or a controlled substance is a

primary consideration in the outcome of the suit; or

(5) programs for other persons not precisely described by

Subdivisions (1)-(4) who may benefit from a program that has the

essential characteristics described by Section 469.001.

Added by Acts 2001, 77th Leg., ch. 1510, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

625, Sec. 2, eff. June 15, 2007.

Sec. 469.0025. ESTABLISHMENT OF REGIONAL PROGRAM. (a) The

commissioners courts of two or more counties, or the governing

bodies of two or more municipalities, may elect to establish a

regional drug court program under this chapter for the

participating counties or municipalities.

(b) For purposes of this chapter, each county or municipality

that elects to establish a regional drug court program under this

section is considered to have established the program and is

entitled to retain fees under Article 102.0178, Code of Criminal

Procedure, in the same manner as if the county or municipality

had established a drug court program without participating in a

regional program.

Added by Acts 2007, 80th Leg., R.S., Ch.

625, Sec. 7, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1359, Sec. 1, eff. June 19, 2009.

Sec. 469.003. OVERSIGHT. (a) The lieutenant governor and the

speaker of the house of representatives may assign to appropriate

legislative committees duties relating to the oversight of drug

court programs established under this chapter.

(b) A legislative committee or the governor may request the

state auditor to perform a management, operations, or financial

or accounting audit of a drug court program established under

this chapter.

(c) A drug court program established under this chapter shall:

(1) notify the criminal justice division of the governor's

office before or on implementation of the program; and

(2) provide information regarding the performance of the program

to the division on request.

Added by Acts 2001, 77th Leg., ch. 1510, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

625, Sec. 3, eff. June 15, 2007.

Sec. 469.004. FEES. (a) A drug court program established under

this chapter may collect from a participant in the program:

(1) a reasonable program fee not to exceed $1,000; and

(2) an alcohol or controlled substance testing, counseling, and

treatment fee in an amount necessary to cover the costs of the

testing, counseling, and treatment.

(b) Fees collected under this section may be paid on a periodic

basis or on a deferred payment schedule at the discretion of the

judge, magistrate, or program director administering the program.

The fees must be:

(1) based on the participant's ability to pay; and

(2) used only for purposes specific to the program.

Added by Acts 2001, 77th Leg., ch. 1510, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

625, Sec. 4, eff. June 15, 2007.

Sec. 469.005. DRUG COURT PROGRAMS EXCLUSIVELY FOR CERTAIN

INTOXICATION OFFENSES. (a) The commissioners court of a county

may establish under this chapter a drug court program exclusively

for persons arrested for, charged with, or convicted of an

offense involving the operation of a motor vehicle while

intoxicated.

(b) A county that establishes a drug court program under this

chapter but does not establish a separate program under this

section must employ procedures designed to ensure that a person

arrested for, charged with, or convicted of a second or

subsequent offense involving the operation of a motor vehicle

while intoxicated participates in the county's existing drug

court program.

Added by Acts 2007, 80th Leg., R.S., Ch.

625, Sec. 7, eff. June 15, 2007.

Sec. 469.006. PROGRAM IN CERTAIN COUNTIES MANDATORY. (a) The

commissioners court of a county with a population of more than

200,000 shall establish a drug court program under Subdivision

(1) of Section 469.002.

(b) A county required under this section to establish a drug

court program shall apply for federal and state funds available

to pay the costs of the program. The criminal justice division

of the governor's office may assist a county in applying for

federal funds as required by this subsection.

(c) Notwithstanding Subsection (a), a county is required to

establish a drug court program under this section only if the

county receives federal or state funding, including funding under

Article 102.0178, Code of Criminal Procedure, specifically for

that purpose.

(d) A county that does not establish a drug court program as

required by this section and maintain the program is ineligible

to receive from the state:

(1) funds for a community supervision and corrections

department; and

(2) grants for substance abuse treatment programs administered

by the criminal justice division of the governor's office.

Added by Acts 2001, 77th Leg., ch. 1510, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

625, Sec. 5, eff. June 15, 2007.

Sec. 469.007. USE OF OTHER DRUG AND ALCOHOL AWARENESS PROGRAMS.

In addition to using a drug court program established under this

chapter, the commissioners court of a county or a court may use

other drug awareness or drug and alcohol driving awareness

programs to treat persons convicted of drug or alcohol related

offenses.

Added by Acts 2001, 77th Leg., ch. 1510, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

625, Sec. 6, eff. June 15, 2007.

Sec. 469.008. SUSPENSION OR DISMISSAL OF COMMUNITY SERVICE

REQUIREMENT. (a) Notwithstanding Sections 13 and 16, Article

42.12, Code of Criminal Procedure, to encourage participation in

a drug court program established under this chapter, the judge or

magistrate administering the program may suspend any requirement

that, as a condition of community supervision, a participant in

the program work a specified number of hours at a community

service project or projects.

(b) On a participant's successful completion of a drug court

program, a judge or magistrate may excuse the participant from

any condition of community supervision previously suspended under

Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch.

625, Sec. 7, eff. June 15, 2007.

Sec. 469.009. OCCUPATIONAL DRIVER'S LICENSE. Notwithstanding

Section 521.242, Transportation Code, if a participant's driver's

license has been suspended as a result of an alcohol-related or

drug-related enforcement contact, as defined by Section 524.001,

Transportation Code, or as a result of a conviction under Section

49.04, 49.07, or 49.08, Penal Code, the judge or magistrate

administering a drug court program under this chapter may order

that an occupational license be issued to the participant. An

order issued under this section is subject to Sections

521.248-521.252, Transportation Code, except that any reference

to a petition under Section 521.242 of that code does not apply.

Added by Acts 2007, 80th Leg., R.S., Ch.

625, Sec. 7, eff. June 15, 2007.



CHAPTER 481. TEXAS CONTROLLED SUBSTANCES ACT

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE C. SUBSTANCE ABUSE REGULATION AND CRIMES

CHAPTER 481. TEXAS CONTROLLED SUBSTANCES ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 481.001. SHORT TITLE. This chapter may be cited as the

Texas Controlled Substances Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 481.002. DEFINITIONS. In this chapter:

(1) "Administer" means to directly apply a controlled substance

by injection, inhalation, ingestion, or other means to the body

of a patient or research subject by:

(A) a practitioner or an agent of the practitioner in the

presence of the practitioner; or

(B) the patient or research subject at the direction and in the

presence of a practitioner.

(2) "Agent" means an authorized person who acts on behalf of or

at the direction of a manufacturer, distributor, or dispenser.

The term does not include a common or contract carrier, public

warehouseman, or employee of a carrier or warehouseman acting in

the usual and lawful course of employment.

(3) "Commissioner" means the commissioner of public health or

the commissioner's designee.

(4) "Controlled premises" means:

(A) a place where original or other records or documents

required under this chapter are kept or are required to be kept;

or

(B) a place, including a factory, warehouse, other

establishment, or conveyance, where a person registered under

this chapter may lawfully hold, manufacture, distribute,

dispense, administer, possess, or otherwise dispose of a

controlled substance or other item governed by this chapter,

including a chemical precursor and a chemical laboratory

apparatus.

(5) "Controlled substance" means a substance, including a drug,

an adulterant, and a dilutant, listed in Schedules I through V or

Penalty Groups 1, 1-A, or 2 through 4. The term includes the

aggregate weight of any mixture, solution, or other substance

containing a controlled substance.

(6) "Controlled substance analogue" means:

(A) a substance with a chemical structure substantially similar

to the chemical structure of a controlled substance in Schedule I

or II or Penalty Group 1, 1-A, or 2; or

(B) a substance specifically designed to produce an effect

substantially similar to, or greater than, the effect of a

controlled substance in Schedule I or II or Penalty Group 1, 1-A,

or 2.

(7) "Counterfeit substance" means a controlled substance that,

without authorization, bears or is in a container or has a label

that bears an actual or simulated trademark, trade name, or other

identifying mark, imprint, number, or device of a manufacturer,

distributor, or dispenser other than the person who in fact

manufactured, distributed, or dispensed the substance.

(8) "Deliver" means to transfer, actually or constructively, to

another a controlled substance, counterfeit substance, or drug

paraphernalia, regardless of whether there is an agency

relationship. The term includes offering to sell a controlled

substance, counterfeit substance, or drug paraphernalia.

(9) "Delivery" or "drug transaction" means the act of

delivering.

(10) "Designated agent" means an individual designated under

Section 481.073 to communicate a practitioner's instructions to a

pharmacist.

(11) "Director" means the director of the Department of Public

Safety or an employee of the department designated by the

director.

(12) "Dispense" means the delivery of a controlled substance in

the course of professional practice or research, by a

practitioner or person acting under the lawful order of a

practitioner, to an ultimate user or research subject. The term

includes the prescribing, administering, packaging, labeling, or

compounding necessary to prepare the substance for delivery.

(13) "Dispenser" means a practitioner, institutional

practitioner, pharmacist, or pharmacy that dispenses a controlled

substance.

(14) "Distribute" means to deliver a controlled substance other

than by administering or dispensing the substance.

(15) "Distributor" means a person who distributes.

(16) "Drug" means a substance, other than a device or a

component, part, or accessory of a device, that is:

(A) recognized as a drug in the official United States

Pharmacopoeia, official Homeopathic Pharmacopoeia of the United

States, official National Formulary, or a supplement to either

pharmacopoeia or the formulary;

(B) intended for use in the diagnosis, cure, mitigation,

treatment, or prevention of disease in man or animals;

(C) intended to affect the structure or function of the body of

man or animals but is not food; or

(D) intended for use as a component of a substance described by

Paragraph (A), (B), or (C).

(17) "Drug paraphernalia" means equipment, a product, or

material that is used or intended for use in planting,

propagating, cultivating, growing, harvesting, manufacturing,

compounding, converting, producing, processing, preparing,

testing, analyzing, packaging, repackaging, storing, containing,

or concealing a controlled substance in violation of this chapter

or in injecting, ingesting, inhaling, or otherwise introducing

into the human body a controlled substance in violation of this

chapter. The term includes:

(A) a kit used or intended for use in planting, propagating,

cultivating, growing, or harvesting a species of plant that is a

controlled substance or from which a controlled substance may be

derived;

(B) a material, compound, mixture, preparation, or kit used or

intended for use in manufacturing, compounding, converting,

producing, processing, or preparing a controlled substance;

(C) an isomerization device used or intended for use in

increasing the potency of a species of plant that is a controlled

substance;

(D) testing equipment used or intended for use in identifying or

in analyzing the strength, effectiveness, or purity of a

controlled substance;

(E) a scale or balance used or intended for use in weighing or

measuring a controlled substance;

(F) a dilutant or adulterant, such as quinine hydrochloride,

mannitol, inositol, nicotinamide, dextrose, lactose, or

absorbent, blotter-type material, that is used or intended to be

used to increase the amount or weight of or to transfer a

controlled substance regardless of whether the dilutant or

adulterant diminishes the efficacy of the controlled substance;

(G) a separation gin or sifter used or intended for use in

removing twigs and seeds from or in otherwise cleaning or

refining marihuana;

(H) a blender, bowl, container, spoon, or mixing device used or

intended for use in compounding a controlled substance;

(I) a capsule, balloon, envelope, or other container used or

intended for use in packaging small quantities of a controlled

substance;

(J) a container or other object used or intended for use in

storing or concealing a controlled substance;

(K) a hypodermic syringe, needle, or other object used or

intended for use in parenterally injecting a controlled substance

into the human body; and

(L) an object used or intended for use in ingesting, inhaling,

or otherwise introducing marihuana, cocaine, hashish, or hashish

oil into the human body, including:

(i) a metal, wooden, acrylic, glass, stone, plastic, or ceramic

pipe with or without a screen, permanent screen, hashish head, or

punctured metal bowl;

(ii) a water pipe;

(iii) a carburetion tube or device;

(iv) a smoking or carburetion mask;

(v) a chamber pipe;

(vi) a carburetor pipe;

(vii) an electric pipe;

(viii) an air-driven pipe;

(ix) a chillum;

(x) a bong; or

(xi) an ice pipe or chiller.

(18) "Federal Controlled Substances Act" means the Federal

Comprehensive Drug Abuse Prevention and Control Act of 1970 (21

U.S.C. Section 801 et seq.) or its successor statute.

(19) "Federal Drug Enforcement Administration" means the Drug

Enforcement Administration of the United States Department of

Justice or its successor agency.

(20) "Hospital" means:

(A) a general or special hospital as defined by Section 241.003

(Texas Hospital Licensing Law); or

(B) an ambulatory surgical center licensed by the Texas

Department of Health and approved by the federal government to

perform surgery paid by Medicaid on patients admitted for a

period of not more than 24 hours.

(21) "Human consumption" means the injection, inhalation,

ingestion, or application of a substance to or into a human body.

(22) "Immediate precursor" means a substance the director finds

to be and by rule designates as being:

(A) a principal compound commonly used or produced primarily for

use in the manufacture of a controlled substance;

(B) a substance that is an immediate chemical intermediary used

or likely to be used in the manufacture of a controlled

substance; and

(C) a substance the control of which is necessary to prevent,

curtail, or limit the manufacture of a controlled substance.

(23) "Institutional practitioner" means an intern, resident

physician, fellow, or person in an equivalent professional

position who:

(A) is not licensed by the appropriate state professional

licensing board;

(B) is enrolled in a bona fide professional training program in

a base hospital or institutional training facility registered by

the Federal Drug Enforcement Administration; and

(C) is authorized by the base hospital or institutional training

facility to administer, dispense, or prescribe controlled

substances.

(24) "Lawful possession" means the possession of a controlled

substance that has been obtained in accordance with state or

federal law.

(25) "Manufacture" means the production, preparation,

propagation, compounding, conversion, or processing of a

controlled substance other than marihuana, directly or indirectly

by extraction from substances of natural origin, independently by

means of chemical synthesis, or by a combination of extraction

and chemical synthesis, and includes the packaging or repackaging

of the substance or labeling or relabeling of its container.

However, the term does not include the preparation, compounding,

packaging, or labeling of a controlled substance:

(A) by a practitioner as an incident to the practitioner's

administering or dispensing a controlled substance in the course

of professional practice; or

(B) by a practitioner, or by an authorized agent under the

supervision of the practitioner, for or as an incident to

research, teaching, or chemical analysis and not for delivery.

(26) "Marihuana" means the plant Cannabis sativa L., whether

growing or not, the seeds of that plant, and every compound,

manufacture, salt, derivative, mixture, or preparation of that

plant or its seeds. The term does not include:

(A) the resin extracted from a part of the plant or a compound,

manufacture, salt, derivative, mixture, or preparation of the

resin;

(B) the mature stalks of the plant or fiber produced from the

stalks;

(C) oil or cake made from the seeds of the plant;

(D) a compound, manufacture, salt, derivative, mixture, or

preparation of the mature stalks, fiber, oil, or cake; or

(E) the sterilized seeds of the plant that are incapable of

beginning germination.

(27) "Medical purpose" means the use of a controlled substance

for relieving or curing a mental or physical disease or

infirmity.

(28) "Medication order" means an order from a practitioner to

dispense a drug to a patient in a hospital for immediate

administration while the patient is in the hospital or for

emergency use on the patient's release from the hospital.

(29) "Narcotic drug" means any of the following, produced

directly or indirectly by extraction from substances of vegetable

origin, independently by means of chemical synthesis, or by a

combination of extraction and chemical synthesis:

(A) opium and opiates, and a salt, compound, derivative, or

preparation of opium or opiates;

(B) a salt, compound, isomer, derivative, or preparation of a

salt, compound, isomer, or derivative that is chemically

equivalent or identical to a substance listed in Paragraph (A)

other than the isoquinoline alkaloids of opium;

(C) opium poppy and poppy straw; or

(D) cocaine, including:

(i) its salts, its optical, position, or geometric isomers, and

the salts of those isomers;

(ii) coca leaves and a salt, compound, derivative, or

preparation of coca leaves; and

(iii) a salt, compound, derivative, or preparation of a salt,

compound, or derivative that is chemically equivalent or

identical to a substance described by Subparagraph (i) or (ii),

other than decocainized coca leaves or extractions of coca leaves

that do not contain cocaine or ecgonine.

(30) "Opiate" means a substance that has an addiction-forming or

addiction-sustaining liability similar to morphine or is capable

of conversion into a drug having addiction-forming or

addiction-sustaining liability. The term includes its racemic and

levorotatory forms. The term does not include, unless

specifically designated as controlled under Subchapter B, the

dextrorotatory isomer of 3-methoxy-n-methylmorphinan and its

salts (dextromethorphan).

(31) "Opium poppy" means the plant of the species Papaver

somniferum L., other than its seeds.

(32) "Patient" means a human for whom or an animal for which a

drug is administered, dispensed, delivered, or prescribed by a

practitioner.

(33) "Person" means an individual, corporation, government,

business trust, estate, trust, partnership, association, or any

other legal entity.

(34) "Pharmacist" means a person licensed by the Texas State

Board of Pharmacy to practice pharmacy and who acts as an agent

for a pharmacy.

(35) "Pharmacist-in-charge" means the pharmacist designated on a

pharmacy license as the pharmacist who has the authority or

responsibility for the pharmacy's compliance with this chapter

and other laws relating to pharmacy.

(36) "Pharmacy" means a facility licensed by the Texas State

Board of Pharmacy where a prescription for a controlled substance

is received or processed in accordance with state or federal law.

(37) "Poppy straw" means all parts, other than the seeds, of the

opium poppy, after mowing.

(38) "Possession" means actual care, custody, control, or

management.

(39) "Practitioner" means:

(A) a physician, dentist, veterinarian, podiatrist, scientific

investigator, or other person licensed, registered, or otherwise

permitted to distribute, dispense, analyze, conduct research with

respect to, or administer a controlled substance in the course of

professional practice or research in this state;

(B) a pharmacy, hospital, or other institution licensed,

registered, or otherwise permitted to distribute, dispense,

conduct research with respect to, or administer a controlled

substance in the course of professional practice or research in

this state;

(C) a person practicing in and licensed by another state as a

physician, dentist, veterinarian, or podiatrist, having a current

Federal Drug Enforcement Administration registration number, who

may legally prescribe Schedule II, III, IV, or V controlled

substances in that state; or

(D) an advanced practice nurse or physician assistant to whom a

physician has delegated the authority to carry out or sign

prescription drug orders under Section 157.0511, 157.052,

157.053, 157.054, 157.0541, or 157.0542, Occupations Code.

(40) "Prescribe" means the act of a practitioner to authorize a

controlled substance to be dispensed to an ultimate user.

(41) "Prescription" means an order by a practitioner to a

pharmacist for a controlled substance for a particular patient

that specifies:

(A) the date of issue;

(B) the name and address of the patient or, if the controlled

substance is prescribed for an animal, the species of the animal

and the name and address of its owner;

(C) the name and quantity of the controlled substance prescribed

with the quantity shown numerically followed by the number

written as a word if the order is written or, if the order is

communicated orally or telephonically, with the quantity given by

the practitioner and transcribed by the pharmacist numerically;

(D) directions for the use of the drug;

(E) the intended use of the drug unless the practitioner

determines the furnishing of this information is not in the best

interest of the patient; and

(F) the legibly printed or stamped name, address, Federal Drug

Enforcement Administration registration number, and telephone

number of the practitioner at the practitioner's usual place of

business.

(42) "Principal place of business" means a location where a

person manufactures, distributes, dispenses, analyzes, or

possesses a controlled substance. The term does not include a

location where a practitioner dispenses a controlled substance on

an outpatient basis unless the controlled substance is stored at

that location.

(43) "Production" includes the manufacturing, planting,

cultivating, growing, or harvesting of a controlled substance.

(44) "Raw material" means a compound, material, substance, or

equipment used or intended for use, alone or in any combination,

in manufacturing a controlled substance.

(45) "Registrant" means a person who is registered under Section

481.063.

(46) "Substitution" means the dispensing of a drug or a brand of

drug other than that which is ordered or prescribed.

(47) "Official prescription form" means a prescription form that

contains the prescription information required by Section

481.075.

(48) "Ultimate user" means a person who has lawfully obtained

and possesses a controlled substance for the person's own use,

for the use of a member of the person's household, or for

administering to an animal owned by the person or by a member of

the person's household.

(49) "Adulterant or dilutant" means any material that increases

the bulk or quantity of a controlled substance, regardless of its

effect on the chemical activity of the controlled substance.

(50) "Abuse unit" means:

(A) except as provided by Paragraph (B):

(i) a single unit on or in any adulterant, dilutant, or similar

carrier medium, including marked or perforated blotter paper, a

tablet, gelatin wafer, sugar cube, or stamp, or other medium that

contains any amount of a controlled substance listed in Penalty

Group 1-A, if the unit is commonly used in abuse of that

substance; or

(ii) each quarter-inch square section of paper, if the

adulterant, dilutant, or carrier medium is paper not marked or

perforated into individual abuse units; or

(B) if the controlled substance is in liquid form, 40 micrograms

of the controlled substance including any adulterant or dilutant.

(51) "Chemical precursor" means:

(A) Methylamine;

(B) Ethylamine;

(C) D-lysergic acid;

(D) Ergotamine tartrate;

(E) Diethyl malonate;

(F) Malonic acid;

(G) Ethyl malonate;

(H) Barbituric acid;

(I) Piperidine;

(J) N-acetylanthranilic acid;

(K) Pyrrolidine;

(L) Phenylacetic acid;

(M) Anthranilic acid;

(N) Ephedrine;

(O) Pseudoephedrine;

(P) Norpseudoephedrine; or

(Q) Phenylpropanolamine.

(52) "Department" means the Department of Public Safety.

(53) "Chemical laboratory apparatus" means any item of equipment

designed, made, or adapted to manufacture a controlled substance

or a controlled substance analogue, including:

(A) a condenser;

(B) a distilling apparatus;

(C) a vacuum drier;

(D) a three-neck or distilling flask;

(E) a tableting machine;

(F) an encapsulating machine;

(G) a filter, Buchner, or separatory funnel;

(H) an Erlenmeyer, two-neck, or single-neck flask;

(I) a round-bottom, Florence, thermometer, or filtering flask;

(J) a Soxhlet extractor;

(K) a transformer;

(L) a flask heater;

(M) a heating mantel; or

(N) an adaptor tube.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 5.02(b), eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 351, Sec. 27, eff. Sept.

1, 1993; Acts 1993, 73rd Leg., ch. 789, Sec. 15, eff. Sept. 1,

1993; Acts 1993, 73rd Leg., ch. 900, Sec. 2.01, eff. Sept. 1,

1994; Acts 1997, 75th Leg., ch. 745, Sec. 1, 2, eff. Jan. 1,

1998; Acts 1999, 76th Leg., ch. 145, Sec. 1, 5(1), eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 251, Sec. 1, eff. Sept. 1, 2001;

Acts 2001, 77th Leg., ch. 1188, Sec. 1, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 88, Sec. 9, eff. May 20, 2003; Acts 2003,

78th Leg., ch. 1099, Sec. 4, eff. Sept. 1, 2003.

Sec. 481.003. RULES. (a) The director may adopt rules to

administer and enforce this chapter.

(b) The director by rule shall prohibit a person in this state,

including a person regulated by the Texas Department of Insurance

under the Insurance Code or the other insurance laws of this

state, from using a practitioner's Federal Drug Enforcement

Administration number for a purpose other than a purpose

described by federal law or by this chapter. A person who

violates a rule adopted under this subsection commits a Class C

misdemeanor.

Added by Acts 1997, 75th Leg., ch. 745, Sec. 3, eff. Jan. 1,

1998. Amended by Acts 1999, 76th Leg., ch. 1266, Sec. 1, eff.

Sept. 1, 1999.

SUBCHAPTER B. SCHEDULES

Sec. 481.031. NOMENCLATURE. Controlled substances listed in

Schedules I through V and Penalty Groups 1 through 4 are included

by whatever official, common, usual, chemical, or trade name they

may be designated.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 745, Sec. 4, eff. Jan. 1,

1998.

Sec. 481.032. SCHEDULES. (a) The commissioner shall establish

and modify the following schedules of controlled substances under

this subchapter: Schedule I, Schedule II, Schedule III, Schedule

IV, and Schedule V.

(b) A reference to a schedule in this chapter means the most

current version of the schedule established or altered by the

commissioner under this subchapter and published in the Texas

Register on or after January 1, 1998.

Added by Acts 1997, 75th Leg., ch. 745, Sec. 4, eff. Jan. 1,

1998. Amended by Acts 2001, 77th Leg., ch. 251, Sec. 2, eff.

Sept. 1, 2001.

Sec. 481.033. EXCLUSION FROM SCHEDULES AND APPLICATION OF ACT.

(a) A nonnarcotic substance is excluded from Schedules I through

V if the substance may lawfully be sold over the counter without

a prescription, under the Federal Food, Drug, and Cosmetic Act

(21 U.S.C. Section 301 et seq.).

(b) The commissioner may not include in the schedules:

(1) a substance described by Subsection (a); or

(2) distilled spirits, wine, malt beverages, or tobacco.

(c) A compound, mixture, or preparation containing a stimulant

substance listed in Schedule II and having a potential for abuse

associated with a stimulant effect on the central nervous system

is excepted from the application of this chapter if the compound,

mixture, or preparation contains one or more active medicinal

ingredients not having a stimulant effect on the central nervous

system and if the admixtures are included in combinations,

quantity, proportions, or concentrations that vitiate the

potential for abuse of the substance having a stimulant effect on

the central nervous system.

(d) A compound, mixture, or preparation containing a depressant

substance listed in Schedule III or IV and having a potential for

abuse associated with a depressant effect on the central nervous

system is excepted from the application of this chapter if the

compound, mixture, or preparation contains one or more active

medicinal ingredients not having a depressant effect on the

central nervous system and if the admixtures are included in

combinations, quantity, proportions, or concentrations that

vitiate the potential for abuse of the substance having a

depressant effect on the central nervous system.

(e) A nonnarcotic prescription substance is exempted from

Schedules I through V and the application of this chapter to the

same extent that the substance has been exempted from the

application of the Federal Controlled Substances Act, if the

substance is listed as an exempt prescription product under 21

C.F.R. Section 1308.32 and its subsequent amendments.

(f) A chemical substance that is intended for laboratory,

industrial, educational, or special research purposes and not for

general administration to a human being or other animal is

exempted from Schedules I through V and the application of this

chapter to the same extent that the substance has been exempted

from the application of the Federal Controlled Substances Act, if

the substance is listed as an exempt chemical preparation under

21 C.F.R. Section 1308.24 and its subsequent amendments.

(g) An anabolic steroid product, which has no significant

potential for abuse due to concentration, preparation, mixture,

or delivery system, is exempted from Schedules I through V and

the application of this chapter to the same extent that the

substance has been exempted from the application of the Federal

Controlled Substances Act, if the substance is listed as an

exempt anabolic steroid product under 21 C.F.R. Section 1308.34

and its subsequent amendments.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 532, Sec. 1, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 481.037 and

amended by Acts 1997, 75th Leg., ch. 745, Sec. 4, eff. Jan. 1,

1998.

Sec. 481.034. ESTABLISHMENT AND MODIFICATION OF SCHEDULES BY

COMMISSIONER. (a) The commissioner shall annually establish the

schedules of controlled substances. These annual schedules shall

include the complete list of all controlled substances from the

previous schedules and modifications in the federal schedules of

controlled substances as required by Subsection (g). Any further

additions to and deletions from these schedules, any rescheduling

of substances and any other modifications made by the

commissioner to these schedules of controlled substances shall be

made:

(1) in accordance with Section 481.035;

(2) in a manner consistent with this subchapter; and

(3) with approval of the Texas Board of Health.

(b) Except for alterations in schedules required by Subsection

(g), the commissioner may not make an alteration in a schedule

unless the commissioner holds a public hearing on the matter in

Austin and obtains approval from the Texas Board of Health.

(c) The commissioner may not:

(1) add a substance to the schedules if the substance has been

deleted from the schedules by the legislature;

(2) delete a substance from the schedules if the substance has

been added to the schedules by the legislature; or

(3) reschedule a substance if the substance has been placed in a

schedule by the legislature.

(d) In making a determination regarding a substance, the

commissioner shall consider:

(1) the actual or relative potential for its abuse;

(2) the scientific evidence of its pharmacological effect, if

known;

(3) the state of current scientific knowledge regarding the

substance;

(4) the history and current pattern of its abuse;

(5) the scope, duration, and significance of its abuse;

(6) the risk to the public health;

(7) the potential of the substance to produce psychological or

physiological dependence liability; and

(8) whether the substance is a controlled substance analogue,

chemical precursor, or an immediate precursor of a substance

controlled under this chapter.

(e) After considering the factors listed in Subsection (d), the

commissioner shall make findings with respect to those factors

and adopt a rule controlling the substance if the commissioner

finds the substance has a potential for abuse.

(f) Repealed by Acts 2003, 78th Leg., ch. 1099, Sec. 17.

(g) Except as otherwise provided by this subsection, if a

substance is designated, rescheduled, or deleted as a controlled

substance under federal law and notice of that fact is given to

the commissioner, the commissioner similarly shall control the

substance under this chapter. After the expiration of a 30-day

period beginning on the day after the date of publication in the

Federal Register of a final order designating a substance as a

controlled substance or rescheduling or deleting a substance, the

commissioner similarly shall designate, reschedule, or delete the

substance, unless the commissioner objects during the period. If

the commissioner objects, the commissioner shall publish the

reasons for the objection and give all interested parties an

opportunity to be heard. At the conclusion of the hearing, the

commissioner shall publish a decision, which is final unless

altered by statute. On publication of an objection by the

commissioner, control as to that particular substance under this

chapter is stayed until the commissioner publishes the

commissioner's decision.

(h) Not later than the 10th day after the date on which the

commissioner designates, deletes, or reschedules a substance

under Subsection (a), the commissioner shall give written notice

of that action to the director and to each state licensing agency

having jurisdiction over practitioners.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Health & Safety Code Sec. 481.038 and amended

by Acts 1997, 75th Leg., ch. 745, Sec. 4, eff. Jan. 1, 1998; Acts

2003, 78th Leg., ch. 1099, Sec. 5, 17, eff. Sept. 1, 2003.

Sec. 481.035. FINDINGS. (a) The commissioner shall place a

substance in Schedule I if the commissioner finds that the

substance:

(1) has a high potential for abuse; and

(2) has no accepted medical use in treatment in the United

States or lacks accepted safety for use in treatment under

medical supervision.

(b) The commissioner shall place a substance in Schedule II if

the commissioner finds that:

(1) the substance has a high potential for abuse;

(2) the substance has currently accepted medical use in

treatment in the United States; and

(3) abuse of the substance may lead to severe psychological or

physical dependence.

(c) The commissioner shall place a substance in Schedule III if

the commissioner finds that:

(1) the substance has a potential for abuse less than that of

the substances listed in Schedules I and II;

(2) the substance has currently accepted medical use in

treatment in the United States; and

(3) abuse of the substance may lead to moderate or low physical

dependence or high psychological dependence.

(d) The commissioner shall place a substance in Schedule IV if

the commissioner finds that:

(1) the substance has a lower potential for abuse than that of

the substances listed in Schedule III;

(2) the substance has currently accepted medical use in

treatment in the United States; and

(3) abuse of the substance may lead to a more limited physical

or psychological dependence than that of the substances listed in

Schedule III.

(e) The commissioner shall place a substance in Schedule V if

the commissioner finds that the substance:

(1) has a lower potential for abuse than that of the substances

listed in Schedule IV;

(2) has currently accepted medical use in treatment in the

United States; and

(3) may lead to a more limited physical or psychological

dependence liability than that of the substances listed in

Schedule IV.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Health & Safety Code Sec. 481.039 and amended

by Acts 1997, 75th Leg., ch. 745, Sec. 4, eff. Jan. 1, 1998.

Sec. 481.036. PUBLICATION OF SCHEDULES. (a) The commissioner

shall publish the schedules by filing a certified copy of the

schedules with the secretary of state for publication in the

Texas Register not later than the fifth working day after the

date the commissioner takes action under this subchapter.

(b) Each published schedule must show changes, if any, made in

the schedule since its latest publication.

(c) An action by the commissioner that establishes or modifies a

schedule under this subchapter may take effect not earlier than

the 21st day after the date on which the schedule or modification

is published in the Texas Register unless an emergency exists

that necessitates earlier action to avoid an imminent hazard to

the public safety.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Health & Safety Code Sec. 481.040 and amended

by Acts 1997, 75th Leg., ch. 745, Sec. 4, eff. Jan. 1, 1998.

Sec. 481.037. CARISOPRODOL. Schedule IV includes carisoprodol.

Added by Acts 2009, 81st Leg., R.S., Ch.

774, Sec. 4, eff. June 19, 2009.

SUBCHAPTER C. REGULATION OF MANUFACTURE, DISTRIBUTION, AND

DISPENSATION OF CONTROLLED SUBSTANCES, CHEMICAL PRECURSORS, AND

CHEMICAL LABORATORY APPARATUS

Sec. 481.061. REGISTRATION REQUIRED. (a) Except as otherwise

provided by this chapter, a person who is not a registrant may

not manufacture, distribute, prescribe, possess, analyze, or

dispense a controlled substance in this state.

(b) A person who is registered by the director to manufacture,

distribute, analyze, dispense, or conduct research with a

controlled substance may possess, manufacture, distribute,

analyze, dispense, or conduct research with that substance to the

extent authorized by the person's registration and in conformity

with this chapter.

(c) A separate registration is required at each principal place

of business or professional practice where the applicant

manufactures, distributes, analyzes, dispenses, or possesses a

controlled substance. However, the director may not require

separate registration for a practitioner engaged in research with

a nonnarcotic controlled substance listed in Schedules II through

V if the registrant is already registered under this subchapter

in another capacity.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 745, Sec. 5, eff. Jan. 1,

1998.

Sec. 481.062. EXEMPTIONS. (a) The following persons are not

required to register and may possess a controlled substance under

this chapter:

(1) an agent or employee of a registered manufacturer,

distributor, analyzer, or dispenser of the controlled substance

acting in the usual course of business or employment;

(2) a common or contract carrier, a warehouseman, or an employee

of a carrier or warehouseman whose possession of the controlled

substance is in the usual course of business or employment;

(3) an ultimate user or a person in possession of the controlled

substance under a lawful order of a practitioner or in lawful

possession of the controlled substance if it is listed in

Schedule V;

(4) an officer or employee of this state, another state, a

political subdivision of this state or another state, or the

United States who is lawfully engaged in the enforcement of a law

relating to a controlled substance or drug or to a customs law

and authorized to possess the controlled substance in the

discharge of the person's official duties; or

(5) if the substance is tetrahydrocannabinol or one of its

derivatives:

(A) a Texas Department of Health official, a medical school

researcher, or a research program participant possessing the

substance as authorized under Subchapter G; or

(B) a practitioner or an ultimate user possessing the substance

as a participant in a federally approved therapeutic research

program that the commissioner has reviewed and found, in writing,

to contain a medically responsible research protocol.

(b) The director by rule may waive the requirement for

registration of certain manufacturers, distributors, or

dispensers if the director finds it consistent with the public

health and safety and if the attorney general of the United

States has issued a similar waiver under the Federal Controlled

Substances Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 745, Sec. 6, eff. Jan. 1,

1998; Acts 2001, 77th Leg., ch. 251, Sec. 3, eff. Sept. 1, 2001;

Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(79), eff. Sept. 1,

2001.

Sec. 481.0621. EXCEPTIONS. (a) This subchapter does not apply

to an educational or research program of a school district or a

public or private institution of higher education. This

subchapter does not apply to a manufacturer, wholesaler,

retailer, or other person who sells, transfers, or furnishes

materials covered by this subchapter to those educational or

research programs.

(b) The department and the Texas Higher Education Coordinating

Board shall adopt a memorandum of understanding that establishes

the responsibilities of the board, the department, and the public

or private institutions of higher education in implementing and

maintaining a program for reporting information concerning

controlled substances, controlled substance analogues, chemical

precursors, and chemical laboratory apparatus used in educational

or research activities of institutions of higher education.

(c) The department and the Texas Education Agency shall adopt a

memorandum of understanding that establishes the responsibilities

of the agency, the department, and school districts in

implementing and maintaining a program for reporting information

concerning controlled substances, controlled substance analogues,

chemical precursors, and chemical laboratory apparatus used in

educational or research activities of those schools and school

districts.

Added by Acts 1989, 71st Leg., ch. 1100, Sec. 5.02(e), eff. Sept.

1, 1989. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.45,

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 745, Sec. 7, eff;

Jan. 1, 1998.

Sec. 481.063. REGISTRATION APPLICATION; ISSUANCE OR DENIAL. (a)

The director may refuse to issue a registration to a person to

manufacture, distribute, analyze, or conduct research with a

controlled substance if the person fails or refuses to provide to

the director a consent form signed by the person granting the

director the right to inspect the person's controlled premises

and any record, controlled substance, or other item covered by

this chapter.

(b) The director may not issue a registration to a person to

dispense a controlled substance unless the director receives a

consent form signed by the person granting the director the right

to inspect records as required by this chapter.

(c) The director shall register a person to manufacture,

distribute, or analyze a controlled substance listed in Schedules

II through V if:

(1) the person furnishes the director evidence that the person

is registered for that purpose under the Federal Controlled

Substances Act;

(2) the person has made proper application and paid the

applicable fee; and

(3) the person has not been found by the director to have

violated a provision of Subsection (e).

(d) The director shall register a person to dispense or conduct

research with a controlled substance listed in Schedules II

through V if the person:

(1) is a practitioner licensed under the laws of this state;

(2) has made proper application and paid the applicable fee; and

(3) has not been found by the director to have violated a

provision of Subsection (e).

(e) An application for registration to manufacture, distribute,

analyze, dispense, or conduct research with a controlled

substance may be denied on a finding that the applicant:

(1) has furnished material information in an application filed

under this chapter that the applicant knows is false or

fraudulent;

(2) has been convicted of or placed on community supervision or

other probation for:

(A) a felony;

(B) a violation of this chapter or of Chapters 482-485; or

(C) an offense reasonably related to the registration sought;

(3) has voluntarily surrendered or has had suspended, denied, or

revoked a registration or application for registration to

manufacture, distribute, analyze, or dispense controlled

substances under the Federal Controlled Substances Act;

(4) has had suspended, probated, or revoked a registration or a

practitioner's license under the laws of this state or another

state;

(5) has intentionally or knowingly failed to establish and

maintain effective security controls against diversion of

controlled substances into other than legitimate medical,

scientific, or industrial channels as provided by federal

regulations or laws, this chapter, or a rule adopted under this

chapter;

(6) has intentionally or knowingly failed to maintain records

required to be kept by this chapter or a rule adopted under this

chapter;

(7) has refused to allow an inspection authorized by this

chapter or a rule adopted under this chapter;

(8) has intentionally or knowingly violated this chapter or a

rule adopted under this chapter; or

(9) has voluntarily surrendered a registration that has not been

reinstated.

(f) The director may inspect the premises or establishment of an

applicant for registration in accordance with this chapter.

(g) A registration is valid until the first anniversary of the

date of issuance and may be renewed annually under rules adopted

by the director, unless a rule provides for a longer period of

validity or renewal.

(h) Chapter 2001, Government Code, does not apply to a denial of

a registration under Subsection (e)(2)(A) or (B), (e)(3), (e)(4),

or (e)(9).

(i) For good cause shown, the director may probate the denial of

an application for registration. If a denial of an application is

probated, the director may require the person to report regularly

to the department on matters that are the basis of the probation

or may limit activities of the person to those prescribed by the

director, or both.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 5.02(f), eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 790, Sec. 19, eff. Sept.

1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 745, Sec. 8, eff. Jan. 1,

1998; Acts 2001, 77th Leg., ch. 251, Sec. 4, eff. Sept. 1, 2001.

Sec. 481.064. REGISTRATION FEES. (a) The director may charge a

nonrefundable fee of not more than $25 before processing an

application for annual registration and may charge a late fee of

not more than $50 for each application for renewal the department

receives after the date the registration expires. The director

by rule shall set the amounts of the fees at the amounts that are

necessary to cover the cost of administering and enforcing this

subchapter. Except as provided by Subsection (b), registrants

shall pay the fees to the director. Not later than 60 days

before the date the registration expires, the director shall send

a renewal notice to the registrant at the last known address of

the registrant according to department records.

(b) The director may authorize a contract between the department

and an appropriate state agency for the collection and remittance

of the fees. The director by rule may provide for remittance of

the fees collected by state agencies for the department.

(c) The director shall deposit the collected fees to the credit

of the operator's and chauffeur's license account in the general

revenue fund. The fees may be used only by the department in the

administration or enforcement of this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 745, Sec. 9, eff. Jan. 1,

1998; Acts 2001, 77th Leg., ch. 251, Sec. 5, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1391, Sec. 1, eff. September 1, 2007.

Sec. 481.065. AUTHORIZATION FOR CERTAIN ACTIVITIES. (a) The

director may authorize the possession, distribution, planting,

and cultivation of controlled substances by a person engaged in

research, training animals to detect controlled substances, or

designing or calibrating devices to detect controlled substances.

A person who obtains an authorization under this subsection does

not commit an offense involving the possession or distribution of

controlled substances to the extent that the possession or

distribution is authorized.

(b) A person may conduct research with or analyze substances

listed in Schedule I in this state only if the person is a

practitioner registered under federal law to conduct research

with or analyze those substances and the person provides the

director with evidence of federal registration.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 481.066. VOLUNTARY SURRENDER, CANCELLATION, SUSPENSION,

PROBATION, OR REVOCATION OF REGISTRATION. (a) The director may

accept a voluntary surrender of a registration.

(b) The director may cancel, suspend, or revoke a registration,

place on probation a person whose license has been suspended, or

reprimand a registrant for a cause described by Section

481.063(e).

(c) The director may cancel a registration that was issued in

error.

(d) The director may limit the cancellation, suspension,

probation, or revocation to the particular schedule or controlled

substance within a schedule for which grounds for cancellation,

suspension, probation, or revocation exist.

(e) After accepting the voluntary surrender of a registration or

ordering the cancellation, suspension, probation, or revocation

of a registration, the director may seize or place under seal all

controlled substances owned or possessed by the registrant under

the authority of that registration. If the director orders the

cancellation, suspension, probation, or revocation of a

registration, a disposition may not be made of the seized or

sealed substances until the time for administrative appeal of the

order has elapsed or until all appeals have been concluded,

except that the director may order the sale of perishable

substances and deposit of the proceeds of the sale in a special

interest-bearing account in the general revenue fund. When a

surrender or cancellation, suspension, probation, or revocation

order becomes final, all controlled substances may be forfeited

to the state as provided under Subchapter E.

(f) The operation of a registrant in violation of this section

is a public nuisance, and the director may apply to any court of

competent jurisdiction for an injunction suspending the

registration of the registrant.

(g) Chapter 2001, Government Code, applies to a proceeding under

this section to the extent that that chapter does not conflict

with this subchapter. Chapter 2001, Government Code, does not

apply to a cancellation, suspension, probation, or revocation of

a registration for a cause described by Section 481.063(e)(2)(A)

or (B), (e)(3), (e)(4), or (e)(9).

(h) The director shall promptly notify appropriate state

agencies of an order accepting a voluntary surrender or

canceling, suspending, probating, or revoking a registration and

the forfeiture of controlled substances.

(i) The director shall give written notice to the applicant or

registrant of the acceptance of a voluntary surrender of a

registration, or of the cancellation, suspension, probation,

revocation, or denial of a registration. The notice shall be sent

by certified mail, return receipt requested, to the most current

address of the applicant or registrant contained in department

files.

(j) After a voluntary surrender, cancellation, suspension,

probation, revocation, or denial of a registration, on petition

of the applicant or former registrant, the director may issue or

reinstate the registration for good cause shown by the

petitioner.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 745, Sec. 10, eff. Jan. 1,

1998; Acts 2001, 77th Leg., ch. 251, Sec. 6, eff. Sept. 1, 2001.

Sec. 481.067. RECORDS. (a) A person who is registered to

manufacture, distribute, analyze, or dispense a controlled

substance shall keep records and maintain inventories in

compliance with recordkeeping and inventory requirements of

federal law and with additional rules the director adopts.

(b) The pharmacist-in-charge of a pharmacy shall maintain the

records and inventories required by this section.

(c) A record required by this section must be made at the time

of the transaction that is the basis of the record. A record or

inventory required by this section must be kept or maintained for

at least two years after the date the record or inventory is

made.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 251, Sec. 7, eff. Sept. 1,

2001.

Sec. 481.068. CONFIDENTIALITY. (a) The director may authorize

a person engaged in research on the use and effects of a

controlled substance to withhold the names and other identifying

characteristics of individuals who are the subjects of the

research. A person who obtains the authorization may not be

compelled in a civil, criminal, administrative, legislative, or

other proceeding to identify the individuals who are the subjects

of the research for which the authorization is obtained.

(b) Except as provided by Sections 481.074 and 481. 075, a

practitioner engaged in authorized medical practice or research

may not be required to furnish the name or identity of a patient

or research subject to the department, the director of the Texas

Commission on Alcohol and Drug Abuse, or any other agency, public

official, or law enforcement officer. A practitioner may not be

compelled in a state or local civil, criminal, administrative,

legislative, or other proceeding to furnish the name or identity

of an individual that the practitioner is obligated to keep

confidential.

(c) The director may not provide to a federal, state, or local

law enforcement agency the name or identity of a patient or

research subject whose identity could not be obtained under

Subsection (b).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 251, Sec. 8, eff. Sept. 1,

2001.

Sec. 481.069. ORDER FORMS. A registrant may not distribute or

order a controlled substance listed in Schedule I or II to or

from another registrant except under an order form. A registrant

complying with the federal law concerning order forms is in

compliance with this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 5.02(g), eff.

Sept. 1, 1989.

Sec. 481.070. ADMINISTERING OR DISPENSING SCHEDULE I CONTROLLED

SUBSTANCE. Except as permitted by this chapter, a person may not

administer or dispense a controlled substance listed in Schedule

I.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 481.071. MEDICAL PURPOSE REQUIRED BEFORE PRESCRIBING,

DISPENSING, DELIVERING, OR ADMINISTERING CONTROLLED SUBSTANCE.

(a) A practitioner defined by Section 481.002(39)(A) may not

prescribe, dispense, deliver, or administer a controlled

substance or cause a controlled substance to be administered

under the practitioner's direction and supervision except for a

valid medical purpose and in the course of medical practice.

(b) An anabolic steroid or human growth hormone listed in

Schedule III may only be:

(1) dispensed, prescribed, delivered, or administered by a

practitioner, as defined by Section 481.002(39)(A), for a valid

medical purpose and in the course of professional practice; or

(2) dispensed or delivered by a pharmacist according to a

prescription issued by a practitioner, as defined by Section

481.002(39)(A) or (C), for a valid medical purpose and in the

course of professional practice.

(c) For the purposes of Subsection (b), bodybuilding, muscle

enhancement, or increasing muscle bulk or strength through the

use of an anabolic steroid or human growth hormone listed in

Schedule III by a person who is in good health is not a valid

medical purpose.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 5.03(b), eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 745, Sec. 11, eff. Jan.

1, 1998.

Sec. 481.072. MEDICAL PURPOSE REQUIRED BEFORE DISTRIBUTING OR

DISPENSING SCHEDULE V CONTROLLED SUBSTANCE. A person may not

distribute or dispense a controlled substance listed in Schedule

V except for a valid medical purpose.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 481.073. COMMUNICATION OF PRESCRIPTIONS BY AGENT. (a)

Only a practitioner defined by Section 481.002(39)(A) and an

agent designated in writing by the practitioner in accordance

with rules adopted by the department may communicate a

prescription by telephone. A pharmacy that receives a

telephonically communicated prescription shall promptly write the

prescription and file and retain the prescription in the manner

required by this subchapter. A practitioner who designates an

agent to communicate prescriptions shall maintain the written

designation of the agent in the practitioner's usual place of

business and shall make the designation available for inspection

by investigators for the Texas State Board of Medical Examiners,

the State Board of Dental Examiners, the State Board of

Veterinary Medical Examiners, and the department. A practitioner

who designates a different agent shall designate that agent in

writing and maintain the designation in the same manner in which

the practitioner initially designated an agent under this

section.

(b) On the request of a pharmacist, a practitioner shall furnish

a copy of the written designation authorized under Subsection

(a).

(c) This section does not relieve a practitioner or the

practitioner's designated agent from the requirement of

Subchapter A, Chapter 562, Occupations Code. A practitioner is

personally responsible for the actions of the designated agent in

communicating a prescription to a pharmacist.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 251, Sec. 9, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1420, Sec. 14.794, eff. Sept. 1,

2001.

Sec. 481.074. PRESCRIPTIONS. (a) A pharmacist may not:

(1) dispense or deliver a controlled substance or cause a

controlled substance to be dispensed or delivered under the

pharmacist's direction or supervision except under a valid

prescription and in the course of professional practice;

(2) dispense a controlled substance if the pharmacist knows or

should have known that the prescription was issued without a

valid patient-practitioner relationship;

(3) fill a prescription that is not prepared or issued as

prescribed by this chapter;

(4) permit or allow a person who is not a licensed pharmacist or

pharmacist intern to dispense, distribute, or in any other manner

deliver a controlled substance even if under the supervision of a

pharmacist, except that after the pharmacist or pharmacist intern

has fulfilled his professional and legal responsibilities, a

nonpharmacist may complete the actual cash or credit transaction

and delivery; or

(5) permit the delivery of a controlled substance to any person

not known to the pharmacist, the pharmacist intern, or the person

authorized by the pharmacist to deliver the controlled substance

without first requiring identification of the person taking

possession of the controlled substance, except as provided by

Subsection (n).

(b) Except in an emergency as defined by rule of the director or

as provided by Subsection (o) or Section 481.075(j) or (m), a

person may not dispense or administer a controlled substance

listed in Schedule II without the written prescription of a

practitioner on an official prescription form that meets the

requirements of and is completed by the practitioner in

accordance with Section 481.075. In an emergency, a person may

dispense or administer a controlled substance listed in Schedule

II on the oral or telephonically communicated prescription of a

practitioner. The person who administers or dispenses the

substance shall:

(1) if the person is a prescribing practitioner or a pharmacist,

promptly comply with Subsection (c); or

(2) if the person is not a prescribing practitioner or a

pharmacist, promptly write the oral or telephonically

communicated prescription and include in the written record of

the prescription the name, address, department registration

number, and Federal Drug Enforcement Administration number of the

prescribing practitioner, all information required to be provided

by a practitioner under Section 481.075(e)(1), and all

information required to be provided by a dispensing pharmacist

under Section 481.075(e)(2).

(c) Not later than the seventh day after the date a prescribing

practitioner authorizes an emergency oral or telephonically

communicated prescription, the prescribing practitioner shall

cause a written prescription, completed in the manner required by

Section 481.075, to be delivered in person or mailed to the

dispensing pharmacist at the pharmacy where the prescription was

dispensed. The envelope of a prescription delivered by mail must

be postmarked not later than the seventh day after the date the

prescription was authorized. On receipt of the prescription, the

dispensing pharmacy shall file the transcription of the

telephonically communicated prescription and the pharmacy copy

and shall send information to the director as required by Section

481.075.

(d) Except as specified in Subsections (e) and (f), the

director, by rule and in consultation with the Texas Medical

Board and the Texas State Board of Pharmacy, shall establish the

period after the date on which the prescription is issued that a

person may fill a prescription for a controlled substance listed

in Schedule II. A person may not refill a prescription for a

substance listed in Schedule II.

(d-1) Notwithstanding Subsection (d), a prescribing practitioner

may issue multiple prescriptions authorizing the patient to

receive a total of up to a 90-day supply of a Schedule II

controlled substance if:

(1) each separate prescription is issued for a legitimate

medical purpose by a prescribing practitioner acting in the usual

course of professional practice;

(2) the prescribing practitioner provides written instructions

on each prescription to be filled at a later date indicating the

earliest date on which a pharmacy may fill each prescription;

(3) the prescribing practitioner concludes that providing the

patient with multiple prescriptions in this manner does not

create an undue risk of diversion or abuse; and

(4) the issuance of multiple prescriptions complies with other

applicable state and federal laws.

(e) The partial filling of a prescription for a controlled

substance listed in Schedule II is permissible, if the pharmacist

is unable to supply the full quantity called for in a written or

emergency oral prescription and the pharmacist makes a notation

of the quantity supplied on the face of the written prescription

or written record of the emergency oral prescription. The

remaining portion of the prescription may be filled within 72

hours of the first partial filling; however, if the remaining

portion is not or cannot be filled within the 72-hour period, the

pharmacist shall so notify the prescribing individual

practitioner. No further quantity may be supplied beyond 72 hours

without a new prescription.

(f) A prescription for a Schedule II controlled substance

written for a patient in a long-term care facility (LTCF) or for

a patient with a medical diagnosis documenting a terminal illness

may be filled in partial quantities to include individual dosage

units. If there is any question about whether a patient may be

classified as having a terminal illness, the pharmacist must

contact the practitioner before partially filling the

prescription. Both the pharmacist and the practitioner have a

corresponding responsibility to assure that the controlled

substance is for a terminally ill patient. The pharmacist must

record the prescription on an official prescription form and must

indicate on the form whether the patient is "terminally ill" or

an "LTCF patient." A prescription that is partially filled and

does not contain the notation "terminally ill" or "LTCF patient"

is considered to have been filled in violation of this chapter.

For each partial filling, the dispensing pharmacist shall record

on the back of the official prescription form the date of the

partial filling, the quantity dispensed, the remaining quantity

authorized to be dispensed, and the identification of the

dispensing pharmacist. Before any subsequent partial filling, the

pharmacist must determine that the additional partial filling is

necessary. The total quantity of Schedule II controlled

substances dispensed in all partial fillings may not exceed the

total quantity prescribed. Schedule II prescriptions for patients

in a long-term care facility or patients with a medical diagnosis

documenting a terminal illness are valid for a period not to

exceed 60 days following the issue date unless sooner terminated

by discontinuance of the medication.

(g) A person may not dispense a controlled substance in Schedule

III or IV that is a prescription drug under the Federal Food,

Drug, and Cosmetic Act (21 U.S.C. Section 301 et seq.) without a

written, oral, or telephonically or electronically communicated

prescription of a practitioner defined by Section 481.002(39)(A)

or (D), except that the practitioner may dispense the substance

directly to an ultimate user. A prescription for a controlled

substance listed in Schedule III or IV may not be filled or

refilled later than six months after the date on which the

prescription is issued and may not be refilled more than five

times, unless the prescription is renewed by the practitioner. A

prescription under this subsection must comply with other

applicable state and federal laws.

(h) A pharmacist may dispense a controlled substance listed in

Schedule III, IV, or V under a written, oral, or telephonically

or electronically communicated prescription issued by a

practitioner defined by Section 481.002(39)(C) and only if the

pharmacist determines that the prescription was issued for a

valid medical purpose and in the course of professional practice.

A prescription issued under this subsection may not be filled or

refilled later than six months after the date the prescription is

issued and may not be refilled more than five times, unless the

prescription is renewed by the practitioner.

(i) A person may not dispense a controlled substance listed in

Schedule V and containing 200 milligrams or less of codeine, or

any of its salts, per 100 milliliters or per 100 grams, or

containing 100 milligrams or less of dihydrocodeine, or any of

its salts, per 100 milliliters or per 100 grams, without the

prescription of a practitioner defined by Section 481.002(39)(A),

except that a practitioner may dispense the substance directly to

an ultimate user. A prescription issued under this subsection may

not be filled or refilled later than six months after the date

the prescription is issued and may not be refilled more than five

times, unless the prescription is renewed by the practitioner.

(j) A practitioner or institutional practitioner may not allow a

patient, on the patient's release from the hospital, to possess a

controlled substance prescribed by the practitioner unless:

(1) the substance was dispensed under a medication order while

the patient was admitted to the hospital;

(2) the substance is in a properly labeled container; and

(3) the patient possesses not more than a seven-day supply of

the substance.

(k) A prescription for a controlled substance must show:

(1) the quantity of the substance prescribed:

(A) numerically, followed by the number written as a word, if

the prescription is written; or

(B) if the prescription is communicated orally or

telephonically, as transcribed by the receiving pharmacist;

(2) the date of issue;

(2-a) if the prescription is issued for a Schedule II controlled

substance to be filled at a later date under Subsection (d-1),

the earliest date on which a pharmacy may fill the prescription;

(3) the name, address, and date of birth or age of the patient

or, if the controlled substance is prescribed for an animal, the

species of the animal and the name and address of its owner;

(4) the name and strength of the controlled substance

prescribed;

(5) the directions for use of the controlled substance;

(6) the intended use of the substance prescribed unless the

practitioner determines the furnishing of this information is not

in the best interest of the patient;

(7) the legibly printed or stamped name, address, Federal Drug

Enforcement Administration registration number, and telephone

number of the practitioner at the practitioner's usual place of

business;

(8) if the prescription is handwritten, the signature of the

prescribing practitioner; and

(9) if the prescribing practitioner is licensed in this state,

the practitioner's department registration number.

(l) A pharmacist may exercise his professional judgment in

refilling a prescription for a controlled substance in Schedule

III, IV, or V without the authorization of the prescribing

practitioner provided:

(1) failure to refill the prescription might result in an

interruption of a therapeutic regimen or create patient

suffering;

(2) either:

(A) a natural or manmade disaster has occurred which prohibits

the pharmacist from being able to contact the practitioner; or

(B) the pharmacist is unable to contact the practitioner after

reasonable effort;

(3) the quantity of prescription drug dispensed does not exceed

a 72-hour supply;

(4) the pharmacist informs the patient or the patient's agent at

the time of dispensing that the refill is being provided without

such authorization and that authorization of the practitioner is

required for future refills; and

(5) the pharmacist informs the practitioner of the emergency

refill at the earliest reasonable time.

(l-1) Notwithstanding Subsection (l), in the event of a natural

or manmade disaster, a pharmacist may dispense not more than a

30-day supply of a prescription drug, other than a controlled

substance listed in Schedule II, without the authorization of the

prescribing practitioner if:

(1) failure to refill the prescription might result in an

interruption of a therapeutic regimen or create patient

suffering;

(2) the natural or manmade disaster prohibits the pharmacist

from being able to contact the practitioner;

(3) the governor has declared a state of disaster under Chapter

418, Government Code; and

(4) the Texas State Board of Pharmacy, through its executive

director, has notified pharmacies in this state that pharmacists

may dispense up to a 30-day supply of a prescription drug.

(l-2) The prescribing practitioner is not liable for an act or

omission by a pharmacist in dispensing a prescription drug under

Subsection (l-1).

(m) A pharmacist may permit the delivery of a controlled

substance by an authorized delivery person, by a person known to

the pharmacist, a pharmacist intern, or the authorized delivery

person, or by mail to the person or address of the person

authorized by the prescription to receive the controlled

substance. If a pharmacist permits delivery of a controlled

substance under this subsection, the pharmacist shall retain in

the records of the pharmacy for a period of not less than two

years:

(1) the name of the authorized delivery person, if delivery is

made by that person;

(2) the name of the person known to the pharmacist, a pharmacist

intern, or the authorized delivery person if delivery is made by

that person; or

(3) the mailing address to which delivery is made, if delivery

is made by mail.

(n) A pharmacist may permit the delivery of a controlled

substance to a person not known to the pharmacist, a pharmacist

intern, or the authorized delivery person without first requiring

the identification of the person to whom the controlled substance

is delivered if the pharmacist determines that an emergency

exists and that the controlled substance is needed for the

immediate well-being of the patient for whom the controlled

substance is prescribed. If a pharmacist permits delivery of a

controlled substance under this subsection, the pharmacist shall

retain in the records of the pharmacy for a period of not less

than two years all information relevant to the delivery known to

the pharmacist, including the name, address, and date of birth or

age of the person to whom the controlled substance is delivered.

Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch.

1345, Sec. 44

(o) A pharmacist may dispense a Schedule II controlled substance

pursuant to a facsimile copy of an official prescription

completed in the manner required by Section 481.075 and

transmitted by the practitioner or the practitioner's agent to

the pharmacy if:

(1) the prescription is written for:

(A) a Schedule II narcotic or nonnarcotic substance for a

patient in a long-term care facility (LTCF), and the practitioner

notes on the prescription "LTCF patient";

(B) a Schedule II narcotic product to be compounded for the

direct administration to a patient by parenteral, intravenous,

intramuscular, subcutaneous, or intraspinal infusion; or

(C) a Schedule II narcotic substance for a patient with a

medical diagnosis documenting a terminal illness or a patient

enrolled in a hospice care program certified or paid for by

Medicare under Title XVIII, Social Security Act (42 U.S.C.

Section 1395 et seq.), as amended, or a hospice program that is

licensed under Chapter 142, and the practitioner or the

practitioner's agent notes on the prescription "terminally ill"

or "hospice patient"; and

(2) after transmitting the prescription, the prescribing

practitioner or the practitioner's agent:

(A) writes across the face of the official prescription

"VOID--sent by fax to (name and telephone number of receiving

pharmacy)"; and

(B) files the official prescription in the patient's medical

records instead of delivering it to the patient.

Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch.

349, Sec. 21

(o) A pharmacist may dispense a Schedule II controlled substance

pursuant to a facsimile copy of an official prescription

completed in the manner required by Section 481.075 and

transmitted by the practitioner or the practitioner's agent to

the pharmacy if:

(1) the prescription is written for:

(A) a Schedule II narcotic or nonnarcotic substance for a

patient in a long-term care facility (LTCF), and the practitioner

notes on the prescription "LTCF patient";

(B) a Schedule II narcotic product to be compounded for the

direct administration to a patient by parenteral, intravenous,

intramuscular, subcutaneous, or intraspinal infusion; or

(C) a Schedule II narcotic substance for a patient with a

medical diagnosis documenting a terminal illness or a patient

enrolled in a hospice care program certified or paid for by

Medicare under Title XVIII, Social Security Act (42 U.S.C.

Section 1395 et seq.), as amended, by Medicaid, or by a hospice

program that is licensed under Chapter 142, and the practitioner

or the practitioner's agent notes on the prescription "terminally

ill" or "hospice patient"; and

(2) after transmitting the prescription, the prescribing

practitioner or the practitioner's agent:

(A) writes across the face of the official prescription

"VOID--sent by fax to (name and telephone number of receiving

pharmacy)"; and

(B) files the official prescription in the patient's medical

records instead of delivering it to the patient.

(p) On receipt of the prescription, the dispensing pharmacy

shall file the facsimile copy of the prescription and shall send

information to the director as required by Section 481.075.

(q) Each dispensing pharmacist shall send all information

required by the director, including any information required to

complete the Schedule III through V prescription forms, to the

director by electronic transfer or another form approved by the

director not later than the 15th day after the last day of the

month in which the prescription is completely filled.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 5.02(h), eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 615, Sec. 10, eff. Sept.

1, 1991; Acts 1991, 72nd Leg., ch. 761, Sec. 6, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 351, Sec. 28, eff. Sept. 1, 1993;

Acts 1993, 73rd Leg., ch. 789, Sec. 16, eff. Sept. 1, 1993; Acts

1997, 75th Leg., ch. 745, Sec. 12, 13, eff. Jan. 1, 1998; Acts

1999, 76th Leg., ch. 145, Sec. 2, eff. Sept. 1, 1999; Acts 2001,

77th Leg., ch. 251, Sec. 10, eff. Sept. 1, 2001; Acts 2001, 77th

Leg., ch. 1254, Sec. 10, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

349, Sec. 21(a), eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1345, Sec. 44(a), eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

535, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

567, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1391, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1391, Sec. 2, eff. September 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1391, Sec. 2.

Acts 2009, 81st Leg., R.S., Ch.

774, Sec. 1, eff. June 19, 2009.

Sec. 481.075. OFFICIAL PRESCRIPTION PROGRAM. (a) A

practitioner who prescribes a controlled substance listed in

Schedule II shall, except as provided by rule adopted under

Section 481.0761, record the prescription on an official

prescription form that includes the information required by this

section.

(b) Each official prescription form must be sequentially

numbered.

(c) The director shall issue official prescription forms to

practitioners for a fee covering the actual cost of printing,

processing, and mailing the forms at 100 a package. Before

mailing or otherwise delivering prescription forms to a

practitioner, the director shall print on each form the number of

the form and any other information the director determines is

necessary.

(d) A person may not obtain an official prescription form unless

the person is a practitioner as defined by Section 481.002(39)(A)

or an institutional practitioner.

(e) Each official prescription form used to prescribe a Schedule

II controlled substance must contain:

(1) information provided by the prescribing practitioner,

including:

(A) the date the prescription is written;

(B) the controlled substance prescribed;

(C) the quantity of controlled substance prescribed, shown

numerically followed by the number written as a word;

(D) the intended use of the controlled substance or the

diagnosis for which it is prescribed and the instructions for use

of the substance;

(E) the practitioner's name, address, department registration

number, and Federal Drug Enforcement Administration number;

(F) the name, address, and date of birth or age of the person

for whom the controlled substance is prescribed; and

(G) if the prescription is issued to be filled at a later date

under Section 481.074(d-1), the earliest date on which a pharmacy

may fill the prescription;

(2) information provided by the dispensing pharmacist, including

the date the prescription is filled; and

(3) the signatures of the prescribing practitioner and the

dispensing pharmacist.

(f) Not more than one prescription may be recorded on an

official prescription form, except as provided by rule adopted

under Section 481.0761.

(g) Except for an oral prescription prescribed under Section

481.074(b), the prescribing practitioner shall:

(1) legibly fill in, or direct a designated agent to legibly

fill in, on the official prescription form, each item of

information required to be provided by the prescribing

practitioner under Subsection (e)(1), unless the practitioner

determines that:

(A) under rule adopted by the director for this purpose, it is

unnecessary for the practitioner or the practitioner's agent to

provide the patient identification number; or

(B) it is not in the best interest of the patient for the

practitioner or practitioner's agent to provide information

regarding the intended use of the controlled substance or the

diagnosis for which it is prescribed; and

(2) sign the official prescription form and give the form to the

person authorized to receive the prescription.

(h) In the case of an oral prescription prescribed under Section

481.074(b), the prescribing practitioner shall give the

dispensing pharmacy the information needed to complete the form.

(i) Each dispensing pharmacist shall:

(1) fill in on the official prescription form each item of

information given orally to the dispensing pharmacy under

Subsection (h), the date the prescription is filled, and the

dispensing pharmacist's signature;

(2) retain with the records of the pharmacy for at least two

years:

(A) the official prescription form; and

(B) the name or other patient identification required by Section

481.074(m) or (n); and

(3) send all information required by the director, including any

information required to complete an official prescription form,

to the director by electronic transfer or another form approved

by the director not later than the 15th day after the last day of

the month in which the prescription is completely filled.

(j) A medication order written for a patient who is admitted to

a hospital at the time the medication order is written and filled

is not required to be on a form that meets the requirements of

this section.

(k) Not later than the 30th day after the date a practitioner's

department registration number, Federal Drug Enforcement

Administration number, or license to practice has been denied,

suspended, canceled, surrendered, or revoked, the practitioner

shall return to the department all official prescription forms in

the practitioner's possession that have not been used for

prescriptions.

(l) Each prescribing practitioner:

(1) may use an official prescription form only to prescribe a

controlled substance;

(2) shall date or sign an official prescription form only on the

date the prescription is issued; and

(3) shall take reasonable precautionary measures to ensure that

an official prescription form issued to the practitioner is not

used by another person to violate this subchapter or a rule

adopted under this subchapter.

(m) A pharmacy in this state may fill a prescription for a

controlled substance listed in Schedule II issued by a

practitioner in another state if:

(1) a share of the pharmacy's business involves the dispensing

and delivery or mailing of controlled substances;

(2) the prescription is issued by a prescribing practitioner in

the other state in the ordinary course of practice; and

(3) the prescription is filled in compliance with a written plan

providing the manner in which the pharmacy may fill a Schedule II

prescription issued by a practitioner in another state that:

(A) is submitted by the pharmacy to the director; and

(B) is approved by the director in consultation with the Texas

State Board of Pharmacy.

(n) Repealed by Acts 1999, 76th Leg., ch. 145, Sec. 5(2), eff.

Sept. 1, 1999.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 5.02(i), eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 789, Sec. 17, eff. Sept.

1, 1993; Acts 1997, 75th Leg., ch. 745, Sec. 14, eff. Jan. 1,

1998; Acts 1999, 76th Leg., ch. 145, Sec. 3, 5(2), eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 251, Sec. 11, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

774, Sec. 2, eff. June 19, 2009.

Sec. 481.076. OFFICIAL PRESCRIPTION INFORMATION. (a) The

director may not permit any person to have access to information

submitted to the director under Section 481.074(q) or 481.075

except:

(1) an investigator for the Texas Medical Board, the Texas State

Board of Podiatric Medical Examiners, the State Board of Dental

Examiners, the State Board of Veterinary Medical Examiners, or

the Texas State Board of Pharmacy;

(2) an authorized officer or member of the department engaged in

the administration, investigation, or enforcement of this chapter

or another law governing illicit drugs in this state or another

state; or

(3) if the director finds that proper need has been shown to the

director:

(A) a law enforcement or prosecutorial official engaged in the

administration, investigation, or enforcement of this chapter or

another law governing illicit drugs in this state or another

state;

(B) a pharmacist or practitioner who is a physician, dentist,

veterinarian, podiatrist, or advanced practice nurse or physician

assistant described by Section 481.002(39)(D) and is inquiring

about a recent Schedule II, III, IV, or V prescription history of

a particular patient of the practitioner; or

(C) a pharmacist or practitioner who is inquiring about the

person's own dispensing or prescribing activity.

(b) This section does not prohibit the director from creating,

using, or disclosing statistical data about information received

by the director under this section if the director removes any

information reasonably likely to reveal the identity of each

patient, practitioner, or other person who is a subject of the

information.

(c) The director by rule shall design and implement a system for

submission of information to the director by electronic or other

means and for retrieval of information submitted to the director

under this section and Sections 481.074 and 481.075. The

director shall use automated information security techniques and

devices to preclude improper access to the information. The

director shall submit the system design to the Texas State Board

of Pharmacy and the Texas Medical Board for review and approval

or comment a reasonable time before implementation of the system

and shall comply with the comments of those agencies unless it is

unreasonable to do so.

(d) Information submitted to the director under this section may

be used only for:

(1) the administration, investigation, or enforcement of this

chapter or another law governing illicit drugs in this state or

another state;

(2) investigatory or evidentiary purposes in connection with the

functions of an agency listed in Subsection (a)(1); or

(3) dissemination by the director to the public in the form of a

statistical tabulation or report if all information reasonably

likely to reveal the identity of each patient, practitioner, or

other person who is a subject of the information has been

removed.

(e) The director shall remove from the information retrieval

system, destroy, and make irretrievable the record of the

identity of a patient submitted under this section to the

director not later than the end of the 12th calendar month after

the month in which the identity is entered into the system.

However, the director may retain a patient identity that is

necessary for use in a specific ongoing investigation conducted

in accordance with this section until the 30th day after the end

of the month in which the necessity for retention of the identity

ends.

(f) If the director permits access to information under

Subsection (a)(2) relating to a person licensed or regulated by

an agency listed in Subsection (a)(1), the director shall notify

and cooperate with that agency regarding the disposition of the

matter before taking action against the person, unless the

director determines that notification is reasonably likely to

interfere with an administrative or criminal investigation or

prosecution.

(g) If the director permits access to information under

Subsection (a)(3)(A) relating to a person licensed or regulated

by an agency listed in Subsection (a)(1), the director shall

notify that agency of the disclosure of the information not later

than the 10th working day after the date the information is

disclosed.

(h) If the director withholds notification to an agency under

Subsection (f), the director shall notify the agency of the

disclosure of the information and the reason for withholding

notification when the director determines that notification is no

longer likely to interfere with an administrative or criminal

investigation or prosecution.

(i) Information submitted to the director under Section 481.075

is confidential and remains confidential regardless of whether

the director permits access to the information under this

section.

(j) Repealed by Acts 1999, 76th Leg., ch. 145, Sec. 5(3), eff.

Sept. 1, 1999.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 965, Sec. 81, eff. June 16,

1995; Acts 1997, 75th Leg., ch. 745, Sec. 15, eff. Jan. 1, 1998;

Acts 1999, 76th Leg., ch. 145, Sec. 4, 5(3), eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1391, Sec. 3, eff. September 1, 2008.

Sec. 481.0761. RULES; AUTHORITY TO CONTRACT. (a) The director

shall consult with the Texas State Board of Pharmacy and by rule

establish and revise as necessary a standardized database format

that may be used by a pharmacy to transmit the information

required by Sections 481.074(q) and 481.075(i) to the director

electronically or to deliver the information on storage media,

including disks, tapes, and cassettes.

(b) The director shall consult with the Department of State

Health Services, the Texas State Board of Pharmacy, and the Texas

Medical Board and by rule may:

(1) remove a controlled substance listed in Schedules II through

V from the official prescription program, if the director

determines that the burden imposed by the program substantially

outweighs the risk of diversion of the particular controlled

substance; or

(2) return a substance previously removed from Schedules II

through V to the official prescription program, if the director

determines that the risk of diversion substantially outweighs the

burden imposed by the program on the particular controlled

substance.

(c) The director by rule may:

(1) permit more than one prescription to be administered or

dispensed and recorded on one prescription form for a Schedule

III through V controlled substance;

(1-a) establish a procedure for the issuance of multiple

prescriptions of a Schedule II controlled substance under Section

481.074(d-1);

(2) remove from or return to the official prescription program

any aspect of a practitioner's or pharmacist's hospital practice,

including administering or dispensing;

(3) waive or delay any requirement relating to the time or

manner of reporting;

(4) establish compatibility protocols for electronic data

transfer hardware, software, or format;

(5) establish a procedure to control the release of information

under Sections 481.074, 481.075, and 481.076; and

(6) establish a minimum level of prescription activity below

which a reporting activity may be modified or deleted.

(d) The director by rule shall authorize a practitioner to

determine whether it is necessary to obtain a particular patient

identification number and to provide that number on the official

prescription form.

(e) In adopting a rule relating to the electronic transfer of

information under this subchapter, the director shall consider

the economic impact of the rule on practitioners and pharmacists

and, to the extent permitted by law, act to minimize any negative

economic impact, including the imposition of costs related to

computer hardware or software or to the transfer of information.

The director may not adopt a rule relating to the electronic

transfer of information under this subchapter that imposes a fee

in addition to the fees authorized by Section 481.064.

(f) The director may authorize a contract between the department

and another agency of this state or a private vendor as necessary

to ensure the effective operation of the official prescription

program.

(g) Repealed by Acts 1999, 76th Leg., ch. 145, Sec. 5(4), eff.

Sept. 1, 1999.

Added by Acts 1997, 75th Leg., ch. 745, Sec. 16, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 145, Sec. 5(4), eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1391, Sec. 4, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

774, Sec. 3, eff. June 19, 2009.

Sec. 481.077. CHEMICAL PRECURSOR RECORDS AND REPORTS. (a)

Except as provided by Subsection (l), a person who sells,

transfers, or otherwise furnishes a chemical precursor to another

person shall make an accurate and legible record of the

transaction and maintain the record for at least two years after

the date of the transaction.

(b) The director by rule may:

(1) name an additional chemical substance as a chemical

precursor for purposes of Subsection (a) if the director

determines that public health and welfare are jeopardized by

evidenced proliferation or use of the chemical substance in the

illicit manufacture of a controlled substance or controlled

substance analogue; or

(2) exempt a chemical precursor from the requirements of

Subsection (a) if the director determines that the chemical

precursor does not jeopardize public health and welfare or is not

used in the illicit manufacture of a controlled substance or a

controlled substance analogue.

(b-1) If the director names a chemical substance as a chemical

precursor for purposes of Subsection (a) or designates a

substance as an immediate precursor, a substance that is a

precursor of the chemical precursor or the immediate precursor is

not subject to control solely because it is a precursor of the

chemical precursor or the immediate precursor.

(c) This section and Section 481.078 do not apply to a person to

whom a registration has been issued under Section 481.063.

(d) Before selling, transferring, or otherwise furnishing to a

person in this state a chemical precursor subject to Subsection

(a), a manufacturer, wholesaler, retailer, or other person shall:

(1) if the recipient does not represent a business, obtain from

the recipient:

(A) the recipient's driver's license number or other personal

identification certificate number, date of birth, and residential

or mailing address, other than a post office box number, from a

driver's license or personal identification certificate issued by

the department that contains a photograph of the recipient;

(B) the year, state, and number of the motor vehicle license of

the motor vehicle owned or operated by the recipient;

(C) a complete description of how the chemical precursor is to

be used; and

(D) the recipient's signature; or

(2) if the recipient represents a business, obtain from the

recipient:

(A) a letter of authorization from the business that includes

the business license or comptroller tax identification number,

address, area code, and telephone number and a complete

description of how the chemical precursor is to be used; and

(B) the recipient's signature; and

(3) for any recipient, sign as a witness to the signature and

identification of the recipient.

(e) If the recipient does not represent a business, the

recipient shall present to the manufacturer, wholesaler,

retailer, or other person a permit issued in the name of the

recipient by the department under Section 481.078.

(f) Except as provided by Subsection (h), a manufacturer,

wholesaler, retailer, or other person who sells, transfers, or

otherwise furnishes to a person in this state a chemical

precursor subject to Subsection (a) shall submit, at least 21

days before the delivery of the chemical precursor, a report of

the transaction on a form obtained from the director that

includes the information required by Subsection (d).

(g) The director shall supply to a manufacturer, wholesaler,

retailer, or other person who sells, transfers, or otherwise

furnishes a chemical precursor subject to Subsection (a) a form

for the submission of:

(1) the report required by Subsection (f);

(2) the name and measured amount of the chemical precursor

delivered; and

(3) any other information required by the director.

(h) The director may authorize a manufacturer, wholesaler,

retailer, or other person to submit a comprehensive monthly

report instead of the report required by Subsection (f) if the

director determines that:

(1) there is a pattern of regular supply and purchase of the

chemical precursor between the furnisher and the recipient; or

(2) the recipient has established a record of use of the

chemical precursor solely for a lawful purpose.

(i) A manufacturer, wholesaler, retailer, or other person who

receives from a source outside this state a chemical precursor

subject to Subsection (a) or who discovers a loss or theft of a

chemical precursor subject to Subsection (a) shall:

(1) submit a report of the transaction to the director in

accordance with department rule; and

(2) include in the report:

(A) any difference between the amount of the chemical precursor

actually received and the amount of the chemical precursor

shipped according to the shipping statement or invoice; or

(B) the amount of the loss or theft.

(j) A report under Subsection (i) must:

(1) be made not later than the third day after the date that the

manufacturer, wholesaler, retailer, or other person learns of the

discrepancy, loss, or theft; and

(2) if the discrepancy, loss, or theft occurred during a

shipment of the chemical precursor, include the name of the

common carrier or person who transported the chemical precursor

and the date that the chemical precursor was shipped.

(k) Unless the person is the holder of only a permit issued

under Section 481.078(b)(1), a manufacturer, wholesaler,

retailer, or other person who sells, transfers, or otherwise

furnishes any chemical precursor subject to Subsection (a) or a

permit holder, commercial purchaser, or other person who receives

a chemical precursor subject to Subsection (a):

(1) shall maintain records and inventories in accordance with

rules established by the director;

(2) shall allow a member of the department or a peace officer to

conduct audits and inspect records of purchases and sales and all

other records made in accordance with this section at any

reasonable time; and

(3) may not interfere with the audit or with the full and

complete inspection or copying of those records.

(l) This section does not apply to the sale or transfer of any

compound, mixture, or preparation containing ephedrine,

pseudoephedrine, or norpseudoephedrine that is in liquid, liquid

capsule, or liquid gel capsule form.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 5.02(k), eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 745, Sec. 17, eff. Jan.

1, 1998; Acts 2001, 77th Leg., ch. 251, Sec. 12, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 570, Sec. 1, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 1099, Sec. 6, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

282, Sec. 4, eff. August 1, 2005.

Sec. 481.0771. RECORDS AND REPORTS ON PSEUDOEPHEDRINE. (a) A

wholesaler who sells, transfers, or otherwise furnishes a product

containing ephedrine, pseudoephedrine, or norpseudoephedrine to a

retailer shall:

(1) before delivering the product, obtain from the retailer the

retailer's address, area code, and telephone number; and

(2) make an accurate and legible record of the transaction and

maintain the record for at least two years after the date of the

transaction.

(b) The wholesaler shall make all records available to the

director in accordance with department rule, including:

(1) the information required by Subsection (a)(1);

(2) the amount of the product containing ephedrine,

pseudoephedrine, or norpseudoephedrine delivered; and

(3) any other information required by the director.

(c) Not later than 10 business days after receipt of an order

for a product containing ephedrine, pseudoephedrine, or

norpseudoephedrine that requests delivery of a suspicious

quantity of the product as determined by department rule, a

wholesaler shall submit to the director a report of the order in

accordance with department rule.

(d) A wholesaler who, with reckless disregard for the duty to

report, fails to report as required by Subsection (c) may be

subject to disciplinary action in accordance with department

rule.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 5, eff. August 1, 2005.

Sec. 481.078. CHEMICAL PRECURSOR TRANSFER PERMIT. (a) A person

must obtain a chemical precursor transfer permit from the

department to be eligible:

(1) to sell, transfer, or otherwise furnish a chemical precursor

subject to Section 481.077(a) to a person in this state;

(2) to receive a chemical precursor subject to Section

481.077(a) from a source outside this state; or

(3) to receive a chemical precursor subject to Section

481.077(a) if the person, in receiving the chemical precursor,

does not represent a business.

(b) The director by rule shall adopt procedures and standards

for the issuance and renewal or the voluntary surrender,

cancellation, suspension, probation, or revocation of:

(1) a permit for one sale, transfer, receipt, or otherwise

furnishing of a chemical precursor; or

(2) a permit for more than one sale, transfer, receipt, or

otherwise furnishing of a chemical precursor.

(c) A permit issued or renewed under Subsection (b)(1) is valid

only for the transaction indicated on the permit. A permit issued

or renewed under Subsection (b)(2) is valid for one year after

the date of issuance or renewal.

(d) A permit holder must report in writing or by telephone to

the director a change in the holder's business name, address,

area code, and telephone number not later than the seventh day

after the date of the change.

(e) The director may not issue a permit under this section

unless the person applying for the permit delivers to the

director a written consent to inspect signed by the person that

grants to the director the right to inspect any controlled

premises, record, chemical precursor, or other item governed by

this chapter in the care, custody, or control of the person.

After the director receives the consent, the director may inspect

any controlled premises, record, chemical precursor, or other

item to which the consent applies.

(f) The director may adopt rules to establish security controls

and provide for the inspection of a place, entity, or item to

which a chemical precursor transfer permit applies.

Added by Acts 1989, 71st Leg., ch. 1100, Sec. 5.02(l), eff. Sept.

1, 1989. Amended by Acts 1997, 75th Leg., ch. 745, Sec. 18, eff.

Jan. 1, 1998; Acts 2001, 77th Leg., ch. 251, Sec. 13, eff. Sept.

1, 2001.

Sec. 481.080. CHEMICAL LABORATORY APPARATUS RECORD-KEEPING

REQUIREMENTS AND PENALTIES. (a) A manufacturer, wholesaler,

retailer, or other person who sells, transfers, or otherwise

furnishes a chemical laboratory apparatus shall make an accurate

and legible record of the transaction and maintain the record for

at least two years after the date of the transaction.

(b) The director may adopt rules to implement this section.

(c) The director by rule may:

(1) name an additional item of equipment as a chemical

laboratory apparatus for purposes of Subsection (a) if the

director determines that public health and welfare are

jeopardized by evidenced proliferation or use of the item of

equipment in the illicit manufacture of a controlled substance or

controlled substance analogue; or

(2) exempt a chemical laboratory apparatus from the requirement

of Subsection (a) if the director determines that the apparatus

does not jeopardize public health and welfare or is not used in

the illicit manufacture of a controlled substance or a controlled

substance analogue.

(d) This section and Section 481.081 do not apply to a person to

whom a registration has been issued under Section 481.063.

(e) Before selling, transferring, or otherwise furnishing to a

person in this state a chemical laboratory apparatus subject to

Subsection (a), a manufacturer, wholesaler, retailer, or other

person shall:

(1) if the recipient does not represent a business, obtain from

the recipient:

(A) the recipient's driver's license number or other personal

identification certificate number, date of birth, and residential

or mailing address, other than a post office box number, from a

driver's license or personal identification certificate issued by

the department that contains a photograph of the recipient;

(B) the year, state, and number of the motor vehicle license of

the motor vehicle owned or operated by the recipient;

(C) a complete description of how the apparatus is to be used;

and

(D) the recipient's signature; or

(2) if the recipient represents a business, obtain from the

recipient:

(A) a letter of authorization from the business that includes

the business license or comptroller tax identification number,

address, area code, and telephone number and a complete

description of how the apparatus is to be used; and

(B) the recipient's signature; and

(3) for any recipient, sign as a witness to the signature and

identification of the recipient.

(f) If the recipient does not represent a business, the

recipient shall present to the manufacturer, wholesaler,

retailer, or other person a permit issued in the name of the

recipient by the department under Section 481.081.

(g) Except as provided by Subsection (i), a manufacturer,

wholesaler, retailer, or other person who sells, transfers, or

otherwise furnishes to a person in this state a chemical

laboratory apparatus subject to Subsection (a) shall, at least 21

days before the delivery of the apparatus, submit a report of the

transaction on a form obtained from the director that includes

the information required by Subsection (e).

(h) The director shall supply to a manufacturer, wholesaler,

retailer, or other person who sells, transfers, or otherwise

furnishes a chemical laboratory apparatus subject to Subsection

(a) a form for the submission of:

(1) the report required by Subsection (g);

(2) the name and number of apparatus delivered; and

(3) any other information required by the director.

(i) The director may authorize a manufacturer, wholesaler,

retailer, or other person to submit a comprehensive monthly

report instead of the report required by Subsection (g) if the

director determines that:

(1) there is a pattern of regular supply and purchase of the

apparatus between the furnisher and the recipient; or

(2) the recipient has established a record of use of the

apparatus solely for a lawful purpose.

(j) A manufacturer, wholesaler, retailer, or other person who

receives from a source outside this state a chemical laboratory

apparatus subject to Subsection (a) or who discovers a loss or

theft of such an apparatus shall:

(1) submit a report of the transaction to the director in

accordance with department rule; and

(2) include in the report:

(A) any difference between the number of the apparatus actually

received and the number of the apparatus shipped according to the

shipping statement or invoice; or

(B) the number of the loss or theft.

(k) A report under Subsection (j) must:

(1) be made not later than the third day after the date that the

manufacturer, wholesaler, retailer, or other person learns of the

discrepancy, loss, or theft; and

(2) if the discrepancy, loss, or theft occurred during a

shipment of the apparatus, include the name of the common carrier

or person who transported the apparatus and the date that the

apparatus was shipped.

(l) This subsection applies to a manufacturer, wholesaler,

retailer, or other person who sells, transfers, or otherwise

furnishes any chemical laboratory apparatus subject to Subsection

(a) and to a permit holder, commercial purchaser, or other person

who receives such an apparatus unless the person is the holder of

only a permit issued under Section 481.081(b)(1). A person

covered by this subsection:

(1) shall maintain records and inventories in accordance with

rules established by the director;

(2) shall allow a member of the department or a peace officer to

conduct audits and inspect records of purchases and sales and all

other records made in accordance with this section at any

reasonable time; and

(3) may not interfere with the audit or with the full and

complete inspection or copying of those records.

Added by Acts 1989, 71st Leg., ch. 1100, Sec. 5.02(l), eff. Sept.

1, 1989. Amended by Acts 1997, 75th Leg., ch. 745, Sec. 19, eff.

Jan. 1, 1998; Acts 2001, 77th Leg., ch. 251, Sec. 14, eff. Sept.

1, 2001.

Sec. 481.081. CHEMICAL LABORATORY APPARATUS TRANSFER PERMIT.

(a) A person must obtain a chemical laboratory apparatus

transfer permit from the department to be eligible:

(1) to sell, transfer, or otherwise furnish an apparatus subject

to Section 481.080(a) to a person in this state;

(2) to receive an apparatus subject to Section 481.080(a) from a

source outside this state; or

(3) to receive an apparatus subject to Section 481.080(a) if the

person, in receiving the apparatus, does not represent a

business.

(b) The director by rule shall adopt procedures and standards

for the issuance and renewal or the voluntary surrender,

cancellation, suspension, probation, or revocation of:

(1) a permit for one sale, transfer, receipt, or otherwise

furnishing of a chemical laboratory apparatus; or

(2) a permit for more than one sale, transfer, receipt, or

otherwise furnishing of a chemical laboratory apparatus.

(c) A permit issued or renewed under Subsection (b)(1) is valid

only for the transaction indicated on the permit. A permit issued

or renewed under Subsection (b)(2) is valid for one year after

the date of issuance or renewal.

(d) A permit holder must report in writing or by telephone to

the director a change in the holder's business name, address,

area code, and telephone number not later than the seventh day

after the date of the change.

(e) The director may not issue a permit under this section

unless the person applying for the permit delivers to the

director a written consent to inspect signed by the person that

grants to the director the right to inspect any controlled

premises, record, chemical laboratory apparatus, or other item

governed by this chapter in the care, custody, or control of the

person. After the director receives the consent, the director may

inspect any controlled premises, record, chemical laboratory

apparatus, or other item to which the consent applies.

(f) The director may by rule establish security controls and

provide for the inspection of a place, entity, or item to which a

chemical laboratory apparatus transfer permit applies.

Added by Acts 1989, 71st Leg., ch. 1100, Sec. 5.02(l), eff. Sept.

1, 1989. Amended by Acts 1997, 75th Leg., ch. 745, Sec. 20, eff.

Jan. 1, 1998; Acts 2001, 77th Leg., ch. 251, Sec. 15, eff. Sept.

1, 2001.

SUBCHAPTER D. OFFENSES AND PENALTIES

Sec. 481.101. CRIMINAL CLASSIFICATION. For the purpose of

establishing criminal penalties for violations of this chapter,

controlled substances, including a material, compound, mixture,

or preparation containing the controlled substance, are divided

into Penalty Groups 1 through 4.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 5.02(n), eff.

Sept. 1, 1989.

Sec. 481.102. PENALTY GROUP 1. Penalty Group 1 consists of:

(1) the following opiates, including their isomers, esters,

ethers, salts, and salts of isomers, esters, and ethers, unless

specifically excepted, if the existence of these isomers, esters,

ethers, and salts is possible within the specific chemical

designation:

Alfentanil;

Allylprodine;

Alphacetylmethadol;

Benzethidine;

Betaprodine;

Clonitazene;

Diampromide;

Diethylthiambutene;

Difenoxin not listed in Penalty Group 3 or 4;

Dimenoxadol;

Dimethylthiambutene;

Dioxaphetyl butyrate;

Dipipanone;

Ethylmethylthiambutene;

Etonitazene;

Etoxeridine;

Furethidine;

Hydroxypethidine;

Ketobemidone;

Levophenacylmorphan;

Meprodine;

Methadol;

Moramide;

Morpheridine;

Noracymethadol;

Norlevorphanol;

Normethadone;

Norpipanone;

Phenadoxone;

Phenampromide;

Phenomorphan;

Phenoperidine;

Piritramide;

Proheptazine;

Properidine;

Propiram;

Sufentanil;

Tilidine; and

Trimeperidine;

(2) the following opium derivatives, their salts, isomers, and

salts of isomers, unless specifically excepted, if the existence

of these salts, isomers, and salts of isomers is possible within

the specific chemical designation:

Acetorphine;

Acetyldihydrocodeine;

Benzylmorphine;

Codeine methylbromide;

Codeine-N-Oxide;

Cyprenorphine;

Desomorphine;

Dihydromorphine;

Drotebanol;

Etorphine, except hydrochloride salt;

Heroin;

Hydromorphinol;

Methyldesorphine;

Methyldihydromorphine;

Monoacetylmorphine;

Morphine methylbromide;

Morphine methylsulfonate;

Morphine-N-Oxide;

Myrophine;

Nicocodeine;

Nicomorphine;

Normorphine;

Pholcodine; and

Thebacon;

(3) the following substances, however produced, except those

narcotic drugs listed in another group:

(A) Opium and opiate not listed in Penalty Group 3 or 4, and a

salt, compound, derivative, or preparation of opium or opiate,

other than thebaine derived butorphanol, nalmefene and its salts,

naloxone and its salts, and naltrexone and its salts, but

including:

Codeine not listed in Penalty Group 3 or 4;

Dihydroetorphine;

Ethylmorphine not listed in Penalty Group 3 or 4;

Granulated opium;

Hydrocodone not listed in Penalty Group 3;

Hydromorphone;

Metopon;

Morphine not listed in Penalty Group 3;

Opium extracts;

Opium fluid extracts;

Oripavine;

Oxycodone;

Oxymorphone;

Powdered opium;

Raw opium;

Thebaine; and

Tincture of opium;

(B) a salt, compound, isomer, derivative, or preparation of a

substance that is chemically equivalent or identical to a

substance described by Paragraph (A), other than the isoquinoline

alkaloids of opium;

(C) Opium poppy and poppy straw;

(D) Cocaine, including:

(i) its salts, its optical, position, and geometric isomers, and

the salts of those isomers;

(ii) coca leaves and a salt, compound, derivative, or

preparation of coca leaves;

(iii) a salt, compound, derivative, or preparation of a salt,

compound, or derivative that is chemically equivalent or

identical to a substance described by Subparagraph (i) or (ii),

other than decocainized coca leaves or extractions of coca leaves

that do not contain cocaine or ecgonine; and

(E) concentrate of poppy straw, meaning the crude extract of

poppy straw in liquid, solid, or powder form that contains the

phenanthrine alkaloids of the opium poppy;

(4) the following opiates, including their isomers, esters,

ethers, salts, and salts of isomers, if the existence of these

isomers, esters, ethers, and salts is possible within the

specific chemical designation:

Acetyl-alpha-methylfentanyl (N-[1-(1-methyl-2-

phenethyl)-4-piperidinyl]-N-phenylacetamide);

Alpha-methylthiofentanyl (N-[1-methyl-2-(2-

thienyl)ethyl-4-piperidinyl]-N-phenylpropanamide);

Alphaprodine;

Anileridine;

Beta-hydroxyfentanyl (N-[1-(2-hydroxy-2-

phenethyl)-4-piperidinyl] -N-phenylpropanamide);

Beta-hydroxy-3-methylfentanyl;

Bezitramide;

Carfentanil;

Dihydrocodeine not listed in Penalty Group 3 or 4;

Diphenoxylate not listed in Penalty Group 3 or 4;

Fentanyl or alpha-methylfentanyl, or any other derivative of

Fentanyl;

Isomethadone;

Levomethorphan;

Levorphanol;

Metazocine;

Methadone;

Methadone-Intermediate, 4-cyano-2-dimethylamino- 4, 4-diphenyl

butane;

3-methylfentanyl(N-[3-methyl-1-(2-phenylethyl)-

4-piperidyl]-N-phenylpropanamide);

3-methylthiofentanyl(N-[3-methyl-1-(2-thienyl)

ethyl-4-piperidinyl]-N-phenylpropanamide);

Moramide-Intermediate, 2-methyl-3-morpholino-1,

1-diphenyl-propane-carboxylic acid;

Para-fluorofentanyl(N-(4-fluorophenyl)-N-1-(2-

phenylethyl)-4-piperidinylpropanamide);

PEPAP (1-(2-phenethyl)-4-phenyl-4- acetoxypiperidine);

Pethidine (Meperidine);

Pethidine-Intermediate-A, 4-cyano-1-methyl-4- phenylpiperidine;

Pethidine-Intermediate-B, ethyl-4- phenylpiperidine-4

carboxylate;

Pethidine-Intermediate-C, 1-methyl-4-

phenylpiperidine-4-carboxylic acid;

Phenazocine;

Piminodine;

Racemethorphan;

Racemorphan;

Remifentanil; and

Thiofentanyl(N-phenyl-N-[1-(2-thienyl)ethyl-4-piperidinyl]-propanamide);

(5) Flunitrazepam (trade or other name: Rohypnol);

(6) Methamphetamine, including its salts, optical isomers, and

salts of optical isomers;

(7) Phenylacetone and methylamine, if possessed together with

intent to manufacture methamphetamine;

(8) Phencyclidine, including its salts;

(9) Gamma hydroxybutyric acid (some trade or other names: gamma

hydroxybutyrate, GHB), including its salts; and

(10) Ketamine.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 5.02(n), eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 761, Sec. 1, eff. Sept.

1, 1991. Amended by Acts 1997, 75th Leg., ch. 745, Sec. 21, eff.

Jan. 1, 1998; Acts 2001, 77th Leg., ch. 251, Sec. 16, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 459, Sec. 1, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 1099, Sec. 7, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

739, Sec. 1, eff. September 1, 2009.

Sec. 481.1021. PENALTY GROUP 1-A. Penalty Group 1-A consists of

lysergic acid diethylamide (LSD), including its salts, isomers,

and salts of isomers.

Added by Acts 1997, 75th Leg., ch. 745, Sec. 22, eff. Jan. 1,

1998.

Sec. 481.103. PENALTY GROUP 2. (a) Penalty Group 2 consists

of:

(1) any quantity of the following hallucinogenic substances,

their salts, isomers, and salts of isomers, unless specifically

excepted, if the existence of these salts, isomers, and salts of

isomers is possible within the specific chemical designation:

alpha-ethyltryptamine;

alpha-methyltryptamine;

4-bromo-2, 5-dimethoxyamphetamine (some trade or other names:

4-bromo-2, 5-dimethoxy-alpha-methylphenethylamine; 4-bromo-2,

5-DMA);

4-bromo-2, 5-dimethoxyphenethylamine;

Bufotenine (some trade and other names: 3-(beta-

Dimethylaminoethyl)-5-hydroxyindole; 3-(2-dimethylaminoethyl)- 5-

indolol; N, N-dimethylserotonin; 5-hydroxy-N, N-

dimethyltryptamine; mappine);

Diethyltryptamine (some trade and other names: N,

N-Diethyltryptamine, DET);

2, 5-dimethoxyamphetamine (some trade or other names: 2,

5-dimethoxy-alpha-methylphenethylamine; 2, 5-DMA);

2, 5-dimethoxy-4-ethylamphetamine (trade or other name: DOET);

2, 5-dimethoxy-4-(n)-propylthiophenethylamine (trade or other

name: 2C-T-7);

Dimethyltryptamine ( trade or other name: DMT);

Dronabinol (synthetic) in sesame oil and encapsulated in a soft

gelatin capsule in a U.S. Food and Drug Administration approved

drug product (some trade or other names for Dronabinol:

(a6aR-trans)-6a,7,8,10a-tetrahydro- 6,6, 9-

trimethyl-3-pentyl-6H- dibenzo [b,d]pyran-1-ol or (-)-delta-9-

(trans)- tetrahydrocannabinol);

Ethylamine Analog of Phencyclidine (some trade or other names:

N-ethyl-1-phenylcyclohexylamine, (1- phenylcyclohexyl)

ethylamine, N-(1-phenylcyclohexyl) ethylamine, cyclohexamine,

PCE);

Ibogaine (some trade or other names: 7-Ethyl-6, 6, beta 7, 8, 9,

10, 12, 13-octahydro-2-methoxy-6, 9-methano-5H- pyrido [1', 2':1,

2] azepino [5, 4-b] indole; tabernanthe iboga.);

Mescaline;

5-methoxy-N, N-diisopropyltryptamine;

5-methoxy-3, 4-methylenedioxy amphetamine;

4-methoxyamphetamine (some trade or other names:

4-methoxy-alpha-methylphenethylamine; paramethoxyamphetamine;

PMA);

1-methyl- 4-phenyl-4-propionoxypiperidine (MPPP, PPMP);

4-methyl-2, 5-dimethoxyamphetamine (some trade and other names:

4-methyl-2, 5-dimethoxy-alpha- methylphenethylamine; "DOM";

"STP");

3,4-methylenedioxy methamphetamine (MDMA, MDM);

3,4-methylenedioxy amphetamine;

3,4-methylenedioxy N-ethylamphetamine (Also known as N-ethyl

MDA);

Nabilone (Another name for nabilone: (+)-trans-

3-(1,1-dimethylheptyl)- 6,6a, 7,8,10,10a-hexahydro-1-hydroxy- 6,

6-dimethyl-9H-dibenzo[b,d] pyran-9-one;

N-benzylpiperazine (some trade or other names: BZP;

1-benzylpiperazine);

N-ethyl-3-piperidyl benzilate;

N-hydroxy-3,4-methylenedioxyamphetamine (Also known as N-hydroxy

MDA);

4-methylaminorex;

N-methyl-3-piperidyl benzilate;

Parahexyl (some trade or other names: 3-Hexyl-1- hydroxy-7, 8,

9, 10-tetrahydro-6, 6, 9-trimethyl-6H-dibenzo [b, d] pyran;

Synhexyl);

1-Phenylcyclohexylamine;

1-Piperidinocyclohexanecarbonitrile (PCC);

Psilocin;

Psilocybin;

Pyrrolidine Analog of Phencyclidine (some trade or other names:

1-(1-phenylcyclohexyl)-pyrrolidine, PCPy, PHP);

Tetrahydrocannabinols, other than marihuana, and synthetic

equivalents of the substances contained in the plant, or in the

resinous extractives of Cannabis, or synthetic substances,

derivatives, and their isomers with similar chemical structure

and pharmacological activity such as:

delta-1 cis or trans tetrahydrocannabinol, and their optical

isomers;

delta-6 cis or trans tetrahydrocannabinol, and their optical

isomers;

delta-3, 4 cis or trans tetrahydrocannabinol, and its optical

isomers;

compounds of these structures, regardless of numerical

designation of atomic positions, since nomenclature of these

substances is not internationally standardized;

Thiophene Analog of Phencyclidine (some trade or other names:

1-[1-(2-thienyl) cyclohexyl] piperidine; 2-Thienyl Analog of

Phencyclidine; TPCP, TCP);

1-pyrrolidine (some trade or other name: TCPy);

1-(3-trifluoromethylphenyl)piperazine (trade or other name:

TFMPP); and

3,4,5-trimethoxy amphetamine;

(2) Phenylacetone (some trade or other names:

Phenyl-2-propanone; P2P, Benzymethyl ketone, methyl benzyl

ketone); and

(3) unless specifically excepted or unless listed in another

Penalty Group, a material, compound, mixture, or preparation that

contains any quantity of the following substances having a

potential for abuse associated with a depressant or stimulant

effect on the central nervous system:

Aminorex (some trade or other names: aminoxaphen;

2-amino-5-phenyl-2-oxazoline; 4,5-dihydro-5-

phenyl-2-oxazolamine);

Amphetamine, its salts, optical isomers, and salts of optical

isomers;

Cathinone (some trade or other names: 2-amino-1-

phenyl-1-propanone, alpha-aminopropiophenone, 2-

aminopropiophenone);

Etorphine Hydrochloride;

Fenethylline and its salts;

Lisdexamfetamine, including its salts, isomers, and salts of

isomers;

Mecloqualone and its salts;

Methaqualone and its salts;

Methcathinone (some trade or other names: 2-

methylamino-propiophenone; alpha-(methylamino)propriophenone;

2-(methylamino)-1-phenylpropan-1-one; alpha-N-

methylaminopropriophenone; monomethylpropion; ephedrone, N-

methylcathinone; methylcathinone; AL-464; AL-422; AL-463; and UR

1431);

N-Ethylamphetamine, its salts, optical isomers, and salts of

optical isomers; and

N,N-dimethylamphetamine (some trade or other names:

N,N,alpha-trimethylbenzeneethaneamine;

N,N,alpha-trimethylphenethylamine), its salts, optical isomers,

and salts of optical isomers.

(b) For the purposes of Subsection (a)(1) only, the term

"isomer" includes an optical, position, or geometric isomer.

Amended by Acts 1997, 75th Leg., ch. 745, Sec. 23, eff. Jan. 1,

1998; Acts 2001, 77th Leg., ch. 251, Sec. 17, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 1099, Sec. 8, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

739, Sec. 2, eff. September 1, 2009.

Sec. 481.104. PENALTY GROUP 3. (a) Penalty Group 3 consists

of:

(1) a material, compound, mixture, or preparation that contains

any quantity of the following substances having a potential for

abuse associated with a stimulant effect on the central nervous

system:

Methylphenidate and its salts; and

Phenmetrazine and its salts;

(2) a material, compound, mixture, or preparation that contains

any quantity of the following substances having a potential for

abuse associated with a depressant effect on the central nervous

system:

a substance that contains any quantity of a derivative of

barbituric acid, or any salt of a derivative of barbituric acid

not otherwise described by this subsection;

a compound, mixture, or preparation containing amobarbital,

secobarbital, pentobarbital, or any salt of any of these, and one

or more active medicinal ingredients that are not listed in any

penalty group;

a suppository dosage form containing amobarbital, secobarbital,

pentobarbital, or any salt of any of these drugs, and approved by

the United States Food and Drug Administration for marketing only

as a suppository;

Alprazolam;

Amobarbital;

Bromazepam;

Camazepam;

Chlordiazepoxide;

Chlorhexadol;

Clobazam;

Clonazepam;

Clorazepate;

Clotiazepam;

Cloxazolam;

Delorazepam;

Diazepam;

Estazolam;

Ethyl loflazepate;

Fludiazepam;

Flurazepam;

Glutethimide;

Halazepam;

Haloxzolam;

Ketazolam;

Loprazolam;

Lorazepam;

Lormetazepam;

Lysergic acid, including its salts, isomers, and salts of

isomers;

Lysergic acid amide, including its salts, isomers, and salts of

isomers;

Mebutamate;

Medazepam;

Methyprylon;

Midazolam;

Nimetazepam;

Nitrazepam;

Nordiazepam;

Oxazepam;

Oxazolam;

Pentazocine, its salts, derivatives, or compounds or mixtures

thereof;

Pentobarbital;

Pinazepam;

Prazepam;

Quazepam;

Secobarbital;

Sulfondiethylmethane;

Sulfonethylmethane;

Sulfonmethane;

Temazepam;

Tetrazepam;

Tiletamine and zolazepam in combination, and its salts. (some

trade or other names for a tiletamine-zolazepam combination

product: Telazol, for tiletamine: 2-(ethylamino)-

2-(2-thienyl)-cyclohexanone, and for zolazepam: 4-(2-

fluorophenyl)-6, 8-dihydro-1,3,8,-trimethylpyrazolo-[3,4-

e](1,4)-d diazepin-7(1H)-one, flupyrazapon);

Triazolam;

Zaleplon;

Zolpidem; and

Zopiclone;

(3) Nalorphine;

(4) a material, compound, mixture, or preparation containing

limited quantities of the following narcotic drugs, or any of

their salts:

not more than 1.8 grams of codeine, or any of its salts, per 100

milliliters or not more than 90 milligrams per dosage unit, with

an equal or greater quantity of an isoquinoline alkaloid of

opium;

not more than 1.8 grams of codeine, or any of its salts, per 100

milliliters or not more than 90 milligrams per dosage unit, with

one or more active, nonnarcotic ingredients in recognized

therapeutic amounts;

not more than 300 milligrams of dihydrocodeinone (hydrocodone),

or any of its salts, per 100 milliliters or not more than 15

milligrams per dosage unit, with a fourfold or greater quantity

of an isoquinoline alkaloid of opium;

not more than 300 milligrams of dihydrocodeinone (hydrocodone),

or any of its salts, per 100 milliliters or not more than 15

milligrams per dosage unit, with one or more active, nonnarcotic

ingredients in recognized therapeutic amounts;

not more than 1.8 grams of dihydrocodeine, or any of its salts,

per 100 milliliters or not more than 90 milligrams per dosage

unit, with one or more active, nonnarcotic ingredients in

recognized therapeutic amounts;

not more than 300 milligrams of ethylmorphine, or any of its

salts, per 100 milliliters or not more than 15 milligrams per

dosage unit, with one or more active, nonnarcotic ingredients in

recognized therapeutic amounts;

not more than 500 milligrams of opium per 100 milliliters or per

100 grams, or not more than 25 milligrams per dosage unit, with

one or more active, nonnarcotic ingredients in recognized

therapeutic amounts;

not more than 50 milligrams of morphine, or any of its salts, per

100 milliliters or per 100 grams with one or more active,

nonnarcotic ingredients in recognized therapeutic amounts; and

not more than 1 milligram of difenoxin and not less than 25

micrograms of atropine sulfate per dosage unit;

(5) a material, compound, mixture, or preparation that contains

any quantity of the following substances:

Barbital;

Chloral betaine;

Chloral hydrate;

Ethchlorvynol;

Ethinamate;

Meprobamate;

Methohexital;

Methylphenobarbital (Mephobarbital);

Paraldehyde;

Petrichloral; and

Phenobarbital;

(6) Peyote, unless unharvested and growing in its natural state,

meaning all parts of the plant classified botanically as

Lophophora, whether growing or not, the seeds of the plant, an

extract from a part of the plant, and every compound,

manufacture, salt, derivative, mixture, or preparation of the

plant, its seeds, or extracts;

(7) unless listed in another penalty group, a material,

compound, mixture, or preparation that contains any quantity of

the following substances having a stimulant effect on the central

nervous system, including the substance's salts, optical,

position, or geometric isomers, and salts of the substance's

isomers, if the existence of the salts, isomers, and salts of

isomers is possible within the specific chemical designation:

Benzphetamine;

Cathine [(+)-norpseudoephedrine];

Chlorphentermine;

Clortermine;

Diethylpropion;

Fencamfamin;

Fenfluramine;

Fenproporex;

Mazindol;

Mefenorex;

Modafinil;

Pemoline (including organometallic complexes and their chelates);

Phendimetrazine;

Phentermine;

Pipradrol;

Sibutramine; and

SPA [(-)-1-dimethylamino-1,2-diphenylethane];

(8) unless specifically excepted or unless listed in another

penalty group, a material, compound, mixture, or preparation that

contains any quantity of the following substance, including its

salts:

Dextropropoxyphene (Alpha-(+)-4-dimethylamino-

1,2-diphenyl-3-methyl-2-propionoxybutane); and

(9) an anabolic steroid, including any drug or hormonal

substance, or any substance that is chemically or

pharmacologically related to testosterone, other than an

estrogen, progestin, dehydroepiandrosterone, or corticosteroid,

and promotes muscle growth, including the following drugs and

substances and any salt, ester, or ether of the following drugs

and substances:

Androstanediol;

Androstanedione;

Androstenediol;

Androstenedione;

Bolasterone;

Boldenone;

Calusterone;

Clostebol;

Dehydrochlormethyltestosterone;

Delta-1-dihydrotestosterone;

Dihydrotestosterone (4-dihydrotestosterone);

Drostanolone;

Ethylestrenol;

Fluoxymesterone;

Formebulone;

Furazabol;

13beta-ethyl-17beta-hydroxygon-4-en-3-one;

4-hydroxytestosterone;

4-hydroxy-19-nortestosterone;

Mestanolone;

Mesterolone;

Methandienone;

Methandriol;

Methenolone;

17alpha-methyl-3beta, 17 beta-dihydroxy-5alpha- androstane;

17alpha-methyl-3alpha, 17 beta-dihydroxy-5alpha- androstane;

17alpha-methyl-3beta, 17beta-dihydroxyandrost-4- ene;

17alpha-methyl-4-hydroxynandrolone;

Methyldienolone;

Methyltestosterone;

Methyltrienolone;

17alpha-methyl-delta-1-dihydrotestosterone;

Mibolerone;

Nandrolone;

Norandrostenediol;

Norandrostenedione;

Norbolethone;

Norclostebol;

Norethandrolone;

Normethandrolone;

Oxandrolone;

Oxymesterone;

Oxymetholone;

Stanozolol;

Stenbolone;

Testolactone;

Testosterone;

Tetrahydrogestrinone; and

Trenbolone.

(b) Penalty Group 3 does not include a compound, mixture, or

preparation containing a stimulant substance listed in Subsection

(a)(1) if the compound, mixture, or preparation contains one or

more active medicinal ingredients not having a stimulant effect

on the central nervous system and if the admixtures are included

in combinations, quantity, proportion, or concentration that

vitiate the potential for abuse of the substances that have a

stimulant effect on the central nervous system.

(c) Penalty Group 3 does not include a compound, mixture, or

preparation containing a depressant substance listed in

Subsection (a)(2) or (a)(5) if the compound, mixture, or

preparation contains one or more active medicinal ingredients not

having a depressant effect on the central nervous system and if

the admixtures are included in combinations, quantity,

proportion, or concentration that vitiate the potential for abuse

of the substances that have a depressant effect on the central

nervous system.

Amended by Acts 1997, 75th Leg., ch. 745, Sec. 24, eff. Jan. 1,

1998; Acts 2001, 77th Leg., ch. 251, Sec. 18, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

739, Sec. 3, eff. September 1, 2009.

Sec. 481.105. PENALTY GROUP 4. Penalty Group 4 consists of:

(1) a compound, mixture, or preparation containing limited

quantities of any of the following narcotic drugs that includes

one or more nonnarcotic active medicinal ingredients in

sufficient proportion to confer on the compound, mixture, or

preparation valuable medicinal qualities other than those

possessed by the narcotic drug alone:

not more than 200 milligrams of codeine per 100 milliliters or

per 100 grams;

not more than 100 milligrams of dihydrocodeine per 100

milliliters or per 100 grams;

not more than 100 milligrams of ethylmorphine per 100 milliliters

or per 100 grams;

not more than 2.5 milligrams of diphenoxylate and not less than

25 micrograms of atropine sulfate per dosage unit;

not more than 15 milligrams of opium per 29.5729 milliliters or

per 28.35 grams; and

not more than 0.5 milligram of difenoxin and not less than 25

micrograms of atropine sulfate per dosage unit;

(2) unless specifically excepted or unless listed in another

penalty group, a material, compound, mixture, or preparation

containing any quantity of the narcotic drug Buprenorphine or

Butorphanol or a salt of either; and

(3) unless specifically exempted or excluded or unless listed in

another penalty group, any material, compound, mixture, or

preparation that contains any quantity of pyrovalerone, a

substance having a stimulant effect on the central nervous

system, including its salts, isomers, and salts of isomers.

Amended by Acts 1997, 75th Leg., ch. 745, Sec. 25, eff. Jan. 1,

1998; Acts 2001, 77th Leg., ch. 251, Sec. 19, eff. Sept. 1, 2001.

Sec. 481.106. CLASSIFICATION OF CONTROLLED SUBSTANCE ANALOGUE.

For the purposes of the prosecution of an offense under this

subchapter involving the manufacture, delivery, or possession of

a controlled substance, Penalty Groups 1, 1-A, and 2 include a

controlled substance analogue that:

(1) has a chemical structure substantially similar to the

chemical structure of a controlled substance listed in the

applicable penalty group; or

(2) is specifically designed to produce an effect substantially

similar to, or greater than, a controlled substance listed in the

applicable penalty group.

Added by Acts 2003, 78th Leg., ch. 1099, Sec. 9, eff. Sept. 1,

2003.

Sec. 481.108. PREPARATORY OFFENSES. Title 4, Penal Code,

applies to an offense under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 2.02, eff. Sept.

1, 1994; Acts 1995, 74th Leg., ch. 318, Sec. 36, eff. Sept. 1,

1995.

Sec. 481.111. EXEMPTIONS. (a) The provisions of this chapter

relating to the possession and distribution of peyote do not

apply to the use of peyote by a member of the Native American

Church in bona fide religious ceremonies of the church. However,

a person who supplies the substance to the church must register

and maintain appropriate records of receipts and disbursements in

accordance with rules adopted by the director. An exemption

granted to a member of the Native American Church under this

section does not apply to a member with less than 25 percent

Indian blood.

(b) The provisions of this chapter relating to the possession of

denatured sodium pentobarbital do not apply to possession by

personnel of a humane society or an animal control agency for the

purpose of destroying injured, sick, homeless, or unwanted

animals if the humane society or animal control agency is

registered with the Federal Drug Enforcement Administration. The

provisions of this chapter relating to the distribution of

denatured sodium pentobarbital do not apply to a person

registered as required by Subchapter C, who is distributing the

substance for that purpose to a humane society or an animal

control agency registered with the Federal Drug Enforcement

Administration.

(c) A person does not violate Section 481.113, 481.116, 481.121,

or 481.125 if the person possesses or delivers

tetrahydrocannabinols or their derivatives, or drug paraphernalia

to be used to introduce tetrahydrocannabinols or their

derivatives into the human body, for use in a federally approved

therapeutic research program.

(d) The provisions of this chapter relating to the possession

and distribution of anabolic steroids do not apply to the use of

anabolic steroids that are administered to livestock or poultry.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 5.03(d), eff.

Sept. 1, 1989.

Sec. 481.112. OFFENSE: MANUFACTURE OR DELIVERY OF SUBSTANCE IN

PENALTY GROUP 1. (a) Except as authorized by this chapter, a

person commits an offense if the person knowingly manufactures,

delivers, or possesses with intent to deliver a controlled

substance listed in Penalty Group 1.

(b) An offense under Subsection (a) is a state jail felony if

the amount of the controlled substance to which the offense

applies is, by aggregate weight, including adulterants or

dilutants, less than one gram.

(c) An offense under Subsection (a) is a felony of the second

degree if the amount of the controlled substance to which the

offense applies is, by aggregate weight, including adulterants or

dilutants, one gram or more but less than four grams.

(d) An offense under Subsection (a) is a felony of the first

degree if the amount of the controlled substance to which the

offense applies is, by aggregate weight, including adulterants or

dilutants, four grams or more but less than 200 grams.

(e) An offense under Subsection (a) is punishable by

imprisonment in the Texas Department of Criminal Justice for life

or for a term of not more than 99 years or less than 10 years,

and a fine not to exceed $100,000, if the amount of the

controlled substance to which the offense applies is, by

aggregate weight, including adulterants or dilutants, 200 grams

or more but less than 400 grams.

(f) An offense under Subsection (a) is punishable by

imprisonment in the Texas Department of Criminal Justice for life

or for a term of not more than 99 years or less than 15 years,

and a fine not to exceed $250,000, if the amount of the

controlled substance to which the offense applies is, by

aggregate weight, including adulterants or dilutants, 400 grams

or more.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 2.02, eff. Sept.

1, 1994; Acts 2001, 77th Leg., ch. 1188, Sec. 2, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.095, eff. September 1, 2009.

Sec. 481.1121. OFFENSE: MANUFACTURE OR DELIVERY OF SUBSTANCE IN

PENALTY GROUP 1-A. (a) Except as provided by this chapter, a

person commits an offense if the person knowingly manufactures,

delivers, or possesses with intent to deliver a controlled

substance listed in Penalty Group 1-A.

(b) An offense under this section is:

(1) a state jail felony if the number of abuse units of the

controlled substance is fewer than 20;

(2) a felony of the second degree if the number of abuse units

of the controlled substance is 20 or more but fewer than 80;

(3) a felony of the first degree if the number of abuse units of

the controlled substance is 80 or more but fewer than 4,000; and

(4) punishable by imprisonment in the Texas Department of

Criminal Justice for life or for a term of not more than 99 years

or less than 15 years and a fine not to exceed $250,000, if the

number of abuse units of the controlled substance is 4,000 or

more.

Added by Acts 1997, 75th Leg., ch. 745, Sec. 26, eff. Jan. 1,

1998. Amended by Acts 2001, 77th Leg., ch. 1188, Sec. 3, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.096, eff. September 1, 2009.

Sec. 481.1122. MANUFACTURE OF SUBSTANCE IN PENALTY GROUP 1:

PRESENCE OF CHILD. If it is shown at the punishment phase of a

trial for the manufacture of a controlled substance listed in

Penalty Group 1 that when the offense was committed a child

younger than 18 years of age was present on the premises where

the offense was committed:

(1) the punishments specified by Sections 481.112(b) and (c) are

increased by one degree;

(2) the minimum term of imprisonment specified by Section

481.112(e) is increased to 15 years and the maximum fine

specified by that section is increased to $150,000; and

(3) the minimum term of imprisonment specified by Section

481.112(f) is increased to 20 years and the maximum fine

specified by that section is increased to $300,000.

Added by Acts 2007, 80th Leg., R.S., Ch.

840, Sec. 1, eff. September 1, 2007.

Sec. 481.113. OFFENSE: MANUFACTURE OR DELIVERY OF SUBSTANCE IN

PENALTY GROUP 2. (a) Except as authorized by this chapter, a

person commits an offense if the person knowingly manufactures,

delivers, or possesses with intent to deliver a controlled

substance listed in Penalty Group 2.

(b) An offense under Subsection (a) is a state jail felony if

the amount of the controlled substance to which the offense

applies is, by aggregate weight, including adulterants or

dilutants, less than one gram.

(c) An offense under Subsection (a) is a felony of the second

degree if the amount of the controlled substance to which the

offense applies is, by aggregate weight, including adulterants or

dilutants, one gram or more but less than four grams.

(d) An offense under Subsection (a) is a felony of the first

degree if the amount of the controlled substance to which the

offense applies is, by aggregate weight, including adulterants or

dilutants, four grams or more but less than 400 grams.

(e) An offense under Subsection (a) is punishable by

imprisonment in the Texas Department of Criminal Justice for life

or for a term of not more than 99 years or less than 10 years,

and a fine not to exceed $100,000, if the amount of the

controlled substance to which the offense applies is, by

aggregate weight, including adulterants or dilutants, 400 grams

or more.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 2.02, eff. Sept.

1, 1994; Acts 2001, 77th Leg., ch. 1188, Sec. 4, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.097, eff. September 1, 2009.

Sec. 481.114. OFFENSE: MANUFACTURE OR DELIVERY OF SUBSTANCE IN

PENALTY GROUP 3 OR 4. (a) Except as authorized by this chapter,

a person commits an offense if the person knowingly manufactures,

delivers, or possesses with intent to deliver a controlled

substance listed in Penalty Group 3 or 4.

(b) An offense under Subsection (a) is a state jail felony if

the amount of the controlled substance to which the offense

applies is, by aggregate weight, including adulterants or

dilutants, less than 28 grams.

(c) An offense under Subsection (a) is a felony of the second

degree if the amount of the controlled substance to which the

offense applies is, by aggregate weight, including adulterants or

dilutants, 28 grams or more but less than 200 grams.

(d) An offense under Subsection (a) is a felony of the first

degree, if the amount of the controlled substance to which the

offense applies is, by aggregate weight, including adulterants or

dilutants, 200 grams or more but less than 400 grams.

(e) An offense under Subsection (a) is punishable by

imprisonment in the Texas Department of Criminal Justice for life

or for a term of not more than 99 years or less than 10 years,

and a fine not to exceed $100,000, if the amount of the

controlled substance to which the offense applies is, by

aggregate weight, including any adulterants or dilutants, 400

grams or more.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 2.02, eff. Sept.

1, 1994; Acts 2001, 77th Leg., ch. 1188, Sec. 5, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.098, eff. September 1, 2009.

Sec. 481.115. OFFENSE: POSSESSION OF SUBSTANCE IN PENALTY GROUP

1. (a) Except as authorized by this chapter, a person commits

an offense if the person knowingly or intentionally possesses a

controlled substance listed in Penalty Group 1, unless the person

obtained the substance directly from or under a valid

prescription or order of a practitioner acting in the course of

professional practice.

(b) An offense under Subsection (a) is a state jail felony if

the amount of the controlled substance possessed is, by aggregate

weight, including adulterants or dilutants, less than one gram.

(c) An offense under Subsection (a) is a felony of the third

degree if the amount of the controlled substance possessed is, by

aggregate weight, including adulterants or dilutants, one gram or

more but less than four grams.

(d) An offense under Subsection (a) is a felony of the second

degree if the amount of the controlled substance possessed is, by

aggregate weight, including adulterants or dilutants, four grams

or more but less than 200 grams.

(e) An offense under Subsection (a) is a felony of the first

degree if the amount of the controlled substance possessed is, by

aggregate weight, including adulterants or dilutants, 200 grams

or more but less than 400 grams.

(f) An offense under Subsection (a) is punishable by

imprisonment in the Texas Department of Criminal Justice for life

or for a term of not more than 99 years or less than 10 years,

and a fine not to exceed $100,000, if the amount of the

controlled substance possessed is, by aggregate weight, including

adulterants or dilutants, 400 grams or more.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 2.02, eff. Sept.

1, 1994.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.099, eff. September 1, 2009.

Sec. 481.1151. OFFENSE: POSSESSION OF SUBSTANCE IN PENALTY GROUP

1-A. (a) Except as provided by this chapter, a person commits

an offense if the person knowingly possesses a controlled

substance listed in Penalty Group 1-A.

(b) An offense under this section is:

(1) a state jail felony if the number of abuse units of the

controlled substance is fewer than 20;

(2) a felony of the third degree if the number of abuse units of

the controlled substance is 20 or more but fewer than 80;

(3) a felony of the second degree if the number of abuse units

of the controlled substance is 80 or more but fewer than 4,000;

(4) a felony of the first degree if the number of abuse units of

the controlled substance is 4,000 or more but fewer than 8,000;

and

(5) punishable by imprisonment in the Texas Department of

Criminal Justice for life or for a term of not more than 99 years

or less than 15 years and a fine not to exceed $250,000, if the

number of abuse units of the controlled substance is 8,000 or

more.

Added by Acts 1997, 75th Leg., ch. 745, Sec. 26, eff. Jan. 1,

1998.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.100, eff. September 1, 2009.

Sec. 481.116. OFFENSE: POSSESSION OF SUBSTANCE IN PENALTY GROUP

2. (a) Except as authorized by this chapter, a person commits

an offense if the person knowingly or intentionally possesses a

controlled substance listed in Penalty Group 2, unless the person

obtained the substance directly from or under a valid

prescription or order of a practitioner acting in the course of

professional practice.

(b) An offense under Subsection (a) is a state jail felony if

the amount of the controlled substance possessed is, by aggregate

weight, including adulterants or dilutants, less than one gram.

(c) An offense under Subsection (a) is a felony of the third

degree if the amount of the controlled substance possessed is, by

aggregate weight, including adulterants or dilutants, one gram or

more but less than four grams.

(d) An offense under Subsection (a) is a felony of the second

degree if the amount of the controlled substance possessed is, by

aggregate weight, including adulterants or dilutants, four grams

or more but less than 400 grams.

(e) An offense under Subsection (a) is punishable by

imprisonment in the Texas Department of Criminal Justice for life

or for a term of not more than 99 years or less than five years,

and a fine not to exceed $50,000, if the amount of the controlled

substance possessed is, by aggregate weight, including

adulterants or dilutants, 400 grams or more.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 2.02, eff. Sept.

1, 1994.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.101, eff. September 1, 2009.

Sec. 481.117. OFFENSE: POSSESSION OF SUBSTANCE IN PENALTY GROUP

3. (a) Except as authorized by this chapter, a person commits

an offense if the person knowingly or intentionally possesses a

controlled substance listed in Penalty Group 3, unless the person

obtains the substance directly from or under a valid prescription

or order of a practitioner acting in the course of professional

practice.

(b) An offense under Subsection (a) is a Class A misdemeanor if

the amount of the controlled substance possessed is, by aggregate

weight, including adulterants or dilutants, less than 28 grams.

(c) An offense under Subsection (a) is a felony of the third

degree if the amount of the controlled substance possessed is, by

aggregate weight, including adulterants or dilutants, 28 grams or

more but less than 200 grams.

(d) An offense under Subsection (a) is a felony of the second

degree, if the amount of the controlled substance possessed is,

by aggregate weight, including adulterants or dilutants, 200

grams or more but less than 400 grams.

(e) An offense under Subsection (a) is punishable by

imprisonment in the Texas Department of Criminal Justice for life

or for a term of not more than 99 years or less than five years,

and a fine not to exceed $50,000, if the amount of the controlled

substance possessed is, by aggregate weight, including

adulterants or dilutants, 400 grams or more.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 2.02, eff. Sept.

1, 1994.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.102, eff. September 1, 2009.

Sec. 481.118. OFFENSE: POSSESSION OF SUBSTANCE IN PENALTY GROUP

4. (a) Except as authorized by this chapter, a person commits

an offense if the person knowingly or intentionally possesses a

controlled substance listed in Penalty Group 4, unless the person

obtained the substance directly from or under a valid

prescription or order of a practitioner acting in the course of

practice.

(b) An offense under Subsection (a) is a Class B misdemeanor if

the amount of the controlled substance possessed is, by aggregate

weight, including adulterants or dilutants, less than 28 grams.

(c) An offense under Subsection (a) is a felony of the third

degree if the amount of the controlled substance possessed is, by

aggregate weight, including adulterants or dilutants, 28 grams or

more but less than 200 grams.

(d) An offense under Subsection (a) is a felony of the second

degree, if the amount of the controlled substance possessed is,

by aggregate weight, including adulterants or dilutants, 200

grams or more but less than 400 grams.

(e) An offense under Subsection (a) is punishable by

imprisonment in the Texas Department of Criminal Justice for life

or for a term of not more than 99 years or less than five years,

and a fine not to exceed $50,000, if the amount of the controlled

substance possessed is, by aggregate weight, including

adulterants or dilutants, 400 grams or more.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 2.02, eff. Sept.

1, 1994.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.103, eff. September 1, 2009.

Sec. 481.119. OFFENSE: MANUFACTURE, DELIVERY, OR POSSESSION OF

MISCELLANEOUS SUBSTANCES. (a) A person commits an offense if

the person knowingly manufactures, delivers, or possesses with

intent to deliver a controlled substance listed in a schedule by

an action of the commissioner under this chapter but not listed

in a penalty group. An offense under this subsection is a Class A

misdemeanor.

(b) A person commits an offense if the person knowingly or

intentionally possesses a controlled substance listed in a

schedule by an action of the commissioner under this chapter but

not listed in a penalty group. An offense under this subsection

is a Class B misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1188, Sec. 6, eff. Sept. 1,

2001.

Sec. 481.120. OFFENSE: DELIVERY OF MARIHUANA. (a) Except as

authorized by this chapter, a person commits an offense if the

person knowingly or intentionally delivers marihuana.

(b) An offense under Subsection (a) is:

(1) a Class B misdemeanor if the amount of marihuana delivered

is one-fourth ounce or less and the person committing the offense

does not receive remuneration for the marihuana;

(2) a Class A misdemeanor if the amount of marihuana delivered

is one-fourth ounce or less and the person committing the offense

receives remuneration for the marihuana;

(3) a state jail felony if the amount of marihuana delivered is

five pounds or less but more than one-fourth ounce;

(4) a felony of the second degree if the amount of marihuana

delivered is 50 pounds or less but more than five pounds;

(5) a felony of the first degree if the amount of marihuana

delivered is 2,000 pounds or less but more than 50 pounds; and

(6) punishable by imprisonment in the Texas Department of

Criminal Justice for life or for a term of not more than 99 years

or less than 10 years, and a fine not to exceed $100,000, if the

amount of marihuana delivered is more than 2,000 pounds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 2.02, eff. Sept.

1, 1994.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.104, eff. September 1, 2009.

Sec. 481.121. OFFENSE: POSSESSION OF MARIHUANA. (a) Except as

authorized by this chapter, a person commits an offense if the

person knowingly or intentionally possesses a usable quantity of

marihuana.

(b) An offense under Subsection (a) is:

(1) a Class B misdemeanor if the amount of marihuana possessed

is two ounces or less;

(2) a Class A misdemeanor if the amount of marihuana possessed

is four ounces or less but more than two ounces;

(3) a state jail felony if the amount of marihuana possessed is

five pounds or less but more than four ounces;

(4) a felony of the third degree if the amount of marihuana

possessed is 50 pounds or less but more than 5 pounds;

(5) a felony of the second degree if the amount of marihuana

possessed is 2,000 pounds or less but more than 50 pounds; and

(6) punishable by imprisonment in the Texas Department of

Criminal Justice for life or for a term of not more than 99 years

or less than 5 years, and a fine not to exceed $50,000, if the

amount of marihuana possessed is more than 2,000 pounds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 2.02, eff. Sept.

1, 1994.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.105, eff. September 1, 2009.

Sec. 481.122. OFFENSE: DELIVERY OF CONTROLLED SUBSTANCE OR

MARIHUANA TO CHILD. (a) A person commits an offense if the

person knowingly delivers a controlled substance listed in

Penalty Group 1, 1-A, 2, or 3 or knowingly delivers marihuana and

the person delivers the controlled substance or marihuana to a

person:

(1) who is a child;

(2) who is enrolled in a public or private primary or secondary

school; or

(3) who the actor knows or believes intends to deliver the

controlled substance or marihuana to a person described by

Subdivision (1) or (2).

(b) It is an affirmative defense to prosecution under this

section that:

(1) the actor was a child when the offense was committed; or

(2) the actor:

(A) was younger than 21 years of age when the offense was

committed;

(B) delivered only marihuana in an amount equal to or less than

one-fourth ounce; and

(C) did not receive remuneration for the delivery.

(c) An offense under this section is a felony of the second

degree.

(d) In this section, "child" means a person younger than 18

years of age.

(e) If conduct that is an offense under this section is also an

offense under another section of this chapter, the actor may be

prosecuted under either section or both.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 2.02, eff. Sept.

1, 1994; Acts 1997, 75th Leg., ch. 745, Sec. 27, eff. Jan. 1,

1998; Acts 2001, 77th Leg., ch. 251, Sec. 20, eff. Sept. 1, 2001.

Sec. 481.123. DEFENSE TO PROSECUTION FOR OFFENSE INVOLVING

CONTROLLED SUBSTANCE ANALOGUE. (a) It is an affirmative defense

to the prosecution of an offense under this subchapter involving

the manufacture, delivery, or possession of a controlled

substance analogue that the analogue:

(1) was not in any part intended for human consumption;

(2) was a substance for which there is an approved new drug

application under Section 505 of the Federal Food, Drug, and

Cosmetic Act (21 U.S.C. Section 355); or

(3) was a substance for which an exemption for investigational

use has been granted under Section 505 of the Federal Food, Drug,

and Cosmetic Act (21 U.S.C. Section 355), if the actor's conduct

with respect to the substance is in accord with the exemption.

(b) For the purposes of this section, Section 505 of the Federal

Food, Drug, and Cosmetic Act (21 U.S.C. Section 355) applies to

the introduction or delivery for introduction of any new drug

into intrastate, interstate, or foreign commerce.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 745, Sec. 28, eff. Jan. 1,

1998; Acts 2003, 78th Leg., ch. 1099, Sec. 10, eff. Sept. 1,

2003.

Sec. 481.124. OFFENSE: POSSESSION OR TRANSPORT OF CERTAIN

CHEMICALS WITH INTENT TO MANUFACTURE CONTROLLED SUBSTANCE. (a)

A person commits an offense if, with intent to unlawfully

manufacture a controlled substance, the person possesses or

transports:

(1) anhydrous ammonia;

(2) an immediate precursor; or

(3) a chemical precursor or an additional chemical substance

named as a precursor by the director under Section 481.077(b)(1).

(b) For purposes of this section, an intent to unlawfully

manufacture the controlled substance methamphetamine is presumed

if the actor possesses or transports:

(1) anhydrous ammonia in a container or receptacle that is not

designed and manufactured to lawfully hold or transport anhydrous

ammonia;

(2) lithium metal removed from a battery and immersed in

kerosene, mineral spirits, or similar liquid that prevents or

retards hydration; or

(3) in one container, vehicle, or building, phenylacetic acid,

or more than nine grams, three containers packaged for retail

sale, or 300 tablets or capsules of a product containing

ephedrine or pseudoephedrine, and:

(A) anhydrous ammonia;

(B) at least three of the following categories of substances

commonly used in the manufacture of methamphetamine:

(i) lithium or sodium metal or red phosphorus, iodine, or iodine

crystals;

(ii) lye, sulfuric acid, hydrochloric acid, or muriatic acid;

(iii) an organic solvent, including ethyl ether, alcohol, or

acetone;

(iv) a petroleum distillate, including naphtha, paint thinner,

or charcoal lighter fluid; or

(v) aquarium, rock, or table salt; or

(C) at least three of the following items:

(i) an item of equipment subject to regulation under Section

481.080, if the person is not registered under Section 481.063;

or

(ii) glassware, a plastic or metal container, tubing, a hose, or

other item specially designed, assembled, or adapted for use in

the manufacture, processing, analyzing, storing, or concealing of

methamphetamine.

(c) For purposes of this section, a substance is presumed to be

anhydrous ammonia if the substance is in a container or

receptacle that is:

(1) designed and manufactured to lawfully hold or transport

anhydrous ammonia; or

(2) not designed and manufactured to lawfully hold or transport

anhydrous ammonia, if:

(A) a properly administered field test of the substance using a

testing device or instrument designed and manufactured for that

purpose produces a positive result for anhydrous ammonia; or

(B) a laboratory test of a water solution of the substance

produces a positive result for ammonia.

(d) An offense under this section is:

(1) a felony of the second degree if the controlled substance is

listed in Penalty Group 1 or 1-A;

(2) a felony of the third degree if the controlled substance is

listed in Penalty Group 2;

(3) a state jail felony if the controlled substance is listed in

Penalty Group 3 or 4; or

(4) a Class A misdemeanor if the controlled substance is listed

in a schedule by an action of the commissioner under this chapter

but not listed in a penalty group.

(e) If conduct constituting an offense under this section also

constitutes an offense under another section of this code, the

actor may be prosecuted under either section or under both

sections.

(f) This section does not apply to a chemical precursor exempted

by the director under Section 481.077(b)(2) from the requirements

of that section.

Added by Acts 2001, 77th Leg., ch. 1188, Sec. 7, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 570, Sec. 2, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

282, Sec. 6, eff. August 1, 2005.

Sec. 481.1245. OFFENSE: POSSESSION OR TRANSPORT OF ANHYDROUS

AMMONIA; USE OF OR TAMPERING WITH EQUIPMENT. (a) A person

commits an offense if the person:

(1) possesses or transports anhydrous ammonia in a container or

receptacle that is not designed or manufactured to hold or

transport anhydrous ammonia;

(2) uses, transfers, or sells a container or receptacle that is

designed or manufactured to hold anhydrous ammonia without the

express consent of the owner of the container or receptacle; or

(3) tampers with equipment that is manufactured or used to hold,

apply, or transport anhydrous ammonia without the express consent

of the owner of the equipment.

(b) An offense under this section is a felony of the third

degree.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 7, eff. August 1, 2005.

Sec. 481.125. OFFENSE: POSSESSION OR DELIVERY OF DRUG

PARAPHERNALIA. (a) A person commits an offense if the person

knowingly or intentionally uses or possesses with intent to use

drug paraphernalia to plant, propagate, cultivate, grow, harvest,

manufacture, compound, convert, produce, process, prepare, test,

analyze, pack, repack, store, contain, or conceal a controlled

substance in violation of this chapter or to inject, ingest,

inhale, or otherwise introduce into the human body a controlled

substance in violation of this chapter.

(b) A person commits an offense if the person knowingly or

intentionally delivers, possesses with intent to deliver, or

manufactures with intent to deliver drug paraphernalia knowing

that the person who receives or who is intended to receive the

drug paraphernalia intends that it be used to plant, propagate,

cultivate, grow, harvest, manufacture, compound, convert,

produce, process, prepare, test, analyze, pack, repack, store,

contain, or conceal a controlled substance in violation of this

chapter or to inject, ingest, inhale, or otherwise introduce into

the human body a controlled substance in violation of this

chapter.

(c) A person commits an offense if the person commits an offense

under Subsection (b), is 18 years of age or older, and the person

who receives or who is intended to receive the drug paraphernalia

is younger than 18 years of age and at least three years younger

than the actor.

(d) An offense under Subsection (a) is a Class C misdemeanor.

(e) An offense under Subsection (b) is a Class A misdemeanor,

unless it is shown on the trial of a defendant that the defendant

has previously been convicted under Subsection (b) or (c), in

which event the offense is punishable by confinement in jail for

a term of not more than one year or less than 90 days.

(f) An offense under Subsection (c) is a state jail felony.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 2.02, eff. Sept.

1, 1994.

Sec. 481.126. OFFENSE: ILLEGAL BARTER, EXPENDITURE, OR

INVESTMENT. (a) A person commits an offense if the person:

(1) barters property or expends funds the person knows are

derived from the commission of an offense under this chapter

punishable by imprisonment in the Texas Department of Criminal

Justice for life;

(2) barters property or expends funds the person knows are

derived from the commission of an offense under Section

481.121(a) that is punishable under Section 481.121(b)(5);

(3) barters property or finances or invests funds the person

knows or believes are intended to further the commission of an

offense for which the punishment is described by Subdivision (1);

or

(4) barters property or finances or invests funds the person

knows or believes are intended to further the commission of an

offense under Section 481.121(a) that is punishable under Section

481.121(b)(5).

(b) An offense under Subsection (a)(1) or (3) is a felony of the

first degree. An offense under Subsection (a)(2) or (4) is a

felony of the second degree.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 2.02, eff. Sept.

1, 1994; Acts 1995, 74th Leg., ch. 318, Sec. 37, eff. Sept. 1,

1995; Acts 2001, 77th Leg., ch. 251, Sec. 21, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 712, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.106, eff. September 1, 2009.

Sec. 481.127. OFFENSE: UNAUTHORIZED DISCLOSURE OF INFORMATION.

(a) A person commits an offense if the person knowingly gives,

permits, or obtains unauthorized access to information submitted

to the director under Section 481.075.

(b) An offense under this section is a state jail felony.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 2.02, eff. Sept.

1, 1994; Acts 1997, 75th Leg., ch. 745, Sec. 29, eff. Jan. 1,

1998.

Sec. 481.128. OFFENSE AND CIVIL PENALTY: COMMERCIAL MATTERS.

(a) A registrant or dispenser commits an offense if the

registrant or dispenser knowingly:

(1) distributes, delivers, administers, or dispenses a

controlled substance in violation of Sections 481.070-481.075;

(2) manufactures a controlled substance not authorized by the

person's registration or distributes or dispenses a controlled

substance not authorized by the person's registration to another

registrant or other person;

(3) refuses or fails to make, keep, or furnish a record, report,

notification, order form, statement, invoice, or information

required by this chapter;

(4) prints, manufactures, possesses, or produces an official

prescription form without the approval of the director;

(5) delivers or possesses a counterfeit official prescription

form;

(6) refuses an entry into a premise for an inspection authorized

by this chapter;

(7) refuses or fails to return an official prescription form as

required by Section 481.075(k);

(8) refuses or fails to make, keep, or furnish a record, report,

notification, order form, statement, invoice, or information

required by a rule adopted by the director; or

(9) refuses or fails to maintain security required by this

chapter or a rule adopted under this chapter.

(b) If the registrant or dispenser knowingly refuses or fails to

make, keep, or furnish a record, report, notification, order

form, statement, invoice, or information or maintain security

required by a rule adopted by the director, the registrant or

dispenser is liable to the state for a civil penalty of not more

than $5,000 for each act.

(c) An offense under Subsection (a) is a state jail felony.

(d) If a person commits an act that would otherwise be an

offense under Subsection (a) except that it was committed without

the requisite culpable mental state, the person is liable to the

state for a civil penalty of not more than $1,000 for each act.

(e) A district attorney of the county where the act occurred may

file suit in district court in that county to collect a civil

penalty under this section, or the district attorney of Travis

County or the attorney general may file suit in district court in

Travis County to collect the penalty.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 2.02, eff. Sept.

1, 1994; Acts 1997, 75th Leg., ch. 745, Sec. 30, eff. Jan. 1,

1998; Acts 2001, 77th Leg., ch. 251, Sec. 22, eff. Sept. 1, 2001.

Sec. 481.129. OFFENSE: FRAUD. (a) A person commits an offense

if the person knowingly:

(1) distributes as a registrant or dispenser a controlled

substance listed in Schedule I or II, unless the person

distributes the controlled substance under an order form as

required by Section 481.069;

(2) uses in the course of manufacturing, prescribing, or

distributing a controlled substance a registration number that is

fictitious, revoked, suspended, or issued to another person;

(3) issues a prescription bearing a forged or fictitious

signature;

(4) uses a prescription issued to another person to prescribe a

Schedule II controlled substance;

(5) possesses, obtains, or attempts to possess or obtain a

controlled substance or an increased quantity of a controlled

substance:

(A) by misrepresentation, fraud, forgery, deception, or

subterfuge;

(B) through use of a fraudulent prescription form; or

(C) through use of a fraudulent oral or telephonically

communicated prescription; or

(6) furnishes false or fraudulent material information in or

omits material information from an application, report, record,

or other document required to be kept or filed under this

chapter.

(b) A person commits an offense if the person knowingly or

intentionally:

(1) makes, distributes, or possesses a punch, die, plate, stone,

or other thing designed to print, imprint, or reproduce an actual

or simulated trademark, trade name, or other identifying mark,

imprint, or device of another on a controlled substance or the

container or label of a container for a controlled substance, so

as to make the controlled substance a counterfeit substance; or

(2) manufactures, delivers, or possesses with intent to deliver

a counterfeit substance.

(c) A person commits an offense if the person knowingly or

intentionally:

(1) delivers a prescription or a prescription form for other

than a valid medical purpose in the course of professional

practice; or

(2) possesses a prescription for a controlled substance or a

prescription form unless the prescription or prescription form is

possessed:

(A) during the manufacturing or distribution process;

(B) by a practitioner, practitioner's agent, or an institutional

practitioner for a valid medical purpose during the course of

professional practice;

(C) by a pharmacist or agent of a pharmacy during the

professional practice of pharmacy;

(D) under a practitioner's order made by the practitioner for a

valid medical purpose in the course of professional practice; or

(E) by an officer or investigator authorized to enforce this

chapter within the scope of the officer's or investigator's

official duties.

(d) An offense under Subsection (a) is:

(1) a felony of the second degree if the controlled substance

that is the subject of the offense is listed in Schedule I or II;

(2) a felony of the third degree if the controlled substance

that is the subject of the offense is listed in Schedule III or

IV; and

(3) a Class A misdemeanor if the controlled substance that is

the subject of the offense is listed in Schedule V.

(e) An offense under Subsection (b) is a Class A misdemeanor.

(f) An offense under Subsection (c)(1) is:

(1) a felony of the second degree if the defendant delivers:

(A) a prescription form; or

(B) a prescription for a controlled substance listed in Schedule

II; and

(2) a felony of the third degree if the defendant delivers a

prescription for a controlled substance listed in Schedule III,

IV, or V.

(g) An offense under Subsection (c)(2) is:

(1) a state jail felony if the defendant possesses:

(A) a prescription form; or

(B) a prescription for a controlled substance listed in Schedule

II or III; and

(2) a Class B misdemeanor if the defendant possesses a

prescription for a controlled substance listed in Schedule IV or

V.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 5.02(p), eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 900, Sec. 2.02, eff.

Sept. 1, 1994; Acts 1997, 75th Leg., ch. 745, Sec. 31, eff. Jan.

1, 1998; Acts 2001, 77th Leg., ch. 251, Sec. 23, eff. Sept. 1,

2001.

Sec. 481.130. PENALTIES UNDER OTHER LAW. A penalty imposed for

an offense under this chapter is in addition to any civil or

administrative penalty or other sanction imposed by law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 481.131. OFFENSE: DIVERSION OF CONTROLLED SUBSTANCE

PROPERTY OR PLANT. (a) A person commits an offense if the

person intentionally or knowingly:

(1) converts to the person's own use or benefit a controlled

substance property or plant seized under Section 481.152 or

481.153; or

(2) diverts to the unlawful use or benefit of another person a

controlled substance property or plant seized under Section

481.152 or 481.153.

(b) An offense under this section is a state jail felony.

Added by Acts 1991, 72nd Leg., ch. 141, Sec. 2, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 2.02, eff.

Sept. 1, 1994.

Sec. 481.132. MULTIPLE PROSECUTIONS. (a) In this section,

"criminal episode" means the commission of two or more offenses

under this chapter under the following circumstances:

(1) the offenses are committed pursuant to the same transaction

or pursuant to two or more transactions that are connected or

constitute a common scheme, plan, or continuing course of

conduct; or

(2) the offenses are the repeated commission of the same or

similar offenses.

(b) A defendant may be prosecuted in a single criminal action

for all offenses arising out of the same criminal episode. If a

single criminal action is based on more than one charging

instrument within the jurisdiction of the trial court, not later

than the 30th day before the date of the trial, the state shall

file written notice of the action.

(c) If a judgment of guilt is reversed, set aside, or vacated

and a new trial is ordered, the state may not prosecute in a

single criminal action in the new trial any offense not joined in

the former prosecution unless evidence to establish probable

guilt for that offense was not known to the appropriate

prosecution official at the time the first prosecution began.

(d) If the accused is found guilty of more than one offense

arising out of the same criminal episode prosecuted in a single

criminal action, sentence for each offense for which the accused

has been found guilty shall be pronounced, and those sentences

run concurrently.

(e) If it appears that a defendant or the state is prejudiced by

a joinder of offenses, the court may order separate trials of the

offenses or provide other relief as justice requires.

(f) This section provides the exclusive method for consolidation

and joinder of prosecutions for offenses under this chapter. This

section is not a limitation of Article 36.09 or 36.10, Code of

Criminal Procedure.

Added by Acts 1991, 72nd Leg., ch. 193, Sec. 1, eff. Sept. 1,

1991. Renumbered from Health & Safety Code Sec. 481.131 by

Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec. 8.01(17a), eff. Nov.

12, 1991.

Sec. 481.133. OFFENSE: FALSIFICATION OF DRUG TEST RESULTS. (a)

A person commits an offense if the person knowingly or

intentionally uses or possesses with intent to use any substance

or device designed to falsify drug test results.

(b) A person commits an offense if the person knowingly or

intentionally delivers, possesses with intent to deliver, or

manufactures with intent to deliver a substance or device

designed to falsify drug test results.

(c) In this section, "drug test" means a lawfully administered

test designed to detect the presence of a controlled substance or

marihuana.

(d) An offense under Subsection (a) is a Class B misdemeanor.

(e) An offense under Subsection (b) is a Class A misdemeanor.

Added by Acts 1991, 72nd Leg., ch. 274, Sec. 1, eff. Sept. 1,

1991. Renumbered from Health & Safety Code Sec. 481.131 by

Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec. 8.01(17b), eff. Nov.

12, 1991.

Sec. 481.134. DRUG-FREE ZONES. (a) In this section:

(1) "Minor" means a person who is younger than 18 years of age.

(2) "Institution of higher education" means any public or

private technical institute, junior college, senior college or

university, medical or dental unit, or other agency of higher

education as defined by Section 61.003, Education Code.

(3) "Playground" means any outdoor facility that is not on the

premises of a school and that:

(A) is intended for recreation;

(B) is open to the public; and

(C) contains three or more play stations intended for the

recreation of children, such as slides, swing sets, and

teeterboards.

(4) "Premises" means real property and all buildings and

appurtenances pertaining to the real property.

(5) "School" means a private or public elementary or secondary

school or a day-care center, as defined by Section 42.002, Human

Resources Code.

(6) "Video arcade facility" means any facility that:

(A) is open to the public, including persons who are 17 years of

age or younger;

(B) is intended primarily for the use of pinball or video

machines; and

(C) contains at least three pinball or video machines.

(7) "Youth center" means any recreational facility or gymnasium

that:

(A) is intended primarily for use by persons who are 17 years of

age or younger; and

(B) regularly provides athletic, civic, or cultural activities.

(b) An offense otherwise punishable as a state jail felony under

Section 481.112, 481.113, 481.114, or 481.120 is punishable as a

felony of the third degree, and an offense otherwise punishable

as a felony of the second degree under any of those sections is

punishable as a felony of the first degree, if it is shown at the

punishment phase of the trial of the offense that the offense was

committed:

(1) in, on, or within 1,000 feet of premises owned, rented, or

leased by an institution of higher learning, the premises of a

public or private youth center, or a playground; or

(2) in, on, or within 300 feet of the premises of a public

swimming pool or video arcade facility.

(c) The minimum term of confinement or imprisonment for an

offense otherwise punishable under Section 481.112(c), (d), (e),

or (f), 481.113(c), (d), or (e), 481.114(c), (d), or (e),

481.115(c)-(f), 481.116(c), (d), or (e), 481.117(c), (d), or (e),

481.118(c), (d), or (e), 481.120(b)(4), (5), or (6), or

481.121(b)(4), (5), or (6) is increased by five years and the

maximum fine for the offense is doubled if it is shown on the

trial of the offense that the offense was committed:

(1) in, on, or within 1,000 feet of the premises of a school,

the premises of a public or private youth center, or a

playground; or

(2) on a school bus.

(d) An offense otherwise punishable under Section 481.112(b),

481.113(b), 481.114(b), 481.115(b), 481.116(b), 481.120(b)(3), or

481.121(b)(3) is a felony of the third degree if it is shown on

the trial of the offense that the offense was committed:

(1) in, on, or within 1,000 feet of any real property that is

owned, rented, or leased to a school or school board, the

premises of a public or private youth center, or a playground; or

(2) on a school bus.

(e) An offense otherwise punishable under Section 481.117(b),

481.119(a), 481.120(b)(2), or 481.121(b)(2) is a state jail

felony if it is shown on the trial of the offense that the

offense was committed:

(1) in, on, or within 1,000 feet of any real property that is

owned, rented, or leased to a school or school board, the

premises of a public or private youth center, or a playground; or

(2) on a school bus.

(f) An offense otherwise punishable under Section 481.118(b),

481.119(b), 481.120(b)(1), or 481.121(b)(1) is a Class A

misdemeanor if it is shown on the trial of the offense that the

offense was committed:

(1) in, on, or within 1,000 feet of any real property that is

owned, rented, or leased to a school or school board, the

premises of a public or private youth center, or a playground; or

(2) on a school bus.

(g) Subsection (f) does not apply to an offense if:

(1) the offense was committed inside a private residence; and

(2) no minor was present in the private residence at the time

the offense was committed.

(h) Punishment that is increased for a conviction for an offense

listed under this section may not run concurrently with

punishment for a conviction under any other criminal statute.

Added by Acts 1993, 73rd Leg., ch. 888, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 260, Sec. 39, eff. May

30, 1995; Acts 1995, 74th Leg., ch. 318, Sec. 38, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 1063, Sec. 9, eff. Sept. 1, 1997;

Acts 2003, 78th Leg., ch. 570, Sec. 3, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

452, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

452, Sec. 2, eff. September 1, 2009.

Sec. 481.135. MAPS AS EVIDENCE OF LOCATION OR AREA. (a) In a

prosecution under Section 481.134, a map produced or reproduced

by a municipal or county engineer for the purpose of showing the

location and boundaries of drug-free zones is admissible in

evidence and is prima facie evidence of the location or

boundaries of those areas if the governing body of the

municipality or county adopts a resolution or ordinance approving

the map as an official finding and record of the location or

boundaries of those areas.

(b) A municipal or county engineer may, on request of the

governing body of the municipality or county, revise a map that

has been approved by the governing body of the municipality or

county as provided by Subsection (a).

(c) A municipal or county engineer shall file the original or a

copy of every approved or revised map approved as provided by

Subsection (a) with the county clerk of each county in which the

area is located.

(d) This section does not prevent the prosecution from:

(1) introducing or relying on any other evidence or testimony to

establish any element of an offense for which punishment is

increased under Section 481.134; or

(2) using or introducing any other map or diagram otherwise

admissible under the Texas Rules of Evidence.

Added by Acts 1993, 73rd Leg., ch. 888, Sec. 3, eff. Sept. 1,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 9.004, eff. September 1, 2005.

Sec. 481.136. OFFENSE: UNLAWFUL TRANSFER OR RECEIPT OF CHEMICAL

PRECURSOR. (a) A person commits an offense if the person sells,

transfers, furnishes, or receives a chemical precursor subject to

Section 481.077(a) and the person:

(1) does not hold a chemical precursor transfer permit as

required by Section 481.078 at the time of the transaction;

(2) does not comply with Section 481.077 or 481.0771;

(3) knowingly makes a false statement in a report or record

required by Section 481.077, 481.0771, or 481.078; or

(4) knowingly violates a rule adopted under Section 481.077,

481.0771, or 481.078.

(b) An offense under this section is a state jail felony, unless

it is shown on the trial of the offense that the defendant has

been previously convicted of an offense under this section or

Section 481.137, in which event the offense is a felony of the

third degree.

Added by Acts 1997, 75th Leg., ch. 745, Sec. 32, eff. Jan. 1,

1998. Amended by Acts 2001, 77th Leg., ch. 251, Sec. 24, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

282, Sec. 8, eff. August 1, 2005.

Sec. 481.137. OFFENSE: TRANSFER OF PRECURSOR SUBSTANCE FOR

UNLAWFUL MANUFACTURE. (a) A person commits an offense if the

person sells, transfers, or otherwise furnishes a chemical

precursor subject to Section 481.077(a) with the knowledge or

intent that the recipient will use the chemical precursor to

unlawfully manufacture a controlled substance or controlled

substance analogue.

(b) An offense under this section is a felony of the third

degree.

Added by Acts 1997, 75th Leg., ch. 745, Sec. 32, eff. Jan. 1,

1998. Amended by Acts 2001, 77th Leg., ch. 251, Sec. 25, eff.

Sept. 1, 2001.

Sec. 481.138. OFFENSE: UNLAWFUL TRANSFER OR RECEIPT OF CHEMICAL

LABORATORY APPARATUS. (a) A person commits an offense if the

person sells, transfers, furnishes, or receives a chemical

laboratory apparatus subject to Section 481.080(a) and the

person:

(1) does not have a chemical laboratory apparatus transfer

permit as required by Section 481.081 at the time of the

transaction;

(2) does not comply with Section 481.080;

(3) knowingly makes a false statement in a report or record

required by Section 481.080 or 481.081; or

(4) knowingly violates a rule adopted under Section 481.080 or

481.081.

(b) An offense under this section is a state jail felony, unless

it is shown on the trial of the offense that the defendant has

been previously convicted of an offense under this section, in

which event the offense is a felony of the third degree.

Added by Acts 1997, 75th Leg., ch. 745, Sec. 32, eff. Jan. 1,

1998. Amended by Acts 2001, 77th Leg., ch. 251, Sec. 26, eff.

Sept. 1, 2001.

Sec. 481.139. OFFENSE: TRANSFER OF CHEMICAL LABORATORY APPARATUS

FOR UNLAWFUL MANUFACTURE. (a) A person commits an offense if

the person sells, transfers, or otherwise furnishes a chemical

laboratory apparatus with the knowledge or intent that the

recipient will use the apparatus to unlawfully manufacture a

controlled substance or controlled substance analogue.

(b) An offense under Subsection (a) is a felony of the third

degree.

Added by Acts 1997, 75th Leg., ch. 745, Sec. 32, eff. Jan. 1,

1998. Amended by Acts 2001, 77th Leg., ch. 251, Sec. 27, eff.

Sept. 1, 2001.

Sec. 481.140. USE OF CHILD IN COMMISSION OF OFFENSE. (a) If it

is shown at the punishment phase of the trial of an offense

otherwise punishable as a state jail felony, felony of the third

degree, or felony of the second degree under Section 481.112,

481.1121, 481.113, 481.114, 481.120, or 481.122 that the

defendant used or attempted to use a child younger than 18 years

of age to commit or assist in the commission of the offense, the

punishment is increased by one degree, unless the defendant used

or threatened to use force against the child or another to gain

the child's assistance, in which event the punishment for the

offense is a felony of the first degree.

(b) Notwithstanding Article 42.08, Code of Criminal Procedure,

if punishment for a defendant is increased under this section,

the court may not order the sentence for the offense to run

concurrently with any other sentence the court imposes on the

defendant.

Added by Acts 2001, 77th Leg., ch. 786, Sec. 1, eff. June 14,

2001.

Sec. 481.141. MANUFACTURE OR DELIVERY OF CONTROLLED SUBSTANCE

CAUSING DEATH OR SERIOUS BODILY INJURY. (a) If at the guilt or

innocence phase of the trial of an offense described by

Subsection (b), the judge or jury, whichever is the trier of

fact, determines beyond a reasonable doubt that a person died or

suffered serious bodily injury as a result of injecting,

ingesting, inhaling, or introducing into the person's body any

amount of the controlled substance manufactured or delivered by

the defendant, regardless of whether the controlled substance was

used by itself or with another substance, including a drug,

adulterant, or dilutant, the punishment for the offense is

increased by one degree.

(b) This section applies to an offense otherwise punishable as a

state jail felony, felony of the third degree, or felony of the

second degree under Section 481.112, 481.1121, 481.113, 481.114,

or 481.122.

(c) Notwithstanding Article 42.08, Code of Criminal Procedure,

if punishment for a defendant is increased under this section,

the court may not order the sentence for the offense to run

concurrently with any other sentence the court imposes on the

defendant.

Added by Acts 2003, 78th Leg., ch. 712, Sec. 2, eff. Sept. 1,

2003.

SUBCHAPTER E. FORFEITURE

Sec. 481.151. DEFINITIONS. In this subchapter:

(1) "Controlled substance property" means a controlled

substance, mixture containing a controlled substance, controlled

substance analogue, counterfeit controlled substance, drug

paraphernalia, chemical precursor, chemical laboratory apparatus,

or raw material.

(2) "Controlled substance plant" means a species of plant from

which a controlled substance listed in Schedule I or II may be

derived.

(3) "Summary destruction" or "summarily destroy" means

destruction without the necessity of any court action, a court

order, or further proceedings.

(4) "Summary forfeiture" or "summarily forfeit" means forfeiture

without the necessity of any court action, a court order, or

further proceedings.

Amended by Acts 1991, 72nd Leg., ch. 141, Sec. 1, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 251, Sec. 28, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

152, Sec. 1, eff. May 21, 2007.

Sec. 481.152. SEIZURE, SUMMARY FORFEITURE, AND SUMMARY

DESTRUCTION OF CONTROLLED SUBSTANCE PLANTS. (a) Controlled

substance plants are subject to seizure and summary forfeiture to

the state if:

(1) the plants have been planted, cultivated, or harvested in

violation of this chapter;

(2) the plants are wild growths; or

(3) the owners or cultivators of the plants are unknown.

(b) Subsection (a) does not apply to unharvested peyote growing

in its natural state.

(c) If a person who occupies or controls land or premises on

which the plants are growing fails on the demand of a peace

officer to produce an appropriate registration or proof that the

person is the holder of the registration, the officer may seize

and summarily forfeit the plants.

(d) If a controlled substance plant is seized and forfeited

under this section, a court may order the disposition of the

plant under Section 481.159, or the department or a peace officer

may summarily destroy the property under the rules of the

department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 141, Sec. 1, eff. Sept. 1,

1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

152, Sec. 2, eff. May 21, 2007.

Acts 2007, 80th Leg., R.S., Ch.

152, Sec. 3, eff. May 21, 2007.

Sec. 481.153. SEIZURE, SUMMARY FORFEITURE, AND SUMMARY

DESTRUCTION OF CONTROLLED SUBSTANCE PROPERTY. (a) Controlled

substance property that is manufactured, delivered, or possessed

in violation of this chapter is subject to seizure and summary

forfeiture to the state.

(b) If an item of controlled substance property is seized and

forfeited under this section, a court may order the disposition

of the property under Section 481.159, or the department or a

peace officer may summarily destroy the property under the rules

of the department.

Amended by Acts 1991, 72nd Leg., ch. 141, Sec. 1, eff. Sept. 1,

1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

152, Sec. 4, eff. May 21, 2007.

Acts 2007, 80th Leg., R.S., Ch.

152, Sec. 5, eff. May 21, 2007.

Sec. 481.154. RULES. (a) The director may adopt reasonable

rules and procedures, not inconsistent with the provisions of

this chapter, concerning:

(1) summary forfeiture and summary destruction of controlled

substance property or plants;

(2) establishment and operation of a secure storage area;

(3) delegation by a law enforcement agency head of the authority

to access a secure storage area; and

(4) minimum tolerance for and the circumstances of loss or

destruction during an investigation.

(b) The rules for the destruction of controlled substance

property or plants must require:

(1) more than one person to witness the destruction of the

property or plants;

(2) the preparation of an inventory of the property or plants

destroyed; and

(3) the preparation of a statement that contains the names of

the persons who witness the destruction and the details of the

destruction.

(c) A document prepared under a rule adopted under this section

must be completed, retained, and made available for inspection by

the director.

Amended by Acts 1991, 72nd Leg., ch. 141, Sec. 1, eff. Sept. 1,

1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

152, Sec. 6, eff. May 21, 2007.

Sec. 481.159. DISPOSITION OF CONTROLLED SUBSTANCE PROPERTY OR

PLANT. (a) If a district court orders the forfeiture of a

controlled substance property or plant under Chapter 59, Code of

Criminal Procedure, or under this code, the court shall also

order a law enforcement agency to:

(1) retain the property or plant for its official purposes,

including use in the investigation of offenses under this code;

(2) deliver the property or plant to a government agency for

official purposes;

(3) deliver the property or plant to a person authorized by the

court to receive it;

(4) deliver the property or plant to a person authorized by the

director to receive it for a purpose described by Section

481.065(a); or

(5) destroy the property or plant that is not otherwise disposed

of in the manner prescribed by this subchapter.

(b) The district court may not require the department to

receive, analyze, or retain a controlled substance property or

plant forfeited to a law enforcement agency other than the

department.

(c) In order to ensure that a controlled substance property or

plant is not diluted, substituted, diverted, or tampered with

while being used in the investigation of offenses under this

code, law enforcement agencies using the property or plant for

this purpose shall:

(1) employ a qualified individual to conduct qualitative and

quantitative analyses of the property or plant before and after

their use in an investigation;

(2) maintain the property or plant in a secure storage area

accessible only to the law enforcement agency head and the

individual responsible for analyzing, preserving, and maintaining

security over the property or plant; and

(3) maintain a log documenting:

(A) the date of issue, date of return, type, amount, and

concentration of property or plant used in an investigation; and

(B) the signature and the printed or typed name of the peace

officer to whom the property or plant was issued and the

signature and the printed or typed name of the individual issuing

the property or plant.

(d) A law enforcement agency may contract with another law

enforcement agency to provide security that complies with

Subsection (c) for controlled substance property or plants.

(e) A law enforcement agency may adopt a written policy with

more stringent requirements than those required by Subsection

(c). The director may enter and inspect, in accordance with

Section 481.181, a location at which an agency maintains records

or controlled substance property or plants as required by this

section.

(f) If a law enforcement agency uses a controlled substance

property or plant in the investigation of an offense under this

code and the property or plant has been transported across state

lines before the forfeiture, the agency shall cooperate with a

federal agency in the investigation if requested to do so by the

federal agency.

(g) Under the rules of the department, a law enforcement agency

head may grant to another person access to a secure storage

facility under Subsection (c)(2).

(h) A county, justice, or municipal court may order forfeiture

of a controlled substance property or plant, unless the lawful

possession of and title to the property or plant can be

ascertained. If the court determines that a person had lawful

possession of and title to the controlled substance property or

plant before it was seized, the court shall order the controlled

substance property or plant returned to the person, if the person

so desires. The court may only order the destruction of a

controlled substance property or plant that is not otherwise

disposed of in the manner prescribed by Section 481.160.

(i) If a controlled substance property or plant seized under

this chapter was forfeited to an agency for the purpose of

destruction or for any purpose other than investigation, the

property or plant may not be used in an investigation unless a

district court orders disposition under this section and permits

the use of the property or plant in the investigation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., 1st C.S., ch. 12, Sec. 5(a),

eff. Oct. 18, 1989; Acts 1991, 72nd Leg., ch. 141, Sec. 1, eff.

Sept. 1, 1991.

Sec. 481.160. DESTRUCTION OF EXCESS QUANTITIES. (a) If a

controlled substance property or plant is forfeited under this

code or under Chapter 59, Code of Criminal Procedure, the law

enforcement agency that seized the property or plant or to which

the property or plant is forfeited may summarily destroy the

property or plant without a court order before the disposition of

a case arising out of the forfeiture if the agency ensures that:

(1) at least five random and representative samples are taken

from the total amount of the property or plant and a sufficient

quantity is preserved to provide for discovery by parties

entitled to discovery;

(2) photographs are taken that reasonably depict the total

amount of the property or plant; and

(3) the gross weight or liquid measure of the property or plant

is determined, either by actually weighing or measuring the

property or plant or by estimating its weight or measurement

after making dimensional measurements of the total amount seized.

(b) If the property consists of a single container of liquid,

taking and preserving one representative sample complies with

Subsection (a)(1).

(c) A representative sample, photograph, or record made under

this section is admissible in civil or criminal proceedings in

the same manner and to the same extent as if the total quantity

of the suspected controlled substance property or plant was

offered in evidence, regardless of whether the remainder of the

property or plant has been destroyed. An inference or presumption

of spoliation does not apply to a property or plant destroyed

under this section.

(d) If hazardous waste, residuals, contaminated glassware,

associated equipment, or by-products from illicit chemical

laboratories or similar operations that create a health or

environmental hazard or are not capable of being safely stored

are forfeited, those items may be disposed of under Subsection

(a) or may be seized and summarily forfeited and destroyed by a

law enforcement agency without a court order before the

disposition of a case arising out of the forfeiture if current

environmental protection standards are followed.

(e) A law enforcement agency seizing and destroying or disposing

of materials described in Subsection (d) shall ensure that

photographs are taken that reasonably depict the total amount of

the materials seized and the manner in which the materials were

physically arranged or positioned before seizure.

(f) Repealed by Acts 2005, 79th Leg., Ch. 1224, Sec. 19(2), eff.

September 1, 2005.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 5.02(r), eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 14, Sec. 199, eff. Sept.

1, 1991; Acts 1991, 72nd Leg., ch. 141, Sec. 1, eff. Sept; 1,

1991; Acts 1991, 72nd Leg., ch. 285, Sec. 2, eff. Sept. 1, 1991;

Acts 1997, 75th Leg., ch. 745, Sec. 33, eff. Jan. 1, 1998; Acts

2001, 77th Leg., ch. 251, Sec. 29, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1224, Sec. 19(2), eff. September 1, 2005.

SUBCHAPTER F. INSPECTIONS, EVIDENCE, AND MISCELLANEOUS LAW

ENFORCEMENT PROVISIONS

Sec. 481.181. INSPECTIONS. (a) The director may enter

controlled premises at any reasonable time and inspect the

premises and items described by Subsection (b) in order to

inspect, copy, and verify the correctness of a record, report, or

other document required to be made or kept under this chapter and

to perform other functions under this chapter. For purposes of

this subsection, "reasonable time" means any time during the

normal business hours of the person or activity regulated under

this chapter or any time an activity regulated under this chapter

is occurring on the premises. The director shall:

(1) state the purpose of the entry;

(2) display to the owner, operator, or agent in charge of the

premises appropriate credentials; and

(3) deliver to the owner, operator, or agent in charge of the

premises a written notice of inspection authority.

(b) The director may:

(1) inspect and copy a record, report, or other document

required to be made or kept under this chapter;

(2) inspect, within reasonable limits and in a reasonable

manner, the controlled premises and all pertinent equipment,

finished and unfinished drugs, other substances, and materials,

containers, labels, records, files, papers, processes, controls,

and facilities as appropriate to verify a record, report, or

document required to be kept under this chapter or to administer

this chapter;

(3) examine and inventory stock of a controlled substance and

obtain samples of the controlled substance;

(4) examine a hypodermic syringe, needle, pipe, or other

instrument, device, contrivance, equipment, control, container,

label, or facility relating to a possible violation of this

chapter; and

(5) examine a material used, intended to be used, or capable of

being used to dilute or adulterate a controlled substance.

(c) Unless the owner, operator, or agent in charge of the

controlled premises consents in writing, the director may not

inspect:

(1) financial data;

(2) sales data other than shipment data; or

(3) pricing data.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 1099, Sec. 11, eff. Sept. 1,

2003.

Sec. 481.182. EVIDENTIARY RULES RELATING TO OFFER OF DELIVERY.

For the purpose of establishing a delivery under this chapter,

proof of an offer to sell must be corroborated by:

(1) a person other than the person to whom the offer is made; or

(2) evidence other than a statement of the person to whom the

offer is made.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 1099, Sec. 12, eff. Sept. 1,

2003.

Sec. 481.183. EVIDENTIARY RULES RELATING TO DRUG PARAPHERNALIA.

(a) In considering whether an item is drug paraphernalia under

this chapter, a court or other authority shall consider, in

addition to all other logically relevant factors, and subject to

rules of evidence:

(1) statements by an owner or person in control of the object

concerning its use;

(2) the existence of any residue of a controlled substance on

the object;

(3) direct or circumstantial evidence of the intent of an owner

or other person in control of the object to deliver it to a

person whom the person knows or should reasonably know intends to

use the object to facilitate a violation of this chapter;

(4) oral or written instructions provided with the object

concerning its use;

(5) descriptive material accompanying the object that explains

or depicts its use;

(6) the manner in which the object is displayed for sale;

(7) whether the owner or person in control of the object is a

supplier of similar or related items to the community, such as a

licensed distributor or dealer of tobacco products;

(8) direct or circumstantial evidence of the ratio of sales of

the object to the total sales of the business enterprise;

(9) the existence and scope of uses for the object in the

community;

(10) the physical design characteristics of the item; and

(11) expert testimony concerning the item's use.

(b) The innocence of an owner or other person in charge of an

object as to a direct violation of this chapter does not prevent

a finding that the object is intended or designed for use as drug

paraphernalia.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 1099, Sec. 13, eff. Sept. 1,

2003.

Sec. 481.184. BURDEN OF PROOF; LIABILITIES. (a) The state is

not required to negate an exemption or exception provided by this

chapter in a complaint, information, indictment, or other

pleading or in any trial, hearing, or other proceeding under this

chapter. A person claiming the benefit of an exemption or

exception has the burden of going forward with the evidence with

respect to the exemption or exception.

(b) In the absence of proof that a person is the duly authorized

holder of an appropriate registration or order form issued under

this chapter, the person is presumed not to be the holder of the

registration or form. The presumption is subject to rebuttal by a

person charged with an offense under this chapter.

(c) This chapter does not impose a liability on an authorized

state, county, or municipal officer engaged in the lawful

performance of official duties.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 1099, Sec. 14, eff. Sept. 1,

2003.

Sec. 481.185. ARREST REPORTS. (a) Each law enforcement agency

in this state shall file monthly with the director a report of

all arrests made for drug offenses and quantities of controlled

substances seized during the preceding month. The agency shall

make the report on a form provided by the director and shall

provide the information required by the form.

(b) The director shall publish an annual summary of all drug

arrests and controlled substances seized in the state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 481.186. COOPERATIVE ARRANGEMENTS. (a) The director shall

cooperate with federal and state agencies in discharging the

director's responsibilities concerning traffic in controlled

substances and in suppressing the abuse of controlled substances.

The director may:

(1) arrange for the exchange of information among government

officials concerning the use and abuse of controlled substances;

(2) cooperate in and coordinate training programs concerning

controlled substances law enforcement at local and state levels;

(3) cooperate with the Federal Drug Enforcement Administration

and state agencies by establishing a centralized unit to accept,

catalog, file, and collect statistics, including records on

drug-dependent persons and other controlled substance law

offenders in this state and, except as provided by Section

481.068, make the information available for federal, state, and

local law enforcement purposes; and

(4) conduct programs of eradication aimed at destroying wild or

illegal growth of plant species from which controlled substances

may be extracted.

(b) In the exercise of regulatory functions under this chapter,

the director may rely on results, information, and evidence

relating to the regulatory functions of this chapter received

from the Federal Drug Enforcement Administration or a state

agency.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 1099, Sec. 15, eff. Sept. 1,

2003.

SUBCHAPTER G. THERAPEUTIC RESEARCH PROGRAM

Sec. 481.201. RESEARCH PROGRAM; REVIEW BOARD. (a) The Texas

Board of Health may establish a controlled substance therapeutic

research program for the supervised use of tetrahydrocannabinols

for medical and research purposes to be conducted in accordance

with this chapter.

(b) If the Texas Board of Health establishes the program, the

board shall create a research program review board. The review

board members are appointed by the Texas Board of Health and

serve at the will of the board.

(c) The review board shall be composed of:

(1) a licensed physician certified by the American Board of

Ophthalmology;

(2) a licensed physician certified by the American Board of

Internal Medicine and certified in the subspecialty of medical

oncology;

(3) a licensed physician certified by the American Board of

Psychiatry;

(4) a licensed physician certified by the American Board of

Surgery;

(5) a licensed physician certified by the American Board of

Radiology; and

(6) a licensed attorney with experience in law pertaining to the

practice of medicine.

(d) Members serve without compensation but are entitled to

reimbursement for actual and necessary expenses incurred in

performing official duties.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 481.202. REVIEW BOARD POWERS AND DUTIES. (a) The review

board shall review research proposals submitted and medical case

histories of persons recommended for participation in a research

program and determine which research programs and persons are

most suitable for the therapy and research purposes of the

program. The review board shall approve the research programs,

certify program participants, and conduct periodic reviews of the

research and participants.

(b) The review board, after approval of the Texas Board of

Health, may seek authorization to expand the research program to

include diseases not covered by this subchapter.

(c) The review board shall maintain a record of all persons in

charge of approved research programs and of all persons who

participate in the program as researchers or as patients.

(d) The Texas Board of Health may terminate the distribution of

tetrahydrocannabinols and their derivatives to a research program

as it determines necessary.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 481.203. PATIENT PARTICIPATION. (a) A person may not be

considered for participation as a recipient of

tetrahydrocannabinols and their derivatives through a research

program unless the person is recommended to a person in charge of

an approved research program and the review board by a physician

who is licensed by the Texas State Board of Medical Examiners and

is attending the person.

(b) A physician may not recommend a person for the research

program unless the person:

(1) has glaucoma or cancer;

(2) is not responding to conventional treatment for glaucoma or

cancer or is experiencing severe side effects from treatment; and

(3) has symptoms or side effects from treatment that may be

alleviated by medical use of tetrahydrocannabinols or their

derivatives.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 481.204. ACQUISITION AND DISTRIBUTION OF CONTROLLED

SUBSTANCES. (a) The Texas Board of Health shall acquire the

tetrahydrocannabinols and their derivatives for use in the

research program by contracting with the National Institute on

Drug Abuse to receive tetrahydrocannabinols and their derivatives

that are safe for human consumption according to the regulations

adopted by the institute, the Food and Drug Administration, and

the Federal Drug Enforcement Administration.

(b) The Texas Board of Health shall supervise the distribution

of the tetrahydrocannabinols and their derivatives to program

participants. The tetrahydrocannabinols and derivatives of

tetrahydrocannabinols may be distributed only by the person in

charge of the research program to physicians caring for program

participant patients, under rules adopted by the Texas Board of

Health in such a manner as to prevent unauthorized diversion of

the substances and in compliance with all requirements of the

Federal Drug Enforcement Administration. The physician is

responsible for dispensing the substances to patients.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 481.205. RULES; REPORTS. (a) The Texas Board of Health

shall adopt rules necessary for implementing the research

program.

(b) If the Texas Board of Health establishes a program under

this subchapter, the commissioner shall publish a report not

later than January 1 of each odd-numbered year on the medical

effectiveness of the use of tetrahydrocannabinols and their

derivatives and any other medical findings of the research

program.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER H. ADMINISTRATIVE PENALTY

Sec. 481.301. IMPOSITION OF PENALTY. The department may impose

an administrative penalty on a person who violates Section

481.061, 481.066, 481.067, 481.069, 481.074, 481.075, 481.077,

481.0771, 481.078, 481.080, or 481.081 or a rule or order adopted

under any of those sections.

Added by Acts 2007, 80th Leg., R.S., Ch.

1391, Sec. 5, eff. September 1, 2007.

Sec. 481.302. AMOUNT OF PENALTY. (a) The amount of the penalty

may not exceed $1,000 for each violation, and each day a

violation continues or occurs is a separate violation for

purposes of imposing a penalty. The total amount of the penalty

assessed for a violation continuing or occurring on separate days

under this subsection may not exceed $20,000.

(b) The amount shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the threat to health or safety caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) whether the violator demonstrated good faith, including when

applicable whether the violator made good faith efforts to

correct the violation; and

(6) any other matter that justice may require.

Added by Acts 2007, 80th Leg., R.S., Ch.

1391, Sec. 5, eff. September 1, 2007.

Sec. 481.303. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a)

If the department initially determines that a violation occurred,

the department shall give written notice of the report to the

person by certified mail, registered mail, personal delivery, or

another manner of delivery that records the person's receipt of

the notice.

(b) The notice must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended penalty; and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Added by Acts 2007, 80th Leg., R.S., Ch.

1391, Sec. 5, eff. September 1, 2007.

Sec. 481.304. PENALTY TO BE PAID OR INFORMAL HEARING REQUESTED.

(a) Before the 21st day after the date the person receives

notice under Section 481.303, the person in writing may:

(1) accept the determination and recommended penalty; or

(2) make a request for an informal hearing held by the

department on the occurrence of the violation, the amount of the

penalty, or both.

(b) At the conclusion of an informal hearing requested under

Subsection (a), the department may modify the amount of the

recommended penalty.

(c) If the person accepts the determination and recommended

penalty, including any modification of the amount, or if the

person fails to timely respond to the notice, the director by

order shall approve the determination and impose the recommended

penalty.

Added by Acts 2007, 80th Leg., R.S., Ch.

1391, Sec. 5, eff. September 1, 2007.

Sec. 481.305. FORMAL HEARING. (a) The person may request a

formal hearing only after participating in an informal hearing.

(b) The request must be submitted in writing and received by the

department before the 21st day after the date the person is

notified of the decision from the informal hearing.

(c) If a timely request for a formal hearing is not received,

the director by order shall approve the determination from the

informal hearing and impose the recommended penalty.

(d) If the person timely requests a formal hearing, the director

shall refer the matter to the State Office of Administrative

Hearings, which shall promptly set a hearing date and give

written notice of the time and place of the hearing to the

director and to the person. An administrative law judge of the

State Office of Administrative Hearings shall conduct the

hearing.

(e) The administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the director a proposal

for a decision about the occurrence of the violation and the

amount of any proposed penalty.

(f) If a penalty is proposed under Subsection (e), the

administrative law judge shall include in the proposal for a

decision a finding setting out costs, fees, expenses, and

reasonable and necessary attorney's fees incurred by the state in

bringing the proceeding. The director may adopt the finding and

impose the costs, fees, and expenses on the person as part of the

final order entered in the proceeding.

Added by Acts 2007, 80th Leg., R.S., Ch.

1391, Sec. 5, eff. September 1, 2007.

Sec. 481.306. DECISION. (a) Based on the findings of fact,

conclusions of law, and proposal for a decision, the director by

order may:

(1) find that a violation occurred and impose a penalty; or

(2) find that a violation did not occur.

(b) The notice of the director's order under Subsection (a) that

is sent to the person in the manner provided by Chapter 2001,

Government Code, must include a statement of the right of the

person to judicial review of the order.

Added by Acts 2007, 80th Leg., R.S., Ch.

1391, Sec. 5, eff. September 1, 2007.

Sec. 481.307. OPTIONS FOLLOWING DECISION: PAY OR APPEAL.

Before the 31st day after the date the order under Section

481.306 that imposes an administrative penalty becomes final, the

person shall:

(1) pay the penalty; or

(2) file a petition for judicial review of the order contesting

the occurrence of the violation, the amount of the penalty, or

both.

Added by Acts 2007, 80th Leg., R.S., Ch.

1391, Sec. 5, eff. September 1, 2007.

Sec. 481.308. STAY OF ENFORCEMENT OF PENALTY. (a) Within the

period prescribed by Section 481.307, a person who files a

petition for judicial review may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving the court a supersedeas bond approved by the court

that:

(i) is for the amount of the penalty; and

(ii) is effective until all judicial review of the order is

final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) sending a copy of the affidavit to the director by certified

mail.

(b) Following receipt of a copy of an affidavit under Subsection

(a)(2), the director may file with the court, before the sixth

day after the date of receipt, a contest to the affidavit. The

court shall hold a hearing on the facts alleged in the affidavit

as soon as practicable and shall stay the enforcement of the

penalty on finding that the alleged facts are true. The person

who files an affidavit has the burden of proving that the person

is financially unable to pay the penalty or to give a supersedeas

bond.

Added by Acts 2007, 80th Leg., R.S., Ch.

1391, Sec. 5, eff. September 1, 2007.

Sec. 481.309. COLLECTION OF PENALTY. (a) If the person does

not pay the penalty and the enforcement of the penalty is not

stayed, the penalty may be collected.

(b) The attorney general may sue to collect the penalty.

Added by Acts 2007, 80th Leg., R.S., Ch.

1391, Sec. 5, eff. September 1, 2007.

Sec. 481.310. DECISION BY COURT. (a) If the court sustains the

finding that a violation occurred, the court may uphold or reduce

the amount of the penalty and order the person to pay the full or

reduced amount of the penalty.

(b) If the court does not sustain the finding that a violation

occurred, the court shall order that a penalty is not owed.

Added by Acts 2007, 80th Leg., R.S., Ch.

1391, Sec. 5, eff. September 1, 2007.

Sec. 481.311. REMITTANCE OF PENALTY AND INTEREST. (a) If the

person paid the penalty and if the amount of the penalty is

reduced or the penalty is not upheld by the court, the court

shall order, when the court's judgment becomes final, that the

appropriate amount plus accrued interest be remitted to the

person before the 31st day after the date that the judgment of

the court becomes final.

(b) The interest accrues at the rate charged on loans to

depository institutions by the New York Federal Reserve Bank.

(c) The interest shall be paid for the period beginning on the

date the penalty is paid and ending on the date the penalty is

remitted.

Added by Acts 2007, 80th Leg., R.S., Ch.

1391, Sec. 5, eff. September 1, 2007.

Sec. 481.312. RELEASE OF BOND. (a) If the person gave a

supersedeas bond and the penalty is not upheld by the court, the

court shall order, when the court's judgment becomes final, the

release of the bond.

(b) If the person gave a supersedeas bond and the amount of the

penalty is reduced, the court shall order the release of the bond

after the person pays the reduced amount.

Added by Acts 2007, 80th Leg., R.S., Ch.

1391, Sec. 5, eff. September 1, 2007.

Sec. 481.313. ADMINISTRATIVE PROCEDURE. A proceeding to impose

the penalty is considered to be a contested case under Chapter

2001, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1391, Sec. 5, eff. September 1, 2007.

Sec. 481.314. DISPOSITION OF PENALTY. The department shall send

any amount collected as a penalty under this subchapter to the

comptroller for deposit to the credit of the general revenue

fund.

Added by Acts 2007, 80th Leg., R.S., Ch.

1391, Sec. 5, eff. September 1, 2007.



CHAPTER 482. SIMULATED CONTROLLED SUBSTANCES

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE C. SUBSTANCE ABUSE REGULATION AND CRIMES

CHAPTER 482. SIMULATED CONTROLLED SUBSTANCES

Sec. 482.001. DEFINITIONS. In this chapter:

(1) "Controlled substance" has the meaning assigned by Sec.

481.002 (Texas Controlled Substances Act).

(2) "Deliver" means to transfer, actually or constructively,

from one person to another a simulated controlled substance,

regardless of whether there is an agency relationship. The term

includes offering to sell a simulated controlled substance.

(3) "Manufacture" means to make a simulated controlled substance

and includes the preparation of the substance in dosage form by

mixing, compounding, encapsulating, tableting, or any other

process.

(4) "Simulated controlled substance" means a substance that is

purported to be a controlled substance, but is chemically

different from the controlled substance it is purported to be.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 482.002. UNLAWFUL DELIVERY OR MANUFACTURE WITH INTENT TO

DELIVER; CRIMINAL PENALTY. (a) A person commits an offense if

the person knowingly or intentionally manufactures with the

intent to deliver or delivers a simulated controlled substance

and the person:

(1) expressly represents the substance to be a controlled

substance;

(2) represents the substance to be a controlled substance in a

manner that would lead a reasonable person to believe that the

substance is a controlled substance; or

(3) states to the person receiving or intended to receive the

simulated controlled substance that the person may successfully

represent the substance to be a controlled substance to a third

party.

(b) It is a defense to prosecution under this section that the

person manufacturing with the intent to deliver or delivering the

simulated controlled substance was:

(1) acting in the discharge of the person's official duties as a

peace officer;

(2) manufacturing the substance for or delivering the substance

to a licensed medical practitioner for use as a placebo in the

course of the practitioner's research or practice; or

(3) a licensed medical practitioner, pharmacist, or other person

authorized to dispense or administer a controlled substance, and

the person was acting in the legitimate performance of the

person's professional duties.

(c) It is not a defense to prosecution under this section that

the person manufacturing with the intent to deliver or delivering

the simulated controlled substance believed the substance to be a

controlled substance.

(d) An offense under this section is a state jail felony.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 2.03, eff. Sept.

1, 1994.

Sec. 482.003. EVIDENTIARY RULES. (a) In determining whether a

person has represented a simulated controlled substance to be a

controlled substance in a manner that would lead a reasonable

person to believe the substance was a controlled substance, a

court may consider, in addition to all other logically relevant

factors, whether:

(1) the simulated controlled substance was packaged in a manner

normally used for the delivery of a controlled substance;

(2) the delivery or intended delivery included an exchange of or

demand for property as consideration for delivery of the

substance and the amount of the consideration was substantially

in excess of the reasonable value of the simulated controlled

substance; and

(3) the physical appearance of the finished product containing

the substance was substantially identical to a controlled

substance.

(b) Proof of an offer to sell a simulated controlled substance

must be corroborated by a person other than the offeree or by

evidence other than a statement of the offeree.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 482.004. SUMMARY FORFEITURE. A simulated controlled

substance seized as a result of an offense under this chapter is

subject to summary forfeiture and to destruction or disposition

in the same manner as is a controlled substance property under

Subchapter E, Chapter 481.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 141, Sec. 3, eff. Sept. 1,

1991.

Sec. 482.005. PREPARATORY OFFENSES. Title 4, Penal Code,

applies to an offense under this chapter.

Added by Acts 1995, 74th Leg., ch. 318, Sec. 39, eff. Sept. 1,

1995.



CHAPTER 483. DANGEROUS DRUGS

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE C. SUBSTANCE ABUSE REGULATION AND CRIMES

CHAPTER 483. DANGEROUS DRUGS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 483.0001. SHORT TITLE. This Act may be cited as the Texas

Dangerous Drug Act.

Added by Acts 1993, 73rd Leg., ch. 789, Sec. 18, eff. Sept. 1,

1993.

Sec. 483.001. DEFINITIONS. In this chapter:

(1) "Board" means the Texas State Board of Pharmacy.

(2) "Dangerous drug" means a device or a drug that is unsafe for

self-medication and that is not included in Schedules I through V

or Penalty Groups 1 through 4 of Chapter 481 (Texas Controlled

Substances Act). The term includes a device or a drug that bears

or is required to bear the legend:

(A) "Caution: federal law prohibits dispensing without

prescription" or "Rx only" or another legend that complies with

federal law; or

(B) "Caution: federal law restricts this drug to use by or on

the order of a licensed veterinarian."

(3) "Deliver" means to sell, dispense, give away, or supply in

any other manner.

(4) "Designated agent" means:

(A) a licensed nurse, physician assistant, pharmacist, or other

individual designated by a practitioner to communicate

prescription drug orders to a pharmacist;

(B) a licensed nurse, physician assistant, or pharmacist

employed in a health care facility to whom the practitioner

communicates a prescription drug order; or

(C) a registered nurse or physician assistant authorized by a

practitioner to carry out a prescription drug order for dangerous

drugs under Subchapter B, Chapter 157, Occupations Code.

(5) "Dispense" means to prepare, package, compound, or label a

dangerous drug in the course of professional practice for

delivery under the lawful order of a practitioner to an ultimate

user or the user's agent.

(6) "Manufacturer" means a person, other than a pharmacist, who

manufactures dangerous drugs. The term includes a person who

prepares dangerous drugs in dosage form by mixing, compounding,

encapsulating, entableting, or any other process.

(7) "Patient" means:

(A) an individual for whom a dangerous drug is prescribed or to

whom a dangerous drug is administered; or

(B) an owner or the agent of an owner of an animal for which a

dangerous drug is prescribed or to which a dangerous drug is

administered.

(8) "Person" includes an individual, corporation, partnership,

and association.

(9) "Pharmacist" means a person licensed by the Texas State

Board of Pharmacy to practice pharmacy.

(10) "Pharmacy" means a facility where prescription drug or

medication orders are received, processed, dispensed, or

distributed under this chapter, Chapter 481 of this code, and

Subtitle J, Title 3, Occupations Code. The term does not include

a narcotic drug treatment program that is regulated by Chapter

466, Health and Safety Code.

(11) "Practice of pharmacy" means:

(A) provision of those acts or services necessary to provide

pharmaceutical care;

(B) interpretation and evaluation of prescription drug orders or

medication orders;

(C) participation in drug and device selection as authorized by

law, drug administration, drug regimen review, or drug or

drug-related research;

(D) provision of patient counseling;

(E) responsibility for:

(i) dispensing of prescription drug orders or distribution of

medication orders in the patient's best interest;

(ii) compounding and labeling of drugs and devices, except

labeling by a manufacturer, repackager, or distributor of

nonprescription drugs and commercially packaged prescription

drugs and devices;

(iii) proper and safe storage of drugs and devices; or

(iv) maintenance of proper records for drugs and devices. In

this subdivision, "device" has the meaning assigned by Subtitle

J, Title 3, Occupations Code; or

(F) performance of a specific act of drug therapy management for

a patient delegated to a pharmacist by a written protocol from a

physician licensed by the state under Subtitle B, Title 3,

Occupations Code.

(12) "Practitioner" means a person licensed:

(A) by the Texas State Board of Medical Examiners, State Board

of Dental Examiners, Texas State Board of Podiatric Medical

Examiners, Texas Optometry Board, or State Board of Veterinary

Medical Examiners to prescribe and administer dangerous drugs;

(B) by another state in a health field in which, under the laws

of this state, a licensee may legally prescribe dangerous drugs;

(C) in Canada or Mexico in a health field in which, under the

laws of this state, a licensee may legally prescribe dangerous

drugs; or

(D) an advanced practice nurse or physician assistant to whom a

physician has delegated the authority to carry out or sign

prescription drug orders under Section 157.0511, 157.052,

157.053, 157.054, 157.0541, or 157.0542, Occupations Code.

(13) "Prescription" means an order from a practitioner, or an

agent of the practitioner designated in writing as authorized to

communicate prescriptions, or an order made in accordance with

Subchapter B, Chapter 157, Occupations Code, or Section 203.353,

Occupations Code, to a pharmacist for a dangerous drug to be

dispensed that states:

(A) the date of the order's issue;

(B) the name and address of the patient;

(C) if the drug is prescribed for an animal, the species of the

animal;

(D) the name and quantity of the drug prescribed;

(E) the directions for the use of the drug;

(F) the intended use of the drug unless the practitioner

determines the furnishing of this information is not in the best

interest of the patient;

(G) the name, address, and telephone number of the practitioner

at the practitioner's usual place of business, legibly printed or

stamped; and

(H) the name, address, and telephone number of the licensed

midwife, registered nurse, or physician assistant, legibly

printed or stamped, if signed by a licensed midwife, registered

nurse, or physician assistant.

(14) "Warehouseman" means a person who stores dangerous drugs

for others and who has no control over the disposition of the

drugs except for the purpose of storage.

(15) "Wholesaler" means a person engaged in the business of

distributing dangerous drugs to a person listed in Sections

483.041(c)(1)-(6).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 5.03(h), 5.04(b),

eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 14, Sec. 200, eff.

Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 237, Sec. 10, eff. Sept.

1, 1991; Acts 1991, 72nd Leg., ch. 588, Sec. 26, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 351, Sec. 29, eff. Sept. 1, 1993;

Acts 1993, 73rd Leg., ch. 789, Sec. 18, eff. Sept. 1, 1993; Acts

1995, 74th Leg., ch. 965, Sec. 6, 82, eff. June 16, 1995; Acts

1997, 75th Leg., ch. 1095, Sec. 18, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1180, Sec. 22, eff. Sept. 1, 1997; Acts

2001, 77th Leg., ch. 112, Sec. 6, eff. May 11, 2001; Acts 2001,

77th Leg., ch. 1254, Sec. 11, eff. Sept. 1, 2001; Acts 2001, 77th

Leg., ch. 1420, Sec. 14.795, eff. Sept. 1, 2001; Acts 2003, 78th

Leg., ch. 88, Sec. 10, eff. May 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 54, eff. September 1, 2005.

Sec. 483.002. RULES. The board may adopt rules for the proper

administration and enforcement of this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 483.003. BOARD OF HEALTH HEARINGS REGARDING CERTAIN

DANGEROUS DRUGS. (a) The Texas Board of Health may hold public

hearings in accordance with Chapter 2001, Government Code to

determine whether there is compelling evidence that a dangerous

drug has been abused, either by being prescribed for

nontherapeutic purposes or by the ultimate user.

(b) On making that finding, the Texas Board of Health may limit

the availability of the abused drug by permitting its dispensing

only on the prescription of a practitioner described by Section

483.001(12)(A), (B), or (D).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1180, Sec. 23, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 112, Sec. 7, eff. May

11, 2001.

Sec. 483.004. COMMISSIONER OF HEALTH EMERGENCY AUTHORITY

RELATING TO DANGEROUS DRUGS. If the commissioner of health has

compelling evidence that an immediate danger to the public health

exists as a result of the prescription of a dangerous drug by

practitioners described by Section 483.001(12)(C), the

commissioner may use the commissioner's existing emergency

authority to limit the availability of the drug by permitting its

prescription only by practitioners described by Section

483.001(12)(A), (B), or (D).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 112, Sec. 8, eff. May 11,

2001.

SUBCHAPTER B. DUTIES OF PHARMACISTS, PRACTITIONERS, AND OTHER

PERSONS

Sec. 483.021. DETERMINATION BY PHARMACIST ON REQUEST TO DISPENSE

DRUG. (a) A pharmacist who is requested to dispense a dangerous

drug under a prescription issued by a practitioner shall

determine, in the exercise of the pharmacist's professional

judgment, that the prescription is a valid prescription. A

pharmacist may not dispense a dangerous drug if the pharmacist

knows or should have known that the prescription was issued

without a valid patient-practitioner relationship.

(b) A pharmacist who is requested to dispense a dangerous drug

under a prescription issued by a therapeutic optometrist shall

determine, in the exercise of the pharmacist's professional

judgment, whether the prescription is for a dangerous drug that a

therapeutic optometrist is authorized to prescribe under Section

351.358, Occupations Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 588, Sec. 27, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 1254, Sec. 12, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1420, Sec. 14.796, eff. Sept. 1,

2001.

Sec. 483.022. PRACTITIONER'S DESIGNATED AGENT; PRACTITIONER'S

RESPONSIBILITIES. (a) A practitioner shall provide in writing

the name of each designated agent as defined by Section

483.001(4)(A) and (C), and the name of each healthcare facility

which employs persons defined by Section 483.001(4)(B).

(b) The practitioner shall maintain at the practitioner's usual

place of business a list of the designated agents or healthcare

facilities as defined by Section 483.001(4).

(c) The practitioner shall provide a pharmacist with a copy of

the practitioner's written authorization for a designated agent

as defined by Section 483.001(4) on the pharmacist's request.

(d) This section does not relieve a practitioner or the

practitioner's designated agent from the requirements of

Subchapter A, Chapter 562, Occupations Code.

(e) A practitioner remains personally responsible for the

actions of a designated agent who communicates a prescription to

a pharmacist.

(f) A practitioner may designate a person who is a licensed

vocational nurse or has an education equivalent to or greater

than that required for a licensed vocational nurse to communicate

prescriptions of an advanced practice nurse or physician

assistant authorized by the practitioner to sign prescription

drug orders under Subchapter B, Chapter 157, Occupations Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 201, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 237, Sec. 11, eff. Sept. 1, 1991;

Acts 1993, 73rd Leg., ch. 789, Sec. 19, eff. Sept. 1, 1993; Acts

1999, 76th Leg., ch. 428, Sec. 4, eff. Sept. 1, 1999; Acts 2001,

77th Leg., ch. 1420, Sec. 14.797, eff. Sept. 1, 2001.

Sec. 483.023. RETENTION OF PRESCRIPTIONS. A pharmacy shall

retain a prescription for a dangerous drug dispensed by the

pharmacy for two years after the date of the initial dispensing

or the last refilling of the prescription, whichever date is

later.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 483.024. RECORDS OF ACQUISITION OR DISPOSAL. The following

persons shall maintain a record of each acquisition and each

disposal of a dangerous drug for two years after the date of the

acquisition or disposal:

(1) a pharmacy;

(2) a practitioner;

(3) a person who obtains a dangerous drug for lawful research,

teaching, or testing purposes, but not for resale;

(4) a hospital that obtains a dangerous drug for lawful

administration by a practitioner; and

(5) a manufacturer or wholesaler registered with the

commissioner of health under Chapter 431 (Texas Food, Drug, and

Cosmetic Act).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 483.025. INSPECTIONS; INVENTORIES. A person required to

keep records relating to dangerous drugs shall:

(1) make the records available for inspection and copying at all

reasonable hours by any public official or employee engaged in

enforcing this chapter; and

(2) allow the official or employee to inventory all stocks of

dangerous drugs on hand.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. CRIMINAL PENALTIES

Sec. 483.041. POSSESSION OF DANGEROUS DRUG. (a) A person

commits an offense if the person possesses a dangerous drug

unless the person obtains the drug from a pharmacist acting in

the manner described by Section 483.042(a)(1) or a practitioner

acting in the manner described by Section 483.042(a)(2).

(b) Except as permitted by this chapter, a person commits an

offense if the person possesses a dangerous drug for the purpose

of selling the drug.

Text of subsection effective until September 01, 2010

(c) Subsection (a) does not apply to the possession of a

dangerous drug in the usual course of business or practice or in

the performance of official duties by the following persons or an

agent or employee of the person:

(1) a pharmacy licensed by the board;

(2) a practitioner;

(3) a person who obtains a dangerous drug for lawful research,

teaching, or testing, but not for resale;

(4) a hospital that obtains a dangerous drug for lawful

administration by a practitioner;

(5) an officer or employee of the federal, state, or local

government;

(6) a manufacturer or wholesaler licensed by the Department of

State Health Services under Chapter 431 (Texas Food, Drug, and

Cosmetic Act);

(7) a carrier or warehouseman;

(8) a home and community support services agency licensed under

and acting in accordance with Chapter 142;

(9) a licensed midwife who obtains oxygen for administration to

a mother or newborn or who obtains a dangerous drug for the

administration of prophylaxis to a newborn for the prevention of

ophthalmia neonatorum in accordance with Section 203.353,

Occupations Code; or

(10) a salvage broker or salvage operator licensed under Chapter

432.

Text of subsection effective on September 01, 2010

(c) Subsection (a) does not apply to the possession of a

dangerous drug in the usual course of business or practice or in

the performance of official duties by the following persons or an

agent or employee of the person:

(1) a pharmacy licensed by the board;

(2) a practitioner;

(3) a person who obtains a dangerous drug for lawful research,

teaching, or testing, but not for resale;

(4) a hospital that obtains a dangerous drug for lawful

administration by a practitioner;

(5) an officer or employee of the federal, state, or local

government;

(6) a manufacturer or wholesaler licensed by the Department of

State Health Services under Chapter 431 (Texas Food, Drug, and

Cosmetic Act);

(7) a carrier or warehouseman;

(8) a home and community support services agency licensed under

and acting in accordance with Chapter 142;

(9) a licensed midwife who obtains oxygen for administration to

a mother or newborn or who obtains a dangerous drug for the

administration of prophylaxis to a newborn for the prevention of

ophthalmia neonatorum in accordance with Section 203.353,

Occupations Code;

(10) a salvage broker or salvage operator licensed under Chapter

432; or

(11) a certified laser hair removal professional under

Subchapter M, Chapter 401, who possesses and uses a laser or

pulsed light device approved by and registered with the

department and in compliance with department rules for the sole

purpose of cosmetic nonablative hair removal.

(d) An offense under this section is a Class A misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 5.03(f), eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 16, Sec. 2, eff. April

2, 1993; Acts 1993, 73rd Leg., ch. 789, Sec. 20, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 307, Sec. 2, eff. Sept. 1, 1995;

Acts 1995, 74th Leg., ch. 318, Sec. 41, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 1095, Sec. 19, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1129, Sec. 2, eff. Sept. 1, 1997; Acts 2001,

77th Leg., ch. 265, Sec. 9, eff. May 22, 2001; Acts 2001, 77th

Leg., ch. 1420, Sec. 14.798, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 55, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

303, Sec. 2, eff. September 1, 2010.

Sec. 483.042. DELIVERY OR OFFER OF DELIVERY OF DANGEROUS DRUG.

(a) A person commits an offense if the person delivers or offers

to deliver a dangerous drug:

(1) unless:

(A) the dangerous drug is delivered or offered for delivery by a

pharmacist under:

(i) a prescription issued by a practitioner described by Section

483.001(12)(A) or (B);

(ii) a prescription signed by a registered nurse or physician

assistant in accordance with Subchapter B, Chapter 157,

Occupations Code; or

(iii) an original written prescription issued by a practitioner

described by Section 483.001(12)(C); and

(B) a label is attached to the immediate container in which the

drug is delivered or offered to be delivered and the label

contains the following information:

(i) the name and address of the pharmacy from which the drug is

delivered or offered for delivery;

(ii) the date the prescription for the drug is dispensed;

(iii) the number of the prescription as filed in the

prescription files of the pharmacy from which the prescription is

dispensed;

(iv) the name of the practitioner who prescribed the drug and,

if applicable, the name of the registered nurse or physician

assistant who signed the prescription;

(v) the name of the patient and, if the drug is prescribed for

an animal, a statement of the species of the animal; and

(vi) directions for the use of the drug as contained in the

prescription; or

(2) unless:

(A) the dangerous drug is delivered or offered for delivery by:

(i) a practitioner in the course of practice; or

(ii) a registered nurse or physician assistant in the course of

practice in accordance with Subchapter B, Chapter 157,

Occupations Code; and

(B) a label is attached to the immediate container in which the

drug is delivered or offered to be delivered and the label

contains the following information:

(i) the name and address of the practitioner who prescribed the

drug, and if applicable, the name and address of the registered

nurse or physician assistant;

(ii) the date the drug is delivered;

(iii) the name of the patient and, if the drug is prescribed for

an animal, a statement of the species of the animal; and

(iv) the name of the drug, the strength of the drug, and

directions for the use of the drug.

(b) Subsection (a) does not apply to the delivery or offer for

delivery of a dangerous drug to a person listed in Section

483.041(c) for use in the usual course of business or practice or

in the performance of official duties by the person.

(c) Proof of an offer to sell a dangerous drug must be

corroborated by a person other than the offeree or by evidence

other than a statement by the offeree.

(d) An offense under this section is a state jail felony.

(e) The labeling provisions of Subsection (a) do not apply to a

dangerous drug prescribed or dispensed for administration to a

patient who is institutionalized. The board shall adopt rules for

the labeling of such a drug.

(f) Provided all federal requirements are met, the labeling

provisions of Subsection (a) do not apply to a dangerous drug

prescribed or dispensed for administration to food production

animals in an agricultural operation under a written medical

directive or treatment guideline from a veterinarian licensed

under Chapter 801, Occupations Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., ch. 1100, Sec. 5.03(g), eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 287, Sec. 34, eff. Sept.

1, 1993; Acts 1993, 73rd Leg., ch. 789, Sec. 21, eff. Sept. 1,

1993; Acts 1993, 73rd Leg., ch. 900, Sec. 2.04, eff. Sept. 1,

1994; Acts 1995, 74th Leg., ch. 965, Sec. 7, eff. June 16, 1995;

Acts 1997, 75th Leg., ch. 1180, Sec. 24, eff. Sept; 1, 1997; Acts

1999, 76th Leg., ch. 1404, Sec. 1, eff. Sept. 1, 1999; Acts 2001,

77th Leg., ch. 1420, Sec. 14.799, eff. Sept. 1, 2001.

Sec. 483.043. MANUFACTURE OF DANGEROUS DRUG. (a) A person

commits an offense if the person manufactures a dangerous drug

and the person is not authorized by law to manufacture the drug.

(b) An offense under this section is a state jail felony.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 2.05, eff. Sept.

1, 1994.

Sec. 483.045. FORGING OR ALTERING PRESCRIPTION. (a) A person

commits an offense if the person:

(1) forges a prescription or increases the prescribed quantity

of a dangerous drug in a prescription;

(2) issues a prescription bearing a forged or fictitious

signature;

(3) obtains or attempts to obtain a dangerous drug by using a

forged, fictitious, or altered prescription;

(4) obtains or attempts to obtain a dangerous drug by means of a

fictitious or fraudulent telephone call; or

(5) possesses a dangerous drug obtained by a forged, fictitious,

or altered prescription or by means of a fictitious or fraudulent

telephone call.

(b) An offense under this section is a Class B misdemeanor

unless it is shown on the trial of the defendant that the

defendant has previously been convicted of an offense under this

chapter, in which event the offense is a Class A misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 483.046. FAILURE TO RETAIN PRESCRIPTION. (a) A pharmacist

commits an offense if the pharmacist:

(1) delivers a dangerous drug under a prescription; and

(2) fails to retain the prescription as required by Section

483.023.

(b) An offense under this section is a Class B misdemeanor

unless it is shown on the trial of the defendant that the

defendant has previously been convicted of an offense under this

chapter, in which event the offense is a Class A misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 483.047. REFILLING PRESCRIPTION WITHOUT AUTHORIZATION. (a)

Except as authorized by Subsection (b), a pharmacist commits an

offense if the pharmacist refills a prescription unless:

(1) the prescription contains an authorization by the

practitioner for the refilling of the prescription, and the

pharmacist refills the prescription in the manner provided by the

authorization; or

(2) at the time of refilling the prescription, the pharmacist is

authorized to do so by the practitioner who issued the

prescription.

(b) A pharmacist may exercise his professional judgment in

refilling a prescription for a dangerous drug without the

authorization of the prescribing practitioner provided:

(1) failure to refill the prescription might result in an

interruption of a therapeutic regimen or create patient

suffering;

(2) either:

(A) a natural or manmade disaster has occurred which prohibits

the pharmacist from being able to contact the practitioner; or

(B) the pharmacist is unable to contact the practitioner after

reasonable effort;

(3) the quantity of drug dispensed does not exceed a 72-hour

supply;

(4) the pharmacist informs the patient or the patient's agent at

the time of dispensing that the refill is being provided without

such authorization and that authorization of the practitioner is

required for future refills; and

(5) the pharmacist informs the practitioner of the emergency

refill at the earliest reasonable time.

(c) An offense under this section is a Class B misdemeanor

unless it is shown on the trial of the defendant that the

defendant has previously been convicted under this chapter, in

which event the offense is a Class A misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 789, Sec. 22, eff. Sept. 1,

1993.

Sec. 483.048. UNAUTHORIZED COMMUNICATION OF PRESCRIPTION. (a)

An agent of a practitioner commits an offense if the agent

communicates by telephone a prescription unless the agent is

designated in writing under Section 483.022 as authorized by the

practitioner to communicate prescriptions by telephone.

(b) An offense under this section is a Class B misdemeanor

unless it is shown on the trial of the defendant that the

defendant has previously been convicted of an offense under this

chapter, in which event the offense is a Class A misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 483.049. FAILURE TO MAINTAIN RECORDS. (a) A person

commits an offense if the person is required to maintain a record

under Section 483.023 or 483.024 and the person fails to maintain

the record in the manner required by those sections.

(b) An offense under this section is a Class B misdemeanor

unless it is shown on the trial of the defendant that the

defendant has previously been convicted of an offense under this

chapter, in which event the offense is a Class A misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 483.050. REFUSAL TO PERMIT INSPECTION. (a) A person

commits an offense if the person is required to permit an

inspection authorized by Section 483.025 and fails to permit the

inspection in the manner required by that section.

(b) An offense under this section is a Class B misdemeanor

unless it is shown on the trial of the defendant that the

defendant has previously been convicted of an offense under this

chapter, in which event the offense is a Class A misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 483.051. USING OR REVEALING TRADE SECRET. (a) A person

commits an offense if the person uses for the person's advantage

or reveals to another person, other than to an officer or

employee of the board or to a court in a judicial proceeding

relevant to this chapter, information relating to dangerous drugs

required to be kept under this chapter, if that information

concerns a method or process subject to protection as a trade

secret.

(b) An offense under this section is a Class B misdemeanor

unless it is shown on the trial of the defendant that the

defendant has previously been convicted of an offense under this

chapter, in which event the offense is a Class A misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 483.052. VIOLATION OF OTHER PROVISION. (a) A person

commits an offense if the person violates a provision of this

chapter other than a provision for which a specific offense is

otherwise described by this chapter.

(b) An offense under this section is a Class B misdemeanor,

unless it is shown on the trial of the defendant that the

defendant has previously been convicted of an offense under this

chapter, in which event the offense is a Class A misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 483.053. PREPARATORY OFFENSES. Title 4, Penal Code,

applies to an offense under this subchapter.

Added by Acts 1995, 74th Leg., ch. 318, Sec. 40, eff. Sept. 1,

1995.

SUBCHAPTER D. CRIMINAL AND CIVIL PROCEDURE

Sec. 483.071. EXCEPTIONS; BURDEN OF PROOF. (a) In a complaint,

information, indictment, or other action or proceeding brought

for the enforcement of this chapter, the state is not required to

negate an exception, excuse, proviso, or exemption contained in

this chapter.

(b) The defendant has the burden of proving the exception,

excuse, proviso, or exemption.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 483.072. UNCORROBORATED TESTIMONY. A conviction under this

chapter may be obtained on the uncorroborated testimony of a

party to the offense.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 483.073. SEARCH WARRANT. A peace officer may apply for a

search warrant to search for dangerous drugs possessed in

violation of this chapter. The peace officer must apply for and

execute the search warrant in the manner prescribed by the Code

of Criminal Procedure.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 483.074. SEIZURE AND DESTRUCTION. (a) A dangerous drug

that is manufactured, sold, or possessed in violation of this

chapter is contraband and may be seized by an employee of the

board or by a peace officer authorized to enforce this chapter

and charged with that duty.

(b) If a dangerous drug is seized under Subsection (a), the

board may direct an employee of the board or an authorized peace

officer to destroy the drug. The employee or authorized peace

officer directed to destroy the drug must act in the presence of

another employee of the board or authorized peace officer and

shall destroy the drug in any manner designated as appropriate by

the board.

(c) Before the dangerous drug is destroyed, an inventory of the

drug must be prepared. The inventory must be accompanied by a

statement that the dangerous drug is being destroyed at the

direction of the board, by an employee of the board or an

authorized peace officer, and in the presence of another employee

of the board or authorized peace officer. The statement must also

contain the names of the persons in attendance at the time of

destruction, state the capacity in which each of those persons

acts, be signed by those persons, and be sworn to by those

persons that the statement is correct. The statement shall be

filed with the board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 237, Sec. 12, eff. Sept. 1,

1991.

Sec. 483.075. INJUNCTION. The board may institute an action in

its own name to enjoin a violation of this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 483.076. LEGAL REPRESENTATION OF BOARD. (a) If the board

institutes a legal proceeding under this chapter, the board may

be represented only by a county attorney, a district attorney, or

the attorney general.

(b) The board may not employ private counsel in any legal

proceeding instituted by or against the board under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 485. ABUSABLE VOLATILE CHEMICALS

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE C. SUBSTANCE ABUSE REGULATION AND CRIMES

CHAPTER 485. ABUSABLE VOLATILE CHEMICALS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 485.001. DEFINITIONS. In this chapter:

(1) "Abusable volatile chemical " means:

(A) a chemical, including aerosol paint, that:

(i) is packaged in a container subject to the labeling

requirements concerning precautions against inhalation

established under the Federal Hazardous Substances Act (15 U.S.C.

Section 1261 et seq.), as amended, and regulations adopted under

that Act and is labeled with the statement of principal hazard on

the principal display panel "VAPOR HARMFUL" or other labeling

requirement subsequently established under that Act or those

regulations;

(ii) when inhaled, ingested, or otherwise introduced into a

person's body, may:

(a) affect the person's central nervous system;

(b) create or induce in the person a condition of intoxication,

hallucination, or elation; or

(c) change, distort, or disturb the person's eyesight, thinking

process, balance, or coordination; and

(iii) is not:

(a) a pesticide subject to Chapter 76, Agriculture Code, or to

the Federal Environmental Pesticide Control Act of 1972 (7 U.S.C.

Section 136 et seq.), as amended;

(b) a food, drug, or cosmetic subject to Chapter 431 or to the

Federal Food, Drug, and Cosmetic Act (21 U.S.C. Section 301 et

seq.), as amended; or

(c) a beverage subject to the Federal Alcohol Administration Act

(27 U. S.C. Section 201 et seq.), as amended; or

(B) nitrous oxide that is not:

(i) a pesticide subject to Chapter 76, Agriculture Code, or to

the Federal Environmental Pesticide Control Act of 1972 (7 U.S.C.

Section 136 et seq.), as amended;

(ii) a food, drug, or cosmetic subject to Chapter 431 or to the

Federal Food, Drug, and Cosmetic Act (21 U.S.C. Section 301 et

seq.), as amended; or

(iii) a beverage subject to the Federal Alcohol Administration

Act (27 U.S.C. Section 201 et seq.), as amended.

(2) "Aerosol paint" means an aerosolized paint product,

including a clear or pigmented lacquer or finish.

(3) "Board" means the Texas Board of Health.

(4) "Commissioner" means the commissioner of health.

(5) "Deliver" means to make the actual or constructive transfer

from one person to another of an abusable volatile chemical,

regardless of whether there is an agency relationship. The term

includes an offer to sell an abusable volatile chemical.

(6) "Delivery" means the act of delivering.

(7) "Department" means the Texas Department of Health.

(8) "Inhalant paraphernalia" means equipment or materials of any

kind that are intended for use in inhaling, ingesting, or

otherwise introducing into the human body an abusable volatile

chemical. The term includes a tube, balloon, bag, fabric, bottle,

or other container used to concentrate or hold in suspension an

abusable volatile chemical or vapors of the chemical.

(9) "Sell" includes a conveyance, exchange, barter, or trade.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1463, Sec. 2, eff. Sept. 1,

2001.

Sec. 485.002. RULES. The board may adopt rules necessary to

comply with any labeling requirements concerning precautions

against inhalation of an abusable volatile chemical established

under the Federal Hazardous Substances Act (15 U.S.C. Section

1261 et seq.), as amended, or under regulations adopted under

that Act.

Added by Acts 2001, 77th Leg., ch. 1463, Sec. 2, eff. Sept. 1,

2001.

SUBCHAPTER B. SALES PERMITS AND SIGNS

Sec. 485.011. PERMIT REQUIRED. A person may not sell an

abusable volatile chemical at retail unless the person or the

person's employer holds, at the time of the sale, a volatile

chemical sales permit for the location of the sale.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Health & Safety Code Sec. 485.012 and amended

by Acts 2001, 77th Leg., ch. 1463, Sec. 2, eff. Sept. 1, 2001.

Sec. 485.012. ISSUANCE AND RENEWAL OF PERMIT. (a) To be

eligible for the issuance or renewal of a volatile chemical sales

permit, a person must:

(1) hold a sales tax permit that has been issued to the person;

(2) complete and return to the department an application as

required by the department; and

(3) pay to the department the application fee established under

Section 485.013 for each location at which an abusable volatile

chemical may be sold by the person holding a volatile chemical

sales permit.

(b) The board shall adopt rules as necessary to administer this

chapter, including application procedures and procedures by which

the department shall give each permit holder reasonable notice of

permit expiration and renewal requirements.

(c) The department shall issue or deny a permit and notify the

applicant of the department's action not later than the 60th day

after the date on which the department receives the complete

application and appropriate fee. If the department denies an

application, the department shall include in the notice the

reasons for the denial.

(d) A permit issued or renewed under this chapter is valid for

one year from the date of issuance or renewal.

(e) A permit is not valid if the permit holder has been

convicted more than once in the preceding year of an offense

committed:

(1) at a location for which the permit is issued; and

(2) under Section 485.031, 485.032, or 485.033.

(f) A permit issued by the department is the property of the

department and must be surrendered on demand by the department.

(g) The department shall prepare an annual roster of permit

holders.

(h) The department shall monitor and enforce compliance with

this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 203, eff. Sept. 1,

1991. Renumbered from Health & Safety Code Sec. 485.013 and

amended by Acts 2001, 77th Leg., ch. 1463, Sec. 2, eff. Sept. 1,

2001.

Sec. 485.013. FEE. The board by rule may establish fees in

amounts not to exceed $25 for the issuance of a permit under this

chapter.

Added by Acts 2001, 77th Leg., ch. 1463, Sec. 2, eff. Sept. 1,

2001.

Sec. 485.014. PERMIT AVAILABLE FOR INSPECTION. A permit holder

must have the volatile chemical sales permit or a copy of the

permit available for inspection by the public at each location

where the permit holder sells an abusable volatile chemical.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1463, Sec. 2, eff. Sept. 1,

2001.

Sec. 485.015. REFUSAL TO ISSUE OR RENEW PERMIT. A proceeding

for the failure to issue or renew a volatile chemical sales

permit under Section 485.012 or for an appeal from that

proceeding is governed by the contested case provisions of

Chapter 2001, Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1463, Sec. 2, eff. Sept.

1, 2001.

Sec. 485.016. DISPOSITION OF FUNDS; EDUCATION AND PREVENTION

PROGRAMS. (a) The department shall account for all amounts

received under Section 485.013 and send those amounts to the

comptroller.

(b) The comptroller shall deposit the amounts received under

Subsection (a) in the state treasury to the credit of the general

revenue fund to be used only by the department to:

(1) administer, monitor, and enforce this chapter; and

(2) finance statewide education projects concerning the hazards

of abusable volatile chemicals and the prevention of inhalant

abuse.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 204, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 1463, Sec. 2, eff. Sept. 1, 2001.

Sec. 485.017. SIGNS. A business establishment that sells an

abusable volatile chemical at retail shall display a conspicuous

sign, in English and Spanish, that states the following:

It is unlawful for a person to sell or deliver an abusable

volatile chemical to a person under 18 years of age. Except in

limited situations, such an offense is a state jail felony.

It is also unlawful for a person to abuse a volatile chemical by

inhaling, ingesting, applying, using, or possessing with intent

to inhale, ingest, apply, or use a volatile chemical in a manner

designed to affect the central nervous system. Such an offense is

a Class B misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1463, Sec. 2, eff. Sept. 1,

2001.

Sec. 485.018. PROHIBITED ORDINANCE AND RULE. (a) A political

subdivision or an agency of this state may not enact an ordinance

or rule that requires a business establishment to display an

abusable volatile chemical, other than aerosol paint, in a manner

that makes the chemical accessible to patrons of the business

only with the assistance of personnel of the business.

(b) This section does not apply to an ordinance or rule that was

enacted before September 1, 1989.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 205, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1463, Sec. 2, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1130, Sec. 28, eff. September 1, 2009.

Sec. 485.019. RESTRICTION OF ACCESS TO AEROSOL PAINT. (a) A

business establishment that holds a permit under Section 485.012

and that displays aerosol paint shall display the paint:

(1) in a place that is in the line of sight of a cashier or in

the line of sight from a workstation normally continuously

occupied during business hours;

(2) in a manner that makes the paint accessible to a patron of

the business establishment only with the assistance of an

employee of the establishment; or

(3) in an area electronically protected, or viewed by

surveillance equipment that is monitored, during business hours.

(b) This section does not apply to a business establishment that

has in place a computerized checkout system at the point of sale

for merchandise that alerts the cashier that a person purchasing

aerosol paint must be over 18 years of age.

(c) A court may issue a warning to a business establishment or

impose a civil penalty of $50 on the business establishment for a

first violation of this section. After receiving a warning or

penalty for the first violation, the business establishment is

liable to the state for a civil penalty of $100 for each

subsequent violation.

(d) For the third violation of this section in a calendar year,

a court may issue an injunction prohibiting the business

establishment from selling aerosol paint for a period of not more

than two years. A business establishment that violates the

injunction is liable to the state for a civil penalty of $100, in

addition to any other penalty authorized by law, for each day the

violation continues.

(e) If a business establishment fails to pay a civil penalty

under this section, the court may issue an injunction prohibiting

the establishment from selling aerosol paint until the

establishment pays the penalty, attorney's fees, and court costs.

(f) The district or county attorney for the county in which a

violation of this section is alleged to have occurred, or the

attorney general, if requested by the district or county attorney

for that county, may file suit for the issuance of a warning, the

collection of a penalty, or the issuance of an injunction.

(g) A penalty collected under this section shall be sent to the

comptroller for deposit in the state treasury to the credit of

the general revenue fund.

(h) This section applies only to a business establishment that

is located in a county with a population of 75,000 or more.

Added by Acts 1997, 75th Leg., ch. 593, Sec. 4, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1463, Sec. 2, eff.

Sept. 1, 2001.

SUBCHAPTER C. CRIMINAL PENALTIES

Sec. 485.031. POSSESSION AND USE. (a) A person commits an

offense if the person inhales, ingests, applies, uses, or

possesses an abusable volatile chemical with intent to inhale,

ingest, apply, or use the chemical in a manner:

(1) contrary to directions for use, cautions, or warnings

appearing on a label of a container of the chemical; and

(2) designed to:

(A) affect the person's central nervous system;

(B) create or induce a condition of intoxication, hallucination,

or elation; or

(C) change, distort, or disturb the person's eyesight, thinking

process, balance, or coordination.

(b) An offense under this section is a Class B misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1463, Sec. 2, eff. Sept. 1,

2001.

Sec. 485.032. DELIVERY TO A MINOR. (a) A person commits an

offense if the person knowingly delivers an abusable volatile

chemical to a person who is younger than 18 years of age.

(b) It is a defense to prosecution under this section that:

(1) the abusable volatile chemical that was delivered contains

additive material that effectively discourages intentional abuse

by inhalation; or

(2) the person making the delivery is not the manufacturer of

the chemical and the manufacturer of the chemical failed to label

the chemical with the statement of principal hazard on the

principal display panel "VAPOR HARMFUL" or other labeling

requirement subsequently established under the Federal Hazardous

Substances Act (15 U.S.C. Section 1261 et seq.), as amended, or

regulations subsequently adopted under that Act.

(c) It is an affirmative defense to prosecution under this

section that:

(1) the person making the delivery is an adult having

supervisory responsibility over the person younger than 18 years

of age and:

(A) the adult permits the use of the abusable volatile chemical

only under the adult's direct supervision and in the adult's

presence and only for its intended purpose; and

(B) the adult removes the chemical from the person younger than

18 years of age on completion of that use; or

(2) the person to whom the abusable volatile chemical was

delivered presented to the defendant an apparently valid Texas

driver's license or an identification certificate, issued by the

Department of Public Safety of the State of Texas and containing

a physical description consistent with the person's appearance,

that purported to establish that the person was 18 years of age

or older.

(d) Except as provided by Subsections (e) and (f), an offense

under this section is a state jail felony.

(e) An offense under this section is a Class B misdemeanor if it

is shown on the trial of the defendant that at the time of the

delivery the defendant or the defendant's employer held a

volatile chemical sales permit for the location of the sale.

(f) An offense under this section is a Class A misdemeanor if it

is shown on the trial of the defendant that at the time of the

delivery the defendant or the defendant's employer:

(1) did not hold a volatile chemical sales permit but did hold a

sales tax permit for the location of the sale; and

(2) had not been convicted previously under this section for an

offense committed after January 1, 1988.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 2.06, eff. Sept.

1, 1994. Renumbered from Health & Safety Code Sec. 485.033

and amended by Acts 2001, 77th Leg., ch. 1463, Sec. 2, eff. Sept.

1, 2001.

Sec. 485.033. INHALANT PARAPHERNALIA. (a) A person commits an

offense if the person knowingly uses or possesses with intent to

use inhalant paraphernalia to inhale, ingest, or otherwise

introduce into the human body an abusable volatile chemical in

violation of Section 485.031.

(b) A person commits an offense if the person:

(1) knowingly:

(A) delivers or sells inhalant paraphernalia;

(B) possesses, with intent to deliver or sell, inhalant

paraphernalia; or

(C) manufactures, with intent to deliver or sell, inhalant

paraphernalia; and

(2) at the time of the act described by Subdivision (1), knows

that the person who receives or is intended to receive the

paraphernalia intends that it be used to inhale, ingest, apply,

use, or otherwise introduce into the human body a volatile

chemical in violation of Section 485.031.

(c) An offense under Subsection (a) is a Class B misdemeanor,

and an offense under Subsection (b) is a Class A misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 206, eff. Sept. 1,

1991. Renumbered from Health & Safety Code Sec. 485.034 and

amended by Acts 2001, 77th Leg., ch. 1463, Sec. 2, eff. Sept. 1,

2001.

Sec. 485.034. FAILURE TO POST SIGN. (a) A person commits an

offense if the person sells an abusable volatile chemical in a

business establishment and the person does not display the sign

required by Section 485.017.

(b) An offense under this section is a Class C misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Health & Safety Code Sec. 485.035 and amended

by Acts 2001, 77th Leg., ch. 1463, Sec. 2, eff. Sept. 1, 2001.

Sec. 485.035. SALE WITHOUT PERMIT. (a) A person commits an

offense if the person sells an abusable volatile chemical in

violation of Section 485.011 and the purchaser is 18 years of age

or older.

(b) An offense under this section is a Class B misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Health & Safety Code Sec. 485.036 and amended

by Acts 2001, 77th Leg., ch. 1463, Sec. 2, eff. Sept. 1, 2001.

Sec. 485.036. PROOF OF OFFER TO SELL. Proof of an offer to sell

an abusable volatile chemical must be corroborated by a person

other than the offeree or by evidence other than a statement of

the offeree.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Health & Safety Code Sec. 485.037 and amended

by Acts 2001, 77th Leg., ch. 1463, Sec. 2, eff. Sept. 1, 2001.

Sec. 485.037. SUMMARY FORFEITURE. An abusable volatile chemical

or inhalant paraphernalia seized as a result of an offense under

this chapter is subject to summary forfeiture and to destruction

or disposition in the same manner as controlled substance

property under Subchapter E, Chapter 481.

Added by Acts 1991, 72nd Leg., ch. 141, Sec. 5, eff. Sept. 1,

1991. Renumbered from Health & Safety Code Sec. 485.038 and

amended by Acts 2001, 77th Leg., ch. 1463, Sec. 2, eff. Sept. 1,

2001.

Sec. 485.038. PREPARATORY OFFENSES. Title 4, Penal Code,

applies to an offense under this subchapter.

Added by Acts 1995, 74th Leg., ch. 318, Sec. 43, eff. Sept. 1,

1995. Renumbered from Health & Safety Code Sec. 485.039 by

Acts 2001, 77th Leg., ch. 1463, Sec. 2, eff. Sept. 1, 2001.

SUBCHAPTER D. ADMINISTRATIVE PENALTY

Sec. 485.101. IMPOSITION OF PENALTY. (a) The department may

impose an administrative penalty on a person who sells abusable

glue or aerosol paint at retail who violates this chapter or a

rule or order adopted under this chapter.

(b) A penalty collected under this subchapter shall be deposited

in the state treasury in the general revenue fund.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 6.01, eff. Sept. 1,

1999.

Sec. 485.102. AMOUNT OF PENALTY. (a) The amount of the penalty

may not exceed $1,000 for each violation, and each day a

violation continues or occurs is a separate violation for

purposes of imposing a penalty. The total amount of the penalty

assessed for a violation continuing or occurring on separate days

under this subsection may not exceed $5,000.

(b) The amount shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the threat to health or safety caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) whether the violator demonstrated good faith, including when

applicable whether the violator made good faith efforts to

correct the violation; and

(6) any other matter that justice may require.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 6.01, eff. Sept. 1,

1999.

Sec. 485.103. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a)

If the department initially determines that a violation occurred,

the department shall give written notice of the report by

certified mail to the person.

(b) The notice must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended penalty; and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 6.01, eff. Sept. 1,

1999.

Sec. 485.104. PENALTY TO BE PAID OR HEARING REQUESTED. (a)

Within 20 days after the date the person receives the notice sent

under Section 485.103, the person in writing may:

(1) accept the determination and recommended penalty of the

department; or

(2) make a request for a hearing on the occurrence of the

violation, the amount of the penalty, or both.

(b) If the person accepts the determination and recommended

penalty or if the person fails to respond to the notice, the

commissioner by order shall approve the determination and impose

the recommended penalty.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 6.01, eff. Sept. 1,

1999.

Sec. 485.105. HEARING. (a) If the person requests a hearing,

the commissioner shall refer the matter to the State Office of

Administrative Hearings, which shall promptly set a hearing date

and give written notice of the time and place of the hearing to

the person. An administrative law judge of the State Office of

Administrative Hearings shall conduct the hearing.

(b) The administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the commissioner a

proposal for a decision about the occurrence of the violation and

the amount of a proposed penalty.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 6.01, eff. Sept. 1,

1999.

Sec. 485.106. DECISION BY COMMISSIONER. (a) Based on the

findings of fact, conclusions of law, and proposal for a

decision, the commissioner by order may:

(1) find that a violation occurred and impose a penalty; or

(2) find that a violation did not occur.

(b) The notice of the commissioner's order under Subsection (a)

that is sent to the person in accordance with Chapter 2001,

Government Code, must include a statement of the right of the

person to judicial review of the order.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 6.01, eff. Sept. 1,

1999.

Sec. 485.107. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. Within

30 days after the date the order of the commissioner under

Section 485.106 that imposes an administrative penalty becomes

final, the person shall:

(1) pay the penalty; or

(2) file a petition for judicial review of the commissioner's

order contesting the occurrence of the violation, the amount of

the penalty, or both.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 6.01, eff. Sept. 1,

1999.

Sec. 485.108. STAY OF ENFORCEMENT OF PENALTY. (a) Within the

30-day period prescribed by Section 485.107, a person who files a

petition for judicial review may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving the court a supersedeas bond approved by the court

that:

(i) is for the amount of the penalty; and

(ii) is effective until all judicial review of the

commissioner's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) sending a copy of the affidavit to the commissioner by

certified mail.

(b) If the commissioner receives a copy of an affidavit under

Subsection (a)(2), the commissioner may file with the court,

within five days after the date the copy is received, a contest

to the affidavit. The court shall hold a hearing on the facts

alleged in the affidavit as soon as practicable and shall stay

the enforcement of the penalty on finding that the alleged facts

are true. The person who files an affidavit has the burden of

proving that the person is financially unable to pay the penalty

or to give a supersedeas bond.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 6.01, eff. Sept. 1,

1999.

Sec. 485.109. COLLECTION OF PENALTY. (a) If the person does

not pay the penalty and the enforcement of the penalty is not

stayed, the penalty may be collected.

(b) The attorney general may sue to collect the penalty.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 6.01, eff. Sept. 1,

1999.

Sec. 485.110. DECISION BY COURT. (a) If the court sustains the

finding that a violation occurred, the court may uphold or reduce

the amount of the penalty and order the person to pay the full or

reduced amount of the penalty.

(b) If the court does not sustain the finding that a violation

occurred, the court shall order that a penalty is not owed.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 6.01, eff. Sept. 1,

1999.

Sec. 485.111. REMITTANCE OF PENALTY AND INTEREST. (a) If the

person paid the penalty and if the amount of the penalty is

reduced or the penalty is not upheld by the court, the court

shall order, when the court's judgment becomes final, that the

appropriate amount plus accrued interest be remitted to the

person within 30 days after the date that the judgment of the

court becomes final.

(b) The interest accrues at the rate charged on loans to

depository institutions by the New York Federal Reserve Bank.

(c) The interest shall be paid for the period beginning on the

date the penalty is paid and ending on the date the penalty is

remitted.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 6.01, eff. Sept. 1,

1999.

Sec. 485.112. RELEASE OF BOND. (a) If the person gave a

supersedeas bond and the penalty is not upheld by the court, the

court shall order, when the court's judgment becomes final, the

release of the bond.

(b) If the person gave a supersedeas bond and the amount of the

penalty is reduced, the court shall order the release of the bond

after the person pays the reduced amount.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 6.01, eff. Sept. 1,

1999.

Sec. 485.113. ADMINISTRATIVE PROCEDURE. A proceeding to impose

the penalty is considered to be a contested case under Chapter

2001, Government Code.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 6.01, eff. Sept. 1,

1999.



CHAPTER 486. OVER-THE-COUNTER SALES OF EPHEDRINE, PSEUDOEPHEDRINE, AND NORPSEUDOEPHEDRINE

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE C. SUBSTANCE ABUSE REGULATION AND CRIMES

CHAPTER 486. OVER-THE-COUNTER SALES OF EPHEDRINE,

PSEUDOEPHEDRINE, AND NORPSEUDOEPHEDRINE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 486.001. DEFINITIONS. (a) In this chapter:

(1) "Commissioner" means the commissioner of state health

services.

(2) "Council" means the State Health Services Council.

(3) "Department" means the Department of State Health Services.

(4) "Ephedrine," "pseudoephedrine," and "norpseudoephedrine"

mean any compound, mixture, or preparation containing any

detectable amount of that substance, including its salts, optical

isomers, and salts of optical isomers. The term does not include

any compound, mixture, or preparation that is in liquid, liquid

capsule, or liquid gel capsule form.

(5) "Sale" includes a conveyance, exchange, barter, or trade.

(b) A term that is used in this chapter but is not defined by

Subsection (a) has the meaning assigned by Section 481.002.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 9, eff. August 1, 2005.

Sec. 486.002. APPLICABILITY. This chapter does not apply to the

sale of any product dispensed or delivered by a pharmacist

according to a prescription issued by a practitioner for a valid

medical purpose and in the course of professional practice.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 9, eff. August 1, 2005.

Sec. 486.003. RULES. The council shall adopt rules necessary to

implement and enforce this chapter.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 9, eff. August 1, 2005.

Sec. 486.004. FEES. (a) The department shall collect fees for:

(1) the issuance of a certificate of authority under this

chapter; and

(2) an inspection performed in enforcing this chapter and rules

adopted under this chapter.

(b) The commissioner by rule shall set the fees in amounts that

allow the department to recover the biennial expenditures of

state funds by the department in:

(1) reviewing applications for the issuance of a certificate of

authority under this chapter;

(2) issuing certificates of authority under this chapter;

(3) inspecting and auditing a business establishment that is

issued a certificate of authority under this chapter; and

(4) otherwise implementing enforcing this chapter.

(c) Fees collected under this section shall be deposited to the

credit of a special account in the general revenue fund and

appropriated to the department to implement and enforce this

chapter.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 9, eff. August 1, 2005.

Sec. 486.005. STATEWIDE APPLICATION AND UNIFORMITY. (a) To

ensure uniform and equitable implementation and enforcement

throughout this state, this chapter constitutes the whole field

of regulation regarding over-the-counter sales of products that

contain ephedrine, pseudoephedrine, or norpseudoephedrine.

(b) This chapter preempts and supersedes a local ordinance,

rule, or regulation adopted by a political subdivision of this

state pertaining to over-the-counter sales of products that

contain ephedrine, pseudoephedrine, or norpseudoephedrine.

(c) This section does not preclude a political subdivision from

imposing administrative sanctions on the holder of a business or

professional license or permit issued by the political

subdivision who engages in conduct that violates this chapter.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 9, eff. August 1, 2005.

SUBCHAPTER B. OVER-THE-COUNTER SALES

Sec. 486.011. SALES BY PHARMACIES. A business establishment

that operates a pharmacy licensed by the Texas State Board of

Pharmacy may engage in over-the-counter sales of ephedrine,

pseudoephedrine, and norpseudoephedrine.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 9, eff. August 1, 2005.

Sec. 486.012. SALES BY ESTABLISHMENTS OTHER THAN PHARMACIES;

CERTIFICATE OF AUTHORITY. (a) A business establishment that does

not operate a pharmacy licensed by the Texas State Board of

Pharmacy may engage in over-the-counter sales of ephedrine,

pseudoephedrine, or norpseudoephedrine only if the establishment

holds a certificate of authority issued under this section.

(b) The department may issue a certificate of authority to

engage in over-the-counter sales of ephedrine, pseudoephedrine,

and norpseudoephedrine to a business establishment that does not

operate a pharmacy licensed by the Texas State Board of Pharmacy

if the establishment:

(1) applies to the department for the certificate in accordance

with department rule; and

(2) complies with the requirements established by the department

for issuance of a certificate.

(c) The department by rule shall establish requirements for the

issuance of a certificate of authority under this section. The

rules must include a consideration by the department of whether

the establishment:

(1) complies with the requirements of the Texas State Board of

Pharmacy for the issuance of a license to operate a pharmacy;

(2) sells a wide variety of healthcare products; and

(3) employs sales techniques and other measures designed to

deter the theft of products containing ephedrine,

pseudoephedrine, or norpseudoephedrine and other items used in

the manufacture of methamphetamine.

(d) The department may inspect or audit a business establishment

that is issued a certificate of authority under this section at

any time the department determines necessary.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 9, eff. August 1, 2005.

Sec. 486.013. RESTRICTION OF ACCESS TO EPHEDRINE,

PSEUDOEPHEDRINE, AND NORPSEUDOEPHEDRINE. A business

establishment that engages in over-the-counter sales of products

containing ephedrine, pseudoephedrine, or norpseudoephedrine

shall:

(1) if the establishment operates a pharmacy licensed by the

Texas State Board of Pharmacy, maintain those products:

(A) behind the pharmacy counter; or

(B) in a locked case within 30 feet and in a direct line of

sight from a pharmacy counter staffed by an employee of the

establishment; or

(2) if the establishment does not operate a pharmacy licensed by

the Texas State Board of Pharmacy, maintain those products:

(A) behind a sales counter; or

(B) in a locked case within 30 feet and in a direct line of

sight from a sales counter continuously staffed by an employee of

the establishment.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 9, eff. August 1, 2005.

Sec. 486.014. PREREQUISITES TO SALE. Before completing an

over-the-counter sale of a product containing ephedrine,

pseudoephedrine, or norpseudoephedrine, a business establishment

that engages in those sales shall:

(1) require the person making the purchase to:

(A) display a driver's license or other form of identification

containing the person's photograph and indicating that the person

is 16 years of age or older; and

(B) sign for the purchase;

(2) make a record of the sale, including the name of the person

making the purchase, the date of the purchase, and the item and

number of grams purchased; and

(3) take actions necessary to prevent a person who makes

over-the-counter purchases of one or more products containing

ephedrine, pseudoephedrine, or norpseudoephedrine from obtaining

from the establishment in a single transaction more than:

(A) two packages of those products; or

(B) six grams of ephedrine, pseudoephedrine, norpseudoephedrine,

or a combination of those substances.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 9, eff. August 1, 2005.

Sec. 486.015. MAINTENANCE OF RECORDS. The business

establishment shall maintain each record made under Section

486.014(2) until at least the second anniversary of the date the

record is made and shall make each record available on request by

the department or the Department of Public Safety.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 9, eff. August 1, 2005.

SUBCHAPTER C. ADMINISTRATIVE PENALTY

Sec. 486.021. IMPOSITION OF PENALTY. The department may impose

an administrative penalty on a person who violates this chapter.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 9, eff. August 1, 2005.

Sec. 486.022. AMOUNT OF PENALTY. (a) The amount of the penalty

may not exceed $1,000 for each violation, and each day a

violation continues or occurs is a separate violation for

purposes of imposing a penalty. The total amount of the penalty

assessed for a violation continuing or occurring on separate days

under this subsection may not exceed $20,000.

(b) The amount shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the threat to health or safety caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) whether the violator demonstrated good faith, including when

applicable whether the violator made good faith efforts to

correct the violation; and

(6) any other matter that justice may require.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 9, eff. August 1, 2005.

Sec. 486.023. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a)

If the department initially determines that a violation occurred,

the department shall give written notice of the report by

certified mail to the person.

(b) The notice must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended penalty; and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 9, eff. August 1, 2005.

Sec. 486.024. PENALTY TO BE PAID OR HEARING REQUESTED. (a)

Before the 21st day after the date the person receives notice

under Section 486.023, the person in writing may:

(1) accept the determination and recommended penalty; or

(2) make a request for a hearing on the occurrence of the

violation, the amount of the penalty, or both.

(b) If the person accepts the determination and recommended

penalty or if the person fails to respond to the notice, the

commissioner by order shall approve the determination.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 9, eff. August 1, 2005.

Sec. 486.025. HEARING. (a) If the person requests a hearing,

the commissioner shall refer the matter to the State Office of

Administrative Hearings, which shall promptly set a hearing date

and give written notice of the time and place of the hearing to

the person. An administrative law judge of the State Office of

Administrative Hearings shall conduct the hearing.

(b) The administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the commissioner a

proposal for a decision about the occurrence of the violation and

the amount of a proposed penalty.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 9, eff. August 1, 2005.

Sec. 486.026. DECISION. (a) Based on the findings of fact,

conclusions of law, and proposal for a decision, the commissioner

by order may:

(1) find that a violation occurred and impose a penalty; or

(2) find that a violation did not occur.

(b) The notice of the commissioner's order under Subsection (a)

that is sent to the person in the manner provided by Chapter

2001, Government Code, must include a statement of the right of

the person to judicial review of the order.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 9, eff. August 1, 2005.

Sec. 486.027. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. Before

the 31st day after the date the order under Section 486.026 that

imposes an administrative penalty becomes final, the person

shall:

(1) pay the penalty; or

(2) file a petition for judicial review of the order contesting

the occurrence of the violation, the amount of the penalty, or

both.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 9, eff. August 1, 2005.

Sec. 486.028. STAY OF ENFORCEMENT OF PENALTY. (a) Within the

period prescribed by Section 486.027, a person who files a

petition for judicial review may:

(1) stay enforcement of the penalty by:

(A) paying the amount of the penalty to the court for placement

in an escrow account; or

(B) giving the court a supersedeas bond approved by the court

that:

(i) is for the amount of the penalty; and

(ii) is effective until all judicial review of the order is

final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court an affidavit of the person stating

that the person is financially unable to pay the penalty and is

financially unable to give the supersedeas bond; and

(B) sending a copy of the affidavit to the commissioner by

certified mail.

(b) Following receipt of a copy of an affidavit under Subsection

(a)(2), the commissioner may file with the court, before the

sixth day after the date of receipt, a contest to the affidavit.

The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay the enforcement

of the penalty on finding that the alleged facts are true. The

person who files an affidavit has the burden of proving that the

person is financially unable to pay the penalty or to give a

supersedeas bond.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 9, eff. August 1, 2005.

Sec. 486.029. COLLECTION OF PENALTY. (a) If the person does

not pay the penalty and the enforcement of the penalty is not

stayed, the penalty may be collected.

(b) The attorney general may sue to collect the penalty.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 9, eff. August 1, 2005.

Sec. 486.030. DECISION BY COURT. (a) If the court sustains the

finding that a violation occurred, the court may uphold or reduce

the amount of the penalty and order the person to pay the full or

reduced amount of the penalty.

(b) If the court does not sustain the finding that a violation

occurred, the court shall order that a penalty is not owed.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 9, eff. August 1, 2005.

Sec. 486.031. REMITTANCE OF PENALTY AND INTEREST. (a) If the

person paid the penalty and if the amount of the penalty is

reduced or the penalty is not upheld by the court, the court

shall order, when the court's judgment becomes final, that the

appropriate amount plus accrued interest be remitted to the

person before the 31st day after the date that the judgment of

the court becomes final.

(b) The interest accrues at the rate charged on loans to

depository institutions by the New York Federal Reserve Bank.

(c) The interest shall be paid for the period beginning on the

date the penalty is paid and ending on the date the penalty is

remitted.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 9, eff. August 1, 2005.

Sec. 486.032. RELEASE OF BOND. (a) If the person gave a

supersedeas bond and the penalty is not upheld by the court, the

court shall order, when the court's judgment becomes final, the

release of the bond.

(b) If the person gave a supersedeas bond and the amount of the

penalty is reduced, the court shall order the release of the bond

after the person pays the reduced amount.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 9, eff. August 1, 2005.

Sec. 486.033. ADMINISTRATIVE PROCEDURE. A proceeding to impose

the penalty under this subchapter is considered to be a contested

case under Chapter 2001, Government Code.

Added by Acts 2005, 79th Leg., Ch.

282, Sec. 9, eff. August 1, 2005.



CHAPTER 501. HAZARDOUS SUBSTANCES

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE D. HAZARDOUS SUBSTANCES

CHAPTER 501. HAZARDOUS SUBSTANCES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 501.001. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Health.

(2) "Commerce" includes the operation of a business or service

establishment and other commerce in this state that is subject to

the jurisdiction of this state.

(3) "Commissioner" means the commissioner of public health.

(4) "Department" means the Texas Department of Health.

(5) "Label" means a display of written, printed, or other

graphic matter:

(A) on the immediate container, excluding the package liner, of

any substance; or

(B) directly on the article or on a tag or other suitable

material affixed to the article, if the article is unpackaged or

not packaged in an immediate container intended or suitable for

delivery to the ultimate consumer.

(6) "Misbranded hazardous substance" means either of the

following that is not properly packaged or does not bear a proper

label required by this chapter:

(A) a hazardous substance; or

(B) a toy or other article intended for use by children that

bears or contains a hazardous substance in a manner that is

accessible by a child to whom the toy or other article is

entrusted, intended, or packaged in a form suitable for use in a

household or by children.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 360, Sec. 1, eff. Sept. 1,

2001.

Sec. 501.002. HAZARDOUS SUBSTANCE DESCRIBED. (a) A hazardous

substance is:

(1) a substance or mixture of substances that is toxic,

corrosive, extremely flammable, flammable, combustible, an

irritant, or a strong sensitizer, or that generates pressure

through decomposition, heat, or other means, if the substance or

mixture of substances may cause substantial personal injury or

substantial illness during or as a proximate result of any

customary or reasonably foreseeable handling or use, including

reasonably foreseeable ingestion by children;

(2) a toy or other article, other than clothing, that is

intended for use by a child and that presents an electrical,

mechanical, or thermal hazard; or

(3) a radioactive substance designated as a hazardous substance

under Section 501.003.

(b) A substance is corrosive if, when in contact with living

tissue, it causes destruction of that tissue by chemical action.

A chemical action on an inanimate surface is not corrosive for

the purpose of this section.

(c) An article is an electrical hazard if, in normal use or when

subjected to reasonably foreseeable damage or abuse, it may

cause, because of its design or manufacture, personal injury or

illness by electric shock.

(d) A substance or article is extremely flammable, flammable, or

combustible if it is defined as extremely flammable, flammable,

or combustible by rule of the board. The board shall define the

terms as they are defined by the Federal Hazardous Substances Act

(15 U.S.C. Section 1261 et seq.), as amended, and by federal

regulations adopted under that Act. The terms each have the

meaning assigned by the Federal Hazardous Substances Act (15

U.S.C. Section 1261 et seq.) and by federal regulations adopted

under that Act, as of September 1, 2001.

(e) A substance is an irritant if it is noncorrosive and if, on

immediate, prolonged, or repeated contact with normal living

tissue, it induces a local inflammatory reaction.

(f) An article is a mechanical hazard if, in normal use or when

subjected to reasonably foreseeable damage or abuse, it presents,

because of its design or manufacture, an unreasonable risk of

personal injury or illness:

(1) from fracture, fragmentation, or disassembly of the article;

(2) from propulsion of the article or a part or accessory of the

article;

(3) from points or other protrusions, surfaces, edges, openings,

or closures;

(4) from moving parts;

(5) from lack or insufficiency of controls to reduce or stop

motion;

(6) as a result of self-adhering characteristics of the article;

(7) because the article or a part or accessory of the article

may be aspirated or ingested;

(8) because of instability; or

(9) because of any other aspect of the article's design or

manufacture.

(g) A substance is radioactive if it emits ionizing radiation.

(h) A substance is a strong sensitizer if, when on normal living

tissue, it causes, through an allergic or photodynamic process, a

hypersensitivity that becomes evident on reapplication of the

same substance.

(i) An article is a thermal hazard if, in normal use or when

subject to reasonably foreseeable damage or abuse, it presents,

because of its design or manufacture, an unreasonable risk of

personal injury or illness because of heat, including heat from

heated parts, substances, or surfaces.

(j) A substance is toxic if it is capable of producing personal

injury or illness to any person through ingestion, inhalation, or

absorption through any body surface and it is not radioactive.

(k) The following are not hazardous substances:

(1) a pesticide subject to Chapter 76, Agriculture Code, or to

the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.

Section 135 et seq.);

(2) a food, drug, or cosmetic subject to the Federal Food, Drug,

and Cosmetic Act (21 U.S.C. Section 301 et seq.) or Chapter 431

(Texas Food, Drug, and Cosmetic Act);

(3) a beverage complying with or subject to the Federal Alcohol

Administration Act (27 U.S.C. Section 201 et seq.);

(4) a substance intended for use as fuel that is stored in a

container and used in the heating, cooking, or refrigeration

system of a private residence; and

(5) source material, special nuclear material, or by-product

material as defined in the Atomic Energy Act of 1954 (42 U.S.C.

Chapter 23) and regulations issued under that Act by the Atomic

Energy Commission.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 360, Sec. 2, eff. Sept. 1,

2001.

Sec. 501.003. DESIGNATION OF RADIOACTIVE SUBSTANCE AS HAZARDOUS.

The board by rule shall designate a radioactive substance to be

a hazardous substance if, with respect to the substance as used

in a particular class of article or as packaged, the board finds

that the substance is sufficiently hazardous as to require

labeling as a hazardous substance under this chapter in order to

protect the public health.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 501.004. DESIGNATION OF STRONG SENSITIZER. Before

designating a substance as a strong sensitizer, the department

must determine that the substance has a significant potential for

causing hypersensitivity considering the frequency of occurrence

and the severity of the reaction.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 501.005. EXCLUSION. This chapter does not apply to the

manufacture, distribution, sale, or use of diapers.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. REGULATION OF SUBSTANCES

Sec. 501.021. FLAMMABILITY STANDARDS; DETERMINATION OF

FLAMMABILITY. (a) The board by rule shall establish the methods

for determining the flammability of solids, fabrics, children's

clothing, household furnishings, and the contents of

self-pressurized containers that the board finds are generally

applicable to those materials or containers.

(b) The board by rule shall establish flammability standards for

articles described by Subsection (a). The standards must conform

to standards prescribed by federal regulations adopted under the

federal Flammable Fabrics Act (15 U.S.C. Section 1191 et seq.),

as amended, the Federal Hazardous Substances Act (15 U.S.C.

Section 1261 et seq.), as amended, and the federal Consumer

Product Safety Act (15 U.S.C. Section 2051 et seq.), as amended.

Until the board adopts standards, the flammability standards for

articles described by Subsection (a) are the standards prescribed

by federal regulations adopted under the federal Flammable

Fabrics Act (15 U.S.C. Section 1191 et seq.), the Federal

Hazardous Substances Act (15 U.S.C. Section 1261 et seq.), and

the federal Consumer Product Safety Act (15 U.S.C. Section 2051

et seq.) as of September 1, 2001.

(c) The department may obtain samples of articles described by

Subsection (a) and determine the flammability of the articles for

compliance with applicable standards established under this

section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 360, Sec. 3, eff. Sept. 1,

2001.

Sec. 501.022. DESIGNATION OF BANNED HAZARDOUS SUBSTANCES. (a)

The board by rule shall designate as a banned hazardous substance

any article, including clothing intended for the use of children,

that is not properly packaged or that does not comply with

applicable flammability standards established by the board. The

board's determination that articles of clothing of a specified

range of sizes are intended for the use of a child 14 years of

age or younger is conclusive.

(b) The board by rule shall designate as a banned hazardous

substance any toy or other article, other than clothing, intended

for the use of children that is a hazardous substance or bears or

contains a hazardous substance in a manner accessible by a child

to whom the toy or other article is entrusted.

(c) The board by rule shall designate as a banned hazardous

substance any hazardous substance intended or packaged in a form

suitable for use in a household that, notwithstanding cautionary

labeling required by this chapter, is potentially so dangerous or

hazardous when present or used in a household that the protection

of the public health and safety may be adequately served only by

keeping the substance out of commerce.

(d) The board by rule shall designate as a banned hazardous

substance any article subject to this chapter that cannot be

labeled adequately to protect the public health and safety or

that presents an imminent danger to the public health and safety.

(e) This section does not apply to a toy or article such as a

chemical set that because of its functional purpose requires the

inclusion of a hazardous substance or necessarily presents an

electrical, mechanical, or thermal hazard if the toy or article:

(1) bears labeling that in the judgment of the board gives

adequate directions and warnings for safe use; and

(2) is intended for use by children who have attained sufficient

maturity and may reasonably be expected to read and heed those

directions and warnings.

(f) This section does not apply to the manufacture, sale,

distribution, or use of fireworks of any class.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 360, Sec. 4, eff. Sept. 1,

2001.

Sec. 501.023. GENERAL LABELING AND PACKAGING REQUIREMENTS. (a)

The department shall ensure that each hazardous substance is

labeled sufficiently to inform its user of the dangers involved

in using, storing, or handling the substance, of actions to be

taken or avoided, and to give instructions as necessary for

proper first aid treatment. The department shall develop labeling

instructions consistent with and in conformity with federal

requirements.

(b) A statement required by Subsection (a) must be located

prominently and written in English in conspicuous and legible

type that contrasts in typography, layout, or color with other

printed matter on the label. The department may also require the

statement to be written in Spanish.

(c) The statement must also appear:

(1) on the outside container or wrapper of a substance and on a

container sold separately and intended for the storage of a

hazardous substance unless the statement required by Subsection

(a) is easily legible through the outside container or wrapper;

and

(2) on all accompanying literature containing directions for

use, whether written or in other form.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 360, Sec. 5, eff. Sept. 1,

2001.

Sec. 501.0231. LABELING OF CERTAIN TOYS AND GAMES. (a) Toys or

games intended for use by children, including the parts of those

toys or games, shall be labeled in the manner required by rule of

the board. The board's rules under this subsection shall be

consistent with federal guidelines and regulations adopted under

the Federal Hazardous Substances Act (15 U.S.C. Section 1261 et

seq.), as amended. Until the board adopts rules under this

subsection, the toys, games, and parts shall be labeled in the

manner required by federal guidelines and regulations adopted

under the Federal Hazardous Substances Act (15 U.S.C. Section

1261 et seq.) as of September 1, 2001.

(b) Latex balloons, small balls, marbles, and any toy or game

that contains such a balloon, ball, or marble shall be labeled in

the manner required by rule of the board. The board's rules under

this subsection shall be consistent with federal guidelines and

regulations adopted under the Federal Hazardous Substances Act

(15 U.S.C. Section 1261 et seq.), as amended. Until the board

adopts rules under this subsection, latex balloons, small balls,

marbles, and any toy or game that contains such a balloon, ball,

or marble shall be labeled in the manner required by federal

guidelines and regulations adopted under the Federal Hazardous

Substances Act (15 U.S.C. Section 1261 et seq.) as of September

1, 2001.

Added by Acts 2001, 77th Leg., ch. 360, Sec. 6, eff. Sept. 1,

2001.

Sec. 501.0232. REVIEW AND LABELING OF HAZARDOUS ART MATERIALS.

(a) Art materials shall be reviewed by a toxicologist.

(b) Art materials shall be labeled in the manner required by

rule of the board. The board's rules under this subsection shall

be consistent with the Federal Hazardous Substances Act (15

U.S.C. Section 1261 et seq.), as amended, and federal regulations

adopted under that Act. Until the board adopts rules under this

subsection, art materials shall be labeled in the manner required

by the Federal Hazardous Substances Act (15 U.S.C. Section 1261

et seq.), and federal regulations adopted under that Act, as of

September 1, 2001.

Added by Acts 2001, 77th Leg., ch. 360, Sec. 6, eff. Sept. 1,

2001.

Sec. 501.0233. PACKAGING OF HAZARDOUS SUBSTANCES. Hazardous

substances shall be packaged in the manner required by special

packaging rules adopted by the board. The board's rules under

this section shall be consistent with federal special packaging

regulations adopted under the federal Poison Prevention Packaging

Act of 1970 (15 U.S.C. Section 1471 et seq.), as amended. Until

the board adopts rules under this section, hazardous substances

shall be packaged in the manner required by federal special

packaging regulations adopted under the federal Poison Prevention

Packaging Act of 1970 (15 U.S.C. Section 1471 et seq.), as of

September 1, 2001.

Added by Acts 2001, 77th Leg., ch. 360, Sec. 6, eff. Sept. 1,

2001.

Sec. 501.024. REGISTRATION. (a) A person who manufactures,

imports, or repacks a hazardous substance that is distributed in

this state or who distributes a hazardous substance in this state

under the person's private brand name shall have on file with the

department a registration statement as provided by this section.

(b) The board by rule shall detail the registration requirements

and prescribe the contents of the registration statement.

(c) The person must file the registration statement with the

department:

(1) before beginning business in this state as a manufacturer,

importer, repacker, or distributor of a hazardous substance; and

(2) in each succeeding year that the person continues the

business in this state, not later than the anniversary of the

initial filing.

(d) The initial registration statement and each annual

registration statement must be accompanied by a fee prescribed by

the board.

(e) The department, after notice and hearing, may refuse to

register or may cancel, revoke, or suspend the registration of a

person who manufactures, imports, repacks, or distributes a

hazardous substance if the person fails to comply with the

requirements of this chapter.

(f) A hazardous substance is subject to seizure and disposition

under Section 501.033 if the person who manufactures, imports,

repacks, or distributes the hazardous substance does not, after

notice by the department, register with the department and make

timely payment of the fee under this section.

(g) This section does not apply to a retailer who distributes a

hazardous substance to the general public unless the retailer

distributes a hazardous substance made to its specifications.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 360, Sec. 7, eff. Sept. 1,

2001.

Sec. 501.025. RULES. The board may adopt reasonable rules

necessary for the efficient administration and enforcement of

this chapter. The rules must conform with regulations adopted

under the Federal Hazardous Substances Act (15 U.S.C. Section

1261 et seq.), as amended, the federal Consumer Product Safety

Act (15 U.S.C. Section 2051 et seq.), as amended, the federal

Flammable Fabrics Act (15 U.S.C. Section 1191 et seq.), as

amended, and the federal Poison Prevention Packaging Act of 1970

(15 U.S.C. Section 1471 et seq.), as amended, as applicable.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 360, Sec. 8, eff. Sept. 1,

2001.

Sec. 501.026. FEES. The board by rule shall set reasonable

registration fees in an amount designed to recover not more than

the costs to the department of administering, monitoring

compliance with, enforcing, and conducting tests under this

chapter.

Added by Acts 2001, 77th Leg., ch. 360, Sec. 9, eff. Sept. 1,

2001.

SUBCHAPTER C. ENFORCEMENT

Sec. 501.031. EXAMINATIONS AND INVESTIGATIONS. (a) To enforce

this chapter, an officer, employee, or agent of the department,

on the presentation of appropriate credentials to the owner,

operator, or agent, at reasonable times may enter a factory,

warehouse, or establishment in which a hazardous substance is

manufactured, processed, packaged, or held for introduction into

commerce in this state or in which a hazardous substance is held

after introduction into commerce, or a vehicle used to transport

or hold a hazardous substance in commerce, for the purpose of

inspecting within reasonable limits and in a reasonable manner

the factory, warehouse, establishment, or vehicle and all

pertinent equipment, finished and unfinished materials, and

labeling in the factory, warehouse, establishment, or vehicle.

(b) The officer, employee, or agent of the department may obtain

samples of any materials, packaging, labeling, or finished

product.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 360, Sec. 10, eff. Sept. 1,

2001.

Sec. 501.032. RECORDS OF HAZARDOUS SUBSTANCE IN COMMERCE. (a)

For the enforcement of this chapter, a carrier engaged in

commerce, a person receiving a hazardous substance in commerce,

or a person holding a hazardous substance received in commerce,

on request of the department shall permit a representative of the

department at reasonable times to have access to and to copy all

records showing the movement in commerce or the holding after

movement in commerce of any hazardous substance and the quantity,

consignees, and shipper of the hazardous substance.

(b) Evidence obtained under this section may not be used in the

criminal prosecution of the person from whom the evidence is

obtained.

(c) A carrier is not subject to the other provisions of this

chapter because of the carrier's receipt, carriage, holding, or

delivery of a hazardous substance in the usual course of the

carrier's business.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 501.033. SEIZURE AND DISPOSITION OF BANNED OR MISBRANDED

HAZARDOUS SUBSTANCE. (a) If an authorized agent of the

department has good reason to believe that a hazardous substance

is a banned or misbranded hazardous substance, the agent shall

affix to the article a tag or other appropriate marking giving

notice that the article is or is suspected to be a banned or

misbranded hazardous substance and that the article has been

detained, and warning all persons not to remove the article from

the premises or dispose of the article by sale or in any other

manner until permission to do so is given by the agent or a

court.

(b) The department shall petition a district court of Travis

County or of the county in which the article is located to

authorize the destruction of the article. If the court determines

that the article is a banned or misbranded hazardous substance,

the department shall destroy the article, and the court shall

impose all court costs and fees and storage and other proper

expenses against the claimant of the article. However, if the

court finds that misbranding occurred in good faith and can be

corrected by proper labeling, the court may direct that the

article be delivered to the claimant for proper labeling with the

approval of the department.

(c) If the court finds that the article is not a banned or

misbranded hazardous substance, the court shall order the

department to remove the tags or other markings.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 360, Sec. 11, eff. Sept. 1,

2001.

Sec. 501.034. PROHIBITED ACTS. (a) A person may not hold or

offer for sale, sell, or introduce or deliver for introduction

into commerce a misbranded hazardous substance or banned

hazardous substance.

(b) A person may not alter, mutilate, destroy, or remove all or

part of the label of a hazardous substance, or do any other act

relating to a hazardous substance, when the substance is in

commerce or is held for sale, whether or not the first sale,

after shipment in commerce, if the act results in the hazardous

substance being a banned or misbranded hazardous substance.

(c) A person may not receive a banned or misbranded hazardous

substance in commerce or deliver or offer to deliver a banned or

misbranded hazardous substance for pay or otherwise.

(d) A person may not fail to permit entry or inspection as

authorized by this chapter or to provide records as required by

this chapter.

(e) A person may not use to his own advantage or reveal to any

person other than the department or a court, if relevant to a

judicial proceeding under this chapter, information acquired in

an inspection authorized by this chapter and relating to a method

or process that is entitled to protection as a trade secret.

(f) A person may not remove or dispose of a detained article or

substance in violation of Section 501.035.

(g) A person may not manufacture, import, or repack a hazardous

substance that is to be distributed in this state or otherwise

distribute a hazardous substance in this state without complying

with Section 501.024.

(h) A person may not package a hazardous substance in a new or

reused food, drug, or cosmetic container that is identifiable as

a food, drug, or cosmetic container by its labeling or other

identification.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 360, Sec. 12, eff. Sept. 1,

2001.

Sec. 501.035. OFFENSES; EXCEPTIONS. (a) A person commits an

offense if the person intentionally, knowingly, or recklessly

violates this chapter or a rule adopted under this chapter.

(b) An offense under this section is a Class A misdemeanor.

(c) This section does not apply to a person who delivers or

receives a banned or misbranded hazardous substance if the

delivery or receipt is made in good faith and if the person

subsequently delivers on request:

(1) the name and address of the person from whom the substance

was purchased or received; and

(2) copies of all documents, if any, relating to the original

delivery of the substance to the person.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 360, Sec. 13, eff. Sept. 1,

2001.

Sec. 501.036. INJUNCTION. (a) If it appears that a person has

violated, is violating, or is threatening to violate this chapter

or a rule adopted or order issued under this chapter, the

commissioner may request the attorney general or a district,

county, or city attorney of the county or municipality in which

the violation has occurred, is occurring, or may occur to

institute a civil suit for:

(1) an order enjoining the violation or an order directing

compliance; or

(2) a permanent or temporary injunction, restraining order, or

other appropriate order if the department shows that the person

has engaged in, is engaging in, or is about to engage in a

violation of this chapter or a rule adopted or order issued under

this chapter.

(b) Venue for a suit brought under this section is in the county

or municipality in which the violation occurred or in Travis

County.

(c) The commissioner and either the attorney general or the

district, county, or city attorney, as appropriate, may each

recover from the violator reasonable expenses incurred in

obtaining injunctive relief under this section, including

investigative costs, court costs, reasonable attorney's fees,

witness fees, and deposition expenses. Expenses recovered by the

commissioner may be appropriated only to the department to

administer and enforce this chapter. Expenses recovered by the

attorney general may be appropriated only to the attorney

general.

Added by Acts 2001, 77th Leg., ch. 360, Sec. 14, eff. Sept. 1,

2001.

Sec. 501.037. RECALL ORDERS. (a) In conjunction with the

detention of an article under Section 501.033, the commissioner

may order that a hazardous substance be recalled from commerce.

(b) The commissioner's recall order may require the articles to

be removed to one or more secure areas approved by the

commissioner or an authorized agent of the commissioner.

(c) The recall order must be in writing and signed by the

commissioner.

(d) The recall order may be issued before or in conjunction with

the affixing of the tag or other appropriate marking as provided

by Section 501.033.

(e) The recall order is effective until the order:

(1) expires on its own terms;

(2) is withdrawn by the commissioner; or

(3) is reversed by a court in an order denying destruction under

Section 501.033.

(f) The claimant of the articles or the claimant's agent shall

pay the costs of the removal and storage of the articles removed.

(g) If the claimant or the claimant's agent does not implement

the recall order in a timely manner, the commissioner may provide

for the recall of the articles. The costs of the recall shall be

assessed against the claimant of the articles or the claimant's

agent.

(h) The commissioner may request the attorney general to bring

an action in a district court of Travis County to recover costs

of the recall. In a judgment in favor of the state, the court may

award costs, attorney's fees, and court costs related to the

recall together with interest on those costs from the time an

expense was incurred through the date the department is

reimbursed.

Added by Acts 2001, 77th Leg., ch. 360, Sec. 14, eff. Sept. 1,

2001.

SUBCHAPTER D. ADMINISTRATIVE PENALTY

Sec. 501.101. IMPOSITION OF PENALTY. (a) The department may

impose an administrative penalty on a person:

(1) who manufactures or repacks a hazardous substance that is

distributed in this state or who distributes a hazardous

substance in this state; and

(2) who violates this chapter or a rule or order adopted under

this chapter.

(b) A penalty collected under this subchapter shall be deposited

in the state treasury in the general revenue fund.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 7.01, eff. Sept. 1,

1999.

Sec. 501.102. AMOUNT OF PENALTY. (a) The amount of the penalty

may not exceed $1,000 for each violation, and each day a

violation continues or occurs is a separate violation for

purposes of imposing a penalty. The total amount of the penalty

assessed for a violation continuing or occurring on separate days

under this subsection may not exceed $5,000.

(b) The amount shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the threat to health or safety caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) whether the violator demonstrated good faith, including when

applicable whether the violator made good faith efforts to

correct the violation; and

(6) any other matter that justice may require.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 7.01, eff. Sept. 1,

1999.

Sec. 501.103. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a)

If the department initially determines that a violation occurred,

the department shall give written notice of the report by

certified mail to the person.

(b) The notice must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended penalty; and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 7.01, eff. Sept. 1,

1999.

Sec. 501.104. PENALTY TO BE PAID OR HEARING REQUESTED. (a)

Within 20 days after the date the person receives the notice sent

under Section 501.103, the person in writing may:

(1) accept the determination and recommended penalty of the

department; or

(2) make a request for a hearing on the occurrence of the

violation, the amount of the penalty, or both.

(b) If the person accepts the determination and recommended

penalty or if the person fails to respond to the notice, the

commissioner of public health by order shall approve the

determination and impose the recommended penalty.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 7.01, eff. Sept. 1,

1999.

Sec. 501.105. HEARING. (a) If the person requests a hearing,

the commissioner of public health shall refer the matter to the

State Office of Administrative Hearings, which shall promptly set

a hearing date and give written notice of the time and place of

the hearing to the person. An administrative law judge of the

State Office of Administrative Hearings shall conduct the

hearing.

(b) The administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the commissioner of

public health a proposal for a decision about the occurrence of

the violation and the amount of a proposed penalty.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 7.01, eff. Sept. 1,

1999.

Sec. 501.106. DECISION BY COMMISSIONER. (a) Based on the

findings of fact, conclusions of law, and proposal for a

decision, the commissioner of public health by order may:

(1) find that a violation occurred and impose a penalty; or

(2) find that a violation did not occur.

(b) The notice of the commissioner's order under Subsection (a)

that is sent to the person in accordance with Chapter 2001,

Government Code, must include a statement of the right of the

person to judicial review of the order.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 7.01, eff. Sept. 1,

1999.

Sec. 501.107. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. Within

30 days after the date an order of the commissioner of public

health under Section 501.106 that imposes an administrative

penalty becomes final, the person shall:

(1) pay the penalty; or

(2) file a petition for judicial review of the commissioner's

order contesting the occurrence of the violation, the amount of

the penalty, or both.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 7.01, eff. Sept. 1,

1999.

Sec. 501.108. STAY OF ENFORCEMENT OF PENALTY. (a) Within the

30-day period prescribed by Section 501.107, a person who files a

petition for judicial review may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving the court a supersedeas bond approved by the court

that:

(i) is for the amount of the penalty; and

(ii) is effective until all judicial review of the

commissioner's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the commissioner of public

health by certified mail.

(b) If the commissioner of public health receives a copy of an

affidavit under Subsection (a)(2), the commissioner may file with

the court, within five days after the date the copy is received,

a contest to the affidavit. The court shall hold a hearing on the

facts alleged in the affidavit as soon as practicable and shall

stay the enforcement of the penalty on finding that the alleged

facts are true. The person who files an affidavit has the burden

of proving that the person is financially unable to pay the

penalty or to give a supersedeas bond.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 7.01, eff. Sept. 1,

1999.

Sec. 501.109. COLLECTION OF PENALTY. (a) If the person does

not pay the penalty and the enforcement of the penalty is not

stayed, the penalty may be collected.

(b) The attorney general may sue to collect the penalty.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 7.01, eff. Sept. 1,

1999.

Sec. 501.110. DECISION BY COURT. (a) If the court sustains the

finding that a violation occurred, the court may uphold or reduce

the amount of the penalty and order the person to pay the full or

reduced amount of the penalty.

(b) If the court does not sustain the finding that a violation

occurred, the court shall order that a penalty is not owed.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 7.01, eff. Sept. 1,

1999.

Sec. 501.111. REMITTANCE OF PENALTY AND INTEREST. (a) If the

person paid the penalty and if the amount of the penalty is

reduced or the penalty is not upheld by the court, the court

shall order, when the court's judgment becomes final, that the

appropriate amount plus accrued interest be remitted to the

person within 30 days after the date that the judgment of the

court becomes final.

(b) The interest accrues at the rate charged on loans to

depository institutions by the New York Federal Reserve Bank.

(c) The interest shall be paid for the period beginning on the

date the penalty is paid and ending on the date the penalty is

remitted.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 7.01, eff. Sept. 1,

1999.

Sec. 501.112. RELEASE OF BOND. (a) If the person gave a

supersedeas bond and the penalty is not upheld by the court, the

court shall order, when the court's judgment becomes final, the

release of the bond.

(b) If the person gave a supersedeas bond and the amount of the

penalty is reduced, the court shall order the release of the bond

after the person pays the reduced amount.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 7.01, eff. Sept. 1,

1999.

Sec. 501.113. ADMINISTRATIVE PROCEDURE. A proceeding to impose

the penalty is considered to be a contested case under Chapter

2001, Government Code.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 7.01, eff. Sept. 1,

1999.



CHAPTER 502. HAZARD COMMUNICATION ACT

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE D. HAZARDOUS SUBSTANCES

CHAPTER 502. HAZARD COMMUNICATION ACT

Sec. 502.001. SHORT TITLE. This chapter may be cited as the

Hazard Communication Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 528, Sec. 1, eff. Sept. 1,

1993.

Sec. 502.002. FINDINGS; PURPOSE. (a) The legislature finds

that:

(1) the health and safety of persons working in this state may

be improved by providing access to information regarding

hazardous chemicals to which those persons may be exposed during

normal employment activities, during emergency situations, or as

a result of proximity to the manufacture or use of those

chemicals; and

(2) many employers in this state have established suitable

information programs for their employees and that access to the

information is required of most employers under the federal

Occupational Safety and Health Administration's (OSHA) Hazard

Communication Standard.

(b) It is the intent and purpose of this chapter to assure that

employers provide information regarding hazardous chemicals in

the workplace to employees who may be exposed to those chemicals

in their workplace.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 528, Sec. 1, eff. Sept. 1,

1993.

Sec. 502.0021. FEDERAL LAWS AND REGULATIONS. In this chapter, a

reference to a federal law or regulation means a reference to the

most current version of that law or regulation.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 1, eff. Sept. 1,

1993.

Sec. 502.003. DEFINITIONS. In this chapter:

(1) "Article" means a manufactured item:

(A) that is formed to a specific shape or design during

manufacture;

(B) that has end-use functions dependent in whole or in part on

its shape or design during end use; and

(C) that does not release, or otherwise result in exposure to, a

hazardous chemical under normal conditions of use.

(2) "Board" means the Texas Board of Health.

(3) "Chemical manufacturer" means an employer in Standard

Industrial Classification (SIC) Codes 20-39 with a workplace

where chemicals are produced for use or distribution.

(4) "Chemical name" means:

(A) the scientific designation of a chemical in accordance with

the nomenclature system developed by the International Union of

Pure and Applied Chemistry (IUPAC) or the Chemical Abstracts

Service (CAS) rules of nomenclature; or

(B) a name that clearly identifies the chemical for the purpose

of conducting a hazard evaluation.

(5) "Common name" means a designation of identification, such as

a code name, code number, trade name, brand name, or generic

name, used to identify a chemical other than by its chemical

name.

(6) "Department" means the Texas Department of Health.

(7) "Designated representative" means the individual or

organization to whom an employee gives written authorization to

exercise the employee's rights under this chapter, except that a

recognized or certified collective bargaining agent is a

designated representative regardless of written employee

authorization.

(8) "Director" means the director of the Texas Department of

Health.

(9) "Distributor" means a business in Standard Industrial

Classification Major Industry Group 516 or 517 that supplies

hazardous chemicals to an employer who must comply with this Act.

(10) "Employee" means a person who may be or may have been

exposed to hazardous chemicals in the person's workplace under

normal operating conditions or foreseeable emergencies, and

includes a person working for this state, a person working for a

political subdivision of this state, or a member of a volunteer

emergency service organization or, if the applicable OSHA

standard or MSHA standard is not in effect, a person working for

a private employer. Workers such as office workers or accountants

who encounter hazardous chemicals only in nonroutine, isolated

instances are not employees for purposes of this chapter.

(11) "Employer" means a person engaged in private business who

is regulated by the federal Occupational Safety and Health Act of

1970 (Pub. L. No. 91-596), the Federal Coal Mine Health and

Safety Act of 1969 (Pub. L. No. 91-173), or the Federal Mine

Safety and Health Amendments Act of 1977 (Pub. L. No. 95-164) on

the effective date of this Act, or the state or a political

subdivision of the state, including a state, county, or municipal

agency, a public school, a college or university, a river

authority or publicly owned utility, a volunteer emergency

service organization, and other similar employers. The term does

not include any person to whom the federal Occupational Safety

and Health Act of 1970 (Pub. L. No. 91-596), the Federal Coal

Mine Health and Safety Act of 1969 (Pub. L. No. 91-173), or the

Federal Mine Safety and Health Amendments Act of 1977 (Pub. L.

No. 95-164) is applicable if that employer is covered by the OSHA

standard or the other two federal laws.

(12) "Expose" or "exposure" means that an employee is subjected

to a hazardous chemical in the course of employment through any

route of entry, including inhalation, ingestion, skin contact, or

absorption. The term includes potential, possible, or accidental

exposure under normal conditions of use or in a reasonably

foreseeable emergency.

(13) "Hazardous chemical" or "chemical" means an element,

compound, or mixture of elements or compounds that is a physical

hazard or health hazard as defined by the OSHA standard in 29 CFR

Section 1910.1200(c), or a hazardous substance as defined by the

OSHA standard in 29 CFR Section 1910.1200(d)(3), or by OSHA's

written interpretations. A hazard determination may be made by

employers who choose not to rely on the evaluations made by their

suppliers if there are relevant qualitative or quantitative

differences. A hazard determination shall involve the best

professional judgment.

(14) "Health hazard" has the meaning given that term by the OSHA

standard (29 CFR 1910.1200(c)).

(15) "Identity" means a chemical or common name, or alphabetical

or numerical identification, that is indicated on the material

safety data sheet (MSDS) for the chemical. The identity used must

permit cross-references to be made among the workplace chemical

list, the label, and the MSDS.

(16) "Label" means any written, printed, or graphic material

displayed on or affixed to a container of hazardous chemicals.

(17) "Material Safety Data Sheet" ("MSDS") means a document

containing chemical hazard and safe handling information that is

prepared in accordance with the requirements of the OSHA standard

for that document.

(18) "MSHA standard" means the Hazard Communication Standard

issued by the Mining Safety and Health Administration.

(19) "OSHA standard" means the Hazard Communication Standard

issued by the Occupational Safety and Health Administration and

codified as 29 CFR Section 1910.1200.

(20) "Physical hazard" means a chemical for which there is

scientifically valid evidence that it is a combustible liquid, a

compressed gas, explosive, flammable, an organic peroxide, an

oxidizer, pyrophoric, unstable (reactive), or water-reactive in

terms defined in the OSHA standard.

(21) "Temporary workplace" means a stationary workplace that is

staffed less than 20 hours a week. A temporary workplace may be

considered to be a work area of the headquarters workplace from

which employees are routinely dispatched. Temporary workplaces

may include pumping stations, emergency response sites, and

similar workplaces.

(22) "Work area" means a room, a defined space, a utility

structure, or an emergency response site in a workplace where

hazardous chemicals are present, produced, or used and where

employees are present.

(23) "Workplace" means an establishment, job site, or project,

at one geographical location containing one or more work areas,

with or without buildings, that is staffed 20 or more hours a

week.

(24) "Workplace chemical list" means a list of hazardous

chemicals developed under Section 502.005(a).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 528, Sec. 1, eff. Sept. 1,

1993.

Sec. 502.004. APPLICABILITY OF CHAPTER. (a) Except as provided

by Subsection (b), this chapter applies only to employers who are

not required to comply with the OSHA standard, the Federal Coal

Mine Health and Safety Act of 1969 (Pub. L. No. 91-173), or the

Federal Mine Safety and Health Amendments Act of 1977 (Pub. L.

No. 95-164).

(b) Chemical manufacturers, importers, and distributors shall

provide MSDSs as required by Section 502.006. Penalties provided

by Sections 502.014, 502.015, and 502.016 may be assessed against

chemical manufacturers, importers, and distributors for failure

to provide MSDSs.

(c) If an employer is covered by both this chapter and Chapter

125, Agriculture Code, the employer is required to comply only

with this chapter.

(d) This chapter, except Section 502.009, does not apply to a

hazardous chemical in a sealed and labeled package that is

received and subsequently sold or transferred in that package if:

(1) the seal and label remain intact while the chemical is in

the workplace; and

(2) the chemical does not remain in the workplace longer than

five working days.

(e) This chapter does not require labeling of the following

chemicals:

(1) any pesticide, as that term is defined in the Federal

Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Section 136

et seq.), when subject to the labeling requirements of that Act

and labeling regulations issued under that Act by the

Environmental Protection Agency;

(2) any food, food additive, color additive, drug, cosmetic, or

medical or veterinary device, including materials intended for

use as ingredients in those products such as flavors and

fragrances, as those terms are defined in the Federal Food, Drug,

and Cosmetic Act (21 U.S.C. Section 301 et seq.) and regulations

issued under that Act, when they are subject to the labeling

requirements under that Act by the Food and Drug Administration;

(3) any distilled spirits that are beverage alcohols, wine, or

malt beverages intended for nonindustrial use, as those terms are

defined in the Federal Alcohol Administration Act (27 U.S.C.

Section 201 et seq.) and regulations issued under that Act, when

subject to the labeling requirements of that Act and labeling

regulations issued under that Act by the Bureau of Alcohol,

Tobacco, and Firearms; and

(4) any consumer product or hazardous substance, as those terms

are defined in the Consumer Product Safety Act (15 U.S.C. Section

2051 et seq.) and Federal Hazardous Substances Act (15 U.S.C.

Section 1261 et seq.), respectively, when subject to a consumer

product safety standard or labeling requirement of those Acts or

regulations issued under those Acts by the Consumer Product

Safety Commission.

(f) This chapter does not apply to:

(1) any hazardous waste, as that term is defined by the federal

Solid Waste Disposal Act, as amended by the Resource Conservation

and Recovery Act of 1976, as amended (42 U.S.C. Section 6901 et

seq.), when subject to regulations issued under that Act by the

Environmental Protection Agency;

(2) a chemical in a laboratory under the direct supervision or

guidance of a technically qualified individual if:

(A) labels on incoming containers of chemicals are not removed

or defaced;

(B) the employer complies with Sections 502.006 and 502.009 with

respect to laboratory employees; and

(C) the laboratory is not used primarily to produce hazardous

chemicals in bulk for commercial purposes;

(3) tobacco or tobacco products;

(4) wood or wood products;

(5) articles;

(6) food, drugs, cosmetics, or alcoholic beverages in a retail

food sale establishment that are packaged for sale to consumers;

(7) food, drugs, or cosmetics intended for personal consumption

by an employee while in the workplace;

(8) any consumer product or hazardous substance, as those terms

are defined in the Consumer Product Safety Act (15 U.S.C. Section

2051 et seq.) and Federal Hazardous Substances Act (15 U.S.C.

Section 1261 et seq.), respectively, if the employer can

demonstrate it is used in the workplace in the same manner as

normal consumer use and if the use results in a duration and

frequency of exposure that is not greater than exposures

experienced by consumers;

(9) any drug, as that term is defined in the Federal Food, Drug,

and Cosmetic Act (21 U.S.C. Section 301 et seq.); and

(10) radioactive waste.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 528, Sec. 1, eff. Sept. 1,

1993.

Sec. 502.005. WORKPLACE CHEMICAL LIST. (a) For the purpose of

worker right-to-know, an employer shall compile and maintain a

workplace chemical list that contains the following information

for each hazardous chemical normally present in the workplace or

temporary workplace in excess of 55 gallons or 500 pounds or in

excess of an amount that the board determines by rule for certain

highly toxic or dangerous hazardous chemicals:

(1) the identity used on the MSDS and container label; and

(2) the work area in which the hazardous chemical is normally

present.

(b) The employer shall update the workplace chemical list as

necessary but at least by December 31 of each year. Each

workplace chemical list shall be dated and signed by the person

responsible for compiling the information.

(c) The workplace chemical list may be prepared for the

workplace as a whole or for each work area or temporary workplace

and must be readily available to employees and their

representatives. All employees shall be made aware of the

workplace chemical list before working with or in a work area

containing hazardous chemicals.

(d) An employer shall maintain a workplace chemical list for at

least 30 years. The employer shall send complete records to the

director if the employer ceases to operate.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 528, Sec. 1, eff. Sept. 1,

1993.

Sec. 502.006. MATERIAL SAFETY DATA SHEET. (a) A chemical

manufacturer or distributor shall provide appropriate material

safety data sheets to employers who acquire hazardous chemicals

in this state with each initial shipment and with the first

shipment after an MSDS is updated. The MSDSs must conform to the

most current requirements of the OSHA standard.

(b) An employer shall maintain a legible copy of a current MSDS

for each hazardous chemical purchased. If the employer does not

have a current MSDS for a hazardous chemical when the chemical is

received at the workplace, the employer shall request an MSDS in

writing from the manufacturer or distributor in a timely manner

or shall otherwise obtain a current MSDS. The manufacturer or

distributor shall respond with an appropriate MSDS in a timely

manner.

(c) Material safety data sheets shall be readily available, on

request, for review by employees or designated representatives at

each workplace.

(d) A copy of an MSDS maintained by an employer under this

section shall be provided to the director on request.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 528, Sec. 1, eff. Sept. 1,

1993.

Sec. 502.007. LABEL. (a) A label on an existing container of a

hazardous chemical may not be removed or defaced unless it is

illegible, inaccurate, or does not conform to the OSHA standard

or other applicable labeling requirement. Primary containers must

be relabeled with at least the identity appearing on the MSDS,

the pertinent physical and health hazards, including the organs

that would be affected, and the manufacturer's name and address.

Except as provided by Subsection (b), secondary containers must

be relabeled with at least the identity appearing on the MSDS and

appropriate hazard warnings.

(b) An employee may not be required to work with a hazardous

chemical from an unlabeled container except for a portable

container intended for the immediate use of the employee who

performs the transfer.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 528, Sec. 1, eff. Sept. 1,

1993.

Sec. 502.008. OUTREACH PROGRAM. (a) The director shall develop

an outreach program that:

(1) consists of an education and training program in the form of

instructional materials to assist employers in fulfilling the

requirements of Section 502.009; and

(2) includes the development and distribution of a supply of

informational leaflets concerning employer's duties, employee

rights, the outreach program, and the effects of hazardous

chemicals.

(b) The director may contract with a public institution of

higher education or other public or private organization to

develop and implement the outreach program.

(c) The director shall develop and provide to each employer a

suitable form of notice providing employees with information

relating to employee rights under this chapter.

(d) The director shall publicize the availability of information

to answer inquiries from employees, employers, or the public in

this state concerning the effects of hazardous chemicals.

(e) In cooperation with the director, an employer may provide an

outreach program in the community.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Health & Safety Code Sec. 502.009 and amended

by Acts 1993, 73rd Leg., ch. 528, Sec. 1, eff. Sept. 1, 1993.

Sec. 502.009. EMPLOYEE EDUCATION PROGRAM. (a) An employer

shall provide an education and training program for employees who

use or handle hazardous chemicals.

(b) An employer shall develop, implement, and maintain at the

workplace a written hazard communication program for the

workplace that describes how the criteria specified in this

chapter will be met.

(c) An education and training program must include, as

appropriate:

(1) information on interpreting labels and MSDSs and the

relationship between those two methods of hazard communication;

(2) the location by work area, acute and chronic effects, and

safe handling of hazardous chemicals known to be present in the

employees' work area and to which the employees may be exposed;

(3) the proper use of protective equipment and first aid

treatment to be used with respect to the hazardous chemicals to

which the employees may be exposed; and

(4) general safety instructions on the handling, cleanup

procedures, and disposal of hazardous chemicals.

(d) Training may be conducted by categories of chemicals. An

employer must advise employees that information is available on

the specific hazards of individual chemicals through the MSDSs.

Protective equipment and first aid treatment may be by categories

of hazardous chemicals.

(e) An employer shall provide additional instruction to an

employee when the potential for exposure to hazardous chemicals

in the employee's work area increases significantly or when the

employer receives new and significant information concerning the

hazards of a chemical in the employee's work area. The addition

of new chemicals alone does not necessarily require additional

training.

(f) An employer shall provide training to a new or newly

assigned employee before the employee works with or in a work

area containing a hazardous chemical.

(g) An employer shall keep the written hazard communication

program and a record of each training session given to employees,

including the date, a roster of the employees who attended, the

subjects covered in the training session, and the names of the

instructors. Those records shall be maintained for at least five

years by the employer. The department shall have access to those

records and may interview employees during inspections.

(h) Emergency service organizations shall provide, to their

members or employees who may encounter hazardous chemicals during

an emergency, information on recognizing, evaluating, and

controlling exposure to the chemicals.

(i) As part of an outreach program created in accordance with

Section 502.008, the director shall develop an education and

training assistance program to assist employers who are unable to

develop the programs because of size or other practical

considerations. The program shall be made available to those

employers on request.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Health & Safety Code Sec. 502.010 and amended

by Acts 1993, 73rd Leg., ch. 528, Sec. 1, eff. Sept. 1, 1993.

Sec. 502.010. LIABILITY UNDER OTHER LAW. Providing information

to an employee does not affect:

(1) the liability of an employer with regard to the health and

safety of an employee or other person exposed to hazardous

chemicals;

(2) the employer's responsibility to take any action to prevent

occupational disease as required under other law; or

(3) any other duty or responsibility of a manufacturer,

producer, or formulator to warn ultimate users of a hazardous

chemical under other law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Health & Safety Code Sec. 502.011 and amended

by Acts 1993, 73rd Leg., ch. 528, eff. Sept. 1, 1993.

Sec. 502.011. COMPLAINTS AND INVESTIGATIONS. (a) The director

or the director's representative shall investigate in a timely

manner a complaint received in writing from an employee or an

employee's designated representative relating to an alleged

violation of this chapter by an employer.

(b) A complaint received from a person relating to an alleged

violation shall be referred to the federal Occupational Safety

and Health Administration (OSHA) or to the federal Mine Safety

and Health Administration (MSHA) if the complaint is related to

an applicable OSHA or MSHA requirement and the applicable OSHA or

MSHA standard is in effect. The director or the director's

representative shall investigate the complaint if:

(1) the applicable OSHA or MSHA standard is not in effect; or

(2) the complaint is based on a requirement of this chapter.

(c) On presentation of appropriate credentials, an officer or

representative of the director may enter a workplace at

reasonable times to inspect and investigate complaints.

(d) The department may find multiple violations by an employer

based on distinct requirements of this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Health & Safety Code Sec. 502.012 and amended

by Acts 1993, 73rd Leg., ch. 528, Sec. 1, eff. Sept. 1, 1993.

Sec. 502.012. REPORTING FATALITIES AND INJURIES. (a) Within 48

hours after the occurrence of an employee accident that directly

or indirectly involves chemical exposure or that involves

asphyxiation, and that is fatal to one or more employees or

results in the hospitalization of five or more employees, the

employer of any of the employees so injured or killed shall

report the accident either orally or in writing to the

department.

(b) The report to the department shall relate the circumstances

of the accident, the number of fatalities, and the extent of any

injuries. If it is necessary to complete the investigation of an

incident, the department may require additional reports in

writing as necessary.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 1, eff. Sept. 1,

1993.

Sec. 502.014. ADMINISTRATIVE PENALTY. (a) The director may

assess an administrative penalty against an employer who violates

this chapter, board rules adopted under this chapter, or an order

issued under this chapter.

(b) If the department finds one or more violations of this

chapter, the director may issue a notice of violation to the

employer. The notice of violation shall specifically describe the

violation, refer to the applicable section or subsection of the

chapter, and state the amount of the penalty, if any, to be

assessed by the director.

(c) An employer who receives a notice of violation may respond

to the department in writing within 15 days after the date of

receipt of the notice of violation in one of the ways provided by

Subsection (d), (e), or (f).

(d) If the employer disputes the validity of the violation and

has reason to believe that the findings of the department were

based on inaccurate or incomplete information, the employer may

request an informal conference with representatives of the

department. The purpose of an informal conference is to permit

the employer to meet with department representatives to discuss

the basis of the violation and to provide information to the

department. The department shall schedule the informal

conference. A request for an informal conference made in bad

faith is a violation of this chapter.

(e) The employer may correct the violation and certify to the

department that the corrections have been made.

(f) The employer may request a hearing.

(g) Following an informal conference, the department shall

respond in writing to the employer, stating whether the

department intends to withdraw the notice of violation or pursue

it. If the department intends to pursue the notice of violation,

the employer may respond as provided by either Subsection (h) or

(i) within 10 days after the date of receipt of the department's

correspondence.

(h) The employer may correct the violation and certify to the

department that the corrections have been made.

(i) The employer may request a hearing.

(j) A request for an informal conference or a statement by an

employer that the employer is in compliance with the provision of

this chapter does not waive the employer's right to a hearing.

(k) The director may not assess an administrative penalty for

any violation that has been corrected within 15 days after the

date of receipt of the notice of violation, the date of receipt

of the department's response by the employer, or 10 days after

the date of receipt by the employer of the department's response

to the informal conference provided for in Subsection (c),

whichever is later.

(l) In determining the amount of the penalty, the director shall

consider:

(1) the employer's previous violations;

(2) the seriousness of the violation;

(3) any hazard to the health and safety of the employee;

(4) the employer's demonstrated good faith;

(5) the duration of the violation; and

(6) other matters as justice may require.

(m) Each day a violation continues may be considered a separate

violation.

(n) The penalty may not exceed $500 for each violation.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 1, eff. Sept. 1,

1993.

Sec. 502.0141. ADMINISTRATIVE PENALTY ASSESSMENT PROCEDURE. (a)

An administrative penalty may be assessed only after an employer

charged with a violation is given an opportunity for a hearing.

(b) If a hearing is held, the director shall make findings of

fact and shall issue a written decision regarding the occurrence

of the violation and the amount of the penalty that may be

warranted.

(c) If the employer charged with the violation does not request

a hearing in a timely manner, the director may assess a penalty

after determining that a violation has occurred and the amount of

the penalty that may be warranted.

(d) After making a determination under this section that a

penalty is to be assessed against an employer, the director shall

issue an order requiring that the employer pay the penalty.

(e) The director may consolidate a hearing held under this

section with another proceeding.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 1, eff. Sept. 1,

1993.

Sec. 502.0142. PAYMENT OF ADMINISTRATIVE PENALTY; JUDICIAL

REVIEW. (a) Not later than the 30th day after the date an order

finding that a violation has occurred is issued, the director

shall inform the employer against whom the order is issued of the

amount of the penalty for the violation.

(b) Within 30 days after the date the director's order is final

as provided by Subchapter F, Chapter 2001, Government Code, the

employer shall:

(1) pay the amount of the penalty;

(2) pay the amount of the penalty and file a petition for

judicial review contesting the occurrence of the violation, the

amount of the penalty, or both the occurrence of the violation

and the amount of the penalty; or

(3) without paying the amount of the penalty, file a petition

for judicial review contesting the occurrence of the violation,

the amount of the penalty, or both the occurrence of the

violation and the amount of the penalty.

(c) Within the 30-day period, an employer who acts under

Subsection (b)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the amount of the penalty to the court for placement

in an escrow account; or

(B) giving to the court a supersedeas bond that is approved by

the court for the amount of the penalty and that is effective

until all judicial review of the director's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the employer

stating that the employer is financially unable to pay the amount

of the penalty and is financially unable to give the supersedeas

bond; and

(B) giving a copy of the affidavit to the director by certified

mail.

(d) Subsection (c)(1) does not apply to the state or a political

subdivision. The penalty may not be enforced against the state or

a political subdivision until all judicial review has been

exhausted.

(e) If the director receives a copy of an affidavit under

Subsection (c)(2), the director may file with the court, within

five days after the date the copy is received, a contest to the

affidavit. The court shall hold a hearing on the facts alleged in

the affidavit as soon as practicable and shall stay the

enforcement of the penalty on finding that the alleged facts are

true. The employer who files an affidavit has the burden of

proving that the employer is financially unable to pay the amount

of the penalty and to give a supersedeas bond.

(f) If the employer does not pay the amount of the penalty and

the enforcement of the penalty is not stayed, the director may

refer the matter to the attorney general for collection of the

amount of the penalty.

(g) Judicial review of the order of the director:

(1) is instituted by filing a petition as provided by Subchapter

G, Chapter 2001, Government Code; and

(2) is under the substantial evidence rule.

(h) If the court sustains the occurrence of the violation, the

court may uphold or reduce the amount of the penalty and order

the employer to pay the full or reduced amount of the penalty. If

the court does not sustain the occurrence of the violation, the

court shall order that no penalty is owed.

(i) When the judgment of the court becomes final, the court

shall proceed under this subsection. If the employer paid the

amount of the penalty and if that amount is reduced or is not

upheld by the court, the court shall order that the appropriate

amount plus accrued interest be remitted to the employer. The

rate of the interest is the rate charged on loans to depository

institutions by the New York Federal Reserve Bank, and the

interest shall be paid for the period beginning on the date the

penalty was paid and ending on the date the penalty is remitted.

If the employer gave a supersedeas bond and if the amount of the

penalty is not upheld by the court, the court shall order the

release of the bond. If the employer gave a supersedeas bond and

if the amount of the penalty is reduced, the court shall order

the release of the bond after the employer pays the amount.

(j) All proceedings under this section are subject to Chapter

2001, Government Code.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

(53), (59), eff. Sept. 1, 1995.

Sec. 502.015. CIVIL PENALTY; INJUNCTION. (a) If it appears

that an employer has violated, is violating, or is threatening to

violate this chapter or any rule adopted or order issued under

this chapter, the director may request the attorney general or

the district, county, or city attorney of the municipality or

county in which the violation has occurred, is occurring, or may

occur to institute a civil suit for:

(1) injunctive relief to restrain the employer from continuing

the violation or threat of violation;

(2) the assessment and recovery of a civil penalty for a

violation; or

(3) both the injunctive relief and the civil penalty.

(b) The penalty may be in an amount not to exceed $2,000 a day

for each violation, with a total not to exceed $20,000 for that

violation.

(c) In determining the amount of the penalty, the court shall

consider the employer's history of previous violations, the

seriousness of the violation, any hazard to health and safety of

the public, the demonstrated good faith of the employer charged,

and other matters as justice may require.

(d) Any civil penalty recovered in a suit instituted by the

attorney general under this chapter shall be deposited in the

state treasury to the credit of the general revenue fund. Any

civil penalty recovered in a suit instituted by a local

government under this chapter shall be paid to the local

government.

(e) This section does not affect any other right of an employee

or any other employer to receive compensation for damages under

other law.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 1, eff. Sept. 1,

1993.

Sec. 502.016. CRIMINAL PENALTY. An employer who is required to

disclose hazard information under this chapter and who

proximately causes an occupational disease or injury to an

individual by knowingly disclosing false hazard information or

knowingly failing to disclose hazard information provided on an

MSDS commits an offense that is punishable by a fine of not more

than $10,000 for each violation. Each day of violation

constitutes a separate offense, except that the fine may not

exceed $100,000 for that violation. This section does not affect

any other right of an employee or any other employer to receive

compensation for damages under other law.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 1, eff. Sept. 1,

1993.

Sec. 502.017. EMPLOYEE NOTICE; RIGHTS OF EMPLOYEES. (a) An

employer shall post and maintain adequate notice, at locations

where notices are normally posted, informing employees of their

rights under this chapter. If the director does not prepare the

notice under Section 502.008, the employer shall prepare the

notice.

(b) Employees who may be exposed to hazardous chemicals shall be

informed of the exposure and shall have access to the workplace

chemical list and MSDSs for the hazardous chemicals. Employees,

on request, shall be provided a copy of a specific MSDS with any

trade secret information deleted. In addition, employees shall

receive training concerning the hazards of the chemicals and

measures they can take to protect themselves from those hazards.

Employees shall be provided with appropriate personal protective

equipment. These rights are guaranteed.

(c) An employer may not discharge, cause to be discharged,

otherwise discipline, or in any manner discriminate against an

employee because the employee has:

(1) filed a complaint;

(2) assisted an inspector of the department who may make or is

making an inspection under Section 502.011;

(3) instituted or caused to be instituted any proceeding under

or related to this chapter;

(4) testified or is about to testify in a proceeding under this

chapter; or

(5) exercised any rights afforded under this chapter on behalf

of the employee or on behalf of others.

(d) Pay, position, seniority, or other benefits may not be lost

as the result of the exercise of any right provided by this

chapter.

(e) A waiver by an employee of the benefits or requirements of

this chapter is void. An employer's request or requirement that

an employee waive any rights under this chapter as a condition of

employment is a violation of this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Health & Safety Code Sec. 502.013 and amended

by Acts 1993, 73rd Leg., ch. 528, Sec. 1, eff. Sept. 1, 1993.

Sec. 502.018. STANDARD FOR PHYSICIAN TREATMENT. For the

purposes of this chapter, the requirements in the OSHA standard

for physicians treating employees (29 CFR 1910.1200(l)) apply to

physicians treating persons.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Health & Safety Code Sec. 502.015 and amended

by Acts 1993, 73rd Leg., ch. 528, Sec. 1, eff. Sept. 1, 1993.

Sec. 502.019. RULES. The board may adopt rules and

administrative procedures reasonably necessary to carry out the

purposes of this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Health & Safety Code Sec. 502.016 and amended

by Acts 1993, 73rd Leg., ch. 528, Sec. 1, eff. Sept. 1, 1993.

Sec. 502.020. WORKPLACE SAFETY FOR INMATES. A person imprisoned

in a facility operated by or for the Texas Department of Criminal

Justice is not an employee for the purposes of this chapter. The

Texas Department of Criminal Justice shall provide a person

imprisoned in a facility operated by or for the Texas Department

of Criminal Justice the protections from exposure to hazardous

chemicals in the workplace as provided for in this chapter.

Added by Acts 1999, 76th Leg., ch. 1332, Sec. 1, eff. June 19,

1999; Acts 1999, 76th Leg., ch. 1501, Sec. 1, eff. June 19, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 10.004, eff.

Sept. 1, 2001.



CHAPTER 503. HEALTH RISK ASSESSMENT OF TOXIC SUBSTANCES AND HARMFUL PHYSICAL AGENTS

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE D. HAZARDOUS SUBSTANCES

CHAPTER 503. HEALTH RISK ASSESSMENT OF TOXIC SUBSTANCES AND

HARMFUL PHYSICAL AGENTS

Sec. 503.001. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Health.

(2) "Committee" means the Toxic Substances Coordinating

Committee.

(3) "Department" means the Texas Department of Health.

(4) "Harmful physical agent" means a physical phenomenon, other

than a toxic substance, that has or may have carcinogenic,

mutagenic, teratogenic, or other harmful effects on humans, and

includes:

(A) ionizing radiation, X-rays, gamma rays, ultraviolet light,

or other electromagnetic radiation; and

(B) acoustical, thermal, or mechanical vibration.

(5) "Health risk assessment" means the use of objective data to

characterize the potential adverse health effects that exposure

to a toxic substance or a harmful physical agent may have on a

person.

(6) "Toxic substance" means a substance that has or may have

toxic, carcinogenic, mutagenic, teratogenic, or other harmful

effects on humans, and includes a product that contains a toxic

substance that poses or may pose a substantial hazard to human

health.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 503.002. TOXIC SUBSTANCES COORDINATING COMMITTEE. (a) The

Toxic Substances Coordinating Committee is composed of one

representative from the:

(1) department;

(2) Department of Agriculture;

(3) Texas Natural Resource Conservation Commission;

(4) Parks and Wildlife Department;

(5) Department of Public Safety; and

(6) Railroad Commission of Texas.

(b) The chief administrative officer of each agency shall

appoint the agency representative to the committee. A

representative serves at the will of the chief administrative

officer or until the representative terminates employment with

the agency, whichever occurs first.

(c) The representative of the department serves as chairman of

the committee.

(d) The department shall provide administrative support to the

committee.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.250, eff. Sept.

1, 1995.

Sec. 503.003. MEETINGS; NOTICE. (a) The committee shall meet:

(1) at the call of the chief administrative officer of any

member agency; or

(2) at least once each quarter on a meeting date set by the

committee.

(b) The committee must provide public notice of the meeting date

not later than the 15th day before the date on which the

committee holds the meeting.

(c) The committee shall adopt rules for the conduct of its

meetings.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 503.004. DUTIES OF COMMITTEE. (a) The committee shall

coordinate communication among member agencies concerning each

agency's efforts to regulate toxic substances and harmful

physical agents.

(b) The committee shall develop a plan that provides for:

(1) intergovernmental cooperation concerning regulations to

prevent and control the adverse health effects of toxic

substances and harmful physical agents;

(2) a health risk assessment of emergency responses to accidents

involving toxic substances or harmful physical agents;

(3) the coordination of agency programs relating to the

prevention and control of adverse health effects resulting from

exposure to toxic substances or harmful physical agents;

(4) the establishment of an integrated system to collect and

manage information relating to toxic substances and harmful

physical agents; and

(5) public education concerning the use of toxic substances and

harmful physical agents and the potential adverse health effects.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 503.005. HEALTH RISK ASSESSMENTS. (a) In its capacity to

protect the public health, the department shall coordinate health

risk assessments conducted under this chapter.

(b) Each agency represented on the committee shall consult with

and advise the department concerning health risk assessment

activities when beginning a health risk assessment. The agency

shall consult with and advise the department when taking the

action in an emergency or as soon as possible after taking the

action. This section does not require department approval of the

agency's action or health risk assessment.

(c) Each agency represented on the committee shall use federal

standards and health risk assessments, if appropriate, and avoid

duplicating federal efforts.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 503.006. POWERS OF DEPARTMENT. (a) The department may

establish an information management system and may collect and

evaluate information relating to the use of toxic substances and

harmful physical agents.

(b) The department may enter into agreements or contracts with

federal, state, or local governmental entities, planning regions,

and other public or private entities to implement this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 503.007. EFFECT ON OTHER LAWS. This chapter does not amend

or affect the regulatory activities or procedures authorized

under other law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 505. MANUFACTURING FACILITY COMMUNITY RIGHT-TO-KNOW ACT

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE D. HAZARDOUS SUBSTANCES

CHAPTER 505. MANUFACTURING FACILITY COMMUNITY RIGHT-TO-KNOW ACT

Sec. 505.001. SHORT TITLE. This chapter may be cited as the

Manufacturing Facility Community Right-To-Know Act.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 505.002. FINDINGS; PURPOSE. (a) The legislature finds

that:

(1) the health and safety of persons living in this state may be

improved by providing access to information regarding hazardous

chemicals to which those persons may be exposed during emergency

situations or as a result of proximity to the manufacture or use

of those chemicals; and

(2) many facility operators in this state have established

suitable information programs for their communities and that

access to the information is required of most facility operators

under the federal Emergency Planning and Community Right-To-Know

Act (EPCRA).

(b) It is the intent and purpose of this chapter to ensure that

accessibility to information regarding hazardous chemicals is

provided to:

(1) fire departments responsible for dealing with chemical

hazards during an emergency;

(2) local emergency planning committees and other emergency

planning organizations; and

(3) the director to make the information available to the public

through specific procedures.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 505.003. FEDERAL LAWS AND REGULATIONS; OTHER STANDARDS.

(a) In this chapter, a reference to a federal law or regulation

means a reference to the most current version of that law or

regulation.

(b) In this chapter, a reference to Standard Industrial

Classification (SIC), to nomenclature systems developed by the

International Union of Pure and Applied Chemistry (IUPAC) or the

Chemical Abstracts Service (CAS), or to other information,

including information such as classification codes, performance

standards, systematic names, standards, and systems described in

publications sponsored by private technical or trade

organizations, means a reference to the most current version of

the publication.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 505.004. DEFINITIONS. In this chapter:

(1) "Article" means a manufactured item:

(A) that is formed to a specific shape or design during

manufacture;

(B) that has end-use functions dependent in whole or in part on

its shape or design during end use; and

(C) that does not release, or otherwise result in exposure to, a

hazardous chemical under normal conditions of use.

(2) "Board" means the Texas Board of Health.

(3) "Chemical name" means:

(A) the scientific designation of a chemical in accordance with

the nomenclature system developed by the International Union of

Pure and Applied Chemistry (IUPAC) or the Chemical Abstracts

Service (CAS) rules of nomenclature; or

(B) a name that clearly identifies the chemical for the purpose

of conducting a hazard evaluation.

(4) "Common name" means a designation of identification, such as

a code name, code number, trade name, brand name, or generic

name, used to identify a chemical other than by its chemical

name.

(5) "Department" means the Texas Department of Health.

(6) "Director" means the director of the Texas Department of

Health.

(7) "EPA" means the United States Environmental Protection

Agency.

(8) "EPCRA" or "SARA Title III" means the federal Emergency

Planning and Community Right-To-Know Act, also known as the

Superfund Amendments and Reauthorization Act of 1986, Title III,

Pub. L. No. 99-499 et seq.

(9) "Extremely hazardous substance" means any substance as

defined in EPCRA, Section 302, or listed by the United States

Environmental Protection Agency in 40 CFR Part 355, Appendices A

and B.

(10) "Facility" means all buildings, equipment, structures, and

other stationary items that are located on a single site or on

contiguous or adjacent sites, that are owned or operated by the

same person, or by any person who controls, is controlled by, or

is under common control with that person, and that is in Standard

Industrial Codes (SIC) 20-39.

(11) "Facility operator" or "operator" means the person who

controls the day-to-day operations of the facility.

(12) "Fire chief" means the elected or paid administrative head

of a fire department.

(13) "Hazardous chemical" has the meaning given that term by 29

CFR 1910.1200(c), except that the term does not include:

(A) any food, food additive, color additive, drug, or cosmetic

regulated by the Food and Drug Administration;

(B) any substance present as a solid in any manufactured item to

the extent exposure to the substance does not occur under normal

conditions of use;

(C) any substance to the extent it is used for personal, family,

or household purposes, or is present in the same form and

concentration as a product packaged for distribution and use by

the public;

(D) any substance to the extent it is used in a research

laboratory or a hospital or other medical facility under the

direct supervision of a technically qualified individual; and

(E) any substance to the extent it is used in routine

agricultural operations or is a fertilizer held for sale by a

retailer to the ultimate consumer.

(14) "Health hazard" has the meaning given that term by the OSHA

standard (29 CFR 1910.1200(c)).

(15) "Identity" means any chemical or common name, or

alphabetical or numerical identification, that is indicated on

the material safety data sheet (MSDS) for the chemical. The

identity used must permit cross-references to be made among the

facility chemical list, the label, and the MSDS.

(16) "Label" means any written, printed, or graphic material

displayed on or affixed to a container of hazardous chemicals.

(17) "Local emergency planning committee" means a committee

formed under the requirements of EPCRA, Section 301, and

recognized by the state emergency response commission for the

purposes of emergency planning and public information.

(18) "Material safety data sheet" or "MSDS" means a document

containing chemical hazard and safe handling information that is

prepared in accordance with the requirements of the OSHA standard

for that document.

(19) "OSHA standard" means the Hazard Communication Standard

issued by the Occupational Safety and Health Administration and

codified as 29 CFR Section 1910.1200.

(20) "Physical hazard" means a chemical for which there is

scientifically valid evidence that it is a combustible liquid, a

compressed gas, explosive, flammable, an organic peroxide, an

oxidizer, pyrophoric, unstable (reactive), or water-reactive in

terms defined in the OSHA standard.

(21) "State emergency response commission" means the state

emergency management council or other committee appointed by the

governor in accordance with EPCRA.

(22) "Threshold planning quantity" means the minimum quantity of

an extremely hazardous substance for which a facility owner or

operator must participate in emergency planning, as defined by

the EPA pursuant to EPCRA, Section 302.

(23) "Tier two form" means:

(A) a form specified by the department under Section 505.006 for

listing hazardous chemicals as required by EPCRA; or

(B) a form accepted by the EPA under EPCRA for listing hazardous

chemicals together with additional information required by the

department for administering its functions related to EPCRA.

(24) "Workplace chemical list" means a list of hazardous

chemicals developed under 29 CFR Section 1910.1200(e)(i).

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 505.005. APPLICABILITY OF CHAPTER. (a) Facility operators

whose facilities are in SIC Codes 20-39 shall comply with this

chapter.

(b) This chapter does not apply to a hazardous chemical in a

sealed package that is received and subsequently sold or

transferred in that package if:

(1) the seal remains intact while the chemical is in the

facility;

(2) the chemical does not remain in the facility longer than

five working days; and

(3) the chemical is not an extremely hazardous substance at or

above the threshold planning quantity or 500 pounds, whichever is

less, as listed by the EPA in 40 CFR Part 355, Appendices A and

B.

(c) This chapter does not apply to:

(1) any hazardous waste, as that term is defined by the federal

Solid Waste Disposal Act, as amended by the Resource Conservation

and Recovery Act of 1976, as amended (42 U.S.C. Section 6901 et

seq.), when subject to regulations issued under that Act by the

EPA;

(2) tobacco or tobacco products;

(3) wood or wood products;

(4) articles;

(5) food, drugs, cosmetics, or alcoholic beverages in a retail

food sale establishment that are packaged for sale to consumers;

(6) foods, drugs, or cosmetics intended for personal consumption

by an employee while in the facility;

(7) any consumer product or hazardous substance, as those terms

are defined in the Consumer Product Safety Act (15 U.S.C. Section

2051 et seq.) and Federal Hazardous Substances Act (15 U.S.C.

Section 1261 et seq.), respectively, if the employer can

demonstrate it is used in the facility in the same manner as

normal consumer use and if the use results in a duration and

frequency of exposure that is not greater than exposures

experienced by consumers;

(8) any drug, as that term is defined by the Federal Food, Drug,

and Cosmetic Act (21 U.S.C. Section 301 et seq.), when it is in

solid, final form for direct administration to the patient, such

as tablets or pills;

(9) the transportation, including storage incident to that

transportation, of any substance or chemical subject to this

chapter, including the transportation and distribution of natural

gas; and

(10) radioactive waste.

(d) The director shall develop an outreach program concerning

the public's ability to obtain information under this chapter

similar to the outreach program under Section 502.008.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 505.006. FACILITY CHEMICAL LIST. (a) For the purpose of

community right-to-know, a facility operator covered by this

chapter shall compile and maintain a tier two form that contains

information on hazardous chemicals present in the facility in

quantities that meet or exceed thresholds determined by the EPA

in 40 CFR Part 370, or at any other reporting thresholds as

determined by board rule for certain highly toxic or extremely

hazardous substances.

(b) Multiple facilities may be reported on the same tier two

form, with appropriate facility identifiers, if the hazardous

chemicals or hazardous chemical categories present at the

multiple facilities are in the same ranges. In multiple facility

reporting, the reporting thresholds must be applied to each

facility rather than to the total quantities present at all

facilities.

(c) Each tier two form shall be filed annually with the

appropriate fee according to the procedures specified by board

rules. The facility operator shall furnish a copy of each tier

two form to the fire chief of the fire department having

jurisdiction over the facility and to the appropriate local

emergency planning committee.

(d) The tier two form shall be used to comply with the updating

requirements in EPCRA Section 311, but a fee may not be

associated with filing the report.

(e) A facility operator shall file the tier two form with the

department not later than the 90th day after the date on which

the operator begins operation or has a reportable addition, at

the appropriate threshold, of a previously unreported hazardous

chemical or extremely hazardous substance. The operator shall

furnish a copy of each tier two form to the fire chief of the

fire department having jurisdiction over the facility and to the

appropriate local emergency planning committee.

(f) A facility operator shall file a material safety data sheet

with the department on the department's request.

(g) The department shall maintain records of the tier two forms

and other documents filed under this chapter or EPCRA for at

least 30 years.

(h) Except as provided by Section 505.015, documents filed under

this chapter are subject to Chapter 552, Government Code.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(88),

eff. Sept. 1, 1995.

Sec. 505.007. DIRECT CITIZEN ACCESS TO INFORMATION. (a) Except

as otherwise provided by this section, a person may request in

writing copies of the facility's existing workplace chemical list

for community right-to-know purposes.

(b) Except as otherwise provided by this section, any facility

covered by this chapter shall furnish or mail, within 10 working

days of the date of receipt of a request under Subsection (a),

either a copy of the facility's existing workplace chemical list

or a modified version of the most recent tier two form using a

500-pound threshold.

(c) Any facility that has received five requests under

Subsection (a) in a calendar month, four requests in a calendar

month for two or more months in a row, or more than 10 requests

in a year may elect to furnish the material to the department.

(d) Any facility electing to furnish the material to the

department under Subsection (c) may during that same filing

period inform persons making requests under Subsection (a) of the

availability of the information at the department and refer the

request to the department for that filing period. The notice to

persons making requests shall state the address of the department

and shall be mailed within seven days of the date of receipt of

the request, if by mail, and at the time of the request if in

person.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 505.008. EMERGENCY PLANNING INFORMATION. (a) The fire

chief or the fire chief's representative, on request, may conduct

on-site inspections of the chemicals on the tier two form for the

sole purpose of planning fire department activities in case of an

emergency.

(b) A facility operator, on request, shall give the fire chief

or the local emergency planning committee such additional

information on types and amounts of hazardous chemicals present

at a facility as the requestor may need for emergency planning

purposes. A facility operator, on request, shall give the

director, the fire chief, or the local emergency planning

committee a copy of the MSDS for any chemical on the tier two

form furnished under Section 505.006 or for any chemical present

at the facility.

(c) The board by rule may require certain categories of facility

operators under certain circumstances to implement the National

Fire Protection Association 704 identification system if an

equivalent system is not in use.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 505.009. COMPLAINTS AND INVESTIGATIONS. On presentation of

appropriate credentials, an officer or representative of the

director may enter a facility at reasonable times to inspect and

investigate complaints.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 505.010. ADMINISTRATIVE PENALTY. (a) The director may

assess an administrative penalty against an operator who violates

this chapter, board rules adopted under this chapter, or an order

issued under this chapter.

(b) If the department finds one or more violations of this

chapter, the director may issue a notice of violation to the

operator. The notice of violation shall specifically describe the

violation, refer to the applicable section or subsection of this

chapter, and state the amount of the penalty, if any, to be

assessed by the director.

(c) An operator who receives a notice of violation may respond

to the department in writing within 15 days of the date of

receipt of the notice of violation in one of the ways provided by

Subsection (d), (e), or (f).

(d) If the operator disputes the validity of the violation and

has reason to believe that the findings of the department were

based on inaccurate or incomplete information, the operator may

request an informal conference with representatives of the

department. The purpose of an informal conference is to permit

the operator to meet with department representatives to discuss

the basis of the violation and to provide information to the

department. The department shall schedule the informal

conference. A request for an informal conference made in bad

faith is a violation of this chapter.

(e) The operator may correct the violation and certify to the

department that the corrections have been made.

(f) The operator may request a hearing.

(g) Following an informal conference, the department shall

respond in writing to the operator, stating whether the

department intends to withdraw the notice of violation or pursue

it. If the department intends to pursue the notice of violation,

the operator may respond as provided by either Subsection (h) or

(i) within 10 days of the date of receipt of the department's

correspondence.

(h) The operator may correct the violation and certify to the

department that the corrections have been made.

(i) The operator may request a hearing.

(j) A request for an informal conference or a statement by an

operator that the operator is in compliance with the provisions

of this chapter does not waive the operator's right to a hearing.

(k) Except as provided in Subsection (l), the director may not

assess an administrative penalty for any violation that has been

corrected within 15 days of the date of the notice of violation,

the date of receipt of the department's response by the employer,

or 10 days after the date of receipt by the operator of the

department's response to the informal conference provided for in

Subsection (d), whichever is later.

(l) If a violation involves a failure to make a good faith

effort to comply with this chapter, the director may assess the

administrative penalty at any time.

(m) In determining the amount of the penalty, the director shall

consider:

(1) the operator's previous violations;

(2) the seriousness of the violation;

(3) any hazard to the health and safety of the public;

(4) the employer's demonstrated good faith;

(5) the duration of the violation; and

(6) other matters as justice may require.

(n) The penalty may not exceed $500 a day for each day a

violation continues, with a total not to exceed $5,000 for each

violation.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 505.011. ADMINISTRATIVE PENALTY ASSESSMENT PROCEDURE. (a)

An administrative penalty may be assessed only after a facility

operator charged with a violation is given an opportunity for a

hearing.

(b) If a hearing is held, the director shall make findings of

fact and shall issue a written decision regarding the occurrence

of the violation and the amount of the penalty that may be

warranted.

(c) If the facility operator charged with the violation does not

request a hearing, the director may assess a penalty after

determining that a violation has occurred and the amount of the

penalty that may be warranted.

(d) After making a determination under this section that a

penalty is to be assessed against a facility operator, the

director shall issue an order requiring that the facility

operator pay the penalty.

(e) If a penalty is assessed on a complaint, the department may

allow the facility operator to make a grant to the local

emergency planning committee or a member organization instead of

paying the penalty. The department may specify that the operator

join the local emergency planning committee and attend all

meetings for one year or write an article, approved by the

department, concerning community right-to-know laws applicable in

Texas for a trade journal or other business publication.

(f) The director may consolidate a hearing held under this

section with another proceeding.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 505.012. PAYMENT OF ADMINISTRATIVE PENALTY; JUDICIAL

REVIEW. (a) Not later than the 30th day after the date an order

finding that a violation has occurred is issued, the director

shall inform the facility operator against whom the order is

issued of the amount of the penalty for the violation.

(b) Except as provided by in Section 505.011(e), within 30 days

after the date the director's order is final as provided by

Subchapter F, Chapter 2001, Government Code, the facility

operator shall:

(1) pay the amount of the penalty;

(2) pay the amount of the penalty and file a petition for

judicial review contesting the occurrence of the violation, the

amount of the penalty, or both the occurrence of the violation

and the amount of the penalty; or

(3) without paying the amount of the penalty, file a petition

for judicial review contesting the occurrence of the violation,

the amount of the penalty, or both the occurrence of the

violation and the amount of the penalty.

(c) Within the 30-day period, a facility operator who acts under

Subsection (b)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the amount of the penalty to the court for placement

in an escrow account; or

(B) giving to the court a supersedeas bond that is approved by

the court for the amount of the penalty and that is effective

until all judicial review of the director's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the facility

operator stating that the facility operator is financially unable

to pay the amount of the penalty and is financially unable to

give the supersedeas bond; and

(B) giving a copy of the affidavit to the director by certified

mail.

(d) If the director receives a copy of an affidavit under

Subsection (c)(2), the director may file with the court, within

five days after the date the copy is received, a contest to the

affidavit. The court shall hold a hearing on the facts alleged in

the affidavit as soon as practicable and shall stay the

enforcement of the penalty on finding that the alleged facts are

true. The facility operator who files an affidavit has the burden

of proving that the facility operator is financially unable to

pay the amount of the penalty and to give a supersedeas bond.

(e) If the facility operator does not pay the amount of the

penalty and the enforcement of the penalty is not stayed, the

director may refer the matter to the attorney general for

collection of the amount of the penalty.

(f) Judicial review of the order of the director:

(1) is instituted by filing a petition as provided by Subchapter

G, Chapter 2001, Government Code; and

(2) is under the substantial evidence rule.

(g) If the court sustains the occurrence of the violation, the

court may uphold or reduce the amount of the penalty and order

the facility operator to pay the full or reduced amount of the

penalty. If the court does not sustain the occurrence of the

violation, the court shall order that no penalty is owed.

(h) When the judgment of the court becomes final, the court

shall proceed under this subsection. If the facility operator

paid the amount of the penalty and if that amount is reduced or

is not upheld by the court, the court shall order that the

appropriate amount plus accrued interest be remitted to the

facility operator. The rate of the interest is the rate charged

on loans to depository institutions by the New York Federal

Reserve Bank, and the interest shall be paid for the period

beginning on the date the penalty was paid and ending on the date

the penalty is remitted. If the facility operator gave a

supersedeas bond and if the amount of the penalty is not upheld

by the court, the court shall order the release of the bond. If

the facility operator gave a supersedeas bond and if the amount

of the penalty is reduced, the court shall order the release of

the bond after the facility operator pays the amount.

(i) All proceedings under this section are subject to Chapter

2001, Government Code.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

(53), (59), eff. Sept. 1, 1995.

Sec. 505.013. CIVIL PENALTIES. (a) A person who knowingly

discloses false information or negligently fails to disclose a

hazard as required by this chapter is subject to a civil penalty

of not more than $5,000 for each violation.

(b) This section does not affect any other right of a person to

receive compensation under other law.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 505.014. CRIMINAL PENALTIES. (a) A person who proximately

causes an occupational disease or injury to an individual by

knowingly disclosing false information or knowingly failing to

disclose hazard information as required by this chapter commits

an offense punishable by a fine of not more than $25,000.

(b) This section does not affect any other right of a person to

receive compensation under other law.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 505.015. TRADE SECRETS. Facility operators must

substantiate trade secret claims to the administrator of the EPA

in accordance with EPCRA, Section 322.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 505.016. RULES; FEES. (a) The board may adopt rules and

administrative procedures reasonably necessary to carry out the

purposes of this chapter.

(b) The board may authorize the collection of annual fees from

facility operators for the filing of tier two forms required by

this chapter. Except as provided by Subsection (d), fees may be

used only to fund activities under this chapter. The fee for

facilities may not exceed:

(1) $100 for each required submission having no more than 25

hazardous chemicals or hazardous chemical categories;

(2) $200 for each required submission having no more than 50

hazardous chemicals or hazardous chemical categories;

(3) $300 for each required submission having no more than 75

hazardous chemicals or hazardous chemical categories;

(4) $400 for each required submission having no more than 100

hazardous chemicals or hazardous chemical categories; or

(5) $500 for each required submission having more than 100

hazardous chemicals or chemical categories.

(c) To minimize the fees, the board by rule shall provide for

consolidated filings of multiple tier two forms for facility

operators covered by Subsection (b) if each of the tier two forms

contains fewer than 25 items.

(d) The department may use up to 20 percent of the fees

collected under this section as grants to local emergency

planning committees to assist them to fulfill their

responsibilities under EPCRA. The department may use up to 15

percent of the fees collected under this chapter and Chapter 506,

or the amount of fees paid by the state and its political

subdivisions under Chapter 506, whichever is greater, to

administer Chapter 502.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.



CHAPTER 506. PUBLIC EMPLOYER COMMUNITY RIGHT-TO-KNOW ACT

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE D. HAZARDOUS SUBSTANCES

CHAPTER 506. PUBLIC EMPLOYER COMMUNITY RIGHT-TO-KNOW ACT

Sec. 506.001. SHORT TITLE. This chapter may be cited as the

Public Employer Community Right-To-Know Act.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 506.002. FINDINGS; PURPOSE. (a) The legislature finds

that:

(1) the health and safety of persons living in this state may be

improved by providing access to information regarding hazardous

chemicals to which those persons may be exposed during emergency

situations or as a result of proximity to the manufacture or use

of those chemicals; and

(2) many facility operators in this state have established

suitable information programs for their communities and that

access to the information is required of most facility operators

under the federal Emergency Planning and Community Right-To-Know

Act (EPCRA).

(b) It is the intent and purpose of this chapter to ensure that

accessibility to information regarding hazardous chemical is

provided to:

(1) fire departments responsible for dealing with chemical

hazards during an emergency;

(2) local emergency planning committees and other emergency

planning organizations; and

(3) the director to make the information available to the public

through specific procedures.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 506.003. FEDERAL LAWS AND REGULATIONS; OTHER STANDARDS.

(a) In this chapter, a reference to a federal law or regulation

means a reference to the most current version of that law or

regulation.

(b) In this chapter, a reference to nomenclature systems

developed by the International Union of Pure and Applied

Chemistry (IUPAC) or the Chemical Abstracts Service (CAS), or to

other information, including information such as classification

codes, performance standards, systematic names, standards, and

systems described in publications sponsored by private technical

or trade organizations, means a reference to the most current

version of the publication.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 506.004. DEFINITIONS. In this chapter:

(1) "Article" means a manufactured item:

(A) that is formed to a specific shape or design during

manufacture;

(B) that has end-use functions dependent in whole or in part on

its shape or design during end use; and

(C) that does not release, or otherwise result in exposure to, a

hazardous chemical under normal conditions of use.

(2) "Board" means the Texas Board of Health.

(3) "Chemical name" means:

(A) the scientific designation of a chemical in accordance with

the nomenclature system developed by the International Union of

Pure and Applied Chemistry (IUPAC) or the Chemical Abstracts

Service (CAS) rules of nomenclature; or

(B) a name that clearly identifies the chemical for the purpose

of conducting a hazard evaluation.

(4) "Common name" means a designation of identification, such as

a code name, code number, trade name, brand name, or generic

name, used to identify a chemical other than by its chemical

name.

(5) "Department" means the Texas Department of Health.

(6) "Director" means the director of the Texas Department of

Health.

(7) "EPA" means the United States Environmental Protection

Agency.

(8) "EPCRA" or "SARA Title III" means the federal Emergency

Planning and Community Right-To-Know Act, also known as the

Superfund Amendments and Reauthorization Act of 1986, Title III,

Pub. L. No. 99-499 et seq.

(9) "Extremely hazardous substance" means any substance as

defined in EPCRA, Section 302, or listed by the United States

Environmental Protection Agency in 40 CFR Part 355, Appendices A

and B.

(10) "Facility" means all buildings, equipment, structures, and

other stationary items that are located on a single site or on

contiguous or adjacent sites, that are owned or operated by the

same person, or by any person who controls, is controlled by, or

is under common control with that person and that is operated by

the state or a political subdivision of the state.

(11) "Facility operator" or "operator" means the person who

controls the day-to-day operations of the facility.

(12) "Fire chief" means the elected or paid administrative head

of a fire department.

(13) "Hazardous chemical" has the meaning given that term by 29

CFR 1910.1200(c), except that the term does not include:

(A) any food, food additive, color additive, drug, or cosmetic

regulated by the Food and Drug Administration;

(B) any substance present as a solid in any manufactured item to

the extent exposure to the substance does not occur under normal

conditions of use;

(C) any substance to the extent that it is used for personal,

family, or household purposes, or is present in the same form and

concentration as a product packaged for distribution and use by

the public;

(D) any substance to the extent it is used in a research

laboratory or a hospital or other medical facility under the

direct supervision of a technically qualified individual; and

(E) any substance to the extent it is used in routine

agricultural operations or is a fertilizer held for sale by a

retailer to the ultimate consumer.

(14) "Health hazard" has the meaning given that term by the OSHA

standard (29 CFR 1910.1200(c)).

(15) "Identity" means any chemical or common name, or

alphabetical or numerical identification, that is indicated on

the material safety data sheet (MSDS) for the chemical. The

identity used must permit cross-references to be made among the

facility chemical list, the label, and the MSDS.

(16) "Label" means any written, printed, or graphic material

displayed on or affixed to a container of hazardous chemicals.

(17) "Local emergency planning committee" means a committee

formed under the requirements of EPCRA, Section 301, and

recognized by the state emergency response commission for the

purposes of emergency planning and public information.

(18) "Material safety data sheet" or "MSDS" means a document

containing chemical hazard and safe handling information that is

prepared in accordance with the requirements of the OSHA standard

for that document.

(19) "OSHA standard" means the Hazard Communication Standard

issued by the Occupational Safety and Health Administration and

codified as 29 CFR Section 1910.1200.

(20) "Physical hazard" means a chemical for which there is

scientifically valid evidence that it is a combustible liquid, a

compressed gas, explosive, flammable, an organic peroxide, an

oxidizer, pyrophoric, unstable (reactive), or water-reactive in

terms defined in the OSHA standard.

(21) "Public employer" means:

(A) the state and political subdivisions of the state, including

state, county, and municipal agencies;

(B) public schools, colleges, and universities;

(C) river authorities and publicly owned utilities;

(D) volunteer emergency service organizations; and

(E) other similar employers who are not covered by the federal

Occupational Safety and Health Act of 1970 (Pub. L. No. 91-596),

the Federal Coal Mine Health and Safety Act of 1969 (Pub. L. No.

91-173), or the Federal Mine Safety and Health Amendments Act of

1977 (Pub. L. No. 95-164).

(22) "State emergency response commission" means the state

emergency management council or other committee appointed by the

governor in accordance with EPCRA.

(23) "Threshold planning quantity" means the minimum quantity of

an extremely hazardous substance for which a facility owner or

operator must participate in emergency planning, as defined by

the EPA pursuant to EPCRA, Section 302.

(24) "Tier two form" means:

(A) a form specified by the department under Section 506.006 for

listing hazardous chemicals as required by EPCRA; or

(B) a form accepted by the EPA under EPCRA for listing hazardous

chemicals together with additional information required by the

department for administering its functions related to EPCRA.

(25) "Workplace chemical list" means a list of hazardous

chemicals developed under Section 502.005(a).

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 506.005. APPLICABILITY OF CHAPTER. (a) Public employers

shall comply with this chapter.

(b) This chapter does not apply to a hazardous chemical in a

sealed package that is received and subsequently sold or

transferred in that package if:

(1) the seal remains intact while the chemical is in the

facility;

(2) the chemical does not remain in the facility longer than

five working days; and

(3) the chemical is not an extremely hazardous substance at or

above the threshold planning quantity or 500 pounds, whichever is

less, as listed by the EPA in 40 CFR Part 355, Appendices A and

B.

(c) This chapter does not apply to:

(1) any hazardous waste as that term is defined by the federal

Solid Waste Disposal Act, as amended by the Resource Conservation

and Recovery Act of 1976, as amended (42 U.S.C. Section 6901 et

seq.), when subject to regulations issued under that Act by the

EPA;

(2) tobacco or tobacco products;

(3) wood or wood products;

(4) articles;

(5) food, drugs, cosmetics, or alcoholic beverages in a retail

food sale establishment that are packaged for sale to consumers;

(6) food, drugs, or cosmetics intended for personal consumption

by an employee while in the facility;

(7) any consumer product or hazardous substance, as those terms

are defined by the Consumer Product Safety Act (15 U.S.C. Section

2051 et seq.) and Federal Hazardous Substances Act (15 U.S.C.

Section 1261 et seq.), respectively, if the employer can

demonstrate it is used in the facility in the same manner as

normal consumer use and if the use results in a duration and

frequency of exposure that is not greater than exposures

experienced by consumers;

(8) any drug, as that term is defined by the Federal Food, Drug,

and Cosmetic Act (21 U.S.C. Section 301 et seq.), when it is in

solid, final form for direct administration to the patient, such

as tablets or pills;

(9) the transportation, including storage incident to that

transportation, of any substance or chemical subject to this

chapter, including the transportation and distribution of natural

gas; and

(10) radioactive waste.

(d) The director shall develop an outreach program concerning

the public's ability to obtain information under this chapter

similar to the outreach program under Section 502.008.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 506.006. FACILITY CHEMICAL LIST. (a) For the purpose of

community right-to-know, a facility operator covered by this

chapter shall compile and maintain a tier two form that contains

information on hazardous chemicals present in the facility in

quantities that meet or exceed thresholds determined by the EPA

in 40 CFR Part 370, or at any other reporting thresholds as

determined by board rule for certain highly toxic or extremely

hazardous substances.

(b) Multiple facilities may be reported on the same tier two

form, with appropriate facility identifiers, if the hazardous

chemicals or hazardous chemical categories present at the

multiple facilities are in the same ranges. In multiple facility

reporting, the reporting thresholds must be applied to each

facility rather than to the total quantities present at all

facilities.

(c) Each tier two form shall be filed annually with the

appropriate fee according to the procedures specified by board

rules. The facility operator shall furnish a copy of each tier

two form to the fire chief of the fire department having

jurisdiction over the facility and to the appropriate local

emergency planning committee.

(d) A facility operator shall file the tier two form with the

department not later than the 90th day after the date on which

the operator begins operation or has a reportable addition, at

the appropriate threshold, of a previously unreported hazardous

chemical or extremely hazardous substance, but a fee may not be

associated with filing this report. The operator shall furnish a

copy of each tier two form to the fire chief of the fire

department having jurisdiction over the facility and to the

appropriate local emergency planning committee.

(e) A facility operator shall file a material safety data sheet

with the department on the department's request.

(f) The department shall maintain records of the tier two forms

and other documents filed under this chapter or EPCRA for at

least 30 years.

(g) Documents filed under this chapter are subject to Chapter

552, Government Code.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(88),

eff. Sept. 1, 1995.

Sec. 506.007. DIRECT CITIZEN ACCESS TO INFORMATION. (a) Except

as otherwise provided by this section, a person may request in

writing copies of the facility's existing workplace chemical list

for community right-to-know purposes.

(b) Except as otherwise provided by this section, any facility

covered by this chapter shall furnish or mail, within 10 working

days of the date of receipt of a request under Subsection (a),

either a copy of the facility's existing workplace chemical list

or a modified version of the most recent tier two form using a

500-pound threshold.

(c) Any facility that has received five requests under

Subsection (a) in a calendar month, four requests in a calendar

month for two or more months in a row, or more than 10 requests

in a year may elect to furnish the material to the department.

(d) Any facility electing to furnish the material to the

department under Subsection (c) may during that same filing

period inform persons making requests under Subsection (a) of the

availability of the information at the department and refer the

request to the department for that filing period. The notice to

persons making requests shall state the address of the department

and shall be mailed within seven days of the date of receipt of

the request, if by mail, and at the time of the request if in

person.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 506.008. EMERGENCY PLANNING INFORMATION. (a) The fire

chief or the fire chief's representative, on request, may conduct

on-site inspections of the chemicals on the tier two form for the

sole purpose of planning fire department activities in case of an

emergency.

(b) A facility operator, on request, shall give the fire chief

or the local emergency planning committee such additional

information on types and amounts of hazardous chemicals present

at a facility as the requestor may need for emergency planning

purposes. A facility operator, on request, shall give the

director, the fire chief, or the local emergency planning

committee a copy of the MSDS for any chemical on the tier two

form furnished under Section 506.006 or for any chemical present

at the facility.

(c) The board by rule may require certain categories of facility

operators under certain circumstances to implement the National

Fire Protection Association 704 identification system if an

equivalent system is not in use.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 506.009. COMPLAINTS AND INVESTIGATIONS. On presentation of

appropriate credentials, an officer or representative of the

director may enter a facility at reasonable times to inspect and

investigate complaints.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 506.010. ADMINISTRATIVE PENALTY. (a) The director may

assess an administrative penalty against an operator who violates

this chapter, board rules adopted under this chapter, or an order

issued under this chapter.

(b) If the department finds one or more violations of this

chapter, the director may issue a notice of violation to the

operator. The notice of violation shall specifically describe the

violation, refer to the applicable section or subsection of this

chapter, and state the amount of the penalty, if any, to be

assessed by the director.

(c) An operator who receives a notice of violation may respond

to the department in writing within 15 days of the date of

receipt of the notice of violation in one of the ways provided by

Subsection (d), (e), or (f).

(d) If the operator disputes the validity of the violation and

has reason to believe that the findings of the department were

based on inaccurate or incomplete information, the operator may

request an informal conference with representatives of the

department. The purpose of an informal conference is to permit

the operator to meet with department representatives to discuss

the basis of the violation and to provide information to the

department. The department shall schedule the informal

conference. A request for an informal conference made in bad

faith is a violation of this chapter.

(e) The operator may correct the violation and certify to the

department that the corrections have been made.

(f) The operator may request a hearing.

(g) Following an informal conference, the department shall

respond in writing to the operator, stating whether the

department intends to withdraw the notice of violation or pursue

it. If the department intends to pursue the notice of violation,

the operator may respond as provided by Subsection (h) or (i)

within 10 days of the date of receipt of the department's

correspondence.

(h) The operator may correct the violation and certify to the

department that the corrections have been made.

(i) The operator may request a hearing.

(j) A request for an informal conference or a statement by an

operator that the operator is in compliance with the provisions

of this chapter does not waive the operator's right to a hearing.

(k) The director may not assess an administrative penalty for

any violation that has been corrected within 15 days of the date

of receipt of the notice of violation, the date of receipt of the

department's response by the employer, or 10 days after the date

of receipt by the operator of the department's response to the

informal conference provided for in Subsection (d), whichever is

later.

(l) In determining the amount of the penalty, the director shall

consider:

(1) the operator's previous violations;

(2) the seriousness of the violation;

(3) any hazard to the health and safety of the public;

(4) the employer's demonstrated good faith;

(5) the duration of the violation; and

(6) other matters as justice may require.

(m) The penalty may not exceed $50 a day for each day a

violation continues, with a total not to exceed $1,000 for each

violation.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 506.011. ADMINISTRATIVE PENALTY ASSESSMENT PROCEDURE. (a)

An administrative penalty may be assessed only after a facility

operator charged with a violation is given an opportunity for a

hearing.

(b) If a hearing is held, the director shall make findings of

fact and shall issue a written decision regarding the occurrence

of the violation and the amount of the penalty that may be

warranted.

(c) If the facility operator charged with the violation does not

request a hearing, the director may assess a penalty after

determining that a violation has occurred and the amount of the

penalty that may be warranted.

(d) After making a determination under this section that a

penalty is to be assessed against a facility operator, the

director shall issue an order requiring that the facility

operator pay the penalty.

(e) If a penalty is assessed on a complaint, the department may

allow the facility operator to make a grant to the local

emergency planning committee or a member organization instead of

paying the penalty. The department may specify that the operator

join the local emergency planning committee and attend all

meetings for one year or write an article, approved by the

department, concerning community right-to-know laws applicable in

Texas for a trade journal or other business publication.

(f) The director may consolidate a hearing held under this

section with another proceeding.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 506.012. PAYMENT OF ADMINISTRATIVE PENALTY; JUDICIAL

REVIEW. (a) Not later than the 30th day after the date an order

finding that a violation has occurred is issued, the director

shall inform the facility operator against whom the order is

issued of the amount of the penalty for the violation.

(b) Except as provided in Section 506.011(e), not later than the

30th day after the date on which a decision or order charging a

facility operator with a penalty is final, the facility operator

shall pay the penalty in full, unless the facility operator seeks

judicial review of the amount of the penalty, the fact of the

violation, or both. The board may by rule provide for appeals by

the state and political subdivisions of the state.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 506.013. REFUND OF ADMINISTRATIVE PENALTY. Not later than

the 30th day after the date of a judicial determination that an

administrative penalty against a facility operator should be

reduced or not assessed, the director shall remit to the facility

operator the appropriate amount of any penalty payment already

paid plus accrued interest.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 506.014. RECOVERY OF ADMINISTRATIVE PENALTY BY ATTORNEY

GENERAL. The attorney general at the request of the director may

bring a civil action to recover an administrative penalty under

this chapter.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 506.015. CIVIL PENALTIES. (a) A person who knowingly

discloses false information or negligently fails to disclose a

hazard as required by this chapter is subject to a civil penalty

of not more than $5,000 for each violation.

(b) This section does not affect any other right of a person to

receive compensation under other law.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 506.016. CRIMINAL PENALTIES. (a) A person who proximately

causes an occupational disease or injury to an individual by

knowingly disclosing false information or knowingly failing to

disclose hazard information as required by this chapter commits

an offense punishable by a fine of not more than $25,000.

(b) This section does not affect any other right of a person to

receive compensation under other law.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 506.017. RULES; FEES. (a) The board may adopt rules and

administrative procedures reasonably necessary to carry out the

purposes of this chapter.

(b) The board may authorize the collection of annual fees from

facility operators for the filing of tier two forms required by

this chapter. The fee may not exceed:

(1) $50 for each required submission having no more than 75

hazardous chemicals or hazardous chemical categories; or

(2) $100 for each required submission having more than 75

hazardous chemicals or chemical categories.

(c) To minimize the fees, the board by rule shall provide for

consolidated filings of multiple tier two forms for facility

operators covered by Subsection (b) if each of the tier two forms

contains fewer than 25 items.

(d) The department may use up to 15 percent of the fees

collected under Chapter 505 and this chapter, or the amount of

fees paid by the state and its political subdivisions under this

chapter, whichever is greater, to administer Chapter 502.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.



CHAPTER 507. NONMANUFACTURING FACILITIES COMMUNITY RIGHT-TO-KNOW ACT

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE D. HAZARDOUS SUBSTANCES

CHAPTER 507. NONMANUFACTURING FACILITIES COMMUNITY RIGHT-TO-KNOW

ACT

Sec. 507.001. SHORT TITLE. This chapter may be cited as the

Nonmanufacturing Facilities Community Right-To-Know Act.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 507.002. FINDINGS; PURPOSE. (a) The legislature finds

that:

(1) the health and safety of persons living in this state may be

improved by providing access to information regarding hazardous

chemicals to which those persons may be exposed during emergency

situations or as a result of proximity to the use of those

chemicals; and

(2) many facility operators in this state have established

suitable information programs for their communities and that

access to the information is required of most facility operators

under the federal Emergency Planning and Community Right-To-Know

Act (EPCRA).

(b) It is the intent and purpose of this chapter to ensure that

accessibility to information regarding hazardous chemicals is

provided to:

(1) fire departments responsible for dealing with chemical

hazards during an emergency;

(2) local emergency planning committees and other emergency

planning organizations; and

(3) the director to make the information available to the public

through specific procedures.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 507.003. FEDERAL LAWS AND REGULATIONS. In this chapter, a

reference to a federal law or regulation means a reference to the

most current version of that law or regulation.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 507.004. DEFINITIONS. In this chapter:

(1) "Article" means a manufactured item:

(A) that is formed to a specific shape or design during

manufacture;

(B) that has end-use functions dependent in whole or in part on

its shape or design during end use; and

(C) that does not release, or otherwise result in exposure to, a

hazardous chemical under normal conditions of use.

(2) "Board" means the Texas Board of Health.

(3) "Chemical name" means:

(A) the scientific designation of a chemical in accordance with

the nomenclature system developed by the International Union of

Pure and Applied Chemistry (IUPAC) or the Chemical Abstracts

Service (CAS) rules of nomenclature; or

(B) a name that clearly identifies the chemical for the purpose

of conducting a hazard evaluation.

(4) "Common name" means a designation of identification, such as

a code name, code number, trade name, brand name, or generic

name, used to identify a chemical other than by its chemical

name.

(5) "Department" means the Texas Department of Health.

(6) "Director" means the director of the Texas Department of

Health.

(7) "EPA" means the United States Environmental Protection

Agency.

(8) "EPCRA" or "SARA Title III" means the federal Emergency

Planning and Community Right-To-Know Act, also known as the

Superfund Amendments and Reauthorization Act of 1986, Title III,

Pub. L. No. 99-499 et seq.

(9) "Extremely hazardous substance" means any substance as

defined in EPCRA, Section 302, or listed by the United States

Environmental Protection Agency in 40 CFR Part 355, Appendices A

and B.

(10) "Facility" means all buildings, equipment, structures, and

other stationary items that are located on a single site or on

contiguous or adjacent sites and that are owned or operated by

the same person or by any person who controls, is controlled by,

or is under common control with that person. The term does not

include a facility subject to Chapter 505 or 506.

(11) "Facility operator" or "operator" means the person who

controls the day-to-day operations of the facility.

(12) "Fire chief" means the elected or paid administrative head

of a fire department.

(13) "Hazardous chemical" has the meaning given that term by 29

CFR 1910.1200(c), except that the term does not include:

(A) any food, food additive, color additive, drug, or cosmetic

regulated by the Food and Drug Administration;

(B) any substance present as a solid in any manufactured item to

the extent exposure to the substance does not occur under normal

conditions of use;

(C) any substance to the extent that it is used for personal,

family, or household purposes, or is present in the same form and

concentration as a product packaged for distribution and use by

the general public;

(D) any substance to the extent it is used in a research

laboratory or a hospital or other medical facility under the

direct supervision of a technically qualified individual; and

(E) any substance to the extent it is used in routine

agricultural operations or is a fertilizer held for sale by a

retailer to the ultimate consumer.

(14) "Health hazard" has the meaning given that term by the OSHA

standard (29 CFR 1910.1200(c)).

(15) "Identity" means a chemical or common name, or alphabetical

or numerical identification, that is indicated on the material

safety data sheet (MSDS) for the chemical. The identity used must

permit cross-references to be made among the facility chemical

list, the label, and the MSDS.

(16) "Label" means any written, printed, or graphic material

displayed on or affixed to a container of hazardous chemicals.

(17) "Local emergency planning committee" means a committee

formed under the requirements of EPCRA, Section 301, and

recognized by the state emergency response commission for the

purposes of emergency planning and public information.

(18) "Material safety data sheet" or "MSDS" means a document

containing chemical hazard and safe handling information that is

prepared in accordance with the requirements of the OSHA standard

for that document.

(19) "OSHA standard" means the Hazard Communication Standard

issued by the Occupational Safety and Health Administration and

codified as 29 CFR Section 1910.1200.

(20) "Physical hazard" means a chemical for which there is

scientifically valid evidence that it is a combustible liquid, a

compressed gas, explosive, flammable, an organic peroxide, an

oxidizer, pyrophoric, unstable (reactive), or water-reactive in

terms defined in the OSHA standard.

(21) "State emergency response commission" means the state

emergency management council or other committee appointed by the

governor in accordance with EPCRA.

(22) "Threshold planning quantity" means the minimum quantity of

an extremely hazardous substance for which a facility owner or

operator must participate in emergency planning, as defined by

the EPA pursuant to EPCRA, Section 302.

(23) "Tier two form" means:

(A) a form specified by the department under Section 507.006 for

listing hazardous chemicals as required by EPCRA; or

(B) a form accepted by the EPA under EPCRA for listing hazardous

chemicals together with additional information required by the

department for administering its functions related to EPCRA.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 507.005. APPLICABILITY OF CHAPTER. (a) Facility operators

who are not subject to Chapter 505 or 506 shall comply with this

chapter.

(b) This chapter does not apply to a hazardous chemical in a

sealed package that is received and subsequently sold or

transferred in that package if:

(1) the seal remains intact while the chemical is in the

facility;

(2) the chemical does not remain in the facility longer than

five working days; and

(3) the chemical is not an extremely hazardous substance at or

above the threshold planning quantity or 500 pounds, whichever is

less, as listed by the EPA in 40 CFR Part 355, Appendices A and

B.

(c) This chapter does not apply to:

(1) any hazardous waste as that term is defined by the federal

Solid Waste Disposal Act, as amended by the Resource Conservation

and Recovery Act of 1976, as amended (42 U.S.C. Section 6901 et

seq.), when subject to regulations issued under that Act by the

EPA;

(2) tobacco or tobacco products;

(3) wood or wood products;

(4) articles;

(5) food, drugs, cosmetics, or alcoholic beverages in a retail

food sale establishment that are packaged for sale to consumers;

(6) food, drugs, or cosmetics intended for personal consumption

by an employee while in the facility;

(7) any consumer product or hazardous substance, as those terms

are defined by the Consumer Product Safety Act (15 U.S.C. Section

2051 et seq.) and Federal Hazardous Substances Act (15 U.S.C.

Section 1261 et seq.), respectively, if the employer can

demonstrate it is used in the facility in the same manner as

normal consumer use and if the use results in a duration and

frequency of exposure that is not greater than exposures

experienced by consumers;

(8) any drug, as that term is defined by the Federal Food, Drug,

and Cosmetic Act (21 U.S.C. Section 301 et seq.), when it is in

solid, final form for direct administration to the patient, such

as tablets or pills;

(9) the transportation, including storage incident to that

transportation, of any substance or chemical subject to this

chapter, including the transportation and distribution of natural

gas; and

(10) radioactive waste.

(d) The director shall develop an outreach program concerning

the public's ability to obtain information under this chapter

similar to the outreach program under Section 502.008.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 507.006. FACILITY CHEMICAL LIST. (a) For the purpose of

community right-to-know, a facility operator covered by this

chapter shall compile and maintain a tier two form that contains

information on hazardous chemicals present in the facility in

quantities that meet or exceed thresholds determined by the EPA

in 40 CFR Part 370, or at any other reporting thresholds as

determined by board rule for certain highly toxic or extremely

hazardous substances.

(b) Multiple facilities may be reported on the same tier two

form, with appropriate facility identifiers, if the hazardous

chemicals or hazardous chemical categories present at the

multiple facilities are in the same ranges. In multiple facility

reporting, the reporting thresholds must be applied to each

facility rather than to the total quantities present at all

facilities.

(c) Each tier two form shall be filed annually with the

appropriate fee according to the procedures specified by board

rules. The facility operator shall furnish a copy of each tier

two form to the fire chief of the fire department having

jurisdiction over the facility and to the appropriate local

emergency planning committee.

(d) The tier two form shall be used to comply with the updating

requirements in EPCRA, Section 311, but a fee may not be

associated with filing the report.

(e) A facility operator shall file the tier two form with the

department not later than the 90th day after the date on which

the operator begins operation or has a reportable addition, at

the appropriate threshold, of a previously unreported hazardous

chemical or extremely hazardous substance. The operator shall

furnish a copy of each tier two form to the fire chief of the

fire department having jurisdiction over the facility and to the

appropriate local emergency planning committee.

(f) A facility operator shall file a material safety data sheet

with the department on the department's request.

(g) The department shall maintain records of the tier two forms

and other documents filed under this chapter or EPCRA for at

least 30 years.

(h) Except as provided by Section 507.012, documents filed under

this chapter are subject to Chapter 552, Government Code.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(88),

eff. Sept. 1, 1995.

Sec. 507.007. EMERGENCY PLANNING INFORMATION. (a) The fire

chief or the fire chief's representative, on request, may conduct

on-site inspections of the chemicals on the tier two form for the

sole purpose of planning fire department activities in case of an

emergency.

(b) A facility operator, on request, shall give the fire chief

or the local emergency planning committee such additional

information on types and amounts of hazardous chemicals present

at a facility as the requestor may need for emergency planning

purposes. A facility operator, on request, shall give the

director, the fire chief, or the local emergency planning

committee a copy of the MSDS for any chemical on the tier two

form furnished under Section 507.006 or for any chemical present

at the facility.

(c) The board by rule may require certain categories of facility

operators under certain circumstances to implement the National

Fire Protection Association 704 identification system if an

equivalent system is not in use.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 507.008. COMPLAINTS AND INVESTIGATIONS. On presentation of

appropriate credentials, an officer or representative of the

director may enter a facility at reasonable times to inspect and

investigate complaints.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 507.009. ADMINISTRATIVE PENALTY. (a) The director may

assess an administrative penalty against a facility operator who

violates this chapter, board rules adopted under this chapter, or

an order issued under this chapter.

(b) If the department finds one or more violations of this

chapter, the director may issue a notice of violation to the

operator. The notice of violation shall specifically describe the

violation, refer to the applicable section or subsection of this

chapter, and state the amount of the penalty, if any, to be

assessed by the director.

(c) An operator who receives a notice of violation may respond

to the department in writing within 15 days of the date of

receipt of the notice of violation in one of the ways provided by

Subsection (d), (e), or (f).

(d) If the operator disputes the validity of the violation and

has reason to believe that the findings of the department were

based on inaccurate or incomplete information, the operator may

request an informal conference with representatives of the

department. The purpose of an informal conference is to permit

the operator to meet with department representatives to discuss

the basis of the violation and to provide information to the

department. The department shall schedule the informal

conference. A request for an informal conference made in bad

faith is a violation of this chapter.

(e) The operator may correct the violation and certify to the

department that the corrections have been made.

(f) The operator may request a hearing.

(g) Following an informal conference, the department shall

respond in writing to the operator, stating whether the

department intends to withdraw the notice of violation or pursue

it. If the department intends to pursue the notice of violation,

the operator may respond as provided by either Subsection (h) or

(i) within 10 days of the date of receipt of the department's

correspondence.

(h) The operator may correct the violation and certify to the

department that the corrections have been made.

(i) The operator may request a hearing.

(j) A request for an informal conference or a statement by an

operator that the operator is in compliance with the provisions

of this chapter does not waive the operator's right to a hearing.

(k) Except as provided in Subsection (l), the director may not

assess an administrative penalty for any violation that has been

corrected within 15 days of the date of receipt of the notice of

violation, the date of receipt of the department's response by

the employer, or 10 days after the date of receipt by the

operator of the department's response to the informal conference

provided for in Subsection (d), whichever is later.

(l) If a violation involves a failure to make a good-faith

effort to comply with this chapter, the director may assess the

administrative penalty at any time.

(m) In determining the amount of the penalty, the director shall

consider:

(1) the operator's previous violations;

(2) the seriousness of the violation;

(3) any hazard to the health and safety of the public;

(4) the operator's demonstrated good faith;

(5) the duration of the violation; and

(6) other matters as justice may require.

(n) The penalty may not exceed $50 for each day a violation

continues, with a total not to exceed $1,000 for each violation.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 507.010. ADMINISTRATIVE PENALTY ASSESSMENT PROCEDURE. (a)

An administrative penalty may be assessed only after a facility

operator charged with a violation is given an opportunity for a

hearing.

(b) If a hearing is held, the director shall make findings of

fact and shall issue a written decision regarding the occurrence

of the violation and the amount of the penalty that may be

warranted.

(c) If the facility operator charged with the violation does not

request a hearing, the director may assess a penalty after

determining that a violation has occurred and the amount of the

penalty that may be warranted.

(d) After making a determination under this section that a

penalty is to be assessed against a facility operator, the

director shall issue an order requiring that the facility

operator pay the penalty.

(e) If a penalty is assessed on a complaint, the department may

allow the facility operator to make a grant to the local

emergency planning committee or a member organization instead of

paying the penalty. The department may specify that the operator

join the local emergency planning committee and attend all

meetings for one year or write an article, approved by the

department, concerning community right-to-know laws applicable in

Texas for a trade journal or other business publication.

(f) The director may consolidate a hearing held under this

section with another proceeding.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 507.011. PAYMENT OF ADMINISTRATIVE PENALTY; JUDICIAL

REVIEW. (a) Not later than the 30th day after the date an order

finding that a violation has occurred is issued, the director

shall inform the facility operator against whom the order is

issued of the amount of the penalty for the violation.

(b) Except as provided by Section 507.010(e), within 30 days

after the date the director's order is final as provided by

Subchapter F, Chapter 2001, Government Code, the facility

operator shall:

(1) pay the amount of the penalty;

(2) pay the amount of the penalty and file a petition for

judicial review contesting the occurrence of the violation, the

amount of the penalty, or both the occurrence of the violation

and the amount of the penalty; or

(3) without paying the amount of the penalty, file a petition

for judicial review contesting the occurrence of the violation,

the amount of the penalty, or both the occurrence of the

violation and the amount of the penalty.

(c) Within the 30-day period, a facility operator who acts under

Subsection (b)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the amount of the penalty to the court for placement

in an escrow account; or

(B) giving to the court a supersedeas bond that is approved by

the court for the amount of the penalty and that is effective

until all judicial review of the director's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the facility

operator stating that the facility operator is financially unable

to pay the amount of the penalty and is financially unable to

give the supersedeas bond; and

(B) giving a copy of the affidavit to the executive director by

certified mail.

(d) If the director receives a copy of an affidavit under

Subsection (c)(2), the director may file with the court, within

five days after the date the copy is received, a contest to the

affidavit. The court shall hold a hearing on the facts alleged in

the affidavit as soon as practicable and shall stay the

enforcement of the penalty on finding that the alleged facts are

true. The facility operator who files an affidavit has the burden

of proving that the facility operator is financially unable to

pay the amount of the penalty and to give a supersedeas bond.

(e) If the facility operator does not pay the amount of the

penalty and the enforcement of the penalty is not stayed, the

director may refer the matter to the attorney general for

collection of the amount of the penalty.

(f) Judicial review of the order of the director:

(1) is instituted by filing a petition as provided by Subchapter

G, Chapter 2001, Government Code; and

(2) is under the substantial evidence rule.

(g) If the court sustains the occurrence of the violation, the

court may uphold or reduce the amount of the penalty and order

the facility operator to pay the full or reduced amount of the

penalty. If the court does not sustain the occurrence of the

violation, the court shall order that no penalty is owed.

(h) When the judgment of the court becomes final, the court

shall proceed under this subsection. If the facility operator

paid the amount of the penalty and if that amount is reduced or

is not upheld by the court, the court shall order that the

appropriate amount plus accrued interest be remitted to the

facility operator. The rate of the interest is the rate charged

on loans to depository institutions by the New York Federal

Reserve Bank, and the interest shall be paid for the period

beginning on the date the penalty was paid and ending on the date

the penalty is remitted. If the facility operator gave a

supersedeas bond and if the amount of the penalty is not upheld

by the court, the court shall order the release of the bond. If

the facility operator gave a supersedeas bond and if the amount

of the penalty is reduced, the court shall order the release of

the bond after the facility operator pays the amount.

(i) All proceedings under this section are subject to Chapter

2001, Government Code.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

(53), (59), eff. Sept. 1, 1995.

Sec. 507.012. TRADE SECRETS. Facility operators must

substantiate trade secret claims to the administrator of the EPA

in accordance with EPCRA, Section 322.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.

Sec. 507.013. RULES; FEES. (a) The board may adopt rules and

administrative procedures reasonably necessary to carry out the

purposes of this chapter.

(b) The board may authorize the collection of annual fees from

facility operators for the filing of tier two forms required by

this chapter. Except as provided by Subsection (d), fees may be

used only to fund activities under this chapter. The fee may not

exceed:

(1) $50 for each required submission having no more than 75

hazardous chemicals or hazardous chemical categories; or

(2) $100 for each required submission having more than 75

hazardous chemicals or chemical categories.

(c) To minimize the fees, the board by rule shall provide for

consolidated filings of multiple tier two forms for facility

operators covered by Subsection (b) if each of the tier two forms

contains fewer than 25 items.

(d) The department may use up to 20 percent of the fees

collected under this section as grants to local emergency

planning committees to assist them to fulfill their

responsibilities under EPCRA.

Added by Acts 1993, 73rd Leg., ch. 528, Sec. 2, eff. Sept. 1,

1993.



CHAPTER 508. AREA QUARANTINE FOR ENVIRONMENTAL OR TOXIC AGENT

HEALTH AND SAFETY CODE

TITLE 6. FOOD, DRUGS, ALCOHOL, AND HAZARDOUS SUBSTANCES

SUBTITLE D. HAZARDOUS SUBSTANCES

CHAPTER 508. AREA QUARANTINE FOR ENVIRONMENTAL OR TOXIC AGENT

Sec. 508.001. DEFINITIONS. In this chapter:

(1) "Environmental or toxic agent" means any bacterium or other

disease-producing organism, toxic substance, radioactive

substance, or other hazardous substance capable of causing

widespread human illness, death, or substantial negative economic

impact.

(2) "Health authority" means a physician appointed as a health

authority or a regional director under Chapter 121.

Added by Acts 2003, 78th Leg., ch. 1022, Sec. 1, eff. June 20,

2003.

Sec. 508.002. APPLICABILITY. This chapter applies to any

circumstance in which an environmental or toxic agent is

introduced into the environment, including an act of terrorism.

Added by Acts 2003, 78th Leg., ch. 1022, Sec. 1, eff. June 20,

2003.

Sec. 508.003. AREA QUARANTINE. (a) If the commissioner of

public health or one or more health authorities determine that

the introduction of an environmental or toxic agent into the

environment has occurred, the commissioner or authorities may

impose an area quarantine in the manner and subject to the

procedures provided for an area quarantine imposed under Section

81.085. The commissioner of public health or a health authority

may, with respect to an area quarantine imposed under this

chapter, exercise any power for a response to the introduction of

an environmental or toxic agent into the environment under this

section that is authorized by Section 81.085 for a response to an

outbreak of a communicable disease. The area quarantine must be

accomplished by the least restrictive means necessary to protect

public health considering the availability of resources.

(b) A quarantine imposed by a health authority under this

section expires at the earlier of:

(1) the 24th hour after the time the quarantine is imposed; or

(2) the time that appropriate action to terminate the quarantine

or impose superseding requirements is taken under Chapter 418,

Government Code, or is taken by the commissioner of public health

under this section.

Added by Acts 2003, 78th Leg., ch. 1022, Sec. 1, eff. June 20,

2003.

Sec. 508.004. CRIMINAL PENALTY. A person commits an offense if

the person knowingly fails or refuses to obey an order or

instruction of the commissioner of public health or a health

authority issued under this chapter and published during an area

quarantine under this section. An offense under this subsection

is a felony of the third degree.

Added by Acts 2003, 78th Leg., ch. 1022, Sec. 1, eff. June 20,

2003.






TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

CHAPTER 531. PROVISIONS GENERALLY APPLICABLE TO THE TEXAS DEPARTMENT OF MENTAL HEALTH AND MENTAL RETARDATION

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE A. TEXAS DEPARTMENT OF MENTAL HEALTH AND MENTAL

RETARDATION

CHAPTER 531. PROVISIONS GENERALLY APPLICABLE TO THE TEXAS

DEPARTMENT OF MENTAL HEALTH AND MENTAL RETARDATION

Sec. 531.001. PURPOSE; POLICY. (a) It is the purpose of this

subtitle to provide for the effective administration and

coordination of mental health and mental retardation services at

the state and local levels.

(b) Recognizing that a variety of alternatives for serving the

mentally disabled exists, it is the purpose of this subtitle to

ensure that a continuum of services is provided. The continuum of

services includes facilities operated by the Texas Department of

Mental Health and Mental Retardation and community services

provided by the department and other entities through contracts

with the department.

(c) It is the goal of this state to provide a comprehensive

range of services for persons with mental illness or mental

retardation who need publicly supported care, treatment, or

habilitation. In providing those services, efforts will be made

to coordinate services and programs with services and programs

provided by other governmental entities to minimize duplication

and to share with other governmental entities in financing those

services and programs.

(d) It is the policy of this state that, when appropriate and

feasible, persons with mental illness or mental retardation shall

be afforded treatment in their own communities.

(e) It is the public policy of this state that mental health and

mental retardation services be the responsibility of local

agencies and organizations to the greatest extent possible. The

department shall assist the local agencies and organizations by

coordinating the implementation of a statewide system of

services. The department shall ensure that mental health and

mental retardation services are provided. The department shall

provide technical assistance for and regulation of the programs

that receive funding through contracts with the department.

(f) It is the public policy of this state to offer services

first to those persons who are most in need. Therefore, funds

appropriated by the legislature for mental health and mental

retardation services may be spent only to provide services to the

priority populations identified in the department's long-range

plan.

(g) It is the goal of this state to establish at least one

special officer for mental health assignment in each county. To

achieve this goal, the department shall assist a local law

enforcement agency that desires to have an officer certified

under Section 1701.404, Occupations Code.

(h) It is the policy of this state that the board serves as the

state's mental health and mental retardation authority and is

responsible for the planning, policy development, and resource

development and allocation for and oversight of mental health and

mental retardation services in this state. It is the policy of

this state that, when appropriate and feasible, the board may

delegate the board's authority to a single entity in each region

of the state that may function as the local mental health or

mental retardation authority for one or more service areas in the

region.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 60, Sec. 19, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 821, Sec. 1, eff. Sept.

1, 1995; Acts 2001, 77th Leg., ch. 1420, Sec. 14.800, eff. Sept.

1, 2001.

Sec. 531.002. DEFINITIONS. In this subtitle:

(1) "Board" means the Texas Board of Mental Health and Mental

Retardation.

(2) "Business entity" means a sole proprietorship, partnership,

firm, corporation, holding company, joint-stock company,

receivership, trust, or any other entity recognized by law.

(3) "Chemical dependency" has the meaning assigned by Section

461.002.

(4) "Commissioner" means the commissioner of mental health and

mental retardation.

(5) "Community center" means a center established under

Subchapter A, Chapter 534.

(6) "Department" means the Texas Department of Mental Health and

Mental Retardation.

(7) "Effective administration" includes continuous planning and

evaluation within the system that result in more efficient

fulfillment of the purposes and policies of this subtitle.

(8) "ICF-MR" means the medical assistance program serving

persons with mental retardation who receive care in intermediate

care facilities.

(9) "Local agency" means:

(A) a municipality, county, hospital district, rehabilitation

district, school district, state-supported institution of higher

education, or state-supported medical school; or

(B) any organizational combination of two or more of those

entities.

(10) "Local mental health authority" means an entity to which

the board delegates its authority and responsibility within a

specified region for planning, policy development, coordination,

including coordination with criminal justice entities, and

resource development and allocation and for supervising and

ensuring the provision of mental health services to persons with

mental illness in the most appropriate and available setting to

meet individual needs in one or more local service areas.

(11) "Local mental retardation authority" means an entity to

which the board delegates its authority and responsibility within

a specified region for planning, policy development,

coordination, including coordination with criminal justice

entities, and resource development and allocation and for

supervising and ensuring the provision of mental retardation

services to persons with mental retardation in the most

appropriate and available setting to meet individual needs in one

or more local service areas.

(12) "Mental health services" includes all services concerned

with research, prevention, and detection of mental disorders and

disabilities, and all services necessary to treat, care for,

control, supervise, and rehabilitate persons who have a mental

disorder or disability, including persons whose mental disorders

or disabilities result from alcoholism or drug addiction.

(13) "Mental retardation services" includes all services

concerned with research, prevention, and detection of mental

retardation, and all services related to the education, training,

habilitation, care, treatment, supervision, and control of

persons with mental retardation, but does not include the

education of school-age persons that the public educational

system is authorized to provide.

(13-a) "Person with a developmental disability" means an

individual with a severe, chronic disability attributable to a

mental or physical impairment or a combination of mental and

physical impairments that:

(A) manifests before the person reaches 22 years of age;

(B) is likely to continue indefinitely;

(C) reflects the individual's need for a combination and

sequence of special, interdisciplinary, or generic services,

individualized supports, or other forms of assistance that are of

a lifelong or extended duration and are individually planned and

coordinated; and

(D) results in substantial functional limitations in three or

more of the following categories of major life activity:

(i) self-care;

(ii) receptive and expressive language;

(iii) learning;

(iv) mobility;

(v) self-direction;

(vi) capacity for independent living; and

(vii) economic self-sufficiency.

(14) "Person with mental retardation" means a person, other than

a person with a mental disorder, whose mental deficit requires

the person to have special training, education, supervision,

treatment, care, or control in the person's home or community or

in a state school.

(15) "Priority population" means those groups of persons with

mental illness or mental retardation identified by the department

as being most in need of mental health or mental retardation

services.

(16) "Region" means the area within the boundaries of the local

agencies participating in the operation of community centers

established under Subchapter A, Chapter 534.

(17) "State supported living center" means a state-supported and

structured residential facility operated by the Department of

Aging and Disability Services to provide to clients with mental

retardation a variety of services, including medical treatment,

specialized therapy, and training in the acquisition of personal,

social, and vocational skills.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.01, eff.

Aug. 30, 1993; Acts 1995, 74th Leg., ch. 821, Sec. 2, eff. Sept.

1, 1995; Acts 2001, 77th Leg., ch. 367, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 17, eff. June 11, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1292, Sec. 1, eff. June 19, 2009.

Sec. 531.0021. REFERENCE TO STATE SCHOOL OR SUPERINTENDENT. (a)

A reference in law to a "state school" means a state supported

living center.

(b) A reference in law to a "superintendent," to the extent the

term is intended to refer to the person in charge of a state

supported living center, means the director of a state supported

living center.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 18, eff. June 11, 2009.



CHAPTER 532. ORGANIZATION OF TEXAS DEPARTMENT OF MENTAL HEALTH AND MENTAL RETARDATION

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE A. TEXAS DEPARTMENT OF MENTAL HEALTH AND MENTAL

RETARDATION

CHAPTER 532. ORGANIZATION OF TEXAS DEPARTMENT OF MENTAL HEALTH

AND MENTAL RETARDATION

Sec. 532.001. COMPOSITION OF DEPARTMENT. (a) The Texas

Department of Mental Health and Mental Retardation is composed

of:

(1) the Texas Board of Mental Health and Mental Retardation;

(2) the commissioner of mental health and mental retardation;

and

(3) a staff under the direction of the commissioner.

(b) The Department of Aging and Disability Services and the

Department of State Health Services also include community

services operated by those departments and the following

facilities, as appropriate:

(1) the central office of each department;

(2) the Austin State Hospital;

(3) the Big Spring State Hospital;

(4) the Kerrville State Hospital;

(5) the Rusk State Hospital;

(6) the San Antonio State Hospital;

(7) the Terrell State Hospital;

(8) the North Texas State Hospital;

(9) the Abilene State Supported Living Center;

(10) the Austin State Supported Living Center;

(11) the Brenham State Supported Living Center;

(12) the Corpus Christi State Supported Living Center;

(13) the Denton State Supported Living Center;

(14) the Lubbock State Supported Living Center;

(15) the Lufkin State Supported Living Center;

(16) the Mexia State Supported Living Center;

(17) the Richmond State Supported Living Center;

(18) the San Angelo State Supported Living Center;

(19) the San Antonio State Supported Living Center;

(20) the El Paso State Supported Living Center;

(21) the Rio Grande State Center; and

(22) the Waco Center for Youth.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 821, Sec. 3, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 500, Sec. 1, eff. May

31, 1997; Acts 1999, 76th Leg., ch. 543, Sec. 1, eff. June 18,

1999; Acts 2001, 77th Leg., ch. 893, Sec. 1, eff. June 14, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 19, eff. June 11, 2009.

Sec. 532.002. SUNSET PROVISION. The Texas Department of Mental

Health and Mental Retardation is subject to Chapter 325,

Government Code (Texas Sunset Act). Unless continued in existence

as provided by that Act, the department is abolished and this

chapter expires September 1, 2011.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec.

4.07, eff. Nov. 12, 1991; Acts 1999, 76th Leg., ch. 1187, Sec. 1,

eff. Sept. 1, 1999.

Sec. 532.003. COMPOSITION OF BOARD. (a) The board is composed

of nine members appointed by the governor with the advice and

consent of the senate.

(b) The members must be representatives of the public who have

demonstrated interest in mental health, mental retardation,

developmental disabilities, or the health and human services

system. At least one member must be a consumer of services for

persons with mental illness or mental retardation or a family

member of a consumer of those services.

(c) Appointments to the board shall be made without regard to

the race, color, handicap, sex, religion, age, or national origin

of the appointees.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 208, Sec. 1, eff. Aug.

28, 1995; Acts 1995, 74th Leg., ch. 821, Sec. 4, eff. Sept. 1,

1995.

Sec. 532.0035. BOARD TRAINING. (a) A person who is appointed

to and qualifies for office as a member of the board may not

vote, deliberate, or be counted as a member in attendance at a

meeting of the board until the person completes a training

session that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the department and board;

(2) the programs operated by the department;

(3) the roles and functions of the department;

(4) the rules of the department with an emphasis on the rules

that relate to disciplinary and investigatory authority;

(5) the current budget for the department;

(6) the results of the most recent formal audit of the

department;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the department or

the Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 1999, 76th Leg., ch. 1187, Sec. 2, eff. Sept. 1,

1999.

Sec. 532.004. RESTRICTIONS ON BOARD APPOINTMENT AND MEMBERSHIP

AND ON DEPARTMENT EMPLOYMENT. (a) A person is not eligible for

appointment as a board member if the person or the person's

spouse:

(1) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by the department or receiving funds from the

department; or

(2) uses or receives a substantial amount of tangible goods,

services, or funds from the department, other than:

(A) compensation or reimbursement authorized by law for board

membership, attendance, or expenses; or

(B) as a parent or guardian of a client or patient receiving

services from the department.

(b) An officer, employee, or paid consultant of a trade

association in the field of mental health or mental retardation

may not be a member of the board or an employee of the

department.

(c) A person who is the spouse of an officer, employee, or paid

consultant of a trade association in the field of mental health

or mental retardation may not be a board member or a department

employee grade 17 or over, including exempt employees, according

to the position classification schedule under the General

Appropriations Act.

(d) A person may not serve as a member of the board or act as

the general counsel to the department if the person is required

to register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the department.

(e) For purposes of this section, a trade association is a

nonprofit, cooperative, voluntarily joined association of

business or professional competitors designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 532.005. TERMS. Board members serve six-year terms.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 532.006. CHAIRMAN. The governor shall designate a board

member as chairman.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 532.007. REMOVAL OF BOARD MEMBERS. (a) It is a ground for

removal from the board if a member:

(1) is not eligible for appointment to the board at the time of

appointment as provided by Section 532.004(a);

(2) does not maintain during service on the board the

qualifications required by Section 532.004(a);

(3) violates a prohibition established by Section 532.004(b),

(c), or (d);

(4) cannot discharge the member's duties for a substantial part

of the term for which the member is appointed because of illness

or disability; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year unless the absence is excused by majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the commissioner has knowledge that a potential ground

for removal exists, the commissioner shall notify the chairman of

the board of the ground. The chairman shall then notify the

governor that a potential ground for removal exists.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 532.009. REIMBURSEMENT FOR EXPENSES; PER DIEM. A board

member is entitled to receive:

(1) reimbursement for actual and necessary expenses incurred in

discharging the member's duties; and

(2) the per diem compensation as provided by appropriation for

each day the member actually performs official duties.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 532.010. BOARD MEETINGS. (a) The board shall hold at

least four regular meetings each year in the city of Austin on

dates set by board rule. The board shall adopt rules that provide

for holding special meetings.

(b) A board meeting, other than a meeting to deliberate the

appointment of the commissioner, is open to the public.

(c) The board shall adopt policies that provide the public with

a reasonable opportunity to appear before the board and to speak

on any issue under the board's jurisdiction.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 532.011. COMMISSIONER. (a) The commissioner of health and

human services shall employ a commissioner in accordance with

Section 531.0056, Government Code.

(b) To be qualified for employment as commissioner, a person

must have:

(1) professional training and experience in the administration

or management of comprehensive health care or human service

operations; and

(2) proven administrative and management ability, preferably in

the health care area.

(c) Repealed by Acts 1999, 76th Leg., ch. 1460, Sec. 13.01(3),

eff. Sept. 1, 1999.

(d) The commissioner:

(1) has the administrative and decisional powers granted under

this subtitle; and

(2) shall administer the department and this subtitle and ensure

the effective administration of the department and its programs

and services.

(e) The commissioner shall:

(1) establish qualifications for department personnel that

balance clinical and programmatic knowledge and management

experience; and

(2) standardize qualifications for personnel positions

throughout the department.

(f) The commissioner shall:

(1) establish an organizational structure within the department

that will promote the effective administration of this subtitle;

and

(2) establish the duties and functions of the department's

staff.

(g) The commissioner is responsible for implementation of the

board's planning, policy, resource development and allocation,

and oversight related to mental health and mental retardation

services.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.150, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 821, Sec. 5, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 1460, Sec. 2.21, 13.01(3) eff.

Sept. 1, 1999.

Sec. 532.012. MEDICAL DIRECTOR. (a) The commissioner shall

appoint a medical director.

(b) To be qualified for appointment as medical director, a

person must:

(1) be a physician licensed to practice in this state; and

(2) have proven administrative experience and ability in

comprehensive health care or human service operations.

(c) The medical director reports to the commissioner and is

responsible for:

(1) oversight of the quality and appropriateness of clinical

services delivered in department facilities or under contract to

the department; and

(2) leadership in physician recruitment and retention and peer

review.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 821, Sec. 6, eff.

Sept. 1, 1995.

Sec. 532.014. HEADS OF DEPARTMENTAL FACILITIES. (a) The

commissioner shall appoint the head of each facility the

department administers.

(b) The head of a facility serves at the will of the

commissioner.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 821, Sec. 7, eff.

Sept. 1, 1995.

Sec. 532.015. RULES AND POLICIES. (a) The board shall adopt

rules and develop basic and general policies to guide the

department in administering this subtitle. The rules and policies

must be consistent with the purposes, policies, principles, and

standards stated in this subtitle.

(b) The board shall adopt policies that clearly define the

respective responsibilities of the board and the staff of the

department.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 532.016. PERSONNEL. (a) The commissioner shall develop an

intra-agency career ladder program. The program shall require

intra-agency posting of all nonentry level positions concurrently

with any public posting.

(b) The commissioner shall develop a system of annual job

performance evaluations. All merit pay for department employees

must be based on the system established under this subsection.

(c) The department shall provide to its members and employees,

as often as necessary, information regarding their qualifications

under this subtitle and their responsibilities under applicable

laws relating to standards of conduct for state officers or

employees.

(d) The commissioner or the commissioner's designee shall

prepare and maintain a written policy statement that implements a

program of equal employment opportunity to ensure that all

personnel decisions are made without regard to race, color,

disability, sex, religion, age, or national origin. The policy

statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the department to avoid the

unlawful employment practices described by Chapter 21, Labor

Code;

(2) an analysis of the extent to which the composition of the

department's personnel is in accordance with state and federal

law and a description of reasonable methods to achieve compliance

with state and federal law; and

(3) procedures by which a determination can be made of

significant underutilization in the department work force of all

persons for whom federal or state guidelines encourage a more

equitable balance and reasonable methods to appropriately address

those areas of significant underutilization.

(e) The policy statement must:

(1) be updated annually;

(2) be reviewed by the Commission on Human Rights for compliance

with Subsection (d)(1); and

(3) be filed with the governor's office.

(f) The governor shall deliver a biennial report to the

legislature based on the information received under Subsection

(e)(3). The report may be made separately or as a part of other

biennial reports made to the legislature.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 1187, Sec. 3, eff.

Sept. 1, 1999.

Sec. 532.017. ANNUAL REPORTS. (a) The department shall file

annually with the governor and the presiding officer of each

house of the legislature a complete and detailed written report

accounting for all funds received and disbursed by the department

during the preceding fiscal year. The report must be in the form

and reported in the time provided by the General Appropriations

Act.

(b) The report must include the activities of the Interstate

Compact on Mental Health, the amount and types of transfers by

the department in and out of the state using the compact, and an

accounting of any funds received and disbursed by the office of

the Interstate Compact on Mental Health Administrator for Texas.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 532.018. AUDITS. (a) The financial transactions of the

department are subject to audit by the state auditor in

accordance with Chapter 321, Government Code.

(b) The director of the internal audit unit shall report

directly to the commissioner.

(c) Each audit report shall be submitted directly to the board.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 532.019. PUBLIC INTEREST INFORMATION AND COMPLAINTS. (a)

The department shall prepare information of public interest

describing the functions of the department and the procedures by

which complaints are filed with and resolved by the department.

The department shall make the information available to the public

and appropriate state agencies.

(b) The board by rule shall establish methods by which consumers

and service recipients are notified of the name, mailing address,

and telephone number of the department for the purpose of

directing complaints to the department. The board may provide for

that notification:

(1) on each registration form, application, or written contract

for services of an entity regulated under this subtitle or of an

entity the creation of which is authorized by this subtitle;

(2) on a sign that is prominently displayed in the place of

business of each entity regulated under this subtitle or of each

entity the creation of which is authorized by this subtitle; or

(3) in a bill for service provided by an entity regulated under

this subtitle or by an entity the creation of which is authorized

by this subtitle.

(c) If a written complaint is filed with the department relating

to an entity regulated by the department, the department, at

least quarterly and until final disposition of the complaint,

shall notify the complainant and the entity regulated by the

department of the status of the complaint unless notice would

jeopardize an undercover investigation.

(d) The department shall keep an information file about each

complaint filed with the department relating to an entity

regulated by the department.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 532.020. ADVISORY COMMITTEES. (a) The board shall appoint

a medical advisory committee and any other advisory committees

the board considers necessary to assist in the effective

administration of the department's mental health and mental

retardation programs.

(b) The department may reimburse committee members for travel

costs incurred in performing their duties at the rates authorized

for state officers and employees under the General Appropriations

Act.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 532.021. CITIZENS' PLANNING ADVISORY COMMITTEE. (a) The

board shall appoint a citizens' planning advisory committee that

is composed of:

(1) three persons who have demonstrated an interest in and

knowledge of the department system and the legal, political, and

economic environment in which the department operates;

(2) three persons who have expertise in the development and

implementation of long-range plans; and

(3) three members of the public.

(b) In addition to the requirements of Subsection (a), at least

one member must be a consumer of services for persons with mental

illness or a family member of a consumer of those services, and

at least one member must be a consumer of services for persons

with mental retardation or a family member of a consumer of those

services.

(c) The committee shall:

(1) advise the department on all stages of the development and

implementation of the long-range plan required by Section

533.032;

(2) review the development, implementation, and any necessary

revisions of the long-range plan;

(3) review the department's biennial budget request and assess

the degree to which the request allows for implementation of the

long-range plan; and

(4) advise the board on:

(A) the appropriateness of the long-range plan;

(B) any identified problems related to the implementation of the

plan;

(C) any necessary revisions to the plan; and

(D) the adequacy of the department's budget request.

(d) The board shall review the committee's reports in

conjunction with information provided by the department on the

long-range plan or the biennial budget request.

(e) The board shall allow the committee opportunities to appear

before the board as needed.

(f) Before a board meeting relating to the development,

implementation, or revision of the department's long-range plan,

the department shall, in a timely manner, provide the committee

with any information that will be presented to the board.

(g) Before submitting the department's biennial budget request

to the board for discussion or approval, the department shall, in

a timely manner, provide the committee with a copy of the budget

request.

(h) The department shall provide the committee with the staff

support necessary to allow the committee to fulfill its duties.

(i) The committee shall provide copies of its reports to the

board, governor, lieutenant governor, speaker of the house of

representatives, and appropriate legislative committees.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.



CHAPTER 533. POWERS AND DUTIES

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE A. TEXAS DEPARTMENT OF MENTAL HEALTH AND MENTAL

RETARDATION

CHAPTER 533. POWERS AND DUTIES

SUBCHAPTER A. GENERAL POWERS AND DUTIES

Sec. 533.0001. POWERS AND DUTIES OF COMMISSIONER OF HEALTH AND

HUMAN SERVICES. The commissioner of health and human services

has the powers and duties relating to the board and commissioner

as provided by Section 531.0055, Government Code. To the extent a

power or duty given to the board or commissioner by this title or

another law conflicts with Section 531.0055, Government Code,

Section 531.0055 controls.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 2.22, eff. Sept. 1,

1999.

Sec. 533.001. GIFTS AND GRANTS. (a) The department may

negotiate with a federal agency to obtain grants to assist in

expanding and improving mental health and mental retardation

services in this state.

(b) The department may accept gifts and grants of money,

personal property, and real property to expand and improve the

mental health and mental retardation services available to the

people of this state.

(c) The department may accept gifts and grants of money,

personal property, and real property on behalf of a department

facility to expand and improve the mental health or mental

retardation services available at the facility.

(d) The department shall use a gift or grant made for a specific

purpose in accordance with the purpose expressly prescribed by

the donor. The department may decline the gift or grant if the

department determines that it cannot be economically used for

that purpose.

(e) The department shall keep a record of each gift or grant in

the department's central office in the city of Austin.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 533.002. COMPETITIVE REVIEW REQUIREMENT. The department

shall establish procedures to:

(1) promote more efficient use of public funds;

(2) ensure periodic review of department management and support

activities in order to:

(A) improve department operations;

(B) improve the determination of costs;

(C) increase department productivity; and

(D) remain competitive with the private sector; and

(3) ensure that the state not provide a service that is

available through the private sector unless the state can provide

the service at a lower cost.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.13, eff.

Sept. 1, 1997.

Sec. 533.003. USE OF FUNDS FOR VOLUNTEER PROGRAMS IN LOCAL

AUTHORITIES AND COMMUNITY CENTERS. (a) To develop or expand a

volunteer program in a local mental health or mental retardation

authority or a community center, the department may allocate

available funds appropriated for providing volunteer services.

(b) The department shall develop formal policies that encourage

the growth and development of volunteer services in local mental

health or mental retardation authorities and community centers.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 1209, Sec. 3, eff.

Sept. 1, 1999.

Sec. 533.004. LIENS. (a) The department and each community

center has a lien to secure reimbursement for the cost of

providing support, maintenance, and treatment to a patient with

mental illness or client with mental retardation in an amount

equal to the amount of reimbursement sought.

(b) The amount of the reimbursement sought may not exceed:

(1) the amount the department is authorized to charge under

Section 552.017 or under Subchapter D, Chapter 593, if the

patient or client received the services in a department facility;

or

(2) the amount the community center is authorized to charge

under Section 534.017 if the patient or client received the

services in a community center.

(c) The lien attaches to:

(1) all nonexempt real and personal property owned or later

acquired by the patient or client or by a person legally

responsible for the patient's or client's support;

(2) a judgment of a court in this state or a decision of a

public agency in a proceeding brought by or on behalf of the

patient or client to recover damages for an injury for which the

patient or client was admitted to a department facility or

community center; and

(3) the proceeds of a settlement of a cause of action or a claim

by the patient or client for an injury for which the patient or

client was admitted to a department facility or community center.

(d) To secure the lien, the department or community center must

file written notice of the lien with the county clerk of the

county in which:

(1) the patient or client, or the person legally responsible for

the patient's or client's support, owns property; or

(2) the patient or client received or is receiving services.

(e) The notice must contain:

(1) the name and address of the patient or client;

(2) the name and address of the person legally responsible for

the patient's or client's support, if applicable;

(3) the period during which the department facility or community

center provided services or a statement that services are

currently being provided; and

(4) the name and location of the department facility or

community center.

(f) Not later than the 31st day before the date on which the

department files the notice of the lien with the county clerk,

the department shall notify by certified mail the patient or

client and the person legally responsible for the patient's or

client's support. The notice must contain a copy of the charges,

the statutory procedures relating to filing a lien, and the

procedures to contest the charges. The board by rule shall

prescribe the procedures to contest the charges.

(g) The county clerk shall record on the written notice the name

of the patient or client, the name and address of the department

facility or community center, and, if requested by the person

filing the lien, the name of the person legally responsible for

the patient's or client's support. The clerk shall index the

notice record in the name of the patient or client and, if

requested by the person filing the lien, in the name of the

person legally responsible for the patient's or client's support.

(h) The notice record must include an attachment that contains

an account of the charges made by the department facility or

community center and the amount due to the facility or center.

The superintendent or director of the facility or center must

swear to the validity of the account. The account is presumed to

be correct, and in a suit to cancel the debt and discharge the

lien or to foreclose on the lien, the account is sufficient

evidence to authorize a court to render a judgment for the

facility or center.

(i) To discharge the lien, the superintendent or director of the

department facility or community center or a claims

representative of the facility or center must execute and file

with the county clerk of the county in which the lien notice is

filed a certificate stating that the debt covered by the lien has

been paid, settled, or released and authorizing the clerk to

discharge the lien. The county clerk shall record a memorandum of

the certificate and the date on which it is filed. The filing of

the certificate and recording of the memorandum discharge the

lien.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 533.005. EASEMENTS. The department may grant a temporary

or permanent easement or right-of-way on land held by the

department. The department must grant an easement or right-of-way

on terms and conditions the department considers to be in the

state's best interest.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 1175, Sec. 1, eff.

June 18, 1999.

Sec. 533.006. REPORTING OF ALLEGATIONS AGAINST PHYSICIAN. (a)

The department shall report to the Texas State Board of Medical

Examiners any allegation received by the department that a

physician employed by or under contract with the department has

committed an action that constitutes a ground for the denial or

revocation of the physician's license under Section 164.051,

Occupations Code. The report must be made in the manner provided

by Section 154.051, Occupations Code.

(b) The department shall provide to the Texas State Board of

Medical Examiners a copy of any report or finding relating to an

investigation of an allegation reported to that board.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.801,

eff. Sept. 1, 2001.

Sec. 533.007. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION;

CRIMINAL PENALTY FOR UNLAWFUL DISCLOSURE. (a) The department, a

local mental health or mental retardation authority, or a

community center may deny employment or volunteer status to an

applicant if:

(1) the department, authority, or community center determines

that the applicant's criminal history record information

indicates that the person is not qualified or suitable; or

(2) the applicant fails to provide a complete set of

fingerprints if the department establishes that method of

obtaining criminal history record information.

(b) The board shall adopt rules relating to the use of

information obtained under this section, including rules that

prohibit an adverse personnel action based on arrest warrant or

wanted persons information received by the department.

(c) Repealed by Acts 1993, 73rd Leg., ch. 790, Sec. 46(26), eff.

Sept. 1, 1993.

(d) Relettered as subsection (a) by Laws 1999, 76th Leg., ch.

1209, Sec. 4, eff. Sept. 1, 1999.

(e) to (h) Repealed by Acts 1993, 73rd Leg., ch. 790, Sec.

46(26), eff. Sept. 1, 1993.

(i) Relettered as subsection (b) by Laws 1999, 76th Leg., ch.

1209, eff. Sept. 1, 1999.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.02, eff.

Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 790, Sec. 46(26), eff.

Sept. 1, 1993; Acts 1999, 76th Leg., ch. 1209, Sec. 4, eff. Sept.

1, 1999.

Sec. 533.0075. EXCHANGE OF EMPLOYMENT RECORDS. The department,

a local mental health or mental retardation authority, or a

community center may exchange with one another the employment

records of an employee or former employee who applies for

employment at the department, authority, or community center.

Added by Acts 1993, 73rd Leg., ch. 646, Sec. 2, eff. Aug. 30,

1993. Amended by Acts 1999, 76th Leg., ch. 1209, Sec. 5, eff.

Sept. 1, 1999.

Sec. 533.008. EMPLOYMENT OPPORTUNITIES FOR INDIVIDUALS WITH

MENTAL ILLNESS AND MENTAL RETARDATION. (a) Each department

facility and community center shall annually assess the

feasibility of converting entry level support positions into

employment opportunities for individuals with mental illness and

mental retardation in the facility's or center's service area.

(b) In making the assessment, the department facility or

community center shall consider the feasibility of using an array

of job opportunities that may lead to competitive employment,

including sheltered employment and supported employment.

(c) Each department facility and community center shall annually

submit to the department a report showing that the facility or

center has complied with Subsection (a).

(d) The department shall compile information from the reports

and shall make the information available to each designated

provider in a service area.

(e) Each department facility and community center shall ensure

that designated staff are trained to:

(1) assist clients through the Social Security Administration

disability determination process;

(2) provide clients and their families information related to

the Social Security Administration Work Incentive Provisions; and

(3) assist clients in accessing and utilizing the Social

Security Administration Work Incentive Provisions to finance

training, services, and supports needed to obtain career goals.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 6.04, eff.

Sept. 1, 1995.

Sec. 533.009. EXCHANGE OF PATIENT AND CLIENT RECORDS. (a)

Department facilities, local mental health or mental retardation

authorities, community centers, other designated providers, and

subcontractees of mental health and mental retardation services

are component parts of one service delivery system within which

patient or client records may be exchanged without the patient's

or client's consent.

(b) The board shall adopt rules to carry out the purposes of

this section.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 1209, Sec. 6, eff.

Sept. 1, 1999.

Sec. 533.0095. COLLECTION AND MAINTENANCE OF INFORMATION

REGARDING PERSONS FOUND NOT GUILTY BY REASON OF INSANITY. (a)

The executive commissioner of the Health and Human Services

Commission by rule shall require the department to collect

information and maintain current records regarding a person found

not guilty of an offense by reason of insanity under Chapter 46C,

Code of Criminal Procedure, who is:

(1) ordered by a court to receive inpatient mental health

services under Chapter 574 or under Chapter 46C, Code of Criminal

Procedure;

(2) committed by a court for long-term placement in a

residential care facility under Chapter 593 or under Chapter 46C,

Code of Criminal Procedure; or

(3) ordered by a court to receive outpatient or community-based

treatment and supervision.

(b) Information maintained by the department under this section

must include the name and address of any facility to which the

person is committed, the length of the person's commitment to the

facility, and any post-release outcome.

(c) The department shall file annually with the presiding

officer of each house of the legislature a written report

containing the name of each person described by Subsection (a),

the name and address of any facility to which the person is

committed, the length of the person's commitment to the facility,

and any post-release outcome.

Added by Acts 2005, 79th Leg., Ch.

831, Sec. 3, eff. September 1, 2005.

Sec. 533.010. INFORMATION RELATING TO PATIENT'S CONDITION. (a)

A person, including a hospital, sanitarium, nursing or rest home,

medical society, or other organization, may provide to the

department or a medical organization, hospital, or hospital

committee any information, including interviews, reports,

statements, or memoranda relating to a person's condition and

treatment for use in a study to reduce mental disorders and

mental disabilities.

(b) The department or a medical organization, hospital, or

hospital committee receiving the information may use or publish

the information only to advance mental health and mental

retardation research and education in order to reduce mental

disorders and mental disabilities. A summary of the study may be

released for general publication.

(c) The identity of a person whose condition or treatment is

studied is confidential and may not be revealed under any

circumstances. Information provided under this section and any

finding or conclusion resulting from the study is privileged

information.

(d) A person is not liable for damages or other relief if the

person:

(1) provides information under this section;

(2) releases or publishes the findings and conclusions of the

person or organization to advance mental health and mental

retardation research and education; or

(3) releases or publishes generally a summary of a study.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 533.011. RETURN OF PERSON WITH MENTAL RETARDATION TO STATE

OF RESIDENCE. (a) The department may return a nonresident

person with mental retardation who is committed to a facility for

persons with mental retardation in this state to the proper

agency of the person's state of residence.

(b) The department may permit the return of a resident of this

state who is committed to a facility for persons with mental

retardation in another state.

(c) The department may enter into reciprocal agreements with the

proper agencies of other states to facilitate the return of

persons committed to facilities for persons with mental

retardation in this state or another state to the state of their

residence.

(d) The superintendent of a department facility for persons with

mental retardation may detain for not more than 96 hours pending

a court order in a commitment proceeding in this state a person

with mental retardation returned to this state.

(e) The state returning a person with mental retardation to

another state shall bear the expenses of returning the person.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 533.012. COOPERATION OF STATE AGENCIES. (a) At the

department's request, all state departments, agencies, officers,

and employees shall cooperate with the department in activities

that are consistent with their functions.

(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 268, Sec. 32(f),

eff. September 1, 2008.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.134, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 13.05, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 4.03, eff. June 14, 2005.

Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 32(f), eff. September 1, 2008.

Sec. 533.013. DUPLICATION OF REHABILITATION SERVICES. The

department shall enter into an agreement with the Texas

Rehabilitation Commission that defines the roles and

responsibilities of the department and the commission regarding

the agencies' shared client populations. The agreement must

establish methods to prevent the duplication and fragmentation of

employment services provided by the agencies.

Added by Acts 1999, 76th Leg., ch. 1187, Sec. 4, eff. Sept. 1,

1999.

Sec. 533.014. RESPONSIBILITY OF LOCAL MENTAL HEALTH AUTHORITIES

IN MAKING TREATMENT RECOMMENDATIONS. (a) The board shall adopt

rules that:

(1) relate to the responsibility of the local mental health

authorities to make recommendations relating to the most

appropriate and available treatment alternatives for individuals

in need of mental health services, including individuals who are

in contact with the criminal justice system and individuals

detained in local jails and juvenile detention facilities;

(2) govern commitments to a local mental health authority;

(3) govern transfers of patients that involve a local mental

health authority; and

(4) provide for emergency admission to a department mental

health facility if obtaining approval from the authority could

result in a delay that might endanger the patient or others.

(b) The board's first consideration in developing rules under

this section must be to satisfy individual patient treatment

needs in the most appropriate setting. The board shall also

consider reducing patient inconvenience resulting from admissions

and transfers between providers.

(c) The department shall notify each judge who has probate

jurisdiction in the service area and any other person the local

mental health authority considers necessary of the responsibility

of the local mental health authority to make recommendations

relating to the most appropriate and available treatment

alternatives and the procedures required in the area.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 646, Sec. 3, eff. Aug.

30, 1993; Acts 2001, 77th Leg., ch. 367, Sec. 2, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 1214, Sec. 1, eff. Sept. 1, 2003.

Sec. 533.015. UNANNOUNCED INSPECTIONS. The department may make

any inspection of a facility or program under the department's

jurisdiction without announcing the inspection.

Added by Acts 1995, 74th Leg., ch. 531, Sec. 2, eff. Aug. 28,

1995.

Sec. 533.016. CERTAIN PROCUREMENTS OF GOODS AND SERVICES BY

SERVICE PROVIDERS. (a) A state agency, local agency, local

mental health authority, or local mental retardation authority

that expends public money to acquire goods or services in

connection with providing or coordinating the provision of mental

health or mental retardation services may satisfy the

requirements of any state law requiring procurements by

competitive bidding or competitive sealed proposals by procuring

goods or services with the public money in accordance with

Section 533.017 or in accordance with:

(1) Section 2155.144, Government Code, if the entity is a state

agency subject to that law;

(2) Section 32.043 or 32.044, Human Resources Code, if the

entity is a public hospital subject to those laws; or

(3) this section, if the entity is not covered by Subdivision

(1) or (2).

(b) An agency or authority under Subsection (a)(3) may acquire

goods or services by any procurement method that provides the

best value to the agency or authority. The agency or authority

shall document that the agency or authority considered all

relevant factors under Subsection (c) in making the acquisition.

(c) Subject to Subsection (d), the agency or authority may

consider all relevant factors in determining the best value,

including:

(1) any installation costs;

(2) the delivery terms;

(3) the quality and reliability of the vendor's goods or

services;

(4) the extent to which the goods or services meet the agency's

or authority's needs;

(5) indicators of probable vendor performance under the contract

such as past vendor performance, the vendor's financial resources

and ability to perform, the vendor's experience and

responsibility, and the vendor's ability to provide reliable

maintenance agreements;

(6) the impact on the ability of the agency or authority to

comply with laws and rules relating to historically underutilized

businesses or relating to the procurement of goods and services

from persons with disabilities;

(7) the total long-term cost to the agency or authority of

acquiring the vendor's goods or services;

(8) the cost of any employee training associated with the

acquisition;

(9) the effect of an acquisition on the agency's or authority's

productivity;

(10) the acquisition price; and

(11) any other factor relevant to determining the best value for

the agency or authority in the context of a particular

acquisition.

(d) If a state agency to which this section applies acquires

goods or services with a value that exceeds $100,000, the state

agency shall consult with and receive approval from the Health

and Human Services Commission before considering factors other

than price and meeting specifications.

(e) The state auditor or the department may audit the agency's

or authority's acquisitions of goods and services under this

section to the extent state money or federal money appropriated

by the state is used to make the acquisitions.

(f) The agency or authority may adopt rules and procedures for

the acquisition of goods and services under this section.

Added by Acts 1997, 75th Leg., ch. 1045, Sec. 5, eff. Sept. 1,

1997.

Sec. 533.017. PARTICIPATION IN DEPARTMENT PURCHASING CONTRACTS

OR GROUP PURCHASING PROGRAM. The department may allow a state

agency, local agency, local mental health authority, or local

mental retardation authority that expends public money to

purchase goods or services in connection with providing or

coordinating the provision of mental health or mental retardation

services to purchase goods or services with the public money by

participating in:

(1) a contract the department has made to purchase goods or

services; or

(2) a group purchasing program established or designated by the

department that offers discounts to providers of mental health or

mental retardation services.

Added by Acts 1997, 75th Leg., ch. 1045, Sec. 5, eff. Sept. 1,

1997.

Sec. 533.018. SPECIAL OLYMPICS TEXAS ACCOUNT. (a) The Texas

Department of Mental Health and Mental Retardation Special

Olympics Texas account is a separate account in the general

revenue fund. The account is composed of money deposited to the

credit of the account under Section 502.2922, Transportation

Code. Money in the account may be used only for the purposes of

this section.

(b) The department administers the account. Annually, the

department shall distribute the money deposited to the credit of

the account to Special Olympics Texas to be used only to pay for

costs associated with training and with area and regional

competitions of the Special Olympics Texas.

Added by Acts 2001, 77th Leg., ch. 475, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER B. POWERS AND DUTIES RELATING TO PROVISION OF SERVICES

Sec. 533.031. DEFINITIONS. In this subchapter:

(1) "Elderly resident" means a person 65 years of age or older

residing in a department facility.

(2) "Extended care unit" means a residential unit in a

department facility that contains patients with chronic mental

illness who require long-term care, maintenance, limited

programming, and constant supervision.

(3) "Transitional living unit" means a residential unit that is

designed for the primary purpose of facilitating the return of

hard-to-place psychiatric patients with chronic mental illness

from acute care units to the community through an array of

services appropriate for those patients.

(4) "Commission" means the Health and Human Services Commission.

(5) "Executive commissioner" means the executive commissioner of

the Health and Human Services Commission.

(6) "ICF-MR and related waiver programs" includes ICF-MR Section

1915(c) waiver programs, home and community-based services, Texas

home living waiver services, or another Medicaid program serving

persons with mental retardation.

(7) "Section 1915(c) waiver program" means a federally funded

Medicaid program of the state that is authorized under Section

1915(c) of the federal Social Security Act (42 U.S.C. Section

1396n(c)).

(8) "Qualified service provider" means an entity that meets

requirements for service providers established by the executive

commissioner.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

478, Sec. 1, eff. June 16, 2007.

Sec. 533.032. LONG-RANGE PLANNING. (a) The department shall

have a long-range plan covering at least six years that includes

at least the provisions required by Sections 531.022 and 531.023,

Government Code, and Chapter 2056, Government Code. The plan must

cover the provision of services in and policies for

state-operated institutions and ensure that the medical needs of

the most medically fragile persons the department serves are met.

(b) In developing the plan, the department shall:

(1) solicit input from:

(A) local authorities for mental health and mental retardation;

(B) community representatives;

(C) consumers of mental health and mental retardation services,

including consumers of campus-based and community-based services,

and family members of consumers of those services; and

(D) other interested persons; and

(2) consider the report developed under Subsection (c).

(c) The department shall develop a report containing information

and recommendations regarding the most efficient long-term use

and management of the department's campus-based facilities. The

report must:

(1) project future bed requirements for state schools and state

hospitals;

(2) document the methodology used to develop the projection of

future bed requirements;

(3) project maintenance costs for institutional facilities;

(4) recommend strategies to maximize the use of institutional

facilities; and

(5) specify how each state school and state hospital will:

(A) serve and support the communities and consumers in its

service area; and

(B) fulfill statewide needs for specialized services.

(d) In developing the report under Subsection (c), the

department shall:

(1) conduct two public meetings, one meeting to be held at the

beginning of the process and the second meeting to be held at the

end of the process, to receive comments from interested parties;

and

(2) consider:

(A) the medical needs of the most medically fragile of its

clients;

(B) the provision of services to clients with severe and

profound mental retardation and to persons with mental

retardation who are medically fragile or have behavioral

problems;

(C) the program and service preference information collected

under Section 533.038; and

(D) input solicited from consumers of services of state schools

and state hospitals.

(e) The department shall develop a report analyzing state and

federally funded residential services for persons with mental

retardation. The report shall:

(1) determine any disparity in cost and quality outcomes

achieved between services provided in state-operated programs,

including but not limited to ICFs-MR and HCS, and the same or

comparable services provided by private sector providers; and

(2) identify and quantify the reasons for any disparity that

exists.

(f) The department, in preparing the report under Subsection

(e), shall obtain ongoing input from stakeholders, including

department staff, private providers, advocates, consumers, and

family members of consumers.

(g) The department shall:

(1) attach the reports required by Subsections (c) and (e) to

the department's legislative appropriations request for each

biennium;

(2) at the time the department presents its legislative

appropriations request, present the reports to the:

(A) governor;

(B) governor's budget office;

(C) lieutenant governor;

(D) speaker of the house of representatives;

(E) Legislative Budget Board; and

(F) Health and Human Services Commission; and

(3) update the department's long-range plan biennially and

include the reports in the plan.

(h) The department shall, in coordination with the Health and

Human Services Commission, evaluate the current and long-term

costs associated with serving inpatient psychiatric needs of

persons living in counties now served by at least three state

hospitals within 120 miles of one another. This evaluation shall

take into consideration the condition of the physical plants and

other long-term asset management issues associated with the

operation of the hospitals, as well as other issues associated

with quality psychiatric care. After such determination is made,

the Health and Human Services Commission shall begin to take

action to influence the utilization of these state hospitals in

order to ensure efficient service delivery.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 646, Sec. 4, eff. Aug.

30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(103), eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1187, Sec. 5, eff. Sept.

1, 1999.

Sec. 533.0325. CONTINUUM OF SERVICES IN CAMPUS FACILITIES. The

board by rule shall establish criteria regarding the uses of the

department's campus-based facilities as part of a full continuum

of services.

Added by Acts 1999, 76th Leg., ch. 1187, Sec. 6, eff. Sept. 1,

1999.

Sec. 533.033. DETERMINATION OF REQUIRED RANGE OF MENTAL HEALTH

SERVICES. (a) Consistent with the purposes and policies of this

subtitle, the commissioner biennially shall determine:

(1) the types of mental health services that can be most

economically and effectively provided at the community level for

persons exhibiting various forms of mental disability; and

(2) the types of mental health services that can be most

economically and effectively provided by department facilities.

(b) In the determination, the commissioner shall assess the

limits, if any, that should be placed on the duration of mental

health services provided at the community level or at a

department facility.

(c) The department biennially shall review the types of services

the department provides and shall determine if a community

provider can provide services of a comparable quality at a lower

cost than the department's costs.

(d) The commissioner's findings shall guide the department in

planning and administering services for persons with mental

illness.

(e) The commissioner shall report the commissioner's findings to

the legislature, the Legislative Budget Board, and the governor's

budget office with the department's biennial appropriations

request.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 533.034. AUTHORITY TO CONTRACT FOR COMMUNITY-BASED

SERVICES. (a) The department may cooperate, negotiate, and

contract with local agencies, hospitals, private organizations

and foundations, community centers, physicians, and other persons

to plan, develop, and provide community-based mental health and

mental retardation services.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.73, eff.

Sept. 1, 2003.

Sec. 533.0345. STATE AGENCY SERVICES STANDARDS. (a) The

department by rule shall develop model program standards for

mental health and mental retardation services for use by each

state agency that provides or pays for mental health or mental

retardation services. The department shall provide the model

standards to each agency that provides mental health or mental

retardation services as identified by the Health and Human

Services Commission.

(b) Model standards developed under Subsection (a) must be

designed to improve the consistency of mental health and mental

retardation services provided by or through a state agency.

(c) Biennially the department shall review the model standards

developed under Subsection (a) and determine whether each

standard contributes effectively to the consistency of service

delivery by state agencies.

Added by Acts 1999, 76th Leg., ch. 1187, Sec. 7, eff. Sept. 1,

1999.

Sec. 533.0346. AUTHORITY TO TRANSFER SERVICES TO COMMUNITY

CENTERS. (a) The department may transfer operations of and

services provided at the Amarillo State Center, Beaumont State

Center, and Laredo State Center to a community center established

under Chapter 534, including a newly established center providing

mental retardation services or mental health and mental

retardation services.

(b) The transfer may occur only on the department's approval of

a plan submitted in accordance with Section 534.001(d) or of an

amendment to a previously approved plan. In developing the plan

or plan amendment, the center or proposed center proposing to

accept the state center operation and service responsibilities

shall consider input from consumers of mental health and mental

retardation services and family members of and advocates for

those consumers, organizations that represent affected employees,

and other providers of mental health and mental retardation

services.

(c) The center or proposed center proposing to accept the state

center operation and service responsibilities shall publish

notice of the initial planning meeting regarding the content of

the plan or plan amendment and of the meeting to review the

content of the proposed plan or plan amendment before it is

submitted under Section 534.001(d). The notices must include the

time and location of the meeting. The notice of the meeting to

review the content of the plan or amendment must include

information regarding how to obtain a copy of the proposed plan

or amendment. The notices must be published not fewer than 30

days and not more than 90 days before the date set for the

meeting in a newspaper of general circulation in each county

containing any part of the proposed service area. If a county in

which notice is required to be published does not have a

newspaper of general circulation, the notices shall be published

in a newspaper of general circulation in the nearest county in

which a newspaper of general circulation is published.

(d) At the time the operations and services are transferred to

the community center, money supporting the cost of providing

operations and services at a state center shall be transferred to

the community center to ensure continuity of services.

(e) The Amarillo State Center is exempt from the requirements

listed in Subsections (b) and (c).

Added by Acts 1999, 76th Leg., ch. 1187, Sec. 7, eff. Sept. 1,

1999.

Sec. 533.035. LOCAL MENTAL HEALTH AND MENTAL RETARDATION

AUTHORITIES. (a) The executive commissioner shall designate a

local mental health authority and a local mental retardation

authority in one or more local service areas. The executive

commissioner may delegate to the local authorities the authority

and responsibility of the executive commissioner, the commission,

or a department of the commission related to planning, policy

development, coordination, including coordination with criminal

justice entities, resource allocation, and resource development

for and oversight of mental health and mental retardation

services in the most appropriate and available setting to meet

individual needs in that service area. The executive

commissioner may designate a single entity as the local mental

health authority and the local mental retardation authority for a

service area.

(b) The department by contract or other method of allocation,

including a case-rate or capitated arrangement, may disburse to a

local mental health and mental retardation authority department

federal and department state funds to be spent in the local

service area for:

(1) community mental health and mental retardation services; and

(2) chemical dependency services for persons who are dually

diagnosed as having both chemical dependency and mental illness

or mental retardation.

(c) A local mental health and mental retardation authority, with

the approval of the Department of State Health Services or the

Department of Aging and Disability Services, or both, as

applicable, shall use the funds received under Subsection (b) to

ensure mental health, mental retardation, and chemical dependency

services are provided in the local service area. The local

authority shall consider public input, ultimate cost-benefit, and

client care issues to ensure consumer choice and the best use of

public money in:

(1) assembling a network of service providers;

(2) making recommendations relating to the most appropriate and

available treatment alternatives for individuals in need of

mental health or mental retardation services; and

(3) procuring services for a local service area, including a

request for proposal or open-enrollment procurement method.

(d) A local mental health and mental retardation authority shall

demonstrate to the department that the services that the

authority provides directly or through subcontractors and that

involve state funds comply with relevant state standards.

(e) Subject to Section 533.0358, in assembling a network of

service providers, a local mental health authority may serve as a

provider of services only as a provider of last resort and only

if the local authority demonstrates to the department in the

local authority's local network development plan that:

(1) the local authority has made every reasonable attempt to

solicit the development of an available and appropriate provider

base that is sufficient to meet the needs of consumers in its

service area; and

(2) there is not a willing provider of the relevant services in

the local authority's service area or in the county where the

provision of the services is needed.

(e-1) A local mental retardation authority may serve as a

provider of ICF-MR and related waiver programs only if:

(1) the local authority complies with the limitations prescribed

by Section 533.0355(d); or

(2) the ICF-MR and related waiver programs are necessary to

ensure the availability of services and the local authority

demonstrates to the commission that there is not a willing ICF-MR

and related waiver program qualified service provider in the

local authority's service area where the service is needed.

(f) Repealed by Acts 2007, 80th Leg., R.S., Ch. 478, Sec. 7,

eff. June 16, 2007.

(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 478, Sec. 7,

eff. June 16, 2007.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.03, eff.

Aug. 30, 1993; Acts 1995, 74th Leg., ch. 821, Sec. 8, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 869, Sec. 1, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1209, Sec. 14, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 367, Sec. 3, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 198, Sec. 2.74, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

478, Sec. 2, eff. June 16, 2007.

Acts 2007, 80th Leg., R.S., Ch.

478, Sec. 7, eff. June 16, 2007.

Sec. 533.0351. LOCAL AUTHORITY NETWORK ADVISORY COMMITTEE. (a)

The executive commissioner shall establish a local authority

network advisory committee to advise the executive commissioner

and the Department of State Health Services on technical and

administrative issues that directly affect local mental health

authority responsibilities.

(b) The committee is composed of equal numbers of

representatives of local mental health authorities, community

mental health service providers, private mental health service

providers, local government officials, advocates for individuals

with mental health needs, consumers of mental health services,

family members of individuals with mental health needs, and other

individuals with expertise in the field of mental health

appointed by the executive commissioner. In addition, the

executive commissioner may appoint facilitators to the committee

as necessary. In appointing the members, the executive

commissioner shall also ensure a balanced representation of:

(1) different regions of this state;

(2) rural and urban counties; and

(3) single-county and multicounty local mental health

authorities.

(c) Members appointed to the advisory committee must have some

knowledge of, familiarity with, or understanding of the

day-to-day operations of a local mental health authority.

(d) The advisory committee shall:

(1) review rules and proposed rules and participate in any

negotiated rulemaking process related to local mental health

authority operations;

(2) advise the executive commissioner and the Department of

State Health Services regarding evaluation and coordination of

initiatives related to local mental health authority operations;

(3) advise the executive commissioner and the Department of

State Health Services in developing a method of contracting with

local mental health authorities that will result in contracts

that are flexible and responsive to:

(A) the needs and services of local communities; and

(B) the department's performance expectations;

(4) coordinate with work groups whose actions may affect local

mental health authority operations;

(5) report to the executive commissioner and the Department of

State Health Services on the committee's activities and

recommendations at least once each fiscal quarter; and

(6) work with the executive commissioner or the Department of

State Health Services as the executive commissioner directs.

(e) For any written recommendation the committee makes to the

Department of State Health Services, the department shall provide

to the committee a written response regarding any action taken on

the recommendation or the reasons for the department's inaction

on the subject of the recommendation.

(f) The committee is subject to Chapter 2110, Government Code,

except that the committee is not subject to Section 2110.004 or

2110.008, Government Code. The committee is abolished on

September 1, 2017, unless the executive commissioner adopts a

rule continuing the committee in existence beyond that date.

(g) The Department of State Health Services may reimburse

consumers of mental health services and family members of

individuals with mental health needs appointed to the committee

for travel costs incurred in performing their duties as provided

in the General Appropriations Act.

Added by Acts 1999, 76th Leg., ch. 1187, Sec. 8, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 79, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

478, Sec. 3, eff. June 16, 2007.

Sec. 533.0352. LOCAL AUTHORITY PLANNING FOR LOCAL SERVICE AREA.

(a) Each local mental health or mental retardation authority

shall develop a local service area plan to maximize the

authority's services by using the best and most cost-effective

means of using federal, state, and local resources to meet the

needs of the local community according to the relative priority

of those needs. Each local mental health or mental retardation

authority shall undertake to maximize federal funding.

(b) A local service area plan must be consistent with the

purposes, goals, and policies stated in Section 531.001 and the

department's long-range plan developed under Section 533.032.

(c) The department and a local mental health or mental

retardation authority shall use the local authority's local

service plan as the basis for contracts between the department

and the local authority and for establishing the local

authority's responsibility for achieving outcomes related to the

needs and characteristics of the authority's local service area.

(d) In developing the local service area plan, the local mental

health or mental retardation authority shall:

(1) solicit information regarding community needs from:

(A) representatives of the local community;

(B) consumers of community-based mental health and mental

retardation services and members of the families of those

consumers;

(C) consumers of services of state schools for persons with

mental retardation, members of families of those consumers, and

members of state school volunteer services councils, if a state

school is located in the local service area of the local

authority; and

(D) other interested persons; and

(2) consider:

(A) criteria for assuring accountability for, cost-effectiveness

of, and relative value of service delivery options;

(B) goals to minimize the need for state hospital and community

hospital care;

(C) goals to ensure a client with mental retardation is placed

in the least restrictive environment appropriate to the person's

care;

(D) opportunities for innovation to ensure that the local

authority is communicating to all potential and incoming

consumers about the availability of services of state schools for

persons with mental retardation in the local service area of the

local authority;

(E) goals to divert consumers of services from the criminal

justice system;

(F) goals to ensure that a child with mental illness remains

with the child's parent or guardian as appropriate to the child's

care; and

(G) opportunities for innovation in services and service

delivery.

(e) The department and the local mental health or mental

retardation authority by contract shall enter into a performance

agreement that specifies required standard outcomes for the

programs administered by the local authority. Performance related

to the specified outcomes must be verifiable by the department.

The performance agreement must include measures related to the

outputs, costs, and units of service delivered. Information

regarding the outputs, costs, and units of service delivered

shall be recorded in the local authority's automated data

systems, and reports regarding the outputs, costs, and units of

service delivered shall be submitted to the department at least

annually as provided by department rule.

(f) The department and the local mental health or mental

retardation authority shall provide an opportunity for community

centers and advocacy groups to provide information or assistance

in developing the specified performance outcomes under Subsection

(e).

Added by Acts 2003, 78th Leg., ch. 358, Sec. 1, eff. June 18,

2003.

Renumbered from Health and Safety Code, Section 533.0354 by Acts

2005, 79th Leg., Ch.

728, Sec. 23.001(52), eff. September 1, 2005.

Sec. 533.03521. LOCAL NETWORK DEVELOPMENT PLAN CREATION AND

APPROVAL. (a) A local mental health authority shall develop a

local network development plan regarding the configuration and

development of the local mental health authority's provider

network. The plan must reflect local needs and priorities and

maximize consumer choice and access to qualified service

providers.

(b) The local mental health authority shall submit the local

network development plan to the Department of State Health

Services for approval.

(c) On receipt of a local network development plan under this

section, the department shall review the plan to ensure that the

plan:

(1) complies with the criteria established by Section 533.0358

if the local mental health authority is providing services under

that section; and

(2) indicates that the local mental health authority is

reasonably attempting to solicit the development of a provider

base that is:

(A) available and appropriate; and

(B) sufficient to meet the needs of consumers in the local

authority's local service area.

(d) If the department determines that the local network

development plan complies with Subsection (c), the department

shall approve the plan.

(e) At least biennially, the department shall review a local

mental health authority's local network development plan and

determine whether the plan complies with Subsection (c).

(f) As part of a local network development plan, a local mental

health authority annually shall post on the local authority's

website a list of persons with whom the local authority had a

contract or agreement in effect during all or part of the

previous year, or on the date the list is posted, related to the

provision of mental health services.

Added by Acts 2007, 80th Leg., R.S., Ch.

478, Sec. 4, eff. June 16, 2007.

Sec. 533.0354. DISEASE MANAGEMENT PRACTICES AND JAIL DIVERSION

MEASURES OF LOCAL MENTAL HEALTH AUTHORITIES. (a) A local mental

health authority shall ensure the provision of assessment

services, crisis services, and intensive and comprehensive

services using disease management practices for adults with

bipolar disorder, schizophrenia, or clinically severe depression

and for children with serious emotional illnesses. The local

mental health authority shall ensure that individuals are engaged

with treatment services that are:

(1) ongoing and matched to the needs of the individual in type,

duration, and intensity;

(2) focused on a process of recovery designed to allow the

individual to progress through levels of service;

(3) guided by evidence-based protocols and a strength-based

paradigm of service; and

(4) monitored by a system that holds the local authority

accountable for specific outcomes, while allowing flexibility to

maximize local resources.

(b) The department shall require each local mental health

authority to incorporate jail diversion strategies into the

authority's disease management practices for managing adults with

schizophrenia and bipolar disorder to reduce the involvement of

those client populations with the criminal justice system.

(c) The department shall enter into performance contracts

between the department and each local mental health authority for

the fiscal years ending August 31, 2004, and August 31, 2005,

that specify measurable outcomes related to their success in

using disease management practices to meet the needs of the

target populations.

(d) The department shall study the implementation of disease

management practices, including the jail diversion measures, and

shall submit to the governor, the lieutenant governor, and the

speaker of the house of representatives a report on the progress

in implementing disease management practices and jail diversion

measures by local mental health authorities. The report must be

delivered not later than December 31, 2004, and must include

specific information on:

(1) the implementation of jail diversion measures undertaken;

and

(2) the effect of disparities in per capita funding levels among

local mental health authorities on the implementation and

effectiveness of disease management practices and jail diversion

measures.

(e) The department may use the fiscal year ending August 31,

2004, as a transition period for implementing the requirements of

Subsections (a)-(c).

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.75, eff. Sept. 1,

2003.

Sec. 533.0355. LOCAL MENTAL RETARDATION AUTHORITY

RESPONSIBILITIES. (a) The executive commissioner shall adopt

rules establishing the roles and responsibilities of local mental

retardation authorities.

(b) In adopting rules under this section, the executive

commissioner must include rules regarding the following local

mental retardation authority responsibilities:

(1) access;

(2) intake;

(3) eligibility functions;

(4) enrollment, initial person-centered assessment, and service

authorization;

(5) utilization management;

(6) safety net functions, including crisis management services

and assistance in accessing facility-based care;

(7) service coordination functions;

(8) provision and oversight of state general revenue services;

(9) local planning functions, including stakeholder involvement,

technical assistance and training, and provider complaint and

resolution processes; and

(10) processes to assure accountability in performance,

compliance, and monitoring.

(c) In determining eligibility under Subsection (b)(3), a local

mental retardation authority must offer a state school as an

option among the residential services and other community living

options available to an individual who is eligible for those

services and who meets the department's criteria for state school

admission, regardless of whether other residential services are

available to the individual.

(d) In establishing a local mental retardation authority's role

as a qualified service provider of ICF-MR and related waiver

programs under Section 533.035(e-1), the executive commissioner

shall require the local mental retardation authority to:

(1) base the local authority's provider capacity on the local

authority's August 2004 enrollment levels for the waiver programs

the local authority operates and, if the local authority's

enrollment levels exceed those levels, to reduce the levels by

attrition; and

(2) base any increase in the local authority's provider capacity

on:

(A) the local authority's state-mandated conversion from an

ICF-MR program to a Section 1915(c) waiver program allowing for a

permanent increase in the local authority's provider capacity in

accordance with the number of persons who choose the local

authority as their provider;

(B) the local authority's voluntary conversion from an ICF-MR

program to a Section 1915(c) waiver program allowing for a

temporary increase in the local authority's provider capacity, to

be reduced by attrition, in accordance with the number of persons

who choose the local authority as their provider;

(C) the local authority's refinancing from services funded

solely by state general revenue to a Medicaid program allowing

for a temporary increase in the local authority's provider

capacity, to be reduced by attrition, in accordance with the

number of persons who choose the local authority as their

provider; or

(D) other extenuating circumstances that:

(i) are monitored and approved by the Department of Aging and

Disability Services;

(ii) do not include increases that unnecessarily promote the

local authority's provider role over its role as a local mental

retardation authority; and

(iii) may include increases necessary to accommodate a

family-specific or consumer-specific circumstance and choice.

(e) Any increase based on extenuating circumstances under

Subsection (d)(2)(D) is considered a temporary increase in the

local mental retardation authority's provider capacity, to be

reduced by attrition.

(f) At least biennially, the Department of Aging and Disability

Services shall review and determine the local mental retardation

authority's status as a qualified service provider in accordance

with criteria that includes the consideration of the local

authority's ability to assure the availability of services in its

area, including:

(1) program stability and viability;

(2) the number of other qualified service providers in the area;

and

(3) the geographical area in which the local authority is

located.

(g) The Department of Aging and Disability Services shall ensure

that local services delivered further the following goals:

(1) to provide individuals with the information, opportunities,

and support to make informed decisions regarding the services for

which the individual is eligible;

(2) to respect the rights, needs, and preferences of an

individual receiving services; and

(3) to integrate individuals with mental retardation and

developmental disabilities into the community in accordance with

relevant independence initiatives and permanency planning laws.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.76, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

478, Sec. 5, eff. June 16, 2007.

Sec. 533.0356. LOCAL BEHAVIORAL HEALTH AUTHORITIES. (a) In

this section, "commission" means the Texas Commission on Alcohol

and Drug Abuse.

(b) The department and the commission jointly may designate a

local behavioral health authority in a local service area to

provide mental health and chemical dependency services in that

area. The board and the commission may delegate to an authority

designated under this section the authority and responsibility

for planning, policy development, coordination, resource

allocation, and resource development for and oversight of mental

health and chemical dependency services in that service area. An

authority designated under this section has:

(1) all the responsibilities and duties of a local mental health

authority provided by Section 533.035 and by Subchapter B,

Chapter 534; and

(2) the responsibility and duty to ensure that chemical

dependency services are provided in the service area as described

by the statewide service delivery plan adopted under Section

461.0124.

(c) In the planning and implementation of services, the

authority shall give proportionate priority to mental health

services and chemical dependency services that ensures that funds

purchasing services are used in accordance with specific

regulatory and statutory requirements that govern the respective

funds.

(d) A local mental health authority may apply to the department

and commission for designation as a local behavioral health

authority.

(e) The department and commission, by contract or by a case-rate

or capitated arrangement or another method of allocation, may

disburse money, including federal money, to a local behavioral

health authority for services.

(f) A local behavioral health authority, with the approval of

the department or the commission as provided by contract, shall

use money received under Subsection (e) to ensure that mental

health and chemical dependency services are provided in the local

service area at the same level as the level of services

previously provided through:

(1) the local mental health authority; and

(2) the commission.

(g) In determining whether to designate a local behavioral

health authority for a service area and in determining the

functions of the authority if designated, the department and

commission shall solicit and consider written comments from any

interested person including community representatives, persons

who are consumers of the proposed services of the authority, and

family members of those consumers.

(h) An authority designated under this section shall demonstrate

to the department and the commission that services involving

state funds that the authority oversees comply with relevant

state standards.

(i) The board and the commission jointly may adopt rules to

govern the operations of local behavioral health authorities. The

department and the commission jointly may assign the local

behavioral health authority the duty of providing a single point

of entry for mental health and chemical dependency services.

Added by Acts 1999, 76th Leg., ch. 1187, Sec. 9, eff. Sept. 1,

1999.

Sec. 533.0357. BEST PRACTICES CLEARINGHOUSE FOR LOCAL MENTAL

HEALTH AUTHORITIES. (a) In coordination with local mental

health authorities, the department shall establish an online

clearinghouse of information relating to best practices of local

mental health authorities regarding the provision of mental

health services, development of a local provider network, and

achievement of the best return on public investment in mental

health services.

(b) The department shall solicit and collect from local mental

health authorities that meet established outcome and performance

measures, community centers, consumers and advocates with

expertise in mental health or in the provision of mental health

services, and other local entities concerned with mental health

issues examples of best practices related to:

(1) developing and implementing a local network development

plan;

(2) assembling and expanding a local provider network to

increase consumer choice;

(3) creating and enforcing performance standards for providers;

(4) managing limited resources;

(5) maximizing available funding;

(6) producing the best client outcomes;

(7) ensuring consumers of mental health services have control

over decisions regarding their health;

(8) developing procurement processes to protect public funds;

(9) achieving the best mental health consumer outcomes possible;

and

(10) implementing strategies that effectively incorporate

consumer and family involvement to develop and evaluate the

provider network.

(c) The department may contract for the services of one or more

contractors to develop, implement, and maintain a system of

collecting and evaluating the best practices of local mental

health authorities as provided by this section.

(d) The department shall encourage local mental health

authorities that successfully implement best practices in

accordance with this section to mentor local mental health

authorities that have service deficiencies.

(e) Before the executive commissioner may remove a local mental

health authority's designation under Section 533.035(a) as a

local mental health authority, the executive commissioner shall:

(1) assist the local mental health authority in attaining

training and mentorship in using the best practices established

in accordance with this section; and

(2) track and document the local mental health authority's

improvements in the provision of service or continued service

deficiencies.

(f) Subsection (e) does not apply to the removal of a local

mental health authority's designation initiated at the request of

a local government official who has responsibility for the

provision of mental health services.

(g) The department shall implement this section using only

existing resources.

(h) The Department of State Health Services shall ensure that a

local mental health authority providing best practices

information to the department or mentoring another local mental

health authority complies with Section 533.03521(f).

Added by Acts 2007, 80th Leg., R.S., Ch.

478, Sec. 6, eff. June 16, 2007.

Sec. 533.0358. LOCAL MENTAL HEALTH AUTHORITY'S PROVISION OF

SERVICES AS PROVIDER OF LAST RESORT. (a) A local mental health

authority may serve as a provider of services under Section

533.035(e) only if, through the local network development plan

process, the local authority determines that at least one of the

following applies:

(1) interested qualified service providers are not available to

provide services or no service provider meets the local

authority's procurement requirements;

(2) the local authority's network of providers does not provide

a minimum level of consumer choice by:

(A) presenting consumers with two or more qualified service

providers in the local authority's network for service packages;

and

(B) presenting consumers with two or more qualified service

providers in the local authority's network for specific services

within a service package;

(3) the local authority's provider network does not provide

consumers in the local service area with access to services at

least equal to the level of access provided as of a date the

executive commissioner specifies;

(4) the combined volume of services delivered by qualified

service providers in the local network does not meet all of the

local authority's service capacity for each service package

identified in the local network development plan;

(5) the performance of the services by the local authority is

necessary to preserve critical infrastructure and ensure

continuous provision of services; or

(6) existing contracts or other agreements restrict the local

authority from contracting with qualified service providers for

services in the local network development plan.

(b) If a local mental health authority continues to provide

services in accordance with this section, the local authority

shall identify in the local authority's local network development

plan:

(1) the proportion of its local network services that the local

authority will provide; and

(2) the local authority's basis for its determination that the

local authority must continue to provide services.

Added by Acts 2007, 80th Leg., R.S., Ch.

478, Sec. 6, eff. June 16, 2007.

Sec. 533.0359. RULEMAKING FOR LOCAL MENTAL HEALTH AUTHORITIES.

(a) In developing rules governing local mental health

authorities under Sections 533.035, 533.0351, 533.03521,

533.0357, and 533.0358, the executive commissioner shall use

rulemaking procedures under Subchapter B, Chapter 2001,

Government Code.

(b) The executive commissioner by rule shall prohibit a trustee

or employee of a local mental health authority from soliciting or

accepting from another person a benefit, including a security or

stock, a gift, or another item of value, that is intended to

influence the person's conduct of authority business.

Added by Acts 2007, 80th Leg., R.S., Ch.

478, Sec. 6, eff. June 16, 2007.

Sec. 533.036. REPORT ON APPLICATION FOR SERVICES. (a) The

department shall collect information relating to each application

for residential and nonresidential services provided by the

department or a mental retardation authority and the department's

or authority's response to the application.

(b) The information must include:

(1) the applicant's age, diagnosis, and legal status;

(2) the date on which the department or authority receives the

application; and

(3) the date on which the department or authority acts on the

application.

(c) The department shall use the information to prepare for the

board an annual report on the applications and their disposition.

The department may not include information in the report that

would disclose an applicant's identity.

(d) The board shall submit copies of the report to the

legislature not later than October 1 of each year.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 533.037. SERVICE PROGRAMS AND SHELTERED WORKSHOPS. (a)

The department may provide mental health and mental retardation

services through halfway houses, sheltered workshops, community

centers, and other mental health and mental retardation services

programs.

(b) The department may operate or contract for the provision of

part or all of the sheltered workshop services and may contract

for the sale of goods produced and services provided by a

sheltered workshop program. The goods and services may be sold

for cash or on credit.

(c) An operating fund may be established for each sheltered

workshop the department operates. Each operating fund must be in

a national or state bank that is a member of the Federal Deposit

Insurance Corporation.

(d) Money derived from gifts or grants received for sheltered

workshop purposes and the proceeds from the sale of sheltered

workshop goods and services shall be deposited to the credit of

the operating fund. The money in the fund may be spent only in

the operation of the sheltered workshop to:

(1) purchase supplies, materials, services, and equipment;

(2) pay salaries of and wages to participants and employees;

(3) construct, maintain, repair, and renovate facilities and

equipment; and

(4) establish and maintain a petty cash fund of not more than

$100.

(e) Money in an operating fund that is used to pay salaries of

and wages to participants in the sheltered workshop program is

money the department holds in trust for the participants'

benefit.

(f) This section does not affect the authority or jurisdiction

of a community center as prescribed by Chapter 534.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 533.038. FACILITIES AND SERVICES FOR CLIENTS WITH MENTAL

RETARDATION. (a) The department may designate all or any part

of a department facility as a special facility for the diagnosis,

special training, education, supervision, treatment, care, or

control of clients with mental retardation.

(b) The department may specify the facility in which a client

with mental retardation under the department's jurisdiction is

placed.

(c) The department may maintain day classes at a department

facility for the convenience and benefit of clients with mental

retardation of the community in which the facility is located and

who are not capable of enrollment in a public school system's

regular or special classes.

(d) A person with mental retardation, or a person's legally

authorized representative, seeking residential services shall

receive a clear explanation of programs and services for which

the person is determined to be eligible, including state schools,

community ICF-MR programs, waiver services under Section 1915(c)

of the federal Social Security Act (42 U.S.C. Section 1396n(c)),

or other services. The preferred programs and services chosen by

the person or the person's legally authorized representative

shall be documented in the person's record. If the preferred

programs or services are not available, the person or the

person's legally authorized representative shall be given

assistance in gaining access to alternative services and the

selected waiting list.

(e) The department shall ensure that the information regarding

program and service preferences collected under Subsection (d) is

documented and maintained in a manner that permits the department

to access and use the information for planning activities

conducted under Section 533.032.

(f) The department may spend money appropriated for the state

school system only in accordance with limitations imposed by the

General Appropriations Act.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 1187, Sec. 10, eff.

Sept. 1, 1999.

Sec. 533.039. CLIENT SERVICES OMBUDSMAN. (a) The commissioner

shall employ an ombudsman responsible for assisting a person, or

a parent or guardian of a person, who has been denied service by

the department, a department program or facility, or a local

mental health or mental retardation authority.

(b) The ombudsman shall:

(1) explain and provide information on department and local

mental health or mental retardation authority services,

facilities, and programs and the rules, procedures, and

guidelines applicable to the person denied services; and

(2) assist the person in gaining access to an appropriate

program or in placing the person on an appropriate waiting list.

Added by Acts 1999, 76th Leg., ch. 1187, Sec. 11, eff. Sept. 1,

1999.

Sec. 533.040. SERVICES FOR CHILDREN AND YOUTH. (a) The

department shall ensure the development of programs and the

expansion of services at the community level for children with

mental illness or mental retardation, or both, and for their

families. The department shall:

(1) prepare and review budgets for services for children;

(2) develop departmental policies relating to children's

programs and service delivery; and

(3) increase interagency coordination activities to enhance the

provision of services for children.

(b) The department shall designate an employee authorized in the

department's schedule of exempt positions to be responsible for

planning and coordinating services and programs for children and

youth. The employee shall perform budget and policy review and

provide interagency coordination of services for children and

youth.

(c) The department shall designate an employee as a youth

suicide prevention officer. The officer shall serve as a liaison

to the Texas Education Agency and public schools on matters

relating to the prevention of and response to suicide or

attempted suicide by public school students.

(d) The department and the Interagency Council on Early

Childhood Intervention shall:

(1) jointly develop:

(A) a continuum of care for children younger than seven years of

age who have mental illness; and

(B) a plan to increase the expertise of the department's service

providers in mental health issues involving children younger than

seven years of age; and

(2) coordinate, if practicable, department and council

activities and services involving children with mental illness

and their families.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.46, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 57, Sec. 1, eff. May 15,

2003.

Sec. 533.041. SERVICES FOR EMOTIONALLY DISTURBED CHILDREN AND

YOUTH. (a) At each department mental health facility, the

department shall make short-term evaluation and diagnostic

services available for emotionally disturbed children and youth

who are referred to the department by the Texas Department of

Human Services if evaluation and diagnostic services for the

children and youth are not immediately available through a local

mental health authority.

(b) The Texas Department of Human Services may pay for the

services according to fees jointly agreed to by both agencies.

The department may use payments received under the agreement to

contract for community-based residential placements for

emotionally disturbed children and youth.

(c) The department shall maintain computerized information on

emotionally disturbed children and youth that contains both

individual and aggregate information. The purpose of the

information is to allow the department to track services and

placements and to conduct research on the treatment of the

children and youth. The department may coordinate activities with

the Texas Department of Human Services in developing the

information. The department shall make the information available

to the department's mental health facilities and to community

centers.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 533.0415. MEMORANDUM OF UNDERSTANDING ON INTERAGENCY

TRAINING. (a) The department, the Texas Department of Human

Services, the Texas Youth Commission, the Texas Juvenile

Probation Commission, and the Texas Education Agency by rule

shall adopt a joint memorandum of understanding to develop

interagency training for the staffs of the agencies involved in

the functions of assessment, case planning, case management, and

in-home or direct delivery of services to children, youth, and

their families. The memorandum must:

(1) outline the responsibility of each agency in coordinating

and developing a plan for interagency training on individualized

assessment and effective intervention and treatment services for

children and dysfunctional families; and

(2) provide for the establishment of an interagency task force

to:

(A) develop a training program to include identified

competencies, content, and hours for completion of the training

with at least 20 hours of training required each year until the

program is completed;

(B) design a plan for implementing the program, including

regional site selection, frequency of training, and selection of

experienced clinical public and private professionals or

consultants to lead the training;

(C) monitor, evaluate, and revise the training program,

including the development of additional curricula based on future

training needs identified by staff and professionals; and

(D) submit a report to the governor, lieutenant governor, and

speaker of the house of representatives by October 15 of each

even-numbered year.

(b) The task force consists of:

(1) one clinical professional and one training staff member from

each agency, appointed by that agency; and

(2) 10 private sector clinical professionals with expertise in

dealing with troubled children, youth, and dysfunctional

families, two of whom are appointed by each agency.

(c) The task force shall meet at the call of the department.

(d) The department shall act as the lead agency in coordinating

the development and implementation of the memorandum.

(e) The agencies shall review and by rule revise the memorandum

not later than August each year.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 6.04, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.47, eff.

Sept. 1, 1997.

Sec. 533.042. EVALUATION OF ELDERLY RESIDENTS. (a) The

department shall evaluate each elderly resident at least annually

to determine if the resident can be appropriately served in a

less restrictive setting.

(b) The department shall consider the proximity to the resident

of family, friends, and advocates concerned with the resident's

well-being in determining whether the resident should be moved

from a department facility or to a different department facility.

The department shall recognize that a nursing home may not be

able to meet the special needs of an elderly resident.

(c) In evaluating an elderly resident under this section and to

ensure appropriate placement, the department shall identify the

special needs of the resident, the types of services that will

best meet those needs, and the type of facility that will best

provide those services.

(d) The treating physician shall conduct the evaluation of an

elderly resident of a department mental health facility. The

appropriate interdisciplinary team shall conduct the evaluation

of an elderly resident of a department mental retardation

facility.

(e) The department shall attempt to place an elderly resident in

a less restrictive setting if the department determines that the

resident can be appropriately served in that setting. The

department shall coordinate the attempt with the local mental

health and mental retardation authority.

(f) A local mental health or mental retardation authority shall

provide continuing care for an elderly resident placed in the

authority's service area under this section.

(g) The local mental health or mental retardation authority

shall have the right of access to all residents and records of

residents who request continuing care services.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 646, Sec. 5, eff. Aug.

30, 1993.

Sec. 533.043. PROPOSALS FOR GERIATRIC, EXTENDED, AND

TRANSITIONAL CARE. (a) The department shall solicit proposals

from community providers to operate:

(1) community residential programs that will provide at least

the same services that an extended care unit provides for the

population the provider proposes to serve; or

(2) transitional living units that will provide at least the

same services that the department traditionally provides in

facility-based transitional care units.

(b) The department shall solicit proposals from community

providers to operate community residential programs for elderly

residents at least every two years.

(c) A proposal for extended care services may be designed to

serve all or part of an extended care unit's population.

(d) A proposal to operate transitional living units may provide

that the community provider operate the transitional living unit

in a community setting or on the grounds of a department

facility.

(e) The department shall require each provider to:

(1) offer adequate assurances of ability to:

(A) provide the required services;

(B) meet department standards; and

(C) safeguard the safety and well-being of each resident; and

(2) sign a memorandum of agreement with the local mental health

or mental retardation authority, as appropriate, outlining the

responsibilities for continuity of care and monitoring, if the

provider is not the local authority.

(f) The department may fund a proposal through a contract if the

provider agrees to meet the requirements prescribed by Subsection

(e) and agrees to provide the services at a cost that is equal to

or less than the cost to the department to provide the services.

(g) The appropriate local mental health or mental retardation

authority shall monitor the services provided to a resident

placed in a program funded under this section. The department may

monitor any service for which it contracts.

(h) The department is responsible for the care of a patient in

an extended care program funded under this section. The

department may terminate a contract for extended care services if

the program ends or does not provide the required services. The

department shall provide the services or find another program to

provide the services if the department terminates a contract.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 533.044. MEMORANDUM OF UNDERSTANDING ON ASSESSMENT TOOLS.

(a) The department and Texas Department of Human Services by

rule shall adopt a joint memorandum of understanding that

requires the use of a uniform assessment tool to assess whether

an elderly person, a person with mental retardation, a person

with a developmental disability, or a person who is suspected of

being a person with mental retardation or a developmental

disability and who is receiving services in a facility regulated

or operated by the department or Texas Department of Human

Services needs a guardian of the person or estate, or both.

(b) The memorandum must prescribe:

(1) the facilities that must use the assessment; and

(2) the circumstances in which the facilities must use the

assessment.

(c) Each agency shall review and modify the memorandum as

necessary not later than the last month of each state fiscal

year.

Added by Acts 1993, 73rd Leg., ch. 905, Sec. 4, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 798, Sec. 4, eff. Aug.

28, 1995.

Sec. 533.045. USE OF CERTAIN DRUGS FOR CERTAIN PATIENTS. (a)

The department may place on a clozapine treatment plan each

patient in a state hospital for whom the treatment is medically

feasible and appropriate. The department may place a patient on a

treatment plan using a drug other than clozapine if the drug

produces results that are similar to or better than clozapine in

treating schizophrenics.

(b) If a patient in a state hospital responds to a treatment

plan required or authorized by Subsection (a) to the extent that

the patient can be discharged from the hospital, the department

may:

(1) assist the patient in applying for disability benefits and

for Medicaid if the patient is potentially eligible;

(2) place the patient in a community setting with continuing

drug treatments and with medical monitoring;

(3) provide or ensure that the patient is provided supportive

housing, rehabilitation services, and job placement, as

appropriate; and

(4) provide outpatient care at state hospitals or require a

local mental health authority to provide outpatient care, as

appropriate.

(c) The department may use facility beds vacated by patients

discharged through the use of a treatment plan allowed by

Subsection (a) for other appropriate uses.

Added by Acts 1993, 73rd Leg., ch. 973, Sec. 1, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 533.044 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(31), eff. Sept. 1, 1995.

Sec. 533.046. FEDERAL FUNDING FOR MENTAL HEALTH SERVICES FOR

CHILDREN AND FAMILIES. (a) The department shall enter into an

interagency agreement with the Texas Department of Human Services

to:

(1) amend the eligibility requirements of the state's emergency

assistance plan under Title IV-A, Social Security Act (42 U.S.C.

Section 601 et seq.), to include mental health emergencies; and

(2) prescribe the procedures the agencies will use to delegate

to the department and to local mental health and mental

retardation authorities the administration of mental health

emergency assistance.

(b) The interagency agreement must provide that:

(1) the department certify to the Texas Department of Human

Services the nonfederal expenditures for which the state will

claim federal matching funds; and

(2) the Texas Department of Human Services retain responsibility

for making final eligibility decisions.

(c) The department shall allocate to local mental health and

mental retardation authorities 66 percent of the federal funds

received under this section.

Added by Acts 1995, 74th Leg., ch. 373, Sec. 1, eff. Aug. 28,

1995; Acts 1995, 74th Leg., ch. 655, Sec. 6.07, eff. Sept. 1,

1995.

Sec. 533.047. MANAGED CARE ORGANIZATIONS: MEDICAID PROGRAM. The

department shall develop performance, operation, quality of care,

marketing, and financial standards for the provision by managed

care organizations of mental health and mental retardation

services to Medicaid clients.

Added by Acts 1995, 74th Leg., ch. 574, Sec. 2, eff. Sept. 1,

1995. Renumbered from Health and Safety Code Sec. 533.045 by Acts

1997, 75th Leg., ch. 165, Sec. 31.01(59), eff. Sept. 1, 1997.

Sec. 533.048. GUARDIANSHIP ADVISORY COMMITTEE. (a) In this

section, "institution" means:

(1) an ICF-MR; or

(2) a state hospital, state school, or state center maintained

and managed by the department.

(b) The commissioner shall appoint a guardianship advisory

committee composed of nine members, five of whom must be parents

of residents of institutions.

(c) The commissioner shall designate a member of the advisory

committee to serve as presiding officer. The members of the

advisory committee shall elect any other necessary officers.

(d) The advisory committee shall meet at the call of the

presiding officer.

(e) A member of the advisory committee serves at the will of the

commissioner.

(f) A member of the advisory committee may not receive

compensation for serving on the advisory committee but is

entitled to reimbursement for travel expenses incurred by the

member while conducting the business of the advisory committee as

provided by the General Appropriations Act.

(g) The advisory committee shall develop a plan and make

specific recommendations to the department regarding methods to

facilitate the appointment of relatives of residents of

institutions as guardians of those residents to make decisions

regarding appropriate care settings for the residents.

Added by Acts 2001, 77th Leg., ch. 1239, Sec. 5, eff. Sept. 1,

2001.

Sec. 533.049. PRIVATIZATION OF STATE SCHOOL. (a) After August

31, 2004, and before September 1, 2005, the department may

contract with a private service provider to operate a state

school only if:

(1) the Health and Human Services Commission determines that the

private service provider will operate the state school at a cost

that is at least 25 percent less than the cost to the department

to operate the state school;

(2) the Health and Human Services Commission approves the

contract;

(3) the private service provider is required under the contract

to operate the school at a quality level at least equal to the

quality level achieved by the department when the department

operated the school, as measured by the school's most recent

applicable ICF-MR survey; and

(4) the state school, when operated under the contract, treats a

population with the same characteristics and need levels as the

population treated by the state school when operated by the

department.

(b) On or before April 1, 2004, the department shall report to

the commissioner of health and human services whether the

department has received a proposal by a private service provider

to operate a state school. The report must include an evaluation

of the private service provider's qualifications, experience, and

financial strength, a determination of whether the provider can

operate the state school under the same standard of care as the

department, and an analysis of the projected savings under a

proposed contract with the provider. The savings analysis must

include all department costs to operate the state school,

including costs, such as employee benefits, that are not

appropriated to the department.

(c) If the department contracts with a private service provider

to operate a state school, the department, the Governor's Office

of Budget and Planning, and the Legislative Budget Board shall

identify sources of funding that must be transferred to the

department to fund the contract.

(d) The department may renew a contract under this section. The

conditions listed in Subsections (a)(1)-(3) apply to the renewal

of the contract.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.77(a), eff. Sept.

1, 2004.

Sec. 533.050. PRIVATIZATION OF STATE MENTAL HOSPITAL. (a)

After August 31, 2004, and before September 1, 2005, the

department may contract with a private service provider to

operate a state mental hospital owned by the department only if:

(1) the Health and Human Services Commission determines that the

private service provider will operate the hospital at a cost that

is at least 25 percent less than the cost to the department to

operate the hospital;

(2) the Health and Human Services Commission approves the

contract;

(3) the hospital, when operated under the contract, treats a

population with the same characteristics and acuity levels as the

population treated at the hospital when operated by the

department; and

(4) the private service provider is required under the contract

to operate the hospital at a quality level at least equal to the

quality level achieved by the department when the department

operated the hospital, as measured by the hospital's most recent

applicable accreditation determination from the Joint Commission

on Accreditation of Healthcare Organizations (JCAHO).

(b) On or before April 1, 2004, the department shall report to

the commissioner of health and human services whether the

department has received a proposal by a private service provider

to operate a state mental hospital. The report must include an

evaluation of the private service provider's qualifications,

experience, and financial strength, a determination of whether

the provider can operate the hospital under the same standard of

care as the department, and an analysis of the projected savings

under a proposed contract with the provider. The savings analysis

must include all department costs to operate the hospital,

including costs, such as employee benefits, that are not

appropriated to the department.

(c) If the department contracts with a private service provider

to operate a state mental hospital, the department, the

Governor's Office of Budget and Planning, and the Legislative

Budget Board shall identify sources of funding that must be

transferred to the department to fund the contract.

(d) The department may renew a contract under this section. The

conditions listed in Subsections (a)(1)-(3) apply to the renewal

of the contract.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.78(a), eff. Sept.

1, 2004.

SUBCHAPTER C. POWERS AND DUTIES RELATING TO ICF-MR PROGRAM

Sec. 533.062. PLAN ON LONG-TERM CARE FOR PERSONS WITH MENTAL

RETARDATION. (a) The department shall biennially develop a

proposed plan on long-term care for persons with mental

retardation.

(b) The proposed plan must specify the capacity of the HCS

waiver program for persons with mental retardation and the number

and levels of new ICF-MR beds to be authorized in each region. In

developing the proposed plan, the department shall consider:

(1) the needs of the population to be served;

(2) projected appropriation amounts for the biennium; and

(3) the requirements of applicable federal law.

(c) Each proposed plan shall cover the subsequent fiscal

biennium. The department shall conduct a public hearing on the

proposed plan. Not later than July 1 of each even-numbered year,

the department shall submit the plan to the Health and Human

Services Commission for approval.

(d) The Health and Human Services Commission may modify the

proposed plan as necessary before its final approval. In

determining the appropriate number of ICF-MR facilities for

persons with a related condition, the department and the Health

and Human Services Commission shall consult with the Texas

Department of Human Services.

(e) The Health and Human Services Commission shall submit the

proposed plan as part of the consolidated health and human

services budget recommendation required under Section 13, Article

4413(502), Revised Statutes.

(f) After legislative action on the appropriation for long-term

care services for persons with mental retardation, the Health and

Human Services Commission shall adjust the plan to ensure that

the number of ICF-MR beds licensed or approved as meeting license

requirements and the capacity of the HCS waiver program are

within appropriated funding amounts.

(g) After any necessary adjustments, the Health and Human

Services Commission shall approve the final biennial plan and

publish the plan in the Texas Register.

(h) The department may submit proposed amendments to the plan to

the Health and Human Services Commission.

(i) In this section, "HCS waiver program" means services under

the state Medicaid home and community-based services waiver

program for persons with mental retardation adopted in accordance

with 42 U.S.C. Section 1396n(c).

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.06, eff.

Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 646, Sec. 6, eff. Aug.

30, 1993; Acts 1993, 73rd Leg., ch. 747, Sec. 27, eff. Sept. 1,

1993.

Sec. 533.063. REVIEW OF ICF-MR RULES. (a) The department and

the Texas Department of Human Services shall meet as necessary to

discuss proposed changes in the rules or the interpretation of

the rules that govern the ICF-MR program.

(b) The departments shall jointly adopt a written policy

interpretation letter that describes the proposed change and

shall make a copy of the letter available to providers.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.097, eff.

Sept. 1, 1995.

Sec. 533.065. ICF-MR APPLICATION CONSOLIDATION LIST. (a) The

department shall maintain a consolidated list of applications for

certification for participation in the ICF-MR program.

(b) The department shall list the applications in descending

order using the date on which the department received the

completed application.

(c) The department shall approve applications in the order in

which the applications are listed.

(d) The department shall notify the Texas Department of Human

Services of each application for a license or for compliance with

licensing standards the department approves.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.098, eff.

Sept. 1, 1995.

Sec. 533.066. INFORMATION RELATING TO ICF-MR PROGRAM. (a) At

least annually, the department and the Texas Department of Human

Services shall jointly sponsor a conference on the ICF-MR program

to:

(1) assist providers in understanding survey rules;

(2) review deficiencies commonly found in ICF-MR facilities; and

(3) inform providers of any recent changes in the rules or in

the interpretation of the rules relating to the ICF-MR program.

(b) The departments also may use any other method to provide

necessary information to providers, including publications.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.099, eff.

Sept. 1, 1995.

SUBCHAPTER D. POWERS AND DUTIES RELATING TO DEPARTMENT FACILITIES

Sec. 533.081. DEVELOPMENT OF FACILITY BUDGETS. The department,

in budgeting for a facility, shall use uniform costs for specific

types of services a facility provides unless a legitimate reason

exists and is documented for the use of other costs.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 533.082. DETERMINATION OF SAVINGS IN FACILITIES. (a) The

department shall determine the degree to which the costs of

operating department facilities for persons with mental illness

or mental retardation in compliance with applicable standards are

affected as populations in the facilities fluctuate.

(b) In making the determination, the department shall:

(1) assume that the current level of services and necessary

state of repair of the facilities will be maintained; and

(2) include sufficient funds to allow the department to comply

with the requirements of litigation and applicable standards.

(c) The department shall allocate to community-based mental

health programs any savings realized in operating department

facilities for persons with mental illness.

(d) The department shall allocate to community-based mental

retardation programs any savings realized in operating department

facilities for persons with mental retardation.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 533.083. CRITERIA FOR EXPANSION, CLOSURE, OR CONSOLIDATION

OF FACILITY. The department shall establish objective criteria

for determining when a new facility may be needed and when a

facility may be expanded, closed, or consolidated.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 533.084. MANAGEMENT OF SURPLUS REAL PROPERTY. (a) To the

extent provided by this subtitle, the department may lease,

transfer, or otherwise dispose of any surplus real property,

including any improvements under its management and control, or

authorize the lease, transfer, or disposal of the property.

Surplus property is property the board designates as having

minimal value to the present service delivery system and projects

to have minimal value to the service delivery system as described

in the department's long-range plan.

(b) The proceeds from the lease, transfer, or disposal of

surplus real property, including any improvements, shall be

deposited to the credit of the department in the Texas capital

trust fund established under Chapter 2201, Government Code. The

proceeds and any interest from the proceeds may be appropriated

only for improvements to the department's system of facilities.

(c) A lease proposal shall be advertised at least once a week

for four consecutive weeks in at least two newspapers. One

newspaper must be a newspaper published in the municipality in

which the property is located or the daily newspaper published

nearest to the property's location. The other newspaper must have

statewide circulation. Each lease is subject to the attorney

general's approval as to substance and form. The board shall

adopt forms, rules, and contracts that, in the board's best

judgment, will protect the state's interests. The board may

reject any or all bids.

(d) This section does not authorize the department to close or

consolidate a facility used to provide mental health or mental

retardation services without first obtaining legislative

approval.

(e) Notwithstanding Subsection (c), the department may enter

into a written agreement with the General Land Office to

administer lease proposals. If the General Land Office

administers a lease proposal under the agreement, notice that the

property is offered for lease must be published in accordance

with Section 32.107, Natural Resources Code.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(5), eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1175, Sec. 2, eff. June

18, 1999; Acts 2003, 78th Leg., ch. 198, Sec. 2.79, eff. Sept. 1,

2003.

Sec. 533.0844. MENTAL HEALTH COMMUNITY SERVICES ACCOUNT. (a)

The mental health community services account is an account in the

general revenue fund that may be appropriated only for the

provision of mental health services by or under contract with the

department.

(b) The department shall deposit to the credit of the mental

health community services account any money donated to the state

for inclusion in the account, including life insurance proceeds

designated for deposit to the account.

(c) Interest earned on the mental health community services

account shall be credited to the account. The account is exempt

from the application of Section 403.095, Government Code.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.80, eff. Sept. 1,

2003.

Sec. 533.0846. MENTAL RETARDATION COMMUNITY SERVICES ACCOUNT.

(a) The mental retardation community services account is an

account in the general revenue fund that may be appropriated only

for the provision of mental retardation services by or under

contract with the department.

(b) The department shall deposit to the credit of the mental

retardation community services account any money donated to the

state for inclusion in the account, including life insurance

proceeds designated for deposit to the account.

(c) Interest earned on the mental retardation community services

account shall be credited to the account. The account is exempt

from the application of Section 403.095, Government Code.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.81, eff. Sept. 1,

2003.

Sec. 533.085. FACILITIES FOR INMATE AND PAROLEE CARE. (a) With

the written approval of the governor, the department may contract

with the Texas Department of Criminal Justice to transfer

facilities to that department or otherwise provide facilities

for:

(1) inmates with mental illness or mental retardation in the

custody of that department; or

(2) persons with mental illness or mental retardation paroled or

released under that department's supervision.

(b) An agency must report to the governor the agency's reasons

for proposing to enter into a contract under this section and

request the governor's approval.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.107, eff. September 1, 2009.

Sec. 533.086. USE OF DEPARTMENT FACILITIES BY SUBSTANCE ABUSERS.

(a) The department shall annually provide the Texas Commission

on Alcohol and Drug Abuse with an analysis by county of the

hospitalization rates of persons with substance abuse problems.

The analysis must include information indicating which admissions

were for persons with only substance abuse problems and which

admissions were for persons with substance abuse problems but

whose primary diagnoses were other types of mental health

problems.

(b) Not later than September 1 of each even-numbered year, the

department and the Texas Commission on Alcohol and Drug Abuse

shall jointly estimate the number of facility beds that should be

maintained for persons with substance abuse problems who cannot

be treated in the community.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 533.087. LEASE OF REAL PROPERTY. (a) The department may

lease real property, including any improvements under the

department's management and control, regardless of whether the

property is surplus property. Except as provided by Subsection

(c), the department may award a lease of real property only:

(1) at the prevailing market rate; and

(2) by competitive bid.

(b) The department shall advertise a proposal for lease at least

once a week for four consecutive weeks in:

(1) a newspaper published in the municipality in which the

property is located or the daily newspaper published nearest to

the property's location; and

(2) a newspaper of statewide circulation.

(c) The department may lease real property or an improvement for

less than the prevailing market rate, without advertisement or

without competitive bidding, if:

(1) the board determines that sufficient public benefit will be

derived from the lease; and

(2) the property is leased to:

(A) a federal or state agency;

(B) a unit of local government;

(C) a not-for-profit organization; or

(D) an entity related to the department by a service contract.

(d) The board shall adopt leasing rules, forms, and contracts

that will protect the state's interests.

(e) The board may reject any bid.

(f) This section does not authorize the department to close or

consolidate a facility used to provide mental health or mental

retardation services without legislative approval.

(g) Notwithstanding Subsections (a) and (b), the department may

enter into a written agreement with the General Land Office to

administer lease proposals. If the General Land Office

administers a lease proposal under the agreement, notice that the

property is offered for lease must be published in accordance

with Section 32.107, Natural Resources Code.

Added by Acts 1995, 74th Leg., ch. 821, Sec. 10, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1175, Sec. 3, eff.

June 18, 1999.

SUBCHAPTER E. JAIL DIVERSION PROGRAM

Sec. 533.108. PRIORITIZATION OF FUNDING FOR DIVERSION OF PERSONS

FROM INCARCERATION IN CERTAIN COUNTIES. (a) A local mental

health or mental retardation authority may develop and may

prioritize its available funding for:

(1) a system to divert members of the priority population,

including those members with co-occurring substance abuse

disorders, before their incarceration or other contact with the

criminal justice system, to services appropriate to their needs,

including:

(A) screening and assessment services; and

(B) treatment services, including:

(i) assertive community treatment services;

(ii) inpatient crisis respite services;

(iii) medication management services;

(iv) short-term residential services;

(v) shelter care services;

(vi) crisis respite residential services;

(vii) outpatient integrated mental health services;

(viii) co-occurring substance abuse treatment services;

(ix) psychiatric rehabilitation and service coordination

services;

(x) continuity of care services; and

(xi) services consistent with the Texas Council on Offenders

with Mental Impairments model;

(2) specialized training of local law enforcement and court

personnel to identify and manage offenders or suspects who may be

members of the priority population; and

(3) other model programs for offenders and suspects who may be

members of the priority population, including crisis intervention

training for law enforcement personnel.

(b) A local mental health or mental retardation authority

developing a system, training, or a model program under

Subsection (a) shall collaborate with other local resources,

including local law enforcement and judicial systems and local

personnel.

(c) A local mental health or mental retardation authority may

not implement a system, training, or a model program developed

under this section until the system, training, or program is

approved by the department.

Added by Acts 2003, 78th Leg., ch. 1214, Sec. 3, eff. Sept. 1,

2003.



CHAPTER 534. COMMUNITY SERVICES

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE A. TEXAS DEPARTMENT OF MENTAL HEALTH AND MENTAL

RETARDATION

CHAPTER 534. COMMUNITY SERVICES

SUBCHAPTER A. COMMUNITY CENTERS

Sec. 534.001. ESTABLISHMENT. (a) A county, municipality,

hospital district, school district, or an organizational

combination of two or more of those local agencies may establish

and operate a community center.

(b) In accordance with this subtitle, a community center may be:

(1) a community mental health center that provides mental health

services;

(2) a community mental retardation center that provides mental

retardation services; or

(3) a community mental health and mental retardation center that

provides mental health and mental retardation services.

(c) A community center is:

(1) an agency of the state, a governmental unit, and a unit of

local government, as defined and specified by Chapters 101 and

102, Civil Practice and Remedies Code;

(2) a local government, as defined by Section 791.003,

Government Code;

(3) a local government for the purposes of Chapter 2259,

Government Code; and

(4) a political subdivision for the purposes of Chapter 172,

Local Government Code.

(d) A community center may be established only if:

(1) the proposed center submits to the department a copy of the

contract between the participating local agencies, if applicable;

(2) the department approves the proposed center's plan to

develop and make available to the region's residents an effective

mental health or mental retardation program, or both, through a

community center that is appropriately structured to include the

financial, physical, and personnel resources necessary to meet

the region's needs; and

(3) the department determines that the center can appropriately,

effectively, and efficiently provide those services in the

region.

(e) Except as provided by this section, a community center

operating under this subchapter may operate only for the purposes

and perform only the functions defined in the center's plan. The

executive commissioner by rule shall specify the elements that

must be included in a plan and shall prescribe the procedure for

submitting, approving, and modifying a center's plan. In

addition to the services described in a center's plan, the center

may provide other health and human services and supports as

provided by a contract with or a grant received from a local,

state, or federal agency.

(f) Each function performed by a community center under this

title is a governmental function if the function is required or

affirmatively approved by any statute of this state or of the

United States or by a regulatory agency of this state or of the

United States duly acting under any constitutional or statutory

authority vesting the agency with such power. Notwithstanding any

other law, a community center is subject to Chapter 554,

Government Code.

(g) An entity is, for the purpose of operating a psychiatric

center, a governmental unit and a unit of local government under

Chapter 101, Civil Practice and Remedies Code, and a local

government under Chapter 102, Civil Practice and Remedies Code,

if the entity:

(1) is not operated to make a profit;

(2) is created through an intergovernmental agreement between a

community mental health center and any other governmental unit;

and

(3) contracts with the community mental health center and any

other governmental unit that created it to operate a psychiatric

center.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.07, eff.

Aug. 30, 1993; Acts 1995, 74th Leg., ch. 601, Sec. 1, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 835, Sec. 1, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1420, Sec. 8.276, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 198, Sec. 2.82, eff. Sept. 1,

2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1292, Sec. 2, eff. June 19, 2009.

Sec. 534.0015. PURPOSE AND POLICY. (a) A community center

created under this subchapter is intended to be a vital component

in a continuum of services for persons in this state who are

mentally ill or mentally retarded.

(b) It is the policy of this state that community centers strive

to develop services for persons who are mentally ill or mentally

retarded, and may provide requested services to persons with

developmental disabilities or with chemical dependencies, that

are effective alternatives to treatment in a large residential

facility.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 6.08, eff. Aug. 30,

1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1292, Sec. 3, eff. June 19, 2009.

Sec. 534.002. BOARD OF TRUSTEES FOR CENTER ESTABLISHED BY ONE

LOCAL AGENCY. The board of trustees of a community center

established by one local agency is composed of:

(1) the members of the local agency's governing body; or

(2) not fewer than five or more than nine qualified voters who

reside in the region to be served by the center and who are

appointed by the local agency's governing body.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.09, eff.

Aug. 30, 1993.

Sec. 534.003. BOARD OF TRUSTEES FOR CENTER ESTABLISHED BY AT

LEAST TWO LOCAL AGENCIES. (a) The board of trustees of a

community center established by an organizational combination of

local agencies is composed of not fewer than five or more than 13

members.

(b) The governing bodies of the local agencies shall appoint the

board members either from among the membership of the governing

bodies or from among the qualified voters who reside in the

region to be served by the center.

(c) When the center is established, the governing bodies shall

enter into a contract that stipulates the number of board members

and the group from which the members are chosen. They may

renegotiate or amend the contract as necessary to change the:

(1) method of choosing the members; or

(2) membership of the board of trustees to more accurately

reflect the ethnic and geographic diversity of the local service

area.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.10, eff.

Aug. 30, 1993; Acts 2003, 78th Leg., ch. 198, Sec. 2.200, eff.

Sept. 1, 2003.

Sec. 534.004. PROCEDURES RELATING TO BOARD OF TRUSTEES

MEMBERSHIP. (a) The local agency or organizational combination

of local agencies that establishes a community center shall

prescribe:

(1) the application procedure for a position on the board of

trustees;

(2) the procedure and criteria for making appointments to the

board of trustees;

(3) the procedure for posting notice of and filling a vacancy on

the board of trustees; and

(4) the grounds and procedure for removing a member of the board

of trustees.

(b) The local agency or organizational combination of local

agencies that appoints the board of trustees shall, in appointing

the members, attempt to reflect the ethnic and geographic

diversity of the local service area the community center serves.

The local agency or organizational combination shall include on

the board of trustees one or more persons otherwise qualified

under this chapter who are consumers of the types of services the

center provides or who are family members of consumers of the

types of services the center provides.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.11, eff.

Aug. 30, 1993; Acts 1999, 76th Leg., ch. 1187, Sec. 12, eff.

Sept. 1, 1999.

Sec. 534.005. TERMS; VACANCIES. (a) Appointed members of the

board of trustees who are not members of a local agency's

governing body serve staggered two-year terms. In appointing the

initial members, the appointing authority shall designate not

less than one-third or more than one-half of the members to serve

one-year terms and shall designate the remaining members to serve

two-year terms.

(b) A vacancy on a board of trustees composed of qualified

voters is filled by appointment for the remainder of the

unexpired term.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.12, eff.

Aug. 30, 1993; Acts 1999, 76th Leg., ch. 1187, Sec. 13, eff.

Sept. 1, 1999.

Sec. 534.006. TRAINING. (a) The board by rule shall establish:

(1) an annual training program for members of a board of

trustees administered by the professional staff of that community

center, including the center's legal counsel; and

(2) an advisory committee to develop training guidelines that

includes representatives of advocates for persons with mental

illness or mental retardation and representatives of boards of

trustees.

(b) Before a member of a board of trustees may assume office,

the member shall attend at least one training session

administered by that center's professional staff to receive

information relating to:

(1) the enabling legislation that created the community center;

(2) the programs the community center operates;

(3) the community center's budget for that program year;

(4) the results of the most recent formal audit of the community

center;

(5) the requirements of Chapter 551, Government Code, and

Chapter 552, Government Code;

(6) the requirements of conflict of interest laws and other laws

relating to public officials; and

(7) any ethics policies adopted by the community center.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 6.13, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(82),

(88), eff. Sept. 1, 1995.

Sec. 534.0065. QUALIFICATIONS; CONFLICT OF INTEREST; REMOVAL.

(a) As a local public official, a member of the board of

trustees of a community center shall uphold the member's position

of public trust by meeting and maintaining the applicable

qualifications for membership and by complying with the

applicable requirements relating to conflicts of interest.

(b) A person is not eligible for appointment as a member of a

board of trustees if the person or the person's spouse:

(1) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

receiving funds from the community center by contract or other

method; or

(2) uses or receives a substantial amount of tangible goods or

funds from the community center, other than:

(A) compensation or reimbursement authorized by law for board of

trustees membership, attendance, or expenses; or

(B) as a consumer or as a family member of a client or patient

receiving services from the community center.

(c) The primary residence of a member of the board of trustees

must be in the local service area the member represents.

(d) A member of the board of trustees is subject to Chapter 171,

Local Government Code.

(e) A member of the board of trustees may not:

(1) refer for services a client or patient to a business entity

owned or controlled by a member of the board of trustees, unless

the business entity is the only business entity that provides the

needed services within the jurisdiction of the community center;

(2) use a community center facility in the conduct of a business

entity owned or controlled by that member;

(3) solicit, accept, or agree to accept from another person or

business entity a benefit in return for the member's decision,

opinion, recommendation, vote, or other exercise of discretion as

a local public official or for a violation of a duty imposed by

law;

(4) receive any benefit for the referral of a client or a

patient to the community center or to another business entity;

(5) appoint, vote for, or confirm the appointment of a person to

a paid office or position with the community center if the person

is related to a member of the board of trustees by affinity

within the second degree or by consanguinity within the third

degree; or

(6) solicit or receive a political contribution from a supplier

to or contractor with the community center.

(f) Not later than the date on which a member of the board of

trustees takes office by appointment or reappointment and not

later than the anniversary of that date, each member shall

annually execute and file with the community center an affidavit

acknowledging that the member has read the requirements for

qualification, conflict of interest, and removal prescribed by

this chapter.

(g) In addition to any grounds for removal adopted under Section

534.004(a), it is a ground for removal of a member of a board of

trustees if the member:

(1) violates Chapter 171, Local Government Code;

(2) is not eligible for appointment to the board of trustees at

the time of appointment as provided by Subsections (b) and (c);

(3) does not maintain during service on the board of trustees

the qualifications required by Subsections (b) and (c);

(4) violates a provision of Subsection (e);

(5) violates a provision of Section 534.0115; or

(6) does not execute the affidavit required by Subsection (f).

(h) If a board of trustees is composed of members of the

governing body of a local agency or organizational combination of

local agencies, this section applies only to the qualifications

for and removal from membership on the board of trustees.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 6.13, eff. Aug. 30,

1993.

Sec. 534.007. PROHIBITED ACTIVITIES BY FORMER OFFICERS OR

EMPLOYEES; OFFENSE. (a) A former officer or employee of a

community center who ceases service or employment with the center

may not represent any person or receive compensation for services

rendered on behalf of any person regarding a particular matter in

which the former officer or employee participated during the

period of employment, either through personal involvement or

because the case or proceeding was a matter within the officer's

or employee's official responsibility.

(b) This section does not apply to:

(1) a former employee who is compensated on the last date of

service or employment below the amount prescribed by the General

Appropriations Act for salary group 17, Schedule A, or salary

group 9, Schedule B, of the position classification salary

schedule; or

(2) a former officer or employee who is employed by a state

agency or another community center.

(c) Subsection (a) does not apply to a proceeding related to

policy development that was concluded before the officer's or

employee's service or employment ceased.

(d) A former officer or employee of a community center commits

an offense if the former officer or employee violates this

section. An offense under this section is a Class A misdemeanor.

(e) In this section:

(1) "Participated" means to have taken action as an officer or

employee through decision, approval, disapproval, recommendation,

giving advice, investigation, or similar action.

(2) "Particular matter" means a specific investigation,

application, request for a ruling or determination, proceeding

related to the development of policy, contract, claim, charge,

accusation, arrest, or judicial or other proceeding.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 1187, Sec. 14, eff.

Sept. 1, 1999.

Sec. 534.008. ADMINISTRATION BY BOARD. (a) The board of

trustees is responsible for the effective administration of the

community center.

(b) The board of trustees shall make policies that are

consistent with the department's rules and standards.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.14, eff.

Aug. 30, 1993.

Sec. 534.009. MEETINGS. (a) The board of trustees shall adopt

rules for the holding of regular and special meetings.

(b) Board meetings are open to the public to the extent required

by and in accordance with Chapter 551, Government Code.

(c) The board of trustees shall keep a record of its proceedings

in accordance with Chapter 551, Government Code. The record is

open for public inspection in accordance with that law.

(d) The board of trustees shall send to the department and each

local agency that appoints the members a copy of the approved

minutes of board of trustees meetings by:

(1) mailing a copy appropriately addressed and with the

necessary postage paid using the United States postal service; or

(2) another method agreed to by the board of trustees and the

local agency.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.15, eff.

Aug. 30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(84), eff.

Sept. 1, 1995.

Sec. 534.010. EXECUTIVE DIRECTOR. (a) The board of trustees

shall appoint an executive director for the community center.

(b) The board of trustees shall:

(1) adopt a written policy governing the powers that may be

delegated to the executive director; and

(2) annually report to each local agency that appoints the

members the executive director's total compensation and benefits.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.16, eff.

Aug. 30, 1993.

Sec. 534.011. PERSONNEL. (a) The executive director, in

accordance with the policies of the board of trustees, shall

employ and train personnel to administer the community center's

programs and services. The community center may recruit those

personnel and contract for recruiting and training purposes.

(b) The board of trustees shall provide employees of the

community center with appropriate rights, privileges, and

benefits.

(c) The board of trustees may provide workers' compensation

benefits.

(d) The board of trustees shall prescribe the number of

employees and their salaries. The board of trustees may choose to

set salaries and benefits in compliance with a market analysis or

internal salary study. If an internal salary study is used, the

board of trustees shall conduct the study in accordance with the

guidelines established by the commissioner.

(e) Instead of using a market analysis or internal salary study

to establish salaries and benefits, the board of trustees may use

the state position classification plan and the General

Appropriations Act to determine the appropriate classification

and relative compensation of officers and employees. The board of

trustees may pay salaries in amounts less than those provided by

the General Appropriations Act. For a position not on the

classification plan, the board of trustees shall set the

compensation according to guidelines adopted by the commissioner.

The board of trustees may petition the department for approval to

exclude a position from the position classification plan and to

provide a stated salary for that position that exceeds the amount

prescribed by the General Appropriations Act for the classified

position.

(f) During a management audit of a community center, the

department is entitled to confirm the method the center used to

determine salaries and benefits.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.17, eff.

Aug. 30, 1993.

Sec. 534.0115. NEPOTISM. (a) The board of trustees or

executive director may not hire as a paid officer or employee of

the community center a person who is related to a member of the

board of trustees by affinity within the second degree or by

consanguinity within the third degree.

(b) An officer or employee who is related to a member of the

board of trustees in a prohibited manner may continue to be

employed if the person began the employment not later than the

31st day before the date on which the member was appointed.

(c) The officer or employee or the member of the board of

trustees shall resign if the officer or employee began the

employment later than the 31st day before the date on which the

member was appointed.

(d) If an officer or employee is permitted to remain in

employment under Subsection (b), the related member of the board

of trustees may not participate in the deliberation of or voting

on an issue that is specifically applicable to the officer or

employee unless the issue affects an entire class or category of

employees.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 6.18, eff. Aug. 30,

1993.

Sec. 534.012. ADVISORY COMMITTEES. (a) The board of trustees

may appoint committees, including medical committees, to advise

the board of trustees on matters relating to mental health and

mental retardation services.

(b) Each committee must be composed of at least three members.

(c) The appointment of a committee does not relieve the board of

trustees of the final responsibility and accountability as

provided by this subtitle.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.19, eff.

Aug. 30, 1993.

Sec. 534.013. COOPERATION OF DEPARTMENT. The department shall

provide assistance, advice, and consultation to local agencies,

boards of trustees, and executive directors in the planning,

development, and operation of a community center.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 534.014. BUDGET; REQUEST FOR FUNDS. (a) Each community

center shall annually provide to each local agency that appoints

members to the board of trustees a copy of the center's:

(1) approved fiscal year operating budget;

(2) most recent annual financial audit; and

(3) staff salaries by position.

(b) The board of trustees shall annually submit to each local

agency that appoints the members a request for funds or in-kind

assistance to support the center.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 6.20, eff. Aug. 30,

1993.

Sec. 534.015. PROVISION OF SERVICES. (a) The board of trustees

may adopt rules to regulate the administration of mental health

or mental retardation services by a community center. The rules

must be consistent with the purposes, policies, principles, and

standards prescribed by this subtitle.

(b) The board of trustees may contract with a local agency or a

qualified person or organization to provide a portion of the

mental health or mental retardation services.

(c) With the commissioner's approval, the board of trustees may

contract with the governing body of another county or

municipality to provide mental health and mental retardation

services to residents of that county or municipality.

(d) A community center may provide services to a person who

voluntarily seeks assistance or who has been committed to that

center.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 534.0155. FOR WHOM SERVICES MAY BE PROVIDED. (a) This

subtitle does not prevent a community center from providing

services to a person with a chemical dependency, to a person with

a developmental disability, or to a person with a mental

disability, as defined by Section 535.001.

(b) A community center may provide those services by contracting

with a public or private agency in addition to the department.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 6.21, eff. Aug. 30,

1993. Amended by Acts 1993, 73rd Leg., ch. 646, Sec. 7(a), eff.

Aug. 30, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1292, Sec. 4, eff. June 19, 2009.

Sec. 534.016. SCREENING AND CONTINUING CARE SERVICES. (a) A

community center shall provide screening services for a person

who requests voluntary admission to a department facility for

persons with mental illness and for a person for whom proceedings

for involuntary commitment to a department facility have been

initiated.

(b) A community center shall provide continuing mental health

and physical care services for a person referred to the center by

a department facility and for whom the facility superintendent

has recommended a continuing care plan.

(c) Services provided under this section must be consistent with

the department's rules and standards.

(d) The commissioner may designate a facility other than the

community center to provide the screening or continuing care

services if:

(1) local conditions indicate that the other facility can

provide the services more economically and effectively; or

(2) the commissioner determines that local conditions may impose

an undue burden on the community center.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 534.017. FEES FOR SERVICES. (a) A community center shall

charge reasonable fees for services the center provides, unless

prohibited by other service contracts or law.

(b) The community center may not deny services to a person

because of inability to pay for the services.

(c) The community center has the same rights, privileges, and

powers for collecting fees for treating patients and clients that

the department has by law.

(d) The county or district attorney of the county in which the

community center is located shall represent the center in

collecting fees when the center's executive director requests the

assistance.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.22, eff.

Aug. 30, 1993.

Sec. 534.0175. TRUST EXEMPTION. (a) If a client is the

beneficiary of a trust that has an aggregate principal of

$250,000 or less, the corpus or income of the trust is not

considered to be the property of the client or the client's

estate and is not liable for the client's support. If the

aggregate principal of the trust exceeds $250,000, only the

portion of the corpus of the trust that exceeds that amount and

the income attributable to that portion are considered to be the

property of the client or the client's estate and are liable for

the client's support.

(b) To qualify for the exemption provided by Subsection (a), the

trust and the trustee must comply with the requirements

prescribed by Sections 552.018 and 593.081.

Added by Acts 1993, 73rd Leg., ch. 166, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1020, Sec. 1, eff.

June 15, 2001.

Sec. 534.018. GIFTS AND GRANTS. A community center may accept

gifts and grants of money, personal property, and real property

to use in providing the center's programs and services.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.23, eff.

Aug. 30, 1993.

Sec. 534.019. CONTRIBUTION BY LOCAL AGENCY. A participating

local agency may contribute land, buildings, facilities, other

real and personal property, personnel, and funds to administer

the community center's programs and services.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.23, eff.

Aug. 30, 1993.

Sec. 534.020. ACQUISITION AND CONSTRUCTION OF PROPERTY AND

FACILITIES BY COMMUNITY CENTER. (a) A community center may

purchase or lease-purchase real and personal property and may

construct buildings and facilities.

(b) The board of trustees shall require that an appraiser

certified by the Texas Appraiser Licensing and Certification

Board conduct an independent appraisal of real estate the

community center intends to purchase. The board of trustees may

waive this requirement if the purchase price is less than the

value listed for the property by the local appraisal district and

the property has been appraised by the local appraisal district

within the preceding two years. A community center may not

purchase or lease-purchase property for an amount that is greater

than the property's appraised value unless:

(1) the purchase or lease-purchase of that property at that

price is necessary;

(2) the board of trustees documents in the official minutes the

reasons why the purchase or lease-purchase is necessary at that

price; and

(3) a majority of the board approves the transaction.

(c) The board of trustees shall establish in accordance with

relevant department rules competitive bidding procedures and

practices for capital purchases and for purchases involving

department funds or required local matching funds.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.23, eff.

Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 646, Sec. 8, eff. Aug.

30, 1993.

Sec. 534.021. APPROVAL AND NOTIFICATION REQUIREMENTS. (a) A

community center must receive from the department prior written

approval to acquire real property, including a building, if the

acquisition involves the use of department funds or local funds

required to match department funds. In addition, for acquisition

of nonresidential property, the community center must notify each

local agency that appoints members to the board of trustees not

later than the 31st day before it enters into a binding

obligation to acquire the property.

(b) A community center must notify the department and each local

agency that appoints members to the board of trustees not later

than the 31st day before it enters into a binding obligation to

acquire real property, including a building, if the acquisition

does not involve the use of department funds or local funds

required to match department funds. The commissioner, on request,

may waive the 30-day requirement on a case-by-case basis.

(c) The board shall adopt rules relating to the approval and

notification process.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 646, Sec. 9(a), eff.

Sept. 1, 1993.

Sec. 534.022. FINANCING OF PROPERTY AND IMPROVEMENTS. (a) To

acquire or to refinance the acquisition of real and personal

property, to construct improvements to property, or to finance

all or part of a payment owed or to be owed on a credit

agreement, a community center may contract in accordance with

Subchapter A, Chapter 271, Local Government Code, or issue,

execute, refinance, or refund bonds, notes, obligations, or

contracts. The community center may secure the payment of the

bonds, notes, obligations, or contracts with a security interest

in or pledge of its revenues or by granting a mortgage on any of

its properties.

(a-1) For purposes of Subsection (a), "revenues" includes the

following, as those terms are defined by Section 9.102, Business

& Commerce Code:

(1) an account;

(2) a chattel paper;

(3) a commercial tort claim;

(4) a deposit account;

(5) a document;

(6) a general intangible;

(7) a health care insurance receivable;

(8) an instrument;

(9) investment property;

(10) a letter-of-credit right; and

(11) proceeds.

(b) Except as provided by Subsection (f), the community center

shall issue the bonds, notes, or obligations in accordance with

Chapters 1201 and 1371, Government Code. The attorney general

must approve before issuance:

(1) notes issued in the form of public securities, as that term

is defined by Section 1201.002, Government Code;

(2) obligations, as that term is defined by Section 1371.001,

Government Code; and

(3) bonds.

(c) A limitation prescribed in Subchapter A, Chapter 271, Local

Government Code, relating to real property and the construction

of improvements to real property, does not apply to a community

center.

(d) The board shall review the issuance of bonds or notes under

this section and for each issuance shall make a finding of

whether the proceeds are to be expended on projects or purchases

that are related to the provision of services. Not later than

November 1 of each year, the board shall submit to the

Legislative Budget Board, the Governor's Office of Budget and

Planning, and the state auditor a report that describes the use

and amount of proceeds derived from bonds and notes issued by

community centers in the preceding fiscal year.

(e) A county or municipality acting alone or two or more

counties or municipalities acting jointly pursuant to interlocal

contract may create a public facility corporation to act on

behalf of one or more community centers pursuant to Chapter 303,

Local Government Code. Such counties or municipalities may

exercise the powers of a sponsor under that chapter, and any such

corporation may exercise the powers of a corporation under that

chapter (including but not limited to the power to issue bonds).

The corporation may exercise its powers on behalf of community

centers in such manner as may be prescribed by the articles and

bylaws of the corporation, provided that in no event shall one

community center ever be liable to pay the debts or obligation or

be liable for the acts, actions, or undertakings of another

community center.

(f) The board of trustees of a community center may authorize

the issuance of an anticipation note in the same manner, using

the same procedure, and with the same rights under which an

eligible school district may authorize issuance under Chapter

1431, Government Code, except that anticipation notes issued for

the purposes described by Section 1431.004(a)(2), Government

Code, may not, in the fiscal year in which the attorney general

approves the notes for a community center, exceed 50 percent of

the revenue anticipated to be collected in that year.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.24, eff.

Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 161, Sec. 1, eff. May

16, 1993; Acts 1995, 74th Leg., ch. 821, Sec. 11, eff. Sept. 1,

1995; Acts 2001, 77th Leg., ch. 1420, Sec. 8.277, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

826, Sec. 1, eff. September 1, 2005.

Sec. 534.031. SURPLUS PERSONAL PROPERTY. The department may

transfer, with or without reimbursement, ownership and possession

of surplus personal property under the department's control or

jurisdiction to a community center for use in providing mental

health or mental retardation services.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 534.032. RESEARCH. A community center may engage in

research and may contract for that purpose.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 534.033. LIMITATION ON DEPARTMENT CONTROL AND REVIEW. (a)

It is the intent of the legislature that the department limit its

control over, and routine reviews of, community center programs

to those programs that:

(1) use department funds or use required local funds that are

matched with department funds;

(2) provide core or required services;

(3) provide services to former clients or patients of a

department facility; or

(4) are affected by litigation in which the department is a

defendant.

(b) The department may review any community center program if

the department has reason to suspect that a violation of a

department rule has occurred or if the department receives an

allegation of patient or client abuse.

(c) The department may determine whether a particular program

uses department funds or uses required local matching funds.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.27, eff.

Aug. 30, 1993.

Sec. 534.035. REVIEW, AUDIT, AND APPEAL PROCEDURES. (a) The

department by rule shall establish review, audit, and appeal

procedures for community centers. The procedures must ensure that

reviews and audits are conducted in sufficient quantity and type

to provide reasonable assurance that a community center has

adequate and appropriate fiscal controls.

(b) In a community center plan approved under Section 534.001,

the center must agree to comply with the review and audit

procedures established under this section.

(c) If, by a date prescribed by the commissioner, the community

center fails to respond to a deficiency identified in a review or

audit to the satisfaction of the commissioner, the department may

sanction the center in accordance with board rules.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 6.28, eff. Aug. 30,

1993. Amended by Acts 1999, 76th Leg., ch. 1209, Sec. 8, eff.

Sept. 1, 1999.

Sec. 534.036. FINANCIAL AUDIT. (a) The department shall

prescribe procedures for financial audits of community centers.

The department shall develop the procedures with the assistance

of the state agencies and departments that contract with

community centers. The department shall coordinate with each of

those state agencies and departments to incorporate each agency's

financial and compliance requirements for a community center into

a single audit that meets the requirements of Section 534.068.

Before prescribing or amending the procedures, the department

shall set a deadline for those state agencies and departments to

submit to the department proposals relating to the financial

audit procedures. The procedures must be consistent with any

requirements connected with federal funding received by the

community center. The department may not implement the procedures

without the approval of the Health and Human Services Commission.

(b) Each state agency or department that contracts with a

community center shall comply with the procedures developed under

this section.

(c) The department shall develop protocols for a state agency or

department to conduct additional financial audit activities of a

community center. A state agency or department may not conduct

additional financial audit activities of a community center

without the approval of the Health and Human Services Commission.

(d) Expired.

Added by Acts 1997, 75th Leg., ch. 869, Sec. 2, eff. Sept. 1,

1997.

Sec. 534.037. PROGRAM AUDIT. (a) The department shall

coordinate with each state agency or department that contracts

with a community center to prescribe procedures based on risk

assessment for coordinated program audits of the activities of a

community center. The department may not implement the procedures

without the approval of the Health and Human Services Commission.

The procedures must be consistent with any requirements connected

with federal funding received by the community center.

(b) A program audit of a community center must be performed in

accordance with procedures developed under this section.

(c) This section does not prohibit a state agency or department

or an entity providing funding to a community center from

investigating a complaint against or performing additional

contract monitoring of a community center.

(d) A program audit under this section must evaluate:

(1) the extent to which the community center is achieving the

desired results or benefits established by the legislature or by

a state agency or department;

(2) the effectiveness of the community center's organizations,

programs, activities, or functions; and

(3) whether the community center is in compliance with

applicable laws.

(e) Expired.

Added by Acts 1997, 75th Leg., ch. 869, Sec. 3, eff. Sept. 1,

1997.

Sec. 534.038. APPOINTMENT OF MANAGER OR MANAGEMENT TEAM. (a)

The commissioner may appoint a manager or management team to

manage and operate a community center if the commissioner finds

that the center or an officer or employee of the center:

(1) intentionally, recklessly, or negligently failed to

discharge the center's duties under a contract with the

department;

(2) misused state or federal money;

(3) engaged in a fraudulent act, transaction, practice, or

course of business;

(4) endangers or may endanger the life, health, or safety of a

person served by the center;

(5) failed to keep fiscal records or maintain proper control

over center assets as prescribed by Chapter 783, Government Code;

(6) failed to respond to a deficiency in a review or audit;

(7) substantially failed to operate within the functions and

purposes defined in the center's plan; or

(8) otherwise substantially failed to comply with this

subchapter or department rules.

(b) The department shall give written notification to the center

and local agency or combination of agencies responsible for

making appointments to the local board of trustees regarding:

(1) the appointment of the manager or management team; and

(2) the circumstances on which the appointment is based.

(c) The commissioner may require the center to pay costs

incurred by the manager or management team.

(d) The center may appeal the commissioner's decision to appoint

a manager or management team as prescribed by board rule. The

filing of a notice of appeal stays the appointment unless the

commissioner based the appointment on a finding under Subsection

(a)(2) or (4).

Added by Acts 1999, 76th Leg., ch. 1520, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 839, Sec. 1, eff.

Sept. 1, 2003.

Sec. 534.039. POWERS AND DUTIES OF MANAGEMENT TEAM. (a) As the

commissioner determines for each appointment, a manager or

management team appointed under Section 534.038 may:

(1) evaluate, redesign, modify, administer, supervise, or

monitor a procedure, operation, or the management of a community

center;

(2) hire, supervise, discipline, reassign, or terminate the

employment of a center employee;

(3) reallocate a resource and manage an asset of the center;

(4) provide technical assistance to an officer or employee of

the center;

(5) require or provide staff development;

(6) require that a financial transaction, expenditure, or

contract for goods and services must be approved by the manager

or management team;

(7) redesign, modify, or terminate a center program or service;

(8) direct the executive director, local board of trustees,

chief financial officer, or a fiscal or program officer of the

center to take an action;

(9) exercise a power or duty of an officer or employee of the

center; or

(10) make a recommendation to the local agency or combination of

agencies responsible for appointments to the local board of

trustees regarding the removal of a center trustee.

(b) The manager or management team shall supervise the exercise

of a power or duty by the local board of trustees.

(c) The manager or management team shall report monthly to the

commissioner and local board of trustees on actions taken.

(d) A manager or management team appointed under this section

may not use an asset or money contributed by a county,

municipality, or other local funding entity without the approval

of the county, municipality, or entity.

Added by Acts 1999, 76th Leg., ch. 1520, Sec. 1, eff. Sept. 1,

1999.

Sec. 534.040. RESTORING MANAGEMENT TO CENTER. (a) Each month,

the commissioner shall evaluate the performance of a community

center managed by a manager or team appointed under Section

534.038 to determine the feasibility of restoring the center's

management and operation to a local board of trustees.

(b) The authority of the manager or management team continues

until the commissioner determines that the relevant factors

listed under Section 534.038(a) no longer apply.

(c) Following a determination under Subsection (b), the

commissioner shall terminate the authority of the manager or

management team and restore authority to manage and operate the

center to the center's authorized officers and employees.

Added by Acts 1999, 76th Leg., ch. 1520, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 839, Sec. 2, eff.

Sept. 1, 2003.

SUBCHAPTER B. COMMUNITY-BASED SERVICES

Sec. 534.052. RULES AND STANDARDS. (a) The board shall adopt

rules, including standards, the board considers necessary and

appropriate to ensure the adequate provision of community-based

mental health and mental retardation services through a local

mental health or mental retardation authority under this

subchapter.

(b) The department shall send a copy of the rules to each local

mental health or mental retardation authority or other provider

receiving contract funds as a local mental health or mental

retardation authority or designated provider.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.29, eff.

Aug. 30, 1993.

Sec. 534.053. REQUIRED COMMUNITY-BASED SERVICES. (a) The

department shall ensure that, at a minimum, the following

services are available in each service area:

(1) 24-hour emergency screening and rapid crisis stabilization

services;

(2) community-based crisis residential services or

hospitalization;

(3) community-based assessments, including the development of

interdisciplinary treatment plans and diagnosis and evaluation

services;

(4) family support services, including respite care;

(5) case management services;

(6) medication-related services, including medication clinics,

laboratory monitoring, medication education, mental health

maintenance education, and the provision of medication; and

(7) psychosocial rehabilitation programs, including social

support activities, independent living skills, and vocational

training.

(b) The department shall arrange for appropriate community-based

services, including the assignment of a case manager, to be

available in each service area for each person discharged from a

department facility who is in need of care.

(c) To the extent that resources are available, the department

shall:

(1) ensure that the services listed in this section are

available for children, including adolescents, as well as adults,

in each service area;

(2) emphasize early intervention services for children,

including adolescents, who meet the department's definition of

being at high risk of developing severe emotional disturbances or

severe mental illnesses; and

(3) ensure that services listed in this section are available

for defendants required to submit to mental health treatment

under Article 17.032 or Section 5(a) or 11(d), Article 42.12,

Code of Criminal Procedure.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 4.021, eff.

Sept. 1, 1993.

Sec. 534.0535. JOINT DISCHARGE PLANNING. (a) The board shall

adopt, and the department shall enforce, rules that require

continuity of services and planning for patient or client care

between department facilities and local mental health or mental

retardation authorities.

(b) At a minimum, the rules must require joint discharge

planning between a department facility and a local mental health

or mental retardation authority before a facility discharges a

patient or client or places the patient or client on an extended

furlough with an intent to discharge.

(c) The local mental health or mental retardation authority

shall plan with the department facility and determine the

appropriate community services for the patient or client.

(d) The local mental health or mental retardation authority

shall arrange for the provision of the services if department

funds are to be used and may subcontract with or make a referral

to a local agency or entity.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 6.30, eff. Aug. 30,

1993.

Sec. 534.054. DESIGNATION OF PROVIDER. (a) The department

shall identify and contract with a local mental health or mental

retardation authority for each service area to ensure that

services are provided to patient and client populations

determined by the department. A local mental health or mental

retardation authority shall ensure that services to address the

needs of priority populations are provided as required by the

department and shall comply with the rules and standards adopted

under Section 534.052.

(b) Repealed by Acts 1997, 75th Leg., ch. 869, Sec. 5, eff.

Sept. 1, 1997.

(c) The department may contract with a local agency or a private

provider or organization to act as a designated provider of a

service if the department:

(1) cannot negotiate a contract with a local mental health or

mental retardation authority to ensure that a specific required

service for priority populations is available in that service

area; or

(2) determines that a local mental health or mental retardation

authority does not have the capacity to ensure the availability

of that service.

(d) Repealed by Acts 1997, 75th Leg., ch. 869, Sec. 5, eff.

Sept. 1, 1997.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.31, eff.

Aug. 30, 1993; Acts 1995, 74th Leg., ch. 821, Sec. 12, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 869, Sec. 5, eff. Sept. 1,

1997.

Sec. 534.055. CONTRACTS FOR CERTAIN COMMUNITY SERVICES. (a) A

mental health or mental retardation authority and a private

provider shall use a contract designed by the department as a

model contract for the provision of services at the community

level for persons with mental retardation or mental illness,

including residential services, if the contract involves the use

of state funds or funds for which the state has oversight

responsibility.

(b) The department shall design one or more model contracts and

shall retain copies of each model contract in the central office

of the department.

(c) A model contract must:

(1) require that the services provided by the private provider

be based on the patient's or client's individual treatment plan;

(2) provide that a community-based residential facility that is

a family home as defined in Chapter 123, Human Resources Code may

house only a person with a disability as defined in Section

123.002, Human Resources Code;

(3) prohibit the use of the facility for purposes such as

restitution centers, homes for substance abusers, or halfway

houses; and

(4) outline a dispute resolution procedure.

(d) The department shall design a competitive procurement or

similar system that a mental health or mental retardation

authority shall use in awarding an initial contract under this

section.

(e) The system must require that each mental health or mental

retardation authority:

(1) ensure public participation in the authority's decisions

regarding whether to provide or to contract for a service;

(2) make a reasonable effort to give notice of the intent to

contract for services to each potential private provider in the

local service area of the authority; and

(3) review each submitted proposal and award the contract to the

applicant that the authority determines has made the lowest and

best bid to provide the needed services.

(f) Each mental health or mental retardation authority, in

determining the lowest and best bid, shall consider any relevant

information included in the authority's request for bid

proposals, including:

(1) price;

(2) the ability of the bidder to perform the contract and to

provide the required services;

(3) whether the bidder can perform the contract or provide the

services within the period required, without delay or

interference;

(4) the bidder's history of compliance with the laws relating to

the bidder's business operations and the affected services and

whether the bidder is currently in compliance;

(5) whether the bidder's financial resources are sufficient to

perform the contract and to provide the services;

(6) whether necessary or desirable support and ancillary

services are available to the bidder;

(7) the character, responsibility, integrity, reputation, and

experience of the bidder;

(8) the quality of the facilities and equipment available to or

proposed by the bidder;

(9) the ability of the bidder to provide continuity of services;

and

(10) the ability of the bidder to meet all applicable written

departmental policies, principles, and regulations.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.32, eff.

Aug. 30, 1993; Acts 1995, 74th Leg., ch. 821, Sec. 13, eff. Sept.

1, 1995.

Sec. 534.056. COORDINATION OF ACTIVITIES. A local mental health

or mental retardation authority shall coordinate its activities

with the activities of other appropriate agencies that provide

care and treatment for persons with drug or alcohol problems.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.33, eff.

Aug. 30, 1993.

Sec. 534.057. RESPITE CARE. (a) The board shall adopt rules

relating to the provision of respite care and shall develop a

system to reimburse providers of in-home respite care.

(b) The rules must:

(1) encourage the use of existing local providers;

(2) encourage family participation in the choice of a qualified

provider;

(3) establish procedures necessary to administer this section,

including procedures for:

(A) determining the amount and type of in-home respite care to

be authorized;

(B) reimbursing providers;

(C) handling appeals from providers;

(D) handling complaints from recipients of in-home respite care;

(E) providing emergency backup for in-home respite care

providers; and

(F) advertising for, selecting, and training in-home respite

care providers; and

(4) specify the conditions and provisions under which a

provider's participation in the program can be canceled.

(c) The board shall establish service and performance standards

for department facilities and designated providers to use in

operating the in-home respite care program. The board shall

establish the standards from information obtained from the

families of patients and clients receiving in-home respite care

and from providers of in-home respite care. The board may obtain

the information at a public hearing or from an advisory group.

(d) The service and performance standards established by the

board under Subsection (c) must:

(1) prescribe minimum personnel qualifications the board

determines are necessary to protect health and safety;

(2) establish levels of personnel qualifications that are

dependent on the needs of the patient or client; and

(3) permit a health professional with a valid Texas

practitioner's license to provide care that is consistent with

the professional's training and license without requiring

additional training unless the board determines that additional

training is necessary.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 534.058. STANDARDS OF CARE. (a) The department shall

develop standards of care for the services provided by a local

mental health or mental retardation authority and its

subcontractors under this subchapter.

(b) The standards must be designed to ensure that the quality of

the community-based services is consistent with the quality of

care available in department facilities.

(c) In conjunction with local mental health or mental

retardation authorities, the department shall review the

standards biennially to determine if each standard is necessary

to ensure the quality of care.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.34, eff.

Aug. 30, 1993.

Sec. 534.059. CONTRACT COMPLIANCE FOR LOCAL AUTHORITIES. (a)

The department shall evaluate a local mental health or mental

retardation authority's compliance with its contract to ensure

the provision of specific services to priority populations.

(b) If, by a date set by the commissioner, a local mental health

or mental retardation authority fails to comply with its contract

to ensure the provision of services to the satisfaction of the

commissioner, the department may impose a sanction as provided by

the applicable contract rule until the dispute is resolved. The

department shall notify the authority in writing of the

department's decision to impose a sanction.

(c) A local mental health or mental retardation authority may

appeal the department's decision to impose a sanction on the

authority. The board by rule shall prescribe the appeal

procedure.

(d) The filing of a notice of appeal stays the imposition of the

department's decision to impose a sanction except when an act or

omission by a local mental health or mental retardation authority

is endangering or may endanger the life, health, welfare, or

safety of a person.

(e) While an appeal under this section is pending, the

department may limit general revenue allocations to a local

mental health or mental retardation authority to monthly

distributions.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.35, eff.

Aug. 30, 1993; Acts 1999, 76th Leg., ch. 1209, Sec. 9, eff. Sept.

1, 1999.

Sec. 534.060. PROGRAM AND SERVICE MONITORING AND REVIEW OF LOCAL

AUTHORITIES. (a) The department shall develop mechanisms for

monitoring the services provided by a local mental health or

mental retardation authority.

(b) The department shall review the program quality and program

performance results of a local mental health or mental

retardation authority in accordance with a risk assessment and

evaluation system appropriate to the authority's contract

requirements. The department may determine the scope of the

review.

(c) A contract between a local mental health or mental

retardation authority and the department must authorize the

department to have unrestricted access to all facilities,

records, data, and other information under the control of the

authority as necessary to enable the department to audit,

monitor, and review the financial and program activities and

services associated with department funds.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.36, eff.

Aug. 30, 1993; Acts 1997, 75th Leg., ch. 869, Sec. 4, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 1209, Sec. 10, eff. Sept. 1,

1999.

Sec. 534.0601. COORDINATED PROGRAM AUDITS OF LOCAL AUTHORITIES.

(a) The department shall coordinate with each agency or

department of the state that contracts with a local mental health

or mental retardation authority to prescribe procedures for a

coordinated program audit of the authority. The procedures must

be:

(1) consistent with the requirements for the receipt of federal

funding by the authority; and

(2) based on risk assessment.

(b) A program audit must evaluate:

(1) the extent to which a local mental health or mental

retardation authority is achieving the results or benefits

established by an agency or department of the state or by the

legislature;

(2) the effectiveness of the authority's organization, program,

activities, or functions; and

(3) the authority's compliance with law.

(c) A program audit of a local mental health or mental

retardation authority must be performed in accordance with the

procedures prescribed under this section.

(d) The department may not implement a procedure for a program

audit under this section without the approval of the Health and

Human Services Commission.

(e) This section does not prohibit an agency, department, or

other entity providing funding to a local mental health or mental

retardation authority from investigating a complaint against the

authority or performing additional contract monitoring of the

authority.

Added by Acts 1999, 76th Leg., ch. 1209, Sec. 11, eff. Sept. 1,

1999.

Sec. 534.0602. FINANCIAL AUDITS OF LOCAL AUTHORITIES. (a) The

department shall prescribe procedures for a financial audit of a

local mental health or mental retardation authority. The

procedures must be consistent with requirements for the receipt

of federal funding by the authority.

(b) The department shall develop the procedures with the

assistance of each agency or department of the state that

contracts with a local mental health or mental retardation

authority. The department shall incorporate each agency's or

department's financial or compliance requirements for an

authority into a single audit that meets the requirements of

Section 534.068.

(c) Before prescribing or amending a procedure under this

section, the department must set a deadline for agencies and

departments of the state that contract with local mental health

and mental retardation authorities to submit proposals relating

to the procedure.

(d) An agency or department of the state that contracts with a

local mental health or mental retardation authority must comply

with a procedure developed under this section.

(e) The department may not implement a procedure under this

section without the approval of the Health and Human Services

Commission.

Added by Acts 1999, 76th Leg., ch. 1209, Sec. 11, eff. Sept. 1,

1999.

Sec. 534.0603. ADDITIONAL FINANCIAL AUDIT ACTIVITY. (a) The

department shall develop protocols for an agency or department of

the state to conduct additional financial audit activities of a

local mental health or mental retardation authority.

(b) An agency or department of the state may not conduct

additional financial audit activities relating to a local mental

health or mental retardation authority without the approval of

the Health and Human Services Commission.

(c) This section, and a protocol developed under this section,

do not apply to an audit conducted under Chapter 321, Government

Code.

Added by Acts 1999, 76th Leg., ch. 1209, Sec. 11, eff. Sept. 1,

1999.

Sec. 534.061. PROGRAM AND SERVICE MONITORING AND REVIEW OF

CERTAIN COMMUNITY SERVICES. (a) The department shall develop

mechanisms for periodically monitoring the services of a provider

who contracts with a local mental health or mental retardation

authority to provide services for persons with mental retardation

or mental illness at the community level, including residential

services, if state funds or funds for which the state has

oversight responsibility are used to pay for at least part of the

services.

(b) The local mental health or mental retardation authority

shall monitor the services to ensure that the provider is

delivering the services in a manner consistent with the

provider's contract.

(c) Each provider contract involving the use of state funds or

funds for which the state has oversight responsibility must

authorize the local mental health or mental retardation authority

or the authority's designee and the department or the

department's designee to have unrestricted access to all

facilities, records, data, and other information under the

control of the provider as necessary to enable the department to

audit, monitor, and review the financial and program activities

and services associated with the contract.

(d) The department may withdraw funding from a local mental

health or mental retardation authority that fails to cancel a

contract with a provider involving the use of state funds or

funds for which the state has oversight responsibility if:

(1) the provider is not fulfilling its contractual obligations;

and

(2) the authority has not taken appropriate action to remedy the

problem in accordance with board rules.

(e) The board by rule shall prescribe procedures a local mental

health or mental retardation authority must follow in remedying a

problem with a provider.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 1209, Sec. 12, eff.

Sept. 1, 1999.

Sec. 534.063. PEER REVIEW ORGANIZATION. The department shall

assist a local mental health or mental retardation authority in

developing a peer review organization to provide self-assessment

of programs and to supplement department reviews under Section

534.060.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.37, eff.

Aug. 30, 1993.

Sec. 534.064. CONTRACT RENEWAL. The commissioner may refuse to

renew a contract with a local mental health or mental retardation

authority and may select other agencies, entities, or

organizations to be the local mental health or mental retardation

authority if the department's evaluation of the authority's

performance indicates that the authority cannot ensure the

availability of the specific services to priority populations

required by the department and this subtitle.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.38, eff.

Aug. 30, 1993; Acts 1995, 74th Leg., ch. 821, Sec. 14, eff. Sept.

1, 1995.

Sec. 534.065. RENEWAL OF CERTAIN CONTRACTS FOR COMMUNITY

SERVICES. (a) A mental health or mental retardation authority

shall review a contract scheduled for renewal that:

(1) is between the authority and a private provider;

(2) is for the provision of mental health or mental retardation

services at the community level, including residential services;

and

(3) involves the use of state funds or funds for which the state

has oversight responsibility.

(b) The mental health or mental retardation authority may renew

the contract only if the contract meets the criteria provided by

Section 533.016.

(c) The mental health or mental retardation authority and

private provider shall negotiate a contract renewal at arms

length and in good faith.

(d) This section applies to a contract renewal regardless of the

date on which the original contract was initially executed.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 821, Sec. 15, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1187, Sec. 15, eff.

Sept. 1, 1999.

Sec. 534.066. LOCAL MATCH REQUIREMENT. (a) The department

shall include in a contract with a local mental health or mental

retardation authority a requirement that some or all of the state

funds the authority receives be matched by local support in an

amount or proportion jointly agreed to by the department and the

authority's board of trustees and based on the authority's

financial capability and its overall commitment to other mental

health or mental retardation programs, as appropriate.

(b) The department shall establish, for community services

divisions of department facilities that provide community-based

services required under this subchapter, a local match

requirement that is consistent with the requirements applied to

other local mental health or mental retardation authorities.

(c) Patient fee income, third-party insurance income, services

and facilities contributed by the local mental health or mental

retardation authority, contributions by a county or municipality,

and other locally generated contributions, including local tax

funds, may be counted when calculating the local support for a

local mental health or mental retardation authority. The

department may disallow or reduce the value of services claimed

as support.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.38, eff.

Aug. 30, 1993; Acts 1995, 74th Leg., ch. 821, Sec. 16, eff. Sept.

1, 1995.

Sec. 534.067. FEE COLLECTION POLICY. The department shall

establish a uniform fee collection policy for all local mental

health or mental retardation authorities that is equitable,

provides for collections, and maximizes contributions to local

revenue.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.38, eff.

Aug. 30, 1993.

Sec. 534.0675. NOTICE OF DENIAL, REDUCTION, OR TERMINATION OF

SERVICES. The board by rule, in cooperation with local mental

health and mental retardation authorities, consumers, consumer

advocates, and service providers, shall establish a uniform

procedure that each local mental health or mental retardation

authority shall use to notify consumers in writing of the denial,

involuntary reduction, or termination of services and of the

right to appeal those decisions.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 6.38, eff. Aug. 30,

1993; Acts 1993, 73rd Leg., ch. 646, Sec. 11, eff. Aug. 30, 1993.

Sec. 534.068. AUDITS. (a) As a condition to receiving funds

under this subtitle, a local mental health and mental retardation

authority other than a state facility designated as an authority

must annually submit to the department a financial and compliance

audit prepared by a certified public accountant or public

accountant licensed by the Texas State Board of Public

Accountancy. To ensure the highest degree of independence and

quality, the local mental health or mental retardation authority

shall use an invitation-for-proposal process as prescribed by the

department to select the auditor.

(b) The audit must meet the minimum requirements as shall be,

and be in the form and in the number of copies as may be,

prescribed by the department, subject to review and comment by

the state auditor.

(c) The local mental health or mental retardation authority

shall file the required number of copies of the audit report with

the department by the date prescribed by the department. From the

copies filed with the department, copies of the report shall be

submitted to the governor and Legislative Budget Board.

(d) The local mental health or mental retardation authority

shall either approve or refuse to approve the audit report. If

the authority refuses to approve the report, the authority shall

include with the department's copies a statement detailing the

reasons for refusal.

(e) The commissioner and state auditor have access to all

vouchers, receipts, journals, or other records the commissioner

or auditor considers necessary to review and analyze the audit

report.

(f) The department shall annually submit to the governor,

Legislative Budget Board, and Legislative Audit Committee a

summary of the significant findings identified during the

department's reviews of fiscal audit activities.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.39, eff.

Aug. 30, 1993.

Sec. 534.069. CRITERIA FOR PROVIDING FUNDS FOR START-UP COSTS.

(a) The board by rule shall develop criteria to regulate the

provision of payment to a private provider for start-up costs

associated with the development of residential and other

community services for persons with mental illness or mental

retardation.

(b) The criteria shall provide that start-up funds be awarded

only as a last resort and shall include provisions relating to:

(1) the purposes for which start-up funds may be used;

(2) the ownership of capital property and equipment obtained by

the use of start-up funds; and

(3) the obligation of the private provider to repay the start-up

funds awarded by the department by direct repayment or by

providing services for a period agreed to by the parties.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 534.070. USE OF PROSPECTIVE PAYMENT FUNDS. (a) Each

mental health or mental retardation authority that receives

prospective payment funds shall submit to the department a

quarterly report that clearly identifies how the provider or

program used the funds during the preceding fiscal quarter.

(b) The board by rule shall prescribe the form of the report,

the specific information that must be included in the report, and

the deadlines for submitting the report.

(c) The department may not provide prospective payment funds to

a mental health or mental retardation authority that fails to

submit the quarterly reports required by this section.

(d) In this section "prospective payment funds" means money the

department prospectively provides to a mental health or mental

retardation authority to provide community services to certain

persons with mental retardation or mental illness.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 534.071. ADVISORY COMMITTEE. A local mental health or

mental retardation authority may appoint a committee to advise

its governing board on a matter relating to the oversight and

provision of mental health and mental retardation services. The

appointment of a committee does not relieve the authority's

governing board of a responsibility prescribed by this subtitle.

Added by Acts 1999, 76th Leg., ch. 1209, Sec. 13, eff. Sept. 1,

1999.

SUBCHAPTER C. HEALTH MAINTENANCE ORGANIZATIONS

Sec. 534.101. HEALTH MAINTENANCE ORGANIZATION CERTIFICATE OF

AUTHORITY. (a) One or more community centers may create or

operate a nonprofit corporation pursuant to the laws of this

state for the purpose of accepting capitated or other at-risk

payment arrangements for the provision of services designated in

a plan approved by the department under Subchapter A.

(b) Before a nonprofit corporation organized or operating under

Subsection (a) accepts or enters into any capitated or other

at-risk payment arrangement for services designated in a plan

approved by the department under Subchapter A, the nonprofit

corporation must obtain the appropriate certificate of authority

from the Texas Department of Insurance to operate as a health

maintenance organization pursuant to Chapter 843, Insurance Code.

(c) Before submitting any bids, a nonprofit corporation

operating under this subchapter shall disclose in an open meeting

the services to be provided by the community center through any

capitated or other at-risk payment arrangement by the nonprofit

corporation. Notice of the meeting must be posted in accordance

with Sections 551.041, 551.043, and 551.054, Government Code. The

department shall verify that the services provided under any

capitated or other at-risk payment arrangement are within the

scope of services approved by the department in each community

center's plan required under Subchapter A.

(d) The board of the nonprofit corporation shall:

(1) provide for public notice of the nonprofit corporation's

intent to submit a bid to provide or arrange services through a

capitated or other at-risk payment arrangement through placement

as a board agenda item on the next regularly scheduled board

meeting that allows at least 15 days' public review of the plan;

and

(2) provide an opportunity for public comment on the services to

be provided through such arrangements and on the consideration of

local input into the plan.

(e) The nonprofit corporation shall provide:

(1) public notice before verification and disclosure of services

to be provided by the community center through any capitated or

other at-risk payment arrangements by the nonprofit corporation;

(2) an opportunity for public comment on the community center

services within the capitated or other at-risk payment

arrangements offered by the nonprofit corporation;

(3) published summaries of all relevant documentation concerning

community center services arranged through the nonprofit

corporation, including summaries of any similar contracts the

nonprofit corporation has entered into; and

(4) public access and review of all relevant documentation.

(f) A nonprofit corporation operating under this subchapter:

(1) is subject to the requirements of Chapters 551 and 552,

Government Code;

(2) shall solicit public input on the operations of the

nonprofit corporation and allow public access to information on

the operations, including services, administration, governance,

revenues, and expenses, on request unless disclosure is expressly

prohibited by law or the information is confidential under law;

and

(3) shall publish an annual report detailing the services,

administration, governance, revenues, and expenses of the

nonprofit corporation, including the disposition of any excess

revenues.

Added by Acts 1997, 75th Leg., ch. 835, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1229, Sec. 2, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.530, eff.

Sept. 1, 2003.

Sec. 534.102. LAWS AND RULES. A nonprofit corporation created

or operated under this subchapter that obtains and holds a valid

certificate of authority as a health maintenance organization may

exercise the powers and authority and is subject to the

conditions and limitations provided by this subchapter, Chapter

843, Insurance Code, the Texas Non-Profit Corporation Act

(Article 1396-1.01 et seq., Vernon's Texas Civil Statutes), and

rules of the Texas Department of Insurance.

Added by Acts 1997, 75th Leg., ch. 835, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.531,

eff. Sept. 1, 2003.

Sec. 534.103. APPLICATION OF LAWS AND RULES. A health

maintenance organization created and operating under this

subchapter is governed as, and is subject to the same laws and

rules of the Texas Department of Insurance as, any other health

maintenance organization of the same type. The commissioner of

insurance may adopt rules as necessary to accept funding sources

other than the sources specified by Section 843.405, Insurance

Code, from a nonprofit health maintenance organization created

and operating under this subchapter, to meet the minimum surplus

requirements of that section.

Added by Acts 1997, 75th Leg., ch. 835, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.532,

eff. Sept. 1, 2003.

Sec. 534.104. APPLICATION OF SPECIFIC LAWS. (a) A nonprofit

health maintenance organization created under Section 534.101 is

a health care provider that is a nonprofit health maintenance

organization created and operated by a community center for

purposes of Section 84.007(e), Civil Practice and Remedies Code.

The nonprofit health maintenance organization is not a

governmental unit or a unit of local government, for purposes of

Chapters 101 and 102, Civil Practice and Remedies Code,

respectively, or a local government for purposes of Chapter 791,

Government Code.

(b) Nothing in this subchapter precludes one or more community

centers from forming a nonprofit corporation under Chapter 162,

Occupations Code, to provide services on a risk-sharing or

capitated basis as permitted under Chapter 844, Insurance Code.

Added by Acts 1997, 75th Leg., ch. 835, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.802,

eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.533,

eff. Sept. 1, 2003.

Sec. 534.105. CONSIDERATION OF BIDS. The department shall give

equal consideration to bids submitted by any entity, whether it

be public, for-profit, or nonprofit, if the department accepts

bids to provide services through a capitated or at-risk payment

arrangement and if the entities meet all other criteria as

required by the department.

Added by Acts 1997, 75th Leg., ch. 835, Sec. 2, eff. Sept. 1,

1997.

Sec. 534.106. CONDITIONS FOR CERTAIN CONTRACTS. A contract

between the department and a health maintenance organization

formed by one or more community centers must provide that the

health maintenance organization may not form a for-profit entity

unless the organization transfers all of the organization's

assets to the control of the boards of trustees of the community

centers that formed the organization.

Added by Acts 1999, 76th Leg., ch. 1187, Sec. 16, eff. Sept. 1,

1999.



CHAPTER 535. SUPPORT SERVICES

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE A. TEXAS DEPARTMENT OF MENTAL HEALTH AND MENTAL

RETARDATION

CHAPTER 535. SUPPORT SERVICES

Sec. 535.001. DEFINITIONS. In this chapter:

(1) "Assistance" means a subsidy granted by the department to

provide support services to a client.

(2) "Client" means a person with a mental disability who lives

independently or a family who receives assistance under this

chapter.

(3) "Family" means a group that consists of a person with a

mental disability and that person's parent, sibling, spouse,

child, or legal guardian. The group may include others.

(4) "Legal guardian" means a person appointed by a court of

competent jurisdiction to exercise powers over a person with a

mental disability.

(5) "Mental illness" has the meaning assigned by Section

571.003.

(6) "Mental retardation" has the meaning assigned by Section

591.003.

(7) "Other support programs" means:

(A) all forms of local, state, or federal support services other

than assistance;

(B) contract programs; or

(C) support services provided by public or private funds for

persons with mental disabilities or their families.

(8) "Parent" means a natural, foster, surrogate, or adoptive

parent.

(9) "Person with a mental disability" means:

(A) a person with mental illness;

(B) a person with mental retardation;

(C) a person with a pervasive developmental disorder; or

(D) a person younger than four years of age who is eligible for

early childhood intervention services.

(10) "Pervasive developmental disorder" means a disorder that

begins in childhood and that meets the criteria for a pervasive

developmental disorder established in the Diagnostic and

Statistical Manual, Edition III-R.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 10.005(b),

eff. Sept. 1, 2001.

Sec. 535.002. ADOPTION OF RULES AND IMPLEMENTATION OF PROGRAM.

(a) The department shall adopt rules, procedures, guidelines,

and standards to implement and administer this chapter,

including:

(1) procedures and guidelines for determining eligibility

standards relating to financial qualifications and the need for

services and for determining eligibility criteria for selecting

clients;

(2) standards and procedures for approving qualified programs

and support services;

(3) procedures for conducting a periodic review of clients;

(4) procedures and guidelines for determining when assistance

duplicates other support programs or results in excessive support

to a client;

(5) rules establishing reasonable payment rates for qualified

programs and support services under this chapter; and

(6) rules establishing a copayment system in accordance with

Section 535.009.

(b) If feasible and economical, the department may use local

mental health and mental retardation authorities to implement

this chapter. However, the department may not designate a local

mental health or mental retardation authority as a provider of

services if other providers are available.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 10.005(c),

eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 198, Sec. 2.82A,

eff. Sept. 1, 2006.

Sec. 535.003. ELIGIBILITY. (a) A family, or a person with a

mental disability who lives independently, may apply for

assistance.

(b) The department's rules must provide that an applicant for

assistance is eligible to receive assistance if the applicant

resides in this state and meets the department's eligibility

criteria for income and need. In addition, a person with a mental

disability who lives independently must be 18 years of age or

older.

(c) The department shall determine eligibility and the need for

support services from the results of current evaluations, program

plans, and medical reports. Those documents shall be provided to

the department on request. The department, if it considers

necessary, may require and shall provide any additional

evaluations.

(d) The department shall determine the applicant's needs and the

support services for which the applicant is eligible after

consulting with the applicant.

(e) In determining eligibility for support services under this

chapter, the department shall determine if the applicant is

eligible to receive the services from other support programs and

may deny the application if it determines that the applicant is

eligible to receive services that are available from another

support program. If the department denies the application, the

department shall provide to the applicant information on and

referral to the appropriate support program.

(f) A local or state agency may not consider assistance received

under this chapter in determining eligibility for another support

program unless that consideration is required by federal

regulations.

(g) The department shall provide the applicant an opportunity

for a hearing to contest the denial of an application.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 10.005(d),

eff. Sept. 1, 2001.

Sec. 535.004. PROVISION OF ASSISTANCE AND SUPPORT SERVICES. (a)

The department shall provide assistance to compensate a client

for present and future expenses incurred to maintain in the

community a family member with a mental disability or a person

with a mental disability who lives independently, including:

(1) the purchase or lease of special equipment or architectural

modifications of a home to improve or facilitate the care,

treatment, therapy, general living conditions, or access of the

person with a mental disability;

(2) medical, surgical, therapeutic, diagnostic, and other health

services related to the person's mental disability;

(3) counseling or training programs that assist a family in

providing proper care for the family member with a mental

disability or assist the person with a mental disability who

lives independently, and that provide for the special needs of

the family or person;

(4) attendant care, home health aid services, homemaker

services, and chore services that provide support with training,

routine body functions, dressing, preparation and consumption of

food, and ambulation;

(5) respite support for a family that is the client;

(6) transportation services for the person with a mental

disability; and

(7) transportation, room, and board costs incurred by the family

or the person with a mental disability during evaluation or

treatment of the person with a mental disability that have been

preapproved by the department.

(b) The department by rule may add services and programs for

which the department may provide assistance.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 535.005. SUPPORT SERVICES FOR CERTAIN CLIENTS. The

department may contract with the Texas Department of Human

Services to provide support services to clients of the Texas

Department of Human Services who are mentally disabled and

eligible to receive assistance under this chapter.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 10.005(e),

eff. Sept. 1, 2001.

Sec. 535.006. LIMITATION OF DUTY. The department's duty to

provide assistance under this chapter is determined and limited

by the funds specifically appropriated to administer this

chapter.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 10.005(f),

eff. Sept. 1, 2001.

Sec. 535.007. PAYMENT OF ASSISTANCE. (a) The department may

grant assistance of not more than $3,600 a year to a client. The

department may distribute the assistance periodically or in a

lump sum, according to the client's needs. The commissioner or

the commissioner's designee may grant additional amounts on

consideration of an individual client's needs.

(b) In addition to the assistance authorized by Subsection (a),

the department may award to a client a one-time grant of

assistance of not more than $3,600 for architectural renovation

or other capital expenditure to improve or facilitate the care,

treatment, therapy, general living conditions, or access of a

person with a mental disability. The commissioner or the

commissioner's designee may individually grant additional amounts

to clients.

(c) The department shall consult with the client to determine

the manner of distribution of the assistance. On agreement of the

person with a mental disability or the head of the family, as

appropriate, the department may distribute the assistance

directly to the client or to a qualified program or provider of

services serving the client.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 535.008. SELECTION OF PROGRAMS OR PROVIDERS. (a) Each

client may select the client's program or provider of services,

except that the client may select only a program or provider that

complies with the department's support services standards.

(b) The department shall require each program or provider to

comply with the department's support services standards relating

to the provision of support services and may disapprove payments

to a program or provider that does not comply with the rules.

(c) The department shall assist each client in locating and

selecting qualified programs and services.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 535.009. COPAYMENT SYSTEM. The department shall establish

a copayment system with each client using a sliding scale for

payments determined according to:

(1) the client's need for assistance to acquire the necessary

support services; and

(2) the client's ability to pay for those services.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 535.010. CHARGE. (a) The department by rule shall

establish a reasonable charge for each authorized support

service.

(b) The department's liability for the cost of a support service

is limited to the amount of the charge established by the

department for the service less the amount of any copayment

required from the client.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 535.011. CLIENT RESPONSIBILITY FOR PAYMENT. Each client

shall pay:

(1) the client's required copayment; and

(2) the amount of charges in excess of the amount the department

establishes for the service or the amount incurred in excess of

the maximum amount of assistance authorized by this chapter to be

provided by the department.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 10.005(g),

eff. Sept. 1, 2001.

Sec. 535.012. REVIEW OF CLIENT'S NEEDS. (a) The department

shall regularly review each client's needs as established by the

department.

(b) The department shall review each client's needs when there

is a change in the circumstances that were considered in

determining eligibility or the amount of the required copayment.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 535.013. NOTIFICATION OF CHANGE IN CIRCUMSTANCES. The

department shall require each client to notify the department of

a change in circumstances that were considered in determining

eligibility or the amount of the required copayment.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 535.014. CRIMINAL PENALTY. (a) A person commits an

offense if the person, in obtaining or attempting to obtain

assistance under this chapter for himself or another person:

(1) makes or causes to be made a statement or representation the

person knows to be false; or

(2) solicits or accepts any assistance for which the person

knows he, or the person for whom the solicitation is made, is not

eligible.

(b) An offense under this section is a felony of the third

degree.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 10.005(h),

eff. Sept. 1, 2001.



CHAPTER 551. GENERAL PROVISIONS

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE B. STATE FACILITIES

CHAPTER 551. GENERAL PROVISIONS

SUBCHAPTER A. GENERAL POWERS AND DUTIES RELATING TO STATE

FACILITIES

Sec. 551.001. DEFINITIONS. In this subtitle:

(1) "Board" means the Texas Board of Mental Health and Mental

Retardation.

(2) "Commissioner" means the commissioner of mental health and

mental retardation.

(3) "Department" means the Texas Department of Mental Health and

Mental Retardation.

(4) "Department facility" means a facility under the

department's jurisdiction for persons with mental illness or

mental retardation.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 551.002. PROHIBITION OF INTEREST. A member of the board,

the superintendent of a department facility, or a person

connected with a department facility may not:

(1) sell or have a concern in the sale of merchandise, supplies,

or other items to a department facility; or

(2) have an interest in a contract with a department facility.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 551.003. DEPOSIT OF PATIENT OR CLIENT FUNDS. (a) The

superintendent of a department facility is the custodian of the

personal funds that belong to a facility patient or client and

that are on deposit with the institution.

(b) The superintendent may deposit or invest those funds in:

(1) a bank in this state;

(2) federal bonds or obligations; or

(3) bonds or obligations for which the faith and credit of the

United States are pledged.

(c) The superintendent may combine the funds of facility

patients or clients only to deposit or invest the funds.

(d) The facility's business manager shall maintain records of

the amount of funds on deposit for each facility patient or

client.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 551.004. BENEFIT FUND. (a) The superintendent may deposit

the interest or increment accruing from funds deposited or

invested under Section 551.003 into a fund to be known as the

benefit fund. The superintendent is the trustee of the fund.

(b) The superintendent may spend money from the benefit fund

for:

(1) educating or entertaining the patients or clients;

(2) barber or cosmetology services for the patients or clients;

and

(3) the actual expense incurred in maintaining the fund.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 551.005. DISBURSEMENT OF PATIENT FUNDS. Funds in the

benefit fund or belonging to a facility patient or client may be

disbursed only on the signatures of both the facility's

superintendent and business manager.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 551.006. FACILITY STANDARDS BY DEPARTMENT OF HEALTH. (a)

The Texas Department of Health by rule shall prescribe standards

for department facilities relating to building safety and the

number and quality of staff. The staff standards must provide

that adequate staff exist to ensure a continuous plan of adequate

medical, psychiatric, nursing, and social work services for

patients and clients of a department facility.

(b) The Texas Department of Health shall approve department

facilities that meet applicable standards and, when requested,

shall certify the approval to the Texas Department of Human

Services or the United States Health Care Financing

Administration.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 551.007. BUILDING AND IMPROVEMENT PROGRAM. (a) The

department shall design, construct, equip, furnish, and maintain

buildings and improvements authorized by law at department

facilities.

(b) The department may employ architects and engineers to

prepare plans and specifications and to supervise construction of

buildings and improvements. The department shall employ

professional, technical, and clerical personnel to carry out the

design and construction functions prescribed by this section,

subject to the General Appropriations Act and other applicable

law.

(c) The board shall adopt rules in accordance with this section

and other applicable law relating to awarding contracts for the

construction of buildings and improvements. The department shall

award contracts for the construction of buildings and

improvements to the qualified bidder who makes the lowest and

best bid.

(d) The department may not award a construction contract for an

amount that exceeds the amount of funds available for the

project.

(e) The department shall require each successful bidder to give

a bond payable to the state in an amount equal to the amount of

the bid and conditioned on the faithful performance of the

contract.

(f) The department may reject any or all bids.

(g) The department may waive, suspend, or modify a provision of

this section that might conflict with a federal statute, rule,

regulation, or administrative procedure if the waiver,

suspension, or modification is essential to the receipt of

federal funds for a project. If a project is financed entirely

from federal funds, a standard required by a federal statute,

rule, or regulation controls.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 551.008. TRANSFER OF FACILITIES. (a) The department may

transfer the South Campus of the Vernon State Hospital to the

Texas Youth Commission contingent upon the agreement of the

governing board of the department and the executive commissioner

of the Texas Youth Commission.

(b) In this section, "transfer" means to convey title to, lease,

or otherwise convey the beneficial use of facilities, equipment,

and land appurtenant to the facilities.

Added by Acts 1995, 74th Leg., ch. 312, Sec. 2, eff. June 5,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 24, eff. June 8, 2007.

Sec. 551.009. HILL COUNTRY LOCAL MENTAL HEALTH AUTHORITY CRISIS

STABILIZATION UNIT. (a) The Department of State Health Services

shall contract with the local mental health authority serving the

Hill Country area, including Kerr County, to operate a crisis

stabilization unit on the grounds of the Kerrville State Hospital

as provided by this section. The unit must be a 16-bed facility

separate from the buildings used by the Kerrville State Hospital.

(b) The department shall include provisions in the contract

requiring the local mental health authority to ensure that the

crisis stabilization unit provides short-term residential

treatment, including medical and nursing services, designed to

reduce a patient's acute symptoms of mental illness and prevent a

patient's admission to an inpatient mental health facility.

(c) The local mental health authority shall contract with

Kerrville State Hospital to provide food service, laundry

service, and lawn care.

(d) The crisis stabilization unit may not be used to provide

care to:

(1) children; or

(2) adults sentenced to a state mental facility as provided by

Chapter 46C, Code of Criminal Procedure.

(e) The local mental health authority operating the crisis

stabilization unit under contract shall use, for the purpose of

operating the 16-bed unit, the money appropriated to the

department for operating 16 beds in state hospitals that is

allocated to the local mental health authority. The department

shall ensure that the local mental health authority retains the

remainder of the local authority's state hospital allocation that

is not used for operating the 16-bed unit. The department may

allocate additional funds appropriated to the department for

state hospitals to the crisis stabilization unit.

(f) The department shall reduce the number of beds the

department operates in the state hospital system by 16. The

department, in collaboration with the local mental health

authority, shall ensure that the 16 beds in the crisis

stabilization unit are made available to other mental health

authorities for use as designated by the department.

(g) Repealed by Acts 2009, 81st Leg., R.S., Ch. 83, Sec. 3, eff.

May 20, 2009.

(h) Repealed by Acts 2009, 81st Leg., R.S., Ch. 83, Sec. 3, eff.

May 20, 2009.

Added by Acts 2007, 80th Leg., R.S., Ch.

1188, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

83, Sec. 1, eff. May 20, 2009.

Acts 2009, 81st Leg., R.S., Ch.

83, Sec. 2, eff. May 20, 2009.

Acts 2009, 81st Leg., R.S., Ch.

83, Sec. 3, eff. May 20, 2009.

SUBCHAPTER B. PROVISIONS APPLICABLE TO FACILITY SUPERINTENDENT

AND BUSINESS MANAGER

Sec. 551.022. POWERS AND DUTIES OF SUPERINTENDENT. (a) The

superintendent of a department facility is the administrative

head of that facility.

(b) The superintendent has the custody of and responsibility to

care for the buildings, grounds, furniture, and other property

relating to the facility.

(c) The superintendent shall:

(1) oversee the admission and discharge of patients and clients;

(2) keep a register of all patients and clients admitted to or

discharged from the facility;

(3) supervise repairs and improvements to the facility;

(4) ensure that facility money is spent judiciously and

economically;

(5) keep an accurate and detailed account of all money received

and spent, stating the source of the money and to whom and the

purpose for which the money is spent; and

(6) keep a full record of the facility's operations.

(d) In accordance with board rules and departmental operating

procedures, the superintendent may:

(1) establish policy to govern the facility that the

superintendent considers will best promote the patients' and

clients' interest and welfare;

(2) appoint subordinate officers, teachers, and other employees

and set their salaries, in the absence of other law; and

(3) remove an officer, teacher, or employee for good cause.

(e) This section does not apply to a state supported living

center or the director of a state supported living center.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 821, Sec. 17, eff.

Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 20, eff. June 11, 2009.

Sec. 551.0225. POWERS AND DUTIES OF STATE SUPPORTED LIVING

CENTER DIRECTOR. (a) The director of a state supported living

center is the administrative head of the center.

(b) The director of a state supported living center has the

custody of and responsibility to care for the buildings, grounds,

furniture, and other property relating to the center.

(c) The director of a state supported living center shall:

(1) oversee the admission and discharge of residents and

clients;

(2) keep a register of all residents and clients admitted to or

discharged from the center;

(3) ensure that the civil rights of residents and clients of the

center are protected;

(4) ensure the health, safety, and general welfare of residents

and clients of the center;

(5) supervise repairs and improvements to the center;

(6) ensure that center money is spent judiciously and

economically;

(7) keep an accurate and detailed account of all money received

and spent, stating the source of the money and on whom and the

purpose for which the money is spent;

(8) keep a full record of the center's operations;

(9) monitor the arrival and departure of individuals to and from

the center as appropriate to ensure the safety of residents; and

(10) ensure that residents' family members and legally

authorized representatives are notified of serious events that

may indicate problems in the care or treatment of residents.

(d) In accordance with department rules and operating

procedures, the director of a state supported living center may:

(1) establish policy to govern the center that the director

considers will best promote the residents' interest and welfare;

(2) hire subordinate officers, teachers, and other employees and

set their salaries, in the absence of other law; and

(3) dismiss a subordinate officer, teacher, or employee for good

cause.

(e) The Department of Aging and Disability Services shall, with

input from residents of a state supported living center, and the

family members and legally authorized representatives of those

residents, develop a policy that defines "serious event" for

purposes of Subsection (c)(10).

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 21, eff. June 11, 2009.

Sec. 551.024. SUPERINTENDENT'S DUTY TO ADMIT COMMISSIONER AND

BOARD MEMBERS. (a) The superintendent shall admit into every

part of the department facility the commissioner and members of

the board.

(b) The superintendent shall on request show any book, paper, or

account relating to the department facility's business,

management, discipline, or government to the commissioner or

board member.

(c) The superintendent shall give to the commissioner or a board

member any requested copy, abstract, or report.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 551.025. DUTY TO REPORT MISSING PATIENT OR CLIENT. If a

person receiving inpatient mental retardation services or

court-ordered inpatient mental health services in a department

facility leaves the facility without notifying the facility or

without the facility's consent, the facility superintendent shall

immediately report the person as a missing person to an

appropriate law enforcement agency in the area in which the

facility is located.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 551.026. BUSINESS MANAGER. (a) The business manager is

the chief disbursing officer of the department facility.

(b) The business manager is directly responsible to the

superintendent.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

SUBCHAPTER C. POWERS AND DUTIES RELATING TO PATIENT CARE

Sec. 551.041. MEDICAL AND DENTAL TREATMENT. (a) The department

shall provide or perform recognized medical and dental treatment

or services to a person admitted or committed to the department's

care. The department may perform this duty through an authorized

agent.

(b) The department may contract for the support, maintenance,

care, or medical or dental treatment or service with a municipal,

county, or state hospital, a private physician, a licensed

nursing home or hospital, or a hospital district. The authority

to contract provided by this subsection is in addition to other

contractual authority granted to the department. A contract

entered into under this subsection may not assign a lien accruing

to this state.

(c) If the department requests consent to perform medical or

dental treatment or services from a person or the guardian of the

person whose consent is considered necessary and a reply is not

obtained immediately, or if there is no guardian or responsible

relative of the person to whom a request can be made, the

superintendent of a department facility shall order:

(1) medical treatment or services for the person on the advice

and consent of three physicians licensed by the Texas State Board

of Medical Examiners, at least one of whom is primarily engaged

in the private practice of medicine; or

(2) dental treatment or services for the person on the advice

and consent of a dentist licensed by the State Board of Dental

Examiners and of two physicians licensed by the Texas State Board

of Medical Examiners, at least one of whom is primarily engaged

in the private practice of medicine.

(d) This section does not authorize the performance of an

operation involving sexual sterilization or a frontal lobotomy.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 551.042. OUTPATIENT CLINICS. (a) If funds are available,

the department may establish in locations the department

considers necessary outpatient clinics to treat persons with

mental illness.

(b) As necessary to establish and operate the clinics, the

department may:

(1) acquire facilities;

(2) hire personnel;

(3) adopt rules; and

(4) contract with persons, corporations, and local, state, and

federal agencies.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 551.043. MENTAL HYGIENE CLINIC SERVICE. (a) The

department may establish a mental hygiene clinic service through

its agents and facilities.

(b) The clinic service shall cooperate with the Texas Education

Agency and local boards of education in studying the mental and

physical health of children:

(1) with serious retardation in school progress or in mental

development; or

(2) who have personality development problems.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.49, eff.

Sept. 1, 1997.

Sec. 551.044. OCCUPATIONAL THERAPY PROGRAMS. (a) The

department may provide equipment, materials, and merchandise for

occupational therapy programs at department facilities.

(b) The superintendent of a department facility may, in

accordance with department rules, contract for the provision of

equipment, materials, and merchandise for occupational therapy

programs. If the contractor retains the finished or semi-finished

product, the contract shall provide for a fair and reasonable

rental payment to the department by the contractor for the use of

facility premises or equipment. The rental payment is determined

by the amount of time the facility premises or equipment is used

in making the products.

(c) The finished products made in an occupational therapy

program may be sold and the proceeds placed in the patients'

benefit fund, the patients' trust fund, or a revolving fund for

use by the patients. A patient may keep the finished product if

the patient purchases the material for the product from the

state.

(d) The department may accept donations of money or materials

for use in occupational therapy programs and may use a donation

in the manner requested by the donor if not contrary to board

policy.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.



CHAPTER 552. STATE HOSPITALS

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE B. STATE FACILITIES

CHAPTER 552. STATE HOSPITALS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 552.001. HOSPITAL DISTRICTS. (a) The department shall

divide the state into hospital districts.

(b) The department may change the districts.

(c) The department shall designate the state hospitals to which

persons with mental illness from each district shall be admitted.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

SUBCHAPTER B. INDIGENT AND NONINDIGENT PATIENTS

Sec. 552.011. DEFINITION. In this subchapter, "patient" means a

person admitted to a state hospital under the management and

control of the department.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 552.012. CLASSIFICATION AND DEFINITION OF PATIENTS. (a) A

patient is classified as either indigent or nonindigent.

(b) An indigent patient is a patient who:

(1) possesses no property;

(2) has no person legally responsible for the patient's support;

and

(3) is unable to reimburse the state for the costs of the

patient's support, maintenance, and treatment.

(c) A nonindigent patient is a patient who:

(1) possesses property from which the state may be reimbursed

for the costs of the patient's support, maintenance, and

treatment; or

(2) has a person legally responsible for the patient's support.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 552.013. SUPPORT OF INDIGENT AND NONINDIGENT PATIENTS. (a)

A person may not be denied services under this subtitle because

of an inability to pay for the services.

(b) The state shall support, maintain, and treat indigent and

nonindigent patients at the expense of the state.

(c) The state is entitled to reimbursement for the support,

maintenance, and treatment of a nonindigent patient.

(d) A patient who does not own a sufficient estate shall be

maintained at the expense:

(1) of the patient's spouse, if able to do so; or

(2) if the patient is younger than 18 years of age, of the

patient's father or mother, if able to do so.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 552.014. CHILD SUPPORT PAYMENTS FOR BENEFIT OF PATIENT.

(a) Child support payments for the benefit of a patient paid or

owed by a parent under court order are considered the property

and estate of the patient, and the state may be reimbursed for

the costs of a patient's support, maintenance, and treatment from

those amounts.

(b) The state shall credit the amount of child support a parent

actually pays for a patient against charges for which the parent

is liable, based on ability to pay.

(c) A parent who receives child support payments for a patient

is liable for the charges based on the amount of child support

payments actually received in addition to the liability of that

parent based on ability to pay.

(d) The department may file a motion to modify a court order

that establishes a child support obligation for a patient to

require payment of the child support directly to the state

hospital or facility in which the patient resides for the

patient's support, maintenance, and treatment if:

(1) the patient's parent fails to pay child support as required

by the order; or

(2) the patient's parent who receives child support fails to pay

charges based on the amount of child support payments received.

(e) In addition to modification of an order under Subsection

(d), the court may order all past due child support for the

benefit of a patient paid directly to the patient's state

hospital or facility to the extent that the state is entitled to

reimbursement of the patient's charges from the child support

obligation.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 552.015. INVESTIGATION TO DETERMINE MEANS OF SUPPORT. (a)

The department may demand and conduct an investigation in a

county court to determine whether a patient possesses or is

entitled to property or whether a person other than the patient

is liable for the payment of the costs of the patient's support,

maintenance, and treatment.

(b) The department may have citation issued and witnesses

summoned to be heard on the investigation.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 552.016. FEES. (a) Except as provided by this section,

the department may not charge a fee that exceeds the cost to the

state to support, maintain, and treat a patient.

(b) The department may use the projected cost of providing

inpatient services to establish the maximum fee that may be

charged to a payer.

(c) The department may establish the maximum fee according to

one or a combination of the following:

(1) a statewide per capita;

(2) an individual facility per capita; or

(3) the type of service provided.

(d) Notwithstanding Subsection (b), the department may establish

a fee in excess of the department's projected cost of providing

inpatient services that may be charged to a payer:

(1) who is not an individual; and

(2) whose method of determining the rate of reimbursement to a

provider results in the excess.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 552.017. SLIDING FEE SCHEDULE. (a) The department by rule

shall establish a sliding fee schedule for the payment by the

patient's parents of the state's total costs for the support,

maintenance, and treatment of a patient younger than 18 years of

age.

(b) The department shall set the fee according to the parents'

net taxable income and ability to pay.

(c) The parents may elect to have their net taxable income

determined by their current financial statement or most recent

federal income tax return.

(d) In determining the portion of the costs of the patient's

support, maintenance, and treatment that the parents are required

to pay, the department shall adjust, when appropriate, the

payment required under the fee schedule to allow for

consideration of other factors affecting the ability of the

parents to pay.

(e) The department shall evaluate and, if necessary, revise the

fee schedule at least once every five years.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 278, Sec. 1, eff. June

5, 1995.

Sec. 552.018. TRUST PRINCIPALS. (a) If a patient is the

beneficiary of a trust that has an aggregate principal of

$250,000 or less, the corpus or income of the trust is not

considered to be the property of the patient or the patient's

estate and is not liable for the patient's support. If the

aggregate principal of the trust exceeds $250,000, only the

portion of the corpus of the trust that exceeds that amount and

the income attributable to that portion are considered to be the

property of the patient or the patient's estate and are liable

for the patient's support.

(b) To qualify for the exemption provided by Subsection (a), the

trust must be created by a written instrument, and a copy of the

trust instrument must be provided to the department.

(c) A trustee of the trust shall, on the department's request,

provide to the department a financial statement that shows the

value of the trust estate.

(d) The department may petition a district court to order the

trustee to provide a financial statement if the trustee does not

provide the statement before the 31st day after the date on which

the department makes the request. The court shall hold a hearing

on the department's petition not later than the 45th day after

the date on which the petition is filed. The court shall order

the trustee to provide to the department a financial statement if

the court finds that the trustee has failed to provide the

statement.

(e) For the purposes of this section, the following are not

considered to be trusts and are not entitled to the exemption

provided by this section:

(1) a guardianship established under the Texas Probate Code;

(2) a trust established under Chapter 142, Property Code;

(3) a facility custodial account established under Section

551.003;

(4) the provisions of a divorce decree or other court order

relating to child support obligations;

(5) an administration of a decedent's estate; or

(6) an arrangement in which funds are held in the registry or by

the clerk of a court.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1020, Sec. 2, eff.

June 15, 2001.

Sec. 552.019. FILING OF CLAIMS. (a) A county or district

attorney shall, on the written request of the department,

represent the state in filing a claim in probate court or a

petition in a court of competent jurisdiction:

(1) to require the person responsible for a patient to appear in

court and show cause why the state should not have judgment

against the person for the costs of the patient's support,

maintenance, and treatment; or

(2) if the liability arises under Subchapter D, Chapter 593, to

require a person responsible for a resident to appear in court

and show cause why the state should not have judgment against the

person for the resident's support and maintenance in a

residential care facility operated by the department.

(b) On a sufficient showing, the court may enter judgment

against:

(1) the person responsible for the patient for the costs of the

patient's support, maintenance, and treatment; or

(2) the person responsible for the resident for the costs of the

resident's support and maintenance.

(c) Sufficient evidence to authorize the court to enter judgment

is:

(1) a verified account, sworn to by the superintendent or

director of the hospital in which the patient is being treated,

or has been treated, as to the amount due; or

(2) a verified account, sworn to by the superintendent or

director of the residential care facility in which the person

with mental retardation resided or has resided, as to the amount

due.

(d) The judgment may be enforced as in other cases.

(e) The county or district attorney representing the state is

entitled to a commission of 10 percent of the amount collected.

(f) The attorney general shall represent the state if the county

and district attorney refuse or are unable to act on the

department's request.

(g) In this section:

(1) "Person responsible for a patient" means the guardian of a

patient, a person liable for the support of the patient, or both.

(2) "Person responsible for a resident" means the resident, a

person liable for the support of the resident, or both.

(3) "Resident" means a person admitted to a residential care

facility operated by the department for persons with mental

retardation.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 552.020. APPLICATION. Except as provided by Subchapter C,

Chapter 73, Education Code, this subchapter does not apply to The

University of Texas M. D. Anderson Cancer Center.

Added by Acts 1995, 74th Leg., ch. 3, Sec. 4, eff. Sept. 1, 1995.



CHAPTER 553. STATE SCHOOLS

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE B. STATE FACILITIES

CHAPTER 553. STATE SCHOOLS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 553.001. EPILEPSY. A person may not be denied admission to

a state institution or school because the person suffers from

epilepsy.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

SUBCHAPTER B. STATE SCHOOLS

Sec. 553.022. SAN ANTONIO STATE SCHOOL. (a) The San Antonio

State School is for the education, care, and treatment of persons

with mental retardation.

(b) The Texas Department of Mental Health and Mental Retardation

may enter into agreements with the Texas Department of Health for

use of the excess facilities of the Texas Center for Infectious

Disease in the operation of the school.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 107, Sec. 8, eff.

Sept. 1, 1995.



CHAPTER 554. STATE CENTERS AND HOMES

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE B. STATE FACILITIES

CHAPTER 554. STATE CENTERS AND HOMES

SUBCHAPTER A. WACO CENTER FOR YOUTH

Sec. 554.001. ADMISSION OF CERTAIN JUVENILES. (a) The

department shall use the Waco Center for Youth as a residential

treatment facility for emotionally disturbed juveniles who:

(1) have been committed under Subtitle C to a facility of the

department; or

(2) are under the managing conservatorship of the Department of

Protective and Regulatory Services and have been committed under

Subtitle C to the Waco Center for Youth.

(b) An emotionally disturbed juvenile who has been found to have

engaged in delinquent conduct or conduct indicating a need for

supervision under Title 3, Family Code, may not be admitted to

the Waco Center for Youth.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.077, eff.

Sept. 1, 1995.

Sec. 554.002. SERVICES. (a) The department shall provide

without charge appropriate education services for all clients

residing at the Waco Center for Youth.

(b) The department shall pay for those services from funds

appropriated to the center for that purpose.

(c) A client of the center who is not a resident of the Waco

Independent School District may receive education services from

the Waco Independent School District only with the prior approval

of the superintendent of the district.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.



CHAPTER 555. STATE SUPPORTED LIVING CENTERS

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE B. STATE FACILITIES

CHAPTER 555. STATE SUPPORTED LIVING CENTERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 555.001. DEFINITIONS. In this chapter:

(1) "Alleged offender resident" means a person with mental

retardation who:

(A) was committed to or transferred to a state supported living

center under Chapter 46B or 46C, Code of Criminal Procedure, as a

result of being charged with or convicted of a criminal offense;

or

(B) is a child committed to or transferred to a state supported

living center under Chapter 55, Family Code, as a result of being

alleged by petition or having been found to have engaged in

delinquent conduct constituting a criminal offense.

(2) "Center" means the state supported living centers and the

ICF-MR component of the Rio Grande State Center.

(3) "Center employee" means an employee of a state supported

living center or the ICF-MR component of the Rio Grande State

Center.

(4) "Client" means a person with mental retardation who receives

ICF-MR services from a state supported living center or the

ICF-MR component of the Rio Grande State Center.

(5) "Commission" means the Health and Human Services Commission.

(6) "Complaint" means information received by the office of

independent ombudsman regarding a possible violation of a right

of a resident or client and includes information received

regarding a failure by a state supported living center or the

ICF-MR component of the Rio Grande State Center to comply with

the department's policies and procedures relating to the

community living options information process.

(7) "Department" means the Department of Aging and Disability

Services.

(8) "Direct care employee" means a center employee who provides

direct delivery of services to a resident or client.

(9) "Executive commissioner" means the executive commissioner of

the Health and Human Services Commission.

(10) "High-risk alleged offender resident" means an alleged

offender resident who has been determined under Section 555.003

to be at risk of inflicting substantial physical harm to another.

(11) "Independent ombudsman" means the individual who has been

appointed to the office of independent ombudsman for state

supported living centers.

(12) "Inspector general" means the Health and Human Services

Commission's office of inspector general.

(13) "Interdisciplinary team" has the meaning assigned by

Section 591.003.

(14) "Office" means the office of independent ombudsman for

state supported living centers established under Subchapter C.

(15) "Resident" means a person with mental retardation who

resides in a state supported living center or the ICF-MR

component of the Rio Grande State Center.

(16) "State supported living center" has the meaning assigned by

Section 531.002.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 22, eff. June 11, 2009.

Sec. 555.002. FORENSIC STATE SUPPORTED LIVING CENTER. (a) The

department shall establish a separate forensic state supported

living center for the care apart from other clients and residents

of high-risk alleged offender residents. The department shall

designate the Mexia State Supported Living Center for this

purpose.

(b) In establishing the forensic state supported living center,

the department shall:

(1) transfer an alleged offender resident already residing in a

center who is classified as a high-risk alleged offender resident

in accordance with Section 555.003, to the forensic state

supported living center;

(2) place high-risk alleged offender residents in separate homes

at the forensic state supported living center based on whether an

individual is:

(A) an adult or a person younger than 18 years of age; or

(B) male or female;

(3) place alleged offender residents who are charged with or

convicted of a felony offense or who are alleged by petition or

have been found to have engaged in delinquent conduct defined as

a felony offense, at the time the residents are initially

committed to or transferred to a center, in the forensic state

supported living center until a determination under Section

555.003 has been completed;

(4) transfer all residents who request a transfer, other than

high-risk alleged offender residents and alleged offender

residents described by Subdivision (3) and for whom a

determination has not been completed under Section 555.003, from

the forensic state supported living center; and

(5) provide training regarding the service delivery system for

high-risk alleged offender residents to direct care employees of

the forensic state supported living center.

(c) An alleged offender resident committed to the forensic state

supported living center, for whom a determination under Section

555.003 has been completed and who is not classified as a

high-risk alleged offender resident, may request a transfer to

another center in accordance with Subchapter B, Chapter 594.

(d) The department shall ensure that the forensic state

supported living center:

(1) complies with the requirements for ICF-MR certification

under the Medicaid program, as appropriate; and

(2) has additional center employees, including direct care

employees, to protect the safety of center employees, residents,

and the community.

(e) The department shall collect data regarding the commitment

of alleged offender residents to state supported living centers,

including any offense with which an alleged offender resident is

charged, the location of the committing court, whether the

alleged offender resident has previously been in the custody of

the Texas Youth Commission or the Department of Family and

Protective Services, and whether the alleged offender resident

receives mental health services or previously received any

services under a Section 1915(c) waiver program. The department

shall annually submit to the governor, the lieutenant governor,

the speaker of the house of representatives, and the standing

committees of the legislature with primary subject matter

jurisdiction over state supported living centers a report of the

information collected under this section. The report may not

contain personally identifiable information for any person in the

report.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 22, eff. June 11, 2009.

Sec. 555.003. DETERMINATION OF HIGH-RISK ALLEGED OFFENDER

STATUS. (a) Not later than the 30th day after the date an

alleged offender resident is first committed to a state supported

living center and, if the resident is classified as a high-risk

alleged offender resident, annually on the anniversary of that

date, an interdisciplinary team shall determine whether the

alleged offender resident is at risk of inflicting substantial

physical harm to another and should be classified or remain

classified as a high-risk alleged offender resident.

(b) In making a determination under Subsection (a), the

interdisciplinary team shall document and collect evidence

regarding the reason the alleged offender resident is determined

to be at risk of inflicting substantial physical harm to another.

(c) The interdisciplinary team shall provide the team's findings

regarding whether the alleged offender resident is at risk of

inflicting substantial physical harm to another and the

documentation and evidence collected under this section to:

(1) the department;

(2) the director of the state supported living center;

(3) the independent ombudsman;

(4) the alleged offender resident or the alleged offender

resident's parent if the resident is a minor; and

(5) the alleged offender resident's legally authorized

representative.

(d) An alleged offender resident who is determined to be at risk

of inflicting substantial physical harm to another and is

classified as a high-risk alleged offender resident is entitled

to an administrative hearing with the department to contest that

determination and classification.

(e) An individual who has exhausted the administrative remedies

provided by Subsection (d) may bring a suit to appeal the

determination and classification in district court in Travis

County. The suit must be filed not later than the 30th day after

the date the final order in the administrative hearing is

provided to the individual. An appeal under this section is by

trial de novo.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 22, eff. June 11, 2009.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 555.021. REQUIRED CRIMINAL HISTORY CHECKS FOR EMPLOYEES AND

VOLUNTEERS OF CENTERS. (a) The department and the Department of

State Health Services shall perform a state and federal criminal

history background check on a person:

(1) who is:

(A) an applicant for employment with the agency;

(B) an employee of the agency;

(C) a volunteer with the agency; or

(D) an applicant for a volunteer position with the agency; and

(2) who would be placed in direct contact with a resident or

client.

(b) The department and the Department of State Health Services

shall require a person described by Subsection (a) to submit

fingerprints in a form and of a quality acceptable to the

Department of Public Safety and the Federal Bureau of

Investigation for use in conducting a criminal history background

check.

(c) Each agency shall obtain electronic updates from the

Department of Public Safety of arrests and convictions of a

person:

(1) for whom the agency performs a background check under

Subsection (a); and

(2) who remains an employee or volunteer of the agency and

continues to have direct contact with a resident or client.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 22, eff. June 11, 2009.

Sec. 555.022. DRUG TESTING; POLICY. (a) The executive

commissioner shall adopt a policy regarding random testing and

reasonable suspicion testing for the illegal use of drugs by a

center employee.

(b) The policy adopted under Subsection (a) must provide that a

center employee may be terminated solely on the basis of a single

positive test for illegal use of a controlled substance. The

policy must establish an appeals process for a center employee

who tests positively for illegal use of a controlled substance.

(c) The director of a state supported living center or the

superintendent of the Rio Grande State Center shall enforce the

policy adopted under Subsection (a) by performing necessary drug

testing of the center employees for the use of a controlled

substance as defined by Section 481.002.

(d) Testing under this section may be performed on a random

basis or on reasonable suspicion of the use of a controlled

substance.

(e) For purposes of this section, a report made under Section

555.023 is considered reasonable suspicion of the use of a

controlled substance.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 22, eff. June 11, 2009.

Sec. 555.023. REPORTS OF ILLEGAL DRUG USE; POLICY. The

executive commissioner shall adopt a policy requiring a center

employee who knows or reasonably suspects that another center

employee is illegally using or under the influence of a

controlled substance, as defined by Section 481.002, to report

that knowledge or reasonable suspicion to the director of the

state supported living center or the superintendent of the Rio

Grande State Center, as appropriate.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 22, eff. June 11, 2009.

Sec. 555.024. CENTER EMPLOYEE TRAINING. (a) Before a center

employee begins to perform the employee's duties without direct

supervision, the department shall provide the employee with

competency training and a course of instruction about the general

duties of a center employee. The department shall ensure the

basic center employee competency course focuses on:

(1) the uniqueness of the individuals the center employee

serves;

(2) techniques for improving quality of life for and promoting

the health and safety of individuals with mental retardation; and

(3) the conduct expected of center employees.

(b) The department shall ensure the training required by

Subsection (a) provides instruction and information regarding the

following topics:

(1) the general operation and layout of the center at which the

person is employed, including armed intruder lockdown procedures;

(2) an introduction to mental retardation;

(3) an introduction to autism;

(4) an introduction to mental illness and dual diagnosis;

(5) the rights of individuals with mental retardation who

receive services from the department;

(6) respecting personal choices made by residents and clients;

(7) the safe and proper use of restraints;

(8) recognizing and reporting:

(A) evidence of abuse, neglect, and exploitation of individuals

with mental retardation;

(B) unusual incidents;

(C) reasonable suspicion of illegal drug use in the workplace;

(D) workplace violence; or

(E) sexual harassment in the workplace;

(9) preventing and treating infection;

(10) first aid;

(11) cardiopulmonary resuscitation;

(12) the Health Insurance Portability and Accountability Act of

1996 (Pub. L. No. 104-191); and

(13) the rights of center employees.

(c) In addition to the training required by Subsection (a) and

before a direct care employee begins to perform the direct care

employee's duties without direct supervision, the department

shall provide a direct care employee with training and

instructional information regarding implementation of the

interdisciplinary treatment program for each resident or client

for whom the direct care employee will provide direct care,

including the following topics:

(1) prevention and management of aggressive or violent behavior;

(2) observing and reporting changes in behavior, appearance, or

health of residents and clients;

(3) positive behavior support;

(4) emergency response;

(5) person-directed plans;

(6) self-determination;

(7) seizure safety;

(8) techniques for:

(A) lifting;

(B) positioning; and

(C) movement and mobility;

(9) working with aging residents and clients;

(10) assisting residents and clients:

(A) who have a visual impairment;

(B) who have a hearing deficit; or

(C) who require the use of adaptive devices and specialized

equipment;

(11) communicating with residents and clients who use

augmentative and alternative devices for communication;

(12) assisting residents and clients with personal hygiene;

(13) recognizing appropriate food textures;

(14) using proper feeding techniques to assist residents and

clients with meals;

(15) physical and nutritional management plans; and

(16) home and community-based services, including the principles

of community inclusion and participation and the community living

options information process.

(d) The executive commissioner shall adopt rules that require a

center to provide refresher training courses to direct care

employees on a regular basis.

(e) A center may allow an employee of an intermediate care

facility for persons with mental retardation licensed by the

department, an employee of a person licensed or certified to

provide Section 1915(c) waiver program services, or another

employee or professional involved in the provision of services to

persons with mental retardation to receive information and

training under this section, as appropriate. The center may

charge an administrative fee in an amount not to exceed the cost

of providing the information or training.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 22, eff. June 11, 2009.

Sec. 555.025. VIDEO SURVEILLANCE. (a) In this section,

"private space" means a place in a center in which a resident or

client has a reasonable expectation of privacy, including:

(1) a bedroom;

(2) a bathroom;

(3) a place in which a resident or client receives medical or

nursing services;

(4) a place in which a resident or client meets privately with

visitors; or

(5) a place in which a resident or client privately makes phone

calls.

(b) The department shall install and operate video surveillance

equipment in a center for the purpose of detecting and preventing

the exploitation or abuse of residents and clients.

(c) The department may not install or operate video surveillance

equipment in a private space or in a location in which video

surveillance equipment can capture images within a private space.

(d) The department shall ensure that the use of video

surveillance equipment under this section complies with federal

requirements for ICF-MR certification.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 22, eff. June 11, 2009.

SUBCHAPTER C. OFFICE OF INDEPENDENT OMBUDSMAN FOR STATE SUPPORTED

LIVING CENTERS

Sec. 555.051. ESTABLISHMENT; PURPOSE. The office of independent

ombudsman is established for the purpose of investigating,

evaluating, and securing the rights of residents and clients of

state supported living centers and the ICF-MR component of the

Rio Grande State Center. The office is administratively attached

to the department. The department shall provide administrative

support and resources to the office as necessary for the office

to perform its duties.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 22, eff. June 11, 2009.

Sec. 555.052. INDEPENDENCE. The independent ombudsman in the

performance of the ombudsman's duties and powers under this

subchapter acts independently of the department.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 22, eff. June 11, 2009.

Sec. 555.053. APPOINTMENT OF INDEPENDENT OMBUDSMAN. (a) The

governor shall appoint the independent ombudsman.

(b) The governor may appoint as independent ombudsman only an

individual with at least five years of experience managing and

ensuring the quality of care and services provided to individuals

with mental retardation.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 22, eff. June 11, 2009.

Sec. 555.054. ASSISTANT OMBUDSMEN. (a) The independent

ombudsman shall:

(1) hire assistant ombudsmen to perform, under the direction of

the independent ombudsman, the same duties and exercise the same

powers as the independent ombudsman; and

(2) station an assistant ombudsman at each center.

(b) The independent ombudsman may hire as assistant ombudsmen

only individuals with at least five years of experience ensuring

the quality of care and services provided to individuals with

mental retardation.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 22, eff. June 11, 2009.

Sec. 555.055. CONFLICT OF INTEREST. A person may not serve as

independent ombudsman or as an assistant ombudsman if the person

or the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization receiving funds from the

department;

(2) owns or controls, directly or indirectly, any interest in a

business entity or other organization receiving funds from the

department; or

(3) is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities or

compensation on behalf of a profession related to the operation

of the department.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 22, eff. June 11, 2009.

Sec. 555.056. REPORT. (a) The independent ombudsman shall

submit on a biannual basis to the governor, the lieutenant

governor, the speaker of the house of representatives, and the

chairs of the standing committees of the senate and the house of

representatives with primary jurisdiction over state supported

living centers a report that is both aggregated and disaggregated

by individual center and describes:

(1) the work of the independent ombudsman;

(2) the results of any review or investigation undertaken by the

independent ombudsman, including a review or investigation of

services contracted by the department;

(3) any recommendations that the independent ombudsman has in

relation to the duties of the independent ombudsman; and

(4) any recommendations that the independent ombudsman has for

systemic improvements needed to decrease incidents of abuse,

neglect, or exploitation at an individual center or at all

centers.

(b) The independent ombudsman shall ensure that information

submitted in a report under Subsection (a) does not permit the

identification of an individual.

(c) The independent ombudsman shall immediately report to the

governor, the lieutenant governor, the speaker of the house of

representatives, and the chairs of the standing committees of the

senate and the house of representatives having primary

jurisdiction over the Department of Aging and Disability Services

any particularly serious or flagrant:

(1) case of abuse or injury of a resident or client about which

the independent ombudsman is made aware;

(2) problem concerning the administration of a center program or

operation; or

(3) interference by a center, the department, or the commission,

other than actions by the commission's office of inspector

general in accordance with the office's duties, with an

investigation conducted by the independent ombudsman.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 22, eff. June 11, 2009.

Sec. 555.057. COMMUNICATION AND CONFIDENTIALITY. (a) The

department shall allow any resident or client, authorized

representative of a resident or client, family member of a

resident or client, or other interested party to communicate with

the independent ombudsman or an assistant ombudsman. The

communication:

(1) may be in person, by mail, or by any other means; and

(2) is confidential and privileged.

(b) The records of the independent ombudsman are confidential,

except that the independent ombudsman shall:

(1) share with the Department of Family and Protective Services

a communication that may involve the abuse, neglect, or

exploitation of a resident or client;

(2) share with the inspector general a communication that may

involve an alleged criminal offense;

(3) share with the regulatory services division of the

department a communication that may involve a violation of an

ICF-MR standard or condition of participation; and

(4) disclose the ombudsman's nonprivileged records if required

by a court order on a showing of good cause.

(c) The independent ombudsman may make reports relating to an

investigation by the independent ombudsman public after the

investigation is complete but only if the name and any other

personally identifiable information of a resident or client,

legally authorized representative of a resident or client, family

member of a resident or client, center, center employee, or other

individual are redacted from the report and remain confidential.

The independent ombudsman may provide an unredacted report to the

center involved in the investigation, the department, the

Department of Family and Protective Services, and the inspector

general.

(d) The name, address, or other personally identifiable

information of a person who files a complaint with the office of

independent ombudsman, information generated by the office of

independent ombudsman in the course of an investigation, and

confidential records obtained by the office of independent

ombudsman are confidential and not subject to disclosure under

Chapter 552, Government Code, except as provided by this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 22, eff. June 11, 2009.

Sec. 555.058. PROMOTION OF AWARENESS OF OFFICE. The independent

ombudsman shall promote awareness among the public, residents,

clients, and center employees of:

(1) how the office may be contacted;

(2) the purpose of the office; and

(3) the services the office provides.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 22, eff. June 11, 2009.

Sec. 555.059. DUTIES AND POWERS. (a) The independent ombudsman

shall:

(1) evaluate the process by which a center investigates,

reviews, and reports an injury to a resident or client or an

unusual incident;

(2) evaluate the delivery of services to residents and clients

to ensure that the rights of residents and clients are fully

observed, including ensuring that each center conducts sufficient

unannounced patrols;

(3) immediately refer a complaint alleging the abuse, neglect,

or exploitation of a resident or client to the Department of

Family and Protective Services;

(4) refer a complaint alleging employee misconduct that does not

involve abuse, neglect, or exploitation or a possible violation

of an ICF-MR standard or condition of participation to the

regulatory services division of the department;

(5) refer a complaint alleging a criminal offense, other than an

allegation of abuse, neglect, or exploitation of a resident or

client, to the inspector general;

(6) conduct investigations of complaints, other than complaints

alleging criminal offenses or the abuse, neglect, or exploitation

of a resident or client, if the office determines that:

(A) a resident or client or the resident's or client's family

may be in need of assistance from the office; or

(B) a complaint raises the possibility of a systemic issue in

the center's provision of services;

(7) conduct biennial on-site audits at each center of:

(A) the ratio of direct care employees to residents;

(B) the provision and adequacy of training to:

(i) center employees; and

(ii) direct care employees; and

(C) if the center serves alleged offender residents, the

provision of specialized training to direct care employees;

(8) conduct an annual audit of each center's policies,

practices, and procedures to ensure that each resident and client

is encouraged to exercise the resident's or client's rights,

including:

(A) the right to file a complaint; and

(B) the right to due process;

(9) prepare and deliver an annual report regarding the findings

of each audit to the:

(A) executive commissioner;

(B) commissioner;

(C) Aging and Disability Services Council;

(D) governor;

(E) lieutenant governor;

(F) speaker of the house of representatives;

(G) standing committees of the senate and house of

representatives with primary jurisdiction over state supported

living centers; and

(H) state auditor;

(10) require a center to provide access to all records, data,

and other information under the control of the center that the

independent ombudsman determines is necessary to investigate a

complaint or to conduct an audit under this section;

(11) review all final reports produced by the Department of

Family and Protective Services, the regulatory services division

of the department, and the inspector general regarding a

complaint referred by the independent ombudsman;

(12) provide assistance to a resident, client, authorized

representative of a resident or client, or family member of a

resident or client who the independent ombudsman determines is in

need of assistance, including advocating with an agency,

provider, or other person in the best interests of the resident

or client;

(13) make appropriate referrals under any of the duties and

powers listed in this subsection; and

(14) monitor and evaluate the department's actions relating to

any problem identified or recommendation included in a report

received from the Department of Family and Protective Services

relating to an investigation of alleged abuse, neglect, or

exploitation of a resident or client.

(b) The independent ombudsman may apprise a person who is

interested in a resident's or client's welfare of the rights of

the resident or client.

(c) To assess whether a resident's or client's rights have been

violated, the independent ombudsman may, in any matter that does

not involve an alleged criminal offense or the abuse, neglect, or

exploitation of a resident or client, contact or consult with an

administrator, employee, resident, client, family member of a

resident or client, expert, or other individual in the course of

the investigation or to secure information.

(d) Notwithstanding any other provision of this chapter, the

independent ombudsman may not investigate an alleged criminal

offense or the alleged abuse, neglect, or exploitation of a

resident or client.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 22, eff. June 11, 2009.

Sec. 555.060. RETALIATION PROHIBITED. The department or a

center may not retaliate against a department employee, center

employee, or any other person who in good faith makes a complaint

to the office of independent ombudsman or cooperates with the

office in an investigation.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 22, eff. June 11, 2009.

Sec. 555.061. TOLL-FREE NUMBER. (a) The office shall establish

a permanent, toll-free number for the purpose of receiving any

information concerning the violation of a right of a resident or

client.

(b) The office shall ensure that:

(1) the toll-free number is prominently displayed in the main

administration area and other appropriate common areas of a

center; and

(2) a resident, a client, the legally authorized representative

of a resident or client, and a center employee have confidential

access to a telephone for the purpose of calling the toll-free

number.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 22, eff. June 11, 2009.

SUBCHAPTER D. INSPECTOR GENERAL DUTIES

Sec. 555.101. ASSISTING LAW ENFORCEMENT AGENCIES WITH CERTAIN

INVESTIGATIONS. The inspector general shall employ and

commission peace officers for the purpose of assisting a state or

local law enforcement agency in the investigation of an alleged

criminal offense involving a resident or client of a center. A

peace officer employed and commissioned by the inspector general

is a peace officer for purposes of Article 2.12, Code of Criminal

Procedure.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 22, eff. June 11, 2009.

Sec. 555.102. SUMMARY REPORT. (a) The inspector general shall

prepare a summary report for each investigation conducted with

the assistance of the inspector general under this subchapter.

The inspector general shall ensure that the report does not

contain personally identifiable information of an individual

mentioned in the report.

(b) The summary report must include:

(1) a summary of the activities performed during an

investigation for which the inspector general provided

assistance;

(2) a statement regarding whether the investigation resulted in

a finding that an alleged criminal offense was committed; and

(3) a description of the alleged criminal offense that was

committed.

(c) The inspector general shall deliver the summary report to

the:

(1) executive commissioner;

(2) commissioner of the department;

(3) commissioner of the Department of Family and Protective

Services;

(4) Aging and Disability Services Council;

(5) governor;

(6) lieutenant governor;

(7) speaker of the house of representatives;

(8) standing committees of the senate and house of

representatives with primary jurisdiction over centers;

(9) state auditor;

(10) the independent ombudsman and the assistant ombudsman for

the center involved in the report; and

(11) the alleged victim or the alleged victim's legally

authorized representative.

(d) A summary report regarding an investigation is subject to

required disclosure under Chapter 552, Government Code. All

information and materials compiled by the inspector general in

connection with an investigation are confidential, and not

subject to disclosure under Chapter 552, Government Code, and not

subject to disclosure, discovery, subpoena, or other means of

legal compulsion for their release to anyone other than the

inspector general or the inspector general's employees or agents

involved in the investigation, except that this information may

be disclosed to the Department of Family and Protective Services,

the office of the attorney general, the state auditor's office,

and law enforcement agencies.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 22, eff. June 11, 2009.

Sec. 555.103. ANNUAL STATUS REPORT. (a) The inspector general

shall prepare an annual status report of the inspector general's

activities under this subchapter. The annual report may not

contain personally identifiable information of an individual

mentioned in the report.

(b) The annual status report must include information that is

aggregated and disaggregated by individual center regarding:

(1) the number and type of investigations conducted with the

assistance of the inspector general;

(2) the number and type of investigations involving a center

employee;

(3) the relationship of an alleged victim to an alleged

perpetrator, if any;

(4) the number of investigations conducted that involve the

suicide, death, or hospitalization of an alleged victim; and

(5) the number of completed investigations in which commission

of an alleged offense was confirmed or unsubstantiated or in

which the investigation was inconclusive, and a description of

the reason that allegations were unsubstantiated or the

investigation was inconclusive.

(c) The inspector general shall submit the annual status report

to the:

(1) executive commissioner;

(2) commissioner of the department;

(3) commissioner of the Department of Family and Protective

Services;

(4) Aging and Disability Services Council;

(5) Family and Protective Services Council;

(6) governor;

(7) lieutenant governor;

(8) speaker of the house of representatives;

(9) standing committees of the senate and house of

representatives with primary jurisdiction over centers;

(10) state auditor; and

(11) comptroller.

(d) An annual status report submitted under this section is

public information under Chapter 552, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 22, eff. June 11, 2009.

Sec. 555.104. RETALIATION PROHIBITED. The department or a

center may not retaliate against a department employee, a center

employee, or any other person who in good faith cooperates with

the inspector general under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 22, eff. June 11, 2009.



CHAPTER 571. GENERAL PROVISIONS

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE C. TEXAS MENTAL HEALTH CODE

CHAPTER 571. GENERAL PROVISIONS

Sec. 571.001. SHORT TITLE. This subtitle may be cited as the

Texas Mental Health Code.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 571.002. PURPOSE. The purpose of this subtitle is to

provide to each person having severe mental illness access to

humane care and treatment by:

(1) facilitating treatment in an appropriate setting;

(2) enabling the person to obtain necessary evaluation, care,

treatment, and rehabilitation with the least possible trouble,

expense, and embarrassment to the person and the person's family;

(3) eliminating, if requested, the traumatic effect on the

person's mental health of public trial and criminal-like

procedures;

(4) protecting the person's right to a judicial determination of

the person's need for involuntary treatment;

(5) defining the criteria the state must meet to order

involuntary care and treatment;

(6) establishing the procedures to obtain facts, carry out

examinations, and make prompt and fair decisions;

(7) safeguarding the person's legal rights so as to advance and

not impede the therapeutic and protective purposes of involuntary

care; and

(8) safeguarding the rights of the person who voluntarily

requests inpatient care.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 571.003. DEFINITIONS. In this subtitle:

(1) "Board" means the Texas Board of Mental Health and Mental

Retardation.

(2) "Commissioner" means the commissioner of mental health and

mental retardation.

(3) "Commitment order" means a court order for involuntary

inpatient mental health services under this subtitle.

(4) "Community center" means a center established under

Subchapter A, Chapter 534 that provides mental health services.

(5) "Department" means the Texas Department of Mental Health and

Mental Retardation.

(6) "Facility administrator" means the individual in charge of a

mental health facility.

(7) "General hospital" means a hospital operated primarily to

diagnose, care for, and treat physically ill persons.

(8) "Hospital administrator" means the individual in charge of a

hospital.

(9) "Inpatient mental health facility" means a mental health

facility that can provide 24-hour residential and psychiatric

services and that is:

(A) a facility operated by the department;

(B) a private mental hospital licensed by the Texas Department

of Health;

(C) a community center, facility operated by or under contract

with a community center or other entity the department designates

to provide mental health services;

(D) a local mental health authority or a facility operated by or

under contract with a local mental health authority;

(E) an identifiable part of a general hospital in which

diagnosis, treatment, and care for persons with mental illness is

provided and that is licensed by the Texas Department of Health;

or

(F) a hospital operated by a federal agency.

(10) "Legal holiday" includes a holiday listed in Section

662.021, Government Code, and an officially designated county

holiday applicable to a court in which proceedings under this

subtitle are held.

(11) "Local mental health authority" means an entity to which

the board delegates its authority and responsibility within a

specified region for planning, policy development, coordination,

including coordination with criminal justice entities, and

resource development and allocation and for supervising and

ensuring the provision of mental health services to persons with

mental illness in the most appropriate and available setting to

meet individual needs in one or more local service areas.

(12) "Mental health facility" means:

(A) an inpatient or outpatient mental health facility operated

by the department, a federal agency, a political subdivision, or

any person;

(B) a community center or a facility operated by a community

center; or

(C) that identifiable part of a general hospital in which

diagnosis, treatment, and care for persons with mental illness is

provided.

(13) "Mental hospital" means a hospital:

(A) operated primarily to provide inpatient care and treatment

for persons with mental illness; or

(B) operated by a federal agency that is equipped to provide

inpatient care and treatment for persons with mental illness.

(14) "Mental illness" means an illness, disease, or condition,

other than epilepsy, senility, alcoholism, or mental deficiency,

that:

(A) substantially impairs a person's thought, perception of

reality, emotional process, or judgment; or

(B) grossly impairs behavior as demonstrated by recent disturbed

behavior.

(15) "Non-physician mental health professional" means:

(A) a psychologist licensed to practice in this state and

designated as a health-service provider;

(B) a registered nurse with a master's or doctoral degree in

psychiatric nursing;

(C) a licensed clinical social worker;

(D) a licensed professional counselor licensed to practice in

this state; or

(E) a licensed marriage and family therapist licensed to

practice in this state.

(16) "Patient" means an individual who is receiving voluntary or

involuntary mental health services under this subtitle.

(17) "Person" includes an individual, firm, partnership,

joint-stock company, joint venture, association, and corporation.

(18) "Physician" means:

(A) a person licensed to practice medicine in this state;

(B) a person employed by a federal agency who has a license to

practice medicine in any state; or

(C) a person authorized to perform medical acts under an

institutional permit at a Texas postgraduate training program

approved by the Accreditation Council on Graduate Medical

Education, the American Osteopathic Association, or the Texas

State Board of Medical Examiners.

(19) "Political subdivision" includes a county, municipality, or

hospital district in this state but does not include a

department, board, or agency of the state that has statewide

authority and responsibility.

(20) "Private mental hospital" means a mental hospital operated

by a person or political subdivision.

(21) "State mental hospital" means a mental hospital operated by

the department.

(22) Repealed by Acts 2001, 77th Leg., ch. 367, Sec. 19, eff.

Sept. 1, 2001.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 573, Sec. 4.01, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(15), eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 500, Sec. 2, eff. May

31, 1997; Acts 1999, 76th Leg., ch. 75, Sec. 1, eff. May 12,

1999; Acts 1999, 76th Leg., ch. 543, Sec. 2, eff. June 18, 1999;

Acts 2001, 77th Leg., ch. 722, Sec. 1, eff. June 13, 2001; Acts

2001, 77th Leg., ch. 367, Sec. 4, 19, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 892, Sec. 27, eff. Sept. 1, 2003.

Sec. 571.004. LEAST RESTRICTIVE APPROPRIATE SETTING. The least

restrictive appropriate setting for the treatment of a patient is

the treatment setting that:

(1) is available;

(2) provides the patient with the greatest probability of

improvement or cure; and

(3) is no more restrictive of the patient's physical or social

liberties than is necessary to provide the patient with the most

effective treatment and to protect adequately against any danger

the patient poses to himself or others.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 571.005. TEXAS MENTAL HEALTH CODE INFORMATION PROGRAM. (a)

The department shall hold seminars as necessary to increase

understanding of and properly implement revisions to this

subtitle.

(b) The department may arrange for community centers, other

state agencies, and other public and private organizations or

programs to prepare instructional materials and conduct the

seminars.

(c) The department may solicit, receive, and expend funds it

receives from public or private organizations to fund the

seminars.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 571.006. DEPARTMENT POWERS. The department may:

(1) adopt rules as necessary for the proper and efficient

treatment of persons with mental illness;

(2) prescribe the form and content of applications,

certificates, records, and reports provided for under this

subtitle;

(3) require reports from a facility administrator relating to

the admission, examination, diagnosis, release, or discharge of

any patient;

(4) regularly visit each mental health facility to review the

commitment procedure for each new patient admitted after the last

visit; and

(5) visit a mental health facility to investigate a complaint

made by a patient or by a person on behalf of a patient.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 571.0065. TREATMENT METHODS. (a) The board by rule may

adopt procedures for an advisory committee to review treatment

methods for persons with mental illness.

(b) A state agency that has knowledge of or receives a complaint

relating to an abusive treatment method shall report that

knowledge or forward a copy of the complaint to the board.

(c) A mental health facility, physician, or other mental health

professional is not liable for an injury or other damages

sustained by a person as a result of the failure of the facility,

physician, or professional to administer or perform a treatment

prohibited by statute or rules adopted by the board.

(d) The board shall report annually to the governor, lieutenant

governor, speaker of the house of representatives, Senate Health

and Human Services Committee, and House Public Health Committee

on the treatment methods reviewed under this section and the

findings and recommendations made regarding each reviewed

treatment method.

Added by Acts 1993, 73rd Leg., ch. 573, Sec. 3.01(a), eff. Sept.

1, 1993. Amended by Acts 1997, 75th Leg., ch. 337, Sec. 1, eff.

May 27, 1997.

Sec. 571.0066. PRESCRIPTION MEDICATION INFORMATION. (a) The

board by rule shall require a mental health facility that admits

a patient under this subtitle to provide to the patient in the

patient's primary language, if possible, information relating to

prescription medications ordered by the patient's treating

physician.

(b) At a minimum, the required information must:

(1) identify the major types of prescription medications; and

(2) specify for each major type:

(A) the conditions the medications are commonly used to treat;

(B) the beneficial effects on those conditions generally

expected from the medications;

(C) side effects and risks associated with the medications;

(D) commonly used examples of medications of the major type; and

(E) sources of detailed information concerning a particular

medication.

(c) The facility shall also provide the information to the

patient's family on request, but only to the extent not otherwise

prohibited by state or federal confidentiality laws.

Added by Acts 1993, 73rd Leg., ch. 903, Sec. 1.01, eff. Aug. 30,

1993. Renumbered from Health & Safety Code Sec. 571.0065 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(32), eff. Sept. 1, 1995.

Sec. 571.0067. RESTRAINT AND SECLUSION. A person providing

services to a patient of a mental hospital or mental health

facility shall comply with Chapter 322 and the rules adopted

under that chapter.

Added by Acts 2005, 79th Leg., Ch.

698, Sec. 6, eff. September 1, 2005.

Sec. 571.007. DELEGATION OF POWERS AND DUTIES. (a) Except as

otherwise expressly provided by this subtitle, an authorized,

qualified department employee may exercise a power granted to or

perform a duty imposed on the department.

(b) Except as otherwise expressly provided by this subtitle, an

authorized, qualified person designated by a facility

administrator may exercise a power granted to or perform a duty

imposed on the facility administrator.

(c) The delegation of a duty under this section does not relieve

the department or a facility administrator from responsibility.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 571.008. RETURN OF COMMITTED PATIENT TO STATE OF RESIDENCE.

(a) The department may return a nonresident patient committed

to a department mental health facility to the proper agency of

the patient's state of residence.

(b) The department may permit the return of a resident of this

state who is committed to a mental health facility in another

state.

(c) The department may enter into reciprocal agreements with the

proper agencies of other states to facilitate the return of

persons committed to mental health facilities in this state or

another state to the states of their residence.

(d) A department facility administrator may detain for not more

than 96 hours pending a court order in a commitment proceeding in

this state a patient returned to this state from another state

where the person was committed.

(e) The state returning a committed patient to another state

shall bear the expenses of returning the patient.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 571.009. EFFECT OF CERTAIN CONDITIONS ON ADMISSION OR

COMMITMENT. A person with mental illness may not be denied

admission or commitment to a mental health facility because the

person also suffers from epilepsy, senility, alcoholism, or

mental deficiency.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 571.010. AGENT FOR SERVICE OF PROCESS. (a) The facility

administrator or the superintendent, supervisor, or manager of an

inpatient mental health facility is the agent for service of

process on a patient confined in the facility.

(b) The person receiving process shall sign a certificate with

the person's name and title that states that the person is aware

of the provisions of this subtitle. The certificate shall be

attached to the citation and returned by the serving officer.

(c) The person receiving process, not later than the third day

after its receipt, shall forward it by registered mail to the

patient's legal guardian or personally deliver it to the patient,

whichever appears to be in the patient's best interest.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 571.011. APPLICATION TO PERSONS CHARGED WITH CRIME. (a) A

child alleged to have engaged in delinquent conduct or conduct

indicating a need for supervision under Title 3, Family Code, is

not considered under this subtitle to be a person charged with a

criminal offense.

(b) The provisions in this subtitle relating to the discharge,

furlough, or transfer of a patient do not apply to a person

charged with a criminal offense who is admitted to a mental

health facility under Subchapter D or E, Chapter 46B, Code of

Criminal Procedure.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2003, 78th Leg., ch. 35, Sec. 9, eff. Jan.

1, 2004.

Sec. 571.012. COURT HOURS; AVAILABILITY OF JUDGE OR MAGISTRATE.

The probate court or court having probate jurisdiction shall be

open for proceedings under this subtitle during normal business

hours. The probate judge or magistrate shall be available at all

times at the request of a person apprehended or detained under

Chapter 573, or a proposed patient under Chapter 574.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 485, Sec. 1, eff. June

11, 2001.

Sec. 571.013. METHOD OF GIVING NOTICE. Except as otherwise

provided by this subtitle, notice required under this subtitle

may be given by delivering a copy of the notice or document in

person or in another manner directed by the court that is

reasonably calculated to give actual notice.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 571.014. FILING REQUIREMENTS. (a) Each application,

petition, certificate, or other paper permitted or required to be

filed in a probate court or court having probate jurisdiction

under this subtitle must be filed with the county clerk of the

proper county.

(b) The county clerk shall file each paper after endorsing on

it:

(1) the date on which the paper is filed;

(2) the docket number; and

(3) the clerk's official signature.

(c) A person may initially file a paper with the county clerk by

the use of reproduced, photocopied, or electronically transmitted

paper if the person files the original signed copies of the paper

with the clerk not later than the 72nd hour after the hour on

which the initial filing is made. If the 72-hour period ends on a

Saturday, Sunday, or legal holiday, the filing period is extended

until 4 p.m. on the first succeeding business day. If extremely

hazardous weather conditions exist or a disaster occurs, the

presiding judge or magistrate may by written order made each day

extend the filing period until 4 p.m. on the first succeeding

business day. The written order must declare that an emergency

exists because of the weather or the occurrence of a disaster. If

a person detained under this subtitle would otherwise be released

because the original signed copy of a paper is not filed within

the 72-hour period but for the extension of the filing period

under this section, the person may be detained until the

expiration of the extended filing period. This subsection does

not affect another provision of this subtitle requiring the

release or discharge of a person.

(d) If the clerk does not receive the original signed copy of a

paper within the period prescribed by this section, the judge may

dismiss the proceeding on the court's own motion or on the motion

of a party and, if the proceeding is dismissed, shall order the

immediate release of a proposed patient who is not at liberty.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.42, eff.

Aug. 30, 1993.

Sec. 571.015. INSPECTION OF COURT RECORDS. (a) Each paper in a

docket for mental health proceedings in the county clerk's

office, including the docket book, indexes, and judgment books,

is a public record of a private nature that may be used,

inspected, or copied only under a written order issued by the

county judge, a judge of a court that has probate jurisdiction,

or a judge of a district court having jurisdiction in the county

in which the docket is located.

(b) A judge may not issue an order under Subsection (a) unless

the judge enters a finding that:

(1) the use, inspection, or copying is justified and in the

public interest; or

(2) the paper is to be released to the person to whom it relates

or to a person designated in a written release signed by the

person to whom the paper relates.

(c) In addition to the finding required by Subsection (b), if a

law relating to confidentiality of mental health information or

physician-patient privilege applies, the judge must find that the

reasons for the use, inspection, or copying fall within the

applicable statutory exemptions.

(d) The papers shall be released to an attorney representing the

proposed patient in a proceeding held under this subtitle.

(e) This section does not affect access of law enforcement

personnel to necessary information in execution of a writ or

warrant.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 571.016. REPRESENTATION OF STATE. Unless specified

otherwise, in a hearing held under this subtitle:

(1) the county attorney shall represent the state; or

(2) if the county has no county attorney, the district attorney,

the criminal district attorney, or a court-appointed special

prosecutor shall represent the state.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 322, Sec. 1, eff. Aug.

28, 1995; Acts 1995, 74th Leg., ch. 770, Sec. 1, eff. June 16,

1995.

Sec. 571.0165. EXTENSION OF DETENTION PERIOD. (a) If extremely

hazardous weather conditions exist or a disaster occurs, the

judge of a court having jurisdiction of a proceeding under

Chapters 572, 573, 574, and 575 or a magistrate appointed by the

judge may by written order made each day extend the period during

which the person may be detained under those chapters until 4

p.m. on the first succeeding business day.

(b) The written order must declare that an emergency exists

because of the weather or the occurrence of a disaster.

(c) This section does not apply to a situation for which a

specific procedure is prescribed by this subtitle for extending

the detention period because of extremely hazardous weather

conditions or the occurrence of a disaster.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 6.43, eff. Aug. 30,

1993.

Sec. 571.0166. PROCEEDINGS ON BEHALF OF THE STATE. All

applications under this subtitle shall be filed on behalf of the

State of Texas and styled "The State of Texas for the Best

Interest and Protection of (NAME) the (patient or proposed

patient)."

Added by Acts 1995, 74th Leg., ch. 770, Sec. 2, eff. June 16,

1995.

Sec. 571.017. COMPENSATION OF COURT-APPOINTED PERSONNEL. (a)

The court shall order the payment of reasonable compensation to

attorneys, physicians, language interpreters, sign interpreters,

and associate judges appointed under this subtitle.

(b) The compensation paid shall be taxed as costs in the case.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

334, Sec. 2, eff. September 1, 2009.

Sec. 571.018. COSTS. (a) The costs for a hearing or proceeding

under this subtitle shall be paid by:

(1) the county that initiates emergency detention procedures

under Subchapter A or B, Chapter 573; or

(2) if no emergency detention procedures are initiated, the

county that accepts an application for court-ordered mental

health services, issues an order for protective custody, or

issues an order for temporary mental health services.

(b) The county responsible for the costs of a hearing or

proceeding under Subsection (a) shall pay the costs of all

subsequent hearings or proceedings for that person under this

subtitle until the person is discharged from mental health

services. The costs shall be billed by the clerk of the court

conducting the hearings.

(c) Costs under this section include:

(1) attorney's fees;

(2) physician examination fees;

(3) compensation for court-appointed personnel listed under

Section 571.017;

(4) expenses of transportation to a mental health facility or to

a federal agency not to exceed $50 if transporting within the

same county and not to exceed the reasonable cost of

transportation if transporting between counties;

(5) costs and salary supplements authorized under Sections

574.031(i) and (j); and

(6) prosecutor's fees authorized under Section 574.031(k).

(d) A county is entitled to reimbursement for costs actually

paid by the county from:

(1) the patient; or

(2) a person or estate liable for the patient's support in a

department mental health facility.

(e) The state shall pay the cost of transporting a discharged or

furloughed patient to the patient's home or of returning a

patient absent without authority unless the patient or someone

responsible for the patient is able to pay the costs.

(f) A proposed patient's county of residence shall pay the

court-approved expenses incurred under Section 574.010 if ordered

by the court under that section.

(g) A judge who holds hearings at locations other than the

county courthouse is entitled to additional compensation as

provided by Sections 574.031(h) and (i).

(h) The state or a county may not pay any costs for a patient

committed to a private mental hospital unless:

(1) a public facility is not available; and

(2) the commissioners court of the county authorizes the

payment, if appropriate.

(i) The county may not require a person other than the patient

to pay any costs associated with a hearing or proceeding under

this subtitle, including a filing fee or other court costs

imposed under Chapter 118, Local Government Code, Chapter 51,

Government Code, or other law, unless the county first determines

that:

(1) the costs relate to services provided or to be provided in a

private mental hospital; or

(2) the person charged with the costs is a person or estate

liable for the patient's support in a department mental health

facility.

(j) When an inpatient mental health facility as defined under

Section 571.003(9)(B) or (E) files an affidavit with the clerk of

the court certifying that it has received no compensation or

reimbursement for the treatment of a person for whom court costs

have been paid or advanced, the judge of the probate court shall

order the clerk of the court to refund the costs.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.44, eff.

Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 174, Sec. 1, eff. Aug.

30, 1993; Acts 1995, 74th Leg., ch. 770, Sec. 3, eff. June 16,

1995; Acts 1997, 75th Leg., ch. 1354, Sec. 2, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 527, Sec. 1, eff. June 18, 1999; Acts

1999, 76th Leg., ch. 1512, Sec. 1, eff. Sept. 1, 1999.

Sec. 571.019. LIMITATION OF LIABILITY. (a) A person who

participates in the examination, certification, apprehension,

custody, transportation, detention, treatment, or discharge of

any person or in the performance of any other act required or

authorized by this subtitle and who acts in good faith,

reasonably, and without negligence is not criminally or civilly

liable for that action.

(b) A physician performing a medical examination and providing

information to the court in a court proceeding held under this

subtitle or providing information to a peace officer to

demonstrate the necessity to apprehend a person under Chapter 573

is considered an officer of the court and is not liable for the

examination or testimony when acting without malice.

(c) A physician or inpatient mental health facility that

discharges a voluntary patient is not liable for the discharge

if:

(1) a written request for the patient's release was filed and

not withdrawn; and

(2) the person who filed the written request for discharge is

notified that the person assumes all responsibility for the

patient on discharge.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 571.020. CRIMINAL PENALTIES. (a) A person commits an

offense if the person intentionally causes, conspires with

another to cause, or assists another to cause the unwarranted

commitment of a person to a mental health facility.

(b) A person commits an offense if the person knowingly violates

a provision of this subtitle.

(c) An individual who commits an offense under this section is

subject on conviction to:

(1) a fine of not less than $50 or more than $25,000 for each

violation and each day of a continuing violation;

(2) confinement in jail for not more than two years for each

violation and each day of a continuing violation; or

(3) both fine and confinement.

(d) A person other than an individual who commits an offense

under this section is subject on conviction to a fine of not less

than $500 or more than $100,000 for each violation and each day

of a continuing violation.

(e) If it is shown on the trial of an individual that the

individual has previously been convicted of an offense under this

section, the offense is punishable by:

(1) a fine of not less than $100 or more than $50,000 for each

violation and each day of a continuing violation;

(2) confinement in jail for not more than four years for each

violation and each day of a continuing violation; or

(3) both fine and confinement.

(f) If it is shown on the trial of a person other than an

individual that the person previously has been convicted of an

offense under this section, the offense is punishable by a fine

of not less than $1,000 or more than $200,000 for each violation

and each day of a continuing violation.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.45, eff.

Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 705, Sec. 3.10(a), eff.

Sept. 1, 1993.

Sec. 571.021. ENFORCEMENT OFFICERS. The state attorney general

and the district and county attorneys within their respective

jurisdictions shall prosecute violations of this subtitle.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 571.022. INJUNCTION. (a) At the request of the

department, the attorney general or the appropriate district or

county attorney shall institute and conduct in the name of the

state a suit for a violation of this subtitle or a rule adopted

under this subtitle.

(b) On his own initiative, the attorney general or district or

county attorney may maintain an action for a violation of this

subtitle or a rule adopted under this subtitle in the name of the

state.

(c) Venue may be maintained in Travis County or in the county in

which the violation occurred.

(d) The district court may grant any prohibitory or mandatory

injunctive relief warranted by the facts, including a temporary

restraining order, temporary injunction, or permanent injunction.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 3.11, eff. Sept. 1,

1993.

Sec. 571.023. CIVIL PENALTY. (a) A person is subject to a

civil penalty of not more than $25,000 for each day of violation

and for each act of violation of this subtitle or a rule adopted

under this subtitle. In determining the amount of the civil

penalty, the court shall consider:

(1) the person's or facility's previous violations;

(2) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(3) whether the health and safety of the public was threatened

by the violation;

(4) the demonstrated good faith of the person or facility; and

(5) the amount necessary to deter future violations.

(b) The department or party bringing the suit may:

(1) combine a suit to assess and recover civil penalties with a

suit for injunctive relief brought under Section 571.022 or

577.019; or

(2) file a suit to assess and recover civil penalties

independently of a suit for injunctive relief.

(c) At the request of the department, the attorney general or

the appropriate district or county attorney shall institute and

conduct the suit authorized by Subsection (b) in the name of the

state.

(d) On his own initiative, the attorney general, district

attorney, or county attorney may maintain an action as authorized

by Subsection (b) for a violation of this subtitle or a rule

adopted under this subtitle in the name of the state.

(e) The department and the party bringing the suit may recover

reasonable expenses incurred in obtaining injunctive relief,

civil penalties, or both, including investigation costs, court

costs, reasonable attorney fees, witness fees, and deposition

expenses.

(f) A penalty collected under this section by the attorney

general shall be deposited to the credit of the general revenue

fund. A penalty collected under this section by a district or

county attorney shall be deposited to the credit of the general

fund of the county in which the suit was heard.

(g) The civil penalty and injunctive relief authorized by this

section and Sections 571.022 and 577.019 are in addition to any

other civil, administrative, or criminal remedies provided by

law.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 3.11, eff. Sept. 1,

1993.

Sec. 571.024. NOTICE OF SUIT. Not later than the seventh day

before the date on which the attorney general intends to bring

suit on his own initiative, the attorney general shall provide to

the department notice of the suit. The attorney general is not

required to provide notice of a suit if the attorney general

determines that waiting to bring suit until the notice is

provided will create an immediate threat to the health and safety

of a patient. This section does not create a requirement that the

attorney general obtain the permission of or a referral from the

department before filing suit.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 3.11, eff. Sept. 1,

1993.

Sec. 571.025. ADMINISTRATIVE PENALTY. (a) The board may impose

an administrative penalty against a person licensed or regulated

under this subtitle who violates this subtitle or a rule or order

adopted under this subtitle.

(b) The penalty for a violation may be in an amount not to

exceed $25,000. Each day a violation continues or occurs is a

separate violation for purposes of imposing a penalty.

(c) The amount of the penalty shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of any prohibited acts, and

the hazard or potential hazard created to the health, safety, or

economic welfare of the public;

(2) enforcement costs relating to the violation, including

investigation costs, witness fees, and deposition expenses;

(3) the history of previous violations;

(4) the amount necessary to deter future violations;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

(d) If the commissioner determines that a violation has

occurred, the commissioner may issue to the board a report that

states the facts on which the determination is based and the

commissioner's recommendation on the imposition of a penalty,

including a recommendation on the amount of the penalty.

(e) Within 14 days after the date the report is issued, the

commissioner shall give written notice of the report to the

person. The notice may be given by certified mail. The notice

must include a brief summary of the alleged violation and a

statement of the amount of the recommended penalty and must

inform the person that the person has a right to a hearing on the

occurrence of the violation, the amount of the penalty, or both

the occurrence of the violation and the amount of the penalty.

(f) Within 20 days after the date the person receives the

notice, the person in writing may accept the determination and

recommended penalty of the commissioner or may make a written

request for a hearing on the occurrence of the violation, the

amount of the penalty, or both the occurrence of the violation

and the amount of the penalty.

(g) If the person accepts the determination and recommended

penalty of the commissioner, the board by order shall approve the

determination and impose the recommended penalty.

(h) If the person requests a hearing or fails to respond timely

to the notice, the commissioner shall set a hearing and give

notice of the hearing to the person. The administrative law judge

shall make findings of fact and conclusions of law and promptly

issue to the board a proposal for a decision about the occurrence

of the violation and the amount of a proposed penalty. Based on

the findings of fact, conclusions of law, and proposal for a

decision, the board by order may find that a violation has

occurred and impose a penalty or may find that no violation

occurred.

(i) The notice of the board's order given to the person under

Chapter 2001, Government Code must include a statement of the

right of the person to judicial review of the order.

(j) Within 30 days after the date the board's order is final as

provided by Subchapter F, Chapter 2001, Government Code, the

person shall:

(1) pay the amount of the penalty;

(2) pay the amount of the penalty and file a petition for

judicial review contesting the occurrence of the violation, the

amount of the penalty, or both the occurrence of the violation

and the amount of the penalty; or

(3) without paying the amount of the penalty, file a petition

for judicial review contesting the occurrence of the violation,

the amount of the penalty, or both the occurrence of the

violation and the amount of the penalty.

(k) Within the 30-day period, a person who acts under Subsection

(j)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the amount of the penalty to the court for placement

in an escrow account; or

(B) giving to the court a supersedeas bond that is approved by

the court for the amount of the penalty and that is effective

until all judicial review of the board's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the amount

of the penalty and is financially unable to give the supersedeas

bond; and

(B) giving a copy of the affidavit to the commissioner by

certified mail.

(l) The commissioner on receipt of a copy of an affidavit under

Subsection (k)(2) may file with the court within five days after

the date the copy is received a contest to the affidavit. The

court shall hold a hearing on the facts alleged in the affidavit

as soon as practicable and shall stay the enforcement of the

penalty on finding that the alleged facts are true. The person

who files an affidavit has the burden of proving that the person

is financially unable to pay the amount of the penalty and to

give a supersedeas bond.

(m) If the person does not pay the amount of the penalty and the

enforcement of the penalty is not stayed, the commissioner may

refer the matter to the attorney general for collection of the

amount of the penalty.

(n) Judicial review of the order of the board:

(1) is instituted by filing a petition as provided by Subchapter

G, Chapter 2001, Government Code; and

(2) is under the substantial evidence rule.

(o) If the court sustains the occurrence of the violation, the

court may uphold or reduce the amount of the penalty and order

the person to pay the full or reduced amount of the penalty. If

the court does not sustain the occurrence of the violation, the

court shall order that no penalty is owed.

(p) When the judgment of the court becomes final, the court

shall proceed under this subsection. If the person paid the

amount of the penalty and if that amount is reduced or is not

upheld by the court, the court shall order that the appropriate

amount plus accrued interest be remitted to the person. The rate

of the interest is the rate charged on loans to depository

institutions by the New York Federal Reserve Bank, and the

interest shall be paid for the period beginning on the date the

penalty was paid and ending on the date the penalty is remitted.

If the person gave a supersedeas bond and if the amount of the

penalty is not upheld by the court, the court shall order the

release of the bond. If the person gave a supersedeas bond and if

the amount of the penalty is reduced, the court shall order the

release of the bond after the person pays the amount.

(q) A penalty collected under this section shall be remitted to

the comptroller for deposit in the general revenue fund.

(r) All proceedings under this section are subject to Chapter

2001, Government Code.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 3.11, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

(53), (59), eff. Sept. 1, 1995.

Sec. 571.026. RECOVERY OF COSTS. If the attorney general brings

an action to enforce an administrative penalty assessed under

this chapter and the court orders the payment of the penalty, the

attorney general may recover reasonable expenses incurred in the

investigation, initiation, or prosecution of the enforcement

suit, including investigative costs, court costs, reasonable

attorney fees, witness fees, and deposition expenses.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 3.111, eff. Sept. 1,

1993.

Sec. 571.027. ADVISORY COMMITTEE ON INPATIENT MENTAL HEALTH

SERVICES. (a) The board shall appoint an advisory committee on

inpatient mental health services to advise the board on:

(1) issues and policies related to the provision of mental

health services in a facility described by Section 571.003(9)(B)

or (E);

(2) coordination and communication between the department, the

Texas Department of Health, and facilities described by Section

571.003(9)(B) or (E) to address consistency between the agencies

in interpretation and enforcement of agency policies and other

rules; and

(3) training for inpatient mental health facility surveyors or

investigators.

(b) The board shall appoint to the committee:

(1) three representatives of hospitals, at least two of whom

represent a facility described by Section 571.003(9)(B) or (E);

(2) three consumers of mental health services, each of whom has

received treatment in a facility described by Section

571.003(9)(B) or (E);

(3) two physicians licensed under Subtitle B, Title 3,

Occupations Code, who practice psychiatry and are board certified

in psychiatry, at least one of whom is board certified in child

and adolescent psychiatry; and

(4) one family member of a person who has been a consumer of

mental health services provided by a facility described by

Section 571.003(9)(B) or (E).

(c) The Texas Board of Health shall provide the advisory

committee with two persons to represent the Texas Department of

Health. The representatives may address the advisory committee on

any issue relevant to a matter before the advisory committee, but

the representatives may not vote on any matter. The Texas Board

of Health shall consider designating an inpatient mental health

facility surveyor or investigator to be a representative under

this subsection.

(d) Except for persons who represent the Texas Department of

Health designated under Subsection (c), members of the advisory

committee serve staggered four-year terms. A member's term

expires on August 31 of the fourth year following the member's

appointment.

(e) The board shall fill vacancies on the board in the same

manner as the original appointment.

(f) The committee shall meet not fewer than four times each

calendar year.

(g) Section 2110.008, Government Code, does not apply to the

advisory committee.

Added by Acts 1997, 75th Leg., ch. 1027, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 745, Sec. 1, eff. June

13, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 14.803, eff. Sept.

1, 2001.



CHAPTER 572. VOLUNTARY INPATIENT MENTAL HEALTH SERVICES

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE C. TEXAS MENTAL HEALTH CODE

CHAPTER 572. VOLUNTARY INPATIENT MENTAL HEALTH SERVICES

Sec. 572.001. REQUEST FOR ADMISSION. (a) A person 16 years of

age or older or a person younger than 16 years of age who is or

has been married may request admission to an inpatient mental

health facility by filing a request with the administrator of the

facility to which admission is requested. The parent, managing

conservator, or guardian of a person younger than 18 years of age

who is not and has not been married may request the admission of

the person to an inpatient mental health facility by filing a

request with the administrator of the facility to which admission

is requested.

(b) An admission request must be in writing and signed by the

person requesting the admission.

(c) A person or agency appointed as the guardian or a managing

conservator of a person younger than 18 years of age and acting

as an employee or agent of the state or a political subdivision

of the state may request admission of the person younger than 18

years of age only with the person's consent.

(d) The administrator of an inpatient mental health facility may

admit a minor who is 16 years of age or older or a person younger

than 16 years of age who is or has been married to an inpatient

mental health facility as a voluntary patient without the consent

of the parent, managing conservator, or guardian.

(e) A request for admission as a voluntary patient must state

that the person for whom admission is requested agrees to

voluntarily remain in the facility until the person's discharge

and that the person consents to the diagnosis, observation, care,

and treatment provided until the earlier of:

(1) the person's discharge; or

(2) the period prescribed by Section 572.004.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 705, Sec. 4.01, eff.

Aug. 30, 1993; Acts 1995, 74th Leg., ch. 393, Sec. 1, eff. Aug.

28, 1995; Acts 2003, 78th Leg., ch. 1000, Sec. 1, eff. June 20,

2003.

Sec. 572.002. ADMISSION. The facility administrator or the

administrator's authorized, qualified designee may admit a person

for whom a proper request for voluntary inpatient services is

filed if the administrator or the designee determines:

(1) from a preliminary examination that the person has symptoms

of mental illness and will benefit from the inpatient services;

(2) that the person has been informed of the person's rights as

a voluntary patient; and

(3) that the admission was voluntarily agreed to:

(A) by the person, if the person is:

(i) 16 years of age or older; or

(ii) younger than 16 years of age and is or has been married; or

(B) by the person's parent, managing conservator, or guardian,

if the person is younger than 18 years of age and is not and has

not been married.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 393, Sec. 2, eff. Aug.

28, 1995; Acts 2003, 78th Leg., ch. 1000, Sec. 2, eff. June 20,

2003.

Sec. 572.0022. INFORMATION ON MEDICATIONS. (a) A mental health

facility shall provide to a patient in the patient's primary

language, if possible, and in accordance with board rules

information relating to prescription medication ordered by the

patient's treating physician.

(b) The facility shall also provide the information to the

patient's family on request, but only to the extent not otherwise

prohibited by state or federal confidentiality laws.

Added by Acts 1993, 73rd Leg., ch. 903, Sec. 1.03, eff. May 1,

1994. Amended by Acts 1997, 75th Leg., ch. 337, Sec. 2, eff. May

27, 1997.

Sec. 572.0025. INTAKE, ASSESSMENT, AND ADMISSION. (a) The

board shall adopt rules governing the voluntary admission of a

patient to an inpatient mental health facility, including rules

governing the intake and assessment procedures of the admission

process.

(b) The rules governing the intake process shall establish

minimum standards for:

(1) reviewing a prospective patient's finances and insurance

benefits;

(2) explaining to a prospective patient the patient's rights;

and

(3) explaining to a prospective patient the facility's services

and treatment process.

(c) The assessment provided for by the rules may be conducted

only by a professional who meets the qualifications prescribed by

board rules.

(d) The rules governing the assessment process shall prescribe:

(1) the types of professionals who may conduct an assessment;

(2) the minimum credentials each type of professional must have

to conduct an assessment; and

(3) the type of assessment that professional may conduct.

(e) In accordance with board rule, a facility shall provide

annually a minimum of eight hours of inservice training regarding

intake and assessment for persons who will be conducting an

intake or assessment for the facility. A person may not conduct

intake or assessments without having completed the initial and

applicable annual inservice training.

(f) A prospective voluntary patient may not be formally accepted

for treatment in a facility unless:

(1) the facility has a physician's order admitting the

prospective patient, which order may be issued orally,

electronically, or in writing, signed by the physician, provided

that, in the case of an oral order or an electronically

transmitted unsigned order, a signed original is presented to the

mental health facility within 24 hours of the initial order; the

order must be from:

(A) an admitting physician who has, either in person or through

the use of audiovisual or other telecommunications technology,

conducted a physical and psychiatric examination within 72 hours

of the admission; or

(B) an admitting physician who has consulted with a physician

who has, either in person or through the use of audiovisual or

other telecommunications technology, conducted an examination

within 72 hours of the admission; and

(2) the facility administrator or a person designated by the

administrator has agreed to accept the prospective patient and

has signed a statement to that effect.

(g) An assessment conducted as required by rules adopted under

this section does not satisfy a statutory or regulatory

requirement for a personal evaluation of a patient or a

prospective patient by a physician before admission.

(h) In this section:

(1) "Admission" means the formal acceptance of a prospective

patient to a facility.

(2) "Assessment" means the administrative process a facility

uses to gather information from a prospective patient, including

a medical history and the problem for which the patient is

seeking treatment, to determine whether a prospective patient

should be examined by a physician to determine if admission is

clinically justified.

(3) "Intake" means the administrative process for gathering

information about a prospective patient and giving a prospective

patient information about the facility and the facility's

treatment and services.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 4.03, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 422, Sec. 1, eff. June

9, 1995; Acts 2003, 78th Leg., ch. 198, Sec. 2.83, eff. Sept. 1,

2003.

Sec. 572.003. RIGHTS OF PATIENTS. (a) A person's voluntary

admission to an inpatient mental health facility under this

chapter does not affect the person's civil rights or legal

capacity or affect the person's right to obtain a writ of habeas

corpus.

(b) In addition to the rights provided by this subtitle, a

person voluntarily admitted to an inpatient mental health

facility under this chapter has the right:

(1) to be reviewed periodically to determine the person's need

for continued inpatient treatment; and

(2) to have an application for court-ordered mental health

services filed only as provided by Section 572.005.

(c) A person admitted to an inpatient mental health facility

under this chapter shall be informed of the rights provided under

this section and Section 572.004:

(1) orally in simple, nontechnical terms, within 24 hours after

the time the person is admitted, and in writing in the person's

primary language, if possible; or

(2) through the use of a means reasonably calculated to

communicate with a hearing impaired or visually impaired person,

if applicable.

(d) The patient's parent, managing conservator, or guardian

shall also be informed of the patient's rights as required by

this section if the patient is a minor.

(e) In addition to the rights provided by this subtitle, a

person voluntarily admitted to an inpatient mental health

facility under Section 572.002(3)(B) has the right to be

evaluated by a physician at regular intervals to determine the

person's need for continued inpatient treatment. The department

by rule shall establish the intervals at which a physician shall

evaluate a person under this subsection.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 903, Sec. 1.02, eff.

Aug. 30, 1993; Acts 2003, 78th Leg., ch. 1000, Sec. 3, eff. June

20, 2003.

Sec. 572.004. DISCHARGE. (a) A voluntary patient is entitled

to leave an inpatient mental health facility in accordance with

this section after a written request for discharge is filed with

the facility administrator or the administrator's designee. The

request must be signed, timed, and dated by the patient or a

person legally responsible for the patient and must be made a

part of the patient's clinical record. If a patient informs an

employee of or person associated with the facility of the

patient's desire to leave the facility, the employee or person

shall, as soon as possible, assist the patient in creating the

written request and present it to the patient for the patient's

signature.

(b) The facility shall, within four hours after a request for

discharge is filed, notify the physician responsible for the

patient's treatment. If that physician is not available during

that period, the facility shall notify any available physician of

the request.

(c) The notified physician shall discharge the patient before

the end of the four-hour period unless the physician has

reasonable cause to believe that the patient might meet the

criteria for court-ordered mental health services or emergency

detention.

(d) A physician who has reasonable cause to believe that a

patient might meet the criteria for court-ordered mental health

services or emergency detention shall examine the patient as soon

as possible within 24 hours after the time the request for

discharge is filed. The physician shall discharge the patient on

completion of the examination unless the physician determines

that the person meets the criteria for court-ordered mental

health services or emergency detention. If the physician makes a

determination that the patient meets the criteria for

court-ordered mental health services or emergency detention, the

physician shall, not later than 4 p.m. on the next succeeding

business day after the date on which the examination occurs,

either discharge the patient or file an application for

court-ordered mental health services or emergency detention and

obtain a written order for further detention. The physician shall

notify the patient if the physician intends to detain the patient

under this subsection or intends to file an application for

court-ordered mental health services or emergency detention. A

decision to detain a patient under this subsection and the

reasons for the decision shall be made a part of the patient's

clinical record.

(e) If extremely hazardous weather conditions exist or a

disaster occurs, the physician may request the judge of a court

that has jurisdiction over proceedings brought under Chapter 574

to extend the period during which the patient may be detained.

The judge or a magistrate appointed by the judge may by written

order made each day extend the period during which the patient

may be detained until 4 p.m. on the first succeeding business

day. The written order must declare that an emergency exists

because of the weather or the occurrence of a disaster.

(f) The patient is not entitled to leave the facility if before

the end of the period prescribed by this section:

(1) a written withdrawal of the request for discharge is filed;

or

(2) an application for court-ordered mental health services or

emergency detention is filed and the patient is detained in

accordance with this subtitle.

(g) A plan for continuing care shall be prepared in accordance

with Section 574.081 for each patient discharged. If sufficient

time to prepare a continuing care plan before discharge is not

available, the plan may be prepared and mailed to the appropriate

person within 24 hours after the patient is discharged.

(h) The patient or other person who files a request for

discharge of a patient shall be notified that the person filing

the request assumes all responsibility for the patient on

discharge.

(i) On receipt of a written request for discharge from a patient

admitted under Section 572.002(3)(B) who is younger than 18

years of age, a facility shall consult with the patient's parent,

managing conservator, or guardian regarding the discharge. If

the parent, managing conservator, or guardian objects in writing

to the patient's discharge, the facility shall continue treatment

of the patient as a voluntary patient.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.46, eff.

Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 705, Sec. 4.02, eff.

Aug. 30, 1993; Acts 2003, 78th Leg., ch. 1000, Sec. 4, eff. June

20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

48, Sec. 1, eff. May 17, 2005.

Sec. 572.005. APPLICATION FOR COURT-ORDERED TREATMENT. (a) An

application for court-ordered mental health services may not be

filed against a patient receiving voluntary inpatient services

unless:

(1) a request for release of the patient has been filed with the

facility administrator; or

(2) in the opinion of the physician responsible for the

patient's treatment, the patient meets the criteria for

court-ordered mental health services and:

(A) is absent from the facility without authorization;

(B) is unable to consent to appropriate and necessary

psychiatric treatment; or

(C) refuses to consent to necessary and appropriate treatment

recommended by the physician responsible for the patient's

treatment and that physician completes a certificate of medical

examination for mental illness that, in addition to the

information required by Section 574.011, includes the opinion of

the physician that:

(i) there is no reasonable alternative to the treatment

recommended by the physician; and

(ii) the patient will not benefit from continued inpatient care

without the recommended treatment.

(b) The physician responsible for the patient's treatment shall

notify the patient if the physician intends to file an

application for court-ordered mental health services.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 903, Sec. 1.04, eff.

Aug. 30, 1993.



CHAPTER 573. EMERGENCY DETENTION

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE C. TEXAS MENTAL HEALTH CODE

CHAPTER 573. EMERGENCY DETENTION

SUBCHAPTER A. APPREHENSION BY PEACE OFFICER OR TRANSPORTATION FOR

EMERGENCY DETENTION BY GUARDIAN

Sec. 573.001. APPREHENSION BY PEACE OFFICER WITHOUT WARRANT.

(a) A peace officer, without a warrant, may take a person into

custody if the officer:

(1) has reason to believe and does believe that:

(A) the person is mentally ill; and

(B) because of that mental illness there is a substantial risk

of serious harm to the person or to others unless the person is

immediately restrained; and

(2) believes that there is not sufficient time to obtain a

warrant before taking the person into custody.

(b) A substantial risk of serious harm to the person or others

under Subsection (a)(1)(B) may be demonstrated by:

(1) the person's behavior; or

(2) evidence of severe emotional distress and deterioration in

the person's mental condition to the extent that the person

cannot remain at liberty.

(c) The peace officer may form the belief that the person meets

the criteria for apprehension:

(1) from a representation of a credible person; or

(2) on the basis of the conduct of the apprehended person or the

circumstances under which the apprehended person is found.

(d) A peace officer who takes a person into custody under

Subsection (a) shall immediately transport the apprehended person

to:

(1) the nearest appropriate inpatient mental health facility; or

(2) a mental health facility deemed suitable by the local mental

health authority, if an appropriate inpatient mental health

facility is not available.

(e) A jail or similar detention facility may not be deemed

suitable except in an extreme emergency.

(f) A person detained in a jail or a nonmedical facility shall

be kept separate from any person who is charged with or convicted

of a crime.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 367, Sec. 5, eff.

Sept. 1, 2001.

Sec. 573.002. PEACE OFFICER'S APPLICATION FOR DETENTION. (a) A

peace officer shall immediately file an application for detention

after transporting a person to a facility under Section 573.001.

(b) The application for detention must contain:

(1) a statement that the officer has reason to believe and does

believe that the person evidences mental illness;

(2) a statement that the officer has reason to believe and does

believe that the person evidences a substantial risk of serious

harm to himself or others;

(3) a specific description of the risk of harm;

(4) a statement that the officer has reason to believe and does

believe that the risk of harm is imminent unless the person is

immediately restrained;

(5) a statement that the officer's beliefs are derived from

specific recent behavior, overt acts, attempts, or threats that

were observed by or reliably reported to the officer;

(6) a detailed description of the specific behavior, acts,

attempts, or threats; and

(7) the name and relationship to the apprehended person of any

person who reported or observed the behavior, acts, attempts, or

threats.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 573.003. TRANSPORTATION FOR EMERGENCY DETENTION BY

GUARDIAN. (a) A guardian of the person of a ward who is 18

years of age or older, without the assistance of a peace officer,

may transport the ward to an inpatient mental health facility for

a preliminary examination in accordance with Section 573.021 if

the guardian has reason to believe and does believe that:

(1) the ward is mentally ill; and

(2) because of that mental illness there is a substantial risk

of serious harm to the ward or to others unless the ward is

immediately restrained.

(b) A substantial risk of serious harm to the ward or others

under Subsection (a)(2) may be demonstrated by:

(1) the ward's behavior; or

(2) evidence of severe emotional distress and deterioration in

the ward's mental condition to the extent that the ward cannot

remain at liberty.

Added by Acts 2003, 78th Leg., ch. 692, Sec. 6, eff. Sept. 1,

2003.

Sec. 573.004. GUARDIAN'S APPLICATION FOR EMERGENCY DETENTION.

(a) After transporting a ward to a facility under Section

573.003, a guardian shall immediately file an application for

detention with the facility.

(b) The application for detention must contain:

(1) a statement that the guardian has reason to believe and does

believe that the ward evidences mental illness;

(2) a statement that the guardian has reason to believe and does

believe that the ward evidences a substantial risk of serious

harm to the ward or others;

(3) a specific description of the risk of harm;

(4) a statement that the guardian has reason to believe and does

believe that the risk of harm is imminent unless the ward is

immediately restrained;

(5) a statement that the guardian's beliefs are derived from

specific recent behavior, overt acts, attempts, or threats that

were observed by the guardian; and

(6) a detailed description of the specific behavior, acts,

attempts, or threats.

(c) The guardian shall immediately provide written notice of the

filing of an application under this section to the court that

granted the guardianship.

Added by Acts 2003, 78th Leg., ch. 692, Sec. 6, eff. Sept. 1,

2003.

SUBCHAPTER B. JUDGE'S OR MAGISTRATE'S ORDER FOR EMERGENCY

APPREHENSION AND DETENTION

Sec. 573.011. APPLICATION FOR EMERGENCY DETENTION. (a) An

adult may file a written application for the emergency detention

of another person.

(b) The application must state:

(1) that the applicant has reason to believe and does believe

that the person evidences mental illness;

(2) that the applicant has reason to believe and does believe

that the person evidences a substantial risk of serious harm to

himself or others;

(3) a specific description of the risk of harm;

(4) that the applicant has reason to believe and does believe

that the risk of harm is imminent unless the person is

immediately restrained;

(5) that the applicant's beliefs are derived from specific

recent behavior, overt acts, attempts, or threats;

(6) a detailed description of the specific behavior, acts,

attempts, or threats; and

(7) a detailed description of the applicant's relationship to

the person whose detention is sought.

(c) The application may be accompanied by any relevant

information.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 573.012. ISSUANCE OF WARRANT. (a) Except as provided by

Subsection (h), an applicant for emergency detention must present

the application personally to a judge or magistrate. The judge

or magistrate shall examine the application and may interview the

applicant. Except as provided by Subsection (g), the judge of a

court with probate jurisdiction by administrative order may

provide that the application must be:

(1) presented personally to the court; or

(2) retained by court staff and presented to another judge or

magistrate as soon as is practicable if the judge of the court is

not available at the time the application is presented.

(b) The magistrate shall deny the application unless the

magistrate finds that there is reasonable cause to believe that:

(1) the person evidences mental illness;

(2) the person evidences a substantial risk of serious harm to

himself or others;

(3) the risk of harm is imminent unless the person is

immediately restrained; and

(4) the necessary restraint cannot be accomplished without

emergency detention.

(c) A substantial risk of serious harm to the person or others

under Subsection (b)(2) may be demonstrated by:

(1) the person's behavior; or

(2) evidence of severe emotional distress and deterioration in

the person's mental condition to the extent that the person

cannot remain at liberty.

(d) The magistrate shall issue to an on-duty peace officer a

warrant for the person's immediate apprehension if the magistrate

finds that each criterion under Subsection (b) is satisfied.

(e) A person apprehended under this section shall be transported

for a preliminary examination in accordance with Section 573.021

to:

(1) the nearest appropriate inpatient mental health facility; or

(2) a mental health facility deemed suitable by the local mental

health authority, if an appropriate inpatient mental health

facility is not available.

(f) The warrant serves as an application for detention in the

facility. The warrant and a copy of the application for the

warrant shall be immediately transmitted to the facility.

(g) If there is more than one court with probate jurisdiction in

a county, an administrative order regarding presentation of an

application must be jointly issued by all of the judges of those

courts.

(h) A judge or magistrate may permit an applicant who is a

physician to present an application by secure electronic means,

including satellite transmission, closed-circuit television

transmission, or any other method of two-way electronic

communication that:

(1) is secure;

(2) is available to the judge or magistrate; and

(3) provides for a simultaneous, compressed full-motion video

and interactive communication of image and sound between the

judge or magistrate and the applicant.

(i) The judge or magistrate shall provide for a recording of the

presentation of an application under Subsection (h) to be made

and preserved until the patient or proposed patient has been

released or discharged. The patient or proposed patient may

obtain a copy of the recording on payment of a reasonable amount

to cover the costs of reproduction or, if the patient or proposed

patient is indigent, the court shall provide a copy on the

request of the patient or proposed patient without charging a

cost for the copy.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 15, Sec.

5.19, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 243, Sec. 3,

eff. Aug. 28, 1995; Acts 2001, 77th Leg., ch. 367, Sec. 6, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1145, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. EMERGENCY DETENTION, RELEASE, AND RIGHTS

Sec. 573.021. PRELIMINARY EXAMINATION. (a) A facility shall

temporarily accept a person for whom an application for detention

is filed.

(b) A person accepted for a preliminary examination may be

detained in custody for not longer than 48 hours after the time

the person is presented to the facility unless a written order

for protective custody is obtained. The 48-hour period allowed

by this section includes any time the patient spends waiting in

the facility for medical care before the person receives the

preliminary examination. If the 48-hour period ends on a

Saturday, Sunday, legal holiday, or before 4 p.m. on the first

succeeding business day, the person may be detained until 4 p.m.

on the first succeeding business day. If the 48-hour period ends

at a different time, the person may be detained only until 4 p.m.

on the day the 48-hour period ends. If extremely hazardous

weather conditions exist or a disaster occurs, the presiding

judge or magistrate may, by written order made each day, extend

by an additional 24 hours the period during which the person may

be detained. The written order must declare that an emergency

exists because of the weather or the occurrence of a disaster.

(c) A physician shall examine the person as soon as possible

within 12 hours after the time the person is apprehended by the

peace officer or transported for emergency detention by the

person's guardian.

(d) A facility must comply with this section only to the extent

that the commissioner determines that a facility has sufficient

resources to perform the necessary services under this section.

(e) A person may not be detained in a private mental health

facility without the consent of the facility administrator.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 623, Sec. 1, eff. June

11, 2001; Acts 2003, 78th Leg., ch. 692, Sec. 7, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

202, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

333, Sec. 1, eff. June 19, 2009.

Sec. 573.022. EMERGENCY ADMISSION AND DETENTION. (a) A person

may be admitted to a facility for emergency detention only if the

physician who conducted the preliminary examination of the person

makes a written statement that:

(1) is acceptable to the facility;

(2) states that after a preliminary examination it is the

physician's opinion that:

(A) the person is mentally ill;

(B) the person evidences a substantial risk of serious harm to

himself or others;

(C) the described risk of harm is imminent unless the person is

immediately restrained; and

(D) emergency detention is the least restrictive means by which

the necessary restraint may be accomplished; and

(3) includes:

(A) a description of the nature of the person's mental illness;

(B) a specific description of the risk of harm the person

evidences that may be demonstrated either by the person's

behavior or by evidence of severe emotional distress and

deterioration in the person's mental condition to the extent that

the person cannot remain at liberty; and

(C) the specific detailed information from which the physician

formed the opinion in Subdivision (2).

(b) A mental health facility that has admitted a person for

emergency detention under this section may transport the person

to a mental health facility deemed suitable by the local mental

health authority for the area. On the request of the local mental

health authority, the judge may order that the proposed patient

be detained in a department mental health facility.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 842, Sec. 1, eff. June

18, 1999; Acts 2001, 77th Leg., ch. 367, Sec. 7, eff. Sept. 1,

2001.

Sec. 573.023. RELEASE FROM EMERGENCY DETENTION. (a) A person

apprehended by a peace officer or transported for emergency

detention under Subchapter A or detained under Subchapter B shall

be released on completion of the preliminary examination unless

the person is admitted to a facility under Section 573.022.

(b) A person admitted to a facility under Section 573.022 shall

be released if the facility administrator determines at any time

during the emergency detention period that one of the criteria

prescribed by Section 573.022(2) no longer applies.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2003, 78th Leg., ch. 692, Sec. 8, eff.

Sept. 1, 2003.

Sec. 573.024. TRANSPORTATION AFTER RELEASE. (a) Arrangements

shall be made to transport a person who is entitled to release

under Section 573.023 to:

(1) the location of the person's apprehension;

(2) the person's residence in this state; or

(3) another suitable location.

(b) Subsection (a) does not apply to a person who is arrested or

who objects to the transportation.

(c) If the person was apprehended by a peace officer under

Subchapter A, arrangements must be made to immediately transport

the person. If the person was transported for emergency detention

under Subchapter A or detained under Subchapter B, the person is

entitled to reasonably prompt transportation.

(d) The county in which the person was apprehended shall pay the

costs of transporting the person.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2003, 78th Leg., ch. 692, Sec. 9, eff.

Sept. 1, 2003.

Sec. 573.025. RIGHTS OF PERSONS APPREHENDED, DETAINED, OR

TRANSPORTED FOR EMERGENCY DETENTION. (a) A person apprehended,

detained, or transported for emergency detention under this

chapter has the right:

(1) to be advised of the location of detention, the reasons for

the detention, and the fact that the detention could result in a

longer period of involuntary commitment;

(2) to a reasonable opportunity to communicate with and retain

an attorney;

(3) to be transported to a location as provided by Section

573.024 if the person is not admitted for emergency detention,

unless the person is arrested or objects;

(4) to be released from a facility as provided by Section

573.023;

(5) to be advised that communications with a mental health

professional may be used in proceedings for further detention;

and

(6) to be transported in accordance with Sections 573.026 and

574.045, if the person is detained under Section 573.022 or

transported under an order of protective custody under Section

574.023.

(b) A person apprehended, detained, or transported for emergency

detention under this subtitle shall be informed of the rights

provided by this section:

(1) orally in simple, nontechnical terms, within 24 hours after

the time the person is admitted to a facility, and in writing in

the person's primary language if possible; or

(2) through the use of a means reasonably calculated to

communicate with a hearing or visually impaired person, if

applicable.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 1512, Sec. 2, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 692, Sec. 10, eff. Sept.

1, 2003.

Sec. 573.026. TRANSPORTATION AFTER DETENTION. A person being

transported after detention under Section 573.022 shall be

transported in accordance with Section 574.045.

Added by Acts 1999, 76th Leg., ch. 1512, Sec. 3, eff. Sept. 1,

1999.



CHAPTER 574. COURT-ORDERED MENTAL HEALTH SERVICES

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE C. TEXAS MENTAL HEALTH CODE

CHAPTER 574. COURT-ORDERED MENTAL HEALTH SERVICES

SUBCHAPTER A. APPLICATION FOR COMMITMENT AND PREHEARING

PROCEDURES

Sec. 574.001. APPLICATION FOR COURT-ORDERED MENTAL HEALTH

SERVICES. (a) A county or district attorney or other adult may

file a sworn written application for court-ordered mental health

services. Only the district or county attorney may file an

application that is not accompanied by a certificate of medical

examination.

(b) Except as provided by Subsection (f), the application must

be filed with the county clerk in the county in which the

proposed patient:

(1) resides;

(2) is found; or

(3) is receiving mental health services by court order or under

Subchapter A, Chapter 573.

(c) If the application is not filed in the county in which the

proposed patient resides, the court may, on request of the

proposed patient or the proposed patient's attorney and if good

cause is shown, transfer the application to that county.

(d) An application may be transferred to the county in which the

person is being detained under Subchapter B if the county to

which the application is to be transferred approves such

transfer. A transfer under this subsection does not preclude the

proposed patient from filing a motion to transfer under

Subsection (c).

(e) An order transferring a criminal defendant against whom all

charges have been dismissed to the appropriate court for a

hearing on court-ordered mental health services in accordance

with Subchapter F, Chapter 46B, Code of Criminal Procedure,

serves as an application under this section. The order must state

that all charges have been dismissed.

(f) An application in which the proposed patient is a child in

the custody of the Texas Youth Commission may be filed in the

county in which the child's commitment to the commission was

ordered.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 770, Sec. 4, eff. June

16, 1995; Acts 1997, 75th Leg., ch. 1086, Sec. 38, eff. June 19,

1997; Acts 2003, 78th Leg., ch. 35, Sec. 10, eff. Jan. 1, 2004.

Sec. 574.002. FORM OF APPLICATION. (a) An application for

court-ordered mental health services must be styled using the

proposed patient's initials and not the proposed patient's full

name.

(b) The application must state whether the application is for

temporary or extended mental health services. An application for

extended mental health services must state that the person has

received court-ordered inpatient mental health services under

this subtitle or under Subchapter D or E, Chapter 46B, Code of

Criminal Procedure, for at least 60 consecutive days during the

preceding 12 months.

(c) Any application must contain the following information

according to the applicant's information and belief:

(1) the proposed patient's name and address;

(2) the proposed patient's county of residence in this state;

(3) a statement that the proposed patient is mentally ill and

meets the criteria in Section 574.034 or 574.035 for

court-ordered mental health services; and

(4) whether the proposed patient is charged with a criminal

offense.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2003, 78th Leg., ch. 35, Sec. 11, eff. Jan.

1, 2004.

Sec. 574.003. APPOINTMENT OF ATTORNEY. (a) The judge shall

appoint an attorney to represent a proposed patient within 24

hours after the time an application for court-ordered mental

health services is filed if the proposed patient does not have an

attorney. At that time, the judge shall also appoint a language

or sign interpreter if necessary to ensure effective

communication with the attorney in the proposed patient's primary

language.

(b) The court shall inform the attorney in writing of the

attorney's duties under Section 574.004.

(c) The proposed patient's attorney shall be furnished with all

records and papers in the case and is entitled to have access to

all hospital and physicians' records.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 574.004. DUTIES OF ATTORNEY. (a) An attorney representing

a proposed patient shall interview the proposed patient within a

reasonable time before the date of the hearing on the

application.

(b) The attorney shall thoroughly discuss with the proposed

patient the law and facts of the case, the proposed patient's

options, and the grounds on which the court-ordered mental health

services are being sought. A court-appointed attorney shall also

inform the proposed patient that the proposed patient may obtain

personal legal counsel at the proposed patient's expense instead

of accepting the court-appointed counsel.

(c) The attorney may advise the proposed patient of the wisdom

of agreeing to or resisting efforts to provide mental health

services, but the proposed patient shall make the decision to

agree to or resist the efforts. Regardless of an attorney's

personal opinion, the attorney shall use all reasonable efforts

within the bounds of law to advocate the proposed patient's right

to avoid court-ordered mental health services if the proposed

patient expresses a desire to avoid the services. If the proposed

patient desires, the attorney shall advocate for the least

restrictive treatment alternatives to court-ordered inpatient

mental health services.

(d) Before a hearing, the attorney shall:

(1) review the application, the certificates of medical

examination for mental illness, and the proposed patient's

relevant medical records;

(2) interview supporting witnesses and other witnesses who will

testify at the hearing; and

(3) explore the least restrictive treatment alternatives to

court-ordered inpatient mental health services.

(e) The attorney shall advise the proposed patient of the

proposed patient's right to attend a hearing or to waive the

right to attend a hearing and shall inform the court why a

proposed patient is absent from a hearing.

(f) The attorney shall discuss with the proposed patient:

(1) the procedures for appeal, release, and discharge if the

court orders participation in mental health services; and

(2) other rights the proposed patient may have during the period

of the court's order.

(g) To withdraw from a case after interviewing a proposed

patient, an attorney must file a motion to withdraw with the

court. The court shall act on the motion as soon as possible. An

attorney may not withdraw from a case unless the withdrawal is

authorized by court order.

(h) The attorney is responsible for a person's legal

representation until:

(1) the application is dismissed;

(2) an appeal from an order directing treatment is taken;

(3) the time for giving notice of appeal expires by operation of

law; or

(4) another attorney assumes responsibility for the case.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 574.005. SETTING ON APPLICATION. (a) The judge or a

magistrate designated under Section 574.021(e) shall set a date

for a hearing to be held within 14 days after the date on which

the application is filed.

(b) The hearing may not be held during the first three days

after the application is filed if the proposed patient or the

proposed patient's attorney objects.

(c) The court may grant one or more continuances of the hearing

on the motion by a party and for good cause shown or on agreement

of the parties. However, the hearing shall be held not later than

the 30th day after the date on which the original application is

filed. If extremely hazardous weather conditions exist or a

disaster occurs that threatens the safety of the proposed patient

or other essential parties to the hearing, the judge or

magistrate may, by written order made each day, postpone the

hearing for 24 hours. The written order must declare that an

emergency exists because of the weather or the occurrence of a

disaster.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 574.006. NOTICE. (a) The proposed patient and his

attorney are entitled to receive a copy of the application and

written notice of the time and place of the hearing immediately

after the date for the hearing is set.

(b) A copy of the application and the written notice shall be

delivered in person or sent by certified mail to the proposed

patient's:

(1) parent, if the proposed patient is a minor;

(2) appointed guardian, if the proposed patient is the subject

of a guardianship; or

(3) each managing and possessory conservator that has been

appointed for the proposed patient.

(c) Notice may be given to the proposed patient's next of kin if

the relative is the applicant and the parent cannot be located

and a guardian or conservator has not been appointed.

(d) Notice of the time and place of any hearing and of the name,

telephone number, and address of any attorneys known or believed

to represent the state or the proposed patient shall be furnished

to any person stating that that person has evidence to present

upon any material issue, without regard to whether such evidence

is on behalf of the state or of the proposed patient. The notice

shall not include the application, medical records, names or

addresses of other potential witnesses, or any other information

whatsoever. Any clerk, judge, magistrate, court coordinator, or

other officer of the court shall provide such information and

shall be entitled to judicial immunity in any civil suit seeking

damages as a result of providing such notice. Should such

evidence be offered at trial and the adverse party claim

surprise, the hearing may be continued under the provisions of

Section 574.005, and the person producing such evidence shall be

entitled to timely notice of the date and time of such

continuance.

Any officer, employee, or agent of the department shall refer any

inquiring person to the court authorized to provide the notice if

such information is in the possession of the department. The

notice shall be provided in the form that is most understandable

to the person making such inquiry.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 623, Sec. 1, eff. Aug.

28, 1995.

Sec. 574.007. DISCLOSURE OF INFORMATION. (a) The proposed

patient's attorney may request information from the county or

district attorney in accordance with this section if the attorney

cannot otherwise obtain the information.

(b) If the proposed patient's attorney requests the information

at least 48 hours before the time set for the hearing, the county

or district attorney shall, within a reasonable time before the

hearing, provide the attorney with a statement that includes:

(1) the provisions of this subtitle that will be relied on at

the hearing to establish that the proposed patient requires

court-ordered temporary or extended inpatient mental health

services;

(2) the reasons voluntary outpatient services are not considered

appropriate for the proposed patient;

(3) the name, address, and telephone number of each witness who

may testify at the hearing;

(4) a brief description of the reasons court-ordered temporary

or extended inpatient or outpatient, as appropriate, mental

health services are required; and

(5) a list of any acts committed by the proposed patient that

the applicant will attempt to prove at the hearing.

(c) At the hearing, the judge may admit evidence or testimony

that relates to matters not disclosed under Subsection (b) if the

admission would not deprive the proposed patient of a fair

opportunity to contest the evidence or testimony.

(d) Except as provided by this subsection, not later than 48

hours before the time set for the hearing on the petition for

commitment, the county or district attorney shall inform the

proposed patient through the proposed patient's attorney whether

the county or district attorney will request that the proposed

patient be committed to inpatient services or outpatient

services. The proposed patient, the proposed patient's attorney,

and the county or district attorney may agree to waive the

requirement of this subsection. The waiver must be made by the

proposed patient:

(1) orally and in the presence of the court; or

(2) in writing and signed and sworn to under oath by the

proposed patient and the proposed patient's attorney.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 744, Sec. 1, eff.

Sept. 1, 1997.

Sec. 574.008. COURT JURISDICTION AND TRANSFER. (a) A

proceeding under Subchapter C or E must be held in the statutory

or constitutional county court that has the jurisdiction of a

probate court in mental illness matters.

(b) If the hearing is to be held in a county court in which the

judge is not a licensed attorney, the proposed patient or the

proposed patient's attorney may request that the proceeding be

transferred to a court with a judge who is licensed to practice

law in this state. The county judge shall transfer the case after

receiving the request and the receiving court shall hear the case

as if it had been originally filed in that court.

(c) If a patient is receiving temporary inpatient mental health

services in a county other than the county that initiated the

court-ordered inpatient mental health services and the patient

requires extended inpatient mental health services, the county in

which the proceedings originated shall pay the expenses of

transporting the patient back to the county for the hearing

unless the court that entered the temporary order arranges with

the appropriate court in the county in which the patient is

receiving services to hold the hearing on court-ordered extended

inpatient mental health services before the original order

expires.

(d) If an order for outpatient services designates that such

services be provided in a county other than the county in which

the order was initiated, the court shall transfer the case to the

appropriate court in the county in which the services are being

provided. That court shall thereafter have exclusive, continuing

jurisdiction of the case, including the receipt of the general

treatment program required by Section 574.037(b).

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 770, Sec. 5, eff. June

16, 1995.

Sec. 574.0085. ASSOCIATE JUDGES. (a) The county judge may

appoint a full-time or a part-time associate judge to preside

over the proceedings for court-ordered mental health services if

the commissioners court of a county in which the court has

jurisdiction authorizes the employment of an associate judge.

(b) To be eligible for appointment as an associate judge, a

person must be a resident of this state and have been licensed to

practice law in this state for at least four years or be a

retired county judge, statutory or constitutional, with at least

10 years of service.

(c) An associate judge shall be paid as determined by the

commissioners court of the county in which the associate judge

serves. If an associate judge serves in more than one county,

the associate judge shall be paid as determined by agreement of

the commissioners courts of the counties in which the associate

judge serves. The associate judge may be paid from county funds

available for payment of officers' salaries.

(d) An associate judge who serves a single court serves at the

will of the judge of that court. The services of an associate

judge who serves more than two courts may be terminated by a

majority vote of all the judges of the courts the associate judge

serves. The services of an associate judge who serves two courts

may be terminated by either of the judges of the courts the

associate judge serves.

(e) To refer cases to an associate judge, the referring court

must issue an order of referral. The order of referral may limit

the power or duties of an associate judge.

(f) Except as limited by an order of referral, an associate

judge appointed under this section has all the powers and duties

set forth in Section 201.007, Family Code.

(g) A bailiff may attend a hearing held by an associate judge if

directed by the referring court.

(h) A witness appearing before an associate judge is subject to

the penalties for perjury provided by law. A referring court may

issue attachment against and may fine or imprison a witness whose

failure to appear before an associate judge after being summoned

or whose refusal to answer questions has been certified to the

court.

(i) At the conclusion of any hearing conducted by an associate

judge and on the preparation of an associate judge's report, the

associate judge shall transmit to the referring court all papers

relating to the case, with the associate judge's signed and dated

report. After the associate judge's report has been signed, the

associate judge shall give to the parties participating in the

hearing notice of the substance of the report. The associate

judge's report may contain the associate judge's findings,

conclusions, or recommendations. The associate judge's report

must be in writing in a form as the referring court may direct.

The form may be a notation on the referring court's docket sheet.

After the associate judge's report is filed, the referring court

may adopt, approve, or reject the associate judge's report, hear

further evidence, or recommit the matter for further proceedings

as the referring court considers proper and necessary in the

particular circumstances of the case.

(j) If a jury trial is demanded or required, the associate judge

shall refer the entire matter back to the referring court for

trial.

(k) An associate judge appointed under this section has the

judicial immunity of a county judge.

(l) An associate judge appointed in accordance with this section

shall comply with the Code of Judicial Conduct in the same manner

as the county judge.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 6.47, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 770, Sec. 6, eff. June

16, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 7.45, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

334, Sec. 3, eff. September 1, 2009.

Sec. 574.009. REQUIREMENT OF MEDICAL EXAMINATION. (a) A

hearing on an application for court-ordered mental health

services may not be held unless there are on file with the court

at least two certificates of medical examination for mental

illness completed by different physicians each of whom has

examined the proposed patient during the preceding 30 days. At

least one of the physicians must be a psychiatrist if a

psychiatrist is available in the county.

(b) If the certificates are not filed with the application, the

judge or magistrate designated under Section 574.021(e) may

appoint the necessary physicians to examine the proposed patient

and file the certificates.

(c) The judge or designated magistrate may order the proposed

patient to submit to the examination and may issue a warrant

authorizing a peace officer to take the proposed patient into

custody for the examination.

(d) If the certificates required under this section are not on

file at the time set for the hearing on the application, the

judge shall dismiss the application and order the immediate

release of the proposed patient if that person is not at liberty.

If extremely hazardous weather conditions exist or a disaster

occurs, the presiding judge or magistrate may by written order

made each day extend the period during which the two certificates

of medical examination for mental illness may be filed, and the

person may be detained until 4 p.m. on the first succeeding

business day. The written order must declare that an emergency

exists because of the weather or the occurrence of a disaster.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.48, eff.

Aug. 30, 1993.

Sec. 574.010. INDEPENDENT PSYCHIATRIC EVALUATION AND EXPERT

TESTIMONY. (a) The court may order an independent evaluation of

the proposed patient by a psychiatrist chosen by the proposed

patient if the court determines that the evaluation will assist

the finder of fact. The psychiatrist may testify on behalf of the

proposed patient.

(b) If the court determines that the proposed patient is

indigent, the court may authorize reimbursement to the attorney

ad litem for court-approved expenses incurred in obtaining expert

testimony and may order the proposed patient's county of

residence to pay the expenses.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 574.011. CERTIFICATE OF MEDICAL EXAMINATION FOR MENTAL

ILLNESS. (a) A certificate of medical examination for mental

illness must be sworn to, dated, and signed by the examining

physician. The certificate must include:

(1) the name and address of the examining physician;

(2) the name and address of the person examined;

(3) the date and place of the examination;

(4) a brief diagnosis of the examined person's physical and

mental condition;

(5) the period, if any, during which the examined person has

been under the care of the examining physician;

(6) an accurate description of the mental health treatment, if

any, given by or administered under the direction of the

examining physician; and

(7) the examining physician's opinion that:

(A) the examined person is mentally ill; and

(B) as a result of that illness the examined person is likely to

cause serious harm to himself or to others or is:

(i) suffering severe and abnormal mental, emotional, or physical

distress;

(ii) experiencing substantial mental or physical deterioration

of his ability to function independently, which is exhibited by

the proposed patient's inability, except for reasons of

indigence, to provide for the proposed patient's basic needs,

including food, clothing, health, or safety; and

(iii) not able to make a rational and informed decision as to

whether to submit to treatment.

(b) The examining physician must specify in the certificate

which criterion listed in Subsection (a)(7)(B) forms the basis

for the physician's opinion.

(c) If the certificate is offered in support of an application

for extended mental health services, the certificate must also

include the examining physician's opinion that the examined

person's condition is expected to continue for more than 90 days.

(d) If the certificate is offered in support of a motion for a

protective custody order, the certificate must also include the

examining physician's opinion that the examined person presents a

substantial risk of serious harm to himself or others if not

immediately restrained. The harm may be demonstrated by the

examined person's behavior or by evidence of severe emotional

distress and deterioration in the examined person's mental

condition to the extent that the examined person cannot remain at

liberty.

(e) The certificate must include the detailed reason for each of

the examining physician's opinions under this section.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 744, Sec. 2, eff.

Sept. 1, 1997.

Sec. 574.012. RECOMMENDATION FOR TREATMENT. (a) The local

mental health authority in the county in which an application is

filed shall file with the court a recommendation for the most

appropriate treatment alternative for the proposed patient.

(b) The court shall direct the local mental health authority to

file, before the date set for the hearing, its recommendation for

the proposed patient's treatment.

(c) If outpatient treatment is recommended, the local mental

health authority will also file a statement as to whether the

proposed mental health services are available.

(d) The hearing on an application may not be held before the

recommendation for treatment is filed unless the court determines

that an emergency exists.

(e) This section does not relieve a county of its responsibility

under other provisions of this subtitle to diagnose, care for, or

treat persons with mental illness.

(f) This section does not apply to a person for whom treatment

in a private mental health facility is proposed.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 744, Sec. 3, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 367, Sec. 8, eff. Sept.

1, 2001.

Sec. 574.013. LIBERTY PENDING HEARING. The proposed patient is

entitled to remain at liberty pending the hearing on the

application unless the person is detained under an appropriate

provision of this subtitle.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 574.014. COMPILATION OF MENTAL HEALTH COMMITMENT RECORDS.

(a) The clerk of each court with jurisdiction to order

commitment under this chapter shall provide the Office of Court

Administration each month with a report of the number of

applications for commitment orders for involuntary mental health

services filed with the court and the disposition of those cases,

including the number of commitment orders for inpatient and

outpatient mental health services. The Office of Court

Administration shall make the reported information available to

the department annually.

(b) Subsection (a) does not require the production of

confidential information or information protected under Section

571.015.

Added by Acts 1997, 75th Leg., ch. 744, Sec. 4, eff. Sept. 1,

1997.

SUBCHAPTER B. PROTECTIVE CUSTODY

Sec. 574.021. MOTION FOR ORDER OF PROTECTIVE CUSTODY. (a) A

motion for an order of protective custody may be filed only in

the court in which an application for court-ordered mental health

services is pending.

(b) The motion may be filed by the county or district attorney

or on the court's own motion.

(c) The motion must state that:

(1) the judge or county or district attorney has reason to

believe and does believe that the proposed patient meets the

criteria authorizing the court to order protective custody; and

(2) the belief is derived from:

(A) the representations of a credible person;

(B) the proposed patient's conduct; or

(C) the circumstances under which the proposed patient is found.

(d) The motion must be accompanied by a certificate of medical

examination for mental illness prepared by a physician who has

examined the proposed patient not earlier than the third day

before the day the motion is filed.

(e) The judge of the court in which the application is pending

may designate a magistrate to issue protective custody orders,

including a magistrate appointed by the judge of another court if

the magistrate has at least the qualifications required for a

magistrate of the court in which the application is pending. A

magistrate's duty under this section is in addition to the

magistrate's duties prescribed by other law.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1278, Sec. 1, eff.

June 15, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

202, Sec. 2, eff. September 1, 2007.

Sec. 574.022. ISSUANCE OF ORDER. (a) The judge or designated

magistrate may issue a protective custody order if the judge or

magistrate determines:

(1) that a physician has stated his opinion and the detailed

reasons for his opinion that the proposed patient is mentally

ill; and

(2) the proposed patient presents a substantial risk of serious

harm to himself or others if not immediately restrained pending

the hearing.

(b) The determination that the proposed patient presents a

substantial risk of serious harm may be demonstrated by the

proposed patient's behavior or by evidence of severe emotional

distress and deterioration in the proposed patient's mental

condition to the extent that the proposed patient cannot remain

at liberty.

(c) The judge or magistrate may make a determination that the

proposed patient meets the criteria prescribed by Subsection (a)

from the application and certificate alone if the judge or

magistrate determines that the conclusions of the applicant and

certifying physician are adequately supported by the information

provided.

(d) The judge or magistrate may take additional evidence if a

fair determination of the matter cannot be made from

consideration of the application and certificate only.

(e) The judge or magistrate may issue a protective custody order

for a proposed patient who is charged with a criminal offense if

the proposed patient meets the requirements of this section and

the facility administrator designated to detain the proposed

patient agrees to the detention.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 574.023. APPREHENSION UNDER ORDER. (a) A protective

custody order shall direct a person authorized to transport

patients under Section 574.045 to take the proposed patient into

protective custody and transport the person immediately to a

mental health facility deemed suitable by the local mental health

authority for the area. On request of the local mental health

authority, the judge may order that the proposed patient be

detained in an inpatient mental health facility operated by the

department.

(b) The proposed patient shall be detained in the facility until

a hearing is held under Section 574.025.

(c) A facility must comply with this section only to the extent

that the commissioner determines that the facility has sufficient

resources to perform the necessary services.

(d) A person may not be detained in a private mental health

facility without the consent of the facility administrator.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 1512, Sec. 4, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 367, Sec. 9, eff. Sept.

1, 2001.

Sec. 574.024. APPOINTMENT OF ATTORNEY. (a) When a protective

custody order is signed, the judge or designated magistrate shall

appoint an attorney to represent a proposed patient who does not

have an attorney.

(b) Within a reasonable time before a hearing is held under

Section 574.025, the court that ordered the protective custody

shall provide to the proposed patient and the proposed patient's

attorney a written notice that states:

(1) that the proposed patient has been placed under a protective

custody order;

(2) the grounds for the order; and

(3) the time and place of the hearing to determine probable

cause.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 574.025. PROBABLE CAUSE HEARING. (a) A hearing must be

held to determine if:

(1) there is probable cause to believe that a proposed patient

under a protective custody order presents a substantial risk of

serious harm to himself or others to the extent that he cannot be

at liberty pending the hearing on court-ordered mental health

services; and

(2) a physician has stated his opinion and the detailed reasons

for his opinion that the proposed patient is mentally ill.

(b) The hearing must be held not later than 72 hours after the

time that the proposed patient was detained under a protective

custody order. If the period ends on a Saturday, Sunday, or legal

holiday, the hearing must be held on the next day that is not a

Saturday, Sunday, or legal holiday. The judge or magistrate may

postpone the hearing each day for an additional 24 hours if the

judge or magistrate declares that an extreme emergency exists

because of extremely hazardous weather conditions or the

occurrence of a disaster that threatens the safety of the

proposed patient or another essential party to the hearing.

(c) The hearing shall be held before a magistrate or, at the

discretion of the presiding judge, before an associate judge

appointed by the presiding judge. Notwithstanding any other law

or requirement, an associate judge appointed to conduct a hearing

under this section may practice law in the court the associate

judge serves. The associate judge is entitled to reasonable

compensation.

(d) The proposed patient and the proposed patient's attorney

shall have an opportunity at the hearing to appear and present

evidence to challenge the allegation that the proposed patient

presents a substantial risk of serious harm to himself or others.

(e) The magistrate or associate judge may consider evidence,

including letters, affidavits, and other material, that may not

be admissible or sufficient in a subsequent commitment hearing.

(f) The state may prove its case on the physician's certificate

of medical examination filed in support of the initial motion.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 101, Sec. 1, eff. May

16, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

334, Sec. 4, eff. September 1, 2009.

Sec. 574.026. ORDER FOR CONTINUED DETENTION. (a) The

magistrate or associate judge shall order that a proposed patient

remain in protective custody if the magistrate or associate judge

determines after the hearing that an adequate factual basis

exists for probable cause to believe that the proposed patient

presents a substantial risk of serious harm to himself or others

to the extent that he cannot remain at liberty pending the

hearing on court-ordered mental health services.

(b) The magistrate or associate judge shall arrange for the

proposed patient to be returned to the mental health facility or

other suitable place, along with copies of the certificate of

medical examination, any affidavits or other material submitted

as evidence in the hearing, and the notification prepared as

prescribed by Subsection (d).

(c) A copy of the notification of probable cause hearing and the

supporting evidence shall be filed with the court that entered

the original order of protective custody.

(d) The notification of probable cause hearing shall read as

follows:

(Style of Case)

NOTIFICATION OF PROBABLE CAUSE HEARING

On this the __________ day of __________, 19___, the undersigned

hearing officer heard evidence concerning the need for protective

custody of __________ (hereinafter referred to as proposed

patient). The proposed patient was given the opportunity to

challenge the allegations that (s)he presents a substantial risk

of serious harm to self or others.

The proposed patient and his attorney _____________ have been

(attorney)

given written notice that the proposed patient was placed under

an order of protective custody and the reasons for such order on

___________________.

(date of notice)

I have examined the certificate of medical examination for mental

illness and _________________________________________. Based on

(other evidence considered)

this evidence, I find that there is probable cause to believe

that the proposed patient presents a substantial risk of serious

harm to himself (yes ___ or no ___) or others (yes ___ or no ___)

such that (s)he cannot be at liberty pending

final hearing because

________________________________________________________________

_______________________________________________________________.

(reasons for finding; type of risk found)

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

334, Sec. 5, eff. September 1, 2009.

Sec. 574.027. DETENTION IN PROTECTIVE CUSTODY. (a) A person

under a protective custody order shall be detained in a mental

health facility deemed suitable by the local mental health

authority for the area. On request of the local mental health

authority, the judge may order that the proposed patient be

detained in an inpatient mental health facility operated by the

department.

(b) The facility administrator or the administrator's designee

shall detain a person under a protective custody order in the

facility until a final order for court-ordered mental health

services is entered or the person is released or discharged under

Section 574.028.

(c) A person under a protective custody order may not be

detained in a nonmedical facility used to detain persons who are

charged with or convicted of a crime except because of and during

an extreme emergency and in no case for longer than 72 hours,

excluding Saturdays, Sundays, legal holidays, and the period

prescribed by Section 574.025(b) for an extreme emergency. The

person must be isolated from any person who is charged with or

convicted of a crime.

(d) The county health authority shall ensure that proper care

and medical attention are made available to a person who is

detained in a nonmedical facility under Subsection (c).

(e) Repealed by Acts 2001, 77th Leg., ch. 367, Sec. 19, eff.

Sept. 1, 2001.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 367, Sec. 10, 19, eff.

Sept. 1, 2001.

Sec. 574.028. RELEASE FROM DETENTION. (a) The magistrate or

associate judge shall order the release of a person under a

protective custody order if the magistrate or associate judge

determines after the hearing under Section 574.025 that no

probable cause exists to believe that the proposed patient

presents a substantial risk of serious harm to himself or others.

(b) Arrangements shall be made to return a person released under

Subsection (a) to:

(1) the location of the person's apprehension;

(2) the person's residence in this state; or

(3) another suitable location.

(c) A facility administrator shall discharge a person held under

a protective custody order if:

(1) the facility administrator does not receive notice that the

person's continued detention is authorized after a probable cause

hearing held within 72 hours after the detention began, excluding

Saturdays, Sundays, legal holidays, and the period prescribed by

Section 574.025(b) for extreme emergencies;

(2) a final order for court-ordered mental health services has

not been entered within the time prescribed by Section 574.005;

or

(3) the facility administrator or the administrator's designee

determines that the person no longer meets the criteria for

protective custody prescribed by Section 574.022.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

334, Sec. 6, eff. September 1, 2009.

SUBCHAPTER C. PROCEEDINGS FOR COURT-ORDERED MENTAL HEALTH

SERVICES

Sec. 574.031. GENERAL PROVISIONS RELATING TO HEARING. (a)

Except as provided by Subsection (b), the judge may hold a

hearing on an application for court-ordered mental health

services at any suitable location in the county. The hearing

should be held in a physical setting that is not likely to have a

harmful effect on the proposed patient.

(b) On the request of the proposed patient or the proposed

patient's attorney the hearing on the application shall be held

in the county courthouse.

(c) The proposed patient is entitled to be present at the

hearing. The proposed patient or the proposed patient's attorney

may waive this right.

(d) The hearing must be open to the public unless the proposed

patient or the proposed patient's attorney requests that the

hearing be closed and the judge determines that there is good

cause to close the hearing.

(e) The Texas Rules of Evidence apply to the hearing unless the

rules are inconsistent with this subtitle.

(f) The court may consider the testimony of a nonphysician

mental health professional in addition to medical or psychiatric

testimony.

(g) The hearing is on the record, and the state must prove each

element of the applicable criteria by clear and convincing

evidence.

(h) A judge who holds a hearing under this section in hospitals

or locations other than the county courthouse is entitled to be

reimbursed for the judge's reasonable and necessary expenses

related to holding a hearing at that location. The judge shall

furnish the presiding judge of the statutory probate courts or

the presiding judge of the administrative region, as appropriate,

an accounting of the expenses for certification. The presiding

judge shall provide a certification of expenses approved to the

county judge responsible for payment of costs under Section

571.018.

(i) A judge who holds hearings at locations other than the

county courthouse also may receive a reasonable salary supplement

in an amount set by the commissioners court.

(j) Notwithstanding other law, a judge who holds a hearing under

this section may assess for the judge's services a fee in an

amount not to exceed $50 as a court cost against the county

responsible for the payment of the costs of the hearing under

Section 571.018.

(k) Notwithstanding other law, a judge who holds a hearing under

this section may assess for the services of a prosecuting

attorney a fee in an amount not to exceed $50 as a court cost

against the county responsible for the payment of the costs of

the hearing under Section 571.018. For a mental health

proceeding, the fee assessed under this subsection includes costs

incurred for the preparation of documents related to the

proceeding. The court may award as court costs fees for other

costs of a mental health proceeding against the county

responsible for the payment of the costs of the hearing under

Section 571.018.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 1354, Sec. 1, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1252, Sec. 1, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 10.006, eff. Sept.

1, 2001.

Sec. 574.032. RIGHT TO JURY. (a) A hearing for temporary

mental health services must be before the court unless the

proposed patient or the proposed patient's attorney requests a

jury.

(b) A hearing for extended mental health services must be before

a jury unless the proposed patient or the proposed patient's

attorney waives the right to a jury.

(c) A waiver of the right to a jury must be in writing, under

oath, and signed and sworn to by the proposed patient and the

proposed patient's attorney unless the proposed patient or the

attorney orally waives the right to a jury in the court's

presence.

(d) The court may permit an oral or written waiver of the right

to a jury to be withdrawn for good cause shown. The withdrawal

must be made not later than the eighth day before the date on

which the hearing is scheduled.

(e) A court may not require a jury fee.

(f) In a hearing before a jury, the jury shall determine if the

proposed patient is mentally ill and meets the criteria for

court-ordered mental health services. The jury may not make a

finding about the type of services to be provided to the proposed

patient.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 574.033. RELEASE AFTER HEARING. (a) The court shall enter

an order denying an application for court-ordered temporary or

extended mental health services if after a hearing the court or

jury fails to find, from clear and convincing evidence, that the

proposed patient is mentally ill and meets the applicable

criteria for court-ordered mental health services.

(b) If the court denies the application, the court shall order

the immediate release of a proposed patient who is not at

liberty.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 574.034. ORDER FOR TEMPORARY MENTAL HEALTH SERVICES. (a)

The judge may order a proposed patient to receive court-ordered

temporary inpatient mental health services only if the judge or

jury finds, from clear and convincing evidence, that:

(1) the proposed patient is mentally ill; and

(2) as a result of that mental illness the proposed patient:

(A) is likely to cause serious harm to himself;

(B) is likely to cause serious harm to others; or

(C) is:

(i) suffering severe and abnormal mental, emotional, or physical

distress;

(ii) experiencing substantial mental or physical deterioration

of the proposed patient's ability to function independently,

which is exhibited by the proposed patient's inability, except

for reasons of indigence, to provide for the proposed patient's

basic needs, including food, clothing, health, or safety; and

(iii) unable to make a rational and informed decision as to

whether or not to submit to treatment.

(b) The judge may order a proposed patient to receive

court-ordered temporary outpatient mental health services only

if:

(1) the judge finds that appropriate mental health services are

available to the patient; and

(2) the judge or jury finds, from clear and convincing evidence,

that:

(A) the proposed patient is mentally ill;

(B) the nature of the mental illness is severe and persistent;

(C) as a result of the mental illness, the proposed patient

will, if not treated, continue to:

(i) suffer severe and abnormal mental, emotional, or physical

distress; and

(ii) experience deterioration of the ability to function

independently to the extent that the proposed patient will be

unable to live safely in the community without court-ordered

outpatient mental health services; and

(D) the proposed patient has an inability to participate in

outpatient treatment services effectively and voluntarily,

demonstrated by:

(i) any of the proposed patient's actions occurring within the

two-year period which immediately precedes the hearing; or

(ii) specific characteristics of the proposed patient's clinical

condition that make impossible a rational and informed decision

whether to submit to voluntary outpatient treatment.

(c) If the judge or jury finds that the proposed patient meets

the commitment criteria prescribed by Subsection (a), the judge

or jury must specify which criterion listed in Subsection (a)(2)

forms the basis for the decision.

(d) To be clear and convincing under Subsection (a), the

evidence must include expert testimony and, unless waived,

evidence of a recent overt act or a continuing pattern of

behavior that tends to confirm:

(1) the likelihood of serious harm to the proposed patient or

others; or

(2) the proposed patient's distress and the deterioration of the

proposed patient's ability to function.

(e) To be clear and convincing under Subdivision (b)(2), the

evidence must include expert testimony and, unless waived,

evidence of a recent overt act or a continuing pattern of

behavior that tends to confirm:

(1) the proposed patient's distress;

(2) the deterioration of ability to function independently to

the extent that the proposed patient will be unable to live

safely in the community; and

(3) the proposed patient's inability to participate in

outpatient treatment services effectively and voluntarily.

(f) The proposed patient and the proposed patient's attorney, by

a written document filed with the court, may waive the right to

cross-examine witnesses, and, if that right is waived, the court

may admit, as evidence, the certificates of medical examination

for mental illness. The certificates admitted under this

subsection constitute competent medical or psychiatric testimony,

and the court may make its findings solely from the certificates.

If the proposed patient and the proposed patient's attorney do

not waive in writing the right to cross-examine witnesses, the

court shall proceed to hear testimony. The testimony must include

competent medical or psychiatric testimony. In addition, the

court may consider the testimony of a nonphysician mental health

professional as provided by Section 574.031(f).

(g) An order for temporary inpatient or outpatient mental health

services shall state that treatment is authorized for not longer

than 90 days. The order may not specify a shorter period.

(h) A judge may not issue an order for temporary inpatient or

outpatient mental health services for a proposed patient who is

charged with a criminal offense that involves an act, attempt, or

threat of serious bodily injury to another person.

(i) A judge may advise, but may not compel, the proposed patient

to:

(1) receive treatment with psychoactive medication as specified

by the outpatient mental health services treatment plan;

(2) participate in counseling; and

(3) refrain from the use of alcohol or illicit drugs.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.49, eff.

Aug. 30, 1993; Acts 1995, 74th Leg., ch. 770, Sec. 7, eff. June

16, 1995; Acts 1997, 75th Leg., ch. 744, Sec. 5, eff. Sept. 1,

1997.

Sec. 574.035. ORDER FOR EXTENDED MENTAL HEALTH SERVICES. (a)

The judge may order a proposed patient to receive court-ordered

extended inpatient mental health services only if the jury, or

the judge if the right to a jury is waived, finds, from clear and

convincing evidence, that:

(1) the proposed patient is mentally ill;

(2) as a result of that mental illness the proposed patient:

(A) is likely to cause serious harm to himself;

(B) is likely to cause serious harm to others; or

(C) is:

(i) suffering severe and abnormal mental, emotional, or physical

distress;

(ii) experiencing substantial mental or physical deterioration

of the proposed patient's ability to function independently,

which is exhibited by the proposed patient's inability, except

for reasons of indigence, to provide for the proposed patient's

basic needs, including food, clothing, health, or safety; and

(iii) unable to make a rational and informed decision as to

whether or not to submit to treatment;

(3) the proposed patient's condition is expected to continue for

more than 90 days; and

(4) the proposed patient has received court-ordered inpatient

mental health services under this subtitle or under Chapter 46B,

Code of Criminal Procedure, for at least 60 consecutive days

during the preceding 12 months.

(b) The judge may order a proposed patient to receive

court-ordered extended outpatient mental health services only if:

(1) the judge finds that appropriate mental health services are

available to the patient; and

(2) the jury, or the judge if the right to a jury is waived,

finds from clear and convincing evidence that:

(A) the proposed patient is mentally ill;

(B) the nature of the mental illness is severe and persistent;

(C) as a result of the mental illness, the proposed patient

will, if not treated, continue to:

(i) suffer severe and abnormal mental, emotional, or physical

distress; and

(ii) experience deterioration of the ability to function

independently to the extent that the proposed patient will be

unable to live safely in the community without court-ordered

outpatient mental health services;

(D) the proposed patient has an inability to participate in

outpatient treatment services effectively and voluntarily,

demonstrated by:

(i) any of the proposed patient's actions occurring within the

two-year period which immediately precedes the hearing; or

(ii) specific characteristics of the proposed patient's clinical

condition that make impossible a rational and informed decision

whether to submit to voluntary outpatient treatment;

(E) the proposed patient's condition is expected to continue for

more than 90 days; and

(F) the proposed patient has received court-ordered inpatient

mental health services under this subtitle or under Subchapter D

or E, Chapter 46B, Code of Criminal Procedure, for at least 60

consecutive days during the preceding 12 months.

(c) If the jury or judge finds that the proposed patient meets

the commitment criteria prescribed by Subsection (a), the jury or

judge must specify which criterion listed in Subsection (a)(2)

forms the basis for the decision.

(d) The jury or judge is not required to make the finding under

Subsection (a)(4) or (b)(2)(F) if the proposed patient has

already been subject to an order for extended mental health

services.

(e) To be clear and convincing under Subsection (a), the

evidence must include expert testimony and evidence of a recent

overt act or a continuing pattern of behavior that tends to

confirm:

(1) the likelihood of serious harm to the proposed patient or

others; or

(2) the proposed patient's distress and the deterioration of the

proposed patient's ability to function.

(f) To be clear and convincing under Subdivision (b)(2), the

evidence must include expert testimony and evidence of a recent

overt act or a continuing pattern of behavior that tends to

confirm:

(1) the proposed patient's distress;

(2) the deterioration of ability to function independently to

the extent that the proposed patient will be unable to live

safely in the community; and

(3) the proposed patient's inability to participate in

outpatient treatment services effectively and voluntarily.

(g) The court may not make its findings solely from the

certificates of medical examination for mental illness but shall

hear testimony. The court may not enter an order for extended

mental health services unless appropriate findings are made and

are supported by testimony taken at the hearing. The testimony

must include competent medical or psychiatric testimony.

(h) An order for extended inpatient or outpatient mental health

services shall state that treatment is authorized for not longer

than 12 months. The order may not specify a shorter period.

(i) A judge may not issue an order for extended inpatient or

outpatient mental health services for a proposed patient who is

charged with a criminal offense that involves an act, attempt, or

threat of serious bodily injury to another person.

(j) A judge may advise, but may not compel, the proposed patient

to:

(1) receive treatment with psychoactive medication as specified

by the outpatient mental health services treatment plan;

(2) participate in counseling; and

(3) refrain from the use of alcohol or illicit drugs.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 770, Sec. 8, eff. June

16, 1995; Acts 1997, 75th Leg., ch. 312, Sec. 5, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 744, Sec. 6, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 238, Sec. 1, eff. May 28, 1999; Acts

2003, 78th Leg., ch. 35, Sec. 12, eff. Jan. 1, 2004.

Sec. 574.036. ORDER OF CARE OR COMMITMENT. (a) The judge shall

dismiss the jury, if any, after a hearing in which a person is

found to be mentally ill and to meet the criteria for

court-ordered temporary or extended mental health services.

(b) The judge may hear additional evidence relating to

alternative settings for care before entering an order relating

to the setting for the care the person will receive.

(c) The judge shall consider in determining the setting for care

the recommendation for the most appropriate treatment alternative

filed under Section 574.012.

(d) The judge shall order the mental health services provided in

the least restrictive appropriate setting available.

(e) The judge may enter an order:

(1) committing the person to a mental health facility for

inpatient care if the trier of fact finds that the person meets

the commitment criteria prescribed by Section 574.034(a) or

574.035(a); or

(2) committing the person to outpatient mental health services

if the trier of fact finds that the person meets the commitment

criteria prescribed by Section 574.034(b) or 574.035(b).

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 744, Sec. 7, eff.

Sept. 1, 1997.

Sec. 574.037. COURT-ORDERED OUTPATIENT SERVICES. (a) The

court, in an order that directs a patient to participate in

outpatient mental health services, shall identify a person who is

responsible for those services. The person identified must be the

facility administrator or an individual involved in providing

court-ordered outpatient services. A person may not be designated

as responsible for the ordered services without the person's

consent unless the person is the facility administrator of a

department facility or the facility administrator of a community

center that provides mental health services in the region in

which the committing court is located.

(b) The person responsible for the services shall submit to the

court within two weeks after the court enters the order a general

program of the treatment to be provided. The program must be

incorporated into the court order.

(c) The person responsible for the services shall inform the

court of:

(1) the patient's failure to comply with the court order; and

(2) any substantial change in the general program of treatment

that occurs before the order expires.

(d) A facility must comply with this section to the extent that

the commissioner determines that the designated mental health

facility has sufficient resources to perform the necessary

services.

(e) A patient may not be detained in a private mental health

facility without the consent of the facility administrator.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

SUBCHAPTER D. DESIGNATION OF FACILITY AND TRANSPORTATION OF

PATIENT

Sec. 574.041. DESIGNATION OF FACILITY. (a) In an order for

temporary or extended mental health services specifying inpatient

care, the court shall commit the patient to a designated

inpatient mental health facility. The court shall commit the

patient to:

(1) a mental health facility deemed suitable by the local mental

health authority for the area;

(2) a private mental hospital under Section 574.042;

(3) a hospital operated by a federal agency under Section

574.043; or

(4) an inpatient mental health facility of the Texas Department

of Criminal Justice under Section 574.044.

(b) On request of the local mental health authority, the judge

may commit the patient directly to an inpatient mental health

facility operated by the department.

(c) A court may not commit a patient to an inpatient mental

health facility operated by a community center or other entity

designated by the department to provide mental health services

unless the facility is licensed under Chapter 577 and the court

notifies the local mental health authority serving the region in

which the commitment is made.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 543, Sec. 3, eff. June

18, 1999; Acts 2001, 77th Leg., ch. 367, Sec. 11, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.108, eff. September 1, 2009.

Sec. 574.0415. INFORMATION ON MEDICATIONS. (a) A mental health

facility shall provide to a patient in the patient's primary

language, if possible, and in accordance with board rules

information relating to prescription medication ordered by the

patient's treating physician.

(b) The facility shall also provide the information to the

patient's family on request, but only to the extent not otherwise

prohibited by state or federal confidentiality laws.

Added by Acts 1993, 73rd Leg., ch. 903, Sec. 1.05, eff. May 1,

1994. Amended by Acts 1997, 75th Leg., ch. 337, Sec. 3, eff. May

27, 1997.

Sec. 574.042. COMMITMENT TO PRIVATE FACILITY. The court may

order a patient committed to a private mental hospital at no

expense to the state if the court receives:

(1) an application signed by the patient or the patient's

guardian or next friend requesting that the patient be placed in

a designated private mental hospital at the patient's or

applicant's expense; and

(2) written agreement from the hospital administrator of the

private mental hospital to admit the patient and to accept

responsibility for the patient in accordance with this subtitle.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 574.043. COMMITMENT TO FEDERAL FACILITY. (a) A court may

order a patient committed to a federal agency that operates a

mental hospital if the court receives written notice from the

agency that facilities are available and that the patient is

eligible for care or treatment in a facility. The court may place

the patient in the agency's custody for transportation to the

mental hospital.

(b) A patient admitted under court order to a hospital operated

by a federal agency, regardless of location, is subject to the

agency's rules.

(c) The hospital administrator has the same authority and

responsibility with respect to the patient as the facility

administrator of an inpatient mental health facility operated by

the department.

(d) The appropriate courts of this state retain jurisdiction to

inquire at any time into the patient's mental condition and the

necessity of the patient's continued hospitalization.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 367, Sec. 12, eff.

Sept. 1, 2001.

Sec. 574.044. COMMITMENT TO FACILITY OF TEXAS DEPARTMENT OF

CRIMINAL JUSTICE. The court shall commit an inmate patient to an

inpatient mental health facility of the Texas Department of

Criminal Justice if the court enters an order requiring temporary

mental health services for the inmate patient under an

application filed by a psychiatrist under Section 501.057,

Government Code.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.50, eff.

Aug. 30, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.109, eff. September 1, 2009.

Sec. 574.045. TRANSPORTATION OF PATIENT. (a) The court may

authorize the transportation of a committed patient or a patient

detained under Section 573.022 or 574.023 to the designated

mental health facility by:

(1) a relative or other responsible person who has a proper

interest in the patient's welfare and who receives no

remuneration, except for actual and necessary expenses;

(2) the facility administrator of the designated mental health

facility, if the administrator notifies the court that facility

personnel are available to transport the patient;

(3) a special officer for mental health assignment certified

under Section 1701.404, Occupations Code;

(4) a representative of the local mental health authority, who

shall be reimbursed by the county; or

(5) the sheriff or constable, if no person is available under

Subdivision (1), (2), (3), or (4).

(b) The court shall require appropriate medical personnel to

accompany the person transporting the patient if there is

reasonable cause to believe that the patient will require medical

assistance or the administration of medication during the

transportation. The payment of an expense incurred under this

subsection is governed by Section 571.018.

(c) The patient's friends and relatives may accompany the

patient at their own expense.

(d) A female patient must be accompanied by a female attendant

unless the patient is accompanied by her father, husband, or

adult brother or son.

(e) The patient may not be transported in a marked police or

sheriff's car or accompanied by a uniformed officer unless other

means are not available.

(f) The patient may not be transported with a state prisoner.

(g) The patient may not be physically restrained unless

necessary to protect the health and safety of the patient or of a

person traveling with the patient. If the treating physician or

the person transporting a patient determines that physical

restraint of the patient is necessary, that person shall document

the reasons for that determination and the duration for which the

restraints are needed. The person transporting the patient shall

deliver the document to the facility at the time the patient is

delivered. The facility shall include the document in the

patient's clinical record.

(h) The patient must be transported directly to the facility

within a reasonable amount of time and without undue delay.

(i) All vehicles used to transport patients under this section

must be adequately heated in cold weather and adequately

ventilated in warm weather.

(j) Special diets or other medical precautions recommended by

the patient's physician must be followed.

(k) The person transporting the patient shall give the patient

reasonable opportunities to get food and water and to use a

bathroom.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 15, Sec.

5.20, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 60, Sec. 20,

eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 1512, Sec. 5, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 14.804, eff.

Sept. 1, 2001.

Sec. 574.046. WRIT OF COMMITMENT. The court shall direct the

court clerk to issue to the person authorized to transport the

patient two writs of commitment requiring the person to take

custody of and transport the patient to the designated mental

health facility.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 574.047. TRANSCRIPT. (a) The court clerk shall prepare a

certified transcript of the proceedings in the hearing on

court-ordered mental health services.

(b) The clerk shall send the transcript and any available

information relating to the medical, social, and economic status

and history of the patient and the patient's family to the

designated mental health facility with the patient. The person

authorized to transport the patient shall deliver the transcript

and information to the facility personnel in charge of

admissions.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 574.048. ACKNOWLEDGMENT OF PATIENT DELIVERY. The facility

administrator, after receiving a copy of the writ of commitment

and after admitting the patient, shall:

(1) give the person transporting the patient a written statement

acknowledging acceptance of the patient and of any personal

property belonging to the patient; and

(2) file a copy of the statement with the clerk of the

committing court.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

SUBCHAPTER E. POST-COMMITMENT PROCEEDINGS

Sec. 574.061. MODIFICATION OF ORDER FOR INPATIENT TREATMENT.

(a) The facility administrator of a facility to which a patient

is committed for inpatient mental health services may request the

court that entered the commitment order to modify the order to

require the patient to participate in outpatient mental health

services.

(b) The facility administrator's request must explain in detail

the reason for the request. The request must be accompanied by a

certificate of medical examination for mental illness signed by a

physician who examined the patient during the seven days

preceding the request.

(c) The patient shall be given notice of the request.

(d) On request of the patient or any other interested person,

the court shall hold a hearing on the request. The court shall

appoint an attorney to represent the patient at the hearing. The

hearing shall be held before the court without a jury and as

prescribed by Section 574.031. The patient shall be represented

by an attorney and receive proper notice.

(e) If a hearing is not requested, the court may make the

decision solely from the request and the supporting certificate.

(f) If the court modifies the order, the court shall identify a

person to be responsible for the outpatient services as

prescribed by Section 574.037.

(g) The person responsible for the services must comply with

Section 574.037(b).

(h) A modified order may not extend beyond the term of the

original order.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 574.062. MOTION FOR MODIFICATION OF ORDER FOR OUTPATIENT

TREATMENT. (a) The court that entered an order directing a

patient to participate in outpatient mental health services may

set a hearing to determine if the order should be modified in a

way that is a substantial deviation from the original program of

treatment incorporated in the court's order. The court may set

the hearing on its own motion, at the request of the person

responsible for the treatment, or at the request of any other

interested person.

(b) The court shall appoint an attorney to represent the patient

if a hearing is scheduled. The patient shall be given notice of

the matters to be considered at the hearing. The notice must

comply with the requirements of Section 574.006 for notice before

a hearing on court-ordered mental health services.

(c) The hearing shall be held before the court, without a jury,

and as prescribed by Section 574.031. The patient shall be

represented by an attorney and receive proper notice.

(d) The court shall set a date for a hearing on the motion to be

held not later than the seventh day after the date the motion is

filed. The court may grant one or more continuances of the

hearing on the motion by a party and for good cause shown or on

agreement of the parties. Except as provided by Subsection (e),

the court shall hold the hearing not later than the 14th day

after the date the motion is filed.

(e) If extremely hazardous weather conditions exist or a

disaster occurs that threatens the safety of the proposed patient

or other essential parties to the hearing, the court, by written

order made each day, may postpone the hearing for not more than

24 hours. The written order must declare that an emergency exists

because of the weather or the occurrence of a disaster.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 191, Sec. 1, eff.

Sept. 1, 1997.

Sec. 574.063. ORDER FOR TEMPORARY DETENTION. (a) The person

responsible for a patient's court-ordered outpatient treatment or

the facility administrator of the outpatient facility in which a

patient receives treatment may file a sworn application for the

patient's temporary detention pending the modification hearing

under Section 574.062.

(b) The application must state the applicant's opinion and

detail the reasons for the applicant's opinion that:

(1) the patient meets the criteria described by Section

574.065(a); and

(2) detention in an inpatient mental health facility is

necessary to evaluate the appropriate setting for continued

court-ordered services.

(c) The court may issue an order for temporary detention if a

modification hearing is set and the court finds from the

information in the application that there is probable cause to

believe that the opinions stated in the application are valid.

(d) At the time the temporary detention order is signed, the

judge shall appoint an attorney to represent a patient who does

not have an attorney.

(e) Within 24 hours after the time detention begins, the court

that issued the temporary detention order shall provide to the

patient and the patient's attorney a written notice that states:

(1) that the patient has been placed under a temporary detention

order;

(2) the grounds for the order; and

(3) the time and place of the modification hearing.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 574.064. APPREHENSION AND RELEASE UNDER TEMPORARY DETENTION

ORDER. (a) A temporary detention order shall direct a peace

officer or other designated person to take the patient into

custody and transport the patient immediately to:

(1) the nearest appropriate inpatient mental health facility; or

(2) a mental health facility deemed suitable by the local mental

health authority for the area, if an appropriate inpatient mental

health facility is not available.

(b) A patient may be detained under a temporary detention order

for more than 72 hours, excluding Saturdays, Sundays, legal

holidays, and the period prescribed by Section 574.025(b) for an

extreme emergency only if, after a hearing held before the

expiration of that period, the court, a magistrate, or a

designated associate judge finds that there is probable cause to

believe that:

(1) the patient meets the criteria described by Section

574.065(a); and

(2) detention in an inpatient mental health facility is

necessary to evaluate the appropriate setting for continued

court-ordered services.

(c) If probable cause is found under Subsection (b), the patient

may be detained under the temporary detention until the hearing

set under Section 574.062 is completed.

(d) A facility administrator shall immediately release a patient

held under a temporary detention order if the facility

administrator does not receive notice that the patient's

continued detention is authorized:

(1) after a probable cause hearing held within 72 hours after

the patient's detention begins; or

(2) after a modification hearing held within the period

prescribed by Section 574.062.

(e) A patient released from an inpatient mental health facility

under Subsection (d) continues to be subject to the order for

court-ordered outpatient services, if the order has not expired.

(f) A person detained under this section may not be detained in

a nonmedical facility used to detain persons charged with or

convicted of a crime.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 191, Sec. 2, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 367, Sec. 13, eff. Sept.

1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

334, Sec. 7, eff. September 1, 2009.

Sec. 574.065. ORDER OF MODIFICATION OF ORDER FOR OUTPATIENT

SERVICES. (a) The court may modify an order for outpatient

services at the modification hearing if the court determines that

the patient meets the applicable criteria for court-ordered

mental health services prescribed by Section 574.034(a) or

574.035(a).

(b) The court may refuse to modify the order and may direct the

patient to continue to participate in outpatient mental health

services in accordance with the original order even if the

criteria prescribed by Subsection (a) have been met.

(c) The court's decision to modify an order must be supported by

at least one certificate of medical examination for mental

illness signed by a physician who examined the patient not

earlier than the seventh day before the date on which the hearing

is held.

(d) A modification may include:

(1) incorporating in the order a revised treatment program and

providing for continued outpatient mental health services under

the modified order, if a revised general program of treatment was

submitted to and accepted by the court; or

(2) providing for commitment to an inpatient mental health

facility.

(e) A court may not extend the provision of mental health

services beyond the period prescribed in the original order.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 744, Sec. 8, eff.

Sept. 1, 1997.

Sec. 574.066. RENEWAL OF ORDER FOR EXTENDED MENTAL HEALTH

SERVICES. (a) A county or district attorney or other adult may

file an application to renew an order for extended mental health

services.

(b) The application must explain in detail why the person

requests renewal. An application to renew an order committing the

patient to extended inpatient mental health services must also

explain in detail why a less restrictive setting is not

appropriate.

(c) The application must be accompanied by two certificates of

medical examination for mental illness signed by physicians who

examined the patient during the 30 days preceding the date on

which the application is filed.

(d) The court shall appoint an attorney to represent the patient

when an application is filed.

(e) The patient, the patient's attorney, or other individual may

request a hearing on the application. The court may set a hearing

on its own motion. An application for which a hearing is

requested or set is considered an original application for

court-ordered extended mental health services.

(f) A court may not renew an order unless the court finds that

the patient meets the criteria for extended mental health

services prescribed by Sections 574.035(a)(1), (2), and (3). The

court must make the findings prescribed by this subsection to

renew an order, regardless of whether a hearing is requested or

set. A renewed order authorizes treatment for not more than 12

months.

(g) If a hearing is not requested or set, the court may admit

into evidence the certificates of medical examination for mental

illness. The certificates constitute competent medical or

psychiatric testimony and the court may make its findings solely

from the certificates and the detailed request for renewal.

(h) The court, after renewing an order for extended inpatient

mental health services, may modify the order to provide for

outpatient mental health services in accordance with Section

574.037.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 574.067. MOTION FOR REHEARING. (a) The court may set

aside an order requiring court-ordered mental health services and

grant a motion for rehearing for good cause shown.

(b) Pending the hearing, the court may:

(1) stay the court-ordered mental health services and release

the proposed patient from custody before the hearing if the court

is satisfied that the proposed patient does not meet the criteria

for protective custody under Section 574.022; and

(2) if the proposed patient is at liberty, require an appearance

bond in an amount set by the court.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 574.068. REQUEST FOR REEXAMINATION. (a) A patient

receiving court-ordered extended mental health services, or any

interested person on the patient's behalf and with the patient's

consent, may file a request with a court for a reexamination and

a hearing to determine if the patient continues to meet the

criteria for the services.

(b) The request must be filed in the county in which the patient

is receiving the services.

(c) The court may, for good cause shown:

(1) require that the patient be reexamined;

(2) schedule a hearing on the request; and

(3) notify the facility administrator of the facility providing

mental health services to the patient.

(d) A court is not required to order a reexamination or hearing

if the request is filed within six months after an order for

extended mental health services is entered or after a similar

request is filed.

(e) After receiving the court's notice, the facility

administrator shall arrange for the patient to be reexamined.

(f) The facility administrator or the administrator's qualified

authorized designee shall immediately discharge the patient if

the facility administrator or designee determines that the

patient no longer meets the criteria for court-ordered extended

mental health services.

(g) If the facility administrator or the administrator's

designee determines that the patient continues to meet the

criteria for court-ordered extended mental health services, the

facility administrator or designee shall file a certificate of

medical examination for mental illness with the court within 10

days after the date on which the request for reexamination and

hearing is filed.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 574.069. HEARING ON REQUEST FOR REEXAMINATION. (a) A

court that required a patient's reexamination under Section

574.068 may set a date and place for a hearing on the request if,

not later than the 10th day after the date on which the request

is filed:

(1) a certificate of medical examination for mental illness

stating that the patient continues to meet the criteria for

court-ordered extended mental health services has been filed; or

(2) a certificate has not been filed and the patient has not

been discharged.

(b) At the time the hearing is set, the judge shall:

(1) appoint an attorney to represent a patient who does not have

an attorney; and

(2) give notice of the hearing to the patient, the patient's

attorney, and the facility administrator.

(c) The judge shall appoint a physician to examine the patient

and file a certificate of medical examination for mental illness

with the court. The judge shall appoint a physician who is not on

the staff of the mental health facility in which the patient is

receiving services and who is a psychiatrist if a psychiatrist is

available in the county. The court shall ensure that the patient

may be examined by a physician of the patient's choice and at the

patient's own expense if requested by the patient.

(d) The hearing is held before the court and without a jury. The

hearing must be held in accordance with the requirements for a

hearing on an application for court-ordered mental health

services.

(e) The court shall dismiss the request if the court finds from

clear and convincing evidence that the patient continues to meet

the criteria for court-ordered extended mental health services

prescribed by Section 574.035.

(f) The judge shall order the facility administrator to

discharge the patient if the court fails to find from clear and

convincing evidence that the patient continues to meet the

criteria.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 574.070. APPEAL. (a) An appeal from an order requiring

court-ordered mental health services, or from a renewal or

modification of an order, must be filed in the court of appeals

for the county in which the order is entered.

(b) Notice of appeal must be filed not later than the 10th day

after the date on which the order is signed.

(c) When an appeal is filed, the clerk shall immediately send a

certified transcript of the proceedings to the court of appeals.

(d) Pending the appeal, the trial judge in whose court the cause

is pending may:

(1) stay the order and release the patient from custody before

the appeal if the judge is satisfied that the patient does not

meet the criteria for protective custody under Section 574.022;

and

(2) if the proposed patient is at liberty, require an appearance

bond in an amount set by the court.

(e) The court of appeals and supreme court shall give an appeal

under this section preference over all other cases and shall

advance the appeal on the docket. The courts may suspend all

rules relating to the time for filing briefs and docketing cases.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

SUBCHAPTER F. FURLOUGH, DISCHARGE, AND TERMINATION OF

COURT-ORDERED MENTAL HEALTH SERVICES

Sec. 574.081. CONTINUING CARE PLAN BEFORE FURLOUGH OR DISCHARGE.

(a) The physician responsible for the patient's treatment shall

prepare a continuing care plan for a patient who is scheduled to

be furloughed or discharged unless the patient does not require

continuing care.

(b) The physician shall prepare the plan as prescribed by

department rules and shall consult the patient and the local

mental health authority in the area in which the patient will

reside before preparing the plan. The local mental health

authority is not required to participate in preparing a plan for

a patient furloughed or discharged from a private mental health

facility.

(c) The plan must address the patient's mental health and

physical needs, including, if appropriate:

(1) the need for sufficient medication on furlough or discharge

to last until the patient can see a physician; and

(2) the person or entity that is responsible for providing and

paying for the medication.

(d) The physician shall deliver the plan and other appropriate

information to the community center or other provider that will

deliver the services if:

(1) the services are provided by:

(A) a community center or other provider that serves the county

in which the patient will reside and that has been designated by

the commissioner to perform continuing care services; or

(B) any other provider that agrees to accept the referral; and

(2) the provision of care by the center or provider is

appropriate.

(e) The facility administrator or the administrator's designee

shall have the right of access to discharged patients and records

of patients who request continuing care services.

(f) A patient who is to be discharged may refuse the continuing

care services.

(g) A physician who believes that a patient does not require

continuing care and who does not prepare a continuing care plan

under this section shall document in the patient's treatment

record the reasons for that belief.

(h) Subsection (c) does not create a mandate that a facility

described by Section 571.003(9)(B) or (E) provide or pay for a

medication for a patient.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 646, Sec. 12, eff.

Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 705, Sec. 4.04, 4.05,

eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 17.01(33),

eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 367, Sec. 14, eff.

June 15, 2001; Acts 2001, 77th Leg., ch. 1066, Sec. 1, eff. Sept.

1, 2001.

Sec. 574.082. PASS OR FURLOUGH FROM INPATIENT CARE. (a) The

facility administrator may permit a patient admitted to the

facility under an order for temporary or extended inpatient

mental health services to leave the facility under a pass or

furlough.

(b) A pass authorizes the patient to leave the facility for not

more than 72 hours. A furlough authorizes the patient to leave

for a longer period.

(c) The pass or furlough may be subject to specified conditions.

(d) When a patient is furloughed, the facility administrator

shall notify the court that issued the commitment order.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 574.083. RETURN TO FACILITY UNDER CERTIFICATE OF FACILITY

ADMINISTRATOR OR COURT ORDER. (a) The facility administrator of

a facility to which a patient was admitted for court-ordered

inpatient health care services may authorize a peace officer of

the municipality or county in which the facility is located to

take an absent patient into custody, detain the patient, and

return the patient to the facility by issuing a certificate as

prescribed by Subsection (c) to a law enforcement agency of the

municipality or county.

(b) If there is reason to believe that an absent patient may be

outside the municipality or county in which the facility is

located, the facility administrator may file an affidavit as

prescribed by Subsection (c) with a magistrate requesting the

magistrate to issue an order for the patient's return. The

magistrate with whom the affidavit is filed may issue an order

directing a peace or health officer to take an absent patient

into custody and return the patient to the facility. An order

issued under this subsection extends to any part of this state

and authorizes any peace officer to whom the order is directed or

transferred to execute the order, take the patient into custody,

detain the patient, and return the patient to the facility.

(c) The certificate issued or affidavit filed under Subsection

(a) or (b) must set out facts establishing that the patient is

receiving court-ordered inpatient mental health services at the

facility and show that the facility administrator reasonably

believes that:

(1) the patient is absent without authority from the facility;

(2) the patient has violated the conditions of a pass or

furlough; or

(3) the patient's condition has deteriorated to the extent that

the patient's continued absence from the facility under a pass or

furlough is inappropriate.

(d) A peace or health officer shall take the patient into

custody and return the patient to the facility as soon as

possible if the patient's return is authorized by a certificate

issued or court order issued under this section.

(e) A peace or health officer may take the patient into custody

without having the certificate or court order in the officer's

possession.

(f) A peace or health officer who cannot immediately return a

patient to the facility named in the order may transport the

patient to a local facility for detention. The patient may not be

detained in a nonmedical facility that is used to detain persons

who are charged with or convicted of a crime unless detention in

the facility is warranted by an extreme emergency. If the patient

is detained at a nonmedical facility:

(1) the patient:

(A) may not be detained in the facility for more than 24 hours;

and

(B) must be isolated from all persons charged with or convicted

of a crime; and

(2) the facility must notify the county health authority of the

detention.

(g) The local mental health authority shall ensure that a

patient detained in a nonmedical facility under Subsection (f)

receives proper care and medical attention.

(h) Notwithstanding other law regarding confidentiality of

patient information, the facility administrator may release to a

law enforcement official information about the patient if the

administrator determines the information is needed to facilitate

the return of the patient to the facility.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 1016, Sec. 1, eff.

June 18, 1999; Acts 1999, 76th Leg., ch. 1187, Sec. 19, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 367, Sec. 15, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1006, Sec. 1, eff. Sept. 1,

2001.

Sec. 574.084. REVOCATION OF FURLOUGH. (a) A furlough may be

revoked only after an administrative hearing held in accordance

with department rules. The hearing must be held within 72 hours

after the patient is returned to the facility.

(b) A hearing officer shall conduct the hearing. The hearing

officer may be a mental health professional if the person is not

directly involved in treating the patient.

(c) The hearing is informal and the patient is entitled to

present information and argument.

(d) The hearing officer may revoke the furlough if the officer

determines that the revocation is justified under Section

574.083(c).

(e) A hearing officer who revokes a furlough shall place in the

patient's file:

(1) a written notation of the decision; and

(2) a written explanation of the reasons for the decision and

the information on which the hearing officer relied.

(f) The patient shall be permitted to leave the facility under

the furlough if the hearing officer determines that the furlough

should not be revoked.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 574.085. DISCHARGE ON EXPIRATION OF COURT ORDER. The

facility administrator of a facility to which a patient was

committed or from which a patient was required to receive

temporary or extended inpatient or outpatient mental health

services shall discharge the patient when the court order

expires.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 574.086. DISCHARGE BEFORE EXPIRATION OF COURT ORDER. (a)

The facility administrator of a facility to which a patient was

committed for inpatient mental health services or the person

responsible for providing outpatient mental health services may

discharge the patient at any time before the court order expires

if the facility administrator or person determines that the

patient no longer meets the criteria for court-ordered mental

health services.

(b) The facility administrator of a facility to which the

patient was committed for inpatient mental health services shall

consider before discharging the patient whether the patient

should receive outpatient court-ordered mental health services in

accordance with:

(1) a furlough under Section 574.082; or

(2) a modified order under Section 574.061 that directs the

patient to participate in outpatient mental health services.

(c) A discharge under Subsection (a) terminates the court order,

and the person discharged may not be required to submit to

involuntary mental health services unless a new court order is

entered in accordance with this subtitle.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 574.087. CERTIFICATE OF DISCHARGE. The facility

administrator or the person responsible for outpatient care who

discharges a patient under Section 574.085 or 574.086 shall

prepare a discharge certificate and file it with the court that

entered the order requiring mental health services.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 574.088. RELIEF FROM DISABILITIES IN MENTAL HEALTH CASES.

(a) A person who is furloughed or discharged from court-ordered

mental health services may petition the court that entered the

commitment order for an order stating that the person qualifies

for relief from a firearms disability.

(b) In determining whether to grant relief, the court must hear

and consider evidence about:

(1) the circumstances that led to imposition of the firearms

disability under 18 U.S.C. Section 922(g)(4);

(2) the person's mental history;

(3) the person's criminal history; and

(4) the person's reputation.

(c) A court may not grant relief unless it makes and enters in

the record the following affirmative findings:

(1) the person is no longer likely to act in a manner dangerous

to public safety; and

(2) removing the person's disability to purchase a firearm is in

the public interest.

Added by Acts 2009, 81st Leg., R.S., Ch.

950, Sec. 2, eff. September 1, 2009.

Sec. 574.089. TRANSPORTATION PLAN FOR FURLOUGH OR DISCHARGE.

(a) The facility administrator of a mental health facility, in

conjunction with the local mental health authority, shall create

a transportation plan for a person scheduled to be furloughed or

discharged from the facility.

(b) The transportation plan must account for the capacity of the

person, must be in writing, and must specify:

(1) who is responsible for transporting the person;

(2) when the person will be transported; and

(3) where the person will arrive.

(c) If the person consents, the facility administrator shall

forward the transportation plan to a family member of the person

before the person is transported.

Added by Acts 2009, 81st Leg., R.S., Ch.

1020, Sec. 1, eff. September 1, 2009.

SUBCHAPTER G. ADMINISTRATION OF MEDICATION TO PATIENT UNDER ORDER

FOR INPATIENT MENTAL HEALTH SERVICES

Sec. 574.101. DEFINITIONS. In this subchapter:

(1) "Capacity" means a patient's ability to:

(A) understand the nature and consequences of a proposed

treatment, including the benefits, risks, and alternatives to the

proposed treatment; and

(B) make a decision whether to undergo the proposed treatment.

(2) "Medication-related emergency" means a situation in which it

is immediately necessary to administer medication to a patient to

prevent:

(A) imminent probable death or substantial bodily harm to the

patient because the patient:

(i) overtly or continually is threatening or attempting to

commit suicide or serious bodily harm; or

(ii) is behaving in a manner that indicates that the patient is

unable to satisfy the patient's need for nourishment, essential

medical care, or self-protection; or

(B) imminent physical or emotional harm to another because of

threats, attempts, or other acts the patient overtly or

continually makes or commits.

(3) "Psychoactive medication" means a medication prescribed for

the treatment of symptoms of psychosis or other severe mental or

emotional disorders and that is used to exercise an effect on the

central nervous system to influence and modify behavior,

cognition, or affective state when treating the symptoms of

mental illness. "Psychoactive medication" includes the following

categories when used as described in this subdivision:

(A) antipsychotics or neuroleptics;

(B) antidepressants;

(C) agents for control of mania or depression;

(D) antianxiety agents;

(E) sedatives, hypnotics, or other sleep-promoting drugs; and

(F) psychomotor stimulants.

Added by Acts 1993, 73rd Leg., ch. 903, Sec. 1.08, eff. Aug. 30,

1993.

Sec. 574.102. APPLICATION OF SUBCHAPTER. This subchapter

applies to the application of medication to a patient subject to

an order for inpatient mental health services under this chapter

or other law.

Added by Acts 1993, 73rd Leg., ch. 903, Sec. 1.08, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 770, Sec. 9, eff. June

16, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

717, Sec. 1, eff. June 17, 2005.

Sec. 574.103. ADMINISTRATION OF MEDICATION TO PATIENT UNDER

COURT-ORDERED MENTAL HEALTH SERVICES. (a) In this section,

"ward" has the meaning assigned by Section 601, Texas Probate

Code.

(b) A person may not administer a psychoactive medication to a

patient who refuses to take the medication voluntarily unless:

(1) the patient is having a medication-related emergency;

(2) the patient is under an order issued under Section 574.106

authorizing the administration of the medication regardless of

the patient's refusal; or

(3) the patient is a ward who is 18 years of age or older and

the guardian of the person of the ward consents to the

administration of psychoactive medication regardless of the

ward's expressed preferences regarding treatment with

psychoactive medication.

Added by Acts 1993, 73rd Leg., ch. 903, Sec. 1.08, eff. Aug. 30,

1993. Amended by Acts 2003, 78th Leg., ch. 692, Sec. 11, eff.

Sept. 1, 2003.

Sec. 574.104. PHYSICIAN'S APPLICATION FOR ORDER TO AUTHORIZE

PSYCHOACTIVE MEDICATION; DATE OF HEARING. (a) A physician who

is treating a patient may, on behalf of the state, file an

application in a probate court or a court with probate

jurisdiction for an order to authorize the administration of a

psychoactive medication regardless of the patient's refusal if:

(1) the physician believes that the patient lacks the capacity

to make a decision regarding the administration of the

psychoactive medication;

(2) the physician determines that the medication is the proper

course of treatment for the patient;

(3) the patient is under an order for inpatient mental health

services under this chapter or other law or an application for

court-ordered mental health services under Section 574.034 or

574.035 has been filed for the patient; and

(4) the patient, verbally or by other indication, refuses to

take the medication voluntarily.

(b) An application filed under this section must state:

(1) that the physician believes that the patient lacks the

capacity to make a decision regarding administration of the

psychoactive medication and the reasons for that belief;

(2) each medication the physician wants the court to compel the

patient to take;

(3) whether an application for court-ordered mental health

services under Section 574.034 or 574.035 has been filed;

(4) whether a court order for inpatient mental health services

for the patient has been issued and, if so, under what authority

it was issued;

(5) the physician's diagnosis of the patient; and

(6) the proposed method for administering the medication and, if

the method is not customary, an explanation justifying the

departure from the customary methods.

(c) An application filed under this section is separate from an

application for court-ordered mental health services.

(d) The hearing on the application may be held on the date of a

hearing on an application for court-ordered mental health

services under Section 574.034 or 574.035 but shall be held not

later than 30 days after the filing of the application for the

order to authorize psychoactive medication. If the hearing is not

held on the same day as the application for court-ordered mental

health services under Section 574.034 or 574.035 and the patient

is transferred to a mental health facility in another county, the

court may transfer the application for an order to authorize

psychoactive medication to the county where the patient has been

transferred.

(e) Subject to the requirement in Subsection (d) that the

hearing shall be held not later than 30 days after the filing of

the application, the court may grant one continuance on a party's

motion and for good cause shown. The court may grant more than

one continuance only with the agreement of the parties.

Added by Acts 1993, 73rd Leg., ch. 903, Sec. 1.08, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 322, Sec. 2, eff. Aug.

28, 1995; Acts 1995, 74th Leg., ch. 770, Sec. 10, eff. June 16,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

717, Sec. 2, eff. June 17, 2005.

Sec. 574.105. RIGHTS OF PATIENT. A patient for whom an

application for an order to authorize the administration of a

psychoactive medication is filed is entitled to:

(1) representation by a court-appointed attorney who is

knowledgeable about issues to be adjudicated at the hearing;

(2) meet with that attorney as soon as is practicable to prepare

for the hearing and to discuss any of the patient's questions or

concerns;

(3) receive, immediately after the time of the hearing is set, a

copy of the application and written notice of the time, place,

and date of the hearing;

(4) be told, at the time personal notice of the hearing is

given, of the patient's right to a hearing and right to the

assistance of an attorney to prepare for the hearing and to

answer any questions or concerns;

(5) be present at the hearing;

(6) request from the court an independent expert; and

(7) oral notification, at the conclusion of the hearing, of the

court's determinations of the patient's capacity and best

interests.

Added by Acts 1993, 73rd Leg., ch. 903, Sec. 1.08, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 770, Sec. 11, eff.

June 16, 1995.

Sec. 574.106. HEARING AND ORDER AUTHORIZING PSYCHOACTIVE

MEDICATION. (a) The court may issue an order authorizing the

administration of one or more classes of psychoactive medication

to a patient who:

(1) is under a court order to receive inpatient mental health

services; or

(2) is in custody awaiting trial in a criminal proceeding and

was ordered to receive inpatient mental health services in the

six months preceding a hearing under this section.

(a-1) The court may issue an order under this section only if

the court finds by clear and convincing evidence after the

hearing:

(1) that the patient lacks the capacity to make a decision

regarding the administration of the proposed medication and

treatment with the proposed medication is in the best interest of

the patient; or

(2) if the patient was ordered to receive inpatient mental

health services by a criminal court with jurisdiction over the

patient, that treatment with the proposed medication is in the

best interest of the patient and either:

(A) the patient presents a danger to the patient or others in

the inpatient mental health facility in which the patient is

being treated as a result of a mental disorder or mental defect

as determined under Section 574.1065; or

(B) the patient:

(i) has remained confined in a correctional facility, as defined

by Section 1.07, Penal Code, for a period exceeding 72 hours

while awaiting transfer for competency restoration treatment; and

(ii) presents a danger to the patient or others in the

correctional facility as a result of a mental disorder or mental

defect as determined under Section 574.1065.

(b) In making the finding that treatment with the proposed

medication is in the best interest of the patient, the court

shall consider:

(1) the patient's expressed preferences regarding treatment with

psychoactive medication;

(2) the patient's religious beliefs;

(3) the risks and benefits, from the perspective of the patient,

of taking psychoactive medication;

(4) the consequences to the patient if the psychoactive

medication is not administered;

(5) the prognosis for the patient if the patient is treated with

psychoactive medication;

(6) alternative, less intrusive treatments that are likely to

produce the same results as treatment with psychoactive

medication; and

(7) less intrusive treatments likely to secure the patient's

agreement to take the psychoactive medication.

(c) A hearing under this subchapter shall be conducted on the

record by the probate judge or judge with probate jurisdiction,

except as provided by Subsection (d).

(d) A judge may refer a hearing to a magistrate or

court-appointed associate judge who has training regarding

psychoactive medications. The magistrate or associate judge may

effectuate the notice, set hearing dates, and appoint attorneys

as required in this subchapter. A record is not required if the

hearing is held by a magistrate or court-appointed associate

judge.

(e) A party is entitled to a hearing de novo by the judge if an

appeal of the magistrate's or associate judge's report is filed

with the court within three days after the report is issued. The

hearing de novo shall be held within 30 days of the filing of the

application for an order to authorize psychoactive medication.

(f) If a hearing or an appeal of an associate judge's or

magistrate's report is to be held in a county court in which the

judge is not a licensed attorney, the proposed patient or the

proposed patient's attorney may request that the proceeding be

transferred to a court with a judge who is licensed to practice

law in this state. The county judge shall transfer the case

after receiving the request, and the receiving court shall hear

the case as if it had been originally filed in that court.

(g) As soon as practicable after the conclusion of the hearing,

the patient is entitled to have provided to the patient and the

patient's attorney written notification of the court's

determinations under this section. The notification shall include

a statement of the evidence on which the court relied and the

reasons for the court's determinations.

(h) An order entered under this section shall authorize the

administration to a patient, regardless of the patient's refusal,

of one or more classes of psychoactive medications specified in

the application and consistent with the patient's diagnosis. The

order shall permit an increase or decrease in a medication's

dosage, restitution of medication authorized but discontinued

during the period the order is valid, or the substitution of a

medication within the same class.

(i) The classes of psychoactive medications in the order must

conform to classes determined by the department.

(j) An order issued under this section may be reauthorized or

modified on the petition of a party. The order remains in effect

pending action on a petition for reauthorization or modification.

For the purpose of this subsection, "modification" means a change

of a class of medication authorized in the order.

(k) This section does not apply to a patient who receives

services under an order of protective custody under Section

574.021.

(l) For a patient described by Subsection (a-1)(2)(B), an order

issued under this section:

(1) authorizes the initiation of any appropriate mental health

treatment for the patient awaiting transfer; and

(2) does not constitute authorization to retain the patient in a

correctional facility for competency restoration treatment.

Added by Acts 1993, 73rd Leg., ch. 903, Sec. 1.08, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 770, Sec. 12, eff.

June 16, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

717, Sec. 3, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

717, Sec. 4, eff. June 17, 2005.

Acts 2009, 81st Leg., R.S., Ch.

334, Sec. 8, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

624, Sec. 1, eff. June 19, 2009.

Sec. 574.1065. FINDING THAT PATIENT PRESENTS A DANGER. In

making a finding under Section 574.106(a-1)(2) that, as a result

of a mental disorder or mental defect, the patient presents a

danger to the patient or others in the inpatient mental health

facility in which the patient is being treated or in the

correctional facility, as applicable, the court shall consider:

(1) an assessment of the patient's present mental condition;

(2) whether the patient has inflicted, attempted to inflict, or

made a serious threat of inflicting substantial physical harm to

the patient's self or to another while in the facility; and

(3) whether the patient, in the six months preceding the date

the patient was placed in the facility, has inflicted, attempted

to inflict, or made a serious threat of inflicting substantial

physical harm to another that resulted in the patient being

placed in the facility.

Added by Acts 2005, 79th Leg., Ch.

717, Sec. 5, eff. June 17, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

624, Sec. 2, eff. June 19, 2009.

Sec. 574.107. COSTS. (a) The costs for a hearing under this

subchapter shall be paid in accordance with Sections 571.017 and

571.018.

(b) The county in which the applicable criminal charges are

pending or were adjudicated shall pay as provided by Subsection

(a) the costs of a hearing that is held under Section 574.106 to

evaluate the court-ordered administration of psychoactive

medication to:

(1) a patient ordered to receive mental health services as

described by Section 574.106(a)(1) after having been determined

to be incompetent to stand trial or having been acquitted of an

offense by reason of insanity; or

(2) a patient who:

(A) is awaiting trial after having been determined to be

competent to stand trial; and

(B) was ordered to receive mental health services as described

by Section 574.106(a)(2).

Added by Acts 1995, 74th Leg., ch. 770, Sec. 13, eff. June 16,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1307, Sec. 20, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

624, Sec. 3, eff. June 19, 2009.

Sec. 574.108. APPEAL. (a) A patient may appeal an order under

this subchapter in the manner provided by Section 574.070 for an

appeal of an order requiring court-ordered mental health

services.

(b) An order authorizing the administration of medication

regardless of the refusal of the patient is effective pending an

appeal of the order.

Added by Acts 1993, 73rd Leg., ch. 903, Sec. 1.08, eff. Aug. 30,

1993. Renumbered from Health & Safety Code Sec. 574.107 by

Acts 1995, 74th Leg., ch. 770, Sec. 13, eff. June 16, 1995.

Sec. 574.109. EFFECT OF ORDER. (a) A person's consent to take

a psychoactive medication is not valid and may not be relied on

if the person is subject to an order issued under Section

574.106.

(b) The issuance of an order under Section 574.106 is not a

determination or adjudication of mental incompetency and does not

limit in any other respect that person's rights as a citizen or

the person's property rights or legal capacity.

Added by Acts 1993, 73rd Leg., ch. 903, Sec. 1.08, eff. Aug. 30,

1993. Renumbered from Health & Safety Code Sec. 574.108 by

Acts 1995, 74th Leg., ch. 770, Sec. 13, eff. June 16, 1995.

Sec. 574.110. EXPIRATION OF ORDER. (a) Except as provided by

Subsection (b), an order issued under Section 574.106 expires on

the expiration or termination date of the order for temporary or

extended mental health services in effect when the order for

psychoactive medication is issued.

(b) An order issued under Section 574.106 for a patient awaiting

trial in a criminal proceeding expires on the date the defendant

is acquitted, is convicted, or enters a plea of guilty or the

date on which charges in the case are dismissed. An order

continued under this subsection shall be reviewed by the issuing

court every six months.

Added by Acts 1993, 73rd Leg., ch. 903, Sec. 1.08, eff. Aug. 30,

1993. Renumbered from Health & Safety Code Sec. 574.109 and

amended by Acts 1995, 74th Leg., ch. 770, Sec. 13, eff. June 16,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

717, Sec. 6, eff. June 17, 2005.

SUBCHAPTER H. VOLUNTARY ADMISSION FOR CERTAIN PERSONS FOR WHOM

MOTION FOR COURT-ORDERED SERVICES HAS BEEN FILED

Sec. 574.151. APPLICABILITY. This subchapter applies only to a

person for whom a motion for court-ordered mental health services

is filed under Section 574.001, for whom a final order on that

motion has not been entered under Section 574.034 or 574.035, and

who requests voluntary admission to an inpatient mental health

facility:

(1) while the person is receiving at that facility involuntary

inpatient services under Subchapter B or under Chapter 573; or

(2) before the 31st day after the date the person was released

from that facility under Section 573.023 or 574.028.

Added by Acts 2001, 77th Leg., ch. 1309, Sec. 1, eff. June 16,

2001.

Sec. 574.152. CAPACITY TO CONSENT TO VOLUNTARY ADMISSION. A

person described by Section 574.151 is rebuttably presumed to

have the capacity to consent to admission to the inpatient mental

health facility for voluntary inpatient mental health services.

Added by Acts 2001, 77th Leg., ch. 1309, Sec. 1, eff. June 16,

2001.

Sec. 574.153. RIGHTS OF PERSON ADMITTED TO VOLUNTARY INPATIENT

TREATMENT. (a) A person described by Section 574.151 who is

admitted to the inpatient mental health facility for voluntary

inpatient mental health services has all of the rights provided

by Chapter 576 for a person receiving voluntary or involuntary

inpatient mental health services.

(b) A right assured by Section 576.021 may not be waived by the

patient, the patient's attorney or guardian, or any other person

acting on behalf of the patient.

Added by Acts 2001, 77th Leg., ch. 1309, Sec. 1, eff. June 16,

2001.

Sec. 574.154. PARTICIPATION IN RESEARCH PROGRAM.

Notwithstanding any other law, a person described by Section

574.151 may not participate in a research program in the

inpatient mental health facility unless:

(1) the patient provides written consent to participate in the

research program under a protocol that has been approved by the

facility's institutional review board; and

(2) the institutional review board specifically reviews the

patient's consent under the approved protocol.

Added by Acts 2001, 77th Leg., ch. 1309, Sec. 1, eff. June 16,

2001.

SUBCHAPTER I. USE OF VIDEO TECHNOLOGY AT PROCEEDINGS

Sec. 574.201. APPLICATION OF SUBCHAPTER. This subchapter

applies only to a hearing or proceeding related to court-ordered

mental health services under this chapter.

Added by Acts 2003, 78th Leg., ch. 358, Sec. 3, eff. June 18,

2003.

Sec. 574.202. CERTAIN TESTIMONY BY CLOSED-CIRCUIT VIDEO

TELECONFERENCING PERMITTED. (a) A judge or magistrate may

permit a physician or a nonphysician mental health professional

to testify at a hearing or proceeding by closed-circuit video

teleconferencing if:

(1) closed-circuit video teleconferencing is available to the

judge or magistrate for that purpose;

(2) the proposed patient and the attorney representing the

proposed patient do not file with the court a written objection

to the use of closed-circuit video teleconferencing;

(3) the closed-circuit video teleconferencing system provides

for a simultaneous, compressed full-motion video and interactive

communication of image and sound between all persons involved in

the hearing; and

(4) on request of the proposed patient, the proposed patient and

the proposed patient's attorney can communicate privately without

being recorded or heard by the judge or magistrate or by the

attorney representing the state.

(b) The judge or magistrate must provide written notice of the

use of closed-circuit video teleconferencing to the proposed

patient, the proposed patient's attorney, and the attorney

representing the state not later than the third day before the

date of the hearing.

(c) On motion of the proposed patient or of the attorney

representing the state the court shall, or on the court's

discretion the court may, terminate testimony by closed-circuit

video teleconferencing under this section at any time during the

testimony and require the physician or nonphysician mental health

professional to testify in person.

(d) A recording of the testimony under Subsection (a) shall be

made and preserved with the court's record of the hearing.

Added by Acts 2003, 78th Leg., ch. 358, Sec. 3, eff. June 18,

2003.

Sec. 574.203. USE OF SECURE ELECTRONIC COMMUNICATION METHOD IN

CERTAIN PROCEEDINGS UNDER THIS CHAPTER. (a) A hearing may be

conducted in accordance with this chapter but conducted by secure

electronic means, including satellite transmission,

closed-circuit television transmission, or any other method of

two-way electronic communication that is secure, available to the

parties, approved by the court, and capable of visually and

audibly recording the proceedings, if:

(1) written consent to the use of a secure electronic

communication method for the hearing is filed with the court by:

(A) the proposed patient or the attorney representing the

proposed patient; and

(B) the county or district attorney, as appropriate;

(2) the secure electronic communication method provides for a

simultaneous, compressed full-motion video, and interactive

communication of image and sound among the judge or associate

judge, the county or district attorney, the attorney representing

the proposed patient, and the proposed patient; and

(3) on request of the proposed patient or the attorney

representing the proposed patient, the proposed patient and the

attorney can communicate privately without being recorded or

heard by the judge or associate judge or by the county or

district attorney.

(b) On the motion of the patient or proposed patient, the

attorney representing the patient or proposed patient, or the

county or district attorney or on the court's own motion, the

court may terminate an appearance made through a secure

electronic communication method at any time during the appearance

and require an appearance by the patient or proposed patient in

open court.

(c) The court shall provide for a recording of the communication

to be made and preserved until any appellate proceedings have

been concluded. The patient or proposed patient may obtain a

copy of the recording on payment of a reasonable amount to cover

the costs of reproduction or, if the patient or proposed patient

is indigent, the court shall provide a copy on the request of the

patient or proposed patient without charging a cost for the copy.

Added by Acts 2007, 80th Leg., R.S., Ch.

1145, Sec. 3, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

334, Sec. 9, eff. September 1, 2009.



CHAPTER 575. ADMISSION AND TRANSFER PROCEDURES FOR INPATIENT SERVICES

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE C. TEXAS MENTAL HEALTH CODE

CHAPTER 575. ADMISSION AND TRANSFER PROCEDURES FOR INPATIENT

SERVICES

SUBCHAPTER A. ADMISSION PROCEDURES

Sec. 575.001. AUTHORIZATION FOR ADMISSION. (a) The facility

administrator of an inpatient mental health facility may admit

and detain a patient under the procedures prescribed by this

subtitle.

(b) The facility administrator of an inpatient mental health

facility operated by a community center or other entity the

department designates to provide mental health services may not

admit or detain a patient under an order for temporary or

extended court-ordered mental health services unless the facility

is licensed under Chapter 577.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 575.002. ADMISSION OF VOLUNTARY PATIENT TO PRIVATE MENTAL

HOSPITAL. This subtitle does not prohibit the voluntary

admission of a patient to a private mental hospital in any lawful

manner.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 575.003. ADMISSION OF ALCOHOLICS AND PERSONS CHARGED WITH

CRIMINAL OFFENSE. This subtitle does not affect the admission to

a state mental health facility of:

(1) an alcoholic admitted under Chapter 462; or

(2) a person charged with a criminal offense admitted under

Subchapter D or E, Chapter 46B, Code of Criminal Procedure.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2003, 78th Leg., ch. 35, Sec. 13, eff. Jan.

1, 2004.

SUBCHAPTER B. TRANSFER PROCEDURES

Sec. 575.011. TRANSFER TO DEPARTMENT MENTAL HEALTH FACILITY OR

LOCAL MENTAL HEALTH AUTHORITY. (a) The department may transfer

a patient, if the transfer is considered advisable, from an

inpatient mental health facility operated by the department to:

(1) another inpatient mental health facility operated by the

department; or

(2) a mental health facility deemed suitable by the local mental

health authority if the authority consents.

(b) A local mental health authority may transfer a patient from

one authority facility to another if the transfer is considered

advisable.

(c) A voluntary patient may not be transferred under Subsection

(a) or (b) without the patient's consent.

(d) The facility administrator of an inpatient mental health

facility may, for any reason, transfer an involuntary patient to

a mental health facility deemed suitable by the local mental

health authority for the area.

(e) The facility administrator shall notify the committing court

and the local mental health authority before transferring a

patient under Subsection (d).

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 367, Sec. 16, eff.

Sept. 1, 2001.

Sec. 575.012. TRANSFER OF PERSON WITH MENTAL RETARDATION TO AN

INPATIENT MENTAL HEALTH FACILITY OPERATED BY THE DEPARTMENT. (a)

An inpatient mental health facility may not transfer a patient

who is also a person with mental retardation to a department

mental health facility unless, before initiating the transfer,

the facility administrator of the inpatient mental health

facility obtains from the commissioner a determination that space

is available in a department facility unit that is specifically

designed to serve such a person.

(b) The department shall maintain an appropriate number of

hospital-level beds for persons with mental retardation who are

committed for court-ordered mental health services to meet the

needs of the local mental health authorities. The number of beds

the department maintains must be determined according to the

previous year's need.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 367, Sec. 17, eff.

Sept. 1, 2001.

Sec. 575.013. TRANSFER OF PERSON WITH MENTAL RETARDATION TO

STATE SCHOOL. (a) The facility administrator of an inpatient

mental health facility operated by the department may transfer an

involuntary patient in the facility to a state school for persons

with mental retardation if an examination of the patient

indicates that the patient has symptoms of mental retardation to

the extent that training, education, rehabilitation, care,

treatment, and supervision in a state school are in the patient's

best interest.

(b) A certificate containing the diagnosis and the facility

administrator's recommendation of transfer to a specific state

school shall be furnished to the committing court.

(c) The patient may not be transferred before the judge of the

committing court enters an order approving the transfer.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 367, Sec. 18, eff.

Sept. 1, 2001.

Sec. 575.014. TRANSFER TO PRIVATE MENTAL HOSPITAL. The hospital

administrator of a private mental hospital may transfer a patient

to another private mental hospital, or the department may

transfer a patient to a private mental hospital, at no expense to

the state if:

(1) the patient or the patient's guardian or next friend signs

an application requesting the transfer at the patient's or

applicant's expense;

(2) the hospital administrator of the private mental hospital to

which the person is to be transferred agrees in writing to admit

the patient and to accept responsibility for the patient as

prescribed by this subtitle; and

(3) written notice of the transfer is sent to the committing

court.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 575.015. TRANSFER TO FEDERAL FACILITY. The department or

the hospital administrator of a private mental hospital may

transfer an involuntary patient to a federal agency if:

(1) the federal agency sends notice that facilities are

available and that the patient is eligible for care or treatment

in a facility;

(2) notice of the transfer is sent to the committing court; and

(3) the committing court enters an order approving the transfer.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 575.016. TRANSFER FROM FACILITY OF TEXAS DEPARTMENT OF

CRIMINAL JUSTICE. (a) The Texas Department of Criminal Justice

shall transfer a patient committed to an inpatient mental health

facility under Section 574.044 to a noncorrectional mental health

facility on the day the inmate is released on parole or mandatory

supervision.

(b) A patient transferred to a department mental health facility

shall be transferred as prescribed by Section 575.011 or 575.012

to the facility that serves the location to which the patient is

released on parole or mandatory supervision.

(c) The mental health facility to which a patient is transferred

under this section is solely responsible for the patient's

treatment.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.110, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.111, eff. September 1, 2009.

Sec. 575.017. TRANSFER OF RECORDS. The facility administrator

of the transferring inpatient mental health facility shall send

the patient's appropriate hospital records, or a copy of the

records, to the hospital or facility administrator of the mental

hospital or state school to which the patient is transferred.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.



CHAPTER 576. RIGHTS OF PATIENTS

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE C. TEXAS MENTAL HEALTH CODE

CHAPTER 576. RIGHTS OF PATIENTS

SUBCHAPTER A. GENERAL RIGHTS

Sec. 576.001. RIGHTS UNDER CONSTITUTION AND LAW. (a) A person

with mental illness in this state has the rights, benefits,

responsibilities, and privileges guaranteed by the constitution

and laws of the United States and this state.

(b) Unless a specific law limits a right under a special

procedure, a patient has:

(1) the right to register and vote at an election;

(2) the right to acquire, use, and dispose of property,

including contractual rights;

(3) the right to sue and be sued;

(4) all rights relating to the grant, use, and revocation of a

license, permit, privilege, or benefit under law;

(5) the right to religious freedom; and

(6) all rights relating to domestic relations.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 576.002. PRESUMPTION OF COMPETENCY. (a) The provision of

court-ordered, emergency, or voluntary mental health services to

a person is not a determination or adjudication of mental

incompetency and does not limit the person's rights as a citizen,

or the person's property rights or legal capacity.

(b) There is a rebuttable presumption that a person is mentally

competent unless a judicial finding to the contrary is made under

the Texas Probate Code.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1309, Sec. 2, eff.

June 16, 2001.

Sec. 576.003. WRIT OF HABEAS CORPUS. This subtitle does not

limit a person's right to obtain a writ of habeas corpus.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 576.004. EFFECT ON GUARDIANSHIP. This subtitle, or an

action taken or a determination made under this subtitle, does

not affect a guardianship established under law.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 576.005. CONFIDENTIALITY OF RECORDS. Records of a mental

health facility that directly or indirectly identify a present,

former, or proposed patient are confidential unless disclosure is

permitted by other state law.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 1007, Sec. 1, eff.

June 19, 1993; Acts 1997, 75th Leg., ch. 481, Sec. 1, eff. Sept.

1, 1997.

Sec. 576.0055. DISCLOSURE OF NAME AND BIRTH AND DEATH DATES FOR

CERTAIN PURPOSES. (a) In this section, "cemetery organization"

and "funeral establishment" have the meanings assigned by Section

711.001.

(b) Notwithstanding any other law, on request by a

representative of a cemetery organization or funeral

establishment, the administrator of a mental health facility

shall release to the representative the name, date of birth, or

date of death of a person who was a patient at the facility when

the person died, unless the person or the person's guardian

provided written instructions to the facility not to release the

person's name or dates of birth and death. A representative of a

cemetery organization or a funeral establishment may use a name

or date released under this subsection only for the purpose of

inscribing the name or date on a grave marker.

Added by Acts 2003, 78th Leg., ch. 174, Sec. 1, eff. May 27,

2003.

Sec. 576.006. RIGHTS SUBJECT TO LIMITATION. (a) A patient in

an inpatient mental health facility has the right to:

(1) receive visitors;

(2) communicate with a person outside the facility by telephone

and by uncensored and sealed mail; and

(3) communicate by telephone and by uncensored and sealed mail

with legal counsel, the department, the courts, and the state

attorney general.

(b) The rights provided in Subsection (a) are subject to the

general rules of the facility. The physician ultimately

responsible for the patient's treatment may also restrict a right

only to the extent that the restriction is necessary to the

patient's welfare or to protect another person but may not

restrict the right to communicate with legal counsel, the

department, the courts, or the state attorney general.

(c) If a restriction is imposed under this section, the

physician ultimately responsible for the patient's treatment

shall document the clinical reasons for the restriction and the

duration of the restriction in the patient's clinical record.

That physician shall inform the patient and, if appropriate, the

patient's parent, managing conservator, or guardian of the

clinical reasons for the restriction and the duration of the

restriction.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 903, Sec. 1.06, eff.

Aug. 30, 1993.

Sec. 576.007. NOTIFICATION OF RELEASE. (a) The department or

facility shall make a reasonable effort to notify an adult

patient's family before the patient is discharged or released

from a facility providing voluntary or involuntary mental health

services if the patient grants permission for the notification.

(b) The department shall notify each adult patient of the

patient's right to have his family notified under this section.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 576.008. NOTIFICATION OF PROTECTION AND ADVOCACY SYSTEM. A

patient shall be informed in writing, at the time of admission

and discharge, of the existence, purpose, telephone number, and

address of the protection and advocacy system established in this

state under the federal Protection and Advocacy for Mentally Ill

Individuals Act of 1986 (42 U.S.C. Sec. 10801, et seq.).

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.51, eff.

Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 705, Sec. 4.06, eff.

Aug. 30, 1993.

Sec. 576.009. NOTIFICATION OF RIGHTS. A patient receiving

involuntary inpatient mental health services shall be informed of

the rights provided by this subtitle:

(1) orally, in simple, nontechnical terms, and in writing that,

if possible, is in the person's primary language; or

(2) through the use of a means reasonably calculated to

communicate with a hearing impaired or visually impaired person,

if applicable.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 903, Sec. 1.07, eff.

Aug. 30, 1993.

Sec. 576.010. NOTIFICATION OF TRUST EXEMPTION. (a) At the time

a patient is admitted to an inpatient mental health facility for

voluntary or involuntary inpatient mental health services, the

facility shall provide to the patient, and the parent if the

patient is a minor or the guardian of the person of the patient,

written notice, in the person's primary language, that a trust

that qualifies under Section 552.018 is not liable for the

patient's support. In addition, the facility shall ensure that,

within 24 hours after the patient is admitted to the facility,

the notification is explained to the patient:

(1) orally, in simple, nontechnical terms in the patient's

primary language, if possible; or

(2) through a means reasonably calculated to communicate with a

patient who has an impairment of vision or hearing, if

applicable.

(b) Notice required under Subsection (a) must also be attached

to any request for payment for the patient's support.

(c) This section applies only to state-operated mental health

facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

481, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. RIGHTS RELATING TO TREATMENT

Sec. 576.021. GENERAL RIGHTS RELATING TO TREATMENT. (a) A

patient receiving mental health services under this subtitle has

the right to:

(1) appropriate treatment for the patient's mental illness in

the least restrictive appropriate setting available;

(2) not receive unnecessary or excessive medication;

(3) refuse to participate in a research program;

(4) an individualized treatment plan and to participate in

developing the plan; and

(5) a humane treatment environment that provides reasonable

protection from harm and appropriate privacy for personal needs.

(b) Participation in a research program does not affect a right

provided by this chapter.

(c) A right provided by this section may not be waived by the

patient, the patient's attorney or guardian, or any other person

acting on behalf of the patient.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1309, Sec. 3, eff.

June 16, 2001.

Sec. 576.022. ADEQUACY OF TREATMENT. (a) The facility

administrator of an inpatient mental health facility shall

provide adequate medical and psychiatric care and treatment to

every patient in accordance with the highest standards accepted

in medical practice.

(b) The facility administrator of an inpatient mental health

facility may give the patient accepted psychiatric treatment and

therapy.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 576.023. PERIODIC EXAMINATION. The facility administrator

is responsible for the examination of each patient of the

facility at least once every six months and more frequently as

practicable.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 576.024. USE OF PHYSICAL RESTRAINT. (a) A physical

restraint may not be applied to a patient unless a physician

prescribes the restraint.

(b) A physical restraint shall be removed as soon as possible.

(c) Each use of a physical restraint and the reason for the use

shall be made a part of the patient's clinical record. The

physician who prescribed the restraint shall sign the record.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 576.025. ADMINISTRATION OF PSYCHOACTIVE MEDICATION. (a) A

person may not administer a psychoactive medication to a patient

receiving voluntary or involuntary mental health services who

refuses the administration unless:

(1) the patient is having a medication-related emergency;

(2) the patient is younger than 16 years of age, or the patient

is younger than 18 years of age and is a patient admitted for

voluntary mental health services under Section 572.002(3)(B), and

the patient's parent, managing conservator, or guardian consents

to the administration on behalf of the patient;

(3) the refusing patient's representative authorized by law to

consent on behalf of the patient has consented to the

administration;

(4) the administration of the medication regardless of the

patient's refusal is authorized by an order issued under Section

574.106; or

(5) the administration of the medication regardless of the

patient's refusal is authorized by an order issued under Article

46B.086, Code of Criminal Procedure.

(b) Consent to the administration of psychoactive medication

given by a patient or by a person authorized by law to consent on

behalf of the patient is valid only if:

(1) the consent is given voluntarily and without coercive or

undue influence;

(2) the treating physician or a person designated by the

physician provided the following information, in a standard

format approved by the department, to the patient and, if

applicable, to the patient's representative authorized by law to

consent on behalf of the patient:

(A) the specific condition to be treated;

(B) the beneficial effects on that condition expected from the

medication;

(C) the probable health and mental health consequences of not

consenting to the medication;

(D) the probable clinically significant side effects and risks

associated with the medication;

(E) the generally accepted alternatives to the medication, if

any, and why the physician recommends that they be rejected; and

(F) the proposed course of the medication;

(3) the patient and, if appropriate, the patient's

representative authorized by law to consent on behalf of the

patient is informed in writing that consent may be revoked; and

(4) the consent is evidenced in the patient's clinical record by

a signed form prescribed by the facility or by a statement of the

treating physician or a person designated by the physician that

documents that consent was given by the appropriate person and

the circumstances under which the consent was obtained.

(c) If the treating physician designates another person to

provide the information under Subsection (b), then, not later

than two working days after that person provides the information,

excluding weekends and legal holidays, the physician shall meet

with the patient and, if appropriate, the patient's

representative who provided the consent, to review the

information and answer any questions.

(d) A patient's refusal or attempt to refuse to receive

psychoactive medication, whether given verbally or by other

indications or means, shall be documented in the patient's

clinical record.

(e) In prescribing psychoactive medication, a treating physician

shall:

(1) prescribe, consistent with clinically appropriate medical

care, the medication that has the fewest side effects or the

least potential for adverse side effects, unless the class of

medication has been demonstrated or justified not to be effective

clinically; and

(2) administer the smallest therapeutically acceptable dosages

of medication for the patient's condition.

(f) If a physician issues an order to administer psychoactive

medication to a patient without the patient's consent because the

patient is having a medication-related emergency:

(1) the physician shall document in the patient's clinical

record in specific medical or behavioral terms the necessity of

the order and that the physician has evaluated but rejected other

generally accepted, less intrusive forms of treatment, if any;

and

(2) treatment of the patient with the psychoactive medication

shall be provided in the manner, consistent with clinically

appropriate medical care, least restrictive of the patient's

personal liberty.

(g) In this section, "medication-related emergency" and

"psychoactive medication" have the meanings assigned by Section

574.101.

Added by Acts 1993, 73rd Leg., ch. 903, Sec. 1.09, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 322, Sec. 3, eff. Aug.

28, 1995; Acts 1999, 76th Leg., ch. 1477, Sec. 31, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 35, Sec. 14, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

48, Sec. 2, eff. May 17, 2005.

Acts 2005, 79th Leg., Ch.

717, Sec. 7, eff. June 17, 2005.

Sec. 576.026. INDEPENDENT EVALUATION. (a) A patient receiving

inpatient mental health services under this subtitle is entitled

to obtain at the patient's cost an independent psychiatric,

psychological, or medical examination or evaluation by a

psychiatrist, physician, or nonphysician mental health

professional chosen by the patient. The facility administrator

shall allow the patient to obtain the examination or evaluation

at any reasonable time.

(b) If the patient is a minor, the minor and the minor's parent,

legal guardian, or managing or possessory conservator is entitled

to obtain the examination or evaluation. The cost of the

examination or evaluation shall be billed by the professional who

performed the examination or evaluation to the person responsible

for payment of the minor's treatment as a cost of treatment.

Added by Acts 1993, 73rd Leg., ch. 903, Sec. 1.09, eff. Aug. 30,

1993.

Sec. 576.027. LIST OF MEDICATIONS. (a) The facility

administrator of an inpatient mental health facility shall

provide to a patient, a person designated by the patient, and the

patient's legal guardian or managing conservator, if any, a list

of the medications prescribed for administration to the patient

while the patient is in the facility. The list must include for

each medication:

(1) the name of the medication;

(2) the dosage and schedule prescribed for the administration of

the medication; and

(3) the name of the physician who prescribed the medication.

(b) The list must be provided within four hours after the

facility administrator receives a written request for the list

from the patient, a person designated by the patient, or the

patient's legal guardian or managing conservator and on the

discharge of the patient. If sufficient time to prepare the list

before discharge is not available, the list may be mailed within

24 hours after discharge to the patient, a person designated by

the patient, and the patient's legal guardian or managing

conservator.

(c) A patient or the patient's legal guardian or managing

conservator, if any, may waive the right of any person to receive

the list of medications while the patient is participating in a

research project if release of the list would jeopardize the

results of the project.

Added by Acts 1993, 73rd Leg., ch. 903, Sec. 1.10, eff. Aug. 30,

1993.



CHAPTER 577. PRIVATE MENTAL HOSPITALS AND OTHER MENTAL HEALTH FACILITIES

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE C. TEXAS MENTAL HEALTH CODE

CHAPTER 577. PRIVATE MENTAL HOSPITALS AND OTHER MENTAL HEALTH

FACILITIES

SUBCHAPTER A. GENERAL PROVISIONS; LICENSING AND PENALTIES

Sec. 577.001. LICENSE REQUIRED. (a) A person or political

subdivision may not operate a mental hospital without a license

issued by the department under this chapter.

(b) A community center or other entity designated by the Texas

Department of Mental Health and Mental Retardation to provide

mental health services may not operate a mental health facility

that provides court-ordered mental health services without a

license issued by the department under this chapter.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 573, Sec. 4.02, eff.

Sept. 1, 1993.

Sec. 577.0011. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Health.

(2) "Department" means the Texas Department of Health.

Added by Acts 1993, 73rd Leg., ch. 573, Sec. 4.03, eff. Sept. 1,

1993.

Sec. 577.002. EXEMPTIONS FROM LICENSING REQUIREMENT. A mental

health facility operated by the Texas Department of Mental Health

and Mental Retardation or a federal agency need not be licensed

under this chapter.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 573, Sec. 4.04, eff.

Sept. 1, 1993.

Sec. 577.003. ADDITIONAL LICENSE NOT REQUIRED. A mental

hospital licensed under this chapter that the Texas Department of

Mental Health and Mental Retardation designates to provide mental

health services is not required to obtain an additional license

to provide court-ordered mental health services.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 573, Sec. 4.04, eff.

Sept. 1, 1993.

Sec. 577.004. LICENSE APPLICATION. (a) An applicant for a

license under this chapter must submit a sworn application to the

department on a form prescribed by the department.

(b) The department shall prepare the application form and make

the form available on request.

(c) The application must be accompanied by a nonrefundable

application fee and by a license fee. The department shall return

the license fee if the application is denied.

(d) The application must contain:

(1) the name and location of the mental hospital or mental

health facility;

(2) the name and address of the physician to be in charge of the

hospital care and treatment of the patients;

(3) the names and addresses of the mental hospital owners,

including the officers, directors, and principal stockholders if

the owner is a corporation or other association, or the names and

addresses of the members of the board of trustees of the

community center or the directors of the entity designated by the

department to provide mental health services;

(4) the bed capacity to be authorized by the license;

(5) the number, duties, and qualifications of the professional

staff;

(6) a description of the equipment and facilities of the mental

hospital or mental health facility; and

(7) other information required by the department, including

affirmative evidence of ability to comply with the department's

rules and standards.

(e) The applicant must submit a plan of the mental hospital or

mental health facility premises that describes the buildings and

grounds and the manner in which the various parts of the premises

are intended to be used.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 577.005. INVESTIGATION AND LICENSE ISSUANCE. (a) The

department shall conduct an investigation as considered necessary

after receiving the proper license application and the required

fees.

(b) The department shall issue a license if it finds that the

premises are suitable and that the applicant is qualified to

operate a mental hospital or a mental health facility that

provides court-ordered inpatient mental health services, in

accordance with the requirements and standards prescribed by law

and the department.

(c) A license is issued to the applicant for the premises

described and for the bed capacity specified by the license.

(d) The license is not transferable or assignable.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 577.006. FEES. (a) The department shall charge each

hospital an annual license fee for an initial license or a

license renewal.

(b) The board by rule shall adopt the fees authorized by

Subsection (a) according to a schedule under which the number of

beds in the hospital determines the amount of the fee. The fee

may not exceed $15 a bed. A minimum license fee may be

established. The minimum fee may not exceed $1,000.

(c) The board by rule shall adopt fees for hospital plan reviews

according to a schedule under which the amounts of the fees are

based on the estimated construction costs.

(d) The fees imposed under the schedule may not exceed the

following:

Cost of Construction

Fee

(1) $ 100,000 or less

$ 500

(2) $ 100,001 - $ 600,000

$1,500

(3) $ 600,001 - $ 2,000,000

$3,000

(4) $ 2,000,001 - $ 5,000,000

$4,500

(5) $ 5,000,001 - $10,000,000

$6,000

(6) $ 10,000,001 and over

$7,500

(e) The department shall charge a fee for field surveys of

construction plans reviewed under this section. The board by rule

shall adopt a fee schedule for the surveys that provides a

minimum fee of $500 and a maximum fee of $1,000 for each survey

conducted.

(f) The department annually shall review the fee schedules to

ensure that the fees charged are based on the estimated costs to

and level of effort expended by the department.

(g) The department may establish staggered license renewal dates

and dates on which fees are due.

(h) A fee adopted under this chapter must be based on the

estimated cost to and level of effort expended by the department

to conduct the activity for which the fee is imposed.

(i) All license fees collected shall be deposited in the state

treasury to the credit of the department to administer and

enforce this chapter. These fees may be appropriated only to the

department.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 1411, Sec. 8.01, eff.

Sept. 1, 1999.

Sec. 577.007. CHANGE IN BED CAPACITY. A mental hospital or

mental health facility may increase the bed capacity authorized

by the license at any time with the department's approval and may

decrease the capacity at any time by notifying the department.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 577.008. REQUIREMENT OF PHYSICIAN IN CHARGE. Each licensed

private mental hospital shall be in the charge of a physician who

has at least three years experience as a physician in psychiatry

in a mental hospital or who is certified by the American Board of

Psychiatry and Neurology or by the American Osteopathic Board of

Psychiatry and Neurology.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 577.009. LIMITATION ON CERTAIN CONTRACTS. A community

center or other entity the Texas Department of Mental Health and

Mental Retardation designates to provide mental health services

may not contract with a mental health facility to provide

court-ordered mental health services unless the facility is

licensed by the department.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 573, Sec. 4.04, eff.

Sept. 1, 1993.

Sec. 577.010. RULES AND STANDARDS. (a) The Texas Board of

Mental Health and Mental Retardation shall adopt rules and

standards the board considers necessary and appropriate to ensure

the proper care and treatment of patients in a private mental

hospital or mental health facility required to obtain a license

under this chapter.

(b) The rules must encourage mental health facilities licensed

under this chapter to provide inpatient mental health services in

ways that are appropriate for the diversity of the state.

(c) The standards for community-based crisis stabilization and

crisis residential services must be less restrictive than the

standards for mental hospitals.

(d) The department shall send a copy of the rules to each mental

hospital or mental health facility licensed under this chapter.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 573, Sec. 4.05, eff.

Sept. 1, 1993.

Sec. 577.0101. NOTIFICATION OF TRANSFER OR REFERRAL. (a) The

board shall adopt rules governing the transfer or referral of a

patient from a private mental hospital to an inpatient mental

health facility.

(b) The rules must provide that before a private mental hospital

may transfer or refer a patient, the hospital must:

(1) provide to the receiving inpatient mental health facility

notice of the hospital's intent to transfer a patient;

(2) provide to the receiving inpatient mental health facility

information relating to the patient's diagnosis and condition;

and

(3) obtain verification from the receiving inpatient mental

health facility that the facility has the space, personnel, and

services necessary to provide appropriate care to the patient.

(c) The rules must also require that the private mental hospital

send the patient's appropriate records, or a copy of the records,

if any, to the receiving inpatient mental health facility.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 4.07, eff. Aug. 30,

1993.

Sec. 577.011. RECORDS AND REPORTS. The department may require a

license holder to make annual, periodical, or special reports to

the department and to keep the records the department considers

necessary to ensure compliance with this subtitle and the

department's rules and standards.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 577.012. DESTRUCTION OF RECORDS. (a) A private mental

hospital licensed under this chapter may authorize the disposal

of any medical record on or after the 10th anniversary of the

date on which the patient who is the subject of the record was

last treated in the hospital.

(b) If a patient was younger than 18 years of age when last

treated, the hospital may authorize the disposal of records

relating to the patient on or after the later of the patient's

20th birthday or the 10th anniversary of the date on which the

patient was last treated.

(c) The hospital may not destroy medical records that relate to

any matter that is involved in litigation if the hospital knows

that the litigation has not been finally resolved.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 577.013. INVESTIGATIONS. (a) The department may make

investigations it considers necessary and proper to obtain

compliance with this subtitle and the department's rules and

standards.

(b) An agent of the department may at any reasonable time enter

the premises of a private mental hospital or mental health

facility licensed under this chapter to:

(1) inspect the facilities and conditions;

(2) observe the hospital's or facility's care and treatment

program; and

(3) question the employees of the hospital or facility.

(c) An agent of the department may examine or transcribe any

records or documents relevant to the investigation.

(d) All information and materials obtained or compiled by the

department in connection with a complaint and investigation

concerning a mental hospital licensed under this chapter are

confidential and not subject to disclosure, discovery, subpoena,

or other means of legal compulsion for their release to anyone

other than the department or its employees or agents involved in

the enforcement action except that this information may be

disclosed to:

(1) persons involved with the department in the enforcement

action against the licensed mental hospital;

(2) the licensed mental hospital that is the subject of the

enforcement action, or the licensed mental hospital's authorized

representative;

(3) appropriate state or federal agencies that are authorized to

inspect, survey, or investigate licensed mental hospital

services;

(4) law enforcement agencies; and

(5) persons engaged in bona fide research, if all

individual-identifying information and information identifying

the licensed mental hospital has been deleted.

(e) The following information is subject to disclosure in

accordance with Section 552.001 et seq., Government Code:

(1) a notice of alleged violation against the licensed mental

hospital, which notice shall include the provisions of law which

the licensed mental hospital is alleged to have violated, and the

nature of the alleged violation;

(2) the pleadings in the administrative proceeding; and

(3) a final decision or order by the department.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 1444, Sec. 16, eff.

Aug. 30, 1999.

Sec. 577.014. OATHS. The department or its agent may administer

oaths, receive evidence, and examine witnesses in conducting an

investigation or other proceeding under this chapter.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 577.015. SUBPOENAS. (a) The department or its agent, in

conducting an investigation or other proceeding under this

chapter, may issue subpoenas to compel the attendance and

testimony of witnesses and the production of documents or records

anywhere in this state that are related to the matter under

inquiry.

(b) If a person refuses to obey a subpoena, the department may

apply to the district court of Travis County for an order

requiring obedience to the subpoena.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 577.016. DENIAL, SUSPENSION, PROBATION, OR REVOCATION OF

LICENSE. (a) The department may deny, suspend, or revoke a

license if the department finds that the applicant or licensee

has substantially failed to comply with:

(1) department rules;

(2) this subtitle; or

(3) Chapters 104 and 225.

(b) The department must give the applicant or license holder

notice of the proposed action, an opportunity to demonstrate or

achieve compliance, and an opportunity for a hearing before

taking the action.

(c) The department may suspend a license for 10 days pending a

hearing if after an investigation the department finds that there

is an immediate threat to the health or safety of the patients or

employees of a private mental hospital or mental health facility

licensed under this chapter. The department may issue necessary

orders for the patients' welfare.

(d) The department shall send the license holder or applicant a

copy of the department's decision by registered mail. If the

department denies, suspends, or revokes a license, the department

shall include the findings and conclusions on which the

department based its decision.

(e) A license holder whose license is suspended or revoked may

not admit new patients until the license is reissued.

(f) If the department finds that a private mental hospital or

mental health facility is in repeated noncompliance under

Subsection (a) but that the noncompliance does not endanger

public health and safety, the department may schedule the

hospital or facility for probation rather than suspending or

revoking the license of the hospital or facility. The department

shall provide notice to the hospital or facility of the probation

and of the items of noncompliance not later than the 10th day

before the date the probation period begins. The department shall

designate a period of not less than 30 days during which the

hospital or facility will remain under probation. During the

probation period, the hospital or facility must correct the items

that were in noncompliance and report the corrections to the

department for approval.

(g) The department may suspend or revoke the license of a

private mental hospital or mental health facility that does not

comply with the applicable requirements within the applicable

probation period.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 705, Sec. 3.12, eff.

Sept. 1, 1993; Acts 2003, 78th Leg., ch. 802, Sec. 14, 15, eff.

June 20, 2003.

Sec. 577.017. HEARINGS. (a) The department's legal staff may

participate in a hearing under this chapter.

(b) The hearing proceedings shall be recorded in a form that can

be transcribed if notice of appeal is filed.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 577.018. JUDICIAL REVIEW OF DEPARTMENT DECISION. (a) An

applicant or license holder may appeal from a department decision

by filing notice of appeal in the district court of Travis County

and with the department not later than the 30th day after

receiving a copy of the department's decision.

(b) The department shall certify and file with the court a

transcript of the case proceedings on receiving notice of appeal.

The transcript may be limited by stipulation.

(c) The court shall hear the case on the record and may consider

other evidence the court determines necessary to determine

properly the issues involved. The substantial evidence rule does

not apply.

(d) The court may affirm or set aside the department decision or

may remand the case to the department for further proceedings.

(e) The department shall pay the cost of the appeal unless the

court affirms the department's decision, in which case the

applicant or license holder shall pay the cost of the appeal.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 577.019. INJUNCTION. (a) The department, in the name of

the state, may maintain an action in a district court of Travis

County or in the county in which the violation occurs for an

injunction or other process against any person to restrain the

person from operating a mental hospital or mental health facility

that is not licensed as required by this chapter.

(b) The district court may grant any prohibitory or mandatory

relief warranted by the facts, including a temporary restraining

order, temporary injunction, or permanent injunction.

(c) At the request of the department or on the initiative of the

attorney general or district or county attorney, the attorney

general or the appropriate district or county attorney shall

institute and conduct a suit authorized by this section in the

name of the state. The attorney general may recover reasonable

expenses incurred in instituting and conducting a suit authorized

by this section, including investigative costs, court costs,

reasonable attorney fees, witness fees, and deposition expenses.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 705, Sec. 3.13, eff.

Sept. 1, 1993.



CHAPTER 578. ELECTROCONVULSIVE AND OTHER THERAPIES

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE C. TEXAS MENTAL HEALTH CODE

CHAPTER 578. ELECTROCONVULSIVE AND OTHER THERAPIES

Sec. 578.001. APPLICATION. This chapter applies to the use of

electroconvulsive therapy by any person, including a private

physician who uses the therapy on an outpatient basis.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 5.01, eff. Sept. 1,

1993.

Sec. 578.002. USE OF ELECTROCONVULSIVE THERAPY. (a)

Electroconvulsive therapy may not be used on a person who is

younger than 16 years of age.

(b) Unless the person consents to the use of the therapy in

accordance with Section 578.003, electroconvulsive therapy may

not be used on:

(1) a person who is 16 years of age or older and who is

voluntarily receiving mental health services; or

(2) an involuntary patient who is 16 years of age or older and

who has not been adjudicated by an appropriate court of law as

incompetent to manage the patient's personal affairs.

(c) Electroconvulsive therapy may not be used on an involuntary

patient who is 16 years of age or older and who has been

adjudicated incompetent to manage the patient's personal affairs

unless the patient's guardian of the person consents to the

treatment in accordance with Section 578.003. The decision of the

guardian must be based on knowledge of what the patient would

desire, if known.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 5.01.

Sec. 578.003. CONSENT TO THERAPY. (a) The board by rule shall

adopt a standard written consent form to be used when

electroconvulsive therapy is considered. The board by rule shall

also prescribe the information that must be contained in the

written supplement required under Subsection (c). In addition to

the information required under this section, the form must

include the information required by the Texas Medical Disclosure

Panel for electroconvulsive therapy. In developing the form, the

board shall consider recommendations of the panel. Use of the

consent form prescribed by the board in the manner prescribed by

this section creates a rebuttable presumption that the disclosure

requirements of Sections 74.104 and 74.105, Civil Practice and

Remedies Code, have been met.

(b) The written consent form must clearly and explicitly state:

(1) the nature and purpose of the procedure;

(2) the nature, degree, duration, and probability of the side

effects and significant risks of the treatment commonly known by

the medical profession, especially noting the possible degree and

duration of memory loss, the possibility of permanent irrevocable

memory loss, and the possibility of death;

(3) that there is a division of opinion as to the efficacy of

the procedure; and

(4) the probable degree and duration of improvement or remission

expected with or without the procedure.

(c) Before a patient receives each electroconvulsive treatment,

the hospital, facility, or physician administering the therapy

shall ensure that:

(1) the patient and the patient's guardian of the person, if

any, receives a written copy of the consent form that is in the

person's primary language, if possible;

(2) the patient and the patient's guardian of the person, if

any, receives a written supplement that contains related

information that pertains to the particular patient being

treated;

(3) the contents of the consent form and the written supplement

are explained to the patient and the patient's guardian of the

person, if any:

(A) orally, in simple, nontechnical terms in the person's

primary language, if possible; or

(B) through the use of a means reasonably calculated to

communicate with a hearing impaired or visually impaired person,

if applicable;

(4) the patient or the patient's guardian of the person, as

appropriate, signs a copy of the consent form stating that the

person has read the consent form and the written supplement and

understands the information included in the documents; and

(5) the signed copy of the consent form is made a part of the

patient's clinical record.

(d) Consent given under this section is not valid unless the

person giving the consent understands the information presented

and consents voluntarily and without coercion or undue influence.

(e) For a patient 65 years of age or older, before each

treatment series begins, the hospital, facility, or physician

administering the procedure shall:

(1) ensure that two physicians have signed an appropriate form

that states the procedure is medically necessary;

(2) make the form described by Subdivision (1) available to the

patient or the patient's guardian of the person; and

(3) inform the patient or the patient's guardian of the person

of any known current medical condition that may increase the

possibility of injury or death as a result of the treatment.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 5.01, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1323, Sec. 1, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

137, Sec. 1, eff. September 1, 2005.

Sec. 578.004. WITHDRAWAL OF CONSENT. (a) A patient or guardian

who consents to the administration of electroconvulsive therapy

may revoke the consent for any reason and at any time.

(b) Revocation of consent is effective immediately.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 5.01, eff. Sept. 1,

1993.

Sec. 578.005. PHYSICIAN REQUIREMENT. (a) Only a physician may

administer electroconvulsive therapy.

(b) A physician may not delegate the act of administering the

therapy. A nonphysician who administers electroconvulsive therapy

is considered to be practicing medicine in violation of Subtitle

B, Title 3, Occupations Code.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 5.01, eff. Aug. 30,

1993. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.805,

eff. Sept. 1, 2001.

Sec. 578.006. REGISTRATION OF EQUIPMENT. (a) A person may not

administer electroconvulsive therapy unless the equipment used to

administer the therapy is registered with the department.

(b) A mental hospital or facility administering

electroconvulsive therapy or a private physician administering

the therapy on an outpatient basis must file an application for

registration under this section. The applicant must submit the

application to the department on a form prescribed by the

department.

(c) The application must be accompanied by a nonrefundable

application fee. The board shall set the fee in a reasonable

amount not to exceed the cost to the department to administer

this section.

(d) The application must contain:

(1) the model, manufacturer, and age of each piece of equipment

used to administer the therapy; and

(2) any other information required by the department.

(e) The department may conduct an investigation as considered

necessary after receiving the proper application and the required

fee.

(f) The board by rule may prohibit the registration and use of

equipment of a type, model, or age the board determines is

dangerous.

(g) The department may deny, suspend, or revoke a registration

if the department determines that the equipment is dangerous. The

denial, suspension, or revocation of a registration is a

contested case under Chapter 2001, Government Code.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 5.01, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.

Sec. 578.007. REPORTS. (a) A mental hospital or facility

administering electroconvulsive therapy, psychosurgery,

pre-frontal sonic sound treatment, or any other convulsive or

coma-producing therapy administered to treat mental illness or a

physician administering the therapy on an outpatient basis shall

submit to the department quarterly reports relating to the

administration of the therapy in the hospital or facility or by

the physician.

(b) A report must state for each quarter:

(1) the number of patients who received the therapy, including:

(A) the number of persons voluntarily receiving mental health

services who consented to the therapy;

(B) the number of involuntary patients who consented to the

therapy; and

(C) the number of involuntary patients for whom a guardian of

the person consented to the therapy;

(2) the age, sex, and race of the persons receiving the therapy;

(3) the source of the treatment payment;

(4) the average number of nonelectroconvulsive treatments;

(5) the average number of electroconvulsive treatments

administered for each complete series of treatments, but not

including maintenance treatments;

(6) the average number of maintenance electroconvulsive

treatments administered per month;

(7) the number of fractures, reported memory losses, incidents

of apnea, and cardiac arrests without death;

(8) autopsy findings if death followed within 14 days after the

date of the administration of the therapy; and

(9) any other information required by the department.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 5.01, eff. Sept. 1,

1993.

Sec. 578.008. USE OF INFORMATION; REPORT. (a) The department

shall use the information received under Sections 578.006 and

578.007 to analyze, audit, and monitor the use of

electroconvulsive therapy, psychosurgery, pre-frontal sonic sound

treatment, or any other convulsive or coma-producing therapy

administered to treat mental illness.

(b) The department shall file annually with the governor and the

presiding officer of each house of the legislature a written

report summarizing by facility the information received under

Sections 578.006 and 578.007. If the therapy is administered by a

private physician on an outpatient basis, the report must include

that information but may not identify the physician. The

department may not directly or indirectly identify in a report

issued under this section a patient who received the therapy.

Added by Acts 1993, 73rd Leg., ch. 705, Sec. 5.01, eff. Sept. 1,

1993.



CHAPTER 591. GENERAL PROVISIONS

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE D. PERSONS WITH MENTAL RETARDATION ACT

CHAPTER 591. GENERAL PROVISIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 591.001. SHORT TITLE. This subtitle may be cited as the

Persons with Mental Retardation Act.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 591.002. PURPOSE. (a) It is the public policy of this

state that persons with mental retardation have the opportunity

to develop to the fullest extent possible their potential for

becoming productive members of society.

(b) It is the purpose of this subtitle to provide and assure a

continuum of quality services to meet the needs of all persons

with mental retardation in this state.

(c) The state's responsibility to persons with mental

retardation does not replace or impede parental rights and

responsibilities or terminate the activities of persons, groups,

or associations that advocate for and assist persons with mental

retardation.

(d) It is desirable to preserve and promote living at home if

feasible. If living at home is not possible and placement in a

residential facility for persons with mental retardation is

necessary, a person must be admitted in accordance with basic due

process requirements, giving appropriate consideration to

parental desires if possible. The person must be admitted to a

facility that provides habilitative training for the person's

condition, that fosters the personal development of the person,

and that enhances the person's ability to cope with the

environment.

(e) Because persons with mental retardation have been denied

rights solely because of their retardation, the general public

should be educated to the fact that persons with mental

retardation who have not been adjudicated incompetent and for

whom a guardian has not been appointed by a due process

proceeding in a court have the same rights and responsibilities

enjoyed by all citizens of this state. All citizens are urged to

assist persons with mental retardation in acquiring and

maintaining rights and in participating in community life as

fully as possible.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 591.003. DEFINITIONS. In this subtitle:

(1) "Adaptive behavior" means the effectiveness with or degree

to which a person meets the standards of personal independence

and social responsibility expected of the person's age and

cultural group.

(2) "Board" means the Texas Board of Mental Health and Mental

Retardation.

(3) "Care" means the life support and maintenance services or

other aid provided to a person with mental retardation, including

dental, medical, and nursing care and similar services.

(4) "Client" means a person receiving mental retardation

services from the department or a community center.

(5) "Commissioner" means the commissioner of mental health and

mental retardation.

(6) "Community center" means an entity organized under

Subchapter A, Chapter 534, that provides mental retardation

services.

(7) "Department" means the Texas Department of Mental Health and

Mental Retardation.

(8) "Interdisciplinary team" means a group of mental retardation

professionals and paraprofessionals who assess the treatment,

training, and habilitation needs of a person with mental

retardation and make recommendations for services for that

person.

(9) "Director" means the director of a community center.

(10) "Group home" means a residential arrangement, other than a

residential care facility, operated by the department or a

community center in which not more than 15 persons with mental

retardation voluntarily live and under appropriate supervision

may share responsibilities for operation of the living unit.

(11) "Guardian" means the person who, under court order, is the

guardian of the person of another or of the estate of another.

(12) "Habilitation" means the process, including programs of

formal structured education and training, by which a person is

assisted in acquiring and maintaining life skills that enable the

person to cope more effectively with the person's personal and

environmental demands and to raise the person's physical, mental,

and social efficiency.

(13) "Mental retardation" means significantly subaverage general

intellectual functioning that is concurrent with deficits in

adaptive behavior and originates during the developmental period.

(14) "Mental retardation services" means programs and assistance

for persons with mental retardation that may include a

determination of mental retardation, interdisciplinary team

recommendations, education, special training, supervision, care,

treatment, rehabilitation, residential care, and counseling, but

does not include those services or programs that have been

explicitly delegated by law to other state agencies.

(15) "Minor" means a person younger than 18 years of age who:

(A) is not and has not been married; or

(B) has not had the person's disabilities of minority removed

for general purposes.

(16) "Person with mental retardation" means a person determined

by a physician or psychologist licensed in this state or

certified by the department to have subaverage general

intellectual functioning with deficits in adaptive behavior.

(17) "Resident" means a person living in and receiving services

from a residential care facility.

(18) "Residential care facility" means a facility operated by

the department or a community center that provides 24-hour

services, including domiciliary services, directed toward

enhancing the health, welfare, and development of persons with

mental retardation.

(19) "Service provider" means a person who provides mental

retardation services.

(20) "Subaverage general intellectual functioning" refers to

measured intelligence on standardized psychometric instruments of

two or more standard deviations below the age-group mean for the

tests used.

(21) "Superintendent" means the individual in charge of a

residential care facility.

(22) "Training" means the process by which a person with mental

retardation is habilitated and may include the teaching of life

and work skills.

(23) "Treatment" means the process by which a service provider

attempts to ameliorate the condition of a person with mental

retardation.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 60, Sec. 1, eff. Sept.

1, 1993.

Sec. 591.004. RULES. The board by rule shall ensure the

implementation of this subtitle.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 591.005. LEAST RESTRICTIVE ALTERNATIVE. The least

restrictive alternative is:

(1) the available program or facility that is the least

confining for a client's condition; and

(2) the service and treatment that is provided in the least

intrusive manner reasonably and humanely appropriate to the

person's needs.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 591.006. CONSENT. (a) Consent given by a person is

legally adequate if the person:

(1) is not a minor and has not been adjudicated incompetent to

manage the person's personal affairs by an appropriate court of

law;

(2) understands the information; and

(3) consents voluntarily, free from coercion or undue influence.

(b) The person giving the consent must be informed of and

understand:

(1) the nature, purpose, consequences, risks, and benefits of

and alternatives to the procedure;

(2) that the withdrawal or refusal of consent will not prejudice

the future provision of care and services; and

(3) the method used in the proposed procedure if the person is

to receive unusual or hazardous treatment procedures,

experimental research, organ transplantation, or nontherapeutic

surgery.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

SUBCHAPTER B. DUTIES OF DEPARTMENT

Sec. 591.011. DEPARTMENT RESPONSIBILITIES. (a) The department

shall make all reasonable efforts consistent with available

resources to:

(1) assure that each identified person with mental retardation

who needs mental retardation services is given while these

services are needed quality care, treatment, education, training,

and rehabilitation appropriate to the person's individual needs

other than those services or programs explicitly delegated by law

to other governmental agencies;

(2) initiate, carry out, and evaluate procedures to guarantee to

persons with mental retardation the rights listed in this

subtitle;

(3) carry out this subtitle, including planning, initiating,

coordinating, promoting, and evaluating all programs developed;

(4) provide either directly or by cooperation, negotiation, or

contract with other agencies and those persons and groups listed

in Section 533.034, a continuum of services to persons with

mental retardation; and

(5) provide, either directly or by contract with other agencies,

a continuum of services to children, juveniles, or adults with

mental retardation committed into the department's custody by the

juvenile or criminal courts.

(b) The services provided by the department under Subsection

(a)(4) shall include:

(1) treatment and care;

(2) education and training, including sheltered workshop

programs;

(3) counseling and guidance; and

(4) development of residential and other facilities to enable

persons with mental retardation to live and be habilitated in the

community.

(c) The facilities provided under Subsection (b) shall include

group homes, foster homes, halfway houses, and day-care

facilities for persons with mental retardation to which the

department has assigned persons with mental retardation.

(d) The department shall exercise periodic and continuing

supervision over the quality of services provided under this

section.

(e) The department shall have the right of access to all

residents and records of residents who are placed with

residential service providers.

(f) The department's responsibilities under this subtitle are in

addition to all other responsibilities and duties of the

department under other law.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 646, Sec. 13, eff.

Aug. 30, 1993.

Sec. 591.012. COOPERATION WITH OTHER AGENCIES. Each agency

authorized to provide education, support, related services,

rehabilitation, and other services shall cooperate with the

department under this subtitle to the extent cooperation is

consistent with the agency's functions and authority.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 591.013. LONG-RANGE PLAN. (a) The department and the

Texas Department of Human Services shall jointly develop a

long-range plan for services to persons with developmental

disabilities, including mental retardation.

(b) The commissioner of each department shall appoint the

necessary staff to develop the plan through research of

appropriate topics and public hearings to obtain testimony from

persons with knowledge of or interest in state services to

persons with developmental disabilities, including mental

retardation.

(c) In developing the plan, the department shall consider

existing plans or studies made by the departments.

(d) The plan must address at least the following topics:

(1) the needs of persons with developmental disabilities,

including mental retardation;

(2) how state services should be structured to meet those needs;

(3) how the ICF-MR program, the waiver program under Section

1915(c), federal Social Security Act, other programs under Title

XIX, federal Social Security Act, and other federally funded

programs can best be structured and financed to assist the state

in delivering services to persons with developmental

disabilities, including mental retardation;

(4) the statutory limits and rule or policy changes necessary to

ensure the controlled growth of the programs under Title XIX,

federal Social Security Act and other federally funded programs;

(5) methods for expanding services available through the ICF-MR

program to persons with related conditions as defined by federal

regulations relating to the medical assistance program; and

(6) the cost of implementing the plan.

(e) The departments shall, if necessary, modify their respective

long-range plans and other existing plans relating to the

provision of services to persons with developmental disabilities,

including mental retardation, to incorporate the provisions of

the joint plan.

(f) The departments shall review and revise the plan biennially.

Each department shall consider the most recent revision of the

plan in any modifications of that department's long-range plans

and in each future budget request.

(g) This section does not affect the authority of the department

and the Texas Department of Human Services to carry out their

separate functions as established by state and federal law.

(h) In this section, "ICF-MR program" means the medical

assistance program serving persons with mental retardation who

receive care in intermediate care facilities.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

SUBCHAPTER C. PENALTIES AND REMEDIES

Sec. 591.021. CRIMINAL PENALTY. (a) A person commits an

offense if the person intentionally or knowingly causes,

conspires with another to cause, or assists another to cause the

unlawful continued detention in or unlawful admission or

commitment of a person to a facility specified in this subtitle

with the intention of harming that person.

(b) An offense under this section is a Class B misdemeanor.

(c) The district and county attorney within their respective

jurisdictions shall prosecute a violation of this section.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 591.022. CIVIL PENALTY. (a) A person who intentionally

violates the rights guaranteed by this subtitle to a person with

mental retardation is liable to the person injured by the

violation in an amount of not less than $100 or more than $5,000.

(b) A person who recklessly violates the rights guaranteed by

this subtitle to a person with mental retardation is liable to

the person injured by the violation in an amount of not less than

$100 or more than $1,000.

(c) A person who intentionally releases confidential information

or records of a person with mental retardation in violation of

law is liable to the person injured by the unlawful disclosure

for $1,000 or three times the actual damages, whichever is

greater.

(d) A cause of action under this section may be filed by:

(1) the injured person;

(2) the injured person's parent, if the person is a minor;

(3) a guardian, if the person has been adjudicated incompetent;

or

(4) the injured person's next friend in accordance with Rule 44,

Texas Rules of Civil Procedure.

(e) The cause of action may be filed in a district court in

Travis County or in the county in which the defendant resides.

(f) This section does not supersede or abrogate other remedies

existing in law.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 591.023. INJUNCTIVE RELIEF; CIVIL PENALTY. (a) A district

court, in an action brought in the name of the state by the state

attorney general or a district or county attorney within the

attorney's respective jurisdiction, may issue a temporary

restraining order, a temporary injunction, or a permanent

injunction to:

(1) restrain and prevent a person from violating this subtitle

or a rule adopted by the department under this subtitle; or

(2) enforce compliance with this subtitle or a rule adopted by

the department under this subtitle.

(b) A person who violates the terms of an injunction issued

under this section shall forfeit and pay to the state a civil

penalty of not more than $5,000 for each violation, but not to

exceed a total of $20,000.

(c) In determining whether an injunction has been violated, the

court shall consider the maintenance of procedures adopted to

ensure compliance with the injunction.

(d) The state attorney general or the district or county

attorney, acting in the name of the state, may petition the court

issuing the injunction for recovery of civil penalties under this

section.

(e) A civil penalty recovered under this section shall be paid

to the state for use in mental retardation services.

(f) An action filed under this section may be brought in a

district court in Travis County or in the county in which the

defendant resides.

(g) This section does not supersede or abrogate other remedies

existing at law.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 591.024. CIVIL ACTION AGAINST DEPARTMENT EMPLOYEE. (a)

The state attorney general shall provide legal counsel to

represent a department employee in a civil action brought against

the person under this subtitle for a claim of alleged negligence

or other act of the person while employed by the department. The

person shall cooperate fully with the state attorney general in

the defense of the claim, demand, or suit.

(b) The state shall hold harmless and indemnify the person

against financial loss arising out of a claim, demand, suit, or

judgment by reason of the negligence or other act by the person,

if:

(1) at the time the claim arose or damages were sustained, the

person was acting in the scope of the person's authorized duties;

and

(2) the claim or cause of action or damages sustained did not

result from an intentional and wrongful act or the person's

reckless conduct.

(c) To be eligible for assistance under this section, the person

must deliver to the department the original or a copy of the

summons, complaint, process, notice, demand, or pleading not

later than the 10th day after the date on which the person is

served with the document. The state attorney general may assume

control of the person's representation on delivery of the

document or a copy of the document to the department.

(d) This section does not impair, limit, or modify rights and

obligations existing under an insurance policy.

(e) This section applies only to a person named in this section

and does not affect the rights of any other person.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 591.025. LIABILITY. An officer or employee of the

department or a community center, acting reasonably within the

scope of the person's employment and in good faith, is not

civilly or criminally liable under this subtitle.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.



CHAPTER 592. RIGHTS OF PERSONS WITH MENTAL RETARDATION

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE D. PERSONS WITH MENTAL RETARDATION ACT

CHAPTER 592. RIGHTS OF PERSONS WITH MENTAL RETARDATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 592.001. PURPOSE. The purpose of this chapter is to

recognize and protect the individual dignity and worth of each

person with mental retardation.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 592.002. RULES. The board by rule shall ensure the

implementation of the rights guaranteed in this chapter.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

SUBCHAPTER B. BASIC BILL OF RIGHTS

Sec. 592.011. RIGHTS GUARANTEED. (a) Each person with mental

retardation in this state has the rights, benefits, and

privileges guaranteed by the constitution and laws of the United

States and this state.

(b) The rights specifically listed in this subtitle are in

addition to all other rights that persons with mental retardation

have and are not exclusive or intended to limit the rights

guaranteed by the constitution and laws of the United States and

this state.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 592.012. PROTECTION FROM EXPLOITATION AND ABUSE. Each

person with mental retardation has the right to protection from

exploitation and abuse because of the person's mental

retardation.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 592.013. LEAST RESTRICTIVE LIVING ENVIRONMENT. Each person

with mental retardation has the right to live in the least

restrictive setting appropriate to the person's individual needs

and abilities and in a variety of living situations, including

living:

(1) alone;

(2) in a group home;

(3) with a family; or

(4) in a supervised, protective environment.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 592.014. EDUCATION. Each person with mental retardation

has the right to receive publicly supported educational services,

including those services provided under the Education Code, that

are appropriate to the person's individual needs regardless of

the person's:

(1) chronological age;

(2) degree of retardation;

(3) accompanying disabilities or handicaps; or

(4) admission or commitment to mental retardation services.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 592.015. EMPLOYMENT. An employer, employment agency, or

labor organization may not deny a person equal opportunities in

employment because of the person's mental retardation, unless:

(1) the person's mental retardation significantly impairs the

person's ability to perform the duties and tasks of the position

for which the person has applied; or

(2) the denial is based on a bona fide occupational

qualification reasonably necessary to the normal operation of the

particular business or enterprise.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 592.016. HOUSING. An owner, lessee, sublessee, assignee,

or managing agent or other person having the right to sell, rent,

or lease real property, or an agent or employee of any of these,

may not refuse to sell, rent, or lease to any person or group of

persons solely because the person is a person with mental

retardation or a group that includes one or more persons with

mental retardation.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 592.017. TREATMENT AND SERVICES. Each person with mental

retardation has the right to receive for mental retardation

adequate treatment and habilitative services that:

(1) are suited to the person's individual needs;

(2) maximize the person's capabilities;

(3) enhance the person's ability to cope with the person's

environment; and

(4) are administered skillfully, safely, and humanely with full

respect for the dignity and personal integrity of the person.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 592.018. DETERMINATION OF MENTAL RETARDATION. A person

thought to be a person with mental retardation has the right

promptly to receive a determination of mental retardation using

diagnostic techniques that are adapted to that person's cultural

background, language, and ethnic origin to determine if the

person is in need of mental retardation services as provided by

Subchapter A, Chapter 593.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 60, Sec. 2, eff. Sept.

1, 1993.

Sec. 592.019. ADMINISTRATIVE HEARING. A person who files an

application for a determination of mental retardation has the

right to request and promptly receive an administrative hearing

under Subchapter A, Chapter 593, to contest the findings of the

determination of mental retardation.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 60, Sec. 2, eff. Sept.

1, 1993.

Sec. 592.020. INDEPENDENT DETERMINATION OF MENTAL RETARDATION.

A person for whom a determination of mental retardation is

performed or a person who files an application for a

determination of mental retardation under Section 593.004 and who

questions the validity or results of the determination of mental

retardation has the right to an additional, independent

determination of mental retardation performed at the person's own

expense.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 60, Sec. 2, eff. Sept.

1, 1993.

Sec. 592.021. ADDITIONAL RIGHTS. Each person with mental

retardation has the right to:

(1) presumption of competency;

(2) due process in guardianship proceedings; and

(3) fair compensation for the person's labor for the economic

benefit of another, regardless of any direct or incidental

therapeutic value to the person.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

SUBCHAPTER C. RIGHTS OF CLIENTS

Sec. 592.031. RIGHTS IN GENERAL. (a) Each client has the same

rights as other citizens of the United States and this state

unless the client's rights have been lawfully restricted.

(b) Each client has the rights listed in this subchapter in

addition to the rights guaranteed by Subchapter B.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 592.032. LEAST RESTRICTIVE ALTERNATIVE. Each client has

the right to live in the least restrictive habilitation setting

and to be treated and served in the least intrusive manner

appropriate to the client's individual needs.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 592.033. INDIVIDUALIZED PLAN. (a) Each client has the

right to a written, individualized habilitation plan developed by

appropriate specialists.

(b) The client, and the parent of a client who is a minor or the

guardian of the person, shall participate in the development of

the plan.

(c) The plan shall be implemented as soon as possible but not

later than the 30th day after the date on which the client is

admitted or committed to mental retardation services.

(d) The content of an individualized habilitation plan is as

required by the department.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 60, Sec. 3, eff. Sept.

1, 1993.

Sec. 592.034. REVIEW AND REEVALUATION. (a) Each client has the

right to have the individualized habilitation plan reviewed at

least:

(1) once a year if the client is in a residential care facility;

or

(2) quarterly if the client has been admitted for other

services.

(b) The purpose of the review is to:

(1) measure progress;

(2) modify objectives and programs if necessary; and

(3) provide guidance and remediation techniques.

(c) Each client has the right to a periodic reassessment.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 60, Sec. 4, eff. Sept.

1, 1993.

Sec. 592.035. PARTICIPATION IN PLANNING. (a) Each client, and

parent of a client who is a minor or the guardian of the person,

have the right to:

(1) participate in planning the client's treatment and

habilitation; and

(2) be informed in writing at reasonable intervals of the

client's progress.

(b) If possible, the client, parent, or guardian of the person

shall be given the opportunity to choose from several appropriate

alternative services available to the client from a service

provider.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 592.036. WITHDRAWAL FROM VOLUNTARY SERVICES. (a) Except

as provided by Section 593.030, a client, the parent if the

client is a minor, or a guardian of the person may withdraw the

client from mental retardation services.

(b) This section does not apply to a person who was committed to

a residential care facility as provided by Subchapter C, Chapter

593.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 592.037. FREEDOM FROM MISTREATMENT. Each client has the

right not to be mistreated, neglected, or abused by a service

provider.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 592.038. FREEDOM FROM UNNECESSARY MEDICATION. (a) Each

client has the right to not receive unnecessary or excessive

medication.

(b) Medication may not be used:

(1) as punishment;

(2) for the convenience of the staff;

(3) as a substitute for a habilitation program; or

(4) in quantities that interfere with the client's habilitation

program.

(c) Medication for each client may be authorized only by

prescription of a physician and a physician shall closely

supervise its use.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 592.039. GRIEVANCES. A client, or a person acting on

behalf of a person with mental retardation or a group of persons

with mental retardation, has the right to submit complaints or

grievances regarding the infringement of the rights of a person

with mental retardation or the delivery of mental retardation

services against a person, group of persons, organization, or

business to the appropriate public responsibility committee for

investigation and appropriate action.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 592.040. INFORMATION ABOUT RIGHTS. (a) On admission for

mental retardation services, each client, and the parent if the

client is a minor or the guardian of the person of the client,

shall be given written notice of the rights guaranteed by this

subtitle. The notice shall be in plain and simple language.

(b) Each client shall be orally informed of these rights in

plain and simple language.

(c) Notice given solely to the parent or guardian of the person

is sufficient if the client is manifestly unable to comprehend

the rights.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

SUBCHAPTER D. RIGHTS OF RESIDENTS

Sec. 592.051. GENERAL RIGHTS OF RESIDENTS. Each resident has

the right to:

(1) a normal residential environment;

(2) a humane physical environment;

(3) communication and visits; and

(4) possess personal property.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 592.052. MEDICAL AND DENTAL CARE AND TREATMENT. Each

resident has the right to prompt, adequate, and necessary medical

and dental care and treatment for physical and mental ailments

and to prevent an illness or disability.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 592.053. STANDARDS OF CARE. Medical and dental care and

treatment shall be performed under the appropriate supervision of

a licensed physician or dentist and shall be consistent with

accepted standards of medical and dental practice in the

community.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 592.054. DUTIES OF SUPERINTENDENT OR DIRECTOR. (a) Except

as limited by this subtitle, the superintendent or director shall

provide without further consent necessary care and treatment to

each court-committed resident and make available necessary care

and treatment to each voluntary resident.

(b) Notwithstanding Subsection (a), consent is required for all

surgical procedures.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 592.055. UNUSUAL OR HAZARDOUS TREATMENT. This subtitle

does not permit the department to perform unusual or hazardous

treatment procedures, experimental research, organ

transplantation, or nontherapeutic surgery for experimental

research.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 592.056. NOTIFICATION OF TRUST EXEMPTION. (a) At the time

a resident is admitted to a residential care facility, the

facility shall provide to the resident, and the parent if the

resident is a minor or the guardian of the person of the

resident, written notice, in the person's primary language, that

a trust that qualifies under Section 593.081 is not liable for

the resident's support. In addition, the facility shall ensure

that, within 24 hours after the resident is admitted to the

facility, the notification is explained to the resident, and the

parent if the resident is a minor or the guardian of the person

of the resident:

(1) orally, in simple, nontechnical terms in the person's

primary language, if possible; or

(2) through a means reasonably calculated to communicate with a

person who has an impairment of vision or hearing, if applicable.

(b) Notice required under Subsection (a) must also be attached

to any request for payment for the resident's support.

Added by Acts 2009, 81st Leg., R.S., Ch.

481, Sec. 2, eff. June 19, 2009.



CHAPTER 593. ADMISSION AND COMMITMENT TO MENTAL RETARDATION SERVICES

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE D. PERSONS WITH MENTAL RETARDATION ACT

CHAPTER 593. ADMISSION AND COMMITMENT TO MENTAL RETARDATION

SERVICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 593.001. ADMISSION. A person may be admitted for mental

retardation services offered by the department or a community

center, admitted voluntarily to a residential care program, or

committed to a residential care facility, only as provided by

this chapter.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.002. CONSENT REQUIRED. (a) Except as provided by

Subsection (b), the department or a community center may not

provide mental retardation services to a client without the

client's legally adequate consent.

(b) The department or community center may provide

nonresidential mental retardation services, including a

determination of mental retardation, to a client without the

client's legally adequate consent if the department or community

center has made all reasonable efforts to obtain consent.

(c) The board by rule shall prescribe the efforts to obtain

consent that are reasonable and the documentation for those

efforts.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 60, Sec. 5, eff. Sept.

1, 1993.

Sec. 593.003. REQUIREMENT OF DETERMINATION OF MENTAL

RETARDATION. (a) Except as provided by Sections 593.027,

593.0275, and 593.028, a person is not eligible to receive mental

retardation services unless the person first is determined to

have mental retardation.

(b) This section does not apply to an eligible child with a

developmental disability receiving services under Subchapter A,

Chapter 535.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 60, Sec. 6, eff. Sept.

1, 1993.

Sec. 593.004. APPLICATION FOR DETERMINATION OF MENTAL

RETARDATION. A person believed to be a person with mental

retardation, the parent if the person is a minor, or the guardian

of the person may make written application to the department, a

community center, a physician, or a psychologist licensed to

practice in this state or certified by the department for a

determination of mental retardation using forms provided by the

department.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 60, Sec. 6, eff. Sept.

1, 1993.

Sec. 593.005. DETERMINATION OF MENTAL RETARDATION. (a) A

physician or psychologist licensed to practice in this state or

certified by the department shall perform the determination of

mental retardation. The department may charge a reasonable fee

for certifying a psychologist.

(b) The physician or psychologist shall base the determination

on an interview with the person and on a professional assessment

that, at a minimum, includes:

(1) a measure of the person's intellectual functioning;

(2) a determination of the person's adaptive behavior level; and

(3) evidence of origination during the person's developmental

period.

(c) The physician or psychologist may use a previous assessment,

social history, or relevant record from a school district, public

or private agency, or another physician or psychologist if the

physician or psychologist determines that the assessment, social

history, or record is valid.

(d) If the person is indigent, the determination of mental

retardation shall be performed at the department's expense by a

physician or psychologist licensed in this state or certified by

the department.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 60, Sec. 6, eff. Sept.

1, 1993.

Sec. 593.006. REPORT. A person who files an application for a

determination of mental retardation under Section 593.004 shall

be promptly notified in writing of the findings.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 60, Sec. 6, eff. Sept.

1, 1993.

Sec. 593.007. NOTIFICATION OF CERTAIN RIGHTS. The department

shall inform the person who filed an application for a

determination of mental retardation of the person's right to:

(1) an independent determination of mental retardation under

Section 592.020; and

(2) an administrative hearing under Section 593.008 by the

agency that conducted the determination of mental retardation to

contest the findings.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 60, Sec. 6, eff. Sept.

1, 1993.

Sec. 593.008. ADMINISTRATIVE HEARING. (a) The proposed client

and contestant by right may:

(1) have a public hearing unless the proposed client or

contestant requests a closed hearing;

(2) be present at the hearing; and

(3) be represented at the hearing by a person of their choosing,

including legal counsel.

(b) The proposed client, contestant, and their respective

representative by right may:

(1) have reasonable access at a reasonable time before the

hearing to any records concerning the proposed client relevant to

the proposed action;

(2) present oral or written testimony and evidence, including

the results of an independent determination of mental

retardation; and

(3) examine witnesses.

(c) The hearing shall be held:

(1) as soon as possible, but not later than the 30th day after

the date of the request;

(2) in a convenient location; and

(3) after reasonable notice.

(d) Any interested person may appear and give oral or written

testimony.

(e) The board by rule shall implement the hearing procedures.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 60, Sec. 7, eff. Sept.

1, 1993.

Sec. 593.009. HEARING REPORT; FINAL DECISION. (a) After each

hearing, the hearing officer shall promptly report to the parties

in writing the officer's decision, findings of fact, and the

reasons for those findings.

(b) The hearing officer's decision is final on the 31st day

after the date on which the decision is reported unless a party

files an appeal within that period.

(c) The filing of an appeal suspends the hearing officer's

decision, and a party may not take action on the decision.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.010. APPEAL. (a) A party to a hearing may appeal the

hearing officer's decision without filing a motion for rehearing

with the hearing officer.

(b) Venue for the appeal is in the county court of Travis County

or the county in which the proposed client resides.

(c) The appeal is by trial de novo.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.011. FEES FOR SERVICES. (a) The department shall

charge reasonable fees to cover the costs of services provided to

nonindigent persons.

(b) The department shall provide services free of charge to

indigent persons.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.012. ABSENT WITHOUT AUTHORITY. (a) The superintendent

of a residential care facility to which a client has been

admitted for court-ordered care and treatment may have a client

who is absent without authority taken into custody, detained, and

returned to the facility by issuing a certificate to a law

enforcement agency of the municipality or county in which the

facility is located or by obtaining a court order issued by a

magistrate in the manner prescribed by Section 574.083.

(b) The client shall be returned to the residential care

facility in accordance with the procedures prescribed by Section

574.083.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 1016, Sec. 2, eff.

June 18, 1999; Acts 1999, 76th Leg., ch. 1187, Sec. 20, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1006, Sec. 2, eff. Sept.

1, 2001.

Sec. 593.013. REQUIREMENT OF INTERDISCIPLINARY TEAM

RECOMMENDATION. (a) A person may not be admitted or committed

to a residential care facility unless an interdisciplinary team

recommends that placement.

(b) An interdisciplinary team shall:

(1) interview the person with mental retardation, the person's

parent if the person is a minor, and the person's guardian;

(2) review the person's:

(A) social and medical history;

(B) medical assessment, which shall include an audiological,

neurological, and vision screening;

(C) psychological and social assessment; and

(D) determination of adaptive behavior level;

(3) determine the person's need for additional assessments,

including educational and vocational assessments;

(4) obtain any additional assessment necessary to plan services;

(5) identify the person's habilitation and service preferences

and needs; and

(6) recommend services to address the person's needs that

consider the person's preferences.

(c) The interdisciplinary team shall give the person, the

person's parent if the person is a minor, and the person's

guardian an opportunity to participate in team meetings.

(d) The interdisciplinary team may use a previous assessment,

social history, or other relevant record from a school district,

public or private agency, or appropriate professional if the

interdisciplinary team determines that the assessment, social

history, or record is valid.

(e) The interdisciplinary team shall prepare a written report of

its findings and recommendations that is signed by each team

member and shall promptly send a copy of the report and

recommendations to the person, the person's parent if the person

is a minor, and the person's guardian.

(f) If the court has ordered the interdisciplinary team report

and recommendations under Section 593.041, the team shall

promptly send a copy of the report and recommendations to the

court, the person with mental retardation or the person's legal

representative, the person's parent if the person is a minor, and

the person's guardian.

Added by Acts 1993, 73rd Leg., ch. 60, Sec. 8, eff. Sept. 1,

1993.

SUBCHAPTER B. APPLICATION AND ADMISSION TO VOLUNTARY MENTAL

RETARDATION SERVICES

Sec. 593.021. APPLICATION FOR VOLUNTARY SERVICES. (a) The

proposed client or the parent if the proposed client is a minor

may apply for voluntary mental retardation services under Section

593.022, 593.026, 593.027, 593.0275, or 593.028.

(b) The guardian of the proposed client may apply for services

under this subchapter under Section 593.022, 593.027, 593.0275,

or 593.028.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 60, Sec. 9, eff. Sept.

1, 1993; Acts 1997, 75th Leg., ch. 809, Sec. 1, eff. Sept. 1,

1997.

Sec. 593.022. ADMISSION TO VOLUNTARY MENTAL RETARDATION

SERVICES. (a) An eligible person who applies for mental

retardation services may be admitted as soon as appropriate

services are available.

(b) The department facility or community center shall develop a

plan for appropriate programs or placement in programs or

facilities approved or operated by the department.

(c) The programs or placement must be suited to the needs of the

proposed client and consistent with the rights guaranteed by

Chapter 592.

(d) The proposed client, the parent if the client is a minor,

and the client's guardian shall be encouraged and permitted to

participate in the development of the planned programs or

placement.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.023. RULES RELATING TO PLANNING OF SERVICES OR

TREATMENT. (a) The board by rule shall develop and adopt

procedures permitting a client, a parent if the client is a

minor, or a guardian of the person to participate in planning the

client's treatment and habilitation, including a decision to

recommend or place a client in an alternative setting.

(b) The procedures must inform clients, parents, and guardians

of the due process provisions of Sections 594.015-594.017,

including the right to an administrative hearing and judicial

review in county court of a proposed transfer or discharge.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.024. APPLICATION FOR VOLUNTARY RESIDENTIAL CARE

SERVICES. (a) An application for voluntary admission to a

residential care facility must be made according to department

rules and contain a statement of the reasons for which placement

is requested.

(b) Voluntary admission includes regular voluntary admission,

emergency admission, and respite care.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.025. PLACEMENT PREFERENCE. Preference for requested,

voluntary placement in a residential care facility shall be given

to the facility located nearest the residence of the proposed

resident, unless there is a compelling reason for placement

elsewhere.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.026. REGULAR VOLUNTARY ADMISSION. A regular voluntary

admission is permitted if:

(1) space is available at the facility for which placement is

requested; and

(2) the facility superintendent determines that the facility

provides services that meet the needs of the proposed resident.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.027. EMERGENCY ADMISSION. (a) An emergency admission

to a residential care facility is permitted without a

determination of mental retardation and an interdisciplinary team

recommendation if:

(1) there is persuasive evidence that the proposed resident is a

person with mental retardation;

(2) space is available at the facility for which placement is

requested;

(3) the proposed resident has an urgent need for services that

the facility superintendent determines the facility provides; and

(4) the facility can provide relief for the urgent need within a

year after admission.

(b) A determination of mental retardation and an

interdisciplinary team recommendation for the person admitted

under this section shall be performed within 30 days after the

date of admission.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 60, Sec. 9, eff. Sept.

1, 1993.

Sec. 593.0275. EMERGENCY SERVICES. (a) A person may receive

emergency services without a determination of mental retardation

if:

(1) there is persuasive evidence that the person is a person

with mental retardation;

(2) emergency services are available; and

(3) the person has an urgent need for emergency services.

(b) A determination of mental retardation for the person served

under this section shall be performed within 30 days after the

date the services begin.

Added by Acts 1993, 73rd Leg., ch. 60, Sec. 10, eff. Sept. 1,

1993.

Sec. 593.028. RESPITE CARE. (a) A person may be admitted to a

residential care facility for respite care without a

determination of mental retardation and interdisciplinary team

recommendation if:

(1) there is persuasive evidence that the proposed resident is a

person with mental retardation;

(2) space is available at the facility for which respite care is

requested;

(3) the facility superintendent determines that the facility

provides services that meet the needs of the proposed resident;

and

(4) the proposed resident or the proposed resident's family

urgently requires assistance or relief that can be provided

within a period not to exceed 30 consecutive days after the date

of admission.

(b) If the relief sought by the proposed resident or the

proposed resident's family has not been provided within 30 days,

one 30-day extension may be allowed if:

(1) the facility superintendent determines that the relief may

be provided in the additional period; and

(2) the parties agreeing to the original placement consent to

the extension.

(c) If an extension is not granted the resident shall be

released immediately and may apply for other services.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 60, Sec. 11, eff.

Sept. 1, 1993.

Sec. 593.029. TREATMENT OF MINOR WHO REACHES MAJORITY. When a

facility resident who is voluntarily admitted as a minor

approaches 18 years of age and continues to be in need of

residential services, the superintendent shall ensure that when

the resident becomes an adult:

(1) the resident's legally adequate consent for admission to the

facility is obtained from the resident or the guardian of the

person; or

(2) an application is filed for court commitment under

Subchapter C.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.030. WITHDRAWAL FROM SERVICES. A resident voluntarily

admitted to a residential care facility may not be detained more

than 96 hours after the time the resident, the resident's parents

if the resident is a minor, or the guardian of the resident's

person requests discharge of the resident as provided by

department rules, unless:

(1) the facility superintendent determines that the resident's

condition or other circumstances are such that the resident

cannot be discharged without endangering the safety of the

resident or the general public;

(2) the superintendent files an application for judicial

commitment under Section 593.041; and

(3) a court issues a protective custody order under Section

593.044 pending a final determination on the application.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

SUBCHAPTER C. COMMITMENT TO RESIDENTIAL CARE FACILITY

Sec. 593.041. APPLICATION FOR PLACEMENT; JURISDICTION. (a) A

proposed resident, if an adult, a parent if the proposed resident

is a minor, the guardian of the person, the court, or any other

interested person, including a community center or agency that

conducted a determination of mental retardation of the proposed

resident, may file an application for an interdisciplinary team

report and recommendation that the proposed client is in need of

long-term placement in a residential care facility.

(b) Except as provided by Subsection (e), the application must

be filed with the county clerk in the county in which the

proposed resident resides. If the superintendent of a residential

care facility files an application for judicial commitment of a

voluntary resident, the county in which the facility is located

is considered the resident's county of residence.

(c) The county court has original jurisdiction of all judicial

proceedings for commitment of a person with mental retardation to

residential care facilities.

(d) A person may not be committed to the department for

placement in a residential care facility under this subchapter

unless a report by an interdisciplinary team recommending the

placement has been completed during the six months preceding the

date of the court hearing on the application. If the report and

recommendations have not been completed or revised during that

period, the court shall order the report and recommendations on

receiving the application.

(e) An application in which the proposed patient is a child in

the custody of the Texas Youth Commission may be filed in the

county in which the child's commitment to the commission was

ordered.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 60, Sec. 12, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1086, Sec. 39, eff. June

19, 1997.

Sec. 593.042. FORM OF APPLICATION. (a) An application for

commitment of a person to a residential care facility must:

(1) be executed under oath; and

(2) include:

(A) the name, birth date, sex, and address of the proposed

resident;

(B) the name and address of the proposed resident's parent or

guardian, if applicable;

(C) a short, plain statement of the facts demonstrating that

commitment to a facility is necessary and appropriate; and

(D) a short, plain statement explaining the inappropriateness of

admission to less restrictive services.

(b) If the report required under Section 593.013 is completed, a

copy must be included in the application.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 60, Sec. 13, eff.

Sept. 1, 1993.

Sec. 593.043. REPRESENTATION BY COUNSEL; APPOINTMENT OF

ATTORNEY. (a) The proposed resident shall be represented by an

attorney who shall represent the rights and legal interests of

the proposed resident without regard to who initiates the

proceedings or pays the attorney's fee.

(b) If the proposed resident cannot afford counsel, the court

shall appoint an attorney not later than the 11th day before the

date set for the hearing.

(c) An attorney appointed under this section is entitled to a

reasonable fee. The county in which the proceeding is brought

shall pay the attorney's fee from the county's general fund.

(d) The parent, if the proposed resident is a minor, or the

guardian of the person may be represented by legal counsel during

the proceedings.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.044. ORDER FOR PROTECTIVE CUSTODY. (a) The court in

which an application for a hearing is filed may order the

proposed resident taken into protective custody if the court

determines from certificates filed with the court that the

proposed resident is:

(1) believed to be a person with mental retardation; and

(2) likely to cause injury to himself or others if not

immediately restrained.

(b) The judge of the court may order a health or peace officer

to take the proposed resident into custody and transport the

person to:

(1) a designated residential care facility in which space is

available; or

(2) a place deemed suitable by the county health authority.

(c) If the proposed resident is a voluntary resident, the court

for good cause may order the resident's detention in:

(1) the facility to which the resident was voluntarily admitted;

or

(2) another suitable location to which the resident may be

transported under Subsection (b).

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.045. DETENTION IN PROTECTIVE CUSTODY. (a) A person

under a protective custody order may be detained for not more

than 20 days after the date on which custody begins pending an

order of the court.

(b) A person under a protective custody order may not be

detained in a nonmedical facility used to detain persons charged

with or convicted of a crime, unless an extreme emergency exists

and in no case for longer than 24 hours.

(c) The county health authority shall ensure that the detained

person receives proper care and medical attention pending removal

to a residential care facility.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.046. RELEASE FROM PROTECTIVE CUSTODY. (a) The

administrator of a facility in which a person is held in

protective custody shall discharge the person not later than the

20th day after the date on which custody begins if the court that

issued the protective custody order has not issued further

detention orders.

(b) A facility administrator who believes that the person is a

danger to himself or others shall immediately notify the court

that issued the protective custody order of this belief.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.047. SETTING ON APPLICATION. On the filing of an

application the court shall immediately set the earliest

practicable date for a hearing to determine the appropriateness

of the proposed commitment.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.048. HEARING NOTICE. (a) Not later than the 11th day

before the date set for the hearing, a copy of the application,

notice of the time and place of the hearing and, if appropriate,

the order for the determination of mental retardation and

interdisciplinary team report and recommendations shall be served

on:

(1) the proposed resident or the proposed resident's

representative;

(2) the parent if the proposed resident is a minor;

(3) the guardian of the person; and

(4) the department.

(b) The notice must specify in plain and simple language:

(1) the right to an independent determination of mental

retardation under Section 593.007; and

(2) the provisions of Sections 593.043, 593.047, 593.049,

593.050, and 593.053.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 60, Sec. 14, eff.

Sept. 1, 1993.

Sec. 593.049. HEARING BEFORE JURY; PROCEDURE. (a) On request

of a party to the proceedings, or on the court's own motion, the

hearing shall be before a jury.

(b) The Texas Rules of Civil Procedure apply to the selection of

the jury, the court's charge to the jury, and all other aspects

of the proceedings and trial unless the rules are inconsistent

with this subchapter.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.050. CONDUCT OF HEARING. (a) The hearing must be open

to the public unless the proposed resident or the resident's

representative requests that the hearing be closed and the judge

determines that there is good cause to close the hearing.

(b) The proposed resident is entitled to be present throughout

the hearing. If the court determines that the presence of the

proposed resident would result in harm to the proposed resident,

the court may waive the requirement in writing clearly stating

the reason for the decision.

(c) The proposed resident is entitled to and must be provided

the opportunity to confront and cross-examine each witness.

(d) The Texas Rules of Evidence apply. The results of the

determination of mental retardation and the current

interdisciplinary team report and recommendations shall be

presented in evidence.

(e) The party who filed the application has the burden to prove

beyond a reasonable doubt that long-term placement of the

proposed resident in a residential care facility is appropriate.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 60, Sec. 15, eff.

Sept. 1, 1993; Acts 2001, 77th Leg., ch. 1420, Sec. 10.007, eff.

Sept. 1, 2001.

Sec. 593.051. DISMISSAL AFTER HEARING. If long-term placement

in a residential care facility is not found to be appropriate,

the court shall enter a finding to that effect, dismiss the

application, and if appropriate, recommend application for

admission to voluntary services under Subchapter B.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.052. ORDER FOR COMMITMENT. (a) A proposed resident

may not be committed to a residential care facility unless:

(1) the proposed resident is a person with mental retardation;

(2) evidence is presented showing that because of retardation,

the proposed resident:

(A) represents a substantial risk of physical impairment or

injury to himself or others; or

(B) is unable to provide for and is not providing for the

proposed resident's most basic personal physical needs;

(3) the proposed resident cannot be adequately and appropriately

habilitated in an available, less restrictive setting; and

(4) the residential care facility provides habilitative

services, care, training, and treatment appropriate to the

proposed resident's needs.

(b) If it is determined that the requirements of Subsection (a)

have been met and that long-term placement in a residential care

facility is appropriate, the court shall commit the proposed

resident for care, treatment, and training to a community center

or the department when space is available in a residential care

facility.

(c) The court shall immediately send a copy of the commitment

order to the department or community center.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.053. DECISION. The court in each case shall promptly

report in writing the decision and findings of fact.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.054. NOT A JUDGMENT OF INCOMPETENCE. An order for

commitment is not an adjudication of mental incompetency.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.055. DESIGNATION OF FACILITY. If placement in a

residential facility is necessary, preference shall be given to

the facility nearest to the residence of the proposed resident

unless:

(1) space in the facility is unavailable;

(2) the proposed resident, parent if the resident is a minor, or

guardian of the person requests otherwise; or

(3) there are other compelling reasons.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.056. APPEAL. (a) A party to a commitment proceeding

has the right to appeal the judgment to the appropriate court of

appeals.

(b) The Texas Rules of Civil Procedure apply to an appeal under

this section.

(c) An appeal under this section shall be given a preference

setting.

(d) The county court may grant a stay of commitment pending

appeal.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

SUBCHAPTER D. FEES

Sec. 593.071. APPLICATION OF SUBCHAPTER. This subchapter

applies only to a resident admitted to a residential care

facility operated by the department.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.072. INABILITY TO PAY. A resident may not be denied

residential care because of an inability to pay for the care.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.073. DETERMINATION OF RESIDENTIAL COSTS. The board by

rule may determine the cost of support, maintenance, and

treatment of a resident.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.074. MAXIMUM FEES. (a) Except as provided by this

section, the department may not charge for a resident total fees

from all sources that exceed the cost to the state to support,

maintain, and treat the resident.

(b) The department may use the projected cost of providing

residential services to establish the maximum fee that may be

charged to a payer.

(c) The department may establish maximum fees on one or a

combination of the following:

(1) a statewide per capita;

(2) an individual facility per capita; or

(3) the type of service provided.

(d) Notwithstanding Subsection (b), the department may establish

a fee in excess of the department's projected cost of providing

residential services that may be charged to a payer:

(1) who is not an individual; and

(2) whose method of determining the rate of reimbursement to a

provider results in the excess.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.075. SLIDING FEE SCHEDULE. (a) The board by rule

shall establish a sliding fee schedule for the payment by the

resident's parents of the state's total costs for the support,

maintenance, and treatment of a resident younger than 18 years of

age.

(b) The board shall set the fee according to the parents' net

taxable income and ability to pay.

(c) The parents may elect to have their net taxable income

determined by their most current financial statement or federal

income tax return.

(d) In determining the portion of the costs of the resident's

support, maintenance, and treatment that the parents are required

to pay, the department shall adjust, when appropriate, the

payment required under the fee schedule to allow for

consideration of other factors affecting the ability of the

parents to pay.

(e) The department shall evaluate and, if necessary, revise the

fee schedule at least once every five years.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 278, Sec. 2, eff. June

5, 1995.

Sec. 593.076. FEE SCHEDULE FOR DIVORCED PARENTS. (a) If the

parents of a resident younger than 18 years of age are divorced,

the fee charged each parent for the cost of the resident's

support, maintenance, and treatment is determined by that

parent's own income.

(b) If the divorced parents' combined fees exceed the maximum

fee authorized under the fee schedule, the department shall

equitably allocate the maximum fee between the parents in

accordance with department rules, but a parent's fee may not

exceed the individual fee determined for that parent under

Subsection (a).

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.077. CHILD SUPPORT PAYMENTS FOR BENEFIT OF RESIDENT.

(a) Child support payments for the benefit of a resident paid or

owed by a parent under court order are considered the property

and estate of the resident and the department may:

(1) be reimbursed for the costs of a resident's support,

maintenance, and treatment from those amounts; and

(2) establish a fee based on the child support obligation in

addition to other fees authorized by this subchapter.

(b) The department shall credit the amount of child support a

parent actually pays for a resident against monthly charges for

which the parent is liable, based on ability to pay.

(c) A parent who receives child support payments for a resident

is liable for the monthly charges based on the amount of child

support payments actually received in addition to the liability

of that parent based on ability to pay.

(d) The department may file a motion to modify a court order

that establishes a child support obligation for a resident to

require payment of the child support directly to the residential

care facility in which the resident resides for the resident's

support, maintenance, and treatment if:

(1) the resident's parent fails to pay child support as required

by the order; or

(2) the resident's parent who receives child support fails to

pay charges based on the amount of child support payments

received.

(e) In addition to modification of an order under Subsection

(d), the court may order all past due child support for the

benefit of a resident paid directly to the resident's residential

care facility to the extent that the department is entitled to

reimbursement of the resident's charges from the child support

obligation.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.078. PAYMENT FOR ADULT RESIDENTS. (a) A parent of a

resident who is 18 years of age or older is not required to pay

for the resident's support, maintenance, and treatment.

(b) Except as provided by Section 593.081, a resident and the

resident's estate are liable for the costs of the resident's

support, maintenance, and treatment regardless of the resident's

age.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.079. PREVIOUS FEE AGREEMENTS. The unpaid portion of

charges for support, maintenance, and treatment due from a parent

before January 1, 1978, under agreements made before that date,

remain as an obligation under previous law, but only to the

extent of parental responsibility prescribed by the department

fee schedule.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.080. STATE CLAIMS FOR UNPAID FEES. (a) Unpaid charges

accruing after January 1, 1978, and owed by a parent for the

support, maintenance, and treatment of a resident are a claim in

favor of the state for the cost of support, maintenance, and

treatment of the resident and constitute a lien against the

parent's property and estate as provided by Section 533.004, but

do not constitute a lien against any other estate or property of

the resident.

(b) Except as provided by Section 593.081, costs determined

under Section 593.073 constitute a claim by the state against the

entire estate or property of the resident, including any share

the resident may have by gift, descent, or devise in the estate

of the resident's parent or any other person.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.081. TRUST EXEMPTION. (a) If the resident is the

beneficiary of a trust that has an aggregate principal of

$250,000 or less, the corpus or income of the trust for the

purposes of this subchapter is not considered to be the property

of the resident or the resident's estate, and is not liable for

the resident's support, maintenance, and treatment regardless of

the resident's age.

(b) To qualify for the exemption provided by Subsection (a), the

trust must be created by a written instrument, and a copy of the

trust instrument must be provided to the department.

(c) A trustee of the trust shall, on the department's request,

provide to the department a current financial statement that

shows the value of the trust estate.

(d) The department may petition a district court to order the

trustee to provide a current financial statement if the trustee

does not provide the statement before the 31st day after the date

on which the department makes the request. The court shall hold a

hearing on the department's petition not later than the 45th day

after the date on which the petition is filed. The court shall

order the trustee to provide to the department a current

financial statement if the court finds that the trustee has

failed to provide the statement.

(e) Failure of the trustee to comply with the court's order is

punishable by contempt.

(f) For the purposes of this section, the following are not

considered to be trusts and are not entitled to the exemption

provided by this section:

(1) a guardianship established under the Texas Probate Code;

(2) a trust established under Chapter 142, Property Code;

(3) a facility custodial account established under Section

551.003;

(4) the provisions of a divorce decree or other court order

relating to child support obligations;

(5) an administration of a decedent's estate; or

(6) an arrangement in which funds are held in the registry or by

the clerk of a court.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 498, Sec. 1, eff. June

18, 1999.

SUBCHAPTER E. ADMISSION AND COMMITMENT UNDER PRIOR LAW

Sec. 593.091. ADMISSION AND COMMITMENT. A resident admitted or

committed to a department residential care facility under law in

force before January 1, 1978, may remain in the facility until:

(1) necessary and appropriate alternate placement is found; or

(2) the resident can be admitted or committed to a facility as

provided by this chapter, if the admission or commitment is

necessary to meet the due process requirements of this subtitle.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.092. DISCHARGE OF PERSON VOLUNTARILY ADMITTED TO

RESIDENTIAL CARE FACILITY. (a) Except as otherwise provided, a

resident voluntarily admitted to a residential care facility

under a law in force before January 1, 1978, shall be discharged

not later than the 96th hour after the time the superintendent

receives written request from the person on whose application the

resident was admitted, or on the resident's own request.

(b) The superintendent may detain the resident for more than 96

hours in accordance with Section 593.030.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 593.093. REIMBURSEMENT TO COUNTY. (a) The state shall

reimburse a county an amount not to exceed $50 for the cost of a

hearing held by the county court to commit a resident of a

department facility who was committed under a law in force before

January 1, 1978, and for whom the due process requirements of

this subtitle require another commitment proceeding.

(b) The commissioners court of a county entitled to

reimbursement under this section may file a claim for

reimbursement with the comptroller.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.



CHAPTER 594. TRANSFER AND DISCHARGE

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE D. PERSONS WITH MENTAL RETARDATION ACT

CHAPTER 594. TRANSFER AND DISCHARGE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 594.001. APPLICABILITY OF CHAPTER. (a) A client may not

be transferred or discharged except as provided by this chapter

and department rules.

(b) This chapter does not apply to the:

(1) transfer of a client for emergency medical, dental, or

psychiatric care for not more than 30 consecutive days;

(2) voluntary withdrawal of a client from mental retardation

services; or

(3) discharge of a client by a superintendent or director

because the person is not a person with mental retardation

according to the results of the determination of mental

retardation.

(c) A discharge under Subsection (b)(3) is without further

hearings, unless an administrative hearing under Subchapter A,

Chapter 593, to contest the determination of mental retardation

is requested.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 60, Sec. 16, eff.

Sept. 1, 1993.

Sec. 594.002. LEAVE; FURLOUGH. The superintendent may grant or

deny a resident a leave of absence or furlough.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 594.003. HABEAS CORPUS. This chapter does not alter or

limit a resident's right to obtain a writ of habeas corpus.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

SUBCHAPTER B. TRANSFER OR DISCHARGE

Sec. 594.011. SERVICE PROVIDER. A service provider shall

transfer a client, furlough a client to an alternative placement,

or discharge a client if the service provider determines:

(1) that the client's placement is no longer appropriate to the

person's individual needs; or

(2) that the client can be better treated and habilitated in

another setting; and

(3) placement in another setting that can better treat and

habilitate the client has been secured.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 594.012. REQUEST BY CLIENT, PARENT, OR GUARDIAN. (a) A

client, the parent of a client who is a minor, or the guardian of

the person may request a transfer or discharge.

(b) The service provider shall determine the appropriateness of

the requested transfer or discharge.

(c) If a request is denied, the client, parent, or guardian of

the person is entitled to a hearing under Section 594.015 to

contest the decision.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 594.013. NOTICE OF TRANSFER OR DISCHARGE; APPROVAL. (a) A

client and the parent or guardian must be notified not later than

the 31st day before the date of the proposed transfer or

discharge of the client.

(b) A client may not be transferred to another facility without

the prior approval and knowledge of the parents or guardian of

the client.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 594.014. RIGHT TO ADMINISTRATIVE HEARING. (a) A client

and the parent or the guardian shall be informed of the right to

an administrative hearing to contest a proposed transfer or

discharge.

(b) A client may not be transferred to another facility or

discharged from mental retardation services unless the client is

given the opportunity to request and receive an administrative

hearing to contest the proposed transfer or discharge.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 594.015. ADMINISTRATIVE HEARING. (a) An administrative

hearing to contest a transfer or discharge decision must be held:

(1) as soon as possible, but not later than the 30th day after

the date of the request;

(2) in a convenient location; and

(3) after reasonable notice.

(b) The client, the parent of a client who is a minor, the

guardian of the person, and the superintendent have the right to:

(1) be present and represented at the hearing; and

(2) have reasonable access at a reasonable time before the

hearing to any records concerning the client relevant to the

proposed action.

(c) Evidence, including oral and written testimony, shall be

presented.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 594.016. DECISION. (a) After each case, the hearing

officer shall promptly report to the parties in writing the

officer's decision, findings of fact, and the reasons for those

findings.

(b) The hearing officer's decision is final on the 31st day

after the date on which the decision is reported, unless an

appeal is filed within that period.

(c) The filing of an appeal suspends the decision of the hearing

officer, and a party may not take action on the decision.

(d) If an appeal is not filed from a final order granting a

request for a transfer or discharge, the superintendent shall

proceed with the transfer or discharge.

(e) If an appeal is not filed from a final order denying a

request for a transfer or discharge, the client shall remain in

the same program or facility at which the client is receiving

services.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 594.017. APPEAL. (a) A party to a hearing may appeal the

hearing officer's decision without filing a motion for rehearing

with the hearing officer.

(b) Venue for an appeal is the county court of Travis County or

the county in which the client resides.

(c) The appeal is by trial de novo.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 594.018. NOTICE TO COMMITTING COURT. When a resident is

discharged, the department shall notify the court that committed

the resident to a residential care facility under Subchapter C,

Chapter 593.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 594.019. ALTERNATIVE SERVICES. (a) The department shall

provide appropriate alternative or follow-up supportive services

consistent with available resources by agreement among the

department, the mental retardation authority in the area in which

the client will reside, and the client, parent of a client who is

a minor, or guardian of the person. The services shall be

consistent with the rights guaranteed in Chapter 592.

(b) Placement in a residential care facility, other than by

transfer from another residential care facility, may be made only

as provided by Subchapters B and C, Chapter 593.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

SUBCHAPTER C. TRANSFER TO STATE MENTAL HOSPITAL

Sec. 594.031. TRANSFER OF VOLUNTARY RESIDENT. A voluntary

resident may not be transferred to a state mental hospital

without legally adequate consent to the transfer.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 594.032. TRANSFER OF COURT-COMMITTED RESIDENT. (a) The

superintendent may transfer a resident committed to a residential

care facility under Subchapter C, Chapter 593, to a state mental

hospital for mental health care if an examination of the resident

by a licensed physician indicates symptoms of mental illness to

the extent that care, treatment, control, and rehabilitation in a

state mental hospital is in the best interest of the resident.

(b) A resident transferred from a residential care facility to a

state mental hospital may not remain in the hospital for longer

than 30 consecutive days unless the transfer is authorized by a

court order under this subchapter.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 594.033. EVALUATION; COURT ORDER. The hospital

administrator of the state mental hospital to which a

court-committed resident is transferred shall immediately have an

evaluation of the resident's condition performed.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 594.034. REQUEST FOR TRANSFER ORDER. (a) If the

evaluation performed under Section 594.033 reveals that continued

hospitalization is necessary for longer than 30 consecutive days,

the hospital administrator of the state mental hospital to which

a court-committed resident is transferred shall promptly request

from the court that originally committed the resident to the

residential care facility an order transferring the resident to

the hospital.

(b) In support of the request, the hospital administrator shall

send two certificates of medical examination for mental illness

as described in Section 574.011, stating that the resident is:

(1) a person with mental illness; and

(2) requires observation or treatment in a mental hospital.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 594.035. HEARING DATE. When the committing court receives

the hospital administrator's request and the certificates of

medical examination, the court shall set a date for the hearing

on the proposed transfer.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 594.036. NOTICE. (a) A copy of the transfer request and

notice of the transfer hearing shall be personally served on the

resident not later than the eighth day before the date set for

the hearing.

(b) Notice shall also be served on the parents if the resident

is a minor and on the guardian for the resident's person if the

resident has been declared to be incapacitated as provided by the

Texas Probate Code and a guardian has been appointed.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 1, eff.

Sept. 1, 1995.

Sec. 594.037. HEARING LOCATION. (a) The judge may hold a

transfer hearing on the petition at any suitable place in the

county.

(b) The hearing should be held in a physical setting that is not

likely to have a harmful effect on the resident.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 594.038. HEARING BEFORE JURY. (a) The transfer hearing

must be held before a jury unless a waiver of trial by jury is

made in writing under oath by the resident, the parent if the

resident is a minor, or the resident's guardian of the person.

(b) Notwithstanding the executed waiver, a jury shall determine

the issue of the case if the resident, the parent, the guardian

of the person, or the resident's legal representative demands a

jury trial at any time before the hearing's determination is

made.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 594.039. RESIDENT PRESENT AT HEARING. The resident is

entitled to be present at the transfer hearing unless the court

determines it is in the resident's best interest to not be

present.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 594.040. OPENING HEARING. The transfer hearing must be

open to the public unless the court:

(1) finds that it is in the best interest of the resident to

close the hearing; and

(2) obtains the consent of the resident, a parent of a resident

who is a minor, the resident's guardian of the person, and the

resident's legal representative to close the hearing.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 594.041. MEDICAL EVIDENCE. (a) At least two physicians,

at least one of whom must be a psychiatrist, must testify at the

transfer hearing. The physicians must have examined the resident

not earlier than the 15th day before the date set for the

hearing.

(b) A person may not be transferred to a mental hospital except

on competent medical or psychiatric testimony.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 594.042. HEARING DETERMINATION. The court by order shall

approve the transfer of the resident to a state mental hospital

if the court or jury determines that the resident:

(1) is a person with mental illness; and

(2) requires a transfer to a state mental hospital for treatment

for the resident's own welfare and protection or for the

protection of others.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 594.043. DISCHARGE OF RESIDENT. A resident who is

transferred to a state mental hospital and no longer requires

treatment in a state mental hospital or a residential care

facility shall be discharged.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 594.044. TRANSFER OF RESIDENTIAL CARE FACILITY. (a)

Except as provided by Section 594.045, a resident who is

transferred to a state mental hospital and no longer requires

treatment in a state mental hospital but requires treatment in a

residential care facility shall be returned to the residential

care facility from which the resident was transferred.

(b) The hospital administrator of the state mental hospital

shall notify the superintendent of the facility from which the

resident was transferred that hospitalization in a state mental

hospital is not necessary or appropriate for the resident. The

superintendent shall immediately provide for the return of the

resident to the facility.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 594.045. RETURN OF COURT-ORDERED TRANSFER RESIDENT. (a)

If a resident has been transferred to a state mental hospital

under a court order under this subchapter, the hospital

administrator of the state mental hospital shall:

(1) send a certificate to the committing court stating that the

resident does not require hospitalization in a state mental

hospital but requires care in a residential care facility because

of mental retardation; and

(2) request that the resident be transferred to a residential

care facility.

(b) The transfer may be made only if the judge of the committing

court approves the transfer as provided by Section 575.013.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.



CHAPTER 595. RECORDS

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE D. PERSONS WITH MENTAL RETARDATION ACT

CHAPTER 595. RECORDS

Sec. 595.001. CONFIDENTIALITY OF RECORDS. Records of the

identity, diagnosis, evaluation, or treatment of a person that

are maintained in connection with the performance of a program or

activity relating to mental retardation are confidential and may

be disclosed only for the purposes and under the circumstances

authorized under Sections 595.003 and 595.004.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 595.002. RULES. The board shall adopt rules to carry out

this chapter that the department considers necessary or proper

to:

(1) prevent circumvention or evasion of the chapter; or

(2) facilitate compliance with the chapter.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 595.003. CONSENT TO DISCLOSURE. (a) The content of a

confidential record may be disclosed in accordance with the prior

written consent of:

(1) the person about whom the record is maintained;

(2) the person's parent if the person is a minor;

(3) the guardian if the person has been adjudicated incompetent

to manage the person's personal affairs; or

(4) if the person is dead:

(A) the executor or administrator of the deceased's estate; or

(B) if an executor or administrator has not been appointed, the

deceased's spouse or, if the deceased was not married, an adult

related to the deceased within the first degree of consanguinity.

(b) Disclosure is permitted only to the extent, under the

circumstances, and for the purposes allowed under department

rules.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 595.004. RIGHT TO PERSONAL RECORD. (a) The content of a

confidential record shall be made available on the request of the

person about whom the record was made unless:

(1) the person is a client; and

(2) the qualified professional responsible for supervising the

client's habilitation states in a signed written statement that

having access to the record is not in the client's best interest.

(b) The parent of a minor or the guardian of the person shall be

given access to the contents of any record about the minor or

person.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 595.005. EXCEPTIONS. (a) The content of a confidential

record may be disclosed without the consent required under

Section 595.003 to:

(1) medical personnel to the extent necessary to meet a medical

emergency;

(2) qualified personnel for management audits, financial audits,

program evaluations, or research approved by the department; or

(3) personnel legally authorized to conduct investigations

concerning complaints of abuse or denial of rights of persons

with mental retardation.

(b) A person who receives confidential information under

Subsection (a)(2) may not directly or indirectly identify a

person receiving services in a report of the audit, evaluation,

or research, or otherwise disclose any identities.

(c) The department may disclose without the consent required

under Section 595.003 a person's educational records to a school

district that provides or will provide educational services to

the person.

(d) If authorized by an appropriate order of a court of

competent jurisdiction granted after application showing good

cause, the content of a record may be disclosed without the

consent required under Section 595.003. In determining whether

there is good cause, a court shall weigh the public interest and

need for disclosure against the injury to the person receiving

services. On granting the order, the court, in determining the

extent to which any disclosure of all or any part of a record is

necessary, shall impose appropriate safeguards against

unauthorized disclosure.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 595.0055. DISCLOSURE OF NAME AND BIRTH AND DEATH DATES FOR

CERTAIN PURPOSES. (a) In this section, "cemetery organization"

and "funeral establishment" have the meanings assigned by Section

711.001.

(b) Notwithstanding any other law, on request by a

representative of a cemetery organization or funeral

establishment, the superintendent of a residential care facility

shall release to the representative the name, date of birth, or

date of death of a person who was a resident at the facility when

the person died, unless the person or the person's guardian

provided written instructions to the facility not to release the

person's name or dates of birth and death. A representative of a

cemetery organization or a funeral establishment may use a name

or date released under this subsection only for the purpose of

inscribing the name or date on a grave marker.

Added by Acts 2003, 78th Leg., ch. 174, Sec. 2, eff. May 27,

2003.

Sec. 595.006. USE OF RECORD IN CRIMINAL PROCEEDINGS. Except as

authorized by a court order under Section 595.005, a confidential

record may not be used to:

(1) initiate or substantiate a criminal charge against a person

receiving services; or

(2) conduct an investigation of a person receiving services.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 595.007. CONFIDENTIALITY OF PAST SERVICES. The prohibition

against disclosing information in a confidential record applies

regardless of when the person received services.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 595.008. EXCHANGE OF RECORDS. The prohibitions against

disclosure apply to an exchange of records between government

agencies or persons, except for exchanges of information

necessary for:

(1) delivery of services to clients; or

(2) payment for mental retardation services as defined in this

subtitle.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 595.009. RECEIPT OF INFORMATION BY PERSONS OTHER THAN

CLIENT OR PATIENT. (a) A person who receives information that

is confidential under this chapter may not disclose the

information except to the extent that disclosure is consistent

with the authorized purposes for which the information was

obtained.

(b) This section does not apply to the person about whom the

record is made, or the parent, if the person is a minor, or the

guardian of the person.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 595.010. DISCLOSURE OF PHYSICAL OR MENTAL CONDITION. This

chapter does not prohibit a qualified professional from

disclosing the current physical and mental condition of a person

with mental retardation to the person's parent, guardian,

relative, or friend.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.



CHAPTER 597. CAPACITY OF CLIENTS TO CONSENT TO TREATMENT

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE D. PERSONS WITH MENTAL RETARDATION ACT

CHAPTER 597. CAPACITY OF CLIENTS TO CONSENT TO TREATMENT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 597.001. DEFINITIONS. In this chapter:

(1) "Highly restrictive procedure" means the application of

aversive stimuli, exclusionary time-out, physical restraint, or a

requirement to engage in an effortful task.

(2) "Client" means a person receiving services in a

community-based ICF-MR facility.

(3) "Committee" means a surrogate consent committee established

under Section 597.042.

(4) "ICF-MR" has the meaning assigned by Section 531.002.

(5) "Interdisciplinary team" means those interdisciplinary teams

defined in the Code of Federal Regulations for participation in

the intermediate care facilities for the mentally retarded.

(6) "Major medical and dental treatment" means a medical,

surgical, dental, or diagnostic procedure or intervention that:

(A) has a significant recovery period;

(B) presents a significant risk;

(C) employs a general anesthetic; or

(D) in the opinion of the primary physician, involves a

significant invasion of bodily integrity that requires the

extraction of bodily fluids or an incision or that produces

substantial pain, discomfort, or debilitation.

(7) "Psychoactive medication" means any medication prescribed

for the treatment of symptoms of psychosis or other severe mental

or emotional disorders and that is used to exercise an effect

upon the central nervous system for the purposes of influencing

and modifying behavior, cognition, or affective state.

(8) "Surrogate decision-maker" means an individual authorized

under Section 597.041 to consent on behalf of a client residing

in an ICF-MR facility.

Added by Acts 1993, 73rd Leg., ch. 530, Sec. 1, eff. Aug. 30,

1993. Reenacted by Acts 1999, 76th Leg., ch. 538, Sec. 1, eff.

June 18, 1999.

Sec. 597.002. RULES. The board may adopt rules necessary to

implement this chapter not later than 180 days after its

effective date.

Added by Acts 1993, 73rd Leg., ch. 530, Sec. 1, eff. Aug. 30,

1993. Reenacted by Acts 1999, 76th Leg., ch. 538, Sec. 1, eff.

June 18, 1999.

Sec. 597.003. EXCEPTIONS. (a) This chapter does not apply to

decisions for the following:

(1) experimental research;

(2) abortion;

(3) sterilization;

(4) management of client funds; and

(5) electroconvulsive treatment.

(b) This chapter does not apply to campus-based facilities

operated by the department.

Added by Acts 1993, 73rd Leg., ch. 530, Sec. 1, eff. Aug. 30,

1993. Reenacted by Acts 1999, 76th Leg., ch. 538, Sec. 1, eff.

June 18, 1999.

SUBCHAPTER B. ASSESSMENT OF CLIENT'S CAPACITY; INCAPACITATED

CLIENTS WITHOUT GUARDIANS

Sec. 597.021. ICF-MR ASSESSMENT OF CLIENT'S CAPACITY TO CONSENT

TO TREATMENT. (a) The board by rule shall require an ICF-MR

facility certified in this state to assess the capacity of each

adult client without a legal guardian to make treatment decisions

when there is evidence to suggest the individual is not capable

of making a decision covered under this chapter.

(b) The rules must require the use of a uniform assessment

process prescribed by board rule to determine a client's capacity

to make treatment decisions.

Added by Acts 1993, 73rd Leg., ch. 530, Sec. 1, eff. Aug. 30,

1993. Reenacted by Acts 1999, 76th Leg., ch. 538, Sec. 1, eff.

June 18, 1999.

SUBCHAPTER C. SURROGATE CONSENT FOR ICF-MR CLIENTS

Sec. 597.041. SURROGATE DECISION-MAKERS. (a) If the results of

an assessment conducted in accordance with Section 597.021

indicate that an adult client who does not have a legal guardian

or a client under 18 years of age who has no parent, legal

guardian, or managing or possessory conservator lacks the

capacity to make a major medical or dental treatment decision, an

adult surrogate from the following list, in order of descending

preference, who has decision-making capacity and who is willing

to consent on behalf of the client may consent to major medical

or dental treatment on behalf of the client:

(1) an actively involved spouse;

(2) an actively involved adult child who has the waiver and

consent of all other actively involved adult children of the

client to act as the sole decision-maker;

(3) an actively involved parent or stepparent;

(4) an actively involved adult sibling who has the waiver and

consent of all other actively involved adult siblings of the

client to act as the sole decision-maker; and

(5) any other actively involved adult relative who has the

waiver and consent of all other actively involved adult relatives

of the client to act as the sole decision-maker.

(b) Any person who consents on behalf of a client and who acts

in good faith, reasonably, and without malice is not criminally

or civilly liable for that action.

(c) Consent given by the surrogate decision-maker is valid and

competent to the same extent as if the client had the capacity to

consent and had consented.

(d) Any dispute as to the right of a party to act as a surrogate

decision-maker may be resolved only by a court of record under

Chapter V, Texas Probate Code.

Added by Acts 1993, 73rd Leg., ch. 530, Sec. 1, eff. Aug. 30,

1993. Reenacted by Acts 1999, 76th Leg., ch. 538, Sec. 1, eff.

June 18, 1999.

Sec. 597.042. SURROGATE CONSENT COMMITTEE ESTABLISHED;

DEPARTMENTAL SUPPORT. (a) For cases in which there is no

guardian or surrogate decision-maker available, the department

shall establish and maintain a list of individuals qualified to

serve on a surrogate consent committee.

(b) The department shall provide the staff and assistance

necessary to perform the duties prescribed by this subchapter.

Added by Acts 1993, 73rd Leg., ch. 530, Sec. 1, eff. Aug. 30,

1993. Reenacted by Acts 1999, 76th Leg., ch. 538, Sec. 1, eff.

June 18, 1999.

Sec. 597.043. COMMITTEE MEMBERSHIP. (a) A surrogate consent

committee considering an application for a treatment decision

shall be composed of at least three but not more than five

members, and consent on behalf of clients shall be based on

consensus of the members.

(b) A committee considering an application for a treatment

decision must consist of individuals who:

(1) are not employees of the facility;

(2) do not provide contractual services to the facility;

(3) do not manage or exercise supervisory control over:

(A) the facility or the employees of the facility; or

(B) any company, corporation, or other legal entity that manages

or exercises control over the facility or the employees of the

facility;

(4) do not have a financial interest in the facility or in any

company, corporation, or other legal entity that has a financial

interest in the facility; and

(5) are not related to the client.

(c) The list of qualified individuals from which committee

members are drawn shall include:

(1) health care professionals licensed or registered in this

state who have specialized training in medicine,

psychopharmacology, nursing, or psychology;

(2) persons with mental retardation or parents, siblings,

spouses, or children of a person with mental retardation;

(3) attorneys licensed in this state who have knowledge of legal

issues of concern to persons with mental retardation or to the

families of persons with mental retardation;

(4) members of private organizations that advocate on behalf of

persons with mental retardation; and

(5) persons with demonstrated expertise or interest in the care

and treatment of persons with mental disabilities.

(d) At least one member of the committee must be an individual

listed in Subsection (c)(1) or (5).

(e) A member of a committee shall participate in education and

training as required by department rule.

(f) The department shall designate a committee chair.

Added by Acts 1993, 73rd Leg., ch. 530, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 450, Sec. 2, eff.

Sept. 1, 1997. Reenacted by Acts 1999, 76th Leg., ch. 538, Sec.

1, eff. June 18, 1999.

Sec. 597.044. APPLICATION FOR TREATMENT DECISION. (a) If the

results of the assessment conducted in accordance with Section

597.021 indicate that a client who does not have a legal guardian

or surrogate decision-maker lacks the capacity to make a

treatment decision about major medical or dental treatment,

psychoactive medication, or a highly restrictive procedure, the

ICF-MR facility must file an application for a treatment decision

with the department.

(b) An application must be in the form prescribed by the

department, must be signed by the applicant, and must:

(1) state that the applicant has reason to believe and does

believe that the client has a need for major medical or dental

treatment, psychoactive medication, or a highly restrictive

procedure;

(2) specify the condition proposed to be treated;

(3) provide a description of the proposed treatment, including

the risks and benefits to the client of the proposed treatment;

(4) provide a description of generally accepted alternatives to

the proposed treatment, including the risks and potential

benefits to the client of the alternatives, and the reasons the

alternatives were rejected;

(5) state the applicant's opinion on whether the proposed

treatment promotes the client's best interest and the grounds for

the opinion;

(6) state the client's opinion about the proposed treatment, if

known;

(7) provide any other information necessary to determine the

client's best interest regarding the treatment; and

(8) state that the client does not have a guardian of the person

and does not have a parent, spouse, child, or other person with

demonstrated interest in the care and welfare of the client who

is able and willing to become the client's guardian or surrogate

decision-maker.

Added by Acts 1993, 73rd Leg., ch. 530, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 450, Sec. 2, eff.

Sept. 1, 1997. Reenacted and amended by Acts 1999, 76th Leg., ch.

538, Sec. 1, eff. June 18, 1999.

Sec. 597.045. NOTICE OF REVIEW OF APPLICATION FOR TREATMENT

DECISION. (a) Following receipt of an application for a

treatment decision that meets the requirements of Section

597.044(b), the department shall appoint a surrogate consent

committee.

(b) The ICF-MR facility with assistance from the department

shall schedule a review of the application.

(c) The ICF-MR facility with assistance from the department

shall send notice of the date, place, and time of the review to

the surrogate consent committee, the client who is the subject of

the application, the client's actively involved parent, spouse,

adult child, or other person known to have a demonstrated

interest in the care and welfare of the client, and any other

person as prescribed by board rule. The ICF-MR facility shall

include a copy of the application and a statement of the

committee's procedure for consideration of the application,

including the opportunity to be heard or to present evidence and

to appeal.

Added by Acts 1993, 73rd Leg., ch. 530, Sec. 1, eff. Aug. 30,

1993. Amended by Act 1997, 75th Leg., ch. 450, Sec. 4, eff. Sept.

1, 1997. Reenacted by Acts 1999, 76th Leg., ch. 538, Sec. 1, eff.

June 18, 1999.

Sec. 597.046. PREREVIEW OF APPLICATION. (a) Before the date of

the review of an application for a treatment decision the

committee chair shall review the application to determine whether

additional information may be necessary to assist the committee

in determining the client's best interest under the

circumstances.

(b) A committee member may consult with a person who might

assist in the determination of the best interest of the client or

in learning the personal opinions, beliefs, and values of the

client.

(c) If a committee that does not include in its membership an

individual listed in Section 597.043(c)(1) is to review an

application for a treatment decision about psychoactive

medication, the department shall provide consultation with a

health care professional licensed or registered in this state to

assist the committee in the determination of the best interest of

the client.

Added by Acts 1993, 73rd Leg., ch. 530, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 450, Sec. 4, eff.

Sept. 1, 1997. Reenacted by Acts 1999, 76th Leg., ch. 538, Sec.

1, eff. June 18, 1999.

Sec. 597.047. CONFIDENTIAL INFORMATION. Notwithstanding any

other state law, a person licensed by this state to provide

services related to health care or to the treatment or care of a

person with mental retardation, a developmental disability, or a

mental illness shall provide to the committee members any

information the committee requests that is relevant to the

client's need for a proposed treatment.

Added by Acts 1993, 73rd Leg., ch. 530, Sec. 1, eff. Aug. 30,

1993. Reenacted by Acts 1999, 76th Leg., ch. 538, Sec. 1, eff.

June 18, 1999.

Sec. 597.048. REVIEW OF APPLICATION. (a) The committee shall

review the application at the time, place, and date provided in

the notice under Section 597.045.

(b) A person notified under Section 597.045 is entitled to be

present and to present evidence personally or through a

representative.

(c) The committee may take testimony or review evidence from any

person who might assist the committee in determining a client's

best interest.

(d) Formal rules of evidence do not apply to committee

proceedings.

(e) If practicable, the committee shall interview and observe

the client before making a determination of the client's best

interest, and in those cases when a client is not interviewed,

the reason must be documented in the committee's record.

(f) At any time before the committee makes its determination of

a client's best interest under Section 597.049, the committee

chair may suspend the review of the application for not more than

five days if any person applies for appointment as the client's

guardian of the person in accordance with the Texas Probate Code.

Added by Acts 1993, 73rd Leg., ch. 530, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 450, Sec. 5, eff.

Sept. 1, 1997. Reenacted by Acts 1999, 76th Leg., ch. 538, Sec.

1, eff. June 18, 1999.

Sec. 597.049. DETERMINATION OF BEST INTEREST. (a) The

committee shall make a determination, based on clear and

convincing evidence, of whether the proposed treatment promotes

the client's best interest and a determination that:

(1) a person has not been appointed as the guardian of the

client's person before the sixth day after proceedings are

suspended under Section 597.048(f); or

(2) there is a medical necessity, based on clear and convincing

evidence, that the determination about the proposed treatment

occur before guardianship proceedings are completed.

(b) In making its determination of the best interest of the

client, the committee shall consider fully the preference of the

client as articulated at any time.

(c) According to its determination of the client's best

interest, the committee shall consent or refuse the treatment on

the client's behalf.

(d) The committee shall determine a date on which the consent

becomes effective and a date on which the consent expires.

(e) A person serving on a committee who consents or refuses to

consent on behalf of a client and who acts in good faith,

reasonably, and without malice is not criminally or civilly

liable for that action.

Added by Acts 1993, 73rd Leg., ch. 530, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 450, Sec. 6, eff.

Sept. 1, 1997. Reenacted by Acts 1999, 76th Leg., ch. 538, Sec.

1, eff. June 18, 1999.

Sec. 597.050. NOTICE OF DETERMINATION. (a) The committee shall

issue a written opinion containing each of its determinations and

a separate statement of the committee's findings of fact.

(b) The ICF-MR facility shall send a copy of the committee's

opinion to:

(1) each person notified under Section 597.045; and

(2) the department.

Added by Acts 1993, 73rd Leg., ch. 530, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 450, Sec. 7, eff.

Sept. 1, 1997. Reenacted by Acts 1999, 76th Leg., ch. 538, Sec.

1, eff. June 18, 1999.

Sec. 597.051. EFFECT OF COMMITTEE'S DETERMINATION. This chapter

does not limit the availability of other lawful means of

obtaining a client's consent for medical treatment.

Added by Acts 1993, 73rd Leg., ch. 530, Sec. 1, eff. June 18,

1999. Reenacted by Acts 1999, 76th Leg., ch. 538, Sec. 1, eff.

June 18, 1999.

Sec. 597.052. SCOPE OF CONSENT. (a) The committee or the

surrogate decision-maker may consent to the release of records

related to the client's condition or treatment to facilitate

treatment to which the committee or surrogate decision-maker has

consented.

(b) The interdisciplinary team may consent to psychoactive

medication subsequent to the initial consent for administration

of psychoactive medication made by a surrogate consent committee

in accordance with rules of the department until the expiration

date of the consent.

(c) Unless another decision-making mechanism is provided for by

law, a client, a client's authorized surrogate decision-maker if

available, or the client's interdisciplinary team may consent to

decisions which involve risk to client protection and rights not

specifically reserved to surrogate decision-makers or surrogate

consent committees.

Added by Acts 1993, 73rd Leg., ch. 530, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 450, Sec. 8, eff.

Sept. 1, 1997. Reenacted by Acts 1999, 76th Leg., ch. 538, Sec.

1, eff. June 18, 1999.

Sec. 597.053. APPEALS. (a) A person notified under Section

597.045 may appeal the committee's decision by filing a petition

in the probate court or court having probate jurisdiction for the

county in which the client resides or in Travis County. The

person must file the appeal not later than the 15th day after the

effective date of the committee's determination.

(b) If the hearing is to be held in a probate court in which the

judge is not a licensed attorney, the person filing the appeal

may request that the proceeding be transferred to a court with a

judge who is licensed to practice law in this state. The probate

court judge shall transfer the case after receiving the request,

and the receiving court shall hear the case as if it had been

originally filed in that court.

(c) A copy of the petition must be served on all parties of

record in the proceedings before the committee.

(d) After considering the nature of the condition of the client,

the proposed treatment, and the need for timely medical

attention, the court may issue a temporary restraining order to

facilitate the appeal. If the order is granted, the court shall

expedite the trial.

Added by Acts 1993, 73rd Leg., ch. 530, Sec. 1, eff. Aug. 30,

1993. Reenacted by Acts 1999, 76th Leg., ch. 538, Sec. 1, eff.

June 18, 1999.

Sec. 597.054. PROCEDURES. (a) Each ICF-MR shall develop

procedures for the surrogate consent committees in accordance

with the rules adopted under Section 597.002.

(b) A committee is not subject to Chapter 2001, Government Code,

Chapter 551, Government Code, or Chapter 552, Government Code.

Added by Acts 1993, 73rd Leg., ch. 530, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

(82), (88), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 450,

Sec. 9, eff. Sept. 1, 1997. Reenacted by Acts 1999, 76th Leg.,

ch. 538, Sec. 1, eff. June 18, 1999.



CHAPTER 611. MENTAL HEALTH RECORDS

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE E. SPECIAL PROVISIONS RELATING TO MENTAL ILLNESS AND

MENTAL RETARDATION

CHAPTER 611. MENTAL HEALTH RECORDS

Sec. 611.001. DEFINITIONS. In this chapter:

(1) "Patient" means a person who consults or is interviewed by a

professional for diagnosis, evaluation, or treatment of any

mental or emotional condition or disorder, including alcoholism

or drug addiction.

(2) "Professional" means:

(A) a person authorized to practice medicine in any state or

nation;

(B) a person licensed or certified by this state to diagnose,

evaluate, or treat any mental or emotional condition or disorder;

or

(C) a person the patient reasonably believes is authorized,

licensed, or certified as provided by this subsection.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 611.002. CONFIDENTIALITY OF INFORMATION AND PROHIBITION

AGAINST DISCLOSURE. (a) Communications between a patient and a

professional, and records of the identity, diagnosis, evaluation,

or treatment of a patient that are created or maintained by a

professional, are confidential.

(b) Confidential communications or records may not be disclosed

except as provided by Section 611.004 or 611.0045.

(c) This section applies regardless of when the patient received

services from a professional.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 903, Sec. 1.11, eff.

Aug. 30, 1993.

Sec. 611.003. PERSONS WHO MAY CLAIM PRIVILEGE OF

CONFIDENTIALITY. (a) The privilege of confidentiality may be

claimed by:

(1) the patient;

(2) a person listed in Section 611.004(a)(4) or (a)(5) who is

acting on the patient's behalf; or

(3) the professional, but only on behalf of the patient.

(b) The authority of a professional to claim the privilege of

confidentiality on behalf of the patient is presumed in the

absence of evidence to the contrary.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 611.004. AUTHORIZED DISCLOSURE OF CONFIDENTIAL INFORMATION

OTHER THAN IN JUDICIAL OR ADMINISTRATIVE PROCEEDING. (a) A

professional may disclose confidential information only:

(1) to a governmental agency if the disclosure is required or

authorized by law;

(2) to medical or law enforcement personnel if the professional

determines that there is a probability of imminent physical

injury by the patient to the patient or others or there is a

probability of immediate mental or emotional injury to the

patient;

(3) to qualified personnel for management audits, financial

audits, program evaluations, or research, in accordance with

Subsection (b);

(4) to a person who has the written consent of the patient, or a

parent if the patient is a minor, or a guardian if the patient

has been adjudicated as incompetent to manage the patient's

personal affairs;

(5) to the patient's personal representative if the patient is

deceased;

(6) to individuals, corporations, or governmental agencies

involved in paying or collecting fees for mental or emotional

health services provided by a professional;

(7) to other professionals and personnel under the

professionals' direction who participate in the diagnosis,

evaluation, or treatment of the patient;

(8) in an official legislative inquiry relating to a state

hospital or state school as provided by Subsection (c);

(9) to designated persons or personnel of a correctional

facility in which a person is detained if the disclosure is for

the sole purpose of providing treatment and health care to the

person in custody;

(10) to an employee or agent of the professional who requires

mental health care information to provide mental health care

services or in complying with statutory, licensing, or

accreditation requirements, if the professional has taken

appropriate action to ensure that the employee or agent:

(A) will not use or disclose the information for any other

purposes; and

(B) will take appropriate steps to protect the information; or

(11) to satisfy a request for medical records of a deceased or

incompetent person pursuant to Section 74.051(e), Civil Practice

and Remedies Code.

(b) Personnel who receive confidential information under

Subsection (a)(3) may not directly or indirectly identify or

otherwise disclose the identity of a patient in a report or in

any other manner.

(c) The exception in Subsection (a)(8) applies only to records

created by the state hospital or state school or by the employees

of the hospital or school. Information or records that identify a

patient may be released only with the patient's proper consent.

(d) A person who receives information from confidential

communications or records may not disclose the information except

to the extent that disclosure is consistent with the authorized

purposes for which the person first obtained the information.

This subsection does not apply to a person listed in Subsection

(a)(4) or (a)(5) who is acting on the patient's behalf.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 856, Sec. 8, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1264, Sec. 1, eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

138, Sec. 1, eff. September 1, 2005.

Sec. 611.0045. RIGHT TO MENTAL HEALTH RECORD. (a) Except as

otherwise provided by this section, a patient is entitled to have

access to the content of a confidential record made about the

patient.

(b) The professional may deny access to any portion of a record

if the professional determines that release of that portion would

be harmful to the patient's physical, mental, or emotional

health.

(c) If the professional denies access to any portion of a

record, the professional shall give the patient a signed and

dated written statement that having access to the record would be

harmful to the patient's physical, mental, or emotional health

and shall include a copy of the written statement in the

patient's records. The statement must specify the portion of the

record to which access is denied, the reason for denial, and the

duration of the denial.

(d) The professional who denies access to a portion of a record

under this section shall redetermine the necessity for the denial

at each time a request for the denied portion is made. If the

professional again denies access, the professional shall notify

the patient of the denial and document the denial as prescribed

by Subsection (c).

(e) If a professional denies access to a portion of a

confidential record, the professional shall allow examination and

copying of the record by another professional if the patient

selects the professional to treat the patient for the same or a

related condition as the professional denying access.

(f) The content of a confidential record shall be made available

to a person listed by Section 611.004(a)(4) or (5) who is acting

on the patient's behalf.

(g) A professional shall delete confidential information about

another person who has not consented to the release, but may not

delete information relating to the patient that another person

has provided, the identity of the person responsible for that

information, or the identity of any person who provided

information that resulted in the patient's commitment.

(h) If a summary or narrative of a confidential record is

requested by the patient or other person requesting release under

this section, the professional shall prepare the summary or

narrative.

(i) The professional or other entity that has possession or

control of the record shall grant access to any portion of the

record to which access is not specifically denied under this

section within a reasonable time and may charge a reasonable fee.

(j) Notwithstanding Section 159.002, Occupations Code, this

section applies to the release of a confidential record created

or maintained by a professional, including a physician, that

relates to the diagnosis, evaluation, or treatment of a mental or

emotional condition or disorder, including alcoholism or drug

addiction.

(k) The denial of a patient's access to any portion of a record

by the professional or other entity that has possession or

control of the record suspends, until the release of that portion

of the record, the running of an applicable statute of

limitations on a cause of action in which evidence relevant to

the cause of action is in that portion of the record.

Added by Acts 1993, 73rd Leg., ch. 903, Sec. 1.12, eff. Aug. 30,

1993. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.806,

eff. Sept. 1, 2001.

Sec. 611.005. LEGAL REMEDIES FOR IMPROPER DISCLOSURE OR FAILURE

TO DISCLOSE. (a) A person aggrieved by the improper disclosure

of or failure to disclose confidential communications or records

in violation of this chapter may petition the district court of

the county in which the person resides for appropriate relief,

including injunctive relief. The person may petition a district

court of Travis County if the person is not a resident of this

state.

(b) In a suit contesting the denial of access under Section

611.0045, the burden of proving that the denial was proper is on

the professional who denied the access.

(c) The aggrieved person also has a civil cause of action for

damages.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 903, Sec. 1.13, eff.

Aug. 30, 1993.

Sec. 611.006. AUTHORIZED DISCLOSURE OF CONFIDENTIAL INFORMATION

IN JUDICIAL OR ADMINISTRATIVE PROCEEDING. (a) A professional

may disclose confidential information in:

(1) a judicial or administrative proceeding brought by the

patient or the patient's legally authorized representative

against a professional, including malpractice proceedings;

(2) a license revocation proceeding in which the patient is a

complaining witness and in which disclosure is relevant to the

claim or defense of a professional;

(3) a judicial or administrative proceeding in which the patient

waives the patient's right in writing to the privilege of

confidentiality of information or when a representative of the

patient acting on the patient's behalf submits a written waiver

to the confidentiality privilege;

(4) a judicial or administrative proceeding to substantiate and

collect on a claim for mental or emotional health services

rendered to the patient;

(5) a judicial proceeding if the judge finds that the patient,

after having been informed that communications would not be

privileged, has made communications to a professional in the

course of a court-ordered examination relating to the patient's

mental or emotional condition or disorder, except that those

communications may be disclosed only with respect to issues

involving the patient's mental or emotional health;

(6) a judicial proceeding affecting the parent-child

relationship;

(7) any criminal proceeding, as otherwise provided by law;

(8) a judicial or administrative proceeding regarding the abuse

or neglect, or the cause of abuse or neglect, of a resident of an

institution, as that term is defined by Chapter 242;

(9) a judicial proceeding relating to a will if the patient's

physical or mental condition is relevant to the execution of the

will;

(10) an involuntary commitment proceeding for court-ordered

treatment or for a probable cause hearing under:

(A) Chapter 462;

(B) Chapter 574; or

(C) Chapter 593; or

(11) a judicial or administrative proceeding where the court or

agency has issued an order or subpoena.

(b) On granting an order under Subsection (a)(5), the court, in

determining the extent to which disclosure of all or any part of

a communication is necessary, shall impose appropriate safeguards

against unauthorized disclosure.

Added by Acts 1995, 74th Leg., ch. 856, Sec. 9, eff. Sept. 1,

1995.

Sec. 611.007. REVOCATION OF CONSENT. (a) Except as provided by

Subsection (b), a patient or a patient's legally authorized

representative may revoke a disclosure consent to a professional

at any time. A revocation is valid only if it is written, dated,

and signed by the patient or legally authorized representative.

(b) A patient may not revoke a disclosure that is required for

purposes of making payment to the professional for mental health

care services provided to the patient.

(c) A patient may not maintain an action against a professional

for a disclosure made by the professional in good faith reliance

on an authorization if the professional did not have notice of

the revocation of the consent.

Added by Acts 1995, 74th Leg., ch. 856, Sec. 9, eff. Sept. 1,

1995.

Sec. 611.008. REQUEST BY PATIENT. (a) On receipt of a written

request from a patient to examine or copy all or part of the

patient's recorded mental health care information, a

professional, as promptly as required under the circumstances but

not later than the 15th day after the date of receiving the

request, shall:

(1) make the information available for examination during

regular business hours and provide a copy to the patient, if

requested; or

(2) inform the patient if the information does not exist or

cannot be found.

(b) Unless provided for by other state law, the professional may

charge a reasonable fee for retrieving or copying mental health

care information and is not required to permit examination or

copying until the fee is paid unless there is a medical

emergency.

(c) A professional may not charge a fee for copying mental

health care information under Subsection (b) to the extent the

fee is prohibited under Subchapter M, Chapter 161.

Added by Acts 1995, 74th Leg., ch. 856, Sec. 9, eff. Sept. 1,

1995.



CHAPTER 612. INTERSTATE COMPACT ON MENTAL HEALTH

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE E. SPECIAL PROVISIONS RELATING TO MENTAL ILLNESS AND

MENTAL RETARDATION

CHAPTER 612. INTERSTATE COMPACT ON MENTAL HEALTH

Sec. 612.001. EXECUTION OF INTERSTATE COMPACT. This state

enters into a compact with all other states legally joining in

the compact in substantially the following form:

"INTERSTATE COMPACT ON MENTAL HEALTH

"The contracting states solemnly agree that:

"ARTICLE I

"The party states find that the proper and expeditious treatment

of the mentally ill and mentally deficient can be facilitated by

cooperative action, to the benefit of the patients, their

families, and society as a whole. Further, the party states find

that the necessity of and desirability for furnishing such care

and treatment bears no primary relation to the residence or

citizenship of the patient but that, on the contrary, the

controlling factors of community safety and humanitarianism

require that facilities and services be made available for all

who are in need of them. Consequently, it is the purpose of this

compact and of the party states to provide the necessary legal

basis for the institutionalization or other appropriate care and

treatment of the mentally ill and mentally deficient under a

system that recognizes the paramount importance of patient

welfare and to establish the responsibilities of the party states

in terms of such welfare.

"ARTICLE II

"As used in this compact:

"(a) 'Sending state' shall mean a party state from which a

patient is transported pursuant to the provisions of the compact

or from which it is contemplated that a patient may be so sent.

"(b) 'Receiving state' shall mean a party state to which a

patient is transported pursuant to the provisions of the compact

or to which it is contemplated that a patient may be so sent.

"(c) 'Institution' shall mean any hospital or other facility

maintained by a party state or political subdivision thereof for

the care and treatment of mental illness or mental deficiency.

"(d) 'Patient' shall mean any person subject to or eligible as

determined by the laws of the sending state, for

institutionalization or other care, treatment, or supervision

pursuant to the provisions of this compact.

"(e) 'After-care' shall mean care, treatment and services

provided a patient, as defined herein, on convalescent status or

conditional release.

"(f) 'Mental illness' shall mean mental disease to such extent

that a person so afflicted requires care and treatment for his

own welfare, or the welfare of others, or of the community.

"(g) 'Mental deficiency' shall mean mental deficiency as defined

by appropriate clinical authorities to such extent that a person

so afflicted is incapable of managing himself and his affairs,

but shall not include mental illness as defined herein.

"(h) 'State' shall mean any state, territory or possession of

the United States, the District of Columbia, and the Commonwealth

of Puerto Rico.

"ARTICLE III

"(a) Whenever a person physically present in any party state

shall be in need of institutionalization by reason of mental

illness or mental deficiency, he shall be eligible for care and

treatment in an institution in that state irrespective of his

residence, settlement or citizenship qualifications.

"(b) The provisions of paragraph (a) of this article to the

contrary notwithstanding, any patient may be transferred to an

institution in another state whenever there are factors based

upon clinical determinations indicating that the care and

treatment of said patient would be facilitated or improved

thereby. Any such institutionalization may be for the entire

period of care and treatment or for any portion or portions

thereof. The factors referred to in this paragraph shall include

the patient's full record with due regard for the location of the

patient's family, character of the illness and probable duration

thereof, and such other factors as shall be considered

appropriate.

"(c) No state shall be obliged to receive any patient pursuant

to the provisions of paragraph (b) of this article unless the

sending state has given advance notice of its intention to send

the patient; furnished all available medical and other pertinent

records concerning the patient; given the qualified medical or

other appropriate clinical authorities of the receiving state an

opportunity to examine the patient if said authorities so wish;

and unless the receiving state shall agree to accept the patient.

"(d) In the event that the laws of the receiving state establish

a system of priorities for the admission of patients, an

interstate patient under this compact shall receive the same

priority as a local patient and shall be taken in the same order

and at the same time that he would be taken if he were a local

patient.

"(e) Pursuant to this compact, the determination as to the

suitable place of institutionalization for a patient may be

reviewed at any time and such further transfer of the patient may

be made as seems likely to be in the best interest of the

patient.

"ARTICLE IV

"(a) Whenever, pursuant to the laws of the state in which a

patient is physically present, it shall be determined that the

patient should receive after-care or supervision, such care or

supervision may be provided in a receiving state. If the medical

or other appropriate clinical authorities having responsibility

for the care and treatment of the patient in the sending state

shall have reason to believe that after-care in another state

would be in the best interest of the patient and would not

jeopardize the public safety, they shall request the appropriate

authorities in the receiving state to investigate the

desirability of affording the patient such after-care in said

receiving state, and such investigation shall be made with all

reasonable speed. The request for investigation shall be

accompanied by complete information concerning the patient's

intended place of residence and the identity of the person in

whose charge it is proposed to place the patient, the complete

medical history of the patient, and such other documents as may

be pertinent.

"(b) If the medical or other appropriate clinical authorities

having responsibility for the care and treatment of the patient

in the sending state and the appropriate authorities in the

receiving state find that the best interest of the patient would

be served thereby, and if the public safety would not be

jeopardized thereby, the patient may receive after-care or

supervision in the receiving state.

"(c) In supervising, treating, or caring for a patient on

after-care pursuant to the terms of this article, a receiving

state shall employ the same standards of visitation, examination,

care, and treatment that it employs for similar local patients.

"ARTICLE V

"Whenever a dangerous or potentially dangerous patient escapes

from an institution in any party state, that state shall promptly

notify all appropriate authorities within and without the

jurisdiction of the escape in a manner reasonably calculated to

facilitate the speedy apprehension of the escapee. Immediately

upon the apprehension and identification of any such dangerous or

potentially dangerous patient, he shall be detained in the state

where found pending disposition in accordance with law.

"ARTICLE VI

"The duly accredited officers of any state party to this compact,

upon the establishment of their authority and the identity of the

patient, shall be permitted to transport any patient being moved

pursuant to this compact through any and all states party to this

compact, without interference.

"ARTICLE VII

"(a) No person shall be deemed a patient of more than one

institution at any given time. Completion of transfer of any

patient to an institution in a receiving state shall have the

effect of making the person a patient of the institution in the

receiving state.

"(b) The sending state shall pay all costs of and incidental to

the transportation of any patient pursuant to this compact, but

any two or more party states may, by making a specific agreement

for that purpose, arrange for a different allocation of costs as

among themselves.

"(c) No provision of this compact shall be construed to alter or

affect any internal relationships among the departments, agencies

and officers of and in the government of a party state, or

between a party state and its subdivisions, as to the payment of

costs, or responsibilities therefor.

"(d) Nothing in this compact shall be construed to prevent any

party state or subdivision thereof from asserting any right

against any person, agency or other entity in regard to costs for

which such party state or subdivision thereof may be responsible

pursuant to any provision of this compact.

"(e) Nothing in this compact shall be construed to invalidate

any reciprocal agreement between a party state and a non-party

state relating to institutionalization, care or treatment of the

mentally ill or mentally deficient, or any statutory authority

pursuant to which such agreements may be made.

"ARTICLE VIII

"(a) Nothing in this compact shall be construed to abridge,

diminish, or in any way impair the rights, duties, and

responsibilities of any patient's guardian on his own behalf or

in respect of any patient for whom he may serve, except that

where the transfer of any patient to another jurisdiction makes

advisable the appointment of a supplemental or substitute

guardian, any court of competent jurisdiction in the receiving

state may make such supplemental or substitute appointment and

the court which appointed the previous guardian shall upon being

duly advised of the new appointment, and upon the satisfactory

completion of such accounting and other acts as such court may by

law require, relieve the previous guardian of power and

responsibility to whatever extent shall be appropriate in the

circumstances; provided, however, that in the case of any patient

having settlement in the sending state, the court of competent

jurisdiction in the sending state shall have the sole discretion

to relieve a guardian appointed by it or continue his power and

responsibility, whichever it shall deem advisable. The court in

the receiving state may, in its discretion, confirm or reappoint

the person or persons previously serving as guardian in the

sending state in lieu of making a supplemental or substitute

appointment.

"(b) The term guardian as used in paragraph (a) of this article

shall include any guardian, trustee, legal committee,

conservator, or other person or agency however denominated who is

charged by law with power to act for or responsibility for the

person or property of a patient.

"ARTICLE IX

"(a) No provision of this compact except Article V shall apply

to any person institutionalized while under sentence in a penal

or correctional institution or while subject to trial on a

criminal charge, or whose institutionalization is due to the

commission of an offense for which, in the absence of mental

illness or mental deficiency, said person would be subject to the

incarceration in a penal or correctional institution.

"(b) To every extent possible, it shall be the policy of states

party to this compact that no patient shall be placed or detained

in any prison, jail or lockup, but such patient shall, with all

expedition, be taken to a suitable institutional facility for

mental illness or mental deficiency.

"ARTICLE X

"(a) Each party state shall appoint a compact administrator who,

on behalf of his state, shall act as general coordinator of

activities under the compact in his state and who shall receive

copies of all reports, correspondence, and other documents

relating to any patient processed under the compact by his state

either in the capacity of sending or receiving state. The compact

administrator or his duly designated representative shall be the

official with whom other party states shall deal in any matter

relating to the compact or any patient processed thereunder.

"(b) The compact administrators of the respective party states

shall have power to promulgate reasonable rules and regulations

to carry out more effectively the terms and provisions of this

compact.

"ARTICLE XI

"The duly constituted administrative authorities of any two or

more party states may enter into supplementary agreements for the

provision of any service or facility or for the maintenance of

any institution on a joint or cooperative basis whenever the

states concerned shall find that such agreements will improve

services, facilities, or institutional care and treatment in the

fields of mental illness or mental deficiency. No such

supplementary agreement shall be construed so as to relieve any

party state of any obligation which it otherwise would have under

other provisions of this compact.

"ARTICLE XII

"This compact shall enter into full force and effect as to any

state when enacted by it into law and such state shall thereafter

be a party thereto with any and all states legally joining

therein.

"ARTICLE XIII

"(a) A state party to this compact may withdraw therefrom by

enacting a statute repealing the same. Such withdrawal shall take

effect one year after notice thereof has been communicated

officially and in writing to the governors and compact

administrators of all other party states. However, the withdrawal

of any state shall not change the status of any patient who has

been sent to said state or sent out of said state pursuant to the

provisions of the compact.

"(b) Withdrawal from any agreement permitted by Article VII(b)

as to costs or from any supplementary agreement made pursuant to

Article XI shall be in accordance with the terms of such

agreement.

"ARTICLE XIV

"This compact shall be liberally construed so as to effectuate

the purposes thereof. The provisions of this compact shall be

severable and if any phrase, clause, sentence or provision of

this compact is declared to be contrary to the constitution of

any party state or of the United States or the applicability

thereof to any government, agency, person or circumstance is held

invalid, the validity of the remainder of this compact and the

applicability thereof to any government, agency, person or

circumstance shall not be affected thereby. If this compact shall

be held contrary to the constitution of any state party thereto,

the compact shall remain in full force and effect as to the

remaining states and in full force and effect as to the state

affected as to all severable matters."

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 612.002. COMPACT ADMINISTRATOR. (a) Under the compact,

the governor shall appoint the commissioner of mental health and

mental retardation as the compact administrator.

(b) The compact administrator may appoint a designee to perform

the administrator's duties.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 612.004. GENERAL POWERS AND DUTIES OF ADMINISTRATOR. (a)

The compact administrator, acting jointly with like officers of

other states that are parties to the compact, may adopt rules to

carry out the compact more effectively.

(b) The compact administrator shall cooperate with all

departments, agencies, and officers of this state and its

subdivisions in facilitating the proper administration of the

compact or of a supplementary agreement entered into by this

state under the compact.

(c) For informational purposes, the compact administrator shall

file with the secretary of state notice of compact meetings for

publication in the Texas Register.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 612.005. SUPPLEMENTARY AGREEMENTS. (a) The compact

administrator may enter into supplementary agreements with

appropriate officials of other states under Articles VII and XI

of the compact.

(b) If a supplementary agreement requires or contemplates the

use of an institution or facility of this state or requires or

contemplates the provision of a service by this state, the

supplementary agreement does not take effect until approved by

the head of the department or agency:

(1) under whose jurisdiction the institution or facility is

operated; or

(2) that will perform the service.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 612.006. FINANCIAL AGREEMENTS. The compact administrator

may make or arrange for the payments necessary to discharge the

financial obligations imposed on this state by the compact or by

a supplementary agreement entered into under the compact, subject

to the approval of the comptroller.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 612.007. REQUIREMENTS AFFECTING TRANSFERS OF CERTAIN

PATIENTS. (a) The compact administrator shall consult with the

immediate family of any person proposed to be transferred.

(b) If a person is proposed to be transferred from an

institution in this state to an institution in another state that

is a party to the compact, the compact administrator may not take

final action without the approval of the district court of the

district in which the person resides.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.



CHAPTER 613. KIDNEY DONATION BY WARD WITH MENTAL RETARDATION

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE E. SPECIAL PROVISIONS RELATING TO MENTAL ILLNESS AND

MENTAL RETARDATION

CHAPTER 613. KIDNEY DONATION BY WARD WITH MENTAL RETARDATION

Sec. 613.001. DEFINITION. In this chapter, "ward with mental

retardation" means a ward who is a person with mental

retardation, as defined by Subtitle D.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 613.002. COURT ORDER AUTHORIZING KIDNEY DONATION. A

district court may authorize the donation of a kidney of a ward

with mental retardation to a father, mother, son, daughter,

brother, or sister of the ward if:

(1) the guardian of the ward with mental retardation consents to

the donation;

(2) the ward is 12 years of age or older;

(3) the ward assents to the kidney transplant;

(4) the ward has two kidneys;

(5) without the transplant the donee will soon die or suffer

severe and progressive deterioration, and with the transplant the

donee will probably benefit substantially;

(6) there are no medically preferable alternatives to a kidney

transplant for the donee;

(7) the risks of the operation and the long-term risks to the

ward are minimal;

(8) the ward will not likely suffer psychological harm; and

(9) the transplant will promote the ward's best interests.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 613.003. PETITION FOR COURT ORDER. The guardian of the

person of a ward with mental retardation may petition a district

court having jurisdiction of the guardian for an order

authorizing the ward to donate a kidney under Section 613.002.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 613.004. COURT HEARING. (a) The court shall hold a

hearing on the petition filed under Section 613.003.

(b) A party to the proceeding is entitled on request to a

preferential setting for the hearing.

(c) The court shall appoint an attorney ad litem and a guardian

ad litem to represent the interest of the ward with mental

retardation. Neither person appointed may be related to the ward

within the second degree by consanguinity.

(d) The hearing must be adversary in order to secure a complete

record, and the attorney ad litem shall advocate the ward's

interest, if any, in not being a donor.

(e) The petitioner has the burden of establishing good cause for

the kidney donation by establishing the prerequisites prescribed

by Section 613.002.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 613.005. INTERVIEW AND EVALUATION ORDER BY COURT. (a)

Before the eighth day after the date of the hearing, the court

shall interview the ward with mental retardation to determine if

the ward assents to the donation. The interview shall be

conducted in chambers and out of the presence of the guardian.

(b) If the court considers it necessary, the court may order the

performance of a determination of mental retardation, as provided

by Section 593.005, to help the court evaluate the ward's

capacity to agree to the donation.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 60, Sec. 17, eff.

Sept. 1, 1993.



CHAPTER 614. TEXAS CORRECTIONAL OFFICE ON OFFENDERS WITH MEDICAL OR MENTAL IMPAIRMENTS

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE E. SPECIAL PROVISIONS RELATING TO MENTAL ILLNESS AND

MENTAL RETARDATION

CHAPTER 614. TEXAS CORRECTIONAL OFFICE ON OFFENDERS WITH MEDICAL

OR MENTAL IMPAIRMENTS

Sec. 614.001. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Criminal Justice.

(2) "Case management" means a process by which a person or team

responsible for establishing and continuously maintaining contact

with a person with mental illness, a developmental disability, or

mental retardation provides that person with access to services

required by the person and ensures the coordinated delivery of

those services to the person.

(3) "Committee" means the Advisory Committee to the Texas Board

of Criminal Justice on Offenders with Medical or Mental

Impairments.

(3-a) "Continuity of care and services" refers to the process

of:

(A) identifying the medical, psychiatric, or psychological care

or treatment needs and educational or rehabilitative service

needs of an offender with medical or mental impairments;

(B) developing a plan for meeting the treatment, care, and

service needs of the offender with medical or mental impairments;

and

(C) coordinating the provision of treatment, care, and services

between the various agencies who provide treatment, care, or

services such that they may continue to be provided to the

offender at the time of arrest, while charges are pending, during

post-adjudication or post-conviction custody or criminal justice

supervision, and for pretrial diversion.

(4) "Developmental disability" means a severe, chronic

disability that:

(A) is attributable to a mental or physical impairment or a

combination of physical and mental impairments;

(B) is manifested before the person reaches 22 years of age;

(C) is likely to continue indefinitely;

(D) results in substantial functional limitations in three or

more of the following areas of major life activity:

(i) self-care;

(ii) self-direction;

(iii) learning;

(iv) receptive and expressive language;

(v) mobility;

(vi) capacity for independent living; or

(vii) economic self-sufficiency; and

(E) reflects the person's need for a combination and sequence of

special, interdisciplinary, or generic care, treatment, or other

services of extended or lifelong duration that are individually

planned and coordinated.

(5) "Mental illness" has the meaning assigned by Section

571.003.

(6) "Mental impairment" means a mental illness, mental

retardation, or a developmental disability.

(7) "Mental retardation" has the meaning assigned by Section

591.003.

(8) "Offender with a medical or mental impairment" means a

juvenile or adult who is arrested or charged with a criminal

offense and who:

(A) has a mental impairment; or

(B) is elderly, physically disabled, terminally ill, or

significantly ill.

(9) "Office" means the Texas Correctional Office on Offenders

with Medical or Mental Impairments.

(10) "Person with mental retardation" means a juvenile or adult

with mental retardation that is not a mental disorder who,

because of the mental deficit, requires special training,

education, supervision, treatment, care, or control in the

person's home or community or in a private or state school for

persons with mental retardation.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.52, eff.

Aug. 30, 1993; Acts 2003, 78th Leg., ch. 856, Sec. 2, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1306, Sec. 1, eff. September 1, 2007.

Sec. 614.002. COMPOSITION OF COMMITTEE; DUTIES. (a) The

Advisory Committee to the Texas Board of Criminal Justice on

Offenders with Medical or Mental Impairments is composed of 31

members.

(b) The governor shall appoint, with the advice and consent of

the senate:

(1) four at-large members who have expertise in mental health,

mental retardation, or developmental disabilities, three of whom

must be forensic psychiatrists or forensic psychologists;

(2) one at-large member who is the judge of a district court

with criminal jurisdiction;

(3) one at-large member who is a prosecuting attorney;

(4) one at-large member who is a criminal defense attorney;

(5) two at-large members who have expertise in the juvenile

justice or criminal justice system; and

(6) one at-large member whose expertise can further the mission

of the committee.

(c)(1) The following entities, by September 1 of each

even-numbered year, shall submit to the governor for

consideration a list of five candidates from their respective

fields for at-large membership on the committee:

(A) the Texas District and County Attorneys Association;

(B) the Texas Criminal Defense Lawyers Association;

(C) the Texas Association of Counties;

(D) the Texas Medical Association;

(E) the Texas Society of Psychiatric Physicians;

(F) the Texas Psychological Association;

(G) the Sheriffs' Association of Texas;

(H) the court of criminal appeals;

(I) the County Judges and Commissioners Association of Texas;

and

(J) the Texas Conference of Urban Counties.

(2) The Texas Medical Association, the Texas Society of

Psychiatric Physicians, and the Texas Psychological Association

may submit a candidate for membership only if the candidate has

documented expertise and educational training in, as appropriate,

medical forensics, forensic psychology, or forensic psychiatry.

(d) A person may not be a member of the committee if the person

is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the committee.

(e) The executive head of each of the following agencies,

divisions of agencies, or associations, or that person's

designated representative, shall serve as a member of the

committee:

(1) the correctional institutions division of the Texas

Department of Criminal Justice;

(2) the Department of State Health Services;

(3) the parole division of the Texas Department of Criminal

Justice;

(4) the community justice assistance division of the Texas

Department of Criminal Justice;

(5) the Texas Juvenile Probation Commission;

(6) the Texas Youth Commission;

(7) the Department of Assistive and Rehabilitative Services;

(8) the Texas Education Agency;

(9) the Correctional Managed Health Care Committee;

(10) the Mental Health Association in Texas;

(11) the Board of Pardons and Paroles;

(12) the Commission on Law Enforcement Officer Standards and

Education;

(13) the Texas Council of Community Mental Health and Mental

Retardation Centers;

(14) the Commission on Jail Standards;

(15) the Texas Council for Developmental Disabilities;

(16) the Texas Association for Retarded Citizens;

(17) the National Alliance for the Mentally Ill of Texas;

(18) the Parent Association for the Retarded of Texas, Inc.;

(19) the Health and Human Services Commission; and

(20) the Department of Aging and Disability Services.

(f) In making the appointments under Subsection (b), the

governor shall attempt to reflect the geographic and economic

diversity of the state. Appointments to the committee shall be

made without regard to the race, color, disability, sex,

religion, age, or national origin of the appointees.

(g) It is a ground for removal from the committee that an

at-large member:

(1) does not have at the time of taking office the

qualifications required by Subsection (b);

(2) does not maintain during service on the committee the

qualifications required by Subsection (b);

(3) is ineligible for membership under Subsection (d);

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term;

(5) is absent from more than half of the regularly scheduled

committee meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the committee; or

(6) is absent from more than two consecutive regularly scheduled

committee meetings that the member is eligible to attend.

(h) The validity of an action of the committee is not affected

by the fact that it is taken when a ground for removal of a

committee member exists.

(i) If the director of the committee has knowledge that a

potential ground for removal exists, the director shall notify

the presiding officer of the committee of the potential ground.

The presiding officer shall then notify the governor and the

attorney general that a potential ground for removal exists. If

the potential ground for removal involves the presiding officer,

the director shall notify the next highest ranking officer of the

committee, who shall then notify the governor and the attorney

general that a potential ground for removal exists.

(j) A representative designated by the executive head of a state

agency must be an officer or employee of the agency when

designated and while serving on the committee.

(k) The committee shall advise the board and the director of the

Texas Correctional Office on Offenders with Medical or Mental

Impairments on matters related to offenders with medical or

mental impairments and perform other duties imposed by the board.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.53(a),

eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 321, Sec. 2.020,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 6.50,

eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 79, Sec. 5, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1188, Sec. 3.01, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 856, Sec. 3, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1170, Sec. 27.01, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 9.005, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1112, Sec. 1, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.112, eff. September 1, 2009.

Sec. 614.003. TEXAS CORRECTIONAL OFFICE ON OFFENDERS WITH

MEDICAL OR MENTAL IMPAIRMENTS; DIRECTOR. The Texas Correctional

Office on Offenders with Medical or Mental Impairments shall

perform duties imposed on or assigned to the office by this

chapter, other law, the board, and the executive director of the

Texas Department of Criminal Justice. The executive director of

the Texas Department of Criminal Justice shall hire a director of

the office. The director serves at the pleasure of the executive

director. The director shall hire the employees for the office.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 3.02, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 856, Sec. 4, eff.

Sept. 1, 2003.

Sec. 614.0031. TRAINING PROGRAM. (a) A person who is appointed

to and qualifies for office as a member of the committee may not

vote, deliberate, or be counted as a member in attendance at a

meeting of the committee until the person completes a training

program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the committee and the office;

(2) the programs operated by the committee and the office;

(3) the role and functions of the committee and the office;

(4) the rules of the committee and the office;

(5) the current budget for the committee and the office;

(6) the results of the most recent formal audit of the committee

and the office;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including conflict

of interest laws; and

(8) any applicable ethics policies adopted by the committee or

the Texas Ethics Commission.

(c) A person appointed to the committee is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 3.02, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 856, Sec. 5, eff.

Sept. 1, 2003.

Sec. 614.0032. SPECIAL DUTIES RELATED TO MEDICALLY RECOMMENDED

SUPERVISION; DETERMINATIONS REGARDING COMPETENCY OR FITNESS TO

PROCEED. (a) The office shall:

(1) perform duties imposed on the office by Section 508.146,

Government Code; and

(2) periodically identify state jail felony defendants suitable

for release under Section 15(i), Article 42.12, Code of Criminal

Procedure, and perform other duties imposed on the office by that

section.

(b) The office shall:

(1) with the special assistance of committee members appointed

under Section 614.002(b)(1):

(A) review examinations to determine the competency of

defendants in criminal cases to stand trial and examinations to

determine the fitness of children to proceed with respect to

adjudications of delinquent conduct or conduct indicating a need

for supervision; and

(B) periodically report to the legislature and the court of

criminal appeals findings made as a result of the review

described by Paragraph (A); and

(2) approve and make generally available in electronic format a

standard form for use by experts in reporting competency

examination results under Chapter 46B, Code of Criminal

Procedure.

(c) A district or juvenile court shall submit to the office on a

monthly basis all reports based on examinations described by

Subsection (b).

Added by Acts 2003, 78th Leg., ch. 856, Sec. 6, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

324, Sec. 35, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1269, Sec. 3, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

617, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 8.003, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 44, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 12.019, eff. September 1, 2009.

Sec. 614.004. TERMS. The at-large members of the committee

serve for staggered six-year terms with the terms of

approximately one-third of the at-large members expiring on

February 1 of each odd-numbered year.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2003, 78th Leg., ch. 856, Sec. 7, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1170, Sec. 27.02, eff.

Sept. 1, 2003.

Sec. 614.005. OFFICERS; MEETINGS. (a) The governor shall

designate a member of the committee as the presiding officer of

the committee to serve in that capacity at the pleasure of the

governor.

(b) The committee shall meet at least four times each year and

may meet at other times at the call of the presiding officer or

as provided by committee rule.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.53(a),

eff. Aug. 30, 1993; Acts 1999, 76th Leg., ch. 1188, Sec. 3.03,

eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 856, Sec. 8, eff.

Sept. 1, 2003.

Sec. 614.006. APPLICABILITY OF CERTAIN GOVERNMENT CODE

PROVISIONS. (a) The provisions of Chapter 2110, Government

Code, other than Section 2110.002(a), apply to the committee.

(b) A member of the committee is not entitled to compensation

for performing duties on the committee but is entitled to receive

reimbursement for travel and other necessary expenses incurred in

performing official duties at the rate provided for state

employees in the General Appropriations Act.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2003, 78th Leg., ch. 856, Sec. 9, eff.

Sept. 1, 2003.

Sec. 614.007. POWERS AND DUTIES. The office shall:

(1) determine the status of offenders with medical or mental

impairments in the state criminal justice system;

(2) identify needed services for offenders with medical or

mental impairments;

(3) develop a plan for meeting the treatment, rehabilitative,

and educational needs of offenders with medical or mental

impairments that includes a case management system and the

development of community-based alternatives to incarceration;

(4) cooperate in coordinating procedures of represented agencies

for the orderly provision of services for offenders with medical

or mental impairments;

(5) evaluate programs in this state and outside this state for

offenders with medical or mental impairments and recommend to the

directors of state programs methods of improving the programs;

(6) collect and disseminate information about available programs

to judicial officers, law enforcement officers, probation and

parole officers, providers of social services or treatment, and

the public;

(7) provide technical assistance to represented agencies and

organizations in the development of appropriate training

programs;

(8) apply for and receive money made available by the federal or

state government or by any other public or private source to be

used by the office to perform its duties;

(9) distribute to political subdivisions, private organizations,

or other persons money appropriated by the legislature to be used

for the development, operation, or evaluation of programs for

offenders with medical or mental impairments;

(10) develop and implement pilot projects to demonstrate a

cooperative program to identify, evaluate, and manage outside of

incarceration offenders with medical or mental impairments; and

(11) assess the need for demonstration projects and provide

management for approved projects.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.53(a),

eff. Aug. 30, 1993; Acts 1997, 75th Leg., ch. 312, Sec. 6, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1188, Sec. 3.04, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 856, Sec. 10, eff. Sept.

1, 2003.

Sec. 614.008. COMMUNITY-BASED DIVERSION PROGRAM FOR OFFENDERS

WITH MEDICAL OR MENTAL IMPAIRMENTS. (a) The office may maintain

at least one program in a county selected by the office to employ

a cooperative community-based alternative system to divert from

the state criminal justice system offenders with mental

impairments or offenders who are identified as being elderly,

physically disabled, terminally ill, or significantly ill and to

rehabilitate those offenders.

(b) The office may contract for or employ and train a case

management team to carry out the purposes of the program and to

coordinate the joint efforts of agencies represented on the

committee.

(c) The agencies represented on the committee shall perform

duties and offer services as required by the office to further

the purposes of the program and the office.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 107, Sec. 6.53(a),

eff. Aug. 30, 1993; Acts 2003, 78th Leg., ch. 856, Sec. 11, eff.

Sept. 1, 2003.

Sec. 614.009. BIENNIAL REPORT. Not later than February 1 of

each odd-numbered year, the office shall present to the board and

file with the governor, lieutenant governor, and speaker of the

house of representatives a report giving the details of the

office's activities during the preceding biennium. The report

must include:

(1) an evaluation of any demonstration project undertaken by the

office;

(2) an evaluation of the progress made by the office toward

developing a plan for meeting the treatment, rehabilitative, and

educational needs of offenders with special needs;

(3) recommendations of the office made in accordance with

Section 614.007(5);

(4) an evaluation of the development and implementation of the

continuity of care and service programs established under

Sections 614.013, 614.014, 614.015, 614.016, and 614.018, changes

in rules, policies, or procedures relating to the programs,

future plans for the programs, and any recommendations for

legislation; and

(5) any other recommendations that the office considers

appropriate.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 488, Sec. 2, eff.

Sept. 1, 1993; Acts 2003, 78th Leg., ch. 856, Sec. 12, eff. Sept.

1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1187, Sec. 4.009, eff. June 19, 2009.

Sec. 614.0101. PUBLIC ACCESS. The committee shall develop and

implement policies that provide the public with a reasonable

opportunity to appear before the committee and to speak on any

issue under the jurisdiction of the committee or office.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 3.05, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 856, Sec. 13, eff.

Sept. 1, 2003.

Sec. 614.0102. COMPLAINTS. (a) The office shall maintain a

file on each written complaint filed with the office. The file

must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the office;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

office closed the file without taking action other than to

investigate the complaint.

(b) The office shall provide to the person filing the complaint

and to each person who is a subject of the complaint a copy of

the office's policies and procedures relating to complaint

investigation and resolution.

(c) The office, at least quarterly until final disposition of

the complaint, shall notify the person filing the complaint and

each person who is a subject of the complaint of the status of

the investigation unless the notice would jeopardize an

undercover investigation.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 3.05, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 856, Sec. 14, eff.

Sept. 1, 2003.

Sec. 614.013. CONTINUITY OF CARE FOR OFFENDERS WITH MENTAL

IMPAIRMENTS. (a) The Texas Department of Criminal Justice, the

Department of State Health Services, the bureau of identification

and records of the Department of Public Safety, representatives

of local mental health or mental retardation authorities

appointed by the commissioner of the Department of State Health

Services, and the directors of community supervision and

corrections departments shall adopt a memorandum of understanding

that establishes their respective responsibilities to institute a

continuity of care and service program for offenders with mental

impairments in the criminal justice system. The office shall

coordinate and monitor the development and implementation of the

memorandum of understanding.

(b) The memorandum of understanding must establish methods for:

(1) identifying offenders with mental impairments in the

criminal justice system and collecting and reporting prevalence

rate data to the office;

(2) developing interagency rules, policies, procedures, and

standards for the coordination of care of and the exchange of

information on offenders with mental impairments by local and

state criminal justice agencies, the Texas Department of Mental

Health and Mental Retardation, local mental health or mental

retardation authorities, the Commission on Jail Standards, and

local jails;

(3) identifying the services needed by offenders with mental

impairments to reenter the community successfully; and

(4) establishing a process to report implementation activities

to the office.

(c) The Texas Department of Criminal Justice, the Department of

State Health Services, local mental health or mental retardation

authorities, and community supervision and corrections

departments shall:

(1) operate the continuity of care and service program for

offenders with mental impairments in the criminal justice system

with funds appropriated for that purpose; and

(2) actively seek federal grants or funds to operate and expand

the program.

(d) Local and state criminal justice agencies shall, whenever

possible, contract with local mental health or mental retardation

authorities to maximize Medicaid funding and improve on the

continuity of care and service program for offenders with mental

impairments in the criminal justice system.

(e) The office, in coordination with each state agency

identified in Subsection (b)(2), shall develop a standardized

process for collecting and reporting the memorandum of

understanding implementation outcomes by local and state criminal

justice agencies and local and state mental health or mental

retardation authorities. The findings of these reports shall be

submitted to the office by September 1 of each even-numbered year

and shall be included in recommendations to the board in the

office's biennial report under Section 614.009.

Added by Acts 1993, 73rd Leg., ch. 488, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 312, Sec. 7, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 165, Sec. 1, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 856, Sec. 15, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1306, Sec. 2, eff. September 1, 2007.

Sec. 614.014. CONTINUITY OF CARE FOR ELDERLY OFFENDERS. (a)

The Texas Department of Criminal Justice, the Texas Department of

Human Services, and the Texas Department on Aging by rule shall

adopt a memorandum of understanding that establishes their

respective responsibilities to institute a continuity of care and

service program for elderly offenders in the criminal justice

system. The office shall coordinate and monitor the development

and implementation of the memorandum of understanding.

(b) The memorandum of understanding must establish methods for:

(1) identifying elderly offenders in the criminal justice

system;

(2) developing interagency rules, policies, and procedures for

the coordination of care of and the exchange of information on

elderly offenders by local and state criminal justice agencies,

the Texas Department of Human Services, and the Texas Department

on Aging; and

(3) identifying the services needed by elderly offenders to

reenter the community successfully.

(c) The Texas Department of Criminal Justice, the Texas

Department of Human Services, and the Texas Department on Aging

shall:

(1) operate the continuity of care and service program for

elderly offenders in the criminal justice system with funds

appropriated for that purpose; and

(2) actively seek federal grants or funds to operate and expand

the program.

Added by Acts 1993, 73rd Leg., ch. 488, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 856, Sec. 16, eff.

Sept. 1, 2003.

Sec. 614.015. CONTINUITY OF CARE FOR PHYSICALLY DISABLED,

TERMINALLY ILL, OR SIGNIFICANTLY ILL OFFENDERS. (a) The Texas

Department of Criminal Justice, the Department of Assistive and

Rehabilitative Services, the Department of State Health Services,

and the Department of Aging and Disability Services by rule shall

adopt a memorandum of understanding that establishes their

respective responsibilities to institute a continuity of care and

service program for offenders in the criminal justice system who

are physically disabled, terminally ill, or significantly ill.

The council shall coordinate and monitor the development and

implementation of the memorandum of understanding.

(b) The memorandum of understanding must establish methods for:

(1) identifying offenders in the criminal justice system who are

physically disabled, terminally ill, or significantly ill;

(2) developing interagency rules, policies, and procedures for

the coordination of care of and the exchange of information on

offenders who are physically disabled, terminally ill, or

significantly ill by local and state criminal justice agencies,

the Texas Department of Criminal Justice, the Department of

Assistive and Rehabilitative Services, the Department of State

Health Services, and the Department of Aging and Disability

Services; and

(3) identifying the services needed by offenders who are

physically disabled, terminally ill, or significantly ill to

reenter the community successfully.

(c) The Texas Department of Criminal Justice, the Department of

Assistive and Rehabilitative Services, the Department of State

Health Services, and the Department of Aging and Disability

Services shall:

(1) operate, with funds appropriated for that purpose, the

continuity of care and service program for offenders in the

criminal justice system who are physically disabled, terminally

ill, or significantly ill; and

(2) actively seek federal grants or funds to operate and expand

the program.

Added by Acts 1993, 73rd Leg., ch. 488, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 835, Sec. 26, eff.

Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1306, Sec. 3, eff. September 1, 2007.

Sec. 614.016. CONTINUITY OF CARE FOR CERTAIN OFFENDERS BY LAW

ENFORCEMENT AND JAILS. (a) The office, the Commission on Law

Enforcement Officer Standards and Education, the bureau of

identification and records of the Department of Public Safety,

and the Commission on Jail Standards by rule shall adopt a

memorandum of understanding that establishes their respective

responsibilities to institute a continuity of care and service

program for offenders in the criminal justice system who are

mentally impaired, elderly, physically disabled, terminally ill,

or significantly ill.

(b) The memorandum of understanding must establish methods for:

(1) identifying offenders in the criminal justice system who are

mentally impaired, elderly, physically disabled, terminally ill,

or significantly ill;

(2) developing procedures for the exchange of information

relating to offenders who are mentally impaired, elderly,

physically disabled, terminally ill, or significantly ill by the

office, the Commission on Law Enforcement Officer Standards and

Education, and the Commission on Jail Standards for use in the

continuity of care and services program; and

(3) adopting rules and standards that assist in the development

of a continuity of care and services program for offenders who

are mentally impaired, elderly, physically disabled, terminally

ill, or significantly ill.

Added by Acts 1993, 73rd Leg., ch. 488, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 856, Sec. 17, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1306, Sec. 4, eff. September 1, 2007.

Sec. 614.017. EXCHANGE OF INFORMATION. (a) An agency shall:

(1) accept information relating to a special needs offender or a

juvenile with a mental impairment that is sent to the agency to

serve the purposes of continuity of care and services regardless

of whether other state law makes that information confidential;

and

(2) disclose information relating to a special needs offender or

a juvenile with a mental impairment, including information about

the offender's or juvenile's identity, needs, treatment, social,

criminal, and vocational history, supervision status and

compliance with conditions of supervision, and medical and mental

health history, if the disclosure serves the purposes of

continuity of care and services.

(b) Information obtained under this section may not be used as

evidence in any juvenile or criminal proceeding, unless obtained

and introduced by other lawful evidentiary means.

(c) In this section:

(1) "Agency" includes any of the following entities and

individuals, a person with an agency relationship with one of the

following entities or individuals, and a person who contracts

with one or more of the following entities or individuals:

(A) the Texas Department of Criminal Justice and the

Correctional Managed Health Care Committee;

(B) the Board of Pardons and Paroles;

(C) the Department of State Health Services;

(D) the Texas Juvenile Probation Commission;

(E) the Texas Youth Commission;

(F) the Department of Assistive and Rehabilitative Services;

(G) the Texas Education Agency;

(H) the Commission on Jail Standards;

(I) the Department of Aging and Disability Services;

(J) the Texas School for the Blind and Visually Impaired;

(K) community supervision and corrections departments and local

juvenile probation departments;

(L) personal bond pretrial release offices established under

Article 17.42, Code of Criminal Procedure;

(M) local jails regulated by the Commission on Jail Standards;

(N) a municipal or county health department;

(O) a hospital district;

(P) a judge of this state with jurisdiction over juvenile or

criminal cases;

(Q) an attorney who is appointed or retained to represent a

special needs offender or a juvenile with a mental impairment;

(R) the Health and Human Services Commission;

(S) the Department of Information Resources;

(T) the bureau of identification and records of the Department

of Public Safety, for the sole purpose of providing real-time,

contemporaneous identification of individuals in the Department

of State Health Services client data base; and

(U) the Department of Family and Protective Services.

(2) "Special needs offender" includes an individual for whom

criminal charges are pending or who after conviction or

adjudication is in custody or under any form of criminal justice

supervision.

(3) "Juvenile with a mental impairment" means a juvenile with a

mental impairment in the juvenile justice system.

(d) An agency shall manage confidential information accepted or

disclosed under this section prudently so as to maintain, to the

extent possible, the confidentiality of that information.

(e) A person commits an offense if the person releases or

discloses confidential information obtained under this section

for purposes other than continuity of care and services, except

as authorized by other law or by the consent of the person to

whom the information relates. An offense under this subsection

is a Class B misdemeanor.

Added by Acts 1995, 74th Leg., ch. 321, Sec. 1.107, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 312, Sec. 8, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1067, Sec. 1, eff. June

18, 1999; Acts 1999, 76th Leg., ch. 1188, Sec. 3.06, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 247, Sec. 1, eff. May 22,

2001; Acts 2003, 78th Leg., ch. 6, Sec. 1, 2, 6, eff. April 10,

2003; Acts 2003, 78th Leg., ch. 856, Sec. 18, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

706, Sec. 1, eff. June 17, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1306, Sec. 5, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1187, Sec. 4.007, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1187, Sec. 4.008, eff. June 19, 2009.

Sec. 614.018. CONTINUITY OF CARE FOR JUVENILES WITH MENTAL

IMPAIRMENTS. (a) The Texas Juvenile Probation Commission, the

Texas Youth Commission, the Department of Public Safety, the

Department of State Health Services, the Department of Aging and

Disability Services, the Department of Family and Protective

Services, the Texas Education Agency, and local juvenile

probation departments shall adopt a memorandum of understanding

that establishes their respective responsibilities to institute a

continuity of care and service program for juveniles with mental

impairments in the juvenile justice system. The Texas

Correctional Office on Offenders with Medical and Mental

Impairments shall coordinate and monitor the development and

implementation of the memorandum of understanding.

(b) The memorandum of understanding must establish methods for:

(1) identifying juveniles with mental impairments in the

juvenile justice system and collecting and reporting relevant

data to the office;

(2) developing interagency rules, policies, and procedures for

the coordination of care of and the exchange of information on

juveniles with mental impairments who are committed to or

treated, served, or supervised by the Texas Youth Commission, the

Texas Juvenile Probation Commission, the Department of Public

Safety, the Department of State Health Services, the Department

of Family and Protective Services, the Department of Aging and

Disability Services, the Texas Education Agency, local juvenile

probation departments, local mental health or mental retardation

authorities, and independent school districts; and

(3) identifying the services needed by juveniles with mental

impairments in the juvenile justice system.

(c) For purposes of this section, "continuity of care and

service program" includes:

(1) identifying the medical, psychiatric, or psychological care

or treatment needs and educational or rehabilitative service

needs of a juvenile with mental impairments in the juvenile

justice system;

(2) developing a plan for meeting the needs identified under

Subdivision (1); and

(3) coordinating the provision of continual treatment, care, and

services throughout the juvenile justice system to juveniles with

mental impairments.

Added by Acts 2009, 81st Leg., R.S., Ch.

1187, Sec. 4.006, eff. June 19, 2009.

Sec. 614.019. PROGRAMS FOR JUVENILES. (a) The office, in

cooperation with the Texas Commission on Alcohol and Drug Abuse,

the Texas Department of Mental Health and Mental Retardation, the

Department of Protective and Regulatory Services, the Texas

Juvenile Probation Commission, the Texas Youth Commission, and

the Texas Education Agency, may establish and maintain programs,

building on existing successful efforts in communities, to

address prevention, intervention, and continuity of care for

juveniles with mental health and substance abuse disorders.

(b) A child with mental illness who is receiving continuity of

care services during parole from the Texas Youth Commission and

who is no longer eligible to receive services from a local mental

health authority when the child becomes 17 years of age because

the child does not meet the requirements of a local service area

plan under Section 533.0352(a) may continue to receive continuity

of care services from the office until the child completes the

child's parole.

(c) A child with mental illness or mental retardation who is

discharged from the Texas Youth Commission under Section 61.077,

Human Resources Code, may receive continuity of care services

from the office for a minimum of 90 days after discharge from the

commission and for as long as necessary for the child to

demonstrate sufficient stability to transition successfully to

mental health or mental retardation services provided by a local

mental health or mental retardation authority.

Added by Acts 2001, 77th Leg., ch. 328, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 856, Sec. 19, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1038, Sec. 3, eff. June 19, 2009.

Sec. 614.020. YOUTH ASSERTIVE COMMUNITY TREATMENT PROGRAM. (a)

The office may establish and maintain in Tarrant County an

assertive community treatment program to provide treatment,

rehabilitation, and support services to individuals in that

county who:

(1) are under 18 years of age;

(2) have severe and persistent mental illness;

(3) have a history of:

(A) multiple hospitalizations;

(B) poor performance in school;

(C) placement in emergency shelters or residential treatment

facilities; or

(D) chemical dependency or abuse; and

(4) have been placed on probation by a juvenile court.

(b) The program must be modeled after other assertive community

treatment programs established by the Texas Department of Mental

Health and Mental Retardation. The program is limited to serving

not more than 30 program participants at any time.

(c) If the office creates and maintains a program under this

section, the office shall provide for the program a team of

licensed or degreed professionals in the clinical treatment or

rehabilitation field to administer the program. A team provided

under this subsection must include:

(1) a registered nurse to provide full-time direct services to

the program participants; and

(2) a psychiatrist available to the program for 10 or more hours

each week.

(d) In administering the program, the program's professional

team shall:

(1) provide psychiatric, substance abuse, and employment

services to program participants;

(2) maintain a ratio of one or more team members for each 10

program participants to the extent practicable;

(3) be available to program participants during evening and

weekend hours;

(4) meet the needs of special populations;

(5) maintain at all times availability for addressing and

managing a psychiatric crisis of any program participant; and

(6) cover the geographic areas served by the program.

(e) The office and the program shall cooperate with or contract

with local agencies to avoid duplication of services and to

maximize federal Medicaid funding.

Added by Acts 2001, 77th Leg., ch. 1499, Sec. 1, eff. Sept. 1,

2001. Renumbered from Health & Safety Sec. 614.019 and

amended by Acts 2003, 78th Leg., ch. 856, Sec. 20, eff. Sept. 1,

2003.

Sec. 614.021. SERVICES FOR WRONGFULLY IMPRISONED PERSONS. (a)

In this section, "wrongfully imprisoned person" has the meaning

assigned by Section 501.091, Government Code.

(b) The office shall develop a plan to use existing case

management functions to assist wrongfully imprisoned persons who

are discharged from the Texas Department of Criminal Justice in:

(1) accessing medical and dental services, including assistance

in completing documents required for application to federal

entitlement programs;

(2) obtaining mental health treatment and related support

services through the public mental health system for as long as

the wrongfully imprisoned person requires assistance; and

(3) obtaining appropriate support services, as identified by the

wrongfully imprisoned person and the assigned case manager, to

assist the person in making the transition from incarceration

into the community.

(c) The office shall submit an annual report to the legislature

on the provision of services under this section to wrongfully

imprisoned persons.

Added by Acts 2009, 81st Leg., R.S., Ch.

180, Sec. 11, eff. September 1, 2009.



CHAPTER 615. MISCELLANEOUS PROVISIONS

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE E. SPECIAL PROVISIONS RELATING TO MENTAL ILLNESS AND

MENTAL RETARDATION

CHAPTER 615. MISCELLANEOUS PROVISIONS

Sec. 615.001. COUNTY RESPONSIBILITY. Each commissioners court

shall provide for the support of a person with mental illness or

mental retardation who is:

(1) a resident of the county;

(2) unable to provide self-support; and

(3) cannot be admitted to a state mental health or mental

retardation facility.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.

Sec. 615.002. ACCESS TO MENTAL HEALTH RECORDS BY PROTECTION AND

ADVOCACY SYSTEM. (a) Notwithstanding other state law, the

protection and advocacy system established in this state under

the federal Protection and Advocacy for Mentally Ill Individuals

Act of 1986 (42 U.S.C. Sec. 10801 et seq.) is entitled to access

to records relating to persons with mental illness to the extent

authorized by federal law.

(b) If the patient consents to notification, the protection and

advocacy system shall notify the Texas Department of Mental

Health and Mental Retardation's Office of Client Services and

Rights Protection if the system decides to investigate a

complaint of abuse, neglect, or rights violation that relates to

a patient in a facility or program operated by, licensed by,

certified by, or in a contractual relationship with the

department.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 1, eff. Sept. 1,

1991.



CHAPTER 616. MENTAL HEALTH COURT PROGRAMS

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE E. SPECIAL PROVISIONS RELATING TO MENTAL ILLNESS AND

MENTAL RETARDATION

CHAPTER 616. MENTAL HEALTH COURT PROGRAMS

Sec. 616.001. MENTAL HEALTH COURT PROGRAM DEFINED. In this

chapter, "mental health court program" means a program that has

the following essential characteristics:

(1) the integration of mental illness treatment services and

mental retardation services in the processing of cases in the

judicial system;

(2) the use of a nonadversarial approach involving prosecutors

and defense attorneys to promote public safety and to protect the

due process rights of program participants;

(3) early identification and prompt placement of eligible

participants in the program;

(4) access to mental illness treatment services and mental

retardation services;

(5) ongoing judicial interaction with program participants;

(6) diversion of potentially mentally ill or mentally retarded

defendants to needed services as an alternative to subjecting

those defendants to the criminal justice system;

(7) monitoring and evaluation of program goals and

effectiveness;

(8) continuing interdisciplinary education to promote effective

program planning, implementation, and operations; and

(9) development of partnerships with public agencies and

community organizations, including local mental retardation

authorities.

Added by Acts 2003, 78th Leg., ch. 1120, Sec. 1, eff. Sept. 1,

2003.

Sec. 616.002. AUTHORITY TO ESTABLISH PROGRAM. The commissioners

court of a county may establish a mental health court program for

persons who:

(1) have been arrested for or charged with a misdemeanor or

felony; and

(2) are suspected by a law enforcement agency or a court of

having a mental illness or mental retardation.

Added by Acts 2003, 78th Leg., ch. 1120, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1130, Sec. 1, eff. June 18, 2005.

Sec. 616.003. PROGRAM. (a) A mental health court program

established under Section 616.002:

(1) may handle all issues arising under Articles 16.22 and

17.032, Code of Criminal Procedure, and Chapter 46B, Code of

Criminal Procedure; and

(2) must:

(A) ensure a person eligible for the program is provided legal

counsel before volunteering to proceed through the mental health

court program and while participating in the program;

(B) allow a person, if eligible for the program, to choose

whether to proceed through the mental health court program or

proceed through the regular criminal justice system;

(C) allow a participant to withdraw from the mental health court

program at any time before a trial on the merits has been

initiated;

(D) provide a participant with a court-ordered individualized

treatment plan indicating the services that will be provided to

the participant; and

(E) ensure that the jurisdiction of the mental health court

extends at least six months but does not extend beyond the

probationary period for the offense charged if the probationary

period is longer than six months.

(b) The issues shall be handled by a magistrate, as designated

by Article 2.09, Code of Criminal Procedure, who is part of a

mental health court program established under Section 616.002.

Added by Acts 2003, 78th Leg., ch. 1120, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1130, Sec. 2, eff. June 18, 2005.

Sec. 616.004. OVERSIGHT. (a) The lieutenant governor and the

speaker of the house of representatives may assign to appropriate

legislative committees duties relating to the oversight of mental

health court programs established under Section 616.002.

(b) A legislative committee or the governor may request the

state auditor to perform a management, operations, or financial

or accounting audit of a mental health court program established

under Section 616.002.

Added by Acts 2003, 78th Leg., ch. 1120, Sec. 1, eff. Sept. 1,

2003.

Sec. 616.005. PARTICIPANT PAYMENT FOR TREATMENT AND SERVICES. A

mental health court program may require a participant to pay the

cost of all treatment and services received while participating

in the program, based on the participant's ability to pay.

Added by Acts 2003, 78th Leg., ch. 1120, Sec. 1, eff. Sept. 1,

2003.



CHAPTER 617. VETERANS COURT PROGRAM

HEALTH AND SAFETY CODE

TITLE 7. MENTAL HEALTH AND MENTAL RETARDATION

SUBTITLE E. SPECIAL PROVISIONS RELATING TO MENTAL ILLNESS AND

MENTAL RETARDATION

CHAPTER 617. VETERANS COURT PROGRAM

Sec. 617.001. VETERANS COURT PROGRAM DEFINED; PROCEDURES FOR

CERTAIN DEFENDANTS. (a) In this chapter, "veterans court

program" means a program that has the following essential

characteristics:

(1) the integration of services in the processing of cases in

the judicial system;

(2) the use of a nonadversarial approach involving prosecutors

and defense attorneys to promote public safety and to protect the

due process rights of program participants;

(3) early identification and prompt placement of eligible

participants in the program;

(4) access to a continuum of alcohol, controlled substance,

mental health, and other related treatment and rehabilitative

services;

(5) careful monitoring of treatment and services provided to

program participants;

(6) a coordinated strategy to govern program responses to

participants' compliance;

(7) ongoing judicial interaction with program participants;

(8) monitoring and evaluation of program goals and

effectiveness;

(9) continuing interdisciplinary education to promote effective

program planning, implementation, and operations; and

(10) development of partnerships with public agencies and

community organizations, including the United States Department

of Veterans Affairs.

(b) If a defendant successfully completes a veterans court

program, as authorized under Section 76.011, Government Code,

after notice to the attorney representing the state and a hearing

in the veterans court at which that court determines that a

dismissal is in the best interest of justice, the court in which

the criminal case is pending shall dismiss the criminal action

against the defendant.

Added by Acts 2009, 81st Leg., R.S., Ch.

840, Sec. 4, eff. June 19, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 17(a), eff. September 1, 2009.

Sec. 617.002. AUTHORITY TO ESTABLISH PROGRAM; ELIGIBILITY. (a)

The commissioners court of a county may establish a veterans

court program for persons arrested for or charged with any

misdemeanor or felony offense. A defendant is eligible to

participate in a veterans court program established under this

chapter only if the attorney representing the state consents to

the defendant's participation in the program and if the court in

which the criminal case is pending finds that the defendant:

(1) is a veteran or current member of the United States armed

forces, including a member of the reserves, national guard, or

state guard; and

(2) suffers from a brain injury, mental illness, or mental

disorder, including post-traumatic stress disorder, that:

(A) resulted from the defendant's military service in a combat

zone or other similar hazardous duty area; and

(B) materially affected the defendant's criminal conduct at

issue in the case.

(b) The court in which the criminal case is pending shall allow

an eligible defendant to choose whether to proceed through the

veterans court program or otherwise through the criminal justice

system.

(c) Proof of matters described by Subsection (a) may be

submitted to the court in which the criminal case is pending in

any form the court determines to be appropriate, including

military service and medical records, previous determinations of

a disability by a veteran's organization or by the United States

Department of Veterans Affairs, testimony or affidavits of other

veterans or service members, and prior determinations of

eligibility for benefits by any state or county veterans office.

The court's findings must accompany any docketed case.

Added by Acts 2009, 81st Leg., R.S., Ch.

840, Sec. 4, eff. June 19, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 17(a), eff. September 1, 2009.

Sec. 617.003. DUTIES OF VETERANS COURT. (a) A veterans court

program established under this chapter must:

(1) ensure a person eligible for the program is provided legal

counsel before volunteering to proceed through the program and

while participating in the program;

(2) allow a participant to withdraw from the program at any time

before a trial on the merits has been initiated;

(3) provide a participant with a court-ordered individualized

treatment plan indicating the services that will be provided to

the participant; and

(4) ensure that the jurisdiction of the veterans court continues

for a period of not less than six months but does not continue

beyond the period of community supervision for the offense

charged.

(b) A veterans court program established under this chapter

shall make, establish, and publish local procedures to ensure

maximum participation of eligible defendants in the county or

counties in which those defendants reside.

(c) This chapter does not prevent the initiation of procedures

under Chapter 46B, Code of Criminal Procedure.

Added by Acts 2009, 81st Leg., R.S., Ch.

840, Sec. 4, eff. June 19, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 17(a), eff. September 1, 2009.

Sec. 617.004. ESTABLISHMENT OF REGIONAL PROGRAM. The

commissioners courts of two or more counties may elect to

establish a regional veterans court program under this chapter

for the participating counties.

Added by Acts 2009, 81st Leg., R.S., Ch.

840, Sec. 4, eff. June 19, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 17(a), eff. September 1, 2009.

Sec. 617.005. OVERSIGHT. (a) The lieutenant governor and the

speaker of the house of representatives may assign to appropriate

legislative committees duties relating to the oversight of

veterans court programs established under this chapter.

(b) A legislative committee or the governor may request the

state auditor to perform a management, operations, or financial

or accounting audit of a veterans court program established under

this chapter.

(c) A veterans court program established under this chapter

shall:

(1) notify the criminal justice division of the governor's

office before or on implementation of the program; and

(2) provide information regarding the performance of the program

to that division on request.

Added by Acts 2009, 81st Leg., R.S., Ch.

840, Sec. 4, eff. June 19, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 17(a), eff. September 1, 2009.

Sec. 617.006. FEES. (a) A veterans court program established

under this chapter may collect from a participant in the program:

(1) a reasonable program fee not to exceed $1,000; and

(2) a testing, counseling, and treatment fee in an amount

necessary to cover the costs of any testing, counseling, or

treatment performed or provided under the program.

(b) Fees collected under this section may be paid on a periodic

basis or on a deferred payment schedule at the discretion of the

judge, magistrate, or program director administering the program.

The fees must be:

(1) based on the participant's ability to pay; and

(2) used only for purposes specific to the program.

Added by Acts 2009, 81st Leg., R.S., Ch.

840, Sec. 4, eff. June 19, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1103, Sec. 17(a), eff. September 1, 2009.






TITLE 8. DEATH AND DISPOSITION OF THE BODY

CHAPTER 671. DETERMINATION OF DEATH AND AUTOPSY REPORTS

HEALTH AND SAFETY CODE

TITLE 8. DEATH AND DISPOSITION OF THE BODY

SUBTITLE A. DEATH

CHAPTER 671. DETERMINATION OF DEATH AND AUTOPSY REPORTS

SUBCHAPTER A. DETERMINATION OF DEATH

Sec. 671.001. STANDARD USED IN DETERMINING DEATH. (a) A person

is dead when, according to ordinary standards of medical

practice, there is irreversible cessation of the person's

spontaneous respiratory and circulatory functions.

(b) If artificial means of support preclude a determination that

a person's spontaneous respiratory and circulatory functions have

ceased, the person is dead when, in the announced opinion of a

physician, according to ordinary standards of medical practice,

there is irreversible cessation of all spontaneous brain

function. Death occurs when the relevant functions cease.

(c) Death must be pronounced before artificial means of

supporting a person's respiratory and circulatory functions are

terminated.

(d) A registered nurse or physician assistant may determine and

pronounce a person dead in situations other than those described

by Subsection (b) if permitted by written policies of a licensed

health care facility, institution, or entity providing services

to that person. Those policies must include physician assistants

who are credentialed or otherwise permitted to practice at the

facility, institution, or entity. If the facility, institution,

or entity has an organized nursing staff and an organized medical

staff or medical consultant, the nursing staff and medical staff

or consultant shall jointly develop and approve those policies.

The board shall adopt rules to govern policies for facilities,

institutions, or entities that do not have organized nursing

staffs and organized medical staffs or medical consultants.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 201, Sec. 1, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 965, Sec. 8, eff. June 16, 1995.

Sec. 671.002. LIMITATION OF LIABILITY. (a) A physician who

determines death in accordance with Section 671.001(b) or a

registered nurse or physician assistant who determines death in

accordance with Section 671.001(d) is not liable for civil

damages or subject to criminal prosecution for the physician's,

registered nurse's, or physician assistant's actions or the

actions of others based on the determination of death.

(b) A person who acts in good faith in reliance on a

physician's, registered nurse's, or physician assistant's

determination of death is not liable for civil damages or subject

to criminal prosecution for the person's actions.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 201, Sec. 2, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 965, Sec. 9, eff. June 16, 1995.

SUBCHAPTER B. AUTOPSY REPORTS

Sec. 671.011. DEFINITION. (a) In this subchapter, "autopsy

report" includes:

(1) the report of the postmortem examination of the body of a

person, including x-rays and photographs taken during the actual

postmortem examination; and

(2) the toxicology report, if any, and other reports that

involve an examination of the internal organs and structures of

the body after dissection.

(b) An autopsy report does not include investigative reports and

other documents that the physician performing the autopsy may

review to assist in determining the cause of death.

Added by Acts 1999, 76th Leg., ch. 607, Sec. 1, eff. Sept. 1,

1999.

Sec. 671.012. FILING AUTOPSY REPORT. A designated physician who

performs an autopsy provided for by state law shall file an

autopsy report with the office designated by the autopsy order

not later than the 30th day after the date of request for the

autopsy unless:

(1) a required test cannot be completed within that time; and

(2) the physician certifies when the autopsy report is filed

that a required test could not be completed within the 30-day

limit.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Health & Safety Code Sec. 671.011 by Acts

1999, 76th Leg., ch. 607, Sec. 1, eff. Sept. 1, 1999.

Sec. 671.013. RELEASE OF REPORTS; FEES. (a) An autopsy report

shall be released on request to an authorized person in

connection with the determination of the cause of death in

relation to a workers' compensation or insurance claim.

(b) A person who receives information under Subsection (a) may

disclose the information to others only to the extent consistent

with the authorized purposes for which the information was

obtained.

(c) The commissioners court of the county having custody of an

autopsy report shall establish a fee to be charged for a copy of

the autopsy report as follows:

(1) for written portions of the report, an amount reasonably

necessary to recover the cost of providing the copy, not to

exceed $25; and

(2) for x-rays and photographs, the actual cost of reproduction,

including the reasonable cost of overhead.

(d) Except as provided by Subsection (e), an autopsy report

released in connection with the determination of the cause of

death in relation to a workers' compensation claim under

Subsection (a) shall be released not later than the 15th business

day after the date the request is received from the authorized

person.

(e) If the report has not been filed as provided by Section

671.012, a representative of the office designated by the autopsy

order shall, not later than the 10th business day after the date

of the request, notify the requesting person that the report has

not been filed and of the date, to the best of the knowledge of

the representative, that the requesting person may anticipate

receiving the report.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Renumbered from Health & Safety Code Sec. 671.012 and amended

by Acts 1999, 76th Leg., ch. 607, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1190, Sec. 2, eff. June 18, 2005.



CHAPTER 672. ADULT FATALITY REVIEW AND INVESTIGATION

HEALTH AND SAFETY CODE

TITLE 8. DEATH AND DISPOSITION OF THE BODY

SUBTITLE A. DEATH

CHAPTER 672. ADULT FATALITY REVIEW AND INVESTIGATION

Sec. 672.001. DEFINITIONS. In this chapter:

(1) "Abuse" means:

(A) the negligent or wilful infliction of injury, unreasonable

confinement, intimidation, or cruel punishment with resulting

emotional or physical harm leading to death; or

(B) sexual abuse of an adult, including any involuntary or

nonconsensual sexual conduct that would constitute an offense

under Section 21.08, Penal Code, or Chapter 22, Penal Code.

(2) "Autopsy" and "inquest" have the meanings assigned by

Article 49.01, Code of Criminal Procedure.

(3) "Family violence" has the meaning assigned by Section

71.004, Family Code.

(4) "Health care provider" means any health care practitioner or

facility that provides medical evaluation or treatment, including

dental and mental health evaluation or treatment.

(5) "Review" means a reexamination of information regarding a

deceased adult from relevant agencies, professionals, and health

care providers.

(6) "Review team" means an unexpected fatality review team

established under this chapter.

(7) "Unexpected death" includes a death of an adult that before

investigation appears:

(A) to have occurred without anticipation or forewarning; and

(B) to have been caused by suicide, family violence, or abuse.

Added by Acts 2001, 77th Leg., ch. 1486, Sec. 1, eff. Sept. 1,

2001.

Sec. 672.002. ESTABLISHMENT OF REVIEW TEAM. (a) A

multidisciplinary and multiagency unexpected fatality review team

may be established for a county to conduct reviews of unexpected

deaths that occur within the county. A review team for a county

with a population of less than 50,000 may join with an adjacent

county or counties to establish a combined review team.

(b) The commissioners court of a county may oversee the

activities of the review team or may designate a county

department to oversee those activities. The commissioners court

may designate a nonprofit agency or a political subdivision of

the state involved in the support or treatment of victims of

family violence, abuse, or suicide to oversee the activities of

the review team if the governing body of the nonprofit agency or

political subdivision concurs.

(c) Any person who may be a member of a review team under

Subsection (d) may initiate the establishment of a review team

and call the first organizational meeting of the team.

(d) A review team may include:

(1) a criminal prosecutor involved in prosecuting crimes

involving family violence;

(2) a peace officer;

(3) a justice of the peace or medical examiner;

(4) a public health professional;

(5) a representative of the Department of Protective and

Regulatory Services engaged in providing adult protective

services;

(6) a mental health services provider;

(7) a representative of the family violence shelter center

providing services to the county;

(8) the victim witness advocate in the county prosecutor's

office;

(9) a representative from the battering intervention and

prevention program for the county; and

(10) a community supervision and corrections department officer.

(e) Members of a review team may select additional team members

according to community resources and needs.

(f) A review team shall select a presiding officer from its

members.

(g) Members selected under Subsection (e) must reflect the

geographical, cultural, racial, ethnic, and gender diversity of

the county or counties represented.

(h) Members selected under this section should have experience

in abuse, neglect, suicide, family violence, or elder abuse.

Added by Acts 2001, 77th Leg., ch. 1486, Sec. 1, eff. Sept. 1,

2001.

Sec. 672.003. PURPOSE AND POWERS OF REVIEW TEAM. (a) The

purpose of a review team is to decrease the incidence of

preventable adult deaths by:

(1) promoting cooperation, communication, and coordination among

agencies involved in responding to unexpected deaths;

(2) developing an understanding of the causes and incidence of

unexpected deaths in the county or counties in which the review

team is located; and

(3) advising the legislature, appropriate state agencies, and

local law enforcement agencies on changes to law, policy, or

practice that will reduce the number of unexpected deaths.

(b) To achieve its purpose, a review team shall:

(1) develop and implement, according to local needs and

resources, appropriate protocols;

(2) meet on a regular basis to review fatality cases suspected

to have resulted from suicide, family violence, or abuse and

recommend methods to improve coordination of services and

investigations between agencies that are represented on the team;

(3) collect and maintain data, as appropriate; and

(4) submit the report required under Section 672.008.

Added by Acts 2001, 77th Leg., ch. 1486, Sec. 1, eff. Sept. 1,

2001.

Sec. 672.004. DUTIES OF PRESIDING OFFICER. The presiding

officer of a review team may:

(1) send notices to the review team members of a meeting to

review a fatality involving suspected suicide, family violence,

or abuse;

(2) provide a list to the review team members of each fatality

to be reviewed at the meeting; and

(3) ensure that the review team operates according to the

protocols developed by the review team.

Added by Acts 2001, 77th Leg., ch. 1486, Sec. 1, eff. Sept. 1,

2001.

Sec. 672.005. REVIEW PROCEDURE. (a) The review team of the

county in which the event that was the cause of the unexpected

death occurred, as stated on the death certificate or as

otherwise indicated by the medical examiner or justice of the

peace notified of the death, may review the death.

(b) On receipt of the list of fatalities under Section 672.004,

each review team member shall review available records for

information regarding each listed unexpected death.

Added by Acts 2001, 77th Leg., ch. 1486, Sec. 1, eff. Sept. 1,

2001.

Sec. 672.006. ACCESS TO INFORMATION. (a) A review team may

request information and records regarding adult deaths resulting

from suicide, family violence, or abuse as necessary to carry out

the review team's purpose and duties. Records and information

that may be requested under this section include:

(1) medical, dental, and mental health care information; and

(2) information and records maintained by any state or local

government agency, including:

(A) a birth certificate;

(B) law enforcement investigative data;

(C) medical examiner investigative data;

(D) juvenile court records;

(E) parole and probation information and records; and

(F) adult protective services information and records.

(b) On request of the presiding officer of a review team, the

custodian of the relevant information or records relating to the

deceased adult shall provide the information or records to the

review team. A law enforcement agency or a medical examiner may

decline to provide investigative data to a review team until

after the conclusion of the investigation.

(c) This section does not authorize the release of the original

or copies of the mental health or medical records of any member

of the deceased adult's family, the guardian or caretaker of the

deceased adult, or an alleged or suspected perpetrator of family

violence or abuse of the adult that are in the possession of any

state or local government agency as provided in Subsection

(a)(2). Information relating to the mental health or medical

condition of a member of the deceased adult's family, the

guardian or caretaker of the deceased adult, or the alleged or

suspected perpetrator of family violence or abuse of the deceased

adult acquired as part of an investigation by a state or local

government agency as provided in Subsection (a)(2) may be

provided to the review team.

(d) This section does not authorize any interference with a

criminal investigation, inquest, or autopsy.

Added by Acts 2001, 77th Leg., ch. 1486, Sec. 1, eff. Sept. 1,

2001.

Sec. 672.007. MEETING OF REVIEW TEAM. (a) A meeting of a

review team is closed to the public and not subject to the open

meetings law, Chapter 551, Government Code.

(b) This section does not prohibit a review team from requesting

the attendance at a closed meeting of a person who is not a

member of the review team and who has information regarding a

fatality resulting from suicide, family violence, or abuse.

(c) Except as necessary to carry out a review team's purpose and

duties, members of a review team and persons attending a review

team meeting may not disclose what occurred at the meeting.

Added by Acts 2001, 77th Leg., ch. 1486, Sec. 1, eff. Sept. 1,

2001.

Sec. 672.008. REPORT. (a) Not later than December 15 of each

even-numbered year, each review team shall submit to the

Department of Protective and Regulatory Services a report on

deaths reviewed.

(b) Subject to Section 672.009, the Department of Protective and

Regulatory Services shall make the reports received under

Subsection (a) available to the public.

Added by Acts 2001, 77th Leg., ch. 1486, Sec. 1, eff. Sept. 1,

2001.

Sec. 672.009. USE OF INFORMATION AND RECORDS; CONFIDENTIALITY.

(a) Information and records acquired by a review team in the

exercise of its purpose and duties under this chapter are

confidential and exempt from disclosure under the open records

law, Chapter 552, Government Code, and may only be disclosed as

necessary to carry out the review team's purpose and duties.

(b) A report of a review team or a statistical compilation of

data reports is a public record subject to the open records law,

Chapter 552, Government Code, as if the review team were a

governmental body under that chapter, if the report or

statistical compilation does not contain any information that

would permit the identification of an individual and is not

otherwise confidential or privileged.

(c) A member of a review team may not disclose any information

that is confidential under this section.

(d) A person commits an offense if the person discloses

information made confidential by this section. An offense under

this subsection is a Class A misdemeanor.

(e) Information, documents, and records that are confidential as

provided by this section are not subject to subpoena or discovery

and may not be introduced into evidence in any civil or criminal

proceeding. A document or other information that is otherwise

available from another source is not protected from subpoena,

discovery, or introduction into evidence under this subsection

solely because the document or information was acquired by a

review team in the exercise of its duties under this chapter.

Added by Acts 2001, 77th Leg., ch. 1486, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

268, Sec. 1, eff. September 1, 2009.

Sec. 672.010. CIVIL LIABILITY FOR DISCLOSURE OF INFORMATION.

Subject to the limits described in Section 101.023(b), Civil

Practice and Remedies Code, a team organized pursuant to this

chapter, or any member thereof, may be civilly liable for damages

caused by the disclosure of information gathered pursuant to an

investigation if such disclosure is made in violation of Section

672.007 and Section 672.009.

Added by Acts 2001, 77th Leg., ch. 1486, Sec. 1, eff. Sept. 1,

2001.

Sec. 672.011. GOVERNMENTAL UNIT. Subject to Section 672.010, a

review team established under this chapter is a local

governmental unit for purposes of Chapter 101, Civil Practice and

Remedies Code.

Added by Acts 2001, 77th Leg., ch. 1486, Sec. 1, eff. Sept. 1,

2001.

Sec. 672.012. REPORT OF UNEXPECTED FATALITY. (a) A person,

including a health care provider, who knows of the death of an

adult that resulted from, or that occurred under circumstances

indicating death may have resulted from, suicide, family

violence, or abuse, shall immediately report the death to the

medical examiner of the county in which the death occurred or, if

the death occurred in a county that does not have a medical

examiner's office or that is not part of a medical examiner's

district, to a justice of the peace in that county.

(b) The requirement of this section is in addition to any other

reporting requirement imposed by law.

Added by Acts 2001, 77th Leg., ch. 1486, Sec. 1, eff. Sept. 1,

2001.

Sec. 672.013. PROCEDURE IN THE EVENT OF REPORTABLE DEATH. (a)

A medical examiner or justice of the peace notified of a death

under Section 672.012 may hold an inquest under Chapter 49, Code

of Criminal Procedure, to determine whether the death was caused

by suicide, family violence, or abuse.

(b) Without regard to whether an inquest is held under

Subsection (a), the medical examiner or justice of the peace

shall immediately notify the county or entity designated under

Section 672.002(b) of:

(1) each notification of death received under Section 672.012;

(2) each death found to be caused by suicide, family violence,

or abuse; or

(3) each death that may be a result of suicide, family violence,

or abuse, without regard to whether the suspected suicide, family

violence, or abuse is determined to be a sole or contributing

cause and without regard to whether the cause of death is

conclusively determined.

Added by Acts 2001, 77th Leg., ch. 1486, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 673. SUDDEN INFANT DEATH SYNDROME

HEALTH AND SAFETY CODE

TITLE 8. DEATH AND DISPOSITION OF THE BODY

SUBTITLE A. DEATH

CHAPTER 673. SUDDEN INFANT DEATH SYNDROME

Sec. 673.001. DEFINITIONS. In this chapter:

(1) "Commissioner" means the commissioner of health.

(2) "Department" means the Texas Department of Health.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 673.002. AUTOPSY. (a) The death in this state of a child

12 months old or younger shall be immediately reported to the

justice of the peace, medical examiner, or other proper official

as prescribed by law if the child dies suddenly or is found dead

and if the cause of death is unknown.

(b) The justice of the peace or medical examiner shall inform

the child's legal guardian or parents that an autopsy shall be

performed on the child. The state shall reimburse a county $500

for the cost of the autopsy if the primary cause of death of the

child is sudden infant death syndrome. The department shall adopt

rules that:

(1) define sudden infant death syndrome; and

(2) describe the method for obtaining reimbursement for the cost

of an autopsy.

(c) Reimbursement required by Subsection (b) of this section is

subject to the availability of funds.

(d) After the autopsy is completed, the child's parents or legal

guardian shall be notified of the autopsy results.

(e) This section does not affect the duties of the justice of

the peace or medical examiner prescribed by other laws.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 785, Sec. 1, eff. Sept. 1,

1999.

Sec. 673.003. DESIGNATION OF SUDDEN INFANT DEATH SYNDROME AS

PRIMARY CAUSE OF DEATH. Sudden infant death syndrome may be used

as a primary cause of death on a death certificate required by

Chapter 193.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 673.004. MODEL PROGRAM. (a) The department shall develop

a model program that can be used to provide information and

follow-up consultation about sudden infant death syndrome and its

characteristic grief-guilt reaction. The program should humanize

and maximize understanding and the handling of sudden infant

death syndrome in this state.

(b) The department shall distribute the program to proper

agencies, governmental bodies, officials, physicians, nurses,

health professionals, and citizens.

(c) The department may appoint an advisory committee to provide

assistance in developing the program.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 674. FETAL AND INFANT MORTALITY REVIEW

HEALTH AND SAFETY CODE

TITLE 8. DEATH AND DISPOSITION OF THE BODY

SUBTITLE A. DEATH

CHAPTER 674. FETAL AND INFANT MORTALITY REVIEW

Sec. 674.001. DEFINITIONS. In this chapter:

(1) "Decedent" means:

(A) a person for whom a fetal death certificate must be filed;

or

(B) a deceased infant.

(2) "Fetal death certificate" means a death certificate filed

for any fetus weighing 350 grams or more or, if the weight is

unknown, a fetus age 20 weeks or more as calculated from the

start date of the last normal menstrual period to the date of

delivery.

(3) "Health care provider" means any health care practitioner or

facility that provides medical evaluation or treatment, including

mental health evaluation or treatment.

(4) "Infant" means a child younger than one year of age.

(5) "Local health authority" means:

(A) a municipal or county health authority;

(B) a director of a local health department or public health

district; or

(C) a regional director of a public health region.

(6) "Review" means a reexamination of information regarding a

decedent from relevant agencies, professionals, health care

providers, and the family of the decedent.

(7) "Review team" means the fetal and infant mortality review

team.

Added by Acts 2007, 80th Leg., R.S., Ch.

488, Sec. 1, eff. September 1, 2007.

Sec. 674.002. REVIEW TEAM. (a) A fetal and infant mortality

review team may be established only:

(1) by a local health authority or other local health official

or by the Department of State Health Services; or

(2) under a contract or in accordance with a memorandum of

agreement with a local health authority or other local health

official or the Department of State Health Services.

(b) Local health authorities or other local health officials for

two or more adjacent counties or municipalities may join to

establish a joint review team.

(c) A review team must be composed of culturally diverse members

representing multiple disciplines, including professionals and

representatives of agencies that provide services or community

resources for families in the community and community

representatives. The review team may include:

(1) a physician, including a pediatrician, an obstetrician, or a

physician practicing in another relevant specialty;

(2) a registered nurse;

(3) a certified nurse-midwife or licensed midwife;

(4) a county attorney or a designee of a county attorney;

(5) a representative of a school district;

(6) a representative of the local health department;

(7) a forensic pathologist;

(8) a mental health professional;

(9) a representative from a local hospital;

(10) a local registrar of births and deaths;

(11) a person working in a supervisory position in local

administration of the state Medicaid program;

(12) a person working with local implementation of the Special

Supplemental Nutrition Program for Women, Infants, and Children;

(13) an educator;

(14) a pastoral counselor;

(15) a member of the health committee of a chamber of commerce;

and

(16) other community representatives.

(d) Members of a review team may select additional members

according to the resources of the review team and its needs.

(e) The review team shall select a presiding officer from its

members.

(f) A local health authority or other local health official or

the Department of State Health Services is not required to

establish a review team for a particular municipality or county.

Added by Acts 2007, 80th Leg., R.S., Ch.

488, Sec. 1, eff. September 1, 2007.

Sec. 674.003. PURPOSE AND POWERS AND DUTIES OF REVIEW TEAM. (a)

The purpose of a review team is to:

(1) improve the health and well-being of women, infants, and

families;

(2) reduce racial disparities in the rates of and the overall

rates of fetal and infant mortality;

(3) facilitate the operations of the review team and train

review team members on the review team process; and

(4) develop and deliver reports of findings to the community.

(b) For a death or fetal death subject to review, the review

team shall collect information relating to the death of the

decedent, including medical, dental, and mental health care

records or information, autopsy reports, social services records,

and other pertinent records related to the decedent and the

family of the decedent.

(c) Before review at a meeting of the review team, the names and

addresses of the decedent and the decedent's family and the name

and address of each health care provider that provided services

to the decedent or decedent's family shall be removed from

information collected under Subsection (b). A summary of the

information, with the identifying information described by this

subsection removed, shall be prepared for consideration of the

review team.

(d) The review team shall:

(1) compile statistics of fetal and infant mortality;

(2) analyze the causes of fetal and infant mortality; and

(3) recommend measures to decrease fetal and infant mortality to

a community action team formed for this purpose or to state or

local governmental officials or other appropriate members of the

community.

Added by Acts 2007, 80th Leg., R.S., Ch.

488, Sec. 1, eff. September 1, 2007.

Sec. 674.004. GOVERNMENTAL UNIT. A review team is a

governmental unit for purposes of Chapter 101, Civil Practice and

Remedies Code. A review team is a unit of local government under

that chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

488, Sec. 1, eff. September 1, 2007.

Sec. 674.005. MEETINGS. (a) Meetings of a review team are

closed to the public and are not subject to Chapter 551,

Government Code.

(b) A member of a review team participating in the review of a

death or fetal death, and any person employed by or acting in an

advisory capacity to the review team and who provides counsel or

services to the review team, are immune from civil or criminal

liability arising from information presented in a review team

meeting or recommendations resulting from the meeting.

Added by Acts 2007, 80th Leg., R.S., Ch.

488, Sec. 1, eff. September 1, 2007.

Sec. 674.006. DISCLOSURE OF INFORMATION TO REVIEW TEAM. (a) A

review team may request information regarding a decedent or the

decedent's family as necessary to carry out the review team's

purpose and duties, including any information described by

Section 674.003(b).

(b) On the request of the review team, a health care provider or

other custodian of the requested information shall provide the

information to the review team. The information shall be

provided without the authorization of the decedent's parent,

guardian, or other representative.

(c) A health care provider or other person who provides

information to a review team is not subject to a civil action for

damages or other relief as a result of having provided the

information. This subsection does not apply if the information

provided was false and the health care provider or other person

knew or had reason to know that the information was false.

Added by Acts 2007, 80th Leg., R.S., Ch.

488, Sec. 1, eff. September 1, 2007.

Sec. 674.007. CONFIDENTIALITY OF RECORDS; PRIVILEGE. (a)

Information is confidential for purposes of this chapter if the

disclosure of the information would compromise the privacy of the

decedent or the decedent's family. Confidential information

includes any information pertaining to the decedent's death.

(b) Confidential information that is acquired by the review team

and that permits the identification of an individual or health

care provider is privileged and may not be disclosed to any

person except to the extent necessary to carry out the purposes

of the review team. Information that may not be disclosed under

this subsection includes:

(1) names and addresses of the decedent or the decedent's

family;

(2) services received by the decedent or the decedent's family;

(3) the social and economic condition of the decedent or the

decedent's family;

(4) medical, dental, and mental health care information related

to the decedent or the decedent's family, including diagnoses,

conditions, diseases, or disability; and

(5) the identity of health care providers that provided services

to the decedent or the decedent's family.

(c) Review team work product and information obtained by a

review team, including files, records, reports, records of

proceedings, recommendations, meeting notes, records of

interviews, statements, and memoranda, are confidential and are

not subject to disclosure under Chapter 552, Government Code.

This subsection does not prevent a review team from releasing

information described by Subsection (d) or (e).

(d) Information is not confidential under this section if the

information is general information that cannot be connected with

any specific individual, case, or health care provider, such as:

(1) total expenditures made for specified purposes;

(2) the number of families served by particular health care

providers or agencies;

(3) aggregated data on social and economic conditions;

(4) medical data and information related to health care services

that do not include any identifying information relating to a

decedent or the decedent's family; and

(5) other statistical information.

(e) A review team may publish statistical studies and research

reports based on information that is confidential under this

section, provided that the information published may not identify

a decedent or the decedent's family and may not include any

information that could be used to identify a decedent or the

decedent's family.

(f) A review team shall adopt and follow practices and

procedures to ensure that information that is confidential under

this section is not disclosed in violation of this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

488, Sec. 1, eff. September 1, 2007.

Sec. 674.008. IMMUNITY FROM SUBPOENA AND DISCOVERY. (a) Review

team work product and information obtained by a review team,

including files, records, reports, records of proceedings,

recommendations, meeting notes, records of interviews,

statements, and memoranda, are privileged, are not subject to

subpoena or discovery, and may not be introduced into evidence in

any civil or criminal proceeding against a member of the family

of a decedent or a health care provider.

(b) A document or other information that is otherwise available

from another source is not protected from subpoena, discovery, or

introduction into evidence under Subsection (a) solely because

the document or other information was presented during a meeting

of a review team or because a record of the document or other

information is maintained by the review team.

Added by Acts 2007, 80th Leg., R.S., Ch.

488, Sec. 1, eff. September 1, 2007.

Sec. 674.009. UNAUTHORIZED DISCLOSURE BY REVIEW TEAM MEMBER;

OFFENSE. (a) A person commits an offense if the person is a

member of a review team and the person knowingly:

(1) discloses confidential information in violation of Section

674.007; or

(2) inspects confidential information without authority granted

in accordance with procedures established by the review team.

(b) An offense under Subsection (a) is a Class A misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch.

488, Sec. 1, eff. September 1, 2007.

Sec. 674.010. IMMUNITY. A member of a review team is not liable

for damages to a person for an action taken or a recommendation

made within the scope of the functions of the review team if the

member acts without malice and in the reasonable belief that the

action or recommendation is warranted by the facts known to the

review team member.

Added by Acts 2007, 80th Leg., R.S., Ch.

488, Sec. 1, eff. September 1, 2007.

Sec. 674.011. INAPPLICABILITY OF CHAPTER. This chapter does not

apply to disclosure of records pertaining to voluntary or

therapeutic termination of pregnancy, and those records may not

be disclosed under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

488, Sec. 1, eff. September 1, 2007.



CHAPTER 691. ANATOMICAL BOARD OF THE STATE OF TEXAS

HEALTH AND SAFETY CODE

TITLE 8. DEATH AND DISPOSITION OF THE BODY

SUBTITLE B. DISPOSITION OF THE BODY

CHAPTER 691. ANATOMICAL BOARD OF THE STATE OF TEXAS

SUBCHAPTER A. ORGANIZATION OF ANATOMICAL BOARD OF THE STATE OF

TEXAS

Sec. 691.001. DEFINITIONS. In this chapter:

(1) "Board" means the Anatomical Board of the State of Texas.

(2) "Body" means a human corpse.

(3) "Anatomical specimen" means a part of a human corpse.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 948, Sec. 1, eff. Sept. 1,

2003.

Sec. 691.002. COMPOSITION OF BOARD. (a) The Anatomical Board

of the State of Texas is composed of one representative from each

school or college of chiropractic, osteopathy, medicine, or

dentistry incorporated in this state.

(b) On March 1 of each odd-numbered year, the chief executive

officer of each institution described by Subsection (a) shall

appoint as the institution's representative on the board one

professor of surgery or of basic anatomical sciences who is

associated with the institution.

(c) Appointments to the board shall be made without regard to

the race, creed, sex, religion, or national origin of the

appointees.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 691.004. LOBBYIST RESTRICTIONS. A person may not serve as

a member of the board or act as the general counsel to the board

if the person is required to register as a lobbyist under Chapter

305, Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 691.005. REMOVAL OF BOARD MEMBER. (a) It is a ground for

removal from the board if a member:

(1) does not have at the time of appointment the qualifications

required by Section 691.002(a) for appointment to the board;

(2) does not maintain during the service on the board the

qualifications required by Section 691.002(a) for appointment to

the board;

(3) violates a prohibition established by Section 691.004;

(4) cannot discharge the member's duties for a substantial

portion of the term for which the member is appointed because of

illness or disability; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during any

two calendar years, unless the absence is excused by a majority

of the board members.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a member

of the board exists.

(c) If the secretary-treasurer of the board believes that a

potential ground for removal exists, the secretary-treasurer

shall notify the chairman of the board of that ground. The

chairman shall notify the chief executive officer of the

institution represented by that member that a potential ground

for removal exists.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 691.006. REIMBURSEMENT. A board member is not entitled to

compensation but is entitled to reimbursement for actual travel

expenses incurred in serving on the board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 691.007. MINUTES; RECORDS. (a) The board may adopt rules

for its administration.

(b) The board shall keep complete minutes of its transactions.

(c) The board shall keep identification records of each body

donated to the board and of each body or anatomical specimen

distributed by the board.

(d) A board member or a district or county attorney may at any

time inspect minutes or records required under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 948, Sec. 2, eff. Sept. 1,

2003.

Sec. 691.008. FEES; REPORTS; AUDITS. (a) The board may set and

collect reasonable and necessary fees for receiving and

distributing bodies and anatomical specimens.

(b) The secretary-treasurer of the board may deposit fees

collected under this section in local accounts outside the state

treasury.

(c) The board shall file annually with the governor and the

presiding officer of each house of the legislature a complete and

detailed written report accounting for all funds received and

disbursed by the board during the preceding year. The form of the

annual report and the reporting time are as provided by the

General Appropriations Act.

(d) The financial transactions of the board are subject to audit

by the state auditor in accordance with Chapter 321, Government

Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 210, eff. Sept. 1,

1991; Acts 2003, 78th Leg., ch. 948, Sec. 3, eff. Sept. 1, 2003.

Sec. 691.009. INFORMATION TO MEMBERS AND EMPLOYEES. The board

shall provide to its members and employees, as often as

necessary, information regarding their qualifications under this

chapter and their responsibilities under applicable laws relating

to standards of conduct for state officers or employees.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 691.010. PUBLIC INFORMATION AND PARTICIPATION; COMPLAINTS.

(a) The board shall prepare information of public interest

describing the functions of the board and the board's procedures

by which complaints are filed with and resolved by the board. The

board shall make the information available to the public and

appropriate state agencies.

(b) The board by rule shall establish methods by which service

recipients can be notified of the name, mailing address, and

telephone number of the board for the purpose of directing

complaints to the board. The board may provide for that

notification by including the information on each written

contract relating to bodies willed or donated to an entity

regulated by the board or authorized by the board to receive

bodies.

(c) The board shall keep an information file about each

complaint filed with the board relating to its functions. If a

written complaint is filed with the board relating to a person or

an entity regulated by the board, the board, at least as

frequently as quarterly and until final disposition of the

complaint, shall notify the parties to the complaint of the

status of the complaint unless notice would jeopardize an

undercover investigation.

(d) The board shall develop and implement policies that provide

the public with a reasonable opportunity to appear before the

board and to speak on any issue under the jurisdiction of the

board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. DONATION AND DISTRIBUTION OF BODIES AND ANATOMICAL

SPECIMENS

Sec. 691.021. DEFINITION. In this subchapter, "political

subdivision" means a municipality, county, or special district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 691.022. GENERAL DUTIES. (a) The board shall distribute

bodies and anatomical specimens to institutions authorized to

receive them.

(b) The board shall adopt rules to ensure that each body and

anatomical specimen in the custody of the board or an institution

represented on the board is treated with respect.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 948, Sec. 5, eff. Sept. 1,

2003.

Sec. 691.023. DUTY TO DELIVER CERTAIN BODIES TO BOARD. (a) An

officer, employee, or representative of the state, of a political

subdivision, or of an institution having charge or control of a

body not claimed for burial or a body required to be buried at

public expense shall:

(1) notify the board or the board's representative of the body's

existence when the body comes into the person's possession,

charge, or control if notified in writing to do so by the board

or the board's representative;

(2) deliver the body in accordance with the direction of the

board; and

(3) allow the board, the board's representative, or a physician

designated by the board who complies with this chapter to remove

the body to be used for the advancement of medical science.

(b) If the board does not require a political subdivision or

agency of the political subdivision to deliver a body under this

section, the political subdivision shall pay all costs of

preparation for burial, including costs of embalming.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 691.024. PERSONS WHO MAY CLAIM BODY FOR BURIAL. (a) An

officer, employee, or representative of the state, of a political

subdivision, or of an institution is not required to give notice

or deliver a body as required by Section 691.023 if the body is

claimed for burial.

(b) A relative, bona fide friend, or representative of an

organization to which the deceased belonged may claim the body

for burial. The person in charge of the body shall release the

body to the claimant without requiring payment when the person is

satisfied that the claimed relationship exists.

(c) A claimant alleging to be a bona fide friend or a

representative of an organization to which the deceased belonged

must present a written statement of the relationship under which

the claimant qualifies as a bona fide friend or organization

representative.

(d) For purposes of this section, a bona fide friend means a

person who is like one of the family, and does not include:

(1) an ordinary acquaintance;

(2) an officer, employee, or representative of the state, of a

political subdivision, or of an institution having charge of a

body not claimed for burial or a body required to be buried at

public expense;

(3) an employee of an entity listed in Subdivision (2) with

which the deceased was associated; or

(4) a patient, inmate, or ward of an institution with which the

deceased was associated.

(e) A person covered by Subsection (d) may qualify as a bona

fide friend if the friendship existed before the deceased entered

the institution.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 691.025. PROCEDURE AFTER DEATH. (a) If a body is not

claimed for burial immediately after death, the body shall be

embalmed within 24 hours.

(b) For 72 hours after death, the person in charge of the

institution having charge or control of the body shall make due

effort to find a relative of the deceased and notify the relative

of the death. If the person is not able to find a relative, the

person shall file with the county clerk an affidavit stating that

the person has made a diligent inquiry to find a relative and

stating the inquiry the person made.

(c) A body that is not claimed for burial within 48 hours after

a relative receives notification shall be delivered as soon as

possible to the board or the board's representative.

(d) A relative of the deceased may claim the body within 60 days

after the body has been delivered to an institution or other

entity authorized to receive the body. The body shall be released

without charge.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 691.026. BODY OF TRAVELER. If an unclaimed body is the

body of a traveler who died suddenly, the board shall direct the

institution receiving the body to retain the body for six months

for purposes of identification.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 691.027. AUTOPSY. Only the board may grant permission to

perform an autopsy on an unclaimed body. The board may grant

permission after receiving a specific request for an autopsy that

shows sufficient evidence of medical urgency.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 691.028. DONATION OF BODY BY WRITTEN INSTRUMENT. (a) An

adult living in this state who is of sound mind may donate his

body by will or other written instrument to the board, a medical

or dental school, or another donee authorized by the board, to be

used for the advancement of medical science.

(b) To be effective, the donor must sign the will or other

written instrument and it must be witnessed by two adults. The

donor is not required to use a particular form or particular

words in making the donation, but the will or other instrument

must clearly convey the donor's intent.

(c) Appointment of an administrator or executor or acquisition

of a court order is not necessary before the body may be

delivered under this chapter.

(d) A donor may revoke a donation made under this section by

executing a written instrument in a manner similar to the

original donation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 948, Sec. 6, eff. Sept. 1,

2003.

Sec. 691.029. AUTHORITY TO ACCEPT BODIES FROM OUTSIDE THE STATE.

The board may receive a body transported to the board from

outside this state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 691.030. BOARD'S AUTHORITY TO DISTRIBUTE BODIES AND

ANATOMICAL SPECIMENS. (a) The board or the board's

representative shall distribute bodies donated to it and may

redistribute bodies donated to medical or dental schools or other

donees authorized by the board to schools and colleges of

chiropractic, osteopathy, medicine, or dentistry incorporated in

this state, to physicians, and to other persons as provided by

this section.

(b) In making the distribution, the board shall give priority to

the schools and colleges that need bodies for lectures and

demonstrations.

(c) If the board has remaining bodies, the board or the board's

representative shall distribute or redistribute those bodies to

the schools and colleges proportionately and equitably according

to the number of students in each school or college receiving

instruction or demonstration in normal or morbid anatomy and

operative surgery. The dean of each school or college shall

certify that number to the board when required by the board.

(d) The board may transport a body or anatomical specimen to an

authorized recipient in another state if the board determines

that the supply of bodies or anatomical specimens in this state

exceeds the need for bodies or anatomical specimens in this state

and if:

(1) the deceased donated his body in compliance with Section

691.028 and at the time of the donation authorized the board to

transport the body outside this state; or

(2) the body was donated in compliance with Chapter 692A and the

person authorized to make the donation under Section 692A.009

authorized the board to transport the body outside this state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 948, Sec. 7, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 3, eff. September 1, 2009.

Sec. 691.031. TRANSPORTATION OF BODIES; RECORDS. (a) The board

shall adopt rules to ensure that each body or anatomical specimen

received or distributed by the board is properly transported.

(b) The board may employ a public carrier to transport bodies or

anatomical specimens received or distributed by the board.

(c) Each body or anatomical specimen shall be carefully

deposited and transported with the least possible public display.

(d) A person or institution who sends a body or anatomical

specimen under this chapter shall keep on permanent file a

description of the body or anatomical specimen that includes the

deceased's name, if known, color, sex, age, place and supposed

cause of death, and any other information available for

identification of the body or anatomical specimen, such as the

existence of scars or deformities.

(e) The sender shall mail or otherwise safely convey to the

person or institution to whom the body is sent a copy of the

description required by Subsection (d). The person or institution

receiving the body or anatomical specimen shall immediately and

safely transmit to the sender a receipt containing the full terms

of the description furnished by the sender.

(f) The sender and receiver of each body or anatomical specimen

shall file the records required under this section in accordance

with board rules so that the board or a district or county

attorney may inspect the records at any time.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 948, Sec. 8, eff. Sept. 1,

2003.

Sec. 691.032. COSTS OF DISTRIBUTION. A person or institution

receiving a body or anatomical specimen under this chapter shall

pay in a manner specified by the board, or as otherwise agreed

on, all costs incurred in distributing the body or anatomical

specimen so that the state, a county, a municipality, or an

officer, employee, or representative of the state, a county, or a

municipality does not incur any expense.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 948, Sec. 9, eff. Sept. 1,

2003.

Sec. 691.033. USE OF BODIES AND ANATOMICAL SPECIMENS. (a) To

further medical science, a school, college, or person designated

by the board may dissect, operate on, examine, and experiment on

a body or anatomical specimen distributed under this chapter.

(b) A school, college, or person shall keep a permanent record

of each body or anatomical specimen received from the board or

the board's representative. The record must be sufficient to

identify the body or anatomical specimen and may be inspected by

the board or the board's representative.

(c) A law relating to the prevention of mutilation of a body

does not apply to a dissection, operation, examination, or

experiment performed under this section.

(d) To aid prosecutions under Section 42.08, Penal Code, the

board shall adopt rules that clearly state the activities that

are authorized by the board in relation to the dissection of a

body.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.42, eff. Sept.

1, 1995; Acts 2003, 78th Leg., ch. 948, Sec. 10, eff. Sept. 1,

2003.

Sec. 691.034. REGULATION OF PERSONS AND INSTITUTIONS USING

BODIES AND ANATOMICAL SPECIMENS. (a) The board shall inspect

and may approve institutions for the receipt and use of bodies

and anatomical specimens under this chapter.

(b) The board may investigate a person or institution if the

board has reason to believe that the person or institution has

improperly used a body or anatomical specimen.

(c) The board may suspend or revoke a person's or institution's

authorization to receive and dissect bodies or anatomical

specimens if the board determines that the person or institution

has improperly used a body or anatomical specimen.

(d) A person or institution is entitled to a hearing before the

board or a hearing examiner appointed by the board before the

board may revoke the person's or institution's authorization to

receive and dissect bodies or anatomical specimens. The board

shall make all final decisions to suspend or revoke an

authorization.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 948, Sec. 11, eff. Sept. 1,

2003.

Sec. 691.035. CRIMINAL PENALTY. (a) A person commits an

offense if the person has a duty imposed under this chapter and

refuses, neglects, or omits to perform the duty as required by

this chapter.

(b) An offense under this section is punishable by a fine of not

less than $100 or more than $500.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 692. TEXAS ANATOMICAL GIFT ACT

HEALTH AND SAFETY CODE

TITLE 8. DEATH AND DISPOSITION OF THE BODY

SUBTITLE B. DISPOSITION OF THE BODY

CHAPTER 692. TEXAS ANATOMICAL GIFT ACT

Text of chapter as repealed by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 11 effective September 1, 2009

Sec. 692.003. MANNER OF EXECUTING GIFT OF OWN BODY.

Without reference to the amendment of this subsection, this

subsection was repealed by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 11(2), eff. Sept. 1, 2009.

(d) A gift made by a document other than a will is effective on

the death of the donor. The document may be a card designed to

be carried by the donor or another record signed by the donor or

other person making the gift. A statement or symbol in an online

donor registry and authorized by the donor indicating the donor

has made an anatomical gift may also serve as a document making a

gift. To be effective, the document must be signed by the donor

in the presence of two witnesses except as otherwise provided by

Subchapter Q, Chapter 521, Transportation Code, this subsection,

or other law. If the donor cannot sign the document, a person

may sign the document for the donor at the donor's direction and

in the presence of the donor and two witnesses. The witnesses to

the signing of a document under this subsection must sign the

document in the presence of the donor. Delivery of the document

during the donor's lifetime is not necessary to make the gift

valid. An online donation registration does not require the

consent of another person or require two witnesses. The online

registration constitutes a legal document under this chapter and

remains binding after the donor's death.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 291, Sec. 2, eff. Sept. 1,

1991; Acts 1997, 75th Leg., ch. 165, Sec. 30.211, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 225, Sec. 3, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

831, Sec. 2, eff. September 1, 2009.



CHAPTER 692A. REVISED UNIFORM ANATOMICAL GIFT ACT

HEALTH AND SAFETY CODE

TITLE 8. DEATH AND DISPOSITION OF THE BODY

SUBTITLE B. DISPOSITION OF THE BODY

CHAPTER 692A. REVISED UNIFORM ANATOMICAL GIFT ACT

Sec. 692A.001. SHORT TITLE. This chapter may be cited as the

Revised Uniform Anatomical Gift Act.

Added by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 1, eff. September 1, 2009.

Sec. 692A.002. DEFINITIONS. In this chapter:

(1) "Adult" means an individual who is at least 18 years of age.

(2) "Agent" means an individual:

(A) authorized to make health care decisions on the principal's

behalf by a medical power of attorney; or

(B) expressly authorized to make an anatomical gift on the

principal's behalf by any other record signed by the principal.

(3) "Anatomical gift" means a donation of all or part of a human

body to take effect after the donor's death for the purpose of

transplantation, therapy, research, or education.

(4) "Commissioner" means the commissioner of state health

services.

(5) "Decedent" means a deceased individual whose body or part is

or may be the source of an anatomical gift. The term includes a

stillborn infant and, subject to restrictions imposed by law

other than this chapter, a fetus.

(6) "Department" means the Department of State Health Services.

(7) "Disinterested witness" means a witness other than the

spouse, child, parent, sibling, grandchild, grandparent, or

guardian of the individual who makes, amends, revokes, or refuses

to make an anatomical gift, or another adult who exhibited

special care and concern for the individual. The term does not

include a person to which an anatomical gift could pass under

Section 692A.011.

(8) "Document of gift" means a donor card or other record used

to make an anatomical gift. The term includes a statement or

symbol on a driver's license, identification card, or donor

registry.

(9) "Donor" means an individual whose body or part is the

subject of an anatomical gift.

(10) "Donor registry" means a database that contains records of

anatomical gifts and amendments to or revocations of anatomical

gifts.

(11) "Driver's license" means a license or permit issued by the

Department of Public Safety to operate a vehicle, whether or not

conditions are attached to the license or permit.

(12) "Eye bank" means a person that is licensed, accredited, or

regulated under federal or state law to engage in the recovery,

screening, testing, processing, storage, or distribution of human

eyes or portions of human eyes.

(13) "Guardian" means a person appointed by a court to make

decisions regarding the support, care, education, health, or

welfare of an individual. The term does not include a guardian ad

litem.

(14) "Hospital" means a facility licensed as a hospital under

the law of any state or a facility operated as a hospital by the

United States, a state, or a subdivision of a state.

(15) "Identification card" means an identification card issued

by the Department of Public Safety.

(16) "Imminent death" means a patient who requires mechanical

ventilation, has a severe neurologic injury, and meets certain

clinical criteria indicating that neurologic death is near or a

patient for whom withdrawal of ventilatory support is being

considered.

(17) "Know" means to have actual knowledge.

(18) "Minor" means an individual who is under 18 years of age.

(19) "Organ procurement organization" means a person designated

by the secretary of the United States Department of Health and

Human Services as an organ procurement organization.

(20) "Parent" means a parent whose parental rights have not been

terminated.

(21) "Part" means an organ, an eye, or tissue of a human being.

The term does not include the whole body.

(22) "Person" means an individual, corporation, business trust,

estate, trust, partnership, limited liability company,

association, joint venture, public corporation, government or

governmental subdivision, agency, or instrumentality, or any

other legal or commercial entity.

(23) "Physician" means an individual authorized to practice

medicine or osteopathy under the law of any state.

(24) "Procurement organization" means an eye bank, organ

procurement organization, or tissue bank.

(25) "Prospective donor" means an individual who is dead or near

death and has been determined by a procurement organization to

have a part that could be medically suitable for transplantation,

therapy, research, or education. The term does not include an

individual who has made a refusal.

(26) "Reasonably available" means able to be contacted by a

procurement organization without undue effort and willing and

able to act in a timely manner consistent with existing medical

criteria necessary for the making of an anatomical gift.

(27) "Recipient" means an individual into whose body a

decedent's part has been or is intended to be transplanted.

(28) "Record" means information that is inscribed on a tangible

medium or that is stored in an electronic or other medium and is

retrievable in perceivable form.

(29) "Refusal" means a record created under Section 692A.007

that expressly states an intent to bar other persons from making

an anatomical gift of an individual's body or part.

(30) "Sign" means, with the present intent to authenticate or

adopt a record:

(A) to execute or adopt a tangible symbol; or

(B) to attach to or logically associate with the record an

electronic symbol, sound, or process.

(31) "State" means a state of the United States, the District of

Columbia, Puerto Rico, the United States Virgin Islands, or any

territory or insular possession subject to the jurisdiction of

the United States.

(32) "Technician" means an individual determined to be qualified

to remove or process parts by an appropriate organization that is

licensed, accredited, or regulated under federal or state law.

The term includes an enucleator.

(33) "Timely notification" means notification of an imminent

death to the organ procurement organization within one hour of

the patient's meeting the criteria for imminent death and before

the withdrawal of any life sustaining therapies. With respect to

cardiac death, timely notification means notification to the

organ procurement organization within one hour of the cardiac

death.

(34) "Tissue" means a portion of the human body other than an

organ or an eye. The term does not include blood unless the blood

is donated for the purpose of research or education.

(35) "Tissue bank" means a person licensed, accredited, or

regulated under federal or state law to engage in the recovery,

screening, testing, processing, storage, or distribution of

tissue.

(36) "Transplant hospital" means a hospital that furnishes organ

transplants and other medical and surgical specialty services

required for the care of transplant patients.

(37) "Visceral organ" means the heart, kidney, or liver or

another organ or tissue that requires a patient support system to

maintain the viability of the organ or tissue.

Added by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 1, eff. September 1, 2009.

Sec. 692A.003. APPLICABILITY. This chapter applies to an

anatomical gift or amendment to, revocation of, or refusal to

make an anatomical gift, whenever made.

Added by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 1, eff. September 1, 2009.

Sec. 692A.004. PERSONS AUTHORIZED TO MAKE ANATOMICAL GIFT BEFORE

DONOR'S DEATH. Subject to Section 692A.008, an anatomical gift

of a donor's body or part may be made during the life of the

donor for the purpose of transplantation, therapy, research, or

education in the manner provided in Section 692A.005 by:

(1) the donor, if the donor is an adult or if the donor is a

minor and is:

(A) emancipated; or

(B) authorized under state law to apply for a driver's license

because the donor is at least 16 years of age and:

(i) circumstances allow the donation to be actualized prior to

18 years of age; and

(ii) an organ procurement organization obtains signed written

consent from the minor's parent, guardian, or custodian as in

Subdivision (3);

(2) an agent of the donor, unless the medical power of attorney

or other record prohibits the agent from making an anatomical

gift;

(3) a parent of the donor, if the donor is an unemancipated

minor; or

(4) the donor's guardian.

Added by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 1, eff. September 1, 2009.

Sec. 692A.005. MANNER OF MAKING ANATOMICAL GIFT BEFORE DONOR'S

DEATH. (a) A donor may make an anatomical gift:

(1) by authorizing a statement or symbol indicating that the

donor has made an anatomical gift to be imprinted on the donor's

driver's license or identification card;

(2) in a will;

(3) during a terminal illness or injury of the donor, by any

form of communication addressed to at least two adults, at least

one of whom is a disinterested witness; or

(4) as provided in Subsection (b).

(b) A donor or other person authorized to make an anatomical

gift under Section 692A.004 may make a gift by a donor card or

other record signed by the donor or other person making the gift

or by authorizing that a statement or symbol indicating the donor

has made an anatomical gift be included on a donor registry. If

the donor or other person is physically unable to sign a record,

the record may be signed by another individual at the direction

of the donor or other person and must:

(1) be witnessed by at least two adults, at least one of whom is

a disinterested witness, who have signed at the request of the

donor or the other person; and

(2) state that the record has been signed and witnessed as

provided in Subdivision (1).

(c) Revocation, suspension, expiration, or cancellation of a

driver's license or identification card on which an anatomical

gift is indicated does not invalidate the gift.

(d) An anatomical gift made by will takes effect on the donor's

death whether or not the will is probated. Invalidation of the

will after the donor's death does not invalidate the gift.

Added by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 1, eff. September 1, 2009.

Sec. 692A.006. AMENDING OR REVOKING ANATOMICAL GIFT BEFORE

DONOR'S DEATH. (a) Subject to Section 692A.008, a donor or

other person authorized to make an anatomical gift under Section

692A.004 may amend or revoke an anatomical gift by:

(1) a record signed by:

(A) the donor;

(B) the other person; or

(C) subject to Subsection (b), another individual acting at the

direction of the donor or the other person if the donor or other

person is physically unable to sign; or

(2) a later-executed document of gift that amends or revokes a

previous anatomical gift or portion of an anatomical gift, either

expressly or by inconsistency.

(b) A record signed pursuant to Subsection (a)(1)(C) must:

(1) be witnessed by at least two adults, at least one of whom is

a disinterested witness, who have signed at the request of the

donor or the other person; and

(2) state that the record has been signed and witnessed as

provided in Subdivision (1).

(c) Subject to Section 692A.008, a donor or other person

authorized to make an anatomical gift under Section 692A.004 may

revoke an anatomical gift by the destruction or cancellation of

the document of gift, or the portion of the document of gift used

to make the gift, with the intent to revoke the gift.

(d) A donor may amend or revoke an anatomical gift that was not

made in a will by any form of communication during a terminal

illness or injury addressed to at least two adults, at least one

of whom is a disinterested witness.

(e) A donor who makes an anatomical gift in a will may amend or

revoke the gift in the manner provided for amendment or

revocation of wills or as provided in Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 1, eff. September 1, 2009.

Sec. 692A.007. REFUSAL TO MAKE ANATOMICAL GIFT; EFFECT OF

REFUSAL. (a) An individual may refuse to make an anatomical

gift of the individual's body or part by:

(1) a record signed by:

(A) the individual; or

(B) subject to Subsection (b), another individual acting at the

direction of the individual if the individual is physically

unable to sign;

(2) the individual's will, whether or not the will is admitted

to probate or invalidated after the individual's death; or

(3) any form of communication made by the individual during the

individual's terminal illness or injury addressed to at least two

adults, at least one of whom is a disinterested witness.

(b) A record signed pursuant to Subsection (a)(1)(B) must:

(1) be witnessed by at least two adults, at least one of whom is

a disinterested witness, who have signed at the request of the

individual; and

(2) state that the record has been signed and witnessed as

provided in Subdivision (1).

(c) An individual who has made a refusal may amend or revoke the

refusal:

(1) in the manner provided in Subsection (a) for making a

refusal;

(2) by subsequently making an anatomical gift pursuant to

Section 692A.005 that is inconsistent with the refusal; or

(3) by destroying or canceling the record evidencing the

refusal, or the portion of the record used to make the refusal,

with the intent to revoke the refusal.

(d) Except as otherwise provided in Section 692A.008(h), in the

absence of an express, contrary indication by the individual set

forth in the refusal, an individual's unrevoked refusal to make

an anatomical gift of the individual's body or part bars all

other persons from making an anatomical gift of the individual's

body or part.

Added by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 1, eff. September 1, 2009.

Sec. 692A.008. PRECLUSIVE EFFECT OF ANATOMICAL GIFT, AMENDMENT,

OR REVOCATION. (a) Except as otherwise provided in Subsection

(g) and subject to Subsection (f), in the absence of an express,

contrary indication by the donor, a person other than the donor

is barred from making, amending, or revoking an anatomical gift

of a donor's body or part if the donor made an anatomical gift of

the donor's body or part under Section 692A.005 or an amendment

to an anatomical gift of the donor's body or part under Section

692A.006.

(b) A donor's revocation of an anatomical gift of the donor's

body or part under Section 692A.006 is not a refusal and does not

bar another person specified in Section 692A.004 or Section

692A.009 from making an anatomical gift of the donor's body or

part under Section 692A.005 or Section 692A.010.

(c) If a person other than the donor makes an unrevoked

anatomical gift of the donor's body or part under Section

692A.005 or an amendment to an anatomical gift of the donor's

body or part under Section 692A.006, another person may not make,

amend, or revoke the gift of the donor's body or part under

Section 692A.010.

(d) A revocation of an anatomical gift of a donor's body or part

under Section 692A.006 by a person other than the donor does not

bar another person from making an anatomical gift of the body or

part under Section 692A.005 or Section 692A.010.

(e) In the absence of an express, contrary indication by the

donor or other person authorized to make an anatomical gift under

Section 692A.004, an anatomical gift of a part is neither a

refusal to give another part nor a limitation on the making of an

anatomical gift of another part at a later time by the donor or

another person.

(f) In the absence of an express, contrary indication by the

donor or other person authorized to make an anatomical gift under

Section 692A.004, an anatomical gift of a part for one or more of

the purposes set forth in Section 692A.004 is not a limitation on

the making of an anatomical gift of the part for any of the other

purposes by the donor or any other person under Section 692A.005

or Section 692A.010.

(g) If a donor who is an unemancipated minor dies, a parent of

the donor who is reasonably available may revoke or amend an

anatomical gift of the donor's body or part.

(h) If an unemancipated minor who signed a refusal dies, a

parent of the minor who is reasonably available may revoke the

minor's refusal.

Added by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 1, eff. September 1, 2009.

Sec. 692A.009. WHO MAY MAKE ANATOMICAL GIFT OF DECEDENT'S BODY

OR PART. (a) Subject to Subsections (b) and (c) and unless

barred by Section 692A.007 or Section 692A.008, an anatomical

gift of a decedent's body or part for the purpose of

transplantation, therapy, research, or education may be made by

any member of the following classes of persons who is reasonably

available, in the order of priority listed:

(1) an agent of the decedent at the time of death who could have

made an anatomical gift under Section 692A.004(2) immediately

before the decedent's death;

(2) the spouse of the decedent;

(3) adult children of the decedent;

(4) parents of the decedent;

(5) adult siblings of the decedent;

(6) adult grandchildren of the decedent;

(7) grandparents of the decedent;

(8) an adult who exhibited special care and concern for the

decedent;

(9) the persons who were acting as the guardians of the person

of the decedent at the time of death;

(10) the hospital administrator; and

(11) any other person having the authority to dispose of the

decedent's body.

(b) If there is more than one member of a class listed in

Subsection (a)(1), (3), (4), (5), (6), (7), or (9) entitled to

make an anatomical gift, an anatomical gift may be made by a

member of the class unless that member or a person to which the

gift may pass under Section 692A.011 knows of an objection by

another member of the class. If an objection is known, the gift

may be made only by a majority of the members of the class who

are reasonably available.

(c) A person may not make an anatomical gift if, at the time of

the decedent's death, a person in a prior class under Subsection

(a) is reasonably available to make or to object to the making of

an anatomical gift.

Added by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 1, eff. September 1, 2009.

Sec. 692A.010. MANNER OF MAKING, AMENDING, OR REVOKING

ANATOMICAL GIFT OF DECEDENT'S BODY OR PART. (a) A person

authorized to make an anatomical gift under Section 692A.009 may

make an anatomical gift by a document of gift signed by the

person making the gift or by that person's oral communication

that is electronically recorded or is contemporaneously reduced

to a record and signed by the individual receiving the oral

communication.

(b) Subject to Subsection (c), an anatomical gift by a person

authorized under Section 692A.009 may be amended or revoked

orally or in a record by any member of a prior class who is

reasonably available. If more than one member of the prior class

is reasonably available, the gift made by a person authorized

under Section 692A.009 may be:

(1) amended only if a majority of the reasonably available

members agree to the amending of the gift; or

(2) revoked only if a majority of the reasonably available

members agree to the revoking of the gift or if they are equally

divided as to whether to revoke the gift.

(c) A revocation under Subsection (b) is effective only if,

before an incision has been made to remove a part from the

donor's body or before the initiation of invasive procedures to

prepare the recipient, the procurement organization, transplant

hospital, or physician or technician knows of the revocation.

Added by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 1, eff. September 1, 2009.

Sec. 692A.011. PERSONS THAT MAY RECEIVE ANATOMICAL GIFT; PURPOSE

OF ANATOMICAL GIFT. (a) An anatomical gift may be made to the

following persons named in the document of gift:

(1) an organ procurement organization to be used for

transplantation, therapy, research, or education;

(2) a hospital to be used for research;

(3) subject to Subsection (d), an individual designated by the

person making the anatomical gift if the individual is the

recipient of the part;

(4) an eye bank or tissue bank, except that use of a gift of a

whole body must be coordinated through the Anatomical Board of

the State of Texas;

(5) a forensic science program at:

(A) a general academic teaching institution as defined by

Section 61.003, Education Code; or

(B) a private or independent institution of higher education as

defined by Section 61.003, Education Code; or

(6) the Anatomical Board of the State of Texas.

(b) Except for donations described by Subsections (a)(1) through

(5), the Anatomical Board of the State of Texas shall be the

donee of gifts of bodies or parts of bodies made for the purpose

of education or research that are subject to distribution by the

board under Chapter 691.

(c) A forensic science program that receives a donation under

Subsection (a)(5) must submit a report to the Anatomical Board of

the State of Texas on a quarterly basis that lists:

(1) the number of bodies or parts of bodies that the program

received; and

(2) the method in which the program used the bodies or parts of

bodies for education or research.

(d) If an anatomical gift to an individual under Subsection

(a)(3) cannot be transplanted into the individual, the part

passes in accordance with Subsection (i) in the absence of an

express, contrary indication by the person making the anatomical

gift.

(e) If an anatomical gift of one or more specific parts or of

all parts is made in a document of gift that does not name a

person described in Subsection (a) but identifies the purpose for

which an anatomical gift may be used, the following rules apply:

(1) if the part is an eye and the gift is for the purpose of

transplantation or therapy, the gift passes to the appropriate

eye bank;

(2) if the part is tissue and the gift is for the purpose of

transplantation or therapy, the gift passes to the appropriate

tissue bank;

(3) if the part is an organ and the gift is for the purpose of

transplantation or therapy, the gift passes to the appropriate

organ procurement organization as custodian of the organ; and

(4) if the part is an organ, an eye, or tissue and the gift is

for the purpose of research or education, the gift passes to the

appropriate procurement organization.

(f) For the purpose of Subsection (e), if there is more than one

purpose of an anatomical gift set forth in the document of gift

but the purposes are not set forth in any priority, the gift must

be used for transplantation or therapy, if suitable. If the gift

cannot be used for transplantation or therapy, the gift may be

used for research or education.

(g) If an anatomical gift of one or more specific parts is made

in a document of gift that does not name a person described in

Subsection (a) and does not identify the purpose of the gift, the

gift may be used only for transplantation or therapy, and the

gift passes in accordance with Subsection (i).

(h) If a document of gift specifies only a general intent to

make an anatomical gift by words such as "donor," "organ donor,"

or "body donor," or by a symbol or statement of similar import,

the gift may be used only for transplantation or therapy, and the

gift passes in accordance with Subsection (i).

(i) For purposes of Subsections (d), (g), and (h), the following

rules apply:

(1) if the part is an eye, the gift passes to the appropriate

eye bank;

(2) if the part is tissue, the gift passes to the appropriate

tissue bank; and

(3) if the part is an organ, the gift passes to the appropriate

organ procurement organization as custodian of the organ.

(j) An anatomical gift of an organ for transplantation or

therapy, other than an anatomical gift under Subsection (a)(3),

passes to the organ procurement organization as custodian of the

organ.

(k) If an anatomical gift does not pass pursuant to Subsections

(a) through (j) or the decedent's body or part is not used for

transplantation, therapy, research, or education, custody of the

body or part passes to the person under obligation to dispose of

the body or part.

(l) A person may not accept an anatomical gift if the person

knows that the gift was not effectively made under Section

692A.005 or Section 692A.010 or if the person knows that the

decedent made a refusal under Section 692A.007 that was not

revoked. For purposes of this subsection, if a person knows that

an anatomical gift was made on a document of gift, the person is

deemed to know of any amendment or revocation of the gift or any

refusal to make an anatomical gift on the same document of gift.

(m) Except as otherwise provided in Subsection (a)(3), nothing

in this chapter affects the allocation of organs for

transplantation or therapy.

(n) A donee may accept or reject a gift.

Added by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 1, eff. September 1, 2009.

Sec. 692A.012. SEARCH AND NOTIFICATION. The donor card of a

person who is involved in an accident or other trauma shall

accompany the person to the hospital or other health care

facility. The driver's license or personal identification

certificate indicating an affirmative statement of gift of a

person who is involved in an accident or other trauma shall

accompany the person to the hospital or health care facility if

the person does not have a donor card.

Added by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 1, eff. September 1, 2009.

Sec. 692A.013. DELIVERY OF DOCUMENT OF GIFT NOT REQUIRED; RIGHT

TO EXAMINE. (a) A document of gift need not be delivered during

the donor's lifetime to be effective.

(b) On or after an individual's death, a person in possession of

a document of gift or a refusal to make an anatomical gift with

respect to the individual shall allow examination and copying of

the document of gift or refusal by a person authorized to make or

object to the making of an anatomical gift with respect to the

individual or by a person to which the gift could pass under

Section 692A.011.

Added by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 1, eff. September 1, 2009.

Sec. 692A.014. RIGHTS AND DUTIES OF PROCUREMENT ORGANIZATION AND

OTHERS. (a) When a hospital refers an individual at or near

death to a procurement organization, the organization shall make

a reasonable search of the records of the Department of Public

Safety and any donor registry that it knows exists for the

geographical area in which the individual resides to ascertain

whether the individual has made an anatomical gift.

(b) A procurement organization must be allowed reasonable access

to information in the records of the Department of Public Safety

to ascertain whether an individual at or near death is a donor.

(c) When a hospital refers an individual at or near death to a

procurement organization, the organization may conduct any

reasonable examination necessary to ensure the medical

suitability of a part that is or could be the subject of an

anatomical gift for transplantation, therapy, research, or

education from a donor or a prospective donor. During the

examination period, measures necessary to ensure the medical

suitability of the part may not be withdrawn unless the hospital

or procurement organization knows that the individual expressed a

contrary intent.

(d) Unless prohibited by law other than this chapter, at any

time after a donor's death, the person to which a part passes

under Section 692A.011 may conduct any reasonable examination

necessary to ensure the medical suitability of the body or part

for its intended purpose.

(e) Unless prohibited by law other than this chapter, an

examination under Subsection (c) or (d) may include an

examination of all medical and dental records of the donor or

prospective donor.

(f) On the death of a minor who was a donor or had signed a

refusal, unless a procurement organization knows the minor is

emancipated, the procurement organization shall conduct a

reasonable search for the parents of the minor and provide the

parents with an opportunity to revoke or amend the anatomical

gift or revoke the refusal.

(g) On referral by a hospital under Subsection (a), a

procurement organization shall make a reasonable search for any

person listed in Section 692A.009 having priority to make an

anatomical gift on behalf of a prospective donor. If a

procurement organization receives information that an anatomical

gift to any other person was made, amended, or revoked, it shall

promptly advise the other person of all relevant information.

(h) Subject to Sections 692A.011(k) and 693.002, the rights of

the person to which a part passes under Section 692A.011 are

superior to the rights of all others with respect to the part.

The person may accept or reject an anatomical gift wholly or

partly. Subject to the terms of the document of gift and this

chapter, a person that accepts an anatomical gift of an entire

body may allow embalming, burial, or cremation, and use of

remains in a funeral service. If the gift is of a part, the

person to which the part passes under Section 692A.011, on the

death of the donor and before embalming, burial, or cremation,

shall cause the part to be removed without unnecessary

mutilation.

(i) The physician who attends the decedent at death or the

physician who determines the time of the decedent's death may not

participate in the procedures for removing or transplanting a

part from the decedent.

(j) A physician or technician may remove a donated part from the

body of a donor that the physician or technician is qualified to

remove.

Added by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 1, eff. September 1, 2009.

Sec. 692A.015. COORDINATION OF PROCUREMENT AND USE; HOSPITAL

PROCEDURES. Each hospital in this state shall enter into

agreements or affiliations with procurement organizations for

coordination of procurement and use of anatomical gifts. Each

hospital must have a protocol that ensures its maintenance of an

effective donation system in order to maximize organ, tissue, and

eye donation. The protocol must:

(1) be available to the public during the hospital's normal

business hours;

(2) establish a procedure for the timely notification to an

organ procurement organization of individuals whose death is

imminent or who have died in the hospital;

(3) establish procedures to ensure potential donors are declared

dead by an appropriate practitioner in an acceptable time frame;

(4) establish procedures to ensure that hospital staff and organ

procurement organization staff maintain appropriate medical

treatment of potential donors while necessary testing and

placement of potential donated organs, tissues, and eyes take

place;

(5) ensure that all families are provided the opportunity to

donate organs, tissues, and eyes, including vascular organs

procured from asystolic donors;

(6) provide that the hospital use appropriately trained persons

from an organ procurement organization, tissue bank, or eye bank

to make inquiries relating to donations;

(7) provide for documentation of the inquiry and of its

disposition in the decedent's medical records;

(8) require an organ procurement organization, tissue bank, or

eye bank that makes inquiries relating to donations to develop a

protocol for making those inquiries;

(9) encourage sensitivity to families' beliefs and circumstances

in all discussions relating to the donations;

(10) provide that the organ procurement organization determines

medical suitability for organ donation and, in the absence of

alternative arrangements by the hospital, the organ procurement

organization determines medical suitability for tissue and eye

donation, using the definition of potential tissue and eye donor

and the notification protocol developed in consultation with the

tissue and eye banks identified by the hospital for this purpose;

(11) ensure that the hospital works cooperatively with the

designated organ procurement organization, tissue bank, and eye

bank in educating staff on donation issues;

(12) ensure that the hospital works with the designated organ

procurement organization, tissue bank, and eye bank in reviewing

death records; and

(13) provide for monitoring of donation system effectiveness,

including rates of donation, protocols, and policies, as part of

the hospital's quality improvement program.

Added by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 1, eff. September 1, 2009.

Sec. 692A.016. SALE OR PURCHASE OF PARTS PROHIBITED. (a)

Except as otherwise provided in Subsection (b), a person commits

an offense if the person for valuable consideration knowingly

purchases or sells a part for transplantation or therapy if

removal of a part from an individual is intended to occur after

the individual's death. An offense under this subsection is a

Class A misdemeanor.

(b) A person may charge a reasonable amount for the removal,

processing, preservation, quality control, storage,

transportation, implantation, or disposal of a part.

(c) If conduct that constitutes an offense under this section

also constitutes an offense under other law, the actor may be

prosecuted under this section, the other law, or both this

section and the other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 1, eff. September 1, 2009.

Sec. 692A.017. OTHER PROHIBITED ACTS. (a) A person commits an

offense if the person, in order to obtain a financial gain,

intentionally falsifies, forges, conceals, defaces, or

obliterates a document of gift, an amendment or revocation of a

document of gift, or a refusal. An offense under this section is

a Class A misdemeanor.

(b) If conduct that constitutes an offense under this section

also constitutes an offense under other law, the actor may be

prosecuted under this section, the other law, or both this

section and the other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 1, eff. September 1, 2009.

Sec. 692A.018. IMMUNITY. (a) A person who acts in good faith

in accordance with this chapter is not liable for civil damages

or subject to criminal prosecution for the person's action if the

prerequisites for an anatomical gift are met under the laws

applicable at the time and place the gift is made.

(b) A person that acts in accordance with this chapter or with

the applicable anatomical gift law of another state, or attempts

in good faith to do so, is not liable for the act in a civil

action, criminal prosecution, or administrative proceeding.

(c) A person who acts in good faith in accordance with this

chapter is not liable as a result of the action except in the

case of an act or omission of the person that is intentional,

wilfully or wantonly negligent, or done with conscious

indifference or reckless disregard. For purposes of this

subsection, "good faith" in determining the appropriate person

authorized to make a donation under Section 692A.009 means making

a reasonable effort to locate and contact the member or members

of the highest priority class who are reasonably available at or

near the time of death.

(d) Neither a person making an anatomical gift nor the donor's

estate is liable for any injury or damage that results from the

making or use of the gift.

(e) In determining whether an anatomical gift has been made,

amended, or revoked under this chapter, a person may rely on

representations of an individual listed in Section

692A.009(a)(2), (3), (4), (5), (6), (7), or (8) relating to the

individual's relationship to the donor or prospective donor

unless the person knows that the representation is untrue.

Added by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 1, eff. September 1, 2009.

Sec. 692A.019. LAW GOVERNING VALIDITY; CHOICE OF LAW AS TO

EXECUTION OF DOCUMENT OF GIFT; PRESUMPTION OF VALIDITY. (a) A

document of gift is valid if executed in accordance with:

(1) this chapter;

(2) the laws of the state or country where it was executed; or

(3) the laws of the state or country where the person making the

anatomical gift was domiciled, had a place of residence, or was a

national at the time the document of gift was executed.

(b) If a document of gift is valid under this section, the law

of this state governs the interpretation of the document of gift.

(c) A person may presume that a document of gift or amendment of

an anatomical gift is valid unless that person knows that it was

not validly executed or was revoked.

Added by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 1, eff. September 1, 2009.

Sec. 692A.020. GLENDA DAWSON DONATE LIFE-TEXAS REGISTRY;

EDUCATION PROGRAM. (a) In this section, "registry program"

means the donor education, awareness, and registry program

established under this section and known as the Glenda Dawson

Donate Life-Texas Registry.

(b) Any program or component of a program that the department

develops under this chapter shall be known as the Glenda Dawson

Donate Life-Texas Registry.

(c) The department shall affiliate with an entity, such as a

national or state association concerned with organ donation, to

promote the registry program in accordance with this section.

(d) In consultation with the Department of Public Safety and

organ procurement organizations, the department shall establish

the Glenda Dawson Donate Life-Texas Registry.

(e) The department shall enter into an agreement with an

organization selected by the commissioner under a competitive

proposal process for the establishment and maintenance of a

statewide Internet-based registry of organ, tissue, and eye

donors. Contingent on the continued availability of

appropriations under Subsection (k), the term of the initial

agreement is two years and may be renewed for two-year terms

thereafter unless terminated in a written notice to the other

party by the department or organization not later than the 180th

day before the last day of a term.

(f) The Department of Public Safety at least monthly shall

electronically transfer to the organization selected by the

commissioner as provided by Subsection (e) the name, date of

birth, driver's license number, most recent address, and any

other relevant information in the possession of the Department of

Public Safety for any person who indicates on the person's

driver's license application under Section 521.401,

Transportation Code, that the person would like to make an

anatomical gift and consents in writing to the release of the

information by the Department of Public Safety to the

organization for inclusion in the Internet-based registry.

(g) The contract between the department and the organization

selected by the commissioner as provided by Subsection (e) must

require the organization to:

(1) make information obtained from the Department of Public

Safety under Subsection (f) available to procurement

organizations;

(2) allow potential donors to submit information in writing

directly to the organization for inclusion in the Internet-based

registry;

(3) maintain the Internet-based registry in a manner that allows

procurement organizations to immediately access organ, tissue,

and eye donation information 24 hours a day, seven days a week

through electronic and telephonic methods; and

(4) protect the confidentiality and privacy of the individuals

providing information to the Internet-based registry, regardless

of the manner in which the information is provided.

(h) Except as otherwise provided by Subsection (g)(3) or this

subsection, the Department of Public Safety, the organization

selected by the commissioner under Subsection (e), or a

procurement organization may not sell, rent, or otherwise share

any information provided to the Internet-based registry. A

procurement organization may share any information provided to

the registry with an organ procurement organization or a health

care provider or facility providing medical care to a potential

donor as necessary to properly identify an individual at the time

of donation.

(i) The Department of Public Safety, the organization selected

by the commissioner under Subsection (e), or the procurement

organizations may not use any demographic or specific data

provided to the Internet-based registry for any fund-raising

activities. Data may only be transmitted from the selected

organization to procurement organizations through electronic and

telephonic methods using secure, encrypted technology to preserve

the integrity of the data and the privacy of the individuals

providing information.

(j) In each office authorized to issue driver's licenses or

personal identification certificates, the Department of Public

Safety shall make available educational materials developed by

the Texas Organ, Tissue, and Eye Donor Council established under

Chapter 113, as added by Chapter 1186, Acts of the 79th

Legislature, Regular Session, 2005.

(k) The Department of Public Safety shall remit to the

comptroller the money collected under Sections 521.421(g) and

521.422(c), Transportation Code, as provided by those

subsections. A county assessor-collector shall remit to the

comptroller any money collected under Section 502.1745,

Transportation Code, as provided by that section. Money remitted

to the comptroller in accordance with those sections that is

appropriated to the department must be spent in accordance with

the priorities established by the department in consultation with

the Texas Organ, Tissue, and Eye Donor Council to pay the costs

of:

(1) maintaining, operating, and updating the Internet-based

registry and establishing procedures for an individual to be

added to the registry; and

(2) designing and distributing educational materials for

prospective donors as required under this section.

(l) Any additional money over the amount necessary to accomplish

the purposes of Subsections (k)(1) and (2) may be used by the

department to provide education under this chapter or may be

awarded using a competitive grant process to organizations to

conduct organ, eye, and tissue donation education activities in

this state. A member of the Texas Organ, Tissue, and Eye Donor

Council may not receive a grant under this subsection.

(m) The department shall require the organization selected under

Subsection (e) to submit an annual written report to the

department that includes:

(1) the number of donors listed on the Internet-based registry;

(2) changes in the number of donors listed on the registry; and

(3) the demographic characteristics of listed donors, to the

extent the characteristics may be determined from information

provided on donor registry forms submitted by donors to the

organization.

(n) To the extent funds are available and as part of the donor

registry program, the department shall educate residents about

anatomical gifts. The program shall include information about:

(1) the laws governing anatomical gifts, including Subchapter Q,

Chapter 521, Transportation Code, Chapter 693, and this chapter;

(2) the procedures for becoming an organ, eye, or tissue donor

or donee; and

(3) the benefits of organ, eye, or tissue donation.

(o) In developing the registry program, the department in

consultation with the Texas Organ, Tissue, and Eye Donor Council

shall solicit broad-based input reflecting recommendations of all

interested groups, including representatives of patients,

providers, ethnic groups, and geographic regions.

(p) In consultation with the Texas Organ, Tissue, and Eye Donor

Council, the department may implement a training program for all

appropriate Department of Public Safety and Texas Department of

Transportation employees on the benefits of organ, tissue, and

eye donation and the procedures for individuals to be added to

the Internet-based registry. The department shall implement the

training program before the date that the registry is operational

and shall conduct the training on an ongoing basis for new

employees.

(q) The department shall develop a program to educate health

care providers and attorneys in this state about anatomical

gifts.

(r) The department through the program shall encourage attorneys

to provide organ donation information to clients seeking advice

for end-of-life decisions.

(s) The department shall encourage medical and nursing schools

in this state to include mandatory organ donation education in

the schools' curricula.

(t) The department shall encourage medical schools in this state

to require a physician in a neurology or neurosurgery residency

program to complete an advanced course in organ donation

education.

Added by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 1, eff. September 1, 2009.

Sec. 692A.021. EFFECT OF ANATOMICAL GIFT ON ADVANCE DIRECTIVE.

(a) In this section:

(1) "Advance directive" means a medical power of attorney or a

record signed or authorized by a prospective donor containing the

prospective donor's direction concerning a health-care decision

for the prospective donor.

(2) "Declaration" means a record signed by a prospective donor

specifying the circumstances under which a life support system

may be withheld or withdrawn from the prospective donor.

(3) "Health-care decision" means any decision made regarding the

health care of the prospective donor.

(b) If a prospective donor has a declaration or advance

directive and the terms of the declaration or directive and the

express or implied terms of a potential anatomical gift are in

conflict with regard to the administration of measures necessary

to ensure the medical suitability of a part for transplantation

or therapy, the prospective donor's attending physician and

prospective donor shall confer to resolve the conflict. If the

prospective donor is incapable of resolving the conflict, an

agent acting under the prospective donor's declaration or

directive, or, if the agent is not reasonably available, another

person authorized by law other than this chapter to make

health-care decisions on behalf of the prospective donor, shall

act on the prospective donor's behalf to resolve the conflict.

The conflict must be resolved as expeditiously as possible.

Information relevant to the resolution of the conflict may be

obtained from the appropriate procurement organization and any

other person authorized to make an anatomical gift for the

prospective donor under Section 692A.009. Before resolution of

the conflict, measures necessary to ensure the medical

suitability of the part may not be withheld or withdrawn from the

prospective donor.

(c) If the conflict cannot be resolved, an expedited review of

the matter must be initiated by an ethics or medical committee of

the appropriate health care facility.

Added by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 1, eff. September 1, 2009.

Sec. 692A.022. UNIFORMITY OF APPLICATION AND CONSTRUCTION. In

applying and construing this chapter, consideration must be given

to the need to promote uniformity of the law with respect to the

subject matter of this chapter among states that enact a law

substantially similar to this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 1, eff. September 1, 2009.

Sec. 692A.023. RELATION TO ELECTRONIC SIGNATURES IN GLOBAL AND

NATIONAL COMMERCE ACT. This chapter modifies, limits, and

supersedes the provisions of the Electronic Signatures in Global

and National Commerce Act (15 U.S.C. Section 7001 et seq.), but

does not modify, limit, or supersede Section 101(a) of that Act

(15 U.S.C. Section 7001(a)), or authorize electronic delivery of

any of the notices described in Section 103 of that Act (15

U.S.C. Section 7003(b)).

Added by Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 1, eff. September 1, 2009.



CHAPTER 693. REMOVAL OF BODY PARTS, BODY TISSUE, AND CORNEAL TISSUE

HEALTH AND SAFETY CODE

TITLE 8. DEATH AND DISPOSITION OF THE BODY

SUBTITLE B. DISPOSITION OF THE BODY

CHAPTER 693. REMOVAL OF BODY PARTS, BODY TISSUE, AND CORNEAL

TISSUE

SUBCHAPTER A. REMOVAL OF BODY PARTS OR TISSUE

Sec. 693.001. DEFINITION. In this subchapter, "visceral organ"

means the heart, kidney, liver, or other organ or tissue that

requires a patient support system to maintain the viability of

the organ or tissue.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 693.002. REMOVAL OF BODY PART OR TISSUE FROM DECEDENT WHO

DIED UNDER CIRCUMSTANCES REQUIRING AN INQUEST. (a)(1) On a

request from an organ procurement organization, as defined by

Section 692A.002, the medical examiner, justice of the peace,

county judge, or physician designated by the justice of the peace

or county judge may permit the removal of organs from a decedent

who died under circumstances requiring an inquest by the medical

examiner, justice of the peace, or county judge if consent is

obtained pursuant to Sections 692A.005 through 692A.010 or

Section 693.003.

(2) If no autopsy is required, the organs to be transplanted

shall be released in a timely manner to the organ procurement

organization, as defined by Section 692A.002, for removal and

transplantation.

(3) If an autopsy is required and the medical examiner, justice

of the peace, county judge, or designated physician determines

that the removal of the organs will not interfere with the

subsequent course of an investigation or autopsy, the organs

shall be released in a timely manner for removal and

transplantation. The autopsy will be performed in a timely manner

following the removal of the organs.

(4) If the medical examiner is considering withholding one or

more organs of a potential donor for any reason, the medical

examiner shall be present during the removal of the organs. In

such case, the medical examiner may request a biopsy of those

organs or deny removal of the anatomical gift. If the medical

examiner denies removal of the anatomical gift, the medical

examiner shall explain in writing the reasons for the denial.

The medical examiner shall provide the explanation to:

(A) the organ procurement organization; and

(B) any person listed in Section 692A.009 who consented to the

removal.

(5) If the autopsy is not being performed by a medical examiner

and one or more organs may be withheld, the justice of the peace,

county judge, or designated physician shall be present during the

removal of the organs and may request the biopsy or deny removal

of the anatomical gift. If removal of the anatomical gift is

denied, the justice of the peace, county judge, or physician

shall provide the written explanation required by Subdivisions

(4)(A) and (B).

(6) If, in performing the duties required by this subsection,

the medical examiner or, in those cases in which an autopsy is

not performed by a medical examiner, the justice of the peace,

county judge, or designated physician is required to be present

at the hospital to examine the decedent prior to removal of the

organs or during the procedure to remove the organs, the

qualified organ procurement organization shall on request

reimburse the county or the entity designated by the county for

the actual costs incurred in performing such duties, not to

exceed $1,000. Such reimbursements shall be deposited in the

general fund of the county. The payment shall be applied to the

additional costs incurred by the office of the medical examiner,

justice of the peace, or county judge in performing such duties,

including the cost of providing coverage beyond regular business

hours. The payment shall be used to facilitate the timely

procurement of organs in a manner consistent with the

preservation of the organs for the purposes of transplantation.

(7) At the request of the medical examiner or, in those cases in

which an autopsy is not performed by a medical examiner, the

justice of the peace, county judge, or designated physician, the

health care professional removing organs from a decedent who died

under circumstances requiring an inquest shall file with the

medical examiner, justice of the peace, or county judge a report

detailing the condition of the organs removed and their

relationship, if any, to the cause of death.

(b) On a request from a tissue bank, as defined by Section

692A.002, the medical examiner may permit the removal of tissue

believed to be clinically usable for transplants or other therapy

or treatment from a decedent who died under circumstances

requiring an inquest if consent is obtained pursuant to Sections

692A.005 through 692A.010 or Section 693.003 or, if consent is

not required by those sections, no objection by a person listed

in Section 692A.009 is known by the medical examiner. If the

medical examiner denies removal of the tissue, the medical

examiner shall explain in writing the reasons for the denial.

The medical examiner shall provide the explanation to:

(1) the tissue bank; and

(2) the person listed in Section 692A.009 who consented to the

removal.

(c) If the autopsy is not being performed by a medical examiner,

the justice of the peace, county judge, or designated physician

may permit the removal of tissue in the same manner as a medical

examiner under Subsection (b). If removal of the anatomical gift

is denied, the justice of the peace, county judge, or physician

shall provide the written explanation required by Subsections

(b)(1) and (2).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 523, Sec. 1, eff. June 13,

1995; Acts 2003, 78th Leg., ch. 1220, Sec. 1, eff. July 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 4, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 5, eff. September 1, 2009.

Sec. 693.003. CONSENT NOT REQUIRED IN CERTAIN CIRCUMSTANCES.

If a person listed in Section 692A.009 cannot be identified and

contacted within four hours after death is pronounced and the

county court determines that no reasonable likelihood exists that

a person can be identified and contacted during the four-hour

period, the county court may permit the removal of a nonvisceral

organ or tissue.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 6, eff. September 1, 2009.

Sec. 693.005. IMMUNITY FROM DAMAGES IN CIVIL ACTION. In a civil

action brought by a person listed in Section 692A.009 who did not

object before the removal of tissue or a body part specified by

Section 693.002, a medical examiner, justice of the peace, county

judge, medical facility, physician acting on permission of a

medical examiner, justice of the peace, or county judge, or

person assisting a physician is not liable for damages on a

theory of civil recovery based on a contention that the

plaintiff's consent was required before the body part or tissue

could be removed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 1220, Sec. 1, eff. July 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 7, eff. September 1, 2009.

Sec. 693.006. REMOVAL OF CORNEAL TISSUE. On a request from an

eye bank, as defined in Section 692A.002, the medical examiner,

justice of the peace, county judge, or physician designated by

the justice of the peace or county judge may permit the removal

of corneal tissue subject to the same provisions that apply to

removal of a visceral organ on the request of a procurement

organization under this subchapter. The provisions of Chapter

692A relating to immunity and consent apply to the removal of the

corneal tissue.

Added by Acts 2005, 79th Leg., Ch.

1069, Sec. 2, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

186, Sec. 8, eff. September 1, 2009.

SUBCHAPTER C. EYE ENUCLEATION

Sec. 693.021. DEFINITION. In this chapter, "ophthalmologist"

means a person licensed to practice medicine who specializes in

treating eye diseases.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 693.022. PERSONS WHO MAY ENUCLEATE EYE AS ANATOMICAL GIFT.

Only the following persons may enucleate an eye that is an

anatomical gift:

(1) a licensed physician;

(2) a licensed doctor of dental surgery or medical dentistry;

(3) a licensed embalmer; or

(4) a technician supervised by a physician.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 693.023. EYE ENUCLEATION COURSE. Each person, other than a

licensed physician, who performs an eye enucleation must complete

a course in eye enucleation taught by an ophthalmologist and must

possess a certificate showing that the course has been completed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 693.024. REQUISITES OF EYE ENUCLEATION COURSE. The course

in eye enucleation prescribed by Section 693.023 must include

instruction in:

(1) the anatomy and physiology of the eye;

(2) maintaining a sterile field during the procedure;

(3) use of the appropriate instruments; and

(4) procedures for the sterile removal of the corneal button and

the preservation of it in a preservative fluid.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 694. BURIAL

HEALTH AND SAFETY CODE

TITLE 8. DEATH AND DISPOSITION OF THE BODY

SUBTITLE B. DISPOSITION OF THE BODY

CHAPTER 694. BURIAL

Sec. 694.001. DUTIES OF TEXAS DEPARTMENT OF HEALTH. The Texas

Department of Health shall regulate the disposal, transportation,

interment, and disinterment of dead bodies to the extent

reasonable and necessary to protect public health and safety.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 694.002. DUTY OF COMMISSIONERS COURT CONCERNING DISPOSITION

OF BODY OF DECEASED PAUPERS. (a) The commissioners court of

each county shall provide for the disposition of the body of a

deceased pauper. The commissioners court may adopt rules to

implement this section.

(b) The commissioners court shall consider any information,

including the religious affiliation of the deceased pauper,

provided by a person listed in Section 711.002(a).

(c) If a county discovers cash in the possession of a deceased

pauper, a county may use the cash to pay the actual costs

incurred by the county in disposing of the pauper's body.

(d) If any cash remains after the county has paid the costs of

disposing of the body under Subsection (c), the county shall

place the cash in trust. A person having a claim to the money in

trust must exercise the right to collect the money not later than

the first anniversary of the date of disposition of the pauper's

body.

(e) A county may create a fund to be used by the county to pay

the costs incurred in disposing of the bodies of deceased paupers

and administering the county's body disposition activities. If

money placed in a trust under Subsection (d) is not claimed by

the first anniversary of the date of disposition of the pauper's

body, the county may transfer the money to the fund created under

this subsection.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 211, eff. Sept. 1,

1991; Acts 1999, 76th Leg., ch. 929, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

404, Sec. 1, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

480, Sec. 1, eff. June 19, 2009.

Sec. 694.003. POWER OF GOVERNING BODY OF TYPE A GENERAL-LAW

MUNICIPALITY CONCERNING BURIAL. The governing body of a Type A

general-law municipality may regulate the burial of the dead.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 695. IN-CASKET IDENTIFICATION

HEALTH AND SAFETY CODE

TITLE 8. DEATH AND DISPOSITION OF THE BODY

SUBTITLE B. DISPOSITION OF THE BODY

CHAPTER 695. IN-CASKET IDENTIFICATION

Sec. 695.001. DEFINITIONS. In this chapter:

(1) "Casket" means a container used to hold the remains of a

deceased person.

(2) "Commission" means the Texas Funeral Service Commission.

Added by Acts 2009, 81st Leg., R.S., Ch.

263, Sec. 2, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 3.03, eff. September 1, 2009.

Sec. 695.002. IDENTIFICATION OF DECEASED PERSON. The commission

shall ensure a casket contains identification of the deceased

person, including the person's name, date of birth, and date of

death.

Added by Acts 2009, 81st Leg., R.S., Ch.

263, Sec. 2, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 3.03, eff. September 1, 2009.

Sec. 695.003. RULES. The commission may adopt rules to enforce

this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

263, Sec. 2, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 3.03, eff. September 1, 2009.



CHAPTER 711. GENERAL PROVISIONS RELATING TO CEMETERIES

HEALTH AND SAFETY CODE

TITLE 8. DEATH AND DISPOSITION OF THE BODY

SUBTITLE C. CEMETERIES AND CREMATORIES

CHAPTER 711. GENERAL PROVISIONS RELATING TO CEMETERIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 711.001. DEFINITIONS. In this chapter:

(1) "Burial park" means a tract of land that is used or intended

to be used for interment in graves.

(1-a) "Campus" means the area:

(A) within the boundaries of one or more adjacent tracts,

parcels, or lots under common ownership;

(B) on which the principal church building and related

structures and facilities of an organized religious society or

sect are located; and

(C) that may be subject to one or more easements for street,

utility, or pipeline purposes.

(2) "Cemetery" means a place that is used or intended to be used

for interment, and includes a graveyard, burial park, mausoleum,

or any other area containing one or more graves.

(2-a) "Cemetery element" means a grave, memorial, crypt,

mausoleum, columbarium, or other item that is associated with the

cemetery, including a fence, road, curb, wall, path, gate, or

bench and the lighting and landscaping.

(3) "Cemetery organization" means:

(A) an unincorporated association of plot owners not operated

for profit that is authorized by its articles of association to

conduct a business for cemetery purposes; or

(B) a corporation, either for profit or not for profit, that is

authorized by its articles of incorporation to conduct a business

for cemetery purposes.

(4) "Cemetery purpose" means a purpose necessary or incidental

to establishing, maintaining, managing, operating, improving, or

conducting a cemetery, interring remains, or caring for,

preserving, and embellishing cemetery property.

(5) "Columbarium" means a durable, fireproof structure, or a

room or other space in a durable, fireproof structure, containing

niches and used or intended to be used to contain cremated

remains.

(6) "Cremated remains" means the bone fragments remaining after

the cremation process, which may include the residue of any

foreign materials that were cremated with the human remains.

(7) "Cremation" means the irreversible process of reducing human

remains to bone fragments through extreme heat and evaporation,

which may include the processing or the pulverization of bone

fragments.

(8) "Crematory" means a structure containing a furnace used or

intended to be used for the cremation of human remains.

(9) "Crematory and columbarium" means a durable, fireproof

structure containing both a crematory and columbarium.

(10) "Crypt" means a chamber in a mausoleum of sufficient size

to inter human remains.

(11) "Directors" means the governing body of a cemetery

organization.

(12) "Entombment" means interment in a crypt.

(13) "Funeral establishment" means a place of business used in

the care and preparation for interment or transportation of human

remains, or any place where one or more persons, either as sole

owner, in copartnership, or through corporate status, are engaged

or represent themselves to be engaged in the business of

embalming or funeral directing.

(14) "Grave" means a space of ground that contains interred

human remains or is in a burial park and that is used or intended

to be used for interment of human remains in the ground.

(15) "Human remains" means the body of a decedent.

(16) "Interment" means the permanent disposition of remains by

entombment, burial, or placement in a niche.

(17) "Interment right" means the right to inter the remains of

one decedent in a plot.

(18) "Inurnment" means the placement of cremated remains in an

urn.

(19) "Lawn crypt" means a subsurface receptacle installed in

multiple units for ground burial of human remains.

(20) "Mausoleum" means a durable, fireproof structure used or

intended to be used for entombment.

(20-a) "Memorial" means a headstone, tombstone, gravestone,

monument, or other marker denoting a grave.

(21) "Niche" means a space in a columbarium used or intended to

be used for the placement of cremated remains in an urn or other

container.

(22) "Nonperpetual care cemetery" means a cemetery that is not a

perpetual care cemetery.

(23) "Perpetual care" or "endowment care" means the maintenance,

repair, and care of all places in the cemetery.

(24) "Perpetual care cemetery" or "endowment care cemetery"

means a cemetery for the benefit of which a perpetual care trust

fund is established as provided by Chapter 712.

(25) "Plot" means space in a cemetery owned by an individual or

organization that is used or intended to be used for interment,

including a grave or adjoining graves, a crypt or adjoining

crypts, a lawn crypt or adjoining lawn crypts, or a niche or

adjoining niches.

(26) "Plot owner" means a person:

(A) in whose name a plot is listed in a cemetery organization's

office as the owner of the exclusive right of sepulture; or

(B) who holds, from a cemetery organization, a certificate of

ownership or other instrument of conveyance of the exclusive

right of sepulture in a particular plot in the organization's

cemetery.

(27) "Prepaid funeral contract" means a written contract

providing for prearranged or prepaid funeral services or funeral

merchandise.

(28) "Remains" means either human remains or cremated remains.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 212, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 634, Sec. 1, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 1389, Sec. 3, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

106, Sec. 1, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

914, Sec. 1, eff. September 1, 2009.

Sec. 711.002. DISPOSITION OF REMAINS; DUTY TO INTER. (a)

Unless a decedent has left directions in writing for the

disposition of the decedent's remains as provided in Subsection

(g), the following persons, in the priority listed, have the

right to control the disposition, including cremation, of the

decedent's remains, shall inter the remains, and are liable for

the reasonable cost of interment:

(1) the person designated in a written instrument signed by the

decedent;

(2) the decedent's surviving spouse;

(3) any one of the decedent's surviving adult children;

(4) either one of the decedent's surviving parents;

(5) any one of the decedent's surviving adult siblings; or

(6) any adult person in the next degree of kinship in the order

named by law to inherit the estate of the decedent.

(b) The written instrument referred to in Subsection (a)(1)

shall be in substantially the following form:

APPOINTMENT OF AGENT TO CONTROL DISPOSITION OF REMAINS

I, _____________________________________________________,

(your name and address)

being of sound mind, willfully and voluntarily make known my

desire that, upon my death, the disposition of my remains shall

be controlled by

__________________________________________________

(name of agent)

in accordance with Section 711.002 of the Health and Safety Code

and, with respect to that subject only, I hereby appoint such

person as my agent (attorney-in-fact).

All decisions made by my agent with respect to the disposition of

my remains, including cremation, shall be binding.

SPECIAL DIRECTIONS:

Set forth below are any special directions limiting the power

granted to my agent:

________________________________________________________________

________________________________________________________________

________________________________________________________________

________________________________________________________________

________________________________________________________________

AGENT:

Name: ____________________________________________________

Address: _________________________________________________

Telephone Number: ________________________________________

Acceptance of Appointment: ________________________________

(signature of agent)

Date of Signature: ________________________________________

SUCCESSORS:

If my agent dies, becomes legally disabled, resigns, or refuses

to act, I hereby appoint the following persons (each to act alone

and successively, in the order named) to serve as my agent

(attorney-in-fact) to control the disposition of my remains as

authorized by this document:

1. First Successor

Name: ____________________________________________________

Address: _________________________________________________

Telephone Number: ________________________________________

Acceptance of Appointment: ________________________________

(signature of first successor)

Date of Signature: ________________________________________

2. Second Successor

Name: ____________________________________________________

Address: _________________________________________________

Telephone Number: ________________________________________

Acceptance of Appointment: ________________________________

(signature of second successor)

Date of Signature: ________________________________________

DURATION:

This appointment becomes effective upon my death.

PRIOR APPOINTMENTS REVOKED:

I hereby revoke any prior appointment of any person to control

the disposition of my remains.

RELIANCE:

I hereby agree that any cemetery organization, business operating

a crematory or columbarium or both, funeral director or embalmer,

or funeral establishment who receives a copy of this document may

act under it. Any modification or revocation of this document is

not effective as to any such party until that party receives

actual notice of the modification or revocation. No such party

shall be liable because of reliance on a copy of this document.

ASSUMPTION:

THE AGENT, AND EACH SUCCESSOR AGENT, BY ACCEPTING THIS

APPOINTMENT, ASSUMES THE OBLIGATIONS PROVIDED IN, AND IS BOUND BY

THE PROVISIONS OF, SECTION 711.002 OF THE HEALTH AND SAFETY CODE.

Signed this ________ day of _____________________, 19___.

__________________________

(your signature)

State of ____________________

County of ___________________

This document was acknowledged before me on ______ (date) by

_____________________________ (name of principal).

_________________________________

(signature of notarial officer)

(Seal, if any, of notary)

_________________________________

(printed name)

My commission expires:

_________________________________

(c) A written instrument is legally sufficient under Subsection

(a)(1) if the wording of the instrument complies substantially

with Subsection (b), the instrument is properly completed, the

instrument is signed by the decedent, the agent, and each

successor agent, and the signature of the decedent is

acknowledged. Such written instrument may be modified or revoked

only by a subsequent written instrument that complies with this

subsection.

(d) A person listed in Subsection (a) has the right, duty, and

liability provided by that subsection only if there is no person

in a priority listed before the person.

(e) If there is no person with the duty to inter under

Subsection (a) and:

(1) an inquest is held, the person conducting the inquest shall

inter the remains; and

(2) an inquest is not held, the county in which the death

occurred shall inter the remains.

(f) A person who represents that the person knows the identity

of a decedent and, in order to procure the disposition, including

cremation, of the decedent's remains, signs an order or

statement, other than a death certificate, warrants the identity

of the decedent and is liable for all damages that result,

directly or indirectly, from that warrant.

(g) A person may provide written directions for the disposition,

including cremation, of the person's remains in a will, a prepaid

funeral contract, or a written instrument signed and acknowledged

by such person. The directions may govern the inscription to be

placed on a grave marker attached to any plot in which the

decedent had the right of sepulture at the time of death and in

which plot the decedent is subsequently interred. The directions

may be modified or revoked only by a subsequent writing signed

and acknowledged by such person. The person otherwise entitled to

control the disposition of a decedent's remains under this

section shall faithfully carry out the directions of the decedent

to the extent that the decedent's estate or the person

controlling the disposition are financially able to do so.

(h) If the directions are in a will, they shall be carried out

immediately without the necessity of probate. If the will is not

probated or is declared invalid for testamentary purposes, the

directions are valid to the extent to which they have been acted

on in good faith.

(i) A cemetery organization, a business operating a crematory or

columbarium or both, a funeral director or an embalmer, or a

funeral establishment shall not be liable for carrying out the

written directions of a decedent or the directions of any person

who represents that the person is entitled to control the

disposition of the decedent's remains.

(j) In the absence of evidence of a contrary intent, it is

presumed that a married woman directs that her name, as it

appears on the grave marker for the plot in which she is

interred, include the same last name she used at the time of her

death.

(k) Any dispute among any of the persons listed in Subsection

(a) concerning their right to control the disposition, including

cremation, of a decedent's remains shall be resolved by a court

of competent jurisdiction. A cemetery organization or funeral

establishment shall not be liable for refusing to accept the

decedent's remains, or to inter or otherwise dispose of the

decedent's remains, until it receives a court order or other

suitable confirmation that the dispute has been resolved or

settled.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 213, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 634, Sec. 2, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 967, Sec. 1, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 1385, Sec. 1, eff. Aug. 30, 1999.

Sec. 711.003. RECORDS OF INTERMENT. A record shall be kept of

each interment in a cemetery. The record must include:

(1) the date the remains are received;

(2) the date the remains are interred;

(3) the name and age of the person interred if those facts can

be conveniently obtained; and

(4) the identity of the plot in which the remains are interred.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 3, eff. Sept. 1,

1993.

Sec. 711.004. REMOVAL OF REMAINS. (a) Remains interred in a

cemetery may be removed from a plot in the cemetery with the

written consent of the cemetery organization operating the

cemetery and the written consent of the current plot owner or

owners and the following persons, in the priority listed:

(1) the decedent's surviving spouse;

(2) the decedent's surviving adult children;

(3) the decedent's surviving parents;

(4) the decedent's adult siblings; or

(5) the adult person in the next degree of kinship in the order

named by law to inherit the estate of the decedent.

(b) A person listed in Subsection (a) may consent to the removal

only if there is no person in a priority listed before that

person.

(c) If the consent required by Subsection (a) cannot be

obtained, the remains may be removed by permission of a district

court of the county in which the cemetery is located. Before the

date of application to the court for permission to remove remains

under this subsection, notice must be given to:

(1) the cemetery organization operating the cemetery in which

the remains are interred or if the cemetery organization cannot

be located or does not exist, the Texas Historical Commission;

(2) each person whose consent is required for removal of the

remains under Subsection (a); and

(3) any other person that the court requires to be served.

(d) For the purposes of Subsection (c) and except as provided by

this subsection or Subsection (k), personal notice must be given

not later than the 11th day before the date of application to the

court for permission to remove the remains, or notice by

certified or registered mail must be given not later than the

16th day before the date of application. In an emergency

circumstance described by Subsection (l) that necessitates

immediate removal of remains from a plot, the court shall hear an

application for permission to remove remains under Subsection (c)

not later than the first business day after the application is

made. In an emergency circumstance described by this subsection,

personal notice may be given on the date the application is made.

(e) Subsections (a)-(d) and (k) do not apply to the removal of

remains:

(1) from one plot to another plot in the same cemetery, if the

cemetery:

(A) is a family, fraternal, or community cemetery that is not

larger than 10 acres;

(B) is owned or operated by an unincorporated association of

plot owners not operated for profit;

(C) is owned or operated by a church, a religious society or

denomination, or an entity solely administering the temporalities

of a church or religious society or denomination; or

(D) is a public cemetery owned by this state, a county, or a

municipality;

(2) by the cemetery organization from a plot for which the

purchase price is past due and unpaid, to another suitable place;

(3) on the order of a court or person who conducts inquests; or

(4) from a plot in a cemetery owned and operated by the

Veterans' Land Board.

(f) Except as is authorized for a justice of the peace acting as

coroner or medical examiner under Chapter 49, Code of Criminal

Procedure, remains may not be removed from a cemetery except on

the written order of the state registrar or the state registrar's

designee. The cemetery organization shall keep a duplicate copy

of the order as part of its records. The Texas Funeral Service

Commission may adopt rules to implement this subsection.

(g) A person who removes remains from a cemetery shall keep a

record of the removal that includes:

(1) the date the remains are removed;

(2) the name and age at death of the decedent if those facts can

be conveniently obtained;

(3) the place to which the remains are removed; and

(4) the cemetery and plot from which the remains are removed.

(h) If the remains are not reinterred, the person who removes

the remains shall:

(1) make and keep a record of the disposition of the remains;

and

(2) not later than the 30th day after the date the remains are

removed, provide notice by certified mail to the Texas Funeral

Service Commission and the Department of State Health Services of

the person's intent not to reinter the remains and the reason the

remains will not be reinterred.

(i) A person who removes remains from a cemetery shall give the

cemetery organization operating the cemetery a copy of the record

made as required by Subsections (g) and (h).

(j) A cemetery organization may remove remains from a plot in

the cemetery and transfer the remains to another plot in the same

cemetery without the written consent required under Subsection

(a) if the cemetery seeks consent by sending written notice by

certified mail, return receipt requested, to the last known

address of the current owner of the plot from which the remains

are to be removed or to the person designated under Subsection

(a). The notice must indicate that the remains will be removed,

the reason for the removal of the remains, and the proposed

location of the reinterment of the remains. The cemetery may

transfer the remains to another plot in accordance with this

subsection if an objection is not received in response to the

notice before the 31st day after the date the notice is sent. A

cemetery may not remove remains under this subsection for a

fraudulent purpose or to allow the sale of the plot in which the

remains are located to another person.

(k) In an emergency circumstance described by Subsection (l)

that necessitates immediate removal of remains before the date on

which the court is required to hear an application for permission

to remove remains under Subsection (d), a cemetery organization

may remove remains from a plot in the cemetery and transfer the

remains to another plot in the same cemetery without the court

hearing. A cemetery association that removes remains under this

subsection shall send written notice of the removal by certified

mail, return receipt requested, to the last known address of the

person designated under Subsection (a) not later than the fifth

day after the date the remains are removed. The notice must

indicate that the remains were removed, the reason for the

removal of the remains, and the location of the reinterment of

the remains.

(l) For purposes of Subsections (d) and (k), "emergency

circumstance" means:

(1) a natural disaster; or

(2) an error in the interment of remains.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 214, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 488, Sec. 1, eff. Sept. 1, 1991;

Acts 1993, 73rd Leg., ch. 634, Sec. 4, eff. Sept. 1, 1993; Acts

2003, 78th Leg., ch. 504, Sec. 1, eff. Sept. 1, 2003; Acts 2003,

78th Leg., ch. 562, Sec. 32, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

914, Sec. 2, eff. September 1, 2009.

Sec. 711.007. NUISANCE; ABATEMENT AND INJUNCTION. (a) A

district court of the county in which a cemetery is located may,

by order, abate the cemetery as a nuisance and enjoin its

continuance if the cemetery is:

(1) maintained, located, or used in violation of this chapter or

Chapter 712; or

(2) neglected so that it is offensive to the inhabitants of the

surrounding section.

(b) The proceeding may be brought by:

(1) the attorney general;

(2) the Banking Commissioner of Texas;

(3) the governing body of a municipality with a population of

more than 25,000, if the cemetery is located in the municipality

or not farther than five miles from the municipality;

(4) the district attorney of the county, if the cemetery is

located in an area of the county not described by Subdivision

(3);

(5) the owner of a residence:

(A) in or near the municipality in which the cemetery is

located; or

(B) in the area proscribed for the location of a cemetery by

Section 711.008;

(6) the Texas Funeral Service Commission; or

(7) the owner of a plot in the cemetery.

(c) The court shall grant a permanent injunction against each

person responsible for the nuisance if a cemetery nuisance exists

or is threatened.

(d) If a cemetery nuisance under Subsection (a)(2) is located in

a municipality, the governing body of the municipality may

authorize the removal of all bodies, monuments, tombs, or other

similar items from the cemetery to a perpetual care cemetery.

(e) Notice of an action under this section must be provided to

the Texas Historical Commission and to the county historical

commission of the county in which the cemetery is located. The

Texas Historical Commission and the county historical commission

may intervene and become parties to the suit.

(f) In an action under this section, the court shall determine:

(1) whether the cemetery nuisance must be abated by repair and

restoration or by removal of the cemetery; and

(2) the party or parties liable for the costs associated with

the abatement.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 6, eff. Sept. 1,

1993; Acts 2003, 78th Leg., ch. 562, Sec. 33, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

914, Sec. 3, eff. September 1, 2009.

Sec. 711.008. LOCATION OF CEMETERY. (a) Except as provided by

Subsections (b), (f), (g), and (k), an individual, corporation,

partnership, firm, trust, or association may not establish or

operate a cemetery, or use any land for the interment of remains,

located:

(1) in or within one mile of the boundaries of a municipality

with a population of 5,000 to 25,000;

(2) in or within two miles of the boundaries of a municipality

with a population of 25,000 to 50,000;

(3) in or within three miles of the boundaries of a municipality

with a population of 50,000 to 100,000;

(4) in or within four miles of the boundaries of a municipality

with a population of 100,000 to 200,000; or

(5) in or within five miles of the boundaries of a municipality

with a population of at least 200,000.

(b) Subsection (a) does not apply to:

(1) a cemetery heretofore established and operating;

(2) the establishment and use of a columbarium by an organized

religious society or sect that is exempt from income taxation

under Section 501(a), Internal Revenue Code of 1986, by being

listed under Section 501(c)(3) of that code, as part of or

attached to the principal church building owned by the society or

sect;

(3) the establishment and use of a columbarium by an organized

religious society or sect that is exempt from income taxation

under Section 501(a), Internal Revenue Code of 1986, by being

listed under Section 501(c)(3) of that code, on land that:

(A) is owned by the society or sect; and

(B) is part of the campus on which an existing principal church

building is located;

(4) the establishment and use of a columbarium on the campus of

a private or independent institution of higher education, as

defined by Section 61.003, Education Code, that is wholly or

substantially controlled, managed, owned, or supported by or

otherwise affiliated with an organized religious society or sect

that is exempt from income taxation under Section 501(a),

Internal Revenue Code of 1986, by being listed under Section

501(c)(3) of that code, if a place of worship is located on the

campus; or

(5) the establishment and use of a mausoleum that is:

(A) constructed beneath the principal church building owned by

an organized religious society or sect that:

(i) is exempt from income taxation under Section 501(a),

Internal Revenue Code of 1986, by being listed under Section

501(c)(3) of that code; and

(ii) has recognized religious traditions and practices of

interring the remains of ordained clergy in or below the

principal church building; and

(B) used only for the interment of the remains of ordained

clergy of that organized religious society or sect.

(c) Subsection (a) does not apply to a private family cemetery

established and operating on or before September 1, 2009.

(d) Subsection (a) does not apply to a cemetery established and

operating before September 1, 1995, in a county with a population

of more than 250,000 and less than 251,000 that borders the Gulf

of Mexico.

(e) For the purpose of determining where a cemetery may be

located under Subsection (a), the boundary of an area annexed by

a municipality is not considered to be a boundary of the

municipality if no more than 10 percent of the boundary of the

annexed area is composed of a part of the boundary of the

annexing municipality as it existed immediately before the

annexation.

(f) This subsection applies only to a municipality with a

population of at least 60,000 that is located in a county with a

population of no more than 155,000. Not later than December 1,

2001, a charitable nonprofit corporation may file a written

application with the governing body of a municipality to

establish or use a cemetery located inside the boundaries of the

municipality. The municipality by ordinance shall prescribe the

information to be included in the application. The governing body

by ordinance may authorize the establishment or use of a cemetery

located inside the boundaries of the municipality if the

municipality determines and states in the ordinance that the

establishment or use of the cemetery does not adversely affect

public health, safety, and welfare.

(g) Not later than December 1, 2003, a corporation may file a

written application with the governing body of a municipality

that has a population of at least 27,000 and not more than 30,000

and that is located in a county with a population of at least

245,000 and not more than 250,000 to establish or use a cemetery

located outside the municipality but within two miles of the

municipal boundaries. The municipality by ordinance shall

prescribe the information to be included in the application. The

governing body by ordinance may authorize the establishment or

use of the cemetery if the municipality determines and states in

the ordinance that the establishment or use of the cemetery does

not adversely affect public health, safety, and welfare.

(h) to (j) Deleted by Acts 1993, 73rd Leg., ch. 634, Sec. 7,

eff. Sept. 1, 1993.

(k) This subsection applies only to a municipality with a

population of 110,000 or more that is located in a county with a

population of less than 127,000. Not later than September 1,

1994, a person may file a written application with the governing

body of the municipality to establish or use a cemetery located

inside the boundaries of the municipality. The municipality by

ordinance shall prescribe the information to be included in the

application. The governing body by ordinance may authorize the

establishment or use of a cemetery located inside the boundaries

of the municipality if the municipality determines and states in

the ordinance that the establishment or use of the cemetery does

not adversely affect public health, safety, and welfare.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 215, 216, eff.

Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 597, Sec. 77, eff. Sept.

1, 1991; Acts 1993, 73rd Leg., ch. 634, Sec. 7, eff. Sept. 1,

1993; Acts 1993, 73rd Leg., ch. 736, Sec. 1, eff. Sept. 1, 1993;

Acts 2001, 77th Leg., ch. 200, Sec. 1, eff. May 21, 2001; Acts

2001, 77th Leg., ch. 631, Sec. 1, eff. June 13, 2001; Acts 2001,

77th Leg., ch. 669, Sec. 39, eff. Sept. 1, 2001; Acts 2003, 78th

Leg., ch. 98, Sec. 1, eff. May 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

106, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1026, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

263, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

373, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

487, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

914, Sec. 4, eff. September 1, 2009.

Sec. 711.009. AUTHORITY OF CEMETERY KEEPER. (a) The

superintendent, sexton, or other person in charge of a cemetery

has the same powers, duties, and immunities granted by law to:

(1) a police officer in the municipality in which the cemetery

is located; or

(2) a constable or sheriff of the county in which the cemetery

is located if the cemetery is outside a municipality.

(b) A person who is granted authority under Subsection (a) shall

maintain order and enforce the cemetery organization's rules,

state law, and municipal ordinances in the cemetery over which

that person has charge and as near the cemetery as necessary to

protect cemetery property.

(c) This section applies only to a cemetery located in a

municipality with a popluation of 40,000 or more or in a county

with a population of 290,000 or more.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 8, eff. Sept. 1,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

345, Sec. 5, eff. September 1, 2005.

Sec. 711.010. UNKNOWN OR ABANDONED CEMETERY. (a) The owner of

property on which an unknown cemetery is discovered or on which

an abandoned cemetery is located may not construct improvements

on the property in a manner that would further disturb the

cemetery until the human remains interred in the cemetery are

removed under a written order issued by the state registrar or

the state registrar's designee under Section 711.004(f) and under

an order of a district court as provided by this section.

(b) On petition of the owner of the property, a district court

of the county in which an unknown cemetery is discovered or an

abandoned cemetery is located may order the removal of any

dedication for cemetery purposes that affects the property if the

court finds that the removal of the dedication is in the public

interest. If a court orders the removal of a dedication of a

cemetery and all human remains on the property have not

previously been removed, the court shall order the removal of the

human remains from the cemetery to a perpetual care cemetery.

(c) In addition to any notice required by Section 711.004,

notice of a petition filed under Subsection (b) must be given to

the Texas Historical Commission and to the county historical

commission of the county in which the cemetery is located. The

Texas Historical Commission and the county historical commission

may intervene and become parties to the suit.

Added by Acts 1999, 76th Leg., ch. 703, Sec. 1, eff. June 18,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

251, Sec. 1, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

914, Sec. 5, eff. September 1, 2009.

Sec. 711.0105. METHOD OF REMOVAL OF REMAINS. (a) The removal

of remains authorized under this chapter shall be supervised by a

cemetery keeper, a licensed funeral director, a medical examiner,

a coroner, or a professional archeologist.

(b) The person removing the remains shall make a good faith

effort to locate and remove all human remains, any casket or

other covering of the remains, and any funerary objects

associated with the remains.

(c) Remains that have been moved must be reburied unless a

court, medical examiner, coroner, other authorized official, or

next of kin approves a different disposition of the remains.

Added by Acts 2009, 81st Leg., R.S., Ch.

914, Sec. 6, eff. September 1, 2009.

Sec. 711.011. FILING RECORD OF UNKNOWN CEMETERY. (a) A person

who discovers an unknown or abandoned cemetery shall file notice

of the cemetery with the county clerk of the county in which the

cemetery is located not later than the 10th day after the date of

the discovery. The notice must contain a legal description of

the land on which the unknown or abandoned cemetery was found and

describe the approximate location of the cemetery and the

evidence of the cemetery that was discovered.

(b) A county clerk may not charge a fee for filing notice under

this section.

(c) The county clerk shall send a copy of the notice to the

Texas Historical Commission and file the notice in the deed

records of the county, with an index entry referencing the land

on which the cemetery was discovered.

Added by Acts 1999, 76th Leg., ch. 703, Sec. 1, eff. June 18,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

914, Sec. 7, eff. September 1, 2009.

Sec. 711.012. RULES. (a) The Finance Commission of Texas may

adopt rules to enforce and administer Sections 711.003, 711.004,

711.007, 711.008, 711.0105, 711.021-711.024, 711.032-711.036,

711.038, 711.040-711.042, 711.052, 711.061, and 711.062 relating

to perpetual care cemeteries.

(b) The Texas Funeral Service Commission may adopt rules,

establish procedures, and prescribe forms to enforce and

administer Sections 711.003, 711.008, 711.0105, 711.021-711.034,

711.038, 711.0395, 711.041, 711.042, 711.052, 711.061, and

711.062 relating to cemeteries that are not perpetual care

cemeteries.

(c) The Texas Historical Commission may adopt rules to:

(1) enforce and administer Sections 711.010 and 711.011; and

(2) enforce and administer Sections 711.004, 711.007, 711.0105,

711.035, and 711.036 relating to cemeteries that are not

perpetual care cemeteries.

Added by Acts 2003, 78th Leg., ch. 562, Sec. 34, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

263, Sec. 4, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

914, Sec. 8, eff. September 1, 2009.

SUBCHAPTER B. CEMETERY CORPORATIONS

Sec. 711.021. FORMATION OF CORPORATION TO MAINTAIN AND OPERATE

CEMETERY. (a) An individual, corporation, partnership, firm,

trust, or association may not engage in a business for cemetery

purposes in this state unless the person is a corporation

organized for those purposes.

(b) A corporation conducting a business for cemetery purposes,

including the sale of plots, may be formed only as provided by

this section. The corporation must be either:

(1) a nonprofit corporation organized in accordance with Section

A or B, Article 3.01, Texas Non-Profit Corporation Act (Article

1396-3.01, Vernon's Texas Civil Statutes), or with Section

711.022; or

(2) a private corporation operated for profit.

(c) The charter of a cemetery corporation formed after May 15,

1947, but before September 1, 1993, must state whether the

corporation:

(1) is operated for profit or not for profit; and

(2) is operating a perpetual care cemetery or a nonperpetual

care cemetery.

(d) A corporation formed before September 3, 1945, under

statutory authority other than Section 5, Chapter 340, Acts of

the 49th Legislature, Regular Session, 1945 (Article 912a-5,

Vernon's Texas Civil Statutes), to maintain and operate a

cemetery is governed by this chapter only to the extent that this

chapter does not conflict with the charter or articles of

incorporation of the corporation.

(e) This section does not apply to a corporation chartered by

the state before September 3, 1945, that, under its charter,

bylaws, or dedication, created a perpetual care trust fund and

maintains that fund in accordance with the corporation's trust

agreement, Chapter 712, and this chapter. The corporation may

operate a perpetual care cemetery without amending the

corporation's charter as if it had been incorporated under this

section.

(f) Any cemetery that begins its initial operations on or after

September 1, 1993, shall be operated as a perpetual care cemetery

in accordance with Chapter 712.

(g) This section does not apply to:

(1) a family, fraternal, or community cemetery that is not

larger than 10 acres;

(2) an unincorporated association of plot owners not operated

for profit;

(3) a church, a religious society or denomination, or an entity

solely administering the temporalities of a church or religious

society or denomination; or

(4) a public cemetery belonging to this state or a county or

municipality.

(h) A cemetery corporation, including a corporation described by

Subsection (d), that does not operate as a perpetual care

cemetery in accordance with Chapter 712 may not use the words

"perpetual care" or "endowment care," or any other term that

suggests "perpetual care" or "endowment care" standards, in:

(1) the cemetery's name; or

(2) any advertising relating to the cemetery.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 9, eff. Sept. 1,

1993; Acts 2001, 77th Leg., ch. 405, Sec. 1, eff. Sept. 1, 2001.

Sec. 711.022. FORMATION OF NONPROFIT CEMETERY CORPORATION BY

PLOT OWNERS. (a) Plot owners may organize a nonprofit

corporation to receive title to land previously dedicated to

cemetery purposes.

(b) The plot owners must:

(1) publish notice of the time and place of the organizational

meeting in a newspaper in the county, if there is a newspaper,

for 30 days before the date of the meeting; and

(2) post written notice at the cemetery of the time and place of

the meeting for 30 days before the date of the meeting.

(c) A majority of the plot owners present and voting at the

meeting shall decide whether to incorporate and to convey the

land to the corporation.

(d) If the plot owners vote to incorporate, at the same meeting

they shall select from the plot owners a board of directors to be

named in the charter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 711.023. RIGHTS OF PLOT OWNERS IN CEMETERY OPERATED BY

NONPROFIT CEMETERY CORPORATION. (a) A person who purchases a

plot from a nonprofit cemetery corporation is a shareholder of

the corporation. The person may vote in the election of corporate

officers and on other matters to the same extent as a stockholder

in another corporation.

(b) An owner of a plot in a cemetery operated by a nonprofit

corporation is a shareholder in any corporation that owns the

cemetery. The plot owner may exercise the rights and privileges

of a shareholder, whether the owner acquired title to the plot

from the corporation or before the corporation was organized.

(c) This section does not apply to a nonprofit cemetery

corporation formed before September 1, 1963, if:

(1) the corporation was formed under Subdivision 87, Article

1302, Revised Statutes; and

(2) the charter or the articles of incorporation of the

corporation provide that the corporation has no capital stock.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 1284, Sec. 1, eff. Sept. 1,

2003.

Sec. 711.024. AUTHORITY OF NONPROFIT CEMETERY CORPORATION. A

nonprofit cemetery corporation organized by plot owners may

divide cemetery property into lots and subdivisions for cemetery

purposes and charge assessments on the property for the purposes

of general improvement and maintenance.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. CEMETERY ORGANIZATIONS

Sec. 711.031. RULES; CIVIL PENALTY. (a) A cemetery

organization may adopt and enforce rules:

(1) concerning the use, care, control, management, restriction,

and protection of the cemetery operated by the cemetery

organization;

(2) to restrict the use of cemetery property;

(3) to regulate the placement, uniformity, class, and kind of

markers, monuments, effigies, and other structures in any part of

the cemetery;

(4) to regulate the planting and care of plants in the cemetery;

(5) to prevent the interment of remains not entitled to be

interred in the cemetery;

(6) to prevent the use of a plot for a purpose that violates the

cemetery organization's restrictions;

(7) to regulate the conduct of persons on cemetery property and

to prevent improper meetings at the cemetery; and

(8) for other purposes the directors consider necessary for the

proper conduct of the cemetery organization's business, and for

the protection of the premises and the principles, plans, and

ideals on which the cemetery was organized.

(b) Rules adopted under this section must be plainly printed or

typed and maintained for inspection in the cemetery

organization's office or another place in the cemetery prescribed

by the directors.

(c) The directors may prescribe a penalty for the violation of a

rule adopted under this section. The cemetery organization may

recover the amount of the penalty in a civil action.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 11, eff. Sept. 1,

1993.

Sec. 711.032. DISCRIMINATION BY RACE, COLOR, OR NATIONAL ORIGIN

PROHIBITED. (a) A cemetery organization may not adopt or

enforce a rule that prohibits interment because of the race,

color, or national origin of a decedent.

(b) A provision of a contract entered into by a cemetery

organization or of a certificate of ownership or other instrument

of conveyance issued by a cemetery organization that prohibits

interment in a cemetery because of the race, color, or national

origin of a decedent is void.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 13, eff. Sept. 1,

1993.

Sec. 711.033. PROPERTY ACQUISITION BY CEMETERY ORGANIZATION;

RECORDING TITLE. (a) A cemetery organization may acquire by

purchase, donation, or devise property consisting of land, a

mausoleum, a crematory and columbarium, or other property in

which remains may be interred under law.

(b) A cemetery organization operating a cemetery located and

operated in accordance with the distance requirements prescribed

in Section 711.008 may acquire land adjacent to the cemetery for

cemetery purposes. In this subsection, "adjacent" means that some

part of the property to be acquired has a common boundary with

the existing cemetery, or a common boundary with a public

easement, a utility easement, or a railroad right-of-way, some

part of which has a common boundary with the cemetery. In no

event shall the closest points of the property to be acquired and

the cemetery be more than 200 feet apart.

(c) A cemetery organization that acquires property may record

title to its property with the county clerk of the county in

which the property is located if its president and secretary or

other authorized officer acknowledge a declaration executed by

the cemetery organization that describes the property and

declares the cemetery organization's intention to use the

property or a part of the property for interment purposes.

(d) Filing under Subsection (b) is constructive notice as of the

date of the filing of the use of the property for interment.

(e) A cemetery organization may by condemnation acquire property

in which remains may be interred, and the acquisition of that

property is for a public purpose.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 14, eff. Sept. 1,

1993; Acts 2001, 77th Leg., ch. 200, Sec. 2, eff. May 21, 2001.

Sec. 711.034. DEDICATION. (a) A cemetery organization that

acquires property for interment purposes shall:

(1) in the case of land, survey and subdivide the property into

gardens or sections, with descriptive names or numbers, and make

a map or plat of the property showing the plots contained within

the perimeter boundary and showing a specific unique number for

each plot; or

(2) in the case of a mausoleum or a crematory and columbarium,

make a map or plat of the property delineating sections or other

divisions with descriptive names and numbers and showing a

specific unique number for each crypt, lawn crypt, or niche.

(b) The cemetery organization shall file the map or plat with

the county clerk of each county in which the property or any part

of the property is located.

(c) The cemetery organization shall file with the map or plat a

written certificate or declaration of dedication of the property

delineated by the map or plat, dedicating the property

exclusively to cemetery purposes. The certificate or declaration

must be:

(1) in a form prescribed by the directors or officers of the

cemetery organization;

(2) signed by the president or vice-president and the secretary

of the cemetery organization, or by another person authorized by

the directors; and

(3) acknowledged.

(d) Filing a map or plat and a certificate or declaration under

this section dedicates the property for cemetery purposes and is

constructive notice of that dedication.

(e) The certificate or declaration may contain a provision

permitting the directors by order to resurvey and change the

shape and size of the property for which the associated map or

plat is filed if that change does not disturb any interred

remains. If a change is made, the cemetery organization shall

file an amended map or plat and shall indicate any change in a

specific unique number assigned to a plot, crypt, lawn crypt, or

niche.

(f) The county clerk shall number and file the map or plat and

record the certificate or declaration in the county deed records.

(g) A cemetery association is civilly liable to the state in an

amount not to exceed $1,000 for each map or plat that fails to

comply with Subsection (a), (b), (c), or (e).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 15, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 502, Sec. 1, eff. Oct. 1, 1995.

Sec. 711.035. EFFECT OF DEDICATION. (a) Property may be

dedicated for cemetery purposes, and the dedication is permitted

in respect for the dead, for the disposition of remains, and in

fulfillment of a duty to and for the benefit of the public.

(b) Dedication of cemetery property and title to the exclusive

right of sepulture of a plot owner are not affected by the

dissolution of the cemetery organization, nonuse by the cemetery

organization, alienation, encumbrance, or forced sale of the

property.

(c) Dedication of cemetery property may not be invalidated

because of a violation of the law against perpetuities or the law

against the suspension of the power of alienation of title to or

use of property.

(d) A railroad, street, road, alley, pipeline, telephone,

telegraph, electric line, wind turbine, cellular telephone tower,

or other public utility or thoroughfare may not be placed

through, over, or across a part of a dedicated cemetery without

the consent of:

(1) the directors of the cemetery organization that owns or

operates the cemetery; or

(2) at least two-thirds of the owners of plots in the cemetery.

(e) All property of a dedicated cemetery, including a road,

alley, or walk in the cemetery:

(1) is exempt from public improvements assessments, fees, and

public taxation; and

(2) may not be sold on execution or applied in payment of debts

due from individual owners and plots.

(f) Dedicated cemetery property shall be used exclusively for

cemetery purposes until the dedication is removed by court order

or until the maintenance of the cemetery is enjoined or abated as

a nuisance under Section 711.007.

(g) Property is considered to be dedicated cemetery property if:

(1) one or more human burials are present on the property; or

(2) a dedication of the property for cemetery use is recorded in

the deed records of the county where the land is located.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 16, eff. Sept. 1,

1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

914, Sec. 9, eff. September 1, 2009.

Sec. 711.036. REMOVAL OF DEDICATION. (a) A cemetery

organization may petition a district court of the county in which

its dedicated cemetery is located to remove the dedication with

respect to all or any portion of the cemetery if:

(1) all the remains have been removed from that portion of the

cemetery where the dedication is to be removed; or

(2) no interments were made in that portion of the cemetery

where the dedication is to be removed and that portion of the

cemetery is not used or necessary for interment purposes.

(b) An owner of land adjacent to a cemetery for which a cemetery

organization or other governing body does not exist may petition

a district court of the county in which the cemetery is located

to remove any human remains and the dedication for all or any

portion of the cemetery. In addition to the notice required by

Section 711.004, notice of a petition filed under this subsection

must be given to the Texas Historical Commission and to the

county historical commission of the county in which the cemetery

is located. The Texas Historical Commission and the county

historical commission may intervene and become parties to the

suit. Unknown next of kin of deceased persons buried in the

cemetery shall be served by publication of a notice in a

newspaper of general circulation in the county in which the

cemetery is located, or if there is not a newspaper of general

circulation in the county, in a newspaper of general circulation

in an adjacent county. A reasonable good faith effort shall be

made to remove all remains and monuments from the cemetery or

that portion of the cemetery for which the dedication is to be

removed.

(c) The court shall order the removal of the human remains and

the dedication on notice and proof satisfactory to the court that

the removal is in the public interest.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 17, eff. Sept. 1,

1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

914, Sec. 10, eff. September 1, 2009.

Sec. 711.037. LIEN AGAINST CEMETERY PROPERTY. (a) A cemetery

organization by contract may incur indebtedness as required to

conduct its business and may secure the indebtedness by mortgage,

deed of trust, or other lien against its property.

(b) A mortgage, deed of trust, or other lien placed on dedicated

cemetery property, or on cemetery property that is later

dedicated with the consent of the holder of the lien, does not

affect the dedication and is subject to the dedication. A sale on

foreclosure of the lien is subject to the dedication of the

property for cemetery purposes.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 18, eff. Sept. 1,

1993.

Sec. 711.038. SALE OF PLOTS. (a) A cemetery organization may

sell and convey the exclusive right of sepulture in a plot:

(1) after a map or plat and a certificate or declaration of

dedication are filed as provided by Section 711.034;

(2) subject to the rules of the cemetery organization and the

restrictions in the certificate of ownership or other instrument

of conveyance; and

(3) after payment in full of the purchase price of the plot.

(b) A certificate of ownership or other instrument evidencing

the conveyance of the exclusive right of sepulture by a cemetery

organization must be signed by the president or vice-president

and the secretary or other officers authorized by the cemetery

organization.

(c) A conveyance of the exclusive right of sepulture must be

filed and recorded in the cemetery organization's office.

(d) A plot or a part of a plot that is conveyed as a separate

plot by a certificate of ownership or other instrument may not be

divided without the consent of the cemetery organization.

(e) A person is not required to be licensed to sell a plot in a

dedicated cemetery.

(f) A cemetery organization may not resell the exclusive right

of sepulture in a plot unless the exclusive right of sepulture

has been reacquired by the cemetery organization. A sanction or

other penalty may not be imposed on a cemetery organization that

violates this subsection unless:

(1) the state agency authorized to enforce this section provides

the cemetery organization written notice of the violation; and

(2) the cemetery organization does not correct the violation

before the 91st day after the date on which the cemetery

organization received the notice.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 19, eff. Sept. 1,

1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

263, Sec. 5, eff. September 1, 2009.

Sec. 711.039. RIGHTS OF INTERMENT IN PLOT. (a) A plot in which

the exclusive right of sepulture is conveyed is presumed to be

the separate property of the person named as grantee in the

certificate of ownership or other instrument of conveyance.

(b) The spouse of a person to whom the exclusive right of

sepulture in a plot is conveyed has a vested right of interment

of the spouse's remains in the plot while the spouse is married

to the plot owner or if the spouse is married to the plot owner

at the time of the owner's death.

(c) An attempted conveyance or other action without the joinder

or written, attached consent of the spouse of the plot owner does

not divest the spouse of the vested right of interment.

(d) The vested right of interment is terminated:

(1) on the final decree of divorce between the plot owner and

the owner's former spouse unless the decree provides otherwise;

or

(2) when the remains of the person having the vested right are

interred elsewhere.

(e) Unless a plot owner who has the exclusive right of sepulture

in a plot and who is interred in that plot has made a specific

disposition of the plot by express reference to the plot in the

owner's will or by written declaration filed and recorded in the

office of the cemetery organization:

(1) a grave, niche, or crypt in the plot shall be reserved for

the surviving spouse of the plot owner; and

(2) the owner's children, in order of need, may be interred in

any remaining graves, niches, or crypts of the plot without the

consent of a person claiming an interest in the plot.

(f) The surviving spouse or a child of an interred plot owner

may each waive his right of interment in the plot in favor of a

relative of the owner or relative of the owner's spouse. The

person in whose favor the waiver is made may be interred in the

plot.

(g) The exclusive right of sepulture in an unused grave, niche,

or crypt of a plot in which the plot owner has been interred may

be conveyed only by:

(1) specific disposition of the unused grave, niche, or crypt by

express reference to it in a will or by written declaration of

the plot owner filed and recorded in the office of the cemetery

organization; or

(2) the surviving spouse, if any, and the heirs-at-law of the

owner.

(h) Unless a deceased plot owner who has the exclusive right of

sepulture in a plot and who is not interred in the plot has

otherwise made specific disposition of the plot, the exclusive

right of sepulture in the plot, except the one grave, niche, or

crypt reserved for the surviving spouse, if any, vests on the

death of the owner in the owner's heirs-at-law and may be

conveyed by them.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 20, eff. Sept. 1,

1993; Acts 2001, 77th Leg., ch. 502, Sec. 1, eff. Sept. 1, 2001.

Sec. 711.0395. MULTIPLE INTERMENTS IN SAME PLOT. A cemetery

organization may not make more than one interment in a plot

unless each owner of the plot consents to the interment.

Added by Acts 2009, 81st Leg., R.S., Ch.

263, Sec. 6, eff. September 1, 2009.

Sec. 711.040. MULTIPLE OWNERS OF PLOT. Two or more owners of a

plot may designate a person to represent the plot and file with

the cemetery organization written notice of the designation. If

notice is not filed, the cemetery organization may inter or

permit an interment in the plot at the request or direction of a

registered co-owner of the plot.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 21, eff. Sept. 1,

1993.

Sec. 711.041. ACCESS TO CEMETERY. (a) Any person who wishes to

visit a cemetery or private burial grounds for which no public

ingress or egress is available shall have the right to reasonable

ingress and egress for the purpose of visiting the cemetery or

private burial grounds. This right of access extends only to

visitation during the hours determined by the owner or owners of

the lands under Subsection (b) or at a reasonable time as

provided by Subsection (c) and only for purposes usually

associated with cemetery visits.

(b) The owner or owners of the lands surrounding the cemetery or

private burial grounds may designate the routes of reasonable

ingress and egress and reasonable hours of availability.

(c) At a time other than the time provided by Subsection (b),

the owner or owners of the lands surrounding a cemetery or

private burial grounds must allow a person to enter and exit the

owner's land for the purpose of visiting the cemetery or private

burial grounds if:

(1) the person provides written notice to the owner or owners of

the lands surrounding the cemetery or private burial grounds of

the person's visit;

(2) the person provides the notice required by Subdivision (1)

not later than the 14th day before the date the person wishes to

visit the cemetery; and

(3) the time of the visit is reasonable.

Added by Acts 1993, 73rd Leg., ch. 634, Sec. 22, eff. Sept. 1,

1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

263, Sec. 7, eff. September 1, 2009.

Sec. 711.042. AUTHORITY OF NONPROFIT CEMETERY ORGANIZATION. A

nonprofit cemetery organization organized by plot owners may:

(1) divide cemetery property into lots and subdivisions for

cemetery purposes;

(2) charge assessments on the property for the purposes of

general improvement and maintenance; and

(3) take any action, to the same extent and for the same

purposes as a for-profit cemetery corporation, that is necessary

to carry out the organization's business purposes, which include

the business purposes necessarily incident to the burial and

disposal of human remains, including any action necessary to:

(A) convey property or other assets of the organization;

(B) borrow money;

(C) pledge or mortgage the property or other assets of the

organization to secure the organization's indebtedness or other

obligations;

(D) lend money and take security for the loan in furtherance of

its business purposes; and

(E) conduct any business activity or business directly or by or

through one or more subsidiaries.

Added by Acts 1999, 76th Leg., ch. 703, Sec. 2, eff. June 18,

1999.

SUBCHAPTER D. ENFORCEMENT

Sec. 711.051. ENFORCEMENT BY ATTORNEY GENERAL; PROCEEDINGS TO

FORFEIT CHARTER FOR NONCOMPLIANCE. (a) A cemetery corporation

that violates this chapter or Chapter 712 forfeits the

corporation's charter and right to do business in this state

unless the corporation corrects the violation before the 91st day

after the date of receiving notice of the violation from the

attorney general.

(b) When the attorney general learns that a cemetery corporation

has violated this chapter or Chapter 712, the attorney general

shall serve notice of the violation on the corporation.

(c) If the violation is not corrected before the 91st day after

the date of the notice, the attorney general shall bring suit or

quo warranto proceedings for the forfeiture of the corporation's

charter and dissolution of the corporation in the district court

of any county in which the violation occurred.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch.

263, Sec. 8

For text of section as added by Acts 2009, 81st Leg., R.S., Ch.

914, Sec. 11, see other Sec. 711.0515.

Sec. 711.0515. INJUNCTIVE RELIEF. In addition to bringing an

action under Section 711.051, the attorney general at the request

of the Texas Funeral Service Commission may bring an action for

injunctive relief to enforce this chapter or a rule or order

adopted by the commission under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

263, Sec. 8, eff. September 1, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch.

914, Sec. 11

For text of section as added by Acts 2009, 81st Leg., R.S., Ch.

263, Sec. 8, see other Sec. 711.0515.

Sec. 711.0515. ENFORCEMENT BY ATTORNEY GENERAL; RULE OR ORDER OF

TEXAS FUNERAL SERVICE COMMISSION. On request of the Texas

Funeral Service Commission, the attorney general may seek to

enforce by injunction any rule or order adopted by the commission

under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

914, Sec. 11, eff. September 1, 2009.

Sec. 711.052. CRIMINAL PENALTIES. (a) A person who is an

individual, firm, association, corporation, or municipality, or

an officer, agent, or employee of an individual, firm,

association, corporation, or municipality, commits an offense if

the person:

(1) engages in a business for cemetery purposes in this state

other than through a corporation organized for that purpose, if a

corporation is required by law;

(2) fails or refuses to keep records of interment as required by

Sections 711.003 and 711.004;

(3) sells, offers to sell, or advertises for sale a plot or the

exclusive right of sepulture in a plot for purposes of

speculation or investment; or

(4) represents through advertising or printed material that a

retail department will be established for the resale of the plots

of plot purchasers, that specific improvements will be made in

the cemetery, or that specific merchandise or services will be

furnished to a plot owner, unless adequate funds or reserves are

created by the cemetery organization for the represented purpose.

(b) A cemetery organization or an officer, agent, or employee of

the cemetery organization commits an offense if the cemetery

organization, officer, agent, or employee offers any inducement,

pecuniary or otherwise, to any person or entity for the purpose

of securing or attempting to secure business for that cemetery

organization. This subsection does not prohibit the offering or

payment by a cemetery organization of any such inducement,

pecuniary or otherwise, to an officer, employee, agent,

subcontractor, or representative of the cemetery organization.

(c) A cemetery organization or an officer, agent, or employee of

the cemetery organization commits an offense if the cemetery

organization, officer, agent, or employee of a cemetery

organization offers a free plot in a drawing, in a lottery, or in

another manner, unless the offer is for the immediate burial of

an indigent person.

(d) An offense under this section is a Class A misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 217, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 634, Sec. 23, eff. Sept. 1, 1993.

Sec. 711.0521. ACCESS TO CEMETERIES; CRIMINAL PENALTIES. (a) A

person who is an individual, firm, association, corporation, or

municipality, or an officer, agent, or employee of an individual,

firm, association, corporation, or municipality, commits an

offense if the person interferes with a person's reasonable right

to ingress and egress under Section 711.041.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 2009, 81st Leg., R.S., Ch.

263, Sec. 9, eff. September 1, 2009.

Sec. 711.053. DEFINITION. In this subchapter, "commissioner"

means the banking commissioner of Texas.

Added by Acts 2003, 78th Leg., ch. 562, Sec. 35, eff. Sept. 1,

2003.

Sec. 711.054. ENFORCEMENT BY FINANCE COMMISSION OF TEXAS. The

Finance Commission of Texas may use remedies available under

Chapter 712 to enforce a section listed under Section 711.012(a)

relating to perpetual care cemeteries.

Added by Acts 2003, 78th Leg., ch. 562, Sec. 35, eff. Sept. 1,

2003.

Sec. 711.055. ENFORCEMENT BY COMMISSIONER. (a) Chapter 2001,

Government Code, applies to a proceeding under this section.

(b) After notice and opportunity for hearing, the commissioner

may impose an administrative penalty on a person who:

(1) violates this chapter or a final order of the commissioner

or rule of the Finance Commission of Texas and does not correct

the violation before the 31st day after the date the person

receives written notice of the violation from the Texas

Department of Banking; or

(2) engages in a pattern of violations, as determined by the

commissioner.

(c) The amount of the penalty for each violation may not exceed

$1,000 for each day the violation occurs.

(d) In determining the amount of the penalty, the commissioner

shall consider the seriousness of the violation, the person's

history of violations, and the person's good faith in attempting

to comply with this chapter. The commissioner may collect the

penalty in the same manner that a money judgment is enforced in

district court.

(e) In addition to any penalty that may be imposed under

Subsection (b), the commissioner may bring a civil action against

a person to enjoin a violation described in Subsection (b) that

has not been corrected within 30 days after receipt by the person

of written notice of the violation from the commissioner. The

civil action may be brought in the district court of the county

in which the cemetery is operated.

(f) The commissioner may issue an order to cease and desist if a

violation described in Subsection (b) has not been corrected

within 30 days after receipt by the person of written notice of

the violation from the commissioner. Any order proposed under

this subsection shall be served on the person, shall state the

grounds for the proposed order with reasonable certainty, and

shall state the proposed effective date, which may not be less

than 15 days after receipt by the person. Unless the person

requests a hearing within 15 days after the receipt, the order is

effective as proposed.

Added by Acts 2003, 78th Leg., ch. 562, Sec. 35, eff. Sept. 1,

2003.

Sec. 711.056. PATTERN OF WILFUL DISREGARD. (a) If after a

hearing conducted as provided by Chapter 2001, Government Code,

the trier of fact finds that a violation of this chapter or a

rule of the Finance Commission of Texas establishes a pattern of

wilful disregard for the requirements of this chapter or rules of

the finance commission, the trier of fact shall recommend to the

commissioner that the maximum administrative penalty permitted

under Section 711.055 be imposed on the person committing the

violation or that the commissioner cancel or not renew the

person's permit under Chapter 154, Finance Code, if the person

holds such a permit.

(b) For the purposes of this section, violations corrected as

provided by Section 711.055 may be included in determining

whether a pattern of wilful disregard for the requirements of

this chapter or rules of the finance commission exists.

Added by Acts 2003, 78th Leg., ch. 562, Sec. 35, eff. Sept. 1,

2003.

SUBCHAPTER E. LAWN CRYPTS

Sec. 711.061. REQUIREMENTS FOR LAWN CRYPTS. A lawn crypt may

not be installed unless:

(1) the lawn crypt is constructed of concrete and reinforced

steel or other comparably durable material;

(2) the lawn crypt is installed on not less than six inches of

rock, gravel, or other drainage material;

(3) the lawn crypt provides a method to drain water out of the

lawn crypt;

(4) the outside top surface of the lawn crypt at the time of

installation is at least 1-1/2 feet below the surface of the

ground as required by Section 714.001(a)(2) and is capable of

withstanding the weight of the soil and sod above the top surface

and the weight of machinery and equipment normally used in the

maintenance of the cemetery;

(5) the lawn crypt is installed in a garden or other section of

the cemetery that has been dedicated for lawn crypt interment

purposes in accordance with Section 711.034; and

(6) except as provided by Section 711.062, the lawn crypt is

installed in multiple units of 10 or more.

Added by Acts 1997, 75th Leg., ch. 1389, Sec. 4, eff. Sept. 1,

1997.

Sec. 711.062. REQUEST TO INSTALL LAWN CRYPT IN FEWER THAN 10

UNITS. A lawn crypt may be installed in fewer than 10 units if

it is installed in a plot pursuant to the plot owner's written

request that is in substantially the following form:

"REQUEST FOR INSTALLATION OF A LAWN CRYPT IN FEWER THAN 10 UNITS

I, (plot owner's name and address), request (name of cemetery

organization) to install a lawn crypt consisting of (number of)

units in the following location (description of plots) in (name

and address of cemetery).

The lawn crypt must meet the requirements of Section 711.061,

Health and Safety Code:

(1) the lawn crypt must be constructed of concrete and

reinforced steel or other comparably durable material;

(2) the lawn crypt must be installed on not less than six inches

of rock, gravel, or other drainage material;

(3) the lawn crypt must provide a method to drain water out of

the lawn crypt;

(4) the outside top surface of the lawn crypt at the time of

installation must be at least 1-1/2 feet below the surface of the

ground as required by Section 714.001(a)(2), Health and Safety

Code, and be capable of withstanding the weight of the soil and

sod above the top surface and the weight of machinery and

equipment normally used in the maintenance of the cemetery; and

(5) the plot in which the lawn crypt is to be installed must be

located in a garden or other section of the cemetery that is

dedicated for lawn crypt interment purposes in accordance with

Section 711.034, Health and Safety Code.

Dated (month, day, year).

(signature of plot owner)."

Added by Acts 1997, 75th Leg., ch. 1389, Sec. 4, eff. Sept. 1,

1997.



CHAPTER 712. PERPETUAL CARE CEMETERIES

HEALTH AND SAFETY CODE

TITLE 8. DEATH AND DISPOSITION OF THE BODY

SUBTITLE C. CEMETERIES AND CREMATORIES

CHAPTER 712. PERPETUAL CARE CEMETERIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 712.001. DEFINITIONS. (a) The definitions provided by

Section 711.001 apply to this chapter.

(b) In this chapter:

(1) "Banking department" or "department" means the Banking

Department of Texas.

(2) "Commissioner" means the Banking Commissioner of Texas.

(3) "Corporation" means a corporation that is organized under

this chapter, or any corresponding statute in effect before

September 1, 1993, to operate one or more perpetual care

cemeteries in this state.

(4) "Fund" means a perpetual care trust fund established by one

or more corporations under this chapter or any corresponding

statute in effect before September 1, 1993.

(4-a) "Preconstruction trust" means a trust established by a

corporation under this chapter for the purpose of administering

proceeds from sales of undeveloped mausoleum spaces.

(4-b) "Preconstruction trustee" means the trustee of a

preconstruction trust.

(5) "Trustee" means the trustee of a cemetery perpetual care

trust fund.

(6) "Undeveloped mausoleum space" means a crypt or niche in a

mausoleum or mausoleum section that is designed to contain at

least 10 crypt or niche interments and that is not ready for the

interment of human remains or cremated remains on the date an

interment right pertaining to the mausoleum space is sold. The

term does not include a private mausoleum or mausoleum section in

which all mausoleum spaces are intended to be sold under a single

contract.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 24, eff. Sept. 1,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

345, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1290, Sec. 1, eff. September 1, 2005.

Sec. 712.002. EXEMPTIONS FROM CHAPTER. This chapter does not

apply to:

(1) a family, fraternal, or community cemetery that is not

larger than 10 acres;

(2) an unincorporated association of plot owners not operated

for profit;

(3) a church, a religious society or denomination, or an entity

solely administering the temporalities of a church or religious

society or denomination; or

(4) a public cemetery owned by this state, a county, or a

municipality.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 25, eff. Sept. 1,

1993; Acts 2003, 78th Leg., ch. 562, Sec. 36, eff. Sept. 1, 2003.

Sec. 712.003. INCORPORATION REQUIRED; MINIMUM CAPITAL. (a) A

perpetual care cemetery may not be operated in this state unless

articles of incorporation are filed with the secretary of state

showing:

(1) subscriptions and payments in cash for the corporation's

full capital stock;

(2) the location of its perpetual care cemetery; and

(3) a certificate showing the deposit in its fund of the minimum

amount required under Section 712.004.

(b) A corporation chartered on or after September 5, 1955, and

before September 1, 1993, must have a minimum capital of:

(1) $15,000, if the cemetery serves a municipality with a

population of less than 15,000;

(2) $30,000, if the cemetery serves a municipality with a

population of 15,000 to 25,000; or

(3) $50,000, if the cemetery serves a municipality with a

population of at least 25,000.

(c) A corporation chartered on or after September 1, 1993, must

have a minimum capital of $75,000.

(d) A nonprofit association or corporation operated solely for

the benefit of plot owners seeking to convert a cemetery to a

perpetual care cemetery under this chapter is not required to

meet the requirements prescribed by this section and Section

712.004 if the cemetery has existed for at least 75 years and the

association or corporation has operated the cemetery for the

preceding 10 years.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 218, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 634, Sec. 26, eff. Sept. 1, 1993.

Sec. 712.0031. NOTICES TO BANKING DEPARTMENT. (a) Not later

than the 30th day after the date a corporation files its articles

of incorporation with the secretary of state, the corporation

shall notify the banking department in writing of its intent to

operate a perpetual care cemetery in this state. The notice shall

be accompanied by a filing fee of $500, shall be sworn to and

verified under oath by all persons subscribing to the capital

stock of the corporation, and shall contain:

(1) the information required to be provided to the secretary of

state under Section 712.003;

(2) the names and addresses of any other persons or entities who

are or will be beneficial owners of the capital stock of the

corporation or otherwise share an interest in the ownership of

the corporation's capital stock, or who have paid or will pay any

portion of the consideration therefor;

(3) the name and address of any person or entity to whom the

capital stock or assets of the corporation are or will be pledged

as security for any loan; and

(4) the name and address of the person who will actively manage

the cemetery operations of the corporation along with a brief

statement of that person's working experience in the cemetery

industry.

(b) A cemetery operations manager must have at least two years

of experience in cemetery management.

(c) If the corporation fails to provide to the banking

department the information prescribed by Subsection (a), the

commissioner may instruct the secretary of state to cancel the

corporation's charter and serve notice of the cancellation on the

corporation by registered or certified letter, addressed to the

corporation's address.

(d) A corporation shall notify the commissioner in writing of

any change in the controlling ownership interest of the capital

stock of the corporation not later than the 30th day following

the change of controlling ownership interest.

Added by Acts 1993, 73rd Leg., ch. 634, Sec. 27, eff. Sept. 1,

1993.

Sec. 712.004. PERPETUAL CARE TRUST FUND REQUIRED. (a) Before

obtaining a corporate charter, the incorporators of a corporation

chartered on or after September 3, 1945, and before September 1,

1993, must establish a fund by permanently depositing in cash

with the trustee of the fund:

(1) $15,000, if the corporation has capital stock of $15,000;

(2) $30,000, if the corporation has capital stock of $30,000; or

(3) $50,000, if the corporation has capital stock of $50,000 or

more.

(b) Before obtaining a corporate charter, the incorporators of a

corporation chartered on or after September 1, 1993, must

establish a fund by permanently depositing in cash with the

trustee of the fund an amount of not less than $50,000 for each

perpetual care cemetery operated in this state.

(c) The fund shall be permanently set aside and deposited in

trust with the trustee in accordance with Subchapter B.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 28, eff. Sept. 1,

1993.

Sec. 712.005. CANCELLATION OF CHARTER FOR FAILURE TO BEGIN

OPERATION OF PERPETUAL CARE CEMETERY. (a) If a corporation

chartered under Section 712.003 does not begin actual operation

of its perpetual care cemetery for six months after the charter

is granted and delivered, the commissioner may instruct the

secretary of state to cancel the charter and serve notice of the

cancellation on the corporation by registered or certified

letter, addressed to the corporation's address.

(b) The commissioner may rescind the order of cancellation on:

(1) the application of the directors;

(2) the payment to the commissioner of a penalty set by the

commissioner in an amount not to exceed $500;

(3) the execution and delivery to the commissioner of an

agreement to begin actual operation of the perpetual care

cemetery not later than one month after the date of the

agreement; and

(4) a proper showing by the trustee that the fund is on deposit.

(c) If the corporation does not begin actual operation as

agreed, the commissioner by order may set aside the order of

rescission and the cancellation is final. The commissioner shall

make a full report of the cancellation to the attorney general

for liquidation of the corporation, if liquidation is necessary.

(d) If no sale of the dedicated cemetery property of the

corporation is made, a certified copy of the order of

cancellation authorizes the trustee to refund the fund to the

incorporators who signed the corporation's articles of

incorporation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 29, eff. Sept. 1,

1993.

Sec. 712.007. NOTICE OF PERPETUAL CARE REQUIRED. (a) A

corporation shall post a sign at or near a cemetery entrance or

administration building and readily accessible to the public.

(b) The sign must contain the following:

(1) "Perpetual Care Cemetery," or "Endowment Care Cemetery";

(2) the names and telephone numbers of two of the corporation's

officers or directors; and

(3) the name of each bank or trust company entrusted with the

fund.

(c) A corporation must include the following statement in each

sales contract, certificate of ownership, or other instrument of

conveyance of the exclusive right of sepulture:

"This cemetery is operated as a perpetual care cemetery, which

means that a perpetual care fund for its maintenance has been

established in conformity with the laws of the State of Texas.

Perpetual care means to maintain, repair, and care for the

cemetery, including the roads on cemetery property."

(d) The term "endowment care" may be substituted for the term

"perpetual care" in the statement required by Subsection (c).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 30, eff. March 1,

1994.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

341, Sec. 1, eff. September 1, 2009.

Sec. 712.008. RULES. (a) The Finance Commission of Texas may

adopt rules to enforce and administer this chapter, including

rules establishing fees to defray the costs of enforcing and

administering this chapter.

(b) The Finance Commission of Texas shall adopt rules

establishing reasonable standards for:

(1) timely placement of burial markers or monuments in a

perpetual care cemetery; and

(2) timely response to consumer complaints made to a corporation

that operates a perpetual care cemetery.

Added by Acts 2001, 77th Leg., ch. 699, Sec. 13, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 562, Sec. 37, eff.

Sept. 1, 2003.

Sec. 712.009. LIMITATIONS ON BURIALS; DAMAGES. (a) The Finance

Commission of Texas shall adopt rules to administer and enforce

this section.

(b) An individual, corporation, partnership, firm, trust, or

association that operates or owns a perpetual care cemetery may

not inter the remains of an individual who may have caused the

death of another person if:

(1) the victim is interred in that cemetery; and

(2) the person having the right to control the disposition of

the victim's remains under Section 711.002(a) gives written

notice to the cemetery requesting that the individual not be

interred in that cemetery if:

(A) the individual was convicted under Section 19.02, 19.03,

19.05, or 49.08, Penal Code, for causing the death of the victim,

or convicted under a similar statute of another state; or

(B) the individual was identified as causing the death of the

victim, in violation of a provision described by Paragraph (A),

by the medical examiner or law enforcement agency having

jurisdiction over the offense, and the individual dies before

being convicted of the offense.

(c) An individual, corporation, partnership, firm, trust, or

association that violates Subsection (b) is liable to the person

having the right to control the disposition of the victim's

remains under Section 711.002(a) for:

(1) any actual damages incurred;

(2) punitive damages not to exceed $10,000; and

(3) reasonable attorney's fees and court costs incurred in an

effort to enforce compliance with Subsection (b).

(d) Damages under Subsection (c) may not be assessed if the

individual, corporation, partnership, firm, trust, or association

that operates the cemetery proves by a preponderance of the

evidence that:

(1) the cemetery is the only cemetery serving the municipality

or county in which the victim and individual causing the victim's

death lived; and

(2) the bodies of the victim and individual causing the victim's

death were placed as far apart as possible in, or in different

parts of, the cemetery.

(e) An individual, corporation, partnership, firm, trust, or

association operating or owning a perpetual care cemetery and

barred from interring remains of an individual under this section

may not be held liable for damages by a person having the right

to control the disposition of the individual's remains under

Section 711.002(a), including damages for failure to provide for

interment under a contract executed before the delivery of the

written notice under Subsection (b)(2).

(f) A notice under Subsection (b)(2) expires seven years after

the date the notice is delivered. A new notice may be delivered

on the expiration of each previous notice.

Added by Acts 2001, 77th Leg., ch. 699, Sec. 14, eff. Sept. 1,

2001.

SUBCHAPTER B. PERPETUAL CARE TRUST FUND

Sec. 712.021. ESTABLISHMENT AND PURPOSES OF FUND. (a) A

corporation that operates a perpetual care cemetery in this state

shall have a fund established with a trust company or a bank with

trust powers that is located in this state. The trust company or

bank may not have more than one director who is also a director

of the corporation.

(b) The principal of the fund may not be reduced voluntarily,

and it must remain inviolable. The trustee shall maintain the

principal of the fund separate from all operating funds of the

corporation.

(c) In establishing a fund, the corporation may adopt plans for

the general care, maintenance, and embellishment of its perpetual

care cemetery.

(d) The fund and the trustee are governed by the Texas Trust

Code (Section 111.001 et seq., Property Code).

(e) A corporation that establishes a fund may receive and hold

for the fund and as a part of the fund or as an incident to the

fund any property contributed to the fund.

(f) The fund and contributions to the fund are for charitable

purposes. The perpetual care financed by the fund is:

(1) the discharge of a duty due from the corporation to persons

interred and to be interred in its perpetual care cemetery; and

(2) for the benefit and protection of the public by preserving

and keeping the perpetual care cemetery from becoming a place of

disorder, reproach, and desolation in the community in which the

perpetual care cemetery is located.

(g) The trustors of two or more perpetual care trust funds may

establish a common trust fund in which deposits required by this

chapter are made, provided that separate records of principal and

income are maintained for each perpetual care cemetery for the

benefit of which the common trust fund is established, and

further provided that the income attributable to each perpetual

care cemetery is used only for the perpetual care of that

cemetery.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 31, eff. Sept. 1,

1993.

Sec. 712.022. OPERATION OF PERPETUAL CARE CEMETERY. A

corporation authorized by law to operate a perpetual care

cemetery but not doing so may do so if the corporation:

(1) notifies the commissioner; and

(2) establishes a fund as provided by Section 712.021 in an

amount equal to the larger of:

(A) the amount that would have been paid into the fund if the

cemetery operated as a perpetual care cemetery from the date of

the cemetery's first sale of plots; or

(B) the minimum amount provided by Section 712.004.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 32, eff. Sept. 1,

1993.

Sec. 712.023. VALIDITY OF CONTRIBUTIONS. A contribution to a

fund for perpetual care is not invalid because of:

(1) indefiniteness or uncertainty of the person designated as

beneficiary in the instrument establishing the fund; or

(2) a violation of the law against perpetuities or the law

against the suspension of the power of alienation of title to or

use of property.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 33, eff. Sept. 1,

1993.

Sec. 712.024. AMENDMENT OF TRUST INSTRUMENT. A corporation and

the trustee of a fund may, by agreement, amend the instrument

that established the fund to include any provision that is

consistent with this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 34, eff. Sept. 1,

1993.

Sec. 712.025. USE OF FUND INCOME. Fund income may be used only

to provide the perpetual care described by the instrument that

established the fund, including the general care and maintenance

of the property entitled to perpetual care in the perpetual care

cemetery.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 35, eff. Sept. 1,

1993; Acts 2003, 78th Leg., ch. 562, Sec. 38, eff. Sept. 1, 2003.

Sec. 712.026. SUIT BY PLOT OWNERS TO MAINTAIN PERPETUAL CARE.

(a) If the directors of a corporation do not generally care for

and maintain the corporation's perpetual care cemetery, the

district court of the county in which the perpetual care cemetery

is located may:

(1) by injunction compel the directors to expend the net income

of the corporation's fund as required by this chapter; or

(2) appoint a receiver to take charge of the fund and expend the

net income of the fund as required by this chapter.

(b) The suit for relief under this section must be brought by at

least five owners of plots located in the perpetual care

cemetery.

(c) In a suit for relief under this section, court costs and

attorney's fees shall be awarded:

(1) to the directors of the corporation, if it is found that the

directors are substantially expending the available net income of

the fund as required by this subchapter; or

(2) to the plot owners initiating the suit, if it is found that

the directors are not substantially expending the available net

income of the fund as required by this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 36, eff. Sept. 1,

1993; Acts 2001, 77th Leg., ch. 106, Sec. 1, eff. Sept. 1, 2001.

Sec. 712.027. INVESTMENT OF FUND. (a) A trustee shall invest

and manage the investment of the principal of a fund in

accordance with the Texas Trust Code (Section 111.001 et seq.,

Property Code).

(b) An investment must be made at not more than the prevailing

market value of the securities at the time of acquisition.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 37, eff. Sept. 1,

1993.

Sec. 712.028. AMOUNT OF FUND DEPOSITS FROM SALES. (a) A

corporation shall deposit in its fund an amount that is at least:

(1) the greater of:

(A) $1.75 a square foot of ground area conveyed as perpetual

care property; or

(B) 15 percent of the total purchase price of that ground area;

(2) the greater of:

(A) $105 for each crypt interment right for mausoleum interment

or lawn crypt interment conveyed as perpetual care property, or

$60 for each crypt interment right if that crypt is accessible

only through another crypt; or

(B) seven percent of the total purchase price of that crypt

interment right; and

(3) the greater of:

(A) $35 for each niche interment right for columbarium interment

conveyed; or

(B) 15 percent of the total purchase price of that niche

interment right.

(b) Subsection (a) does not apply to deposits from sales

required to be made by a corporation in its fund before September

1, 1993, under a corresponding statute in effect before that

date.

(c) If a plot owner exchanges a plot for another plot in a

corporation's perpetual care cemetery, the amount to be deposited

in the corporation's fund in respect of the plot received by the

plot owner in the exchange may be reduced by the amount deposited

in the fund in respect of the plot contributed by the plot owner

in the exchange. The amount required to be deposited with respect

to an exchanged plot is the amount required at the time the plot

owner originally contracted to purchase the plot.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 219, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 634, Sec. 38, eff. Sept. 1, 1993;

Acts 2003, 78th Leg., ch. 562, Sec. 39, eff. Sept. 1, 2003.

Sec. 712.029. ACCOUNTING FOR AND DEPOSITING AMOUNTS. (a) The

part of the purchase price of a plot in a perpetual care cemetery

that is to be deposited in a fund must be shown separately on the

original purchase agreement from the total purchase price. A copy

of the agreement shall be delivered to the purchaser of the plot.

(b) On the sale of a plot, a commission may not be paid to a

broker or salesman on the amount to be deposited in the fund.

(c) A corporation shall deposit in its fund the amount required

under Section 712.028 not later than the 20th day after the end

of the month in which the original purchase agreement has been

paid in full. A corporation may prepay funds into its fund at any

time and, if a surplus exists in the fund from the prepayments,

may credit against the surplus the amounts otherwise required to

be deposited in the fund under Section 712.028 until the surplus

has been depleted. In determining whether a surplus exists from

prepayments, no part of the fund resulting from gifts to the fund

under Section 712.030 may be considered.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 220, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 634, Sec. 39, eff. Sept. 1, 1993.

Sec. 712.030. USE OF GIFT FOR SPECIAL CARE OF PLOT IN PERPETUAL

CARE CEMETERY. A trustee may take and hold property transferred

to the trustee in trust in order to apply the principal,

proceeds, or income of the property for any purpose consistent

with the purpose of a corporation's perpetual care cemetery,

including:

(1) the improvement or embellishment of any part of the

perpetual care cemetery;

(2) the erection, renewal, repair, or preservation of a

monument, fence, building, or other structure in the perpetual

care cemetery;

(3) planting or cultivating plants in or around the perpetual

care cemetery; or

(4) taking special care of or embellishing a plot, section, or

building in the perpetual care cemetery.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 40, eff. Sept. 1,

1993.

SUBCHAPTER C. REGULATION AND ENFORCEMENT

Sec. 712.041. ANNUAL STATEMENT OF FUNDS. (a) A corporation

shall file in its office and with the commissioner a statement

for each perpetual care cemetery operated in this state in

duplicate that shows:

(1) the principal amount of its fund;

(2) the amount of the fund invested in bonds and other

securities;

(3) the amount of cash on hand in the fund;

(4) any other item that shows the financial condition of the

fund;

(5) the number of crypts, niches, and square feet of ground area

conveyed under perpetual care before and after March 15, 1934,

listed separately; and

(6) the number of crypts, niches, and square feet of ground area

conveyed under perpetual care after March 15, 1934, for which the

minimum deposits required for perpetual care have not been paid

to the fund.

(b) The corporation's president and secretary, or two principal

officers, shall verify the information on the statement.

(c) The corporation shall revise and post and file the statement

on or before March 1 of each year.

(d) A copy of the statement shall be available to the public

upon request.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 41, eff. Sept. 1,

1993.

Sec. 712.042. FEES. On filing a statement of funds under

Section 712.041, a corporation shall pay the commissioner a

reasonable and necessary fee set by rule adopted by the Finance

Commission of Texas under Section 712.008 to defray the cost of

administering this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 221, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 634, Sec. 42, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 914, Sec. 6, eff. Sept. 1, 1995; Acts

1999, 76th Leg., ch. 62, Sec. 7.65, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 699, Sec. 15, eff. Sept. 1, 2001.

Sec. 712.043. ADDITIONAL FUND REPORT. The commissioner may

require, as often as the commissioner determines necessary, the

trustee of a corporation's fund to make under oath a detailed

report of the condition of the fund. The report must include:

(1) a detailed description of the assets of the fund;

(2) a description of securities held by the fund;

(3) if a security held by the fund is a lien, a description of

the property against which the lien is taken;

(4) each security's acquisition cost;

(5) each security's market value at the time of acquisition;

(6) each security's current market value;

(7) each security's status with reference to default;

(8) a statement that a security is not encumbered by debt; and

(9) any other information the commissioner determines is

pertinent.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 43, eff. Sept. 1,

1993.

Sec. 712.044. EXAMINATION OF RECORDS; EXAMINATION FEES AND

EXPENSES. (a) The commissioner may examine, annually or more

often as the commissioner reasonably considers necessary or

appropriate to protect the interest of plot owners and

efficiently administer and enforce this chapter:

(1) the books and records of a corporation relating to its fund,

including deposits to or withdrawals from the fund, income of the

fund, and uses and expenditures of that income;

(2) the books and records of a corporation relating to sales of

undeveloped mausoleum spaces and any preconstruction trust

established by the corporation as provided by Section 712.063,

including deposits to or withdrawals from the preconstruction

trust, income of the preconstruction trust, and uses and

expenditures of principal and income of the preconstruction

trust; and

(3) the consumer complaint files of a corporation relating to

the fund, sales of undeveloped mausoleum spaces, a

preconstruction trust, or to discharge of the corporation's

perpetual care responsibilities, minutes of the corporation's

board of directors, cemetery dedication statements and plat maps,

and mausoleum and lawn crypt construction contracts and

specifications.

(b) A corporation that is examined under this section shall make

the specified books and records available for examination by the

banking department upon reasonable notice to the corporation and

shall pay to the commissioner for the examination a reasonable

and necessary fee set by rules adopted by the Finance Commission

of Texas under Section 712.008 to defray:

(1) the cost of examination;

(2) the equitable or proportionate cost of maintenance and

operation of the department; and

(3) the cost of administering and enforcing this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 44, eff. Sept. 1,

1993; Acts 2001, 77th Leg., ch. 699, Sec. 16, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

345, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1290, Sec. 2, eff. September 1, 2005.

Sec. 712.0441. ENFORCEMENT. (a) After notice and opportunity

for hearing, the commissioner may impose an administrative

penalty on a person who:

(1) violates this chapter or a final order of the commissioner

or rule of the Finance Commission of Texas and does not correct

the violation before the 31st day after the date the person

receives written notice of the violation from the banking

department; or

(2) engages in a pattern of violations, as determined by the

commissioner.

(b) The amount of the penalty for each violation may not exceed

$1,000 for each day the violation occurs.

(c) In determining the amount of the penalty, the commissioner

shall consider the seriousness of the violation, the person's

history of violations, and the person's good faith in attempting

to comply with this chapter. The imposition of a penalty under

this section is subject to judicial review as a contested case

under Chapter 2001, Government Code. The commissioner may collect

the penalty in the same manner that a money judgment is enforced

in district court.

(d) In addition to any penalty that may be imposed under

Subsection (a), the commissioner may bring a civil action against

a corporation to enjoin a violation described in Subsection (a)

that has not been corrected within 30 days after the receipt by

the corporation of written notice from the commissioner of the

violation. Any such civil action may be brought in the district

court of the county in which the corporation's perpetual care

cemetery is operated.

(e) The commissioner may issue an order to cease and desist if a

violation described in Subsection (a) has not been corrected

within 30 days after the receipt by the corporation of written

notice from the commissioner of the violation. Any order proposed

under this subsection shall be served upon the corporation, shall

state the grounds for the proposed order with reasonable

certainty, and shall state the proposed effective date, which

shall not be less than 15 days after receipt by the corporation.

Unless the corporation shall request a hearing within 15 days

after such receipt, the order shall become effective as proposed.

If the corporation requests a hearing, it shall be conducted in

accordance with the procedures for a contested case hearing under

the Administrative Procedure and Texas Register Act.

(f) The commissioner may issue an order requiring restitution by

a corporation to its fund or to a preconstruction trust if, after

notice and opportunity for hearing held in accordance with the

procedures for a contested case hearing under the Administrative

Procedure and Texas Register Act, the commissioner finds that the

corporation has not made a deposit in the fund as required by

Section 712.028 or in the preconstruction trust as required by

Section 712.063.

(g) If a violation described in Subsection (a) has not been

corrected with 90 days after the receipt of written notice by the

corporation from the commissioner of the violation, the

commissioner may report the violation to the attorney general,

who shall bring suit or quo warranto proceedings for the

forfeiture of the corporation's charter and dissolution of the

corporation in the district court of any county in which its

perpetual care cemetery is operated.

(h) If a fund is misappropriated by its trustee or is not

otherwise handled as required by this chapter, the commissioner

may take action against the trustee as provided in Chapter 185,

Finance Code.

Added by Acts 1993, 73rd Leg., ch. 634, Sec. 45, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 769, Sec. 3, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 7.66, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 699, Sec. 17, eff. Sept.

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

345, Sec. 3, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1290, Sec. 3, eff. September 1, 2005.

Sec. 712.0442. PATTERN OF WILFUL DISREGARD. (a) If, after a

hearing conducted as provided by Chapter 2001, Government Code,

the trier of fact finds that a violation of this chapter or a

rule of the Finance Commission of Texas establishes a pattern of

wilful disregard for the requirements of this chapter or rules of

the finance commission, the trier of fact shall recommend to the

commissioner that the maximum administrative penalty permitted

under Section 712.0441 be imposed on the person committing the

violation or that the commissioner cancel or not renew the

person's permit under Chapter 154, Finance Code, if the person

holds such a permit.

(b) For the purposes of this section, violations corrected as

provided by Section 712.0441 may be included in determining

whether a pattern of wilful disregard for the requirements of

this chapter or rules of the finance commission exists.

Added by Acts 2001, 77th Leg., ch. 699, Sec. 18, eff. Sept. 1,

2001.

Sec. 712.048. CRIMINAL PENALTIES. (a) A person who is an

individual, firm, association, corporation, or municipality, or

an officer, agent, or employee of an individual, firm,

association, corporation, or municipality, commits an offense if

the person sells, offers to sell, or advertises for sale an

interment right in a plot and, before a fund is established for

the cemetery in which the plot is located as provided by this

chapter, represents that the plot is under perpetual care. An

offense under this subsection is a Class A misdemeanor. This

subsection does not prevent an aggrieved party or the attorney

general from maintaining a civil action for the recovery of

damages caused by an injury resulting from an offense under this

subsection.

(b) A person who is an individual, firm, association,

corporation, or municipality, or an officer, agent, or employee

of an individual, firm, association, corporation, or

municipality, commits an offense if the person knowingly

defalcates or misappropriates assets of a fund. An offense under

this subsection is punishable as if it were an offense under

Section 32.45, Penal Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 46, eff. Sept. 1,

1993.

SUBCHAPTER D. SALE OF UNDEVELOPED MAUSOLEUM SPACE

Sec. 712.061. OFFER AND SALE OF UNDEVELOPED MAUSOLEUM SPACE.

(a) A corporation may not directly or indirectly sell or offer

for sale an undeveloped mausoleum space unless before the sale or

offer the corporation:

(1) establishes a preconstruction trust as provided by Section

712.063 or executes and submits a performance bond payable to the

commissioner as provided by Section 712.067; and

(2) submits a written notice to the commissioner as required by

Subsection (b).

(b) The written notice to the commissioner must set forth:

(1) the date the corporation anticipates that sales of

undeveloped mausoleum spaces will begin;

(2) a copy of the sales contract proposed for use that complies

with Section 712.066;

(3) if the corporation establishes a preconstruction trust as

provided by Section 712.063, a copy of the executed

preconstruction trust agreement that complies with this

subchapter and identifies the preconstruction trustee;

(4) if the corporation submits a performance bond payable to the

commissioner as provided by Section 712.067, the executed,

original performance bond in the amount required by Section

712.067 and documentation supporting the corporation's

computation of that amount; and

(5) other information the commissioner reasonably requires to

properly administer and enforce this subchapter.

(c) At any time before beginning construction of the mausoleum

or mausoleum section in which undeveloped mausoleum spaces are

being sold, a corporation that has established a preconstruction

trust may substitute a performance bond that meets the

requirements of Section 712.067. On acceptance of the

performance bond by the commissioner, the corporation may

terminate and withdraw all proceeds deposited in the

preconstruction trust.

Added by Acts 2005, 79th Leg., Ch.

345, Sec. 4, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1290, Sec. 4, eff. September 1, 2005.

Sec. 712.062. DEPOSITS TO FUND. This subchapter does not affect

the corporation's obligation to make deposits to its fund as

provided in Subchapter B.

Added by Acts 2005, 79th Leg., Ch.

345, Sec. 4, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1290, Sec. 4, eff. September 1, 2005.

Sec. 712.063. PRECONSTRUCTION TRUST. (a) Except as provided by

Section 712.067, a corporation that intends to directly or

indirectly sell or offer for sale undeveloped mausoleum spaces

shall establish a preconstruction trust by written declaration

and agreement appointing as preconstruction trustee a financial

institution with trust powers that is located in this state.

(b) The corporation shall deposit in the preconstruction trust

an amount equal to at least 40 percent of all proceeds received

directly or indirectly from the sale of undeveloped mausoleum

spaces, not including interest, finance charges, sales taxes,

credit life insurance premiums, or deposits to the corporation's

fund required by Section 712.029(c).

(c) On application, the commissioner may authorize a corporation

to deposit less than the amount required by Subsection (b) if the

corporation demonstrates to the reasonable satisfaction of the

commissioner that:

(1) the sales projections of the corporation are prudent and

based on reasonable assumptions;

(2) the projected cost of construction is objectively determined

based on documentation similar to that required by Section

712.067(b); and

(3) the amount of money projected to be deposited in the

preconstruction trust under the proposed lesser amount will equal

or exceed 120 percent of the cost of constructing the mausoleum

or mausoleum section.

(d) The corporation shall deposit the required amount into the

preconstruction trust on or before the 30th day after the end of

the month in which payment is received. At the time of making a

deposit, the corporation shall furnish to the preconstruction

trustee the name of each payor and the amount of payment on each

account for which the deposit is being made. A contract between

the corporation and an agent or third party developer may not

restrict or waive the corporation's primary liability for making

the deposits required by this section.

(e) The preconstruction trustee may commingle deposits received

if the accounting records accurately establish a separate account

for each contract and reflect the amounts deposited and the

income and loss allocable to each contract.

(f) Money in a preconstruction trust may be invested only in:

(1) demand deposits, savings accounts, certificates of deposit,

or other accounts in financial institutions if the amounts

deposited in those accounts are fully covered by federal deposit

insurance or otherwise fully secured by a separate fund of

securities in the manner provided by Section 184.301, Finance

Code;

(2) marketable notes, bonds, evidences of indebtedness, or

obligations with a term to maturity of five years or less and:

(A) issued by the United States or an instrumentality of the

United States; or

(B) the principal and interest of which are guaranteed by the

full faith and credit of the United States; and

(3) a mutual fund the portfolio of which consists wholly of

investments permitted by Subdivisions (1) and (2).

(g) The preconstruction trustee may withdraw money from earnings

on a preconstruction trust for the purpose of paying reasonable

and necessary costs of operation of the preconstruction trust,

including trustee or depository fees and expenses, and any

special examination fees due to the department related to an

examination of the preconstruction trust that is not incidental

to examination of the corporation's fund. With the department's

prior approval, the corporation may withdraw money from earnings

on a preconstruction trust to pay any tax incurred because of the

existence of the preconstruction trust.

(h) The preconstruction trust and the preconstruction trustee

are governed by Subtitle B, Title 9, Property Code.

Added by Acts 2005, 79th Leg., Ch.

345, Sec. 4, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1290, Sec. 4, eff. September 1, 2005.

Sec. 712.064. CONSTRUCTION; DEFAULT. (a) The corporation shall

start construction of the mausoleum or mausoleum section in which

sales or reservations for sale of undeveloped mausoleum spaces

are being made on or before a date that is 48 months after the

date of the first of those sales or reservations and shall

complete construction on or before a date that is 60 months after

the date of the first of those sales or reservations. The

commissioner may grant extensions for good cause shown.

(b) If construction of a mausoleum or mausoleum section related

to an undeveloped mausoleum space has not begun or been

completely constructed by the applicable time specified by

Subsection (a), on the written request of the buyer, the

corporation and the preconstruction trustee shall, on or before

the 30th day after the date of the buyer's request, refund the

entire amount paid for the undeveloped mausoleum space plus, if

the corporation established a preconstruction trust, net income

earned on that portion of the money deposited in the

preconstruction trust. The corporation is liable to a buyer for

any portion of the purchase price paid for undeveloped mausoleum

spaces that was not deposited in the preconstruction trust.

Added by Acts 2005, 79th Leg., Ch.

345, Sec. 4, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1290, Sec. 4, eff. September 1, 2005.

Sec. 712.065. RELEASE OF TRUST FUNDS TO CORPORATION. (a) On

completion of construction of a mausoleum or mausoleum section

subject to this subchapter, the corporation may withdraw all

money deposited in the preconstruction trust and the net income

earned on the money after submitting to the preconstruction

trustee a sworn affidavit of completion executed by an officer or

agent of the corporation on a form prescribed by the department.

(b) During construction of the mausoleum or mausoleum section

containing the undeveloped mausoleum spaces, the corporation may

periodically withdraw from the preconstruction trust an amount

equal to the previously unreimbursed cost of performed labor or

delivered materials after submitting to the preconstruction

trustee a sworn affidavit of expenditures for construction cost

executed by an officer or agent of the corporation on a form

prescribed by the department.

(c) If the corporation delivers a completed mausoleum space

acceptable to the buyer in lieu of the undeveloped mausoleum

space purchased, the corporation may withdraw all money deposited

to the preconstruction trust for that buyer and related income

earned on the money after submitting to the preconstruction

trustee a sworn affidavit of performance executed by an officer

or agent of the corporation on a form prescribed by the

department.

(d) The corporation shall maintain copies of the affidavits

required by this section for examination by the department.

Added by Acts 2005, 79th Leg., Ch.

345, Sec. 4, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1290, Sec. 4, eff. September 1, 2005.

Sec. 712.066. CONTRACT DISCLOSURES. (a) A sales contract for

an undeveloped mausoleum space, whether in English or Spanish,

must inform the buyer:

(1) that the buyer by written notice may cancel the contract for

the failure of the corporation or its agent or contractor to

construct the mausoleum or mausoleum section containing the

undeveloped mausoleum space within the time limits specified by

Section 712.064(a) and receive a refund of the entire amount paid

under the contract for the undeveloped mausoleum space plus, if

the corporation established a preconstruction trust, net income

earned on that portion of the money deposited in the

preconstruction trust, as provided by Section 712.064(b);

(2) of the options available under a fully paid contract in the

event that the person to be interred in the undeveloped mausoleum

space dies before completion of the related mausoleum or

mausoleum section, which may include an option to:

(A) select a replacement mausoleum space or other interment that

is acceptable to the buyer or buyer's representative; or

(B) elect temporary interment of the human remains or cremated

remains in an existing mausoleum space until the undeveloped

mausoleum space is completed, at which time the corporation shall

disinter and reinter the human remains or cremated remains at no

additional charge; and

(3) if the corporation does not offer a temporary interment

option and the buyer does not accept a replacement mausoleum

space or other interment, that the buyer or the buyer's

representative by written notice may cancel the contract and

receive a refund of the entire amount paid under the contract for

the undeveloped mausoleum space plus, if the corporation

established a preconstruction trust, net income earned on that

portion of the money deposited in the preconstruction trust, as

provided by Section 712.064(b).

(b) A corporation's sales contract for undeveloped mausoleum

space must comply with applicable regulations of the Federal

Trade Commission, including 16 C.F.R. Section 433.2, with respect

to a contract payable in installments.

(c) Required notices to buyers must be written in plain language

designed to be easily understood by the average consumer and be

printed in an easily readable font and type size.

Added by Acts 2005, 79th Leg., Ch.

345, Sec. 4, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1290, Sec. 4, eff. September 1, 2005.

Sec. 712.067. BOND IN LIEU OF PRECONSTRUCTION TRUST. (a) In

lieu of establishing the preconstruction trust required by

Section 712.063, a corporation may execute and submit a bond

issued by a surety company authorized to do business in this

state and reasonably acceptable to the commissioner. The bond

must be payable to the commissioner and conditioned on the

faithful performance of the contracts for sale of undeveloped

mausoleum spaces.

(b) The amount of the bond must equal or exceed 120 percent of

the cost of construction of the related mausoleum or mausoleum

section. The cost of construction of the mausoleum or mausoleum

section must be based on:

(1) estimates of the design architect and two or more bids for

the construction from qualified contractors authorized to do

business in this state;

(2) the actual cost of construction set forth in an executed

contract with a qualified contractor authorized to do business in

this state; or

(3) if the corporation intends to construct the mausoleum or

mausoleum section itself, an amount equal to 120 percent of the

estimated cost of construction, including direct and allocated

labor and material costs.

(c) At any time before beginning construction of the mausoleum

or mausoleum section in which undeveloped mausoleum spaces are

being sold, a corporation that has submitted a performance bond

may establish a preconstruction trust that meets the requirements

of Section 712.063. On acceptance of the substituted

preconstruction trust by the commissioner, the corporation may

terminate and withdraw the previously submitted performance bond.

Added by Acts 2005, 79th Leg., Ch.

345, Sec. 4, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1290, Sec. 4, eff. September 1, 2005.

Sec. 712.068. REPORTS. On or before the date the corporation's

annual statement of funds is due as required by Section 712.041,

the corporation shall cause the preconstruction trustee to file

with the department, in the form prescribed by the department, a

full and true statement regarding the activities of any

preconstruction trust that was subject to this subchapter at any

time during the preceding calendar year.

Added by Acts 2005, 79th Leg., Ch.

345, Sec. 4, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1290, Sec. 4, eff. September 1, 2005.



CHAPTER 713. LOCAL REGULATION OF CEMETERIES

HEALTH AND SAFETY CODE

TITLE 8. DEATH AND DISPOSITION OF THE BODY

SUBTITLE C. CEMETERIES AND CREMATORIES

CHAPTER 713. LOCAL REGULATION OF CEMETERIES

SUBCHAPTER A. MUNICIPAL REGULATION OF CEMETERIES

Sec. 713.001. MUNICIPAL CEMETERY AUTHORIZED. The governing body

of a municipality may:

(1) purchase, establish, and regulate a cemetery; and

(2) enclose and improve a cemetery owned by the municipality.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 634, Sec. 47, eff. Sept. 1,

1993.

Sec. 713.002. LOCAL TRUST FOR CEMETERY. (a) A municipality

that owns or operates a cemetery or has control of cemetery

property may act as a permanent trustee for the perpetual

maintenance of the lots and graves in the cemetery.

(b) To act as a trustee, a majority of the municipality's

governing body must adopt an ordinance or resolution stating the

municipality's willingness and intention to act as a trustee.

When the ordinance or resolution is adopted and the trust is

accepted, the trust is perpetual.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 713.003. LOCAL AUTHORITY TO RECEIVE GIFTS; DEPOSITS FOR

CARE; CERTIFICATES. (a) A municipality that is a trustee for

the perpetual maintenance of a cemetery may adopt reasonable

rules to receive a gift or grant from any source and to determine

the amount necessary for permanent maintenance of a grave or

burial lot, including a family lot.

(b) A municipality that is a trustee for any person shall accept

the amount the municipality requires for permanent maintenance of

a grave or burial lot on behalf of that person or a decedent.

(c) The municipality's acceptance of the deposit is a perpetual

trust for the designated grave or burial lot.

(d) On acceptance of the deposit, the municipality's secretary,

clerk, or mayor shall issue a certificate in the name of the

municipality to the trustee or depositor. The certificate must

state:

(1) the depositor's name;

(2) the amount and purpose of the deposit;

(3) the location, as specifically as possible, of the grave,

lot, or burial place to be maintained; and

(4) other information required by the municipality.

(e) An individual, association, foundation, or corporation that

is interested in the maintenance of a neglected cemetery in a

municipality's possession and control may donate funds to the

perpetual trust fund to beautify and maintain the entire cemetery

or burial grounds generally.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 713.004. USE OF FUNDS. (a) A municipality may invest and

reinvest deposits under this subchapter in interest-bearing bonds

or governmental securities.

(b) The principal of the funds must be kept intact as a

principal trust fund, and the fund's trustee may not use those

funds.

(c) The income or revenue of the fund must be used for the

maintenance and care in a first-class condition of the grave,

lot, or burial place for which the funds are donated. Income or

revenue that is more than the amount necessary to faithfully

accomplish the trust may be used, in the discretion of the

trustee, to beautify the entire cemetery or burial grounds

generally.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 713.005. DEPOSIT RECORDS. (a) A municipality that acts as

a trustee under this subchapter shall maintain a permanent,

well-bound record book including, for each deposit made:

(1) the name of the depositor, listed in alphabetical order;

(2) the purpose and amount of the deposit;

(3) the name and location, as specifically as possible, of the

grave, lot, or burial place to be maintained;

(4) the condition and status of the trust imposed; and

(5) other information required by the municipality.

(b) A certificate holder under this subchapter may, on payment

of the proper cost or recording fee, record the certificate in

the deed records of the county in which the cemetery is located.

The county clerk shall file, index, and record the certificate in

the deed records of that county.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 713.006. TAX. (a) A municipality acting as a trustee for

a cemetery may include in the municipality's annual budget an

amount considered necessary for cemetery maintenance.

(b) The municipality may impose a tax on all property in the

municipality in an amount not exceeding five cents for each $100

valuation of the property for maintenance of the cemetery,

regardless of whether the cemetery is located inside or outside

the municipal limits.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 713.007. APPOINTMENT OF SUCCESSOR TRUSTEE. The district

judge of the county in which the cemetery is located shall

appoint a suitable successor or trustee to faithfully execute a

trust in accordance with this subchapter if the municipality

renounces a trust assumed under this subchapter or fails to act

as its trustee and:

(1) the occasion demands the appointment; or

(2) a vacancy occurs.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 713.008. TERMINATION OF MUNICIPAL TRUST BY CERTAIN

MUNICIPALITIES. The governing body of a municipality in a county

with a population of at least 128,000 but not more than 300,000

may abolish the municipality's perpetual trust fund for a

cemetery and use the fund, including both principal and interest,

for permanent improvements to the cemetery.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 222, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 597, Sec. 78, eff. Sept. 1, 1991;

Acts 2001, 77th Leg., ch. 669, Sec. 40, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

136, Sec. 1, eff. May 23, 2009.

Sec. 713.009. LOCAL POSSESSION AND CONTROL OF UNKEPT OR

ABANDONED CEMETERY. (a) Except as provided by Subsection (i), a

municipality with a cemetery inside the municipality's boundaries

or extraterritorial jurisdiction may, by resolution, take

possession and control of the cemetery on behalf of the public if

the cemetery threatens or endangers public health, safety,

comfort, or welfare.

(b) If a municipality does not take possession and control of a

cemetery under Subsection (a) or acts to take possession and

control but does not perform the work required by Subsections

(d), (e), and (f), a district court on petition of a resident of

the county in which the cemetery is located shall by order

appoint a willing nonprofit corporation organized under the Texas

Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's

Texas Civil Statutes) to act in place of the municipality to

protect the public health, safety, comfort, and welfare. The

district court and the nonprofit corporation must comply with the

requirements of Chapter 715 in assuming responsibility for the

cemetery.

(c) In accordance with Chapter 715, a district court appointing

a nonprofit corporation has continuing jurisdiction to monitor

and review the corporation's operation of the cemetery. The

court may, on its own motion, revoke the appointment and appoint

another willing nonprofit corporation without the necessity of

another petition. The court shall review the subsequent

appointment if a county resident petitions for review of the

appointment.

(d) A resolution of the municipality or an order of the court

under this section must specify that, not later than the 60th day

after the date of giving notice of a declaration of intent to

take possession and control, the municipality or corporation, as

appropriate, shall present a plan to:

(1) remove or repair any fences, walls, or other improvements;

(2) straighten and reset any memorial stones or embellishments

that are a threat or danger to public health, safety, comfort, or

welfare; and

(3) take proper steps to restore and maintain the premises in an

orderly and decent condition.

(e) The notice must be given by mail to all persons shown by the

records in the county clerk's office to have an interest in the

cemetery, to the Texas Historical Commission, and to all

interested persons by publication in a newspaper of general

circulation in the municipality.

(f) After taking the action described by Subsection (d), the

municipality or corporation shall continue to maintain the

cemetery so that it does not endanger the public health, safety,

comfort, or welfare. Additional burial spaces may not be offered

for sale.

(g) A cemetery in the possession and control of a municipality

or corporation under this section must remain open to the public.

(h) A municipality or an officer or employee of the municipality

is not civilly or criminally liable for acts performed in the

good faith administration of this section.

(i) This section does not apply to:

(1) a perpetual care cemetery incorporated under the laws of

this state; or

(2) a private family cemetery.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

914, Sec. 12, eff. September 1, 2009.

Sec. 713.010. PRIVATE CARE OF GRAVES. This subchapter does not

affect the right of a person who has an interest in a grave or

burial lot, or who is related within the fifth degree by affinity

or consanguinity, as determined under Chapter 573, Government

Code, to, or is a direct descendant of, a decedent interred in

the cemetery, to beautify or maintain a grave or burial lot

individually or at the person's own expense in accordance with

reasonable municipal rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 561, Sec. 33, eff. Aug. 26,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(27), eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

914, Sec. 13, eff. September 1, 2009.

Sec. 713.011. MAINTENANCE OF MUNICIPAL CEMETERIES. (a) A

municipality that operates or has jurisdiction over a public

cemetery shall maintain the cemetery in a condition that does not

endanger the public health, safety, comfort, or welfare.

(b) A municipality's responsibility to maintain a cemetery under

this section includes:

(1) repairing and maintaining any fences, walls, buildings,

roads, or other improvements;

(2) leveling or straightening markers or memorials;

(3) properly maintaining lawns, shrubbery, and other plants;

(4) removing debris, including dead flowers and deteriorated

plastic ornaments; and

(5) promptly restoring gravesites following an interment.

Added by Acts 2009, 81st Leg., R.S., Ch.

914, Sec. 14, eff. September 1, 2009.

SUBCHAPTER B. COUNTY REGULATION OF CEMETERIES

Sec. 713.021. COUNTY TRUST FOR CEMETERY. A commissioners court

by resolution may establish a perpetual trust fund to provide

maintenance for a neglected or unkept public or private cemetery

in the county. The commissioners court shall appoint the county

judge as trustee for the fund.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 713.022. GIFTS FOR MAINTENANCE OF CEMETERY. (a) A trustee

for a county perpetual trust fund may adopt reasonable rules to

receive a gift or grant from any source and to determine the

amount necessary for permanent maintenance of the cemetery.

(b) A person who is interested in the maintenance of a neglected

or unkept public or private cemetery in the county may make a

gift to the trust fund for maintenance of the cemetery.

(c) The trustee's acceptance of the gift is a perpetual trust

for the maintenance of the cemetery.

(d) On acceptance of the gift, the trustee shall instruct the

county treasurer to issue a certificate to the donor. The

certificate must state:

(1) the amount and purpose of the gift; and

(2) other information determined necessary by the trustee.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 713.023. USE OF FUNDS. (a) The trustee may invest the

fund in interest-bearing bonds or federal, state, or local

government securities.

(b) The principal of the fund must be kept intact as a permanent

principal trust fund.

(c) The income or revenue of the fund may be used only for

maintenance of a neglected or unkept public or private cemetery

in the county.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 713.024. APPOINTMENT OF SUCCESSOR TRUSTEE. If a county

judge who is acting as a trustee under this subchapter vacates

the office or renounces the trust, the district judge shall

appoint a person, other than a county commissioner, as successor

trustee to execute the trust.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 713.025. PRIVATE CARE OF GRAVES. This subchapter does not

affect the right of a person to maintain a grave or burial lot in

a cemetery if the person:

(1) has an interest in the grave or burial lot; or

(2) is related within the fifth degree by affinity or

consanguinity, as determined under Chapter 573, Government Code,

to, or is a direct descendant of, a decedent interred in a

cemetery maintained by a trustee under this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 561, Sec. 34, eff. Aug. 26,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(27), eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

914, Sec. 15, eff. September 1, 2009.

Sec. 713.026. USE OF PUBLIC FUNDS AND PROPERTY PROHIBITED;

EXCEPTIONS. (a) Except as provided by Sections 713.027 and

713.028, a trustee of a fund established under this subchapter or

a member of the commissioners court or any other elected county

officer may not pay or use public funds or county employees,

equipment, or property to maintain a neglected or unkept public

or private cemetery.

(b) Subsection (a) does not apply to a county if:

(1) the county owned the cemetery from September 1, 1976,

through January 1, 1979; or

(2) the county used county funds, employees, equipment, or

property to maintain a county-owned cemetery during 1976.

(c) A county described by Subsection (b)(1) or (2) may continue

to own the cemetery or to provide maintenance for the cemetery

that qualified the county for the exception if the county files

with the secretary of state a certified copy of a commissioners

court order certifying that the county qualifies to own or

maintain a cemetery under this section. The order must be kept in

a register entitled "County-Owned and -Operated Cemeteries."

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 713.027. CEMETERY OWNED BY COUNTY OF 8,200 OR LESS. (a) A

county with a population of 8,200 or less may own, operate, and

maintain a cemetery and sell the right of burial in the cemetery.

(b) The sale of the right of burial is exempt from the

requirements of Sections 263.001-263.006, Local Government Code.

(c) Revenue received from the sale of the right of burial may be

used to purchase additional land for cemetery purposes and for

maintenance of county cemetery property.

(d) The commissioners court of the county may spend money in the

general fund to maintain a public cemetery in the county and may

dedicate not more than one-eighth of the maximum allowable tax

levy for that purpose.

(e) The commissioners court of the county serves as the county

cemetery board and shall manage cemetery property.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 713.028. COUNTY CARE OF CEMETERY OLDER THAN 50 YEARS. (a)

For purposes of historical preservation or public health, safety,

or welfare, a commissioners court may use public funds, county

employees, county inmate labor as provided by Article 43.10, Code

of Criminal Procedure, and county equipment to maintain a

cemetery that has a grave marker more than 50 years old.

(b) This section does not apply to a perpetual care cemetery or

a cemetery maintained by a religious or fraternal organization.

(c) At the discretion of the commissioners court, a county may

permit the use of public funds, county employees, county inmate

labor as provided by Article 43.10, Code of Criminal Procedure,

and county equipment to open and close graves in a cemetery

described by Subsection (a).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1168, Sec. 1, eff. June 15,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

853, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1187, Sec. 2, eff. June 18, 2005.

Sec. 713.029. COUNTY AUTHORITY TO PURCHASE BURIAL GROUNDS FOR

VETERANS. (a) A commissioners court may purchase burial grounds

to be used exclusively for the burial of honorably discharged

persons who:

(1) have served in the United States armed forces during a war

in which the United States participated; and

(2) die without leaving sufficient means to pay funeral

expenses.

(b) A commissioners court may not purchase burial grounds under

this section if there is a national military cemetery or other

military plot in the county in which honorably discharged

veterans of the United States armed forces may be buried free of

charge.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 714. MISCELLANEOUS PROVISIONS RELATING TO CEMETERIES

HEALTH AND SAFETY CODE

TITLE 8. DEATH AND DISPOSITION OF THE BODY

SUBTITLE C. CEMETERIES AND CREMATORIES

CHAPTER 714. MISCELLANEOUS PROVISIONS RELATING TO CEMETERIES

Sec. 714.001. DEPTH OF GRAVES; CRIMINAL PENALTY. (a) The body

of a decedent may not be buried in a manner so that the outside

top surface of the container of the body is:

(1) less than two feet below the surface of the ground if the

container is not made of an impermeable material; or

(2) less than 1-1/2 feet below the surface of the ground if the

container is made of an impermeable material.

(b) The governing body of a political subdivision of this state

may, because of subsurface soil conditions or other relevant

considerations, permit, by ordinance or rule, burials in that

political subdivision at a shallower depth than that required by

Subsection (a).

(c) This section does not apply to burials in a sealed surface

reinforced concrete burial vault.

(d) A person commits an offense if the person buries the body of

a decedent in violation of this section or in violation of an

ordinance or rule adopted under this section.

(e) An offense under this section is a misdemeanor punishable by

a fine of not less than $100 or more than $200.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 714.002. LIMITATION ON LOCATION OF FEED OR SLAUGHTER PENS

NEAR CEMETERY. (a) The maintenance or location of a feed pen

for hogs, cattle, or horses, a slaughter pen, or a slaughterhouse

500 feet or nearer to an established cemetery in a county with a

population of at least 525,000 is a nuisance.

(b) The cemetery owner or a lot owner may bring suit to abate

the nuisance and to prohibit its continuance. If a nuisance under

this section exists or is threatened, the court shall grant a

permanent injunction against the person responsible for the

nuisance.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 714.003. ABANDONED PLOTS IN PRIVATE CEMETERIES. (a) The

ownership or right of sepulture in an unoccupied plot for which

adequate perpetual care has not been provided in a private

cemetery operated by a nonprofit organization reverts to the

cemetery on a finding by a court that the plot is abandoned. A

cemetery may convey title to any plot that has reverted to the

cemetery.

(b) A plot is presumed to be abandoned if for 10 consecutive

years an owner or an owner's successor in interest does not:

(1) maintain the plot in a condition consistent with other plots

in the cemetery; or

(2) pay any assessments for maintenance charged by the cemetery.

(c) An owner or an owner's successors in interest may rebut the

presumption of abandonment by:

(1) delivering to the governing body or by filing with the court

written notice claiming ownership of or right of sepulture in the

plot; and

(2) paying the cemetery for any past due maintenance charges on

the plot plus interest at the maximum legal rate.

(d) A notice for rebuttal of a presumption must be given by

delivery in person or by prepaid United States mail, properly

addressed. If the notice is mailed, delivery is effective on the

date the envelope containing the notice is postmarked.

(e) The governing body may petition a court of competent

jurisdiction for an order declaring that a plot is abandoned if,

not later than the 91st day and not earlier than the 120th day

before the date the petition is filed, the governing body gives

written notice of its claim of the plot to the owner or, if the

owner is deceased or his address is unknown, to the owner's known

successors in interest. The notice must be delivered in person or

by prepaid United States mail, sent to the last known address of

the owner or the owner's successors in interest.

(f) If after reasonable effort the governing body cannot locate

or ascertain the identity of an owner or an owner's successors in

interest, the governing body must give the notice required by

this section by publishing it once each week for four consecutive

weeks in a newspaper of general circulation in the county in

which the cemetery is located.

(g) After deducting reasonable expenses related to the

reacquisition and sale of an abandoned plot, including

restoration, expenses of the sale, court costs and legal fees, a

cemetery shall deposit the balance of the funds from the sale of

the plot into an account to be used for the care of the cemetery.

(h) This section prevails over Sections 711.035, 711.036,

711.038, 711.039, and 711.040 to the extent of any conflict.

(i) In this section:

(1) "Governing body" means the person in a nonprofit

organization responsible for conducting a cemetery business.

(2) "Nonprofit organization" means an organization described by

Section 501(c)(13), Internal Revenue Code of 1986 (26 U.S.C.

Section 501(c)(13)).

(3) "Plot" means a grave space in a cemetery that has not been

used to inter human remains.

(4) "Private cemetery" means a cemetery that is not owned or

operated by the United States, this state, or a political

subdivision of this state, but is owned and operated by a

nonprofit organization.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1124, Sec. 1, 2, eff. June

18, 1999.

Sec. 714.004. REMOVAL OF REMAINS FROM ABANDONED CEMETERY IN

COUNTY OF AT LEAST 525,000. (a) If an abandoned and neglected

cemetery in a county with a population of at least 525,000 for

which no perpetual care and endowment fund has been regularly and

legally established is abated as a nuisance, the court abating

the nuisance and enjoining its continuance or the governing body

of the municipality in which the cemetery is located may

authorize the removal of all bodies, monuments, tombs, and other

similar items from the cemetery to a perpetual care cemetery as

defined by Section 711.001.

(b) If there is no perpetual care cemetery in the county that

under its rules permits the interment of the bodies of the

persons that are to be removed, the bodies, monuments, tombs, and

other similar items may be removed to a nonperpetual care

cemetery that has provided for assessments for the cemetery's

future care.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 715. CERTAIN HISTORIC CEMETERIES

HEALTH AND SAFETY CODE

TITLE 8. DEATH AND DISPOSITION OF THE BODY

SUBTITLE C. CEMETERIES AND CREMATORIES

CHAPTER 715. CERTAIN HISTORIC CEMETERIES

Sec. 715.001. DEFINITIONS. In this chapter:

(1) "Burial park," "cemetery purposes," "crematory,"

"mausoleum," and "plot" have the meanings assigned by Section

711.001.

(2) "Cemetery" means a place that is used for interment,

including a graveyard, burial park, or a mausoleum located on the

grounds of a graveyard or burial park.

(3) "Nonprofit corporation" means a corporation not for profit

subject to the provisions of the Texas Non-Profit Corporation Act

(Article 1396-1.01, et seq., Vernon's Texas Civil Statutes).

Added by Acts 1995, 74th Leg., ch. 899, Sec. 1, eff. Aug. 28,

1995.

Sec. 715.002. PETITION OF NONPROFIT CORPORATION. A nonprofit

corporation organized under this chapter to restore, operate, and

maintain a historic cemetery may petition the district court of

the county in which the cemetery is located to authorize the

nonprofit corporation to restore, operate, and maintain the

cemetery.

Added by Acts 1995, 74th Leg., ch. 899, Sec. 1, eff. Aug. 28,

1995.

Sec. 715.003. PARTIES TO ACTION. An action commenced under this

chapter shall be brought by the incorporators of the nonprofit

corporation on behalf of the nonprofit corporation. The necessary

parties to the action on which citation shall be served under

Section 715.006 are:

(1) the record owners of the real property comprising the

historic cemetery;

(2) the owners of plots in the cemetery, who may be designated

as a class in the petition;

(3) the Texas Historical Commission; and

(4) the Texas Funeral Service Commission.

Added by Acts 1995, 74th Leg., ch. 899, Sec. 1, eff. Aug. 28,

1995. Amended by Acts 2003, 78th Leg., ch. 562, Sec. 40, eff.

Sept. 1, 2003.

Sec. 715.004. CONTENTS OF PETITION. (a) A petition filed by a

nonprofit corporation under this chapter must contain a legal

description of the real property comprising the historic cemetery

and must aver to the court that:

(1) the nonprofit corporation, through its members and

incorporators, has a religious, ethnic, historic, or cultural

relationship to the cemetery;

(2) the cemetery was established more than 75 years before the

date the action was commenced;

(3) a viable organization of plot owners of the cemetery does

not exist; and

(4) the cemetery threatens or endangers the public health,

safety, comfort, or welfare.

(b) The petition must be accompanied by the written plan

described by Section 715.005.

Added by Acts 1995, 74th Leg., ch. 899, Sec. 1, eff. Aug. 28,

1995.

Sec. 715.005. WRITTEN PLAN. (a) The written plan accompanying

the nonprofit corporation's petition must include:

(1) a description of the actions to be taken by the nonprofit

corporation to restore, operate, and maintain the historic

cemetery, which must include:

(A) repair of any fences;

(B) straightening, leveling, and resetting of memorials or

embellishments in the cemetery that are a threat or danger to the

public health, safety, comfort, or welfare;

(C) taking proper steps to restore and continuously operate and

maintain the cemetery in an orderly and decent fashion that does

not endanger the public health, safety, comfort, or welfare;

(D) restoration of damaged memorials; and

(E) restoration and maintenance of cemetery elements as defined

by Section 711.001;

(2) the anticipated costs of the actions described under

Subdivision (1);

(3) the time that the actions described by Subdivision (1) will

be commenced and the time that it is anticipated the actions will

be completed;

(4) a description of the actions to be taken by the nonprofit

corporation for the proper conduct of its business and for the

protection of the cemetery and the principles, plans, and ideals

on which the cemetery was established;

(5) the percentage of the total purchase price of each plot in

the cemetery sold and conveyed by the nonprofit corporation to be

deposited in the trust fund established under Section 715.011,

which must be at least 10 percent of the total purchase price of

the plot; and

(6) a description of the records to be maintained by the

nonprofit corporation, including records regarding:

(A) the sale of plots in the cemetery;

(B) the interments in the cemetery;

(C) the total purchase price received from the sale of each plot

in the cemetery;

(D) the percentage of the total purchase price of each plot in

the cemetery deposited in the trust fund established under

Section 715.011; and

(E) the income received by the nonprofit corporation from the

trust fund established under Section 715.011 and the manner in

which the income is used by the nonprofit corporation for the

maintenance and care of the cemetery.

(b) After the written plan is filed, the court may require that

the nonprofit corporation modify the plan to include other

matters specified by the court.

Added by Acts 1995, 74th Leg., ch. 899, Sec. 1, eff. Aug. 28,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

914, Sec. 16, eff. September 1, 2009.

Sec. 715.006. SERVICE OF CITATION. (a) Before the 31st day

after the date an action is commenced by a nonprofit corporation

under this chapter, the nonprofit corporation shall cause

citation to be issued and served by certified mail, return

receipt requested, on:

(1) the record owners of the real property comprising the

cemetery at their last known addresses;

(2) the owners of plots in the cemetery at their last known

addresses;

(3) the Texas Historical Commission at its office in Austin,

Texas;

(4) the Texas Funeral Service Commission; and

(5) the county auditor of the county in which the cemetery is

located.

(b) The citation must be accompanied by a copy of the petition.

(c) If the address or identity of a plot owner is not known and

cannot be ascertained with reasonable diligence, service by

publication shall be made on the plot owner by publishing notice

at least three times in a newspaper of general circulation in the

county in which the cemetery is located. If there is not a

newspaper of general circulation in the county in which the

cemetery is located, the notice may be published in a newspaper

of general circulation in an adjoining county.

Added by Acts 1995, 74th Leg., ch. 899, Sec. 1, eff. Aug. 28,

1995. Amended by Acts 2003, 78th Leg., ch. 562, Sec. 41, eff.

Sept. 1, 2003.

Sec. 715.007. HEARING. (a) Not later than the 90th day after

the date the petition is filed, the court shall hold a hearing on

the petition.

(b) Notice of the hearing shall be given by the nonprofit

corporation to the parties listed in Section 715.003 not later

than the 30th day before the date of the hearing.

(c) The notice shall be given in the manner prescribed by

Section 715.006 for service of citation.

(d) At the hearing, each of the parties listed in Section

715.003 shall be given an opportunity to be heard by the court

and to answer the petition of the nonprofit corporation.

Added by Acts 1995, 74th Leg., ch. 899, Sec. 1, eff. Aug. 28,

1995.

Sec. 715.008. COURT ORDER. (a) The court shall issue an order

authorizing the nonprofit corporation to restore, operate, and

maintain the cemetery if the court finds that:

(1) the facts stated in the petition filed by a nonprofit

corporation under this chapter are true and correct;

(2) the written plan accompanying the petition demonstrates the

nonprofit corporation's ability to restore, operate, and maintain

the historic cemetery in accordance with this chapter; and

(3) authorizing the nonprofit corporation to restore, operate,

and maintain the cemetery is in the best interest of the public.

(b) The written plan must be incorporated in the court's order.

(c) The court's order is binding on all parties to the action.

(d) The court retains continuing jurisdiction to monitor and

review compliance with the court's order.

Added by Acts 1995, 74th Leg., ch. 899, Sec. 1, eff. Aug. 28,

1995.

Sec. 715.009. NONPROFIT CORPORATION. (a) The members of a

nonprofit corporation authorized to restore, operate, and

maintain a historic cemetery are the plot and property owners of

the cemetery.

(b) Each plot owner may exercise the rights and privileges of a

member of the nonprofit corporation without regard to whether the

plot owner acquired the plot before or after the nonprofit

corporation was organized.

Added by Acts 1995, 74th Leg., ch. 899, Sec. 1, eff. Aug. 28,

1995.

Sec. 715.010. ORGANIZATIONAL MEETING. (a) A nonprofit

corporation authorized to restore, operate, and maintain a

historic cemetery shall, not later than the 10th day after the

date of the order of the court under Section 715.008:

(1) publish notice of the time and place of the organizational

meeting of the members of the nonprofit corporation in a

newspaper having general circulation in the county in which the

cemetery is located or, if there is no newspaper of general

circulation in the county in which the cemetery is located, in a

newspaper of general circulation in an adjoining county; and

(2) post written notice of the time and place of the meeting at

the cemetery.

(b) The notice published under Subsection (a)(1) must be

published not later than the 30th day before the date of the

meeting and repeated twice before the date of the meeting. The

notice may not be published more than once a week.

(c) The written notice posted under Subsection (a)(2) must be

posted not later than the 30th day before the date of the hearing

and must remain posted until the date of the hearing.

(d) At the organizational meeting of the members of a nonprofit

corporation authorized to restore, operate, and maintain a

historic cemetery, a majority of the members present and voting

at the meeting shall elect a board of directors of the nonprofit

corporation. Directors and officers are not required to be

members of the nonprofit corporation.

Added by Acts 1995, 74th Leg., ch. 899, Sec. 1, eff. Aug. 28,

1995.

Sec. 715.011. POWERS AND DUTIES OF NONPROFIT CORPORATION; TRUST

FUND. (a) A nonprofit corporation authorized to restore,

operate, and maintain a historic cemetery may divide cemetery

property into lots and subdivisions for cemetery purposes and

charge reasonable assessments on the property for the purposes of

general improvement and maintenance of the cemetery.

(b) The nonprofit corporation may sell and convey the exclusive

right of sepulture in any unsold plot in the cemetery if, before

the sale and conveyance of any right of sepulture, the nonprofit

corporation establishes a trust fund to provide for the perpetual

maintenance of the cemetery.

(c) The county auditor of the county in which the cemetery is

located shall act as the trustee of the trust fund.

(d) The nonprofit corporation shall deposit in the trust fund

the amount required under the written plan incorporated in the

court's order not later than the 20th day after the last day of

the month in which the total purchase price of a plot has been

paid in full.

(e) The nonprofit corporation shall file a monthly statement

with the county auditor, signed by the president and secretary of

the nonprofit corporation, that verifies that all funds required

to be deposited in the trust fund during the preceding month have

been deposited in the trust fund and that any income disbursed

from the trust fund during the preceding month was used by the

nonprofit corporation for the maintenance and care of the

cemetery.

(f) The principal of a trust fund established under this section

may not be reduced voluntarily, and it must remain inviolable.

(g) The trust fund and the trustee are governed by Title 9,

Property Code.

(h) The trustee may receive and hold as part of the trust fund

any property contributed as a gift or grant to the trust fund for

the perpetual maintenance of the historic cemetery.

(i) The income of the trust fund may be applied in the manner

the directors of the nonprofit corporation determine to be for

the best interest of the cemetery and may be used only for the

maintenance and care of the cemetery.

(j) A district court of the county in which the historic

cemetery is located shall appoint a suitable successor trustee of

a trust fund established under this section if the county auditor

resigns the position of trustee of the trust fund or fails to act

as its trustee.

(k) The county auditor or other person who acts as the trustee

of a trust fund established under this section is not civilly or

criminally liable for acts performed in the good faith

administration of the trust fund.

Added by Acts 1995, 74th Leg., ch. 899, Sec. 1, eff. Aug. 28,

1995.

Sec. 715.012. CREMATORY PROHIBITED. A nonprofit corporation

authorized to restore, operate, and maintain a cemetery under

this chapter may not construct, establish, or maintain a

crematory.

Added by Acts 1995, 74th Leg., ch. 899, Sec. 1, eff. Aug. 28,

1995.

Sec. 715.013. ADJACENT OR CONTIGUOUS CEMETERY. A nonprofit

corporation authorized to restore, operate, and maintain a

historic cemetery may not acquire land for cemetery purposes that

is adjacent or contiguous to the cemetery unless the adjacent or

contiguous land is operated as a perpetual care cemetery under

Chapter 712. The nonprofit corporation may not petition the

district court of the county in which the cemetery is located to

remove the dedication with respect to all or any portion of the

cemetery.

Added by Acts 1995, 74th Leg., ch. 899, Sec. 1, eff. Aug. 28,

1995.

Sec. 715.014. CEMETERY OPEN TO PUBLIC. A historic cemetery

restored, operated, and maintained by a nonprofit corporation

under this chapter must remain open to the public.

Added by Acts 1995, 74th Leg., ch. 899, Sec. 1, eff. Aug. 28,

1995.

Sec. 715.015. EXEMPTION. This chapter does not apply to:

(1) a perpetual care cemetery; or

(2) a family cemetery.

Added by Acts 1995, 74th Leg., ch. 899, Sec. 1, eff. Aug. 28,

1995.



CHAPTER 716. CREMATORIES

HEALTH AND SAFETY CODE

TITLE 8. DEATH AND DISPOSITION OF THE BODY

SUBTITLE C. CEMETERIES AND CREMATORIES

CHAPTER 716. CREMATORIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 716.001. DEFINITIONS. In this chapter:

(1) "Authorizing agent" means a person authorized to dispose of

a decedent's remains under Section 711.002.

(2) "Cemetery" has the meaning assigned by Section 711.001.

(3) "Commission" means the Texas Funeral Service Commission.

(4) "Cremated remains" means the recoverable human remains after

the completion of the cremation process. The term may include the

residue of any nonhuman matter cremated with the deceased human

body including casket material, bridgework, eyeglasses, or other

material.

(5) "Cremation" means the irreversible process of reducing human

remains to bone fragments through direct flame, extreme heat, and

evaporation. The term may include pulverization, which is the

process of reducing identifiable bone fragments after cremation

and processing granulated particles by manual or mechanical

means.

(6) "Cremation chamber" means an enclosed retort used

exclusively for cremation of human remains.

(7) "Cremation container" means a casket or other container

designed to transport a deceased human body and for placement in

a cremation chamber during cremation.

(8) "Cremation interment container" means a rigid outer

container composed of concrete, steel, fiberglass, or similar

material used for the ground burial of cremated remains that

meets a cemetery's specifications.

(9) "Crematory" means a structure containing a retort used or

intended to be used for cremation of human remains.

(10) "Crematory establishment" means a business that operates a

crematory for which a license is required under Subchapter N,

Chapter 651, Occupations Code.

(11) "Funeral director" has the meaning assigned by Section

651.001, Occupations Code.

(12) "Funeral establishment" has the meaning assigned by Section

651.001, Occupations Code.

(13) "Scattering area" means an area designated for scattering

cremated remains. The term includes dedicated cemetery property

on which cremated remains may be:

(A) mixed with or placed on top of soil or ground cover; or

(B) commingled and buried in an underground receptacle.

(14) "Temporary container" means a receptacle composed of

cardboard, plastic, or similar material designed to temporarily

store cremated remains until the remains are placed in an urn or

other permanent container.

(15) "Urn" means a container designed to permanently store

cremated remains.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Sec. 716.002. CREMATION RULES. The commission may adopt rules

consistent with this chapter and Chapter 651, Occupations Code,

to govern the cremation of human remains.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Sec. 716.003. LOCATION OF CREMATORY. (a) A crematory may be

constructed on or adjacent to a perpetual care cemetery or

adjacent to a funeral establishment.

(b) A crematory, other than a crematory registered with the

commission on September 1, 2003, must:

(1) be adjacent to a perpetual care cemetery or funeral

establishment; and

(2) be owned or operated by the person that owns or operates the

perpetual care cemetery or funeral establishment.

(c) In this section, "adjacent to" means that a part of the

property on which the crematory is to be constructed has a common

boundary with:

(1) the perpetual care cemetery or property on which the funeral

establishment is located; or

(2) a public easement, a utility easement, or a railroad

right-of-way that has a common boundary with the perpetual care

cemetery or property on which the funeral establishment is

located.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Sec. 716.0035. ACCEPTANCE OF REMAINS. A crematory establishment

may accept deceased human remains for refrigeration before it

receives authorization to cremate the remains under Subchapter B.

Added by Acts 2009, 81st Leg., R.S., Ch.

263, Sec. 10, eff. September 1, 2009.

Sec. 716.004. WAITING PERIOD FOR CREMATION. (a) A crematory

establishment may not cremate human remains within 48 hours of

the time of death indicated on a death certificate unless the

waiting period is waived in writing by:

(1) a justice of the peace or medical examiner of the county in

which the death occurred; or

(2) a court order.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 263, Sec. 33(1),

eff. September 1, 2009.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

263, Sec. 33(1), eff. September 1, 2009.

Sec. 716.005. CREMATORY ESTABLISHMENT PROCEDURES. A crematory

establishment may adopt procedures not inconsistent with this

chapter for the management and operation of a crematory.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Sec. 716.006. APPLICABILITY OF CHAPTER TO OTHER LAW. This

chapter may not be construed to require a funeral director to

perform any act not otherwise authorized by other law.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

SUBCHAPTER B. AUTHORIZATION REQUIREMENTS

Sec. 716.051. CREMATION AUTHORIZATION. Except as otherwise

provided in this chapter, a crematory establishment may not

cremate deceased human remains until it receives:

(1) a cremation authorization form signed by an authorizing

agent; and

(2) a death certificate or other death record that indicates the

deceased human remains may be cremated.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Sec. 716.052. CREMATION AUTHORIZATION FORM. (a) A cremation

authorization form must:

(1) identify the deceased person and the time and date of death;

(2) include the name and address of the funeral director or

other person that contracted to provide for the cremation;

(3) identify the authorizing agent and the relationship between

the authorizing agent and the deceased person;

(4) include a statement by the authorizing agent that:

(A) the authorizing agent has the right to authorize the

cremation of the deceased person and is not aware of any person

with a superior or equal priority right; or

(B) if another person has an equal priority right to authorize

cremation, the authorizing agent:

(i) has made all reasonable efforts but failed to contact that

person and believes the person would not object to the cremation;

and

(ii) agrees to indemnify and hold harmless the funeral

establishment and the crematory establishment for any liability

arising from performing the cremation without the person's

authorization;

(5) authorize the crematory establishment to cremate the human

remains;

(6) declare that to their knowledge the human remains do not

contain a pacemaker or any other material or implant that may

potentially be hazardous or cause damage to the cremation chamber

or the person performing the cremation;

(7) include the name of the funeral establishment or other

person authorized to receive the cremated remains from the

crematory establishment;

(8) detail the manner of permanent disposition of the cremated

remains, if known;

(9) list any items of value delivered to the crematory

establishment along with the human remains and include

instructions on the handling of the items;

(10) specify whether the authorizing agent has arranged for a

viewing of the deceased person or service with the deceased

person present before cremation and the date and time of the

viewing or service; and

(11) include the signature of the authorizing agent attesting to

the accuracy of all representations contained on the cremation

authorization form.

(b) A cremation authorization form must include a written notice

to the authorizing agent that:

(1) the authorizing agent assumes responsibility for the

disposition of the cremated remains; and

(2) the crematory establishment may:

(A) release to the authorizing agent, in person, the cremated

remains of the deceased person;

(B) ship the cremated remains to the authorizing agent if the

agent authorizes shipment and provides a shipping address on the

authorization form; or

(C) dispose of the cremated remains in accordance with this

chapter not earlier than the 121st day following the date of

cremation if the cremated remains have not been claimed by the

authorizing agent.

(c) A funeral director or other representative of a funeral

establishment that contracts to provide for the cremation of

deceased human remains must sign the cremation authorization

form.

(d) A crematory establishment shall provide a cremation

authorization form to an authorizing agent on request.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Sec. 716.053. DELEGATION OF CREMATION AUTHORIZATION AUTHORITY.

(a) An authorizing agent may delegate to a representative in

writing the authority to execute a cremation authorization form.

(b) An authorizing agent's written delegation of authority must

be notarized and include:

(1) the name and address of the authorizing agent and the

relationship of the authorizing agent to the deceased person;

(2) the name and address of the representative; and

(3) an acknowledgment by the authorizing agent that the

representative may serve as the authorizing agent and execute the

cremation authorization form.

(c) A crematory establishment is not liable in a civil action

for relying on a cremation authorization form executed by a

representative of the authorizing agent to whom authority is

delegated in accordance with this section.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Sec. 716.054. EXCEPTION; WRITTEN DIRECTIONS. (a) This section

applies and a cremation authorization form is not required under

this chapter if:

(1) the deceased person has left written directions for the

disposition by cremation of the deceased person's human remains

as provided by Section 711.002(g); and

(2) the authorizing agent refuses for any reason to sign a

cremation authorization form.

(b) The crematory establishment may cremate the deceased

person's human remains without receipt of a cremation

authorization form signed by the authorizing agent if:

(1) cremation costs are paid; and

(2) the authorizing agent provides positive written

identification that the human remains to be cremated are the

human remains of the deceased person.

Added by Acts 2009, 81st Leg., R.S., Ch.

263, Sec. 11, eff. September 1, 2009.

SUBCHAPTER C. RECEIPT AND IDENTIFICATION OF REMAINS

Sec. 716.101. UNIDENTIFIED HUMAN REMAINS. (a) Except as

provided by Subsection (b), a crematory establishment may not

accept for cremation unidentified human remains.

(b) Notwithstanding any other provision of this chapter, a

crematory establishment may accept for cremation unidentified

human remains from a county on the order of:

(1) the county commissioners court; or

(2) a court located in the county.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

747, Sec. 1, eff. June 19, 2009.

Sec. 716.102. RECEIPT ACKNOWLEDGING ACCEPTANCE OF REMAINS. (a)

A crematory establishment shall furnish to a representative of a

funeral establishment who delivers deceased human remains to the

crematory establishment a receipt that includes:

(1) the signature and printed name of the representative who

delivered the remains;

(2) the date and time of the delivery;

(3) the type of cremation container in which the remains were

delivered;

(4) the name of the funeral establishment or other entity that

contracted to provide for the cremation;

(5) the name of the individual who received the human remains on

behalf of the crematory; and

(6) the name of the deceased person.

(b) The crematory establishment shall retain a copy of the

receipt required by Subsection (a) in the crematory

establishment's records.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Sec. 716.103. IDENTIFICATION RESPONSIBILITY OF CREMATORY. (a)

A crematory establishment shall place on the exterior of a

cremation container a label with the deceased person's name as

provided by the authorizing agent unless the crematory

establishment knows the name is incorrect.

(b) A crematory establishment shall place, with the cremated

remains, in the temporary container, urn, or other permanent

container, a permanent metal identification disc, bracelet, or

other item that can be used to identify the deceased person.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

263, Sec. 12, eff. September 1, 2009.

Sec. 716.104. IDENTIFICATION RESPONSIBILITIES OF FUNERAL

DIRECTOR OR ESTABLISHMENT. (a) Except as provided by Section

716.054, a funeral director or funeral establishment shall

provide a signed written statement to a crematory establishment

that the human remains delivered to the crematory establishment

were positively identified as the deceased person listed on the

cremation authorization form by the authorizing agent or a

representative of the authorizing agent delegated as provided by

Section 716.053.

(b) An authorizing agent or the delegated representative of the

agent may identify a deceased person in person or by photograph.

The authorizing agent may waive the right of identification.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

263, Sec. 13, eff. September 1, 2009.

SUBCHAPTER D. CREMATION PROCEDURES

Sec. 716.151. CREMATION CONTAINERS. (a) Human remains must be

placed in a cremation container that:

(1) is made of combustible materials suitable for cremation;

(2) provides a complete covering of the body;

(3) is resistant to leakage or spillage;

(4) is rigid for easy handling; and

(5) protects the health and safety of crematory personnel.

(b) A crematory establishment may not remove human remains from

a cremation container and must cremate the cremation container

with the human remains.

(c) Except as provided by this section, a crematory

establishment may not:

(1) require that deceased human remains be placed in a casket

before cremation or that remains be cremated in a casket; or

(2) refuse to accept for cremation remains that have not been

placed in a casket.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Sec. 716.152. CREMATION PROCESS. (a) A crematory establishment

is not required to accept a cremation container that evidences

leakage of human body fluids.

(b) A person other than a crematory establishment employee, the

authorizing agent, or representatives delegated as provided by

Section 716.053 and approved by the crematory establishment may

not be present in a crematory area during:

(1) the cremation of deceased human remains; or

(2) the removal of the remains from the cremation chamber.

(c) Immediately before placing deceased human remains in a

cremation chamber, a crematory establishment employee must verify

and remove the identification label from the cremation container

and place the label near the cremation chamber control panel

until the cremation process is complete.

(d) To the extent practicable, the crematory establishment shall

remove all recoverable cremation residue from the cremation

chamber following cremation and pulverize any bone fragments to a

particle size of one-eighth inch or less as necessary. The

crematory establishment shall remove and dispose of any other

material included with the residue.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

263, Sec. 14, eff. September 1, 2009.

Sec. 716.153. SIMULTANEOUS CREMATION. (a) A crematory

establishment may not simultaneously cremate the deceased human

remains of more than one person in the same cremation chamber

unless authorized in writing by the authorizing agent of each

deceased person.

(b) A crematory establishment is not civilly or criminally

liable for commingling human remains during cremation if each

authorizing agent provides a signed written statement authorizing

the simultaneous cremation.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Sec. 716.154. PACEMAKERS. (a) A crematory establishment may

not knowingly cremate deceased human remains containing a

pacemaker or other potentially hazardous implant.

(b) An authorizing agent who knows of the existence of a

pacemaker or other potentially hazardous implant in deceased

human remains shall notify the funeral director and crematory

establishment. The authorizing agent shall ensure that the

pacemaker or other potentially hazardous implant is removed from

the remains before cremation.

(c) If an authorizing agent discloses to the funeral director on

the cremation authorization form the presence of a pacemaker or

other potentially hazardous implant in the deceased human

remains, the funeral director shall ensure that the pacemaker or

other potentially hazardous implant is removed from the remains

before delivering the remains to the crematory establishment.

(d) An authorizing agent or funeral director that violates

Subsection (b) or (c) is liable to the crematory establishment in

a civil action for any damages resulting from cremation of the

remains containing the pacemaker or other potentially hazardous

implant.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Sec. 716.155. TEMPORARY CONTAINER OR URN. (a) A crematory

establishment shall place the cremated remains with proper

identification in a temporary container or urn unless otherwise

instructed in writing by the authorizing agent.

(b) The crematory establishment may not commingle the cremated

remains with other cremated remains or include any other object

or material in the temporary container or urn unless authorized

in writing by the authorizing agent unless otherwise provided by

this chapter.

(c) A crematory establishment shall place a label on a temporary

container that:

(1) discloses the temporary container is not intended for the

permanent storage of cremated remains in a niche, crypt,

cremation interment container, or interment space;

(2) includes the deceased person's name; and

(3) includes the name of the crematory establishment.

(d) A crematory establishment shall release all cremated remains

to an authorizing agent, a representative delegated as provided

by Section 716.053, or an employee of the funeral establishment

if the authorizing agent authorized the release on the

authorization form. Any cremated remains that do not fit in a

temporary container or urn must be returned to the authorizing

agent, representative, or employee in a separate temporary

container that meets the requirements of this section.

(e) A crematory establishment may ship cremated remains only by

a method with an internal tracking system that provides a receipt

signed by the person accepting delivery. The outside of the

container in which the cremated remains are placed for shipment

must display a label that includes:

(1) the deceased person's name;

(2) the name of the crematory establishment; and

(3) a warning that the container is temporary, if a temporary

container is used.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Sec. 716.156. RELEASE OF REMAINS. (a) A crematory

establishment shall:

(1) release the cremated remains to a representative of the

funeral establishment that delivered the deceased human remains

to the crematory establishment;

(2) release the cremated remains to the person authorized to

receive the remains on the cremation authorization form;

(3) ship the remains to the shipping address provided by the

authorizing agent on the cremation authorization form not later

than the 30th day following the date of cremation; or

(4) release the cremated remains according to written directions

for the disposition by cremation of the deceased person's human

remains as provided by Section 711.002(g).

(b) A crematory establishment shall furnish to a person who

receives the cremated remains a receipt that includes:

(1) the date and time of release;

(2) the printed name of the person who receives the cremated

remains;

(3) the name of the funeral establishment or other entity who

contracted to provide for the cremation;

(4) the printed name of the person who released the cremated

remains on behalf of the crematory establishment; and

(5) the name of the deceased person.

(c) A crematory establishment shall retain a copy of the receipt

required by this section in the crematory establishment's

records.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

263, Sec. 15, eff. September 1, 2009.

SUBCHAPTER E. DISPUTES AND LIABILITY

Sec. 716.201. CREMATION DISPUTE. (a) Until authorized by a

valid court order, a crematory establishment, funeral

establishment, cemetery, or other person may refuse to accept

deceased human remains or to perform a cremation if the crematory

establishment, funeral establishment, cemetery, or person is

aware of:

(1) a dispute that has not been resolved or settled concerning

the cremation of the remains;

(2) a reasonable basis for questioning any representation made

by the authorizing agent; or

(3) any other lawful reason for refusing to accept or cremate

the remains.

(b) A crematory establishment, funeral establishment, cemetery,

or other person aware of any dispute concerning the release or

disposition of the cremated remains may refuse to release the

remains until:

(1) the dispute has been resolved or settled; or

(2) authorized by a valid court order to release or dispose of

the remains.

(c) A crematory establishment, funeral establishment, cemetery,

or other person is not liable in a civil action or criminal

prosecution for refusing to accept or cremate human remains in

accordance with Subsection (a) or for refusing to release or

dispose of or releasing or disposing of cremated remains in

accordance with Subsection (b).

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Sec. 716.202. LIABILITY OF AUTHORIZING AGENT. An authorizing

agent who signs a cremation authorization form is subject to

Section 711.002(f) and attests to the truthfulness of the facts

set forth in the form, including the identity of the deceased

person and the agent's authority under this chapter and Section

711.002.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Sec. 716.203. LIABILITY OF CREMATORY ESTABLISHMENT, FUNERAL

ESTABLISHMENT, FUNERAL DIRECTOR, CEMETERY, OR OTHER PERSON. (a)

A crematory establishment, funeral establishment, funeral

director, cemetery, or other person that contracts to provide for

a cremation, accepts human remains, cremates human remains, or

releases or disposes of the cremated remains as provided on a

cremation authorization form is not criminally or civilly liable

for performing the actions authorized.

(b) A crematory establishment or funeral establishment is not

criminally or civilly liable for disposing of cremated remains

after the 120th day after the date of cremation in accordance

with this chapter if:

(1) the authorizing agent did not authorize shipment of the

remains or provide a shipping address on the authorization form;

and

(2) the authorizing agent did not claim the remains before the

121st day following the date of cremation.

(c) A crematory establishment is not liable in a civil action or

criminal prosecution for any valuables delivered with human

remains if the crematory establishment exercises reasonable care

in protecting the valuables.

(d) A crematory establishment, funeral establishment, funeral

director, cemetery, or other person is not liable in a civil

action for representations made by the authorizing agent or the

agent's representative in the cremation authorization form.

(e) The commission may not initiate disciplinary action against

a crematory establishment on the basis of a complaint based on

the conduct of an employee, agent, or representative of the

establishment that is:

(1) performed outside of the scope and authority of employment;

or

(2) contrary to the written instructions of the crematory

establishment.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Sec. 716.204. IMMUNITY FROM CRIMINAL AND CIVIL LIABILITY;

WRITTEN DIRECTIONS. (a) In this section:

(1) "Cemetery organization" has the meaning assigned by Section

711.001.

(2) "Embalmer" has the meaning assigned by Section 651.001,

Occupations Code.

(b) If Section 716.054(a) applies, a cemetery organization, a

business operating a crematory or columbarium, a funeral

director, an embalmer, or a funeral establishment is not

criminally liable or liable in a civil action for:

(1) cremating the human remains of a deceased person; or

(2) carrying out the written directions of the deceased person.

Added by Acts 2009, 81st Leg., R.S., Ch.

263, Sec. 16, eff. September 1, 2009.

SUBCHAPTER F. RECORDS

Sec. 716.251. CREMATORY ESTABLISHMENT RECORDS. (a) A crematory

establishment shall maintain a record at its place of business of

each cremation. The record must contain:

(1) the name of the deceased person;

(2) the date of the cremation;

(3) the final disposition of the cremated remains; and

(4) any other document required by this chapter.

(b) A record must be kept on file at least until the fifth

anniversary of the cremation.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

SUBCHAPTER G. DISPOSITION OF REMAINS

Sec. 716.301. TRANSPORT OF CREMATED REMAINS. On delivery of the

cremated remains by a crematory establishment, an authorizing

agent or the representative delegated by the authorizing agent as

provided by Section 716.053 may transport the remains without a

permit in any manner in this state and finally dispose of the

cremated remains in accordance with this subchapter.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Sec. 716.302. DISPOSITION OF CREMATED REMAINS. (a) An

authorizing agent shall provide to a crematory establishment a

signed written statement disclosing the final disposition of the

cremated remains, if known. The crematory establishment shall

retain a copy of the statement in the crematory establishment's

records.

(b) The authorizing agent is responsible for disposing of

cremated remains.

(c) Not earlier than the 121st day following the date of

cremation, if the authorizing agent or the agent's representative

has not specified the final disposition of or claimed the

cremated remains, the crematory establishment or funeral

establishment, if the cremated remains have been released to an

employee of the funeral establishment in accordance with the

authorization form, may dispose of the cremated remains in

accordance with this subchapter. The crematory establishment or

funeral establishment, as applicable, shall retain a record of

the disposition in the establishment's records.

(d) An authorizing agent is responsible for all reasonable

expenses incurred in disposing of the cremated remains under

Subsection (c).

(e) A person may dispose of cremated remains only:

(1) in a crypt, niche, grave, or scattering area of a dedicated

cemetery;

(2) by scattering the remains over uninhabited public land, sea,

or other public waterways in accordance with Section 716.304; or

(3) on private property as directed by the authorizing agent

with the written consent of the property owner in accordance with

Section 716.304.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Sec. 716.303. COMMINGLING OF REMAINS. Unless authorized in

writing by the authorizing agent, a person may not:

(1) dispose of or scatter cremated remains in a manner or at a

location that commingles the remains with other cremated remains,

except by air over a scattering area or by sea; or

(2) place the cremated remains of more than one deceased person

in the same urn or other container.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Sec. 716.304. SCATTERING REMAINS. A person may scatter cremated

remains over uninhabited public land, over a public waterway or

sea, or on the private property of a consenting owner. Unless

the container is biodegradable, the cremated remains must be

removed from the container before being scattered.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

263, Sec. 17, eff. September 1, 2009.

SUBCHAPTER H. PENALTY

Sec. 716.351. CRIMINAL PENALTY. (a) A person commits an

offense if the person:

(1) cremates human remains without receipt of:

(A) a cremation authorization form signed by an authorizing

agent; or

(B) written directions for the disposition by cremation of the

deceased person's human remains as provided in Section

711.002(g);

(2) signs a cremation authorization form with actual knowledge

that the form contains false or incorrect information; or

(3) represents to the public that the person may cremate human

remains without being licensed as provided by Subchapter N,

Chapter 651, Occupations Code.

(b) An offense under Subsection (a) is a Class B misdemeanor.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

263, Sec. 18, eff. September 1, 2009.






TITLE 9. SAFETY

CHAPTER 751. MASS GATHERINGS

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE A. PUBLIC SAFETY

CHAPTER 751. MASS GATHERINGS

Sec. 751.001. SHORT TITLE. This chapter may be cited as the

Texas Mass Gatherings Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 751.002. DEFINITIONS. In this chapter:

(1) "Mass gathering" means a gathering:

(A) that is held outside the limits of a municipality;

(B) that attracts or is expected to attract:

(i) more than 2,500 persons; or

(ii) more than 500 persons, if 51 percent or more of those

persons may reasonably be expected to be younger than 21 years of

age and it is planned or may reasonably be expected that

alcoholic beverages will be sold, served, or consumed at or

around the gathering; and

(C) at which the persons will remain:

(i) for more than five continuous hours; or

(ii) for any amount of time during the period beginning at 10

p.m. and ending at 4 a.m.

(2) "Person" means an individual, group of individuals, firm,

corporation, partnership, or association.

(3) "Promote" includes organize, manage, finance, or hold.

(4) "Promoter" means a person who promotes a mass gathering.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 553, Sec. 1, eff. June 18,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

692, Sec. 1, eff. June 17, 2005.

Sec. 751.003. PERMIT REQUIREMENT. A person may not promote a

mass gathering without a permit issued under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 751.004. APPLICATION PROCEDURE. (a) At least 45 days

before the date on which a mass gathering will be held, the

promoter shall file a permit application with the county judge of

the county in which the mass gathering will be held.

(b) The application must include:

(1) the promoter's name and address;

(2) a financial statement that reflects the funds being supplied

to finance the mass gathering and each person supplying the

funds;

(3) the name and address of the owner of the property on which

the mass gathering will be held;

(4) a certified copy of the agreement between the promoter and

the property owner;

(5) the location and a description of the property on which the

mass gathering will be held;

(6) the dates and times that the mass gathering will be held;

(7) the maximum number of persons the promoter will allow to

attend the mass gathering and the plan the promoter intends to

use to limit attendance to that number;

(8) the name and address of each performer who has agreed to

appear at the mass gathering and the name and address of each

performer's agent;

(9) a description of each agreement between the promoter and a

performer;

(10) a description of each step the promoter has taken to ensure

that minimum standards of sanitation and health will be

maintained during the mass gathering;

(11) a description of all preparations being made to provide

traffic control, to ensure that the mass gathering will be

conducted in an orderly manner, and to protect the physical

safety of the persons who attend the mass gathering;

(12) a description of the preparations made to provide adequate

medical and nursing care; and

(13) a description of the preparations made to supervise minors

who may attend the mass gathering.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 751.005. INVESTIGATION. (a) After a permit application is

filed with the county judge, the county judge shall send a copy

of the application to the county health authority, the county

fire marshal or the person designated under Subsection (c), and

the sheriff.

(b) The county health authority shall inquire into preparations

for the mass gathering. At least five days before the date on

which the hearing prescribed by Section 751.006 is held, the

county health authority shall submit to the county judge a report

stating whether the health authority believes that the minimum

standards of health and sanitation prescribed by state and local

laws, rules, and orders will be maintained.

(c) The county fire marshal shall investigate preparations for

the mass gathering. If there is no county fire marshal in that

county, the commissioners court shall designate a person to act

under this section. At least five days before the date on which

the hearing prescribed by Section 751.006 is held, the county

fire marshal or the commissioners court designee shall submit to

the county judge a report stating whether the fire marshal or

designee believes that the minimum standards for ensuring public

fire safety and order as prescribed by state and local laws,

rules, and orders will be maintained.

(d) The sheriff shall investigate preparations for the mass

gathering. At least five days before the date on which the

hearing prescribed by Section 751.006 is held, the sheriff shall

submit to the county judge a report stating whether the sheriff

believes that the minimum standards for ensuring public safety

and order that are prescribed by state and local laws, rules, and

orders will be maintained.

(e) The county judge may conduct any additional investigation

that the judge considers necessary.

(f) The county health authority, county fire marshal or

commissioners court designee, and sheriff shall be available at

the hearing prescribed by Section 751.006 to give testimony

relating to their reports.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 553, Sec. 2, eff. June 18,

1999.

Sec. 751.0055. DELEGATION OF DUTIES OF COUNTY JUDGE. (a) The

county judge of a county may file an order with the commissioners

court of the county delegating to another county officer the duty

to hear applications for a permit under this chapter. The order

may provide for allowing the county officer to revoke a permit

under Section 751.008.

(b) An order of a county officer acting under the delegated

authority of the county judge in regard to a permit has the same

effect as an order of the county judge.

(c) During the period in which the order is in effect, the

county judge may withdraw the authority delegated in relation to

an application and the county judge may hear the application.

(d) The county judge may at any time revoke an order delegating

duties under this section.

Added by Acts 2001, 77th Leg., ch. 1, Sec. 1, effective March 26,

2001.

Sec. 751.006. HEARING. (a) Not later than the 10th day before

the date on which a mass gathering will begin, the county judge

shall hold a hearing on the application. The county judge shall

set the date and time of the hearing.

(b) Notice of the time and place of the hearing shall be given

to the promoter and to each person who has an interest in whether

the permit is granted or denied.

(c) At the hearing, any person may appear and testify for or

against granting the permit.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 751.007. FINDINGS AND DECISION OF COUNTY JUDGE. (a) After

the completion of the hearing prescribed by Section 751.006, the

county judge shall enter his findings in the record and shall

either grant or deny the permit.

(b) The county judge may deny the permit if he finds that:

(1) the application contains false or misleading information or

omits required information;

(2) the promoter's financial backing is insufficient to ensure

that the mass gathering will be conducted in the manner stated in

the application;

(3) the location selected for the mass gathering is inadequate

for the purpose for which it will be used;

(4) the promoter has not made adequate preparations to limit the

number of persons attending the mass gathering or to provide

adequate supervision for minors attending the mass gathering;

(5) the promoter does not have assurance that scheduled

performers will appear;

(6) the preparations for the mass gathering do not ensure that

minimum standards of sanitation and health will be maintained;

(7) the preparations for the mass gathering do not ensure that

the mass gathering will be conducted in an orderly manner and

that the physical safety of persons attending will be protected;

(8) adequate arrangements for traffic control have not been

provided; or

(9) adequate medical and nursing care will not be available.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 751.008. PERMIT REVOCATION. (a) The county judge may

revoke a permit issued under this chapter if the county judge

finds that preparations for the mass gathering will not be

completed by the time the mass gathering will begin or that the

permit was obtained by fraud or misrepresentation.

(b) The county judge must give notice to the promoter that the

permit will be revoked at least 24 hours before the revocation.

If requested by the promoter, the county judge shall hold a

hearing on the revocation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 751.009. APPEAL. A promoter or a person affected by the

granting, denying, or revoking of a permit may appeal that action

to a district court having jurisdiction in the county in which

the mass gathering will be held.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1, Sec. 2, eff. March 26,

2001.

Sec. 751.010. RULES. (a) After notice and a public hearing,

the Texas Board of Health shall adopt rules relating to minimum

standards of health and sanitation to be maintained at mass

gatherings.

(b) After notice and a public hearing, the Department of Public

Safety shall adopt rules relating to minimum standards that must

be maintained at a mass gathering to protect public safety and

maintain order.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 751.011. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates Section 751.003.

(b) An offense under this section is a misdemeanor punishable by

a fine of not more than $1,000, confinement in the county jail

for not more than 90 days, or both.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 751.012. INSPECTIONS. (a) The county health authority may

inspect a mass gathering during the mass gathering to ensure that

the minimum standards of health and sanitation prescribed by

state and local laws, rules, and orders are being maintained. If

the county health authority determines a violation of the minimum

standards is occurring, the health authority may order the

promoter of the mass gathering to correct the violation.

(b) The county fire marshal or the person designated under

Section 751.005(c) may inspect a mass gathering during the mass

gathering to ensure that the minimum standards for ensuring

public fire safety and order as prescribed by state and local

laws, rules, and orders are being maintained. If the marshal or

commissioners court designee determines a violation of the

minimum standards is occurring, the marshal or designee may order

the promoter of the mass gathering to correct the violation.

(c) The sheriff may inspect a mass gathering during the mass

gathering to ensure that the minimum standards for ensuring

public safety and order prescribed by state and local laws,

rules, and orders are being maintained. If the sheriff determines

a violation of the minimum standards is occurring, the sheriff

may order the promoter of the mass gathering to correct the

violation.

(d) A promoter who fails to comply with an order issued under

this section commits an offense. An offense under this section is

a Class C misdemeanor.

Added by Acts 1999, 76th Leg., ch. 553, Sec. 3, eff. June 18,

1999.

Sec. 751.013. INSPECTION FEES. (a) A commissioners court may

establish and collect a fee for an inspection performed under

Section 751.012. The fee may not exceed the amount necessary to

defray the costs of performing the inspections. The fee shall be

deposited into the general fund of the county.

(b) A commissioners court may use money collected under this

section to reimburse the county department or, if a state agency

performs the inspection on behalf of the county, the state

agency, the cost of performing the inspection.

Added by Acts 1999, 76th Leg., ch. 553, Sec. 3, eff. June 18,

1999.



CHAPTER 752. HIGH VOLTAGE OVERHEAD LINES

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE A. PUBLIC SAFETY

CHAPTER 752. HIGH VOLTAGE OVERHEAD LINES

Sec. 752.001. DEFINITIONS. In this chapter:

(1) "High voltage" means more than 600 volts measured between

conductors or between a conductor and the ground.

(2) "Overhead line" means a bare or insulated electrical

conductor installed above ground but does not include a conductor

that is de-energized and grounded or that is enclosed in a rigid

metallic conduit.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 752.002. EXEMPTION FOR CERTAIN EMPLOYEES AND ACTIVITIES.

(a) This chapter does not apply to the construction,

reconstruction, operation, or maintenance by an authorized person

of overhead electrical or communication circuits or conductors

and their supporting structures and associated equipment that are

part of a rail transportation system, an electrical generating,

transmission, or distribution system, or a communication system.

(b) In this section, "authorized person" means:

(1) an employee of a light and power company, an electric

cooperative, or a municipality working on his employer's

electrical system;

(2) an employee of a transportation system working on the

system's electrical circuits;

(3) an employee of a communication utility;

(4) an employee of a state, county, or municipal agency that has

authorized circuit construction on the poles or structures that

belong to an electric power company, an electric cooperative, a

municipal or transportation system, or a communication system;

(5) an employee of an industrial plant who works on the plant's

electrical system; or

(6) an employee of an electrical or communications contractor

who is working under the contractor's supervision.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 752.003. TEMPORARY CLEARANCE OF LINES. (a) A person,

firm, corporation, or association responsible for temporary work

or a temporary activity or function closer to a high voltage

overhead line than the distances prescribed by this chapter must

notify the operator of the line at least 48 hours before the work

begins.

(b) A person, firm, corporation, or association may not begin

the work, activity, or function under this section until the

person, firm, corporation, or association responsible for the

work, activity, or function and the owner or operator, or both,

of the high voltage overhead line have negotiated a satisfactory

mutual arrangement to provide temporary de-energization and

grounding, temporary relocation or raising of the line, or

temporary mechanical barriers to separate and prevent contact

between the line and the material or equipment or the person

performing the work, activity, or function.

(c) The person, firm, corporation, or association responsible

for the work, activity, or function shall pay the operator of the

high voltage overhead line the actual expense incurred by the

operator in providing the clearance prescribed in the agreement.

The operator may require payment in advance and is not required

to provide the clearance until the person, firm, corporation, or

association responsible for the work, activity, or function makes

the payment.

(d) If the actual expense of providing the clearance is less

than the amount paid, the operator of the high voltage overhead

line shall refund the surplus amount.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 752.004. RESTRICTION ON ACTIVITIES NEAR LINES. (a) Unless

a person, firm, corporation, or association effectively guards

against danger by contact with the line as prescribed by Section

752.003, the person, firm, corporation, or association, either

individually or through an agent or employee, may not perform a

function or activity on land, a building, a highway, or other

premises if at any time it is possible that the person performing

the function or activity may:

(1) move or be placed within six feet of a high voltage overhead

line while performing the function or activity; or

(2) bring any part of a tool, equipment, machine, or material

within six feet of a high voltage overhead line while performing

the function or activity.

(b) A person, firm, corporation, or association may not require

an employee to perform a function or activity prohibited by

Subsection (a).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 752.005. RESTRICTION ON OPERATION OF MACHINERY AND

PLACEMENT OF STRUCTURES NEAR LINES. Unless a person, firm,

corporation, or association effectively guards against danger by

contact with the line as prescribed by Section 752.003, the

person, firm, corporation, or association, either individually or

through an agent or employee, may not:

(1) erect, install, transport, or store all or any part of a

house, building, or other structure within six feet of a high

voltage overhead line;

(2) install, operate, transport, handle, or store all or any

part of a tool, machine, or equipment within six feet of a high

voltage overhead line; or

(3) transport, handle, or store all or any part of supplies or

materials within six feet of a high voltage overhead line.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 752.007. CRIMINAL PENALTY. (a) A person, firm,

corporation, or association or an agent or employee of a person,

firm, corporation, or association commits an offense if the

person, firm, corporation, association, agent, or employee

violates this chapter.

(b) An offense under this section is punishable by a fine of not

less than $100 or more than $1,000, confinement in jail for not

more than one year, or both.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 752.008. LIABILITY FOR DAMAGES. If a violation of this

chapter results in physical or electrical contact with a high

voltage overhead line, the person, firm, corporation, or

association that committed the violation is liable to the owner

or operator of the line for all damages to the facilities and for

all liability that the owner or operator incurs as a result of

the contact.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 753. FLAMMABLE LIQUIDS

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE A. PUBLIC SAFETY

CHAPTER 753. FLAMMABLE LIQUIDS

Sec. 753.001. DEFINITIONS. In this chapter and in the rules

adopted under this chapter:

(1) "Board" means the State Board of Insurance.

(2) "Bulk plant" means that portion of a property operated in

conjunction with a retail service station where flammable liquids

are received by tank vessel, tank car, or tank vehicle and are

stored or blended in bulk for distribution by tank car, tank

vehicle, or container.

(3) "Flammable liquid" means a liquid having a flash point below

140%A1 Fahrenheit and having a vapor pressure of not more than 40

pounds per square inch (absolute) at 100%A1 Fahrenheit. The term

does not include a liquefied petroleum gas.

(4) "Mobile service unit" means a vehicle, tank truck, or other

mobile device from which a flammable liquid used as motor fuel

may be dispensed as an act of retail sale into the fuel tank of a

motor vehicle parked on an off-street parking facility.

(5) "Person" means an individual, firm, association,

corporation, or other private entity.

(6) "Retail service station" means that portion of a property

where a flammable liquid used as motor fuel is stored and

dispensed as an act of retail sale from fixed equipment into the

fuel tank of a motor vehicle. The term does not include a marina.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 223, eff. Sept. 1,

1991.

Sec. 753.0011. TRANSFER OF POWERS AND DUTIES; REFERENCES IN

CHAPTER. The powers and duties assigned to the State Board of

Insurance under this chapter are transferred to the Texas

Commission on Fire Protection. All references in this chapter to

the State Board of Insurance mean the Texas Commission on Fire

Protection.

Added by Acts 1991, 72nd Leg., ch. 628, Sec. 7, eff. Sept. 1,

1991.

Sec. 753.002. MOBILE SERVICE UNITS. (a) The board shall adopt

rules for the safe movement and operation of mobile service units

and the safe dispensing of flammable liquids by mobile service

units.

(b) A municipality may require a license for the operation of

each mobile service unit in the municipality and may charge a

reasonable license fee.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 753.003. FLAMMABLE LIQUID AT RETAIL SERVICE STATIONS. (a)

The board shall administer this chapter through the state fire

marshal and shall adopt rules for the safe storage, handling, and

use of flammable liquids at retail service stations.

(b) The rules must substantially conform to the most recent

published standards of the National Fire Protection Association,

including standards in effect on or after August 1, 1989, for the

storage, handling, and use of flammable liquids at retail service

stations.

(c) In adopting rules, the board may use recognized standards,

including:

(1) standards recognized by the federal government;

(2) standards published by a nationally recognized

standards-making organization; and

(3) specifications and instructions of manufacturers.

(d) This chapter or a rule adopted under this chapter does not

prohibit or permit the prohibition of an unattended self-service

gasoline station operation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 224, eff. Sept. 1,

1991.

Sec. 753.004. STORAGE TANKS. (a) Except as provided by

Subsection (d), flammable liquids may not be stored at a retail

service station in a tank that has a gross capacity of more than

60 gallons above the surface of the ground. The individual or

combined capacity or size of an underground flammable liquid tank

at a retail service station may not be limited.

(b) A retail service station may operate in conjunction with a

bulk plant that has aboveground storage tanks if:

(1) there are separate underground tanks having a capacity of

not less than 550 gallons each for final storage and dispensing

of flammable liquids into motor vehicle fuel tanks; and

(2) any piping that connects the bulk plant storage tanks with

the retail service station's underground tanks is equipped with a

valve that is within the control of the retail service station

operator and that is kept closed and locked when the underground

tanks are not being filled.

(c) Each aboveground tank at a bulk plant that is operated in

conjunction with a retail service station that is on the same or

contiguous property must be equipped with emergency vents of the

types and capacities prescribed by standards adopted under

Section 753.003.

(d) Gasoline, diesel fuel, or kerosene may be stored in an

aboveground storage tank with a capacity of not more than 4,000

gallons at a retail service station located in an unincorporated

area or in a municipality with a population of less than 5,000.

(e) Under Subsection (d), a retail service station may have a

tank not exceeding the specified capacity for each separate grade

of gasoline, diesel fuel, or kerosene, but may not have more than

one tank of that capacity for the same grade.

(f) A new aboveground storage tank may not be constructed

within:

(1) 15 feet of an adjoining property line, including the full

width of the right-of-way of a public road that runs between the

property on which the proposed tank site is located and an

adjoining property;

(2) 15 feet of the right-of-way line of a public road that is

nearest to the proposed tank site;

(3) five feet of an established place of business or other

building designated by board rule;

(4) 100 feet of the property line of any established school,

hospital, nursing home, day-care center, preschool, or nursery

school; or

(5) 15 feet of any fuel dispenser.

(g) In adopting rules under Section 753.003, the board shall

include rules concerning the design, construction, and

installation of tanks permitted to be used under Subsection (d).

Except as provided by Subsection (f), the rules may not be more

stringent than the standards of the National Fire Protection

Association.

(h) The authority of a retail service station to store flammable

liquids in an aboveground storage tank under Subsection (d) is

not affected by a change in the boundaries or population of a

municipality that occurs after the date the retail service

station begins operation, unless prohibited by municipal

ordinance. A municipal ordinance prohibiting the use of

aboveground storage tanks may not take effect before the second

anniversary of the date on which the ordinance was adopted.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 225, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 902, Sec. 1, eff. June 16, 1991.

Sec. 753.005. VEHICLE REGULATIONS. The size and weight of and

load carried by a vehicle used to transport or deliver flammable

liquid from a point of origin to a point of destination may not

be limited unless the limitation is in accordance with an

applicable state motor vehicle and highway law and a municipal or

county ordinance or rule in effect on September 1, 1969.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 753.006. UNIFORMITY AND CONFORMITY. (a) A county or

municipality may not enact or enforce an ordinance or rule that

is inconsistent with this chapter or the board's rules unless

allowed by this chapter.

(b) If a municipality by ordinance adopted rules relating to

mobile service units not later than 180 days after the board

adopted rules relating to mobile service units and the rules

adopted by the municipality are more restrictive than the board's

rules, the rules are not invalid under Subsection (a).

(c) This chapter does not invalidate a municipal or county

ordinance or rule that was in effect on September 1, 1969, and

that relates to the storage of flammable liquids or relates to or

prohibits mobile service units.

(d) The board rules must provide that a facility that is in

service before the effective date of an applicable rule and that

is not in strict conformity with the rule may continue in service

if the facility does not constitute a distinct hazard to life or

property. The rules may delineate the type of nonconformities

that should be considered distinctly hazardous and the

nonconformities that should be evaluated in light of local

conditions. The rules must provide that a person who owns a

facility affected by the rules receives reasonable notice of

intent to evaluate the need for compliance and the time and place

at which the person may appear to offer evidence on that issue.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 753.007. CITATION IN ACTION FOR DECLARATORY JUDGMENT. In

an action for declaratory judgment on the validity or

applicability of a rule adopted by the board under this chapter,

citation shall be served on the state fire marshal.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 226, eff. Sept. 1,

1991.

Sec. 753.008. ENFORCEMENT. (a) The Texas Natural Resource

Conservation Commission has concurrent jurisdiction with the

board regarding the inspection of initial installation and other

administrative supervision of aboveground tanks authorized and

regulated by this chapter. The Texas Natural Resource

Conservation Commission has the primary authority for inspection

of initial installation of the tanks. The Texas Natural Resource

Conservation Commission shall report all violations of this

chapter in regard to aboveground storage tanks to the state fire

marshal for enforcement proceedings.

(b) Under the board's supervision, the state fire marshal and

each county fire marshal and municipal fire marshal shall enforce

this chapter and the rules adopted under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 227, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.253, eff. Sept. 1,

1995.

Sec. 753.009. INJUNCTIVE RELIEF. (a) The board may bring suit

against a person who appears to be violating or threatening to

violate a rule adopted under this chapter to restrain the person

from violating or continuing to violate the rule.

(b) The suit shall be brought in the district court having

jurisdiction in the county in which the violation or threat of

violation occurs. At the board's request, the attorney general

shall represent the board.

(c) In the suit, the court may grant the board any prohibitory

or mandatory injunction the facts warrant, including a temporary

restraining order, temporary injunction, or permanent injunction.

The court may grant the relief without requiring a bond or other

undertaking.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 753.010. CIVIL PENALTY. (a) A person who violates a rule

adopted under this chapter is liable to the state for a civil

penalty of not more than $100 for each day the person violates

the rule.

(b) The civil penalty is recoverable in a district court in:

(1) Travis County;

(2) the county in which the person resides; or

(3) the county in which the violation occurs.

(c) At the board's request, the attorney general shall institute

and conduct a suit in the name of the state to recover the

penalty.

(d) The civil penalty provided by this section may be in

addition to or in lieu of the criminal penalty prescribed by

Section 753.011.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 753.011. CRIMINAL PENALTY. (a) A person who is engaged in

the business of storing, selling, or handling flammable liquids

commits an offense if the person violates a rule adopted under

this chapter.

(b) An offense under this section is a Class B misdemeanor.

(c) Each day a person continues to violate a rule adopted under

this chapter constitutes a separate offense.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 228, eff. Sept. 1,

1991.



CHAPTER 754. ELEVATORS, ESCALATORS, AND RELATED EQUIPMENT

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE A. PUBLIC SAFETY

CHAPTER 754. ELEVATORS, ESCALATORS, AND RELATED EQUIPMENT

SUBCHAPTER A. SAFETY DEVICES

Sec. 754.001. SAFETY DEVICE REQUIREMENT FOR PASSENGER ELEVATORS.

(a) A person may not operate a passenger elevator in a building

located in this state unless the elevator is equipped with a

device that will prevent the elevator's movement if the

elevator's door or gate is open.

(b) Installation of a device, the design of which has been

approved by the National Bureau of Standards or by the Industrial

Accident Board, is prima facie evidence that the person has

complied with this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 754.002. REVIEW OF DESIGNS. (a) The Industrial Accident

Board shall inspect and approve or disapprove each model,

drawing, or design of an elevator safety device submitted to the

board in Austin under Section 754.001.

(b) The board shall charge a $10 fee to inspect and approve or

disapprove the model, drawing, or design.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 754.003. CRIMINAL PENALTY. (a) An individual, a member of

a partnership, or a director, president, general manager,

employee, agent, trustee, or receiver of a corporation that owns,

leases, or is in charge of a building in which a passenger

elevator is operated commits an offense if the elevator is

operated and is not equipped with a safety device as prescribed

by Section 754.001.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $5 or more than $25.

(c) Each day a passenger elevator is operated without a safety

device as prescribed by Section 754.001 constitutes a separate

offense.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. INSPECTION, CERTIFICATION, AND REGISTRATION

Sec. 754.011. DEFINITIONS. In this subchapter:

(1) "Acceptance inspection" means an inspection performed at the

completion of the initial installation or alteration of equipment

and in accordance with the applicable ASME Code A17.1.

(2) "Accident" means an event involving equipment that results

in death or serious bodily injury to a person.

(3) "Alteration" means a change in or modernization of existing

equipment. The term does not include maintenance, repair,

replacement, or a cosmetic change that does not affect the

operational safety of the equipment or diminish the safety of the

equipment below the level required by the ASME Code A17.1, ASME

Code A17.3, ASME Code A18.1, or ASCE Code 21, as applicable, at

the time of alteration.

(4) "Annual inspection" means an inspection of equipment

performed in a 12-month period in accordance with the applicable

ASME Code A17.1, ASME Code A17.3, ASME Code A18.1, or ASCE Code

21. The term includes an acceptance inspection performed within

that period.

(5) "ASCE Code 21" means the American Society of Civil Engineers

Code 21 for people movers operated by cables, as it existed on

January 1, 2004, or any subsequent revision of that code adopted

after a review by the commission, as required by law.

(6) "ASME Code A17.1" means the American Society of Mechanical

Engineers Safety Code for Elevators and Escalators (Bi-national

standard with CSA B44-2007), ASME A17.1/CSA-B44, as it existed on

January 1, 2004, or any subsequent revision of that code adopted

after a review by the commission, as required by law.

(6-a) "Executive director" means the executive director of the

department.

(7) "ASME Code A17.3" means the 2002 American Society of

Mechanical Engineers Safety Code for Elevators and Escalators

A17.3.

(8) "ASME Code A18.1" means the American Society of Mechanical

Engineers Safety Code for Platform Lifts and Stairway Chairlifts

A18.1, as it existed on January 1, 2004, or any subsequent

revision of that code adopted after a review by the commission,

as required by law.

(9) "Board" means the elevator advisory board.

(10) "Commission" means the Texas Commission of Licensing and

Regulation.

(11) Repealed by Acts 2007, 80th Leg., R.S., Ch. 574, Sec. 4,

eff. June 16, 2007.

(12) "Contractor" means a person engaged in the installation,

repair, or maintenance of equipment. The term does not include an

employee of a contractor or a person engaged in cleaning or any

other work performed on equipment that does not affect the

operational safety of the equipment or diminish the safety of the

equipment below the level required by the ASME Code A17.1, ASME

Code A17.3, ASME Code A18.1, or ASCE Code 21, as applicable.

(13) "Department" means the Texas Department of Licensing and

Regulation.

(14) "Equipment" means an elevator, escalator, chairlift,

platform lift, automated people mover operated by cables, or

moving sidewalk, or related equipment.

(15) "Industrial facility" means a facility to which access is

primarily limited to employees or contractors working in that

facility.

(16) "Qualified historic building or facility" means a building

or facility that is:

(A) listed in or eligible for listing in the National Register

of Historic Places; or

(B) designated as a Recorded Texas Historic Landmark or State

Archeological Landmark.

(17) "Related equipment" means:

(A) automatic equipment that is used to move a person in a

manner that is similar to that of an elevator, an escalator, a

chairlift, a platform lift, an automated people mover operated by

cables, or a moving sidewalk; and

(B) hoistways, pits, and machine rooms for equipment.

(18) "Serious bodily injury" means a major impairment to bodily

function or serious dysfunction of any bodily organ or part

requiring medical attention.

(19) "Unit of equipment" means one elevator, escalator,

chairlift, platform lift, automated people mover operated by

cables, or moving sidewalk, or related equipment.

Added by Acts 1993, 73rd Leg., ch. 65, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 865, Sec. 1, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 816, Sec. 9.001, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 935, Sec. 1, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

574, Sec. 1, eff. June 16, 2007.

Acts 2007, 80th Leg., R.S., Ch.

574, Sec. 4, eff. June 16, 2007.

Sec. 754.0111. EXEMPTION. (a) This subchapter does not apply

to equipment in a private building for a labor union, trade

association, private club, or charitable organization that has

two or fewer floors.

(b) This subchapter does not apply to an elevator located in a

single-family dwelling, except as provided by Section 754.0141.

Added by Acts 1995, 74th Leg., ch. 974, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 9.001, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 935, Sec. 1, eff. Sept.

1, 2003.

Sec. 754.012. ELEVATOR ADVISORY BOARD. (a) The elevator

advisory board is composed of nine members appointed by the

presiding officer of the commission, with the commission's

approval, as follows:

(1) a representative of the insurance industry or a certified

elevator inspector;

(2) a representative of equipment constructors;

(3) a representative of owners or managers of a building having

fewer than six stories and having equipment;

(4) a representative of owners or managers of a building having

six stories or more and having equipment;

(5) a representative of independent equipment maintenance

companies;

(6) a representative of equipment manufacturers;

(7) a licensed or registered engineer or architect;

(8) a public member; and

(9) a public member with a physical disability.

(b) Board members serve at the will of the commission.

(c) The presiding officer of the commission, with the

commission's approval, shall appoint a presiding officer of the

board to serve for two years.

(d) The board shall meet at least twice each calendar year.

(e) A board member serves without compensation but is entitled

to reimbursement for travel as provided for in the General

Appropriations Act.

Added by Acts 1993, 73rd Leg., ch. 65, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 865, Sec. 1, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 816, Sec. 9.001, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 935, Sec. 1, eff. Sept.

1, 2003.

Sec. 754.013. BOARD DUTIES. To protect public safety and to

identify and correct potential hazards, the board shall advise

the commission on:

(1) the adoption of appropriate standards for the installation,

alteration, operation, and inspection of equipment;

(2) the status of equipment used by the public in this state;

(3) sources of information relating to equipment safety;

(4) public awareness programs related to elevator safety,

including programs for sellers and buyers of single-family

dwellings with elevators, chairlifts, or platform lifts; and

(5) any other matter considered relevant by the commission.

Added by Acts 1993, 73rd Leg., ch. 65, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 865, Sec. 1, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 816, Sec. 9.001, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 935, Sec. 1, eff. Sept.

1, 2003.

Sec. 754.014. STANDARDS ADOPTED BY COMMISSION. (a) The

commission shall adopt standards for the installation,

maintenance, alteration, operation, and inspection of equipment

used by the public in:

(1) buildings owned or operated by the state, a state-owned

institution or agency, or a political subdivision of the state;

and

(2) buildings that contain equipment that is open to the general

public, including a hotel, motel, apartment house, boardinghouse,

church, office building, shopping center, or other commercial

establishment.

(b) Standards adopted by the commission may not contain

requirements in addition to the requirements in the ASME Code

A17.1, ASME Code A17.3, ASME Code A18.1, or ASCE Code 21. The

standards must allow alteration of existing equipment if the

alteration does not diminish the safety of the equipment below

the level required by this subchapter at the time of alteration.

(c) Standards adopted by the commission must require equipment

to comply with the installation requirements of the ASME Code

A17.1, ASME Code A18.1, or ASCE Code 21 that was in effect and

applicable on the date of installation of the equipment.

(d) Standards adopted by the commission must require equipment

to comply with the installation requirements of the ASME Code

A17.3 that contains minimum safety standards for all equipment,

regardless of the date of installation.

(e) The executive director shall grant a delay for compliance

with the applicable ASME Code A17.1, ASME Code A17.3, or ASME

Code A18.1 until a specified time if compliance is not readily

achievable, as that phrase is defined in the Americans with

Disabilities Act (42 U.S.C. Section 12101 et seq.), or

regulations adopted under that Act. The accumulated total time of

all delays may not exceed three years, except as provided by

Subsection (f) or as allowed in the discretion of the executive

director.

(f) The executive director shall grant a delay until September

1, 2012, for compliance with the requirements for firefighter's

service in the ASME Code A17.3 if those requirements were not

included in the ASME Code A17.1 that was in effect on the date of

installation and the equipment was not subsequently installed.

This subsection expires October 1, 2012.

(f-1) The executive director shall grant a delay until September

1, 2010, for compliance with the requirements for door

restrictors in the ASME Code A17.3. This subsection expires

October 1, 2010.

(g) The executive director may grant a waiver of compliance from

an applicable code requirement if the executive director finds

that:

(1) the building in which the equipment is located is a

qualified historic building or facility or the noncompliance is

due to structural components of the building;

(2) noncompliance will not constitute a significant threat to

passenger safety; and

(3) noncompliance, with adequate alternative safeguards, will

not constitute a significant threat to worker safety.

(h) The executive director shall grant a waiver of compliance if

the noncompliance resulted from compliance with a municipal

equipment construction code at the time of the original

installation and the noncompliance does not pose imminent and

significant danger. The executive director may grant a waiver of

compliance with the firefighter's service provisions of the ASME

Code A17.1 or the ASME Code A17.3 in an elevator that exclusively

serves a vehicle parking garage in a building that:

(1) is used only for parking;

(2) is constructed of noncombustible materials; and

(3) is not greater than 75 feet in height.

(i) This subchapter does not apply to equipment in an industrial

facility, or in a grain silo, radio antenna, bridge tower,

underground facility, or dam, to which access is limited

primarily to employees of or working in that facility or

structure.

(j) One application for a waiver or delay may contain all

requests related to a unit of equipment. A delay may not be

granted indefinitely but must be granted for a specified time not

to exceed three years.

(k) For purposes of this section, the date of installation or

alteration of equipment is the date that the owner of the real

property entered into a contract for the installation or

alteration of the equipment. If that date cannot be established,

the date of installation or alteration is the date of issuance of

the municipal building permit under which the equipment was

installed or altered or, if a municipal building permit was not

issued, the date that electrical consumption began for the

construction of the building in which the equipment was

installed.

(l) Standards adopted by the commission may include and be

guided by revised versions of ASME Code A17.1, ASME Code A18.1,

and ASCE Code 21, as appropriate.

(m) The executive director may on application of a person and in

accordance with procedures adopted by the commission, grant a

variance to allow the installation of new technology if the new

component, system, subsystem, function, or device is equivalent

or superior to the standards adopted by the commission.

Added by Acts 1993, 73rd Leg., ch. 65, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 865, Sec. 1, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 974, Sec. 1, eff. Sept.

1, 1995; Acts 2003, 78th Leg., ch. 816, Sec. 9.001, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 935, Sec. 1, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 1268, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

574, Sec. 2, eff. June 16, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1181, Sec. 1, eff. June 19, 2009.

Sec. 754.0141. STANDARDS FOR EQUIPMENT IN SINGLE-FAMILY

DWELLINGS; REQUIRED INFORMATION. (a) Elevators, chairlifts, or

platform lifts installed in a single-family dwelling on or after

January 1, 2004, must comply with the ASME Code A17.1 or A18.1,

as applicable, and must be inspected by a QEI-1 certified

inspector after the installation is complete. The inspector shall

provide the dwelling owner a copy of the inspection report.

(b) The commission shall, before January 1, 2004, adopt rules

containing minimum safety standards that must be used by QEI-1

certified inspectors when inspecting elevators, chairlifts, and

platform lifts installed in single-family dwellings.

(c) A municipality may withhold a certificate of occupancy for a

dwelling or for the installation of the elevator or chairlift

until the owner provides a copy of the QEI-1 inspection report to

the municipality.

(d) A contractor is not required to report to the department any

information concerning equipment in a single-family dwelling or

the contractor's work on the equipment.

(e) On completing installation of equipment in a single-family

dwelling, a contractor shall provide the dwelling owner with

relevant information, in writing, about use, safety, and

maintenance of the equipment, including the advisability of

having the equipment periodically and timely inspected by a QEI-1

certified inspector.

(f) An inspection by a QEI-1 certified inspector of equipment in

a single-family dwelling may be performed only at the request and

with the consent of the owner. The owner of a single-family

dwelling is not subject to Section 754.022, 754.023, or 754.024.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 9.001, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 935, Sec. 1, eff. Sept. 1, 2003.

Sec. 754.015. RULES. (a) The commission by rule shall provide

for:

(1) an annual inspection and certification of the equipment

covered by standards adopted under this subchapter;

(2) enforcement of those standards;

(3) registration of qualified inspectors and contractors;

(4) the form of inspection documents, contractor reports, and

certificates of compliance;

(5) notification to building owners, architects, and other

building industry professionals regarding the necessity of

annually inspecting equipment;

(6) approval of continuing education programs for registered

QEI-1 certified inspectors; and

(7) standards of conduct for individuals who are registered

under this subchapter.

(b) The commission by rule may not:

(1) require inspections of equipment to be made more often than

every 12 months, except as provided by Subsection (c);

(2) require persons to post a bond or furnish insurance or to

have minimum experience or education as a condition of

certification or registration;

(3) require building owners to submit to the department proposed

plans for equipment installation or alteration; or

(4) prohibit a QEI-1 certified inspector who is registered with

the department from inspecting equipment.

(c) The commission by rule may require a reinspection or

recertification of equipment if the equipment has been altered

and poses a significant threat to passenger or worker safety or

if an annual inspection report indicates an existing violation

has continued longer than permitted in a delay granted by the

executive director.

(d) The executive director may charge a reasonable fee as set by

the commission for:

(1) registering or renewing registration of an inspector;

(2) registering or renewing registration of a contractor;

(3) applying for a certificate of compliance;

(4) filing an inspection report as required by Section

754.019(a)(3), 30 days or more after the date the report is due,

for each day the report remains not filed after the date the

report is due;

(5) applying for a waiver, variance, or delay; and

(6) attending a continuing education program sponsored by the

department for registered QEI-1 inspectors.

Added by Acts 1993, 73rd Leg., ch. 65, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 865, Sec. 1, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 816, Sec. 9.001, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 935, Sec. 1, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

574, Sec. 3, eff. June 16, 2007.

Sec. 754.016. INSPECTION REPORTS AND CERTIFICATES OF COMPLIANCE.

(a) Inspection reports and certificates of compliance required

under this subchapter must cover all equipment in a building or

structure appurtenant to the building, including a parking

facility, that are owned by the same person or persons.

(b) An inspector shall date and sign an inspection report and

shall issue the report to the building owner not later than the

10th calendar day after the date of inspection.

(c) The executive director shall date and sign a certificate of

compliance and shall issue the certificate to the building owner.

The certificate of compliance shall state:

(1) that the equipment has been inspected by a certified

inspector and found by the inspector to be in compliance, except

for any delays or waivers granted by the executive director and

stated in the certificate;

(2) the date of the last inspection and the due date for the

next inspection; and

(3) contact information at the department to report a violation

of this subchapter.

(d) The commission by rule shall:

(1) specify what information must be contained in a certificate

of compliance;

(2) describe the procedure by which a certificate of compliance

is issued;

(3) require that a certificate of compliance related to an

elevator be posted in a publicly visible area of the building;

and

(4) determine what constitutes a "publicly visible area" under

Subdivision (3).

Added by Acts 1993, 73rd Leg., ch. 65, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 865, Sec. 1, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 816, Sec. 9.001, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 935, Sec. 1, eff. Sept.

1, 2003.

Sec. 754.017. CERTIFIED INSPECTORS. (a) In order to inspect

equipment, an individual must:

(1) be registered with the department;

(2) attend educational programs approved by the department;

(3) be certified as a QEI-1 inspector by an organization

accredited by the American Society of Mechanical Engineers; and

(4) pay all applicable fees.

(b) A person assisting a certified inspector and working under

the direct, on-site supervision of the inspector is not required

to be certified.

(c) A registration expires on the first anniversary of the date

of issuance.

(d) A certified inspector may not be required to attend more

than seven hours of continuing education during each licensing

period.

Added by Acts 1993, 73rd Leg., ch. 65, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 865, Sec. 1, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 816, Sec. 9.001, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 935, Sec. 1, eff. Sept.

1, 2003.

Sec. 754.0171. CONTRACTOR REGISTRATION. (a) A person may not

install, repair, or maintain equipment without registering as a

contractor with the department as required by this subchapter.

(b) A contractor shall submit an application for registration

and pay appropriate fees to the department. The registration

application form may require information concerning the

background, experience, or identity of the applicant.

(c) A registration expires on the first anniversary of the date

of issuance.

(d) A person registering as a contractor under this subchapter

shall submit to the department an initial report, not later than

the 60th day following the application date, containing:

(1) the street address of each building or location at which the

person performed installation, repair, alteration, or maintenance

of equipment for the previous two years; and

(2) the name and mailing address of the building owner.

(e) After the initial report required by Subsection (d), a

contractor registered as required by this subchapter shall submit

to the department a quarterly report containing:

(1) the street address of each building or location at which the

contractor performed installation, repair, alteration, or

maintenance of equipment not reported in the contractor's initial

report to the department under Subsection (d); and

(2) the name and mailing address of the building owner.

(f) Installation, repair, alteration, and maintenance standards

for contractors must be consistent with ASME Code A17.1, ASME

Code A17.3, ASME Code A18.1, and ASCE Code 21.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 9.001, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 935, Sec. 1, eff. Sept. 1, 2003.

Sec. 754.0172. INSPECTION FEE. The amount charged for an

inspection or the performance of an inspection of equipment under

this subchapter may not be contingent on the existence of a

maintenance contract between the person performing the inspection

and any other person.

Added by Acts 1995, 74th Leg., ch. 865, Sec. 1, eff. Sept. 1,

1995. Renumbered from Health & Safety Code Sec. 754.0171 and

amended by Acts 2003, 78th Leg., ch. 816, Sec. 9.001, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 935, Sec. 1, eff. Sept. 1,

2003.

Sec. 754.018. POWERS OF MUNICIPALITIES. Subject to Section

754.014(h), if a municipality operates a program for the

installation, maintenance, alteration, inspection, or

certification of equipment, this subchapter shall not apply to

the equipment in that municipality, provided that the standards

of installation, maintenance, alteration, inspection, and

certification are at least equivalent to those contained in this

subchapter.

Added by Acts 1993, 73rd Leg., ch. 65, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 865, Sec. 1, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 816, Sec. 9.001, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 935, Sec. 1, eff. Sept.

1, 2003.

Sec. 754.019. DUTIES OF REAL PROPERTY OWNERS. (a) The owner of

real property on which equipment covered by this subchapter is

located shall:

(1) have the equipment inspected annually by a certified

inspector;

(2) obtain an inspection report from the inspector evidencing

that all equipment in a building on the real property was

inspected in accordance with this subchapter and rules adopted

under this subchapter;

(3) file with the executive director each inspection report, and

all applicable fees, not later than the 60th day after the date

on which an inspection is made under this subchapter;

(4) display the certificate of compliance:

(A) in a publicly visible area of the building, as determined by

commission rule under Section 754.016, if the certificate relates

to an elevator;

(B) in the escalator box if the certificate relates to an

escalator; or

(C) in a place designated by the executive director if the

certificate relates to equipment other than an elevator or

escalator; and

(5) display the inspection report at the locations designated in

Subdivision (4) until a certificate of compliance is issued.

(b) When an inspection report is filed, the owner shall submit

to the executive director, as applicable:

(1) verification that any deficiencies in the inspector's report

have been remedied or that a bona fide contract to remedy the

deficiencies has been entered into; or

(2) any application for delay or waiver of an applicable

standard.

(c) For the purpose of determining timely filing under

Subsection (a)(3) and Section 754.016(b), an inspection report

and filing fees are considered filed on the earlier of:

(1) the date of personal delivery;

(2) the date of postmark by United States mail if properly

addressed to the executive director; or

(3) the date of deposit with a commercial courier service, if

properly addressed to the executive director.

(d) A fee may not be charged or collected for a certificate of

compliance for an institution of higher education as defined in

Section 61.003, Education Code.

(e) An owner shall report to the department each accident

involving equipment not later than 72 hours following the

accident.

Added by Acts 1993, 73rd Leg., ch. 65, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 865, Sec. 1, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 816, Sec. 9.001, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 935, Sec. 1, eff. Sept.

1, 2003.

Sec. 754.020. CHIEF ELEVATOR INSPECTOR. The executive director

may appoint a chief elevator inspector to administer the

equipment inspection and registration program. The chief elevator

inspector:

(1) may not have a financial or commercial interest in the

manufacture, maintenance, repair, inspection, installation, or

sale of equipment; and

(2) must possess a QEI-1 certification or obtain the

certification within six months after becoming chief inspector.

Added by Acts 1993, 73rd Leg., ch. 65, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 865, Sec. 1, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 816, Sec. 9.001, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 935, Sec. 1, eff. Sept.

1, 2003.

Sec. 754.021. LIST OF REGISTERED INSPECTORS AND CONTRACTORS.

The executive director shall:

(1) compile a list of certified inspectors and contractors who

are registered with the department; and

(2) employ personnel who are necessary to enforce this

subchapter.

Added by Acts 1993, 73rd Leg., ch. 65, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 865, Sec. 1, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 816, Sec. 9.001, 26.006,

eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 935, Sec. 1, eff.

Sept. 1, 2003.

Sec. 754.022. NOTICE OF NONCOMPLIANCE. If the department learns

of a situation of noncompliance under Section 754.019, the

department shall send notice by certified mail of the

noncompliance and the actions required to remedy the

noncompliance to the record owner of the real property on which

the equipment that is the subject of the noncompliance is

located.

Added by Acts 1993, 73rd Leg., ch. 65, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 865, Sec. 1, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 816, Sec. 9.001, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 935, Sec. 1, eff. Sept.

1, 2003.

Sec. 754.023. INVESTIGATION; REGISTRATION PROCEEDINGS;

INJUNCTION; EMERGENCY ORDERS. (a) If there is good cause for

the executive director to believe that equipment on real property

poses an imminent and significant danger or that an accident

involving equipment occurred on the property and serious bodily

injury or property damage resulted, the executive director may

enter the property during regular business hours after notice to

the owner, operator, or person in charge of the property to

inspect the equipment or investigate the danger or accident at no

cost to the owner.

(b) The executive director may enter real property during

regular business hours after notice to the owner, operator, or

person in charge of the property to verify, at no cost to the

owner, whether an inspection report or certificate of compliance

has been displayed as required under Section 754.019(a).

(c) The commission may deny, suspend, or revoke a registration

under this subchapter and may assess an administrative penalty

for:

(1) obtaining registration with the executive director by fraud

or false representation;

(2) falsifying a report submitted to the executive director; or

(3) violating this subchapter or a rule adopted under this

subchapter.

(d) Proceedings for the denial, suspension, or revocation of a

registration and appeals from those proceedings are governed by

Chapter 2001, Government Code.

(e) The executive director is entitled to appropriate injunctive

relief to prevent a violation or threatened violation of this

subchapter or a rule adopted under this subchapter.

(f) The executive director may bring suit in a district court in

Travis County or in the county in which the violation or

threatened violation occurs. If requested, the attorney general

shall represent the executive director in the suit.

(g) The executive director may issue an emergency order as

necessary to enforce this subchapter if the executive director

determines that an emergency exists requiring immediate action to

protect the public health and safety.

(h) The executive director may issue an emergency order with

simultaneous notice and without hearing or with the notice and

opportunity for hearing practicable under the circumstances.

(i) If an emergency order is issued under this section without a

hearing, the executive director shall set the time and place for

a hearing to affirm, modify, or set aside the emergency order not

later than the 10th day after the date the order was issued.

(j) An emergency order may direct a building owner or manager to

disconnect power to or lock out equipment if:

(1) the department determines imminent and significant danger to

passenger safety exists if action is not taken immediately and

reasonable effort has been made for voluntary compliance by

notification to the building owner or manager of the danger

before the issuance of an emergency order; or

(2) an annual inspection has not been performed in more than two

years and:

(A) the department gives the building owner or manager, or the

agent of the building owner or manager, 60 days' written notice

by certified mail directing the equipment to be inspected

according to this subchapter; and

(B) after the expiration of the notice period under Paragraph

(A), the department gives the building owner or manager, or the

agent of the building owner or manager, written notice by

certified mail stating that an order to disconnect power or lock

out equipment will be made after the seventh day after the date

notice is delivered.

(k) If an emergency order to disconnect power or lock out

equipment is issued, the building owner or manager may have the

power reconnected or the equipment unlocked only if:

(1) a registered inspector or contractor or a department

representative has filed a written form with the department

verifying the imminent and significant danger has been removed by

repair, replacement, or other means; and

(2) the building owner, before the reconnection of power or

unlocking of equipment, reimburses the department for all

expenses incurred relating to the disconnection of power or

lockout.

(l) The executive director or the executive director's designee

may allow delayed payment if the building owner or manager

commits in writing to pay the department for the expenses

required by Subsection (k) not later than the 10th day after the

date power is reconnected or equipment is unlocked.

(m) If an emergency order to disconnect power or lock out

equipment is issued and the building owner later notifies the

department that the imminent and significant danger no longer

exists, the executive director or the executive director's

designee shall, after the requirements of Subsection (k) are

satisfied, promptly issue written permission to reconnect power

or unlock the equipment and notify the owner.

Added by Acts 1993, 73rd Leg., ch. 65, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 865, Sec. 1, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 816, Sec. 9.001, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 935, Sec. 1, eff. Sept.

1, 2003.

Sec. 754.024. CRIMINAL PENALTY. (a) A person commits an

offense if the person receives notice of noncompliance under

Section 754.022 and the person has not remedied the noncompliance

or entered into a bona fide contract to remedy the noncompliance

before the 61st day after the date on which the notice is

received.

(b) An offense under this section is a Class C misdemeanor.

(c) Each day of an offense under Subsection (a) constitutes a

separate offense.

Added by Acts 1993, 73rd Leg., ch. 65, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 865, Sec. 1, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 816, Sec. 9.001, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 935, Sec. 1, eff. Sept.

1, 2003.

Sec. 754.025. APPLICATION OF CERTAIN LAW. (a) Chapter 53,

Occupations Code, applies to a registration under this

subchapter.

(b) Sections 51.401 and 51.404, Occupations Code, do not apply

to this subchapter.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 9.001, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 935, Sec. 1, eff. Sept. 1, 2003.



CHAPTER 755. BOILERS

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE A. PUBLIC SAFETY

CHAPTER 755. BOILERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 755.001. DEFINITIONS. In this chapter:

(1) "Alteration" means a substantial change in an original

design.

(2) "Board" means the board of boiler rules.

(3) "Boiler" means:

(A) a heating boiler;

(B) a nuclear boiler;

(C) a power boiler;

(D) an unfired steam boiler; or

(E) a process steam generator.

(4) "Certificate inspection" means the required internal or

external boiler inspection, the report of which is used by the

chief inspector to decide whether to issue a certificate of

operation.

(5) "Certificate of operation" means a certificate issued by the

executive director to allow the operation of a boiler.

(6) "Commission" means the Texas Commission of Licensing and

Regulation.

(7) "Department" means the Texas Department of Licensing and

Regulation.

(7-a) "Executive director" means the executive director of the

department.

(8) "External inspection" means an inspection of the exterior of

a boiler and its appurtenances that is made, if possible, while

the boiler is in operation.

(9) "Heating boiler" means a steam heating boiler, hot water

heating boiler, hot water supply boiler, or potable water heater

that is directly fired with oil, gas, solar energy, electricity,

coal, or other solid or liquid fuel.

(10) "High-temperature water boiler" means a water boiler

designed for operation at pressures exceeding 160 pounds per

square inch or temperatures exceeding 250 degrees Fahrenheit.

(11) "Hot water heating boiler" means a boiler designed for

operation at a pressure not exceeding 160 pounds per square inch

or temperatures not exceeding 250 degrees Fahrenheit at or near

the boiler outlet.

(12) "Hot water supply boiler" means a boiler designed for

operation at pressures not exceeding 160 pounds per square inch

or temperatures not exceeding 250 degrees Fahrenheit at or near

the boiler outlet if the boiler's:

(A) heat input exceeds 200,000 British thermal units per hour;

(B) water temperature exceeds 210 degrees Fahrenheit; or

(C) nominal water-containing capacity exceeds 120 gallons.

(13) "Inspection agency" means an authorized inspection agency

providing inspection services.

(14) "Inspector" means the chief inspector, a deputy inspector,

or an authorized inspector.

(15) "Internal inspection" means a complete and thorough

inspection of the interior waterside and fireside areas of a

boiler as construction allows.

(16) "Nuclear boiler" means a nuclear power plant system,

including its pressure vessels, piping systems, pumps, valves,

and storage tanks, that produces and controls an output of

thermal energy from nuclear fuel and the associated systems

essential to the function of the power system.

(17) "Portable power boiler" means a boiler primarily intended

for use at a temporary location.

(18) "Potable water heater" means a boiler designed for

operation at pressures not exceeding 160 pounds per square inch

and water temperatures not exceeding 210 degrees Fahrenheit if

the boiler's:

(A) heat input exceeds 200,000 British thermal units per hour;

or

(B) nominal water-containing capacity exceeds 120 gallons.

(19) "Power boiler" means:

(A) a high-temperature water boiler; or

(B) a boiler in which steam is generated at a pressure exceeding

15 pounds per square inch for a purpose external to the boiler.

(20) "Process steam generator" means an evaporator, heat

exchanger, or vessel in which steam is generated by the use of

heat resulting from the operation of a processing system that

contains a number of pressure vessels, such as used in the

manufacture of chemical and petroleum products.

(21) "Repair" means the work necessary to return a boiler to a

safe and satisfactory operating condition without changing the

original design.

(22) "Safety appliance" means a safety device such as a safety

valve or a safety relief valve for a boiler provided to diminish

the danger of accidents.

(23) "Standard boiler" means a boiler that bears a Texas stamp,

the stamp of a nationally recognized engineering professional

society, or the stamp of any jurisdiction that has adopted a

standard of construction equivalent to the standard required by

the executive director.

(24) "Steam heating boiler" means a boiler designed for

operation at pressures not exceeding 15 pounds per square inch.

(25) "Unfired steam boiler" means an unfired pressure vessel in

which steam is generated. The term does not include:

(A) vessels known as evaporators or heat exchangers; or

(B) vessels in which steam is generated by using the heat that

results from the operation of a processing system that contains a

number of pressure vessels, as used in the manufacture of

chemical and petroleum products.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 229, eff. Sept. 1,

1991; Acts 1999, 76th Leg., ch. 352, Sec. 1, eff. Sept. 1, 1999;

Acts 2003, 78th Leg., ch. 816, Sec. 5.001, eff. Sept. 1, 2003.

SUBCHAPTER B. BOARD OF BOILER RULES

Sec. 755.011. COMPOSITION OF BOARD. (a) The Board of Boiler

Rules is in the department.

(b) The board is composed of the following 11 members appointed

by the presiding officer of the commission, with the commission's

approval:

(1) three members representing persons who own or use boilers in

this state;

(2) three members representing companies that insure boilers in

this state;

(3) one member representing boiler manufacturers or installers;

(4) one member representing organizations that repair or alter

boilers in this state;

(5) one member representing a labor union; and

(6) two public members.

(c) All members except the members appointed under Subsection

(b)(6) must have experience with boilers. To the extent

possible, at least four members should be professional engineers

registered in this state.

(d) The executive director serves as an ex officio board member.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 18, Sec. 1, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 816, Sec. 5.002, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

457, Sec. 1, eff. September 1, 2009.

Sec. 755.012. TERMS. Board members serve for staggered six-year

terms, with the terms of three members expiring January 31 of

each odd-numbered year.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 755.013. PRESIDING OFFICER. The chief inspector serves as

presiding officer of the board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 5.003, eff. Sept.

1, 2003.

Sec. 755.014. REMOVAL OF BOARD MEMBERS; VACANCY. (a) The

commission may remove a board member for inefficiency or neglect

of official duty.

(b) A board member's office becomes vacant on the resignation,

death, suspension, or incapacity of the member. The presiding

officer of the commission shall appoint, in the same manner as

the original appointment, a person to serve for the remainder of

the unexpired term.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 5.004, eff. Sept.

1, 2003.

Sec. 755.015. COMPENSATION. A board member may not receive a

salary but is entitled to reimbursement for actual expenses

incurred in performing board duties.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 755.016. MEETINGS. The board shall meet at least twice

each year at the call of the presiding officer at a place

designated by the board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 5.005, eff. Sept.

1, 2003.

Sec. 755.017. POWERS AND DUTIES. The board shall advise the

commission in the adoption of definitions and rules relating to

the safe construction, installation, inspection, operating

limits, alteration, and repair of boilers and their

appurtenances.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 5.006, eff. Sept.

1, 2003.

Sec. 755.018. MAJORITY VOTE REQUIRED. A board decision is not

effective unless supported by the vote of at least five board

members.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. BOILER REGISTRATION AND INSPECTION

Sec. 755.021. REGISTRATION AND CERTIFICATE. Except as provided

by Section 755.022, each boiler operated in this state must:

(1) be registered with the department; and

(2) have qualified for a current certificate of operation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 755.022. EXEMPTIONS FOR CERTAIN BOILERS. (a) This chapter

does not apply to:

(1) boilers owned or operated by the federal government;

(2) pressure vessels or process steam generators, other than

steam collection or liberation drums of process steam generators;

(3) manually fired miniature boilers that:

(A) are constructed or maintained for locomotives, boats,

tractors, or stationary engines only as a hobby for exhibition,

recreation, education, or historical purposes and not for

commercial use;

(B) have an inside diameter of 12 inches or less or a grate area

of two square feet or less; and

(C) are equipped with a safety valve of adequate size, a water

level indicator, and a pressure gauge; or

(4) boilers that are designed for operation only at atmospheric

pressure and that are equipped with two independent means to

prevent the buildup of pressure.

(b) Heating boilers used to heat buildings that are exclusively

for residential use and that have accommodations for not more

than four families are exempt from Sections 755.025, 755.027,

755.029, and 755.030.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 498, Sec. 1, eff. Aug. 28,

1995; Acts 1999, 76th Leg., ch. 352, Sec. 2, eff. Sept. 1, 1999.

Sec. 755.023. APPOINTMENT OF INSPECTORS AND OTHER PERSONNEL.

(a) The executive director shall appoint a chief inspector of

boilers to administer the boiler program. The chief inspector

must:

(1) be a resident of this state and a citizen of the United

States;

(2) have at least five years' experience in the construction,

installation, inspection, operation, maintenance, or repair of

boilers; and

(3) pass a written examination that demonstrates the necessary

ability to judge the safety of boilers.

(b) The chief inspector may not have a commercial interest in

the manufacture, ownership, insurance, or agency of boilers or

boiler appurtenances.

(c) As needed, the executive director shall appoint persons with

qualifications similar to those of the chief inspector to serve

as deputy inspectors.

(d) The executive director may employ clerical assistants as

necessary to carry out this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.008, eff. Sept.

1, 2003.

Sec. 755.024. AUTHORIZED INSPECTORS; EXAMINATIONS. (a) To be

an authorized inspector, a person must obtain a commission as a

boiler inspector from the executive director and must be

continuously employed by an inspection agency.

(b) The executive director, by written examination, shall

determine the qualifications of an applicant for a commission to

be an authorized inspector.

(c) Repealed by Acts 2003, 78th Leg., ch. 816, Sec. 5.014(1).

(d) Repealed by Acts 2003, 78th Leg., ch. 816, Sec. 5.014(1).

(e) Repealed by Acts 2003, 78th Leg., ch. 816, Sec. 5.014(1).

(f) After proper investigation, the executive director may

accept an inspection commission issued to a person by any other

jurisdiction that has a written examination equal to that of this

state.

(g) For good cause, the executive director may rescind a

commission issued by this state.

(h) Repealed by Acts 2003, 78th Leg., ch. 816, Sec. 5.014(1).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 230, eff. Sept. 1,

1991; Acts 2003, 78th Leg., ch. 816, Sec. 5.014(1), 26.009, eff.

Sept. 1, 2003.

Sec. 755.025. INSPECTION. (a) The executive director shall

require each boiler to be inspected internally and externally at

the time of initial installation and at subsequent intervals as

provided by this section. The executive director may provide that

the inspection be performed by any inspector.

(b) Power boilers, unfired steam boilers, and steam collection

or liberation drums of process steam generators must receive an

annual certificate inspection and an annual external inspection.

(c) Steam heating boilers and hot water heating boilers must

receive a certificate inspection biennially.

(d) Hot water supply boilers and potable water heaters must

receive a certificate inspection triennially.

(e) A portable power boiler must be inspected externally each

time the boiler is moved to a new location and must receive an

internal inspection at least annually.

(f) The executive director shall designate the manner of

inspection for nuclear boilers, the form of the inspection

report, and the information to be reported. The executive

director and the owner of a nuclear boiler shall establish the

intervals of inspection for the boiler.

(g) The executive director may authorize the inspection of a

boiler at any reasonable time if the executive director

determines that the boiler may be in an unsafe condition. The

executive director shall notify the inspection agency that

insures that boiler and request the authorized inspector employed

by that agency to participate with the chief inspector or a

deputy inspector in a joint inspection of the boiler not later

than the 20th day after the date on which the executive director

notifies the inspection agency. An additional charge may not be

made for the joint inspection.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 352, Sec. 3, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 816, Sec. 26.010, eff. Sept. 1,

2003.

Sec. 755.026. EXTENSIONS. (a) With the approval of the

executive director and the inspection agency that has

jurisdiction for the power boiler, the interval between internal

inspections may be extended to a period not exceeding a total of

60 months. For unfired steam boilers or steam collection or

liberation drums of process steam generators, the inspection

interval may be extended to the next scheduled downtime of the

boiler, but not exceeding a total of:

(1) 84 months for unfired steam boilers; or

(2) 120 months for steam collection or liberation drums of

process steam generators.

(b) The interval between internal inspections of a boiler may be

extended only if:

(1) continuous water treatment under competent and experienced

supervision to control and limit corrosion and deposits has been

in effect since its last internal inspection;

(2) the last internal and current external inspection of the

boiler indicates that the interval may safely be extended; and

(3) accurate and complete records are available that show:

(A) that since the last internal inspection samples of boiler

water have been taken or monitored at regular intervals not

exceeding 24 hours of operation and that the water condition in

the boiler is satisfactorily controlled;

(B) the dates that the boiler was out of service since the last

internal inspection and the reasons that the boiler was taken out

of service; and

(C) the nature of the repairs made to the boiler and the reasons

that those repairs were made.

(c) In addition to an extension authorized under Subsection (a),

the executive director and the inspection agency may grant an

emergency extension for a period not exceeding 120 days to the

inspection interval covered by the boiler's certificate of

operation on receipt of a request for extension stating that an

emergency exists. Before the extension may be granted, the

inspection agency must make an external inspection of the boiler,

and the conditions imposed under Subsection (b) must be met. The

commissioner and the inspection agency may not grant more than

one emergency extension under this subsection in an interval

between internal inspections.

(d) If an extended period between internal inspections is

approved by the executive director and the inspection agency, the

executive director shall issue a new certificate of operation for

the extended period of operation.

(e) If the interval between internal inspections of a gas fired

boiler is extended under Subsection (a), the executive director

and inspection agency shall require that an inspection of the gas

regulator or pressure reducing valve that services the boiler be

performed as part of the next regularly scheduled external

certificate inspection of the boiler to verify proper venting of

gas to a safe point of discharge.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 1242, Sec. 1, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 352, Sec. 4, eff. Sept. 1, 1999;

Acts 2003, 78th Leg., ch. 18, Sec. 2, eff. Sept. 1, 2003; Acts

2003, 78th Leg., ch. 816, Sec. 26.011, eff. Sept. 1, 2003.

Sec. 755.027. REPORTS BY INSPECTION AGENCY; JOINT INSPECTIONS.

(a) Not later than the 30th day after the date on which a

certificate inspection is performed by an authorized inspector,

the inspection agency employing the authorized inspector shall

file a report with the executive director in the manner specified

by the executive director.

(b) A boiler inspected by an authorized inspector is exempt from

other inspections and inspection fees under this chapter, other

than an inspection authorized under Section 755.025(g).

(c) An inspection agency shall notify the executive director in

writing of the cancellation or expiration of any insurance policy

issued by that agency to cover a boiler located in this state,

and shall include in the notice the reason for the cancellation

or expiration. The notice must state the date the policy was

issued and the date on which the cancellation or expiration takes

effect.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 352, Sec. 5, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 816, Sec. 26.012, eff. Sept. 1,

2003.

Sec. 755.028. SPECIAL INSPECTIONS. The executive director may

provide a special inspection service to the owners, operators,

and manufacturers of boilers. The service may include surveys

required for certification to construct, assemble, or repair

boilers or pressure vessels.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.013, eff. Sept.

1, 2003.

Sec. 755.029. CERTIFICATE OF OPERATION. (a) The executive

director shall issue to the owner or operator of a boiler a

certificate of operation for the boiler if after a certificate

inspection:

(1) the boiler is found to be in a safe condition for operation;

and

(2) the owner or operator has paid the fees assessed under

Section 755.030.

(b) The certificate of operation is valid for not longer than

the interval required for certificate inspections of that boiler.

(c) A certificate of operation must be posted under glass in a

conspicuous place on or near the boiler for which it is issued.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 231, eff. Sept. 1,

1991; Acts 1999, 76th Leg., ch. 352, Sec. 6, eff. Sept. 1, 1999;

Acts 2003, 78th Leg., ch. 816, Sec. 26.014, eff. Sept. 1, 2003.

Sec. 755.030. FEES. (a) In addition to the fees described by

Section 51.202, Occupations Code, the commission may authorize

the collection of fees for:

(1) boiler inspections, including fees for special inspections;

and

(2) other activities administered by the boiler inspection

section and authorized by rule of the commission.

(b) The commission shall consider the advice of the board in

setting the amount of a fee for:

(1) a boiler inspection, including a fee for a special

inspection;

(2) a certificate of operation;

(3) the administration of an examination under this chapter; or

(4) any other activity administered by the boiler inspection

section.

(c) The fees, travel, and per diem collected under this chapter

may be appropriated only to the department.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 474, Sec. 1, eff. June 11,

1991; Acts 2001, 77th Leg., ch. 836, Sec. 4, eff. June 14, 2001;

Acts 2001, 77th Leg., ch. 1420, Sec. 14.807, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 816, Sec. 5.007, eff. Sept. 1, 2003.

Sec. 755.032. RULES. (a) The commission may adopt and enforce

rules, in accordance with standard boiler usage, for the

construction, inspection, installation, use, maintenance, repair,

alteration, and operation of boilers.

(b) The executive director may exchange information, including

data on experience, with other authorities that inspect boilers

or their appurtenances, to obtain information necessary to adopt

rules.

(c) The executive director or a department employee may not

prescribe the make, brand, or kind of boilers or any

appurtenances on the boiler to purchase.

(d) The executive director or a department employee may not

prescribe the make, brand, or kind of boilers to purchase.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 352, Sec. 7, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 816, Sec. 5.008, eff. Sept. 1,

2003.

Sec. 755.033. INTERAGENCY INSPECTION AGREEMENTS. (a) The

executive director shall enter into interagency agreements with

the Texas Department of Health, the Texas Commission on Fire

Protection, and the Texas Department of Insurance under which

inspectors, marshals, or investigators from those agencies who

discover unsafe or unregistered boilers in the course and scope

of inspections conducted as part of regulatory or safety programs

administered by those agencies are required to report the unsafe

or unregistered boilers to the executive director.

(b) The executive director may enter into analogous agreements

with local fire marshals.

(c) The commission shall adopt rules relating to the terms and

conditions of an interagency agreement entered into under this

section.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 233, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., ch. 628, Sec. 8, eff.

Sept. 1, 1991; Acts 2003, 78th Leg., ch. 816, Sec. 5.009, eff.

Sept. 1, 2003.

SUBCHAPTER D. ENFORCEMENT AND PENALTIES

Sec. 755.041. REGULATION OF UNSAFE BOILERS. (a) If an

inspection shows that a boiler is unsafe, the chief inspector or

any deputy inspector shall issue a written preliminary order

requiring repairs and alterations as necessary to make the boiler

safe for use. The inspector may also order discontinuing the use

of the boiler until the repairs and alterations are made or the

unsafe conditions are remedied.

(b) On written request, an owner or operator who does not comply

with a preliminary order is entitled to a hearing before the

executive director to show cause for not enforcing the

preliminary order. If, after the hearing, the executive director

determines that the boiler is unsafe and that the preliminary

order should be enforced, or that other acts are necessary to

make the boiler safe, the executive director may order or confirm

the withholding of the certificate of operation for that boiler,

and may impose additional requirements as necessary for the

repair or alteration of the boiler or the correction of the

unsafe conditions.

(c) The chief inspector may issue a temporary certificate of

operation for a period not to exceed 30 days pending the

completion of the replacement or repairs.

(d) This section does not limit the executive director's

authority under Section 755.028 or the commission's authority

under Section 755.032.

(e) A boiler that cannot be made safe for use shall be condemned

and the use of that boiler prohibited.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 5.010, eff. Sept.

1, 2003.

Sec. 755.042. PROSECUTION; INJUNCTION. (a) A prosecution may

not be maintained if the issuance or renewal of a certificate of

operation has been requested for a boiler but has not been acted

on. However, the executive director may petition a district court

for an injunction to restrain the operation of the boiler until

the condition restraining its use is corrected and a certificate

of operation is issued if the executive director determines that

the operation of the boiler without a certificate of operation

constitutes a serious menace to the life and safety of the

persons in or about the premises. The attorney general or the

district or county attorney may bring the suit, and venue is in

the county in which the boiler is located or in Travis County. It

is not necessary for the prosecutor to verify the pleadings or

for the state to execute a bond.

(b) The executive director's affidavit that a certificate of

operation or an application for a certificate does not exist for

a boiler, and the affidavit of the chief inspector or a deputy

inspector that the operation of the boiler constitutes a menace

to the life and safety of persons in or about the premises, are

sufficient proof to warrant the immediate issuance of a temporary

restraining order.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 234, eff. Sept. 1,

1991; Acts 2003, 78th Leg., ch. 816, Sec. 26.015, eff. Sept. 1,

2003.

Sec. 755.043. GENERAL CRIMINAL PENALTY. (a) A person, firm, or

corporation commits an offense if:

(1) the person, firm, or corporation owns a boiler in this

state, has the custody, management, use, or operation of a boiler

in this state, or is otherwise subject to this chapter or a rule

adopted under this chapter; and

(2) the person, firm, or corporation violates this chapter, a

rule adopted under this chapter, or an order issued by the

commission, the executive director, or a regularly employed

inspector authorized to enforce this chapter and rules and

orders.

(b) An offense under this section is a Class B misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 235, eff. Sept. 1,

1991; Acts 2003, 78th Leg., ch. 816, Sec. 5.011, eff. Sept. 1,

2003.

Sec. 755.045. NOTICE OF RULE OR ORDER REQUIRED BEFORE

PROSECUTION. A criminal action may not be maintained against any

person relating to the violation of a rule adopted or an order

issued under this chapter until the commission gives notice of

the rule or order.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 5.012, eff. Sept.

1, 2003.

Sec. 755.046. AFFIDAVIT OF ORDERS. An affidavit is admissible

as evidence in any civil or criminal action involving an order

adopted by the commission or the executive director and the

publication of the order, without further proof of the order's

issuance or publication or of the contents of the order, if the

affidavit:

(1) is issued under the seal of the commission or the executive

director;

(2) is executed by the commission, the executive director, the

chief inspector, or a deputy inspector;

(3) states the terms of the order;

(4) states that the order was issued and published; and

(5) states that the order was in effect during the period

specified by the affidavit.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 5.013, eff. Sept.

1, 2003.



CHAPTER 756. MISCELLANEOUS HAZARDOUS CONDITIONS

HEALTH AND SAFETY CODETITLE 9. SAFETYSUBTITLE A. PUBLIC SAFETYCHAPTER 756. MISCELLANEOUS HAZARDOUS CONDITIONSSUBCHAPTER A. COVERING WELLS, CISTERNS, AND HOLESSec. 756.001. COVERING LARGE WELL OR CISTERN; CRIMINAL PENALTY. (a) The owner or operator of a well or cistern that is at least 10 feet deep and not less than 10 inches nor more than six feet in diameter shall keep it entirely covered at all times except when the owner or operator is actually using the well or cistern.(b) The cover required by this section must be capable of sustaining at least 200 pounds of weight.(c) A person commits an offense if the person fails to cover a well or cistern as required by this section. An offense under this subsection is a misdemeanor punishable by a fine of not less than $100 or more than $500.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 756.002. COVERING OR PLUGGING SMALL WELL OR HOLE; CRIMINAL PENALTY. (a) A person who drills, digs, or otherwise creates or causes to be drilled, dug, or otherwise created a well or hole that is at least 10 feet deep and less than 10 inches in diameter may not abandon the hole unless the person first:(1) completely fills the well or hole from its total depth to the surface; or(2) plugs the well or hole with a permanent plug not less than 10 feet from the surface and completely fills the well or hole from the plug to the surface.(b) A person commits an offense if the person abandons a well or hole in violation of this section. An offense under this subsection is a misdemeanor punishable by a fine of not less than $100 or more than $500.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. REFRIGERATORS AND OTHER CONTAINERSSec. 756.011. TYPES OF REFRIGERATORS AND CONTAINERS COVERED. This subchapter applies only to a refrigerator, ice box, or other airtight or semi-airtight container that has:(1) a capacity of at least 1-1/2 cubic feet; (2) an opening of at least 50 square inches; and(3) a door or lid equipped with a latch or other fastening device capable of securing the door or lid shut.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 756.012. LEAVING REFRIGERATOR OR CONTAINER ACCESSIBLE TO CHILDREN. (a) A person may not place a container described by Section 756.011 outside of a structure or in a warehouse, storage room, or unoccupied or abandoned structure so that the container is accessible to children.(b) A person may not permit a container described by Section 756.011 to remain in an area specified by Subsection (a) so that the container is accessible to children.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 756.013. CRIMINAL PENALTY. (a) A person commits an offense if the person violates Section 756.012.(b) An offense under this section is a misdemeanor punishable by a fine of not less than $5 or more than $200.(c) Each day of a continuing violation constitutes a separate offense.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. TRENCH SAFETYSec. 756.021. DEFINITION. In this subchapter, "trench" has the meaning assigned by the standards adopted by the Occupational Safety and Health Administration.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 237, eff. Sept. 1, 1991.

Sec. 756.022. TRENCH EXCAVATION IN STATE. (a) The bid documents, if bids are used, and the contract for a construction project in this state on which a contractor is employed and that includes a trench excavation exceeding a depth of five feet must include:(1) a reference to the Occupational Safety and Health Administration standards for trench safety that will be in effect during the period of construction of the project;(2) a copy of special shoring requirements, if any, of the state or of a political subdivision in which the construction project is located, with a separate pay item for the special shoring requirements;(3) a copy of any geotechnical information that was obtained by the owner for use in the design of the trench safety system; and(4) a separate pay item for trench excavation safety protection.(b) The separate pay item for trench excavation safety protection must be based on the linear feet of trench excavated. The separate pay item for special shoring requirements, if any, of the state or of any political subdivision in which the construction project is located must be based on the square feet of shoring used.(c) A municipality may adopt an ordinance that requires the refusal of a building permit to a person who fails to certify in writing that the requirement of Subsection (a) has been satisfied. A municipality, in lieu of or in addition to the written certification, may require an applicant for a building permit to produce for inspection or file with the municipality a copy of a contract that complies with Subsection (a) as a condition of issuance of a building permit.(d) This section does not apply to a contract:(1) governed by Section 756.023;(2) governed by Subtitle D, Title 10, Government Code; or(3) entered into by a person subject to the safety standards adopted under and the administrative penalty provisions of Subchapter E, Chapter 121, Utilities Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Redesignated from Health & Safety Code Sec. 756.021 and amended by Acts 1991, 72nd Leg., ch. 14, Sec. 237, eff. Sept. 1, 1991. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.19(4), eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 18.31, eff. Sept. 1, 1999.

Sec. 756.023. TRENCH EXCAVATION FOR POLITICAL SUBDIVISION. (a) On a project for a political subdivision of the state in which trench excavation will exceed a depth of five feet, the bid documents provided to all bidders and the contract must include:(1) a reference to the Occupational Safety and Health Administration standards for trench safety in effect during the period of construction of the project;(2) a copy of special shoring requirements, if any, of the political subdivision, with a separate pay item for the special shoring requirements;(3) a copy of any geotechnical information that was obtained by the owner for use by the contractor in the design of the trench safety system; and(4) a separate pay item for trench excavation safety protection.(b) The separate pay item for trench excavation safety protection must be based on the linear feet of trench excavated. The separate pay item for special shoring requirements, if any, of the political subdivision must be based on the square feet of shoring used.(c) A political subdivision may require a bidder to attend a prebid conference to coordinate a geotechnical investigation of the project site by bidders. In awarding a contract, a political subdivision may not consider a bid from a bidder who failed to attend a required prebid conference.(d) This section does not apply to a person subject to the safety standards adopted under and the administrative penalty provisions of Subchapter E, Chapter 121, Utilities Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Redesignated from Health & Safety Code Sec. 756.022 and amended by Acts 1991, 72nd Leg., ch. 14, Sec. 237, eff. Sept. 1, 1991. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.32, eff. Sept. 1, 1999.

SUBCHAPTER D. OUTDOOR SHOOTING RANGESSec. 756.041. DEFINITION. In this subchapter, "outdoor shooting range" means an outdoor shooting range, outdoor firing range, or other open property on which persons may fire a weapon for a fee or other remuneration but does not include a deer lease or other similar leases of property for the purpose of hunting or an archery range.

Added by Acts 1991, 72nd Leg., ch. 310, Sec. 1, eff. Aug. 26, 1991.

Sec. 756.0411. APPLICABILITY. This subchapter applies only to an outdoor shooting range located in a county with a population of more than 150,000.

Added by Acts 1991, 72nd Leg., ch. 310, Sec. 1, eff. Aug. 26, 1991.

Sec. 756.042. CONSTRUCTION STANDARDS. The owner of an outdoor shooting range shall construct and maintain the range according to standards that are at least as stringent as the standards printed in the National Rifle Association range manual.

Added by Acts 1991, 72nd Leg., ch. 310, Sec. 1, eff. Aug. 26, 1991.

Sec. 756.043. CIVIL PENALTY. (a) The owner of an outdoor shooting range who fails to comply with Section 756.042 is liable within 60 days after a finding of noncompliance for a civil penalty of $50 for each day of noncompliance; the aggregate amount not to exceed $500.(b) The attorney general or the appropriate district attorney, criminal district attorney, or county attorney shall recover the civil penalty in a suit on behalf of the state. If the attorney general brings the suit, the penalty shall be deposited in the state treasury to the credit of the general revenue fund. If another attorney brings the suit, the penalty shall be deposited in the general fund of the county in which the violation occurred.

Added by Acts 1991, 72nd Leg., ch. 310, Sec. 1, eff. Aug. 26, 1991.

Sec. 756.044. CRIMINAL PENALTIES. (a) The owner of an outdoor shooting range commits an offense if the owner intentionally or recklessly fails to comply with Section 756.042 and that failure results in injury to another person.(b) An offense under this section is a Class C misdemeanor, except that if it is shown on the trial of the defendant that the defendant has previously been convicted of an offense under this section, the offense is a Class A misdemeanor.

Added by Acts 1991, 72nd Leg., ch. 310, Sec. 1, eff. Aug. 26, 1991.

Sec. 756.045. INSURANCE REQUIRED. (a) The owner of an outdoor shooting range shall purchase and maintain an insurance policy that provides coverage of at least $500,000 for bodily injuries or death and another policy that provides that level of coverage for property damage resulting from firing any weapon while on the shooting range.(b) The owner of an outdoor shooting range shall prominently display a sign at the shooting range stating that the owner has purchased insurance to cover bodily injury, death, or property damage occurring from activities at the shooting range.

Added by Acts 1991, 72nd Leg., ch. 310, Sec. 1, eff. Aug. 26, 1991.

SUBCHAPTER E. PUBLICLY FUNDED PLAYGROUNDSSec. 756.061. COMPLIANCE WITH SAFETY STANDARDS. (a) Notwithstanding any other rule or statute, and except as provided by Subsection (b), on or after September 1, 2009, public funds may not be used:(1) to purchase playground equipment that:(A) does not comply with each applicable provision of ASTM Standard F1487-07ae1, "Consumer Safety Performance Specification for Playground Equipment for Public Use" published by ASTM International; or(B) has a horizontal bare metal platform or a bare metal step or slide, unless the bare metal is shielded from direct sun by a covering provided with the equipment or by a shaded area in the location where the equipment is installed;(2) to purchase surfacing for the area under and around playground equipment if the surfacing will not comply, on completion of installation of the surfacing, with each applicable provision of ASTM Standard F2223-04e1, "Standard Guide for ASTM Standards on Playground Surfacing" published by ASTM International; or(3) to pay for installation of playground equipment or surfacing if the installation will not comply, on completion of the installation, with each applicable provision of the specifications described by Subdivision (1) or (2), as applicable.(b) Public funds may be used for maintenance of playground equipment or surfacing for the area under and around playground equipment that was purchased before September 1, 2009, even if the equipment or surfacing does not comply, on completion of the maintenance, with each applicable provision of the specifications described by Subsections (a)(1) and (a)(2).(c) This section:(1) does not create, increase, decrease, or otherwise affect a person's liability for damages for injury, death, or other harm caused by playground equipment, surfacing, or the installation of the equipment or surfacing; and(2) is not a waiver of sovereign immunity of any governmental entity.

Added by Acts 1995, 74th Leg., ch. 896, Sec. 1, eff. Aug. 28, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1009, Sec. 1, eff. September 1, 2009.

SUBCHAPTER F. SECURITY BARSSec. 756.081. DEFINITIONS. In this chapter:(1) "Bedroom" means an area of a dwelling intended as sleeping quarters.(2) "Board" means the Texas Board of Health.(3) "Department" means the Texas Department of Health.(4) "Residential dwelling" includes a single-family home, a duplex, a triplex, an apartment, a motel or hotel, and a mobile home.(5) "Security bars" means burglar bars or other bars located on the inside or outside of a door or window of a residential dwelling.

Added by Acts 1999, 76th Leg., ch. 1522, Sec. 1, eff. Sept. 1, 1999.

Sec. 756.082. SECURITY BARS ON RESIDENTIAL DWELLING. A person may not install security bars on a door or window of a bedroom in a residential dwelling unless:(1) the security bars on at least one door or window in the bedroom have an interior release mechanism; or(2) at least one window or door from the bedroom to the exterior may be opened for emergency escape or rescue.

Added by Acts 1999, 76th Leg., ch. 1522, Sec. 1, eff. Sept. 1, 1999.

Sec. 756.083. LABELING REQUIREMENT. (a) Except as provided by Subsection (b), a person may not sell security bars or offer security bars for sale in this state unless the security bars or their packaging are labeled in accordance with rules adopted by the state fire marshal. The required label must state the requirements of Section 756.082.(b) A person who is not regularly and actively engaged in business as a wholesale or retail dealer may sell or offer to sell security bars in this state provided that proper written notice of the requirements of Section 756.082 is provided to the buyer in a form approved by the state fire marshal.

Added by Acts 1999, 76th Leg., ch. 1522, Sec. 1, eff. Sept. 1, 1999.

Sec. 756.084. RECOMMENDED RELEASE MECHANISM. (a) The state fire marshal or a testing laboratory under conditions and procedures approved by the state fire marshal may recommend an interior release mechanism that has been shown to be effective.(b) The state fire marshal shall adopt rules to implement this section.

Added by Acts 1999, 76th Leg., ch. 1522, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER G. MUNICIPAL LANDSCAPING SERVICESSec. 756.101. AUTHORIZATION. To protect the public health, safety, or welfare, a municipality may provide landscaping services, including tree-trimming, tree disposal, remediation, cleanup, and recycling services, to any person who resides or business that operates inside or outside the corporate limits of the municipality only if the governing body of the municipality makes written findings as required by Section 756.102.

Added by Acts 2003, 78th Leg., ch. 340, Sec. 2, eff. Sept. 1, 2003.

Sec. 756.102. FINDINGS REQUIRED. The written findings must:(1) identify the problem requiring the need for providing municipal landscaping services;(2) identify the public health, safety, or welfare concern;(3) describe any reasonable actions previously taken to alleviate the problem; and(4) specify a period of definite duration necessary to address the problem.

Added by Acts 2003, 78th Leg., ch. 340, Sec. 2, eff. Sept. 1, 2003.

Sec. 756.103. EXCEPTION. The limitations and requirements of this subchapter do not apply to a municipality in times of emergency, catastrophe, or other calamity.

Added by Acts 2003, 78th Leg., ch. 340, Sec. 2, eff. Sept. 1, 2003.

SUBCHAPTER H. CONSTRUCTION AFFECTING PIPELINE EASEMENTS AND RIGHTS-OF-WAYSec. 756.121. DEFINITIONS. In this subchapter:(1) "Construction" means a building, structure, driveway, roadway, or other construction any part of which is physically located on, across, over, or under the easement or right-of-way of a pipeline facility or that physically impacts or creates a risk to a pipeline facility.(2) "Constructor" means a person that builds, operates, repairs, replaces, or maintains a construction or causes a construction to be built, operated, repaired, maintained, or replaced.(3) "Pipeline facility" means a pipeline used to transmit or distribute natural gas or to gather or transmit oil, gas, or the products of oil or gas.

Added by Acts 2003, 78th Leg., ch. 1082, Sec. 2(a), eff. June 20, 2003.Renumbered from Health and Safety Code, Section 756.101 by Acts 2005, 79th Leg., Ch. 728, Sec. 23.001(53), eff. September 1, 2005.

Sec. 756.122. APPLICABILITY. (a) This subchapter applies to a construction or the repair, replacement, or maintenance of a construction unless there is a written agreement, including a Texas Department of Transportation right-of-way agreement, to the contrary between the owner or operator of the affected pipeline facility and the person that places or causes a construction to be placed on the easement or right-of-way of a pipeline facility.(b) This subchapter does not apply to:(1) construction done by a municipality on property owned by the municipality, unless the construction is for private commercial use; or(2) construction or repair, replacement, or maintenance of construction on property owned by a navigation district or port authority created or operating under Section 52, Article III, or Section 59, Article XVI, Texas Constitution.

Added by Acts 2003, 78th Leg., ch. 1082, Sec. 2(a), eff. June 20, 2003.Renumbered from Health and Safety Code, Section 756.102 by Acts 2005, 79th Leg., Ch. 728, Sec. 23.001(53), eff. September 1, 2005.

Sec. 756.123. PROHIBITION OF CONSTRUCTION WITHOUT NOTICE. A person may not build, repair, replace, or maintain a construction on, across, over, or under the easement or right-of-way for a pipeline facility unless notice of the construction is given the operator of the pipeline facility and:(1) the operator of the pipeline facility determines that the construction will not increase a risk to the public or increase a risk of a break, leak, rupture, or other damage to the pipeline facility;(2) if the operator of the pipeline facility determines that the construction will increase risk to the public or the pipeline facility, the constructor pays the reasonable, necessary, and documented cost of the additional fortifications, barriers, conduits, or other changes or improvements necessary to protect the public or pipeline facility from that risk before proceeding with the construction;(3) the building, repair, replacement, or maintenance is conducted under an existing written agreement; or(4) the building, repair, replacement, or maintenance is required to be done promptly by a regulated utility company because of the effects of a natural disaster.

Added by Acts 2003, 78th Leg., ch. 1082, Sec. 2(a), eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 530, Sec. 2, eff. September 1, 2005.Renumbered from Health and Safety Code, Section 756.103 by Acts 2005, 79th Leg., Ch. 728, Sec. 23.001(53), eff. September 1, 2005.

Sec. 756.124. CIVIL LIABILITY. A constuctor who violates this subchapter is liable to the owner or operator of a pipeline facility for damages to the facility proximately caused by the violation, including any liability the owner or operator of the pipeline facility incurs as a result of the violation. This section does not affect the right of a surface owner to recover for any damages to the owner's property.

Added by Acts 2005, 79th Leg., Ch. 530, Sec. 2, eff. September 1, 2005.

Sec. 756.125. INJUNCTIVE RELIEF. (a) A suit for injunctive relief to prevent or abate the violation of this subchapter may be brought by the county attorney for the county in which the pipeline facility is located, by the attorney general, or by the owner or operator of the pipeline facility.(b) The court in which the suit is brought may grant any prohibitory or mandatory injunction the facts warrant, including a temporary restraining order, temporary injunction, or permanent injunction. The court may grant the relief without requiring a bond or other undertaking.

Added by Acts 2005, 79th Leg., Ch. 530, Sec. 2, eff. September 1, 2005.

Sec. 756.126. SAFETY STANDARDS AND BEST PRACTICES. The Railroad Commission of Texas shall adopt and enforce safety standards and best practices, including those described by 49 U.S.C. Section 6105 et seq., relating to the prevention of damage by a person to a facility under the jurisdiction of the commission.

Added by Acts 2005, 79th Leg., Ch. 1337, Sec. 19, eff. June 18, 2005.Renumbered from Health and Safety Code, Section 756.106 by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(49), eff. September 1, 2007.



CHAPTER 757. POOL YARD ENCLOSURES

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE A. PUBLIC SAFETY

CHAPTER 757. POOL YARD ENCLOSURES

Sec. 757.001. DEFINITIONS. In this chapter:

(1) "Self-closing and self-latching device" means a device that

causes a gate to automatically close without human or electrical

power after it has been opened and to automatically latch without

human or electrical power when the gate closes.

(2) "Doorknob lock" means a lock that is in a doorknob and that

is operated from the exterior by a key, card, or combination and

from the interior without a key, card, or combination.

(3) "Dwelling" or "rental dwelling" means one or more rooms

rented to one or more tenants for use as a permanent residence

under a lease. The term does not include a room rented to

overnight guests.

(4) "French doors" means double doors, sometimes called

double-hinged patio doors, that provide access from a dwelling

interior to the exterior and in which each of the two doors are

hinged and closable so that the edge of one door closes

immediately adjacent to the edge of the other door with no

partition between the doors. "French door" means either one of

the two doors.

(5) "Keyed dead bolt" means a door lock that is not in the

doorknob, that locks by a bolt in the doorjamb, that has a bolt

with at least a one-inch throw if installed after September 1,

1993, and that is operated from the exterior by a key, card, or

combination and operated from the interior by a knob or lever

without a key, card, or combination. The term includes a doorknob

lock that contains a bolt with at least a one-inch throw.

(6)(A) "Keyless bolting device" means a door lock not in the

doorknob that locks:

(i) with a bolt with a one-inch throw into a strike plate

screwed into the portion of the doorjamb surface that faces the

edge of the door when the door is closed or into a metal doorjamb

that serves as the strike plate, operable only by knob or lever

from the door's interior and not in any manner from the door's

exterior, and that is commonly known as a keyless dead bolt;

(ii) by a drop bolt system operated by placing a central metal

plate over a metal doorjamb restraint which protrudes from the

doorjamb and which is affixed to the doorjamb frame by means of

three case-hardened screws at least three inches in length. One

half of the central plate must overlap the interior surface of

the door and the other half of the central plate must overlap the

doorjamb when the plate is placed over the doorjamb restraint.

The drop bolt system must prevent the door from being opened

unless the central plate is lifted off of the doorjamb restraint

by a person who is on the interior side of the door; or

(iii) by a metal bar or metal tube that is placed across the

entire interior side of the door and secured in place at each end

of the bar or tube by heavy-duty metal screw hooks. The screw

hooks must be at least three inches in length and must be screwed

into the door frame stud or wall stud on each side of the door.

The bar or tube must be capable of being secured to both of the

screw hooks and must be permanently attached in some way to the

door frame stud or wall stud. When secured to the screw hooks,

the bar or tube must prevent the door from being opened unless

the bar or tube is removed by a person who is on the interior

side of the door.

(B) The term does not include a chain latch, flip latch,

surface-mounted slide bolt, mortise door bolt, surface-mounted

barrel bolt, surface-mounted swing bar door guard, spring-loaded

nightlatch, foot bolt, or other lock or latch.

(7) "Multiunit rental complex" means two or more dwelling units

in one or more buildings that are under common ownership, managed

by the same owner, managing agent, or management company, and

located on the same lot or tract of land or adjacent lots or

tracts of land. The term includes a condominium project. The term

does not include:

(A) a facility primarily renting rooms to overnight guests; or

(B) a single-family home or adjacent single-family homes that

are not part of a condominium project.

(8) "Pool" means a permanent swimming pool, permanent wading or

reflection pool, or permanent hot tub or spa over 18 inches deep,

located at ground level, above ground, below ground, or indoors.

(9) "Pool yard" means an area that contains a pool.

(10) "Pool yard enclosure" or "enclosure" means a fence, wall,

or combination of fences, walls, gates, windows, or doors that

completely surround a pool.

(11) "Property owners association" means an association of

property owners for a residential subdivision, condominium,

cooperative, town home project, or other project involving

residential dwellings.

(12) "Sliding door handle latch" means a latch or lock that is

near the handle on a sliding glass door, that is operated with or

without a key, and that is designed to prevent the door from

being opened.

(13) "Sliding door pin lock" means a pin or rod that is inserted

from the interior side of a sliding glass door at the side

opposite the door's handle and that is designed to prevent the

door from being opened or lifted.

(14) "Sliding door security bar" means a bar or rod that can be

placed at the bottom of or across the interior side of the fixed

panel of a sliding glass door and that is designed to prevent the

sliding panel of the door from being opened.

(15) "Tenant" means a person who is obligated to pay rent or

other consideration and who is authorized to occupy a dwelling,

to the exclusion of others, under a verbal or written lease or

rental agreement.

(16) "Window latch" means a device on a window or window screen

that prevents the window or window screen from being opened and

that is operated without a key and only from the interior.

Added by Acts 1993, 73rd Leg., ch. 517, Sec. 2, eff. Jan. 1,

1994.

Sec. 757.002. APPLICATION. This chapter applies only to:

(1) a pool owned, controlled, or maintained by the owner of a

multiunit rental complex or by a property owners association; and

(2) doors and windows of rental dwellings opening into the pool

yard of a multiunit rental complex or condominium, cooperative,

or town home project.

Added by Acts 1993, 73rd Leg., ch. 517, Sec. 2, eff. Jan. 1,

1994.

Sec. 757.003. ENCLOSURE FOR POOL YARD. (a) Except as otherwise

provided by Section 757.005, the owner of a multiunit rental

complex with a pool or a property owners association that owns,

controls, or maintains a pool shall completely enclose the pool

yard with a pool yard enclosure.

(b) The height of the pool yard enclosure must be at least 48

inches as measured from the ground on the side away from the

pool.

(c) Openings under the pool yard enclosure may not allow a

sphere four inches in diameter to pass under the pool yard

enclosure.

(d) If the pool yard enclosure is constructed with horizontal

and vertical members and the distance between the tops of the

horizontal members is at least 45 inches, the openings may not

allow a sphere four inches in diameter to pass through the

enclosure.

(e) If the pool yard enclosure is constructed with horizontal

and vertical members and the distance between the tops of the

horizontal members is less than 45 inches, the openings may not

allow a sphere 1-3/4 inches in diameter to pass through the

enclosure.

(f) The use of chain link fencing materials is prohibited

entirely for a new pool yard enclosure that is constructed after

January 1, 1994. The use of diagonal fencing members that are

lower than 49 inches above the ground is prohibited for a new

pool yard enclosure that is constructed after January 1, 1994.

(g) Decorative designs or cutouts on or in the pool yard

enclosure may not contain any openings greater than 1-3/4 inches

in any direction.

(h) Indentations or protrusions in a solid pool yard enclosure

without any openings may not be greater than normal construction

tolerances and tooled masonry joints on the side away from the

pool.

(i) Permanent equipment or structures may not be constructed or

placed in a manner that makes them readily available for climbing

over the pool yard enclosure.

(j) The wall of a building may be part of the pool yard

enclosure only if the doors and windows in the wall comply with

Sections 757.006 and 757.007.

(k) The owner of a multiunit rental complex with a pool or a

property owners association that owns, controls, or maintains a

pool is not required to:

(1) build a pool yard enclosure at specified locations or

distances from the pool other than distances for minimum walkways

around the pool; or

(2) conform secondary pool yard enclosures, located inside or

outside the primary pool yard enclosure, to the requirements of

this chapter.

Added by Acts 1993, 73rd Leg., ch. 517, Sec. 2, eff. Jan. 1,

1994.

Sec. 757.004. GATES. (a) Except as otherwise provided by

Section 757.005, a gate in a fence or wall enclosing a pool yard

as required by Section 757.003 must:

(1) have a self-closing and self-latching device;

(2) have hardware enabling it to be locked, at the option of

whoever controls the gate, by a padlock or a built-in lock

operated by key, card, or combination; and

(3) open outward away from the pool yard.

(b) Except as otherwise provided by Subsection (c) and Section

757.005, a gate latch must be installed so that it is at least 60

inches above the ground, except that it may be installed lower

if:

(1) the latch is installed on the pool yard side of the gate

only and is at least three inches below the top of the gate; and

(2) the gate or enclosure has no opening greater than one-half

inch in any direction within 18 inches from the latch, including

the space between the gate and the gate post to which the gate

latches.

(c) A gate latch may be located 42 inches or higher above the

ground if the gate cannot be opened except by key, card, or

combination on both sides of the gate.

Added by Acts 1993, 73rd Leg., ch. 517, Sec. 2, eff. Jan. 1,

1994.

Sec. 757.005. EXISTING POOL YARD ENCLOSURES. (a) If a pool

yard enclosure is constructed or modified before January 1, 1994,

and no municipal ordinance containing standards for pool yard

enclosures were applicable at the time of construction or

modification, the enclosure must comply with the requirements of

Sections 757.003 and 757.004, except that:

(1) if the enclosure is constructed with chain link metal

fencing material, the openings in the enclosure may not allow a

sphere 2-1/4 inches in diameter to pass through the enclosure; or

(2) if the enclosure is constructed with horizontal and vertical

members and the distance between the tops of the horizontal

members is at least 36 inches, the openings in the enclosure may

not allow a sphere four inches in diameter to pass through the

enclosure.

(b) If a pool yard enclosure is constructed or modified before

January 1, 1994, and if the enclosure is in compliance with

applicable municipal ordinances existing on January 1, 1994, and

containing standards for pool yard enclosures, Sections 757.003,

757.004(a)(3), and 757.004(b) do not apply to the enclosure.

Added by Acts 1993, 73rd Leg., ch. 517, Sec. 2, eff. Jan. 1,

1994.

Sec. 757.006. DOOR. (a) A door, sliding glass door, or French

door may not open directly into a pool yard if the date of

electrical service for initial construction of the building or

pool is on or after January 1, 1994.

(b) A door, sliding glass door, or French door may open directly

into a pool yard if the date of electrical service for initial

construction of the building or pool is before January 1, 1994,

and the pool yard enclosure complies with Subsection (c), (d), or

(e), as applicable.

(c) If a door of a building, other than a sliding glass door or

screen door, opens into the pool yard, the door must have a:

(1) latch that automatically engages when the door is closed;

(2) spring-loaded door-hinge pin, automatic door closer, or

similar device to cause the door to close automatically; and

(3) keyless bolting device that is installed not less than 36

inches or more than 48 inches above the interior floor.

(d) If French doors of a building open to the pool yard, one of

the French doors must comply with Subsection (c)(1) and the other

door must have:

(1) a keyed dead bolt or keyless bolting device capable of

insertion into the doorjamb above the door, and a keyless bolting

device capable of insertion into the floor or threshold; or

(2) a bolt with at least a 3/4-inch throw installed inside the

door and operated from the edge of the door that is capable of

insertion into the doorjamb above the door and another bolt with

at least a 3/4-inch throw installed inside the door and operated

from the edge of the door that is capable of insertion into the

floor or threshold.

(e) If a sliding glass door of a building opens into the pool

yard, the sliding glass door must have:

(1) a sliding door handle latch or sliding door security bar

that is installed not more than 48 inches above the interior

floor; and

(2) a sliding door pin lock that is installed not more than 48

inches above the interior floor.

(f) A door, sliding glass door, or French door that opens into a

pool yard from an area of a building that is not used by

residents and that has no access to an area outside the pool yard

is not required to have a lock, latch, dead bolt, or keyless

bolting device.

(g) A keyed dead bolt, keyless bolting device, sliding door pin

lock, or sliding door security bar installed before September 1,

1993, may be installed not more than 54 inches from the floor.

(h) A keyed dead bolt or keyless dead bolt, as described by

Section 757.001(6)(A)(i), installed in a dwelling on or after

September 1, 1993, must have a bolt with a throw of not less than

one inch.

Added by Acts 1993, 73rd Leg., ch. 517, Sec. 2, eff. Jan. 1,

1994.

Sec. 757.007. WINDOW AND WINDOW SCREENS. A wall of a building

constructed before January 1, 1994, may not be used as part of a

pool yard enclosure unless each window in the wall has a latch

and unless each window screen on a window in the wall is affixed

by a window screen latch, screws, or similar means. This section

does not require the installation of window screens. A wall of a

building constructed on or after January 1, 1994, may not be used

as part of a pool yard enclosure unless each ground floor window

in the wall is permanently closed and unable to be opened.

Added by Acts 1993, 73rd Leg., ch. 517, Sec. 2, eff. Jan. 1,

1994.

Sec. 757.008. BUILDING IN POOL YARD. Each door, sliding glass

door, window, and window screen of each dwelling unit in a

residential building located in the enclosed pool yard must

comply with Sections 757.006 and 757.007.

Added by Acts 1993, 73rd Leg., ch. 517, Sec. 2, eff. Jan. 1,

1994.

Sec. 757.009. INSPECTION, REPAIR, AND MAINTENANCE. (a) An

owner of a multiunit rental complex or a rental dwelling in a

condominium, cooperative, or town home project with a pool or a

property owners association that owns, controls, or maintains a

pool shall exercise ordinary and reasonable care to inspect,

maintain, repair, and keep in good working order the pool yard

enclosures, gates, and self-closing and self-latching devices

required by this chapter and within the control of the owner or

property owners association.

(b) An owner of a multiunit rental complex or a rental dwelling

in a condominium, cooperative, or town home project with a pool

or a property owners association that owns, controls, or

maintains a pool shall exercise ordinary and reasonable care to

maintain, repair, and keep in good working order the window

latches, sliding door handle latches, sliding door pin locks, and

sliding door security bars required by this chapter and within

the control of the owner or property owners association after

request or notice from the tenant that those devices are

malfunctioning or in need of repair or replacement. A request or

notice under this subsection may be given orally unless a written

lease applicable to the tenant or written rules governing the

property owners association require the request or notice to be

in writing. The requirement in the lease or rules must be in

capital letters and underlined or in 10-point boldfaced print.

(c) An owner of a multiunit rental complex or a rental dwelling

in a condominium, cooperative, or town home project with a pool

or a property owners association that owns, controls, or

maintains a pool shall inspect the pool yard enclosures, gates,

and self-closing and self-latching devices on gates no less than

once every 31 days.

(d) An owner's or property owners association's duty of

inspection, repair, and maintenance under this section may not be

waived under any circumstances and may not be enlarged except by

written agreement with a tenant or occupant of a multiunit rental

complex or a member of a property owners association or as may be

otherwise allowed by this chapter.

Added by Acts 1993, 73rd Leg., ch. 517, Sec. 2, eff. Jan. 1,

1994.

Sec. 757.010. COMPLIANCE WITH CHAPTER. (a) Except as provided

by Subsection (b) and Section 757.011, a person who constructs or

modifies a pool yard enclosure to conform with this chapter may

not be required to construct the enclosure differently by a local

governmental entity, common law, or any other law.

(b) An owner of a multiunit rental complex or a rental dwelling

in a condominium, cooperative, or town home project with a pool

or a property owners association that owns, controls, or

maintains a pool may, at the person's option, exceed the

standards of this chapter or those adopted by the Texas Board of

Health under Section 757.011. A tenant or occupant in a multiunit

rental complex and a member of a property owners association may,

by express written agreement, require the owner of the complex or

the association to exceed those standards.

(c) A municipality may continue to require greater overall

height requirements for pool yard enclosures if the requirements

exist under the municipality's ordinances on January 1, 1994.

Added by Acts 1993, 73rd Leg., ch. 517, Sec. 2, eff. Jan. 1,

1994.

Sec. 757.011. AUTHORITY OF TEXAS BOARD OF HEALTH. The Texas

Board of Health may adopt rules requiring standards for design

and construction of pool yard enclosures that exceed the

requirements of this chapter and that apply to all pools and pool

yards subject to this chapter. An owner of a multiunit rental

complex or a rental dwelling in a condominium, cooperative, or

town home project with a pool or a property owners association

that owns, controls, or maintains a pool shall comply with and

shall be liable for failure to comply with those rules to the

same extent as if they were part of this chapter.

Added by Acts 1993, 73rd Leg., ch. 517, Sec. 2, eff. Jan. 1,

1994.

Sec. 757.012. ENFORCEMENT. (a) A tenant of an owner of a

multiunit rental complex, a member of a property owners

association, a governmental entity, or any other person or the

person's representative may maintain an action against the owner

or property owners association for failure to comply with the

requirements of this chapter. In that action, the person may

obtain:

(1) a court order directing the owner or property owners

association to comply with this chapter;

(2) a judgment against the owner or property owners association

for actual damages resulting from the failure to comply with the

requirements of this chapter;

(3) a judgment against the owner or property owners association

for punitive damages resulting from the failure to comply with

the requirements of this chapter if the actual damages to the

person were caused by the owner's or property owners

association's intentional, malicious, or grossly negligent

actions;

(4) a judgment against the owner or property owners association

for actual damages, and if appropriate, punitive damages, where

the owner or association was in compliance with this chapter at

the time of the pool-related damaging event but was consciously

indifferent to access being repeatedly gained to the pool yard by

unauthorized persons; or

(5) a judgment against the owner or property owners association

for a civil penalty of not more than $5,000 if the owner or

property owners association fails to comply with this chapter

within a reasonable time after written notice by a tenant of the

multiunit rental complex or a member of the property owners

association.

(b) A court may award reasonable attorney fees and costs to the

prevailing party in an action brought under Subsection (a)(5).

(c) The attorney general, a local health department, a

municipality, or a county having jurisdiction may enforce this

chapter by any lawful means, including inspections, permits,

fees, civil fines, criminal prosecutions, injunctions, and, after

required notice, governmental construction or repair of pool yard

enclosures that do not exist or that do not comply with this

chapter.

Added by Acts 1993, 73rd Leg., ch. 517, Sec. 2, eff. Jan. 1,

1994.

Sec. 757.013. TENANT'S REQUEST FOR REPAIRS. A tenant in a

multiunit rental complex with a pool may verbally request repair

of a keyed dead bolt, keyless bolting device, sliding door latch,

sliding door pin lock, sliding door security bar, window latch,

or window screen latch unless a provision of a written lease

executed by the tenant requires that the request be made in

writing and the provision is in capital letters and underlined or

in 10-point boldfaced print. A request for repair may be given to

the owner or the owner's managing agent.

Added by Acts 1993, 73rd Leg., ch. 517, Sec. 2, eff. Jan. 1,

1994.

Sec. 757.014. APPLICATION TO OTHER BODIES OF WATER AND RELATED

FACILITIES. The owner of a multiunit rental complex or a

property owners association is not required to enclose a body of

water or construct barriers between the owner's or property

owners association's property and a body of water such as an

ocean, bay, lake, pond, bayou, river, creek, stream, spring,

reservoir, stock tank, culvert, drainage ditch, detention pond,

or other flood or drainage facility.

Added by Acts 1993, 73rd Leg., ch. 517, Sec. 2, eff. Jan. 1,

1994.

Sec. 757.015. EFFECT ON OTHER LAWS. (a) The duties established

by this chapter for an owner of a multiunit dwelling project, an

owner of a dwelling in a condominium, cooperative, or town home

project, and a property owners association supersede those

established by common law, the Property Code, the Health and

Safety Code, the Local Government Code other than Section

214.101, and local ordinances relating to duties to inspect,

install, repair, or maintain:

(1) pool yard enclosures;

(2) pool yard enclosure gates and gate latches, including

self-closing and self-latching devices;

(3) keyed dead bolts, keyless bolting devices, sliding door

handle latches, sliding door security bars, self-latching and

self-closing devices, and sliding door pin locks on doors that

open into a pool yard area and that are owned and controlled by

the owner or property owners association; and

(4) latches on windows that open into a pool yard area and that

are owned and controlled by the owner or property owners

association.

(b) This chapter does not affect any duties of a rental dwelling

owner, lessor, sublessor, management company, or managing agent

under Subchapter D, Chapter 92, Property Code.

Added by Acts 1993, 73rd Leg., ch. 517, Sec. 2, eff. Jan. 1,

1994.

Sec. 757.016. NONEXCLUSIVE REMEDIES. The remedies contained in

this chapter are not exclusive and are not intended to affect

existing remedies allowed by law or other procedure.

Added by Acts 1993, 73rd Leg., ch. 517, Sec. 2, eff. Jan. 1,

1994.

Sec. 757.017. INTERPRETATION AND APPLICATION. The provisions of

this chapter shall be liberally construed to promote its

underlying purpose which is to prevent swimming pool deaths and

injuries in this state.

Added by Acts 1993, 73rd Leg., ch. 517, Sec. 2, eff. Jan. 1,

1994.



CHAPTER 758. BICYCLE SAFETY

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE A. PUBLIC SAFETY

CHAPTER 758. BICYCLE SAFETY

Sec. 758.001. DEFINITIONS. In this chapter:

(1) "Bicycle" means a human-powered vehicle with two wheels in

tandem designed to transport by a pedaling action of a person

seated on a saddle seat.

(2) "Department" means the Department of Public Safety.

(3) "Operator" means a person who travels by pedaling on a

bicycle seated on a saddle seat.

(4) "Other public right-of-way" means any right-of-way, other

than a public roadway or public bicycle path, that is accessible

by the public and designed for use by vehicular or pedestrian

traffic.

(5) "Public bicycle path" means a right-of-way under the

jurisdiction and control of this state or a local political

subdivision for use primarily by bicycles or by bicycles and

pedestrians.

(6) "Public roadway" means a right-of-way under the jurisdiction

and control of this state or a local political subdivision for

use primarily by motor vehicles.

(7) "Tricycle" means a three-wheeled human-powered vehicle that

is designed to have a seat no more than two feet from the ground

and be used as a toy by a child younger than six years of age.

Added by Acts 1993, 73rd Leg., ch. 801, Sec. 1, eff. Jan. 1,

1994. Renumbered from Health & Safety Code Sec. 757.001 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(34), eff. Sept. 1, 1995.

Sec. 758.002. BICYCLE SAFETY EDUCATION PROGRAM. (a) The

department may establish and administer a statewide bicycle

safety education program and may adopt rules to implement the

program. The program must include instruction concerning:

(1) the safe handling and use of bicycles;

(2) high risk traffic situations;

(3) bicycle and traffic handling skills;

(4) on-bike training;

(5) correct use of bicycle helmets; and

(6) traffic laws and regulations.

(b) The department may issue a certificate or other evidence of

completion to a person who has successfully completed a bicycle

education course.

(c) Subject to the establishment of a bicycle education program

by the department, a person born after December 31, 1985, who

resides in a metropolitan statistical area as defined by the

United States Office of Management and Budget may complete a

bicycle education course approved by the department before

operating a bicycle on a public roadway, public bicycle path, or

other public right-of-way. The course may be completed before the

person's 10th birthday.

(d) The department may charge a fee for the course not to exceed

$15.

(e) The department may:

(1) determine the qualifications for an instructor in the

bicycle education program;

(2) use volunteer instructors; and

(3) certify organizations to recruit and train instructors for

the program.

(f) In administering this section, the department may contract

with an educational institution, state agency, local government,

or nonprofit organization interested in bicycle education.

(g) The department may accept gifts, grants, and donations to be

used in administering this section.

Added by Acts 1993, 73rd Leg., ch. 801, Sec. 1, eff. Jan. 1,

1994. Renumbered from Health & Safety Code Sec. 757.002 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(34), eff. Sept. 1, 1995.

Sec. 758.003. FUND. (a) A fee collected by the department

under this chapter shall be deposited in the state treasury to

the credit of the bicycle safety fund. The department by rule may

establish a procedure to allow an educational institution, state

agency, local government, or nonprofit organization interested in

bicycle safety to retain an amount from the fees collected to

cover actual and necessary expenses.

(b) The fund may be used by the department only to:

(1) defray the costs of administering this chapter;

(2) provide a bicycle training course for a child younger than

10 years of age who comes from a low income family; and

(3) if funding permits, assist children from low income families

in purchasing bicycle helmets.

Added by Acts 1993, 73rd Leg., ch. 801, Sec. 1, eff. Jan. 1,

1994. Renumbered from Health & Safety Code Sec. 757.003 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(34), eff. Sept. 1, 1995.



CHAPTER 759. ROLLER-SKATING CENTERS

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE A. PUBLIC SAFETY

CHAPTER 759. ROLLER-SKATING CENTERS

Sec. 759.001. DEFINITIONS. In this chapter:

(1) "Operator" means a person who owns, controls, or has

operational responsibility for a roller-skating center.

(2) "Roller-skating center" means a facility or a portion of a

facility that is specifically designed for roller skating by the

public.

(3) "Spectator" means an individual who is present in a

roller-skating center only to observe skating activity,

regardless of whether the skating activity is recreational or

competitive.

Added by Acts 1993, 73rd Leg., ch. 909, Sec. 1, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 757.001 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(35), eff. Sept. 1, 1995.

Sec. 759.002. DUTIES OF OPERATOR. An operator shall:

(1) provide at least one individual to act as a floor guard for

approximately every 200 skaters;

(2) require each floor guard to:

(A) wear attire that identifies the individual as a floor guard;

(B) be on duty at all times while skating is allowed;

(C) direct and supervise skaters and spectators; and

(D) watch for foreign objects that may have fallen on the floor;

(3) inspect and maintain in good condition the roller-skating

surface and the railings, kickboards, and walls surrounding the

roller-skating surface;

(4) inspect and maintain in good mechanical condition

roller-skating equipment that the operator leases or rents to

roller skaters;

(5) comply with the Roller-Skating Rink Safety Standards, 1980

edition, published by the Roller Skating Rink Operators

Association of America;

(6) post the duties of roller skaters and spectators prescribed

by this chapter in conspicuous places in the roller-skating

center; and

(7) maintain the stability and legibility of all required signs,

symbols, and posted notices.

Added by Acts 1993, 73rd Leg., ch. 909, Sec. 1, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 757.002 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(35), eff. Sept. 1, 1995.

Sec. 759.003. DUTIES OF ROLLER SKATERS. (a) A roller skater:

(1) shall comply with each posted sign or warning that relates

to the behavior and responsibility of the roller skater in the

roller-skating center;

(2) shall obey instructions given by the operator, floor guard,

or other roller-skating center personnel;

(3) shall maintain reasonable control over the speed and

direction of the roller skater's skating at all times;

(4) shall be reasonably aware of other roller skaters or objects

in the roller-skating center to avoid colliding with other roller

skaters or objects;

(5) shall know the roller skater's ability to control the

intended direction of skating and shall skate within the limits

of that ability; and

(6) may not act in a manner that may cause injury to others.

(b) The conduct of a child shall be evaluated based on the

child's experience, intelligence, capacity, and age to determine

if the child violated this section or Section 757.004.

Added by Acts 1993, 73rd Leg., ch. 909, Sec. 1, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 757.003 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(35), eff. Sept. 1, 1995.

Sec. 759.004. DUTY OF SPECTATOR. A spectator shall comply with

each posted sign or warning that relates to the behavior of the

spectator in the roller-skating center.

Added by Acts 1993, 73rd Leg., ch. 909, Sec. 1, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 757.004 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(35), eff. Sept. 1, 1995.

Sec. 759.005. LIABILITY. (a) The liability of an operator is

limited to those injuries or damages proximately caused by a

breach of the operator's duties prescribed by Section 757.002.

(b) The determination of the percentage of responsibility for an

injury or damage shall be made according to Chapter 33, Civil

Practice and Remedies Code.

Added by Acts 1993, 73rd Leg., ch. 909, Sec. 1, eff. Sept. 1,

1993. Renumbered from Health & Safety Code Sec. 757.005 by

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(35), eff. Sept. 1, 1995.



CHAPTER 760. ICE SKATING CENTERS

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE A. PUBLIC SAFETY

CHAPTER 760. ICE SKATING CENTERS

Sec. 760.001. DEFINITIONS. In this chapter:

(1) "Ice skating center" means that portion of a facility that

is designed for ice skating by the public.

(2) "Operator" means a person who owns, controls, or has

operational responsibility for an ice skating center.

(3) "Spectator" means an individual who is present in an ice

skating center only to observe ice skating, regardless of whether

the skating is recreational or competitive.

Added by Acts 1997, 75th Leg., ch. 141, Sec. 1, eff. Sept. 1,

1997.

Sec. 760.002. DUTIES OF OPERATOR. An operator shall:

(1) provide at least one individual to act as a rink monitor for

approximately every 200 ice skaters at any time public skating is

allowed;

(2) require a rink monitor to:

(A) wear attire that identifies the individual as a rink

monitor;

(B) direct and supervise skaters and spectators; and

(C) watch for and remove in a timely fashion all foreign objects

that may have fallen on the ice skating surface;

(3) inspect and maintain in good condition the ice skating

surface and the floors, railings, boards, and walls surrounding

the ice skating surface;

(4) inspect and maintain in good mechanical condition ice

skating equipment that the operator leases or rents to ice

skaters;

(5) comply with the risk management guidelines for ice skating

rinks endorsed by the board of directors of the Ice Skating

Institute of America on August 27, 1996;

(6) post the duties of ice skaters and spectators prescribed by

this chapter in conspicuous places in the ice skating center;

(7) maintain the stability and legibility of all required signs,

symbols, and posted notices; and

(8) maintain liability insurance of at least $500,000 combined

single limits for personal injury, death, or property damage.

Added by Acts 1997, 75th Leg., ch. 141, Sec. 1, eff. Sept. 1,

1997.

Sec. 760.003. DUTIES OF ICE SKATERS. (a) An ice skater shall:

(1) comply with each posted sign or warning that relates to the

behavior and responsibility of the ice skater in the ice skating

center;

(2) obey instructions given by the operator, rink monitor, or

other ice skating center personnel;

(3) maintain reasonable control over the speed and direction of

the ice skater's skating at all times;

(4) be reasonably aware of other ice skaters or objects in the

ice skating center to avoid colliding with other ice skaters or

objects; and

(5) know the ice skater's ability to control the intended

direction of skating and skate within the limits of that ability.

(b) An ice skater may not act in a manner that may cause injury

to others.

Added by Acts 1997, 75th Leg., ch. 141, Sec. 1, eff. Sept. 1,

1997.

Sec. 760.004. DUTY OF SPECTATOR. A spectator shall comply with

each posted sign or warning that relates to the behavior of the

spectator in the ice skating center.

Added by Acts 1997, 75th Leg., ch. 141, Sec. 1, eff. Sept. 1,

1997.

Sec. 760.005. DUTY OF CHILD. In determining whether the conduct

of a child violates Section 760.003 or 760.004, the conduct shall

be evaluated based on the child's experience, intelligence,

capacity, and age.

Added by Acts 1997, 75th Leg., ch. 141, Sec. 1, eff. Sept. 1,

1997.

Sec. 760.006. LIABILITY. (a) Except for actions against an

operator for gross negligence, malice, or intentional conduct, an

operator is not liable in negligence for damages for personal

injury, property damage, or death unless the personal injury,

property damage, or death is caused by a breach of a duty

prescribed in Section 760.002.

(b) Chapter 33, Civil Practice and Remedies Code, applies to an

action brought against an operator.

Added by Acts 1997, 75th Leg., ch. 141, Sec. 1, eff. Sept. 1,

1997.



CHAPTER 765. CRIMINAL HISTORY RECORD INFORMATION CHECKS OF EMPLOYEES OF RESIDENTIAL DWELLING PROJECTS

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE A. PUBLIC SAFETY

CHAPTER 765. CRIMINAL HISTORY RECORD INFORMATION CHECKS OF

EMPLOYEES OF RESIDENTIAL DWELLING PROJECTS

Sec. 765.001. DEFINITIONS. In this chapter:

(1) "Department" means the Department of Public Safety.

(2) "Dwelling" means one or more rooms rented for residential

purposes to one or more tenants.

(3) "Employer" means a person who employs employees to work at a

residential dwelling project.

(4) "Employee" means an individual who performs services for

compensation at a residential dwelling project and who is

employed by the entity that owns the project or represents the

owner in managing or leasing dwellings in the project. The term

does not include an independent contractor.

(5) "Occupant" means an individual who resides in a dwelling in

a residential dwelling project, other than:

(A) a tenant of the dwelling; or

(B) the owner or manager of the dwelling.

(6) "Residential dwelling project" means a house, condominium,

apartment building, duplex, or similar facility that is used as a

dwelling or a facility that provides lodging to guests for

compensation including a hotel, motel, inn, bed and breakfast

facility, or similar facility. The term does not include a

nursing home or other related institution regulated under Chapter

242.

Added by Acts 1989, 71st Leg., ch. 1194, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 694, Sec. 1, eff.

Sept. 1, 1993. Renumbered from Human Resources Code Sec. 135.001

and amended by Acts 1997, 75th Leg., ch. 572, Sec. 1, eff. Sept.

1, 1997.

Sec. 765.002. APPLICATION OF CHAPTER; EXCEPTION. (a) This

chapter applies to each applicant for a position of employment in

a residential dwelling project to whom an offer of employment is

made and who, in the course and scope of the employment, may be

reasonably required to have access to a dwelling in the

residential dwelling project.

(b) This chapter does not apply to a person employed by an

occupant or tenant of a dwelling in a residential dwelling

project.

Added by Acts 1989, 71st Leg., ch. 1194, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 694, Sec. 1, eff.

Sept. 1, 1993. Renumbered from Human Resources Code Sec. 135.002

and amended by Acts 1997, 75th Leg., ch. 572, Sec. 1, eff. Sept.

1, 1997.

Sec. 765.003. VERIFICATION OF CRIMINAL HISTORY RECORD

INFORMATION. (a) An employer may request an applicant to

disclose to the employer the applicant's criminal history at any

time before or after an offer of employment is made to the

applicant. After an offer of employment is made, the employer may

verify through the department any criminal history record

information that is maintained by the department relating to that

applicant and that the department is authorized to release under

Chapter 411, Government Code. The employer may verify the

information only with the authorization of the applicant and in

compliance with this section.

(b) The department may adopt rules or apply rules adopted under

Section 411.086, Government Code, regarding the method of

requesting information under this chapter.

(c) The department may adopt rules relating to an employer's

access to criminal history record information, including

requirements for submission of:

(1) the employer's complete name, current street address, and

federal employer identification number;

(2) an affidavit by an authorized representative of the employer

that the individual whose criminal history is requested has been

offered a position of employment by the employer in a residential

dwelling project and that, in the course and scope of the

employment, the individual may be reasonably required to have

access to a dwelling in the residential dwelling project; and

(3) the complete name, date of birth, social security number,

and current street address of the individual signing the

affidavit.

(d) An affidavit submitted under Subsection (c) must include a

statement, executed by the individual offered the position of

employment, that authorizes the employer to obtain the criminal

history record of the individual.

(e) The department may not provide an employer with the criminal

history record information of an applicant under this chapter

unless the employer is entitled to receive the information under

Section 411.118, Government Code.

(f) This chapter does not require an employer to obtain criminal

history record information under this chapter.

Added by Acts 1989, 71st Leg., ch. 1194, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(57), eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 694, Sec. 1, eff. Sept.

1, 1993. Renumbered from Human Resources Code Sec. 135.003 and

amended by Acts 1997, 75th Leg., ch. 572, Sec. 1, eff. Sept. 1,

1997.

Sec. 765.004. PRIVILEGE. Criminal history record information

received by an employer under this chapter is privileged and is

for the exclusive use of the employer. The employer may disclose

the information to an authorized officer, employee, or agent of

the employer only for the purpose of making a determination

regarding the suitability of an individual for employment.

Otherwise, an employer, or any individual to whom the employer

may have disclosed information, may not release or otherwise

disclose the information received under this chapter to any

person or governmental entity except on court order or with the

written consent of the individual being investigated.

Added by Acts 1989, 71st Leg., ch. 1194, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 694, Sec. 1, eff.

Sept. 1, 1993. Renumbered from Human Resources Code Sec. 135.004

by Acts 1997, 75th Leg., ch. 572, Sec. 1, eff. Sept. 1, 1997.

Sec. 765.005. PENALTY. An individual who is an officer,

employee, or agent of an employer and who knowingly or

intentionally violates Section 765.004 or submits false

information to the department commits an offense. An offense

under this section is a Class A misdemeanor.

Added by Acts 1989, 71st Leg., ch. 1194, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 694, Sec. 1, eff.

Sept. 1, 1993. Renumbered from Human Resources Code Sec. 135.005

and amended by Acts 1997, 75th Leg., ch. 572, Sec. 1, eff. Sept.

1, 1997.

Sec. 765.006. EFFECT OF SUBMISSION OF FALSE INFORMATION. An

employer may terminate the employment of an individual who, at

the time of the individual's application for employment or after

the individual has been employed by the employer, submits false

information relating to the individual's criminal history.

Added by Acts 1993, 73rd Leg., ch. 694, Sec. 1, eff. Sept. 1,

1993. Renumbered from V.T.C.A, Human Resources Code Sec. 135.006

by Acts 1997, 75th Leg., ch. 572, Sec. 1, eff. Sept. 1, 1997.

Sec. 765.007. OTHER INFORMATION. This chapter does not prevent

an employer from asking an applicant for employment or an

employee to provide other information if the request for that

information is not otherwise prohibited by law.

Added by Acts 1993, 73rd Leg., ch. 694, Sec. 1, eff. Sept. 1,

1993. Renumbered from Human Resources Code Sec. 135.007 by Acts

1997, 75th Leg., ch. 572, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 766. FIRE SAFETY IN RESIDENTIAL DWELLINGS

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE A. PUBLIC SAFETY

CHAPTER 766. FIRE SAFETY IN RESIDENTIAL DWELLINGS

Sec. 766.001. DEFINITIONS. In this chapter:

(1) "Carbon monoxide alarm" means a device that detects and

sounds an alarm to indicate the presence of a harmful level of

carbon monoxide gas.

(2) "Department" means the Texas Department of Insurance.

(3) "Fossil fuel" includes coal, kerosene, oil, wood, fuel

gases, and other petroleum or hydrocarbon products.

(4) "One-family or two-family dwelling" means a structure that

has one or two residential units that are occupied as, or

designed or intended for occupancy as, a residence by

individuals.

(5) "Smoke detector" means a device or a listed component of a

system that detects and sounds an alarm to indicate the presence

of visible or invisible products of combustion in the air.

(6) "Smoke detector for hearing-impaired persons" has the

meaning assigned by Section 792.001.

Added by Acts 2007, 80th Leg., R.S., Ch.

1051, Sec. 10, eff. September 1, 2007.

Sec. 766.002. SMOKE DETECTOR REQUIREMENT. (a) Each one-family

or two-family dwelling constructed in this state must have

working smoke detectors installed in the dwelling in accordance

with the smoke detector requirements of the building code in

effect in the political subdivision in which the dwelling is

located, including performance, location, and power source

requirements.

(b) If a one-family or two-family dwelling does not comply with

the smoke detector requirements of the building code in effect in

the political subdivision in which the dwelling is located, any

home improvement to the dwelling that requires the issuance of a

building permit must include the installation of smoke detectors

in accordance with the building code in effect in the political

subdivision in which the dwelling is located, including

performance, location, and power source requirements.

Added by Acts 2007, 80th Leg., R.S., Ch.

1051, Sec. 10, eff. September 1, 2007.

Sec. 766.0021. SMOKE DETECTOR FOR HEARING-IMPAIRED PERSONS. (a)

A purchaser under a written contract for the sale of a

one-family or two-family dwelling may require the seller to

install smoke detectors for hearing-impaired persons if:

(1) the purchaser or a member of the purchaser's family who will

reside in the dwelling is a hearing-impaired person;

(2) the purchaser provides written evidence of the hearing

impairment signed by a licensed physician; and

(3) not later than the 10th day after the effective date of the

contract, the purchaser requests in writing that the seller

install smoke detectors for hearing-impaired persons and

specifies the locations in the dwelling where the smoke detectors

are to be installed.

(b) If the seller is required to install smoke detectors for

hearing-impaired persons under Subsection (a), the seller and

purchaser may agree:

(1) which party will bear the cost of installing the smoke

detectors; and

(2) which brand of smoke detectors to install.

(c) The seller must install the smoke detectors not later than

the closing date of the sale of the dwelling.

(d) A purchaser may terminate the contract to purchase the

dwelling if the seller fails to install smoke detectors for

hearing-impaired persons as required by this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1051, Sec. 10, eff. September 1, 2007.

Sec. 766.0025. FRATERNITY AND SORORITY HOUSES. (a) In this

section, "fraternity or sorority house" means a dwelling that:

(1) is a separate structure and that is not a multiunit

residential property composed of multiple independent residential

units; and

(2) serves as living quarters for members of a fraternity or

sorority.

(b) The owner of a fraternity or sorority house must have

working smoke detectors installed in the fraternity house or

sorority house in accordance with the smoke detector requirements

of the building code in effect in the political subdivision in

which the fraternity or sorority house is located, including

performance, location, and power source requirements.

Added by Acts 2007, 80th Leg., R.S., Ch.

1051, Sec. 10, eff. September 1, 2007.

Sec. 766.003. INFORMATION RELATING TO FIRE SAFETY AND CARBON

MONOXIDE DANGERS. (a) The department shall prepare information

of public interest relating to:

(1) fire safety in the home; and

(2) the dangers of carbon monoxide.

(b) The information must inform the public about:

(1) ways to prevent fires in the home, and actions to take if a

fire occurs in the home;

(2) the need to test smoke detectors every month to ensure the

smoke detector is working;

(3) replacing the battery in a battery-operated smoke detector

every six months;

(4) the need to have fire safety equipment in the home,

including fire extinguishers and emergency escape ladders;

(5) the need to develop and practice a fire escape plan;

(6) the availability of carbon monoxide detectors;

(7) using carbon monoxide alarms as a backup to prevent carbon

monoxide poisoning; and

(8) the need to properly use and maintain fossil fuel-burning

appliances.

(c) The department shall distribute the information described by

this section to the public in any manner the department

determines is cost-effective, including providing the information

on the department's Internet website and publishing informational

pamphlets.

Added by Acts 2007, 80th Leg., R.S., Ch.

1051, Sec. 10, eff. September 1, 2007.



CHAPTER 768. CHILDREN PARTICIPATING IN RODEOS

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE A. PUBLIC SAFETY

CHAPTER 768. CHILDREN PARTICIPATING IN RODEOS

Sec. 768.001. DEFINITIONS. In this chapter:

(1) "Bull riding helmet" means a rodeo helmet that is designed

to provide substantial protection for a person's head and face

during bull riding.

(2) "Child" means a person under 18 years of age.

(3) "Department" means the Department of State Health Services.

(4) "Executive commissioner" means the executive commissioner of

the Health and Human Services Commission.

(5) "Protective vest" means protective clothing that covers a

person's chest and torso to prevent or mitigate injury to those

areas.

(6) "Rodeo" means an exhibition or competition, without regard

to whether the participants are compensated, involving activities

related to cowboy skills, including:

(A) riding a horse, with or without a saddle, with the goal of

remaining on the horse while it attempts to throw off the rider;

(B) riding a bull;

(C) roping an animal, including roping as part of a team;

(D) wrestling a steer; and

(E) riding a horse in a pattern around preset barrels or other

obstacles.

Added by Acts 2009, 81st Leg., R.S., Ch.

868, Sec. 1, eff. June 19, 2009.

Sec. 768.002. PROTECTIVE GEAR REQUIRED FOR CHILDREN ENGAGING IN

CERTAIN RODEO ACTIVITIES. (a) A child may not engage in, and a

parent or legal guardian of the child may not knowingly or

recklessly permit the child to engage in, bull riding, including

engaging in bull riding outside a rodeo for the purpose of

practicing bull riding, unless the child is wearing a bull riding

helmet and a protective vest.

(b) To satisfy the requirements of this section, a helmet or

protective vest must meet the standards adopted under Section

768.004.

(c) In a cause of action in which damages are sought for

injuries or death suffered by a child in connection with bull

riding, the failure of the child or of the parent or legal

guardian of the child to comply with this chapter does not

constitute responsibility causing or contributing to the cause of

the child's injuries or death for purposes of Chapter 33, Civil

Practice and Remedies Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

868, Sec. 1, eff. June 19, 2009.

Sec. 768.003. RODEOS ASSOCIATED WITH SCHOOL. (a) This section

applies only to a primary or secondary school that sponsors,

promotes, or otherwise is associated with a rodeo in which

children who attend the school are likely to participate.

(b) A primary or secondary school to which this section applies

shall, before the first rodeo associated with the school in each

school year, conduct a mandatory educational program on safety,

including the proper use of protective gear, for children

planning to participate in the rodeo. The educational program

may consist of an instructional video, subject to department

approval.

(c) A child may not participate in a rodeo associated with the

child's school during a school year unless the child has

completed the educational program under Subsection (b) not more

than one year before the first day of the rodeo.

Added by Acts 2009, 81st Leg., R.S., Ch.

868, Sec. 1, eff. June 19, 2009.

Sec. 768.004. RULES. (a) The executive commissioner by rule

shall adopt standards for:

(1) bull riding helmets; and

(2) protective vests.

(b) For purposes of this section, the executive commissioner may

adopt standards established under federal law or adopted by a

federal agency or a nationally recognized organization.

(c) The executive commissioner shall adopt rules establishing

requirements for the educational program under Section 768.003.

Added by Acts 2009, 81st Leg., R.S., Ch.

868, Sec. 1, eff. June 19, 2009.



CHAPTER 771. STATE ADMINISTRATION OF EMERGENCY COMMUNICATIONS

HEALTH AND SAFETY CODETITLE 9. SAFETYSUBTITLE B. EMERGENCIESCHAPTER 771. STATE ADMINISTRATION OF EMERGENCY COMMUNICATIONSSUBCHAPTER A. GENERAL PROVISIONSSec. 771.001. DEFINITIONS. In this chapter:(1) "Commission" means the Commission on State Emergency Communications.(2) "Business service user" means a user of business service that provides telecommunications service, including 9-1-1 service, to end users through a publicly or privately owned telephone switch.(3) "Emergency communication district" means:(A) a public agency or group of public agencies acting jointly that provided 9-1-1 service before September 1, 1987, or that had voted or contracted before that date to provide that service; or(B) a district created under Subchapter B, C, D, or F, Chapter 772.(4) "Intrastate long distance service provider" means a telecommunications carrier providing intrastate long distance service, as defined by the commission.(5) "Local exchange service provider" means a telecommunications carrier providing telecommunications service in a local exchange service area under a certificate of public convenience and necessity issued by the Public Utility Commission of Texas.(6) "9-1-1 service" means a telecommunications service that provides the user of the public telephone system the ability to reach a public safety answering point by dialing the digits 9-1-1.(7) "Public agency" means the state, a municipality, a county, an emergency communication district, a regional planning commission, an appraisal district, or any other political subdivision or district that provides, participates in the provision of, or has authority to provide fire-fighting, law enforcement, ambulance, medical, 9-1-1, or other emergency services.(8) "Public safety agency" means the division of a public agency that provides fire-fighting, police, medical, or other emergency services, or a private entity that provides emergency medical or ambulance services.(9) "Public safety answering point" means a continuously operated communications facility that is assigned the responsibility to receive 9-1-1 calls and, as appropriate, to dispatch public safety services or to extend, transfer, or relay 9-1-1 calls to appropriate public safety agencies.(10) "Regional planning commission" means a planning commission established under Chapter 391, Local Government Code.(11) "Business service" means a telecommunications service classified as a business service under rules adopted by the Public Utility Commission of Texas or under the applicable tariffs of the principal service supplier.(12) "Wireless service provider" means a provider of commercial mobile service under Section 332(d), Federal Telecommunications Act of 1996 (47 U.S.C. Section 151 et seq.), Federal Communications Commission rules, and the Omnibus Budget Reconciliation Act of 1993 (Pub. L. No. 103-66), and includes a provider of wireless two-way communication service, radio-telephone communications related to cellular telephone service, network radio access lines or the equivalent, and personal communication service. The term does not include a provider of:(A) a service whose users do not have access to 9-1-1 service;(B) a communication channel used only for data transmission;(C) a wireless roaming service or other nonlocal radio access line service; or(D) a private telecommunications service.(13) "Wireless telecommunications connection" means any wireless communication mobile station assigned a number containing an area code assigned to Texas by the North American Numbering Plan Administrator that connects a wireless service provider to the local exchange service provider.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 735, Sec. 1, eff. June 16, 1993; Acts 1993, 73rd Leg., ch. 936, Sec. 1, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 638, Sec. 1, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1246, Sec. 1, eff; Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1405, Sec. 1, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1406, Sec. 1, eff. Aug. 30, 1999.

SUBCHAPTER B. COMMISSION ON STATE EMERGENCY COMMUNICATIONSSec. 771.031. COMPOSITION OF COMMISSION. (a) The Commission on State Emergency Communications is composed of nine appointed members and three ex officio members as provided by this section.(b) The following individuals serve as nonvoting ex officio members:(1) the executive director of the Public Utility Commission of Texas, or an individual designated by the executive director;(2) the executive director of the Department of Information Resources, or an individual designated by the executive director; and(3) the executive commissioner of the Health and Human Services Commission, or an individual designated by the executive commissioner.(c) The lieutenant governor and the speaker of the house of representatives each shall appoint two members as representatives of the general public.(d) The governor shall appoint:(1) one member who serves on the governing body of a regional planning commission;(2) one member who serves as a director of or is on the governing body of an emergency communication district;(3) one member who serves on the governing body of a county;(4) one member who serves on the governing body of a home-rule municipality that operates a 9-1-1 system that is independent of the state's system; and(5) one member as a representative of the general public.(e) Appointed members of the commission serve staggered terms of six years, with the terms of one-third of the members expiring September 1 of each odd-numbered year.(f) A vacancy in an appointed position on the commission shall be filled in the same manner as the position of the member whose departure created the vacancy.(g) The governor shall designate an appointed member of the commission as the presiding officer of the commission to serve in that capacity at the pleasure of the governor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 638, Sec. 2, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1405, Sec. 3, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 2.06, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 347, Sec. 1, eff. September 1, 2009.

Sec. 771.0315. ELIGIBILITY FOR MEMBERSHIP OR TO BE GENERAL COUNSEL. (a) A person is not eligible for appointment under Section 771.031 to represent the general public if the person or the person's spouse:(1) is registered, certified, or licensed by a regulatory agency in the field of telecommunications;(2) is employed by or participates in the management of a business entity or other organization receiving money from the commission;(3) owns or controls, directly or indirectly, more than a 10 percent interest in a business entity or other organization receiving money from the commission; or(4) uses or receives a substantial amount of tangible goods, services, or money from the commission other than compensation or reimbursement authorized by law for commission membership, attendance, or expenses.(b) In this subsection, "Texas trade association" means a cooperative and voluntarily joined association of business or professional competitors in this state designed to assist its members and its industry or profession in dealing with mutual business or professional problems and in promoting their common interest. A person may not be a member of the commission and may not be a commission employee employed in a "bona fide executive, administrative, or professional capacity," as that phrase is used for purposes of establishing an exemption to the overtime provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.) and its subsequent amendments, if:(1) the person is an officer, employee, or paid consultant of a Texas trade association in the field of telecommunications or emergency communications;(2) the person's spouse is an officer, manager, or paid consultant of a Texas trade association in the field of telecommunications or emergency communications;(3) the person is an officer, employee, or paid consultant of a Texas association of regional councils; or(4) the person's spouse is an officer, manager, or paid consultant of a Texas association of regional councils.(c) A person may not be a member of the commission or act as the general counsel to the commission if the person is required to register as a lobbyist under Chapter 305, Government Code, because of the person's activities for compensation on behalf of a profession related to the operation of the commission.(d) Appointments to the commission shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointees.

Added by Acts 1999, 76th Leg., ch. 1405, Sec. 4, eff. Sept. 1, 1999.

Sec. 771.0316. GROUNDS FOR REMOVAL OF COMMISSION MEMBER. (a) It is a ground for removal from the commission that a member:(1) does not have at the time of taking office the qualifications required by Section 771.031;(2) does not maintain during service the qualifications required by Section 771.031;(3) is ineligible for membership under Section 771.031 or 771.0315;(4) cannot, because of illness or disability, discharge the member's duties for a substantial part of the member's term; or(5) is absent from more than half of the regularly scheduled commission meetings that the member is eligible to attend during a calendar year without an excuse approved by a majority vote of the commission.(b) The validity of an action of the commission is not affected by the fact that it is taken when a ground for removal of a commission member exists.(c) If the executive director has knowledge that a potential ground for removal exists, the executive director shall notify the presiding officer of the commission of the potential ground. The presiding officer shall notify the governor and the attorney general that a potential ground for removal exists. If the potential ground for removal involves the presiding officer, the executive director shall notify the next highest ranking officer of the commission, who shall then notify the governor and the attorney general that a potential ground for removal exists.

Added by Acts 1999, 76th Leg., ch. 1405, Sec. 4, eff. Sept. 1, 1999.

Sec. 771.032. APPLICATION OF SUNSET ACT. The Commission on State Emergency Communications is subject to Chapter 325, Government Code (Texas Sunset Act). Unless continued in existence as provided by that chapter, the commission is abolished and this chapter expires September 1, 2011.

Added by Acts 1995, 74th Leg., ch. 970, Sec. 2.01, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1405, Sec. 5, eff. Sept. 1, 1999.

Sec. 771.033. MEETINGS. The commission shall meet in Austin and at other places fixed by the commission at the call of the presiding officer.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1405, Sec. 6, eff. Sept. 1, 1999.

Sec. 771.034. EXPENSES. The expenses of a member of the commission shall be paid as provided by the General Appropriations Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1405, Sec. 7, eff. Sept. 1, 1999.

Sec. 771.035. STAFF; PERSONNEL POLICIES. (a) The commission may employ persons as necessary to carry out its functions.(b) The executive director or the executive director's designee shall prepare and maintain a written policy statement that implements a program of equal employment opportunity to ensure that all personnel decisions are made without regard to race, color, disability, sex, religion, age, or national origin.(c) The policy statement must include:(1) personnel policies, including policies related to recruitment, evaluation, selection, training, and promotion of personnel, that show the intent of the commission to avoid the unlawful employment practices described by Chapter 21, Labor Code; and(2) an analysis of the extent to which the composition of the commission's personnel is in accordance with state and federal law and a description of reasonable methods to achieve compliance with state and federal law.(d) The policy statement must be:(1) updated annually;(2) reviewed by the state Commission on Human Rights for compliance with Subsection (c)(1); and(3) filed with the governor's office.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1405, Sec. 8, eff. Sept. 1, 1999.

Sec. 771.036. STANDARDS OF CONDUCT. The executive director or the executive director's designee shall provide to members of the commission and to employees of the commission, as often as necessary, information regarding the requirements for office or employment under this chapter, including information regarding a person's responsibilities under applicable laws relating to standards of conduct for state officers or employees.

Added by Acts 1999, 76th Leg., ch. 1405, Sec. 9, eff. Sept. 1, 1999.

Sec. 771.037. COMMISSION MEMBER TRAINING. (a) A person who is appointed to and qualifies for office as a member of the commission may not vote, deliberate, or be counted as a member in attendance at a meeting of the commission until the person completes a training program that complies with this section.(b) The training program must provide the person with information regarding:(1) the legislation that created the commission;(2) the programs operated by the commission;(3) the role and functions of the commission;(4) the rules of the commission, with an emphasis on the rules that relate to disciplinary and investigatory authority;(5) the current budget of the commission;(6) the results of the most recent formal audit of the commission;(7) the requirements of:(A) the open meetings law, Chapter 551, Government Code;(B) the public information law, Chapter 552, Government Code;(C) the administrative procedure law, Chapter 2001, Government Code; and(D) other laws relating to public officials, including conflict of interest laws; and(8) any applicable ethics policies adopted by the commission or the Texas Ethics Commission.(c) A person appointed to the commission is entitled to reimbursement, as provided by the General Appropriations Act, for the travel expenses incurred in attending the training program, regardless of whether the attendance of the program occurs before or after the person qualifies for office.

Added by Acts 1999, 76th Leg., ch. 1405, Sec. 10, eff. Sept. 1, 1999.

Sec. 771.038. PUBLIC COMMENTS. The commission shall develop and implement policies that provide the public with a reasonable opportunity to appear before the commission and to speak on any issue under the jurisdiction of the commission.

Added by Acts 1999, 76th Leg., ch. 1405, Sec. 11, eff. Sept. 1, 1999.

Sec. 771.039. COMPLAINTS. (a) The commission shall maintain a file on each written complaint filed with the commission. The file must include:(1) the name of the person who filed the complaint;(2) the date the complaint is received by the commission;(3) the subject matter of the complaint;(4) the name of each person contacted in relation to the complaint;(5) a summary of the results of the review or investigation of the complaint; and(6) an explanation of the reason the file was closed, if the commission closed the file without taking action other than to investigate the complaint.(b) The commission shall provide to the person filing the complaint and to each person who is a subject of the complaint a copy of the commission's policies and procedures relating to complaint investigation and resolution.(c) The commission, at least quarterly and until final disposition of the complaint, shall notify the person filing the complaint and each person who is a subject of the complaint of the status of the investigation unless the notice would jeopardize an undercover investigation.

Added by Acts 1999, 76th Leg., ch. 1405, Sec. 12, eff. Sept. 1, 1999.

SUBCHAPTER C. ADMINISTRATION OF STATE EMERGENCY COMMUNICATIONSSec. 771.051. POWERS AND DUTIES OF COMMISSION. (a) The commission is the state's authority on emergency communications. The commission shall:(1) administer the implementation of statewide 9-1-1 service and the poison control network, including poison control centers under Chapter 777;(2) develop minimum performance standards for equipment and operation of 9-1-1 service to be followed in developing regional plans under Section 771.055, including requirements that the plans provide for:(A) automatic number identification by which the telephone number of the caller is automatically identified at the public safety answering point receiving the call; and(B) other features the commission considers appropriate;(3) examine and approve or disapprove regional plans as provided by Section 771.056;(4) recommend minimum training standards, assist in training, and provide assistance in the establishment and operation of 9-1-1 service;(5) allocate money to prepare and operate regional plans as provided by Section 771.056;(6) develop and provide public education materials and training;(7) plan, implement, operate, and maintain poison control center databases and assist in planning, supporting, and facilitating 9-1-1 databases, as needed;(8) provide grants or contracts for services that enhance the effectiveness of 9-1-1 service;(9) coordinate emergency communications services and providers;(10) make reasonable efforts to gain voluntary cooperation in the commission's activities of emergency communications authorities and providers outside the commission's jurisdiction, including:(A) making joint communications to state and federal regulators; and(B) arranging cooperative purchases of equipment or services; and(11) accept, receive, and deposit in its account in the general revenue fund gifts, grants, and royalties from public and private entities. Gifts, grants, and royalties may be used for the purposes of the commission.(b) The commission shall comply with state laws requiring state agencies, boards, or commissions generally to submit appropriations requests to the Legislative Budget Board and the governor and to develop a strategic plan for operations.(c) The commission may obtain a commercial license or sublicense to sell 9-1-1 or poison control public education and training materials in this state or in other states. The commission may use all profits from sales for purposes of the commission.(d) The commission shall develop and implement policies that clearly separate the policy making responsibilities of the commission and the management responsibilities of the executive director and the staff of the commission.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 36, Sec. 1.05, eff. April 19, 1993; Acts 1995, 74th Leg., ch. 638, Sec. 3, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1377, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1405, Sec. 13, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 347, Sec. 2, eff. September 1, 2009.

Sec. 771.052. AGENCY COOPERATION. Each public agency and regional planning commission shall cooperate with the commission to the fullest extent possible.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1405, Sec. 14, eff. Sept. 1, 1999.

Sec. 771.053. LIABILITY OF SERVICE PROVIDERS AND CERTAIN PUBLIC OFFICERS. (a) A service provider of telecommunications service involved in providing 9-1-1 service, a manufacturer of equipment used in providing 9-1-1 service, or an officer or employee of a service provider involved in providing 9-1-1 service is not liable for any claim, damage, or loss arising from the provision of 9-1-1 service unless the act or omission proximately causing the claim, damage, or loss constitutes gross negligence, recklessness, or intentional misconduct.(b) A member of the commission or of the governing body of a public agency is not liable for any claim, damage, or loss arising from the provision of 9-1-1 service unless the act or omission causing the claim, damage, or loss violates a statute or ordinance applicable to the action.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 936, Sec. 2, eff. Aug. 30, 1993; Acts 1999, 76th Leg., ch. 1405, Sec. 15, eff. Sept. 1, 1999.

Sec. 771.054. EFFECT OF CHAPTER ON EMERGENCY COMMUNICATION DISTRICTS. Except as expressly provided by this chapter, this chapter does not affect the existence or operation of an emergency communication district or prevent the addition of territory to the area served by an emergency communication district as provided by law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 771.055. STRATEGIC PLANNING. (a) Each regional planning commission shall develop a regional plan for the establishment and operation of 9-1-1 service throughout the region that the regional planning commission serves. The 9-1-1 service must meet the standards established by the commission.(b) A regional plan must describe how the 9-1-1 service is to be administered. The 9-1-1 service may be administered by an emergency communication district, municipality, or county, by a combination formed by interlocal contract, or by other appropriate means as determined by the regional planning commission. In a region in which one or more emergency communication districts exist, a preference shall be given to administration by those districts and expansion of the area served by those districts.(c) A regional plan must be updated at least once every state fiscal biennium and must include:(1) a description of how money allocated to the region under this chapter is to be allocated in the region;(2) projected financial operating information for the two state fiscal years following the submission of the plan; and(3) strategic planning information for the five state fiscal years following submission of the plan.(d) In a region in which one or more emergency communication districts exist, if a district chooses to participate in the regional plan, the district shall assist in the development of the regional plan.(e) For each state fiscal biennium, the commission shall prepare a strategic plan for statewide 9-1-1 service for the following five state fiscal years using information from the strategic information contained in the regional plans and provided by emergency communication districts and home-rule municipalities that operate 9-1-1 systems independent of the state system. The commission shall present the strategic plan to the governor and the Legislative Budget Board, together with the commission's legislative appropriations request. The strategic plan must:(1) include a survey of the current performance, efficiency, and degree of implementation of emergency communications services throughout the whole state;(2) provide an assessment of the progress made toward meeting the goals and objectives of the previous strategic plan and a summary of the total expenditures for emergency communications services in this state;(3) provide a strategic direction for emergency communications services in this state;(4) establish goals and objectives relating to emergency communications in this state;(5) provide long-range policy guidelines for emergency communications in this state;(6) identify major issues relating to improving emergency communications in this state;(7) identify priorities for this state's emergency communications system; and(8) detail the financial performance of each regional planning commission in implementing emergency communications service including an accounting of administrative expenses.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1405, Sec. 16, eff. Sept. 1, 1999.

Sec. 771.056. SUBMISSION OF REGIONAL PLAN TO COMMISSION. (a) The regional planning commission shall submit a regional plan, or an amendment to the plan, to the commission for approval or disapproval.(b) In making its determination, the commission shall consider whether the plan or amendment satisfies the standards established by the commission under this chapter, the cost and effectiveness of the plan or amendment, and the appropriateness of the plan or amendment in the establishment of statewide 9-1-1 service.(c) The commission shall notify a regional planning commission of the approval or disapproval of the plan or amendment not later than the 90th day after the date the commission receives an administratively complete plan or amendment. If the commission disapproves the plan, it shall specify the reasons for disapproval and set a deadline for submission of a modified plan.(d) If the commission approves the plan, it shall allocate to the region from the money collected under Sections 771.071, 771.0711, and 771.072 and appropriated to the commission the amount that the commission considers appropriate to operate 9-1-1 service in the region according to the plan and contracts executed under Section 771.078.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1405, Sec. 17, eff. Sept. 1, 1999.

Sec. 771.057. AMENDMENT OF PLAN. A regional plan may be amended according to the procedure determined by the commission.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1405, Sec. 18, eff. Sept. 1, 1999.

Sec. 771.058. OPTIONAL PARTICIPATION IN PLAN. (a) In a county with a population of 120,000 or less, the county or another public agency, other than the state, located in the county is not required to participate in the regional plan applicable to the regional planning commission in which it is located, and the fee imposed under this chapter may not be charged to a customer in the county or territory of the public agency other than the county, unless the county or other public agency chooses to participate in the plan by resolution of its governing body.(b) On approval by the commission, an emergency communication district may choose to participate in the regional plan applicable to the regional planning commission region in which the district is located. An emergency communication district described by Section 771.001(3)(A) may choose to participate in the regional plan by resolution of its governing body or by adoption of an ordinance. An emergency communication district described by Section 771.001(3)(B) may choose to participate in the regional plan by order of the district's board after a public hearing held in the manner required for a public hearing on the continuation of the district under the law governing the district. Following the adoption of the resolution, ordinance, or order and approval by the commission, the regional planning commission shall amend the regional plan to take into account the participation of the emergency communication district.(c) Participation in the regional plan by an emergency communication district does not affect the organization or operation of the district, except that the district may not collect an emergency communication fee or other special fee for 9-1-1 service not permitted by this chapter. Participation by the district in the plan does not affect the district's authority to set its own fees in the territory under its jurisdiction on January 1, 1988. Participation in the regional plan by a public agency or group of public agencies operating as an emergency communication district as provided by Subsection (d) does not affect the authority of the public agency or group of public agencies to set its own fees in territory:(1) under its jurisdiction at the time of recognition; or(2) added to the district after the recognition.(d) In a county with a population of 120,000 or less, a public agency or group of public agencies acting jointly that contracted with a service provider before September 1, 1987, to provide 9-1-1 service by resolution of its governing body may withdraw from a regional plan in which it chooses to participate. A public agency or group of public agencies that withdraws from a regional plan under this subsection shall be recognized and operate as an emergency communication district in the agency's or group's geographic jurisdiction. As an emergency communication district, the public agency or group of agencies:(1) is governed by Subchapter D, Chapter 772; and(2) may collect all fees authorized by that subchapter or other applicable law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 670, Sec. 2, eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 1405, Sec. 19, eff. Sept. 1, 1999.

Sec. 771.059. DEADLINE FOR STATEWIDE 9-1-1 SERVICE. Before September 1, 1995, all parts of the state must be covered by 9-1-1 service.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 771.060. BUSINESS PROVIDING RESIDENTIAL TELEPHONE SWITCHES. A business service user that provides residential facilities and owns or leases a private telephone switch used to provide telephone service to facility residents shall provide to those residential end users the same level of 9-1-1 service that a service supplier is providing to other residential end users in the area participating in the regional plan under Section 771.051(2).

Added by Acts 1993, 73rd Leg., ch. 936, Sec. 3, eff. Aug. 30, 1993.

Sec. 771.061. CONFIDENTIALITY OF INFORMATION. (a) Information that a service provider of telecommunications service is required to furnish to a governmental entity in providing computerized 9-1-1 service is confidential and is not available for public inspection. Information that is contained in an address database maintained by a governmental entity or a third party used in providing computerized 9-1-1 service is confidential and is not available for public inspection. The service provider or third party is not liable to any person who uses a computerized 9-1-1 service for the release of information furnished by the service provider or third party in providing computerized 9-1-1 service, unless the act or omission proximately causing the claim, damage, or loss constitutes gross negligence, recklessness, or intentional misconduct.(b) Information that a service provider of telecommunications service furnishes to the commission or an emergency communication district to verify or audit emergency service fees or surcharge remittances and that includes access line or market share information of an individual service provider is confidential and not available for public inspection.

Added by Acts 1997, 75th Leg., ch. 1377, Sec. 2, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1405, Sec. 20, eff. Sept. 1, 1999.

Sec. 771.062. LOCAL ADOPTION OF STATE RULE. (a) An emergency communication district may adopt any provision of this chapter or any commission rule. The commission may enforce a provision or rule adopted by an emergency communication district under this section.(b) The commission shall maintain and update at least annually a list of provisions or rules that have been adopted by emergency communication districts under this section.(c) An emergency communication district or home-rule municipality that operates a 9-1-1 system independent of the state system may voluntarily submit strategic planning information to the commission for use in preparing the strategic plan for statewide 9-1-1 service. This information as determined by the commission, if reported, may:(1) include a survey of the current performance, efficiency, and degree of implementation of emergency communications services;(2) detail the progress made toward meeting the goals and objectives of the previous strategic plan;(3) describe the strategic direction, goals, and objectives for emergency communications services;(4) identify major issues, long-range policy guidelines, and priorities relating to improving emergency communications services; and(5) detail the financial performance of each district in implementing emergency communications services.(d) The commission shall establish reasonable guidelines for use by districts and home-rule municipalities in preparing information for the strategic plan for statewide 9-1-1 services. These guidelines shall include the time frames of information and instructions for submission.

Added by Acts 1997, 75th Leg., ch. 1377, Sec. 2, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1405, Sec. 21, eff. Sept. 1, 1999.

Sec. 771.063. DEFINITION OF LOCAL EXCHANGE ACCESS LINE AND EQUIVALENT LOCAL EXCHANGE ACCESS LINE. (a) The advisory commission shall determine by rulemaking what constitutes a local exchange access line and an equivalent local exchange access line for all 9-1-1 emergency services fees imposed statewide.(b) By October 1, 1999, the advisory commission shall adopt definitions of a local exchange access line and an equivalent local exchange access line that exclude a line from a telecommunications service provider to an Internet service provider for the Internet service provider's data modem lines used only to provide its Internet access service and that are not capable of transmitting voice messages.(c) The advisory commission shall annually review the definitions of a local exchange access line and an equivalent local exchange access line to address technical and structural changes in the provision of telecommunications and data services. In that annual review, the advisory commission may include previously excluded Internet service provider data modem lines if it determines that circumstances have changed sufficiently enough that 9-1-1 emergency calls through those lines are done on a regular basis or that the data lines are voice-capable or that the lines are functionally equivalent.(d) An emergency communication district described by Section 771.001(3)(A) or (B) that has not participated in a regional plan shall use the advisory commission's definitions of a local exchange access line and an equivalent local exchange access line for purposes of imposing its emergency service fees and may not impose an emergency service fee on any line excluded from the advisory commission's definitions.(e) A service provider shall collect and remit the emergency service fees to the advisory commission or the appropriate emergency communication district, as applicable, in accordance with the advisory commission's definition of a local exchange access line and an equivalent local exchange access line.

Added by Acts 1999, 76th Leg., ch. 1203, Sec. 1, eff. June 18, 1999.

SUBCHAPTER D. FINANCING STATE EMERGENCY COMMUNICATIONSSec. 771.071. EMERGENCY SERVICE FEE. (a) Except as otherwise provided by this subchapter, the commission may impose a 9-1-1 emergency service fee on each local exchange access line or equivalent local exchange access line, including lines of customers in an area served by an emergency communication district participating in the applicable regional plan. If a business service user provides residential facilities, each line that terminates at a residential unit, and that is a communication link equivalent to a residential local exchange access line, shall be charged the 9-1-1 emergency service fee. The fee may not be imposed on a line to coin-operated public telephone equipment or to public telephone equipment operated by coin or by card reader. The fee may also not be imposed on any line that the commission excluded from the definition of a local exchange access line or an equivalent local exchange access line pursuant to Section 771.063.(b) The amount of the fee may not exceed 50 cents a month for each line.(c) The commission may set the fee in a different amount in each regional planning commission region based on the cost of providing 9-1-1 service to each region.(d) The fee does not apply to an emergency communication district not participating in the applicable regional plan. A customer in an area served by an emergency communication district not participating in the regional plan may not be charged a fee under this section. Money collected under this section may not be allocated to an emergency communication district not participating in the applicable regional plan.(e) A local exchange service provider shall collect the fees imposed on its customers under this section. Not later than the 30th day after the last day of the month in which the fees are collected, the local exchange service provider shall deliver the fees to the comptroller. The comptroller shall deposit money from the fees to the credit of the 9-1-1 services fee account in the general revenue fund. The comptroller may establish alternative dates for payment of fees under this section, provided that the required payment date be no earlier than the 30th day after the last day of the reporting period in which the fees are collected.(f) The commission shall distribute money appropriated to the commission from the 9-1-1 services fee fund to regional planning commissions for use in providing 9-1-1 services as provided by contracts executed under Section 771.078. The regional planning commissions shall distribute the money to public agencies for use in providing those services.(g) Repealed by Acts 1999, 76th Leg., ch. 1045, Sec. 18, eff. June 18, 1999.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 936, Sec. 4, eff. Aug. 30, 1993; Acts 1997, 75th Leg., ch. 1157, Sec. 2, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1045, Sec. 18, eff. June 18, 1999, Acts 1999, 76th Leg., ch. 1203, Sec. 2, eff. June 18, 1999; Acts 1999, 76th Leg., ch. 1405, Sec. 22, eff. Sept; 1, 1999; Acts 2001, 77th Leg., ch. 1158, Sec. 80, eff. Jan. 1, 2002.

Sec. 771.0711. EMERGENCY SERVICE FEE FOR WIRELESS TELECOMMUNICATIONS CONNECTIONS. (a) To provide for automatic number identification and automatic location identification of wireless 9-1-1 calls, the commission shall impose on each wireless telecommunications connection a 9-1-1 emergency service fee. A political subdivision may not impose another fee on a wireless service provider or subscriber for 9-1-1 emergency service.(b) A wireless service provider shall collect the fee in an amount equal to 50 cents a month for each wireless telecommunications connection from its subscribers and shall pay the money collected to the comptroller not later than the 30th day after the last day of the month during which the fees were collected. The comptroller may establish alternative dates for payment of fees under this section. The wireless service provider may retain an administrative fee of one percent of the amount collected. The comptroller shall deposit the money from the fees to the credit of the 9-1-1 services fee account. Until deposited to the credit of the 9-1-1 services fee account as required by Subsection (c), money the comptroller collects under this subsection remains in a trust fund with the state treasury.(c) Money collected under Subsection (b) may be used only for services related to 9-1-1 services, including automatic number identification and automatic location information services. Not later than the 15th day after the end of the month in which the money is collected, the commission shall distribute to each emergency communication district that does not participate in the state system a portion of the money that bears the same proportion to the total amount collected that the population of the area served by the district bears to the population of the state. The remaining money collected under Subsection (b) shall be deposited to the 9-1-1 services fee account.(d) A service provider of telecommunications service involved in providing wireless 9-1-1 service is not liable for any claim, damage, or loss arising from the provision of wireless 9-1-1 service unless the act or omission proximately causing the claim, damage, or loss constitutes gross negligence, recklessness, or intentional misconduct.(e) A member of the commission, the governing body of a public agency, or the Department of Information Resources is not liable for any claim, damage, or loss arising from the provision of wireless 9-1-1 service unless the act or omission causing the claim, damage, or loss violates a statute or ordinance applicable to the action.(f) A wireless service provider is not required to take legal action to enforce the collection of any wireless 9-1-1 service fee. The comptroller may establish collection procedures and recover the cost of collection from the subscriber liable for the fee. The comptroller may institute legal proceedings to collect a fee and in those proceedings is entitled to recover from the subscriber court costs, attorney's fees, and interest on the amount delinquent.(g) On receipt of an invoice from a wireless service provider for reasonable expenses for network facilities, including equipment, installation, maintenance, and associated implementation costs, the commission or an emergency services district of a home-rule municipality or an emergency communication district created under Chapter 772 shall reimburse the wireless service provider in accordance with state law for all expenses related to 9-1-1 service.(h) Information that a wireless service provider is required to furnish to a governmental entity in providing 9-1-1 service is confidential and exempt from disclosure under Chapter 552, Government Code. The wireless service provider is not liable to any person who uses a 9-1-1 service created under this subchapter for the release of information furnished by the wireless service provider in providing 9-1-1 service. Information that is confidential under this section may be released only for budgetary calculation purposes and only in aggregate form so that no provider-specific information may be extrapolated.(i) Nothing in this section may be construed to apply to wireline 9-1-1 service.(j) Nothing in this section precludes funds collected under Section 771.072 (Equalization Surcharge) from being used to cover costs under Subsection (g), as necessary and appropriate, including for rural areas that may need additional funds for wireless 9-1-1.

Added by Acts 1997, 75th Leg., ch. 1246, Sec. 2, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1405, Sec. 23, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1158, Sec. 81, eff. Jan. 1, 2002.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 2.07, eff. September 1, 2007.

Sec. 771.0712. PREPAID 9-1-1 EMERGENCY SERVICE FEE. (a) To ensure that all 9-1-1 agencies under Section 418.051, Government Code, are adequately funded, beginning on June 1, 2010, a prepaid wireless 9-1-1 emergency services fee of two percent of the purchase price of each prepaid wireless telecommunications service purchased by any method, shall be collected by the seller from the consumer at the time of each retail transaction of prepaid wireless telecommunications service occurring in this state and remitted to the comptroller consistent with Chapter 151, Tax Code, and distributed consistent with the procedures in place for the emergency services fee in Section 771.0711, Health and Safety Code. A seller may deduct and retain two percent of prepaid wireless 9-1-1 emergency services fees that it collects under this section to offset its costs in administering this fee.(b) The comptroller shall adopt rules to implement this section by June 1, 2010.

Added by Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 3.03a, eff. September 1, 2009.

Sec. 771.072. EQUALIZATION SURCHARGE. (a) In addition to the fee imposed under Section 771.071, the commission shall impose a 9-1-1 equalization surcharge on each customer receiving intrastate long-distance service, including customers in an area served by an emergency communication district, even if the district is not participating in the regional plan.(b) The amount of the surcharge may not exceed one and three-tenths of one percent of the charges for intrastate long-distance service, as defined by the commission.(c) Except as provided by Section 771.073(f), an intrastate long-distance service provider shall collect the surcharge imposed on its customers under this section and shall deliver the surcharges to the comptroller not later than the date specified by the comptroller, provided that the required payment date be no earlier than the 30th day after the last day of the reporting period in which the surcharge is collected. If the comptroller does not specify a date, the provider shall deliver the surcharges to the comptroller not later than the 30th day after the last day of the month in which the surcharges are collected.(d) From the revenue received from the surcharge imposed under this section, the amount derived from the application of the surcharge at a rate of not more than .5 percent shall be allocated to regional planning commissions or other public agencies designated by the regional planning commissions for use in carrying out the regional plans provided for by this chapter. The allocations to the regional planning commissions are not required to be equal, but should be made to carry out the policy of this chapter to implement 9-1-1 service statewide. Money collected under this section may be allocated to an emergency communication district regardless of whether the district is participating in the applicable regional plan.(e) From the revenue received from the surcharge imposed by this section, the amount derived from the application of the surcharge at a rate of not more than.8 percent shall be periodically allocated to fund grants awarded under Section 777.009 and other activities related to the poison control centers as required by Chapter 777.(f) The comptroller shall deposit the surcharges and any prior balances in accounts in the general revenue fund in the state treasury until they are allocated to regional planning commissions, other 9-1-1 jurisdictions, and regional poison control centers in accordance with this section. From those accounts, the amount necessary for the commission to fund approved plans of regional planning commissions and regional poison control centers and to carry out its duties under this chapter shall be appropriated to the commission. Section 403.095, Government Code, does not apply to an account established by this subsection.(g) Notwithstanding any other law, revenue derived from the equalization surcharge imposed under this section may be appropriated to the commission only for the purposes described by Sections 773.122 through 773.124.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 36, Sec. 1.06, eff. Aug. 31, 1994; Acts 1993, 73rd Leg., ch. 670, Sec. 3, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 638, Sec. 4, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1045, Sec. 15, eff. June 18, 1999, Acts 1999, 76th Leg., ch. 1405, Sec. 24, eff. Sept; 1, 1999; Acts 2001, 77th Leg., ch. 1158, Sec. 82, eff. Jan. 1, 2002.Amended by: Acts 2009, 81st Leg., R.S., Ch. 347, Sec. 3, eff. September 1, 2009.

Sec. 771.0725. ESTABLISHMENT OF RATES FOR FEES. (a) Subject to the applicable limitations prescribed by Sections 771.071(b) and 771.072(b), (d), and (e), the Public Utility Commission of Texas shall monitor the establishment of:(1) emergency service fees imposed under Section 771.071; and(2) the equalization surcharge imposed under Section 771.072, including the allocation of revenue under Sections 771.072(d) and (e).(b) Each year the commission shall provide documentation to the Public Utility Commission of Texas regarding the rate at which each fee should be imposed and the allocation of revenue under Sections 771.072(d) and (e). The commission may provide such documentation more often under this subsection if the commission determines that action is necessary.(c) The Public Utility Commission of Texas shall review the documentation provided by the commission as well as allocations derived therefrom and also identified by the commission. If the Public Utility Commission of Texas determines that a recommended rate or allocation is not appropriate, the Public Utility Commission of Texas shall provide comments to the commission, the governor, and the Legislative Budget Board regarding appropriate rates and the basis for that determination.(d) The Public Utility Commission of Texas may review and make comments regarding a rate or allocation under this section in an informal proceeding. A proceeding in which a rate or allocation is reviewed is not a contested case for purposes of Chapter 2001, Government Code. A review of a rate or allocation is not a rate change for purposes of Chapter 36 or 53, Utilities Code.

Added by Acts 1997, 75th Leg., ch. 1241, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.33, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1405, Sec. 25, eff. Sept. 1, 1999.

Sec. 771.073. COLLECTION OF FEES AND SURCHARGES. (a) A customer on which a fee or surcharge is imposed under this subchapter is liable for the fee or surcharge in the same manner as the customer is liable for the charges for services provided by the service provider. The service provider shall collect the fees and surcharges in the same manner it collects those charges for service, except that the service provider is not required to take legal action to enforce the collection of the fees or surcharges. A fee or surcharge must be stated separately on the customer's bill.(b) A business service user that provides residential facilities and owns or leases a private telephone switch used to provide telephone service to facility residents shall collect the 9-1-1 emergency service fee and transmit the fees monthly to the comptroller. A business service user that does not collect and remit the 9-1-1 emergency service fee as required is subject to a civil cause of action. A court may award to the comptroller court costs, attorney's fees, and interest on the amount delinquent, to be paid by the nonpaying business service user. A certificate of the comptroller specifying the unremitted fees is prima facie evidence that the fees were not remitted and of the amount of the unremitted fees.(c) The comptroller may establish collection procedures and recover the cost of collection from the customer liable for the fee or surcharge. The comptroller may institute legal proceedings to collect a fee or surcharge and in those proceedings is entitled to recover from the customer court costs, attorney's fees, and an interest on the amount delinquent.(d) A service provider may not disconnect services for nonpayment of a fee or surcharge imposed under this subchapter.(e) A service provider collecting fees or surcharges under this subchapter may retain as an administrative fee an amount equal to one percent of the total amount collected.(f) The commission may establish payment schedules and minimum payment thresholds for fees and surcharges imposed under this subchapter.(g) A 9-1-1 service provider is responsible for correctly billing and remitting applicable 9-1-1 fees, charges, and equalization surcharges. Any 9-1-1 fees, charges, or equalization surcharges erroneously billed to a subscriber by a 9-1-1 service provider and erroneously remitted to the commission or an emergency communication district may not be recovered from the commission or emergency communication district unless the fees or charges were adjusted due to a refund to the subscriber by the local exchange carrier or interexchange carrier.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 936, Sec. 5, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 638, Sec. 5, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1377, Sec. 3, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1405, Sec. 26, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1158, Sec. 83, eff. Jan. 1, 2002.

Sec. 771.0735. SOURCING OF CHARGES FOR MOBILE TELECOMMUNICATIONS SERVICES. The federal Mobile Telecommunications Sourcing Act (4 U.S.C. Sections 116-126) governs the sourcing of charges for mobile telecommunications services. In accordance with that Act:(1) mobile telecommunications services provided in a taxing jurisdiction to a customer, the charges for which are billed by or for the customer's home service provider, shall be deemed to be provided by the customer's home service provider;(2) all charges for mobile telecommunications services that are deemed to be provided by the customer's home service provider in accordance with the Act are authorized to be subjected to tax, charge, or fee by the taxing jurisdictions whose territorial limits encompass the customer's place of primary use, regardless of where the mobile telecommunications services originate, terminate, or pass through, and no other taxing jurisdiction may impose taxes, charges, or fees on charges for such mobile telecommunications services; and(3) the fee imposed on wireless telecommunications bills shall be administered in accordance with Section 151.061, Tax Code.

Added by Acts 2001, 77th Leg., ch. 370, Sec. 4, eff. Aug. 1, 2002.

Sec. 771.074. EXEMPTION. A fee or surcharge authorized by this subchapter, Chapter 772, or a home-rule municipality may not be imposed on or collected from the state or the federal government.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1377, Sec. 4, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1158, Sec. 84, eff. Jan. 1, 2002.

Sec. 771.075. USE OF REVENUE. Except as provided by Section 771.0751, 771.072(e), 771.072(f), or 771.073(e), fees and surcharges collected under this subchapter may be used only for planning, development, provision, and enhancement of the effectiveness of 9-1-1 service as approved by the commission.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 670, Sec. 4, eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 936, Sec. 6, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 638, Sec. 6, eff; Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1405, Sec. 27, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 258, Sec. 1, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1324, Sec. 1, eff. June 20, 2003.

Text of section added by Acts 2003, 78th Leg., ch. 258, Sec. 2For text of section as added by Acts 2003, 78th Leg., ch. 1324, Sec. 2, see other Sec. 771.0751Sec. 771.0751. USE OF REVENUE IN CERTAIN COUNTIES. (a) This section applies only to the use of fees and surcharges collected under this subchapter in a county subject to this subchapter with a population of at least 700,000.(b) In addition to use authorized or required by Section 771.072(e) or (f), 771.073(e), or 771.075, fees and surcharges collected under this subchapter may be used for any costs considered necessary by the commission and attributable to:(1) designing a 9-1-1 system; or(2) obtaining and maintaining equipment and personnel necessary to establish and operate:(A) a public safety answering point and related operations; or(B) other related answering points and operations.

Added by Acts 2003, 78th Leg., ch. 258, Sec. 2, eff. June 18, 2003.

Text of section added by Acts 2003, 78th Leg., ch. 1324, Sec. 2For text of section as added by Acts 2003, 78th Leg., ch. 258, Sec. 2, see other Sec. 771.0751Sec. 771.0751. USE OF REVENUE IN CERTAIN COUNTIES. (a) This section applies only to the use of fees and surcharges collected under this subchapter in the county that has the highest population within a region subject to this subchapter.(b) In addition to use authorized or required by Section 771.072(e) or (f), 771.073(e), or 771.075, fees and surcharges collected under this subchapter may be used for any costs considered necessary by the commission and attributable to:(1) designing a 9-1-1 system; or(2) obtaining and maintaining equipment and personnel necessary to establish and operate:(A) a public safety answering point and related operations; or(B) other related answering points and operations.

Added by Acts 2003, 78th Leg., ch. 1324, Sec. 2, eff. June 20, 2003.

Sec. 771.076. AUDITS. (a) The commission or an employee of the commission may notify the comptroller of any irregularity that may indicate that an audit of a service provider collecting a fee or surcharge under this subchapter is warranted. The comptroller also may audit a service provider at the comptroller's discretion, without first receiving a notification from the commission or an employee of the commission. The cost of the audit shall not be assessed against the service provider. The commission may require at its own expense that an audit be conducted of a public agency receiving money under this chapter.(b) If the comptroller conducts an audit of a service provider that collects and disburses fees or surcharges under this subchapter, the comptroller shall also audit those collections and disbursements to determine if the provider is complying with this chapter.(c) At the request of the Public Utility Commission of Texas, the state auditor may audit a regional planning commission or other public agency designated by the regional planning commission that receives money under this subchapter.(d) The audit of a public agency under Subsection (a) or (c) must be limited to the collection, remittance, and expenditure of money collected under this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1241, Sec. 2, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1405, Sec. 28, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1158, Sec. 85, eff. Jan. 1, 2002.

Sec. 771.077. COLLECTION OF FEES AND SURCHARGES. (a) The comptroller may establish collection procedures to collect past due amounts and may recover the costs of collection from a service provider or business service user that fails to timely deliver the fees and the equalization surcharge to the comptroller. Subtitles A and B, Title 2, Tax Code, apply to the administration and collection of amounts by the comptroller under this subchapter.(b) The comptroller may establish procedures to be used by the commission to notify the comptroller of a service provider's or business service user's failure to timely deliver the fees or surcharges.(c) The comptroller shall deposit amounts received as costs of collection in the general revenue fund.(d) The comptroller shall:(1) remit to the commission money collected under this section for fees provided by Section 771.0711 and associated late penalties;(2) deposit to the 9-1-1 services fee account any money collected under this section for fees provided by Section 771.071 and associated late penalties; and(3) deposit to the account as authorized by Section 771.072 any money collected under this section for fees provided by Section 771.072 and associated late penalties.(e) The commission shall:(1) deposit or distribute the money remitted under Subsection (d)(1) as Section 771.0711 provides for fees received under that section; and(2) distribute the money remitted under Subsection (d)(2) and appropriated to the commission under contracts as provided by Section 771.078(b)(1).

Added by Acts 1995, 74th Leg., ch. 638, Sec. 7, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1405, Sec. 29, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1158, Sec. 86, eff. Jan. 1, 2002.

Sec. 771.078. CONTRACTS FOR SERVICES. (a) The commission shall contract with regional planning commissions for the provision of 9-1-1 service. The commission by rule shall adopt standard provisions for the contracts.(b) In making contracts under this section, the commission shall ensure that each regional planning commission receives money for 9-1-1 service in two separately computed amounts as provided by this subsection. The commission must provide each regional planning commission with:(1) an amount of money equal to the total of the revenue from the emergency service fees collected under Section 771.071 that is deposited in the treasury and appropriated to the commission multiplied by a fraction, the numerator of which is the amount of those fees collected from the region and the denominator of which is the total amount of those fees collected in this state; and(2) an amount of money equal to the total of the revenue from the emergency service fee for wireless telecommunications connections under Section 771.0711 that is deposited in the treasury and appropriated to the commission multiplied by a fraction, the numerator of which is the population of the region and the denominator of which is the population of this state.(c) Contracts under this section must provide for:(1) the reporting of financial information regarding administrative expenses by regional planning commissions in accordance with generally accepted accounting principles;(2) the reporting of information regarding the current performance, efficiency, and degree of implementation of emergency communications services in each regional planning commission's service area;(3) the collection of efficiency data on the operation of 9-1-1 answering points;(4) standards for the use of answering points and the creation of new answering points;(5) quarterly disbursements of money due under the contract, except as provided by Subdivision (6);(6) the commission to withhold disbursement to a regional planning commission that does not follow a standard imposed by the contract, a commission rule, or a statute; and(7) a means for the commission to give an advance on a quarterly distribution under the contract to a regional planning commission that has a financial emergency.(d) Not more than 10 percent of the money received by a regional planning commission under Subsection (b) may be used for the regional planning commission's indirect costs. In this subsection, "indirect costs" means costs that are not directly attributable to a single action of a commission. The governor shall use the federal Office of Management and Budget circulars A-87 and A-122 or use any rules relating to the determination of indirect costs adopted under Chapter 783, Government Code, in administering this section.(e) The commission may allocate surcharges under Section 771.072(d) by means of a contract under this section.(f) Promptly after the commission receives a request from a regional planning commission, the commission shall provide the regional planning commission with adequate documentation and financial records of the amount of money collected in that region or of an amount of money allocated to the regional planning commission in accordance with this section.

Added by Acts 1999, 76th Leg., ch. 1405, Sec. 30, eff. Sept. 1, 1999.

Sec. 771.079. 9-1-1 SERVICES FEE FUND. (a) The 9-1-1 services fee fund is an account in the general revenue fund.(b) The account consists of:(1) fees deposited in the fund as provided by Sections 771.071 and 771.0711; and(2) notwithstanding Section 404.071, Government Code, all interest attributable to money held in the account.(c) Money in the account may be appropriated only to the commission for planning, development, provision, or enhancement of the effectiveness of 9-1-1 service or for contracts with regional planning commissions for 9-1-1 service.(d) Section 403.095, Government Code, does not apply to the account.

Added by Acts 1999, 76th Leg., ch. 1405, Sec. 31, eff. Sept. 1, 1999.

SUBCHAPTER E. EMERGENCY MEDICAL DISPATCHRESOURCE CENTERSSec. 771.101. DEFINITION. In this subchapter, "center" means the area health education center at The University of Texas Medical Branch at Galveston that meets the requirements of 42 U.S.C. Section 294a and has received federal funding as an area health education center.

Amended by: Acts 2005, 79th Leg., Ch. 15, Sec. 1, eff. May 3, 2005.

Sec. 771.102. ESTABLISHMENT OF THE EMERGENCY MEDICAL DISPATCH RESOURCE CENTERS PROGRAM. (a) The center, with the assistance of the advisory council appointed under Section 773.012, shall establish a program to use emergency medical dispatchers located in regional emergency medical dispatch resource centers to provide life-saving and other emergency medical instructions to persons who need guidance while awaiting the arrival of emergency medical personnel. The purpose of a regional emergency medical dispatch resource center is not to dispatch personnel or equipment resources but to serve as a resource to provide pre-arrival instructions that may be accessed by selected public safety answering points that are not adequately staffed or funded to provide those services.(b) The commission shall provide technical assistance to the center to facilitate the implementation of the project.(c) The center, with the assistance of the advisory council, shall:(1) design criteria and protocols and provide oversight as needed to conduct the program;(2) collect the necessary data to evaluate the program; and(3) report its findings to the legislature.

Added by Acts 2001, 77th Leg., ch. 874, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1345, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 15, Sec. 1, eff. May 3, 2005.Acts 2007, 80th Leg., R.S., Ch. 1196, Sec. 1, eff. September 1, 2007.

Sec. 771.103. PARTICIPATION IN PROGRAM. (a) The center shall determine which public safety answering points are interested in participating in the program.(b) Participating public safety answering points must agree to participate in any required training and to provide regular reports required by the center for the program.

Added by Acts 2001, 77th Leg., ch. 874, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1345, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 15, Sec. 1, eff. May 3, 2005.Acts 2007, 80th Leg., R.S., Ch. 1196, Sec. 2, eff. September 1, 2007.

Sec. 771.104. SELECTION OF PROGRAM PARTICIPANTS AND REGIONAL EMERGENCY MEDICAL DISPATCH RESOURCE CENTERS. (a) The center, with the assistance of the advisory council, may select public safety answering points to participate in the program or to serve as regional emergency medical dispatch resource centers. A public safety answering point may participate in the program and serve as a regional emergency medical dispatch resource center. A public safety answering point selected for the program or to serve as a resource center must:(1) have a fully functional quality assurance program that measures each emergency medical dispatcher's compliance with the medical protocol;(2) have dispatch personnel who meet the requirements for emergency medical dispatcher certification or the equivalent as determined by the Department of State Health Services;(3) use emergency medical dispatch protocols approved by a physician medical director knowledgeable in emergency medical dispatch;(4) have sufficient experience in providing pre-arrival instructions; and(5) have sufficient resources to handle the additional workload and responsibilities of the program.(b) In selecting an existing public safety answering point to act as a resource center, the center shall consider a public safety answering point's ability to keep records and produce reports to measure the effectiveness of the program. The center shall share information regarding a public safety answering point's abilities with the advisory council.

Added by Acts 2001, 77th Leg., ch. 874, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1345, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 15, Sec. 1, eff. May 3, 2005.Acts 2007, 80th Leg., R.S., Ch. 1196, Sec. 3, eff. September 1, 2007.

Sec. 771.105. CRITERIA FOR EMERGENCY MEDICAL DISPATCH INTERVENTION. The center, with the assistance of the advisory council, shall define criteria that establish the need for emergency medical dispatch intervention to be used by participating public safety answering points to determine which calls are to be transferred to the regional emergency medical dispatch resource center for emergency medical dispatch intervention.

Added by Acts 2001, 77th Leg., ch. 874, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1345, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 15, Sec. 1, eff. May 3, 2005.

Sec. 771.106. FUNDING OF PROGRAM. (a) Money in the 9-1-1 services fee fund and other state funds may be appropriated to The University of Texas Medical Branch at Galveston on behalf of the center to fund the program.(b) The University of Texas Medical Branch at Galveston on behalf of the center and the center are also authorized to seek grant funding for the program.(c) A political subdivision that participates in the program may pay an appropriate share of the cost of the program.(d) The provisions in this subchapter that require the center to establish, conduct, and evaluate the program are contingent on the center receiving funding in accordance with this section. If a sufficient number of political subdivisions in a region that could be served by a program offer to pay the center an amount that in the aggregate, together with any other funding received under this section, is sufficient to fund the program for the region, The University of Texas Medical Branch at Galveston, on behalf of the center:(1) shall enter into contracts with the offering political subdivisions under which each will pay an appropriate share of the cost; and(2) when the amount under the signed contracts, together with any other funding received under this section, is sufficient to fund the program for the region, shall implement the program for the region.

Added by Acts 2001, 77th Leg., ch. 874, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1345, Sec. 1, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 167, Sec. 1, eff. May 27, 2003.Amended by: Acts 2005, 79th Leg., Ch. 15, Sec. 1, eff. May 3, 2005.Acts 2007, 80th Leg., R.S., Ch. 1196, Sec. 4, eff. September 1, 2007.

Sec. 771.107. REPORT TO LEGISLATURE. The center shall biennially report its findings to the governor, the presiding officer of each house of the legislature, and the advisory council no later than January 1 of each odd-numbered year.

Added by Acts 2001, 77th Leg., ch. 874, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1345, Sec. 1, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 167, Sec. 2, eff. May 27, 2003.Amended by: Acts 2005, 79th Leg., Ch. 15, Sec. 1, eff. May 3, 2005.Acts 2007, 80th Leg., R.S., Ch. 1196, Sec. 5, eff. September 1, 2007.

Sec. 771.108. LIABILITY. The operations of the regional emergency medical dispatch resource center are considered to be the provision of 9-1-1 services for purposes of Section 771.053. Employees of and volunteers at the center have the same protection from liability as a member of the governing body of a public agency under Section 771.053.

Added by Acts 2001, 77th Leg., ch. 874, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1345, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 15, Sec. 1, eff. May 3, 2005.

Sec. 771.109. WORK GROUP. (a) The center may appoint a program work group to assist the center in developing, implementing, and evaluating the program and preparing a report on the center's findings.(b) A member of the work group receives no additional compensation for serving on the program work group and may not be reimbursed for travel or other expenses incurred while conducting the business of the program work group.(c) The program work group is not subject to Chapter 2110, Government Code.

Added by Acts 2003, 78th Leg., ch. 167, Sec. 3, eff. May 27, 2003.Amended by: Acts 2005, 79th Leg., Ch. 15, Sec. 1, eff. May 3, 2005.Acts 2007, 80th Leg., R.S., Ch. 1196, Sec. 6, eff. September 1, 2007.



CHAPTER 772. LOCAL ADMINISTRATION OF EMERGENCY COMMUNICATIONS

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE B. EMERGENCIES

CHAPTER 772. LOCAL ADMINISTRATION OF EMERGENCY COMMUNICATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 772.001. DEFINITIONS. In this chapter:

(1) "Automatic location identification" means a feature

corresponding to automatic number identification by which the

number provided by the automatic number identification feature is

matched with the address or location of the telephone from which

the call is made and is presented to the public safety answering

point along with the number in a computerized 9-1-1 system.

(2) "Automatic number identification" means a feature that

enables a service supplier to identify the telephone number of a

caller and that operates by forwarding the caller's telephone

number to the public safety answering point, where the data is

received by equipment that translates it into a visual display.

(3) "Base rate" means the rate or rates billed by a service

supplier, as stated in the service supplier's charges approved by

the appropriate regulatory authority, that represent the service

supplier's recurring charges for local exchange access lines or

their equivalent, exclusive of all taxes, fees, license costs, or

similar charges.

(4) "Dispatch method" means the method of responding to a

telephone request for emergency service by which a public safety

answering point decides on the proper action to be taken and

dispatches, when necessary, the appropriate emergency service

unit.

(5) "Local exchange access lines" means all types of lines or

trunks that connect a service user to the service supplier's

local telephone exchange office.

(6) "9-1-1 service" means a telecommunications service through

which the user of a public telephone system has the ability to

reach a public safety answering point by dialing the digits

9-1-1.

(7) "9-1-1 system" means a system of processing emergency 9-1-1

calls.

(8) "Participating jurisdiction" means a public agency that by

vote consents to receive 9-1-1 service from an emergency

communication district.

(9) "Principal service supplier" means the entity that provides

the most central office lines to an emergency communication

district.

(10) "Private safety entity" means a private entity that

provides emergency fire-fighting, ambulance, or medical services.

(11) "Public agency" means a municipality or county in this

state that provides or has authority to provide fire-fighting,

law enforcement, ambulance, medical, or other emergency services.

(12) "Public safety agency" means the division of a public

agency that provides fire-fighting, law enforcement, ambulance,

medical, or other emergency services.

(13) "Public safety answering point" means a communications

facility that:

(A) is operated continuously;

(B) is assigned the responsibility to receive 9-1-1 calls and,

as appropriate, to dispatch emergency response services directly

or to transfer or relay emergency 9-1-1 calls to other public

safety agencies;

(C) is the first point of reception by a public safety agency of

a 9-1-1 call; and

(D) serves the jurisdictions in which it is located or other

participating jurisdictions.

(14) "Relay method" means the method of responding to a

telephone request for emergency service by which a public safety

answering point notes pertinent information and relays that

information to the appropriate public safety agency or other

provider of emergency services for appropriate action.

(15) "Selective routing" means the feature provided with

computerized 9-1-1 service by which 9-1-1 calls are automatically

routed to the answering point serving the place from which the

call originates.

(16) "Service supplier" means an entity providing local exchange

access lines to a service user in an emergency communication

district.

(17) "Service user" means a person that is provided local

exchange access lines, or their equivalent, in an emergency

communication district.

(18) "Transfer method" means the method of responding to a

telephone request for emergency service by which a public safety

answering point transfers the call directly to the appropriate

public safety agency or other provider of emergency services for

appropriate action.

(19) "Data base" means the information stored in a management

system that is a system of manual procedures and computer

programs used to create, store, and update the data required for

the selective routing and automatic location identification

features in the provision of computerized 9-1-1 service.

(20) "Business service user" means a user of business service

that provides telecommunications service, including 9-1-1

service, to end users through a publicly or privately owned

telephone switch.

(21) "Business service" means a telecommunications service

classified as a business service under rules adopted by the

Public Utility Commission of Texas or under the applicable

tariffs of the principal service supplier.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 936, Sec. 7, eff. Aug. 30,

1993; Acts 1995, 74th Leg., ch. 638, Sec. 8, eff. Sept. 1, 1995.

Sec. 772.002. INFORMATION RELATING TO COLLECTION AND REMITTANCE

OF 9-1-1 EMERGENCY SERVICE FEE. (a) This section applies only

to a district created under this chapter that collects a 9-1-1

emergency service fee from a service supplier or business service

user. This section does not apply to an incumbent local exchange

company as defined in Section 51.002, Utilities Code.

(b) The board of managers of a district by order may require a

service supplier or business service user to provide to the

district any information the board requires so long as that

information and the format requested are readily available for

the service provider's records to determine whether the service

provider or business service user is correctly billing and

collecting the 9-1-1 emergency service fee and remitting the fee

to the district. The information required from a service

provider under this subsection may include:

(1) the number of local exchange access lines that the service

provider has in the district; and

(2) the number of those local exchange access lines that the

Commission on State Emergency Communications excluded from the

definition of a local exchange access line or an equivalent local

exchange access line under Section 771.063.

(c) The district shall maintain the confidentiality of

information provided under this section that a service provider

or business service user claims is confidential for competitive

purposes. The confidential information is exempt from disclosure

under Chapter 552, Government Code.

(d) The district may bring suit to enforce this section or to

collect fees billed and collected by a service provider or

business service user but not remitted to the district. In a

proceeding to collect unremitted fees, a sworn affidavit of the

district specifying the amount of unremitted fees is prima facie

evidence that the fees were not remitted and of the amount of the

unremitted fees.

(e) The Public Utility Commission of Texas may impose an

administrative penalty under Subchapter B, Chapter 15, Utilities

Code, against a service provider who is a person regulated under

the Utilities Code if the person:

(1) does not provide information required by a district under

this section; or

(2) bills and collects a 9-1-1 emergency service fee as required

by this chapter but does not remit the fee to the appropriate

district.

Added by Acts 2005, 79th Leg., Ch.

952, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. EMERGENCY COMMUNICATION DISTRICTS: COUNTIES WITH

POPULATION OVER TWO MILLION

Sec. 772.101. SHORT TITLE. This subchapter may be cited as the

9-1-1 Emergency Number Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.102. PURPOSE. It is the purpose of this subchapter to

establish the number 9-1-1 as the primary emergency telephone

number for use by certain local governments in this state and to

encourage units of local government and combinations of the units

to develop and improve emergency communication procedures and

facilities in a manner that makes possible the quick response to

any person calling the telephone number 9-1-1 seeking police,

fire, medical, rescue, and other emergency services. To this

purpose the legislature finds that:

(1) it is in the public interest to shorten the time required

for a citizen to request and receive emergency aid;

(2) there exist thousands of different emergency telephone

numbers throughout the state, and telephone exchange boundaries

and central office service areas do not necessarily correspond to

public safety and political boundaries;

(3) a dominant part of the state's population is located in

rapidly expanding metropolitan areas that generally cross the

boundary lines of local jurisdictions and often extend into two

or more counties; and

(4) provision of a single, primary three-digit emergency number

through which emergency services can be quickly and efficiently

obtained would provide a significant contribution to law

enforcement and other public safety efforts by making it less

difficult to notify public safety personnel quickly.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.103. DEFINITIONS. In this subchapter:

(1) "Board" means the board of managers of a district.

(2) "District" means a communication district created under this

subchapter.

(3) "Principal municipality" means the municipality with the

largest population in a county.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.104. APPLICATION OF SUBCHAPTER. This subchapter

applies to a county with a population of more than 3.3 million

and the adjacent territory described by Section 772.105 in which

a district was created under Chapter 97, Acts of the 68th

Legislature, Regular Session, 1983, before January 1, 1988.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 669, Sec. 41, eff. Sept. 1,

2001.

Sec. 772.105. TERRITORY OF DISTRICT. (a) The territory of a

district consists of:

(1) the territory of the county for which the district is

established; and

(2) for each municipality partially located in the county for

which the district is established, the territory of that

municipality located in another county.

(b) If a municipality that is part of a district annexes

territory that is not part of the district, the annexed territory

becomes part of the district.

(c) A public agency located wholly or partly in a county

adjoining the county for which the district is created and that

has received 9-1-1 service through a regional planning commission

interlocal agreement with the district for at least 10 years may

become part of the district by resolution of the agency's

governing body and approval by the board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

314, Sec. 1, eff. September 1, 2005.

Sec. 772.106. BOARD OF MANAGERS. (a) The district is governed

by a board of managers consisting of:

(1) one member appointed by the commissioners court of the

county;

(2) two members appointed by the mayor of the principal

municipality, with approval of the city council;

(3) one member appointed jointly by the volunteer fire

departments operating in whole or part in the district, with the

selection process coordinated by the county fire marshal;

(4) one member appointed jointly by the municipalities other

than the principal municipality that are participating

jurisdictions; and

(5) one member appointed by the principal service supplier.

(b) The board member appointed by the principal service supplier

is a nonvoting member.

(c) Board members are appointed for staggered terms of two

years, with three members' terms expiring each year.

(d) A board member may be removed from office at will by the

entity that appointed the member.

(e) A vacancy on the board shall be filled for the remainder of

the term in the manner provided for the original appointment to

that position.

(f) Board members serve without compensation. The district shall

pay all expenses necessarily incurred by the board in performing

its functions under this subchapter.

(g) The board may appoint from among its membership a presiding

officer and any other officers it considers necessary.

(h) The director of the district or a board member may be

appointed as secretary of the board. The board shall require the

secretary to keep suitable records of all proceedings of each

board meeting. After each meeting the presiding officer or other

member presiding at the meeting shall read and sign the record

and the secretary shall attest the record.

(i) A majority of the voting members of the board constitutes a

quorum.

(j) Voting members of the board may meet in executive session in

accordance with Chapter 551, Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(82), eff.

Sept. 1, 1995.

Sec. 772.107. POWERS AND DUTIES OF BOARD. (a) The board shall

name, control, and manage the district.

(b) The board may adopt rules for the operation of the district.

(c) The board may contract with any public or private entity to

carry out the purposes of this subchapter, including the

operation of a 9-1-1 system.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.108. DIRECTOR OF DISTRICT. (a) The board shall

appoint a director of the district and shall establish the

director's compensation. The director must be qualified by

training and experience for the position.

(b) The board may remove the director at any time.

(c) With the board's approval, the director may employ any

experts, employees, or consultants that the board considers

necessary to carry out the purposes of this subchapter.

(d) The director shall perform all duties that the board

requires and shall supervise as general manager the operations of

the district subject to any limitations prescribed by the board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.109. BUDGET; ANNUAL REPORT; AUDIT. (a) The director

shall prepare under the direction of the board an annual budget

for the district. To be effective, the budget must be approved by

the board and then presented to and approved by the commissioners

court of the county for which the district is established and the

governing body of the principal municipality. A revision of the

budget must be approved by the same entities in the same manner

as the budget.

(b) As soon as practicable after the end of each district fiscal

year, the director shall prepare and present to the board and to

all participating public agencies in writing a sworn statement of

all money received by the district and how the money was

disbursed or otherwise disposed of during the preceding fiscal

year. The report must show in detail the operations of the

district for the period covered by the report.

(c) The board shall perform an independent financial audit of

the district annually.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.110. ESTABLISHMENT OF 9-1-1 SERVICE. (a) A district

shall provide 9-1-1 service to each participating jurisdiction

through one or a combination of the following methods and

features or equivalent state-of-the-art technology:

(1) the transfer method;

(2) the relay method;

(3) the dispatch method;

(4) automatic number identification;

(5) automatic location identification; or

(6) selective routing.

(b) A district shall provide 9-1-1 service using one or both of

the following plans:

(1) the district may design, implement, and operate a 9-1-1

system for each participating jurisdiction with the consent of

the jurisdiction; or

(2) the district may design, implement, and operate a 9-1-1

system for two or more participating jurisdictions with the

consent of each of those jurisdictions if a joint operation would

be more economically feasible than separate systems for each

jurisdiction.

(c) Under either plan authorized by Subsection (b), the final

plans for the particular system must have the approval of each

participating jurisdiction covered by the system.

(d) The district shall recommend minimum standards for a 9-1-1

system. A 9-1-1 system in a district under this subchapter must

be computerized.

(e) 9-1-1 service is mandatory for each individual telephone

subscriber in the district and is not an optional service under

any definitions of terms relating to telephone service.

(f) A service supplier involved in providing 9-1-1 service, a

manufacturer of equipment used in providing 9-1-1 service, or an

officer or employee of a service supplier involved in providing

9-1-1 service is not liable for any claim, damage, or loss

arising from the provision of 9-1-1 service unless the act or

omission proximately causing the claim, damage, or loss

constitutes gross negligence, recklessness, or intentional

misconduct.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 638, Sec. 9, eff. Sept. 1,

1995.

Sec. 772.111. PRIMARY EMERGENCY TELEPHONE NUMBER. The digits

9-1-1 are the primary emergency telephone number in a district. A

public safety agency whose services are available through a 9-1-1

system may maintain a separate number or numbers for emergencies

and shall maintain a separate number or numbers for nonemergency

telephone calls.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.112. TRANSMITTING REQUESTS FOR EMERGENCY AID. (a) A

9-1-1 system established under this subchapter must be capable of

transmitting requests for fire-fighting, law enforcement,

ambulance, and medical services to a public safety agency or

agencies that provide the requested service at the place from

which the call originates. A 9-1-1 system may also provide for

transmitting requests for other emergency services such as poison

control, suicide prevention, and civil defense.

(b) A public safety answering point may transmit emergency

response requests to private safety entities.

(c) With the consent of a participating jurisdiction, a

privately owned automatic intrusion alarm or other privately

owned automatic alerting device may be installed to cause the

number 9-1-1 to be dialed in order to gain access to emergency

services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.113. POWERS OF DISTRICT. (a) The district is a public

body corporate and politic, exercising public and essential

governmental functions and having all the powers necessary or

convenient to carry out the purposes and provisions of this

subchapter, including the capacity to sue or be sued.

(b) To fund the district, the district may receive federal,

state, county, or municipal funds and private funds and may spend

those funds for the purpose of this subchapter. The board shall

determine the method and sources of funding for the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.114. 9-1-1 EMERGENCY SERVICE FEE. (a) The board may

impose a 9-1-1 emergency service fee on service users in the

district if authorized to do so by a majority of the votes cast

in the election to confirm the creation of the district and by a

majority vote of the governing body of each participating

jurisdiction. For purposes of this subsection, the jurisdiction

of the county is the unincorporated area of the county.

(b) The fee may be imposed only on the base rate charge or its

equivalent, excluding charges for coin-operated telephone

equipment. The fee may not be imposed on more than 100 local

exchange access lines or their equivalent for a single business

entity at a single location, unless the lines are used by

residents of the location. The fee may also not be imposed on any

line that the Advisory Commission on State Emergency

Communications excluded from the definition of a local exchange

access line or an equivalent local exchange access line pursuant

to Section 771.063. If a business service user provides

residential facilities, each line that terminates at a

residential unit and that is a communication link equivalent to a

residential local exchange access line, shall be charged the

9-1-1 emergency service fee. The fee must have uniform

application and must be imposed in each participating

jurisdiction.

(c) The rate of the fee may not exceed six percent of the

monthly base rate charged a service user by the principal service

supplier in the participating jurisdiction.

(d) The board shall set the amount of the fee each year as part

of the annual budget. The board shall notify each service

supplier of a change in the amount of the fee not later than the

91st day before the date the change takes effect.

(e) In imposing the fee, the board shall attempt to match the

district's revenues to its operating expenditures and to provide

reasonable reserves for contingencies and for the purchase and

installation of 9-1-1 emergency service equipment. If the revenue

received from the fee exceeds the amount of money needed to fund

the district, the board by resolution shall reduce the rate of

the fee to an amount adequate to fund the district as required by

this subsection or suspend the imposition of the fee. If the

board suspends the imposition of the fee, the board by resolution

may reinstitute the fee if money received by the district is not

adequate to fund the district.

(f) In a public agency whose governing body at a later date

votes to receive 9-1-1 service from the district, at a later

date, the fee is imposed beginning on the date specified by the

board. The board may charge the incoming agency an additional

amount of money to cover the initial cost of providing 9-1-1

service to that agency. The fee authorized to be charged in a

district applies to new territory added to the district under

Section 772.105(b) when the territory becomes part of the

district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 936, Sec. 8, eff. Aug. 30,

1993; Acts 1999, 76th Leg., ch. 1203, Sec. 3, eff. June 18, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1342, Sec. 1, eff. September 1, 2005.

Sec. 772.115. COLLECTION OF FEE. (a) Each billed service user

is liable for the fee imposed under Section 772.114 until the fee

is paid to the service supplier. The fee must be added to and

stated separately in the service user's bill from the service

supplier. The service supplier shall collect the fee at the same

time as the service charge to the service user in accordance with

the regular billing practice of the service supplier. A business

service user that provides residential facilities and owns or

leases a publicly or privately owned telephone switch used to

provide telephone service to facility residents shall collect the

9-1-1 emergency service fee and transmit the fees monthly to the

district.

(b) The amount collected by a service supplier from the fee is

due quarterly. The service supplier shall remit the amount

collected in a calendar quarter to the district not later than

the 60th day after the last day of the calendar quarter. With

each payment the service supplier shall file a return in a form

prescribed by the board.

(c) Both a service supplier and a business service user under

Subsection (a) shall maintain records of the amount of fees it

collects for at least two years after the date of collection. The

board may require at the board's expense an annual audit of a

service supplier's books and records or the books and records of

a business service user described by Subsection (a) with respect

to the collection and remittance of the fees.

(d) A business service user that does not collect and remit the

9-1-1 emergency service fee as required is subject to a civil

cause of action under Subsection (g). A sworn affidavit by the

district specifying the unremitted fees is prima facie evidence

that the fees were not remitted and of the amount of the

unremitted fees.

(e) A service supplier is entitled to retain an administrative

fee from the amount of fees it collects. The amount of the

administrative fee is two percent of the amount of fees it

collects under this section.

(f) A service supplier is not required to take any legal action

to enforce the collection of the 9-1-1 emergency service fee.

However, the service supplier shall provide the district with an

annual certificate of delinquency that includes the amount of all

delinquent fees and the name and address of each nonpaying

service user. The certificate of delinquency is prima facie

evidence that a fee included in the certificate is delinquent. A

service user account is considered delinquent if the fee is not

paid to the service supplier before the 31st day after the

payment due date stated on the user's bill from the service

supplier.

(g) The district may institute legal proceedings to collect fees

not paid and may establish internal collection procedures and

recover the cost of collection from the nonpaying service user.

If legal proceedings are established, the court may award the

district court costs, attorney's fees, and interest to be paid by

the nonpaying service user. A delinquent fee accrues interest at

an annual rate of 12 percent beginning on the date the payment

becomes due.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 936, Sec. 9, eff. Aug. 30,

1993; Acts 1995, 74th Leg., ch. 638, Sec. 10, eff. Sept. 1, 1995.

Sec. 772.116. DISTRICT DEPOSITORY. (a) The board shall select

a depository for the district in the manner provided by law for

the selection of a county depository.

(b) A depository selected by the board is the district's

depository for two years after the date of its selection and

until a successor depository is selected and qualified.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.117. ALLOWABLE EXPENSES. Allowable operating expenses

of a district include all costs attributable to designing a 9-1-1

system and to all equipment and personnel necessary to establish

and operate a public safety answering point and other related

answering points that the board considers necessary.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.118. NUMBER AND LOCATION IDENTIFICATION. (a) As part

of computerized 9-1-1 service, a service supplier shall furnish

for each call the telephone number of the subscribers and the

address associated with the number.

(b) A business service user that provides residential facilities

and owns or leases a publicly or privately owned telephone switch

used to provide telephone service to facility residents shall

provide to those residential end users the same level of 9-1-1

service that a service supplier is required to provide under

Subsection (a) to other residential end users in the district.

(c) Information furnished under this section is confidential and

is not available for public inspection.

(d) A service supplier or a business service user under

Subsection (b) is not liable to a person who uses a 9-1-1 system

created under this subchapter for the release to the district of

the information specified in Subsections (a) and (b).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 936, Sec. 10, eff. Aug. 30,

1993; Acts 1995, 74th Leg., ch. 638, Sec. 11, eff. Sept. 1, 1995.

Sec. 772.119. PUBLIC REVIEW. (a) Periodically, the board shall

solicit public comments and hold a public review hearing on the

continuation of the district and the 9-1-1 emergency service fee.

The first hearing shall be held three years after the date the

order certifying the creation of the district is filed with the

county clerk. Subsequent hearings shall be held three years after

the date each order required by Subsection (d) is adopted.

(b) The board shall publish notice of the time and place of the

hearing once a week for two consecutive weeks in a daily

newspaper of general circulation published in the district. The

first notice must be published not later than the 16th day before

the date set for the hearing.

(c) At the hearing, the board shall also solicit comments on the

participation of the district in the applicable regional plan for

9-1-1 service under Chapter 771. After the hearing, the board may

choose to participate in the regional plan as provided by that

chapter.

(d) After the hearing, the board shall adopt an order on the

continuation or dissolution of the district and the 9-1-1

emergency service fee.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.120. DISSOLUTION PROCEDURES. (a) If a district is

dissolved, 9-1-1 service must be discontinued on the date of the

dissolution. The commissioners court of the county in which the

principal part of the district was located shall assume the

assets of the district and pay the district's debts. If the

district's assets are insufficient to retire all existing debts

of the district on the date of dissolution, the commissioners

court shall continue to impose the 9-1-1 service fee, and each

service supplier shall continue to collect the fee for the

commissioners court. Proceeds from the imposition of the fee by

the county after dissolution of the district may be used only to

retire the outstanding debts of the district.

(b) The commissioners court shall retire the district's debts to

the extent practicable according to the terms of the instruments

creating the debts and the terms of the orders and resolutions

authorizing creation of the debts.

(c) The commissioners court by order may adopt the rules

necessary to administer this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.121. ISSUANCE OF BONDS. The board may issue and sell

bonds in the name of the district to finance:

(1) the acquisition by any method of facilities, equipment, or

supplies necessary for the district to begin providing 9-1-1

service to all participating jurisdictions; or

(2) the installation of equipment necessary for the district to

begin providing 9-1-1 service to all participating jurisdictions.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.122. REPAYMENT OF BONDS. The board may provide for the

payment of principal of and interest on the bonds by pledging all

or any part of the district's revenues from the 9-1-1 emergency

service fee or from other sources.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.123. ADDITIONAL SECURITY FOR BONDS. (a) The bonds may

be additionally secured by a deed of trust or mortgage lien on

part or all of the physical properties of the district and rights

appurtenant to those properties, vesting in the trustee power to

sell the properties for payment of the indebtedness, power to

operate the properties, and all other powers necessary for the

further security of the bonds.

(b) The trust indenture, regardless of the existence of the deed

of trust or mortgage lien on the properties, may contain

provisions prescribed by the board for the security of the bonds

and the preservation of the trust estate, may make provisions for

amendment or modification, and may make provisions for investment

of funds of the district.

(c) A purchaser under a sale under the deed of trust or mortgage

lien is the absolute owner of the properties and rights purchased

and may maintain and operate them.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.124. FORM OF BONDS. (a) A district may issue its

bonds in various series or issues.

(b) Bonds may mature serially or otherwise not more than 25

years after their date of issue and shall bear interest at any

rate permitted by state law.

(c) A district's bonds and interest coupons, if any, are

investment securities under the terms of Chapter 8, Business

& Commerce Code, may be issued registrable as to principal or

as to both principal and interest, and may be made redeemable

before maturity, at the option of the district, or contain a

mandatory redemption provision.

(d) A district may issue its bonds in the form, denominations,

and manner and under the terms, and the bonds shall be signed and

executed, as provided by the board in the resolution or order

authorizing their issuance.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.125. PROVISIONS OF BONDS. (a) In the orders or

resolutions authorizing the issuance of bonds, including

refunding bonds, the board may provide for the flow of funds and

the establishment and maintenance of the interest and sinking

fund, the reserve fund, and other funds, and may make additional

covenants with respect to the bonds, the pledged revenues, and

the operation and maintenance of any facilities the revenue of

which is pledged.

(b) The orders or resolutions of the board authorizing the

issuance of bonds may also prohibit the further issuance of bonds

or other obligations payable from the pledged revenue or may

reserve the right to issue additional bonds to be secured by a

pledge of and payable from the revenue on a parity with or

subordinate to the lien and pledge in support of the bonds being

issued.

(c) The orders or resolutions of the board issuing bonds may

contain other provisions and covenants as the board may

determine.

(d) The board may adopt and have executed any other proceedings

or instruments necessary and convenient in the issuance of bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.126. APPROVAL AND REGISTRATION OF BONDS. (a) Bonds

issued by a district must be submitted to the attorney general

for examination.

(b) If the attorney general finds that the bonds have been

authorized in accordance with law, the attorney general shall

approve them. On approval by the attorney general, the

comptroller shall register the bonds.

(c) After the approval and registration of bonds, the bonds are

incontestable in any court or other forum for any reason and are

valid and binding obligations in accordance with their terms for

all purposes.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.127. REFUNDING BONDS. (a) A district may issue bonds

to refund all or any part of its outstanding bonds, including

matured but unpaid interest coupons.

(b) Refunding bonds shall mature serially or otherwise not more

than 25 years after their date of issue and shall bear interest

at any rate or rates permitted by state law.

(c) Refunding bonds may be payable from the same source as the

bonds being refunded or from other sources.

(d) The refunding bonds must be approved by the attorney general

in the same manner as the district's other bonds and shall be

registered by the comptroller on the surrender and cancellation

of the bonds being refunded.

(e) The orders or resolutions authorizing the issuance of the

refunding bonds may provide that they be sold and the proceeds

deposited in the place or places at which the bonds being

refunded are payable, in which case the refunding bonds may be

issued before the cancellation of the bonds being refunded. If

refunding bonds are issued before cancellation of the other

bonds, an amount sufficient to pay the principal of the bonds

being refunded and interest on those bonds accruing to their

maturity dates or to their option dates if the bonds have been

duly called for payment before maturity according to their terms

shall be deposited in the place or places at which the bonds

being refunded are payable. The comptroller shall register the

refunding bonds without the surrender and cancellation of bonds

being refunded.

(f) A refunding may be accomplished in one or in several

installment deliveries. Refunding bonds and their interest

coupons are investment securities under Chapter 8, Business &

Commerce Code.

(g) In lieu of the method set forth in Subsections (a)-(f), a

district may refund bonds, notes, or other obligations as

provided by the general laws of the state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.128. BONDS AS INVESTMENTS AND SECURITY FOR DEPOSITS.

(a) District bonds are legal and authorized investments for:

(1) a bank;

(2) a savings bank;

(3) a trust company;

(4) a savings and loan association;

(5) an insurance company;

(6) a fiduciary;

(7) a trustee;

(8) a guardian; and

(9) a sinking fund of a municipality, county, school district,

and other political subdivision of the state and other public

funds of the state and its agencies, including the permanent

school fund.

(b) District bonds are eligible to secure deposits of public

funds of the state and municipalities, counties, school

districts, and other political subdivisions of the state. The

bonds are lawful and sufficient security for deposits to the

extent of their value when accompanied by all unmatured coupons.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.129. TAX STATUS OF BONDS. Because a district created

under this subchapter is a public entity performing an essential

public function, bonds issued by the district, any transaction

relating to the bonds, and profits made in the sale of the bonds

are exempt from taxation by the state or by any municipality,

county, special district, or other political subdivision of the

state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. EMERGENCY COMMUNICATION DISTRICTS: COUNTIES WITH

POPULATION OVER 860,000

Sec. 772.201. SHORT TITLE. This subchapter may be cited as the

Emergency Communication District Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.202. PURPOSE. It is the purpose of this subchapter to

establish the number 9-1-1 as the primary emergency telephone

number for use by certain local governments in this state and to

encourage units of local government and combinations of those

units to develop and improve emergency communication procedures

and facilities in a manner that will make possible the quick

response to any person calling the telephone number 9-1-1 seeking

police, fire, medical, rescue, and other emergency services. To

this purpose the legislature finds that:

(1) it is in the public interest to shorten the time required

for a citizen to request and receive emergency aid;

(2) there exist thousands of different emergency telephone

numbers throughout the state, and telephone exchange boundaries

and central office service areas do not necessarily correspond to

public safety and political boundaries;

(3) a dominant part of the state's population is located in

rapidly expanding metropolitan areas that generally cross the

boundary lines of local jurisdictions and often extend into two

or more counties; and

(4) provision of a single, primary three-digit emergency number

through which emergency services can be quickly and efficiently

obtained would provide a significant contribution to law

enforcement and other public safety efforts by making it less

difficult to notify public safety personnel quickly.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.203. DEFINITIONS. In this subchapter:

(1) "Board" means the board of managers of a district.

(2) "Director" means the director of communication for a

district.

(3) "District" means an emergency communication district created

under this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.204. APPLICATION OF SUBCHAPTER. This subchapter

applies to a county with a population of more than 860,000 in

which an emergency communication district was created under

Chapter 7, Acts of the 68th Legislature, 2nd Called Session,

1984, before January 1, 1988.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.205. ADDITIONAL TERRITORY. (a) If a municipality that

is part of a district annexes territory that is not part of the

district, the annexed territory becomes part of the district.

(b) A public agency located in the county for which the district

is created or a public agency located in whole or part in a

county adjoining the county for which the district is created, by

resolution adopted by its governing body and approved by the

board of the district, may become part of the district and

subject to its benefits and requirements.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.206. BOARD OF MANAGERS. (a) A district is governed by

a board of managers consisting of:

(1) one member appointed by the commissioners court of the

county for which the district is established;

(2) two members appointed by the governing body of the most

populous municipality located wholly or partly in the county for

which the district is established, if that municipality has a

population of more than 150,000, or, if that municipality has a

population of 150,000 or less, one member appointed by the

governing body;

(3) one member appointed by the governing body of the second

most populous municipality located wholly or partly in the county

for which the district is established;

(4) one member appointed by the governing body of the third most

populous municipality located wholly or partly in the county for

which the district is established;

(5) one member appointed by the principal service supplier;

(6) one member appointed by the governing body of the most

populous municipality that is a member of the district and is

located wholly outside the county for which the district is

established; and

(7) one member appointed as provided by this section to

represent the other municipalities located wholly or partly in

the district.

(b) The board member appointed by the principal service supplier

is a nonvoting member.

(c) The board member appointed under Subsection (a)(7) is

appointed by the mayor's council established to administer urban

development block grant funds, if one exists in the district.

Otherwise, the member is appointed by the other members of the

board on the advice and recommendation of the governing bodies of

all the municipalities represented by the member. The governing

bodies of those municipalities, by agreement of their presiding

officers, shall set the time and place to meet and the procedures

for selecting the board member.

(d) Board members are appointed for staggered terms of two

years, with as near as possible to one-half of the members' terms

expiring each year.

(e) A board member may be removed from office at will by the

entity that appointed the member.

(f) A vacancy on the board shall be filled for the remainder of

the term in the manner provided for the original appointment to

that position.

(g) Board members serve without compensation. The district shall

pay all expenses necessarily incurred by the board in performing

its functions under this subchapter.

(h) The board may appoint from among its membership a presiding

officer and any other officers it considers necessary.

(i) The director or a board member may be appointed as secretary

of the board. The board shall require the secretary to keep

suitable records of all proceedings of each board meeting. After

each meeting the presiding officer at the meeting shall read and

sign the record and the secretary shall attest the record.

(j) Voting members of the board may meet in executive session in

accordance with Chapter 551, Government Code.

(k) A majority of the voting members of the board constitutes a

quorum.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 238, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(82), eff. Sept. 1,

1995; Acts 2001, 77th Leg., ch. 1288, Sec. 1, eff. Sept. 1, 2001.

Sec. 772.207. POWERS AND DUTIES OF BOARD. (a) The board shall

control and manage the district.

(b) The board may adopt rules for the operation of the district.

(c) The board may contract with any public or private entity to

carry out the purposes of this subchapter, including the

operation of a 9-1-1 system.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.208. DIRECTOR OF DISTRICT. (a) The board shall

appoint a director of communication for the district and shall

establish the director's compensation. The director must be

qualified by training and experience for the position.

(b) The board may remove the director at any time.

(c) With the board's approval, the director may employ any

experts, employees, or consultants that the director considers

necessary to carry out the purposes of this subchapter.

(d) The director shall perform all duties that the board

requires and shall supervise as general manager the operations of

the district subject to any limitations prescribed by the board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.209. BUDGET; ANNUAL REPORT; AUDIT. (a) The director

shall prepare under the direction of the board an annual budget

for the district. To be effective, the budget must:

(1) be approved by the board;

(2) be presented to the commissioners court of the county in

which the majority of the district is located;

(3) be presented to the governing body of each municipality

eligible to appoint a member of the board of managers under

Sections 772.206(a)(2)-(4) and (6);

(4) be presented to the governing body of each other

participating jurisdiction as provided by Subsection (b); and

(5) subject to Subsection (c), be approved by a majority of the

entities to which the budget must be presented under Subdivisions

(2) through (4).

(b) For purposes of Subsection (a)(4), the proposed budget must

be presented to:

(1) the mayor's council established to administer urban

development block grant funds, if one exists in the district; or

(2) if a mayor's council does not exist in the district, the

governing bodies of the other participating jurisdictions.

(c) For the purpose of determining approval by a majority under

Subsection (a)(5) if the budget is required to be presented under

Subsection (b)(2), the other participating jurisdictions are

considered to be acting jointly as one entity.

(d) A revision of the budget must be approved in the same manner

as the budget.

(e) As soon as practicable after the end of each district fiscal

year, the director shall prepare and present to the board and to

each participating jurisdiction in writing a sworn statement of

all money received by the district and how the money was used

during the preceding fiscal year. The report must state in detail

the operations of the district for the fiscal year covered by the

report.

(f) The board shall have an independent financial audit of the

district performed annually.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1288, Sec. 2, eff. Sept. 1,

2001.

Sec. 772.210. ESTABLISHMENT OF 9-1-1 SERVICE. (a) A district

shall provide 9-1-1 service to each participating jurisdiction

through one or a combination of the following methods and

features:

(1) the transfer method;

(2) the relay method;

(3) the dispatch method;

(4) automatic number identification;

(5) automatic location identification;

(6) selective routing; or

(7) any equivalent method.

(b) A district shall provide 9-1-1 service using one or both of

the following plans:

(1) the district may design, implement, and operate a 9-1-1

system for each participating jurisdiction with the consent of

the jurisdiction; or

(2) the district may design, implement, and operate a 9-1-1

system for two or more participating jurisdictions with the

consent of each of those jurisdictions if a joint operation would

be more economically feasible than separate systems for each

jurisdiction.

(c) Under either plan authorized by Subsection (b), the final

plans for the particular system must have the approval of each

participating jurisdiction covered by the system.

(d) The district shall recommend minimum standards for a 9-1-1

system. A 9-1-1 system in a district created under this

subchapter must be computerized.

(e) A service supplier involved in providing 9-1-1 service, a

manufacturer of equipment used in providing 9-1-1 service, or an

officer or employee of a service supplier involved in providing

9-1-1 service is not liable for any claim, damage, or loss

arising from the provision of 9-1-1 service unless the act or

omission proximately causing the claim, damage, or loss

constitutes gross negligence, recklessness, or intentional

misconduct.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 638, Sec. 12, eff. Sept. 1,

1995.

Sec. 772.211. PRIMARY EMERGENCY TELEPHONE NUMBER. The digits

9-1-1 are the primary emergency telephone number in a district. A

public safety agency whose services are available through a 9-1-1

system may maintain a separate number or numbers for emergencies

and shall maintain a separate number or numbers for nonemergency

telephone calls.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.212. TRANSMITTING REQUESTS FOR EMERGENCY AID. (a) A

9-1-1 system established under this subchapter must be capable of

transmitting requests for fire-fighting, law enforcement,

ambulance, and medical services to a public safety agency or

agencies that provide the requested service at the place from

which the call originates. A 9-1-1 system may also provide for

transmitting requests for other emergency services, such as

poison control, suicide prevention, and civil defense, with the

approval of the board and the consent of the participating

jurisdiction.

(b) A public safety answering point may transmit emergency

response requests to private safety entities, with the approval

of the board and the consent of the participating jurisdiction.

(c) With the consent of a participating jurisdiction, a

privately owned automatic intrusion alarm or other privately

owned automatic alerting device may be installed to cause the

number 9-1-1 to be dialed in order to gain access to emergency

services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.213. POWERS OF DISTRICT. (a) The district is a body

corporate and politic, exercising public and essential

governmental functions and having all the powers necessary or

convenient to carry out the purposes and provisions of this

subchapter, including the capacity to sue or be sued.

(b) To fund the district, the district may apply for, accept,

and receive federal, state, county, or municipal funds and

private funds and may spend those funds for the purposes of this

subchapter. The board shall determine the method and sources of

funding for the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.214. 9-1-1 EMERGENCY SERVICE FEE. (a) The board may

impose a 9-1-1 emergency service fee on service users in the

district.

(b) The fee may be imposed only on the base rate charge or its

equivalent, excluding charges for coin-operated telephone

equipment. The fee may not be imposed on more than 100 local

exchange access lines or their equivalent for a single business

entity at a single location, unless the lines are used by

residents of the location. The fee may also not be imposed on any

line that the Advisory Commission on State Emergency

Communications excluded from the definition of a local exchange

access line or an equivalent local exchange access line pursuant

to Section 771.063. If a business service user provides

residential facilities, each line that terminates at a

residential unit and that is a communication link equivalent to a

residential local exchange access line shall be charged the 9-1-1

emergency service fee. The fee must have uniform application and

must be imposed in each participating jurisdiction.

(c) The rate of the fee may not exceed six percent of the

monthly base rate charged a service user by the principal service

supplier in the participating jurisdiction.

(d) The board shall set the amount of the fee each year as part

of the annual budget. The board shall notify each service

supplier of a change in the amount of the fee not later than the

91st day before the date the change takes effect.

(e) In imposing the fee, the board shall attempt to match the

district's revenues to its operating expenditures and to provide

reasonable reserves for contingencies and for the purchase and

installation of 9-1-1 emergency service equipment. If the revenue

received from the fee exceeds the amount of money needed to fund

the district, the board by resolution shall reduce the rate of

the fee to an amount adequate to fund the district or suspend the

imposition of the fee. If the board suspends the imposition of

the fee, the board by resolution may reinstitute the fee if money

received by the district is not adequate to fund the district.

(f) In a public agency whose governing body at a later date

votes to receive 9-1-1 service from the district, the fee is

imposed beginning on the date the board approves making the

public agency a participating jurisdiction. The fee authorized to

be charged in a district applies to new territory added to the

district when the territory becomes part of the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 936, Sec. 11, eff. Aug. 30,

1993; Acts 1999, 76th Leg., ch. 1203, Sec. 4, eff. June 18, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1340, Sec. 1, eff. September 1, 2005.

Sec. 772.215. COLLECTION OF FEE. (a) Each billed service user

is liable for the fee imposed under Section 772.214 until the fee

is paid to the service supplier. The fee must be added to and

stated separately in the service user's bill from the service

supplier. The service supplier shall collect the fee at the same

time as the service charge to the service user in accordance with

the regular billing practice of the service supplier. A business

service user that provides residential facilities and owns or

leases a publicly or privately owned telephone switch used to

provide telephone service to facility residents shall collect the

9-1-1 emergency service fee and transmit the fees monthly to the

district.

(b) The amount collected by a service supplier from the fee is

due monthly. The service supplier shall remit the amount

collected in a calendar month to the district not later than the

60th day after the last day of the calendar month. With each

payment the service supplier shall file a return in a form

prescribed by the board.

(c) Both a service supplier and a business service user under

Subsection (a) shall maintain records of the amount of fees it

collects for at least two years after the date of collection. The

board may require at the board's expense an annual audit of a

service supplier's books and records or the books and records of

a business service user described by Subsection (a) with respect

to the collection and remittance of the fees.

(d) A business service user that does not collect and remit the

9-1-1 emergency service fee as required is subject to a civil

cause of action under Subsection (g). A sworn affidavit by the

district specifying the unremitted fees is prima facie evidence

that the fees were not remitted and of the amount of the

unremitted fees.

(e) A service supplier is entitled to retain an administrative

fee from the amount of fees it collects. The amount of the

administrative fee is two percent of the amount of fees it

collects under this section.

(f) A service supplier is not required to take any legal action

to enforce the collection of the 9-1-1 emergency service fee.

However, the service supplier shall provide the district with an

annual certificate of delinquency that includes the amount of all

delinquent fees and the name and address of each nonpaying

service user. The certificate of delinquency is prima facie

evidence that a fee included in the certificate is delinquent. A

service user account is considered delinquent if the fee is not

paid to the service supplier before the 31st day after the

payment due date stated on the user's bill from the service

supplier.

(g) The district may institute legal proceedings to collect fees

not paid and may establish internal collection procedures and

recover the cost of collection from the nonpaying service user.

If the district prevails in legal proceedings instituted to

collect a fee, the court may award the district court costs,

attorney's fees, and interest in addition to other amounts

recovered. A delinquent fee accrues interest at an annual rate of

12 percent beginning on the date the payment becomes due.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 936, Sec. 12, eff. Aug. 30,

1993; Acts 1995, 74th Leg., ch. 638, Sec. 13, eff. Sept. 1, 1995.

Sec. 772.216. DISTRICT DEPOSITORY. (a) The board shall select

a depository for the district in the manner provided by law for

the selection of a county depository.

(b) A depository selected by the board is the district's

depository for two years after the date of its selection and

until a successor depository is selected and qualified.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.217. ALLOWABLE EXPENSES. Allowable operating expenses

of a district include all costs attributable to designing and

operating a 9-1-1 system and costs for related services that the

board considers necessary.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 39, Sec. 1, eff. Sept. 1,

2003.

Sec. 772.218. NUMBER AND LOCATION IDENTIFICATION. (a) As part

of computerized 9-1-1 service, a service supplier shall furnish

for each call the telephone number of the subscriber and the

address associated with the number.

(b) A business service user that provides residential facilities

and owns or leases a publicly or privately owned telephone switch

used to provide telephone service to facility residents shall

provide to those residential end users the same level of 9-1-1

service that a service supplier is required to provide under

Subsection (a) to other residential end users in the district.

(c) Information furnished under this section is confidential and

is not available for public inspection.

(d) A business service user that owns or leases a publicly or

privately owned telephone switch used to provide telephone

services to nonaffiliated businesses shall provide to those

business end users the same level of 9-1-1 service that a service

supplier is required to provide under Subsection (a) to other

business end users in the district.

(e) A business service user that owns or leases a publicly or

privately owned telephone switch used to consolidate telephone

services at two or more physical addresses shall provide a level

of 9-1-1 service that identifies an accurate physical address and

telephone number for each 9-1-1 call. For purposes of this

section, each floor of a multitenant building is a different

physical address.

(f) A hotel, motel, or similar lodging facility that does not

operate with a 24-hour, seven-day on-site telephone operator must

use a system that furnishes the telephone number and location of

the individual unit from which a 9-1-1 call is placed.

(g) A service supplier, business service user, or lodging

facility that implements the network and database enhancements

necessary to provide a service described in Subsection (b), (d),

(e), or (f), including a supplier, user, or facility that is not

required to provide the service, is not liable to a person who

uses a 9-1-1 system created under this subchapter for the release

to the district of the information specified in this section.

(h) Subsections (d) and (e) do not apply to a telecommunications

system installed by a public school district or a state agency.

(i) Subsections (d), (e), and (f) apply only to a

telecommunications system installed on or after September 1,

2003.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 936, Sec. 13, eff. Aug. 30,

1993; Acts 1995, 74th Leg., ch. 638, Sec. 14, eff. Sept. 1, 1995;

Acts 2003, 78th Leg., ch. 84, Sec. 1, eff. Sept. 1, 2003.

Sec. 772.219. PUBLIC REVIEW. (a) Periodically, the board shall

solicit public comments and hold a public review hearing on the

continuation of the district and the 9-1-1 emergency service fee.

The first hearing shall be held three years after the date the

order certifying the creation of the district is filed with the

county clerk. Subsequent hearings shall be held three years after

the date each order required by Subsection (d) is adopted.

(b) The board shall publish notice of the time and place of the

hearing once a week for two consecutive weeks in a daily

newspaper of general circulation published in the district. The

first notice must be published not later than the 16th day before

the date set for the hearing.

(c) At the hearing, the board shall also solicit comments on the

participation of the district in the applicable regional plan for

9-1-1 service under Chapter 771. After the hearing, the board may

choose to participate in the regional plan as provided by that

chapter.

(d) After the hearing, the board shall adopt an order on the

continuation or dissolution of the district and the 9-1-1

emergency service fee.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.220. DISSOLUTION PROCEDURES. (a) If a district is

dissolved, 9-1-1 service must be discontinued on the date of the

dissolution. The commissioners court of the county in which the

district was located shall assume the assets of the district and

pay the district's debts. If the district's assets are

insufficient to retire the outstanding bonded indebtedness of the

district, the commissioners court shall continue to impose the

9-1-1 service fee, and each service supplier shall continue to

collect the fee for the commissioners court. Proceeds from the

imposition of the fee after dissolution of the district may be

used only to retire the outstanding bonded indebtedness of the

district.

(b) The commissioners court shall retire the district's

indebtedness to the extent practicable according to the terms of

the bonds and the terms of the orders and resolutions authorizing

issuance of the bonds.

(c) The commissioners court by order may adopt the rules

necessary to administer this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.221. ISSUANCE OF BONDS. The board may issue and sell

bonds in the name of the district to finance:

(1) the acquisition by any method of facilities, equipment, or

supplies necessary for the district to begin providing 9-1-1

service to all participating jurisdictions; and

(2) the installation of equipment necessary for the district to

begin providing 9-1-1 service to all participating jurisdictions.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.222. REPAYMENT OF BONDS. The board may provide for the

payment of the principal of and interest on the bonds by pledging

all or any part of the district's revenues from the 9-1-1

emergency service fee or from other sources.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.223. ADDITIONAL SECURITY FOR BONDS. (a) The bonds may

be additionally secured by a deed of trust or mortgage lien on

part or all of the physical properties of the district and rights

appurtenant to those properties, vesting in the trustee power to

sell the properties for payment of the indebtedness, power to

operate the properties, and all other powers necessary for the

further security of the bonds.

(b) The trust indenture, regardless of the existence of the deed

of trust or mortgage lien on the properties, may include

provisions prescribed by the board for the security of the bonds

and the preservation of the trust estate and may make provisions

for investment of funds of the district.

(c) A purchaser under a sale under the deed of trust or mortgage

lien is the absolute owner of the properties and rights purchased

and may maintain and operate them.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.224. FORM OF BONDS. (a) A district may issue its

bonds in various series or issues.

(b) Bonds may mature serially or otherwise not more than 25

years after their date of issue and shall bear interest at any

rate permitted by state law.

(c) A district's bonds and interest coupons, if any, are

investment securities under the terms of Chapter 8, Business

& Commerce Code, may be issued registrable as to principal or

as to both principal and interest, and may be made redeemable

before maturity, at the option of the district, or contain a

mandatory redemption provision.

(d) A district may issue its bonds in the form, denominations,

and manner and under the terms, and the bonds shall be signed and

executed, as provided by the board in the resolution or order

authorizing their issuance.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.225. PROVISIONS OF BONDS. (a) In the orders or

resolutions authorizing the issuance of bonds, including

refunding bonds, the board may provide for the flow of funds and

the establishment and maintenance of the interest and sinking

fund, the reserve fund, and other funds and may make additional

covenants with respect to the bonds, the pledged revenues, and

the operation and maintenance of any facilities, the revenue of

which is pledged.

(b) The orders or resolutions of the board authorizing the

issuance of bonds may also prohibit the further issuance of bonds

or other obligations payable from the pledged revenue or may

reserve the right to issue additional bonds to be secured by a

pledge of and payable from the revenue on a parity with or

subordinate to the lien and pledge in support of the bonds being

issued.

(c) The orders or resolutions of the board issuing bonds may

contain other provisions and covenants as the board may

determine.

(d) The board may adopt and have executed any other proceedings

or instruments necessary and convenient in the issuance of bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.226. APPROVAL AND REGISTRATION OF BONDS. (a) Bonds

issued by a district must be submitted to the attorney general

for examination.

(b) If the attorney general finds that the bonds have been

authorized in accordance with law, the attorney general shall

approve them. On approval by the attorney general, the

comptroller shall register the bonds.

(c) After the approval and registration of bonds, the bonds are

incontestable in any court or other forum for any reason and are

valid and binding obligations according to their terms for all

purposes.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.227. REFUNDING BONDS. (a) A district may issue bonds

to refund all or any part of its outstanding bonds, including

matured but unpaid interest coupons.

(b) Refunding bonds shall mature serially or otherwise not more

than 25 years after their date of issue and shall bear interest

at any rate or rates permitted by state law.

(c) Refunding bonds may be payable from the same source as the

bonds being refunded or from other sources.

(d) The refunding bonds must be approved by the attorney general

as provided by Section 772.226 and shall be registered by the

comptroller on the surrender and cancellation of the bonds being

refunded.

(e) The orders or resolutions authorizing the issuance of the

refunding bonds may provide that they be sold and the proceeds

deposited in the place or places at which the bonds being

refunded are payable, in which case the refunding bonds may be

issued before the cancellation of the bonds being refunded. If

refunding bonds are issued before cancellation of the other

bonds, an amount sufficient to pay the principal of the bonds

being refunded and interest on those bonds accruing to their

maturity dates or to their option dates if the bonds have been

duly called for payment before maturity according to their terms

shall be deposited in the place or places at which the bonds

being refunded are payable. The comptroller shall register the

refunding bonds without the surrender and cancellation of bonds

being refunded.

(f) A refunding may be accomplished in one or in several

installment deliveries. Refunding bonds and their interest

coupons are investment securities under Chapter 8, Business &

Commerce Code.

(g) In lieu of the method set forth in Subsections (a)-(f), a

district may refund bonds, notes, or other obligations as

provided by the general laws of this state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.228. BONDS AS INVESTMENTS AND SECURITY FOR DEPOSITS.

(a) District bonds are legal and authorized investments for:

(1) a bank;

(2) a savings bank;

(3) a trust company;

(4) a savings and loan association;

(5) an insurance company;

(6) a fiduciary;

(7) a trustee;

(8) a guardian; and

(9) a sinking fund of a municipality, county, school district,

and other political subdivision of the state and other public

funds of the state and its agencies, including the permanent

school fund.

(b) District bonds are eligible to secure deposits of public

funds of the state and municipalities, counties, school

districts, and other political subdivisions of the state. The

bonds are lawful and sufficient security for deposits to the

extent of their value when accompanied by all unmatured coupons.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.229. TAX STATUS OF BONDS. Because a district created

under this subchapter is a public entity performing an essential

public function, bonds issued by the district, any transaction

relating to the bonds and profits made in the sale of the bonds

are exempt from taxation by the state or by any municipality,

county, special district, or other political subdivision of the

state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER D. EMERGENCY COMMUNICATION DISTRICTS: COUNTIES WITH

POPULATION OVER 20,000

Sec. 772.301. SHORT TITLE. This subchapter may be cited as the

Emergency Telephone Number Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.302. PURPOSE. It is the purpose of this subchapter to

establish the number 9-1-1 as the primary emergency telephone

number for use by certain local governments in this state and to

encourage units of local government and combinations of those

units to develop and improve emergency communication procedures

and facilities in a manner that will make possible the quick

response to any person calling the telephone number 9-1-1 seeking

police, fire, medical, rescue, and other emergency services. To

this purpose the legislature finds that:

(1) it is in the public interest to shorten the time required

for a citizen to request and receive emergency aid;

(2) there exist thousands of different emergency telephone

numbers throughout the state, and telephone exchange boundaries

and central office service areas do not necessarily correspond to

public safety and political boundaries;

(3) a dominant part of the state's population is located in

rapidly expanding metropolitan areas that generally cross the

boundary lines of local jurisdictions and often extend into two

or more counties; and

(4) provision of a single, primary three-digit emergency number

through which emergency services can be quickly and efficiently

obtained would provide a significant contribution to law

enforcement and other public safety efforts by making it less

difficult to notify public safety personnel quickly.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.303. DEFINITIONS. In this subchapter:

(1) "Board" means the board of managers of a district.

(2) "Director" means the director of communication for a

district.

(3) "District" means an emergency communication district created

under this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.304. APPLICATION OF SUBCHAPTER. (a) This subchapter

applies only to a county with a population of more than 20,000 or

to a group of two or more contiguous counties each with a

population of 20,000 or more in which an emergency communication

district was created under Chapter 288, Acts of the 69th

Legislature, Regular Session, 1985, before January 1, 1988, or to

a public agency or group of public agencies that withdraws from

participation in a regional plan under Section 771.058(d).

(b) This subchapter does not affect the authority of a public

agency to operate under another law authorizing the creation of a

district in which 9-1-1 service is provided.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1405, Sec. 32, eff. Sept. 1,

1999.

Sec. 772.305. ADDITIONAL TERRITORY. (a) If a municipality that

is part of a district annexes territory that is not part of the

district, the annexed territory becomes part of the district.

(b) A public agency located in whole or part in a county

adjoining the district, by resolution adopted by its governing

body and approved by the board of the district, may become part

of the district and subject to its benefits and requirements.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.306. BOARD OF MANAGERS. (a) A district is governed by

a board of managers.

(b) If the most populous municipality in the district has a

population of more than 140,000, the board consists of:

(1) one member for each county in the district appointed by the

commissioners court of each county;

(2) two members appointed by the governing body of the most

populous municipality in the district;

(3) one member appointed by the governing body of the second

most populous municipality in the district;

(4) one member appointed as provided by this section to

represent the other municipalities located in whole or part in

the district; and

(5) one member appointed by the principal service supplier.

(c) If Subsection (b) does not apply to a district, the board

consists of:

(1) the following members representing the county or counties in

the district:

(A) if the district contains only one county, two members

appointed by the commissioners court of the county;

(B) if the district originally contained only one county but

contains more than one county when the appointment is made, two

members appointed by the commissioners court of the county in

which the district was originally located, and one member

appointed by the commissioners court of each other county in the

district; or

(C) if the district originally contained more than one county

and the district contains more than one county when the

appointment is made, one member appointed by the commissioners

court of each county in the district;

(2) two members appointed jointly by the majority vote of the

municipalities voting on the appointment and located in whole or

part in the district;

(3) one member appointed jointly by the volunteer fire

departments operating wholly or partly in the district, with the

appointment process coordinated by the county fire marshal or

marshals of the county or counties in the district; and

(4) one member appointed by the principal service supplier.

(d) The board member appointed by the principal service supplier

is a nonvoting member. If the board is appointed under Subsection

(c), the principal service supplier may waive its right to

appoint the board member and designate another service supplier

serving all or part of the district to make the appointment.

(e) The board member appointed under Subsection (b)(4) is

appointed by the mayor's council established to administer urban

development block grant funds, if one exists in the district.

Otherwise, the member is appointed by the other members of the

board on the advice and recommendation of the governing bodies of

all the municipalities represented by the member.

(f) The initial board members appointed by municipalities under

Subsection (c)(2) are appointed by all the municipalities located

in whole or part in the district.

(g) Board members are appointed for staggered terms of two

years, with as near as possible to one-half of the members' terms

expiring each year.

(h) A board member may be removed from office at will by the

entity that appointed the member.

(i) A vacancy on the board shall be filled for the remainder of

the term in the manner provided for the original appointment to

that position.

(j) Board members serve without compensation. The district shall

pay all expenses necessarily incurred by the board in performing

its functions under this subchapter.

(k) The board may appoint from among its membership a presiding

officer and any other officers it considers necessary.

(l) The director or a board member may be appointed as secretary

of the board. The board shall require the secretary to keep

suitable records of all proceedings of each board meeting. After

each meeting the presiding officer at the meeting shall read and

sign the record and the secretary shall attest the record.

(m) Voting members of the board may meet in executive session in

accordance with Chapter 551, Government Code.

(n) A majority of the voting members of the board constitutes a

quorum.

(o) In an emergency communication district subject to this

subchapter located entirely in a county with a population of less

than 30,000, the board consists of:

(1) the appropriate members listed in Subsection (c); and

(2) a peace officer licensed under Chapter 1701, Occupations

Code, appointed by the county sheriff.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(82), eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 638, Sec. 15, eff. Sept.

1, 1995; Acts 2003, 78th Leg., ch. 901, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

622, Sec. 1, eff. June 19, 2009.

Sec. 772.307. POWERS AND DUTIES OF BOARD. (a) The board shall

control and manage the district.

(b) The board may adopt rules for the operation of the district.

(c) The board may contract with any public or private entity to

carry out the purposes of this subchapter, including the

operation of a 9-1-1 system.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.308. DIRECTOR OF DISTRICT. (a) The board shall

appoint a director of communication for the district and shall

establish the director's compensation. The director must be

qualified by training and experience for the position.

(b) The board may remove the director at any time.

(c) With the board's approval, the director may employ any

experts, employees, or consultants that the director considers

necessary to carry out the purposes of this subchapter.

(d) The director shall perform all duties that the board

requires and shall supervise as general manager the operations of

the district subject to any limitations prescribed by the board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.309. BUDGET; ANNUAL REPORT; AUDIT. (a) The director

shall prepare under the direction of the board an annual budget

for the district. To be effective, the budget must:

(1) be approved by the board;

(2) be presented to and approved by the commissioners court of

each county in the district;

(3) be presented to and approved by the governing body of the

most populous municipality in the district, if that municipality

has a population of more than 140,000; and

(4) be presented to the governing body of each other

participating jurisdiction and approved by a majority of those

jurisdictions.

(b) The board shall submit a draft of the proposed budget to the

governing bodies of the participating jurisdictions not later

than the 45th day before the date the board adopts the budget.

The participating jurisdictions shall review the proposed budget

and submit any comments regarding the budget to the board.

(c) If the governing body of a county, municipality, or other

participating jurisdiction does not approve or disapprove the

budget before the 61st day after the date the body received the

proposed budget for review, the budget is approved by operation

of law.

(d) A revision of the budget must be approved in the same manner

as the budget.

(e) As soon as practicable after the end of each district fiscal

year, the director shall prepare and present to the board and to

each participating jurisdiction in writing a sworn statement of

all money received by the district and how the money was used

during the preceding fiscal year. The report must show in detail

the operations of the district for the fiscal year covered by the

report.

(f) The board shall have an independent financial audit of the

district performed annually.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 1406, Sec. 2, eff. Aug. 30,

1999.

Sec. 772.310. ESTABLISHMENT OF 9-1-1 SERVICE. (a) A district

shall provide 9-1-1 service to each participating jurisdiction

through one or a combination of the following methods and

features:

(1) the transfer method;

(2) the relay method;

(3) the dispatch method;

(4) automatic number identification;

(5) automatic location identification;

(6) selective routing; or

(7) any equivalent method.

(b) A district shall provide 9-1-1 service using one or both of

the following plans:

(1) the district may design, implement, and operate a 9-1-1

system for each participating jurisdiction with the consent of

the jurisdiction; or

(2) the district may design, implement, and operate a 9-1-1

system for two or more participating jurisdictions with the

consent of each of those jurisdictions if a joint operation would

be more economically feasible than separate systems for each

jurisdiction.

(c) Under either plan authorized by Subsection (b), the final

plans for the particular system must have the approval of each

participating jurisdiction covered by the system.

(d) The district shall recommend minimum standards for a 9-1-1

system.

(e) A service supplier involved in providing 9-1-1 service, a

manufacturer of equipment used in providing 9-1-1 service, or an

officer or employee of a service supplier involved in providing

9-1-1 service is not liable for any claim, damage, or loss

arising from the provision of 9-1-1 service unless the act or

omission proximately causing the claim, damage, or loss

constitutes gross negligence, recklessness, or intentional

misconduct.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 638, Sec. 16, eff. Sept. 1,

1995.

Sec. 772.311. PRIMARY EMERGENCY TELEPHONE NUMBER. The digits

9-1-1 are the primary emergency telephone number in a district. A

public safety agency whose services are available through a 9-1-1

system may maintain a separate number or numbers for emergencies

and shall maintain a separate number or numbers for nonemergency

telephone calls.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.312. TRANSMITTING REQUESTS FOR EMERGENCY AID. (a) A

9-1-1 system established under this subchapter must be capable of

transmitting requests for fire-fighting, law enforcement,

ambulance, and medical services to a public safety agency or

agencies that provide the requested service at the place from

which the call originates. A 9-1-1 system may also provide for

transmitting requests for other emergency services such as poison

control, suicide prevention, and civil defense.

(b) A public safety answering point may transmit emergency

response requests to private safety entities.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.313. POWERS OF DISTRICT. (a) The district is a body

corporate and politic, exercising public and essential

governmental functions and having all the powers necessary or

convenient to carry out the purposes and provisions of this

subchapter, including the capacity to sue or be sued.

(b) To fund the district, the district may apply for, accept,

and receive federal, state, county, or municipal funds and

private funds and may spend those funds for the purposes of this

subchapter. The board shall determine the method and sources of

funding for the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.314. 9-1-1 EMERGENCY SERVICE FEE. (a) The board may

impose a 9-1-1 emergency service fee on service users in the

district.

(b) The fee may be imposed only on the base rate charge or its

equivalent, excluding charges for coin-operated telephone

equipment. The fee may not be imposed on more than 100 local

exchange access lines or their equivalent for a single business

entity at a single location, unless the lines are used by

residents of the location. The fee may also not be imposed on any

line that the Advisory Commission on State Emergency

Communications excluded from the definition of a local exchange

access line or an equivalent local exchange access line pursuant

to Section 771.063. If a business service user provides

residential facilities, each line that terminates at a

residential unit and that is a communication link equivalent to a

residential local exchange access line shall be charged the 9-1-1

emergency service fee. The fee must have uniform application and

must be imposed in each participating jurisdiction.

(c) The rate of the fee may not exceed six percent of the

monthly base rate in a service year charged a service user by the

principal service supplier in the participating jurisdiction. For

purposes of this subsection, the jurisdiction of the county is

the unincorporated area of the county.

(d) The board shall set the amount of the fee each year as part

of the annual budget. The board shall notify each service

supplier of a change in the amount of the fee not later than the

91st day before the date the change takes effect.

(e) In imposing the fee, the board shall attempt to match the

district's revenues to its operating expenditures and to provide

reasonable reserves for contingencies and for the purchase and

installation of 9-1-1 emergency service equipment. If the revenue

generated by the fee exceeds the amount of money needed to fund

the district, the board by resolution shall reduce the rate of

the fee to an amount adequate to fund the district or suspend the

imposition of the fee. If the board suspends the imposition of

the fee, the board by resolution may reinstitute the fee if money

generated by the district is not adequate to fund the district.

(f) In a public agency whose governing body at a later date

votes to receive 9-1-1 service from the district, the fee is

imposed beginning on the date specified by the board. The board

may charge the incoming agency an additional amount of money to

cover the initial cost of providing 9-1-1 service to that agency.

The fee authorized to be charged in a district applies to new

territory added to the district when the territory becomes part

of the district.

(g) For the purposes of this section, the jurisdiction of the

county is the unincorporated area of the county.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 936, Sec. 14, eff. Aug. 30,

1993; Acts 1999, 76th Leg., ch. 1203, Sec. 5, eff. June 18, 1999.

Sec. 772.315. COLLECTION OF FEE. (a) Each billed service user

is liable for the fee imposed under Section 772.314 until the fee

is paid to the service supplier. The fee must be added to and

stated separately in the service user's bill from the service

supplier. The service supplier shall collect the fee at the same

time as the service charge to the service user in accordance with

the regular billing practice of the service supplier. A business

service user that provides residential facilities and owns or

leases a publicly or privately owned telephone switch used to

provide telephone service to facility residents shall collect the

9-1-1 emergency service fee and transmit the fees monthly to the

district.

(b) The amount collected by a service supplier from the fee is

due monthly. The service supplier shall remit the amount

collected in a calendar month to the district not later than the

60th day after the last day of the calendar month. With each

payment the service supplier shall file a return in a form

prescribed by the board.

(c) Both a service supplier and a business service user under

Subsection (a) shall maintain records of the amount of fees it

collects for at least two years after the date of collection. The

board may require at the board's expense an annual audit of a

service supplier's books and records or the books and records of

a business service user described by Subsection (a) with respect

to the collection and remittance of the fees.

(d) A business service user that does not collect and remit the

9-1-1 emergency service fee as required is subject to a civil

cause of action under Subsection (g). A sworn affidavit by the

district specifying the unremitted fees is prima facie evidence

that the fees were not remitted and of the amount of the

unremitted fees.

(e) A service supplier is entitled to retain an administrative

fee from the amount of fees it collects. The amount of the

administrative fee is two percent of the amount of fees it

collects under this section.

(f) A service supplier is not required to take any legal action

to enforce the collection of the 9-1-1 emergency service fee.

However, the service supplier shall provide the district with an

annual certificate of delinquency that includes the amount of all

delinquent fees and the name and address of each nonpaying

service user. The certificate of delinquency is prima facie

evidence that a fee included in the certificate is delinquent. A

service user account is considered delinquent if the fee is not

paid to the service supplier before the 31st day after the

payment due date stated on the user's bill from the service

supplier.

(g) The district may institute legal proceedings to collect fees

not paid and may establish internal collection procedures and

recover the cost of collection from the nonpaying service user.

If the district prevails in legal proceedings instituted to

collect a fee, the court may award the district court costs,

attorney's fees, and interest in addition to other amounts

recovered. A delinquent fee accrues interest at an annual rate of

12 percent beginning on the date the payment becomes due.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 936, Sec. 15, eff. Aug. 30,

1993; Acts 1995, 74th Leg., ch. 638, Sec. 17, eff. Sept. 1, 1995.

Sec. 772.316. DISTRICT DEPOSITORY. (a) The board shall select

a depository for the district in the manner provided by law for

the selection of a county depository.

(b) A depository selected by the board is the district's

depository for two years after the date of its selection and

until a successor depository is selected and qualified.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.317. ALLOWABLE EXPENSES. Allowable operating expenses

of a district include all costs attributable to designing a 9-1-1

system and to all equipment and personnel necessary to establish

and operate a public safety answering point and other related

answering points that the board considers necessary.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.318. NUMBER AND LOCATION IDENTIFICATION. (a) As part

of computerized 9-1-1 service, a service supplier shall furnish

current telephone numbers of subscribers and the addresses

associated with the numbers on a call-by-call basis.

(b) A business service user that provides residential facilities

and owns or leases a publicly or privately owned telephone switch

used to provide telephone service to facility residents shall

provide to those residential end users the same level of 9-1-1

service that a service supplier is required to provide under

Subsection (a) to other residential end users in the district.

(c) Information furnished under this section is confidential and

is not available for public inspection.

(d) A service supplier or business service user under Subsection

(b) is not liable to a person who uses a 9-1-1 system created

under this subchapter for the release to the district of the

information specified in Subsections (a) and (b).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 936, Sec. 16, eff. Aug. 30,

1993; Acts 1995, 74th Leg., ch. 638, Sec. 18, eff. Sept. 1, 1995.

Sec. 772.319. PUBLIC REVIEW. (a) Periodically, the board shall

solicit public comments and hold a public review hearing on the

continuation of the district and the 9-1-1 emergency service fee.

The first hearing shall be held three years after the date the

order certifying the creation of the district is filed with the

county clerks. Subsequent hearings shall be held three years

after the date each order required by Subsection (d) is adopted.

(b) The board shall publish notice of the time and place of the

hearing once a week for two consecutive weeks in a daily

newspaper of general circulation published in the district. The

first notice must be published not later than the 16th day before

the date set for the hearing.

(c) At the hearing, the board shall also solicit comments on the

participation of the district in the applicable regional plan for

9-1-1 service under Chapter 771. After the hearing, the board may

choose to participate in the regional plan as provided by that

chapter.

(d) After the hearing, the board shall adopt an order on the

continuation or dissolution of the district and the 9-1-1

emergency service fee.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.320. DISSOLUTION PROCEDURES. (a) If a district is

dissolved, 9-1-1 service must be discontinued on the date of the

dissolution. The commissioners court of the county in which the

district was located or, if the district contains more than one

county, the commissioners courts of those counties acting

jointly, shall assume the assets of the district and pay the

district's debts. If the district's assets are insufficient to

retire all existing debts of the district on the date of

dissolution, the commissioners court or courts acting jointly

shall continue to impose the 9-1-1 service fee, and each service

supplier shall continue to collect the fee for the commissioners

court or courts. Proceeds from the imposition of the fee after

dissolution of the district may be used only to retire the

outstanding debts of the district.

(b) The commissioners court or courts shall retire the

district's debts to the extent practicable according to the terms

of the instruments creating the debts and the terms of the orders

and resolutions authorizing creation of the debts.

(c) The commissioners court or courts by order may adopt the

rules necessary to administer this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.321. ISSUANCE OF BONDS. The board may issue and sell

bonds in the name of the district to finance:

(1) the acquisition by any method of facilities, equipment, or

supplies necessary for the district to begin providing 9-1-1

service to all participating jurisdictions; and

(2) the installation of equipment necessary for the district to

begin providing 9-1-1 service to all participating jurisdictions.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.322. REPAYMENT OF BONDS. The board may provide for the

payment of the principal of and interest on the bonds by pledging

all or any part of the district's revenues from the 9-1-1

emergency service fee or from other sources.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.323. ADDITIONAL SECURITY FOR BONDS. (a) The bonds may

be additionally secured by a deed of trust or mortgage lien on

part or all of the physical properties of the district and the

rights appurtenant to those properties, vesting in the trustee

power to sell the properties for payment of the indebtedness,

power to operate the properties, and all other powers necessary

for the further security of the bonds.

(b) The trust indenture, regardless of the existence of the deed

of trust or mortgage lien on the properties, may include

provisions prescribed by the board for the security of the bonds

and the preservation of the trust estate and may make provisions

for investment of funds of the district.

(c) A purchaser under a sale under the deed of trust or mortgage

lien is the absolute owner of the properties and rights purchased

and may maintain and operate them.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.324. FORM OF BONDS. (a) A district may issue its

bonds in various series or issues.

(b) Bonds may mature serially or otherwise not more than 25

years after their date of issue and shall bear interest at any

rate permitted by state law.

(c) A district's bonds and interest coupons, if any, are

investment securities under the terms of Chapter 8, Business

& Commerce Code, may be issued registrable as to principal or

as to both principal and interest, and may be made redeemable

before maturity, at the option of the district, or contain a

mandatory redemption provision.

(d) A district may issue its bonds in the form, denominations,

and manner and under the terms, and the bonds shall be signed and

executed, as provided by the board in the resolution or order

authorizing their issuance.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.325. PROVISIONS OF BONDS. (a) In the orders or

resolutions authorizing the issuance of bonds, including

refunding bonds, the board may provide for the flow of funds and

the establishment and maintenance of the interest and sinking

fund, the reserve fund, and other funds and may make additional

covenants with respect to the bonds, the pledge revenues, and the

operation and maintenance of any facilities the revenue of which

is pledged.

(b) The orders or resolutions of the board authorizing the

issuance of bonds may also prohibit the further issuance of bonds

or other obligations payable from the pledged revenue or may

reserve the right to issue additional bonds to be secured by a

pledge of and payable from the revenue on a parity with or

subordinate to the lien and pledge in support of the bonds being

issued.

(c) The orders or resolutions of the board issuing bonds may

contain other provisions and covenants as the board may

determine.

(d) The board may adopt and have executed any other proceedings

or instruments necessary and convenient in the issuance of bonds.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.326. APPROVAL AND REGISTRATION OF BONDS. (a) Bonds

issued by a district must be submitted to the attorney general

for examination.

(b) If the attorney general finds that the bonds have been

authorized in accordance with law, the attorney general shall

approve them. On approval by the attorney general, the

comptroller shall register the bonds.

(c) After the approval and registration of bonds, the bonds are

incontestable in any court or other forum for any reason and are

valid and binding obligations according to their terms for all

purposes.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.327. REFUNDING BONDS. (a) A district may issue bonds

to refund all or any part of its outstanding bonds, including

matured but unpaid interest coupons.

(b) Refunding bonds shall mature serially or otherwise not more

than 25 years after their date of issue and shall bear interest

at any rate or rates permitted by state law.

(c) Refunding bonds may be payable from the same source as the

bonds being refunded or from other sources.

(d) The refunding bonds must be approved by the attorney general

as provided by Section 772.326 and shall be registered by the

comptroller on the surrender and cancellation of the bonds

refunded.

(e) The orders or resolutions authorizing the issuance of the

refunding bonds may provide that they be sold and the proceeds

deposited in the place or places at which the bonds being

refunded are payable, in which case the refunding bonds may be

issued before the cancellation of the bonds being refunded. If

refunding bonds are issued before cancellation of the other

bonds, an amount sufficient to pay the principal of the bonds

being refunded and interest on those bonds accruing to their

maturity dates or to their option dates if the bonds have been

duly called for payment before maturity according to their terms

shall be deposited in the place or places at which the bonds

being refunded are payable. The comptroller shall register the

refunding bonds without the surrender and cancellation of bonds

being refunded.

(f) A refunding may be accomplished in one or in several

installment deliveries. Refunding bonds and their interest

coupons are investment securities under Chapter 8, Business &

Commerce Code.

(g) In lieu of the method set forth in Subsections (a)-(f), a

district may refund bonds, notes, or other obligations as

provided by the general laws of this state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.328. BONDS AS INVESTMENTS AND SECURITY FOR DEPOSITS.

(a) District bonds are legal and authorized investments for:

(1) a bank;

(2) a savings bank;

(3) a trust company;

(4) a savings and loan association;

(5) an insurance company;

(6) a fiduciary;

(7) a trustee;

(8) a guardian; and

(9) a sinking fund of a municipality, county, school district,

and other political subdivision of the state and other public

funds of the state and its agencies, including the permanent

school fund.

(b) District bonds are eligible to secure deposits of public

funds of the state and municipalities, counties, school

districts, and other political subdivisions of the state. The

bonds are lawful and sufficient security for deposits to the

extent of their value when accompanied by all unmatured coupons.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.329. TAX STATUS OF BONDS. Because a district created

under this subchapter is a public entity performing an essential

public function, bonds issued by the district, any transaction

relating to the bonds, and profits made in the sale of the bonds

are exempt from taxation by the state or by any municipality,

county, special district, or other political subdivision of the

state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER E. EMERGENCY COMMUNICATION SERVICE: COUNTIES WITH

POPULATION OVER 1.5 MILLION

Sec. 772.401. DEFINITION. In this subchapter, "9-1-1 service"

means a telecommunications service that enables the user of a

public telephone system, by dialing the digits 9-1-1, to reach a

communications facility having the responsibility to receive

emergency calls and, as appropriate, to dispatch public safety

services or to extend, transfer, or relay 9-1-1 calls to

appropriate public service agencies.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.402. APPLICATION OF SUBCHAPTER. This subchapter

applies only to a county having a population of more than 1.5

million in which a communication district has not been created

under Subchapter B.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.403. IMPLEMENTATION OF 9-1-1 SERVICE AND FEE. (a) A

county to which this subchapter applies may implement a system

for providing 9-1-1 service in the unincorporated areas of the

county and may impose a service fee on local exchange telephone

service customers in the area served. The fee may not be imposed

on any line that the Advisory Commission on State Emergency

Communications excluded from the definition of a local exchange

access line or an equivalent local exchange access line pursuant

to Section 771.063. If a business service user provides

residential facilities, each line that terminates at a

residential unit and that is a communication link equivalent to a

residential local exchange access line shall be charged the 9-1-1

emergency service fee.

(b) The commissioners court shall set the fee in an amount

reasonable to cover the costs of providing the 9-1-1 service.

(c) Revenue from the fee may be used only for the planning,

development, and provision of 9-1-1 service.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 936, Sec. 17, eff. Aug. 30,

1993; Acts 1999, 76th Leg., ch. 1203, Sec. 6, eff. June 18, 1999.

Sec. 772.404. COLLECTION OF FEE. (a) A telecommunications

carrier providing local exchange service in a county that imposes

a fee under this subchapter shall collect the fees and deliver

them to the commissioners court not later than the 60th day after

the last day of the month during which the fees were collected.

(b) A customer on whom a fee is imposed under this subchapter is

liable for the fee in the same manner the customer is liable for

charges for service provided by the local exchange service

provider. The fee must be stated separately in the customer's

bill.

(c) A business service user that provides residential facilities

and owns or leases a publicly or privately owned telephone switch

used to provide telephone service to facility residents shall

collect the 9-1-1 emergency service fee and transmit the fees

monthly to the county.

(d) A local exchange service provider collecting fees under this

subchapter may retain as an administrative fee an amount equal to

two percent of the total amount of the fees it collects.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 936, Sec. 18, eff. Aug. 30,

1993; Acts 1995, 74th Leg., ch. 638, Sec. 19, eff. Sept. 1, 1995.

Sec. 772.405. AUDIT OF SERVICE PROVIDER. The commissioners

court of a county may require at the county's expense an audit of

a local exchange service provider collecting fees or surcharges

under this subchapter. The audit must be limited to the

collection and remittance of money collected under this

subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 772.406. NUMBER AND LOCATION IDENTIFICATION. A business

service user that provides residential facilities and owns or

leases a publicly or privately owned telephone switch used to

provide telephone service to facility residents shall provide to

those residential end users the same level of 9-1-1 service

relating to number and location identification that a service

supplier provides to other residential end users in the county.

Added by Acts 1993, 73rd Leg., ch. 936, Sec. 19, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 638, Sec. 20, eff.

Sept. 1, 1995.

Sec. 772.407. LIABILITY OF SERVICE PROVIDERS. A service

supplier involved in providing 9-1-1 service, a manufacturer of

equipment used in providing 9-1-1 service, or an officer or

employee of a service supplier involved in providing 9-1-1

service is not liable for any claim, damage, or loss arising from

the provision of 9-1-1 service unless the act or omission

proximately causing the claim, damage, or loss constitutes gross

negligence, recklessness, or intentional misconduct.

Added by Acts 1995, 74th Leg., ch. 638, Sec. 21, eff. Sept. 1,

1995.

SUBCHAPTER F. CONSOLIDATED DISTRICTS

Sec. 772.451. CONSOLIDATION PROCEDURE. (a) Two or more

districts governed by this chapter may consolidate into a single

district as provided by this section.

(b) If the board of managers of each district to be consolidated

finds that the consolidation of the districts would benefit the

participating jurisdictions of the district, the board may call

and hold an election in the district's participating

jurisdictions to approve the consolidation.

(c) The election in each district must be held on the same

uniform election date provided by Chapter 41, Election Code.

(d) Each district shall pay the election expenses for its

participating jurisdictions.

(e) The ballot for the election to approve the consolidation

must be printed to permit voting for or against the proposition

that the district may consolidate with other named districts.

Added by Acts 1999, 76th Leg., ch. 1406, Sec. 3, eff. Aug. 30,

1999.

Sec. 772.452. CONSOLIDATION PLANNING. (a) If a majority of the

voters voting at the election approve the consolidation, the

board of managers of the district shall conduct a planning

meeting with the boards of managers of the other districts whose

voters have approved the consolidation.

(b) The meeting must be a public meeting. At the meeting, the

boards of managers shall devise a consolidation plan to:

(1) combine the debts and assets of the districts;

(2) pay outstanding bonds of the districts and issue refunding

bonds as necessary to pay the bonds;

(3) impose a uniform 9-1-1 emergency service fee; and

(4) adjust the membership and qualifications of the board of

managers of the consolidated district.

(c) If a consolidated district is not created under Section

772.453 before the first anniversary of the date of the election

held under Section 772.451, a consolidated district may not be

created until:

(1) the districts make another finding that the consolidation

would benefit the participating jurisdictions; and

(2) the consolidation is approved at another election held under

Section 772.451.

Added by Acts 1999, 76th Leg., ch. 1406, Sec. 3, eff. Aug. 30,

1999.

Sec. 772.453. CREATION OF CONSOLIDATED DISTRICT. (a) When the

board of managers of each district has adopted the same

consolidation plan, the combined boards of managers shall declare

the consolidated district created.

(b) If the board of managers of a district does not agree to a

consolidation plan, the remaining districts may consolidate on

the terms of a mutually agreeable consolidation plan.

Added by Acts 1999, 76th Leg., ch. 1406, Sec. 3, eff. Aug. 30,

1999.

Sec. 772.454. BOARD OF MANAGERS. (a) The consolidated district

is governed by a board of managers appointed in accordance with

the order issued by the temporary board of managers under

Subsection (b). The members of the boards of managers of all the

districts consolidated serve as a temporary board until all

members of the initial board of managers are appointed and

qualify. The temporary board has all authority necessary to

operate and administer the district.

(b) Before the 45th day after the date the district is created,

the temporary board of managers by order shall adjust the

membership of the board. The order must be substantially in

accordance with the consolidation plan and must specify:

(1) the number of members of the board;

(2) the entity or combination of entities that appoints each

member;

(3) whether each member may or may not vote; and

(4) the term of each member of the initial board so that as near

to one-half of the members as is practical serve terms that

expire in even-numbered years and the remaining members serve

terms that expire in odd-numbered years.

(c) The order issued under Subsection (b) must preserve as

nearly as possible the proportional representation of interests

exhibited by the memberships of the boards of managers of the

several districts before consolidation.

Added by Acts 1999, 76th Leg., ch. 1406, Sec. 3, eff. Aug. 30,

1999.

Sec. 772.455. GOVERNANCE OF CONSOLIDATED DISTRICT. The

consolidated district and its board of managers are governed by

the provisions of this chapter that governed the most populous of

the districts before the consolidation, except as provided by

this subchapter.

Added by Acts 1999, 76th Leg., ch. 1406, Sec. 3, eff. Aug. 30,

1999.



CHAPTER 773. EMERGENCY MEDICAL SERVICES

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE B. EMERGENCIES

CHAPTER 773. EMERGENCY MEDICAL SERVICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 773.001. SHORT TITLE. This chapter may be cited as the

Emergency Health Care Act.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

299, Sec. 1, eff. September 1, 2005.

Sec. 773.002. PURPOSE. The purpose of this chapter is to

provide for the prompt and efficient transportation of sick and

injured patients, after necessary stabilization, and to encourage

public access to that transportation in each area of the state.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 773.003. DEFINITIONS. In this chapter:

(1) "Advanced life support" means emergency prehospital care

that uses invasive medical acts.

(2) "Basic life support" means emergency prehospital care that

uses noninvasive medical acts.

(3) "Board" means the Texas Board of Health.

(4) "Bureau" means the department's bureau of emergency

management.

(5) "Bureau chief" means the chief of the bureau of emergency

management.

(6) "Commissioner" means the commissioner of health.

(7) "Department" means the Department of State Health Services.

(8) "Emergency medical services" means services used to respond

to an individual's perceived need for immediate medical care and

to prevent death or aggravation of physiological or psychological

illness or injury.

(9) "Emergency medical services and trauma care system" means an

arrangement of available resources that are coordinated for the

effective delivery of emergency health care services in

geographical regions consistent with planning and management

standards.

(10) "Emergency medical services personnel" means:

(A) emergency care attendant;

(B) emergency medical technicians;

(C) emergency medical technicians--intermediate;

(D) emergency medical technicians--paramedic; or

(E) licensed paramedic.

(11) "Emergency medical services provider" means a person who

uses or maintains emergency medical services vehicles, medical

equipment, and emergency medical services personnel to provide

emergency medical services.

(12) "Emergency medical services vehicle" means:

(A) a basic life-support emergency medical services vehicle;

(B) an advanced life-support emergency medical services vehicle;

(C) a mobile intensive-care unit; or

(D) a specialized emergency medical services vehicle.

(13) "Emergency medical services volunteer" means emergency

medical services personnel who provide emergency prehospital care

without remuneration, except reimbursement for expenses.

(14) "Emergency medical services volunteer provider" means an

emergency medical services provider that has at least 75 percent

of its total personnel as volunteers and is recognized as a

Section 501(c)(3) nonprofit corporation by the Internal Revenue

Service.

(15) "Emergency prehospital care" means care provided to the

sick or injured before or during transportation to a medical

facility, and includes any necessary stabilization of the sick or

injured in connection with that transportation.

(15-a) "Executive commissioner" means the executive commissioner

of the Health and Human Services Commission.

(16) "First responder organization" means a group or association

of certified emergency medical services personnel that, working

in cooperation with a licensed emergency medical services

provider, provides immediate on-scene care to ill or injured

persons but does not transport those persons.

(17) "Governmental entity" means a county, municipality, school

district, or special district or authority created in accordance

with the Texas Constitution.

(18) "Medical supervision" means direction given to emergency

medical services personnel by a licensed physician under Subtitle

B, Title 3, Occupations Code, and the rules adopted under that

subtitle by the Texas State Board of Medical Examiners.

Text of subsec. (19) as amended by Acts 1991, 72nd Leg., ch. 605,

Sec. 1

(19) "Trauma facility" means a health care facility that is

capable of comprehensive treatment of seriously injured persons

and is a part of an emergency medical services and trauma care

system.

Text of subsec. (19) as amended by Acts 1991, 72nd Leg., ch. 853,

Sec. 3

(19) "Emergency medical care" means bona fide emergency services

provided after the sudden onset of a medical or traumatic

condition manifesting itself by acute symptoms of sufficient

severity, including severe pain, such that the absence of

immediate medical attention could reasonably be expected to

result in:

(A) placing the patient's health in serious jeopardy;

(B) serious impairment to bodily functions; or

(C) serious dysfunction of any bodily organ or part.

(20) "Trauma patient" means a critically injured person who has

been:

(A) evaluated by a physician, a registered nurse, or emergency

medical services personnel; and

(B) found to require medical care in a trauma facility.

(21) [Blank].

(22) "Trauma services" includes services provided to a severely

or seriously injured patient who has a principal diagnosis listed

in the Injuries and Poisonings Chapter of the International

Classification of Diseases, Clinical Modification.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 239, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 605, Sec. 1, eff. Sept. 1, 1991;

Acts 1991, 72nd Leg., ch. 853, Sec. 3, eff. Sept. 1, 1991; Acts

1995, 74th Leg., ch. 915, Sec. 1, eff. Aug. 28, 1995; Acts 1997,

75th Leg., ch. 435, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th

Leg., ch. 1377, Sec. 2.02, eff. Sept. 1, 1999; Acts 2001, 77th

Leg., ch. 1420, Sec. 14.808, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

299, Sec. 2, eff. September 1, 2005.

Sec. 773.004. VEHICLES AND PERSONNEL EXCLUDED FROM CHAPTER. (a)

This chapter does not apply to:

(1) air transfer that does not advertise as an ambulance

service and that is not licensed by the department;

(2) the use of ground or air transfer vehicles to transport sick

or injured persons in a casualty situation that exceeds the basic

vehicular capacity or capability of emergency medical services

providers in the area;

(3) an industrial ambulance; or

(4) a physician, registered nurse, or other health care

practitioner licensed by this state unless the health care

practitioner staffs an emergency medical services vehicle

regularly.

(b) In this section, "industrial ambulance" means a vehicle

owned and operated by an industrial facility that is not

available for hire or use by the public except to assist the

local community in a disaster or when existing ambulance service

is not available, and includes a ground vehicle at an industrial

site used:

(1) for the initial transportation or transfer of the unstable

urgently sick or injured; or

(2) to transport from the job site to an appropriate medical

facility a person who becomes sick, injured, wounded, or

otherwise incapacitated in the course of employment.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 240, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 605, Sec. 2, eff. Sept. 1, 1991;

Acts 1993, 73rd Leg., ch. 376, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

305, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1034, Sec. 4, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 14(a), eff. September 1, 2007.

Sec. 773.0045. TEMPORARY EXEMPTIONS FOR EMERGENCY MEDICAL

SERVICES PERSONNEL PRACTICING IN RURAL AREA. (a) In this

section, "rural area" means:

(1) a county with a population of 50,000 or less; or

(2) a relatively large, isolated, and sparsely populated area in

a county with a population of more than 50,000.

(b) The department on a case-by-case basis may temporarily

exempt emergency medical services personnel who primarily

practice in a rural area from a requirement imposed either by

Section 773.050 or 773.055 or by a rule adopted by the department

under Section 773.050 or 773.055 if specific circumstances that

affect the rural area served by the emergency medical services

personnel justify the exemption. The department may temporarily

exempt the emergency medical services personnel from a

requirement imposed:

(1) by a department rule adopted under Section 773.050 or

773.055 only if the department finds that, under the

circumstances, imposing the requirement would not be in the best

interests of the people in the rural area who are served by the

emergency medical services personnel; and

(2) by Section 773.050 or 773.055 only if the department finds

that, under the circumstances, there is a substantial risk that

imposing the requirement will detrimentally affect the health or

safety of one or more persons in the affected rural area or

hinder the ability of emergency medical services personnel who

practice in the area to alleviate a threat to the health or

safety of one or more persons in the area.

(c) The exemption must be in writing, include the findings

required by Subsection (b), and expire at a stated time. The

written findings must be accompanied by a concise and explicit

statement that specifically describes the circumstances that

support the finding.

(d) In granting the exemption, the department in writing must

require the affected emergency medical services personnel or the

appropriate emergency medical services provider to adopt a

written plan under which the applicable requirement will be met

as soon as possible.

(e) A temporary exemption under this section may allow emergency

medical services personnel who are applicants for certification

at a higher level of training to temporarily practice at the

higher level.

Added by Acts 2003, 78th Leg., ch. 848, Sec. 1, eff. June 20,

2003.

Sec. 773.005. BUREAU OF EMERGENCY MANAGEMENT. (a) The bureau

of emergency management is in the department under the direction

of a bureau chief.

(b) The bureau chief must have:

(1) proven ability as an administrator and organizer; and

(2) direct experience in emergency medical services.

(c) In filling the position of bureau chief, the department

shall give preference to a physician who applies for the

position.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 773.006. FUND FOR EMERGENCY MEDICAL SERVICES, TRAUMA

FACILITIES, AND TRAUMA CARE SYSTEMS. (a) The fund for emergency

medical services, trauma facilities, and trauma care systems is

established as an account in the general revenue fund. Money in

the account may be appropriated only to the bureau for the

purposes specified by Section 773.122.

(b) The account is composed of money deposited to the account

under Article 102.0185, Code of Criminal Procedure, and the

earnings of the account.

(c) Sections 403.095 and 404.071, Government Code, do not apply

to the account.

Added by Acts 2003, 78th Leg., ch. 1213, Sec. 1, eff. Sept. 1,

2003.

Sec. 773.007. SUPERVISION OF EMERGENCY PREHOSPITAL CARE. (a)

The provision of advanced life support must be under medical

supervision and a licensed physician's control.

(b) The provision of basic life support may be under medical

supervision and a licensed physician's control.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 773.008. CONSENT FOR EMERGENCY CARE. Consent for emergency

care of an individual is not required if:

(1) the individual is:

(A) unable to communicate because of an injury, accident, or

illness or is unconscious; and

(B) suffering from what reasonably appears to be a

life-threatening injury or illness;

(2) a court of record orders the treatment of an individual who

is in an imminent emergency to prevent the individual's serious

bodily injury or loss of life; or

(3) the individual is a minor who is suffering from what

reasonably appears to be a life-threatening injury or illness and

whose parents, managing or possessory conservator, or guardian is

not present.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 773.009. LIMITATION ON CIVIL LIABILITY. A person who

authorizes, sponsors, supports, finances, or supervises the

functions of emergency room personnel and emergency medical

services personnel is not liable for civil damages for an act or

omission connected with training emergency medical services

personnel or with services or treatment given to a patient or

potential patient by emergency medical services personnel if the

training, services, or treatment is performed in accordance with

the standard of ordinary care.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 773.011. SUBSCRIPTION PROGRAMS. (a) An emergency medical

services provider may create and operate a subscription program

to fund and provide emergency medical services.

(b) The board shall adopt rules establishing minimum standards

for the creation and operation of a subscription program.

(c) The board shall adopt a rule that requires an emergency

medical services provider to secure a surety bond in the amount

of sums to be subscribed before soliciting subscriptions and

creating and operating a subscription program. The surety bond

must be issued by a company that is licensed by or eligible to do

business in this state.

(d) The board may adopt rules for waiver of the surety bond.

(e) The Insurance Code does not apply to a subscription program

established under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 242, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 915, Sec. 2, eff. Aug. 28, 1995.

Sec. 773.012. ADVISORY COUNCIL. (a) The governor shall appoint

an advisory council to advise the board regarding matters related

to the responsibilities of the board, commissioner, and

department under this chapter. In making appointments to the

advisory council, the governor shall ensure that approximately

one-half of the members of the advisory council are residents of

rural areas of the state.

(b) The advisory council is composed of the following 15 members

appointed by the governor:

(1) a board-certified emergency physician, appointed from a list

of names recommended by a statewide professional association of

emergency physicians;

(2) a licensed physician who is an emergency medical services

medical director, appointed from a list of names recommended by a

statewide professional association of emergency medical services

medical directors;

(3) a fire chief for a municipality that provides emergency

medical services, appointed from a list of names recommended by a

statewide fire chiefs association;

(4) an officer or employee of a private provider of emergency

medical services who is involved with the development of a Texas

Trauma System, appointed from a list of names recommended by a

statewide association of private providers of emergency medical

services;

(5) a volunteer who provides emergency medical services,

appointed from a list of names recommended by a statewide

association of volunteers;

(6) an educator in the field of emergency medical services;

(7) a member of an emergency medical services air medical team

or unit, appointed from a list of names recommended by a

statewide emergency medical services air medical association;

(8) a representative of a fire department that provides

emergency medical services, appointed from a list of names

recommended by a statewide association of firefighters;

(9) a representative of hospitals who is affiliated with a

hospital that is a designated trauma facility in an urban

community, appointed from a list of names recommended by a

statewide association of hospitals;

(10) a representative of hospitals, who is affiliated with a

hospital that is a designated trauma facility in a rural

community, appointed from a list of names recommended by a

statewide association of hospitals;

(11) a representative of a county provider of emergency medical

services;

(12) one licensed physician who is a pediatrician with trauma or

emergency care expertise;

(13) one trauma surgeon or one registered nurse with trauma

expertise; and

(14) two representatives of the general public who are not

qualified to serve under another subdivision of this subsection.

(c) A person may not be a public member of the advisory council

if the person or the person's spouse:

(1) is registered, certified, or licensed by a regulatory agency

in the field of emergency medical services;

(2) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

money from the department;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving money from the department; or

(4) uses or receives a substantial amount of tangible goods,

services, or money from the department other than reimbursement

authorized by law for advisory council membership, attendance, or

expenses.

(d) In this subsection, "Texas trade association" means a

cooperative and voluntarily joined association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest. A person may not be a member of the advisory council

if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of emergency medical

services; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of emergency

medical services.

(e) A person may not be a member of the advisory council if the

person is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the department.

(f) Members of the advisory council serve staggered six-year

terms with the terms of five members expiring January 1 of each

even-numbered year. A vacancy on the advisory council is filled

in the same manner as the original appointment for the unexpired

term.

(g) The governor shall appoint the presiding officer of the

advisory council.

(h) A member of the advisory council serves without

compensation. Chapter 2110, Government Code, does not apply to

the size, composition, or duration of the advisory council.

(i) The advisory council shall meet at least quarterly in the

city of Austin. The advisory council shall meet as provided by

procedural rules adopted by the advisory council or at the call

of the presiding officer. The advisory council may appoint

committees it considers necessary to perform its duties.

(j) The advisory council periodically shall review board rules

relating to this chapter and may recommend changes in those rules

to the board. The board and the commissioner shall ensure that

the advisory council is given adequate time and opportunity to

review and comment on each rule proposed for adoption by the

board under this chapter, including the amendment or repeal of an

existing rule, but not including an emergency rule.

(k) The advisory council shall assess the need for emergency

medical services in the rural areas of the state.

(l) The advisory council shall develop a strategic plan for:

(1) refining the educational requirements for certification and

maintaining certification as emergency medical services

personnel; and

(2) developing emergency medical services and trauma care

systems.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 19.01, eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 874, Sec. 2, eff.

Sept. 1, 2001.

Sec. 773.013. PEER ASSISTANCE PROGRAM. The department may

establish, approve, and fund a peer assistance program in

accordance with Section 467.003 and board rules.

Added by Acts 2001, 77th Leg., ch. 874, Sec. 3, eff. Sept. 1,

2001.

Sec. 773.014. ADMINISTRATION OF EPINEPHRINE. (a) An emergency

medical services provider and a first responder organization may

acquire and possess epinephrine auto-injector devices in

accordance with this section. Emergency medical services

personnel may carry and administer epinephrine auto-injector

devices in accordance with this section.

(b) The department shall adopt rules designed to protect the

public health and safety to implement this section. The rules

must provide that emergency medical services personnel may

administer an epinephrine auto-injector device to another only if

the person has successfully completed a training course, approved

by the department, in the use of the device that is consistent

with the national standard training curriculum for emergency

medical technicians.

(c) An emergency medical services provider or first responder

organization may acquire, possess, maintain, and dispose of

epinephrine auto-injector devices, and emergency medical services

personnel may carry, maintain, administer, and dispose of

epinephrine auto-injector devices, only in accordance with:

(1) rules adopted by the department under this section; and

(2) a delegated practice agreement that provides for medical

supervision by a licensed physician who either:

(A) acts as a medical director for an emergency medical services

system or a licensed hospital; or

(B) has knowledge and experience in the delivery of emergency

care.

(c-1) A licensed physician acting as a medical director for an

emergency medical services system may restrict the use and

administration of epinephrine auto-injector devices to certain

emergency medical services personnel of the system through:

(1) the delegated practice agreement; or

(2) the adoption of policies governing the use of the devices by

personnel within the system.

(d) Emergency medical services personnel who administer

epinephrine auto-injector devices to others shall immediately

report the use to the physician supervising the activities of the

emergency medical services personnel.

(e) The administration of an epinephrine auto-injector device to

another under this section is considered to be the administration

of emergency care for the purposes of any statute relating to

liability for the provision of emergency care. The administration

of an epinephrine auto-injector device to another in accordance

with the requirements of this section does not constitute the

unlawful practice of any health care profession.

(f) A person otherwise authorized to sell or provide an

epinephrine auto-injector device to another may sell or provide

the devices to an emergency medical services provider or a first

responder organization authorized to acquire and possess the

devices under this section.

(g) This section does not prevent emergency medical services

personnel who are also licensed health care professionals under

another health care licensing law and who are authorized to

acquire, possess, and administer an epinephrine auto-injector

device under the other health care licensing law from acting

under the other law.

(h) This section does not impose a standard of care not

otherwise required by law.

Added by Acts 2001, 77th Leg., ch. 874, Sec. 4, eff. Jan. 1,

2002; Acts 2001, 77th Leg., ch. 1131, Sec. 1, eff. Jan. 1, 2002.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1079, Sec. 1, eff. June 15, 2007.

Sec. 773.015. IDENTIFICATION OF CERTAIN PATIENTS RECEIVING

EMERGENCY PREHOSPITAL CARE. Emergency medical services personnel

or emergency room medical or admissions personnel may take the

thumbprint of a person who receives emergency prehospital care if

the person:

(1) does not possess personal identification at the time the

care is administered;

(2) is unconscious;

(3) is transported across the Texas-Mexico border by ambulance

or helicopter while receiving emergency prehospital care; and

(4) is delivered to a hospital that has digital fingerprinting

capabilities.

Added by Acts 2005, 79th Leg., Ch.

517, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. STATE PLAN FOR EMERGENCY SERVICES

Sec. 773.021. STATE PLAN. (a) The bureau shall develop a state

plan for the prompt and efficient delivery of adequate emergency

medical services to acutely sick or injured persons.

(b) The state plan must include an emergency radio communication

plan to be used by local governments and districts that provide

emergency medical services to develop an emergency radio

communication network linking emergency medical services

providers with local hospitals or trauma centers.

(c) The advisory council shall consider the bureau's actions

under Subsection (a), and the board shall review the council's

recommendations.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 488, Sec. 1, eff. June 12,

1995.

Sec. 773.022. SERVICE DELIVERY AREAS. The bureau shall divide

the state into emergency medical services delivery areas that

coincide, to the extent possible, with other regional planning

areas.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 773.023. AREA PLANS. (a) The bureau shall:

(1) identify all public or private agencies and institutions

that are used or may be used for emergency medical services in

each delivery area; and

(2) enlist the cooperation of all concerned agencies and

institutions in developing a well-coordinated plan for delivering

emergency medical services in each delivery area.

(b) A delivery area plan must include an interagency

communications network that facilitates prompt and coordinated

response to medical emergencies by the Department of Public

Safety, local police departments, ambulance personnel, medical

facilities, and other concerned agencies and institutions.

(c) A delivery area plan may include the use of helicopters that

may be available from the Department of Public Safety, the

National Guard, or the United States Armed Forces.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 773.024. FEDERAL PROGRAMS. The bureau is the state agency

designated to develop state plans required for participation in

federal programs involving emergency medical services. The bureau

may receive and disburse available federal funds to implement the

service programs.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 773.025. ACCESSIBILITY OF TRAINING. (a) The bureau shall

identify all individuals and public or private agencies and

institutions that are or may be engaged in emergency medical

services training in each delivery area.

(b) A delivery area plan must include provisions for encouraging

emergency medical services training so as to reduce the cost of

training to emergency medical services providers and to make

training more accessible to low population or remote areas.

(c) A governmental entity that sponsors or wishes to sponsor an

emergency medical services provider may request the bureau to

provide emergency medical services training for emergency care

attendants at times and places that are convenient for the

provider's personnel, if the training is not available locally.

(d) A governmental entity or nongovernmental organization that

sponsors or wishes to sponsor an emergency medical services

provider or first responder organization in a rural or

underserved area may request the bureau to provide or facilitate

the provision of initial training for emergency care attendants,

if the training is not available locally. The bureau shall ensure

that the training is provided. The bureau shall provide the

training without charge, or contract with qualified instructors

to provide the training without charge, to students who agree to

perform emergency care attendant services for at least one year

with the local emergency medical services provider or first

responder organization. The training must be provided at times

and places that are convenient to the students. The bureau shall

require that at least three students are scheduled to take any

class offered under this subsection.

(e) To facilitate all levels of emergency medical services

training, the bureau shall consult with and solicit comment from

emergency medical services providers, first responder

organizations, persons who provide emergency medical services

training, and other entities interested in emergency medical

services training programs.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 874, Sec. 5, eff. Sept. 1,

2001.

SUBCHAPTER C. LICENSES, CERTIFICATION, AND QUALIFICATIONS

Sec. 773.041. LICENSE OR CERTIFICATE REQUIRED. (a) A person

may not operate, conduct, or maintain an emergency medical

service, advertise that the person is an emergency medical

services provider, or otherwise engage in or profess to be

engaged in the provision of emergency medical services unless the

person holds a license as an emergency medical services provider

issued by the department in accordance with this chapter.

(a-1) A person may not transport a patient by stretcher in a

vehicle unless the person holds a license as an emergency medical

services provider issued by the department in accordance with

this chapter. For purposes of this subsection, "person" means an

individual, corporation, organization, government, governmental

subdivision or agency, business, trust, partnership, association,

or any other legal entity.

(b) A person may not practice as any type of emergency medical

services personnel unless the person is certified under this

chapter and rules adopted under this chapter.

(c) A certificate or license issued under this chapter is not

transferable.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 244, eff. Sept. 1,

1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 14(b), eff. September 1, 2007.

Sec. 773.0415. LIMITATION ON INFORMATION REQUIRED FOR

CERTIFICATE RENEWAL. The requirements and procedures adopted by

the department for the renewal of a certificate to practice as

emergency medical services personnel issued under this chapter:

(1) may not require an applicant to provide unchanged criminal

history information already included in one or more of the

applicant's previous applications for certification or for

certificate renewal filed with the department; and

(2) may require the applicant to provide only information

relevant to the period occurring since the date of the

applicant's last application for certification or for certificate

renewal, as applicable, including information relevant to any new

requirement applicable to the certificate held by the applicant.

Added by Acts 2009, 81st Leg., R.S., Ch.

332, Sec. 1, eff. September 1, 2009.

Sec. 773.042. BASIC LIFE-SUPPORT EMERGENCY MEDICAL SERVICES

PROVIDER QUALIFICATIONS. A provider qualifies as a basic

life-support emergency medical services provider if it provides a

vehicle that is designed for transporting the sick or injured,

has personnel and sufficient equipment and supplies for providing

basic life support, and is capable of providing emergency and

nonemergency transportation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 915, Sec. 3, eff. Aug. 28,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

305, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1034, Sec. 5, eff. September 1, 2005.

Sec. 773.043. ADVANCED LIFE-SUPPORT EMERGENCY MEDICAL SERVICES

PROVIDER QUALIFICATIONS. A provider qualifies as an advanced

life-support emergency medical services provider if it:

(1) meets the requirements of a basic life-support emergency

medical services provider; and

(2) has personnel and sufficient equipment and supplies for

providing intravenous therapy and endotracheal or esophageal

intubation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 915, Sec. 4, eff. Aug. 28,

1995.

Sec. 773.044. MOBILE INTENSIVE-CARE PROVIDER QUALIFICATIONS. A

provider qualifies as a mobile intensive-care provider if it:

(1) meets the requirements of an advanced life-support emergency

medical services provider; and

(2) has personnel and sufficient equipment and supplies to

provide cardiac monitoring, defibrillation, cardioversion, drug

therapy, and two-way radio communication.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 915, Sec. 5, eff. Aug. 28,

1995.

Sec. 773.045. SPECIALIZED EMERGENCY MEDICAL SERVICES PROVIDER

QUALIFICATIONS. (a) A provider using a vehicle, including a

helicopter, boat, fixed-wing aircraft, or ground vehicle,

qualifies as a specialized emergency medical services provider

if:

(1) the vehicle is designed for transporting the sick or injured

by air, water, or ground transportation; and

(2) the provider has personnel and sufficient equipment and

supplies to provide for the specialized needs of the patient

transported.

(b) A rotor or fixed-wing aircraft and staff based in this state

and used to transport a patient by stretcher and that holds

itself out as an air ambulance service is required to be licensed

by the department.

(c) An air ambulance company based in another state that

transports patients from a point in this state is required to be

licensed by the department as an emergency medical services

provider. The department shall issue a license to an air

ambulance company under this subsection if the company applies as

required by this chapter and has met the department's

qualifications for safely transporting patients. An air ambulance

company accredited by the Committee on Air Ambulance Medical

Services is rebuttably presumed to have met the department's

qualifications.

(d) An air ambulance company licensed under Subsection (c) must

include information regarding the physical location of the

company's base operations in any advertising by the company in

this state. This subsection does not prohibit an air ambulance

company with multiple locations from listing those locations in

advertising, provided that the air ambulance company meets all

the provisions of this chapter.

(e) An air ambulance company that is not located in this state

and that advertises within this state must have at least one

physical location in this state.

(f) This section does not require an air transportation provider

to be licensed if, in addition to the company's normal air

transportation service, the air transportation company provides

only voluntary, mercy-flight transportation at the company's own

expense.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 245, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 376, Sec. 2, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 915, Sec. 6, eff. Aug. 28, 1995; Acts

1997, 75th Leg., ch. 1182, Sec. 1, eff. Sept. 1, 1997.

Sec. 773.046. EMERGENCY CARE ATTENDANT QUALIFICATIONS. (a) An

individual qualifies as an emergency care attendant if the

individual is certified by the department as minimally proficient

to provide emergency prehospital care by providing initial aid

that promotes comfort and avoids aggravation of an injury or

illness.

(b) The department may not require an individual to have a high

school diploma or a high school equivalency certificate for

certification as an emergency care attendant under this chapter

if the individual certifies that the individual will serve only

as an emergency care attendant volunteer during the certification

period.

(c) The board shall adopt rules as necessary to administer this

section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 246, eff. Sept. 1,

1991; Acts 2003, 78th Leg., ch. 1035, Sec. 1, eff. Sept. 1, 2003.

Sec. 773.047. EMERGENCY MEDICAL TECHNICIAN QUALIFICATIONS. An

individual qualifies as an emergency medical technician if the

individual is certified by the department as minimally proficient

to perform emergency prehospital care that is necessary for basic

life support and that includes cardiopulmonary resuscitation and

the control of hemorrhaging.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 247, eff. Sept. 1,

1991.

Sec. 773.048. EMERGENCY MEDICAL TECHNICIAN--INTERMEDIATE

QUALIFICATIONS. An individual qualifies as an emergency medical

technician-intermediate if the individual is certified by the

department as minimally proficient to provide emergency

prehospital care by initiating under medical supervision certain

procedures, including intravenous therapy and endotracheal or

esophageal intubation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 248, eff. Sept. 1,

1991.

Sec. 773.049. EMERGENCY MEDICAL TECHNICIAN--PARAMEDIC

QUALIFICATIONS. An individual qualifies as an emergency medical

technician-paramedic if the individual is certified by the

department as minimally proficient to provide advanced life

support that includes initiation under medical supervision of

certain procedures, including intravenous therapy, endotracheal

or esophageal intubation, electrical cardiac defibrillation or

cardioversion, and drug therapy.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 249, eff. Sept. 1,

1991.

Sec. 773.0495. LICENSED PARAMEDIC QUALIFICATIONS. An individual

qualifies as a licensed paramedic if the department determines

that the individual is minimally proficient to provide advanced

life support that includes initiation under medical supervision

of certain procedures, including intravenous therapy,

endotracheal or esophageal intubation, electrical cardiac

defibrillation or cardioversion, and drug therapy. In addition, a

licensed paramedic must complete a curriculum that includes

college-level course work in accordance with rules adopted by the

board.

Added by Acts 1997, 75th Leg., ch. 435, Sec. 2, eff. Sept. 1,

1997.

Sec. 773.050. MINIMUM STANDARDS. (a) Each basic life-support

emergency medical services vehicle when in service must be

staffed by at least two individuals certified as emergency care

attendants or certified at a higher level of training.

(b) The executive commissioner by rule shall establish minimum

standards for:

(1) staffing an advanced life-support emergency medical services

vehicle, a mobile intensive-care unit, or a specialized emergency

medical services vehicle;

(2) emergency medical services personnel certification and

performance, including provisional certification, certification,

decertification, recertification, suspension, emergency

suspension, and probation;

(3) the approval of courses and training programs, the

certification of program instructors, examiners, and course

coordinators for emergency medical services personnel training,

and the revocation and probation of an approval or certification;

(4) examinations of emergency medical services personnel;

(5) medical supervision of basic and advanced life-support

systems;

(6) granting, suspending, and revoking a license for emergency

medical services providers; and

(7) emergency medical services vehicles.

(c) The executive commissioner shall consider the education,

training, criminal background, and experience of allied health

professionals in adopting the minimum standards for emergency

medical services personnel certification and may establish

criteria for interstate reciprocity of emergency medical services

personnel. Each out-of-state application for certification must

be accompanied by a nonrefundable fee of not more than $120. The

executive commissioner may also establish criteria for

out-of-country emergency medical services personnel

certification. Each out-of-country application for certification

must be accompanied by a nonrefundable fee of not more than $180.

(d) The executive commissioner may not adopt a rule that

requires any system, service, or agency to provide advanced

life-support or staffing beyond basic life-support levels except

for providers of:

(1) advanced life-support emergency medical services;

(2) mobile intensive care; or

(3) specialized emergency medical services.

(e) The executive commissioner shall adopt minimum standards for

recognition of first responder organizations.

(f) The executive commissioner shall recognize, prepare, or

administer continuing education programs for certified personnel.

A certificate holder must participate in the programs to the

extent required by the executive commissioner to remain

certified.

(g) Rules adopting minimum standards under this section shall

require:

(1) an emergency medical services vehicle to be equipped with an

epinephrine auto-injector device or similar device to treat

anaphylaxis; and

(2) emergency medical services personnel to complete continuing

education training in the administration of anaphylaxis

treatment.

(h) The department may provide a prescreening criminal history

record check for an emergency medical services personnel

applicant to determine the applicant's eligibility to receive

certification before enrollment in the educational and training

requirements mandated by the executive commissioner. The

department may charge a reasonable fee for the costs associated

with prescreening to each applicant who requests prescreening.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 250, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 605, Sec. 3, eff. Sept. 1, 1991;

Acts 1993, 73rd Leg., ch. 251, Sec. 1, eff. May 23, 1993; Acts

1995, 74th Leg., ch. 915, Sec. 7, eff. Aug. 28, 1995; Acts 1999,

76th Leg., ch. 1411, Sec. 19.02, eff. Sept. 1, 1999; Acts 2003,

78th Leg., ch. 198, Sec. 2.84(a), eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1079, Sec. 2, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1149, Sec. 2, eff. September 1, 2009.

Sec. 773.0505. RULES REGARDING ADVERTISING OR COMPETITIVE

BIDDING. (a) The board may not adopt rules restricting

advertising or competitive bidding by a license or certificate

holder except to prohibit false, misleading, or deceptive

practices.

(b) In its rules to prohibit false, misleading, or deceptive

practices, the board may not include a rule that:

(1) restricts the use of any medium for advertising;

(2) restricts the use of a license or certificate holder's

personal appearance or voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

license or certificate holder; or

(4) restricts the license or certificate holder's advertisement

under a trade name.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 19.03, eff. Sept.

1, 1999.

Sec. 773.051. MUNICIPAL REGULATION. A municipality may

establish standards for an emergency medical services provider

that are stricter than the minimum standards of this chapter and

department rules adopted under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 915, Sec. 8, eff. Aug. 28,

1995.

Sec. 773.052. VARIANCES. (a) An emergency medical services

provider with a specific hardship may apply to the bureau chief

for a variance from a rule adopted under this chapter. The board

may adopt a fee of not more than $30 for filing an application

for a variance.

(b) On receipt of a request for a variance, the department shall

consider any relevant factors, including:

(1) the nearest available service;

(2) geography; and

(3) demography.

(c) The bureau chief shall grant to a sole provider for a

service area a variance from the minimum standards for staffing

and equipment for the provision of basic life-support emergency

medical services if the provider is an emergency medical services

provider exempt from the payment of fees under Section 773.0581.

(d) An applicant for a variance under Subsection (c) must submit

a letter to the department from the commissioners court of the

county or the governing body of the municipality in which the

provider intends to operate an emergency medical services

vehicle. The letter must state that there is no other emergency

medical services provider in the service area.

(e) The department shall grant a variance under Subsection (c)

if the department determines that the provider qualifies and may

deny the variance if the department determines that the provider

does not qualify. The department shall give a provider whose

application is denied the opportunity for a contested case

hearing under Chapter 2001, Government Code.

(f) The department shall issue an emergency medical services

license to a provider granted a variance under this section. The

license is subject to annual review by the department. A provider

is encouraged to upgrade staffing and equipment to meet the

minimum standards set by the rules adopted under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 251, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 605, Sec. 4, eff. Sept. 1, 1991;

Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995;

Acts 2003, 78th Leg., ch. 198, Sec. 2.84(b), eff. Sept. 1, 2003.

Sec. 773.054. APPLICATIONS FOR PERSONNEL CERTIFICATION AND

TRAINING PROGRAM APPROVAL. (a) This section applies to an

application for:

(1) examination for certification of emergency medical services

personnel;

(2) approval of a course or training program; or

(3) certification of a program instructor, examiner, or course

coordinator.

(b) Each application must be made to the department on a form

prescribed by the board and under rules adopted by the board.

(c) Each application under Subsection (a)(3) must be accompanied

by a nonrefundable fee of not more than $30 for a program

instructor or examiner or $60 for a course coordinator. The

department may not require a fee for a certification from an

instructor, examiner, or coordinator who does not receive

compensation for providing services.

(d) Each application under Subsection (a)(2) must be accompanied

by a nonrefundable fee of not more than $30 for a basic course or

training program or $60 for an advanced course or training

program. The department may not require a fee for approval of a

course or training program if the course coordinator or

sponsoring agency does not receive compensation for providing the

course or training program.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 253, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 915, Sec. 9, eff. Aug. 28, 1995;

Acts 2003, 78th Leg., ch. 198, Sec. 2.84(c), eff. Sept. 1, 2003.

Sec. 773.055. CERTIFICATION OF EMERGENCY MEDICAL SERVICES

PERSONNEL. (a) A nonrefundable fee must accompany each

application for emergency medical services personnel

certification. The fee may not exceed:

(1) $90 for an emergency medical technician-paramedic or

emergency medical technician-intermediate;

(2) $60 for an emergency medical technician or emergency care

attendant;

(3) $90 for recertification of an emergency medical

technician-paramedic or emergency medical

technician-intermediate;

(4) $60 for recertification of an emergency medical technician

or emergency care attendant; or

(5) $120 for certification or recertification of a licensed

paramedic.

(b) Except as provided by Subsection (c), the department shall

notify each examinee of the results of an examination for

certification not later than the 30th day after the date on which

the examination is administered.

(c) The department shall notify an examinee of the results of an

examination not later than the 14th day after the date on which

the department receives the results if the examination is graded

or reviewed by a national testing service. If the notice of the

examination results will be delayed longer than 90 days after the

examination date, the department shall notify each examinee of

the reason for the delay before the 90th day.

(d) The department shall furnish a person who fails an

examination for certification with an analysis of the person's

performance on the examination if requested in writing by that

person. The board may adopt rules to allow a person who fails the

examination to retake all or part of the examination. A fee of

not more than $30 must accompany each application for

reexamination.

(e) The department shall issue certificates to emergency medical

services personnel who meet the minimum standards for personnel

certification adopted under Section 773.050. A certificate is

valid for four years from the date of issuance. The department

shall charge a fee of not more than $10 to replace a lost

certificate.

(f) A fee required by this section is the obligation of the

applicant but may be paid by the emergency medical services

provider. If an applicant is required to be certified as a

condition of employment, the emergency medical services provider

shall pay for all fees required by this section, except for a fee

to replace a lost certificate, in addition to any other

compensation paid to that applicant if the provider is a

municipality. A municipality that requires a fire fighter to be

certified as emergency medical services personnel shall pay the

fees required by this section.

(g) The board by rule may adopt a system under which

certificates expire on various dates during the year. For the

year in which the certificate expiration date is changed, the

department shall prorate certificate fees on a monthly basis so

that each certificate holder pays only that portion of the

certificate fee that is allocable to the number of months during

which the certificate is valid. On renewal of the certificate on

the new expiration date, the total certificate renewal fee is

payable.

(h) The department shall ensure that the written examinations

and any other tests that the department requires a person to take

and pass to obtain or retain certification as emergency medical

services personnel shall be administered during the course of a

year at various locations around the state so that a person who

resides in any part of the state will be able to take the

examinations or tests without having to travel a distance that as

a practical matter requires either travel by air or an overnight

stay.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 254, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 251, Sec. 2, eff. May 23, 1993;

Acts 1995, 74th Leg., ch. 915, Sec. 10, eff. Aug. 28, 1995; Acts

1997, 75th Leg., ch. 435, Sec. 3, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 1411, Sec. 19.04, eff. Sept. 1, 1999; Acts 2003,

78th Leg., ch. 198, Sec. 2.84(d), eff. Sept. 1, 2003.

Sec. 773.056. APPROVAL OF TRAINING PROGRAMS; CERTIFICATION OF

INSTRUCTORS, EXAMINERS, AND COORDINATORS. (a) The department

shall approve each course or training program that meets the

minimum standards adopted under Section 773.050.

(b) The department shall issue a certificate to each program

instructor, examiner, or course coordinator who meets the minimum

standards adopted under Section 773.050. The certificate is valid

for two years. The department shall charge a fee of not more than

$10 to replace a lost or stolen certificate.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 255, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 915, Sec. 11, eff. Aug. 28, 1995;

Acts 2003, 78th Leg., ch. 198, Sec. 2.84(e), eff. Sept. 1, 2003.

Sec. 773.057. EMERGENCY MEDICAL SERVICES PROVIDERS LICENSE. (a)

An emergency medical services provider must submit an

application for a license in accordance with procedures

prescribed by the board.

(b) A nonrefundable application and vehicle fee determined by

the board must accompany each application. The application fee

may not exceed $500 for each application and the vehicle fee may

not exceed $180 for each emergency medical services vehicle

operated by the provider.

(c) The department may delegate vehicle inspections to the

commissioners court of a county or the governing body of a

municipality. The delegation must be made:

(1) at the request of the commissioners court or governing body;

and

(2) in accordance with criteria and procedures adopted by the

board.

(d) The commissioners court of a county or governing body of a

municipality that conducts inspections under Subsection (c) shall

collect and retain the fee for vehicles it inspects.

(e) In addition to any other qualifications that an emergency

medical services provider must possess to obtain the type of

license sought, all emergency medical services providers must

possess the qualifications required for a basic emergency medical

services provider under Section 773.042.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 256, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 915, Sec. 12, eff. Aug. 28, 1995;

Acts 2003, 78th Leg., ch. 198, Sec. 2.84(f), eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

305, Sec. 3, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1034, Sec. 6, eff. September 1, 2005.

Sec. 773.0571. REQUIREMENTS FOR PROVIDER LICENSE. The

department shall issue to an emergency medical services provider

a license that is valid for two years if the department is

satisfied that:

(1) the emergency medical services provider has adequate staff

to meet the staffing standards prescribed by this chapter and the

rules adopted under this chapter;

(2) each emergency medical services vehicle is adequately

constructed, equipped, maintained, and operated to render basic

or advanced life support services safely and efficiently;

(3) the emergency medical services provider offers safe and

efficient services for emergency prehospital care and

transportation of patients; and

(4) the emergency medical services provider complies with the

rules adopted by the board under this chapter.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 257, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 915, Sec. 13, eff.

Aug. 28, 1995.

Sec. 773.0572. PROVISIONAL LICENSES. The board by rule shall

establish conditions under which an emergency medical services

provider who fails to meet the minimum standards prescribed by

this chapter may be issued a provisional license. The department

may issue a provisional license to an emergency medical services

provider under this chapter if the department finds that issuing

the license would serve the public interest and that the provider

meets the requirements of the rules adopted under this section. A

nonrefundable fee of not more than $30 must accompany each

application for a provisional license.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 258, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 915, Sec. 14, eff.

Aug. 28, 1995; Acts 2003, 78th Leg., ch. 198, Sec. 2.84(g), eff.

Sept. 1, 2003.

Sec. 773.058. VOLUNTEERS EXEMPT FROM FEES. An individual who is

an emergency medical services volunteer is exempt from the

payment of fees under Section 773.055 if the individual does not

receive compensation for providing emergency medical services. If

an individual accepts compensation during the certification

period, the individual shall pay to the department a prorated

application fee for the duration of the certification period. In

this section, "compensation" does not include reimbursement for

actual expenses for medical supplies, gasoline, clothing, meals,

and insurance incurred in providing emergency medical services.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 259, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 605, Sec. 5, eff. Sept. 1, 1991.

Sec. 773.0581. PROVIDERS EXEMPT FROM FEES. (a) An emergency

medical services provider is exempt from the payment of fees

under this subchapter if the provider uses emergency medical

services volunteers exclusively to provide emergency prehospital

care. However, an emergency medical services provider is not

disqualified from the exemption if the provider compensates

physicians who provide medical supervision and not more than five

full-time staff or their equivalent.

(b) This chapter does not prohibit an emergency medical services

provider who uses volunteer emergency medical services personnel

but has more than five paid staff from using the word "volunteer"

in advertising if the organization is composed of at least 75

percent volunteer personnel.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 260, eff. Sept. 1,

1991.

Sec. 773.059. LATE RECERTIFICATION. (a) A person who is

otherwise eligible to renew a certificate may renew an unexpired

certificate by paying the required renewal fee to the department

before the expiration date of the certificate. A person whose

certificate has expired may not engage in activities that require

certification until the certificate has been renewed.

(b) A person whose certificate has been expired for 90 days or

less may renew the certificate by paying to the department a

renewal fee that is equal to 1-1/2 times the normally required

renewal fee.

(c) A person whose certificate has been expired for more than 90

days but less than one year may renew the certificate by paying

to the department a renewal fee that is equal to two times the

normally required renewal fee.

(d) A person whose certificate has been expired for one year or

more may not renew the certificate. The person may become

certified by complying with the requirements and procedures,

including the examination requirements, for an original

certification.

(e) A person who was certified in this state, moved to another

state, and is currently certified or licensed and has been in

practice in the other state for the two years preceding the date

of application may become certified without reexamination. The

person must pay to the department a fee that is equal to two

times the normally required renewal fee for certification.

(f) Not later than the 30th day before the date a person's

certificate is scheduled to expire, the department shall send

written notice of the impending expiration to the person at the

person's last known address according to the records of the

department.

(g) A person certified by the department who is deployed in

support of military, security, or other action by the United

Nations Security Council, a national emergency declared by the

president of the United States, or a declaration of war by the

United States Congress is eligible for recertification under

Section 773.050 on the person's demobilization for one calendar

year after the date of demobilization.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 261, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 605, Sec. 6, eff. Sept. 1, 1991;

Acts 1993, 73rd Leg., ch. 251, Sec. 3, eff. May 23, 1993; Acts

1999, 76th Leg., ch. 1411, Sec. 19.05, eff. Sept. 1, 1999.

Sec. 773.060. DISPOSITION OF FUNDS. (a) The department shall

account for all fees and other funds it receives under this

chapter.

(b) The department shall deposit the fees and other funds in the

state treasury to the credit of the bureau of emergency

management fund. The fund may be used only to administer this

chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 773.061. DISCIPLINARY ACTIONS. (a) For a violation of

this chapter or a rule adopted under this chapter, the department

shall revoke, suspend, or refuse to renew a license or

certificate of or shall reprimand:

(1) emergency medical services personnel;

(2) a program instructor, examiner, or course coordinator; and

(3) an emergency medical services provider license holder.

(b) For a violation of this chapter or a rule adopted under this

chapter, the department shall revoke, suspend, or refuse to renew

approval of a course or training program.

(c) For a violation of this chapter or a rule adopted under this

chapter, the department may place on emergency suspension

emergency medical services personnel.

(d) The department may place on probation a course or training

program or a person, including emergency medical services

personnel, an emergency medical services provider license holder,

or a program instructor, examiner, or course coordinator, whose

certificate, license, or approval is suspended. If a suspension

is probated, the department may require the person or the sponsor

of a course or training program, as applicable:

(1) to report regularly to the department on matters that are

the basis of the probation;

(2) to limit practice to the areas prescribed by the board; or

(3) to continue or review professional education until the

person attains a degree of skill satisfactory to the department

in those areas that are the basis of the probation.

(e) Except as provided by Section 773.062, the procedures by

which the department takes action under this section and the

procedures by which that action is appealed are governed by the

procedures for a contested case hearing under Chapter 2001,

Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 262, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 1411, Sec. 19.06, eff. Sept. 1,

1999.

Sec. 773.0611. INSPECTIONS. (a) The department or its

representative may enter an emergency medical services vehicle or

the premises of an emergency medical services provider's place of

business at reasonable times to ensure compliance with this

chapter and the rules adopted under this chapter.

(b) The department or its representative may conduct an

unannounced inspection of a vehicle or a place of business if the

department has reasonable cause to believe that a person is in

violation of this chapter or a rule adopted under this chapter.

(c) The board shall adopt rules for unannounced inspections

authorized under this section. The department or its

representative shall perform unannounced inspections in

accordance with those rules. An emergency medical services

provider shall pay to the department a nonrefundable fee of not

more than $30 if reinspection is necessary to determine

compliance with this chapter and the rules adopted under this

chapter.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 263, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 915, Sec. 15, eff.

Aug. 28, 1995; Acts 2003, 78th Leg., ch. 198, Sec. 2.84(h), eff.

Sept. 1, 2003.

Sec. 773.0612. ACCESS TO RECORDS. (a) The department or its

representative is entitled to access to records and other

documents maintained by a person that are directly related to

patient care or to emergency medical services personnel to the

extent necessary to enforce this chapter and the rules adopted

under this chapter. A person who holds a license or certification

or an applicant for a certification or license is considered to

have given consent to a representative of the department entering

and inspecting a vehicle or place of business in accordance with

this chapter.

(b) A report, record, or working paper used or developed in an

investigation under this section is confidential and may be used

only for purposes consistent with the rules adopted by the board.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 264, eff. Sept. 1,

1991.

Sec. 773.0613. INFORMATION REPORT TO DEPARTMENT. (a) An

emergency medical services provider licensed under this chapter

shall annually submit a report to the department containing

information relating to the number and types of runs the

emergency medical services provider makes.

(b) The department shall adopt rules relating to the type of

information an emergency medical services provider must provide

under this section and the manner in which the information must

be provided.

(c) The department shall post the information the department

receives under Subsection (a) in summary form on the department's

Internet website. The department may not post any health

information that is made confidential by another statute.

Added by Acts 2003, 78th Leg., ch. 871, Sec. 1, eff. Sept. 1,

2003.

Sec. 773.0614. AUTHORITY TO REVOKE, SUSPEND, DISQUALIFY FOR, OR

DENY CERTIFICATION OF EMERGENCY MEDICAL SERVICES PERSONNEL FOR

CERTAIN CRIMINAL OFFENSES. (a) In addition to the grounds under

Section 773.061, the commissioner may suspend or revoke a

certificate, disqualify a person from receiving a certificate, or

deny a person the opportunity to take a certification examination

on the grounds that the person has been convicted of, or placed

on deferred adjudication community supervision or deferred

disposition for, an offense that directly relates to the duties

and responsibilities of emergency medical services personnel.

(b) For purposes of Subsection (a), the department may not

consider offenses for which points are assessed under Section

708.052, Transportation Code.

(c) A certificate holder's certificate shall be revoked if the

certificate holder is convicted of or placed on deferred

adjudication community supervision or deferred disposition for:

(1) an offense listed in Sections 3g(a)(1)(A) through (H),

Article 42.12, Code of Criminal Procedure; or

(2) an offense, other than an offense described by Subdivision

(1), committed on or after September 1, 2009, for which the

person is subject to registration under Chapter 62, Code of

Criminal Procedure.

Added by Acts 2009, 81st Leg., R.S., Ch.

1149, Sec. 3, eff. September 1, 2009.

Sec. 773.0615. FACTORS CONSIDERED IN SUSPENSION, REVOCATION, OR

DENIAL OF CERTIFICATE. (a) In determining whether an offense

directly relates to the duties and responsibilities of emergency

medical services personnel under Section 773.0614(a), the

commissioner shall consider:

(1) the nature and seriousness of the crime;

(2) the relationship of the crime to the purposes for requiring

certification to engage in emergency medical services;

(3) the extent to which certification might offer an opportunity

to engage in further criminal activity of the same type as that

in which the person previously had been involved; and

(4) the relationship of the crime to the ability, capacity, or

fitness required to perform the duties and discharge the

responsibilities of emergency medical services personnel.

(b) In determining the fitness to perform the duties and

discharge the responsibilities of emergency medical services

personnel for a person who has been convicted of, or placed on

deferred adjudication community supervision or deferred

disposition for, a crime the commissioner shall consider, in

addition to the factors listed in Subsection (a):

(1) the extent and nature of the person's past criminal

activity;

(2) the age of the person when the crime was committed;

(3) the amount of time that has elapsed since the person's last

criminal activity;

(4) the conduct and work activity of the person before and after

the criminal activity;

(5) evidence of the person's rehabilitation or rehabilitative

effort while incarcerated, after release, or since imposition of

community supervision or deferred adjudication; and

(6) other evidence of the person's fitness, including letters of

recommendation from:

(A) prosecutors, law enforcement officers, correctional

officers, or community supervision officers who prosecuted,

arrested, or had custodial or other responsibility for the

person;

(B) the sheriff or chief of police in the community where the

person resides; and

(C) any other person in contact with the person.

(c) The applicant or certificate holder has the responsibility,

to the extent possible, to obtain and provide to the commissioner

the recommendations of the persons required by Subsection (b)(6).

(d) In addition to providing evidence related to the factors

under Subsection (b), the applicant or certificate holder shall

furnish proof in the form required by the department that the

applicant or certificate holder has:

(1) maintained a record of steady employment;

(2) supported the applicant's or certificate holder's

dependents;

(3) maintained a record of good conduct; and

(4) paid all outstanding court costs, supervision fees, fines,

and restitution ordered in any criminal case in which the

applicant or certificate holder has been convicted, been placed

on community supervision, or received deferred adjudication.

Added by Acts 2009, 81st Leg., R.S., Ch.

1149, Sec. 3, eff. September 1, 2009.

Sec. 773.0616. PROCEEDINGS GOVERNED BY ADMINISTRATIVE PROCEDURE

ACT; GUIDELINES. (a) A proceeding before the commissioner to

consider the issues under Section 773.0615 is governed by Chapter

2001, Government Code.

(b) The executive commissioner shall issue guidelines relating

to the commissioner's decision-making under Sections 773.0614 and

773.0615. The guidelines must state the reasons a particular

crime is considered to relate to emergency medical services

personnel and include any other criterion that may affect the

decisions of the commissioner.

(c) The executive commissioner shall file the guidelines with

the secretary of state for publication in the Texas Register.

(d) The department annually shall issue any amendments to the

guidelines.

Added by Acts 2009, 81st Leg., R.S., Ch.

1149, Sec. 3, eff. September 1, 2009.

Sec. 773.0617. NOTICE AND REVIEW OF SUSPENSION, REVOCATION,

DISQUALIFICATION FOR, OR DENIAL OF CERTIFICATION. (a) If the

commissioner suspends or revokes a certification, denies a person

a certificate, or denies the opportunity to be examined for a

certificate under Section 773.0614, the commissioner shall notify

the person in writing of:

(1) the reason for the suspension, revocation, denial, or

disqualification;

(2) the review procedure provided by Subsection (b); and

(3) the earliest date the person may appeal the action of the

commissioner.

(b) A person whose certificate has been suspended or revoked or

who has been denied a certificate or the opportunity to take an

examination and who has exhausted the person's administrative

appeals may file an action in the district court in Travis County

for review of the evidence presented to the commissioner and the

decision of the commissioner.

(c) The petition for an action under Subsection (b) must be

filed not later than the 30th day after the date the

commissioner's decision is final.

Added by Acts 2009, 81st Leg., R.S., Ch.

1149, Sec. 3, eff. September 1, 2009.

Sec. 773.062. EMERGENCY SUSPENSION. (a) The bureau chief shall

issue an emergency order to suspend a certificate or license

issued under this chapter if the bureau chief has reasonable

cause to believe that the conduct of any certificate or license

holder creates an imminent danger to the public health or safety.

(b) An emergency suspension is effective immediately without a

hearing on notice to the certificate or license holder. Notice

must also be given to the sponsoring governmental entity if the

holder is a provider exempt from payment of fees under Section

773.0581.

(c) The holder may request in writing a hearing on the emergency

suspension. The department shall conduct the hearing not earlier

than the 10th day or later than the 30th day after the date on

which the request is received and may continue, modify, or

rescind the suspension. The department hearing rules and Chapter

2001, Government Code govern the hearing and any appeal from a

disciplinary action related to the hearing.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 265, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1,

1995.

Sec. 773.063. CIVIL PENALTY. (a) The attorney general, a

district attorney, or a county attorney may bring a civil action

to compel compliance with this chapter or to enforce a rule

adopted under this chapter.

(b) A person who violates this chapter or a rule adopted under

this chapter is liable for a civil penalty in addition to any

injunctive relief or other remedy provided by law. The civil

penalty may not exceed $250 a day for each violation.

(c) Civil penalties recovered in a suit brought by the state at

the department's request shall be deposited in the state treasury

to the credit of the general revenue fund.

(d) Civil penalties recovered in a suit brought by a local

government shall be paid to the local government that brought the

suit. A municipality or county is encouraged to use the amount of

recovered penalties that exceed the cost of bringing suit to

improve the delivery of emergency medical services in the

municipality or county.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 773.064. CRIMINAL PENALTIES. (a) A person commits an

offense if the person knowingly practices as, attempts to

practice as, or represents himself to be an emergency medical

technician-paramedic, emergency medical technician-intermediate,

emergency medical technician, emergency care attendant, or

licensed paramedic and the person does not hold an appropriate

certificate issued by the department under this chapter. An

offense under this subsection is a Class A misdemeanor.

(b) An emergency medical services provider commits an offense if

the provider knowingly advertises or causes the advertisement of

a false, misleading, or deceptive statement or representation

concerning emergency medical services staffing, equipment, and

vehicles. An offense under this subsection is a Class A

misdemeanor.

(c) A person commits an offense if the person knowingly uses or

permits to be used a vehicle that the person owns, operates, or

controls to transport a sick or injured person unless the person

is licensed as an emergency medical services provider by the

department. An offense under this subsection is a Class A

misdemeanor.

(d) It is an exception to the application of Subsection (c) that

the person transports a sick or injured person:

(1) to medical care as an individual citizen not ordinarily

engaged in that activity;

(2) in a casualty situation that exceeds the basic vehicular

capacity or capability of an emergency medical services provider;

or

(3) as an emergency medical services provider in a vehicle for

which a variance has been granted under Section 773.052.

(e) Venue for prosecution of an offense under this section is in

the county in which the offense is alleged to have occurred.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 266, eff. Sept. 1,

1991; Acts 1997, 75th Leg., ch. 435, Sec. 4, eff. Sept. 1, 1997.

Sec. 773.065. ADMINISTRATIVE PENALTY. (a) The commissioner may

assess an administrative penalty against an emergency medical

services provider or a course coordinator who violates this

chapter or a rule adopted or an order issued under this chapter.

(b) In determining the amount of the penalty, the commissioner

shall consider:

(1) the emergency medical services provider's or course

coordinator's previous violations;

(2) the seriousness of the violation;

(3) any hazard to the health and safety of the public;

(4) the emergency medical services provider's or course

coordinator's demonstrated good faith; and

(5) any other matter as justice may require.

(c) The penalty may not exceed $7,500 for each violation. The

board by rule shall establish gradations of penalties in

accordance with the relative seriousness of the violation.

(d) Each day a violation continues may be considered a separate

violation.

Added by Acts 1991, 72nd Leg., ch. 605, Sec. 7, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 915, Sec. 16, eff.

Aug. 28, 1995; Acts 1997, 75th Leg., ch. 435, Sec. 5, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 198, Sec. 2.84(i), eff. Sept.

1, 2003.

Sec. 773.066. ASSESSMENT OF ADMINISTRATIVE PENALTY. (a) An

administrative penalty may be assessed only after an emergency

medical services provider or course coordinator charged with a

violation is provided notice and given an opportunity to request

a hearing.

(b) If a hearing is held, the commissioner shall make findings

of fact and shall issue a written decision regarding whether the

emergency medical services provider or course coordinator

committed a violation and the amount of any penalty to be

assessed.

(c) If the emergency medical services provider or course

coordinator charged with the violation does not request a

hearing, the commissioner shall determine whether the provider or

course coordinator committed a violation and the amount of any

penalty to be assessed.

(d) After making a determination under Subsection (b) or (c)

that a penalty is to be assessed against an emergency medical

services provider or a course coordinator, the commissioner shall

issue an order requiring that the emergency medical services

provider or course coordinator pay the penalty.

(e) Not later than the 30th day after the date an order is

issued under Subsection (d), the commissioner shall give written

notice of the order to the emergency medical services provider or

course coordinator.

(f) The commissioner may consolidate a hearing held under this

section with another proceeding.

Added by Acts 1991, 72nd Leg., ch. 605, Sec. 7, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 915, Sec. 17, eff.

Aug. 28, 1995.

Sec. 773.067. PAYMENT OF ADMINISTRATIVE PENALTY. (a) Not later

than the 30th day after the date on which an order charging the

emergency medical services provider or course coordinator with a

penalty is final as provided by Chapter 2001, Government Code,

the person charged shall:

(1) pay the penalty in full;

(2) pay the penalty and file a petition for judicial review

contesting the occurrence of the violation, the amount of the

penalty, or both the occurrence of the violation and the amount

of the penalty; or

(3) without paying the penalty, file a petition for judicial

review contesting the occurrence of the violation, the amount of

the penalty, or both the occurrence of the violation and the

amount of the penalty.

(b) Within the 30-day period, a person who acts under Subsection

(a)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the amount of the penalty to the court for placement

in an escrow account; or

(B) giving to the court a supersedeas bond that is approved by

the court for the amount of the penalty and that is effective

until all judicial review of the commissioner's order is final;

or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the amount

of the penalty and is financially unable to give the supersedeas

bond; and

(B) giving a copy of the affidavit to the commissioner by

certified mail.

(c) If the commissioner receives a copy of an affidavit under

Subsection (b)(2), the commissioner may file with the court,

within five days after the date the copy is received, a contest

to the affidavit. The court shall hold a hearing on the facts

alleged in the affidavit as soon as practicable and shall stay

the enforcement of the penalty on finding that the alleged facts

are true. The person who files an affidavit has the burden of

proving that the person is financially unable to pay the amount

of the penalty and to give a supersedeas bond.

(d) If the person does not pay the amount of the penalty and the

enforcement of the penalty is not stayed, the commissioner may

refer the matter to the attorney general for collection of the

amount of the penalty.

(e) Judicial review of the order of the commissioner:

(1) is instituted by filing a petition as provided by Subchapter

G, Chapter 2001, Government Code; and

(2) is under the substantial evidence rule.

(f) If the court sustains the occurrence of the violation, the

court may uphold or reduce the amount of the penalty and order

the person to pay the full or reduced amount of the penalty. If

the court does not sustain the occurrence of the violation, the

court shall order that no penalty is owed.

(g) When the judgment of the court becomes final, the court

shall proceed under this subsection. If the person paid the

penalty and if the amount of the penalty is reduced or the

penalty is not upheld by the court, the court shall order that

the appropriate amount plus accrued interest be remitted to the

person. The rate of the interest is the rate charged on loans to

depository institutions by the New York Federal Reserve Bank, and

the interest shall be paid for the period beginning on the date

the penalty was paid and ending on the date the penalty is

remitted. If the person gave a supersedeas bond and if the

penalty is not upheld by the court, the court shall order the

release of the bond. If the person gave a supersedeas bond and if

the amount of the penalty is reduced, the court shall order the

release of the bond after the person pays the amount.

Added by Acts 1991, 72nd Leg., ch. 605, Sec. 7, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 915, Sec. 18, eff.

Aug. 28, 1995.

Sec. 773.069. RECOVERY OF ADMINISTRATIVE PENALTY BY ATTORNEY

GENERAL. The attorney general at the request of the commissioner

may bring a civil action to recover an administrative penalty

assessed under this subchapter.

Added by Acts 1991, 72nd Leg., ch. 605, Sec. 7, eff. Sept. 1,

1991.

Sec. 773.070. ACCESS TO CERTAIN CRIMINAL HISTORY RECORD

INFORMATION. (a) to (d) Repealed by Acts 1993, 73rd Leg., ch.

790, Sec. 46(22), eff. Sept. 1, 1993.

(e) The board may deny licensure or certification to an

applicant who does not provide a complete set of the required

fingerprints.

(f) to (i) Repealed by Acts 1993, 73rd Leg., ch. 790, Sec.

46(22), eff. Sept. 1, 1993.

Added by Acts 1991, 72nd Leg., ch. 605, Sec. 7, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 790, Sec. 46(17), eff.

Sept. 1, 1993.

Sec. 773.071. FEES. (a) To the extent feasible, the board by

rule shall set the fees under this subchapter in amounts

necessary for the department to recover the cost of administering

this subchapter.

(b) Subsection (a) does not apply to fees for which Section

773.059 prescribes the method for determining the amount of the

fees.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.84(j), eff. Sept.

1, 2003.

SUBCHAPTER D. CONFIDENTIAL COMMUNICATIONS

Sec. 773.091. CONFIDENTIAL COMMUNICATIONS. (a) A communication

between certified emergency medical services personnel or a

physician providing medical supervision and a patient that is

made in the course of providing emergency medical services to the

patient is confidential and privileged and may not be disclosed

except as provided by this chapter.

(b) Records of the identity, evaluation, or treatment of a

patient by emergency medical services personnel or by a physician

providing medical supervision that are created by the emergency

medical services personnel or physician or maintained by an

emergency medical services provider are confidential and

privileged and may not be disclosed except as provided by this

chapter.

(c) Any person who receives information from confidential

communications or records as described by this chapter, other

than a person listed in Section 773.092 who is acting on the

survivor's behalf, may not disclose the information except to the

extent that disclosure is consistent with the authorized purposes

for which the information was obtained.

(d) This subchapter governs confidential communications or

records concerning a patient regardless of when the patient

received the services of emergency medical services personnel or

a physician providing medical supervision.

(e) Notwithstanding Rule 501, Texas Rules of Evidence, the

privilege of confidentiality may be claimed in any criminal,

civil, or administrative proceeding and may be claimed by the

patient or the emergency medical services personnel or physician

acting on the patient's behalf.

(f) If the emergency medical services personnel or physician

claims the privilege of confidentiality on behalf of the patient,

the authority to do so is presumed in the absence of evidence to

the contrary.

(g) The privilege of confidentiality under this section does not

extend to information regarding the presence, nature of injury or

illness, age, sex, occupation, and city of residence of a patient

who is receiving emergency medical services. Nothing in this

subsection shall be construed as requiring or permitting

emergency services personnel to make a diagnosis.

Added by Acts 1991, 72nd Leg., ch. 605, Sec. 8, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 10.008,

eff. Sept. 1, 2001.

Sec. 773.092. EXCEPTIONS. (a) Exceptions to the

confidentiality or privilege in court or administrative

proceedings exist:

(1) when proceedings are brought by the patient against

emergency medical services personnel, a physician providing

medical supervision, or an emergency medical services provider,

and in any criminal proceeding or certification revocation or

license revocation proceeding in which the patient is a

complaining witness and in which disclosure is relevant to the

claim or defense of emergency medical services personnel, a

physician providing medical supervision, or an emergency medical

services provider;

(2) when the patient or someone authorized to act on behalf of

the patient submits a written consent to release any of the

confidential information as provided by Section 773.093;

(3) when the purpose of the proceedings is to substantiate and

collect on a claim for emergency medical services rendered to the

patient;

(4) in any civil litigation or administrative proceeding, if

relevant, brought by the patient or someone on the patient's

behalf, if the patient is attempting to recover monetary damages

for any physical or mental condition, including death of the

patient;

(5) when the proceeding is a disciplinary investigation or

proceeding against emergency medical services personnel conducted

under this chapter, provided that the department shall protect

the identity of any patient whose medical records are examined,

unless the patient is covered under Subdivision (1) or has

submitted written consent to the release of the patient's

emergency medical services records under Section 773.093; or

(6) when the proceeding is a criminal prosecution in which the

patient is a victim, witness, or defendant.

(b) Information under Subdivision (4) is discoverable in any

court or administrative proceeding in this state if the court or

administrative body has jurisdiction of the subject matter,

pursuant to rules of procedure specified for the matter.

(c) Subdivision (5) does not authorize the release of

confidential information to instigate or substantiate criminal

charges against a patient.

(d) Confidential records or communications are not discoverable

in a criminal proceeding until the court in which the prosecution

is pending makes an in camera determination as to the relevancy

of the records or communications or any portion of the records or

communications. A determination that confidential records or

communications are discoverable is not a determination as to the

admissibility of the records or communications.

(e) Communications and records that are confidential under this

section may be disclosed to:

(1) medical or law enforcement personnel if the emergency

medical services personnel, the physician providing medical

supervision, or the emergency medical services provider

determines that there is a probability of imminent physical

danger to any person or if there is a probability of immediate

mental or emotional injury to the patient;

(2) governmental agencies if the disclosure is required or

authorized by law;

(3) qualified persons to the extent necessary for management

audits, financial audits, program evaluation, system improvement,

or research, except that any report of the research, audit, or

evaluation may not directly or indirectly identify a patient;

(4) any person who bears a written consent of the patient or

other persons authorized to act on the patient's behalf for the

release of confidential information as provided by Section

773.093;

(5) the department for data collection or complaint

investigation;

(6) other emergency medical services personnel, other

physicians, and other personnel under the direction of a

physician who are participating in the diagnosis, evaluation, or

treatment of a patient;

(7) individuals, corporations, or governmental agencies involved

in the payment or collection of fees for emergency medical

services rendered by emergency medical services personnel.

Added by Acts 1991, 72nd Leg., ch. 605, Sec. 8, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 435, Sec. 6, eff.

Sept. 1, 1997.

Sec. 773.093. CONSENT. (a) Consent for the release of

confidential information must be in writing and signed by the

patient, a parent or legal guardian if the patient is a minor, a

legal guardian if the patient has been adjudicated incompetent to

manage the patient's personal affairs, an attorney ad litem

appointed for the patient, or a personal representative if the

patient is deceased. The written consent must specify:

(1) the information or records to be covered by the release;

(2) the reasons or purpose for the release; and

(3) the person to whom the information is to be released.

(b) The patient or other person authorized to consent may

withdraw consent to the release of any information by submitting

a written notice of withdrawal to the person or program to which

consent was provided. Withdrawal of consent does not affect any

information disclosed before the date on which written notice of

the withdrawal was received.

(c) A person who receives information made confidential by this

chapter may disclose the information to others only to the extent

consistent with the authorized purposes for which consent to

release the information was obtained.

Added by Acts 1991, 72nd Leg., ch. 605, Sec. 8, eff. Sept. 1,

1991.

Sec. 773.094. INJUNCTION; DAMAGES. A person aggrieved by an

unauthorized disclosure of communications or records that are

confidential under this subchapter may petition the district

court of the county in which the person resides or, in the case

of a nonresident of the state, a district court of Travis County

for appropriate injunctive relief. The petition takes precedence

over all civil matters on the docketed court except those matters

to which equal precedence on the docket is granted by law. A

person injured by an unauthorized disclosure of communications or

records that are confidential under this subchapter may bring an

action for damages.

Added by Acts 1991, 72nd Leg., ch. 605, Sec. 8, eff. Sept. 1,

1991.

Sec. 773.095. RECORDS AND PROCEEDINGS CONFIDENTIAL. (a) The

proceedings and records of organized committees of hospitals,

medical societies, emergency medical services providers,

emergency medical services and trauma care systems, or first

responder organizations relating to the review, evaluation, or

improvement of an emergency medical services provider, a first

responder organization, an emergency medical services and trauma

care system, or emergency medical services personnel are

confidential and not subject to disclosure by court subpoena or

otherwise.

(b) The records and proceedings may be used by the committee and

the committee members only in the exercise of proper committee

functions.

(c) This section does not apply to records made or maintained in

the regular course of business by an emergency medical services

provider, a first responder organization, or emergency medical

services personnel.

Added by Acts 1991, 72nd Leg., ch. 605, Sec. 8, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 435, Sec. 7, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 874, Sec. 6, eff. Sept.

1, 2001.

Sec. 773.096. IMMUNITY FOR COMMITTEE MEMBERS. A member of an

organized committee under Section 773.095 is not liable for

damages to a person for an action taken or recommendation made

within the scope of the functions of the committee if the

committee member acts without malice and in the reasonable belief

that the action or recommendation is warranted by the facts known

to the committee member.

Added by Acts 1991, 72nd Leg., ch. 605, Sec. 8, eff. Sept. 1,

1991.

SUBCHAPTER E. EMERGENCY MEDICAL SERVICES AND TRAUMA CARE SYSTEMS

Sec. 773.111. LEGISLATIVE FINDINGS. (a) The legislature finds

that death caused by injury is the leading cause of death for

persons one through 44 years of age, and the third overall cause

of death for all ages. Effective emergency medical services

response and resuscitation systems, medical care systems, and

medical facilities reduce the occurrence of unnecessary

mortality.

(b) It is estimated that trauma costs more than $63 million a

day nationally, which includes lost wages, medical expenses, and

indirect costs. Proportionately, this cost to Texas would be more

than $4 million a day. Many hospitals provide emergency medical

care to patients who are unable to pay for catastrophic injuries

directly or through an insurance or entitlement program.

(c) In order to improve the health of the people of the state,

it is necessary to improve the quality of emergency and medical

care to the people of Texas who are victims of unintentional,

life-threatening injuries by encouraging hospitals to provide

trauma care and increasing the availability of emergency medical

services.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 267, eff. Sept. 1,

1991. Redesignated from Health & Safety Code Sec. 773.081 by

Acts 1991, 72nd Leg., ch. 605, Sec. 9, eff. Sept. 1, 1991.

Sec. 773.112. DUTIES OF BOARD; RULES. (a) The board by rule

shall adopt minimum standards and objectives to implement

emergency medical services and trauma care systems. The board by

rule shall provide for the designation of trauma facilities and

for triage, transfer, and transportation policies. The board

shall consider guidelines adopted by the American College of

Surgeons and the American College of Emergency Physicians in

adopting rules under this section.

(b) The rules must provide specific requirements for the care of

trauma patients, must ensure that the trauma care is fully

coordinated with all hospitals and emergency medical services in

the delivery area, and must reflect the geographic areas of the

state, considering time and distance.

(c) The rules must include:

(1) prehospital care management guidelines for triage and

transportation of trauma patients;

(2) flow patterns of trauma patients and geographic boundaries

regarding trauma patients;

(3) assurances that trauma facilities will provide quality care

to trauma patients referred to the facilities;

(4) minimum requirements for resources and equipment needed by a

trauma facility to treat trauma patients;

(5) standards for the availability and qualifications of the

health care personnel, including physicians and surgeons,

treating trauma patients within a facility;

(6) requirements for data collection, including trauma incidence

reporting, system operation, and patient outcome;

(7) requirements for periodic performance evaluation of the

system and its components; and

(8) assurances that designated trauma facilities will not refuse

to accept the transfer of a trauma patient from another facility

solely because of the person's inability to pay for services or

because of the person's age, sex, race, religion, or national

origin.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 267, eff. Sept. 1,

1991. Redesignated from Health & Safety Code Sec. 773.082 by

Acts 1991, 72nd Leg., ch. 605, Sec. 9, eff. Sept. 1, 1991.

Amended by Acts 1997, 75th Leg., ch. 623, Sec. 1, eff. Sept. 1,

1997.

Sec. 773.113. DUTIES OF BUREAU. (a) The bureau shall:

(1) develop and monitor a statewide emergency medical services

and trauma care system;

(2) designate trauma facilities;

(3) develop and maintain a trauma reporting and analysis system

to:

(A) identify severely injured trauma patients at each health

care facility in this state;

(B) identify the total amount of uncompensated trauma care

expenditures made each fiscal year by each health care facility

in this state; and

(C) monitor trauma patient care in each health care facility,

including each designated trauma center, in emergency medical

services and trauma care systems in this state; and

(4) provide for coordination and cooperation between this state

and any other state with which this state shares a standard

metropolitan statistical area.

(b) The bureau may grant an exception to a rule adopted under

Section 773.112 if it finds that compliance with the rule would

not be in the best interests of the persons served in the

affected local emergency medical services and trauma care

delivery area.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 267, eff. Sept. 1,

1991. Redesignated from Health & Safety Code Sec. 773.083 by

Acts 1991, 72nd Leg., ch. 605, Sec. 9, eff. Sept. 1, 1991.

Sec. 773.1135. DUTIES OF DEPARTMENT. The department shall

develop performance measures for regional advisory councils in

trauma service areas to:

(1) promote the provision of a minimum level of emergency

medical services in a trauma service area in accordance with the

rules adopted under Section 773.112;

(2) promote the provision of quality care and service by the

emergency medical services and trauma care system in accordance

with the rules adopted under Section 773.112; and

(3) maximize the accuracy of information provided by a regional

advisory council to the department or bureau for increased

council effectiveness.

Added by Acts 2003, 78th Leg., ch. 849, Sec. 1, eff. Sept. 1,

2003.

Sec. 773.114. SYSTEM REQUIREMENTS. (a) Each emergency medical

services and trauma care system must have:

(1) local or regional medical control for all field care and

transportation, consistent with geographic and current

communications capability;

(2) triage, transport, and transfer protocols; and

(3) one or more hospitals categorized according to trauma care

capabilities using standards adopted by board rule.

(b) This subchapter does not prohibit a health care facility

from providing services that it is authorized to provide under a

license issued to the facility by the department.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 267, eff. Sept. 1,

1991. Redesignated from Health & Safety Code Sec. 773.084 by

Acts 1991, 72nd Leg., ch. 605, Sec. 9, eff. Sept. 1, 1991.

Sec. 773.115. TRAUMA FACILITIES. (a) The bureau may designate

trauma facilities that are a part of an emergency medical

services and trauma care system. A trauma facility shall be

designated by the level of trauma care and services provided in

accordance with the American College of Surgeons guidelines for

level I and II trauma facilities and rules adopted by the board

for level III and IV trauma facilities. In adopting rules under

this section, the board may consider trauma caseloads, geographic

boundaries, or minimum population requirements, but the bureau

may not deny designation solely on these criteria. The board may

not set an arbitrary limit on the number of facilities designated

as trauma facilities.

(b) A health care facility may apply to the bureau for

designation as a trauma facility, and the bureau shall grant the

designation if the facility meets the requirements for

designation prescribed by board rules.

(c) After September 1, 1993, a health care facility may not use

the terms "trauma facility," "trauma hospital," "trauma center,"

or similar terminology in its signs or advertisements or in the

printed materials and information it provides to the public

unless the facility has been designated as a trauma facility

under this subchapter.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 267, eff. Sept. 1,

1991. Redesignated from Health & Safety Code Sec. 773.085 by

Acts 1991, 72nd Leg., ch. 605, Sec. 9, eff. Sept. 1, 1991.

Amended by Acts 1997, 75th Leg., ch. 435, Sec. 8, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 874, Sec. 7, eff. Sept. 1, 2001.

Sec. 773.116. FEES. (a) The bureau shall charge a fee to a

health care facility that applies for initial or continuing

designation as a trauma facility.

(b) The board by rule shall set the amount of the fee schedule

for initial or continuing designation as a trauma facility

according to the number of beds in the health care facility. The

amount of the fee may not exceed:

(1) $5,000 for a Level I or II facility;

(2) $2,500 for a Level III facility; or

(3) $1,000 for a Level IV facility.

(c) Repealed by Acts 2003, 78th Leg., ch. 198, Sec. 2.84(l).

(d) To the extent feasible, the board by rule shall set the fee

in an amount necessary for the department to recover the cost

directly related to designating trauma facilities under this

subchapter.

(e) This section does not restrict the authority of a health

care facility to provide a service for which it has received a

license under other state law.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 267, eff. Sept. 1,

1991. Redesignated from Health & Safety Code Sec. 773.086 by

Acts 1991, 72nd Leg., ch. 605, Sec. 9, eff. Sept. 1, 1991.

Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.84(k), (l), eff.

Sept. 1, 2003.

Sec. 773.117. DENIAL, SUSPENSION, OR REVOCATION OF DESIGNATION.

(a) The department may deny, suspend, or revoke a health care

facility's designation as a trauma facility if the facility fails

to comply with the rules adopted under this subchapter.

(b) The denial, suspension, or revocation of a designation by

the department and the appeal from that action are governed by

the department's rules for a contested case hearing and by

Chapter 2001, Government Code.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 267, eff. Sept. 1,

1991. Redesignated from Health & Safety Code Sec. 773.087 by

Acts 1991, 72nd Leg., ch. 605, Sec. 9, eff. Sept. 1, 1991.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995.

Sec. 773.119. GRANT PROGRAM. (a) The department shall

establish a program to award grants to initiate, expand,

maintain, and improve emergency medical services and to support

medical systems and facilities that provide trauma care.

(b) The board by rule shall establish eligibility criteria for

awarding the grants. The rules must require the department to

consider:

(1) the need of an area for the provision of emergency medical

services or trauma care and the extent to which the grant would

meet the identified need;

(2) the availability of personnel and training programs;

(3) the availability of other funding sources;

(4) the assurance of providing quality services;

(5) the use or acquisition of helicopters for emergency medical

evacuation; and

(6) the development or existence of an emergency medical

services system.

(c) The department may approve grants according to the rules

adopted by the board. A grant awarded under this section is

governed by the Uniform Grant and Contract Management Act of 1981

(Article 4413(32g), Vernon's Texas Civil Statutes) and by the

rules adopted under that Act.

(d) The department may require a grantee to provide matching

funds equal to not more than 75 percent of the amount of the

grant.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 267, eff. Sept. 1,

1991. Redesignated from Health & Safety Code Sec. 773.089 by

Acts 1991, 72nd Leg., ch. 605, Sec. 9, eff. Sept. 1, 1991.

Sec. 773.120. ACCEPTANCE OF GIFTS. A trauma facility or an

emergency medical services and trauma care system may accept

gifts or other contributions for the purposes of this subchapter.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 267, eff. Sept. 1,

1991. Redesignated from Health & Safety Code Sec. 773.090 by

Acts 1991, 72nd Leg., ch. 605, Sec. 9, eff. Sept. 1, 1991.

Sec. 773.122. PAYMENTS FROM THE ACCOUNTS. (a) The

commissioner, with advice and counsel from the chairpersons of

the trauma service area regional advisory councils, shall use

money in the accounts established under Sections 771.072(f) and

773.006 to fund county and regional emergency medical services,

designated trauma facilities, and trauma care systems in

accordance with this section.

(b) The commissioner shall maintain a reserve of $500,000 of

money appropriated from the accounts for extraordinary

emergencies.

(c) In any fiscal year the commissioner shall use 50 percent of

the appropriated money remaining from the accounts, after any

amount necessary to maintain the reserve established by

Subsection (b) is deducted, to fund, in connection with an effort

to provide coordination with the appropriate trauma service area,

the cost of supplies, operational expenses, education and

training, equipment, vehicles, and communications systems for

local emergency medical services. The money shall be distributed

on behalf of eligible recipients in each county to the trauma

service area regional advisory council for that county. To

receive a distribution under this subsection, the regional

advisory council must be incorporated as an entity that is exempt

from federal income tax under Section 501(a), Internal Revenue

Code of 1986, and its subsequent amendments, by being listed as

an exempt organization under Section 501(c)(3) of the code. The

share of the money allocated to the eligible recipients in a

county's geographic area shall be based on the relative

geographic size and population of the county and on the relative

number of emergency or trauma care runs performed by eligible

recipients in the county. Money that is not disbursed by a

regional advisory council to eligible recipients for approved

functions by the end of the fiscal year in which the funds were

disbursed may be retained by the regional advisory council to be

used during the following fiscal year in accordance with this

subsection. Money that is not disbursed by the regional advisory

council during the following fiscal year shall be returned to the

account.

(d) In any fiscal year, the commissioner may use not more than

20 percent of the appropriated money remaining from the accounts,

after any amount necessary to maintain the reserve established by

Subsection (b) is deducted, for operation of the 22 trauma

service areas and for equipment, communications, and education

and training for the areas. Money distributed under this

subsection shall be distributed on behalf of eligible recipients

in each county to the trauma service area regional advisory

council for that county. To receive a distribution under this

subsection, the regional advisory council must be incorporated as

an entity that is exempt from federal income tax under Section

501(a), Internal Revenue Code of 1986, and its subsequent

amendments, by being listed as an exempt organization under

Section 501(c)(3) of the code. A regional advisory council's

share of money distributed under this section shall be based on

the relative geographic size and population of each trauma

service area and on the relative amount of trauma care provided.

Money that is not disbursed by a regional advisory council to

eligible recipients for approved functions by the end of the

fiscal year in which the funds were disbursed may be retained by

the regional advisory council to be used during the following

fiscal year in accordance with this subsection. Money that is not

disbursed by the regional advisory council during the following

fiscal year shall be returned to the account.

(e) In any fiscal year, the commissioner may use not more than

three percent of the appropriated money from the accounts after

any amount necessary to maintain the reserve established by

Subsection (b) is deducted to fund the administrative costs of

the bureau of emergency management of the department associated

with administering the state emergency medical services program,

the trauma program, and the accounts and to fund the costs of

monitoring and providing technical assistance for those programs

and the accounts.

(f) In any fiscal year, the commissioner shall use at least 27

percent of the appropriated money remaining from the accounts

after any amount necessary to maintain the reserve established by

Subsection (b) is deducted and the money from the accounts not

otherwise distributed under this section to fund a portion of the

uncompensated trauma care provided at facilities designated as

state trauma facilities by the department. The administrator of a

designated facility may request a regional advisory council

chairperson to petition the department for disbursement of funds

to a designated trauma facility in the chairperson's trauma

service area that has provided uncompensated trauma care. Funds

may be disbursed under this subsection based on a proportionate

share of uncompensated trauma care provided in the state and may

be used to fund innovative projects to enhance the delivery of

patient care in the overall emergency medical services and trauma

care system.

(g) The department shall review the percentages for disbursement

of funds in the accounts on an annual basis and shall make

recommendations for proposed changes to ensure that appropriate

and fair funding is provided under this section.

Added by Acts 1997, 75th Leg., ch. 1157, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1045, Sec. 16, eff.

June 18, 1999; Acts 1999, 76th Leg., ch. 1411, Sec. 19.07, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1213, Sec. 2, eff. Sept.

1, 2003.

Sec. 773.123. CONTROL OF EXPENDITURES FROM ACCOUNTS. Money

distributed from the accounts established under Sections

771.072(f) and 773.006 shall be used in accordance with Section

773.122 on the authorization of the executive committee of the

trauma service area regional advisory council.

Added by Acts 1997, 75th Leg., ch. 1157, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1045, Sec. 17, eff.

June 18, 1999; Acts 1999, 76th Leg., ch. 1411, Sec. 19.08, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1213, Sec. 3, eff. Sept.

1, 2003.

Sec. 773.124. LOSS OF FUNDING ELIGIBILITY. For a period of not

less than one year or more than three years, as determined by the

department, the department may not disburse money under Section

773.122 to a trauma service area regional advisory council,

county, municipality, or local recipient that the department

finds used money in violation of that section.

Added by Acts 1997, 75th Leg., ch. 1157, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1411, Sec. 19.09, eff.

Sept. 1, 1999.

SUBCHAPTER F. MEDICAL INFORMATION PROVIDED BY CERTAIN EMERGENCY

MEDICAL SERVICES OPERATORS

Sec. 773.141. DEFINITIONS. In this subchapter:

(1) "Emergency call" means a telephone call or other similar

communication from a member of the public, as part of a 9-1-1

system or otherwise, made to obtain emergency medical services.

(2) "Emergency medical services operator" means a person who, as

a volunteer or employee of a public agency, as that term is

defined by Section 771.001, receives emergency calls.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 19.10, eff. Sept.

1, 1999.

Sec. 773.142. APPLICATION OF SUBCHAPTER. This subchapter does

not apply to a physician or other licensed person who may provide

medical information under law.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 19.10, eff. Sept.

1, 1999.

Sec. 773.143. PROVISION OF MEDICAL INFORMATION. An emergency

medical services operator may provide medical information to a

member of the public during an emergency call if:

(1) the operator has successfully completed an emergency medical

services operator training program and holds a certificate issued

under Section 773.144; and

(2) the information provided substantially conforms to the

protocol for delivery of the information adopted by the board

under Section 773.145.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 19.10, eff. Sept.

1, 1999.

Sec. 773.144. TRAINING PROGRAMS. (a) The department may offer

emergency medical services operator training programs and may

approve training programs offered by other persons. The board by

rule shall establish minimum standards for approval of training

programs and certification and decertification of program

instructors.

(b) The provider of an emergency medical services operator

training program shall issue an emergency medical services

operator a certificate evidencing completion of the training

program. The board by rule may require that, before issuance of

the certificate, the operator successfully complete an

examination administered by the board, by the provider of the

training program, or by another person.

(c) The board by rule may provide that a certificate issued

under Subsection (b) expires at the end of a specified period not

less than one year after the date on which the certificate is

issued and may adopt requirements, including additional training

or examination, for renewal of the certificate.

(d) The board by rule may adopt other requirements relating to

emergency medical services operator training programs. The

establishment of minimum standards under this section does not

prohibit the entity that is employing or accepting the volunteer

services of the emergency medical services operator from imposing

additional training standards or procedures.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 19.10, eff. Sept.

1, 1999.

Sec. 773.145. MEDICAL INFORMATION. The board by rule shall

adopt a protocol that must be used to provide medical information

under Section 773.143. The protocol may include the use of a

flash-card system or other similar system designed to make the

information readily accessible to the emergency medical services

operator in an understandable form.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 19.10, eff. Sept.

1, 1999.

Sec. 773.146. LIMITATION ON CIVIL LIABILITY. (a) An emergency

medical services operator who holds a certificate under Section

773.144 is not liable for damages that arise from the provision

of medical information according to the protocol adopted under

Section 773.145 if the information is provided in good faith.

This subsection does not apply to an act or omission of the

operator that constitutes gross negligence, recklessness, or

intentional misconduct. This subsection does not affect any

liability imposed on a public agency for the conduct of the

emergency medical services operator under Section 101.062, Civil

Practice and Remedies Code.

(b) Section 101.062, Civil Practice and Remedies Code, governs

the liability of a public agency the employees or volunteers of

which provide medical information under this subchapter.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 19.10, eff. Sept.

1, 1999.

Sec. 773.147. FEES. (a) The board by rule may adopt fees for:

(1) training programs provided by the board under Section

773.144; and

(2) the approval of program instructors and of training programs

offered by other persons.

(b) The fees adopted under this section may not exceed the

amount necessary for the department to recover the cost of

administering this subchapter.

Added by Acts 1999, 76th Leg., ch. 1411, Sec. 19.10, eff. Sept.

1, 1999.

SUBCHAPTER G. PEDIATRIC EMERGENCY MEDICAL SERVICES

Sec. 773.171. EMERGENCY MEDICAL SERVICES FOR CHILDREN PROGRAM.

(a) The emergency medical services for children program is in

the bureau of emergency management.

(b) The department shall provide coordination and support for a

statewide pediatric emergency services system.

(c) The department may solicit, receive, and spend funds it

receives from the federal government and public or private

sources to carry out the purposes of this subchapter.

Added by Acts 1993, 73rd Leg., ch. 513, Sec. 1, eff. Aug. 30,

1993.

Sec. 773.173. DUTIES OF BOARD; RULES. (a) On the

recommendation of the advisory committee, the board shall adopt

minimum standards and objectives to implement a pediatric

emergency services system, including rules that:

(1) provide guidelines for categorization of a facility's

pediatric capability;

(2) provide for triage, transfer, and transportation policies

for pediatric care;

(3) establish guidelines for:

(A) prehospital care management for triage and transportation of

a pediatric patient;

(B) prehospital and hospital equipment that is necessary and

appropriate for the care of a pediatric patient;

(C) necessary pediatric emergency equipment and training in

long-term care facilities; and

(D) an interhospital transfer system for a critically ill or

injured pediatric patient; and

(4) provide for data collection and analysis.

(b) The board and the advisory committee shall consider

guidelines endorsed by the American Academy of Pediatrics and the

American College of Surgeons in recommending and adopting rules

under this section.

(c) The bureau may grant an exception to a rule adopted under

this section if it finds that compliance with the rule would not

be in the best interests of persons served in the affected local

pediatric emergency medical services system.

(d) This subchapter does not prohibit a health care facility

from providing services that it is authorized to provide under a

license issued to the facility by the department.

Added by Acts 1993, 73rd Leg., ch. 513, Sec. 1, eff. Aug. 30,

1993.

SUBCHAPTER H. EMERGENCY STROKE SERVICES

Sec. 773.201. LEGISLATIVE INTENT. The legislature finds that a

strong system for stroke survival is needed in the state's

communities in order to treat stroke victims in a timely manner

and to improve the overall treatment of stroke victims.

Therefore, the legislature intends to construct an emergency

treatment system in this state so that stroke victims may be

quickly identified and transported to and treated in appropriate

stroke treatment facilities.

Added by Acts 2005, 79th Leg., Ch.

299, Sec. 3, eff. September 1, 2005.

Sec. 773.202. DEFINITIONS. In this subchapter:

(1) "Advisory council" means the advisory council established

under Section 773.012.

(2) "Stroke committee" means the committee appointed under

Section 773.203.

(3) "Stroke facility" means a health care facility that:

(A) is capable of primary or comprehensive treatment of stroke

victims;

(B) is part of an emergency medical services and trauma care

system as defined by Section 773.003;

(C) has a health care professional available 24 hours a day,

seven days a week who is knowledgeable about stroke care and

capable of carrying out acute stroke therapy; and

(D) records patient treatment and outcomes.

Added by Acts 2005, 79th Leg., Ch.

299, Sec. 3, eff. September 1, 2005.

Sec. 773.203. STROKE COMMITTEE. (a) The advisory council shall

appoint a stroke committee to assist the advisory council in the

development of a statewide stroke emergency transport plan and

stroke facility criteria.

(b) The stroke committee must include the following members:

(1) a licensed physician appointed from a list of physicians

eligible for accreditation in vascular neurology from the

Accreditation Council for Graduate Medical Education, recommended

by a statewide organization of neurologists;

(2) a licensed interventional neuroradiologist appointed from a

list of neuroradiologists recommended by a statewide organization

of radiologists;

(3) a neurosurgeon with stroke expertise;

(4) a member of the Texas Council on Cardiovascular Disease and

Stroke who has expertise in stroke care;

(5) a licensed physician appointed from a list of physicians

recommended by a statewide organization of emergency physicians;

(6) a neuroscience registered nurse with stroke expertise; and

(7) a volunteer member of a nonprofit organization specializing

in stroke treatment, prevention, and education.

(c) Chapter 2110, Government Code, does not apply to the stroke

committee.

Added by Acts 2005, 79th Leg., Ch.

299, Sec. 3, eff. September 1, 2005.

Sec. 773.204. DUTIES OF STROKE COMMITTEE; DEVELOPMENT OF STROKE

EMERGENCY TRANSPORT PLAN AND STROKE FACILITY CRITERIA. (a) The

advisory council, with the assistance of the stroke committee and

in collaboration with the Texas Council on Cardiovascular Disease

and Stroke, shall develop a statewide stroke emergency transport

plan and stroke facility criteria.

(b) The stroke emergency transport plan must include:

(1) training requirements on stroke recognition and treatment,

including emergency screening procedures;

(2) a list of appropriate early treatments to stabilize

patients;

(3) protocols for rapid transport to a stroke facility when

rapid transport is appropriate and it is safe to bypass another

health care facility; and

(4) plans for coordination with statewide agencies or committees

on programs for stroke prevention and community education

regarding stroke and stroke emergency transport.

(c) In developing the stroke emergency transport plan and stroke

facility criteria, the stroke committee shall consult the

criteria for stroke facilities established by national medical

organizations such as the Joint Commission on Accreditation of

Healthcare Organizations.

Added by Acts 2005, 79th Leg., Ch.

299, Sec. 3, eff. September 1, 2005.

Sec. 773.205. RULES. The executive commissioner may adopt rules

regarding a statewide stroke emergency transport plan and stroke

facility criteria based on recommendations from the advisory

council.

Added by Acts 2005, 79th Leg., Ch.

299, Sec. 3, eff. September 1, 2005.



CHAPTER 774. LOCAL PROVISION OF EMERGENCY MEDICAL SERVICES

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE B. EMERGENCIES

CHAPTER 774. LOCAL PROVISION OF EMERGENCY MEDICAL SERVICES

Sec. 774.001. MUTUAL ASSISTANCE AMONG MUNICIPALITIES AND

COUNTIES IN PROVIDING EMERGENCY MEDICAL SERVICES. (a) On

request, a county shall provide emergency medical services for a

municipality within that county or for a county bordering that

county if:

(1) an agreement has been executed between the county and the

requesting municipality or county;

(2) an emergency exists in the requesting municipality or

county;

(3) the requesting municipality or county is temporarily unable

to provide its own emergency medical services;

(4) the request is for services that the county receiving the

request provides or contracts to provide for persons within its

jurisdiction; and

(5) the county providing the services will be able to provide

reasonable protection to persons within its jurisdiction while

providing services for the requesting municipality or county.

(b) On request, a municipality shall provide emergency medical

services for the county in which that municipality is located or

for a municipality located within 30 miles of that municipality

if:

(1) an agreement has been executed between the municipality and

the requesting municipality or county;

(2) an emergency exists in the requesting municipality or

county;

(3) the requesting municipality or county is temporarily unable

to provide its own emergency medical services;

(4) the request is for services that the municipality receiving

the request provides or contracts to provide for persons within

its jurisdiction; and

(5) the municipality providing the services will be able to

provide reasonable protection to persons within its jurisdiction

while providing services for the requesting municipality or

county.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 774.002. EDUCATIONAL INCENTIVE PAY FOR EMERGENCY MEDICAL

TECHNICIANS. (a) A municipality or other political subdivision

that employs emergency medical technicians may pay educational

incentive pay to employees holding certificates from the Texas

Department of Health as emergency medical technicians.

(b) The educational incentive pay is in addition to any other

form of compensation provided by law for emergency medical

technicians.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 774.003. EMERGENCY AMBULANCE SERVICE PROVIDED BY COUNTIES.

(a) The commissioners court of a county may provide for

emergency ambulance service in the county, including the

provision of necessary equipment, personnel, and maintenance for

the service.

(b) In providing for the services authorized by Subsection (a),

a commissioners court may enter into exclusive agreements with

any municipality, hospital district, sheriff's office, fire

department, private ambulance service, or other agency or entity

that the commissioners court finds to be suitably organized to

provide efficient emergency ambulance service in the county. The

governing body of a municipality or hospital district in which

emergency ambulance service is to be rendered must approve an

agreement made with the commissioners court to provide that

service in the municipality or hospital district.

(c) A commissioners court operating under this section may

expend county funds to defray the expense of establishing,

operating, and maintaining the emergency ambulance service in the

county. The funds may be expended whether the service is provided

directly by the county or by agreement with some other

governmental agency or private entity.

(d) A commissioners court providing emergency ambulance service

under this section shall establish reasonable fees for the

service. The commissioners court or any other agency or entity

performing the service may charge and collect the fees.

(e) A commissioners court may make special provisions for

rendering emergency ambulance service to indigent persons.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 915, Sec. 20, eff. Aug. 28,

1995.

Sec. 774.004. MUNICIPAL POLICE OFFICER RESPONSE ACCOMPANYING

MUNICIPAL AMBULANCE RESPONSE OUTSIDE MUNICIPALITY. (a) This

section applies to an agreement between two municipalities under

Section 774.001(b) or between a county and a municipality under

Section 774.001(b) or 774.003.

(b) The agreement may authorize police officers employed by the

responding municipality to secure the scene of an emergency,

accident, fire, or disaster to which the municipality's emergency

ambulance service responds under the agreement.

Added by Acts 2005, 79th Leg., Ch.

479, Sec. 1, eff. June 17, 2005.



CHAPTER 775. EMERGENCY SERVICES DISTRICTS

HEALTH AND SAFETY CODETITLE 9. SAFETYSUBTITLE B. EMERGENCIESCHAPTER 775. EMERGENCY SERVICES DISTRICTSSUBCHAPTER A. GENERAL PROVISIONSSec. 775.001. DEFINITIONS. In this chapter:(1) "Board" means the board of emergency services commissioners.(2) "District" means an emergency services district created under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 775.002. LIBERAL CONSTRUCTION. This chapter and a proceeding under this chapter shall be liberally construed to achieve the purposes of this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 775.003. AUTHORIZATION. An emergency services district may be organized as provided by Article III, Section 48-e, of the Texas Constitution, as proposed by S.J.R. No. 27, Acts of the 70th Legislature, Regular Session, 1987, and adopted by the voters at an election held November 3, 1987, and by this chapter to protect life and health.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. CREATION OF DISTRICTSec. 775.011. PETITION FOR CREATION OF DISTRICT LOCATED WHOLLY IN ONE COUNTY. (a) Before a district located wholly in one county may be created, the county judge of that county must receive a petition signed by at least 100 qualified voters who own taxable real property in the proposed district. If there are fewer than 100 of those voters, the petition must be signed by a majority of those voters.(b) The name of the district proposed by the petition must be "____________ County Emergency Services District No. __________," with the name of the county and the proper consecutive number inserted.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 775.012. PETITION FOR CREATION OF DISTRICT LOCATED IN MORE THAN ONE COUNTY. (a) Before a district that contains territory located in more than one county may be created, the county judge of each county in which the proposed district will be located must receive a petition signed by at least 100 qualified voters who own taxable real property that is located in the county in which that judge presides and in the proposed district. If there are fewer than 100 of those voters, the petition must be signed by a majority of those voters.(b) The name of the district proposed by the petition must be "__________ Emergency Services District No. __________." The name of each county must be inserted in the first blank, and the next available district number must be inserted into the second blank.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 496, Sec. 1, eff. Sept. 1, 1999.

Sec. 775.013. CONTENTS OF PETITION. (a) The petition prescribed by Section 775.011 or 775.012 must show:(1) that the district is to be created and is to operate under Article III, Section 48-e, Texas Constitution, and Chapter 775;(2) the name of the proposed district;(3) the proposed district's boundaries as designated by metes and bounds or other sufficient legal description;(4) the services that the proposed district will provide;(5) that the creation of the proposed district complies with Sections 775.020 and 775.0205;(6) the mailing address of each petitioner; and(7) the name of each municipality whose consent must be obtained under Section 775.014.(a-1) A statement that the boundaries of the district are coextensive with the boundaries of another political subdivision, as those boundaries exist on a particular date, is a sufficient legal description for purposes of Subsection (a)(3).(b) The petition must contain an agreement signed by at least two petitioners that obligates them to pay not more than $150 of the costs incident to the formation of the district, including the costs of publishing notices, election costs, and other necessary and incidental expenses.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 1333, Sec. 1, eff. June 16, 2001; Acts 2001, 77th Leg., ch. 886, Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 235, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 930, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 10.009, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 87, Sec. 1, eff. May 17, 2005.

Sec. 775.014. CREATION OF DISTRICT THAT INCLUDES MUNICIPAL TERRITORY. (a) Before a district may be created that contains territory in a municipality's limits or extraterritorial jurisdiction, a written request to be included in the district must be presented to the municipality's governing body after the petition is filed under Section 775.015. Except as provided by Subsection (c), that territory may not be included in the district unless the municipality's governing body gives its written consent on or before the 60th day after the date on which the municipality receives the request.(b) If the municipality's governing body does not consent to inclusion within the 60-day period prescribed by Subsection (a), a majority of the qualified voters and the owners of at least 50 percent of the territory in the municipality's limits or extraterritorial jurisdiction that would have been included in the district may petition the governing body to make fire control and emergency medical and ambulance services available. The petition must be submitted to the governing body not later than the 90th day after the date on which the municipality receives the request under Subsection (a).(c) If the municipality's governing body refuses or fails to act on the petition requesting fire protection and emergency medical and ambulance services within six months after the date on which the petition submitted under Subsection (b) is received, the governing body's refusal or failure to act constitutes consent for the territory that is the subject of the petition to be included in the proposed district.(d) If the proposed district will include territory designated by a municipality as an industrial district under Section 42.044, Local Government Code, consent to include the industrial district must be obtained from the municipality's governing body in the same manner provided by this section for obtaining consent to include territory within the limits or extraterritorial jurisdiction of a municipality.(e) If the municipality's governing body consents to inclusion of territory within its limits or extraterritorial jurisdiction, or in an industrial district, the territory may be included in the district in the same manner as other territory is included under this chapter.(f) A governing body's consent to include territory in the district and to initiate proceedings to create a district as prescribed by this chapter expires six months after the date on which the consent is given.(g) This section does not apply if the proposed district contains territory in the unincorporated area of a county with a population of 2.4 million or more.(h) The governing body of a municipality with a population of more than one million may negotiate with the commissioners court of a county with a population of less than 1.4 million that is the county in which the majority of the territory inside the municipality's corporate boundaries is located conditions under which the municipality will grant its consent to the inclusion of its extraterritorial jurisdiction in the district. The negotiated conditions may:(1) limit the district's ability to incur debt;(2) require the district to ensure that its equipment is compatible with the municipality's equipment; and(3) require the district to enter into mutual aid agreements.(i) A request submitted under this section to a municipality described by Subsection (h) must include:(1) a copy of the petition submitted under Section 775.015; and(2) a sufficient legal description of the portion of the municipality and its extraterritorial jurisdiction that would be included in the district territory.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 5, Sec. 1, eff. Feb. 28, 1991; Acts 1999, 76th Leg., ch. 496, Sec. 2, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 886, Sec. 2, eff. Sept. 1, 2001.

Sec. 775.015. FILING OF PETITION AND NOTICE OF HEARING. (a) If the petition is in proper form, the county judge may receive the petition and shall file the petition with the county clerk.(b) At the next regular or special session of the commissioners court held after the petition is filed with the county clerk, the commissioners court shall set a place, date, and time for the hearing to consider the petition.(c) The county clerk shall give notice of the hearing. The notice must state:(1) that creation of a district is proposed; (2) that the district is to be created and is to operate under Article III, Section 48-e, of the Texas Constitution, as proposed by S.J.R. No. 27, Acts of the 70th Legislature, Regular Session, 1987, and adopted by the voters at an election held November 3, 1987; (3) the name of the proposed district; (4) the district's boundaries as stated in the petition; (5) the place, date, and time of the hearing; and(6) that each person who has an interest in the creation of the district may attend the hearing and present grounds for or against creation of the district.(d) The county clerk shall retain a copy of the notice and shall deliver sufficient copies of the notice to the sheriff for posting and publication as prescribed by Subsection (e).(e) Not later than the 21st day before the date on which the hearing will be held, the sheriff shall post one copy of the notice at the courthouse door. The sheriff shall also have the notice published in a newspaper of general circulation in the proposed district once a week for two consecutive weeks. The first publication must occur not later than the 21st day before the date on which the hearing will be held.(f) The return of each officer executing notice must:(1) be endorsed or attached to a copy of the notice; (2) show the execution of the notice; (3) specify each date on which the notice was posted or published; and(4) include a printed copy of the published notice.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 775.016. HEARING. (a) At the time and place set for the hearing or at a later date then set, the commissioners court shall consider the petition and each issue relating to creation of the district.(b) Any interested person may appear before the commissioners court in person or by attorney to support or oppose the creation of the district and may offer pertinent testimony.(c) The commissioners court has exclusive jurisdiction to determine each issue relating to the creation of the district, including any matters negotiated with a consenting municipality under Section 775.014(h), and may issue incidental orders it considers proper in relation to the issues before the commissioners court. The commissioners court may adjourn the hearing as necessary.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 886, Sec. 3, eff. Sept. 1, 2001.

Sec. 775.017. PETITION APPROVAL. (a) If after the hearing the commissioners court finds that creation of the district is feasible and will promote the public safety, welfare, health, and convenience of persons residing in the proposed district, the commissioners court shall grant the petition, fix the district's boundaries, and impose any conditions negotiated under Section 775.014(h). If the proposed district, according to its boundaries stated in the petition, is located wholly in a county with a population of more than 2.4 million, the commissioners court may amend the petition to change the boundaries of the proposed district if the commissioners court finds the change is necessary or desirable. For the purposes of this provision, the population of the county is determined according to the most recent federal decennial census available at the time the petition is filed.(b) If the proposed district will include territory in the municipal limits or extraterritorial jurisdiction of one or more municipalities, the commissioners court of the county in which the municipality is located must determine if the district would still meet the requirements prescribed by Subsection (a) if the territory in the municipality's limits or extraterritorial jurisdiction is excluded from the district. The commissioners court must make this finding for each municipality the territory of which will be included in the district.(c) If the commissioners court finds that the proposed district does not meet the requirements prescribed by Subsection (a), the commissioners court shall deny the petition.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 269, eff. Sept. 1, 1991; Acts 2001, 77th Leg., ch. 886, Sec. 4, eff. Sept. 1, 2001.

Sec. 775.018. ELECTION. (a) On the granting of a petition, the commissioners court shall order an election to confirm the district's creation and authorize the imposition of a tax not to exceed the rate allowed by Section 48-e, Article III, Texas Constitution. Any conditions negotiated under Section 775.014(h) must be included on the ballot.(b) Repealed by Acts 2005, 79th Leg., Ch. 123, Sec. 2, eff. September 1, 2005.(c) If the petition indicates that the proposed district will contain territory in more than one county, the commissioners court may not order an election until the commissioners court of each county in which the district will be located has granted the petition.(d) Subject to Section 4.003, Election Code, the notice of the election shall be given in the same manner as the notice of the petition hearing.(e) The election shall be held on the first authorized uniform election date prescribed by the Election Code that allows sufficient time to comply with other requirements of law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 270, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 294, Sec. 1, eff. Aug. 30, 1993; Acts 1999, 76th Leg., ch. 496, Sec. 3, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 886, Sec. 5, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1140, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 123, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 123, Sec. 2, eff. September 1, 2005.

Sec. 775.019. ELECTION RESULT AND COMMISSIONERS COURT ORDER. (a) A district is created and organized under this chapter if a majority of the votes cast in the election favor creation of the district.(b) A district may not include territory in a municipality's limits or extraterritorial jurisdiction unless a majority of the voters residing in that territory who vote at the election vote in favor of creating the district subject to any conditions negotiated under Section 775.014(h) and imposing a tax. The exclusion of that territory does not affect the creation of a district that includes the remainder of the proposed territory if the commissioners court's findings under Section 775.017 are favorable to the district's creation.(c) Repealed by Acts 1991, 72nd Leg., ch. 620, Sec. 2, eff. June 16, 1991.(d) If a majority of those voting at the election vote against creation of the district, the commissioners court may not order another election for at least one year after the date of the official canvass of the most recent election concerning creation of the district. A subsequent election must be held in the same manner provided by this chapter for the original creation election.(e) When a district is created, the commissioners court of each county in which the district is located shall enter in its minutes an order that reads substantially as follows:Whereas, at an election held on the ______ day of ____________, 19___, in that part of ____________ County, State of Texas, described as (insert description unless the district is countywide), there was submitted to the qualified voters the question of whether that territory should be formed into an emergency services district under state law; andWhereas, at the election ______ votes were cast in favor of formation of the district and ______ votes were cast against formation; andWhereas, the formation of the emergency services district received the affirmative vote of the majority of the votes cast at the election as provided by law; Now, therefore, the Commissioners Court of ____________ County, State of Texas, finds and orders that the tract described in this order has been duly and legally formed into an emergency services district (or a portion thereof) under the name of ____________, under Article III, Section 48-e, of the Texas Constitution, as proposed by S.J.R. No. 27, Acts of the 70th Legislature, Regular Session, 1987, and adopted by the voters at an election held November 3, 1987, and has the powers vested by law in the district.(f) Any conditions that were negotiated under Section 775.014(h) and included on the ballot must be included in the order entered under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 620, Sec. 2, eff. June 16, 1991; Acts 2001, 77th Leg., ch. 886, Sec. 6, eff. Sept. 1, 2001.

Sec. 775.020. OVERLAPPING DISTRICTS LOCATED WHOLLY IN POPULOUS COUNTY. (a) This section applies only to a district located wholly in a county with a population of more than three million.(b) If the territory in a district created under this chapter overlaps with the boundaries of another district created under this chapter, a district converted under this chapter, or a district converted under former Section 794.100, the most recently created district may not provide services in the overlapping territory that duplicate the services provided by the other district at the time the overlapping district was created.(c) For purposes of this section, a district is created on the date on which the election approving its creation was held. If the elections approving the creation of two or more districts are held on the same date, the most recently created district is the district for which the hearing regarding approval of the petition for creation of the district was most recently held.(d) The creation of a district with boundaries that overlap the boundaries of another district does not affect the validity of either district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 1333, Sec. 2, eff. June 16, 2001; Acts 2003, 78th Leg., ch. 1204, Sec. 1.001, eff. Sept. 1, 2003.

Sec. 775.0205. OVERLAPPING DISTRICTS. (a) If the territory in a district created under this chapter overlaps with the boundaries of another district created under this chapter or a district created under Chapter 776, the most recently created district may not provide services in the overlapping territory that duplicate the services provided by the other district at the time the overlapping district was created.(b) If the territory in more than two districts overlaps, the commissioners court of the county in which the most recently created district is located by order shall exclude the overlapping territory from that district.(c) For purposes of this section, a district is created on the date on which the election approving its creation was held. If the elections approving the creation of two or more districts are held on the same date, the most recently created district is the district for which the hearing regarding approval of the petition for creation of the district was most recently held.(d) The creation of a district with boundaries that overlap the boundaries of another district does not affect the validity of either district.(e) This section does not apply to a district located wholly in a county with a population of more than three million.

Added by Acts 2001, 77th Leg., ch. 1333, Sec. 3, eff. June 16, 2001. Amended by Acts 2003, 78th Leg., ch. 1204, Sec. 1.002, eff. Sept. 1, 2003.

Sec. 775.021. EXCLUSION OF TERRITORY LOCATED WITHIN OTHER TAXING AUTHORITY. (a) This section applies only to a district located in whole or in part in a county that:(1) borders the Gulf of Mexico; and(2) has a population of less than 1.5 million.(b) The board of a district may exclude from the district the territory located within the boundaries of another taxing authority if the other taxing authority provides the same services to the territory as those provided by the district.(c) The board, at its discretion, may hold a hearing to consider the exclusion of the territory.(d) The board shall hold a hearing to consider the exclusion of the territory if the board receives a petition requesting a hearing on the issue that is signed by at least five percent of the qualified voters who own taxable real property in the district. A petition submitted under this subsection must describe the proposed new boundaries of the district or describe the boundaries of the territory to be excluded from the district.(e) The board shall issue a notice of a hearing to be held under Subsection (c) or (d). The provisions of Section 775.015 relating to the procedure for issuing notice of a hearing to create the district apply to the notice for the hearing under this section. The notice must state:(1) the proposed new boundaries of the district or of the territory to be excluded;(2) the time and place of the hearing; and(3) that each person who has an interest in the exclusion or nonexclusion of the territory may attend the hearing and present the person's opinion for or against the exclusion of the territory.(f) After the hearing the board either may order an election on the question of the exclusion of the territory or may declare by resolution the territory excluded from the district. However, the board may not declare the territory as excluded if the owners of at least three percent of the property located in the district protest the exclusion.(g) If the board excludes the territory by resolution, the board shall state in the resolution the new boundaries of the district. The board shall file a copy of the resolution in the office of the county clerk of each county in which the district is located. The county clerk of each affected county shall record the resolution in the county records. After the resolution is recorded, the excluded territory is no longer a part of the district.(h) The board shall order an election on the question of exclusion if:(1) the owners of at least three percent of the property located in the district protest the exclusion; or(2) the board:(A) despite the lack of a protest, refuses to exclude the territory; and(B) after refusing to exclude the territory, receives a petition requesting an election that is signed by a majority of the qualified voters who own taxable real property in the territory proposed to be excluded.(i) Except as otherwise required by the Election Code, the election notice, the manner and time of giving the notice, and the manner of holding the election are governed by the applicable provisions of this chapter relating to the original election to create the district.(j) If a majority of the voters voting in the election favor excluding the territory from the district, the board shall enter an order declaring the territory excluded from the district and stating the new boundaries of the district. The board shall file a copy of the order in the office of the county clerk of each county in which the district is located. The county clerk of each affected county shall record the order in the county records. After the order is recorded, the excluded territory is no longer a part of the district.(k) If a majority of the voters voting in the election do not favor excluding the territory, the board may not act on a petition to exclude all or part of the territory until the first anniversary of the date of the most recent election to exclude the territory from the district.(l) The exclusion of territory under this section does not diminish or impair the rights of the holders of any outstanding and unpaid bonds, warrants, or other obligations of the district.(m) Territory excluded under this section is not released from the payment of its pro rata share of the district's indebtedness. The district shall continue to levy taxes each year on the excluded territory at the same rate levied on territory in the district until the taxes collected from the excluded territory equal its pro rata share of the indebtedness of the district at the time the territory was excluded. The taxes collected under this subsection shall be applied exclusively to the payment of the excluded territory's pro rata share of the indebtedness. The owner of all or part of the excluded territory may pay in full, at any time, the owner's share of the pro rata share of the district's indebtedness.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 271, eff. Sept. 1, 1991.

Sec. 775.022. REMOVAL OF TERRITORY BY MUNICIPALITY. (a) If a municipality completes all other procedures necessary to annex territory in a district and if the municipality intends to provide emergency services to the territory by the use of municipal personnel or by some method other than by use of the district, the municipality shall send written notice of that fact to the board. The municipality must send the notice to the secretary of the board by certified mail, return receipt requested. The territory remains part of the district and does not become part of the municipality until the secretary of the board receives the notice. On receipt of the notice, the board shall immediately change its records to show that the territory has been disannexed from the district and shall cease to provide further services to the residents of that territory.(b) The disannexation of territory under this section does not diminish or impair the rights of the holders of any outstanding and unpaid bonds, warrants, or other obligations of the district including loans and lease-purchase agreements.(c) If a municipality annexes territory in a district, the municipality shall compensate the district immediately after disannexation of the territory under Subsection (a) in an amount equal to the annexed territory's pro rata share of the district's bonded and other indebtedness as computed according to the formula in Subsection (e). The district shall apply compensation received from a municipality under this subsection exclusively to the payment of the annexed territory's pro rata share of the district's bonded and other indebtedness.(d) On the district's request, a municipality shall purchase from the district at fair market value any real or personal property used to provide emergency services in territory disannexed under this section.(e) The amount of compensation under Subsection (c) shall be determined by multiplying the district's total indebtedness at the time of the annexation by a fraction the numerator of which is the assessed value of the property to be annexed based on the most recent certified county property tax rolls at the time of annexation and the denominator of which is the total assessed value of the property of the district based on the most recent certified county property tax rolls at the time of annexation.(f) For purposes of this section, total indebtedness includes loans and lease-purchase agreements but does not include:(1) a loan or lease-purchase agreement the district enters into after the district receives notice of the municipality's intent to annex district territory; or(2) any indebtedness attributed to any real or personal property that the district requires a municipality to purchase under Subsection (d).

Added by Acts 1991, 72nd Leg., ch. 620, Sec. 1, eff. June 16, 1991. Amended by Acts 1997, 75th Leg., ch. 392, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 496, Sec. 4, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 235, Sec. 2, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 907, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 930, Sec. 2, eff. Sept. 1, 2003.

Sec. 775.0221. ARBITRATION REGARDING REMOVED TERRITORY. (a) The municipality and the district shall negotiate an agreement on the amount of compensation required under Section 775.022. If the municipality and the district cannot reach an agreement, the municipality and the district shall resolve the dispute using binding arbitration.(b) A request for binding arbitration must be in writing and may not be made before the 60th day after the date the municipality receives notice from the district regarding the amount of compensation required under Section 775.022.(c) The municipality and the district must agree on the arbitrator. If the parties cannot agree on the appointment of an arbitrator before the 11th business day after the date arbitration is requested, the mayor of the municipality shall immediately request a list of seven neutral arbitrators from the American Arbitration Association or the Federal Mediation and Conciliation Service or their successors in function. An arbitrator included in the list must be a resident of this state and may not be a resident of a county in which any part of the municipality or any part of the district is located. The municipality and the district must agree on the appointment of an arbitrator included in the list. If the municipality and the district cannot agree on the arbitrator before the 11th business day after the date the list is provided to the parties, each party or the party's designee may alternately strike a name from the list. The remaining person on the list shall be appointed as the arbitrator. In this subsection, "business day" means a day other than a Saturday, Sunday, or state or national holiday.(d) The arbitrator shall:(1) set a hearing to be held not later than the 10th day after the date the arbitrator is appointed; and(2) notify the parties to the arbitration in writing of the time and place of the hearing not later than the eighth day before the date of the hearing.(e) The arbitrator may:(1) receive in evidence any documentary evidence or other information the arbitrator considers relevant;(2) administer oaths; and(3) issue subpoenas to require:(A) the attendance and testimony of witnesses; and(B) the production of books, records, and other evidence relevant to an issue presented to the arbitrator for determination.(f) Unless the parties to the dispute agree otherwise, the arbitrator shall complete the hearing within two consecutive days. The arbitrator shall permit each party one day to present evidence and other information. The arbitrator, for good cause shown, may schedule an additional hearing to be held not later than the seventh day after the date of the first hearing. Unless otherwise agreed to by the parties, the arbitrator must issue a decision in writing and deliver a copy of the decision to the parties not later than the 14th day after the date of the final hearing.(g) The municipality and the district shall share the cost of arbitration.

Added by Acts 2003, 78th Leg., ch. 235, Sec. 3, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 907, Sec. 2, eff. Sept. 1, 2003.

Sec. 775.0235. REMOVAL OF CERTAIN TERRITORY ON REQUEST OF MUNICIPALITY. (a) The board shall remove territory from a district as provided by this section, on request of a municipality, if the territory:(1) was included in the corporate limits of the municipality at the time the territory was first included in the district;(2) is included in any part of a district that is composed of two or more territories that are not contiguous to each other; and(3) is surrounded on at least three sides by territory inside the municipal boundaries of a municipality with a population of 400,000 or more.(b) The board shall, on request of the municipality, immediately disannex the territory from the district and shall cease to provide further services to the residents of that territory.(c) On request by the municipality, in connection with a disannexation under Subsection (b), the board shall immediately disannex all territory in the district that is included in the municipality's extraterritorial jurisdiction and shall cease to provide further services to the residents of such additional territory.(d) The disannexation of territory under this section does not diminish or impair the rights of the holders of any outstanding and unpaid bonds, warrants, or other obligations of the district.(e) If territory is disannexed under this section, the municipality shall compensate the district in an amount equal to the disannexed territory's pro rata share of the district's indebtedness at the time the territory is disannexed. The district shall apply compensation received from a municipality under this subsection exclusively to the payment of the disannexed territory's pro rata share of the district's indebtedness.(f) On the district's request, a municipality shall purchase from the district at fair market value any real or personal property used to provide emergency services in territory disannexed under this section. If any part of the indebtedness for which the district receives compensation under Subsection (e) was for the purchase of the real or personal property that the municipality purchases under this subsection, the fair market value of that property for the purpose of this subsection is reduced by a percentage equal to the disannexed territory's pro rata share under Subsection (e).

Added by Acts 1999, 76th Leg., ch. 475, Sec. 1, eff. Sept. 1, 1999.

Sec. 775.024. MERGER OF EMERGENCY SERVICES DISTRICTS. (a) Two or more emergency services districts may merge into a single emergency services district as provided by this section if:(1) the board of each of the districts votes in favor of the merger; and(2) the residents of each district approve the merger in an election held for that purpose.(b) The boards shall agree on a name for the proposed merged district and choose five commissioners from among the membership of the boards to serve on the initial board for the proposed district. The boards shall agree to stagger the terms appropriately.(c) The ballot for the election to approve a merger shall be printed to permit voting for or against the proposition: "The merger of the _________ (insert district names) to create the _______________ (insert name of proposed district), which assumes all outstanding debts of the merged districts."(d) If a majority of the voters voting in each district favor the merger, the merged district is created. If less than a majority of the voters voting in any of the districts are in favor of the merger, the vote fails and the districts are not merged.(e) The maximum tax rate that may be imposed by the merged district may not exceed the maximum tax rate authorized for any of the previous districts.(f) The merged district assumes all powers, rights, duties, assets, and liabilities of the former districts without a change in status. The merger does not diminish or impair the rights of the holders of any outstanding and unpaid bonds, warrants, or obligations of the district.

Added by Acts 2005, 79th Leg., Ch. 1101, Sec. 1, eff. June 18, 2005.

Sec. 775.025. EXCLUSION OF CERTAIN TERRITORY SUBJECT TO ASSESSMENTS. (a) The board shall hold a hearing to consider the exclusion from the district of territory in a planned community if the board receives a petition requesting a hearing on the issue that is signed by at least five percent of the qualified voters residing in the territory proposed to be excluded from the district. A petition submitted under this subsection must describe the boundaries of the territory to be excluded from the district.(b) The board shall give notice of a hearing under this section. The procedure under Section 775.015 for issuing notice of a hearing to create the district applies to the notice under this section. The notice must state:(1) the boundaries of the territory proposed to be excluded;(2) the time and place of the hearing; and(3) that each person who has an interest in the exclusion or nonexclusion of the territory may attend the hearing and present the person's opinion for or against the exclusion of the territory.(c) After the hearing, if the board finds that the entity responsible for administering and collecting the ad valorem or annual variable budget based assessments in the territory to be excluded provides or contracts for the provision of substantially the same services as provided by the district, the board shall:(1) order an election on the question of exclusion; or(2) declare by resolution the territory excluded from the district.(d) The board may not exclude territory by resolution if at least three percent of the qualified voters residing in the territory to be excluded from the district protest the exclusion in writing at the hearing.(e) In a resolution excluding territory, the board shall describe the new boundaries of the district.(f) The board shall order an election in the territory proposed to be excluded on the question of exclusion if:(1) at least three percent of the qualified voters residing in the territory to be excluded protest the exclusion in writing at the hearing; or(2) the board:(A) despite the lack of a sufficient protest, refuses to exclude the territory; and(B) not later than the 90th day after refusing to exclude the territory, receives a petition requesting an election that is signed by at least 10 percent of the qualified voters residing in the territory proposed to be excluded.(g) Except as otherwise provided by the Election Code, the provisions of this chapter relating to the election creating the district apply to the election notice, the manner and time of giving the notice, and the manner of holding the election under this section.(h) For purposes of the election, the order calling the election shall divide the territory proposed to be excluded from the district into one or more precincts.(i) If a majority of the votes in an election favor excluding the territory from the district, the board shall enter an order declaring the territory excluded from the district and describing the new boundaries of the district.(j) The board shall file a copy of a resolution or order with the county clerk of each county in which the district is located. Each county clerk shall record the resolution or order. After the resolution or order is recorded, the excluded territory is no longer part of the district.(k) If a majority of the votes in the election are against excluding the territory, the board may not act on a petition to exclude all or any part of the territory before the first anniversary of the date of the most recent election to exclude the territory.(l) The exclusion of territory under this section does not diminish or impair the rights of the holders of any outstanding and unpaid bonds, warrants, or other district obligations. The district shall continue to impose taxes each year on the excluded territory at the same rate imposed on other territory in the district until the total amount of taxes collected from the excluded territory equals its pro rata share of the indebtedness of the district at the time the territory was excluded. The taxes collected under this subsection shall be applied only to the payment of the excluded territory's pro rata share of indebtedness. The owner of all or part of the excluded territory at any time may pay in full the owner's share of the excluded territory's pro rata share of the district's indebtedness at the time the territory was excluded.(m) On or after the date on which the appropriate county clerk records the resolution or order excluding the territory from the district, the district or a fire department or ambulance service that contracts with the district is not required to provide to the excluded territory emergency service facilities, emergency services, or other services to protect the life and health of residents in the territory.(n) For purposes of Subsection (o)(1), land ownership that is separated only by the claim of title by the state to the beds and banks of rivers or streams is considered contiguous. Land ownership that is separated by a farm-to-market road right-of-way, whether fee simple ownership or an easement, is not considered contiguous.(o) In this section:(1) "Planned community" means a planned community of 15,000 or more acres of land originally established under the Urban Growth and New Community Development Act of 1970 (42 U.S.C. Section 4501 et seq.) that is:(A) located in a county adjacent to a county with a population of 2,800,000 or more according to the most recent federal census; and(B) subject to restrictive covenants containing ad valorem or annual variable budget based assessments on real property for use in part to finance services of the same general type provided by the district.(2) "Territory in a planned community" means territory that:(A) on the effective date of this section comprises all or part of a planned community; or(B) on the effective date of this section is contiguous to a planned community and later becomes part of that planned community.

Added by Acts 1997, 75th Leg., ch. 1424, Sec. 1, eff. June 20, 1997.Amended by: Acts 2005, 79th Leg., Ch. 3, Sec. 1, eff. April 22, 2005.Acts 2005, 79th Leg., Ch. 3, Sec. 2, eff. April 22, 2005.Acts 2005, 79th Leg., Ch. 3, Sec. 3, eff. April 22, 2005.

Sec. 775.026. CONVERSION OF RURAL FIRE PREVENTION DISTRICTS TO EMERGENCY SERVICES DISTRICTS. (a) Each rural fire prevention district created under former Chapter 794 is converted to an emergency services district operating under this chapter.(b) The name of a district converted under this section is changed to "___ Emergency Services District No. ___," with the name of the county or counties in which the district is located and an appropriate number inserted to distinguish one district from another district.(c) The emergency services district to which a rural fire prevention district converts assumes all obligations and outstanding indebtedness of the rural fire prevention district.(d) A fire commissioner of a rural fire prevention district is an emergency services commissioner of the converted district on conversion of the district under this section and shall serve until the term for which the commissioner was appointed or elected expires.

Added by Acts 2003, 78th Leg., ch. 1204, Sec. 1.003, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 383, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. ORGANIZATION, POWERS, AND DUTIESSec. 775.031. DISTRICT POWERS. (a) A district is a political subdivision of the state. To perform the functions of the district and to provide emergency services, a district may:(1) acquire, purchase, hold, lease, manage, occupy, and sell real and personal property or an interest in property;(2) enter into and perform necessary contracts;(3) appoint and employ necessary officers, agents, and employees;(4) sue and be sued;(5) impose and collect taxes as prescribed by this chapter;(6) accept and receive donations;(7) lease, own, maintain, operate, and provide emergency services vehicles and other necessary or proper apparatus, instrumentalities, equipment, and machinery to provide emergency services;(8) construct, lease, own, and maintain real property, improvements, and fixtures necessary to house, repair, and maintain emergency services vehicles and equipment;(9) contract with other entities, including other districts or municipalities, to make emergency services facilities and emergency services available to the district;(10) contract with other entities, including other districts or municipalities, for reciprocal operation of services and facilities if the contracting parties find that reciprocal operation would be mutually beneficial and not detrimental to the district;(11) borrow money; and(12) perform other acts necessary to carry out the intent of this chapter.(b) A district located wholly within a county with a population of more than 2.4 million may not provide fire prevention or fire-fighting services unless the district:(1) was originally a rural fire prevention district and was converted to an emergency services district under this chapter or former Section 794.100; or(2) is created after September 1, 2003.(c) A district may contract with the state or a political subdivision for law enforcement services or for enforcement of the district's fire code. A district may commission a peace officer or employ a person who holds a permanent peace officer license issued under Section 1701.307, Occupations Code, as a peace officer.(d) A district is not required to perform all the functions authorized by this chapter. A district may be created to provide limited services.(e) In the event of a conflict between a power granted under this chapter and a condition imposed in accordance with Section 775.019(f), the condition controls.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 272, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 392, Sec. 2, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 496, Sec. 5, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 272, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 886, Sec. 7, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 235, Sec. 4, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 930, Sec. 3, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1204, Sec. 1.004, eff. Sept. 1, 2003.

Sec. 775.032. CERTAIN BUSINESSES NOT SUBJECT TO AD VALOREM TAX OR DISTRICT POWERS. (a) A business entity is not subject to the ad valorem tax authorized by this chapter or subject to the district's powers if the business entity:(1) provides its own fire prevention and fire control services and owns or operates fire-fighting equipment or systems equivalent to or better than standards developed by the National Fire Protection Association or another nationally recognized association and for which the business entity receives the appropriate approval from the Texas Industrial Emergency Services Board of the State Firemen's and Fire Marshals' Association of Texas;(2) provides and operates its own equipped industrial ambulance with a licensed driver and provides industrial victim care by an emergency care attendant trained to provide the equivalent of ordinary basic life support, as defined by Section 773.003; and(3) provides ordinary emergency services for the business entity, such as emergency response, as defined by 29 C.F.R. Sec. 1910.120, rescue, disaster planning, or security services, as recognized by the Texas Industrial Emergency Services Board of the State Firemen's and Fire Marshals' Association of Texas, and provides the equipment, training, and facilities necessary to safely handle emergencies and protect the business entity and its neighbors in the community.(b) This section shall not be construed to exempt a business from a sales and use tax authorized by Section 775.0751.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., 1st C.S., ch. 40, Sec. 2, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 14, Sec. 273, eff. Sept. 1, 1991; Acts 2003, 78th Leg., ch. 1204, Sec. 1.005, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 558, Sec. 1, eff. September 1, 2005.

Sec. 775.033. LIABILITY OF DISTRICT. (a) A district is not liable for a claim arising from the act or omission of an employee or volunteer under an oral or written contract with the district if the act or omission:(1) is in the course and scope of the employee's or volunteer's duties for the district; (2) takes place during the provision of emergency services; (3) is not in violation of a statute or ordinance applicable to emergency action; and(4) is not wilful or wantonly negligent.(b) This section does not expand the liability of a district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 775.034. APPOINTMENT OF BOARD IN DISTRICT LOCATED WHOLLY IN ONE COUNTY. (a) The commissioners court of a county in which a single-county district is located shall appoint a five-member board of emergency services commissioners to serve as the district's governing body. To serve as a member of the board a person must be:(1) at least 18 years of age; and(2) a resident citizen of the state and:(A) a qualified voter within areas served by the district; or(B) the owner of land subject to taxation in the district.(b) Except as prescribed by Subsection (c), commissioners serve two-year terms.(c) After the votes are canvassed and the commissioners court enters the order creating the district, the commissioners court shall appoint the initial emergency services commissioners to serve until January 1 of the year following the district election. On January 1, the court shall designate three of those emergency services commissioners to serve a two-year term and two of those emergency services commissioners to serve a one-year term.(d) On January 1 of each year, the commissioners court shall appoint a successor for each emergency services commissioner whose term has expired.(e) The commissioners court shall fill a vacancy on the board for the remainder of the unexpired term.(f) A member of the board who, because of municipal annexation, is no longer a qualified voter of an area served by the district or no longer owns land subject to taxation by the district may continue to serve until the expiration of the member's term.(g) The commissioners court shall consider relevant factors in determining the individuals to appoint as emergency services commissioners, including whether the individuals have knowledge that relates to fire prevention or emergency medical services and that is relevant to the common policies and practices of the board.(h) This section does not apply to a district located wholly in a county with a population of more than three million.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 496, Sec. 6, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 272, Sec. 2, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 235, Sec. 5, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 930, Sec. 4, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 900, Sec. 1, eff. September 1, 2007.

Sec. 775.0345. ELECTION OF BOARD IN CERTAIN POPULOUS COUNTIES. (a) This section applies only to a district located wholly in a county with a population of more than three million.(b) The governing body of a district consists of a five-person board of emergency services commissioners elected as prescribed by this section. Except as provided by Subsection (h), emergency services commissioners serve four-year terms.(c) After a district is created, the county judge shall establish a convenient day provided by Section 41.001, Election Code, to conduct an election to elect the initial emergency services commissioners.(d) To be eligible to be a candidate for emergency services commissioner, a person must be at least 18 years of age and a resident of the district.(e) A candidate for emergency services commissioner on an initial board must give the county clerk a sworn notice of the candidate's intention to run for office. The notice must state the person's name, age, and address and state that the person is serving notice of intent to run for emergency services commissioner. On receipt of the notice, the county clerk shall have the candidate's name placed on the ballot.(f) The county clerk shall appoint an election judge to certify the results of the election.(g) After the election is held, the county clerk or the clerk's deputy shall prepare a sworn statement of the election costs incurred by the county. The statement shall be given to the newly elected board, which shall order the appropriate official to reimburse the county for the county's election costs.(h) The initial emergency services commissioners' terms of office begin 30 days after canvassing of the election results. The two commissioners who received the fewest votes serve a term that expires on December 31 of the second year following the year in which the election was held. The other emergency services commissioners serve terms that expire on December 31 of the fourth year following the year in which the election was held.(i) The board shall hold the general election for commissioner every two years on an authorized uniform election date as provided by Chapter 41, Election Code. The board may change the election date from one authorized election date to another authorized election date and shall adjust the terms of office to conform to the new election date.(j) Subchapter C, Chapter 146, Election Code, applies to a write-in candidate for emergency services commissioner under this section in the same manner it applies to a write-in candidate for a city office under that subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 900, Sec. 2, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 454, Sec. 1, eff. January 1, 2010.

Sec. 775.035. ELECTION OF BOARD IN DISTRICT LOCATED IN MORE THAN ONE COUNTY. (a) The governing body of a district located in more than one county consists of a five-person board of emergency services commissioners elected as prescribed by this section. Except as provided by Subsection (g), emergency services commissioners serve four-year terms.(b) After a district located in more than one county is created, the county judges of each county in the district shall mutually establish a convenient day provided by Section 41.001, Election Code, to conduct an election to elect the initial emergency services commissioners.(c) To be eligible to be a candidate for emergency services commissioner of a district located in more than one county, a person must be at least 18 years of age and a resident of the district.(d) A candidate for emergency services commissioner must give the county clerk of each county in the district a sworn notice of the candidate's intention to run for office. The notice must state the person's name, age, and address and state that the person is serving notice of intent to run for emergency services commissioner. On receipt of the notice, the county clerk shall have the candidate's name placed on the ballot.(e) The county clerks of each county in the district shall jointly appoint an election judge to certify the results of the election.(f) After the election is held, the county clerk of each county or the clerk's deputy shall prepare a sworn statement of the election costs incurred by the county. The statement shall be given to the newly elected board, which shall order the appropriate official to reimburse each county for the county's election costs.(g) The initial emergency services commissioners' terms of office begin 30 days after canvassing of the election results. The two commissioners who received the fewest votes serve a term that expires on December 31 of the second year following the year in which the election was held. The other emergency services commissioners serve terms that expire on December 31 of the fourth year following the year in which the election was held.(h) The general election for commissioner shall be held every two years on an authorized uniform election date as provided by Chapter 41, Election Code. The board may change the election date from one authorized election date to another authorized election date and shall adjust the terms of office to conform to the new election date.(i) Subchapter C, Chapter 146, Election Code, applies to a write-in candidate for emergency services commissioner under this section in the same manner it applies to a write-in candidate for a city office under that subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 496, Sec. 7, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 272, Sec. 3, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 384, Sec. 1, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 454, Sec. 2, eff. January 1, 2010.

Sec. 775.0355. DISQUALIFICATION OF EMERGENCY SERVICES COMMISSIONERS IN CERTAIN POPULOUS COUNTIES. (a) In this section, "emergency services organization" means:(1) a volunteer fire department;(2) a career or combination fire department;(3) a municipal fire department;(4) an emergency medical services organization under the jurisdiction of the Department of State Health Services;(5) any other agency under the jurisdiction of the state fire marshal's office; or(6) any other organization or corporation that governs an emergency services organization.(b) This section applies only to a district located wholly in a county with a population of more than three million.(c) A person is disqualified from serving as an emergency services commissioner if that person:(1) is related within the third degree of affinity or consanguinity to:(A) a person providing professional services to the district;(B) a commissioner of the same district; or(C) a person who is an employee or volunteer of an emergency services organization providing emergency services to the district;(2) is an employee of a commissioner of the same district, attorney, or other person providing professional services to the district;(3) is serving as an attorney, consultant, or architect or in some other professional capacity for the district or an emergency services organization providing emergency services to the district; or(4) fails to maintain the qualifications required by law to serve as a commissioner.(d) Any rights obtained by a third party through official action of a board covered by this section are not impaired or affected by the disqualification under this section of an emergency services commissioner to serve, provided that the third party had no knowledge, at the time the rights were obtained, of the fact that the commissioner was disqualified to serve.

Added by Acts 2007, 80th Leg., R.S., Ch. 900, Sec. 3, eff. September 1, 2007.

Sec. 775.036. POWERS AND DUTIES OF BOARD. (a) The board shall:(1) hold regular monthly meetings and other meetings as necessary;(2) keep minutes and records of its acts and proceedings;(3) give reports required by the state fire marshal, commissioner of health, and other authorized persons;(4) on a written request from the commissioners court of a county in which the district is located received on or before December 31, give a written report not later than February 1 of the following year to the commissioners court regarding the district's budget, tax rate, and debt service for the preceding fiscal year; and(5) administer the district in accordance with this chapter.(b) The board may adopt and enforce a fire code, including fines for any violations, that does not conflict with a fire code adopted by any county that also contains within its boundaries any portion of the land contained in the district and may require inspections in the district relating to the causes and prevention of fires and medical emergencies, except as provided by Section 775.031(b). The fire code must be similar to standards adopted by a nationally recognized standards-making association. The board may not enforce the district's fire code within the boundaries of a municipality that has adopted a fire code, except for an area that has been annexed only for limited purposes in which the municipality does not enforce a fire code. The board of a district located wholly within a county with a population of three million or more may not adopt a fire code or a fine for a violation of the district's fire code unless the commissioners court of the county consents to the adoption of the code or fine.(b-1) If a county that contains within its boundaries any portion of the land contained in the district adopts a fire code after the district adopts a code under Subsection (b), the board may continue to enforce its fire code in the area subject to the county fire code. To the extent of any conflict between the county's code and the district's code, the more stringent provision prevails.(c) The board may promote educational programs it considers proper to help carry out the purposes of this chapter.(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 308, Sec. 4, eff. June 19, 2009.(e) Chapter 551, Government Code, does not apply to a meeting of a committee:(1) of the board if less than a board quorum attends; or(2) composed of representatives of more than one board, if less than a quorum of any of the boards attends.(f) Each January, the board shall publish the street address of the district's administrative office in eight-point type in the legal notices section of a newspaper of general circulation in the district. In a district's first year of operation, the board shall publish the notice not later than the 60th day after the date the initial board is appointed.(g) The board may commission a peace officer or employ a person who holds a permanent peace officer license issued under Section 1701.307, Occupations Code, to inspect for fire hazards any structure, appurtenance, fixture, or other real property located in the district. The board may adopt procedures to order the owner or occupant of the property that fails an inspection to correct the hazardous situation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 274, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 195, Sec. 1, eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 282, Sec. 1, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 496, Sec. 8, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 272, Sec. 4, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 235, Sec. 6, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 930, Sec. 5, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 308, Sec. 1, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 308, Sec. 4, eff. June 19, 2009.

Sec. 775.037. OFFICERS OF BOARD. (a) The emergency services commissioners shall elect from among their members a president, vice-president, secretary, treasurer, and assistant treasurer to perform the duties usually required of the respective offices. The office of secretary and treasurer may be combined.(b) The treasurer must execute and file with the county clerk a bond conditioned on the faithful execution of the treasurer's duties. The treasurer of a district located in more than one county shall file the bond with the county clerk of the county with the largest population in the district. The county judge of the county in which the bond is to be filed must determine the amount and sufficiency of the bond before it is filed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 775.038. COMPENSATION; CONFLICT OF INTEREST. (a) Except as provided by Subsection (b), an emergency services commissioner is entitled to receive compensation of not more than $50 per day for each day the commissioner actually spends performing the duties of a commissioner. Compensation may not exceed $3,000 per year. Commissioners may be reimbursed for reasonable and necessary expenses incurred in performing official duties.(b) Instead of compensation under Subsection (a), a commissioner may elect to receive per diem compensation of $50 for each day the commissioner actually spends performing the duties of a commissioner. A commissioner who receives per diem compensation may not be reimbursed for reasonable and necessary expenses. Per diem payments may not exceed $3,000 per year.(c) To receive compensation, per diem compensation, or reimbursement for expenses, a commissioner must file with the district a verified statement showing the number of days actually spent performing the duties of a commissioner and a general description of the duties performed for each day of service.(d) Commissioners are subject to Chapter 171, Local Government Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 392, Sec. 3, eff. Sept. 1, 1997.

Sec. 775.040. FEES FOR PROVIDING SERVICES. A district, or a person authorized by contract on the district's behalf, may charge a reasonable fee for emergency services performed for or on behalf of a person or entity, including a fee for responding to a false alarm or for a fire code inspection.

Added by Acts 1997, 75th Leg., ch. 392, Sec. 4, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 496, Sec. 9, eff. Sept. 1, 1999.

Sec. 775.041. FEE PAYMENT AND COLLECTION. (a) A fee imposed by a district under Section 775.040 must be paid within a reasonable amount of time as established by the district.(b) If the fee has not been paid in the amount of time established by the district, the district may collect the fee by filing a complaint in the appropriate court of jurisdiction in the county in which the district's principal office or meeting place is located.(c) If the district prevails in any suit to collect the fee, it may, in the same action, recover reasonable fees for attorneys, expert witnesses, and other costs incurred by the district in the suit. The court shall determine the amount of the attorney's fees.

Added by Acts 1999, 76th Leg., ch. 496, Sec. 10, eff. Sept. 1, 1999.

Sec. 775.042. REMOVAL OF BOARD MEMBER BY BOARD. (a) A board may remove a member if:(1) the member is absent from more than half of the regularly scheduled board meetings that the member is eligible to attend during a calendar year without an excuse approved by a majority vote of the board; and(2) the other members of the board unanimously vote to remove that member.(b) Not later than the 30th day after the date of a vote to remove a member under Subsection (a), that member may file a written appeal for reinstatement to the commissioners court of the county in which a single-county district is located or, if the district is located in more than one county, the commissioners court of the county where the member resides. The court may reinstate the member if it finds the removal unwarranted after considering:(1) a reason for an absence;(2) the time and place of a missed meeting;(3) the business conducted at a missed meeting; and(4) any other factors or circumstances the court considers relevant.(c) The validity of a board action is not affected because it is taken when a ground for removal of a board member exists.

Added by Acts 1999, 76th Leg., ch. 496, Sec. 10, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 308, Sec. 3, eff. June 19, 2009.

Sec. 775.0422. REMOVAL OF APPOINTED BOARD MEMBER BY COMMISSIONERS COURT FOR FAILURE TO GIVE REPORT. (a) This section applies only to an appointed board member. This section does not apply to a board member who:(1) is elected; or(2) is appointed to fill a vacancy in an elected board member position.(b) The commissioners court of the county in which a district is located, by an order adopted by a majority vote after a hearing, may remove one or more board members if the board failed to give the report required by Section 775.036(a)(4) to the commissioners court before the 91st day after the date on which the report was due under that section.(c) Before the 60th day after the date on which the report was due, each commissioners court seeking removal under this section must notify the board members that it is considering that action.(d) The validity of a board action is not affected because it is taken when a ground for removal of a board member exists.

Added by Acts 2009, 81st Leg., R.S., Ch. 308, Sec. 2, eff. June 19, 2009.

Sec. 775.043. EXEMPTION FROM INVESTMENT TRAINING. (a) Section 2256.008, Government Code, does not apply to an officer or employee of a district created under this chapter.(b) A district may invest funds only in the authorized investments set forth under Government Code Section 2256.009 (obligations of, or guaranteed by governmental entities), 2256.010 (certificates of deposit and share certificates), or 2256.016 (investment pools), unless the treasurer, chief financial officer (if not the treasurer), and the investment officer of the district attend and successfully complete the training requirements under Section 2256.008, Government Code.

Added by Acts 1999, 76th Leg., ch. 914, Sec. 1, eff. June 18, 1999. Renumbered from Health & Safety Code Sec. 775.041 by Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(80), eff. Sept. 1, 2001.

Sec. 775.044. VACANCY ON BOARD OF DISTRICT LOCATED IN MORE THAN ONE COUNTY. (a) Not later than the 90th day after a board vacancy for a district located in more than one county occurs, the remaining board members shall appoint a person to fill the unexpired term.(b) If the board has not filled the vacancy before the 91st day after the date of the vacancy, the commissioners court of the county where the previous board member resided shall appoint a person to fill the vacancy.(c) A person appointed under this section must be eligible to serve under Section 775.035.

Added by Acts 2005, 79th Leg., Ch. 384, Sec. 2, eff. September 1, 2005.

Sec. 775.0445. VACANCY ON BOARD OF DISTRICT LOCATED IN CERTAIN POPULOUS COUNTIES. (a) In this section, "vacancy" means a vacancy in the office of director that occurs for any reason, including an office that is vacant because:(1) a director was disqualified under Section 775.0355; or(2) no candidate filed for election to the office.(b) This section applies only to a district located wholly in a county with a population of more than three million.(c) Not later than the 90th day after a board vacancy occurs, the remaining board members shall appoint a person to fill the unexpired term.(d) A person appointed under this section must be eligible to serve under Section 775.0345.

Added by Acts 2007, 80th Leg., R.S., Ch. 900, Sec. 4, eff. September 1, 2007.

SUBCHAPTER D. CHANGE IN BOUNDARIES OR DISSOLUTION OF DISTRICTSec. 775.051. EXPANSION OF DISTRICT TERRITORY. (a) Qualified voters who own taxable real property in a defined territory that is not included in a district may file a petition with the secretary of the board requesting the inclusion of the territory in the district. The petition must be signed by at least 50 qualified voters who own taxable real property in the territory or a majority of those voters, whichever is less.(b) The board by order shall set a time and place to hold a hearing on the petition to include the territory in the district. The hearing may be held not earlier than the 31st day after the date on which the board issues the order.(c) The secretary of the board shall give notice of the hearing. The notice must contain the time and place for the hearing and a description of the territory proposed to be annexed into the district.(d) The secretary shall:(1) post copies of the notice in three public places in the district and one public place in the territory proposed to be annexed into the district for at least 15 days before the date of the hearing; and(2) not later than the 16th day before the date on which the hearing will be held, publish the notice once in a newspaper of general circulation in the county.(e) If after the hearing the board finds that annexation of the territory into the district would be feasible and would benefit the district, the board may approve the annexation by a resolution entered in its minutes. The board is not required to include all of the territory described in the petition if the board finds that a change is necessary or desirable.(f) Annexation of territory is final when approved by a majority of the voters at an election held in the district and by a majority of the voters at a separate election held in the territory to be annexed. If the district has outstanding debts or taxes, the voters in the election to approve the annexation must also determine if the annexed territory will assume its proportion of the debts or taxes if added to the district.(g) The election ballots shall be printed to provide for voting for or against the following, as applicable:(1) "Adding (description of territory to be added) to the ____________ Emergency Services District."(2) "(Description of territory to be added) assuming its proportionate share of the outstanding debts and taxes of the ____________ Emergency Services District, if it is added to the district."(h) The election notice, the manner and time of giving the notice, and the manner of holding the election are governed by the other provisions of this chapter relating to those matters to the extent that those provisions can be made applicable.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 775.052. PETITION FOR DISSOLUTION; NOTICE OF HEARING. (a) Before a district may be dissolved, the district's board must receive a petition signed by at least 10 percent of the registered voters in the district.(b) If the petition is in proper form, the board shall set a place, date, and time for a hearing to consider the petition.(c) The board shall give notice of the hearing. The notice must include:(1) the name of the district; (2) a description of the district's boundaries; (3) the proposal that the district be dissolved; and(4) the place, date, and time of the hearing on the petition.(d) The notice shall be published in a newspaper of general circulation in the district once a week for two consecutive weeks. The first publication must occur not later than the 21st day before the date on which the hearing will be held.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 775.053. HEARING. (a) At the hearing on the petition to dissolve the district, the board shall consider the petition and each issue relating to the dissolution of the district.(b) Any interested person may appear before the board to support or oppose the dissolution.(c) The board shall grant or deny the petition.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 775.054. ELECTION TO CONFIRM DISSOLUTION. (a) On the granting of a petition to dissolve the district, the board shall order an election to confirm the district's dissolution.(b) Notice of the election shall be given in the same manner as the notice of the petition hearing.(c) The election shall be held on the first authorized uniform election date prescribed by the Election Code that allows sufficient time to comply with the requirements of law and that occurs after the date on which the board grants the petition.(d) The ballot shall be printed to provide for voting for or against the following: "Dissolving the ____________ Emergency Services District."(e) A copy of the tabulation of results shall be filed with the county clerk of each county in which the district is located.(f) If a majority of those voting at the election vote to dissolve the district, the board shall proceed with dissolution. An election to create a new district in the boundaries of the old district may not be held for at least one year after dissolution.(g) If a majority of those voting at the election vote against dissolving the district, the board may not order another election on the issue before the first anniversary of the date of the canvass of the election.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 775.055. ADMINISTRATION OF PROPERTY, DEBTS, AND ASSETS AFTER DISSOLUTION. (a) After a vote to dissolve a district, the board shall continue to control and administer the property, debts, and assets of the district until all funds are disposed of and all district debts are paid or settled.(b) The board may not dispose of the district's assets except for due compensation unless the debts are transferred to another governmental entity or agency within or embracing the district and the transfer will benefit the district's residents.(c) After the board issues the dissolution order, the board shall:(1) determine the debt owed by the district; and(2) impose on the property included in the district's tax rolls a tax that is in proportion of the debt to the property value.(d) Each taxpayer may pay the tax imposed by the district under this section at once.(e) The board may institute a suit to enforce payment of taxes and to foreclose liens to secure the payment of taxes due the district.(f) When all outstanding debts and obligations of the district are paid, the board shall order the secretary to return the pro rata share of all unused tax money to each district taxpayer. A taxpayer may request that the taxpayer's share of surplus tax money be credited to the taxpayer's county taxes. If a taxpayer requests the credit, the board shall direct the secretary to transmit the funds to the county tax assessor-collector.(g) After the district pays all its debts and disposes of all its assets and funds as prescribed by this section, the board shall file a written report with the commissioners court of each county in which the district is located setting forth a summary of the board's actions in dissolving the district. Not later than the 10th day after the date it receives the report and determines that the requirements of this section have been fulfilled, the commissioners court of each county shall enter an order dissolving the district.(h) Each emergency services commissioner is discharged from liability under the emergency services commissioner's bond on entry of the order prescribed by Subsection (g).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 775.056. TRANSFER OF TERRITORY BETWEEN DISTRICTS. (a) After a hearing, a district may make mutually agreeable changes in boundaries with another district, or a district created under Chapter 776, provided that the maximum tax rate authorized for such a district does not exceed the maximum tax rate previously authorized for any territory added to that district. The districts shall agree on an effective date for the changes in boundaries.(b) The changes in boundaries under this section do not diminish or impair the rights of the holders of any outstanding and unpaid bonds, warrants, or other district obligations.(c) A district shall compensate the district that loses territory in an amount equal to that territory's pro rata share of the losing district's bonded and other indebtedness based on the unpaid principal balances and the actual property values at the time the changes in boundaries are made. The district that loses territory shall apply compensation received from the annexing district under this subsection exclusively to the payment of the annexed territory's pro rata share of the losing district's bonds or other debt.

Added by Acts 2001, 77th Leg., ch. 1140, Sec. 5, eff. Sept. 1, 2001.

SUBCHAPTER E. FINANCES AND BONDSSec. 775.071. LIMITATION ON INDEBTEDNESS. (a) Except as provided by Subsection (b), a district may not contract for an amount of indebtedness in any one year that is in excess of the funds then on hand and anticipated revenues for the year.(b) This section does not apply to Sections 775.051, 775.072, 775.076, 775.077, 775.078, and 775.085.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 496, Sec. 11, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1140, Sec. 6, eff. Sept. 1, 2001.

Sec. 775.072. DEPOSITORIES. (a) The board shall designate one or more banks to serve as depositories for district funds.(b) The board shall deposit all district funds in a depository bank, except that the board:(1) may deposit funds pledged to pay bonds or notes with banks named in the trust indenture or in the bond or note resolution; and(2) shall remit funds for the payment of the principal of and interest on bonds and notes to the bank of payment.(c) The district may not deposit funds in a depository or trustee bank in an amount that exceeds the maximum amount secured by the Federal Deposit Insurance Corporation unless the excess funds are secured in the manner provided by law for the security of county funds.(d) The resolution or trust indenture securing the bonds or notes may require that any or all of the funds must be secured by obligations of or unconditionally guaranteed by the federal government.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 775.073. METHOD OF PAYMENT. (a) District funds may be disbursed only by check signed by the treasurer and countersigned by the president. If the treasurer is absent or unavailable, the assistant treasurer may sign for the treasurer. If the president is absent or unavailable, the vice president may sign for the president.(b) An expenditure of more than $2,000 may not be paid from tax money unless a sworn itemized account covering the expenditure is presented to the board and the board approves the expenditure.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 816, Sec. 1, eff. Aug. 28, 1995.

Sec. 775.074. AD VALOREM TAX. (a) The board shall annually impose an ad valorem tax on all real and personal property located in the district and subject to district taxation for the district's support and the purposes authorized by this chapter.(b) If a district issues bonds or notes that are payable wholly from ad valorem taxes, the board shall, when bonds or notes are authorized, set a tax rate that is sufficient to pay the principal of and interest on the bonds or notes as the interest and principal come due and to provide reserve funds if prescribed in the resolution authorizing, or the trust indenture securing, the bonds or notes.(c) If a district issues bonds or notes that are payable from ad valorem taxes and from revenues, income, or receipts of the district, the board shall, when the bonds or notes are authorized, set a tax rate that is sufficient to pay the principal of and interest on the bonds and notes and to create and maintain any reserve funds.(d) In establishing the rate of the ad valorem tax to be collected for a year, the board shall consider the money that will be available to pay the principal of and interest on any bonds or notes issued and to create any reserve funds to the extent and in the manner permitted by the resolution authorizing, or the trust indenture securing, the bonds or notes.(e) The board shall certify the ad valorem tax rate to the county tax assessor-collector, who is the assessor-collector for the district.(f) Repealed by Acts 1999, 76th Leg. ch. 496, Sec. 14, eff. September 1, 1999.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., 1st C.S., ch. 40, Sec. 2, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 14, Sec. 275, eff. Sept. 1, 1991; Acts 1999, 76th Leg., ch. 496, Sec. 14, eff. Sept. 1, 1999.

Sec. 775.0745. ELECTION TO INCREASE TAX RATE. (a) If the board decides to increase the maximum tax rate of the district to any rate at or below the rate allowed by this chapter or Section 48-e, Article III, Texas Constitution, the board must order an election to authorize the increase. The proposition on the ballot must state the proposed maximum tax rate to be authorized at the election.(b) The board shall give notice of the election as provided by Section 4.003, Election Code. The notice shall contain the information required by Section 4.004, Election Code.(c) The election shall be held on the first uniform election date provided by the Election Code after the date of the board's order that allows sufficient time to comply with any requirements of law.(d) If a majority of the votes cast in the election favor the increase in the maximum tax rate, the maximum tax rate for the district is increased to the rate authorized by the election. The increase in the maximum tax rate does not apply to a tax year for which the board adopts a tax rate before the date of the election.(e) Repealed by Acts 2005, 79th Leg., Ch. 123, Sec. 2, eff. September 1, 2005.

Added by Acts 2001, 77th Leg., ch. 1140, Sec. 3, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1204, Sec. 1.007, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 123, Sec. 2, eff. September 1, 2005.

Sec. 775.075. REDUCTION OF AD VALOREM TAX RATE. (a) The qualified voters of a district may petition in the manner provided by Sections 775.052 through 775.054 for dissolution of a district to reduce the ad valorem tax rate of the district.(b) The petition must state the new tax rate desired by the voters.(c) The tax rate may not be reduced below the rate needed to pay any outstanding bonded indebtedness.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., 1st C.S., ch. 40, Sec. 2, eff. Sept. 1, 1989.

Sec. 775.0751. SALES AND USE TAX. (a) A district may adopt a sales and use tax, change the rate of its sales and use tax, or abolish its sales and use tax at an election held as provided by Section 775.0752. The district may impose the tax at a rate from one-eighth of one percent to two percent in increments of one-eighth of one percent. Revenue from the tax may be used for any purpose for which ad valorem tax revenue of the district may be used.(b) Chapter 323, Tax Code, applies to the application, collection, and administration of the tax imposed under this section. The comptroller may make rules for the collection and administration of this tax in the same manner as for a tax imposed under Chapter 323, Tax Code. Where a county and a hospital district both impose a sales and use tax, the comptroller may by rule provide for proportionate allocation of sales and use tax collections between a county and a hospital district on the basis of the period of time each tax is imposed and the relative tax rates.(c) Except as provided by Subsection (c-1), a district may not adopt a tax under this section or increase the rate of the tax if as a result of the adoption of the tax or the tax increase the combined rate of all sales and use taxes imposed by the district and other political subdivisions of this state having territory in the district would exceed two percent at any location in the district.(c-1) A district that otherwise would be precluded from adopting a sales and use tax under Subsection (c) may adopt a sales and use tax, change the rate of its sales and use tax, or abolish its sales and use tax at an election held as provided by Section 775.0752, if the board:(1) excludes from the election and the applicability of any proposed sales and use tax any territory in the district where the sales and use tax is then at two percent; and(2) not later than the 30th day after the date on which the board issues the election order, gives, for informational purposes, written or oral notice on the proposed imposition, increase, or abolition of the sales and use tax, including the reasons for the proposed change, to the commissioners court of each county in which the district is located.(d) If the voters of a district approve the adoption of the tax or an increase in the tax rate at an election held on the same election date on which another political subdivision of this state adopts a sales and use tax or approves the increase in the rate of its sales and use tax and as a result the combined rate of all sales and use taxes imposed by the district and other political subdivisions of this state having territory in the portion of the district in which the district sales and use tax will apply would exceed two percent at any location in that portion of the district, the election to adopt a sales and use tax or to increase the rate of the sales and use tax in the district under this subchapter has no effect.(e) to (h) Expired.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 40, Sec. 3, eff. Sept. 1, 1989. Amended by Acts 2003, 78th Leg., ch. 235, Sec. 7, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 930, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1385, Sec. 1, eff. June 15, 2007.

Sec. 775.0752. SALES AND USE TAX ELECTION PROCEDURES. (a) Except as otherwise provided by this subchapter, an election to adopt or abolish a district's sales and use tax or to change the rate of the tax is governed by the provisions of Subchapter E, Chapter 323, Tax Code, applicable to an election to adopt or abolish a county sales and use tax.(b) An election is called by the adoption of a resolution by the board. The board shall call an election if a number of qualified voters of the district equal to at least five percent of the number of registered voters in the district petitions the board to call the election.(c) At an election to adopt the tax, the ballot shall be prepared to permit voting for or against the proposition: "The adoption of a local sales and use tax in (name of district) at the rate of (proposed tax rate) percent."(d) At an election to abolish the tax, the ballot shall be prepared to permit voting for or against the proposition: "The abolition of the local sales and use tax in (name of district)."(e) At an election to change the rate of the tax, the ballot shall be prepared to permit voting for or against the proposition: "The (increase or decrease, as applicable) in the rate of the local sales and use tax imposed by (name of district) from (tax rate on election date) percent to (proposed tax rate) percent."

Added by Acts 1989, 71st Leg., 1st C.S., ch. 40, Sec. 3, eff. Sept. 1, 1989.

Sec. 775.0753. SALES AND USE TAX EFFECTIVE DATE; BOUNDARY CHANGE. (a) The adoption or abolition of the tax or change in the tax rate takes effect on the first day of the first calendar quarter occurring after the expiration of the first complete calendar quarter occurring after the date on which the comptroller receives a notice of the results of the election.(b) If the comptroller determines that an effective date provided by Subsection (a) will occur before the comptroller can reasonably take the action required to begin collecting the tax or to implement the abolition of the tax or the tax rate change, the effective date may be extended by the comptroller until the first day of the next succeeding calendar quarter.(c) The provisions of Section 321.102, Tax Code, governing the application of a municipal sales and use tax in the event of a change in the boundaries of a municipality apply to the application of a tax imposed under this chapter in the event of a change in the district's boundaries.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 40, Sec. 3, eff. Sept. 1, 1989.

Sec. 775.076. BONDS AND NOTES AUTHORIZED. (a) The board may issue bonds and notes as prescribed by this chapter to perform any of its powers.(a-1) Before the board may issue bonds or notes authorized by this section, the commissioners court of each county in which the district is located must approve the issuance of the bonds or notes by a majority vote. This subsection does not apply to a district located wholly in a county with a population of more than three million.(b) The board may issue bonds and notes in one or more issues or series that are payable from and secured by liens on and pledges of:(1) ad valorem taxes; (2) all or part of the district's revenues, income, or receipts; or(3) a combination of those taxes, revenues, income, and receipts.(c) The bonds and notes may be issued to mature in not more than 40 years from the date of their issuance.(d) Provision may be made for the subsequent issuance of additional parity bonds or notes or subordinate lien bonds or notes under terms and conditions stated in the resolution authorizing the issuance of the bonds or notes.(e) to (g) Repealed by Acts 2001, 77th Leg., ch. 1140, Sec. 23(2), eff. Sept. 1, 2001.(h) If provided by the resolution, the proceeds from the sale of the bonds or notes may be used for:(1) paying interest on the bonds or notes during the period of the acquisition or construction of a facility to be provided through the issuance of the bonds or notes; (2) paying expenses of operation and maintenance of the facility; (3) creating a reserve fund to pay the principal of and interest on the bonds or notes; and(4) creating other funds.(i) As provided in the resolution, proceeds from the sale of the bonds and notes may be placed on time deposit or invested until needed.(j) If the bonds or notes are issued payable by a pledge of revenues, income, or receipts, the district may pledge all or any part of its revenues, income, or receipts from fees, rentals, rates, charges, and proceeds and payments from contracts to the payment of the bonds or notes, including the payment of principal, interest, and any other amounts required or permitted in connection with the bonds or notes. The pledged fees, rentals, rates, charges, proceeds, and payments must be established and collected in amounts that will be at least sufficient, together with any other pledged resources, to provide for:(1) all payments of principal, interest, and any other amounts required in connection with the bonds or notes; and(2) the payment of expenses in connection with the bonds or notes and the operation, maintenance, and other expenses in connection with the facilities to the extent required by the resolution authorizing, or the trust indenture securing, the issuance of the bonds or notes.(k) The district shall impose a tax as prescribed by Section 775.074 if the bonds or notes are payable wholly or partly from ad valorem taxes.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 1140, Sec. 7, 23(2), eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 235, Sec. 8, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 930, Sec. 7, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 900, Sec. 5, eff. September 1, 2007.

Sec. 775.077. ELECTION TO APPROVE BONDS AND NOTES. (a) A district may not authorize bonds and notes secured in whole or in part by taxes unless a majority of the district's qualified voters who vote at an election ordered for that purpose approve the issuance of the bonds and notes.(b) The board may order an election on the bonds and notes. The order must contain the same information contained in the notice of the election.(c) The board shall publish notice of the election at least once in a newspaper of general circulation in the district. The notice must be published not later than the 31st day before election day.(d) In addition to the contents of the notice required by the Election Code, the notice must state:(1) the amount of bonds or notes to be authorized; and(2) the maximum maturity of the bonds or notes.(e) At an election to approve bonds or notes payable wholly from ad valorem taxes, the ballots must be printed to provide for voting for or against the following: "The issuance of (bonds or notes) and the levy of taxes for payment of the (bonds or notes)."(f) At an election to approve bonds or notes payable from both ad valorem taxes and revenues, the ballots must be printed to provide for voting for or against the following: "The issuance of (bonds or notes) and the pledge of net revenues and the levy of ad valorem taxes adequate to provide for the payment of the (bonds or notes)."

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 775.078. BOND ANTICIPATION NOTES. (a) A district may issue bond anticipation notes from time to time to carry out one or more of its powers.(b) The bond anticipation notes may be secured by a pledge of all or part of the district's ad valorem taxes and revenues, income, or receipts.(c) A district may from time to time authorize the issuance of bonds to provide proceeds to pay the principal of and interest on bond anticipation notes. The bonds must be secured by a pledge of all or part of the district's ad valorem taxes or revenues, income, or receipts and may be issued on a parity with or subordinate to outstanding district bonds.(d) If the resolution authorizing the issuance of, or the trust indenture securing, the bond anticipation notes includes a covenant that the notes are payable from the proceeds of the subsequently issued bonds, it is not necessary for the district to demonstrate, in order to receive the approval of the attorney general or registration by the comptroller, that the ad valorem taxes or revenues, income, or receipts that may be pledged to payment of the notes will be sufficient to pay the principal of and interest on the notes.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 775.082. AUDIT OF DISTRICT IN LESS POPULOUS COUNTIES. (a) The county auditor of a county that contains any part of the district shall have access to the books, records, officials, and assets of the district.(b) A district shall prepare and file with the commissioners court of each county that contains any part of the district on or before June 1 of each year an audit report of the district's fiscal accounts and records. The audit shall be performed and the report shall be prepared at the expense of the district. The county auditor, with the approval of the commissioners court, shall adopt rules relating to the format of the audit and report. If a district is located in more than one county, the county auditors, with the approval of the commissioners court of each county in which the district is located, shall adopt uniform rules relating to the format of the audit and report.(c) The person who performs the audit and issues the report must be an independent certified public accountant or firm of certified public accountants licensed in this state, unless the commissioners court by order requires the audit to be performed by the county auditor at least 120 days before the end of the district's fiscal year.(d) The commissioners court, on application made to the commissioners court by the district, may extend up to an additional 30 days the deadline for filing the audit report.(e) If the district fails to complete and file the audit report within the time provided by Subsection (b) or (d), the commissioners court may order the county auditor to perform the audit and issue the report. If a district is located in more than one county, the commissioners court of each county in which the district is located shall designate by joint order a county auditor of one of the counties to perform the audit and issue the report.(f) The district shall pay all costs incurred by the county auditor to perform an audit and issue the report required by this section, unless otherwise ordered by the commissioners court or by joint order of the commissioners courts, if the district is located in more than one county.(g) This section does not apply to a district located wholly in a county with a population of more than three million.

Added by Acts 1993, 73rd Leg., ch. 195, Sec. 2, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 392, Sec. 5, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 120, Sec. 2, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 900, Sec. 6, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 900, Sec. 7, eff. September 1, 2007.

Sec. 775.0825. AUDIT OF DISTRICT IN CERTAIN POPULOUS COUNTIES. (a) This section applies only to a district located wholly in a county with a population of more than three million.(b) A district shall prepare on or before July 1 of each year an audit of the district's fiscal accounts and records.(c) The audit shall be performed and the report shall be prepared at the expense of the district.(d) The audit shall be available for review and inspection at the administrative office of the district.(e) A copy of the audit shall be filed with the clerk of the county commissioner's court within 30 days after receipt by the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 900, Sec. 8, eff. September 1, 2007.

Sec. 775.083. ANNUAL REPORT. (a) On or before January 1 of each year, a district shall file with the Texas Department of Rural Affairs an annual report that includes the following:(1) the district's name;(2) the name of each county in which the district is located;(3) the district's business address;(4) the name, mailing address, and term of office of each commissioner;(5) the name, mailing address, and term of office of the district's general manager, executive director, and fire chief;(6) the name of each legal counsel or other consultant for the district; and(7) the district's annual budget and tax rate for the preceding fiscal year.(b) The Texas Department of Rural Affairs may not charge a fee for filing the report.(c) The Texas Department of Rural Affairs shall develop and maintain an Internet-based system that enables:(1) a district to securely file the report and update the district's information; and(2) the public to view, in a searchable format, the reports filed by districts under this section.(d) If the information included in a district's annual report changes, the district shall update the district's information using the Internet-based system before the end of the calendar quarter in which the district's information changes.

Added by Acts 1997, 75th Leg., ch. 392, Sec. 6, eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 235, Sec. 9, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 112, Sec. 98, eff. September 1, 2009.

Sec. 775.084. COMPETITIVE BIDS. (a) Except as provided by Subsection (i), the board must submit to competitive bids an expenditure of more than $50,000 for:(1) one item or service; or(2) more than one of the same or a similar type of item or service in a fiscal year.(b) The board shall request bids on items to be purchased or leased or services to be performed as provided by this subsection. The board shall notify suppliers, vendors, or providers by advertising for bids or by providing at least three suppliers, vendors, or purchasers with written notice by mail of the intended purchase. If the board decides to advertise for bids, the advertisement must be published in accordance with Section 262.025(a), Local Government Code. If the board receives fewer than three bids in response to the advertisement, the board shall give written notice directly to at least three suppliers, vendors, or providers of the intended purchase. If three suppliers, vendors, or providers are not available or known to the board, the board shall give written notice by mail directly to each supplier, vendor, or provider known to the board.(c) The advertisement or notice for competitive bidding must:(1) describe the work to be performed or the item to be purchased or leased;(2) state the location at which the bidding documents, plans, specifications, or other data may be examined; and(3) state the time and place for submitting bids and the time and place that bids will be opened.(d) The board may not prepare restrictive bid specifications.(e) Bids may be opened only by the board at a public meeting or by a district officer or employee at or in a district office.(f) The board may reject any bid. The board may not award a contract to a bidder who is not the lowest bidder unless, before the bid is awarded, the lowest bidder is given notice of the proposed award and an opportunity to appear before the board or its designated representative and present evidence concerning the bidder's responsibility.(g) A contract awarded in violation of this section is void.(h) This section applies to an expenditure of district tax revenues by any party or entity for the purchase of services, vehicles, equipment, or goods.(i) This section does not apply to:(1) the purchase or lease of real property;(2) an item or service that the board determines can be obtained from only one source;(3) a contract for fire extinguishment and suppression services, emergency rescue services, or ambulance services;(4) an emergency expenditure;(5) the purchase of vehicle fuel; (6) the purchase of firefighter bunker gear;(7) the purchase of insurance coverage; or(8) repairs funded by a payment made under an insurance claim.(j) Subsection (i) does not prohibit the board from soliciting competitive bids for any item, service, or contract listed in Subsection (i).(k) A contract for a public works project must be administered in the manner provided by Subchapter B or H, Chapter 271, Local Government Code, except as provided by this section.

Added by Acts 1997, 75th Leg., ch. 392, Sec. 7, eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 235, Sec. 10, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 930, Sec. 8, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1304, Sec. 1, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1248, Sec. 3, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1272, Sec. 8, eff. September 1, 2007.

Sec. 775.085. LOAN FOR REAL PROPERTY OR EMERGENCY SERVICES EQUIPMENT. (a) The board, on the behalf of the district, may borrow money and make other financial arrangements to purchase real property or emergency services equipment or construct emergency services facilities in the amount and subject to a rate of interest or other conditions the board considers advisable.(b) To secure a loan under this section, the board may pledge:(1) tax revenues or funds on hand that are not otherwise pledged to pay a debt of the district; or(2) the real property acquired or improved or equipment acquired with the borrowed money.(c) If tax revenues are pledged to pay a loan, the loan must mature not later than the:(1) 10th anniversary of the date the loan is made, if the loan is for equipment; or(2) 20th anniversary of the date the loan is made, if the loan is for real property.

Added by Acts 1999, 76th Leg., ch. 496, Sec. 13, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1140, Sec. 8, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 235, Sec. 11, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 930, Sec. 9, eff. Sept. 1, 2003.

SUBCHAPTER F. FIRE MARSHALSec. 775.101. CREATION. (a) A district may create the office of district fire marshal if a county in which the district is located does not have a county fire marshal.(b) The district shall appoint an individual to serve in the office of fire marshal.

Added by Acts 2001, 77th Leg., ch. 272, Sec. 5, eff. Sept. 1, 2001.

Sec. 775.102. TERM. The fire marshal serves a two-year term.

Added by Acts 2001, 77th Leg., ch. 272, Sec. 5, eff. Sept. 1, 2001.

Sec. 775.103. BOND. The fire marshal shall post a bond in the amount required by the district and conditioned on the faithful and strict performance of the fire marshal's duties under this subchapter.

Added by Acts 2001, 77th Leg., ch. 272, Sec. 5, eff. Sept. 1, 2001.

Sec. 775.104. CONFLICT OF INTEREST. The fire marshal may not:(1) have a direct or indirect financial interest in the sale of fire-fighting equipment; or(2) be engaged in the business of fire insurance.

Added by Acts 2001, 77th Leg., ch. 272, Sec. 5, eff. Sept. 1, 2001.

Sec. 775.105. ADMINISTRATIVE SUPPORT. The district may provide facilities, equipment, transportation, employees, and other services and assistance to the fire marshal, including investigators.

Added by Acts 2001, 77th Leg., ch. 272, Sec. 5, eff. Sept. 1, 2001.

Sec. 775.106. JURISDICTION. (a) Except as provided by Section 775.107 or 775.115, the fire marshal may not exercise the powers granted under this subchapter in:(1) the territory of a municipality that has a municipal fire marshal; or(2) the territory of a county that has a county fire marshal.(b) This subchapter does not change or otherwise limit the authority of any state agency to prevent and extinguish forest and grass fires.

Added by Acts 2001, 77th Leg., ch. 272, Sec. 5, eff. Sept. 1, 2001.

Sec. 775.107. TRANSFER OF JURISDICTION. (a) This section applies if:(1) a county in which a district is located creates a county fire marshal under Subchapter B, Chapter 352, Local Government Code; or(2) a municipality located in the district creates a municipal fire marshal.(b) Not later than the 30th day after the creation of the county or municipal fire marshal, the jurisdiction of the district fire marshal in that county or municipality ceases. The new county or municipal fire marshal shall assume control over any pending investigations, court proceedings, or other matters being handled by the district fire marshal in the county or municipality.

Added by Acts 2001, 77th Leg., ch. 272, Sec. 5, eff. Sept. 1, 2001.

Sec. 775.108. GENERAL POWERS AND DUTIES. The fire marshal shall:(1) investigate the cause, origin, and circumstances of each fire that damages property;(2) determine whether the fire was caused by negligent or intentional conduct; and(3) enforce all state, county, and district orders and rules that relate to fires, explosions, or damages caused by a fire or an explosion.

Added by Acts 2001, 77th Leg., ch. 272, Sec. 5, eff. Sept. 1, 2001.

Sec. 775.109. INVESTIGATIONS. (a) The fire marshal shall begin an investigation within 24 hours after notification of a fire. The 24-hour period does not include Sunday.(b) The fire marshal may investigate attempted fires.

Added by Acts 2001, 77th Leg., ch. 272, Sec. 5, eff. Sept. 1, 2001.

Sec. 775.110. INSPECTION. (a) The fire marshal may, at any time of day, enter and inspect:(1) property where a fire has occurred; and(2) property adjacent to where a fire occurred.(b) The fire marshal shall conduct this inspection in a manner least inconvenient to any persons living on the property.

Added by Acts 2001, 77th Leg., ch. 272, Sec. 5, eff. Sept. 1, 2001.

Sec. 775.111. INSPECTION FOR FIRE HAZARDS. (a) In this section, "fire hazard" means any of the following conditions that endanger the safety of a structure or its occupants and promote or cause fire or combustion:(1) the presence of a flammable substance;(2) a dangerous or dilapidated wall, ceiling, or other structural element;(3) improper lighting, heating, or other facilities;(4) the presence of a dangerous chimney, flue, pipe, main, or stove, or of dangerous wiring; or(5) dangerous storage.(b) In the interest of safety and fire prevention, the fire marshal may inspect for fire hazards any structure, appurtenance, fixture, or real property located in the district and within 200 feet of a structure, appurtenance, or fixture. If the fire marshal determines the presence of a fire hazard, the fire marshal may order the owner or occupant of the premises to correct the hazardous situation.

Added by Acts 2001, 77th Leg., ch. 272, Sec. 5, eff. Sept. 1, 2001.

Sec. 775.112. RECORDS. The fire marshal shall keep a record of each fire that the fire marshal is required to investigate. The record must include the facts, statistics, and circumstances determined by the investigation, including the origin of the fire and the estimated amount of the loss.

Added by Acts 2001, 77th Leg., ch. 272, Sec. 5, eff. Sept. 1, 2001.

Sec. 775.113. ADDITIONAL INVESTIGATION POWERS. (a) If the fire marshal determines that further investigation of a fire or of an attempt to set a fire is necessary, the fire marshal may:(1) subpoena witnesses to testify regarding the fire or attempt;(2) administer oaths to the witnesses;(3) take and preserve written statements, including statements under oath such as an affidavit or deposition; and(4) require the production of a document or item related to the investigation.(b) As part of an investigation, the fire marshal may:(1) conduct an investigation or examination in private;(2) exclude a person who is not under examination; and(3) separate witnesses from each other until each witness is examined.

Added by Acts 2001, 77th Leg., ch. 272, Sec. 5, eff. Sept. 1, 2001.

Sec. 775.114. INSURANCE. (a) An action taken by the fire marshal in the investigation of a fire does not affect the rights of a policyholder or of an insurer regarding a loss caused by the fire.(b) The records of an investigation by the fire marshal relating to the detection, investigation, or prosecution of a crime may be admitted in evidence in the trial of a civil action unless those records are subject to an exception under Sections 552.108(a)(1) and (b)(1), Government Code.

Added by Acts 2001, 77th Leg., ch. 272, Sec. 5, eff. Sept. 1, 2001.

Sec. 775.115. COOPERATION WITH OTHER FIRE MARSHALS. (a) The district fire marshal shall cooperate with the state fire marshal to conduct:(1) fire prevention activities;(2) fire-fighting activities; and(3) fire investigations.(b) The district fire marshal shall aid or conduct an investigation in a municipality or a county if requested by the municipality or the county.

Added by Acts 2001, 77th Leg., ch. 272, Sec. 5, eff. Sept. 1, 2001.

Sec. 775.116. ENFORCEMENT. (a) The fire marshal shall file in court a complaint charging arson, attempted arson, conspiracy to defraud, or any other related crime against a person the fire marshal believes to be guilty.(b) The fire marshal shall file charges in court against a witness who refuses to cooperate with the investigation.

Added by Acts 2001, 77th Leg., ch. 272, Sec. 5, eff. Sept. 1, 2001.

Sec. 775.117. SERVICE OF PROCESS. A constable or sheriff may serve process under this subchapter. The process must be signed by the fire marshal.

Added by Acts 2001, 77th Leg., ch. 272, Sec. 5, eff. Sept. 1, 2001.

Sec. 775.118. CRIMINAL PENALTY; CONTEMPT OF FIRE INVESTIGATION. (a) A person commits an offense if the person is a witness in connection with an investigation by the fire marshal and:(1) refuses to be sworn;(2) refuses to appear and testify; or(3) fails to produce to the fire marshal any document or item relating to an investigation under this subchapter.(b) An offense under this section is a misdemeanor punishable by a fine of not more than $25.

Added by Acts 2001, 77th Leg., ch. 272, Sec. 5, eff. Sept. 1, 2001.

Sec. 775.119. CRIMINAL PENALTY; FAILURE TO COMPLY WITH ORDER. (a) An owner or occupant of real property who is subject to an order issued by the fire marshal commits an offense if the person fails to comply with the order. (b) An offense under this section is a Class B misdemeanor.(c) Each failure to comply with an order is a separate offense.

Added by Acts 2001, 77th Leg., ch. 272, Sec. 5, eff. Sept. 1, 2001.

SUBCHAPTER G. HAZARDOUS MATERIALSSec. 775.151. DEFINITIONS. In this subchapter:(1) "Hazardous material" means a flammable material, an explosive, a radioactive material, a hazardous waste, a toxic substance, or related material, including a substance defined as a "hazardous substance," "hazardous material," "toxic substance," or "solid waste" under:(A) the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. Section 9601 et seq.), as amended;(B) the federal Resource Conservation and Recovery Act of 1976 (42 U.S. C. Section 6901 et seq.), as amended;(C) the federal Toxic Substances Control Act (15 U.S.C. Section 2601 et seq.), as amended; or(D) Chapter 361.(2) "Responsible party" means a person:(A) involved in the possession, ownership, or transportation of a hazardous material that is released or abandoned; or(B) who has legal liability for the causation of an incident resulting in the release or abandonment of a hazardous material.

Added by Acts 2001, 77th Leg., ch. 272, Sec. 6, eff. Sept. 1, 2001.

Sec. 775.152. HAZARDOUS MATERIALS SERVICE. A district may provide hazardous materials services, including a response to an incident involving hazardous material that has been:(1) leaked, spilled, or otherwise released; or(2) abandoned.

Added by Acts 2001, 77th Leg., ch. 272, Sec. 6, eff. Sept. 1, 2001.

Sec. 775.153. FEE FOR PROVIDING HAZARDOUS MATERIALS SERVICE; EXCEPTION. (a) A district, or a person authorized by contract on the district's behalf, may charge a reasonable fee to a responsible party for responding to a hazardous materials service call.(b) An individual who is a responsible party does not have to pay the fee if:(1) the individual is not involved in the possession, ownership, or transportation of the hazardous material as the employee, agent, or servant of another person;(2) the individual is involved solely for private, noncommercial purposes related to the individual's own property and the individual receives no compensation for any services involving the hazardous materials; and(3) the hazardous materials possessed, owned, or being transported by the individual are in forms, quantities, and containers ordinarily available for sale as consumer products to members of the general public.

Added by Acts 2001, 77th Leg., ch. 272, Sec. 6, eff. Sept. 1, 2001.

Sec. 775.154. EXEMPTION FOR GOVERNMENTAL ENTITIES. This subchapter does not apply to hazardous materials owned or possessed by a governmental entity.

Added by Acts 2001, 77th Leg., ch. 272, Sec. 6, eff. Sept. 1, 2001.

SUBCHAPTER H. CHANGE IN BOUNDARIES OF DISTRICT WITH PLANNED COMMUNITYSec. 775.201. DEFINITION. In this subchapter, "planned community" means a planned community of 25,000 or more acres of land originally established under the Urban Growth and New Community Development Act of 1970 (42 U.S.C. Section 4501 et seq.) that is:(1) located wholly or partly in a county with a population of 2.8 million or more; and(2) subject to restrictive covenants containing ad valorem or annual variable budget-based assessments on real property for use in part to finance services of the same general type provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 828, Sec. 1, eff. September 1, 2007.

Sec. 775.202. AGREEMENT ON BOUNDARIES WITH PROPERTY OWNERS IN PLANNED COMMUNITY. (a) After a hearing, a district located wholly in a county with a population of 2.8 million or more may exclude territory by making changes in the district's boundaries in accordance with an agreement among the district and the owners of two-thirds or more in acreage and two-thirds or more in taxable value, according to the most recent certified county property tax rolls, of a defined area of territory of a planned community.(b) The agreement must be in writing and describe:(1) the affected territory by metes and bounds, including the changes in the boundaries to be made;(2) the amount of any compensation to be paid to the district under Section 775.205;(3) the effective date for the changes in boundaries; and(4) any other applicable terms.

Added by Acts 2007, 80th Leg., R.S., Ch. 828, Sec. 1, eff. September 1, 2007.

Sec. 775.203. NOTICE OF HEARING. (a) The board secretary shall give notice of the hearing.(b) The notice must contain the time and place for the hearing and a description of the territory proposed to be excluded.(c) The secretary shall:(1) post copies of the notice for at least 15 days before the date of the hearing in three public places in the district, one of which must be in the territory proposed to be excluded; and(2) not later than the 16th day before the date on which the hearing is held, publish the notice once in a newspaper of general circulation in each county in which the excluded territory is located.

Added by Acts 2007, 80th Leg., R.S., Ch. 828, Sec. 1, eff. September 1, 2007.

Sec. 775.204. ADOPTION OF AGREEMENT AND APPROVAL OF EXCLUSION. After the hearing, if the board finds that the exclusion of the territory would be feasible and would benefit the district, the board shall by a resolution entered in its minutes:(1) adopt the agreement; and(2) approve the exclusion.

Added by Acts 2007, 80th Leg., R.S., Ch. 828, Sec. 1, eff. September 1, 2007.

Sec. 775.205. EFFECT OF ADOPTION OF AGREEMENT AND APPROVAL OF EXCLUSION. (a) After adoption and approval under Section 775.204, the district's tax on the property in the excluded territory continues until all agreed compensation has been paid in full.(b) The district shall apply the compensation received under this section toward the payment of the obligations described by Subsection (c).(c) The agreement must provide for the excluded territory to compensate the district in an amount equal to the excluded territory's pro rata share of the outstanding and unpaid bonds, warrants, or other direct and indirect obligations, including loans and lease-purchase agreements and written funding assistance agreements of the district and any not-for-profit fire departments and ambulance agencies or associations, for the financing and payment for firefighting, emergency medical service and emergency rescue equipment, fire and ambulance stations, or similar long-term capital assets to serve the district.(d) The excluded territory's pro rata share is the unpaid principal balances of the outstanding loans and other obligations enumerated by Subsection (c) multiplied by a fraction, the numerator of which is the taxable value of the property in the excluded territory and the denominator of which is the taxable value of the entire district, including the excluded territory. The taxable value calculated under this subsection for property in the excluded territory, including as part of the entire district, does not include any special appraisal or exemptions for the property.(e) The agreement to compensate the district does not include the following expenses incurred by the district after the boundaries change:(1) expenses for district operations and maintenance; and(2) expenses for district services.(f) The agreement to compensate the district is required regardless of whether the loans and other obligations are subject to non-appropriation by the district or termination by either party before payment in full of the unpaid principal balance.

Added by Acts 2007, 80th Leg., R.S., Ch. 828, Sec. 1, eff. September 1, 2007.

Sec. 775.206. NO EFFECT ON OUTSTANDING OBLIGATIONS. A change in boundaries under this subchapter does not diminish or impair the rights of the holders of any outstanding and unpaid bonds, warrants, or other district obligations.

Added by Acts 2007, 80th Leg., R.S., Ch. 828, Sec. 1, eff. September 1, 2007.

SUBCHAPTER I. DIVISION OF DISTRICTSubchapter I, consisting of Secs. 775.221 to 775.229, was added by Acts 2009, 81st Leg., R.S., Ch. 1134, Sec. 1.For another Subchapter I, consisting of Secs. 775.251, added by Acts 2009, 81st Leg., R.S., Ch. 537, Sec. 1, see Sec. 775.251 et seq., post.Sec. 775.221. AUTHORITY TO DIVIDE DISTRICT. The board of a district located wholly in one county with a population of 20,000 or less may create a new district by disannexing territory from the existing district and ordering a new district to be created in the disannexed territory in the manner provided by this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1134, Sec. 1, eff. June 19, 2009.

Sec. 775.222. PETITION FOR DIVISION; NOTICE OF HEARING. (a) Before the existing district may be divided, the district's board must receive a petition for division signed by at least seven percent of the district's qualified voters or at least 100 of the district's qualified voters, whichever is the lesser number.(b) A petition for division must include:(1) the name of the new district to be created; and(2) a description of the territory proposed to be the new district's territory.(c) On receipt of a petition in the proper form, the board shall set a place, date, and time for a hearing to consider the petition.(d) The board shall issue a notice of the hearing that includes:(1) the name of the proposed district;(2) a description of the proposed district's boundaries; and(3) the place, date, and time of the hearing on the petition.(e) The board shall publish the notice in a newspaper of general circulation in the district once a week for two consecutive weeks. The first publication must occur not later than the 21st day before the date on which the hearing will be held.

Added by Acts 2009, 81st Leg., R.S., Ch. 1134, Sec. 1, eff. June 19, 2009.

Sec. 775.223. HEARING ON DIVISION OF DISTRICT. (a) At the hearing on the petition for division of the existing district, the board shall consider the petition and each issue relating to the division of the district.(b) Any interested person may appear before the board to support or oppose the division.(c) If the board finds that the petition contains the number of signatures required under Section 775.222(a), the board shall approve the petition not later than the 10th day after the date of the hearing.

Added by Acts 2009, 81st Leg., R.S., Ch. 1134, Sec. 1, eff. June 19, 2009.

Sec. 775.224. APPEAL. A resident of the district or an owner of real or personal property located in the district may appeal the board's decision on the division of the district by filing an appeal in the district court in the county in which a district is located only on the basis that the board incorrectly tabulated the number of signatures on the petition.

Added by Acts 2009, 81st Leg., R.S., Ch. 1134, Sec. 1, eff. June 19, 2009.

Sec. 775.225. ELECTION TO CONFIRM DIVISION. (a) On granting a petition to divide the district, the board shall order an election to be held in the territory of the proposed new district to confirm the division of the existing district.(b) Notice of the election shall be given in the same manner as the notice of hearing under Section 775.222.(c) The election shall be held on the first authorized uniform election date prescribed by the Election Code that allows sufficient time to comply with the requirements of law.(d) The ballot shall be printed to provide for voting for or against the proposition: "Dividing the ________ Emergency Services District to create a new emergency services district."(e) If a majority of voters voting at the election vote to divide the district, the board shall order the division.(f) If a majority of those voting at the election vote against dividing the existing district, the board may not order another election on the issue before the first anniversary of the date of the canvass of the election.(g) The existing district and the new district each shall pay a pro rata share of the cost of an election held under this section, based on the assessed value of real property in each district subject to ad valorem taxation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1134, Sec. 1, eff. June 19, 2009.

Sec. 775.226. DIVISION ORDER. A board order to divide a district must:(1) disannex the land of the new district from the existing district contingent on the approval of the creation of the new district at the election held under this subchapter;(2) create the new district in accordance with this chapter;(3) name the new district; and(4) include the metes and bounds description of the territory of the new district and the existing district after disannexation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1134, Sec. 1, eff. June 19, 2009.

Sec. 775.227. ADMINISTRATION OF DISTRICTS AFTER DIVISION. (a) The existing board continues in existence to govern the territory of the existing district after disannexation.(b) If the new district is located wholly in one county, the commissioners court shall appoint a board in the manner described by Section 775.034 not later than the 14th day after the date of the board order dividing the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1134, Sec. 1, eff. June 19, 2009.

Sec. 775.228. TAXATION FOR OUTSTANDING BONDED DEBT. The disannexation of territory from a district under this subchapter does not diminish or impair the rights of the holders of any outstanding and unpaid bonds, warrants, or other obligations of that district. Property disannexed under this subchapter is not released from its pro rata share of any of the district's bonded indebtedness on the date of the disannexation, and the district may continue to tax property in the disannexed territory until that debt is paid as if the territory had not been disannexed.

Added by Acts 2009, 81st Leg., R.S., Ch. 1134, Sec. 1, eff. June 19, 2009.

Sec. 775.229. FURTHER DIVISION PROHIBITED. Once a district has been divided under this subchapter, neither the existing district nor the new district may be divided under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1134, Sec. 1, eff. June 19, 2009.

SUBCHAPTER I. SURPLUS AND SALVAGE PROPERTYSubchapter I, consisting of Secs. 775.251, was added by Acts 2009, 81st Leg., R.S., Ch. 537, Sec. 1.For another Subchapter I, consisting of Secs. 775.221 to 775.229, added by Acts 2009, 81st Leg., R.S., Ch. 1134, Sec. 1, see Sec. 775.221 et seq., post.Sec. 775.251. SALE AND DISPOSITION OF SURPLUS OR SALVAGE PROPERTY. (a) In this section:(1) "Salvage property" means personal property, other than wastepaper, that because of use, time, or accident is so damaged, used, or consumed that it has no value for the purpose for which it was originally intended.(2) "Surplus property" means personal property that is in excess of the needs of its owner, that is not required for the owner's foreseeable needs, and that possesses some usefulness for the purpose for which it was intended or for some other purpose.(3) "Volunteer fire department" means an association that:(A) operates firefighting equipment;(B) is organized primarily to provide and actively provides firefighting services;(C) does not pay its members compensation other than nominal compensation; and(D) does not distribute any of its income to its members, officers, or governing body, other than for reimbursement of expenses.(b) Notwithstanding other law, a district may sell surplus firefighting equipment, including equipment described by Sections 419.040 and 419.041, Government Code, to any volunteer fire department or district in this state for fair market value if the equipment:(1) met the National Fire Protection Association Standards at the original time of purchase; and(2) at the time of the sale:(A) meets the National Fire Protection Association Standards in effect at the original time of purchase; or(B) meets the National Fire Protection Association Standards in effect.(c) A district may contract to supply surplus property to any volunteer fire department or district in this state at fair market value.(d) A district may sell salvage property to any person in this state for fair market value. If a district is unable to sell the property for fair market value, the district may destroy or otherwise dispose of the property as worthless.(e) The district may determine the fair market value of surplus and salvage property sold under Subsections (b), (c), and (d).

Added by Acts 2009, 81st Leg., R.S., Ch. 537, Sec. 1, eff. September 1, 2009.



CHAPTER 776. EMERGENCY SERVICES DISTRICTS IN COUNTIES OF 125,000 OR LESS

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE B. EMERGENCIES

CHAPTER 776. EMERGENCY SERVICES DISTRICTS IN COUNTIES OF 125,000

OR LESS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 776.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of emergency commissioners.

(2) "District" means an emergency services district created

under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 776.002. LIBERAL CONSTRUCTION. This chapter and a

proceeding under this chapter shall be liberally construed to

achieve the purposes of this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 776.003. AUTHORIZATION. In a county with a population of

125,000 or less, an emergency services district may be organized

as provided by Article III, Section 48-e, of the Texas

Constitution, as proposed by S.J.R. No. 27, Acts of the 70th

Legislature, Regular Session, 1987, and adopted by the voters at

an election held November 3, 1987, and by this chapter to protect

life and property and to conserve natural and human resources.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. CREATION OF DISTRICT

Sec. 776.011. PETITION FOR CREATION OF DISTRICT LOCATED WHOLLY

IN ONE COUNTY. (a) To create a district located wholly in one

county, a petition signed by at least 100 qualified voters who

own taxable real property in the proposed district must be filed

with the county judge of that county. If there are fewer than 100

of those voters, the petition must be signed by a majority of

those voters.

(b) The name of the district proposed by the petition must be

"____________ County Emergency Services District No. __________,"

with the name of the county and the proper consecutive number

inserted.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 776.012. PETITION FOR CREATION OF DISTRICT LOCATED IN MORE

THAN ONE COUNTY. (a) To create a district that contains

territory located in more than one county, a petition must be

filed with the county judge of each county in which the proposed

district will be located. The petition must be signed by at least

100 qualified voters who own taxable real property that is

located in the county in which that judge presides and in the

proposed district. If there are fewer than 100 of those voters in

a county, the petition must be signed by a majority of those

voters in that county.

(b) The name of the district proposed by the petition must be

"____________ Emergency Services District."

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 776.013. CONTENTS OF PETITION. The petition for the

creation of a district must show:

(1) that the district is to be created and is to operate under

Article III, Section 48-e, Texas Constitution;

(2) the name of the proposed district;

(3) the proposed district's boundaries as designated by metes

and bounds or other sufficient legal description;

(4) the services that the proposed district will provide;

(5) that the creation of the proposed district complies with

Section 776.021;

(6) the mailing address of each petitioner; and

(7) an agreement signed by at least two petitioners that

obligates them to pay not more than $150 of the costs incident to

the formation of the district, including the costs of publishing

notices, election costs, and other necessary and incidental

expenses.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1333, Sec. 5, eff. June 16,

2001.

Sec. 776.014. CREATION OF DISTRICT THAT INCLUDES MUNICIPAL

TERRITORY. (a) When creation of a district that contains

territory within a municipality's limits or extraterritorial

jurisdiction is proposed, a written request to include that

territory in the district must be presented to the municipality's

governing body. Except as provided by Subsection (c), that

territory may not be included in the district unless the

municipality's governing body in writing approves the request for

inclusion not later than the 60th day after the date on which the

request is received.

(b) If the municipality's governing body does not approve the

request for inclusion within the period prescribed by Subsection

(a), a majority of the qualified voters and the owners of at

least 50 percent of the territory that is in the municipality's

limits or extraterritorial jurisdiction and that is to be

included in the district may petition the governing body to make

emergency services available to their territory. The petition

must be submitted to the governing body not later than the 90th

day after the date on which the municipality receives the

request.

(c) The refusal or failure of the municipality's governing body

to act on the petition requesting emergency services within six

months after the date on which the petition is received

constitutes consent for the territory that is the subject of the

petition to be included in the proposed district.

(d) If the proposed district will include territory designated

by a municipality as an industrial district under Section 42.044,

Local Government Code, a request for inclusion of that territory

must be presented to the municipality's governing body in the

same manner provided by this section for territory within the

limits or extraterritorial jurisdiction of a municipality.

(e) If the municipality's governing body consents to the

inclusion in the proposed district of territory within the

municipality's limits or extraterritorial jurisdiction, or in an

industrial district, the territory may be included in the

district in the same manner as other territory under this

chapter.

(f) A governing body's consent under this section expires six

months after the date on which the consent is given.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., 1st C.S., ch. 32, Sec. 1, eff.

Sept. 1, 1989.

Sec. 776.015. FILING OF PETITION AND NOTICE OF HEARING. (a)

The county judge may receive a petition for creation of a

district if the petition is in proper form and shall file it with

the county clerk.

(b) At the next regular or special session of the commissioners

court held after the petition is filed with the county clerk, the

commissioners court shall set a place, date, and time for the

hearing to consider the petition.

(c) The county clerk shall issue a notice of the hearing. The

notice must state:

(1) that creation of a district is proposed;

(2) that the district is to be created and is to operate under

Article III, Section 48-e, of the Texas Constitution, as proposed

by S.J.R. No. 27, Acts of the 70th Legislature, Regular Session,

1987, and adopted by the voters at an election held November 3,

1987;

(3) the name of the proposed district;

(4) the district's boundaries and functions as stated in the

petition;

(5) the place, date, and time of the hearing; and

(6) that each person who has an interest in the creation of the

district may attend the hearing and present the person's opinion

for or against creation of the district.

(d) The county clerk shall retain a copy of the notice and shall

deliver sufficient copies of the notice to the sheriff for

posting and publication.

(e) Not later than the 21st day before the date on which the

hearing will be held, the sheriff shall post one copy of the

notice at the courthouse door. The sheriff shall also have the

notice published in a newspaper of general circulation in the

proposed district once a week for two consecutive weeks. The

first publication must occur not later than the 21st day before

the date on which the hearing will be held.

(f) The return of each officer executing notice must:

(1) be endorsed or attached to a copy of the notice;

(2) show the execution of the notice;

(3) specify each date on which the notice was posted or

published; and

(4) include a printed copy of the published notice.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., 1st C.S., ch. 32, Sec. 2, eff.

Sept. 1, 1989.

Sec. 776.016. HEARING. (a) At the time and place set for the

hearing or at a later date set at that time, the commissioners

court shall consider the petition and each issue relating to

creation of the district.

(b) Any interested person may appear before the commissioners

court in person or by attorney to support or oppose the creation

of the district and may offer pertinent testimony.

(c) The commissioners court has exclusive jurisdiction to

determine each issue relating to the creation of the district and

may issue incidental orders it considers proper. The

commissioners court may adjourn the hearing as necessary.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 776.017. PETITION APPROVAL; DENIAL. (a) If after the

hearing the commissioners court finds that the proposed district

is feasible, will benefit the territory in the district, will

secure the public safety, welfare, and convenience, and will aid

in conserving the real property or natural resources in the

proposed district, the commissioners court shall grant the

petition and fix the district's boundaries.

(b) If the commissioners court finds that the proposed district

does not meet the requirements prescribed by Subsection (a), the

commissioners court shall deny the petition.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 776.018. CONSIDERATION OF EFFECT OF MUNICIPAL

PARTICIPATION. (a) If the area of the proposed district

encompasses the territory of any municipality, including the area

within the extraterritorial jurisdiction of the municipality, the

commissioners court of the county in which the municipal

territory or jurisdiction is located, in making a determination

under Section 776.017, shall also determine whether those

findings would be the same as to the remaining portion of the

proposed district, excluding any or all of the territory of the

municipalities in the event any one or more of the municipalities

should fail to cast a majority vote in favor of the district and

the tax.

(b) This finding shall be made as to each municipality whose

territory is proposed to be included within the area of the

proposed district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., 1st C.S., ch. 32, Sec. 3, eff.

Sept. 1, 1989.

Sec. 776.019. ELECTION. (a) On the granting of a petition, the

commissioners court shall order an election to confirm the

district's creation and authorize the levy of a tax not to exceed

the rate allowed by Section 48-e, Article III, Texas

Constitution.

(b) If the petition indicates that the proposed district will

contain territory in more than one county, the commissioners

court may not order an election until the commissioners court of

each county in which the district will be located has granted the

petition.

(c) Subject to Section 4.003, Election Code, the notice of the

election shall be given in the same manner as the notice of the

petition hearing.

(d) The election shall be held on the first authorized uniform

election date prescribed by the Election Code that allows

sufficient time to comply with other requirements of law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., 1st C.S., ch. 32, Sec. 4, eff.

Sept. 1, 1989; Acts 2001, 77th Leg., ch. 1140, Sec. 9, eff. Sept.

1, 2001.

Sec. 776.020. ELECTION RESULT AND COMMISSIONERS COURT ORDER.

(a) If a majority of the votes cast in the election favor

confirmation, the district is created.

(b) A district may not include territory in a municipality's

limits or extraterritorial jurisdiction unless a majority of the

voters residing in that territory who vote at the election vote

in favor of confirmation of the creation of the district and

imposing a tax. The exclusion of that territory does not affect

the creation of a district that includes the remainder of the

proposed territory if the commissioners court's findings under

Section 776.017 were favorable to the district's creation.

(c) If a majority of those voting at the election vote against

creation of the district, the commissioners court may not order

another election before the first anniversary of the date of the

official canvass of the most recent election concerning creation

of the district.

(d) When a district is created, the commissioners court of each

county in which the district is located shall enter an order in

its minutes that reads substantially as follows:

Whereas, at an election held on the ______ day of ____________,

___, in that part of ____________ County, State of Texas,

described as (insert description unless the district is

countywide), there was submitted to the qualified voters the

question of whether that territory should be formed into an

emergency services district under state law; and

Whereas, at the election ______ votes were cast in favor of

formation of the district and ______ votes were cast against

formation; and

Whereas, the formation of the emergency services district

received the affirmative vote of the majority of the votes cast

at the election as provided by law;

Now, therefore, the Commissioners Court of ____________ County,

State of Texas, finds and orders that the tract described in this

order has been duly and legally formed into an emergency services

district (or a portion thereof) under the name of ____________,

under Article III, Section 48-e, of the Texas Constitution, as

proposed by S.J.R. No. 27, Acts of the 70th Legislature, Regular

Session, 1987, and adopted by the voters at an election held

November 3, 1987, and has the powers vested by law in the

district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., 1st C.S., ch. 32, Sec. 5, eff.

Sept. 1, 1989.

Sec. 776.021. OVERLAPPING DISTRICTS. (a) If the territory in a

district created under this chapter overlaps with the boundaries

of another district created under this chapter or a district

operating under Chapter 775, the most recently created district

may not provide services in the overlapping territory that

duplicate the services provided by the other district.

(b) If the territory in more than two districts overlaps, the

commissioners court of the county in which the most recently

created district is located by order shall exclude the

overlapping territory from that district.

(c) For purposes of this section, a district is created on the

date on which the election confirming its creation was held. If

the elections confirming the creation of two or more districts

are held on the same date, the most recently created district is

the district for which the hearing required by Section 776.016

was most recently held.

(d) The creation of a district with boundaries that overlap the

boundaries of another district does not affect the validity of

either district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1333, Sec. 6, eff. June 16,

2001; Acts 2003, 78th Leg., ch. 1204, Sec. 1.008, eff. Sept. 1,

2003.

SUBCHAPTER C. ORGANIZATION, POWERS, AND DUTIES

Sec. 776.031. DISTRICT POWERS. (a) A district is a political

subdivision of the state. To perform the functions of the

district, a district may carry out this chapter and:

(1) acquire, hold, lease, manage, occupy, and sell real and

personal property or an interest in property including real

property, improvements, and fixtures necessary to house, repair,

and maintain emergency services vehicles and related equipment;

(2) appoint and employ necessary officers, agents, and

employees;

(3) sue and be sued;

(4) impose and collect taxes as prescribed by this chapter;

(5) accept and receive donations;

(6) lease, own, maintain, and operate emergency services

vehicles and other necessary or proper emergency services

equipment and machinery to provide emergency services, including

emergency ambulance service; and

(7) enter into and perform necessary contracts, including a

contract with another district, municipality, or another entity:

(A) to make fire-fighting facilities, fire extinguishment

services, or emergency rescue and ambulance services available to

the district; or

(B) for reciprocal operation of services and facilities if the

contracting parties find that reciprocal operation would be

mutually beneficial and not detrimental to the parties to the

contract.

(b) A district may be created to provide limited services

specified at the time of the district's creation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., 1st C.S., ch. 32, Sec. 6, eff.

Sept. 1, 1989.

Sec. 776.032. CERTAIN BUSINESSES NOT SUBJECT TO AD VALOREM TAX

OR DISTRICT POWERS. (a) A business entity is not subject to the

ad valorem tax authorized by this chapter or subject to the

district's powers if the business entity:

(1) provides its own fire prevention and fire control services

and owns or operates fire-fighting equipment or systems

equivalent to or better than standards developed by the National

Fire Protection Association or another nationally recognized

association and for which the business entity receives the

appropriate approval from the Texas Industrial Emergency Services

Board of the State Firemen's and Fire Marshals' Association of

Texas;

(2) provides and operates its own equipped industrial ambulance

with a licensed driver and provides industrial victim care by an

emergency care attendant trained to provide the equivalent of

ordinary basic life support, as defined by Section 773.003; and

(3) provides ordinary emergency services for the business

entity, such as emergency response, as defined by 29 C.F.R. Sec.

1910.120, rescue, disaster planning, or security services, as

recognized by the Texas Industrial Emergency Services Board of

the State Firemen's and Fire Marshals' Association of Texas, and

provides the equipment, training, and facilities necessary to

safely handle emergencies and protect the business entity and its

neighbors in the community.

(b) This section shall not be construed to exempt a business

from a sales and use tax authorized by Section 776.0751.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., 1st C.S., ch. 40, Sec. 4, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 14, Sec. 277, eff. Sept.

1, 1991; Acts 2003, 78th Leg., ch. 1204, Sec. 1.009, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

558, Sec. 2, eff. September 1, 2005.

Sec. 776.033. APPOINTMENT OF BOARD IN DISTRICT LOCATED WHOLLY IN

ONE COUNTY. (a) The commissioners court of a county in which a

single-county district is located shall appoint a five-member

board of emergency commissioners to serve as the district's

governing body. Except as prescribed by Subsection (b), a

commissioner serves a two-year term.

(b) After the votes have been canvassed and the commissioners

court enters the order creating the district, the commissioners

court shall appoint the initial emergency commissioners to serve

until January 1 of the year following the year of the district

election. On January 1, the court shall designate three of those

commissioners to serve two-year terms and two commissioners to

serve one-year terms.

(c) On January 1 of each year, the commissioners court shall

appoint a successor for each emergency commissioner whose term

has expired.

(d) The commissioners court shall fill a vacancy on the board

for the remainder of the unexpired term.

(e) The commissioners court shall consider relevant factors in

determining the individuals to appoint as emergency services

commissioners, including whether the individuals have knowledge

that relates to fire prevention or emergency medical services and

that is relevant to the common policies and practices of the

board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 235, Sec. 12, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 930, Sec. 10, eff. Sept. 1, 2003.

Sec. 776.034. ELECTION OF BOARD IN DISTRICT LOCATED IN MORE THAN

ONE COUNTY. (a) The governing body of a district located in

more than one county consists of a five-person board of emergency

commissioners elected as prescribed by this section. Except as

provided by Subsection (g), an emergency commissioner serves a

two-year term.

(b) After a district located in more than one county is created,

the county judges of each county in the district shall mutually

establish a convenient day in November, other than the date of

the general election for state and county officers, to conduct an

election to elect the initial emergency commissioners.

(c) To be eligible as a candidate for emergency commissioner of

a district located in more than one county, a person must be at

least 18 years of age and a resident of the district.

(d) A candidate for emergency commissioner must give the county

clerk of each county in the district a sworn notice of the

candidate's intention to run for office. The notice must state

the person's name, age, and address and state that the person

intends to run for emergency commissioner. On receipt of the

notice, the county clerk shall have the candidate's name placed

on the ballot.

(e) The county clerks of each county in the district shall

jointly appoint an election judge to certify the results of the

election.

(f) After the election is held, the county clerk of each county

or the clerk's deputy shall prepare a sworn statement of the

election costs incurred by the county. The statement shall be

given to the newly elected board, which shall order the

appropriate official to reimburse each county for the county's

election costs.

(g) The initial emergency commissioners' terms of office begin

on January 1 of the year following the year of the election. The

two commissioners who received the fewest votes serve one-year

terms. The other commissioners serve two-year terms.

(h) The general election for commissioner shall be held annually

on an authorized election date as provided by Chapter 41,

Election Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 776.0345. APPOINTMENT OF BOARD IN DISTRICT LOCATED IN MORE

THAN ONE COUNTY. (a) Section 776.034 does not apply to a

district that exists on the effective date of the Act creating

this section and that is located:

(1) in a county with a population of less than 21,000; and

(2) in a county with a population of more than 47,400.

(b) The commissioners court of the largest county in which the

district is located shall appoint a five-member board of

emergency commissioners to serve as the district's governing

body. A commissioner serves a two-year term.

(c) To be eligible for appointment as an emergency commissioner

under this section, a person must be at least 18 years of age and

reside in the district. Two commissioners must reside in a

county with a population of less than 21,000 and three

commissioners must reside in a county with a population of more

than 47,400.

(d) On January 1 of each year, the commissioners court shall

appoint a successor for each emergency commissioner whose term

has expired.

(e) The commissioners court shall fill a vacancy on the board

for the remainder of the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

1100, Sec. 1, eff. June 15, 2007.

Sec. 776.035. POWERS AND DUTIES OF BOARD. (a) The board shall:

(1) hold regular monthly meetings and other meetings as

necessary;

(2) keep minutes and records of its acts and proceedings;

(3) file reports as required by the state fire marshal, the

commissioner of health, and other authorized persons;

(4) file a written report not later than February 1 of each year

with the commissioners court regarding the district's

administration for the preceding calendar year and the district's

financial condition; and

(5) administer the district in accordance with this chapter.

(b) The board may require inspections to be made in the district

relating to the causes and prevention of fires, medical

emergencies, or other disasters affecting human life or property.

(c) The board may promote educational programs it considers

necessary to achieve the purposes of this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., 1st C.S., ch. 32, Sec. 7, eff.

Sept. 1, 1989.

Sec. 776.036. OFFICERS OF BOARD. (a) The emergency

commissioners shall elect from among their members a president,

vice-president, secretary, treasurer, and assistant treasurer to

perform the duties usually required of the respective offices.

The office of secretary and treasurer may be combined.

(b) The treasurer must execute and file with the county clerk a

bond conditioned on the faithful execution of the treasurer's

duties. The treasurer of a district located in more than one

county shall file the bond with the county clerk of the county

with the largest population in the district. The county judge of

the county in which the bond is to be filed shall determine the

amount and sufficiency of the bond before it is filed.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 776.037. COMPENSATION; CONFLICT OF INTEREST. (a)

Emergency commissioners serve without compensation but may be

reimbursed for reasonable and necessary expenses incurred in

performing official duties.

(b) Except as a resident or property owner in the district, an

emergency commissioner may not have an interest in a contract or

transaction to which the district is a party and under which the

commissioner may receive money or other things of value as

consideration.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER D. CHANGE IN BOUNDARIES OR DISSOLUTION OF DISTRICT

Sec. 776.051. EXPANSION OF DISTRICT TERRITORY. (a) Qualified

voters who own taxable real property in a defined territory that

is not included in a district may file a petition with the

secretary of the board requesting the inclusion of the territory

in the district. The petition must be signed by at least 50

qualified voters who own taxable real property in the territory

or a majority of those voters, whichever is less.

(b) The board by order shall set a time and place for a hearing

on the petition. The hearing must be held not earlier than the

31st day after the date on which the board issues the order.

(c) The secretary of the board shall issue a notice of the

hearing. The notice must contain the time and place for the

hearing and a description of the territory proposed to be annexed

into the district.

(d) Not later than the 16th day before the date on which the

hearing will be held, the secretary shall:

(1) post copies of the notice in three public places in the

district and one public place in the territory proposed to be

annexed into the district; and

(2) publish the notice once in a newspaper of general

circulation in the county.

(e) If after the hearing the board finds that annexation of the

territory into the district is feasible and would benefit the

district, the board may approve the annexation by a resolution

entered in its minutes. The board is not required to include all

of the territory described in the petition if the board finds

that a modification or change is necessary or desirable.

(f) Annexation of territory is final when approved by a majority

of the voters at an election held in the district and by a

majority of the voters at a separate election held in the

territory to be annexed. If the district has outstanding debts or

taxes, the voters in the election to approve the annexation must

also determine if the annexed territory will assume its

proportion of the debts or taxes if added to the district.

(g) The election ballots shall be printed to provide for voting

for or against the following, as applicable:

(1) "Adding (description of territory to be added) to the

____________ Emergency Services District."

(2) "(Description of territory to be added) assuming its

proportionate share of the outstanding debts and taxes of the

____________ Emergency Services District, if it is added to the

district."

(h) The election notice, the manner and time of giving the

notice, and the manner of holding the election are governed by

the applicable provisions of this chapter, except that the board

president shall conduct the election and certify the results to

the county judge of each county in the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 776.052. REMOVAL OF CERTAIN TERRITORY BY GOVERNING BODY OF

MUNICIPALITY. (a) If territory in a municipality's limits is

included in a district, the municipality's governing body may

remove that territory from the district if:

(1) the municipality agrees to provide emergency protection to

the territory as prescribed by Section 776.014; or

(2) the territory is designated an industrial district under

Section 42.044, Local Government Code.

(b) To remove territory, the governing body of the municipality

must notify the secretary of the board in writing that the

territory is excluded from the district's territory.

(c) If a municipality that is not in the district completes all

other procedures necessary to annex territory that is included in

a district and if the municipality intends to provide emergency

services to the territory by the use of municipal personnel or by

some method other than by use of the district, the governing body

of the municipality shall send written notice of that fact to the

board. The municipality must send the notice to the secretary of

the board by certified mail, return receipt requested. The

territory remains part of the district and does not become part

of the municipality until the secretary of the board receives the

notice. On receipt of the notice, the board shall immediately

change its records to show that the territory has been removed

from the district and shall cease to provide further services to

the residents of that territory.

(d) If a municipality removes territory from a district under

Subsection (a) or (c), the municipality shall compensate the

district in an amount equal to the removed territory's pro rata

share of the district's bonded and other indebtedness as computed

according to the formula in Subsection (e). The district shall

apply compensation received from a municipality under this

subsection exclusively to the payment of the removed territory's

pro rata share of the district's bonded and other indebtedness.

(e) The amount of compensation under Subsection (d) shall be

determined by multiplying the district's total indebtedness at

the time the territory is removed by a fraction the numerator of

which is the assessed value of the property to be removed based

on the most recent certified county property tax rolls at the

time of removal and the denominator of which is the total

assessed value of the property of the district based on the most

recent certified county property tax rolls at the time of

removal.

(f) On the district's request, a municipality shall purchase

from the district at fair market value any real or personal

property used to provide emergency services in territory

disannexed under this section. If any part of the indebtedness

for which the district receives compensation under Subsection (d)

was for the purchase of the real or personal property that the

municipality purchases under this subsection, the fair market

value of that property for the purpose of this subsection is

reduced by a percentage equal to the disannexed territory's pro

rata share under Subsection (d).

(g) For purposes of this section, total indebtedness includes

loans and lease-purchase agreements but does not include:

(1) a loan or lease-purchase agreement the district enters into

after the district receives notice about the municipality's

intent to remove district territory; or

(2) any indebtedness attributed to any real or personal property

that the district requires a municipality to purchase under

Subsection (f).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 235, Sec. 13, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 907, Sec. 3, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 930, Sec. 11, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 9.006, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

828, Sec. 2, eff. September 1, 2007.

Sec. 776.0521. ARBITRATION REGARDING REMOVED TERRITORY. (a)

The municipality and the district shall negotiate an agreement on

the amount of compensation required under Section 776.052. If the

municipality and the district cannot reach an agreement, the

municipality and the district shall resolve the dispute using

binding arbitration.

(b) A request for binding arbitration must be in writing and may

not be made before the 60th day after the date the municipality

receives notice from the district regarding the amount of

compensation required under Section 776.052.

(c) The municipality and the district must agree on the

arbitrator. If the parties cannot agree on the appointment of an

arbitrator before the 11th business day after the date

arbitration is requested, the mayor of the municipality shall

immediately request a list of seven neutral arbitrators from the

American Arbitration Association or the Federal Mediation and

Conciliation Service or their successors in function. An

arbitrator included in the list must be a resident of this state

and may not be a resident of a county in which any part of the

municipality or any part of the district is located. The

municipality and the district must agree on the appointment of an

arbitrator included in the list. If the municipality and the

district cannot agree on the arbitrator before the 11th business

day after the date the list is provided to the parties, each

party or the party's designee may alternately strike a name from

the list. The remaining person on the list shall be appointed as

the arbitrator. In this subsection, "business day" means a day

other than a Saturday, Sunday, or state or national holiday.

(d) The arbitrator shall:

(1) set a hearing to be held not later than the 10th day after

the date the arbitrator is appointed; and

(2) notify the parties to the arbitration in writing of the time

and place of the hearing not later than the eighth day before the

date of the hearing.

(e) The arbitrator may:

(1) receive in evidence any documentary evidence or other

information the arbitrator considers relevant;

(2) administer oaths; and

(3) issue subpoenas to require:

(A) the attendance and testimony of witnesses; and

(B) the production of books, records, and other evidence

relevant to an issue presented to the arbitrator for

determination.

(f) Unless the parties to the dispute agree otherwise, the

arbitrator shall complete the hearing within two consecutive

days. The arbitrator shall permit each party one day to present

evidence and other information. The arbitrator, for good cause

shown, may schedule an additional hearing to be held not later

than the seventh day after the date of the first hearing. Unless

otherwise agreed to by the parties, the arbitrator must issue a

decision in writing and deliver a copy of the decision to the

parties not later than the 14th day after the date of the final

hearing.

(g) The municipality and the district shall share the cost of

arbitration.

Added by Acts 2003, 78th Leg., ch. 235, Sec. 14, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 907, Sec. 4, eff. Sept. 1, 2003.

Sec. 776.053. PETITION FOR DISSOLUTION; NOTICE OF HEARING. (a)

Before a district may be dissolved, the district's board must

receive a petition signed by at least 100 qualified voters who

own taxable real property in the district or a majority of those

voters, whichever is less.

(b) If the petition is in proper form, the board shall set a

place, date, and time for a hearing to consider the petition.

(c) The board shall issue a notice of the hearing that includes:

(1) the name of the district;

(2) a description of the district's boundaries;

(3) the proposal that the district be dissolved; and

(4) the place, date, and time of the hearing on the petition.

(d) The notice shall be published in a newspaper of general

circulation in the district once a week for two consecutive

weeks. The first publication must occur not later than the 21st

day before the date on which the hearing will be held.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 776.054. HEARING. (a) At the hearing on the petition to

dissolve the district, the board shall consider the petition and

each issue relating to the dissolution of the district.

(b) Any interested person may appear before the board to support

or oppose the dissolution.

(c) The board shall grant or deny the petition.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 776.055. APPEAL. A person in the district or an owner of

real or personal property located in the district may appeal the

board's decision on dissolution of the district. The person or

owner must file the appeal in a district court in a county in

which the district is located.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 776.056. ELECTION TO CONFIRM DISSOLUTION. (a) On the

granting of a petition to dissolve the district, the board shall

order an election to confirm the district's dissolution.

(b) Notice of the election shall be given in the same manner as

the notice of the petition hearing.

(c) The election shall be held on the first authorized uniform

election date prescribed by the Election Code that allows

sufficient time to comply with the requirements of law.

(d) The ballot shall be printed to provide for voting for or

against the following: "Dissolving the ____________ Emergency

Services District."

(e) A copy of the tabulation of results shall be filed with the

county clerk of each county in which the district is located.

(f) If a majority of those voting at the election vote to

dissolve the district, the board shall proceed with dissolution.

An election to create a new district within the boundaries of the

old district may not be held before the first anniversary of the

date of dissolution.

(g) If a majority of those voting at the election vote against

dissolving the district, the board may not order another election

on the issue before the first anniversary of the date of the

canvass of the election.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 776.057. ADMINISTRATION OF PROPERTY, DEBTS, AND ASSETS

AFTER DISSOLUTION. (a) After a vote to dissolve a district, the

board shall continue to control and administer the debts,

property, and other assets of the district until all assets have

been disposed of and all district debts have been satisfied.

(b) The board may not dispose of the district's assets except

for appropriate consideration unless the debts are transferred to

another governmental entity or agency within or embracing the

district and the transfer will benefit the district's citizens.

(c) After the board issues the dissolution order, the board

shall:

(1) determine the amount of debt owed by the district in excess

of the district's assets; and

(2) impose on the property included in the district's tax rolls

a tax that is in proportion of the debt to the property value.

(d) Each taxpayer may pay the tax imposed by the district under

this section at once.

(e) The board may institute a suit to enforce payment of taxes

and to foreclose liens to secure the payment of taxes due the

district.

(f) When all outstanding debts of the district are paid, the

board shall order the secretary to return the pro rata share of

all unused tax money to each district taxpayer. A taxpayer may

request that the amount of the taxpayer's share of surplus tax

money be credited to the taxpayer's county taxes. If a taxpayer

requests the credit, the board shall direct the secretary to pay

that amount to the county tax assessor-collector.

(g) After the district has paid all its debts and has disposed

of all its assets as prescribed by this section, the board shall

file with the commissioners court of each county in which the

district is located a written report setting forth a summary of

the board's actions in dissolving the district. Not later than

the 10th day after it receives the report and determines that the

requirements of this section have been fulfilled, the

commissioners court of each county shall enter an order

dissolving the district.

(h) Each emergency commissioner is discharged from liability

under the emergency commissioner's bond on entry of the

dissolution order under Subsection (g).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 776.058. TRANSFER OF TERRITORY BETWEEN DISTRICTS. (a)

After a hearing, a district may make mutually agreeable changes

in boundaries with another district, or a district created under

Chapter 775, provided that the maximum tax rate authorized for

such a district does not exceed the maximum tax rate previously

authorized for any territory added to that district. The

districts shall agree on an effective date for the changes in

boundaries.

(b) The changes in boundaries under this section do not diminish

or impair the rights of the holders of any outstanding and unpaid

bonds, warrants, or other district obligations.

(c) A district shall compensate the district that loses

territory in an amount equal to that territory's pro rata share

of the losing district's bonded and other indebtedness based on

the unpaid principal balances and the actual property values at

the time the changes in boundaries are made. The district that

loses territory shall apply compensation received from the

annexing district under this subsection exclusively to the

payment of the annexed territory's pro rata share of the losing

district's bonds or other debt.

Added by Acts 2001, 77th Leg., ch. 1140, Sec. 10, eff. Sept. 1,

2001.

SUBCHAPTER E. FINANCES AND BONDS

Sec. 776.071. LIMITATION ON INDEBTEDNESS. (a) Except as

provided by Subsection (b), a district may not contract for an

amount of indebtedness in any one year that is in excess of the

funds then on hand or that may be paid from current revenues for

the year.

(b) This section does not apply to Sections 776.072, 776.076,

776.077, 776.078, and 776.082.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1140, Sec. 11, eff. Sept. 1,

2001.

Sec. 776.072. DEPOSITORIES. (a) The board shall designate one

or more banks to serve as depositories for district funds.

(b) The board shall deposit all district funds in its

depository, except that the board:

(1) may deposit funds pledged to pay bonds or notes with a bank

named in the trust indenture or in the bond or note resolution;

and

(2) shall remit funds for the payment of the principal of and

interest on bonds and notes to the bank of payment.

(c) The district may not deposit funds in a depository or

trustee bank in an amount that exceeds the maximum amount secured

by the Federal Deposit Insurance Corporation unless the excess

funds are secured in the manner provided by law for the security

of county funds.

(d) The resolution or trust indenture securing the bonds or

notes may require that some or all of the funds must be secured

by obligations of or unconditionally guaranteed by the federal

government.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 776.073. METHOD OF PAYMENT. (a) District funds may be

disbursed only by check signed by the treasurer and countersigned

by the president. If the treasurer is unavailable, the assistant

treasurer may sign for the treasurer. If the president is

unavailable, the vice-president may sign for the president.

(b) An expenditure of more than $2,000 may not be paid from tax

money unless a sworn itemized account covering the expenditure is

presented to the board and the board approves the expenditure.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 776.074. COMPETITIVE BIDS. (a) Except as provided by

Subsection (i), the board must submit to competitive bids an

expenditure of more than $25,000 for:

(1) one item or service; or

(2) more than one of the same or a similar type of items or

services in a fiscal year.

(b) The board shall request bids on items to be purchased or

leased or services to be performed as provided by this

subsection. The board shall notify suppliers, vendors, or

providers by advertising for bids or by providing at least three

suppliers, vendors, or purchasers with written notice by mail of

the intended purchase. If the board decides to advertise for

bids, the advertisement must be published in accordance with

Section 262.025(a), Local Government Code. If the board receives

fewer than three bids in response to the advertisement, the board

shall give written notice directly to at least three suppliers,

vendors, or providers of the intended purchase. If three

suppliers, vendors, or providers are not available or known to

the board, the board shall give written notice by mail directly

to each supplier, vendor, or provider known to the board.

(c) The advertisement or notice for competitive bidding must:

(1) describe the work to be performed or the item to be

purchased or leased;

(2) state the location at which the bidding documents, plans,

specifications, or other data may be examined; and

(3) state the time and place for submitting bids and the time

and place that bids will be opened.

(d) The board may not prepare restrictive bid specifications.

(e) Bids may be opened only by the board at a public meeting or

by a district officer or employee at a district office.

(f) The board may reject any bid. The board may not award a

contract to a bidder who is not the lowest bidder unless, before

the bid is awarded, the lowest bidder is given notice of the

proposed award and an opportunity to appear before the board or

its designated representative and present evidence concerning the

bidder's responsibility.

(g) A contract awarded in violation of this section is void.

(h) This section applies to an expenditure of district tax

revenues by any party or entity for the purchase of services,

vehicles, equipment, or goods.

(i) This section does not apply to:

(1) the purchase or lease of real property;

(2) an item or service that the board determines can be obtained

from only one source;

(3) a contract for fire extinguishment and suppression services,

emergency rescue services, or ambulance services; or

(4) an emergency expenditure.

(j) Subsection (i) does not prohibit the board from soliciting

competitive bids for any item, service, or contract listed in

Subsection (i).

(k) A contract for a public works project must be administered

in accordance with Subchapter B, Chapter 271, Local Government

Code, except as provided by this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 757, Sec. 4, eff. Sept. 1,

1993; Acts 1999, 76th Leg., ch. 220, Sec. 1, eff. Sept. 1, 1999.

Sec. 776.075. AD VALOREM TAX. (a) The board shall annually

impose an ad valorem tax on all real and personal property

located in the district and subject to district taxation for the

district's support and the purposes authorized by this chapter.

(b) If a district issues bonds or notes that are payable wholly

from ad valorem taxes, the board shall, when bonds or notes are

authorized, set a tax rate that is sufficient to pay the

principal of and interest on the bonds or notes as they come due

and to provide reserve funds if prescribed in the resolution

authorizing, or the trust indenture securing, the bonds or notes.

(c) If a district issues bonds or notes that are payable from ad

valorem taxes and from revenues, income, or receipts of the

district, the board shall, when the bonds or notes are

authorized, set a tax rate that is sufficient to pay the

principal of and interest on the bonds and notes and to create

and maintain any reserve funds.

(d) In establishing the rate of the ad valorem tax to be

collected for a year, the board shall consider the money that

will be available to pay the principal of and interest on any

bonds or notes issued and to create any reserve funds to the

extent and in the manner permitted by the resolution authorizing,

or the trust indenture securing, the bonds or notes.

(e) The board shall certify the ad valorem tax rate to the

county tax assessor-collector, who is the assessor-collector for

the district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1989, 71st Leg., 1st C.S., ch. 40, Sec. 4, eff.

Sept. 1, 1989.

Sec. 776.0751. SALES AND USE TAX. (a) A district may adopt a

sales and use tax, change the rate of its sales and use tax, or

abolish its sales and use tax at an election held as provided by

Section 776.0752. The district may impose the tax at a rate of

one-half percent, one percent, one and one-half percent, or two

percent. Revenue from the tax may be used for any purpose for

which ad valorem tax revenue of the district may be used.

(b) Chapter 323, Tax Code, applies to the application,

collection, and administration of the tax imposed under this

section. The comptroller may make rules for the collection and

administration of this tax in the same manner as for a tax

imposed under Chapter 323, Tax Code. Where a county and a

hospital district both impose a sales and use tax, the

comptroller may by rule provide for proportionate allocation of

sales and use tax collections between a county and a hospital

district on the basis of the period of time each tax is imposed

and the relative tax rates.

(c) A district may not adopt a tax under this section or

increase the rate of the tax if as a result of the adoption of

the tax or the tax increase the combined rate of all sales and

use taxes imposed by the district and other political

subdivisions of this state having territory in the district would

exceed two percent at any location in the district.

(d) If the voters of a district approve the adoption of the tax

or an increase in the tax rate at an election held on the same

election date on which another political subdivision of this

state adopts a sales and use tax or approves the increase in the

rate of its sales and use tax and as a result the combined rate

of all sales and use taxes imposed by the district and other

political subdivisions of this state having territory in the

district would exceed two percent at any location in the

district, the election to adopt a sales and use tax or to

increase the rate of the sales and use tax in the district under

this subchapter has no effect.

(e) to (h) Expired.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 40, Sec. 5, eff.

Sept. 1, 1989.

Sec. 776.0752. SALES AND USE TAX ELECTION PROCEDURES. (a)

Except as otherwise provided by this subchapter, an election to

adopt or abolish a district's sales and use tax or to change the

rate of the tax is governed by the provisions of Subchapter E,

Chapter 323, Tax Code, applicable to an election to adopt or

abolish a county sales and use tax.

(b) An election is called by the adoption of a resolution by the

board. The board shall call an election if a number of qualified

voters of the district equal to at least five percent of the

number of registered voters in the district petitions the board

to call the election.

(c) At an election to adopt the tax, the ballot shall be

prepared to permit voting for or against the proposition: "The

adoption of a local sales and use tax in (name of district) at

the rate of (proposed tax rate) percent."

(d) At an election to abolish the tax, the ballot shall be

prepared to permit voting for or against the proposition: "The

abolition of the local sales and use tax in (name of district)."

(e) At an election to change the rate of the tax, the ballot

shall be prepared to permit voting for or against the

proposition: "The (increase or decrease, as applicable) in the

rate of the local sales and use tax imposed by (name of district)

from (tax rate on election date) percent to (proposed tax rate)

percent."

Added by Acts 1989, 71st Leg., 1st C.S., ch. 40, Sec. 5, eff.

Sept. 1, 1989.

Sec. 776.0753. SALES AND USE TAX EFFECTIVE DATE; BOUNDARY

CHANGE. (a) The adoption or abolition of the tax or change in

the tax rate takes effect on the first day of the first calendar

quarter occurring after the expiration of the first complete

calendar quarter occurring after the date on which the

comptroller receives a notice of the results of the election.

(b) If the comptroller determines that an effective date

provided by Subsection (a) will occur before the comptroller can

reasonably take the action required to begin collecting the tax

or to implement the abolition of the tax or the tax rate change,

the effective date may be extended by the comptroller until the

first day of the next succeeding calendar quarter.

(c) The provisions of Section 321.102, Tax Code, governing the

application of a municipal sales and use tax in the event of a

change in the boundaries of a municipality apply to the

application of a tax imposed under this chapter in the event of a

change in the district's boundaries.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 40, Sec. 5, eff.

Sept. 1, 1989.

Sec. 776.0755. ELECTION TO INCREASE TAX RATE. (a) A board may

order an election to increase the maximum tax rate of the

district to any rate at or below the rate allowed by Section

48-e, Article III, Texas Constitution. The proposition on the

ballot must state the proposed maximum tax rate to be authorized

at the election.

(b) The board shall give notice of the election as provided by

Section 4.003, Election Code. The notice shall contain the

information required by Section 4.004, Election Code.

(c) The election shall be held on the first uniform election

date provided by the Election Code after the date of the board's

order that allows sufficient time to comply with any requirements

of law.

(d) If a majority of the votes cast in the election favor the

increase in the maximum tax rate, the maximum tax rate for the

district is increased to the rate authorized by the election. The

increase in the maximum tax rate does not apply to a tax year for

which the board adopts a tax rate before the date of the

election.

Added by Acts 2001, 77th Leg., ch. 1140, Sec. 12, eff. Sept. 1,

2001.

Sec. 776.076. BONDS AND NOTES AUTHORIZED. (a) The board may

issue bonds and notes as prescribed by this chapter to perform

any of its powers. Before the board may issue bonds or notes, the

commissioners court of each county in which the district is

located must approve the issuance of the bonds or notes by a

majority vote.

(b) The board may issue bonds and notes in one or more issues or

series that are payable from and secured by liens on and pledges

of:

(1) ad valorem taxes;

(2) all or part of the district's revenues, income, or receipts;

or

(3) a combination of those taxes, revenues, income, and

receipts.

(c) The bonds and notes may be issued to mature in not more than

40 years from the date of their issuance.

(d) Provision may be made for the subsequent issuance of

additional parity bonds or notes or subordinate lien bonds or

notes under terms and conditions stated in the resolution

authorizing the issuance of the bonds or notes.

(e) to (g) Repealed by Acts 2001, 77th Leg., ch. 1140, Sec.

23(6), eff. Sept. 1, 2001.

(h) If provided by the resolution, the proceeds from the sale of

the bonds or notes may be used for:

(1) paying interest on the bonds or notes during the period of

the acquisition or construction of a facility to be provided

through the issuance of the bonds or notes;

(2) paying expenses of operation and maintenance of the

facility;

(3) creating a reserve fund to pay the principal of and interest

on the bonds or notes; and

(4) creating other funds.

(i) As provided in the resolution, proceeds from the sale of the

bonds and notes may be placed on time deposit or invested until

needed.

(j) If the bonds or notes are issued payable by a pledge of

revenues, income, or receipts, the district may pledge all or

part of its revenues, income, or receipts from fees, rentals,

rates, charges, and proceeds and payments from contracts to the

payment of the bonds or notes, including the payment of principal

of, interest on, and other amounts required or permitted in

connection with the bonds or notes. The pledged fees, rentals,

rates, charges, proceeds, and payments must be established and

collected in amounts that, together with any other pledged

resources, will be at least sufficient to provide for:

(1) all payments of principal of, interest on, and other amounts

required in connection with the bonds or notes; and

(2) the payment of expenses in connection with the bonds or

notes and the operation, maintenance, and other expenses in

connection with the facilities to the extent required by the

resolution authorizing, or the trust indenture securing, the

issuance of the bonds or notes.

(k) The district shall impose a tax as prescribed by Section

776.075 if the bonds or notes are payable wholly or partly from

ad valorem taxes.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2001, 77th Leg., ch. 1140, Sec. 13, 23(6), eff.

Sept. 1, 2001.

Sec. 776.077. ELECTION TO APPROVE BONDS AND NOTES. (a) A

district may not authorize bonds and notes secured in whole or in

part by taxes unless a majority of the district's qualified

voters who vote at an election called for that purpose approve

the issuance of the bonds and notes.

(b) The board may order an election on the bonds and notes. The

order must contain the same information contained in the notice

of the election.

(c) The board shall publish notice of the election at least once

in a newspaper of general circulation in the district. The notice

must be published not later than the 31st day before election

day.

(d) In addition to the contents of the notice required by the

Election Code, the notice must state:

(1) the amount of bonds or notes to be authorized; and

(2) the maximum maturity of the bonds or notes.

(e) At an election to approve bonds or notes payable wholly from

ad valorem taxes, the ballots must be printed to provide for

voting for or against the following: "The issuance of (bonds or

notes) and the levy of taxes for payment of the (bonds or

notes)."

(f) At an election to approve bonds or notes payable from both

ad valorem taxes and revenues, the ballots must be printed to

provide for voting for or against the following: "The issuance of

(bonds or notes) and the pledge of net revenues and the levy of

ad valorem taxes adequate to provide for the payment of the

(bonds or notes)."

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 776.078. BOND ANTICIPATION NOTES. (a) A district at any

time may issue bond anticipation notes to carry out one or more

of its powers.

(b) The bond anticipation notes may be secured by a pledge of

all or part of the district's ad valorem taxes and revenues,

income, or receipts.

(c) A district may at any time authorize the issuance of bonds

to provide proceeds to pay the principal of and interest on bond

anticipation notes. The bonds must be secured by a pledge of all

or part of the district's ad valorem taxes or revenues, income,

or receipts and may be issued on a parity with or subordinate to

outstanding district bonds.

(d) If the resolution authorizing the issuance of, or the trust

indenture securing, the bond anticipation notes includes a

covenant that the notes are payable from the proceeds of the

subsequently issued bonds, it is not necessary for the district

to demonstrate, in order to receive the approval of the attorney

general or registration by the comptroller, that the ad valorem

taxes or revenues, income, or receipts that may be pledged to

payment of the notes will be sufficient to pay the principal of

and interest on the notes.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 776.082. LOAN FOR REAL PROPERTY OR EMERGENCY SERVICES

EQUIPMENT. (a) The board, on the behalf of the district, may

borrow money and make other financial arrangements to purchase

real property or emergency services equipment in the amount and

subject to a rate of interest or other conditions the board

considers advisable.

(b) To secure a loan under this section, the board may pledge:

(1) tax revenues or funds on hand that are not otherwise pledged

to pay a debt of the district; or

(2) the real property or equipment acquired with the borrowed

money.

(c) If tax revenues are pledged to pay a loan, the loan must

mature not later than the:

(1) 10th anniversary of the date the loan is made, if the loan

is for equipment; or

(2) 20th anniversary of the date the loan is made, if the loan

is for real property.

Added by Acts 2001, 77th Leg., ch. 1140, Sec. 14, eff. Sept. 1,

2001.

Sec. 776.083. ANNUAL REPORT. (a) On or before January 1 of

each year, a district shall file with the Texas Department of

Rural Affairs an annual report that includes the following:

(1) the district's name;

(2) the name of each county in which the district is located;

(3) the district's business address;

(4) the name, mailing address, and term of office of each

commissioner;

(5) the name, mailing address, and term of office of the

district's general manager, executive director, and fire chief;

(6) the name of each legal counsel or other consultant for the

district; and

(7) the district's annual budget and tax rate for the preceding

fiscal year.

(b) The Texas Department of Rural Affairs may not charge a fee

for filing the report.

(c) The Texas Department of Rural Affairs shall develop and

maintain an Internet-based system that enables:

(1) a district to securely file the report and update the

district's information; and

(2) the public to view, in a searchable format, the reports

filed by districts under this section.

(d) If the information included in a district's annual report

changes, the district shall update the district's information

using the Internet-based system before the end of the calendar

quarter in which the district's information changes.

Added by Acts 2003, 78th Leg., ch. 235, Sec. 15, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

112, Sec. 99, eff. September 1, 2009.



CHAPTER 777. REGIONAL POISON CONTROL CENTERS

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE B. EMERGENCIES

CHAPTER 777. REGIONAL POISON CONTROL CENTERS

Sec. 777.001. REGIONAL POISON CONTROL CENTERS. (a) Six

regional centers for poison control are designated as the

regional poison control centers for the state as follows:

(1) The University of Texas Medical Branch at Galveston;

(2) the Dallas County Hospital District/North Texas Poison

Center;

(3) The University of Texas Health Science Center at San

Antonio;

(4) the University Medical Center of El Paso, El Paso County

Hospital District;

(5) the Texas Tech University Health Sciences Center at

Amarillo; and

(6) Scott and White Memorial Hospital, Temple, Texas.

(b) The poison control centers shall coordinate poison control

activities within the designated health and human services

regions for the state. The Commission on State Emergency

Communications shall adopt rules designating the region for each

poison control center. The Commission on State Emergency

Communications may adopt rules permitting poison control centers

to provide services for regions served by other poison control

centers in this state as necessary to maximize efficient use of

resources and provide appropriate services in each region.

(c) The Commission on State Emergency Communications may vote to

designate a seventh regional or satellite poison control center

in Harris County. That poison control center is subject to all

provisions of this chapter and other law relating to regional

poison control centers.

Added by Acts 1993, 73rd Leg., ch. 670, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 41, Sec. 1, eff. Sept.

1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

347, Sec. 4, eff. September 1, 2009.

Sec. 777.002. TELEPHONE SERVICES. (a) A poison control center

established by this chapter shall provide a 24-hour toll-free

telephone referral and information service for the public and

health care professionals according to the requirements of the

American Association of Poison Control Centers.

(b) Each public safety answering point, as that term is defined

by Section 771.001, shall have direct telephone access to at

least one poison control center. Regional poison information

services may be available directly from the center for the region

or from another poison control center but shall be available

through all 9-1-1 services in the region, as the term "9-1-1

service" is defined by Section 771.001. The 9-1-1 service calls

pertaining to poisonings may be routed to a poison control

answering site, if possible, if the routing does not adversely

affect the immediate availability of poisoning management

services.

(c) A poison control center shall ensure that poison control

activities within the designated region meet the criteria

established by the American Association of Poison Control

Centers. A center may meet the criteria directly or may affiliate

with other poison control centers or poison treatment facilities,

if possible. A center shall ensure that treatment facilities and

services are available within the region and shall identify and

make available to the public and to appropriate health

professionals information concerning analytical toxicology,

emergency and critical care, and extracorporeal capabilities

within the region.

Added by Acts 1993, 73rd Leg., ch. 670, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 41, Sec. 2, eff. Sept.

1, 1997.

Sec. 777.003. COMMUNITY PROGRAMS AND ASSISTANCE. A poison

control center shall provide:

(1) community education programs on poison prevention methods to

inform the public, such as presentations to persons attending a

primary or secondary school, a parent-teacher association

meeting, an employee safety meeting at an industrial company, or

other interested groups;

(2) information and education to health professionals involved

in the management of poison and overdose victims, including

information regarding appropriate therapeutic use of medications,

their compatibility and stability, and adverse drug reactions and

interactions;

(3) professional and technical assistance to state agencies

requesting toxicologic assistance; and

(4) consultation services concerning medical toxicology, for

which a fee may be charged in an amount set by the institution in

which the center is located to cover the costs of the service.

Added by Acts 1993, 73rd Leg., ch. 670, Sec. 1, eff. Sept. 1,

1993.

Sec. 777.004. STAFF. (a) A poison control center established

under this chapter shall use physicians, pharmacists, nurses,

other professionals, and support personnel trained in various

aspects of toxicology and poison control and prevention.

(b) A poison control center shall make available resources, if

possible, to accommodate persons who do not speak English.

Added by Acts 1993, 73rd Leg., ch. 670, Sec. 1, eff. Sept. 1,

1993.

Sec. 777.005. RESEARCH PROGRAMS. (a) A poison control center

may conduct a toxicology poison treatment research program to

improve treatments for poisoning victims and to reduce the

severity of injuries from poisonings.

(b) A poison control center may accept grants or contributions

from public or private sources to be used for research.

Added by Acts 1993, 73rd Leg., ch. 670, Sec. 1, eff. Sept. 1,

1993.

Sec. 777.006. INFORMATION AT BIRTH. The Commission on State

Emergency Communications shall assist the regional poison control

centers in providing informational packets on poison prevention

to parents of newborns.

Added by Acts 1993, 73rd Leg., ch. 670, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

347, Sec. 5, eff. September 1, 2009.

Sec. 777.007. STATE LIABILITY. The state shall indemnify a

poison control center and an employee of a poison control center

under Chapter 104, Civil Practice and Remedies Code.

Added by Acts 1993, 73rd Leg., ch. 670, Sec. 1, eff. Sept. 1,

1993.

Sec. 777.008. COORDINATING COMMITTEE. (a) The coordinating

committee on poison control shall coordinate the activities of

the regional poison control centers designated under Section

777.001(a) and advise the Commission on State Emergency

Communications.

(b) The committee is composed of:

(1) one public member appointed by the Commission on State

Emergency Communications;

(2) six members who represent the six regional poison control

centers, one appointed by the chief executive officer of each

center;

(3) one member appointed by the commissioner of the Department

of State Health Services; and

(4) one member who is a health care professional designated as

the poison control program coordinator appointed by the

Commission on State Emergency Communications.

Added by Acts 1993, 73rd Leg., ch. 670, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

347, Sec. 6, eff. September 1, 2009.

Sec. 777.009. FUNDING. (a) The Commission on State Emergency

Communications shall establish a program to award grants to fund

the regional poison control centers.

(b) The Commission on State Emergency Communications shall adopt

rules to establish criteria for awarding the grants. The rules

must require the agency to consider:

(1) the need of the region based on population served for poison

control services and the extent to which the grant would meet the

identified need;

(2) the assurance of providing quality services;

(3) the availability of other funding sources;

(4) achieving or maintaining certification as a poison control

center with the American Association of Poison Control Centers;

(5) maintenance of effort; and

(6) the development or existence of telecommunications systems.

(c) The Commission on State Emergency Communications may approve

grants according to commission rules. A grant awarded under this

section is governed by Chapter 783, Government Code, and the

rules adopted under that chapter.

(d) The Commission on State Emergency Communications may accept

gifts or grants from any source for purposes of this chapter.

Added by Acts 1993, 73rd Leg., ch. 670, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

347, Sec. 6, eff. September 1, 2009.

Sec. 777.010. OUT-OF-REGION SERVICES; SERVICES FOR PRIVATE

ENTITIES. (a) On approval by and in coordination with the

governor, the Commission on State Emergency Communications may

enter into a contract for the provision of telephone referral and

information services or any program or service described by

Section 777.003 to any person, including:

(1) another state or a political subdivision of another state;

and

(2) another country or a political subdivision of another

country.

(b) The Commission on State Emergency Communications shall

contract with one or more regional poison control centers to

provide the services required under a contract entered into under

Subsection (a). The commission may not enter into a contract

under this subsection if, in the opinion of the commission, the

regional poison control center's performance of the contract

would result in a diminishment in the services provided in the

region.

(c) A contract described by Subsection (a) must recover the cost

of providing the services and may include a reasonable additional

amount to support poison control center services in this state.

Revenue from a contract described by Subsection (a) must be

deposited to the credit of the regional poison control services

account.

Added by Acts 1997, 75th Leg., ch. 41, Sec. 3, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

347, Sec. 7, eff. September 1, 2009.

Sec. 777.011. REGIONAL POISON CONTROL SERVICES ACCOUNT. The

regional poison control services account is an account in the

general revenue fund. The account is composed of money deposited

to the account under Section 777.010(c). Money in the account

may be appropriated only to the Commission on State Emergency

Communications:

(1) for administration of and payment for contracts entered into

under Section 777.010(b); and

(2) to fund grants awarded under Section 777.009.

Added by Acts 1997, 75th Leg., ch. 41, Sec. 3, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

347, Sec. 8, eff. September 1, 2009.

Sec. 777.012. NUMBER AND LOCATION IDENTIFICATION SERVICE. (a)

In this section:

(1) "Service provider" means an entity providing local exchange

access lines to a service user and includes a business service

user that provides residential facilities and owns or leases a

public or private telephone switch used to provide telephone

service to facility residents.

(2) "Service user" means a person that is provided local

exchange access lines, or their equivalent.

(b) A service provider shall furnish to a poison control center

for each call to an emergency line of the center the telephone

number of the subscribers and the address associated with the

number.

(c) Information furnished to a poison control center under this

section is confidential and is not available for public

inspection. Information contained in an address database used to

provide the number or location identification information under

this section is confidential and is not available for public

inspection. The service provider or a third party that maintains

an address database is not liable to any person for the release

of information furnished by the service provider or third party

in providing number or location identification information under

this section, unless the act or omission proximately causing the

claim, damage, or loss constitutes gross negligence,

recklessness, or intentional misconduct.

Added by Acts 1999, 76th Leg., ch. 1405, Sec. 33, eff. Sept. 1,

1999.

Sec. 777.013. COOPERATION AND COORDINATION WITH THE DEPARTMENT

OF STATE HEALTH SERVICES. (a) The Department of State Health

Services, on request of the Commission on State Emergency

Communications, shall provide epidemiological support to the

regional poison control centers under this chapter to:

(1) maximize the use of data collected by the poison control

network;

(2) assist the regional poison control centers with quality

control and quality assurance;

(3) assist with research; and

(4) coordinate poison control activities with other public

health activities.

(b) Each regional poison control center shall provide the

Department of State Health Services with access to all data and

information collected by the regional poison control center for

public health activities and epidemiological and toxicological

investigations.

(c) The Commission on State Emergency Communications and the

Department of State Health Services shall enter into a memorandum

of understanding that delineates the responsibilities of each

agency under this section and amend the memorandum of

understanding as necessary to reflect the changes in those

responsibilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

347, Sec. 9, eff. September 1, 2009.



CHAPTER 778. EMERGENCY MANAGEMENT ASSISTANCE COMPACT

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE B. EMERGENCIES

CHAPTER 778. EMERGENCY MANAGEMENT ASSISTANCE COMPACT

Sec. 778.001. EXECUTION OF INTERSTATE COMPACT. This state

enacts the Emergency Management Assistance Compact and enters

into the compact with all other states legally joining in the

compact in substantially the following form:

EMERGENCY MANAGEMENT ASSISTANCE COMPACT

ARTICLE I--PURPOSE AND AUTHORITIES

This compact is made and entered into by and between the

participating member states which enact this compact, hereinafter

called party states. For the purposes of this agreement, the term

"states" is taken to mean the several states, the Commonwealth of

Puerto Rico, the District of Columbia, and all U.S. territorial

possessions.

The purpose of this compact is to provide for mutual assistance

between the states entering into this compact in managing any

emergency or disaster that is duly declared by the governor of

the affected state(s), whether arising from natural disaster,

technological hazard, man-made disaster, civil emergency aspects

of resources shortages, community disorders, insurgency, or enemy

attack.

This compact shall also provide for mutual cooperation in

emergency-related exercises, testing, or other training

activities using equipment and personnel simulating performance

of any aspect of the giving and receiving of aid by party states

or subdivisions of party states during emergencies, such actions

occurring outside actual declared emergency periods. Mutual

assistance in this compact may include the use of the states'

National Guard forces, either in accordance with the National

Guard Mutual Assistance Compact or by mutual agreement between

states.

ARTICLE II--GENERAL IMPLEMENTATION

Each party state entering into this compact recognizes many

emergencies transcend political jurisdictional boundaries and

that intergovernmental coordination is essential in managing

these and other emergencies under this compact. Each state

further recognizes that there will be emergencies which require

immediate access and present procedures to apply outside

resources to make a prompt and effective response to such an

emergency. This is because few, if any, individual states have

all the resources they may need in all types of emergencies or

the capability of delivering resources to areas where emergencies

exist.

The prompt, full, and effective utilization of resources of the

participating states, including any resources on hand or

available from the Federal Government or any other source, that

are essential to the safety, care, and welfare of the people in

the event of any emergency or disaster declared by a party state,

shall be the underlying principle on which all articles of this

compact shall be understood.

On behalf of the governor of each state participating in the

compact, the legally designated state official who is assigned

responsibility for emergency management will be responsible for

formulation of the appropriate interstate mutual aid plans and

procedures necessary to implement this compact.

ARTICLE III--PARTY STATE RESPONSIBILITIES

A. It shall be the responsibility of each party state to

formulate procedural plans and programs for interstate

cooperation in the performance of the responsibilities listed in

this article. In formulating such plans, and in carrying them

out, the party states, insofar as practical, shall:

i. Review individual state hazards analyses and, to the extent

reasonably possible, determine all those potential emergencies

the party states might jointly suffer, whether due to natural

disaster, technological hazard, man-made disaster, emergency

aspects of resource shortages, civil disorders, insurgency, or

enemy attack.

ii. Review party states' individual emergency plans and develop a

plan which will determine the mechanism for the interstate

management and provision of assistance concerning any potential

emergency.

iii. Develop interstate procedures to fill any identified gaps

and to resolve any identified inconsistencies or overlaps in

existing or developed plans.

iv. Assist in warning communities adjacent to or crossing the

state boundaries.

v. Protect and assure uninterrupted delivery of services,

medicines, water, food, energy and fuel, search and rescue, and

critical lifeline equipment, services, and resources, both human

and material.

vi. Inventory and set procedures for the interstate loan and

delivery of human and material resources, together with

procedures for reimbursement or forgiveness.

vii. Provide, to the extent authorized by law, for temporary

suspension of any statutes or ordinances that restrict the

implementation of the above responsibilities.

B. The authorized representative of a party state may request

assistance of another party state by contacting the authorized

representative of that state. The provisions of this agreement

shall only apply to requests for assistance made by and to

authorized representatives. Requests may be verbal or in writing.

If verbal, the request shall be confirmed in writing within 30

days of the verbal request. Requests shall provide the following

information:

i. A description of the emergency service function for which

assistance is needed, such as but not limited to fire services,

law enforcement, emergency medical, transportation,

communications, public works and engineering, building

inspection, planning and information assistance, mass care,

resource support, health and medical services, and search and

rescue.

ii. The amount and type of personnel, equipment, materials and

supplies needed, and a reasonable estimate of the length of time

they will be needed.

iii. The specific place and time for staging of the assisting

party's response and a point of contact at that location.

C. There shall be frequent consultation between state officials

who have assigned emergency management responsibilities and other

appropriate representatives of the party states with affected

jurisdictions and the United States Government, with free

exchange of information, plans, and resource records relating to

emergency capabilities.

ARTICLE IV--LIMITATIONS

Any party state requested to render mutual aid or conduct

exercises and training for mutual aid shall take such action as

is necessary to provide and make available the resources covered

by this compact in accordance with the terms hereof; provided

that it is understood that the state rendering aid may withhold

resources to the extent necessary to provide reasonable

protection for such state. Each party state shall afford to the

emergency forces of any party state, while operating within its

state limits under the terms and conditions of this compact, the

same powers (except that of arrest unless specifically authorized

by the receiving state), duties, rights, and privileges as are

afforded forces of the state in which they are performing

emergency services. Emergency forces will continue under the

command and control of their regular leaders, but the

organizational units will come under the operational control of

the emergency services authorities of the state receiving

assistance. These conditions may be activated, as needed, only

subsequent to a declaration of a state of emergency or disaster

by the governor of the party state that is to receive assistance

or commencement of exercises or training for mutual aid and shall

continue so long as the exercises or training for mutual aid are

in progress, the state of emergency or disaster remains in effect

or loaned resources remain in the receiving state(s), whichever

is longer.

ARTICLE V--LICENSES AND PERMITS

Whenever any person holds a license, certificate, or other permit

issued by any state party to the compact evidencing the meeting

of qualifications for professional, mechanical, or other skills,

and when such assistance is requested by the receiving party

state, such person shall be deemed licensed, certified, or

permitted by the state requesting assistance to render aid

involving such skill to meet a declared emergency or disaster,

subject to such limitations and conditions as the governor of the

requesting state may prescribe by executive order or otherwise.

ARTICLE VI--LIABILITY

Officers or employees of a party state rendering aid in another

state pursuant to this compact shall be considered agents of the

requesting state for tort liability and immunity purposes; and no

party state or its officers or employees rendering aid in another

state pursuant to this compact shall be liable on account of any

act or omission in good faith on the part of such forces while so

engaged or on account of the maintenance or use of any equipment

or supplies in connection therewith. Good faith in this article

shall not include willful misconduct, gross negligence, or

recklessness.

ARTICLE VII--SUPPLEMENTARY AGREEMENTS

Inasmuch as it is probable that the pattern and detail of the

machinery for mutual aid among two or more states may differ from

that among the states that are party hereto, this instrument

contains elements of a broad base common to all states, and

nothing herein contained shall preclude any state from entering

into supplementary agreements with another state or affect any

other agreements already in force between states. Supplementary

agreements may comprehend, but shall not be limited to,

provisions for evacuation and reception of injured and other

persons and the exchange of medical, fire, police, public

utility, reconnaissance, welfare, transportation and

communications personnel, and equipment and supplies.

ARTICLE VIII--COMPENSATION

Each party state shall provide for the payment of compensation

and death benefits to injured members of the emergency forces of

that state and representatives of deceased members of such forces

in case such members sustain injuries or are killed while

rendering aid pursuant to this compact, in the same manner and on

the same terms as if the injury or death were sustained within

their own state.

ARTICLE IX--REIMBURSEMENT

Any party state rendering aid in another state pursuant to this

compact shall be reimbursed by the party state receiving such aid

for any loss or damage to or expense incurred in the operation of

any equipment and the provision of any service in answering a

request for aid and for the costs incurred in connection with

such requests; provided, that any aiding party state may assume

in whole or in part such loss, damage, expense, or other cost, or

may loan such equipment or donate such services to the receiving

party state without charge or cost; and provided further, that

any two or more party states may enter into supplementary

agreements establishing a different allocation of costs among

those states. Article VIII expenses shall not be reimbursable

under this provision.

ARTICLE X--EVACUATION

Plans for the orderly evacuation and interstate reception of

portions of the civilian population as the result of any

emergency or disaster of sufficient proportions to so warrant,

shall be worked out and maintained between the party states and

the emergency management/services directors of the various

jurisdictions where any type of incident requiring evacuations

might occur. Such plans shall be put into effect by request of

the state from which evacuees come and shall include the manner

of transporting such evacuees, the number of evacuees to be

received in different areas, the manner in which food, clothing,

housing, and medical care will be provided, the registration of

the evacuees, the providing of facilities for the notification of

relatives or friends, and the forwarding of such evacuees to

other areas or the bringing in of additional materials, supplies,

and all other relevant factors. Such plans shall provide that the

party state receiving evacuees and the party state from which the

evacuees come shall mutually agree as to reimbursement of

out-of-pocket expenses incurred in receiving and caring for such

evacuees, for expenditures for transportation, food, clothing,

medicines and medical care, and like items. Such expenditures

shall be reimbursed as agreed by the party state from which the

evacuees come. After the termination of the emergency or

disaster, the party state from which the evacuees come shall

assume the responsibility for the ultimate support of

repatriation of such evacuees.

ARTICLE XI--IMPLEMENTATION

A. This compact shall become operative immediately upon its

enactment into law by any two (2) states; thereafter, this

compact shall become effective as to any other state upon its

enactment by such state.

B. Any party state may withdraw from this compact by enacting a

statute repealing the same, but no such withdrawal shall take

effect until 30 days after the governor of the withdrawing state

has given notice in writing of such withdrawal to the governors

of all other party states. Such action shall not relieve the

withdrawing state from obligations assumed hereunder prior to the

effective date of withdrawal.

C. Duly authenticated copies of this compact and of such

supplementary agreements as may be entered into shall, at the

time of their approval, be deposited with each of the party

states and with the Federal Emergency Management Agency and other

appropriate agencies of the United States Government.

ARTICLE XII--VALIDITY

This compact shall be construed to effectuate the purposes stated

in Article I hereof. If any provision of this compact is declared

unconstitutional, or the applicability thereof to any person or

circumstances is held invalid, the constitutionality of the

remainder of this compact and the applicability thereof to other

persons and circumstances shall not be affected thereby.

ARTICLE XIII--ADDITIONAL PROVISIONS

Nothing in this compact shall authorize or permit the use of

military force by the National Guard of a state at any place

outside that state in any emergency for which the President is

authorized by law to call into federal service the militia, or

for any purpose for which the use of the Army or the Air Force

would in the absence of express statutory authorization be

prohibited under Section 1385 of Title 18, United States Code.

Added by Acts 1997, 75th Leg., ch. 169, Sec. 1, eff. Sept. 1,

1997.



CHAPTER 779. AUTOMATED EXTERNAL DEFIBRILLATORS

HEALTH AND SAFETY CODETITLE 9. SAFETYSUBTITLE B. EMERGENCIESCHAPTER 779. AUTOMATED EXTERNAL DEFIBRILLATORSSec. 779.001. DEFINITION. In this chapter, "automated external defibrillator" means a heart monitor and defibrillator that:(1) has received approval from the United States Food and Drug Administration of its premarket notification filed under 21 U.S.C. Section 360(k), as amended;(2) is capable of recognizing the presence or absence of ventricular fibrillation or rapid ventricular tachycardia and is capable of determining, without interpretation of cardiac rhythm by an operator, whether defibrillation should be performed; and(3) on determining that defibrillation should be performed, automatically charges and requests delivery of an electrical impulse to an individual's heart.

Added by Acts 1999, 76th Leg., ch. 679, Sec. 1, eff. Sept. 1, 1999.

Sec. 779.002. TRAINING. (a) A person or entity that acquires an automated external defibrillator shall ensure that:(1) each user of the automated external defibrillator receives training given or approved by the Texas Department of Health in:(A) cardiopulmonary resuscitation; and(B) use of the automated external defibrillator; and(2) a licensed physician is involved in the training program to ensure compliance with the requirements of this chapter.(b) The Texas Department of Health shall adopt rules establishing the minimum requirements for the training required by this section. In adopting rules under this section, the Texas Department of Health shall consider the guidelines for automated external defibrillator training approved by the American Heart Association, the American Red Cross, or another nationally recognized association.

Added by Acts 1999, 76th Leg., ch. 679, Sec. 1, eff. Sept. 1, 1999.

Sec. 779.003. MAINTENANCE OF AUTOMATED EXTERNAL DEFIBRILLATOR. A person or entity that owns or leases an automated external defibrillator shall maintain and test the automated external defibrillator according to the manufacturer's guidelines.

Added by Acts 1999, 76th Leg., ch. 679, Sec. 1, eff. Sept. 1, 1999.

Sec. 779.004. USING AN AUTOMATED EXTERNAL DEFIBRILLATOR. A person or entity that provides emergency care to a person in cardiac arrest by using an automated external defibrillator shall promptly notify the local emergency medical services provider.

Added by Acts 1999, 76th Leg., ch. 679, Sec. 1, eff. Sept. 1, 1999.

Sec. 779.005. NOTIFYING LOCAL EMERGENCY MEDICAL SERVICES PROVIDER. When a person or entity acquires an automated external defibrillator, the person or entity shall notify the local emergency medical services provider of the existence, location, and type of automated external defibrillator.

Added by Acts 1999, 76th Leg., ch. 679, Sec. 1, eff. Sept. 1, 1999.

Sec. 779.006. LIABILITY EXEMPTION. The prescribing physician who authorizes the acquisition of an automated external defibrillator in accordance with this chapter, a person or entity that provides approved training in the use of an automated external defibrillator in accordance with this chapter, and the person or entity that acquires the automated external defibrillator and meets the requirements of this chapter are not liable for civil damages for such prescription, training, or acquisition unless the conduct is wilfully or wantonly negligent. Any person or entity that acquires an automated external defibrillator and negligently fails to comply with the requirements of this chapter is liable for civil damages caused by such negligence.

Added by Acts 1999, 76th Leg., ch. 679, Sec. 1, eff. Sept. 1, 1999.

Sec. 779.007. POSSESSION OF AUTOMATED EXTERNAL DEFIBRILLATORS. Each person or entity, other than a licensed practitioner, that acquires an automated external defibrillator that has not been approved by the United States Food and Drug Administration for over-the-counter sale shall ensure that:(1) the automated external defibrillator has been delivered to that person or entity by a licensed practitioner in the course of his professional practice or upon a prescription or other order lawfully issued in the course of his professional practice; or(2) if the automated external defibrillator is acquired for the purpose of sale or lease, the person or entity shall be in conformance with the applicable requirements found in Section 483.041, Health and Safety Code.

Added by Acts 1999, 76th Leg., ch. 679, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 38, Sec. 1, eff. May 8, 2007.

Sec. 779.008. HOSPITAL EXEMPTION. This chapter shall not apply to hospitals licensed under Chapter 241, Health and Safety Code.

Added by Acts 1999, 76th Leg., ch. 679, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 780. TRAUMA FACILITIES AND EMERGENCY MEDICAL SERVICES

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE B. EMERGENCIES

CHAPTER 780. TRAUMA FACILITIES AND EMERGENCY MEDICAL SERVICES

Sec. 780.001. DEFINITIONS. In this chapter:

(1) "Account" means the designated trauma facility and emergency

medical services account established under Section 780.003.

(2) "Commissioner" means the commissioner of state health

services.

(3) "Department" means the Department of State Health Services.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.02, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1123, Sec. 1, eff. September 1, 2005.

Sec. 780.002. DEPOSITS TO ACCOUNT. (a) On the first Monday of

each month, the Department of Public Safety shall remit the

surcharges collected during the previous month under the driver

responsibility program operated by that department under Chapter

708, Transportation Code, to the comptroller.

(b) The comptroller shall deposit 49.5 percent of the money

received under Subsection (a) to the credit of the account

established under this chapter and 49.5 percent of the money to

the general revenue fund. The remaining one percent of the amount

of the surcharges shall be deposited to the general revenue fund

and may be appropriated only to the Department of Public Safety

for administration of the driver responsibility program operated

by that department under Chapter 708, Transportation Code.

(c) Notwithstanding Subsection (b), in any state fiscal year the

comptroller shall deposit 49.5 percent of the surcharges

collected under Chapter 708, Transportation Code, to the credit

of the general revenue fund only until the total amount of the

surcharges deposited to the credit of the general revenue fund

under Subsection (b), and the state traffic fines deposited to

the credit of that fund under Section 542.4031(g)(1),

Transportation Code, equals $250 million for that year. If in any

state fiscal year the amount received by the comptroller under

those laws for deposit to the credit of the general revenue fund

exceeds $250 million, the comptroller shall deposit the

additional amount to the credit of the Texas mobility fund.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.02, eff. Sept.

1, 2003. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec.

2.05, eff. Jan. 11, 2004.

Sec. 780.003. ACCOUNT. (a) The designated trauma facility and

emergency medical services account is created as a dedicated

account in the general revenue fund of the state treasury. Money

in the account may be appropriated only to the department for the

purposes described by Section 780.004.

(b) The account is composed of money deposited to the credit of

the account under Section 780.002, and the earnings of the

account.

(c) Sections 403.095 and 404.071, Government Code, do not apply

to the account.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.02, eff. Sept.

1, 2003.

Sec. 780.004. PAYMENTS FROM THE ACCOUNT. (a) The commissioner,

with advice and counsel from the chairpersons of the trauma

service area regional advisory councils, shall use money

appropriated from the account established under this chapter to

fund designated trauma facilities, county and regional emergency

medical services, and trauma care systems in accordance with this

section.

(b) In each fiscal year, the commissioner shall reserve $500,000

of any money appropriated from the account for extraordinary

emergencies. Money that is not spent in a fiscal year shall be

transferred to the reserve for the following fiscal year.

(c) In any fiscal year, the commissioner shall use at least 96

percent of the money appropriated from the account, after any

amount the commissioner is required by Subsection (b) to reserve

is deducted, to fund a portion of the uncompensated trauma care

provided at facilities designated as state trauma facilities by

the department or an undesignated facility in active pursuit of

designation. Funds may be disbursed under this subsection based

on a proportionate share of uncompensated trauma care provided in

the state and may be used to fund innovative projects to enhance

the delivery of patient care in the overall emergency medical

services and trauma care system.

(d) In any fiscal year, the commissioner shall use not more than

two percent of the money appropriated from the account, after any

amount the commissioner is required by Subsection (b) to reserve

is deducted, to fund, in connection with an effort to provide

coordination with the appropriate trauma service area, the cost

of supplies, operational expenses, education and training,

equipment, vehicles, and communications systems for local

emergency medical services. The money shall be distributed on

behalf of eligible recipients in each county to the trauma

service area regional advisory council for that county. To

receive a distribution under this subsection, the regional

advisory council must be incorporated as an entity that is exempt

from federal income tax under Section 501(a), Internal Revenue

Code of 1986, and its subsequent amendments, by being listed as

an exempt organization under Section 501(c)(3) of that code. The

share of the money allocated to the eligible recipients in a

county's geographic area shall be based on the relative

geographic size and population of the county and on the relative

number of emergency or trauma care runs performed by eligible

recipients in the county. Money that is not disbursed by a

regional advisory council to eligible recipients for approved

functions by the end of the fiscal year in which the funds were

disbursed may be retained by the regional advisory council for

use in the following fiscal year in accordance with this

subsection. Money that is not disbursed by the regional advisory

council in that following fiscal year shall be returned to the

department to be used in accordance with Subsection (c).

(e) In any fiscal year, the commissioner may use not more than

one percent of the money appropriated from the account, after any

amount the commissioner is required by Subsection (b) to reserve

is deducted, for operation of the 22 trauma service areas and for

equipment, communications, and education and training for the

areas. Money distributed under this subsection shall be

distributed on behalf of eligible recipients in each county to

the trauma service area regional advisory council for that

county. To receive a distribution under this subsection, the

regional advisory council must be incorporated as an entity that

is exempt from federal income tax under Section 501(a), Internal

Revenue Code of 1986, and its subsequent amendments, by being

listed as an exempt organization under Section 501(c)(3) of that

code. A regional advisory council's share of money distributed

under this section shall be based on the relative geographic size

and population of each trauma service area and on the relative

amount of trauma care provided. Money that is not disbursed by a

regional advisory council to eligible recipients for approved

functions by the end of the fiscal year in which the funds were

disbursed may be retained by the regional advisory council for

use in the following fiscal year in accordance with this

subsection. Money that is not disbursed by the regional advisory

council in that following fiscal year shall be returned to the

department to be used in accordance with Subsection (c).

(f) In any fiscal year, the commissioner may use not more than

one percent of money appropriated from the account, after any

amount the commissioner is required by Subsection (b) to reserve,

to fund the administrative costs of the bureau of emergency

management of the department associated with administering the

trauma program, the state emergency medical services program, and

the account and to fund the costs of monitoring and providing

technical assistance for those programs and that account.

(g) In a trauma service area that includes a county with a

population of 3.3 million or more, a trauma service area regional

advisory council may enter into an agreement with a regional

council of governments to execute its responsibilities and

functions under this chapter.

(h) For purposes of this section "pursuit of designation" means:

(1) submission of an application with the state or appropriate

agency for trauma verification and designation;

(2) submission of data to the department trauma registry;

(3) participation in trauma service area regional advisory

council initiatives; and

(4) creation of a hospital trauma performance committee.

(i) This subsection applies only to an undesignated facility

that applies for trauma verification and designation after

September 1, 2005, and is in active pursuit of designation. The

facility must file a statement of intent to seek the designation,

comply with Subsection (h) not later than the 180th day after the

date the statement of intent is filed, and notify the department

of the facility's compliance with that subsection. If trauma

designation is not attained by an undesignated facility in active

pursuit of designation on or before the second anniversary of the

date the facility notified the department of the facility's

compliance with Subsection (h), any funds received by the

undesignated facility for unreimbursed trauma services must be

returned to the state.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.02, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1123, Sec. 2, eff. September 1, 2005.

Sec. 780.005. CONTROL OF EXPENDITURES FROM THE ACCOUNT. Money

distributed under Section 780.004 shall be used in compliance

with Section 780.004 on the authorization of the executive

committee of the trauma service area regional advisory council.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.02, eff. Sept.

1, 2003.

Sec. 780.006. LOSS OF FUNDING ELIGIBILITY. For a period of not

less than one year or more than three years, as determined by the

commissioner, the department may not disburse money under Section

780.004 to a county, municipality, or local recipient that the

commissioner finds used money in violation of that section.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.02, eff. Sept.

1, 2003.



CHAPTER 781. PERSONAL EMERGENCY RESPONSE SYSTEMS

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE B. EMERGENCIES

CHAPTER 781. PERSONAL EMERGENCY RESPONSE SYSTEMS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 781.001. DEFINITIONS. In this chapter:

(1) "Alarm system" means electronic equipment and devices

designed to act as a personal emergency response system.

(2) "Branch office" means an office that:

(A) is identified to the public as a place from which business

is conducted, solicited, or advertised; and

(B) is at a place other than the principal place of business as

shown in department records.

(3) "Commissioner" means the executive commissioner of the

Health and Human Services Commission.

(4) "Department" means the Department of State Health Services.

(5) "Manager" means an officer or supervisor of a corporation or

a general partner of a partnership who manages a personal

emergency response system provider.

(6) "Personal emergency response system" means an alarm system

that is:

(A) installed in the residence of a person;

(B) monitored by an alarm systems company;

(C) designed only to permit the person to signal the occurrence

of a medical or personal emergency on the part of the person so

that the company may dispatch appropriate aid; and

(D) not part of a combination of alarm systems that includes a

burglar alarm or fire alarm.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

SUBCHAPTER B. POWERS AND DUTIES OF DEPARTMENT

Sec. 781.051. GENERAL POWERS AND DUTIES. (a) The department

shall perform the functions and duties provided by this chapter.

(b) The commissioner shall adopt rules necessary to administer

this chapter.

(c) The commissioner shall establish fees necessary to

administer this chapter, including fees for processing and

issuing or renewing a license or registration under this chapter.

(d) The commissioner shall prescribe forms required by this

chapter.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

SUBCHAPTER C. LICENSING

Sec. 781.101. PERSONAL EMERGENCY RESPONSE SYSTEM PROVIDER

LICENSE REQUIRED. Unless the person holds a license issued under

this chapter, a person may not act as or perform the services of

a personal emergency response system provider.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.102. PERSONAL EMERGENCY RESPONSE SYSTEM PROVIDER. A

person acts as a personal emergency response system provider for

the purposes of this chapter if the person sells, installs,

services, monitors, or responds to a personal emergency response

system.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.103. APPLICATION FOR LICENSE. An application for a

license under this chapter must be in the form prescribed by the

commissioner and include:

(1) the full name and business address of the applicant;

(2) the name under which the applicant intends to do business;

(3) a statement as to the general nature of the business in

which the applicant intends to engage;

(4) if the applicant is an entity other than an individual, the

full name and residence address of each partner, officer, and

director of the applicant, and of the applicant's manager;

(5) a verified statement of the applicant's experience

qualifications;

(6) a report from the Department of Public Safety stating the

applicant's record of any convictions for a Class B misdemeanor

or equivalent offense or a greater offense;

(7) the social security number of the individual making the

application; and

(8) other information, evidence, statements, or documents

required by the department.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.104. ISSUANCE OF BRANCH OFFICE LICENSE. (a) A license

holder shall notify the department in writing of the

establishment of a branch office and file in writing with the

department the address of the branch office.

(b) On application by a license holder, the department shall

issue a branch office license.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.105. FORM OF LICENSE. The commissioner shall prescribe

the form of a license, including a branch office license. The

license must include:

(1) the name of the license holder;

(2) the name under which the license holder is to operate; and

(3) the license number and the date the license was issued.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.106. GENERAL QUALIFICATIONS FOR LICENSE. (a) An

applicant for a license or the applicant's manager must be at

least 18 years of age and must not:

(1) have been convicted in any jurisdiction of a Class A

misdemeanor or equivalent offense or a greater offense, unless a

full pardon has been granted for reasons relating to a wrongful

conviction;

(2) have been convicted in any jurisdiction of a Class B

misdemeanor or equivalent offense for which the fifth anniversary

of the date of conviction has not occurred before the date of

application, unless a full pardon has been granted for reasons

relating to a wrongful conviction;

(3) have been found by a court to be incompetent by reason of a

mental defect or disease and not have been restored to

competency;

(4) be suffering from habitual drunkenness or from narcotics

addiction or dependence; or

(5) have been discharged from the United States armed forces

under other than honorable conditions.

(b) The department may deny an application for a license if the

applicant has been convicted in any jurisdiction of a Class B

misdemeanor or equivalent offense if the fifth anniversary of the

date of conviction has occurred before the date of application,

unless a full pardon has been granted for reasons relating to a

wrongful conviction.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.107. MANAGER REQUIRED. (a) A license holder's

business shall be operated under the direction and control of one

manager. A license holder may not apply to designate more than

one individual to serve as manager of the license holder's

business.

(b) An individual may not act as a manager until the individual

has made a satisfactory showing to the department that the

individual:

(1) satisfies the requirements of Section 781.106; and

(2) has not engaged in conduct regarding a violation or

conviction that is grounds for disciplinary action under Section

781.351.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.108. INSURANCE. (a) A license holder shall maintain

on file with the department at all times the certificate of

insurance required by this chapter.

(b) The department shall immediately suspend the license of a

license holder who violates Subsection (a).

(c) The department may rescind the license suspension if the

license holder provides proof to the department that the

insurance coverage is still in effect. The license holder must

provide the proof in a form satisfactory to the department not

later than the 10th day after the date the license is suspended.

(d) After suspension of the license, the department may not

reinstate the license until an application, in the form

prescribed by the commissioner, is filed accompanied by a proper

insurance certificate. The department may deny the application

notwithstanding the applicant's compliance with this section:

(1) for a reason that would justify suspending, revoking, or

denying a license; or

(2) if, during the suspension, the applicant performs a practice

for which a license is required.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.109. INSURANCE REQUIREMENT. (a) The department may

not issue a license unless the applicant files with the

department:

(1) evidence of a general liability insurance policy on a

certificate of insurance form prescribed by the Texas Department

of Insurance and countersigned by an insurance agent licensed in

this state; or

(2) a certificate of insurance for surplus lines coverage

obtained under Chapter 981, Insurance Code, through a licensed

Texas surplus lines agent resident in this state.

(b) The general liability insurance policy must be conditioned

to pay on behalf of the license holder damages that the license

holder becomes legally obligated to pay because of bodily injury,

property damage, or personal injury, caused by an event involving

the principal, or an officer, agent, or employee of the

principal, in the conduct of any business licensed under this

chapter.

(c) The insurance policy must contain minimum limits of:

(1) $100,000 for each occurrence for bodily injury and property

damage;

(2) $50,000 for each occurrence for personal injury; and

(3) a total aggregate amount of $200,000 for all occurrences.

(d) An insurance certificate executed and filed with the

department under this chapter remains in effect until the insurer

terminates future liability by providing to the department at

least 10 days' notice of the intent to terminate liability.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.110. LICENSE HOLDER EXEMPTIONS FROM CERTAIN LOCAL

REGULATIONS. (a) A license holder or an employee of a license

holder is not required to obtain an authorization, permit,

franchise, or license from, pay another fee or franchise tax to,

or post a bond in a municipality, county, or other political

subdivision of this state to engage in business or perform a

service authorized under this chapter.

(b) A municipality, county, or other political subdivision of

this state may not require a payment for the use of municipal,

county, or other public facilities in connection with a business

or service provided by a license holder, except that a

municipality may impose and collect:

(1) a reasonable charge for the use of a central alarm

installation located in a police office that is owned, operated,

or monitored by the municipality; and

(2) reasonable inspection and reinspection fees in connection

with a device that causes at least five false alarms in a

12-month period.

(c) A municipality may require, until the device is repaired to

the satisfaction of the appropriate municipal official,

discontinuation of service of an alarm signal device that,

because of mechanical malfunction or faulty equipment, causes at

least five false alarms in a 12-month period.

(d) For the purposes of Subsection (c), a false alarm caused by

human error or an act of God is not considered a mechanical

malfunction or faulty equipment.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

SUBCHAPTER D. REGISTRATION REQUIREMENTS

Sec. 781.151. REGISTRATION REQUIRED. An individual must

register with the department if the individual:

(1) is employed as an alarm systems company, alarm systems

installer, manager or branch office manager, or security

salesperson who enters a client's residence at any time while

performing the salesperson's responsibilities; or

(2) is an owner, officer, partner, or shareholder of a license

holder and is responsible for managing the business of the

license holder.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.152. ALARM SYSTEMS INSTALLER. An individual acts as an

alarm systems installer for purposes of this chapter if the

individual installs, maintains, or repairs a personal emergency

response system.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.153. ALARM SYSTEMS MONITOR. (a) An individual acts as

an alarm systems monitor for purposes of this chapter if the

individual monitors a personal emergency response system.

(b) This section does not apply to an individual employed

exclusively and regularly by an employer, other than a license

holder, in connection with the affairs of that employer and with

whom the individual has an employee-employer relationship.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.154. SECURITY SALESPERSON. An individual acts as a

security salesperson for purposes of this chapter if the

individual:

(1) is employed by a security services contractor to sell

services offered by the contractor; and

(2) enters a client's residence at any time during the person's

employment.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.155. QUALIFICATIONS FOR REGISTRATION. (a) An

individual must be at least 18 years of age to be registered.

(b) The department by rule may adopt additional qualifications

for an individual to be registered under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.156. APPLICATION FOR REGISTRATION. (a) An application

for registration must be verified and include:

(1) the applicant's full name, residence address, residence

telephone number, date and place of birth, and social security

number;

(2) a statement that:

(A) lists each name used by the applicant, other than the name

by which the applicant is known at the time of application, and

an explanation stating each place where each name was used, the

date of each use, and a full explanation of the reasons the name

was used; or

(B) states that the applicant has never used a name other than

the name by which the applicant is known at the time of

application;

(3) the name and address of the applicant's employer and, if

applicable, the applicant's consulting firm;

(4) the date the employment commenced;

(5) a letter from the license holder requesting that the

applicant be registered;

(6) the title of the position occupied by the applicant and a

description of the applicant's duties; and

(7) any other information, evidence, statement, or document

required by the department.

(b) The employer of the applicant shall make a reasonable

attempt to verify the information required under Subsection

(a)(1).

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

SUBCHAPTER E. GENERAL PROVISIONS APPLICABLE TO REGULATED PERSONS

Sec. 781.201. CRIMINAL HISTORY CHECK. (a) The department shall

conduct a criminal history check, including a check of any

criminal history record information maintained by the Department

of Public Safety, that relates to each applicant for a license or

registration. An applicant is not eligible for a license or

registration if the check reveals that the applicant has

committed an act that constitutes grounds for the denial of the

license or registration.

(b) A license or registration issued by the department is

conditional on the department's receipt of criminal history

record information.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.202. ALARM SYSTEMS RECORDS CONFIDENTIAL. Information

contained in alarm systems records maintained by a governmental

body that concerns the location of an alarm system, the name of

the occupant of an alarm system location, or the type of alarm

system used is confidential and may be disclosed only to the

department or as otherwise required by state law or court order.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.203. FALSE REPRESENTATION. A person may not represent

falsely that the person:

(1) is employed by a license holder; or

(2) is licensed or registered under this chapter.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.204. PROHIBITION AGAINST CERTAIN POLITICAL SUBDIVISIONS

ACTING AS ALARM SYSTEMS COMPANY. (a) Except as provided by

Subsection (b), a political subdivision may not offer alarm

system sales, service, installation, or monitoring unless it was

providing monitoring services to residences within the boundaries

of the political subdivision on September 1, 1999. Any fee

charged by the political subdivision may not exceed the cost of

the monitoring.

(b) A political subdivision may:

(1) offer service, installation, or monitoring for property

owned by the political subdivision or another political

subdivision;

(2) allow for the response of an alarm or detection device by a

law enforcement agency or by a law enforcement officer acting in

an official capacity;

(3) offer monitoring in connection with a criminal

investigation; or

(4) offer monitoring to a financial institution, as defined by

Section 201.101, Finance Code, that requests, in writing, that

the political subdivision provide monitoring service to the

financial institution.

(c) The limitations of Subsection (a) do not apply to a

political subdivision in a county with a population of less than

80,000 or to a political subdivision where monitoring is not

otherwise provided or available.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

SUBCHAPTER F. EXPIRATION; RENEWAL

Sec. 781.251. EXPIRATION. (a) A license is valid for two years

from the date of issuance. A license expires at midnight on the

last day of the 23rd month after the month in which it is issued.

(b) Registration as a manager, branch office manager, alarm

systems installer, or security salesperson expires on the second

anniversary of the date of registration.

(c) Registration as an owner, officer, partner, or shareholder

of a license holder expires on the second anniversary of the date

of registration.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.252. LICENSE RENEWAL. (a) A person who is otherwise

eligible to renew a license may renew an unexpired license by

paying the required renewal fee to the department before the

expiration date of the license. A person whose license has

expired may not engage in activities that require a license until

the license has been renewed.

(b) A person whose license has been expired for 90 days or less

may renew the license by paying to the department a renewal fee

that is equal to 1-1/2 times the normally required renewal fee.

(c) A person whose license has been expired for longer than 90

days but less than one year may renew the license by paying to

the department a renewal fee that is equal to two times the

normally required renewal fee.

(d) A person whose license has been expired for one year or more

may not renew the license. The person may obtain a new license

by complying with the requirements and procedures for obtaining

an original license.

(e) Not later than the 30th day before the date a person's

license is scheduled to expire, the department shall send written

notice of the impending expiration to the person at the person's

last known address according to the department's records.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.253. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE

PRACTITIONER. A person who was licensed in this state, moved to

another state, and is currently licensed and has been in practice

in the other state for the two years preceding the date the

person applies for renewal may obtain a new license. The person

must pay to the department a fee that is equal to two times the

normally required renewal fee for the license.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.254. STAGGERED RENEWAL; PRORATION OF LICENSE FEE. The

department by rule may adopt a system under which licenses expire

on various dates during the year. For the year in which the

expiration date of a license is changed, the department shall

prorate license fees on a monthly basis so that each license

holder pays only that portion of the license fee that is

allocable to the number of months during which the license is

valid. On renewal of the license on the new expiration date, the

total license renewal fee is payable.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.255. EFFECT OF LICENSE RENEWAL ON DISCIPLINARY ACTION.

Renewal of a license does not prohibit the bringing of a

disciplinary proceeding for an act committed before the effective

date of the renewal.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.256. EFFECT OF SUSPENSION ON LICENSE RENEWAL

REQUIREMENTS. A suspended license expires on the license's

expiration date and may be renewed as provided by this chapter.

The renewal does not entitle the license holder, while the

license remains suspended and until the license is reinstated, to

engage in the licensed activity or in conduct in violation of the

order or judgment by which the license was suspended.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.257. REGISTRATION RENEWAL. (a) An individual who is

otherwise eligible to renew a registration may renew an unexpired

registration by paying the required renewal fee to the department

before the expiration date of the registration. An individual

whose registration has expired may not engage in activities that

require a registration until the registration has been renewed.

(b) An individual whose registration has been expired for 90

days or less may renew the registration by paying to the

department a renewal fee that is equal to 1-1/2 times the

normally required renewal fee.

(c) An individual whose registration has been expired for more

than 90 days but less than one year may renew the registration by

paying to the department a renewal fee that is equal to two times

the normally required renewal fee.

(d) An individual whose registration has been expired for one

year or more may not renew the registration. The individual may

obtain a new registration by complying with the requirements and

procedures for obtaining an original registration.

(e) An individual who was registered in this state, moved to

another state, and is currently registered and has been in

practice in the other state for the two years preceding the date

of application may obtain a new registration. The individual

must pay to the department a fee that is equal to two times the

normally required renewal fee for the registration.

(f) Not later than the 30th day before the expiration date of an

individual's registration, the department shall send written

notice of the impending expiration to the individual at the

individual's last known address according to department records.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.258. CONTINUING EDUCATION. (a) The department may

recognize, prepare, or administer continuing education programs

for license holders and registrants. The department shall set

the minimum number of hours that must be completed and the types

of programs that may be offered.

(b) A license holder or registrant must participate in the

programs to the extent required by the department to keep the

person's license or registration. A license holder or registrant

shall submit evidence of compliance with the department's

continuing education requirements in a manner prescribed by the

department.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

SUBCHAPTER G. EXCEPTIONS

Sec. 781.301. GOVERNMENT EMPLOYEES. This chapter does not apply

to an officer or employee of the United States, this state, or a

political subdivision of this state while the officer or employee

is performing official duties.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.302. LAW ENFORCEMENT PERSONNEL. This chapter does not

apply to:

(1) a person who has full-time employment as a peace officer and

who receives compensation for private employment on an individual

or an independent contractor basis as a patrolman, guard, extra

job coordinator, or watchman if the officer:

(A) is employed in an employee-employer relationship or employed

on an individual contractual basis;

(B) is not in the employ of another peace officer;

(C) is not a reserve peace officer; and

(D) works as a peace officer on the average of at least 32 hours

a week, is compensated by the state or a political subdivision of

the state at least at the minimum wage, and is entitled to all

employee benefits offered to a peace officer by the state or

political subdivision;

(2) a reserve peace officer while the reserve officer is

performing guard, patrolman, or watchman duties for a county and

is being compensated solely by that county;

(3) a peace officer acting in an official capacity in responding

to a burglar alarm or detection device; or

(4) a person engaged in the business of electronic monitoring of

an individual as a condition of that individual's community

supervision, parole, mandatory supervision, or release on bail,

if the person does not perform any other service that requires a

license under this chapter.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.303. MEDICAL ALERT SERVICES. This chapter does not

apply to an entity that is a hospital or a wholly owned

subsidiary or an affiliate of a hospital licensed under Chapter

241.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

SUBCHAPTER H. DISCIPLINARY PROCEDURES

Sec. 781.351. GROUNDS FOR DISCIPLINARY ACTION. (a) For a

violation of this chapter or a rule adopted under this chapter,

the department may:

(1) revoke or suspend the person's license or registration;

(2) place on probation the person if the person's license or

registration has been suspended; or

(3) reprimand the license holder or registrant.

(b) The department shall take disciplinary action described by

Subsection (a) on proof:

(1) that the applicant, license holder, or registrant has:

(A) violated this chapter or a department rule adopted under

this chapter;

(B) been convicted of a Class B misdemeanor or equivalent

offense if the fifth anniversary of the date of the conviction

has occurred;

(C) engaged in fraud, deceit, or misrepresentation; or

(D) made a material misstatement in an application for or

renewal of a license or registration; or

(2) that the license holder of a registrant has submitted to the

department sufficient evidence that the registrant:

(A) engaged in fraud or deceit while employed by the license

holder; or

(B) committed theft while performing work as a registrant.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.352. HEARING. (a) If the department proposes to

revoke or suspend a person's license or registration, the person

is entitled to a hearing before a hearings officer appointed by

the State Office of Administrative Hearings.

(b) The commissioner shall prescribe procedures for appealing to

the department a decision to revoke or suspend a license or

registration.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.353. ADMINISTRATIVE PROCEDURE. A proceeding under this

chapter to suspend or revoke a license or registration is

governed by Chapter 2001, Government Code.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.354. PROBATION. The department may require a person

whose license or registration suspension is probated to:

(1) report regularly to the department on matters that are the

basis of the probation;

(2) limit practice to areas prescribed by the department; or

(3) continue the person's professional education until the

license or registration holder attains a degree of skill

satisfactory to the department in those areas that are the basis

of the probation.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.355. EFFECT OF SUSPENSION; MONITORING OF EXISTING ALARM

CONTRACTS. Subject to expiration of the license under Section

781.251, a license holder may continue to monitor under an

existing alarm contract or contract to monitor under an existing

alarm contract for 30 days after the date of suspension of the

person's license.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

SUBCHAPTER I. ENFORCEMENT

Sec. 781.401. INJUNCTION. The department shall prosecute or

file suit to enjoin a violation of this chapter or a rule adopted

under this chapter.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.402. CIVIL PENALTY. (a) A person who violates this

chapter or a rule adopted under this chapter is liable for a

civil penalty not to exceed $5,000 a day.

(b) At the request of the department, the attorney general may

bring an action to recover a civil penalty authorized under this

section.

(c) The attorney general may recover reasonable expenses

incurred in obtaining a civil penalty under this section,

including court costs, reasonable attorney's fees, investigative

costs, witness fees, and deposition expenses.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.403. OFFENSE. (a) A person commits an offense if the

person:

(1) knowingly falsifies fingerprints or photographs submitted to

the department;

(2) contracts with or employs a person who is required to hold a

license or registration under this chapter knowing that the

person does not hold the required license or registration or who

otherwise, at the time of contract or employment, is in violation

of this chapter; or

(3) violates a provision of this chapter.

(b) An offense under Subsection (a)(1) is a felony of the third

degree.

(c) An offense under Subsection (a)(2) is a Class A misdemeanor.

(d) An offense under Subsection (a)(3) is a Class A misdemeanor,

except that the offense is a felony of the third degree if the

person has previously been convicted under this chapter for

failing to hold a license or registration that the person is

required to hold under this chapter.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.404. VENUE. An offense under this chapter may be

prosecuted in Travis County or in the county in which the offense

occurred.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

SUBCHAPTER J. ADMINISTRATIVE PENALTY

Sec. 781.451. IMPOSITION OF ADMINISTRATIVE PENALTY. The

department may impose an administrative penalty on a person

licensed under this chapter who violates this chapter or a rule

or order adopted under this chapter.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.452. AMOUNT OF ADMINISTRATIVE PENALTY. (a) The amount

of the administrative penalty may not be less than $50 or more

than $5,000 for each violation. Each day a violation continues

or occurs is a separate violation for the purpose of imposing a

penalty.

(b) The amount shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the economic harm caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.453. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a)

If the commissioner or the commissioner's designee determines

that a violation occurred, the commissioner or the designee may

issue to the department a report stating:

(1) the facts on which the determination is based; and

(2) the commissioner's or the designee's recommendation on the

imposition of an administrative penalty, including a

recommendation on the amount of the penalty.

(b) Within 14 days after the date the report is issued, the

commissioner or the commissioner's designee shall give written

notice of the report to the person. The notice must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended administrative penalty;

and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.454. PENALTY TO BE PAID OR HEARING REQUESTED. (a)

Within 10 days after the date the person receives the notice, the

person in writing may:

(1) accept the determination and recommended administrative

penalty of the commissioner or the commissioner's designee; or

(2) make a request for a hearing on the occurrence of the

violation, the amount of the penalty, or both.

(b) If the person accepts the determination and recommended

penalty of the commissioner or the commissioner's designee, the

department by order shall approve the determination and impose

the recommended penalty.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.455. HEARING. (a) If the person requests a hearing or

fails to respond in a timely manner to the notice, the

commissioner or the commissioner's designee shall set a hearing

and give written notice of the hearing to the person.

(b) An administrative law judge of the State Office of

Administrative Hearings shall hold the hearing.

(c) The administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the department a

proposal for a decision about the occurrence of the violation and

the amount of a proposed administrative penalty.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.456. DECISION BY DEPARTMENT. (a) Based on the

findings of fact, conclusions of law, and proposal for decision,

the department by order may determine that:

(1) a violation occurred and impose an administrative penalty;

or

(2) a violation did not occur.

(b) The notice of the department's order given to the person

must include a statement of the right of the person to judicial

review of the order.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.457. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Within 30 days after the date the department's order becomes

final, the person shall:

(1) pay the administrative penalty; or

(2) file a petition for judicial review contesting the

occurrence of the violation, the amount of the penalty, or both.

(b) Within the 30-day period prescribed by Subsection (a), a

person who files a petition for judicial review may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving the court a supersedeas bond approved by the court

that:

(i) is for the amount of the penalty; and

(ii) is effective until all judicial review of the department's

order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the commissioner or the

commissioner's designee by certified mail.

(c) If the commissioner or the commissioner's designee receives

a copy of an affidavit under Subsection (b)(2), the commissioner

or the designee may file with the court, within five days after

the date the copy is received, a contest to the affidavit.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay the enforcement

of the penalty on finding that the alleged facts are true. The

person who files an affidavit has the burden of proving that the

person is financially unable to pay the penalty and to give a

supersedeas bond.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.458. COLLECTION OF PENALTY. (a) If the person does

not pay the administrative penalty and the enforcement of the

penalty is not stayed, the penalty may be collected.

(b) The attorney general may sue to collect the penalty.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.459. DETERMINATION BY COURT. (a) If the court

sustains the determination that a violation occurred, the court

may uphold or reduce the amount of the administrative penalty and

order the person to pay the full or reduced amount of the

penalty.

(b) If the court does not sustain the finding that a violation

occurred, the court shall order that a penalty is not owed.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.460. REMITTANCE OF PENALTY AND INTEREST. (a) If the

person paid the administrative penalty and if the amount of the

penalty is reduced or the penalty is not upheld by the court, the

court shall order, when the court's judgment becomes final, that

the appropriate amount plus accrued interest be remitted to the

person.

(b) The interest accrues at the rate charged on loans to

depository institutions by the New York Federal Reserve Bank.

(c) The interest shall be paid for the period beginning on the

date the penalty is paid and ending on the date the penalty is

remitted.

(d) If the person gave a supersedeas bond and the penalty is not

upheld by the court, the court shall order, when the court's

judgment becomes final, the release of the bond.

(e) If the person gave a supersedeas bond and the amount of the

penalty is reduced, the court shall order the release of the bond

after the person pays the reduced amount.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.

Sec. 781.461. ADMINISTRATIVE PROCEDURE. A proceeding under this

subchapter is a contested case under Chapter 2001, Government

Code.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 9, eff. September 1, 2005.



CHAPTER 782. REGIONAL EMERGENCY MEDICAL SERVICES

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE B. EMERGENCIES

CHAPTER 782. REGIONAL EMERGENCY MEDICAL SERVICES

Sec. 782.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Health and Human Services Commission.

(2) "Commissioner" means the executive commissioner of the

Health and Human Services Commission.

Added by Acts 2007, 80th Leg., R.S., Ch.

1027, Sec. 14, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 5, eff. September 1, 2007.

Sec. 782.002. REGIONAL TRAUMA ACCOUNT. (a) The regional trauma

account is created as a dedicated account in the general revenue

fund of the state treasury. Money in the account may be

appropriated only to the commission to make distributions as

provided by Section 782.003.

Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 5

(b) The account is composed of money deposited to the credit of

the account under Section 707.008, Transportation Code, and the

earnings of the account.

Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch.

1027, Sec. 14

(b) The account is composed of money deposited to the credit of

the account under Section 542.406, Transportation Code, and the

earnings of the account.

(c) Sections 403.095 and 404.071, Government Code, do not apply

to the account.

Added by Acts 2007, 80th Leg., R.S., Ch.

1027, Sec. 14, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 5, eff. September 1, 2007.

Sec. 782.003. PAYMENTS FROM THE REGIONAL TRAUMA ACCOUNT.

Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 5

(a) The commissioner shall use money appropriated from the

regional trauma account established under Section 782.002 to fund

uncompensated care of designated trauma facilities and county and

regional emergency medical services located in the area served by

the trauma service area regional advisory council that serves the

local authority submitting money under Section 707.008,

Transportation Code.

Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch.

1027, Sec. 14

(a) The commissioner shall use money appropriated from the

regional trauma account established under Section 782.002 to fund

uncompensated care of designated trauma facilities and county and

regional emergency medical services located in the area served by

the trauma service area regional advisory council that serves the

local authority submitting money under Section 542.406,

Transportation Code.

(b) In any fiscal year, the commissioner shall use:

(1) 96 percent of the money appropriated from the account to

fund a portion of the uncompensated trauma care provided at

facilities designated as state trauma facilities by the

Department of State Health Services;

(2) two percent of the money appropriated from the account for

county and regional emergency medical services;

(3) one percent of the money appropriated from the account for

distribution to the 22 trauma service area regional advisory

councils; and

(4) one percent of the money appropriated from the account to

fund administrative costs of the commission.

(c) The money under Subsection (b) shall be distributed in

proportion to the amount deposited to the account from the local

authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

1027, Sec. 14, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 5, eff. September 1, 2007.



CHAPTER 791. FIRE ESCAPES

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE C. FIRE

CHAPTER 791. FIRE ESCAPES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 791.001. DEFINITIONS. In this chapter:

(1) "Owner" includes an individual, firm, association, or

private corporation.

(2) "Story" has its usual architectural meaning and includes:

(A) a basement that extends five feet or more above the grade

line on one or more sides of a building;

(B) a balcony or mezzanine floor of a building;

(C) a roof garden; or

(D) an attic used for any purpose.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 791.002. FIRE ESCAPE REQUIRED. (a) The owner of a

building shall equip the building with at least one fire escape

and with additional fire escapes as required by Subchapters C and

D if the building has at least:

(1) three stories and is used as a facility subject to

Subchapter C; or

(2) two stories and is used as a school.

(b) A fire escape required by this chapter must meet the

specifications provided by this chapter for an exterior stairway

fire escape, an exterior chute fire escape, a combination of

those exterior fire escapes, or an interior fire escape.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 791.003. COMPLIANCE. A building constructed after

September 1, 1925, and subject to this chapter shall be equipped

with fire escapes and must meet all other requirements of this

chapter before the building is wholly or partially occupied or

used.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 791.004. EXEMPTIONS. (a) This chapter does not apply to

the construction of a structure in a municipality that has in

effect a nationally recognized model building code governing the

construction if the building code requires at least one one-hour

fire-resistive means of escape with a total width equal to or

greater than the total exit width required under this chapter for

a structure of three or more stories.

(b) This chapter does not apply to a grain elevator constructed

of:

(1) steel;

(2) steel and concrete; or

(3) wood if fewer than five persons are employed at the grain

elevator.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 791.005. LOCATION OF FIRE ESCAPES. Consistent with

accessibility, each fire escape subject to this chapter must be

located as far as possible from stairways, elevator hatchways,

and other openings in the floors of the building served by the

fire escape. If possible, each fire escape must be located at the

end of a hallway or unobstructed passageway and as far apart as

is consistent with the construction and location of the building.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 791.006. INSPECTION; APPROVAL. (a) A fire escape subject

to this chapter and each extension or addition to that fire

escape shall be inspected before being approved for use.

(b) The inspection may be conducted by:

(1) the state fire marshal;

(2) an inspector of the State Board of Insurance;

(3) the chief of a municipal fire department; or

(4) a municipal fire marshal.

(c) A fire escape or an addition or extension to a fire escape

may not be approved unless it meets the requirements of this

chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 791.007. TESTS; AFFIDAVIT. (a) The person who erects a

fire escape shall test the fire escape, on its completion and

before final approval of the fire escape, by the application of a

live load of 160 pounds per square foot of area of balcony floor

and stair treads, or a dead load of 240 pounds per square foot of

area of balcony floor and stair treads. The weight must be

simultaneously imposed on each balcony and the stairways

connecting the balconies that lead both up and down.

(b) Sand, gravel, concrete blocks, or any other suitable

commodity may be used in performing the tests. The load must be

accurately weighed and applied as specified in this section.

(c) A dead load must be placed in position in whole or in part

by mechanical means without a person present on the fire escape

when the test is made. A live load must be placed in position by

mechanical means or by persons, and persons must be present on

the fire escape as part of the load when the test is made.

(d) The person who erects the fire escape shall conduct the

tests in the presence of:

(1) the state fire marshal;

(2) an appointed representative of the state fire marshal;

(3) the chief of a fire department; or

(4) a municipal fire marshal.

(e) If an official listed in Subsection (d) cannot be present to

witness the test, any of the officials instead may accept an

affidavit from the person who erects the fire escape that states

that the minimum required test has been made and that the fire

escape has passed the test.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. MINIMUM SPECIFICATIONS FOR FIRE ESCAPES

Sec. 791.011. GENERAL REQUIREMENTS. (a) A fire escape shall be

constructed and arranged in a manner that:

(1) permits exit on the fire escape from each floor of the

building above the first floor; and

(2) provides an uninterrupted exit from the building to the

grade.

(b) The materials, construction, erection, and test of a fire

escape must comply with the minimum specifications established

under this subchapter for that type of fire escape.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 791.012. MINIMUM SPECIFICATIONS FOR EXTERIOR STAIRWAY FIRE

ESCAPES. (a) An exterior stairway fire escape is a structure

that:

(1) is located on the exterior of a building;

(2) is constructed of iron, steel, or reinforced concrete; and

(3) consists of balconies and stairways.

(b) An exterior stairway fire escape may be constructed in:

(1) superimposed form;

(2) straight run form;

(3) superimposed form with intermediate balconies; or

(4) a combination of those forms.

(c) The balconies for a superimposed form stairway fire escape

attached to the building at two or more floors must equal in

length the horizontal length of the stair runs plus an amount at

each end equal to the width of the stairs. Each balcony must be

as long as the width of the exit opening in the building wall and

must be at least 50 inches wide inside the balcony railings.

(d) The balconies for a superimposed form stairway fire escape

with intermediate balconies attached to the building at two or

more floors must be at least equal in width to the combined width

of the stairways connected by the balconies leading both up and

down. The landings at the head and foot of the stairs must be as

deep as the width of the stairs and as long as the width of the

exit opening in the building wall.

(e) The balconies for a straight run form stairway fire escape

must be at least equal in width to the width of the stairs and as

long as the width of the exit opening in the building wall.

(f) The floor of an iron or steel balcony must be either solid

or slatted. If solid, the floor must have a scored surface to

prevent slipping and, to provide drainage, must be pitched at a

slope of not less than one-half inch in 10 feet. If slatted, the

slats may not be placed more than three-quarters inch apart and

must be secured with rivets or bolts. Material used in the floor

must be at least three-sixteenths inch thick.

(g) The railing enclosures of a balcony must be at least two

feet nine inches high. If of vertical and horizontal slat or

grill construction, a space between slats or within the grill may

not have a horizontal width of more than eight inches. If of

truss construction, the span of a panel may not exceed three

feet. An opening in the railing enclosures on any type of

construction may not exceed two square feet. A railing enclosure

must be free throughout its length from obstructions that tend to

break handholds, and the passage space must be smooth and free

from obstructions or projections. A railing enclosure must be

designed to withstand a horizontal pressure of 200 pounds per

running foot of railing without serious deflection.

(h) A balcony must be anchored to the building with bolts at

least one inch in diameter, extending through the wall of the

building and provided with a wall bearing plate on the interior

that is at least five inches square and three-eighths inch thick,

or must be anchored by such bolts set in concrete or masonry or

made integral in new buildings. A balcony may not be placed above

or more than one foot below the top of the sill of the exit

opening in the building wall and preferably should be level with

the sill.

(i) A concrete balcony must meet the requirements of this

section and must be made of reinforced concrete composed of one

part cement, two parts sand, and four parts stone or gravel. The

railing enclosure of a concrete balcony must meet the

specifications of this section or be made of reinforced concrete,

with balusters spaced not more than one foot apart.

(j) The pitch of a fire escape stairway may not exceed 45

degrees.

(k) The stairway treads must be at least eight inches wide,

excluding nosings, and at least 24 inches long. Treads must be

placed so that the rise, either open or closed, does not exceed

eight inches. If solid, treads must have a scored surface. If

slatted, the slats must be placed not more than three-quarters

inch apart and be well secured by bolts or rivets. Material used

in the treads must be at least three-sixteenths inch thick.

(l) Railings must be provided on both sides of stairs. The

railings must be at least two feet nine inches high, measured

vertically from the center of the stair treads, and must be

supported by balusters spaced not more than one foot apart. If an

intermediate rail is provided, it shall be provided halfway

between the top rail and the stair stringers and the balusters

must be placed not more than five feet apart. Stair railings must

permit at least 24 inches of unobstructed passageway and must be

designed to withstand a horizontal pressure of 200 pounds per

running foot of railing without serious deflection.

(m) Concrete stairs must comply with the requirements of this

section and must be made of reinforced concrete composed in the

same mix as provided by Subsection (i). Railing enclosures for

concrete stairs must be either as provided by Subsection (g) or

of reinforced concrete balustrade with balusters spaced not more

than one foot apart.

(n) Stairways must be built stationary to grade where possible

and must be built stationary to grade for buildings such as

schools or hospitals.

(o) If a fire escape terminates over a street, alley, private

driveway, or other similar situation and terminates in a hinged

and counterbalanced section of stairway, the construction of that

section of stairs must conform to the stationary parts of the

stairway and must be balanced so that the weight of one person on

the third or fourth tread will lower the stairway to the landing.

Bearings for counterbalanced stairs must be either bronze

bushings or have sufficient clearance to prevent sticking caused

by corrosion. A latch or lock may not be attached to the

counterbalanced stairs in the up position, but a latch must be

provided to hold the stairs in the down position when they have

been swung to the ground. The connection between stair railings

on the stationary part of the stairway and the counterbalanced

part of the stairway must be designed to prevent the probability

of injury to persons who use the fire escape. If necessary, a

suitable opening must be provided in any awning, roof, or other

intervening obstruction to admit the counterbalanced stairs and

permit the passage of persons on the stairs.

(p) The fire escape must be connected to the roof of the

building to which it is attached. If the roof of the building is

designed in such a way that escape by way of the roof may be

necessary, the fire escape must extend to the roof. If the

connection is only for use by the fire department, it must be

made with a gooseneck-type ladder with stringers made of material

at least three-eighths inch thick, and rungs at least

three-quarters inch in diameter, 16 inches long, and not more

than 14 inches apart. The ladder must be anchored to the wall.

(q) The minimum unobstructed width of an exterior passageway in

the fire escape, whether parallel to the building or at right

angles to it, is 24 inches.

(r) The clearance at all points on balconies and stairs, as

measured vertically, must be at least six feet six inches.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 791.013. MINIMUM SPECIFICATIONS FOR EXTERIOR CHUTE FIRE

ESCAPES. (a) An exterior chute fire escape is a structure that

is located on the exterior of a building and constructed of iron

or steel and that consists of balconies and a straight or spiral

gravity chute.

(b) An exterior straight chute fire escape may be in:

(1) superimposed form parallel to or at right angles to the

building;

(2) straight run form parallel to or at right angles to the

building; or

(3) a combination of those two forms.

(c) An exterior spiral chute fire escape must be constructed in

a spiral form around a central column and must rest on and be

anchored to a concrete base at least 18 inches thick.

(d) The chute and any intervening balconies must be constructed

in a manner that provides a continuous gravity slide from the top

floor to the grade and must be accessible from all floors of the

building. An exterior straight chute must be placed at an angle

that does not exceed 45 degrees.

(e) The balconies must meet the specifications imposed under

Section 791.012 for the balconies of exterior stairway fire

escapes.

(f) A straight chute must be composed of material equal to at

least 14-gauge iron or steel. A spiral chute must be composed of

material equal to at least 16-gauge iron or steel. The material

used must be blue annealed or of equal type and must be capable

of taking a smooth or polished surface.

(g) The interior of a straight chute must be 20 inches wide and

18 inches deep, and in cross section must have a concave bottom

and straight sides. The interior of a spiral chute must be at

least 30 inches wide. The interior of either form of chute must

be free from obstructions or sharp edges.

(h) The top edges of a straight chute must be stiffened and

protected throughout the length of the chute with iron or steel

angles free from sharp edges. The angles must be of the size

necessary to carry the maximum possible load. The chute must be

reinforced crosswise underneath with iron or steel angles.

(i) The slideway of a spiral chute must be banked at the outer

edge to prevent a passenger from being thrown against a guardrail

or enclosure and must be enclosed by either a continuous wall or

guardrail at least 30 inches high constructed of at least

18-gauge iron or steel. A spiral chute may not terminate more

than two feet above the grade and must be constructed and

arranged so that a normal landing is in a standing position.

(j) A landing composed of the same material as the chute must be

provided at the lower end of a straight chute and must be of

sufficient length in proportion to the length of the chute and

the concavity of its surface to check the momentum attained

through gravity and to provide a safe stop. The landing must be

six inches wider than the chute on each side if wall construction

does not interfere and must be without sharp edges or ragged

projections. The landing must rest on and be anchored to a

concrete base at least six inches thick.

(k) All rivets exposed inside a chute and on the top side of a

landing of a straight chute must be countersunk and ground

smooth.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 791.014. MINIMUM SPECIFICATIONS FOR INTERIOR FIRE ESCAPES.

(a) An interior fire escape may be:

(1) a stairway composed of iron, steel, or concrete; or

(2) a straight or spiral chute composed of iron or steel.

(b) The fire escape must be enclosed with a noncombustible

material. All door and window openings in the enclosure must be

protected with self-closing fireproof shutters.

(c) Balconies or landings used with an interior fire escape must

meet the construction requirements imposed under Section 791.012,

except that a balcony used with an interior fire escape must

permit at least 40 inches of unobstructed passageway, and the

balconies or landings must be located on a level with the floors

of the building.

(d) The stairs of an interior stairway fire escape must meet the

requirements imposed under Section 791.012, except that the

stairs must permit at least 40 inches of unobstructed passageway

in all parts. An interior stairway fire escape may not use stairs

of the types known as "spirals" or "winders".

(e) An interior stairway fire escape must be continuous,

starting at the ground floor, and may not descend to any

basement. It must extend through the roof of the building and

must terminate in a penthouse constructed of noncombustible

material equipped with a self-closing fire door as specified in

this section.

(f) An interior chute fire escape must meet the requirements of

Section 791.013.

(g) An interior fire escape must be accessible from all parts of

the building it is designed to serve. Each lobby, hall, or

passageway that leads to a fire escape and is used in connection

with it must be at least 36 inches wide and at least six feet six

inches high and must be level with the floor on which the fire

escape opens and which it serves. The fire escape must be

constructed at the lower end in a manner that permits direct exit

to the outside of the building at the grade.

(h) The enclosing walls of an interior fire escape may be

constructed of:

(1) brick;

(2) plain solid concrete;

(3) reinforced stone or gravel concrete;

(4) reinforced cinder concrete;

(5) hollow terra-cotta blocks;

(6) hollow concrete blocks composed of stone or cinder concrete

mortar;

(7) gypsum blocks; or

(8) metal lath on steel studding.

(i) If the enclosing walls are of brick or plain solid concrete,

they must be at least eight inches thick for the top 30 feet,

increasing four inches in thickness for each lower section of 30

feet or fraction of 30 feet, or at least eight inches thick for

the entire height if the walls are wholly supported at intervals

not to exceed 30 feet. If the enclosing walls are of reinforced

stone or gravel concrete, they must be at least five inches thick

for the top 30 feet, increasing two inches in thickness for each

lower section of 30 feet or fraction of 30 feet, or at least

three inches thick for the entire height if supported at vertical

intervals not to exceed 20 feet and if braced as necessary with

lateral supports or suitable steel uprights. If the enclosing

walls are of reinforced cinder concrete, the concrete must be at

least five inches thick for the entire height of the enclosing

walls, and the walls must be supported at vertical intervals not

to exceed 15 feet and must be braced as necessary with lateral

supports or suitable steel uprights.

(j) If the enclosing walls are composed of hollow terra-cotta

blocks, the blocks must be laid in cement mortar, and the walls

must be at least five inches thick overall. If the enclosing

walls are composed of hollow concrete blocks of either stone or

cinder concrete mortar, the enclosing walls must be at least five

inches thick overall. If the walls are constructed of gypsum

blocks, the blocks may be either solid or hollow but must contain

not more than 25 percent by weight of cinders, asbestos fiber,

wood chips, or vegetable fiber. The gypsum blocks must be laid in

gypsum plaster or cement mortar tempered with lime, and the

enclosing walls must be at least five inches thick overall. If

the walls are constructed of metal lath on steel studding, they

must be covered with portland cement mortar or gypsum plaster of

a finished thickness of at least two inches in the case of solid

partitions or of at least three inches in the case of hollow

partitions. Each opening in a wall or partition must have

substantial steel framing, the vertical members of which must be

securely attached to the floor construction above and below.

(k) Each door opening in an interior fire escape must be

protected by the use of an automatic or self-closing fire door of

standard manufacture, bearing the Underwriters Laboratory label.

If an automatic fire door is used, it must be enclosed in a

recessed partition. All doors must be arranged and equipped to

remain in closed positions at all times and under all conditions

except during actual use.

(l) Each window opening must be equipped with a metal sash

bearing the Underwriters Laboratory label and with wire glass.

(m) Each interior fire escape must be provided at each landing

with at least one light equal in power to a 10-watt electric

globe. The lighting must be on a separate circuit from that of

the rest of the building and must be designed to operate if the

regular lighting system of the building is disabled.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 791.015. EXIT LIGHTS; GUIDE SIGNS. (a) At least one red

light must be installed and maintained in good condition at each

exit to a fire escape in a building subject to Section 791.002.

An exit light must be painted with the words "fire escape exit."

(b) One guide sign must be installed and maintained in good

condition at each hallway intersection. An additional guide sign

must be provided for every 25 lineal feet of hallway leading to a

fire escape. A guide sign must be painted with the words "fire

escape" and with an arrow or hand pointing to the nearest fire

escape exit.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 791.016. PAINTING AND MAINTENANCE REQUIREMENTS. (a) A

fire escape constructed of iron or steel must be painted with at

least two coats of good metallic paint when erected. The fire

escape must be repainted at least every two years or more

frequently if necessary to preserve the fire escape from rust or

climatic influences.

(b) The slideway of a straight or spiral chute fire escape must

be thoroughly cleaned and painted at least once each year.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. ADDITIONAL FIRE ESCAPE REQUIREMENTS FOR CERTAIN

FACILITIES

Sec. 791.021. ADDITIONAL FIRE ESCAPES FOR CERTAIN FACILITIES.

(a) This section applies to:

(1) a hospital;

(2) a seminary;

(3) a college;

(4) an academy;

(5) a school;

(6) a dormitory;

(7) a hotel or other facility for the accommodation of transient

guests;

(8) a lodging house, apartment house, rooming house, or

boardinghouse;

(9) a lodge hall;

(10) a theater or other public place of amusement; or

(11) any other facility used for public gatherings.

(b) Each facility subject to this section and Section 791.002

that has a lot area greater than 5,000 square feet shall provide,

in addition to the fire escape required by Section 791.002, one

additional fire escape for:

(1) each 5,000 square feet of area in excess of the initial

5,000 square feet; and

(2) the area in excess of the largest multiple of 5,000 square

feet contained in the facility's lot area if that excess is more

than 2,000 square feet.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 791.022. ADDITIONAL FIRE ESCAPES FOR CERTAIN OFFICE

BUILDINGS, STORES, OR INDUSTRIAL PLANTS. (a) This section

applies to:

(1) an office building;

(2) a wholesale or retail mercantile establishment or store;

(3) a workshop or manufacturing establishment; or

(4) an industrial plant.

(b) Each facility subject to this section and Section 791.002

that has a lot area greater than 6,000 square feet shall provide,

in addition to the fire escape required by Section 791.002, one

additional fire escape for:

(1) each 6,000 square feet of area in excess of the initial

6,000 square feet; and

(2) the area in excess of the largest multiple of 6,000 square

feet contained in the facility's lot area if that excess is more

than 2,500 square feet.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 791.023. ADDITIONAL FIRE ESCAPES FOR CERTAIN WAREHOUSES AND

MILLS. (a) This section applies to a warehouse, storehouse, or

mill building.

(b) Each facility subject to this section and Section 791.002

that has a lot area greater than 8,000 square feet shall provide,

in addition to the fire escape required by Section 791.002, one

additional fire escape for:

(1) each 8,000 square feet of area in excess of the initial

8,000 square feet; and

(2) the area in excess of the largest multiple of 8,000 square

feet contained in the facility's lot area if that excess is more

than 3,500 square feet.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 791.024. ADDITIONAL FIRE ESCAPES FOR NONSCHOOL PUBLIC

BUILDINGS. (a) This section applies to a building, other than a

school building, that is owned by this state or by a municipality

or county of this state and in which public assemblies or

sleeping apartments are permitted on any floor above the first

floor.

(b) Each building subject to this section and Section 791.002

that has a lot area greater than 5,000 square feet shall provide,

in addition to the fire escape required by Section 791.002, one

additional fire escape for:

(1) each 5,000 square feet of area in excess of the initial

5,000 square feet; and

(2) the area in excess of the largest multiple of 5,000 square

feet contained in the building's lot area if that excess is more

than 2,000 square feet.

(c) Each person who has charge or supervision of a facility

subject to this section, or who has charge or supervision of the

letting of contracts for the construction of the facility, shall

comply with this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER D. ADDITIONAL FIRE ESCAPE REQUIREMENTS FOR CERTAIN

SCHOOL BUILDINGS

Sec. 791.031. DEFINITIONS. (a) In this subchapter, "story"

means the space between two successive floor levels of a

building, and a basement is a story if the floor level

immediately above the basement is at least 10 feet above the

grade line on at least one side of the building.

(b) In this subchapter, types of construction are classified as

"fireproof," "semifireproof," or "ordinary," as those terms are

defined in the most recent edition of the building code published

by the successor organization to the National Board of Fire

Underwriters.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 791.032. APPLICATION. This subchapter applies to a

building in which a school of any kind is conducted and that is:

(1) at least two stories high; and

(2) owned by a school district.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 791.033. COMPLIANCE REQUIREMENTS. Each person who has

charge or supervision of a school building subject to this

subchapter, or who has charge or supervision of the letting of

contracts for the construction of the building, shall comply with

this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 791.034. ADMINISTRATION; ENFORCEMENT. (a) The state fire

marshal shall administer and supervise the enforcement of this

subchapter and Section 791.024.

(b) The state fire marshal, an inspector of the State Board of

Insurance, the chief of any fire department, and any municipal

fire marshal shall enforce this subchapter and Section 791.024 by

all lawful means.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 791.035. FIRE ESCAPE REQUIREMENT. (a) A school building

of at least three stories and of fireproof construction,

semifireproof construction, or ordinary construction shall have

one fire escape for each group of 250 pupils, or each major

fraction of that number, who are housed in the building at a

level above the first floor.

(b) A school building of two stories and of ordinary

construction shall have one fire escape for each group of 250

pupils, or each major fraction of that number, who are housed in

the building at a level above the first floor.

(c) A school building of two stories that is of fireproof or

semifireproof construction or that has stairways and hallways of

that type of construction is not required to have a fire escape.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 791.036. REQUIRED TYPES OF FIRE ESCAPES; SPECIFICATIONS.

(a) A fire escape for a school building constructed before March

17, 1950, may be either an interior fire escape or an exterior

fire escape.

(b) A school building constructed on or after March 17, 1950,

that consists of at least three stories of fireproof construction

or at least two stories of ordinary construction shall have

interior fire escapes.

(c) An exterior fire escape for a school building constructed

before March 17, 1950, may be:

(1) an iron, steel, or concrete stairway;

(2) an iron or steel straight chute;

(3) an iron or steel spiral chute; or

(4) a fire escape that is a combination of those types.

(d) Exterior fire escapes used in school buildings must meet the

construction requirements of this section or similar construction

requirements approved by the successor organization to the

National Board of Fire Underwriters. Except as otherwise provided

by this section, exterior fire escapes must be:

(1) constructed throughout of noncombustible materials;

(2) designed for a live load of 100 pounds per square foot; and

(3) supported by vertical steel columns.

(e) If it is impossible to use vertical steel columns in the

construction of an exterior fire escape, the use of steel

brackets with bolts extending through the entire thickness of the

wall may be approved.

(f) The landings and treads of exterior fire escapes must be of

solid hatched steel plate or of steel gratings with interstices

that do not exceed three-fourths inch and must be designed so

that any accumulation of ice and snow is reduced to a minimum.

(g) The guardrails of exterior fire escapes must be at least

three feet six inches high and must be substantially constructed.

The guardrails must be faced either with heavy wire mesh or by

steel balusters or rails not more than 9-1/2 inches o.c.

(h) The fire escape must have handrails on each side of the

stairs that must be securely attached to the guardrails or to the

building walls. Handrails must be two feet four inches to two

feet six inches above the nosings.

(i) The calculated live load of an exterior fire escape must be

clearly stated on the plans submitted for approval.

(j) Exterior fire escapes must be:

(1) free from obstruction;

(2) constructed in a manner that provides a safe exit for

children;

(3) conveniently accessible from each floor above the first

floor; and

(4) of sufficient width and strength so that each step and

landing may accommodate two adults at the same time.

(k) If the Texas Education Agency approves that construction as

providing a convenient and safe passage, doorways may be used as

exits from each floor. The base of a doorway must be at the same

level as the corresponding floor of the building and the landing

of the fire escape to which the doorway leads. A doorway must be

at least three feet wide and six feet six inches high and must be

fitted with panic hardware approved by the successor organization

to the National Board of Fire Underwriters. If there are two or

more rooms or hallways adjacent and convenient to the landing of

a fire escape, each room or hallway must have a doorway leading

to that landing.

(l) The design of an interior fire escape used in a school

building must meet the specifications required under Section

791.014, and must have:

(1) stairs and landings at least three feet six inches long and

at least three feet wide;

(2) treads at least nine inches wide with a one inch nosing; and

(3) risers of not more than 7-1/4 inches.

(m) A rise in a single run may not exceed nine feet six inches.

A longer run must be interrupted by landings at least as deep as

the width of the stairs.

(n) Stairs must extend continuously to the ground.

Counterbalanced or swinging sections may not be approved.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.51, eff. Sept.

1, 1997.

Sec. 791.037. EXTERIOR FIRE ESCAPE EXITS. (a) An exit door

leading to an exterior fire escape must open on a landing that is

at least the width of the doors. The door must swing outward and

be:

(1) at least three feet by six feet six inches;

(2) glazed with wire glass; and

(3) level at the bottom with the floors of the rooms or hallways

and landings that it serves.

(b) An exit door may be secured only by panic hardware approved

by the successor organization to the National Board of Fire

Underwriters. Hooks, latches, bolts, locks, and similar devices

are prohibited.

(c) A window may not be used as a means of access to an exterior

fire escape.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 791.038. WINDOWS. A window located beneath or within 10

feet of a fire escape must be glazed with wire glass.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER E. ENFORCEMENT AND PENALTY PROVISIONS

Sec. 791.051. ENFORCEMENT. (a) The attorney general, the

county attorney of a county in which a building is maintained in

violation of this chapter, or the district attorney of a district

in which such a building is located may bring an action in the

name of the state for an injunction or other process to enforce

this chapter against the owner or person in charge of the

building.

(b) The action shall be brought in the district court of the

county in which the building is located.

(c) The action may be prosecuted by the attorney general, the

county attorney, or the district attorney on that person's own

motion, or on the relation of any individual, including the state

fire marshal, an inspector of the State Board of Insurance, the

chief of a municipal fire department, or a municipal fire

marshal.

(d) A district judge may issue a mandatory injunction or other

writ against a person to enforce this chapter. Disobedience of

the injunction constitutes contempt of court and is punishable in

the manner provided for contempt.

(e) The court may hear the case and may grant an injunction

after the defendant has received 10 days' notice of the time and

place set for the hearing on the injunction.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 791.052. CRIMINAL PENALTY. (a) A person commits an

offense if the person obstructs a fire escape or a hallway or

entrance leading to a fire escape in a manner that prevents free

access to or use of the fire escape. A door equipped with a lock

requiring a key to operate is an obstruction.

(b) A person commits an offense if the person is the owner of a

building required to be equipped with fire escapes and the person

fails or refuses to comply with this chapter.

(c) A person commits an offense if the person serves as an agent

in the care, management, supervision, control, or renting of a

building for an owner who is not a resident of this state and the

owner fails or refuses to comply with this chapter as it applies

to that building.

(d) An offense under this section is punishable by a fine of not

less than $20 or more than $50. If the defendant is a

corporation, each officer or member of the board of directors of

the corporation is subject to the fine.

(e) Each day's failure or refusal to comply constitutes a

separate offense. Each day that an agent represents a nonresident

owner who is not in compliance constitutes a separate offense.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 792. SMOKE DETECTORS IN HOTELS

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE C. FIRE

CHAPTER 792. SMOKE DETECTORS IN HOTELS

Sec. 792.001. DEFINITIONS. In this chapter:

(1) "Hotel" means a building in which members of the public

obtain sleeping accommodations for consideration, including a

hotel, motel, tourist home, tourist house, tourist court, hostel,

lodging house, rooming house, or inn. The term does not include:

(A) a hospital, sanitarium, or nursing home; or

(B) a building in which all or substantially all of the

occupants have the right to use or possess their sleeping

accommodations for at least 28 consecutive days.

(2) "Person" has the meaning assigned by Section 1.07, Penal

Code.

(3) "Smoke detector" means a device that is:

(A) designed to detect the presence of visible or invisible

products of combustion in the air; and

(B) designed with an alarm audible throughout the room in which

it is installed to alert the occupants of the room of the

presence of visible or invisible products of combustion in the

air of the room.

(4) "Smoke detector for hearing-impaired persons" means a smoke

detector that, in addition to the sound alarm, uses a xenon

design strobe light with a visible effective intensity of not

less than 100 candela, as tested and labeled in accordance with

ANSI/UL Standard 1638, and with a flash rate of not less than 60

nor more than 120 flashes per minute.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 792.002. SMOKE DETECTORS IN HOTELS; CRIMINAL PENALTY. (a)

A person who operates a hotel commits an offense if the person:

(1) does not maintain a smoke detector in good working order in

every room of the hotel that is regularly used for sleeping;

(2) does not maintain smoke detectors for hearing-impaired

persons as prescribed by Subsection (b); or

(3) does not comply with the requirements of Subsection (c) if a

hotel patron requests a room with a smoke detector for

hearing-impaired persons.

(b) A person who operates a hotel shall maintain one smoke

detector for hearing-impaired persons for each 60, or fraction of

60, rooms of the hotel that are regularly used for sleeping,

except that the operator is not required to maintain more than

five smoke detectors for hearing-impaired persons.

(c) If a hotel patron requests a room with a smoke detector for

hearing-impaired persons, the operator of the hotel shall:

(1) assign the patron to a room in which a hard-wired smoke

detector for hearing-impaired persons has been properly

installed; or

(2) install in the patron's room a portable smoke detector for

hearing-impaired persons using a receptacle that cannot be

controlled by a wall switch.

(d) An offense under this section is a Class B misdemeanor.

(e) A person commits a separate offense under this section on

each calendar day the person commits the offense.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 792.003. SMOKE DETECTOR LIST. (a) To qualify for use

under this chapter, a smoke detector must be listed by the state

fire marshal after the device has been tested and shown to be

effective by the state fire marshal or by a testing laboratory

under conditions and procedures approved by the state fire

marshal.

(b) In lieu of or in addition to the list made under Subsection

(a), the state fire marshal may substitute or use a list of

devices that comply with standards of manufacture and

installation adopted under Article 5.43-2, Insurance Code.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 628, Sec. 9, eff. Sept. 1,

1991.



CHAPTER 793. DISABLING FIRE EXIT ALARMS

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE C. FIRE

CHAPTER 793. DISABLING FIRE EXIT ALARMS

Sec. 793.001. DEFINITIONS. In this chapter:

(1) "Fire exit" means a door, window, or other means of egress

from a building that has been expressly designated as a fire

escape or emergency exit by a sign, light, or other device

located on or in the immediate vicinity of the fire escape or

exit.

(2) "Fire exit alarm" means a device designed to sound an alarm

when a fire exit is opened or an attempt to open a fire exit is

made.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 793.002. CRIMINAL PENALTY. (a) A person commits an

offense if:

(1) the person intentionally or knowingly causes a fire exit

alarm to fail to sound an alarm; and

(2) the person is not authorized to do so by a person having

lawful custody or control of the building or the part of the

building in which the fire exit is located.

(b) An offense under this section is a Class A misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 795. USE OF CERTAIN FIRE TRUCKS

HEALTH AND SAFETY CODE

TITLE 9. SAFETY

SUBTITLE C. FIRE

CHAPTER 795. USE OF CERTAIN FIRE TRUCKS

Sec. 795.001. DEFINITION. In this chapter, "fire department"

means:

(1) a volunteer fire department; or

(2) a department of a municipality, county, or special district

or authority that provides fire-fighting services.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 279, eff. Sept. 1,

1991.

Sec. 795.002. GOOD AND DEPENDABLE CONDITION REQUIRED. (a) This

chapter applies only to a fire truck in a good and dependable

operating condition. A fire truck is considered to be in a good

and dependable operating condition if:

(1) the truck complies with the standards established by or

under state law for the operating condition of a fire truck; and

(2) the fire department that uses the truck has secured

certification by an underwriters laboratory that meets NATIONAL

FIRE PROTECTION STANDARDS 1901.

(b) A fire truck may not be considered to be in a condition

other than a good and dependable operating condition solely

because the truck is 25 years old or older.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 279, eff. Sept. 1,

1991.

Sec. 795.003. CERTAIN RESTRICTIONS INVOLVING AGE OF FIRE TRUCK

PROHIBITED. A contract, including any form of an insurance

contract, or an order, ordinance, rule, or similar decree of a

local government or state agency may not:

(1) restrict a fire department from using a fire truck that is

25 years old or older; or

(2) prevent any benefit from being claimed because the claim

arises out of circumstances in which a fire truck that is 25

years old or older is used.

Added by Acts 1991, 72nd Leg., ch. 14, Sec. 279, eff. Sept. 1,

1991.



CHAPTER 796. CIGARETTE FIRE SAFETY STANDARDS

HEALTH AND SAFETY CODETITLE 9. SAFETYSUBTITLE C. FIRECHAPTER 796. CIGARETTE FIRE SAFETY STANDARDSSec. 796.001. DEFINITIONS. In this chapter:(1) "Agent" means a person licensed by the comptroller to purchase and affix adhesive or meter stamps on packages of cigarettes.(2) "Cigarette" means a roll for smoking:(A) that is made of tobacco or tobacco mixed with another ingredient and wrapped or covered with a material other than tobacco; or(B) that is wrapped in any substance containing tobacco that, because of the roll's appearance, the type of tobacco used in the filler, or the roll's packaging and labeling, is likely to be offered to or purchased by a consumer as a cigarette.(3) "Manufacturer" means:(A) a person that manufactures or otherwise produces cigarettes for sale in this state, including cigarettes intended to be sold through an importer; or(B) the first purchaser that intends to resell in this state cigarettes manufactured anywhere that the original manufacturer does not intend to be sold in this state.(4) "Retailer" means a person, other than a wholesale dealer, engaged in selling cigarettes or tobacco products.(5) "Sale" means any transfer of title or possession or both, exchange or barter, conditional or otherwise, in any manner or by any means or any agreement. The term includes, in addition to sales using cash or credit, the giving of a cigarette as a sample, prize, or gift and the exchange of a cigarette for any consideration other than money.(6) "Sell" means to sell or to offer or agree to sell.(7) "Wholesale dealer" means a person who sells cigarettes or tobacco products to retail dealers or other persons for purposes of resale, including a person who owns, operates, or maintains one or more cigarette or tobacco product vending machines in premises owned or occupied by another person.

Added by Acts 2007, 80th Leg., R.S., Ch. 909, Sec. 1, eff. January 1, 2009.

Sec. 796.002. REQUIREMENTS FOR SALE OF CIGARETTE. A cigarette may not be sold or offered for sale in this state unless:(1) the cigarette has been tested in accordance with Section 796.003;(2) the cigarette meets the performance standard under Section 796.003;(3) a written certification has been filed by the manufacturer with the state fire marshal in accordance with Section 796.005; and(4) the cigarette has been marked in accordance with Section 796.006.

Added by Acts 2007, 80th Leg., R.S., Ch. 909, Sec. 1, eff. January 1, 2009.

Sec. 796.003. TESTING. (a) A manufacturer of cigarettes shall ensure that tests on cigarettes are conducted:(1) in accordance with Standard Test Method for Measuring the Ignition Strength of Cigarettes, E2187-04, by the American Society of Testing and Materials, as that standard existed on January 1, 2007;(2) on 10 layers of filter paper; and(3) in a complete test trial of 40 replica tests.(b) Not more than 25 percent of the cigarettes tested in a test trial in accordance with this section may exhibit full-length burns.(c) The performance standard required by this section shall only be applied to a complete test trial.(d) A written certification shall be based on testing conducted by a laboratory that has been accredited pursuant to standard ISO/IEC 17025 of the International Organization for Standardization, or another comparable accreditation standard required by the state fire marshal.(e) A laboratory testing in accordance with this section shall implement a quality control and quality assurance program to ensure that operator bias, systematic and nonsystematic methodological errors, and equipment-related problems do not affect the results of the testing. The program must include a procedure to determine the repeatability of the testing results. The repeatability value may not be greater than 0.19. For purposes of this subsection, "repeatability value" means the range of values within which the repeat results of cigarette test trials from a single laboratory will fall 95 percent of the time.(f) The state fire marshal may adopt a subsequent ASTM Standard Test Method for Measuring the Ignition Strength of Cigarettes on finding that the subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with ASTM Standard E2187-04 and the performance standard in Subsection (b).(g) A cigarette submitted for testing that uses lowered permeability bands in the cigarette paper to comply with the performance standard under this section must have at least two nominally identical bands on the paper surrounding the tobacco column and at least one complete band not less than 15 millimeters from the lighting end of the cigarette. A cigarette on which the bands are positioned by design must have at least two bands located not less than 15 millimeters from the lighting end and 10 millimeters from the filter end of the tobacco column or 10 millimeters from the labeled end of the tobacco column for nonfiltered cigarettes.(h) This section does not require additional testing if a cigarette is tested in a manner that is consistent with this chapter for any other purpose.(i) Testing performed or sponsored by the state fire marshal to determine a cigarette's compliance with the performance standard required under this section shall be conducted in accordance with this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 909, Sec. 1, eff. January 1, 2009.

Sec. 796.004. ALTERNATIVE TEST METHODS. (a) A manufacturer of a cigarette that the state fire marshal determines cannot be tested in accordance with Section 796.003 shall propose a test method and performance standard for the cigarette to the state fire marshal. If the state fire marshal determines that the performance standard proposed by the manufacturer is equivalent to the performance standard under Section 796.003, the manufacturer may use the proposed test method.(b) Unless the state fire marshal demonstrates a reasonable basis why an alternative test should not be accepted under this chapter, the state fire marshal shall authorize a manufacturer to employ the alternative test method and performance standard to certify a cigarette for sale in this state if the state fire marshal:(1) determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that are the same as those contained in this chapter; and(2) finds that the officials responsible for implementing those requirements have approved an alternative test method and performance standard for a particular cigarette proposed by a manufacturer as meeting the fire safety standards of that state's law or regulation under a legal provision comparable to this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 909, Sec. 1, eff. January 1, 2009.

Sec. 796.005. CERTIFICATION. (a) Before a cigarette may be sold or offered for sale in this state, the cigarette's manufacturer must certify in writing to the state fire marshal that the cigarette has been tested in accordance with and meets the performance standard in Section 796.003 or 796.004.(b) A certification filed under this section must include the following information:(1) brand or trade name on the package;(2) style, such as light or ultra light;(3) length in millimeters;(4) circumference in millimeters;(5) flavor, such as menthol or chocolate, if applicable;(6) filter or nonfilter;(7) package description, such as soft pack or box;(8) marking approved in accordance with Section 796.006;(9) the name, address, and telephone number of the laboratory, if different from the manufacturer that conducted the test; and(10) the date that the testing occurred.(c) The state fire marshal shall retain a copy of a certification and provide a copy to the comptroller to ensure compliance with this chapter.(d) A cigarette certified under this section shall be recertified every three years.(e) For each cigarette included in a certification, a manufacturer shall pay to the state fire marshal a fee in the amount of $250, to be deposited only to the Texas Department of Insurance operating account in the general revenue fund.(f) A cigarette certified under this section that is altered by the manufacturer in a way likely to alter its compliance with the reduced cigarette ignition propensity standards required by this chapter may not be sold or offered for sale in this state unless the manufacturer retests the cigarette in accordance with Section 796.003 or 796.004 and maintains the records required by Section 796.007.

Added by Acts 2007, 80th Leg., R.S., Ch. 909, Sec. 1, eff. January 1, 2009.

Sec. 796.006. MARKING OF PACKAGE. (a) A manufacturer shall mark, in eight-point or larger type, cigarettes certified by the manufacturer in accordance with Section 796.005 to indicate compliance with the requirements of Section 796.003. The marking must consist of:(1) modification of the product Universal Product Code to include a visible mark printed at or around the area of the Universal Product Code and permanently stamped, engraved, embossed, or printed in conjunction with the Universal Product Code;(2) a visible combination of alphanumeric or symbolic characters permanently stamped, engraved, or embossed upon the cigarette package or cellophane wrap; or(3) other printed, stamped, engraved, or embossed text that indicates that the cigarettes meet the standards of this chapter.(b) A manufacturer shall present its proposed marking to the state fire marshal for approval. Proposed markings are considered approved if the state fire marshal fails to disapprove the proposed markings on or before the 10th business day after the date the proposed markings are received. The state fire marshal must approve a marking:(1) in use and approved for sale in another state; or(2) with the letters "FSC" for Fire Standards Compliant appearing in eight-point or larger type and permanently printed, stamped, engraved, or embossed on the package at or near the Universal Product Code.(c) A manufacturer shall use only one type of marking and shall apply the marking uniformly to all packages, including packs, cartons, and cases, and brands marketed by the manufacturer in this state.(d) A manufacturer may not modify its approved marking unless the state fire marshal has approved the modification.(e) A manufacturer shall provide sufficient copies of an illustration of the package marking to a wholesale dealer and agent to which the manufacturer sells cigarettes and provide sufficient copies of an illustration of the package marking used by the manufacturer under this section for each retailer to which the wholesale dealers or agents will sell cigarettes. A wholesale dealer and an agent shall provide a copy of package markings received from a manufacturer to a retail dealer to which the wholesale dealer or agent sells cigarettes. A wholesale dealer, agent, and retail dealer shall permit the state fire marshal, the comptroller, and the attorney general to inspect markings of cigarette packaging marked in accordance with this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 909, Sec. 1, eff. January 1, 2009.

Sec. 796.007. MANUFACTURER RECORDS AND REPORTING. (a) A manufacturer shall maintain copies of the reports of all tests conducted on all cigarettes offered for sale for the previous three years and shall make copies of the reports available to the state fire marshal on the state fire marshal's written request.(b) A manufacturer that fails to make copies of the reports available not later than 60 days after the date the manufacturer receives a written request shall be subject to a civil penalty, imposed as provided by Section 796.010, in an amount not to exceed $10,000 per violation. Each day that the manufacturer does not make the copies available is a separate violation.

Added by Acts 2007, 80th Leg., R.S., Ch. 909, Sec. 1, eff. January 1, 2009.

Sec. 796.008. RULES. The state fire marshal may adopt rules to administer this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 909, Sec. 1, eff. January 1, 2009.

Sec. 796.009. INSPECTION. (a) The state fire marshal may inspect the records and the stock of cigarettes of a person who manufactures, stores, or sells cigarettes to establish whether the person is complying with this chapter.(b) The comptroller may, in the course of an inspection under Chapter 154, Tax Code, inspect cigarettes for a marking required under Section 796.006 and report the comptroller's findings to the state fire marshal.

Added by Acts 2007, 80th Leg., R.S., Ch. 909, Sec. 1, eff. January 1, 2009.

Sec. 796.010. CIVIL PENALTY; INJUNCTION. (a) A person who knowingly violates this chapter or a rule adopted under this chapter is subject to a civil penalty in the following amounts:(1) if the person is a manufacturer, wholesale dealer, or agent knowingly selling or offering to sell a cigarette in violation of this chapter, a civil penalty not to exceed $100 for each pack of cigarettes sold or offered for sale, but not more than $100,000 for all violations occurring within a 30-day period;(2) if the person is a retailer knowingly selling or offering to sell a cigarette in violation of this chapter, a civil penalty not to exceed $100 for each pack of cigarettes sold or offered for sale, but not more than $25,000 for all violations occurring within a 30-day period;(3) if the person knowingly makes a false certification under Section 796.005, a civil penalty not to exceed $75,000 for a first violation or $250,000 for a second or subsequent violation; and(4) if the person violates another provision of this chapter, other than Section 796.007(b), or another rule adopted under this chapter, a civil penalty not to exceed $1,000 for a first violation or $5,000 for a second or subsequent violation.(b) If it appears that a person has violated, is violating, or is threatening to violate this chapter or a rule or order adopted under this chapter, the attorney general, as determined by the attorney general or on request of the state fire marshal, may bring a civil action in a district court for:(1) injunctive relief to restrain the person from continuing the violation or threat of violation;(2) the assessment of a civil penalty; or(3) both injunctive relief and a civil penalty.(c) A cigarette sold or offered for sale in violation of this chapter is subject to forfeiture under Chapter 154, Tax Code, except that before a forfeited cigarette may be destroyed, the true holder of the trademark rights in the cigarette brand must be permitted to inspect the cigarette.(d) A civil penalty collected under this section shall be deposited to the credit of the fire prevention and public safety account.

Added by Acts 2007, 80th Leg., R.S., Ch. 909, Sec. 1, eff. January 1, 2009.

Sec. 796.011. FIRE PREVENTION AND PUBLIC SAFETY ACCOUNT. (a) The fire prevention and public safety account is a separate account in the general revenue fund.(b) The account consists of civil penalties collected under Section 796.010.(c) Money in the account may be appropriated only to the state fire marshal to support fire safety and prevention programs.

Added by Acts 2007, 80th Leg., R.S., Ch. 909, Sec. 1, eff. January 1, 2009.

Sec. 796.012. SALE OUTSIDE OF TEXAS. This chapter does not prohibit a person from manufacturing or selling cigarettes that do not meet the requirements of this chapter if:(1) the cigarettes are or will be stamped for sale in another state or are packaged for sale outside the United States; and(2) the person has taken reasonable steps to ensure that the cigarettes will not be sold or offered for sale in this state.

Added by Acts 2007, 80th Leg., R.S., Ch. 909, Sec. 1, eff. January 1, 2009.

Sec. 796.013. INTERPRETATION. This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform this chapter with the laws of those states that have enacted reduced cigarette ignition propensity laws.

Added by Acts 2007, 80th Leg., R.S., Ch. 909, Sec. 1, eff. January 1, 2009.

Sec. 796.014. CONSUMER TESTING. This chapter does not prohibit the sale of a cigarette solely for the purpose of the cigarette's assessment conducted by a manufacturer, or under the control and direction of a manufacturer, to evaluate consumer acceptance of the cigarette by using only the quantity of cigarettes that is reasonably necessary for the assessment.

Added by Acts 2007, 80th Leg., R.S., Ch. 909, Sec. 1, eff. January 1, 2009.

Sec. 796.015. LOCAL REGULATION. A political subdivision of this state may not adopt or enforce any ordinance or other regulation conflicting with, or preempted by, any provision of this chapter or with any policy of this state expressed by this chapter, whether that policy be expressed by inclusion of a provision in the chapter or by exclusion of that subject from the chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 909, Sec. 1, eff. January 1, 2009.

Sec. 796.016. FEDERAL REGULATION. On and after the date that a federal reduced cigarette ignition propensity standard that preempts this chapter is adopted and becomes effective, this chapter has no effect.

Added by Acts 2007, 80th Leg., R.S., Ch. 909, Sec. 1, eff. January 1, 2009.

Sec. 796.017. REPORTS. Not later than January 1 of each odd-numbered year, the state fire marshal shall:(1) review the effectiveness of this chapter;(2) submit a report to the governor, the lieutenant governor, the speaker of the house of representatives, and the appropriate committees of the legislature on the state fire marshal's administration of this chapter; and(3) make recommendations to improve the effectiveness of this chapter, if appropriate.

Added by Acts 2007, 80th Leg., R.S., Ch. 909, Sec. 1, eff. January 1, 2009.






TITLE 10. HEALTH AND SAFETY OF ANIMALS

CHAPTER 821. TREATMENT AND DISPOSITION OF ANIMALS

HEALTH AND SAFETY CODE

TITLE 10. HEALTH AND SAFETY OF ANIMALS

CHAPTER 821. TREATMENT AND DISPOSITION OF ANIMALS

SUBCHAPTER A. TREATMENT OF ANIMALS

Sec. 821.001. DEFINITION. In this subchapter, "animal" includes

every living dumb creature.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 821.002. TREATMENT OF IMPOUNDED ANIMALS. (a) A person who

impounds or causes the impoundment of an animal under state law

or municipal ordinance shall supply the animal with sufficient

wholesome food and water during its confinement.

(b) If an animal impounded under Subsection (a) continues to be

without necessary food and water for more than 12 successive

hours, any person may enter the pound or corral as often as

necessary to supply the animal with necessary food and water.

That person may recover the reasonable cost of the food and water

from the owner of the animal. The animal is not exempt from levy

and sale on execution of a judgment issued to recover those

costs.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 821.003. TREATMENT OF LIVE BIRDS. (a) This section

applies to a person who receives live birds for transportation or

for confinement:

(1) on wagons or stands;

(2) by a person who owns a grocery store, commission house, or

other market house; or

(3) by any other person if the birds are to be closely confined.

(b) The person shall immediately place the birds in coops,

crates, or cages that are made of open slats or wire on at least

three sides and that are of a height so that the birds can stand

upright without touching the top.

(c) The person shall keep clean water and suitable food in

troughs or other receptacles in the coops, crates, or cages. The

troughs or other receptacles must be easily accessible to the

confined birds and must be placed so that the birds cannot defile

their contents.

(d) The person shall keep the coops, crates, or cages in a clean

and wholesome condition and may place in each coop, crate, or

cage only the number of birds that have room to move around and

to stand without crowding each other.

(e) The person may not expose the birds to undue heat or cold

and shall immediately remove all injured, diseased, or dead birds

from the coops, crates, or cages.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 821.004. KNOWLEDGE OR ACTS OF CORPORATE AGENT OR EMPLOYEE.

The knowledge and acts of an agent or employee of a corporation

in regard to an animal transported, owned, or used by or in the

custody of the corporation are the knowledge and acts of the

corporation.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. DISPOSITION OF CRUELLY TREATED ANIMALS

Sec. 821.021. DEFINITION. In this subchapter, "cruelly treated"

includes tortured, seriously overworked, unreasonably abandoned,

unreasonably deprived of necessary food, care, or shelter,

cruelly confined, or caused to fight with another animal.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 821.0211. ADDITIONAL DEFINITION. In this subchapter,

"magistrate" means any officer as defined in Article 2.09, Code

of Criminal Procedure, except that the term does not include

justices of the supreme court, judges of the court of criminal

appeals, or courts of appeals, judges or associate judges of

statutory probate courts, or judges or associate judges of

district courts that give preference to family law matters or

family district courts under Subchapter D, Chapter 24, Government

Code.

Acts 2003, 78th Leg., ch. 1043, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

334, Sec. 10, eff. September 1, 2009.

Sec. 821.022. SEIZURE OF CRUELLY TREATED ANIMAL. (a) If a

peace officer or an officer who has responsibility for animal

control in a county or municipality has reason to believe that an

animal has been or is being cruelly treated, the officer may

apply to a justice court or magistrate in the county or to a

municipal court in the municipality in which the animal is

located for a warrant to seize the animal.

(b) On a showing of probable cause to believe that the animal

has been or is being cruelly treated, the court or magistrate

shall issue the warrant and set a time within 10 calendar days of

the date of issuance for a hearing in the appropriate justice

court or municipal court to determine whether the animal has been

cruelly treated.

(c) The officer executing the warrant shall cause the animal to

be impounded and shall give written notice to the owner of the

animal of the time and place of the hearing.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 387, Sec. 1, eff. June 7,

1991; Acts 2003, 78th Leg., ch. 1043, Sec. 2, eff. Sept. 1, 2003.

Sec. 821.023. HEARING; ORDER OF DISPOSITION OR RETURN OF ANIMAL.

(a) A finding in a court of competent jurisdiction that the

owner of an animal is guilty of an offense under Section 42.09 or

42.092, Penal Code, involving the animal is prima facie evidence

at a hearing authorized by Section 821.022 that the animal has

been cruelly treated.

(b) A statement of an owner made at a hearing provided for under

this subchapter is not admissible in a trial of the owner for an

offense under Section 42.09 or 42.092, Penal Code.

(c) Each interested party is entitled to an opportunity to

present evidence at the hearing.

(d) If the court finds that the animal's owner has cruelly

treated the animal, the owner shall be divested of ownership of

the animal, and the court shall:

(1) order a public sale of the animal by auction;

(2) order the animal given to a nonprofit animal shelter, pound,

or society for the protection of animals; or

(3) order the animal humanely destroyed if the court decides

that the best interests of the animal or that the public health

and safety would be served by doing so.

(e) A court that finds that an animal's owner has cruelly

treated the animal shall order the owner to pay all court costs,

including costs of:

(1) investigation;

(2) expert witnesses;

(3) housing and caring for the animal during its impoundment;

(4) conducting any public sale ordered by the court; and

(5) humanely destroying the animal if destruction is ordered by

the court.

(f) The court may order that an animal disposed of under

Subsection (d)(1) or (d)(2) be spayed or neutered at the cost of

the receiving party.

(g) The court shall order the animal returned to the owner if

the court does not find that the animal's owner has cruelly

treated the animal.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 157, Sec. 1, eff. Aug. 26,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 14.43, 14.44, eff. Sept.

1, 1995; Acts 2003, 78th Leg., ch. 1043, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

886, Sec. 4, eff. September 1, 2007.

Sec. 821.024. SALE OR DISPOSITION OF CRUELLY TREATED ANIMAL.

(a) Notice of an auction ordered under this subchapter must be

posted on a public bulletin board where other public notices are

posted for the county or municipality. At the auction, a bid by

the former owner of a cruelly treated animal or the owner's

representative may not be accepted.

(b) Proceeds from the sale of the animal shall be applied first

to any costs owed by the former owner under Section 821.023(e).

The officer conducting the auction shall pay any excess proceeds

to the justice or municipal court ordering the auction. The court

shall return the excess proceeds to the former owner of the

animal.

(c) If the officer is unable to sell the animal at auction, the

officer may cause the animal to be humanely destroyed or may give

the animal to a nonprofit animal shelter, pound, or society for

the protection of animals.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 387, Sec. 2, eff. June 7,

1991; Acts 2003, 78th Leg., ch. 1043, Sec. 2, eff. Sept. 1, 2003.

Sec. 821.025. APPEAL. (a) An owner divested of ownership of an

animal under Section 821.023 may appeal the order to a county

court or county court at law in the county in which the justice

or municipal court is located. As a condition of perfecting an

appeal, not later than the 10th calendar day after the date the

order is issued, the owner must file a notice of appeal and an

appeal bond in an amount determined by the court from which the

appeal is taken to be adequate to cover the estimated expenses

incurred in housing and caring for the impounded animal during

the appeal process. Not later than the fifth calendar day after

the date the notice of appeal and appeal bond is filed, the court

from which the appeal is taken shall deliver a copy of the

court's transcript to the county court or county court at law to

which the appeal is made. Not later than the 10th calendar day

after the date the county court or county court at law, as

appropriate, receives the transcript, the court shall dispose of

the appeal. The decision of the county court or county court at

law under this section is final and may not be further appealed.

(b) While an appeal under this section is pending, the animal

may not be:

(1) sold or given away as provided by Sections 821.023 and

821.024; or

(2) destroyed, except under circumstances which would require

the humane destruction of the animal to prevent undue pain to or

suffering of the animal.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 2003, 78th Leg., ch. 1043, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1351, Sec. 11(a), eff. September 1, 2009.

SUBCHAPTER C. EUTHANASIA OF ANIMALS

Sec. 821.051. DEFINITIONS. In this subchapter:

(1) "Animal" has the meaning assigned by Section 821.001.

(2) "Animal shelter" means a facility that collects, impounds,

or keeps stray, homeless, abandoned, or unwanted animals.

(3) "Board" means the Texas Board of Health.

(4) "Department" means the Texas Department of Health.

Added by Acts 2003, 78th Leg., ch. 30, Sec. 1, eff. Sept. 1,

2003.

Sec. 821.052. METHODS OF EUTHANASIA. (a) A person may

euthanize a dog or cat in the custody of an animal shelter only

by administering sodium pentobarbital or commercially compressed

carbon monoxide.

(b) A person may euthanize all other animals in the custody of

an animal shelter, including birds and reptiles, only in

accordance with the applicable methods, recommendations, and

procedures set forth in the 2000 Report of the American

Veterinary Medical Association Panel on Euthanasia as modified or

superseded by a subsequent report of the American Veterinary

Medical Association Panel on Euthanasia that is approved by the

board.

Added by Acts 2003, 78th Leg., ch. 30, Sec. 1, eff. Sept. 1,

2003.

Sec. 821.053. REQUIREMENTS FOR USE OF SODIUM PENTOBARBITAL. (a)

The board by rule shall establish the requirements and

procedures for administering sodium pentobarbital to euthanize an

animal in the custody of an animal shelter.

(b) A person may administer sodium pentobarbital to euthanize an

animal in the custody of an animal shelter only in accordance

with the requirements and procedures established by board rule.

Added by Acts 2003, 78th Leg., ch. 30, Sec. 1, eff. Jan. 1, 2005.

Sec. 821.054. REQUIREMENTS FOR USE OF COMMERCIALLY COMPRESSED

CARBON MONOXIDE. (a) The board by rule shall establish:

(1) standards for a carbon monoxide chamber used to euthanize an

animal in the custody of an animal shelter; and

(2) requirements and procedures for administering commercially

compressed carbon monoxide to euthanize an animal in the custody

of an animal shelter.

(b) A person administering commercially compressed carbon

monoxide to euthanize an animal in the custody of an animal

shelter:

(1) may use only a carbon monoxide chamber that meets the

standards established by board rule; and

(2) may administer the commercially compressed carbon monoxide

only in accordance with the requirements and procedures

established by board rule.

Added by Acts 2003, 78th Leg., ch. 30, Sec. 1, eff. Jan. 1, 2005.

Sec. 821.055. TRAINING FOR EUTHANASIA TECHNICIANS. (a) A

person may not euthanize an animal in the custody of an animal

shelter unless the person has successfully completed, not more

than three years before the date the person euthanizes the

animal, a training course in the proper methods and techniques

for euthanizing animals. The training course curriculum must

include:

(1) the pharmacology, proper administration, and storage of

euthanasia solutions;

(2) federal and state law regulating the storage and

accountability of euthanasia solutions;

(3) euthanasia technician stress management;

(4) proper restraint and handling of an animal during

euthanasia;

(5) the procedures for administering commercially compressed

carbon monoxide to an animal;

(6) techniques for verifying an animal's death; and

(7) the proper disposal of a euthanized animal.

(b) The department must approve the sponsors and curriculum of

the training course required by this section.

(c) This section does not apply to a person licensed to practice

veterinary medicine in this state.

(d) Notwithstanding Subsection (a), an employee of an animal

shelter is not required to have successfully completed the

training course before the 120th day following the date of

initial employment.

Added by Acts 2003, 78th Leg., ch. 30, Sec. 1, eff. Jan. 1, 2005.

Sec. 821.056. OFFENSE AND PENALTY. (a) A person commits an

offense if the person violates this subchapter or a board rule

adopted under this subchapter.

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 2003, 78th Leg., ch. 30, Sec. 1, eff. Sept. 1,

2003.

Sec. 821.057. INJUNCTION. A court of competent jurisdiction, on

the petition of any person, may prohibit by injunction the

substantial violation of this subchapter or a board rule adopted

under this subchapter.

Added by Acts 2003, 78th Leg., ch. 30, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER D. UNLAWFUL RESTRAINT OF DOG

Sec. 821.076. DEFINITIONS. In this subchapter:

(1) "Collar" means any collar constructed of nylon, leather, or

similar material, specifically designed to be used for a dog.

(2) "Owner" means a person who owns or has custody or control of

a dog.

(3) "Properly fitted" means, with respect to a collar, a collar

that measures the circumference of a dog's neck plus at least one

inch.

(4) "Restraint" means a chain, rope, tether, leash, cable, or

other device that attaches a dog to a stationary object or

trolley system.

Added by Acts 2007, 80th Leg., R.S., Ch.

674, Sec. 1, eff. September 1, 2007.

Sec. 821.077. UNLAWFUL RESTRAINT OF DOG. (a) An owner may not

leave a dog outside and unattended by use of a restraint that

unreasonably limits the dog's movement:

(1) between the hours of 10 p.m. and 6 a.m.;

(2) within 500 feet of the premises of a school; or

(3) in the case of extreme weather conditions, including

conditions in which:

(A) the actual or effective outdoor temperature is below 32

degrees Fahrenheit;

(B) a heat advisory has been issued by a local or state

authority or jurisdiction; or

(C) a hurricane, tropical storm, or tornado warning has been

issued for the jurisdiction by the National Weather Service.

(b) In this section, a restraint unreasonably limits a dog's

movement if the restraint:

(1) uses a collar that is pinch-type, prong-type, or choke-type

or that is not properly fitted to the dog;

(2) is a length shorter than the greater of:

(A) five times the length of the dog, as measured from the tip

of the dog's nose to the base of the dog's tail; or

(B) 10 feet;

(3) is in an unsafe condition; or

(4) causes injury to the dog.

Added by Acts 2007, 80th Leg., R.S., Ch.

674, Sec. 1, eff. September 1, 2007.

Sec. 821.078. EXCEPTIONS. Section 821.077 does not apply to:

(1) a dog restrained to a running line, pulley, or trolley

system and that is not restrained to the running line, pulley, or

trolley system by means of a pinch-type, prong-type, choke-type,

or improperly fitted collar;

(2) a dog restrained in compliance with the requirements of a

camping or recreational area as defined by a federal, state, or

local authority or jurisdiction;

(3) a dog restrained for a reasonable period, not to exceed

three hours in a 24-hour period, and no longer than is necessary

for the owner to complete a temporary task that requires the dog

to be restrained;

(4) a dog restrained while the owner is engaged in, or actively

training for, an activity that is conducted pursuant to a valid

license issued by this state if the activity for which the

license is issued is associated with the use or presence of a

dog;

(5) a dog restrained while the owner is engaged in conduct

directly related to the business of shepherding or herding cattle

or livestock; or

(6) a dog restrained while the owner is engaged in conduct

directly related to the business of cultivating agricultural

products, if the restraint is reasonably necessary for the safety

of the dog.

Added by Acts 2007, 80th Leg., R.S., Ch.

674, Sec. 1, eff. September 1, 2007.

Sec. 821.079. PENALTY. (a) A person commits an offense if the

person knowingly violates this subchapter.

(b) A peace officer or animal control officer who has probable

cause to believe that an owner is violating this subchapter shall

provide the owner with a written statement of that fact. The

statement must be signed by the officer and plainly state the

date on which and the time at which the statement is provided to

the owner.

(c) A person commits an offense if the person is provided a

statement described by Subsection (b) and fails to comply with

this subchapter within 24 hours of the time the owner is provided

the statement. An offense under this subsection is a Class C

misdemeanor.

(d) A person commits an offense if the person violates this

subchapter and previously has been convicted of an offense under

this subchapter. An offense under this subsection is a Class B

misdemeanor.

(e) If a person fails to comply with this subchapter with

respect to more than one dog, the person's conduct with respect

to each dog constitutes a separate offense.

(f) If conduct constituting an offense under this section also

constitutes an offense under any other law, the actor may be

prosecuted under this section, the other law, or both.

Added by Acts 2007, 80th Leg., R.S., Ch.

674, Sec. 1, eff. September 1, 2007.

Sec. 821.080. DISPOSITION OF PENALTY. Notwithstanding any other

law, the clerk of a court that collects a penalty under this

subchapter shall remit the penalty collected for deposit in the

general fund of the county.

Added by Acts 2007, 80th Leg., R.S., Ch.

674, Sec. 1, eff. September 1, 2007.

Sec. 821.081. HAND-HELD LEASHES. This subchapter does not

prohibit a person from walking a dog with a hand-held leash.

Added by Acts 2007, 80th Leg., R.S., Ch.

674, Sec. 1, eff. September 1, 2007.



CHAPTER 822. REGULATION OF ANIMALS

HEALTH AND SAFETY CODETITLE 10. HEALTH AND SAFETY OF ANIMALSCHAPTER 822. REGULATION OF ANIMALSSUBCHAPTER A. GENERAL PROVISIONS; DOGS THAT ATTACK PERSONS OR

ARE A DANGER TO PERSONSSec. 822.001. DEFINITIONS. In this subchapter:(1) "Animal control authority" means a municipal or county animal control office with authority over the area in which the dog is kept or the county sheriff in an area that does not have an animal control office.(2) "Serious bodily injury" means an injury characterized by severe bite wounds or severe ripping and tearing of muscle that would cause a reasonably prudent person to seek treatment from a medical professional and would require hospitalization without regard to whether the person actually sought medical treatment.(3) "Dangerous dog," "dog," "owner," and "secure enclosure" have the meanings assigned by Section 822.041.(4) "Secure" means to take steps that a reasonable person would take to ensure a dog remains on the owner's property, including confining the dog in an enclosure that is capable of preventing the escape or release of the dog.

Amended by Acts 1997, 75th Leg., ch. 99, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 669, Sec. 3, eff. September 1, 2007.

Sec. 822.0011. APPLICATION TO CERTAIN PROPERTY. For purposes of this subchapter, a person's property includes property the person is entitled to possess or occupy under a lease or other agreement.

Added by Acts 2007, 80th Leg., R.S., Ch. 669, Sec. 4, eff. September 1, 2007.

Sec. 822.002. SEIZURE OF A DOG CAUSING DEATH OF OR SERIOUS BODILY INJURY TO A PERSON. (a) A justice court, county court, or municipal court shall order the animal control authority to seize a dog and shall issue a warrant authorizing the seizure:(1) on the sworn complaint of any person, including the county attorney, the city attorney, or a peace officer, that the dog has caused the death of or serious bodily injury to a person by attacking, biting, or mauling the person; and(2) on a showing of probable cause to believe that the dog caused the death of or serious bodily injury to the person as stated in the complaint.(b) The animal control authority shall seize the dog or order its seizure and shall provide for the impoundment of the dog in secure and humane conditions until the court orders the disposition of the dog.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Renumbered from Health & Safety Code Sec. 822.001 and amended by Acts 1997, 75th Leg., ch. 99, Sec. 1, eff. Sept. 1, 1997.

Sec. 822.003. HEARING. (a) The court shall set a time for a hearing to determine whether the dog caused the death of or serious bodily injury to a person by attacking, biting, or mauling the person. The hearing must be held not later than the 10th day after the date on which the warrant is issued.(b) The court shall give written notice of the time and place of the hearing to:(1) the owner of the dog or the person from whom the dog was seized; and(2) the person who made the complaint.(c) Any interested party, including the county attorney or city attorney, is entitled to present evidence at the hearing.(d) The court shall order the dog destroyed if the court finds that the dog caused the death of a person by attacking, biting, or mauling the person. If that finding is not made, the court shall order the dog released to:(1) its owner;(2) the person from whom the dog was seized; or(3) any other person authorized to take possession of the dog.(e) The court may order the dog destroyed if the court finds that the dog caused serious bodily injury to a person by attacking, biting, or mauling the person. If that finding is not made, the court shall order the dog released to:(1) its owner;(2) the person from whom the dog was seized; or(3) any other person authorized to take possession of the dog.(f) The court may not order the dog destroyed if the court finds that the dog caused the serious bodily injury to a person by attacking, biting, or mauling the person and:(1) the dog was being used for the protection of a person or person's property, the attack, bite, or mauling occurred in an enclosure in which the dog was being kept, and:(A) the enclosure was reasonably certain to prevent the dog from leaving the enclosure on its own and provided notice of the presence of a dog; and(B) the injured person was at least eight years of age, and was trespassing in the enclosure when the attack, bite, or mauling occurred;(2) the dog was not being used for the protection of a person or person's property, the attack, bite, or mauling occurred in an enclosure in which the dog was being kept, and the injured person was at least eight years of age and was trespassing in the enclosure when the attack, bite, or mauling occurred;(3) the attack, bite, or mauling occurred during an arrest or other action of a peace officer while the peace officer was using the dog for law enforcement purposes;(4) the dog was defending a person from an assault or person's property from damage or theft by the injured person; or(5) the injured person was younger than eight years of age, the attack, bite, or mauling occurred in an enclosure in which the dog was being kept, and the enclosure was reasonably certain to keep a person younger than eight years of age from entering.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Renumbered from Health & Safety Code Sec. 822.002 and amended by Acts 1997, 75th Leg., ch. 99, Sec. 1, eff. Sept. 1, 1997.

Sec. 822.004. DESTRUCTION OF DOG. The destruction of a dog under this subchapter must be performed by:(1) a licensed veterinarian;(2) personnel of a recognized animal shelter or humane society who are trained in the humane destruction of animals; or(3) personnel of a governmental agency responsible for animal control who are trained in the humane destruction of animals.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Renumbered from Health & Safety Code Sec. 822.003 by Acts 1997, 75th Leg., ch. 99, Sec. 1, eff. Sept. 1, 1997.

Sec. 822.005. ATTACK BY DOG. (a) A person commits an offense if the person is the owner of a dog and the person:(1) with criminal negligence, as defined by Section 6.03, Penal Code, fails to secure the dog and the dog makes an unprovoked attack on another person that occurs at a location other than the owner's real property or in or on the owner's motor vehicle or boat and that causes serious bodily injury, as defined by Section 1.07, Penal Code, or death to the other person; or(2) knows the dog is a dangerous dog by learning in a manner described by Section 822.042(g) that the person is the owner of a dangerous dog, and the dangerous dog makes an unprovoked attack on another person that occurs at a location other than a secure enclosure in which the dog is restrained in accordance with Subchapter D and that causes serious bodily injury, as defined by Section 822.001, or death to the other person.(b) An offense under this section is a felony of the third degree unless the attack causes death, in which event the offense is a felony of the second degree.(c) If a person is found guilty of an offense under this section, the court may order the dog destroyed by a person listed in Section 822.004.(d) A person who is subject to prosecution under this section and under any other law may be prosecuted under this section, the other law, or both.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Renumbered from Health & Safety Code Sec. 822.004 and amended by Acts 1997, 75th Leg., ch. 99, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 669, Sec. 5, eff. September 1, 2007.

Sec. 822.006. DEFENSES. (a) It is a defense to prosecution under Section 822.005(a) that the person is a veterinarian, a veterinary clinic employee, a peace officer, a person employed by a recognized animal shelter, or a person employed by this state or a political subdivision of this state to deal with stray animals and has temporary ownership, custody, or control of the dog in connection with that position.(b) It is a defense to prosecution under Section 822.005(a) that the person is an employee of the Texas Department of Criminal Justice or a law enforcement agency and trains or uses dogs for law enforcement or corrections purposes and is training or using the dog in connection with the person's official capacity.(c) It is a defense to prosecution under Section 822.005(a) that the person is a dog trainer or an employee of a guard dog company under Chapter 1702, Occupations Code, and has temporary ownership, custody, or control of the dog in connection with that position.(d) It is a defense to prosecution under Section 822.005(a) that the person is disabled and uses the dog to provide assistance, the dog is trained to provide assistance to a person with a disability, and the person is using the dog to provide assistance in connection with the person's disability.(e) It is a defense to prosecution under Section 822.005(a) that the person attacked by the dog was at the time of the attack engaged in conduct prohibited by Chapters 19, 20, 21, 22, 28, 29, and 30, Penal Code.(f) It is an affirmative defense to prosecution under Section 822.005(a) that, at the time of the conduct charged, the person and the dog are participating in an organized search and rescue effort at the request of law enforcement.(g) It is an affirmative defense to prosecution under Section 822.005(a) that, at the time of the conduct charged, the person and the dog are participating in an organized dog show or event sponsored by a nationally recognized or state-recognized kennel club.(h) It is an affirmative defense to prosecution under Section 822.005(a) that, at the time of the conduct charged, the person and the dog are engaged in:(1) a lawful hunting activity; or(2) a farming or ranching activity, including herding livestock, typically performed by a working dog on a farm or ranch.(i) It is a defense to prosecution under Section 822.005(a) that, at the time of the conduct charged, the person's dog was on a leash and the person:(1) was in immediate control of the dog; or(2) if the person was not in control of the dog, the person was making immediate and reasonable attempts to regain control of the dog.

Added by Acts 2007, 80th Leg., R.S., Ch. 669, Sec. 6, eff. September 1, 2007.

Sec. 822.007. LOCAL REGULATION OF DOGS. This subchapter does not prohibit a municipality or county from adopting leash or registration requirements applicable to dogs.

Added by Acts 2007, 80th Leg., R.S., Ch. 669, Sec. 6, eff. September 1, 2007.

SUBCHAPTER B. DOGS AND COYOTES THAT ARE A DANGER TO ANIMALSSec. 822.011. DEFINITIONS. In this subchapter:(1) "Dog or coyote" includes a crossbreed between a dog and a coyote.(2) "Livestock" includes exotic livestock as defined by Section 161.001, Agriculture Code.

Added by Acts 2003, 78th Leg., ch. 1002, Sec. 1, eff. Sept. 1, 2003.

Sec. 822.012. CERTAIN DOGS AND COYOTES PROHIBITED FROM RUNNING AT LARGE; CRIMINAL PENALTY. (a) The owner, keeper, or person in control of a dog or coyote that the owner, keeper, or person knows is accustomed to run, worry, or kill livestock, domestic animals, or fowls may not permit the dog or coyote to run at large.(b) A person who violates this section commits an offense. An offense under this subsection is punishable by a fine of not more than $100.(c) Each time a dog or coyote runs at large in violation of this section constitutes a separate offense.

Added by Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Renumbered from Health & Safety Code Sec. 822.011 and amended by Acts 2003, 78th Leg., ch. 1002, Sec. 1, eff. Sept. 1, 2003.

Sec. 822.013. DOGS OR COYOTES THAT ATTACK ANIMALS. (a) A dog or coyote that is attacking, is about to attack, or has recently attacked livestock, domestic animals, or fowls may be killed by:(1) any person witnessing the attack; or(2) the attacked animal's owner or a person acting on behalf of the owner if the owner or person has knowledge of the attack.(b) A person who kills a dog or coyote as provided by this section is not liable for damages to the owner, keeper, or person in control of the dog or coyote.(c) A person who discovers on the person's property a dog or coyote known or suspected of having killed livestock, domestic animals, or fowls may detain or impound the dog or coyote and return it to its owner or deliver the dog or coyote to the local animal control authority. The owner of the dog or coyote is liable for all costs incurred in the capture and care of the dog or coyote and all damage done by the dog or coyote.(d) The owner, keeper, or person in control of a dog or coyote that is known to have attacked livestock, domestic animals, or fowls shall control the dog or coyote in a manner approved by the local animal control authority.(e) A person is not required to acquire a hunting license under Section 42.002, Parks and Wildlife Code, to kill a dog or coyote under this section.

Added by Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Renumbered from Health & Safety Code Sec. 822.033 and amended by Acts 2003, 78th Leg., ch. 1002, Sec. 1, eff. Sept. 1, 2003.

SUBCHAPTER C. COUNTY REGISTRATION AND REGULATION OF DOGSSec. 822.021. APPLICATION TO COUNTIES THAT ADOPT SUBCHAPTER. This subchapter applies only to a county that adopts this subchapter by a majority vote of the qualified voters of the county voting at an election held under this subchapter. This subchapter shall not apply to any county or municipality that enacts or has enacted registration or restraint laws pursuant to Chapter 826 (Rabies Control Act of 1981).

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 489, Sec. 1, eff. Aug. 28, 1995.

Sec. 822.022. PETITION FOR ELECTION. (a) On receiving a petition signed by at least 100 qualified property taxpaying voters of the county or a majority of the qualified property taxpaying voters of the county, whichever is less, the commissioners court of a county shall order an election to determine whether the registration of and registration fee for dogs will be required in the county.(b) The election shall be held on the first authorized uniform election date prescribed by the Election Code that allows sufficient time to comply with other requirements of law.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 822.023. NOTICE. In addition to the notice required by Section 4.003, Election Code, notice of an election under this subchapter shall be published at least once in an English language newspaper of general circulation in the county. If there is no English language newspaper of general circulation in the county, the notice shall be posted at the courthouse door for at least one week before the election.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 822.024. BALLOT PROPOSITION. The ballot for an election under this subchapter shall be printed to provide for voting for or against the proposition: "Registration of and registration fee for dogs."

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 822.025. ELECTION RESULT. (a) If a majority of those voting at the election vote in favor of the measure, the requirement that dogs be registered takes effect in the county on the 10th day after the date on which the result of the election is declared.(b) The county judge shall issue a proclamation declaring the result of the election if the vote is in favor of the measure. The proclamation shall be published at least once in an English language newspaper of general circulation in the county or, if there is no English language newspaper of general circulation in the county, the proclamation shall be posted at the courthouse door.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 822.026. INTERVAL BETWEEN ELECTIONS. (a) If the result of an election is against the registration of and registration fee for dogs, another election on that subject may not be held for six months after the date of the election.(b) If the result of an election is for the registration of and registration fee for dogs, an election to repeal the registration and fee may not be held for two years from the date of the election.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 822.027. REGISTRATION TAGS AND CERTIFICATE. (a) The commissioners court of a county shall furnish the county treasurer the necessary dog identification tags.(b) The tags must be numbered consecutively and must be printed or impressed with the name of the county issuing the tags.(c) The county treasurer shall assign a registration number to each dog registered with the county and shall give the owner or person having control of the dog the identification tag and a registration certificate.(d) The county treasurer shall record the registration of a dog, including the age, breed, color, sex, and registration date of the dog. If the registration information is not recorded on microfilm, as may be permitted under other law, it shall be recorded in a book kept for that purpose.(e) If the ownership of a dog is transferred, the dog's registration certificate shall be transferred to the new owner.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 822.028. REGISTRATION FEE. (a) An owner of a dog registered under this subchapter must pay a registration fee of $1. However, the commissioners court of the county may set the fee in an amount of more than $1 but not more than $5, and if the court sets the amount of the fee the owner must pay that amount.(b) Registration is valid for one year from the date of registration.(c) If a dog is moved to another county, the owner may present the registration certificate to the county treasurer of the county to which the dog is moved and receive without additional cost a registration certificate. The new registration certificate is valid for one year from the date of registration in the county from which the dog was moved.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 870, Sec. 1, eff. June 14, 2001.

Sec. 822.029. DISPOSITION OF FEE. (a) The fee collected for the registration of a dog shall be deposited to the credit of a special fund of the county and used only to:(1) defray the cost of administering this subchapter in the county, including the costs of registration and the identification tags; and(2) reimburse the owner of any sheep, goats, calves, or other domestic animals or fowls killed in the county by a dog not owned by the person seeking reimbursement.(b) Reimbursement under Subsection (a)(2) shall be made on the order of the commissioners court only on satisfactory proof of the killing.(c) The commissioners court shall determine the amount and time of reimbursement. If there is insufficient money in the fund to reimburse all injured persons in full, reimbursement shall be made on a pro rata basis.(d) The county treasurer shall keep an accurate record showing all amounts received into and paid from the fund.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 822.030. REGISTRATION REQUIRED; EXCEPTION FOR TEMPORARY VISITS. (a) The owner or person having control of a dog six months of age or older in a county that has adopted this subchapter must register the dog not later than the 30th day after the date on which the proclamation is published or adopted.(b) A dog brought into a county for not more than 10 days for breeding purposes, trial, or show is not required to be registered.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 822.031. UNREGISTERED DOGS PROHIBITED FROM RUNNING AT LARGE. The owner or person having control of a dog at least six months of age in a county adopting this subchapter may not allow the dog to run at large unless the dog:(1) is registered under this subchapter with the county in which the dog runs at large; and(2) has fastened about its neck a dog identification tag issued by the county.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 822.035. CRIMINAL PENALTY. (a) A person commits an offense if the person intentionally:(1) fails or refuses to register a dog required to be registered under this subchapter; (2) fails or refuses to allow a dog to be killed when ordered by the proper authorities to do so; or(3) violates this subchapter.(b) An offense under this section is a misdemeanor punishable by a fine of not more than $100, confinement in the county jail for not more than 30 days, or both.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER D. DANGEROUS DOGSSec. 822.041. DEFINITIONS. In this subchapter:(1) "Animal control authority" means a municipal or county animal control office with authority over the area where the dog is kept or a county sheriff in an area with no animal control office.(2) "Dangerous dog" means a dog that:(A) makes an unprovoked attack on a person that causes bodily injury and occurs in a place other than an enclosure in which the dog was being kept and that was reasonably certain to prevent the dog from leaving the enclosure on its own; or(B) commits unprovoked acts in a place other than an enclosure in which the dog was being kept and that was reasonably certain to prevent the dog from leaving the enclosure on its own and those acts cause a person to reasonably believe that the dog will attack and cause bodily injury to that person.(3) "Dog" means a domesticated animal that is a member of the canine family.(4) "Secure enclosure" means a fenced area or structure that is:(A) locked;(B) capable of preventing the entry of the general public, including children;(C) capable of preventing the escape or release of a dog;(D) clearly marked as containing a dangerous dog; and(E) in conformance with the requirements for enclosures established by the local animal control authority.(5) "Owner" means a person who owns or has custody or control of the dog.

Added by Acts 1991, 72nd Leg., ch. 916, Sec. 1, eff. Sept. 1, 1991.

Sec. 822.042. REQUIREMENTS FOR OWNER OF DANGEROUS DOG. (a) Not later than the 30th day after a person learns that the person is the owner of a dangerous dog, the person shall:(1) register the dangerous dog with the animal control authority for the area in which the dog is kept;(2) restrain the dangerous dog at all times on a leash in the immediate control of a person or in a secure enclosure;(3) obtain liability insurance coverage or show financial responsibility in an amount of at least $100,000 to cover damages resulting from an attack by the dangerous dog causing bodily injury to a person and provide proof of the required liability insurance coverage or financial responsibility to the animal control authority for the area in which the dog is kept; and(4) comply with an applicable municipal or county regulation, requirement, or restriction on dangerous dogs.(b) The owner of a dangerous dog who does not comply with Subsection (a) shall deliver the dog to the animal control authority not later than the 30th day after the owner learns that the dog is a dangerous dog.(c) If, on application of any person, a justice court, county court, or municipal court finds, after notice and hearing as provided by Section 822.0423, that the owner of a dangerous dog has failed to comply with Subsection (a) or (b), the court shall order the animal control authority to seize the dog and shall issue a warrant authorizing the seizure. The authority shall seize the dog or order its seizure and shall provide for the impoundment of the dog in secure and humane conditions.(d) The owner shall pay any cost or fee assessed by the municipality or county related to the seizure, acceptance, impoundment, or destruction of the dog. The governing body of the municipality or county may prescribe the amount of the fees.(e) The court shall order the animal control authority to humanely destroy the dog if the owner has not complied with Subsection (a) before the 11th day after the date on which the dog is seized or delivered to the authority. The court shall order the authority to return the dog to the owner if the owner complies with Subsection (a) before the 11th day after the date on which the dog is seized or delivered to the authority.(f) The court may order the humane destruction of a dog if the owner of the dog has not been located before the 15th day after the seizure and impoundment of the dog.(g) For purposes of this section, a person learns that the person is the owner of a dangerous dog when:(1) the owner knows of an attack described in Section 822.041(2)(A) or (B);(2) the owner receives notice that a justice court, county court, or municipal court has found that the dog is a dangerous dog under Section 822.0423; or(3) the owner is informed by the animal control authority that the dog is a dangerous dog under Section 822.0421.

Added by Acts 1991, 72nd Leg., ch. 916, Sec. 1, eff. Sept. 1, 1991. Amended by Acts 1997, 75th Leg., ch. 99, Sec. 2, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 96, Sec. 1, eff. May 17, 1999.

Sec. 822.0421. DETERMINATION THAT DOG IS DANGEROUS. (a) If a person reports an incident described by Section 822.041(2), the animal control authority may investigate the incident. If, after receiving the sworn statements of any witnesses, the animal control authority determines the dog is a dangerous dog, it shall notify the owner of that fact.(b) An owner, not later than the 15th day after the date the owner is notified that a dog owned by the owner is a dangerous dog, may appeal the determination of the animal control authority to a justice, county, or municipal court of competent jurisdiction. An owner may appeal the decision of the justice, county, or municipal court in the same manner as appeal for other cases from the justice, county, or municipal court.

Added by Acts 1997, 75th Leg., ch. 99, Sec. 2, eff. Sept. 1, 1997.

Sec. 822.0422. REPORTING OF INCIDENT IN CERTAIN COUNTIES AND MUNICIPALITIES. (a) This section applies only to a county with a population of more than 2,800,000, to a county in which the commissioners court has entered an order electing to be governed by this section, and to a municipality in which the governing body has adopted an ordinance electing to be governed by this section.(b) A person may report an incident described by Section 822.041(2) to a municipal court, a justice court, or a county court. The owner of the dog shall deliver the dog to the animal control authority not later than the fifth day after the date on which the owner receives notice that the report has been filed. The authority may provide for the impoundment of the dog in secure and humane conditions until the court orders the disposition of the dog.(c) If the owner fails to deliver the dog as required by Subsection (b), the court shall order the animal control authority to seize the dog and shall issue a warrant authorizing the seizure. The authority shall seize the dog or order its seizure and shall provide for the impoundment of the dog in secure and humane conditions until the court orders the disposition of the dog. The owner shall pay any cost incurred in seizing the dog.(d) The court shall determine, after notice and hearing as provided in Section 822.0423, whether the dog is a dangerous dog.(e) The court, after determining that the dog is a dangerous dog, may order the animal control authority to continue to impound the dangerous dog in secure and humane conditions until the court orders disposition of the dog under Section 822.042 and the dog is returned to the owner or destroyed.(f) The owner shall pay a cost or fee assessed under Section 822.042(d).

Added by Acts 1997, 75th Leg., ch. 99, Sec. 2, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 96, Sec. 2, eff. May 17, 1999.

Sec. 822.0423. HEARING. (a) The court, on receiving a report of an incident under Section 822.0422 or on application under Section 822.042(c), shall set a time for a hearing to determine whether the dog is a dangerous dog or whether the owner of the dog has complied with Section 822.042. The hearing must be held not later than the 10th day after the date on which the dog is seized or delivered.(b) The court shall give written notice of the time and place of the hearing to:(1) the owner of the dog or the person from whom the dog was seized; and(2) the person who made the complaint.(c) Any interested party, including the county or city attorney, is entitled to present evidence at the hearing.(d) An owner or person filing the action may appeal the decision of the municipal court, justice court, or county court in the manner provided for the appeal of cases from the municipal, justice, or county court.

Added by Acts 1997, 75th Leg., ch. 99, Sec. 2, eff. Sept. 1, 1997.

Sec. 822.043. REGISTRATION. (a) An animal control authority for the area in which the dog is kept shall annually register a dangerous dog if the owner:(1) presents proof of:(A) liability insurance or financial responsibility, as required by Section 822.042;(B) current rabies vaccination of the dangerous dog; and(C) the secure enclosure in which the dangerous dog will be kept; and(2) pays an annual registration fee of $50.(b) The animal control authority shall provide to the owner registering a dangerous dog a registration tag. The owner must place the tag on the dog's collar.(c) If an owner of a registered dangerous dog sells or moves the dog to a new address, the owner, not later than the 14th day after the date of the sale or move, shall notify the animal control authority for the area in which the new address is located. On presentation by the current owner of the dangerous dog's prior registration tag and payment of a fee of $25, the animal control authority shall issue a new registration tag to be placed on the dangerous dog's collar.(d) An owner of a registered dangerous dog shall notify the office in which the dangerous dog was registered of any attacks the dangerous dog makes on people.

Added by Acts 1991, 72nd Leg., ch. 916, Sec. 1, eff. Sept. 1, 1991.

Sec. 822.044. ATTACK BY DANGEROUS DOG. (a) A person commits an offense if the person is the owner of a dangerous dog and the dog makes an unprovoked attack on another person outside the dog's enclosure and causes bodily injury to the other person. (b) An offense under this section is a Class C misdemeanor.(c) If a person is found guilty of an offense under this section, the court may order the dangerous dog destroyed by a person listed in Section 822.004.(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 669, Sec. 8, eff. September 1, 2007.

Added by Acts 1991, 72nd Leg., ch. 916, Sec. 1, eff. Sept. 1, 1991.Amended by: Acts 2007, 80th Leg., R.S., Ch. 669, Sec. 7, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 669, Sec. 8, eff. September 1, 2007.

Sec. 822.045. VIOLATIONS. (a) A person who owns or keeps custody or control of a dangerous dog commits an offense if the person fails to comply with Section 822.042 or Section 822.0422(b) or an applicable municipal or county regulation relating to dangerous dogs.(b) Except as provided by Subsection (c), an offense under this section is a Class C misdemeanor.(c) An offense under this section is a Class B misdemeanor if it is shown on the trial of the offense that the defendant has previously been convicted under this section.

Added by Acts 1991, 72nd Leg., ch. 916, Sec. 1, eff. Sept. 1, 1991. Amended by Acts 1997, 75th Leg., ch. 99, Sec. 2, eff. Sept. 1, 1997.

Sec. 822.046. DEFENSE. (a) It is a defense to prosecution under Section 822.044 or Section 822.045 that the person is a veterinarian, a peace officer, a person employed by a recognized animal shelter, or a person employed by the state or a political subdivision of the state to deal with stray animals and has temporary ownership, custody, or control of the dog in connection with that position. (b) It is a defense to prosecution under Section 822.044 or Section 822.045 that the person is an employee of the institutional division of the Texas Department of Criminal Justice or a law enforcement agency and trains or uses dogs for law enforcement or corrections purposes.(c) It is a defense to prosecution under Section 822.044 or Section 822.045 that the person is a dog trainer or an employee of a guard dog company under Chapter 1702, Occupations Code.

Added by Acts 1991, 72nd Leg., ch. 916, Sec. 1, eff. Sept. 1, 1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.809, eff. Sept. 1, 2001.

Sec. 822.047. LOCAL REGULATION OF DANGEROUS DOGS. A county or municipality may place additional requirements or restrictions on dangerous dogs if the requirements or restrictions:(1) are not specific to one breed or several breeds of dogs; and(2) are more stringent than restrictions provided by this subchapter.

Added by Acts 1991, 72nd Leg., ch. 916, Sec. 1, eff. Sept. 1, 1991.

SUBCHAPTER E. DANGEROUS WILD ANIMALSSec. 822.101. DEFINITIONS. In this subchapter:(1) "Animal registration agency" means the municipal or county animal control office with authority over the area where a dangerous wild animal is kept or a county sheriff in an area that does not have an animal control office.(2) "Board" means the Texas Board of Health.(3) "Commercial activity" means:(A) an activity involving a dangerous wild animal conducted for profit that is not inherent to the animal's nature;(B) an activity for which a fee is charged and that is entertainment using or an exhibition of the animal; or(C) the selling, trading, bartering, or auctioning of a dangerous wild animal or a dangerous wild animal's body parts.(4) "Dangerous wild animal" means:(A) a lion;(B) a tiger;(C) an ocelot;(D) a cougar;(E) a leopard;(F) a cheetah;(G) a jaguar;(H) a bobcat;(I) a lynx;(J) a serval;(K) a caracal;(L) a hyena;(M) a bear;(N) a coyote;(O) a jackal;(P) a baboon;(Q) a chimpanzee;(R) an orangutan;(S) a gorilla; or(T) any hybrid of an animal listed in this subdivision.(5) "Owner" means any person who owns, harbors, or has custody or control of a dangerous wild animal.(6) "Person" means an individual, partnership, corporation, trust, estate, joint stock company, foundation, or association of individuals.(7) "Primary enclosure" means any structure used to immediately restrict an animal to a limited amount of space, including a cage, pen, run, room, compartment, or hutch.

Added by Acts 2001, 77th Leg., ch. 54, Sec. 1, eff. Sept. 1, 2001.

Sec. 822.102. APPLICABILITY OF SUBCHAPTER. (a) This subchapter does not apply to:(1) a county, municipality, or agency of the state or an agency of the United States or an agent or official of a county, municipality, or agency acting in an official capacity;(2) a research facility, as that term is defined by Section 2(e), Animal Welfare Act (7 U.S.C. Section 2132), and its subsequent amendments, that is licensed by the secretary of agriculture of the United States under that Act;(3) an organization that is an accredited member of the American Zoo and Aquarium Association;(4) an injured, infirm, orphaned, or abandoned dangerous wild animal while being transported for care or treatment;(5) an injured, infirm, orphaned, or abandoned dangerous wild animal while being rehabilitated, treated, or cared for by a licensed veterinarian, an incorporated humane society or animal shelter, or a person who holds a rehabilitation permit issued under Subchapter C, Chapter 43, Parks and Wildlife Code;(6) a dangerous wild animal owned by and in the custody and control of a transient circus company that is not based in this state if:(A) the animal is used as an integral part of the circus performances; and(B) the animal is kept within this state only during the time the circus is performing in this state or for a period not to exceed 30 days while the circus is performing outside the United States;(7) a dangerous wild animal while in the temporary custody or control of a television or motion picture production company during the filming of a television or motion picture production in this state;(8) a dangerous wild animal owned by and in the possession, custody, or control of a college or university solely as a mascot for the college or university;(9) a dangerous wild animal while being transported in interstate commerce through the state in compliance with the Animal Welfare Act (7 U.S.C. Section 2131 et seq.) and its subsequent amendments and the regulations adopted under that Act;(10) a nonhuman primate owned by and in the control and custody of a person whose only business is supplying nonhuman primates directly and exclusively to biomedical research facilities and who holds a Class "A" or Class "B" dealer's license issued by the secretary of agriculture of the United States under the Animal Welfare Act (7 U.S.C. Section 2131 et seq.) and its subsequent amendments; (11) a dangerous wild animal that is:(A) owned by or in the possession, control, or custody of a person who is a participant in a species survival plan of the American Zoo and Aquarium Association for that species; and(B) an integral part of that species survival plan; and(12) in a county west of the Pecos River that has a population of less than 25,000, a cougar, bobcat, or coyote in the possession, custody, or control of a person that has trapped the cougar, bobcat, or coyote as part of a predator or depredation control activity.(b) This subchapter does not require a municipality that does not have an animal control office to create that office.

Added by Acts 2001, 77th Leg., ch. 54, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 992, Sec. 31, eff. June 18, 2005.

Sec. 822.103. CERTIFICATE OF REGISTRATION; FEES. (a) A person may not own, harbor, or have custody or control of a dangerous wild animal for any purpose unless the person holds a certificate of registration for that animal issued by an animal registration agency.(b) A certificate of registration issued under this subchapter is not transferrable and is valid for one year after its date of issuance or renewal unless revoked.(c) The animal registration agency may establish and charge reasonable fees for application, issuance, and renewal of a certificate of registration in order to recover the costs associated with the administration and enforcement of this subchapter. The fee charged to an applicant may not exceed $50 for each animal registered and may not exceed $500 for each person registering animals, regardless of the number of animals owned by the person. The fees collected under this section may be used only to administer and enforce this subchapter.

Added by Acts 2001, 77th Leg., ch. 54, Sec. 1, eff. Sept. 1, 2001.

Sec. 822.104. CERTIFICATE OF REGISTRATION APPLICATION. (a) An applicant for an original or renewal certificate of registration for a dangerous wild animal must file an application with an animal registration agency on a form provided by the animal registration agency.(b) The application must include:(1) the name, address, and telephone number of the applicant;(2) a complete identification of each animal, including species, sex, age, if known, and any distinguishing marks or coloration that would aid in the identification of the animal;(3) the exact location where each animal is to be kept;(4) a sworn statement that:(A) all information in the application is complete and accurate; and(B) the applicant has read this subchapter and that all facilities used by the applicant to confine or enclose the animal comply with the requirements of this subchapter; and(5) any other information the animal registration agency may require.(c) An applicant shall include with each application:(1) the nonrefundable fee;(2) proof, in a form acceptable by the animal registration agency, that the applicant has liability insurance, as required by Section 822.107;(3) a color photograph of each animal being registered taken not earlier than the 30th day before the date the application is filed;(4) a photograph and a statement of the dimensions of the primary enclosure in which each animal is to be kept and a scale diagram of the premises where each animal will be kept, including the location of any perimeter fencing and any residence on the premises; and(5) if an applicant holds a Class "A" or Class "B" dealer's license or Class "C" exhibitor's license issued by the secretary of agriculture of the United States under the Animal Welfare Act (7 U.S.C. Section 2131 et seq.) and its subsequent amendments, a clear and legible photocopy of the license.(d) In addition to the items required under Subsection (c), an application for renewal must include a statement signed by a veterinarian licensed to practice in this state stating that the veterinarian:(1) inspected each animal being registered not earlier than the 30th day before the date of the filing of the renewal application; and(2) finds that the care and treatment of each animal by the owner meets or exceeds the standards prescribed under this subchapter.

Added by Acts 2001, 77th Leg., ch. 54, Sec. 1, eff. Sept. 1, 2001.

Sec. 822.105. DENIAL OR REVOCATION OF CERTIFICATE OF REGISTRATION; APPEAL. (a) If the animal registration agency finds that an application for an original or renewal certificate of registration under this subchapter does not meet the requirements of Section 822.104 or, after inspection, that an applicant has not complied with this subchapter, the animal registration agency shall deny the applicant a certificate of registration and give the applicant written notice of the denial and the reasons for the denial.(b) If the animal registration agency finds, after inspection, that a registered owner provided false information in or in connection with the application or has not complied with this subchapter, the animal registration agency shall revoke the certificate of registration and give the owner written notice of the revocation and the reasons for the revocation.(c) A person may appeal the denial of an original or renewal certificate of registration or the revocation of a certificate of registration to the justice court for the precinct in which the animal is located or the municipal court in the municipality in which the animal is located not later than the 15th day after the date the certificate of registration is denied or revoked. Either party may appeal the decision of the justice or municipal court to a county court or county court at law in the county in which the justice or municipal court is located. The decision of the county court or county court at law may not be appealed.(d) The filing of an appeal of the denial or revocation of a certificate of registration under Subsection (c) stays the denial or revocation until the court rules on the appeal.

Added by Acts 2001, 77th Leg., ch. 54, Sec. 1, eff. Sept. 1, 2001.

Sec. 822.106. DISPLAY OF CERTIFICATE OF REGISTRATION. (a) A holder of a certificate of registration shall prominently display the certificate at the premises where each animal that is the subject of the certificate of registration is kept.(b) Not later than the 10th day after the date a person receives a certificate of registration, the person shall file a clear and legible copy of the certificate of registration with the Texas Department of Health. The department shall establish a procedure for filing a certificate of registration and shall charge a reasonable fee in an amount sufficient to recover the cost associated with filing a certificate of registration under this subsection.

Added by Acts 2001, 77th Leg., ch. 54, Sec. 1, eff. Sept. 1, 2001.

Sec. 822.107. LIABILITY INSURANCE. An owner of a dangerous wild animal shall maintain liability insurance coverage in an amount of not less than $100,000 for each occurrence for liability for damages for destruction of or damage to property and death or bodily injury to a person caused by the dangerous wild animal.

Added by Acts 2001, 77th Leg., ch. 54, Sec. 1, eff. Sept. 1, 2001.

Sec. 822.108. INSPECTION. An owner of a dangerous wild animal, at all reasonable times, shall allow the animal registration agency, its staff, its agents, or a designated licensed veterinarian to enter the premises where the animal is kept and to inspect the animal, the primary enclosure for the animal, and the owner's records relating to the animal to ensure compliance with this subchapter.

Added by Acts 2001, 77th Leg., ch. 54, Sec. 1, eff. Sept. 1, 2001.

Sec. 822.109. RELOCATION OR DISPOSITION OF ANIMAL. (a) An owner of a dangerous wild animal may not permanently relocate the animal unless the owner first notifies the animal registration agency in writing of the exact location to which the animal will be relocated and provides the animal registration agency, with respect to the new location, the information required by Section 822.104.(b) Within 10 days after the death, sale, or other disposition of the animal, the owner of the animal shall notify the animal registration agency in writing of the death, sale, or other disposition.

Added by Acts 2001, 77th Leg., ch. 54, Sec. 1, eff. Sept. 1, 2001.

Sec. 822.110. ATTACK BY ANIMAL; ESCAPE OF ANIMAL; LIABILITY. (a) An owner of a dangerous wild animal shall notify the animal registration agency of any attack of a human by the animal within 48 hours of the attack.(b) An owner of a dangerous wild animal shall immediately notify the animal registration agency and the local law enforcement agency of any escape of the animal.(c) An owner of a dangerous wild animal that escapes is liable for all costs incurred in apprehending and confining the animal.(d) An animal registration agency, a law enforcement agency, or an employee of an animal registration agency or law enforcement agency is not liable to an owner of a dangerous wild animal for damages arising in connection with the escape of a dangerous wild animal, including liability for damage, injury, or death caused by the animal during or after the animal's escape, or for injury to or death of the animal as a result of apprehension or confinement of the animal after escape.

Added by Acts 2001, 77th Leg., ch. 54, Sec. 1, eff. Sept. 1, 2001.

Sec. 822.111. POWERS AND DUTIES OF BOARD; CAGING REQUIREMENTS AND STANDARDS. (a) The board by rule shall establish caging requirements and standards for the keeping and confinement of a dangerous wild animal to ensure that the animal is kept in a manner and confined in a primary enclosure that:(1) protects and enhances the public's health and safety;(2) prevents escape by the animal; and(3) provides a safe, healthy, and humane environment for the animal.(b) An owner of a dangerous wild animal shall keep and confine the animal in accordance with the caging requirements and standards established by the board.(c) An animal registration agency may approve a deviation from the caging requirements and standards established by the board, only if:(1) the animal registration agency has good cause for the deviation; and(2) the deviation:(A) does not compromise the public's health and safety;(B) does not reduce the total area of the primary enclosure below that established by the board; and(C) does not otherwise adversely affect the overall welfare of the animal involved.

Added by Acts 2001, 77th Leg., ch. 54, Sec. 1, eff. Sept. 1, 2001.

Sec. 822.112. CARE, TREATMENT, AND TRANSPORTATION OF ANIMAL. (a) For each dangerous wild animal, the owner shall comply with all applicable standards of the Animal Welfare Act (7 U.S.C. Section 2131 et seq.) and its subsequent amendments and the regulations adopted under that Act relating to:(1) facilities and operations;(2) animal health and husbandry; and(3) veterinary care.(b) An owner of a dangerous wild animal shall maintain a separate written log for each dangerous wild animal documenting the animal's veterinary care and shall make the log available to the animal registration agency or its agent on request. The log must:(1) identify the animal treated;(2) provide the date of treatment;(3) describe the type or nature of treatment; and(4) provide the name of the attending veterinarian, if applicable.(c) When transporting a dangerous wild animal, the owner of the animal, or a designated carrier or intermediate handler of the animal, shall comply with all transportation standards that apply to that animal under the Animal Welfare Act (7 U.S.C. Section 2131 et seq.) and its subsequent amendments or the regulations adopted under that Act.(d) A person is exempt from the requirements of this section if the person is caring for, treating, or transporting an animal for which the person holds a Class "A" or Class "B" dealer's license or a Class "C" exhibitor's license issued by the secretary of agriculture of the United States under the Animal Welfare Act (7 U.S.C. Section 2131 et seq.) and its subsequent amendments.

Added by Acts 2001, 77th Leg., ch. 54, Sec. 1, eff. Sept. 1, 2001.

Sec. 822.113. OFFENSE AND PENALTY. (a) A person commits an offense if the person violates Section 822.103(a), Section 822.106, or Section 822.110(a) or (b). Each animal with respect to which there is a violation and each day that a violation continues is a separate offense.(b) A person commits an offense if the person knowingly sells or otherwise transfers ownership of a dangerous wild animal to a person who does not have a certificate of registration for that animal as required by this subchapter.(c) An offense under this section is a Class C misdemeanor.

Added by Acts 2001, 77th Leg., ch. 54, Sec. 1, eff. Sept. 1, 2001.

Sec. 822.114. CIVIL PENALTY. (a) A person who violates Section 822.103(a) is liable for a civil penalty of not less than $200 and not more than $2,000 for each animal with respect to which there is a violation and for each day the violation continues.(b) The county or municipality in which the violation occurs may sue to collect a civil penalty. A civil penalty collected under this subsection may be retained by the county or municipality.(c) The county or municipality in which the violation occurs may also recover the reasonable costs of investigation, reasonable attorney's fees, and reasonable expert witness fees incurred by the animal registration agency in the civil action. Costs or fees recovered under this subsection shall be credited to the operating account from which payment for the animal registration agency's expenditures was made.

Added by Acts 2001, 77th Leg., ch. 54, Sec. 1, eff. Sept. 1, 2001.

Sec. 822.115. INJUNCTION. Any person who is directly harmed or threatened with harm by a violation of this subchapter or a failure to enforce this subchapter may sue an owner of a dangerous wild animal to enjoin a violation of this subchapter or to enforce this subchapter.

Added by Acts 2001, 77th Leg., ch. 54, Sec. 1, eff. Sept. 1, 2001.

Sec. 822.116. EFFECT OF SUBCHAPTER ON OTHER LAW. (a) This subchapter does not affect the applicability of any other law, rule, order, ordinance, or other legal requirement of this state or a political subdivision of this state.(b) This subchapter does not prevent a municipality or county from prohibiting or regulating by ordinance or order the ownership, possession, confinement, or care of a dangerous wild animal.

Added by Acts 2001, 77th Leg., ch. 54, Sec. 1, eff. Sept. 1, 2001.



CHAPTER 823. ANIMAL SHELTERS

HEALTH AND SAFETY CODE

TITLE 10. HEALTH AND SAFETY OF ANIMALS

CHAPTER 823. ANIMAL SHELTERS

Sec. 823.001. DEFINITIONS. In this chapter:

(1) "Animal shelter" means a facility that keeps or legally

impounds stray, homeless, abandoned, or unwanted animals.

(2) "Board" means the Texas Board of Health.

(3) "Commissioner" means the commissioner of health.

(4) "Department" means the Texas Department of Health.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 823.002. EXEMPTION FOR CERTAIN COUNTIES, CLINICS, AND

FACILITIES. This chapter does not apply to:

(1) a county having a population of less than 75,000;

(2) a veterinary medicine clinic; or

(3) a livestock commission facility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 280, eff. Sept. 1,

1991.

Sec. 823.003. STANDARDS FOR ANIMAL SHELTERS; CRIMINAL PENALTY.

(a) Each animal shelter operated in this state shall comply with

the standards for:

(1) housing and sanitation existing on September 1, 1982, and

adopted under Chapter 826; and

(2) animal control officer training adopted under Chapter 829.

(b) An animal shelter shall separate animals in its custody at

all times by species, by sex (if known), and if the animals are

not related to one another, by size.

(c) An animal shelter may not confine healthy animals with sick,

injured, or diseased animals.

(d) Each person who operates an animal shelter shall employ a

veterinarian at least once a year to inspect the shelter to

determine whether it complies with the requirements of this

chapter and Chapter 829. The veterinarian shall file copies of

the veterinarian's report with the person operating the shelter

and with the department on forms prescribed by the department.

(e) The board may require each person operating an animal

shelter to keep records of the date and disposition of animals in

its custody, to maintain the records on the business premises of

the animal shelter, and to make the records available for

inspection at reasonable times.

(f) A person commits an offense if the person substantially

violates this section. An offense under this subsection is a

Class C misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1331, Sec. 2, eff. September 1, 2007.

Sec. 823.005. ADVISORY COMMITTEE. (a) The governing body of a

county or municipality in which an animal shelter is located

shall appoint an advisory committee to assist in complying with

the requirements of this chapter.

(b) The advisory committee must be composed of at least one

licensed veterinarian, one county or municipal official, one

person whose duties include the daily operation of an animal

shelter, and one representative from an animal welfare

organization.

(c) The advisory committee shall meet at least three times a

year.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 823.007. INJUNCTION. A court of competent jurisdiction

may, on the petition of any person, prohibit by injunction the

substantial violation of this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 823.008. ENFORCEMENT BY COUNTY. (a) A county may enforce

this chapter.

(b) This section does not authorize a county to establish

standards for operating an animal shelter.

(c) A county may not enforce this chapter at an animal shelter

operated by a municipality.

Added by Acts 2009, 81st Leg., R.S., Ch.

924, Sec. 1, eff. June 19, 2009.

Sec. 823.009. CIVIL PENALTY. (a) A person may not cause,

suffer, allow, or permit a violation of this chapter or a rule

adopted under this chapter.

(b) A person who violates this chapter or a rule adopted under

this chapter shall be assessed a civil penalty. A civil penalty

under this chapter may not be less than $100 or more than $500

for each violation and for each day of a continuing violation.

This subsection does not apply at an animal shelter operated by a

municipality.

(c) If it appears that a person has violated, is violating, or

is threatening to violate this chapter or a rule adopted under

this chapter, the county or municipality in which the violation

occurs may institute a civil suit in district court for:

(1) injunctive relief to restrain the person from continuing the

violation or threat of violation;

(2) the assessment and recovery of the civil penalty; or

(3) both injunctive relief and the civil penalty.

(d) A bond is not required in an action brought under this

section.

Added by Acts 2009, 81st Leg., R.S., Ch.

924, Sec. 1, eff. June 19, 2009.



CHAPTER 825. PREDATORY ANIMALS AND ANIMAL PESTS

HEALTH AND SAFETY CODE

TITLE 10. HEALTH AND SAFETY OF ANIMALS

CHAPTER 825. PREDATORY ANIMALS AND ANIMAL PESTS

SUBCHAPTER A. COOPERATION BETWEEN STATE AND FEDERAL AGENCIES IN

CONTROLLING PREDATORY ANIMALS AND RODENTS

Sec. 825.001. COOPERATION BETWEEN STATE AND FEDERAL AGENCIES IN

CONTROLLING PREDATORY ANIMALS AND RODENTS. The state shall

cooperate through The Texas A&M University System with the

appropriate federal officers and agencies in controlling coyotes,

mountain lions, bobcats, Russian boars, and other predatory

animals and in controlling prairie dogs, pocket gophers,

jackrabbits, ground squirrels, rats, and other rodent pests to

protect livestock, food and feed supplies, crops, and ranges.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.002. COOPERATIVE AGREEMENT. The director of the Texas

Agricultural Extension Service shall execute a cooperative

agreement with the appropriate federal officers or agencies to

perform the cooperative work in predatory animal and rodent

control in the manner and under the regulations stated in the

agreement.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.003. EXPENDITURE OF APPROPRIATIONS. The state funds

appropriated to administer this subchapter shall be spent in

amounts as authorized by the Board of Regents of The Texas

A&M University System and disbursed on vouchers or payrolls

certified by the director of the extension service.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.004. APPROPRIATIONS BY LOCAL GOVERNMENTS. The

commissioners court of a county or the governing body of a

municipality may appropriate funds to perform predatory animal

and rodent control work described by this subchapter and, in

cooperation with federal and state authorities, may employ labor

and purchase and provide supplies required to effectively perform

that work.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.005. SALE OF FURS, SKINS, AND SPECIMENS. (a) Except

as provided by Subsection (b), all furs, skins, and specimens of

value taken by hunters or trappers paid from state funds under

this subchapter shall be sold under rules adopted by The Texas

A&M University System. The proceeds of the sales shall be

deposited to the credit of the fund established for predatory

animal and rodent control.

(b) Any specimen taken under this subchapter may be presented

free of charge to any state, county, or federal institution for

scientific purposes.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.006. BOUNTIES PROHIBITED. (a) A hunter or trapper

acting under this subchapter may not collect a bounty from a

county or any other source for an animal taken under this

subchapter.

(b) The scalp of each animal taken under this subchapter shall

be destroyed and each skin that has commercial value shall be

sold.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.007. CONSTRUCTION WITH PARKS AND WILDLIFE CODE.

Section 71.004(b), Parks and Wildlife Code, does not apply to a

hunter or trapper while performing duties under this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.008. TAMPERING WITH TRAPS; CRIMINAL PENALTY. (a) A

person commits an offense if the person maliciously or wilfully

tampers with all or any part of a trap set under this subchapter

or removes a trap from the position in which it is placed by a

hunter or trapper acting under this subchapter.

(b) An offense under this section is punishable by a fine of not

less than $50 or more than $200.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.009. STEALING TRAPS; CRIMINAL PENALTY. (a) A person

commits an offense if the person steals or fraudulently takes a

trap belonging to the state or the United States Department of

the Interior.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $100 or more than $200.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.010. STEALING ANIMALS FROM TRAPS; CRIMINAL PENALTY.

(a) A person commits an offense if the person steals an animal

listed in Section 825.001 from a trap set under this subchapter

or takes the animal from the trap without authority.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $100 or more than $200.

(c) An animal stolen or taken in violation of this section is

the property of the state. A complaint alleging a violation of

this section must allege that the animal is owned by the state,

and the only proof necessary to establish ownership shall consist

of proving that the animal was taken from a trap that had been

set by a hunter or trapper acting under this subchapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. PURCHASE OF POISON TO DESTROY CERTAIN ANIMAL PESTS

Sec. 825.021. COMMISSIONERS COURT MAY PURCHASE POISON. (a) The

commissioners court of a county may purchase poisons and related

accessories required by citizens of the county to destroy prairie

dogs, wildcats, gophers, ground squirrels, wolves, coyotes, rats,

English sparrows, and ravens.

(b) The commissioners court may furnish the poison to citizens

of the county free or at cost.

(c) The commissioners court shall pay for the poison from the

general fund of the county and shall deposit the proceeds of any

sale to the credit of that fund.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.022. NOTICE CONCERNING POISON. (a) The commissioners

court of a county acting under this subchapter shall determine

the days on which the poison will be put out and shall give

notice at least 20 days before the first day it is put out.

(b) The notice required by this section must be:

(1) published in at least one county newspaper, if one is

available, for three successive issues; and

(2) posted in public places.

(c) The notice must state when the poison will be put out, the

fact that it may be obtained from the commissioners court, and

the terms on which it may be obtained.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.024. DUTIES OF LAND HOLDERS, LESSEES, AND TENANTS. (a)

Each land holder whose premises are infested with any pests

listed in Section 825.021 shall obtain and apply the poison as

provided in the plans furnished by the commissioner of

agriculture.

(b) Each lessee or tenant occupying any premises under contract

shall obtain the poison and destroy any pests listed in Section

825.021 that infest the premises. Any expenses incurred under

this subsection by a lessee or tenant shall be charged against

the landowner and are collectible as any other valid debt.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. BOUNTIES FOR PREDATORY ANIMALS

Sec. 825.031. BOUNTIES FOR PREDATORY ANIMALS. (a) The

commissioners court of a county may pay bounties for killing

predatory animals not listed on any state or federal protected

species list.

(b) The commissioners court may determine which animals are

predatory animals in that county.

(c) The commissioners court may determine the amount of a bounty

to be paid under this section for each animal. The bounty shall

be paid from the general fund of the county by a warrant drawn on

that fund by the county judge on presentation of proof of

destruction required by the commissioners court. A bounty paid

under this section may not exceed $50 for each animal unless

approved by the Texas Parks and Wildlife Commission.

(d) The commissioners court may determine eligibility criteria

for receiving a bounty under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 84, Sec. 1,2, eff. Aug. 30,

1993; Acts 1999, 76th Leg., ch. 1279, Sec. 1, eff. Aug. 30, 1999.

Sec. 825.032. ANGELINA, HENDERSON, OR TRINITY COUNTY: WOLVES AND

OTHER PREDATORY ANIMALS. (a) The Commissioners Court of

Angelina, Henderson, or Trinity County may pay bounties for the

destruction of wolves and other predatory animals in the county.

(b) The commissioners court may, by resolution entered on its

minutes, provide for the destruction of wolves and other

predatory animals, the method of destruction and proof necessary

to entitle the person destroying the animal to receive the

bounty, and the amount of the bounty to be paid for each animal.

(c) A bounty paid under this section shall be paid by warrant

drawn on the general fund of the county by the county judge on

presentation of proof of destruction required by the

commissioners court.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.033. ARANSAS, BEE, REFUGIO, OR SAN PATRICIO COUNTY:

RATTLESNAKES, WOLVES, COYOTES, PANTHERS, BOBCATS, AND OTHER

PREDATORY ANIMALS. (a) The Commissioners Court of Aransas, Bee,

Refugio, or San Patricio County may pay bounties for the

destruction of rattlesnakes, wolves, coyotes, panthers, bobcats,

and other predatory animals in the county to preserve game and to

protect the interests of livestock and poultry raisers.

(b) The commissioners court may set the bounty in an amount not

to exceed:

(1) $5 for each wolf, coyote, panther, or bobcat;

(2) 50 cents for each raccoon, skunk, opossum, or other similar

animal; and

(3) 10 cents for each rattlesnake.

(c) The commissioners court shall, by resolution entered on its

minutes, specify the amount of the bounty to be paid for each

animal and prescribe regulations and require proof necessary to

protect the county's interest.

(d) The bounties paid under this section shall be paid by

warrant drawn on the general fund of the county by the county

judge.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.034. PANOLA COUNTY: WOLVES. (a) The Commissioners

Court of Panola County may pay bounties on wolves in order to

preserve game.

(b) The commissioners court may set the bounty in an amount not

to exceed $25 for each wolf killed. The bounty shall be paid from

the general fund of the county.

(c) The commissioners court may adopt rules necessary to protect

the interest of the county and may require proof necessary to

assure that one wolf has been killed for each wolf paid for.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.035. BORDEN COUNTY: RABBITS. (a) The Commissioners

Court of Borden County may pay bounties for lawfully killing wild

rabbits in the county to prevent property damage.

(b) The bounty may not exceed 10 cents for each rabbit and shall

be paid from the general fund of the county.

(c) The commissioners court may adopt rules necessary to protect

the interest of the county and may require proof necessary to

assure that one rabbit has been killed for each rabbit paid for.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.036. PRAIRIE DOGS. Prairie dogs are a public nuisance.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 825.037. EFFECT OF OTHER LAWS. This subchapter does not

authorize:

(1) the killing of an animal if the killing is prohibited by

federal or state law or rule; or

(2) the payment of a bounty for killing an animal if the killing

is prohibited by federal or state law or rule.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 826. RABIES

HEALTH AND SAFETY CODE

TITLE 10. HEALTH AND SAFETY OF ANIMALS

CHAPTER 826. RABIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 826.001. SHORT TITLE. This chapter may be cited as the

Rabies Control Act of 1981.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 826.002. DEFINITIONS. In this chapter:

(1) "Animal" means a warm-blooded animal.

(2) "Board" means the Texas Board of Health.

(3) "Cat" means Felis catus.

(4) "Commissioner" means the commissioner of health.

(5) "Department" means the Texas Department of Health.

(6) "Dog" means Canis familiaris.

(7) "Epizootic" means the occurrence in a given geographic area

or population of cases of a disease clearly in excess of the

expected frequency.

(8) "Licensed veterinarian" means a veterinarian licensed to

practice veterinary medicine in one or more of the 50 states.

(9) "Quarantine" means strict confinement of an animal specified

in an order of the board or its designee:

(A) on the private premises of the animal's owner or at a

facility approved by the board or its designee; and

(B) under restraint by closed cage or paddock or in any other

manner approved by board rule.

(10) "Rabies" means an acute viral disease of man and animal

affecting the central nervous system and usually transmitted by

an animal bite.

(11) "Stray" means roaming with no physical restraint beyond the

premises of an animal's owner or keeper.

(12) "Livestock" means an animal raised for human consumption or

an equine animal.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 44, Sec. 1, eff. May 5,

1995.

SUBCHAPTER B. GENERAL POWERS AND DUTIES OF BOARD AND LOCAL

GOVERNMENTS

Sec. 826.011. GENERAL POWERS AND DUTIES OF BOARD. (a) The

board or its designee, with the cooperation of the governing

bodies of counties and municipalities, shall administer the

rabies control program established by this chapter.

(b) The board shall adopt rules necessary to effectively

administer this chapter.

(c) The board or its designee may enter into contracts or

agreements with public or private entities to carry out this

chapter. The contracts or agreements may provide for payment by

the state for materials, equipment, and services.

(d) Subject to any limitations or conditions prescribed by the

legislature, the board or its designee may seek, receive, and

spend funds received through appropriations, grants, or donations

from public or private sources for the rabies control program

established by this chapter.

(e) The board or its designee may compile, analyze, publish, and

distribute information relating to the control of rabies for the

education of physicians, veterinarians, public health personnel,

and the public.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 826.012. MINIMUM STANDARDS FOR RABIES CONTROL. This

chapter and the rules adopted by the board under this chapter are

the minimum standards for rabies control.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 826.013. COUNTIES AND MUNICIPALITIES MAY ADOPT CHAPTER.

The governing body of a municipality or the commissioners court

of a county may adopt this chapter and the standards adopted by

the board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 826.014. COUNTIES MAY ADOPT ORDINANCES AND RULES. (a) The

commissioners court of a county may adopt ordinances or rules

that establish a local rabies control program in the county and

set local standards that are compatible with and equal to or more

stringent than the program established by this chapter and the

rules adopted by the board.

(b) County ordinances or rules adopted under this section

supersede this chapter and the rules of the board within that

county so that dual enforcement will not occur.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 826.015. MUNICIPALITIES MAY ADOPT ORDINANCES OR RULES. (a)

The governing body of a municipality may adopt ordinances or

rules that establish a local rabies control program in the

municipality and set local standards that are compatible with and

equal to or more stringent than:

(1) the ordinances or rules adopted by the county in which the

municipality is located; and

(2) the program established by this chapter and the rules

adopted by the board.

(b) Municipal ordinances or rules adopted under this section

supersede ordinances or rules adopted by the county in which the

municipality is located, this chapter, and the rules of the board

within that municipality so that multiple enforcement will not

occur.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 826.016. CONTRACTS. The governing body of a municipality

and the commissioners court of a county may enter into contracts

or agreements with public or private entities to carry out the

activities required or authorized under this chapter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 826.017. DESIGNATION OF LOCAL RABIES CONTROL AUTHORITY.

(a) The commissioners court of each county and the governing

body of each municipality shall designate an officer to act as

the local rabies control authority for the purposes of this

chapter.

(b) Except as restricted by board rule, the officer designated

as the local rabies control authority may be the county health

officer, municipal health officer, animal control officer, peace

officer, or any entity that the commissioners court or governing

body considers appropriate.

(c) Among other duties, the local rabies control authority shall

enforce:

(1) this chapter and the board rules that comprise the minimum

standards for rabies control;

(2) the ordinances or rules of the municipality or county that

the local rabies control authority serves; and

(3) the rules adopted by the board under the area rabies

quarantine provisions of Section 826.045.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 44, Sec. 2, eff. May 5,

1995.

SUBCHAPTER C. RABIES VACCINATIONS

Sec. 826.021. VACCINATION OF DOGS AND CATS REQUIRED. (a)

Except as otherwise provided by board rule, the owner of a dog or

cat shall have the animal vaccinated against rabies by the time

the animal is four months of age and at regular intervals

thereafter as prescribed by board rule.

(b) A veterinarian who vaccinates a dog or cat against rabies

shall issue to the animal's owner a vaccination certificate in a

form that meets the minimum standards approved by the board.

(c) A county or municipality may not register or license an

animal that has not been vaccinated in accordance with this

section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 826.0211. CONFIDENTIALITY OF CERTAIN INFORMATION IN RABIES

VACCINATION CERTIFICATE; CRIMINAL PENALTY. (a) Information

contained in a rabies vaccination certificate or in any record

compiled from the information contained in one or more

certificates that identifies or tends to identify an owner or an

address, telephone number, or other personally identifying

information of an owner of a vaccinated animal is confidential

and not subject to disclosure under Chapter 552, Government Code.

The information contained in the certificate or record may not

include the social security number or the driver's license number

of the owner of the vaccinated animal.

(b) The information may be disclosed only to a governmental

entity or a person that, under a contract with a governmental

entity, provides animal control services or animal registration

services for the governmental entity for purposes related to the

protection of public health and safety. A governmental entity or

person that receives the information, including a county or

municipality that registers dogs and cats under Subchapter D,

must maintain the confidentiality of the information, may not

disclose the information under Chapter 552, Government Code, and

may not use the information for a purpose that does not directly

relate to the protection of public health and safety.

(c) A person commits an offense if the person distributes

information that is confidential under this section. An offense

under this subsection is a misdemeanor punishable by:

(1) a fine of not more than $1,000;

(2) confinement in the county jail for not more than 180 days;

or

(3) both the fine and confinement.

Added by Acts 1999, 76th Leg., ch. 1069, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1235, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

686, Sec. 1, eff. June 15, 2007.

Sec. 826.022. VACCINATION; CRIMINAL PENALTY. (a) A person

commits an offense if the person fails or refuses to have each

dog or cat owned by the person vaccinated against rabies and the

animal is required to be vaccinated under:

(1) Section 826.021 and board rules; or

(2) ordinances or rules adopted under this chapter by a county

or municipality within whose jurisdiction the act occurs.

(b) An offense under this section is a Class C misdemeanor.

(c) If on the trial of an offense under this section the court

finds that the person has been previously convicted of an offense

under this section, the offense is a Class B misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 44, Sec. 3, eff. May 5,

1995.

Sec. 826.023. USE AND SALE OF RABIES VACCINE. (a) Rabies

vaccine for animals may be administered only by or under the

direct supervision of a veterinarian.

(b) A veterinarian may not administer or directly supervise the

administration of rabies vaccine in this state unless the person

is:

(1) licensed by the State Board of Veterinary Medical Examiners

to practice veterinary medicine; or

(2) practicing veterinary medicine on an installation of the

armed forces or National Guard.

(c) A person may not sell or distribute rabies vaccine for

animals to any person except a licensed veterinarian or to a

person working in a veterinary clinic who accepts the vaccine on

behalf of the veterinarian.

(d) This section does not prohibit a pharmacy licensed by the

Texas State Board of Pharmacy from supplying rabies vaccine for

animals to a licensed veterinarian.

(e) This section does not prohibit a veterinarian licensed by

the State Board of Veterinary Medical Examiners from selling or

dispensing rabies vaccine to an individual with whom the

veterinarian has a veterinarian-client-patient relationship as

described by Chapter 801, Occupations Code, for the sole purpose

of allowing that individual to administer the rabies vaccine to

that individual's own livestock.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 44, Sec. 5, eff. May 5,

1995; Acts 2001, 77th Leg., ch. 1420, Sec. 14.810, eff. Sept. 1,

2001.

Sec. 826.024. USE AND SALE OF RABIES VACCINE; CRIMINAL PENALTY.

(a) A person commits an offense if the person:

(1) administers or attempts to administer rabies vaccine in a

manner not authorized by Section 826.023;

(2) dispenses or attempts to dispense rabies vaccine in a manner

not authorized by Section 826.023; or

(3) sells or distributes rabies vaccine for animals in violation

of Section 826.023(c).

(b) An offense under this section is a Class C misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 826.025. PROVISION OF VACCINE AND SERUM. (a) The

department may provide vaccine and hyperimmune serum in

accordance with board policies or procedures for the use and

benefit of a person exposed, or suspected of having been exposed,

to rabies.

(b) In accordance with board rules and eligibility standards,

the department is entitled to be reimbursed by or on behalf of

the person receiving the vaccine or serum for actual costs

incurred in providing the vaccine or serum.

(c) At the written request of the department, the attorney

general or the county or district attorney for the county in

which the recipient of the vaccine or serum resides may bring

suit or start other proceedings in the name of the state to

collect the reimbursement owed the department for the vaccine or

serum.

(d) A suit or other proceeding may be brought against:

(1) the recipient;

(2) the parent, guardian, or other person legally responsible

for the support of the recipient; or

(3) a responsible third party.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER D. REGISTRATION AND RESTRAINT OF DOGS AND CATS

Sec. 826.031. REGISTRATION OF DOGS AND CATS BY LOCAL

GOVERNMENTS. (a) The governing body of a municipality and the

commissioners court of a county may adopt ordinances or rules

under Section 826.014 or 826.015 requiring the registration of

each dog and cat within the jurisdiction of the municipality or

county.

(b) A dog or cat may not be subject to dual registration.

(c) The enforcing agency may collect a fee set by ordinance for

the registration of each dog or cat and may retain the fees

collected. The fees may be used only to help defray the cost of

administering this chapter or the ordinances or rules of the

enforcing agency within its jurisdiction.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 826.0311. CONFIDENTIALITY OF CERTAIN INFORMATION IN DOG AND

CAT REGISTRY; CRIMINAL PENALTY. (a) Information that is

contained in a municipal or county registry of dogs and cats

under Section 826.031 that identifies or tends to identify the

owner or an address, telephone number, or other personally

identifying information of the owner of the registered dog or cat

is confidential and not subject to disclosure under Chapter 552,

Government Code. The information contained in the registry may

not include the social security number or the driver's license

number of the owner of the registered animal.

(b) The information may be disclosed only to a governmental

entity or a person that, under a contract with a governmental

entity, provides animal control services or animal registration

services for the governmental entity for purposes related to the

protection of public health and safety. A governmental entity or

person that receives the information must maintain the

confidentiality of the information, may not disclose the

information under Chapter 552, Government Code, and may not use

the information for a purpose that does not directly relate to

the protection of public health and safety.

(c) A person commits an offense if the person distributes

information that is confidential under this section. An offense

under this subsection is a misdemeanor punishable by:

(1) a fine of not more than $1,000;

(2) confinement in the county jail for not more than 180 days;

or

(3) both the fine and confinement.

Added by Acts 1999, 76th Leg., ch. 1069, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

686, Sec. 2, eff. June 15, 2007.

Sec. 826.032. REGISTRATION; CRIMINAL PENALTY. (a) A person

commits an offense if:

(1) the person fails or refuses to register or present for

registration a dog or cat owned by the person; and

(2) the animal is required to be registered under the ordinances

or rules adopted under this chapter by a county or municipality

within whose jurisdiction the act occurs.

(b) An offense under this section is a Class C misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 826.033. RESTRAINT, IMPOUNDMENT, AND DISPOSITION OF DOGS

AND CATS. (a) The governing body of a municipality and the

commissioners court of a county may adopt ordinances or rules

under Section 826.014 or 826.015 to require that:

(1) each dog or cat be restrained by its owner;

(2) each stray dog or cat be declared a public nuisance;

(3) each unrestrained dog or cat be detained or impounded by the

local rabies control authority or that officer's designee;

(4) each stray dog or cat be impounded for a period set by

ordinance or rule; and

(5) a humane disposition be made of each unclaimed stray dog or

cat on the expiration of the required impoundment period.

(b) A jurisdiction may not be subject to dual restraint

ordinances or rules.

(c) The enforcing agency may adopt an ordinance setting a fee

for the impoundment and board of a dog or cat during the

impoundment period. The animal's owner must pay the fee before

the animal may be released.

(d) The enforcing agency shall deposit the fees collected in the

treasury of the enforcing agency. The fees may be used only to

help defray the cost of administering this chapter or the

ordinances or rules of the enforcing agency within its

jurisdiction.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 44, Sec. 6, eff. May 5,

1995.

Sec. 826.034. RESTRAINT; CRIMINAL PENALTY. (a) A person

commits an offense if:

(1) the person fails or refuses to restrain a dog or cat owned

by the person; and

(2) the animal is required to be restrained under the ordinances

or rules adopted under this chapter by a county or municipality

within whose jurisdiction the act occurs.

(b) An offense under this section is a Class C misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER E. REPORTS AND QUARANTINE

Sec. 826.041. REPORTS OF RABIES. (a) A person who knows of an

animal bite or scratch to an individual that the person could

reasonably foresee as capable of transmitting rabies, or who

knows of an animal that the person suspects is rabid, shall

report the incident or animal to the local rabies control

authority of the county or municipality in which the person

lives, in which the animal is located, or in which the exposure

occurs.

(b) The report must include:

(1) the name and address of the victim and of the animal's

owner, if known; and

(2) any other information that may help in locating the victim

or animal.

(c) The local rabies control authority shall investigate a

report filed under this section.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 44, Sec. 7, eff; May 5,

1995.

Sec. 826.042. QUARANTINE OF ANIMALS. (a) The board shall adopt

rules governing the testing of quarantined animals and the

procedure for and method of quarantine.

(b) The local rabies control authority or a veterinarian shall

quarantine or test in accordance with board rules any animal that

the local rabies control authority or veterinarian has probable

cause to believe is rabid, may have been exposed to rabies, or

may have exposed a person to rabies.

(c) An owner shall submit for quarantine an animal that:

(1) is reported to be rabid or to have exposed an individual to

rabies; or

(2) the owner knows or suspects is rabid or has exposed an

individual to rabies.

(d) The owner shall submit the animal to the local rabies

control authority of the county or municipality in which the

exposure occurs.

(e) A veterinarian shall quarantine an animal that:

(1) is in the possession of the veterinarian; and

(2) the veterinarian knows or suspects is rabid or has exposed

an individual to rabies.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 44, Sec. 8, eff. May 5,

1995.

Sec. 826.043. RELEASE OR DISPOSITION OF QUARANTINED ANIMAL. (a)

If a veterinarian determines that a quarantined animal does not

show the clinical signs of rabies, the veterinarian or local

rabies control authority shall release the animal to its owner

when the quarantine period ends if:

(1) the owner has an unexpired rabies vaccination certificate

for the animal; or

(2) the animal is vaccinated against rabies by a licensed

veterinarian at the owner's expense.

(b) If a veterinarian determines that a quarantined animal shows

the clinical signs of rabies, the veterinarian or local rabies

control authority shall humanely destroy the animal. If an animal

dies or is destroyed while in quarantine, the veterinarian or

local rabies control authority shall remove the head or brain of

the animal and submit it to the nearest department laboratory for

testing.

(c) The owner of an animal that is quarantined under this

chapter shall pay to the veterinarian or local rabies control

authority the reasonable costs of the quarantine and disposition

of the animal. The veterinarian or local rabies control authority

may bring suit to collect those costs. The county in which the

veterinarian is located may reimburse the veterinarian in a

reasonable amount set by the county for the costs of the

quarantine and disposition of an animal whose owner is unable to

pay.

(d) The veterinarian or local rabies control authority may sell

the animal and retain the proceeds or keep, grant, or destroy an

animal if the owner or custodian does not take possession of the

animal before the fourth day following the final day of the

quarantine period.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 44, Sec. 9, eff. May 5,

1995.

Sec. 826.044. QUARANTINE; CRIMINAL PENALTY. (a) A person

commits an offense if the person fails or refuses to quarantine

or present for quarantine or testing an animal that:

(1) is required to be placed in quarantine or presented for

testing under Section 826.042 and board rules; or

(2) is required to be placed in quarantine under ordinances or

rules adopted under this chapter by a county or municipality

within whose jurisdiction the act occurs.

(b) An offense under this section is a Class C misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 826.045. AREA RABIES QUARANTINE. (a) If rabies is known

to exist in an area, the board or its designee may declare an

area rabies quarantine to prevent or contain a rabies epizootic.

(b) On the declaration that a quarantine exists, the board

shall:

(1) define the borders of the quarantine area; and

(2) adopt permanent or emergency rules.

(c) The rules adopted under Subsection (b)(2) may include

conditions for the restraint of carnivorous animals and the

transportation of carnivorous animals into and out of the

quarantine area.

(d) The quarantine remains in effect until the 181st day after

the date on which the last case of rabies is diagnosed in a dog,

cat, or other animal species that caused the board or its

designee to declare a quarantine, unless the board or its

designee, by declaration, removes the quarantine before that

date.

(e) While the quarantine is in effect, the rules adopted by the

board supersede all other applicable ordinances or rules applying

to the quarantine area and apply until the board or its designee

removes the quarantine by declaration or until the rules expire

or are revoked by the board.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 826.046. VIOLATION OF AREA RABIES QUARANTINE; CRIMINAL

PENALTY. (a) A person commits an offense if the person violates

or attempts to violate a rule of the board adopted under Section

826.045 governing an area rabies quarantine.

(b) An offense under this section is a Class C misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Sec. 826.047. LIMITATION ON LIABILITY. A veterinarian

performing duties under this chapter is not liable to the owner

of an animal for the death of or injury to the animal except in a

case of wilful misconduct or gross negligence.

Added by Acts 1995, 74th Leg., ch. 44, Sec. 11, eff. May 5, 1995.

Sec. 826.048. EXEMPTION FROM QUARANTINE REQUIREMENT FOR POLICE

SERVICE ANIMALS. (a) In this section, "handler or rider" and

"police service animal" have the meanings assigned by Section

38.151, Penal Code.

(b) A police service animal is exempt from the quarantine

requirement of this subchapter if the animal bites a person while

the animal is under routine veterinary care or while the animal

is being used for law enforcement, corrections, prison or jail

security, or investigative purposes. If after biting the person

the animal exhibits any abnormal behavior, the law enforcement

agency and the animal's handler or rider shall make the animal

available within a reasonable time for testing by the local

health authority.

Added by Acts 2001, 77th Leg., ch. 979, Sec. 2, eff. Sept. 1,

2001.

SUBCHAPTER F. QUARANTINE AND IMPOUNDMENT FACILITIES

Sec. 826.051. MINIMUM STANDARDS FOR QUARANTINE AND IMPOUNDMENT

FACILITIES. (a) The board shall adopt rules governing the types

of facilities that may be used to quarantine animals.

(b) The board by rule shall establish minimum standards for

impoundment facilities and for the care of impounded animals.

(c) In accordance with board rules, a local rabies control

authority may contract with one or more public or private

entities to provide and operate a quarantine facility.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 44, Sec. 12, eff. May 5,

1995.

Sec. 826.052. INSPECTIONS. An employee of the department, on

the presentation of appropriate credentials to the local rabies

control authority or the authority's designee, may conduct a

reasonable inspection of a quarantine or impoundment facility at

a reasonable hour to determine if the facility complies with:

(1) the minimum standards adopted by the board for those

facilities; and

(2) the requirements for animal control officer training adopted

under Chapter 829.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 44, Sec. 13, eff. May 5,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1331, Sec. 3, eff. September 1, 2007.

Sec. 826.053. HEARING. (a) A person aggrieved by an action of

the department in amending, limiting, suspending, or revoking any

approval required of the department by this chapter may request a

hearing before the department.

(b) The department shall conduct the hearing held under this

section in accordance with Chapter 2001, Government Code and the

department's formal hearing rules.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995.

Sec. 826.054. SUITS TO ENJOIN OPERATION OF QUARANTINE OR

IMPOUNDMENT FACILITY. (a) At the request of the commissioner,

the attorney general may bring suit in the name of the state to

enjoin the operation of a quarantine or impoundment facility that

fails to meet the minimum standards established by this chapter

and board rules.

(b) The suit shall be brought in a district court in the county

in which the facility is located.

(c) When a court issues an order to a facility to cease

operation, the local rabies control authority shall remove all

animals housed in the facility to a shelter approved by the

department. The county or municipality within whose jurisdiction

the facility is located shall pay the cost of relocating the

animals to an approved shelter.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.

Amended by Acts 1995, 74th Leg., ch. 44, Sec. 14, eff. May 5,

1995.

Sec. 826.055. QUARANTINE OR IMPOUNDMENT FACILITY; CRIMINAL

PENALTY. (a) A person commits an offense if the person operates

a facility for quarantined or impounded animals that fails to

meet standards for approval established by:

(1) board rules; or

(2) ordinances or rules adopted under this chapter by a county

or municipality.

(b) An offense under this section is a Class C misdemeanor.

Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.



CHAPTER 828. DOG AND CAT STERILIZATION

HEALTH AND SAFETY CODE

TITLE 10. HEALTH AND SAFETY OF ANIMALS

CHAPTER 828. DOG AND CAT STERILIZATION

Sec. 828.001. DEFINITIONS. In this chapter:

(1) "New owner" means a person who is legally competent to enter

into a binding contract and who is adopting a dog or cat from a

releasing agency.

(2) "Releasing agency" means a public or private animal pound,

shelter, or humane organization. The term does not include an

individual who occasionally renders humane assistance or shelter

in the individual's home to a dog or cat.

(3) "Sterilization" means the surgical removal of the

reproductive organs of a dog or cat or the use of nonsurgical

methods and technologies approved by the United States Food and

Drug Administration or the United States Department of

Agriculture to permanently render the animal unable to reproduce.

(4) "Veterinarian" means a person licensed to practice

veterinary medicine by the State Board of Veterinary Medical

Examiners.

Added by Acts 1991, 72nd Leg., ch. 373, Sec. 1, eff. Jan. 1,

1992.

Amended by:

Acts 2005, 79th Leg., Ch.

230, Sec. 1, eff. May 27, 2005.

Sec. 828.002. REQUIREMENTS FOR ADOPTION. Except as provided by

Section 828.013, a releasing agency may not release a dog or cat

for adoption unless the animal has been sterilized or the release

is made to a new owner who signs an agreement to have the animal

sterilized.

Added by Acts 1991, 72nd Leg., ch. 373, Sec. 1, eff. Jan. 1,

1992.

Sec. 828.003. STERILIZATION AGREEMENT. (a) The sterilization

agreement used by a releasing agency must contain:

(1) the date of the agreement;

(2) the names, addresses, and signatures of the releasing agency

and the new owner;

(3) a description of the animal to be adopted;

(4) the sterilization completion date; and

(5) a statement, printed in conspicuous, bold print, that

sterilization of the animal is required under Chapter 828, Health

and Safety Code, and that a violation of this chapter is a

criminal offense punishable as a Class C misdemeanor.

(b) The sterilization completion date contained in the

sterilization agreement must be:

(1) the 30th day after the date of adoption in the case of an

adult animal;

(2) the 30th day after a specified date estimated to be the date

an adopted infant female animal becomes six months old or an

adopted infant male animal becomes eight months old; or

(3) if the releasing agency has a written policy recommending

sterilization of certain infant animals at an earlier date, the

30th day after the date contained in the written policy.

Added by Acts 1991, 72nd Leg., ch. 373, Sec. 1, eff. Jan. 1,

1992.

Sec. 828.0035. STATE BOARD OF VETERINARY MEDICAL EXAMINERS. The

State Board of Veterinary Medical Examiners shall:

(1) develop information sheets regarding surgical or nonsurgical

sterilization to be distributed by a releasing agency to a new

owner; and

(2) adopt rules requiring an animal that has been sterilized

under this chapter to receive an identification marker in a

manner authorized by the board.

Added by Acts 2005, 79th Leg., Ch.

230, Sec. 2, eff. May 27, 2005.

Sec. 828.004. STERILIZATION REQUIRED. (a) Except as provided

by this section, a new owner who signs an agreement under Section

828.002 shall have the adopted animal sterilized on or before the

sterilization completion date stated in the agreement.

(b) If the sterilization completion date falls on a Saturday,

Sunday, or legal holiday, the deadline is extended to the first

day that is not a Saturday, Sunday, or legal holiday.

(c) A releasing agency may extend the deadline for 30 days on

presentation of a written report from a licensed veterinarian

stating that the life or health of the adopted animal may be

jeopardized by sterilization. There is no limit on the number of

extensions that may be granted under this subsection.

Added by Acts 1991, 72nd Leg., ch. 373, Sec. 1, eff. Jan. 1,

1992.

Amended by:

Acts 2005, 79th Leg., Ch.

230, Sec. 3, eff. May 27, 2005.

Sec. 828.0045. NONSURGICAL STERILIZATION. A licensed

veterinarian may use nonsurgical methods and technologies as

labeled and approved by the United States Food and Drug

Administration or the United States Department of Agriculture for

use by veterinarians to humanely and permanently render a dog or

cat unable to reproduce.

Added by Acts 2005, 79th Leg., Ch.

230, Sec. 4, eff. May 27, 2005.

Sec. 828.005. CONFIRMATION OF STERILIZATION. (a) Except as

provided by Section 828.006 or 828.007, each new owner who signs

a sterilization agreement under Section 828.002 shall deliver to

the releasing agency from which the animal was adopted a letter

signed by the veterinarian who performed the sterilization.

(b) The letter must be delivered in person or by mail not later

than the seventh day after the date on which the animal was

sterilized.

(c) The letter must state that the animal has been sterilized,

briefly describe the animal, and provide the date of

sterilization.

Added by Acts 1991, 72nd Leg., ch. 373, Sec. 1, eff. Jan. 1,

1992.

Amended by:

Acts 2005, 79th Leg., Ch.

230, Sec. 5, eff. May 27, 2005.

Sec. 828.006. LETTER CONCERNING ANIMAL'S DEATH. (a) If an

adopted animal dies on or before the sterilization completion

date agreed to under Section 828.002, the new owner shall deliver

to the releasing agency a signed letter stating that the animal

is dead.

(b) The letter must be delivered not later than the seventh day

after the date of the animal's death and must describe the cause

of death, if known, and provide the date of death.

(c) The letter required by this section is in lieu of the letter

required by Section 828.005.

Added by Acts 1991, 72nd Leg., ch. 373, Sec. 1, eff. Jan. 1,

1992.

Sec. 828.007. LETTER CONCERNING LOST OR STOLEN ANIMAL. (a) If

an adopted animal is lost or stolen before the sterilization

completion date agreed to under Section 828.002, the new owner

shall deliver to the releasing agency a signed letter stating

that the animal is lost or stolen.

(b) The letter must be delivered not later than the seventh day

after the date of the animal's disappearance and must describe

the circumstances surrounding the disappearance and provide the

approximate date of the disappearance.

(c) The letter required by this section is in lieu of the letter

required by Section 828.005.

Added by Acts 1991, 72nd Leg., ch. 373, Sec. 1, eff. Jan. 1,

1992.

Sec. 828.008. NOTICE OF FAILURE TO RECEIVE LETTER. A releasing

agency that does not receive a letter under Section 828.005,

828.006, or 828.007 before the expiration of the seventh day

after the sterilization completion date agreed to under Section

828.002 shall cause a complaint to be filed against the new

owner. It is a presumption under this law that the failure of the

new owner to deliver to the releasing agency a signed letter as

required under Section 828.005, 828.006, or 828.007 is the result

of the new owner's refusal to have the adopted animal sterilized.

The new owner may rebut this presumption at the time of the

hearing with the proof required under the above-mentioned

sections.

Added by Acts 1991, 72nd Leg., ch. 373, Sec. 1, eff. Jan. 1,

1992.

Sec. 828.009. RECLAMATION. (a) A releasing agency that does

not receive a letter under Section 828.005, 828.006, or 828.007

after the expiration of the seventh day after the sterilization

completion date agreed to under Section 828.002 may promptly

reclaim the animal from the new owner.

(b) A person may not prevent, obstruct, or interfere with a

reclamation under this section.

Added by Acts 1991, 72nd Leg., ch. 373, Sec. 1, eff. Jan. 1,

1992.

Sec. 828.010. CRIMINAL PENALTY. (a) A new owner that violates

this chapter commits an offense.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 1991, 72nd Leg., ch. 373, Sec. 1, eff. Jan. 1,

1992.

Sec. 828.011. ADOPTION STANDARDS. (a) Each releasing agency

may set its own standards for potential adopters if those

standards are applied in a fair and equal manner.

(b) If the releasing agency is a public facility, the standards

must be reasonably related to the prevention of cruelty to

animals and the responsible management of dogs and cats in the

interest of preserving public health and welfare.

Added by Acts 1991, 72nd Leg., ch. 373, Sec. 1, eff. Jan. 1,

1992.

Sec. 828.012. SURGERY AND OTHER VETERINARY SERVICES. (a)

Surgery or nonsurgical sterilization performed in accordance with

this chapter must be performed by a veterinarian or a full-time

student of an accredited college of veterinary medicine as

provided by Chapter 801, Occupations Code.

(b) A veterinarian employed by a releasing agency may not

perform nonemergency veterinary services other than sterilization

on an animal that the releasing agency knows or should know has

an owner. However, this subsection does not prevent a

veterinarian employed by a releasing agency from performing

veterinary services on an animal whose owner is indigent.

(c) A person associated with a releasing agency may not

interfere with the independent professional judgment of a

veterinarian employed by or under contract with the releasing

agency.

Added by Acts 1991, 72nd Leg., ch. 373, Sec. 1, eff. Jan. 1,

1992. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.811,

eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

230, Sec. 6, eff. May 27, 2005.

Sec. 828.013. EXEMPTIONS. This chapter does not apply to:

(1) a dog or cat that is claimed from a releasing agency by a

person who already owns the animal;

(2) a releasing agency located in a municipality that has in

effect an ordinance providing standards for dog and cat

sterilization that exceed the requirements provided by this

chapter;

(3) an institution of higher education that purchases or

otherwise procures a dog or cat for the purpose of biomedical

research, testing, or teaching; or

(4) a releasing agency located in:

(A) a county with a population of 20,000 or less; or

(B) a municipality with a population of 10,000 or less.

Added by Acts 1991, 72nd Leg., ch. 373, Sec. 1, eff. Jan. 1,

1992. Amended by Acts 1993, 73rd Leg., ch. 794, Sec. 1, eff. June

18, 1993.

Sec. 828.014. ANIMAL FRIENDLY ACCOUNT. (a) The Texas

Department of Health animal friendly account is a separate

account in the general revenue fund. The account is composed of:

(1) money deposited to the credit of the account under Section

502.291, Transportation Code; and

(2) gifts, grants, donations, and legislative appropriations.

(b) The Texas Department of Health administers the account. The

department may spend money credited to the account only to:

(1) make grants to eligible organizations that sterilize animals

owned by the general public at minimal or no cost; and

(2) defray the cost of administering the account.

(c) The Texas Board of Health:

(1) may accept gifts, donations, and grants from any source for

the benefit of the account; and

(2) by rule shall establish guidelines for spending money

credited to the account.

(d) In this section "eligible organization" means:

(1) a releasing agency;

(2) an organization that is qualified as a charitable

organization under Section 501(c)(3), Internal Revenue Code, that

has as its primary purpose:

(A) animal welfare; or

(B) sterilizing animals owned by the general public at minimal

or no cost; or

(3) a local nonprofit veterinary medical association that has an

established program for sterilizing animals owned by the general

public at minimal or no cost.

Added by Acts 1997, 75th Leg., ch. 657, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1292, Sec. 1, eff.

June 16, 2001.

Sec. 828.015. ANIMAL FRIENDLY ADVISORY COMMITTEE. (a) The

commissioner of public health shall appoint a seven-member animal

friendly advisory committee, composed of:

(1) one person licensed to practice veterinary medicine in this

state;

(2) one representative from a private releasing agency;

(3) one representative from a public releasing agency;

(4) one representative of an animal welfare organization;

(5) two representatives of the general public; and

(6) one representative from the Texas Department of Health.

(b) The commissioner shall designate one member as presiding

officer of the committee.

(c) The committee shall:

(1) meet at least twice each year or as called by the

commissioner of health;

(2) assist the Texas Board of Health in establishing guidelines

for the expenditure of money credited to the animal friendly

account; and

(3) review, and make recommendations to the Texas Department of

Health on, applications submitted to the department for grants

funded with money credited to the animal friendly account.

(d) Members of the committee serve without compensation and are

not entitled to reimbursement for expenses. Members of the

committee serve staggered four-year terms with the terms of as

near one-half as possible of the members expiring on January 31

of each even-numbered year.

Added by Acts 1997, 75th Leg., ch. 657, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1292, Sec. 2, eff.

June 16, 2001.



CHAPTER 829. ANIMAL CONTROL OFFICER TRAINING

HEALTH AND SAFETY CODETITLE 10. HEALTH AND SAFETY OF ANIMALSCHAPTER 829. ANIMAL CONTROL OFFICER TRAININGSec. 829.001. DEFINITIONS. In this chapter:(1) "Animal control officer" means a person who:(A) is employed, appointed, or otherwise engaged primarily to enforce laws relating to animal control; and(B) is not a peace officer.(2) "Department" means the Department of State Health Services.

Added by Acts 2007, 80th Leg., R.S., Ch. 1331, Sec. 1, eff. July 1, 2008.

Sec. 829.0015. APPLICABILITY OF CHAPTER. The commissioners court of a county that has a population of 75,000 or less may adopt an order exempting the county from the application of this chapter. This chapter does not apply within the boundaries of a county for which an order is adopted under this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 1331, Sec. 1, eff. July 1, 2008.

Sec. 829.002. TRAINING REQUIRED. A person may not perform the duties of an animal control officer unless:(1) the person:(A) completes a basic animal control course under this chapter not later than the first anniversary of the date the person assumes animal control duties; or(B) completed a personnel training course on or before June 30, 2008, under Section 823.004 as it existed on that date; and(2) the person completes 30 hours of continuing education under this chapter during each three-year period following:(A) the date the person completes the basic animal control course; or(B) June 30, 2008, if the person completed a personnel training course under Subdivision (1)(B).

Added by Acts 2007, 80th Leg., R.S., Ch. 1331, Sec. 1, eff. July 1, 2008.

Sec. 829.003. TRAINING COURSES. (a) The department shall prescribe the standards and curriculum for basic and continuing education animal control courses. The curriculum for both the basic and continuing education courses must include the following topics:(1) state laws governing animal control and protection and animal cruelty;(2) animal health and disease recognition, control, and prevention;(3) the humane care and treatment of animals;(4) standards for care and control of animals in an animal shelter;(5) standards and procedures for the transportation of animals;(6) principles and procedures for capturing and handling stray domestic animals and wildlife, including principles and procedures to be followed with respect to an instrument used specifically for deterring the bite of an animal;(7) first aid for injured animals;(8) the documentation of animal cruelty evidence and courtroom procedures;(9) animal shelter operations and administration;(10) spaying and neutering, microchipping, and adoption;(11) communications and public relations;(12) state and federal laws for possession of controlled substances and other medications; and(13) any other topics pertinent to animal control and animal shelter personnel.(b) In prescribing the standards and curriculum of courses under this chapter, the department shall:(1) determine what is considered satisfactory completion of a course;(2) determine what is considered a passing grade on any postcourse tests and practical applications; and(3) require that a person attend all sessions of a course.(c) A basic animal control course must be at least 12 hours.(d) In developing and approving the criteria and curriculum for animal control courses, the department shall consult with the Texas Animal Control Association and other animal control and animal protection organizations as the department considers appropriate.

Added by Acts 2007, 80th Leg., R.S., Ch. 1331, Sec. 1, eff. July 1, 2008.Amended by: Acts 2009, 81st Leg., R.S., Ch. 299, Sec. 2, eff. June 19, 2009.

Sec. 829.004. AVAILABILITY OF COURSES. (a) The department or the department's designee shall offer at least two basic animal control courses every calendar year in each of the department's zoonosis control regions.(b) The department or the department's designee shall offer at least 12 hours of continuing education animal control courses each calendar year in each of the department's zoonosis control regions.(c) The department shall ensure the additional availability of animal control courses through sponsors approved by the department, which may include the Texas Animal Control Association.

Added by Acts 2007, 80th Leg., R.S., Ch. 1331, Sec. 1, eff. July 1, 2008.

Sec. 829.005. FEE. The department and any authorized animal control course sponsor may charge reasonable fees to cover the cost of arranging and conducting an animal control course.

Added by Acts 2007, 80th Leg., R.S., Ch. 1331, Sec. 1, eff. July 1, 2008.

Sec. 829.006. ISSUANCE OF CERTIFICATE. (a) The department or the department's designee shall:(1) maintain the training records for each person satisfactorily completing any course offered under this chapter for the purpose of documenting and ensuring that the person is in compliance with the requirements of this chapter; and(2) issue a certificate to each person satisfactorily completing a course offered under this chapter that contains:(A) the person's name;(B) the name of the course; and(C) the date the course was completed.(b) The department or the department's designee may charge a reasonable fee to cover the cost of issuing a certificate required by Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch. 1331, Sec. 1, eff. July 1, 2008.

Sec. 829.007. FACILITY CERTIFICATE. The department shall issue a certificate to an animal shelter inspected under Section 823.003 or a quarantine or impoundment facility inspected under Section 826.052 that the department or the veterinarian conducting the inspection, as applicable, determines complies with this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 1331, Sec. 1, eff. July 1, 2008.

Sec. 829.008. PAYMENT OF FEE. A political subdivision of this state may require that an individual pay a fee for a course or certificate under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 1331, Sec. 1, eff. July 1, 2008.

Sec. 829.009. CIVIL REMEDY. A person may sue for injunctive relief to prevent or restrain a substantial violation of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 1331, Sec. 1, eff. July 1, 2008.






TITLE 11. CIVIL COMMITMENT OF SEXUALLY VIOLENT PREDATORS

CHAPTER 841. CIVIL COMMITMENT OF SEXUALLY VIOLENT PREDATORS

HEALTH AND SAFETY CODE

TITLE 11. CIVIL COMMITMENT OF SEXUALLY VIOLENT PREDATORS

CHAPTER 841. CIVIL COMMITMENT OF SEXUALLY VIOLENT PREDATORS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 841.001. LEGISLATIVE FINDINGS. The legislature finds that

a small but extremely dangerous group of sexually violent

predators exists and that those predators have a behavioral

abnormality that is not amenable to traditional mental illness

treatment modalities and that makes the predators likely to

engage in repeated predatory acts of sexual violence. The

legislature finds that the existing involuntary commitment

provisions of Subtitle C, Title 7, are inadequate to address the

risk of repeated predatory behavior that sexually violent

predators pose to society. The legislature further finds that

treatment modalities for sexually violent predators are different

from the traditional treatment modalities for persons appropriate

for involuntary commitment under Subtitle C, Title 7. Thus, the

legislature finds that a civil commitment procedure for the

long-term supervision and treatment of sexually violent predators

is necessary and in the interest of the state.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999.

Sec. 841.002. DEFINITIONS. In this chapter:

(1) "Attorney representing the state" means an attorney employed

by the civil division of the special prosecution unit to initiate

and pursue a civil commitment proceeding under this chapter.

(2) "Behavioral abnormality" means a congenital or acquired

condition that, by affecting a person's emotional or volitional

capacity, predisposes the person to commit a sexually violent

offense, to the extent that the person becomes a menace to the

health and safety of another person.

(3) "Case manager" means a person employed by or under contract

with the council to perform duties related to outpatient

treatment and supervision of a person committed under this

chapter.

(3-a) "Civil commitment proceeding" means a trial or hearing

conducted under Subchapter D, F, or G.

(4) "Council" means the Council on Sex Offender Treatment.

(5) "Predatory act" means an act directed toward individuals,

including family members, for the primary purpose of

victimization.

(6) "Repeat sexually violent offender" has the meaning assigned

by Section 841.003.

(7) "Secure correctional facility" means a county jail or a

confinement facility operated by or under contract with any

division of the Texas Department of Criminal Justice.

(7-a) "Sexually motivated conduct" means any conduct involving

the intent to arouse or gratify the sexual desire of any person

immediately before, during, or immediately after the commission

of an offense.

(8) "Sexually violent offense" means:

(A) an offense under Section 21.02, 21.11(a)(1), 22.011, or

22.021, Penal Code;

(B) an offense under Section 20.04(a)(4), Penal Code, if the

person committed the offense with the intent to violate or abuse

the victim sexually;

(C) an offense under Section 30.02, Penal Code, if the offense

is punishable under Subsection (d) of that section and the person

committed the offense with the intent to commit an offense listed

in Paragraph (A) or (B);

(D) an offense under Section 19.02 or 19.03, Penal Code, that,

during the guilt or innocence phase or the punishment phase for

the offense, during the adjudication or disposition of delinquent

conduct constituting the offense, or subsequently during a civil

commitment proceeding under Subchapter D, is determined beyond a

reasonable doubt to have been based on sexually motivated

conduct;

(E) an attempt, conspiracy, or solicitation, as defined by

Chapter 15, Penal Code, to commit an offense listed in Paragraph

(A), (B), (C), or (D);

(F) an offense under prior state law that contains elements

substantially similar to the elements of an offense listed in

Paragraph (A), (B), (C), (D), or (E); or

(G) an offense under the law of another state, federal law, or

the Uniform Code of Military Justice that contains elements

substantially similar to the elements of an offense listed in

Paragraph (A), (B), (C), (D), or (E).

(9) "Sexually violent predator" has the meaning assigned by

Section 841.003.

(10) "Tracking service" means an electronic monitoring service,

global positioning satellite service, or other appropriate

technological service that is designed to track a person's

location.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 347, Sec. 16, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

849, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.45, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1219, Sec. 5, eff. September 1, 2007.

Sec. 841.003. SEXUALLY VIOLENT PREDATOR. (a) A person is a

sexually violent predator for the purposes of this chapter if the

person:

(1) is a repeat sexually violent offender; and

(2) suffers from a behavioral abnormality that makes the person

likely to engage in a predatory act of sexual violence.

(b) A person is a repeat sexually violent offender for the

purposes of this chapter if the person is convicted of more than

one sexually violent offense and a sentence is imposed for at

least one of the offenses or if:

(1) the person:

(A) is convicted of a sexually violent offense, regardless of

whether the sentence for the offense was ever imposed or whether

the sentence was probated and the person was subsequently

discharged from community supervision;

(B) enters a plea of guilty or nolo contendere for a sexually

violent offense in return for a grant of deferred adjudication;

(C) is adjudged not guilty by reason of insanity of a sexually

violent offense; or

(D) is adjudicated by a juvenile court as having engaged in

delinquent conduct constituting a sexually violent offense and is

committed to the Texas Youth Commission under Section 54.04(d)(3)

or (m), Family Code; and

(2) after the date on which under Subdivision (1) the person is

convicted, receives a grant of deferred adjudication, is adjudged

not guilty by reason of insanity, or is adjudicated by a juvenile

court as having engaged in delinquent conduct, the person commits

a sexually violent offense for which the person:

(A) is convicted, but only if the sentence for the offense is

imposed; or

(B) is adjudged not guilty by reason of insanity.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999.

Sec. 841.004. SPECIAL PROSECUTION UNIT. The civil division of

the special prosecution unit, separate from that part of the unit

responsible for prosecuting criminal cases, is responsible for

initiating and pursuing a civil commitment proceeding under this

chapter.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1219, Sec. 6, eff. September 1, 2007.

Sec. 841.005. OFFICE OF STATE COUNSEL FOR OFFENDERS. (a)

Except as provided by Subsection (b), the Office of State Counsel

for Offenders shall represent an indigent person subject to a

civil commitment proceeding under this chapter.

(b) If for any reason the Office of State Counsel for Offenders

is unable to represent an indigent person described by Subsection

(a) at a civil commitment proceeding under this chapter, the

court shall appoint other counsel to represent the indigent

person.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 347, Sec. 17, eff.

Sept. 1, 2003.

Sec. 841.006. APPLICATION OF CHAPTER. This chapter does not:

(1) prohibit a person committed under this chapter from filing

at any time a petition for release under this chapter; or

(2) create for the committed person a cause of action against

another person for failure to give notice within a period

required by Subchapter B, C, or D.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 347, Sec. 17, eff.

Sept. 1, 2003.

Sec. 841.007. DUTIES OF COUNCIL ON SEX OFFENDER TREATMENT. The

Council on Sex Offender Treatment is responsible for providing

appropriate and necessary treatment and supervision through the

case management system.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 347, Sec. 17, eff.

Sept. 1, 2003.

SUBCHAPTER B. NOTICE OF POTENTIAL PREDATOR; INITIAL

DETERMINATIONS

Sec. 841.021. NOTICE OF POTENTIAL PREDATOR. (a) Before the

person's anticipated release date, the Texas Department of

Criminal Justice shall give to the multidisciplinary team

established under Section 841.022 written notice of the

anticipated release of a person who:

(1) is serving a sentence for:

(A) a sexually violent offense described by Section

841.002(8)(A), (B), or (C); or

(B) what is, or as described by this chapter what the department

reasonably believes may be determined to be, a sexually violent

offense described by Section 841.002(8)(D); and

(2) may be a repeat sexually violent offender.

(b) Before the person's anticipated discharge date, the Texas

Department of Mental Health and Mental Retardation shall give to

the multidisciplinary team established under Section 841.022

written notice of the anticipated discharge of a person who:

(1) is committed to the department after having been adjudged

not guilty by reason of insanity of:

(A) a sexually violent offense described by Section

841.002(8)(A), (B), or (C); or

(B) what is, or as described by this chapter what the department

reasonably believes may be determined to be, a sexually violent

offense described by Section 841.002(8)(D); and

(2) may be a repeat sexually violent offender.

(c) The Texas Department of Criminal Justice or the Texas

Department of Mental Health and Mental Retardation, as

appropriate, shall give the notice described by Subsection (a) or

(b) not later than the first day of the 16th month before the

person's anticipated release or discharge date, but under exigent

circumstances may give the notice at any time before the

anticipated release or discharge date. The notice must contain

the following information:

(1) the person's name, identifying factors, anticipated

residence after release or discharge, and criminal history;

(2) documentation of the person's institutional adjustment and

actual treatment; and

(3) an assessment of the likelihood that the person will commit

a sexually violent offense after release or discharge.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

849, Sec. 2, eff. September 1, 2005.

Sec. 841.022. MULTIDISCIPLINARY TEAM. (a) The executive

director of the Texas Department of Criminal Justice and the

commissioner of the Texas Department of Mental Health and Mental

Retardation jointly shall establish a multidisciplinary team to

review available records of a person referred to the team under

Section 841.021. The team must include:

(1) two persons from the Texas Department of Mental Health and

Mental Retardation;

(2) two persons from the Texas Department of Criminal Justice,

one of whom must be from the victim services office of that

department;

(3) one person from the Texas Department of Public Safety; and

(4) two persons from the council or council personnel.

(b) The multidisciplinary team may request the assistance of

other persons in making an assessment under this section.

(c) Not later than the 60th day after the date the

multidisciplinary team receives notice under Section 841.021(a)

or (b), the team shall:

(1) assess whether the person is a repeat sexually violent

offender and whether the person is likely to commit a sexually

violent offense after release or discharge;

(2) give notice of that assessment to the Texas Department of

Criminal Justice or the Texas Department of Mental Health and

Mental Retardation, as appropriate; and

(3) recommend the assessment of the person for a behavioral

abnormality, as appropriate.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 347, Sec. 18, eff.

Sept. 1, 2003.

Sec. 841.023. ASSESSMENT FOR BEHAVIORAL ABNORMALITY. (a) Not

later than the 60th day after the date of a recommendation under

Section 841.022(c), the Texas Department of Criminal Justice or

the Texas Department of Mental Health and Mental Retardation, as

appropriate, shall assess whether the person suffers from a

behavioral abnormality that makes the person likely to engage in

a predatory act of sexual violence. To aid in the assessment, the

department required to make the assessment shall use an expert to

examine the person. That department may contract for the expert

services required by this subsection. The expert shall make a

clinical assessment based on testing for psychopathy, a clinical

interview, and other appropriate assessments and techniques to

aid the department in its assessment.

(b) If as a result of the assessment the Texas Department of

Criminal Justice or the Texas Department of Mental Health and

Mental Retardation believes that the person suffers from a

behavioral abnormality, the department making the assessment

shall give notice of that assessment and provide corresponding

documentation to the attorney representing the state not later

than the 60th day after the date of a recommendation under

Section 841.022(c).

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 347, Sec. 19, eff.

Sept. 1, 2003.

SUBCHAPTER C. PETITION ALLEGING PREDATOR STATUS

Sec. 841.041. PETITION ALLEGING PREDATOR STATUS. (a) If a

person is referred to the attorney representing the state under

Section 841.023, the attorney may file, in a Montgomery County

district court other than a family district court, a petition

alleging that the person is a sexually violent predator and

stating facts sufficient to support the allegation.

(b) A petition described by Subsection (a) must be:

(1) filed not later than the 90th day after the date the person

is referred to the attorney representing the state; and

(2) served on the person as soon as practicable after the date

the petition is filed.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 347, Sec. 20, eff.

Sept. 1, 2003.

SUBCHAPTER D. TRIAL

Sec. 841.061. TRIAL. (a) Not later than the 270th day after

the date a petition is served on the person under Section

841.041, the judge shall conduct a trial to determine whether the

person is a sexually violent predator.

(b) The person or the state is entitled to a jury trial on

demand. A demand for a jury trial must be filed in writing not

later than the 10th day before the date the trial is scheduled to

begin.

(c) The person and the state are each entitled to an immediate

examination of the person by an expert. All components of the

examination must be completed not later than the 90th day before

the date the trial begins.

(d) Additional rights of the person at the trial include the

following:

(1) the right to appear at the trial;

(2) except as provided by Subsection (f), the right to present

evidence on the person's behalf;

(3) the right to cross-examine a witness who testifies against

the person; and

(4) the right to view and copy all petitions and reports in the

court file.

(e) The attorney representing the state may rely on the petition

filed under Section 841.041 and supplement the petition with

documentary evidence or live testimony.

(f) A person who is on trial to determine the person's status as

a sexually violent predator is required to submit to all expert

examinations that are required or permitted of the state to

prepare for the person's trial. A person who fails to submit to

expert examination on the state's behalf as required by this

subsection is subject to the following consequences:

(1) the person's failure to participate may be used as evidence

against the person at trial;

(2) the person may be prohibited from offering into evidence the

results of an expert examination performed on the person's

behalf; and

(3) the person may be subject to contempt proceedings if the

person violates a court order by failing to submit to an expert

examination on the state's behalf.

(g) A judge assigned to preside over a trial under this

subchapter is not subject to an objection under Section 74.053,

Government Code, other than an objection made under Section

74.053(d), Government Code.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 347, Sec. 21, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1219, Sec. 7, eff. June 15, 2007.

Sec. 841.062. DETERMINATION OF PREDATOR STATUS. (a) The judge

or jury shall determine whether, beyond a reasonable doubt, the

person is a sexually violent predator. Either the state or the

person is entitled to appeal the determination.

(b) A jury determination that the person is a sexually violent

predator must be by unanimous verdict.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999.

Sec. 841.063. CONTINUANCE. The judge may continue a trial or

hearing conducted under this chapter if the person is not

substantially prejudiced by the continuance and:

(1) on the request of either party and a showing of good cause;

or

(2) on the judge's own motion in the due administration of

justice.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 347, Sec. 22, eff.

Sept. 1, 2003.

Sec. 841.064. MISTRIAL. A trial following a mistrial must begin

not later than the 90th day after the date a mistrial was

declared in the previous trial, unless the later trial is

continued as provided by Section 841.063.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999.

SUBCHAPTER E. CIVIL COMMITMENT

Sec. 841.081. CIVIL COMMITMENT OF PREDATOR. (a) If at a trial

conducted under Subchapter D the judge or jury determines that

the person is a sexually violent predator, the judge shall commit

the person for outpatient treatment and supervision to be

coordinated by the case manager. The commitment order is

effective immediately on entry of the order, except that the

outpatient treatment and supervision begins on the person's

release from a secure correctional facility or discharge from a

state hospital and continues until the person's behavioral

abnormality has changed to the extent that the person is no

longer likely to engage in a predatory act of sexual violence.

(b) At any time after entry of a commitment order under

Subsection (a), the case manager may provide to the person

instruction regarding the requirements associated with the order,

regardless of whether the person is incarcerated at the time of

the instruction.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 347, Sec. 23, eff.

Sept. 1, 2003.

Sec. 841.082. COMMITMENT REQUIREMENTS. (a) Before entering an

order directing a person's outpatient civil commitment, the judge

shall impose on the person requirements necessary to ensure the

person's compliance with treatment and supervision and to protect

the community. The requirements shall include:

(1) requiring the person to reside in a Texas residential

facility under contract with the council or at another location

or facility approved by the council;

(2) prohibiting the person's contact with a victim or potential

victim of the person;

(3) prohibiting the person's possession or use of alcohol,

inhalants, or a controlled substance;

(4) requiring the person's participation in and compliance with

a specific course of treatment;

(5) requiring the person to:

(A) submit to tracking under a particular type of tracking

service and to any other appropriate supervision; and

(B) refrain from tampering with, altering, modifying,

obstructing, or manipulating the tracking equipment;

(6) prohibiting the person from changing the person's residence

without prior authorization from the judge and from leaving the

state without that prior authorization;

(7) if determined appropriate by the judge, establishing a child

safety zone in the same manner as a child safety zone is

established by a judge under Section 13B, Article 42.12, Code of

Criminal Procedure, and requiring the person to comply with

requirements related to the safety zone;

(8) requiring the person to notify the case manager immediately

but in any event within 24 hours of any change in the person's

status that affects proper treatment and supervision, including a

change in the person's physical health or job status and

including any incarceration of the person; and

(9) any other requirements determined necessary by the judge.

(b) A tracking service to which a person is required to submit

under Subsection (a)(5) must:

(1) track the person's location in real time;

(2) be able to provide a real-time report of the person's

location to the case manager at the case manager's request; and

(3) periodically provide a cumulative report of the person's

location to the case manager.

(c) The judge shall provide a copy of the requirements imposed

under Subsection (a) to the person and to the council. The

council shall provide a copy of those requirements to the case

manager and to the service providers.

(d) The court retains jurisdiction of the case with respect to a

civil commitment proceeding conducted under Subchapters F and G.

(e) The requirements imposed under Subsection (a) may be

modified at any time after notice to each affected party to the

proceedings and a hearing.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 347, Sec. 24, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

849, Sec. 3, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

849, Sec. 7(1), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 1.12, eff. September 1, 2007.

Sec. 841.083. TREATMENT; SUPERVISION. (a) The council shall

approve and contract for the provision of a treatment plan for

the committed person to be developed by the treatment provider. A

treatment plan may include the monitoring of the person with a

polygraph or plethysmograph. The treatment provider may receive

annual compensation in an amount not to exceed $6,000 for

providing the required treatment.

(b) The case manager shall provide supervision to the person.

The provision of supervision shall include a tracking service

and, if required by court order, supervised housing.

(c) The council shall enter into appropriate memoranda of

understanding with the Texas Department of Public Safety for the

provision of a tracking service and for assistance in the

preparation of criminal complaints, warrants, and related

documents and in the apprehension and arrest of a person.

(c-1) Notwithstanding Subsection (c) or any other provision of

this subchapter, the council shall provide through the case

management system any supervision or tracking service required

under this chapter for persons residing in Dallas, Harris, or

Tarrant County. The council shall provide the tracking service

under this subsection through two employees of the Department of

State Health Services. Any tracking personnel used by the

department for purposes of this chapter must be approved by the

council.

(c-2) If the equipment necessary to implement the tracking

service is available through a contract entered into by the

comptroller, the Department of Public Safety or the council, as

appropriate, shall acquire that equipment through that contract.

(d) The council shall enter into appropriate memoranda of

understanding for any necessary supervised housing. The council

shall reimburse the applicable provider for housing costs under

this section. The committed person may not be housed for any

period of time in a mental health facility, state school, or

community center, unless the placement results from a commitment

of the person to that facility, school, or center by governmental

action. In this subsection:

(1) "Community center" means a center established under

Subchapter A, Chapter 534.

(2) "Mental health facility" has the meaning assigned by Section

571.003.

(3) "State school" has the meaning assigned by Section 531.002.

(e) The case manager shall:

(1) coordinate the outpatient treatment and supervision required

by this chapter, including performing a periodic assessment of

the success of that treatment and supervision;

(2) make timely recommendations to the judge on whether to allow

the committed person to change residence or to leave the state

and on any other appropriate matters; and

(3) provide a report to the council, semiannually or more

frequently as necessary, which must include:

(A) any known change in the person's status that affects proper

treatment and supervision; and

(B) any recommendations made to the judge.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 347, Sec. 25, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

849, Sec. 4, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.94, eff. September 1, 2007.

Sec. 841.084. COST OF TRACKING SERVICE. Notwithstanding Section

841.146(c), a civilly committed person who is not indigent is

responsible for the cost of the tracking service required by

Section 841.082 and monthly shall pay to the council the amount

that the council determines will be necessary to defray the cost

of operating the service with respect to the person during the

subsequent month. The council immediately shall transfer the

money to the appropriate service provider.

Added by Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 1.13, eff. September 1, 2007.

Sec. 841.085. CRIMINAL PENALTY; PROSECUTION OF OFFENSE. (a) A

person commits an offense if, after having been adjudicated and

civilly committed as a sexually violent predator under this

chapter, the person violates a civil commitment requirement

imposed under Section 841.082.

(b) An offense under this section is a felony of the third

degree.

(c) At the request of the local prosecuting attorney, an

attorney employed by the civil division of the special

prosecution unit described by Section 841.004 may assist in the

trial of an offense under this section.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1219, Sec. 8, eff. September 1, 2007.

SUBCHAPTER F. COMMITMENT REVIEW

Sec. 841.101. BIENNIAL EXAMINATION. (a) A person committed

under Section 841.081 shall receive a biennial examination. The

council shall contract for an expert to perform the examination.

(b) In preparation for a judicial review conducted under Section

841.102, the case manager shall provide a report of the biennial

examination to the judge. The report must include consideration

of whether to modify a requirement imposed on the person under

this chapter and whether to release the person from all

requirements imposed on the person under this chapter. The case

manager shall provide a copy of the report to the council.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999.

Sec. 841.102. BIENNIAL REVIEW. (a) The judge shall conduct a

biennial review of the status of the committed person.

(b) The person is entitled to be represented by counsel at the

biennial review, but the person is not entitled to be present at

that review.

(c) The judge shall set a hearing if the judge determines at the

biennial review that:

(1) a requirement imposed on the person under this chapter

should be modified; or

(2) probable cause exists to believe that the person's

behavioral abnormality has changed to the extent that the person

is no longer likely to engage in a predatory act of sexual

violence.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999.

Sec. 841.103. HEARING. (a) At a hearing set by the judge under

Section 841.102, the person and the state are entitled to an

immediate examination of the person by an expert.

(b) If the hearing is set under Section 841.102(c)(1), hearsay

evidence is admissible if it is considered otherwise reliable by

the judge.

(c) If the hearing is set under Section 841.102(c)(2), the

committed person is entitled to be present and to have the

benefit of all constitutional protections provided to the person

at the initial civil commitment proceeding. On the request of the

person or the attorney representing the state, the court shall

conduct the hearing before a jury. The burden of proof at that

hearing is on the state to prove beyond a reasonable doubt that

the person's behavioral abnormality has not changed to the extent

that the person is no longer likely to engage in a predatory act

of sexual violence.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999.

SUBCHAPTER G. PETITION FOR RELEASE

Sec. 841.121. AUTHORIZED PETITION FOR RELEASE. (a) If the case

manager determines that the committed person's behavioral

abnormality has changed to the extent that the person is no

longer likely to engage in a predatory act of sexual violence,

the case manager shall authorize the person to petition the court

for release.

(b) The petitioner shall serve a petition under this section on

the court and the attorney representing the state.

(c) The judge shall set a hearing on a petition under this

section not later than the 30th day after the date the judge

receives the petition. The petitioner and the state are entitled

to an immediate examination of the petitioner by an expert.

(d) On request of the petitioner or the attorney representing

the state, the court shall conduct the hearing before a jury.

(e) The burden of proof at the hearing is on the state to prove

beyond a reasonable doubt that the petitioner's behavioral

abnormality has not changed to the extent that the petitioner is

no longer likely to engage in a predatory act of sexual violence.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999.

Sec. 841.122. RIGHT TO FILE UNAUTHORIZED PETITION FOR RELEASE.

On a person's commitment and annually after that commitment, the

case manager shall provide the person with written notice of the

person's right to file with the court and without the case

manager's authorization a petition for release.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999.

Sec. 841.123. REVIEW OF UNAUTHORIZED PETITION FOR RELEASE. (a)

If the committed person files a petition for release without the

case manager's authorization, the person shall serve the petition

on the court and the attorney representing the state.

(b) On receipt of a petition for release filed by the committed

person without the case manager's authorization, the judge shall

attempt as soon as practicable to review the petition.

(c) Except as provided by Subsection (d), the judge shall deny

without a hearing a petition for release filed without the case

manager's authorization if the petition is frivolous or if:

(1) the petitioner previously filed without the case manager's

authorization another petition for release; and

(2) the judge determined on review of the previous petition or

following a hearing that:

(A) the petition was frivolous; or

(B) the petitioner's behavioral abnormality had not changed to

the extent that the petitioner was no longer likely to engage in

a predatory act of sexual violence.

(d) The judge is not required to deny a petition under

Subsection (c) if probable cause exists to believe that the

petitioner's behavioral abnormality has changed to the extent

that the petitioner is no longer likely to engage in a predatory

act of sexual violence.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999.

Sec. 841.124. HEARING ON UNAUTHORIZED PETITION FOR RELEASE. (a)

If as authorized by Section 841.123 the judge does not deny a

petition for release filed by the committed person without the

case manager's authorization, the judge shall conduct as soon as

practicable a hearing on the petition.

(b) The petitioner and the state are entitled to an immediate

examination of the person by an expert.

(c) On request of the petitioner or the attorney representing

the state, the court shall conduct the hearing before a jury.

(d) The burden of proof at the hearing is on the state to prove

beyond a reasonable doubt that the petitioner's behavioral

abnormality has not changed to the extent that the petitioner is

no longer likely to engage in a predatory act of sexual violence.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999.

SUBCHAPTER H. MISCELLANEOUS PROVISIONS

Sec. 841.141. RULEMAKING AUTHORITY. (a) The council by rule

shall administer this chapter. Rules adopted by the council under

this section must be consistent with the purposes of this

chapter.

(b) The council by rule shall develop standards of care and case

management for persons committed under this chapter.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999.

Sec. 841.142. RELEASE OR EXCHANGE OF INFORMATION. (a) To

protect the public and to enable an assessment or determination

relating to whether a person is a sexually violent predator, any

entity that possesses relevant information relating to the person

shall release the information to an entity charged with making an

assessment or determination under this chapter.

(b) To protect the public and to enable the provision of

supervision and treatment to a person who is a sexually violent

predator, any entity that possesses relevant information relating

to the person shall release the information to the case manager.

(c) On the written request of any attorney for another state or

for a political subdivision in another state, the Texas

Department of Criminal Justice, the council, a service provider

contracting with one of those agencies, the multidisciplinary

team, and the attorney representing the state shall release to

the attorney any available information relating to a person that

is sought in connection with an attempt to civilly commit the

person as a sexually violent predator in another state.

(d) To protect the public and to enable an assessment or

determination relating to whether a person is a sexually violent

predator or to enable the provision of supervision and treatment

to a person who is a sexually violent predator, the Texas

Department of Criminal Justice, the council, a service provider

contracting with one of those agencies, the multidisciplinary

team, and the attorney representing the state may exchange any

available information relating to the person.

(e) Information subject to release or exchange under this

section includes information relating to the supervision,

treatment, criminal history, or physical or mental health of the

person, as appropriate, regardless of whether the information is

otherwise confidential and regardless of when the information was

created or collected. The person's consent is not required for

release or exchange of information under this section.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 347, Sec. 27, eff.

Sept. 1, 2003.

Sec. 841.143. REPORT, RECORD, OR STATEMENT SUBMITTED TO COURT.

(a) A psychological report, drug and alcohol report, treatment

record, diagnostic report, medical record, or victim impact

statement submitted to the court under this chapter is part of

the record of the court.

(b) Notwithstanding Subsection (a), the report, record, or

statement must be sealed and may be opened only:

(1) on order of the judge;

(2) as provided by this chapter; or

(3) in connection with a criminal proceeding as otherwise

provided by law.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999.

Sec. 841.144. COUNSEL. (a) Immediately after the filing of a

petition under Section 841.041, a person subject to a civil

commitment proceeding under this chapter is entitled to the

assistance of counsel at all stages of the proceeding.

(b) If the person is indigent, the court shall appoint counsel

as appropriate under Section 841.005 to assist the person.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 347, Sec. 28, eff.

Sept. 1, 2003.

Sec. 841.145. EXPERT. (a) At the person's own expense, a

person who is examined under this chapter may retain an expert to

perform an examination or participate in a civil commitment

proceeding on the person's behalf, including a biennial

examination or other civil commitment proceeding to assess the

person's status as a sexually violent predator.

(b) On the request of an indigent person examined under this

chapter, the judge shall determine whether expert services for

the person are necessary. If the judge determines that the

services are necessary, the judge shall appoint an expert to

perform an examination or participate in a civil commitment

proceeding on the person's behalf and shall approve compensation

for the expert as appropriate under Subsection (c).

(c) The court shall approve reasonable compensation for expert

services rendered on behalf of an indigent person on the filing

of a certified compensation claim supported by a written

statement specifying:

(1) time expended on behalf of the person;

(2) services rendered on behalf of the person;

(3) expenses incurred on behalf of the person; and

(4) compensation received in the same case or for the same

services from any other source.

(d) The court shall ensure that an expert retained or appointed

under this section has for purposes of examination reasonable

access to a person examined under this chapter, as well as to all

relevant medical and psychological records and reports.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

849, Sec. 5, eff. September 1, 2005.

Sec. 841.146. CIVIL COMMITMENT PROCEEDING; PROCEDURE AND COSTS.

(a) On request, a person subject to a civil commitment

proceeding under this chapter and the attorney representing the

state are entitled to a jury trial or a hearing before a jury for

that proceeding, except for a proceeding set by the judge under

Section 841.102(c)(1). The number and selection of jurors are

governed by Chapter 33, Code of Criminal Procedure.

(b) Except as otherwise provided by this subsection, a civil

commitment proceeding is subject to the rules of procedure and

appeal for civil cases. To the extent of any conflict between

this chapter and the rules of procedure and appeal for civil

cases, this chapter controls.

(c) In an amount not to exceed $2,500, the State of Texas shall

pay all costs associated with a civil commitment proceeding

conducted under Subchapter D. The State of Texas shall pay the

reasonable costs of state or appointed counsel or experts for any

other civil commitment proceeding conducted under this chapter

and shall pay the reasonable costs of the person's outpatient

treatment and supervision.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 347, Sec. 29, eff.

Sept. 1, 2003.

Sec. 841.1461. CERTAIN EXPERT TESTIMONY NOT REQUIRED FOR CIVIL

COMMITMENT OF SEXUALLY VIOLENT PREDATOR. A person who suffers

from a behavioral abnormality as determined under this chapter is

not because of that abnormality a person of unsound mind for

purposes of Section 15-a, Article I, Texas Constitution.

Added by Acts 2003, 78th Leg., ch. 347, Sec. 30, eff. Sept. 1,

2003.

Sec. 841.1462. PRIVILEGE FOR PERSONAL INFORMATION THAT

IDENTIFIES VICTIM. Personal information, including a home

address, home telephone number, and social security account

number, that identifies the victim of a person subject to a civil

commitment proceeding under this chapter is privileged from

discovery by that person.

Added by Acts 2003, 78th Leg., ch. 347, Sec. 30, eff. Sept. 1,

2003.

Sec. 841.1463. FAILURE TO GIVE NOTICE WITHIN RELEVANT PERIOD NOT

JURISDICTIONAL ERROR. The periods within which notice must be

given under this chapter are binding on all appropriate persons

as provided by this chapter, but a failure to give notice within

the relevant period is not a jurisdictional error.

Added by Acts 2003, 78th Leg., ch. 347, Sec. 30, eff. Sept. 1,

2003.

Sec. 841.147. IMMUNITY. The following persons are immune from

liability for good faith conduct under this chapter:

(1) an employee or officer of the Texas Department of Criminal

Justice, the Department of State Health Services, the Department

of Aging and Disability Services, or the council;

(2) a member of the multidisciplinary team established under

Section 841.022;

(3) an employee of the civil division of the special prosecution

unit charged with initiating and pursuing civil commitment

proceedings under this chapter; and

(4) a person providing, or contracting, appointed, or

volunteering to perform, a tracking service or another service

under this chapter.

Added by Acts 1999, 76th Leg., ch. 1188, Sec. 4.01, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 347, Sec. 31, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1219, Sec. 9, eff. September 1, 2007.

Sec. 841.150. EFFECT OF SUBSEQUENT COMMITMENT OR CONFINEMENT ON

ORDER OF CIVIL COMMITMENT. (a) The duties imposed by this

chapter are suspended for the duration of any confinement of a

person, or any commitment of a person to a community center,

mental health facility, or state school, by governmental action.

(b) In this section:

(1) "Community center" means a center established under

Subchapter A, Chapter 534.

(2) "Mental health facility" has the meaning assigned by Section

571.003.

(3) "State school" has the meaning assigned by Section 531.002.

Added by Acts 2003, 78th Leg., ch. 347, Sec. 30, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

849, Sec. 6, eff. September 1, 2005.






TITLE 12. HEALTH AND MENTAL HEALTH

CHAPTER 1001. DEPARTMENT OF STATE HEALTH SERVICES

HEALTH AND SAFETY CODE

TITLE 12. HEALTH AND MENTAL HEALTH

CHAPTER 1001. DEPARTMENT OF STATE HEALTH SERVICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1001.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Health and Human Services Commission.

(2) "Commissioner" means the commissioner of state health

services.

(3) "Council" means the State Health Services Council.

(4) "Department" means the Department of State Health Services.

(5) "Executive commissioner" means the executive commissioner of

the Health and Human Services Commission.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Sec. 1001.002. AGENCY. The department is an agency of the

state.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Sec. 1001.003. SUNSET PROVISION. The Department of State Health

Services is subject to Chapter 325, Government Code (Texas Sunset

Act). Unless continued in existence as provided by that chapter,

the department is abolished and this chapter expires September 1,

2013.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

928, Sec. 3.03, eff. June 15, 2007.

Acts 2009, 81st Leg., 1st C.S., Ch.

2, Sec. 2.09, eff. July 10, 2009.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 1001.021. STATE HEALTH SERVICES COUNCIL. (a) The State

Health Services Council is created to assist the commissioner in

developing rules and policies for the department.

(b) The council is composed of nine members of the public

appointed by the governor with the advice and consent of the

senate. To be eligible for appointment to the council, a person

must have demonstrated an interest in and knowledge of problems

and available services related to public health, mental health,

or substance abuse.

(c) The council shall study and make recommendations to the

executive commissioner and the commissioner regarding the

management and operation of the department, including policies

and rules governing the delivery of services to persons who are

served by the department and the rights and duties of persons who

are served or regulated by the department.

(d) Chapter 551, Government Code, applies to the council.

(e) Chapter 2110, Government Code, does not apply to the

council.

(f) A majority of the members of the council constitute a quorum

for the transaction of business.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Sec. 1001.022. APPOINTMENTS. (a) Appointments to the council

shall be made without regard to the race, color, disability, sex,

religion, age, or national origin of the appointees.

(b) Appointments to the council shall be made so that each

geographic area of the state is represented on the council.

Notwithstanding Subsection (a), appointments to the council must

reflect the ethnic diversity of this state.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Sec. 1001.023. TRAINING PROGRAM FOR COUNCIL MEMBERS. (a) A

person who is appointed as a member of the council may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the council until the person completes a training program that

complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the department and the council;

(2) the programs operated by the department;

(3) the role and functions of the department and the council,

including detailed information regarding:

(A) the division of authority and of responsibility between the

commissioner and the executive commissioner; and

(B) the advisory responsibilities of the council;

(4) the rules of the executive commissioner applicable to the

department, with an emphasis on the rules that relate to

disciplinary and investigatory authority;

(5) the current budget for the department;

(6) the results of the most recent formal audit of the

department;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the executive

commissioner or the Texas Ethics Commission.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Sec. 1001.024. TERMS. (a) Council members serve for staggered

six-year terms with the terms of three members expiring February

1 of each odd-numbered year.

(b) A member of the council may not serve more than two

consecutive full terms as a council member.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Sec. 1001.025. VACANCY. The governor by appointment shall fill

the unexpired term of a vacancy on the council.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Sec. 1001.026. PRESIDING OFFICER; OTHER OFFICERS; MEETINGS. (a)

The governor shall designate a member of the council as the

presiding officer to serve in that capacity at the pleasure of

the governor.

(b) The members of the council shall elect any other necessary

officers.

(c) The council shall meet quarterly and at other times at the

call of the presiding officer. The council may hold meetings in

different areas of the state.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Sec. 1001.027. REIMBURSEMENT FOR EXPENSES. A council member may

not receive compensation for service as a member of the council

but is entitled to reimbursement for travel expenses incurred by

the member while conducting the business of the council as

provided by the General Appropriations Act.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Sec. 1001.028. PUBLIC INTEREST INFORMATION AND COMPLAINTS. (a)

The commissioner, with the advice of the council, shall prepare

information of public interest describing the functions of the

department and the procedures by which complaints are filed with

and resolved by the department. The commission shall make the

information available to the public and appropriate state

governmental entities.

(b) The executive commissioner by rule shall establish methods

by which consumers and service recipients are notified of the

name, mailing address, and telephone number of the department for

directing complaints to the department.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Sec. 1001.029. PUBLIC ACCESS AND TESTIMONY. (a) The

commissioner shall develop and implement policies that provide

the public with a reasonable opportunity to appear before the

commissioner and to speak on any issue under the jurisdiction of

the department.

(b) The commissioner shall grant an opportunity for a public

hearing before the council makes recommendations to the

commissioner regarding a substantive rule if a public hearing is

requested by:

(1) at least 25 persons;

(2) a governmental entity; or

(3) an association with at least 25 members.

(c) The executive commissioner shall consider fully all written

and oral submissions about a proposed rule.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Sec. 1001.030. POLICYMAKING AND MANAGEMENT RESPONSIBILITIES.

The commissioner, with the advice of the council and subject to

the approval of the executive commissioner, shall develop and the

department shall implement policies that clearly delineate the

policymaking responsibilities of the executive commissioner from

the management responsibilities of the commission, the

commissioner, and the staff of the department.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Sec. 1001.031. ANNUAL REPORT. (a) The commissioner shall file

annually with the governor, the presiding officer of each house

of the legislature, and the executive commissioner a complete and

detailed written report accounting for all funds received and

disbursed by the department during the preceding fiscal year.

(b) The annual report must be in the form and be reported in the

time provided by the General Appropriations Act.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Sec. 1001.032. OFFICES. The department shall maintain its

central office in Austin. The department may maintain offices in

other areas of the state as necessary.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Sec. 1001.033. REPORT TO SECRETARY OF STATE. (a) In this

section, "colonia" means a geographic area that:

(1) is an economically distressed area as defined by Section

17.921, Water Code;

(2) is located in a county any part of which is within 62 miles

of an international border; and

(3) consists of 11 or more dwellings that are located in close

proximity to each other in an area that may be described as a

community or neighborhood.

(b) To assist the secretary of state in preparing the report

required under Section 405.021, Government Code, the commissioner

on a quarterly basis shall provide a report to the secretary of

state detailing any projects funded by the department that

provide assistance to colonias.

(c) The report must include:

(1) a description of any relevant projects;

(2) the location of each project;

(3) the number of colonia residents served by each project;

(4) the exact amount spent or the anticipated amount to be spent

on each colonia served by each project;

(5) a statement of whether each project is completed and, if

not, the expected completion date of the project; and

(6) any other information, as determined appropriate by the

secretary of state.

(d) The commission shall require an applicant for funds

administered by the commission to submit to the commission a

colonia classification number, if one exists, for each colonia

that may be served by the project proposed in the application.

If a colonia does not have a classification number, the

commission may contact the secretary of state or the secretary of

state's representative to obtain the classification number. On

request of the commission, the secretary of state or the

secretary of state's representative shall assign a classification

number to the colonia.

Added by Acts 2005, 79th Leg., Ch.

828, Sec. 5, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

341, Sec. 16, eff. June 15, 2007.

SUBCHAPTER C. PERSONNEL

Sec. 1001.051. COMMISSIONER. (a) The executive commissioner

shall appoint a commissioner of the department with the approval

of the governor. The commissioner is to be selected according to

education, training, experience, and demonstrated ability.

(b) The commissioner serves at the pleasure of the executive

commissioner.

(c) Subject to the control of the executive commissioner, the

commissioner shall act as the department's chief administrative

officer and as a liaison between the department and commission.

(d) The commissioner shall administer this chapter under

operational policies established by the executive commissioner

and in accordance with the memorandum of understanding under

Section 531.0055(k), Government Code, between the commissioner

and the executive commissioner, as adopted by rule.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Sec. 1001.052. PERSONNEL. (a) The department may employ,

compensate, and prescribe the duties of personnel necessary and

suitable to administer this chapter.

(b) The executive commissioner shall prepare and by rule adopt

personnel standards.

(c) A personnel position may be filled only by an individual

selected and appointed on a nonpartisan merit basis.

(d) The commissioner, with the advice of the council, shall

develop and the department shall implement policies that clearly

define the responsibilities of the staff of the department.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Sec. 1001.053. INFORMATION ABOUT QUALIFICATIONS AND STANDARDS OF

CONDUCT. The commissioner or the commissioner's designee shall

provide to department employees, as often as necessary,

information regarding the requirements for employment under this

chapter or rules adopted by the executive commissioner, including

information regarding a person's responsibilities under

applicable laws relating to standards of conduct for state

employees.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Sec. 1001.054. MERIT PAY. Subject to rules adopted by the

executive commissioner, the commissioner or the commissioner's

designee shall develop a system of annual performance

evaluations. All merit pay for department employees must be given

under the system established under this section or under rules

adopted by the executive commissioner.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Sec. 1001.055. CAREER LADDER. The commissioner or the

commissioner's designee shall develop an intra-agency career

ladder program. The program must require intra-agency postings of

all nonentry-level positions concurrently with any public

posting.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Sec. 1001.056. EQUAL EMPLOYMENT OPPORTUNITY POLICY. (a)

Subject to rules adopted by the executive commissioner, the

commissioner or the commissioner's designee shall prepare and

maintain a written policy statement that implements a program of

equal employment opportunity to ensure that all personnel

decisions are made without regard to race, color, disability,

sex, religion, age, or national origin.

(b) Unless the following are included in a policy statement

adopted by the executive commissioner that is applicable to the

department, the policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the department to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

department's personnel is in accordance with state and federal

law and a description of reasonable methods to achieve compliance

with state and federal law.

(c) The policy statement must be:

(1) updated annually;

(2) reviewed by the state Commission on Human Rights for

compliance with Subsection (b)(1); and

(3) filed with the governor's office.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

SUBCHAPTER D. POWERS AND DUTIES OF DEPARTMENT

Sec. 1001.071. GENERAL POWERS AND DUTIES OF DEPARTMENT RELATED

TO HEALTH CARE. The department is responsible for administering

human services programs regarding the public health, including:

(1) implementing the state's public health care delivery

programs under the authority of the department;

(2) administering state health facilities, hospitals, and health

care systems;

(3) developing and providing health care services, as directed

by law;

(4) providing for the prevention and control of communicable

diseases;

(5) providing public education on health-related matters, as

directed by law;

(6) compiling and reporting health-related information, as

directed by law;

(7) acting as the lead agency for implementation of state

policies regarding the human immunodeficiency virus and acquired

immunodeficiency syndrome and administering programs related to

the human immunodeficiency virus and acquired immunodeficiency

syndrome;

(8) investigating the causes of injuries and methods of

prevention;

(9) administering a grant program to provide appropriated money

to counties, municipalities, public health districts, and other

political subdivisions for their use to provide or pay for

essential public health services;

(10) administering the registration of vital statistics;

(11) licensing, inspecting, and enforcing regulations regarding

health facilities, other than long-term care facilities regulated

by the Department of Aging and Disability Services;

(12) implementing established standards and procedures for the

management and control of sanitation and for health protection

measures;

(13) enforcing regulations regarding radioactive materials;

(14) enforcing regulations regarding food, bottled and vended

drinking water, drugs, cosmetics, and health devices;

(15) enforcing regulations regarding food service

establishments, retail food stores, mobile food units, and

roadside food vendors; and

(16) enforcing regulations controlling hazardous substances in

households and workplaces.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Sec. 1001.0711. SCHOOL HEALTH ADVISORY COMMITTEE. (a) The

commission by rule shall establish a School Health Advisory

Committee at the department to provide assistance to the council

in establishing a leadership role for the department in support

for and delivery of coordinated school health programs and school

health services.

(b) The committee shall include at least:

(1) one representative from the Department of Agriculture,

appointed by the commissioner of agriculture; and

(2) one representative from the Texas Education Agency,

appointed by the commissioner of education.

(c) Section 2110.008, Government Code, does not apply to a

committee created under this section.

Added by Acts 2005, 79th Leg., Ch.

784, Sec. 9, eff. June 17, 2005.

Sec. 1001.072. GENERAL POWERS AND DUTIES OF DEPARTMENT RELATED

TO MENTAL HEALTH. The department is responsible for

administering human services programs regarding mental health,

including:

(1) administering and coordinating mental health services at the

local and state level;

(2) operating the state's mental health facilities; and

(3) inspecting, licensing, and enforcing regulations regarding

mental health facilities, other than long-term care facilities

regulated by the Department of Aging and Disability Services.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Sec. 1001.073. GENERAL POWERS AND DUTIES OF DEPARTMENT RELATED

TO SUBSTANCE ABUSE. The department is responsible for

administering human services programs regarding substance abuse,

including:

(1) administering, coordinating, and contracting for the

delivery of substance abuse prevention and treatment programs at

the state and local level;

(2) inspecting, licensing, and enforcing regulations regarding

substance abuse treatment facilities; and

(3) providing public education on substance abuse issues, as

directed by law.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Sec. 1001.074. INFORMATION REGARDING COMPLAINTS. (a) The

department shall maintain a file on each written complaint filed

with the department. The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the department;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

department closed the file without taking action other than to

investigate the complaint.

(b) The department shall provide to the person filing the

complaint and to each person who is a subject of the complaint a

copy of the executive commissioner's and the department's

policies and procedures relating to complaint investigation and

resolution.

(c) The department, at least quarterly until final disposition

of the complaint, shall notify the person filing the complaint

and each person who is a subject of the complaint of the status

of the investigation unless the notice would jeopardize an

undercover investigation.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Sec. 1001.075. RULES. The executive commissioner may adopt

rules reasonably necessary for the department to administer this

chapter, consistent with the memorandum of understanding under

Section 531.0055(k), Government Code, between the commissioner

and the executive commissioner, as adopted by rule.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.09.

Sec. 1001.076. MENTAL HEALTH PROGRAM FOR VETERANS. (a) In this

section, "veteran" means a person who:

(1) has served in:

(A) the army, navy, air force, coast guard, or marine corps of

the United States;

(B) the state military forces as defined by Section 431.001,

Government Code; or

(C) an auxiliary service of one of those branches of the armed

forces; and

(2) has been honorably discharged from the branch of the service

in which the person served.

(b) The department shall develop a mental health intervention

program for veterans. The program must provide for peer-to-peer

counseling.

(c) The department shall solicit and train volunteers to provide

the peer-to-peer counseling.

Added by Acts 2009, 81st Leg., R.S., Ch.

525, Sec. 1, eff. June 19, 2009.

SUBCHAPTER F. TEXAS MEDICAL CHILD ABUSE RESOURCES AND EDUCATION

SYSTEM (MEDCARES)

Text of subchapter effective on September 1, 2009, but only if a

specific appropriation is provided as described by Acts 2009,

81st Leg., R.S., Ch. 1238, Sec. 7(f), which states: This section

does not make an appropriation. This section takes effect only if

a specific appropriation for the implementation of the section is

provided in a general appropriations act of the 81st Legislature.

Sec. 1001.151. TEXAS MEDICAL CHILD ABUSE RESOURCES AND EDUCATION

SYSTEM GRANT PROGRAM. (a) The department shall establish the

Texas Medical Child Abuse Resources and Education System

(MEDCARES) grant program to award grants for the purpose of

developing and supporting regional programs to improve the

assessment, diagnosis, and treatment of child abuse and neglect

as described by the report submitted to the 80th Legislature by

the committee on pediatric centers of excellence relating to

abuse and neglect in accordance with Section 266.0031, Family

Code, as added by Chapter 1406 (S.B. 758), Acts of the 80th

Legislature, Regular Session, 2007.

(b) The department may award grants to hospitals or academic

health centers with expertise in pediatric health care and a

demonstrated commitment to developing basic and advanced programs

and centers of excellence for the assessment, diagnosis, and

treatment of child abuse and neglect.

(c) The department shall encourage collaboration among grant

recipients in the development of program services and activities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1238, Sec. 7(a), eff. September 1, 2009.

Sec. 1001.152. USE OF GRANT. A grant awarded under this

subchapter may be used to support:

(1) comprehensive medical evaluations, psychosocial assessments,

treatment services, and written and photographic documentation of

abuse;

(2) education and training for health professionals, including

physicians, medical students, resident physicians, child abuse

fellows, and nurses, relating to the assessment, diagnosis, and

treatment of child abuse and neglect;

(3) education and training for community agencies involved with

child abuse and neglect, law enforcement officials, child

protective services staff, and children's advocacy centers

involved with child abuse and neglect;

(4) medical case reviews and consultations and testimony

regarding those reviews and consultations;

(5) research, data collection, and quality assurance activities,

including the development of evidence-based guidelines and

protocols for the prevention, evaluation, and treatment of child

abuse and neglect;

(6) the use of telemedicine and other means to extend services

from regional programs into underserved areas; and

(7) other necessary activities, services, supplies, facilities,

and equipment as determined by the department.

Added by Acts 2009, 81st Leg., R.S., Ch.

1238, Sec. 7(a), eff. September 1, 2009.

Sec. 1001.153. MEDCARES ADVISORY COMMITTEE. The executive

commissioner shall establish an advisory committee to advise the

department and the executive commissioner in establishing rules

and priorities for the use of grant funds awarded through the

program. The advisory committee is composed of the following

nine members:

(1) the state Medicaid director or the state Medicaid director's

designee;

(2) the medical director for the Department of Family and

Protective Services or the medical director's designee; and

(3) as appointed by the executive commissioner:

(A) two pediatricians with expertise in child abuse or neglect;

(B) a nurse with expertise in child abuse or neglect;

(C) a representative of a pediatric residency training program;

(D) a representative of a children's hospital;

(E) a representative of a children's advocacy center; and

(F) a member of the Governor's EMS and Trauma Advisory Council.

Added by Acts 2009, 81st Leg., R.S., Ch.

1238, Sec. 7(a), eff. September 1, 2009.

Sec. 1001.154. GIFTS AND GRANTS. The department may solicit and

accept gifts, grants, and donations from any public or private

source for the purposes of this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1238, Sec. 7(a), eff. September 1, 2009.

Sec. 1001.155. REQUIRED REPORT. Not later than December 1 of

each even-numbered year, the department, with the assistance of

the advisory committee established under this subchapter, shall

submit a report to the governor and the legislature regarding the

grant activities of the program and grant recipients, including

the results and outcomes of grants provided under this

subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1238, Sec. 7(a), eff. September 1, 2009.

Sec. 1001.156. RULES. The executive commissioner may adopt

rules as necessary to implement this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1238, Sec. 7(a), eff. September 1, 2009.

Sec. 1001.157. APPROPRIATION REQUIRED. The department is not

required to award a grant under this subchapter unless the

department is specifically appropriated money for purposes of

this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1238, Sec. 7(a), eff. September 1, 2009.









HUMAN RESOURCES CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

HUMAN RESOURCES CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

Sec. 1.001. PURPOSE OF CODE. (a) This code is enacted as a

part of the state's continuing statutory revision program, begun

by the Texas Legislative Council in 1963 as directed by the

legislature in Chapter 448, Acts of the 58th Legislature, Regular

Session, 1963 (Article 5429b-1, Vernon's Texas Civil Statutes).

The program contemplates a topic-by-topic revision of the state's

general and permanent statute law without substantive change.

(b) Consistent with the objectives of the statutory revision

program, the purpose of this code is to make the general and

permanent human resources law more accessible and understandable

by:

(1) rearranging the statutes into a more logical order;

(2) employing a format and numbering system designed to

facilitate citation of the law and to accommodate future

expansion of the law;

(3) eliminating repealed, duplicative, unconstitutional,

expired, executed, and other ineffective provisions; and

(4) restating the law in modern American English to the greatest

extent possible.

Acts 1979, 66th Leg., p. 2334, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 1.002. CONSTRUCTION OF CODE. The Code Construction Act

(Chapter 311, Government Code) applies to the construction of

each provision of this code, except as otherwise expressly

provided by this code.

Acts 1979, 66th Leg., p. 2335, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 479, Sec. 75,

eff. Sept. 1, 1985.

Sec. 1.003. INTERNAL REFERENCES. In this code:

(1) a reference to a title, chapter, or section without further

identification is a reference to a title, chapter, or section of

this code; and

(2) a reference to a subtitle, subchapter, subsection,

subdivision, paragraph, or other numbered or lettered unit

without further identification is a reference to a unit of the

next larger unit of this code in which the reference appears.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 2, eff. Sept. 1,

1989.






TITLE 2. DEPARTMENT OF HUMAN SERVICES AND DEPARTMENT OF PROTECTIVE AND REGULATORY SERVICES

CHAPTER 11. GENERAL PROVISIONS

HUMAN RESOURCES CODE

TITLE 2. DEPARTMENT OF HUMAN SERVICES AND DEPARTMENT OF

PROTECTIVE AND REGULATORY SERVICES

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 11. GENERAL PROVISIONS

Sec. 11.001. DEFINITIONS. Except as provided by Section 40.001,

in this title:

(1) "Board" means the Texas Board of Human Services.

(2) "Department" means the Texas Department of Human Services.

(3) "Commissioner" means the Commissioner of Human Services.

(4) "Assistance" means all forms of assistance and services for

needy persons authorized by Subtitle C.

(5) "Financial assistance" means money payments for needy

persons authorized by Chapter 31.

(6) "Medical assistance" means assistance for needy persons

authorized by Chapter 32.

Acts 1979, 66th Leg., p. 2335, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 264, Sec. 5,

eff. Aug. 26, 1985; Acts 1995, 74th Leg., ch. 76, Sec. 8.012,

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 920, Sec. 6, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 980, Sec. 50, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 1505, Sec. 2.01, eff. Sept. 1,

2005.

Amended by Acts 2001, 77th Leg., ch. 592, Sec. 1, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 198, Sec. 1.28(3), eff. Sept. 1,

2003.

Sec. 11.002. PURPOSE OF TITLE; CONSTRUCTION. (a) The purpose

of this title is to establish a program of social security to

provide necessary and prompt assistance to the citizens of this

state who are entitled to avail themselves of its provisions.

(b) This title shall be liberally construed in order that its

purposes may be accomplished as equitably, economically, and

expeditiously as possible.

Acts 1979, 66th Leg., p. 2335, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 11.003. RESPONSIBILITY OF COUNTIES AND MUNICIPALITIES NOT

AFFECTED. No provision of this title is intended to release the

counties and municipalities in this state from the specific

responsibilities they have with regard to the support of public

welfare, child welfare, and relief services. Funds which the

counties and municipalities may appropriate for the support of

those programs may be administered through the department's local

or regional offices, and if administered in that manner must be

devoted exclusively to the programs in the county or municipality

making the appropriation.

Acts 1979, 66th Leg., p. 2335, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 11.004. POWERS AND FUNCTIONS NOT AFFECTED. The provisions

of this title are not intended to interfere with the powers and

functions of the Texas Rehabilitation Commission, the Texas

Commission for the Blind, the division of maternal and child

health of the Texas Department of Health, or county juvenile

boards.

Acts 1979, 66th Leg., p. 2336, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 793, Sec. 19,

eff. Sept. 1, 1985.



CHAPTER 12. PENAL PROVISIONS

HUMAN RESOURCES CODE

TITLE 2. DEPARTMENT OF HUMAN SERVICES AND DEPARTMENT OF

PROTECTIVE AND REGULATORY SERVICES

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 12. PENAL PROVISIONS

Sec. 12.001. PROHIBITED ACTIVITIES. (a) A person who is not

licensed to practice law in Texas commits an offense if the

person charges a fee for representing or aiding an applicant or

recipient in procuring assistance from the department.

(b) A person commits an offense if the person advertises, holds

himself or herself out for, or solicits the procurement of

assistance from the department.

(c) An offense under this section is a Class A misdemeanor.

Acts 1979, 66th Leg., p. 2336, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 12.002. UNLAWFUL USE OF FUNDS. (a) A person charged with

the duty or responsibility of administering, disbursing,

auditing, or otherwise handling the grants, funds, or money

provided for in this title commits an offense if the person

misappropriates the grants, funds, or money or by deception or

fraud wrongfully distributes the grants, funds, or money to any

person.

(b) An offense under this section is a felony punishable by

confinement in the Texas Department of Criminal Justice for a

term of not less than two or more than seven years.

Acts 1979, 66th Leg., p. 2336, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.113, eff. September 1, 2009.

Sec. 12.003. DISCLOSURE OF INFORMATION PROHIBITED. (a) Except

for purposes directly connected with the administration of the

department's assistance programs, it is an offense for a person

to solicit, disclose, receive, or make use of, or to authorize,

knowingly permit, participate in, or acquiesce in the use of the

names of, or any information concerning, persons applying for or

receiving assistance if the information is directly or indirectly

derived from the records, papers, files, or communications of the

department or acquired by employees of the department in the

performance of their official duties.

(b) An offense under this section is a Class A misdemeanor.

Acts 1979, 66th Leg., p. 2336, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.



CHAPTER 21. ADMINISTRATIVE PROVISIONS FOR DEPARTMENT OF HUMAN SERVICES

HUMAN RESOURCES CODE

TITLE 2. DEPARTMENT OF HUMAN SERVICES AND DEPARTMENT OF

PROTECTIVE AND REGULATORY SERVICES

SUBTITLE B. STRUCTURE AND FUNCTIONS OF DEPARTMENT OF HUMAN

SERVICES

CHAPTER 21. ADMINISTRATIVE PROVISIONS FOR DEPARTMENT OF HUMAN

SERVICES

Sec. 21.001. DEPARTMENT OF HUMAN SERVICES. The Texas Department

of Human Services is composed of the Texas Board of Human

Services, the Commissioner of Human Services, and other officers

and employees required to efficiently carry out the purposes of

this title.

Acts 1979, 66th Leg., p. 2337, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 264, Sec. 6,

eff. Aug. 26, 1985.

Sec. 21.002. SUNSET PROVISION. The Texas Department of Human

Services is subject to Chapter 325, Government Code (Texas Sunset

Act). Unless continued in existence as provided by that chapter,

the department is abolished and this title expires September 1,

2011, except that Chapter 40 expires as provided by Section

40.003.

Acts 1979, 66th Leg., p. 2337, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 4199, ch. 667,

Sec. 1, eff. Aug. 29, 1983; Acts 1985, 69th Leg., ch. 264, Sec.

7, eff. Aug. 26, 1985; Acts 1985, 69th Leg., ch. 479, Sec. 209,

eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 1052, Sec. 1.01(a),

eff. Sept. 1, 1987; Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec.

4.20, eff. Nov. 12, 1991; Acts 1995, 74th Leg., ch. 76, Sec.

8.008, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 920, Sec. 5,

eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1449, Sec. 2.01,

eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1481, Sec. 5.01,

eff. Sept. 1, 2001.

Sec. 21.003. BOARD OF HUMAN SERVICES. (a) The Texas Board of

Human Services is responsible for the adoption of policies and

rules for the government of the department.

(b) The board is composed of five members appointed by the

governor with the advice and consent of the senate and

representing all geographic regions of the state. To qualify for

an appointment to the board, a person must have demonstrated an

interest in and knowledge of human services.

(c) Members of the board serve for staggered terms of six years

with the term of one or two members expiring on January 20 of

each odd-numbered year.

(d) The governor shall designate a member of the board as the

presiding officer of the board to serve in that capacity at the

pleasure of the governor.

(e) Three members of the board constitute a quorum for the

transaction of business.

(f) The board's office is in Austin in a building designated by

the State Purchasing and General Services Commission.

(g) While performing their duties board members are entitled to

per diem as prescribed by the General Appropriations Act.

(h) A person is not eligible for appointment to the board if the

person or the person's spouse:

(1) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving money from the department;

(2) uses or receives a substantial amount of tangible goods,

services, or money from the department, other than compensation

or reimbursement authorized by law for board membership,

attendance, or expenses;

(3) is registered, certified, or licensed by a regulatory agency

in the field of nursing facility administration or medical

permits; or

(4) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

money from the department.

(i) Appointments to the board shall be made without regard to

the race, color, handicap, sex, religion, age, or national origin

of the appointees.

(j) A person may not be a member of the board or act as general

counsel to the board or the department if the person is required

to register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the department.

Acts 1979, 66th Leg., p. 2337, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 4585, ch. 770,

Sec. 1, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 264, Sec.

8, eff. Aug. 26, 1985; Acts 1987, 70th Leg., ch. 1052, Sec.

1.01(a), eff. Sept. 1, 1987; Acts 2003, 78th Leg., ch. 1169, Sec.

1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1170, Sec.

21.01, eff. Sept. 1, 2003.

Sec. 21.0031. RESTRICTIONS ON BOARD MEMBERSHIP AND EMPLOYMENT.

(a) A person may not be a member of the board and may not be a

department employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.), and its subsequent amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of human services; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of human

services.

(b) In this section, "Texas trade association" means a

cooperative and voluntarily joined statewide association of

business or professional competitors in this state, including a

nonprofit association, designed to assist its members and its

industry or profession in dealing with mutual business or

professional problems and in promoting their common interests.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 1.02, eff. Sept. 1,

1987. Amended by Acts 2003, 78th Leg., ch. 1169, Sec. 2, eff.

Sept. 1, 2003.

Sec. 21.0032. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that a member:

(1) does not have at the time of taking office the

qualifications required by Section 21.003;

(2) does not maintain during service on the board the

qualifications required by Section 21.003;

(3) is ineligible for membership under Section 21.003(h) or (j)

or under Section 21.0031;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the commissioner has knowledge that a potential ground

for removal exists, the commissioner shall notify the presiding

officer of the board of the potential ground. The presiding

officer shall then notify the governor and the attorney general

that a potential ground for removal exists. If the potential

ground for removal involves the presiding officer, the

commissioner shall notify the next highest ranking officer of the

board, who shall then notify the governor and the attorney

general that a potential ground for removal exists.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 1.02, eff. Sept. 1,

1987. Amended by Acts 2003, 78th Leg., ch. 1169, Sec. 3, eff.

Sept. 1, 2003.

Sec. 21.004. COMMISSIONER. (a) The Commissioner of Human

Services is the executive and administrative officer of the

department. The commissioner exercises all rights, powers, and

duties imposed or conferred by law on the department unless the

right, power, or duty is specifically delegated by the

commissioner of health and human services to the department's

agents or employees.

(b) The commissioner is employed by the commissioner of health

and human services in accordance with Section 531.0056,

Government Code.

(c) To be eligible for employment as commissioner, a person must

be at least 35 years old, have had experience as an executive or

administrator, and not have served as an elected state officer as

defined by Chapter 572, Government Code, during the six-month

period preceding the date of the employment.

Acts 1979, 66th Leg., p. 2338, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1981, 67th Leg., p. 925, ch. 340,

Sec. 1, eff. Aug. 31, 1981; Acts 1985, 69th Leg., ch. 264, Sec.

9, eff. Aug. 26, 1985; Acts 1987, 70th Leg., ch. 1052, Sec. 1.03,

eff. Sept. 1, 1987; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(38),

8.141, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1460, Sec.

2.02, eff. Sept. 1, 1999.

Sec. 21.005. DIVISIONS OF DEPARTMENT; PERSONNEL. (a) The

commissioner may establish divisions within the department that

he considers necessary for effective administration and the

discharge of the department's functions.

(b) The commissioner may allocate and reallocate functions among

the divisions.

(c) The commissioner may employ personnel necessary for the

administration of the department's duties.

Acts 1979, 66th Leg., p. 2338, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 21.0051. PERSONNEL POLICIES. (a) The board shall develop

and implement policies that clearly separate the policy-making

responsibilities of the board and the management responsibilities

of the commissioner and the staff of the department.

(b) The commissioner shall develop an intraagency career ladder

program, one part of which shall require the intraagency posting,

concurrently with any public posting, of all nonentry level

positions.

(c) The commissioner or the commissioner's designee shall

prepare and maintain a written policy statement that implements a

program of equal employment opportunity to ensure that all

personnel decisions are made without regard to race, color,

disability, sex, religion, age, or national origin. The policy

statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the department to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

department's personnel is in accordance with federal and state

law and a description of reasonable methods to achieve compliance

with federal and state law.

(d) Repealed by Acts 1995, 74th Leg., ch. 693, Sec. 23(1), eff.

Sept. 1, 1995.

(e) The board and department shall inform their members and

employees as often as is necessary of:

(1) the qualifications for office or employment prescribed by

this code; and

(2) their responsibilities under applicable laws relating to

standards of conduct for state officers or employees.

(f) The policy statement under Subsection (c) must:

(1) be updated annually;

(2) be reviewed by the state Commission on Human Rights for

compliance with Subsection (c)(1); and

(3) be filed with the governor's office.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 1.04, eff. Sept. 1,

1987. Amended by Acts 1995, 74th Leg., ch. 693, Sec. 23(1), eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 1169, Sec. 4, eff. Sept.

1, 2003.

Sec. 21.0052. MERIT PAY. The commissioner shall develop a

system under which the job performance of department employees is

evaluated annually. All merit pay for department employees must

be based on the system established under this section.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 1.04, eff. Sept. 1,

1987.

Sec. 21.006. LOCAL ADMINISTRATION. (a) The department shall

establish a system of local administration and employ personnel

necessary to carry out the purposes of this title in an

economical manner.

(b) The commissioner may provide for the appointment of local

boards to advise the local administrative units. The commissioner

shall determine the size of the boards and the qualifications of

the members. The functions of the boards may not conflict with or

duplicate the functions of other boards authorized by law to

advise the department.

Acts 1979, 66th Leg., p. 2338, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 21.00605. REGIONAL BUSINESS PLANNING. (a) The department

shall develop a business plan for each service region that:

(1) addresses the department's statewide goals and states the

region's specific objectives and strategies to meet the goals;

(2) includes region-specific targets for client-centered outcome

measures; and

(3) requires regional administrators to report at least annually

to the state office on the region's progress in achieving the

goals and objectives contained in the region's business plan.

(b) The department shall develop standard client-centered

outcome measures and use the standard measures in all regional

business plans.

(c) The department must seek public input in the development of

regional business plans and regional strategies.

Added by Acts 2003, 78th Leg., ch. 1169, Sec. 6, eff. Sept. 1,

2003.

Sec. 21.0061. LIAISONS TO FAITH-BASED ORGANIZATIONS. (a) The

commissioner shall designate one department employee in each of

the department's administrative regions to serve as a liaison to

faith-based organizations in the region with the potential

ability to provide community services for the needy.

(b) The commissioner shall ensure that the primary function of

each employee designated as a liaison under this section is to:

(1) communicate with faith-based organizations regarding the

need for private community services to benefit persons in need of

assistance who would otherwise require financial or other

assistance under public programs administered by the department;

(2) promote the involvement of faith-based organizations in

working to meet community needs for assistance; and

(3) coordinate the department's efforts to promote involvement

of faith-based organizations in providing community services with

similar efforts of other state agencies.

Added by Acts 1999, 76th Leg., ch. 401, Sec. 1, eff. Aug. 30,

1999.

Sec. 21.007. MERIT SYSTEM. The department may establish a merit

system for its employees. The merit system may be maintained in

conjunction with other state agencies that are required by

federal law to operate under a merit system.

Acts 1979, 66th Leg., p. 2338, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 21.008. STAFF DEVELOPMENT. (a) The department may

establish staff development plans to assist employees in

obtaining the technical and professional education required to

administer the department's assistance programs more effectively

and efficiently and to provide improved services to the needy.

The plans must include a provision for granting paid educational

leave to selected employees.

(b) The department's plans must conform to the requirements of

the Department of Health, Education, and Welfare.

(c) The department may make payments for the paid educational

leave or other staff development plans in the form of grants or

stipends or by other methods.

(d) The cost of the staff development plans may be made out of

state and federal funds within the limits of appropriated funds.

Acts 1979, 66th Leg., p. 2338, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 21.009. POLITICAL ACTIVITIES OF OFFICERS AND EMPLOYEES.

(a) An officer or employee of the department may not use his

official authority or influence or permit the use of the programs

administered by the department for the purpose of interfering

with or affecting the results of an election or for any political

purpose.

(b) An officer or employee of the department is subject to all

applicable federal restrictions on political activities. However,

an officer or employee retains the right to vote as he or she

pleases and may express his or her opinion as a citizen on all

political subjects.

(c) An officer or employee of the department who violates a

provision of this section is subject to discharge or suspension

or other disciplinary measures authorized by the department's

rules.

Acts 1979, 66th Leg., p. 2339, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1981, 67th Leg., p. 1793, ch. 392,

Sec. 1, eff. Aug. 31, 1981.

Sec. 21.010. BUDGET. (a) The commissioner shall prepare and

submit to the board for approval a biennial budget and request

for an appropriation by the legislature of funds necessary to

carry out the duties of the department. The budget and request

must include an estimate of all federal funds to be allotted to

the state for the department's purposes.

(b) The board shall submit the budget and request to the

Legislative Budget Board and the governor in the manner

prescribed by law.

Acts 1979, 66th Leg., p. 2339, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 21.011. REPORTS. (a) On or before December 31 of each

year the commissioner shall prepare and submit to the board a

full report on the operation and administration of the department

together with the commissioner's recommendations for changes. The

report must include information relating to the status of the

client-centered outcome measures developed by the department

under Section 21.00605(b) and the department's progress in

improving those outcome measures. The board shall submit the

report to the governor and the legislature.

(b) The department shall file annually with the governor and the

presiding officer of each house of the legislature a complete and

detailed written report accounting for all funds received and

disbursed by the department during the preceding fiscal year. The

form of the annual report and the reporting time are as provided

in the General Appropriations Act.

(c) The report required by Subsection (b) must include fees for

professional services or consultative services provided for the

general administration of the department but may not include:

(1) professional fees paid for routine or special examinations

for the purpose of determining eligibility of individuals for a

program administered by the department;

(2) professional fees for treatment, services, or care for

individual recipients; or

(3) fees for providing special needs or appliances for

individual recipients.

Acts 1979, 66th Leg., p. 2339, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 18, Sec. 1,

eff. April 3, 1985; Acts 1987, 70th Leg., ch. 1052, Sec. 1.05,

eff. Sept. 1, 1987; Acts 1995, 74th Leg., ch. 693, Sec. 1, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 1169, Sec. 7, eff. Sept.

1, 2003.

Sec. 21.012. CONFIDENTIALITY OF INFORMATION. (a) The

department shall establish and enforce reasonable rules governing

the custody, use, and preservation of the department's records,

papers, files, and communications. The department shall provide

safeguards which restrict the use or disclosure of information

concerning applicants for or recipients of the department's

assistance programs to purposes directly connected with the

administration of the programs.

(b) If under a provision of law lists of the names and addresses

of recipients of the department's assistance programs are

furnished to or held by a governmental agency other than the

department, that agency shall adopt rules necessary to prevent

the publication of the lists or the use of the lists for purposes

not directly connected with the administration of the assistance

programs.

Acts 1979, 66th Leg., p. 2339, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 21.013. OATHS AND ACKNOWLEDGMENTS. A local representative

of the department who is responsible for investigating and

determining the eligibility of an applicant for assistance

authorized in this title may administer oaths and take

acknowledgments concerning all matters relating to the

administration of this title. The representative shall sign the

oaths or acknowledgments and indicate his or her position and

title but need not seal the instruments. The agent has the same

authority as a notary public coextensive with the limits of the

state for the purpose of administering the provisions of this

title.

Acts 1979, 66th Leg., p. 2339, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 21.014. AUDITS. (a) The financial transactions of the

department are subject to audit by the state auditor in

accordance with Chapter 321, Government Code.

(b) The person employed by the department as inspector general

shall make reports to and consult with the chairman of the board

regarding:

(1) the selection of internal audit topics;

(2) the establishment of internal audit priorities; and

(3) the findings of each regular or special internal audit

initiative.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 1.06(a), eff. Sept.

1, 1987. Amended by Acts 1989, 71st Leg., ch. 584, Sec. 16, eff.

Sept. 1, 1989.

Sec. 21.015. PUBLIC INFORMATION; COMPLAINTS. (a) The

department shall prepare information of public interest

describing the functions of the board and department and

describing the procedures by which complaints are filed with and

resolved by the board or department. The department shall make

the information available to the general public and appropriate

state agencies.

(b) The board by rule shall establish methods by which consumers

or service recipients are notified of the name, mailing address,

and telephone number of the department for the purpose of

directing complaints to the department. The department may

provide for the notification through inclusion of the

information:

(1) on each registration form, application, or written contract

for services of an individual or entity regulated by the

department under this code or of an entity the creation of which

is authorized by this title of this code;

(2) on a sign that is prominently displayed in the place of

business of each individual or entity regulated by the department

under this code or of each entity the creation of which is

authorized by this title of this code; or

(3) in a bill for service provided by an individual or entity

regulated by the department under this code or by an entity the

creation of which is authorized by this title of this code.

(c) The department, at least quarterly until final disposition

of the complaint, shall notify the person filing the complaint

and each person who is a subject of the complaint of the status

of the investigation unless the notice would jeopardize an

undercover investigation.

(d) The department shall maintain a file on each written

complaint filed with the department. The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the department;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

agency closed the file without taking action other than to

investigate the complaint.

(e) For the purpose of rules to be promulgated by the board

under Subsection (b) of this section the board may not require

persons licensed to practice medicine who provide professional

services to persons covered by Title XVIII or Title XIX of the

Social Security Act to comply with the notification requirements

of Subsection (b) of this section.

(f) The department shall provide to the person filing the

complaint and to each person who is a subject of the complaint a

copy of the department's policies and procedures relating to

complaint investigation and resolution. The department may delay

providing the information to a person who is a subject of the

complaint if providing the information would jeopardize an

investigation.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 1.06(a), eff. Sept.

1, 1987. Amended by Acts 2003, 78th Leg., ch. 1169, Sec. 8, eff.

Sept. 1, 2003.

Sec. 21.016. PUBLIC TESTIMONY. The board shall develop and

implement policies that provide the public with a reasonable

opportunity to appear before the board and to speak on any issue

under the jurisdiction of the department.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 1.06(a), eff. Sept.

1, 1987. Amended by Acts 2003, 78th Leg., ch. 1169, Sec. 9, eff.

Sept. 1, 2003.

Sec. 21.018. POLICY ON TECHNOLOGICAL SOLUTIONS. The board shall

develop and implement a policy that requires the commissioner and

the staff of the department to research and propose appropriate

technological solutions to improve the ability of the department

to perform its mission. The technological solutions must include

measures to ensure that the public is able to easily find

information about the department through the Internet and that

persons who have a reason to use the department's services are

able to use the Internet to interact with the department and to

access any services that can be provided effectively through the

Internet. The policy shall also ensure that proposed

technological solutions are cost-effective and developed through

the department's planning processes.

Added by Acts 2003, 78th Leg., ch. 1169, Sec. 10, eff. Sept. 1,

2003.

Sec. 21.019. ALTERNATIVE RULEMAKING AND DISPUTE RESOLUTION

PROCEDURES. (a) The board shall develop and implement a policy

to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of department rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the department's

jurisdiction.

(b) The department's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The board shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the department.

Added by Acts 2003, 78th Leg., ch. 1169, Sec. 10, eff. Sept. 1,

2003.



CHAPTER 22. GENERAL FUNCTIONS OF DEPARTMENT OF HUMAN SERVICES

HUMAN RESOURCES CODE

TITLE 2. DEPARTMENT OF HUMAN SERVICES AND DEPARTMENT OF

PROTECTIVE AND REGULATORY SERVICES

SUBTITLE B. STRUCTURE AND FUNCTIONS OF DEPARTMENT OF HUMAN

SERVICES

CHAPTER 22. GENERAL FUNCTIONS OF DEPARTMENT OF HUMAN SERVICES

Sec. 22.0001. POWERS AND DUTIES OF COMMISSIONER OF HEALTH AND

HUMAN SERVICES. The commissioner of health and human services

has the powers and duties relating to the board and commissioner

as provided by Section 531.0055, Government Code. To the extent a

power or duty given to the board or commissioner by this title or

another law conflicts with Section 531.0055, Government Code,

Section 531.0055 controls.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 2.03, eff. Sept. 1,

1999.

Sec. 22.001. GENERAL POWERS AND DUTIES OF THE DEPARTMENT. (a)

The department is responsible for administering the welfare

functions authorized in this title.

(b) The department shall administer assistance to needy persons

who are aged, blind, or disabled and to needy families with

dependent children. The department shall also administer or

supervise general relief services. The department may administer

state child day-care services.

(c) The department shall assist other governmental agencies in

performing services in conformity with the purposes of this title

when so requested and shall cooperate with the agencies when

expedient.

(d) The department shall conduct research and compile statistics

on public welfare programs in the state. The research must

include all phases of dependency and delinquency and related

problems. The department shall cooperate with other public and

private agencies in developing plans for the prevention and

treatment of conditions giving rise to public welfare problems.

(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 268, Sec. 32(f),

eff. September 1, 2008.

(f) The department may solicit and accept gifts, grants, and

donations of money or property from public or private sources for

use in assisting needy persons or otherwise carrying out any of

the department's functions.

Acts 1979, 66th Leg., p. 2340, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1987, 70th Leg., ch. 1052, Sec.

1.07, 1.08, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 1265,

Sec. 1, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 747, Sec.

61(3), eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec.

8.013, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 162, Sec. 1,

eff. May 27, 2003; Acts 2003, 78th Leg., ch. 198, Sec. 2.129,

eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 13.06,

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 4.04, eff. June 14, 2005.

Acts 2005, 79th Leg., Ch.

728, Sec. 23.001(54), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 32(f), eff. September 1, 2008.

Sec. 22.0011. DEFINITION. In this chapter, except in Section

22.032, "long-term care services" means the provision of personal

care and assistance related to health and social services given

episodically or over a sustained period to assist individuals of

all ages and their families to achieve the highest level of

functioning possible, regardless of the setting in which the

assistance is given.

Added by Acts 1999, 76th Leg., ch. 1505, Sec. 1.02, eff. Sept. 1,

1999.

Sec. 22.0015. EVALUATION AND IMPROVEMENT OF PROGRAMS. The

department shall conduct research, analysis, and reporting of its

programs to evaluate and improve the programs. The department may

contract with one or more independent entities to assist the

department with the research, analysis, and reporting required by

this section.

Added by Acts 1997, 75th Leg., ch. 323, Sec. 1, eff. Sept. 1,

1997.

Sec. 22.002. ADMINISTRATION OF FEDERAL WELFARE PROGRAMS. (a)

The department is the state agency designated to cooperate with

the federal government in the administration of Titles IV, XIX,

and XX of the federal Social Security Act. The department shall

administer other titles added to the act after January 1, 1979,

unless another state agency is designated by law to perform the

additional functions. The department shall cooperate with

federal, state, and local governmental agencies in the

enforcement and administration of the federal act, and shall

promulgate rules to effect that cooperation.

(b) The department shall cooperate with the United States

Department of Health, Education, and Welfare and other federal

agencies in a reasonable manner and in conformity with the

provisions of this title to the extent necessary to qualify for

federal assistance for persons entitled to benefits under the

federal Social Security Act. The department shall make reports

periodically in compliance with federal regulations.

(c) The department may establish and maintain programs of

assistance and services authorized by federal law and designed to

help needy families and individuals attain and retain the

capability of independence and self-care. Notwithstanding any

other provision of law, the department may extend the scope of

its programs to the extent necessary to ensure that federal

matching funds are available, if the department determines that

the extension of scope is feasible and within the limits of

appropriated funds.

(d) If the department determines that a provision of state

welfare law conflicts with a provision of federal law, the

department may promulgate policies and rules necessary to allow

the state to receive and expend federal matching funds to the

fullest extent possible in accordance with the federal statutes

and the provisions of this title and the state constitution and

within the limits of appropriated funds.

(e) The department may accept, expend, and transfer federal and

state funds appropriated for programs authorized by federal law.

The department may accept, expend, and transfer funds received

from a county, municipality, or public or private agency or from

any other source, and the funds shall be deposited in the state

treasury subject to withdrawal on order of the commissioner in

accordance with the department's rules.

(f) The department may enter into agreements with federal,

state, or other public or private agencies or individuals to

accomplish the purposes of the programs authorized in Subsection

(c) of this section. The agreements or contracts between the

department and other state agencies are not subject to the

Interagency Cooperation Act (Article 4413(32), Vernon's Texas

Civil Statutes).

(g) In administering social service programs authorized by the

Social Security Act, the department may prepay an agency or

facility for expenses incurred under a contract with the

department to provide a social service.

(h) The department may set and charge reasonable fees for

services provided in administering social service programs

authorized by the Social Security Act. The department shall set

the amount of each fee according to the cost of the service

provided and the ability of the recipient to pay.

(i) The department may not deny services administered under this

section to any person because of that person's inability to pay

for services.

Acts 1979, 66th Leg., p. 2340, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1981, 67th Leg., p. 2232, ch. 530,

Sec. 1, eff. Aug. 31, 1981; Acts 1983, 68th Leg., p. 3872, ch.

616, Sec. 1, eff. Sept. 1, 1983.

Sec. 22.003. RESEARCH AND DEMONSTRATION PROJECTS. (a) The

department may conduct research and demonstration projects that

in the judgment of the commissioner will assist in promoting the

purposes of the department's assistance programs. The department

may conduct the projects independently or in cooperation with a

public or private agency.

(b) The department may use state or federal funds available for

its assistance programs or for research and demonstration

projects to support the projects. The projects must be consistent

with the state and federal laws making the funds available.

Acts 1979, 66th Leg., p. 2341, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 22.0031. PROJECTS FOR HIGH-RISK PREGNANT WOMEN AND

HIGH-RISK CHILDREN. (a) The department shall establish programs

of case management for high-risk pregnant women and high-risk

children to age one as provided under Section 1915(g) of the

federal Social Security Act (42 U.S.C. Section 1396n).

(b) Case management programs may be developed using contracts

with public health entities, hospitals, community health clinics,

physicians, or other appropriate entities which have the capacity

to carry out the full scope of case management activities. The

case manager shall assess the needs of the pregnant woman and the

child and serve as a broker to assure that all needs as defined

in this subsection are met to the greatest extent possible given

existing services available in the project area. These activities

shall include:

(1) assuring that the pregnant woman seeks and receives early

and appropriate prenatal care that conforms to prescribed medical

regimes;

(2) assisting the pregnant woman and child in gaining access to

appropriate social, educational, nutritional, and other ancillary

services as needed in accordance with federal Medicaid law; and

(3) assuring appropriate coordination within the medical

community.

(c) The provisions of Subsection (b) of this section shall not

be construed to allow a case manager to interfere with the

physician-patient relationship and shall not be construed as

conferring any authority to practice medicine.

(d) The department shall use existing funds of the department or

any other lawful source to fund and support the projects for

high-risk pregnant women and high-risk children.

Added by Acts 1989, 71st Leg., ch. 1215, Sec. 2, eff. Sept. 1,

1989.

Sec. 22.0033. PROHIBITED ACTIVITIES BY FORMER OFFICERS OR

EMPLOYEES. (a) For one year after the date on which a former

officer or employee of the department terminates service or

employment with the department, the individual may not, directly

or indirectly, attempt or aid in the attempt to procure a

contract with the department that relates to a program or service

in which the individual was directly concerned or for which the

individual had administrative responsibility.

(b) This section does not apply to:

(1) a former employee who is compensated on the last date of

service or employment below the amount prescribed by the General

Appropriations Act for step 1, salary group 17, of the position

classification salary schedule, including a state employee who is

exempt from the state's position classification plan; or

(2) a former officer or employee who is employed by another

state agency or a community center.

(c) A former officer or employee of the department commits an

offense if the former officer or employee violates this section.

An offense under this section is a Class A misdemeanor.

Added by Acts 1991, 72nd Leg., ch. 76, Sec. 3, eff. Sept. 1,

1991.

Sec. 22.004. PROVISION OF LEGAL SERVICES. (a) On request, the

department may provide legal services to an applicant for or

recipient of assistance at a hearing before the department.

(b) The services must be provided by an attorney licensed to

practice law in Texas or by a law student acting under the

supervision of a law teacher or a legal services organization,

and the attorney or law student must be approved by the

department.

(c) The department shall adopt a reasonable fee schedule for the

legal services. The fees may not exceed those customarily charged

by an attorney for similar services for a private client. The

fees may be paid only from funds appropriated to the department

for the purpose of providing these legal services.

Acts 1979, 66th Leg., p. 2341, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 22.005. FUNDS. (a) The children's assistance fund and the

medical assistance fund are separate accounts in the general

revenue fund. Money in the separate accounts may be expended only

for the purposes for which the accounts were created or as

otherwise provided by law.

(b) The comptroller shall maintain a department of human

services administration operating fund and a department of human

services assistance operating fund as funds in the state

treasury.

(c) On authorization by the department, the comptroller may

transfer funds appropriated for the operation of the department,

current revenues, and balances on hand into the department of

human services administration operating fund or the department of

human services assistance operating fund. On authorization by the

department, the comptroller shall transfer designated funds

between the two operating funds.

(d) With the approval of the comptroller, the department shall

establish an internal accounting system, and the department's

expenditures shall be allocated to the various funds according to

the system. At the end of each fiscal biennium the department

shall report to the comptroller the amount of the unencumbered

balances in each of the department's operating funds that belongs

to the children's assistance fund and the medical assistance

fund, and those unencumbered balances shall be returned to the

appropriate special fund.

(e) If the department determines that a transfer among

appropriated state funds is needed to match federal medical

assistance funds, the department may authorize the comptroller in

writing to transfer funds allocated to the children's assistance

fund into the medical assistance fund, and the department may use

the transferred funds to provide medical assistance to the

greatest extent possible within the limits of state and federal

law.

(f) The comptroller is the designated custodian of all funds

administered by the department and received by the state from the

federal government or any other source for the purpose of

implementing the provisions of the Social Security Act. The

comptroller may receive the funds, pay them into the proper fund

or account of the general fund of the state treasury, provide for

the proper custody of the funds, and make disbursements of the

funds on the order of the department and on warrant of the

comptroller.

Acts 1979, 66th Leg., p. 2341, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 264, Sec. 10,

eff. Aug. 26, 1985; Acts 1987, 70th Leg., ch. 1052, Sec. 1.09,

eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 599,

Sec. 14, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec.

8.137, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1423, Sec.

9.01, eff. Sept. 1, 1997.

Sec. 22.007. PUBLIC INFORMATION CONTRACT REQUIREMENT. (a) Each

contract between the department and a provider of services must

contain a provision that authorizes the department to display at

the service provider's place of business public awareness

information on services provided by the department.

(b) Notwithstanding Subsection (a) of this section, the

department may not require a physician to display in the

physician's private offices public awareness information on

services provided by the department.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 1.11(a), eff. Sept.

1, 1987.

Sec. 22.008. ENFORCEMENT AND ALTERATION OF SERVICE DELIVERY

STANDARDS. (a) The department shall develop enforcement

guidelines for its community care program that relate to the

service delivery standards required of persons who contract with

the department to carry out its community care program. The

department shall apply the guidelines consistently across the

state.

(b) At the same time the department sends written notice to a

regional department office of a change or interpretation of a

service delivery standard relating to the community care program,

the department shall send a copy of the notice to each community

care program contractor affected by the change or interpretation.

(c) Each decision on whether to enter into a contract in the

community care program that results from a department request for

bids or proposals must be made by one or more persons employed at

the department's state headquarters.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 1.11(a), eff. Sept.

1, 1987.

Sec. 22.009. ADVISORY COMMITTEES. (a) The board shall appoint

advisory committees on the recommendation of the commissioner to

assist the board in performing its duties.

(b) The board shall appoint each advisory committee to provide

for a balanced representation of the general public, providers,

consumers, and other persons, state agencies, or groups with

knowledge of and interest in the committee's field of work.

(c) The board shall specify each advisory committee's purpose,

powers, and duties and shall require each committee to report to

the board in a manner specified by the board concerning the

committee's activities and the results of its work.

(d) The board shall establish procedures for receiving reports

concerning activities and accomplishments of advisory committees

established to advise the board or department. The board on the

recommendation of the commissioner may appoint additional members

to those committees and establish additional duties of those

committees as the board determines to be necessary.

(e) The board shall adopt rules to implement this section. Those

rules must provide that during the development of rules relating

to an area in which an advisory committee exists the committee

must be allowed to assist in the development of and to comment on

the rules before the rules are finally adopted. The rules may

allow the department to bypass this procedure only in an

emergency situation. However, the department shall submit

emergency rules to the appropriate advisory committee for review

at the first committee meeting that occurs after the rules are

adopted.

(f) A member of an advisory committee receives no compensation

but is entitled to reimbursement for transportation expenses and

the per diem allowance for state employees in accordance with the

General Appropriations Act.

(g) Subsections (c) through (f) of this section apply to each

department advisory committee created under this section or under

other law.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 1.11(a), eff. Sept.

1, 1987.

Sec. 22.010. ADVISORY COMMITTEE FOR SERVICES TO AGED AND

DISABLED PERSONS. (a) The Advisory Committee for Services to

Aged and Disabled Persons shall examine and review issues related

to the delivery of departmental services to disabled persons,

including:

(1) the scope and range of services that the department should

provide to disabled persons, including the coordination of a

continuum of community-based services;

(2) how the department may improve the data and information it

collects and maintains relating to services to disabled persons;

(3) how the department may improve the processes used to receive

and refer requests for services from disabled persons; and

(4) how the department may improve its organizational structure

to administer the delivery of services to disabled persons.

(b) The staff of the department's office responsible for

strategic planning shall assist the committee in the examination

and review of the issues.

(c) The department shall consider the long-range recommendations

of the committee in the department's planning efforts and in the

budget requests submitted after the 1990-1991 fiscal biennium.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 1.11(a), eff. Sept.

1, 1987.

Sec. 22.011. MEMORANDUM OF UNDERSTANDING ON SERVICES TO DISABLED

PERSONS. (a) The department, the Texas Department of Health,

the Texas Department of Mental Health and Mental Retardation, the

Texas Rehabilitation Commission, the Texas Commission for the

Blind, the Texas Commission for the Deaf and Hard of Hearing, and

the Texas Education Agency shall adopt a joint memorandum of

understanding to facilitate the coordination of services to

disabled persons. The memorandum shall:

(1) clarify the financial and service responsibilities of each

agency in relation to disabled persons; and

(2) address how the agency will share data relating to services

delivered to disabled persons by each agency.

(b) These agencies in the formulation of this memorandum of

understanding shall consult with and solicit input from advocacy

and consumer groups.

(c) Not later than the last month of each state fiscal year, the

department and the other agencies shall review and update the

memorandum.

(d) Each agency by rule shall adopt the memorandum of

understanding and all revisions to the memorandum.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 1.11(a), eff. Sept.

1, 1987. Amended by Acts 1991, 72nd Leg., ch. 353, Sec. 7, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch. 835, Sec. 19, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 6.52, eff. Sept. 1,

1997.

Sec. 22.013. MEMORANDUM OF UNDERSTANDING ON PUBLIC AWARENESS

INFORMATION. (a) The department, the Texas Department of

Health, the Texas Department of Mental Health and Mental

Retardation, and the Texas Rehabilitation Commission shall adopt

a joint memorandum of understanding that authorizes and requires

the exchange and distribution among the agencies of public

awareness information relating to services provided by or through

the agencies.

(b) Not later than the last month of each state fiscal year, the

department and the other agencies shall review and update the

memorandum.

(c) Each agency by rule shall adopt the memorandum of

understanding and all revisions to the memorandum.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 1.11(a), eff. Sept.

1, 1987.

Sec. 22.014. MEMORANDUM OF UNDERSTANDING ON HOSPITAL AND

LONG-TERM CARE SERVICES. (a) The department, the Texas

Department of Health, and the Texas Department of Mental Health

and Mental Retardation shall adopt a memorandum of understanding

that:

(1) clearly defines the responsibilities of each agency in

providing, regulating, and funding hospital or long-term care

services; and

(2) defines the procedures and standards that each agency will

use to provide, regulate, and fund hospital or long-term care

services.

(b) The memorandum must provide that no new rules or regulations

that would increase the costs of providing the required services

or would increase the number of personnel in hospital or

long-term care facilities may be promulgated by either the

department, the Department of Health, or the Department of Mental

Health and Mental Retardation unless the commissioner of health

certifies that the new rules or regulations are urgent as well as

necessary to protect the health or safety of recipients of

hospital or long-term care services.

(c) The memorandum must provide that any rules or regulations

proposed by the department, the Department of Health, or the

Department of Mental Health and Mental Retardation which would

increase the costs of providing the required services or which

would increase the number of personnel in hospital or long-term

care facilities must be accompanied by a fiscal note prepared by

the agency proposing said rules and submitted to the department.

The fiscal note should set forth the expected impact which the

proposed rule or regulation will have on the cost of providing

the required service and the anticipated impact of the proposed

rule or regulation on the number of personnel in hospital or

long-term care facilities. The memorandum must provide that in

order for a rule to be finally adopted the department must

provide written verification that funds are available to

adequately reimburse hospital or long-term care service providers

for any increased costs resulting from the rule or regulation.

The department is not required to provide written verification if

the commissioner of health certifies that a new rule or

regulation is urgent as well as necessary to protect the health

or safety of recipients of hospital or long-term care services.

(d) The memorandum must provide that upon final adoption of any

rule increasing the cost of providing the required services, the

department must establish reimbursement rates sufficient to cover

the increased costs related to the rule. The department is not

required to establish reimbursement rates sufficient to cover the

increased cost related to a rule or regulation if the

commissioner of health certifies that the rule or regulation is

urgent as well as necessary to protect the health or safety of

recipients of hospital or long-term care services.

(e) The memorandum must provide that Subsections (b) through (d)

of this section do not apply if the rules are required by state

or federal law or federal regulations.

(f) These agencies in the formulation of this memorandum of

understanding shall consult with and solicit input from advocacy

and consumer groups.

(g) Not later than the last month of each state fiscal year, the

department and the other agencies shall review and update the

memorandum.

(h) Each agency by rule shall adopt the memorandum of

understanding and all revisions to the memorandum.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 1.11(a), eff. Sept.

1, 1987.

Sec. 22.015. REPORTING OF PHYSICIAN MISCONDUCT OR MALPRACTICE.

(a) If the department receives an allegation that a physician

employed by or under contract with the department has committed

an action that constitutes a ground for the denial or revocation

of the physician's license under Section 164.051, Occupations

Code, the department shall report the information to the Texas

State Board of Medical Examiners in the manner provided by

Section 154.051, Occupations Code.

(b) The department shall provide the Texas State Board of

Medical Examiners with a copy of any report or finding relating

to an investigation of an allegation reported to the Texas State

Board of Medical Examiners.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 1.11(a), eff. Sept.

1, 1987. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.812,

eff. Sept. 1, 2001.

Sec. 22.016. SPECIAL PURCHASING PROCEDURES. The department

shall comply with any special purchasing procedures requiring

competitive review under Subtitle D, Title 10, Government Code.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 1.11(a), eff. Sept.

1, 1987. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.19(4),

eff. Sept. 1, 1997.

Sec. 22.017. PROGRAM ACCESSIBILITY. The department shall

prepare and maintain a written plan that describes how persons

who do not speak English or who have physical, mental, or

developmental disabilities can be provided reasonable access to

the department's programs.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 1.11(a), eff. Sept.

1, 1987.

Sec. 22.018. COOPERATION WITH STATE OFFICE OF ADMINISTRATIVE

HEARINGS. (a) The department and the chief administrative law

judge of the State Office of Administrative Hearings shall adopt

a memorandum of understanding under which the State Office of

Administrative Hearings, on behalf of the department, conducts

all contested case hearings authorized or required by law to be

conducted by the department under the administrative procedure

law, Chapter 2001, Government Code.

(b) The memorandum of understanding shall require the chief

administrative law judge, the department, and the commissioner to

cooperate in connection with a contested case hearing and may

authorize the State Office of Administrative Hearings to perform

any administrative act, including giving of notice, that is

required to be performed by the department or commissioner.

(c) The memorandum of understanding shall address whether the

administrative law judge who conducts a contested case hearing

for the State Office of Administrative Hearings on behalf of the

department shall:

(1) enter the final decision in the case after completion of the

hearing; or

(2) propose a decision to the department or the commissioner for

final consideration.

(d) The department by interagency contract shall reimburse the

State Office of Administrative Hearings for the costs incurred in

conducting contested case hearings for the department. The

department may pay an hourly fee for the costs of conducting

those hearings or a fixed annual fee negotiated biennially by the

department and the State Office of Administrative Hearings to

coincide with the department's legislative appropriations

request.

(e) A reference in law to the hearings division of the

department is considered to be a reference to the State Office of

Administrative Hearings when used in relation to a contested case

hearing under the administrative procedure law, Chapter 2001,

Government Code.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 1.11(a), eff. Sept.

1, 1987. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1505, Sec. 1.03,

eff. Sept. 1, 1999.

Sec. 22.019. DUE PROCESS PROCEDURES. (a) The department may

not retroactively apply a rule, standard, guideline, or policy

interpretation.

(b) The department shall adopt any changes in departmental

policy in accordance with the rule-making provisions of Chapter

2001, Government Code. The department shall use periodic

bulletins and indexes to notify contractors of changes in policy

and to explain the changes. The department may not adopt a change

in departmental policy that takes effect before the date on which

the department notifies contractors as prescribed by this

subsection.

(c) The board shall adopt a rule requiring the department to

respond in writing to each written inquiry from a contractor not

later than the 14th day after the date on which the department

receives the inquiry.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 1.12(a), eff. Sept.

1, 1987. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.

Sec. 22.020. AUDIT PROCEDURE. At any time during an audit, the

department shall permit a contractor to submit additional or

alternative documentation to prove that services were delivered

to an eligible client. Any recovery of costs by the department

from the contractor for using additional or alternative

documentation may not exceed the amount the contractor would

otherwise be entitled to receive under the contract as

administrative costs.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 1.12(a), eff. Sept.

1, 1987.

Sec. 22.021. DISTRIBUTION OF FUNDS. (a) If funds are

appropriated to the department for the general support or

development of a service that is needed throughout the state, the

department shall allocate those funds equitably across the state.

(b) This section does not apply to funds appropriated for a

research or demonstration program or for the purchase of direct

services.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 1.12(a), eff. Sept.

1, 1991.

Sec. 22.022. RESIDENCY REQUIREMENTS. To the extent permitted by

law the department shall only provide services to legal residents

of the United States or the State of Texas.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 1.12(a), eff. Sept.

1, 1987.

Sec. 22.023. PAYMENT FOR CERTAIN INSURANCE COVERAGE. (a) In

this section, "AIDS" and "HIV" have the meanings assigned by

Section 81.101, Health and Safety Code.

(b) Subject to the limitations in Subsection (c) of this

section, the department may purchase and pay the premiums for a

conversion policy or other health insurance coverage for a person

who is diagnosed as having AIDS, HIV, or other terminal or

chronic illness and whose income level is less than 200 percent

of the federal poverty level, based on the federal Office of

Management and Budget poverty index in effect at the time

coverage is provided, even though a person may be eligible for

benefits under Chapter 32 of this code. Health insurance coverage

for which premiums may be paid under this section includes

coverage purchased from an insurance company authorized to do

business in this state, a group hospital services corporation

operating under Chapter 842, Insurance Code, a health maintenance

organization operating under Chapter 843, Insurance Code, or an

insurance pool created by the federal or state government or a

political subdivision of the state.

(c) If a person is eligible for benefits under Chapter 32 of

this code, the department may not purchase or pay premiums for a

health insurance policy under this section if the premiums to be

charged for the health insurance coverage are greater than

premiums paid for benefits under Chapter 32 of this code. The

department may not purchase or pay premiums for health insurance

coverage under this section for a person at the same time that

that person is covered by benefits under Chapter 32 of this code.

(d) The department shall pay for that coverage with money made

available to it for that purpose.

(e) The board by rule may adopt necessary rules, criteria, and

plans and may enter into necessary contracts to carry out this

section.

Added by Acts 1989, 71st Leg., ch. 1041, Sec. 5, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(10), eff.

Sept. 1, 1991; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.534, eff.

Sept. 1, 2003.

Sec. 22.024. DEVELOPMENT OF SERVICE PLAN FOR ELDERLY OR

DISABLED. If the Texas Department of Human Services, Texas

Department of Mental Health and Mental Retardation, Texas

Commission for the Deaf and Hard of Hearing, Texas Department on

Aging, or another agency funded in the General Appropriations Act

under appropriations for health, welfare, and rehabilitation

agencies receives funds to provide case management services to

the elderly or disabled, the agency shall provide information to

its staff concerning the services other agencies provide to those

populations. The agency's staff shall use that information to

develop a comprehensive service plan for its clients.

Added by Acts 1989, 71st Leg., ch. 1085, Sec. 1, eff. Sept. 1,

1989. Renumbered from Sec. 22.023 by Acts 1990, 71st Leg., 6th

C.S., ch. 12, Sec. 2(10), eff. Sept. 6, 1990. Amended by Acts

1991, 72nd Leg., ch. 353, Sec. 8, eff. Sept. 1, 1991; Acts 1995,

74th Leg., ch. 835, Sec. 20, eff. Sept. 1, 1995.

Sec. 22.025. ERROR-RATE REDUCTION. (a) The department shall:

(1) set progressive goals for improving the department's error

rates in the aid to families with dependent children and food

stamp programs; and

(2) develop a specific schedule to meet those goals.

(b) Each fiscal quarter, the department shall prepare a report

detailing the progress the department has made in reaching its

goals. The report must include an analysis by region of the

department's goals and performance relating to error-rate

reduction. The department shall send a copy of the report to the

governor's office, the legislative budget office, and any

appropriate interagency task force having oversight

responsibility over welfare fraud.

(c) As appropriate, the department shall include in its employee

evaluation process a rating system that emphasizes error-rate

reduction and workload.

(d) The department shall take appropriate action if a region has

a higher than average error rate and that rate is not reduced in

a reasonable period.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 8.08(a), eff. Sept.

1, 1995.

Sec. 22.0251. TIMELY DETERMINATION OF OVERPAYMENTS. (a)

Subject to the approval of the commissioner of health and human

services, the department shall:

(1) determine and record the time taken by the department to

establish an overpayment claim in the food stamp program or the

program of financial assistance under Chapter 31;

(2) set progressive goals for reducing the time described by

Subdivision (1); and

(3) adopt a schedule to meet the goals set under Subdivision

(2).

(b) The department shall submit to the governor, the Legislative

Budget Board, and the Health and Human Services Commission a

semiannual report detailing the department's progress in reaching

its goals under Subsection (a)(2). The report may be consolidated

with any other report relating to the same subject that the

department is required to submit under other law.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 1.01(a), eff. Sept.

1, 1997.

Sec. 22.0252. TELEPHONE COLLECTION PROGRAM. (a) The department

shall use the telephone to attempt to collect reimbursement from

a person who receives a benefit granted in error under the food

stamp program or the program of financial assistance under

Chapter 31.

(b) The department shall submit to the governor, the Legislative

Budget Board, and the Health and Human Services Commission a

semiannual report on the operation and success of the telephone

collection program. The report may be consolidated with any other

report relating to the same subject that the department is

required to submit under other law.

(c) The department shall ensure that the telephone collection

program attempts to collect reimbursement for all identified

delinquent payments for which 15 days or more have elapsed since

the initial notice of delinquency was sent to the recipient.

(d) The department shall use an automated collections system to

monitor the results of the telephone collection program. The

system must:

(1) accept data from the accounts receivable tracking system

used by the department;

(2) automate recording tasks performed by a collector, including

providing access to department records regarding the recipient

and recording notes and actions resulting from a call placed to

the recipient;

(3) automatically generate a letter to a recipient following a

telephone contact that confirms the action to be taken regarding

the delinquency;

(4) monitor the receipt of scheduled payments from a recipient

for repayment of a delinquency; and

(5) generate reports regarding the effectiveness of individual

collectors and of the telephone collection program.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 1.01(a), eff. Sept.

1, 1997. Amended by Acts 1999, 76th Leg., ch. 206, Sec. 2, eff.

Sept. 1, 1999.

Sec. 22.0253. PARTICIPATION IN FEDERAL TAX REFUND OFFSET

PROGRAM. The department shall participate in the Federal Tax

Refund Offset Program (FTROP) to attempt to recover benefits

granted by the department in error under the food stamp program.

The department shall submit as many claims that meet program

criteria as possible for offset against income tax returns.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 1.01(a), eff. Sept.

1, 1997.

Sec. 22.0254. PROSECUTION OF FRAUDULENT CLAIMS. (a) The

department shall keep a record of the dispositions of referrals

made by the department to a district attorney concerning

fraudulent claims for benefits under the food stamp program or

the program of financial assistance under Chapter 31.

(b) The department may:

(1) request status information biweekly from the appropriate

district attorney on each major fraudulent claim referred by the

department;

(2) request a written explanation from the appropriate district

attorney for each case referred in which the district attorney

declines to prosecute; and

(3) encourage the creation of a special welfare fraud unit in

each district attorney's office that serves a municipality with a

population of more than 250,000, to be financed by amounts

provided by the department.

(c) The department by rule may define what constitutes a major

fraudulent claim under Subsection (b)(1).

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 1.01(a), eff. Sept.

1, 1997.

Sec. 22.0255. RETURNED-MAIL REDUCTION. (a) The department

shall develop and implement policies and procedures designed to

improve the department's electronic benefits transfer cards used

for federal and state entitlement programs administered by the

department.

(b) The department shall set an annual goal of reducing the

amount of returned mail it receives under the programs described

by Subsection (a) so that the percentage rate of returned mail is

within one percent of the percentage rate of returned mail

reported annually for the credit card and debit card industries.

(c) The department shall submit a biennial report to the

governor's office, the legislature, and the Legislative Budget

Board detailing the progress the department has made in reaching

its goals under this section.

Added by Acts 1997, 75th Leg., ch. 322, Sec. 1, eff. May 26,

1997.

Sec. 22.026. REDUCTION OF CLIENT FRAUD. The department shall:

(1) ensure that errors attributed to client fraud are

appropriate; and

(2) take immediate and appropriate action to limit any client

fraud that occurs.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 8.08(a), eff. Sept.

1, 1995.

Sec. 22.027. FRAUD PREVENTION. (a) to (d) Repealed by Acts

1997, 75th Leg., ch. 1153, Sec. 1.06(i), eff. Sept. 1, 1997.

(e) The department and the comptroller shall coordinate their

efforts to cross-train agency staff whose duties include fraud

prevention and detection to enable the staff to identify and

report possible fraudulent activity in programs, taxes, or funds

administered by the other agency.

(f) A local law enforcement agency that seizes an electronic

benefits transfer (EBT) card issued by the department to a

recipient of an entitlement program administered by the

department shall immediately notify the department of the seizure

and return the card to the department. The department shall send

letters to local law enforcement agencies or post materials in

the buildings in which those agencies are located to ensure that

local law enforcement officials are aware of this requirement.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 8.04(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 322, Sec. 2, eff.

May 26, 1997.

Sec. 22.028. ELECTRONIC BENEFITS TRANSFER: MONITORING. (a) The

private electronic benefits transfer (EBT) operator with which

the department contracts to administer the EBT system, shall

establish procedures to maintain records that monitor all debit

transactions relating to EBT client accounts under this section.

The EBT operator shall deliver copies of the records to the

department and the comptroller not later than the first day of

each month. The department shall immediately review the records

and assess the propriety of the debit transactions.

(b) After reviewing the records under Subsection (a), the

department shall take necessary or advisable action to ensure

compliance with EBT rules by the EBT operator, retailers, and

clients.

(c) No later than the first day of each month, the department

shall send the comptroller a report listing the accounts on which

enforcement actions or other steps were taken by the department

in response to the records received from the EBT operator under

this section, and the action taken by the department. The

comptroller shall promptly review the report and, as appropriate,

may solicit the advice of the Medicaid and Public Assistance

Fraud Oversight Task Force regarding the results of the

department's enforcement actions.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 8.04(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1153, Sec. 1.06(b),

eff. Sept. 1, 1997.

Sec. 22.029. PROJECT FOR FRAUD DETECTION AND PREVENTION THROUGH

DATA MATCHING. (a) In order to enhance the state's ability to

detect and prevent fraud in the payment of claims under federal

and state entitlement programs, the Health and Human Services

Commission shall implement a data matching project as described

by Subsection (b). The costs of developing and administering the

data matching project shall be paid entirely from amounts

recovered by participating agencies as a result of potential

fraudulent occurrences or administrative errors identified by the

project.

(b) The project shall involve the matching of database

information among all agencies using electronic funds transfer

and other participating agencies. The commission shall contract

through a memorandum of understanding with each agency

participating in the project. After the data has been matched,

the commission shall furnish each participating agency with a

list of potential fraudulent occurrences or administrative

errors.

(c) Each agency participating in a matching cycle shall document

actions taken to investigate and resolve fraudulent issues noted

on the list provided by the commission. The commission shall

compile the documentation furnished by participating agencies for

each matching cycle, and shall report the results of the project

to the governor, lieutenant governor, speaker of the house of

representatives, and Legislative Budget Board not later than

December 1, 1996.

(d) Agencies participating under Subsection (b) shall cooperate

fully with the commission in the prompt provision of data in the

requested format, for the identification of suspected fraudulent

occurrences, or administrative errors as the commission may

otherwise reasonably request in order to carry out the intent of

this section.

(e) The commission and participating agencies providing source

data for the project shall take all necessary steps to protect

the confidentiality of information provided as part of this

project, in compliance with all existing state and federal

privacy guidelines.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 8.03, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 827, Sec. 2, eff.

Sept. 1, 1997.

Sec. 22.0291. PROJECT FOR IDENTIFYING PERSONS ELIGIBLE FOR

BENEFITS THROUGH DATA MATCHING. (a) The Texas Department of

Health shall implement a data matching project to locate

individuals who qualify to participate in the federal special

supplemental food program for women, infants, and children. The

department shall notify eligible persons and encourage them to

apply for the program.

(b) The department shall identify other state agency databases

that could be matched with the department's database for the

federal special supplemental food program for women, infants, and

children. The department shall contract through a memorandum of

understanding with each agency participating in the project.

(c) Agencies participating under Subsection (b) shall cooperate

fully with the department and promptly provide data in the

requested format.

(d) The department and participating agencies providing source

data for the project shall take all necessary steps to protect

the confidentiality of information provided as part of this

project, in compliance with all existing state and federal

privacy guidelines.

(e) The Texas Department of Health shall identify the databases

for the matching project not later than December 30, 1997, and

shall begin database matching not later than July 1, 1998.

Added by Acts 1997, 75th Leg., ch. 827, Sec. 3, eff. Sept. 1,

1997.

Sec. 22.0292. INFORMATION MATCHING SYSTEM RELATING TO IMMIGRANTS

AND FOREIGN VISITORS. (a) The department shall, through the use

of a computerized matching system, compare department information

relating to applicants for and recipients of food stamps and

financial assistance under Chapter 31 with information obtained

from the Department of State of the United States and the United

States Department of Justice relating to immigrants and visitors

to the United States for the purpose of preventing individuals

from unlawfully receiving public assistance benefits administered

by the department.

(b) The department may enter into an agreement with the

Department of State of the United States and the United States

Department of Justice as necessary to implement this section.

(c) The department and federal agencies sharing information

under this section shall protect the confidentiality of the

shared information in compliance with all existing state and

federal privacy guidelines.

(d) The department shall submit to the governor, the Legislative

Budget Board, and the Health and Human Services Commission a

semiannual report on the operation and success of the information

matching system required by this section. The report may be

consolidated with any other report relating to the same subject

matter the department is required to submit under other law.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 1.01(b), eff. Sept.

1, 1997. Renumbered from Sec. 22.0291 by Acts 1999, 76th Leg.,

ch. 62, Sec. 19.01(69), eff. Sept. 1, 1999.

Sec. 22.030. AGREEMENTS FOR PURCHASE OF SERVICES FOR CHILDREN.

(a) To ensure the maximum use of available federal matching

funds for child care services and other support services under

Section 31.010, the Department of Human Services shall enter into

agreements with the appropriate local community organizations to

receive donations to be used for the purchase of services for

which matching federal funds are available.

(b) The Department of Human Services shall cooperate with each

local community organization to develop guidelines for the use of

that community's donation to provide the services described in

Subsection (a) of this section.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 6.05, eff. Sept. 1,

1995.

Sec. 22.031. UNANNOUNCED INSPECTIONS. The department may make

any inspection of a facility or program under the department's

jurisdiction without announcing the inspection.

Added by Acts 1995, 74th Leg., ch. 531, Sec. 3, eff. Aug. 28,

1995. Renumbered from Human Resources Code Sec. 22.025 by Acts

1997, 75th Leg., ch. 165, Sec. 31.01(60), eff. Sept. 1, 1997.

Sec. 22.032. USE OF EARNED FEDERAL FUNDS. Subject to the

General Appropriations Act, the department may use earned federal

funds derived from recovery of amounts paid or benefits granted

by the department as a result of fraud to pay the costs of the

department's activities relating to preventing fraud.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 1.02, eff. Sept. 1,

1997.

Sec. 22.034. WORK GROUP ON LONG-TERM CARE SERVICES. (a) In

this section, "long-term care services" includes community care

services and support, and services provided by nursing

facilities, assisted living facilities, group homes, intermediate

care facilities for persons with mental retardation, and other

institutional care facilities.

(b) A work group is created to assist the department and the

Texas Department of Mental Health and Mental Retardation in

studying coordination of planning and services between the two

agencies in providing long-term care services.

(c) The work group is composed of the following 20 members:

(1) two representatives of the department, appointed by the

commissioner;

(2) two representatives of the Texas Department of Mental Health

and Mental Retardation, appointed by the commissioner of mental

health and mental retardation;

(3) two representatives of the Texas Department on Aging,

appointed by the executive director of aging;

(4) one representative of the Health and Human Services

Commission, appointed by the commissioner of health and human

services;

(5) three consumers of long-term care services, jointly

appointed by the commissioner and the commissioner of mental

health and mental retardation;

(6) two advocates for elderly individuals, appointed by the

commissioner;

(7) two advocates for persons with disabilities, appointed by

the commissioner;

(8) two advocates for people with mental retardation and mental

illness, appointed by the commissioner of mental health and

mental retardation; and

(9) four long-term care services providers, jointly appointed by

the commissioner and the commissioner of mental health and mental

retardation, representative of the broadest array of settings

listed in Subsection (a).

(d) A member of the work group serves at the will of the

appointing agency.

(e) The members of the work group shall elect a presiding

officer and any other necessary officers.

(f) The work group shall meet at the call of the presiding

officer.

(g) A member of the work group receives no additional

compensation for serving on the work group. Persons serving on

the work group shall be reimbursed for travel and other expenses

necessary for participation as provided in the General

Appropriations Act.

(h) The work group shall study and report on coordination of

planning and services between the department and the Texas

Department of Mental Health and Mental Retardation in providing

long-term care services. As part of its study and report on

coordination, the work group shall also study and make

recommendations on the development of consistent and

standardized:

(1) regulation of residential and community long-term care

services;

(2) rate-setting processes for long-term care providers and

services;

(3) contractor monitoring for long-term care providers and

services;

(4) intake, assessment, referral, and coordinated case

management procedures for long-term care services; and

(5) administration of the In-Home and Family Support Program

operated by the department and the Texas Department of Mental

Health and Mental Retardation.

(i) The work group shall report annually to the commissioner,

the commissioner of health and human services, and the

commissioner of mental health and mental retardation. The report

must include any recommendations on subjects the work group has

studied.

(j) The work group is not subject to Chapter 2110, Government

Code.

Added by Acts 1999, 76th Leg., ch. 1505, Sec. 1.04, eff. Sept. 1,

1999.

Sec. 22.035. CHILDREN'S POLICY COUNCIL. (a) A work group to be

known as the Children's Policy Council shall assist the

department, the commissioner of health and human services, the

Texas Department of Health, the Texas Department of Mental Health

and Mental Retardation, and the Department of Protective and

Regulatory Services in developing, implementing, and

administering family support policies and related long-term care

and health programs for children.

(b) The commissioner of health and human services shall appoint

the members of the work group, which must include the following:

(1) a person who is younger than 22 years of age and is a

consumer of long-term care and health programs for children;

(2) relatives of consumers of long-term care and health programs

for children;

(3) a representative from an organization that is an advocate

for consumers of long-term care and health programs for children;

(4) a representative from a state agency that provides long-term

care and health programs for children;

(5) a person from a private entity that provides long-term care

and health programs for children;

(6) a person from a public entity that provides long-term care

and health programs for children;

(7) a person with expertise in the availability of funding and

the application of funding formulas for children's long-term care

and health services;

(8) a representative from a faith-based organization;

(9) a representative from a nonspecialized community services

organization; and

(10) a representative from a business that is not related to

providing services to persons with disabilities.

(c) A majority of the members of the work group must be composed

of relatives of consumers of long-term care and health programs

for children.

(d) A person may not be appointed as a relative of a consumer of

long-term care and health programs for children if the person:

(1) is an employee of a state agency that provides long-term

care or health services for children; or

(2) contracts with a state agency described by Subdivision (1)

to provide long-term care or health services for children.

(e) The department and the Texas Department of Health shall

equally provide administrative support, including staff, to the

work group.

(f) A member of the work group serves at the will of the

commissioner of health and human services.

(g) The commissioner of health and human services shall appoint

a member of the work group to serve as a presiding officer.

(h) The work group shall meet at the call of the presiding

officer.

(i) A member of the work group receives no additional

compensation for serving on the work group. Consumers and

relatives of consumers serving on the work group shall be

reimbursed for travel and other expenses necessary for

participation as provided in the General Appropriations Act.

Other members of the work group may not be reimbursed for travel

or other expenses incurred while conducting the business of the

work group. Reimbursement under this subsection shall be paid

equally out of funds appropriated to the department and funds

appropriated to the Texas Department of Health.

(j) The work group shall study and make recommendations in the

following areas:

(1) access of a child or a child's family to effective case

management services, including case management services with a

single case manager, parent case managers, or independent case

managers;

(2) the transition needs of children who reach an age at which

they are no longer eligible for services at the Texas Department

of Health, the Texas Education Agency, and other applicable state

agencies;

(3) the blending of funds, including case management funding,

for children needing long-term care and health services;

(4) collaboration and coordination of children's services

between the department, the Texas Department of Health, the Texas

Department of Mental Health and Mental Retardation, and any other

agency determined to be applicable by the work group;

(5) budgeting and the use of funds appropriated for children's

long-term care services and children's health services;

(6) services and supports for families providing care for

children with disabilities;

(7) effective permanency planning for children who reside in

institutions or who are at risk of placement in an institution;

(8) barriers to enforcement of regulations regarding

institutions that serve children with disabilities; and

(9) the provision of services under the medical assistance

program to children younger than 23 years of age with

disabilities or special health care needs under a waiver granted

under Section 1915(c) of the federal Social Security Act (42

U.S.C. Section 1396n(c)).

(k) Not later than September 1 of each even-numbered year, the

work group shall report on its findings and recommendations to

the legislature and the commissioner of health and human

services.

(l) After evaluating and considering recommendations reported

under Subsection (k), the Health and Human Services Commission

shall adopt rules to implement guidelines for providing long-term

care and health services to children.

(m) The work group is not subject to Chapter 2110, Government

Code.

Added by Acts 1999, 76th Leg., ch. 1505, Sec. 1.04, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 198, Sec. 1, eff.

Sept. 1, 2001.

Sec. 22.036. PROGRAMS FOR DEAF-BLIND MULTIHANDICAPPED

INDIVIDUALS AND THEIR PARENTS. (a) The department shall

establish programs to serve deaf-blind multihandicapped

individuals by helping them attain self-sufficiency and

independent living.

(b) The department shall establish a program of parental

counseling for the parents of deaf-blind multihandicapped

individuals. The counseling program may be provided on an

individual or group basis and must include programs, activities,

and services necessary to foster greater understanding and to

improve relationships among professionals, parents, and

deaf-blind multihandicapped individuals.

(c) The department shall establish a summer outdoor training

program for deaf-blind multihandicapped individuals. The outdoor

training program must be designed to help meet the unique needs

of deaf-blind multihandicapped individuals for the purpose of

broadening their educational experiences and improving their

ability to function more independently.

(d) The department shall establish regulations for implementing

and administering the programs.

(e) The department may contract for services or goods with

private or public entities for purposes of this section.

(f) From information collected from the programs, the department

shall determine the need for related future services and the most

efficient and effective method of delivering the future services.

Added by Acts 1985, 69th Leg., ch. 619, Sec. 14, eff. Sept. 1,

1985. Amended by Acts 1999, 76th Leg., ch. 1505, Sec. 1.05, eff.

Sept. 1, 1999.

Sec. 22.037. PILOT PROGRAM FOR COMMUNITY-BASED ALTERNATIVES FOR

PERSONS WITH DISABILITIES. (a) In this section:

(1) "Institution" means:

(A) an ICF-MR, as defined by Section 531.002, Health and Safety

Code;

(B) a nursing facility; or

(C) an institution for the mentally retarded licensed or

operated by the Department of Protective and Regulatory Services.

(2) "Legally authorized representative" has the meaning assigned

by Section 241.151, Health and Safety Code.

(b) The department, in cooperation with the Texas Department of

Mental Health and Mental Retardation and the Department of

Protective and Regulatory Services in accordance with the

memorandum of understanding adopted under Section 22.038, shall

develop and implement in at least three sites a pilot program to

provide a system of services and support that fosters

independence and productivity and provides meaningful

opportunities for persons with disabilities to live in the

community. The department shall determine the pilot sites, with

one site in a rural area, one site in an urban area, and one site

in a mixed urban and rural area. In determining the sites, the

department shall consider the length of waiting lists for

community-based services and support in each area and give

preference to areas with the longest waiting lists.

(c) The pilot program, subject to the availability of funds,

shall include the following components:

(1) a comprehensive system of improved policies and procedures

to avoid inappropriately placing a person with a disability in an

institution, including policies and procedures that require:

(A) a preadmission screening for the person that includes the

participation of hospital discharge staff and the person's

physician; and

(B) an analysis of the costs, benefits, and effectiveness of

placing the person in a community-based alternative care setting;

(2) a program under which physicians who treat persons with

disabilities and hospital discharge staff are:

(A) educated about the availability of community-based

alternatives to institutionalization to reduce the number of

persons inappropriately placed in an institution; and

(B) required to inform a person with a disability and any other

person required to be provided information under Section 531.042,

Government Code, of all care and support options available to the

person with the disability, including community-based care and

support options, before that person makes a decision regarding a

long-term care placement;

(3) a program, including a program implemented through grants to

community-based organizations, to provide a transition case

manager to:

(A) assist a person with a disability in making a transition

from an institution to a community-based alternative care setting

after that person or the person's legally authorized

representative decides the person should make that transition;

and

(B) coordinate with the local mental health or mental

retardation authority, as defined by Section 531.002, Health and

Safety Code, in:

(i) providing services to the person related to the assistance

described by Paragraph (A), if applicable; and

(ii) conducting outreach initiatives under Subdivision (4);

(4) a program to provide grants to community-based organizations

to conduct outreach initiatives to identify persons with

disabilities who may inappropriately reside in an institution;

and

(5) a program under which presumptive eligibility is authorized

for community-based care and support programs for a person with a

disability.

(d) The department shall implement each component of the pilot

program described by Subsection (c) for which the legislature

appropriates sufficient money. The department is not required to

implement a component if the legislature does not appropriate

sufficient money for that component.

(e) Not later than January 15, 2005, the department shall submit

a report concerning the effectiveness of the pilot program to the

presiding officers of both houses of the legislature and to the

governor. The report must include:

(1) an evaluation of the strengths and weaknesses of each

implemented component of the pilot program;

(2) a recommendation regarding the feasibility of expanding the

pilot program statewide; and

(3) a recommendation regarding adopting improved policies and

procedures with statewide applicability, as determined from the

information obtained in operating the pilot program, to ensure

appropriate care settings for persons with disabilities.

Added by Acts 2001, 77th Leg., ch. 1239, Sec. 4, eff. Sept. 1,

2001.

Sec. 22.038. MEMORANDUM OF UNDERSTANDING ON PILOT PROGRAM FOR

COMMUNITY-BASED ALTERNATIVES FOR PERSONS WITH DISABILITIES. (a)

The department, the Texas Department of Mental Health and Mental

Retardation, and the Department of Protective and Regulatory

Services shall adopt a memorandum of understanding to implement

the pilot program under Section 22.037.

(b) The memorandum of understanding must:

(1) define the responsibilities of each agency in implementing

the components of the pilot program; and

(2) provide for interagency coordination and integration with

respect to appropriate components of the pilot program, including

any components:

(A) that serve persons for whom each of the agencies otherwise

provides services;

(B) for which coordination and integration among the agencies

will result in the more efficient accomplishment of the goals of

the comprehensive, effectively working plan implemented under

Section 531.0244, Government Code; or

(C) that are recommended by the interagency task force under

Section 531.02441, Government Code, for coordination and

integration.

(c) Not later than September 1 of each year, the department, the

Texas Department of Mental Health and Mental Retardation, and the

Department of Protective and Regulatory Services shall review and

update the memorandum.

(d) Each agency by rule shall adopt the memorandum of

understanding and all revisions to the memorandum.

Added by Acts 2001, 77th Leg., ch. 1239, Sec. 4, eff. Sept. 1,

2001.

Sec. 22.039. TRAINING AND CONTINUING EDUCATION RELATED TO

CERTAIN LONG-TERM CARE FACILITIES. (a) In this section:

(1) "Long-term care facility" means a nursing institution, an

assisted living facility, or an intermediate care facility for

the mentally retarded licensed under Chapter 242, 247, or 252,

Health and Safety Code.

(2) "Provider" means an employee or agent of a long-term care

facility.

(3) "Surveyor" means an employee or agent of the department or

another state agency responsible for licensing, inspecting,

surveying, or investigating a long-term care facility in relation

to:

(A) licensing under Chapter 242, 247, or 252, Health and Safety

Code; or

(B) certification for participation in the medical assistance

program in accordance with Chapter 32.

(b) The department shall require a surveyor to complete a basic

training program before the surveyor inspects, surveys, or

investigates a long-term care facility. The training must include

observation of the operations of a long-term care facility

unrelated to the survey, inspection, or investigation process for

a minimum of 10 working days within a 14-day period.

(c) The department shall semiannually provide training for

surveyors and providers on subjects that address at least one of

the 10 most common violations by long-term care facilities under

federal or state law.

(d) Except as provided by Subsection (e), a surveyor who is a

health care professional licensed under the laws of this state

must receive a minimum of 50 percent of the professional's

required continuing education credits, if any, in gerontology or

care for individuals with cognitive or physical disabilities, as

appropriate.

(e) A surveyor who is a pharmacist must receive a minimum of 30

percent of the pharmacist's required continuing education credits

in gerontology or care for individuals with cognitive or physical

disabilities, as appropriate.

Added by Acts 2001, 77th Leg., ch. 1284, Sec. 7.01, eff. June 15,

2001. Renumbered from Human Resources Code, Sec. 22.037, by Acts

2003, 78th Leg., ch. 1275, Sec. 2(96), eff. Sept. 1, 2003.

Sec. 22.040. DETERMINATION OF ELIGIBILITY FOR COMMUNITY CARE

SERVICES FOR ELDERLY PERSONS OR PERSONS WITH DISABILITIES. The

department by rule shall develop and implement a plan to assist

elderly persons or persons with disabilities requesting community

care services in receiving those services as quickly as possible

when those services become available. The plan must require the

department to:

(1) forecast participant openings that will become available in

a community care program serving the elderly person or person

with a disability during the next fiscal quarter because of

program expansion or case closures;

(2) contact an individual on an interest list and begin the

program eligibility determination process at least 30 days before

an opening is forecasted to become available in the program; and

(3) ensure that an individual determined to be eligible for

services does not begin receiving services until after the

opening actually becomes available.

Acts 2003, 78th Leg., ch. 1169, Sec. 11, eff. Sept. 1, 2003.

Sec. 22.041. THIRD-PARTY INFORMATION. Notwithstanding any other

provision of this code, the department may use information

obtained from a third party to verify the assets and resources of

a person for purposes of determining the person's eligibility and

need for medical assistance, financial assistance, or nutritional

assistance. Third-party information includes information

obtained from:

(1) a consumer reporting agency, as defined by Section 20.01,

Business & Commerce Code;

(2) an appraisal district; or

(3) the Texas Department of Motor Vehicles vehicle registration

record database.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.85, eff. Sept. 1,

2003.

Renumbered from Human Resources Code, Section 22.040 by Acts

2005, 79th Leg., Ch.

728, Sec. 23.001(55), eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3G.01, eff. September 1, 2009.



CHAPTER 23. SUSPENSION OF DRIVERS OR RECREATIONAL LICENSE FOR FAILURE TO REIMBURSE DEPARTMENT

HUMAN RESOURCES CODE

TITLE 2. DEPARTMENT OF HUMAN SERVICES AND DEPARTMENT OF

PROTECTIVE AND REGULATORY SERVICES

SUBTITLE B. STRUCTURE AND FUNCTIONS OF DEPARTMENT OF HUMAN

SERVICES

CHAPTER 23. SUSPENSION OF DRIVERS OR RECREATIONAL LICENSE FOR

FAILURE TO REIMBURSE DEPARTMENT

Sec. 23.001. DEFINITIONS. In this chapter:

(1) "License" means a license, certificate, registration,

permit, or other authorization that:

(A) is issued by a licensing authority;

(B) is subject before expiration to suspension, revocation,

forfeiture, or termination by an issuing licensing authority; and

(C) a person must obtain to:

(i) operate a motor vehicle; or

(ii) engage in a recreational activity, including hunting and

fishing, for which a license or permit is required.

(2) "Order suspending a license" means an order issued by the

department directing a licensing authority to suspend a license.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 5.01(a), eff. Sept.

1, 1997.

Sec. 23.002. LICENSING AUTHORITIES SUBJECT TO CHAPTER. In this

chapter, "licensing authority" means:

(1) the Parks and Wildlife Department; and

(2) the Department of Public Safety of the State of Texas.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 5.01(a), eff. Sept.

1, 1997.

Sec. 23.003. SUSPENSION OF LICENSE. The department may issue an

order suspending a license as provided by this chapter of a

person who, after notice:

(1) has failed to reimburse the department for an amount in

excess of $250 granted in error to the person under the food

stamp program or the program of financial assistance under

Chapter 31;

(2) has been provided an opportunity to make payments toward the

amount owed under a repayment schedule; and

(3) has failed to comply with the repayment schedule.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 5.01(a), eff. Sept.

1, 1997.

Sec. 23.004. INITIATION OF PROCEEDING. (a) The department may

initiate a proceeding to suspend a person's license by filing a

petition with the department's hearings division.

(b) The proceeding shall be conducted by the department's

hearings division. The proceeding is a contested case under

Chapter 2001, Government Code, except that Section 2001.054 does

not apply.

(c) The commissioner or the commissioner's designated

representative shall render a final decision in the proceeding.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 5.01(a), eff. Sept.

1, 1997.

Sec. 23.005. CONTENTS OF PETITION. A petition under this

chapter must state that license suspension is authorized under

Section 23.003 and allege:

(1) the name and, if known, social security number of the

person;

(2) the type of license the person is believed to hold and the

name of the licensing authority; and

(3) the amount owed to the department.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 5.01(a), eff. Sept.

1, 1997.

Sec. 23.006. NOTICE. (a) On initiating a proceeding under

Section 23.004, the department shall give the person named in the

petition:

(1) notice of the person's right to a hearing before the

hearings division of the department;

(2) notice of the deadline for requesting a hearing; and

(3) a form requesting a hearing.

(b) Notice under this section may be served as in civil cases

generally.

(c) The notice must state that an order suspending a license

shall be rendered on the 60th day after the date of service of

the notice unless by that date:

(1) the person pays the amount owed to the department;

(2) the person presents evidence of a payment history

satisfactory to the department in compliance with a reasonable

repayment schedule; or

(3) the person appears at a hearing before the hearings division

and shows that the request for suspension should be denied or

stayed.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 5.01(a), eff. Sept.

1, 1997.

Sec. 23.007. HEARING ON PETITION TO SUSPEND LICENSE. (a) A

request for a hearing and motion to stay suspension must be filed

with the department not later than the 20th day after the date of

service of the notice under Section 23.006.

(b) If a request for a hearing is filed, the hearings division

of the department shall:

(1) promptly schedule a hearing;

(2) notify the person and an appropriate representative of the

department of the date, time, and location of the hearing; and

(3) stay suspension pending the hearing.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 5.01(a), eff. Sept.

1, 1997.

Sec. 23.008. ORDER SUSPENDING LICENSE. (a) On making the

findings required by Section 23.003, the department shall render

an order suspending a license.

(b) The department may stay an order suspending a license

conditioned on the person's compliance with a reasonable

repayment schedule that is incorporated in the order. An order

suspending a license with a stay of the suspension may not be

served on the licensing authority unless the stay is revoked as

provided by this chapter.

(c) A final order suspending a license rendered by the

department shall be forwarded to the appropriate licensing

authority.

(d) If the department renders an order suspending a license, the

person may also be ordered not to engage in the licensed

activity.

(e) If the department finds that the petition for suspension

should be denied, the petition shall be dismissed without

prejudice, and an order suspending a license may not be rendered.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 5.01(a), eff. Sept.

1, 1997.

Sec. 23.009. DEFAULT ORDER. The department shall consider the

allegations of the petition for suspension to be admitted and

shall render an order suspending a license if the person fails

to:

(1) respond to a notice issued under Section 23.006;

(2) request a hearing; or

(3) appear at a hearing.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 5.01(a), eff. Sept.

1, 1997.

Sec. 23.010. REVIEW OF FINAL ADMINISTRATIVE ORDER. An order

issued by the department under this chapter is a final agency

decision and is subject to review as provided by Chapter 2001,

Government Code.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 5.01(a), eff. Sept.

1, 1997.

Sec. 23.011. ACTION BY LICENSING AUTHORITY. (a) On receipt of

a final order suspending a license, the licensing authority shall

immediately determine if the authority has issued a license to

the person named on the order and, if a license has been issued:

(1) record the suspension of the license in the licensing

authority's records;

(2) report the suspension as appropriate; and

(3) demand surrender of the suspended license if required by law

for other cases in which a license is suspended.

(b) A licensing authority shall implement the terms of a final

order suspending a license without additional review or hearing.

The authority may provide notice as appropriate to the license

holder or to others concerned with the license.

(c) A licensing authority may not modify, remand, reverse,

vacate, or stay an order suspending a license issued under this

chapter and may not review, vacate, or reconsider the terms of a

final order suspending a license.

(d) A person who is the subject of a final order suspending a

license is not entitled to a refund for any fee or deposit paid

to the licensing authority.

(e) A person who continues to engage in the licensed activity

after the implementation of the order suspending a license by the

licensing authority is liable for the same civil and criminal

penalties provided for engaging in the licensed activity without

a license or while a license is suspended that apply to any other

license holder of that licensing authority.

(f) A licensing authority is exempt from liability to a license

holder for any act authorized under this chapter performed by the

authority.

(g) Except as provided by this chapter, an order suspending a

license or dismissing a petition for the suspension of a license

does not affect the power of a licensing authority to grant,

deny, suspend, revoke, terminate, or renew a license.

(h) The denial or suspension of a driver's license under this

chapter is governed by this chapter and not by Subtitle B, Title

7, Transportation Code.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 5.01(a), eff. Sept.

1, 1997.

Sec. 23.012. MOTION TO REVOKE STAY. (a) The department may

file a motion with the department's hearings division to revoke

the stay of an order suspending a license if the person does not

comply with the terms of a reasonable repayment plan entered into

by the person.

(b) Notice to the person of a motion to revoke stay under this

section may be given by personal service or by mail to the

address provided by the person, if any, in the order suspending a

license. The notice must include a notice of hearing before the

hearings division. The notice must be provided to the person not

less than 10 days before the date of the hearing.

(c) A motion to revoke stay must allege the manner in which the

person failed to comply with the repayment plan.

(d) If the department finds that the person is not in compliance

with the terms of the repayment plan, the department shall revoke

the stay of the order suspending a license and render a final

order suspending a license.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 5.01(a), eff. Sept.

1, 1997.

Sec. 23.013. VACATING OR STAYING ORDER SUSPENDING A LICENSE.

(a) The department may render an order vacating or staying an

order suspending a license if the person has paid all amounts

owed to the department or has established a satisfactory payment

record.

(b) The department shall promptly deliver an order vacating or

staying an order suspending a license to the appropriate

licensing authority.

(c) On receipt of an order vacating or staying an order

suspending a license, the licensing authority shall promptly

reinstate and return the affected license to the person if the

person is otherwise qualified for the license.

(d) An order rendered under this section does not affect the

right of the department to any other remedy provided by law,

including the right to seek relief under this chapter. An order

rendered under this section does not affect the power of a

licensing authority to grant, deny, suspend, revoke, terminate,

or renew a license as otherwise provided by law.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 5.01(a), eff. Sept.

1, 1997.

Sec. 23.014. FEE BY LICENSING AUTHORITY. A licensing authority

may charge a fee to a person who is the subject of an order

suspending a license in an amount sufficient to recover the

administrative costs incurred by the authority under this

chapter.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 5.01(a), eff. Sept.

1, 1997.

Sec. 23.015. COOPERATION BETWEEN LICENSING AUTHORITIES AND

DEPARTMENT. (a) The department may request from each licensing

authority the name, address, social security number, license

renewal date, and other identifying information for each

individual who holds, applies for, or renews a license issued by

the authority.

(b) A licensing authority shall provide the requested

information in the manner agreed to by the department and the

licensing authority.

(c) The department may enter into a cooperative agreement with a

licensing authority to administer this chapter in a

cost-effective manner.

(d) The department may adopt a reasonable implementation

schedule for the requirements of this section.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 5.01(a), eff. Sept.

1, 1997.

Sec. 23.016. RULES, FORMS, AND PROCEDURES. The department by

rule shall prescribe forms and procedures for the implementation

of this chapter.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 5.01(a), eff. Sept.

1, 1997.



CHAPTER 31. FINANCIAL ASSISTANCE AND SERVICE PROGRAMS

HUMAN RESOURCES CODE

TITLE 2. DEPARTMENT OF HUMAN SERVICES AND DEPARTMENT OF

PROTECTIVE AND REGULATORY SERVICES

SUBTITLE C. ASSISTANCE PROGRAMS

CHAPTER 31. FINANCIAL ASSISTANCE AND SERVICE PROGRAMS

SUBCHAPTER A. ELIGIBILITY FOR FINANCIAL ASSISTANCE AND SERVICES

Sec. 31.001. AID TO FAMILIES WITH DEPENDENT CHILDREN. The

department shall provide financial assistance and services to

families with dependent children in accordance with the

provisions of this chapter. The department shall give first

priority in administering this chapter to assisting an adult

recipient of or unemployed applicant for the financial assistance

and services in finding and retaining a job.

Acts 1979, 66th Leg., p. 2343, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1995, 74th Leg., ch. 655, Sec.

1.01, eff. Sept. 1, 1995.

Sec. 31.002. DEFINITION OF DEPENDENT CHILD. (a) In this

chapter, the term "dependent child" applies to a child:

(1) who is a resident of this state;

(2) who is under 18 years of age or is under 19 years of age and

is a full-time student in a secondary school or at the equivalent

level of vocational or technical training if, before the child's

19th birthday, the child may reasonably be expected to complete

the secondary school or training program;

(3) who has been deprived of parental support or care because of

the death, continued absence from home, or physical or mental

incapacity of a parent;

(4) who has insufficient income or other resources to provide a

reasonable subsistence compatible with health and decency; and

(5) who is living in the home residence of his or her father,

mother, grandfather, grandmother, brother, sister, stepfather,

stepmother, stepbrother, stepsister, uncle, aunt, first cousin,

nephew, or niece.

(b) In this chapter, the term "dependent child" also applies to

a child:

(1) who meets the specifications set forth in Subdivisions

(1)-(4) of the preceding subsection;

(2) who has been removed from the home of a relative specified

in Subdivision (5) of the preceding subsection as a result of a

judicial determination that the child's residence there is

contrary to his or her welfare;

(3) whose placement and care are the responsibility of the

department, the Department of Protective and Regulatory Services,

or an agency with which the department or the Department of

Protective and Regulatory Services has entered into an agreement

for the care and supervision of the child;

(4) who has been placed in a foster home or child-care

institution by the department or the Department of Protective and

Regulatory Services; and

(5) for whom the state may receive federal funds for the purpose

of providing foster care in accordance with rules promulgated by

the department.

Acts 1979, 66th Leg., p. 2343, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1993, 73rd Leg., ch. 395, Sec. 1,

eff. June 2, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 8.014, eff.

Sept. 1, 1995.

Sec. 31.0021. DEFINITION OF NONRECIPIENT PARENT. (a) Except as

provided by Subsection (b), in this chapter, "nonrecipient

parent" means an adult or minor parent who is not a recipient of

financial assistance but who is living with the person's child

who is a recipient of financial assistance.

(b) "Nonrecipient parent" does not include:

(1) a minor parent who is not the head of household;

(2) a person who is ineligible for financial assistance because

of the person's immigration status; or

(3) a parent who cares for a disabled family member living in

the home if the family member does not attend school full-time

and the need for the care is supported by medical documentation.

Added by Acts 2007, 80th Leg., R.S., Ch.

1300, Sec. 1, eff. June 15, 2007.

Sec. 31.003. AMOUNT OF FINANCIAL ASSISTANCE. (a) The

department shall adopt rules governing the determination of the

amount of financial assistance to be granted for the support of a

dependent child. The amount granted, when combined with the

income and other resources available for the child's support,

must be sufficient to provide the child with a subsistence

compatible with decency and health.

(b) In considering the amount of income or other resources

available to a child or a relative claiming financial assistance

on the child's behalf, the department shall also consider

reasonable expenses attributable to earning the income. The

department may permit all or part of the earned or other income

to be set aside for the future identifiable needs of the child,

subject to limitations prescribed by the department.

(c) The department's agents employed in the region or county in

which the dependent child resides shall determine the amount to

be paid in accordance with the rules promulgated by the

department.

Acts 1979, 66th Leg., p. 2343, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 31.0031. RESPONSIBILITY AGREEMENT. (a) The department

shall require each adult recipient to sign a bill of

responsibilities that defines the responsibilities of the state

and of the recipient and encourages personal responsibility. The

department shall explain to the applicant the work requirements

and time-limited benefits in addition to the other provisions of

the agreement before the applicant signs the agreement. The

department shall provide each applicant with a copy of the signed

agreement. The agreement shall include pertinent case

information, including the case number and a listing of the

state's benefits.

(b) The responsibilities of the state shall include

administering programs, within available resources, that:

(1) promote clear and tangible goals for recipients;

(2) enable parents to provide for their children's basic

necessities in a time-limited benefits program;

(3) promote education, job training, and workforce development;

(4) support the family structure through life and parenting

skills training;

(5) are efficient, fraud-free, and easily accessible by

recipients;

(6) gather accurate client information; and

(7) give communities the opportunity to develop alternative

programs that meet the unique needs of local recipients.

(c) The department shall adopt rules governing sanctions and

penalties under this section to or for:

(1) a person who fails to cooperate with each applicable

requirement of the responsibility agreement prescribed by this

section; and

(2) the family of a person who fails to cooperate with each

applicable requirement of the responsibility agreement.

(d) The responsibility agreement shall require that:

(1) the parent of a dependent child cooperate with the

department and the Title IV-D agency if necessary to establish

the paternity of the dependent child and to establish or enforce

child support;

(2) if adequate and accessible providers of the services are

available in the geographic area and subject to the availability

of funds, each dependent child, as appropriate, complete early

and periodic screening, diagnosis, and treatment checkups on

schedule and receive the immunization series prescribed by

Section 161.004, Health and Safety Code, unless the child is

exempt under that section;

(3) each adult recipient, or teen parent recipient who has

completed the requirements regarding school attendance in

Subdivision (6), not voluntarily terminate paid employment of at

least 30 hours each week without good cause in accordance with

rules adopted by the department;

(4) each adult recipient for whom a needs assessment is

conducted participate in an activity to enable that person to

become self-sufficient by:

(A) continuing the person's education or becoming literate;

(B) entering a job placement or employment skills training

program;

(C) serving as a volunteer in the person's community; or

(D) serving in a community work program or other work program

approved by the department;

(5) each caretaker relative or parent receiving assistance not

use, sell, or possess marihuana or a controlled substance in

violation of Chapter 481, Health and Safety Code, or abuse

alcohol;

(6) each dependent child younger than 18 years of age or teen

parent younger than 19 years of age attend school regularly,

unless the child has a high school diploma or high school

equivalency certificate or is specifically exempted from school

attendance under Section 25.086, Education Code;

(7) each recipient comply with department rules regarding proof

of school attendance; and

(8) each recipient attend appropriate parenting skills training

classes, as determined by the needs assessment.

(e) In conjunction with the Texas Education Agency, the

department by rule shall ensure compliance with the school

attendance requirements of Subsection (d)(6) by establishing

criteria for:

(1) determining whether a child is regularly attending school;

(2) exempting a child from school attendance in accordance with

Subchapter C, Chapter 25, Education Code; and

(3) determining when an absence is excused.

(f) The department by rule may provide for exemptions from

Subsection (d)(4) or for a teen parent under Subsection (d)(6).

The department may not require participation in an activity under

Subsection (d)(4) or for a teen parent under Subsection (d)(6) if

funding for support services is unavailable.

(g) In this section:

(1) "Caretaker relative" means a person who is listed as a

relative eligible to receive assistance under 42 U.S.C. Section

602(a).

(2) "Payee" means a person who resides in a household with a

dependent child and who is within the degree of relationship with

the child that is required of a caretaker but whose needs are not

included in determining the amount of financial assistance

provided for the person's household.

(h) The department shall require each payee to sign a bill of

responsibilities that defines the responsibilities of the state

and of the payee. The responsibility agreement must require that

a payee comply with the requirements of Subsections (d)(1), (2),

(5), (6), and (7).

Added by Acts 1995, 74th Leg., ch. 655, Sec. 2.02(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.53,

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 682, Sec. 1, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 198, Sec. 2.86(a), 2.87,

eff. Sept. 1, 2003.

Sec. 31.0032. PAYMENT OF ASSISTANCE FOR PERFORMANCE. (a)

Except as provided by Section 231.115, Family Code, if after an

investigation the department or the Title IV-D agency determines

that a person is not cooperating with a requirement of the

responsibility agreement required under Section 31.0031, the

department shall immediately apply a sanction terminating the

total amount of financial assistance provided under this chapter

to or for the person and the person's family.

(a-1) The department shall apply a sanction or penalty imposed

under Subsection (a) for a period ending when the person

demonstrates cooperation with the requirement of the

responsibility agreement for which the sanction was imposed or

for a one-month period, whichever is longer.

(b) The department shall immediately notify the caretaker

relative, second parent, or payee receiving the financial

assistance if the department will not make the financial

assistance payment for the period prescribed by Subsection (a-1)

because of a person's failure to cooperate with the requirements

of the responsibility agreement during a month.

(c) To the extent allowed by federal law, the Health and Human

Services Commission or any health and human services agency, as

defined by Section 531.001, Government Code, may deny medical

assistance for a person who is eligible for financial assistance

but to whom that assistance is not paid because of the person's

failure to cooperate. Medical assistance to the person's family

may not be denied for the person's failure to cooperate. Medical

assistance may not be denied to a person receiving assistance

under this chapter who is under the age of 19, a pregnant adult,

or any other person who may not be denied medical assistance

under federal law.

(d) This section does not prohibit the Texas Workforce

Commission, the Health and Human Services Commission, or any

health and human services agency, as defined by Section 531.001,

Government Code, from providing child care or any other related

social or support services for an individual who is eligible for

financial assistance but to whom that assistance is not paid

because of the individual's failure to cooperate.

(e) The department by rule shall establish procedures to

determine whether a person has cooperated with the requirements

of the responsibility agreement.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 2.02(a), eff. Sept.

1, 1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 74, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 198, Sec. 2.88(a), eff.

Sept. 1, 2003.

Sec. 31.0033. GOOD CAUSE HEARING FOR FAILURE TO COOPERATE. (a)

If the department or Title IV-D agency determines that a person

has failed to cooperate with the requirements of the

responsibility agreement under Section 31.0031, the person

determined to have failed to cooperate or, if different, the

person receiving the financial assistance may request a hearing

to show good cause for failure to cooperate not later than the

13th day after the date the notice is sent under Section 31.0032.

If the person determined to have failed to cooperate or, if

different, the person receiving the financial assistance requests

a hearing to show good cause not later than the 13th day after

the date on which the notice is sent under Section 31.0032, the

department may not withhold or reduce the payment of financial

assistance until the department determines whether the person had

good cause for the person's failure to cooperate. On a showing of

good cause for failure to cooperate, the person may receive a

financial assistance payment for the period in which the person

failed to cooperate, but had good cause for that failure to

cooperate.

(b) The department shall promptly conduct a hearing if a timely

request is made under Subsection (a).

(c) If the department finds that good cause for the person's

failure to cooperate was not shown at a hearing, the department

may not make a financial assistance payment in any amount to the

person for the person or the person's family for the period

prescribed by Section 31.0032(a-1).

(d) The department by rule shall establish criteria for good

cause failure to cooperate and guidelines for what constitutes a

good faith effort on behalf of a recipient under this section.

(e) Except as provided by a waiver or modification granted under

Section 31.0322, a person has good cause for failing or refusing

to cooperate with the requirement of the responsibility agreement

under Section 31.0031(d)(1) only if:

(1) the person's cooperation would be harmful to the physical,

mental, or emotional health of the person or the person's

dependent child; or

(2) the person's noncooperation resulted from other

circumstances the person could not control.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 2.02(a), eff. Sept.

1, 1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 75, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 198, Sec. 2.88(a), eff.

Sept. 1, 2003.

Sec. 31.00331. ADDITIONAL PENALTY FOR CONTINUOUS FAILURE TO

COOPERATE. A person who fails to cooperate with the

responsibility agreement for two consecutive months becomes

ineligible for financial assistance for the person or the

person's family. The person may reapply for financial assistance

but must cooperate with the requirements of the responsibility

agreement for a one-month period before receiving an assistance

payment for that month.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.88(b), eff. Sept.

1, 2003.

Sec. 31.0034. ANNUAL REPORT. The department shall prepare and

submit an annual report to the legislature that contains

statistical information regarding persons who are applying for or

receiving financial assistance or services under this chapter,

including the number of persons receiving assistance, the type of

assistance those persons are receiving, and the length of time

those persons have been receiving the assistance. The report also

must contain information on:

(1) the number of persons to whom time limits apply;

(2) the number of persons under each time limit category;

(3) the number of persons who are exempt from participation

under Section 31.012(c);

(4) the number of persons who were receiving financial

assistance under this chapter but are no longer eligible to

receive that assistance because they failed to cooperate with the

requirements prescribed by Section 31.0031;

(5) the number of persons who are no longer eligible to receive

financial assistance or transitional benefits under this chapter

because:

(A) the person's household income has increased due to

employment; or

(B) the person has exhausted the person's benefits under this

chapter;

(6) the number of persons receiving child care, job training, or

other support services designed to assist the transition to

self-sufficiency; and

(7) the number of persons who were eligible to receive financial

assistance under this chapter for each one-month period but to

whom that financial assistance was not paid because the person

failed to cooperate with the requirements of the responsibility

agreement under Section 31.0031.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 2.02(a), eff. Sept.

1, 1995. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.88(a),

eff. Sept. 1, 2003.

Sec. 31.0035. TRANSITIONAL CHILD-CARE SERVICES. (a) The

department shall provide necessary transitional child-care

services, in accordance with department rules and federal law, to

a person who was receiving financial assistance under this

chapter but is no longer eligible to receive the assistance

because:

(1) the person's household income has increased; or

(2) the person has exhausted the person's benefits under Section

31.0065.

(b) Except as provided by Section 31.012(c), the department may

provide the child-care services only until the earlier of:

(1) the end of the applicable period prescribed by Section

31.0065 for the provision of transitional benefits; or

(2) the first anniversary of the date on which the person

becomes ineligible for financial assistance because of increased

household income.

(c) The department by rule shall adopt a system of co-payments

in order to have a person who receives child-care services under

this section contribute an amount toward the cost of the services

according to the person's ability to pay.

(d) The department by rule shall provide for sanctions for a

person who is financially able to contribute the amount required

by Subsection (c) but fails to pay.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 3.02, eff. Sept. 1,

1995.

Sec. 31.0036. DEPENDENT CHILD'S INCOME. The department may not

consider any income earned by a dependent child who is attending

school and whose income is derived from the child's part-time

employment for purposes of determining:

(1) the amount of financial assistance granted to an individual

under this chapter for the support of dependent children; or

(2) whether the family meets household income and resource

requirements for eligibility for financial assistance under this

chapter.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 1.02(a), eff. Sept.

1, 1995. Renumbered from Human Resources Code Sec. 31.0031 by

Acts 1997, 75th Leg., ch. 165, Sec. 31.01(61), eff. Sept. 1,

1997.

Sec. 31.0037. EARNED INCOME FROM WORK PROGRAM. The department

may not consider any income earned by a recipient of financial

assistance under the Texans Work program established under

Chapter 308, Labor Code, for purposes of determining:

(1) the amount of financial assistance granted to an individual

under this chapter for the support of dependent children; or

(2) whether the family meets household income and resource

requirements for financial assistance under this chapter.

Added by Acts 1997, 75th Leg., ch. 456, Sec. 2, eff. Sept. 1,

1997.

Sec. 31.0038. TEMPORARY EXCLUSION OF NEW SPOUSE'S INCOME. (a)

Subject to the limitations prescribed by Subsection (b), income

earned by an individual who marries an individual receiving

financial assistance at the time of the marriage may not be

considered by the department during the six-month period

following the date of the marriage for purposes of determining:

(1) the amount of financial assistance granted to an individual

under this chapter for the support of dependent children; or

(2) whether the family meets household income and resource

requirements for financial assistance under this chapter.

(b) To be eligible for the income disregard provided by

Subsection (a), the combined income of the individual receiving

financial assistance and the new spouse cannot exceed 200 percent

of the federal poverty level for their family size.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.89, eff. Sept. 1,

2003.

Sec. 31.004. FOSTER CARE. The Department of Protective and

Regulatory Services may accept and spend funds available from any

source to provide foster care in facilities approved by the

Department of Protective and Regulatory Services for dependent

children who meet the specifications set out in Section

31.002(b).

Acts 1979, 66th Leg., p. 2344, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

8.015, eff. Sept. 1, 1995.

Sec. 31.0041. SUPPLEMENTAL FINANCIAL ASSISTANCE FOR CERTAIN

PERSONS. (a) To the extent funds are appropriated for this

purpose, the department may provide supplemental financial

assistance in addition to the amount of financial assistance

granted for the support of a dependent child under Section 31.003

to a person who:

(1) is 45 years of age or older;

(2) is the grandparent of the dependent child, as defined by

Section 31.002, who lives at the person's residence;

(3) is the primary caretaker of the dependent child;

(4) has a family income that is at or below 200 percent of the

federal poverty level; and

(5) does not have resources that exceed the amount allowed for

financial assistance under this chapter.

(b) Supplemental financial assistance provided to a person under

this section may include one or more cash payments, not to exceed

a total of $1,000, after determination of eligibility for

supplemental financial assistance under this section.

(c) The department shall inform an applicant for financial

assistance under this chapter who meets the eligibility

requirements under Subsection (a) of the availability of

supplemental financial assistance.

(d) The department shall maintain complete records and compile

statistics regarding the number of households that receive

supplemental financial assistance under this section.

(e) After a person receives supplemental financial assistance

under Subsection (b) on behalf of a dependent child, no other

person is eligible under Subsection (a) to receive supplemental

financial assistance on behalf of that child.

Added by Acts 1999, 76th Leg., ch. 471, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 346, Sec. 1, eff.

Sept. 1, 2001.

Sec. 31.005. DEPENDENT CHILD RESIDING WITH RELATIVES. (a) If

after an investigation the department determines that a family

with a dependent child is needy and that the child resides with

the family, the department shall provide financial assistance and

services for the support of the family.

(b) The department shall formulate policies for studying and

improving the child's home conditions and shall plan services for

the protection of the child and for the child's health and

educational needs.

(c) A dependent child who is between 18 and 21 years of age and

whose family is receiving financial assistance or services on his

or her behalf must enroll in school during the regular school

term unless the department finds that good cause exists for the

nonattendance of the child at school. Failure to comply with this

requirement constitutes good cause for the termination of the

financial assistance or services.

(d) The department shall develop a plan for the coordination of

the services provided for dependent children under this chapter

and other child welfare services for which the department is

responsible.

Acts 1979, 66th Leg., p. 2344, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 31.0051. MINOR PARENT RESIDING WITH RELATIVES. If the

department determines based on documentation provided that a

minor caretaker who is receiving financial assistance and

services under this chapter on behalf of a dependent child

benefits from residing with an adult family member who is also

receiving assistance under this chapter, the department shall

provide assistance and services to both persons as if they were

living separately.

Added by Acts 1993, 73rd Leg., ch. 841, Sec. 3, eff. Sept. 1,

1993.

Sec. 31.006. WELFARE AND RELATED SERVICES. (a) The department

shall develop and implement a program of welfare and related

services for each dependent child which, in light of the

particular home conditions and other needs of the child, will

best promote the welfare of the child and his or her family and

will help to maintain and strengthen family life by assisting the

child's parents or relatives to attain and retain their

capabilities for maximum self-support and personal independence

consistent with the maintenance of continued parental care and

protection.

(b) The department shall coordinate the services provided under

the program with other services provided by the department and by

other public and private welfare agencies for the care and

protection of children.

(c) The department may promulgate rules which will enable it to

fully participate in work and training programs authorized by

federal law, to provide for all services required or deemed

advisable under the provisions of the program, and to accept,

transfer, and expend funds made available from public or private

sources for the purpose of carrying out the provisions of this

section.

Acts 1979, 66th Leg., p. 2344, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 31.0065. TIME-LIMITED BENEFITS. (a) The department may

provide financial assistance under this chapter only in

accordance with the time limits specified by this section. The

department by rule may provide for exceptions to these time

limits if severe personal hardship or community economic factors

prevent the recipient from obtaining employment or if the state

is unable to provide support services.

(b) The department shall limit financial assistance and

transitional benefits in accordance with the following schedule:

(1) financial assistance is limited to a cumulative total of 12

months and transitional benefits are limited to 12 months if the

person receiving financial assistance on behalf of a dependent

child has:

(A) a high school diploma, a high school equivalency

certificate, or a certificate or degree from a two-year or

four-year institution of higher education or technical or

vocational school; or

(B) recent work experience of 18 months or more;

(2) financial assistance is limited to a cumulative total of 24

months and transitional benefits are limited to 12 months if the

person receiving financial assistance on behalf of a dependent

child has:

(A) completed three years of high school; or

(B) recent work experience of not less than six or more than 18

months; and

(3) financial assistance is limited to a cumulative total of 36

months and transitional benefits of 12 months if the person

receiving financial assistance on behalf of a dependent child

has:

(A) completed less than three years of high school; and

(B) less than six months of work experience.

(c) If the recipient has completed less than three years of high

school and has less than six months work experience, the

department shall perform an in-depth assessment of the needs of

that person and that person's family. If the recipient cooperates

with the department's assessment, the time period prescribed by

Subsection (b)(3) begins on the first anniversary of the date on

which the department completes the assessment, as determined by

the department.

(d) The computation of time limits under Subsection (b) begins

when the adult or teen parent recipient receives notification

under Section 31.012(b) of the availability of an opening in and

eligibility for the job opportunity and basic skills (JOBS)

program Part F, Subchapter IV, Social Security Act (42 U.S.C.

Section 682).

(e) In implementing the time-limited benefits program, the

department:

(1) shall provide that a participant in the program may reapply

with the department for financial assistance on or after the

fifth anniversary of the date on which the participant is totally

disqualified from receiving assistance because of the application

of Subsection (b); and

(2) shall establish the criteria for determining what

constitutes severe personal hardship under Subsection (a).

(f) If the department is imposing time-limited benefits on an

individual, the department shall consider:

(1) the assessment of the individual's need that was conducted

by the department, provided that if the needs assessment

indicates discrepancies between a client's self-reported

educational level and the client's functional abilities, the time

limits shall be based upon the functional educational level; and

(2) the prevailing economic and employment conditions in the

area of the state where the individual resides.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 3.01(a), eff. Sept.

1, 1995.

Sec. 31.0066. HARDSHIP EXEMPTIONS FROM FEDERAL TIME LIMITS. (a)

The department, the Texas Workforce Commission, and the Health

and Human Services Commission shall jointly adopt rules

prescribing circumstances that constitute a hardship for purposes

of exempting a recipient of financial assistance from the

application of time limits imposed by federal law on the receipt

of benefits.

(b) The rules must include a broad range of circumstances that

reasonably prevent recipients of financial assistance from

becoming self-supporting before expiration of the period

specified by federal law.

Added by Acts 2001, 77th Leg., ch. 1217, Sec. 1, eff. Sept. 1,

2001.

Sec. 31.007. FINANCIAL ASSISTANCE TO INDIVIDUALS IN

INSTITUTIONS. A person who is in an institution is eligible to

receive financial assistance under this chapter if the person

would be eligible to receive the financial assistance if he were

not in an institution and if the payments are made in accordance

with the department's rules promulgated in conformity with

federal law and rules.

Acts 1979, 66th Leg., p. 2344, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 31.008. COUNSELING AND GUIDANCE SERVICES. (a) If the

department believes that financial assistance to a family with a

dependent child is not being, or may not be, used in the best

interest of the child, the department may provide counseling and

guidance services to the relative receiving financial assistance

with respect to the use of the funds and the management of other

funds in the child's best interest.

(b) The department may advise the relative that continued

failure to use the funds in the child's best interest will result

in the funds being paid to a substitute payee. If the department

determines that protective payments are required to safeguard the

best interest of the child, the department may pay the funds to a

substitute payee on a temporary basis in accordance with the

department's rules.

(c) If the situation in the home which made the protective

payments necessary does not improve, and if the department

determines that the relative with whom the child is living is

unable or does not have the capacity to use the funds for the

best interest of the child, then the department may make

arrangements with the family for other plans for the care of the

child. The other plans may include:

(1) removing the child to the home of another relative;

(2) appointment of a guardian or legal representative for the

relative with whom the child is living;

(3) imposition of criminal or civil penalties if a court

determines that the relative is not using, or has not used, the

payments for the benefit of the child; or

(4) referral of the case to a court for the removal of the child

and the placement of the child in a foster home.

(d) The department may make payments on behalf of a dependent

child residing in a foster family home or a child-care

institution in accordance with the provisions of this chapter and

the rules of the department.

Acts 1979, 66th Leg., p. 2345, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 31.009. REQUIRED REGISTRATION WITH TEXAS EMPLOYMENT

COMMISSION. (a) A person who is required to register with the

Texas Employment Commission under the Employment Incentive Act is

not eligible to receive financial assistance under this chapter

until the person is registered.

(b) Before making a payment, the department shall determine

whether the person to whom the payment is to be made is required

to register with the Texas Employment Commission under the

Employment Incentive Act, and if the person is required to

register, whether the person is registered. If the department

finds that a person who is required to register is not

registered, the department may not make the payment.

(c) On receipt of notice from the Texas Employment Commission

that a person has failed to comply with the Employment Incentive

Act, the department shall immediately terminate the person's

financial assistance.

(d) The department shall maintain a current record of all

persons found to be ineligible to receive financial assistance

for failure to comply with the Employment Incentive Act. The

department shall distribute the record to each division within

the department in which the record is or may be relevant in

determining eligibility for any welfare benefits.

(e) The department shall arrange placement of the dependent

children of an ineligible person with another person or with an

institution if the department determines that alternative care is

in the best interest of the children.

Acts 1979, 66th Leg., p. 2345, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 31.0095. NEEDS ASSESSMENT. The Health and Human Services

Commission shall assist a recipient or a nonrecipient parent in

assessing the particular needs of that person and the person's

family upon notification of entry into a Temporary Assistance for

Needy Families employment program established under Part A,

Subchapter IV, Social Security Act (42 U.S.C. Section 601 et

seq.). The Texas Workforce Commission and the recipient or the

nonrecipient parent shall develop an employability plan to help

the recipient or nonrecipient parent achieve independence from

public assistance granted to the recipient and the recipient's

family, or to the child of the nonrecipient parent, as

applicable.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 1.03, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1300, Sec. 2, eff. June 15, 2007.

Sec. 31.010. SUPPORT SERVICES. (a) Subject to the availability

of funds, the Texas Workforce Commission shall provide a

recipient or a nonrecipient parent with support services designed

to assist the recipient or nonrecipient parent and the person's

family to attain and retain the capability of independence and

self-care.

(b) The department shall consider the needs assessment and

employability plan developed under Section 31.0095 in determining

the support services needed.

(c) Support services include:

(1) education, using public or private schools as necessary;

(2) child care;

(3) transportation assistance;

(4) work skills and job readiness training;

(5) instruction in job search techniques;

(6) job placement; and

(7) job retention assistance.

(d) The department by rule shall provide for implementation of

the support services.

(e) The department may contract with other state agencies,

community colleges, technical schools, residence training

facilities, or public or private entities to provide support

services under this section.

(f) In providing work skills and job readiness training, the

Texas Workforce Commission shall:

(1) emphasize training for sustainable wage jobs;

(2) promote understanding of nontraditional work opportunities

for recipients and nonrecipient parents; and

(3) offer micro-enterprise development and self-employment

assistance in rural areas and other areas in which jobs are

scarce.

Acts 1979, 66th Leg., p. 2346, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1995, 74th Leg., ch. 655, Sec.

1.04, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 828, Sec. 3,

eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1300, Sec. 3, eff. June 15, 2007.

Sec. 31.012. MANDATORY WORK OR PARTICIPATION IN EMPLOYMENT

ACTIVITIES THROUGH THE JOB OPPORTUNITIES AND BASIC SKILLS

PROGRAM. (a) The department shall require that, during any

one-month period in which an adult is receiving financial

assistance under this chapter, the adult shall during that

period:

(1) work not less than 30 hours a week; or

(2) participate for not less than 20 hours a week in an activity

established under the job opportunities and basic skills (JOBS)

training program under Part F, Subchapter IV, Social Security Act

(42 U.S.C. Section 682).

(b) The department by rule shall establish criteria for good

cause failure to cooperate and for notification procedures

regarding participation in work or employment activities under

this section.

(c) A person who is the caretaker of a physically or mentally

disabled child who requires the caretaker's presence is not

required to participate in a program under this section. A single

person who is the caretaker of a child is exempt until the

caretaker's youngest child at the time the caretaker first became

eligible for assistance reaches the age of one. Notwithstanding

Sections 31.0035(b) and 32.0255(b), the department shall provide

to a person who is exempt under this subsection and who

voluntarily participates in a program under Subsection (a)(2) six

months of transitional benefits in addition to the applicable

limit prescribed by Section 31.0065.

(d) A state program operated under this section shall be

administered by the division of workforce development of the

Texas Workforce Commission when the program is transferred to

that commission.

(e) The department shall allow a person who is participating in

work or employment activities under this section to complete

those activities if the person becomes ineligible to receive

financial assistance under this chapter because the person

receives child support in an amount that makes the person

ineligible for that assistance. The department shall provide to

the person necessary child care services until the date on which

the person completes work or employment activities under this

section.

(f) In this section, "caretaker of a child" means the parent or

relative of a dependent child with whom the child primarily

resides, including a parent or relative who has been appointed

under a court order as sole managing conservator or joint

managing conservator of the child.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 15, Sec. 5.23, eff.

Sept. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 655, Sec.

4.01(a), 11.63, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch.

602, Sec. 1, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 681,

Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1224, Sec.

1, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 198, Sec. 2.90,

eff. Sept. 1, 2003.

Sec. 31.0121. SKILLS ASSESSMENT AND DEVELOPMENT FOR CERTAIN

RECIPIENTS AND CERTAIN NONRECIPIENT PARENTS. (a) The Texas

Workforce Commission shall ensure that each local workforce

development board assesses the skills development needs of

recipients and of nonrecipient parents referred to the CHOICES

program administered by the board.

(b) If, after assessing the skills development needs of a

recipient or a nonrecipient parent, a local workforce development

board determines that the recipient or the nonrecipient parent

requires job-specific training for placement in a job paying

wages that equal or exceed the self-sufficiency wage developed

for the board under the Workforce Investment Act of 1998 (29

U.S.C. Section 2801 et seq.), as amended, the board shall:

(1) to the extent allowed by federal law, place the recipient or

the nonrecipient parent in training activities designed to

improve employment and wage outcomes and job retention rates; and

(2) ensure that the training activities under Subdivision (1)

target occupations that are in demand by local employers.

(c) A local workforce development board may use a single list of

targeted occupations that is developed for other training

programs for purposes of meeting the requirements of Subsection

(b)(2).

(d) A recipient or a nonrecipient parent participating in the

CHOICES program who is placed in training activities under

Subsection (b) may concurrently engage in those training

activities and in work activities.

(e) To meet the requirements of this section, the Texas

Workforce Commission shall use CHOICES program funds and, to the

extent possible, existing funds from other training programs for

which a recipient or a nonrecipient parent participating in the

CHOICES program may qualify, including funds from:

(1) other training programs provided under the Workforce

Investment Act of 1998 (29 U.S.C. Section 2801 et seq.), as

amended, or their successor programs;

(2) the skills development fund created under Chapter 303, Labor

Code; or

(3) the self-sufficiency fund created under Section 309.002,

Labor Code.

Acts 2003, 78th Leg., ch. 817, Sec. 4.04, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1300, Sec. 4, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1300, Sec. 5, eff. June 15, 2007.

Sec. 31.0124. REFERRAL TO EDUCATIONAL PROGRAMS. The department

shall determine whether a person who registers to participate in

the job opportunities and basic skills training program needs and

is eligible for adult education services provided under Section

11.2093, Education Code. If the person is eligible for the adult

education services, the department shall determine the person's

needs and goals and refer the person to the appropriate adult

education service provided under Section 11.2093, Education Code.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 7.02, eff. Sept. 1,

1995.

Sec. 31.0125. VOLUNTEER WORK EXPERIENCE PROGRAM. (a) Subject

to the availability of appropriations for client support

services, the department by rule shall develop and implement a

volunteer work experience program in accordance with federal law

as a part of the job opportunities and basic skills (JOBS)

training program under Part F, Subchapter IV, Social Security Act

(42 U.S.C. Section 682).

(b) In adopting rules under this section, the department shall:

(1) establish the criteria for determining which recipients of

financial assistance under this chapter who are eligible to

participate in the JOBS training program will be required to

participate in the volunteer work experience program;

(2) ensure that participation in the volunteer work experience

program will not result in the displacement of an employee from

an existing position or the elimination of a vacant position;

(3) ensure that the volunteer work experience program will not

impair an existing service contract or collective bargaining

agreement;

(4) ensure that an entity or agency that enters into an

agreement with the department under this section provides to a

participant, without paying the participant a salary, job

training and work experience in certain areas within the entity

or agency;

(5) require that each entity or agency that enters into a

cooperative agreement with the department under this section

identify positions within the entity or agency that will enable a

participant to gain the skills and experience necessary to be

able to compete in the labor market for comparable positions; and

(6) amend the service delivery system of the JOBS training

program to require a participant in the JOBS training program who

is unemployed after completing the JOBS readiness activities

outlined in the participant's employability plan, including job

search, to participate in the volunteer work experience program.

(c) To implement the volunteer work experience program, the

department shall enter into written nonfinancial cooperative

agreements with entities that receive funds under a federal Head

Start program, state agencies, including institutions of higher

education, other entities of state or local government, or

private sector or nonprofit organizations or foundations.

(d) The department and an entity or agency that enters into an

agreement under this section must establish participation

requirements for the entity or agency under the volunteer work

experience program. The requirements must be contained in the

agreement.

Added by Acts 1993, 73rd Leg., ch. 841, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 4.02(a),

eff. Sept. 1, 1995.

Sec. 31.0126. EMPLOYMENT PROGRAMS. (a) The Texas Workforce

Commission by rule shall develop the following programs to assist

recipients of financial assistance and services under this

chapter and nonrecipient parents in finding and retaining

employment:

(1) a work first program that provides a participant job

readiness training and employment information and services that

will motivate the participant to find and apply for a job through

job clubs, job readiness activities, and job search activities;

(2) a business internship program that provides a participant

the opportunity to obtain marketable job skills through an

internship in a participating business;

(3) a Texas works program that:

(A) is operated by a nonprofit group or local governmental

entity;

(B) provides to a participant motivational and job readiness

training by placing the participant in a job for a period of

several months;

(C) ensures that the participant is visited at work and receives

counseling and help in resolving any work-related or personal

problems; and

(D) receives funding on the basis of participants who are

successfully hired for employment;

(4) a community work experience program that provides a

participant job training and work experience through a temporary

job in the public sector;

(5) a subsidized employment program that provides to a

participant job training and work experience through a job in the

private sector that pays the participant a subsidized salary; and

(6) a self-employment assistance program that provides to a

participant entrepreneurial training, business counseling, and

technical and financial assistance so that the participant can

establish a business and become self-employed.

(b) The department shall develop the programs prescribed by this

section in accordance with federal law as a part of the job

opportunities and basic skills (JOBS) training program under Part

F, Subchapter IV, Social Security Act (42 U.S.C. Section 682).

(c) In adopting rules governing a program prescribed by this

section, the executive commissioner of the Health and Human

Services Commission shall:

(1) establish the criteria for determining which recipients and

nonrecipient parents who are eligible to participate in the

Temporary Assistance for Needy Families employment programs

established under Part A, Subchapter IV, Social Security Act (42

U.S.C. Section 601 et seq.), may be required to participate in a

particular program; and

(2) ensure that a recipient or a nonrecipient parent who is

incapable of participating in a particular program is not

required to participate in that program.

(d) A local workforce development board may implement in a

workforce development area one or more programs prescribed by

this section.

(e) The department shall submit a waiver application or a

renewal waiver application that a federal agency may require

before a local workforce development board can implement one or

more of the programs prescribed by this section in a workforce

development area.

(f) In this section, a "local workforce development board" means

a local workforce development board created under Chapter 2308,

Government Code.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 4.03, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 818, Sec. 6.08, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1300, Sec. 6, eff. June 15, 2007.

Sec. 31.01261. PROVISION OF EMPLOYMENT SERVICES TO CERTAIN

NONRECIPIENT PARENTS. The Texas Workforce Commission shall

provide employment services, including needs assessment, job

training, postemployment, and related support services, to

nonrecipient parents to the same extent the services are provided

to recipients under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1300, Sec. 7, eff. June 15, 2007.

Sec. 31.0127. COORDINATION OF SERVICES TO CERTAIN CLIENTS. (a)

The Health and Human Services Commission is the state agency

designated to coordinate between the department and another state

agency providing child care services, Temporary Assistance for

Needy Families work programs, and Food Stamp Employment and

Training services to an individual or family who has been

referred for programs and services by the department. The purpose

of this section is to accomplish the following:

(1) increase the self-sufficiency of recipients of Temporary

Assistance for Needy Families and improve the delivery of

services to those recipients; and

(2) improve the effectiveness of job-training programs funded

under the Job Training Partnership Act (29 U.S.C. Section 1501 et

seq.) or a successor program in obtaining employment for

individuals receiving Temporary Assistance for Needy Families

cash assistance.

(b) The Health and Human Services Commission shall require a

state agency providing program services described by Subsection

(a) to comply with Chapter 531, Government Code, solely for:

(1) the promulgation of rules relating to the programs described

by Subsection (a);

(2) the expenditure of funds relating to the programs described

by Subsection (a), within the limitations established by and

subject to the General Appropriations Act and federal and other

law applicable to the use of the funds;

(3) data collection and reporting relating to the programs

described by Subsection (a); and

(4) evaluation of services relating to the programs described by

Subsection (a).

(c) The department and a state agency providing program services

described by Subsection (a) shall jointly develop and adopt a

memorandum of understanding, subject to the approval of the

Health and Human Services Commission. The memorandum of

understanding must:

(1) outline measures to be taken to increase the number of

individuals receiving Temporary Assistance for Needy Families

cash assistance who are using job-training programs funded under

the Job Training Partnership Act (29 U.S.C. Section 1501 et

seq.), or a successor program; and

(2) identify specific measures to improve the delivery of

services to clients served by programs described by Subsection

(a).

(d) Not later than January 15 of each odd-numbered year, the

Health and Human Services Commission shall provide a report to

the governor, the lieutenant governor, and the speaker of the

house of representatives that:

(1) evaluates the efficiency and effectiveness of client

services in the Temporary Assistance for Needy Families program;

(2) evaluates the status of the coordination among agencies and

compliance with this section;

(3) recommends measures to increase self-sufficiency of

recipients of Temporary Assistance for Needy Families cash

assistance and to improve the delivery of services to these

recipients; and

(4) evaluates the effectiveness of job-training programs funded

under the Job Training Partnership Act (29 U.S.C. Section 1501 et

seq.) or a successor program in obtaining employment outcomes for

recipients of Temporary Assistance for Needy Families cash

assistance.

(e) Subsection (b) does not authorize the Health and Human

Services Commission to require a state agency, other than a

health and human services agency, to comply with Chapter 531,

Government Code, except as specifically provided by Subsection

(b). The authority granted under Subsection (b) does not affect

Section 301.041, Labor Code.

(f) If the change in law made by this section with regard to any

program or service conflicts with federal law or would have the

effect of invalidating a waiver granted under federal law, the

state agency is not required to comply with this section with

regard to that program or service.

(g) This section does not authorize the Health and Human

Services Commission to change the allocation or disbursement of

funds allocated to the state under the Workforce Investment Act

of 1998 (29 U.S.C. Section 2801 et seq.) in a manner that would

result in the loss of exemption status.

(h) This section does not authorize the Health and Human

Services Commission to transfer programs to or from the

department and another agency serving clients of the Temporary

Assistance for Needy Families program or the federal food stamp

program administered under Chapter 33 without explicit

legislative authorization.

(i) The Health and Human Services Commission and any state

agency providing program services described by Subsection (a) may

not promulgate rules in accordance with Subsection (b)(1) without

holding a public hearing.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 10.01, eff. Sept.

1, 1999.

Sec. 31.0128. COORDINATED INTERAGENCY PLAN. (a) The department

and the Texas Workforce Commission shall jointly develop and

adopt a memorandum of understanding, subject to the approval of

the Health and Human Services Commission. The memorandum of

understanding must establish guidelines for a coordinated

interagency case management plan to:

(1) identify each recipient of financial assistance who has, in

comparison to other recipients, higher levels of barriers to

employment; and

(2) provide coordinated services that address those barriers to

assist the recipient in finding and retaining employment.

(b) The department and the Texas Workforce Commission shall:

(1) jointly develop and adopt a memorandum of understanding,

subject to the approval of the Health and Human Services

Commission, that establishes a coordinated interagency case

management plan consistent with the guidelines established under

Subsection (a); and

(2) using existing resources, by rule implement the plan to the

maximum extent possible through local department and commission

offices in local workforce development areas in which a local

workforce development board is not established.

(c) Each agency by rule shall adopt the memoranda of

understanding required by this section and all revisions to the

memoranda.

(d) In a local workforce development area in which a local

workforce development board is established, the Texas Workforce

Commission shall require in the commission's contract with the

board that the board, in cooperation with local department

offices, develop and implement a coordinated interagency case

management plan consistent with the guidelines established under

Subsection (a).

(e) On the department's formulation of recommendations and

strategies under Section 31.0129(b), the department and the Texas

Workforce Commission shall, as necessary, revise and update a

memorandum of understanding and coordinated interagency case

management plan under this section to include the recommendations

and strategies.

Added by Acts 2001, 77th Leg., ch. 84, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1169, Sec. 12, eff.

Sept. 1, 2003.

Sec. 31.0129. COORDINATED PLAN TO IMPROVE INTERAGENCY

TRANSITIONS. (a) The department, the Texas Workforce

Commission, and representatives of local workforce development

boards shall conduct a survey of best practices used to

transition clients between local department offices and workforce

centers.

(b) The department shall:

(1) analyze information collected by a survey under Subsection

(a); and

(2) formulate recommendations and strategies to improve

practices used to transition clients between local department

offices and workforce centers.

(c) Using existing resources, the department and local workforce

development boards shall adopt policies to implement the

recommendations and strategies contained in the revised and

updated memorandum of understanding under Section 31.0128.

Added by Acts 2003, 78th Leg., ch. 1169, Sec. 13, eff. Sept. 1,

2003.

Sec. 31.0135. PARENTING SKILLS TRAINING. (a) The department,

in cooperation with the Texas Education Agency, the Department of

Protective and Regulatory Services, the Texas Agricultural

Extension Service, or any other public or private entity, shall

develop a parenting skills training program to assist a recipient

of assistance under this chapter, including a child who receives

assistance on behalf of a dependent child. The program shall

include nutrition education, budgeting and survival skills, and

instruction on the necessity of physical and emotional safety for

children.

(b) The department shall require that a caretaker relative or

parent who is receiving assistance under this chapter on behalf

of a dependent child receive appropriate parenting skills

training as needed. The training must include one or more

components of the parenting skills training program that the

department determines will be useful to the caretaker relative or

parent.

(c) In this section, "caretaker relative" means a person who is

listed as a relative eligible to receive assistance under 42

U.S.C. Section 602(a).

Added by Acts 1993, 73rd Leg., ch. 841, Sec. 2, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 1.05, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 6.54, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 682, Sec. 2, eff. Sept.

1, 1997.

Sec. 31.014. TWO-PARENT FAMILIES. (a) The department shall

provide financial assistance, in accordance with department

rules, to a two-parent family if the primary wage earner parent

is registered in the job opportunities and basic skills (JOBS)

training program under Part F, Subchapter IV, Social Security Act

(42 U.S.C. Section 682), or is registered with the Texas

Employment Commission.

(b) A family is eligible for assistance under this section

without regard to:

(1) the number of hours worked per month by the primary wage

earner parent; or

(2) the work history of the primary wage earner parent.

(c) An adult caretaker of a child younger than three years of

age is exempt from the requirement of Subsection (a).

Added by Acts 1993, 73rd Leg., ch. 841, Sec. 1, eff. Sept. 1,

1993.

Sec. 31.015. HEALTHY MARRIAGE DEVELOPMENT PROGRAM. (a) Subject

to available federal funding, the department shall develop and

implement a healthy marriage development program for recipients

of financial assistance under this chapter.

(b) The healthy marriage development program shall promote and

provide three instructional courses on the following topics:

(1) premarital counseling for engaged couples and marriage

counseling for married couples that includes skill development

for:

(A) anger resolution;

(B) family violence prevention;

(C) communication;

(D) honoring your spouse; and

(E) managing a budget;

(2) physical fitness and active lifestyles and nutrition and

cooking, including:

(A) abstinence for all unmarried persons, including abstinence

for persons who have previously been married; and

(B) nutrition on a budget; and

(3) parenting skills, including parenting skills for character

development, academic success, and stepchildren.

(c) The department shall provide to a recipient of financial

assistance under this chapter additional financial assistance of

not more than $20 for the recipient's participation in a course

offered through the healthy marriage development program up to a

maximum payment of $60 a month.

(d) The department may provide the courses or may contract with

any person, including a community or faith-based organization,

for the provision of the courses. The department must provide all

participants with an option of attending courses in a

non-faith-based organization.

(e) The department shall develop rules as necessary for the

administration of the healthy marriage development program.

(f) The department must ensure that the courses provided by the

department and courses provided through contracts with other

organizations will be sensitive to the needs of individuals from

different religions, races, and genders.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.91, eff. Sept. 1,

2003.

Sec. 31.016. SERVICE REFERRALS FOR CERTAIN RECIPIENTS. To the

extent practicable using existing revenue, the department, by

rule, shall develop and implement a plan to:

(1) identify recipients of financial assistance that are at risk

of exhausting their benefits under Section 31.0065; and

(2) provide referrals for the recipient and the recipient's

family to appropriate preventive and support services, including

faith-based services.

Acts 2003, 78th Leg., ch. 1169, Sec. 14, eff. Sept. 1, 2003.

Renumbered from Human Resources Code, Section 31.015 by Acts

2005, 79th Leg., Ch.

728, Sec. 23.001(56), eff. September 1, 2005.

Sec. 31.017. HEALTHY MARRIAGES AND STRONG FAMILIES GRANT

PROGRAM. (a) The Health and Human Services Commission may

administer a grant program to provide grants in amounts not to

exceed $50,000 to programs that provide marriage education

services and support the development of healthy marriages or

strengthening of families. Grant recipients may use grant money

to provide direct services to participants, develop a program,

enlarge program capacity, or pay other program expenses,

including provider training and technical assistance expenses.

(b) In selecting grant recipients, the Health and Human Services

Commission shall give preference to applicants:

(1) whose programs will contribute to the geographic diversity

of program locations; or

(2) who operate small programs, but who seek to maximize service

delivery and build capacity.

(c) The Health and Human Services Commission shall require that

each grant recipient provide program services at no cost to

participants.

(d) The Health and Human Services Commission may contract with

private entities to provide marriage education training and

curriculum, technical assistance, and other support to grant

recipients. In selecting entities to provide these services, the

commission shall consider whether a prospective provider has

knowledge and understanding of the needs of grant recipients

operating programs in different areas of this state.

(e) The executive commissioner of the Health and Human Services

Commission may adopt rules to implement this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1249, Sec. 1, eff. September 1, 2007.

Sec. 31.018. MARRIAGE AND FAMILY PROGRAM FUNDING. (a) To the

extent authorized by federal law, the Health and Human Services

Commission shall spend a minimum of one percent of money received

under the federal Temporary Assistance for Needy Families block

grant during each state fiscal year to fund programs that support

the development of healthy marriages or the strengthening of

families, including the healthy marriage development program

under Section 31.015 and the healthy marriages and strong

families grant program under Section 31.017.

(b) Using not more than 10 percent of the money required to be

spent as provided by Subsection (a), the Health and Human

Services Commission, through a contract or agreement with a

public senior college or university, as defined by Section

61.003, Education Code, shall establish a process for evaluating

the best practices and outcomes of programs funded under

Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch.

1249, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. ADMINISTRATION OF FINANCIAL ASSISTANCE AND SERVICES

Sec. 31.031. APPLICATION FOR ASSISTANCE. (a) The department by

rule shall prescribe the form for applications for assistance

authorized by this chapter and the manner of their submission.

(b) The department may require the applicant to state the amount

of property in which he or she has an interest, the amount of

income which he or she has at the time the application is filed,

and other information.

(c) The department shall require the applicant to provide proof

to the department that each person who will receive assistance

under this chapter is:

(1) a United States citizen or has a satisfactory immigration

status as defined in Title IV, Social Security Act (42 U.S.C.

Section 602(a)(33)), in effect as of the effective date of this

Act; and

(2) a resident of this state.

(d) The department shall require the applicant to provide proof

to the department that each child five years of age or younger,

or a child who is not enrolled in public school, for whom the

applicant will receive assistance:

(1) has been immunized in accordance with Section 161.004,

Health and Safety Code;

(2) is currently receiving an immunization series in accordance

with Section 161.004, Health and Safety Code, if the child is of

sufficient age; or

(3) is exempted under Section 161.004(d), Health and Safety

Code.

(e) An applicant who cannot provide the proof required by

Subsection (d) at the time of application shall provide the proof

not later than the 180th day after the date the department

determines the applicant is eligible for financial assistance.

(f) The department shall provide the applicant with information

regarding immunization services available in the applicant's

residential area. If the applicant does not read or comprehend

English, the department shall provide the information in a

language that the applicant reads or comprehends.

(g) The department by rule shall provide sanctions for a

financial assistance recipient's failure to comply with

Subsection (d) or (e).

Acts 1979, 66th Leg., p. 2346, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1995, 74th Leg., ch. 655, Sec.

2.01(a), 2.04, eff. Sept. 1, 1995.

Sec. 31.0315. DETERMINATION OF PARENTAGE. (a) A parent

applying for assistance on behalf of a child shall identify the

parent's spouse or, if unmarried, shall provide the name and last

known address of the mother or alleged father of the child, as

applicable.

(b) If the applying parent is under 18 years of age and resides

with relatives, the applicant's relatives shall cooperate in

identifying the other parent.

(c) A person who is not a parent and who is applying for

assistance on behalf of a child shall provide the name and last

known address of the mother and alleged father of the child.

(d) The department may waive the requirements of this section if

it determines that there exists a reasonable explanation why it

is impossible to provide the information required under

Subsection (a), (b), or (c) or if it would not be in the best

interests of the child to provide the information. In determining

whether the best interests of the child warrant waiving the

information requirements of this section, the department shall

consider all relevant provisions of federal law and regulations.

(e) The department shall forward to the attorney general's

office information received under this section.

(f) If the parent of a dependent child is under 17 years of age

and the Title IV-D agency determines that the child's birth may

be the result of sexual conduct that constitutes a criminal

offense under the Penal Code, that agency shall refer the case to

the appropriate law enforcement agency for further investigation.

Added by Acts 1993, 73rd Leg., ch. 721, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 655, Sec. 1.06, eff.

Sept. 1, 1995.

Sec. 31.032. INVESTIGATION AND DETERMINATION OF ELIGIBILITY.

(a) On receipt of an application for assistance authorized by

this chapter, the department shall investigate and record the

applicant's circumstances in order to ascertain the facts

supporting the application and to obtain other information it may

require.

(b) After completing its investigation, the department shall

determine whether the applicant is eligible for the assistance,

the type and amount of assistance, the date on which the

assistance shall begin, and the manner in which payments shall be

made.

(c) The department shall promptly notify the applicant of its

final action.

(d) In determining whether an applicant is eligible for

assistance, the department shall exclude from the applicant's

available resources:

(1) $1,000 for the applicant's household, including a household

in which there is a person with a disability or a person who is

at least 60 years of age; and

(2) the fair market value of the applicant's ownership interest

in a motor vehicle, but not more than the amount determined

according to the following schedule:

(A) $4,550 on or after September 1, 1995, but before October 1,

1995;

(B) $4,600 on or after October 1, 1995, but before October 1,

1996;

(C) $5,000 on or after October 1, 1996, but before October 1,

1997; and

(D) $5,000 plus or minus an amount to be determined annually

beginning on October 1, 1997, to reflect changes in the new car

component of the Consumer Price Index for All Urban Consumers

published by the Bureau of Labor Statistics.

(e) If federal regulations governing the maximum allowable

resources under the food stamp program, 7 CFR Part 273, are

revised, the department shall adjust the standards that determine

available resources under Subsection (d) to reflect those

revisions.

Acts 1979, 66th Leg., p. 2346, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1995, 74th Leg., ch. 655, Sec.

1.07, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 198, Sec.

2.201(a), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1251,

Sec. 5(a), eff. June 20, 2003.

Sec. 31.0322. VICTIMS OF FAMILY VIOLENCE. (a) The department,

the Texas Workforce Commission, and the Title IV-D agency by rule

shall adopt procedures under which requirements relating to

financial assistance and related services, including time limits,

child support enforcement, paternity establishment, work

activity, and residency, may be waived or modified for an

individual who is a victim of family violence if application of

the requirements would:

(1) adversely affect the individual's ability to attain

financial independence;

(2) make it more difficult for the individual to escape family

violence; or

(3) place the individual at greater risk for additional family

violence.

(b) The procedures must provide that:

(1) a requirement may be waived or modified only after a

case-by-case determination and documentation of good cause and

only to the extent necessary considering an individual's

circumstances;

(2) a requirement may not be waived or modified for an

individual for a period longer than one year;

(3) the appropriate agency shall refer an individual to a family

violence program if necessary for assistance in developing a

safety plan to protect the individual from further family

violence; and

(4) confidentiality of information about the identification and

location of victims of family violence and their children is

maintained when necessary to prevent additional family violence.

(c) The department, the Texas Workforce Commission, and the

Title IV-D agency may not deny an individual access to education,

training, employment, or other services because the individual is

a victim of family violence.

(d) The department shall coordinate the development and

implementation of procedures under this section in collaboration

with the Texas Workforce Commission, the Title IV-D agency, and

at least one statewide advocacy group for victims of family

violence.

(e) The department, the Texas Workforce Commission, the Title

IV-D agency, and each local workforce development board, using

existing resources, shall provide not less than four hours of

training regarding family violence to each employee or other

person who on behalf of the department, commission, agency, or

board:

(1) provides information relating to requirements described by

Subsection (a) and the availability of waivers or modifications

of those requirements to an individual seeking or receiving

financial assistance;

(2) recommends or grants waivers or modifications authorized by

this section of requirements described by Subsection (a);

(3) recommends or imposes sanctions for noncooperation or

noncompliance with requirements described by Subsection (a); or

(4) assesses employment readiness or provides employment

planning or employment retention services to an individual

receiving financial assistance.

(f) The training required by Subsection (e) must:

(1) be developed in collaboration with at least one organization

with expertise in family violence issues; and

(2) include information relating to:

(A) the potential impact of family violence on:

(i) the safety of an individual seeking or receiving financial

assistance; and

(ii) the ability of that individual to make a successful

transition into the workforce;

(B) state laws and agency rules regarding options available to

an individual receiving financial assistance for whom family

violence poses a danger or impediment to attaining financial

independence; and

(C) statewide and local resources available from state and local

governmental agencies and other entities that could assist a

victim of family violence in safely and successfully entering the

workforce.

(g) Before the application of a sanction or penalty based on an

individual's failure to cooperate with the department or Title

IV-D agency, as required by Section 31.0031(d)(1), or failure to

comply with the work or participation requirements imposed by

Section 31.012, the agency recommending or applying the sanction

or penalty must make reasonable attempts to contact the

individual to determine the cause of the failure to cooperate or

comply. If the agency determines that family violence contributed

to the failure, the agency shall ensure that a person trained in

family violence issues in accordance with Subsection (e)

interviews the individual to identify the types of services

necessary to assist the individual in safely and successfully

entering the workforce.

(h) In this section:

(1) "Family violence" has the meaning assigned by Section

71.004, Family Code.

(2) "Title IV-D agency" has the meaning assigned by Section

101.033, Family Code.

Added by Acts 1997, 75th Leg., ch. 1442, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 31.0321 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(71), eff. Sept. 1, 1999. Amended by Acts 2001,

77th Leg., ch. 197, Sec. 1, eff. Sept. 1, 2001.

Sec. 31.0324. ASSIGNMENT OF PROTECTIVE PAYEE. (a) In this

section, "protective payee" means a person who:

(1) is interested in or concerned with the welfare of a child or

relative of a child receiving financial assistance; and

(2) acts for the recipient of financial assistance in receiving

or managing the financial assistance payment.

(b) The department by rule shall develop and implement a process

that provides for the grandparent of a child receiving financial

assistance under this chapter to serve as a protective payee to:

(1) receive and use the assistance on behalf of the child; and

(2) apply for financial assistance and be interviewed instead of

the child's parent at any subsequent review of eligibility

required by the department.

(c) The department shall:

(1) limit the use of the process established by Subsection (b)

to situations in which the department determines the parent is

not using the assistance for the child's needs as required by

Section 31.0355(a); and

(2) establish by rule the circumstances under which the

grandparent may be removed as a protective payee.

Added by Acts 2001, 77th Leg., ch. 1316, Sec. 1, eff. Sept. 1,

2001.

Sec. 31.0325. ELECTRONIC IMAGING PROGRAM. (a) In conjunction

with other appropriate agencies, the department by rule shall

develop a program to prevent welfare fraud by using a type of

electronic fingerprint-imaging or photo-imaging of adult and teen

parent applicants for and adult and teen parent recipients of

financial assistance under this chapter or food stamp benefits

under Chapter 33.

(b) In adopting rules under this section, the department shall:

(1) provide for an exemption from the electronic imaging

requirements of Subsection (a) for a person who is elderly or

disabled if the department determines that compliance with those

requirements would cause an undue burden to the person;

(2) establish criteria for an exemption under Subdivision (1);

and

(3) ensure that any electronic imaging performed by the

department is strictly confidential and is used only to prevent

fraud by adult and teen parent recipients of financial assistance

or food stamp benefits.

(c) The department shall:

(1) establish the program in conjunction with an electronic

benefits transfer program;

(2) use an imaging system; and

(3) provide for gradual implementation of this section by

selecting specific counties or areas of the state as test sites.

(d) Each fiscal quarter, the department shall submit to the

governor and the legislature a report on the status and progress

of the programs in the test sites selected under Subsection

(c)(3).

Added by Acts 1995, 74th Leg., ch. 655, Sec. 8.07(a), eff. Sept.

1, 1995. Amended by Acts 2001, 77th Leg., ch. 782, Sec. 1, eff.

June 14, 2001.

Sec. 31.033. REINVESTIGATION AND REDETERMINATION OF ELIGIBILITY.

(a) The department may require periodic reconsideration of

continued eligibility for assistance.

(b) After reconsideration of continuing eligibility, the

department may change the amount of assistance or withdraw it if

the department finds that the recipient's circumstances have

altered sufficiently to warrant that action.

(c) The department may cancel or suspend assistance for a period

of time if the department finds that the recipient is currently

ineligible to receive it.

(d) The department shall notify the recipient immediately of its

decision to change or withdraw assistance.

(e) A recipient of assistance must notify the department

immediately if he or she comes into possession of income or

resources in excess of the amount previously reported.

Acts 1979, 66th Leg., p. 2346, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 31.034. APPEAL FROM LOCAL ADMINISTRATIVE UNITS. (a) An

applicant for or recipient of financial assistance authorized by

this chapter may appeal to the department an action or failure to

act by a local administrative unit relating to the financial

assistance. The department shall grant the applicant or recipient

an opportunity for a hearing after reasonable notice.

(b) An applicant or recipient, or his or her authorized agent,

may submit a written request for the information contained in the

unit's records on which the action being appealed is based, and

the unit shall advise the person making the request of the

information within a reasonable time prior to the hearing.

Information not provided to the requesting party may not be

considered by the department at the hearing as a basis for

decision.

Acts 1979, 66th Leg., p. 2346, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 31.035. METHOD OF PAYMENT. (a) The department shall

periodically furnish the comptroller with a list of persons

eligible for financial assistance under this chapter and the

amount to which each person is entitled.

(b) The comptroller shall draw warrants for the specified

amounts on the proper accounts of the Texas Department of Human

Services fund and shall transmit the warrants to the

commissioner. The commissioner shall supervise the delivery of

the warrants to the persons entitled to them.

Acts 1979, 66th Leg., p. 2346, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 264, Sec. 11,

eff. Aug. 26, 1985.

Sec. 31.0355. USE OF FINANCIAL ASSISTANCE. (a) Financial

assistance granted to a person under this chapter may be used

only to purchase goods and services that are considered essential

and necessary for the welfare of the family, including food,

clothing, housing, utilities, child care, and incidentals such as

transportation and medicine or medical supplies or equipment not

covered by Medicaid. The department by rule shall define what

constitutes essential and necessary goods and services for

purposes of this subsection.

(b) If a recipient of financial assistance who receives the

assistance by electronic benefits transfer to an account is

authorized to make a cash withdrawal from the account through a

provider of the goods or services described by Subsection (a),

the recipient may make the cash withdrawal only at the customer

service department of the provider and not at the provider's

point-of-sale terminal.

(c) The department shall encourage housing authorities, utility

companies, public transportation companies, and other nonfood

retailers to accept payment for goods and services described by

Subsection (a) through the state's electronic benefits transfer

(EBT) system.

(d) To determine the feasibility of using the EBT system to

accept payment for goods and services described by Subsection

(a), the department shall conduct a pilot project in which

utility companies, housing agencies, and other retailers use the

EBT system to accept payment for medicine, medical supplies, and

medical equipment not covered by Medicaid and other goods and

services described by Subsection (a). The cost of the

point-of-sale (POS) devices in the pilot project shall not be a

state expense, except for POS devices located in retail

businesses that sell medicine or medical supplies or medical

equipment. The department shall work in conjunction with the

office of client transportation services of the Health and Human

Services Commission to determine if EBT transportation

applications are feasible.

(e) If the department determines that the pilot projects show

that use of the EBT system is feasible and useful for the

businesses and clients participating in the pilot project, the

department shall promote the use of the EBT system to appropriate

businesses statewide with the goal of securing the participation

of all those businesses in using the EBT system to accept payment

for goods and services described by Subsection (a).

(f) The department shall evaluate the pilot project and report

to the 76th Legislature on the effectiveness of the pilot project

not later than January 15, 1999.

Added by Acts 1997, 75th Leg., ch. 637, Sec. 1, eff. Sept. 1,

1997.

Sec. 31.036. ELIGIBILITY OF PERSON LEAVING THE STATE. A

recipient of assistance who moves out of the state is no longer

eligible for the assistance. However, a recipient's temporary

absence from the state for reasons and for periods of time

approved by the department does not terminate the recipient's

eligibility for assistance.

Acts 1979, 66th Leg., p. 2346, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 31.037. PAYMENT OF FINANCIAL ASSISTANCE FUNDS ON DEATH OF

RECIPIENT. (a) If a person dies during a month for which the

person is eligible for financial assistance and has not endorsed

or cashed the warrant issued for financial assistance during that

month, the department may pay financial assistance to the person

who was responsible for caring for the recipient at the time of

his or her death and who is responsible for paying the

obligations incurred by the recipient.

(b) The department shall adopt rules prescribing the method of

determining the person entitled to receive the deceased

recipient's financial assistance, the manner of payment of the

funds, and limitations on the payments.

(c) Payments to persons responsible for deceased recipients

under this section may be made only in the manner and to the

extent permissible under the laws and regulations governing the

disbursement of funds received through the Department of Health,

Education, and Welfare.

Acts 1979, 66th Leg., p. 2347, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 31.038. CANCELLATION OF UNCASHED WARRANTS. The department

may cancel a financial assistance warrant that has not been

cashed within a reasonable period of time after issuance. The

cancellation must be performed in the manner required by rules of

the comptroller.

Acts 1979, 66th Leg., p. 2347, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1999, 76th Leg., ch. 1467, Sec.

1.33, eff. June 19, 1999.

Sec. 31.039. ISSUANCE OF REPLACEMENT ASSISTANCE WARRANTS. The

comptroller may issue a replacement financial assistance warrant

to a recipient who has failed to receive or has lost the original

warrant in accordance with Section 403.054, Government Code.

Acts 1979, 66th Leg., p. 2347, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 794, Sec. 12,

eff. Aug. 26, 1985; Acts 1993, 73rd Leg., ch. 449, Sec. 35, eff.

Sept. 1, 1993.

Sec. 31.040. NONTRANSFERABILITY OF ASSISTANCE FUNDS. The right

to financial assistance granted to recipients under this chapter

may not be transferred or assigned at law or in equity, and the

funds are not subject to execution, levy, attachment,

garnishment, or other legal process or to the operation of an

insolvency law.

Acts 1979, 66th Leg., p. 2347, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 31.041. RIGHT TO ASSISTANCE NOT VESTED. (a) The

provisions of this chapter providing assistance shall not be

construed as vesting a right in the recipient to the assistance.

(b) Assistance granted under this chapter is subject to

modification or repeal by the legislature, and a recipient has no

claim for compensation or otherwise because the law authorizing

the assistance is amended or repealed.

Acts 1979, 66th Leg., p. 2347, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 31.042. PRORATION OF FINANCIAL ASSISTANCE. If at any time

state funds are not available to pay in full all financial

assistance authorized in this chapter, the department may direct

the proration of the financial assistance.

Acts 1979, 66th Leg., p. 2348, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 31.043. FILL-THE-GAP BUDGETING. (a) To extend the period

of supported employment for families who receive financial

assistance under this chapter, the department may use a form of

fill-the-gap budgeting or another method under which the

department disregards earnings of family members who obtain

employment while receiving the assistance.

(b) The department may limit the percentage of earnings

disregarded, impose a time limit on how long the earnings are

disregarded, or gradually reduce the percentage of earnings

disregarded in order to remain within available funding.

(c) Funding for earnings disregards may also come from savings

associated with sanctions related to noncompliance with the

personal responsibility agreement and work requirements in this

chapter, from savings resulting from caseload declines below

projections specified in the appropriations bill, and from

Temporary Assistance for Needy Families (TANF) block grant funds.

(d) In this section, "fill-the-gap budgeting" means a system of

budgeting in which benefits are gradually lowered using a

percentage of the difference between the standard of need and the

countable income to calculate the grant benefit.

Added by Acts 1997, 75th Leg., ch. 878, Sec. 1, eff. Sept. 1,

1997.

Sec. 31.044. INACTIVE ELECTRONIC BENEFITS TRANSFER ACCOUNT. (a)

This section applies only to an account to which financial

assistance provided under this chapter has been transferred under

the electronic benefits transfer system for access and use by a

recipient of that assistance.

(b) The department shall close an account that has not been used

by the account holder during the preceding 12 months.

(c) The comptroller shall withdraw any unused benefits remaining

in the account and disburse the benefits as authorized by federal

and state law.

Added by Acts 1997, 75th Leg., ch. 322, Sec. 4, eff. May 26,

1997; Acts 1997, 75th Leg., ch. 458, Sec. 1, eff. Sept. 1, 1997.

Renumbered from Sec. 31.043 by Acts 1999, 76th Leg., ch. 62, Sec.

19.01(72), eff. Sept. 1, 1999.

SUBCHAPTER C. LIMITATION ON AMOUNT OF FINANCIAL ASSISTANCE

Sec. 31.051. DEFINITION. In this subchapter, "state budget"

shall equal the amount appropriated by the legislature for the

biennium from funds subject to the limitations set forth in the

Texas Constitution, including any appropriated federal funds in

the amounts estimated in the Act making such appropriations.

Added by Acts 1983, 68th Leg., p. 1667, ch. 312, Sec. 1, eff.

Aug. 29, 1983.

Sec. 31.052. LIMITATION ON AMOUNT OF FINANCIAL ASSISTANCE. For

each fiscal biennium, the maximum amount that may be paid out of

state funds for assistance grants to or on behalf of needy

dependent children and their caretakers may not exceed one

percent of the state budget.

Added by Acts 1983, 68th Leg., p. 1667, ch. 312, Sec. 1, eff.

Aug. 29, 1983.

Sec. 31.053. DETERMINATION BY LEGISLATIVE BUDGET BOARD. (a)

With regard to the general appropriations bill introduced in each

house in each regular session, it shall be the duty of the

legislative budget director, not later than the seventh day of

the session, to inform in writing the lieutenant governor and the

speaker of the house of representatives of three items of

information:

(1) the biennial amount of the "state budget," as defined for

the purposes of this subchapter, based on the general

appropriations bills as introduced;

(2) the maximum biennial amount of one percent of the state

budget; and

(3) the biennial amount which would be appropriated by the

general appropriations bills for assistance to or on behalf of

needy dependent children and the caretakers of such children and

which is subject to the limitation.

(b) At the request of the lieutenant governor or speaker the

legislative budget director shall update this information and

shall provide a statement of other legislation affecting

appropriations.

(c) The Legislative Budget Board may adopt rules necessary to

perform its duties under this subchapter.

Added by Acts 1983, 68th Leg., p. 1667, ch. 312, Sec. 1, eff.

Aug. 29, 1983.



CHAPTER 32. MEDICAL ASSISTANCE PROGRAM

HUMAN RESOURCES CODETITLE 2. DEPARTMENT OF HUMAN SERVICES AND DEPARTMENT OF PROTECTIVE AND REGULATORY SERVICESSUBTITLE C. ASSISTANCE PROGRAMSCHAPTER 32. MEDICAL ASSISTANCE PROGRAMSUBCHAPTER A. GENERAL PROVISIONSSec. 32.001. PURPOSE OF CHAPTER. The purpose of this chapter is to enable the state to provide medical assistance on behalf of needy individuals and to enable the state to obtain all benefits for those persons authorized under the Social Security Act or any other federal act.

Acts 1979, 66th Leg., p. 2348, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979.

Sec. 32.002. CONSTRUCTION OF CHAPTER. (a) This chapter shall be liberally construed and applied in relation to applicable federal laws and regulations so that adequate and high quality health care may be made available to all children and adults who need the care and are not financially able to pay for it.(b) If a provision of this chapter conflicts with a provision of the Social Security Act or any other federal act and renders the state program out of conformity with federal law to the extent that federal matching money is not available to the state, the conflicting provision of state law shall be inoperative to the extent of the conflict but shall not affect the remainder of this chapter.

Acts 1979, 66th Leg., p. 2348, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979.

Sec. 32.003. DEFINITIONS. In this chapter:(1) "Board" means the Health and Human Services Commission or the governing body of an agency operating part of the medical assistance program, as appropriate.(2) "Commissioner" means the Health and Human Services Commission or the commissioner or executive director of an agency operating part of the medical assistance program, as appropriate.(3) "Department" means the Health and Human Services Commission or an agency operating part of the medical assistance program, as appropriate.(4) "Medical assistance" includes all of the health care and related services and benefits authorized or provided under federal law for needy individuals of this state.

Acts 1979, 66th Leg., p. 2349, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1995, 74th Leg., ch. 6, Sec. 2, eff. March 23, 1995.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONSSec. 32.021. ADMINISTRATION OF THE PROGRAM. (a) The department is the state agency designated to administer the medical assistance program provided in this chapter.(b) The department shall enter into agreements with any federal agency designated by federal law to administer medical assistance when the department determines the agreements to be compatible with the state's participation in the medical assistance program and within the limits of appropriated funds. The department shall cooperate with federal agencies designated by federal law to administer medical assistance in any reasonable manner necessary to qualify for federal funds.(c) The department shall establish methods of administration and adopt necessary rules for the proper and efficient operation of the program.(d) The department shall include in its contracts for the delivery of medical assistance by nursing facilities provisions for monetary penalties to be assessed for violations as required by 42 U.S.C. Section 1396r, including without limitation the Omnibus Budget Reconciliation Act (OBRA), P. L. 100-203, Nursing Home Reform Amendments of 1987, provided that the department shall:(1) provide for an informal dispute resolution process in the Health and Human Services Commission as provided by Section 531.058, Government Code; and(2) develop rules to adjudicate claims in contested cases, including claims unresolved by the informal dispute resolution process of the Health and Human Services Commission.(e) Rules governing the application of penalties shall include the following:(1) specific and objective criteria which describe the scope and severity of a contract violation which results in a recommendation for each specific penalty. Penalties must be appropriate to the violation, and the most severe financial penalties must be reserved for situations which create an immediate and serious threat to the health and safety of residents; "immediate and serious threat" means a situation in which there is a high probability that serious harm or injury to patients could occur at any time or already has occurred and may well occur again if patients are not protected effectively from the harm or if the threat is not removed;(2) a system to ensure standard and consistent application of penalties among surveyors and different areas of the state;(3) due process for nursing facilities providers, including an appeals procedure consistent with Chapter 2001, Government Code; and(4) per diem and/or minimum penalties. The department may by rule prescribe a minimum penalty period; however, once a facility gives the department notice that deficiencies have been corrected, if surveyors are unable to revisit the facility within five days and the deficiencies are later shown to be corrected, the per diem penalties cease as of the day the facility gave notice to the department or on the last day of the minimum penalty period established by the department, whichever is later.(f) To encourage facilities to provide the best possible care, the department shall develop an incentive program to recognize facilities providing the highest quality care to Medicaid residents.(g) Funds collected as a result of the imposition of penalties shall be applied to the protection of the health or property of residents of nursing facilities, including the cost of relocation of residents to other facilities and maintenance or operation of a facility pending correction of deficiencies or closure, or to incentive programs which recognize the highest quality care to residents who are entitled to Medicaid.(h) Medicaid nursing facilities shall also comply with state licensure rules, which may be more stringent than the requirements for certification. The department shall use appropriate civil, administrative, or criminal remedies authorized by state or federal law with respect to a facility that is in violation of a certification or licensing requirement.(i) Repealed by Acts 2003, 78th Leg., ch. 204, Sec. 16.03(1).(j) Repealed by Acts 2001, 77th Leg., ch. 1284, Sec. 3.04, eff. June 15, 2001.(k) Repealed by Acts 2003, 78th Leg., ch. 204, Sec. 16.03(1).(l) The department may not include as a reimbursable item to a nursing facility an administrative or civil penalty assessed against the facility under this chapter or under Chapter 242, Health and Safety Code.(m) Notwithstanding any provision of law to the contrary, the department shall terminate a nursing facility's provider agreement if the department has imposed required Category 2 or Category 3 remedies on the facility three times within a 24-month period. The executive commissioner of the Health and Human Services Commission by rule shall establish criteria under which the requirement to terminate the provider agreement may be waived. In this subsection, "Category 2 remedies" and "Category 3 remedies" have the meanings assigned by 42 C.F.R. Section 488.408.(n) An assessment of monetary penalties under this section is subject to arbitration under Subchapter J, Chapter 242, Health and Safety Code.(o) In any circumstance in which a nursing facility would otherwise be required to admit a resident transferred from another facility, because of an emergency or otherwise, the nursing facility may not admit a resident whose needs cannot be met through service from the facility's staff or in cooperation with community resources or other providers under contract. If a nursing facility refuses to admit a resident under this subsection, the nursing facility shall provide a written statement of the reasons for the refusal to the department within a period specified by department rule. A nursing facility that fails to provide the written statement, or that includes false or misleading information in the statement, is subject to monetary penalties assessed in accordance with this chapter.(p) In order to increase the personal needs allowance under Section 32.024(v), as added by Chapter 1333, Acts of the 76th Legislature, Regular Session, 1999, the department shall develop an early warning system to detect fraud in the handling of the personal needs allowance and other funds of residents of long-term care facilities.(q) The department shall include in its contracts for the delivery of medical assistance by nursing facilities clearly defined minimum standards that relate directly to the quality of care for residents of those facilities. The department shall consider the recommendations made by the nursing facility quality assurance team under Section 32.060 in establishing the standards. The department shall include in each contract:(1) specific performance measures by which the department may evaluate the extent to which the nursing facility is meeting the standards; and(2) provisions that allow the department to terminate the contract if the nursing facility is not meeting the standards.(r) The department may not award a contract for the delivery of medical assistance to a nursing facility that does not meet the minimum standards that would be included in the contract as required by Subsection (q). The department shall terminate a contract for the delivery of medical assistance by a nursing facility that does not meet or maintain the minimum standards included in the contract in a manner consistent with the terms of the contract.(s) Not later than November 15 of each even-numbered year, the department shall submit a report to the legislature regarding nursing facilities that contract with the department to provide medical assistance under this chapter and other nursing facilities with which the department was prohibited to contract as provided by Subsection (r). The department may include the report required under this section with the report made by the long-term care legislative oversight committee as required by Section 242.654, Health and Safety Code. The report must include:(1) recommendations for improving the quality of information provided to consumers about the facilities;(2) the minimum standards and performance measures included in the department's contracts with those facilities;(3) the performance of the facilities with regard to the minimum standards;(4) the number of facilities with which the department has terminated a contract or to which the department will not award a contract because the facilities do not meet the minimum standards; and(5) the overall impact of the minimum standards on the quality of care provided by the facilities, consumers' access to facilities, and cost of care.

Acts 1979, 66th Leg., p. 2349, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 15, Sec. 5.22, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 1049, Sec. 1, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1159, Sec. 2.01, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 974, Sec. 2, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1284, Sec. 3.01, 3.04, 7.04, eff. June 15, 2001; Acts 2003, 78th Leg., ch. 198, Sec. 2.92(a), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 204, Sec. 16.03(1), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 809, Sec. 1, eff. September 1, 2007.

Sec. 32.0211. RESTRICTIONS ON MEMBERS OF THE BOARD, COMMISSIONERS, AND THEIR PARTNERS. (a) After service in the department ends, a former member of the board or a former commissioner may not knowingly represent a person before an agency or court:(1) in a matter related to the medical assistance program in which the department or the federal government has a direct interest and in which the board member or commissioner participated personally while employed with the department; or(2) for two years after the date on which service ends in a matter related to the medical assistance program if the department or the federal government has a direct interest in the matter, the matter was pending during his last year of service to the department, and the matter was one for which the board member or commissioner had responsibility.(b) Subsection (a) of this section does not apply to a former board member or commissioner who holds one of the following positions and is acting in the scope of that position:(1) employee or officer of federal, state, or local government;(2) employee of a nonprofit hospital or medical research organization; or(3) employee of an accredited degree-granting college or university.(c) A current board member or commissioner may not knowingly participate in the course of his service in a matter related to the medical assistance program in which the department or the federal government has a direct interest and in which he, his spouse, minor child, or business partner has a substantial financial interest.(d) A business partner of a current board member or commissioner may not knowingly represent a person before an agency or court in a matter related to the medical assistance program:(1) in which the board member or commissioner participates or has participated personally and substantially; or(2) that is under the official responsibility of the board member or commissioner.(e) Past or present board members or commissioners are subject to a civil penalty of $5,000 for each violation of this section. A partner of a current board member or commissioner is subject to a civil penalty of $2,500 for each violation of this section. Each appearance before an agency or court constitutes a separate offense.(f) If it appears that this section has been violated, the department may request the attorney general to conduct a suit in the name of the State of Texas to enjoin the prohibited activity and to recover the penalty provided for in this section.

Added by Acts 1981, 67th Leg., p. 755, ch. 287, Sec. 1, eff. Aug. 31, 1981.

Sec. 32.0212. DELIVERY OF MEDICAL ASSISTANCE. Notwithstanding any other law and subject to Section 533.0025, Government Code, the department shall provide medical assistance for acute care through the Medicaid managed care system implemented under Chapter 533, Government Code.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.95, eff. Sept. 1, 2003.

Sec. 32.0213. NURSING FACILITY BED CERTIFICATION AND DECERTIFICATION. (a) The department by rule shall establish procedures for:(1) controlling the number of Medicaid beds in nursing facilities;(2) decertification of unused Medicaid beds in nursing facilities; and(3) reallocation of nursing home beds decertified under Subdivision (2) to other nursing facilities.(b) The procedures established under this section must take into account the occupancy rate of the nursing facility.(c) The department may exempt a nursing facility from the procedures established under this section if the facility:(1) is affiliated with a state-supported medical school;(2) is located on land owned or controlled by the state-supported medical school; and(3) serves as a teaching facility for physicians and related health care professionals.

Added by Acts 1997, 75th Leg., ch. 1159, Sec. 2.02, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1487, Sec. 1, eff. June 19, 1999.

Sec. 32.0214. DESIGNATIONS OF PRIMARY CARE PROVIDER BY CERTAIN RECIPIENTS. (a) If the department determines that it is cost-effective and feasible and subject to Subsection (b), the department shall require each recipient of medical assistance to designate a primary care provider with whom the recipient will have a continuous, ongoing professional relationship and who will provide and coordinate the recipient's initial and primary care, maintain the continuity of care provided to the recipient, and initiate any referrals to other health care providers.(b) A recipient who receives medical assistance through a Medicaid managed care model or arrangement under Chapter 533, Government Code, that requires the designation of a primary care provider shall designate the recipient's primary care provider as required by that model or arrangement.

Added by Acts 2007, 80th Leg., R.S., Ch. 268, Sec. 15, eff. September 1, 2007.

Sec. 32.0215. HOME OR COMMUNITY CARE PROVIDERS: CIVIL MONETARY PENALTIES. (a) The department may include in a contract for the delivery of medical assistance by a home or community care provider a provision for monetary penalties to be assessed for a contract violation or any violation of home or community care requirements, as required by 42 U.S.C. Section 1396t(j).(b) The department shall develop rules governing the application of civil money penalties, including rules prescribing:(1) criteria that describe when and how a civil money penalty may be assessed and the amount of the penalty;(2) a system to ensure standard and consistent application of the penalties throughout the state; and(3) an administrative appeals process to adjudicate claims in contested cases in accordance with Chapter 2001, Government Code.(c) Rules adopted under this section must be designed to minimize the time between the identification of a violation and the final imposition of a penalty. Rules adopted under this section may authorize the imposition of a penalty that assesses and collects a monetary penalty, with interest, for a minimum penalty period and on a subsequent per diem basis.(d) A penalty must be appropriate to the violation. The department may assess incrementally more severe penalties for repeated or uncorrected violations.(e) The department shall review a penalized provider within 10 working days after the provider notifies the department that the deficiency that caused the imposition of the penalty has been corrected. If the department is unable to review the provider within that 10-working-day period, the penalty ceases on the earlier of the last day of the minimum penalty period or the date the provider gives notice to the department.(f) Money collected as a result of the imposition of penalties may be used for the protection of the health or property of an individual whose personal property was lost due to a failure of a home or community care provider to meet the requirements for participation as a provider of home or community care.

Added by Acts 1993, 73rd Leg., ch. 132, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995.

Sec. 32.022. MEDICAL AND HOSPITAL CARE ADVISORY COMMITTEES. (a) The board, on the recommendation of the commissioner, shall appoint a medical care advisory committee to advise the board and the department in developing and maintaining the medical assistance program and in making immediate and long-range plans for reaching the program's goal of providing access to high quality, comprehensive medical and health care services to medically indigent persons in the state. To ensure that qualified applicants receive services, the committee shall consider changes in the process the department uses to determine eligibility.(b) The board shall appoint the committee in compliance with the requirements of the federal agency administering medical assistance. The appointments shall provide for a balanced representation of the general public, providers, consumers, and other persons, state agencies, or groups with knowledge of and interest in the committee's field of work.(c) The department shall adopt rules for membership on the committee to provide for efficiency of operation, rotation, stability, and continuity.(d) The board, on the recommendation of the commissioner, may appoint regional and local medical care advisory committees and other advisory committees as considered necessary.(e) The board, on the recommendation of the commissioner, shall appoint a hospital payment advisory committee. The committee shall advise the board and the department on necessary changes in hospital payment methodologies for inpatient hospital prospective payments and on adjustments for disproportionate share hospitals that will ensure reasonable, adequate, and equitable payments to hospital providers and that will address the essential role of rural hospitals. The board shall appoint to the committee persons with knowledge of and an interest in hospital payment issues.

Acts 1979, 66th Leg., p. 2349, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1987, 70th Leg., ch. 1052, Sec. 2.01, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 1027, Sec. 10, eff. Sept. 1, 1989.

Sec. 32.023. COOPERATION WITH OTHER STATE AGENCIES. (a) The department's plan for administering medical assistance must include procedures for using health services administered by other state agencies pursuant to cooperative arrangements.(b) The department may enter into agreements with appropriate state agencies that will enable the department to implement Title XIX of the federal Social Security Act to provide medical assistance for individuals in institutions or in alternate care arrangements. The agreements must comply with federal law and rules. The department may make medical assistance payments in accordance with the agreements. The agreements are not subject to the Interagency Cooperation Act (Article 4413(32), Vernon's Texas Civil Statutes).(c) State agencies responsible for the administration or supervision of facilities to which medical assistance payments may be made under federal law shall enter into the agreements with the department and maintain compliance with the agreements so that the department may receive federal matching funds to support the medical assistance program.(d) The department may pay medical assistance to other facilities as required under federal law and rules.

Acts 1979, 66th Leg., p. 2349, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979.

Sec. 32.0231. ANNOUNCEMENT OF FUNDING OR PROGRAM CHANGE. (a) The department shall publish notice in the Texas Register of:(1) any attempt to obtain a waiver of federal regulations in the medical assistance program;(2) any attempt to obtain or the receipt of funding under Title XIX of the federal Social Security Act (42 U.S.C. Section 301 et seq.) for a pilot program; and(3) any amendment to the state medical assistance plan.(b) The notice must include the name and telephone number of a department employee who can provide information relating to the matter for which notice was published under this section.(c) The department shall provide to any requestor information relating to a matter for which notice was published, including the effect and cost of the change, any possible cost savings, the criteria for receiving services, and the number of people to be served.

Added by Acts 1989, 71st Leg., ch. 1085, Sec. 2, eff. Sept. 1, 1989.

Sec. 32.024. AUTHORITY AND SCOPE OF PROGRAM; ELIGIBILITY. (a) The department shall provide medical assistance to all persons who receive financial assistance from the state under Chapter 31 of this code and to other related groups of persons if the provision of medical assistance to those persons is required by federal law and rules as a condition for obtaining federal matching funds for the support of the medical assistance program.(b) The department may provide medical assistance to other persons who are financially unable to meet the cost of medical services if federal matching funds are available for that purpose. The department shall adopt rules governing the eligibility of those persons for the services.(c) The department shall establish standards governing the amount, duration, and scope of services provided under the medical assistance program. The standards may not be lower than the minimum standards required by federal law and rule as a condition for obtaining federal matching funds for support of the program, and may not be lower than the standards in effect on August 27, 1967. Standards or payments for the vendor drug program may not be lower than those in effect on January 1, 1973.(d) The department may establish standards that increase the amount, duration, and scope of the services provided only if federal matching funds are available for the optional services and payments and if the department determines that the increase is feasible and within the limits of appropriated funds. The department may establish and maintain priorities for the provision of the optional medical services.(e) The department may not authorize the provision of any service to any person under the program unless federal matching funds are available to pay the cost of the service.(f) The department shall set the income eligibility cap for persons qualifying for nursing home care at an amount that is not less than $1,104 and that does not exceed the highest income for which federal matching funds are payable. The department shall set the cap at a higher amount than the minimum provided by this subsection if appropriations made by the legislature for a fiscal year will finance benefits at the higher cap for at least the same number of recipients of the benefits during that year as were served during the preceding fiscal year, as estimated by the department. In setting an income eligibility cap under this subsection, the department shall consider the cost of the adjustment required by Subsection (g) of this section.(g) During a fiscal year for which the cap described by Subsection (f) of this section has been set, the department shall adjust the cap in accordance with any percentage change in the amount of benefits being paid to social security recipients during the year.(h) Subject to the amount of the cap set as provided by Subsections (f) and (g) of this section, and to the extent permitted by federal law, the income eligibility cap for community care for aged and disabled persons shall be the same as the income eligibility cap for nursing home care. The department shall ensure that the eligibility requirements for persons receiving other services under the medical assistance program are not affected. Text of subsec. (i) as amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.96 (i) The department in its adoption of rules may establish a medically needy program that serves pregnant women, children, and caretakers who have high medical expenses, subject to availability of appropriated funds. Text of subsec. (i) as amended by Acts 2003, 78th Leg., ch. 1251, Sec. 6 (i) Subject to appropriated state funds, the department in its adoption of rules shall establish a medically needy program that serves pregnant women, children, and caretakers who have high medical expenses.(j) The department in its adoption of rules shall in fiscal year 1990 restore three percent of the 10 percent reduction in provider reimbursement.(k) The department in its adoption of rules shall in fiscal year 1991 restore 4.5 percent of the 10 percent reduction in provider reimbursement.(l) The department shall set the income eligibility cap for medical assistance for pregnant women and infants up to age one at not less than 130 percent of the federal poverty guidelines.(m) The department shall set the income eligibility cap for medical assistance for children up to age four at not less than 100 percent of the federal poverty guidelines for state fiscal year 1990 and for children up to age six for state fiscal year 1991.(n) The department in its adoption of rules and standards governing the scope of hospital and long-term services shall authorize the providing of respite care by hospitals.(o) The department, in its rules and standards governing the scope of hospital and long-term services, shall establish a swing bed program in accordance with federal regulations to provide reimbursement for skilled nursing patients who are served in hospital settings provided that the length of stay is limited to 30 days per year and the hospital is located in a county with a population of 100,000 or less. If the swing beds are used for more than one 30-day length of stay per year, per patient, the hospital must comply with the Minimum Licensing Standards as mandated by Chapter 242, Health and Safety Code, and the Medicaid standards for nursing home certification, as promulgated by the department.(p) The department shall provide home respiratory therapy services for ventilator-dependent persons to the extent permitted by federal law.(q) The department shall provide physical therapy services.(r) The department, from funds otherwise appropriated to the department for the early and periodic screening, diagnosis, and treatment program, shall provide to a child who is 14 years of age or younger, permanent molar sealants as dental service under that program as follows:(1) sealant shall be applied only to the occlusal buccal and lingual pits and fissures of a permanent molar within four years of its eruption;(2) teeth to be sealed must be free of proximal caries and free of previous restorations on the surface to be sealed;(3) if a second molar is the prime tooth to be sealed, a non-restored first molar may be sealed at the same sitting, if the fee for the first molar sealing is no more than half the usual sealant fee;(4) the sealing of premolars and primary molars will not be reimbursed; and(5) replacement sealants will not be reimbursed.(s) The department, in its rules governing the early and periodic screening, diagnosis, and treatment program, shall:(1) revise the periodicity schedule to allow for periodic visits at least as often as the frequency recommended by the American Academy of Pediatrics and allow for interperiodic screens without prior approval when there are indications that it is medically necessary; and(2) require, as a condition for eligibility for reimbursement under the program for the cost of services provided at a visit or screening, that a child younger than 15 years of age be accompanied at the visit or screening by:(A) the child's parent or guardian; or(B) another adult, including an adult related to the child, authorized by the child's parent or guardian to accompany the child.(s-1) Subsection (s)(2) does not apply to services provided by a school health clinic, Head Start program, or child-care facility, as defined by Section 42.002, if the clinic, program, or facility:(1) obtains written consent to the services from the child's parent or guardian within the one-year period preceding the date on which the services are provided, and that consent has not been revoked; and(2) encourages parental involvement in and management of the health care of children receiving services from the clinic, program, or facility.(t) The department by rule shall require a physician, nursing facility, health care provider, or other responsible party to obtain authorization from the department or a person authorized to act on behalf of the department on the same day or the next business day following the day of transport when an ambulance is used to transport a recipient of medical assistance under this chapter in circumstances not involving an emergency and the request is for the authorization of the provision of transportation for only one day. If the request is for authorization of the provision of transportation on more than one day, the department by rule shall require a physician, nursing facility, health care provider, or other responsible party to obtain a single authorization before an ambulance is used to transport a recipient of medical assistance under this chapter in circumstances not involving an emergency. The rules must provide that:(1) except as provided by Subdivision (3), a request for authorization must be evaluated based on the recipient's medical needs and may be granted for a length of time appropriate to the recipient's medical condition;(2) except as provided by Subdivision (3), a response to a request for authorization must be made not later than 48 hours after receipt of the request;(3) a request for authorization must be immediately granted and must be effective for a period of not more than 180 days from the date of issuance if the request includes a written statement from a physician that:(A) states that alternative means of transporting the recipient are contraindicated; and(B) is dated not earlier than the 60th day before the date on which the request for authorization is made;(4) a person denied payment for ambulance services rendered is entitled to payment from the nursing facility, health care provider, or other responsible party that requested the services if:(A) payment under the medical assistance program is denied because of lack of prior authorization; and(B) the person provides the nursing facility, health care provider, or other responsible party with a copy of the bill for which payment was denied;(5) a person denied payment for services rendered because of failure to obtain prior authorization or because a request for prior authorization was denied is entitled to appeal the denial of payment to the department; and(6) the department or a person authorized to act on behalf of the department must be available to evaluate requests for authorization under this subsection not less than 12 hours each day, excluding weekends and state holidays.(t-1) The department, in its rules governing the medical transportation program, may not prohibit a recipient of medical assistance from receiving transportation services through the program to obtain renal dialysis treatment on the basis that the recipient resides in a nursing facility.(u) The department by rule shall require a health care provider who arranges for durable medical equipment for a child who receives medical assistance under this chapter to:(1) ensure that the child receives the equipment prescribed, the equipment fits properly, if applicable, and the child or the child's parent or guardian, as appropriate considering the age of the child, receives instruction regarding the equipment's use; and(2) maintain a record of compliance with the requirements of Subdivision (1) in an appropriate location.(v) The department by rule shall provide a screening test for hearing loss in accordance with Chapter 47, Health and Safety Code, and any necessary diagnostic follow-up care related to the screening test to a child younger than 30 days old who receives medical assistance.(w) The department shall set a personal needs allowance of not less than $60 a month for a resident of a convalescent or nursing home or related institution licensed under Chapter 242, Health and Safety Code, personal care facility, ICF-MR facility, or other similar long-term care facility who receives medical assistance. The department may send the personal needs allowance directly to a resident who receives Supplemental Security Income (SSI) (42 U.S.C. Section 1381 et seq.). This subsection does not apply to a resident who is participating in a medical assistance waiver program administered by the department.(x) The department shall provide dental services annually to a resident of a nursing facility who is a recipient of medical assistance under this chapter. The dental services must include:(1) a dental examination by a licensed dentist;(2) a prophylaxis by a licensed dentist or licensed dental hygienist, if practical considering the health of the resident; and(3) diagnostic dental x-rays, if possible.(y) The department shall provide medical assistance to a person in need of treatment for breast or cervical cancer who is eligible for that assistance under the Breast and Cervical Cancer Prevention and Treatment Act of 2000 (Pub. L. No. 106-354) for a continuous period during which the person requires that treatment. The department shall simplify the provider enrollment process for a provider of that medical assistance and shall adopt rules to provide for certification of presumptive eligibility of a person for that assistance. In determining a person's eligibility for medical assistance under this subsection, the department, to the extent allowed by federal law, may not require a personal interview.(y-1) A woman who receives a breast or cervical cancer screening service under Title XV of the Public Health Service Act (42 U.S.C. Section 300k et seq.) and who otherwise meets the eligibility requirements for medical assistance for treatment of breast or cervical cancer as provided by Subsection (y) is eligible for medical assistance under that subsection, regardless of whether federal Medicaid matching funds are available for that medical assistance. A screening service of a type that is within the scope of screening services under that title is considered to be provided under that title regardless of whether the service was provided by a provider who receives or uses funds under that title.(z) In its rules and standards governing the vendor drug program, the department, to the extent allowed by federal law and if the department determines the policy to be cost-effective, may ensure that a recipient of prescription drug benefits under the medical assistance program does not, unless authorized by the department in consultation with the recipient's attending physician or advanced practice nurse, receive under the medical assistance program:(1) more than four different outpatient brand-name prescription drugs during a month; or(2) more than a 34-day supply of a brand-name prescription drug at any one time.(z-1) Subsection (z) does not affect any other limit on prescription medications otherwise prescribed by department rule.(aa) The department shall incorporate physician-oriented instruction on the appropriate procedures for authorizing ambulance service into current medical education courses.(bb) The department may not provide an erectile dysfunction medication under the Medicaid vendor drug program to a person required to register as a sex offender under Chapter 62, Code of Criminal Procedure, to the maximum extent federal law allows the department to deny that medication.(cc) In this subsection, "deaf" and "hard of hearing" have the meanings assigned by Section 81.001. Subject to the availability of funds, the department shall provide interpreter services as requested during the receipt of medical assistance under this chapter to:(1) a person receiving that assistance who is deaf or hard of hearing; or(2) a parent or guardian of a person receiving that assistance if the parent or guardian is deaf or hard of hearing.(dd) Nothwithstanding any other law, an inmate released on medically recommended intensive supervision under Section 508.146, Government Code, who otherwise meets the eligibility requirements for the medical assistance program is not ineligible for the program solely on the basis of the conviction or adjudication for which the inmate was sentenced to confinement.(ii) The department shall provide medical assistance reimbursement to a pharmacist who is licensed to practice pharmacy in this state, is authorized to administer immunizations in accordance with rules adopted by the Texas State Board of Pharmacy, and administers an immunization to a recipient of medical assistance to the same extent the department provides reimbursement to a physician or other health care provider participating in the medical assistance program for the administration of that immunization.

Acts 1979, 66th Leg., p. 2350, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1989, 71st Leg., ch. 1027, Sec. 11, eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 1085, Sec. 3, eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 1107, Sec. 1, eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 1219, Sec. 1, eff. Sept. 1, 1989; Acts 1990, 71st Leg., 6th C.S., ch. 12, Sec. 2(11) to (13), eff. Sept. 6, 1990; Acts 1991, 72nd Leg., ch. 690, Sec. 1, eff. Aug. 26, 1991; Acts 1995, 74th Leg., ch. 6, Sec. 3, eff. March 23, 1995; Acts 1997, 75th Leg., ch. 1153, Sec. 2.01(a), 2.02(a), eff. June 20, 1997; Acts 1999, 76th Leg., ch. 766, Sec. 1, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1333, Sec. 1, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1347, Sec. 3, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1505, Sec. 1.06, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 220, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 348, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 974, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(81), eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 198, Sec. 2.96, 2.97(a), 2.207(a), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 215, Sec. 1, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1251, Sec. 6, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 1275, Sec. 2(97), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 349, Sec. 22, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 728, Sec. 23.001(57), eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1314, Sec. 1, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 268, Sec. 16, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 442, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(50), eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1308, Sec. 45, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 745, Sec. 2, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 858, Sec. 1, eff. June 19, 2009.

Sec. 32.0241. REVIEW OF WAIVER REQUEST. The department shall, at least biennially, review the feasibility of requesting a waiver for the elderly under Section 1915(c), federal Social Security Act (42 U.S.C. Section 1396n), if the reimbursement rates for nursing homes under the medical assistance program have increased since the preceding review.

Added by Acts 1989, 71st Leg., ch. 1085, Sec. 2, eff. Sept. 1, 1989.

Sec. 32.0242. VERIFICATION OF CERTAIN INFORMATION. To the extent possible, the department shall verify an applicant's residential address at the time the application for medical assistance is filed.

Added by Acts 1999, 76th Leg., ch. 1289, Sec. 1, eff. Sept. 1, 1999.

Sec. 32.0243. PERIODIC REVIEW OF ELIGIBILITY FOR CERTAIN RECIPIENTS. (a) The department, in cooperation with the United States Social Security Administration, shall periodically review the eligibility of a recipient of medical assistance who is eligible on the basis of the recipient's eligibility for Supplemental Security Income (SSI) benefits under 42 U.S.C. Section 1381 et seq., as amended.(b) In reviewing the eligibility of a recipient as required by Subsection (a), the department shall ensure that only recipients who reside in this state and who continue to be eligible for Supplemental Security Income (SSI) benefits under 42 U.S.C. Section 1381 et seq., as amended, remain eligible for medical assistance.

Added by Acts 1999, 76th Leg., ch. 1289, Sec. 1, eff. Sept. 1, 1999.

Sec. 32.0244. NURSING HOME BEDS IN CERTAIN COUNTIES. (a) At the request of the commissioners court of a county in which not more than two nursing facilities are certified to participate in the state Medicaid program, and subject to Subsection (d), the department may contract for additional nursing home beds under the state Medicaid program in the county without regard to the occupancy rate of available Medicaid beds.(b) A commissioners court that intends to make a request under Subsection (a) shall publish notice of its intent in the Texas Register and in a newspaper of general circulation in the county. The notice must request:(1) comments on whether the request should be made; and(2) proposals from persons interested in providing additional Medicaid beds in the county, including persons providing Medicaid beds in a nursing facility with a high occupancy rate.(c) A commissioners court shall determine whether to proceed with a request after considering all comments and proposals received in response to the notices provided under Subsection (b). If the commissioners court proceeds with the request, the court may recommend that the department contract with a specific nursing facility that submitted a proposal. In determining whether to proceed with the request and whether to recommend a specific nursing facility, the commissioners court shall consider:(1) the demographic and economic needs of the county;(2) the quality of existing nursing facility services under the state Medicaid program in the county;(3) the quality of the proposals submitted; and(4) the degree of community support for additional nursing facility services.(d) The department may not contract under this section for more than 120 additional nursing home beds per county per year and may not exceed 500 additional nursing home beds statewide in a calendar year.

Added by Acts 1997, 75th Leg., ch. 555, Sec. 1, eff. Sept. 1, 1997. Renumbered from Sec. 32.0246 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(73), eff. Sept. 1, 1999.

Sec. 32.0245. NURSING HOME BEDS FOR CERTAIN FACILITIES TREATING ALZHEIMER'S DISEASE. The department shall waive for a nursing facility a restriction imposed by state law on the authority to contract under the state Medicaid program for nursing home beds based on the percentage of beds that are occupied in a geographical area if the facility:(1) is affiliated with a medical school operated by the state;(2) is participating in a research program for the care and treatment of persons with Alzheimer's disease; and(3) is designed to separate and treat Alzheimer's disease by stage or functional level.

Added by Acts 1995, 74th Leg., ch. 841, Sec. 1, eff. Aug. 28, 1995.

Sec. 32.02451. REIMBURSEMENT FOR GUARDIANSHIP EXPENSES OF CERTAIN RECIPIENTS. To the extent allowed by federal law, the department shall provide medical assistance reimbursement for compensation and costs ordered under Section 670, Texas Probate Code, in a guardianship established for a medical assistance recipient. The executive commissioner of the Health and Human Services Commission shall adopt rules providing a procedure by which a person to whom amounts are ordered paid under that section may submit a claim to and receive reimbursement from the medical assistance program.

Added by Acts 2009, 81st Leg., R.S., Ch. 859, Sec. 1, eff. September 1, 2009.

Sec. 32.0246. PILOT PROGRAM FOR TREATMENT OF ALZHEIMER'S PATIENTS. (a) The Texas Department of Human Services, in cooperation with all appropriate state and federal agencies and with the advisory committee established in Subsection (b), shall develop and implement a pilot program for the treatment of individuals diagnosed with Alzheimer's disease. The pilot program shall:(1) be operated in one rural county and one urban county contiguous to the rural county;(2) provide a continuum of care and comprehensive case management, address gaps in services, and address the special needs of Alzheimer's patients; and(3) develop and implement counseling, education, and support services for the caregivers and family members of Alzheimer's patients.(b) The Texas Department of Human Services shall appoint an advisory committee to assist the department in developing and implementing the pilot program. The advisory committee shall be composed of:(1) four representatives from groups that advocate for Alzheimer's patients;(2) one representative from an institution of higher education;(3) one clinician;(4) one representative from the Texas Department on Aging;(5) one representative from the Texas Department of Human Services; and(6) one representative from the Texas Department of Mental Health and Mental Retardation.(c) The pilot program may not make eligible for medical assistance any individual not otherwise eligible for medical assistance.(d) The Texas Department of Human Services may seek and accept a gift, grant, or donation from any person for purposes of developing and implementing the pilot program provided that the person does not have a contested case pending before any agency participating in the pilot program.(e) Not later than January 15, 1999, the Texas Department of Human Services shall submit to the legislature a report concerning the effectiveness of the pilot program.

Added by Acts 1997, 75th Leg., ch. 415, Sec. 1, eff. Sept. 1, 1997.

Sec. 32.0247. MEDICAL ASSISTANCE FOR CERTAIN PERSONS MAKING TRANSITION FROM FOSTER CARE TO INDEPENDENT LIVING. (a) In this section, "independent foster care adolescent" has the meaning assigned by 42 U.S.C. Section 1396d(w)(1), as amended.(b) The department shall provide medical assistance, in accordance with department rules, to an independent foster care adolescent who:(1) is not otherwise eligible for medical assistance; and(2) is not covered by a health benefits plan offering adequate benefits, as determined by the Health and Human Services Commission.(c) The department shall by rule establish a specific set of income, assets, or resources allowable for recipients under this section. The income level shall not be less than 200 percent or more than 400 percent of the federal poverty level. Allowable asset or resource levels shall not be less than:(1) the levels allowed for individuals who are in foster care; and(2) the levels allowed for a person under 19 years of age who is eligible for the medical assistance program.(d) In setting allowable income, asset, or resource levels, the department shall exclude:(1) any financial benefit used for the purpose of educational or vocational training, such as scholarships, student loans, or grants;(2) any financial benefit used for the purpose of housing; and(3) any grants or subsidies obtained as a result of the Foster Care Independence Act of 1999 (Pub. L. No. 106-169).(e) The Department of Protective and Regulatory Services shall certify the income, assets, or resources of each individual on the date the individual exits substitute care. An individual qualifying for medical assistance as established by this section shall remain eligible for 12 calendar months after certification and after each recertification.(f) The recertification process for individuals who are eligible for medical assistance under this section shall include the option of recertifying by mail or phone.

Added by Acts 2001, 77th Leg., ch. 1218, Sec. 1, eff. Sept. 1, 2001.

Sec. 32.02471. MEDICAL ASSISTANCE FOR CERTAIN FORMER FOSTER CARE ADOLESCENTS ENROLLED IN HIGHER EDUCATION. (a) In this section, "independent foster care adolescent" has the meaning assigned by Section 32.0247.(b) The department shall provide medical assistance to a person who:(1) is 21 years of age or older but younger than 23 years of age;(2) would be eligible to receive assistance as an independent foster care adolescent under Section 32.0247 if the person were younger than 21 years of age; and(3) is enrolled in an institution of higher education, as defined by Section 61.003(8), Education Code, or a private or independent institution of higher education, as defined by Section 61.003(15), Education Code, that is located in this state and is making satisfactory academic progress as determined by the institution.

Added by Acts 2007, 80th Leg., R.S., Ch. 268, Sec. 17, eff. September 1, 2007.

For expiration of this section, see Subsection (i).Sec. 32.0248. DEMONSTRATION PROJECT FOR WOMEN'S HEALTH CARE SERVICES. (a) The department shall establish a five-year demonstration project through the medical assistance program to expand access to preventive health and family planning services for women. A woman eligible under Subsection (b) to participate in the demonstration project may receive appropriate preventive health and family planning services, including:(1) medical history recording and evaluation;(2) physical examinations;(3) health screenings, including screening for:(A) diabetes;(B) cervical cancer;(C) breast cancer;(D) sexually transmitted diseases;(E) hypertension;(F) cholesterol; and(G) tuberculosis;(4) counseling and education on contraceptive methods emphasizing the health benefits of abstinence from sexual activity to recipients who are not married, except for counseling and education regarding emergency contraception;(5) provision of contraceptives, except for the provision of emergency contraception;(6) risk assessment; and(7) referral of medical problems to appropriate providers that are entities or organizations that do not perform or promote elective abortions or contract or affiliate with entities that perform or promote elective abortions.(b) A woman is eligible to participate in the demonstration project if the woman is at least 18 years of age and:(1) has a net family income that is at or below 185 percent of the federal poverty level;(2) participates in or receives benefits under any of the following:(A) the medical assistance program;(B) the financial assistance program under Chapter 31;(C) the nutritional assistance program under Chapter 33;(D) the Supplemental Food Program for Women, Infants and Children; or(E) another program administered by the state that:(i) requires documentation of income; and(ii) restricts eligibility to persons with income equal to or less than the income eligibility guidelines applicable to the medical assistance program;(3) is presumed eligible for one of the programs listed in Subdivision (2) pending completion of that program's eligibility process; or(4) is a member of a family that contains at least one person who participates in or receives benefits under one of the programs listed in Subdivision (2).(c) The department shall ensure that the standards of care provided to a woman participating in the demonstration project are consistent with the requirements of law and current best practices for provision of public health services.(d) The department shall develop procedures for determining and certifying eligibility for services under the demonstration project at the point of service delivery using integrated procedures that minimize duplication of effort by providers, the department, and other state agencies. The department may not use a procedure that would require a cost in excess of 10 percent of the total costs of actual preventive health and family planning services provided under the demonstration project. The eligibility procedure may provide for expedited determination and certification using a simplified form requiring only family income and family size.(e) The department shall compile a list of potential funding sources a woman participating in the demonstration project may be able to use to help pay for treatment for health problems:(1) identified using services provided under the demonstration project; and(2) for which the woman is not eligible to receive treatment under the medical assistance program or the demonstration project.(f) Providers of services under the demonstration project shall comply with requests made by the department for information necessary for the department to:(1) make efficient use of money spent for the operation and administration of the demonstration project;(2) report and provide information required by federal law; and(3) compile the report required by Subsection (g).(g) Not later than December 1 of each even-numbered year, the department shall submit a report to the legislature regarding the department's progress in establishing and operating the demonstration project.(h) The department shall ensure the money spent under the demonstration project, regardless of the funding source, is not used to perform or promote elective abortions. The department, for the purpose of the demonstration project, may not contract with entities that perform or promote elective abortions or are affiliates of entities that perform or promote elective abortions.(i) This section expires September 1, 2011.

Added by Acts 2005, 79th Leg., Ch. 816, Sec. 1, eff. June 17, 2005.

Sec. 32.025. APPLICATION FOR MEDICAL ASSISTANCE. (a) A recipient of benefits under Chapter 31 of this code or supplemental security income from the federal government is automatically eligible for medical assistance, and an application for benefits under these programs constitutes an application for medical assistance.(b) The department shall prescribe application forms for persons who are not recipients of benefits under Chapter 31 of this code or supplemental security income from the federal government and shall adopt rules for processing the applications.(c) The department shall inform applicants for nursing home care of any community services which might be available under the community care for the aged and disabled program.(d) The department shall adopt an application form and procedures for a request for medical assistance provided to a child under 19 years of age. To the extent allowed by federal law and except as otherwise provided by this section, the application form and procedures must be the same as the form and procedures adopted under Section 62.103, Health and Safety Code. The department shall coordinate the form and procedures adopted under this subsection with the form and procedures adopted under Section 62.103, Health and Safety Code, to ensure that there is a single consolidated application for a child under 19 years of age to seek medical assistance or to request coverage under the state child health plan under Chapter 62, Health and Safety Code.(e) The department shall permit an application requesting medical assistance for a child under 19 years of age to be conducted by mail instead of through a personal appearance at a department office, unless the department determines that the information needed to verify eligibility cannot be obtained in that manner. The department by rule may develop procedures requiring an application for a child described by this subsection to be conducted through a personal interview with a department representative only if the department determines that information needed to verify eligibility cannot be obtained in any other manner.(f) The commissioner by rule may develop procedures by which:(1) any office of a health and human services agency may accept an application requesting medical assistance for a child under 19 years of age; and(2) the department may contract with hospital districts, hospitals, including state-owned teaching hospitals, federally qualified health centers, and county health departments to accept applications requesting medical assistance for a child under 19 years of age.

Acts 1979, 66th Leg., p. 2350, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1989, 71st Leg., ch. 1085, Sec. 5, eff. Sept. 1, 1989; Acts 2001, 77th Leg., ch. 584, Sec. 2; Acts 2003, 78th Leg., ch. 376, Sec. 2, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1251, Sec. 7, eff. June 20, 2003.

Sec. 32.0251. ELIGIBILITY NOTIFICATION AND REVIEW FOR CERTAIN CHILDREN. (a) The department shall establish and implement procedures under which the department automatically reviews a child's eligibility for medical assistance if:(1) the child originally establishes eligibility for medical assistance on the basis of receipt of financial assistance under Chapter 31, as provided by Section 32.025(a); and(2) that receipt of financial assistance under Chapter 31 ceases.(b) If the review required by this section indicates that the child may be eligible for medical assistance on a basis other than receipt of financial assistance under Chapter 31, the department may provide for provisional eligibility for medical assistance for the child pending a recertification review. The provisional eligibility period authorized by this subsection may not exceed one month.(c) In addition to the review required by this section, the department shall also promote continued medical assistance for a child described by Subsection (a) through:(1) revising client education and notification policies relating to a child's eligibility for medical assistance; and(2) providing specific notification of a child's potential eligibility for medical assistance to the child's parent or other caretaker at the time the parent or caretaker is notified of:(A) a scheduled eligibility recertification review; or(B) the termination of financial assistance.

Added by Acts 1999, 76th Leg., ch. 704, Sec. 1, eff. June 18, 1999.

Sec. 32.0255. TRANSITIONAL MEDICAL ASSISTANCE. (a) The state shall provide transitional medical assistance, in accordance with state rules and federal law, to a person who was receiving financial assistance under Chapter 31 but is no longer eligible to receive the assistance because:(1) the person's household income has increased; or(2) the person has exhausted the person's benefits under Section 31.0065.(b) Except as provided by Section 31.012(c), the state may provide the medical assistance only until the earlier of:(1) the end of the applicable period prescribed by Section 31.0065 for the provision of transitional benefits; or(2) the first anniversary of the date on which the person becomes ineligible for financial assistance because of increased household income.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 3.03, eff. Sept. 1, 1995.

Sec. 32.026. CERTIFICATION OF ELIGIBILITY AND NEED FOR MEDICAL ASSISTANCE. (a) The department shall promulgate rules for determining and certifying a person's eligibility and need for medical assistance.(b) The department shall promulgate rules to provide for determination and certification of presumptive eligibility for any pregnant woman who applies for Medicaid and who meets the basic eligibility requirements under Title XIX of the federal Social Security Act.(c) Medical assistance payments may not be made on a person's behalf until the person's eligibility and need for medical assistance have been certified in accordance with the department's rules.(d) In adopting rules under this section, the department shall ensure, to the extent allowed by federal law, that documentation and verification procedures used in determining and certifying the eligibility and need for medical assistance of a child under 19 years of age, including the documentation and verification procedures used to evaluate the assets and resources of the child, the child's parents, or the child's other caretaker for that purpose, are the same as the documentation and verification procedures used to determine and certify a child's eligibility for coverage under Chapter 62, Health and Safety Code, except that the documentation and verification procedures adopted in accordance with this subsection may not be more stringent than the documentation and verification procedures existing on January 1, 2001, for determination and certification of a child's eligibility for coverage under Chapter 62, Health and Safety Code.(d-1) In adopting rules under this section, the executive commissioner of the Health and Human Services Commission shall, to the extent allowed by federal law, develop and implement an expedited process for determining eligibility for and enrollment in the medical assistance program for an active duty member of the United States armed forces, reserves, or National Guard or of the state military forces, or the spouse or dependent of that person.(e) The department shall permit a recertification review of the eligibility and need for medical assistance of a child under 19 years of age to be conducted by telephone or mail instead of through a personal appearance at a department office, unless the department determines that the information needed to verify eligibility cannot be obtained in that manner. The department by rule may develop procedures to determine whether there is a need for a recertification review of a child described by this subsection to be conducted through a personal interview with a department representative. Procedures developed under this subsection shall be based on objective, risk-based factors and conditions and shall focus on a targeted group of recertification reviews for which there is a high probability that eligibility will not be recertified.(f) In adopting rules under this section, the department shall ensure, to the extent allowed by federal law, that forms and procedures used in conducting a recertification review of the eligibility and need for medical assistance of a child under 19 years of age, including documentation and verification procedures, are the same as the forms and procedures used to determine and certify a child's renewal of coverage under Chapter 62, Health and Safety Code.(g) Notwithstanding any other provision of this code, the department may use information obtained from a third party to verify the assets and resources of a person for purposes of determining the person's eligibility and need for medical assistance. Third-party information includes information obtained from:(1) a consumer reporting agency, as defined by Section 20.01, Business & Commerce Code;(2) an appraisal district; or(3) the Texas Department of Motor Vehicles vehicle registration record database.

Acts 1979, 66th Leg., p. 2350, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1989, 71st Leg., ch. 1215, Sec. 1, eff. Sept. 1, 1989; Acts 2001, 77th Leg., ch. 584, Sec. 3; Acts 2003, 78th Leg., ch. 198, Sec. 2.99(a), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 376, Sec. 3, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1251, Sec. 8, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1028, Sec. 1, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 3G.02, eff. September 1, 2009.

Sec. 32.0261. CONTINUOUS ELIGIBILITY. The department shall adopt rules in accordance with 42 U.S.C. Section 1396a(e)(12), as amended, to provide for a period of continuous eligibility for a child under 19 years of age who is determined to be eligible for medical assistance under this chapter. The rules shall provide that the child remains eligible for medical assistance, without additional review by the department and regardless of changes in the child's resources or income, until the earlier of:(1) the end of the six-month period following the date on which the child's eligibility was determined; or(2) the child's 19th birthday.

Added by Acts 2001, 77th Leg., ch. 584, Sec. 4, eff. Sept. 1, 2002.Amended by: Acts 2005, 79th Leg., Ch. 349, Sec. 23, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 899, Sec. 3.02, eff. August 29, 2005.

Sec. 32.0262. ELIGIBILITY TRANSITION. (a) The department shall develop procedures to ensure that all necessary information regarding a child who will be denied continued medical assistance under this chapter because of an increase in income, assets, or resources but who is eligible for enrollment in the child health plan under Chapter 62, Health and Safety Code, is promptly transmitted to the child health plan in accordance with the standards established under Section 62.104(d), Health and Safety Code.(b) The department shall develop procedures to ensure that the parent or caretaker of a child who will be denied continued medical assistance under this chapter because of a failure to keep an appointment, including an appointment for recertification of eligibility, a failure to provide information, or for another procedural reason, is promptly contacted and informed of:(1) the need to recertify eligibility for continued medical assistance under this chapter; and(2) the availability of medical coverage under the child health plan under Chapter 62, Health and Safety Code.(c) The department shall develop materials under this section in consultation with the Health and Human Services Commission and the appropriate agencies administering all or part of the child health plan under Chapter 62, Health and Safety Code.(d) The department by rule shall adopt procedures to assist a family whose child loses eligibility for medical assistance under this chapter in making a transition to the child health plan under Chapter 62, Health and Safety Code, with no interruption in coverage.

Added by Acts 2001, 77th Leg., ch. 584, Sec. 4.

Sec. 32.0263. HEALTH CARE ORIENTATION. (a) The department shall require that the parent or guardian of a child under 19 years of age who originally establishes eligibility for medical assistance must:(1) attend an in-person counseling session with a department representative not later than the 31st day after the date the child originally establishes eligibility; or(2) accompany the child to an appointment with a health care provider for a comprehensive health care orientation not later than the 61st day after the date the child originally establishes eligibility.(b) The commissioner by rule shall develop procedures to verify that:(1) the parent or guardian of the child who originally establishes eligibility complies with the requirement of Subsection (a)(2), if applicable; and(2) the child is provided a comprehensive health care orientation at the appointment with the health care provider.

Added by Acts 2001, 77th Leg., ch. 584, Sec. 4.

Sec. 32.027. SELECTION OF PROVIDER OF MEDICAL ASSISTANCE. (a) Except as provided by Subsections (f), (g), and (h), a recipient of medical assistance authorized in this chapter may select any provider authorized by the department to provide medical assistance. Without reference to the amendment of this subsection, this subsection was repealed by Acts 2003, 78th Leg., R.S., Ch. 198, Sec. 2.156(a)(2) (b) Subject to appropriated state funds, the department shall assure that a recipient of medical assistance under this chapter may select a licensed podiatrist to perform any foot health care service or procedure covered under the medical assistance program if the podiatrist is authorized by law to perform the service or procedure. This subsection shall be liberally construed.(c) Repealed by Acts 2003, 78th Leg., ch. 1167, Sec. 4.(d) The department shall permit a recipient of medical assistance under this chapter to receive services relating to physical therapy from any person authorized to practice physical therapy under Chapter 453, Occupations Code.(e) Repealed by Acts 2003, 78th Leg., ch. 198, Sec. 2.156(a)(2).(e) Repealed by Acts 2005, 79th Leg., Ch. 349, Sec. 7(b), eff. September 1, 2005.(f) The executive commissioner of the Health and Human Services Commission by rule may develop a system of selective contracting with health care providers for the provision of nonemergency inpatient hospital services to a recipient of medical assistance under this chapter. In implementing this subsection, the executive commissioner shall:(1) seek input from consumer representatives and from representatives of hospitals licensed under Chapter 241, Health and Safety Code, and from organizations representing those hospitals; and(2) ensure that providers selected under the system meet the needs of a recipient of medical assistance under this chapter.(g) The process to select a hospital must afford each disproportionate share hospital an opportunity to negotiate for a contract. The process will take into account the special circumstances of disproportionate share hospitals when evaluating proposals.(h) A proposal or bid submitted by a hospital and any work papers, cost reports, or other financial data used to prepare the proposal or bid shall be confidential and not subject to required disclosure by the department or the hospital under any other statute until the executed contracts have been awarded.(i) In its establishment of provider criteria for hospitals, home health providers, or hospice providers, the department shall accept licensure by the Texas Department of Health or certification by the Medicare program, Title XVIII of the Social Security Act (42 U.S.C. Section 1395 et seq.). Text of subsection (j) as added by Acts 2001, 77th Leg., ch. 812, Sec. 4 (j) The department shall assure that a recipient of medical assistance under this chapter may select a nurse first assistant, as defined by Section 301.1525, Occupations Code, to perform any health care service or procedure covered under the medical assistance program if:(1) the selected nurse first assistant is authorized by law to perform the service or procedure; and(2) the physician requests that the service or procedure be performed by the nurse first assistant. Text of subsection (j) as added by Acts 2001, 77th Leg., ch. 1014, Sec. 6 (j) The department shall assure that a recipient of medical assistance under this chapter may select a surgical assistant licensed under Chapter 206, Occupations Code, to perform any health care service or procedure covered under the medical assistance program if:(1) the selected surgical assistant is authorized by law to perform the service or procedure; and(2) the physician requests that the service or procedure be performed by the surgical assistant.(l) Subject to appropriations, the department shall assure that a recipient of medical assistance under this chapter may select a licensed psychologist, a licensed marriage and family therapist, as defined by Section 502.002, Occupations Code, a licensed professional counselor, as defined by Section 503.002, Occupations Code, or a licensed master social worker, as defined by Section 505.002, Occupations Code, to perform any health care service or procedure covered under the medical assistance program if the selected person is authorized by law to perform the service or procedure. This subsection shall be liberally construed.

Acts 1979, 66th Leg., p. 2351, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1989, 71st Leg., ch. 1085, Sec. 4, eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 1173, Sec. 1, eff. Aug. 28, 1989; Acts 1990, 71st Leg., 6th C.S., ch. 12, Sec. 2(14), eff. Sept. 6, 1990; Acts 1993, 73rd Leg., ch. 390, Sec. 1, 2, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 965, Sec. 57, eff. June 16, 1995; Acts 1999, 76th Leg., ch. 930, Sec. 1, eff. Jan. 1, 2000; Acts 2001, 77th Leg., ch. 812, Sec. 4, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1014, Sec. 6, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 14.813, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 198, Sec. 2.156(a)(2), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1167, Sec. 4, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1251, Sec. 9, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 349, Sec. 7(a), eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 349, Sec. 7(b), eff. September 1, 2005.

Sec. 32.028. FEES, CHARGES, AND RATES. (a) The department shall adopt reasonable rules and standards governing the determination of fees, charges, and rates for medical assistance payments.(b) The fee, charge, or rate for a professional service is the usual and customary fee, charge, or rate that prevails in the community.(c) The fee, charge, or rate for other medical assistance is the usual and customary fee, charge, or rate that prevails in the community unless the payment is limited by state or federal law.(d) The department in its adoption of reasonable rules and standards governing the determination of rates paid for inpatient hospital services on a prospective payment basis shall:(1) assure that the payment rates are reasonable and adequate to meet the costs incurred by the hospital in rendering services to Medicaid recipients;(2) assure that the prospective payment methodology for hospital services sets the hospital-specific standardized amount at a minimum level of $1,600; and(3) assure that the adjustment in payment rates for hospital services furnished by disproportionate share hospitals takes into account the essential role of rural hospitals in providing access to hospital services to medically indigent persons in rural areas of the state.(e) The department in its adoption of reasonable rules and standards governing the determination of rates paid for services provided by a federally qualified health center, as defined by 42 U.S.C. Section 1396d(l)(2)(B), shall assure that a center is reimbursed for 100 percent of reasonable costs incurred by the center in rendering services to Medicaid recipients.(f) The department in its adoption of reasonable rules and standards governing the determination of rates paid for services provided by a rural health clinic, as defined by 42 U.S.C. Section 1396d(l)(1), shall assure that a clinic is reimbursed for 100 percent of reasonable costs incurred by the clinic in rendering services to Medicaid recipients.(g) Subject to Subsection (i), the Health and Human Services Commission shall ensure that the rules governing the determination of rates paid for nursing home services improve the quality of care by:(1) providing a program offering incentives for increasing direct care staff and direct care wages and benefits, but only to the extent that appropriated funds are available after money is allocated to base rate reimbursements as determined by the Health and Human Services Commission's nursing facility rate setting methodologies; and(2) if appropriated funds are available after money is allocated for payment of incentive-based rates under Subdivision (1), providing incentives that incorporate the use of a quality of care index, a customer satisfaction index, and a resolved complaints index developed by the commission.(h) The Health and Human Services Commission shall ensure that the rules governing the determination of rates paid for nursing home services provide for the rate component derived from reported liability insurance costs to be paid only to those homes that purchase liability insurance acceptable to the commission.(i) The Health and Human Services Commission shall ensure that rules governing the incentives program described by Subsection (g)(1):(1) provide that participation in the program by a nursing home is voluntary;(2) do not impose on a nursing home not participating in the program a minimum spending requirement for direct care staff wages and benefits;(3) do not set a base rate for a nursing home participating in the program that is more than the base rate for a nursing home not participating in the program; and(4) establish a funding process to provide incentives for increasing direct care staff and direct care wages and benefits in accordance with appropriations provided.(j) The Health and Human Services Commission shall adopt rules governing the determination of the amount of reimbursement or credit for restocking drugs under Section 562.1085, Occupations Code, that recognize the costs of processing the drugs, including the cost of:(1) reporting the drug's prescription number and date of original issue;(2) verifying whether the drug's expiration date or the drug's recommended shelf life exceeds 120 days;(3) determining the source of payment; and(4) preparing credit records.(k) The commission shall provide an electronic system for the issuance of credit for returned drugs that complies with the Health Insurance Portability and Accountability Act of 1996, Pub. L. No. 104-191, as amended. To ensure a cost-effective system, only drugs for which the credit exceeds the cost of the restocking fee by at least 100 percent are eligible for credit.(l) The commission shall establish a task force to develop the rules necessary to implement Subsections (j) and (k). The task force must include representatives of nursing facilities and pharmacists.(m) The commission may not fund an incentive program under Subsection (g)(1) using money appropriated for base rate reimbursements for nursing facilities.(n) The commission shall ensure that rules governing the determination of rates paid for nursing home services provide for the reporting of all revenue and costs, without regard to whether a cost is an allowable cost for reimbursement under the medical assistance program, except:(1) as provided by Subsection (h); and(2) a penalty imposed under this chapter or Chapter 242, Health and Safety Code.

Acts 1979, 66th Leg., p. 2351, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1989, 71st Leg., ch. 1219, Sec. 2, eff. Sept. 1, 1989; Acts 1999, 76th Leg., ch. 1411, Sec. 1.16, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 974, Sec. 31, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1284, Sec. 10.01, eff. June 15, 2001; Acts 2003, 78th Leg., ch. 198, Sec. 2.102(a), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 321, Sec. 3, eff. June 18, 2003.Amended by: Acts 2005, 79th Leg., Ch. 667, Sec. 2, eff. September 1, 2005.

Sec. 32.0281. RULES AND NOTICE RELATING TO PAYMENT RATES. (a) The department shall by rule describe the process used to determine payment rates for medical assistance and shall notify providers, consumers, the Legislative Budget Board, and the governor's office for budget and planning of that process.(b) The department shall adopt rules relating to payment rates that include:(1) a description of the process used to determine payment rates;(2) a description of each cost of living index used in calculating inflation rates and the procedure for determining the level of inflation used in the department's calculations;(3) the criteria for desk audits;(4) the procedure for notifying providers of exclusions and adjustments to reported expenses, if notification is requested; and(5) a method of adjusting rates if new legislation, regulations, or economic factors affect costs.(c) The department shall include in the Title XIX State Medicaid Plan submitted to the federal government for approval the procedures for making available to the public the data and methodology used in establishing payment rates.(d) The procedures for adopting rules under this section shall be governed by Chapter 2001, Government Code.(e) An interested party may appeal an action taken by the department under this section, and an appeal of such action shall be governed by the procedures for a contested case hearing under Chapter 2001, Government Code. The filing of an appeal under this section shall not stay the implementation of payment rates adopted by the department in accordance with its rules.

Added by Acts 1989, 71st Leg., ch. 1085, Sec. 2, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995.

Sec. 32.0282. PUBLIC HEARING ON RATES. (a) The department shall hold a public hearing to allow interested persons to present comments relating to proposed payment rates for medical assistance.(b) The department shall provide notice of each hearing to the public.

Added by Acts 1989, 71st Leg., ch. 1085, Sec. 2, eff. Sept. 1, 1989.

Sec. 32.029. METHODS OF PAYMENT. (a) The department may prescribe a method of payment for medical assistance claims by establishing a direct vendor payment program that is administered by the department, or by an insurance plan, a hospital or medical service plan, or any other health service plan authorized to do business in the state, or by a combination of those plans.(b) The department may use any fiscal intermediary, method of payment, or combination of methods it finds most satisfactory and economical. The department may make whatever changes it finds necessary from time to time to administer the program in an economical and equitable manner consistent with simplicity of administration and the best interest of the recipients of medical assistance.(c) If the department elects to make direct vendor payments, the payments shall be made by vouchers and warrants drawn by the comptroller on the proper account. The department shall furnish the comptroller with a list of those vendors entitled to payments and the amounts to which each is entitled. When the warrants are drawn, they must be delivered to the department, which shall supervise the delivery to vendors.(d) If at any time state funds are not available to fully pay all claims for medical assistance, the board shall prorate the claims.(e) The department or its designee must notify providers of health care services in clear and concise language of the status of their claims on any claim not paid or denied within 30 days of receipt by the payor.

Acts 1979, 66th Leg., p. 2351, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 264, Sec. 12, eff. Aug. 26, 1985; Acts 1993, 73rd Leg., ch. 390, Sec. 3, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 6, Sec. 4, eff. March 23, 1995.

Sec. 32.0291. PREPAYMENT REVIEWS AND POSTPAYMENT HOLDS. (a) Notwithstanding any other law, the department may:(1) perform a prepayment review of a claim for reimbursement under the medical assistance program to determine whether the claim involves fraud or abuse; and(2) as necessary to perform that review, withhold payment of the claim for not more than five working days without notice to the person submitting the claim.(b) Notwithstanding any other law, the department may impose a postpayment hold on payment of future claims submitted by a provider if the department has reliable evidence that the provider has committed fraud or wilful misrepresentation regarding a claim for reimbursement under the medical assistance program. The department must notify the provider of the postpayment hold not later than the fifth working day after the date the hold is imposed.(c) On timely written request by a provider subject to a postpayment hold under Subsection (b), the department shall file a request with the State Office of Administrative Hearings for an expedited administrative hearing regarding the hold. The provider must request an expedited hearing under this subsection not later than the 10th day after the date the provider receives notice from the department under Subsection (b). The department shall discontinue the hold unless the department makes a prima facie showing at the hearing that the evidence relied on by the department in imposing the hold is relevant, credible, and material to the issue of fraud or wilful misrepresentation.(d) The department shall adopt rules that allow a provider subject to a postpayment hold under Subsection (b) to seek an informal resolution of the issues identified by the department in the notice provided under that subsection. A provider must seek an informal resolution under this subsection not later than the deadline prescribed by Subsection (c). A provider's decision to seek an informal resolution under this subsection does not extend the time by which the provider must request an expedited administrative hearing under Subsection (c). However, a hearing initiated under Subsection (c) shall be stayed at the department's request until the informal resolution process is completed.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.103, eff. Sept. 1, 2003.

Sec. 32.030. MEDICAL ASSISTANCE FUND. (a) The medical assistance fund is a special fund in the treasury and constitutes a separate account. The fund may be expended only for the purpose of carrying out the provisions of this chapter.(b) When necessary the department may request the transfer of money appropriated for financial assistance to the medical assistance fund. The transfer shall be requested and made in the manner authorized in the General Appropriations Act and in accordance with the department's rules.(c) The disproportionate share fund is a separate account that provides reimbursement each year to hospitals that render a high volume of services to medically indigent persons in the state. Payments from the fund shall be not less than $5 million annually in state funds in excess of the amounts contained in the general appropriations bill as introduced for the 1990-1991 biennium.

Acts 1979, 66th Leg., p. 2351, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 264, Sec. 13, eff. Aug. 26, 1985; Acts 1989, 71st Leg., ch. 1219, Sec. 3, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 6, Sec. 5, eff. March 23, 1995.

Sec. 32.031. RECEIPT AND EXPENDITURE OF FUNDS. (a) The department may accept federal funds for the support of the medical assistance program and may expend the funds in the manner prescribed by this chapter or other laws. The expenditures must be made in accordance with appropriate agreements between the state and the federal government.(b) The department may administer and expend state funds appropriated for the program in accordance with its rules and the provisions of this chapter.(c) The amount of state funds spent for medical assistance on behalf of a qualified individual may not exceed the amount that is matchable with federal funds, and the total amount of state funds spent for all medical assistance on behalf of all qualified individuals may not exceed the amount that is matchable with federal funds.(d) The board is empowered and authorized to pursue the use of local funds as part of the state share under the Medicaid program as provided by federal law and regulation.(e) Public hospitals, including hospitals owned, operated, or leased by a governmental entity, including a municipality, county, hospital district, or this state, and specifically including a state teaching hospital, may transfer funds to the department for use as state share under the Medicaid disproportionate share program.

Acts 1979, 66th Leg., p. 2352, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1989, 71st Leg., ch. 1215, Sec. 4, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 6, Sec. 6, eff. March 23, 1995.

Sec. 32.0311. DRUG REIMBURSEMENT UNDER CERTAIN PROGRAMS. The department shall require a recipient of medical assistance to exhaust drug benefits available under the medical assistance program before reimbursing the recipient, pharmacist, or other health care provider for drugs purchased by or on behalf of the recipient under the Kidney Health Care Program or the Chronically Ill and Disabled Children's Services Program.

Added by Acts 1999, 76th Leg., ch. 669, Sec. 1, eff. June 18, 1999.

Sec. 32.0312. REIMBURSEMENT FOR SERVICES ASSOCIATED WITH PREVENTABLE ADVERSE EVENTS. The executive commissioner of the Health and Human Services Commission shall adopt rules regarding the denial or reduction of reimbursement under the medical assistance program for preventable adverse events that occur in a hospital setting. In adopting the rules, the executive commissioner:(1) shall ensure that the commission imposes the same reimbursement denials or reductions for preventable adverse events as the Medicare program imposes for the same types of health care-associated adverse conditions and the same types of health care providers and facilities under a policy adopted by the federal Centers for Medicare and Medicaid Services;(2) shall consult an advisory committee on health care quality, if established by the executive commissioner, to obtain the advice of that committee regarding denial or reduction of reimbursement claims for any other preventable adverse events that cause patient death or serious disability in health care settings, including events on the list of adverse events identified by the National Quality Forum; and(3) may allow the commission to impose reimbursement denials or reductions for preventable adverse events described by Subdivision (2).

Added by Acts 2009, 81st Leg., R.S., Ch. 724, Sec. 3(a), eff. September 1, 2009.

Sec. 32.0315. FUNDS FOR GRADUATE MEDICAL EDUCATION. (a) Subject to appropriated state funds, the department shall establish procedures and formulas for the allocation of federal medical assistance funds that are directed to be used to support graduate medical education in connection with the medical assistance program.(b) The department shall allocate the funds in the manner the department determines most effectively and equitably achieves the purposes for which those federal funds are received, consistent with the needs of this state for graduate medical education and the training of resident physicians in accredited residency programs in appropriate fields and specialties, taking into account other money available to support graduate medical education. In determining the needs of this state for graduate medical education, the department shall give primary emphasis to graduate medical education in primary care specialties and shall also recognize the growth in residency training slots since 1997 in the Lower Rio Grande Valley and other health care shortage areas of this state.(c) The department shall consult with the Texas Higher Education Coordinating Board before adopting or revising a formula under this section. At the request of the department, the coordinating board shall provide the department with any information the board possesses to assist the department in administering this section.(d) Repealed by Acts 2003, 78th Leg., ch. 198, Sec. 2.100(b).(d-1) Expired.(e) to (h) Repealed by Acts 2003, 78th Leg., ch. 198, Sec. 2.100(b).

Added by Acts 1997, 75th Leg., ch. 252, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.100(a), (b), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 733, Sec. 1, eff. September 1, 2005.

Sec. 32.032. PREVENTION AND DETECTION OF FRAUD AND ABUSE. The department shall adopt reasonable rules for minimizing the opportunity for fraud and abuse, for establishing and maintaining methods for detecting and identifying situations in which a question of fraud or abuse in the program may exist, and for referring cases where fraud or abuse appears to exist to the appropriate law enforcement agencies for prosecution.

Acts 1979, 66th Leg., p. 2352, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.104, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 257, Sec. 2, eff. Sept. 1, 2003.

Sec. 32.0321. SURETY BOND. (a) The department by rule may require each provider of medical assistance in a provider type that has demonstrated significant potential for fraud or abuse to file with the department a surety bond in a reasonable amount. The department by rule shall require a provider of medical assistance to file with the department a surety bond in a reasonable amount if the department identifies a pattern of suspected fraud or abuse involving criminal conduct relating to the provider's services under the medical assistance program that indicates the need for protection against potential future acts of fraud or abuse.(b) The bond under Subsection (a) must be payable to the department to compensate the department for damages resulting from or penalties or fines imposed in connection with an act of fraud or abuse committed by the provider under the medical assistance program.(c) Subject to Subsection (d) or (e), the department by rule may require each provider of medical assistance that establishes a resident's trust fund account to post a surety bond to secure the account. The bond must be payable to the department to compensate residents of the bonded provider for trust funds that are lost, stolen, or otherwise unaccounted for if the provider does not repay any deficiency in a resident's trust fund account to the person legally entitled to receive the funds.(d) The department may not require the amount of a surety bond posted for a single facility provider under Subsection (c) to exceed the average of the total average monthly balance of all the provider's resident trust fund accounts for the 12-month period preceding the bond issuance or renewal date.(e) If an employee of a provider of medical assistance is responsible for the loss of funds in a resident's trust fund account, the resident, the resident's family, and the resident's legal representative are not obligated to make any payments to the provider that would have been made out of the trust fund had the loss not occurred.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 2.03, eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.105, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 257, Sec. 3, eff. Sept. 1, 2003.

Sec. 32.0322. CRIMINAL HISTORY RECORD INFORMATION. (a) The department may obtain from any law enforcement or criminal justice agency the criminal history record information that relates to a provider under the medical assistance program or a person applying to enroll as a provider under the medical assistance program.(b) The department by rule shall establish criteria for revoking a provider's enrollment or denying a person's application to enroll as a provider under the medical assistance program based on the results of a criminal history check.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 2.04(a), eff. Sept. 1, 1997.

Sec. 32.033. SUBROGATION. (a) The filing of an application for or receipt of medical assistance constitutes an assignment of the applicant's or recipient's right of recovery from:(1) personal insurance;(2) other sources; or(3) another person for personal injury caused by the other person's negligence or wrong.(b) A person who applies for or receives medical assistance shall inform the department, at the time of application or at any time during eligibility and receipt of services, of any unsettled tort claim which may affect medical needs and of any private accident or sickness insurance coverage that is or may become available. A recipient shall inform the department of any injury requiring medical attention that is caused by the act or failure to act of some other person. An applicant or a recipient shall inform the department as required by this subsection within 60 days of the date the person learns of his or her insurance coverage, tort claim, or potential cause of action. An applicant or a recipient who knowingly and intentionally fails to disclose the information required by this subsection commits a Class C misdemeanor.(c) A claim for damages for personal injury does not constitute grounds for denying or discontinuing assistance under this chapter.(d) A separate and distinct cause of action in favor of the state is hereby created, and the department may, without written consent, take direct civil action in any court of competent jurisdiction. A suit brought under this section need not be ancillary to or dependent upon any other action.(e) The department's right of recovery is limited to the amount of the cost of medical care services paid by the department. Other subrogation rights granted under this section are limited to the cost of the services provided.(f) The commissioner may waive the department's right of recovery in whole or in part when the commissioner finds that enforcement would tend to defeat the purpose of public assistance.(g) The department may designate an agent to collect funds the department has a right to recover from third parties under this section. The department shall use any funds collected to pay costs of administering the medical assistance program.(h) The department may adopt rules for the enforcement of its right of recovery.

Acts 1979, 66th Leg., p. 2352, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1979, 66th Leg., p. 2436, ch. 842, art. 2, Sec. 10, eff. Sept. 1, 1979.

Sec. 32.034. CONTRACT CANCELLATION; NOTICE AND HEARING. (a) The department has authority to adjudicate claims of contested cases in accordance with Chapter 2001, Government Code. When the department intends to cancel its contract or impose monetary penalties under a contract with a person providing medical assistance, the department shall give reasonable notice and an opportunity for hearing if one is requested. The department shall adopt rules consistent with Chapter 2001, Government Code to implement this section, and hearings under this section are contested cases under that act.(b) The department may not terminate a contract during the pendency of a hearing under this section. The department may withhold payments during the pendency of a hearing, but the department shall pay the withheld payments and resume contract payments if the final determination is favorable to the contractor. The department's authority to withhold payments shall be established by contract.(c) The section does not apply if federal matching funds are not available to pay the facility whose contract is being cancelled. If federal matching funds cannot be used, no state funds may be used to pay the facility.

Acts 1979, 66th Leg., p. 2352, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1987, 70th Leg., ch. 1052, Sec. 2.02, eff. Sept. 1, 1987; Acts 1991, 72nd Leg., 1st C.S., ch. 15, Sec. 5.22, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1159, Sec. 2.03, eff. Sept. 1, 1997.

Sec. 32.035. APPEALS. The provisions of Section 31.034 of this code governing the right of appeal of an applicant for or recipient of financial assistance authorized under Chapter 31 of this code also apply to applicants for medical assistance authorized in this chapter.

Acts 1979, 66th Leg., p. 2353, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979.

Sec. 32.036. PROGRAM PAYMENTS NONASSIGNABLE AND EXEMPT FROM LEGAL PROCESS. (a) Neither medical assistance nor payments to providers of medical assistance under this chapter are transferable or assignable at law or in equity.(b) No money paid or payable under the provisions of this chapter is subject to execution, levy, attachment, garnishment, or any other legal process, or the operation of any insolvency law.(c) This section does not apply to the extent that it conflicts with the Social Security Act (42 U.S.C. Section 1396a(a)(32)).

Acts 1979, 66th Leg., p. 2353, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1997, 75th Leg., ch. 216, Sec. 1, eff. May 23, 1997.

Sec. 32.038. COLLECTION OF INSURANCE PAYMENTS. (a) The department may receive directly from an insurance company any payments to which the department is entitled under Section 1204.153, Insurance Code.(b) The department shall adopt rules to implement this section, including rules establishing procedures relating to:(1) notification to the department that a child receiving benefits under Chapter 31 or Chapter 32 of this code is covered by an insurance policy under which the department is eligible to receive direct payments;(2) claims made by the department to receive payments under Subsection (a) of this section;(3) notification to the department of any change in the status of the child or the parent; and(4) notification to the insurance company that the department is to receive payments under Subsection (a) of this section.(c) Department rules relating to the notice prescribed by Subsection (b)(4) of this section must require the notice to be attached to the claim for insurance benefits when the claim is first submitted to the insurance company.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 2.03, eff. Sept. 1, 1987.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 11.128, eff. September 1, 2005.

Sec. 32.0381. ICF-MR PAYMENT RATES. (a) The board shall set the payment rates for ICF-MR facilities at least annually.(b) The board shall adopt by rule the methodology used by the department in setting payment rates for ICF-MR facilities. The methodology shall clearly define the procedures and methods used in projecting the costs of economic and efficient facilities and the procedures and methods used in setting payment rates that reasonably reimburse facilities at each level of care and in each class of providers, including size categories.(c) The board shall ensure that the methodology used in projecting costs and setting payment rates and its implementation is the same for state-operated ICF-MR facilities and for private ICF-MR facilities. Methods used to project costs, including those involving the handling of gifts, grants, and donations, upper limits on facility and administrative costs, occupancy adjustments, and in assessing the cost impact of new or revised requirements, must be the same for state-operated and private facilities.(d) To the extent allowed by federal law, any differences in methodology or its implementation between state-operated facilities and private facilities must be stated explicitly in the rule, must be related to actual differences in the nature of the expenses incurred by the class of providers, including size categories, and must not favor state-operated facilities in setting payment rates. When the proposed rule or amendments to the rule are published for public comment, the commissioner must certify that any differences in methodology between classes of providers, including size categories, are necessitated by cost structure and will not favor state-operated facilities in the setting of payment rates.

Added by Acts 1989, 71st Leg., ch. 1141, Sec. 11(a), eff. Sept. 1, 1989.

Sec. 32.039. DAMAGES AND PENALTIES. (a) In this section:(1) "Claim" means an application for payment of health care services under Title XIX of the federal Social Security Act that is submitted by a person who is under a contract or provider agreement with the department.(1-a) "Inducement" includes a service, cash in any amount, entertainment, or any item of value.(2) "Managed care organization" means any entity or person that is authorized or otherwise permitted by law to arrange for or provide a managed care plan.(3) "Managed care plan" means a plan under which a person undertakes to provide, arrange for, pay for, or reimburse any part of the cost of any health care service. A part of the plan must consist of arranging for or providing health care services as distinguished from indemnification against the cost of those services on a prepaid basis through insurance or otherwise. The term does not include a plan that indemnifies a person for the cost of health care services through insurance.(4) A person "should know" or "should have known" information to be false if the person acts in deliberate ignorance of the truth or falsity of the information or in reckless disregard of the truth or falsity of the information, and proof of the person's specific intent to defraud is not required.(b) A person commits a violation if the person:(1) presents or causes to be presented to the department a claim that contains a statement or representation the person knows or should know to be false;(1-a) engages in conduct that violates Section 102.001, Occupations Code;(1-b) solicits or receives, directly or indirectly, overtly or covertly any remuneration, including any kickback, bribe, or rebate, in cash or in kind for referring an individual to a person for the furnishing of, or for arranging the furnishing of, any item or service for which payment may be made, in whole or in part, under the medical assistance program, provided that this subdivision does not prohibit the referral of a patient to another practitioner within a multispecialty group or university medical services research and development plan (practice plan) for medically necessary services;(1-c) solicits or receives, directly or indirectly, overtly or covertly any remuneration, including any kickback, bribe, or rebate, in cash or in kind for purchasing, leasing, or ordering, or arranging for or recommending the purchasing, leasing, or ordering of, any good, facility, service, or item for which payment may be made, in whole or in part, under the medical assistance program;(1-d) offers or pays, directly or indirectly, overtly or covertly any remuneration, including any kickback, bribe, or rebate, in cash or in kind to induce a person to refer an individual to another person for the furnishing of, or for arranging the furnishing of, any item or service for which payment may be made, in whole or in part, under the medical assistance program, provided that this subdivision does not prohibit the referral of a patient to another practitioner within a multispecialty group or university medical services research and development plan (practice plan) for medically necessary services;(1-e) offers or pays, directly or indirectly, overtly or covertly any remuneration, including any kickback, bribe, or rebate, in cash or in kind to induce a person to purchase, lease, or order, or arrange for or recommend the purchase, lease, or order of, any good, facility, service, or item for which payment may be made, in whole or in part, under the medical assistance program;(1-f) provides, offers, or receives an inducement in a manner or for a purpose not otherwise prohibited by this section or Section 102.001, Occupations Code, to or from a person, including a recipient, provider, employee or agent of a provider, third-party vendor, or public servant, for the purpose of influencing or being influenced in a decision regarding:(A) selection of a provider or receipt of a good or service under the medical assistance program;(B) the use of goods or services provided under the medical assistance program; or(C) the inclusion or exclusion of goods or services available under the medical assistance program; or(2) is a managed care organization that contracts with the department to provide or arrange to provide health care benefits or services to individuals eligible for medical assistance and:(A) fails to provide to an individual a health care benefit or service that the organization is required to provide under the contract with the department;(B) fails to provide to the department information required to be provided by law, department rule, or contractual provision;(C) engages in a fraudulent activity in connection with the enrollment in the organization's managed care plan of an individual eligible for medical assistance or in connection with marketing the organization's services to an individual eligible for medical assistance; or(D) engages in actions that indicate a pattern of:(i) wrongful denial of payment for a health care benefit or service that the organization is required to provide under the contract with the department; or(ii) wrongful delay of at least 45 days or a longer period specified in the contract with the department, not to exceed 60 days, in making payment for a health care benefit or service that the organization is required to provide under the contract with the department.(c) A person who commits a violation under Subsection (b) is liable to the department for:(1) the amount paid, if any, as a result of the violation and interest on that amount determined at the rate provided by law for legal judgments and accruing from the date on which the payment was made; and(2) payment of an administrative penalty of an amount not to exceed twice the amount paid, if any, as a result of the violation, plus an amount:(A) not less than $5,000 or more than $15,000 for each violation that results in injury to an elderly person, as defined by Section 48.002(1), a disabled person, as defined by Section 48.002(8)(A), or a person younger than 18 years of age; or(B) not more than $10,000 for each violation that does not result in injury to a person described by Paragraph (A).(d) Unless the provider submitted information to the department for use in preparing a voucher that the provider knew or should have known was false or failed to correct information that the provider knew or should have known was false when provided an opportunity to do so, this section does not apply to a claim based on the voucher if the department calculated and printed the amount of the claim on the voucher and then submitted the voucher to the provider for the provider's signature. In addition, the provider's signature on the voucher does not constitute fraud. The department shall adopt rules that establish a grace period during which errors contained in a voucher prepared by the department may be corrected without penalty to the provider.(e) In determining the amount of the penalty to be assessed under Subsection (c)(2), the department shall consider:(1) the seriousness of the violation;(2) whether the person had previously committed a violation; and(3) the amount necessary to deter the person from committing future violations.(f) If after an examination of the facts the department concludes that the person committed a violation, the department may issue a preliminary report stating the facts on which it based its conclusion, recommending that an administrative penalty under this section be imposed and recommending the amount of the proposed penalty.(g) The department shall give written notice of the report to the person charged with committing the violation. The notice must include a brief summary of the facts, a statement of the amount of the recommended penalty, and a statement of the person's right to an informal review of the alleged violation, the amount of the penalty, or both the alleged violation and the amount of the penalty.(h) Not later than the 10th day after the date on which the person charged with committing the violation receives the notice, the person may either give the department written consent to the report, including the recommended penalty, or make a written request for an informal review by the department.(i) If the person charged with committing the violation consents to the penalty recommended by the department or fails to timely request an informal review, the department shall assess the penalty. The department shall give the person written notice of its action. The person shall pay the penalty not later than the 30th day after the date on which the person receives the notice.(j) If the person charged with committing the violation requests an informal review as provided by Subsection (h), the department shall conduct the review. The department shall give the person written notice of the results of the review.(k) Not later than the 10th day after the date on which the person charged with committing the violation receives the notice prescribed by Subsection (j), the person may make to the department a written request for a hearing. The hearing must be conducted in accordance with Chapter 2001, Government Code.(l) If, after informal review, a person who has been ordered to pay a penalty fails to request a formal hearing in a timely manner, the department shall assess the penalty. The department shall give the person written notice of its action. The person shall pay the penalty not later than the 30th day after the date on which the person receives the notice.(m) Within 30 days after the date on which the board's order issued after a hearing under Subsection (k) becomes final as provided by Section 2001.144, Government Code, the person shall:(1) pay the amount of the penalty;(2) pay the amount of the penalty and file a petition for judicial review contesting the occurrence of the violation, the amount of the penalty, or both the occurrence of the violation and the amount of the penalty; or(3) without paying the amount of the penalty, file a petition for judicial review contesting the occurrence of the violation, the amount of the penalty, or both the occurrence of the violation and the amount of the penalty.(n) A person who acts under Subsection (m)(3) within the 30-day period may:(1) stay enforcement of the penalty by:(A) paying the amount of the penalty to the court for placement in an escrow account; or(B) giving to the court a supersedeas bond that is approved by the court for the amount of the penalty and that is effective until all judicial review of the department's order is final; or(2) request the court to stay enforcement of the penalty by:(A) filing with the court a sworn affidavit of the person stating that the person is financially unable to pay the amount of the penalty and is financially unable to give the supersedeas bond; and(B) giving a copy of the affidavit to the commissioner by certified mail.(o) If the commissioner receives a copy of an affidavit under Subsection (n)(2), the commissioner may file with the court, within five days after the date the copy is received, a contest to the affidavit. The court shall hold a hearing on the facts alleged in the affidavit as soon as practicable and shall stay the enforcement of the penalty on finding that the alleged facts are true. The person who files an affidavit has the burden of proving that the person is financially unable to pay the amount of the penalty and to give a supersedeas bond.(p) If the person charged does not pay the amount of the penalty and the enforcement of the penalty is not stayed, the department may forward the matter to the attorney general for enforcement of the penalty and interest as provided by law for legal judgments. An action to enforce a penalty order under this section must be initiated in a court of competent jurisdiction in Travis County or in the county in which the violation was committed.(q) Judicial review of a department order or review under this section assessing a penalty is under the substantial evidence rule. A suit may be initiated by filing a petition with a district court in Travis County, as provided by Subchapter G, Chapter 2001, Government Code.(r) If a penalty is reduced or not assessed, the department shall remit to the person the appropriate amount plus accrued interest if the penalty has been paid or shall execute a release of the bond if a supersedeas bond has been posted. The accrued interest on amounts remitted by the department under this subsection shall be paid at a rate equal to the rate provided by law for legal judgments and shall be paid for the period beginning on the date the penalty is paid to the department under this section and ending on the date the penalty is remitted.(s) A damage, cost, or penalty collected under this section is not an allowable expense in a claim or cost report that is or could be used to determine a rate or payment under the medical assistance program.(t) All funds collected under this section shall be deposited in the State Treasury to the credit of the General Revenue Fund.(u) Except as provided by Subsection (w), a person found liable for a violation under Subsection (c) that resulted in injury to an elderly person, as defined by Section 48.002(a)(1), a disabled person, as defined by Section 48.002(a)(8)(A), or a person younger than 18 years of age may not provide or arrange to provide health care services under the medical assistance program for a period of 10 years. The department by rule may provide for a period of ineligibility longer than 10 years. The period of ineligibility begins on the date on which the determination that the person is liable becomes final.(v) Except as provided by Subsection (w), a person found liable for a violation under Subsection (c) that did not result in injury to an elderly person, as defined by Section 48.002(a)(1), a disabled person, as defined by Section 48.002(a)(8)(A), or a person younger than 18 years of age may not provide or arrange to provide health care services under the medical assistance program for a period of three years. The department by rule may provide for a period of ineligibility longer than three years. The period of ineligibility begins on the date on which the determination that the person is liable becomes final.(w) The department by rule may prescribe criteria under which a person described by Subsection (u) or (v) is not prohibited from providing or arranging to provide health care services under the medical assistance program. The criteria may include consideration of:(1) the person's knowledge of the violation;(2) the likelihood that education provided to the person would be sufficient to prevent future violations;(3) the potential impact on availability of services in the community served by the person; and(4) any other reasonable factor identified by the department.(x) Subsections (b)(1-b) through (1-f) do not prohibit a person from engaging in:(1) generally accepted business practices, as determined by department rule, including:(A) conducting a marketing campaign;(B) providing token items of minimal value that advertise the person's trade name; and(C) providing complimentary refreshments at an informational meeting promoting the person's goods or services;(2) the provision of a value-added service if the person is a managed care organization; or(3) other conduct specifically authorized by law, including conduct authorized by federal safe harbor regulations (42 C.F.R. Section 1001.952).

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 2.04, eff. Sept. 1, 1987. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), (53), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1153, Sec. 3.01(a), eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 12, Sec. 1, 2, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 257, Sec. 4, 5, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 127, Sec. 2, eff. September 1, 2007.

Sec. 32.0391. CRIMINAL OFFENSE. (a) A person commits an offense if the person intentionally or knowingly commits a violation under Section 32.039(b)(1-b), (1-c), (1-d), (1-e), or (1-f).(b) An offense under this section is a state jail felony.(c) If conduct constituting an offense under this section also constitutes an offense under another provision of law, including a provision in the Penal Code, the person may be prosecuted under either this section or the other provision.(d) With the consent of the appropriate local county or district attorney, the attorney general has concurrent jurisdiction with that consenting local prosecutor to prosecute an offense under this section.

Added by Acts 2003, 78th Leg., ch. 257, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 127, Sec. 3, eff. September 1, 2007.

Sec. 32.040. IDENTIFICATION OF HUSBAND OR ALLEGED FATHER. (a) A woman receiving medical assistance in the form of prenatal care, child delivery care, and obstetrical care related to prenatal care and child delivery care shall identify her husband, or, if unmarried, shall provide the name and last known address of the alleged father of the unborn child.(b) If the woman receiving medical assistance is under 18 years of age and resides with one or both parents, the parents shall cooperate in identifying the husband or the alleged father.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 25, Sec. 37, eff. Jan. 1, 1990.

Sec. 32.041. MEDICAID MANAGED CARE DEMONSTRATION PROJECT. (a) Beginning September 1, 1991, the department in consultation with the Medicaid analysis and cost control unit of the Legislative Budget Board shall initiate the planning for a Medicaid managed care demonstration project.(b) The department shall request necessary waivers and approvals from the federal Health Care Financing Administration (HCFA) and other appropriate entities that will enable the state to begin implementation of the demonstration program not later than January 1, 1993.(c) On or before January 1, 1995, the department shall evaluate the demonstration programs using specifications developed by the federal Health Care Financing Administration.(d) If the results of the evaluation indicate that the program is cost-effective, the department shall incorporate a request for funding for the continuation or expansion of the managed care approach in its Medicaid program in the department's budget request for the 1996-1997 biennium.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 15, Sec. 5.02, eff. Sept. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 6, Sec. 7, eff. March 23, 1995.

Sec. 32.042. INFORMATION REQUIRED FROM HEALTH INSURERS. (a) An insurer shall maintain a file system that contains:(1) the name, address, including claim submission address, group policy number, employer's mailing address, social security number, and date of birth of each enrollee, beneficiary, subscriber, or policyholder covered by the insurer; and(2) the name, address, including claim submission address, and date of birth of each dependent of each enrollee, beneficiary, subscriber, or policyholder covered by the insurer.(b) The state's Medicaid third-party recovery division shall identify state medical assistance recipients who have third-party health coverage or insurance as provided by this subsection. The department may:(1) provide to an insurer Medicaid data tapes that identify medical assistance recipients and request that the insurer identify each enrollee, beneficiary, subscriber, or policyholder of the insurer whose name also appears on the Medicaid data tape; or(2) request that an insurer provide to the department identifying information for each enrollee, beneficiary, subscriber, or policyholder of the insurer.(b-1) An insurer from which the department requests information under Subsection (b) shall provide that information, except that the insurer is only required to provide the department with the information maintained under Subsection (a) by the insurer or made available to the insurer from the plan. A plan administrator is subject to Subsection (b) and shall provide information under that subsection to the extent the information is made available to the plan administrator from the insurer or plan.(c) An insurer may not be required to provide information in response to a request under this section more than once every six months.(d) An insurer shall provide the information required under Subsection (b)(1) only if the department certifies that the identified individuals are applicants for or recipients of services under Medicaid or are legally responsible for an applicant for or recipient of Medicaid services.(e) The department shall enter into an agreement to reimburse an insurer or plan administrator for necessary and reasonable costs incurred in providing information requested under Subsection (b)(1), not to exceed $5,000 for each data match made under that subdivision. If the department makes a data match using information provided under Subsection (b)(2), the department shall reimburse the insurer or plan administrator for reasonable administrative expenses incurred in providing the information. The reimbursement for information under Subsection (b)(2) may not exceed $5,000 for initially producing information with respect to a person, or $200 for each subsequent production of information with respect to the person. The department may enter into an agreement with an insurer or plan administrator that provides procedures for requesting and providing information under this section. An agreement under this subsection may not be inconsistent with any law relating to the confidentiality or privacy of personal information or medical records. The procedures agreed to under this subsection must state the time and manner the procedures take effect.(f) Information required to be furnished to the department under this section is limited to information necessary to determine whether health benefits have been or should have been claimed and paid under a health insurance policy or plan for medical care or services received by an individual for whom Medicaid coverage would otherwise be available.(g) Information regarding an individual certified to an insurer as an applicant for or recipient of medical assistance may only be used to identify the records or information requested and may not violate the confidentiality of the applicant or recipient. The department shall establish guidelines not later than the date on which the procedures agreed to under Subsection (e) take effect.(h) This section applies to a plan administrator in the same manner and to the same extent as an insurer if the plan administrator has the information necessary to comply with the applicable requirement.(i) In this section:(1) "Insurer" means a group health services corporation, a health maintenance organization, a self-funded or self-insured welfare or benefit plan or program to the extent the regulation of the plan or program is not preempted by federal law, and any other entity that provides health coverage in this state through an employer, union, trade association, or other organization or other source.(2) "Plan administrator" means a third-party administrator, prescription drug payer or administrator, pharmacy benefit manager, or dental payer or administrator.

Added by Acts 1993, 73rd Leg., ch. 816, Sec. 1.01, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 88, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 349, Sec. 2(b), eff. September 1, 2005.

Sec. 32.0421. ADMINISTRATIVE PENALTY FOR FAILURE TO PROVIDE INFORMATION. (a) The department may impose an administrative penalty on a person who does not comply with a request for information made under Section 32.042(b).(b) The amount of the penalty may not exceed $10,000 for each day of noncompliance that occurs after the 180th day after the date of the request. The amount shall be based on:(1) the seriousness of the violation, including the nature, circumstances, extent, and gravity of the violation;(2) the economic harm caused by the violation;(3) the history of previous violations;(4) the amount necessary to deter a future violation;(5) efforts to correct the violation; and(6) any other matter that justice may require.(c) The enforcement of the penalty may be stayed during the time the order is under judicial review if the person pays the penalty to the clerk of the court or files a supersedeas bond with the court in the amount of the penalty. A person who cannot afford to pay the penalty or file the bond may stay the enforcement by filing an affidavit in the manner required by the Texas Rules of Civil Procedure for a party who cannot afford to file security for costs, subject to the right of the department to contest the affidavit as provided by those rules.(d) The attorney general may sue to collect the penalty.(e) A proceeding to impose the penalty is considered to be a contested case under Chapter 2001, Government Code.

Added by Acts 1999, 76th Leg., ch. 88, Sec. 2, eff. Sept. 1, 1999.

Sec. 32.0422. HEALTH INSURANCE PREMIUM PAYMENT REIMBURSEMENT PROGRAM FOR MEDICAL ASSISTANCE RECIPIENTS. (a) In this section:(1) "Commission" means the Health and Human Services Commission.(2) "Executive commissioner" means the executive commissioner of the Health and Human Services Commission.(3) "Group health benefit plan" means a plan described by Section 1207.001, Insurance Code.(b) The commission shall identify individuals, otherwise entitled to medical assistance, who are eligible to enroll in a group health benefit plan. The commission must include individuals eligible for or receiving health care services under a Medicaid managed care delivery system.(b-1) To assist the commission in identifying individuals described by Subsection (b):(1) the commission shall include on an application for medical assistance and on a form for recertification of a recipient's eligibility for medical assistance:(A) an inquiry regarding whether the applicant or recipient, as applicable, is eligible to enroll in a group health benefit plan; and(B) a statement informing the applicant or recipient, as applicable, that reimbursements for required premiums and cost-sharing obligations under the group health benefit plan may be available to the applicant or recipient; and(2) not later than the 15th day of each month, the office of the attorney general shall provide to the commission the name, address, and social security number of each newly hired employee reported to the state directory of new hires operated under Chapter 234, Family Code, during the previous calendar month.(c) The commission shall require an individual requesting medical assistance or a recipient, during the recipient's eligibility recertification review, to provide information as necessary relating to any group health benefit plan that is available to the individual or recipient through an employer of the individual or recipient or an employer of the individual's or recipient's spouse or parent to assist the commission in making the determination required by Subsection (d).(d) For an individual identified under Subsection (b), the commission shall determine whether it is cost-effective to enroll the individual in the group health benefit plan under this section.(e) If the commission determines that it is cost-effective to enroll the individual in the group health benefit plan, the commission shall:(1) require the individual to apply to enroll in the group health benefit plan as a condition for eligibility under the medical assistance program; and(2) provide written notice to the issuer of the group health benefit plan in accordance with Chapter 1207, Insurance Code.(e-1) This subsection applies only to an individual who is identified under Subsection (b) as being eligible to enroll in a group health benefit plan offered by an employer. If the commission determines under Subsection (d) that enrolling the individual in the group health benefit plan is not cost-effective, but the individual prefers to enroll in that plan instead of receiving benefits and services under the medical assistance program, the commission, if authorized by a waiver obtained under federal law, shall:(1) allow the individual to voluntarily opt out of receiving services through the medical assistance program and enroll in the group health benefit plan;(2) consider that individual to be a recipient of medical assistance; and(3) provide written notice to the issuer of the group health benefit plan in accordance with Chapter 1207, Insurance Code.(f) Except as provided by Subsection (f-1), the commission shall provide for payment of:(1) the employee's share of required premiums for coverage of an individual enrolled in the group health benefit plan; and(2) any deductible, copayment, coinsurance, or other cost-sharing obligation imposed on the enrolled individual for an item or service otherwise covered under the medical assistance program.(f-1) For an individual described by Subsection (e-1) who enrolls in a group health benefit plan, the commission shall provide for payment of the employee's share of the required premiums, except that if the employee's share of the required premiums exceeds the total estimated Medicaid costs for the individual, as determined by the executive commissioner, the individual shall pay the difference between the required premiums and those estimated costs. The individual shall also pay all deductibles, copayments, coinsurance, and other cost-sharing obligations imposed on the individual under the group health benefit plan.(g) A payment made by the commission under Subsection (f) or (f-1) is considered to be a payment for medical assistance.(h) A payment of a premium for an individual who is a member of the family of an individual enrolled in a group health benefit plan under Subsection (e) and who is not eligible for medical assistance is considered to be a payment for medical assistance for an eligible individual if:(1) enrollment of the family members who are eligible for medical assistance is not possible under the plan without also enrolling members who are not eligible; and(2) the commission determines it to be cost-effective.(i) A payment of any deductible, copayment, coinsurance, or other cost-sharing obligation of a family member who is enrolled in a group health benefit plan in accordance with Subsection (h) and who is not eligible for medical assistance:(1) may not be paid under this chapter; and(2) is not considered to be a payment for medical assistance for an eligible individual.(i-1) The commission shall make every effort to expedite payments made under this section, including by ensuring that those payments are made through electronic transfers of money to the recipient's account at a financial institution, if possible. In lieu of reimbursing the individual enrolled in the group health benefit plan for required premium or cost-sharing payments made by the individual, the commission may, if feasible:(1) make payments under this section for required premiums directly to the employer providing the group health benefit plan in which an individual is enrolled; or(2) make payments under this section for required premiums and cost-sharing obligations directly to the group health benefit plan issuer.(j) The commission shall treat coverage under the group health benefit plan as a third party liability to the program. Subject to Subsection (j-1), enrollment of an individual in a group health benefit plan under this section does not affect the individual's eligibility for medical assistance benefits, except that the state is entitled to payment under Sections 32.033 and 32.038.(j-1) An individual described by Subsection (e-1) who enrolls in a group health benefit plan is not ineligible for community-based services provided under a Section 1915(c) waiver program or another federal waiver program solely based on the individual's enrollment in the group health benefit plan, and the individual may receive those services if the individual is otherwise eligible for the program. The individual is otherwise limited to the health benefits coverage provided under the health benefit plan in which the individual is enrolled, and the individual may not receive any benefits or services under the medical assistance program other than the premium payment as provided by Subsection (f-1) and, if applicable, waiver program services described by this subsection.(k) The commission may not require or permit an individual who is enrolled in a group health benefit plan under this section to participate in the Medicaid managed care program under Chapter 533, Government Code, or a Medicaid managed care demonstration project under Section 32.041.(l) The commission, in consultation with the Texas Department of Insurance, shall provide training to agents who hold a general life, accident, and health license under Chapter 4054, Insurance Code, regarding the health insurance premium payment reimbursement program and the eligibility requirements for participation in the program. Participation in a training program established under this subsection is voluntary, and a general life, accident, and health agent who successfully completes the training is entitled to receive continuing education credit under Subchapter B, Chapter 4004, Insurance Code, in accordance with rules adopted by the commissioner of insurance.(m) The commission may pay a referral fee, in an amount determined by the commission, to each general life, accident, and health agent who, after completion of the training program established under Subsection (l), successfully refers an eligible individual to the commission for enrollment in a group health benefit plan under this section.(n) The commission shall develop procedures by which an individual described by Subsection (e-1) who enrolls in a group health benefit plan may, at the individual's option, resume receiving benefits and services under the medical assistance program instead of the group health benefit plan.(o) The commission shall develop procedures which ensure that, prior to allowing an individual described by Subsection (e-1) to enroll in a group health benefit plan or allowing the parent or caretaker of an individual described by Subsection (e-1) under the age of 21 to enroll that child in a group health benefit plan:(1) the individual must receive counseling informing them that for the period in which the individual is enrolled in the group health benefit plan:(A) the individual shall be limited to the health benefits coverage provided under the health benefit plan in which the individual is enrolled;(B) the individual may not receive any benefits or services under the medical assistance program other than the premium payment as provided by Subsection (f-1);(C) the individual shall pay the difference between the required premiums and the premium payment as provided by Subsection (f-1) and shall also pay all deductibles, copayments, coinsurance, and other cost-sharing obligations imposed on the individual under the group health benefit plan; and(D) the individual may, at the individual's option through procedures developed by the commission, resume receiving benefits and services under the medical assistance program instead of the group health benefit plan; and(2) the individual must sign and the commission shall retain a copy of a waiver indicating the individual has provided informed consent.(p) The executive commissioner shall adopt rules as necessary to implement this section.

Added by Acts 2001, 77th Leg., ch. 1165, Sec. 2, eff. Aug. 31, 2001. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.07(b), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 11.129, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 728, Sec. 11.130, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 268, Sec. 18, eff. September 1, 2007.

Sec. 32.0423. RECOVERY OF REIMBURSEMENTS FROM HEALTH COVERAGE PROVIDERS. To the extent allowed by federal law, a health care service provider must seek reimbursement from available third-party health coverage or insurance that the provider knows about or should know about before billing the medical assistance program.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.106(a), eff. Sept. 1, 2003.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 745, Sec. 3For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 832, Sec. 1, see other Sec. 32.0424.Sec. 32.0424. REQUIREMENTS OF THIRD-PARTY HEALTH INSURERS. (a) A third-party health insurer is required to provide to the department, on the department's request, information in a form prescribed by the department necessary to determine:(1) the period during which an individual entitled to medical assistance, the individual's spouse, or the individual's dependents may be, or may have been, covered by coverage issued by the health insurer;(2) the nature of the coverage; and(3) the name, address, and identifying number of the health plan under which the person may be, or may have been, covered.(b) A third-party health insurer shall accept the state's right of recovery and the assignment under Section 32.033 to the state of any right of an individual or other entity to payment from the third-party health insurer for an item or service for which payment was made under the medical assistance program.(c) A third-party health insurer shall respond to any inquiry by the department regarding a claim for payment for any health care item or service reimbursed by the department under the medical assistance program not later than the third anniversary of the date the health care item or service was provided.(d) A third-party health insurer may not deny a claim submitted by the department or the department's designee for which payment was made under the medical assistance program solely on the basis of the date of submission of the claim, the type or format of the claim form, or a failure to present proper documentation at the point of service that is the basis of the claim, if:(1) the claim is submitted by the department or the department's designee not later than the third anniversary of the date the item or service was provided; and(2) any action by the department or the department's designee to enforce the state's rights with respect to the claim is commenced not later than the sixth anniversary of the date the department or the department's designee submits the claim.(e) This section does not limit the scope or amount of information required by Section 32.042.

Added by Acts 2009, 81st Leg., R.S., Ch. 745, Sec. 3, eff. September 1, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 832, Sec. 1For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 745, Sec. 3, see other Sec. 32.0424.Sec. 32.0424. REIMBURSEMENT FOR WHEELED MOBILITY SYSTEMS. (a) In this section:(1) "Qualified rehabilitation professional" means a person who:(A) holds a certification as an assistive technology professional or a rehabilitation engineering technologist issued by, and is in good standing with, the Rehabilitation Engineering and Assistive Technology Society of North America, provided that the requirements for that certification are at least as stringent as the requirements in effect on January 1, 2009; or(B) is otherwise qualified to conduct the professional activities of a person who holds a certification described by Paragraph (A), as determined by rules adopted by the executive commissioner of the Health and Human Services Commission.(2) "Wheeled mobility system" means an item of durable medical equipment that is a customized powered or manual mobility device or a feature or component of the device, including the following features and components:(A) seated positioning components;(B) powered or manual seating options;(C) specialty driving controls;(D) multiple adjustment frame;(E) nonstandard performance options; and(F) other complex or specialized components.(b) The department may provide medical assistance reimbursement for the provision of, or the performance of a major modification to, a wheeled mobility system only if:(1) the system is delivered to a recipient by a medical assistance provider that is, or directly employs or contracts with, a qualified rehabilitation professional and that professional was present and involved in any clinical assessment of the recipient that is required for obtaining the system; and(2) at the time the wheeled mobility system is delivered to the recipient, the qualified rehabilitation professional:(A) is present for and directs a fitting to ensure that the system is appropriate for the recipient; and(B) verifies that the system functions relative to the recipient.(c) The executive commissioner of the Health and Human Services Commission shall adopt rules specifying:(1) the scope, including any required components, of the fitting and verification of functionality required by Subsection (b);(2) documentation of the fitting and verification of functionality that must be submitted as part of a claim for reimbursement for the provision or modification of a wheeled mobility system; and(3) the appropriate reimbursement methodology for compensating the evaluation and final fitting services provided by qualified rehabilitation professionals involved in the provision or modification of wheeled mobility systems.

Added by Acts 2009, 81st Leg., R.S., Ch. 832, Sec. 1, eff. September 1, 2009.

Sec. 32.043. PROCUREMENT RULES FOR PUBLIC DISPROPORTIONATE SHARE HOSPITALS. (a) A public hospital that is designated as a disproportionate share hospital during a fiscal year may acquire goods and services in accordance with this section during the succeeding fiscal year. A procurement of goods or services made in accordance with this section is considered to satisfy any state law requiring purchases by competitive bidding or competitive proposals.(b) The public hospital shall acquire goods or services by any procurement method approved by the Health and Human Services Commission that provides the best value to the public hospital. The public hospital shall document that it considered all relevant factors under Subsection (c) in making the acquisition.(c) The public hospital may consider all relevant factors in determining the best value, including:(1) any installation costs;(2) the delivery terms;(3) the quality and reliability of the vendor's goods or services;(4) the extent to which the goods or services meet the public hospital's needs;(5) indicators of probable vendor performance under the contract such as past vendor performance, the vendor's financial resources and ability to perform, the vendor's experience and responsibility, and the vendor's ability to provide reliable maintenance agreements;(6) the impact on the ability of the public hospital to comply with laws and rules relating to historically underutilized businesses or relating to the procurement of goods and services from persons with disabilities;(7) the total long-term cost to the public hospital of acquiring the vendor's goods or services;(8) the cost of any employee training associated with the acquisition;(9) the effect of an acquisition on the public hospital's productivity;(10) the acquisition price; and(11) any other factor relevant to determining the best value for the public hospital in the context of a particular acquisition.(d) The state auditor or the department may audit the public hospital's acquisitions of goods and services to the extent that state money or federal money appropriated by the state is used to acquire the goods and services.(e) The public hospital may adopt rules and procedures for the acquisition of goods and services under this section.

Added by Acts 1997, 75th Leg., ch. 1045, Sec. 2, eff. Sept. 1, 1997.

Sec. 32.044. GROUP PURCHASING FOR DISPROPORTIONATE SHARE HOSPITALS. (a) A public or private hospital that is designated as a disproportionate share hospital during a fiscal year may purchase goods and services in accordance with this section during the succeeding fiscal year. A purchase of goods or services made in accordance with this section is considered to satisfy any state law requiring purchases by competitive bidding or competitive proposals.(b) A state or local governmental entity may allow the public or private hospital to purchase goods or services by participating in one or more of the entity's contracts for the purchase of goods or services.(c) The public or private hospital may purchase goods or services in accordance with this section through a group purchasing program that offers discount prices to hospitals or other providers of health care services.(d) The department with the assistance of the Health and Human Services Commission and the comptroller shall adopt rules under this section that allow the public or private hospital to make purchases through group purchasing programs except when the department has reason to believe that a better value is available through another procurement method.(e) This section applies to private hospitals only to the extent it authorizes private hospitals to participate in purchasing contracts with governmental entities or to satisfy any state law that may require goods and services the hospital purchases to be competitively procured. This section does not impose new purchasing requirements on a private hospital, except to the extent that the private hospital agrees to be bound by the terms of a contract that is authorized by this section and that it chooses to enter. This section does not affect any explicit or implicit authority that a private hospital has under other law to participate in a group purchasing program or to participate in a purchasing contract with a public entity.

Added by Acts 1997, 75th Leg., ch. 1045, Sec. 2, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.95, eff. September 1, 2007.

Sec. 32.045. ENHANCED REIMBURSEMENT. The department shall develop a procedure for:(1) identifying each service provided under the medical assistance program for which the state is eligible to receive enhanced reimbursement of costs from the federal government; and(2) ensuring that the state seeks the highest level of federal reimbursement available for each service provided.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 1.04(a), eff. June 20, 1997.

Sec. 32.046. VENDOR DRUG PROGRAM; SANCTIONS AND PENALTIES. (a) The department shall adopt rules governing sanctions and penalties that apply to a provider in the vendor drug program who submits an improper claim for reimbursement under the program.(b) The department shall notify each provider in the vendor drug program that the provider is subject to sanctions and penalties for submitting an improper claim.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 3.02, eff. Sept. 1, 1997.

Sec. 32.0461. VENDOR DRUG PROGRAM; COMPETITIVE BIDDING. (a) In consultation and coordination with the State Council on Competitive Government, the Texas Department of Health shall seek competitive bids for the claims processing function of the vendor drug program. The department and the Texas Department of Human Services may submit a bid proposal under this section in the same manner as a private entity.(b) The Texas Department of Health shall require any person seeking to contract for services under this section to comply with competitive bidding procedures adopted by that department.(c) The Texas Department of Health may award a contract under this section to another person only if the department and the State Council on Competitive Government determine that the provision of services under that contract would be more cost-effective and the time to process claims under the contract would be the same as or faster than having employees of the department continue to process claims.

Added by Acts 1999, 76th Leg., ch. 103, Sec. 1, eff. Sept. 1, 1999.

Sec. 32.0462. VENDOR DRUG PROGRAM; PRICING STANDARD. (a) Notwithstanding any other provision of state law, the department shall:(1) consider a nationally recognized, unbiased pricing standard for prescription drugs in determining reimbursement amounts under the vendor drug program; and(2) update reimbursement amounts under the vendor drug program at least weekly.(b) The commissioner shall adopt rules implementing this section. In adopting rules, the commissioner shall ensure that implementation of this section does not adversely affect the amount of federal funds available to the state for providing benefits under the vendor drug program.

Added by Acts 2003, 78th Leg., ch. 1251, Sec. 10, eff. June 20, 2003.

Sec. 32.0463. MEDICATIONS AND MEDICAL SUPPLIES. The department may adopt rules establishing procedures for the purchase and distribution of medically necessary, over-the-counter medications and medical supplies under the medical assistance program that were previously being provided by prescription if the department determines it is more cost-effective than obtaining those medications and medical supplies through a prescription.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.107(a), eff. Sept. 1, 2003.Renumbered from Human Resources Code, Section 32.0462 by Acts 2005, 79th Leg., Ch. 728, Sec. 23.001(58), eff. September 1, 2005.

Sec. 32.047. PROHIBITION OF CERTAIN HEALTH CARE SERVICE PROVIDERS. A person is permanently prohibited from providing or arranging to provide health care services under the medical assistance program if:(1) the person is convicted of an offense arising from a fraudulent act under the program; and(2) the person's fraudulent act results in injury to an elderly person, as defined by Section 48.002(1), a disabled person, as defined by Section 48.002(8)(A), or a person younger than 18 years of age.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 3.03, eff. Sept. 1, 1997.

Sec. 32.048. MANAGED CARE INFORMATION AND TRAINING PLAN. (a) Subject to the availability of funds, the department shall develop a comprehensive plan to provide information and training about the requirements of a managed care plan to recipients of medical assistance, providers of medical assistance, local health and human services agencies, and other interested parties in each service area in which the department plans to provide medical assistance through a managed care plan.(b) The department shall include in the comprehensive plan:(1) 180 days of initial information and training in a service area beginning not later than the 90th day before the date on which the department plans to begin to provide medical assistance through a managed care plan in that service area;(2) additional information and training at regular intervals determined by the department; and(3) performance measures to evaluate the effectiveness of the information and training.(c) In developing the comprehensive plan, the department shall consult with the Medicaid medical care advisory committee.(d) The department shall submit to the lieutenant governor, the speaker of the house of representatives, the Senate Health and Human Services Committee, and the House Public Health Committee a semiannual report on the effectiveness of the comprehensive plan developed under this section. The department may consolidate this report with any other report relating to the same subject that the department is required to submit under other law.

Added by Acts 1997, 75th Leg., ch. 618, Sec. 1, eff. June 11, 1997. Renumbered from Sec. 32.043 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(74), eff. Sept. 1, 1999.

Sec. 32.049. MANAGED CARE CONTRACT COMPLIANCE. (a) The department shall review each managed care organization that has contracted with the department to provide medical assistance to medical assistance recipients through a managed care plan issued by the organization to determine whether the organization is prepared to meet its contractual obligations.(b)(1) The department shall require each managed care organization that has contracted with the department to submit an implementation plan not later than the 90th day before the date on which the department plans to begin to provide medical assistance through a managed care plan in a service area. The implementation plan must include:(A) specific staffing patterns by function for all operations, including enrollment, information systems, member services, quality improvement, claims management, case management, and provider and enrollee training; and(B) specific time frames for demonstrating preparedness for implementation before the date on which the department plans to begin to provide medical assistance through a managed care plan in a service area.(2) The department shall respond within 10 working days if the implementation plan does not adequately meet preparedness guidelines.(3) The department shall require each managed care organization that has contracted with the department to submit status reports on the implementation plan not later than the 60th day and the 30th day before the date on which the department plans to begin to provide medical assistance through a managed care plan in a service area and every 30th day after the department begins to provide medical assistance through a managed care plan in a service area until the 180th day of operations.(c) The department shall conduct a compliance and readiness review of each managed care organization that contracts with the state not later than the 15th day before the date on which the department plans to begin the enrollment process in a service area and again not later than the 15th day before the date on which the department plans to begin to provide medical assistance through a managed care plan in a service area. The review shall include an on-site inspection and tests of service authorization and claims payment systems, complaint processing systems, and any other process or system required by the contract.(d) The department may delay enrollment of medical assistance recipients in a managed care plan if the review reveals that the managed care organization is not prepared to meet its contractual obligations.

Added by Acts 1997, 75th Leg., ch. 692, Sec. 1, eff. June 17, 1997. Renumbered from Sec. 32.043 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(75), eff. Sept. 1, 1999.

Sec. 32.050. DUAL MEDICAID AND MEDICARE COVERAGE. (a) At least annually the department shall identify each individual receiving medical assistance under the medical assistance program who is eligible to receive similar assistance under the Medicare program.(b) The department shall analyze claims submitted for payment for a service provided under the medical assistance program to an individual identified under Subsection (a) to ensure that payment is sought first under the Medicare program to the extent allowed by law.(c) For an ambulance service provided to an individual who is eligible under the medical assistance program and Medicare, the medical assistance program shall pay the Medicare deductibles and coinsurance.(d) Except as provided by Subsection (e), a nursing facility, a home health services provider, or any other similar long-term care services provider that is Medicare-certified and provides care to individuals who are eligible for Medicare must:(1) seek reimbursement from Medicare before billing the medical assistance program for services provided to an individual identified under Subsection (a); and(2) as directed by the department, appeal Medicare claim denials for payment services provided to an individual identified under Subsection (a).(e) A home health services provider is not required to seek reimbursement from Medicare before billing the medical assistance program for services provided to a person who is eligible for Medicare and who:(1) has been determined as not being homebound; or(2) meets other criteria determined by the department.(f) Repealed by Acts 2005, 79th Leg., Ch. 1067, Sec. 1, eff. June 18, 2005.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 1.03(a), eff. June 20, 1997. Amended by Acts 1999, 76th Leg., ch. 710, Sec. 1. Renumbered from Sec. 32.043 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(76), eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 198, Sec. 2.108, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1067, Sec. 1, eff. June 18, 2005.

Sec. 32.051. MISDIRECTED BILLING. To the extent authorized by federal law, the department shall develop a procedure for the state to:(1) match claims for payment for medical assistance provided under the medical assistance program against data available from other entities, including the Veterans Administration and nursing facilities, to determine alternative responsibility for payment of the claims; and(2) ensure that the appropriate entity bears the cost of a claim.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 1.03(a), eff. June 20, 1997. Renumbered from Sec. 32.044 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(77), eff. Sept. 1, 1999.

Sec. 32.052. WAIVER PROGRAMS FOR CHILDREN WITH DISABILITIES OR SPECIAL HEALTH CARE NEEDS. (a) This section applies to services under the medical assistance program provided to children younger than 23 years of age with disabilities or special health care needs under a waiver granted under Section 1915(c) of the federal Social Security Act (42 U.S.C. Section 1396n(c)).(b) In this section, "permanency planning" means a philosophy and planning process designed to achieve family support through the facilitation of a permanent living arrangement that has as its primary feature an enduring and nurturing parental relationship.(c) In developing and providing services subject to this section, the department shall:(1) fully assess a child at the time the child applies for assistance to determine all appropriate services for the child under the medical assistance program, including both waiver and nonwaiver services;(2) ensure that permanency planning is implemented to identify and establish the family support necessary to maintain a child's permanent living arrangement with a family;(3) implement a transition and referral process to prevent breaks in services when a child is leaving a medical assistance waiver program or moving between service delivery systems due to a change in the child's disability status or needs, aging out of the current delivery system, or moving between geographic areas within the state;(4) identify and provide core services addressing a child's developmental needs and the needs of the child's family to strengthen and maintain the child's family;(5) provide for comprehensive coordination and use of available services and resources in a manner that ensures support for families in keeping their children at home;(6) ensure that eligibility requirements, assessments for service needs, and other components of service delivery are designed to be fair and equitable for all families, including families with parents who work outside the home; and(7) provide for a broad array of service options and a reasonable choice of service providers.(d) To ensure that services subject to this section are cost neutral and not duplicative of other services provided under the medical assistance program, the department shall coordinate the provision of services subject to this section with services provided under the Texas Health Steps Comprehensive Care Program.(e) The Health and Human Services Commission shall establish an advisory committee to provide recommendations on the delivery of services subject to this section to the commission and each appropriate agency providing those services. The advisory committee must meet regularly and must include parents of children receiving services subject to this section and representatives of appropriate advocacy organizations. The advisory committee shall provide recommendations relating to:(1) administration of services subject to this section in a manner that eliminates duplication of assessment, evaluation, and services provided under the Texas Health Steps Comprehensive Care Program;(2) coordination of services in a manner that provides accessibility to comprehensive services without gaps in service delivery;(3) procedures for obtaining authorization for services subject to this section and other nonwaiver services under the medical assistance program, including procedures for appealing denials of service;(4) encouragement of the use of waivers under Section 1915(c) of the federal Social Security Act (42 U.S.C. Section 1396n(c)) to provide the state with the flexibility to provide services outside the scope, amount, or duration of nonwaiver services available under the medical assistance program;(5) determination of policies that ensure that a child receiving services subject to this section has access to comprehensive waiver services for adults when the child ages and loses eligibility for services for children;(6) ensuring that the medical assistance waiver programs serve the interest of the child and support families;(7) encouraging medical assistance waiver services to have flexibility to provide services that are outside of the scope, amount, or duration of state plan services; and(8) evaluation of the quality and effectiveness of services subject to this section.(f) In the manner provided by the General Appropriations Act, a member of the advisory committee established under Subsection (e) who is the parent of a child receiving services subject to this section is entitled to reimbursement of travel expenses incurred by the member while conducting the business of the committee.

Added by Acts 1999, 76th Leg., ch. 1012, Sec. 1, eff. June 18, 1999.

Sec. 32.053. PROGRAM OF ALL-INCLUSIVE CARE FOR THE ELDERLY (PACE). (a) The department, as a part of the medical assistance program, shall develop and implement a program of all-inclusive care for the elderly (PACE) in accordance with Section 4802 of the Balanced Budget Act of 1997 (Pub. L. No. 105-33), as amended. The department shall provide medical assistance to a participant in the PACE program in the manner and to the extent authorized by federal law.(b) The department shall adopt rules as necessary to implement this section. In adopting rules, the department shall:(1) use the Bienvivir Senior Health Services of El Paso initiative as a model for the program; and(2) ensure that a person is not required to hold a certificate of authority as a health maintenance organization under the Texas Health Maintenance Organization Act (Chapter 20A, Vernon's Texas Insurance Code) to provide services under the PACE program.(c) The department may not contract with a person to provide services under the PACE program unless the person:(1) purchases reinsurance in an amount determined by the department that is sufficient to ensure the person's continued solvency; or(2) has the financial resources sufficient to cover expenses in the event of the person's insolvency.(d) To demonstrate sufficiency of financial resources for purposes of Subsection (c)(2), a person may use cash reserves, a letter of credit, a guarantee of a company affiliated with the person, or a combination of those arrangements. The amount of a person's financial arrangement must be at least equal to the sum of:(1) the total capitation revenue for one month; and(2) the average monthly payment of operating expenses.(e) The department, with the cooperation of the Texas Department on Aging and area agencies on aging, shall develop and implement a coordinated plan to promote PACE program sites operating under this section. The department shall adopt policies and procedures to ensure that caseworkers and any other appropriate department staff discuss the benefits of participating in the PACE program with long-term care clients.

Added by Acts 2001, 77th Leg., ch. 170, Sec. 1, eff. Sept. 1, 2001.

Sec. 32.054. DENTAL SERVICES. (a) For purposes of this section, the "dental necessity" for a dental service or product is based on whether a prudent dentist, acting in accordance with generally accepted practices of the professional dental community and within the American Dental Association's Parameters of Care for Dentistry and within the quality assurance criteria of the American Academy of Pediatric Dentistry, as applicable, would provide the service or product to a patient to diagnose, prevent, or treat orofacial pain, infection, disease, dysfunction, or disfiguration.(b) A dental service or product may not be provided under the medical assistance program unless there is a dental necessity for the service or product.(c) In providing dental services under the medical assistance program, the department shall:(1) ensure that a stainless steel crown is not used as a preventive measure;(2) require a dentist participating in the medical assistance program to document, through x-rays or other methods established by department rule, the dental necessity for a stainless steel crown before the crown is applied;(3) require a dentist participating in the medical assistance program to comply with a minimum standard of documentation and recordkeeping for each of the dentist's patients, regardless of whether the patient's costs are paid privately or through the medical assistance program;(4) replace the 15-point system used for determining the dental necessity for hospitalization and general anesthesia with a more objective and comprehensive system developed by the department; and(5) take all necessary action to eliminate unlawful acts described by Section 36.002 in the provision of dental services under the medical assistance program, including:(A) aggressively investigating and prosecuting any dentist who abuses the system for reimbursement under the medical assistance program; and(B) conducting targeted audits of dentists whose billing activities under the medical assistance program are excessive or otherwise inconsistent with the billing activities of other similarly situated dentists.(d) In setting reimbursement rates for dental services under the medical assistance program, the department shall:(1) reduce the amount of the hospitalization fee in effect on December 1, 2000, and redistribute amounts made available through reduction of that fee to other commonly billed dental services for which adequate accountability measures exist;(2) eliminate the nutritional consultation fee and redistribute amounts made available through elimination of that fee to other commonly billed dental services for which adequate accountability measures exist;(3) provide for reimbursement of a behavior management fee only if:(A) the patient receiving dental treatment has been previously diagnosed with mental retardation or a mental disability or disorder, and extraordinary behavior management techniques are necessary for therapeutic dental treatment because of the patient's uncooperative behavior; and(B) the dentist includes in the patient's records and on the claim form for reimbursement a narrative description of:(i) the specific behavior problem demonstrated by the patient that required the use of behavior management techniques;(ii) the dentist's initial efforts to manage the patient's behavior through routine behavior management techniques; and(iii) the dentist's extraordinary behavior management techniques subsequently required to manage the patient's behavior; and(4) redistribute amounts made available through limitation of the behavior management fee under Subdivision (3) to other commonly billed dental services for which adequate accountability measures exist.(e) The department shall develop the minimum standard described by Subsection (c)(3) in cooperation with the State Board of Dental Examiners.

Added by Acts 2001, 77th Leg., ch. 1470, Sec. 1.01, eff. Sept. 1, 2001. Renumbered from Human Resources Code Sec. 32.053 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(98), eff. Sept. 1, 2003.

Sec. 32.055. CATASTROPHIC CASE MANAGEMENT. (a) The department shall develop and implement a catastrophic case management system to be used in providing medical assistance to persons with catastrophic health problems.(b) The system must provide for the assignment of a case manager to a recipient of medical assistance with catastrophic health problems that are likely to:(1) require the services of multiple, specialized health care providers; and(2) result in major medical costs.(c) The department shall identify the services to be provided by a case manager assigned under the system. The services must include assessment of the recipient's needs and coordination of all available medical services and payment options. The services may include other support services such as:(1) assistance with making arrangements to receive care from medical facilities;(2) assistance with travel and lodging in connection with receipt of medical care;(3) education of the recipient and the recipient's family members regarding the nature of the recipient's health problems;(4) referral to appropriate support groups; and(5) any other service likely to result in better care provided in a cost-effective manner.(d) Not later than January 15 of each odd-numbered year, the department shall report to the legislature on the implementation of the system. The report must include a statement of:(1) the number of recipients of medical assistance who received catastrophic case management services under the system during the preceding two years; and(2) the estimated savings under the medical assistance program resulting from implementation of the system during the preceding two years.

Added by Acts 2001, 77th Leg., ch. 408, Sec. 1, eff. Sept. 1, 2001. Renumbered from Human Resources Code Sec. 32.053 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(99), eff. Sept. 1, 2003.

Sec. 32.0551. OPTIMIZATION OF CASE MANAGEMENT SYSTEMS. The Health and Human Services Commission shall:(1) create and coordinate staffing and other administrative efficiencies for case management initiatives across the commission and health and human services agencies, as defined by Section 531.001, Government Code; and(2) optimize federal funding revenue sources and maximize the use of state funding resources for case management initiatives across the commission and health and human services agencies.

Added by Acts 2005, 79th Leg., Ch. 349, Sec. 8(a), eff. September 1, 2005.

Sec. 32.056. COMPLIANCE WITH TEXAS HEALTH STEPS. The commissioner by rule shall develop procedures to ensure that recipients of medical assistance who are eligible for Texas Health Steps comply with the regimen of care prescribed by the Texas Health Steps program.

Added by Acts 2001, 77th Leg., ch. 584, Sec. 5, eff. Jan. 1, 2002. Renumbered from Human Resources Code Sec. 32.053 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(100), eff. Sept. 1, 2003.

Sec. 32.057. CONTRACTS FOR DISEASE MANAGEMENT PROGRAMS. (a) The department shall request contract proposals from providers of disease management programs to provide program services to recipients of medical assistance who:(1) have a disease or other chronic health condition, such as heart disease, hemophilia, chronic kidney disease and its medical complications, diabetes, respiratory illness, end-stage renal disease, HIV infection, or AIDS, that the department determines is a disease or condition that needs disease management; and(2) are not eligible to receive those services under a Medicaid managed care plan.(b) The department may contract with a public or private entity to:(1) write the requests for proposals;(2) determine how savings will be measured;(3) identify populations that need disease management;(4) develop appropriate contracts; and(5) assist the department in:(A) developing the content of disease management programs; and(B) obtaining funding for those programs.(c) The executive commissioner of the Health and Human Services Commission, by rule, shall prescribe the minimum requirements a provider of a disease management program must meet to be eligible to receive a contract under this section. The provider must, at a minimum, be required to:(1) use disease management approaches that are based on evidence-supported models, standards of care in the medical community, and clinical outcomes; and(2) ensure that a recipient's primary care physician and other appropriate specialty physicians, or registered nurses, advanced practice nurses, or physician assistants specified and directed or supervised in accordance with applicable law by the recipient's primary care physician or other appropriate specialty physicians, become directly involved in the disease management program through which the recipient receives services.(c-1) A managed care health plan that develops and implements a disease management program under Section 533.009, Government Code, and a provider of a disease management program under this section shall coordinate during a transition period beneficiary care for patients that move from one disease management program to another program.(d) The department may not award a contract for a disease management program under this section unless the contract includes a written guarantee of state savings on expenditures for the group of medical assistance recipients covered by the program.(e) The department may enter into a contract under this section with a comprehensive hemophilia diagnostic treatment center that receives funding through a maternal and child health services block grant under Section 501(a)(2), Social Security Act (42 U.S.C. Section 701), and the center shall be considered a disease management provider.(f) Directly or through a provider of a disease management program that enters into a contract with the department under this section, the department shall, as appropriate and to the extent possible without cost to the state:(1) identify recipients of medical assistance under this chapter or, at the discretion of the department, enrollees in the child health plan under Chapter 62, Health and Safety Code, who are eligible to participate in federally funded disease management research programs operated by research-based disease management providers; and(2) assist and refer eligible persons identified by the department under Subdivision (1) to participate in the research programs described by Subdivision (1).

Added by Acts 2003, 78th Leg., ch. 208, Sec. 1, eff. June 16, 2003.Amended by: Acts 2005, 79th Leg., Ch. 349, Sec. 19(b), eff. September 1, 2005.Renumbered from Human Resources Code, Section 32.059 by Acts 2005, 79th Leg., Ch. 728, Sec. 23.001(59), eff. September 1, 2005.Amended by: Acts 2005, 79th Leg., Ch. 1047, Sec. 2, eff. September 1, 2005.

Sec. 32.058. LIMITATION ON MEDICAL ASSISTANCE IN CERTAIN ALTERNATIVE COMMUNITY-BASED CARE SETTINGS. (a) In this section, "medical assistance waiver program" means a program administered by the Department of Aging and Disability Services, other than the Texas home living program, that provides services under a waiver granted in accordance with 42 U.S.C. Section 1396n(c).(b) Except as provided by Subsection (c), (d), (e), or (f), the department may not provide services under a medical assistance waiver program to a person if the projected cost of providing those services over a 12-month period exceeds the individual cost limit specified in the medical assistance waiver program.(c) The department shall continue to provide services under a medical assistance waiver program to a person who was receiving those services on September 1, 2005, at a cost that exceeded the individual cost limit specified in the medical assistance waiver program, if continuation of those services:(1) is necessary for the person to live in the most integrated setting appropriate to the needs of the person; and(2) does not affect the department's compliance with the federal average per capita expenditure requirement of the medical assistance waiver program under 42 U.S.C. Section 1396n(c)(2)(D).(d) The department may continue to provide services under a medical assistance waiver program, other than the home and community-based services program, to a person who is ineligible to receive those services under Subsection (b) and to whom Subsection (c) does not apply if:(1) the projected cost of providing those services to the person under the medical assistance waiver program over a 12-month period does not exceed 133.3 percent of the individual cost limit specified in the medical assistance waiver program; and(2) continuation of those services does not affect the department's compliance with the federal average per capita expenditure requirement of the medical assistance waiver program under 42 U.S.C. Section 1396n(c)(2)(D).(e) The department may exempt a person from the cost limit established under Subsection (d)(1) for a medical assistance waiver program if the department determines that:(1) the person's health and safety cannot be protected by the services provided within the cost limit established for the program under that subdivision; and(2) there is no available living arrangement, other than one provided through the program or another medical assistance waiver program, in which the person's health and safety can be protected, as evidenced by:(A) an assessment conducted by clinical staff of the department; and(B) supporting documentation, including the person's medical and service records.(f) The department may continue to provide services under the home and community-based services program to a person who is ineligible to receive those services under Subsection (b) and to whom Subsection (c) does not apply if the department makes, with regard to the person's receipt of services under the home and community-based services program, the same determinations required by Subsections (e)(1) and (2) in the same manner provided by Subsection (e) and determines that continuation of those services does not affect:(1) the department's compliance with the federal average per capita expenditure requirement of the home and community-based services program under 42 U.S.C. Section 1396n(c)(2)(D); and(2) any cost-effectiveness requirements provided by the General Appropriations Act that limit expenditures for the home and community-based services program.(g) The executive commissioner of the Health and Human Services Commission may adopt rules to implement Subsections (d), (e), and (f).(h) If a federal agency determines that compliance with any provision in this section would make this state ineligible to receive federal funds to administer a program to which this section applies, a state agency may, but is not required to, implement that provision.

Added by Acts 2005, 79th Leg., Ch. 317, Sec. 1, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 268, Sec. 19(a), eff. September 1, 2007.

Sec. 32.059. USE OF RESPIRATORY THERAPISTS FOR RESPIRATORY THERAPY SERVICES. The department by rule shall require that respiratory therapy services for ventilator-dependent persons furnished as part of a plan of care under this chapter be provided by a respiratory therapist authorized to practice respiratory care under Chapter 604, Occupations Code, when:(1) respiratory therapy is determined by the recipient's treating physician to be the most effective method of treatment; and(2) the use of a respiratory therapist is practicable and cost-neutral or cost-effective.

Acts 2003, 78th Leg., ch. 1167, Sec. 1, eff. Sept. 1, 2003.

Text of section as added by Acts 2003, 78th Leg., ch. 198, Sec. 2.109(a)Sec. 32.060. NURSING FACILITY QUALITY ASSURANCE TEAM. (a) The nursing facility quality assurance team is established to make recommendations to the department designed to promote high-quality care for residents of nursing facilities.(b) The team is composed of nine members appointed by the governor as follows:(1) two physicians with expertise in providing long-term care;(2) one registered nurse with expertise in providing long-term care;(3) three nursing facility advocates not affiliated with the nursing facility industry; and(4) three representatives of the nursing facility industry.(c) The governor shall designate a member of the team to serve as presiding officer. The members of the team shall elect any other necessary officers.(d) The team shall meet at the call of the presiding officer.(e) A member of the team serves at the will of the governor.(f) A member of the team may not receive compensation for serving on the team but is entitled to reimbursement for travel expenses incurred by the member while conducting the business of the team as provided by the General Appropriations Act.(g) The team shall:(1) develop and recommend clearly defined minimum standards to be considered for inclusion in contracts between the department and nursing facilities for the delivery of medical assistance under this chapter that are designed to:(A) ensure that the care provided by nursing facilities to residents who are recipients of medical assistance meets or exceeds the minimum acceptable standard of care; and(B) encourage nursing facilities to provide the highest quality of care to those residents; and(2) develop and recommend improvements to consumers' access to information regarding the quality of care provided by nursing facilities that contract with the department to provide medical assistance, including improvements in:(A) the types and amounts of information to which consumers have access, such as expanding the types and amounts of information available through the department's Internet website; and(B) the department's data systems that compile nursing facilities' inspection or survey data and other data relating to quality of care in nursing facilities.(h) In developing minimum standards for contracts as required by Subsection (g)(1), the team shall:(1) study the risk factors identified by the Texas Department of Insurance as contributing to lawsuits against nursing facilities;(2) consider for inclusion in the minimum standards:(A) the practices the Texas Department of Insurance recommends nursing facilities adopt to reduce the likelihood of those lawsuits; and(B) other standards designed to improve the quality of care;(3) focus on a minimum number of critical standards necessary to identify nursing facilities with poor quality services that should not be awarded contracts for the delivery of medical assistance; and(4) with the assistance of the department, assess the potential cost impacts on providers necessary to meet the minimum standards and the commensurate fiscal impact on the department's appropriations requirement.(i) The department shall ensure the accuracy of information provided to the team for use by the team in performing the team's duties under this section. The Health and Human Services Commission shall provide administrative support and resources to the team and request additional administrative support and resources from health and human services agencies as necessary.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.109(a), eff. Sept. 1, 2003.

Text of section as added by Acts 2003, 78th Leg., ch. 204, Sec. 16.01Sec. 32.060. ADMISSIBILITY OF CERTAIN EVIDENCE RELATING TO NURSING INSTITUTIONS. (a) The following are not admissible as evidence in a civil action:(1) any finding by the department that an institution licensed under Chapter 242, Health and Safety Code, has violated a standard for participation in the medical assistance program under this chapter;(2) the fact of the assessment of a monetary penalty against an institution under Section 32.021 or the payment of the penalty by an institution; or(3) any information exchanged between the department and a nursing facility under Section 531.912, Government Code.(b) This section does not apply in an enforcement action in which the state or an agency or political subdivision of the state is a party.(c) Notwithstanding any other provision of this section, evidence described by Subsection (a) is admissible as evidence in a civil action only if:(1) the evidence relates to a material violation of this chapter or a rule adopted under this chapter or assessment of a monetary penalty with respect to:(A) the particular incident and the particular individual whose personal injury is the basis of the claim being brought in the civil action; or(B) a finding by the department that directly involves substantially similar conduct that occurred at the institution within a period of one year before the particular incident that is the basis of the claim being brought in the civil action; and(2) the evidence of a material violation has been affirmed by the entry of a final adjudicated and unappealable order of the department after formal appeal; and(3) the record is otherwise admissible under the Texas Rules of Evidence.

Added by Acts 2003, 78th Leg., ch. 204, Sec. 16.01, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1120, Sec. 3, eff. September 1, 2009.

Sec. 32.061. COMMUNITY ATTENDANT SERVICES PROGRAM. (a) Any home and community-based services that the department provides under Section 1929, Social Security Act (42 U.S.C. Section 1396t) and its subsequent amendments to functionally disabled individuals who have income that exceeds the limit established by federal law for Supplemental Security Income (SSI) (42 U.S.C. Section 1381 et seq.) and its subsequent amendments shall be provided through the community attendant services program.(b) In determining an applicant's eligibility for home and community-based services described by Subsection (a), the department shall exclude $20 of unearned or earned income from the applicant's monthly income.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.110, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 795, Sec. 1(a), eff. September 1, 2007.

Sec. 32.063. THIRD-PARTY BILLING VENDORS. (a) A third-party billing vendor may not submit a claim with the department for reimbursement on behalf of a provider of medical services under the medical assistance program unless the vendor has entered into a contract with the department authorizing that activity.(b) To the extent practical, the contract shall contain provisions comparable to the provisions contained in contracts between the department and providers of medical services, with an emphasis on provisions designed to prevent fraud or abuse under the medical assistance program. At a minimum, the contract must require the third-party billing vendor to:(1) provide documentation of the vendor's authority to bill on behalf of each provider for whom the vendor submits claims;(2) submit a claim in a manner that permits the department to identify and verify the vendor, any computer or telephone line used in submitting the claim, any relevant user password used in submitting the claim, and any provider number referenced in the claim; and(3) subject to any confidentiality requirements imposed by federal law, provide the department, the office of the attorney general, or authorized representatives with:(A) access to any records maintained by the vendor, including original records and records maintained by the vendor on behalf of a provider, relevant to an audit or investigation of the vendor's services or another function of the department or office of the attorney general relating to the vendor; and(B) if requested, copies of any records described by Paragraph (A) at no charge to the department, the office of the attorney general, or authorized representatives.(c) On receipt of a claim submitted by a third-party billing vendor, the department shall send a remittance notice directly to the provider referenced in the claim. The notice must:(1) include detailed information regarding the claim submitted on behalf of the provider; and(2) require the provider to review the claim for accuracy and notify the department promptly regarding any errors.(d) The department shall take all action necessary, including any modifications of the department's claims processing system, to enable the department to identify and verify a third-party billing vendor submitting a claim for reimbursement under the medical assistance program, including identification and verification of any computer or telephone line used in submitting the claim, any relevant user password used in submitting the claim, and any provider number referenced in the claim.(e) The department shall audit each third-party billing vendor subject to this section at least annually to prevent fraud and abuse under the medical assistance program.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.111(a), eff. Jan. 1, 2004.

Sec. 32.064. COST SHARING. (a) To the extent permitted under Title XIX, Social Security Act (42 U.S.C. Section 1396 et seq.), as amended, and any other applicable law or regulations, the Health and Human Services Commission shall adopt provisions requiring recipients of medical assistance to share the cost of medical assistance, including provisions requiring recipients to pay:(1) an enrollment fee;(2) a deductible; or(3) coinsurance or a portion of the plan premium, if the recipients receive medical assistance under the Medicaid managed care program under Chapter 533, Government Code, or a Medicaid managed care demonstration project under Section 32.041.(b) Subject to Subsection (d), cost-sharing provisions adopted under this section shall ensure that families with higher levels of income are required to pay progressively higher percentages of the cost of the medical assistance.(c) If cost-sharing provisions imposed under Subsection (a) include requirements that recipients pay a portion of the plan premium, the commission shall specify the manner in which the premium is paid. The commission may require that the premium be paid to the commission, an agency operating part of the medical assistance program, or the Medicaid managed care plan.(d) Cost-sharing provisions adopted under this section may be determined based on the maximum level authorized under federal law and applied to income levels in a manner that minimizes administrative costs.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.112(a), eff. Sept. 1, 2003.

Sec. 32.0641. COST SHARING FOR CERTAIN HIGH-COST MEDICAL SERVICES. (a) If the department determines that it is feasible and cost-effective, and to the extent permitted under Title XIX, Social Security Act (42 U.S.C. Section 1396 et seq.) and any other applicable law or regulation or under a federal waiver or other authorization, the executive commissioner of the Health and Human Services Commission shall adopt cost-sharing provisions that require a recipient who chooses a high-cost medical service provided through a hospital emergency room to pay a copayment, premium payment, or other cost-sharing payment for the high-cost medical service if:(1) the hospital from which the recipient seeks service:(A) performs an appropriate medical screening and determines that the recipient does not have a condition requiring emergency medical services;(B) informs the recipient:(i) that the recipient does not have a condition requiring emergency medical services;(ii) that, if the hospital provides the nonemergency service, the hospital may require payment of a copayment, premium payment, or other cost-sharing payment by the recipient in advance; and(iii) of the name and address of a nonemergency Medicaid provider who can provide the appropriate medical service without imposing a cost-sharing payment; and(C) offers to provide the recipient with a referral to the nonemergency provider to facilitate scheduling of the service; and(2) after receiving the information and assistance described by Subdivision (1) from the hospital, the recipient chooses to obtain emergency medical services despite having access to medically acceptable, lower-cost medical services.(b) The department may not seek a federal waiver or other authorization under Subsection (a) that would:(1) prevent a Medicaid recipient who has a condition requiring emergency medical services from receiving care through a hospital emergency room; or(2) waive any provision under Section 1867, Social Security Act (42 U.S.C. Section 1395dd).(c) If the executive commissioner of the Health and Human Services Commission adopts a copayment or other cost-sharing payment under Subsection (a), the commission may not reduce hospital payments to reflect the potential receipt of a copayment or other payment from a recipient receiving medical services provided through a hospital emergency room.

Added by Acts 2007, 80th Leg., R.S., Ch. 268, Sec. 20, eff. September 1, 2007.

Sec. 32.067. DELIVERY OF COMPREHENSIVE CARE SERVICES TO CERTAIN RECIPIENTS OF MEDICAL ASSISTANCE. (a) In this section, "certified agency" and "home health service" have the meanings assigned by Section 142.001, Health and Safety Code.(b) The department shall assure that any agency licensed to provide home health services under Chapter 142, Health and Safety Code, and not only a certified agency licensed under that chapter, may provide home health services to individuals enrolled in the Texas Health Steps Comprehensive Care Program.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.204, eff. Sept. 1, 2003.

Sec. 32.069. CHRONIC KIDNEY DISEASE MANAGEMENT INITIATIVE. A provider of disease management programs under Section 32.059, as added by Chapter 208, Acts of the 78th Legislature, Regular Session, 2003, shall develop a program to provide screening for and diagnosis and treatment of chronic kidney disease and its medical complications under the medical assistance program. The program must use generally recognized clinical practice guidelines and laboratory assessments that identify chronic kidney disease on the basis of impaired kidney function or the presence of kidney damage.

Added by Acts 2005, 79th Leg., Ch. 1047, Sec. 3, eff. September 1, 2005.

Sec. 32.070. AUDITS OF PROVIDERS. (a) In this section, "provider" means an individual, firm, partnership, corporation, agency, association, institution, or other entity that is or was approved by the department to provide medical assistance under contract or provider agreement with the department.(b) The executive commissioner of the Health and Human Services Commission shall adopt rules governing the audit of providers in the medical assistance program.(c) The rules must:(1) provide that the agency conducting the audit must notify the provider, and the provider's corporate headquarters, if the provider is a pharmacy that is incorporated, of the impending audit not later than the seventh day before the date the field audit portion of the audit begins;(2) limit the period covered by an audit to three years;(3) provide that the agency conducting the audit must accommodate the provider's schedule to the greatest extent possible when scheduling the field audit portion of the audit;(4) require the agency conducting the audit to conduct an entrance interview before beginning the field audit portion of the audit;(5) provide that each provider must be audited under the same standards and parameters as other providers of the same type;(6) provide that the audit must be conducted in accordance with generally accepted government auditing standards issued by the Comptroller General of the United States or other appropriate standards;(7) require the agency conducting the audit to conduct an exit interview at the close of the field audit portion of the audit with the provider to review the agency's initial findings;(8) provide that, at the exit interview, the agency conducting the audit shall:(A) allow the provider to:(i) respond to questions by the agency;(ii) comment, if the provider desires, on the initial findings of the agency; and(iii) correct a questioned cost by providing additional supporting documentation that meets the auditing standards required by Subdivision (6) if there is no indication that the error or omission that resulted in the questioned cost demonstrates intent to commit fraud; and(B) provide to the provider a preliminary audit report and a copy of any document used to support a proposed adjustment to the provider's cost report;(9) permit the provider to produce documentation to address any exception found during an audit not later than the 10th day after the date the field audit portion of the audit is completed;(10) provide that the agency conducting the audit shall deliver a draft audit report to the provider not later than the 60th day after the date the field audit portion of the audit is completed;(11) permit the provider to submit to the agency conducting the audit a written management response to the draft audit report or to appeal the findings in the draft audit report not later than the 30th day after the date the draft audit report is delivered to the provider;(12) provide that the agency conducting the audit shall deliver the final audit report to the provider not later than the 180th day after the date the field audit portion of the audit is completed or the date on which a final decision is issued on an appeal made under Subdivision (13), whichever is later; and(13) establish an ad hoc review panel, composed of providers practicing or doing business in this state appointed by the executive commissioner of the Health and Human Services Commission, to administer an informal process through which:(A) a provider may obtain an early review of an audit report or an unfavorable audit finding without the need to obtain legal counsel; and(B) a recommendation to revise or dismiss an unfavorable audit finding that is found to be unsubstantiated may be made by the review panel to the agency, provided that the recommendation is not binding on the agency.(d) This section does not apply to a computerized audit conducted using the Medicaid Fraud Detection Audit System or an audit or investigation of fraud and abuse conducted by the Medicaid fraud control unit of the office of the attorney general, the office of the state auditor, the office of the inspector general, or the Office of Inspector General in the United States Department of Health and Human Services.

Added by Acts 2005, 79th Leg., Ch. 811, Sec. 1, eff. September 1, 2005.

Sec. 32.071. RECIPIENT AND PROVIDER EDUCATION. (a) The department shall develop and implement a comprehensive medical assistance education campaign for recipients and providers to ensure that care is provided in such a way as to improve patient outcomes and maximize cost-effectiveness. The department shall ensure that educational information developed under this section is demographically relevant and appropriate for each recipient or provider to whom the information is provided.(b) The comprehensive medical assistance education campaign must include elements designed to encourage recipients to obtain, maintain, and use a medical home and to reduce their use of high-cost emergency department services for conditions that can be treated through primary care or nonemergency physicians or other providers. The campaign must include the dissemination of educational information through newsletters and emergency department staff members and at local health fairs, unless the department determines that these methods of dissemination are not effective in increasing recipients' appropriate use of the health care system.(c) The department shall evaluate whether certain risk groups may disproportionately increase their appropriate use of the health care system as a result of targeted elements of an education campaign. If the department determines that certain risk groups will respond with more appropriate use of the system, the department shall develop and implement the appropriate targeted educational elements.(d) The department shall develop a system for reviewing recipient prescription drug use and educating providers with respect to that drug use in a manner that emphasizes reducing inappropriate prescription drug use and the possibility of adverse drug interactions.(e) The department shall coordinate the medical assistance education campaign with area health education centers, federally qualified health centers, as defined by 42 U.S.C. Section 1396d(l)(2)(B), and other stakeholders who use public funds to educate recipients and providers about the health care system in this state. The department shall make every effort to maximize state funds by working through these partners to maximize receipt of additional federal funding for administrative and other costs.(f) The department shall coordinate with other state and local agencies to ensure that community-based health workers, health educators, state eligibility determination employees who work in hospitals and other provider locations, and promoters are used in the medical assistance education campaign, as appropriate.(g) The department shall ensure that all state agencies that work with recipients, all administrative persons who provide eligibility determination and enrollment services, and all service providers use the same curriculum for recipient and provider education, as appropriate.

Added by Acts 2005, 79th Leg., Ch. 349, Sec. 9(a), eff. September 1, 2005.

Sec. 32.072. DIRECT ACCESS TO EYE HEALTH CARE SERVICES. (a) Notwithstanding any other law, a recipient of medical assistance is entitled to:(1) select an ophthalmologist or therapeutic optometrist who is a medical assistance provider to provide eye health care services, other than surgery, that are within the scope of:(A) services provided under the medical assistance program; and(B) the professional specialty practice for which the ophthalmologist or therapeutic optometrist is licensed and credentialed; and(2) have direct access to the selected ophthalmologist or therapeutic optometrist for the provision of the nonsurgical services without any requirement to obtain:(A) a referral from a primary care physician or other gatekeeper or health care coordinator; or(B) any other prior authorization or precertification.(b) The department may require an ophthalmologist or therapeutic optometrist selected as provided by this section by a recipient of medical assistance who is otherwise required to have a primary care physician or other gatekeeper or health care coordinator to forward to the recipient's physician, gatekeeper, or health care coordinator information concerning the eye health care services provided to the recipient.(c) This section may not be construed to expand the scope of eye health care services provided under the medical assistance program.

Added by Acts 2007, 80th Leg., R.S., Ch. 268, Sec. 21(a), eff. September 1, 2007.

Sec. 32.073. HEALTH INFORMATION TECHNOLOGY STANDARDS. (a) In this section, "health information technology" means information technology used to improve the quality, safety, or efficiency of clinical practice, including the core functionalities of an electronic health record, an electronic medical record, a computerized health care provider order entry, electronic prescribing, and clinical decision support technology.(b) The Health and Human Services Commission shall ensure that any health information technology used by the commission or any entity acting on behalf of the commission in the medical assistance program conforms to standards required under federal law.

Added by Acts 2009, 81st Leg., R.S., Ch. 1120, Sec. 4, eff. September 1, 2009.

SUBCHAPTER C. MEDICAL ASSISTANCE PROGRAM PROVIDER DATABASESec. 32.101. DEFINITIONS. In this subchapter:(1) "Executive commissioner" means the executive commissioner of the Health and Human Services Commission.(2) "Health care provider" means a person, other than a physician, who:(A) is licensed or otherwise authorized to provide a health care service in this state, including:(i) a pharmacist, dentist, optometrist, mental health counselor, social worker, advanced practice nurse, physician assistant, or durable medical equipment supplier; or(ii) a pharmacy, hospital, or other institution or organization;(B) is wholly owned or controlled by:(i) a health care provider or a group of health care providers described by Paragraph (A); or(ii) one or more hospitals and physicians, including a physician-hospital organization;(C) is a professional association of physicians organized under the Texas Professional Association Law, as described by Section 1.008, Business Organizations Code;(D) is an approved nonprofit health corporation certified under Chapter 162, Occupations Code;(E) is a medical and dental unit, as defined by Section 61.003, Education Code, a medical school, as defined by Section 61.501, Education Code, or a health science center described by Subchapter K, Chapter 74, Education Code, that employs or contracts with physicians to teach or provide medical services, or employs physicians and contracts with physicians in a practice plan; or(F) is another person wholly owned by physicians.(3) "Managed care organization" has the meaning assigned by Section 533.001, Government Code.(4) "Managed care plan" has the meaning assigned by Section 533.001, Government Code.(5) "Participating provider" means a physician or health care provider who is a provider of medical assistance, including a physician or health care provider who contracts or otherwise agrees with a managed care organization to provide medical assistance under this chapter.(6) "Physician" means an individual licensed to practice medicine in this state.(7) "Recipient" means a recipient of medical assistance.

Added by Acts 2007, 80th Leg., R.S., Ch. 883, Sec. 1, eff. June 15, 2007.

Sec. 32.102. DATABASE OF MEDICAL ASSISTANCE PROGRAM PROVIDERS. (a) The executive commissioner shall establish and administer an electronic, searchable, Internet-based database of all participating providers in the medical assistance program.(b) The database must include, as applicable, at least the following information regarding each participating provider:(1) the provider's:(A) name;(B) specialty;(C) location;(D) office hours, including any office hours outside of regular business hours; and(E) telephone number;(2) whether the provider:(A) is accepting new recipients, and if the provider is accepting new recipients and if applicable, the managed care organization or managed care plan under which new recipients are being accepted;(B) has any practice limitations, including specific age range limitations; and(C) speaks any languages other than English;(3) a list of the medical assistance program services offered by the provider; and(4) any waiver program or other program within the medical assistance program in which the provider is a participant, including the Texas Health Steps program.(c) In establishing the database, the executive commissioner shall ensure that the database:(1) allows a person to search a managed care organization by name and by participating provider within each of the managed care plans offered by that managed care organization;(2) allows a participating provider to electronically access and change or update the information required by Subsection (b)(1), (2), or (3); and(3) is available and accessible to each participating provider and each recipient.(d) The executive commissioner shall ensure that the database is updated continually and at least once a month.

Added by Acts 2007, 80th Leg., R.S., Ch. 883, Sec. 1, eff. June 15, 2007.

Sec. 32.103. CERTAIN FEES PROHIBITED. A person, including the executive commissioner, a person acting under a contract under Section 32.104, or a managed care organization, may not charge a participating provider or a recipient a fee, directly or indirectly, for making information available or for accessing information in the database established under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 883, Sec. 1, eff. June 15, 2007.

Sec. 32.104. AUTHORITY TO CONTRACT. (a) The executive commissioner may contract with a state agency or a private entity for the creation, operation, and maintenance of the database required by this subchapter.(b) A contract entered into under this section must allow the executive commissioner to oversee and supervise the contractor and the database.

Added by Acts 2007, 80th Leg., R.S., Ch. 883, Sec. 1, eff. June 15, 2007.

Sec. 32.105. RULES. The executive commissioner shall adopt rules to implement and administer this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 883, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. ELECTRONIC HEALTH INFORMATION PILOT PROGRAMFor expiration of this subchapter, see Section 32.157.Sec. 32.151. DEFINITIONS. In this subchapter:(1) "Electronic health record" means an ambulatory electronic health record that is certified by the Certification Commission for Healthcare Information Technology or that meets other federally approved interoperability standards.(2) "Executive commissioner" means the executive commissioner of the Health and Human Services Commission.(3) "Health information technology" means information technology used to improve the quality, safety, and efficiency of clinical practice, including the core functionalities of an electronic health record, computerized physician order entry, electronic prescribing, and clinical decision support technology.(4) "Provider" means:(A) an individual licensed to practice medicine in this state under Subtitle B, Title 3, Occupations Code;(B) a professional association of four or fewer physicians formed under the Texas Professional Association Law, as described by Section 1.008, Business Organizations Code; or(C) an advanced practice nurse licensed and authorized to practice under Subtitle E, Title 3, Occupations Code.(5) "Recipient" means a recipient of medical assistance.

Added by Acts 2007, 80th Leg., R.S., Ch. 268, Sec. 23(a), eff. September 1, 2007.

Sec. 32.152. ELECTRONIC HEALTH INFORMATION PILOT PROGRAM. The executive commissioner, from money appropriated for this purpose, shall develop and implement a pilot program for providing health information technology, including electronic health records, for use by primary care providers who provide medical assistance to recipients.

Added by Acts 2007, 80th Leg., R.S., Ch. 268, Sec. 23(a), eff. September 1, 2007.

Sec. 32.153. PROVIDER PARTICIPATION. For participation in the pilot program, the department shall select providers who:(1) volunteer to participate in the program;(2) are providers of medical assistance, including providers who contract or otherwise agree with a managed care organization to provide medical assistance under this chapter; and(3) demonstrate that at least 40 percent of the providers' practice involves the provision of primary care services to recipients in the medical assistance program.

Added by Acts 2007, 80th Leg., R.S., Ch. 268, Sec. 23(a), eff. September 1, 2007.

Sec. 32.154. SECURITY OF PERSONALLY IDENTIFIABLE HEALTH INFORMATION. (a) Personally identifiable health information of recipients enrolled in the pilot program must be maintained in an electronic format or technology that meets interoperability standards that are recognized by the Certification Commission for Healthcare Information Technology or other federally approved certification standards.(b) The system used to access a recipient's electronic health record must be secure and maintain the confidentiality of the recipient's personally identifiable health information in accordance with applicable state and federal law.

Added by Acts 2007, 80th Leg., R.S., Ch. 268, Sec. 23(a), eff. September 1, 2007.

Sec. 32.155. GIFTS, GRANTS, AND DONATIONS. The department may request and accept gifts, grants, and donations from public or private entities for the implementation of the pilot program.

Added by Acts 2007, 80th Leg., R.S., Ch. 268, Sec. 23(a), eff. September 1, 2007.

Sec. 32.156. PROTECTED HEALTH INFORMATION. To the extent that this subchapter authorizes the use or disclosure of protected health information by a covered entity, as those terms are defined by the privacy rule of the Administrative Simplification subtitle of the Health Insurance Portability and Accountability Act of 1996 (Pub. L. No. 104-191) contained in 45 C.F.R. Part 160 and 45 C.F.R. Part 164, Subparts A and E, the covered entity shall ensure that the use or disclosure complies with all applicable requirements, standards, or implementation specifications of the privacy rule.

Added by Acts 2007, 80th Leg., R.S., Ch. 268, Sec. 23(a), eff. September 1, 2007.

Sec. 32.157. EXPIRATION OF SUBCHAPTER. This subchapter expires September 1, 2011.

Added by Acts 2007, 80th Leg., R.S., Ch. 268, Sec. 23(a), eff. September 1, 2007.

SUBCHAPTER E. ELECTRONIC COMMUNICATIONSSec. 32.201. DEFINITIONS. In this subchapter:(1) "Electronic health record" means electronically originated and maintained health and claims information regarding the health status of an individual that may be derived from multiple sources and includes the following core functionalities:(A) a patient health and claims information or data entry function to aid with medical diagnosis, nursing assessment, medication lists, allergy recognition, demographics, clinical narratives, and test results;(B) a results management function that may include computerized laboratory test results, diagnostic imaging reports, interventional radiology reports, and automated displays of past and present medical or laboratory test results;(C) a computerized physician order entry of medication, care orders, and ancillary services;(D) clinical decision support that may include electronic reminders and prompts to improve prevention, diagnosis, and management; and(E) electronic communication and connectivity that allows online communication:(i) among physicians and health care providers; and(ii) among the Health and Human Services Commission, the operating agencies, and participating providers.(2) "Executive commissioner" means the executive commissioner of the Health and Human Services Commission.(3) "Health care provider" means a person, other than a physician, who is licensed or otherwise authorized to provide a health care service in this state.(4) "Health information technology" means information technology used to improve the quality, safety, or efficiency of clinical practice, including the core functionalities of an electronic health record, electronic medical record, computerized physician or health care provider order entry, electronic prescribing, and clinical decision support technology.(5) "Operating agency" means a health and human services agency operating part of the medical assistance program.(6) "Participating provider" means a physician or health care provider who is a provider of medical assistance, including a physician or health care provider who contracts or otherwise agrees with a managed care organization to provide medical assistance under this chapter.(7) "Physician" means an individual licensed to practice medicine in this state under the authority of Subtitle B, Title 3, Occupations Code, or a person that is:(A) a professional association of physicians formed under the Texas Professional Association Law, as described by Section 1.008, Business Organizations Code;(B) an approved nonprofit health corporation certified under Chapter 162, Occupations Code, that employs or contracts with physicians to provide medical services;(C) a medical and dental unit, as defined by Section 61.003, Education Code, a medical school, as defined by Section 61.501, Education Code, or a health science center described by Subchapter K, Chapter 74, Education Code, that employs or contracts with physicians to teach or provide medical services, or employs physicians and contracts with physicians in a practice plan; or(D) a person wholly owned by a person described by Paragraph (A), (B), or (C).(8) "Recipient" means a recipient of medical assistance.

Added by Acts 2007, 80th Leg., R.S., Ch. 268, Sec. 22, eff. September 1, 2007.Renumbered from Human Resources Code, Section 32.101 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(57), eff. September 1, 2009.

Sec. 32.202. ELECTRONIC COMMUNICATIONS. (a) To the extent allowed by federal law, the executive commissioner may adopt rules allowing the Health and Human Services Commission to permit, facilitate, and implement the use of health information technology for the medical assistance program to allow for electronic communication among the commission, the operating agencies, and participating providers for:(1) eligibility, enrollment, verification procedures, and prior authorization for health care services or procedures covered by the medical assistance program, as determined by the executive commissioner, including diagnostic imaging;(2) the update of practice information by participating providers;(3) the exchange of recipient health care information, including electronic prescribing and electronic health records;(4) any document or information requested or required under the medical assistance program by the Health and Human Services Commission, the operating agencies, or participating providers; and(5) the enhancement of clinical and drug information available through the vendor drug program to ensure a comprehensive electronic health record for recipients.(b) If the executive commissioner determines that a need exists for the use of health information technology in the medical assistance program and that the technology is cost-effective, the Health and Human Services Commission may, for the purposes prescribed by Subsection (a):(1) acquire and implement the technology; or(2) evaluate the feasibility of developing and, if feasible, develop, the technology through the use or expansion of other systems or technologies the commission uses for other purposes, including:(A) the technologies used in the pilot program implemented under Section 531.1063, Government Code; and(B) the health passport developed under Section 266.006, Family Code.(c) The commission:(1) must ensure that health information technology used under this section complies with the applicable requirements of the Health Insurance Portability and Accountability Act;(2) may require the health information technology used under this section to include technology to extract and process claims and other information collected, stored, or accessed by the medical assistance program, program contractors, participating providers, and state agencies operating any part of the medical assistance program for the purpose of providing patient information at the location where the patient is receiving care;(3) must ensure that a paper record or document is not required to be filed if the record or document is permitted or required to be filed or transmitted electronically by rule of the executive commissioner;(4) may provide for incentives to participating providers to encourage their use of health information technology under this subchapter;(5) may provide recipients with a method to access their own health information; and(6) may present recipients with an option to decline having their health information maintained in an electronic format under this subchapter.(d) The executive commissioner shall consult with participating providers and other interested stakeholders in developing any proposed rules under this section. The executive commissioner shall request advice and information from those stakeholders concerning the proposed rules, including advice regarding the impact of and need for a proposed rule.

Added by Acts 2007, 80th Leg., R.S., Ch. 268, Sec. 22, eff. September 1, 2007.Renumbered from Human Resources Code, Section 32.102 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(57), eff. September 1, 2009.

SUBCHAPTER F. PARTNERSHIP FOR LONG-TERM CARE PROGRAMSec. 32.251. DEFINITIONS. In this subchapter:(1) "Approved plan" means a long-term care benefit plan that is approved by the Texas Department of Insurance under Subchapter C, Chapter 1651, Insurance Code.(2) "Asset disregard" means the total equity value of assets and resources not exempt under rules governing the medical assistance program that are disregarded in determining eligibility for the medical assistance program and in determining estate recovery obligations.(3) "Asset protection" means the right extended to a plan holder of an approved plan to dollar-for-dollar asset disregard under the medical assistance program.(4) "Dollar-for-dollar asset disregard" means an asset disregard in which the amount of the disregard is equal to the sum of qualifying benefit payments made on behalf of the qualified plan holder.(5) "Executive commissioner" means the executive commissioner of the Health and Human Services Commission.(6) "Partnership for long-term care program" means the program established under this subchapter and Subchapter C, Chapter 1651, Insurance Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 795, Sec. 2, eff. March 1, 2008.Renumbered from Human Resources Code, Section 32.101 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(58), eff. September 1, 2009.

Sec. 32.252. PARTNERSHIP FOR LONG-TERM CARE PROGRAM. The partnership for long-term care program is administered as part of the medical assistance program by the department with the assistance of the Texas Department of Insurance. The program must be consistent with provisions governing the expansion of a state long-term care partnership program established under the federal Deficit Reduction Act of 2005 (Pub. L. No. 109-171).

Added by Acts 2007, 80th Leg., R.S., Ch. 795, Sec. 2, eff. March 1, 2008.Renumbered from Human Resources Code, Section 32.102 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(58), eff. September 1, 2009.

Sec. 32.253. ASSET DISREGARD. (a) To the extent allowed by the federal Deficit Reduction Act of 2005 (Pub. L. No. 109-171) and other federal law, the executive commissioner, in adopting rules and standards governing the medical assistance program, shall allow for dollar-for-dollar asset disregard in determining eligibility for medical assistance for an individual receiving long-term care services if the individual is or was covered by a long-term care benefit plan providing coverage for long-term care that meets the applicable minimum benefit standards of the commissioner of the Texas Department of Insurance under Subchapter C, Chapter 1651, Insurance Code, and other requirements for approval under the partnership for long-term care program.(b) The department may not consider the resources of an individual who has used all or part of the individual's benefits under an approved plan to the extent those resources are the subject of a dollar-for-dollar asset disregard in determining:(1) eligibility for medical assistance under the medical assistance program;(2) the amount of medical assistance provided; or(3) any subsequent recovery by this state from the individual's estate for medical assistance provided to the individual.(c) The department may not provide to an individual eligible for medical assistance under this section those medical assistance services covered under the medical assistance program that are also covered by the individual's benefits under the approved plan until the individual has fully exhausted the individual's benefits under the plan.

Added by Acts 2007, 80th Leg., R.S., Ch. 795, Sec. 2, eff. March 1, 2008.Renumbered from Human Resources Code, Section 32.103 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(58), eff. September 1, 2009.

Sec. 32.254. RECIPROCAL AGREEMENTS. The department may enter into reciprocal agreements with other states to extend asset protection to a resident of this state who purchased a long-term care benefit plan in another state that has a substantially similar asset disregard program.

Added by Acts 2007, 80th Leg., R.S., Ch. 795, Sec. 2, eff. March 1, 2008.Renumbered from Human Resources Code, Section 32.104 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(58), eff. September 1, 2009.

Sec. 32.255. TRAINING; INFORMATION AND TECHNICAL ASSISTANCE. The Health and Human Services Commission shall provide information and technical assistance to the Texas Department of Insurance regarding that department's role in ensuring that each individual who sells a long-term care benefit plan under the partnership for long-term care program receives training and demonstrates evidence of an understanding of these plans as required by Section 1651.105, Insurance Code. The training must satisfy the training requirements imposed under the provisions governing the expansion of a state long-term care partnership program established under the federal Deficit Reduction Act of 2005 (Pub. L. No. 109-171).

Added by Acts 2007, 80th Leg., R.S., Ch. 795, Sec. 2, eff. March 1, 2008.Renumbered from Human Resources Code, Section 32.105 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(58), eff. September 1, 2009.

Sec. 32.256. RULES. (a) The executive commissioner shall adopt rules as necessary to administer the partnership for long-term care program and to implement this subchapter.(b) In adopting rules under this section, the executive commissioner shall:(1) provide for dollar-for-dollar asset disregard and asset protection for purchasers of an approved plan; and(2) count benefits paid under the approved plan toward the dollar-for-dollar asset disregard to the extent the benefits are provided for covered services under the approved plan.

Added by Acts 2007, 80th Leg., R.S., Ch. 795, Sec. 2, eff. March 1, 2008.Renumbered from Human Resources Code, Section 32.106 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(58), eff. September 1, 2009.

Sec. 32.257. BIENNIAL REPORT. (a) Not later than September 30 of each even-numbered year, the department shall submit a report to the legislature on the progress of the partnership for long-term care program during the preceding biennium. The report must include:(1) the number of approved plans sold during each year of the preceding biennium;(2) the average age of individuals purchasing approved plans during each year of the preceding biennium; and(3) a recommendation on whether to continue the program.(b) The department may request information from the Texas Department of Insurance as necessary to prepare the report required by this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 795, Sec. 2, eff. March 1, 2008.Renumbered from Human Resources Code, Section 32.107 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(58), eff. September 1, 2009.



CHAPTER 33. NUTRITIONAL ASSISTANCE PROGRAMS

HUMAN RESOURCES CODE

TITLE 2. DEPARTMENT OF HUMAN SERVICES AND DEPARTMENT OF

PROTECTIVE AND REGULATORY SERVICES

SUBTITLE C. ASSISTANCE PROGRAMS

CHAPTER 33. NUTRITIONAL ASSISTANCE PROGRAMS

Sec. 33.0005. DEFINITIONS. In this chapter:

(1) "Department" means:

(A) with respect to the food stamp program, the Health and Human

Services Commission; and

(B) with respect to any other nutritional assistance program or

special nutrition program listed in Subdivision (3), the Health

and Human Services Commission or the agency of this state that

operates the program, as applicable.

(2) "Executive commissioner" means the executive commissioner of

the Health and Human Services Commission, or the chief

administrative officer of an agency of this state operating a

nutritional assistance program, as applicable.

(3) "Nutritional assistance program" or "special nutrition

program" includes the following programs authorized by federal

law that provide nutritional assistance to needy individuals in

this state:

(A) the food stamp program;

(B) the child and adult care food program;

(C) the summer food service program;

(D) the food distribution program;

(E) the emergency food assistance program; and

(F) the commodity supplemental food program.

Added by Acts 2007, 80th Leg., R.S., Ch.

963, Sec. 5, eff. June 15, 2007.

Sec. 33.0006. OPERATION OF FOOD STAMP PROGRAM. The Health and

Human Services Commission operates the food stamp program.

Added by Acts 2007, 80th Leg., R.S., Ch.

963, Sec. 5, eff. June 15, 2007.

Sec. 33.001. DISTRIBUTION OF SURPLUS COMMODITIES. (a) The

department is the state agency designated to cooperate with the

federal government in administering the distribution of federal

surplus commodities and other resources.

(b) The department may cooperate with a city or county in any

manner necessary for the proper operation of this program.

Acts 1979, 66th Leg., p. 2353, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 33.002. DISTRIBUTION OF COMMODITIES AND FOOD STAMPS. (a)

The department is responsible for the distribution of commodities

and food stamps allocated to the department by the federal

government.

(b) The department may enter into agreements with federal

agencies that are required as a prerequisite to the allocation of

the commodities or food stamps. The department may enter into

agreements with eleemosynary institutions, schools, and other

eligible agencies and recipients of the commodities and food

stamps. The department administering the distribution of federal

surplus commodities and other resources may cooperate with a

municipality or county as necessary to properly administer that

distribution.

(c) The department shall establish policies and rules that will

ensure the widest and most efficient distribution of the

commodities and food stamps to those eligible to receive them.

(d) The department shall continually monitor the expedited

issuance of food stamp benefits to ensure that each region in the

state complies with federal regulations and that those households

eligible for expedited issuance are identified, processed, and

certified within the timeframes prescribed within the federal

regulations. As soon as practicable after the end of each fiscal

year, the department shall report to the Governor's Office of

Budget and Planning, the Legislative Budget Board, the state

auditor, and the department's board members regarding its

monitoring of expedited issuance and the degree of compliance

with federal regulations on a region-by-region basis. The

department shall notify members of the legislature and the

standing committees of the senate and house of representatives

having primary jurisdiction over the department of the filing of

the report.

(e) The department shall screen all applicants for expedited

issuance on a priority basis within one working day. Applicants

who meet the federal criteria for expedited issuance and have an

immediate need for food assistance shall receive either a manual

Authorization-to-Purchase card or the immediate issuance of food

stamp coupons within one working day.

(f) The department shall conspicuously post in each local food

stamp office a notice of the availability of and procedure for

applying for expedited issuance.

(g) The department may, within federal limits, modify the

one-day screening and service delivery requirements prescribed by

Subsection (e) if the department determines that the modification

is necessary to reduce fraud in the food stamp program.

Acts 1979, 66th Leg., p. 2354, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 150, Sec. 4,

eff. Aug. 26, 1985; Acts 1987, 70th Leg., ch. 1052, Sec. 7.01,

eff. Sept. 1, 1987; Acts 1995, 74th Leg., ch. 655, Sec. 8.09,

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 693, Sec. 2, eff.

Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

963, Sec. 6, eff. June 15, 2007.

Sec. 33.0021. APPLICATION INFORMATION. (a) The department

shall develop general informational materials that contain

eligibility guidelines for benefits under this chapter and that

clearly and simply explain the process for applying for benefits,

as well as indicate the availability of expedited food stamps,

the existence of toll-free telephone hotlines, and the existence

of a procedure in each region to handle complaints. These

informational materials shall be nonpromotional in nature.

(b) The materials must contain a list of the specific items

necessary to verify an application.

(c) The department shall distribute the materials to community

action agencies, legal services offices, and emergency food

programs and other programs likely to have contact with potential

applicants.

Added by Acts 1985, 69th Leg., ch. 150, Sec. 5, eff. Aug. 26,

1985.

Sec. 33.0022. FRAUD PREVENTION IN FOOD STAMP PROGRAM. (a) The

electronic benefits transfer (EBT) system operator and installer

shall report to the department and the United States Department

of Agriculture suspicious activity relating to a retailer's

participation in the food stamp program, including:

(1) a noticeable absence of staple food products;

(2) a low supply of staple food products in relation to other

items in the retailer's inventory; or

(3) improper food stamp redemption.

(b) The department shall compare a retailer's food stamp sales

volume with the retailer's total food sales to determine whether

the retailer is eligible to receive free point-of-sale terminals.

(c) At least once each fiscal quarter, the department shall

provide any information reported under Subsection (a) to the

Public Assistance Fraud Oversight Task Force.

(d) In this section, "retailer" means a business approved for

participation in the food stamp program.

Added by Acts 1997, 75th Leg., ch. 322, Sec. 3, eff. May 26,

1997.

Sec. 33.0023. FOOD STAMP INFORMATION MATCHING SYSTEM. (a) To

detect and prevent fraud in the food stamp program, the

department, through the use of a computerized matching system,

shall compare at least semiannually department information

relating to food stamp transactions and redemptions by recipients

of food stamps and retailers with information obtained from the

comptroller and other appropriate state agencies relating to

those recipients and retailers.

(b) The department, the comptroller, and the appropriate

agencies shall take all necessary measures to protect the

confidentiality of information provided under this section, in

compliance with all existing state and federal privacy

guidelines.

(c) In this section, "retailer" means a business approved for

participation in the food stamp program.

Added by Acts 1997, 75th Leg., ch. 322, Sec. 3, eff. May 26,

1997.

Sec. 33.003. DISTRIBUTION DISTRICTS; AGENTS. (a) The

department may establish distribution districts and employ

distributing agents or may make other arrangements necessary to

provide for the efficient distribution of commodities and food

stamps.

(b) A distributing agent must be bonded. The department shall

audit a distributing agent's records at least once annually and

at any other time considered expedient by the department.

Acts 1979, 66th Leg., p. 2354, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 33.004. ADVISORY BOARDS. (a) The department may establish

state or district-level advisory boards to facilitate the

operations of the commodity distribution or food stamp programs.

(b) The advisory boards shall be of the size, membership, and

experience that the executive commissioner determines to be

essential for the accomplishment of the purposes of this chapter

and not in conflict with or duplicative of other laws on this

subject.

Acts 1979, 66th Leg., p. 2354, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

963, Sec. 7, eff. June 15, 2007.

Sec. 33.005. PROCESSING PERISHABLE COMMODITIES. (a) The

department may enter into nonprofit contracts with state

institutions or state or private agencies for the processing of

perishable commodities to preserve them for subsequent

distribution to eligible recipients.

(b) The cost of processing shall be borne by each recipient on a

pro rata basis in relation to the amount of the processed

commodities received by each distribution district.

Acts 1979, 66th Leg., p. 2354, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 33.006. HANDLING CHARGES. (a) The department may assess

reasonable handling charges against the recipients of commodities

or food stamps to cover the cost of distribution. The total

operation must be conducted on a nonprofit basis.

(b) The department shall make the assessments at the times and

in the amounts that it considers necessary for the proper

administration of the programs. However, the assessments must be

uniform in each distribution district and may not exceed $1 per

recipient per year.

Acts 1979, 66th Leg., p. 2354, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 399, ch. 81,

Sec. 18(a), eff. Sept. 1, 1983.

Sec. 33.007. COMMODITY DISTRIBUTION FUND. (a) Funds received

from assessments for handling charges pursuant to Section 33.006

of this code shall be paid to the department and deposited in a

separate account in the state treasury subject to withdrawal on

authorization of the commissioner.

(b) The funds may be used only for necessary expenses incurred

in operating the commodity distribution and food stamp programs,

and their use is subject to the rules of the department, the

provisions of this chapter, and the provisions of the general

appropriation acts of the legislature.

(c) If the commodity distribution program or food stamp program

is terminated, funds remaining in the account after all due and

just accounts have been paid shall be refunded to the

contributors on a pro rata basis.

Acts 1979, 66th Leg., p. 2354, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 33.008. SALE OF USED COMMODITY CONTAINERS. The department

may sell used commodity containers. Proceeds from the sales in

each distribution district shall be deposited in the commodity

distribution fund and used for the commodity distribution

program.

Acts 1979, 66th Leg., p. 2355, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 33.010. SALE OF EQUIPMENT AND PROPERTY. If the commodity

distribution and/or food stamp programs are terminated, equipment

and property purchased with funds from the commodity distribution

fund shall be sold by competitive bids. The proceeds from the

sales shall be deposited in the commodity distribution fund in

each district and distributed in the manner specified by Section

33.009 of this code.

Acts 1979, 66th Leg., p. 2355, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 33.011. PROHIBITED ACTIVITIES; PENALTIES. (a) A person

commits an offense if the person knowingly uses, alters, or

transfers food stamp benefit permits in any manner not authorized

by law. An offense under this subsection is a Class A misdemeanor

if the value of the food stamp benefit permits is less than $200

and a felony of the third degree if the value of the food stamp

benefit permits is $200 or more.

(b) A person commits an offense if the person knowingly

possesses food stamp benefit permits when not authorized by law

to possess them, knowingly redeems food stamp benefit permits

when not authorized by law to redeem them, or knowingly redeems

food stamp benefit permits for purposes not authorized by law. An

offense under this subsection is a Class A misdemeanor if the

value of the food stamp benefit permits is less than $200 and a

felony of the third degree if the value of the food stamp benefit

permits is $200 or more.

(c) A person commits an offense if the person knowingly

possesses blank authorizations to participate in the food stamp

program when not authorized by law to possess them. An offense

under this subsection is a felony of the third degree.

(d) When cash, exchange value, or food stamp benefit permits of

various values are obtained in violation of this section pursuant

to one scheme or continuing course of conduct, whether from the

same or several sources, the conduct may be considered as one

offense and the values aggregated in determining the grade of the

offense.

(e) The department may contract with county commissioners courts

to provide funds to pay for professional and support services

necessary for the enforcement of any criminal offense that

involves illegally obtaining, possessing, or misusing food

stamps.

(f) For the purposes of Subsections (a) and (b), the value of

food stamp benefit permits is the cash or exchange value obtained

in violation of this section.

(g) In this section, "food stamp benefit permits" includes:

(1) food stamp coupons;

(2) electronic benefit transfer (EBT) cards; and

(3) authorizations to participate in the food stamp program.

Acts 1979, 66th Leg., p. 2355, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1979, 66th Leg., p. 2435, ch. 842,

art. 2, Sec. 6, eff. Sept. 1, 1979; Acts 1993, 73rd Leg., ch.

249, Secs. 1, 2, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch.

788, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.012. CHEMICAL DEPENDENCY TREATMENT PROGRAM AS

REPRESENTATIVE. The department shall provide an individual's

food stamp allotment to the residential chemical dependency

treatment program in which the person resides to the extent

allowed under Section 8(f), Food Stamp Act of 1977 (7 U.S.C.

Section 2017(e)), if the individual designates the program as the

individual's authorized representative.

Added by Acts 1997, 75th Leg., ch. 663, Sec. 2, eff. Sept. 1,

1997.

Sec. 33.013. INFORMATION AND REFERRAL SERVICES. (a) Each local

food stamp office shall compile and maintain a current list of

emergency food providers in the area served by the local food

stamp office and refer individuals who need food to local

programs that may be able to provide assistance.

(b) The department shall establish regional or statewide

toll-free telephone hotlines to provide emergency food

information and to refer needy individuals to local programs that

may be able to provide assistance. The department shall publish

the telephone number for referrals in the emergency telephone

numbers section of local telephone books. The department shall

display this telephone number in all of its offices.

(c) Where emergency food programs do not exist, the department

office shall assist community groups in establishing emergency

food assistance programs.

(d) The department may establish other local, regional, or

statewide programs to provide emergency food information and

referral services where needed and where none presently exist.

Added by Acts 1985, 69th Leg., ch. 150, Sec. 2, eff. Aug. 26,

1985. Amended by Acts 1987, 70th Leg., ch. 1052, Sec. 7.02, eff.

Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

963, Sec. 8, eff. June 15, 2007.

Sec. 33.015. INITIAL ESTABLISHMENT AND RECERTIFICATION OF

ELIGIBILITY FOR CERTAIN PERSONS. (a) In administering the food

stamp program, the department shall, except as provided by

Subsection (c), allow a person to comply with initial eligibility

requirements, including any initial interview, and with

subsequent periodic eligibility recertification requirements by

telephone instead of through a personal appearance at department

offices if:

(1) the person and each member of the person's household have no

earned income and are elderly or disabled; or

(2) the person is subject to a hardship, as determined by the

department.

(b) For purposes of Subsection (a)(2), a hardship includes a

situation in which a person is prevented from personally

appearing at department offices because the person is:

(1) subject to a work or training schedule;

(2) subject to transportation difficulties;

(3) subject to other difficulties arising from the person's

residency in a rural area;

(4) subject to prolonged severe weather;

(5) ill; or

(6) needed to care for a member of the person's household.

(c) The department may require a person described by Subsection

(a) to personally appear at department offices to establish

initial eligibility or to comply with periodic eligibility

recertification requirements if the department considers a

personal appearance necessary to:

(1) protect the integrity of the food stamp program; or

(2) prevent an adverse determination regarding the person's

eligibility that would be less likely to occur if the person made

a personal appearance.

(d) A person described by Subsection (a) may elect to personally

appear at department offices to establish initial eligibility or

to comply with periodic eligibility recertification requirements.

(e) The department shall require a person exempted under this

section from making a personal appearance at department offices

to provide verification of the person's entitlement to the

exemption on initial eligibility certification and on each

subsequent periodic eligibility recertification. If the person

does not provide verification and the department considers the

verification necessary to protect the integrity of the food stamp

program, the department shall initiate a fraud referral to the

department's office of inspector general.

Added by Acts 2001, 77th Leg., ch. 93, Sec. 1, eff. Sept. 1,

2001.

Sec. 33.022. APPLICATION ASSISTANCE. (a) On request of an

applicant, the department shall assist the applicant in filling

out forms and completing the application process.

(b) The department shall inform each applicant of the

availability of assistance.

Added by Acts 1985, 69th Leg., ch. 150, Sec. 6, eff. Aug. 26,

1985.

Sec. 33.023. INFORMATION VERIFICATION. (a) The department

shall develop and implement for expedited issuance a uniform

procedure for verifying information required of an applicant.

(b) In developing the uniform procedure, the department shall

attempt to minimize the cost and complexity of the procedure to

the applicant.

(c) The department shall not require applicants for expedited

service to verify more eligibility items than the minimum

necessary to conform to the federal regulations and shall assist

the applicant in obtaining materials needed to verify an

application. The department shall not deny or delay determination

of eligibility due to lack of verification of items that may be

postponed if they cannot be verified within the timeframes

prescribed by the federal regulations.

(d) The department shall post a notice in each of its offices

indicating to whom an applicant or client can talk to resolve

problems or complaints. This notice should indicate persons

available to handle problems in local, regional, and state

offices. Notification of the existence of each office and

complaint procedures shall be posted in each food stamp office

and in materials made available to applicants regarding the

application process.

Added by Acts 1985, 69th Leg., ch. 150, Sec. 7, eff. Aug. 26,

1985.

Sec. 33.024. SUMMER FOOD SERVICE PROGRAM. (a) In this section:

(1) "Agency" means the Texas Education Agency.

(2) "Field office" means a field office of a special nutrition

program administered by the department.

(3) "Summer program" means the Summer Food Service Program.

(b) The department and the agency shall develop a plan to ensure

that by June 15, 1997, children residing in school districts in

which 60 percent or more children are eligible for free or

reduced-price meals will have access to the summer program. The

plan shall provide a time line for implementation effective the

summer of 1994 through June 15, 1997. The department and the

agency shall each designate a person on their respective

administrative staffs who shall be charged with coordinating

activities pursuant to this requirement.

(c) The agency shall provide to the department, in October

following each school year, a listing of those school districts

which had at least:

(1) 90 percent of children in the district eligible for free or

reduced-price meals during the 1992-1993 school year;

(2) 80 percent of children in the district eligible for free or

reduced-price meals during the 1993-1994 school year;

(3) 70 percent of children in the district eligible for free or

reduced-price meals during the 1994-1995 school year; and

(4) 60 percent of children in the district eligible for free or

reduced-price meals during 1995-1996 school year and each school

year thereafter.

(d) By November 30 of each year, the department and the agency

shall jointly notify the following of their joint responsibility

to provide or arrange for the provision of a summer program the

following summer:

(1) each listed school district that does not have a summer

program sponsor in the district; and

(2) nutrition program field offices.

(e) School district facilities shall be utilized for the summer

program unless:

(1) the district provides documentation, verified by the

department and the agency, showing that the cost to the district

exceeds the funds available for the summer program; or

(2) the department verifies that the program will operate at

adequate alternative facilities.

(f) Each notified school district shall respond to the

department and the agency no later than January 31 of the

following year and either indicate its intent to operate a summer

program in the following summer or request a waiver of the

requirement to operate a summer program, as provided by

Subsection (g).

(g) A waiver under Subsection (f) may be granted by the

department and the agency, to a school district if:

(1) the district demonstrates to the department and the agency

that:

(A) there are fewer than 100 children in the district currently

eligible for free or reduced-price meals;

(B) transportation remains an insurmountable obstacle despite

consultation by the district with public transit providers;

(C) the district is unable to operate a summer program due to

renovation or construction within the district and an appropriate

alternative provider or site is not available; or

(D) the district is unable to operate a summer program due to

other extenuating circumstances and an appropriate alternative

provider or site is not available; and

(2) the district works with the field offices to identify other

persons and agencies in the district who were contacted as

potential providers or sites for the summer program.

(h) If the school district has requested a waiver under

Subsection (f) and has been unable to provide a list of possible

sponsors to the department, the field offices shall continue

efforts to locate an alternative sponsor for the summer program.

(i) The department, in consultation with the agency, shall

publish rules and procedures for obtaining a waiver under

Subsection (f). A waiver shall be for a one-year period.

(j) Not later than November 1 of each even-numbered year, the

department and the agency shall provide to the Governor's Office

of Budget and Planning, the Legislative Budget Board, and the

state auditor a report that includes a listing of school

districts identified as described in Subsection (c) that have

become sponsors of a summer program. The report must also include

a listing of identified school districts that failed to satisfy

the requirements of this section. The report must also include

the costs, above federal funds, incurred by the school districts

and the state in order to comply with this section. The

department shall notify members of the legislature and the

standing committees of the senate and house of representatives

having primary jurisdiction over the department of the filing of

the report.

(k) The department shall develop and implement an outreach

program to increase participation in the summer program if funds

are appropriated or otherwise made available for that purpose.

The department shall design the outreach program to:

(1) increase participation of children from low-income families;

(2) increase the number of summer programs offered across this

state, with particular emphasis on increasing programs in needy

communities;

(3) encourage school districts and public and private nonprofit

agencies to form partnerships to develop summer programs that

combine educational activities, such as reading enrichment, with

the provision of meals; and

(4) promote any other goal established by the department

relating to increased participation in the summer program.

(l) The outreach program required by Subsection (k) must target

communities and schools that have the highest percentage of

eligible children and include:

(1) presentations to public schools, public entities, and

private nonprofit agencies that would be eligible to participate

in the summer program;

(2) dissemination of information regarding eligibility

requirements and application procedures;

(3) continual support and technical assistance to existing

programs to increase participation levels and to ensure that the

programs continue to operate; and

(4) public service announcements that publicize the summer

program and that appear on local television and radio stations.

(m) The department shall administer a grant program designed to

encourage eligible organizations to serve as local sponsors or

meal preparation sites for the summer program by awarding a

financial supplement for each meal served from funds appropriated

or otherwise made available for that purpose.

Added by Acts 1993, 73rd Leg., ch. 328, Sec. 2, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 693, Sec. 3, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 6.55, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 719, Sec. 1, eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

963, Sec. 9, eff. June 15, 2007.

Sec. 33.025. NUTRITION EDUCATION AND OUTREACH FOR THOSE ELIGIBLE

FOR FOOD STAMPS. (a) The department shall develop and implement

a plan of operation to provide nutrition education and outreach

to persons eligible for food stamps.

(b) The plan of operation for education and outreach shall:

(1) ensure that low-income consumers are provided with

informational materials that include but are not limited to

information on:

(A) food budgeting for low-income consumers;

(B) purchasing and preparing low-cost nutritional meals;

(C) basic nutrition and healthy foods;

(D) the availability of food stamps;

(E) the eligibility requirements for food stamps; and

(F) the application procedures for receiving food stamps;

(2) identify a target population for the informational

activities, which may include:

(A) recipients of the Supplemental Food Program for Women,

Infants and Children;

(B) families which have children who are eligible for the free

or reduced-priced meals programs;

(C) recipients of commodity surplus foods;

(D) senior citizens attending nutrition sites and participating

in nutritional activities;

(E) clients of emergency food pantries;

(F) farm workers or migrants; and

(G) others who may benefit from the information including but

not limited to senior citizens, persons with disabilities, and

working poor families;

(3) identify geographical areas, if any, which specifically will

be targeted; and

(4) ensure that all informational activities are multilingual

and available in accessible alternative formats.

(c) The department shall submit the plan of operation to the

Food and Nutrition Service of the United States Department of

Agriculture for approval, making the department eligible for

reimbursement for 50 percent of the cost of the informational

activities.

(d) The department shall cooperate with other state agencies

that currently operate nutrition education programs.

(e) The department shall enlist the assistance of pro bono

public relations firms where available.

Added by Acts 1993, 73rd Leg., ch. 328, Sec. 3, eff. Aug. 30,

1993.

Sec. 33.026. CHILD AND ADULT CARE FOOD PROGRAM: REQUIRED NOTICES

AND ADVISORY COMMITTEE AUTHORITY. (a) Before adopting or

changing a department rule or policy relating to the federal

Child and Adult Care Food Program, the department shall submit

the proposed action to the department's advisory committee on

that program for comment, unless immediate action is required by

federal law. If immediate action is required by federal law, the

department shall submit the action for comment at the earliest

possible date.

(b) The department shall provide written notice to each

sponsoring organization of any modification or clarification of

department rules or policies relating to the federal Child and

Adult Care Food Program. Notice provided through electronic mail

is considered to be written notice for purposes of this

subsection.

(c) The department's advisory committee on the federal Child and

Adult Care Food Program may:

(1) conduct public hearings in accordance with department

procedures;

(2) refer issues relating to the program to the board for

discussion; and

(3) recommend modifications to the department's training

programs for sponsoring organizations and other persons

participating in the program.

Added by Acts 1999, 76th Leg., ch. 719, Sec. 2, eff. Sept. 1,

1999.

Sec. 33.027. CHILD AND ADULT CARE FOOD PROGRAM: ELECTRONIC

FILING. (a) In administering the federal Child and Adult Care

Food Program, the department shall, unless prohibited by federal

law, permit a sponsoring organization or other person

participating in the program to submit applications and other

required information to the department in an electronic format or

through the use of electronically produced forms.

(b) The department may implement Subsection (a) by developing

necessary computer systems or by using computer systems developed

or made available for that purpose by a sponsoring organization

or other appropriate person.

Added by Acts 1999, 76th Leg., ch. 719, Sec. 3, eff. Jan. 1,

2001.

Sec. 33.028. GRANT PROGRAMS FOR NUTRITION EDUCATION. (a) The

Department of Agriculture shall develop a program under which the

department awards grants to:

(1) participants in the Child and Adult Care Food Program, Head

Start program, or other early childhood education programs to

operate nutrition education programs for children who are at

least three years of age but younger than five years of age; and

(2) community and faith-based initiatives that provide

recreational, social, volunteer, leadership, mentoring, or

developmental programs to incorporate nutrition education into

programs provided for children younger than 19 years of age.

(b) The Department of Agriculture may solicit and accept gifts,

grants, and donations from any public or private source for the

purposes of this section.

(c) The Department of Agriculture may adopt rules as necessary

to administer the grant programs established under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

728, Sec. 3, eff. June 19, 2009.



CHAPTER 34. STATE TEMPORARY ASSISTANCE AND SUPPORT SERVICES PROGRAM

HUMAN RESOURCES CODE

TITLE 2. DEPARTMENT OF HUMAN SERVICES AND DEPARTMENT OF

PROTECTIVE AND REGULATORY SERVICES

SUBTITLE C. ASSISTANCE PROGRAMS

CHAPTER 34. STATE TEMPORARY ASSISTANCE AND SUPPORT SERVICES

PROGRAM

Sec. 34.001. DEFINITIONS. In this chapter:

(1) "Related support services" means services considered under

federal law to be a component of money payments for purposes of

the financial assistance program authorized by Chapter 31.

(2) "Temporary assistance" means money payments for needy

persons authorized by this chapter.

Added by Acts 2001, 77th Leg., ch. 1440, Sec. 1, eff. Sept. 1,

2001.

Sec. 34.002. DEVELOPMENT AND IMPLEMENTATION OF STATE PROGRAM;

FUNDING. (a) The Health and Human Services Commission, the

department, and the Texas Workforce Commission, with the

participation of local workforce development boards, shall

jointly develop and implement a state program of temporary

assistance and related support services that is distinct from the

financial assistance program authorized by Chapter 31.

(b) Temporary assistance and related support services may be

provided under the state program only to:

(1) two-parent families; or

(2) persons residing in minimum service counties, as defined by

the Texas Workforce Commission.

(c) Temporary assistance and related support services provided

under the state program may not be funded with federal money

provided to the state for the financial assistance program

authorized by Chapter 31.

(d) If federal law is enacted that imposes work participation

rate requirements on two-parent families for purposes of the

financial assistance program under Chapter 31 that are

substantively identical to those that federal law imposes on

one-parent families for purposes of that program, the department

may, on the effective date of the federal law relating to the

work participation rate requirements for two-parent families,

provide for establishment of that recipient's eligibility for

financial assistance under Chapter 31 instead of under this

chapter in a manner that avoids disruption of benefits for which

the recipient is eligible.

Added by Acts 2001, 77th Leg., ch. 1440, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1134, Sec. 1, eff.

June 20, 2003.

Sec. 34.003. RULES. (a) The Health and Human Services

Commission, the department, and the Texas Workforce Commission

shall adopt all rules necessary for implementation of the state

program, including rules regarding eligibility, work

requirements, work exemptions, time limits, and related support

services.

(b) The rules must be designed to result in a state program that

is substantively identical to the financial assistance program

authorized by Chapter 31, except to the extent that programmatic

differences are appropriate because of the populations served by

those programs and the sources of funding for those programs.

(c) The Health and Human Services Commission, the department,

and the Texas Workforce Commission shall form an interagency work

group to develop the rules required under this section. The

interagency work group shall provide for participation in

development of the rules by representatives of local workforce

development boards.

Added by Acts 2001, 77th Leg., ch. 1440, Sec. 1, eff. Sept. 1,

2001.

Sec. 34.004. PROCEDURES APPLICABLE TO PERSONS RESIDING IN

MINIMUM SERVICE COUNTIES. The Health and Human Services

Commission, the department, and the Texas Workforce Commission

shall develop and implement procedures to:

(1) determine the date on which a person's eligibility for

temporary assistance and related support services based on

residency in a minimum service county, as defined by the Texas

Workforce Commission, will cease as a result of the county's

reclassification; and

(2) provide for establishment of that person's eligibility for

financial assistance and related support services under Chapter

31 in a manner that avoids disruption of benefits for which the

person is eligible.

Added by Acts 2001, 77th Leg., ch. 1440, Sec. 1, eff. Sept. 1,

2001.

Sec. 34.005. ELIGIBILITY FOR MEDICAL ASSISTANCE. A recipient of

temporary assistance and related support services under the state

program is eligible for medical assistance under Chapter 32 in

the same manner as a person receiving financial assistance under

Chapter 31.

Added by Acts 2001, 77th Leg., ch. 1440, Sec. 1, eff. Sept. 1,

2001.

Sec. 34.006. STUDY. The Texas Workforce Commission, in

collaboration with local workforce development boards and the

appropriate standing committees of the senate and house of

representatives, shall:

(1) study methods to improve the delivery of workforce services

to persons residing in minimum service counties, as defined by

the commission; and

(2) develop recommendations to improve the delivery of services

described by Subdivision (1) for inclusion in the report required

by Section 34.007.

Added by Acts 2001, 77th Leg., ch. 1440, Sec. 1, eff. Sept. 1,

2001.

Sec. 34.007. REPORT. The Health and Human Services Commission,

the department, and the Texas Workforce Commission shall monitor

implementation and operation of the state program and, not later

than September 1 of each year, jointly report to the governor,

the legislature, and the Legislative Budget Board on the status

and use of the state program.

Added by Acts 2001, 77th Leg., ch. 1440, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1134, Sec. 2, eff.

June 20, 2003.



CHAPTER 35. SUPPORT SERVICES FOR PERSONS WITH DISABILITIES

HUMAN RESOURCES CODE

TITLE 2. DEPARTMENT OF HUMAN SERVICES AND DEPARTMENT OF

PROTECTIVE AND REGULATORY SERVICES

SUBTITLE C. ASSISTANCE PROGRAMS

CHAPTER 35. SUPPORT SERVICES FOR PERSONS WITH DISABILITIES

Sec. 35.001. DEFINITIONS. In this chapter:

(1) "Assistance" or "support services" means a subsidy granted

by the department to provide support to a client.

(2) "Client" means a person with a disability who lives

independently or a family who receives assistance under this

chapter.

(3) "Department" means the Texas Department of Human Services.

(4) "Family" means a group that consists of a person with a

disability and that person's parent, legal guardian, spouse, or

sibling and may include others.

(5) "Legal guardian" means a person appointed by a court of

competent jurisdiction to exercise powers over a person with a

disability.

(6) "Other support programs" means:

(A) all forms of local, state, or federal support services other

than those established by this chapter;

(B) contract programs; or

(C) support provided by public or private funds for persons with

disabilities or their families.

(7) "Parent" includes only a natural, foster, surrogate, or

adoptive parent.

(8) "Person with a disability" includes a person who has a

physical or mental impairment that substantially limits one or

more major life activities or has a record of such an impairment.

This term does not include an individual whose impairment is a

communicable disease.

Added by Acts 1989, 71st Leg., ch. 1208, Sec. 1, eff. Sept. 1,

1989.

Sec. 35.002. ADOPTION OF RULES AND IMPLEMENTATION OF PROGRAM.

The department shall adopt rules to implement and administer this

chapter, including:

(1) procedures and guidelines for determining eligibility

standards relating to financial qualifications and the need for

services and for determining eligibility criteria for selecting

clients to receive assistance;

(2) standards and procedures for approving qualified programs

and support services;

(3) procedures for conducting a periodic review of clients;

(4) procedures and guidelines for determining when assistance

duplicates other support programs or results in excessive support

to a client;

(5) reasonable payment rates for qualified programs and support

services under this chapter; and

(6) a copayment system in accordance with Section 35.007 of this

code.

Added by Acts 1989, 71st Leg., ch. 1208, Sec. 1, eff. Sept. 1,

1989.

Sec. 35.003. ELIGIBILITY. (a) The department's rules must

provide that an applicant for assistance is eligible to receive

assistance if the applicant resides in this state and meets the

department's eligibility criteria for income and need and is not

eligible for services under Subchapter A, Chapter 535, Health and

Safety Code. A family or a person with a disability living

independently may apply for assistance.

(b) The department shall determine eligibility for support

services from the results of current evaluations, program plans,

and medical reports. Those documents shall be provided to the

department on request. The department, if it considers necessary,

shall provide any additional evaluations.

(c) The department shall determine the applicant's needs and the

support services for which the applicant is eligible after

consulting with the applicant.

(d) In determining eligibility for support services under this

chapter, the department shall determine if the applicant is

eligible to receive the services from other support programs. If

the department determines that the applicant may receive the

services from another support program and those services are

available to the applicant, the department may deny the

application. If the department denies the application, the

department shall provide to the applicant information on and

referral to the appropriate support program.

(e) A local or state agency may not consider assistance received

under this chapter in determining eligibility for another support

program unless that consideration is required by federal

regulations.

(f) If requested by the applicant, the department shall hold a

hearing on the denial of an application.

Added by Acts 1989, 71st Leg., ch. 1208, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 76, Sec. 17, eff.

Sept. 1, 1991.

Sec. 35.004. PROVISION OF ASSISTANCE AND SUPPORT SERVICES. (a)

The department shall provide assistance to compensate a client

for present and future expenses, including:

(1) the purchase or lease of special equipment or architectural

modifications of a home to improve or facilitate the care,

treatment, therapy, general living conditions, or access of a

person with a disability;

(2) medical, surgical, therapeutic, diagnostic, and other health

services related to a person's disability or disabilities;

(3) counseling or training programs that assist a family in

providing proper care for a family member with a disability or

assist a person with a disability in an independent living

situation and that provide for the special needs of the family or

person with a disability;

(4) attendant care, home health aide services, homemaker

services, and chore services that provide support with training,

routine body functions, dressing, preparation and consumption of

food, and ambulation;

(5) respite support for a family, if the family is the client;

(6) transportation services for the person with a disability;

and

(7) transportation, room, and board costs incurred by a family

or a person with a disability during evaluation or treatment of a

person with a disability that have been preapproved by the

department.

(b) The department by rule may add services and programs for

which the department may provide assistance.

(c) The department's duty to provide assistance under this

chapter is determined and limited by the funds specifically

appropriated to administer this chapter.

(d) The department may seek, accept, and expend funds from other

sources to provide assistance under this chapter.

Added by Acts 1989, 71st Leg., ch. 1208, Sec. 1, eff. Sept. 1,

1989.

Sec. 35.005. PAYMENT OF ASSISTANCE. (a) The department may

grant assistance of not more than $3,600 a year to a client and

make periodic distributions or a lump-sum distribution according

to the client's needs. The commissioner or the commissioner's

designee may grant additional amounts on consideration of an

individual client's needs.

(b) In addition to the assistance authorized by Subsection (a)

of this section, the department may award to a client a onetime

grant of assistance of not more than $3,600 for architectural

renovation or other capital expenditure to improve or facilitate

the care, treatment, therapy, general living conditions, or

access of a person with a disability. The commissioner or the

commissioner's designee may grant additional amounts on

consideration of an individual client's needs.

(c) The department shall consult with the client to determine

the manner of distribution of the assistance. On agreement of the

person with a disability or the head of the family, as

appropriate, the department may distribute the assistance

directly to the client or to a qualified program or provider of

services serving the client.

Added by Acts 1989, 71st Leg., ch. 1208, Sec. 1, eff. Sept. 1,

1989.

Sec. 35.006. SELECTION OF PROGRAMS OR PROVIDERS. (a) Each

client may select the client's program or provider of services,

except that the client may select only a program or provider that

complies with department standards.

(b) The department shall require each program or provider to

comply with department standards relating to the provision of

support services and may disapprove payments for a program or

provider that does not comply with the rules.

(c) The department shall assist each client in locating and

selecting qualified programs and services.

Added by Acts 1989, 71st Leg., ch. 1208, Sec. 1, eff. Sept. 1,

1989.

Sec. 35.007. COPAYMENT SYSTEM. The department shall establish a

copayment system with each client using a scale for payments

determined according to the client's need for financial

assistance to acquire the necessary support services and the

client's ability to pay for those services.

Added by Acts 1989, 71st Leg., ch. 1208, Sec. 1, eff. Sept. 1,

1989.

Sec. 35.008. PAYMENT RATE. (a) The department by rule shall

establish a reasonable charge for each authorized support

service.

(b) The department's liability for the cost of a support service

is limited to the amount of the charge for the service less the

amount of any copayment required from the client.

Added by Acts 1989, 71st Leg., ch. 1208, Sec. 1, eff. Sept. 1,

1989.

Sec. 35.009. CLIENT RESPONSIBILITY FOR PAYMENT. Each client

shall pay:

(1) the client's copayment;

(2) the amount of charges in excess of the amount determined by

the department to be reasonable; and

(3) the amount of charges incurred in excess of the maximum

amount of assistance authorized by this chapter to be provided by

the department.

Added by Acts 1989, 71st Leg., ch. 1208, Sec. 1, eff. Sept. 1,

1989.

Sec. 35.010. REVIEW OF CLIENT'S NEEDS. (a) The department

shall regularly review each client's needs as established by the

department.

(b) The department shall review each client's needs when there

is a change in the circumstances that were considered in

determining eligibility or the amount of the required copayment.

Added by Acts 1989, 71st Leg., ch. 1208, Sec. 1, eff. Sept. 1,

1989.

Sec. 35.011. NOTIFICATION OF CHANGE IN CIRCUMSTANCES. The

department shall require each client to notify the department of

a change in circumstances that were considered in determining

eligibility or the amount of the required copayment.

Added by Acts 1989, 71st Leg., ch. 1208, Sec. 1, eff. Sept. 1,

1989.

Sec. 35.012. CRIMINAL PENALTY. (a) A person commits an offense

if the person, in obtaining or attempting to obtain assistance

under this chapter for himself or another person:

(1) makes or causes to be made a statement or representation the

person knows to be false; or

(2) solicits or accepts any assistance for which the person

knows that the person for whom the solicitation is made is not

eligible.

(b) An offense under this section is a felony of the third

degree.

Added by Acts 1989, 71st Leg., ch. 1208, Sec. 1, eff. Sept. 1,

1989.



CHAPTER 36. MEDICAID FRAUD PREVENTION

HUMAN RESOURCES CODE

TITLE 2. DEPARTMENT OF HUMAN SERVICES AND DEPARTMENT OF

PROTECTIVE AND REGULATORY SERVICES

SUBTITLE C. ASSISTANCE PROGRAMS

CHAPTER 36. MEDICAID FRAUD PREVENTION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 36.001. DEFINITIONS. In this chapter:

(1) "Claim" means a written or electronically submitted request

or demand that:

(A) is signed by a provider or a fiscal agent and that

identifies a product or service provided or purported to have

been provided to a Medicaid recipient as reimbursable under the

Medicaid program, without regard to whether the money that is

requested or demanded is paid; or

(B) states the income earned or expense incurred by a provider

in providing a product or a service and that is used to determine

a rate of payment under the Medicaid program.

(2) "Documentary material" means a record, document, or other

tangible item of any form, including:

(A) a medical document or X ray prepared by a person in relation

to the provision or purported provision of a product or service

to a Medicaid recipient;

(B) a medical, professional, or business record relating to:

(i) the provision of a product or service to a Medicaid

recipient; or

(ii) a rate or amount paid or claimed for a product or service,

including a record relating to a product or service provided to a

person other than a Medicaid recipient as needed to verify the

rate or amount;

(C) a record required to be kept by an agency that regulates

health care providers; or

(D) a record necessary to disclose the extent of services a

provider furnishes to Medicaid recipients.

(3) "Fiscal agent" means:

(A) a person who, through a contractual relationship with the

Texas Department of Human Services, the Texas Department of

Health, or another state agency, receives, processes, and pays a

claim under the Medicaid program; or

(B) the designated agent of a person described by Paragraph (A).

(4) "Health care practitioner" means a dentist, podiatrist,

psychologist, physical therapist, chiropractor, registered nurse,

or other provider licensed to provide health care services in

this state.

(5) "Managed care organization" has the meaning assigned by

Section 32.039(a).

(6) "Medicaid program" means the state Medicaid program.

(7) "Medicaid recipient" means an individual on whose behalf a

person claims or receives a payment from the Medicaid program or

a fiscal agent, without regard to whether the individual was

eligible for benefits under the Medicaid program.

(8) "Physician" means a physician licensed to practice medicine

in this state.

(9) "Provider" means a person who participates in or who has

applied to participate in the Medicaid program as a supplier of a

product or service and includes:

(A) a management company that manages, operates, or controls

another provider;

(B) a person, including a medical vendor, that provides a

product or service to a provider or to a fiscal agent;

(C) an employee of a provider;

(D) a managed care organization; and

(E) a manufacturer or distributor of a product for which the

Medicaid program provides reimbursement.

(10) "Service" includes care or treatment of a Medicaid

recipient.

(11) "Signed" means to have affixed a signature directly or

indirectly by means of handwriting, typewriting, signature stamp,

computer impulse, or other means recognized by law.

(12) "Unlawful act" means an act declared to be unlawful under

Section 36.002.

Added by Acts 1995, 74th Leg., ch. 824, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1153, Sec. 4.02, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

806, Sec. 1, eff. September 1, 2005.

Sec. 36.0011. CULPABLE MENTAL STATE. (a) For purposes of this

chapter, a person acts "knowingly" with respect to information if

the person:

(1) has knowledge of the information;

(2) acts with conscious indifference to the truth or falsity of

the information; or

(3) acts in reckless disregard of the truth or falsity of the

information.

(b) Proof of the person's specific intent to commit an unlawful

act under Section 36.002 is not required in a civil or

administrative proceeding to show that a person acted "knowingly"

with respect to information under this chapter.

Added by Acts 2005, 79th Leg., Ch.

806, Sec. 2, eff. September 1, 2005.

Sec. 36.002. UNLAWFUL ACTS. A person commits an unlawful act if

the person:

(1) knowingly makes or causes to be made a false statement or

misrepresentation of a material fact to permit a person to

receive a benefit or payment under the Medicaid program that is

not authorized or that is greater than the benefit or payment

that is authorized;

(2) knowingly conceals or fails to disclose information that

permits a person to receive a benefit or payment under the

Medicaid program that is not authorized or that is greater than

the benefit or payment that is authorized;

(3) knowingly applies for and receives a benefit or payment on

behalf of another person under the Medicaid program and converts

any part of the benefit or payment to a use other than for the

benefit of the person on whose behalf it was received;

(4) knowingly makes, causes to be made, induces, or seeks to

induce the making of a false statement or misrepresentation of

material fact concerning:

(A) the conditions or operation of a facility in order that the

facility may qualify for certification or recertification

required by the Medicaid program, including certification or

recertification as:

(i) a hospital;

(ii) a nursing facility or skilled nursing facility;

(iii) a hospice;

(iv) an intermediate care facility for the mentally retarded;

(v) an assisted living facility; or

(vi) a home health agency; or

(B) information required to be provided by a federal or state

law, rule, regulation, or provider agreement pertaining to the

Medicaid program;

(5) except as authorized under the Medicaid program, knowingly

pays, charges, solicits, accepts, or receives, in addition to an

amount paid under the Medicaid program, a gift, money, a

donation, or other consideration as a condition to the provision

of a service or product or the continued provision of a service

or product if the cost of the service or product is paid for, in

whole or in part, under the Medicaid program;

(6) knowingly presents or causes to be presented a claim for

payment under the Medicaid program for a product provided or a

service rendered by a person who:

(A) is not licensed to provide the product or render the

service, if a license is required; or

(B) is not licensed in the manner claimed;

(7) knowingly makes a claim under the Medicaid program for:

(A) a service or product that has not been approved or

acquiesced in by a treating physician or health care

practitioner;

(B) a service or product that is substantially inadequate or

inappropriate when compared to generally recognized standards

within the particular discipline or within the health care

industry; or

(C) a product that has been adulterated, debased, mislabeled, or

that is otherwise inappropriate;

(8) makes a claim under the Medicaid program and knowingly fails

to indicate the type of license and the identification number of

the licensed health care provider who actually provided the

service;

(9) knowingly enters into an agreement, combination, or

conspiracy to defraud the state by obtaining or aiding another

person in obtaining an unauthorized payment or benefit from the

Medicaid program or a fiscal agent;

(10) is a managed care organization that contracts with the

Health and Human Services Commission or other state agency to

provide or arrange to provide health care benefits or services to

individuals eligible under the Medicaid program and knowingly:

(A) fails to provide to an individual a health care benefit or

service that the organization is required to provide under the

contract;

(B) fails to provide to the commission or appropriate state

agency information required to be provided by law, commission or

agency rule, or contractual provision; or

(C) engages in a fraudulent activity in connection with the

enrollment of an individual eligible under the Medicaid program

in the organization's managed care plan or in connection with

marketing the organization's services to an individual eligible

under the Medicaid program;

(11) knowingly obstructs an investigation by the attorney

general of an alleged unlawful act under this section;

(12) knowingly makes, uses, or causes the making or use of a

false record or statement to conceal, avoid, or decrease an

obligation to pay or transmit money or property to this state

under the Medicaid program; or

(13) knowingly engages in conduct that constitutes a violation

under Section 32.039(b).

Added by Acts 1995, 74th Leg., ch. 824, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1153, Sec. 4.03, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 233, Sec. 4, eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

806, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

78, Sec. 1, eff. September 1, 2007.

Sec. 36.003. DOCUMENTARY MATERIAL IN POSSESSION OF STATE AGENCY.

(a) A state agency, including the Health and Human Services

Commission, the Texas Department of Human Services, the Texas

Department of Health, the Texas Department of Mental Health and

Mental Retardation, or the Department of Protective and

Regulatory Services, shall provide the attorney general access to

all documentary materials of persons and Medicaid recipients

under the Medicaid program to which that agency has access.

Documentary material provided under this subsection is provided

to permit investigation of an alleged unlawful act or for use or

potential use in an administrative or judicial proceeding.

(b) Except as ordered by a court for good cause shown, the

office of the attorney general may not produce for inspection or

copying or otherwise disclose the contents of documentary

material obtained under this section to a person other than:

(1) an employee of the attorney general;

(2) an agency of this state, the United States, or another

state;

(3) a criminal district attorney, district attorney, or county

attorney of this state;

(4) the United States attorney general;

(5) a state or federal grand jury;

(6) a political subdivision of this state; or

(7) a person authorized by the attorney general to receive the

information.

Added by Acts 1995, 74th Leg., ch. 824, Sec. 1, eff. Sept. 1,

1995. Renumbered from Human Resources Code Sec. 36.007 by Acts

1997, 75th Leg., ch. 1153, Sec. 4.01(a), eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

806, Sec. 4, eff. September 1, 2005.

Sec. 36.004. IMMUNITY. Notwithstanding any other law, a person

is not civilly or criminally liable for providing access to

documentary material under this chapter to:

(1) an employee of the attorney general;

(2) an agency of this state, the United States, or another

state;

(3) a criminal district attorney, district attorney, or county

attorney of this state;

(4) the United States attorney general;

(5) a state or federal grand jury;

(6) a political subdivision of this state; or

(7) a person authorized by the attorney general to receive the

information.

Added by Acts 1995, 74th Leg., ch. 824, Sec. 1, eff. Sept. 1,

1995. Renumbered from Human Resources Code Sec. 36.008 by Acts

1997, 75th Leg., ch. 1153, Sec. 4.01(a), eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

806, Sec. 5, eff. September 1, 2005.

Sec. 36.005. SUSPENSION OR REVOCATION OF AGREEMENT; PROFESSIONAL

DISCIPLINE. (a) A health and human services agency, as defined

by Section 531.001, Government Code:

(1) shall suspend or revoke:

(A) a provider agreement between the agency and a person, other

than a person who operates a nursing facility or an ICF-MR

facility, found liable under Section 36.052; and

(B) a permit, license, or certification granted by the agency to

a person, other than a person who operates a nursing facility or

an ICF-MR facility, found liable under Section 36.052; and

(2) may suspend or revoke:

(A) a provider agreement between the agency and a person who

operates a nursing facility or an ICF-MR facility and who is

found liable under Section 36.052; or

(B) a permit, license, or certification granted by the agency to

a person who operates a nursing facility or an ICF-MR facility

and who is found liable under Section 36.052.

(b) A provider found liable under Section 36.052 for an unlawful

act may not, for a period of 10 years, provide or arrange to

provide health care services under the Medicaid program or supply

or sell, directly or indirectly, a product to or under the

Medicaid program. The executive commissioner of the Health and

Human Services Commission may by rule:

(1) provide for a period of ineligibility longer than 10 years;

or

(2) grant a provider a full or partial exemption from the period

of ineligibility required by this subsection if the executive

commissioner finds that enforcement of the full period of

ineligibility is harmful to the Medicaid program or a beneficiary

of the program.

(b-1) The period of ineligibility begins on the date on which

the determination that the provider is liable becomes final.

(b-2) Subsections (b) and (b-1) do not apply to a provider who

operates a nursing facility or an ICF-MR facility.

(c) A person licensed by a state regulatory agency who commits

an unlawful act is subject to professional discipline under the

applicable licensing law or rules adopted under that law.

(d) For purposes of this section, a person is considered to have

been found liable under Section 36.052 if the person is found

liable in an action brought under Subchapter C.

Added by Acts 1995, 74th Leg., ch. 824, Sec. 1, eff. Sept. 1,

1995. Renumbered from Human Resources Code Sec. 36.009 by Acts

1997, 75th Leg., ch. 1153, Sec. 4.01(a), eff. Sept. 1, 1997.

Amended by Acts 1997, 75th Leg., ch. 1153, Sec. 4.06, eff. Sept.

1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

806, Sec. 6, eff. September 1, 2005.

Sec. 36.006. APPLICATION OF OTHER LAW. The application of a

civil remedy under this chapter does not preclude the application

of another common law, statutory, or regulatory remedy, except

that a person may not be liable for a civil remedy under this

chapter and civil damages or a penalty under Section 32.039 if

the civil remedy and civil damages or penalty are assessed for

the same act.

Added by Acts 1995, 74th Leg., ch. 824, Sec. 1, eff. Sept. 1,

1995. Renumbered from Human Resources Code Sec. 36.010 by Acts

1997, 75th Leg., ch. 1153, Sec. 4.01(a), eff. Sept. 1, 1997.

Sec. 36.007. RECOVERY OF COSTS, FEES, AND EXPENSES. The

attorney general may recover fees, expenses, and costs reasonably

incurred in obtaining injunctive relief or civil remedies or in

conducting investigations under this chapter, including court

costs, reasonable attorney's fees, witness fees, and deposition

fees.

Added by Acts 1995, 74th Leg., ch. 824, Sec. 1, eff. Sept. 1,

1995. Renumbered from Human Resources Code Sec. 36.011 by Acts

1997, 75th Leg., ch. 1153, Sec. 4.01(a), eff. Sept. 1, 1997.

Sec. 36.008. USE OF MONEY RECOVERED. The legislature, in

appropriating money recovered under this chapter, shall consider

the requirements of the attorney general and other affected state

agencies in investigating Medicaid fraud and enforcing this

chapter.

Added by Acts 1995, 74th Leg., ch. 824, Sec. 1, eff. Sept. 1,

1995. Renumbered from Human Resources Code Sec. 36.012 by Acts

1997, 75th Leg., ch. 1153, Sec. 4.01(a), eff. Sept. 1, 1997.

SUBCHAPTER B. ACTION BY ATTORNEY GENERAL

Sec. 36.051. INJUNCTIVE RELIEF. (a) If the attorney general

has reason to believe that a person is committing, has committed,

or is about to commit an unlawful act, the attorney general may

institute an action for an appropriate order to restrain the

person from committing or continuing to commit the act.

(b) An action under this section shall be brought in a district

court of Travis County or of a county in which any part of the

unlawful act occurred, is occurring, or is about to occur.

Added by Acts 1995, 74th Leg., ch. 824, Sec. 1, eff. Sept. 1,

1995. Renumbered from Human Resources Code Sec. 36.003 by Acts

1997, 75th Leg., ch. 1153, Sec. 4.01(b), eff. Sept. 1, 1997.

Sec. 36.052. CIVIL REMEDIES. (a) Except as provided by

Subsection (c), a person who commits an unlawful act is liable to

the state for:

(1) the amount of any payment or the value of any monetary or

in-kind benefit provided under the Medicaid program, directly or

indirectly, as a result of the unlawful act, including any

payment made to a third party;

(2) interest on the amount of the payment or the value of the

benefit described by Subdivision (1) at the prejudgment interest

rate in effect on the day the payment or benefit was received or

paid, for the period from the date the benefit was received or

paid to the date that the state recovers the amount of the

payment or value of the benefit;

(3) a civil penalty of:

(A) not less than $5,000 or more than $15,000 for each unlawful

act committed by the person that results in injury to an elderly

person, as defined by Section 48.002(a)(1), a disabled person, as

defined by Section 48.002(a)(8)(A), or a person younger than 18

years of age; or

(B) not less than $5,000 or more than $10,000 for each unlawful

act committed by the person that does not result in injury to a

person described by Paragraph (A); and

(4) two times the amount of the payment or the value of the

benefit described by Subdivision (1).

(b) In determining the amount of the civil penalty described by

Subsection (a)(3), the trier of fact shall consider:

(1) whether the person has previously violated the provisions of

this chapter;

(2) the seriousness of the unlawful act committed by the person,

including the nature, circumstances, extent, and gravity of the

unlawful act;

(3) whether the health and safety of the public or an individual

was threatened by the unlawful act;

(4) whether the person acted in bad faith when the person

engaged in the conduct that formed the basis of the unlawful act;

and

(5) the amount necessary to deter future unlawful acts.

(c) The trier of fact may assess a total of not more than two

times the amount of a payment or the value of a benefit described

by Subsection (a)(1) if the trier of fact finds that:

(1) the person furnished the attorney general with all

information known to the person about the unlawful act not later

than the 30th day after the date on which the person first

obtained the information; and

(2) at the time the person furnished all the information to the

attorney general, the attorney general had not yet begun an

investigation under this chapter.

(d) An action under this section shall be brought in Travis

County or in a county in which any part of the unlawful act

occurred.

(e) The attorney general may:

(1) bring an action for civil remedies under this section

together with a suit for injunctive relief under Section 36.051;

or

(2) institute an action for civil remedies independently of an

action for injunctive relief.

Added by Acts 1995, 74th Leg., ch. 824, Sec. 1, eff. Sept. 1,

1995. Renumbered from Human Resources Code Sec. 36.004 by Acts

1997, 75th Leg., ch. 1153, Sec. 4.01(b), eff. Sept. 1, 1997.

Amended by Acts 1997, 75th Leg., ch. 1153, Sec. 4.04, eff. Sept.

1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

806, Sec. 7, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

29, Sec. 1, eff. May 4, 2007.

Sec. 36.053. INVESTIGATION. (a) The attorney general may take

action under Subsection (b) if the attorney general has reason to

believe that:

(1) a person has information or custody or control of

documentary material relevant to the subject matter of an

investigation of an alleged unlawful act;

(2) a person is committing, has committed, or is about to commit

an unlawful act; or

(3) it is in the public interest to conduct an investigation to

ascertain whether a person is committing, has committed, or is

about to commit an unlawful act.

(b) In investigating an unlawful act, the attorney general may:

(1) require the person to file on a prescribed form a statement

in writing, under oath or affirmation, as to all the facts and

circumstances concerning the alleged unlawful act and other

information considered necessary by the attorney general;

(2) examine under oath a person in connection with the alleged

unlawful act; and

(3) execute in writing and serve on the person a civil

investigative demand requiring the person to produce the

documentary material and permit inspection and copying of the

material under Section 36.054.

(c) The office of the attorney general may not release or

disclose information that is obtained under Subsection (b)(1) or

(2) or any documentary material or other record derived from the

information except:

(1) by court order for good cause shown;

(2) with the consent of the person who provided the information;

(3) to an employee of the attorney general;

(4) to an agency of this state, the United States, or another

state;

(5) to any attorney representing the state under Section 36.055

or in a civil action brought under Subchapter C;

(6) to a political subdivision of this state; or

(7) to a person authorized by the attorney general to receive

the information.

(d) The attorney general may use documentary material derived

from information obtained under Subsection (b)(1) or (2), or

copies of that material, as the attorney general determines

necessary in the enforcement of this chapter, including

presentation before a court.

(e) If a person fails to file a statement as required by

Subsection (b)(1) or fails to submit to an examination as

required by Subsection (b)(2), the attorney general may file in a

district court of Travis County a petition for an order to compel

the person to file the statement or submit to the examination

within a period stated by court order. Failure to comply with an

order entered under this subsection is punishable as contempt.

(f) An order issued by a district court under this section is

subject to appeal to the supreme court.

Added by Acts 1995, 74th Leg., ch. 824, Sec. 1, eff. Sept. 1,

1995. Renumbered from Human Resources Code Sec. 36.005 by Acts

1997, 75th Leg., ch. 1153, Sec. 4.01(b), eff. Sept. 1, 1997.

Amended by Acts 1997, 75th Leg., ch. 1153, Sec. 4.05, eff. Sept.

1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

806, Sec. 8, eff. September 1, 2005.

Sec. 36.054. CIVIL INVESTIGATIVE DEMAND. (a) An investigative

demand must:

(1) state the rule or statute under which the alleged unlawful

act is being investigated and the general subject matter of the

investigation;

(2) describe the class or classes of documentary material to be

produced with reasonable specificity to fairly indicate the

documentary material demanded;

(3) prescribe a return date within which the documentary

material is to be produced; and

(4) identify an authorized employee of the attorney general to

whom the documentary material is to be made available for

inspection and copying.

(b) A civil investigative demand may require disclosure of any

documentary material that is discoverable under the Texas Rules

of Civil Procedure.

(c) Service of an investigative demand may be made by:

(1) delivering an executed copy of the demand to the person to

be served or to a partner, an officer, or an agent authorized by

appointment or by law to receive service of process on behalf of

that person;

(2) delivering an executed copy of the demand to the principal

place of business in this state of the person to be served; or

(3) mailing by registered or certified mail an executed copy of

the demand addressed to the person to be served at the person's

principal place of business in this state or, if the person has

no place of business in this state, to a person's principal

office or place of business.

(d) Documentary material demanded under this section shall be

produced for inspection and copying during normal business hours

at the office of the attorney general or as agreed by the person

served and the attorney general.

(e) The office of the attorney general may not produce for

inspection or copying or otherwise disclose the contents of

documentary material obtained under this section except:

(1) by court order for good cause shown;

(2) with the consent of the person who produced the information;

(3) to an employee of the attorney general;

(4) to an agency of this state, the United States, or another

state;

(5) to any attorney representing the state under Section 36.055

or in a civil action brought under Subchapter C;

(6) to a political subdivision of this state; or

(7) to a person authorized by the attorney general to receive

the information.

(e-1) The attorney general shall prescribe reasonable terms and

conditions allowing the documentary material to be available for

inspection and copying by the person who produced the material or

by an authorized representative of that person. The attorney

general may use the documentary material or copies of it as the

attorney general determines necessary in the enforcement of this

chapter, including presentation before a court.

(f) A person may file a petition, stating good cause, to extend

the return date for the demand or to modify or set aside the

demand. A petition under this section shall be filed in a

district court of Travis County and must be filed before the

earlier of:

(1) the return date specified in the demand; or

(2) the 20th day after the date the demand is served.

(g) Except as provided by court order, a person on whom a demand

has been served under this section shall comply with the terms of

an investigative demand.

(h) A person who has committed an unlawful act in relation to

the Medicaid program in this state has submitted to the

jurisdiction of this state and personal service of an

investigative demand under this section may be made on the person

outside of this state.

(i) This section does not limit the authority of the attorney

general to conduct investigations or to access a person's

documentary materials or other information under another state or

federal law, the Texas Rules of Civil Procedure, or the Federal

Rules of Civil Procedure.

(j) If a person fails to comply with an investigative demand, or

if copying and reproduction of the documentary material demanded

cannot be satisfactorily accomplished and the person refuses to

surrender the documentary material, the attorney general may file

in a district court of Travis County a petition for an order to

enforce the investigative demand.

(k) If a petition is filed under Subsection (j), the court may

determine the matter presented and may enter an order to

implement this section.

(l) Failure to comply with a final order entered under

Subsection (k) is punishable by contempt.

(m) A final order issued by a district court under Subsection

(k) is subject to appeal to the supreme court.

Added by Acts 1995, 74th Leg., ch. 824, Sec. 1, eff. Sept. 1,

1995. Renumbered from Human Resources Code Sec. 36.006 by Acts

1997, 75th Leg., ch. 1153, Sec. 4.01(b), eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

806, Sec. 9, eff. September 1, 2005.

Sec. 36.055. ATTORNEY GENERAL AS RELATOR IN FEDERAL ACTION. To

the extent permitted by 31 U.S.C. Sections 3729-3733, the

attorney general may bring an action as relator under 31 U.S.C.

Section 3730 with respect to an act in connection with the

Medicaid program for which a person may be held liable under 31

U.S.C. Section 3729. The attorney general may contract with a

private attorney to represent the state under this section.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 4.07(a), eff. Sept.

1, 1997.

SUBCHAPTER C. ACTION BY PRIVATE PERSONS

Sec. 36.101. ACTION BY PRIVATE PERSON AUTHORIZED. (a) A person

may bring a civil action for a violation of Section 36.002 for

the person and for the state. The action shall be brought in the

name of the person and of the state.

(b) In an action brought under this subchapter, a person who

violates Section 36.002 is liable as provided by Section 36.052.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 4.08, eff. Sept. 1,

1997.

Sec. 36.102. INITIATION OF ACTION. (a) A person bringing an

action under this subchapter shall serve a copy of the petition

and a written disclosure of substantially all material evidence

and information the person possesses on the attorney general in

compliance with the Texas Rules of Civil Procedure.

(b) The petition shall be filed in camera and, except as

provided by Subsection (c-1) or (d), shall remain under seal

until at least the 180th day after the date the petition is filed

or the date on which the state elects to intervene, whichever is

earlier. The petition may not be served on the defendant until

the court orders service on the defendant.

(c) The state may elect to intervene and proceed with the action

not later than the 180th day after the date the attorney general

receives the petition and the material evidence and information.

(c-1) At the time the state intervenes, the attorney general may

file a motion with the court requesting that the petition remain

under seal for an extended period.

(d) The state may, for good cause shown, move the court to

extend the 180-day deadline under Subsection (b) or (c). A

motion under this subsection may be supported by affidavits or

other submissions in camera.

(e) An action under this subchapter may be dismissed before the

end of the period during which the petition remains under seal

only if the court and the attorney general consent in writing to

the dismissal and state their reasons for consenting.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 4.08, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

806, Sec. 10, eff. September 1, 2005.

Sec. 36.1021. STANDARD OF PROOF. In an action under this

subchapter, the state or person bringing the action must

establish each element of the action, including damages, by a

preponderance of the evidence.

Added by Acts 2007, 80th Leg., R.S., Ch.

29, Sec. 2, eff. May 4, 2007.

Sec. 36.103. ANSWER BY DEFENDANT. A defendant is not required

to file in accordance with the Texas Rules of Civil Procedure an

answer to a petition filed under this subchapter until the

petition is unsealed and served on the defendant.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 4.08, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

806, Sec. 11, eff. September 1, 2005.

Sec. 36.104. STATE DECISION; CONTINUATION OF ACTION. (a) Not

later than the last day of the period prescribed by Section

36.102(c) or an extension of that period as provided by Section

36.102(d), the state shall:

(1) proceed with the action; or

(2) notify the court that the state declines to take over the

action.

(b) If the state declines to take over the action, the person

bringing the action may proceed without the state's

participation. On request by the state, the state is entitled to

be served with copies of all pleadings filed in the action and be

provided at the state's expense with copies of all deposition

transcripts. If the person bringing the action proceeds without

the state's participation, the court, without limiting the status

and right of that person, may permit the state to intervene at a

later date on a showing of good cause.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 4.08, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

806, Sec. 12, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

29, Sec. 3, eff. May 4, 2007.

Acts 2007, 80th Leg., R.S., Ch.

29, Sec. 4, eff. May 4, 2007.

Sec. 36.105. REPRESENTATION OF STATE BY PRIVATE ATTORNEY. The

attorney general may contract with a private attorney to

represent the state in an action under this subchapter with which

the state elects to proceed.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 4.08, eff. Sept. 1,

1997.

Sec. 36.106. INTERVENTION BY OTHER PARTIES PROHIBITED. A person

other than the state may not intervene or bring a related action

based on the facts underlying a pending action brought under this

subchapter.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 4.08, eff. Sept. 1,

1997.

Sec. 36.107. RIGHTS OF PARTIES IF STATE CONTINUES ACTION. (a)

If the state proceeds with the action, the state has the primary

responsibility for prosecuting the action and is not bound by an

act of the person bringing the action. The person bringing the

action has the right to continue as a party to the action,

subject to the limitations set forth by this section.

(b) The state may dismiss the action notwithstanding the

objections of the person bringing the action if:

(1) the attorney general notifies the person that the state has

filed a motion to dismiss; and

(2) the court provides the person with an opportunity for a

hearing on the motion.

(c) The state may settle the action with the defendant

notwithstanding the objections of the person bringing the action

if the court determines, after a hearing, that the proposed

settlement is fair, adequate, and reasonable under all the

circumstances. On a showing of good cause, the hearing may be

held in camera.

(d) On a showing by the state that unrestricted participation

during the course of the litigation by the person bringing the

action would interfere with or unduly delay the state's

prosecution of the case, or would be repetitious, irrelevant, or

for purposes of harassment, the court may impose limitations on

the person's participation, including:

(1) limiting the number of witnesses the person may call;

(2) limiting the length of the testimony of witnesses called by

the person;

(3) limiting the person's cross-examination of witnesses; or

(4) otherwise limiting the participation by the person in the

litigation.

(e) On a showing by the defendant that unrestricted

participation during the course of the litigation by the person

bringing the action would be for purposes of harassment or would

cause the defendant undue burden or unnecessary expense, the

court may limit the participation by the person in the

litigation.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 4.08, eff. Sept. 1,

1997.

Sec. 36.108. STAY OF CERTAIN DISCOVERY. (a) On a showing by

the state that certain actions of discovery by the person

bringing the action would interfere with the state's

investigation or prosecution of a criminal or civil matter

arising out of the same facts, the court may stay the discovery

for a period not to exceed 60 days.

(b) The court shall hear a motion to stay discovery under this

section in camera.

(c) The court may extend the period prescribed by Subsection (a)

on a further showing in camera that the state has pursued the

criminal or civil investigation or proceedings with reasonable

diligence and that any proposed discovery in the civil action

will interfere with the ongoing criminal or civil investigation

or proceedings.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 4.08, eff. Sept. 1,

1997.

Sec. 36.109. PURSUIT OF ALTERNATE REMEDY BY STATE. (a)

Notwithstanding Section 36.101, the state may elect to pursue the

state's claim through any alternate remedy available to the

state, including any administrative proceeding to determine an

administrative penalty. If an alternate remedy is pursued in

another proceeding, the person bringing the action has the same

rights in the other proceeding as the person would have had if

the action had continued under this subchapter.

(b) A finding of fact or conclusion of law made in the other

proceeding that has become final is conclusive on all parties to

an action under this subchapter. For purposes of this subsection,

a finding or conclusion is final if:

(1) the finding or conclusion has been finally determined on

appeal to the appropriate court;

(2) no appeal has been filed with respect to the finding or

conclusion and all time for filing an appeal has expired; or

(3) the finding or conclusion is not subject to judicial review.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 4.08, eff. Sept. 1,

1997.

Sec. 36.110. AWARD TO PRIVATE PLAINTIFF. (a) If the state

proceeds with an action under this subchapter, the person

bringing the action is entitled, except as provided by Subsection

(b), to receive at least 15 percent but not more than 25 percent

of the proceeds of the action, depending on the extent to which

the person substantially contributed to the prosecution of the

action.

(a-1) If the state does not proceed with an action under this

subchapter, the person bringing the action is entitled, except as

provided by Subsection (b), to receive at least 25 percent but

not more than 30 percent of the proceeds of the action. The

entitlement of a person under this subsection is not affected by

any subsequent intervention in the action by the state in

accordance with Section 36.104(b).

(b) If the court finds that the action is based primarily on

disclosures of specific information, other than information

provided by the person bringing the action, relating to

allegations or transactions in a criminal or civil hearing, in a

legislative or administrative report, hearing, audit, or

investigation, or from the news media, the court may award the

amount the court considers appropriate but not more than seven

percent of the proceeds of the action. The court shall consider

the significance of the information and the role of the person

bringing the action in advancing the case to litigation.

(c) A payment to a person under this section shall be made from

the proceeds of the action. A person receiving a payment under

this section is also entitled to receive from the defendant an

amount for reasonable expenses, reasonable attorney's fees, and

costs that the court finds to have been necessarily incurred.

The court's determination of expenses, fees, and costs to be

awarded under this subsection shall be made only after the

defendant has been found liable in the action.

(d) In this section, "proceeds of the action" includes proceeds

of a settlement of the action.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 4.08, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

806, Sec. 13, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

29, Sec. 5, eff. May 4, 2007.

Sec. 36.111. REDUCTION OF AWARD. (a) If the court finds that

the action was brought by a person who planned and initiated the

violation of Section 36.002 on which the action was brought, the

court may, to the extent the court considers appropriate, reduce

the share of the proceeds of the action the person would

otherwise receive under Section 36.110, taking into account the

person's role in advancing the case to litigation and any

relevant circumstances pertaining to the violation.

(b) If the person bringing the action is convicted of criminal

conduct arising from the person's role in the violation of

Section 36.002, the court shall dismiss the person from the civil

action and the person may not receive any share of the proceeds

of the action. A dismissal under this subsection does not

prejudice the right of the state to continue the action.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 4.08, eff. Sept. 1,

1997.

Sec. 36.112. AWARD TO DEFENDANT FOR FRIVOLOUS ACTION. Chapter

105, Civil Practice and Remedies Code, applies in an action under

this subchapter with which the state proceeds.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 4.08, eff. Sept. 1,

1997.

Sec. 36.113. CERTAIN ACTIONS BARRED. (a) A person may not

bring an action under this subchapter that is based on

allegations or transactions that are the subject of a civil suit

or an administrative penalty proceeding in which the state is

already a party.

(b) A person may not bring an action under this subchapter that

is based on the public disclosure of allegations or transactions

in a criminal or civil hearing, in a legislative or

administrative report, hearing, audit, or investigation, or from

the news media, unless the person bringing the action is an

original source of the information. In this subsection, "original

source" means an individual who has direct and independent

knowledge of the information on which the allegations are based

and has voluntarily provided the information to the state before

filing an action under this subchapter that is based on the

information.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 4.08, eff. Sept. 1,

1997.

Sec. 36.114. STATE NOT LIABLE FOR CERTAIN EXPENSES. The state

is not liable for expenses that a person incurs in bringing an

action under this subchapter.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 4.08, eff. Sept. 1,

1997.

Sec. 36.115. RETALIATION BY EMPLOYER AGAINST PERSON BRINGING

SUIT PROHIBITED. (a) A person who is discharged, demoted,

suspended, threatened, harassed, or in any other manner

discriminated against in the terms of employment by the person's

employer because of a lawful act taken by the person in

furtherance of an action under this subchapter, including

investigation for, initiation of, testimony for, or assistance in

an action filed or to be filed under this subchapter, is entitled

to:

(1) reinstatement with the same seniority status the person

would have had but for the discrimination; and

(2) not less than two times the amount of back pay, interest on

the back pay, and compensation for any special damages sustained

as a result of the discrimination, including litigation costs and

reasonable attorney's fees.

(b) A person may bring an action in the appropriate district

court for the relief provided in this section.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 4.08, eff. Sept. 1,

1997.

Sec. 36.116. SOVEREIGN IMMUNITY NOT WAIVED. Except as provided

by Section 36.112, this subchapter does not waive sovereign

immunity.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 4.08, eff. Sept. 1,

1997.

Sec. 36.117. ATTORNEY GENERAL COMPENSATION. The office of the

attorney general may retain a reasonable portion of recoveries

under this subchapter, not to exceed amounts specified in the

General Appropriations Act, for the administration of this

subchapter.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 4.08, eff. Sept. 1,

1997.

SUBCHAPTER D. REVOCATION OF CERTAIN OCCUPATIONAL LICENSES

Sec. 36.132. REVOCATION OF LICENSES. (a) In this section:

(1) "License" means a license, certificate, registration,

permit, or other authorization that:

(A) is issued by a licensing authority;

(B) is subject before expiration to suspension, revocation,

forfeiture, or termination by an issuing licensing authority; and

(C) must be obtained before a person may practice or engage in a

particular business, occupation, or profession.

(2) "Licensing authority" means:

(A) the Texas Medical Board;

(B) the State Board of Dental Examiners;

(C) the Texas State Board of Examiners of Psychologists;

(D) the Texas State Board of Social Worker Examiners;

(E) the Texas Board of Nursing;

(F) the Texas Board of Physical Therapy Examiners;

(G) the Texas Board of Occupational Therapy Examiners; or

(H) another state agency authorized to regulate a provider who

receives or is eligible to receive payment for a health care

service under the Medicaid program.

(b) A licensing authority shall revoke a license issued by the

authority to a person if the person is convicted of a felony

under Section 35A.02, Penal Code. In revoking the license, the

licensing authority shall comply with all procedures generally

applicable to the licensing authority in revoking licenses.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 4.09, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 553, Sec. 2.012, eff.

Feb. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

806, Sec. 15, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 70, eff. September 1, 2007.



CHAPTER 40. DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

HUMAN RESOURCES CODE

TITLE 2. DEPARTMENT OF HUMAN SERVICES AND DEPARTMENT OF

PROTECTIVE AND REGULATORY SERVICES

SUBTITLE D. DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES; CHILD

WELFARE AND PROTECTIVE SERVICES

CHAPTER 40. DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 40.001. DEFINITIONS. In this subtitle:

(1) Repealed by Acts 2005, 79th Leg., Ch. 268, Sec. 1.129(1),

eff. September 1, 2005.

(2) "Commission" means the Health and Human Services Commission.

(2-a) "Council" means the Family and Protective Services

Council.

(3) "Department" means the Department of Family and Protective

Services.

(4) "Commissioner" means the commissioner of the Department of

Family and Protective Services.

(4-a) "Executive commissioner" means the executive commissioner

of the Health and Human Services Commission.

(5) "Family preservation" includes the provision of services

designed to assist families, including adoptive and extended

families, who are at risk or in crisis, including:

(A) preventive services designed to help a child at risk of

foster care placement remain safely with the child's family; and

(B) services designed to help a child return, when the return is

safe and appropriate, to the family from which the child was

removed.

(6) "State supported living center" has the meaning assigned by

Section 531.002, Health and Safety Code.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1022, Sec. 1, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 198, Sec. 1.10, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.75, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

268, Sec. 1.129(1), eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 23, eff. June 11, 2009.

Sec. 40.002. DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES;

GENERAL DUTIES OF DEPARTMENT. (a) The Department of Family and

Protective Services is composed of the council, the commissioner,

an administrative staff, and other officers and employees

necessary to efficiently carry out the purposes of this chapter.

(b) Notwithstanding any other law, the department shall:

(1) provide protective services for children and elderly and

disabled persons, including investigations of alleged abuse,

neglect, or exploitation in facilities of the Texas Department of

Mental Health and Mental Retardation or its successor agency;

(2) provide family support and family preservation services that

respect the fundamental right of parents to control the education

and upbringing of their children;

(3) license, register, and enforce regulations applicable to

child-care facilities, child-care administrators, and

child-placing agency administrators; and

(4) implement and manage programs intended to provide early

intervention or prevent at-risk behaviors that lead to child

abuse, delinquency, running away, truancy, and dropping out of

school.

(c) The department is the state agency designated to cooperate

with the federal government in the administration of programs

under:

(1) Parts B and E, Title IV, federal Social Security Act (42

U.S.C. Sections 620 et seq. and 670 et seq.); and

(2) other federal law for which the department has

administrative responsibility.

(d) The department shall cooperate with the United States

Department of Health and Human Services and other federal and

state agencies in a reasonable manner and in conformity with the

provisions of federal law and this subtitle to the extent

necessary to qualify for federal assistance in the delivery of

services.

(e) If the department determines that a provision of state law

governing the department conflicts with a provision of federal

law, the executive commissioner may adopt policies and rules

necessary to allow the state to receive and spend federal

matching funds to the fullest extent possible in accordance with

the federal statutes, this subtitle, and the state constitution

and within the limits of appropriated funds.

(f) Repealed by Acts 2007, 80th Leg., R.S., Ch. 268, Sec. 32(f),

eff. September 1, 2008.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1022, Sec. 2, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 489, Sec. 1, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 198, Sec. 1.11, 2.128, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 13.07, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.76, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

281, Sec. 4.05, eff. June 14, 2005.

Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 32(f), eff. September 1, 2008.

Sec. 40.003. SUNSET PROVISION. The Department of Family and

Protective Services is subject to Chapter 325, Government Code

(Texas Sunset Act). Unless continued in existence as provided by

that chapter, the department is abolished and this chapter

expires September 1, 2013.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1022, Sec. 3, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.77, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

928, Sec. 3.04, eff. June 15, 2007.

Acts 2009, 81st Leg., 1st C.S., Ch.

2, Sec. 2.10, eff. July 10, 2009.

Sec. 40.004. PUBLIC INTEREST INFORMATION AND PUBLIC ACCESS. (a)

The commissioner shall develop and implement policies that

provide the public with a reasonable opportunity to appear before

the commissioner and to speak on any issue under the jurisdiction

of the department.

(b) The commissioner, with the advice of the council, shall

prepare information of public interest describing the functions

of the department. The commission shall make the information

available to the public and appropriate state agencies.

(c) The commissioner shall grant an opportunity for a public

hearing before the council makes recommendations to the

commissioner regarding a substantive rule if a public hearing is

requested by:

(1) at least 25 persons;

(2) a governmental entity; or

(3) an association with at least 25 members.

(d) The executive commissioner shall consider fully all written

and oral submissions about a proposed rule.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1022, Sec. 4, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 198, Sec. 1.12, eff.

Sept. 1, 2003.

Sec. 40.0041. COMPLAINT PROCESS. (a) The department shall

develop and implement a uniform process for receiving and

resolving complaints against the department throughout the state.

The process shall include:

(1) statewide procedures through which the public, consumers,

and service recipients are informed:

(A) of the right to make a complaint against the department,

including the mailing addresses and telephone numbers of

appropriate department personnel responsible for receiving

complaints and providing related assistance; and

(B) of the department's procedures for resolving a complaint,

including the right to appeal a decision made at the local level;

(2) development and statewide distribution of a form or

telephone system that may be used to make a complaint;

(3) a requirement that the department provide information by

mail or telephone regarding the department's procedures for

investigating and resolving a complaint to each person who makes

a complaint; and

(4) a requirement that the department provide status information

at least quarterly to a person with a pending complaint against

the department, unless the information would jeopardize an

undercover investigation.

(b) In addition to other appropriate methods, the department may

provide the information specified by Subsection (a)(1):

(1) on each registration form, application, or written contract

for services of a person regulated by the department;

(2) on a sign prominently displayed in the place of business of

each person regulated by the department; or

(3) in a bill for service provided by a person regulated by the

department.

(c) The department shall keep an information file about each

complaint made against the department that the department has

authority to resolve.

(d) The executive director shall develop a consistent, statewide

process for addressing an appeal by a person dissatisfied with

the resolution of a complaint at the regional level. The process

shall include an opportunity for appeal of a complaint without

the participation of the department's ombudsman office.

(e) The department shall develop and maintain a centralized

tracking system to gather information concerning all complaints

made against the department throughout the state. The department

shall require its personnel to provide information regarding each

complaint for inclusion in records maintained under the tracking

system at the department's state headquarters, regardless of the

location or level at which the complaint is initiated or

resolved. The department shall require at least the following

information to be maintained for each complaint:

(1) the date the complaint is received;

(2) the name of the person making the complaint;

(3) the subject matter of the complaint;

(4) a record of all persons contacted by the department in

relation to the complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) for each complaint determined by the department to require

no corrective action, an explanation of the reason that the

complaint was closed without action.

(f) The department shall periodically prepare and deliver

reports to the board and the executive director regarding the

number, type, and resolution of complaints made in the state

against the department.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 4, eff. Sept. 1,

1997.

Sec. 40.005. CONFIDENTIALITY OF INFORMATION. (a) The

department shall establish and enforce rules governing the

custody, use, and preservation of the department's records,

papers, files, and communications.

(b) The department shall prescribe safeguards to govern the use

or disclosure of information relating to a recipient of a

department service or to an investigation the department conducts

in performing its duties and responsibilities. The safeguards

must be consistent with the purposes of the department's programs

and must comply with applicable state and federal law and

department rules.

(c) Notwithstanding any other provision of law, the department

by rule may prescribe a process by which an administrative law

judge may disclose requested confidential information that the

department possesses. The rules must provide that the information

may be disclosed by the administrative law judge only if the

administrative law judge:

(1) provides notice to the department and any interested party;

and

(2) determines after an in camera review of the information that

disclosure is essential to the administration of justice and will

not endanger the life or safety of any individual.

(d) Except as otherwise provided, a person who is authorized to

receive confidential information shall maintain its

confidentiality and shall prevent disclosure of the information

to a person who is not authorized to receive the information.

(e) A person commits an offense if the person discloses without

authorization confidential information contained in the

department's records, papers, files, or communications. An

offense under this subsection is a Class A misdemeanor.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995.

Sec. 40.006. APPLICATION OF OTHER LAWS. (a) The department is

subject to Chapters 551, 2001, and 2002, Government Code.

(b) The department is not required to comply with Chapter 53,

Occupations Code, in issuing a license or conducting a background

check under Chapter 42 or 43.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

720, Sec. 1, eff. September 1, 2009.

Sec. 40.007. REPORTING REQUIREMENT; PROFESSIONAL FEES. (a) The

department shall include in any report required by law concerning

the department's expenditures information relating to fees for

professional or consultative services provided for the general

administration of the department.

(b) The report required under Subsection (a) may not include:

(1) professional fees paid for routine or special examinations

to determine an individual's eligibility for a program

administered by the department;

(2) professional fees for treatment, services, or care for

individual recipients; or

(3) fees for providing for the special needs of individual

recipients, including the provision of appliances.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 21.01(a), eff. Sept.

1, 1997.

Sec. 40.008. PROGRAM ACCESSIBILITY. The department shall comply

with federal and state laws related to program and facility

accessibility. The department shall also prepare and maintain a

written plan that describes how a person who does not speak

English can be provided reasonable access to the department's

programs and services.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 5, eff. Sept. 1,

1997.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 40.021. FAMILY AND PROTECTIVE SERVICES COUNCIL. (a) The

Family and Protective Services Council is created to assist the

commissioner in developing rules and policies for the department.

(b) The council is composed of nine members of the public

appointed by the governor with the advice and consent of the

senate. To be eligible for appointment to the council, a person

must have demonstrated an interest in and knowledge of problems

and available services related to the functions of the

department.

(c) The council shall study and make recommendations to the

executive commissioner and the commissioner regarding the

management and operation of the department, including policies

and rules governing the delivery of services to persons who are

served by the department and the rights and duties of persons who

are served or regulated by the department.

(d) Chapter 551, Government Code, applies to the council.

(e) Chapter 2110, Government Code, does not apply to the

council.

(f) A majority of the members of the council constitute a quorum

for the transaction of business.

(g) One of the members of the council under Subsection (b) must

be a person who was a child in the foster care system. If after

conducting a search, the governor determines that no qualified

individual under this subsection is available, the governor may

appoint another person qualified under Subsection (b).

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1022, Sec. 6, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 198, Sec. 1.12, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

175, Sec. 1, eff. May 27, 2005.

Sec. 40.022. APPOINTMENTS. (a) Appointments to the council

shall be made without regard to the race, color, disability, sex,

religion, age, or national origin of the appointees.

(b) Appointments to the council shall be made so that each

geographic area of the state is represented on the council.

Notwithstanding Subsection (a), appointments to the council must

reflect the ethnic diversity of this state.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1022, Sec. 7, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 198, Sec. 1.12, eff.

Sept. 1, 2003.

Sec. 40.0226. TRAINING PROGRAM FOR COUNCIL MEMBERS. (a) A

person who is appointed as a member of the council may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the council until the person completes a training program that

complies with this section.

(b) The training program must provide information to the member

regarding:

(1) the legislation that created the department and the council;

(2) the programs operated by the department;

(3) the role and functions of the department and the council,

including detailed information regarding:

(A) the division of authority and of responsibility between the

commissioner and the executive commissioner; and

(B) the advisory responsibilities of the council;

(4) the rules of the executive commissioner applicable to the

department, with an emphasis on the rules that relate to

disciplinary and investigatory authority;

(5) the current budget for the department;

(6) the results of the most recent formal audit of the

department;

(7) the requirements of the:

(A) open meetings law, Chapter 551, Government Code;

(B) public information law, Chapter 552, Government Code; and

(C) administrative procedure law, Chapter 2001, Government Code;

(8) the requirements of the conflict-of-interest laws and other

laws relating to public officials; and

(9) any applicable ethics policies adopted by the executive

commissioner or the Texas Ethics Commission.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 9, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 1.12, eff.

Sept. 1, 2003.

Sec. 40.024. TERMS; VACANCY. (a) Members of the council serve

for staggered six-year terms, with the terms of three members

expiring February 1 of each odd-numbered year.

(b) A member of the council may not serve more than two

consecutive full terms as a council member.

(c) The governor by appointment shall fill the unexpired term of

a vacancy on the council.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 1.12, eff.

Sept. 1, 2003.

Sec. 40.025. REIMBURSEMENT FOR EXPENSES. A council member may

not receive compensation for service as a member of the council

but is entitled to reimbursement for travel expenses incurred by

the member while conducting the business of the council as

provided by the General Appropriations Act.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 1.12, eff.

Sept. 1, 2003.

Sec. 40.026. PRESIDING OFFICER; OTHER OFFICERS; MEETINGS. (a)

The governor shall designate a member of the council as the

presiding officer to serve in that capacity at the pleasure of

the governor.

(b) The members of the council shall elect any other necessary

officers.

(c) The council shall meet quarterly and at other times at the

call of the presiding officer. The council may hold meetings in

different areas of the state.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 1.12, eff.

Sept. 1, 2003.

Sec. 40.027. COMMISSIONER. (a) The executive commissioner

shall appoint a commissioner in accordance with Section 531.0056,

Government Code. The commissioner is to be selected according to

education, training, experience, and demonstrated ability.

(b) The commissioner serves at the pleasure of the executive

commissioner.

(c) Subject to the control of the executive commissioner, the

commissioner shall act as the department's chief administrative

officer and as a liaison between the department and commission.

(d) The commissioner shall administer this chapter and other

laws relating to the department under operational policies

established by the executive commissioner and in accordance with

the memorandum of understanding under Section 531.0055(k),

Government Code, between the commissioner and the executive

commissioner, as adopted by rule.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1460, Sec. 2.04, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 198, Sec. 1.12, eff.

Sept. 1, 2003.

Sec. 40.030. ADVISORY COMMITTEES. The executive commissioner or

the executive commissioner's designee may appoint advisory

committees in accordance with Chapter 2110, Government Code.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.78, eff. September 1, 2005.

Sec. 40.0305. STRATEGIC USE OF TECHNOLOGY. (a) The department

shall continually explore the strategic use of technology as a

means to improve services, reduce workload burdens, increase

accountability, and enhance the overall efficiency and

effectiveness of department operations. The department shall

develop strategic plans and seek funding to implement technology

enhancements that the department determines are feasible and

cost-effective.

(b) Repealed by Acts 2005, 79th Leg., Ch. 268, Sec. 1.129(4),

eff. September 1, 2005.

(c) Repealed by Acts 2005, 79th Leg., Ch. 268, Sec. 1.129(4),

eff. September 1, 2005.

(d) In evaluating major information technology project

proposals, the department, in cooperation with the commission,

shall:

(1) assess the major information needs of the department;

(2) define standard criteria for setting priorities for the

department's information needs;

(3) forecast the returns to the department on project

investments;

(4) evaluate the department's available information resources;

and

(5) review, approve, and evaluate the status of projected costs

and benefits related to project proposals.

(e) To the extent that funds are appropriated for these specific

purposes, the department shall implement the following technology

projects:

(1) a mobile technology project, including online transcription

services designed to:

(A) increase caseworker access to department policy and family

case history;

(B) facilitate communication between caseworkers and

supervisors;

(C) allow timely and accurate data entry; and

(D) reduce backlogged investigations; and

(2) a modified design of the department's automated case

management system to improve risk and safety assessment and

service plan development, and to facilitate incorporation of

historical case data.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 12, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.79, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

268, Sec. 1.80, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

268, Sec. 1.129(4), eff. September 1, 2005.

Sec. 40.031. DIVISIONS OF DEPARTMENT. (a) The executive

commissioner may establish divisions within the department as

necessary for efficient administration and for the discharge of

the department's functions.

(b) The executive commissioner shall establish an investigations

division to oversee and direct the investigation functions of the

child protective services program, including the receipt and

screening of all reports of alleged child abuse or neglect.

(c) The commissioner shall designate a person with law

enforcement experience as the director of the investigations

division.

(d) The investigations division shall, as appropriate, refer

children and families in need of services to other department

divisions or to other persons or entities with whom the

department contracts for the provision of the needed services.

(e) Reports of alleged child abuse or neglect investigated under

Section 261.401 or 261.404, Family Code, are not subject to

investigation by the investigations division.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.82, eff. September 1, 2005.

Sec. 40.0315. INVESTIGATION UNIT FOR ADULT PROTECTIVE SERVICES.

(a) The adult protective services division of the department

shall maintain an investigation unit to investigate allegations

of abuse, neglect, and exploitation of elderly and disabled

persons reported to the division.

(b) An investigator in the unit shall determine whether an

elderly or disabled person who is the subject of a report made

under Section 48.051(a) may have suffered from abuse, neglect, or

exploitation as a result of the criminal conduct of another

person. If the investigator determines that criminal conduct may

have occurred, the investigator shall immediately notify:

(1) the commission's office of inspector general if the disabled

person who is the subject of the report resides in a state

supported living center or the ICF-MR component of the Rio Grande

State Center; or

(2) the appropriate law enforcement agency.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 2.01, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 24, eff. June 11, 2009.

Sec. 40.032. PERSONNEL. (a) The executive director may employ

personnel necessary to administer the department's duties.

(b) The executive director or the executive director's

designated representative shall develop an intradepartmental

career ladder program that addresses opportunities for mobility

and advancement for employees within the department. The program

shall require the intradepartmental posting of all positions

concurrently with any public posting.

(c) The executive director or the executive director's

designated representative shall develop a system of annual

performance evaluations based on measurable job tasks. All merit

pay for department employees must be based on the system

established under this subsection.

(d) The executive director or the executive director's

designated representative shall provide to members of the board

and to the department's employees, as often as is necessary,

information regarding their qualifications for office or

employment under this chapter and their responsibilities under

applicable laws relating to standards of conduct for state

officers or employees.

(e) The executive director or the executive director's

designated representative shall prepare and maintain a written

policy statement to ensure implementation of a program of equal

employment opportunity under which all personnel transactions are

made without regard to race, color, disability, sex, religion,

age, or national origin. The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel, that comply with Chapter 21, Labor Code;

(2) a comprehensive analysis of the department's workforce that

meets federal and state laws, rules, and regulations and

instructions adopted under those laws, rules, and regulations;

(3) procedures by which a determination can be made about the

extent of underuse in the department's workforce of all persons

for whom federal or state laws, rules, and regulations and

instructions adopted under those laws, rules, and regulations

encourage a more equitable balance; and

(4) reasonable methods to appropriately address those areas of

underuse.

(f) The policy statement required under Subsection (e) shall:

(1) be filed with the governor's office;

(2) cover an annual period;

(3) be updated at least annually; and

(4) be reviewed by the Commission on Human Rights for compliance

with Subsection (e)(1).

(g) The governor's office shall develop and deliver a biennial

report to the legislature based on the information submitted

under Subsection (f). The report may be made separately or as a

part of other biennial reports made to the legislature.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1022, Sec. 13, eff.

Sept. 1, 1997.

Sec. 40.0321. SALARY SUPPLEMENTATION BY COUNTY OR MUNICIPALITY.

(a) A county or municipality may supplement, from its own funds,

the salary of a department employee whose duties include

providing services as part of, or relating to, the provision of

child protective services and adult protective services by the

department.

(b) A department employee who has worked in the same position

for the department in a different region is not eligible for a

salary supplement under Subsection (a) for a minimum of six

months after assuming the position in the new region.

(c) Section 659.020, Government Code, does not apply to the

supplement authorized by this section.

(d) The department shall not require a salary supplement as a

condition for creating or maintaining a position in the region.

Added by Acts 2001, 77th Leg., ch. 606, Sec. 1, eff. Sept. 1,

2001.

Sec. 40.0322. QUALIFICATIONS FOR ADULT PROTECTIVE SERVICES

PERSONNEL; RECRUITMENT. (a) In hiring department employees

whose duties include providing services as part of, or relating

to, the provision of adult protective services directly to an

elderly or disabled person, the commissioner shall ensure that

the department hires, as often as possible, persons with

professional credentials related to adult protective services,

including persons who are licensed master social workers, as

defined by Section 505.002, Occupations Code, or licensed

professional counselors.

(b) Subject to the availability of funds, the executive

commissioner by rule shall develop and the department shall

implement a recruiting program designed to attract and retain for

employment in the adult protective services division persons with

professional credentials described by Subsection (a).

(c) Subject to the availability of funds, the executive

commissioner by rule shall develop and the department shall

implement an incentive program to encourage each department

employee whose duties include the duties described by Subsection

(a) to obtain professional credentials described by that

subsection if the employee does not have those credentials.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 2.02, eff. September 1, 2005.

Sec. 40.0323. COORDINATION REGARDING RECRUITMENT FOR AND

CURRICULUM OF CERTAIN CERTIFICATE OR DEGREE PROGRAMS. Subject to

the availability of funds, the department and the Texas Higher

Education Coordinating Board jointly shall develop strategies to:

(1) promote certificate or degree programs in the fields of

social work and psychology to individuals enrolled in or admitted

to institutions of higher education in this state; and

(2) ensure that persons receiving a certificate or degree,

including a graduate degree, in social work or psychology from an

institution of higher education in this state have the knowledge

and skills regarding protective services that are provided

directly to elderly or disabled persons and necessary for

successful employment by the adult protective services division

of the department.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 2.02, eff. September 1, 2005.

Sec. 40.0324. CASEWORKER REPLACEMENT PROGRAM. (a) To the

extent that funding is available, the department shall develop a

program to provide for the timely replacement of caseworkers with

trainees hired in anticipation of vacancies.

(b) In developing the program, the department shall consider the

turnover rate for caseworkers by region.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.83(a), eff. September 1, 2005.

Sec. 40.0325. STUDY OF CASEWORKER EDUCATION REIMBURSEMENT. (a)

The department shall study the effect that providing

reimbursement for certain educational expenses would have on

recruiting and retaining qualified child protective services

caseworkers. The study must include a comparative analysis of

the cost of training new caseworkers and the benefits of having

an experienced caseworker staff with the cost of providing

reimbursement for educational expenses.

(b) In determining the cost of reimbursing caseworkers for

educational expenses, the department shall consider reimbursing

caseworkers for tuition, academic fees, and other academic

expenses the caseworker paid to an institution of higher

education or a private or independent institution of higher

education, as those terms are defined by Section 61.003,

Education Code, while the caseworker was enrolled in a bachelor's

degree or advanced degree program in an academic program that the

department determines provides necessary training for child

protective services caseworkers.

(c) Not later than December 1, 2008, the department shall report

its findings and recommendations to the governor, lieutenant

governor, and speaker of the house of representatives.

Added by Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 24, eff. September 1, 2007.

Sec. 40.0326. RECRUITMENT OF CASEWORKERS. When recruiting child

protective services caseworkers, the department shall target its

recruitment efforts toward individuals who hold a bachelor's

degree or advanced degree in at least one of the following

academic areas:

(1) social work;

(2) counseling;

(3) early childhood education;

(4) psychology;

(5) criminal justice;

(6) elementary or secondary education;

(7) sociology; or

(8) human services.

Added by Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 24, eff. September 1, 2007.

Sec. 40.033. MERIT SYSTEM. (a) The department may establish a

merit system for its employees.

(b) The merit system may be maintained in conjunction with other

state agencies that are required by federal law to operate under

a merit system.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995.

Sec. 40.034. PROHIBITED ACTIVITIES BY FORMER OFFICERS OR

EMPLOYEES. (a) For one year after the date on which a former

officer or employee of the department terminates service or

employment with the department, the individual may not, directly

or indirectly, attempt or aid in the attempt to procure a

contract with the department that relates to a program or service

in which the individual was directly concerned or for which the

individual had administrative responsibility.

(b) This section does not apply to:

(1) a former employee who is compensated on the last date of

service or employment below the amount prescribed by the General

Appropriations Act for step 1, salary group 17, of the position

classification salary schedule, including a state employee who is

exempt from the state's position classification plan; or

(2) a former officer or employee who is employed by another

state agency or a community center.

(c) A former officer or employee of the department commits an

offense if the former officer or employee violates this section.

An offense under this section is a Class A misdemeanor.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995.

Sec. 40.035. TRAINING PROGRAM FOR ADULT PROTECTIVE SERVICES;

CONTINUING EDUCATION. (a) The department shall develop and

implement a training program that each newly hired or assigned

department employee must complete before:

(1) initiating an investigation of a report of alleged abuse,

neglect, or exploitation of an elderly or disabled person under

Chapter 48; or

(2) providing protective services to elderly or disabled persons

under that chapter.

(b) The training program must:

(1) provide the person with appropriate comprehensive

information regarding:

(A) the incidence and types of reports of abuse, neglect, and

exploitation of elderly or disabled persons that are received by

the department, including information concerning false reports;

and

(B) the use and proper implementation of:

(i) the risk assessment criteria developed under Section 48.004;

(ii) the criteria used by caseworkers to determine whether

elderly or disabled persons lack capacity to consent to receive

protective services; and

(iii) the legal procedures available under Chapter 48 for the

protection of elderly or disabled persons, including the

procedures for obtaining a court order for emergency protective

services under Section 48.208;

(2) include best practices for management of a case from the

intake process to the provision of protective services, including

criteria that specify the circumstances under which an employee

should:

(A) consult a supervisor regarding a case; or

(B) refer an elderly or disabled person to an appropriate public

agency or community service provider for guardianship or other

long-term services after the delivery of protective services to

that person has been completed;

(3) provide appropriate specialized training in any necessary

topics, including:

(A) investigation of suspected identity theft and other forms of

financial exploitation and suspected self-neglect; and

(B) establishment and maintenance of working relationships with

community organizations and other local providers who provide

services to elderly and disabled persons;

(4) include on-the-job training, which must require another

department caseworker with more experience to accompany and train

the caseworker in the field;

(5) provide for the development of individualized training

plans;

(6) include training in working with law enforcement agencies

and the court system when legal intervention is sought for

investigations or emergency orders;

(7) to the maximum extent possible, include nationally

recognized best practices in addition to the best practices

required under Subdivision (2); and

(8) include testing, progress reports, or other evaluations to

assess the performance of trainees.

(c) The department at least annually shall provide comprehensive

case management training to supervisors of department employees

who conduct investigations under Chapter 48. The training must

be designed to enable the supervisors to provide guidance on

investigations of reports of alleged abuse, neglect, or

exploitation that are complex or present unique problems.

(d) The department shall develop and implement appropriate

continuing education programs for employees of the adult

protective services division who have completed initial training

under this section. The continuing education programs must

include nationally recognized best practices to the maximum

extent possible and must be designed to provide an annual update

regarding changes in:

(1) adult protective services division policies and procedures;

and

(2) applicable law, including statutory changes affecting the

adult protective services division or elderly or disabled persons

served by the division.

(e) A department employee required to participate in a

continuing education program under this section must complete the

program at least once each calendar year.

(f) The department shall:

(1) make curriculum developed for a training or continuing

education program under this section readily available to

department employees in written form; and

(2) periodically revise a training and continuing education

program established under this section as necessary to satisfy

training needs identified by the department or department

employees.

(g) The circumstances specified under Subsection (b)(2) under

which an employee should consult a supervisor regarding a case

must be consistent with the risk assessment criteria developed

under Section 48.004 that require consultation with a supervisor.

(h) The executive commissioner by rule shall provide policies

and procedures by which the department incorporates examples of

actual cases investigated by the department in the training

programs under this section for use as training tools.

(i) In implementing the training program and continuing

education programs under this section, the department, to the

maximum extent possible, shall contract with persons who are not

department employees to conduct the programs.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 2.03, eff. September 1, 2005.

Sec. 40.036. ENHANCED TRAINING OF CHILD PROTECTIVE SERVICES

CASEWORKERS. To improve the quality and consistency of training

provided to child protective services caseworkers, the department

shall:

(1) augment classroom-based training with a blended learning

environment using computer-based modules, structured field

experience, and simulation for skills development;

(2) use a core curriculum for all new department caseworkers and

specialized training for specific jobs;

(3) require that department caseworkers transferring from one

specialty to another must complete the core curriculum and

advanced training for the new specialty before assuming their new

responsibilities; and

(4) centralize accountability and oversight of all department

training in order to ensure statewide consistency.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.84, eff. September 1, 2005.

SUBCHAPTER C. GENERAL FUNCTIONS OF DEPARTMENT

Sec. 40.0505. POWERS AND DUTIES OF COMMISSIONER OF HEALTH AND

HUMAN SERVICES. The commissioner of health and human services

has the powers and duties relating to the board and executive

director as provided by Section 531.0055, Government Code. To the

extent a power or duty given to the board or executive director

by this chapter or another law conflicts with Section 531.0055,

Government Code, Section 531.0055 controls.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 2.05, eff. Sept. 1,

1999.

Sec. 40.051. STRATEGIC PLAN FOR DEPARTMENT. The department

shall develop a departmental strategic plan based on the goals

and priorities stated in the commission's coordinated strategic

plan for health and human services. The department shall also

develop its plan based on furthering the policy of family

preservation.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1022, Sec. 14, eff.

Sept. 1, 1997.

Sec. 40.0515. QUALITY ASSURANCE PROGRAM FOR ADULT PROTECTIVE

SERVICES; QUARTERLY REPORTS. (a) The department shall develop

and implement a quality assurance program for adult protective

services provided by or on behalf of the department.

(b) In developing the program, the department shall establish:

(1) client-centered outcome measures for each of the following

functions of the adult protective services program:

(A) intake process;

(B) investigations;

(C) risk assessment determinations; and

(D) delivery of protective services;

(2) minimum job performance standards for personnel and each

work department of the adult protective services division of the

department; and

(3) procedures for conducting periodic performance reviews to

monitor compliance with the standards established under

Subdivision (2), which must include requirements that, for each

caseworker in the adult protective services division of the

department, a supervisor shall conduct:

(A) at least two performance reviews each year, if the employee

has less than two years of adult protective services casework

experience; and

(B) at least one performance review each year, if the employee

has at least two years of adult protective services casework

experience.

(c) The department shall promptly address a person's or work

department's failure to meet minimum job performance standards

established under Subsection (b)(2):

(1) by issuing to the person or work department, as appropriate,

a corrective action plan detailing the actions required to comply

with the standards; or

(2) if necessary, through disciplinary action, including a

person's demotion or discharge, for repeated failure to meet the

standards.

(d) A performance review conducted under Subsection (b)(3) is

considered a performance evaluation for purposes of Section

40.032(c). The department shall ensure that disciplinary or

other corrective action is taken against a supervisor or other

managerial employee who is required to conduct a performance

evaluation under Section 40.032(c) or a performance review under

Subsection (b)(3) and who fails to complete that evaluation or

review in a timely manner.

(e) The annual performance evaluation required under Section

40.032(c) of the performance of a supervisor in the adult

protective services division must:

(1) be performed by an appropriate program administrator; and

(2) include:

(A) an evaluation of the supervisor with respect to the job

performance standards applicable to the supervisor's assigned

duties; and

(B) an evaluation of the supervisor with respect to the

compliance of employees supervised by the supervisor with the job

performance standards applicable to those employees' assigned

duties.

(f) A summary of the findings of outcome measures established

and performance reviews conducted under this section must be

reported to regional directors and other senior management

employees of the adult protective services division.

(g) Each fiscal quarter the department shall file with the

governor and the presiding officer of each house of the

legislature a report that includes:

(1) a comprehensive review of the adult protective services

division's overall performance during the preceding quarter; and

(2) a summary of the adult protective services division's

performance during the preceding quarter on each of the outcome

measures established under Subsection (b)(1).

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 2.04(a), eff. September 1, 2005.

Sec. 40.052. DUTIES RELATING TO DELIVERY OF SERVICES. The

department shall:

(1) propose and implement service delivery standards for

departmental programs;

(2) provide training and technical assistance to regional and

local service providers;

(3) provide joint training on the investigation of reports of

child abuse or neglect to department personnel and law

enforcement personnel in appropriate state and local law

enforcement agencies;

(4) develop and implement systems for monitoring departmental

program performance and service delivery;

(5) promote innovative service delivery at the local level; and

(6) cooperate and coordinate as appropriate with other

governmental entities in the delivery of services.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1022, Sec. 15, eff.

Sept. 1, 1997.

Sec. 40.0521. RULES REGARDING DOMESTIC VIOLENCE. (a) The

department shall adopt and implement rules that require an

investigating employee to document indications of domestic

violence, including elder, spousal, and child abuse. The

department may develop forms to facilitate the documentation

process.

(b) The department by rule shall require that written

information, printed in English and Spanish, concerning community

services that are available to victims of domestic violence be

distributed to those victims. The department may coordinate its

efforts under this subsection with local law enforcement agencies

already providing that information.

(c) The department shall include in its annual report

statistical compilations of information regarding domestic abuse

documented under Subsection (a).

Added by Acts 1997, 75th Leg., ch. 165, Sec. 21.02(a), eff. Sept.

1, 1997.

Sec. 40.0522. COMMUNITY EDUCATION AND TRAINING RELATING TO CHILD

ABUSE OR NEGLECT. (a) The department shall assure the

availability of community education programs designed to improve

participation of the general public in preventing, identifying,

and treating cases of child abuse or neglect, including parent

education programs.

(b) The department shall assure that training concerning child

abuse or neglect is available to professionals who are required

by law to report, investigate, or litigate those cases.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 16, eff. Sept. 1,

1997.

Sec. 40.0523. INFANT MORTALITY PREVENTION EDUCATION PROGRAM.

(a) The department and the Children's Trust Fund of Texas

Council jointly shall develop and implement a statewide education

program designed to prevent infant mortality. The department and

the council shall develop and mutually agree to a memorandum of

understanding to clearly define the responsibilities of the

department and the council under this section.

(b) In developing and implementing the program, the department

and the Children's Trust Fund of Texas Council shall request the

assistance of individuals, governmental entities, private

organizations, and other entities with specific knowledge of

infant mortality prevention.

(c) The board and the Children's Trust Fund of Texas Council

shall adopt rules to implement this section.

Added by Acts 2001, 77th Leg., ch. 157, Sec. 1, eff. Sept. 1,

2001.

Sec. 40.0524. MULTIDISCIPLINARY TEAMS. (a) To the extent

possible, the department shall establish multidisciplinary teams

to provide services relating to a report of child abuse or

neglect. A multidisciplinary team shall include professionals in

parent education and in each professional discipline necessary to

provide comprehensive medical and psychological services to a

child who is the subject of a report and to members of the

child's household.

(b) Members of a multidisciplinary team may exchange information

relating to a report of child abuse or neglect as necessary to

facilitate a thorough investigation of the report. The department

may adopt rules governing the exchange of information between

team members.

(c) A multidisciplinary team established under this section

shall coordinate services provided by the department to a child

and to members of the child's household with services available

from other sources, including public and private agencies in the

community. The goal of the multidisciplinary team is to provide

the greatest range of services possible without duplication of

effort.

(d) The department shall establish a process by which members of

a multidisciplinary team are involved in the department's

development and implementation of procedures relating to

coordination of the department's child abuse or neglect services

with services provided by other public and private agencies.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 16, eff. Sept. 1,

1997. Renumbered from Human Resources Code Sec. 40.0523 by Acts

2001, 77th Leg., ch. 157, Sec. 1.

Sec. 40.0525. SEPARATION OF INVESTIGATORY AND SERVICE DELIVERY

FUNCTIONS. (a) To the extent feasible, the department shall

separate the performance of investigations by department

employees from the delivery of services to clients and their

families. The department may take into consideration the needs

and caseloads in the different programs and regions of the state

in developing policies for the separation of the department's

investigatory and service delivery functions.

(b) The department shall develop policies and procedures for the

exchange of information between employees who are responsible for

performing investigations and employees who are responsible for

the delivery of services to clients and families.

(c) Subject to Section 40.031(b), this section does not require

the department to establish separate departments for

investigations and service delivery.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 17, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.85, eff. September 1, 2005.

Sec. 40.0526. BUILDING COMMUNITY PARTNERSHIPS TO SUPPORT

CHILDREN AND FAMILIES. (a) The department shall develop a

statewide strategy to build alliances and networks at the local

level that support the detection and treatment of child abuse and

neglect and enhance the coordination and delivery of services to

children and families.

(b) The strategy must include plans to:

(1) move staff from centralized office sites into

community-based settings to the greatest extent feasible; and

(2) enter into agreements for the establishment or development

of joint offices or workplaces with local officials and

organizations, including:

(A) children's advocacy centers;

(B) law enforcement officials;

(C) prosecutors;

(D) health care providers; and

(E) domestic violence shelters.

(c) The department may employ specialized staff, to the extent

that funds are appropriated for that purpose, to serve as:

(1) local legal liaisons who support the prosecution in each

region of legal cases through the judicial system by improving

coordination and cooperation in case consultation and preparation

of cases for court; and

(2) local community initiative specialists in each region who

focus on building community alliances and networks.

(d) An agreement made in accordance with this section for the

joint location of department personnel with other local officials

or organizations is not subject to Chapter 2167, Government Code.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.86, eff. September 1, 2005.

Sec. 40.0527. PUBLIC AWARENESS. (a) Subject to the

availability of funds, the executive commissioner by rule shall

develop and the department shall implement a statewide public

awareness campaign designed to educate the public regarding the

abuse, neglect, and exploitation of elderly and disabled persons.

(b) The department may use mass communications media, the

Internet, publications, or other means of public education in

conducting the campaign.

(c) A public awareness strategy implemented for the program must

include:

(1) the provision of information on the incidence and types of

reports of abuse, neglect, and exploitation of elderly or

disabled persons; and

(2) practices that can reduce the incidences of abuse, neglect,

and exploitation of elderly or disabled persons in this state.

(d) The department shall enlist the support and assistance of

civic, philanthropic, and public service organizations in the

performance of the duties imposed under this section.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 2.05, eff. September 1, 2005.

Sec. 40.0528. COMPREHENSIVE STAFFING AND WORKLOAD DISTRIBUTION

PLAN FOR CHILD PROTECTIVE SERVICES. (a) The department shall

develop and implement a staffing and workload distribution plan

for the child protective services program to:

(1) reduce caseloads;

(2) enhance accountability;

(3) improve the quality of investigations;

(4) eliminate delays; and

(5) ensure the most efficient and effective use of child

protective services staff and resources.

(b) In developing and implementing the plan, the department

shall, subject to available funds:

(1) develop a methodology for the equitable distribution of

investigative and other staff to ensure an equitable assignment

of cases in each area of the state;

(2) evaluate the duties of investigators and supervisors and

identify and reassign functions that may be performed more

efficiently by support or other paraprofessional staff;

(3) ensure that investigative and service units contain adequate

supervisory and support staff;

(4) provide incentives to recruit and retain:

(A) caseworkers and supervisors assigned to investigative units;

and

(B) specialized staff with law enforcement or forensic

investigation experience;

(5) ensure that caseworkers and supervisors who are not in an

investigations unit are paid appropriately to increase employee

retention;

(6) when appropriate, identify and use alternative work

schedules;

(7) use a system of regional hiring supervisors for targeted

recruitment efforts;

(8) improve staff recruitment and screening methods to promote

the hiring of the most qualified candidates and improve an

applicant's understanding of the job requirements;

(9) reduce the time necessary to complete a plan of service for

a child and family when providing family-based safety services;

and

(10) identify methods to reduce the administrative area that a

manager is responsible for to increase accountability.

(c) This section does not prevent the department from

contracting for special investigator services as needed.

(d) In reporting information relating to caseloads of child

protective services caseworkers, in addition to reporting

caseload by each individual affected by the case, the department

shall report the number of cases for each caseworker on the basis

of family unit.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.87, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 25, eff. September 1, 2007.

Sec. 40.053. DUTY TO PERFORM OTHER FUNCTIONS. The department

shall perform other functions as required by law.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995.

Sec. 40.054. ACCESS TO CRIMINAL HISTORY. Subject to the

availability of funds appropriated by the legislature, the

department is entitled to obtain any criminal history information

from records maintained by:

(1) the Department of Public Safety, as prescribed by Section

411.114, Government Code;

(2) another law enforcement agency in this state, subject to the

same procedures and limitations prescribed by Section 411.114,

Government Code, as applicable; or

(3) federal agencies, as provided by federal law.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995.

Sec. 40.055. LEGISLATIVE APPROPRIATION REQUEST. The department

shall submit any legislative appropriation request to the

commission for comment and for incorporation into the

commission's consolidated health and human services budget

recommendation. The legislative appropriation request must comply

with state priorities and federal requirements.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995.

Sec. 40.056. USE OF FUNDS. (a) Notwithstanding any other

provision of law, the department may extend the scope of its

programs to the extent necessary to ensure that federal matching

funds are available, if the department determines that the

extension of scope is feasible and within the limits of

appropriated funds.

(b) The department may accept, spend, and transfer federal and

state funds appropriated for programs authorized by federal law.

The department may accept, spend, and transfer funds received

from any source, including a county, municipality, or public or

private agency.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995.

Sec. 40.0561. COMMUNITY YOUTH DEVELOPMENT GRANTS. (a) Subject

to available funding, the department shall award community youth

development grants to communities identified by incidence of

crime. The department shall give priority in awarding grants

under this section to areas of the state in which there is a high

incidence of juvenile crime.

(b) The purpose of a grant under this section is to assist a

community in alleviating conditions in the family and community

that lead to juvenile crime.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 21.03(a), eff. Sept.

1, 1997.

Sec. 40.0562. FEDERAL FUNDING FOR CERTAIN CHILDREN. (a) For

purposes of Medicaid eligibility only, the department shall

classify as a "child in substitute care" each child who is in the

conservatorship of the state and placed in the home of a

relative. A child classified as a "child in substitute care"

under this subsection is not automatically eligible to receive

foster care payments because of that classification.

(b) The department shall ensure that each time study used to

allocate costs identifies all costs incurred on behalf of a child

if the child's case plan clearly indicates that substitute care

is the planned arrangement for that child.

(c) The department shall claim federal financial participation

under Title IV-E, Social Security Act (42 U.S.C. Section 670 et

seq.), for all nonrecurring adoption expenses at the highest rate

authorized by federal law. The department shall include all

charges from state attorneys and state courts and any applicable

overhead. The department may claim the expenses as either

administrative or training expenses depending on which

classification results in a higher federal match.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 21.04(a), eff. Sept.

1, 1997.

Sec. 40.0563. FEDERAL REIMBURSEMENT FOR FOSTER CARE COSTS. The

department shall work with the Health and Human Services

Commission to develop methods to maximize the amount of federal

reimbursement funds received under:

(1) Title IV-E, Social Security Act (42 U.S.C. Section 670 et

seq.), for administering the foster care program and for

providing child care in for-profit facilities through the foster

care program; and

(2) Title XIX, Social Security Act (42 U.S.C. Section 1396 et

seq.).

Added by Acts 1997, 75th Leg., ch. 484, Sec. 1, eff. Sept. 1,

1997.

Sec. 40.0564. DEPARTMENT FUNDS. All money paid to the

department under this chapter is subject to Subchapter F, Chapter

404, Government Code.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 18, eff. Sept. 1,

1997.

Sec. 40.0565. REPORT. The department shall file with the

governor and the presiding officer of each house of the

legislature a complete and detailed written report accounting for

all funds received and disbursed by the department during the

preceding fiscal year. The annual report must meet the reporting

requirements, including reporting deadlines, applicable to

financial reporting in the General Appropriations Act.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 18, eff. Sept. 1,

1997.

Sec. 40.0566. COUNTY OUTREACH PROGRAM. (a) The department

shall develop and implement a standard statewide outreach program

under which the department:

(1) informs each county of the availability of federal funds to

pay costs of providing child protective services within the

county; and

(2) provides technical assistance on request to a county seeking

federal funds.

(b) In implementing the program, the department shall:

(1) designate local department personnel responsible for

performing the functions specified in Subsection (a);

(2) designate a statewide coordinator responsible for

coordinating the activities of local department personnel and

developing methods of providing information to counties; and

(3) develop a database that:

(A) identifies department and county personnel involved with the

outreach program; and

(B) contains information regarding the date and type of

assistance provided by the department to each county.

(c) The department, in consultation with the Legislative Budget

Board, shall ensure that a record is maintained of the amount of

funding for child protective services that each county receives

directly from the federal government.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 18, eff. Sept. 1,

1997. Renumbered from Sec. 40.0563 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(79), eff. Sept. 1, 1999.

Sec. 40.057. GIFTS AND GRANTS. The department may accept a gift

or grant from a public or private source to perform any of the

department's powers or duties.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995.

Sec. 40.058. CONTRACTS AND AGREEMENTS. (a) The department may

enter into contracts or agreements with any person, including a

federal, state, or other public or private agency, as necessary

to perform any of the department's powers or duties.

(b) A contract for the purchase of program-related client

services must include:

(1) clearly defined goals and outcomes that can be measured to

determine whether the objectives of the program are being

achieved;

(2) clearly defined sanctions or penalties for noncompliance

with contract terms; and

(3) clearly specified accounting, reporting, and auditing

requirements applicable to money received under the contract.

(b-1) A contract for the purchase of substitute care services,

as defined by Section 264.106, Family Code, must be procured

using:

(1) department procurement procedures; or

(2) procurement procedures approved by the executive

commissioner that promote open and fair competition.

(c) The department shall monitor a contractor's performance

under a contract for the purchase of program-related client

services. In monitoring performance, the department shall:

(1) use a risk-assessment methodology to ensure compliance with

financial and performance requirements under the contract; and

(2) obtain and evaluate program cost information to ensure that

all costs, including administrative costs, are reasonable and

necessary to achieve program objectives.

(d) An agreement made under this section is not subject to

Chapter 771 or 791, Government Code.

(e) This section does not prohibit the department from entering

into a contract or agreement subject to Chapter 771 or 791,

Government Code, for a purpose authorized in the applicable

chapter.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1022, Sec. 19, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.88, eff. September 1, 2005.

Sec. 40.059. FEES. The department may set and charge

appropriate fees in the administration and delivery of services.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995.

Sec. 40.060. INDEMNIFICATION FOR LEGAL EXPENSES. If a present

or former employee of the department who is or was involved in

activities relating to the protection of children or elderly or

disabled persons is criminally prosecuted for conduct involving

the person's misfeasance or nonfeasance in the course and scope

of the person's employment and is found not guilty after a trial

or appeal or if the complaint or indictment is dismissed without

a plea of guilty or nolo contendere being entered, the department

may indemnify the person or the person's estate for the

reasonable attorney's fees incurred in defense of the prosecution

up to a maximum of $10,000.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995.

Sec. 40.061. IMMUNITY. (a) A department employee, a member of

a multidisciplinary team established under Section 40.0524, or an

authorized department volunteer who performs a departmental duty

or responsibility is immune from civil or criminal liability for

any act or omission that relates to the duty or responsibility if

the person acted in good faith and within the scope of the

person's authority.

(b) In this section, "volunteer" means a person who:

(1) renders services for or on behalf of the department under

the supervision of a department employee; and

(2) does not receive compensation that exceeds the authorized

expenses the person incurs in rendering those services.

(c) This section does not provide immunity to a department

employee who, in a suit affecting the parent-child relationship

in which child abuse is alleged or that arises out of a child

abuse investigation, in a criminal prosecution for an offense in

which child abuse is an element, or in the preparation of the

suit or prosecution:

(1) commits or attempts to commit perjury;

(2) fabricates or attempts to fabricate evidence;

(3) knowingly conceals or intentionally withholds information

that would establish that a person alleged to have committed

child abuse did not commit child abuse; or

(4) violates state or federal law in the investigation or

prosecution of the suit.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1022, Sec. 20, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 157, Sec. 2, eff. Sept.

1, 2001.

Sec. 40.062. EXEMPTION FROM CERTAIN COSTS AND FEES. The

department is not required to pay any cost or fee otherwise

imposed for court proceedings or other services, including a:

(1) filing fee or fee for issuance or service of process imposed

by Section 110.002, Family Code, or by Section 51.317,

51.318(b)(2), or 51.319, Government Code;

(2) transfer fee imposed by Section 110.002 or 110.005, Family

Code;

(3) court reporter fee imposed by Section 51.601, Government

Code;

(4) judicial fund fee imposed by Sections 51.701 and 51.702,

Government Code;

(5) judge's fee imposed by Section 25.0008 or 25.0029,

Government Code;

(6) cost or security fee imposed by Section 12 or 622, Probate

Code; or

(7) fee imposed by a county officer under Section 118.011 or

118.052, Local Government Code.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1022, Sec. 21, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 426, Sec. 6, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 9.001(g), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 733, Sec. 1, eff. Sept.

1, 2003.

Sec. 40.063. EXCEPTIONS FROM CERTAIN PROVISIONS OF

ADMINISTRATIVE PROCEDURE ACT. Section 2001.038 and Subchapters C

through H, Chapter 2001, Government Code, do not apply to the

granting, payment, denial, or withdrawal of financial or medical

assistance or benefits under a service program of the department.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995.

Sec. 40.064. INTERAGENCY COOPERATION AND EXCHANGE OF

INFORMATION. (a) The department may execute a memorandum of

understanding with another state agency to facilitate the

implementation of a program or the delivery of a service that the

department is required by law to implement or deliver.

(b) The department may establish procedures to exchange with

another state agency or governmental entity information that is

necessary for the department or the agency or entity to properly

execute its respective duties and responsibilities. An exchange

of information does not affect whether the information is subject

to disclosure under Chapter 552, Government Code.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995.

Sec. 40.065. COMMUNICATIONS OFFICER; PLAN. (a) The department

shall designate one or more department employees to be primarily

responsible for communicating with the public regarding the

department's powers and duties. Through the use of designated

employees, the department shall ensure:

(1) effective communications between the department and persons

seeking to report abuse or neglect or inquiring about the status

of a case; and

(2) effective and timely response to questions from the public

within the department's confidentiality guidelines.

(b) The department shall develop and implement a communication

plan to ensure statewide public and government awareness of child

abuse or neglect investigated by the department. The plan shall

include information detailing the procedure followed by the

department during the investigation and the responsibilities of

the department in child abuse cases. In implementing the plan,

the department shall establish a process for expediting the

reporting of child abuse or neglect to the department. The

department shall adopt rules to implement this subsection.

Added by Acts 1995, 74th Leg., ch. 920, Sec. 1, eff. Sept. 1,

1995.

Sec. 40.066. COOPERATION WITH STATE OFFICE OF ADMINISTRATIVE

HEARINGS. (a) Except as provided by Subsection (e), the

department and the chief administrative law judge of the State

Office of Administrative Hearings shall adopt a memorandum of

understanding under which the State Office of Administrative

Hearings, on behalf of the department, conducts all contested

case hearings authorized or required by law to be conducted by

the department under the administrative procedure law, Chapter

2001, Government Code.

(b) The memorandum of understanding shall require the chief

administrative law judge, the department, and the executive

director to cooperate in connection with a contested case hearing

and may authorize the State Office of Administrative Hearings to

perform any administrative act, including giving of notice, that

is required to be performed by the department or executive

director.

(c) The administrative law judge who conducts a contested case

hearing for the State Office of Administrative Hearings on behalf

of the department shall enter the final decision in the case

after completion of the hearing.

(d) The department by interagency contract shall reimburse the

State Office of Administrative Hearings for the costs incurred in

conducting contested case hearings for the department. The

department may pay an hourly fee for the costs of conducting

those hearings or a fixed annual fee negotiated biennially by the

department and the State Office of Administrative Hearings to

coincide with the department's legislative appropriations

request.

(e) This section does not apply to a personnel grievance hearing

involving a department employee.

(f) Unless otherwise agreed by all parties to a contested case,

a hearing conducted by the State Office of Administrative

Hearings on behalf of the department under this section must be

held in the department's administrative region in which the

conduct at issue in the case occurred.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 22, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1128, Sec. 1, eff.

Sept. 1, 1999.

Sec. 40.067. DELIVERY OF SERVICES IN AREAS BORDERING UNITED

MEXICAN STATES. The department shall:

(1) study issues related to providing child and adult protective

services in areas bordering the United Mexican States;

(2) develop a plan for providing those services in the most

efficient manner; and

(3) pursue and enter into agreements for coordinated services,

to the extent permissible under federal law, with the United

Mexican States or any of its political subdivisions.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 22, eff. Sept. 1,

1997.

Sec. 40.068. LOCAL ACCOUNTS. (a) The department may establish

and maintain local bank or savings accounts for a client of the

department as necessary to administer funds belonging to the

client or received in trust for or on behalf of the client.

(b) Funds maintained in an account for the benefit of a child

who is under the managing conservatorship of the department may

be used by the department for the support of the child, including

the payment of foster care expenses, or may be paid to a person

providing care for the child.

(c) The department shall spend funds in a guardianship of a

client's estate in compliance with Chapter XIII, Texas Probate

Code.

(d) Except as provided by Subsection (c), funds maintained in an

account for the benefit of a client of the department may be used

to provide care, including medical care, for the client.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 22, eff. Sept. 1,

1997.

Sec. 40.069. REQUIRED AFFIDAVIT FOR APPLICANTS FOR EMPLOYMENT.

(a) An applicant for temporary or permanent employment with the

department whose employment or potential employment with the

department involves direct interactions with or the opportunity

to interact and associate with children must execute and submit

the following affidavit with the application for employment:

STATE OF ____________

COUNTY OF ____________

I swear or affirm under penalty of perjury that I do not now and

I have not at any time, either as an adult or as a juvenile:

1. Been convicted of;

2. Pleaded guilty to (whether or not resulting in a conviction);

3. Pleaded nolo contendere or no contest to;

4. Admitted;

5. Had any judgment or order rendered against me (whether by

default or otherwise);

6. Entered into any settlement of an action or claim of;

7. Had any license, certification, employment, or volunteer

position suspended, revoked, terminated, or adversely affected

because of;

8. Been diagnosed as having or have been treated for any mental

or emotional condition arising from;

9. Resigned under threat of termination of employment or

volunteerism for;

10. Had a report of child abuse or neglect made and substantiated

against me for; or

11. Have any pending criminal charges against me in this or any

other jurisdiction for;

Any conduct, matter, or thing (irrespective of formal name

thereof) constituting or involving (whether under criminal or

civil law of any jurisdiction):

1. Any felony;

2. Rape or other sexual assault;

3. Physical, sexual, emotional abuse and/or neglect of a minor;

4. Incest;

5. Exploitation, including sexual, of a minor;

6. Sexual misconduct with a minor;

7. Molestation of a child;

8. Lewdness or indecent exposure;

9. Lewd and lascivious behavior;

10. Obscene or pornographic literature, photographs, or videos;

11. Assault, battery, or any violent offense involving a minor;

12. Endangerment of a child;

13. Any misdemeanor or other offense classification involving a

minor or to which a minor was a witness;

14. Unfitness as a parent or custodian;

15. Removing children from a state or concealing children in

violation of a court order;

16. Restrictions or limitations on contact or visitation with

children or minors;

17. Any type of child abduction; or,

18. Similar or related conduct, matters, or things.

Except the following (list all incidents, location, description,

and date) (if none, write NONE):

Signed________________________

Date_______________.

Subscribed and sworn to (or affirmed) before me this ______ day

of _________________,_________.

Signature of notarial officer ______________________________.

(seal, if any, of notarial officer)

My commission expires: ___________

(b) The failure or refusal of the applicant to sign or provide

the affidavit constitutes good cause for refusal to hire the

applicant.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 22, eff. Sept. 1,

1997.

Sec. 40.070. SUPPORT SERVICES FOR CERTAIN FAMILIES. (a) If the

department places a child who is in the conservatorship of the

state in the home of a grandparent of the child, the department

shall:

(1) refer the grandparent to support services offered by the

department; and

(2) inform the grandparent of the availability of financial

assistance under Chapter 31, including supplemental financial

assistance, if the eligibility requirements of that chapter are

satisfied.

(b) The department shall maintain complete records and compile

statistics regarding the number of children who are placed by the

department in the home of a grandparent of the child.

Added by Acts 1999, 76th Leg., ch. 471, Sec. 2, eff. Sept. 1,

1999.

Sec. 40.071. DRUG-ENDANGERED CHILD INITIATIVE. The department

shall establish a drug-endangered child initiative aimed at

protecting children who are exposed to heroin, cocaine or any of

its forms, or methamphetamine or to chemicals and other hazardous

materials used in the illicit manufacture of methamphetamine.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.89, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 26, eff. September 1, 2007.

Sec. 40.072. DUTY TO REPORT; DEPARTMENT RECORDS. (a) To the

extent that reporting does not interfere with an ongoing criminal

investigation, the Department of Public Safety and each local law

enforcement agency shall report to the department on discovering

the presence of a child in a location where methamphetamine is

manufactured.

(b) The department shall maintain a record of reports received

under this section and shall include in the record information

regarding actions taken by the department to ensure the child's

safety and well-being.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.89, eff. September 1, 2005.

Sec. 40.073. PARENTAL ADVISORY COMMITTEE. (a) The Parental

Advisory Committee shall advise the department on policies

affecting parents and their involvement with the department,

including:

(1) investigations of allegations of abuse or neglect;

(2) designations of alternative placements for children; and

(3) standards for persons who investigate reports of abuse or

neglect on the state or local level.

(b) The Parental Advisory Committee consists of members

appointed by the governor. The governor shall establish:

(1) the qualifications for committee members;

(2) the terms for committee members; and

(3) the number of committee members.

(c) Chapter 2110, Government Code, does not apply to the

committee.

(d) A committee member may not receive compensation for serving

on the committee but is entitled to reimbursement of travel

expenses incurred by the member while conducting the business of

the committee as provided by the General Appropriations Act.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.89, eff. September 1, 2005.

SUBCHAPTER D. CHILD ABUSE AND NEGLECT PRIMARY PREVENTION PROGRAMS

Sec. 40.101. DEFINITIONS. In this subchapter:

(1) "Children's trust fund" means a child abuse and neglect

primary prevention program.

(2) "Primary prevention" means services and activities available

to the community at large or to families to prevent child abuse

and neglect before it occurs.

(3) "Operating fund" means the Department of Protective and

Regulatory Services child abuse and neglect prevention operating

fund account.

(4) "State agency" means a board, commission, department,

office, or other state agency that:

(A) is in the executive branch of the state government;

(B) was created by the constitution or a statute of this state;

and

(C) has statewide jurisdiction.

(5) "Trust fund" means the child abuse and neglect prevention

trust fund account.

Added by Acts 2001, 77th Leg., ch. 957, Sec. 1, eff. Sept. 1,

2001.

Sec. 40.102. CHILD ABUSE AND NEGLECT PRIMARY PREVENTION

PROGRAMS. (a) The department shall operate the children's trust

fund to:

(1) set policy, offer resources for community primary prevention

programs, and provide information and education on prevention of

child abuse and neglect;

(2) develop a state plan for expending funds for child abuse and

neglect primary prevention programs that includes an annual

schedule of transfers of trust fund money to the operating fund;

(3) develop eligibility criteria for applicants requesting

funding for child abuse and neglect primary prevention programs;

and

(4) establish funding priorities for child abuse and neglect

primary prevention programs.

(b) The children's trust fund shall accommodate the department's

existing rules and policies in procuring, awarding, and

monitoring contracts and grants.

(c) The department may:

(1) apply for and receive funds made available by the federal

government or another public or private source for administering

programs under this subchapter and for funding for child abuse

and neglect primary prevention programs; and

(2) solicit donations for child abuse and neglect primary

prevention programs.

Added by Acts 2001, 77th Leg., ch. 957, Sec. 1, eff. Sept. 1,

2001.

Sec. 40.104. ADMINISTRATIVE AND OTHER COSTS. (a)

Administrative costs under this subchapter during any fiscal year

may not exceed an amount equal to 50 percent of the interest

credited to the trust fund during the preceding fiscal year.

(b) Funds expended under a special project grant from a

governmental source or a nongovernmental source for public

education or public awareness may not be counted as

administrative costs for the purposes of this section.

Added by Acts 2001, 77th Leg., ch. 957, Sec. 1, eff. Sept. 1,

2001.

Sec. 40.105. CHILD ABUSE AND NEGLECT PREVENTION TRUST FUND

ACCOUNT. (a) The child abuse and neglect prevention trust fund

account is an account in the general revenue fund. Money in the

trust fund is dedicated to child abuse prevention programs.

(b) The department may transfer money contained in the trust

fund to the operating fund at any time. However, during a fiscal

year the department may not transfer more than the amount

appropriated for the operating fund for that fiscal year. Money

transferred to the operating fund that was originally deposited

to the credit of the trust fund under Section 118.022, Local

Government Code, may be used only for child abuse and neglect

primary prevention programs.

(c) Interest earned on the trust fund shall be credited to the

trust fund.

(d) The trust fund is exempt from the application of Section

403.095, Government Code.

Text of subsection effective on September 01, 2010

(e) All marriage license fees and other fees collected for and

deposited in the trust fund and interest earned on the trust fund

balance shall be appropriated each biennium only to the operating

fund for primary child abuse prevention programs.

Added by Acts 2001, 77th Leg., ch. 957, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

632, Sec. 4, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

632, Sec. 4, eff. September 1, 2010.

Sec. 40.106. DEPARTMENT OPERATING FUND ACCOUNT. (a) The

Department of Protective and Regulatory Services child abuse and

neglect prevention operating fund account is an account in the

general revenue fund.

(b) Administrative and other costs allowed in Section 40.104

shall be taken from the operating fund. The department may

transfer funds contained in the operating fund to the trust fund

at any time.

(c) The legislature may appropriate the money in the operating

fund to carry out the provisions of this subchapter.

(d) The operating fund is exempt from the application of Section

403.095, Government Code.

Added by Acts 2001, 77th Leg., ch. 957, Sec. 1, eff. Sept. 1,

2001.

Sec. 40.107. CONTRIBUTIONS. (a) The department may solicit

contributions from any appropriate source.

(b) Any other contributions for child abuse and neglect primary

prevention or other prevention and early intervention programs

shall be deposited into a separate designated fund in the state

treasury and shall be used for that designated purpose.

(c) A person may contribute funds to either the trust fund, the

operating fund, or a fund designated by the department for a

specific child abuse and neglect primary prevention or other

prevention or early intervention purpose.

(d) If a person designates that a contribution is intended as a

donation to a specific fund, the contribution shall be deposited

in the designated fund.

Added by Acts 2001, 77th Leg., ch. 957, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 42. REGULATION OF CERTAIN FACILITIES, HOMES, AND AGENCIES THAT PROVIDE CHILD-CARE SERVICES

HUMAN RESOURCES CODE

TITLE 2. DEPARTMENT OF HUMAN SERVICES AND DEPARTMENT OF

PROTECTIVE AND REGULATORY SERVICES

SUBTITLE D. DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES; CHILD

WELFARE AND PROTECTIVE SERVICES

CHAPTER 42. REGULATION OF CERTAIN FACILITIES, HOMES, AND AGENCIES

THAT PROVIDE CHILD-CARE SERVICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 42.001. PURPOSE. The purpose of this chapter is to protect

the health, safety, and well-being of the children of the state

who reside in child-care facilities by establishing statewide

minimum standards for their safety and protection and by

regulating the facilities through a licensing program. It is the

policy of the state to ensure the protection of all children

under care in child-care facilities and to encourage and assist

in the improvement of child-care programs. It is also the intent

of the legislature that freedom of religion of all citizens is

inviolate. With respect to a school or child-care facility

sponsored by a religious organization, nothing in this chapter

gives a governmental agency authority to regulate, control,

supervise, or in any way be involved in the:

(1) form, manner, or content of religious instruction, ministry,

teaching, or the curriculum offered by the school or facility;

(2) ability of the school or facility to select and supervise

qualified personnel, and otherwise control the terms of

employment, including the right to employ individuals who share

the religious views of the school or facility;

(3) internal self-governance and autonomy of the school or

facility; or

(4) religious environment of the school or facility, such as

symbols, art, icons, and scripture.

Acts 1979, 66th Leg., p. 2358, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1997, 75th Leg., ch. 664, Sec. 2,

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1063, Sec. 2, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 218, Sec. 1, eff. Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 27, eff. September 1, 2007.

Sec. 42.002. DEFINITIONS. In this chapter:

(1) "Child" means a person under 18 years of age.

(2) "Division" means the division designated by the department

to carry out the provisions of this chapter.

(3) "Child-care facility" means a facility licensed, certified,

or registered by the department to provide assessment, care,

training, education, custody, treatment, or supervision for a

child who is not related by blood, marriage, or adoption to the

owner or operator of the facility, for all or part of the 24-hour

day, whether or not the facility is operated for profit or

charges for the services it offers.

(4) "General residential operation" means a child-care facility

that provides care for more than 12 children for 24 hours a day,

including facilities known as children's homes, halfway houses,

residential treatment centers, emergency shelters, and

therapeutic camps.

(5) "Foster group home" means a child-care facility that

provides care for 7 to 12 children for 24 hours a day.

(6) "Foster home" means a child-care facility that provides care

for not more than six children for 24 hours a day.

(7) "Day-care center" means a child-care facility that provides

care at a location other than the residence of the director,

owner, or operator of the child-care facility for seven or more

children under 14 years of age for less than 24 hours a day, but

at least two hours a day, three or more days a week.

(8) "Group day-care home" means a child-care facility that

provides care at the residence of the director, owner, or

operator of the child-care facility for seven or more children

under 14 years of age for less than 24 hours a day, but at least

two hours a day, three or more days a week.

(9) "Family home" means a home that provides regular care in the

caretaker's own residence for not more than six children under 14

years of age, excluding children who are related to the

caretaker, and that provides care after school hours for not more

than six additional elementary school children, but the total

number of children, including children who are related to the

caretaker, does not exceed 12 at any given time. The term does

not include a home that provides care exclusively for any number

of children who are related to the caretaker.

(10) "Agency foster group home" means a facility that provides

care for seven to 12 children for 24 hours a day, is used only by

a licensed child-placing agency, and meets department standards.

(11) "Agency foster home" means a facility that provides care

for not more than six children for 24 hours a day, is used only

by a licensed child-placing agency, and meets department

standards.

(12) "Child-placing agency" means a person, including an

organization, other than the natural parents or guardian of a

child who plans for the placement of or places a child in a

child-care facility, agency foster home, agency foster group

home, or adoptive home.

(13) "Facilities" includes child-care facilities and

child-placing agencies.

(14) "State of Texas" or "state" does not include political

subdivisions of the state.

(15) "Religious organization" means a church, synagogue, or

other religious institution whose purpose is to support and serve

the propagation of truly held religious beliefs.

(16) "Children who are related to the caretaker" means children

who are the children, grandchildren, siblings,

great-grandchildren, first cousins, nieces, or nephews of the

caretaker, whether by affinity or consanguinity or as the result

of a relationship created by court decree.

(17) "Regular care" means care that is provided at least:

(A) four hours a day, three or more days a week, for three or

more consecutive weeks; or

(B) four hours a day for 40 or more days in a period of 12

months.

(18) "Controlling person" means a person who, either alone or in

connection with others, has the ability to directly or indirectly

influence or direct the management, expenditures, or policies of

a residential child-care facility.

(19) "Residential child-care facility" means a facility licensed

or certified by the department that operates for all of the

24-hour day. The term includes general residential operations,

child-placing agencies, foster group homes, foster homes, agency

foster group homes, and agency foster homes.

Text of subdivision as added by Acts 2009, 81st Leg., R.S., Ch.

46, Sec. 1

(20) "Children's product" means a product that is designed or

intended to be used by a child under 13 years of age or used by a

caregiver during the care of a child under 13 years of age. The

term does not include:

(A) an item that is not designed or intended to be used solely

or primarily by a child under 13 years of age or in the care of a

child under 13 years of age;

(B) a medication, a drug, food, or another item that is intended

to be ingested; or

(C) clothing.

Text of subdivision as added by Acts 2009, 81st Leg., R.S., Ch.

720, Sec. 2

(20) "Before-school or after-school program" means a child-care

facility that provides care before or after, or before and after,

the customary school day and during school holidays, for at least

two hours a day, three days a week, to children who attend

prekindergarten through grade six.

(21) "School-age program" means a child-care facility that

provides supervision, along with recreation or skills instruction

or training, and may provide transportation, before or after the

customary school day, for at least two hours a day, three days a

week, to children attending prekindergarten through grade six. A

school-age program may also operate during school holidays, the

summer period, or any other time when school is not in session.

Acts 1979, 66th Leg., p. 2359, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1981, 67th Leg., p. 2812, ch. 759,

Sec. 1, eff. Aug. 31, 1981; Acts 1987, 70th Leg., ch. 1052, Sec.

4.01, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 984, Sec. 1,

eff. June 15, 1989; Acts 1997, 75th Leg., ch. 1022, Sec. 23, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1063, Sec. 3, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1217, Sec. 1, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 218, Sec. 2, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.90, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

46, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

720, Sec. 2, eff. September 1, 2009.

Sec. 42.003. REFERENCE TO CHILD-CARE INSTITUTION. A reference

in law to a "child-care institution" means a general residential

operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

720, Sec. 3, eff. September 1, 2009.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 42.021. DIVISION DESIGNATED. (a) The department may

designate a division within the department to carry out

responsibilities the department may delegate or assign under this

chapter. The department shall ensure the independence of the

division from the child protective services division.

(b) The commissioner shall appoint as director of a division

designated under Subsection (a) a person who meets the

qualifications set by the executive commissioner. The

commissioner shall ensure the director's independence from the

child protective services division and may not terminate the

director without the approval of the executive commissioner.

(c) The department shall employ sufficient personnel and provide

training for the personnel to carry out the provisions of this

chapter.

(d) The commissioner may divide the state into regions for the

purpose of administering this chapter.

Acts 1979, 66th Leg., p. 2360, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

8.020, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1063, Sec.

4, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.91, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 28, eff. September 1, 2007.

Sec. 42.0211. SAFETY SPECIALISTS, RISK ANALYSTS, AND PERFORMANCE

MANAGEMENT. (a) The division shall employ at least one

specially trained investigation safety specialist, whose duties

include the duty to:

(1) review and evaluate the intake of reports that include

allegations associated with a higher risk of harm to the child;

and

(2) consult with the assigned investigator to provide

specialized guidance and resources to assist the investigation.

(b) The division shall employ at least one risk analyst, whose

duties include the duty to:

(1) identify facilities, including child-placing agencies, whose

compliance histories indicate the potential for a higher risk of

harm to children in the care of the facility;

(2) review the monitoring and inspection reports for any

facilities described by Subdivision (1) to assess the quality of

the investigation or monitoring; and

(3) identify any additional monitoring or enforcement action

that may be appropriate to ensure the safety of a child in the

care of the facility.

(c) The division must include a performance management unit with

duties that include:

(1) conducting quality assurance reviews of randomly selected

monitoring and investigative reports to ensure compliance with

all relevant laws, rules, and agency policies; and

(2) making recommendations to improve the quality and

consistency of monitoring and investigations.

Added by Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 29(a), eff. September 1, 2007.

Sec. 42.0221. COMMITTEE ON LICENSING STANDARDS. (a) The

committee on licensing standards is composed of seven members

appointed by the governor as follows:

(1) one member who operates a residential child-care facility

licensed by the department;

(2) one member who operates a child-placing agency licensed by

the department;

(3) one member who operates a licensed child-care facility that

provides care for children for less than 24 hours a day;

(4) one member who is a parent, guardian, or custodian of a

child who uses a facility licensed by the department;

(5) one member who is an expert in the field of child care and

child development; and

(6) two members employed by the department who work with

facilities licensed by the department.

(b) Members of the committee serve two-year terms, with the

terms of three or four members, as appropriate, expiring February

1 of each year.

(c) The governor shall designate a member of the committee to

serve as the presiding officer.

(d) The committee shall meet twice a year at the call of the

presiding officer.

(e) The committee shall review and analyze the information

provided by the department and committee members and shall make

recommendations for policy and statutory changes relating to

licensing standards and facility inspections. The review and

analysis by the committee shall include the analysis of:

(1) the deaths of children who are in substitute care, including

reports and findings of child fatality review teams under

Subchapter F, Chapter 264, Family Code;

(2) the types of licensing violations for each weighted risk and

region;

(3) the details of administrative reviews and appeals; and

(4) the type of technical assistance provided and the

qualifications of those providing technical assistance.

(f) The committee shall report its findings and recommendations

to the department and the legislature not later than December 1

of each year.

Added by Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 30, eff. September 1, 2007.

Sec. 42.023. ANNUAL REPORT. (a) The department shall prepare

an annual written report regarding the department's activities

under this chapter.

(b) The annual report shall include:

(1) a report by regions of applications for licensure or

certification, of initial licenses issued, denied, or revoked, of

licenses issued, denied, suspended or revoked, of emergency

closures and injunctions, and of the compliance of state-operated

agencies, if such agencies exist, with certification

requirements;

(2) a summary of the training programs required by the

department and their effectiveness;

(3) a summary of training and other professional development

opportunities offered to facilities' staffs;

(4) a report of new administrative procedures, of the number of

staff and staff changes, and of plans for the coming year; and

(5) a report of trends in licensing violations on a statewide

and regional basis and the department's plans to address those

trends through the provision of technical assistance.

(c) Copies of the annual report shall be available to any state

citizen on request.

Acts 1979, 66th Leg., p. 2360, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 18, Sec. 2,

eff. April 3, 1985; Acts 1995, 74th Leg., ch. 76, Sec. 8.022,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1063, Sec. 6, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.92, eff. September 1, 2005.

Sec. 42.024. ADMINISTRATIVE PROCEDURE. Chapter 2001, Government

Code applies to all procedures under this chapter except where it

is contrary to or inconsistent with the provisions of this

chapter.

Acts 1979, 66th Leg., p. 2361, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

5.95(49), eff. Sept. 1, 1995.

SUBCHAPTER C. REGULATION OF CERTAIN FACILITIES, HOMES, AND

AGENCIES

Sec. 42.041. REQUIRED LICENSE. (a) No person may operate a

child-care facility or child-placing agency without a license

issued by the department.

(b) This section does not apply to:

(1) a state-operated facility;

(2) an agency foster home or agency foster group home;

(3) a facility that is operated in connection with a shopping

center, business, religious organization, or establishment where

children are cared for during short periods while parents or

persons responsible for the children are attending religious

services, shopping, or engaging in other activities, including

retreats or classes for religious instruction, on or near the

premises, that does not advertise as a child-care facility or

day-care center, and that informs parents that it is not licensed

by the state;

(4) a school or class for religious instruction that does not

last longer than two weeks and is conducted by a religious

organization during the summer months;

(5) a youth camp licensed by the Department of State Health

Services;

(6) a facility licensed, operated, certified, or registered by

another state agency;

(7) an educational facility that is accredited by the Texas

Education Agency, the Southern Association of Colleges and

Schools, or an accreditation body that is a member of the Texas

Private School Accreditation Commission and that operates

primarily for educational purposes for prekindergarten and above,

a before-school or after-school program operated directly by an

accredited educational facility, or a before-school or

after-school program operated by another entity under contract

with the educational facility, if the Texas Education Agency, the

Southern Association of Colleges and Schools, or the other

accreditation body, as applicable, has approved the curriculum

content of the before-school or after-school program operated

under the contract;

(8) an educational facility that operates solely for educational

purposes for prekindergarten through at least grade two, that

does not provide custodial care for more than one hour during the

hours before or after the customary school day, and that is a

member of an organization that promulgates, publishes, and

requires compliance with health, safety, fire, and sanitation

standards equal to standards required by state, municipal, and

county codes;

(9) a kindergarten or preschool educational program that is

operated as part of a public school or a private school

accredited by the Texas Education Agency, that offers educational

programs through grade six, and that does not provide custodial

care during the hours before or after the customary school day;

(10) a family home, whether registered or listed;

(11) an educational facility that is integral to and inseparable

from its sponsoring religious organization or an educational

facility both of which do not provide custodial care for more

than two hours maximum per day, and that offers an educational

program in one or more of the following: prekindergarten through

at least grade three, elementary grades, or secondary grades;

(12) an emergency shelter facility providing shelter to minor

mothers who are the sole support of their natural children under

Section 32.201, Family Code, unless the facility would otherwise

require a license as a child-care facility under this section;

(13) a juvenile detention facility certified under Section

51.12, Family Code, a juvenile correctional facility certified

under Section 51.125, Family Code, a juvenile facility providing

services solely for the Texas Youth Commission, or any other

correctional facility for children operated or regulated by

another state agency or by a political subdivision of the state;

(14) an elementary-age (ages 5-13) recreation program operated

by a municipality provided the governing body of the municipality

annually adopts standards of care by ordinance after a public

hearing for such programs, that such standards are provided to

the parents of each program participant, and that the ordinances

shall include, at a minimum, staffing ratios, minimum staff

qualifications, minimum facility, health, and safety standards,

and mechanisms for monitoring and enforcing the adopted local

standards; and further provided that parents be informed that the

program is not licensed by the state and the program may not be

advertised as a child-care facility;

(15) an annual youth camp held in a municipality with a

population of more than 1.5 million that operates for not more

than three months and that has been operated for at least 10

years by a nonprofit organization that provides care for the

homeless;

(16) a food distribution program that:

(A) serves an evening meal to children two years of age or

older; and

(B) is operated by a nonprofit food bank in a nonprofit,

religious, or educational facility for not more than two hours a

day on regular business days;

(17) a child-care facility that operates for less than three

consecutive weeks and less than 40 days in a period of 12 months;

(18) a program:

(A) in which a child receives direct instruction in a single

skill, talent, ability, expertise, or proficiency;

(B) that does not provide services or offerings that are not

directly related to the single talent, ability, expertise, or

proficiency;

(C) that does not advertise or otherwise represent that the

program is a child-care facility, day-care center, or licensed

before-school or after-school program or that the program offers

child-care services;

(D) that informs the parent or guardian:

(i) that the program is not licensed by the state; and

(ii) about the physical risks a child may face while

participating in the program; and

(E) that conducts background checks for all program employees

and volunteers who work with children in the program using

information that is obtained from the Department of Public

Safety;

(19) an elementary-age (ages 5-13) recreation program that:

(A) adopts standards of care, including standards relating to

staff ratios, staff training, health, and safety;

(B) provides a mechanism for monitoring and enforcing the

standards and receiving complaints from parents of enrolled

children;

(C) does not advertise as or otherwise represent the program as

a child-care facility, day-care center, or licensed before-school

or after-school program or that the program offers child-care

services;

(D) informs parents that the program is not licensed by the

state;

(E) is organized as a nonprofit organization or is located on

the premises of a participant's residence;

(F) does not accept any remuneration other than a nominal annual

membership fee;

(G) does not solicit donations as compensation or payment for

any good or service provided as part of the program; and

(H) conducts background checks for all program employees and

volunteers who work with children in the program using

information that is obtained from the Department of Public

Safety;

(20) a living arrangement in a caretaker's home involving one or

more children or a sibling group, excluding children who are

related to the caretaker, in which the caretaker:

(A) had a prior relationship with the child or sibling group or

other family members of the child or sibling group;

(B) does not care for more than one unrelated child or sibling

group;

(C) does not receive compensation or solicit donations for the

care of the child or sibling group; and

(D) has a written agreement with the parent to care for the

child or sibling group;

(21) a living arrangement in a caretaker's home involving one or

more children or a sibling group, excluding children who are

related to the caretaker, in which:

(A) the department is the managing conservator of the child or

sibling group;

(B) the department placed the child or sibling group in the

caretaker's home; and

(C) the caretaker had a long-standing and significant

relationship with the child or sibling group before the child or

sibling group was placed with the caretaker; or

(22) a living arrangement in a caretaker's home involving one or

more children or a sibling group, excluding children who are

related to the caretaker, in which the child is in the United

States on a time-limited visa under the sponsorship of the

caretaker or of a sponsoring organization.

(b-1) Repealed by Acts 2009, 81st Leg., R.S., Ch. 720, Sec.

19(1), eff. September 1, 2009.

(c) A single license that lists addresses and the appropriate

facilities may be issued to a general residential operation that

operates noncontiguous facilities that are across the street

from, in the same city block as, or on the same property as one

another and that are demonstrably a single operation as indicated

by patterns of staffing, finance, administrative supervision, and

programs.

(d) A facility exempt from the provisions of Subsection (a) of

this section that desires to receive or participate in federal or

state funding shall be required to comply with all other

provisions of this chapter and with all regulations promulgated

under this chapter.

(e) The exemptions provided by Subsection (b) of this section do

not affect the authority of local, regional, or state health

department officials, the state fire marshal, or local fire

prevention officials to inspect child-care facilities.

Acts 1979, 66th Leg., p. 2361, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1981, 67th Leg., p. 2812, ch. 759,

Sec. 2, 3, eff. Aug. 31, 1981; Acts 1987, 70th Leg., ch. 1052,

Sec. 4.03, eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 1115,

Sec. 2, eff. June 19, 1987; Acts 1995, 74th Leg., ch. 262, Sec.

54, eff. Jan. 1, 1996; Acts 1995, 74th Leg., ch. 847, Sec. 1,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 7.46,

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 664, Sec. 3, 4,

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1063, Sec. 7, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1217, Sec. 2, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 218, Sec. 3, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.93(a), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 25, eff. June 8, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1037, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1414, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

720, Sec. 4, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

720, Sec. 5, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

720, Sec. 19(1), eff. September 1, 2009.

Sec. 42.042. RULES AND STANDARDS. (a) The department shall

make rules to carry out the provisions of this chapter.

(b) The department shall conduct a comprehensive review of all

rules and standards at least every six years. For purposes of

this subsection, the six-year period begins on the latest of the

date of:

(1) the conclusion of the review of the rules and standards;

(2) a decision by the department not to revise the rules and

standards;

(3) a decision by the board not to revise the rules and

standards; or

(4) board action adopting new standards.

(c) The department shall provide a standard procedure for

receiving and recording complaints. The executive commissioner

shall adopt rules regarding the receipt of anonymous complaints

made regarding child-care facilities and family homes to limit

the number of anonymous complaints investigated by the

department.

(d) The department shall provide standard forms for applications

and inspection reports.

(e) The department shall promulgate minimum standards that apply

to licensed child-care facilities and to registered family homes

covered by this chapter and that will:

(1) promote the health, safety, and welfare of children

attending a facility or registered family home;

(2) promote safe, comfortable, and healthy physical facilities

and registered family homes for children;

(3) ensure adequate supervision of children by capable,

qualified, and healthy personnel;

(4) ensure adequate and healthy food service where food service

is offered;

(5) prohibit racial discrimination by child-care facilities and

registered family homes;

(6) require procedures for parental and guardian consultation in

the formulation of children's educational and therapeutic

programs; and

(7) prevent the breakdown of foster care and adoptive placement.

(e-1) The department may not prohibit possession of lawfully

permitted firearms and ammunition in a foster home of any type,

including a foster group home, a foster home, an agency foster

group home, and an agency foster home. Minimum standards may be

adopted under this section relating to safety and proper storage

of firearms and ammunition, including standards requiring

firearms and ammunition to be stored separately in locked

locations.

(f) In promulgating minimum standards for the provision of

child-care services, the department shall recognize the various

categories of services, including services for specialized care,

the various categories of children and their particular needs,

and the differences in the organization and operation of

child-care facilities and general residential operations.

Standards for general residential operations must require an

intake study before a child is placed in an operation. The

intake study may be conducted at a community mental health and

mental retardation center.

(g) In promulgating minimum standards the department may

recognize and treat differently the types of services provided by

the following:

(1) registered family homes;

(2) child-care facilities, including general residential

operations, foster group homes, foster homes, group day-care

homes, and day-care centers;

(3) child-placing agencies;

(4) agency foster homes;

(5) agency foster group homes;

(6) before-school or after-school programs; and

(7) school-age programs.

(g-1) In determining and enforcing minimum standards for a

school-age program, the department shall consider commonly

accepted training methods for the development of a skill, talent,

ability, expertise, or proficiency that are implemented with the

consent of the parent or guardian of the participant and that are

fundamental to the core purpose of the program.

(g-2) The executive commissioner shall adopt specific rules and

minimum standards, including standards relating to background

check information, for a child-care facility that is located in a

temporary shelter, including a family violence shelter or

homeless shelter, in which an adult, accompanied by a child

related to the adult or a child for whom the adult is the

managing conservator, may temporarily reside and that provides

care for less than 24 hours a day for a child accompanying an

adult temporarily residing in the shelter while the adult is not

present at the shelter. In adopting the rules and minimum

standards under this subsection, the executive commissioner

shall:

(1) consider the special circumstances and needs of families

that seek temporary shelter;

(2) consider the role of the shelter in assisting and supporting

families in crisis; and

(3) distinguish between a child-care facility that provides care

only for children temporarily residing in the shelter and a

child-care facility that also provides care for children who are

not temporarily residing in the shelter.

(h) The department shall promulgate minimum standards for

child-placing agencies.

(h-1) The executive commissioner shall adopt rules governing:

(1) the placement and care of children by a child-placing

agency, as necessary to ensure the health and safety of those

children;

(2) the verification and monitoring of agency foster homes,

agency foster group homes, and adoptive homes by a child-placing

agency; and

(3) if appropriate, child-placing agency staffing levels, office

locations, and administration.

(i) Before adopting minimum standards, the department shall:

(1) convene a temporary work group to advise the department

regarding the proposed standards, composed of at least six

members who represent the diverse geographic regions of this

state, including:

(A) a department official designated by the commissioner to

facilitate the work group's activities;

(B) a person with demonstrated expertise or knowledge regarding

the different types and classifications of child-care facilities,

homes, agencies, or programs that will be covered by the proposed

standards;

(C) a parent with experience related to one of the different

types or classifications of child-care facilities, homes,

agencies, or programs that will be covered by the proposed

standards; and

(D) a representative of a nonprofit entity licensed under this

chapter; and

(2) send a copy of the proposed standards to each licensee

covered by the proposed standards at least 60 days before the

standards take effect to provide the licensee an opportunity to

review and to send written suggestions to the department.

(j) The department may waive compliance with a minimum standard

in a specific instance if it determines that the economic impact

of compliance is sufficiently great to make compliance

impractical.

(k) The department may not regulate or attempt to regulate or

control the content or method of any instruction or curriculum of

a school sponsored by a religious organization.

(l) In promulgating minimum standards for the regulation of

family homes that register with the department, the department

must address the minimum qualifications, education, and training

required of a person who operates a family home registered with

the department.

(m) In determining minimum standards relating to staff-to-child

ratios, group sizes, or square footage requirements applicable to

nonresidential child-care facilities that provide care for less

than 24 hours a day, the department shall, within available

appropriations, conduct a comprehensive cost-benefit analysis and

economic impact study that includes families and licensed

child-care providers.

(n) Not later than the 60th day before the date the board adopts

a revision to the minimum standards for child-care facilities,

the department shall present the revision to the appropriate

legislative oversight committees that have jurisdiction over

child-care facilities for review and comment.

(p) The department by rule shall prescribe minimum training

standards for an employee of a regulated child-care facility,

including the time required for completing the training. The

department may not require an employee to repeat required

training if the employee has completed the training within the

time prescribed by department rule. The department's local

offices shall make available at the local office locations a copy

of the rules regarding minimum training standards, information

enabling the owner or operator of a regulated facility to apply

for training funds from other agencies to lower facility costs,

and any other materials the department may develop to assist the

owner or operator or other entity in providing the training.

(q) Each residential child-care facility shall notify the

department and the appropriate local law enforcement agency

immediately on determining that a child is missing from the

facility.

(r) A residential child-care facility that provides emergency

services may temporarily exceed the facility's capacity for not

more than 48 hours to provide temporary care for a child in an

emergency. The facility shall notify the department within 24

hours of the placement that the facility temporarily exceeded the

facility's capacity.

Acts 1979, 66th Leg., p. 2362, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1987, 70th Leg., ch. 1052, Sec.

4.04, eff. Sept. 1, 1987; Acts 1995, 74th Leg., ch. 920, Sec. 10,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1022, Sec. 24, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1063, Sec. 7, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1121, Sec. 1, eff. June 19,

1997; Acts 1997, 75th Leg., ch. 1217, Sec. 3, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 1129, Sec. 1, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 218, Sec. 4, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.94(a), eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

526, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

366, Sec. 1, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 31, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

720, Sec. 6, eff. September 1, 2009.

Sec. 42.0421. MINIMUM TRAINING STANDARDS. (a) The minimum

training standards prescribed by the department under Section

42.042(p) for an employee of a day-care center or group day-care

home must include:

(1) eight hours of initial training for an employee of a

day-care center who has no previous training or employment

experience in a regulated child-care facility, to be completed

before the employee is given responsibility for a group of

children;

(2) 15 hours of annual training for each employee of a day-care

center or group day-care home, excluding the director, which must

include at least six hours of training in one or more of the

following areas:

(A) child growth and development;

(B) guidance and discipline;

(C) age-appropriate curriculum; and

(D) teacher-child interaction; and

(3) 20 hours of annual training for each director of a day-care

center or group day-care home, which must include at least six

hours of training in one or more of the following areas:

(A) child growth and development;

(B) guidance and discipline;

(C) age-appropriate curriculum; and

(D) teacher-child interaction.

(b) The minimum training standards prescribed by the department

under Section 42.042(p) must require an employee of a licensed

day-care center or group day-care home who provides care for

children younger than 24 months of age to receive special

training regarding the care of those children. The special

training must be included as a component of the initial training

required by Subsection (a)(1) and as a one-hour component of the

annual training required by Subsections (a)(2) and (a)(3). The

special training must include information on:

(1) recognizing and preventing shaken baby syndrome;

(2) preventing sudden infant death syndrome; and

(3) understanding early childhood brain development.

(c) The department by rule shall require an operator of a

registered family home who provides care for a child younger than

24 months of age to complete one hour of annual training on:

(1) recognizing and preventing shaken baby syndrome;

(2) preventing sudden infant death syndrome; and

(3) understanding early childhood brain development.

(d) Section 42.042(m) does not apply to the minimum training

standards required by this section.

(e) In addition to other training required by this section, the

department by rule shall require an owner, operator, or employee

of a day-care center, group day-care home, registered family

home, child-care institution, foster group home, or agency foster

group home who transports a child under the care of the facility

whose chronological or developmental age is younger than nine

years of age to complete at least two hours of annual training on

transportation safety.

Added by Acts 1999, 76th Leg., ch. 1211, Sec. 1, eff. Jan. 1,

2000. Amended by Acts 2001, 77th Leg., ch. 169, Sec. 1, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

748, Sec. 2, eff. September 1, 2009.

Sec. 42.0422. RESTRAINT AND SECLUSION. A person providing

services to a resident of a general residential operation,

including a state-operated facility that is a residential

treatment center or a general residential operation serving

children with mental retardation, shall comply with Chapter 322,

Health and Safety Code, and the rules adopted under that chapter.

Added by Acts 2005, 79th Leg., Ch.

698, Sec. 7, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

720, Sec. 7, eff. September 1, 2009.

Sec. 42.0423. CHILDREN'S PRODUCT SAFETY FOR CERTAIN

NONRESIDENTIAL CHILD-CARE FACILITIES. (a) This section applies

only to a licensed day-care center, licensed group day-care home,

or registered family home.

(b) A children's product is presumed to be unsafe for purposes

of this section if it has been recalled for any reason by the

United States Consumer Product Safety Commission and the recall

has not been rescinded.

(c) A children's product that has been recalled for any reason

by the United States Consumer Product Safety Commission is not

presumed to be unsafe if the product has been remanufactured or

retrofitted so that the product is safe.

(d) The department shall include on its public Internet website

a link to the United States Consumer Product Safety Commission's

Internet website.

(e) A child-care facility subject to this section may not use an

unsafe children's product or have an unsafe children's product on

the premises of the child-care facility unless:

(1) the product is an antique or collectible children's product

and is not used by, or accessible to, any child in the child-care

facility; or

(2) the unsafe children's product is being retrofitted to make

it safe and the product is not used by, or accessible to, any

child in the child-care facility.

(f) The department shall notify a child-care facility subject to

this section of the provisions of this section in plain,

nontechnical language that will enable the child-care facility to

effectively inspect the children's products at the facility and

identify unsafe children's products. The department shall

provide the notice required by this subsection:

(1) during the department's pre-application interview for a

license, registration, or certification; and

(2) during an inspection.

(g) At least annually, each child-care facility subject to this

section shall certify in writing that the facility has reviewed

each of the bulletins and notices issued by the United States

Consumer Product Safety Commission regarding unsafe children's

products and that there are no unsafe products in the facility

except products described by Subsection (e). The facility shall

retain the certification form completed by each facility in the

facility's licensing file.

(h) The executive commissioner of the Health and Human Services

Commission shall adopt rules and forms necessary to implement

this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

46, Sec. 2, eff. September 1, 2009.

Sec. 42.0425. ASSESSMENT SERVICES. (a) The department by rule

shall regulate assessment services provided by child-care

facilities or child-placing agencies. A child-care facility or

child-placing agency may not provide assessment services unless

specifically authorized by the department.

(b) The department by rule shall establish minimum standards for

assessment services. The standards must provide that

consideration is given to the individual needs of a child, the

appropriate place for provision of services, and the factors

listed in Section 42.042(e).

(c) In this section, "assessment services" means the

determination of the placement needs of a child who requires

substitute care.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 25, eff. Sept. 1,

1997.

Sec. 42.0426. TRAINING OF PERSONNEL. (a) A licensed facility

shall provide training for staff members in:

(1) the recognition of symptoms of child abuse, neglect, and

sexual molestation and the responsibility and procedure of

reporting suspected occurrences of child abuse, neglect, and

sexual molestation to the department or other appropriate entity;

(2) the application of first aid; and

(3) the prevention and spread of communicable diseases.

(b) A residential child-care facility shall implement a behavior

intervention program approved by the department for the benefit

of a child served by the facility who needs assistance in

managing the child's conduct. The program must include:

(1) behavior intervention instruction for staff members who work

directly with children served by the facility; and

(2) training for all employees regarding the risks associated

with the use of prone restraints.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 25, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.95, eff. September 1, 2005.

Sec. 42.0427. PARENTAL VISITATION. All areas of a licensed

facility must be accessible to a parent of a child who is

receiving care at the facility if the parent visits the child

during the facility's hours of operation.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 25, eff. Sept. 1,

1997.

Sec. 42.043. RULES FOR IMMUNIZATIONS. (a) The department shall

make rules for the immunization of children in facilities

regulated under this chapter.

(b) The department shall require that each child at an

appropriate age have a test for tuberculosis and be immunized

against diphtheria, tetanus, poliomyelitis, mumps, rubella,

rubeola, invasive pneumococcal disease, and hepatitis A and

against any other communicable disease as recommended by the

Department of State Health Services. The immunization must be

effective on the date of first entry into the facility. However,

a child may be provisionally admitted if the required

immunizations have begun and are completed as rapidly as

medically feasible.

(c) The Texas Department of Health shall make rules for the

provisional admission of children to facilities regulated under

this chapter and may modify or delete any of the immunizations

listed in Subsection (b) of this section or require additional

immunizations as a requirement for admission to a facility.

(d) No immunization may be required for admission to a facility

regulated under this chapter if a person applying for a child's

admission submits one of the following affidavits:

(1) an affidavit signed by a licensed physician stating that the

immunization poses a significant risk to the health and

well-being of the child or a member of the child's family or

household; or

(2) an affidavit signed by the child's parent or guardian

stating that the applicant declines immunization for reasons of

conscience, including a religious belief.

(d-1) An affidavit submitted under Section (d)(2) must be on a

form described by Section 161.0041, Health and Safety Code, and

must be submitted not later than the 90th day after the date the

affidavit is notarized.

(e) Each regulated facility shall keep an individual

immunization record for each child admitted, and the records

shall be open for inspection by the department at all reasonable

times.

(f) The Texas Department of Health shall provide the

immunizations required by this section to children in areas where

there is no local provision of these services.

Acts 1979, 66th Leg., p. 2362, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1993, 73rd Leg., ch. 43, Sec. 5,

eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1063, Sec. 7, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 198, Sec. 2.164, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

563, Sec. 1, eff. September 1, 2005.

Sec. 42.0431. ENFORCEMENT OF SCREENING REQUIREMENTS RELATING TO

VISION, HEARING, AND OTHER SPECIAL SENSES AND COMMUNICATION

DISORDERS. (a) The department, after consultation with the

Texas Department of Health, shall adopt rules necessary to ensure

that children receiving care at a day-care center or group

day-care home licensed under this chapter are screened for

vision, hearing, and any other special senses or communication

disorders in compliance with rules adopted by the Texas Board of

Health under Section 36.004, Health and Safety Code.

(b) Each day-care center or group day-care home licensed under

this chapter shall maintain individual screening records for

children attending the facility who are required to be screened,

and the department may inspect those records at any reasonable

time. The department shall coordinate the monitoring inspections

in compliance with protocol agreements adopted between the

department and the Texas Department of Health pursuant to Section

42.0442.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 720, Sec. 19(2),

eff. September 1, 2009.

Added by Acts 1999, 76th Leg., ch. 712, Sec. 1, eff. June 18,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

720, Sec. 19(2), eff. September 1, 2009.

Sec. 42.044. INSPECTIONS. (a) An authorized representative of

the department may visit a facility regulated under this chapter

or a registered family home during operating hours to

investigate, inspect, and evaluate.

(b) The department shall inspect all licensed or certified

facilities at least once a year and may inspect other facilities

or registered family homes as necessary. The department shall

investigate a listed family home when the department receives a

complaint of abuse or neglect of a child, as defined by Section

261.401, Family Code. At least one of the annual visits must be

unannounced and all may be unannounced.

(b-1) At least one of the unannounced, annual inspections of a

residential child-care facility must be conducted by a team of at

least two residential child-care monitoring staff, and, if

feasible, members of the inspection team must be from different

residential child-care monitoring units.

(b-2) Except as otherwise provided by this subsection, during an

unannounced annual inspection of a day-care center, the

department shall meet with the director designated by the

day-care center as having daily, on-site responsibility for the

operation of the day-care center to assess whether the director

meets the qualifications of a director specified by this chapter

and department rules. If the director is not present during the

unannounced annual inspection, the department shall schedule a

subsequent meeting with the director for that purpose and shall

conduct that meeting at the day-care center.

(c) The department must investigate a facility regulated under

this chapter or a registered family home when a complaint is

received. The representative of the department must notify the

operator of a registered family home or the director or

authorized representative of a regulated facility when a

complaint is being investigated and report in writing the results

of the investigation to the family home's operator or to the

regulated facility's director or the director's authorized

representative.

(d) The department may call on political subdivisions and

governmental agencies for assistance within their authorized

fields.

(e) In addition to the department's responsibility to

investigate an agency foster home or agency foster group home

under Subsection (c), the department shall:

(1) periodically conduct inspections of a random sample of

agency foster homes and agency foster group homes;

(2) investigate any report of a serious incident in an agency

foster home or agency foster group home that pertains to a child

under the age of six;

(3) investigate any alleged violation of a minimum standard by

an agency foster home or agency foster group home that poses a

high degree of risk to a child in the care of the home who is

under the age of six; and

(4) conduct at least one annual enforcement team conference for

each child-placing agency to thoroughly review the investigations

or inspections of the child-placing agency and all of its agency

homes to monitor and enforce compliance by a child-placing agency

with rules and standards established under Section 42.042.

(f) The department shall use an inspection checklist that

includes a list of all required items for inspection in

conducting a monitoring inspection under this section.

Acts 1979, 66th Leg., p. 2363, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1997, 75th Leg., ch. 1063, Sec. 7,

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1022, Sec. 27, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1217, Sec. 4, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 218, Sec. 5, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.96, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 32(a), eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

720, Sec. 8, eff. September 1, 2009.

Sec. 42.0441. INSPECTION RESULTS FOR CERTAIN NONRESIDENTIAL

CHILD-CARE FACILITIES. Immediately after completing a monitoring

inspection of a licensed day-care center, licensed group day-care

home, or registered family home under Section 42.044, the

authorized representative of the department shall review the

results of the monitoring inspection with a representative of the

facility and give the facility an opportunity to respond to the

inspection results.

Added by Acts 1997, 75th Leg., ch. 253, Sec. 1, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1022, Sec. 28, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.97, eff. September 1, 2005.

Sec. 42.04411. INSPECTION RESULTS AND EXIT CONFERENCE FOR

RESIDENTIAL CHILD-CARE FACILITIES. (a) On completion of an

inspection of a residential child-care facility under Section

42.044, the inspector shall hold an exit conference with a

representative of the inspected facility. The inspector shall

provide to the representative a copy of the inspection checklist

used by the inspector.

(b) The inspector shall provide the representative an

opportunity to communicate regarding potential violations.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.98, eff. September 1, 2005.

Sec. 42.04412. INTERFERENCE WITH INSPECTION; COURT ORDER. (a)

A person may not interfere with an investigation or inspection of

a facility or family home conducted by the department under this

chapter.

(b) During an investigation or inspection of a facility or

family home under this chapter, the facility or family home shall

cooperate with the department and allow the department to:

(1) access the records of the facility or family home;

(2) access any part of the premises of the facility or family

home; and

(3) interview any child, employee, or other person who is

present at the facility or family home and who may have

information relevant to the investigation or inspection.

(c) If access to the records or premises of the facility or

family home cannot be obtained, a district court in Travis County

or in the county in which the facility or family home is located,

for good cause shown and without prior notice or a hearing, shall

issue an order granting the department access to the records or

premises in order to conduct the inspection, investigation, or

interview.

(d) To assist the department in investigating whether a person

is operating a facility or family home without a required

license, certification, registration, or listing, a district

court in Travis County or in the county in which the suspected

facility or family home is located may, for good cause shown and

without prior notice or a hearing, issue an order allowing the

department to enter the suspected facility or family home at a

time when the department's evidence shows that the suspected

facility or family home may be providing child care subject to

regulation under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

720, Sec. 9, eff. September 1, 2009.

Sec. 42.0442. COORDINATION OF INSPECTIONS; ELIMINATION OF

DUPLICATIVE INSPECTIONS. (a) The department shall coordinate

monitoring inspections of licensed day-care centers, licensed

group day-care homes, and registered family homes performed by

another state agency to eliminate redundant inspections.

(b) The department shall form an interagency task force with the

Texas Department of Health, the Texas Department of Human

Services, and the Texas Workforce Commission to develop an

inspection protocol that will coordinate inspections by those

agencies. The protocol must assign the required items for

inspection by each agency and facilitate the sharing of

inspection data and compliance history.

(c) The interagency task force shall establish an inspection

checklist based on the inspection protocol developed under

Subsection (b). Each state agency that inspects a facility listed

in Subsection (a) shall use the inspection checklist in

performing an inspection. A state agency shall make a copy of the

completed inspection checklist available to the facility at the

facility's request to assist the facility in maintaining records.

(d) The department shall provide to facilities listed in

Subsection (a) information regarding inspections, including who

may inspect a facility and the purpose of each type of

inspection.

Added by Acts 1997, 75th Leg., ch. 253, Sec. 1, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1022, Sec. 28, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 169, Sec. 2, eff.

Sept. 1, 2001.

Text of section as added by Acts 1997, 75th Leg., ch. 253, Sec. 1

Sec. 42.0443. INSPECTION INFORMATION DATABASE. (a) If feasible

using available information systems, the department shall

establish a computerized database containing relevant inspection

information on licensed day-care centers, licensed group day-care

homes, and registered family homes from other state agencies and

political subdivisions of the state.

(b) The department shall make the data collected by the

department available to another state agency or political

subdivision of the state for the purpose of administering

programs or enforcing laws within the jurisdiction of that agency

or subdivision. If feasible using available information systems,

the department shall make the data directly available to the

Texas Department of Health, the Texas Department of Human

Services, and the Texas Workforce Commission through electronic

information systems. The department, the Texas Department of

Health, the Texas Department of Human Services, and the Texas

Workforce Commission shall jointly plan the development of

child-care inspection databases that, to the extent feasible, are

similar in their design and architecture to promote the sharing

of data.

(c) The department may provide inspection data on licensed

day-care centers, licensed group day-care homes, or registered

family homes to the public if the department determines that

providing inspection data enhances consumer choice with respect

to those facilities.

Added by Acts 1997, 75th Leg., ch. 253, Sec. 1, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1022, Sec. 28, eff. Sept. 1,

1997.

Text of section as added by Acts 2003, 78th Leg., ch. 709, Sec.

1.

Sec. 42.0443. COORDINATION OF FIRE SAFETY AND SANITATION

INSPECTIONS. (a) The department may not inspect a licensed

day-care center, licensed group day-care home, or registered

family home for compliance with the department's fire safety or

sanitation standards if the facility, at the time of the

department's inspection, provides the department with

documentation relating to a current fire safety or sanitation

inspection, as applicable, performed by a political subdivision

of this state that indicates that the facility is in compliance

with the applicable standards of the political subdivision.

(b) If the documentation provided under Subsection (a) indicates

that the facility was required to take corrective action or that

the political subdivision imposed a restriction or condition on

the facility, the department shall determine whether the facility

took the required corrective action or complied with the

restriction or condition.

(c) The department may inspect a facility subject to this

section for compliance with the department's fire safety or

sanitation standards if:

(1) the facility does not provide the documentation described by

Subsection (a); or

(2) the department determines that the facility did not take a

corrective action or comply with a restriction or condition

described by Subsection (b).

(d) Notwithstanding any other provision of this section, the

department shall report to the appropriate political subdivision

any violation of fire safety or sanitation standards observed by

the department at a facility subject to this section.

(e) The department shall adopt rules necessary to implement this

section.

Added by Acts 2003, 78th Leg., ch. 709, Sec. 1, eff. Sept. 1,

2003.

Sec. 42.0445. REQUIRED BACKGROUND SEARCH OF CENTRAL REGISTRY OF

REPORTED CASES OF CHILD ABUSE OR NEGLECT. (a) Before the

department issues a license, listing, registration, or

certification under this subchapter, the department shall search

the central registry of reported cases of child abuse or neglect

established under Section 261.002, Family Code, to determine

whether the applicant or the owner or an employee of the facility

or family home is listed in the registry as a person who abused

or neglected a child.

(b) The department may adopt rules to implement this section.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 29, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 33, eff. September 1, 2007.

Sec. 42.0446. REMOVAL OF CERTAIN INVESTIGATION INFORMATION FROM

INTERNET WEBSITE. The executive commissioner shall adopt rules

providing a procedure by which the department removes from the

department's Internet website information with respect to a

child-care facility or registered family home that relates to an

anonymous complaint alleging that the facility or family home

failed to comply with the department's minimum standards if, at

the conclusion of an investigation, the department determines

that the complaint is false or lacks factual foundation.

Added by Acts 2005, 79th Leg., Ch.

526, Sec. 2, eff. September 1, 2005.

Sec. 42.0447. FALSE REPORT; CRIMINAL PENALTY. (a) A person

commits an offense if the person knowingly or intentionally files

a complaint alleging that a child-care facility or registered

family home failed to comply with the department's minimum

standards and the person knows the allegation is false or lacks

factual foundation.

(b) An offense under this section is a Class A misdemeanor

unless it is shown on the trial of the offense that the person

has previously been convicted under this section, in which case

the offense is a state jail felony.

Added by Acts 2005, 79th Leg., Ch.

526, Sec. 2, eff. September 1, 2005.

Sec. 42.0448. NOTIFICATION OF FAMILY VIOLENCE CALLS. The

department shall notify a child-placing agency of each family

violence report the department receives under Article 5.05, Code

of Criminal Procedure, that:

(1) occurred at an agency foster home verified by the

child-placing agency; or

(2) involves a person who resides at an agency foster home

verified by the child-placing agency.

Added by Acts 2007, 80th Leg., R.S., Ch.

524, Sec. 4, eff. June 16, 2007.

Sec. 42.0449. REQUIRED ACTIONS AFTER NOTICE OF FAMILY VIOLENCE

CALL. The executive commissioner shall adopt rules specifying

the actions that the department, an independent foster home, and

a child-placing agency shall take after receiving notice of a

family violence report under Article 5.05, Code of Criminal

Procedure, or Section 42.0448 to ensure the health, safety, and

welfare of each child residing in the licensed foster home or

verified agency foster home.

Added by Acts 2007, 80th Leg., R.S., Ch.

524, Sec. 4, eff. June 16, 2007.

Sec. 42.045. RECORDS. (a) A person who operates a licensed or

certified facility shall maintain individual child development

records, individual health records, statistical records, and

complete financial records.

(b) A person who provides adoption services under a license to

operate a child-placing agency shall furnish information required

by the department to determine whether adoption related income

and disbursements are reasonable, appropriate, and in compliance

with the department's minimum standards.

(c) If a child-placing agency terminates operation as a

child-placing agency, it shall, after giving notice to the

department, transfer its files and records concerning adopted

children, their biological families, and their adoptive families

to the Bureau of Vital Statistics or, after giving notice to the

Bureau of Vital Statistics, to a facility licensed by the

department to place children for adoption.

(d) An independent foster home and a child-placing agency shall

notify the department of any change of address for a licensed

foster home or a verified agency foster home. The independent

foster home and child-placing agency shall notify the department

of the address change within the earlier of two business days or

72 hours of the date the foster home changes its address.

Acts 1979, 66th Leg., p. 2363, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 1782, ch. 342,

Sec. 2, eff. Jan. 1, 1984; Acts 1989, 71st Leg., ch. 707, Sec. 1,

eff. Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1063, Sec. 7, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1129, Sec. 2, eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

524, Sec. 5, eff. June 16, 2007.

Sec. 42.0451. DATABASE OF FOSTER HOMES; INFORMATION PROVIDED TO

DEPARTMENT OF PUBLIC SAFETY. (a) The department shall maintain

a database of licensed foster homes and verified agency foster

homes including the current address for each licensed or verified

home as reported to the department. The database must be updated

on a regular basis.

(b) The department shall make the database available to the

Department of Public Safety for the purposes of Subsection (c).

(c) The Department of Public Safety shall include the

information provided under Subsection (b) in the Texas Crime

Information Center database and establish a procedure by which a

peace officer or employee of a law enforcement agency who

provides the department with a street address is automatically

provided information as to whether the address is licensed as a

foster home or verified as an agency foster home under this

chapter.

(d) Information provided to the Department of Public Safety

under this section is confidential and not subject to disclosure

under Chapter 552, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

524, Sec. 6, eff. June 16, 2007.

Sec. 42.0452. FOSTER PARENT RIGHTS AND RESPONSIBILITIES

STATEMENT. (a) The department shall develop a statement that

lists the rights and responsibilities of a foster parent in a

foster home or an agency foster home and of the department or a

child-placing agency, as applicable.

(b) The department shall provide a written copy of the statement

developed under Subsection (a) to each foster parent in a foster

home and to each child-placing agency licensed by the department.

A child-placing agency shall provide a written copy of the

statement developed under Subsection (a) to each foster parent in

an agency foster home verified by the child-placing agency.

Added by Acts 2009, 81st Leg., R.S., Ch.

939, Sec. 1, eff. June 19, 2009.

Sec. 42.046. APPLICATION FOR LICENSE, LISTING, OR REGISTRATION.

(a) An applicant for a license to operate a child-care facility

or child-placing agency or for a listing or registration to

operate a family home shall submit to the department the

appropriate fee prescribed by Section 42.054 and a completed

application on a form provided by the department.

(b) The department shall supply the applicant the application

form and a copy of the appropriate minimum standards, if

applicable.

(c) After receiving an application, the department shall

investigate the applicant and the plan of care for children, if

applicable.

(d) The department shall complete the investigation and decide

on an application within two months after the date the department

receives a completed application.

(e) The department may deny an application under this section if

the applicant:

(1) has a residential child-care facility license revoked in

another state; or

(2) is barred from operating a residential child-care facility

in another state.

Acts 1979, 66th Leg., p. 2363, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 212, Sec. 1,

eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 239, Sec. 4, eff.

Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1022, Sec. 30, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1063, Sec. 7, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1217, Sec. 5, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.99, eff. September 1, 2005.

Sec. 42.0461. PUBLIC NOTICE AND HEARING IN CERTAIN COUNTIES:

RESIDENTIAL CHILD CARE. (a) Before the department may issue a

license or certificate for the operation or the expansion of the

capacity of a foster group home or foster family home that is

located in a county with a population of less than 300,000 and

that provides child care for 24 hours a day at a location other

than the actual residence of a child's primary caretaker or of a

general residential operation, the applicant for the license,

certificate, or expansion shall, at the applicant's expense:

(1) conduct a public hearing on the application in accordance

with department rules after notifying the department of the date,

time, and location of the hearing; and

(2) publish notice of the application in a newspaper of general

circulation in the community in which the child-care services are

proposed to be provided.

(b) The notice required by Subsection (a)(2) must be published

at least 10 days before the date of the public hearing required

by Subsection (a)(1) and must include:

(1) the name and address of the applicant;

(2) the address at which the child-care services are proposed to

be provided;

(3) the date, time, and location of the public hearing;

(4) the name, address, and telephone number of the department as

the licensing authority; and

(5) a statement informing the public that a person may submit

written comments to the department concerning the application

instead of or in addition to appearing at the public hearing.

(c) The department shall require a representative of the

department to attend the public hearing in an official capacity

for the purpose of receiving public comments on the application.

(d) Before issuing a license or certificate described by

Subsection (a), the department shall consider:

(1) the amount of local resources available to support children

proposed to be served by the applicant;

(2) the impact of the proposed child-care services on the ratio

in the local school district of students enrolled in a special

education program to students enrolled in a regular education

program and the effect, if any, on the children proposed to be

served by the applicant; and

(3) the impact of the proposed child-care services on the

community and the effect on opportunities for social interaction

for the children proposed to be served by the applicant.

(e) The department may deny the application if the department

determines that:

(1) the community has insufficient resources to support children

proposed to be served by the applicant;

(2) granting the application would significantly increase the

ratio in the local school district of students enrolled in a

special education program to students enrolled in a regular

education program and the increase would adversely affect the

children proposed to be served by the applicant; or

(3) granting the application would have a significant adverse

impact on the community and would limit opportunities for social

interaction for the children proposed to be served by the

applicant.

(f) A child-placing agency that proposes to verify an agency

foster home or agency foster group home that is located in a

county with a population of less than 300,000 that provides child

care for 24 hours a day at a location other than the actual

residence of a child's primary caretaker shall:

(1) comply with the notice and hearing requirements imposed by

Subsections (a) and (b); and

(2) after conducting the required public hearing, provide the

department with information relating to the considerations

specified in Subsection (d).

(g) The department may prohibit the child-placing agency from

verifying the proposed agency foster home or agency foster group

home on the same grounds that the department may deny an

application under Subsection (e). The department may invalidate

the verification of an agency foster home or agency foster group

home that was not verified using the procedures required by

Subsection (f) on or after September 1, 1997.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 31, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.100, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 34, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

720, Sec. 10, eff. September 1, 2009.

Sec. 42.047. CONSULTATIONS. (a) The department shall offer

consultation to potential applicants, applicants, and license,

listing, registration, and certification holders about meeting

and maintaining standards for licensing, listing, registration,

and certification and achieving programs of excellence in child

care.

(b) The department shall offer consultation to prospective and

actual users of facilities or homes.

Acts 1979, 66th Leg., p. 2364, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1997, 75th Leg., ch. 1063, Sec. 7,

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1217, Sec. 6, eff.

Sept. 1, 1997.

Sec. 42.048. LICENSING. (a) The department shall issue a

license after determining that an applicant has satisfied all

requirements.

(b) When issuing a license, the department may impose

restrictions on a facility, including but not limited to the

number of children to be served and the type of children to be

served.

(c) The department may grant a variance of an individual

standard set forth in the applicable standards for good and just

cause.

(d) A license holder must display a license issued under this

chapter in a prominent place at the facility.

(e) A license issued under this chapter is not transferable and

applies only to the operator and facility location stated in the

license application. Except as provided by this subsection, a

change in location or ownership automatically revokes a license.

A change in location of a child-placing agency does not

automatically revoke the license to operate the child-placing

agency.

(f) A license must be issued if the department determines that a

facility meets all requirements. The evaluation shall be based on

one or more visits to the facility and a review of required forms

and records. A license is valid until revoked or surrendered.

Acts 1979, 66th Leg., p. 2364, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1987, 70th Leg., ch. 1081, Sec. 1,

eff. Sept. 1, 1987. Renumbered from Human Resources Code Sec.

42.049 and amended by Acts 1997, 75th Leg., ch. 1063, Sec. 7,

eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 35, eff. September 1, 2007.

Sec. 42.049. LIABILITY INSURANCE REQUIRED. (a) A license

holder shall maintain liability insurance coverage in the amount

of $300,000 for each occurrence of negligence. An insurance

policy or contract required under this section must cover injury

to a child that occurs while the child is on the premises of the

license holder or in the care of the license holder.

(b) A license holder shall file with the department a

certificate or other evidence from an insurance company showing

that the license holder has an unexpired and uncancelled

insurance policy or contract that meets the requirements of this

section.

(c) Should the license holder for financial reasons or for lack

of availability of an underwriter willing to issue a policy be

unable to secure the insurance required under Subsection (a) or

should the policy limits be exhausted, the license holder shall

notify the parent or a person standing in parental relationship

to each child for whom the license holder provides care a written

notice that the liability coverage is not provided and there will

not be a ground for suspension or revocation of the license

holder's license under this chapter. The license holder shall

also notify the department that the coverage is not provided and

provide the reason for same. In no case shall the inability to

secure coverage serve to indemnify the license holder for damages

due to negligence.

(d) The insurance policy or contract shall be maintained at all

times in an amount as required by this section. Failure by a

license holder to renew the policy or contract or to maintain the

policy or contract in the required amount is a ground for

suspension or revocation of the license holder's license under

this chapter.

(e) This section does not apply to a group day-care home or a

listed or registered family home.

Added by Acts 1993, 73rd Leg., ch. 1002, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1217, Sec. 7, eff.

Sept. 1, 1997. Renumbered from Human Resources Code, Sec. 42.0491

and amended by Acts 1997 75th Leg., ch. 1063, Sec. 7, eff. Sept.

1, 1997.

Sec. 42.050. LICENSE RENEWAL. (a) A license holder may apply

for a new license in compliance with the requirements of this

chapter and the rules promulgated by the department.

(b) The application for a new license must be completed and

decided on by the department before the expiration of the license

under which a facility is operating.

(c) The department shall evaluate the application for a new

license to determine if all licensing requirements are met. The

evaluation may include a specified number of visits to the

facility and must include a review of all required forms and

records.

Amended by Acts 1997, 75th Leg., ch. 1063, Sec. 7, eff. Sept. 1,

1997.

Sec. 42.051. INITIAL LICENSE. (a) The department shall issue

an initial license when a facility's plans meet the department's

licensing requirements and one of the following situations

exists:

(1) the facility is not currently operating;

(2) the facility has relocated and has made changes in the type

of child-care service it provides; or

(3) there is a change in ownership of the facility resulting in

changes in policy and procedure or in the staff who have direct

contact with the children.

(b) An initial license is valid for six months from the date it

is issued and may be renewed for an additional six months.

Acts 1979, 66th Leg., p. 2365, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1989, 71st Leg., ch. 707, Sec. 2,

eff. Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1063, Sec. 7, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.101, eff. September 1, 2005.

Sec. 42.052. CERTIFICATION, LISTING, AND REGISTRATION. (a) A

state-operated child-care facility or child-placing agency must

receive certification of approval from the department. The

certification of approval remains valid until revoked or

surrendered.

(b) To be certified, a facility must comply with the

department's rules and standards and any provisions of this

chapter that apply to a licensed facility of the same category.

The operator of a certified facility must display the

certification in a prominent place at the facility.

(c) A family home that provides care for compensation for three

or fewer children, excluding children who are related to the

caretaker, shall list with the department if the home provides

regular care in the caretaker's own residence. The home may

register with the department.

(d) A family home that provides care for four or more children,

excluding children who are related to the caretaker, shall

register with the department. A family home that provides care

exclusively for any number of children who are related to the

caretaker is not required to be listed or registered with the

department.

(e) A registration or listing remains valid until revoked or

surrendered. The operator of a registered home must display the

registration in a prominent place at the home.

(f) To remain listed or registered with the department, a family

home must comply with the department's rules and standards, if

applicable, and any provision of this chapter that applies to a

listed or registered family home.

(g) The certification requirements of this section do not apply

to a Texas Youth Commission facility, a Texas Juvenile Probation

Commission facility, or a facility providing services solely for

the Texas Youth Commission.

(h) The certification requirements of this section do not apply

to a juvenile detention facility certified under Section 51.12,

Family Code, or a juvenile correctional facility certified under

Section 51.125, Family Code.

(i) The department shall provide to a listed family home a copy

of the listing. A listing must contain a provision that states:

"THIS HOME IS A LISTED FAMILY HOME. IT IS NOT LICENSED OR

REGISTERED WITH THE DEPARTMENT OF PROTECTIVE AND REGULATORY

SERVICES. IT HAS NOT BEEN INSPECTED AND WILL NOT BE INSPECTED."

The operator of a listed home is not required to display the

listing in a prominent place at the home but shall make the

listing available for examination. The department by rule shall

provide for a sufficient period to allow operators of family

homes to comply with the listing requirement of this section.

(j) The operator of a listed family home shall undergo initial

and subsequent background and criminal history checks required

under Section 42.056.

(k) The department shall issue a listing or registration to a

family home, as appropriate, in both English and Spanish when the

most recent federal census shows that more than one-half of the

population in a municipality or in a commissioners precinct in a

county in which the family home is located is of Hispanic origin

or Spanish-speaking.

Acts 1979, 66th Leg., p. 2365, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1981, 67th Leg., p. 2813, ch. 759,

Sec. 4, eff. Aug. 31, 1981; Acts 1985, 69th Leg., ch. 212, Sec.

2, eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 915, Sec. 1,

eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 1052, Sec. 4.06,

eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 707, Sec. 3, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 76, Sec. 8.023, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 262, Sec. 55, eff. Jan.

1, 1996; Acts 1997, 75th Leg., ch. 1022, Sec. 32, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1063, Sec. 7, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1217, Sec. 8, eff. Sept. 1, 1997; Acts

2001, 77th Leg., ch. 218, Sec. 6 to 8, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 26, eff. June 8, 2007.

Sec. 42.0521. DEPOSIT OF FEES. The fees authorized by this

chapter and received by the department shall be deposited in the

general revenue fund.

Added by Acts 1985, 69th Leg., ch. 239, Sec. 5, eff. Sept. 1,

1985.

Sec. 42.0522. PUBLIC ADVERTISING OF FAMILY HOMES. (a) A family

home may not place a public advertisement that uses the title

"registered family home" or any variation of that phrase unless

the home is registered under this chapter. Any public

advertisement for a registered family home that uses the title

"registered family home" must contain a provision in bold type

stating: "THIS HOME IS REGISTERED WITH THE DEPARTMENT OF

PROTECTIVE AND REGULATORY SERVICES BUT IS NOT LICENSED OR

REGULARLY INSPECTED."

(b) A family home may not place a public advertisement that uses

the title "listed family home" or any variation of that phrase

unless the home is listed as provided by this chapter. Any public

advertisement for a listed family home that uses the title

"listed family home" must contain a provision in bold type

stating: "THIS HOME IS A LISTED FAMILY HOME. IT IS NOT LICENSED

OR REGISTERED WITH THE DEPARTMENT OF PROTECTIVE AND REGULATORY

SERVICES. IT HAS NOT BEEN INSPECTED AND WILL NOT BE INSPECTED."

Added by Acts 1997, 75th Leg., ch. 1063, Sec. 7, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1217, Sec. 9, eff. Sept. 1, 1997.

Sec. 42.053. AGENCY FOSTER HOMES AND AGENCY FOSTER GROUP HOMES.

(a) An agency foster home or agency foster group home is

considered part of the child-placing agency that operates the

agency foster home or agency foster group home for purposes of

licensing.

(b) The operator of a licensed agency shall display a copy of

the license in a prominent place in the agency foster home or

agency foster group home used by the agency.

(c) An agency foster home or agency foster group home shall

comply with all provisions of this chapter and all department

rules and standards that apply to a child-care facility caring

for a similar number of children for a similar number of hours

each day.

(d) The department shall revoke or suspend the license of a

child-placing agency if an agency foster home or agency foster

group home operated by the licensed agency fails to comply with

Subsection (c) of this section.

Acts 1979, 66th Leg., p. 2365, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1987, 70th Leg., ch. 1052, Sec.

4.07, eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 1063, Sec. 7,

eff. Sept. 1, 1997.

Sec. 42.0535. REQUIRED INFORMATION FOR VERIFICATION. (a) A

child-placing agency that seeks to verify an agency home or an

agency group home shall request background information about the

agency home or group home from a child-placing agency that has

previously verified that agency home or agency group home.

(b) Notwithstanding Section 261.201, Family Code, a

child-placing agency that has verified an agency home or an

agency group home is required to release to another child-placing

agency background information requested under Subsection (a).

(c) A child-placing agency that releases background information

under this section is immune from civil and criminal liability

for the release of the information.

(d) For purposes of this section, background information means

the home study under which the agency home or agency group home

was verified by the previous child-placing agency and any record

of noncompliance with state minimum standards received and the

resolution of any such noncompliance by the previous

child-placing agency.

(e) The department, by rule, shall develop a process by which a

child-placing agency shall report to the department:

(1) the name of any verified foster home or foster group home

that has been closed for any reason, including a voluntary

closure;

(2) information regarding the reasons for the closure of the

foster home or foster group home; and

(3) the name and other contact information of a person who may

be contacted by another child-placing agency to obtain the

records relating to the closed foster home or foster group home

that are required to be maintained and made available under this

section.

(f) Information gathered under Subsection (e) must be made

available to child-placing agencies through a searchable database

maintained by the department.

Added by Acts 1997, 75th Leg., ch. 575, Sec. 36(a), eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 36, eff. September 1, 2007.

Sec. 42.0536. TRANSFER OF AGENCY FOSTER HOME. (a) An agency

foster home that is verified by a child-placing agency may

transfer to another child-placing agency only if, before the date

of the transfer, the agency foster home notifies the

child-placing agency to which the agency foster home is

transferring of each licensing violation for which the agency

foster home has been cited by the department during the preceding

three years.

(b) The child-placing agency to which the agency foster home is

transferring shall submit a written request for transfer to the

child-placing agency that verified the agency foster home.

(c) Not later than the 10th day after the date the child-placing

agency receives a request for transfer under Subsection (b), the

child-placing agency shall provide the child-placing agency that

submitted the request a copy of any of the following documents

regarding the agency foster home:

(1) a corrective action plan;

(2) an annual development plan; or

(3) a description of any imposed or potential service

limitation.

(d) The department caseworker for each child placed in the

agency foster home may conduct a review meeting to determine

whether the transfer of the agency foster home is in the best

interest of each child in the home on the request of:

(1) the child-placing agency to which the agency foster home is

transferring;

(2) the child-placing agency that verified the agency foster

home;

(3) the agency foster home; or

(4) the caseworker.

(e) After a review meeting, the caseworker shall determine

whether each child placed in the agency foster home shall:

(1) stay in the agency foster home after the agency foster home

is transferred to the new child-placing agency; or

(2) be removed from the agency foster home before the agency

foster home is transferred to the new child-placing agency.

Added by Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 37, eff. September 1, 2007.

Sec. 42.054. FEES. (a) The department shall charge an

applicant a nonrefundable application fee of $35 for an initial

license to operate a child-care facility or a child-placing

agency.

(b) The department shall charge each child-care facility a fee

of $35 for an initial license. The department shall charge each

child-placing agency a fee of $50 for an initial license.

(c) The department shall charge each licensed child-care

facility an annual license fee in the amount of $35 plus $1 for

each child the child-care facility is permitted to serve. The fee

is due on the date on which the department issues the child-care

facility's initial license and on the anniversary of that date.

(d) The department shall charge each licensed child-placing

agency an annual license fee of $100. The fee is due on the date

on which the department issues the child-placing agency's initial

license and on the anniversary of that date.

(e) The department shall charge each family home that is listed

or registered with the department an annual fee to cover a part

of the department's cost in regulating family homes. The amount

of the fee is $20 for a listed home or $35 for a registered home.

The fee is due on the date on which the department initially

lists or registers the home and on the anniversary of that date.

(f) If a facility, agency, or home fails to pay the annual fee

when due, the license, listing, or registration, as appropriate,

is suspended until the fee is paid.

(g) The provisions of Subsections (b) through (f) of this

section do not apply to:

(1) licensed foster homes and licensed foster group homes;

(2) nonprofit facilities regulated under this chapter that

provided 24-hour care for children in the managing

conservatorship of the department during the 12-month period

immediately preceding the anniversary date of the facility's

license; or

(3) facilities operated by a nonprofit corporation or foundation

that provides 24-hour residential care and does not charge for

the care provided.

Amended by Acts 1997, 75th Leg., ch. 1063, Sec. 7, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1217, Sec. 10, 11, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.102, eff. September 1, 2005.

Sec. 42.055. SIGN POSTING. (a) Each child-care facility shall

post in a location that is conspicuous to all employees and

customers a sign that includes:

(1) a description of the provisions of the Family Code relating

to the duty to report child abuse or neglect;

(2) a description of the penalties for violating the reporting

provisions of the Family Code; and

(3) a brief description of sudden infant death syndrome,

shaken-baby syndrome, and childhood diabetes and methods for

preventing those phenomena.

(a-1) A licensed day-care center, licensed group day-care home,

or registered family home subject to Section 42.0423 shall

include in the sign required under Subsection (a) a description

of how to access a listing of unsafe children's products on the

United States Consumer Product Safety Commission's Internet

website or through the department's public Internet website.

(b) The department by rule shall determine the design, size, and

wording of the sign.

(c) The department shall provide the sign to each child-care

facility without charge.

(d) A person who operates a child-care facility commits an

offense if the department provides a sign to the facility as

provided by this section and the person intentionally fails to

display the sign in the facility as prescribed by this section.

An offense under this subsection is a Class C misdemeanor.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 20, Sec. 1, eff.

Nov. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 165, Sec.

7.47, eff. Sept. 1, 1997. Renumbered from Human Resources Code

Sec. 42.056 and amended by Acts 1997, 75th Leg., ch. 1063, Sec.

7, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 221,

Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

46, Sec. 3, eff. September 1, 2009.

Sec. 42.0551. POSTING OF EMPLOYEE LIST. (a) Each day-care

center, group day-care home, and family home shall post a list of

all current employees at the center or home in accordance with

rules adopted by the executive commissioner.

(b) The executive commissioner shall adopt rules regarding the

size, wording, and placement of the list required under this

section.

Added by Acts 2005, 79th Leg., Ch.

308, Sec. 1, eff. September 1, 2005.

Sec. 42.056. REQUIRED BACKGROUND AND CRIMINAL HISTORY CHECKS;

CRIMINAL PENALTIES. (a) In accordance with rules adopted by the

executive commissioner, the director, owner, or operator of a

child-care facility, child-placing agency, or family home shall,

when applying to operate a child-care facility or child-placing

agency or when listing or registering a family home and at least

once during each 24 months after receiving a license, listing,

registration, or certification of approval, submit to the

department for use in conducting background and criminal history

checks the name of:

(1) the director, owner, and operator of the facility, agency,

or home;

(2) each person employed at the facility, agency, or home;

(3) each prospective employee of the facility, agency, or home;

(4) each current or prospective foster parent providing foster

care through a child-placing agency;

(5) each prospective adoptive parent seeking to adopt through a

child-placing agency;

(6) each person at least 14 years of age, other than a client in

care, who:

(A) is counted in child-to-caregiver ratios in accordance with

the minimum standards of the department;

(B) will reside in a prospective adoptive home if the adoption

is through a child-placing agency;

(C) has unsupervised access to children in care at the facility

or family home; or

(D) resides in the facility or family home; or

(7) each person 14 years of age or older, other than a client in

care, who will regularly or frequently be staying or working at a

facility, family home, or prospective adoptive home, while

children are being provided care.

(a-1) Repealed by Acts 2009, 81st Leg., R.S., Ch. 720, Sec.

19(3), eff. September 1, 2009.

(a-2) In accordance with rules adopted by the executive

commissioner, the director, owner, or operator of a day-care

center shall submit a complete set of fingerprints of each person

whose name is required to be submitted by the director, owner, or

operator under Subsection (a), unless the person is only required

to have the person's name submitted based on criteria specified

by Subsection (a)(7).

(a-3) In accordance with rules adopted by the executive

commissioner, the director, owner, or operator of a child-placing

agency, foster home, or foster group home must, before a child

for whom the department is the managing conservator is placed

with the agency or in the home, submit a complete set of

fingerprints of the following persons:

(1) a person who applies to be a foster or adoptive parent,

including a person who has previously adopted a child unless the

person is also verified as a foster or adoptive home; and

(2) a person who is 18 years of age or older and who lives in

the home of a person who applies to be a foster or adoptive

parent.

(a-4) In accordance with rules adopted by the executive

commissioner, the director, owner, or operator of a child-care

facility or family home shall submit a complete set of

fingerprints of each person whose name is required to be

submitted by the director, owner, or operator under Subsection

(a) if:

(1) the person resided in another state during the five years

preceding the date the person's name was required to be submitted

under Subsection (a); or

(2) the director, owner, or operator has reason to suspect that

the person has a criminal history in another state.

(a-5) The rules adopted by the executive commissioner under

Subsections (a-2), (a-3), and (a-4):

(1) must require that the fingerprints be submitted in a form

and of a quality acceptable to the Department of Public Safety

and the Federal Bureau of Investigation for conducting a criminal

history check;

(2) may require that the fingerprints be submitted

electronically through an applicant fingerprinting service

center; and

(3) may allow the department to waive the submission of

fingerprints required by this section if:

(A) the person for whom the submission is required has:

(i) a fingerprint-based criminal history record check on file

with the department; or

(ii) a fingerprint-based criminal history clearinghouse record,

as provided by Section 411.0845, Government Code, that is

accessible to the department through the Department of Public

Safety; and

(B) the date on which the current submission of fingerprints is

required occurs before the second anniversary of a previous

name-based criminal history check of the person.

(b) The department shall conduct background and criminal history

checks using:

(1) the information provided under Subsection (a);

(2) the information made available by the Department of Public

Safety under Section 411.114, Government Code, or by the Federal

Bureau of Investigation or other criminal justice agency under

Section 411.087, Government Code; and

(3) the department's records of reported abuse and neglect.

(b-1) In addition to any other background or criminal history

check conducted under Subsection (b), for each person whose

fingerprints are submitted under Subsection (a-2), (a-3), or

(a-4), the department shall conduct a state and Federal Bureau of

Investigation criminal history check by:

(1) submitting the person's fingerprints, or causing the

fingerprints to be submitted electronically, to the Department of

Public Safety for the purpose of conducting a state and federal

criminal history check; and

(2) using the resulting information made available by that

department under Section 411.114, Government Code, and by the

Federal Bureau of Investigation and any other criminal justice

agency under Section 411.087, Government Code.

(c) The department by rule shall require a child-care facility,

child-placing agency, or registered family home to pay to the

department a fee in an amount not to exceed the administrative

costs the department incurs in conducting a background and

criminal history check under this section.

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 720, Sec. 19(3),

eff. September 1, 2009.

(e) Repealed by Acts 2009, 81st Leg., R.S., Ch. 720, Sec. 19(3),

eff. September 1, 2009.

(f) As part of a background check under this section, the

department shall provide any relevant information available in

the department's records regarding a person's previous employment

in a facility or family home to the person submitting the

request.

(g) Except as otherwise provided by this subsection, a person

whose name is submitted under Subsection (a) may not provide

direct care or have direct access to a child in a facility or

family home before the person's background and criminal history

checks under Subsections (b) and (b-1) are completed. A person

may be employed at a facility or family home and may provide

direct care or have direct access to a child in the facility or

family home before the person's criminal history check under

Subsection (b-1) is completed if:

(1) the facility or family home is experiencing a staff

shortage;

(2) the state criminal history check and the background check

using the department's records of reported abuse and neglect have

been completed under Subsection (b), and the resulting

information does not preclude the person from being present at

the facility or family home; and

(3) the person's fingerprints are submitted as soon as possible,

but not later than the 30th day after the earliest of the date on

which the person first:

(A) provides direct care to a child;

(B) has direct access to a child; or

(C) is hired.

(h) If the results of a criminal history check under Subsection

(b-1) for a person employed by a facility or family home during a

staffing shortage as authorized by Subsection (g) preclude the

person from being present at the facility or family home, the

director, owner, or operator of the facility or family home shall

immediately terminate the person's employment.

(i) A director, owner, or operator of a facility or family home

commits an offense if the director, owner, or operator knowingly:

(1) fails to submit to the department information about a person

as required by this section and department rules for use in

conducting background and criminal history checks with respect to

the person; and

(2) employs the person at the facility or family home or

otherwise allows the person to regularly or frequently stay or

work at the facility or family home while children are being

provided care.

(j) A director, owner, or operator of a facility or family home

commits an offense if, after the date the director, owner, or

operator receives notice from the department that, based on the

results of a person's background or criminal history check, the

person is precluded from being present at the facility or family

home, the director, owner, or operator knowingly:

(1) employs the person at the facility or family home; or

(2) otherwise allows the person to regularly or frequently stay

or work at the facility or family home while children are being

provided care.

(k) An offense under Subsection (i) or (j) is a Class B

misdemeanor.

Amended by Acts 1997, 75th Leg., ch. 1063, Sec. 7, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.103(a), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 38, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 39, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

720, Sec. 11, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

720, Sec. 19(3), eff. September 1, 2009.

Sec. 42.0561. INFORMATION RELATING TO FAMILY VIOLENCE REPORTS.

Before the department may issue a license or registration for a

foster home or a child-placing agency may issue a verification

certificate for an agency foster home, the department or

child-placing agency must obtain information relating to each

family violence report at the applicant's residence to which a

law enforcement agency responded during the 12 months preceding

the date of the application. The applicant shall provide the

information on a form prescribed by the department.

Added by Acts 2007, 80th Leg., R.S., Ch.

524, Sec. 7, eff. June 16, 2007.

Sec. 42.057. DRUG TESTING. (a) Each residential child-care

facility shall establish a drug testing policy for employees. A

residential child-care facility may adopt the model employee drug

testing policy adopted by the executive commissioner under

Subsection (b) or may use another employee drug testing policy

approved by the executive commissioner.

(b) The executive commissioner by rule shall adopt a model

employee drug testing policy for use by a residential child-care

facility. The policy must be designed to ensure the safety of

resident children through appropriate drug testing of employees

while protecting the rights of employees. The model policy must

require:

(1) preemployment drug testing;

(2) random, unannounced drug testing of each employee who has

direct contact with a child in the care of the facility;

(3) drug testing of an employee against whom there is an

allegation of drug abuse; and

(4) drug testing of an employee whom the department is

investigating for the abuse or neglect of a child in the care of

the facility, if the allegation of abuse or neglect includes

information that provides good cause to suspect drug abuse.

(c) The department shall require a drug test of a person who

directly cares for or has access to a child in a residential

child-care facility within 24 hours after the department receives

notice of an allegation that the person has abused drugs.

(d) An employee may not provide direct care or have direct

access to a child in a residential child-care facility before

completion of the employee's initial drug test.

(e) A residential child-care facility shall pay any fee or cost

associated with performing the drug test for an employee.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.104(a), eff. September 1, 2005.

Sec. 42.058. COMPETITIVE BIDDING OR ADVERTISING RULES. (a) The

board may not adopt rules restricting competitive bidding or

advertising by a license holder or registration holder except to

prohibit false, misleading, or deceptive practices or to prevent

a violation of this chapter.

(b) In its rules to prohibit false, misleading, or deceptive

practices, the board may not include a rule that:

(1) restricts the use of any medium for advertising;

(2) restricts the use of a license holder's or registration

holder's personal appearance or voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

license holder or registration holder; or

(4) restricts the license holder's or registration holder's

advertisement under a trade name.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 33, eff. Sept. 1,

1997.

Sec. 42.059. REQUIRED AFFIDAVIT FOR APPLICANTS FOR EMPLOYMENT

WITH FACILITY OR REGISTERED FAMILY HOME. (a) An applicant for

temporary or permanent employment with a licensed facility or

registered family home whose employment or potential employment

with the facility or home involves direct interactions with or

the opportunity to interact and associate with children must

execute and submit the following affidavit with the application

for employment:

STATE OF _____________

COUNTY OF ____________

I swear or affirm under penalty of perjury that I do not now and

I have not at any time, either as an adult or as a juvenile:

1. Been convicted of;

2. Pleaded guilty to (whether or not resulting in a conviction);

3. Pleaded nolo contendere or no contest to;

4. Admitted;

5. Had any judgment or order rendered against me (whether by

default or otherwise);

6. Entered into any settlement of an action or claim of;

7. Had any license, certification, employment, or volunteer

position suspended, revoked, terminated, or adversely affected

because of;

8. Resigned under threat of termination of employment or

volunteerism for;

9. Had a report of child abuse or neglect made and substantiated

against me for; or

10. Have any pending criminal charges against me in this or any

other jurisdiction for;

Any conduct, matter, or thing (irrespective of formal name

thereof) constituting or involving (whether under criminal or

civil law of any jurisdiction):

1. Any felony;

2. Rape or other sexual assault;

3. Physical, sexual, emotional abuse and/or neglect of a minor;

4. Incest;

5. Exploitation, including sexual, of a minor;

6. Sexual misconduct with a minor;

7. Molestation of a child;

8. Lewdness or indecent exposure;

9. Lewd and lascivious behavior;

10. Obscene or pornographic literature, photographs, or videos;

11. Assault, battery, or any violent offense involving a minor;

12. Endangerment of a child;

13. Any misdemeanor or other offense classification involving a

minor or to which a minor was a witness;

14. Unfitness as a parent or custodian;

15. Removing children from a state or concealing children in

violation of a court order;

16. Restrictions or limitations on contact or visitation with

children or minors resulting from a court order protecting a

child or minor from abuse, neglect, or exploitation; or

17. Any type of child abduction.

Except the following (list all incidents, location, description,

and date) (if none, write NONE)

Signed ________________________

Date _______________.

Subscribed and sworn to (or affirmed) before me this ________ day

of ________________,____________.

Signature of notarial officer

____________________________________.

(seal, if any, of notarial officer)

My commission expires: ____________

(b) The failure or refusal of the applicant to sign or provide

the affidavit constitutes good cause for refusal to hire the

applicant.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 33, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1129, Sec. 3, eff.

Sept. 1, 1999.

Sec. 42.060. CARBON MONOXIDE DETECTORS. (a) In this section,

"carbon monoxide detector" means a device that detects and sounds

an alarm to indicate the presence of a harmful level of carbon

monoxide gas.

(b) Except as provided by Subsection (d), each day-care center,

group day-care home, and family home must be equipped with carbon

monoxide detectors in accordance with department rules.

(c) The department by rule shall prescribe requirements

regarding the placement, installation, and number of carbon

monoxide detectors and maintenance procedures for those

detectors.

(d) A day-care center is exempt from the carbon monoxide

detector requirements prescribed by this section if the day-care

center is located in a school facility that is subject to the

school facility standards adopted by the commissioner of

education under Section 46.008, Education Code, or similar safety

standards adopted by the board of a local school district.

Added by Acts 2003, 78th Leg., ch. 127, Sec. 1, eff. Sept. 1,

2003.

Sec. 42.062. CERTAIN EMPLOYMENT PROHIBITED. A residential

child-care facility may not employ in any capacity a person who

is not eligible to receive a license or certification for the

operation of a residential child-care facility under Section

42.072(g) or who has been denied a license under Section 42.046.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.105, eff. September 1, 2005.

Sec. 42.063. REPORTING OF INCIDENTS AND VIOLATIONS. (a) In

this section, "serious incident" means a suspected or actual

incident that threatens or impairs the basic health, safety, or

well-being of a child. The term includes:

(1) the arrest, abuse, neglect, exploitation, running away,

attempted suicide, or death of a child;

(2) a critical injury of a child; and

(3) an illness of a child that requires hospitalization.

(b) A person licensed under this chapter shall report to the

department each serious incident involving a child who receives

services from the person, regardless of whether the department is

the managing conservator of the child.

(c) An employee of a person described by Subsection (b) shall

report suspected abuse or neglect directly to the statewide

intake system.

(d) An employee or volunteer of a general residential operation,

child-placing agency, foster home, or foster group home shall

report any serious incident directly to the department if the

incident involves a child under the care of the operation,

agency, or home.

(e) A foster parent shall report any serious incident directly

to the department if the incident involves a child under the care

of the parent.

(f) The executive commissioner by rule shall prescribe:

(1) procedures governing reporting required under this section;

and

(2) the manner in which a report under this section must be

provided.

(g) The department shall implement this section using existing

appropriations.

Added by Acts 2005, 79th Leg., Ch.

268, Sec. 1.106, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

720, Sec. 12, eff. September 1, 2009.

Sec. 42.064. INFORMATION REGARDING GANG-FREE ZONES. Each

day-care center shall, in accordance with rules adopted by the

executive commissioner, distribute to parents and guardians of

children who attend the center information on gang-free zones and

the consequences of engaging in organized criminal activity

within those zones.

Added by Acts 2009, 81st Leg., R.S., Ch.

1130, Sec. 6, eff. June 19, 2009.

SUBCHAPTER D. REMEDIES

Sec. 42.0705. RANGE OF PENALTIES. The department shall revoke

or suspend a license or registration, place on probation a person

whose license or registration has been suspended, or reprimand a

license holder or registration holder for a violation of this

chapter or a rule of the board. If a license or registration

suspension is probated, the department may require the license

holder or registration holder to:

(1) report regularly to the department on matters that are the

basis of the probation;

(2) limit services to the areas prescribed by the department;

(3) continue or review professional education until the license

holder or registration holder attains a degree of skill

satisfactory to the department in those areas that are the basis

of the probation; or

(4) take corrective action relating to the violation on which

the probation is based.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 34, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 40, eff. September 1, 2007.

Sec. 42.071. SUSPENSION, EVALUATION, OR PROBATION OF LICENSE OR

REGISTRATION. (a) The department may suspend the license of a

facility or the registration of a family home that has

temporarily ceased operation but has definite plans for starting

operations again within the time limits of the issued license or

registration.

(b) The department may suspend a facility's license or a family

home's registration for a definite period rather than deny or

revoke the license or registration if the department finds

repeated noncompliance with standards that do not endanger the

health and safety of children. To qualify for license or

registration suspension under this subsection, a facility or

family home must suspend its operations and show that standards

can be met within the suspension period.

(c) If the department finds a facility or family home is in

repeated noncompliance with standards that do not endanger the

health and safety of children, the department may schedule the

facility or family home for evaluation or probation rather than

suspend or revoke the facility's license or the family home's

registration. The department shall provide notice to the facility

or family home of the evaluation or probation and of the items of

noncompliance not later than the 10th day before the evaluation

or probation period begins. The department shall designate a

period of not less than 30 days during which the facility or

family home will remain under evaluation. During the evaluation

or probation period, the facility or family home must correct the

items that were in noncompliance and report the corrections to

the department for approval.

(d) The department shall revoke the license of a facility or the

registration of a family home that does not comply with standards

at the end of a license or registration suspension.

(e) The department may suspend or revoke the license of a

facility or the registration of a family home that does not

correct items that were in noncompliance or that does not comply

with required standards within the applicable evaluation or

probation period.

Acts 1979, 66th Leg., p. 2365, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 111, ch. 23,

Sec. 1, eff. Aug. 29, 1983; Acts 1987, 70th Leg., ch. 1081, Sec.

2, eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 1022, Sec. 35,

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1063, Sec. 7, eff.

Sept. 1, 1997.

Sec. 42.0715. COSTS CHARGED TO FACILITY OR FAMILY HOME. The

department may charge a facility or family home for reimbursement

of the reasonable cost of services provided by the department in

formulating, monitoring, and implementing a corrective action

plan for the facility or family home.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 36, eff. Sept. 1,

1997.

Sec. 42.072. LICENSE, LISTING, OR REGISTRATION DENIAL,

SUSPENSION, OR REVOCATION. (a) The department may suspend,

deny, revoke, or refuse to renew the license, listing,

registration, or certification of approval of a facility or

family home that does not comply with the requirements of this

chapter, the standards and rules of the department, or the

specific terms of the license, listing, registration, or

certification. The department may revoke the probation of a

person whose license, listing, or registration is suspended if

the person violates a term of the conditions of probation.

(b) If the department proposes to take an action under

Subsection (a), the person is entitled to a hearing conducted by

the State Office of Administrative Hearings. Proceedings for a

disciplinary action are governed by the administrative procedure

law, Chapter 2001, Government Code. An action under this

section, including a revocation of a person's license, is a

contested case as defined by Chapter 2001, Government Code, and

is subject to judicial review under the substantial evidence rule

in accordance with that chapter. Rules of practice adopted by

the board under Section 2001.004, Government Code, applicable to

the proceedings for a disciplinary action may not conflict with

rules adopted by the State Office of Administrative Hearings.

(c) The department may not issue a license, listing,

registration, or certification to a person whose license,

listing, registration, or certification is revoked or whose

application for a license, listing, registration, or

certification is denied for a substantive reason under this

chapter before the fifth anniversary of the date on which the

revocation takes effect by department or court order or the

decision to deny the application is final.

(d) The department by rule may provide for denial of an

application or renewal for a licensed facility or for listing or

registering a family home or may revoke a facility's license or a

family home's listing or registration based on findings of

background or criminal history as a result of a background or

criminal history check.

(e) A person may continue to operate a facility or family home

during an appeal of a license, listing, or registration denial or

revocation unless the operation of the facility or family home

poses a risk to the health or safety of children. The executive

commissioner shall by rule establish the criteria for determining

whether the operation of a facility or family home poses a risk

to the health or safety of children. The department shall notify

the facility or family home of the criteria the department used

to determine that the operation of the facility or family home

poses a risk to health or safety and that the facility or family

home may not operate. A person who has been notified by the

department that the facility or home may not operate under this

section may seek injunctive relief from a district court in

Travis County or in the county in which the facility or home is

located to allow operation during the pendency of an appeal. The

court may grant injunctive relief against the agency's action

only if the court finds that the child-care operation does not

pose a health or safety risk to children. A court granting

injunctive relief under this subsection shall have no other

jurisdiction over an appeal of final agency action unless

conferred by Chapter 2001, Government Code.

(f) The department shall deny an application or renewal for

listing or registering a family home or shall revoke a family

home's listing or registration if the results of a background or

criminal history check conducted by the department under Section

42.056 show that a person has been convicted of an offense under

Title 5, or 6, Penal Code, or Chapter 43, Penal Code.

(g) Notwithstanding Subsection (c), the department may refuse to

issue a license, listing, registration, or certification to:

(1) a person whose license or certification for a residential

child-care facility was revoked by the department or by court

order;

(2) a person who was a controlling person of a residential

child-care facility at the time conduct occurred that resulted in

the revocation of the license or certification of the facility;

(3) a person who voluntarily closed a residential child-care

facility or relinquished the person's license or certification

after:

(A) the department took an action under Subsection (a) in

relation to the facility or person; or

(B) the person received notice that the department intended to

take an action under Subsection (a) in relation to the facility

or person; or

(4) a person who was a controlling person of a residential

child-care facility at the time conduct occurred that resulted in

the closure of the facility or relinquishment of the license or

certification in the manner described by Subdivision (3).

Acts 1979, 66th Leg., p. 2365, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 111, ch. 23,

Sec. 2, eff. Aug. 29, 1983; Acts 1993, 73rd Leg., ch. 977, Sec.

1, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec.

5.95(49), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1022,

Sec. 37, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1063, Sec.

7, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1217, Sec. 13,

eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 218, Sec. 11, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.107, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

526, Sec. 3, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

720, Sec. 13, eff. September 1, 2009.

Sec. 42.073. EMERGENCY SUSPENSION AND CLOSURE OF A FACILITY OR

FAMILY HOME. (a) The department shall suspend a facility's

license or a family home's listing or registration and order the

immediate closing of the facility or family home if:

(1) the department finds the facility or family home is

operating in violation of the applicable standards prescribed by

this chapter; and

(2) the violation creates an immediate threat to the health and

safety of the children attending or residing in the facility or

family home.

(b) An order suspending a license, listing, or registration and

an order closing a facility or family home under this section is

immediately effective on the date on which the holder of the

license, listing, or registration receives written notice or on a

later date specified in the order.

(c) An order is valid for 30 days after the effective date of

the order.

Acts 1979, 66th Leg., p. 2366, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1993, 73rd Leg., ch. 977, Sec. 2,

eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1022, Sec. 38, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1063, Sec. 7, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1217, Sec. 14, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.108, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

720, Sec. 14, eff. September 1, 2009.

Sec. 42.074. INJUNCTIVE RELIEF. (a) The department may file

suit in a district court in Travis County or in the county in

which a facility or family home is located for assessment and

recovery of a civil penalty under Section 42.075, for injunctive

relief, including a temporary restraining order, or for both a

civil penalty and injunctive relief when it appears that a

person:

(1) has violated, is violating, or is threatening to violate the

licensing, certification, listing, or registration requirements

of this chapter or the department's licensing, certification,

listing, or registration rules and standards; or

(2) knowingly fails to meet or maintain an exemption authorized

under Section 42.041 and engages in activities that require a

license or registration.

(b) The district court shall grant the injunctive relief the

facts may warrant.

(c) At the department's request, the attorney general or the

county or district attorney of the county in which the facility

or family home is located shall conduct a suit in the name of the

State of Texas for injunctive relief, to recover the civil

penalty, or for both injunctive relief and civil penalties as

authorized by Subsection (a).

(d) Injunctive relief provided by this section is in addition to

any other action, proceeding, or remedy authorized by law. It is

not necessary to allege or prove in an action filed under this

section that an adequate remedy at law does not exist or that

substantial or irreparable harm would result from the continued

violation.

(e) The department is not required to give an appeal bond in an

action arising under this section.

Acts 1979, 66th Leg., p. 2367, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1987, 70th Leg., ch. 1052, Sec.

4.09, eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 1022, Sec.

39, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1063, Sec. 7,

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1217, Sec. 15, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

720, Sec. 15, eff. September 1, 2009.

Sec. 42.075. CIVIL PENALTY. (a) A person is subject to a civil

penalty of not less than $50 nor more than $100 for each day of

violation and for each act of violation if the person:

(1) threatens serious harm to a child in a facility or family

home by violating a provision of this chapter or a department

rule or standard;

(2) violates a provision of this chapter or a department rule or

standard three or more times within a 12-month period;

(3) places a public advertisement for an unlicensed facility or

an unlisted or unregistered family home;

(4) knowingly fails to meet or maintain any criterion of an

exemption authorized under Section 42.041 and engages in

activities that require a license or registration; or

(5) fails to inform the department of a change in status and the

person knows the change in status requires the person to be

licensed or registered under this chapter.

(b) The civil penalty authorized by this section is cumulative

and in addition to the criminal penalties and injunctive relief

provided by this chapter.

Acts 1979, 66th Leg., p. 2367, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1997, 75th Leg., ch. 1022, Sec.

40, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1063, Sec. 7,

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1217, Sec. 16, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

720, Sec. 16, eff. September 1, 2009.

Sec. 42.076. CRIMINAL PENALTIES. (a) A person who operates a

child-care facility or child-placing agency without a license

commits a Class B misdemeanor.

(b) A person who operates a family home without a required

listing or registration commits a Class B misdemeanor.

(c) A person who places a public advertisement for an unlicensed

facility or an unlisted or unregistered family home commits a

Class C misdemeanor.

(d) It is not an offense under this section if a professional

provides legal or medical services to:

(1) a parent who identifies the prospective adoptive parent and

places the child for adoption without the assistance of the

professional; or

(2) a prospective adoptive parent who identifies a parent and

receives placement of a child for adoption without assistance of

the professional.

Acts 1979, 66th Leg., p. 2367, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 915, Sec. 2,

eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 411, Sec. 2, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 664, Sec. 5, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1022, Sec. 41, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1063, Sec. 7, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1217, Sec. 17, eff. Sept. 1, 1997.

Sec. 42.0761. CRIMINAL PENALTY FOR OPERATING DAY-CARE CENTER

WITHOUT QUALIFIED DIRECTOR. (a) An owner or operator of a

day-care center commits an offense if the owner or operator

knowingly operates the day-care center:

(1) without a director who meets the qualifications of a

director prescribed by department rules; or

(2) without the routine presence during the day-care center's

hours of operation of a director described by Subdivision (1).

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 41, eff. September 1, 2007.

Sec. 42.077. NOTICE OF ACTION AGAINST FACILITY OR FAMILY HOME.

(a) If the department revokes or suspends a facility's license

or a family home's listing or registration, the department shall

publish notice of this action:

(1) in a newspaper of general circulation in the county in which

the facility or family home is located; or

(2) on the department's Internet website along with other

information regarding child-care services.

(a-1) If notice is published in a newspaper under Subsection

(a), the newspaper shall place the notice in the section in which

advertisements for day-care services are normally published.

(b) If a person who operates a facility or family home that has

had its license, listing, or registration revoked or suspended

later applies for a new license, listing, or registration to

operate the same facility or family home, the department shall

charge the person an application fee in an amount necessary to

reimburse the department for the cost of the notice relating to

that facility or family home.

(c) The department shall pay for publication of the notice from

funds appropriated to the department for licensing and regulating

child-care facilities and for listing, registering, and

regulating family homes and from appeal and application fees

collected under Subsection (b) and appropriated to the

department.

(d) A facility or family home that has its license, listing, or

registration revoked or suspended shall mail notification of this

action by certified mail to the parents or guardian of the child

served by the facility or family home. The facility or family

home shall mail the notification within five days of the

effective date of the revocation or suspension of the license,

listing, or registration.

(d-1) If the department determines that the license of a

residential child-care facility should be revoked or suspended,

the facility shall mail notification of the action or proposed

action by certified mail to a parent of each child served by the

facility, if the person's parental rights have not been

terminated, and to the child's managing conservator, as

appropriate. The residential child-care facility shall mail the

notification not later than the fifth day after the date the

facility is notified of the department's determination that

revocation or suspension of the license is appropriate.

(e) When the most recent federal census shows that more than

one-half of the population in a municipality or in a

commissioners precinct in a county in which a family home whose

listing or registration has been revoked or suspended is located

is of Hispanic origin or Spanish-speaking, the department shall

publish the notice under Subsection (a) in both English and

Spanish.

Amended by Acts 1997, 75th Leg., ch. 1022, Sec. 42, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1063, Sec. 7, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1217, Sec. 18, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.109, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

720, Sec. 17, eff. September 1, 2009.

Sec. 42.078. ADMINISTRATIVE PENALTY. (a) The department may

impose an administrative penalty against a facility or family

home licensed or registered under this chapter that violates this

chapter or a rule or order adopted under this chapter. In

addition, the department may impose an administrative penalty

against a residential child-care facility or a controlling person

of a residential child-care facility if the facility or

controlling person:

(1) violates a term of a license or registration issued under

this chapter;

(2) makes a statement about a material fact that the facility or

person knows or should know is false:

(A) on an application for the issuance of a license or

registration or an attachment to the application; or

(B) in response to a matter under investigation;

(3) refuses to allow a representative of the department to

inspect:

(A) a book, record, or file required to be maintained by the

facility; or

(B) any part of the premises of the facility;

(4) purposefully interferes with the work of a representative of

the department or the enforcement of this chapter; or

(5) fails to pay a penalty assessed under this chapter on or

before the date the penalty is due, as determined under this

section.

(a-1) Nonmonetary, administrative penalties or remedies,

including but not limited to corrective action plans, probation,

and evaluation periods, shall be imposed when appropriate before

monetary penalties.

(b) Each day a violation continues or occurs is a separate

violation for purposes of imposing a penalty. The penalty for a

violation may be in an amount not to exceed the following limits,

based on the maximum number of children for whom the facility or

family home was authorized to provide care or the number of

children under the care of the child-placing agency when the

violation occurred:

(1) for violations that occur in a facility other than a

residential child-care facility:

Number of children

Maximum amount of penalty

20 or less

$50

21-40

$60

41-60

$70

61-80

$80

81-100

$100

More than 100

$150

(2) for violations that occur in a residential child-care

facility:

Number of children

Maximum amount of penalty

20 or less

$100

21-40

$150

41-60

$200

61-80

$250

81-100

$375

More than 100

$500

(c) In addition to the number of children, the amount of the

penalty shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of any prohibited acts, and

the hazard or potential hazard created to the health, safety, or

economic welfare of the public;

(2) the economic harm to property or the environment caused by

the violation;

(3) the history of previous violations;

(4) the amount necessary to deter future violations;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

(d) Monetary penalties shall not be assessed for violations that

are the result of clerical errors.

(e) If the department determines that a violation has occurred,

the department may issue a recommendation on the imposition of a

penalty, including a recommendation on the amount of the penalty.

(f) Within 14 days after the date the recommendation is issued,

the department shall give written notice of the recommendation to

the person owning or operating the facility or family home or to

the controlling person, if applicable. The notice may be given

by certified mail. The notice must include a brief summary of

the alleged violation and a statement of the amount of the

recommended penalty and must inform the person that the person

has a right to a hearing on the occurrence of the violation, the

amount of the penalty, or both the occurrence of the violation

and the amount of the penalty.

(g) Within 20 days after the date the person receives the

notice, the person in writing may accept the determination and

recommended penalty of the department or may make a written

request for a hearing on the occurrence of the violation, the

amount of the penalty, or both the occurrence of the violation

and the amount of the penalty.

(h) If the person accepts the determination and recommended

penalty of the department or fails to respond to the notice in a

timely manner, the department shall issue an order and impose the

recommended penalty.

(i) If the person requests a hearing, the department shall set a

hearing and give notice of the hearing to the person. The

hearing shall be held by an administrative law judge of the State

Office of Administrative Hearings. The administrative law judge

shall make findings of fact and conclusions of law and issue a

final decision finding that a violation has occurred and imposing

a penalty or finding that no violation occurred.

(j) The notice of the administrative law judge's order given to

the person under Chapter 2001, Government Code, must include a

statement of the right of the person to judicial review of the

order.

(k) Within 30 days after the date the administrative law judge's

order becomes final as provided by Section 2001.144, Government

Code, the person shall:

(1) pay the amount of the penalty;

(2) pay the amount of the penalty and file a petition for

judicial review contesting the occurrence of the violation, the

amount of the penalty, or both the occurrence of the violation

and the amount of the penalty; or

(3) without paying the amount of the penalty, file a petition

for judicial review contesting the occurrence of the violation,

the amount of the penalty, or both the occurrence of the

violation and the amount of the penalty.

(l) Within the 30-day period, a person who acts under Subsection

(k)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the amount of the penalty to the court for placement

in an escrow account; or

(B) giving to the court a supersedeas bond that is approved by

the court for the amount of the penalty and that is effective

until all judicial review of the order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the amount

of the penalty and is financially unable to give the supersedeas

bond; and

(B) giving a copy of the affidavit to the department by

certified mail.

(m) On receipt of a copy of an affidavit under Subsection

(l)(2), the department may file with the court, within five days

after the date the copy is received, a contest to the affidavit.

The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay the enforcement

of the penalty on finding that the alleged facts are true. The

person who files an affidavit has the burden of proving that the

person is financially unable to pay the amount of the penalty and

to give a supersedeas bond.

(n) If the person does not pay the amount of the penalty and the

enforcement of the penalty is not stayed, the department may

refer the matter to the attorney general for collection of the

amount of the penalty.

(o) Judicial review of the order:

(1) is instituted by filing a petition as provided by Subchapter

G, Chapter 2001, Government Code; and

(2) is under the substantial evidence rule.

(p) If the court sustains the occurrence of the violation, the

court may uphold or reduce the amount of the penalty and order

the person to pay the full or reduced amount of the penalty. If

the court does not sustain the occurrence of the violation, the

court shall order that no penalty is owed.

(q) When the judgment of the court becomes final, the court

shall proceed under this subsection. If the person paid the

amount of the penalty and if that amount is reduced or is not

upheld by the court, the court shall order that the appropriate

amount plus accrued interest be remitted to the person. The rate

of the interest is the rate charged on loans to depository

institutions by the New York Federal Reserve Bank, and the

interest shall be paid for the period beginning on the date the

penalty was paid and ending on the date the penalty is remitted.

If the person gave a supersedeas bond and if the amount of the

penalty is not upheld by the court, the court shall order the

release of the bond. If the person gave a supersedeas bond and if

the amount of the penalty is reduced, the court shall order the

release of the bond after the person pays the amount.

(r) A penalty collected under this section shall be sent to the

comptroller for deposit in the general revenue fund.

(s) All proceedings under this section are subject to Chapter

2001, Government Code.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 43, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1129, Sec. 4, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.110(a), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1406, Sec. 42, eff. September 1, 2007.

SUBCHAPTER F. REGULATION OF EMPLOYER-BASED DAY-CARE FACILITIES

Sec. 42.151. DEFINITIONS. In this subchapter:

(1) "Employer-based day-care facility" means a day-care facility

that is:

(A) operated by a small employer to provide care to not more

than 12 children of the employer's employees; and

(B) located on the employer's premises.

(2) "Small employer" means a corporation, partnership, sole

proprietorship, or other legal entity that employs fewer than 100

full-time employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

1414, Sec. 2, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

89, Sec. 1, eff. September 1, 2009.

Sec. 42.152. PERMIT REQUIRED. (a) Except as provided by

Subsection (b), a small employer may not operate an

employer-based day-care facility unless the employer holds a

permit issued by the department under this subchapter.

(b) A small employer is not required to obtain a permit to

operate an employer-based day-care facility under this subchapter

if the employer holds a license to operate a child-care facility

that is issued by the department under Subchapter C. An employer

that holds that license must comply with the applicable

provisions of Subchapter C, the applicable rules of the

department, and any specific terms of the license.

(c) Notwithstanding any other law, including Section 42.041, a

small employer that holds a permit issued under this subchapter

is not required to hold a license under Subchapter C to operate

an employer-based day-care facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

1414, Sec. 2, eff. September 1, 2007.

Sec. 42.153. APPLICATION; INITIAL INSPECTION AND BACKGROUND AND

CRIMINAL HISTORY CHECKS. (a) The department shall develop and

implement a streamlined procedure by which a small employer may

apply for and be issued a permit to operate an employer-based

day-care facility. The employer must submit an application for

the permit to the department on a form prescribed by the

department.

(b) Except as provided by Section 42.154, on receipt of a small

employer's application for a permit, the department shall:

(1) conduct an initial inspection of the employer-based day-care

facility to ensure that the employer is able to comply with the

provisions of this subchapter and that the facility complies with

the fire safety and sanitation standards of the political

subdivision in which the facility is located; and

(2) conduct a background and criminal history check on each

prospective caregiver whose name is submitted as required by

Section 42.159(a).

(c) The department may charge an applicant an administrative fee

in a reasonable amount that is sufficient to cover the costs of

the department in processing the application.

(d) The department shall process an application not later than

the 30th day after the date the department receives all of the

required information.

Added by Acts 2007, 80th Leg., R.S., Ch.

1414, Sec. 2, eff. September 1, 2007.

Sec. 42.154. CONVERSION OF LICENSE. (a) The department shall

develop and implement a procedure by which a small employer that

holds a license to operate a child-care facility that is issued

under Subchapter C before September 1, 2007, may convert the

license to a permit under this subchapter. The procedure must

include an abbreviated application form for use by the employer

in applying for the permit.

(b) The department may waive the requirements under Section

42.153(b) for an initial inspection or background and criminal

history checks with respect to a facility operated by a small

employer seeking to convert a license to a permit under this

section if the department determines that previously conducted

inspections or background and criminal history checks, as

applicable, are sufficient to ensure the safety of children

receiving care at the facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

1414, Sec. 2, eff. September 1, 2007.

Sec. 42.155. PARENT OR GUARDIAN WITHIN IMMEDIATE VICINITY. An

employer-based day-care facility operating under this subchapter

may provide care only for a child whose parent or guardian:

(1) is an employee of the small employer to which the permit to

operate the facility was issued;

(2) works within the same building in which the facility is

located; and

(3) is away from that building only for limited periods, as

defined by department rules, during the hours the child is

receiving care.

Added by Acts 2007, 80th Leg., R.S., Ch.

1414, Sec. 2, eff. September 1, 2007.

Sec. 42.156. CAREGIVER-TO-CHILD RATIO. An employer-based

day-care facility operating under this subchapter shall maintain

a caregiver-to-child ratio of at least one caregiver to every

four children receiving care.

Added by Acts 2007, 80th Leg., R.S., Ch.

1414, Sec. 2, eff. September 1, 2007.

Sec. 42.157. MINIMUM STANDARDS. The department shall encourage

an employer-based day-care facility operating under this

subchapter to comply with the minimum standards applicable to a

child-care facility licensed under Subchapter C.

Added by Acts 2007, 80th Leg., R.S., Ch.

1414, Sec. 2, eff. September 1, 2007.

Sec. 42.158. CAREGIVER QUALIFICATIONS. A caregiver employed by

an employer-based day-care facility operating under this

subchapter must:

(1) be at least 18 years of age;

(2) have received a high school diploma or its equivalent, as

determined by the department;

(3) receive at least the minimum training required for an

employee of a licensed day-care center as prescribed by

department rules in accordance with Sections 42.042(p) and

42.0421;

(4) have a Child Development Associate or Certified Child-Care

Professional credential or an equivalent credential, as

determined by the department; and

(5) not have been precluded from providing direct care or having

direct access to a child by the department based on the results

of a background and criminal history check conducted under

Section 42.159.

Added by Acts 2007, 80th Leg., R.S., Ch.

1414, Sec. 2, eff. September 1, 2007.

Sec. 42.159. BACKGROUND AND CRIMINAL HISTORY CHECKS REQUIRED.

(a) In accordance with rules adopted by the executive

commissioner, a small employer shall, when applying for a permit

under this subchapter and at least once during each 24 months

after receiving that permit, submit to the department for use in

conducting background and criminal history checks:

(1) the name of any director of the employer-based day-care

facility and the name of each caregiver employed at the facility

to provide care to children; and

(2) the name of each person 14 years of age or older who will

regularly or frequently be staying or working at the facility

while children are being provided care.

(b) The small employer shall also submit to the department for

use in conducting background and criminal history checks the name

of each prospective caregiver who will provide care to children

at the facility or other prospective employee who will have

direct access to those children.

(c) The department shall conduct background and criminal history

checks using:

(1) the information provided under Subsection (a) or (b), as

applicable;

(2) the information made available by the Department of Public

Safety under Section 411.114, Government Code, or by the Federal

Bureau of Investigation or other criminal justice agency under

Section 411.087, Government Code; and

(3) the department's records of reported abuse and neglect.

(d) For purposes of Sections 411.114 and 411.087, Government

Code:

(1) a small employer that applies for a permit is considered an

applicant for a license under this chapter; and

(2) an employer-based day-care facility operating under a permit

issued under this subchapter is considered a child-care facility

licensed under this chapter.

(e) The department shall require the small employer to pay to

the department a fee in an amount not to exceed the

administrative costs the department incurs in conducting a

background and criminal history check under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1414, Sec. 2, eff. September 1, 2007.

Sec. 42.160. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this subchapter, an employer-based day-care facility

operating under this subchapter is not a child-care facility, as

defined by Section 42.002, and the provisions of this chapter and

the department's rules that apply to a child-care facility

licensed under Subchapter C do not apply to an employer-based

day-care facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

1414, Sec. 2, eff. September 1, 2007.

Sec. 42.161. REPORTING OF INCIDENTS AND VIOLATIONS. An

employer-based day-care facility operating under this subchapter

and each employee of that facility are subject to the reporting

requirements of Section 42.063 to the same extent a licensed

child-care facility and employees of licensed child-care

facilities are subject to that section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1414, Sec. 2, eff. September 1, 2007.

Sec. 42.162. AUTHORITY TO CONDUCT LIMITED INSPECTIONS. (a) The

department may inspect an employer-based day-care facility

operating under this subchapter if the department receives a

complaint or report of child abuse or neglect alleged to have

occurred at the facility.

(b) If the department inspects an employer-based day-care

facility as authorized by this section, the department may

require the small employer operating the facility to take

appropriate corrective action the department determines necessary

to comply with the requirements of this subchapter and to ensure

the health and safety of children receiving care at the facility.

The department may continue to inspect the facility until

corrective action is taken and for a reasonable time after that

action is taken to ensure continued compliance.

(c) The department may charge a small employer issued a permit

under this subchapter a reasonable fee for the cost of services

provided by the department in formulating, monitoring, and

implementing a corrective action plan under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1414, Sec. 2, eff. September 1, 2007.

Sec. 42.163. SUSPENSION, DENIAL, OR REVOCATION. (a) The

department may suspend, deny, or revoke a permit issued to a

small employer under this subchapter if the employer does not

comply with the provisions of this subchapter or any applicable

department rules.

(b) The department may refuse to issue a permit under this

subchapter to a small employer that had its authorization to

operate a child-care facility issued under another subchapter

revoked, suspended, or not renewed for a reason relating to child

health or safety as determined by the department.

(c) An employer-based day-care facility is subject to the

emergency suspension of its permit to operate and to closure

under Section 42.073 to the same extent and in the same manner as

a licensed child-care facility is subject to that section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1414, Sec. 2, eff. September 1, 2007.



CHAPTER 43. REGULATION OF CHILD-CARE AND CHILD-PLACING AGENCY ADMINISTRATORS

HUMAN RESOURCES CODE

TITLE 2. DEPARTMENT OF HUMAN SERVICES AND DEPARTMENT OF

PROTECTIVE AND REGULATORY SERVICES

SUBTITLE D. DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES; CHILD

WELFARE AND PROTECTIVE SERVICES

CHAPTER 43. REGULATION OF CHILD-CARE AND CHILD-PLACING AGENCY

ADMINISTRATORS

Sec. 43.001. DEFINITIONS. In this chapter:

(1) "Child-care institution" has the meaning assigned by Section

42.002.

(2) "Child-care administrator" means a person who supervises and

exercises direct administrative control over a child-care

institution and who is responsible for its program and personnel,

whether or not the person has an ownership interest in the

institution or shares duties with other persons.

(3) "Child-placing agency" has the meaning assigned in Section

42.002.

(4) "Child-placing agency administrator" means a person who

supervises and exercises direct control over a child-placing

agency and who is responsible for the child-placing agency's

program and personnel, regardless of whether the person has an

ownership interest in the child-placing agency or shares duties

with other persons.

Acts 1979, 66th Leg., p. 2368, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.112, eff. September 1, 2005.

Sec. 43.003. LICENSE REQUIRED. (a) Except as provided by

Subsection (b) of this section, a person may not serve as a

child-care administrator of a child-care institution without a

license issued by the department under this chapter.

(b) A person who is not licensed under this chapter may serve as

the child-care administrator of an emergency shelter located in a

county with a population of less than 40,000 if the governing

body of the shelter by resolution adopted by a majority vote of

the membership of the governing body certifies that the shelter

has made a reasonable effort to hire a licensed child-care

administrator but is unable to hire a licensed child-care

administrator.

(c) A person may not serve as a child-placing agency

administrator without a license issued by the department under

this chapter.

Acts 1979, 66th Leg., p. 2368, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1987, 70th Leg., ch. 1052, Sec.

4.10, eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 664, Sec. 6,

eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.113(a), eff. September 1, 2005.

Sec. 43.004. QUALIFICATIONS FOR LICENSE. (a) To be eligible

for a child-care administrator's license a person must:

(1) provide information for the department's use in conducting a

criminal history and background check under Subsection (c);

(2) pass an examination developed and administered by the

department that demonstrates competence in the field of

child-care administration;

(3) have one year of full-time experience in management or

supervision of child-care personnel and programs; and

(4) have one of the following educational and experience

qualifications:

(A) a master's or doctoral degree in social work or other area

of study; or

(B) a bachelor's degree and two years' full-time experience in

child care or a closely related field.

(b) To be eligible for a child-placing agency administrator's

license a person must:

(1) provide information for the department's use in conducting a

criminal history and background check under Subsection (c);

(2) pass an examination developed and administered by the

department that demonstrates competence in the field of placing

children in residential settings or adoptive homes;

(3) have one year of full-time experience in management or

supervision of child-placing personnel and programs; and

(4) have one of the following educational and experience

qualifications:

(A) a master's or doctoral degree in social work or other area

of study; or

(B) a bachelor's degree and two years' full-time experience in

the field of placing children in residential settings or adoptive

homes or a closely related field.

(c) Before the department issues a license under this chapter,

the department must conduct a criminal history and background

check of the applicant using:

(1) the information made available by the Department of Public

Safety under Section 411.114, Government Code, or by the Federal

Bureau of Investigation or other criminal justice agency under

Section 411.087, Government Code; and

(2) the information in the central registry of reported cases of

child abuse or neglect established under Section 261.002, Family

Code.

Acts 1979, 66th Leg., p. 2368, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.114(a), eff. September 1, 2005.

Sec. 43.0041. EXAMINATION RESULTS. (a) Not later than the 30th

day after the date on which a licensing examination is

administered under this chapter, the department shall notify each

examinee of the results of the examination. However, if an

examination is graded or reviewed by a national testing service,

the department shall notify examinees of the results of the

examination not later than the 14th day after the date on which

the department receives the results from the testing service. If

the notice of examination results graded or reviewed by a

national testing service will be delayed for longer than 90 days

after the examination date, the department shall notify the

examinee of the reason for the delay before that 90th day.

(b) If requested in writing by a person who fails a licensing

examination administered under this chapter, the department shall

furnish the person with an analysis of the person's performance

on the examination.

(c) A person who fails an examination three times may not submit

a new application for a license until after the first anniversary

of the date the person last failed the examination.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 4.11, eff. Sept. 1,

1987.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.115(a), eff. September 1, 2005.

Sec. 43.0042. RECOGNITION OF LICENSE ISSUED BY ANOTHER STATE.

(a) The department may waive any prerequisite to obtaining a

license for an applicant:

(1) after reviewing the applicant's credentials and determining

that the applicant holds a valid license from another state that

has license requirements substantially equivalent to those of

this state; or

(2) after determining the applicant has a valid license from

another state with which this state has a reciprocity agreement.

(b) The department may enter into an agreement with another

state to permit licensing by reciprocity.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 44, eff. Sept. 1,

1997.

Sec. 43.005. RULES. The board may make rules to administer the

provisions of this chapter.

Acts 1979, 66th Leg., p. 2368, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 43.0055. COMPETITIVE BIDDING OR ADVERTISING RULES. (a)

The department may not adopt rules restricting competitive

bidding or advertising by a license holder except to prohibit

false, misleading, or deceptive practices.

(b) In its rules to prohibit false, misleading, or deceptive

practices, the department may not include a rule that:

(1) restricts the use of any medium for advertising;

(2) restricts the use of a license holder's personal appearance

or voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

license holder; or

(4) restricts the license holder's advertisement under a trade

name.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 45, eff. Sept. 1,

1997.

Sec. 43.006. FEES. The board may set and charge fees for

administering an examination and issuing an initial license,

renewal license, or provisional license in amounts necessary to

cover the costs of administering this chapter.

Acts 1979, 66th Leg., p. 2369, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 386, ch. 81,

Sec. 13(a), eff. Sept. 1, 1983; Acts 1997, 75th Leg., ch. 1022,

Sec. 46, eff. Sept. 1, 1997.

Sec. 43.007. LICENSE APPLICATION. (a) A person who has the

education and experience required by Section 43.004 of this code

may apply to the department for a license.

(b) The applicant shall send the appropriate license fee with

the application.

Acts 1979, 66th Leg., p. 2369, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 386, ch. 81,

Sec. 13(b), eff. Sept. 1, 1983.

Sec. 43.008. LICENSING. (a) The department shall issue a

license to a person who has satisfied all the licensing

requirements.

(b) The license is valid for a period of two years from the date

issued.

Acts 1979, 66th Leg., p. 2369, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 43.0081. PROVISIONAL LICENSE. (a) The department may

issue a provisional child-care administrator's license to an

applicant licensed in another state who applies for a license in

this state. An applicant for a provisional license under this

section must:

(1) be licensed in good standing as a child-care administrator

for at least two years in another state, the District of

Columbia, a foreign country, or a territory of the United States

that has licensing requirements that are substantially equivalent

to the requirements of this chapter;

(2) have passed a national or other examination recognized by

the department that demonstrates competence in the field of

child-care administration; and

(3) be sponsored by a person licensed by the department under

this chapter with whom the provisional license holder may

practice under this section.

(b) The department may waive the requirement of Subsection

(a)(3) for an applicant if the department determines that

compliance with that subsection constitutes a hardship to the

applicant.

(c) A provisional license is valid until the date the department

approves or denies the provisional license holder's application

for a license. The department shall issue a license under this

chapter to the provisional license holder if:

(1) the provisional license holder passes the examination

required by Section 43.004;

(2) the department verifies that the provisional license holder

has the academic and experience requirements for a license under

this chapter; and

(3) the provisional license holder satisfies any other license

requirements under this chapter.

(d) The department must complete the processing of a provisional

license holder's application for a license not later than the

180th day after the date the provisional license is issued. The

department may extend the 180-day limit if the results of the

license holder's examination have not been received by the

department.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 47, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.116, eff. September 1, 2005.

Sec. 43.009. LICENSE RENEWAL. (a) To be eligible for license

renewal, a license holder shall present evidence to the

department of participation in a program of continuing education

for 15 hours of formal study each year during the two-year period

before the renewal.

(b) The board shall recognize, prepare, or administer continuing

education programs for license holders. The continuing education

requirement may be fulfilled by studies in the areas of legal

aspects of child care, concepts related to the field of social

work, or other subjects approved by the department.

(c) A person who is otherwise eligible to renew a license may

renew an unexpired license by paying to the department before the

expiration date of the license the required renewal fee. A person

whose license has expired may not engage in the activities that

require a license until the license has been renewed under the

provisions of this section.

(d) If a person's license has been expired for 90 days or less,

the person may renew the license by paying to the department one

and one-half times the required renewal fee.

(e) If a person's license has been expired for longer than 90

days but less than one year, the person may renew the license by

paying to the department two times the required renewal fee.

(f) If a person's license has been expired for one year or

longer, the person may not renew the license. The person may

obtain a new license by submitting to reexamination and complying

with the requirements and procedures for obtaining an original

license. If the person was licensed in this state, moved to

another state, and is currently licensed and has been in practice

in the other state for the two years preceding application, the

person may renew an expired license without reexamination. The

person must pay to the department a fee that is equal to two

times the required renewal fee for the license.

(g) At least 30 days before the expiration of a person's

license, the department shall send written notice of the

impending license expiration to the person at the licensee's last

known address according to the records of the department.

Acts 1979, 66th Leg., p. 2369, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 386, ch. 81,

Sec. 13(c), eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 1052,

Sec. 4.12, eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 1022,

Sec. 48, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.117(a), eff. September 1, 2005.

Sec. 43.010. LICENSE DENIAL, REVOCATION, SUSPENSION, OR REFUSAL

TO RENEW; REPRIMAND OR PROBATION. (a) The department may deny,

revoke, suspend, or refuse to renew a license, or place on

probation or reprimand a license holder for:

(1) violating this chapter or a rule adopted under this chapter;

(2) circumventing or attempting to circumvent the requirements

of this chapter or a rule adopted under this chapter;

(3) engaging in fraud or deceit related to the requirements of

this chapter or a rule adopted under this chapter;

(4) providing false or misleading information to the department

during the license application or renewal process for any

person's license;

(5) making a statement about a material fact during the license

application or renewal process that the person knows or should

know is false;

(6) having a criminal history or central registry record that

would prohibit a person from working in a child-care facility, as

defined by Section 42.002, under rules applicable to that type of

facility;

(7) using drugs or alcohol in a manner that jeopardizes the

person's ability to function as an administrator; or

(8) performing duties as a child-care administrator in a

negligent manner.

(b) A person whose license is revoked under Subsection (a) is

not eligible to apply for another license under this chapter for

a period of five years after the date the license was revoked.

(c) Repealed by Acts 2005, 79th Leg., Ch. 268, Sec. 1.129(5),

eff. September 1, 2005.

(d) If a license holder is placed on probation, the department

may require the license holder:

(1) to report regularly to the department on the conditions of

the probation;

(2) to limit practice to the areas prescribed by the department;

or

(3) to continue or renew professional education until the

practitioner attains a degree of skill satisfactory to the

department in those areas in which improvement is a condition of

the probation.

Acts 1979, 66th Leg., p. 2369, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1987, 70th Leg., ch. 1052, Sec.

4.13, eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 1022, Sec.

49, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.118, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

268, Sec. 1.119(a), eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

268, Sec. 1.129(5), eff. September 1, 2005.

Sec. 43.0105. REVOCATION OF PROBATION. The department may

revoke the probation of a license holder if the license holder

violates a term of the conditions of probation.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 50, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.120, eff. September 1, 2005.

Sec. 43.0106. ADMINISTRATIVE HEARING. (a) If the department

denies a license or proposes to suspend, revoke, or refuse to

renew a person's license, the person is entitled to a hearing

conducted by the State Office of Administrative Hearings.

Proceedings for a disciplinary action are governed by the

administrative procedure law, Chapter 2001, Government Code.

Rules of practice adopted by the executive commissioner under

Section 2001.004, Government Code, applicable to the proceedings

for a disciplinary action may not conflict with rules adopted by

the State Office of Administrative Hearings.

(b) A person may not continue to operate as a licensed

child-care administrator or child-placing agency administrator

during the appeal process if the department determines that the

person is an immediate threat to the health or safety of a child.

(c) The department must notify the person, and if applicable,

the governing body of the facility that employs the person, of

the department's determination under Subsection (b).

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 50, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.121, eff. September 1, 2005.

Sec. 43.011. APPEALS. (a) A person whose license application

is denied or whose license is revoked is entitled to written

notice of the reasons and may request that the department provide

a hearing.

(b) The hearing shall be held within 30 days after the date the

department receives the request.

(c) If the hearing results in the department upholding the

license denial or revocation, the person may challenge the

department's decision by filing suit in a district court in the

county where the person resides within 30 days after the date the

person receives notice of the department's final decision.

(d) The trial shall be de novo.

Acts 1979, 66th Leg., p. 2369, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 43.012. PENALTY. A person who serves as a child-care or

child-placing agency administrator without the license required

by this chapter commits a Class C misdemeanor.

Acts 1979, 66th Leg., p. 2369, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1997, 75th Leg., ch. 1063, Sec. 8,

eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.122, eff. September 1, 2005.



CHAPTER 44. ADMINISTRATION OF FEDERAL AND STATE DAY-CARE PROGRAMS

HUMAN RESOURCES CODE

TITLE 2. DEPARTMENT OF HUMAN SERVICES AND DEPARTMENT OF

PROTECTIVE AND REGULATORY SERVICES

SUBTITLE D. DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES; CHILD

WELFARE AND PROTECTIVE SERVICES

CHAPTER 44. ADMINISTRATION OF FEDERAL AND STATE DAY-CARE PROGRAMS

SUBCHAPTER A. FEDERALLY ESTABLISHED DAY-CARE PROGRAMS

Sec. 44.001. DESIGNATED AGENCY. The Texas Workforce Commission

is the state agency designated to administer a day-care program

established by federal law and financed partially or totally by

federal funds.

Acts 1979, 66th Leg., p. 2370, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1987, 70th Leg., ch. 717, Sec. 1,

eff. Sept. 1, 1987; Acts 1995, 74th Leg., ch. 76, Sec. 8.024,

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 655, Sec. 11.64,

eff. Sept. 1, 1995.

Sec. 44.002. ADMINISTRATIVE RULES. (a) The Texas Workforce

Commission shall promulgate rules to carry out the administrative

provisions of the program consistent with federal law and

regulations.

(b) The rules must include procedures to allow operators of

day-care centers to review and comment on proposed rules and

policies.

(c) Repealed by Acts 2005, 79th Leg., Ch. 228, Sec. 1, eff. May

27, 2005.

(d) Repealed by Acts 2005, 79th Leg., Ch. 228, Sec. 1, eff. May

27, 2005.

Acts 1979, 66th Leg., p. 2370, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1987, 70th leg., ch. 717, Sec. 1,

eff. Sept. 1, 1987; Acts 1995, 74th Leg., ch. 76, Sec. 8.025,

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 655, Sec. 11.65,

eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

228, Sec. 1, eff. May 27, 2005.

Sec. 44.003. ADMINISTRATION OF FEDERAL-LOCAL PROGRAM. (a) If

the program is to be funded through political subdivisions of the

state or local agencies approved by the commission matching

federal grants, the commission shall promulgate procedures for

effective delivery of services consistent with this section and

with federal law and regulations.

(b) If the services are provided through contracting with

operators of day-care programs on request from political

subdivisions or local agencies, the commission may not promulgate

standards for selection of the type of programs more restrictive

than required by federal law or regulations.

(c) The executive director of the commission shall establish an

accounting system consistent with federal law and regulations

which will provide that an operator of a day-care program

contracting with the commission:

(1) shall receive prepayment in accordance with policies and

procedures mutually agreed on by the comptroller and the

commission; and

(2) shall be paid on the basis of legitimate and reasonable

expenses, insofar as possible, given federal regulations and

department policy, instead of being paid on the basis of the

number of children attending or the number of children enrolled

in the program, provided that on being monitored by the

commission, the contracting operator can substantiate that there

were sufficient preparations in the development of the services

offered.

(d) The executive director of the commission shall establish

procedures for hearing complaints by operators of day-care

programs contracting with the commission relating to the failure

of the commission to comply with Subsection (c).

Acts 1979, 66th Leg., p. 2370, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1987, 70th Leg., ch. 717, Sec. 1,

eff. Sept. 1, 1987; Acts 1995, 74th Leg., ch. 76, Sec. 8.026,

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 655, Sec. 11.66,

eff. Sept. 1, 1995.

SUBCHAPTER B. DAY-CARE CENTERS

Sec. 44.031. ESTABLISHMENT. (a) The commission may establish

day-care centers for all children who qualify for services under

Section 44.032. Where in the opinion of the executive director of

the commission it appears feasible for the furtherance of the

objectives of this legislation, the commission may establish

cooperative agreements with other state agencies.

(b) The commission is not required to establish a day-care

center or to provide services under this subchapter unless funds

are appropriated for that purpose.

Added by Acts 1987, 70th Leg., ch. 717, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.027, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 655, Sec. 11.67, eff.

Sept. 1, 1995.

Sec. 44.032. ELIGIBILITY. (a) Except as provided by Subsection

(b), to be eligible for admission to a day-care center authorized

under this subchapter, a child must be at least six weeks of age

and:

(1) the child must be eligible for state assistance under the

aid to families with dependent children program and the child's

caretaker must be employed, enrolled in a job training program

authorized by the Texas Workforce Commission, registered to work

by that commission, or permanently and totally disabled; or

(2) the child must be from a family eligible under federal law

or regulations to participate in a partially or totally federally

funded welfare or social services program.

(b) Additional children of the same age group may also be

admitted to a center under additional standards established by

the commission.

(c) To reduce rapid turnover of children in care and to ensure

maximum stability for the child to the extent possible within

federal guidelines, once a child meets the initial eligibility

standards and is enrolled in a child-care program, the child

remains eligible for not less than one year after the date of

enrollment.

Added by Acts 1987, 70th Leg., ch. 717, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.028, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 655, Sec. 11.68, eff.

Sept. 1, 1995.

Sec. 44.033. FEES. (a) A fee for services rendered by the

day-care center may not be charged for a child who is eligible

for state assistance under the aid to families with dependent

children program.

(b) A fee that is scaled to family income for services rendered

by the day-care program may be charged for a child who is not

eligible for state assistance under the aid to families with

dependent children program.

Added by Acts 1987, 70th Leg., ch. 717, Sec. 1, eff. Sept. 1,

1987.

Sec. 44.034. STANDARDS; RECOMMENDATIONS. (a) If the Texas

Workforce Commission establishes day-care centers under this

subchapter, the department shall prescribe standards of operation

and performance for the centers that will ensure proper

nutrition, social adjustment, health services, and appropriate

growth and development for children admitted.

(b) The executive director of the commission shall prescribe

procedures for receiving recommendations relating to the

operation of the centers from parents, guardians, or custodians

of children admitted to the centers, operators of the centers,

and other interested persons.

Added by Acts 1987, 70th Leg., ch. 717, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.029, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 655, Sec. 11.69, eff.

Sept. 1, 1995.

Sec. 44.035. CONTRACTS. (a) The executive director of the

Texas Workforce Commission may contract for services authorized

under this subchapter with an individual, organization,

association, or corporation meeting the standards established

under Section 44.034 and the standards for child-care facilities

licensed by the Department of Protective and Regulatory Services.

(b) The fees paid to the center under the contract may not

exceed the amount it would cost the state to provide the same

services.

(c) The executive director of the commission shall terminate a

contract with a day-care center that fails to maintain the

department's standards.

(d) When the executive director of the commission intends to

cancel a contract with a day-care center, the executive director

shall give the center reasonable notice and an opportunity for a

hearing if one is requested. The commission shall adopt rules

consistent with Chapter 2001, Government Code, to implement this

section. Hearings under this section are contested cases under

that chapter.

Added by Acts 1987, 70th Leg., ch. 717, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

8.030, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 655, Sec.

11.70, eff. Sept. 1, 1995.

Sec. 44.036. ANNUAL EVALUATION OF DAY-CARE CENTERS. If the

commission establishes day-care centers or provides services

under this subchapter, the commission, with the assistance of the

department, shall evaluate the performance of the centers each

state fiscal year. This evaluation shall be sent to the governor

and to the Legislative Budget Board not later than the 100th day

after the last day of the state fiscal year covered by the

evaluation.

Added by Acts 1987, 70th Leg., ch. 717, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.031, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 655, Sec. 11.71, eff.

Sept. 1, 1995.



CHAPTER 45. CONTRACTS FOR SUBSTITUTE CARE AND CASE MANAGEMENT SERVICES

HUMAN RESOURCES CODETITLE 2. DEPARTMENT OF HUMAN SERVICES AND DEPARTMENT OF PROTECTIVE AND REGULATORY SERVICESSUBTITLE D. DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES; CHILD WELFARE AND PROTECTIVE SERVICESCHAPTER 45. CONTRACTS FOR SUBSTITUTE CARE AND CASE MANAGEMENT SERVICESFor expiration of this chapter, see Section 45.153.SUBCHAPTER A. GENERAL PROVISIONSSec. 45.001. DEFINITIONS. In this chapter:(1) "Case management services" has the meaning assigned by Section 264.106, Family Code.(2) "Commission" means the Health and Human Services Commission.(3) "Department" means the Department of Family and Protective Services.(4) "Executive commissioner" means the executive commissioner of the Health and Human Services Commission.(5) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 54, eff. September 1, 2007.(6) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 54, eff. September 1, 2007.(7) "Performance-based contracting" means the structuring of all aspects of the procurement of services around the purpose of the work to be performed and the desired results with the contract requirements set forth in clear, specific, and objective terms with measurable outcomes. Contracts may also include provisions that link the performance of the contractor to the level and timing of reimbursement.(8) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 54, eff. September 1, 2007.(9) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 54, eff. September 1, 2007.(10) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 54, eff. September 1, 2007.(11) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 54, eff. September 1, 2007.(12) "Substitute care provider" has the meaning assigned by Section 264.106, Family Code.(13) "Substitute care services" has the meaning assigned by Section 264.106, Family Code.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 1.123, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 44, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 54, eff. September 1, 2007.

Sec. 45.002. CONTRACTS FOR CASE MANAGEMENT SERVICES; DEPARTMENT DUTIES. (a) Not later than September 1, 2008, the department shall contract with one or more providers of case management services in one or more geographic areas of the state as provided by Section 264.106, Family Code, with a goal of contracting for those services in five percent of the cases in this state.(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 54, eff. September 1, 2007.(c) The department shall:(1) monitor the quality of services for which the department contracts under this chapter;(2) ensure that the services are provided in accordance with federal law and the laws of this state, including department rules and rules of the Department of State Health Services and the Texas Commission on Environmental Quality; and(3) ensure that all substitute care and case management service providers, to the extent possible, honor the cultural and religious affiliations of a child placed in the service provider's care, regardless of the religious affiliation of the service provider.(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 54, eff. September 1, 2007.(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 54, eff. September 1, 2007.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 1.123, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 45, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 46, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 54, eff. September 1, 2007.

Sec. 45.003. HIRING PREFERENCE. A substitute care or case management services provider that contracts with the department to provide substitute care or case management services shall:(1) give a preference in hiring to qualified department employees in good standing with the department who provide substitute care or case management services and whose positions with the department may be eliminated as a result of the privatization of substitute care and case management services; and(2) ensure that each subcontractor with whom the substitute care or case management services provider contracts for the provision of substitute care or case management services also gives a preference in hiring to current and former qualified department employees whose positions with the department may be or were eliminated as a result of the privatization of substitute care and case management services.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 1.123, eff. September 1, 2005.

Sec. 45.004. DEPARTMENT DATA SYSTEM DUTIES. Subject to the appropriation of funds, the department shall:(1) enhance existing data systems to include contract performance information; and(2) implement a contracting data system developed or procured by the department, to track quality assurance and other contracting tools to effectively manage, monitor, and evaluate performance-based contracting functions.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 1.123, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 47, eff. September 1, 2007.

Sec. 45.005. PROVISION OF SUBSTITUTE CARE AND CASE MANAGEMENT SERVICES BY CERTAIN PERSONS. Notwithstanding any other law, the department or an independent administrator may contract with a child welfare board established under Section 264.005, Family Code, a local governmental board granted the powers and duties of a child welfare board under state law, or a children's advocacy center established under Section 264.402, Family Code, for the provision of substitute care and case management services in this state if the board or center provided direct substitute care or case management services under a contract with the department before September 1, 2006.

Added by Acts 2007, 80th Leg., R.S., Ch. 526, Sec. 5, eff. June 16, 2007.

Sec. 45.006. VALUE-ADDED SERVICES. A substitute care or case management services provider that contracts with the department or an independent administrator to provide substitute care or case management services may provide value-added services that supplement the substitute care or case management services required to be provided under the contract.

Added by Acts 2007, 80th Leg., R.S., Ch. 526, Sec. 5, eff. June 16, 2007.

SUBCHAPTER B. DEPARTMENT DUTIESSec. 45.051. REORGANIZING STAFF RESPONSIBILITIES. Not later than March 1, 2006, the department shall develop a plan for reorganizing the department's operation to support future procurement of, contracting with, and monitoring of private contractors and enforcement of the licensing of facilities. The plan must include provisions for reducing duplication of the department's program monitoring activities.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 1.123, eff. September 1, 2005.

Sec. 45.054. EVALUATION OF CASE MANAGEMENT SERVICES. (a) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 54, eff. September 1, 2007.(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 54, eff. September 1, 2007.(c) Not later than the second anniversary of the date the department enters into the first contract for case management services under a pilot program described by this chapter and Section 264.106, Family Code, the department shall contract with a qualified, independent third party to evaluate the pilot program. Each evaluation must:(1) assess the performance of case management services based on compliance with defined quality outcomes for children;(2) assess the achievement of performance measures;(3) compare for quality the performance of case management services provided by contractors to case management services provided by the department;(4) determine if contracted services are cost beneficial; and(5) assess the contractor's ability to meet the performance measures.(d) The independent third party with whom the department contracts under Subsection (c) shall submit its reports and recommendations to the House Human Services Committee, or its successor, and the Senate Health and Human Services Committee, or its successor, not later than September 1, 2010.(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 54, eff. September 1, 2007.(f) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 54, eff. September 1, 2007.(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 54, eff. September 1, 2007.(h) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 54, eff. September 1, 2007.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 1.123, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 48, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 49, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 54, eff. September 1, 2007.

SUBCHAPTER C. TRANSITION PLANSec. 45.101. GOALS FOR CONTRACTING. In contracting for substitute care and case management services, the department's goals shall be:(1) improving protective services;(2) achieving timely permanency for children in substitute care, including family reunification, placement with a relative, or adoption; and(3) improving the overall well-being of children in substitute care consistent with federal and state mandates.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 1.123, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1406, Sec. 50, eff. September 1, 2007.

SUBCHAPTER D. MISCELLANEOUS PROVISIONSSec. 45.151. PROHIBITION ON CERTAIN CONTRACTS. (a) The department may not accept a bid under this chapter from a person or award to a person a contract under this chapter that includes proposed financial participation by the person if:(1) the person participated in preparing the bid specifications or request for proposals on which the bid or contract is based; and(2) the bid specifications or request for proposals on which the bid or contract is based:(A) requires a work plan, project design, or other criteria for participation in the contract that is specific to that person or likely to limit or exclude competitors who provide similar goods or services; or(B) includes a scope of required goods or services that is so narrowly defined that it is specific to that person or likely to limit or exclude competitors who provide similar goods or services.(b) The department may not accept a bid under this chapter from or award a contract under this chapter to an individual or business entity that is barred from participating in state contracts under Section 2155.077, Government Code.(c) The department may not accept a bid under this chapter from or award a contract under this chapter to an individual or business entity that was awarded a contract valued at $1 billion or more during the four-year period immediately before the date of the issuance of relevant requests for proposals under Section 45.054.(d) If the department determines that an individual or business entity holding a contract under this chapter was ineligible to have the contract accepted or awarded under Subsection (a), (b), or (c), the department may immediately terminate the contract without further obligation to the vendor.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 1.123, eff. September 1, 2005.

Sec. 45.152. SUBCONTRACTOR PAYMENT. The existence of a dispute between the department and a contractor regarding a contract under this chapter does not justify nonpayment of a subcontractor for work completed by the subcontractor under the contract if the subcontractor has completed the work in a satisfactory manner and the work has been approved by the department and the contractor.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 1.123, eff. September 1, 2005.

Sec. 45.153. EXPIRATION. This chapter expires September 1, 2012.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 1.123, eff. September 1, 2005.



CHAPTER 48. INVESTIGATIONS AND PROTECTIVE SERVICES FOR ELDERLY AND DISABLED PERSONS

HUMAN RESOURCES CODETITLE 2. DEPARTMENT OF HUMAN SERVICES AND DEPARTMENT OF PROTECTIVE AND REGULATORY SERVICESSUBTITLE D. DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES; CHILD WELFARE AND PROTECTIVE SERVICESCHAPTER 48. INVESTIGATIONS AND PROTECTIVE SERVICES FOR ELDERLY AND DISABLED PERSONSSUBCHAPTER A. GENERAL PROVISIONSSec. 48.001. PURPOSE. The purpose of this chapter is to provide for the authority to investigate the abuse, neglect, or exploitation of an elderly or disabled person and to provide protective services to that person.

Added by Acts 1981, 67th Leg., p. 2368, ch. 584, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1983, 68th Leg., p. 730, ch. 172, Sec. 1, eff. Sept. 1, 1983; Acts 1995, 74th Leg., ch. 303, Sec. 2, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 907, Sec. 2, eff. Sept. 1, 1999.

Sec. 48.002. DEFINITIONS. (a) Except as otherwise provided under Section 48.251, in this chapter:(1) "Elderly person" means a person 65 years of age or older.(2) "Abuse" means:(A) the negligent or wilful infliction of injury, unreasonable confinement, intimidation, or cruel punishment with resulting physical or emotional harm or pain to an elderly or disabled person by the person's caretaker, family member, or other individual who has an ongoing relationship with the person; or(B) sexual abuse of an elderly or disabled person, including any involuntary or nonconsensual sexual conduct that would constitute an offense under Section 21.08, Penal Code (indecent exposure) or Chapter 22, Penal Code (assaultive offenses), committed by the person's caretaker, family member, or other individual who has an ongoing relationship with the person.(3) "Exploitation" means the illegal or improper act or process of a caretaker, family member, or other individual who has an ongoing relationship with the elderly or disabled person using the resources of an elderly or disabled person for monetary or personal benefit, profit, or gain without the informed consent of the elderly or disabled person.(4) "Neglect" means the failure to provide for one's self the goods or services, including medical services, which are necessary to avoid physical or emotional harm or pain or the failure of a caretaker to provide such goods or services.(5) "Protective services" means the services furnished by the department or by a protective services agency to an elderly or disabled person who has been determined to be in a state of abuse, neglect, or exploitation. These services may include social casework, case management, and arranging for psychiatric and health evaluation, home care, day care, social services, health care, and other services consistent with this chapter.(6) "Protective services agency" means a public or private agency, corporation, board, or organization that provides protective services to elderly or disabled persons in the state of abuse, neglect, or exploitation.(7) "Department" means the Department of Protective and Regulatory Services.(8) "Disabled person" means a person with a mental, physical, or developmental disability that substantially impairs the person's ability to provide adequately for the person's care or protection and who is:(A) 18 years of age or older; or(B) under 18 years of age and who has had the disabilities of minority removed.(9) "Legal holiday" means a state holiday listed in Subchapter B, Chapter 662, Government Code, or an officially declared county holiday.(10) "Volunteer" means a person who:(A) performs services for or on behalf of the department under the supervision of a department employee; and(B) does not receive compensation that exceeds the authorized expenses the person incurs in performing those services.(b) The definitions of "abuse," "neglect," and "exploitation" adopted by the department as prescribed by Section 48.251 apply to an investigation of abuse, neglect, or exploitation in a facility subject to Subchapters F and H.

Added by Acts 1981, 67th Leg., p. 2368, ch. 584, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1983, 68th Leg., p. 274, ch. 51, Sec. 1, eff. Aug. 29, 1983; Acts 1983, 68th Leg., p. 730, ch. 172, Sec. 1, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 264, Sec. 16, eff. Aug. 26, 1985; Acts 1987, 70th Leg., ch. 568, Sec. 1, eff. Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 213, Sec. 1, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(15), 8.041, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 303, Sec. 3, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1022, Sec. 51, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 907, Sec. 2, eff. Sept. 1, 1999.

Sec. 48.003. INVESTIGATIONS IN NURSING HOMES AND SIMILAR FACILITIES. (a) This chapter does not apply if the alleged or suspected abuse, neglect, or exploitation occurs in a facility licensed under Chapter 242, Health and Safety Code.(b) Alleged or suspected abuse, neglect, or exploitation that occurs in a facility licensed under Chapter 242, Health and Safety Code, is governed by Subchapter B, Chapter 242, Health and Safety Code.

Added by Acts 1995, 74th Leg., ch. 303, Sec. 14, eff. Sept. 1, 1995. Renumbered from Sec. 48.085 and amended by Acts 1999, 76th Leg., ch. 907, Sec. 3, eff. Sept. 1, 1999.

Sec. 48.004. RISK ASSESSMENT. The executive commissioner by rule shall develop and maintain risk assessment criteria for use by department personnel in determining whether an elderly or disabled person is in imminent risk of abuse, neglect, or exploitation or in a state of abuse, neglect, or exploitation and needs protective services. The criteria must:(1) provide for a comprehensive assessment of the person's:(A) environmental, physical, medical, mental health, and financial condition;(B) social interaction and support; and(C) need for legal intervention; and(2) specify the circumstances under which a caseworker must consult with a supervisor regarding a case.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 2.06, eff. September 1, 2005.

Sec. 48.005. MAINTENANCE OF RECORDS. Notwithstanding Chapter 441, Government Code, or any other law, and subject to the availability of funds, the department shall maintain in an electronic format a summary of all records related to investigations of reports made under Section 48.051 that includes only critical information with respect to those investigations that will enable the department to research the history of a person's involvement in the investigated cases.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 2.07, eff. September 1, 2005.

Sec. 48.006. COMMUNITY SATISFACTION SURVEY. (a) Subject to the availability of funds, the department shall develop a community satisfaction survey that solicits information regarding the department's performance with respect to providing investigative and adult protective services. In each region, the department shall send the survey at least annually to:(1) stakeholders in the adult protective services system, including local law enforcement agencies and prosecutors' offices;(2) protective services agencies, including nonprofit agencies; and(3) courts with jurisdiction over probate matters.(b) The department shall send the results of each region's survey to:(1) the region for evaluation by regional and program administrators and implementation of changes necessary to address community concerns;(2) the presiding judge of the statutory probate courts in that region; and(3) courts with jurisdiction over probate matters in that region.(c) The department may not include any confidential information in the results of the survey provided under Subsection (b)(2) or (3) unless ordered by a court.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 2.07, eff. September 1, 2005.

Sec. 48.007. MEMORANDUM OF UNDERSTANDING REGARDING CERTAIN ABUSE, NEGLECT, OR EXPLOITATION INVESTIGATIONS. The Health and Human Services Commission, the department, the Department of Aging and Disability Services, the office of independent ombudsman for state supported living centers, and the Health and Human Services Commission's office of inspector general shall enter into a memorandum of understanding regarding investigations of alleged abuse, neglect, or exploitation of residents or clients of state supported living centers or the ICF-MR component of the Rio Grande State Center that delineates the responsibilities of each agency under this chapter, Chapter 261, Family Code, and Chapter 555, Health and Safety Code, and amend the memorandum of understanding as necessary to reflect changes in those responsibilities. During the negotiation of the memorandum of understanding, the agencies shall jointly determine whether the forensic training received by relevant staff of the Department of Family and Protective Services is adequate. Specifically, the agencies shall assess and, if necessary, develop a plan to enhance the ability of department staff to identify and report incidences that constitute a potential criminal offense. The Health and Human Services Commission is the final arbiter of any dispute regarding the memorandum of understanding under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 25, eff. June 11, 2009.

SUBCHAPTER B. REPORTS OF ABUSE, NEGLECT, OR EXPLOITATION: IMMUNITIESSec. 48.051. REPORT. (a) Except as prescribed by Subsection (b), a person having cause to believe that an elderly or disabled person is in the state of abuse, neglect, or exploitation, including a disabled person receiving services as described by Section 48.252, shall report the information required by Subsection (d) immediately to the department.(b) If a person has cause to believe that an elderly or disabled person, other than a disabled person receiving services as described by Section 48.252, has been abused, neglected, or exploited in a facility operated, licensed, certified, or registered by a state agency, the person shall report the information to the state agency that operates, licenses, certifies, or registers the facility for investigation by that agency.(c) The duty imposed by Subsections (a) and (b) applies without exception to a person whose knowledge concerning possible abuse, neglect, or exploitation is obtained during the scope of the person's employment or whose professional communications are generally confidential, including an attorney, clergy member, medical practitioner, social worker, and mental health professional.(d) The report may be made orally or in writing. It shall include:(1) the name, age, and address of the elderly or disabled person;(2) the name and address of any person responsible for the elderly or disabled person's care;(3) the nature and extent of the elderly or disabled person's condition;(4) the basis of the reporter's knowledge; and(5) any other relevant information.(e) If a person who makes a report under this section chooses to give self-identifying information, the caseworker who investigates the report shall contact the person if necessary to obtain any additional information required to assist the person who is the subject of the report.

Added by Acts 1981, 67th Leg., p. 2368, ch. 584, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1983, 68th Leg., p. 730, ch. 172, Sec. 1, eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 1052, Sec. 5.02, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 247, Sec. 16, eff. June 14, 1989. Added by Acts 1981, 67th Leg., p. 2368, ch. 584, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1983, 68th Leg., p. 730, ch. 172, Sec. 1, eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 1052, Sec. 5.02, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 247, Sec. 16, eff. June 14, 1989; Acts 1991, 72nd Leg., ch. 14, Sec. 284(22), eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 8.043, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 303, Sec. 6, 15(1), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1022, Sec. 54, eff. Sept. 1, 1997. Renumbered from Sec. 48.036 and amended by Acts 1999, 76th Leg., ch. 907, Sec. 5, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 205, Sec. 1, eff. May 21, 2001.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 2.08, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 26, eff. June 11, 2009.

Sec. 48.052. FAILURE TO REPORT; PENALTY. (a) A person commits an offense if the person has cause to believe that an elderly or disabled person has been abused, neglected, or exploited or is in the state of abuse, neglect, or exploitation and knowingly fails to report in accordance with this chapter. An offense under this subsection is a Class A misdemeanor, except that the offense is a state jail felony if it is shown on the trial of the offense that the disabled person was a person with mental retardation who resided in a state supported living center, the ICF-MR component of the Rio Grande State Center, or a facility licensed under Chapter 252, Health and Safety Code, and the actor knew that the disabled person had suffered serious bodily injury as a result of the abuse, neglect, or exploitation.(b) This section does not apply if the alleged abuse, neglect, or exploitation occurred in a facility licensed under Chapter 242, Health and Safety Code. Failure to report abuse, neglect, or exploitation that occurs in a facility licensed under that chapter is governed by that chapter.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 5.03, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(21), eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 303, Sec. 7, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1278, Sec. 1, eff. Sept. 1, 1997. Renumbered from Sec. 48.0361 and amended by Acts 1999, 76th Leg., ch. 907, Sec. 6, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 27, eff. June 11, 2009.

Sec. 48.053. FALSE REPORT; PENALTY. A person commits an offense if the person knowingly or intentionally reports information as provided in this chapter that the person knows is false or lacks factual foundation. An offense under this section is a Class B misdemeanor.

Added by Acts 1997, 75th Leg., ch. 1022, Sec. 55, eff. Sept. 1, 1997. Renumbered from Sec. 48.0362 by Acts 1999, 76th Leg., ch. 907, Sec. 7, eff. Sept. 1, 1999.

Sec. 48.054. IMMUNITY. (a) A person filing a report under this chapter or testifying or otherwise participating in any judicial proceeding arising from a petition, report, or investigation is immune from civil or criminal liability on account of his or her petition, report, testimony, or participation, unless the person acted in bad faith or with a malicious purpose.(b) A person, including an authorized department volunteer, medical personnel, or law enforcement officer, who at the request of the department participates in an investigation required by this chapter or in an action that results from that investigation is immune from civil or criminal liability for any act or omission relating to that participation if the person acted in good faith and, if applicable, in the course and scope of the person's assigned responsibilities or duties.(c) A person who reports the person's own abuse, neglect, or exploitation of another person or who acts in bad faith or with malicious purpose in reporting alleged abuse, neglect, or exploitation is not immune from civil or criminal liability.(d) An employer whose employee acts under Subsection (a) or (b) is immune from civil or criminal liability on account of an employee's report, testimony, or participation in any judicial proceedings arising from a petition, report, or investigation. This subsection does not apply to an employer who is the subject of an investigation.

Added by Acts 1981, 67th Leg., p. 2368, ch. 584, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1983, 68th Leg., p. 730, ch. 172, Sec. 1, eff. Sept. 1, 1983; Acts 1995, 74th Leg., ch. 303, Sec. 10, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 907, Sec. 8, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 205, Sec. 2, eff. May 21, 2001.

SUBCHAPTER C. CONFIDENTIALITYSec. 48.101. CONFIDENTIALITY AND DISCLOSURE OF INFORMATION; AGENCY EXCHANGE OF INFORMATION. (a) The following information is confidential and not subject to disclosure under Chapter 552, Government Code:(1) a report of abuse, neglect, or exploitation made under this chapter;(2) the identity of the person making the report; and(3) except as provided by this section, all files, reports, records, communications, and working papers used or developed in an investigation made under this chapter or in providing services as a result of an investigation.(b) Confidential information may be disclosed only for a purpose consistent with this chapter and as provided by department or investigating state agency rule and applicable federal law.(c) A court may order disclosure of confidential information only if:(1) a motion is filed with the court requesting release of the information and a hearing on that request;(2) notice of that hearing is served on the department or investigating state agency and each interested party; and(3) the court determines after the hearing and an in camera review of the information that disclosure is essential to the administration of justice and will not endanger the life or safety of any individual who:(A) is the subject of a report of abuse, neglect, or exploitation;(B) makes a report of abuse, neglect, or exploitation; or(C) participates in an investigation of reported abuse, neglect, or exploitation.(d) The executive commissioner shall adopt rules providing for the release, on request, to a person who is the subject of a report of abuse, neglect, or exploitation or to that person's legal representative of otherwise confidential information relating to that report. The department or investigating state agency shall edit the information before release to protect the confidentiality of information relating to the reporter's identity and to protect any other individual whose safety or welfare may be endangered by disclosure.(d-1) Subject to Subsection (e-1), the executive commissioner shall adopt rules providing for the release, on request, by the department or investigating state agency of otherwise confidential information relating to a person who is the subject of a report or investigation of abuse, neglect, or exploitation or to whom the department has provided protective services, to:(1) a court that has a matter pending before it that involves the person;(2) the attorney ad litem or any other legal representative, other than a guardian, appointed for the person; and(3) the person's legal guardian.(e) The executive commissioner may adopt rules relating to the release of information by the department or investigating state agency that is contained in the record of a deceased individual who was the subject of an investigation conducted by the department or investigating state agency or to whom the department has provided protective services. The rules must be consistent with the purposes of this chapter and any applicable state or federal law. The executive commissioner shall adopt rules, subject to Subsection (e-1), that provide for the release, on request, of otherwise confidential information in the deceased person's record to the personal representative appointed for the person's estate.(e-1) Information released by the department or an investigating state agency under Subsection (d-1) or to a personal representative under Subsection (e) may not include the identity of the person who made the report of abuse, neglect, or exploitation.(f) The department or investigating state agency may establish procedures to exchange with another state agency or governmental entity information that is necessary for the department, state agency, or entity to properly execute its respective duties and responsibilities to provide services to elderly or disabled persons under this chapter or other law. An exchange of information under this subsection does not affect whether the information is subject to disclosure under Chapter 552, Government Code.(g) The department may establish procedures to exchange with a community service provider or local governmental entity confidential information relating to a report made under Section 48.051(a) that is necessary for the department, provider, or entity to provide protective services, health care services, housing services, or social services to the person who is the subject of the report. An exchange of information under this subsection does not affect whether the information is subject to disclosure under Chapter 552, Government Code.(g-1) The executive commissioner by rule shall provide policies and procedures that are designed to guard against the unauthorized release or dissemination of confidential information that is exchanged under Subsection (g).

Added by Acts 1995, 74th Leg., ch. 303, Sec. 14, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1022, Sec. 58, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 907, Sec. 10, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 2.09, eff. September 1, 2005.

Sec. 48.102. REPORTS OF INVESTIGATIONS IN SCHOOLS. (a) The department shall send a written report of the department's investigation of alleged abuse, neglect, or exploitation of a disabled adult at a school, as appropriate, to the Texas Education Agency, the agency responsible for teacher certification, the local school board or the school's governing body, and the school principal or director, unless the principal or director is alleged to have committed the abuse, neglect, or exploitation. The entity to which the report is sent shall take appropriate action.(b) On request, the department shall provide a copy of the report of the investigation to the person who is alleged to have suffered the abuse, neglect, or exploitation, to the legal guardian of that person, and to the person alleged to have committed the abuse, neglect, or exploitation.(c) The report of the investigation shall be edited to protect the identity of the person who made the report under Section 48.051.(d) The department shall adopt rules necessary to implement this section.

Added by Acts 1999, 76th Leg., ch. 907, Sec. 12, eff. Sept. 1, 1999.

Sec. 48.103. NOTIFICATION OF LICENSING OR CONTRACTING AGENCY. (a) On determining after an investigation that an elderly or disabled person has been abused, exploited, or neglected by an employee of a home and community support services agency licensed under Chapter 142, Health and Safety Code, the department shall:(1) notify the state agency responsible for licensing the home and community support services agency of the department's determination;(2) notify any health and human services agency, as defined by Section 531.001, Government Code, that contracts with the home and community support services agency for the delivery of health care services of the department's determination; and(3) provide to the licensing state agency and any contracting health and human services agency access to the department's records or documents relating to the department's investigation.(b) Providing access to a confidential record or document under this section does not constitute a waiver of confidentiality.

Added by Acts 1999, 76th Leg., ch. 276, Sec. 13, eff. Sept. 1, 1999. Renumbered from Sec. 48.0381 by Acts 2001, 77th Leg., ch. 75, Sec. 1, eff. May 14, 2001.

SUBCHAPTER D. INVESTIGATIONS BY ALL AGENCIESSec. 48.151. ACTION ON REPORT. (a) Not later than 24 hours after the department receives a report of an allegation of abuse, neglect, or exploitation under Section 48.051, the department shall initiate a prompt and thorough investigation as needed to evaluate the accuracy of the report and to assess the need for protective services, unless the department determines that the report:(1) is frivolous or patently without a factual basis; or(2) does not concern abuse, neglect, or exploitation, as those terms are defined by Section 48.002.(b) The department shall adopt rules for conducting investigations under this chapter.(c) The department by rule may assign priorities and prescribe investigative procedures for conducting investigations according to the degree of severity and immediacy of the alleged harm to the individual. Notwithstanding Subsection (a), the department's priorities and procedures may provide that an investigation is not required to be initiated within 24 hours in all cases.(d) The department shall prepare and keep on file a report of each investigation conducted by the department.(e) This section does not apply to investigations conducted under Subchapter F or H.

Added by Acts 1981, 67th Leg., p. 2368, ch. 584, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1983, 68th Leg., p. 730, ch. 172, Sec. 1, eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 1052, Sec. 5.04, eff. Sept. 1, 1987; Acts 1995, 74th Leg., ch. 303, Sec. 8, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1022, Sec. 56, eff. Sept. 1, 1997. Renumbered from Sec. 48.037 and amended by Acts 1999, 76th Leg., ch. 907, Sec. 14, eff. Sept. 1, 1999.

Sec. 48.152. INVESTIGATION. An investigation by the department or a state agency shall include an interview with the elderly or disabled person, if appropriate, and with persons thought to have knowledge of the circumstances. The investigation may include an interview with an alleged juvenile perpetrator of the alleged abuse, neglect, or exploitation. The department or state agency may conduct an interview under this section in private or may include any person the department or agency determines is necessary.

Added by Acts 1999, 76th Leg., ch. 907, Sec. 15, eff. Sept. 1, 1999.

Sec. 48.1521. INVESTIGATION OF COMPLEX CASES. (a) The department shall develop and implement a system to ensure that, to the greatest extent possible, investigations conducted by the department that involve especially complex issues of abuse, neglect, or exploitation, such as issues associated with identity theft and other forms of financial exploitation, are:(1) assigned to personnel who have experience and training in those issues; and(2) monitored by a special task unit for complex cases.(b) Each county with a population of 250,000 or more shall appoint persons to serve as standing members of a special task unit to monitor cases that arise in the county and require monitoring as provided by Subsection (a). The standing members of each special task unit must include:(1) a provider of mental health services or aging services or a representative of a nonprofit entity serving persons with disabilities;(2) a representative of a law enforcement agency; and(3) a legal expert.(c) In addition to the standing members specified by Subsection (b), the special task unit:(1) must include, for purposes of monitoring a particular case, the caseworker on the case and the caseworker's supervisor; and(2) may include a financial forensics expert and any other person with expertise that would be useful in monitoring a particular case.(d) The department shall develop and make available to each county described by Subsection (b) a manual to assist the county in establishing and operating the special task unit required by this section. The manual must describe:(1) the purpose and potential benefits of the unit;(2) a description of the monitoring process the unit is expected to follow and potential problems the unit may encounter;(3) the composition and administration of the unit; and(4) the department's criteria for selecting cases to be monitored by the unit.(e) Before the special task unit makes a recommendation that a guardian be appointed for a person in a case being monitored by the unit, the unit shall thoroughly consider all less-restrictive alternatives for legal intervention in the case.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 2.10(a), eff. September 1, 2005.

Sec. 48.1522. REPORTS OF CRIMINAL CONDUCT TO LAW ENFORCEMENT AGENCY. (a) Except as provided by Subsection (b), if during the course of the department's or another state agency's investigation of reported abuse, neglect, or exploitation a caseworker of the department or other state agency, as applicable, or the caseworker's supervisor has cause to believe that the elderly or disabled person has been abused, neglected, or exploited by another person in a manner that constitutes a criminal offense under any law, including Section 22.04, Penal Code, the caseworker or supervisor shall:(1) immediately notify an appropriate law enforcement agency; and(2) provide the law enforcement agency with a copy of the investigation report of the department or other state agency, as applicable, in a timely manner.(b) If during the course of the department's investigation of reported abuse, neglect, or exploitation a caseworker of the department or the caseworker's supervisor has cause to believe that a disabled person who is a resident or client of a state supported living center or the ICF-MR component of the Rio Grande State Center has been abused, neglected, or exploited by another person in a manner that constitutes a criminal offense under any law, including Section 22.04, Penal Code, the caseworker shall immediately notify the commission's office of inspector general and promptly provide the commission's office of inspector general with a copy of the department's investigation report.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 2.11, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 28, eff. June 11, 2009.

Sec. 48.1523. MANAGEMENT REVIEW FOLLOWING CERTAIN INVESTIGATIONS. If the department receives and investigates a report made under Section 48.051, the subject of which is a person with respect to whom the department received and investigated two previous reports under that section and closed those investigations, an adult protective services supervisor shall:(1) classify the case as a recidivist case;(2) review the reports and investigation files concerning that person; and(3) assist the caseworker and supervisor investigating the third report in developing a long-term plan for resolving the issues involved in the case.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 2.12, eff. September 1, 2005.

Sec. 48.153. ACCESS TO INVESTIGATION. (a) To implement an investigation of reported abuse, neglect, or exploitation, the probate court, or the county court when no probate court exists, may authorize entry of the place of residence of the elderly or disabled person.(b) A peace officer shall accompany and assist the person making a court-ordered entry under this section, if in the opinion of the court such action is necessary.

Added by Acts 1999, 76th Leg., ch. 907, Sec. 15, eff. Sept. 1, 1999.

Sec. 48.154. ACCESS TO RECORDS OR DOCUMENTS. (a) The department or state agency, as appropriate, shall have access to any records or documents, including client-identifying information and medical and psychological records, necessary to the performance of the department's or state agency's duties under this chapter. The duties include but are not limited to the investigation of abuse, neglect, or exploitation or the provisions of services to an elderly or disabled person. A person or agency that has a record or document that the department or state agency needs to perform its duties under this chapter shall, without unnecessary delay, make the record or document available to the department or agency.(b) The department is exempt from the payment of a fee otherwise required or authorized by law to obtain a medical record, including a mental health record, from a hospital or health care provider if the request for a record is made in the course of an investigation by the department.(c) If the department or another state agency cannot obtain access to a record or document that is necessary to properly conduct an investigation or to perform another duty under this chapter, the department or agency may petition the probate court or the statutory or constitutional county court having probate jurisdiction for access to the record or document.(d) On good cause shown, the court shall order the person who denied access to a record or document to allow the department or agency to have access under the terms and conditions prescribed by the court.(e) A person is entitled to notice and a hearing on the petition.(f) Access to a confidential record under this section does not constitute a waiver of confidentiality.

Added by Acts 1993, 73rd Leg., ch. 651, Sec. 1, eff. Aug. 30, 1993. Amended by Acts 1995, 74th Leg., ch. 303, Sec. 10, eff. Sept. 1, 1995. Renumbered from Sec. 48.0385 and amended by Acts 1999, 76th Leg., ch. 907, Sec. 16, eff. Sept. 1, 1999.

Sec. 48.155. INTERFERENCE WITH INVESTIGATION OR SERVICES PROHIBITED. (a) A person, including a guardian and notwithstanding Section 675, Texas Probate Code, may not interfere with:(1) an investigation by the department or by a protective services agency of alleged abuse, neglect, or exploitation of an elderly or disabled person; or(2) the provision of protective services to an elderly or disabled person.(b) The department or a protective services agency may petition the appropriate court to enjoin any interference with:(1) an investigation of alleged abuse, neglect, or exploitation; or(2) the provision of protective services such as removal of the elderly or disabled person to safer surroundings or safeguarding the person's resources from exploitation.

Added by Acts 1995, 74th Leg., ch. 303, Sec. 14, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1022, Sec. 59, eff. Sept. 1, 1997. Renumbered from Sec. 48.103 by Acts 1999, 76th Leg., ch. 907, Sec. 17, eff. Sept. 1, 1999.

Sec. 48.156. AGENCY REPORTS. A protective services agency shall make reports relating to its provision of protective services as the department or a court may require.

Added by Acts 1981, 67th Leg., p. 2368, ch. 584, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1983, 68th Leg., p. 730, ch. 172, Sec. 1, eff. Sept. 1, 1983. Renumbered from Sec. 48.057 by Acts 1999, 76th Leg., ch. 907, Sec. 18, eff. Sept. 1, 1999.

Sec. 48.159. INTERNAL REVIEW OF DEPARTMENT INVESTIGATION. The department shall establish procedures for conducting an internal review of completed investigations conducted by the department under this chapter to:(1) determine whether information obtained during the intake process was sufficient and accurate;(2) assess whether telephone calls were appropriately routed;(3) assess whether investigations were appropriately classified and prioritized;(4) evaluate the case reports for any special issues or requirements;(5) assess whether appropriate law enforcement agencies were notified of any suspected criminal conduct; and(6) identify other relevant information to enable the department to take any corrective action necessary to improve the process of conducting investigations under this chapter.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 2.13, eff. September 1, 2005.

SUBCHAPTER E. PROVISION OF SERVICES; EMERGENCY PROTECTIONSec. 48.201. APPLICATION OF SUBCHAPTER. Except as otherwise provided, this subchapter does not apply to a Texas Department of Mental Health and Mental Retardation investigation under Subchapter F or H.

Added by Acts 1999, 76th Leg., ch. 907, Sec. 21, eff. Sept. 1, 1999.

Sec. 48.202. SERVICE DETERMINATION BY DEPARTMENT OR AGENCY. (a) In an investigation the department or state agency, as appropriate, shall determine:(1) whether the person needs protective services from the department;(2) what services are needed;(3) whether services are available from the department, from the state agency, or in the community and how they can be provided;(4) whether the person, acting alone, would be capable of obtaining needed services and could bear the cost or would be eligible for services from the department or state agency;(5) whether a caretaker would be willing to provide services or would agree to their provision;(6) whether the elderly or disabled person desires the services;(7) whether the person needs legal intervention to resolve the person's abuse, neglect, or exploitation and, if so, what type of intervention is needed; and(8) other pertinent data.(b) If the department or state agency, as appropriate, determines under Subsection (a)(1) that a person needs protective services, the department or agency shall, in determining how those services can be provided as required by Subsection (a)(3), determine whether the person is eligible for community-based long-term care services and whether those services are available. If the person is eligible for those services, but the services are not immediately available, the department or state agency shall ensure that the person is placed on an appropriate waiting list for the services and that the person's abuse, neglect, or exploitation is resolved before the department closes the case.

Added by Acts 1999, 76th Leg., ch. 907, Sec. 21, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 2.14, eff. September 1, 2005.

Sec. 48.203. VOLUNTARY PROTECTIVE SERVICES. (a) An elderly or disabled person may receive voluntary protective services if the person requests or consents to receive those services.(b) The elderly or disabled person who receives protective services shall participate in all decisions regarding his or her welfare, if able to do so.(c) The least restrictive alternatives should be made available to the elderly or disabled person who receives protective services.(d) If an elderly or disabled person withdraws or refuses consent, the services may not be provided.

Added by Acts 1981, 67th Leg., p. 2368, ch. 584, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1983, 68th Leg., p. 730, ch. 172, Sec. 1, eff. Sept. 1, 1983. Renumbered from Sec. 48.059 by Acts 1999, 76th Leg., ch. 907, Sec. 22, eff. Sept. 1, 1999.

Sec. 48.204. AGENCY POWERS. A protective services agency may furnish protective services to an elderly or disabled person with the person's consent or, if the person lacks the capacity to consent, without that person's consent as provided by this chapter.

Added by Acts 1981, 67th Leg., p. 2368, ch. 584, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1983, 68th Leg., p. 730, ch. 172, Sec. 1, eff. Sept. 1, 1983; Acts 1995, 74th Leg., ch. 303, Sec. 12, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 907, Sec. 23, eff. Sept. 1, 1999.

Sec. 48.205. PROVISION OF SERVICES. (a) Subject to the availability of funds, the department shall provide direct protective services or contract with protective services agencies for the provision of those services.(b) The department shall use existing resources and services of public and private agencies in providing protective services. If the department does not have existing resources to provide direct protective services to elderly or disabled persons, the department, subject to the availability of funds, shall contract with protective services agencies for the provision of those services, especially to elderly or disabled persons residing in rural or remote areas of this state or not previously served by the department.(c) The department and law enforcement officials, courts, and agencies shall cooperate when providing protective services.(d) The responsibilities prescribed by this chapter are exclusive of those designated to other state or federal agencies authorized or required by law to provide protective services to elderly or disabled persons determined to be in the state of abuse, neglect, or exploitation.

Added by Acts 1981, 67th Leg., p. 2368, ch. 584, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1983, 68th Leg., p. 730, ch. 172, Sec. 1, eff. Sept. 1, 1983. Added by Acts 1981, 67th Leg., p. 2368, ch. 584, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1983, 68th Leg., p. 730, ch. 172, Sec. 1, eff. Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 905, Sec. 5, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 303, Sec. 4, eff. Sept. 1, 1995. Renumbered from Sec. 48.021 and amended by Acts 1999, 76th Leg., ch. 907, Sec. 24, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 2.15, eff. September 1, 2005.

Sec. 48.206. COST OF SERVICES. If the elderly or disabled person receiving the protective services is determined to be financially able to contribute to the payments for those services, the provider shall receive a reasonable reimbursement from the person's assets.

Added by Acts 1981, 67th Leg., p. 2368, ch. 584, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1983, 68th Leg., p. 730, ch. 172, Sec. 1, eff. Sept. 1, 1983. Renumbered from Sec. 48.058 by Acts 1999, 76th Leg., ch. 907, Sec. 25, eff. Sept. 1, 1999.

Sec. 48.207. OBJECTION TO MEDICAL TREATMENT. This chapter does not authorize or require any medical treatment of a person who objects on the grounds that he is an adherent or member of a recognized church or religious denomination the tenets and practice of which may include reliance solely upon spiritual means through prayer for healing.

Added by Acts 1995, 74th Leg., ch. 303, Sec. 14, eff. Sept. 1, 1995. Renumbered from Sec. 48.102 by Acts 1999, 76th Leg., ch. 907, Sec. 11, eff. Sept. 1, 1999.

Sec. 48.208. EMERGENCY ORDER FOR PROTECTIVE SERVICES. (a) For purposes of this section, a person lacks the capacity to consent to receive protective services if, because of mental or physical impairment, the person is incapable of understanding the nature of the services offered and agreeing to receive or rejecting protective services.(b) If the department determines that an elderly or disabled person is suffering from abuse, neglect, or exploitation presenting a threat to life or physical safety, that the person lacks capacity to consent to receive protective services, and that no consent can be obtained, the department may petition the probate or statutory or constitutional county court that has probate jurisdiction in the county in which the elderly or disabled person resides for an emergency order authorizing protective services.(c) The petition shall be verified and shall include:(1) the name, age, and address of the elderly or disabled person who needs protective services;(2) the nature of the abuse, neglect, or exploitation;(3) the services needed; and(4) a medical report signed by a physician stating that the person is suffering from abuse, neglect, or exploitation presenting a threat to life or physical safety and stating that the person is physically or mentally incapable of consenting to services unless the court finds that an immediate danger to the health or safety of the elderly or disabled person exists and there is not sufficient time to obtain the medical report.(c-1) Notwithstanding Subsection (c)(4), in lieu of a medical report described by Subsection (c)(4), the petition may include an assessment of the elderly or disabled person's health status as described by Subsection (c-2) or psychological status as described by Subsection (c-3), or a medical opinion of the elderly or disabled person's health status as described by Subsection (c-4), if the department determines, after making a good faith effort, that a physician from whom the department may obtain the medical report is unavailable. The department shall ensure that the person who performs an assessment of the elderly or disabled person's health or psychological status has training and experience in performing the applicable assessment.(c-2) Except as provided by Subsection (c-4), an assessment of the elderly or disabled person's health status must be performed by a physician assistant or advanced practice nurse. The person performing the assessment shall sign a report stating:(1) that the elderly or disabled person is reported to be suffering from abuse, neglect, or exploitation, which may present a threat to the person's life or physical safety;(2) whether the elderly or disabled person has provided the person's medical history to the physician assistant or advanced practice nurse, as applicable; and(3) that in the professional opinion of the physician assistant or advanced practice nurse, as applicable, the issuance of an emergency order authorizing protective services without the elderly or disabled person's consent is necessary under the circumstances.(c-3) An assessment of the elderly or disabled person's psychological status must be performed by a licensed psychologist or master social worker who has training and expertise in issues related to abuse, neglect, and exploitation. The person performing the assessment shall sign a report stating:(1) that the elderly or disabled person is reported to be suffering from abuse, neglect, or exploitation, which may present a threat to the person's life or physical safety; and(2) that in the professional opinion of the licensed psychologist or master social worker, as applicable, the issuance of an emergency order authorizing protective services without the elderly or disabled person's consent is necessary under the circumstances.(c-4) A registered nurse may perform a nursing assessment of the elderly or disabled person's health status. If the registered nurse, based on the registered nurse's professional nursing judgment, determines that the elderly or disabled person is likely to be suffering from abuse, neglect, or exploitation, which may present a threat to the person's life or physical safety, the registered nurse shall report that assessment to a physician. After the registered nurse reports the assessment, the physician shall sign a written opinion stating whether:(1) the elderly or disabled person is reported to be suffering from abuse, neglect, or exploitation, which may present a threat to the person's life or physical safety; and(2) the issuance of an emergency order authorizing protective services without the elderly or disabled person's consent is necessary under the circumstances.(c-5) The physician may use the registered nurse's assessment of the elderly or disabled person's health status as the basis of the physician's professional opinion under Subsection (c-4).(d) On finding that there is reasonable cause to believe that abuse, neglect, or exploitation presents a threat to life or physical safety for the elderly or disabled person and that the elderly or disabled person lacks capacity to consent to services, the court may:(1) order removal of the elderly or disabled person to safer surroundings;(2) order medical services; and(3) order other available services necessary to remove conditions creating the threat to life or physical safety, including the services of law enforcement officers or emergency medical services personnel.(d-1) If the court renders an order that is based on a petition including an assessment under Subsection (c-2) or (c-3) or a medical opinion under Subsection (c-4), the court shall order that the elderly or disabled person be examined by a physician not later than 72 hours after the time the provision of protective services begins. After performing the examination, the physician shall sign and submit to the court a medical report stating the physician's opinion whether the elderly or disabled person is:(1) suffering from abuse, neglect, or exploitation presenting a threat to life or physical safety; and(2) physically or mentally incapable of consenting to services.(e) The emergency order expires at the end of 72 hours from the time the order is rendered unless:(1) the emergency order terminates as provided by Subsection (e-1);(2) the 72-hour period ends on a Saturday, Sunday, or legal holiday in which event the order is automatically extended to 4 p.m. on the first succeeding business day; or(3) the court extends the order as provided by Subsection (e-2).(e-1) An emergency order that was rendered based on a petition that included an assessment under Subsection (c-2) or (c-3) or a medical opinion under Subsection (c-4) immediately terminates if the medical report issued under Subsection (d-1) states the physician's opinion that the elderly or disabled person:(1) is not suffering from abuse, neglect, or exploitation presenting a threat to life or physical safety; or(2) is physically or mentally capable of consenting to services.(e-2) The court may extend an emergency order issued under this section for a period of not more than 30 days. An extension order that ends on a Saturday, Sunday, or legal holiday is automatically extended to 4 p.m. on the first succeeding business day. The court may modify or terminate the emergency order on petition of the department, the incapacitated person, or any person interested in his welfare.(f) Any medical facility or physician treating an elderly or disabled person pursuant to an emergency order under this chapter is not liable for any damages arising from the treatment, except those damages resulting from the negligence of the facility or physician.(g) The court shall appoint an attorney ad litem to represent the elderly or disabled person in any proceeding brought by the department under this section. A reasonable fee, as determined by the court, shall be paid to the attorney ad litem from the general fund of the county.(h) If the department cannot obtain an emergency order under this section because the court is closed on a Saturday, Sunday, or legal holiday or after 5 p.m., the department may remove the elderly or disabled person to safer surroundings, authorize medical treatment, or order or provide other available services necessary to remove conditions creating the threat to life or physical safety. The department must obtain an emergency order under this section not later than 4 p.m. on the first succeeding business day after the date on which protective services are provided. If the department does not obtain an emergency order, the department shall cease providing protective services and, if necessary, make arrangements for the immediate return of the person to the place from which the person was removed, to the person's place of residence in the state, or to another suitable place.

Added by Acts 1981, 67th Leg., p. 2368, ch. 584, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1983, 68th Leg., p. 730, ch. 172, Sec. 1, eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 568, Sec. 4, eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 569, Sec. 1, eff. June 18, 1987; Acts 1991, 72nd Leg., ch. 213, Sec. 2 to 4, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 303, Sec. 13, eff. Sept. 1, 1995. Renumbered from Sec. 48.061 and amended by Acts 1999, 76th Leg., ch. 907, Sec. 26, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 75, Sec. 2, eff. May 14, 2001.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 2.16, eff. September 1, 2005.

Sec. 48.209. REFERRAL FOR GUARDIANSHIP SERVICES. (a) The department shall refer an individual to the Department of Aging and Disability Services for guardianship services under Subchapter E, Chapter 161, if the individual is:(1) a minor in the conservatorship of the department who:(A) is 16 years of age or older; and(B) the department has reason to believe will, because of a physical or mental condition, be substantially unable to provide for the individual's own food, clothing, or shelter, to care for the individual's own physical health, or to manage the individual's own financial affairs when the individual becomes an adult; or(2) an elderly or disabled person who:(A) has been found by the department to be in a state of abuse, neglect, or exploitation; and(B) the department has reason to believe is an incapacitated person as defined by Section 601(14)(B), Texas Probate Code.(b) Notwithstanding Subsection (a), if a less restrictive alternative to guardianship is appropriate and available for the individual, the department shall pursue that alternative instead of making a referral to the Department of Aging and Disability Services for guardianship services.(c) The department and the Department of Aging and Disability Services shall enter into a memorandum of understanding that sets forth in detail the roles and duties of each agency regarding the referral for guardianship services under Subsection (a) and the provision of guardianship services to individuals under Subchapter E, Chapter 161.(d) Nothing in this section shall prohibit the department from also making a referral of an individual to a court having probate jurisdiction in the county where the individual is domiciled or found, if the court has requested the department to notify the court of any individuals who may be appropriate for a court-initiated guardianship proceeding under Section 683, Texas Probate Code. In making a referral under this subsection and if requested by the court, the department shall, to the extent allowed by law, provide the court with all relevant information in the department's records relating to the individual. The court, as part of this process, may not require the department to:(1) perform the duties of a guardian ad litem or court investigator as prescribed by Section 683, Texas Probate Code; or(2) gather additional information not contained in the department's records.(e) The department may not be appointed to serve as temporary or permanent guardian for any individual.

Added by Acts 1995, 74th Leg., ch. 303, Sec. 4, eff. Sept. 1, 1995. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.042, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 1039, Sec. 2, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1022, Sec. 52, 53, eff. Sept. 1, 1997. Renumbered from Sec. 48.0215 and amended by Acts 1999, 76th Leg., ch. 907, Sec. 27, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 3.02, eff. September 1, 2005.

Sec. 48.210. REPRESENTATION. (a) Except as provided by Subsection (b), the prosecuting attorney representing the state in criminal cases in the county court shall represent the department in any proceeding under this chapter unless the representation would be a conflict of interest.(b) In a county having a population of more than 2.8 million, the prosecuting attorney representing the state in civil cases in the county court shall represent the department in any proceeding under this chapter unless the representation would be a conflict of interest.

Added by Acts 1981, 67th Leg., p. 2368, ch. 584, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1983, 68th Leg., p. 730, ch. 172, Sec. 1, eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 568, Sec. 3, eff. Sept. 1, 1987; Acts 1995, 74th Leg., ch. 303, Sec. 11, eff. Sept. 1, 1995. Renumbered from Sec. 48.040 by Acts 1999, 76th Leg., ch. 907, Sec. 28, eff. Sept. 1, 1999.

Sec. 48.211. REPORT TO GUARDIANSHIP COURT. If the elderly or disabled person has a guardian, a written notification of the findings of the investigation shall be sent to the court to which the guardian is accountable.

Added by Acts 1999, 76th Leg., ch. 907, Sec. 29, eff. Sept. 1, 1999.

SUBCHAPTER F. INVESTIGATIONS IN CERTAIN FACILITIES, COMMUNITY CENTERS, AND LOCAL MENTAL HEALTH AND MENTAL RETARDATION AUTHORITIESSec. 48.251. DEFINITIONS. The department by rule shall adopt definitions of "abuse," "neglect," and "exploitation" to govern an investigation under this subchapter and Subchapter H.

Added by Acts 1999, 76th Leg., ch. 907, Sec. 31, eff. Sept. 1, 1999.

Sec. 48.252. INVESTIGATION OF REPORTS IN CERTAIN FACILITIES AND IN COMMUNITY CENTERS. (a) The department shall receive and investigate reports of the abuse, neglect, or exploitation of an individual with a disability receiving services:(1) in:(A) a mental health facility operated by the Department of State Health Services; or(B) a facility licensed under Chapter 252, Health and Safety Code;(2) in or from a community center, a local mental health authority, or a local mental retardation authority; or(3) through a program providing services to that person by contract with a mental health facility operated by the Department of State Health Services, a community center, a local mental health authority, or a local mental retardation authority.(b) The department shall receive and shall investigate reports of the abuse, neglect, or exploitation of an individual with a disability receiving services:(1) in a state supported living center or the ICF-MR component of the Rio Grande State Center; or(2) through a program providing services to that person by contract with a state supported living center or the ICF-MR component of the Rio Grande State Center.(c) The department by rule shall define who is "an individual with a disability receiving services."(d) In this section, "community center," "local mental health authority," and "local mental retardation authority" have the meanings assigned by Section 531.002, Health and Safety Code.

Added by Acts 1995, 74th Leg., ch. 303, Sec. 14, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1022, Sec. 57, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1281, Sec. 1, eff. Sept. 1, 1997. Renumbered from Sec. 48.081 and amended by Acts 1999, 76th Leg., ch. 907, Sec. 32, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 30, eff. June 11, 2009.

Sec. 48.253. ACTION ON REPORT. On receipt by the department of a report of alleged abuse, neglect, or exploitation under this subchapter, the department shall initiate a prompt and thorough investigation as needed to evaluate the accuracy of the report unless the department, in accordance with rules adopted under this subchapter, determines that the report:(1) is frivolous or patently without a factual basis; or(2) does not concern abuse, neglect, or exploitation.

Added by Acts 1999, 76th Leg., ch. 907, Sec. 33, eff. Sept. 1, 1999.

Sec. 48.254. FORWARDING OF CERTAIN REPORTS. In accordance with department rules, the department shall forward a copy of the initial intake report and a copy of the completed investigation report relating to alleged or suspected abuse, neglect, or exploitation to the appropriate facility, community center, mental health authority, mental retardation authority, or program providing mental health or mental retardation services under contract with the facility, community center, or authority.

Added by Acts 1999, 76th Leg., ch. 907, Sec. 33, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 31, eff. June 11, 2009.

Sec. 48.255. RULES FOR INVESTIGATIONS UNDER THIS SUBCHAPTER. (a) The department, the Department of Aging and Disability Services, and the Department of State Health Services shall develop joint rules to facilitate investigations in state mental health facilities and state supported living centers.(b) The department, the Department of Aging and Disability Services, and the Department of State Health Services by joint rules shall establish procedures for resolving disagreements between the department and the Department of Aging and Disability Services or the Department of State Health Services concerning the department's investigation findings.(c) The department, the Department of Aging and Disability Services, and the Department of State Health Services shall develop joint rules to facilitate investigations in community centers, mental health authorities, and mental retardation authorities.(c-1) The executive commissioner shall adopt rules regarding investigations in a facility licensed under Chapter 252, Health and Safety Code, to ensure that those investigations are as consistent as practicable with other investigations conducted under this subchapter.(d) A confirmed investigation finding by the department may not be changed by a superintendent of a state mental health facility, by a director of a state supported living center, by a director of a community center, or by a mental health authority or mental retardation authority.(e) The department shall provide by rule for an appeals process by the alleged victim of abuse, neglect, or exploitation under this section.(f) The department by rule may assign priorities to an investigation conducted by the department under this section. The primary criterion used by the department in assigning a priority must be the risk that a delay in the investigation will impede the collection of evidence.

Added by Acts 1999, 76th Leg., ch. 907, Sec. 33, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 32, eff. June 11, 2009.

Sec. 48.256. SINGLE TRACKING SYSTEM FOR REPORTS AND INVESTIGATIONS. (a) The department, the Department of Aging and Disability Services, and the Department of State Health Services shall jointly develop and implement a single system to track reports and investigations under this subchapter.(b) To facilitate implementation of the system, the department, the Department of Aging and Disability Services, and the Department of State Health Services shall use appropriate methods of measuring the number and outcome of reports and investigations under this subchapter.

Added by Acts 1999, 76th Leg., ch. 907, Sec. 33, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 33, eff. June 11, 2009.

SUBCHAPTER G. INVESTIGATIONS IN CERTAIN FACILITIESSec. 48.301. INVESTIGATION OF REPORTS IN OTHER STATE FACILITIES. (a) If the department receives a report of suspected abuse, neglect, or exploitation of an elderly or disabled person, other than a disabled person receiving services as described by Section 48.252, in a facility operated, licensed, certified, or registered by a state agency, the department shall refer the report to that agency.(b) A state agency that receives a report under this section shall make a thorough investigation promptly after receiving a report that an elderly or disabled person has been or may be abused, neglected, or exploited in a facility operated, licensed, certified, or registered by the agency. The primary purpose of the investigation is the protection of the elderly or disabled person.(c) Each state agency that may receive reports under this section shall adopt rules relating to the investigation and resolution of reports received under this section.(d) The state agency shall prepare and keep on file a complete written report of each investigation conducted by the state agency under this section.(e) A state agency that receives a complaint relating to an investigation conducted under this section shall refer the complaint to its governing board or other entity designated to receive such complaints for review and appropriate action.(f) The Health and Human Services Commission by rule shall adopt minimum standards for the investigation of suspected abuse, neglect, or exploitation of an elderly or disabled person under this section.(g) A rule or policy adopted by a state agency or institution under Subsection (c) must be consistent with the minimum standards adopted by the Health and Human Services Commission.

Added by Acts 1999, 76th Leg., ch. 907, Sec. 34, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 355, Sec. 7, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 34, eff. June 11, 2009.

Sec. 48.302. APPROVAL OF RULES. The Health and Human Services Commission shall review and approve the rules to ensure that all agencies implement appropriate standards for the conduct of investigations and that uniformity exists among agencies in the investigation and resolution of reports.

Added by Acts 1999, 76th Leg., ch. 907, Sec. 34, eff. Sept. 1, 1999.

Sec. 48.303. MEMORANDUM OF UNDERSTANDING. (a) The department shall adopt a memorandum of understanding with each state agency that operates, licenses, certifies, or registers a facility in which elderly or disabled persons are located that clarifies each agency's responsibility under this chapter.(b) Not later than the last month of each state fiscal year, the department and the other agencies shall review and update the memorandum.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 5.01(a), eff. Sept. 1, 1987. Renumbered from Sec. 48.022 and amended by Acts 1999, 76th Leg., ch. 907, Sec. 35, eff. Sept. 1, 1999.

Sec. 48.304. STATISTICS. (a) Each state agency, other than the Texas Department of Mental Health and Mental Retardation, that operates, licenses, certifies, or registers a facility in which elderly or disabled persons are located shall compile and maintain statistics on the incidence of abuse, neglect, or exploitation of elderly or disabled persons that occurs in the facilities.(b) The agency shall make the statistics available to the Health and Human Services Commission on request.

Added by Acts 1981, 67th Leg., p. 2368, ch. 584, Sec. 1, eff. Sept. 1, 1981. Amended by Acts 1983, 68th Leg., p. 730, ch. 172, Sec. 1, eff. Sept. 1, 1983; Acts 1995, 74th Leg., ch. 303, Sec. 14, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 907, Sec. 36, eff. Sept. 1, 1999.

SUBCHAPTER H. INVESTIGATIONS OF PROVIDERS OF HOME AND COMMUNITY-BASED SERVICES CONTRACTING WITH TDMHMRSec. 48.351. DEFINITIONS. In this subchapter:(1) "Community center" has the meaning assigned by Section 531.002, Health and Safety Code.(2) "Department facility" means:(A) a facility listed in Section 532.001, Health and Safety Code; or(B) a state-operated community services program operated by the Texas Department of Mental Health and Mental Retardation or a facility of the department.(3) "Home and community-based services" means the services described by 42 U.S.C. Section 1396n(c) that are provided by a person under a contract with the Texas Department of Mental Health and Mental Retardation.(4) "Local mental health authority" has the meaning assigned by Section 531.002, Health and Safety Code.(5) "Local mental retardation authority" has the meaning assigned by Section 531.002, Health and Safety Code.(6) "Provider" means a person who contracts with the Texas Department of Mental Health and Mental Retardation to provide home and community-based services. The term includes an officer, employee, or agent of the provider, and any person with whom the provider subcontracts for the provision of those services.

Added by Acts 1999, 76th Leg., ch. 907, Sec. 37, eff. Sept. 1, 1999.

Sec. 48.352. INVESTIGATION OF REPORTS RELATING TO HOME AND COMMUNITY-BASED SERVICES. (a) The department shall receive and investigate reports of abuse, neglect, or exploitation of an individual receiving home and community-based services from a provider if the provider is or may be the person alleged to have committed the abuse, neglect, or exploitation.(b) The department shall receive and investigate reports of abuse, neglect, or exploitation of an elderly or disabled individual residing in a residence owned, operated, or controlled by a provider in which the home and community-based services are provided, regardless of whether the individual receives those services, if the provider is or may be the person alleged to have committed the abuse, neglect, or exploitation.(c) If the provider is a department facility, a local mental health or mental retardation authority, or a community center, Subchapter F also applies.

Added by Acts 1999, 76th Leg., ch. 907, Sec. 37, eff. Sept. 1, 1999.

Sec. 48.353. ACTION ON REPORT. (a) On receipt by the department of a report of alleged abuse, neglect, or exploitation under this subchapter, the department shall initiate a prompt and thorough investigation as needed to evaluate the accuracy of the report and to assess the need for emergency protective services, unless the department determines, in accordance with rules adopted under Subchapter F, that the report:(1) is frivolous or patently without a factual basis; or(2) does not concern abuse, neglect, or exploitation.(b) On learning that a provider is or may be the person who committed the alleged abuse, neglect, or exploitation, the department shall notify the following persons that the department has initiated an investigation:(1) the chief executive of the provider and any other personnel of the provider as necessary to facilitate the investigation;(2) the designated administrator at the Texas Department of Mental Health and Mental Retardation; and(3) any other governmental entity that the investigator believes should be notified as necessary to assist in the investigation or in the provision of services.(c) The provider shall:(1) cooperate completely with the investigation;(2) provide complete access to all sites owned, operated, or controlled by the provider; and(3) provide complete access to clients and client records.(d) The department shall adopt rules for conducting investigations under this subchapter.

Added by Acts 1999, 76th Leg., ch. 907, Sec. 37, eff. Sept. 1, 1999.

Sec. 48.354. FORWARDING OF COMPLETED INVESTIGATION REPORT. (a) The department shall forward to the chief executive of a provider and to the designated administrator at the Texas Department of Mental Health and Mental Retardation:(1) a copy of any report the department received under this subchapter; and(2) a copy of the department's investigation findings and report.(b) The allegation report and the investigation report shall be edited to protect the identity of the person who made the report under Section 48.051.

Added by Acts 1999, 76th Leg., ch. 907, Sec. 37, eff. Sept. 1, 1999.

Sec. 48.355. PROVISION OF SERVICES TO RECIPIENT OF HOME AND COMMUNITY-BASED SERVICES. (a) The Texas Department of Mental Health and Mental Retardation is responsible for providing services to an individual receiving home and community-based services as necessary to alleviate abuse, neglect, or exploitation if the department determines that the person needs the services because of the failure of a provider to furnish contracted services.(b) The department may provide emergency services necessary to immediately protect the individual from serious physical harm or death and, if necessary, obtain an emergency order for protective services under Section 48.208.(c) The department and the Texas Department of Mental Health and Mental Retardation shall develop joint rules governing the provision of services under this section.

Added by Acts 1999, 76th Leg., ch. 907, Sec. 37, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 75, Sec. 3, eff. May 14, 2001.

Sec. 48.356. PROVISION OF SERVICES TO INDIVIDUAL NOT RECEIVING HOME AND COMMUNITY-BASED SERVICES. The department shall provide services in accordance with Subchapter E to an elderly or disabled individual who does not receive home and community-based services but who lives in a residence owned, operated, or controlled by a provider in which home and community-based services are provided.

Added by Acts 1999, 76th Leg., ch. 907, Sec. 37, eff. Sept. 1, 1999.

Sec. 48.357. RESPONSIBILITIES OF TDMHMR. (a) At least once each calendar quarter, the Texas Department of Mental Health and Mental Retardation shall provide to the department:(1) the name and address of each provider who has a contract with the Texas Department of Mental Health and Mental Retardation to provide home and community-based services;(2) the name and telephone number of the chief executive of each provider described by Subdivision (1); and(3) the address of each residence owned, operated, or controlled by each provider described by Subdivision (1) in which home and community-based services are provided.(b) The Texas Department of Mental Health and Mental Retardation shall make available to the department the name and telephone number of each person to notify if an individual receiving home and community-based services needs services to alleviate abuse, neglect, or exploitation.(c) The Texas Department of Mental Health and Mental Retardation shall require each provider to:(1) provide to the Texas Department of Mental Health and Mental Retardation each calendar quarter the provider's business address and telephone number and the name of the provider's chief executive;(2) provide to the Texas Department of Mental Health and Mental Retardation a telephone number at which the chief executive, or a designated representative, can be reached during normal business hours, if different from the telephone number required by Subdivision (1);(3) provide to the Texas Department of Mental Health and Mental Retardation each calendar quarter the name, if any, address, and telephone number of any residence owned, operated, or controlled by the provider in which home and community-based services are provided; and(4) post in a conspicuous location inside any residence owned, operated, or controlled by the provider in which home and community-based services are provided, a sign that states:(A) the name, address, and telephone number of the provider;(B) the effective date of the provider's contract with the Texas Department of Mental Health and Mental Retardation to provide home and community-based services; and(C) the name of the legal entity that contracted with the Texas Department of Mental Health and Mental Retardation to provide those services.

Added by Acts 1999, 76th Leg., ch. 907, Sec. 37, eff. Sept. 1, 1999.

Sec. 48.358. RETALIATION PROHIBITED. (a) A provider may not retaliate against a person for filing a report or providing information in good faith relating to the possible abuse, neglect, or exploitation of an individual receiving services from the provider or residing in a residence owned, operated, or controlled by the provider in which services are provided.(b) This section does not prohibit a provider from terminating an employee for a reason other than retaliation.

Added by Acts 2007, 80th Leg., R.S., Ch. 391, Sec. 1, eff. June 15, 2007.

SUBCHAPTER I. EMPLOYEE MISCONDUCT REGISTRYSec. 48.401. DEFINITIONS. In this subchapter: Text of subdivision as amended by Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 35 (1) "Agency" means:(A) an entity licensed under Chapter 142, Health and Safety Code;(B) a person exempt from licensing under Section 142.003(a)(19), Health and Safety Code; or(C) a facility licensed under Chapter 252, Health and Safety Code.(2) "Employee" means a person who:(A) works for an agency;(B) provides personal care services, active treatment, or any other personal services to an individual receiving agency services; and(C) is not licensed by the state to perform the services the person performs for the agency.(3) "Employee misconduct registry" means the employee misconduct registry established under Chapter 253, Health and Safety Code.(4) "Executive director" means the commissioner of the Department of Family and Protective Services.(5) "Reportable conduct" includes:(A) abuse or neglect that causes or may cause death or harm to an individual receiving agency services;(B) sexual abuse of an individual receiving agency services;(C) financial exploitation of an individual receiving agency services in an amount of $25 or more; and(D) emotional, verbal, or psychological abuse that causes harm to an individual receiving agency services.

Added by Acts 2001, 77th Leg., ch. 1267, Sec. 1, eff. Jan. 1, 2002. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.113, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 35, eff. June 11, 2009.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 763, Sec. 15Sec. 48.401. DEFINITIONS. In this subchapter:(1) "Agency" means:(A) an entity licensed under Chapter 142, Health and Safety Code;(B) a person exempt from licensing under Section 142.003(a)(19), Health and Safety Code; or(C) an entity investigated by the department under Subchapter F or under Section 261.404, Family Code.(2) "Commissioner" means the commissioner of the Department of Family and Protective Services.(3) "Employee" means a person who:(A) works for an agency;(B) provides personal care services, active treatment, or any other personal services to an individual receiving agency services or to an individual who is a child for whom an investigation is authorized under Section 261.404, Family Code; and(C) is not licensed by the state to perform the services the person performs for the agency.(4) "Employee misconduct registry" means the employee misconduct registry established under Chapter 253, Health and Safety Code.(5) "Reportable conduct" includes:(A) abuse or neglect that causes or may cause death or harm to an individual receiving agency services;(B) sexual abuse of an individual receiving agency services;(C) financial exploitation of an individual receiving agency services in an amount of $25 or more; and(D) emotional, verbal, or psychological abuse that causes harm to an individual receiving agency services.

Added by Acts 2001, 77th Leg., ch. 1267, Sec. 1, eff. Jan. 1, 2002. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.113, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 763, Sec. 15, eff. June 19, 2009.

Sec. 48.402. RULES RELATING TO REPORTABLE CONDUCT. The department may adopt rules to further define reportable conduct.

Added by Acts 2001, 77th Leg., ch. 1267, Sec. 1, eff. Jan. 1, 2002.

Sec. 48.403. FINDING. After an investigation and following the procedures of this subchapter, if the department confirms or validates the occurrence of reportable conduct by an employee, the department shall immediately forward the finding to the Department of Aging and Disability Services to record the reportable conduct in the employee misconduct registry under Section 253.007, Health and Safety Code.

Added by Acts 2001, 77th Leg., ch. 1267, Sec. 1, eff. Jan. 1, 2002.Amended by: Acts 2009, 81st Leg., R.S., Ch. 763, Sec. 16, eff. June 19, 2009.

Sec. 48.404. NOTICE OF FINDING. (a) The department shall give written notice of the department's findings under Section 48.403 to the employee. The notice must include:(1) a brief summary of the department's findings;(2) a statement of the employee's right to a hearing on the department's findings; and(3) a statement notifying the employee that if the employee fails to timely respond to the notice, the finding that the employee committed the reportable conduct will be recorded in the employee misconduct registry under Section 253.007, Health and Safety Code.(b) Not later than the 30th day after the date the notice is received, the employee notified may accept the finding of the department made under Section 48.403 or may make a written request for a hearing on that finding.(c) If the employee notified of the violation accepts the finding of the department or fails to timely respond to the notice, the commissioner or the commissioner's designee shall issue an order approving the finding and ordering that the department's findings be forwarded to the Department of Aging and Disability Services to be recorded in the employee misconduct registry under Section 253.007, Health and Safety Code.

Added by Acts 2001, 77th Leg., ch. 1267, Sec. 1, eff. Jan. 1, 2002.Amended by: Acts 2009, 81st Leg., R.S., Ch. 763, Sec. 17, eff. June 19, 2009.

Sec. 48.405. HEARING; ORDER. (a) If the employee requests a hearing, the department or its designee shall:(1) set a hearing;(2) give written notice of the hearing to the employee; and(3) designate a hearings examiner to conduct the hearing.(b) The hearings examiner shall make findings of fact and conclusions of law and shall promptly issue to the commissioner or the commissioner's designee a proposal for decision as to the occurrence of the reportable conduct.(c) Based on the findings of fact and conclusions of law and the recommendations of the hearings examiner, the commissioner or the commissioner's designee by order may find that the reportable conduct has occurred. If the commissioner or the commissioner's designee finds that reportable conduct has occurred, the commissioner or the commissioner's designee shall issue an order approving the finding.

Added by Acts 2001, 77th Leg., ch. 1267, Sec. 1, eff. Jan. 1, 2002.Amended by: Acts 2009, 81st Leg., R.S., Ch. 763, Sec. 18, eff. June 19, 2009.

Sec. 48.406. NOTICE; JUDICIAL REVIEW. (a) The department shall give notice of the order under Section 48.405 to the employee alleged to have committed the reportable conduct. The notice must include:(1) separate statements of the findings of fact and conclusions of law;(2) a statement of the right of the employee to judicial review of the order; and(3) a statement that the reportable conduct will be recorded in the employee misconduct registry under Section 253.007, Health and Safety Code, if:(A) the employee does not request judicial review of the finding; or(B) the finding is sustained by the court.(b) Not later than the 30th day after the date the decision becomes final as provided by Chapter 2001, Government Code, the employee may file a petition for judicial review contesting the finding of the reportable conduct. If the employee does not request judicial review of the finding, the department shall send a record of the department's findings to the Department of Aging and Disability Services to record in the employee misconduct registry under Section 253.007, Health and Safety Code.(c) Judicial review of the order:(1) is instituted by filing a petition as provided by Subchapter G, Chapter 2001, Government Code; and(2) is under the substantial evidence rule.(d) If the court sustains the finding of the occurrence of the reportable conduct, the department shall forward the finding of reportable conduct to the Department of Aging and Disability Services to record the reportable conduct in the employee misconduct registry under Section 253.007, Health and Safety Code.

Added by Acts 2001, 77th Leg., ch. 1267, Sec. 1, eff. Jan. 1, 2002.Amended by: Acts 2009, 81st Leg., R.S., Ch. 763, Sec. 19, eff. June 19, 2009.

Sec. 48.407. INFORMAL PROCEEDINGS. The executive commissioner by rule shall adopt procedures governing informal proceedings held in compliance with Section 2001.056, Government Code.

Added by Acts 2001, 77th Leg., ch. 1267, Sec. 1, eff. Jan. 1, 2002.Amended by: Acts 2009, 81st Leg., R.S., Ch. 763, Sec. 20, eff. June 19, 2009.

Sec. 48.408. INFORMATION FOR THE EMPLOYEE MISCONDUCT REGISTRY. (a) When the department forwards a finding of reportable conduct to the Department of Aging and Disability Services for recording in the employee misconduct registry, the department shall provide the employee's name, the employee's address, the employee's social security number, if available, the name of the agency, the address of the agency, the date the reportable conduct occurred, and a description of the reportable conduct.(b) If a governmental agency of another state or the federal government finds that an employee has committed an act that constitutes reportable conduct, the department may send to the Department of Aging and Disability Services, for recording in the employee misconduct registry, the employee's name, the employee's address, the employee's social security number, if available, the name of the agency, the address of the agency, the date of the act, and a description of the act.

Added by Acts 2001, 77th Leg., ch. 1267, Sec. 1, eff. Jan. 1, 2002.Amended by: Acts 2009, 81st Leg., R.S., Ch. 763, Sec. 21, eff. June 19, 2009.



CHAPTER 51. FAMILY VIOLENCE CENTERS

HUMAN RESOURCES CODE

TITLE 2. DEPARTMENT OF HUMAN SERVICES AND DEPARTMENT OF

PROTECTIVE AND REGULATORY SERVICES

SUBTITLE E. SERVICES FOR FAMILIES

CHAPTER 51. FAMILY VIOLENCE CENTERS

Sec. 51.001. PURPOSE. The purpose of this chapter is to promote

development of and access to locally based and supported

nonprofit services for victims of family violence throughout the

state.

Added by Acts 1981, 67th Leg., p. 3313, ch. 867, Sec. 1, eff.

Sept. 1, 1981. Amended by Acts 1989, 71st Leg., ch. 636, Sec. 1,

eff. Sept. 1, 1989; Acts 2001, 77th Leg., ch. 6, Sec. 2, eff.

Sept. 1, 2001.

Sec. 51.002. DEFINITIONS. In this chapter:

(1) "Family" has the meaning assigned by Section 71.003, Family

Code.

(2) "Family violence" means an act by a member of a family or

household against another member of the family or household that:

(A) is intended to result in physical harm, bodily injury, or

assault or that is a threat that reasonably places the member in

fear of imminent physical harm, bodily injury, or assault, but

does not include defensive measures to protect oneself; or

(B) is intended to inflict emotional harm, including an act of

emotional abuse.

(3) "Family violence center" includes a family violence shelter

center and a family violence nonresidential center.

(4) "Family violence nonresidential center" means a program

that:

(A) is operated by a public or private nonprofit organization;

and

(B) provides comprehensive nonresidential services to victims of

family violence.

(5) "Family violence shelter center" means a program that:

(A) is operated by a public or private nonprofit organization;

and

(B) provides comprehensive residential and nonresidential

services to victims of family violence.

(6) "Family violence special project" means a project that:

(A) is operated by a public or private nonprofit organization;

and

(B) provides at least one specialized family violence service.

(7) "Household" has the meaning assigned by Section 71.005,

Family Code.

(8) "Member of a household" has the meaning assigned by Section

71.006, Family Code.

(9) "Victim of family violence" means:

(A) an adult member of a family or household who is subjected to

an act of family violence; or

(B) a member of the household of the adult described by

Paragraph (A), other than the member of the household who commits

the act of family violence, including an act of emotional abuse.

Added by Acts 1981, 67th Leg., p. 3313, ch. 867, Sec. 1, eff.

Sept. 1, 1981. Amended by Acts 1989, 71st Leg., ch. 636, Sec. 2,

eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 561, Sec. 36, eff.

Aug. 26, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(27), eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 6, Sec. 3, eff. Sept. 1,

2001.

Sec. 51.0021. FAMILY VIOLENCE SERVICES PLAN. (a) The

department shall develop and maintain a plan for delivering

family violence services in this state.

(b) In developing the plan under this section, the department

shall consider the geographic distribution of services and the

need for services, including the need for increasing services for

underserved populations.

Added by Acts 2001, 77th Leg., ch. 6, Sec. 4, eff. Sept. 1, 2001.

Sec. 51.003. CONTRACTS. (a) The department shall contract for

services with family violence centers with consideration given to

the plan for family violence services under Section 51.0021.

These contracts are to expand existing family violence center

services and may not result in reducing financial support a

family violence center receives from another source. The

contracts shall not provide for more than 75 percent of the cost

of the family violence center program. The department shall

develop a declining scale of state financial support for family

violence centers, declining over a six-year period from the

initiation of each individual contract, with no more than 50

percent of a family violence center program's funding to be

provided by the state after the sixth year. The balance each year

shall be provided from other sources. The department may adopt

rules which will allow exceptions to the above scale in

individual instances when a family violence center shall

demonstrate that exigent circumstances require such a waiver.

(b) The department may contract with family violence special

projects for services. The department shall consider the plan for

family violence services under Section 51.0021 in contracting

with family violence special projects.

(c) The department shall contract statewide for activities that

support and advance the work of family violence centers.

Activities contracted for under this subsection must include the

provision of technical assistance and training for family

violence centers. The department may contract for the provision

of public education, consultation to the department, research,

evaluation, and liaison and training for other professionals who

work with victims of family violence, including professionals in

the criminal justice, medical, and social services fields, and

for community or civic groups.

(d) The department shall award all contracts made under

Subsection (c) through a competitive bidding process unless that

process would not be cost-effective.

Added by Acts 1981, 67th Leg., p. 3313, ch. 867, Sec. 1, eff.

Sept. 1, 1981. Amended by Acts 1985, 69th Leg., ch. 264, Sec. 19,

eff. Aug. 26, 1985; Acts 1989, 71st Leg., ch. 636, Sec. 3, eff.

Sept. 1, 1989; Acts 2001, 77th Leg., ch. 6, Sec. 5, eff. Sept. 1,

2001.

Sec. 51.004. CONTRACT BIDS. (a) To be eligible for a contract

under Section 51.003(a), a family violence shelter center must:

(1) provide temporary lodging and direct delivery of services

for adults and their dependents;

(2) have been in actual operation offering shelter services 24

hours a day with a capacity for not less than five persons for at

least one year before the date on which the contract is awarded;

(3) demonstrate that the center, through the services it

provides, is addressing a need in the community consistent with

the plan for family violence services under Section 51.0021; and

(4) submit a contract application on forms prescribed by the

department.

(b) To be eligible for a contract under Section 51.003(a), a

family violence nonresidential center must:

(1) provide, as its primary purpose, direct delivery of services

to adult victims of family violence;

(2) demonstrate a system of referring victims of family violence

to at least one family violence shelter center or other safe

temporary lodging;

(3) have been operating and providing comprehensive services,

including the services described by Section 51.005(b)(3), to

victims of family violence for at least one year before the date

on which the contract is awarded;

(4) demonstrate that the center, through the services it

provides, is addressing a need in the community consistent with

the plan for family violence services under Section 51.0021; and

(5) submit a contract application on forms prescribed by the

department.

(c) The department shall consider the following factors in

awarding contracts under Section 51.003(a):

(1) the family violence center's eligibility for and use of

funds from the federal government, philanthropic organizations,

and voluntary sources;

(2) community support for the family violence center, as

evidenced by financial contributions from civic organizations,

local governments, and individuals;

(3) evidence that the family violence center provides services

that encourage self-sufficiency and effectively uses community

resources;

(4) evidence of involvement with local law enforcement

officials; and

(5) support for the family violence center through volunteer

work, especially volunteer effort by persons who have been

victims of family violence.

(d) To be eligible for a contract under Section 51.003(b), a

family violence special project must:

(1) provide:

(A) community education relating to family violence; or

(B) direct delivery of services for adult victims of family

violence or their children;

(2) demonstrate a system of referring victims of family violence

to at least one family violence shelter center or other safe

temporary lodging;

(3) demonstrate that the project, through the services it

provides, is addressing a need in the community consistent with

the plan for family violence services under Section 51.0021;

(4) demonstrate that the underserved or special population to be

served by the project is involved in the project's design and

implementation, if applicable; and

(5) submit a contract application on forms prescribed by the

department.

(e) The department shall use a noncompetitive procurement

procedure if the department determines that there is no

competition between eligible family violence centers for a

service area. If the department determines that there is

competition between eligible family violence centers for a

service area, the department shall award a contract through a

competitive procurement procedure.

Added by Acts 1981, 67th Leg., p. 3313, ch. 867, Sec. 1, eff.

Sept. 1, 1981. Amended by Acts 1989, 71st Leg., ch. 636, Sec. 4,

eff. Sept. 1, 1989; Acts 2001, 77th Leg., ch. 6, Sec. 6, eff.

Sept. 1, 2001.

Sec. 51.005. CONTRACT SPECIFICATIONS. (a) The department shall

contract only with public or private nonprofit organizations that

fulfill the requirements of this chapter.

(b) The contracts shall require the persons operating a family

violence center to:

(1) make a quarterly and an annual financial report on a form

prescribed by the department;

(2) cooperate with inspections the department makes to ensure

services standards and fiscal responsibility; and

(3) provide, as its primary purpose, services to victims of

family violence that include:

(A) 24-hour-a-day shelter, except that a family violence

nonresidential center may provide access to a 24-hour-a-day

shelter;

(B) a 24-hour-a-day crisis hotline, except that a family

violence nonresidential center may provide access to a

24-hour-a-day crisis hotline operated by another organization

located in the nonresidential center's service area;

(C) access to emergency medical care;

(D) intervention services, including safety planning,

understanding and support, information, education, referrals, and

other resource assistance;

(E) access to emergency transportation;

(F) legal assistance in the civil and criminal justice systems,

including:

(i) identifying individual needs, legal rights, and legal

options; and

(ii) providing support and accompaniment in pursuing those

options;

(G) information about educational arrangements for children;

(H) information about training for and seeking employment;

(I) cooperation with criminal justice officials;

(J) community education;

(K) a referral system to existing community services; and

(L) a volunteer recruitment and training program.

(c) The contracts may require the persons operating a family

violence center to use intake and case study forms. Forms

required shall be developed by the department with consultation

as outlined in Section 51.008.

Added by Acts 1981, 67th Leg., p. 3313, ch. 867, Sec. 1, eff.

Sept. 1, 1981. Amended by Acts 1989, 71st Leg., ch. 636, Sec. 5,

eff. Sept. 1, 1989; Acts 2001, 77th Leg., ch. 6, Sec. 7, eff.

Sept. 1, 2001.

Sec. 51.0051. MAXIMIZING FEDERAL FUNDING FOR PROGRAMS TO BENEFIT

VICTIMS OF FAMILY VIOLENCE. To maximize the state's receipt of

federal matching funds for emergency assistance under Part A,

Title IV, Social Security Act (42 U.S.C. Section 601 et seq.),

the department shall:

(1) ensure that a contract made under Section 51.003 includes

provisions necessary to maximize federal funding for services for

victims of family violence;

(2) file amendments to the state's plan for aid and services to

needy families with children under Part A, Title IV, Social

Security Act (42 U.S.C. Section 601 et seq.), that are necessary

to maximize federal funding; and

(3) establish by rule any reporting procedures that federal law

requires as a condition of receiving federal matching funds.

Added by Acts 1995, 74th Leg., ch. 609, Sec. 1, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 655, Sec. 6.11, eff. Sept. 1,

1995.

Sec. 51.006. REPORT. Not later than November 1 of each

even-numbered year, the department shall publish a report that

summarizes reports from family violence centers under contract

with the department and that analyzes the effectiveness of the

contracts authorized by this chapter. The reports must include

information on the expenditure of funds authorized under this

chapter, the services provided, the number of persons for whom a

service was provided, and any other information relating to the

provision of family violence services. The report may be combined

with the report required by Section 21.011. Copies of the report

shall be submitted to the governor, the lieutenant governor, the

speaker of the house of representatives, the Legislative Budget

Board, and the standing committees of the senate and house of

representatives having primary jurisdiction over the department.

Added by Acts 1981, 67th Leg., p. 3313, ch. 867, Sec. 1, eff.

Sept. 1, 1981. Amended by Acts 1989, 71st Leg., ch. 636, Sec. 5,

eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 693, Sec. 6, eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 6, Sec. 8, eff. Sept. 1,

2001.

Sec. 51.007. CONFIDENTIALITY. The department may not disclose

any information that would identify:

(1) a particular family violence center location;

(2) a board member of a family violence center or family

violence special project; or

(3) a person working at or receiving services through a family

violence center or family violence special project.

Added by Acts 1981, 67th Leg., p. 3313, ch. 867, Sec. 1, eff.

Sept. 1, 1981. Amended by Acts 1989, 71st Leg., ch. 636, Sec. 5,

eff. Sept. 1, 1989; Acts 2001, 77th Leg., ch. 6, Sec. 9, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 161, Sec. 1, eff. May

27, 2003.

Sec. 51.008. CONSULTATIONS. In implementing this chapter, the

department shall consult with individuals and groups having

knowledge of and experience in the problems of family violence.

Added by Acts 1981, 67th Leg., p. 3313, ch. 867, Sec. 1, eff.

Sept. 1, 1981.

Sec. 51.009. GRANTS AND FUNDS. The department may seek other

funds that may be available for the contracts authorized by this

chapter.

Added by Acts 1981, 67th Leg., p. 3313, ch. 867, Sec. 1, eff.

Sept. 1, 1981.

Sec. 51.010. RULES. The department may adopt rules necessary to

implement this chapter.

Added by Acts 1981, 67th Leg., p. 3313, ch. 867, Sec. 1, eff.

Sept. 1, 1981.

Sec. 51.011. FUNDING. (a) In order to finance the program

created by this chapter, the department is authorized to solicit

and receive grants of money from either private or public

sources, including appropriation by the legislature from the

general revenue fund of the State of Texas, and in that regard it

is hereby declared that the need for and importance of this

program require priority and preferential consideration in

appropriation.

(b) The department may use not more than six percent of the

annual legislative appropriation to the family violence program

for administration of this chapter and not more than six percent

annually for the contracts described in Section 51.003(c).

Added by Acts 1981, 67th Leg., p. 3313, ch. 867, Sec. 1, eff.

Sept. 1, 1981. Amended by Acts 2001, 77th Leg., ch. 6, Sec. 10,

eff. Sept. 1, 2001.

Sec. 51.012. COORDINATION OF SERVICES. The department and the

Department of Protective and Regulatory Services shall coordinate

the provision of violence prevention services for children.

Added by Acts 2001, 77th Leg., ch. 6, Sec. 11, eff. Sept. 1,

2001.



CHAPTER 52. INFORMATION RELATING TO SCHOOL AGE PREGNANCY

HUMAN RESOURCES CODE

TITLE 2. DEPARTMENT OF HUMAN SERVICES AND DEPARTMENT OF

PROTECTIVE AND REGULATORY SERVICES

SUBTITLE E. SERVICES FOR FAMILIES

CHAPTER 52. INFORMATION RELATING TO SCHOOL AGE PREGNANCY

Sec. 52.001. SCHOOL AGE PREGNANCY PREVENTION. (a) The

department is designated as the state agency to collect

statistical information on school age pregnancy and disburse such

statistics to the proper state agencies.

(b) Consistent with the provisions of the Memorandum of

Understanding on Family Planning Services required by Section

22.012, Human Resources Code, the department shall:

(1) set guidelines for keeping statistical information on school

age pregnancy and parenthood by agencies, organizations, and

individuals so that the information may be evaluated and

compared;

(2) collect information relating to school age pregnancy as

considered necessary by the department, including information on

educational programs provided in the public school system

relating to family life education, abstinence from sex, and

sexually transmitted diseases;

(3) serve as a statewide clearinghouse on information relating

to school age pregnancy and education on abstinence from sex and

make it available to the legislature, other state agencies, and

private entities that are involved in preventing school age

pregnancy, addressing the problems caused by school age

pregnancy, or encouraging abstinence from sex;

(4) analyze and evaluate the data collected on and studies

relating to school age pregnancy and make the analysis and

information readily available to the legislature, relevant

agencies, and the public;

(5) make recommendations to the relevant state agencies or the

legislature to prevent duplication of services; and

(6) submit a report each regular session to the legislature on

the status of school age pregnancy programs in the state and the

department's progress in meeting the requirements of this

section.

(c) The department shall submit each report required by

Subsection (b)(6) of this section to the legislature not later

than January 31 of each odd-numbered year.

Added by Acts 1987, 70th Leg., ch. 1052, Sec. 1.19, eff. Sept. 1,

1987.



CHAPTER 54. PROTECTIVE ORDERS SOUGHT BY DEPARTMENT OF PROTECTIVE AND REGULATORY SERVICES

HUMAN RESOURCES CODE

TITLE 2. DEPARTMENT OF HUMAN SERVICES AND DEPARTMENT OF

PROTECTIVE AND REGULATORY SERVICES

SUBTITLE E. SERVICES FOR FAMILIES

CHAPTER 54. PROTECTIVE ORDERS SOUGHT BY DEPARTMENT OF PROTECTIVE

AND REGULATORY SERVICES

Sec. 54.001. PROTECTIVE ORDERS. The Department of Protective

and Regulatory Services shall adopt rules to provide procedures

for the filing of protective orders for the protection of a

member of a family or household as provided by Section 71.04,

Family Code.

Added by Acts 1995, 74th Leg., ch. 1024, Sec. 22, eff. Sept. 1,

1995.

Sec. 54.002. NOTICE TO NONABUSIVE PARENT OR HOUSEHOLD MEMBER.

The Department of Protective and Regulatory Services shall

provide prior notice to a nonabusive parent or adult member of a

household of the department's intent to file an application for a

protective order for a child or older person and shall request

the assistance of the person receiving the notice in developing a

safety plan for household members and the child or older person

for whom the order is sought. The department shall exercise

reasonable safety precautions to protect a nonabusive parent or

other member of a household while providing notice and requesting

assistance under this section.

Added by Acts 1995, 74th Leg., ch. 1024, Sec. 22, eff. Sept. 1,

1995.






TITLE 3. FACILITIES AND SERVICES FOR CHILDREN

CHAPTER 61. TEXAS YOUTH COMMISSION

HUMAN RESOURCES CODETITLE 3. FACILITIES AND SERVICES FOR CHILDRENSUBTITLE A. FACILITIES FOR CHILDRENCHAPTER 61. TEXAS YOUTH COMMISSIONSUBCHAPTER A. GENERAL PROVISIONSSec. 61.001. DEFINITIONS. In this chapter:(1) "Commission" means the Texas Youth Commission.(2) "Advisory board" means the advisory board of the commission.(3) "Board" means the board of the commission appointed under Section 61.024.(4) "Executive commissioner" means the executive commissioner of the commission.(5) "Court" means a juvenile court.(6) "Child" means a person 10 years old or older and under 21 years old who is committed to the commission under Title 3, Family Code.(7) "Office of inspector general" means the office of inspector general established under Section 61.0451.

Acts 1979, 66th Leg., p. 2382, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 163, ch. 44, art. 2, Sec. 1, eff. April 26, 1983; Acts 1985, 69th Leg., ch. 45, Sec. 1, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 1099, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 27, eff. June 8, 2007.Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 64, eff. June 8, 2007.Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 1.002, eff. June 19, 2009.

Sec. 61.002. PURPOSE. The purpose of this chapter is to provide for administration of the state's correctional facilities for children, to provide a program of constructive training aimed at rehabilitation and reestablishment in society of children adjudged delinquent by the courts of this state and committed to the Texas Youth Commission, and to provide active parole supervision for children until officially discharged from custody of the Texas Youth Commission.

Acts 1979, 66th Leg., p. 2382, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 164, ch. 44, art. 2, Sec. 2, eff. April 26, 1983; Acts 1987, 70th Leg., ch. 1099, Sec. 2, eff. Sept. 1, 1987.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONSSec. 61.011. TEXAS YOUTH COMMISSION. The Texas Youth Commission is an agency of the state.

Acts 1979, 66th Leg., p. 2383, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 164, ch. 44, art. 2, Sec. 3, eff. April 26, 1983.

Sec. 61.016. OFFICE. The commission shall have its office wherever it chooses, in a building designated and approved by the State Purchasing and General Services Commission.

Acts 1979, 66th Leg., p. 2383, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 166, ch. 44, art. 2, Sec. 8, eff. April 26, 1983; Acts 1987, 70th Leg., ch. 1099, Sec. 8, eff. Sept. 1, 1987.

Sec. 61.0191. AUDIT; AUTHORITY OF STATE AUDITOR. (a) The commission is subject to audit by the state auditor in accordance with Chapter 321, Government Code.(b) The state auditor, on request of the office of inspector general, may provide information or other assistance to the office of inspector general that the state auditor determines is appropriate. The office of inspector general may coordinate with the state auditor to review or schedule a plan for an investigation under Section 61.0451 or share other information.(c) The state auditor may access all information maintained by the office of inspector general, such as vouchers, electronic data, and internal records, including information that is otherwise confidential under law. Information obtained by the state auditor under this subsection is confidential and is not subject to disclosure under Chapter 552, Government Code.(d) Any provision of this chapter relating to the operations of the office of inspector general does not:(1) supersede the authority of the state auditor to conduct an audit under Chapter 321, Government Code; or(2) prohibit the state auditor from:(A) conducting an audit, investigation, or other review; or(B) having full and complete access to all records and other information concerning the commission, including any witness statement or electronic data, that the state auditor considers necessary for the audit, investigation, or review.

Added by Acts 1987, 70th Leg., ch. 1099, Sec. 11, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 584, Sec. 79, eff. Sept. 1, 1989.Amended by: Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 31, eff. June 8, 2007.

For expiration of Subsections (b) and (c), see Subsection (c).Sec. 61.020. SUNSET PROVISION. (a) The Texas Youth Commission is subject to Chapter 325, Government Code (Texas Sunset Act). Unless continued in existence as provided by that chapter, the commission is abolished and this chapter expires September 1, 2011.(b) In the review of the Texas Youth Commission by the Sunset Advisory Commission, as required by this section, the sunset commission shall focus its review on:(1) the commission's compliance with Chapter 263 (S.B. 103), Acts of the 80th Legislature, Regular Session, 2007;(2) requirements placed on the agency by legislation enacted by the 81st Legislature, Regular Session, 2009, that becomes law, including implementation of programs for the diversion of youth from the commission; and(3) initiatives of the commission and the Texas Juvenile Probation Commission in coordinating activities and services to better integrate Texas Youth Commission, Texas Juvenile Probation Commission, and county juvenile justice functions, including joint strategic planning, the sharing of youth data across youth-serving agencies, assessments and classification of youth, and collection of data on probation outcomes.(c) In its report to the 82nd Legislature, the sunset commission may include any recommendations it considers appropriate. This subsection and Subsection (b) expire September 1, 2011.

Acts 1979, 66th Leg., p. 2384, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 166, ch. 44, art. 2, Sec. 12, eff. April 26, 1983; Acts 1985, 69th Leg., ch. 479, Sec. 211, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 1099, Sec. 12, eff. Sept. 1, 1987; Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 4.03, eff. Nov. 12, 1991; Acts 1995, 74th Leg., ch. 970, Sec. 1.04, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 319, Sec. 6, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 1.003, eff. June 19, 2009.

Sec. 61.022. ACCESSIBILITY TO PROGRAMS AND FACILITIES. The commission shall comply with federal and state laws related to program and facility accessibility. The executive commissioner shall also prepare and maintain a written plan that describes how a person who does not speak English can be provided reasonable access to the commission's programs and services.

Added by Acts 1997, 75th Leg., ch. 319, Sec. 7, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 32, eff. June 8, 2007.

Sec. 61.023. ACCREDITATION BY AMERICAN CORRECTIONAL ASSOCIATION. Not later than September 1, 2007, the commission shall adopt a plan for and begin the process of receiving accreditation by the American Correctional Association for each correctional facility operated by or under contract with the commission.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 33, eff. June 8, 2007.

Sec. 61.024. GOVERNANCE OF COMMISSION. (a) Notwithstanding any other provision of this chapter, effective September 1, 2009, the commission is governed by a board that consists of seven members appointed by the governor with the advice and consent of the senate. Appointments to the board shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointees. The governor shall designate a member of the board as the presiding officer of the board to serve in that capacity at the pleasure of the governor.(b) Members of the board must be citizens who are recognized within their communities for their interest in youth. The board shall be composed of at least one physician, an experienced member of a victims advocacy organization, a mental health professional, and a current or former prosecutor or judge. A majority of the members of the board must be qualified, by experience or education, in the development and administration of programs for the rehabilitation and reestablishment in society of children in the custody of agencies similar in mission and scope to the commission. At least two of the members of the board must have primary experience in a field other than the field of criminal or juvenile justice.(c) The board shall meet at least four times each year. A meeting shall be held at the call of the chairman or on the request of five members at a time and place designated by the chairman. Board members are entitled to receive a per diem in the amount provided in the General Appropriations Act for not more than 90 days in any fiscal year, plus reimbursement for actual expenses incurred while on board business.(d) Effective September 1, 2009, the commission shall employ an executive director, selected by the board, to serve at the will of the board. The executive director shall devote full time to the work of the commission. The executive director is entitled to actual expenses while on commission business.(e) Effective September 1, 2009:(1) a reference in law to the executive commissioner is a reference to the board in matters concerning the governance of the commission, policymaking functions of the commission, or rulemaking functions of the commission; and(2) a reference in law to the executive commissioner is a reference to the executive director in matters concerning the administrative functions of the commission.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 33, eff. June 8, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 1.004, eff. June 19, 2009.

Sec. 61.025. RESTRICTIONS ON BOARD MEMBERSHIP AND EMPLOYMENT. (a) A person may not be a member of the board or employed by the board as the executive director if the person or the person's spouse:(1) is registered, certified, or licensed by a regulatory agency in the field of criminal or juvenile justice;(2) is employed by or participates in the management of a business entity or other organization regulated by or receiving money from the commission;(3) owns or controls, directly or indirectly, more than a 10 percent interest in a business entity or other organization regulated by or receiving money from the commission; or(4) uses or receives a substantial amount of tangible goods, services, or money from the commission, other than compensation or reimbursement authorized by law for board membership, attendance, or expenses.(b) A person may not be a board member and may not be a commission employee who is employed in a "bona fide executive, administrative, or professional capacity," as that phrase is used for purposes of establishing an exemption to the overtime provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.), if:(1) the person is an officer, employee, or paid consultant of a Texas trade association in the field of criminal or juvenile justice; or(2) the person's spouse is an officer, manager, or paid consultant of a Texas trade association in the field of criminal or juvenile justice.(c) A person may not be a member of the board or act as the general counsel to the board or the commission if the person is required to register as a lobbyist under Chapter 305, Government Code, because of the person's activities for compensation on behalf of a profession related to the operation of the commission.(d) In this section, "Texas trade association" means a cooperative and voluntarily joined statewide association of business or professional competitors in this state designed to assist its members and its industry or profession in dealing with mutual business or professional problems and in promoting their common interest.

Added by Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 1.005, eff. June 19, 2009.

Sec. 61.026. REMOVAL OF BOARD MEMBERS. (a) It is a ground for removal from the board that a member:(1) does not have at the time of taking office the qualifications required by Section 61.024(b);(2) does not maintain during service on the board the qualifications required by Section 61.024(b);(3) is ineligible for membership under Section 61.025;(4) cannot, because of illness or disability, discharge the member's duties for a substantial part of the member's term; or(5) is absent from more than half of the regularly scheduled board meetings that the member is eligible to attend during a calendar year without an excuse approved by a majority vote of the board.(b) The validity of an action of the board is not affected by the fact that it is taken when a ground for removal of a board member exists.(c) If the executive director has knowledge that a potential ground for removal exists, the executive director shall notify the presiding officer of the board of the potential ground. The presiding officer shall then notify the governor and the attorney general that a potential ground for removal exists. If the potential ground for removal involves the presiding officer, the executive director shall notify the next highest ranking officer of the board, who shall then notify the governor and the attorney general that a potential ground for removal exists.

Added by Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 1.005, eff. June 19, 2009.

Sec. 61.027. TRAINING FOR BOARD MEMBERS. (a) A person who is appointed to and qualifies for office as a member of the board may not vote, deliberate, or be counted as a member in attendance at a meeting of the board until the person completes a training program that complies with this section.(b) The training program must provide the person with information regarding:(1) the legislation that created the commission;(2) the programs, functions, rules, and budget of the commission;(3) the results of the most recent formal audit of the commission;(4) the requirements of laws relating to open meetings, public information, administrative procedure, and conflicts of interest; and(5) any applicable ethics policies adopted by the commission or the Texas Ethics Commission.(c) A person appointed to the board is entitled to reimbursement, as provided by the General Appropriations Act, for the travel expenses incurred in attending the training program regardless of whether the attendance at the program occurs before or after the person qualifies for office.

Added by Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 1.005, eff. June 19, 2009.

Sec. 61.028. USE OF TECHNOLOGY. The board shall implement a policy requiring the commission to use appropriate technological solutions to improve the commission's ability to perform its functions. The policy must ensure that the public is able to interact with the commission on the Internet.

Added by Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 1.005, eff. June 19, 2009.

Sec. 61.029. NEGOTIATED RULEMAKING; ALTERNATIVE DISPUTE RESOLUTION. (a) The board shall develop and implement a policy to encourage the use of:(1) negotiated rulemaking procedures under Chapter 2008, Government Code, for the adoption of commission rules; and(2) appropriate alternative dispute resolution procedures under Chapter 2009, Government Code, to assist in the resolution of internal and external disputes under the commission's jurisdiction.(b) The commission's procedures relating to alternative dispute resolution must conform, to the extent possible, to any model guidelines issued by the State Office of Administrative Hearings for the use of alternative dispute resolution by state agencies.(c) The board shall designate a trained person to:(1) coordinate the implementation of the policy adopted under Subsection (a);(2) serve as a resource for any training needed to implement the procedures for negotiated rulemaking or alternative dispute resolution; and(3) collect data concerning the effectiveness of those procedures, as implemented by the commission.

Added by Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 1.005, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIESSec. 61.031. CONTINUING STUDY. The commission shall carry on a continuing study of the problem of juvenile delinquency in this state and shall seek to focus public attention on special solutions to this problem.

Acts 1979, 66th Leg., p. 2384, ch. 284, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 167, ch. 44, art. 2, Sec. 13, eff. April 26, 1983.

Sec. 61.0315. TREATMENT PROGRAMS. (a) The commission shall annually review the effectiveness of the commission's programs for the rehabilitation and reestablishment in society of children committed to the commission, including programs for sex offenders, capital offenders, children who are chemically dependent, emotionally disturbed children, and females.(b) On or before December 31 of each year, the commission shall make a report on the effectiveness of the programs to the Legislative Budget Board.(c) The commission shall offer or make available programs described by Subsection (a) in an adequate manner so that a child in the custody of the commission receives appropriate rehabilitation services recommended for the child by the court committing the child to the commission.(d) If the commission is unable to offer or make available programs described by Subsection (a) in the manner provided by Subsection (c), the commission shall, not later than January 10 of each odd-numbered year, provide the standing committees of the senate and house of representatives with primary jurisdiction over matters concerning correctional facilities with a report explaining:(1) which programs are not offered or are unavailable; and(2) the reason the programs are not offered or are unavailable.(e) The commission shall periodically review, document, and compare the accessibility and funding of treatment programs provided to female children committed to the commission to the accessibility and funding of treatment provided to male children committed to the commission.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 56, eff. Jan. 1, 1996.Amended by: Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 34, eff. June 8, 2007.

Sec. 61.032. ADMINISTRATION OF INSTITUTIONS. The commission shall administer the training, diagnostic treatment, and supervisory facilities and services of the state for children committed to the commission and shall manage and direct all institutions and training school facilities under the authority of the commission.

Acts 1979, 66th Leg., p. 2384, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 167, ch. 44, art. 2, Sec. 14, eff. April 26, 1983; Acts 1987, 70th Leg., ch. 1099, Sec. 13, eff. Sept. 1, 1987.

Sec. 61.033. ANNUAL FINANCIAL REPORT. The commission shall prepare annually a complete and detailed written report accounting for all funds received and disbursed by the commission during the preceding fiscal year. The annual report must meet the reporting requirements applicable to financial reporting provided in the General Appropriations Act.

Acts 1979, 66th Leg., p. 2384, ch. 284, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 167, ch. 44, art. 2, Sec. 15, eff. April 26, 1983; Acts 1987, 70th Leg., ch. 1099, Sec. 14, eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 319, Sec. 8, eff. Sept. 1, 1997.

Sec. 61.0331. INTERNAL AUDIT; REPORT. (a) The commission shall regularly conduct internal audits of the commission, including audits of:(1) correctional facilities operated by and under contract with the commission; and(2) medical services provided to children in the custody of the commission.(b) The commission shall on a quarterly basis report the results of the audits to:(1) the committees of the senate and house of representatives with primary jurisdiction over matters concerning correctional facilities; and(2) the state auditor.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 35, eff. June 8, 2007.

Sec. 61.034. POLICIES AND RULES. (a) The executive commissioner is responsible for the adoption of all policies and shall make rules appropriate to the proper accomplishment of the commission's functions.(b) The executive commissioner shall adopt rules for the government of the schools, facilities, and programs under the commission's authority and shall see that the schools, facilities, and programs are conducted according to law and to the executive commissioner's rules. The purpose of the rules and of all education, work, training, discipline, recreation, and other activities in the schools, facilities, and programs is to restore and increase the self-respect and self-reliance of the youth under the authority of the commission and to qualify them for good citizenship and honorable employment.

Acts 1979, 66th Leg., p. 2384, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 167, ch. 44, art. 2, Sec. 16, eff. April 26, 1983; Acts 1987, 70th Leg., ch. 1099, Sec. 15, eff. Sept. 1, 1987.Amended by: Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 36, eff. June 8, 2007.

Sec. 61.0345. MISSION STATEMENT. The commission shall develop and adopt a statement regarding the role and mission of the commission.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 35, eff. June 8, 2007.

Sec. 61.035. EMPLOYEES. (a) Within the limits specified by legislative appropriation, the commission may employ and compensate personnel necessary to carry out its duties.(b) Except as otherwise provided by this chapter, an employee of the commission is employed on an at-will basis.(c) The commission shall establish procedures and practices governing:(1) employment-related grievances submitted by commission employees; and(2) disciplinary actions within the commission, including a procedure allowing a commission employee to elect to participate in an independent dismissal mediation if the employee is recommended for dismissal.

Acts 1979, 66th Leg., p. 2384, ch. 284, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 168, ch. 44, art. 2, Sec. 17, eff. April 26, 1983; Acts 1987, 70th Leg., ch. 1099, Sec. 16, 52(a), eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 319, Sec. 17, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 37, eff. June 8, 2007.

Sec. 61.0351. PROFESSIONAL INFORMATION FOR ADVISORY BOARD MEMBERS AND EMPLOYEES. The executive commissioner shall provide to members of the advisory board and to commission employees, as often as is necessary, information regarding their qualification for office or employment under this chapter and their responsibilities under applicable laws relating to standards of conduct for state officers or employees.

Added by Acts 1987, 70th Leg., ch. 1099, Sec. 17, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 319, Sec. 9, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 38, eff. June 8, 2007.

Sec. 61.0352. DIVISION OF RESPONSIBILITY. The board shall develop and implement policies that clearly separate the policymaking responsibilities of the board and the management responsibilities of the staff of the commission.

Added by Acts 1987, 70th Leg., ch. 1099, Sec. 17, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 319, Sec. 10, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 38, eff. June 8, 2007.Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 1.006, eff. June 19, 2009.

Sec. 61.0353. INTRA-AGENCY CAREER LADDER PROGRAM. The program shall require intra-agency posting of all positions concurrently with any public postings.

Added by Acts 1987, 70th Leg., ch. 1099, Sec. 17, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 319, Sec. 11, eff. Sept. 1, 1997.

Sec. 61.0354. JOB PERFORMANCE EVALUATIONS. The executive commissioner shall develop a system of annual performance evaluations that are based on documented employee performance. All merit pay for commission employees must be based on the system established under this section.

Added by Acts 1987, 70th Leg., ch. 1099, Sec. 17, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 319, Sec. 12, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 38, eff. June 8, 2007.

Sec. 61.0355. EQUAL EMPLOYMENT OPPORTUNITY POLICY STATEMENT. (a) The executive commissioner shall prepare and maintain a written policy statement to assure implementation of a program of equal employment opportunity under which all personnel transactions are made without regard to race, color, disability, sex, religion, age, or national origin. The policy statement shall include:(1) personnel policies, including policies relating to recruitment, evaluation, selection, appointment, training, and promotion of personnel that are in compliance with requirements of Chapter 21, Labor Code;(2) a comprehensive analysis of the commission's work force that meets federal or state laws, rules, and regulations and instructions promulgated directly from those laws, rules, and regulations;(3) procedures by which a determination can be made about the extent of underuse in the commission's work force of all persons of whom federal or state laws, rules, and regulations and instructions promulgated directly from those laws, rules, and regulations encourage a more equitable balance; and(4) reasonable methods to appropriately address those areas of underuse.(b) A policy statement prepared under Subsection (a) must cover an annual period, be updated annually, be reviewed by the Commission on Human Rights for compliance with Subsection (a)(1), and be filed with the governor's office.(c) The governor's office shall deliver a biennial report to the legislature based on the information received under Subsection (b). The report may be made separately or as a part of other biennial reports made to the legislature.

Added by Acts 1987, 70th Leg., ch. 1099, Sec. 18(a), eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 319, Sec. 13, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 39, eff. June 8, 2007.

Sec. 61.0356. JUVENILE CORRECTIONAL OFFICERS; STAFFING. (a) In this section, "juvenile correctional officer" means an employee whose primary duty includes the custodial supervision of children in the custody of the commission.(b) The commission shall provide each juvenile correctional officer employed by the commission with at least 300 hours of training, which must include on-the-job training, before the officer independently commences the officer's duties at the facility. The training must provide the officer with information and instruction related to the officer's duties, including information and instruction concerning:(1) the juvenile justice system of this state, including the juvenile correctional facility system;(2) security procedures;(3) the supervision of children committed to the commission;(4) signs of suicide risks and suicide precautions;(5) signs and symptoms of the abuse, assault, neglect, and exploitation of a child, including sexual abuse and sexual assault, and the manner in which to report the abuse, assault, neglect, or exploitation of a child;(6) the neurological, physical, and psychological development of adolescents;(7) commission rules and regulations, including rules, regulations, and tactics concerning the use of force;(8) appropriate restraint techniques;(9) the Prison Rape Elimination Act of 2003 (42 U.S.C. Section 15601, et seq.);(10) the rights and responsibilities of children in the custody of the commission;(11) interpersonal relationship skills;(12) the social and cultural lifestyles of children in the custody of the commission;(13) first aid and cardiopulmonary resuscitation;(14) counseling techniques;(15) conflict resolution and dispute mediation, including de-escalation techniques;(16) behavior management;(17) mental health issues; and(18) employee rights, employment discrimination, and sexual harassment.(c) The commission may employ part-time juvenile correctional officers. A part-time juvenile correctional officer is subject to the training requirements of this section.(d) In each correctional facility operated by the commission that has a dormitory, including an open-bay dormitory, the commission must maintain a ratio of not less than one juvenile correctional officer performing direct supervisory duties for every 12 persons committed to the facility.(e) The commission shall consider the age of a juvenile correctional officer or other commission employee who performs direct supervisory duties when determining the placement of the officer or employee in a commission facility so that, to the extent practicable, an officer or employee is not supervising a child who is not more than three years younger than the officer or employee or is otherwise a similar age to the officer or employee.(f) The commission shall rotate the assignment of each juvenile correctional officer at an interval determined by the commission so that a juvenile correctional officer is not assigned to the same station for an extended period of time.(g) The commission shall ensure that at least one juvenile correctional officer is assigned to supervise in or near a classroom or other location in which children receive education services or training at the time the children are receiving the education services or training.(h) The commission shall adopt rules necessary to administer this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 40, eff. June 8, 2007.

Sec. 61.0357. REQUIRED BACKGROUND AND CRIMINAL HISTORY CHECKS. (a) In this section:(1) "Department" means the Department of Public Safety.(2) "National criminal history record information" means criminal history record information obtained from the department under Subchapter F, Chapter 411, Government Code, and from the Federal Bureau of Investigation under Section 411.087, Government Code.(b) The executive commissioner shall review the national criminal history record information, state criminal history record information maintained by the department, and previous and current employment references of each person who:(1) is an employee, contractor, volunteer, ombudsman, or advocate working for the commission or working in a commission facility or a facility under contract with the commission;(2) provides direct delivery of services to children in the custody of the commission; or(3) has access to records in commission facilities or offices.(c) To enable the executive commissioner to conduct the review, the commission shall adopt rules requiring a person described by Subsection (b) to electronically provide the department with a complete set of the person's fingerprints in a form and of a quality acceptable to the department and the Federal Bureau of Investigation.(d) For each person described by Subsection (b), the executive commissioner shall review on an annual basis the person's national criminal history record information.(e) The commission shall ensure that the system used to check state criminal history record information maintained by the department is capable of providing real time arrest information.(f) The commission by rule may require a person described by Subsection (b) to pay a fee related to the first national criminal history record information review conducted under this section. The amount of the fee may not exceed the administrative costs incurred by the commission in conducting the initial review, including the costs of obtaining the person's fingerprints.(g) The commission shall adopt rules necessary to administer this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 40, eff. June 8, 2007.

Sec. 61.036. COOPERATION WITH OTHER AGENCIES. (a) The commission shall cooperate with all existing agencies and encourage the establishment of new programs, both local and statewide, the object of which is services to delinquent and predelinquent youth of this state.(b) The commission may assist in developing, strengthening, and coordinating educational, welfare, health, recreational, and law-enforcement programs which have as their object the prevention of juvenile delinquency and crime.(c) Repealed by Acts 1995, 74th Leg., ch. 876, Sec. 24.03, eff. Sept. 1, 1995.

Acts 1979, 66th Leg., p. 2385, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 168, ch. 44, art. 2, Sec. 18, eff. April 26, 1983; Acts 1987, 70th Leg., ch. 1099, Sec. 19, eff. Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 258, Sec. 2, eff. Aug. 26, 1991; Acts 1995, 74th Leg., ch. 876, Sec. 24.03, eff. Sept. 1, 1995.

Sec. 61.037. USE OF EXISTING INSTITUTIONS AND AGENCIES. (a) In carrying out its duties, the commission may make use of law-enforcement, detention, supervisory, medical, educational, correctional, and other facilities, institutions, and agencies in the state. This section does not authorize the commission to assume control of any other agency, institution, or facility in the state, or to require any agency, institution, or facility to serve the commission in a manner inconsistent with its authority or function or with any law or regulation governing its activity.(b) When funds are available for the purpose, the commission may enter into agreements with appropriate public or private agencies for the separate care and treatment of persons subject to the control of the commission. The commission may not make use of any private institution or agency without its consent. The commission shall make reasonable efforts to ensure that the expenditure of appropriations for the purchase of contract residential care for children, not including the purchase of care in foster family homes, be allocated to providers on a fixed monthly basis if it is cost-effective and the number, type, needs, and conditions of the children to be served is reasonably constant.(c) The commission shall periodically inspect all public and private institutions and agencies whose facilities it is using. Every public and private institution and agency shall afford to the commission reasonable opportunity to examine and consult with children who have been committed to the commission and who are in the custody of the institution or agency.(d) Placement of a child in, or the release of a child by, any institution not operated by the commission does not terminate the authority of the commission over the child. No child placed in an institution or under an agency by the commission may be released by the institution or agency without the approval of the commission.

Acts 1979, 66th Leg., p. 2385, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 169, ch. 44, art. 2, Sec. 19, eff. April 26, 1983; Acts 1987, 70th Leg., ch. 1099, Sec. 20, eff. Sept. 1, 1987.

Sec. 61.038. HALFWAY HOUSE PROGRAM. (a) The commission may not develop a halfway house to be operated by the commission if an appropriate private halfway house program is contractually available and the costs under the contract are less than the costs would be if the commission provided the services.(b) Before the commission contracts for the development of a halfway house program, the commission shall send prospective service providers a request for a proposal that identifies the program services desired, the population to be served, and potential locations for the program. The commission shall select the service provider that submits the proposal that best meets the commission's needs according to standards established by the commission. If the commission does not receive a proposal that meets its needs, the commission may request funds from the legislature for the development of a halfway house to be operated by the commission.(c) This section does not apply to halfway houses operated by the commission on September 1, 1987.

Added by Acts 1987, 70th Leg., ch. 1099, Sec. 21, eff. Sept. 1, 1987.

Sec. 61.0385. CRISIS INTERVENTION AND ASSESSMENT CENTERS. The commission may establish a children's crisis intervention and assessment center at a facility owned or operated by the commission. The commission may contract with another entity for the provision or use of services at the center.

Added by Acts 1993, 73rd Leg., ch. 1048, Sec. 3, eff. Sept. 1, 1993.

Sec. 61.0386. ADVOCACY AND SUPPORT GROUPS. (a) The commission shall allow advocacy and support groups whose primary functions are to benefit children, inmates, girls and women, the mentally ill, and victims of sexual assault to provide on-site information, support, and other services for children confined in commission facilities.(b) The commission shall adopt security and privacy procedures for advocacy and support groups that provide on-site information, support, and other services under this section. The security and privacy procedures may not be designed to deny an advocacy or support group access to children confined in commission facilities.(c) The commission shall adopt standards consistent with standards adopted by the Texas Department of Criminal Justice regarding the confidential correspondence of children confined in commission facilities with external entities, including advocacy and support groups.

Added by Acts 2007, 80th Leg., R.S., Ch. 1265, Sec. 1, eff. June 15, 2007.

Sec. 61.039. COMMISSION PROGRAMS. (a) The commission shall develop and use standards based on performance to evaluate and compare programs operated by the commission.(b) When practicable and feasible, the commission shall provide specific performance standards for a program serving 10 or more children through an agreement entered into under Section 61.037 of this chapter. In the performance standards, the commission shall include outcome measures for evaluating the quality of services provided under the agreement.(c) For the purposes of comparison, the commission shall use performance standards that are as consistent as practicable with those used to evaluate and compare programs operated by the commission, that measure the benefits and cost-effectiveness of the respective programs, and that measure the average length of stay and rate of recidivism of the children in the program.

Acts 1979, 66th Leg., p. 2385, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 170, ch. 44, art. 2, Sec. 20, eff. April 26, 1983; Acts 1987, 70th Leg., ch. 1099, Sec. 22, eff. Sept. 1, 1987.

Sec. 61.0395. SERVICES FOR CHILDREN NOT COMMITTED TO THE COMMISSION. The commission may provide services to a child not committed to the commission if the commission contracts with a local juvenile probation department, the Texas Department of Human Services, or the Department of Protective and Regulatory Services to provide services to the child.

Added by Acts 1993, 73rd Leg., ch. 1048, Sec. 3, eff. Sept. 1, 1993.

Sec. 61.040. ADDITIONAL FACILITIES; PAROLE SUPERVISION. When funds are available, the commission may:(1) establish and operate places for detention and diagnosis of children committed to it;(2) establish and operate additional treatment and training facilities, including forestry or parks-maintenance camps and ranches, necessary to classify and treat children committed to the commission according to their needs;(3) establish active parole supervision to aid children given conditional release to find homes and employment and to become reestablished in the community; and(4) assist in establishing training facilities and programs owned and operated by private individuals or organizations which agree to provide services to children committed to the commission, including programs for children needing long-term residential care.

Acts 1979, 66th Leg., p. 2386, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 170, ch. 44, art. 2, Sec. 21, eff. April 26, 1983; Acts 1985, 69th Leg., ch. 430, Sec. 1, eff. June 11, 1985; Acts 1987, 70th Leg., ch. 1099, Sec. 23, eff. Sept. 1, 1987.

Sec. 61.0401. COMPUTATION OF DAILY COSTS OF FACILITY. In computing the daily costs of a residential facility operated by the commission, the commission shall use a standard method that is consistent with methods used by other state agencies and that is designed to reflect the actual cost to the state of operating the facility.

Added by Acts 1987, 70th Leg., ch. 1099, Sec. 24, eff. Sept. 1, 1987.

Sec. 61.041. STUDY OF TREATMENT METHODS; STATISTICAL RECORDS. (a) The commission shall conduct continuing inquiry into the effectiveness of the treatment methods it employs in the reformation of children. To this end, the commission shall maintain a record of arrests and commitments of its wards subsequent to their discharge from the jurisdiction of the commission and shall tabulate, analyze, and publish biennially these data for use in evaluating the relative merits of treatment methods.(b) The commission shall cooperate with courts and private and public agencies in the collection of statistics and information regarding juvenile delinquency, arrests made, complaints, informations, and petitions filed, and the dispositions made of them, and other information useful in determining the amount and causes of juvenile delinquency in this state.

Acts 1979, 66th Leg., p. 2386, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 170, ch. 44, art. II, Sec. 22, eff. April 26, 1983; Acts 1987, 70th Leg., ch. 1099, Sec. 25, eff. Sept. 1, 1987.

Sec. 61.042. REFERRALS FROM FEDERAL COURT. The commission may enter into agreements with the federal government to accept children from the federal court for an agreed compensation.

Acts 1979, 66th Leg., p. 2384, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 171, ch. 44, art. 2, Sec. 23, eff. April 26, 1983.

Sec. 61.0421. PUBLIC INTEREST INFORMATION. The commission shall prepare information of public interest describing the functions of the commission and describing the procedures by which complaints are filed with and resolved by the commission. The commission shall make the information available to the general public and appropriate state agencies.

Added by Acts 1987, 70th Leg., ch. 1099, Sec. 26, eff. Sept. 1, 1987.

Sec. 61.0422. COMPLAINTS REGARDING SERVICES. (a) The commission shall maintain a system to promptly and efficiently act on a complaint filed with the commission by a person, other than a child receiving services from the commission or the child's parent or guardian, that the commission has authority to resolve. The commission shall maintain information about parties to the complaint, the subject matter of the complaint, a summary of the results of the review or investigation of the complaint, and the disposition of the complaint.(b) The commission shall make information available describing the commission's procedures for complaint investigation and resolution.(c) The commission shall periodically notify the complaint parties of the status of the complaint until final disposition, unless the notice would jeopardize an undercover investigation.(d) The commission shall keep information about each written complaint filed with the commission by a child receiving services from the commission or the child's parent or guardian. The information must include:(1) the subject matter of the complaint;(2) a summary of the results of the review or investigation of the complaint; and(3) the period of time between the date the complaint is received and the date the complaint is closed.

Added by Acts 1987, 70th Leg., ch. 1099, Sec. 26, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 319, Sec. 14, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 1.007, eff. June 19, 2009.

Sec. 61.0423. PUBLIC HEARINGS. (a) The board shall develop and implement policies that provide the public with a reasonable opportunity to appear before the board and to speak on any issue under the jurisdiction of the commission.(b) The board shall ensure that the location of public hearings held in accordance with this section is rotated between municipalities in which a commission facility is located or that are in proximity to a commission facility.

Added by Acts 1987, 70th Leg., ch. 1099, Sec. 26, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 319, Sec. 15, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 41, eff. June 8, 2007.Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 1.008, eff. June 19, 2009.

Sec. 61.043. GIFTS; GRANTS. The commission may accept gifts, grants, or donations of money or property from private sources to effectuate the purpose of this chapter. Donated funds shall be placed in the state treasury in a special fund called the Texas Youth Commission Fund and expended as other state money is expended, on warrants drawn by the comptroller on the order of the commission. At the end of each state fiscal year, any unexpended balance in the fund shall be carried over in the same fund.

Acts 1979, 66th Leg., p. 2386, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 171, ch. 44, art. 2, Sec. 24, eff. April 26, 1983; Acts 1987, 70th Leg., ch. 1099, Sec. 27, eff. Sept. 1, 1987.

Sec. 61.0431. SPECIAL ACCOUNTS. (a) Proceeds from the operation of canteens and vending machines at facilities under the jurisdiction of the commission shall be deposited to the credit of a special account in the General Revenue Fund called the canteen revolving fund. The proceeds shall be used to pay the actual expenses of maintaining and operating the canteens and vending machines. Proceeds in excess of the amount required for those expenses, donations for student activities and proceeds from children's fundraising projects shall be deposited to the credit of a special account in the General Revenue Fund called the student benefit fund and may be used only to:(1) provide education, recreation, and entertainment to children committed to the commission; or(2) reimburse children committed to the commission for personal property lost or damaged as a result of negligence by the staff of the commission.(b) Proceeds from shop projects at the facilities under the commission's jurisdiction shall be deposited to the credit of a special account in the General Revenue Fund called the vocational shop fund and may be used only to purchase and maintain parts, tools, and other supplies necessary for the shop projects and to compensate the students who participate in the projects.(c) Registration fees from seminars and conferences conducted by the commission shall be deposited to the credit of a special account in the General Revenue Fund called the conference account and may be used only to pay the costs of conducting seminars and conferences.(d) Money in the special accounts is appropriated for the purposes indicated in this section and shall be expended on warrants drawn by the comptroller on the order of the commission.

Added by Acts 1987, 70th Leg., ch. 1099, Sec. 27, eff. Sept. 1, 1987. Amended by Acts 1993, 73rd Leg., ch. 302, Sec. 1, eff. Aug. 30, 1993.

Sec. 61.0432. STUDENT TRUST FUND; CONTRABAND MONEY. (a) Except as provided by Subsection (b), money belonging to a child committed to the commission in excess of the amount the commission allows in a child's possession shall be deposited in a trust fund established by the facility operated by the commission to which the child is assigned. The commission shall adopt rules governing the administration of the trust fund.(b) Money possessed by a child committed to the commission that is determined to be contraband money as defined by commission rule shall be deposited in the student benefit fund described by Section 61.0431. The commission shall notify each child committed to the commission that the possession of contraband money is subject to confiscation by the commission under this subsection.

Added by Acts 1987, 70th Leg., ch. 1099, Sec. 27, eff. Sept. 1, 1987.Amended by: Acts 2005, 79th Leg., Ch. 949, Sec. 39, eff. September 1, 2005.

Sec. 61.0433. DEBIT CARD SUSPENSE ACCOUNTS. (a) The commission may establish debit card suspense accounts necessary to operate magnetic debit card systems at facilities under the jurisdiction of the commission to enable the students, employees, and visitors to make purchases of:(1) merchandise from vending machines or canteens within the facilities;(2) meals from cafeterias within the facilities; and(3) services that the facilities are authorized to provide.(b) Cash received from cash-to-card machines and amounts electronically transferred for card use from the students' trust fund accounts shall be deposited to debit card suspense accounts in local depositories and held pending card purchases.(c) Transfers of cash based on card use for purchases of merchandise or services shall be made from the debit card suspense accounts to the appropriate vendors and to accounts in the state treasury in accordance with laws governing receipt of state revenues.(d) Unused debit card balances shall be refunded to the card holders from the debit card suspense accounts.

Added by Acts 1991, 72nd Leg., ch. 69, Sec. 1, eff. Sept. 1, 1991.

Sec. 61.044. BIENNIAL BUDGET. The executive commissioner shall prepare a biennial budget of all funds necessary to be appropriated by the legislature to the commission to carry out the purposes of this chapter. The budget shall be submitted and filed by the executive commissioner in the form and manner and within the time prescribed by law.

Acts 1979, 66th Leg., p. 2386, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 171, ch. 44, art. 2, Sec. 25, eff. April 26, 1983.Amended by: Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 44, eff. June 8, 2007.

Sec. 61.045. OPERATIONS OF PROGRAMS AND FACILITIES. (a) The commission shall have general charge of and be responsible for the welfare, custody, and rehabilitation of the children in a school, facility, or program operated or funded by the commission. The commission shall seek to establish relationships and to organize a way of life that will meet the spiritual, moral, physical, emotional, intellectual, and social needs of the children under its care as those needs would be met in an adequate home.(b) The commission shall see that the buildings and premises are kept in good sanitary order.

Acts 1979, 66th Leg., p. 2387, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 172, ch. 44, art. 2, Sec. 26, eff. April 26, 1983; Acts 1987, 70th Leg., ch. 1099, Sec. 28, eff. Sept. 1, 1987.

Sec. 61.0451. OFFICE OF INSPECTOR GENERAL. (a) The office of inspector general is established at the commission for the purpose of investigating:(1) crimes committed by commission employees, including parole officers employed by or under a contract with the commission; and(2) crimes and delinquent conduct committed at a facility operated by the commission, a residential facility operated by another entity under a contract with the commission, or any facility in which a child committed to the custody of the commission is housed or receives medical or mental health treatment.(b) The office of inspector general shall prepare and deliver a report concerning the results of any investigation conducted under this section to:(1) the executive commissioner;(2) the advisory board;(3) the governor;(4) the lieutenant governor;(5) the speaker of the house of representatives;(6) the standing committees of the senate and house of representatives with primary jurisdiction over matters concerning correctional facilities;(7) the special prosecution unit;(8) the state auditor; and(9) any other appropriate state agency responsible for licensing or certifying commission employees or facilities.(c) The report prepared under Subsection (b) must include a summary of the actions performed by the office of inspector general in conducting the investigation, a statement of whether the investigation resulted in a finding that a criminal offense or delinquent conduct occurred, and a description of the finding. The report is public information under Chapter 552, Government Code, only to the extent authorized under that chapter and other law.(d) The office of inspector general may employ and commission inspectors general as peace officers for the purpose of carrying out the duties described by this section. An inspector general shall have all of the powers and duties given to peace officers under Article 2.13, Code of Criminal Procedure.(e) Peace officers employed and commissioned under Subsection (d) must:(1) be certified by the Commission on Law Enforcement Officer Standards and Education under Chapter 1701, Occupations Code; and(2) complete advanced courses relating to the duties of peace officers employed and commissioned under Subsection (d) as part of any continuing education requirements for the peace officers.(f) The executive commissioner shall select a commissioned peace officer as chief inspector general. The chief inspector general is subject to the requirements of this section and may only be discharged for cause.(g) The chief inspector general shall on a quarterly basis prepare and deliver a report concerning the operations of the office of inspector general to:(1) the executive commissioner;(2) the advisory board;(3) the governor;(4) the lieutenant governor;(5) the speaker of the house of representatives;(6) the standing committees of the senate and house of representatives with primary jurisdiction over correctional facilities;(7) the state auditor; and(8) the comptroller.(h) A report prepared under Subsection (g) is public information under Chapter 552, Government Code, to the extent authorized under that chapter and other law, and the commission shall publish the report on the commission's Internet website. A report must be both aggregated and disaggregated by individual facility and include information relating to:(1) the types of investigations conducted by the office of inspector general, such as whether an investigation concerned narcotics or an alleged incident of sexual abuse;(2) the relationship of a victim to a perpetrator, if applicable; and(3) the number of investigations conducted concerning suicides, deaths, and hospitalizations of children in the custody of the commission.(i) The office of inspector general shall immediately report to the executive director, the board, the governor's general counsel, and the state auditor:(1) any particularly serious or flagrant problem concerning the administration of a commission program or operation; or(2) any interference by the executive director, an employee of the commission, a facility described by Subsection (a)(2), or an officer or employee of a facility described by Subsection (a)(2) with an investigation conducted by the office.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 42, eff. June 8, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 838, Sec. 2, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 1.009, eff. June 19, 2009.

Sec. 61.0452. TOLL-FREE NUMBER. (a) The commission shall establish a permanent, toll-free number for the purpose of receiving any information concerning the abuse, neglect, or exploitation of children in the custody of the commission.(b) The office of inspector general shall ensure that:(1) the toll-free number is prominently displayed in each commission facility; and(2) children in the custody of the commission and commission employees have confidential access to telephones for the purpose of calling the toll-free number.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 42, eff. June 8, 2007.

Sec. 61.0455. DETECTION AND MONITORING OF CELLULAR TELEPHONES. (a) The commission may own and the office of the inspector general may possess, install, operate, or monitor an electronic, mechanical, or other device, as defined by Article 18.20, Code of Criminal Procedure.(b) The inspector general shall designate in writing the commissioned officers of the office of inspector general who are authorized to possess, install, operate, and monitor electronic, mechanical, or other devices for the commission.(c) An investigative or law enforcement officer or other person, on request of the office of inspector general, may assist the office in the operation and monitoring of an interception of wire, oral, or electronic communications if the investigative or law enforcement officer or other person:(1) is designated by the executive commissioner for that purpose; and(2) acts in the presence and under the direction of a commissioned officer of the inspector general.

Added by Acts 2009, 81st Leg., R.S., Ch. 1169, Sec. 8, eff. September 1, 2009.

Sec. 61.046. RELIGIOUS TRAINING. The commission shall provide for the religious and spiritual training of children in its custody according to the children's individual choices.

Acts 1979, 66th Leg., p. 2387, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 172, ch. 44, art. 2, Sec. 27, eff. April 26, 1983; Acts 1987, 70th Leg., ch. 1099, Sec. 29, eff. Sept. 1, 1987.

Sec. 61.0461. EMPLOYMENT OR DESIGNATION OF CHAPLAIN AT CERTAIN COMMISSION FACILITIES. The commission shall ensure that a chaplain is employed or formally designated for each commission correctional facility that is an institution.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 42, eff. June 8, 2007.

Sec. 61.047. VIOLENCE PREVENTION AND CONFLICT RESOLUTION EDUCATION. The commission shall provide education in violence prevention and conflict resolution that includes discussion of domestic violence and child abuse issues to all children in its custody.

Added by Acts 1995, 74th Leg., ch. 563, Sec. 1, eff. Jan. 1, 1996; Acts 1995, 74th Leg., ch. 664, Sec. 2, eff. Jan. 1, 1996.

Sec. 61.048. BUILDINGS AND IMPROVEMENTS. (a) The commission may design, construct, equip, furnish, and maintain buildings and improvements at facilities under its jurisdiction. The commission may employ architects or engineers, or both, to prepare plans and specifications and to supervise the construction and improvements. The commission shall promulgate rules relating to the award of contracts for the construction of buildings and improvements. The rules shall provide for the award of contracts for the construction of buildings and improvements to the qualified bidder making the lowest and best bid. A construction contract may not be awarded for a sum in excess of the amount of funds available for the project. The commission may reject any and all bids submitted.(b) If a project is financed in whole or in part by federal funds, any standards required by the enabling federal statute or required by the rules of the administering federal agency control over this section.(c) The commission may employ professional, technical, and clerical personnel to carry out the design and construction functions required by this section.

Added by Acts 1987, 70th Leg., ch. 1099, Sec. 30, eff. Sept. 1, 1987.

Sec. 61.050. FIRE PROTECTION ACTIVITIES. (a) The commission may perform fire protection, fire prevention, and fire suppression activities at commission facilities.(b) The commission may prescribe circumstances under which, for the benefit of the public safety and welfare, commission employees using commission equipment may assist municipal or volunteer fire departments in the performance of fire protection, fire prevention, or fire suppression activities near commission facilities.

Added by Acts 1995, 74th Leg., ch. 210, Sec. 1, eff. May 23, 1995.

Sec. 61.051. CLIENT SERVICE CONTRACT STANDARDS. In each contract for the purchase of residential program-related client services, the commission shall include:(1) clearly defined contract goals, outputs, and measurable outcomes that relate directly to program objectives;(2) clearly defined sanctions or penalties for failure to comply with or perform contract terms or conditions; and(3) clearly specified accounting, reporting, and auditing requirements applicable to money received under the contract.

Added by Acts 1997, 75th Leg., ch. 319, Sec. 16, eff. Sept. 1, 1997.

Sec. 61.052. CONTRACT MONITORING. The commission shall establish a formal program to monitor residential program-related client services contracts made by the commission. The commission must:(1) monitor compliance with financial and performance requirements using a risk assessment methodology; and(2) obtain and evaluate program cost information to ensure that each cost, including an administrative cost, is reasonable and necessary to achieve program objectives.

Added by Acts 1997, 75th Leg., ch. 319, Sec. 16, eff. Sept. 1, 1997.

Sec. 61.053. MEDICAID BENEFITS. The commission shall apply for benefits under the federal Medicaid program if application is cost effective in reducing health care costs incurred by the commission.

Added by Acts 1997, 75th Leg., ch. 319, Sec. 16, eff. Sept. 1, 1997.

Sec. 61.054. SALE OR LICENSE OF TREATMENT PROGRAMS. (a) The commission may sell or license to an individual or a private or public entity the right to use a treatment program developed by the commission.(b) Proceeds from the sale or license of a treatment program shall be deposited to the credit of the fund that provided the money to finance the development of the treatment program.(c) At the end of each fiscal year, any unexpended proceeds from the sale or license of a treatment program shall be carried over to the next fiscal year to the credit of the fund that provided the money to finance the development of the treatment program.

Added by Acts 1997, 75th Leg., ch. 1093, Sec. 1, eff. June 19, 1997. Renumbered from Sec. 61.051 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(80), eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 624, Sec. 1, eff. June 20, 2003.

Sec. 61.055. ZERO-TOLERANCE POLICY. (a) The commission shall adopt a zero-tolerance policy concerning the detection, prevention, and punishment of the sexual abuse, including consensual sexual contact, of children in the custody of the commission.(b) The commission shall establish standards for reporting and collecting data on the sexual abuse of children in the custody of the commission.(c) The commission shall establish a procedure for children in the custody of the commission and commission employees to report incidents of sexual abuse involving a child in the custody of the commission. The procedure must designate a person employed at the commission facility in which the abuse is alleged to have occurred as well as a person who is employed at the commission's headquarters to whom a person may report an incident of sexual abuse.(d) The commission shall prominently display the following notice in the office of the chief administrator of each commission facility, the employees' break room of each commission facility, the cafeteria of each commission facility, and at least six additional locations in each commission facility:THE TEXAS LEGISLATURE HAS ADOPTED A ZERO-TOLERANCE POLICY REGARDING THE SEXUAL ABUSE, INCLUDING CONSENSUAL SEXUAL CONTACT, OF A CHILD IN THE CUSTODY OF THE COMMISSION. ANY SUCH VIOLATION MUST BE REPORTED TO __________.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 45, eff. June 8, 2007.

SUBCHAPTER D. ADMISSION AND COMMITMENTSec. 61.061. PLACEMENT IN COMMISSION FACILITIES. (a) The commission may not assign a child younger than 15 years of age to the same correctional facility dormitory as a person who is at least 17 years of age unless the commission determines that the placement is necessary to ensure the safety of children in the custody of the commission. This subsection does not apply to a dormitory that is used exclusively for short-term assessment and orientation purposes.(b) The commission by rule shall adopt scheduling, housing, and placement procedures for the purpose of protecting vulnerable children in the custody of the commission. The procedures must address the age, physical condition, and treatment needs of a child as well as any other relevant factor.(c) The commission shall consider the proximity of the residence of a child's family in determining the appropriate commission facility in which to place a child.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 43, eff. June 8, 2007.

Sec. 61.062. ESTABLISHMENT OF MINIMUM LENGTH OF STAY. (a) The commission shall establish a minimum length of stay for each child committed to the commission without a determinate sentence.(b) In establishing a minimum length of stay for a child, the commission shall consider:(1) the nature of and seriousness of the conduct engaged in by the child; and(2) the danger the child poses to the community.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 43, eff. June 8, 2007.

Sec. 61.064. CONVEYANCE OF CHILD TO COMMISSION. (a) When a child is to be conveyed to a facility designated by the commission, the juvenile court shall assign an officer or other suitable person to accompany the child. The person assigned to accompany a female must be a woman.(b) The cost of conveying the child shall be paid by the county from which the child is committed. However, no compensation shall be allowed except for the actual and necessary expenses of the child and the person accompanying the child.

Acts 1979, 66th Leg., p. 2388, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 174, ch. 44, art. 2, Sec. 32, eff. April 26, 1983.

Sec. 61.065. NOTIFICATION AND DUTY TO FURNISH INFORMATION. (a) When a juvenile court commits a child to the commission, the court shall forward to the commission a certified copy of the order of commitment.(b) The court, the probation officer, the prosecuting and police authorities, the school authorities, and other public officials shall make available to the commission all pertinent information in their possession regarding the case.(c) If requested by the commission, the reports required by this section shall be made on forms furnished by the commission or according to an outline furnished by the commission.

Acts 1979, 66th Leg., p. 2388, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 174, ch. 44, art. 2, Sec. 33, eff. April 26, 1983.

Sec. 61.0651. INFORMATION PROVIDED BY COMMITTING COURT. In addition to the information provided under Section 61.065, a court that commits a child to the commission shall provide the commission with a copy of the following documents:(1) the petition and the adjudication and disposition orders for the child, including the child's thumbprint;(2) if the commitment is a result of revocation of probation, a copy of the conditions of probation and the revocation order;(3) the social history report for the child;(4) any psychological or psychiatric reports concerning the child;(5) the contact information sheet for the child's parents or guardian;(6) any law enforcement incident reports concerning the offense for which the child is committed;(7) any sex offender registration information concerning the child;(8) any juvenile probation department progress reports concerning the child;(9) any assessment documents concerning the child;(10) the computerized referral and case history for the child, including case disposition;(11) the child's birth certificate;(12) the child's social security number or social security card, if available;(13) the name, address, and telephone number of the court administrator in the committing county;(14) Title IV-E eligibility screening information for the child, if available;(15) the address in the committing county for forwarding funds collected to which the committing county is entitled;(16) any of the child's school or immunization records that the committing county possesses;(17) any victim information concerning the case for which the child is committed; and(18) any of the child's pertinent medical records that the committing court possesses.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 43, eff. June 8, 2007.

Sec. 61.066. COMMITMENT RECORDS. A commitment to the commission may not be received in evidence or used in any way in any proceedings in any court except in:(1) subsequent proceedings under Title 3 of the Family Code against the same child;(2) imposing sentence in any criminal proceedings against the same person; or(3) subsequent civil commitment proceedings under Chapter 841, Health and Safety Code, regarding the same person.

Acts 1979, 66th Leg., p. 2388, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 175, ch. 44, art. 2, Sec. 34, eff. April 26, 1983; Acts 1999, 76th Leg., ch. 1188, Sec. 4.03, eff. Sept. 1, 1999.

Sec. 61.067. INFORMATION PROVIDED TO COMMITTING COURT. (a) If a court that commits a child to the commission requests, in the commitment order, that the commission keep the court informed of the progress the child is making while committed to the commission, the commission shall provide the court with periodic updates on the child's progress.(b) A report provided under Subsection (a) may include any information the commission determines to be relevant in evaluating the child's progress, including, as applicable, information concerning the child's treatment, education, and health.(c) A report provided under this section may not include information that is protected from disclosure under state or federal law.

Added by Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 1.010, eff. June 19, 2009.

SUBCHAPTER E. CARE AND TREATMENT OF CHILDRENSec. 61.071. INITIAL EXAMINATION. (a) The commission shall examine and make a study of each child committed to it as soon as possible after commitment. The study shall be made according to rules established by the commission and shall include:(1) long-term planning for the child; and(2) consideration of the child's medical, substance abuse, and treatment history, including the child's psychiatric history and substance abuse history.(b) For a child for whom a minimum length of stay is established under Section 61.062 of one year or longer, the initial examination must include a comprehensive psychiatric evaluation.(c) The commission shall administer comprehensive psychological assessments to a child as part of the child's initial examination, including assessments designed to identify whether a child is in need of a psychiatric evaluation. If the results of a child's psychological assessments indicate that the child is in need of a psychiatric evaluation, the commission shall as soon as practicable conduct a psychiatric evaluation of the child.

Acts 1979, 66th Leg., p. 2388, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 175, ch. 44, art. 2, Sec. 35, eff. April 26, 1983; Acts 1987, 70th Leg., ch. 1099, Sec. 31, eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 1048, Sec. 4, eff. Sept. 1, 1993.Amended by: Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 46, eff. June 8, 2007.

Sec. 61.0711. HEALTH CARE DELIVERY SYSTEM. (a) In providing medical care, behavioral health care, or rehabilitation services, the commission shall integrate the provision of those services in an integrated comprehensive delivery system.(b) The delivery system may be used to deliver any medical, behavioral health, or rehabilitation services provided to a child in the custody of the commission, including:(1) health care;(2) dental care;(3) behavioral health care;(4) substance abuse treatment;(5) nutrition;(6) programming;(7) case management; and(8) general rehabilitation services, including educational, spiritual, daily living, recreational, and security services.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 47, eff. June 8, 2007.

Sec. 61.072. REEXAMINATION. The commission shall periodically reexamine each child under its control, except those on release under supervision or in foster homes, for the purpose of determining whether a rehabilitation plan made by the commission concerning the child should be modified or continued. The examination must include a study of all current circumstances of a child's personal and family situation and an evaluation of the progress made by the child since the child's last examination. The examination of a child may be made as frequently as the commission considers necessary, but shall be made at intervals not exceeding six months.

Acts 1979, 66th Leg., p. 2388, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 175, ch. 44, art. 2, Sec. 36, eff. April 26, 1983.Amended by: Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 46, eff. June 8, 2007.

Sec. 61.073. RECORDS OF EXAMINATIONS AND TREATMENT. The commission shall keep written records of all examinations and conclusions based on them and of all orders concerning the disposition or treatment of each child subject to its control. Except as provided by Section 61.093(c), these records and all other information concerning a child, including personally identifiable information, are not public and are available only according to the provisions of Section 58.005, Family Code, Section 61.0731, Human Resources Code, and Chapter 61, Code of Criminal Procedure.

Acts 1979, 66th Leg., p. 2388, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 176, ch. 44, art. 2, Sec. 37, eff. April 26, 1983; Acts 1983, 68th Leg., p. 4584, ch. 769, Sec. 2, eff. June 19, 1983; Acts 1987, 70th Leg., ch. 1099, Sec. 32, eff. Sept. 1, 1987; Acts 1995, 74th Leg., ch. 262, Sec. 57, eff. Jan. 1, 1996; Acts 1997, 75th Leg., ch. 1086, Sec. 32, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 283, Sec. 46, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1294, Sec. 1, eff. Sept. 1, 2003.

Sec. 61.0731. INFORMATION AVAILABLE TO CHILDREN, PARENTS, AND OTHERS. (a) In the interest of achieving the purpose of the commission and protecting the public, the commission may disclose records and other information concerning a child to the child and the child's parent or guardian only if disclosure would not materially harm the treatment and rehabilitation of the child and would not substantially decrease the likelihood of the commission receiving information from the same or similar sources in the future. Information concerning a person who is age 18 or older may not be disclosed to the person's parent or guardian without the person's consent.(b) The commission may disclose information regarding a child's location and committing court to a person having a legitimate need for the information.(c) The commission may disclose to a peace officer or law enforcement agency images of children recorded by an electronic recording device and incident reporting and investigation documents containing the names of children if the information is relevant to the investigation of a criminal offense alleged to have occurred in a facility operated by or under contract with the commission.(d) Notwithstanding Subsection (a), if the Department of Family and Protective Services has been appointed managing conservator for a child, the commission shall disclose records and other information concerning the child to the department as provided by department rules.

Added by Acts 2003, 78th Leg., ch. 283, Sec. 47, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1294, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 48, eff. June 8, 2007.Acts 2009, 81st Leg., R.S., Ch. 108, Sec. 13, eff. May 23, 2009.

Sec. 61.074. FAILURE TO EXAMINE OR REEXAMINE. Failure of the commission to examine or reexamine a child as required by this chapter does not entitle the child to be discharged from the control of the commission, but the child may petition the committing court for discharge. After due notice to the commission, the committing court shall discharge the child from the control of the commission unless the commission satisfies the court that further control is necessary.

Acts 1979, 66th Leg., p. 2389, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 176, ch. 44, art. 2, Sec. 38, eff. April 26, 1983.

Sec. 61.075. DETERMINATION OF TREATMENT. When a child has been committed to the commission, the commission may:(1) permit the child liberty under supervision and on conditions it believes conducive to acceptable behavior;(2) order the child's confinement under conditions it believes best designed for the child's welfare and the interests of the public;(3) order reconfinement or renewed release as often as conditions indicate to be desirable;(4) revoke or modify any order of the commission affecting a child, except an order of final discharge, as often as conditions indicate; or(5) discharge the child from control when it is satisfied that discharge will best serve the child's welfare and the protection of the public.

Acts 1979, 66th Leg., p. 2389, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 176, ch. 44, art. 2, Sec. 39, eff. April 26, 1983; Acts 1987, 70th Leg., ch. 1099, Sec. 33, eff. Sept. 1, 1987.

Sec. 61.0751. SUBPOENAS. (a) A hearings examiner appointed by the commission may issue a subpoena requiring the attendance of a witness or the production of any record, book, paper, or document the hearings examiner considers necessary for a determination of treatment under Section 61.075.(b) The hearings examiner may sign a subpoena and administer an oath.(c) A peace officer, apprehension specialist, parole officer, or other commission official may serve the subpoena in the same manner as similar process in a court of record having original jurisdiction of criminal actions is served.(d) A person who testifies falsely, fails to appear when subpoenaed, or fails or refuses to produce material under the subpoena is subject to the same orders and penalties to which a person taking those actions before a court is subject.(e) On application of the commission, a court of record having original jurisdiction of criminal actions may compel the attendance of a witness, the production of material, or the giving of testimony before the hearings examiner, by an attachment for contempt or in the same manner as the court may otherwise compel the production of evidence.

Added by Acts 2003, 78th Leg., ch. 1294, Sec. 2, eff. Sept. 1, 2003.

Sec. 61.076. TYPE OF TREATMENT PERMITTED. (a) As a means of correcting the socially harmful tendencies of a child committed to it, the commission may:(1) require the child to participate in moral, academic, vocational, physical, and correctional training and activities;(2) require the modes of life and conduct that seem best adapted to fit the child for return to full liberty without danger to the public;(3) provide any medical or psychiatric treatment that is necessary; and(4) place physically fit children in parks-maintenance camps, forestry camps, or ranches owned by the state or the United States and require the performance of suitable conservation and maintenance work.(b) The dominant purpose of placing children in camps is to benefit and rehabilitate the children rather than to make the camps self-sustaining. Children placed in camps may not be exploited.

Acts 1979, 66th Leg., p. 2389, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 177, ch. 44, art. 2, Sec. 40, eff. April 26, 1983; Acts 1987, 70th Leg., ch. 1099, Sec. 34, eff. Sept. 1, 1987.

Sec. 61.0761. FAMILY PROGRAMS. The commission shall develop programs that encourage family involvement in the rehabilitation of the child.

Added by Acts 1987, 70th Leg., ch. 1099, Sec. 35, eff. Sept. 1, 1987.

Sec. 61.07611. RESTRAINT OF PREGNANT JUVENILE. (a) The commission may not use restraints to control the movement of a pregnant child who is committed to the commission at any time during which the child is in labor or delivery or recovering from delivery, unless the executive director or executive director's designee determines that the use of restraints is necessary to:(1) ensure the safety and security of the child or her infant, commission or medical personnel, or any member of the public; or(2) prevent a substantial risk that the child will attempt escape.(b) If a determination to use restraints is made under Subsection (a), the type of restraint used and the manner in which the restraint is used must be the least restrictive available under the circumstances to ensure safety and security or to prevent escape.

Added by Acts 2009, 81st Leg., R.S., Ch. 1184, Sec. 2, eff. September 1, 2009.

Sec. 61.0762. INFANT CARE AND PARENTING PROGRAM. (a) In this section, "child" means the child of a person who is committed to the commission.(b) The commission may establish child care and parenting programs for persons committed to the commission who are parents.(c) The commission may permit a mother to have possession of her child in a residential program that has an infant care and parenting program or to have possession of her child in a commission-funded independent living residence for up to six months if:(1) the child's father or another relative or guardian of the child agrees in advance of the child's placement with the child's mother to assume possession of the child immediately upon notice by the commission to do so;(2) the child's parents and any other person having a duty of support acknowledge that by permitting the mother to have possession of the child while the mother is confined in a residential facility or placed in an independent living residence, the commission assumes no responsibility for the child's care beyond the responsibility of care that is ordinarily due the child's mother and the reasonable accommodations that are necessary for the mother's care of her child;(3) the child's parents and any other person having a duty of support agree to indemnify and hold the commission harmless from any claims that may be made against the commission for the child's support, including medical support; and(4) the commission determines that the placement is in the best interest of both the mother and her child.

Added by Acts 1999, 76th Leg., ch. 162, Sec. 1, eff. Aug. 30, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 908, Sec. 32, eff. September 1, 2007.

Sec. 61.0763. RIGHTS OF PARENTS. (a) The commission, in consultation with advocacy and support groups such as those described in Section 61.0386(a), shall develop a parent's bill of rights for distribution to the parent or guardian of a child who is under 18 years of age and committed to the commission. The parent's bill of rights must include:(1) a description of the commission's grievance policies and procedures, including contact information for the office of inspector general and the office of the independent ombudsman established under Chapter 64;(2) a list of possible incidents that require parental notification;(3) policies concerning visits and telephone conversations with a child committed to the commission;(4) a description of commission caseworker responsibilities;(5) a statement that the commission caseworker assigned to a child may assist the child's parent or guardian in obtaining information and services from the commission and other resources concerning:(A) counseling, including substance abuse and mental health counseling;(B) assistance programs, including financial and travel assistance programs for visiting a child committed to the commission;(C) workforce preparedness programs;(D) parenting programs; and(E) commission seminars; and(6) information concerning the indeterminate sentencing structure at the commission, an explanation of reasons that a child's commitment at the commission could be extended, and an explanation of the review process under Sections 61.0815 and 61.0816 for a child committed to the commission without a determinate sentence.(b) Not later than 48 hours after the time a child is admitted to a commission facility, the commission shall mail to the child's parent or guardian at the last known address of the parent or guardian:(1) the parent's bill of rights; and(2) the contact information of the commission caseworker assigned to the child.(c) The commission shall on a quarterly basis provide to the parent, guardian, or designated advocate of a child who is in the custody of the commission a report concerning the progress of the child at the commission, including:(1) the academic and behavioral progress of the child; and(2) the results of any reexamination of the child conducted under Section 61.072.(d) The commission shall ensure that written information provided to a parent or guardian regarding the rights of a child in the custody of the commission or the rights of a child's parent or guardian, including the parent's bill of rights, is clear and easy to understand.(e) The commission shall ensure that if the Department of Family and Protective Services has been appointed managing conservator of a child, the department is given the same rights as the child's parent under the parent's bill of rights developed under this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 49, eff. June 8, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 108, Sec. 14, eff. May 23, 2009.

Sec. 61.0764. COMMISSION CASEWORKERS. (a) The commission shall assign a caseworker to a child committed to the commission. A commission caseworker shall:(1) explore family issues and needs with the parent or guardian of a child committed to the commission;(2) as needed, provide the parent or guardian of a child committed to the commission with information concerning programs and services provided by the commission or another resource; and(3) perform other duties required by the commission.(b) A commission caseworker shall:(1) at least once a month, attempt to contact the child's parent or guardian by phone, in person while the parent or guardian is visiting the facility, or, if necessary, by mail;(2) if unsuccessful in contacting the child's parent or guardian under Subdivision (1), attempt at least one additional time each month to contact the child's parent or guardian; and(3) document successful as well as unsuccessful attempts to contact the child's parent or guardian.(c) To the extent practicable, a caseworker or another facility administrator shall attempt to communicate with a parent or guardian who does not speak English in the language of choice of the parent or guardian.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 49, eff. June 8, 2007.

Sec. 61.0765. REPORTING CONCERNING RESEARCH PROGRAMS OR STUDIES. (a) The commission shall keep records relating to children committed to it that participate in research programs or studies.(b) The records must show, for each calendar quarter and for each calendar year:(1) the number of children participating in research programs or studies for the appropriate reporting period;(2) the type of research program or study in which each child is participating;(3) the name of the principal investigator conducting the research program or study; and(4) the entity sponsoring the research program or study.(c) The commission shall submit a report that contains the information in the records kept under Subsection (b) on or before the 15th day after the last day of the appropriate reporting period to the:(1) governor;(2) lieutenant governor;(3) speaker of the house of representatives; and(4) members of the legislature.(d) A report submitted under this section is public information under Chapter 552, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 847, Sec. 1, eff. June 15, 2007.Renumbered from Human Resources Code, Section 61.0763 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(59), eff. September 1, 2009.

Sec. 61.0766. REPORT CONCERNING FOSTER CHILDREN COMMITTED TO COMMISSION. (a) Not later than the 10th day before the date of a permanency hearing under Subchapter D, Chapter 263, Family Code, or a placement review hearing under Subchapter F, Chapter 263, Family Code, regarding a child for whom the Department of Family and Protective Services has been appointed managing conservator, a commission caseworker shall submit a written report regarding the child's commitment to the commission to:(1) the court;(2) the Department of Family and Protective Services;(3) any attorney ad litem or guardian ad litem appointed for the child; and(4) any volunteer advocate appointed for the child.(b) The report required by Subsection (a) must include:(1) the results of any assessments of the child during the child's commitment to the commission, including assessments of the child's emotional, mental, educational, psychological, psychiatric, medical, or physical needs;(2) information regarding the child's placement in particular programs administered by the commission; and(3) a description of the child's progress in programs administered by the commission.

Added by Acts 2009, 81st Leg., R.S., Ch. 108, Sec. 15, eff. May 23, 2009.

Sec. 61.0767. RULES REGARDING SERVICES FOR FOSTER CHILDREN. (a) The commission and the executive commissioner of the Health and Human Services Commission shall jointly adopt rules to ensure that a child for whom the Department of Family and Protective Services has been appointed managing conservator receives appropriate services while the child is committed to the commission or released under supervision by the commission.(b) The rules adopted under this section must require the commission and the Department of Family and Protective Services to cooperate in providing appropriate services to a child for whom the Department of Family and Protective Services has been appointed managing conservator while the child is committed to the commission or released under supervision by the commission, including:(1) medical care, as defined by Section 266.001, Family Code;(2) mental health treatment and counseling;(3) education, including special education;(4) case management;(5) drug and alcohol abuse assessment or treatment;(6) sex offender treatment; and(7) trauma informed care.(c) The rules adopted under this section must require:(1) the Department of Family and Protective Services to:(A) provide the commission with access to relevant health and education information regarding a child; and(B) require a child's caseworker to visit the child in person at least once each month while the child is committed to the commission;(2) the commission to:(A) provide the Department of Family and Protective Services with relevant health and education information regarding a child;(B) permit communication, including in person, by telephone, and by mail, between a child committed to the commission and:(i) the Department of Family and Protective Services; and(ii) the attorney ad litem, the guardian ad litem, and the volunteer advocate for the child; and(C) provide the Department of Family and Protective Services and any attorney ad litem or guardian ad litem for the child with timely notice of the following events relating to the child:(i) a meeting designed to develop or revise the individual case plan for the child;(ii) in accordance with any participation protocols to which the Department of Family and Protective Services and the commission agree, a medical appointment at which a person authorized to consent to medical care must participate as required by Section 266.004(i), Family Code;(iii) an education meeting, including admission, review, or dismissal meetings for a child receiving special education;(iv) a grievance or disciplinary hearing for the child;(v) a report of abuse or neglect of the child; and(vi) a significant medical condition of the child, as defined by Section 266.005, Family Code; and(3) the Department of Family and Protective Services and the commission to participate in transition planning for the child through release from detention, release under supervision, and discharge.

Added by Acts 2009, 81st Leg., R.S., Ch. 108, Sec. 15, eff. May 23, 2009.

Sec. 61.077. CHILDREN WITH MENTAL ILLNESS OR MENTAL RETARDATION. (a) The commission shall accept a child committed to the commission who is mentally ill or mentally retarded.(b) Unless a child is committed to the commission under a determinate sentence under Section 54.04(d)(3), 54.04(m), or 54.05(f), Family Code, the commission shall discharge a child who is mentally ill or mentally retarded from its custody if:(1) the child has completed the minimum length of stay for the child's committing offense; and(2) the commission determines that the child is unable to progress in the commission's rehabilitation programs because of the child's mental illness or mental retardation.(c) If a child who is discharged from the commission under Subsection (b) as a result of mental illness is not receiving court-ordered mental health services, the child's discharge is effective on the earlier of:(1) the date the court enters an order regarding an application for mental health services filed under Section 61.0772(b); or(2) the 30th day after the date the application is filed.(d) If a child who is discharged from the commission under Subsection (b) as a result of mental illness is receiving court-ordered mental health services, the child's discharge from the commission is effective immediately. If the child is receiving mental health services outside the child's home county, the commission shall notify the mental health authority located in that county of the discharge not later than the 30th day after the date that the child's discharge is effective.(e) If a child who is discharged from the commission under Subsection (b) as a result of mental retardation is not receiving mental retardation services, the child's discharge is effective on the earlier of:(1) the date the court enters an order regarding an application for mental retardation services filed under Section 61.0772(c); or(2) the 30th day after the date that the application is filed.(f) If a child who is discharged from the commission under Subsection (b) as a result of mental retardation is receiving mental retardation services, the child's discharge from the commission is effective immediately.(g) If a child who is mentally ill or mentally retarded is discharged from the commission under Subsection (b), the child is eligible to receive continuity of care services from the Texas Correctional Office on Offenders with Medical or Mental Impairments under Chapter 614, Health and Safety Code.

Acts 1979, 66th Leg., p. 2389, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 177, ch. 44, art. 2, Sec. 41, eff. April 26, 1983; Acts 1987, 70th Leg., ch. 1099, Sec. 36, eff. Sept. 1, 1987; Acts 1995, 74th Leg., ch. 262, Sec. 60, eff. May 31, 1995; Acts 1997, 75th Leg., ch. 1086, Sec. 33, eff. June 19, 1997; Acts 1999, 76th Leg., ch. 1477, Sec. 32, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1038, Sec. 1, eff. June 19, 2009.

Sec. 61.0772. EXAMINATION BEFORE DISCHARGE. (a) The commission shall establish a system that identifies children in the commission's custody who are mentally ill or mentally retarded.(b) Before a child who is identified as mentally ill is discharged from the commission's custody under Section 61.077(b), a commission psychiatrist shall examine the child. The commission shall refer a child requiring outpatient psychiatric treatment to the appropriate mental health authority. For a child requiring inpatient psychiatric treatment, the commission shall file a sworn application for court-ordered mental health services, as provided in Subchapter C, Chapter 574, Health and Safety Code, if:(1) the child is not receiving court-ordered mental health services; and(2) the psychiatrist who examined the child determines that the child is mentally ill and the child meets at least one of the criteria listed in Section 574.034, Health and Safety Code.(c) Before a child who is identified as mentally retarded under Chapter 593, Health and Safety Code, is discharged from the commission's custody under Section 61.077(b), the commission shall refer the child for mental retardation services if the child is not receiving mental retardation services.

Added by Acts 1997, 75th Leg., ch. 1086, Sec. 34, eff. June 19, 1997. Amended by Acts 1999, 76th Leg., ch. 1477, Sec. 33, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1294, Sec. 3, eff. Sept. 1, 2003.

Sec. 61.0773. TRANSFER OF CERTAIN CHILDREN SERVING DETERMINATE SENTENCES FOR MENTAL HEALTH SERVICES. (a) The commission may petition the juvenile court that entered the order of commitment for a child for the initiation of mental health commitment proceedings if the child is committed to the commission under a determinate sentence under Section 54.04(d)(3), 54.04(m), or 54.05(f), Family Code.(b) A petition made by the commission shall be treated as a motion under Section 55.11, Family Code, and the juvenile court shall proceed in accordance with Subchapter B, Chapter 55, Family Code.(c) The commission shall cooperate with the juvenile court in any proceeding under this section.(d) The juvenile court shall credit to the term of the child's commitment to the commission any time the child is committed to an inpatient mental health facility.(e) A child committed to an inpatient mental health facility as a result of a petition filed under this section may not be released from the facility on a pass or furlough.(f) If the term of an order committing a child to an inpatient mental health facility is scheduled to expire before the end of the child's sentence and another order committing the child to an inpatient mental health facility is not scheduled to be entered, the inpatient mental health facility shall notify the juvenile court that entered the order of commitment committing the child to the commission. The juvenile court may transfer the child to the custody of the commission, transfer the child to the Texas Department of Criminal Justice, or release the child under supervision, as appropriate.

Added by Acts 2009, 81st Leg., R.S., Ch. 1038, Sec. 2, eff. June 19, 2009.

Sec. 61.078. NOTICE OF PENDING DISCHARGE. As soon as practicable after the commission makes a decision to discharge a child or authorize the child's absence from its custody, the commission shall give notice of its decision to the juvenile court and the office of the prosecuting attorney of the county in which the adjudication that the child engaged in delinquent conduct was made.

Added by Acts 1981, 67th Leg., p. 2223, ch. 523, Sec. 2, eff. Aug. 31, 1981. Amended by Acts 1983, 68th Leg., p. 178, ch. 44, art. 2, Sec. 42, eff. April 26, 1983; Acts 1987, 70th Leg., ch. 1099, Sec. 38, eff. Sept. 1, 1987.

Sec. 61.079. REFERRAL OF VIOLENT AND HABITUAL OFFENDERS FOR TRANSFER. (a) After a child sentenced to commitment under Section 54.04(d)(3), 54.04(m), or 54.05(f), Family Code, becomes 16 years of age but before the child becomes 19 years of age, the commission may refer the child to the juvenile court that entered the order of commitment for approval of the child's transfer to the Texas Department of Criminal Justice for confinement if:(1) the child has not completed the sentence; and(2) the child's conduct, regardless of whether the child was released under supervision under Section 61.081, indicates that the welfare of the community requires the transfer.(b) The commission shall cooperate with the court on any proceeding on the transfer of the child.(c) If a child is released under supervision, a juvenile court adjudication that the child engaged in delinquent conduct constituting a felony offense, a criminal court conviction of the child for a felony offense, or a determination under Section 61.075(4) revoking the child's release under supervision is required before referral of the child to the juvenile court under Subsection (a).

Added by Acts 1987, 70th Leg., ch. 385, Sec. 17, eff. Sept. 1, 1987. Amended by Acts 1995, 74th Leg., ch. 262, Sec. 61, eff. Jan. 1, 1996.Amended by: Acts 2005, 79th Leg., Ch. 949, Sec. 40, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 50, eff. June 8, 2007.

Sec. 61.0791. EVALUATION OF CERTAIN CHILDREN SERVING DETERMINATE SENTENCES. (a) When a child who is sentenced to commitment under Section 54.04(d)(3), 54.04(m), or 54.05(f), Family Code, becomes 18 years of age, the commission shall evaluate whether the child is in need of additional services that can be completed in the six-month period after the child's 18th birthday to prepare the child for release from the custody of the commission or transfer to the Texas Department of Criminal Justice.(b) This section does not apply to a child who is released from the custody of the commission or who is transferred to the Texas Department of Criminal Justice before the child's 18th birthday.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 51, eff. June 8, 2007.

SUBCHAPTER F. RELEASESec. 61.081. RELEASE UNDER SUPERVISION. (a) The commission may release under supervision any child in its custody and place the child in his or her home or in any situation or family approved by the commission. Prior to placing a child in his or her home, the commission shall evaluate the home setting to determine the level of supervision and quality of care that is available in the home.(b) Subject to legislative appropriation, the commission may employ parole officers to investigate, place, supervise, and direct the activities of a parolee to ensure the parolee's adjustment to society in accordance with the rules adopted by the commission.(c) Parole officers may work with local organizations, clubs, and agencies to formulate plans and procedures for the prevention of juvenile delinquency.(d) The commission may resume the care and custody of any child released under supervision at any time before the final discharge of the child.(e) Not later than 10 days before the day the commission releases a child under this section, the commission shall give notice of the release to the juvenile court and the office of the prosecuting attorney of the county in which the adjudication that the child engaged in delinquent conduct was made.(f) If a child is committed to the commission under a determinate sentence under Section 54.04(d)(3), Section 54.04(m), or Section 54.05(f), Family Code, the commission may not release the child under supervision without approval of the juvenile court that entered the order of commitment unless the child has served at least:(1) 10 years, if the child was sentenced to commitment for conduct constituting capital murder;(2) 3 years, if the child was sentenced to commitment for conduct constituting an aggravated controlled substance felony or a felony of the first degree;(3) 2 years, if the child was sentenced to commitment for conduct constituting a felony of the second degree; or(4) 1 year, if the child was sentenced to commitment for conduct constituting a felony of the third degree.(g) The commission may request the approval of the court under this section at any time.(h) If the commission finds that a child has violated an order under which the child is released under supervision, on notice by any reasonable method to all persons affected, the commission may order the child:(1) to return to an institution;(2) if the violation resulted in property damage or personal injury:(A) to make full or partial restitution to the victim of the offense; or(B) if the child is financially unable to make full or partial restitution, to perform services for a charitable or educational institution; or(3) to comply with any other conditions the commission considers appropriate.(i) Notwithstanding Subsection (f), if a child is committed to the commission under a determinate sentence under Section 54.04(d)(3), Section 54.04(m), or Section 54.05(f), Family Code, the commission may release the child under supervision without approval of the juvenile court that entered the order of commitment if not more than nine months remain before the child's discharge under Section 61.084(b).

Acts 1979, 66th Leg., p. 2390, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1981, 67th Leg., p. 2223, ch. 523, Sec. 1, eff. Aug. 31, 1981; Acts 1983, 68th Leg., p. 178, ch. 44, art. 2, Sec. 43, eff. April 26, 1983; Acts 1987, 70th Leg., ch. 385, Sec. 15, eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 1099, Sec. 39 to 41, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 2, Sec. 16.01(26), eff. Aug. 28, 1989; Acts 1995, 74th Leg., ch. 262, Sec. 62, eff. Jan. 1, 1996.Amended by: Acts 2005, 79th Leg., Ch. 949, Sec. 41, eff. September 1, 2005.

Sec. 61.0811. PAROLE MANAGEMENT. The commission shall develop a management system for parole services that objectively measures and provides for:(1) the systematic examination of children's needs and the development of treatment plans to address those needs;(2) the evaluation of homes, foster homes, and public and private institutions as constructive parole placements;(3) the classification of children based on the level of children's needs and the degree of risk presented to the public;(4) the objective measurement of parole officer workloads; and(5) the gathering and analysis of information related to the effectiveness of parole services and to future parole requirements.

Added by Acts 1987, 70th Leg., ch. 1099, Sec. 42(a), eff. Sept. 1, 1987. Amended by Acts 1993, 73rd Leg., ch. 1048, Sec. 5, eff. Sept. 1, 1993.

Sec. 61.0812. TREATMENT FOR SUBSTANCE ABUSE. Subject to an express appropriation to fund the treatment programs required by this section, the commission may not release a child under supervision or parole a child if:(1) the child has a substance abuse problem, including the use of a controlled substance, hazardous inhalable substances, or alcohol habitually; and(2) the child has not completed a treatment program for the problem.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 63, eff. Jan. 1, 1996.

Sec. 61.0813. SEX OFFENDER COUNSELING AND TREATMENT. (a) Before releasing a child described by Subsection (b) under supervision, the commission:(1) may require as a condition of release that the child:(A) attend psychological counseling sessions for sex offenders as provided by Subsection (e); and(B) submit to a polygraph examination as provided by Subsection (f) for purposes of evaluating the child's treatment progress; and(2) shall require as a condition of release that the child:(A) register under Chapter 62, Code of Criminal Procedure; and(B) submit a blood sample or other specimen to the Department of Public Safety under Subchapter G, Chapter 411, Government Code, for the purpose of creating a DNA record of the child, unless the child has already submitted the required specimen under other state law.(b) This section applies to a child adjudicated for engaging in delinquent conduct constituting an offense for which the child is required to register as a sex offender under Chapter 62, Code of Criminal Procedure.(c) Psychological counseling required as a condition of release under Subsection (a) must be with an individual or organization that:(1) provides sex offender treatment or counseling;(2) is specified by the commission; and(3) meets minimum standards of counseling established by the commission.(d) A polygraph examination required as a condition of release under Subsection (a) must be administered by an individual who is:(1) specified by the commission; and(2) licensed as a polygraph examiner under Chapter 1703, Occupations Code.(e) In addition to specifying a sex offender treatment provider to provide counseling to a child described by Subsection (b), the commission shall:(1) establish with the cooperation of the treatment provider the date, time, and place of the first counseling session between the child and the treatment provider;(2) notify the child and the treatment provider before the release of the child of the date, time, and place of the first counseling session between the child and the treatment provider; and(3) require the treatment provider to notify the commission immediately if the child fails to attend any scheduled counseling session.(f) If the commission specifies a polygraph examiner under Subsection (d) to administer a polygraph examination to a child, the commission shall arrange for a polygraph examination to be administered to the child:(1) not later than the 60th day after the date the child attends the first counseling session established under Subsection (e); and(2) after the initial polygraph examination, as required by Subdivision (1), on the request of the treatment provider specified under Subsection (c).(g) If the commission requires as a condition of release that a child attend psychological counseling under Subsection (a), the commission shall notify the court that committed the child to the commission. After receiving notification from the commission under this subsection, the court may order the parent or guardian of the child to:(1) attend four sessions of instruction with an individual or organization specified by the commission relating to:(A) sexual offenses;(B) family communication skills;(C) sex offender treatment;(D) victims' rights;(E) parental supervision; and(F) appropriate sexual behavior; and(2) during the time the child attends psychological counseling, participate in monthly treatment groups conducted by the child's treatment provider relating to the child's psychological counseling.(h) A court that orders a parent or guardian of a child to attend instructional sessions and participate in treatment groups under Subsection (g) shall require:(1) the individual or organization specified by the commission under Subsection (g) to notify the court immediately if the parent or guardian fails to attend any scheduled instructional session; and(2) the child's treatment provider specified under Subsection (c) to notify the court immediately if the parent or guardian fails to attend a session in which the parent or guardian is required to participate in a scheduled treatment group.(i) If the commission requires as a condition of release that a child attend psychological counseling under Subsection (a), the commission may, before the date the period of release ends, petition the appropriate court to request the court to extend the period of release for an additional period necessary to complete the required counseling as determined by the treatment provider, except that the release period may not be extended to a date after the date of the child's 18th birthday.

Added by Acts 1997, 75th Leg., ch. 669, Sec. 3, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 211, Sec. 17, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 14.814, eff. Sept. 1, 2001.

Sec. 61.08131. COMPREHENSIVE REENTRY AND REINTEGRATION PLAN FOR CHILDREN; STUDY AND REPORT. (a) The commission shall develop a comprehensive plan to reduce recidivism and ensure the successful reentry and reintegration of children into the community following a child's release under supervision or final discharge, as applicable, from the commission.(b) The comprehensive reentry and reintegration plan developed under this section must provide for:(1) an assessment of each child committed to the commission to determine which skills the child needs to develop to be successful in the community following release under supervision or final discharge;(2) programs that address the assessed needs of each child;(3) a comprehensive network of transition programs to address the needs of children released under supervision or finally discharged from the commission;(4) the identification of providers of existing local programs and transitional services with whom the commission may contract under this section to implement the reentry and reintegration plan; and(5) subject to Subsection (c), the sharing of information between local coordinators, persons with whom the commission contracts under this section, and other providers of services as necessary to adequately assess and address the needs of each child.(c) A child's personal health information may be disclosed under Subsection (b)(5) only in the manner authorized by Section 61.0731 or other state or federal law, provided that the disclosure does not violate the Health Insurance Portability and Accountability Act of 1996 (Pub. L. No. 104-191).(d) The programs provided under Subsections (b)(2) and (3) must:(1) be implemented by highly skilled staff who are experienced in working with reentry and reintegration programs for children;(2) provide children with:(A) individualized case management and a full continuum of care;(B) life-skills training, including information about budgeting, money management, nutrition, and exercise;(C) education and, if a child has a learning disability, special education;(D) employment training;(E) appropriate treatment programs, including substance abuse and mental health treatment programs; and(F) parenting and relationship-building classes; and(3) be designed to build for children post-release and post-discharge support from the community into which the child is released under supervision or finally discharged, including support from agencies and organizations within that community.(e) The commission may contract and coordinate with private vendors, units of local government, or other entities to implement the comprehensive reentry and reintegration plan developed under this section, including contracting to:(1) coordinate the supervision and services provided to children during the time children are in the custody of the commission with any supervision or services provided children who have been released under supervision or finally discharged from the commission;(2) provide children awaiting release under supervision or final discharge with documents that are necessary after release or discharge, including identification papers, medical prescriptions, job training certificates, and referrals to services; and(3) provide housing and structured programs, including programs for recovering substance abusers, through which children are provided services immediately following release under supervision or final discharge.(f) To ensure accountability, any contract entered into under this section must contain specific performance measures that the commission shall use to evaluate compliance with the terms of the contract.(g) The commission shall ensure that each reentry and reintegration plan developed for a child under Section 61.0814 is coordinated with the comprehensive reentry and reintegration plan developed under this section.(h) The commission shall conduct and coordinate research to determine whether the comprehensive reentry and reintegration plan developed under this section reduces recidivism rates.(i) Not later than December 1 of each even-numbered year, the commission shall deliver a report of the results of research conducted or coordinated under Subsection (h) to the lieutenant governor, the speaker of the house of representatives, and the standing committees of each house of the legislature with primary jurisdiction over juvenile justice and corrections.

Added by Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 1.011, eff. June 19, 2009.

Sec. 61.0814. REENTRY AND REINTEGRATION PLAN. (a) The commission shall develop a reentry and reintegration plan for each child committed to the custody of the commission. The plan for a child must be designed to ensure that the child receives an extensive continuity of care in services from the time the child is committed to the commission to the time of the child's final discharge from the commission. The plan for a child must include, as applicable:(1) housing assistance;(2) a step-down program, such as placement in a halfway house;(3) family counseling;(4) academic and vocational mentoring;(5) trauma counseling for a child who is a victim of abuse while in the custody of the commission; and(6) other specialized treatment services appropriate for the child.(b) If a program or service in the child's reentry and reintegration plan is not available at the time the child is to be released, the commission shall find a suitable alternative program or service so that the child's release is not postponed.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 52, eff. June 8, 2007.

Sec. 61.08141. INFORMATION PROVIDED TO COURT BEFORE RELEASE. (a) In addition to providing the court with notice of release of a child under Section 61.081(e), as soon as possible but not later than the 30th day before the date the commission releases the child, the commission shall provide the court that committed the child to the commission:(1) a copy of the child's reentry and reintegration plan developed under Section 61.0814; and(2) a report concerning the progress the child has made while committed to the commission.(b) If, on release, the commission places a child in a county other than the county served by the court that committed the child to the commission, the commission shall provide the information described by Subsection (a) to both the committing court and the juvenile court in the county where the child is placed after release.(c) If, on release, a child's residence is located in another state, the commission shall provide the information described by Subsection (a) to both the committing court and a juvenile court of the other state that has jurisdiction over the area in which the child's residence is located.

Added by Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 1.012, eff. June 19, 2009.

Sec. 61.0815. COMPLETION OF MINIMUM LENGTH OF STAY. (a) After a child who is committed to the commission without a determinate sentence completes the minimum length of stay established by the commission for the child under Section 61.062, the commission shall, in the manner provided by this section:(1) discharge the child from the custody of the commission;(2) release the child under supervision under Section 61.081; or(3) extend the length of the child's stay in the custody of the commission.(b) The commission by rule shall establish a panel whose function is to review and determine whether a child who has completed the child's minimum length of stay should be discharged from the custody of the commission as provided by Subsection (a)(1), be released under supervision under Section 61.081 as provided by Subsection (a)(2), or remain in the custody of the commission for an additional period of time as provided by Subsection (a)(3).(c) The executive commissioner shall determine the size of the panel and the length of the members' terms of service on the panel. The panel must consist of an odd number of members and the terms of the panel's members must last for at least two years. The executive commissioner shall adopt policies that ensure the transparency, consistency, and objectivity of the panel's composition, procedures, and decisions. The executive commissioner shall appoint persons to serve as members of the panel. A person appointed to the panel must be a commission employee who works at the commission's central office. A member of the panel may not be involved in any supervisory decisions concerning children in the custody of the commission.(d) The panel may extend the length of the child's stay as provided by Subsection (a)(3) only if the panel determines by majority vote and on the basis of clear and convincing evidence that the child is in need of additional rehabilitation from the commission and that the commission will provide the most suitable environment for that rehabilitation. In extending the length of a child's stay, the panel must specify the additional period of time that the child is to remain in the custody of the commission and must conduct an additional review and determination as provided by this section on the child's completion of the additional term of stay. If the panel determines that the child's length of stay should not be extended, the commission must discharge the child from the custody of the commission as provided by Subsection (a)(1) or release the child under supervision under Section 61.081 as provided by Subsection (a)(2).(e) The commission shall maintain statistics of the number of extensions granted by the panel. The statistics must include aggregated information concerning:(1) the race, age, sex, specialized treatment needs, and county of origin for each child for whom an extension order is requested;(2) the facility in which the child is confined; and(3) if applicable, any allegations concerning the abuse, mistreatment, or neglect of the child, aggregated by the type of misconduct to which the child was subjected.(f) To the extent authorized under law, the statistics maintained under Subsection (e) are public information under Chapter 552, Government Code, and the commission shall post the statistics on the commission's Internet website. The commission shall prepare and deliver to the standing committees of the senate and house of representatives with primary jurisdiction over matters concerning correctional facilities a report concerning the statistics maintained under Subsection (e).(g) The commission shall provide a report to the parent, guardian, or designated advocate of a child whose length of stay is extended under this section explaining the panel's reason for the extension.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 52, eff. June 8, 2007.

Sec. 61.0816. REQUEST FOR RECONSIDERATION OF EXTENSION ORDER. (a) The commission by rule shall establish a process to request the reconsideration of an extension order issued by the panel established under Section 61.0815.(b) The process to request reconsideration must provide that:(1) a child, a parent, guardian, or designated advocate of a child, an employee of the commission, or a person who provides volunteer services at a commission facility may submit a request for reconsideration of an extension order;(2) the person submitting the request for reconsideration of an extension order must state in the request the reason for the request;(3) after receiving a request for reconsideration of an extension order, the panel shall reconsider an extension order that:(A) extends the child's stay in the custody of the commission by six months or more; or(B) combined with previous extension orders will result in an extension of the child's stay in the custody of the commission by six months or more;(4) the panel's reconsideration of an extension order includes consideration of the information submitted in the request; and(5) the panel shall send a written reply to the child, the parent, guardian, or designated advocate of the child, and the person who made the request for reconsideration of an extension order that includes an explanation of the panel's decision after reconsidering the extension order, including an indication that the panel has considered the information submitted in the request.(c) The commission shall create a form for a request for reconsideration of an extension order that is clear and easy to understand. The commission shall ensure that a child may request assistance in completing a request for reconsideration of an extension order.(d) The commission shall maintain statistics of the number of requests for reconsideration of an extension order that are submitted and the action taken on reconsideration of the extension order. The statistics must include aggregated information concerning:(1) the race, age, sex, specialized treatment needs, and county of origin for each child for whom a request for reconsideration of an extension order is submitted;(2) whether a request for reconsideration of an extension order results in:(A) a discharge or release under supervision; or(B) the original extension order being upheld;(3) the facility in which the child is confined; and(4) if applicable, any allegations concerning the abuse, mistreatment, or neglect of the child, aggregated by the type of misconduct to which the child was subjected.(e) To the extent authorized under law, the statistics maintained under Subsection (d) are public information under Chapter 552, Government Code, and the commission shall post the statistics on the commission's Internet website. The commission shall prepare and deliver to the standing committees of the senate and house of representatives with primary jurisdiction over matters concerning correctional facilities a report concerning the statistics maintained under Subsection (d).

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 52, eff. June 8, 2007.

Sec. 61.082. TRANSPORTATION, CLOTHING, MONEY. The commission shall ensure that each child it releases under supervision has suitable clothing, transportation to his or her home or to the county in which a suitable home or employment has been found, and money in an amount authorized by the rules of the commission.

Acts 1979, 66th Leg., p. 2390, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 179, ch. 44, art. 2, Sec. 44, eff. April 26, 1983; Acts 1987, 70th Leg., ch. 1099, Sec. 43, eff. Sept. 1, 1987.

Sec. 61.083. CONTRACTS WITH COUNTIES. (a) The commission may make a contract with a county to use the services of the county's juvenile probation department for the supervision of children within the county who are on furlough from a commission facility or who are released under supervision from a commission facility.(b) The payments shall be made to the county treasurer on a quarterly schedule.(c) The commission may not pay a county for supervision of a child for any time after the child:(1) is discharged from the commission's custody;(2) is returned to a commission facility; or(3) transfers his or her residence to another county or state.(d) A county that has a contract with the commission must report to the commission on the status and progress of each child for whom the county is receiving payments. The reports shall be made at the time and in the manner specified by the contract.

Acts 1979, 66th Leg., p. 2390, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1981, 67th Leg., p. 887, ch. 313, Sec. 1, eff. Aug. 31, 1981; Acts 1983, 68th Leg., p. 179, ch. 44, art. 2, Sec. 45, eff. April 26, 1983; Acts 1985, 69th Leg., ch. 252, Sec. 1, eff. Aug. 26, 1985; Acts 1987, 70th Leg., ch. 1099, Sec. 44, eff. Sept. 1, 1987.

Sec. 61.084. TERMINATION OF CONTROL. (a) Except as provided by Subsections (b) and (c), if a person is committed to the commission under a determinate sentence under Section 54.04(d)(3), Section 54.04(m), or Section 54.05(f), Family Code, the commission may not discharge the person from its custody.(b) The commission shall discharge without a court hearing a person committed to it for a determinate sentence under Section 54.04(d)(3), Section 54.04(m), or Section 54.05(f), Family Code, who has not been transferred to the Texas Department of Criminal Justice under a court order on the date that the time spent by the person in detention in connection with the committing case plus the time spent at the Texas Youth Commission under the order of commitment equals the period of the sentence.(c) The commission shall transfer to the Texas Department of Criminal Justice a person who is the subject of an order under Section 54.11(i)(2), Family Code, transferring the person to the custody of the Texas Department of Criminal Justice for the completion of the person's sentence.(d) Repealed by Acts 2003, 78th Leg., ch. 283, Sec. 61(3).(e) Except as provided by Subsection (g), the commission shall discharge from its custody a person not already discharged on the person's 19th birthday.(f) Repealed by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 64, eff. June 8, 2007.(g) The commission shall transfer a person who has been sentenced under a determinate sentence to commitment under Section 54.04(d)(3), 54.04(m), or 54.05(f), Family Code, or who has been returned to the commission under Section 54.11(i)(1), Family Code, to the custody of the Texas Department of Criminal Justice on the person's 19th birthday, if the person has not already been discharged or transferred, to serve the remainder of the person's sentence on parole as provided by Section 508.156, Government Code.

Acts 1979, 66th Leg., p. 2390, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 180, ch. 44, art. 2, Sec. 46, eff. April 26, 1983; Acts 1985, 69th Leg., ch. 45, Sec. 2, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 385, Sec. 16, eff. Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 574, Sec. 4, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 262, Sec. 64, eff. Jan. 1, 1996; Acts 1997, 75th Leg., ch. 165, Sec. 12.19, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 283, Sec. 48, 61(3), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 53, eff. June 8, 2007.Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 64, eff. June 8, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.114, eff. September 1, 2009.

Sec. 61.0841. DETERMINATE SENTENCE PAROLE. (a) Not later than the 90th day before the date the commission transfers a person to the custody of the Texas Department of Criminal Justice for release on parole under Section 61.081(f) or 61.084(g), the commission shall submit to the department all pertinent information relating to the person, including:(1) the juvenile court judgment;(2) the circumstances of the person's offense;(3) the person's previous social history and juvenile court records;(4) the person's physical and mental health record;(5) a record of the person's conduct, employment history, and attitude while committed to the commission;(6) a record of the sentence time served by the person at the commission and in a juvenile detention facility in connection with the conduct for which the person was adjudicated; and(7) any written comments or information provided by the commission, local officials, family members of the person, victims of the offense, or the general public.(b) The commission shall provide instruction for parole officers of the Texas Department of Criminal Justice relating to juvenile programs at the commission. The commission and the department shall enter into a memorandum of understanding relating to the administration of this subsection.(c) The Texas Department of Criminal Justice shall grant credit for sentence time served by a person at the commission and in a juvenile detention facility, as recorded by the commission under Subsection (a)(6), in computing the person's eligibility for parole and discharge from the department.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 12.20, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 54, eff. June 8, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.115, eff. September 1, 2009.

SUBCHAPTER G. MISCELLANEOUS PROVISIONSSec. 61.091. COOPERATION OF OTHER AGENCIES. To effectuate the purpose of this chapter and to make maximum use of existing facilities and personnel, all departments and agencies of the state and all officers and employees of the state, when requested by the commission, shall cooperate with it in all activities consistent with their proper functions.

Acts 1979, 66th Leg., p. 2391, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 180, ch. 44, art. 2, Sec. 47, eff. April 26, 1983.

Sec. 61.0911. COORDINATED STRATEGIC PLAN. The Texas Youth Commission shall biennially develop with the Texas Juvenile Probation Commission a coordinated strategic plan in the manner described by Sections 141.0471 and 141.0472.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 65, eff. Jan. 1, 1996.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 1.013, eff. June 19, 2009.

Sec. 61.092. NO FORFEITURE OF CIVIL RIGHTS. Commitment of a child to the custody of the commission does not disqualify the child in any future examination, appointment, or application for public service under the government of the state or of any political subdivision of the state.

Acts 1979, 66th Leg., p. 2391, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 180, ch. 44, art. 2, Sec. 48, eff. April 26, 1983; Acts 1987, 70th Leg., ch. 1099, Sec. 45, eff. Sept. 1, 1987.

Sec. 61.093. ESCAPE AND APPREHENSION. (a) If a child who has been committed to the commission and placed by it in any institution or facility has escaped or has been released under supervision and broken the conditions of release:(1) a sheriff, deputy sheriff, constable, or police officer may, without a warrant, arrest the child; or(2) a commission employee designated by the executive commissioner may, without a warrant or other order, take the child into the custody of the commission.(b) A child who is arrested or taken into custody under Subsection (a) may be detained in any suitable place, including an adult jail facility if the person is 17 years of age or older, until the child is returned to the custody of the commission or transported to a commission facility.(c) Notwithstanding Section 58.005, Family Code, the commission may disseminate to the public the following information relating to a child who has escaped from custody:(1) the child's name, including other names by which the child is known;(2) the child's physical description, including sex, weight, height, race, ethnicity, eye color, hair color, scars, marks, and tattoos;(3) a photograph of the child; and(4) if necessary to protect the welfare of the community, any other information that reveals dangerous propensities of the child or expedites the apprehension of the child.

Acts 1979, 66th Leg., p. 2391, ch. 842, art. 1, Sec. 1, eff. Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 180, ch. 44, art. 2, Sec. 49, eff. April 26, 1983; Acts 1987, 70th Leg., ch. 1099, Sec. 46, eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 1086, Sec. 35, eff. June 19, 1997; Acts 1999, 76th Leg., ch. 1477, Sec. 34, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 55, eff. June 8, 2007.

Sec. 61.0931. APPREHENSION SPECIALISTS. (a) The commission may employ and commission apprehension specialists as peace officers for the purpose of apprehending a child under Section 61.093.(b) Peace officers employed and commissioned under Subsection (a) must be certified by the Commission on Law Enforcement Officer Standards and Education under Chapter 415, Government Code.

Added by Acts 1995, 74th Leg., ch. 729, Sec. 2, eff. Aug. 28, 1995.

Sec. 61.094. YOUTH DEVELOPMENT COUNCIL FUND. The youth development council fund exists in the treasury as a special fund for the purposes provided by law.

Added by Acts 1987, 70th Leg., ch. 147, Sec. 3, eff. Sept. 1, 1987.

Sec. 61.095. REQUEST FOR RECORDS. For the purpose of offering a record as evidence in the punishment phase of a criminal proceeding, a prosecuting attorney may obtain the record of a defendant's adjudication that is admissible under Section 3(a), Article 37.07, Code of Criminal Procedure, by submitting a request for the record to the commission. If the commission has a record to which the prosecuting attorney is entitled under this section, the commission shall furnish a copy of the record to the prosecuting attorney. Otherwise, the commission shall notify the prosecuting attorney that the commission does not have a record to which the attorney is entitled under this section.

Added by Acts 1991, 72nd Leg., ch. 206, Sec. 1, eff. May 26, 1991.

Sec. 61.096. LIABILITY OF VOLUNTEERS. (a) Except as provided by Subsection (b), a volunteer is not liable for damages arising from an act or omission that results in personal injury, death, or property damage if the act or omission is:(1) in the course and scope of the volunteer's duties as a volunteer; and(2) not intentional or grossly negligent.(b) A volunteer is liable for personal injury, death, or property damage proximately caused by an act or omission related to the operation or use of any motor-driven equipment to the extent of the greater of:(1) the amount of financial responsibility required for the motor-driven equipment, if any, under Chapter 601, Transportation Code; or(2) the amount of any liability insurance coverage that applies to the act or omission.(c) In this section, "volunteer" means an individual rendering services for or on behalf of the commission who does not receive compensation in excess of reimbursement for expenses incurred.

Added by Acts 1997, 75th Leg., ch. 963, Sec. 1, eff. Sept. 1, 1997.

Sec. 61.097. APPLICATION OF LAW RELATING TO FREE EXERCISE OF RELIGION. For purposes of Chapter 110, Civil Practice and Remedies Code, an ordinance, rule, order, decision, or practice that applies to a person in the custody of a juvenile detention facility or other correctional facility operated by or under a contract with the commission, a county, or a juvenile probation department is presumed to be in furtherance of a compelling governmental interest and the least restrictive means of furthering that interest. The presumption may be rebutted.

Added by Acts 1999, 76th Leg., ch. 399, Sec. 2, eff. Aug. 30, 1999.

Sec. 61.098. CERTAIN CRIMES CONCERNING THE COMMISSION. (a) In this section, "special prosecution unit" means the special prosecution unit established under Subchapter E, Chapter 41, Government Code.(b) As appropriate, the district attorney, criminal district attorney, or county attorney representing the state in criminal matters before the district or inferior courts of the county who would otherwise represent the state in the prosecution of an offense or delinquent conduct concerning the commission and described by Article 104.003(a), Code of Criminal Procedure, may request that the special prosecution unit prosecute, or assist in the prosecution of, the offense or delinquent conduct.(c) The office of inspector general shall on a quarterly basis prepare and deliver to the board of directors of the special prosecution unit a report concerning:(1) any alleged criminal offense or delinquent conduct concerning the commission and described by Article 104.003(a), Code of Criminal Procedure, that occurred during the preceding calendar quarter; and(2) the disposition of any case involving a criminal offense or delinquent conduct concerning the commission and described by Article 104.003(a), Code of Criminal Procedure, that occurred during the preceding calendar quarter.(d) Notwithstanding Subsection (c), the office of inspector general shall immediately provide the special prosecution unit with a report concerning an alleged criminal offense or delinquent conduct concerning the commission and described by Article 104.003(a), Code of Criminal Procedure, if the chief inspector general reasonably believes the offense or conduct is particularly serious and egregious.(e) The chief inspector general of the office of inspector general, at the direction of the board of directors of the special prosecution unit, shall notify the foreman of the appropriate grand jury, in the manner provided by Article 20.09, Code of Criminal Procedure, if:(1) the chief inspector general receives credible evidence of illegal or improper conduct by commission officers, employees, or contractors that the inspector general reasonably believes jeopardizes the health, safety, and welfare of children in the custody of the commission;(2) the chief inspector general reasonably believes the conduct:(A) could constitute an offense under Article 104.003(a), Code of Criminal Procedure; and(B) involves the alleged physical or sexual abuse of a child in the custody of a commission facility or an investigation related to the alleged abuse; and(3) the chief inspector general has reason to believe that information concerning the conduct has not previously been presented to the appropriate grand jury.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 56, eff. June 8, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 947, Sec. 2, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 1.014, eff. June 19, 2009.

Sec. 61.099. DUTY TO FILE COMPLAINT WITH LAW ENFORCEMENT AGENCY. If the executive commissioner has reasonable cause to believe that a child in the custody of the commission is the victim of a crime committed at a commission facility, the executive commissioner shall immediately file a complaint with the appropriate law enforcement agency.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 56, eff. June 8, 2007.

SUBCHAPTER H. YOUTH BOOT CAMP PROGRAMSSec. 61.101. YOUTH BOOT CAMP PROGRAMS. (a) The commission may establish a youth boot camp program and may employ necessary personnel to operate the youth boot camps.(b) The commission, in consultation with the Texas Juvenile Probation Commission, shall develop guidelines for a program of physical and correctional training and military-style discipline for children placed in youth boot camps operated by local probation departments for violating the conditions of release under supervision or parole under Section 61.081.(c) The commission shall develop a program of physical and correctional training and military-style discipline for children committed to the commission who are placed in youth boot camps or other commission facilities.(d) The commission shall adopt rules of conduct for children participating in the program under this section.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 66, eff. Jan. 1, 1996. Amended by Acts 1997, 75th Leg., ch. 1086, Sec. 36, eff. Sept. 1, 1997.

SUBCHAPTER I. INDUSTRIES PROGRAMSec. 61.121. PURPOSE; IMPLEMENTATION. The purposes of the commission industries program are:(1) to provide adequate employment and vocational training for children; and(2) to develop and expand public and private commission industries.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 67, eff. Jan. 1, 1996.

Sec. 61.122. ADVISORY COMMITTEE. (a) A commission industries advisory committee is created consisting of nine members appointed by the commission.(b) Members serve staggered three-year terms, with the terms of three members expiring February 1 of each odd-numbered year.(c) In making appointments under this section, the commission shall endeavor to include representatives of industries appropriate for hiring children committed to the commission.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 67, eff. Jan. 1, 1996.

Sec. 61.123. PAY AND DISTRIBUTION OF PAY. The commission shall apportion wages earned by a child working under the industries program in amounts determined at the discretion of the commission, in the following priority:(1) a person to whom the child has been ordered by a court or to whom the child has agreed to pay restitution;(2) a person to whom the child has been ordered by a court to pay child support; (3) the compensation to victims of crime fund or the compensation to victims of crime auxiliary fund; and(4) the child's student account.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 67, eff. Jan. 1, 1996. Amended by Acts 1997, 75th Leg., ch. 1409, Sec. 5, eff. Sept. 1, 1997.

Sec. 61.124. INDUSTRIES FUND. (a) A Texas Youth Commission industries program fund is created in the state treasury.(b) Proceeds from the operation of the industries program shall be deposited in the fund.(c) Money from the fund may be appropriated only for use by the commission for the administration of this subchapter.(d) Sections 403.094 and 403.095, Government Code, do not apply to the fund.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 67, eff. Jan. 1, 1996.

Sec. 61.125. CONTRACTS. To encourage the development and expansion of the industries program, the commission may enter into necessary contracts related to the program.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 67, eff. Jan. 1, 1996.

Sec. 61.126. DONATIONS. The industries program may be financed through contributions donated for this purpose by private businesses contracting with the commission.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 67, eff. Jan. 1, 1996.

Sec. 61.127. GRANTS. (a) The commission may accept a grant for the vocational rehabilitation of children.(b) The commission shall maintain a record of the receipt and disbursement of a grant and shall annually report to the lieutenant governor and the speaker of the house of representatives on the administration of grant funds.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 67, eff. Jan. 1, 1996.

Sec. 61.128. LEASE OF LAND. (a) The commission may lease land owned by the commission to a private business to expand and develop the industries program.(b) The term of the lease may not exceed 20 years.(c) The business must lease the land at fair market value.(d) The business may construct a new facility on the land or convert an existing facility.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 67, eff. Jan. 1, 1996.

Sec. 61.129. CERTIFICATION FOR FRANCHISE CREDIT. The commission shall prepare and issue a certification that a corporation requires for the franchise tax credit for wages paid as provided by Subchapter M, Chapter 171, Tax Code.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 67, eff. Jan. 1, 1996.

Sec. 61.130. OPTIONAL AD VALOREM TAX ABATEMENT. (a) A business contracting with the commission may enter into an ad valorem tax abatement agreement under Subchapters B and C, Chapter 312, Tax Code, with the governing body of the municipality and county in which the business is located.(b) If an area in which businesses contracting with the commission under this subchapter is designated as a reinvestment zone under Chapter 312, Tax Code, the area satisfies Section 312.202(a)(6), Tax Code, in that the area would be reasonably likely as a result of the designation to contribute to the retention or expansion of primary employment or to attract major investment in the zone that would be a benefit to the property and that would contribute to the economic development of the entity designating the area as a reinvestment zone.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 67, eff. Jan. 1, 1996.



CHAPTER 62. DETENTION HOMES AND PARENTAL SCHOOLS

HUMAN RESOURCES CODE

TITLE 3. FACILITIES AND SERVICES FOR CHILDREN

SUBTITLE A. FACILITIES FOR CHILDREN

CHAPTER 62. DETENTION HOMES AND PARENTAL SCHOOLS

Sec. 62.001. DETENTION HOMES AND PARENTAL SCHOOLS. (a) Any

county may establish detention homes and parental schools for

juveniles. The commissioners court may appropriate necessary

funds from the general fund of the county to establish, equip,

and maintain detention homes and parental schools for the

juveniles of the county.

(b) Any county in which no detention home or parental school

exists may appropriate funds necessary to pay for the proper care

and training of its juveniles in the detention home or parental

school of any county that agrees to receive the juveniles. The

cost of the care shall be agreed on by the commissioners courts

of the counties concerned.

(c) If, in the opinion of the commissioners court, it is

necessary to levy a special tax to establish and maintain a

detention home or parental school or to pay for the care and

training of juveniles as provided by Subsection (b) of this

section, the commissioners court may hold a special election on

the question of levying the tax. If a petition signed by 10

percent of the qualified voters of the county is submitted

requesting a special election, the commissioners court shall hold

the special election.

(d) All elections held under Subsection (c) of this section

shall be governed by the general laws relating to elections for

the levy of special school taxes.

Acts 1979, 66th Leg., p. 2391, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 62.002. MULTICOUNTY FACILITIES. (a) The purpose of this

section is to enable counties jointly to provide better probation

services and detention and diagnostic facilities for juveniles

than the counties, acting singly, would be able to provide.

(b) The commissioners courts of two or more counties may enter

into cooperative agreements to acquire, maintain, and operate

detention and diagnostic facilities for juveniles. The counties

may maintain, improve, and operate the property so acquired and

all improvements thereon, and may sell or lease all or any part

of the property and improvements in accordance with the terms of

the cooperative agreement. The counties may accept any donation

or gift made for the purpose of acquiring, maintaining, or

operating the juvenile facilities.

(c) In accordance with the terms of the cooperative agreement,

each county which is a party to the agreement may issue the bonds

of the county as provided by Chapter 1301, Government Code, for

the purpose of acquiring, maintaining, and operating the

facilities for juveniles.

(d) The commissioners courts of two or more counties may enter

into cooperative agreements to provide probation services for

juveniles. The cooperative agreement shall set forth in detail

how the probation services are to be provided and financed.

Acts 1979, 66th Leg., p. 2388, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

8.281, eff. Sept. 1, 2001.



CHAPTER 63. RESIDENTIAL FACILITIES FOR CERTAIN DELINQUENT CHILDREN

HUMAN RESOURCES CODE

TITLE 3. FACILITIES AND SERVICES FOR CHILDREN

SUBTITLE A. FACILITIES FOR CHILDREN

CHAPTER 63. RESIDENTIAL FACILITIES FOR CERTAIN DELINQUENT

CHILDREN

Sec. 63.001. DEFINITIONS. In this chapter:

(1) "Juvenile" means a person from the age of 10 to 18 years who

has been found to have engaged in delinquent conduct by a court

of competent jurisdiction.

(2) "Facility" means a residential facility for the placement of

juveniles for periods up to one year in length.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.003, eff. September 1, 2009.

Sec. 63.002. AUTHORITY TO OPERATE FACILITY. A county or a

combination of counties may, and they are hereby authorized to,

elect to own, establish, operate, and staff a long-term

residential facility for the detention of juvenile offenders.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.004, eff. September 1, 2009.

Sec. 63.003. GOVERNMENTAL NATURE OF FACILITY. The facility is

an agency of the state, a governmental unit, and a unit of local

government as defined and specified by Chapters 101 and 102,

Civil Practice and Remedies Code, and a local government as

defined by Section 791.003, Government Code.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.005, eff. September 1, 2009.

Sec. 63.004. BOARD OF TRUSTEES: SINGLE COUNTY FACILITY. The

facility shall be governed by a board of trustees. The board of

trustees for a facility created by a single county may be the

commissioners court of the forming county, or the commissioners

court may appoint from the qualified voters of the region to be

served a board of trustees consisting of no less than five nor

more than nine persons. If the board of trustees is appointed

from the qualified voters of the region to be served, the terms

of the members thereof shall be staggered by appointing not less

than one-third nor more than one-half of the members for one

year, or until their successors are appointed, and by appointing

the remaining members for two years, or until their successors

are appointed. Thereafter, all appointments shall be made for a

two-year period, or until their successors are appointed.

Appointments made to fill unexpired terms shall be for the period

of the unexpired term, or until a successor is appointed.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.006, eff. September 1, 2009.

Sec. 63.005. BOARD OF TRUSTEES: COMBINATION OF COUNTIES

FACILITY. A facility created by a combination of counties shall

be governed by a board of trustees. Such board of trustees shall

consist of not less than five nor more than nine members selected

from the commissioners court of such counties, or such

commissioners court may jointly appoint a board of trustees from

among the qualified voters of the region to be served in the

manner described above.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.007, eff. September 1, 2009.

Sec. 63.006. BOARD MEETINGS. The board of trustees shall make

rules to govern the holding of regular and special meetings. All

meetings of the board of trustees shall be open to the public to

the extent required by and in accordance with the general law of

this state requiring meetings of governmental bodies to be open

to the public. Should the board of trustees discuss any juvenile

either in residence in the facility, being transferred to the

facility, or who has formerly been a resident of the facility,

such discussion shall be conducted in closed session, and such

discussion, or any record thereof, shall not be open to the

public.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.008, eff. September 1, 2009.

Sec. 63.007. QUORUM. A majority of the membership of the board

of trustees shall constitute a quorum for the transaction of

business.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.009, eff. September 1, 2009.

Sec. 63.008. FACILITY ADMINISTRATION. The board of trustees is

responsible for the administration of the facility.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.010, eff. September 1, 2009.

Sec. 63.009. BOARD POLICIES. The board of trustees shall

develop policies consistent with the rules, regulations, and

standards of the Texas Juvenile Probation Commission.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.011, eff. September 1, 2009.

Sec. 63.010. STANDARDIZED PERSONNEL QUALIFICATIONS. The board

of trustees shall standardize qualifications for personnel

positions in the community center consistent with those

established by the Texas Juvenile Probation Commission.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.012, eff. September 1, 2009.

Sec. 63.011. ADVISORY COMMITTEES. The board of trustees may

appoint advisory committees to advise the board on matters

relating to the administration of the facility. No such

committee shall consist of less than five members, and the

appointment of such committees shall not relieve the board of

trustees of final responsibility and accountability as provided

in this chapter.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.013, eff. September 1, 2009.

Sec. 63.012. FACILITY EXECUTIVE DIRECTOR: APPOINTMENT. The

board of trustees shall appoint an executive director for the

facility.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.014, eff. September 1, 2009.

Sec. 63.013. FACILITY EXECUTIVE DIRECTOR: DELEGATED POWERS.

The executive director shall have the powers delegated by and be

subject to the policy direction of the board of trustees.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.015, eff. September 1, 2009.

Sec. 63.014. FACILITY PERSONNEL. The board of trustees or the

director may employ and train personnel for the administration of

the various programs and services of the facility. The employee

shall be provided the appropriate rights, privileges, and

benefits available to the employees of the governing bodies that

establish the facility. The board of trustees is authorized to

provide workers' compensation benefits in the manner provided by

Chapter 504, Labor Code.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.64, eff.

Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.016, eff. September 1, 2009.

Sec. 63.015. COUNTY CONTRIBUTIONS. Each county participating in

the creation of the facility may contribute lands, buildings,

personnel, and funds for the administration of the various

programs and services of the facility.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.017, eff. September 1, 2009.

Sec. 63.016. GIFTS, GRANTS, AND DONATIONS. The board of

trustees of the facility may accept gifts, grants, and donations

of money, personal property, and real property for use in the

administration of its programs and services.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.018, eff. September 1, 2009.

Sec. 63.017. SINGLE COUNTY FACILITY: ACQUISITION OF REAL

PROPERTY; RULES FOR ADMISSION; RATES CHARGED. (a) In the

instance of a facility formed by a single county, the

commissioners court of the creating county may acquire, through

gift, purchase, condemnation, or any other method, real property

for the purpose of locating a facility on such property. Such

property may be acquired outside of the boundaries of the

creating county if, in the opinion of the commissioners court of

the forming county, there will exist a demand for the services to

be provided by the facility in the county in which the facility

is to be located in addition to any need which may already exist

within the boundaries of the creating county.

(b) The board of trustees for a facility created by a single

county shall establish rules and regulations for the admission of

juveniles into the facility from other than the forming county.

Such rules may allow that the forming county shall have priority

in the placement of its juveniles into the facility. The board

may establish a rate of charges to be paid by the county of

origin of the juvenile being placed into the facility, and such

rates may be reduced for those juveniles being admitted from the

county which created the facility.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.019, eff. September 1, 2009.

Sec. 63.018. COMBINATION OF COUNTIES FACILITY: ACQUISITION OF

REAL PROPERTY; RULES FOR ADMISSION; RATES CHARGED. (a) In the

instance of a facility being created by two or more counties, the

commissioners courts of the forming counties may acquire, by

gift, purchase, condemnation, or other means, real property for

the purpose of locating the facility on such property. The

method of acquisition and the amount of cost sharing between

those counties shall be negotiated among the forming counties and

reduced to contract. Such property to be acquired shall be

situated within the boundaries of any one of the creating

counties.

(b) The board of trustees for a facility created by an

organizational component of two or more counties shall establish

rules and regulations for the admission of juveniles who are

residents of other than the creating counties. The board may

establish a rate of charges to be paid by the county of origin of

the juvenile being placed into the facility, and those rates may

be reduced for juveniles being admitted from a county that was

part of the organizational component that created the facility.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.020, eff. September 1, 2009.

Sec. 63.019. RULES REGULATING ADMINISTRATION OF SERVICES. The

board of trustees may make rules consistent with those

promulgated by the Texas Juvenile Probation Commission and the

policies, principles, and standards provided in this Act to

regulate the administration of services by the facility to the

juveniles placed into the facility.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.021, eff. September 1, 2009.

Sec. 63.020. MINIMUM SERVICES TO BE PROVIDED. The board of

trustees will provide at least the following services to a

juvenile who is placed into the facility:

(1) Education. Upon admission into the facility, the juvenile

will be tested to determine his educational level, and a program

of instruction consistent with the juvenile's educational level

shall be developed to educate the juvenile. Education shall be

given to each juvenile admitted in the facility consistent with

the standards set forth by the Texas Juvenile Probation

Commission.

(2) Counseling. Upon admission into the facility, the juvenile

shall be examined by a trained psychologist or psychiatrist to

determine if the juvenile would benefit from a program of

counseling. At the completion of such examination, the findings

of the psychologist or psychiatrist shall be forwarded to the

director in the form of a recommendation that counseling be given

to the juvenile, along with a program of counseling to be adhered

to by the staff of the facility.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.022, eff. September 1, 2009.

Sec. 63.021. LIST OF SERVICES. The board of trustees of the

facility shall devise a list of services that it will offer to

each juvenile who is placed into the facility for the use by the

court in making its determination as to whether the juvenile

would benefit by admission into the facility.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.023, eff. September 1, 2009.

Sec. 63.022. FACILITY RESEARCH AND RECRUITMENT AND TRAINING OF

PERSONNEL; CONTRACTS AUTHORIZED. The facility may engage in

research and in recruitment and training of personnel in support

of its programs and services and may make contracts for those

purposes.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.024, eff. September 1, 2009.

Sec. 63.023. FEES FOR SERVICES. The board of trustees for the

facility may charge reasonable fees to cover costs for services

provided, except where prohibited by other service contracts or

by law.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.025, eff. September 1, 2009.

Sec. 63.024. PAYMENT OF FEES BY COUNTY. In collecting fees for

the treatment rendered juveniles, the director will bill directly

that county in which the juvenile resided prior to his admission

to the facility. The county that receives such a bill from the

director must pay that bill within 45 days of its receipt.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.026, eff. September 1, 2009.

Sec. 63.025. ADMISSION OF AND PAYMENT FOR SERVICES PROVIDED TO

JUVENILES RESIDING IN ANOTHER COUNTY. The board of trustees may

provide that juveniles who reside outside the boundaries of a

county that participated in the formation of the facility may be

admitted to the facility. However, the charges to the county of

residence of the juvenile may be billed at a rate higher than

that charged to a county that participated in the formation of

the facility.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.027, eff. September 1, 2009.

Sec. 63.026. COURT-ORDERED ADMISSION. A juvenile may be

admitted upon the order of a court of competent jurisdiction that

finds that the juvenile has engaged in delinquent conduct and is

in need of supervision or is experiencing a dysfunctional home

environment and will benefit from placement in the facility.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.028, eff. September 1, 2009.

Sec. 63.027. LIMITATION ON PERIOD FOR JUVENILE'S RESIDENCE. The

court will include in its order the length of time that the

juvenile will reside in the facility, which will not exceed a

period of one year. At the conclusion of the one-year period,

the court will make a determination as to whether the juvenile

will benefit from further residence within the facility. The

court may then order the juvenile to be placed into the facility

for additional time not to exceed one year.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.029, eff. September 1, 2009.

Sec. 63.028. MODIFICATION OF COURT ORDER. The court may modify

any order by which a juvenile is placed in the facility upon

recommendation of the director of the facility.

Added by Acts 1989, 71st Leg., ch. 564, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 13.030, eff. September 1, 2009.



CHAPTER 64. OFFICE OF INDEPENDENT OMBUDSMAN OF THE TEXAS YOUTH COMMISSION

HUMAN RESOURCES CODETITLE 3. FACILITIES AND SERVICES FOR CHILDRENSUBTITLE A. FACILITIES FOR CHILDRENCHAPTER 64. OFFICE OF INDEPENDENT OMBUDSMAN OF THE TEXAS YOUTH COMMISSIONSUBCHAPTER A. GENERAL PROVISIONSSec. 64.001. DEFINITIONS. In this chapter:(1) "Commission" means the Texas Youth Commission.(2) "Independent ombudsman" means the individual who has been appointed under this chapter to the office of independent ombudsman.(3) "Office" means the office of independent ombudsman created under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 57, eff. June 8, 2007.

Sec. 64.002. ESTABLISHMENT; PURPOSE. The office of independent ombudsman is a state agency established for the purpose of investigating, evaluating, and securing the rights of the children committed to the commission, including a child released under supervision before final discharge.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 57, eff. June 8, 2007.

Sec. 64.003. INDEPENDENCE. (a) The independent ombudsman in the performance of its duties and powers under this chapter acts independently of the commission.(b) Funding for the independent ombudsman is appropriated separately from funding for the commission.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 57, eff. June 8, 2007.

SUBCHAPTER B. APPOINTMENT AND MANAGEMENT OF OFFICESec. 64.051. APPOINTMENT OF INDEPENDENT OMBUDSMAN. (a) The governor shall appoint the independent ombudsman with the advice and consent of the senate for a term of two years, expiring February 1 of odd-numbered years.(b) A person appointed as independent ombudsman is eligible for reappointment but may not serve more than three terms in that capacity.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 57, eff. June 8, 2007.

Sec. 64.052. ASSISTANTS. The independent ombudsman may hire assistants to perform, under the direction of the independent ombudsman, the same duties and exercise the same powers as the independent ombudsman.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 57, eff. June 8, 2007.

Sec. 64.053. CONFLICT OF INTEREST. (a) A person may not serve as independent ombudsman or as an assistant to the independent ombudsman if the person or the person's spouse:(1) is employed by or participates in the management of a business entity or other organization receiving funds from the commission;(2) owns or controls, directly or indirectly, any interest in a business entity or other organization receiving funds from the commission; or(3) uses or receives any amount of tangible goods, services, or funds from the commission.(b) A person may not serve as independent ombudsman or as an assistant to the independent ombudsman if the person or the person's spouse is required to register as a lobbyist under Chapter 305, Government Code, because of the person's activities for compensation on behalf of a profession related to the operation of the commission.(c) A person may not serve as independent ombudsman or as an assistant to the independent ombudsman if the person or the person's spouse is an officer, employee, manager, or paid consultant of a Texas trade association in the field of criminal or juvenile justice.(d) For the purposes of this section, a Texas trade association is a nonprofit, cooperative, and voluntarily joined association of business or professional competitors in this state designed to assist its members and its industry or profession in dealing with mutual business or professional problems and in promoting their common interest.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 57, eff. June 8, 2007.

Sec. 64.054. SUNSET PROVISION. (a) The office is subject to review under Chapter 325, Government Code (Texas Sunset Act), but is not abolished under that chapter. The office shall be reviewed during the periods in which the Texas Youth Commission is reviewed.(b) Notwithstanding Subsection (a), the Sunset Advisory Commission shall focus its review of the office on compliance with requirements placed on the office by legislation enacted by the 81st Legislature, Regular Session, 2009, that becomes law. This subsection expires September 1, 2011.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 57, eff. June 8, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 2.001, eff. June 19, 2009.

Sec. 64.055. REPORT. (a) The independent ombudsman shall submit on a quarterly basis to the governor, the lieutenant governor, the state auditor, and each member of the legislature a report that is both aggregated and disaggregated by individual facility and describes:(1) the work of the independent ombudsman;(2) the results of any review or investigation undertaken by the independent ombudsman, including reviews or investigation of services contracted by the commission; and(3) any recommendations that the independent ombudsman has in relation to the duties of the independent ombudsman.(b) The independent ombudsman shall immediately report to the governor, the lieutenant governor, the speaker of the house of representatives, the state auditor, and the office of the inspector general of the commission any particularly serious or flagrant:(1) case of abuse or injury of a child committed to the commission;(2) problem concerning the administration of a commission program or operation;(3) problem concerning the delivery of services in a facility operated by or under contract with the commission; or(4) interference by the commission with an investigation conducted by the office.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 57, eff. June 8, 2007.

Sec. 64.056. COMMUNICATION AND CONFIDENTIALITY. (a) The commission shall allow any child committed to the commission to communicate with the independent ombudsman or an assistant to the ombudsman. The communication:(1) may be in person, by mail, or by any other means; and(2) is confidential and privileged.(b) The records of the independent ombudsman are confidential, except that the independent ombudsman shall:(1) share with the office of inspector general of the commission a communication with a child that may involve the abuse or neglect of the child; and(2) disclose its nonprivileged records if required by a court order on a showing of good cause.(c) The independent ombudsman may make reports relating to an investigation public after the investigation is complete but only if the names of all children, parents, and employees are redacted from the report and remain confidential.(d) The name, address, or other personally identifiable information of a person who files a complaint with the office of independent ombudsman, information generated by the office of independent ombudsman in the course of an investigation, and confidential records obtained by the office of independent ombudsman are confidential and not subject to disclosure under Chapter 552, Government Code, except that the information and records, other than confidential information and records concerning a pending law enforcement investigation or criminal action, may be disclosed to the appropriate person if the office determines that disclosure is:(1) in the general public interest;(2) necessary to enable the office to perform the responsibilities provided under this section; or(3) necessary to identify, prevent, or treat the abuse or neglect of a child.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 57, eff. June 8, 2007.

Sec. 64.057. PROMOTION OF AWARENESS OF OFFICE. The independent ombudsman shall promote awareness among the public and the children committed to the commission of:(1) how the office may be contacted;(2) the purpose of the office; and(3) the services the office provides.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 57, eff. June 8, 2007.

Sec. 64.058. RULEMAKING AUTHORITY. (a) The office by rule shall establish policies and procedures for the operations of the office of independent ombudsman.(b) The office and the commission shall adopt rules necessary to implement Section 64.060, including rules that establish procedures for the commission to review and comment on reports of the office and for the commission to expedite or eliminate review of and comment on a report due to an emergency or a serious or flagrant circumstance described by Section 64.055(b).

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 57, eff. June 8, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 2.002, eff. June 19, 2009.

Sec. 64.059. AUTHORITY OF STATE AUDITOR. The office is subject to audit by the state auditor in accordance with Chapter 321, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 57, eff. June 8, 2007.

Sec. 64.060. REVIEW AND FORMAT OF REPORTS. (a) The office shall accept, both before and after publication, comments from the commission concerning the following types of reports published by the office under this chapter:(1) the office's quarterly report under Section 64.055(a);(2) reports concerning serious or flagrant circumstances under Section 64.055(b); and(3) any other formal reports containing findings and making recommendations concerning systemic issues that affect the commission.(b) The commission may not submit comments under Subsection (a) after the 30th day after the date the report on which the commission is commenting is published.(c) The office shall ensure that reports described by Subsection (a) are in a format to which the commission can easily respond.(d) After receipt of comments under this section, the office is not obligated to change any report or change the manner in which the office performs the duties of the office.

Added by Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 2.003, eff. June 19, 2009.

Sec. 64.061. COMPLAINTS. (a) The office shall maintain a system to promptly and efficiently act on complaints filed with the office that relate to the operations or staff of the office. The office shall maintain information about parties to the complaint, the subject matter of the complaint, a summary of the results of the review or investigation of the complaint, and the disposition of the complaint. (b) The office shall make information available describing its procedures for complaint investigation and resolution.(c) The office shall periodically notify the complaint parties of the status of the complaint until final disposition.

Added by Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 2.003, eff. June 19, 2009.

SUBCHAPTER C. DUTIES AND POWERSSec. 64.101. DUTIES AND POWERS. (a) The independent ombudsman shall:(1) review the procedures established by the commission and evaluate the delivery of services to children to ensure that the rights of children are fully observed;(2) review complaints filed with the independent ombudsman concerning the actions of the commission and investigate each complaint in which it appears that a child may be in need of assistance from the independent ombudsman;(3) conduct investigations of complaints, other than complaints alleging criminal behavior, if the office determines that:(A) a child committed to the commission or the child's family may be in need of assistance from the office; or(B) a systemic issue in the commission's provision of services is raised by a complaint;(4) review or inspect periodically the facilities and procedures of any institution or residence in which a child has been placed by the commission, whether public or private, to ensure that the rights of children are fully observed;(5) provide assistance to a child or family who the independent ombudsman determines is in need of assistance, including advocating with an agency, provider, or other person in the best interests of the child;(6) review court orders as necessary to fulfill its duties;(7) recommend changes in any procedure relating to the treatment of children committed to the commission;(8) make appropriate referrals under any of the duties and powers listed in this subsection; and(9) supervise assistants who are serving as advocates in their representation of children committed to the commission in internal administrative and disciplinary hearings.(b) The independent ombudsman may apprise persons who are interested in a child's welfare of the rights of the child.(c) To assess if a child's rights have been violated, the independent ombudsman may, in any matter that does not involve alleged criminal behavior, contact or consult with an administrator, employee, child, parent, expert, or any other individual in the course of its investigation or to secure information.(d) Notwithstanding any other provision of this chapter, the independent ombudsman may not investigate alleged criminal behavior.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 57, eff. June 8, 2007.

Sec. 64.102. TREATMENT OF COMMISSION EMPLOYEES WHO COOPERATE WITH INDEPENDENT OMBUDSMAN. The commission may not discharge or in any manner discriminate or retaliate against an employee who in good faith makes a complaint to the office of independent ombudsman or cooperates with the office in an investigation.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 57, eff. June 8, 2007.

Sec. 64.103. TRAINING. The independent ombudsman shall attend annual sessions, including the training curriculum for juvenile correctional officers required under Section 61.0356, and may participate in other appropriate professional training.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 57, eff. June 8, 2007.

Sec. 64.104. MEMORANDUM OF UNDERSTANDING. (a) The office and the commission shall enter into a memorandum of understanding concerning:(1) the most efficient manner in which to share information with one another; and(2) the procedures for handling overlapping monitoring duties and activities performed by the office and the commission.(b) The memorandum of understanding entered into under Subsection (a), at a minimum, must:(1) address the interaction of the office with that portion of the commission that conducts an internal audit under Section 61.0331;(2) address communication between the office and the commission concerning individual situations involving children committed to the commission and how those situations will be documented and handled;(3) contain guidelines on the office's role in relevant working groups and policy development decisions at the commission;(4) ensure opportunities for sharing information between the office and the commission for the purposes of assuring quality and improving programming within the commission; and(5) preserve the independence of the office by authorizing the office to withhold information concerning matters under active investigation by the office from the commission and commission staff and to report the information to the governor.

Added by Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 2.004, eff. June 19, 2009.

SUBCHAPTER D. ACCESS TO INFORMATIONSec. 64.151. ACCESS TO INFORMATION OF GOVERNMENTAL ENTITIES. (a) The commission shall allow the independent ombudsman access to its records relating to the children committed to the commission.(b) The Department of Public Safety shall allow the independent ombudsman access to the juvenile justice information system established under Subchapter B, Chapter 58, Family Code.(c) A local law enforcement agency shall allow the independent ombudsman access to its records relating to any child in the care or custody of the commission.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 57, eff. June 8, 2007.

Sec. 64.152. ACCESS TO INFORMATION OF PRIVATE ENTITIES. The independent ombudsman shall have access to the records of a private entity that relate to a child committed to the commission.

Added by Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 57, eff. June 8, 2007.



CHAPTER 72. HEAD START PROGRAMS

HUMAN RESOURCES CODE

TITLE 3. FACILITIES AND SERVICES FOR CHILDREN

SUBTITLE B. SERVICES FOR CHILDREN

CHAPTER 72. HEAD START PROGRAMS

Sec. 72.001. DEFINITION. In this chapter, "Head Start program"

means the federal program established under the Head Start Act

(42 U.S.C. Section 9831 et seq.) and its subsequent amendments.

Added by Acts 1999, 76th Leg., ch. 402, Sec. 2, eff. Aug. 30,

1999.

Sec. 72.002. EDUCATIONAL SERVICES. To promote the comprehensive

health, safety, and well-being of children receiving child care

through Head Start programs, a program provider shall provide

educational services to children participating in the program so

that each child is prepared to enter school and is ready to learn

after completing the program. The educational services provided

must include components designed to enable a child to:

(1) develop phonemic, print, and numeracy awareness, including

the ability to:

(A) recognize that letters of the alphabet are a special

category of visual graphics that can be individually named;

(B) recognize a word as a unit of print;

(C) identify at least 10 letters of the alphabet; and

(D) associate sounds with written words;

(2) understand and use language to communicate for various

purposes;

(3) understand and use an increasingly complex and varied

vocabulary;

(4) develop and demonstrate an appreciation of books; and

(5) progress toward mastery of the English language, if the

child's primary language is a language other than English.

Added by Acts 1999, 76th Leg., ch. 402, Sec. 2, eff. Aug. 30,

1999.

Sec. 72.003. COORDINATION OF SERVICES. (a) In a manner

consistent with federal law and regulations, each Head Start and

Early Head Start program provider shall coordinate with the Texas

Workforce Commission and local workforce development boards

regarding subsidized child-care services.

(b) The coordination required by this section must include

coordinating to ensure, to the extent practicable, that full-day,

full-year child-care services are available to meet the needs of

low-income parents who are working or participating in workforce

training or workforce education. The coordination may also

include:

(1) cooperating with the Texas Workforce Commission regarding

studies conducted by the commission;

(2) collecting data necessary to determine a child's eligibility

for subsidized child-care services or a Head Start or Early Head

Start program, when permissible;

(3) cooperating to provide for staff training and professional

development activities;

(4) identifying and developing methods for the collaborative

provision of subsidized child-care services and Head Start or

Early Head Start program services, including:

(A) sharing facilities or staff; and

(B) increasing the enrollment capacity of those programs;

(5) identifying child-care facilities located in close proximity

to Head Start or Early Head Start programs; and

(6) coordinating transportation between child-care facilities

identified under Subdivision (5) and a Head Start or Early Head

Start program.

Added by Acts 2001, 77th Leg., ch. 616, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 73. INTERAGENCY COUNCIL ON EARLY CHILDHOOD INTERVENTION SERVICES

HUMAN RESOURCES CODE

TITLE 3. FACILITIES AND SERVICES FOR CHILDREN

SUBTITLE B. SERVICES FOR CHILDREN

CHAPTER 73. INTERAGENCY COUNCIL ON EARLY CHILDHOOD INTERVENTION

SERVICES

Sec. 73.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of the Interagency Council on Early

Childhood Intervention.

(2) "Council" means the Interagency Council on Early Childhood

Intervention.

(3) "Developmental delay" means a significant variation in

normal development as measured by appropriate diagnostic

instruments and procedures, in one or more of the following

areas:

(A) cognitive development;

(B) physical development;

(C) communication development;

(D) social or emotional development; or

(E) adaptive development.

Added by Acts 1983, 68th Leg., p.1012, ch. 235, art. 4, Sec.

4(a), eff. Sept. 1, 1983. Amended by Acts 1985, 69th Leg., ch.

931, art. 12, Sec. 1, eff. Sept. 1, 1985; Acts 1997, 75th Leg.,

ch. 923, Sec. 1, eff. Sept. 1, 1997.

Sec. 73.002. BOARD. (a) The council is governed by a board

composed of:

(1) eight lay members who are the family members of children

with developmental delay, appointed by the governor with the

advice and consent of the senate; and

(2) one member who is a representative of the Texas Education

Agency, appointed by the commissioner of education.

(b) In addition to the members appointed under Subsection (a),

nonvoting representatives shall be appointed by the commissioner

or executive head of the following agencies to actively

participate in board deliberations and advise the board on the

appointing agency's perspective and concerns regarding the early

childhood intervention program:

(1) the Texas Department of Health;

(2) the Texas Department of Mental Health and Mental

Retardation;

(3) the Texas Commission on Alcohol and Drug Abuse;

(4) the Texas Department of Human Services;

(5) the Department of Protective and Regulatory Services; and

(6) the Texas Workforce Commission.

(c) Five of the lay members of the board must be the parents of

children who are receiving or have received early childhood

intervention services. Each state agency member on or

representative to the board appointed under Subsection (a) or (b)

must have administrative responsibility in the agency represented

by the member or representative for early childhood intervention

or related services and must have authority to make decisions

and, subject to the approval of the appropriate commissioner or

executive head, commit resources on behalf of the appointing

agency.

(d) Members of the board appointed under Subsection (a) serve

for staggered six-year terms, with the terms of three members

expiring February 1 of each odd-numbered year. The

representatives to the board appointed under Subsection (b) serve

as nonvoting participants and serve at the will of the appointing

authority. If a representative appointed by a state agency under

Subsection (b) terminates employment with the agency, the

representative's position becomes vacant on the date of

termination. It is a ground for removal from the board if a

member appointed by a state agency under Subsection (a)

terminates employment with the agency.

(e) The governor shall designate a member of the board as the

presiding officer of the board to serve in that capacity at the

will of the governor. The members of the board shall elect one

member of the board to serve as assistant presiding officer. The

assistant presiding officer shall serve a two-year term.

(f) The board shall meet at least quarterly and shall adopt

rules for the conduct of its meetings.

(g) Any action taken by the board must be approved by a majority

vote of the members present.

(h) The board shall establish regulations, policies, and

procedures for carrying out the council's duties under this

chapter.

(i) The board shall develop and implement policies that provide

the public with a reasonable opportunity to appear before the

board and to speak on any issue under the jurisdiction of the

council.

Added by Acts 1983, 68th Leg., p. 1012,. ch. 235, art. 4, Sec.

4(a), eff. Sept. 1, 1983. Amended by Acts 1985, 69th Leg., ch.

264, Sec. 21, eff. Aug. 26, 1985; Acts 1985, 69th Leg., ch. 931,

art. 12, Sec. 1, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch.

747, Sec. 30, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 165,

Sec. 6.56, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 923,

Sec. 2, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 33, Sec. 1,

eff. Sept. 1, 1999.

Sec. 73.0021. ELIGIBILITY REQUIREMENT FOR BOARD MEMBERSHIP. (a)

Appointments to the board shall be made without regard to race,

color, disability, sex, religion, age, or national origin.

(b) A person is not eligible for appointment as a board member

if:

(1) the person does not meet the eligibility requirements under

Section 73.002;

(2) the person or the person's spouse is an officer of an agency

or paid counsel of an organization with which the council engages

in a contractual relationship; or

(3) the person violates a prohibition established by Section

73.0024.

Added by Acts 1997, 75th Leg., ch. 923, Sec. 3, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 33, Sec. 2, eff. Sept.

1, 1999.

Sec. 73.0022. REMOVAL OF BOARD MEMBERS. (a) It is a ground for

removal from the board if a member:

(1) is not eligible for appointment to the board under Section

73.002;

(2) does not maintain during service on the board the

qualifications required by Section 73.002;

(3) has or develops an interest that conflicts or appears to

conflict with the member's position on the board or violates a

prohibition established by Section 73.0024;

(4) cannot discharge the member's duties for a substantial part

of the term for which the member is appointed because of illness

or disability; or

(5) is absent for more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year.

(b) The validity of an action of the board is not affected by

the fact that it was taken when grounds for removal of a board

member existed.

(c) If the executive director of the council has knowledge that

a potential ground for removal exists, the executive director

shall notify the presiding officer of the board. The presiding

officer shall then notify the appropriate appointing authority of

the potential removal and the cause for the potential removal

action.

(d) If a board member is removed for cause, the appointing

authority shall make a subsequent appointment for the remainder

of that board member's term.

Added by Acts 1997, 75th Leg., ch. 923, Sec. 4, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 33, Sec. 3, eff. Sept.

1, 1999.

Sec. 73.0023. BOARD MEMBER TRAINING. (a) A person who is

appointed to and qualifies for office as a member of the board

may not vote, deliberate, or be counted as a member in attendance

at a meeting of the board until the person completes a training

program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the council and the board;

(2) the programs operated by the council;

(3) the role and functions of the council;

(4) the rules of the council with an emphasis on the rules that

relate to disciplinary and investigatory authority;

(5) the current budget for the council;

(6) the results of the most recent formal audit of the council;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the council or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 1999, 76th Leg., ch. 33, Sec. 4, eff. Sept. 1,

1999.

Sec. 73.0024. RESTRICTIONS ON BOARD MEMBERS AND EMPLOYEES. (a)

In this section, "Texas trade association" means a cooperative

and voluntarily joined association of business or professional

competitors in this state designed to assist its members and its

industry or profession in dealing with mutual business or

professional problems and in promoting their common interest.

(b) A person may not be a member of the board and may not be a

council employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) and its subsequent amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of early childhood

intervention; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of early

childhood intervention.

(c) A person may not be a member of the board or act as the

general counsel to the board or the council if the person is

required to register as a lobbyist under Chapter 305, Government

Code, because of the person's activities for compensation on

behalf of a profession related to the operation of the council.

Added by Acts 1999, 76th Leg., ch. 33, Sec. 4, eff. Sept. 1,

1999.

Sec. 73.0025. COMPLAINT PROCESS. (a) The board shall develop a

method for responding to complaints regarding services provided

by the council.

(b) The council shall maintain a file on each written complaint

filed with the council. The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the council;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

council closed the file without taking action other than to

investigate the complaint.

(c) The council shall provide to the person filing the complaint

and to each person who is a subject of the complaint a copy of

the council's policies and procedures relating to complaint

investigation and resolution.

(d) The council, at least quarterly until final disposition of

the complaint, shall notify the person filing the complaint and

each person who is a subject of the complaint of the status of

the investigation unless the notice would jeopardize an

undercover investigation.

Added by Acts 1999, 76th Leg., ch. 33, Sec. 4, eff. Sept. 1,

1999.

Sec. 73.003. STRATEGIC PLAN. The council shall develop and

implement a strategic plan for a statewide system of early

childhood intervention services, as required by Subchapter VIII,

Individuals with Disabilities Education Act (IDEA) (20 U.S.C.

Section 1471 et seq.), and its subsequent amendments, to ensure

that the provisions of this chapter are properly implemented by

the agencies affected.

Added by Acts 1983, 68th Leg., p. 1012, ch. 235, art. 4, Sec.

4(a), eff. Sept. 1, 1983. Amended by Acts 1985, 69th Leg., ch.

931, art. 12, Sec. 1, eff. Sept. 1, 1985; Acts 1997, 75th Leg.,

ch. 923, Sec. 5, eff. Sept. 1, 1997.

Sec. 73.004. ADVISORY COMMITTEE. (a) The governor shall

appoint an advisory committee to assist the council in the

performance of its duties. The council shall establish the size

and composition of the committee by rule, consistent with federal

regulations and state rules. The governor or the council may also

appoint ex officio members to serve for specific purposes to

assist the council in the performance of its duties.

(b) The committee shall meet and serve under the rules of the

board, but the committee shall elect its own presiding officer.

The committee may be divided into regional committees to assist

the council in community-level program planning and

implementation.

(c) The advisory committee is not subject to Article 6252-33,

Revised Statutes.

Added by Acts 1983, 68th Leg., p. 1012, ch. 235, art. 4, Sec.

4(a), eff. Sept. 1, 1983. Amended by Acts 1985, 69th Leg., ch.

931, art. 12, Sec. 1, eff. Sept. 1, 1985; Acts 1991, 72nd Leg.,

1st C.S., ch. 15, Sec. 5.18, eff. Sept. 1, 1991; Acts 1997, 75th

Leg., ch. 923, Sec. 6, eff. Sept. 1, 1997.

Sec. 73.0041. ADVISORY COMMITTEE DUTIES. The advisory committee

established under Section 73.004 shall perform the duties and

responsibilities required of an advisory committee under

Subchapter VIII, Individuals with Disabilities Education Act

(IDEA) (20 U.S.C. Section 1471 et seq.), and its subsequent

amendments.

Added by Acts 1997, 75th Leg., ch. 923, Sec. 7, eff. Sept. 1,

1997.

Sec. 73.0045. POWERS AND DUTIES OF COMMISSIONER OF HEALTH AND

HUMAN SERVICES. The commissioner of health and human services

has the powers and duties relating to the board and the executive

director of the board as provided by Section 531.0055, Government

Code. To the extent a power or duty given to the board or

executive director by this chapter or another law conflicts with

Section 531.0055, Government Code, Section 531.0055 controls.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 2.06, eff. Sept. 1,

1999.

Sec. 73.005. BOARD POWERS AND DUTIES. (a) The board with the

advice of the advisory committee shall address contemporary

issues affecting intervention services in the state including:

(1) successful intervention strategies;

(2) personnel preparation and continuing education;

(3) screening services;

(4) day or respite care services;

(5) public awareness; and

(6) contemporary research.

(b) The board with the advice of the advisory committee shall

advise the legislature on legislation that is needed to maintain

a statewide system of quality intervention services for children

with developmental delay who are under three years of age and the

families of those children. The council may develop and submit

legislation to the legislature or comment on pending legislation

that affects this population.

Added by Acts 1983, 68th Leg., p. 1012, ch. 235, art. 4, Sec.

4(a), eff. Sept. 1, 1983. Amended by Acts 1985, 69th Leg., ch.

931, art. 12, Sec. 1, eff. Sept. 1, 1985; Acts 1997, 75th Leg.,

ch. 923, Sec. 8, eff. Sept. 1, 1997.

Sec. 73.0051. POWERS AND DUTIES OF COUNCIL. (a) The council is

the lead agency designated by the governor under Subchapter VIII,

Individuals with Disabilities Education Act (IDEA) (20 U.S.C.

Section 1471 et seq.), and its subsequent amendments, for the

administration, supervision, and monitoring of a statewide

comprehensive system of early intervention services that will

ensure that all infants and toddlers in this state who are below

the age of three and have developmental needs or are at risk of

developmental delay receive services that are provided in

partnership with their families and in the context of their local

community.

(b) The council by rule shall:

(1) provide for compliance with the terms and provisions of

applicable federal and state laws in the administration of

programs and the delivery of services under this chapter;

(2) establish a program to monitor fiscal and program

implementation; and

(3) establish appropriate sanctions for providers who fail to

comply with statutory and regulatory fiscal and program

requirements.

(c) The council may enter into, administer, and monitor

contracts with providers for programs and projects authorized

under this chapter.

(d) The council shall periodically monitor program activities

and fiscal performance of the entities funded under this chapter

to:

(1) determine compliance with federal and state requirements;

(2) assess the performance of the entities in identifying

children under three years of age with developmental delay in

populations at risk of developmental delay; and

(3) issue reports regarding program monitoring.

(e) The council may apply for and accept gifts, grants, and

donations from public and private sources for use in programs

authorized under this chapter. The council shall deposit money

received under this section into the state treasury.

(f) The council shall:

(1) cooperate with the Health and Human Services Commission and

other local, state, and federal agencies in the strategic

planning, funding, delivery, and monitoring of services

authorized under this chapter; and

(2) jointly with the Department of Protective and Regulatory

Services develop and implement policies applicable to providers

of services authorized under this chapter in situations involving

service recipients who are vulnerable to abuse or neglect.

(g) The council shall make periodic reports as required by law

to other agencies, the legislature, appropriate committees, the

governor, and the Secretary of the United States Department of

Education.

(h) The council shall ensure that all programs and council

functions are conducted in a nondiscriminatory manner.

(i) The council shall include parents when deciding the

appropriate treatment for the needs of their child or children.

After establishing an initial and ongoing treatment plan for a

child, the council shall ensure that the child's parents continue

to be included in all decisions relating to the services provided

to the child, including the determination of the most appropriate

setting for the child to receive services. The council shall

ensure that a child's parents receive written notification of the

progress toward meeting the child's treatment plan. The

notification must include details to assist parents in meeting

the child's treatment goals.

(j) The council shall not limit services to solely natural

environments but shall also make alternatives available when

early intervention cannot be achieved satisfactorily in a natural

environment.

(k) The council shall cooperate with the Health and Human

Services Commission to select an appropriate automated system or

systems currently used by a state agency to plan, manage, and

maintain records of client services. If cost-effective, the

council may use the automated system or systems to carry out

other appropriate council administrative functions.

(l) The council by rule may establish a system of payments by

families of children receiving services under this chapter,

including a schedule of sliding fees, in a manner consistent with

34 C.F.R. Sections 303.12(a)(3)(iv), 303.520, and 303.521.

Added by Acts 1997, 75th Leg., ch. 923, Sec. 9, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 33, Sec. 5, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 198, Sec. 2.114, eff. Sept. 1,

2003.

Sec. 73.0052. PERSONNEL MATTERS. (a) The executive director or

the executive director's designee shall provide to members of the

board and to the employees of the council, as often as necessary,

information regarding the requirements for office or employment

under this chapter, including information regarding a person's

responsibilities under applicable laws relating to standards of

conduct for state officers or employees.

(b) The commissioner of health and human services shall employ

an executive director in accordance with Section 531.0056,

Government Code. The executive director shall establish necessary

administrative units and hire other necessary employees.

(c) Utilizing established standards, the commissioner of health

and human services shall evaluate the performance of the

executive director annually.

(d) The executive director or the executive director's designee

shall develop an intra-agency career ladder program. Employees

will be notified of all available positions. When appropriate,

postings will be made available to council employees before

public posting.

(e) The executive director or the executive director's designee

shall develop a system of annual performance evaluations based on

measurable job tasks. All merit pay for council employees must be

based on the system established under this subsection.

(f) The executive director or the executive director's designee

shall prepare and maintain a written policy statement to assure

implementation of a program of equal employment opportunity under

which all personnel transactions are made without regard to race,

color, handicap, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel;

(2) a comprehensive analysis of the agency workforce that meets

federal and state laws, rules, and regulations and instructions

promulgated directly from those laws, rules, and regulations; and

(3) procedures by which a determination can be made of

significant underutilization in the council's workforce of all

persons for whom federal or state laws, rules, and regulations

and instructions promulgated directly from those laws, rules, and

regulations encourage a more equitable balance and reasonable

methods to appropriately address those areas of significant

underutilization.

(g) The policy statement prepared under Subsection (f) must:

(1) cover an annual period;

(2) be updated at least annually; and

(3) be filed with the governor.

(h) The board shall develop and implement policies that clearly

separate the policymaking responsibilities of the board and the

management responsibilities of the executive director and the

staff of the council.

Added by Acts 1997, 75th Leg., ch. 923, Sec. 10, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 33, Sec. 6, eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 1460, Sec. 2.07, eff. Sept. 1,

1999.

Sec. 73.006. REIMBURSEMENT FOR EXPENSES. (a) An agency member

on or agency representatives to the board and the advisory

committee, if any, are entitled to reimbursement for expenses

incurred in the performance of their duties by the appointing

agencies in accordance with the travel provisions for state

employees in the General Appropriations Act.

(b) The lay members of the board and advisory committee are

entitled to reimbursement for reasonable and necessary expenses

incurred in the performance of board or advisory committee

duties, including reimbursement for child care.

(c) The agencies that have a member or representatives on the

board shall provide staff support to the council as needed. The

agencies may provide staff support to the committee.

(d) A board member, a nonvoting representative to the board, or

an advisory committee member who is disabled and who, because of

the disability, requires attendant care to perform the person's

duties is entitled to reimbursement for the cost of the attendant

care.

Added by Acts 1983, 68th Leg., p. 1012, ch. 235, art. 4, Sec.

4(a), eff. Sept. 1, 1983. Amended by Acts 1985, 69th Leg., ch.

931, art. 12, Sec. 1, eff. Sept. 1, 1985; Acts 1993, 73rd Leg.,

ch. 747, Sec. 31, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch.

76, Sec. 8.142, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch.

923, Sec. 11, eff. Sept. 1, 1997.

Sec. 73.007. PUBLIC AWARENESS AND TRAINING. The council shall

develop and implement:

(1) a general public awareness strategy focusing on the

importance of prenatal care and early identification of infants

and toddlers with developmental delay and the availability of

resources to meet their needs; and

(2) a statewide plan for conducting training and technical

assistance for service providers, primary referral sources, and

families with children under three years of age with

developmental delay.

Added by Acts 1983, 68th Leg., p. 1012, ch. 235, art. 4, Sec.

4(a), eff. Sept. 1, 1983. Amended by Acts 1985, 69th Leg., ch.

264, Sec. 22, eff. Aug. 26, 1985; Acts 1985, 69th Leg., ch. 931,

art. 12, Sec. 1, eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch.

923, Sec. 12, eff. Sept. 1, 1997.

Sec. 73.008. EARLY IDENTIFICATION STRATEGY. (a) The council

shall develop and implement a statewide strategy for:

(1) the early identification of children under three years of

age with developmental delay;

(2) improving the early identification of children under three

years of age with developmental delay in populations at risk of

developmental delay, through measures such as:

(A) targeting at-risk populations and appropriate geographical

regions; and

(B) monitoring the performance of providers of services

authorized under this chapter in identifying those children; and

(3) the coordination of programs with other agencies serving

children with developmental delay, including the coordination of

policy issues that affect children with developmental delay who

are three years of age or older.

(b) The strategy must include plans to:

(1) incorporate, strengthen, and expand similar existing local

efforts;

(2) incorporate and coordinate screening services currently

provided through a public agency;

(3) establish a liaison with primary referral sources, including

hospitals, physicians, public health facilities, and day-care

facilities, to encourage referrals of children with developmental

delay; and

(4) provide active leadership in addressing issues affecting the

effectiveness of services for children with developmental delay,

including issues such as the provision of respite care and

development of incentives to encourage provision of respite care

by providers of services authorized under this chapter.

Added by Acts 1983, 68th Leg., p. 1012, ch. 235, art. 4, Sec.

4(a), eff. Sept. 1, 1983. Amended by Acts 1985, 69th Leg., ch.

931, art. 12, Sec. 1, eff. Sept. 1, 1985; Acts 1997, 75th Leg.,

ch. 923, Sec. 13, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch.

33, Sec. 7, eff. Sept. 1, 1999.

Sec. 73.009. REFERRAL FOR SERVICES. (a) The council shall

establish policies concerning services described by this section.

A child under three years of age and the child's family may be

referred for services described by this section if the child is:

(1) identified as developmentally delayed;

(2) suspected of being developmentally delayed; or

(3) considered at risk of developmental delay.

(b) For each child referred, the council shall:

(1) seek appropriate medical or developmental screening or

evaluation and if such screening services or evaluation services

are not available, the council shall provide those services

either directly or by contract; and

(2) refer the child to a public or private program that can meet

the child's needs.

(c) Services under this section shall be provided in a manner

that minimizes intrusion into family privacy.

Added by Acts 1983, 68th Leg., p. 1012, ch. 235, art. 4, Sec.

4(a), eff. Sept. 1, 1983. Amended by Acts 1985, 69th Leg., ch.

931, art. 12, Sec. 1, eff. Sept. 1, 1985; Acts 1993, 73rd Leg.,

ch. 747, Sec. 32, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch.

923, Sec. 14, eff. Sept. 1, 1997.

Sec. 73.010. ELIGIBILITY FOR SERVICES. A child is eligible for

services under this chapter if the child:

(1) is under three years of age; and

(2) is documented as having developmental delay or has a

medically diagnosed physical or mental condition that has a high

probability of resulting in developmental delay.

Added by Acts 1983, 68th Leg., p. 1012, ch. 235, art. 4, Sec.

4(a), eff. Sept. 1, 1983. Amended by Acts 1985, 69th Leg., ch.

931, art. 12, Sec. 1, eff. Sept. 1, 1985; Acts 1993, 73rd Leg.,

ch. 747, Sec. 33, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch.

165, Sec. 6.57, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch.

923, Sec. 15, eff. Sept. 1, 1997.

Sec. 73.011. PROVIDER SELECTION. (a) The council shall select

providers of services authorized under this chapter on a best

value basis in a manner that:

(1) maximizes federal, private, and local sources of funding;

and

(2) promotes competition when possible.

(b) The council shall determine best value as required by

Subsection (a) when the council initially awards a contract to a

provider and when the council considers renewal of a provider's

contract.

(c) In determining whether a provider will provide best value to

the council, the council shall consider:

(1) the past performance of the provider;

(2) the quality of the provider's services;

(3) the cost of the provider's services;

(4) the ability of the provider to maximize federal, private,

and local sources of funding;

(5) the ability of the provider to comply with state and federal

program requirements;

(6) the availability of the provider to deliver required

services; and

(7) any other relevant factor.

Added by Acts 1999, 76th Leg., ch. 33, Sec. 8, eff. Sept. 1,

1999.

Sec. 73.022. FINANCES. (a) The council shall:

(1) ensure compliance with requirements necessary to obtain

federal funds in the maximum amount and the most advantageous

proportions possible;

(2) seek funding in a manner that maximizes the total amount of

money available from federal, private, and local sources for

programs funded under this chapter;

(3) apply for, receive, administer, and spend federal and state

funds for Subchapter III, Individuals with Disabilities Education

Act (IDEA) (20 U.S.C. Section 1431 et seq.), and its subsequent

amendments, dealing with infants and toddlers from birth to age

three with developmental delay and their families; and

(4) authorize and account for the classification and spending of

maintenance of effort and carryover funds from all sources in

carrying out the programs funded under this chapter.

(b) All money paid to the council under this chapter shall be

deposited in the state treasury and may be used only for the

administration of this chapter.

(c) The financial transactions of the council are subject to

audit by the state auditor in accordance with Chapter 321,

Government Code.

(d) The executive director shall prepare and submit to the board

for approval a biennial budget and request for an appropriation

by the legislature of funds necessary to carry out the duties of

the council. The budget and request must include an estimate of

all federal funds to be allocated to the state for the

performance of the council's duties.

(e) The council shall submit the budget and appropriations

request to the Legislative Budget Board and the governor in the

manner prescribed by law.

(f) The council shall annually file with the governor and the

presiding officer of each house of the legislature a complete and

detailed written report accounting for all funds received and

disbursed by the council during the preceding year in accordance

with the General Appropriations Act.

Added by Acts 1989, 71st Leg., ch. 813, Sec. 6.09, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.58, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 923, Sec. 16, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 33, Sec. 9, eff. Sept. 1,

1999.

Sec. 73.023. APPLICATION OF SUNSET ACT. The Interagency Council

on Early Childhood Intervention is subject to Chapter 325,

Government Code (Texas Sunset Act). Unless continued in existence

as provided by that chapter, the council is abolished on

September 1, 2011.

Added by Acts 1997, 75th Leg., ch. 923, Sec. 17, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 33, Sec. 10, eff.

Sept. 1, 1999.

Sec. 73.024. OPEN MEETINGS; OPEN RECORDS; ADMINISTRATIVE

PROCEDURE. The board, council, and advisory committee are

subject to the requirements of the open meetings law, Chapter

551, Government Code, the open records law, Chapter 552,

Government Code, and Chapter 2001, Government Code.

Added by Acts 1997, 75th Leg., ch. 923, Sec. 18, eff. Sept. 1,

1997.



CHAPTER 74. CHILDREN'S TRUST FUND OF TEXAS COUNCIL

HUMAN RESOURCES CODE

TITLE 3. FACILITIES AND SERVICES FOR CHILDREN

SUBTITLE B. SERVICES FOR CHILDREN

CHAPTER 74. CHILDREN'S TRUST FUND OF TEXAS COUNCIL

[Without reference to the amendment of subsec. (c) of this

section by Acts 2001, 77th Leg., ch. 157, Sec. 3, Acts 2001, 77th

Leg., ch. 957, Sec. 8 repealed all of Chapter 74 effective

September 1, 2001.]

Sec. 74.006. CHILDREN'S TRUST FUND. (a), (b) Repealed by Acts

2001, 77th Leg., ch. 957, Sec. 8, eff. Sept. 1, 2001.

(c) The council may transfer money contained in the trust fund

to the operating fund at any time. However, during a fiscal year

the council may not transfer more than the amount deposited to

the credit of the fund from any source, including interest and

the amount credited under Section 118.022, Local Government Code,

during the preceding fiscal year. Money transferred to the

operating fund that was originally deposited to the credit of the

trust fund under Section 118.022, Local Government Code, may be

used only for an infant mortality prevention education program

developed and implemented under Section 40.0523 and child abuse

and neglect prevention programs. The council may also transfer

funds contained in the operating fund to the trust fund at any

time.

(d) Repealed by Acts 2001, 77th Leg., ch. 957, Sec. 8, eff.

Sept. 1, 2001.

Added by Acts 1985, 69th Leg., ch. 420, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 729, Sec. 4, eff. June

19, 1987; Acts 1995, 74th Leg., ch. 902, Sec. 3, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 1035, Sec. 72, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 157, Sec. 3, eff. Sept. 1, 2001;

Acts 2001, 77th Leg., ch. 957, Sec. 8, eff. Sept. 1, 2001.



CHAPTER 80. MISCELLANEOUS PROVISIONS

HUMAN RESOURCES CODE

TITLE 3. FACILITIES AND SERVICES FOR CHILDREN

SUBTITLE D. MISCELLANEOUS PROVISIONS

CHAPTER 80. MISCELLANEOUS PROVISIONS

Sec. 80.001. FINGERPRINTING FOR IDENTIFICATION. (a) A state

law enforcement agency or the law enforcement agency of any

political subdivision of the state shall comply with the request

of a person to have a record of his fingerprints made or a record

of the fingerprints of a child or ward of the person made.

(b) A law enforcement agency may charge a fee not to exceed $10

for the service provided under this section and may retain

records of fingerprints made under this section.

Added by Acts 1985, 69th Leg., ch. 117, Sec. 6(a), eff. Sept. 1,

1985. Amended by Acts 1995, 74th Leg., ch. 695, Sec. 1, eff.

Sept. 1, 1995.

Sec. 80.003. CHILDREN BORN TO IMPRISONED WOMEN. (a) The

department shall provide medical care for a child born to a woman

who, at the time of giving birth, is imprisoned in the Texas

Department of Criminal Justice if there is no other source of

payment for the medical care.

(b) In this section, "medical care" means the care relating to

childbirth and the period of the child's hospitalization

immediately following the birth or rehospitalization in the first

28 days of life.

Added by Acts 1989, 71st Leg., ch. 1117, Sec. 1, eff. Sept. 1,

1989. Renumbered from Sec. 80.002 by Acts 1990, 71st Leg., 6th

C.S., ch. 12, Sec. 2(15), eff. Sept. 6, 1990.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.116, eff. September 1, 2009.






TITLE 4. SERVICES FOR THE DEAF

CHAPTER 81. TEXAS COMMISSION FOR THE DEAF AND HARD OF HEARING

HUMAN RESOURCES CODE

TITLE 4. SERVICES FOR THE DEAF

CHAPTER 81. TEXAS COMMISSION FOR THE DEAF AND HARD OF HEARING

Sec. 81.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Commission for the Deaf and

Hard of Hearing.

(2) "Deaf" means a hearing impairment of such severity that an

individual must depend on visual methods to communicate.

(3) "Hard of hearing" means a hearing impairment that results in

a loss of hearing function to an individual and in which the

individual:

(A) relies on residual hearing; and

(B) may depend on visual methods to communicate.

(4) "Deaf-blind" means:

(A) being legally blind and possessing a hearing impairment of

such severity that a person cannot understand most speech even

with the use of optimum amplification; or

(B) having a medical diagnosis of deteriorating hearing and

vision expected to lead to the condition described by Paragraph

(A).

Acts 1979, 66th Leg., p. 2394, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1979, 66th Leg., p. 2431, ch. 842,

art. 2, Sec. 3, eff. Sept. 1, 1979; Acts 1987, 70th Leg., ch.

343, Sec. 1, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 183,

Sec. 1, eff. May 26, 1989; Acts 1991, 72nd Leg., ch. 353, Sec. 9,

eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 835, Sec. 2, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 118, Sec. 1, eff. May

23, 2003.

Sec. 81.002. TEXAS COMMISSION FOR THE DEAF AND HARD OF HEARING.

(a) The Texas Commission for the Deaf and Hard of Hearing is

composed of nine members appointed by the governor with the

advice and consent of the senate.

(b) Three members of the commission must be persons who are deaf

or hard of hearing, two must be parents of persons who are deaf

or hard of hearing, two must be professionals serving persons who

are deaf or hard of hearing, and two must be persons from the

general public. A majority of the members shall be deaf.

(c) Except as provided by Subsection (b) of this section,

appointments to the commission shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointees.

(d) A person may not be a member of the commission and may not

be a commission employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.), and its subsequent amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of services for people who

are deaf or hard of hearing; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of services

for people who are deaf or hard of hearing.

(e) A person may not be a member of the commission or act as the

general counsel to the commission if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the commission.

(f) A person is not eligible for appointment as a member of the

commission if the person or the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization regulated by the commission

or receiving funds from the commission;

(2) owns, controls, or has, directly or indirectly, more than a

10 percent interest in a business entity or other organization

regulated by the commission or receiving funds from the

commission; or

(3) uses or receives a substantial amount of funds or tangible

goods from the commission.

(g) In this section, "Texas trade association" means a

cooperative and voluntarily joined association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

Acts 1979, 66th Leg., p. 2394, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1979, 66th Leg., p. 2431, ch. 842,

art. 2, Sec. 3, eff. Sept. 1, 1979; Acts 1985, 69th Leg., ch.

619, Sec. 1, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 167,

Sec. 2.19(16), eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 343,

Sec. 2, eff. Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 353, Sec.

10, 11, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 835, Sec.

3, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 122, Sec. 1,

eff. Sept. 1, 1999.

Sec. 81.0021. REMOVAL OF COMMISSION MEMBERS. (a) It is a

ground for removal from the commission if a member:

(1) does not have at the time of appointment the qualifications

required by Subsection (b) of Section 81.002 of this code for

appointment to the commission;

(2) does not maintain during the service on the commission the

qualifications required by Subsection (b) of Section 81.002 of

this code for appointment to the commission;

(3) violates a prohibition established by Subsection (d) or (e)

of Section 81.002 of this code;

(4) is unable to discharge his duties for a substantial portion

of the term for which he was appointed because of illness or

disability; or

(5) is absent from more than one-half of the regularly scheduled

commission meetings that the member is eligible to attend during

each calendar year, except when the absence is excused by

majority vote of the commission.

(b) The validity of an action of the commission is not affected

by the fact that it was taken when a ground for removal of a

member of the commission existed.

(c) If the executive director has knowledge that a potential

ground for removal exists, he shall notify the chairman of the

commission of such ground. The chairman of the commission shall

then notify the governor and the attorney general that a

potential ground for removal exists. If the potential ground for

removal involves the chairman, the executive director shall

notify the next highest ranking officer of the commission, who

shall then notify the governor and the attorney general that a

potential ground for removal exists.

Added by Acts 1985, 69th Leg., ch. 619, Sec. 2, eff. Sept. 1,

1985. Amended by Acts 1999, 76th Leg., ch. 122, Sec. 2, eff.

Sept. 1, 1999.

Sec. 81.0022. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the commission may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the commission until the person completes a training program

that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the commission;

(2) the programs operated by the commission;

(3) the role and functions of the commission;

(4) the rules of the commission, with an emphasis on the rules

that relate to disciplinary and investigatory authority;

(5) the current budget for the commission;

(6) the results of the most recent formal audit of the

commission;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the commission or

the Texas Ethics Commission.

(c) A person appointed to the commission is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 1999, 76th Leg., ch. 122, Sec. 3, eff. Sept. 1,

1999.

Sec. 81.003. TERMS. Members hold office for staggered terms of

six years, with the terms of three members expiring on January 31

of each odd-numbered year.

Acts 1979, 66th Leg., p. 2394, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Renumbered from Sec. 81.004 and amended by Acts

1979, 66th Leg., p. 2431, ch. 842, art. 2, Sec. 3, eff. Sept. 1,

1979.

Sec. 81.004. SUNSET PROVISION. The Texas Commission for the

Deaf and Hard of Hearing is subject to Chapter 325, Government

Code (Texas Sunset Act). Unless the commission is continued in

existence as provided by that chapter, the commission is

abolished and this chapter expires September 1, 2011.

Acts 1979, 66th Leg., p. 2394, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Renumbered from Sec. 81.003 and amended by Acts

1979, 66th Leg., p. 2431, ch. 842, art. 2, Sec. 3, eff. Sept. 1,

1979. Amended by Acts 1985, 69th Leg., ch. 479, Sec. 212, eff.

Sept. 1, 1985; Acts 1985, 69th Leg., ch. 619, Sec. 3, eff. Sept.

1, 1985; Acts 1987, 70th Leg., ch. 343, Sec. 3, eff. Sept. 1,

1987; Acts 1991, 72nd Leg., ch. 353, Sec. 12, eff. Sept. 1, 1991;

Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 4.06, eff. Nov. 12,

1991; Acts 1995, 74th Leg., ch. 835, Sec. 4, eff. Sept. 1, 1995;

Acts 1999, 76th Leg., ch. 122, Sec. 4, eff. Sept. 1, 1999.

Sec. 81.005. CHAIRMAN; MEETINGS; EXPENSES. (a) The governor

shall designate a chairman of the commission from among the

members. A member holds the position of chairman at the pleasure

of the governor.

(b) The commission shall hold at least six meetings a year. The

commission shall receive public comment on the operations of the

commission and the concerns of the deaf or hard of hearing

community. The commission shall develop and implement policies

that will provide the public with a reasonable opportunity to

appear before the commission and to speak on any issue under the

jurisdiction of the commission.

(c) Five members of the commission constitute a quorum for the

transaction of business.

(d) Members of the commission are not entitled to compensation,

but are entitled to reimbursement of their traveling expenses, as

provided in the General Appropriations Act.

Acts 1979, 66th Leg., p. 2394, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1979, 66th Leg., p. 2431, ch. 842,

art. 2, Sec. 3, eff. Sept. 1, 1979; Acts 1985, 69th Leg., ch.

619, Sec. 4, eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 835,

Sec. 5, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 122, Sec.

5, eff. Sept. 1, 1999.

Sec. 81.0051. AUDIT. The financial transactions of the

commission are subject to audit by the state auditor in

accordance with Chapter 321, Government Code.

Added by Acts 1985, 69th Leg., ch. 619, Sec. 5, eff. Sept. 1,

1985. Amended by Acts 1989, 71st Leg., ch. 584, Sec. 22, eff.

Sept. 1, 1989.

Sec. 81.0055. POWERS AND DUTIES OF COMMISSIONER OF HEALTH AND

HUMAN SERVICES. The commissioner of health and human services

has the powers and duties relating to the commission and the

executive director of the commission as provided by Section

531.0055, Government Code. To the extent a power or duty given to

the commission or executive director by this chapter or another

law conflicts with Section 531.0055, Government Code, Section

531.0055 controls.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 2.08, eff. Sept. 1,

1999.

Sec. 81.006. DUTIES AND POWERS. (a) The commission shall:

(1) develop and implement a statewide program of advocacy and

education to ensure continuity of services to persons who are

deaf, deaf-blind, or hard of hearing;

(2) provide direct services to persons who are deaf or hard of

hearing, including communication access, information and referral

services, advocacy services, services to elderly persons who are

deaf or hard of hearing, and training in accessing basic life

skills;

(3) work to ensure more effective coordination and cooperation

among public and nonprofit organizations providing social and

educational services to individuals who are deaf or hard of

hearing;

(4) maintain a registry of available qualified interpreters for

persons who are deaf or hard of hearing by updating the registry

at least quarterly and making the registry available to

interested persons at cost;

(5) establish a system to approve and provide courses and

workshops for the instruction and continuing education of

interpreters for persons who are deaf or hard of hearing;

(6) assist institutions of higher education in initiating

training programs for interpreters and develop guidelines for

instruction to promote uniformity of signs taught within those

programs;

(7) with the assistance of the Texas Higher Education

Coordinating Board, develop standards for evaluation of the

programs described by Subdivision (6); and

(8) develop guidelines to clarify the circumstances under which

interpreters certified by the commission are qualified to

interpret effectively, accurately, and impartially, both

receptively and expressively, using any necessary specialized

vocabulary.

(b) The commission may:

(1) appoint one or more advisory committees to consult with and

advise the commission;

(2) establish and collect training fees and accept gifts,

grants, and donations of money, personal property, or real

property for use in expanding and improving services to persons

of this state who are deaf or hard of hearing;

(3) adopt rules necessary to implement this chapter;

(4) contract with or provide grants to agencies, organizations,

or individuals as necessary to implement this chapter;

(5) establish a reasonable fee and charge interpreters for

training to defray the cost of conducting the training;

(6) develop guidelines for trilingual interpreter services; and

(7) provide training programs for persons who provide trilingual

interpreter services.

(c) Repealed by Acts 2003, 78th Leg., ch. 118, Sec. 14, eff. May

23, 2003.

(d) The commission shall file annually with the governor and the

presiding officer of each house of the legislature a complete and

detailed written report accounting for all funds received and

disbursed by the commission during the preceding year. The form

of the annual report and the reporting time shall be that

provided in the General Appropriations Act.

(e) The commission shall develop and implement policies that

clearly define the respective responsibilities of the governing

body of the commission and the staff of the commission.

(f) The commission shall establish and charge reasonable fees

for some or all commission publications to cover the commission's

publication costs. However, the commission shall waive the fee if

a person who is deaf or hard of hearing is financially unable to

pay for the publication, and may waive the fees for publications

provided to certain entities. The commission shall adopt rules to

implement this subsection. The rules must specify the standards

used for determining ability to pay for a publication and must

specify the types of entities for which the fees will be waived.

Acts 1979, 66th Leg., p. 2394, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Renumbered from Sec. 81.008 and amended by Acts

1979, 66th Leg., p. 2431, ch. 842, art. 2, Sec. 3, eff. Sept. 1,

1979. Amended by Acts 1981, 67th Leg., p. 351, ch. 140, Sec. 1,

eff. May 14, 1981; Acts 1983, 68th Leg., p. 2176, ch. 403, Sec.

1, eff. Aug. 29, 1983; Acts 1985, 69th Leg., ch. 619, Sec. 6,

eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 343, Sec. 4, eff.

Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 508, Sec. 1, eff. Sept.

1, 1993; Acts 1995, 74th Leg., ch. 835, Sec. 6, 28(1), eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 6.62, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 122, Sec. 6, eff. Sept. 1, 1999;

Acts 2003, 78th Leg., ch. 118, Sec. 2, 14, eff. May 23, 2003.

Sec. 81.007. BOARD FOR EVALUATION OF INTERPRETERS. (a) The

commission may establish a program in accordance with this

section for the certification of interpreters who have reached

varying levels of proficiency in communication skills necessary

to facilitate communication between persons who are deaf or hard

of hearing and persons who are not deaf or hard of hearing.

(b) The commission shall appoint an advisory board of seven

persons to assist in administering the interpreter certification

program. A board member may not receive compensation, but is

entitled to reimbursement of the travel expenses incurred by the

member while conducting the business of the board, as provided in

the General Appropriations Act.

(c) Subject to approval of the commission, the board shall

prescribe qualifications for each of several levels of

certification based on proficiency and shall evaluate and certify

interpreters using these qualifications.

(d) A qualified board member may serve as an evaluator under

Subsection (c), and the commission shall compensate the board

member for services performed as an evaluator.

(e) The commission shall charge fees for written and performance

examinations, for annual certificate renewal, and for

recertification. The fees must be in an amount sufficient to

recover the costs of the certification program.

(f) The commission may waive any prerequisite to obtaining a

certificate for an applicant after reviewing the applicant's

credentials and determining that the applicant holds a

certificate issued by another jurisdiction that has certification

requirements substantially equivalent to those of this state.

(g) The commission by rule may adopt a system under which

certificates are valid for a five-year period, subject to the

certificate holder's payment of an annual certificate renewal

fee. After expiration of the five-year period, an interpreter

must be recertified by the commission. The commission may

recertify an interpreter who:

(1) receives specified continuing education credits; or

(2) achieves an adequate score on a specified examination.

(h) The commission shall adopt rules specifying the grounds for

denying, suspending, or revoking an interpreter's certificate.

(i) The commission shall determine the frequency for conducting

the interpreter examinations. The commission shall conduct the

interpreter examinations:

(1) in a space that can be obtained free of charge; or

(2) at a facility selected in compliance with Section 2113.106,

Government Code.

(j) Repealed by Acts 1995, 74th Leg., ch. 835, Sec. 28(3), eff.

Sept. 1, 1995.

(k) The commission shall compensate an evaluator based on a fee

schedule as determined by commission rule.

(l) The commission shall recognize, prepare, or administer

continuing education programs for its certificate holders. A

certificate holder must participate in the programs to the extent

required by the commission to keep the person's certificate.

Added by Acts 1979, 66th Leg., p. 2431, ch. 842, art. 2, Sec. 3,

eff. Sept. 1, 1979. Amended by Acts 1981, 67th Leg., p. 352, ch.

140, Sec. 3, eff. May 14, 1981; Acts 1983, 68th Leg., p. 2177,

ch. 403, Sec. 2, eff. Aug. 29, 1983; Acts 1985, 69th Leg., ch.

619, Sec. 7, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 343,

Sec. 6, eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 687, Sec.

1, eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 722, Sec. 1,

eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 835, Sec. 7, 28(3),

eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 122, Sec. 7, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 118, Sec. 3, eff. May

23, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

857, Sec. 1, eff. June 19, 2009.

Sec. 81.0071. EXAMINATION RESULTS. (a) Not later than the 60th

day after the date on which a certification examination is

administered under this chapter, the commission shall notify each

examinee of the results of the examination. However, if an

examination is graded or reviewed by a national testing service,

the commission shall notify examinees of the results of the

examination not later than the 14th day after the date on which

the commission receives the results from the testing service. If

the notice of the examination results will be delayed for longer

than 90 days after the examination date, the commission shall

notify each examinee of the reason for the delay before the 90th

day.

(b) Repealed by Acts 2003, 78th Leg., ch. 118, Sec. 14, eff. May

23, 2003.

(c) The commission may require a testing service to notify a

person of the results of the person's examination.

Added by Acts 1985, 69th Leg., ch. 619, Sec. 8, eff. Sept. 1,

1985. Amended by Acts 1999, 76th Leg., ch. 122, Sec. 8, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 118, Sec. 14, eff. May

23, 2003.

Sec. 81.0072. REVOCATION OR SUSPENSION OF CERTIFICATE. (a) The

commission, based on the recommendation of the Board for

Evaluation of Interpreters, may revoke or suspend a certificate

or place a certificate holder on probation for a violation of a

statute, rule, or policy of the commission. If a certificate

holder is placed on probation, the commission may require the

practitioner:

(1) to report regularly to the commission on matters that are

the basis of the probation;

(2) to limit practice to those areas prescribed by the

commission; or

(3) to continue or renew professional education until a

satisfactory degree of skill has been attained in those areas

that are the basis of the probation.

(b) If the commission proposes to suspend or revoke a

certificate or place a certificate holder on probation, the

certificate holder is entitled to a hearing before the commission

or a hearings officer appointed by the commission. All final

decisions to suspend or revoke a certificate or place a

certificate holder on probation shall be made by the commission.

Added by Acts 1985, 69th Leg., ch. 619, Sec. 9, eff. Sept. 1,

1985. Amended by Acts 1995, 74th Leg., ch. 835, Sec. 8, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 118, Sec. 4, eff. May

23, 2003.

Sec. 81.0073. CERTIFICATE RENEWAL. (a) A person who is

otherwise eligible to renew a certificate may renew an unexpired

certificate by paying the required renewal fee to the commission

before the expiration date of the certificate. A person whose

certificate has expired may not engage in activities that require

a certificate until the certificate has been renewed.

(b) A person whose certificate has been expired for 90 days or

less may renew the certificate by paying to the commission a

renewal fee that is equal to 1-1/2 times the normally required

renewal fee.

(c) A person whose certificate has been expired for more than 90

days but less than one year may renew the certificate by paying

to the commission a renewal fee that is equal to two times the

normally required renewal fee.

(d) A person whose certificate has been expired for one year or

more may not renew the certificate. The person may obtain a new

certificate by complying with the requirements and procedures,

including the examination requirements, for obtaining an original

certificate.

(e) A person who was certified in this state, moved to another

state, and is currently certified and has been in practice in the

other state for the two years preceding the date of application

may obtain a new certificate without reexamination. The person

must pay to the commission a fee that is equal to two times the

normally required renewal fee for the certificate.

(f) Not later than the 30th day before the date a person's

certificate is scheduled to expire, the commission shall send

written notice of the impending expiration to the person at the

person's last known address according to the records of the

commission.

Added by Acts 1999, 76th Leg., ch. 122, Sec. 9, eff. Sept. 1,

1999.

Sec. 81.0074. PROVISIONAL CERTIFICATE. (a) The commission may

issue a provisional certificate to an applicant currently

certified in another jurisdiction who seeks a certificate in this

state and who:

(1) has been certified in good standing as an interpreter for at

least two years in another jurisdiction, including a foreign

country, that has certification requirements substantially

equivalent to the requirements of this chapter;

(2) has passed a national or other examination recognized by the

commission relating to the practice of interpretation for people

who are deaf or hard of hearing; and

(3) is sponsored by a person certified by the commission under

this chapter with whom the provisional certificate holder will

practice during the time the person holds a provisional

certificate.

(b) The commission may waive the requirement of Subsection

(a)(3) for an applicant if the commission determines that

compliance with that subsection would be a hardship to the

applicant.

(c) A provisional certificate is valid until the date the

commission approves or denies the provisional certificate

holder's application for a certificate. The commission shall

issue a certificate under this chapter to the provisional

certificate holder if:

(1) the provisional certificate holder is eligible to be

certified under Section 81.007(f); or

(2) the provisional certificate holder passes the part of the

examination under this chapter that relates to the applicant's

knowledge and understanding of the laws and rules relating to the

practice of interpretation for people who are deaf or hard of

hearing in this state, and:

(A) the commission verifies that the provisional certificate

holder meets the academic and experience requirements for a

certificate under this chapter; and

(B) the provisional certificate holder satisfies any other

certification requirements under this chapter.

(d) The commission must approve or deny a provisional

certificate holder's application for a certificate not later than

the 180th day after the date the provisional certificate is

issued. The commission may extend the 180-day period if the

results of an examination have not been received by the

commission before the end of that period.

(e) The commission may establish a fee for provisional

certificates in an amount reasonable and necessary to cover the

cost of issuing the certificate.

Added by Acts 1999, 76th Leg., ch. 122, Sec. 10, eff. Sept. 1,

1999.

Sec. 81.008. EXECUTIVE DIRECTOR. (a) The commissioner of

health and human services shall employ an executive director in

accordance with Section 531.0056, Government Code.

(b) In selecting an executive director, the commissioner of

health and human services shall give preference to a deaf or hard

of hearing person.

(c) The executive director is responsible for carrying out

policies established by the commission. The commission may not

delegate responsibility for establishing policy of the agency to

the executive director.

(d) The executive director or the executive director's designee

shall prepare and maintain a written policy statement to assure

implementation of a program of equal employment opportunity

whereby all personnel transactions are made without regard to

race, color, disability, sex, religion, age, or national origin.

The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the commission to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

commission's personnel is in accordance with state and federal

law and a description of reasonable methods to achieve compliance

with state and federal law.

(e) The policy statement must:

(1) be updated annually;

(2) be reviewed by the state Commission on Human Rights for

compliance with Subsection (d)(1); and

(3) be filed with the governor's office.

(f) The executive director or the executive director's designee

shall provide to members of the commission and to commission

employees, as often as necessary, information regarding the

requirements for office or employment under this chapter,

including information regarding a person's responsibilities under

applicable laws relating to standards of conduct for state

officers or employees.

Acts 1979, 66th Leg., p. 2394, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Renumbered from Sec. 81.007 and amended by Acts

1979, 66th Leg., p. 2431, ch. 842, art. 2, Sec. 3, eff. Sept. 1,

1979. Amended by Acts 1985, 69th Leg., ch. 619, Sec. 10, eff.

Sept. 1, 1985; Acts 1995, 74th Leg. ch. 76, Sec. 8.143, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 693, Sec. 23(1), eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 122, Sec. 11, eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 1460, Sec. 2.09, eff. Sept. 1,

1999.

Sec. 81.009. EMPLOYEES. (a) The commission may hire employees

it considers necessary to carry out the purposes of this chapter.

(b) The executive director or his designee shall develop an

intraagency career ladder program, one part of which shall

require the intraagency posting of all nonentry level positions

concurrently with any public posting.

(c) The executive director or his designee shall develop a

system of annual performance evaluations based on measurable job

tasks. All merit pay for commission employees must be based on

the system established under this subsection.

Added by Acts 1979, 66th Leg., p. 2431, ch. 842, art. 2, Sec. 3,

eff. Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 619,

Sec. 11, eff. Sept. 1, 1985.

Sec. 81.013. PRIVATE OUTDOOR TRAINING PROGRAMS FOR CHILDREN WHO

ARE DEAF OR HARD OF HEARING. (a) The commission may contract

with private entities to provide for the participation of

children who are deaf or hard of hearing at outdoor recreational

programs operated for the purpose of providing skill training and

recreational experiences for children who are deaf or hard of

hearing. Outdoor training programs under this section may also

provide for participation by the parents of children who are deaf

or hard of hearing.

(b) In selecting children to attend programs under this section,

the commission shall select qualified children from across the

state that the commission thinks will benefit from the program.

(c) The commission may request criminal history record

information on any person who applies for a staff position in an

outdoor training program from the Department of Public Safety in

accordance with Section 411.1131, Government Code.

Added by Acts 1981, 67th Leg., p. 288, ch. 113, Sec. 1, eff. May

13, 1981. Amended by Acts 1995, 74th Leg., ch. 835, Sec. 9, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 118, Sec. 5, eff. May

23, 2003.

Sec. 81.014. INFORMING THE PUBLIC; COMPLAINTS. (a) The

commission shall prepare information of public interest

describing the functions of the commission and describing the

commission's procedures by which complaints are filed with and

resolved by the commission. The commission shall make the

information available to the general public and appropriate state

agencies.

(b) The commission shall adopt rules establishing methods by

which consumers and service recipients can be notified of the

name, mailing address, and telephone number of the commission for

the purpose of directing complaints to the commission. The

commission may provide for such notification through inclusion of

the information:

(1) on each registration form, application, or written contract

for services of a person or entity regulated or authorized by

this chapter;

(2) on a sign that is prominently displayed in the place of

business of each person or entity regulated or authorized by this

chapter; or

(3) on a bill for service provided by a person or entity

regulated or authorized by this chapter.

(c) The commission, at least quarterly until final disposition

of the complaint, shall notify the person filing the complaint

and each person who is a subject of the complaint of the status

of the investigation unless the notice would jeopardize an

undercover investigation.

(d) The commission shall maintain a file on each written

complaint filed with the commission. The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the commission;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

commission closed the file without taking action other than to

investigate the complaint.

(e) The commission shall provide to the person filing the

complaint and to each person who is a subject of the complaint a

copy of the commission's policies and procedures relating to

complaint investigation and resolution.

(f) The commission shall adopt rules to establish reasonable

time limits for the resolution of complaints.

Added by Acts 1985, 69th Leg., ch. 619, Sec. 15, eff. Sept. 1,

1985. Amended by Acts 1999, 76th Leg., ch. 122, Sec. 12, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 118, Sec. 6, eff. May

23, 2003.

Sec. 81.015. ADVERTISEMENT. (a) The commission may not adopt

rules restricting competitive bidding or advertising by a person

regulated by the commission except to prohibit false, misleading,

or deceptive practices by the person.

(b) The commission may not include in its rules to prohibit

false, misleading, or deceptive practices by a person regulated

by the commission a rule that:

(1) restricts the person's use of any medium for advertising;

(2) restricts the person's personal appearance or use of his

voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

person; or

(4) restricts the person's advertisement under a trade name.

(c) The commission may advertise to promote awareness and use of

the programs, services, and activities conducted by the

commission. The commission may not use money derived from state

tax revenue to pay for advertisements under this subsection.

Added by Acts 1985, 69th Leg., ch. 619, Sec. 16, eff. Sept. 1,

1985. Amended by Acts 2003, 78th Leg., ch. 118, Sec. 7, eff. May

23, 2003.

Sec. 81.016. CONTRACTS FOR SERVICES. (a) Before the commission

contracts with or provides grant funding to an agency,

organization, or individual to provide direct services to persons

who are deaf or hard of hearing, the commission shall make

reasonable efforts to notify all potential service providers of

the availability and purpose of the contract or grant.

(b) The notice shall include a request that all interested

service providers submit within a specified period a contract or

grant proposal for the commission's consideration. The notice

must also clearly state the criteria that the commission will

consider in determining which applicant will be awarded the

contract or grant.

(c) The commission shall review all proposals submitted under

this section and shall award the contract or grant to the

applicant that the commission determines is best able to provide

the needed services. The commission may not award contracts or

grants to a former employee of the commission within two years

after the person's employment with the commission ceased.

(d) To ensure an equitable distribution of contract or grant

funds, the commission shall develop a formula, based on

population and region, to allocate those funds among the

agencies, organizations, or individuals that are awarded the

contracts or grants.

(e) The commission shall adopt rules to implement this section.

Added by Acts 1985, 69th Leg., ch. 619, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 343, Sec. 8, eff.

Sept. 1, 1987; Acts 1995, 74th Leg., ch. 835, Sec. 10, eff. Sept.

1, 1995; Acts 2003, 78th Leg., ch. 118, Sec. 8, eff. May 23,

2003.

Sec. 81.017. MEMORANDUM OF UNDERSTANDING. (a) The commission

and each of the following agencies shall adopt a memorandum of

understanding to coordinate the delivery of services to persons

who are deaf or hard of hearing and to reduce duplication of

services:

(1) the Department of Aging and Disability Services;

(2) the Department of State Health Services;

(3) the Texas Workforce Commission;

(4) the Health and Human Services Commission;

(5) the Texas Higher Education Coordinating Board;

(6) the Texas Education Agency;

(7) the Department of Assistive and Rehabilitative Services;

(8) the Texas School for the Deaf;

(9) the Texas Department of Criminal Justice; and

(10) any other state agency that provides or is required by law

to provide services to persons who are deaf or hard of hearing.

(b) If gaps in the delivery of services are identified while

developing a memorandum, the involved agencies shall formulate in

the memorandum methods to reduce or eliminate those gaps.

(c) Not later than the last month of each state fiscal year, the

commission and the other agencies shall review their respective

memorandums.

Added by Acts 1987, 70th Leg., ch. 343, Sec. 9, eff. Sept. 1,

1987. Amended by Acts 1995, 74th Leg., ch. 835, Sec. 11, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 6.63, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 122, Sec. 13, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 118, Sec. 9, eff. May 23,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.117, eff. September 1, 2009.

Sec. 81.019. SYMBOLS OR OTHER FORMS OF IDENTIFICATION FOR

HEARING IMPAIRED PERSONS. (a) The commission shall design and

provide for the issuance of a symbol or other form of

identification that may be attached to a motor vehicle regularly

operated by a person who is deaf or hard of hearing.

(b) A person who is deaf or hard of hearing may apply to the

commission for the symbol or other form of identification. The

commission may require acceptable medical proof that a person is

deaf or hard of hearing and may set a fee for each symbol or

other form of identification to defray the costs of administering

this section.

(c) The commission may contract with a state or local agency for

the distribution of the symbol or other form of identification.

Added by Acts 1987, 70th Leg., ch. 172, Sec. 1, eff. Sept. 1,

1987. Renumbered from Sec. 81.017 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(27), eff. Aug. 28, 1989. Amended by Acts 1995, 74th

Leg., ch. 835, Sec. 12, eff. Sept. 1, 1995; Acts 1999, 76th Leg.,

ch. 122, Sec. 14, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch.

118, Sec. 10, eff. May 23, 2003.

Sec. 81.020. ASSISTANCE REGARDING TELECOMMUNICATIONS DEVICES.

The commission may not advertise, distribute, or publish the name

or address or other related information received by the

commission about an individual who applies for assistance

regarding telecommunications devices.

Added by Acts 1999, 76th Leg., ch. 122, Sec. 15, eff. Sept. 1,

1999.

Sec. 81.021. SPECIALIZED LICENSE PLATE PROGRAM. The commission

shall develop rules and guidelines for the use of funds collected

from the sale of specialized license plates under Section

502.2722, Transportation Code, and appropriated to the commission

in accordance with that section for direct services programs,

training, and education.

Added by Acts 2003, 77th Leg., ch. 118, Sec. 11, eff. May 23,

2003; Acts 2003, 78th Leg., ch. 118, Sec. 12, eff. May 23, 2003.



CHAPTER 82. CONFIDENTIALITY OF INTERPRETED, TRANSLITERATED, OR RELAYED CONVERSATIONS

HUMAN RESOURCES CODE

TITLE 4. SERVICES FOR THE DEAF

CHAPTER 82. CONFIDENTIALITY OF INTERPRETED, TRANSLITERATED, OR

RELAYED CONVERSATIONS

Sec. 82.001. DEFINITIONS. In this chapter:

(1) "Qualified interpreter" means a person employed as an

interpreter who holds a current certification issued by the Board

for Evaluation of Interpreters, or another current certificate

that the Texas Commission for the Deaf and Hard of Hearing

determines is comparable or appropriate and approves.

(2) "Relay agent" means a person employed to relay conversations

for a person who is hearing impaired or speech impaired over a

dual-party telephone system.

Added by Acts 1991, 72nd Leg., ch. 333, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 835, Sec. 21, eff.

Sept. 1, 1995.

Sec. 82.002. CONFIDENTIALITY OF CONVERSATIONS. A qualified

interpreter or relay agent who is employed to interpret,

transliterate, or relay a conversation between a person who can

hear and a person who is hearing impaired or speech impaired is a

conduit for the conversation and may not disclose or be compelled

to disclose, through reporting or testimony or by subpoena, the

contents of the conversation.

Added by Acts 1991, 72nd Leg., ch. 333, Sec. 1, eff. Sept. 1,

1991.

Sec. 82.003. CRIMINAL PENALTY. (a) A qualified interpreter or

relay agent who is employed to interpret, transliterate, or relay

a conversation between a person who can hear and a person who is

hearing impaired or speech impaired commits an offense if the

qualified interpreter or relay agent discloses the contents of

the conversation, unless the qualified interpreter or relay agent

obtains the consent of each party to the conversation.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 1991, 72nd Leg., ch. 333, Sec. 1, eff. Sept. 1,

1991.






TITLE 5. SERVICES FOR THE BLIND AND VISUALLY HANDICAPPED

CHAPTER 91. TEXAS COMMISSION FOR THE BLIND

HUMAN RESOURCES CODE

TITLE 5. SERVICES FOR THE BLIND AND VISUALLY HANDICAPPED

CHAPTER 91. TEXAS COMMISSION FOR THE BLIND

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 91.001. SUNSET PROVISION. The Texas Commission for the

Blind is subject to Chapter 325, Government Code (Texas Sunset

Act). Unless continued in existence as provided by that chapter,

the commission is abolished and this chapter expires effective

September 1, 2011.

Acts 1979, 66th Leg., p. 2396, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 479, Sec.

213, eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 793, Sec. 1,

eff. Sept. 1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec.

4.05, eff. Nov. 12, 1991; Acts 1999, 76th Leg., ch. 213, Sec. 1,

eff. Sept. 1, 1999.

Sec. 91.002. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Commission for the Blind.

(2) "Blind" means a person having not more than 20/200 visual

acuity in the better eye with correcting lenses or visual acuity

greater than 20/200 but with a limitation in the field of vision

such that the widest diameter of the visual field subtends an

angle no greater than 20 degrees.

(3) "Child with visual impairments" means a child who is blind

or visually impaired or who has a visual condition that requires

treatment, psychological assistance counseling, or other

assistance that the commission can provide.

(4) "Visual handicap" includes blindness, an eye condition for

which there is a medical prognosis indicating that the condition

is of a progressive nature and may deteriorate either to

blindness or to a substantial loss of vision, and physical or

psychological handicaps that accompany or complement a disorder

or imperfection of the eye.

(5) "Visually impaired" means a visual acuity of not more than

20/70 in the better eye with correcting lenses, or visual acuity

greater than 20/70 but with a limitation in the field of vision

such that the widest diameter of the visual field subtends an

angle no greater than 30 degrees.

Acts 1979, 66th Leg., p. 2396, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 793, Sec. 2,

eff. Sept. 1, 1985; Acts 1999, 76th Leg., ch. 213, Sec. 1, eff.

Sept. 1, 1999.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 91.011. TEXAS COMMISSION FOR THE BLIND. (a) The Texas

Commission for the Blind is composed of nine members appointed by

the governor with the consent of the senate. Except as provided

by this subsection, appointments to the commission shall be made

without regard to the race, color, disability, sex, religion,

age, or national origin of the appointees. Five members must be

blind or visually impaired residents of the state, one member

must be a family member, relative, or guardian of a blind or

visually impaired resident of the state, and three members must

be members of the general public. A person is not eligible for

appointment as a public member if the person or the person's

spouse:

(1) is employed by or participates in the management of a

business entity or other organization regulated by the commission

or receiving funds from the commission;

(2) owns, controls, or has, directly or indirectly, more than a

10 percent interest in a business entity or other organization

regulated by the commission or receiving funds from the

commission; or

(3) uses or receives a substantial amount of tangible goods,

services, or funds from the commission.

(b) A person may not be a member of the commission and may not

be a commission employee in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) and its subsequent amendments if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of service provision to

persons who are blind or visually impaired or a field that

otherwise relates to persons who are blind or visually impaired;

or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of service

provision to persons who are blind or visually impaired or a

field that otherwise relates to persons who are blind or visually

impaired.

In this subsection "Texas trade association" means a cooperative

and voluntarily joined association of business or professional

competitors in this state designed to assist its members and its

industry or profession in dealing with mutual business or

professional problems and in promoting their common interest.

(c) A person may not be a member of the commission or act as the

general counsel to the commission if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the commission.

(d) Members of the commission hold office for terms of six years

with the terms of three members expiring on February 1 of

odd-numbered years.

(e) Commission members and consumer advisory committee members

are entitled to a per diem, set by the General Appropriations

Act, for each day of attendance at an official meeting as

authorized by the commission. Commission members are entitled to

reimbursement for necessary expenses of travel on official

business. Consumer advisory committee members are entitled to

reimbursement for travel expenses in the same manner as state

employees. A commission member or consumer advisory committee

member who is disabled and, because of the disability, requires

special aids or a travel attendant in order to attend an official

meeting is entitled to reimbursement for the cost of the special

aids or attendant in accordance with rules set by the commission.

(f) The governor shall designate a member of the commission to

serve as presiding officer, and the officer shall serve at the

governor's pleasure.

(g) Five members of the commission constitute a quorum for the

transaction of business.

(h) The commission shall adopt rules prescribing the policies

and procedures followed by the commission in the administration

of its programs.

Acts 1979, 66th Leg., p. 2396, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1979, 66th Leg., p. 2437, ch. 842,

art. 2, Sec. 11, eff. Sept. 1, 1979; Acts 1983, 68th Leg., p.

2831, ch. 484, art. II, Sec. 3, eff. June 19, 1983; Acts 1985,

69th Leg., ch. 793, Sec. 3, eff. Sept. 1, 1985; Acts 1987, 70th

Leg., ch. 167, Sec. 2.19(17), eff. Sept. 1, 1987; Acts 1999, 76th

Leg., ch. 213, Sec. 1, eff. Sept. 1, 1999.

Sec. 91.012. EXECUTIVE DIRECTOR. (a) The commissioner of

health and human services shall employ an executive director in

accordance with Section 531.0056, Government Code.

(b) The commissioner of health and human services shall select

the executive director, according to established personnel

standards, on the basis of education, training, experience, and

demonstrated ability.

(c) The executive director shall adopt personnel policies.

(d) The executive director:

(1) shall appoint personnel necessary to efficiently accomplish

commission purposes;

(2) may delegate to an employee a power of the executive

director except the power to adopt rules or appoint personnel;

(3) shall establish appropriate administrative units within

commission programs;

(4) may accept and use gifts and grants to the commission to

carry out the purposes of this title, if the commission

determines that the conditions of the gift or grant are

consistent with this title; and

(5) may take other actions that the executive director considers

necessary or appropriate to carry out commission purposes.

Acts 1979, 66th Leg., p. 2396, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 793, Sec. 4,

eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 76, Sec. 8.144,

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 693, Sec. 7, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 213, Sec. 2, eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 1460, Sec. 2.10, eff. Sept. 1,

1999.

Sec. 91.013. AUDIT. The financial transactions of the

commission are subject to audit by the state auditor in

accordance with Chapter 321, Government Code.

Acts 1979, 66th Leg., p. 2397, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 793, Sec. 5,

eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 584, Sec. 14, eff.

Sept. 1, 1989.

Sec. 91.014. FUNDS. (a) All sums of money paid to the

commission under this title shall be deposited in the State

Treasury and may be used only for the administration of this

title.

(b) Interest earned on funds deposited in the State Treasury

from gifts and grants received by the commission under Section

91.012 of this code and from proceeds from the operation of

vending facilities under Chapter 94 of this code shall be

credited to the fund on which the interest is earned.

Added by Acts 1983, 68th Leg., p. 3821, ch. 594, Sec. 1, eff.

June 19, 1983. Amended by Acts 1985, 69th Leg., ch. 793, Sec. 6,

eff. Sept. 1, 1985.

Sec. 91.015. REMOVAL OF COMMISSION MEMBER. (a) It is a ground

for removal from the commission if a member:

(1) does not have at the time of appointment the qualifications

required by Subsection (a) of Section 91.011 of this code for

appointment to the commission;

(2) does not maintain during the service on the commission the

qualifications required by Subsection (a) of Section 91.011 of

this code for appointment to the commission;

(3) violates a prohibition established by Subsection (b) of

Section 91.011 of this code;

(4) is unable to discharge his duties for a substantial portion

of the term for which he was appointed because of illness or

disability; or

(5) is absent from more than half of the regularly scheduled

commission meetings which the member is eligible to attend during

each calendar year, except when the absence is excused by

majority vote of the commission.

(b) The validity of an action of the commission is not affected

by the fact that it was taken when a ground for removal of a

member of the commission existed.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the commission of the potential ground.

The presiding officer shall then notify the governor and the

attorney general that a potential ground for removal exists. If

the potential ground for removal involves the presiding officer,

the executive director shall notify the next highest ranking

officer of the commission, who shall then notify the governor and

the attorney general that a potential ground for removal exists.

Added by Acts 1985, 69th Leg., ch. 793, Sec. 7, eff. Sept. 1,

1985. Amended by Acts 1999, 76th Leg., ch. 213, Sec. 3, eff.

Sept. 1, 1999.

Sec. 91.016. PERSONNEL POLICIES. (a) The executive director or

his designee shall develop an intraagency career ladder program,

one part of which shall require the intraagency posting of all

nonentry level positions concurrently with any public posting.

(b) The executive director or his designee shall develop a

system of annual performance evaluations based on measurable job

tasks. All merit pay for commission employees must be based on

the system established under this section.

(c) The executive director or the executive director's designee

shall provide to members and employees of the commission as often

as is necessary information regarding their qualifications under

this title and their responsibilities under applicable laws

relating to standards of conduct for state officers or employees.

(d) The commission shall develop and implement policies which

clearly separate the policymaking responsibilities of the

commission and the management responsibilities of the executive

director and the staff of the commission.

(e) The commission by rule may develop and implement policies

allowing shift differentials to be paid to employees in the

vocational rehabilitation program.

Added by Acts 1985, 69th Leg., ch. 793, Sec. 8, eff. Sept. 1,

1985. Amended by Acts 1999, 76th Leg., ch. 213, Sec. 4, eff.

Sept. 1, 1999.

Sec. 91.0165. CRIMINAL HISTORY RECORD INFORMATION. (a) The

commission may obtain from any law enforcement or criminal

justice agency the criminal history record information that

relates to a person applying to become an employee of the

commission.

(b) The commission by rule shall establish criteria for denying

a person's employment application based on the results of a

criminal history check.

Added by Acts 1999, 76th Leg., ch. 213, Sec. 5, eff. Sept. 1,

1999.

Sec. 91.017. EQUAL EMPLOYMENT OPPORTUNITY POLICY STATEMENT. (a)

The executive director or the executive director's designee

shall prepare and maintain a written policy statement to ensure

that all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the commission to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

commission's personnel is in accordance with state and federal

law and a description of reasonable methods to achieve compliance

with state and federal law.

(b) The policy statement must:

(1) be updated annually;

(2) be reviewed by the state Commission on Human Rights for

compliance with Subsection (a)(1); and

(3) be filed with the governor's office.

Added by Acts 1985, 69th Leg., ch. 793, Sec. 9, eff. Sept. 1,

1985. Amended by Acts 1995, 74th Leg., ch. 693, Sec. 23(1), eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 213, Sec. 5, eff. Sept.

1, 1999.

Sec. 91.018. RELATIONS WITH PUBLIC. (a) The commission shall

prepare information of public interest describing the functions

of the commission and describing the commission's procedures by

which complaints are filed with and resolved by the commission.

The commission shall make the information available to the

general public and appropriate state agencies.

(b) The commission shall promulgate rules establishing methods

by which consumers or service recipients can be notified of the

name, mailing address, and telephone number of the commission for

the purpose of directing complaints to the commission. The

commission may provide for the notification through inclusion of

the information:

(1) on each registration form, application, or written contract

for services of a person or entity regulated or authorized by

this title;

(2) on a sign that is prominently displayed in the place of

business of each person or entity regulated or authorized by this

title; or

(3) in a bill for service provided by a person or entity

regulated or authorized by this title.

(c) Except as required by federal regulations for resolving

complaints received from people who are receiving service from

the commission, the commission shall maintain a file on each

written complaint filed with the commission. The file must

include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the commission;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed if the

agency closed the file without taking action other than to

investigate the complaint.

(d) The commission, at least quarterly until final disposition

of the complaint, shall notify the person filing the complaint

and each person who is a subject of the complaint of the status

of the complaint unless the notice would jeopardize an undercover

investigation.

(e) The commission shall provide to the person filing the

complaint and to each person who is a subject of the complaint a

copy of the commission's policies and procedures relating to

complaint investigation and resolution.

(f) The commission shall develop and implement policies that

will provide the public with a reasonable opportunity to appear

before the commission and to speak on any issue under the

jurisdiction of the commission.

(g) The commission shall establish a consumer advisory committee

and adopt rules relating to the committee's size, geographical

representation, meetings, duties, and reporting requirements.

Added by Acts 1985, 69th Leg., ch. 793, Sec. 10, eff. Sept. 1,

1985. Amended by Acts 1999, 76th Leg., ch. 213, Sec. 5, eff.

Sept. 1, 1999.

Sec. 91.019. REPORT; POSTING OF REPORT AND PERFORMANCE DATA.

(a) The commission shall file annually with the governor and the

presiding officer of each house of the legislature a complete and

detailed written report accounting for all funds received and

disbursed by the commission during the preceding year. The form

of the annual report and the reporting time shall be that

provided in the General Appropriations Act.

(b) The commission shall post on the Internet in an accessible

format the report required under this section and any other

agency performance data required to be reported to this state or

the federal government. If a report or performance data contain

confidential information, the commission shall remove the

confidential information before posting the report or performance

data.

Added by Acts 1985, 69th Leg., ch. 793, Sec. 11, eff. Sept. 1,

1985. Amended by Acts 1999, 76th Leg., ch. 213, Sec. 6, eff.

Sept. 1, 1999.

Sec. 91.020. TRAINING OF COMMISSION MEMBERS. (a) A person who

is appointed to and qualifies for office as a member of the

commission may not vote, deliberate, or be counted as a member in

attendance at a meeting of the commission until the person

completes a training program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the commission;

(2) the programs operated by the commission;

(3) the role and functions of the commission;

(4) the rules of the commission with an emphasis on the rules

that relate to disciplinary and investigatory authority;

(5) the current budget for the commission;

(6) the results of the most recent formal audit of the

commission;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including conflict

of interest laws; and

(8) any applicable ethics policies adopted by the commission or

the Texas Ethics Commission.

(c) A person appointed to the commission is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 1999, 76th Leg., ch. 213, Sec. 7, eff. Sept. 1,

1999.

SUBCHAPTER C. GENERAL POWERS AND DUTIES OF THE COMMISSION

Sec. 91.0205. POWERS AND DUTIES OF COMMISSIONER OF HEALTH AND

HUMAN SERVICES. The commissioner of health and human services

has the powers and duties relating to the commission and

executive director as provided by Section 531.0055, Government

Code. To the extent a power or duty given to the commission or

executive director by this chapter or another law conflicts with

Section 531.0055, Government Code, Section 531.0055 controls.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 2.11, eff. Sept. 1,

1999.

Sec. 91.021. RESPONSIBILITY FOR VISUALLY HANDICAPPED PERSONS.

(a) The commission has primary responsibility for providing all

services to visually handicapped persons except welfare services

and services for children provided by regularly established

educational agencies and state authorities.

(b) The commission shall negotiate interagency agreements with

other state agencies to provide services for individuals who have

both a visual handicap and another handicapping condition so that

those multiply handicapped individuals may be provided the most

beneficial services with the greatest possible economy.

(c) The commission and other concerned state agencies may not

refuse to enter an interagency agreement developed to advance the

state's policies regarding the rehabilitation or education of the

blind and visually handicapped. In negotiating the agreements the

agencies shall seek to extend and improve the regular services

provided by the agencies and to effectively use all specialty and

fiscal resources that are available. The agencies shall give

careful consideration to avoiding unnecessary duplication or

overlap of their respective efforts.

(d) The commission shall enter into agreements with the federal

government to implement federal legislation authorizing the

provision of services to the visually handicapped. The commission

shall adopt methods of administration required by the federal

government for the proper and efficient implementation of the

agreements, and shall comply with other federal requirements

necessary to secure the full benefits of the federal legislation.

(e) The commission and other concerned state agencies may not

refuse to enter interagency agreements designed to secure the

full benefits of federal legislation authorizing services for the

visually handicapped.

(f) The commission shall:

(1) serve as an information center and referral resource for the

visually handicapped; and

(2) develop mechanisms and procedures that tend to assist

visually handicapped individuals in bridging gaps between

educational, institutional, rehabilitative, vocational, and

related types of services operated by public and private

nonprofit organizations throughout the state.

(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 268, Sec. 32(f),

eff. September 1, 2008.

Acts 1979, 66th Leg., p. 2397, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1979, 66th Leg., p. 2437, ch. 842,

art. 2, Sec. 12, eff. Sept. 1, 1979; Acts 1985, 69th Leg., ch.

793, Sec. 12, eff. Sept. 1, 1985; Acts 2003, 78th Leg., ch. 198,

Sec. 2.130, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1325,

Sec. 13.08, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 4.06, eff. June 14, 2005.

Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 32(f), eff. September 1, 2008.

Sec. 91.022. SERVICE DELIVERY. (a) The commission shall

establish and maintain, by rule, guidelines for the delivery of

services by the commission. The guidelines must be consistent

with state and federal law and regulations and must include rules

relating to:

(1) oversight and monitoring of service delivery;

(2) guidance to counselors on service delivery procedures;

(3) case management benchmarks establishing reasonable time

frames for service delivery; and

(4) financial planning information for the commission.

(b) The commission shall establish written procedures relating

to the evaluation of services delivered by the commission to

provide guidance to counselors and commission employees. These

procedures must include methods to evaluate:

(1) client progress;

(2) service delivery effectiveness; and

(3) counselor performance.

Added by Acts 1999, 76th Leg., ch. 213, Sec. 8, eff. Sept. 1,

1999.

Sec. 91.023. REHABILITATION SERVICES. The commission may

furnish materials, tools, books, and other necessary apparatus

and assistance for use in rehabilitating blind and visually

handicapped persons.

Acts 1979, 66th Leg., p. 2398, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 91.027. BLINDNESS EDUCATION, SCREENING, AND TREATMENT

PROGRAM. (a) To the extent that funds are available under

Sections 521.421(j) and 521.422(b), Transportation Code, the

commission shall operate a Blindness Education, Screening, and

Treatment Program to provide:

(1) blindness prevention education and screening and treatment

to prevent blindness for residents who are not covered under an

adequate health benefit plan; and

(2) transition services to blind disabled individuals eligible

for vocational rehabilitation services under Section 91.052.

(b) The program shall include:

(1) public education about blindness and other eye conditions;

(2) screenings and eye examinations to identify conditions that

may cause blindness;

(3) treatment procedures necessary to prevent blindness; and

(4) transition services.

(c) The commission by rule shall prescribe eligibility

requirements for the program.

Acts 1979, 66th Leg., p. 2398, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1997, 75th Leg., ch. 510, Sec. 1,

eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 198, Sec. 2.115(a),

eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1140, Sec. 1, eff.

June 20, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(11), eff. September 1, 2009.

Sec. 91.028. SERVICES FOR CHILDREN WITH VISUAL IMPAIRMENTS. (a)

The commission may provide services to children with visual

impairments to supplement the services provided by other state

agencies if the commission determines that the provision of the

services is appropriate and that the services will assist the

children in achieving financial self-sufficiency and a fuller and

richer life. It is the intention of the legislature that all

state agencies concerned with children with visual impairments

cooperate fully to achieve this purpose.

(b) The commission shall establish, by rule, the income level at

which the Medicaid eligibility of a client applying for services

under Subsection (a) shall be verified.

(c) The commission shall verify the Medicaid eligibility of a

client applying for services under Subsection (a) whose income

level is equal to or less than the income level established by

the commission under Subsection (b).

(d) The commission shall verify the Medicaid eligibility of a

client who is required by the commission to apply for Medicaid

not later than the 90th day after the date the application for

services from the commission is made.

(e) In verifying Medicaid eligibility, an employee of the

commission shall:

(1) examine appropriate state or private Medicaid eligibility

databases; and

(2) record on each client's application for services whether

Medicaid eligibility was verified, the source of the

verification, and the date of the verification.

(f) Except as provided by Subsection (g), a person may not

solicit, disclose, receive, use, or knowingly permit the use of

records or other information concerning an applicant for or

recipient of children's program services that is directly or

indirectly acquired by an officer or employee of the state or its

political subdivisions in the course of the officer's or

employee's official duties.

(g) A person may use the information provided under Subsection

(f) in accordance with commission rules, only for purposes

directly connected with the administration of the children's

program and for the investigation of a complaint filed against an

agency, employee, or contracted provider of services.

Acts 1979, 66th Leg., p. 2398, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1999, 76th Leg., ch. 213, Sec. 8,

eff. Sept. 1, 1999.

Sec. 91.0301. LOANS FOR VISUAL AIDS. (a) The commission may

establish a program to make loans to finance the purchase of

technological aids for visually handicapped persons. Interest on

the loans may not exceed 10 percent a year.

(b) The executive director may promulgate rules to administer

the loan program, subject to approval of the commission.

Added by Acts 1981, 67th Leg., p. 317, ch. 126, Sec. 2, eff.

Sept. 1, 1981. Amended by Acts 1985, 69th Leg., ch. 793, Sec. 13,

eff. Sept. 1, 1985.

Sec. 91.031. CONTRACTS FOR SERVICE. (a) The commission shall

include in its contracts with service providers provisions

relating to:

(1) clearly defined and measurable program performance standards

that directly relate to the service provided;

(2) clearly defined penalties for nonperformance of a contract

term; and

(3) clearly specified accounting, reporting, and auditing

requirements applicable to money received under the contract.

(b) The commission shall monitor a service provider's

performance under a contract for service. In monitoring

performance, the commission shall:

(1) use a risk-assessment methodology to institute statewide

monitoring of contract compliance of service providers; and

(2) evaluate service providers based on clearly defined and

measurable program performance objectives.

Added by Acts 1999, 76th Leg., ch. 213, Sec. 8, eff. Sept. 1,

1999.

Sec. 91.032. CONTRACTS FOR ADAPTIVE TECHNOLOGY. The commission

shall include in a contract with a supplier of adaptive

technology equipment provisions that require the supplier to

provide training for clients receiving the adaptive technology

equipment.

Added by Acts 1999, 76th Leg., ch. 213, Sec. 8, eff. Sept. 1,

1999.

SUBCHAPTER D. VOCATIONAL REHABILITATION OF THE BLIND

Sec. 91.051. DEFINITIONS. In this subchapter:

(1) "Program" means the vocational rehabilitation program

authorized in this subchapter.

(2) Repealed by Acts 1985, 69th Leg., ch. 793, Sec. 38, eff.

Sept. 1, 1985.

(3) "Employment handicap" means a physical or mental condition

that obstructs or impairs, or if not corrected will probably

obstruct or impair, an individual's performance in an occupation.

(4) "Disabled individual" means a person who has a substantial

employment handicap.

(5) "Blind disabled individual" means a person who is blind or

who has a visual condition for which medical prognosis indicates

a progressive deterioration that may result in a substantial

vocational handicap.

(6) "Vocational rehabilitation" or "vocational rehabilitation

services" means services that are provided directly by the

commission or through a public or private agency and that the

director determines are necessary to compensate a blind disabled

individual for an employment handicap so that the individual may

engage in a remunerative occupation. The terms include, but are

not limited to, medical and vocational diagnosis; vocational

guidance, counseling, and placement; rehabilitation training;

physical restoration; transportation; occupational licenses;

customary occupational tools and equipment; maintenance; training

books and materials; and other goods and services for which the

commission receives financial support under federal law.

(7) "Rehabilitation training" means all necessary training

provided to a blind disabled individual to compensate for an

employment handicap. The term includes, but is not limited to,

manual, preconditioning, prevocational, vocational, and

supplementary training and training to achieve broader and more

lucrative skills and capacities.

(8) "Physical restoration" means medical, surgical, or

therapeutic treatment necessary to correct or substantially

reduce a blind disabled individual's employment handicap within a

reasonable period of time. The term includes, but is not limited

to, medical, surgical, dental, and psychiatric treatment, nursing

services, hospital care, convalescent home care, drugs, medical

and surgical supplies, and prosthetic appliances. The term

excludes treatment to cure acute or transitory conditions.

(9) "Prosthetic appliance" means an artificial device necessary

to support or replace a part of the body or to increase the

acuity of a sensory organ.

(10) "Occupational license" means a license, permit, or other

written authorization required by a governmental unit as a

condition for engaging in an occupation.

(11) "Maintenance" means money payments not exceeding the

estimated cost of subsistence during vocational rehabilitation.

(12) Repealed by Acts 1985, 69th Leg., ch. 793, Sec. 38, eff.

Sept. 1, 1985.

Acts 1979, 66th Leg., p. 2399, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 793, Sec. 38,

eff. Sept. 1, 1985.

Sec. 91.052. VOCATIONAL REHABILITATION PROGRAM FOR THE BLIND.

(a) The commission shall conduct a program to provide vocational

rehabilitation services to eligible blind disabled individuals.

(b) To achieve the purposes of the program, the commission may:

(1) cooperate with other public and private agencies in studying

the problems involved in providing vocational rehabilitation and

in establishing, developing, and providing necessary or desirable

facilities and services;

(2) enter reciprocal agreements with other states to provide

vocational rehabilitation for the residents of the states

concerned; and

(3) conduct research and compile statistics relating to the

vocational rehabilitation of blind disabled individuals.

Acts 1979, 66th Leg., p. 2400, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 91.053. COOPERATION WITH FEDERAL GOVERNMENT. (a) The

commission shall cooperate with the federal government to

accomplish the purposes of federal laws relating to vocational

rehabilitation and closely related activities.

(b) The commission shall negotiate agreements or plans with the

federal government and shall adopt efficient methods of

administration and comply with other conditions required to

secure the full benefits of the federal laws. If the commission

determines that a provision of state law precludes conformity

with a federal requirement and limits federal financial support,

the commission:

(1) may waive or modify the state law to the extent necessary to

obtain the full benefits of the federal law; and

(2) shall include in the report required by Section 91.019 a

description of the manner in which state law conflicts with

federal law.

(c) In adopting the methods of administration, the commission

shall include a system of necessary staffing patterns, personnel

administration, and employee compensation comparable to the

systems used by state agencies that receive substantial federal

financial support. However, the commission may not employ

personnel or adopt a system of merit pay that is not authorized

in the commission's state appropriation unless the commission

certifies to the state auditor that the commission's action is

necessary to accomplish its statutory purposes and that the

action will not be financed with state funds. The commission

shall submit financial information required by the state auditor

to support the certification.

Acts 1979, 66th Leg., p. 2400, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1995, 74th Leg., ch. 693, Sec. 8,

eff. Sept. 1, 1995.

Sec. 91.055. ELIGIBILITY FOR VOCATIONAL REHABILITATION SERVICES.

The commission shall provide vocational rehabilitation services

to a blind disabled individual eligible for those services under

federal law.

Acts 1979, 66th Leg., p. 2401, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 793, Sec. 14,

eff. Sept. 1, 1985.

Sec. 91.056. RECEIPT AND DISBURSEMENT OF FUNDS. (a) The

comptroller is custodian of federal funds received by the state

to implement federal law relating to vocational rehabilitation.

(b) The executive director shall certify for disbursement funds

available for the vocational rehabilitation program in accordance

with regulations.

(c) The comptroller shall disburse state and federal vocational

rehabilitation funds on certification by the executive director.

Acts 1979, 66th Leg., p. 2401, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 793, Sec. 15,

eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1423, Sec. 9.03,

eff. Sept. 1, 1997.

Sec. 91.058. HEARINGS. An applicant for or recipient of

vocational rehabilitation services who is aggrieved by an action

or inaction under the program is entitled to a hearing by the

commission in accordance with law.

Acts 1979, 66th Leg., p. 2402, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 91.059. MISUSE OF INFORMATION. Except for purposes

directly connected with the administration of the vocational

rehabilitation program and according to commission rules, no

person may solicit, disclose, receive, use, or knowingly permit

the use of records or other information concerning an applicant

for or recipient of vocational rehabilitation services that is

directly or indirectly acquired by an officer or employee of the

state or its political subdivisions in the course of his or her

official duties.

Acts 1979, 66th Leg., p. 2402, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 793, Sec. 16,

eff. Sept. 1, 1985.

SUBCHAPTER E. CENTRAL MEDIA DEPOSITORY

Sec. 91.081. PURPOSE. (a) The purpose of this subchapter is to

establish a comprehensive central state depository for braille,

large print, slow speed records and machines, tape recordings and

tape players, and related forms of media that will enable the

Texas State Library, the Texas Education Agency, the Texas

Commission for the Blind, volunteer organizations involved in the

production of braille or recorded materials for the blind, the

Library of Congress, and related types of organizations to work

together more closely and effectively.

(b) It is the intent of this subchapter to allow various

agencies and organizations interested in or responsible for such

services to work together cooperatively in one facility without

requiring one central management.

Renumbered from Sec. 92.051 by Acts 1979, 66th Leg., p. 2438, ch.

842, art. 2, Sec. 15, eff. Sept. 1, 1979; Amended by Acts 1985,

69th Leg., ch. 793, Sec. 17, eff. Sept. 1, 1985. Amended by Acts

1997, 75th Leg., ch. 165, Sec. 6.64, eff. Sept. 1, 1997.

Sec. 91.082. ESTABLISHMENT OF CENTRAL MEDIA DEPOSITORY. (a)

The Texas State Library and Archives Commission shall generally

supervise the establishment and operation of a central media

depository in Austin to house materials and devices required by

blind and visually handicapped individuals or by other

individuals who are unable to use ordinary printed materials.

(b) With the approval of the library and archives commission,

the agencies and organizations maintaining and operating the

central media depository shall develop and periodically evaluate

and modify specific arrangements for administrative support,

sharing of staff and equipment, and related matters involved in

the operation of the program.

Renumbered from Sec. 92.052 and amended by Acts 1979, 66th Leg.,

p. 2438, ch. 842, art. 2, Sec. 15, eff. Sept. 1, 1979.

Sec. 91.083. ANCILLARY SERVICES. The library and archives

commission shall allow the central media depository to be used

for the repair of special media and equipment required by

individuals who are unable to use ordinary print and for research

and demonstration, training, and the production of materials in

special media by volunteer organizations.

Renumbered from Sec. 92.053 and amended by Acts 1979, 66th Leg.,

p. 2438, ch. 842, art. 2, Sec. 15, eff. Sept. 1, 1979.

Sec. 91.084. FUNDING. The cost of establishing and operating

the central media depository shall be paid with:

(1) funds appropriated by the legislature for that purpose;

(2) gifts, grants, bequests, and donations received by

cooperating agencies for the establishment and support of the

depository;

(3) reasonable fees customarily charged for services by the

agencies and organizations using or occupying the facility; and

(4) funds budgeted by the cooperating agencies and organizations

for that purpose pursuant to interagency contracts and

agreements.

Renumbered from Sec. 92.054 by Acts 1979, 66th Leg., p. 2438, ch.

842, art. 2, Sec. 15, eff. Sept. 1, 1979.



CHAPTER 94. VENDING FACILITIES OPERATED BY BLIND PERSONS

HUMAN RESOURCES CODE

TITLE 5. SERVICES FOR THE BLIND AND VISUALLY HANDICAPPED

CHAPTER 94. VENDING FACILITIES OPERATED BY BLIND PERSONS

Sec. 94.001. DEFINITIONS. In this chapter:

(1) "Blind person" means a person having not more than 20/200

visual acuity in the better eye with correcting lenses or visual

acuity greater than 20/200 but with a limitation in the field of

vision such that the widest diameter of the visual field subtends

an angle no greater than 20 degrees.

(2) "Vending facility" means a facility in which food, drinks,

drugs, novelties, souvenirs, tobacco products, notions, or

related items are sold regularly. The term excludes facilities

consisting solely of vending machines that do not compete

directly or indirectly with a facility that is or could be

operated by a vocationally handicapped person.

(3) "State property" means land and buildings owned, leased, or

otherwise controlled by the state.

(4) "Agency" means the state agency in charge of state property.

(5) "Handicapped" means a physical or mental condition that the

commission or rehabilitation commission determines to constitute

a substantial vocational disadvantage.

(6) "Commission" means the Texas Commission for the Blind.

(7) "Rehabilitation commission" means the Texas Rehabilitation

Commission.

Acts 1979, 66th Leg., p. 2411, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 793, Sec. 21,

eff. Sept. 1, 1985.

Sec. 94.002. LICENSE OR PERMIT REQUIRED. (a) No person may

operate a vending facility or a facility with vending machines or

other coin-operated devices on state property unless the person

is licensed to do so by the commission or is authorized to do so

by an agency granted a permit to arrange for vending facilities.

(b) Subsection (a) of this section does not apply to a building

in which the State Purchasing and General Services Commission

leases space to a private tenant under Subchapter E, Chapter

2165, Government Code.

Acts 1979, 66th Leg., p. 2411, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 3415, ch. 571,

Sec. 5, eff. Jan. 1, 1984; Acts 1997, 75th Leg., ch. 165, Sec.

17.19(16), eff. Sept. 1, 1997.

Sec. 94.003. LICENSING PROCEDURE. (a) On its own initiative or

at the request of an agency that controls state property, the

commission shall survey the property, or blueprints and other

available information concerning the property, to determine

whether the installation of a vending facility is feasible and

consonant with the commission's vocational rehabilitation

objectives.

(b) If the installation of the facility is feasible, the

commission shall either license a blind person to operate a

facility to be installed by the commission or allow the

rehabilitation commission to install a facility to be operated by

a handicapped person who is not blind according to rules and

procedures comparable to those adopted by the commission. The

commission and the rehabilitation commission may enter into

agreements relating to management services and related forms of

necessary assistance.

Acts 1979, 66th Leg., p. 2411, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 94.004. LOCATION OF VENDING FACILITIES. (a) With the

concurrence of the agency in charge of state property, the

commission shall designate the location of vending facilities

that have been requested by the agency.

(b) The agency responsible for state property shall alter the

property to make it suitable for the proper operation of the

vending facilities. To this end, the agency in charge of

constructing new state property shall consult with the commission

during the planning stage on the construction.

Acts 1979, 66th Leg., p. 2412, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 94.005. ISSUANCE OF LICENSES; ELIGIBILITY. (a) The

commission may issue a license to operate its vending facilities

on state property to blind citizens of the state who are capable

of operating the facilities in a manner that is reasonably

satisfactory to all parties concerned.

(b) Before issuing a license to a person, the commission shall

determine whether the person has the physical, psychological, and

personal traits and abilities required to operate a vending

facility in a satisfactory manner.

(c) The commission shall maintain a roster of the names of each

person who has been certified as suitable for licensing. If two

or more equally qualified persons are listed on the roster and

apply for a license to operate an available vending facility, the

commission shall issue the license to the person who is most in

need of employment.

(d) The granting of a license does not vest the licensee with

property or other rights which may constitute the basis of a

cause of action, at law or in equity, against the state or its

officers or employees.

Acts 1979, 66th Leg., p. 2412, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 94.006. EXPIRATION, RENEWAL, AND REVOCATION OF LICENSES.

(a) A license or general permit to operate a vending facility on

state property is valid for a period of three years from the date

it is issued.

(b) The commission shall review each license or permit prior to

its expiration and shall issue a new or different license or

permit as the circumstances warrant.

(c) The commission and the agency may consent mutually to revoke

a general permit prior to its expiration if changed circumstances

warrant that action.

(d) A blind person's wilful failure to comply with the

commission's rules or the provisions of this chapter constitutes

grounds for the automatic revocation of the person's license.

(e) The commission shall adopt substantive and procedural rules

governing the revocation of licenses.

Acts 1979, 66th Leg., p. 2412, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 94.007. OPERATION OF VENDING FACILITIES UNDER THE

REHABILITATION COMMISSION. (a) If the commission determines

that a blind person could not properly operate a vending facility

at a particular location, the rehabilitation commission may

survey the property to determine whether a handicapped person

whose disability is not of a visual nature could operate the

facility in a proper manner.

(b) The commission and the rehabilitation commission may develop

procedures and methods of exchanging information necessary to

implement cooperative activities.

(c) The installation and operation of a vending facility by the

rehabilitation commission must conform to the provisions of this

chapter applicable to vending facilities installed by the

commission.

Acts 1979, 66th Leg., p. 2412, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 94.008. CLOSING CERTAIN FACILITIES PROHIBITED. Neither a

vending facility operated by a blind or otherwise vocationally

handicapped individual nor a vending facility location surveyed

by the commission may be closed as a result of the transfer of

state property from one agency to another, the alteration of a

state building, or the reorganization of a state agency unless

the commission or the rehabilitation commission agrees to the

closing.

Acts 1979, 66th Leg., p. 2413, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 94.009. EMPLOYMENT OF ASSISTANTS. (a) If an individual

licensed to operate a vending facility on state property requires

an assistant, a qualified visually handicapped person must be

given preference for employment. If the commission determines

that a visually handicapped person could not perform the labor

for which an assistant is required, or if a visually handicapped

person is not available, a handicapped person whose disability is

not of a visual nature must be given preference for employment.

If no handicapped person is available for the job, preference

must be given to a person who is socially, culturally,

economically, or educationally disadvantaged.

(b) An assistant employed by a blind person licensed by the

commission must be approved by the commission, and the deliberate

refusal of a blind licensee to comply with this section

constitutes grounds for the revocation of his or her license.

Acts 1979, 66th Leg., p. 2413, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 94.010. COMPETING VENDING MACHINES. (a) If the commission

and an agency agree to the installation and operation of an

additional vending facility or vending machine on property that

already has a commission-sponsored vending facility, no

additional permit or license is required. However, the

installation of a competing vending facility consisting of

vending machines or other coin-operated devices must be

authorized by the commission. The commission's authorization must

be made with a view toward providing the greatest economic

benefits for blind persons consonant with supplying the

additional services required at the building.

(b) State agencies shall cooperate and negotiate in good faith

to accomplish the purposes of this chapter.

(c) Vocationally handicapped individuals who operate vending

facilities on state property are entitled to receive all

commissions from vending machines installed on the same property.

If two or more vending facilities are operated by vocationally

handicapped persons in a building in which vending machines are

installed, the commission shall divide the commissions from the

vending machines among the handicapped operators in a manner that

will achieve equity and equality in the incomes of the

handicapped operators. If the commission and the rehabilitation

commission have decided not to locate a vending facility in a

building, the agency to whom a general permit has been issued

shall determine the assignment of the commissions from vending

machines installed in the building.

Acts 1979, 66th Leg., p. 2413, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 94.011. VENDING FACILITY EQUIPMENT AND STOCK. (a) The

commission may supply a blind vending facility operator with

equipment and initial stock necessary for the operator to begin

business.

(b) The commission shall collect and set aside from the proceeds

of the operation of its vending facilities enough money:

(1) to insure a sufficient amount of initial stock for the

facilities and for their proper maintenance;

(2) to pay the costs of supervision and other expenses

incidental to the operation of the facilities; and

(3) to pay other program costs to the extent necessary to assure

fair and equal treatment of the blind persons licensed to operate

the facilities and to the extent allowed under federal programs

that provide financial support to the commission.

(c) Except for purchasing and installing original equipment, the

operation of commission-sponsored vending facilities must be as

self-supporting and self-sustaining as possible. To achieve this

end, the commission shall periodically review and, when

necessary, revise its schedules for collecting and setting aside

money from the proceeds of its vending facilities.

Acts 1979, 66th Leg., p. 2414, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 94.012. DUTIES AND PRIVILEGES OF PARTIES. (a) The

commission may promulgate rules and initiate procedures necessary

to implement this chapter.

(b) A blind person licensed to operate a vending facility on

state property shall operate the facility in accordance with law

and the commission's rules and policies.

(c) The agency in charge of state property shall cooperate with

the commission and its blind licensees to accomplish the purposes

of this chapter. The agency shall also furnish all necessary

utility service, including connections and outlets required for

the installation of the facility, janitorial and garbage disposal

services where feasible, and other related assistance.

Acts 1979, 66th Leg., p. 2414, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 94.013. TRAINING PROGRAMS. The commission may establish

training or experimentation locations necessary to train blind

persons who desire to be licensed to operate vending facilities

and to develop techniques which will allow blind persons to

operate the facilities or related types of small businesses more

efficiently and productively.

Acts 1979, 66th Leg., p. 2414, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 94.014. CONFORMITY WITH FEDERAL STATUTES. (a) This

chapter shall be construed in a manner consistent with the

requirements of federal programs that provide financial

assistance to the commission.

(b) If a provision of this chapter conflicts with a federal

program requirement, the commission may waive or modify the

provision to the extent necessary to secure the full benefits of

the federal program.

Acts 1979, 66th Leg., p. 2414, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 94.015. APPLICATION OF CHAPTER. (a) This chapter does not

apply to:

(1) property over which the federal government maintains partial

or complete control;

(2) property maintained and operated by state-supported

institutions of higher education; provided, however, that the

commission may enter into agreements with state institutions of

higher education concerning the use of blind labor in vending

facilities at the institutions; or

(3) property purchased by the state or an agency of the state,

property to which title is transferred from one state agency to

another, or property control of which is transferred from one

state agency to another, if:

(A) at the time of purchase or transfer of title or control, a

vending facility is being operated on the property under lease,

license, or contract; and

(B) prior to the time of purchase or transfer of title or

control, the provisions of this chapter were rendered

inapplicable to such property by this section or other law.

(b) This chapter does not apply to vending facilities operated

by an institution under the control of the Texas Department of

Mental Health and Mental Retardation, or its successor, if the

vending facilities are operated without profit for the benefit of

the patients at the institution.

(c) This chapter does not prohibit the commission from selecting

blind persons to operate other suitable types of vending

facilities or business enterprises, and the chapter does not

prohibit the installation of automated vending facilities

serviced by blind persons.

Acts 1979, 66th Leg., p. 2414, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 4364, ch. 700,

art. III, Sec. 2, eff. Aug. 29, 1983.

Sec. 94.016. BUSINESS ENTERPRISES PROGRAM. (a) The commission

is authorized to administer the Business Enterprises Program in

accordance with the provisions of the Randolph-Sheppard Act (20

U.S.C. Section 107 et seq.).

(b) The commission is authorized to administer a retirement

program for individuals licensed to operate vending facilities in

accordance with applicable state and federal laws.

(c) A trust fund for a retirement program for individuals

licensed to operate vending facilities under the Business

Enterprises Program is established with the comptroller of public

accounts. This trust fund will be set up in the state treasury.

(d) All federal vending machine income shall be credited to this

Business Enterprises Program trust fund. Vending machine income,

as defined by 34 C.F.R. Section 395.1(z), means receipts (other

than those of a blind vendor) from vending machine operations on

federal property, after deducting the cost of goods sold

(including reasonable service and maintenance costs) in

accordance with customary business practices of commercial

vending concerns, where the machines are operated, serviced, or

maintained by, or with the approval of, a department, agency, or

instrumentality of the United States, or commissions paid (other

than to a blind vendor) by a commercial vending concern which

operates, services, and maintains vending machines on federal

property for, or with the approval of, a department, agency, or

instrumentality of the United States.

(e) All expenditures authorized by the Randolph-Sheppard Act

from federal vending revenue funds shall be paid from the

Business Enterprises Program trust fund.

(f) The commission may contract with a professional management

service to administer the Business Enterprises Program trust

fund. In administering the trust fund, the professional

management service may acquire, exchange, sell, or retain any

kind of investment that a prudent investor, exercising reasonable

care, skill, and caution, would acquire, exchange, sell, or

retain under the circumstances, taking into consideration the

investment of all the assets of the trust fund.

(g) With the approval of the comptroller, the commission may

select a commercial bank, depository trust company, or other

entity to serve as a custodian of the Business Enterprises

Program trust fund's securities, and money realized from those

securities, pending completion of an investment transaction.

Money realized from those securities must be:

(1) reinvested not later than one business day after the date it

is received; or

(2) deposited in the treasury not later than the fifth business

day after the date it is received.

Added by Acts 1999, 76th Leg., ch. 213, Sec. 9, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1011, Sec. 2, eff.

June 15, 2001.






TITLE 6. SERVICES FOR THE ELDERLY

CHAPTER 101. TEXAS DEPARTMENT ON AGING

HUMAN RESOURCES CODE

TITLE 6. SERVICES FOR THE ELDERLY

CHAPTER 101. TEXAS DEPARTMENT ON AGING

SUBCHAPTER A. ADMINISTRATIVE PROVISIONS

Sec. 101.001. DEPARTMENT AND BOARD ON AGING. (a) The Texas

Department on Aging is created.

(b) The Texas Board on Aging is created as the governing body of

the Texas Department on Aging. The board is composed of nine

members appointed by the governor with the advice and consent of

the senate. Appointments to the board shall be made without

regard to the race, color, handicap, sex, religion, age, or

national origin of the appointees. To be eligible for appointment

to the board, a person must have demonstrated an interest in and

knowledge of the problems of aging and must be a member of the

general public. The members must include the following:

(1) an expert in gerontology;

(2) a medical professional;

(3) a consumer advocate; and

(4) three members of the general public.

(c) A person is not eligible for appointment as a public member

if the person or the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

funds from the department;

(2) owns, controls, or has, directly or indirectly, more than a

10 percent interest in a business entity or other organization

regulated by or receiving funds from the department; or

(3) uses or receives a substantial amount of tangible goods,

services, or funds from the department.

(d) Members of the board serve for staggered terms of six years

with the terms of three members expiring on February 1 of each

odd-numbered year. A member may be reappointed to the board.

(e) Members of the board may receive the compensatory per diem

authorized by the General Appropriations Act for each day spent

engaged in the performance of their official duties. Board

members are entitled to reimbursement for actual travel expenses

incurred in the performance of their duties.

(f) The board shall develop and implement policies that provide

the public with a reasonable opportunity to appear before the

board and to speak on any issue under the jurisdiction of the

department.

Acts 1979, 66th Leg., p. 2415, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1981, 67th Leg., p. 2388, ch. 599,

Sec. 1, eff. Sept. 1, 1981; Acts 1985, 69th Leg., 1st C.S., ch.

2, Sec. 1, eff. Sept. 1, 1985. Amended by Acts 1999, 76th Leg.,

ch. 1505, Sec. 1.07, eff. Sept. 1, 1999; Acts 1999, 76th Leg.,

ch. 1505, Sec. 2.02, eff. Sept. 1, 2005; Acts 2001, 77th Leg.,

ch. 592, Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch.

198, Sec. 1.28(3), eff. Sept. 1, 2003.

Sec. 101.0011. REMOVAL OF BOARD MEMBERS. (a) It is a ground

for removal from the board that a member:

(1) does not have at the time of taking office the

qualifications required by Section 101.001(b);

(2) does not maintain during service on the board the

qualifications required by Section 101.001(b);

(3) is ineligible for membership under Section 101.0031;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the board of the potential ground. The

presiding officer shall then notify the governor and the attorney

general that a potential ground for removal exists. If the

potential ground for removal involves the presiding officer, the

executive director shall notify the next highest ranking officer

of the board, who shall then notify the governor and the attorney

general that a potential ground for removal exists.

Added by Acts 1985, 69th Leg., 1st C.S., ch. 2, Sec. 2, eff.

Sept. 1, 1985. Amended by Acts 1999, 76th Leg., ch. 1505, Sec.

1.08, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 592, Sec. 1,

eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 198, Sec. 1.28(3),

eff. Sept. 1, 2003.

Sec. 101.0012. TRAINING PROGRAM FOR BOARD MEMBERS. (a) A

person who is appointed to and qualifies for office as a member

of the board may not vote, deliberate, or be counted as a member

in attendance at a meeting of the board until the person

completes a training program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the department and the board;

(2) the federal Older Americans Act of 1965 (42 U.S.C. Section

3001 et seq.) and its subsequent amendments;

(3) the programs operated by the department;

(4) the role and functions of the department;

(5) the rules of the department, with an emphasis on the rules

that relate to disciplinary and investigatory authority;

(6) the current budget for the department;

(7) the results of the most recent formal audit of the

department;

(8) a history of funding sources for long-term care services;

(9) the independent living philosophy;

(10) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(11) any applicable ethics policies adopted by the department or

the Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

(d) In this section, "independent living philosophy" means

control over one's life based on the choice of acceptable options

that minimize reliance on others in making a decision or in

performing everyday activities. The term includes:

(1) managing one's affairs;

(2) participating in day-to-day life in the community;

(3) fulfilling a range of social roles; and

(4) making decisions that lead to self-determination and the

minimization of physical and psychological dependence upon

others.

Added by Acts 1999, 76th Leg., ch. 1505, Sec. 1.09, eff. Sept. 1,

1999; Amended by Acts 2001, 77th Leg., ch. 592, Sec. 1, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 198, Sec. 1.28(3), eff.

Sept. 1, 2003.

Sec. 101.002. SUNSET PROVISION. The Texas Department on Aging

is subject to Chapter 325, Government Code (Texas Sunset Act).

Unless continued in existence as provided by that chapter, the

department is abolished and this chapter expires September 1,

2006.

Acts 1979, 66th Leg., p. 2415, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1981, 67th Leg., p. 2388, ch. 599,

Sec. 1, eff. Sept. 1, 1981; Acts 1985, 69th Leg., ch. 479, Sec.

214, eff. Sept. 1, 1985; Acts 1985, 69th Leg., 1st C.S., ch. 2,

Sec. 2, eff. Sept. 1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch.

17, Sec. 4.12, eff. Nov. 12, 1991; Acts 1999, 76th Leg., ch.

1505, Sec. 1.10, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch.

592, Sec. 1, 2, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch.

198, Sec. 1.28(3), eff. Sept. 1, 2003.

Sec. 101.003. PRESIDING OFFICER. (a) The governor shall

designate a presiding officer of the board from among the

members.

(b) A member holds the position of presiding officer at the

pleasure of the governor.

Acts 1979, 66th Leg., p. 2416, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1981, 67th Leg., p. 2388, ch. 599,

Sec. 1, eff. Sept. 1, 1981; Acts 1985, 69th Leg., 1st C.S., ch.

2, Sec. 2, eff. Sept. 1, 1985; Acts 1999, 76th Leg., ch. 1505,

Sec. 1.11, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 592,

Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 198, Sec.

1.28(3), eff. Sept. 1, 2003.

Sec. 101.0031. RESTRICTIONS ON BOARD MEMBERSHIP AND EMPLOYMENT.

(a) In this section, "Texas trade association" means a

cooperative and voluntarily joined association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) A person may not be a member of the board and may not be a

department employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) and its subsequent amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of aging; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of aging.

(c) A person may not be a member of the board or act as the

general counsel to the board or the department if the person is

required to register as a lobbyist under Chapter 305, Government

Code, because of the person's activities for compensation on

behalf of a profession related to the operation of the

department.

Added by Acts 1985, 69th Leg., 1st C.S., ch. 2, Sec. 2, eff.

Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 167, Sec.

2.19(18), eff. Sept. 1, 1987; Acts 1999, 76th Leg., ch. 1505,

Sec. 1.12, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 592,

Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 198, Sec.

1.28(3), eff. Sept. 1, 2003.

Sec. 101.004. EXECUTIVE DIRECTOR OF AGING; OTHER PERSONNEL. (a)

The commissioner of health and human services shall employ an

executive director of aging in accordance with Section 531.0056,

Government Code. The executive director shall discharge all

executive and administrative functions of the department. The

executive director must be a person with executive ability and

experience in the area of aging.

(b) Salaries and other office expenses are paid with funds

appropriated to the department for those purposes.

(c) The department may accept services performed by other

agencies to accomplish the purposes of this chapter.

Acts 1979, 66th Leg., p. 2416, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1981, 67th Leg., p. 2388, ch. 599,

Sec. 1, eff. Sept. 1, 1981; Acts 1995, 74th Leg., ch. 76, Sec.

8.145, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1460, Sec.

2.12, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 592, Sec. 1,

eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 198, Sec. 1.28(3),

eff. Sept. 1, 2003.

Sec. 101.005. CITIZENS ADVISORY COUNCIL. (a) The Citizens

Advisory Council is composed of one member appointed by the board

from each designated area agency on aging. Each council member

must also be a member of the local advisory council advising the

area agency. Council members are entitled to the compensatory per

diem authorized by the General Appropriations Act for each day

spent engaged in the performance of their duties as directed by

the board and are entitled to the same travel allowance

authorized by the General Appropriations Act for state employees.

(b) The council shall work under the board's direction. The

council shall inform policymakers and administrators at the state

level of local needs and concerns relating to the aged.

(c) The council shall meet at least quarterly and may hold other

meetings called by the chairman of the board.

(d) Council members serve for staggered terms of three years

with the terms of one-third of the membership expiring on January

31 of each year.

Acts 1979, 66th Leg., p. 2416, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1981, 67th Leg., p. 2388, ch. 599,

Sec. 1, eff. Sept. 1, 1981; Acts 1985, 69th Leg., 1st C.S., ch.

2, Sec. 2, eff. Sept. 1, 1985.

Sec. 101.006. DIVISIONS OF THE DEPARTMENT. (a) The executive

director may establish divisions within the department that he

considers necessary for effective administration and the

discharge of the department's functions.

(b) The executive director may allocate and reallocate functions

among the divisions.

Added by Acts 1981, 67th Leg., p. 2388, ch. 599, Sec. 1, eff.

Sept. 1, 1981. Amended by Acts 1985, 69th Leg., 1st C.S., ch. 2,

Sec. 2, eff. Sept. 1, 1985; Acts 2001, 77th Leg., ch. 592, Sec.

1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 198, Sec.

1.28(3), eff. Sept. 1, 2003.

Sec. 101.0061. PERSONNEL MATTERS. (a) The executive director

may employ personnel necessary for the administration of the

department's duties.

(b) The executive director or the executive director's designee

shall develop an intradepartmental career ladder program, one

part of which shall require the intradepartmental posting of all

nonentry level positions concurrently with any public posting.

(c) The executive director or the executive director's designee

shall develop a system of annual performance evaluations based on

measurable job tasks. All merit pay for department employees must

be based on the system established under this subsection.

(d) The executive director or the executive director's designee

shall provide to members of the board and to the agency

employees, as often as necessary, information regarding the

requirements for office or employment under this chapter,

including information regarding a person's responsibilities under

applicable laws relating to standards of conduct for state

officers or employees.

(e) The board shall develop and implement policies that clearly

separate the respective responsibilities of the board and the

executive director.

(f) The executive director or the executive director's designee

shall prepare and maintain a written policy statement to assure

implementation of a program of equal employment opportunity

whereby all personnel transactions are made without regard to

race, color, disability, sex, religion, age, or national origin.

The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel;

(2) a comprehensive analysis of the agency work force that meets

federal and state guidelines;

(3) procedures by which a determination can be made of

significant underuse in the agency work force of all persons for

whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address areas of

significant underuse in the agency work force of all persons for

whom federal or state guidelines encourage a more equitable

balance.

Added by Acts 1985, 69th Leg., 1st C.S., ch. 2, Sec. 2, eff.

Sept. 1, 1985. Amended by Acts 1995, 74th Leg., ch. 693, Sec. 9,

eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1505, Sec. 1.13,

eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 592, Sec. 1, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 198, Sec. 1.28(3), eff.

Sept. 1, 2003.

Sec. 101.007. MERIT SYSTEM. The department may establish a

merit system for its employees. The merit system may be

maintained in conjunction with other state agencies that are

required by federal law to operate under a merit system.

Added by Acts 1981, 67th Leg., p. 2388, ch. 599, Sec. 1, eff.

Sept. 1, 1981. Amended by Acts 2001, 77th Leg., ch. 592, Sec. 1,

eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 198, Sec. 1.28(3),

eff. Sept. 1, 2003.

Sec. 101.008. FINANCES. (a) The executive director shall

prepare and submit to the board for approval a biennial budget

and request for an appropriation by the legislature of funds

necessary to carry out the duties of the department. The budget

and request must include an estimate of all federal funds to be

allocated to the state for the department's purposes.

(b) The board shall submit the budget and request to the

Legislative Budget Board and the governor in the manner

prescribed by law.

(c) The board shall file annually with the governor and the

presiding officer of each house of the legislature a complete and

detailed written report accounting for all funds received and

disbursed by the board during the preceding year. The form of the

annual report and the reporting time shall be that provided in

the General Appropriations Act. The report must include

information concerning the amount of matching funds required for

federal grants to local retired senior volunteer programs.

(d) The financial transactions of the board are subject to audit

by the state auditor in accordance with Chapter 321, Government

Code.

Added by Acts 1981, 67th Leg., p. 2388, ch. 599, Sec. 1, eff.

Sept. 1, 1981. Amended by Acts 1985, 69th Leg., 1st C.S., ch. 2,

Sec. 2, eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 584, Sec.

23, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 693, Sec. 10,

eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 592, Sec. 1, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 198, Sec. 1.28(3), eff.

Sept. 1, 2003.

SUBCHAPTER B. POWERS AND DUTIES OF BOARD

Sec. 101.0205. POWERS AND DUTIES OF COMMISSIONER OF HEALTH AND

HUMAN SERVICES. The commissioner of health and human services

has the powers and duties relating to the board and executive

director as provided by Section 531.0055, Government Code. To the

extent a power or duty given to the board or executive director

by this chapter or another law conflicts with Section 531.0055,

Government Code, Section 531.0055 controls.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 2.13, eff. Sept. 1,

1999.

Sec. 101.021. RULES. (a) The board shall adopt rules governing

the functions of the department, including rules that prescribe

the policies and procedures followed by the board and the

department in the administration of any local services programs,

employment programs for the aged, volunteer programs for the

aged, or other programs.

(b) The board by rule or order may delegate its rights, powers,

and duties to the executive director.

Acts 1979, 66th Leg., p. 2416, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1981, 67th Leg., p. 2388, ch. 599,

Sec. 1, eff. Sept. 1, 1981; Acts 1985, 69th Leg., 1st C.S., ch.

2, Sec. 2, eff. Sept. 1, 1985; Acts 2001, 77th Leg., ch. 592,

Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 198, Sec.

1.28(3), eff. Sept. 1, 2003.

Sec. 101.022. GENERAL FUNCTIONS OF DEPARTMENT. (a) The

department shall provide expertise and advice to state agencies

and the legislature and other elected officials on aging issues,

including recommendations to meet the needs of this state's

elderly population.

(b) The department shall develop and strengthen the services

available for the aged in the state by coordinating services

provided by governmental and private agencies and facilities.

(c) The department shall extend and expand services for the aged

by coordinating the interest and efforts of local communities in

studying the problems of the aged citizens of this state.

(d) The department shall encourage, promote, and aid in the

establishment of area agencies on aging for the development of

programs and services on a local level that improve the living

conditions of the aged by enabling them to more fully enjoy and

participate in family and community life.

(e) The department shall sponsor voluntary community

rehabilitation and recreational facilities to improve the general

welfare of the aged.

(f) The department, through the executive director of aging,

shall cooperate with state and federal agencies and other

organizations in conducting studies and surveys on the special

problems of the aged in matters such as mental and physical

health, housing, family relationships, employment, income,

vocational rehabilitation, recreation, transportation, insurance,

legal rights, and education. The department shall make

appropriate reports and recommendations to the governor and to

state and federal agencies.

(g) The department shall conduct research and long-range

planning regarding long-term care, community care, and other

issues that affect elderly individuals.

(h) The department shall make recommendations to the governor,

the legislature, and state agencies regarding:

(1) opportunities to coordinate programs for elderly

individuals;

(2) unnecessary duplication in providing services to elderly

individuals; and

(3) gaps in services to elderly individuals.

(i) The department shall cooperate with the Texas Department of

Housing and Community Affairs to provide affordable housing for

elderly individuals and for families in which an elderly

individual is head of the household and shall:

(1) assess the need for housing for elderly individuals and for

families in which an elderly individual is head of the household

in different localities;

(2) set standards relating to the design and construction of

housing for elderly individuals;

(3) provide planning assistance to builders; and

(4) publicize the availability of the housing program to

potential developers and residents.

Acts 1979, 66th Leg., p. 2416, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1981, 67th Leg., p. 2388, ch. 599,

Sec. 1, eff. Sept. 1, 1981; Acts 1985, 69th Leg., ch. 650, Sec.

7, eff. Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 762, Sec. 11,

eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 693, Sec. 23(1),

eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1505, Sec. 1.14,

eff. Sept. 1, 1999.

Sec. 101.0221. PUBLIC INTEREST INFORMATION; COMPLAINTS. (a)

The board shall prepare information of public interest describing

the functions of the board and describing the board's procedures

by which complaints are filed with and resolved by the board. The

board shall make the information available to the general public

and appropriate state agencies.

(b) The board shall adopt rules establishing methods by which

consumers and service recipients can be notified of the name,

mailing address, and telephone number of the board for the

purpose of directing complaints to the board. The board may

provide for the notification through inclusion of the

information:

(1) on each registration form, application, or written contract

relating to participation in a program that is funded in any part

by money derived from the department;

(2) on a sign that is prominently displayed in the place of

business of each person or entity engaging in a program that is

funded in any part by money derived from the department; or

(3) in a bill for service provided by a person or entity

engaging in a program that is funded in any part by money derived

from the department.

Added by Acts 1985, 69th Leg., 1st C.S., ch. 2, Sec. 2, eff.

Sept. 1, 1985. Amended by Acts 2001, 77th Leg., ch. 592, Sec. 1,

eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 198, Sec. 1.28(3),

eff. Sept. 1, 2003.

Sec. 101.023. COMMUNITY SENIOR CITIZENS EMPLOYMENT PROGRAMS.

(a) In this section, "suitable employment" means employment

which is commensurate with the individual's skills and ability

and for which compensation is paid equal to the federal minimum

wage rate.

(b) The Texas Workforce Commission may establish and administer

a community program for persons 55 years of age or older who lack

suitable employment and have family incomes under federal poverty

guidelines.

(c) The Texas Workforce Commission may contract with a public

agency or a private, nonprofit organization with experience in

managing similar programs to employ persons under this program in

providing recreation, beautification, conservation, or

restoration services, or public service employment positions for

state, county, city, or regional governments or school districts.

The Texas Workforce Commission may not contract with an

organization that is not a subscriber under the state workers'

compensation law or that does not pay the federal minimum wage

rate or the prevailing wage rate for the particular job,

whichever is greater.

(d) The state shall finance 80 percent of the cost of the

program, and the governments receiving the services shall finance

20 percent of the cost.

Acts 1979, 66th Leg., p. 2417, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1981, 67th Leg., p. 2388, ch. 599,

Sec. 1, eff. Sept. 1, 1981; Acts 1995, 74th Leg., ch. 655, Sec.

11.73, eff. Sept. 1, 1995.

Sec. 101.024. VOLUNTARY COMMUNITY SERVICES PROGRAMS. (a) The

department shall disburse state funds appropriated for the

purpose to local public agencies or private, nonprofit

corporations that operate programs to recruit elderly persons to

perform voluntary community services or that operate programs

under the National Senior Service Corps.

(b) A public agency or private, nonprofit corporation may not

receive state money under this section if it is not able to

qualify for federal matching money for the same purpose.

(c) The board by rules shall establish guidelines or formulas to

determine the proportion of state money distributed to each

public agency or private, nonprofit corporation. The board by

rules may establish additional qualifications to receive the

state money.

(d) State funds disbursed under this section may not be used to

pay compensation to volunteer workers, except for participants in

the Foster Grandparent and Senior Companion Programs, or for

purposes other than financing the operation or administration of

the volunteer programs, but it may be used to defray expenses

incurred by volunteers in the performance of volunteer work. The

board by rules may further limit the purposes for which the state

money may be spent.

Acts 1979, 66th Leg., p. 2417, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1979, 66th Leg., p. 2430, ch. 842,

art. 2, Sec. 2, eff. Sept. 1, 1979; Acts 1981, 67th Leg., p.

2388, ch. 599, Sec. 1, eff. Sept. 1, 1981; Acts 1999, 76th Leg.,

ch. 1505, Sec. 1.15, eff. Sept. 1, 1999.

Sec. 101.025. COOPERATION WITH FEDERAL AND STATE AGENCIES. (a)

The department is the state agency designated to handle federal

programs relating to the aging that require action within the

state and that are not the specific responsibility of another

state agency under federal or state law.

(b) The department is not intended to supplant or to take over

from the counties and municipalities of this state or from other

state agencies or facilities any of the specific responsibilities

that they hold. The department shall cooperate with federal and

state agencies, counties, and municipalities and private agencies

or facilities in the state in accomplishing the purposes of this

chapter.

Acts 1979, 66th Leg., p. 2417, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1981, 67th Leg., p. 2388, ch. 599,

Sec. 1, eff. Sept. 1, 1981.

Sec. 101.0251. REVIEW OF ADMINISTRATIVE COSTS AND PROGRAMS. (a)

The board by rule shall define "administrative costs" as used in

this section. However, if a standard definition of administrative

costs is required by law to be used by state agencies, the board

shall use that definition.

(b) To determine the administrative costs incurred by an entity

(including an area agency on aging and including an entity that

spends money distributed by the department under Section 101.023

or 101.024 of this code) in engaging in a program that is funded

in any part by money derived from the department, the department

shall request appropriate information from the entity.

(c) The board shall establish the maximum amount of

administrative costs that may be incurred by the entity in

engaging in the program.

(d) The department periodically shall review the actions of

entities receiving funds from the department and shall document

its review. The review of an entity that spends money distributed

under Section 101.024 of this code must include on-site

evaluations of the entity and must include the review of

documentation, which shall be required by the department, of the

services performed by the aged in programs under Section 101.024.

Added by Acts 1985, 69th Leg., 1st C.S., ch. 2, Sec. 2, eff.

Sept. 1, 1985.

Sec. 101.0252. REPORT ON UNIT COSTS. The department shall file

with the Legislative Budget Board and the Governor's Office of

Budget and Planning a report that clearly identifies the unit

cost of each service, other than services related to community

service volunteering and subsidized employment services, provided

by an area agency on aging. The report must be filed twice each

year on or before the date specified by the Legislative Budget

Board. The report must be in the form required by the Legislative

Budget Board.

Added by Acts 1995, 74th Leg., ch. 693, Sec. 11, eff. Sept. 1,

1995.

Sec. 101.0255. SERVICE STANDARDS AND AGREEMENTS. (a) The

department and the Texas Department of Human Services, with the

approval of the Health and Human Services Commission, shall work

to ensure consistency in service standards, reimbursement rates,

contract terms, and performance standards used by the respective

agency in the provision of the same or substantially similar

services under a community program on aging under Subchapter III,

Older Americans Act of 1965 (42 U.S.C. Section 3001 et seq.), or

the Options for Independent Living program and a community care

program of the Texas Department of Human Services.

(b) The department and the Texas Department of Human Services,

in accordance with federal law, including the Older Americans Act

of 1965 (42 U.S.C. Section 3001 et seq.), shall enter into an

agreement that allows an area agency on aging to jointly contract

with a service provider that is under contract with the Texas

Department of Human Services to provide services under a

community care program.

(c) If cost-effective, the department shall use the billing

system and audit procedures of the Texas Department of Human

Services to eliminate unnecessary duplication and to secure

reduced rates through economies of scale. If required by the

Texas Department of Human Services, the department shall

reimburse the Texas Department of Human Services through an

interagency contract for the cost of any use.

(d) The department and the Texas Department of Human Services

shall coordinate the monitoring of providers who contract with

the respective agency to provide the same or a substantially

similar service.

Added by Acts 1993, 73rd Leg., ch. 526, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1505, Sec. 1.16, eff.

Sept. 1, 1999; Amended by Acts 2001, 77th Leg., ch. 592, Sec. 1,

eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 198, Sec. 1.28(3),

eff. Sept. 1, 2003.

Sec. 101.0256. COORDINATED ACCESS TO LOCAL SERVICES. (a) The

department and the Texas Department of Human Services shall

develop standardized assessment procedures to share information

on common clients served in a similar service region.

(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 268, Sec. 32(f),

eff. September 1, 2008.

Added by Acts 1999, 76th Leg., ch. 1505, Sec. 1.17, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 592, Sec. 1, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 198, Sec. 1.28(3),

2.131, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1325, Sec.

13.09, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 4.07, eff. June 14, 2005.

Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 32(f), eff. September 1, 2008.

Sec. 101.026. DONATIONS. The department may accept and solicit

gifts or grants of money or property from public or private

sources. Donations of money must be placed in a special fund in

the state treasury and expended on warrants drawn by the

comptroller on order of the department. Donations of real

property and of personal property other than money may be used or

sold as the board considers proper.

Acts 1979, 66th Leg., p. 2417, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1981, 67th Leg., p. 2388, ch. 599,

Sec. 1, eff. Sept. 1, 1981.

Sec. 101.027. AUTHORITY TO EXPEND FUNDS. The department may

accept, expend, and transfer federal and state funds appropriated

for programs authorized by federal and state law. The department

may accept, expend, and transfer funds received from any source,

including a county, municipality, or public or private agency.

The funds shall be deposited in the state treasury and may be

used for the purposes of this chapter, subject to any conditions

attached to the funds.

Added by Acts 1981, 67th Leg., p. 2388, ch. 599, Sec. 1, eff.

Sept. 1, 1981.

Sec. 101.028. CONTRIBUTIONS TO LOCAL ORGANIZATIONS: CERTAIN

COUNTIES. (a) This section applies only to counties having a

population of not less than 23,750 and not more than 24,000 and

to cities and towns within those counties.

(b) Each county and each city or town to which this section

applies may cooperate with the department in carrying out the

department's purposes on a local level by contributing funds to

any local organization the functions of which are to cooperate

with the department. The organization must operate with the

approval and sanction of the department.

(c) The operation of buildings, facilities, services, and

programs by an organization for other community services or

benefits does not prohibit the contribution of the funds under

this section for the part of the organization's program for the

aging if that part of the program is approved by the department.

Added by Acts 1983, 68th Leg., p. 1001, ch. 235, art. 4, Sec.

1(a), eff. Sept. 1, 1983. Amended by Acts 1991, 72nd Leg., ch.

597, Sec. 79, eff. Sept. 1, 1991; Acts 2001, 77th Leg., ch. 669,

Sec. 42, eff. Sept. 1, 2001.

Sec. 101.029. PUBLIC INFORMATION ON COST OF LONG-TERM CARE. The

department shall develop programs to provide information to the

public relating to:

(1) the cost of long-term care;

(2) the limits on Medicaid eligibility;

(3) the adequacy or inadequacy of other financing options,

including Medicare; and

(4) possible methods of financing long-term care, including

group insurance policies and other methods designed to assist

individuals.

Added by Acts 1989, 71st Leg., ch. 1085, Sec. 6, eff. Sept. 1,

1989.

Sec. 101.030. FUNDING TO AREA AGENCIES ON AGING. (a) The board

of the Texas Department on Aging, by rule, shall adopt a formula

that meets the intent of the Older Americans Act, as amended, for

allocating among area agencies on aging funds that the department

receives under Title III, federal Older Americans Act.

(b) The formula must provide for the allocation of the funds

among the area agencies according to the most recent population

estimates available from the U.S. Bureau of the Census or the

Texas Department of Health.

(c) The board shall update the formula biennially and shall

include the formula and the population estimates in each state

plan on aging.

(d) Unless otherwise provided for by department rules regarding

the carryover of unexpended Title III funds, at the end of a

fiscal year excess unexpended Title III funds of an area agency

on aging's allocations for that fiscal year shall be deducted

from the allocation for the new fiscal year and that same amount

of new fiscal year funds shall be reallocated. The department, by

rule, shall adopt a reallocation formula that includes

performance as a criterion, in addition to other criteria adopted

by the department.

(e) The funds that the department receives under Title III,

federal Older Americans Act, on or after September 1, 1992, shall

be allocated and reallocated to area agencies on aging under the

formulas adopted under this section.

Added by Acts 1989, 71st Leg., ch. 1126, Sec. 1, eff. Aug. 28,

1989. Renumbered from Human Resources Code, Sec. 101.029 by Acts

1990, 71st Leg., 6th C.S., ch. 12, Sec. 2(16), eff. Sept. 6,

1990. Amended by Acts 1999, 76th Leg., ch. 1505, Sec. 2.04, eff.

Sept. 1, 2005; Acts 2001, 77th Leg., ch. 592, Sec. 1, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 198, Sec. 1.28(3), eff. Sept.

1, 2003.

Sec. 101.031. TRUSTS FOR CERTAIN RECIPIENTS OF MEDICAL

ASSISTANCE. (a) An area agency on aging may contract with one

or more private attorneys to establish trusts described by 42

U.S.C. Section 1396p(d)(4)(B) for the benefit of recipients of

medical assistance under Chapter 32 who, without the

establishment of these trusts, would become ineligible for

medical assistance.

(b) The department shall allocate available state funds to the

area agencies on aging for use in contracting for the

establishment of trusts under Subsection (a).

Added by Acts 1997, 75th Leg., ch. 1226, Sec. 1, eff. Sept. 1,

1997.

Sec. 101.033. OLDER AMERICANS ACT; STATE PLAN. (a) The

department and the Texas Department of Human Services shall

jointly develop this state's plan on aging, as required by the

federal Older Americans Act of 1965 (42 U.S.C. Section 3001 et

seq.) and its subsequent amendments.

(b) The department and the Texas Department of Human Services

shall jointly conduct a statewide needs assessment for long-term

care services. The assessment shall include input from:

(1) area agencies on aging;

(2) regional and local state agency staff; and

(3) community-based organizations.

Added by Acts 1999, 76th Leg., ch. 1505, Sec. 1.18, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 592, Sec. 1, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 198, Sec. 1.28(3), eff.

Sept. 1, 2003.

Sec. 101.034. TEXAS CARES PROGRAM. (a) The department by rule

may establish and operate a Texas Cares program to provide

persons eligible for discount drug price programs offered by

pharmaceutical companies with:

(1) information regarding the availability of those programs;

and

(2) in appropriate circumstances, assistance in enrolling in

those programs.

(b) The department may solicit and accept gifts, grants, and

donations from any source to use in funding the Texas Cares

program.

(c) The department shall design the Texas Cares program to meet

the primary goal of increasing awareness in appropriate

populations of the availability of discount drug price programs

offered by pharmaceutical companies. To the extent that adequate

resources are available, the department shall:

(1) make information regarding discount drug price programs

readily available on the department's Internet site;

(2) maintain a toll-free telephone number through which a person

may obtain information regarding discount drug price programs;

and

(3) make brochures or other written informational materials

regarding discount drug price programs available on request by a

pharmacist, physician, representative of an organization serving

senior citizens, or other interested person.

(d) The department may:

(1) conduct community outreach and education activities to

increase awareness of the availability of discount drug price

programs offered by pharmaceutical companies;

(2) solicit and train volunteers to perform functions associated

with the Texas Cares program, including:

(A) providing assistance to eligible persons in enrolling in

discount drug price programs offered by pharmaceutical companies;

and

(B) conducting community outreach and education activities; and

(3) coordinate operation of the Texas Cares program with the

activities of area agencies on aging.

Added by Acts 2003, 78th Leg., ch. 506, Sec. 1, eff. June 20,

2003.

SUBCHAPTER C. OPTIONS FOR INDEPENDENT LIVING

Sec. 101.041. DEFINITIONS. In this subchapter:

(1) "Case management" means the process of assessing service

needs, developing a plan of care, and arranging for and

monitoring delivery of care to an elderly person under this

subchapter.

(2) "Case management unit" is an entity that coordinates and

administers case management.

(3) "Elderly person" means a person who is 60 years of age or

older.

(4) "Service area" means a geographical area of the state

designated for purposes of planning, development, and overall

administration of services provided under this subchapter.

Added by Acts 1989, 71st Leg., ch. 894, Sec. 1, eff. Sept. 1,

1989.

Sec. 101.042. OPTIONS FOR INDEPENDENT LIVING. (a) The

department shall establish a statewide program entitled Options

for Independent Living to help elderly persons remain at home

despite limited self-care capacities and to prevent

institutionalization.

(b) The Options for Independent Living program shall provide

short-term support services to elderly persons for the purposes

of:

(1) restoring functional capacities after illness or

hospitalization; and

(2) educating and preparing elderly persons and their caregivers

to provide self-care.

Added by Acts 1989, 71st Leg., ch. 894, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 425, Sec. 1, eff. Aug.

26, 1991.

Sec. 101.043. PERSONS TO BE SERVED. (a) The program shall give

priority to an elderly person who:

(1) has recently suffered a major illness or health care crisis

or has recently been hospitalized;

(2) lives in a rural area;

(3) has insufficient caregiver support;

(4) has a mild to moderate impairment or a temporary severe

impairment; and

(5) is in great economic or social need, with particular

attention to low-income minority older persons.

(b) The department shall maintain a memorandum of agreement with

the Texas Department of Human Services assuring that there is no

duplication of services to persons served by the community care

for aged and disabled program of the Texas Department of Human

Services.

(c) In awarding funding the department shall serve priority

populations consistent with the Older Americans Act of 1965 (42

U.S.C. Section 3001 et seq.), as amended.

Added by Acts 1989, 71st Leg., ch. 894, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 425, Sec. 2, eff. Aug.

26, 1991; Acts 2001, 77th Leg., ch. 592, Sec. 1, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 198, Sec. 1.28(3), eff. Sept. 1,

2003.

Sec. 101.044. PROVISION OF SERVICES. (a) Support services

shall include:

(1) case management;

(2) homemaking assistance, including personal care;

(3) residential repair and modification;

(4) benefits counseling;

(5) respite care;

(6) emergency response;

(7) education and training for caregivers;

(8) home-delivered meals;

(9) transportation; and

(10) other appropriate services identified by the case manager

and client through the assessment and care planning process.

(b) A case manager shall conduct an individual assessment of an

elderly person's needs and shall, in consultation with the

elderly person and the elderly person's family, create a plan of

care that specifies the type, amount, frequency, and duration of

support services the elderly person needs.

(c) A plan of care must coordinate the available public and

private services and resources that are most appropriate to meet

the elderly person's needs.

(d) An area agency on aging may not directly provide homemaker,

home health, residential repair, respite, meal delivery, or

transportation service unless the area agency:

(1) receives no response to a request for proposals that meets

department standards; and

(2) has exhausted all other procurement options available under

department rules.

(e) An area agency on aging that wants to provide directly a

service not available through a local public or private entity

must obtain approval from the department in accordance with

department rules governing the granting of such approval.

Added by Acts 1989, 71st Leg., ch. 894, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 425, Sec. 3, eff. Aug.

26, 1991; Acts 1993, 73rd Leg., ch. 526, Sec. 2, eff. Sept. 1,

1993.

Sec. 101.045. CASE MANAGEMENT UNITS. (a) The department shall

designate one or more case management units for each service area

to provide case management services according to department rules

and standards.

(b) The department shall designate an area agency on aging as a

case management unit for a service area. The area agency on aging

may act as the case management unit, after obtaining approval

from the department in accordance with department rules governing

the granting of such approval, or the area agency on aging may

subcontract with a local service agency or hospital to act as the

case management unit.

(c) The department may contract with another public or private

entity to act as a case management unit for a service area if the

area agency on aging cannot provide or subcontract for case

management services.

(d) A case manager must be an employee of a case management

unit.

(e) The department shall periodically review a case management

unit.

Added by Acts 1989, 71st Leg., ch. 894, Sec. 1, eff. Sept. 1,

1989.

Sec. 101.046. ADMINISTRATION OF PROGRAM. (a) The department,

with the advice of an advisory committee, shall administer the

program through grants to area agencies on aging.

(b) Area agencies on aging shall maintain their service

provision levels in effect on September 1, 1989, independent of

the Options for Independent Living program. Funds made available

under this program may not be used to supplant service funds for

services provided on September 1, 1989.

(c) An area agency on aging that receives funds under this

section shall ensure the availability of the services for which

the funds were granted.

Added by Acts 1989, 71st Leg., ch. 894, Sec. 1, eff. Sept. 1,

1989.

Sec. 101.047. ADVISORY COMMITTEE. (a) The department shall

appoint a statewide advisory committee that includes hospital

discharge planners, hospital administrators, home health agency

representatives, nurses, and physicians to advise the department

in administering the program. The department shall appoint as

many members as the department considers necessary to assist the

department in performing its duties.

(b) The advisory committee shall elect its own presiding officer

and shall meet and serve according to department rules.

(c) A member of an advisory committee receives no compensation

but is entitled to reimbursement for transportation and the per

diem allowance for state employees in accordance with the General

Appropriations Act.

Added by Acts 1989, 71st Leg., ch. 894, Sec. 1, eff. Sept. 1,

1989.

Sec. 101.048. FEES. (a) The department by rule shall establish

a copayment system using a sliding scale that is based on an

elderly person's income.

(b) An elderly person whose income exceeds the basic income and

resources requirements for eligibility for the community care for

aged and disabled program of the Texas Department of Human

Services, but whose income is less than 200 percent of that level

shall pay a portion of the cost of support services provided to

the person by a case management unit according to the fee scale.

(c) An elderly person whose income exceeds 200 percent of the

level established by the Texas Department of Human Services for

the community care for aged and disabled program shall pay the

full cost of support services provided by a case management unit.

(d) A local case management unit shall collect and account for

all fees imposed for services provided by the case management

unit and shall submit reports to the department as prescribed by

department rules.

(e) Fees collected shall be used to defray program costs and to

expand the program.

Added by Acts 1989, 71st Leg., ch. 894, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 425, Sec. 4, eff. Aug.

26, 1991.

Sec. 101.049. ANNUAL REPORT. (a) The department shall annually

report on the program to the governor and the presiding officer

of each house of the legislature.

(b) The report must include information concerning the manner in

which the department has provided services under the program to

elderly persons entitled to priority under Section 101.043(a).

(c) The report must be submitted not later than November 1 of

each even-numbered year. The report may be combined with the

report required by Section 101.008.

Added by Acts 1989, 71st Leg., ch. 894, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 693, Sec. 12, eff.

Sept. 1, 1995.

SUBCHAPTER D. OFFICE OF LONG-TERM CARE OMBUDSMAN

Sec. 101.051. DEFINITIONS. In this subchapter:

(1) "Elderly resident" means a resident of a long-term care

facility who is 60 years of age or older.

(2) "Long-term care facility" means a facility that serves

persons who are 60 years of age or older and that is licensed or

regulated or that is required to be licensed or regulated by the

Department of Aging and Disability Services under Chapter 242 or

247, Health and Safety Code.

(3) "Office" means the office of the state long-term care

ombudsman.

(4) "Representative" means an employee or volunteer specifically

designated by the office as a representative of the office.

(5) "State ombudsman" means the chief administrator of the

office.

Added by Acts 1989, 71st Leg., ch. 159, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(20), eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 315, Sec. 1, eff. Aug.

30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 8.100, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

809, Sec. 2, eff. September 1, 2007.

Sec. 101.052. ESTABLISHMENT OF OFFICE. (a) The department

shall establish and operate the office of the state long-term

care ombudsman.

(b) The department may operate the office directly or by

contract or memorandum of agreement with a public agency or other

appropriate private nonprofit organization. The department may

not use an agency or organization that is:

(1) responsible for licensing or certifying long-term care

services; or

(2) an association of long-term care facilities or of any other

residential facility that serves persons who are 60 years of age

or older, or an affiliate of such an association.

(c) The department shall consider the views of elderly persons,

provider organizations, advocacy groups, and area agencies on

aging in planning and operating the office.

(d) The department shall ensure that a person involved in

designating the state ombudsman or in designating an employee or

representative of the office does not have a conflict of

interest.

Added by Acts 1989, 71st Leg., ch. 159, Sec. 1, eff. Sept. 1,

1989.

Sec. 101.053. ROLE OF OFFICE. (a) The office and the ombudsman

program shall operate in cooperation with any regulatory agency

funded and mandated by the Older Americans Act of 1965 (42 U.S.C.

Section 3001 et seq.), and state statute.

(b) This subchapter does not affect the authority of the Texas

Department of Health and the Texas Department of Human Services

to regulate long-term care facilities.

Added by Acts 1989, 71st Leg., ch. 159, Sec. 1, eff. Sept. 1,

1989.

Sec. 101.054. POWERS AND DUTIES. (a) The state ombudsman and

the office have the powers and duties required by state and

federal law.

(b) The office may use appropriate administrative, legal, and

other remedies to assist elderly residents as provided by

department rules.

Added by Acts 1989, 71st Leg., ch. 159, Sec. 1, eff. Sept. 1,

1989.

Sec. 101.055. LEGAL ASSISTANCE. The department shall ensure

that the office receives adequate legal advice and

representation. The attorney general shall represent the

ombudsman or a representative if a suit or other legal action is

brought or threatened to be brought against that person in

connection with the person's performance of the official duties

of the office.

Added by Acts 1989, 71st Leg., ch. 159, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 315, Sec. 2, eff. Aug.

30, 1993.

Sec. 101.056. OMBUDSMEN. (a) The office shall recruit

volunteers and citizen organizations to participate in the

ombudsman program. A paid staff member of an area agency on aging

network or a nonprofit social service agency may be an ombudsman.

An ombudsman is a representative of the office.

(b) The office shall provide training to ombudsmen as required

by this subchapter and federal law.

(c) The office shall coordinate ombudsman services with the

protection and advocacy systems that exist for persons with

developmental disabilities or mental illness.

Added by Acts 1989, 71st Leg., ch. 159, Sec. 1, eff. Sept. 1,

1989.

Sec. 101.057. INVESTIGATIONS. (a) The office shall have access

to elderly residents and shall investigate and resolve complaints

made by or on behalf of elderly residents.

(b) The department shall ensure that each ombudsman who

investigates complaints has received proper training and has been

approved by the office as qualified to investigate complaints.

Added by Acts 1989, 71st Leg., ch. 159, Sec. 1, eff. Sept. 1,

1989.

Sec. 101.058. ACCESS TO RECORDS AND CONFIDENTIALITY. (a) The

state ombudsman or his designee, specifically identified by the

executive director of aging, shall have access to patient care

records of elderly residents of long-term care facilities defined

in Section 101.051(2) of this code. Certified volunteer ombudsmen

are not entitled access to medical or other confidential

information from the patient care records. The department, by

rule, shall establish procedures for obtaining access to the

records. All records and information to which the state ombudsman

or his designee obtains access remain confidential.

(b) The office shall ensure that the identity of a complainant

or any facility resident may be disclosed only with the written

consent of the person or the person's legal representative or on

court order.

(c) The information in files maintained by the office may be

disclosed only by the ombudsman who has authority over the

disposition of the files.

Added by Acts 1989, 71st Leg., ch. 159, Sec. 1, eff. Sept. 1,

1989.

Sec. 101.059. REPORTING SYSTEM. The office shall establish a

statewide ombudsman uniform reporting system to collect and

analyze information relating to complaints and conditions in

long-term care facilities as long as such system does not

duplicate other state reporting systems and shall provide the

information to the department, Texas Department of Health, and

Texas Department of Human Services.

Added by Acts 1989, 71st Leg., ch. 159, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1999, 76th Leg., ch. 1505, Sec. 2.05, eff.

Sept. 1, 2005.

Amended by Acts 2001, 77th Leg., ch. 592, Sec. 1, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 198, Sec. 1.28(3), eff. Sept. 1,

2003.

Sec. 101.060. ANALYSIS OF LAWS. The office shall analyze and

monitor the development and implementation of federal, state, and

local laws, rules, regulations, and policies relating to

long-term care facilities and services and shall recommend any

changes the office considers necessary.

Added by Acts 1989, 71st Leg., ch. 159, Sec. 1, eff. Sept. 1,

1989.

Sec. 101.061. PUBLIC INFORMATION. The office shall provide

information to public agencies, legislators, and others that

relates to the problems and concerns of elderly residents.

Added by Acts 1989, 71st Leg., ch. 159, Sec. 1, eff. Sept. 1,

1989.

Sec. 101.062. ANNUAL REPORT. (a) The office shall prepare an

annual report that contains:

(1) information and findings relating to the problems and

complaints of elderly residents; and

(2) policy, regulatory, and legislative recommendations to solve

the problems, resolve the complaints, and improve the quality of

the elderly residents' care and lives.

(b) The report must be submitted to the governor and the

presiding officer of each house of the legislature not later than

November 1 of each even-numbered year. The report may be combined

with the report required by Section 101.008.

Added by Acts 1989, 71st Leg., ch. 159, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 693, Sec. 13, eff.

Sept. 1, 1995.

Sec. 101.063. LIMITATION OF LIABILITY. An ombudsman or a

representative is not liable for civil damages or subject to

criminal prosecution for performing official duties unless the

ombudsman or representative acts in bad faith or with a malicious

purpose.

Added by Acts 1989, 71st Leg., ch. 159, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 315, Sec. 3, eff. Aug.

30, 1993.

Sec. 101.064. CRIMINAL PENALTY. (a) A person commits an

offense if the person:

(1) intentionally interferes with an ombudsman attempting to

perform official duties; or

(2) commits or attempts to commit an act of retaliation or

reprisal against any resident or employee of a long-term care

facility for filing a complaint or providing information to an

ombudsman.

(b) An offense under this section is a Class B misdemeanor.

(c) The department shall assure that criminal sanctions will be

initiated only after all administrative procedures are exhausted.

Added by Acts 1989, 71st Leg., ch. 159, Sec. 1, eff. Sept. 1,

1989.



CHAPTER 102. RIGHTS OF THE ELDERLY

HUMAN RESOURCES CODE

TITLE 6. SERVICES FOR THE ELDERLY

CHAPTER 102. RIGHTS OF THE ELDERLY

Sec. 102.001. DEFINITIONS. In this chapter:

(1) "Convalescent and nursing home" means an institution

licensed by the Texas Department of Human Services under Chapter

242, Health and Safety Code.

(2) "Home health services" means the provision of health service

for pay or other consideration in a patient's residence regulated

under Chapter 142, Health and Safety Code.

(3) "Alternate care" means services provided within an elderly

individual's own home, neighborhood, or community, including:

(A) day care;

(B) foster care;

(C) alternative living plans, including personal care services;

and

(D) supportive living services, including attendant care,

residential repair, or emergency response services.

(4) "Person providing services" means an individual,

corporation, association, partnership, or other private or public

entity providing convalescent and nursing home services, home

health services, or alternate care services.

(5) "Elderly individual" means an individual 60 years of age or

older.

Added by Acts 1983, 68th Leg., p. 5159, ch. 936, Sec. 1, eff.

Sept. 1, 1983. Amended by Acts 1985, 69th Leg., ch. 264, Sec. 25,

eff. Aug. 26, 1985; Acts 1991, 72nd Leg., ch. 14, Sec. 284(20),

(30), eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec.

8.101, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 475, Sec. 1,

eff. Sept. 1, 1997.

Sec. 102.002. PROHIBITION. (a) A person providing services to

the elderly may not deny an elderly individual a right guaranteed

by this chapter.

(b) Each agency that licenses, registers, or certifies a person

providing services shall require the person to implement and

enforce this chapter. A violation of this chapter is grounds for

suspension or revocation of the license, registration, or

certification of a person providing services.

Added by Acts 1983, 68th Leg., p. 5159, ch. 936, Sec. 1, eff.

Sept. 1, 1983. Amended by Acts 1985, 69th Leg., ch. 264, Sec. 26,

eff. Aug. 26, 1985; Acts 1997, 75th Leg., ch. 475, Sec. 1, eff.

Sept. 1, 1997.

Sec. 102.003. RIGHTS OF THE ELDERLY. (a) An elderly individual

has all the rights, benefits, responsibilities, and privileges

granted by the constitution and laws of this state and the United

States, except where lawfully restricted. The elderly individual

has the right to be free of interference, coercion,

discrimination, and reprisal in exercising these civil rights.

(b) An elderly individual has the right to be treated with

dignity and respect for the personal integrity of the individual,

without regard to race, religion, national origin, sex, age,

disability, marital status, or source of payment. This means that

the elderly individual:

(1) has the right to make the individual's own choices regarding

the individual's personal affairs, care, benefits, and services;

(2) has the right to be free from abuse, neglect, and

exploitation; and

(3) if protective measures are required, has the right to

designate a guardian or representative to ensure the right to

quality stewardship of the individual's affairs.

(c) An elderly individual has the right to be free from physical

and mental abuse, including corporal punishment or physical or

chemical restraints that are administered for the purpose of

discipline or convenience and not required to treat the

individual's medical symptoms. A person providing services may

use physical or chemical restraints only if the use is authorized

in writing by a physician or the use is necessary in an emergency

to protect the elderly individual or others from injury. A

physician's written authorization for the use of restraints must

specify the circumstances under which the restraints may be used

and the duration for which the restraints may be used. Except in

an emergency, restraints may only be administered by qualified

medical personnel.

(d) A mentally retarded elderly individual with a

court-appointed guardian of the person may participate in a

behavior modification program involving use of restraints or

adverse stimuli only with the informed consent of the guardian.

(e) An elderly individual may not be prohibited from

communicating in the individual's native language with other

individuals or employees for the purpose of acquiring or

providing any type of treatment, care, or services.

(f) An elderly individual may complain about the individual's

care or treatment. The complaint may be made anonymously or

communicated by a person designated by the elderly individual.

The person providing service shall promptly respond to resolve

the complaint. The person providing services may not discriminate

or take other punitive action against an elderly individual who

makes a complaint.

(g) An elderly individual is entitled to privacy while attending

to personal needs and a private place for receiving visitors or

associating with other individuals unless providing privacy would

infringe on the rights of other individuals. This right applies

to medical treatment, written communications, telephone

conversations, meeting with family, and access to resident

councils. An elderly person may send and receive unopened mail,

and the person providing services shall ensure that the

individual's mail is sent and delivered promptly. If an elderly

individual is married and the spouse is receiving similar

services, the couple may share a room.

(h) An elderly individual may participate in activities of

social, religious, or community groups unless the participation

interferes with the rights of other persons.

(i) An elderly individual may manage the individual's personal

financial affairs. The elderly individual may authorize in

writing another person to manage the individual's money. The

elderly individual may choose the manner in which the

individual's money is managed, including a money management

program, a representative payee program, a financial power of

attorney, a trust, or a similar method, and the individual may

choose the least restrictive of these methods. A person

designated to manage an elderly individual's money shall do so in

accordance with each applicable program policy, law, or rule. On

request of the elderly individual or the individual's

representative, the person designated to manage the elderly

individual's money shall make available the related financial

records and provide an accounting of the money. An elderly

individual's designation of another person to manage the

individual's money does not affect the individual's ability to

exercise another right described by this chapter. If an elderly

individual is unable to designate another person to manage the

individual's affairs and a guardian is designated by a court, the

guardian shall manage the individual's money in accordance with

the Probate Code and other applicable laws.

(j) An elderly individual is entitled to access to the

individual's personal and clinical records. These records are

confidential and may not be released without the elderly

individual's consent, except the records may be released:

(1) to another person providing services at the time the elderly

individual is transferred; or

(2) if the release is required by another law.

(k) A person providing services shall fully inform an elderly

individual, in language that the individual can understand, of

the individual's total medical condition and shall notify the

individual whenever there is a significant change in the person's

medical condition.

(l) An elderly individual may choose and retain a personal

physician and is entitled to be fully informed in advance about

treatment or care that may affect the individual's well-being.

(m) An elderly individual may participate in an individual plan

of care that describes the individual's medical, nursing, and

psychological needs and how the needs will be met.

(n) An elderly individual may refuse medical treatment after the

elderly individual:

(1) is advised by the person providing services of the possible

consequences of refusing treatment; and

(2) acknowledges that the individual clearly understands the

consequences of refusing treatment.

(o) An elderly individual may retain and use personal

possessions, including clothing and furnishings, as space

permits. The number of personal possessions may be limited for

the health and safety of other individuals.

(p) An elderly individual may refuse to perform services for the

person providing services.

(q) Not later than the 30th day after the date the elderly

individual is admitted for service, a person providing services

shall inform the individual:

(1) whether the individual is entitled to benefits under

Medicare or Medicaid; and

(2) which items and services are covered by these benefits,

including items or services for which the elderly individual may

not be charged.

(r) A person providing services may not transfer or discharge an

elderly individual unless:

(1) the transfer is for the elderly individual's welfare, and

the individual's needs cannot be met by the person providing

services;

(2) the elderly individual's health is improved sufficiently so

that services are no longer needed;

(3) the elderly individual's health and safety or the health and

safety of another individual would be endangered if the transfer

or discharge was not made;

(4) the person providing services ceases to operate or to

participate in the program that reimburses the person providing

services for the elderly individual's treatment or care; or

(5) the elderly individual fails, after reasonable and

appropriate notices, to pay for services.

(s) Except in an emergency, a person providing services may not

transfer or discharge an elderly individual from a residential

facility until the 30th day after the date the person providing

services provides written notice to the elderly individual, the

individual's legal representative, or a member of the

individual's family stating:

(1) that the person providing services intends to transfer or to

discharge the elderly individual;

(2) the reason for the transfer or discharge listed in

Subsection (r);

(3) the effective date of the transfer or discharge;

(4) if the individual is to be transferred, the location to

which the individual will be transferred; and

(5) the individual's right to appeal the action and the person

to whom the appeal should be directed.

(t) An elderly individual may:

(1) make a living will by executing a directive under the

Natural Death Act (Chapter 672, Health and Safety Code);

(2) execute a durable power of attorney for health care under

Chapter 135, Civil Practice and Remedies Code; or

(3) designate a guardian in advance of need to make decisions

regarding the individual's health care should the individual

become incapacitated.

Added by Acts 1983, 68th Leg., p. 5159, ch. 936, Sec. 1, eff.

Sept. 1, 1983. Amended by Acts 1997, 75th Leg., ch. 475, Sec. 1,

eff. Sept. 1, 1997.

Sec. 102.004. LIST OF RIGHTS. (a) A person providing services

shall provide each elderly individual with a written list of the

individual's rights and responsibilities, including each

provision of Section 102.003, before providing services or as

soon after providing services as possible, and shall post the

list in a conspicuous location.

(b) A person providing services must inform an elderly

individual of changes or revisions in the list.

Added by Acts 1983, 68th Leg., p. 5159, ch. 936, Sec. 1, eff.

Sept. 1, 1983. Amended by Acts 1997, 75th Leg., ch. 475, Sec. 1,

eff. Sept. 1, 1997.

Sec. 102.005. RIGHTS CUMULATIVE. The rights described in this

chapter are cumulative of other rights or remedies to which an

elderly individual may be entitled under law.

Added by Acts 1997, 75th Leg., ch. 475, Sec. 1, eff. Sept. 1,

1997.



CHAPTER 103. ADULT DAY CARE

HUMAN RESOURCES CODE

TITLE 6. SERVICES FOR THE ELDERLY

CHAPTER 103. ADULT DAY CARE

Sec. 103.001. PURPOSE. It is the purpose of this chapter to

establish programs of quality adult day care and day health care

that will enable elderly and handicapped persons with medical or

functional impairments to maintain maximum independence and to

prevent premature or inappropriate institutionalization. It is

the purpose of this chapter to provide adequately regulated

supervision for elderly and handicapped persons while enabling

them to remain in a family environment and affording the family a

measure of normality in its daily activities. The legislature

intends to provide for the development of policies and programs

that will:

(1) provide alternatives to institutionalization;

(2) establish facilities for adult day care and day health care

throughout the state that offer services and are accessible to

economically disadvantaged persons; and

(3) prevent inappropriate institutionalization.

Added by Acts 1983, 68th Leg., p. 1008, ch. 235, art. 4, Sec.

3(a), eff. Sept. 1, 1983.

Sec. 103.002. SHORT TITLE. This chapter may be cited as the

Adult Day Care Act.

Added by Acts 1983, 68th Leg., p. 1008, ch. 235, art. 4, Sec.

3(a), eff. Sept. 1, 1983.

Sec. 103.003. DEFINITIONS. In this chapter:

(1) "Adult day-care facility" means a facility that provides

services under an adult day-care program on a daily or regular

basis but not overnight to four or more elderly or handicapped

persons who are not related by blood, marriage, or adoption to

the owner of the facility.

(2) "Adult day-care program" means a structured, comprehensive

program that is designed to meet the needs of adults with

functional impairments through an individual plan of care by

providing health, social, and related support services in a

protective setting.

(3) "Department" means the Texas Department of Human Services.

(4) "Elderly person" means a person 65 years of age or older.

(5) "Handicapped person" means a person whose functioning is

sufficiently impaired to require frequent medical attention,

counseling, physical therapy, therapeutic or corrective

equipment, or another person's attendance and supervision.

(6) "Person" means an individual, corporation, or association.

Added by Acts 1983, 68th Leg., p. 1008, ch. 235, art. 4, Sec.

3(a), eff. Sept. 1, 1983. Amended by Acts 1985, 69th Leg., ch.

264, Sec. 27, eff. Aug. 26, 1985; Acts 1993, 73rd Leg., ch. 434,

Sec. 2, eff. Jan. 1, 1994.

Sec. 103.004. DEPARTMENT DUTIES. (a) The department shall

adopt rules for implementing this chapter.

(b) The department shall set standards for:

(1) the health and welfare of persons attending a facility;

(2) the eligibility of persons to attend a facility;

(3) the scope of services provided by a facility;

(4) adequate supervision for persons attending a facility;

(5) the professional staff and other personnel at a facility;

(6) adequate and healthful food service, where it may be

offered;

(7) procedures for consultation with family members, case

workers, or other persons responsible for the welfare of a person

attending a facility; and

(8) prohibiting racial discrimination.

(c) The department may contract with a political subdivision or

a person for transporting persons to a facility.

Added by Acts 1983, 68th Leg., p. 1008, ch. 235, art. 4, Sec.

3(a), eff. Sept. 1, 1983.

Sec. 103.0041. LICENSE REQUIRED. (a) A person may not operate

an adult day-care facility without a license issued under this

chapter.

(b) A person commits an offense if the person violates

Subsection (a) of this section. An offense under this subsection

is a Class A misdemeanor.

Added by Acts 1993, 73rd Leg., ch. 434, Sec. 1, eff. Jan. 1,

1994.

Sec. 103.005. LICENSING DUTIES. The department shall adopt

rules for the licensing procedures and set standards for the

safety and sanitation requirements for a licensed facility.

Added by Acts 1983, 68th Leg., p. 1008, ch. 235, art. 4, Sec.

3(a), eff. Sept. 1, 1983. Amended by Acts 1995, 74th Leg., ch.

76, Sec. 8.102, eff. Sept. 1, 1995.

Sec. 103.006. LICENSE. (a) The department shall issue a

license to operate an adult day-care facility to a person who has

met the application requirements and received approval after an

on-site inspection.

(b) The license expires two years from the date of its issuance.

The executive commissioner of the Health and Human Services

Commission by rule may adopt a system under which licenses expire

on various dates during the two-year period. For the year in

which a license expiration date is changed, the department shall

prorate the license fee on a monthly basis. Each license holder

shall pay only that portion of the license fee allocable to the

number of months for which the license is valid. A license

holder shall pay the total license renewal fee at the time of

renewal.

(c) An applicant for a license under this chapter who has a

health care provider license is entitled to have inspections and

license renewal procedures coordinated so that one inspection may

fulfill various licensing requirements.

Added by Acts 1983, 68th Leg., p. 1008, ch. 235, art. 4, Sec.

3(a), eff. Sept. 1, 1983. Amended by Acts 1993, 73rd Leg., ch.

434, Sec. 3, eff. Jan. 1, 1994; Acts 1995, 74th Leg., ch. 76,

Sec. 8.103, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

809, Sec. 3, eff. September 1, 2007.

Sec. 103.007. LICENSE APPLICATION. (a) An applicant for a

license to operate an adult day-care facility must file an

application on a form prescribed by the department together with

a license fee of $50.

(b) The applicant must provide evidence of:

(1) the ability to comply with the requirements of the

department;

(2) responsible management; and

(3) qualified professional staff and personnel.

(c) A person who operates a facility that is licensed under this

chapter must file an application for a renewal license not later

than the 45th day before the expiration date of the current

license on a form prescribed by the department together with a

renewal fee of $50.

(d) An applicant for a license renewal who submits an

application later than the 45th day before the expiration date of

the license is subject to a late fee in accordance with

department rules.

Added by Acts 1983, 68th Leg., p. 1008, ch. 235, art. 4, Sec.

3(a), eff. Sept. 1, 1983. Amended by Acts 1993, 73rd Leg., ch.

434, Sec. 4, eff. Jan. 1, 1994; Acts 1995, 74th Leg., ch. 76,

Sec. 8.104, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

809, Sec. 4, eff. September 1, 2007.

Sec. 103.0075. EARLY COMPLIANCE REVIEW. (a) The department by

rule shall adopt a procedure under which a person proposing to

construct or modify an adult day-care facility may submit

building plans to the department for review for compliance with

the department's architectural requirements before beginning

construction or modification. In adopting the procedure, the

department shall set reasonable deadlines by which the department

must complete review of submitted plans.

(b) The department shall, within 30 days, review plans submitted

under this section for compliance with the department's

architectural requirements and inform the person in writing of

the results of the review. If the plans comply with the

department's architectural requirements, the department may not

subsequently change the architectural requirements applicable to

the project unless:

(1) the change is required by federal law; or

(2) the person fails to complete the project within a reasonable

time.

(c) The department may charge a reasonable fee for conducting a

review under this section.

(d) A fee collected under this section shall be deposited in the

general revenue fund and may be appropriated only to the

department to conduct reviews under this section.

(e) The review procedure provided by this section does not

include review of building plans for compliance with the Texas

Accessibility Standards as administered and enforced by the Texas

Department of Licensing and Regulation.

Added by Acts 2001, 77th Leg., ch. 339, Sec. 1, eff. Sept. 1,

2001.

Sec. 103.008. INSPECTIONS. (a) The department may enter the

premises of a facility at reasonable times and make an inspection

necessary to issue a license or renew a license.

(b) Any person may request an inspection of a facility by

notifying the department in writing of an alleged violation of a

licensing requirement. The complaint shall be as detailed as

possible and signed by the complainant. The department shall

perform an on-site inspection as soon as feasible but no later

than 30 days after receiving the complaint unless after an

investigation the complaint is found to be frivolous. The

department shall respond to a complainant in writing. The

department shall also receive and investigate anonymous

complaints.

Added by Acts 1983, 68th Leg., p. 1008, ch. 235, art. 4, Sec.

3(a), eff. Sept. 1, 1983. Amended by Acts 1995, 74th Leg., ch.

76, Sec. 8.105, eff. Sept. 1, 1995.

Sec. 103.009. LICENSE DENIAL, SUSPENSION, OR REVOCATION. (a)

The department may deny, suspend, or revoke the license of an

applicant or holder of a license who fails to comply with the

rules or standards for licensing required by this chapter.

(b) The denial, suspension, or revocation of a license and the

appeal from that action are governed by the procedures for a

contested case hearing under Chapter 2001, Government Code.

Added by Acts 1983, 68th Leg., p. 1008, ch. 235, art. 4, Sec.

3(a), eff. Sept. 1, 1983. Amended by Acts 1993, 73rd Leg., ch.

434, Sec. 5, eff. Jan. 1, 1993; Acts 1995, 74th Leg., ch. 76,

Sec. 5.95(49), 8.106, eff. Sept. 1, 1995.

Sec. 103.0091. INJUNCTION. (a) The department may petition a

district court for a temporary restraining order to restrain a

continuing violation of the standards or licensing requirements

provided under this chapter if the department finds that the

violation creates an immediate threat to the health and safety of

the adult day-care residents.

(b) A district court, on petition of the department and on a

finding by the court that a person is violating the standards or

licensing requirements provided under this chapter, may by

injunction:

(1) prohibit a person from continuing a violation of the

standards or licensing requirements provided under this chapter;

(2) restrain or prevent the establishment or operation of a

facility without a license issued under this chapter; or

(3) grant any other injunctive relief warranted by the facts.

(c) The attorney general may institute and conduct a suit

authorized by this section at the request of the department.

(d) Venue for a suit brought under this section is in the county

in which the facility is located or in Travis County.

Added by Acts 1993, 73rd Leg., ch. 434, Sec. 1, eff. Jan. 1,

1994. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.107, eff.

Sept. 1, 1995.

Sec. 103.0092. EMERGENCY SUSPENSION AND CLOSING ORDER. (a) If

the department finds an adult day-care facility operating in

violation of the standards prescribed by this chapter and the

violations create an immediate threat to the health and safety of

a resident in the facility, the department shall suspend the

license or order immediate closing of all or part of the

facility.

(b) The order suspending a license under Subsection (a) is

immediately effective on written notice to the license holder or

on the date specified on the order.

(c) The order suspending the license and ordering closure of all

or part of a facility is valid for 10 days after the effective

date.

Added by Acts 1993, 73rd Leg., ch. 434, Sec. 1, eff. Jan. 1,

1994. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.108, eff.

Sept. 1, 1995.

Sec. 103.010. DISPOSITION OF FUNDS. (a) All fees collected

under this chapter shall be deposited to the credit of the

General Revenue Fund.

(b) The legislature may appropriate the money received under

this chapter for the sole purpose of administering this chapter.

Added by Acts 1983, 68th Leg., p. 1008, ch. 235, art. 4, Sec.

3(a), eff. Sept. 1, 1983.

Sec. 103.011. RIGHTS OF THE ELDERLY. (a) In addition to other

rights an individual attending an adult day care facility has as

a citizen, an individual who is 55 years of age or older has the

rights prescribed by Chapter 102 of this code.

(b) The department shall require each adult day care facility to

implement and enforce the applicable provisions of Chapter 102 of

this code.

Added by Acts 1985, 69th Leg., ch. 117, Sec. 1(a), eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 1052, Sec. 7.06, eff.

Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 434, Sec. 6, eff. Jan.

1, 1994; Acts 1995, 74th Leg., ch. 76, Sec. 8.109, eff. Sept. 1,

1995.



CHAPTER 105. RESIDENTIAL FACILITIES FOR THE ELDERLY

HUMAN RESOURCES CODE

TITLE 6. SERVICES FOR THE ELDERLY

CHAPTER 105. RESIDENTIAL FACILITIES FOR THE ELDERLY

Sec. 105.001. DEFINITIONS. In this chapter:

(1) "Establishment" means a facility providing sleeping

accommodations to two or more qualifying adult residents, at

least 80 percent of whom are 65 years of age or older or are

disabled, and offering, for a fee, one or more supportive

services through contract with an agency licensed under Chapter

142, Health and Safety Code, or with another entity.

(2) "Qualifying adult resident" means an adult resident of a

facility who is not related within the second degree by

consanguinity or affinity to:

(A) a person who has an ownership interest in the facility; or

(B) at least one other resident of the facility.

(3) "Supportive services" means medical services, health-related

services, or personal care services as defined by Section

247.002, Health and Safety Code.

Added by Acts 1999, 76th Leg., ch. 233, Sec. 5, eff. Sept. 1,

1999.

Sec. 105.002. EXEMPT FACILITIES. The following facilities are

exempt from the application of this chapter:

(1) housing in which all supportive services are arranged

directly by the residents themselves and are provided by outside

entities;

(2) nursing facilities licensed under Chapter 242, Health and

Safety Code; and

(3) continuing care facilities regulated by the Texas Department

of Insurance under Chapter 246, Health and Safety Code.

Added by Acts 1999, 76th Leg., ch. 233, Sec. 5, eff. Sept. 1,

1999.

Sec. 105.003. DISCLOSURE REQUIRED IN CONTRACT. An establishment

that is not required to be licensed as an assisted living

facility under Chapter 247, Health and Safety Code, shall execute

a contract with each of its residents that contains, in addition

to other required information, the following elements:

(1) the name, street address, and mailing address of the

establishment;

(2) the name and mailing address of at least one person

authorized to act on behalf of the owner or owners or management

agent of the establishment;

(3) a statement describing the licensure status of the

establishment;

(4) the name, mailing address, and telephone number of any

provider, including any individual or entity, regardless of

whether licensed, providing supportive services under a contract

with the establishment;

(5) the term of the contract;

(6) a description of the services to be provided that are

included in the base monthly rate to be paid by the resident;

(7) a description of any additional services available for an

additional fee from a provider through a contract with the

establishment;

(8) a provision requiring the establishment to provide written

notice of any change in fee schedules that outline the cost of

additional services not later than the 31st day before the

effective date of the change;

(9) a description of the process by which the contract may be

modified, amended, or terminated;

(10) a description of the complaint resolution process available

to residents;

(11) the name, street address, mailing address, and telephone

number of the resident's designated representative, if any;

(12) a description of the billing and payment procedures and

requirements;

(13) a statement ensuring the ability and right of residents to

receive services from providers with whom the establishment does

not have a contract; and

(14) a statement identifying the life safety and fire codes met

by the building and a statement indicating whether those codes

are comparable to the codes with which an assisted living

facility licensed under Chapter 247, Health and Safety Code, must

comply.

Added by Acts 1999, 76th Leg., ch. 233, Sec. 5, eff. Sept. 1,

1999.






TITLE 7. REHABILITATION OF INDIVIDUALS WITH DISABILITIES

CHAPTER 111. TEXAS REHABILITATION COMMISSION

HUMAN RESOURCES CODE

TITLE 7. REHABILITATION OF INDIVIDUALS WITH DISABILITIES

CHAPTER 111. TEXAS REHABILITATION COMMISSION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 111.001. PURPOSE. It is the policy of the State of Texas

to provide rehabilitation and related services to eligible

individuals with disabilities so that they may prepare for and

engage in a gainful occupation or achieve maximum personal

independence.

Acts 1979, 66th Leg., p. 2419, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1993, 73rd Leg., ch. 142, Sec. 2,

eff. May 17, 1993.

Sec. 111.002. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Rehabilitation Commission.

(2) "Commissioner" means the chief administrative officer of the

commission.

(3) "Individual with a disability" means any individual, except

one whose disability is of a visual nature, who has a physical or

mental impairment which constitutes a substantial impediment to

employment, or to achieving maximum personal independence, but

which is of a nature that rehabilitation services may be expected

to enable the individual to engage in a gainful occupation or

enable the individual to achieve a greater level of self-care and

independent living.

(4) "Substantial impediment to employment" means a physical or

mental impairment in light of attendant medical, psychological,

vocational, educational, or other related factors that impedes an

individual's occupational performance by preventing the

individual from obtaining, retaining, or preparing for a gainful

occupation consistent with the individual's capacities and

abilities.

(5) "Rehabilitation services" means any equipment, supplies,

goods, or services necessary to enable an individual with a

disability to engage in a gainful occupation or to achieve

maximum personal independence. To enable an individual with a

disability to engage in a gainful occupation or achieve maximum

personal independence the commission may engage in or contract

for activities, including but not limited to:

(A) evaluation of rehabilitation potential, including diagnostic

and related services incidental to the determination of

eligibility for services and the nature and scope of services to

be provided;

(B) counseling and guidance;

(C) physical and mental restoration services necessary to

correct or substantially modify a physical or mental condition

that is stable or slowly progressive;

(D) training;

(E) maintenance for additional costs incurred while

participating in rehabilitation services;

(F) transportation;

(G) placement in suitable employment;

(H) postemployment services necessary to maintain suitable

employment;

(I) obtaining occupational licenses, including any license,

permit, or other written authority required by a state, city, or

other governmental unit to be obtained in order to enter an

occupation or small business, and providing tools, equipment,

initial stocks, goods, and supplies; and

(J) providing other equipment, supplies, services, or goods that

can reasonably be expected to benefit an individual with a

disability in terms of employment in a gainful occupation or

achievement of maximum personal independence.

(6) "Vocational rehabilitation program" means a program that

provides rehabilitation services required to enable an individual

with a disability to engage in a gainful occupation.

(7) Repealed by Acts 2003, 78th Leg., ch. 198, Sec. 2.116(b);

Acts 2003, 78th Leg., ch. 210, Sec. 2.

(8) "Board" means the board of the Texas Rehabilitation

Commission.

Acts 1979, 66th Leg., p. 2419, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 338, ch. 77,

Sec. 1, eff. Jan. 1, 1984; Acts 1985, 69th Leg., ch. 603, Sec.

23, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 1052, Sec.

2.09, eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 142, Sec. 3,

eff. May 17, 1993; Acts 1999, 76th Leg., ch. 393, Sec. 1, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 198, Sec. 2.116(b), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 210, Sec. 2, eff. Sept.

1, 2003.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 111.011. TEXAS REHABILITATION COMMISSION. The Texas

Rehabilitation Commission is composed of the board of the Texas

Rehabilitation Commission, a commissioner, and other officers and

employees required to efficiently carry out the purposes of this

chapter.

Acts 1979, 66th Leg., p. 2420, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 111.012. SUNSET PROVISION. The Texas Rehabilitation

Commission is subject to Chapter 325, Government Code (Texas

Sunset Act). Unless continued in existence as provided by that

chapter, the commission is abolished and this chapter expires

September 1, 2011.

Acts 1979, 66th Leg., p. 2421, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 479, Sec.

215, eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 603, Sec. 22,

eff. Sept. 1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec.

4.09, eff. Nov. 12, 1991; Acts 1999, 76th Leg., ch. 393, Sec. 2,

eff. Sept. 1, 1999.

Sec. 111.013. COMPOSITION OF BOARD; APPOINTMENT; QUALIFICATIONS;

TERMS. (a) The board of the Texas Rehabilitation Commission is

composed of five members appointed by the governor with the

advice and consent of the senate. Members serve for staggered

terms of six years with the terms of one or two members expiring

every two years.

(b) Appointees must be outstanding citizens of the state who are

members of the general public and have demonstrated a

constructive interest in rehabilitation services. Appointments to

the board shall be made without regard to the race, color,

disability, sex, religion, age, or national origin of the

appointees. A person is not eligible for appointment as a board

member if the person or the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization regulated by the agency or

receiving funds from the commission;

(2) owns, controls, or has, directly or indirectly, more than a

10 percent interest in a business entity or other organization

regulated by the agency or receiving funds from the commission;

or

(3) uses or receives a substantial amount of tangible goods,

services, or funds from the commission.

(c) The governor shall designate one board member as presiding

officer. The presiding officer serves in that capacity at the

will of the governor.

Acts 1979, 66th Leg., p. 2421, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 603, Sec. 1,

eff. Sept. 1, 1985; Acts 1999, 76th Leg., ch. 393, Sec. 3, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1170, Sec. 39.01, eff.

Sept. 1, 2003.

Sec. 111.0131. REMOVAL OF BOARD MEMBERS. (a) It is a ground

for removal from the board that a member:

(1) does not have at the time of taking office the

qualifications required by Section 111.013(b) for appointment to

the board;

(2) does not maintain during service on the board the

qualifications required by Section 111.013(b) for appointment to

the board;

(3) is ineligible for membership under Section 111.013 or

111.025;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the commissioner has knowledge that a potential ground

for removal exists, the commissioner shall notify the chairman of

the board of the potential ground. The chairman of the board

shall then notify the governor and the attorney general that a

potential ground for removal exists. If the potential ground for

removal involves the presiding officer, the commissioner shall

notify the next highest ranking officer of the board, who shall

then notify the governor and the attorney general that a

potential ground for removal exists.

Added by Acts 1985, 69th Leg., ch. 603, Sec. 2, eff. Sept. 1,

1985. Amended by Acts 1999, 76th Leg., ch. 393, Sec. 4, eff.

Sept. 1, 1999.

Sec. 111.0132. TRAINING OF BOARD MEMBERS. (a) A person who is

appointed to and qualifies for office as a member of the board

may not vote, deliberate, or be counted as a member in attendance

at a meeting of the board until the person completes a training

program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the commission and the board;

(2) the programs operated by the commission;

(3) the role and functions of the commission;

(4) the rules of the commission with an emphasis on the rules

that relate to disciplinary and investigatory authority;

(5) the current budget for the commission;

(6) the results of the most recent formal audit of the

commission;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including conflict

of interest laws; and

(8) any applicable ethics policies adopted by the commission or

the Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 1999, 76th Leg., ch. 393, Sec. 5, eff. Sept. 1,

1999.

Sec. 111.014. MEETINGS. (a) The board shall meet quarterly in

regular session and on call by the presiding officer when

necessary for the transaction of agency business.

(b) The board shall develop and implement policies that will

provide the public with a reasonable opportunity to appear before

the board and to speak on any issue under the jurisdiction of the

board.

Acts 1979, 66th Leg., p. 2421, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 603, Sec. 3,

eff. Sept. 1, 1985.

Sec. 111.015. PER DIEM AND EXPENSES. (a) Board members are

entitled to reimbursement for actual and necessary expenses

incurred in the discharge of their official duties and the

compensatory per diem authorized by the General Appropriations

Act for each day at an official meeting as authorized by the

board.

(b) A member of the board who is disabled and who, because of

the disability, requires special aids or travel attendants is

entitled to reimbursement for the cost of the special aids or

travel attendants.

Acts 1979, 66th Leg., p. 2421, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 603, Sec. 4,

eff. Sept. 1, 1985.

Sec. 111.016. REHABILITATION COUNCIL OF TEXAS. The

Rehabilitation Council of Texas is created by this section in

accordance with the federal Rehabilitation Act Amendments of

1992, Pub. L. 102-569, and the federal Rehabilitation Act

Amendments of 1998, Pub. L. 105-220. The board shall adopt rules

for the implementation of regulations and the administration of

the council.

Acts 1979, 66th Leg., p. 2421, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 603, Sec. 5,

eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 142, Sec. 4, eff.

May 17, 1993; Acts 1999, 76th Leg., ch. 393, Sec. 6, eff. Sept.

1, 1999.

Sec. 111.0161. ADVISORY COMMITTEES REPORT TO BOARD. (a) Each

advisory committee established by law or rule to advise the

commission shall report to and advise the board on the

committee's activities and the results of the committee's work.

For the purpose of performing its advisory functions, each

committee shall work with the commissioner, the commission's

staff, and the board.

(b) The board shall adopt rules to implement this section.

Added by Acts 1999, 76th Leg., ch. 393, Sec. 7, eff. Sept. 1,

1999.

Text of section as amended by Acts 1999, 76th Leg., ch. 393, Sec.

8.

Sec. 111.017. COMMISSIONER. The commissioner is appointed by

the board, with the approval of the governor, and serves at the

pleasure of the board. The commissioner is the executive head of

the agency.

Acts 1979, 66th Leg., p. 2421, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

8.146, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 393, Sec. 8,

eff. Sept. 1, 1999.

Text of section as amended by Acts 1999, 76th Leg., ch. 1460,

Sec. 2.14

Sec. 111.017. COMMISSIONER. (a) This chapter is administered

by the commissioner under operational policies established by the

commissioner of health and human services. The commissioner is

employed by the commissioner of health and human services in

accordance with Section 531.0056, Government Code, on the basis

of education, training, experience, and demonstrated ability.

(b) The commissioner serves as secretary to the board, as well

as chief administrative officer of the agency.

Acts 1979, 66th Leg., p. 2421, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

8.146, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1460, Sec.

2.14, eff. Sept. 1, 1999.

Sec. 111.018. ADMINISTRATIVE REGULATIONS AND POLICIES. (a) The

board shall:

(1) adopt policies and rules to effectively carry out the

purposes of this chapter; and

(2) supervise the commissioner's administration of this chapter.

(b) In carrying out his or her duties under this chapter, the

commissioner shall, with the approval of the board, implement

policies addressing personnel standards, the protection of

records and confidential information, the manner and form of

filing applications, eligibility, investigation, and

determination for rehabilitation and other services, procedures

for hearings, and other regulations subject to this section as

necessary to carry out the purposes of this chapter.

(c) The commissioner shall develop a career ladder program, one

part of which must require the posting throughout the commission

of all nonentry level positions concurrently with any public

posting.

(d) The commissioner shall develop a system of annual

performance evaluations based on measurable job tasks. All merit

pay for employees must be based on the system established under

this subsection.

(e) The board shall provide to its members and employees as

often as is necessary information regarding their qualifications

under this chapter and their responsibilities under applicable

laws relating to standards of conduct for state officers or

employees.

(f) The board shall develop and implement policies that clearly

separate the policymaking responsibilities of the board and the

management responsibilities of the commissioner and staff of the

commission. The board may delegate to the commissioner, or to a

person acting as commissioner in the commissioner's absence, any

power or duty imposed on the board or commission by law except

that the board may not delegate the power to adopt rules. The

delegation of a power or duty must be in writing. Any delegation

of the board's authority must be adopted by the board in a public

meeting.

(g) The commissioner or the commissioner's designee shall

prepare and maintain a written policy statement that implements a

program of equal employment opportunity to ensure that all

personnel decisions are made without regard to race, color,

disability, sex, religion, age, or national origin. The policy

statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the commission to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

commission's personnel is in accordance with state and federal

law and a description of reasonable methods to achieve compliance

with state and federal law.

(h) The policy statement must:

(1) be updated annually;

(2) be reviewed by the state Commission on Human Rights for

compliance with Subsection (g)(1); and

(3) be filed with the governor's office.

Acts 1979, 66th Leg., p. 2422, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 603, Sec. 6,

eff. Sept. 1, 1985; Acts 1999, 76th Leg., ch. 393, Sec. 9, eff.

Sept. 1, 1999.

Sec. 111.019. PLANNING. The commission shall make long-range

and intermediate plans for the scope and development of the

program and make decisions regarding the allocation of resources

in carrying out the plans.

Acts 1979, 66th Leg., p. 2422, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1999, 76th Leg., ch. 393, Sec. 10,

eff. Sept. 1, 1999.

Sec. 111.020. ADMINISTRATIVE UNITS; PERSONNEL. (a) The

commissioner shall, with the approval of the board, establish

appropriate subordinate administrative units.

(b) The commissioner shall, under personnel policies adopted by

the board, appoint the personnel, including a general counsel,

necessary for the efficient performance of the functions of the

agency.

Acts 1979, 66th Leg., p. 2422, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1993, 73rd Leg., ch. 142, Sec. 5,

eff. May 17, 1993.

Sec. 111.0205. WORK INCENTIVES AND SUPPLEMENTAL SECURITY INCOME

(SSI). The commission shall employ a person at the commission's

central office to:

(1) train counselors to understand and use work incentives; and

(2) review cases to ensure that commission clients are informed

of the availability of and assisted in obtaining work incentives

and Supplemental Security Income (SSI) (42 U.S.C. Section 1381 et

seq.).

Added by Acts 1995, 74th Leg., ch. 655, Sec. 6.03, eff. Sept. 1,

1995.

Sec. 111.021. REPORTS. (a) The commissioner shall prepare and

submit to the board annual reports of activities and expenditures

and, prior to each regular session of the legislature, estimates

of funds required for carrying out the purposes of this chapter.

(b) The board shall file annually with the governor and the

presiding officer of each house of the legislature a complete and

detailed written report accounting for all funds received and

disbursed by the commission during the preceding year. The form

of the annual report and the reporting time shall be that

provided in the General Appropriations Act.

(c) The commission shall post on the Internet in an accessible

format the reports required under this section and any other

agency performance data required to be reported to this state or

the federal government. If a report or performance data contains

confidential information, the commission shall remove the

confidential information before posting the report or performance

data.

Acts 1979, 66th Leg., p. 2422, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 603, Sec. 7,

eff. Sept. 1, 1985; Acts 1999, 76th Leg., ch. 393, Sec. 11, eff.

Sept. 1, 1999.

Sec. 111.022. DISBURSEMENT OF FUNDS. The commission shall make

certification for disbursement, in accordance with regulations,

of funds available for carrying out the purposes of this chapter.

Acts 1979, 66th Leg., p. 2422, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1999, 76th Leg., ch. 393, Sec. 12,

eff. Sept. 1, 1999.

Sec. 111.023. OTHER DUTIES. The board shall take other action

as necessary or appropriate to carry out the purposes of this

chapter.

Acts 1979, 66th Leg., p. 2422, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1999, 76th Leg., ch. 393, Sec. 13,

eff. Sept. 1, 1999.

Sec. 111.024. DELEGATION TO EMPLOYEES. The commissioner may,

with the approval of the board, delegate to any officer or

employee of the commission responsibilities of the commissioner

as necessary to carry out the purposes of this chapter.

Acts 1979, 66th Leg., p. 2422, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1999, 76th Leg., ch. 393, Sec. 14,

eff. Sept. 1, 1999.

Sec. 111.025. RESTRICTIONS ON BOARD MEMBERSHIP AND EMPLOYMENT.

(a) In this section, "Texas trade association" means a

cooperative and voluntarily joined association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) A person may not be a member of the board and may not be a

commission employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) and its subsequent amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of rehabilitation; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of

rehabilitation.

(c) A person may not be a member of the board or act as the

general counsel to the board or the commission if the person is

required to register as a lobbyist under Chapter 305, Government

Code, because of the person's activities for compensation on

behalf of a profession related to the operation of the

commission.

Added by Acts 1985, 69th Leg., ch. 603, Sec. 8, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 167, Sec. 2.19(19),

eff. Sept. 1, 1987; Acts 1999, 76th Leg., ch. 393, Sec. 15, eff.

Sept. 1, 1999.

Sec. 111.026. PUBLIC INTEREST INFORMATION; COMPLAINTS. (a) The

commission shall prepare information of public interest

describing the functions of the commission and describing the

commission's procedures by which complaints are filed with and

resolved by the commission. The commission shall make the

information available to the general public and appropriate state

agencies.

(b) The commission shall adopt rules establishing methods by

which consumers and service recipients can be notified of the

name, mailing address, and telephone number of the commission for

the purpose of directing complaints to the commission. The

commission may provide for the notification through inclusion of

the information:

(1) on each registration form, application, or written contract

relating to participation in a program that is funded in any part

by money derived from or through the commission;

(2) on a sign that is prominently displayed in the place of

business of each person or entity engaging in a program that is

funded in any part by money derived from or through the

commission; or

(3) in a bill for service provided by a person or entity

engaging in a program that is funded in any part by money derived

from or through the commission.

(c) The commission shall maintain a file on each written

complaint filed with the commission. The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the commission;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed if the

agency closed the file without taking action other than to

investigate the complaint.

(d) The commission shall provide to the person filing the

complaint and to each person who is a subject of the complaint a

copy of the commission's policies and procedures relating to

complaint investigation and resolution.

(e) The commission, at least quarterly until final disposition

of the complaint, shall notify the person filing the complaint

and each person who is a subject of the complaint of the status

of the investigation unless the notice would jeopardize an

undercover investigation.

Added by Acts 1985, 69th Leg., ch. 603, Sec. 9, eff. Sept. 1,

1985. Amended by Acts 1999, 76th Leg., ch. 393, Sec. 16, eff.

Sept. 1, 1999.

SUBCHAPTER C. POWERS AND DUTIES OF COMMISSION

Sec. 111.0505. POWERS AND DUTIES OF COMMISSIONER OF HEALTH AND

HUMAN SERVICES. The commissioner of health and human services

has the powers and duties relating to the commission and

commissioner as provided by Section 531.0055, Government Code. To

the extent a power or duty given to the commission or

commissioner by this chapter or another law conflicts with

Section 531.0055, Government Code, Section 531.0055 controls.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 2.15, eff. Sept. 1,

1999.

Sec. 111.051. COMMISSION AS PRINCIPAL AUTHORITY. The Texas

Rehabilitation Commission is the principal authority in the state

on rehabilitation of individuals with disabilities, except for

those matters relating to individuals whose disabilities are of a

visual nature. All other state agencies engaged in rehabilitation

activities and related services to individuals whose disabilities

are not of a visual nature shall coordinate those activities and

services with the commission.

Acts 1979, 66th Leg., p. 2422, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1993, 73rd Leg., ch. 142, Sec. 6,

eff. May 17, 1993.

Sec. 111.052. GENERAL FUNCTIONS. (a) The commission shall, to

the extent of resources available and priorities established by

the board, provide rehabilitation services directly or through

public or private resources to individuals determined by the

commission to be eligible for the services under a vocational

rehabilitation program or other program established to provide

rehabilitative services.

(b) In carrying out the purposes of this chapter, the commission

may:

(1) cooperate with other departments, agencies, political

subdivisions, and institutions, both public and private, in

providing the services authorized by this chapter to eligible

individuals, in studying the problems involved, and in planning,

establishing, developing, and providing necessary or desirable

programs, facilities, and services, including those jointly

administered with state agencies;

(2) enter into reciprocal agreements with other states;

(3) establish or construct rehabilitation facilities and

workshops, contract with or provide grants to agencies,

organizations, or individuals as necessary to implement this

chapter, make contracts or other arrangements with public and

other nonprofit agencies, organizations, or institutions for the

establishment of workshops and rehabilitation facilities, and

operate facilities for carrying out the purposes of this chapter;

(4) conduct research and compile statistics relating to the

provision of services to or the need for services by disabled

individuals;

(5) provide for the establishment, supervision, management, and

control of small business enterprises to be operated by

individuals with significant disabilities where their operation

will be improved through the management and supervision of the

commission;

(6) contract with schools, hospitals, private industrial firms,

and other agencies and with doctors, nurses, technicians, and

other persons for training, physical restoration, transportation,

and other rehabilitation services; and

(7) assess the statewide need for services necessary to prepare

students with disabilities for a successful transition to

employment, establish collaborative relationships with each

school district with education service centers to the maximum

extent possible within available resources, and develop

strategies to assist vocational rehabilitation counselors in

identifying and reaching students in need of transition planning.

Acts 1979, 66th Leg., p. 2422, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 342, ch. 77,

Sec. 2, eff. Jan. 1, 1984; Acts 1993, 73rd Leg., ch. 142, Sec. 7,

eff. May 17, 1993; Acts 1999, 76th Leg., ch. 393, Sec. 17, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 198, Sec. 2.116(a), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 210, Sec. 1, eff. Sept.

1, 2003.

Sec. 111.0525. COORDINATION WITH STATE AGENCIES. (a) Repealed

by Acts 2003, 78th Leg., ch. 198, Sec. 2.116(b); Acts 2003, 78th

Leg., ch. 210, Sec. 2.

(b) The commission shall enter into an agreement with the Texas

Department of Mental Health and Mental Retardation to reduce

duplication and fragmentation of employment services by defining

each agency's role and responsibilities for shared client

populations.

(c) The commission shall establish a formal referral process

with the Texas Workforce Commission to ensure that appropriate

vocational rehabilitation clients are referred to and receive

services provided by the Texas Workforce Commission or local

workforce development agencies.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 268, Sec. 32(f),

eff. September 1, 2008.

Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.116(b), 2.132,

eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 210, Sec. 2, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 13.10, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 4.08, eff. June 14, 2005.

Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 32(f), eff. September 1, 2008.

Sec. 111.053. COOPERATION WITH THE FEDERAL GOVERNMENT. (a) The

commission shall make agreements, arrangements, or plans to

cooperate with the federal government in carrying out the

purposes of this chapter or of any federal statutes pertaining to

rehabilitation, and to this end may adopt methods of

administration that are found by the federal government to be

necessary, and that are not contrary to existing state laws, for

the proper and efficient operation of the agreements,

arrangements, or plans for rehabilitation.

(b) To the extent resources are made available by the federal

government, the commission may make agreements, arrangements, or

plans to cooperate with the federal government in carrying out

the purposes of any federal statute pertaining to the disability

determination function under the Social Security Act and to this

end shall adopt methods of administration that are found by the

federal government to be necessary to the disability

determination function and that are not contrary to existing

state laws.

Acts 1979, 66th Leg., p. 2422, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 343, ch. 77,

Sec. 3, eff. Jan. 1, 1984.

Sec. 111.054. OBTAINING FEDERAL FUNDS. The commission may

comply with any requirements necessary to obtain federal funds in

the maximum amount and most advantageous proportion possible.

Acts 1979, 66th Leg., p. 2423, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 111.055. FINANCES. (a) All money paid to the commission

under this chapter shall be deposited in the State Treasury and

may be used only for the administration of this chapter.

(b) The financial transactions of the commission are subject to

audit by the state auditor in accordance with Chapter 321,

Government Code.

Acts 1979, 66th Leg., p. 2423, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 603, Sec. 10,

eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 584, Sec. 17, eff.

Sept. 1, 1989.

Sec. 111.0553. PROCUREMENT METHODS. (a) The commission shall

develop and, following review and approval by the board,

implement agency-wide procurement procedures to:

(1) ensure compliance with the best-value purchasing

requirements of Section 2155.144(c), Government Code;

(2) document that a best-value review of vendors has occurred;

(3) document the reasons for selecting a vendor;

(4) negotiate price discounts with high-volume vendors;

(5) consolidate purchases with other agencies, including the

Texas Department of Health and the comptroller, to achieve best

value; and

(6) provide effective public notification to potential vendors

of planned commission purchases.

(b) Nothing in this section shall be construed to limit the

commission's ability to procure goods and services from persons

with disabilities.

Added by Acts 1999, 76th Leg., ch. 393, Sec. 21, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.96, eff. September 1, 2007.

Sec. 111.056. GIFTS AND DONATIONS TO THE COMMISSION. The

commission may receive and use gifts and donations for carrying

out the purposes of this chapter. No person may receive payment

for solicitation of any funds.

Acts 1979, 66th Leg., p. 2424, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979.

Sec. 111.057. UNLAWFUL USE OF LISTS OF NAMES. (a) Except for

purposes directly connected with the administration of health and

human service programs and in accordance with regulations, it is

unlawful for a person to solicit, disclose, receive, or make use

of, or authorize, knowingly permit, participate in, or acquiesce

in the use of any list of, names of, or any information directly

or indirectly derived from records concerning persons applying

for or receiving health and human services.

(b) The commission is authorized to provide client and other

information to and receive client and other information from any

state agency for the purpose of increasing and enhancing services

to clients and improving agency operations, except where federal

law or regulations preclude such sharing.

(c) The commission shall adopt rules to carry out the purposes

of this section.

Acts 1979, 66th Leg., p. 2424, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1993, 73rd Leg., ch. 142, Sec. 9,

eff. May 17, 1993.

Sec. 111.058. CRIMINAL CONVICTION RECORD INFORMATION. (a) The

commission may obtain criminal conviction record information from

the Texas Department of Criminal Justice and from the Texas

Department of Public Safety if the conviction records relate to:

(1) an applicant selected for employment with the commission;

(2) an applicant for rehabilitation services; or

(3) a client of the commission.

(b) The Texas Department of Criminal Justice and the Texas

Department of Public Safety upon request shall supply to the

commission criminal conviction record information relating to

applicants selected for employment with the commission,

applicants for rehabilitation services, or clients of the

commission. The commission shall treat all criminal conviction

record information as privileged and confidential and for

commission use only.

Added by Acts 1979, 66th Leg., p. 2435, ch. 842, art. 2, Sec. 7,

eff. Sept. 1, 1979. Amended by Acts 1993, 73rd Leg., ch. 142,

Sec. 10, eff. May 17, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.118, eff. September 1, 2009.

Sec. 111.0581. CRIMINAL HISTORY RECORD INFORMATION. (a) The

board by rule shall establish criteria for denying a person's

application for employment based on criminal history background

information obtained pursuant to Section 411.117, Government

Code.

(b) The commission shall treat all criminal history record

information as privileged and confidential and for commission use

only.

Added by Acts 1999, 76th Leg., ch. 393, Sec. 22, eff. Sept. 1,

1999.

Sec. 111.059. SUBROGATION. (a) In furnishing a person

rehabilitation services, including medical care services, under

this chapter, the commission is subrogated to the person's right

of recovery from:

(1) personal insurance;

(2) another person for personal injury caused by the other

person's negligence or wrongdoing; or

(3) any other source.

(b) The commission's right of subrogation is limited to the cost

of the services provided.

(c) The commissioner may totally or partially waive the

commission's right of subrogation when the commissioner finds

that enforcement would tend to defeat the purpose of

rehabilitation.

(d) The commission may adopt rules for the enforcement of its

right of subrogation.

Added by Acts 1983, 68th Leg., p. 344, ch. 77, Sec. 4, eff. Jan.

1, 1984.

Sec. 111.060. COMPREHENSIVE REHABILITATION FUND. (a) The

comprehensive rehabilitation fund is created in the state

treasury. Money in the fund is derived from court costs collected

under Subchapter D, Chapter 102, Code of Criminal Procedure.

Money in the fund may be appropriated only to the commission for

the purposes provided by Section 111.052.

(b) The comptroller, on requisition by the commission, shall

draw a warrant on the fund for the amount specified in that

requisition for a use authorized in Section 111.052, except that

the total of warrants issued during a state fiscal year may not

exceed the amount appropriated for that fiscal year. At the end

of each state fiscal year, the comptroller shall transfer to the

General Revenue Fund any unexpended balance in the comprehensive

rehabilitation fund that exceeds $1.5 million.

(c) The court costs remitted to the comptroller and deposited in

the state treasury pursuant to this section are dedicated to the

commission.

(d) Repealed by Acts 2005, 79th Leg., Ch. 25, Sec. 2, eff. May

9, 2005.

Added by Acts 1991, 72nd Leg., ch. 101, Sec. 2, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 142, Sec. 11, eff. May

17, 1993; Acts 2003, 78th Leg., ch. 198, Sec. 2.117, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

25, Sec. 1, eff. May 9, 2006.

Acts 2005, 79th Leg., Ch.

25, Sec. 2, eff. May 9, 2005.

Sec. 111.061. CONTRACT PAYMENT. The commission shall base

payment under a contract for vocational rehabilitation services

on outcome-based performance standards defined in the contract.

Added by Acts 1997, 75th Leg., ch. 928, Sec. 1, eff. Jan. 1,

1998.

SUBCHAPTER D. VOCATIONAL REHABILITATION SERVICES

Sec. 111.070. PROVISION OF SERVICES. (a) The board by rule

shall establish and maintain guidelines for providing vocational

rehabilitation services that are consistent with state and

federal laws and regulations and that include:

(1) a system of organization for the delivery of vocational

rehabilitation services statewide;

(2) eligibility requirements for vocational rehabilitation

services;

(3) requirements for the rehabilitation planning process;

(4) the types of services that may be provided to a client

through a vocational rehabilitation program; and

(5) requirements for client participation in the costs of

vocational rehabilitation services, including documentation that

a client has sought benefits for which the client is eligible

from sources other than the commission and that may assist the

client in obtaining vocational rehabilitation goods or services.

(b) The board shall annually assess the effectiveness of the

state's vocational rehabilitation program.

Added by Acts 1999, 76th Leg., ch. 393, Sec. 23, eff. Sept. 1,

1999.

Sec. 111.071. TRAINING AND SUPERVISION OF COUNSELORS. (a) The

commission shall provide specific guidance to vocational

rehabilitation counselors in:

(1) selecting vocational objectives according to a client's

skills, experience, and knowledge;

(2) documenting a client's impediment to employment;

(3) selecting rehabilitation services that are reasonable and

necessary to achieve a client's vocational objective;

(4) measuring client progress toward the vocational objective,

including the documented, periodic evaluation of the client's

rehabilitation and participation; and

(5) determining eligibility of employed and unemployed

applicants for rehabilitation services using criteria defined by

board rule to document whether a client is substantially

underemployed or at risk of losing employment.

(b) The board by rule shall require monitoring and oversight of

vocational rehabilitation counselor performance and decision

making in accordance with this section.

Added by Acts 1999, 76th Leg., ch. 393, Sec. 23, eff. Sept. 1,

1999.

Sec. 111.072. CLIENT ORIENTATION MATERIALS. The commission

shall develop and distribute at intake client orientation

materials for the vocational rehabilitation program that include

information on the commission's decision-making criteria.

Added by Acts 1999, 76th Leg., ch. 393, Sec. 23, eff. Sept. 1,

1999.



CHAPTER 112. DEVELOPMENTAL DISABILITIES

HUMAN RESOURCES CODE

TITLE 7. REHABILITATION OF INDIVIDUALS WITH DISABILITIES

CHAPTER 112. DEVELOPMENTAL DISABILITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 112.001. DEFINITIONS. In this chapter:

(1) "Council" means the Texas Council for Developmental

Disabilities.

(2) "Designated state agency" means the executive agency

designated by the governor to provide administrative support and

fiscal management services to the council in accordance with this

chapter and federal law.

(3) "Developmental disability" means a severe, chronic

disability as defined by applicable federal developmental

disability laws.

(4) "Applicable federal developmental disability laws" refers to

the various Acts of congress providing for assistance and

services to persons with developmental disabilities and codified

as 42 U.S.C. Section 6000 et seq.

(5) "Protection and advocacy system" means the system

established in this state under the applicable federal

developmental disabilities laws for the purpose of advocating for

and protecting the rights of persons with developmental

disabilities.

Added by Acts 1983, 68th Leg., p. 5272, ch. 970, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 603, Sec. 11,

12, eff. Sept. 1, 1985; Acts 1999, 76th Leg., ch. 79, Sec. 1,

eff. Sept. 1, 1999.

Sec. 112.002. PURPOSE AND LEGISLATIVE FINDINGS. (a) The

purpose of this chapter is to establish a developmental

disabilities program that assures compliance with applicable

federal developmental disability laws.

(b) The legislature finds that persons with developmental

disabilities have a right to appropriate treatment, services, and

habilitation for their disabilities within the funds available

for those purposes and that the treatment, services, and

habilitation for a person with developmental disabilities must be

designed to maximize the developmental potential of the person

and must be provided in the setting that is least restrictive of

the person's personal liberty.

Added by Acts 1983, 68th Leg., p. 5272, ch. 970, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 603, Sec. 13,

eff. Sept. 1, 1985.

SUBCHAPTER B. TEXAS COUNCIL FOR DEVELOPMENTAL DISABILITIES

Sec. 112.011. ESTABLISHMENT. The Texas Council for

Developmental Disabilities is established.

Added by Acts 1983, 68th Leg., p. 5272, ch. 970, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1999, 76th Leg., ch. 79, Sec. 4,

eff. Sept. 1, 1999.

Sec. 112.0111. DEFINITION. In this subchapter, "executive

director" means the executive director of the council.

Added by Acts 1999, 76th Leg., ch. 79, Sec. 4, eff. Sept. 1,

1999.

Sec. 112.012. MEMBERS. The members of the council shall be

appointed by the governor in accordance with applicable federal

developmental disability laws. The governor may appoint as many

members to the council as is determined appropriate for the

council to accomplish its purposes but must appoint, in total

membership, an odd number of members to the council. Appointments

to the council shall be made without regard to:

(1) the race, color, sex, religion, age, or national origin of

the appointees; or

(2) the disability of the appointees, except as required by

applicable federal developmental disability laws.

Added by Acts 1983, 68th Leg., p. 5272, ch. 970, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 264, Sec. 28,

eff. Aug. 26, 1985; Acts 1985, 69th Leg., ch. 603, Sec. 14, eff.

Sept. 1, 1985; Acts 1985, 69th Leg., ch. 793, Sec. 22, eff. Sept.

1, 1985; Acts 1999, 76th Leg., ch. 79, Sec. 4, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 1170, Sec. 9.01, eff. Sept. 1,

2003.

Sec. 112.013. TERMS. (a) Members of the council appointed by

the governor serve for staggered terms of six years with the term

of one-third or approximately one-third of the members expiring

on February 1 of each odd-numbered year.

(b) A person may not serve on the council more than two

consecutive six-year terms.

Added by Acts 1983, 68th Leg., p. 5272, ch. 970, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 2003, 78th Leg., ch. 1170, Sec.

9.02, eff. Sept. 1, 2003.

Sec. 112.014. VACANCIES. (a) A position on the council becomes

vacant if:

(1) a member resigns from the council by providing written

notice to the chair; or

(2) a member ceases to be a resident of this state.

(b) If a position on the council becomes vacant, the chair shall

provide written notice to the governor, agency commissioner, or

executive director, as appropriate, requesting a new appointment

to fill the remainder of the member's term.

Added by Acts 1983, 68th Leg., p. 5272, ch. 970, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1999, 76th Leg., ch. 79, Sec. 2,

eff. Sept. 1, 1999.

Sec. 112.015. EXPENSES. (a) Council members appointed under

Section 112.012 serve without salary but are entitled to

reimbursement for actual expenses incurred in performing their

duties, including travel, meals, lodging, and telephone

long-distance charges.

(b) Members of the council who have a disability and who,

because of the disability, require special aids or travel

companions are entitled to reimbursement for those costs.

Added by Acts 1983, 68th Leg., p. 5272, ch. 970, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1999, 76th Leg., ch. 79, Sec. 4,

eff. Sept. 1, 1999.

Sec. 112.016. OFFICERS. (a) The governor shall designate a

member of the council to be the presiding officer.

(b) The presiding officer serves in that capacity at the will of

the governor.

(c) A representative of a state agency may not serve as chair or

vice-chair.

(d) The council shall meet quarterly in regular session and on

call by the chair when necessary for the transaction of council

business.

Added by Acts 1983, 68th Leg., p. 5272, ch. 970, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 603, Sec. 15,

eff. Sept. 1, 1985.

Sec. 112.0161. CONFLICTS OF INTEREST. (a) In this section,

"Texas trade association" means a cooperative and voluntarily

joined association of business or professional competitors in

this state designed to assist its members and its industry or

profession in dealing with mutual business or professional

problems and in promoting their common interest.

(b) A person may not be a member of the council and may not be a

council employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) and its subsequent amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of developmental

disabilities; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of

developmental disabilities.

(c) Unless otherwise required by applicable federal

developmental disability laws, a person may not be a member of

the council or act as the general counsel to the council if the

person is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the council.

Added by Acts 1999, 76th Leg., ch. 79, Sec. 4, eff. Sept. 1,

1999.

Sec. 112.0162. REMOVAL OF COUNCIL MEMBER. (a) It is a ground

for removal from the council that a member:

(1) does not have at the time of taking office the

qualifications required by applicable federal developmental

disability laws;

(2) is ineligible for membership under Section 112.0161;

(3) fails to discharge the member's duties for a substantial

part of the member's term; or

(4) is absent from more than half of the regularly scheduled

council meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the council.

(b) The validity of an action of the council is not affected by

the fact that it is taken when a ground for removal of a council

member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the council of the potential ground. The

presiding officer shall then notify the governor and the attorney

general that a potential ground for removal exists. If the

potential ground for removal involves the presiding officer, the

executive director shall notify the next highest ranking officer

of the council, who shall then notify the governor and the

attorney general that a potential ground for removal exists.

Added by Acts 1999, 76th Leg., ch. 79, Sec. 4, eff. Sept. 1,

1999.

Sec. 112.0163. COUNCIL MEMBER TRAINING. (a) A person who is

appointed to and qualifies for office as a member of the council

may not vote, deliberate, or be counted as a member in attendance

at a meeting of the council until the person completes a training

program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the council;

(2) the programs operated by the council;

(3) the role and functions of the designated state agency and

council under this chapter and applicable federal developmental

disability laws;

(4) the rules of the council, with an emphasis on the rules that

relate to disciplinary and investigatory authority;

(5) the current budget for the council;

(6) the results of the most recent formal audit of the council;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including conflict

of interest laws; and

(8) any applicable ethics policies adopted by the council or the

Texas Ethics Commission.

(c) A person appointed to the council is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 1999, 76th Leg., ch. 79, Sec. 4, eff. Sept. 1,

1999.

Sec. 112.017. BYLAWS. The council may adopt bylaws and policies

consistent with this chapter and applicable state or federal law.

Added by Acts 1983, 68th Leg., p. 5272, ch. 970, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 603, Sec. 16,

eff. Sept. 1, 1985.

Sec. 112.018. DESIGNATED STATE AGENCY. (a) The governor shall

designate, by executive order, a state agency to provide

administrative support to the council and receive federal and

state funds appropriated for the council. In accordance with

federal law, the governor may select one of the following to

serve as the designated state agency:

(1) the council;

(2) a state agency that does not provide or pay for services

made available to persons with developmental disabilities;

(3) a state agency that provides or pays for services made

available to persons with developmental disabilities if the state

agency was designated by the governor under this section before

June 30, 1994, and the governor has not changed the designation;

(4) a state office, including the office of the governor; or

(5) a state planning office.

(b) The designated state agency shall receive, deposit, and

disburse funds for the council in accordance with this chapter,

applicable federal developmental disability laws, and the

purposes and priorities established by the council in the state

plan developed under Section 112.019.

(c) The designated state agency, in accordance with state law

and procedures, shall provide for fiscal control and

fund-accounting procedures necessary to assure the proper

disbursement of and accounting for funds available to the

council.

(d) Unless the council is serving as the designated state

agency, the council shall enter into a memorandum of

understanding with the designated state agency that delineates

the roles and responsibilities of the designated state agency

under this chapter.

(e) The designated state agency may adopt rules as necessary to

implement the agency's duties under this chapter and applicable

federal developmental disability laws.

(f) A designated state agency may not assign duties to staff of

the council unless the council is serving as the designated state

agency.

Added by Acts 1983, 68th Leg., p. 5272, ch. 970, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 603, Sec. 17,

eff. Sept. 1, 1985; Acts 1999, 76th Leg., ch. 79, Sec. 4, eff.

Sept. 1, 1999.

Sec. 112.019. STATE PLAN FOR DEVELOPMENTAL DISABILITIES. (a)

The council shall develop and submit the state plan for persons

with developmental disabilities. The plan must conform to

applicable federal developmental disability laws.

(b) Unless the council is serving as the designated state

agency, the council shall consult with the designated state

agency before submitting the state plan required by this section

solely to:

(1) obtain appropriate assurances with respect to the plan as

required by federal law; and

(2) ensure that the plan is consistent with state law.

Added by Acts 1983, 68th Leg., p. 5272, ch. 970, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 603, Sec. 18,

eff. Sept. 1, 1985; Acts 1999, 76th Leg., ch. 79, Sec. 4, eff.

Sept. 1, 1999.

Sec. 112.020. ADDITIONAL COUNCIL POWERS AND DUTIES. (a) In

addition to powers and duties derived by the council from

applicable federal developmental disability laws or other

provisions of this chapter, the council shall:

(1) undertake at the request of the governor and the legislature

activities appropriate to the achievement of legislative and

executive functions relating to persons with developmental

disabilities or other disabling conditions;

(2) submit to the governor, legislature, and other appropriate

state and federal authorities periodic reports on the council's

responsibilities and performance;

(3) develop and implement policies that clearly separate the

policymaking responsibilities of the council and the management

responsibilities of the executive director and the staff of the

council; and

(4) develop and implement policies that provide the public with

a reasonable opportunity to appear before the council and to

speak on any issue under the jurisdiction of the council.

(b) The council may:

(1) adopt rules as necessary to implement the council's duties

and responsibilities under this chapter and applicable federal

developmental disability laws;

(2) approve and execute an annual budget for council activities

under this chapter that is consistent with applicable federal

developmental disability laws; and

(3) contract with or provide grants to agencies, organizations,

or individuals as necessary to implement council activities under

this chapter.

Added by Acts 1983, 68th Leg., p. 5272, ch. 970, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 603, Sec. 19,

eff. Sept. 1, 1985; Acts 1999, 76th Leg., ch. 79, Sec. 4, eff.

Sept. 1, 1999.

Sec. 112.0201. COMPLAINTS. (a) The council shall maintain a

file on each written complaint filed with the council. The file

must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the council;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

council closed the file without taking action other than to

investigate the complaint.

(b) The council shall provide to the person filing the complaint

and to each person who is a subject of the complaint a copy of

the council's policies and procedures relating to complaint

investigation and resolution.

(c) The council, at least quarterly and until final disposition

of the complaint, shall notify the person filing the complaint

and each person who is a subject of the complaint of the status

of the investigation unless the notice would jeopardize an

undercover investigation.

Added by Acts 1999, 76th Leg., ch. 79, Sec. 4, eff. Sept. 1,

1999.

Sec. 112.021. PROTECTION AND ADVOCACY OF INDIVIDUAL RIGHTS. The

protection and advocacy system shall have access to records as

required by the provisions of the applicable federal disability

laws.

Added by Acts 1985, 69th Leg., ch. 603, Sec. 20, eff. Sept. 1,

1985.

Sec. 112.022. EXECUTIVE DIRECTOR. (a) The council shall hire

an executive director in accordance with 42 U.S.C. Section

6024(c) and its subsequent amendments to carry out the policies

and activities established by the council.

(b) The executive director shall hire and supervise necessary

staff who will be responsible solely for carrying out activities

designated by the council and consistent with:

(1) applicable federal developmental disability laws; and

(2) this chapter.

(c) The executive director or the executive director's designee

shall provide to members of the council and to council employees,

as often as necessary, information regarding the requirements for

office or employment under this subchapter, including information

regarding a person's responsibilities under applicable laws

relating to standards of conduct for state officers or employees.

Added by Acts 1999, 76th Leg., ch. 79, Sec. 4, eff. Sept. 1,

1999.

Sec. 112.0221. EQUAL EMPLOYMENT OPPORTUNITY POLICY. (a) The

executive director or the executive director's designee shall

prepare and maintain a written policy statement that implements a

program of equal employment opportunity to ensure that all

personnel decisions are made without regard to race, color,

disability, sex, religion, age, or national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the council to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

council's personnel is in accordance with state and federal law

and a description of reasonable methods to achieve compliance

with state and federal law.

(c) The policy statement must:

(1) be updated annually;

(2) be reviewed by the state Commission on Human Rights for

compliance with Subsection (b)(1); and

(3) be filed with the governor's office.

Added by Acts 1999, 76th Leg., ch. 79, Sec. 4, eff. Sept. 1,

1999.

Sec. 112.023. SUNSET PROVISION. The Texas Council for

Developmental Disabilities is subject to Chapter 325, Government

Code (Texas Sunset Act). Unless continued in existence as

provided by that chapter, the council is abolished and this

chapter expires September 1, 2013.

Added by Acts 1985, 69th Leg., ch. 729, Sec. 36, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 167, Sec. 2.20(34),

eff. Sept. 1, 1987. Renumbered from Sec. 112.021 by Acts 1987,

70th Leg., ch. 167, 5.01(a)(28), eff. Sept. 1, 1987. Amended by

Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 4.10, eff. Nov. 12,

1991; Acts 1999, 76th Leg., ch. 79, Sec. 4, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1227, Sec. 2.03, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

928, Sec. 3.05, eff. June 15, 2007.

Acts 2009, 81st Leg., 1st C.S., Ch.

2, Sec. 2.11, eff. July 10, 2009.

SUBCHAPTER C. OFFICE FOR THE PREVENTION OF DEVELOPMENTAL

DISABILITIES

Sec. 112.041. PURPOSE AND POLICY. (a) The purpose of this Act

is to minimize the economic and human losses in Texas caused by

preventable disabilities through the establishment of a joint

private-public initiative called the Office for the Prevention of

Developmental Disabilities.

(b) The legislature finds there is a strong need for a unified,

comprehensive prevention effort in the State of Texas. Many state

agencies, as well as private organizations and local public

agencies, are involved in prevention activities that can reduce

the incidence and severity of developmental disabilities.

However, a coordinated statewide plan that identifies and

consolidates research findings and prevention activities has yet

to be developed.

(c) The legislature further finds that by establishing a

mechanism by which prevention activities can be better

coordinated and needed prevention programs can be initiated, the

State of Texas will be making an important investment in Texas's

future.

Added by Acts 1989, 71st Leg., ch. 1209, Sec. 1, eff. Sept. 1,

1989.

Sec. 112.042. DEFINITIONS. In this subchapter:

(1) "Developmental disability" means a severe, chronic

disability that:

(A) is attributable to a mental or physical impairment or to a

combination of a mental and physical impairment;

(B) is manifested before a person reaches the age of 22;

(C) is likely to continue indefinitely;

(D) results in substantial functional limitations in three or

more major life activities, including:

(i) self-care;

(ii) receptive and expressive language;

(iii) learning;

(iv) mobility;

(v) self-direction;

(vi) capacity for independent living; and

(vii) economic sufficiency; and

(E) reflects the person's needs for a combination and sequence

of special interdisciplinary or generic care, treatment, or other

lifelong or extended services that are individually planned and

coordinated.

(2) "Executive committee" means the executive committee of the

Office for the Prevention of Developmental Disabilities.

(3) "Office" means the Office for the Prevention of

Developmental Disabilities.

Added by Acts 1989, 71st Leg., ch. 1209, Sec. 1, eff. Sept. 1,

1989.

Sec. 112.043. OFFICE FOR THE PREVENTION OF DEVELOPMENTAL

DISABILITIES; ADMINISTRATIVE ATTACHMENT. (a) The Office for the

Prevention of Developmental Disabilities is administratively

attached to the Texas Department of Mental Health and Mental

Retardation.

(b) The Texas Department of Mental Health and Mental Retardation

shall:

(1) provide administrative assistance, services, and materials

to the office;

(2) accept, deposit, and disburse money made available to the

office;

(3) accept gifts and grants on behalf of the office from any

public or private entity;

(4) pay the salaries and benefits of the executive director and

staff of the office;

(5) reimburse the travel expenses and other actual and necessary

expenses of the executive committee, executive director, and

staff of the office incurred in the performance of a function of

the office, as provided by the General Appropriations Act;

(6) apply for and receive on behalf of the office any

appropriations, gifts, or other money from the state or federal

government or any other public or private entity, subject to

limitations and conditions prescribed by legislative

appropriation;

(7) provide the office with adequate computer equipment and

support; and

(8) provide the office with adequate office space and permit the

executive committee to meet in facilities of the department.

(c) The executive director and staff of the office are employees

of the office and not employees of the Texas Department of Mental

Health and Mental Retardation.

Added by Acts 1989, 71st Leg., ch. 1209, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1999, 76th Leg., ch. 751, Sec. 1, eff.

Sept. 1, 1999.

Sec. 112.044. DUTIES. The office shall:

(1) educate the public and attempt to promote sound public

policy regarding the prevention of developmental disabilities;

(2) identify, collect, and disseminate information and data

concerning the causes, frequency of occurrence, and

preventability of developmental disabilities;

(3) work with state agencies and other entities to develop a

coordinated long-range plan to effectively monitor and reduce the

incidence or severity of developmental disabilities;

(4) promote and facilitate the identification, development,

coordination, and delivery of needed prevention services;

(5) solicit, receive, and spend grants and donations from

public, private, state, and federal sources;

(6) identify and encourage establishment of needed reporting

systems to track the causes and frequencies of occurrence of

developmental disabilities;

(7) develop, operate, and monitor task forces to address the

prevention of specific targeted developmental disabilities;

(8) monitor and assess the effectiveness of state agencies to

prevent developmental disabilities;

(9) recommend the role each state agency should have with regard

to prevention of developmental disabilities;

(10) facilitate coordination of state agency prevention services

and activities; and

(11) encourage cooperative, comprehensive, and complementary

planning among public, private, and volunteer individuals and

organizations engaged in prevention activities, providing

prevention services, or conducting related research.

Added by Acts 1989, 71st Leg., ch. 1209, Sec. 1, eff. Sept. 1,

1989.

Sec. 112.045. EXECUTIVE COMMITTEE. (a) The executive committee

is the governing body of the office.

(b) The executive committee is composed of nine members who have

expertise in the field of developmental disabilities, of which

three are appointed by the governor, three are appointed by the

lieutenant governor, and three are appointed by the speaker of

the house of representatives. Appointments to the executive

committee shall be made without regard to the race, color,

disability, sex, religion, age, or national origin of the

appointees.

(c) The members serve for staggered six-year terms, with the

terms of three members expiring February 1 of each odd-numbered

year. Executive committee members receive no compensation but are

entitled to reimbursement of actual and necessary expenses

incurred in the performance of their duties.

(d) The governor shall designate a member of the executive

committee as the presiding officer of the executive committee to

serve in that capacity at the will of the governor.

(e) The executive committee shall meet at least quarterly and

shall adopt bylaws for the conduct of the meetings.

(f) Any actions taken by the executive committee must be

approved by a majority vote of the members present.

(g) The executive committee shall establish policies and

procedures to implement this subchapter.

Added by Acts 1989, 71st Leg., ch. 1209, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 557, Sec. 1, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 751, Sec. 2, eff. Sept.

1, 1999.

Sec. 112.0451. CONFLICT OF INTEREST. A person may not be a

member of the executive committee or act as the general counsel

to the executive committee or the office if the person is

required to register as a lobbyist under Chapter 305, Government

Code, because of the person's activities for compensation on

behalf of a profession related to the operation of the office.

Added by Acts 1999, 76th Leg., ch. 751, Sec. 3, eff. Sept. 1,

1999.

Sec. 112.0452. REMOVAL OF EXECUTIVE COMMITTEE MEMBER. (a) It

is a ground for removal from the executive committee that a

member:

(1) does not have at the time of taking office the

qualifications required by Section 112.045;

(2) does not maintain during service on the executive committee

the qualifications required by Section 112.045;

(3) is ineligible for membership under Section 112.045 or

112.0451;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

executive committee meetings that the member is eligible to

attend during a calendar year without an excuse approved by a

majority vote of the executive committee.

(b) The validity of an action of the executive committee is not

affected by the fact that it is taken when a ground for removal

of an executive committee member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the executive committee of the potential

ground. The presiding officer shall then notify the governor and

the attorney general that a potential ground for removal exists.

If the potential ground for removal involves the presiding

officer, the executive director shall notify the next highest

ranking officer of the executive committee, who shall then notify

the governor and the attorney general that a potential ground for

removal exists.

Added by Acts 1999, 76th Leg., ch. 751, Sec. 3, eff. Sept. 1,

1999.

Sec. 112.0453. EXECUTIVE COMMITTEE MEMBER TRAINING. (a) A

person who is appointed to and qualifies for office as a member

of the executive committee may not vote, deliberate, or be

counted as a member in attendance at a meeting of the executive

committee until the person completes a training program that

complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the office and the executive

committee;

(2) the programs operated by the office;

(3) the role and functions of the office;

(4) the rules of the office with an emphasis on the rules that

relate to disciplinary and investigatory authority;

(5) the current budget for the office;

(6) the results of the most recent formal audit of the office;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the office or the

Texas Ethics Commission.

(c) A person appointed to the executive committee is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 1999, 76th Leg., ch. 751, Sec. 3, eff. Sept. 1,

1999.

Sec. 112.0454. PUBLIC ACCESS. The executive committee shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the executive committee

and to speak on any issue under the jurisdiction of the office.

Added by Acts 1999, 76th Leg., ch. 751, Sec. 3, eff. Sept. 1,

1999.

Sec. 112.046. BOARD OF ADVISORS. (a) The executive committee

may appoint a board of advisors composed of the following

persons:

(1) representatives of government agencies that are responsible

for prevention services for specified targeted disabilities and

that contract with the office to provide those services;

(2) representatives of consumer groups, foundations, or

corporations that contract for or donate to the office for

prevention services for specific targeted disabilities;

(3) private citizens who volunteer services or donate to the

office for prevention services for specific targeted

disabilities; and

(4) other persons whose assistance the executive committee

considers necessary to implement the purposes of this subchapter.

(b) The board of advisors may serve on task forces, solicit

donations and grants, and perform any other duties assigned by

the executive committee.

Added by Acts 1989, 71st Leg., ch. 1209, Sec. 1, eff. Sept. 1,

1989.

Sec. 112.047. EXECUTIVE DIRECTOR. (a) The executive committee

may hire an executive director to serve as the chief executive

officer of the office and to perform the administrative duties of

the office.

(b) The executive director serves at the will of the executive

committee.

(c) The executive director may hire staff within guidelines

established by the executive committee.

Added by Acts 1989, 71st Leg., ch. 1209, Sec. 1, eff. Sept. 1,

1989.

Sec. 112.0471. QUALIFICATIONS AND STANDARDS OF CONDUCT. The

executive director or the executive director's designee shall

provide to members of the executive committee and to employees of

the office, as often as necessary, information regarding the

requirements for office or employment under this subchapter,

including information regarding a person's responsibilities under

applicable laws relating to standards of conduct for state

officers or employees.

Added by Acts 1999, 76th Leg., ch. 751, Sec. 3, eff. Sept. 1,

1999.

Sec. 112.0472. EQUAL EMPLOYMENT OPPORTUNITY POLICIES. (a) The

executive director shall prepare and maintain a written policy

statement that implements a program of equal employment

opportunity to ensure that all personnel decisions are made

without regard to race, color, disability, sex, religion, age, or

national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the office to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

office's personnel is in accordance with state and federal law

and a description of reasonable methods to achieve compliance

with state and federal law.

(c) The policy statement must:

(1) be updated annually;

(2) be reviewed by the state Commission on Human Rights for

compliance with Subsection (b)(1); and

(3) be filed with the governor's office.

Added by Acts 1999, 76th Leg., ch. 751, Sec. 3, eff. Sept. 1,

1999.

Sec. 112.048. TASK FORCES. (a) The executive committee shall

establish guidelines for:

(1) selecting targeted disabilities;

(2) assessing prevention services needs; and

(3) reviewing task force plans, budgets, and operations.

(b) The executive committee shall create task forces made up of

members of the board of advisors to plan and implement prevention

programs for specifically targeted developmental disabilities. A

task force operates as an administrative division of the office

and can be abolished when it is ineffective or is no longer

needed.

(c) A task force shall:

(1) develop a plan designed to reduce the incidence of a

specifically targeted disability;

(2) prepare a budget for implementing a plan;

(3) arrange for funds through:

(A) contracts for services from participating agencies;

(B) grants and gifts from private persons and consumer and

advocacy organizations; and

(C) foundation support; and

(4) submit the plan, budget, and evidence of funding commitments

to the executive committee for approval.

(d) A task force shall regularly report to the executive

committee, as required by the committee, the operation, progress,

and results of the task force's prevention plan.

Added by Acts 1989, 71st Leg., ch. 1209, Sec. 1, eff. Sept. 1,

1989.

Sec. 112.049. EVALUATION. (a) The office shall identify or

encourage the establishment of needed statistical bases for each

targeted group against which the office can measure how

effectively a task force program is reducing the frequency or

severity of a targeted developmental disability.

(b) The executive committee shall regularly monitor and evaluate

the results of task force prevention programs.

Added by Acts 1989, 71st Leg., ch. 1209, Sec. 1, eff. Sept. 1,

1989.

Sec. 112.050. GRANTS. (a) The executive committee may apply

for and distribute private, state, and federal funds to implement

prevention policies set by the executive committee.

(b) The executive committee shall establish criteria for

application and review of funding requests and accountability

standards for recipients. The executive committee may adjust its

criteria as necessary to meet requirements for federal funding.

(c) The executive committee may not submit a legislative

appropriation request for general revenue funds.

Added by Acts 1989, 71st Leg., ch. 1209, Sec. 1, eff. Sept. 1,

1989.

Sec. 112.051. REPORTS TO LEGISLATURE. The office shall submit

by February 1 of each odd-numbered year biennial reports to the

legislature detailing findings of the office and the results of

task force prevention programs and recommending improvements in

the delivery of developmental disability prevention services.

Added by Acts 1989, 71st Leg., ch. 1209, Sec. 1, eff. Sept. 1,

1989.



CHAPTER 114. TEXAS COUNCIL ON AUTISM AND PERVASIVE DEVELOPMENTAL DISORDERS

HUMAN RESOURCES CODE

TITLE 7. REHABILITATION OF INDIVIDUALS WITH DISABILITIES

CHAPTER 114. TEXAS COUNCIL ON AUTISM AND PERVASIVE DEVELOPMENTAL

DISORDERS

Sec. 114.001. SHORT TITLE. This chapter may be cited as the

Texas Council on Autism and Pervasive Developmental Disorders Act

of 1987.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 9.01, eff. Sept. 1,

1987.

Amended by:

Acts 2005, 79th Leg., Ch.

838, Sec. 2, eff. September 1, 2005.

Sec. 114.002. DEFINITIONS. In this chapter:

(1) "Autism and other pervasive developmental disorders" means a

subclass of mental disorders characterized by distortions in the

development of multiple basic psychological functions that are

involved in the development of social skills and language, as

defined by the Diagnostic and Statistical Manual, 4th Edition.

(2) "Council" means the Texas Council on Autism and Pervasive

Developmental Disorders.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 9.01, eff. Sept. 1,

1987.

Amended by:

Acts 2005, 79th Leg., Ch.

838, Sec. 3, eff. September 1, 2005.

Sec. 114.003. COUNCIL. (a) The Texas Council on Autism and

Pervasive Developmental Disorders is established.

(b) The council is composed of:

(1) seven public members, the majority of whom are family

members of a person with autism or a pervasive developmental

disorder, appointed by the governor with the advice and consent

of the senate; and

(2) one representative from each of the following state

agencies, to serve as ex officio members:

(A) Department of Aging and Disability Services;

(B) Department of State Health Services;

(C) Health and Human Services Commission;

(D) Texas Education Agency;

(E) Department of Assistive and Rehabilitative Services; and

(F) Department of Family and Protective Services.

(c) The commissioner or executive head of each state agency

shall appoint as that agency's representative the person in the

agency who is most familiar with and best informed about autism

and other pervasive developmental disorders. An ex officio member

serves in an advisory capacity only and may not:

(1) serve as chairperson; or

(2) vote.

(d) The public members appointed by the governor serve staggered

two-year terms with the terms of three or four members expiring

on February 1 of each year. The public members may be

reappointed. A representative of a state agency serves at the

pleasure of the commissioner or executive head of that agency. A

public member is entitled to reimbursement of the travel expenses

incurred by the public member while conducting the business of

the council, as provided in the General Appropriations Act.

(e) The governor shall designate a public member of the council

as the chairman of the council to serve in that capacity at the

pleasure of the governor.

(f) The council shall meet at least quarterly and shall adopt

rules for the conduct of its meetings.

(g) Any actions taken by the council must be approved by a

majority vote of the public members present.

(h) The council shall establish policies and adopt rules to

carry out its duties under this chapter.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 9.01, eff. Sept. 1,

1987. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.65, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 78, Sec. 1, eff. Sept.

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

838, Sec. 4, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

838, Sec. 5, eff. September 1, 2005.

Sec. 114.004. STAFF SUPPORT. The agencies represented on the

council shall provide staff support to the council from among the

agency staff who are responsible for coordinating services to

persons with autism or other pervasive developmental disorders or

to those persons' families. The council may require the

employment of staff to carry out the responsibilities of the

council. The executive commissioner of the Health and Human

Services Commission shall determine which agency must employ

staff for the council and what funding resources shall be used

for the council.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 9.01, eff. Sept. 1,

1987. Amended by Acts 2001, 77th Leg., ch. 78, Sec. 2, eff. Sept.

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

838, Sec. 6, eff. September 1, 2005.

Sec. 114.005. ADVISORY TASK FORCE. (a) The council shall

establish an advisory task force composed of professionals,

advocacy groups, and family members of persons with autism or

other pervasive developmental disorders. The council shall

appoint as many members to the task force as the council

considers necessary to assist the council in performing its

duties.

(b) The chair of the council shall appoint the chair of the task

force, and the task force shall meet and serve in accordance with

council rules. The council may divide the task force into

regional committees to assist the council in community level

program planning and implementation.

(c) A member of the task force may be appointed or removed

without cause by a majority vote of the public members of the

council present at a council meeting.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 9.01, eff. Sept. 1,

1987.

Amended by:

Acts 2005, 79th Leg., Ch.

838, Sec. 7, eff. September 1, 2005.

Sec. 114.006. STATE PLAN. (a) The council shall develop a

state plan to provide services to persons with autism or other

pervasive developmental disorders to ensure that:

(1) the needs of those persons and their families are addressed

statewide and that all available resources are coordinated to

meet those needs;

(2) within existing resources, the full range of services that

are available through existing state agencies is offered to those

persons throughout their lives to the maximum extent possible;

(3) personnel training needs are assessed statewide and

strategies are developed to meet those needs;

(4) incentives are offered to private sources to encourage the

sources to maintain present commitments and to assist in

developing new programs; and

(5) a procedure for reviewing individual complaints about

services provided under this chapter is implemented.

(b) The council shall make written recommendations on the

implementation of this chapter. If the council considers a

recommendation that will affect an agency not represented on the

council, the council shall seek the advice and assistance of the

agency before taking action on the recommendation. On approval of

the governing body of the agency, each agency affected by a

council recommendation shall implement the recommendation. If an

agency does not have sufficient funds to implement a

recommendation, the agency shall request funds for that purpose

in its next budget proposal.

(c) Repealed by Acts 2001, 77th Leg., ch. 78, Sec. 3, eff. Sept.

1, 2001.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 9.01, eff. Sept. 1,

1987. Amended by Acts 2001, 77th Leg., ch. 78, Sec. 3, eff. Sept.

1, 2001.

Sec. 114.007. DUTIES. (a) The council shall provide

recommendations to the Health and Human Services Commission and

other appropriate state agencies responsible for implementing

this chapter, including recommendations relating to the use of

funds appropriated to the commission or another health and human

services agency to provide services to persons with autism or

other pervasive developmental disorders.

(b) The council with the advice of the advisory task force and

input from people with autism and other pervasive developmental

disorders, their families, and related advocacy organizations

shall address contemporary issues affecting services available to

persons with autism or other pervasive developmental disorders in

this state, including:

(1) successful intervention and treatment strategies, including

transitioning;

(2) personnel preparation and continuing education;

(3) referral, screening, and evaluation services;

(4) day care, respite care, or residential care services;

(5) vocational and adult training programs;

(6) public awareness strategies;

(7) contemporary research;

(8) early identification strategies;

(9) family counseling and case management; and

(10) recommendations for monitoring autism service programs.

(c) The council with the advice of the advisory task force and

input from people with autism and other pervasive developmental

disorders, their families, and related advocacy organizations

shall advise the legislature on legislation that is needed to

develop further and to maintain a statewide system of quality

intervention and treatment services for all persons with autism

or other pervasive developmental disorders. The council may

develop and recommend legislation to the legislature or comment

on pending legislation that affects those persons.

(d) The council shall identify and monitor apparent gaps in

services currently available from various state agencies for

persons with autism or other pervasive developmental disorders

and shall advocate improvements on behalf of those persons.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 9.01, eff. Sept. 1,

1987.

Amended by:

Acts 2005, 79th Leg., Ch.

838, Sec. 8, eff. September 1, 2005.

Sec. 114.008. REPORT. (a) The agencies represented on the

council and the public members shall report to the council any

requirements identified by the agency or person to provide

additional or improved services to persons with autism or other

pervasive developmental disorders. Not later than November 1 of

each year, the council shall prepare and deliver to the executive

commissioner of the Health and Human Services Commission, the

governor, the lieutenant governor, and the speaker of the house

of representatives a report summarizing the recommendations.

(b) The council shall develop a strategy for establishing new

programs to meet the requirements identified through the

council's review and assessment and from input from the task

force, people with autism and related pervasive developmental

disorders, their families, and related advocacy organizations.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 9.01, eff. Sept. 1,

1987.

Amended by:

Acts 2005, 79th Leg., Ch.

838, Sec. 9, eff. September 1, 2005.

Sec. 114.009. PROGRAM GUIDELINES. The council shall develop

specific program guidelines for:

(1) instructional or treatment options;

(2) frequency and duration of services;

(3) ratio of staff to affected persons;

(4) staff composition and qualifications;

(5) eligibility determination; and

(6) other program features designed to ensure the provision of

quality services.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 9.01, eff. Sept. 1,

1987.

Sec. 114.010. FUNDING REQUESTS FOR PROGRAMS. (a) A public or

private service provider may apply for available funds to provide

a program of intervention services for eligible persons with

autism or other pervasive developmental disorders in areas of

identified needs.

(b) To apply for funds, a person must submit a grant request to

the council.

(c) The council shall adopt rules governing the submission and

processing of funding requests.

(d) Funds may be appropriated from available resources to allow

the council to provide recommendations to the Health and Human

Services Commission and other appropriate state agencies

responsible for implementing this chapter, including

recommendations relating to the use of funds appropriated to the

commission or another health and human services agency to provide

services to persons with autism or other pervasive developmental

disorders.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 9.01, eff. Sept. 1,

1987.

Amended by:

Acts 2005, 79th Leg., Ch.

838, Sec. 10, eff. September 1, 2005.

Sec. 114.011. APPROVAL CRITERIA. (a) The council shall review

each request for program funding on a competitive basis and shall

consider:

(1) the extent to which the program would meet identified needs;

(2) the cost of initiating the program, if applicable;

(3) whether other funding sources are available;

(4) the proposed cost of the services to the client or the

client's family; and

(5) the assurance of quality services.

(b) The council may not approve a funding request for a new

program unless the service provider agrees to:

(1) operate and maintain the program within the guidelines

established by the council;

(2) develop for each person with autism or other pervasive

developmental disorders an individualized developmental plan

that:

(A) includes family participation and periodic review and

reevaluation; and

(B) is based on a comprehensive developmental evaluation

conducted by an interdisciplinary team;

(3) provide services to meet the unique needs of each person

with autism or other pervasive developmental disorders as

indicated by the person's individualized developmental plan; and

(4) develop a method in accordance with rules adopted by the

council and approved by the council to respond to individual

complaints relating to services provided by the program.

(c) The council shall develop with the Health and Human Services

Commission and any agency designated by the commission procedures

for allocating available funds to programs approved under this

section.

(d) This chapter does not affect the existing authority of a

state agency to provide services to a person with autism or other

pervasive developmental disorders if the person meets the

eligibility criteria established by this chapter. The council may

modify the program standards if the council considers the

modifications necessary for a particular program.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 9.01, eff. Sept. 1,

1987.

Amended by:

Acts 2005, 79th Leg., Ch.

838, Sec. 11, eff. September 1, 2005.

Sec. 114.012. FEES FOR SERVICES. (a) A service provider may

charge a fee for services that is based on the client's or

family's ability to pay. The fee must be used to offset the cost

of providing or securing the services. If a service provider

charges a fee, the provider must charge a separate fee for each

type of service. In determining a client's or family's ability to

pay for services, the provider must consider the availability of

financial assistance or other benefits for which the client or

family may be eligible.

(b) A state agency may charge a fee for services provided by the

agency under this chapter that is based on the client's or

family's ability to pay.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 9.01, eff. Sept. 1,

1987.

Sec. 114.013. AUTISM SPECTRUM DISORDERS RESOURCE CENTER. (a)

The Health and Human Services Commission shall establish and

administer an autism spectrum disorders resource center to

coordinate resources for individuals with autism and other

pervasive developmental disorders and their families. In

establishing and administering the center, the Health and Human

Services Commission shall consult with the council and coordinate

with appropriate state agencies, including each agency

represented on the council.

(b) The Health and Human Services Commission shall design the

center to:

(1) collect and distribute information and research regarding

autism and other pervasive developmental disorders;

(2) conduct training and development activities for persons who

may interact with an individual with autism or another pervasive

developmental disorder in the course of their employment,

including school, medical, or law enforcement personnel;

(3) coordinate with local entities that provide services to an

individual with autism or another pervasive developmental

disorder; and

(4) provide support for families affected by autism and other

pervasive developmental disorders.

Added by Acts 2009, 81st Leg., R.S., Ch.

177, Sec. 1, eff. September 1, 2009.



CHAPTER 115. GOVERNOR'S COMMITTEE ON PEOPLE WITH DISABILITIES

HUMAN RESOURCES CODE

TITLE 7. REHABILITATION OF INDIVIDUALS WITH DISABILITIES

CHAPTER 115. GOVERNOR'S COMMITTEE ON PEOPLE WITH DISABILITIES

Sec. 115.001. COMMITTEE; MISSION. (a) The Governor's Committee

on People with Disabilities is within the office of the governor.

(b) The committee's mission is to further opportunities for

persons with disabilities to enjoy full and equal access to lives

of independence, productivity, and self-determination.

Added by Acts 1991, 72nd Leg., ch. 577, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 37, Sec. 1, eff. Sept.

1, 1999.

Sec. 115.002. COMPOSITION. (a) The committee is composed of 12

members appointed by the governor and of nonvoting ex officio

members.

(b) The appointed members are appointed for staggered terms of

two years, with half the members' terms expiring February 1 of

each odd-numbered year and half the members' terms expiring

February 1 of each even-numbered year. At least seven of the

appointed members must be persons with disabilities.

(c) The ex officio members are:

(1) the executive director of the Texas Workforce Commission;

(2) the commissioner of the Texas Rehabilitation Commission;

(3) the executive director of the Texas Commission for the

Blind;

(4) the executive director of the Texas Commission for the Deaf

and Hard of Hearing; and

(5) other officials designated by the governor who serve with

other state agencies that provide services to persons with

disabilities.

(d) Except as provided by Subsection (b), appointments to the

committee shall be made without regard to the race, color,

disability, sex, religion, age, or national origin of the

appointees.

Added by Acts 1991, 72nd Leg., ch. 577, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 835, Sec. 22, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 37, Sec. 2, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 817, Sec. 10.10, eff. Sept. 1,

2003.

Sec. 115.0021. CONFLICT OF INTEREST. A person may not be a

member of the committee or act as the general counsel to the

committee if the person is required to register as a lobbyist

under Chapter 305, Government Code, because of the person's

activities for compensation on behalf of a profession related to

the operation of the committee.

Added by Acts 1999, 76th Leg., ch. 37, Sec. 5, eff. Sept. 1,

1999.

Sec. 115.0022. TRAINING FOR COMMITTEE MEMBERS. (a) A person

who is appointed to and qualifies for office as a member of the

committee may not vote, deliberate, or be counted as a member in

attendance at a meeting of the committee until the person

completes a training program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the committee;

(2) the programs operated by the committee;

(3) the role and functions of the committee;

(4) any relevant rules of the committee;

(5) the current budget for the committee;

(6) the results of the most recent formal audit of the

committee;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including conflict

of interest laws; and

(8) any applicable ethics policies adopted by the committee or

the Texas Ethics Commission.

(c) A person appointed to the committee is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 1999, 76th Leg., ch. 37, Sec. 5, eff. Sept. 1,

1999.

Sec. 115.0023. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the committee that a member:

(1) is ineligible for membership under Section 115.0021;

(2) cannot discharge the member's duties for a substantial part

of the member's term; or

(3) is absent from more than half of the regularly scheduled

committee meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the committee.

(b) The validity of an action of the committee is not affected

by the fact that it is taken when a ground for removal of a

committee member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the committee of the potential ground.

The presiding officer shall then notify the governor and the

attorney general that a potential ground for removal exists. If

the potential ground for removal involves the presiding officer,

the executive director shall notify the next highest ranking

officer of the committee, who shall then notify the governor and

the attorney general that a potential ground for removal exists.

Added by Acts 1999, 76th Leg., ch. 37, Sec. 5, eff. Sept. 1,

1999.

Sec. 115.003. REIMBURSEMENT. Appointed members may not receive

compensation for service on the committee but are entitled to

actual and necessary expenses incurred in the performance of

committee business, including attendance at committee meetings,

telephone calls to conduct committee business, and attendance at

functions to represent the committee officially. The payment of

expenses is limited to available funds.

Added by Acts 1991, 72nd Leg., ch. 577, Sec. 1, eff. Sept. 1,

1991.

Sec. 115.004. OFFICERS; MEETINGS; QUORUM. (a) The governor

shall designate one member of the committee as the presiding

officer of the committee to serve in that capacity at the

pleasure of the governor. The committee may elect other officers

from its members as the committee considers necessary.

(b) The committee shall meet quarterly as provided by committee

rule and may meet at other times at the call of the presiding

officer.

(c) The committee is considered to be a governmental body

subject to Chapter 551, Government Code.

(d) A majority of the appointed members of the committee

constitutes a quorum.

Added by Acts 1991, 72nd Leg., ch. 577, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(82),

eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 37, Sec. 3, eff.

Sept. 1, 1999.

Sec. 115.0041. DIVISION OF RESPONSIBILITY. The committee shall

develop and implement policies that clearly separate the

policymaking responsibilities of the committee and the management

responsibilities of the executive director and staff of the

committee.

Added by Acts 1999, 76th Leg., ch. 37, Sec. 5, eff. Sept. 1,

1999.

Sec. 115.0042. PUBLIC HEARINGS. The committee shall develop and

implement policies that provide the public with a reasonable

opportunity to appear before the committee and to speak on any

issue under the jurisdiction of the committee.

Added by Acts 1999, 76th Leg., ch. 37, Sec. 5, eff. Sept. 1,

1999.

Sec. 115.005. SUNSET PROVISION. The Governor's Committee on

People with Disabilities is subject to Chapter 325, Government

Code (Texas Sunset Act). Unless continued in existence as

provided by that chapter, the committee is abolished and this

chapter expires September 1, 2013.

Added by Acts 1991, 72nd Leg., ch. 577, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec.

4.08, eff. Nov. 12, 1991; Acts 1999, 76th Leg., ch. 37, Sec. 4,

eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1227, Sec. 2.04, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

928, Sec. 3.06, eff. June 15, 2007.

Acts 2009, 81st Leg., 1st C.S., Ch.

2, Sec. 2.12, eff. July 10, 2009.

Sec. 115.006. STAFF; FUNDING. (a) The governor's office shall

employ, subject to the approval of the committee, an executive

director for the committee at a salary as determined by

legislative appropriation.

(b) The governor's office shall provide other administrative

support to the committee. The executive director of the committee

shall coordinate the provision of the administrative support and

shall supervise the staff.

(c) The committee shall be funded through the governor's office.

Added by Acts 1991, 72nd Leg., ch. 577, Sec. 1, eff. Sept. 1,

1991.

Sec. 115.0061. STANDARDS OF CONDUCT. The executive director or

the executive director's designee shall provide to members of the

committee and to committee employees, as often as necessary,

information regarding the requirements for office or employment

under this chapter, including information regarding a person's

responsibilities under applicable laws relating to standards of

conduct for state officers or employees.

Added by Acts 1999, 76th Leg., ch. 37, Sec. 5, eff. Sept. 1,

1999.

Sec. 115.007. RULES AND SUBCOMMITTEES. (a) The committee shall

adopt rules and designate subcommittees and task forces as it

considers advisable for the conduct of the committee's functions.

(b) The committee may appoint persons other than committee

members to serve on its subcommittees and task forces as

appropriate to obtain needed expertise and broaden representation

from its constituencies. Those persons may not receive

compensation for their services but may be reimbursed for travel

and lodging expenses.

Added by Acts 1991, 72nd Leg., ch. 577, Sec. 1, eff. Sept. 1,

1991.

Sec. 115.008. GIFTS, GRANTS, AND DONATIONS. The committee may

solicit and accept gifts, grants, and donations to support the

committee or carry out the committee's functions.

Added by Acts 1991, 72nd Leg., ch. 577, Sec. 1, eff. Sept. 1,

1991.

Sec. 115.009. FUNCTIONS. The committee shall:

(1) serve as a central source of information and education on

the abilities, rights, problems, and needs of persons with

disabilities and, as necessary, issue reports;

(2) provide information to and advise the governor and the

governor's staff on matters relating to the full participation of

persons with disabilities in all aspects of life;

(3) before the end of each even-numbered year, submit to the

governor and to the legislature a report that includes:

(A) the status of the state's compliance with federal and state

laws pertaining to rights and opportunities for persons with

disabilities and recommendations to achieve further compliance,

if necessary;

(B) a long-range state plan for persons with disabilities and

recommendations to implement that plan; and

(C) any recommended changes in state laws relating to persons

with disabilities;

(4) serve as the state's liaison agency in working with the

President's Committee on Employment of Persons with Disabilities

and other entities involved in activities or concerns affecting

persons with disabilities;

(5) develop and work with a statewide network of volunteer

community-level committees to promote dissemination of

information about and implementation of federal and state laws

addressing rights and opportunities for persons with

disabilities;

(6) evaluate the state's compliance with the federal Americans

with Disabilities Act of 1990 (Pub. L. No. 101-336) and other

federal and state statutes relating to rights and opportunities

for persons with disabilities;

(7) provide information and technical assistance to public and

private agencies and businesses to promote and facilitate

implementation of the federal Americans with Disabilities Act of

1990 (Pub. L. No. 101-336) and other federal and state statutes

relating to rights and opportunities of persons with

disabilities;

(8) collect and evaluate data on employment of persons with

disabilities by state agencies;

(9) work with legislative committees and with state agencies on

the development of laws and policies that affect persons with

disabilities;

(10) promote the compilation and publication of state laws

relating to persons with disabilities; and

(11) issue awards and other forms of recognition to persons and

organizations making outstanding contributions to the employment

of persons with disabilities and to public awareness of issues

impacting persons with disabilities.

Added by Acts 1991, 72nd Leg., ch. 577, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 37, Sec. 4, eff. Sept.

1, 1999.

Sec. 115.010. GOVERNMENTAL COOPERATION. The agencies of state

and local government shall cooperate with and assist the

committee in the performance of its functions.

Added by Acts 1991, 72nd Leg., ch. 577, Sec. 1, eff. Sept. 1,

1991.

Sec. 115.011. COMPLAINTS. (a) The committee shall maintain a

file on each written complaint filed with the committee. The file

must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the committee;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review of the complaint; and

(6) an explanation of the reason the file was closed, if the

committee closed the file without taking action other than to

review the complaint.

(b) The committee, until final disposition of the complaint,

shall notify the person filing the complaint and each person who

is a subject of the complaint of the status of the review of the

complaint.

Added by Acts 1999, 76th Leg., ch. 37, Sec. 5, eff. Sept. 1,

1999.



CHAPTER 116. DURABLE MEDICAL EQUIPMENT AND ASSISTIVE TECHNOLOGY LISTING

HUMAN RESOURCES CODE

TITLE 7. REHABILITATION OF INDIVIDUALS WITH DISABILITIES

CHAPTER 116. DURABLE MEDICAL EQUIPMENT AND ASSISTIVE TECHNOLOGY

LISTING

Sec. 116.001. DEFINITION. In this chapter, "commission" means

the Texas Rehabilitation Commission.

Added by Acts 1997, 75th Leg., ch. 1355, Sec. 1, eff. June 20,

1997.

Sec. 116.002. DURABLE MEDICAL EQUIPMENT AND ASSISTIVE TECHNOLOGY

LISTING. (a) The commission shall establish a listing to

facilitate the reuse of durable medical equipment and assistive

technology.

(b) The commission shall maintain a toll-free telephone number

to list items of durable medical equipment and assistive

technology that are available for donation. The commission shall

refer individuals with items of durable medical equipment and

assistive technology that are available for donation to an

organization licensed under Chapter 432, Health and Safety Code,

to distribute salvaged merchandise.

(c) The commission shall design a sticker that contains an

informative statement about the durable medical equipment and

assistive technology listing and the toll-free telephone number

for the listing and that may be affixed to durable medical

equipment or assistive technology.

(d) The commission shall provide the stickers described by

Subsection (c) to each retailer of durable medical equipment or

assistive technology in the state.

(e) Before an item of durable medical equipment or assistive

technology is sold to a consumer other than a hospital or other

health care provider, the retailer shall affix the sticker

described by Subsection (c) to the item.

(f) Chapter 2175, Government Code, does not apply to any

equipment listed in the durable medical equipment and assistive

technology listing under this chapter.

(g) Subsection (e) does not apply to orthotic or prosthetic

devices. A retailer of orthotic or prosthetic devices shall

prominently display in the retailer's place of business the

information to be included on the sticker described by Subsection

(c).

Added by Acts 1997, 75th Leg., ch. 1355, Sec. 1, eff. June 20,

1997.

Sec. 116.003. LOCAL ORGANIZATION. (a) The commission shall

encourage the establishment of local organizations to facilitate

the reuse of durable medical equipment and assistive technology.

(b) The commission shall provide information to local

organizations about the license required under Chapter 432,

Health and Safety Code, to distribute salvaged merchandise.

Added by Acts 1997, 75th Leg., ch. 1355, Sec. 1, eff. June 20,

1997.

Sec. 116.004. AUTHORITY TO CONTRACT. The commission may

contract with local organizations and other state agencies to

facilitate the reuse of durable medical equipment and assistive

technology.

Added by Acts 1997, 75th Leg., ch. 1355, Sec. 1, eff. June 20,

1997.

Sec. 116.005. DURABLE MEDICAL EQUIPMENT AND ASSISTIVE TECHNOLOGY

OWNED BY THE STATE. The commission shall ensure that any durable

medical equipment or assistive technology owned by the state

listed with the durable medical equipment and assistive

technology listing that is donated be donated to a nonprofit

organization licensed under Chapter 432, Health and Safety Code,

for distribution to indigent individuals.

Added by Acts 1997, 75th Leg., ch. 1355, Sec. 1, eff. June 20,

1997.

Sec. 116.006. LISTING AVAILABILITY ON THE INTERNET. The

commission shall make the durable medical equipment and assistive

technology listing available to the public through the Internet.

Added by Acts 1997, 75th Leg., ch. 1355, Sec. 1, eff. June 20,

1997.

Sec. 116.007. RULES. The commission may adopt rules to

administer this chapter.

Added by Acts 1997, 75th Leg., ch. 1355, Sec. 1, eff. June 20,

1997.



CHAPTER 117. DEPARTMENT OF ASSISTIVE AND REHABILITATIVE SERVICES

HUMAN RESOURCES CODE

TITLE 7. REHABILITATION OF INDIVIDUALS WITH DISABILITIES

CHAPTER 117. DEPARTMENT OF ASSISTIVE AND REHABILITATIVE SERVICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 117.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Health and Human Services Commission.

(2) "Commissioner" means the commissioner of assistive and

rehabilitative services.

(3) "Council" means the Assistive and Rehabilitative Services

Council.

(4) "Department" means the Department of Assistive and

Rehabilitative Services.

(5) "Executive commissioner" means the executive commissioner of

the Health and Human Services Commission.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13, eff. Dec. 29,

2003.

Sec. 117.002. AGENCY. The department is an agency of the state.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13, eff. Dec. 29,

2003.

Sec. 117.003. SUNSET PROVISION. The Department of Assistive and

Rehabilitative Services is subject to Chapter 325, Government

Code (Texas Sunset Act). Unless continued in existence as

provided by that chapter, the department is abolished and this

chapter expires September 1, 2013.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13, eff. Dec. 29,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

928, Sec. 3.07, eff. June 15, 2007.

Acts 2009, 81st Leg., 1st C.S., Ch.

2, Sec. 2.13, eff. July 10, 2009.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 117.021. ASSISTIVE AND REHABILITATIVE SERVICES COUNCIL.

(a) The Assistive and Rehabilitative Services Council is created

to assist the commissioner in developing rules and policies for

the department.

(b) The council is composed of nine members of the public

appointed by the governor with the advice and consent of the

senate. To be eligible for appointment to the council, a person

must have demonstrated an interest in and knowledge of problems

and available services related to early childhood intervention

services or to persons with disabilities other than developmental

delay and mental retardation and persons who are blind, deaf, or

hard of hearing.

(c) The council shall study and make recommendations to the

executive commissioner and the commissioner regarding the

management and operation of the department, including policies

and rules governing the delivery of services to persons who are

served by the department and the rights and duties of persons who

are served or regulated by the department.

(d) Chapter 551, Government Code, applies to the council.

(e) Chapter 2110, Government Code, does not apply to the

council.

(f) A majority of the members of the council constitute a quorum

for the transaction of business.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13, eff. Dec. 29,

2003.

Sec. 117.022. APPOINTMENTS. (a) Appointments to the council

shall be made without regard to the race, color, disability, sex,

religion, age, or national origin of the appointees.

(b) Appointments to the council shall be made so that each

geographic area of the state is represented on the council.

Notwithstanding Subsection (a), appointments to the council must

reflect the ethnic diversity of this state.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13, eff. Dec. 29,

2003.

Sec. 117.023. TRAINING PROGRAM FOR COUNCIL MEMBERS. (a) A

person who is appointed as a member of the council may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the council until the person completes a training program that

complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the department and the council;

(2) the programs operated by the department;

(3) the role and functions of the department and the council,

including detailed information regarding:

(A) the division of authority and of responsibility between the

commissioner and the executive commissioner; and

(B) the advisory responsibilities of the council;

(4) the rules of the executive commissioner applicable to the

department, with an emphasis on the rules that relate to

disciplinary and investigatory authority;

(5) the current budget for the department;

(6) the results of the most recent formal audit of the

department;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the executive

commissioner or the Texas Ethics Commission.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13, eff. Dec. 29,

2003.

Sec. 117.024. TERMS. (a) Council members serve for staggered

six-year terms with the terms of three members expiring February

1 of each odd-numbered year.

(b) A member of the council may not serve more than two

consecutive full terms as a council member.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13, eff. Dec. 29,

2003.

Sec. 117.025. VACANCY. The governor by appointment shall fill

the unexpired term of a vacancy on the council.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13, eff. Dec. 29,

2003.

Sec. 117.026. PRESIDING OFFICER; OTHER OFFICERS; MEETINGS. (a)

The governor shall designate a member of the council as the

presiding officer to serve in that capacity at the pleasure of

the governor.

(b) The members of the council shall elect any other necessary

officers.

(c) The council shall meet quarterly and at other times at the

call of the presiding officer. The council may hold meetings in

different areas of the state.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13, eff. Dec. 29,

2003.

Sec. 117.027. REIMBURSEMENT FOR EXPENSES. A council member may

not receive compensation for service as a member of the council

but is entitled to reimbursement for travel expenses incurred by

the member while conducting the business of the council as

provided by the General Appropriations Act.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13, eff. Dec. 29,

2003.

Sec. 117.028. PUBLIC INTEREST INFORMATION AND COMPLAINTS. (a)

The commissioner, with the advice of the council, shall prepare

information of public interest describing the functions of the

department and the procedures by which complaints are filed with

and resolved by the department. The commission shall make the

information available to the public and appropriate state

governmental entities.

(b) The executive commissioner by rule shall establish methods

by which consumers and service recipients are notified of the

name, mailing address, and telephone number of the department for

directing complaints to the department.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13, eff. Dec. 29,

2003.

Sec. 117.029. PUBLIC ACCESS AND TESTIMONY. (a) The

commissioner shall develop and implement policies that provide

the public with a reasonable opportunity to appear before the

commissioner and to speak on any issue under the jurisdiction of

the department.

(b) The commissioner shall grant an opportunity for a public

hearing before the council makes recommendations to the

commissioner regarding a substantive rule if a public hearing is

requested by:

(1) at least 25 persons;

(2) a governmental entity; or

(3) an association with at least 25 members.

(c) The executive commissioner shall consider fully all written

and oral submissions about a proposed rule.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13, eff. Dec. 29,

2003.

Sec. 117.030. POLICYMAKING AND MANAGEMENT RESPONSIBILITIES. The

commissioner, with the advice of the council and subject to the

approval of the executive commissioner, shall develop and the

department shall implement policies that clearly delineate the

policymaking responsibilities of the executive commissioner from

the management responsibilities of the commission, the

commissioner, and the staff of the department.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13, eff. Dec. 29,

2003.

Sec. 117.031. ANNUAL REPORT. (a) The commissioner shall file

annually with the governor, the presiding officer of each house

of the legislature, and the executive commissioner a complete and

detailed written report accounting for all funds received and

disbursed by the department during the preceding fiscal year.

(b) The annual report must be in the form and be reported in the

time provided by the General Appropriations Act.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13, eff. Dec. 29,

2003.

Sec. 117.032. OFFICES. The department shall maintain its

central office in Austin. The department may maintain offices in

other areas of the state as necessary.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13, eff. Dec. 29,

2003.

SUBCHAPTER C. PERSONNEL

Sec. 117.051. COMMISSIONER. (a) The executive commissioner

shall appoint a commissioner of the department with the approval

of the governor. The commissioner is to be selected according to

education, training, experience, and demonstrated ability.

(b) The commissioner serves at the pleasure of the executive

commissioner.

(c) Subject to the control of the executive commissioner, the

commissioner shall act as the department's chief administrative

officer and as a liaison between the department and commission.

(d) The commissioner shall administer this chapter under

operational policies established by the executive commissioner

and in accordance with the memorandum of understanding under

Section 531.0055(k), Government Code, between the commissioner

and the executive commissioner, as adopted by rule.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13, eff. Dec. 29,

2003.

Sec. 117.052. PERSONNEL. (a) The department may employ,

compensate, and prescribe the duties of personnel necessary and

suitable to administer this chapter.

(b) The executive commissioner shall prepare and by rule adopt

personnel standards.

(c) A personnel position may be filled only by an individual

selected and appointed on a nonpartisan, merit basis.

(d) The commissioner, with the advice of the council, shall

develop and the department shall implement policies that clearly

define the responsibilities of the staff of the department.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13, eff. Dec. 29,

2003.

Sec. 117.053. INFORMATION ABOUT QUALIFICATIONS AND STANDARDS OF

CONDUCT. The commissioner or the commissioner's designee shall

provide to department employees, as often as necessary,

information regarding the requirements for employment under this

chapter or rules adopted by the executive commissioner, including

information regarding a person's responsibilities under

applicable laws relating to standards of conduct for state

employees.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13, eff. Dec. 29,

2003.

Sec. 117.054. MERIT PAY. Subject to rules adopted by the

executive commissioner, the commissioner or the commissioner's

designee shall develop a system of annual performance

evaluations. All merit pay for department employees must be given

under the system established under this section or under rules

adopted by the executive commissioner.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13, eff. Dec. 29,

2003.

Sec. 117.055. CAREER LADDER. The commissioner or the

commissioner's designee shall develop an intra-agency career

ladder program. The program must require intra-agency postings of

all nonentry-level positions concurrently with any public

posting.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13, eff. Dec. 29,

2003.

Sec. 117.056. EQUAL EMPLOYMENT OPPORTUNITY POLICY. (a) Subject

to rules adopted by the executive commissioner, the commissioner

or the commissioner's designee shall prepare and maintain a

written policy statement that implements a program of equal

employment opportunity to ensure that all personnel decisions are

made without regard to race, color, disability, sex, religion,

age, or national origin.

(b) Unless the following are included in a policy statement

adopted by the executive commissioner that is applicable to the

department, the policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the department to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

department's personnel is in accordance with state and federal

law and a description of reasonable methods to achieve compliance

with state and federal law.

(c) The policy statement must be:

(1) updated annually;

(2) reviewed by the state Commission on Human Rights for

compliance with Subsection (b)(1); and

(3) filed with the governor's office.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13, eff. Dec. 29,

2003.

Sec. 117.058. SPECIALIZED TRAINING FOR CERTAIN EMPLOYEES. (a)

The department shall establish and require employee participation

in a specialized training program for certain employees,

including vocational rehabilitation transition specialists and

transition counselors, whose duties involve assisting youth with

disabilities to transition to post-schooling activities, services

for adults, or community living.

(b) The training program must provide employees with information

regarding:

(1) supports and services available from other health and human

services agencies for:

(A) youth with disabilities who are transitioning into

post-schooling activities, services for adults, or community

living; and

(B) adults with disabilities;

(2) community resources available to improve the quality of life

for:

(A) youth with disabilities who are transitioning into

post-schooling activities, services for adults, or community

living; and

(B) adults with disabilities; and

(3) other available resources that may remove transitional

barriers for youth with disabilities who are transitioning into

post-schooling activities, services for adults, or community

living.

(c) In developing the training program required by this section,

the department shall collaborate with other health and human

services agencies as necessary.

Added by Acts 2007, 80th Leg., R.S., Ch.

465, Sec. 2, eff. September 1, 2007.

SUBCHAPTER D. POWERS AND DUTIES OF DEPARTMENT

Sec. 117.071. GENERAL POWERS AND DUTIES OF DEPARTMENT. The

department is responsible for administering human services

programs to provide early childhood intervention services and

rehabilitation and related services to persons who are blind,

deaf, or hard of hearing. The department is also responsible for

providing and coordinating programs for the rehabilitation of

persons with disabilities so that those persons may prepare for

and engage in a gainful occupation or achieve maximum personal

independence.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13, eff. Dec. 29,

2003.

Sec. 117.072. INFORMATION REGARDING COMPLAINTS. (a) The

department shall maintain a file on each written complaint filed

with the department. The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the department;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

department closed the file without taking action other than to

investigate the complaint.

(b) The department shall provide to the person filing the

complaint and to each person who is a subject of the complaint a

copy of the executive commissioner's and the department's

policies and procedures relating to complaint investigation and

resolution.

(c) The department, at least quarterly until final disposition

of the complaint, shall notify the person filing the complaint

and each person who is a subject of the complaint of the status

of the investigation unless the notice would jeopardize an

undercover investigation.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13, eff. Dec. 29,

2003.

Sec. 117.073. RULES. The executive commissioner may adopt rules

reasonably necessary for the department to administer this

chapter, consistent with the memorandum of understanding under

Section 531.0055(k), Government Code, between the commissioner

and the executive commissioner, as adopted by rule.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13, eff. Dec. 29,

2003.

Sec. 117.074. RATES FOR MEDICAL SERVICES. (a) The executive

commissioner by rule shall adopt standards governing the

determination of rates paid for medical services provided under

this chapter. The rules must provide for an annual reevaluation

of the rates.

(b) The executive commissioner shall establish a schedule of

rates based on the standards adopted under Subsection (a). In

adopting the rate schedule, the executive commissioner shall:

(1) compare the proposed rate schedule to other cost-based and

resource-based rates for medical services, including rates paid

under the Medicaid and Medicare programs; and

(2) for any rate adopted that exceeds the Medicaid or Medicare

rate for the same or a similar service, document the reasons why

the adopted rate reflects consideration of the best value,

provider availability, and consumer choice.

(c) The executive commissioner shall provide notice to

interested persons and allow those persons to present comments

before adopting the standards and schedule of rates under

Subsections (a) and (b).

Added by Acts 2005, 79th Leg., Ch.

211, Sec. 1, eff. September 1, 2005.

Sec. 117.076. INFORMATION REGARDING VELOCARDIOFACIAL SYNDROME.

(a) The commission shall ensure that each health and human

services agency that provides intervention services to young

children is provided with information developed by the commission

regarding velocardiofacial syndrome.

(b) Each health and human services agency described by

Subsection (a) shall provide the information regarding

velocardiofacial syndrome to appropriate health care coordinators

and therapists and to parents of a child who is known by the

agency to have at least two of the following conditions:

(1) hypotonicity;

(2) communication delay;

(3) articulation disorder;

(4) resonance disorder;

(5) nasal regurgitation during feeding as an infant with no

history of a cleft palate;

(6) recurrent ear infections as well as diagnosis of cardiac

anomaly, feeding disorder, cleft palate, or submucosal cleft

palate; or

(7) fine motor or gross motor skills delay.

(c) The commission shall develop the information required under

Subsection (a) using medically accurate, peer-reviewed

literature. The information must include:

(1) an explanation of velocardiofacial syndrome symptoms,

diagnosis, and treatment options;

(2) information on relevant state agency and nonprofit

resources, parent support groups, and available Medicaid waiver

programs; and

(3) a recommendation for follow-up with a health care provider

for evaluation of the underlying etiology and an explanation that

the existence of any of the conditions listed in Subsection (b)

will not necessarily result in a diagnosis of velocardiofacial

syndrome.

(d) The executive commissioner may adopt rules as necessary to

implement this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

818, Sec. 1, eff. September 1, 2009.






TITLE 8. RIGHTS AND RESPONSIBILITIES OF PERSONS WITH DISABILITIES

CHAPTER 121. PARTICIPATION IN SOCIAL AND ECONOMIC ACTIVITIES

HUMAN RESOURCES CODE

TITLE 8. RIGHTS AND RESPONSIBILITIES OF PERSONS WITH DISABILITIES

CHAPTER 121. PARTICIPATION IN SOCIAL AND ECONOMIC ACTIVITIES

Sec. 121.001. STATE POLICY. The policy of the state is to

encourage and enable persons with disabilities to participate

fully in the social and economic life of the state, to achieve

maximum personal independence, to become gainfully employed, and

to otherwise fully enjoy and use all public facilities available

within the state.

Acts 1979, 66th Leg., p. 2425, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1997, 75th Leg., ch. 649, Sec. 2,

eff. Sept. 1, 1997.

Sec. 121.0014. VISION STATEMENT. (a) The Health and Human

Services Commission, each health and human services agency, and

each state agency that administers a workforce development

program shall adopt the following statement of vision:

The State of Texas shall ensure that all Texans with disabilities

have the opportunity and support necessary to work in

individualized, competitive employment in the community and to

have choices about their work and careers.

(b) In this section, "health and human services agency" means an

agency listed by Section 19, Article 4413(502), Revised Statutes.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 6.02(a), eff. Sept.

1, 1995.

Sec. 121.0015. INTERAGENCY WORK GROUP. (a) An interagency work

group is created to implement the action plan adopted at the 1994

Supported Employment Summit.

(b) The work group is composed of a representative of the:

(1) Texas Education Agency, appointed by the commissioner of

education;

(2) Texas Commission for the Blind, appointed by the

commissioner of that agency;

(3) Texas Department of Mental Health and Mental Retardation,

appointed by the commissioner of mental health and mental

retardation;

(4) Texas Rehabilitation Commission, appointed by the

commissioner of that agency; and

(5) Texas Commission for the Deaf and Hard of Hearing, appointed

by the executive director of that agency.

(c) A member of the work group serves at the will of the

appointing agency.

(d) The work group shall elect a presiding officer and any other

necessary officers.

(e) The work group shall meet at the call of the presiding

officer.

(f) The appointing agency is responsible for the expenses of a

member's service on the work group. A member of the work group

receives no additional compensation for serving on the work

group.

(g) The comptroller shall monitor the work group and the

implementation of the action plan.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 6.02(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.66,

eff. Sept. 1, 1997.

Sec. 121.002. DEFINITIONS. In this chapter:

(1) "Assistance animal" means an animal that is specially

trained or equipped to help a person with a disability and that:

(A) is used by a person with a disability who has satisfactorily

completed a specific course of training in the use of the animal;

and

(B) has been trained by an organization generally recognized by

agencies involved in the rehabilitation of persons with

disabilities as reputable and competent to provide animals with

training of this type.

(2) "Harass" means any conduct that:

(A) is directed at an assistance animal that impedes or

interferes with, or is intended to impede or interfere with, the

animal's performance of its duties; or

(B) places a person with a disability who is using an assistance

animal, or a trainer who is training an assistance animal, in

danger of injury.

(3) "Housing accommodations" means all or part of real property

that is used or occupied or is intended, arranged, or designed to

be used or occupied as the home, residence, or sleeping place of

one or more human beings, except a single-family residence whose

occupants rent, lease, or furnish for compensation only one room.

(4) "Person with a disability" means a person who has a mental

or physical disability, including mental retardation, hearing

impairment, deafness, speech impairment, visual impairment, or

any health impairment that requires special ambulatory devices or

services.

(5) "Public facilities" includes a street, highway, sidewalk,

walkway, common carrier, airplane, motor vehicle, railroad train,

motor bus, streetcar, boat, or any other public conveyance or

mode of transportation; a hotel, motel, or other place of

lodging; a public building maintained by any unit or subdivision

of government; a building to which the general public is invited;

a college dormitory or other educational facility; a restaurant

or other place where food is offered for sale to the public; and

any other place of public accommodation, amusement, convenience,

or resort to which the general public or any classification of

persons from the general public is regularly, normally, or

customarily invited.

(6) "White cane" means a cane or walking stick that is metallic

or white in color, or white tipped with a contrasting color, and

that is carried by a blind person to assist the blind person in

traveling from place to place.

Acts 1979, 66th Leg., p. 2425, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1981, 67th Leg., p. 3310, ch. 865,

Sec. 1, eff. Aug. 31, 1981; Acts 1985, 69th Leg., ch. 278, Sec.

1, eff. June 5, 1985; Acts 1995, 74th Leg., ch. 890, Sec. 1, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 649, Sec. 3, eff. Sept.

1, 1997.

Sec. 121.003. DISCRIMINATION PROHIBITED. (a) Persons with

disabilities have the same right as the able-bodied to the full

use and enjoyment of any public facility in the state.

(b) No common carrier, airplane, railroad train, motor bus,

streetcar, boat, or other public conveyance or mode of

transportation operating within the state may refuse to accept as

a passenger a person with a disability solely because of the

person's disability, nor may a person with a disability be

required to pay an additional fare because of his or her use of

an assistance animal, wheelchair, crutches, or other device used

to assist a person with a disability in travel.

(c) No person with a disability may be denied admittance to any

public facility in the state because of the person's disability.

No person with a disability may be denied the use of a white

cane, assistance animal, wheelchair, crutches, or other device of

assistance.

(d) The discrimination prohibited by this section includes a

refusal to allow a person with a disability to use or be admitted

to any public facility, a ruse or subterfuge calculated to

prevent or discourage a person with a disability from using or

being admitted to a public facility, and a failure to:

(1) comply with Article 9102, Revised Statutes;

(2) make reasonable accommodations in policies, practices, and

procedures; or

(3) provide auxiliary aids and services necessary to allow the

full use and enjoyment of the public facility.

(e) Regulations relating to the use of public facilities by any

designated class of persons from the general public may not

prohibit the use of particular public facilities by persons with

disabilities who, except for their disabilities or use of

assistance animals or other devices for assistance in travel,

would fall within the designated class.

(f) It is the policy of the state that persons with disabilities

be employed by the state, by political subdivisions of the state,

in the public schools, and in all other employment supported in

whole or in part by public funds on the same terms and conditions

as persons without disabilities, unless it is shown that there is

no reasonable accommodation that would enable a person with a

disability to perform the essential elements of a job.

(g) Persons with disabilities shall be entitled to full and

equal access, as other members of the general public, to all

housing accommodations offered for rent, lease, or compensation

in this state, subject to the conditions and limitations

established by law and applicable alike to all persons.

(h) A person with a total or partial disability who has or

obtains an assistance animal is entitled to full and equal access

to all housing accommodations provided for in this section, and

may not be required to pay extra compensation for the animal but

is liable for damages done to the premises by the animal.

(i) An assistance animal in training shall not be denied

admittance to any public facility when accompanied by an approved

trainer who is an agent of an organization generally recognized

by agencies involved in the rehabilitation of persons who are

disabled as reputable and competent to provide training for

assistance animals, and/or their handlers.

(j) A person may not assault, harass, interfere with, kill, or

injure in any way, or attempt to assault, harass, interfere with,

kill, or injure in any way, an assistance animal.

Acts 1979, 66th Leg., p. 2426, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1981, 67th Leg., p. 3310, ch. 865,

Sec. 2, eff. Aug. 31, 1981; Acts 1983, 68th Leg., 1st C.S., p.

57, ch. 7, Sec. 10.03(c), eff. Sept. 23, 1983; Acts 1985, 69th

Leg., ch. 278, Sec. 2, eff. June 5, 1985; Acts 1989, 71st Leg.,

ch. 249, Sec. 1, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch.

890, Sec. 2, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 649,

Sec. 4, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 261, Sec.

1, eff. May 22, 2001; Acts 2003, 78th Leg., ch. 710, Sec. 1, eff.

Sept. 1, 2003.

Sec. 121.004. PENALTIES FOR AND DAMAGES RESULTING FROM

DISCRIMINATION. (a) A person, firm, association, corporation,

or other organization, or the agent of a person, firm,

association, corporation, or other organization who violates a

provision of Section 121.003 commits an offense. An offense under

this subsection is a misdemeanor punishable by a fine of not less

than $300 or more than $1,000.

(b) In addition to the penalty provided in Subsection (a) of

this section, a person, firm, association, corporation, or other

organization, or the agent of a person, firm, association,

corporation, or other organization, who violates the provisions

of Section 121.003 of this chapter is deemed to have deprived a

person with a disability of his or her civil liberties. The

person with a disability deprived of his or her civil liberties

may maintain a cause of action for damages in a court of

competent jurisdiction, and there is a conclusive presumption of

damages in the amount of at least $100 to the person with a

disability.

Acts 1979, 66th Leg., p. 2427, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1995, 74th Leg., ch. 890, Sec. 3,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 649, Sec. 5, eff.

Sept. 1, 1997.

Sec. 121.005. RESPONSIBILITIES OF PERSONS WITH DISABILITIES.

(a) A person with a disability who uses an assistance animal for

assistance in travel is liable for any damages done to the

premises or facilities by the animal.

(b) A person with a disability who uses an assistance animal for

assistance in travel or auditory awareness shall keep the animal

properly harnessed or leashed, and a person who is injured by the

animal because of the failure of a person with a disability to

properly harness or leash the animal is entitled to maintain a

cause of action for damages in a court of competent jurisdiction

under the same law applicable to other causes brought for the

redress of injuries caused by animals.

Acts 1979, 66th Leg., p. 2427, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1981, 67th Leg., p. 3310, ch. 865,

Sec. 3, eff. Aug. 31, 1981; Acts 1985, 69th Leg., ch. 278, Sec.

3, eff. June 5, 1985; Acts 1997, 75th Leg., ch. 649, Sec. 6, eff.

Sept. 1, 1997.

Sec. 121.006. PENALTIES FOR IMPROPER USE OF ASSISTANCE ANIMALS.

(a) A person who uses an assistance animal with a harness or

leash of the type commonly used by persons with disabilities who

use trained animals, in order to represent that his or her animal

is a specially trained assistance animal when training of the

type described in Section 121.002(1)(B) of this chapter has not

in fact been provided, is guilty of a misdemeanor and on

conviction shall be punished by a fine of not more than $200.

(b) A person who habitually abuses or neglects to feed or

otherwise neglects to properly care for his or her assistance

animal is subject to seizure of the animal under Subchapter B,

Chapter 821, Health and Safety Code.

Acts 1979, 66th Leg., p. 2427, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1981, 67th Leg., p. 3311, ch. 865,

Sec. 4, eff. Aug. 31, 1981; Acts 1985, 69th Leg., ch. 278, Sec.

4, eff. June 5, 1985; Acts 1997, 75th Leg., ch. 649, Sec. 7, eff.

Sept. 1, 1997.

Sec. 121.008. DISSEMINATION OF INFORMATION RELATING TO PERSONS

WITH DISABILITIES. (a) To ensure maximum public awareness of

the policies set forth in this chapter, the governor may issue a

proclamation each year taking suitable public notice of October

15 as White Cane Safety Day. The proclamation must contain

appropriate comment about the significance of various devices

used by persons with disabilities to assist them in traveling,

and must call to the attention of the public the provisions of

this chapter and of other laws relating to the safety and

well-being of this state's citizens with disabilities.

(b) State agencies regularly mailing forms or information to

significant numbers of public facilities operating within the

state shall cooperate with state agencies responsible for the

rehabilitation of persons with disabilities by sending

information about this chapter to those to whom regular mailings

are sent. The information, which must be sent only on the request

of state agencies responsible for the rehabilitation of persons

with disabilities and not more than once each year, may be

included in regular mailings or sent separately. If sent

separately, the cost of mailing is borne by the state

rehabilitation agency or agencies requesting the mailing and,

regardless of whether sent separately or as part of a regular

mailing, the cost of preparing information about this chapter is

borne by the state rehabilitation agency or agencies requesting

distribution of this information.

Acts 1979, 66th Leg., p. 2428, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1997, 75th Leg., ch. 649, Sec. 9,

eff. Sept. 1, 1997.

Sec. 121.009. CONSTRUCTION OF CHAPTER. The provisions of this

chapter must be construed in a manner compatible with other state

laws relating to persons with disabilities.

Acts 1979, 66th Leg., p. 2428, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1997, 75th Leg., ch. 649, Sec. 10,

eff. Sept. 1, 1997.

Sec. 121.010. TESTING ADULTS WITH DISABILITIES. (a) A test

that evaluates an adult with a disability for a job position in

business, government, or industry, or a test to determine that

person's educational level, must measure individual abilities and

not specific disabilities.

(b) If an examiner knows that an adult examinee has a

disability, the examiner may use an alternate form of testing.

The alternate form of testing may assess the aptitude of the

examinee by using that person's primary learning mode.

(c) The examiner may use as an alternate form of testing any

procedure or adaption that will help ensure the best performance

possible by an adult with a disability, including oral or visual

administration of the test, oral or manual response to the test,

the use of readers, tape recorders, interpreters, large print, or

braille text, the removal of time constraints, and multiple

testing sessions.

(d) An examiner shall select and administer a test to an

examinee who has a disability that impairs sensory, manual, or

speaking skills so that the test accurately reflects the factor

the test is intended to measure and does not reflect the

examinee's impaired sensory, manual, or speaking skills.

(e) An examiner may not use a test that has a disproportionate,

adverse effect on an adult with a disability or a class of adults

with disabilities unless:

(1) the test has been validated as a predictor of success in the

program or activity for which the adult with a disability is

applying; and

(2) alternate tests or alternative forms of testing that have a

less disproportionate, adverse effect do not exist or are not

available.

Added by Acts 1981, 67th Leg., p. 2482, ch. 645, Sec. 1, eff.

Aug. 31, 1981. Amended by Acts 1997, 75th Leg., ch. 649, Sec. 11,

eff. Sept. 1, 1997.

Sec. 121.011. ACCESSIBILITY OF EXAMINATION OR COURSE OFFERED BY

PRIVATE ENTITY. (a) A private entity that offers an examination

or a course related to applications, certification,

credentialing, or licensing for secondary or postsecondary

education, a profession, or a trade shall:

(1) offer the examination or course in a place and manner that

is accessible to persons with disabilities or make alternative

accessible arrangements for persons with disabilities;

(2) offer the examination or course to persons with

disabilities:

(A) as often as the entity offers the examination or course to

persons without disabilities;

(B) at a location that is as convenient as the location at which

the entity offers the examination or course to persons without

disabilities; and

(C) at a time that is as appropriate as the time when the entity

offers the examination or course to persons without disabilities;

and

(3) make auxiliary test guides and other resources available in

alternative formats.

(b) A private entity that offers an examination or a course

described by Subsection (a) may require persons with disabilities

to provide reasonable documentation of their disabilities and

reasonable advance notice of any necessary modifications or aids.

The deadline for advance notice may not be earlier than the

application deadline for the examination or course. The entity

may not refuse a request for modifications or aids from a person

with a disability on the grounds that the person, because of the

person's disability, would not meet other requirements of the

profession or occupation for which the course or examination is

given.

Added by Acts 1997, 75th Leg., ch. 649, Sec. 12, eff. Sept. 1,

1997.



CHAPTER 122. TEXAS COUNCIL ON PURCHASING FROM PEOPLE WITH DISABILITIES

HUMAN RESOURCES CODE

TITLE 8. RIGHTS AND RESPONSIBILITIES OF PERSONS WITH DISABILITIES

CHAPTER 122. TEXAS COUNCIL ON PURCHASING FROM PEOPLE WITH

DISABILITIES

Sec. 122.001. PURPOSE. The purpose of this chapter is to

further the state's policy of encouraging and assisting persons

with disabilities to achieve maximum personal independence by

engaging in useful and productive employment activities and, in

addition, to provide state agencies, departments, and

institutions and political subdivisions of the state with a

method for achieving conformity with requirements of

nondiscrimination and affirmative action in employment matters

related to persons with disabilities.

Amended by Acts 1995, 74th Leg., ch. 460, Sec. 1, eff. Sept. 1,

1995.

For expiration of this section, see Section 2151.0041, Gov. Code.

Sec. 122.0011. TRANSFER OF DUTIES; REFERENCE. (a) The powers

and duties of the commission under this chapter are transferred

to the comptroller.

(b) In this chapter, a reference to the commission means the

comptroller.

Added by Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.97, eff. September 1, 2007.

Sec. 122.002. DEFINITIONS. In this chapter:

(1) "Central nonprofit agency" means an agency designated as a

central nonprofit agency under contract under Section 122.019.

(2) "Commission" means the Texas Building and Procurement

Commission.

(3) "Community rehabilitation program" means a government or

nonprofit private program operated under criteria established by

the council and under which persons with severe disabilities

produce products or perform services for compensation.

(4) "Council" means the Texas Council on Purchasing from People

with Disabilities.

(5) "Disability" means a mental or physical impairment,

including blindness, that impedes a person who is seeking,

entering, or maintaining gainful employment.

Amended by Acts 1995, 74th Leg., ch. 460, Sec. 1, eff. Sept. 1,

1995; Acts 2003, 78th Leg., ch. 132, Sec. 1, eff. Sept. 1, 2003.

Sec. 122.003. TEXAS COUNCIL ON PURCHASING FROM PEOPLE WITH

DISABILITIES. (a) The Texas Council on Purchasing from People

with Disabilities is composed of nine members selected from the

following categories who are appointed by the governor with the

advice and consent of the senate:

(1) private citizens conversant with the employment needs of

persons with disabilities, including blindness, and with current

experience in the pricing and marketing of goods and services;

(2) representatives of community rehabilitation programs that

represent different disability groups, including persons with

blindness, and that provide or seek to provide products produced

or services performed by persons with disabilities;

(3) representatives of state agencies or political subdivisions

that purchase a significant amount of products produced or

services performed by persons with disabilities; and

(4) persons with disabilities.

(b) The governor shall select three members from the category

prescribed by Subsection (a)(1) and at least one member from the

other three categories prescribed by Subsection (a). To the

extent possible, the governor shall attempt to ensure that the

categories prescribed by Subsections (a)(2)-(4) are equally

represented on the council. Members of the council serve

staggered terms of six years with the terms of three members

expiring on January 31 of each odd-numbered year. Members may not

receive compensation for their service on the council, but they

are entitled to reimbursement for actual and necessary expenses

incurred in performing their duties as members.

(c) The governor shall select one of the council members to

serve as presiding officer.

(d) A person is not eligible for appointment as a member of the

council under Subsection (a)(1) if the person or the person's

spouse:

(1) is employed by or participates in the management of a

central nonprofit agency, a community rehabilitation program, or

another organization receiving funds from or doing business with

the council;

(2) owns or controls, directly or indirectly, more than a 10

percent interest in a central nonprofit agency, a community

rehabilitation program, or another organization receiving funds

from or doing business with the council; or

(3) uses or receives a substantial amount of tangible goods,

services, or funds from the council, a central nonprofit agency,

or a community rehabilitation program, other than reimbursement

authorized by law for council membership, attendance, or

expenses.

(e) A person may not serve as a member of the council if the

person is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the council.

(f) Appointments to the council shall be made without regard to

the race, creed, sex, disability, age, religion, or national

origin of the appointees.

(g) It is a ground for removal from the council if a member:

(1) does not have at the time of appointment the qualifications

required by Subsection (a) of this section for appointment to the

council;

(2) does not maintain during the service on the council the

qualifications required by Subsection (a) of this section for

appointment to the council;

(3) violates a prohibition established by Subsection (d) or (e)

of this section;

(4) cannot because of illness or disability discharge the

member's duties for a substantial part of the term for which the

member is appointed; or

(5) is absent from more than half of the regularly scheduled

council meetings that the member is eligible to attend during a

calendar year unless the absence is excused by majority vote of

the council.

(h) The validity of an action of the council is not affected by

the fact that it was taken when a ground for removal of a member

of the council existed.

(i) If the executive director of the commission has knowledge

that a potential ground for removal exists, the executive

director shall notify the presiding officer of the council of the

potential ground. If the presiding officer is notified under this

section, or if the presiding officer has knowledge that a

potential ground for removal exists, the presiding officer shall

notify the governor and the attorney general that a potential

ground for removal exists. If the potential ground for removal

involves the presiding officer, the executive director shall

notify the next highest officer of the council, who shall notify

the governor and the attorney general that a potential ground for

removal exists.

(j) The council shall adopt rules establishing a formal

certification procedure for recognition and approval of community

rehabilitation programs. The procedure must include a committee

composed of three council members appointed by the presiding

officer to review certification applications of community

rehabilitation programs and issue recommendations to the council.

The council may:

(1) recognize a program that maintains accreditation by a

nationally accepted vocational rehabilitation accrediting

organization; and

(2) approve community rehabilitation program services that have

been approved for purchase by a state habilitation or

rehabilitation agency.

(k) The council may delegate the administration of the procedure

established under Subsection (j) to a central nonprofit agency

but may not delegate the authority to certify a community

rehabilitation program under this section.

Amended by Acts 1995, 74th Leg., ch. 460, Sec. 1, eff. Sept. 1,

1995; Acts 2001, 77th Leg., ch. 1304, Sec. 1, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 132, Sec. 2, eff. Sept. 1, 2003.

Sec. 122.004. INFORMATION RELATING TO STANDARDS OF CONDUCT. The

presiding officer of the council or the presiding officer's

designee shall provide to members of the council and to council

employees, as often as necessary, information regarding

requirements for office or employment under this chapter,

including information regarding a person's responsibilities under

applicable laws relating to standards of conduct for state

officers or employees.

Amended by Acts 1995, 74th Leg., ch. 460, Sec. 1, eff. Sept. 1,

1995; Acts 2003, 78th Leg., ch. 132, Sec. 3, eff. Sept. 1, 2003.

Sec. 122.005. MEMBER TRAINING. (a) A person who is appointed

to and qualifies for office as a member of the council may not

vote, deliberate, or be counted as a member in attendance at a

meeting of the council until the person completes a training

program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) this chapter;

(2) the programs operated by the council;

(3) the role and functions of the council;

(4) the rules of the council with an emphasis on the rules that

relate to oversight and investigatory authority;

(5) the current budget for the council;

(6) the results of the most recent formal audit of the council;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

and

(C) the administrative procedure law, Chapter 2001, Government

Code;

(8) other laws relating to public officials, including conflict

of interest laws; and

(9) any applicable ethics policies adopted by the council or the

Texas Ethics Commission.

(c) A person appointed to the council is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Amended by Acts 1995, 74th Leg., ch. 460, Sec. 1, eff. Sept. 1,

1995; Acts 2003, 78th Leg., ch. 132, Sec. 4, eff. Sept. 1, 2003.

Sec. 122.0055. COUNCIL STAFF. (a) The council may employ staff

as necessary to carry out the council's duties.

(b) The staff shall provide:

(1) management oversight for the administration of this chapter;

and

(2) policy guidance and administrative support to the council.

(c) The council shall develop and implement policies that

clearly separate the policymaking responsibilities of the council

and the management responsibilities of the staff of the council.

Added by Acts 2001, 77th Leg., ch. 1304, Sec. 2, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 132, Sec. 5, eff.

Sept. 1, 2003.

Sec. 122.0057. ADVISORY COMMITTEE. (a) The council may

establish an advisory committee if the council considers the

committee necessary. The membership of the committee is

determined by the council.

(b) The council shall specify the purpose and duties of the

advisory committee, which must include:

(1) reviewing the effectiveness of the program administered

under this chapter; and

(2) recommending procedures to create higher skilled and higher

paying employment opportunities.

(c) Members of an advisory committee serve at the will of the

council. The council may dissolve an advisory committee when

appropriate.

(d) The council shall make reasonable attempts to have balanced

representation on all advisory committees, including attempting

to seek representation from:

(1) the Lighthouse for the Blind community rehabilitation

programs;

(2) the Goodwill community rehabilitation programs;

(3) the Texas Department of Mental Health and Mental Retardation

community rehabilitation program;

(4) other community rehabilitation programs;

(5) representatives from central nonprofit agencies;

(6) representatives of disability advocacy groups;

(7) government purchasing agents with knowledge of this chapter;

(8) private industry representatives with knowledge of this

chapter; and

(9) private citizens who have a disability and have knowledge of

the sale of products and services.

Added by Acts 2001, 77th Leg., ch. 1304, Sec. 3, eff. Sept. 1,

2001.

Sec. 122.006. SUNSET PROVISION. The Texas Council on Purchasing

from People with Disabilities is subject to Chapter 325,

Government Code (Texas Sunset Act). Unless continued in

existence as provided by that chapter, the council is abolished

and this chapter expires September 1, 2013.

Amended by Acts 1995, 74th Leg., ch. 460, Sec. 1, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 1169, Sec. 2.07, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 132, Sec. 6, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., 1st C.S., Ch.

2, Sec. 2.14, eff. July 10, 2009.

Sec. 122.007. FAIR MARKET PRICE; PURCHASING PROCEDURES. (a)

The council shall determine the fair market price of all products

and services manufactured or provided by persons with

disabilities and offered for sale to the various agencies and

departments of the state and its political subdivisions by a

community rehabilitation program. The council shall ensure that

the products and services offered for sale offer the best value

for the state or a political subdivision.

(b) A subcommittee composed of three council members appointed

by the presiding officer shall review the data used to determine

fair market price and shall make recommendations to the council

concerning fair market price for the products and services and

offering the best value to customers.

(c) The council shall revise the prices periodically to reflect

changing market conditions.

(d) Before offering for sale products and services manufactured

or provided by persons with disabilities to state agencies and

political subdivisions, the council shall test the goods and

services in accordance with Section 2155.069, Government Code, to

the extent necessary to ensure quality. The council may enter

into a contract with a private or public entity to assist with

testing. The commission shall make awards under this section

based on proposed goods and services meeting formal state

specifications developed by the commission or meeting commercial

specifications approved by the commission.

(e) Requisitions for products and services required by state

agencies are processed by the commission according to rules

established by the commission.

Amended by Acts 1995, 74th Leg., ch. 460, Sec. 1, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 1206, Sec. 25, eff. Sept. 1,

1997.

Sec. 122.008. PROCUREMENT AT DETERMINED PRICE. A suitable

product or service that meets applicable specifications

established by the state or its political subdivisions and that

is available within the time specified must be procured from a

community rehabilitation program at the price determined by the

council to be the fair market price.

Amended by Acts 1995, 74th Leg., ch. 460, Sec. 1, eff. Sept. 1,

1995.

Sec. 122.009. RECORDS. (a) The records of the council and of a

central nonprofit agency shall, to the extent that the records

pertain specifically to state purchases of the products and

services of persons with disabilities, be made available upon

request to the inspection of representatives of the state

auditor, the governor's budget office, or the Legislative Budget

Board. The inspection of the records shall be conducted with due

regard to the privacy rights of persons with disabilities. A

document that is available for inspection under this subsection

is an open record for purposes of Chapter 552, Government Code.

(b) The commission is the depository for all records concerning

the council's operations.

(c) The council is subject to Chapter 552, Government Code.

Amended by Acts 1995, 74th Leg., ch. 460, Sec. 1, eff. Sept. 1,

1995.

Sec. 122.0095. AGENCY COMPLIANCE; NONPROGRAM PURCHASING REPORT.

(a) Each state agency that purchases products or services

through a program under this chapter shall:

(1) designate an agency employee to ensure that the agency

complies with this chapter; and

(2) report to the commission and the council the purchase of

products or services available from a central nonprofit agency or

community rehabilitation program under this chapter, but

purchased from another business that is not a central nonprofit

agency or community rehabilitation program under this chapter.

(b) A report under this section may be based on a sampling of

purchases by the agency in an audit conducted after the

purchases.

(c) Information in the report under this section shall be

included with the exception reports provided under Section

122.016.

(d) The commission shall post the reports required by Subsection

(a)(2) on the commission's website.

(e) The council shall review the information contained in the

reports under this section and Sections 122.012 and 122.016. The

commission shall assist the council in reviewing and analyzing

the reports in order to improve state agency compliance with this

chapter.

Added by Acts 2001, 77th Leg., ch. 1304, Sec. 4, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 132, Sec. 7, eff.

Sept. 1, 2003.

Sec. 122.010. COOPERATION WITH DEPARTMENT OF CRIMINAL JUSTICE.

The council may cooperate with the Texas Department of Criminal

Justice to accomplish the purposes of this chapter and to

contribute to the economy of state government. The council and

the department may enter into contractual agreements, cooperative

working relationships, or other arrangements necessary for

effective coordination and the realization of the objectives of

both entities.

Amended by Acts 1995, 74th Leg., ch. 460, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.119, eff. September 1, 2009.

Sec. 122.011. CORRELATION WITH RELATED FEDERAL PROGRAMS. The

council may adopt procedures, practices, and standards used for

federal programs similar to the state program established in this

chapter.

Amended by Acts 1995, 74th Leg., ch. 460, Sec. 1, eff. Sept. 1,

1995.

Sec. 122.012. DUTIES OF COMMISSION; INTERAGENCY COOPERATION.

(a) The commission shall provide legal and other necessary

support to the council in accordance with legislative

appropriation. The commission shall assign an upper-level

management employee to ensure that the commission meets the

requirements of this chapter.

(b) State agencies responsible for the provision of

rehabilitation and related services to persons with disabilities

shall cooperate with the council in the operation of the program.

The Texas Commission for the Blind, the Texas Rehabilitation

Commission, and other state human services agencies responsible

for assisting persons with disabilities may, through written

agreements or interagency contracts, provide space, storage,

logistical support, consultation, expert services, communications

services, or financial assistance with respect to any function or

responsibility of the council.

(c) The commission or a state agency may not assume the

marketing or fiscal responsibility for the expense of marketing

the products and services of persons with disabilities under the

program.

(d) The commission shall include the programs administered under

this chapter in the commission's procurement policy manuals.

(e) After any audit or review the commission conducts with

regard to state agency compliance with purchasing laws and

procedures, the commission shall report to the council a state

agency that is not complying with this chapter.

Amended by Acts 1995, 74th Leg., ch. 460, Sec. 1, eff. Sept. 1,

1995; Acts 2001, 77th Leg., ch. 1304, Sec. 5, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 132, Sec. 8, eff. Sept. 1, 2003.

Sec. 122.013. RULES. (a) The council shall adopt rules for the

implementation, extension, administration, or improvement of the

program authorized by this chapter in accordance with Chapter

2001, Government Code.

(b) The commission shall provide legal support to assist the

council in adopting rules under this section.

(c) The council shall adopt rules to:

(1) address possible conflicts of interest for central nonprofit

agencies and community rehabilitation programs;

(2) establish a process for the certification of community

rehabilitation programs;

(3) establish a minimum percentage of disabled labor an

organization must employ to be considered a community

rehabilitation program under this chapter; and

(4) define the terms "value-added" and "direct labor" for

products manufactured and services provided that are offered for

sale under this chapter.

Amended by Acts 1995, 74th Leg., ch. 460, Sec. 1, eff. Sept. 1,

1995; Acts 2001, 77th Leg., ch. 1304, Sec. 6, eff. Sept. 1, 2001.

Sec. 122.014. PRODUCT SPECIFICATIONS. Except as otherwise

provided by this section, a product manufactured for sale through

the commission to any office, department, institution, or agency

of the state under this chapter shall be manufactured or produced

according to specifications developed by the commission. If the

commission has not adopted specifications for a particular

product, the production shall be based on commercial or federal

specifications in current use by industry for the manufacture of

the product for sale to the state.

Amended by Acts 1995, 74th Leg., ch. 460, Sec. 1, eff. Sept. 1,

1995.

Sec. 122.015. DETERMINATIONS OF FAIR MARKET VALUE. (a) In

determining the fair market value of products or services offered

for sale under this chapter, the subcommittee established under

Section 122.007(b) and the council shall give due consideration

to the following type of factors:

(1) to the extent applicable, the amounts being paid for similar

articles in similar quantities by federal agencies purchasing the

products or services under the authorized federal program of like

effect to the state program authorized by this chapter;

(2) the amounts which private business would pay for similar

products or services in similar quantities if purchasing from a

reputable corporation engaged in the business of selling similar

products or services;

(3) to the extent applicable, the amount paid by the state in

any recent purchases of similar products or services in similar

quantities, making due allowance for general inflationary or

deflationary trends;

(4) the actual cost of manufacturing the product or performing a

service at a community rehabilitation program offering employment

services on or off premises to persons with disabilities, with

adequate weight to be given to legal and moral imperatives to pay

workers with disabilities equitable wages; and

(5) the usual, customary, and reasonable costs of manufacturing,

marketing, and distribution.

(b) The actual cost of manufacturing a product or performing a

service consists of costs directly associated with a contract and

includes costs for labor, raw materials used in the production of

the product, storage, and delivery. Actual costs do not include a

cost associated with an individual's preparation to perform the

work activity.

(c) The fair market value of a product or service, determined

after consideration of relevant factors of the foregoing type,

may not be excessive or unreasonable.

Amended by Acts 1995, 74th Leg., ch. 460, Sec. 1, eff. Sept. 1,

1995.

Sec. 122.016. EXCEPTIONS. (a) Exceptions from the operation of

the mandatory provisions of Section 122.014 may be made in any

case where:

(1) under the rules of the commission, the product or service so

produced or provided does not meet the reasonable requirements of

the office, department, institution, or agency; or

(2) the requisitions made cannot be reasonably complied with

through provision of products or services produced by persons

with disabilities.

(b) Each month, the commission shall provide the council with a

list of all items purchased under the exception provided by

Subsection (a) of this section. The council shall adopt the form

in which the list is to be provided and may require the list to

include the date of requisition, the type of product or service

requested, the reason for purchase under the exception, and any

other information that the council considers relevant to a

determination of why the product or service was not purchased in

accordance with Section 122.014.

(c) No office, department, institution, or agency may evade the

intent of this section by slight variations from standards

adopted by the commission, when the products or services produced

or provided by persons with disabilities, in accordance with

established standards, are reasonably adapted to the actual needs

of the office, department, institution, or agency.

Amended by Acts 1995, 74th Leg., ch. 460, Sec. 1, eff. Sept. 1,

1995.

Sec. 122.017. PROCUREMENT FOR POLITICAL SUBDIVISIONS. A product

manufactured for sale to a political subdivision of this state or

an office or department thereof shall be manufactured or produced

according to specifications developed by the purchaser. A

political subdivision of this state may purchase products or

services for its use from private businesses through its

authorized purchasing procedures, but may substitute equivalent

products or services produced by persons with disabilities under

the provisions of this chapter. Nothing in this chapter shall be

construed to require a nonprofit agency for persons with

disabilities to engage in competitive bidding.

Amended by Acts 1995, 74th Leg., ch. 460, Sec. 1, eff. Sept. 1,

1995.

Sec. 122.018. POLITICAL SUBDIVISIONS EXCLUDED. There are

excluded from the mandatory application of this chapter the

political subdivisions of the state that are not covered by Title

V of the Federal Rehabilitation Act of 1973, as amended (29 U.S.

Code Sections 790 through 794). This chapter does not prohibit a

political subdivision from acting as a willing buyer outside a

bid system.

Added by Acts 1983, 68th Leg., p. 2953, ch. 504, Sec. 6, eff.

Sept. 1, 1983. Amended by Acts 1995, 74th Leg., ch. 460, Sec. 1,

eff. Sept. 1, 1995.

Sec. 122.019. CENTRAL NONPROFIT AGENCY. (a) The council may

select and contract with one or more central nonprofit agencies

through a request for proposals for a period not to exceed five

years. Once the selection process is completed, the council shall

contract with a central nonprofit agency to:

(1) recruit and assist community rehabilitation programs in

developing and submitting applications for the selection of

suitable products and services;

(2) facilitate the distribution of orders among community

rehabilitation programs;

(3) manage and coordinate the day-to-day operation of the

program, including the general administration of contracts with

community rehabilitation programs;

(4) promote increased supported employment opportunities for

persons with disabilities; and

(5) recruit and assist qualified nonprofit organizations that

are managed by members of racial minorities, women, or persons

with disabilities and that are in the process of qualifying as

community rehabilitation programs.

(b) The services of a central nonprofit agency may include

marketing and marketing support services, such as:

(1) assistance to community rehabilitation programs regarding

solicitation and negotiation of contracts;

(2) direct marketing of products and services to consumers;

(3) research and development of products and services;

(4) public relations activities to promote the program;

(5) customer relations;

(6) education and training;

(7) accounting services related to purchase orders, invoices,

and payments to community rehabilitation programs; and

(8) other duties designated by the council.

(c) Each year, the council shall review services provided by a

central nonprofit agency and the revenues required to accomplish

the program to determine whether each agency's performance

complies with contractual specifications. Not later than the 60th

day before the review, the council shall publish in the Texas

Register a request for comment on the services of a central

nonprofit agency that participates in community rehabilitation

programs.

(d) At least once during each five-year period, the council may

review and renegotiate the contract with a central nonprofit

agency. Not later than the 60th day before the date the council

adopts or renews a contract, the council shall publish notice of

the proposed contract in the Texas Register.

(e) The maximum management fee rate charged by a central

nonprofit agency for its services must be computed as a

percentage of the selling price of the product or the contract

price of a service, must be included in the selling price or

contract price, and must be paid at the time of sale. The

management fee rate must be approved by the council and must be

reviewed on an annual basis.

(f) A percentage of the management fee described by Subsection

(e) shall be paid to the council and is subject to Section

122.023. The percentage shall be set by the council in the amount

necessary to reimburse the general revenue fund for direct and

reasonable costs incurred by the commission, the council, and the

council staff in administering the council's duties under this

chapter.

(g) The council may terminate a contract with a central

nonprofit agency if:

(1) the council finds substantial evidence of the central

nonprofit agency's noncompliance with contractual obligations;

and

(2) the council has provided at least 30 days' notice to the

central nonprofit agency of the termination of the contract.

(h) The council may request an audit by the state auditor of:

(1) the management fee set by a central nonprofit agency; or

(2) the financial condition of a central nonprofit agency.

(i) A person may not operate a community rehabilitation program

and at the same time contract with the council as a central

nonprofit agency.

Amended by Acts 1995, 74th Leg., ch. 460, Sec. 1, eff. Sept. 1,

1995; Acts 2001, 77th Leg., ch. 1304, Sec. 7, eff. Sept. 1, 2001.

Sec. 122.020. CONSUMER INFORMATION; COMPLAINTS. (a) The

council shall prepare information of consumer interest describing

the activities of the council and describing the council's

procedures by which consumer complaints are filed with and

resolved by the council. The council shall make the information

available to the general public and appropriate state agencies.

(b) The council shall keep an information file about each

complaint filed with the council. The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the council;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

council closed the file without taking action other than to

investigate the complaint.

(c) If a written complaint is filed with the council, the

council, at least as frequently as quarterly and until final

disposition of the complaint, shall notify the parties to the

complaint of the status of the complaint unless the notice would

jeopardize an undercover investigation.

(d) The council shall provide to the person filing the complaint

and to each person who is a subject of the complaint a copy of

the council's policies and procedures relating to complaint

investigation and resolution.

Added by Acts 1995, 74th Leg., ch. 460, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 132, Sec. 9, eff.

Sept. 1, 2003.

Sec. 122.0205. ALTERNATIVE DISPUTE RESOLUTION. (a) A dispute

between the council and a central nonprofit agency or a community

rehabilitation program shall first be submitted to alternative

dispute resolution.

(b) This section does not constitute authorization to sue and

does not modify the remedies available under other law.

(c) This section does not limit the council's ability to request

opinions from the attorney general.

Added by Acts 2001, 77th Leg., ch. 1304, Sec. 8, eff. Sept. 1,

2001.

Sec. 122.0206. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION PROCEDURES. (a) The council shall develop and

implement a policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of council rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the council's jurisdiction.

(b) The council's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

Added by Acts 2003, 78th Leg., ch. 132, Sec. 10, eff. Sept. 1,

2003.

Sec. 122.021. PUBLIC TESTIMONY AND ACCESS. (a) The council

shall develop and implement policies that provide the public with

a reasonable opportunity to appear before the council and to

speak on any issue under the jurisdiction of the council.

(b) The council shall comply with federal and state laws related

to program and facility accessibility. The council shall also

prepare and maintain a written plan that describes how a person

who does not speak English can be provided reasonable access to

the council's programs and services.

Added by Acts 1995, 74th Leg., ch. 460, Sec. 1, eff. Sept. 1,

1995.

Sec. 122.0215. ACCESS TO INFORMATION AND RECORDS; INSPECTION.

(a) The council and the council's staff may access financial or

other information and records from a central nonprofit agency or

a community rehabilitation program if the council determines the

information and records are necessary for the effective

administration of this chapter and rules adopted under this

chapter.

(b) Information and records must be obtained under Subsection

(a) in recognition of the privacy interest of persons employed by

central nonprofit agencies or community rehabilitation programs.

The information and records may not be released or made public on

subpoena or otherwise, except that release may be made:

(1) for statistical purposes, but only if a person is not

identified;

(2) with the consent of each person identified in the

information released; or

(3) regarding a compensation package of any central nonprofit

agency employee or subcontractor if determined by the council to

be relevant to the administration of this chapter.

(c) The council shall adopt rules establishing procedures to

ensure that the information and records maintained by the council

under this chapter are kept confidential and protected from

release to unauthorized persons.

(d) The council or a central nonprofit agency at the council's

direction may inspect a community rehabilitation program for

compliance with certification criteria established under Sections

122.003(j) and 122.013(c). The committee designated under Section

122.003(j) shall review the inspection results and recommend

appropriate action to the council.

Added by Acts 2001, 77th Leg., ch. 1304, Sec. 9, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 132, Sec. 11, 12, eff.

Sept. 1, 2003.

Sec. 122.022. REPORTS. (a) On or before November 1 of each

year, the council shall file with the governor and the presiding

officer of each house of the legislature a complete and detailed

written report accounting for all funds received and disbursed by

the council during the preceding year. The annual report must

meet the reporting requirements applicable to financial reporting

provided in the General Appropriations Act.

(b) The report submitted under this section must include:

(1) the number of persons with disabilities, according to their

type of disability, who are employed in community rehabilitation

programs participating in the programs established by this

chapter or who are employed by businesses or workshops that

receive supportive employment from community rehabilitation

programs;

(2) the amount of annual wages paid to a person participating in

the program;

(3) a summary of the sale of products offered by a community

rehabilitation program;

(4) a list of products and services offered by a community

rehabilitation program;

(5) the geographic distribution of the community rehabilitation

programs;

(6) the number of nondisabled workers who are employed in

community rehabilitation programs under this chapter; and

(7) the average and range of weekly earnings for disabled and

nondisabled workers who are employed in community rehabilitation

programs under this chapter.

Added by Acts 1995, 74th Leg., ch. 460, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1995, 74th Leg., ch. 693, Sec. 14, eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1304, Sec. 10, eff.

Sept. 1, 2001.

Sec. 122.023. COUNCIL FUNDS. All money paid to the council

under this chapter is subject to Subchapter F, Chapter 404,

Government Code.

Added by Acts 1995, 74th Leg., ch. 460, Sec. 1, eff. Sept. 1,

1995.

Sec. 122.024. STRATEGIC PLAN; FINAL OPERATING PLAN. The council

shall prepare an agency strategic plan and a final operating plan

as required by Subchapter E, Chapter 2054, Government Code.

Added by Acts 1995, 74th Leg., ch. 460, Sec. 1, eff. Sept. 1,

1995.

Sec. 122.025. OPEN MEETINGS; ADMINISTRATIVE PROCEDURE. The

council is subject to Chapters 551 and 2001, Government Code.

Added by Acts 1995, 74th Leg., ch. 460, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(63),

(81).

Sec. 122.026. APPLICATION OF OTHER LAW. Chapters 252, 262, and

271, Local Government Code, do not supersede this chapter.

Added by Acts 1995, 74th Leg., ch. 746, Sec. 10, eff. Aug. 28,

1995. Renumbered from Human Resources Code Sec. 122.020 by Acts

1997, 75th Leg., ch. 165, Sec. 31.01(62), eff. Sept. 1, 1997.

Sec. 122.027. TECHNOLOGY POLICY. The council shall develop and

implement a policy requiring the staff of the council or a

central nonprofit agency to research and propose appropriate

technological solutions to improve the council's ability to

perform its functions. The technological solutions must:

(1) ensure that the public is able to easily find information

about the council on the Internet;

(2) ensure that persons who want to use the council's services

are able to:

(A) interact with the council through the Internet; and

(B) access any service that can be provided effectively through

the Internet; and

(3) be cost-effective and developed through the council's

planning processes.

Added by Acts 2003, 78th Leg., ch. 132, Sec. 13, eff. Sept. 1,

2003.

Sec. 122.028. PROGRAM PROMOTION. The council shall establish

procedures for the promotion of the program administered under

this chapter.

Added by Acts 2003, 78th Leg., ch. 132, Sec. 14, eff. Sept. 1,

2003.

Sec. 122.029. DUTIES OF STATE AUDITOR. (a) As part of an audit

of a state agency authorized under Section 2161.123, Government

Code, the state auditor shall:

(1) conduct an audit of a state agency for compliance with this

chapter; and

(2) report to the council a state agency that is not complying

with this chapter.

(b) If the state auditor reports to the council that a state

agency is not complying with this chapter, the council shall

assist the agency in complying.

Added by Acts 2003, 78th Leg., ch. 132, Sec. 15, eff. Sept. 1,

2003.

Sec. 122.030. MANAGEMENT FEE RATE; REVIEW PROCESS. (a) The

council shall develop a formal review process for the annual

review conducted under Section 122.019(e). The review process

must include:

(1) notice to affected parties, including community

rehabilitation programs;

(2) solicitation of public comment; and

(3) documentation provided by a central nonprofit agency in

support of a proposed management fee rate change.

(b) Before making a decision relating to the management fee

rate, the council shall consider:

(1) any public comment received;

(2) documentation provided by a central nonprofit agency; and

(3) any documentation provided by a community rehabilitation

program or the public.

(c) The council shall adopt rules to implement this section.

Added by Acts 2003, 78th Leg., ch. 132, Sec. 16, eff. Sept. 1,

2003.



CHAPTER 123. COMMUNITY HOMES FOR DISABLED PERSONS LOCATION ACT

HUMAN RESOURCES CODE

TITLE 8. RIGHTS AND RESPONSIBILITIES OF PERSONS WITH DISABILITIES

CHAPTER 123. COMMUNITY HOMES FOR DISABLED PERSONS LOCATION ACT

Sec. 123.001. SHORT TITLE. This chapter may be cited as the

Community Homes for Disabled Persons Location Act.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 12.01(a), eff. Aug.

26, 1991.

Sec. 123.002. DEFINITION. In this chapter, "person with a

disability" means a person whose ability to care for himself,

perform manual tasks, learn, work, walk, see, hear, speak, or

breathe is substantially limited because the person has:

(1) an orthopedic, visual, speech, or hearing impairment;

(2) Alzheimer's disease;

(3) pre-senile dementia;

(4) cerebral palsy;

(5) epilepsy;

(6) muscular dystrophy;

(7) multiple sclerosis;

(8) cancer;

(9) heart disease;

(10) diabetes;

(11) mental retardation;

(12) autism; or

(13) emotional illness.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 12.01(a), eff. Aug.

26, 1991.

Sec. 123.003. ZONING AND RESTRICTION DISCRIMINATION AGAINST

COMMUNITY HOMES PROHIBITED. (a) The use and operation of a

community home that meets the qualifications imposed under this

chapter is a use by right that is authorized in any district

zoned as residential.

(b) A restriction, reservation, exception, or other provision in

an instrument created or amended on or after September 1, 1985,

that relates to the transfer, sale, lease, or use of property may

not prohibit the use of the property as a community home.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 12.01(a), eff. Aug.

26, 1991.

Sec. 123.004. QUALIFICATION AS COMMUNITY HOME. To qualify as a

community home, an entity must comply with Sections 123.005

through 123.008 and be:

(1) a community-based residential home operated by:

(A) the Texas Department of Mental Health and Mental

Retardation;

(B) a community center organized under Subchapter A, Chapter

534, Health and Safety Code, that provides services to persons

with disabilities;

(C) an entity subject to the Texas Non-Profit Corporation Act

(Article 1396-1.01 et seq., Vernon's Texas Civil Statutes); or

(D) an entity certified by the Texas Department of Human

Services as a provider under the medical assistance program

serving persons in intermediate care facilities for persons with

mental retardation; or

(2) an assisted living facility licensed under Chapter 247,

Health and Safety Code, provided that the exterior structure

retains compatibility with the surrounding residential dwellings.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 12.01(a), eff. Aug.

26, 1991. Amended by Acts 1997, 75th Leg., ch. 491, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 233, Sec. 6, eff. Sept.

1, 1999.

Sec. 123.005. REQUIRED SERVICES. A community home shall provide

the following services to persons with disabilities who reside in

the home:

(1) food and shelter;

(2) personal guidance;

(3) care;

(4) habilitation services; and

(5) supervision.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 12.01(a), eff. Aug.

26, 1991.

Sec. 123.006. LIMITATION ON NUMBER OF RESIDENTS. (a) Not more

than six persons with disabilities and two supervisors may reside

in a community home at the same time.

(b) The limitation on the number of persons with disabilities

applies regardless of the legal relationship of those persons to

one another.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 12.01(a), eff. Aug.

26, 1991.

Sec. 123.007. LICENSING REQUIREMENTS. A community home must

meet all applicable licensing requirements.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 12.01(a), eff. Aug.

26, 1991.

Sec. 123.008. LOCATION REQUIREMENT. A community home may not be

established within one-half mile of an existing community home.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 12.01(a), eff. Aug.

26, 1991.

Sec. 123.009. LIMITATION ON NUMBER OF MOTOR VEHICLES. Except as

otherwise provided by municipal ordinance, the residents of a

community home may not keep for the use of the residents of the

home, either on the premises of the home or on a public

right-of-way adjacent to the home, motor vehicles in numbers that

exceed the number of bedrooms in the home.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 12.01(a), eff. Aug.

26, 1991.

Sec. 123.010. ENSURING THE SAFETY OF RESIDENTS. The Texas

Department of Mental Health and Mental Retardation shall make

every reasonable effort to ensure the safety of community home

residents and the residents of a neighborhood that is affected by

the location of a community home.

Added by Acts 1993, 73rd Leg., ch. 646, Sec. 14, eff. Aug. 30,

1993.






TITLE 9. HEALTH AND HUMAN SERVICES

CHAPTER 131. HEALTH AND HUMAN SERVICES OFFICE OF COMMUNITY TRANSPORTATION SERVICES

HUMAN RESOURCES CODE

TITLE 9. HEALTH AND HUMAN SERVICES

CHAPTER 131. HEALTH AND HUMAN SERVICES OFFICE OF COMMUNITY

TRANSPORTATION SERVICES

Sec. 131.001. OFFICE. The Health and Human Services Office of

Community Transportation Services is in the Health and Human

Services Commission.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 7.01(a), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 526, Sec. 3, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1460, Sec. 6.01, eff.

Sept. 1, 1999.

Sec. 131.002. DEFINITIONS. In this chapter:

(1) "Commissioner" means the commissioner of health and human

services.

(2) "Health and human services agency" has the meaning assigned

by Section 531.001, Government Code.

(3) "Office" means the Health and Human Services Office of

Community Transportation Services.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 6.01, eff. Sept. 1,

1999.

Sec. 131.003. POWERS AND DUTIES. (a) The office, with

assistance from the commissioner, shall:

(1) collect data on health and human services client

transportation needs, services, and expenditures;

(2) create a statewide coordination plan regarding a system of

transportation for clients of health and human services agencies

that provides for coordinated, community-based services,

including the designation of local transportation coordinators;

(3) establish a standardized system of reporting and accounting

to be used by all health and human services agencies providing

client transportation, and ensure that information reported under

that system is available through the Texas Information and

Referral Network;

(4) maximize federal funds for client transportation through the

use of available state funds for matching purposes and the

possible use of oil overcharge money and planning funds available

through the federal department of transportation;

(5) evaluate the effectiveness of pooling client transportation

resources for capital acquisition and the joint purchase of

liability insurance;

(6) assist state agencies in coordinating transportation

resources;

(7) ensure coordination between the office and the Texas

Department of Transportation with regard to the use of funds

received by the department under 49 U.S.C. Section 1612(b)(1);

(8) examine the feasibility of consolidating all funding for

health and human services client transportation and creating a

transportation system through which clients of a state or local

agency or program could be matched with the most cost-effective

and appropriate transportation services for their needs,

including, to the extent practicable, use of private, nonprofit

entities that provide services at little or no cost beyond

reimbursement for insurance, fuel, mileage, or other expenses

that might deter the entities from otherwise providing services;

(9) evaluate the use of existing computer software for use at

the local level in client transportation services; and

(10) review the feasibility of taking medical care to those in

need, including the use of mobile clinics, and review the

possibility of using federal highway funds for those

transportation needs.

(b) The office shall coordinate with the Health and Human

Services Commission and health and human services agencies in

implementing the goals listed in Section 531.022(c), Government

Code. The office shall report its findings and proposals to the

governor, the Legislative Budget Board, the secretary of state,

and the commissioner not later than September 1 of each

even-numbered year.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 7.01(a), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 526, Sec. 3, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 693, Sec. 15, eff. Sept.

1, 1995. Renumbered from Sec. 131.002 and amended by Acts 1999,

76th Leg., ch. 1460, Sec. 6.01, eff. Sept. 1, 1999.

Sec. 131.004. OFFICE STAFF. The commissioner shall employ staff

needed to carry out the duties of the office.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 7.01(a), eff. Aug.

30, 1993. Amended by Acts 1995, 74th Leg., ch. 526, Sec. 3, eff.

Sept. 1, 1995. Renumbered from Sec. 131.003 and amended by Acts

1999, 76th Leg., ch. 1460, Sec. 6.01, eff. Sept. 1, 1999.

Sec. 131.005. REPORTING AND ACCOUNTING SYSTEM. Each health and

human services agency that provides, purchases, or otherwise

funds transportation services for clients shall:

(1) comply with the standardized system of reporting and

accounting established by the office under Section 131.003(a)(3);

(2) make any changes to agency data collection systems that are

necessary to enable the agency to comply with the standardized

system; and

(3) not later than August 31 of each year, submit to the office

a report relating to transportation services that complies with

the standardized system.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 6.01, eff. Sept. 1,

1999.

Sec. 131.006. IMPLEMENTATION OF STATEWIDE COORDINATION PLAN. In

order to implement the statewide coordination plan created by the

office under Section 131.003(a)(2), the office shall:

(1) review rules, policies, contracts, grants, and funding

mechanisms relating to transportation services of each health and

human services agency that provides, purchases, or otherwise

funds transportation services for clients to determine whether

the rules, policies, contracts, grants, and funding mechanisms

are consistent with the plan;

(2) make recommendations for revisions to rules, policies,

contracts, grants, and funding mechanisms determined under

Subdivision (1) to be inconsistent with the plan; and

(3) not later than September 30 of each even-numbered year,

submit a report by electronic mail and by hand delivery to the

governor, the secretary of state, the Legislative Budget Board,

and the commissioner relating to the results of the review

conducted by the office under this section.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 6.01, eff. Sept. 1,

1999.

Sec. 131.007. ADVISORY COMMITTEE ON COORDINATED TRANSPORTATION.

The office may create an advisory committee consisting of

representatives of state agencies, transportation agencies, and

nonprofit consumer groups.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 6.01, eff. Sept. 1,

1999.

Sec. 131.008. MEMORANDUM OF UNDERSTANDING. (a) The Health and

Human Services Commission and the Texas Department of

Transportation shall enter into a memorandum of understanding

relating to functions performed by each agency that relate to the

duties of the office.

(b) The agencies shall include provisions in the memorandum of

understanding necessary to ensure that the agencies do not have

duplicative authority, responsibilities, or activities in the

area of transportation services for clients of health and human

services agencies. Specifically, the memorandum of understanding

must include the following provisions:

(1) an acknowledgement that the data collection and analysis

activities of the office and the Health and Human Services

Commission are comprehensive in scope, with the goal of

developing a statewide coordination plan for the provision of

transportation services for clients of health and human services

agencies;

(2) an acknowledgement that the data collection and analysis

activities of the Texas Department of Transportation are focused

on providing more accurate social service contracting information

to transit providers;

(3) a requirement that the Texas Department of Transportation

participate and assist in the collection of information about

transportation service funding from local social service

providers and make any database with that information available

to the Health and Human Services Commission; and

(4) a requirement that the Health and Human Services Commission:

(A) develop standardized reporting methods for health and human

services agencies and social service providers to use when

reporting information about transportation services, funding,

contracting, and all other information needed to develop a

statewide coordination plan for transportation services; and

(B) make the information collected under Paragraph (A) available

to the Texas Department of Transportation.

Added by Acts 1999, 76th Leg., ch. 1460, Sec. 6.01, eff. Sept. 1,

1999.



CHAPTER 132. FACILITATION OF DELIVERY OF HEALTH AND HUMAN SERVICES

HUMAN RESOURCES CODE

TITLE 9. HEALTH AND HUMAN SERVICES

CHAPTER 132. FACILITATION OF DELIVERY OF HEALTH AND HUMAN

SERVICES

Sec. 132.001. GOVERNOR'S AGENDA. (a) The governor shall

establish an agenda that addresses needed adjustments in federal

legislation, agency rules and regulations, programs, and policies

that affect:

(1) health and human services delivery;

(2) client and provider eligibility;

(3) administration; and

(4) funding.

(b) The governor shall develop and amend the agenda in

conjunction and cooperation with federal and state elected

officials, state agency staff, and executive directors of state

agencies providing health and human services programs.

(c) The agenda must include:

(1) a list of specific issues of federal law or policy

identified and ranked by health and human services agencies;

(2) impact statements concerning the needed adjustments to

federal law or policy;

(3) a discussion of fiscal matters concerning each ranked issue;

and

(4) specific recommendations for changes in federal law or

policy.

(d) The governor shall submit the agenda to the Texas

congressional delegation and to the Office of State-Federal

Relations and shall annually amend the agenda and rank agenda

items. The agenda must identify issues of federal law, rules and

regulations, or programs of common concern to different state

agencies and programs.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.114(a), eff. Sept.

1, 1995.

Sec. 132.002. EXPANSION OF CLIENT ELIGIBILITY SCREENING AND

DETERMINATION. (a) Based on a cost-benefit analysis, the Texas

Department of Human Services, where feasible, shall relocate an

employee with the ability to certify eligibility for financial

and medical programs to an office or facility that would enhance

client access.

(b) Based on a cost-benefit analysis, the Health and Human

Services Commission shall coordinate the expansion and use of

integrated eligibility screening instruments and the relocation

of state employees on a timetable determined by the commission.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.114(a), eff. Sept.

1, 1995.

Sec. 132.003. LOCATION OF OFFICES AND FACILITIES. (a) As

leases on office space expire, the Health and Human Services

Commission shall determine the needs for space and the location

of offices of the health and human services agencies to enable

the commission to achieve a cost-effective, one-stop or service

center method of service delivery.

(b) In this section, "health and human services agencies"

includes the:

(1) Interagency Council on Early Childhood Intervention

Services;

(2) Texas Department on Aging;

(3) Texas Commission on Alcohol and Drug Abuse;

(4) Texas Commission for the Blind;

(5) Texas Commission for the Deaf and Hard of Hearing;

(6) Texas Department of Health;

(7) Texas Department of Human Services;

(8) Texas Department of Mental Health and Mental Retardation;

(9) Texas Rehabilitation Commission; and

(10) Department of Protective and Regulatory Services.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 8.114(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 21.06,

21.07(a), eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 53, Sec.

3, eff. Sept. 1, 2001.



CHAPTER 134. INTERAGENCY COUNCIL FOR GENETIC SERVICES

HUMAN RESOURCES CODE

TITLE 9. HEALTH AND HUMAN SERVICES

CHAPTER 134. INTERAGENCY COUNCIL FOR GENETIC SERVICES

Sec. 134.001. INTERAGENCY COUNCIL FOR GENETIC SERVICES. (a)

The Interagency Council for Genetic Services is established.

(b) The council consists of:

(1) a representative of the Texas Department of Mental Health

and Mental Retardation, appointed by the commissioner of mental

health and mental retardation;

(2) a representative of the Texas Department of Health,

appointed by the commissioner of health;

(3) a representative of the Texas Department of Insurance,

appointed by the commissioner of insurance;

(4) a representative of The University of Texas health science

centers, appointed by the chancellor of The University of Texas

System;

(5) a representative of the public and private entities that

contract with the Texas Department of Health to provide genetic

services, elected from their membership; and

(6) two consumers of genetic services, family members of

consumers of genetic services, or representatives of consumer

groups related to the provision of genetic services, appointed by

the governor.

(c) The members provided for by Subdivisions (5) and (6) of

Subsection (b) of this section serve two-year terms and may be

reappointed or reelected for subsequent terms. A representative

of the Texas Department of Mental Health and Mental Retardation,

Texas Department of Health, Texas Department of Insurance, or The

University of Texas health science centers serves at the pleasure

of his respective commissioner or chancellor or until termination

of his employment with the entity he represents.

(d) The members of the council shall annually elect one member

to serve as chairperson.

(e) The council shall meet at least quarterly. Any actions taken

by the council must be approved by a majority vote of the members

present.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 8.01, eff. Sept. 1,

1987. Amended by Acts 1999, 76th Leg., ch. 1217, Sec. 1, eff.

Sept. 1, 1999.

Sec. 134.002. RULES. A state agency that is a member of the

council shall work in coordination with the council when

initiating, considering, or proposing a rule relating to human

genetics or human genetic services.

Added by Acts 1999, 76th Leg., ch. 1217, Sec. 3, eff. Sept. 1,

1999.

Sec. 134.003. STAFF. (a) The council may select and use lay

and professional advisors as necessary.

(b) The Texas Department of Health, Texas Department of Mental

Health and Mental Retardation, Texas Department of Insurance, and

The University of Texas health science centers shall share the

cost of providing clerical and advisory support staff to the

council.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 8.01, eff. Sept. 1,

1987. Amended by Acts 1999, 76th Leg., ch. 1217, Sec. 3, eff.

Sept. 1, 1999.

Sec. 134.004. DUTIES. The council shall:

(1) survey current resources for human genetic services in the

state;

(2) initiate a scientific evaluation of the current and future

needs for the services;

(3) develop a comparable data base among providers that will

permit the evaluation of cost-effectiveness and the value of

different human genetic services and methods of service delivery;

(4) promote a common statewide data base to study the

epidemiology of human genetic disorders;

(5) assist in coordinating statewide human genetic services for

all state residents;

(6) increase the flow of information among separate providers

and appropriation authorities;

(7) develop guidelines to monitor the provision of human genetic

services, including laboratory testing;

(8) identify state entities that serve persons who are affected

by or who are at risk of having children who are affected by

environmental genetic disorders and coordinate activities with

those agencies; and

(9) work in coordination with the state agencies named in

Sections 134.001(b)(1), (2), and (3) when the agency initiates,

considers, or proposes a rule relating to human genetics or human

genetic services.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 8.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 90, Sec. 2, eff. Sept.

1, 1989; Acts 1999, 76th Leg., ch. 1217, Sec. 4, eff. Sept. 1,

1999.

Sec. 134.0041. RESOURCE ALLOCATION PLAN. (a) The council

biennially shall develop a resource allocation plan recommending

how funds for genetic services should be spent during the next

fiscal biennium.

(b) A state agency, medical school, or other entity affected by

the plan shall cooperate with the council and shall submit to the

council any information required by the council to develop the

plan.

(c) The council shall hold public hearings to gather information

necessary to prepare the plan.

(d) The plan prepared by the council shall clearly identify the

level of financial resources needed to fully implement the plan

and the recommended service delivery system that should be used

by each state agency, medical school, or other entity that

provides genetic services and receives for those services state

funds or federal funds that are appropriated by the state.

(e) The council must approve the plan by a majority vote not

later than June 1 of each even-numbered year. The council shall

distribute the plan to each affected agency or medical school and

to each entity the council considers appropriate.

(f) The plan is advisory in nature and is to be used as a

guideline in the performance of statutory responsibilities. No

liability shall attach due to an agency's or school's decision to

deviate from the plan.

(g) A state agency or medical school affected by the plan shall

use the plan as the basis for its request for appropriations

during the next biennium unless the agency or school disagrees

with the plan. If the agency or school disagrees with the plan or

intends to deviate from the plan in its budget request, the

agency or school shall submit to the council, Legislative Budget

Board, and governor's budget office a written explanation of each

disagreement or deviation and the reason for the disagreement or

deviation. The state agency or medical school must submit the

written explanation not later than November 1 of the year in

which the plan is prepared.

Added by Acts 1989, 71st Leg., ch. 90, Sec. 5, eff. Sept. 1,

1989.

Sec. 134.005. USE OF FUNDS. (a) The council may receive any

appropriation, donation, contribution, or other funds from the

state or federal government or any other public or private source

to perform its duties under this Act. The Texas Department of

Health shall accept the funds on behalf of the council and shall

deposit any funds accepted under this subsection to the credit of

a special account in the General Revenue Fund. The department may

retain a percentage of any funds accepted on behalf of the

council to cover its costs in administering this subsection. The

percentage retained by the department shall be set at a level

agreeable to the council.

(b) If the Texas Department of Health, Texas Department of

Mental Health and Mental Retardation, Texas Department of

Insurance, or The University of Texas health science centers

receive federal funds to be used only to coordinate and plan

statewide genetic services, the department or system shall

transfer the funds to the council through the Texas Department of

Health to be used for the purposes for which the funds were

received.

(c) The council shall adopt and employ policies and methods of

financial management which are acceptable to the Texas Department

of Health.

(d) The Texas Department of Health may expend funds received on

behalf of the council under this section for the purposes of this

Act, in accordance with the recommendations from the council.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 8.01, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 90, Sec. 3, eff. Sept.

1, 1989; Acts 1999, 76th Leg., ch. 1217, Sec. 5, eff. Sept. 1,

1999.

Sec. 134.006. ANNUAL REPORTS. The council shall annually submit

a progress report to the boards of the Texas Department of Health

and the Texas Department of Mental Health and Mental Retardation,

to the commissioner of the Texas Department of Insurance, and to

the board of regents of The University of Texas System.

Added by Acts 1987, 70th Leg., ch. 956, Sec. 8.01, eff. Sept. 1,

1987. Amended by Acts 1999, 76th Leg., ch. 1217, Sec. 6, eff.

Sept. 1, 1999.



CHAPTER 136. TEXAS COMMUNITY HEALTH CENTER REVOLVING LOAN FUND

HUMAN RESOURCES CODE

TITLE 9. HEALTH AND HUMAN SERVICES

CHAPTER 136. TEXAS COMMUNITY HEALTH CENTER REVOLVING LOAN FUND

Sec. 136.001. PURPOSE. The legislature finds that:

(1) community health centers play a significant role in the

delivery of medical care and related services to the residents of

this state who cannot afford health insurance;

(2) community health centers are a cost-effective way to provide

primary and preventive health care to populations lacking quality

health care by reducing hospitalizations and the inappropriate

use of emergency rooms;

(3) the financing sources available for the capital needs of

community health centers, such as buildings and equipment, are

inadequate; and

(4) increasing community health centers' access to capital would

benefit residents of this state in poor and underserved

communities and foreign-born residents who are uninsured, by

providing greater access to primary care and preventive health

services and by targeting the common health problems of these

residents.

Added by Acts 2001, 77th Leg., ch. 878, Sec. 1, eff. Sept. 1,

2001.

Sec. 136.002. DEFINITIONS. In this chapter:

(1) "Community health center" means a nonprofit corporation in

this state that:

(A) provides required primary health services, including:

(i) basic health services;

(ii) referrals to providers of medical services;

(iii) patient case management services;

(iv) outreach; and

(v) patient education; and

(B) has a governing board that:

(i) is composed of individuals, a majority of whom are being

served by the community health centers; and

(ii) represents the individuals being served by the community

health center.

(2) "Commission" means the Health and Human Services Commission.

(3) "Development corporation" means a nonprofit corporation

that:

(A) provides revolving loan funds to community health centers;

(B) accepts gifts and grants;

(C) seeks funding from various government and private sources;

and

(D) associates with a broad-based organization serving community

health centers.

(4) "Fund" means the community health center revolving loan fund

established by this chapter.

(5) "Program" means the loan program authorized by this chapter.

Added by Acts 2001, 77th Leg., ch. 878, Sec. 1, eff. Sept. 1,

2001.

Sec. 136.003. TRUST FUND. (a) The community health center

revolving loan fund is a trust fund outside the state treasury

held by a financial institution and administered by the

commission as trustee on behalf of community health centers in

this state.

(b) The fund is composed of:

(1) money appropriated to the fund by the legislature;

(2) gifts or grants received from public or private sources; and

(3) income from other money in the fund.

(c) The commission may accept on behalf of the fund gifts and

grants for the use and benefit of the program.

Added by Acts 2001, 77th Leg., ch. 878, Sec. 1, eff. Sept. 1,

2001.

Sec. 136.004. DEVELOPMENT CORPORATION. The commission shall

contract with and award money to a development corporation to

carry out the purposes of this chapter.

Added by Acts 2001, 77th Leg., ch. 878, Sec. 1, eff. Sept. 1,

2001.

Sec. 136.005. INVESTMENT COMMITTEE. (a) Before contracting

with a development corporation, the commission shall require the

development corporation to establish an investment committee to

approve loan requests of community health centers.

(b) The investment committee must consist of seven members as

follows:

(1) at least two members with lending experience;

(2) at least two members who receive health care services from a

community health center; and

(3) at least one member who represents the Texas Association of

Community Health Centers, Inc.

Added by Acts 2001, 77th Leg., ch. 878, Sec. 1, eff. Sept. 1,

2001.

Sec. 136.006. LOANS TO COMMUNITY HEALTH CENTERS. (a) The

development corporation may make a loan to a community health

center only with the approval of the investment committee.

(b) The development corporation shall use at least 60 percent of

the money received under the program for loans to community

health centers in existence for at least one year before the loan

date.

(c) A loan made by the development corporation may be

subordinated debt.

(d) The development corporation may make a loan under the

program through a partnership or joint investment with one or

more financial institutions or federal or state programs.

(e) Payments on community health center loans shall be made to

the development corporation. The development corporation shall

use the loan payment money received from community health centers

to make new loans as provided by this chapter.

Added by Acts 2001, 77th Leg., ch. 878, Sec. 1, eff. Sept. 1,

2001.

Sec. 136.007. SELF-FUNDING. The commission shall develop the

fund program as a revolving loan fund that will become

self-funding over the life of the program.

Added by Acts 2001, 77th Leg., ch. 878, Sec. 1, eff. Sept. 1,

2001.

Sec. 136.008. INCOME FROM LOAN. All income received on a loan

made with money received under the program is the property of the

development corporation. Income received on a loan includes the

payment of interest by a borrower and the administrative fees

assessed by the development corporation.

Added by Acts 2001, 77th Leg., ch. 878, Sec. 1, eff. Sept. 1,

2001.

Sec. 136.009. RULES. (a) The commission shall adopt rules to

administer this chapter, including rules that require:

(1) the commission to review the lending and servicing practices

of a development corporation to ensure the practices conform to

generally accepted accounting principles;

(2) an eligible community health center to enter into an

agreement with the development corporation that states the terms

of the loan made to the center;

(3) the development corporation to provide to the commission

semiannual reports giving details of the status of each loan made

under the program;

(4) the development corporation to require annual audits of

community health centers receiving loans under the program; and

(5) the commission to provide oversight of the development

corporation as necessary to qualify the development corporation

for loan guarantees from federal and state programs.

(b) Under rules adopted by the commission, the development

corporation may:

(1) make grants to eligible community health centers from money

other than money that is received from the fund and that was

derived from a legislative appropriation; or

(2) seek funds from state or federal agencies or private sources

to supplement and complement the funds received under the

program.

(c) The commission may adopt other rules as necessary to

accomplish the purposes of this chapter.

Added by Acts 2001, 77th Leg., ch. 878, Sec. 1, eff. Sept. 1,

2001.






TITLE 10. JUVENILE BOARDS, JUVENILE PROBATION DEPARTMENTS, AND FAMILY SERVICES OFFICES

CHAPTER 141. TEXAS JUVENILE PROBATION COMMISSION

HUMAN RESOURCES CODETITLE 10. JUVENILE BOARDS, JUVENILE PROBATION DEPARTMENTS, AND FAMILY SERVICES OFFICESSUBTITLE A. JUVENILE PROBATION SERVICESCHAPTER 141. TEXAS JUVENILE PROBATION COMMISSIONSUBCHAPTER A. GENERAL PROVISIONSSec. 141.001. PURPOSES. The purposes of this chapter are to:(1) make probation services available to juveniles throughout the state;(2) improve the effectiveness of juvenile probation services;(3) provide alternatives to the commitment of juveniles by providing financial aid to juvenile boards to establish and improve probation services;(4) establish uniform standards for the community-based juvenile justice system; (5) improve communications among state and local entities within the juvenile justice system; and(6) promote delinquency prevention and early intervention programs and activities for juveniles.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1394, Sec. 1, eff. Sept. 1, 1997.

Sec. 141.002. DEFINITIONS. In this chapter:(1) "Commission" means the Texas Juvenile Probation Commission.(2) "Director" means the executive director of the commission.(3) "Employee in the criminal or juvenile justice system" means:(A) a person employed as a peace officer, county or district attorney, probation officer, parole officer, or corrections officer; (B) a person employed by a court; or(C) a person employed by a public or private agency or institution to which children may be committed under the Family Code.(4) "Juvenile board" means a body established by law to provide juvenile probation services to a county.(5) "State aid" means funds allocated by the commission to a juvenile board to financially assist the board in achieving the purposes of this chapter and in conforming to the commission's standards and policies.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONSSec. 141.011. COMPOSITION OF COMMISSION. (a) The commission consists of:(1) two district court judges who sit as juvenile court judges;(2) two county judges or commissioners;(3) one chief juvenile probation officer;(4) one mental health treatment professional licensed under Subtitle B or I, Title 3, Occupations Code;(5) one educator, as that term is defined by Section 5.001, Education Code;(6) one member who represents an organization that advocates on behalf of juvenile offenders or victims of delinquent or criminal conduct; and(7) one member of the public who is not an employee in the criminal or juvenile justice system and is recognized in the community for the person's interest in youth.(b) Commission members are appointed by the governor with the advice and consent of the senate.(c) Appointments to the commission shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointees.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 318, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 3.001, eff. June 19, 2009.

For expiration of Subsections (b) and (c), see Subsection (c).Sec. 141.012. SUNSET PROVISION. (a) The Texas Juvenile Probation Commission is subject to Chapter 325, Government Code (Texas Sunset Act). Unless continued in existence as provided by that chapter, the commission is abolished and this chapter expires September 1, 2011.(b) In the review of the Texas Juvenile Probation Commission by the Sunset Advisory Commission, as required by this section, the sunset commission shall focus its review on the following:(1) the commission's compliance with Chapter 263 (S.B. 103), Acts of the 80th Legislature, Regular Session, 2007;(2) requirements placed on the agency by legislation enacted by the 81st Legislature, Regular Session, 2009, that becomes law, including implementation of programs for the diversion of youth from the Texas Youth Commission; and(3) initiatives of the commission and the Texas Youth Commission in coordinating activities and services to better integrate Texas Juvenile Probation Commission, Texas Youth Commission, and county juvenile justice functions, including joint strategic planning, the sharing of youth data across youth-serving agencies, assessment and classification of youth, and collection of data on probation outcomes.(c) In its report to the 82nd Legislature, the sunset commission may include any recommendations it considers appropriate. This subsection and Subsection (b) expire September 1, 2011.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 4.02, eff. Nov. 12, 1991; Acts 1995, 74th Leg., ch. 970, Sec. 1.02, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 318, Sec. 2, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 3.002, eff. June 19, 2009.

Sec. 141.013. PROVISIONS APPLICABLE TO JUDICIAL MEMBERS. (a) A judge's place on the commission becomes vacant when the judge ceases to hold a judicial office.(b) A district judge's service on the commission is an additional duty of office.(c) At the time of appointment to the commission, a district judge must be a presiding judge of a court designated as a juvenile court of at least one county in the district or be a district court judge in a county that has a system of rotating the juvenile court among the several district courts.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 141.014. RESTRICTIONS ON COMMISSION APPOINTMENT, MEMBERSHIP, AND EMPLOYMENT. (a) A person may not be a public member of the commission if the person or the person's spouse:(1) owns or controls, directly or indirectly, more than a 10 percent interest in a business entity or other organization regulated by or receiving money from the commission;(2) uses or receives a substantial amount of tangible goods, services, or funds from the commission, other than compensation or reimbursement authorized by law for commission membership, attendance, or expenses;(3) is registered, certified, or licensed by a regulatory agency in the field of criminal or juvenile justice; or(4) is employed by or participates in the management of a business entity or other organization regulated by or receiving money from the commission.(b) A person may not be a member of the commission and may not be a commission employee employed in a "bona fide executive, administrative, or professional capacity," as that phrase is used for purposes of establishing an exemption to the overtime provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.), if:(1) the person is an officer, employee, or paid consultant of a Texas trade association in the field of criminal or juvenile justice; or(2) the person's spouse is an officer, manager, or paid consultant of a Texas trade association in the field of criminal or juvenile justice.(c) A person may not serve as a member of the commission or act as the general counsel to the commission if the person is required to register as a lobbyist under Chapter 305, Government Code, because of the person's activities for compensation in or on behalf of a profession related to the operation of the commission.(d) In this section, "Texas trade association" means a cooperative and voluntarily joined statewide association of business or professional competitors in this state designed to assist its members and its industry or profession in dealing with mutual or professional problems and in promoting their common interest.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 3.003, eff. June 19, 2009.

Sec. 141.0145. TRAINING FOR COMMISSION MEMBERS. (a) A person who is appointed to and qualifies for office as a member of the commission may not vote, deliberate, or be counted as a member in attendance at a meeting of the commission until the person completes a training program that complies with this section.(b) The training program must provide information to the person regarding:(1) the legislation that created the commission;(2) the programs operated by the commission;(3) the roles and functions of the commission;(4) the budget of the commission;(5) the results of the most recent formal audit of the commission;(6) the requirements of law relating to open meetings, public information, administrative procedure, and conflicts of interest; and(7) any applicable ethics policies adopted by the commission or the Texas Ethics Commission.(c) A person appointed to the commission is entitled to reimbursement, as provided in the General Appropriations Act, for travel expenses incurred in attending the training program, regardless of whether the attendance at the program occurs before or after the person qualifies for office.

Added by Acts 1997, 75th Leg., ch. 318, Sec. 3, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 3.004, eff. June 19, 2009.

Sec. 141.015. TERMS. Commission members serve for staggered six-year terms, with terms expiring on August 31 of each odd-numbered year.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 141.016. OFFICERS. (a) The governor shall designate a presiding officer from among the commission members to serve in that capacity at the pleasure of the governor.(b) The chairman and vice-chairman serve two-year terms.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 318, Sec. 4, eff. Sept. 1, 1997.

Sec. 141.017. REMOVAL OF COMMISSION MEMBER. (a) It is a ground for removal from the commission if a member:(1) does not have at the time of taking office the qualifications required by Section 141.011;(2) does not maintain during service on the commission the qualifications required by Section 141.011;(3) is ineligible for membership under Section 141.014;(4) cannot, because of illness or disability, discharge the member's duties for a substantial part of the term for which the member is appointed; or(5) is absent from more than half of the regularly scheduled commission meetings that the member is eligible to attend during a calendar year unless the absence is excused by majority vote of the commission.(b) The validity of an action of the commission is not affected by the fact that it is taken when a ground for removal of a commission member exists.(c) If the director has knowledge that a potential ground for removal exists, the director shall notify the presiding officer of the commission of the potential ground. The presiding officer shall then notify the governor and the attorney general that a potential ground for removal exists. If the potential ground for removal involves the presiding officer, the director shall notify the next highest officer of the commission, who shall notify the governor and the attorney general that a potential ground for removal exists.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 318, Sec. 5, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 3.005, eff. June 19, 2009.

Sec. 141.018. REIMBURSEMENT. A commission member is not entitled to compensation for service on the commission but is entitled to reimbursement for actual and necessary expenses incurred in performing official duties as a commission member.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 141.019. MEETINGS; PUBLIC PARTICIPATION. (a) The commission shall hold regular quarterly meetings on dates set by the commission and special meetings at the call of the chairman.(b) The commission shall adopt rules regulating its proceedings.(c) The commission shall keep a public record of its decisions at its general office.(d) The commission shall adopt policies that provide the public with a reasonable opportunity to appear before the commission and to speak on any issue under the commission's jurisdiction.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 141.020. DIRECTOR AND PERSONNEL. (a) The commission shall employ a director with the approval of the governor. To be eligible for employment as the director, a person must:(1) comply with the standards required for a probation officer; and(2) have at least two years' experience in the administration and supervision of probation services.(b) The director may employ as many other employees as necessary to administer this chapter.(c) The commission may delegate to the director or to any other employee any authority given it by this chapter except the authority to adopt rules.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.147, eff. Sept. 1, 1995.

Sec. 141.021. PERSONNEL POLICIES. (a) The commission shall develop and implement policies that clearly separate the policymaking responsibilities of the commission and the management responsibilities of the director and staff of the commission.(b) The director or the director's designee shall develop an intra-agency career ladder program that addresses opportunities for mobility and advancement for employees within the commission. The program shall require intra-agency posting of all positions concurrently with any public posting.(c) The director or the director's designee shall develop a system of annual job performance evaluations that are based on documented employee performance. All merit pay for commission employees must be based on the system established under this subsection.(d) The director or the director's designee shall provide to the commission's members and employees, as often as necessary, information regarding their qualifications under this chapter and their responsibilities under applicable laws relating to standards of conduct for state officers or employees.(e) The director or the director's designee shall prepare and maintain a written policy statement to assure implementation of a program of equal employment opportunity under which all personnel transactions are made without regard to race, color, disability, sex, religion, age, or national origin. The statement must cover an annual period and be updated at least annually. The statement must include:(1) personnel policies, including policies relating to recruitment, evaluation, selection, appointment, training, and promotion of personnel, that are in compliance with requirements of Chapter 21, Labor Code;(2) a comprehensive analysis of the commission work force that meets federal and state guidelines; and(3) procedures by which a determination can be made of significant underutilization in the commission work force of all persons for whom federal or state guidelines encourage a more equitable balance and reasonable methods to appropriately address those areas of significant underutilization.(f) A policy statement adopted under Subsection (e) must cover an annual period, be updated annually and reviewed by the Commission on Human Rights for compliance with Subsection (e)(1), and shall be filed with the governor. The governor shall furnish a biennial report to the legislature based on the information in the policy statement. The report may be made separately or as a part of other biennial reports made to the legislature.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 318, Sec. 6, eff. Sept. 1, 1997.

Sec. 141.022. ADVISORY COUNCIL ON JUVENILE SERVICES. (a) The advisory council on juvenile services consists of:(1) two juvenile court judges, appointed by the commission;(2) three juvenile probation officers, appointed by the commission;(3) two citizens who are knowledgeable of juvenile services, appointed by the commission;(4) the executive commissioner of the Texas Youth Commission or the commissioner's designee;(5) the commissioner of education or the commissioner's designee; and(6) the commissioner of human services or the commissioner's designee.(b) The advisory council shall report any determinations made under Subsection (c) to the members of the commission appointed under Section 141.011.(c) The advisory council shall determine the needs and problems of county juvenile boards and departments and shall assist the commission in long-range planning.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 58, eff. June 8, 2007.Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 3.006, eff. June 19, 2009.

Sec. 141.023. FEES. If the General Appropriations Act does not specify the amount of the fee, the commission by rule may establish fees that:(1) are reasonable and necessary; (2) produce revenue sufficient for the administration of this chapter; and(3) do not produce unnecessary revenue.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 141.024. ANNUAL REPORTS. (a) The commission shall report annually to the governor and the legislature on the commission's operations and the condition of probation services in the state during the previous year. The report:(1) may include recommendations; and(2) must include:(A) an evaluation of the effectiveness of the community-based programs operated under Section 54.0401, Family Code; and(B) information comparing the cost of a child participating in a program described by Paragraph (A) with the cost of committing the child to the Texas Youth Commission.(b) The commission shall file annually with the governor and the presiding officer of each house of the legislature a complete and detailed written report accounting for all funds received and disbursed by the commission during the preceding fiscal year. The annual report must be in the form, and be submitted by the time, provided by the General Appropriations Act.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2009, 81st Leg., R.S., Ch. 800, Sec. 1, eff. September 1, 2009.

Sec. 141.025. PUBLIC INTEREST INFORMATION. (a) The commission shall prepare information of public interest describing the functions of the commission and the procedures by which complaints are filed with and resolved by the commission. The commission shall make the information available to the public and appropriate state agencies.(b) The commission by rule shall establish methods by which service recipients are notified of the name, mailing address, and telephone number of the commission for the purpose of directing complaints to the commission.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 141.026. AUDIT. The financial transactions of the commission are subject to audit by the state auditor in accordance with Chapter 321, Government Code.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 12.03(a), eff. Aug. 26, 1991.

Sec. 141.027. COMPLAINTS. (a) The commission shall maintain a system to promptly and efficiently act on complaints filed with the commission, other than complaints received under Section 141.049. The commission shall maintain information about parties to the complaint, the subject matter of the complaint, a summary of the results of the review or investigation of the complaint, and its disposition.(b) The commission shall make information available describing its procedures for complaint investigation and resolution.(c) The commission shall periodically notify the complaint parties of the status of the complaint until final disposition.

Added by Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 3.007, eff. June 19, 2009.

Sec. 141.028. USE OF TECHNOLOGY. The commission shall implement a policy requiring the commission to use appropriate technological solutions to improve the commission's ability to perform its functions. The policy must ensure that the public is able to interact with the commission on the Internet.

Added by Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 3.007, eff. June 19, 2009.

Sec. 141.029. NEGOTIATED RULEMAKING; ALTERNATIVE DISPUTE RESOLUTION. (a) The commission shall develop and implement a policy to encourage the use of:(1) negotiated rulemaking procedures under Chapter 2008, Government Code, for the adoption of commission rules; and(2) appropriate alternative dispute resolution procedures under Chapter 2009, Government Code, to assist in the resolution of internal and external disputes under the commission's jurisdiction.(b) The commission's procedures relating to alternative dispute resolution must conform, to the extent possible, to any model guidelines issued by the State Office of Administrative Hearings for the use of alternative dispute resolution by state agencies.(c) The commission shall designate a trained person to:(1) coordinate the implementation of the policy adopted under Subsection (a);(2) serve as a resource for any training needed to implement the procedures for negotiated rulemaking or alternative dispute resolution; and(3) collect data concerning the effectiveness of those procedures, as implemented by the commission.

Added by Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 3.007, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES OF COMMISSIONSec. 141.041. PROVISION OF PROBATION AND DETENTION SERVICES. (a) The commission shall assist counties in providing probation and juvenile detention services by encouraging the continued operation of county and multi-county juvenile boards or probation offices.(b) If a county discontinues the provision of juvenile probation services, the commission may directly provide probation or detention services in the county.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 141.042. RULES GOVERNING JUVENILE BOARDS, PROBATION DEPARTMENTS, PROBATION OFFICERS, PROGRAMS, AND FACILITIES. (a) The commission shall adopt reasonable rules that provide:(1) minimum standards for personnel, staffing, case loads, programs, facilities, record keeping, equipment, and other aspects of the operation of a juvenile board that are necessary to provide adequate and effective probation services;(2) a code of ethics for probation and detention officers and for the enforcement of that code;(3) appropriate educational, preservice and in-service training, and certification standards for probation and detention officers or court-supervised community-based program personnel;(4) subject to Subsection (d), minimum standards for public and private juvenile pre-adjudication secure detention facilities, public juvenile post-adjudication secure correctional facilities that are operated under the authority of a juvenile board or governmental unit, private juvenile post-adjudication secure correctional facilities operated under a contract with a governmental unit, except those facilities exempt from certification by Section 42.052(g), and nonsecure correctional facilities operated by or under contract with a governmental unit; and(5) minimum standards for juvenile justice alternative education programs created under Section 37.011, Education Code, in collaboration and conjunction with the Texas Education Agency, or its designee.(b) In adopting the rules, the commission shall consider local information and evidence gathered through public review and comment.(c) The commission shall operate a statewide registry for all public and private juvenile pre-adjudication secure detention facilities and all public and private juvenile post-adjudication secure correctional facilities except a facility operated or certified by the Texas Youth Commission.(d) In adopting rules under Subsection (a)(4), the commission shall ensure that the minimum standards for facilities described by Subsection (a)(4) are designed to ensure that juveniles confined in those facilities are provided the rights, benefits, responsibilities, and privileges to which a juvenile is entitled under the United States Constitution, federal law, and the constitution and laws of this state. The minimum standards must include a humane physical and psychological environment, safe conditions of confinement, protection from harm, adequate rehabilitation and education, adequate medical and mental health treatment, and due process of law.(e) Juvenile probation departments shall use the mental health screening instrument selected by the commission for the initial screening of children under the jurisdiction of probation departments who have been formally referred to the department. The commission shall give priority to training in the use of this instrument in any preservice or in-service training that the commission provides for probation officers. A clinical assessment by a licensed mental health professional may be substituted for the mental health screening instrument selected by the commission if the clinical assessment is performed in the time prescribed by the commission.(f) A juvenile probation department must, before the disposition of a child's case and using a validated risk and needs assessment instrument or process provided or approved by the commission, complete a risk and needs assessment for each child under the jurisdiction of the juvenile probation department.(g) Any statement made by a child and any mental health data obtained from the child during the administration of the mental health screening instrument under this section is not admissible against the child at any other hearing. The person administering the mental health screening instrument shall inform the child that any statement made by the child and any mental health data obtained from the child during the administration of the instrument is not admissible against the child at any other hearing.(h) A juvenile board that does not accept state aid funding from the commission under Section 141.081 shall report to the commission each month on a form provided by the commission the same data as that required of counties accepting state aid funding regarding juvenile justice activities under the jurisdiction of the juvenile board. If the commission makes available free software to the juvenile board for the automation and tracking of juveniles under the jurisdiction of the juvenile board, the commission may require the monthly report to be provided in an electronic format adopted by the commission.(i) A juvenile probation department shall report data from the use of the screening instrument or clinical assessment under Subsection (e) and the risk and needs assessment under Subsection (f) to the commission in the format and at the time prescribed by the commission.(j) The commission shall adopt rules to ensure that youth in the juvenile justice system are assessed using the screening instrument or clinical assessment under Subsection (e) and the risk and needs assessment under Subsection (f).

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 262, Sec. 68, eff. Jan. 1, 1996; Acts 1997, 75th Leg., ch. 318, Sec. 7, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 986, Sec. 1, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1086, Sec. 37, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1394, Sec. 2, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1297, Sec. 58, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 283, Sec. 49, 61(3), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 949, Sec. 42, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 64, eff. June 8, 2007.Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 3.008, eff. June 19, 2009.

Sec. 141.0421. STANDARDS RELATING TO LOCAL PROBATION DEPARTMENTS. (a) The commission shall adopt rules that provide:(1) standards for the collection and reporting of information about juvenile offenders by local probation departments;(2) performance measures to determine the effectiveness of probation services provided by local probation departments; and(3) case management standards for all probation services provided by local probation departments.(b) The commission shall monitor local probation departments for compliance with the standards and measures that the commission adopts.(c) The commission shall provide technical assistance to local probation departments to aid compliance with the standards and measures that the commission adopts.

Added by Acts 1997, 75th Leg., ch. 318, Sec. 8, eff. Sept. 1, 1997.

Sec. 141.043. TRAINING AND ASSISTANCE TO LOCAL AUTHORITIES. The commission shall provide educational training and technical assistance to counties, juvenile boards, and probation offices to:(1) promote compliance with the standards required under this chapter; and(2) assist the local authorities in improving the operation of probation, parole, and detention services.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 141.0431. VIOLENCE PREVENTION AND CONFLICT RESOLUTION TRAINING. The commission shall:(1) provide training on request to juvenile probation departments and juvenile boards in violence prevention and conflict resolution programs that include discussion of domestic violence and child abuse issues; and(2) encourage the inclusion of a violence prevention and conflict resolution program as a condition of probation.

Added by Acts 1995, 74th Leg., ch. 664, Sec. 1, eff. Jan. 1, 1996.

Sec. 141.044. RECORDS AND REPORTS. Each juvenile board in the state shall:(1) keep the financial, programmatic, and statistical records the commission considers necessary; and(2) submit periodic financial, programmatic, and statistical reports to the commission as required by the commission and in the format specified by the commission, including electronic submission.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1394, Sec. 3, eff. Sept. 1, 1997.

Sec. 141.045. GIFTS AND GRANTS. (a) The commission may apply for and accept gifts and grants from any public or private source to use in maintaining and improving probation services in the state.(b) The commission shall deposit money received under this section in the state treasury. The commission may use the money only to make payments of state aid under this chapter and to administer this chapter.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 141.046. INSPECTIONS AND AUDITS. (a) The commission may inspect and evaluate a juvenile board and probation department and audit its financial, programmatic, and statistical records at reasonable times to determine compliance with the commission's rules.(b) The commission may inspect any program or facility operated on behalf of and under the authority of the juvenile board by the probation department, a governmental entity, or private vendor.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1394, Sec. 4, eff. Sept. 1, 1997.

Sec. 141.0461. AUTHORITY TO ISSUE SUBPOENA, ADMINISTER OATH, RECEIVE EVIDENCE, AND GATHER INFORMATION. (a) In this section, "evidence" means any record, book, paper, document, data, or other evidence maintained by electronic or other means.(b) The commission may issue a subpoena requiring the attendance of a witness or the production of evidence that the commission considers necessary for the investigation of:(1) abuse, neglect, or exploitation allegations;(2) complaints;(3) financial and programmatic audits of juvenile probation programs services and facilities, including juvenile justice alternative education programs; or(4) any matter under the authority of the commission.(c) The commission may issue a subpoena under Subsection (b) only if the subpoena is signed by:(1) the chairman of the commission or, if the chairman is unavailable, the vice-chairman of the commission; and(2) at least two other members of the commission, including a member who is a judge.(d) Any peace officer, commission investigator, other commission official, or person authorized under Article 24.01, Code of Criminal Procedure, may serve the subpoena in the same manner that similar process in a court of record having original jurisdiction of criminal actions is served.(e) A subpoena under this section shall be served and witness fees and mileage paid as in civil cases in the district court in the county to which the witness is called, unless the proceeding for which the service or payment is made is under Chapter 2001, Government Code, in which case the service or payment shall be made as provided in that chapter. Witnesses subpoenaed at the instance of the commission shall be paid their fees and mileage by the commission out of funds appropriated for that purpose.(f) On application of the commission, a court of record having original jurisdiction of criminal actions may compel the attendance of a witness, the production of material, or the giving of testimony before the commission, by an attachment for contempt or in the same manner as the court may otherwise compel the production of evidence.(g) The chairman or another member of the commission may administer an oath to a witness in attendance before the commission or before an authorized representative of the commission.(h) If a witness in attendance before the commission or before an authorized representative refuses without reasonable cause to be examined or answer a legal or pertinent question, or to produce evidence when ordered by the commission, the commission may apply to the district court for a rule or order returnable in not less than two or in more than five days, directing the witness to show cause before the judge why the witness should not be punished for contempt. The commission may apply to the district court of any county where the witness is in attendance, on proof by affidavit of the fact, unless the order of contempt is sought under Chapter 2001, Government Code, in which case the commission shall apply to a district court of Travis County, as provided by that chapter. On return of the order, the judge hearing the matter shall examine the witness under oath and the witness shall be given an opportunity to be heard. If the judge determines that the witness has refused, without reasonable cause or legal excuse, to be examined or answer a legal or pertinent question, or to produce evidence that the witness was ordered to bring or produce, the judge may immediately find the witness in contempt of court.(i) The commission shall be granted access at any reasonable time to any evidence that is related to any matter the commission or executive director considers necessary to administer the commission's functions, powers, and duties.

Added by Acts 2007, 80th Leg., R.S., Ch. 908, Sec. 33, eff. September 1, 2007.

Sec. 141.047. INTERAGENCY COOPERATION. (a) To improve probation services, the commission may cooperate and contract with:(1) the federal government; (2) governmental agencies in this state and other states; (3) political subdivisions of the state; and(4) private agencies.(b) The director, the executive commissioner of the Texas Youth Commission, and the commissioners of education, mental health and mental retardation, and human services shall meet in Austin at least quarterly to:(1) discuss mutual problems;(2) resolve conflicts in providing services to juveniles; and(3) make recommendations to the governor and legislature.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 59, eff. June 8, 2007.

Sec. 141.0471. COORDINATED STRATEGIC PLANNING COMMITTEE. (a) The director and the executive director of the Texas Youth Commission shall jointly appoint a strategic planning committee to biennially develop a coordinated strategic plan which shall guide, but not substitute for, the strategic plans developed individually by the agencies. The director and the executive director of the Texas Youth Commission are co-presiding officers of the strategic planning committee.(b) The director shall appoint four members to the strategic planning committee. The director shall appoint at least:(1) one committee member who represents the interests of families of juvenile offenders;(2) one committee member who represents the interests of local juvenile probation departments; and(3) one committee member who is a mental health treatment professional licensed under Subtitle B or I, Title 3, Occupations Code.(c) The executive director of the Texas Youth Commission shall appoint four members to the strategic planning committee. The executive director shall appoint at least:(1) one committee member who represents the interests of juvenile offenders;(2) one committee member who represents the interests of the victims of delinquent or criminal conduct; and(3) one committee member who is an educator as defined by Section 5.001, Education Code.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 70, eff. Jan. 1, 1996. Amended by Acts 2001, 77th Leg., ch. 1297, Sec. 59, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 263, Sec. 60, eff. June 8, 2007.Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 3.009, eff. June 19, 2009.

Sec. 141.0472. COORDINATED STRATEGIC PLAN; ADOPTION OF PLAN. (a) The coordinated strategic plan developed by the strategic planning committee under Section 141.0471 must:(1) identify short-term and long-term policy goals;(2) identify time frames and strategies for meeting the goals identified under Subdivision (1);(3) estimate population projections, including projections of population characteristics;(4) estimate short-term and long-term capacity, programmatic, and funding needs;(5) describe intensive service and surveillance parole pilot programs to be jointly developed;(6) include an evaluation of aftercare services emphasizing concrete outcome measures, including recidivism and educational progress;(7) identify objective criteria for the various decision points throughout the continuum of juvenile justice services and sanctions to guard against disparate treatment of minority youth;(8) identify cross-agency outcome measures by which to evaluate the effectiveness of the system generally;(9) include a plan of implementation for the development of common data sources and data sharing among the commission, juvenile probation departments, the Texas Youth Commission, the Department of Family and Protective Services, the Department of State Health Services, the Health and Human Services Commission, the Texas Education Agency, and other state agencies that serve youth in the juvenile justice system;(10) include the development of new, or the improvement of existing, validated risk assessment instruments;(11) include strategies to determine which programs are most effective in rehabilitating youth in the juvenile justice system;(12) include planning for effective aftercare programs and services, including ensuring that youth in the juvenile justice system have personal identification and appropriate referrals to service providers; and(13) track performance measures to illustrate the costs of different levels of treatment and to identify the most cost-effective programs in each component of the juvenile justice system in this state.(b) In addition to the information described by Subsection (a), the coordinated strategic plan must include specific processes and procedures for routinely communicating juvenile justice system information between the commission and the Texas Youth Commission and determining opportunities to coordinate practices for improving outcomes for youth.(c) The governing boards of the commission and the Texas Youth Commission shall review and adopt the coordinated strategic plan on or before December 1st of each odd-numbered year, or before the adoption of the agency's individual strategic plan, whichever is earlier.

Added by Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 3.009, eff. June 19, 2009.

Sec. 141.048. STUDIES. (a) The commission may conduct or participate in studies relating to corrections methods and systems and to treatment and therapy programs at the governor's request or on its own motion.(b) The commission shall continuously study the effectiveness of probation services and shall report its findings to the governor and the legislature before each regular legislative session.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 141.0486. REPORTING CONCERNING RESEARCH PROGRAMS OR STUDIES. (a) The commission shall keep records relating to children within the juvenile probation system that participate in research programs or studies.(b) The records must show, for each calendar quarter and for each calendar year:(1) the number of children participating in research programs or studies for the appropriate reporting period;(2) the type of research program or study in which each child is participating;(3) the name of the principal investigator conducting the research program or study; and(4) the entity sponsoring the research program or study.(c) The commission shall submit a report that contains the information in the records kept under Subsection (b) on or before the 15th day after the last day of the appropriate reporting period to the:(1) governor;(2) lieutenant governor;(3) speaker of the house of representatives; and(4) members of the senate and house of representatives.(d) A report submitted under this section is public information under Chapter 552, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 848, Sec. 1, eff. June 15, 2007.

Sec. 141.049. COMPLAINTS RELATING TO JUVENILE BOARDS. (a) The commission shall maintain a system to promptly and efficiently act on a complaint filed with the commission relating to a juvenile board funded by the commission. The commission shall maintain information about parties to the complaint, a summary of the results of the review or investigation of the complaint, and the disposition of the complaint.(b) The commission shall make information available describing the commission's procedures for the investigation and resolution of a complaint filed with the commission relating to a juvenile board funded by the commission.(c) The commission shall investigate the allegations in the complaint and make a determination of whether there has been a violation of the commission's rules relating to juvenile probation programs, services, or facilities.(d) If a written complaint is filed with the commission relating to a juvenile board funded by the commission, the commission shall periodically notify the complainant and the juvenile board of the status of the complaint until final disposition, unless notice would jeopardize an undercover investigation.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2003, 78th Leg., ch. 283, Sec. 50, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 3.010, eff. June 19, 2009.

Sec. 141.050. CONTRACT STANDARDS. (a) In each contract with counties for local probation services, the commission shall include:(1) clearly defined contract goals, outputs, and measurable outcomes that relate directly to program objectives;(2) clearly defined sanctions or penalties for failure to comply with or perform contract terms or conditions; and(3) clearly specified accounting, reporting, and auditing requirements applicable to money received under the contract.(b) The commission shall require each local juvenile probation department:(1) to include the provisions of Subsection (a) in its contracts with private service providers that involve the use of state funds; and(2) to use data relating to the performance of private service providers in prior contracts as a factor in selecting providers to receive contracts.(c) The commission shall consider the past performance of a juvenile board when contracting with the juvenile board for local probation services other than basic probation services. In addition to the contract standards described by Subsection (a), a contract with a juvenile board for probation services other than basic probation services must:(1) include specific performance targets for the juvenile board based on the juvenile board's historic performance of the services; and(2) require a juvenile board to report on the juvenile board's success in meeting the performance targets described by Subdivision (1).

Added by Acts 1997, 75th Leg., ch. 318, Sec. 9, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 3.011, eff. June 19, 2009.

Sec. 141.051. CONTRACT MONITORING. The commission shall establish a formal program to monitor contracts under Section 141.050 made by the commission. The commission must:(1) monitor compliance with financial and performance requirements using a risk assessment methodology; and(2) obtain and evaluate program cost information to ensure that each cost, including an administrative cost, is reasonable and necessary to achieve program objectives.

Added by Acts 1997, 75th Leg., ch. 318, Sec. 9, eff. Sept. 1, 1997.

Sec. 141.052. MEDICAID BENEFITS. The commission shall:(1) identify areas in which federal Medicaid program benefits could be used in a manner that is cost-effective for children in the juvenile justice system;(2) develop a program to encourage application for and receipt of Medicaid benefits;(3) provide technical assistance to counties relating to eligibility for Medicaid benefits; and(4) monitor the extent to which counties make use of Medicaid benefits.

Added by Acts 1997, 75th Leg., ch. 318, Sec. 9, eff. Sept. 1, 1997.

Sec. 141.053. ACCESSIBILITY TO PROGRAMS AND FACILITIES. The commission shall comply with federal and state laws relating to program and facility accessibility. The executive director shall also prepare and maintain a written plan that describes how a person who does not speak English can be provided reasonable access to the commission's programs and services.

Added by Acts 1997, 75th Leg., ch. 318, Sec. 9, eff. Sept. 1, 1997.

Sec. 141.054. CONTRACTS FOR OUT-OF-STATE JUVENILE INMATES. (a) The only entities other than the state authorized to operate a correctional facility to house in this state juvenile inmates convicted of offenses committed against the laws of another state of the United States are:(1) a county or municipality; and(2) a private vendor operating a correctional facility under a contract with a county or municipality.(b) The commission shall develop rules, procedures, and minimum standards applicable to county or private correctional facilities housing out-of-state juvenile inmates. A contract made under Subsection (a) of this section shall require the county, municipality, or private vendor to operate the facility in compliance with minimum standards adopted by the commission.

Added by Acts 1997, 75th Leg., ch. 318, Sec. 9, eff. Sept. 1, 1997.

Sec. 141.055. INVESTIGATORS. (a) The commission may employ and commission investigators as peace officers for the purpose of investigating allegations of abuse, neglect, and exploitation in juvenile justice programs and facilities under Section 261.405, Family Code.(b) Peace officers employed and commissioned under Subsection (a) must be certified by the Commission on Law Enforcement Officer Standards and Education under Chapter 1701, Occupations Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 908, Sec. 33, eff. September 1, 2007.

For expiration of this section, see Subsection (d).Sec. 141.056. STUDY OF ALTERNATIVES TO JUVENILE JUSTICE SYSTEM FOR CHILDREN WHO ENGAGE IN ACTS OF PROSTITUTION. (a) The director shall establish a committee to evaluate alternatives to the juvenile justice system, such as government programs, faith-based programs, and programs offered by nonprofit organizations, for children who are accused of engaging in acts of prostitution.(b) The director shall determine the size of the committee. The committee must be composed of:(1) members of the Texas Juvenile Probation Commission, the Texas Youth Commission, and other relevant state agencies as determined by the director;(2) members of the legislature;(3) members of nongovernmental organizations that provide programs and services to combat and prevent trafficking of persons as described by Section 20A.02, Penal Code, in this state, including the following with respect to that trafficking:(A) programs to promote public awareness;(B) programs to identify and provide services to victims;(C) legal services; and(D) community outreach and training programs; and(4) other juvenile justice experts.(c) Not later than January 1, 2011, the committee shall prepare and deliver to each member of the legislature a report that includes the results of the study and recommendations for alternatives to the juvenile justice system for children who are accused of engaging in acts of prostitution.(d) This section expires June 1, 2011.

Added by Acts 2009, 81st Leg., R.S., Ch. 1002, Sec. 4, eff. September 1, 2009.

Sec. 141.057. DATA COLLECTION. (a) The commission shall collect comprehensive data concerning the outcomes of local probation programs throughout the state.(b) Data collected under Subsection (a) must include:(1) a description of the types of programs and services offered by a juvenile probation department, including a description of the components of each program or service offered; and(2) to the extent possible, the rate at which juveniles who enter or complete juvenile probation are later committed to the custody of the state.

Added by Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 3.012, eff. June 19, 2009.

Sec. 141.058. QUARTERLY REPORT ON ABUSE, NEGLECT, AND EXPLOITATION. (a) On January 1, 2010, and quarterly after that date, the commission shall prepare and deliver a report to the board concerning the final outcome of any complaint received under Section 261.405, Family Code, that concerns the abuse, neglect, or exploitation of a juvenile. The report must include a summary of the actions performed by the commission and any applicable juvenile board or juvenile probation department in resolving the complaint.(b) A report prepared under Subsection (a) is public information under Chapter 552, Government Code, only to the extent authorized by that chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 3.012, eff. June 19, 2009.

Sec. 141.059. RESIDENTIAL TREATMENT FACILITY. (a) The commission may contract with a local mental health and mental retardation authority that, on April 1, 2009, had an unutilized or underutilized residential treatment facility, for the establishment of a residential treatment facility for juveniles with mental illness or emotional injury who, as a condition of juvenile probation, are ordered by a court to reside at the facility and receive education services at the facility. The commission may work in cooperation with the local mental health and mental retardation authority to provide mental health residential treatment services for juveniles residing at a facility established under this section.(b) A residential treatment facility established under this section must provide juveniles receiving treatment at the facility:(1) a short-term program of mental health stabilization that does not exceed 150 days in duration; and(2) all educational opportunities and services, including special education instruction and related services, that a school district is required under state or federal law to provide for students residing in the district through a charter school operated in accordance with and subject to Subchapter D, Chapter 12, Education Code.(c) If a residential treatment facility established under this section is unable to provide adequate and sufficient educational opportunities and services to juveniles residing at the facility, the facility may not continue to operate beyond the end of the school year in which the opportunities or services provided by the facility are determined to be inadequate or insufficient.(d) Notwithstanding any other law and in addition to the number of charters allowed under Subchapter D, Chapter 12, Education Code, the State Board of Education shall grant a charter on the application of a residential treatment facility established under this section for a school chartered for the purposes of this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 3.012, eff. June 19, 2009.

SUBCHAPTER D. PROVISIONS RELATING TO CERTAIN OFFICERS AND EMPLOYEESSec. 141.061. MINIMUM STANDARDS FOR PROBATION OFFICERS. (a) To be eligible for appointment as a probation officer, a person who was not employed as a probation officer before September 1, 1981, must:(1) be of good moral character;(2) have acquired a bachelor's degree conferred by a college or university accredited by an accrediting organization recognized by the Texas Higher Education Coordinating Board;(3) have either:(A) one year of graduate study in criminology, corrections, counseling, law, social work, psychology, sociology, or other field of instruction approved by the commission; or(B) one year of experience in full-time case work, counseling, or community or group work:(i) in a social service, community, corrections, or juvenile agency that deals with offenders or disadvantaged persons; and(ii) that the commission determines provides the kind of experience necessary to meet this requirement;(4) have satisfactorily completed the course of preservice training or instruction and any continuing education required by the commission;(5) have passed the tests or examinations required by the commission; and(6) possess the level of certification required by the commission.(b) The commission by rule may authorize the waiver of the requirement of a year of graduate study or full-time employment experience if the authority responsible for employing the officer establishes to the satisfaction of the commission that after a diligent search the authority cannot locate a person meeting that requirement to fill a job opening.(c) The commission by rule may authorize the temporary employment of a person who has not completed a course of preservice training, passed the examination, or attained the required level of certification, contingent on the person meeting those requirements within the time specified by the commission.(d) A person must possess the level of training, experience, and certification required by the commission to be eligible for employment in a probation office in a position supervising other probation officers. The commission may require several levels of certification to reflect increasing levels of responsibility. A commission rule relating to levels of certification does not affect the continued employment of a probation officer in a supervisory position if the person holds that position on the date on which the rule takes effect.(e) The commission may waive any certification requirement, except a fee requirement, for an applicant who has a valid certification from another state that has certification requirements that are substantially equivalent to the requirements in this state.(f) The commission may waive the degree accreditation requirement in Subsection (a)(2) if the applicant possesses a foreign or other degree that the commission determines is the substantial equivalent of a bachelor's degree. The commission shall adopt rules defining the procedures to be used to request a waiver of the accreditation requirement in Subsection (a)(2).

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 1297, Sec. 60, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 283, Sec. 51, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 3.014, eff. June 19, 2009.

Sec. 141.0611. MINIMUM STANDARDS FOR DETENTION OFFICERS. To be eligible for appointment as a detention officer, a person who was not employed as a detention officer before September 1, 2005, must:(1) be of good moral character;(2) be at least 21 years of age;(3) have acquired a high school diploma or its equivalent;(4) have satisfactorily completed the course of preservice training or instruction required by the commission;(5) have passed the tests or examinations required by the commission; and(6) possess the level of certification required by the commission.

Added by Acts 2005, 79th Leg., Ch. 949, Sec. 43, eff. September 1, 2005.

Sec. 141.0612. MINIMUM STANDARDS FOR CERTAIN EMPLOYEES OF NONSECURE CORRECTIONAL FACILITIES. (a) The commission by rule shall adopt certification standards for persons who are employed in nonsecure correctional facilities that accept only juveniles who are on probation and that are operated by or under contract with a governmental unit, as defined by Section 101.001, Civil Practice and Remedies Code.(b) The certification standards adopted under Subsection (a) must be substantially similar to the certification requirements for detention officers under Section 141.0611.

Added by Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 3.015, eff. June 19, 2009.

Sec. 141.062. NOTICE OF CERTIFICATION EXAMINATION RESULTS. (a) Except as provided by Subsection (b) of this section, the commission shall notify each person taking a certification examination of the results of the examination not later than the 30th day after the date on which the examination is administered.(b) The commission shall notify a person taking an examination graded or reviewed by a national testing service of the results not later than the 14th day after the date on which the commission receives the results from the testing service.(c) If the notice of the examination results graded or reviewed by a national testing service will be delayed for longer than 90 days after the examination date, the commission shall notify the person of the reason for the delay before that 90th day.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 141.063. ANALYSIS OF EXAMINATION PERFORMANCE. The commission shall furnish a person who fails a certification test administered under this chapter with an analysis of the person's performance on the examination if the person requests the analysis in writing.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 141.064. REVOCATION OR SUSPENSION OF CERTIFICATION. (a) The commission may revoke or suspend a certification, or reprimand a certified officer:(1) for a violation of this chapter or a commission rule; or(2) if, under Subsection (c), a panel determines that continued certification of the person threatens juveniles in the juvenile justice system.(b) The commission may place on probation a person whose certification is suspended. If the suspension is probated, the commission may require the person to:(1) report regularly to the commission on matters that are the basis of the probation; and(2) continue or review professional education until the person attains a degree of skill satisfactory to the commission in those areas that are the basis of the probation.(c) The director may convene, in person or telephonically, a panel of three commission members to determine if a person's continued certification threatens juveniles in the juvenile justice system. If the panel determines that the person's continued certification threatens juveniles in the juvenile justice system, the person's license is temporarily suspended until an administrative hearing is held as soon as possible under Subsection (d). The director may convene a panel under this subsection only if the danger posed by the person's continued certification is imminent. The panel may hold a telephonic meeting only if immediate action is required and convening the panel at one location is inconvenient for any member of the panel.(d) A person is entitled to a hearing before the State Office of Administrative Hearings if the commission proposes to suspend or revoke the person's certification.(e) A person may appeal a ruling or order issued under this section to a district court in the county in which the person resides or in Travis County. The standard of review is under the substantial evidence rule.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 3.016, eff. June 19, 2009.

Sec. 141.065. PERSONS WHO MAY NOT ACT AS CHIEF ADMINISTRATIVE, JUVENILE PROBATION, OR DETENTION OFFICERS. (a) A peace officer, prosecuting attorney, or other person who is employed by or who reports directly to a law enforcement or prosecution official may not act as a chief administrative, juvenile probation, or detention officer or be made responsible for supervising a juvenile on probation.(b) For purposes of this section, a chief administrative officer, regardless of title, is the person who is:(1) hired or appointed by or under contract with the juvenile board; and(2) responsible for the oversight of the operations of the juvenile probation department or any juvenile justice program operated by or under the authority of the juvenile board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 1297, Sec. 61, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 949, Sec. 44, eff. September 1, 2005.

Sec. 141.066. CARRYING OF FIREARM BY CERTAIN OFFICERS PROHIBITED. (a) A juvenile probation, detention, or corrections officer may not carry a firearm in the course of the person's official duties.(b) This section does not apply to:(1) an employee of the Texas Youth Commission; or(2) a juvenile probation officer authorized to carry a firearm under Section 142.006.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 1297, Sec. 62, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 794, Sec. 1, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 794, Sec. 2, eff. June 19, 2009.

Sec. 141.067. PROBATION OFFICER: COUNTY EMPLOYEE. A juvenile probation officer whose jurisdiction covers only one county is considered to be an employee of that county.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER E. STATE AIDSec. 141.081. DETERMINATION OF AMOUNT OF STATE AID. (a) The commission shall annually allocate funds for financial assistance to juvenile boards to provide juvenile services according to current estimates of the number of juveniles in each county and other factors the commission determines are appropriate.(b) The legislature may appropriate the amount of state aid necessary to supplement local funds to maintain and improve statewide juvenile services that comply with commission standards.(c) The commission may set aside a portion of the funds appropriated to the commission for state aid to fund programs designed to address special needs or projects of local juvenile boards.(d) The commission by rule shall, not later than September 1, 2010, establish one or more basic probation services funding formulas and one or more community corrections funding formulas. The funding formulas established under this subsection must include each grant for which the commission, on or before September 1, 2009, established an allocation formula.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1187, Sec. 3.017, eff. June 19, 2009.

Sec. 141.082. MAINTENANCE OF LOCAL FINANCIAL SUPPORT. (a) To receive the full amount of state aid funds for which a juvenile board may be eligible, a juvenile board must demonstrate to the commission's satisfaction that the amount of local or county funds budgeted for juvenile services is at least equal to the amount spent, excluding construction and capital outlay expenses, for those services in the 1994 county fiscal year. The commission may waive this requirement only if the juvenile board demonstrates to the commission that unusual, catastrophic, or exceptional circumstances existed during the relevant year to affect adversely the level of county funding. If the required amount of local funding is not budgeted and the commission does not grant a waiver, the commission shall reduce the allocation of state aid funds to the juvenile board by the amount equal to the amount that the county funding is below the required funding.(b) The amount spent on juvenile detention and correctional facilities is included in determining the amount of local or county funds. The amount spent for construction or renovation is not included.(c) The commission must be satisfied at the end of each county fiscal year that the juvenile board actually spent local or county funds for juvenile services in the amount demonstrated to the commission at the beginning of the fiscal year.(d) The commission may require a rebate of or may withhold state aid to which the juvenile board would otherwise be entitled as necessary to satisfy the requirement that a juvenile board spend funds as demonstrated.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1394, Sec. 5, eff. Sept. 1, 1997.

Sec. 141.083. SPECIAL RULES FOR MULTI-COUNTY JURISDICTIONS. If necessary, the commission by rule may provide for:(1) the payment of compensation, insurance, retirement, fringe benefits, and related matters to a juvenile probation officer whose jurisdiction covers more than one county; (2) the centralization of administrative responsibility associated with the state aid program in a county included in a multi-county jurisdiction; and(3) the application of Section 141.081 of this code to a multi-county jurisdiction.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 141.084. PAYMENT OF STATE AID. (a) When the commission determines that a juvenile board complies with the commission's standards, the commission shall submit to the comptroller a voucher for payment to a juvenile board of the amount of state aid to which the board is entitled.(b) The juvenile board's fiscal officer shall deposit all state aid received under this chapter in a special fund. The juvenile board may use the funds solely to provide juvenile probation services.(c) A juvenile board receiving state aid under this chapter is subject to audit by the Legislative Budget Board, the governor's budget and planning office, the state auditor, and the comptroller.(d) A juvenile board receiving state aid under this chapter shall submit reports as required by the commission.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 141.085. REFUSAL, REDUCTION, OR SUSPENSION OF STATE AID. (a) The commission may refuse, reduce, or suspend payment of state aid to:(1) a juvenile board that fails to comply with the commission's rules or fails to maintain local financial support; or(2) a county that fails to comply with the minimum standards provided under Section 141.042(a)(4).(b) The commission shall provide for notice and a hearing in a case in which it refuses, reduces, or suspends state aid.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 262, Sec. 71, eff. Jan. 1, 1996; Acts 1997, 75th Leg., ch. 1394, Sec. 6, eff. Sept. 1, 1997.

Sec. 141.086. FUNDING AND CONSTRUCTION OF POST-ADJUDICATION FACILITIES. (a) The commission may provide state aid to a county to acquire, construct, and equip post-adjudication residential or day-treatment centers from money appropriated for those purposes. The facilities may be used for children who are placed on probation by a juvenile court under Section 54.04, Family Code, as an alternative to commitment to the facilities of the Texas Youth Commission.(b) State funds provided to counties under Subsection (a) must be matched by local funds equal to at least one-fourth of the state funds.(c) From money appropriated for construction of the facilities described by Subsection (a), the commission shall contract with the Texas Department of Criminal Justice for construction management services, including:(1) evaluation of project plans and specifications; and(2) review and comment on the selection of architects and engineers, change orders, and sufficiency of project inspection.(d) On completion of the review of project plans and specifications under Subsection (c), the Texas Department of Criminal Justice shall issue a comprehensive report that states in detail the proposed cost of the project. The commission shall use the report in making a comparative evaluation of proposed projects and shall give priority to the projects the commission finds are the most effective and economical.(e) The commission may not award money for a capital construction project for a facility under this section unless the commission receives from the commissioners court of the county intending to use the facility a written commitment that the commissioners court has reviewed and accepted the conditions of the award. If more than one county intends to use the facility, the commission must receive from each county a written commitment that the county will agree with the other counties to an interlocal contract to operate the facility in accordance with the conditions of the award.(f) A county receiving state aid under this section shall adhere to commission standards for the construction and operation of a post-adjudication secure residential facility.(g) For a facility constructed under this section, not more than 25 percent of the operating costs of the facility may be reimbursed by the commission.(h) It is the intent of the legislature to appropriate the full amount of money authorized under Subsection (g).(i) The commission shall conduct an annual audit of the operating costs for a fiscal year of a facility constructed under this section for each fiscal year through fiscal year 1999. The commission shall submit a report on the results of the audit to the Legislative Budget Board and the governor not later than the 60th day after the last day of the fiscal year covered by the audit.(j) In this section, "operating costs" means the operating costs of a facility at an 80-percent occupancy rate.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 72, eff. Jan. 1, 1996. Amended by Acts 1999, 76th Leg., ch. 1477, Sec. 35, eff. Sept. 1, 1999.



CHAPTER 142. JUVENILE PROBATION DEPARTMENTS AND PERSONNEL

HUMAN RESOURCES CODE

TITLE 10. JUVENILE BOARDS, JUVENILE PROBATION DEPARTMENTS, AND

FAMILY SERVICES OFFICES

SUBTITLE A. JUVENILE PROBATION SERVICES

CHAPTER 142. JUVENILE PROBATION DEPARTMENTS AND PERSONNEL

Sec. 142.001. DEFINITION. In this chapter, "juvenile probation

services" means:

(1) services provided by or under the direction of a juvenile

probation officer in response to an order issued by a juvenile

court and under the court's direction, including:

(A) protective services;

(B) prevention of delinquent conduct and conduct indicating a

need for supervision;

(C) diversion;

(D) deferred prosecution;

(E) foster care;

(F) counseling;

(G) supervision; and

(H) diagnostic, correctional, and educational services; and

(2) services provided by a juvenile probation department that

are related to the operation of a preadjudication or

post-adjudication juvenile facility.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 1394, Sec. 7, eff.

Sept. 1, 1997.

Sec. 142.002. APPOINTMENT OF PERSONNEL AND SALARY. (a) A

juvenile board may, with the advice and consent of the

commissioners court, employ probation officers and

administrative, supervisory, stenographic, and other clerical

personnel necessary to provide juvenile probation services

according to the standards established by the Texas Juvenile

Probation Commission and the local need as determined by the

juvenile board.

(b) The juvenile board may, with the advice and consent of the

commissioners court, designate the titles of the employees and

set their salaries.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1,

1989.

Sec. 142.003. AUTHORITY TO CONTRACT FOR JUVENILE PROBATION

SERVICES. (a) In a county that does not have a sufficient

number of juvenile probation cases to justify a juvenile

probation department, the juvenile board or juvenile judge may

contract with:

(1) the county adult probation department to provide juvenile

probation services; or

(2) surrounding counties to form a multicounty juvenile

probation department.

(b) A juvenile board may contract with the Texas Youth

Commission for juvenile probation services.

(c) A juvenile board may contract with another political

subdivision of the state or a private vendor for juvenile

probation services.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 1394, Sec. 8, eff.

Sept. 1, 1997.

Sec. 142.004. JUVENILE PROBATION PERSONNEL. (a) A juvenile

probation officer or an employee of a juvenile probation

community service restitution program is not liable for damages

arising from an act or failure to act in connection with manual

labor performed by a child who has been placed on informal

adjustment or who has been adjudicated a delinquent child or a

child in need of supervision and the labor was performed as a

condition to probation ordered under Section 54.04(d)(1), Family

Code, and the act or failure to act was not intentional, wilfully

or wantonly negligent, or performed with conscious indifference

or reckless disregard for the safety of others.

(b) Juvenile probation personnel employed by a political

subdivision of the state are state employees for the purposes of

Chapter 104, Civil Practice and Remedies Code.

(c) A juvenile probation officer or an employee of a juvenile

probation community service restitution program is not liable for

damages arising from an act or failure to act by a juvenile

probation officer or an employee of a juvenile probation

community service restitution program in connection with manual

labor performed as a condition of probation ordered under Section

54.04(d)(1), Family Code, if the act or failure to act:

(1) was performed in an official capacity; and

(2) was not intentional, wilfully or wantonly negligent, or

performed with conscious indifference or reckless disregard for

the safety of others.

Added by Acts 1989, 71st Leg., ch. 1100, Sec. 6.02(a), eff. Sept.

1, 1989. Amended by Acts 1991, 72nd Leg., ch. 900, Sec. 4, eff.

Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 201, Sec. 6, eff. Aug.

30, 1993.

Sec. 142.005. ADMINISTRATION OF MEDICATION; IMMUNITY FROM

LIABILITY. (a) On the adoption of policies concerning the

administration of medication to juveniles by authorized

employees, the juvenile board and any authorized employee of a

program or facility operated by the juvenile board are not liable

for damages arising from the administration of medication to a

juvenile if:

(1) the program or facility administrator has received a written

request to administer the medication from the parent, legal

guardian, or other person having legal control over the juvenile;

and

(2) when administering prescription medication, the medication

appears to be in the original container and to be properly

labeled.

(b) This section does not apply to:

(1) damages arising from the administration of medication that

is not in accordance with the prescription issued by a medical

practitioner; or

(2) an act or omission of a person administering medication if

the act or omission is:

(A) reckless or intentional;

(B) done wilfully, wantonly, or with gross negligence; or

(C) done with conscious indifference or reckless disregard for

the safety of others.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 63, eff. Sept. 1,

2001.

Sec. 142.006. AUTHORIZATION TO CARRY FIREARM. (a) A juvenile

probation officer may carry a firearm in the course of the

officer's official duties if:

(1) the juvenile probation officer possesses a certificate of

firearms proficiency issued by the Commission on Law Enforcement

Officer Standards and Education under Section 1701.258,

Occupations Code;

(2) the chief juvenile probation officer of the juvenile

probation department that employs the juvenile probation officer

authorizes the juvenile probation officer to carry a firearm in

the course of the officer's official duties; and

(3) the juvenile probation officer has been employed for at

least one year by the juvenile probation department described by

Subdivision (2).

(b) A juvenile probation officer is disqualified from being

authorized to carry a firearm under this section if the officer

has been designated a perpetrator in a Texas Juvenile Probation

Commission abuse, neglect, or exploitation investigation.

(c) This section does not affect the sovereign immunity of the

state, an agency of the state, or a political subdivision of the

state.

Added by Acts 2009, 81st Leg., R.S., Ch.

794, Sec. 3, eff. June 19, 2009.



CHAPTER 150. MISCELLANEOUS LOCAL GOVERNMENTAL AUTHORITY REGARDING HEALTH AND HUMAN SERVICES

HUMAN RESOURCES CODE

TITLE 10. JUVENILE BOARDS, JUVENILE PROBATION DEPARTMENTS, AND

FAMILY SERVICES OFFICES

SUBTITLE B. JUVENILE BOARDS AND FAMILY SERVICES OFFICES

CHAPTER 150. MISCELLANEOUS LOCAL GOVERNMENTAL AUTHORITY REGARDING

HEALTH AND HUMAN SERVICES

Sec. 150.001. AUTHORITY OF HOME-RULE MUNICIPALITY TO PROVIDE

FACILITIES FOR ORGANIZATIONS SERVING THE INDIGENT. (a) In this

section, "human services" includes the provision of housing,

food, clothing, and day care services.

(b) A home-rule municipality may provide publicly owned

facilities for use by organizations that provide human services

to the indigent.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 86(a), eff. Aug. 28,

1989. Renumbered from Sec. 151.001 by Acts 1989, 71st Leg., ch.

352, Sec. 4, eff. Sept. 1, 1989.

Sec. 150.002. AUTHORITY OF HOME-RULE MUNICIPALITY TO PROVIDE

SERVICES TO THE INDIGENT. A home-rule municipality may provide

human services to the indigent. If the services are provided by

contract, the amount of the contract may not exceed 50 percent of

the annual budget of the organization that provides the services

under the contract.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 86(a), eff. Aug. 28,

1989. Renumbered from Sec. 151.002 by Acts 1989, 71st Leg., ch.

352, Sec. 4, eff. Sept. 1, 1989.



CHAPTER 152. JUVENILE BOARDS

HUMAN RESOURCES CODETITLE 10. JUVENILE BOARDS, JUVENILE PROBATION DEPARTMENTS, AND FAMILY SERVICES OFFICESSUBTITLE B. JUVENILE BOARDS AND FAMILY SERVICES OFFICESCHAPTER 152. JUVENILE BOARDSSUBCHAPTER A. GENERAL PROVISIONSSec. 152.0001. APPLICATION OF SUBCHAPTER. (a) This subchapter applies to each juvenile board created under this chapter. If a provision of this subchapter conflicts with a specific provision for a particular juvenile board, the specific provision controls.(b) A statement in this chapter that a general provision of this subchapter does not apply to a specific juvenile board does not affect the application of other laws on the same subject that may affect the board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0002. BOARD MEETINGS. The juvenile board shall hold regular quarterly meetings on dates set by the board and special meetings at the call of the chairman.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0003. COMPENSATION. The compensation authorized under this chapter for a judge serving on a juvenile board is in addition to all other compensation provided or allowed by law for a judge. Notwithstanding any other law, the combined salary from all state and local sources of a district judge serving on a juvenile board may not exceed an amount that is $5,000 less than the salary provided by the state for a justice of a court of appeals other than the chief justice.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2005, 79th Leg., 2nd C.S., Ch. 3, Sec. 7, eff. December 1, 2005.

Sec. 152.0004. GENERAL EXPENSES. The commissioners court shall pay the salaries of juvenile probation personnel and other expenses certified as necessary by the juvenile board chairman from the general funds of the county.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0005. EXPENSES OF BOARD MEMBERS AND JUVENILE COURT. (a) The commissioners court shall reimburse a juvenile board member for the member's reasonable and necessary job-related expenses. Reimbursable expenses include travel, lodging, training, and educational activities.(b) The commissioners court shall reimburse each juvenile court judge for the judge's actual and necessary expenses incurred in attending seminars and other educational or instructional meetings relating to juvenile matters.(c) All expenses are paid from the general fund or any other fund of the county.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0006. FISCAL OFFICER. The juvenile board shall designate a person as the board's fiscal officer.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0007. DUTIES. (a) The juvenile board shall:(1) establish a juvenile probation department and employ a chief probation officer who meets the standards set by the Texas Juvenile Probation Commission; and(2) adopt a budget and establish policies, including financial policies, for juvenile services within the jurisdiction of the board.(b) The board may establish guidelines for the initial assessment of a child by the juvenile probation department. The guidelines shall provide a means for assessing a child's mental health status, family background, and level of education. The guidelines shall assist the probation department in determining whether a comprehensive psychological evaluation of the child should be conducted. The board shall require that probation department personnel use assessment information compiled by the child's school, if the information is available, before conducting a comprehensive psychological evaluation of the child. The board may adopt all or part of the Texas Juvenile Probation Commission's minimum standards for assessment under Section 141.042 in complying with this subsection.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 262, Sec. 73, eff. Jan. 1, 1996; Acts 2001, 77th Leg., ch. 1297, Sec. 64, eff. Sept. 1, 2001.

Sec. 152.0008. PERSONNEL. (a) The chief juvenile probation officer may, within the budget adopted by the board, employ:(1) assistant officers who meet the standards set by the Texas Juvenile Probation Commission; and(2) other necessary personnel.(b) Juvenile probation officers serve at the pleasure of the appointing authority.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 1297, Sec. 65, eff. Sept. 1, 2001.

Sec. 152.0009. TRANSPORTATION. (a) This section applies only in a county with a population of 190,000 or less.(b) The commissioners court may provide each juvenile probation officer with an automobile for use on official business and provide an allowance for operating the automobile.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0010. ADVISORY COUNCIL. (a) A juvenile board may appoint an advisory council consisting of the number of citizen members determined appropriate by the board. To the extent available in the county, the advisory council may include:(1) a prosecuting attorney as defined by Section 51.02, Family Code;(2) a mental health professional;(3) a medical health professional; and(4) a representative of the education community.(b) Council members serve terms as specified by the board.(c) The juvenile board shall fill any vacancies on the advisory council.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 262, Sec. 74, eff. Jan. 1, 1996; Acts 2001, 77th Leg., ch. 1297, Sec. 66, eff. Sept. 1, 2001.

Sec. 152.0011. LOCAL YOUTH BOOT CAMPS; CONTRACTS WITH PRIVATE VENDORS. (a) The juvenile board or local probation department may establish a youth boot camp and employ necessary personnel to operate the camp.(b) The juvenile board or local probation department may contract with a private vendor for the financing, construction, operation, maintenance, or management of a youth boot camp in the same manner as the state. The juvenile board may not award a contract under this subsection unless the board requests proposals and receives a proposal that meets or exceeds, in addition to requirements specified in the request for proposals, the requirements specified in Section 141.0434.(c) A juvenile board youth boot camp must offer a program that complies with the requirements of the youth boot camps set forth in Section 141.0432.(d) If a juvenile board or its designee determines that a child is not complying with the rules of conduct promulgated by the commission or is medically or psychologically unsuitable for the program, the board shall terminate the child's participation in the program and request the sentencing court to reassume custody of the child.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 75, eff. Jan. 1, 1996.

Sec. 152.0012. BUDGET. The juvenile board shall prepare a budget for the juvenile probation department and the other facilities and programs under the jurisdiction of the juvenile board. The commissioners court shall review and consider only the amount of county funds derived from county taxes, fees, and other county sources in the budget. The commissioners court may not review any part of the budget derived from state funds.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 76, eff. Jan. 1, 1996.

Sec. 152.0013. IMMUNITY FROM LIABILITY. (a) A member of a juvenile board is not liable for damages arising from an act or omission committed while performing duties as a board member.(b) This section does not apply if the act or omission is:(1) reckless or intentional;(2) done wilfully, wantonly, or with gross negligence; or(3) done with conscious indifference or reckless disregard for the safety of others.

Added by Acts 2001, 77th Leg., ch. 1297, Sec. 67, eff. Sept. 1, 2001.

Sec. 152.0014. INDEMNIFICATION BY STATE. The state shall indemnify a juvenile board member in the same manner and under the same conditions that it indemnifies an officer of a state agency under Chapter 104, Civil Practice and Remedies Code.

Added by Acts 2001, 77th Leg., ch. 709, Sec. 1, eff. Sept. 1, 2001. Renumbered from Human Resources Code Sec. 152.013 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(101), eff. Sept. 1, 2003.

SUBCHAPTER B. CREATION OF JUVENILE BOARD IN CERTAIN COUNTIESSec. 152.0031. APPLICATION OF SUBCHAPTER. This subchapter does not apply to a county that is served by a juvenile board created under Subchapter C or D.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0032. COMPOSITION OF JUVENILE BOARD. (a) The juvenile board is composed of the county judge, the district judges in the county, and the judges of any statutory courts designated as a juvenile court in the county.(b) Notwithstanding Subsection (a), the juvenile board of Jim Wells County is composed of the judges of the county and district courts in the county. The board must have not fewer than three nor more than five members. The judges of the county and district courts in the county may appoint an appropriate number of public members to serve on the board if necessary to satisfy this requirement. Notwithstanding Section 152.0034(b), a public member serves without compensation. The chairman of the board shall determine the number of public members to be appointed to the board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1236, Sec. 1, eff. June 15, 2007.

Sec. 152.0033. CHAIRMAN. The juvenile board shall select one of its members to act as chairman.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0034. COMPENSATION OF BOARD MEMBERS. (a) Service on a juvenile board by a judge is an additional duty of office.(b) The commissioners court may reasonably compensate each member of the juvenile board for the member's additional duties.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0035. EXPENSES OF BOARD MEMBERS. The county shall reimburse a juvenile board member for the member's actual and necessary expenses incurred in performing official duties on the board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0036. JOINT OPERATION. (a) The juvenile boards of two or more counties that are adjacent to or in close proximity to each other may agree to operate together.(b) Juvenile boards operating together may appoint one fiscal officer to receive and disburse funds for the boards.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0037. FUNDS. (a) The board may accept state aid and grants or gifts from other political subdivisions of the state or associations for the sole purpose of financing adequate and effective probation programs.(b) A municipality may grant and allocate money to the county government or to the juvenile board to support and maintain juvenile programs if the municipality's governing body approves the expenditure.(c) Funds received under this section shall be administered and kept separately from other county funds.(d) This subchapter does not prohibit a program of local enrichment of juvenile services funded by any source.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0038. SALARIES AND EXPENSES. (a) The juvenile board shall pay the salaries of juvenile probation department personnel and other expenses required to provide adequate services to children from the juvenile board fund to the extent of the state aid received in the fund.(b) The county shall pay other salaries and expenses essential to provide adequate services to children in an amount set by the juvenile board with the advice and consent of the county commissioners court.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0039. TRANSPORTATION. The juvenile board shall provide the juvenile probation officers with transportation or an automobile allowance for use of a personal automobile on official business.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0040. APPLICATION OF GENERAL JUVENILE BOARD PROVISIONS. Sections 152.0002, 152.0004, 152.0005, and 152.0009 do not apply to a juvenile board operating under this subchapter.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER C. COUNTY JUVENILE BOARD IN COUNTIES WITH A FAMILY DISTRICT COURTSec. 152.0051. COMPOSITION OF JUVENILE BOARD. The juvenile board of a county that has a family district court is composed of:(1) the county judge; (2) the judge of each family district court; (3) the judge of each other district court in the county; and(4) the judge of each other court in the county that has jurisdiction over juvenile matters.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0052. CHAIRMAN. The members of the juvenile board shall select a family district court judge to serve as chairman of the board unless the county has only one family district court judge.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0053. COMPENSATION. The commissioners court may compensate each juvenile board member for the member's duties performed on the juvenile board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0054. PROVISION OF PHYSICAL FACILITIES. The commissioners court shall provide the physical facilities necessary to operate the juvenile board on the board's recommendation.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0055. EFFECT ON CERTAIN JUVENILE BOARDS. This subchapter does not affect the composition or organization of a juvenile board existing on September 1, 1977.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

SUBCHAPTER D. PROVISIONS APPLICABLE TO SPECIFIC COUNTIESSec. 152.0071. ANDERSON COUNTY. (a) The juvenile board of Anderson County is composed of the county judge, the district judges in Anderson County, and the criminal district attorney of Anderson County. The commissioners court by order may add to the board the judge of the county court at law in Anderson County.(b) The judge of the juvenile court is the chairman of the board and its chief administrative officer.(c) The commissioners court shall pay the juvenile board members additional compensation set by the commissioners court at not less than $50 nor more than $250 a month for the added duties imposed on the members.(d) The commissioners court shall pay the additional compensation and expenses of the juvenile probation officer from the general fund or any other available fund of the county.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008(a) do not apply to the juvenile board of Anderson County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0081. ANDREWS COUNTY. (a) The Andrews County Juvenile Board is composed of the county judge, the district judges in Andrews County, and the county attorney of Andrews County.(b) The judge of the juvenile court is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board chairman additional compensation of $1,200 for the added duties imposed on the chairman. The commissioners court may pay the other members of the board additional compensation of not more than $1,200. The additional compensation shall be paid in equal monthly installments from the general fund or any other fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Andrews County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0091. ANGELINA COUNTY. (a) The Angelina County Juvenile Board is composed of the county judge, the judges of the statutory county courts, and the district judges in Angelina County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members additional annual compensation in an amount determined by the commissioners court for the added duties imposed on the members. The combined yearly salary from state and county sources received by each judge may not exceed an amount equal to $1,000 less than the combined yearly salary from state and county sources received by each justice of the court of appeals of the court of appeals district in which Angelina County is located. The additional compensation is paid in equal monthly installments from the general fund or any other available fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Angelina County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0101. ARANSAS COUNTY. (a) The juvenile board of Aransas County is composed of the county judge, the district judges in Aransas County, and the judge of the county court at law.(b) The commissioners court may pay the juvenile board members additional annual compensation in an amount set by the commissioners court for the added duties imposed on the members. The additional compensation may not be lower than the amount paid to the judges on September 1, 1981.(c) The additional compensation shall be paid in equal monthly installments from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Aransas County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2003, 78th Leg., ch. 998, Sec. 2, eff. Sept. 1, 2003.

Sec. 152.0131. ATASCOSA COUNTY. (a) The juvenile board of Atascosa County is composed of the county judge and the district judges in Atascosa County.(b) The commissioners court shall pay the juvenile board members additional annual compensation set by the commissioners court at not less than $1,200 nor more than $4,800 for the added duties imposed on the members. The additional compensation shall be paid in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Atascosa County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0141. AUSTIN COUNTY. (a) The juvenile board of Austin County is composed of the county judge, the judges of the statutory county courts, and a judge of a district court in Austin County as determined by the commissioners court.(b) The commissioners court may pay the juvenile board members additional annual compensation of not more than $1,200 for the added duties imposed on the members. The additional compensation shall be paid in equal monthly installments from the general fund or any other available fund of the county.(c) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Austin County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0151. BAILEY COUNTY. (a) The juvenile board of Bailey and Parmer counties is composed of the county judge, the district judges in the counties, and the judge of each statutory court designated as a juvenile court in the counties.(b) The juvenile board shall elect one of its members as chairman.(c) The commissioners courts of the counties shall pay the members of the juvenile board an annual salary set by the commissioners court at not more than $1,800, payable in equal monthly installments from the general fund of the counties. The counties shall apportion and pay the salary according to the ratio used to pay the expenses of the 287th Judicial District.(d) The counties shall apportion and pay the juvenile board costs, other than the judges' salaries, according to the ratio used to pay the expenses of the 287th Judicial District, unless the counties agree to use a different method of allocating costs.(e) The chief juvenile probation officer may set the salaries and allowances of juvenile probation personnel with the approval of the board.(f) Section 152.0005(b) does not apply to the juvenile board in Bailey and Parmer counties.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0161. BANDERA COUNTY. (a) The juvenile board of Bandera County is composed of the county judge and the district judges in Bandera County.(b) The commissioners court shall pay the juvenile board members additional annual compensation set by the commissioners court at not less than $600 nor more than $1,200, payable in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Bandera County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0181. BAYLOR COUNTY. (a) Baylor County is included in the 50th Judicial District Juvenile Board. The juvenile board is composed of the judge of the 50th Judicial District and the county judge of each county in the judicial district. The juvenile court judge may designate two public members to serve on the board without compensation and for a period determined by the juvenile court judge.(b) The juvenile board shall elect one of its members as chairman at the beginning of each calendar year.(c) The commissioners courts of the counties shall pay the judges who are members of the juvenile board additional annual compensation of not more than $6,000 for the added duties imposed on the members. The additional compensation shall be paid in equal monthly installments from the general fund of the counties.(d) If approved by the juvenile board, the commissioners court shall reimburse the juvenile court judge for the judge's actual and necessary expenses incurred in attending seminars and other educational or instructional meetings related to juvenile problems. The counties shall prorate the expenses allowed for the members of the juvenile board and for the juvenile court judge.(e) The commissioners courts shall provide the necessary funds to pay the salaries of the juvenile probation personnel in the amount set by the juvenile board.(f) The commissioners court shall pay the expenses of the juvenile probation officers that are certified as necessary by the juvenile board chairman from the general fund and in the amount set by the juvenile board.(g) Sections 152.0004 and 152.0005(b) do not apply to the 50th Judicial District Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0191. BEE COUNTY. (a) The juvenile board of Bee County is composed of the county judge and the district judges in Bee County.(b) The commissioners court may pay the juvenile board members additional annual compensation in an amount set by the commissioners court for the added duties imposed on the members. The additional compensation may not be lower than the amount paid to the judges on September 1, 1981.(c) The salary shall be paid in equal monthly installments from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Bee County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0201. BELL COUNTY. (a) The Bell County Juvenile Board is composed of the county judge, the district judges in Bell County, and the judge of each county court at law in the county.(b) The county judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members an annual salary in an amount set by the commissioners court as compensation for the added duties imposed on the members. The salary shall be paid in equal monthly installments from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Bell County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1149, Sec. 1, eff. Aug. 30, 1999.

Sec. 152.0211. BEXAR COUNTY. (a) The juvenile board of Bexar County is composed of the county judge and the district judges in Bexar County.(b) The commissioners court shall pay the county judge additional annual compensation of $4,500. The county commissioners court shall pay the district judges on the board an additional annual salary of $1,500. The additional compensation paid to the county and district judges shall be paid in equal monthly installments from the general fund of the county.(c) The juvenile board shall hold meetings at least once every three months in accordance with board rules.(d) The board shall keep records as required by law and board rules.(e) A juvenile probation officer shall take the oath of office when appointed and the oath and the fact of the appointment shall be filed with the county clerk.(f) The commissioners court shall provide the juvenile probation officers with:(1) automobiles and their maintenance and operation expenses for use in official duties; or(2) an automobile allowance for the use of a personal automobile on official business in the amount determined to be necessary by the commissioners court.(g) The commissioners court shall provide the necessary funds to pay the salaries and expenses of the juvenile probation personnel.(h) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008(a) do not apply to the juvenile board of Bexar County.(i) The board may apply for, accept, hold in trust, spend, and otherwise use a gift, grant, or donation of land or money or other personal property from a governmental entity, corporation, individual, or other source for the benefit of the juvenile justice system.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1059, Sec. 1, eff. June 19, 2009.

Sec. 152.0212. BEXAR COUNTY INSTITUTIONS. (a) The juvenile board of Bexar County shall appoint a person to supervise the county facilities under the jurisdiction of the juvenile board. The supervisor may be the county probation officer. The supervisor shall direct the policies and conduct of each institution.(b) The juvenile board shall also appoint the head of each facility. The facility head may hire employees that the juvenile board determines are necessary.(c) The facilities supervisor or employees under the supervisor's control shall supervise each child committed to a county institution until the child becomes of age. The supervisor or employees shall submit periodic reports to the juvenile board as required for the board's approval or action.(d) The commissioners court shall provide the necessary funds to operate each institution.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0213. COLLECTION AND DISBURSEMENT OF SUPPORT PAYMENTS IN BEXAR COUNTY. (a) The juvenile board of Bexar County may designate the district clerk or the juvenile probation officer to collect and disburse court-ordered child or spousal support payments that are required by court order to be made to the county. The person designated to receive the payments shall disburse the payments in the manner the court believes to be in the best interest of the spouse or child.(b) If the juvenile board designates the juvenile probation officer to receive the payments, the officer shall work in the court as an officer of the court. The officer shall obtain a surety bond in an amount determined by the commissioners court from a solvent surety company authorized to make the bonds in this state and approved by the commissioners court. The bond shall be conditioned on the faithful performance of the officer's duties and on the proper accounting of the money entrusted to the officer. The county shall pay the premium for the bond from the general fund of the county.(c) The juvenile officer shall keep an accurate and complete record of money received and disbursed under this section. The record is open for public inspection. The county auditor shall inspect and examine the records and audit the accounts quarterly. The auditor shall report the results of the audit to the juvenile board and include any recommendations the auditor may have.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0221. BLANCO COUNTY. (a) The Blanco County Juvenile Board is composed of the county judge and the district judges in Blanco County.(b) The judge of the 33rd District Court is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members an annual salary set by the commissioners court at not more than $1,200 as compensation for the added duties imposed on the members. The salary shall be paid in equal monthly installments from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Blanco County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2005, 79th Leg., Ch. 1352, Sec. 18, eff. September 1, 2005.

Sec. 152.0231. BORDEN COUNTY. (a) Borden County is included in the 132nd Judicial District Juvenile Board. The juvenile board is composed of the county judge and the district judges in Borden and Scurry counties.(b) The juvenile board shall elect one of its members as chairman.(c) The commissioners courts of the counties shall pay the members of the juvenile board annual supplemental compensation of $2,400 from the general fund or any other available fund of the counties.(d) The juvenile board shall hold regular meetings on dates set by the board and special meetings at the call of the chairman.(e) The commissioners courts may reimburse a juvenile board member for the member's reasonable and necessary job-related expenses. Reimbursable expenses include travel, lodging, training, and educational activities.(f) The juvenile board shall pay the salaries of juvenile probation personnel and other expenses the chairman certifies as essential to provide services to children from the juvenile board fund to the extent of the state aid received in the fund.(g) The juvenile board shall designate the treasurer or auditor of Borden County or Scurry County to serve as the board's fiscal officer.(h) The juvenile board shall appoint an advisory council composed of one person from each county.(i) Sections 152.0002, 152.0003, 152.0004, 152.0005(a) and (b), 152.0006, and 152.0008(a) do not apply to the 132nd Judicial District Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0241. BOSQUE COUNTY. (a) Bosque County is included in the Bosque, Comanche, and Hamilton counties juvenile board. The juvenile board is composed of:(1) the county judge in Bosque County;(2) the county judge in Comanche County;(3) the county judge in Hamilton County;(4) the 220th Judicial District judge; and(5) the judge of the County Court at Law of Bosque County.(b) The 220th Judicial District judge is the chairman of the board and its chief administrative officer.(c) The commissioners court of Bosque County shall pay the county judge in Bosque County and the 220th Judicial District judge additional annual compensation set by the commissioners court at not less than the amount paid to a board member under this section on October 1, 1998. The additional compensation shall be paid in equal monthly installments from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0006, 152.0007, and 152.0008(a) do not apply to the juvenile board of Bosque County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 336, Sec. 1, eff. May 29, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 239, Sec. 2, eff. October 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1103, Sec. 10(b), eff. October 1, 2009.

Sec. 152.0251. BOWIE COUNTY. (a) The Bowie County Juvenile Board is composed of the county judge, the district judges, and the judge of each statutory county court in Bowie County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The county commissioners court may pay the juvenile board members additional annual compensation set by the commissioners court at not less than $1,200. The additional compensation is for the added duties imposed on the members and shall be paid in equal monthly installments from the general fund of the county.(d) The chairman shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties. The commissioners court shall provide the funds necessary to pay the salaries and expenses of the juvenile probation officer.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the Bowie County Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Renumbered from Sec. 152.0252 by Acts 1989, 71st Leg., ch. 592, Sec. 2(c), eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 429, Sec. 1, eff. Sept. 1, 2001.

Sec. 152.0261. BRAZORIA COUNTY. (a) The juvenile board of Brazoria County is composed of the county judge, the district judges in Brazoria County, and the judge of each county court at law.(b) The commissioners court shall pay the board members annual additional compensation in an amount set by the commissioners court. The additional compensation shall be paid in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Brazoria County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0262. COMPENSATION OF JUVENILE JUDGE IN BRAZORIA COUNTY. (a) The Commissioners Court of Brazoria County may pay the juvenile judge additional annual compensation of not more than $1,500 for serving as the judge of the juvenile court.(b) The compensation is in addition to all other compensation paid or authorized to be paid to the judge who serves as the juvenile judge.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0263. BRAZORIA COUNTY CHILD SUPPORT OFFICE. (a) The judges of the district courts in Brazoria County may establish a child support office in the county juvenile office to collect and disburse child support payments that are required by court order to be made to the office. The office shall disburse the payments in the manner the court believes to be in the best interest of the parties in the case.(b) The judges of the district courts in a county served by an office may appoint an administrator and other assistants to serve two-year terms. The administrator shall obtain a surety bond in an amount determined by the county auditor from a solvent surety company authorized to make the bonds in this state and approved by the county auditor. The bond shall be conditioned on the faithful performance of the administrator's duties and on the proper accounting of the money entrusted to the administrator. The county shall pay the premium for the bond from the general fund of the county, the child support fund, or any other available fund.(c) The judges shall determine the duties of the administrator and assistants and set their salaries. The salaries are payable in equal monthly installments from the general fund of the county, the child support fund, or any other available fund. The judges must approve a claim for expenses made by the administrator or an assistant or a claim for administrative expenses in operating the child support office, including a claim for payment of equipment and supplies.(d) The office shall keep an accurate and complete record of money received and disbursed under this section. The record is open for public inspection. The county auditor or other authorized county officer or employee shall inspect and examine the records and audit the accounts quarterly. The auditor shall report the results of the audit to the judges and include any recommendations the auditor may have.(e) The child support office may serve one or more of Fort Bend, Matagorda, and Wharton counties. If a child support office serves more than one county, the judges of the district courts in the counties shall determine the location of the office. The officers and employees of the county in which the office is located shall perform the duties prescribed by this section. The counties shall pay the salaries, bond premium, and other expenses in accordance with the ratio that the population of each county bears to the total population of all of the counties served by the office.(f) The commissioners courts shall pay the district court judges $75 a month for performing the duties prescribed by this section. The compensation shall be paid from the general fund of the county and is in addition to any other compensation the judges receive.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0264. BRAZORIA COUNTY CHILD SUPPORT SERVICE FEE. (a) The Brazoria County child support office shall assess a monthly fee of not more than $10 for collecting and disbursing child support payments that are required by court order to be made to the office. The fee is payable annually and in advance. (b) The payor of the support shall pay the fee unless the payor is a member of the armed services and the monthly child support payments exceed the amount the court orders the person to pay, in which case the payee shall pay the service fee for as long as the payor is a member of the armed services and the support payments exceed the amount the court orders the person to pay.(c) The first fee payment is due on the date that the payor is ordered to begin the child support payments. If the payee must pay the fee, the first fee payment is due on the date that the payee receives the original support payment. Subsequent annual fees are due on the anniversary of the date of the original fee payment.(d) A person who refuses or fails to pay the fee on the date due or in the amount ordered is subject to an action for contempt of court.(e) Fees collected under this section shall be paid to the county treasurer on the last day of each calendar month. The county treasurer shall deposit the fees to the credit of the child support fund. The judges of the district courts in a county served by the office shall administer the fund, with the approval of the commissioners court, to assist in paying the salaries and expenses of the child support office.(f) An accurate and complete record of money received under this section shall be kept. The county auditor or other authorized person shall audit the child support fund regularly. An annual report of the receipts and expenditures of the fund shall be made to the commissioners court.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 12.04(a), eff. Aug. 26, 1991.

Sec. 152.0271. BRAZOS COUNTY. (a) The Brazos County Juvenile Board is composed of the county judge, the district judges in Brazos County, the judge of each county court at law, and one public member appointed by the judges.(b) The public member serves a two-year term.(c) The county judge is the chairman of the board.(d) The commissioners court shall pay the judges on the juvenile board an annual salary set by the commissioners court at not less than $600 nor more than $1,200. The commissioners court shall pay the public member of the board an annual salary set by the commissioners court at not more than $600. The salaries shall be paid in equal monthly installments from the general fund or any other fund of the county.(e) The chief juvenile probation officer may set the salaries and allowances of juvenile probation personnel with the approval of the board.(f) Section 152.0005(b) does not apply to the juvenile board of Brazos County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 514, Sec. 1, eff. June 15, 1991.

Sec. 152.0281. BREWSTER COUNTY. (a) The Brewster County Juvenile Board is composed of the county judge and the district judges in Brewster County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members an annual salary set by the commissioners court at not less than $1,200 nor more than $3,600 as compensation for the added duties imposed on the members. The salary shall be paid in equal monthly installments from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Brewster County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0291. BRISCOE COUNTY. (a) Briscoe County is included in the 110th Judicial District Juvenile Board. The juvenile board is composed of the county judges, the district judges in Briscoe, Dickens, Floyd, and Motley counties and the judge of any juvenile court in the counties.(b) The juvenile board shall elect one of its members as chairman.(c) The juvenile board shall hold regular meetings on dates set by the board and special meetings at the call of the chairman.(d) The members of the juvenile board do not receive compensation for serving on the board. The commissioners courts may reimburse a juvenile board member for the member's reasonable and necessary job-related expenses. Reimbursable expenses include travel, lodging, training, and educational activities.(e) The juvenile board shall pay the salaries of juvenile probation personnel and other expenses the chairman certifies as essential to provide services to children from the juvenile board fund to the extent of the state aid received in the fund.(f) The juvenile board shall designate the treasurer or auditor of Briscoe, Dickens, Floyd, or Motley County to serve as the board's fiscal officer.(g) The juvenile board shall appoint an advisory council composed of one person from each county.(h) Sections 152.0002, 152.0003, 152.0004, 152.0005(a), 152.0005(b), 152.0006, and 152.0008(a) do not apply to the 110th Judicial District Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0301. BROOKS COUNTY. (a) The juvenile board of Brooks County is composed of the judges of the county and district courts in the county. The board must have not fewer than three nor more than five members. The judges of the county and district courts in the county may appoint an appropriate number of public members to serve on the board without compensation if necessary to satisfy this requirement. The chairman of the board shall determine the number of public members to be appointed to the board.(b) The county judge is the chairman of the board.(c) The board shall hold biannual meetings on dates set by the board and special meetings at the call of the chairman.(d) Service on a juvenile board by a judge is an additional duty of office. The commissioners court shall pay the judges on the juvenile board an annual salary set by the commissioners court at not more than $6,000, payable in equal monthly installments from the general fund or any other available fund of the county.(e) The county shall reimburse a juvenile board member for the member's actual and necessary expenses incurred in performing the member's duties.(f) The juvenile board shall ensure that the chief juvenile officer and fiscal officer:(1) keep the financial and statistical records and submit reports to the Texas Juvenile Probation Commission as prescribed by Section 141.044; and(2) submit periodic financial and statistical reports to the county commissioners court.(g) The chief juvenile probation officer shall appoint an appropriate number of qualified juvenile probation officers, assistants, and support personnel with the approval of the board as necessary to perform his duties. The chief juvenile probation officer and the personnel appointed under this section may be removed at any time by the appointing authority or by the juvenile board. The chief juvenile probation officer shall recommend to the juvenile board the salaries of and allowances for juvenile probation officers, assistants, and support personnel. The juvenile board shall provide the chief juvenile probation officer and his assistants with transportation or an automobile allowance for use of a personal automobile on official business.(h) A claim for expenses from a person in the juvenile probation department must be made to the board chairman. The chairman shall certify to the fiscal officer the expenses to be paid from state funds and shall certify to the commissioners court the expenses to be paid from county funds.(i) The chairman of the board shall certify to the commissioners court an annual request for the expenditure of county funds. The commissioners court shall act on the request in the same manner as it acts on a request from another county office.(j) The board may accept state aid and grants and gifts from other political subdivisions of the state or associations for the purpose of financing adequate and effective juvenile programs. A municipality may grant and allocate money to the juvenile board to support and maintain effective juvenile services if the municipality's governing body approves the expenditure. Funds received under this subsection shall be administered and kept separately from other public funds. This section does not affect a program of local enrichment of juvenile services funded by a service.(k) The juvenile board shall appoint an advisory council of not more than five persons.(l) Sections 152.0002, 152.0004, 152.0005, 152.0008, and 152.0009 do not apply to the juvenile board of Brooks County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0331. BURNET COUNTY. (a) The Burnet County Juvenile Board is composed of the county judge and the district judges in Burnet County.(b) The judge of the 33rd District Court is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members an annual salary set by the commissioners court at not more than $1,200 as compensation for the added duties imposed on the members. The salary shall be paid in equal monthly installments from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Burnet County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2005, 79th Leg., Ch. 1352, Sec. 19, eff. September 1, 2005.

Sec. 152.0341. CALDWELL COUNTY. (a) The juvenile board of Caldwell County is composed of the county judge, the judges of the statutory county courts, and the judge of a judicial district in Caldwell County as determined by the commissioners court.(b) The commissioners court may pay the juvenile board members additional annual compensation in an amount set by the commissioners court for the added duties imposed on the members. The additional compensation shall be paid in equal monthly installments from the general fund or any other available fund of the county.(c) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Caldwell County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 72, Sec. 1, eff. May 9, 1991.

Sec. 152.0351. CALHOUN COUNTY. (a) The juvenile board of Calhoun County is composed of the county judge, the district judges in Calhoun County, and the judge of each county court at law.(b) The commissioners court may pay the juvenile board members reasonable additional annual compensation in an amount set by the commissioners court as compensation for the added duties imposed on the members. The compensation may not be lower than the compensation paid to a member on August 29, 1977. The compensation shall be paid in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Calhoun County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0371. CAMERON COUNTY. (a) The juvenile board of Cameron County is composed of the county judge, the district judges in Cameron County, and the judge of each county court at law.(b) The commissioners court shall pay the members of the juvenile board additional annual compensation of $4,500, payable in equal monthly installments from the general fund of the county. The commissioners court shall pay the members an additional $75 per month for performing the additional duties prescribed by Sections 152.0372 and 152.0373.(c) The juvenile board shall hold meetings at least once every three months in accordance with board rules.(d) The board shall keep records as required by law and board rules.(e) A juvenile probation officer shall take the oath of office when appointed and the oath and the fact of the appointment shall be filed with the county clerk.(f) The juvenile board may require a juvenile probation officer or facility superintendent to obtain a surety or personal bond in an amount determined by the board and conditioned on the faithful performance of the person's duties.(g) The juvenile board may suspend or remove a juvenile probation officer at any time for good cause. The chief probation officer, with the approval of the board, may suspend or remove an assistant probation officer for good cause after the assistant is notified and afforded an opportunity to appear before the board.(h) Sections 152.0002, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Cameron County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch. 1108, Sec. 2, eff. Sept. 1, 1989.

Sec. 152.0372. CAMERON COUNTY INSTITUTIONS. (a) The juvenile board of Cameron County controls and supervises each county facility used for the detention of juveniles.(b) The juvenile board by majority vote may adopt any order or regulation necessary to the welfare of juveniles in a county facility. The chief juvenile probation officer shall enter each order or regulation in a book kept for that purpose and shall certify the order or regulation and deliver a copy to each facility superintendent or person in charge of a facility. The superintendent or other person and each juvenile probation officer shall comply with the order or regulation.(c) The juvenile board may require the superintendent or person in charge of a facility to submit to the board reports containing information required by the board.(d) The district attorney of Cameron County shall assign an attorney in the district attorney's office to represent the juvenile board and probation officers in protecting the rights of children in abandonment cases and proceedings.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0373. COLLECTION AND DISBURSEMENT OF SUPPORT PAYMENTS IN CAMERON COUNTY. (a) The juvenile board of Cameron County may require a juvenile probation officer to collect and disburse child support payments that are required by court order to be made to a court in the county.(b) The juvenile probation officer shall keep a record of money received and disbursed in a well-bound book subject to public inspection in the probation office. The county auditor shall audit the records.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0381. CAMP COUNTY. (a) Camp County is included in the Camp, Marion, Morris, and Titus Counties Juvenile Board. The juvenile board is composed of the county judges, the district judges in Camp, Marion, Morris, and Titus counties, and the judge of each statutory court in those counties designated as a juvenile court.(b) The juvenile board shall elect one of its members as chairman at the beginning of each year.(c) The juvenile board shall hold regular bimonthly meetings on dates set by the board and special meetings at the call of the chairman.(d) The commissioners courts of the counties shall pay the juvenile board members an annual salary set by the commissioners courts at not less than $1,800 for the added duties imposed on them. The salary shall be paid in equal monthly installments from the general fund or any other available fund of the counties. Each county shall pay an equal portion of the salaries.(e) The juvenile board shall provide each juvenile probation officer with an automobile or an automobile allowance for use of a personal automobile on official business.(f) The juvenile board shall pay the salaries of juvenile probation personnel and other expenses required to provide adequate services to children from the juvenile board fund to the extent of the state aid received in the fund. The counties shall pay equally the other salaries and expenses essential to provide adequate services to children in an amount set by the juvenile board.(g) The board may accept state aid and grants or gifts from other political subdivisions of the state or associations for the sole purpose of financing adequate and effective probation programs.(h) Sections 152.0002, 152.0004, 152.0005, and 152.0009 do not apply to the Camp, Marion, Morris, and Titus Counties Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0391. CARSON COUNTY. (a) The Carson County Juvenile Board is composed of the county judge and the district judges in Carson County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court shall pay the juvenile board members additional monthly compensation set by the commissioners court at not less than $50 nor more than $150 for the added duties imposed on the members. The additional compensation shall be paid from the general fund of the county.(d) The chairman shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Carson County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0401. CASS COUNTY. (a) The Cass County Juvenile Board is composed of the county judge, the judge of the County Court at Law of Cass County, and the district judges in Cass County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members additional annual compensation set by the commissioners court at not less than $600 nor more than $1,800 for the added duties imposed on them. The compensation shall be paid in equal monthly installments from the general fund of the county.(d) The juvenile board shall provide each juvenile probation officer with transportation or an automobile allowance for use of a personal automobile on official business.(e) The juvenile board shall pay the salaries of juvenile probation personnel and other expenses required to provide adequate services to children from the juvenile board fund to the extent of the state aid received in the fund. The commissioners court shall pay the other salaries and expenses essential to provide adequate services to children in an amount set by the juvenile board.(f) The commissioners court shall pay the expenses of the juvenile probation officers that are certified as necessary by the juvenile board chairman from the general fund and in the amount set by the juvenile board.(g) The board may accept state aid and grants or gifts from other political subdivisions of the state or associations for the sole purpose of financing adequate and effective probation programs. A municipality may grant and allocate money to the county or to the juvenile board to support and maintain juvenile programs if the municipality's governing body approves the expenditure. Funds received under this subsection shall be administered and kept separately from other county funds.(h) This section does not prohibit a program of local enrichment of juvenile services funded by any source.(i) Sections 152.0004 and 152.0009 do not apply to the juvenile board of Cass County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2007, 80th Leg., R.S., Ch. 868, Sec. 1, eff. June 15, 2007.

Sec. 152.0411. CASTRO COUNTY. (a) The juvenile board of Castro and Swisher counties is composed of the county judges, the district judges in Castro and Swisher counties, and the judge of any statutory court designated as a juvenile court in the counties.(b) The juvenile board shall elect one of its members as chairman.(c) The commissioners courts of the counties shall pay the members of the juvenile board an annual salary set by the commissioners court at not less than $1,200, payable in equal monthly installments from the general fund of the counties. The counties shall apportion and pay the salary according to the method determined by the counties.(d) The counties shall apportion and pay the juvenile board costs, other than the judge's salaries, according to the method determined by the counties.(e) The commissioners courts shall pay the salaries and expenses of juvenile probation personnel and other expenses the chairman certifies as essential to provide services to children from the general funds or any other available funds of the counties.(f) A member of the juvenile board is not liable in civil damages or for criminal prosecution for an action taken by the juvenile board.(g) The juvenile board shall appoint an advisory council composed of five citizens from different parts of Castro and Swisher counties.(h) Sections 152.0004 and 152.0005(b) do not apply to the juvenile board in Castro and Swisher counties.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 454, Sec. 1, eff. Aug. 30, 1993.

Sec. 152.0421. CHAMBERS COUNTY. (a) The Chambers County Juvenile Board is composed of the county judge, the district judges in Chambers County, and the judge of any statutory county court designated as a juvenile court.(b) The juvenile board shall elect one of its members as chairman at the beginning of each calendar year.(c) Service on the juvenile board is an additional duty of office. The commissioners court may pay the members of the juvenile board additional annual compensation in an amount set by the commissioners court for the added duties imposed on the members. The compensation is payable in equal monthly installments out of the general fund of the county.(d) If approved by the juvenile board, the commissioners court shall reimburse the juvenile court judge for the judge's actual and necessary expenses incurred in attending seminars and other educational or instructional meetings relating to juvenile problems.(e) The commissioners court shall provide the funds for the salaries of the juvenile probation officers in the amount set by the juvenile board.(f) The commissioners court shall pay the expenses of the juvenile probation officers certified as necessary by the juvenile board chairman from the general fund of the county and in the amount set by the juvenile board.(g) Sections 152.0004 and 152.0005(b) do not apply to the juvenile board of Chambers County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0431. CHEROKEE COUNTY. (a) The Cherokee County Juvenile Board is composed of the county judge and the district judges in Cherokee County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members additional annual compensation in an amount determined by the commissioners court for the added duties imposed on the members. The combined yearly salary from state and county sources received by each judge may not exceed an amount equal to $1,000 less than the combined yearly salary from state and county sources received by each justice of the court of appeals of the court of appeals district in which Cherokee County is located. The additional compensation is payable in equal monthly installments from the general fund or any other available fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Cherokee County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch. 1077, Sec. 2, eff. Sept. 1, 1989.

Sec. 152.0441. CHILDRESS COUNTY. (a) The Childress County Juvenile Board is composed of the county judge and the district judges in Childress County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court shall pay the juvenile board members additional monthly compensation set by the commissioners court at not less than $50 nor more than $150 for the added duties imposed on the members. The additional compensation shall be paid from the general fund of the county.(d) The chairman shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Childress County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0461. COCHRAN COUNTY. (a) The Cochran County Juvenile Board is composed of the county judge, the district judge in Cochran County, and the judge of any statutory court designated as a juvenile court in the county. The chairman shall appoint five public members to serve on the board for a period determined by the board.(b) The county judge is the chairman of the juvenile board. The district judge is the vice-chairman and acts as chairman if:(1) the chairman is absent or disabled; or(2) the office of county judge is vacant.(c) The juvenile board shall hold regular meetings at least annually on dates set by the board and shall hold special meetings at the call of the chairman.(d) The commissioners court shall pay the judges on the juvenile board an annual salary set by the commissioners court, payable in equal monthly installments from the general fund or any other available fund of the county. Public members serve without compensation.(e) The commissioners court may reimburse a juvenile board member for the member's reasonable and necessary job-related expenses. Reimbursable expenses include travel, lodging, training, and educational activities.(f) The juvenile board shall pay the salaries of juvenile probation personnel and other expenses the chairman certifies as essential to provide services to the children of Cochran County from the juvenile board fund to the extent of the state aid received in the fund. The salaries approved by the commissioners court may be paid from funds received for that purpose from the Texas Juvenile Probation Commission. The commissioners court shall pay the remaining approved salaries of juvenile probation personnel and other expenses certified as necessary by the juvenile board chairman from the general funds of the county.(g) The chairman of the juvenile board shall certify to the commissioners court an annual request for the expenditure of county funds. The commissioners court shall act on the request in the same manner as it acts on a request from another county office.(h) The county auditor shall serve as the board's fiscal officer.(i) Sections 152.0002, 152.0004, 152.0005, 152.0006, and 152.0008 do not apply to the juvenile board of Cochran County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 476, Sec. 1, eff. Sept. 1, 1993.

Sec. 152.0471. COKE COUNTY. (a) The juvenile board of Coke County is composed of the county judge and the district judges in Coke County.(b) The commissioners court may pay the juvenile board members additional annual compensation set by the commissioners court at not more than $1,200 payable in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Coke County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0481. COLEMAN COUNTY. (a) The Coleman County Juvenile Board is composed of the county judge and the district judges having jurisdiction in Coleman County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board chairman additional annual compensation of not more than $1,800 for the added duties imposed on the chairman. The commissioners court may pay each of the other members of the juvenile board additional annual compensation of not more than $300. The additional compensation shall be paid in equal monthly installments from the general fund or any other available fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Coleman County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0491. COLLIN COUNTY. (a) The juvenile board of Collin County is composed of the county judge, the district judges in Collin County, and the judge of each county court at law.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members additional annual compensation of not more than $6,000 as compensation for the added duties imposed on the members. The additional compensation is payable in equal monthly installments from the general fund or any other available fund of the county.(d) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008(a) do not apply to the juvenile board of Collin County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0492. COLLIN COUNTY SUPPORT PAYMENT COLLECTION. (a) The juvenile board of Collin County may appoint the district court clerk in Collin County to administer support payments for Collin County.(b) The juvenile board may provide for the payment of a monthly support service fee in an amount set by the board not to exceed $2.50. The fee is assessed against the person ordered by a district court of Collin County to pay child or spousal support through the district clerk. The clerk shall add the fee to the first support payment each month.(c) The district clerk shall collect the fees and shall transfer the money to the county treasurer on the last day of each month. The county treasurer shall deposit the fees to the credit of the county general fund.(d) The service fee authorized by this section applies to child support, spousal support, and separate maintenance payments ordered before September 1, 1983, if the person ordered to make those payments defaults and is cited for contempt of court. The service fee becomes due and payable for each month after the hearing on the contempt citation.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0501. COLLINGSWORTH COUNTY. (a) The Collingsworth County Juvenile Board is composed of the county judge and the district judges in Collingsworth County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court shall pay the juvenile board members additional monthly compensation set by the commissioners court at not less than $50 nor more than $150 for the added duties imposed on the members. The additional compensation shall be paid from the general fund of the county.(d) The chairman shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Collingsworth County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0511. COLORADO COUNTY. (a) The Colorado County Juvenile Board is composed of the county judge and the district judges in Colorado County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court shall pay the juvenile board members additional monthly compensation set by the commissioners court at not less than $100 nor more than $400 for the added duties imposed on the members. The additional compensation shall be paid from the general fund of the county.(d) The chairman shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties. The commissioners court shall provide the necessary funds to pay the salary and expenses of the juvenile probation officer.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Colorado County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0521. COMAL COUNTY. (a) The Comal County Juvenile Board is composed of:(1) the county judge;(2) the judge of each county court at law in the county;(3) the judge of the 207th District Court;(4) the judge of the 433rd District Court;(5) an additional judge of the district courts having jurisdiction in Comal County, to be appointed biennially by the local administrative district judge; and(6) the criminal district attorney of Comal County.(a-1) Repealed by Acts 2009, 81st Leg., R.S., Ch. 152, Sec. 2, eff. May 23, 2009.(b) The commissioners court may pay the juvenile board members an annual salary in an amount set by the commissioners court as compensation for the additional duties imposed on the members. The compensation shall be paid in equal monthly installments from the general fund or any other available fund of the county.(c) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Comal County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 285, Sec. 1, eff. June 5, 1995; Acts 2003, 78th Leg., ch. 4, Sec. 1, eff. April 10, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1325, Sec. 1, eff. June 18, 2005.Acts 2005, 79th Leg., Ch. 1352, Sec. 20, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 152, Sec. 1, eff. May 23, 2009.Acts 2009, 81st Leg., R.S., Ch. 152, Sec. 2, eff. May 23, 2009.

Sec. 152.0522. COMAL COUNTY JUVENILE PLACEMENT SPECIAL FUND. (a) A person who files a civil suit in a district or statutory county court in Comal County shall pay to the clerk of the court a $4 filing fee. A person who files a civil suit in the justice court or small claims court in Comal County shall pay to the clerk of the justice court a $1.50 filing fee. A fee imposed under this subsection is in addition to other fees imposed for filing a civil suit in a district, statutory county, justice, or small claims court in Comal County and is collected at the time the case is filed.(b) A person convicted of a criminal offense in a district or statutory county court in Comal County shall pay $4 as court costs in addition to other taxable court costs. A person convicted of a criminal offense in a justice court in Comal County shall pay $1.50 as court costs in addition to other taxable court costs. The additional costs shall be collected in the same manner that other fines or court costs in the case are collected.(c) The officer collecting funds under Subsection (a) or (b) shall keep separate records of the funds collected under this section and shall deposit the funds in the juvenile placement special fund.(d) The county treasurer shall keep records of the amount of money in the fund and the disbursements from the fund. The juvenile board may require the treasurer to file reports of the fund's status.(e) The juvenile board shall use the fund to assist organizations in providing housing facilities or treatment programs for juveniles. The board may direct the county treasurer to disburse money from the fund to an organization if the organization:(1) is a nonprofit corporation as defined by the Texas Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil Statutes); (2) provides a temporary or permanent housing facility or treatment program for delinquent children, children in need of supervision, or children who otherwise need care; and(3) is approved by the board to provide the facilities or programs.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0531. COMANCHE COUNTY. (a) Comanche County is included in the Bosque, Comanche, and Hamilton counties juvenile board. The juvenile board is composed of:(1) the county judge in Bosque County;(2) the county judge in Comanche County;(3) the county judge in Hamilton County; and(4) the 220th Judicial District judge.(b) The 220th Judicial District judge is the chairman of the board and its chief administrative officer.(c) The commissioners court of Comanche County shall pay the county judge in Comanche County and the 220th Judicial District judge additional annual compensation set by the commissioners court at not less than the amount paid to a board member under this section on October 1, 1998. The additional compensation shall be paid in equal monthly installments from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0006, 152.0007, and 152.0008(a) do not apply to the juvenile board of Comanche County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 336, Sec. 2, eff. May 29, 1999.

Sec. 152.0541. CONCHO COUNTY. (a) The juvenile board of Concho County is composed of the county judge and the district judges in Concho County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the board chairman additional annual compensation of not more than $600 for the added duties imposed on the chairman. The commissioners court may pay the other board members additional annual compensation of not more than $300. The compensation shall be paid in equal monthly installments from the general fund or any other available fund.(d) Sections 152.0002, 152.0004, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Concho County.

Added by Acts 1997, 75th Leg., ch. 1445, Sec. 1, eff. June 20, 1997.

Sec. 152.0551. COOKE COUNTY. (a) The Cooke County Juvenile Board is composed of the county judge, the district judges in Cooke County, and the judge of any statutory court designated as a juvenile court in the county.(b) The juvenile board shall elect one of its members as chairman at the beginning of each year.(c) The commissioners court shall pay the judges on the juvenile board an annual salary set by the commissioners court at not more than $1,200, payable in equal monthly installments from the general fund or any other available fund of the county.(d) Section 152.0005(b) does not apply to the juvenile board of Cooke County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0561. CORYELL COUNTY. (a) The juvenile board of Coryell County is composed of the county judge, the district judge or judges whose district includes Coryell County, and the judges of the county courts-at-law of Coryell County.(b) The board shall select one of its members to serve as chairman and chief administrative officer. The chairman serves a one- or two-year term as determined by the board.(c) The commissioners court shall pay the juvenile board members additional annual compensation set by the commissioners court at not less than the amount paid to a board member under this section on October 1, 1994. Compensation under this section must be the same amount for each board member. The additional compensation is paid in equal monthly installments from the general fund of the county.(d) The board may apply for, accept, hold in trust, spend, and use a gift, grant, or donation of land, money, or other personal property from a government, corporate, personal, or other source to finance adequate and effective probation programs and services.(e) Sections 152.0002, 152.0004, 152.0006, 152.0007, and 152.0008(a) do not apply to the juvenile board of Coryell County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 467, Sec. 1, eff. Aug. 28, 1995.

Sec. 152.0571. COTTLE COUNTY. (a) Cottle County is included in the 50th Judicial District Juvenile Board. (b) Section 152.0181 applies to the 50th Judicial District Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0581. CRANE COUNTY. (a) The Crane County Juvenile Board is composed of the county judge and the district judges in Crane County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board chairman additional annual compensation of not more than $1,200. The commissioners court may pay the other members of the juvenile board additional annual compensation of not more than $600. The additional compensation is for the added duties imposed on the chairman and members and shall be paid in equal monthly installments from the general fund or any other available fund of the county.(d) The commissioners court shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties. The commissioners court shall provide the necessary funds to pay the salaries and expenses of the juvenile probation officer.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Crane County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0591. CROCKETT COUNTY. (a) The Crockett County Juvenile Board is composed of the county judge and the district judges in Crockett County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members an annual salary set by the commissioners court at not less than $1,200 nor more than $3,600 as compensation for the added duties imposed on the members. The salary shall be paid in equal monthly installments from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Crockett County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0601. CROSBY COUNTY. (a) The Crosby County Juvenile Board is composed of the county judge, the district judges in Crosby County, and one public member appointed by the judges.(b) The public member serves a two-year term.(c) The juvenile board shall elect one of its members as chairman at the beginning of each year.(d) The members of the juvenile board do not receive compensation for serving on the board.(e) The chief probation officer may set the salaries and allowances of juvenile probation personnel with the approval of the board.(f) Sections 152.0003 and 152.0005(b) do not apply to the juvenile board of Crosby County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0611. CULBERSON COUNTY. (a) The Culberson-Hudspeth Counties Juvenile Board is composed of the county judges and the district judges in Culberson and Hudspeth counties.(b) The juvenile board shall elect one of its members as chairman at the beginning of each calendar year.(c) The commissioners courts shall pay the members of the juvenile board an annual salary set by the commissioners court at not less than $1,200, payable in equal monthly installments out of the general fund or any other available fund of the counties.(d) If approved by the juvenile board, the commissioners courts shall reimburse each juvenile court judge for the judge's actual and necessary expenses incurred in attending seminars and other educational or instructional meetings relating to juvenile matters.(e) The chief juvenile officer may set the salaries and allowances of juvenile probation personnel with the approval of the board.(f) Unless the counties agree on a different method of allocating costs, each county shall pay the costs of the juvenile board in accordance with the ratio that the population of the county bears to the total population of the two counties.(g) Section 152.0005(b) does not apply to the Culberson-Hudspeth Counties Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0621. DALLAM COUNTY. (a) The Dallam County Juvenile Board is composed of the county judge, the district judges in Dallam County, the judge of any statutory county court designated as a juvenile court, and one public member appointed by the commissioners court.(b) The public member serves a two-year term.(c) The juvenile board shall elect one of its members as chairman at the beginning of each year.(d) The board shall hold regular meetings each year on dates set by the board and special meetings at the call of the chairman.(e) The board may cooperate with other juvenile boards to provide adequate services.(f) The commissioners court may pay the juvenile board members a salary in an amount set by the commissioners court.(g) The chief juvenile probation officer may appoint necessary personnel with the approval of the board and with the advice and consent of the commissioners court.(h) The juvenile board shall use the juvenile probation fund to pay as much of the salaries and allowances and other necessary expenses as possible. The commissioners court shall pay the other salaries, allowances, and necessary expenses from the general fund or any other available fund of the county.(i) The board may accept aid, grants, and gifts from the state, other political subdivisions of the state, or associations for the sole purpose of financing adequate and effective probation programs. A municipality may grant and allocate money to the county government or to the juvenile board to support and maintain juvenile programs if the municipality's governing body approves the expenditure. The fiscal officer shall deposit funds received under this subsection in a special account.(j) If approved by the commissioners court, the county shall reimburse each juvenile board member for the member's reasonable and necessary job-related expenses. Reimbursable expenses include travel, lodging, training, and educational activities.(k) Sections 152.0002, 152.0004, 152.0005(a) and (b), and 152.0008(a) do not apply to the juvenile board of Dallam County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0631. DALLAS COUNTY. (a) The juvenile board of Dallas County is composed of:(1) the county judge;(2) one county commissioner appointed by the commissioners court;(3) each juvenile court judge;(4) the local administrative judge;(5) one judge of a district court in Dallas County that gives preference to family matters, appointed by the judges of those courts;(6) one judge of a district court in Dallas County that gives preference to criminal matters, appointed by the judges of those courts;(7) one judge of a district court in Dallas County that gives preference to civil matters, appointed by the judges of those courts; and(8) the chairman of the youth services advisory board.(b) The appointed members serve one-year terms.(c) The board shall hold an annual meeting in January and at this meeting shall elect a chairman from among the members. The board shall hold other regular meetings as determined by the board at the January meeting and may meet at the call of the chairman or at the request to the chairman of at least two members. The board shall keep accurate and complete minutes of its meetings. The minutes are open to public inspection.(d) All county facilities and programs for children, other than the facilities and programs operated by the Dallas County Mental Health and Mental Retardation or the Dallas County Hospital District, are under the board's jurisdiction.(e) The juvenile board shall set policies for the juvenile probation department and other departments, facilities, and programs under the board's jurisdiction.(f) The juvenile board may make an annual written report to the commissioners court that relates to the operations and efficiency of the juvenile probation department, the county and other institutions for the care of neglected, dependent, and delinquent children, and the other facilities and programs under the jurisdiction of the board and to the general adequacy of the juvenile services provided by the county. The board may include in the report any recommendations for improvements that the board considers necessary.(g) The board may investigate the operations of the juvenile probation department, the county institutions for the care of neglected, dependent, or delinquent children, or any other facility or program under the board's jurisdiction, at the request of the judges of the district courts in Dallas County. The board shall make a written report of the investigation to the commissioners court.(h) The juvenile board may make any special studies or investigations it considers necessary to improve the operations of the juvenile probation departments and the county institutions under its jurisdiction.(i) The juvenile board shall appoint a person to serve as the director of juvenile services and as chief juvenile probation officer.(j) The board shall set the salary of the director of juvenile services. The director serves at the pleasure of the board.(k) The board may apply for, accept, hold in trust, spend, and use a gift, grant, or donation of land, money, or other personal property from a governmental, corporate, personal, or other source to benefit the county facilities and programs under the jurisdiction of the board.(l) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Dallas County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 12.05(a), eff. Aug. 26, 1991.

Sec. 152.0632. DALLAS COUNTY DIRECTOR OF JUVENILE SERVICES AND JUVENILE PROBATION DEPARTMENT. (a) The director of juvenile services in Dallas County is the chief administrative officer for the juvenile probation department and all facilities and programs under the jurisdiction of the juvenile board as authorized by the board. (b) The director of juvenile services shall annually prepare under the juvenile board's direction a budget for the juvenile probation department, the county and other institutions for the care of neglected, dependent, and delinquent children, and the other facilities and programs under the jurisdiction of the juvenile board. The juvenile board shall approve the budget and submit the budget to the commissioners court for final approval in the same manner as prescribed by law for the other county agencies and departments.(c) The director shall hire the employees of the juvenile probation department and of the county institutions and facilities and programs under the jurisdiction of the juvenile board. The director may remove a juvenile probation department employee at any time.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 12.05(a), eff. Aug. 26, 1991.

Sec. 152.0633. DALLAS COUNTY DISTRICT AND COUNTY COURTS ADMINISTRATOR AND COURT SERVICES DEPARTMENT. (a) The district and county courts administrator is the chief administrative officer of the court services department of Dallas County.(b) The local administrative district judge and the judges of the district courts in Dallas County that give preference to civil, criminal, family law, or juvenile matters shall, on a majority vote, appoint and set the salary of the district and county courts administrator. The administrator serves at the will of those judges.(c) The commissioners court shall pay the salaries and expenses of the court services department employees as determined by the department budget submitted by the local administrative judge and approved by the commissioners court.(d) A judge may not be subjected to a suit for, and is immune from liability for damages arising from, an act or omission committed while performing a duty under this section unless the act or omission is:(1) committed intentionally, wilfully, or wantonly; or(2) committed with:(A) gross negligence; or(B) conscious indifference or reckless disregard for the safety of others.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 12.05(a), eff. Aug. 26, 1991; Acts 2001, 77th Leg., ch. 658, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1171, Sec. 1, eff. October 1, 2005.

Sec. 152.06331. DALLAS COUNTY DOMESTIC RELATIONS OFFICE. (a) The domestic relations office of Dallas County is established. Except to the extent of a conflict with this section, Chapter 203, Family Code, applies to the office, and the office has the powers and duties of a domestic relations office provided by that chapter.(b) The judges of the district courts in Dallas County that give preference to family law matters shall, on a majority vote, appoint the director of the domestic relations office. The director serves at the will of those judges, except that those judges may delegate the decision to terminate the director's appointment to the presiding judge of those judges' courts.(c) The judges of the district courts in Dallas County that give preference to family law matters shall, by majority vote, supervise the activities of the director and the domestic relations office, including the office's structure and budget, or those judges may delegate the supervisory duties to the presiding judge of those judges' courts.(d) The domestic relations office shall report to the Dallas County district and county courts administrator, and the administrator shall report to the judges of the district courts in Dallas County that give preference to family law matters, regarding:(1) the domestic relations office's performance of all matters relating to family court services or successor services and child support collection and administration; and(2) all other functions performed by the office.(e) The judges of the district courts in Dallas County that give preference to family law matters have final authority over decisions regarding the administration of the functions and duties of the domestic relations office and have the right to direct the district and county courts administrator to adopt and adhere to the policies adopted by the judges with regard to the domestic relations office.(f) Fees for the preparation of a court-ordered social study or any other services provided by the domestic relations office, other than services related to the collection of child support, must be reasonable and imposed on a sliding scale according to the financial resources of the parties using the services.(g) A judge may not be subjected to a suit for, and is immune from liability for damages arising from, an act or omission committed while performing a duty under this section unless the act or omission is:(1) committed intentionally, wilfully, or wantonly; or(2) committed with:(A) gross negligence; or(B) conscious indifference or reckless disregard for the safety of others.

Added by Acts 2005, 79th Leg., Ch. 1171, Sec. 2, eff. October 1, 2005.

Sec. 152.06332. DALLAS COUNTY CRIMINAL DISTRICT COURTS ADMINISTRATOR. (a) The criminal district courts administrator is the chief administrative officer of the criminal district courts in Dallas County.(b) The judges of the district courts in Dallas County that give preference to criminal law matters shall, on a majority vote, appoint the criminal district courts administrator. The administrator serves at the will of a majority of those judges, except that those judges may delegate the decision to terminate the administrator's appointment to the presiding judge of those judges' courts.(c) The judges of the district courts in Dallas County that give preference to criminal law matters shall, by majority vote, supervise the activities of the criminal district courts administrator, including the structure of the administrator's office and budget for that office, or those judges may delegate the supervisory duties to the presiding judge of those courts.(d) The criminal district courts administrator shall report to the Dallas County district and county courts administrator, and the district and county courts administrator shall report to the judges of the criminal district courts in Dallas County, regarding all issues related to the criminal district courts.(e) The judges of the district courts that give preference to criminal law matters in Dallas County have the final authority over decisions regarding the administration of the areas related to the criminal district courts in Dallas County and have the right to direct the district and county courts administrator to adopt and adhere to the policies adopted by the judges with regard to the criminal district courts in Dallas County.(f) A judge may not be subjected to a suit for, and is immune from liability for damages arising from, an act or omission committed while performing a duty under this section unless the act or omission is:(1) committed intentionally, wilfully, or wantonly; or(2) committed with:(A) gross negligence; or(B) conscious indifference or reckless disregard for the safety of others.

Added by Acts 2005, 79th Leg., Ch. 1171, Sec. 2, eff. October 1, 2005.

Sec. 152.0636. CERTIFICATE OF INDEBTEDNESS FOR FACILITIES. (a) Certificates of indebtedness issued and sold by the Commissioners Court of Dallas County to acquire property and to construct, enlarge, furnish, equip, and repair buildings used as homes and schools for delinquent children that have been submitted to the attorney general, approved by the attorney general, and registered by the comptroller are incontestable.(b) The certificates are legal and authorized investments for:(1) banks; (2) savings banks; (3) trust companies; (4) savings and loan associations; (5) insurance companies; (6) fiduciaries; (7) trustees; (8) guardians; and(9) sinking funds of municipalities, counties, school districts, and other political subdivisions of the state and other public funds of the state and its agencies.(c) The certificates are eligible to secure deposits of public funds of the state and of municipalities, counties, school districts, and other political subdivisions of the state. The certificates are lawful and sufficient security for deposits to the extent of their market or face value, whichever is less, if accompanied by all unmatured coupons.(d) The commissioners court shall continue to levy a tax that is sufficient to pay the principal of and interest on the certificates so long as certificates are outstanding.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0641. DAWSON COUNTY. (a) The juvenile board of Dawson County is composed of:(1) the county judge and the district judges in Dawson County; (2) the superintendent of the Lamesa Independent School District or the superintendent's designee; (3) one citizen of Dawson County appointed by the county commissioners court; and(4) one citizen of Dawson County appointed by the Lamesa City Council.(b) Citizen members serve two-year terms.(c) The county judge is the chairman of the juvenile board and its chief administrative officer.(d) The county commissioners court shall pay the judges on the juvenile board an annual salary set by the commissioners court at not more than $1,200, payable in equal monthly installments from the general fund of the county.(e) Section 152.0005(b) does not apply to the juvenile board of Dawson County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0651. DEAF SMITH COUNTY. (a) The Deaf Smith County Juvenile Board is composed of:(1) the county judge; (2) two persons appointed by the Hereford City Commission; (3) two persons appointed by the commissioners court; and(4) two persons appointed by the board of trustees of the Hereford Independent School District.(b) The appointed members serve staggered two-year terms with the terms of one person appointed by the city, one person appointed by the county, and one person appointed by the school district expiring on December 31 of each year.(c) The board shall elect one of its members as chairman.(d) Board members serve without compensation.(e) The commissioners court, Hereford City Commission, and the board of trustees of the Hereford Independent School District may agree to pay equally the costs of the salaries and expenses of the juvenile department. The commissioners court, city commission, and board of trustees shall determine the length of the agreement. The city of Hereford and the Hereford Independent School District may appropriate and spend money to implement this subsection.(f) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Deaf Smith County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0671. DENTON COUNTY. (a) The Denton County Juvenile Board is composed of the county judge, the district judges in Denton County, and the judge of any statutory court in the county.(b) The juvenile board shall elect one of its members as chairman at the beginning of each year.(c) The commissioners court shall pay the juvenile board members an annual salary set by the commissioners court at not less than $1,500, payable in equal monthly installments from the general fund of the county.(d) If approved by the juvenile board, the commissioners court shall reimburse each juvenile court judge for the judge's actual and necessary expenses incurred in attending seminars and other educational or instructional meetings related to juvenile matters.(e) Section 152.0005(b) does not apply to the juvenile board of Denton County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0681. DE WITT COUNTY. (a) The juvenile board of De Witt County is composed of the county judge and the district judges in De Witt County.(b) The commissioners court may pay the juvenile board members reasonable additional annual compensation in an amount set by the commissioners court as compensation for the added duties imposed on the members. The compensation may not be lower than the compensation paid to a member on August 29, 1977. The compensation shall be paid in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of De Witt County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0691. DICKENS COUNTY. (a) Dickens County is included in the 110th Judicial District Juvenile Board.(b) Section 152.0291 applies to the 110th Judicial District Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0711. DONLEY COUNTY. (a) The Donley County Juvenile Board is composed of the county judges and the district judges in Donley County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court shall pay the juvenile board members additional monthly compensation set by the commissioners court at not less than $50 nor more than $150 for the added duties imposed on the members. The additional compensation shall be paid from the general fund of the county.(d) The chairman shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Donley County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0721. DUVAL COUNTY. (a) The Duval County Juvenile Board is composed of the county judge, the district judge in Duval County, and a citizen of Duval County appointed by the county judge and the district judge in Duval County. The citizen member of the board serves the same term of office as the district judge in Duval County.(b) The district judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members an annual salary set by the commissioners court at not less than $1,200 or more than $10,000 for the added duties imposed on the members. The salary shall be paid in equal monthly installments from the general fund of the county.(d) The juvenile board shall appoint not more than five persons to serve on an advisory council.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Duval County.(f) The Duval County Juvenile Board and the juvenile boards of one or more counties that are adjacent to or in close proximity to Duval County may agree to operate together with respect to all matters, or with respect to certain matters specified by the juvenile boards. Juvenile boards operating together may appoint one fiscal officer to receive and disburse funds for the boards.

Added by Acts 1999, 76th Leg., ch. 1143, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 908, Sec. 34, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1342, Sec. 21, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 702, Sec. 1, eff. September 1, 2009.

Sec. 152.0731. EASTLAND COUNTY. (a) The Eastland County Juvenile Board is composed of the county judge, the judge of the 91st Judicial District, the criminal district attorney, and the county sheriff.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members additional compensation for the added duties imposed on the members. The compensation is in addition to any other salary a county attorney or sheriff receives and is paid from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Eastland County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0741. ECTOR COUNTY. (a) The Ector County Juvenile Board is composed of the county judge, the district judges in Ector County, and the judge of each county court at law.(b) The juvenile court judge is the chairman of the board.(c) The county commissioners court shall pay the juvenile board members additional annual compensation set by the commissioners court at not less than $4,800 nor more than $6,000. The additional compensation shall be paid in equal monthly installments from the general fund of the county.(d) Each juvenile probation officer shall take the oath of office and the oath and the fact of the officer's appointment shall be filed with the county clerk. The juvenile board may require an officer to obtain a bond conditioned on the faithful performance of the officer's duties and payable to the county treasurer in an amount determined by the board.(e) The commissioners court shall approve the salaries of the juvenile probation officers and other personnel and provide the necessary funds to pay their salaries and expenses. The county shall pay the salaries in equal monthly installments.(f) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008(a) do not apply to the juvenile board of Ector County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch. 596, Sec. 2, eff. Sept. 1, 1989.

Sec. 152.0742. COMPENSATION OF JUVENILE COURT JUDGE. (a) If designated as the juvenile court judge, the judge of the County Court at Law of Ector County may be paid additional annual compensation of not more than $3,000 for serving as juvenile court judge.(b) The compensation shall be paid in equal monthly installments from the general fund of the county.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0751. EDWARDS COUNTY. (a) The juvenile board of Edwards County is composed of the county judge and the district judges in Edwards County.(b) The commissioners court may pay the juvenile board members additional annual compensation set by the commissioners court at not less than $1,200 nor more than $3,600, payable in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Edwards County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0761. ELLIS COUNTY. (a) The Ellis County Juvenile Board is composed of the county judge, the district judges in Ellis County, and the judge of each statutory court in the county.(b) The juvenile board shall elect one of its members as chairman.(c) The commissioners court shall pay the juvenile board members an annual salary of not less than $3,600, payable in equal monthly installments from the general fund or any other available fund of the county.(d) The commissioners court shall pay the salaries of juvenile probation personnel and other expenses the chairman certifies as essential to provide services to children from the general fund of the county.(e) Juvenile probation officers serve at the pleasure of the juvenile board.(f) Sections 152.0004, 152.0005(b), and 152.0008 do not apply to the juvenile board of Ellis County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0771. EL PASO COUNTY. (a) The juvenile board of El Paso County is composed of:(1) the county judge;(2) each family district court judge;(3) each juvenile court judge;(4) up to five judges on the "El Paso Council of Judges" to be elected by majority vote of that council;(5) a municipal judge from El Paso County selected by the chairman of the juvenile board of El Paso County; and(6) a justice of the peace in El Paso County selected by the chairman of the juvenile board of El Paso County.(b) Repealed by Acts 1993, 73rd Leg., ch. 317, Sec. 2, eff. Sept. 1, 1993.(c) The juvenile board shall hold meetings at least once every three months in accordance with board rules.(d) The board shall keep records as required by law and board rules.(e) A juvenile probation officer shall take the oath of office when appointed and the oath and the fact of the appointment shall be filed with the county clerk.(f) The commissioners court shall provide the juvenile probation officers with:(1) automobiles and their maintenance and operation expenses for use in official duties; or(2) an automobile allowance for the use of a personal automobile on official business in the amount determined to be necessary by the commissioners court.(g), (h) Repealed by Acts 1993, 73rd Leg., ch. 317, Sec. 2, eff. Sept. 1, 1993.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 317, Sec. 1, 2, eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 371, Sec. 1, eff. Sept. 1, 1999.

Sec. 152.0772. EL PASO COUNTY INSTITUTIONS. (a) The juvenile board of El Paso County shall appoint a person to supervise the county facilities under the jurisdiction of the juvenile board. The supervisor may be the county probation officer. The supervisor shall direct the policies and conduct of each institution.(b) The juvenile board shall also appoint the head of each facility. The facility head may hire employees that the juvenile board determines are necessary.(c) The facilities supervisor or employees under the supervisor's control shall supervise each child committed to a county institution until the child becomes of age. The supervisor or employees shall submit periodic reports to the juvenile board as required for the board's approval or action.(d) The commissioners court shall provide the necessary funds to operate each institution.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0773. COLLECTION AND DISBURSEMENT OF SUPPORT PAYMENTS IN EL PASO COUNTY. (a) The juvenile board of El Paso County may designate the district clerk or the juvenile probation officer to collect and disburse court-ordered child or spousal support payments that are required by court order to be made to the county. The person designated to receive the payments shall disburse the payments in the manner the court believes to be in the best interest of the spouse or child.(b) If the juvenile board designates the juvenile probation officer to receive the payments, the officer shall work in the court as an officer of the court. The officer shall obtain a surety bond in an amount determined by the county auditor from a solvent surety company authorized to make the bonds in this state and approved by the county auditor. The bond shall be conditioned on the faithful performance of the officer's duties and on the proper accounting of the money entrusted to the officer.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0791. FALLS COUNTY. (a) Falls County is part of the Milam, Robertson, Falls Counties Juvenile Board. The juvenile board is composed of the county judges, the district judges in the counties, and the judges of any statutory court in the counties designated as a juvenile court. The board by unanimous vote may appoint five public members to serve on the board.(b) The public members serve staggered terms of not more than two years as determined by the board.(c) The board shall appoint one of its members as chairman at the beginning of each calendar year.(d) The board shall hold biannual meetings on dates set by the board and special meetings at the call of the chairman.(e) Service on a juvenile board by a judge is an additional duty of office. The commissioners courts may pay the judges on the juvenile board an amount that will reasonably compensate them for their added duties. Public members serve without compensation.(f) The counties shall reimburse a juvenile board member for the member's actual and necessary expenses incurred in performing the member's duties.(g) The juvenile board shall ensure that the chief juvenile officer and fiscal officer:(1) keep the financial and statistical records and submit reports to the Texas Juvenile Probation Commission as prescribed by Section 141.044; and(2) submit periodic financial and statistical reports to the commissioners courts.(h) The chief juvenile probation officer shall appoint an appropriate number of qualified juvenile probation officers, assistants, and support personnel with the approval of the board as necessary to perform the chief juvenile probation officer's duties. The chief juvenile probation officer and the personnel appointed under this section may be removed at any time by the appointing authority or by the juvenile board. The chief juvenile probation officer shall recommend to the juvenile board the salaries of and allowances for juvenile probation officers, assistants, and support personnel. The juvenile board shall provide the chief juvenile probation officer and the officer's assistants with transportation or an automobile allowance for use of a personal automobile on official business.(i) A claim for expenses from a person in the juvenile probation department must be made to the board chairman. The chairman shall certify to the fiscal officer the expenses to be paid from state funds and shall certify to the commissioners courts the expenses to be paid from county funds.(j) The chairman of the board shall certify to the commissioners courts an annual request for the expenditure of county funds. The commissioners courts shall act on the request in the same manner as they act on a request from another county office.(k) The board may accept state aid and grants or gifts from other political subdivisions of the state or associations to finance adequate and effective juvenile programs. A municipality may grant and allocate money to the juvenile board to support and maintain effective juvenile services if the municipality's governing body approves the expenditure. Funds received under this subsection shall be administered and kept separately from other public funds. This section does not affect a program of local enrichment of juvenile services funded by a service.(l) Sections 152.0002, 152.0004, 152.0005, 152.0008, and 152.0009 do not apply to the Milam, Robertson, Falls Counties Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0801. FANNIN COUNTY. (a) The Fannin County Juvenile Board is composed of the county judge and the district judges in Fannin County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The county commissioners court may pay the juvenile board chairman additional annual compensation of $1,200 for the added duties imposed on the chairman. The commissioners court may pay the other members of the board additional annual compensation of not more than $1,200. The additional compensation shall be paid in equal monthly installments from the general fund or any other available fund of the county.(d) The commissioners court shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties. The commissioners court shall provide the necessary funds to pay the salaries and expenses of the juvenile probation officer.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Fannin County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0811. FAYETTE COUNTY. (a) The juvenile board of Fayette County is composed of the county judge and the judge of a district court in Fayette County as determined by the commissioners court.(b) The commissioners court may pay the juvenile board members additional annual compensation of not more than $1,200 for the added duties imposed on the members. The additional compensation shall be paid in equal monthly installments from the general fund or any other available fund of the county.(c) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Fayette County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0821. FISHER COUNTY. (a) Fisher County is included in the Fisher, Mitchell, and Nolan counties juvenile board. The juvenile board is composed of:(1) a county judge from Fisher, Mitchell, or Nolan County elected by a majority vote of the county judges from those counties;(2) the 32nd Judicial District judge or the judge of the county court at law in Nolan County who is selected by agreement between those two judges;(3) one person appointed by the Nolan County Commissioners Court;(4) subject to Subsection (f), the city manager of Sweetwater or another person appointed by the Sweetwater City Commission;(5) subject to Subsection (g), the superintendent of the Sweetwater Independent School District or another person appointed by the board of trustees of the Sweetwater Independent School District;(6) one person appointed by the Mitchell County Commissioners Court;(7) one person appointed by the Fisher County Commissioners Court;(8) the county attorney of Fisher, Mitchell, or Nolan County selected by a majority vote of the county judges of those counties; and(9) one person selected by majority vote of the county judges of Fisher, Mitchell, and Nolan counties, subject to confirmation by a vote of the commissioners courts of each of those counties.(b) The chairman of the board is the county judge appointed under Subsection (a)(1). The chairman presides at meetings scheduled by the board.(c) The appointed members serve without compensation. Each member serves a two-year term.(d) The Fisher County Commissioners Court shall pay from the county general fund the salaries of the personnel assigned to Fisher County and the other expenses certified by the board chairman as necessary to provide juvenile services in the county.(e) Sections 152.0002, 152.0003, 152.0004, and 152.0005 do not apply to the juvenile board in Fisher, Mitchell, and Nolan counties.(f) The board member appointed by the Sweetwater City Commission under Subsection (a)(4) may be appointed only if the City of Sweetwater agrees to provide funds for the salaries of the personnel assigned to Nolan County and other expenses the board chairman certifies as necessary to provide adequate juvenile services to Nolan County as provided by Section 152.1831(d).(g) The board member appointed by the Sweetwater Independent School District under Subsection (a)(5) may be appointed only if that school district agrees to provide funds for the salaries of the personnel assigned to Nolan County and other expenses the board chairman certifies as necessary to provide adequate juvenile services to Nolan County as provided by Section 152.1831(d).

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 246, Sec. 1, eff. Sept. 1, 1999.

Sec. 152.0831. FLOYD COUNTY. (a) Floyd County is included in the 110th Judicial District Juvenile Board.(b) Section 152.0291 applies to the 110th Judicial District Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0841. FOARD COUNTY. (a) Foard County is included in the 46th Judicial District Juvenile Board. The juvenile board is composed of:(1) the county judges of Foard, Hardeman, and Wilbarger counties; (2) the judge of the 46th Judicial District; and(3) two public members appointed by the judges.(b) The public members serve one-year terms.(c) The district judge is the chairman of the board.(d) Service on a juvenile board by a judge is an additional duty of office. The commissioners courts shall pay the judges on the juvenile board additional annual compensation of not more than $1,200 for the added duties imposed on them. The additional compensation shall be paid in equal monthly installments from the general funds of the counties.(e) If approved by the juvenile board, each county shall reimburse the juvenile court judge in the county for the judge's actual and necessary expenses incurred in attending seminars and other educational or instructional meetings relating to juvenile problems.(f) The commissioners courts shall provide the funds for the salaries of the juvenile probation officers in the amount set by the juvenile board.(g) The commissioners courts shall pay the expenses of the juvenile probation officers that are certified as necessary by the juvenile board chairman from the general fund and in the amount set by the juvenile board.(h) Sections 152.0004 and 152.0005(b) do not apply to the 46th Judicial District Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0851. FORT BEND COUNTY. (a) The juvenile board of Fort Bend County is composed of the county judge, the district judges in Fort Bend County, and the judge of each county court at law.(b) The commissioners court shall pay the board members annual additional compensation in an amount set by the commissioners court. The additional compensation shall be paid in equal monthly installments from the general fund of the county. The judge of a county court at law is entitled to receive the same amount of additional compensation as the county judge receives.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Fort Bend County.(d) The board by majority vote shall annually elect one of its members as chairman.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 55, Sec. 1, eff. Sept. 1, 1997.

Sec. 152.0852. FORT BEND COUNTY CHILD SUPPORT OFFICE. (a) The judges of the district courts in Fort Bend County may establish a child support office in the county juvenile office to collect and disburse child support payments that are required by court order to be made to the office. The office shall disburse the payments in the manner the court believes to be in the best interest of the parties in the case.(b) The judges of the district courts in a county served by an office may appoint an administrator and other assistants to serve two-year terms. The administrator shall obtain a surety bond in an amount determined by the county auditor from a solvent surety company authorized to make the bonds in this state and approved by the county auditor. The bond shall be conditioned on the faithful performance of the administrator's duties and on the proper accounting of the money entrusted to the administrator. The county shall pay the premium for the bond from the general fund of the county, the child support fund, or any other available fund.(c) The judges shall determine the duties of the administrator and assistants and set their salaries. The salaries are payable in equal monthly installments from the general fund of the county, the child support fund, or any other available fund. The judges must approve a claim for expenses made by the administrator or an assistant or a claim for administrative expenses in operating the child support office, including a claim for payment of equipment and supplies.(d) The office shall keep an accurate and complete record of money received and disbursed under this section. The record is open for public inspection. The county auditor or other authorized county officer or employee shall inspect and examine the records and audit the accounts quarterly. The auditor shall report the results of the audit to the judges and include any recommendations the auditor may have.(e) The child support office may serve one or more of Brazoria, Matagorda, or Wharton counties. If a child support office serves more than one county, the judges of the district courts in the counties shall determine the location of the office. The officers and employees of the county in which the office is located shall perform the duties prescribed by this section. The counties shall pay the salaries, bond premium, and other expenses in accordance with the ratio that the population of each county bears to the total population of all of the counties served by the office.(f) The commissioners courts shall pay the district court judges $75 a month for performing the duties prescribed by this section. The compensation shall be paid from the general fund of the county and is in addition to any other compensation the judges receive.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0853. FORT BEND COUNTY CHILD SUPPORT SERVICE FEE. (a) The Fort Bend County child support office shall assess a monthly fee of not more than $10 for collecting and disbursing child support payments that are required by court order to be made to the office. The fee is payable annually and in advance. (b) The payor of the support shall pay the fee unless the payor is a member of the armed services and the monthly child support payments exceed the amount the court orders the person to pay, in which case the payee shall pay the service fee for as long as the payor is a member of the armed services and the support payments exceed the amount the court orders the person to pay.(c) The first fee payment is due on the date that the payor is ordered to begin the child support payments. If the payee must pay the fee, the first fee payment is due on the date that the payee receives the original support payment. Subsequent annual fees are due on the anniversary of the date of the original fee payment.(d) A person who refuses or fails to pay the fee on the date due or in the amount ordered is subject to an action for contempt of court.(e) Fees collected under this section shall be paid to the county treasurer on the last day of each calendar month. The county treasurer shall deposit the fees to the credit of the child support fund. The judges of the district courts in a county served by the office shall administer the fund, with the approval of the commissioners court, to assist in paying the salaries and expenses of the child support office.(f) An accurate and complete record of money received under this section shall be kept. The county auditor or other authorized person shall audit the child support fund regularly. An annual report of the receipts and expenditures of the fund shall be made to the commissioners court.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 12.04(a), eff. Aug. 26, 1991.

Sec. 152.0881. FRIO COUNTY. (a) The juvenile board of Frio County is composed of the county judge and the district judges in Frio County.(b) The commissioners court shall pay the juvenile board members additional annual compensation set by the commissioners court at not less than $1,200 nor more than $4,800 for the added duties imposed on the members. The additional compensation shall be paid in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Frio County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0901. GALVESTON COUNTY. (a) The Galveston County Juvenile Board is composed of:(1) the county judge;(2) the district judges in Galveston County;(3) the judge of each statutory county court;(4) a municipal judge in Galveston County, selected by majority vote of all the municipal judges in the county; and(5) a justice of the peace in Galveston County, selected by majority vote of all the justices of the peace in the county.(b) The juvenile board annually shall elect its chairman and other officers.(c) The juvenile board members do not receive compensation for serving on the juvenile board. The county commissioners court shall pay the members $75 per month for performing the additional duties prescribed by Sections 152.0902 and 152.0903.(d) The board shall meet monthly to review the work of the chief juvenile probation officer and the other juvenile probation officers and to consider any matter relating to juveniles and the disposition of cases relating to juveniles pending before the juvenile court.(e) A juvenile probation officer shall take the oath of office when appointed and the oath and the fact of the appointment shall be filed with the county clerk.(f) The juvenile board may require a juvenile probation officer or facility superintendent to obtain a surety or personal bond in an amount determined by the board and conditioned on the faithful performance of the person's duties.(g) The board chairman shall certify a claim for expenses as being necessary for the performance of the officer's duties. The county commissioners court shall provide the necessary funds to pay the salaries and expenses.(h) The commissioners court shall appoint a citizens' advisory committee composed of not more than 15 persons. The committee shall consult with the juvenile board and the commissioners court on matters relating to juveniles. The committee annually shall elect a chairman and other officers and may meet at its own discretion.(i) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008(a) do not apply to the juvenile board of Galveston County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1140, Sec. 1, eff. Sept. 1, 1999.

Sec. 152.0902. GALVESTON COUNTY INSTITUTIONS. (a) The juvenile board of Galveston County controls and supervises each county facility used for the detention of juveniles.(b) The juvenile board by majority vote may adopt any order or regulation necessary to the welfare of juveniles in a county facility. The chief juvenile probation officer shall enter each order or regulation in a book kept for that purpose and shall certify the order or regulation and deliver a copy to each facility superintendent or person in charge of a facility. The superintendent or other person and each juvenile probation officer shall comply with the order or regulation.(c) The juvenile board may require the superintendent or person in charge of a facility to submit to the board reports containing information required by the board.(d) The criminal district attorney of Galveston County shall assign an attorney in the district attorney's office to represent the juvenile board and probation officers in protecting the rights of children in abandonment cases and proceedings.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0903. COLLECTION AND DISBURSEMENT OF SUPPORT PAYMENTS IN GALVESTON COUNTY. (a) The juvenile board of Galveston County may require a juvenile probation officer to collect and disburse child support payments that are required by court order to be made to a court in the county.(b) The juvenile probation officer shall keep a record of money received and disbursed in a well-bound book subject to public inspection in the probation office. The county auditor shall audit the records.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0911. GARZA COUNTY. (a) The Garza County Juvenile Board is composed of the county judge, the district judges in Garza County, and the judge of any statutory court in the county designated as a juvenile court. The juvenile court judge may appoint five citizen members to serve on the board for a term set by the judge.(b) The juvenile board shall elect one of its members as chairman at the beginning of each year.(c) The commissioners court shall pay the judges on the juvenile board an annual salary set by the commissioners court at not more than $120, payable in equal monthly installments from the general fund or any other available fund of the county. The citizen members serve without compensation.(d) The chief juvenile probation officer may set the salaries and allowances of juvenile probation personnel with the approval of the board.(e) Section 152.0005(b) does not apply to the juvenile board of Garza County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0921. GILLESPIE COUNTY. (a) The juvenile board of Gillespie County is composed of the county judge and the district judges in Gillespie County.(b) The commissioners court shall pay the juvenile board members additional annual compensation set by the commissioners court at not less than $600 nor more than $1,200, payable in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Gillespie County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0931. GLASSCOCK COUNTY. (a) Glasscock County is included in the 118th Judicial District Juvenile Board. The juvenile board is composed of the county judges and the district judges in Glasscock, Howard, and Martin counties.(b) The juvenile board shall elect one of its members as chairman at the beginning of each calendar year.(c) The juvenile board shall hold regular quarterly meetings at the call of the chairman.(d) The chief juvenile probation officer may set the salaries and allowances of juvenile probation personnel with the approval of the board.(e) Each county shall pay the expenses of the juvenile board in accordance with the ratio that the population of the county bears to the total population of the three counties.(f) Each county judge who is a member of the board shall appoint two citizens to serve on an advisory council. A vacancy on the juvenile board is filled by the county judge who appointed the original member.(g) Sections 152.0002, 152.0003, and 152.0005(b) do not apply to the 118th Judicial District Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0941. GOLIAD COUNTY. (a) The juvenile board of Goliad County is composed of the county judge and the district judges in Goliad County.(b) The commissioners court may pay the juvenile board members reasonable additional annual compensation in an amount set by the commissioners court as compensation for the added duties imposed on the members. The compensation may not be lower than the compensation paid to a member on August 29, 1977. The compensation shall be paid in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Goliad County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0951. GONZALES COUNTY. (a) The Gonzales County Juvenile Board is composed of the county judge and the district judges in Gonzales County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court shall pay the juvenile board members additional monthly compensation set by the commissioners court at not less than $100 nor more than $400 for the added duties imposed on the members. The additional compensation shall be paid from the general fund of the county.(d) The chairman shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties. The commissioners court shall provide the necessary funds to pay the salaries and expenses of the juvenile probation officer.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Gonzales County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0961. GRAY COUNTY. (a) The Gray County Juvenile Board is composed of the county judge and the district judges in Gray County.(b) The county judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members additional compensation in an amount that will reasonably compensate them for their added duties. The commissioners court shall also reimburse the members for the members' actual and necessary expenses incurred in performing their duties. The commissioners court may not reduce the members' compensation or expenses below the amount paid to the members as compensation and expenses on June 6, 1979. Each member shall receive equal compensation.(d) The chairman shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Gray County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0971. GRAYSON COUNTY. (a) The juvenile board of Grayson County is composed of the county judge and the district judges in Grayson County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members additional compensation in an amount set by the commissioners court. The additional compensation is for the added duties imposed on the members and shall be paid in equal monthly installments from the general fund or any other available fund of the county.(d) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Grayson County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.0981. GREGG COUNTY. (a) The Gregg County Juvenile Board is composed of the county judge, the district judges in Gregg County, and the judge of each county court at law.(b) The county judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members an annual salary in an amount set by the commissioners court. The salary is for the added duties imposed on the members and shall be paid in equal monthly installments from the general fund of the county.(d) Repealed by Acts 1989, 71st Leg., 1st C.S., ch. 17, Sec. 2, eff. Sept. 1, 1989.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., 1st C.S., ch. 17, Sec. 1, 2, eff. Sept. 1, 1989.

Sec. 152.0991. GRIMES COUNTY. (a) The juvenile board of Grimes County is composed of the county judge and the district judges in Grimes County.(b) The commissioners court shall pay the juvenile board members additional annual compensation set by the commissioners court at not less than $1,200 annually, payable in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Grimes County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2005, 79th Leg., Ch. 1152, Sec. 1, eff. June 18, 2005.

Sec. 152.1001. GUADALUPE COUNTY. (a) The Guadalupe County Juvenile Board is composed of the county judge and the district judges in Guadalupe County. The county judge may add the judge of the county court at law to the board or may, from time to time, designate the judge of the county court at law to serve on the board in the county judge's place.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court shall pay the juvenile board members additional monthly compensation set by the commissioners court at not less than $100 nor more than $400 for the added duties imposed on the members. The additional compensation shall be paid from the general fund of the county.(d) The chairman shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties. The commissioners court shall provide the necessary funds to pay the salary and expenses of the juvenile probation officer.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Guadalupe County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1011. HALE COUNTY. (a) The juvenile board of Hale County is composed of the county judge, the district judges in Hale County, and the judge of any statutory court designated as a juvenile court in the county.(b) The juvenile board shall elect one of its members as chairman.(c) The commissioners court shall pay the members of the juvenile board an annual salary set by the commissioners court at not less than $1,200, payable in equal monthly installments from the general fund of the county.(d) The commissioners court shall pay the salaries and expenses of juvenile probation personnel and other expenses the chairman certifies as essential to provide services to children from the general funds or any other available funds of the county.(e) A member of the juvenile board is not liable in civil damages or for criminal prosecution for an action taken by the juvenile board.(f) The juvenile board shall appoint an advisory council composed of five citizens from different parts of Hale County.(g) Sections 152.0004 and 152.0005(b) do not apply to the juvenile board in Hale County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 454, Sec. 2, eff. Aug. 30, 1993.

Sec. 152.1021. HALL COUNTY. (a) The Hall County Juvenile Board is composed of the county judges and the district judges in Hall County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court shall pay the juvenile board members additional monthly compensation set by the commissioners court at not less than $50 nor more than $150 for the added duties imposed on the members. The additional compensation shall be paid from the general fund of the county.(d) The chairman shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Hall County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1031. HAMILTON COUNTY. (a) Hamilton County is included in the Bosque, Comanche, and Hamilton counties juvenile board. The juvenile board is composed of:(1) the county judge in Bosque County;(2) the county judge in Comanche County;(3) the county judge in Hamilton County; and(4) the 220th Judicial District judge.(b) The 220th Judicial District judge is the chairman of the board and its chief administrative officer.(c) The commissioners court of Hamilton County shall pay the county judge in Hamilton County and the 220th Judicial Disrict judge additional annual compensation set by the commissioners court at not less than the amount paid to a board member under this section on October 1, 1998. The compensation shall be paid in equal monthly installments from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0006, 152.0007, and 152.0008(a) do not apply to the juvenile board of Hamilton County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 336, Sec. 3, eff. May 29, 1999.

Sec. 152.1041. HANSFORD COUNTY. (a) The Hansford County Juvenile Board is composed of the county judge, the district judges in Hansford County, and the judge of any statutory county court designated as a juvenile court.(b) The board shall hold regular meetings each year on dates set by the board and special meetings at the call of the chairman.(c) The board may cooperate with other juvenile boards to provide adequate services.(d) The commissioners court may pay the juvenile board members a salary in an amount set by the commissioners court.(e) The county auditor shall serve as the board's fiscal officer.(f) The chief juvenile probation officer may appoint necessary personnel with the approval of the board and with the advice and consent of the commissioners court.(g) The juvenile board shall use the juvenile probation fund to pay as much of the salaries and allowances, and other necessary expenses as possible. The commissioners court shall pay the other salaries, allowances, and necessary expenses from the general fund or any other available fund of the county.(h) The board may accept aid, grants, or gifts from the state, other political subdivisions of the state, or associations for the sole purpose of financing adequate and effective probation programs. A municipality may grant and allocate money to the county government or to the juvenile board to support and maintain juvenile programs if the municipality's governing body approves the expenditure. The fiscal officer shall deposit funds received under this subsection in a special account.(i) If approved by the commissioners court, the county shall reimburse each juvenile board member for the member's reasonable and necessary job-related expenses. Reimbursable expenses include travel, lodging, training, and educational activities.(j) Sections 152.0002, 152.0004, 152.0005(a) and (b), 152.0006, and 152.0008(a) do not apply to the juvenile board of Hansford County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1051. HARDEMAN COUNTY. (a) Hardeman County is included in the 46th Judicial District Juvenile Board.(b) Section 152.0841 applies to the 46th Judicial District Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1061. HARDIN COUNTY. (a) The Hardin County Juvenile Board is composed of the county judge and the district judges in Hardin County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members additional annual compensation set by the commissioners court at not more than $5,000 for the added duties imposed on the members. The additional compensation shall be paid in equal monthly installments from the general fund of the county.(d) The chairman shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties. The commissioners court shall provide the necessary funds to pay the salaries and expenses of the juvenile probation officer.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Hardin County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1071. HARRIS COUNTY. (a) The juvenile board of Harris County is composed of:(1) the county judge;(2) the juvenile court judges;(3) one judge of a district court that primarily hears family law matters, selected by those judges;(4) one judge of a district court that primarily hears criminal law cases, selected by those judges;(5) one judge of a district court that primarily hears civil cases, selected by those judges; and(6) a justice of the peace in Harris County, selected by majority vote of all of the justices of the peace in the county.(b) At the first meeting in January each year the board shall elect a chairman from among the members. The board shall hold regular monthly meetings and may meet at the call of the chairman or at the written request to the chairman of at least two members. The board shall keep accurate and complete minutes of its meetings. The minutes are open to public inspection.(c) Subject to the approval of the commissioners court, the juvenile board shall establish a general personnel policy for the employees of the probation department and the county institutions under the jurisdiction of the board. The board shall establish and maintain an employee classification system that includes:(1) an accurate statement of the duties of each employee position; (2) the qualifications for each position; and(3) a compensation plan that ensures equal pay for equal work.(d) The juvenile board shall make an annual written report to the commissioners court that relates to the operations and efficiency of the juvenile probation department and the county institutions under the jurisdiction of the board and to the general adequacy of the juvenile services provided by the county. The board may include in the report any recommendations for improvements that the board considers necessary.(e) The board shall investigate the operations of the juvenile probation department and the county institutions under the jurisdiction of the board at the request of the juvenile court judge. The board shall make a written report of the investigation to the commissioners court.(f) The juvenile board may make any special studies or investigations it considers necessary to improve the operations of the juvenile probation departments and the county institutions under its jurisdiction.(g) Subject to the approval of the commissioners court, the board may accept and hold in trust a grant or donation of land, money, or other personal property to benefit the county facilities under the jurisdiction of the board.(h) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Harris County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 741, Sec. 1, eff. Sept. 1, 1999.

Sec. 152.1072. HARRIS COUNTY JUVENILE PROBATION DEPARTMENT. (a) The Harris County chief probation officer is the chief administrative officer of the juvenile probation department and the director of the county institutions under the jurisdiction of the juvenile board.(b) The chief probation officer shall annually prepare under the juvenile board's direction a budget for the juvenile probation department and the county institutions under the jurisdiction of the juvenile board. The juvenile board shall approve the budget and submit the budget to the commissioners court for final approval in the same manner prescribed by law for the other county agencies and departments.(c) The chief probation officer shall hire the employees of the juvenile probation department and of the county institutions under the jurisdiction of the juvenile board. The chief probation officer may remove an employee at any time. The appointment and removal of supervisors of the probation department and of superintendents of county institutions are subject to approval by the juvenile board. The commissioners court shall pay the salaries and expenses of the employees as determined by the budget submitted by the juvenile board and approved by the commissioners court.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1073. HARRIS COUNTY BOARD OF PROTECTIVE SERVICES FOR CHILDREN AND ADULTS. (a) In this section:(1) "Board" means the Harris County Board of Protective Services for Children and Adults.(2) "Director" means the highest administrative officer who is responsible to the board.(3) "Institution" means an institution for the care and protection of children who have been abandoned or abused, or are for any other reason in need of protective services. The term does not include a detention facility for delinquent children or children in need of supervision or a facility primarily for children with severe psychological or other medical conditions.(b) The board has the powers and duties of a child welfare board created under Section 264.005, Family Code.(c) The board may, with the approval of the commissioners court, assume jurisdiction, management, and control over a county owned institution. If the board assumes control and management of an institution, the board shall perform the functions in relation to the institutions that the juvenile board and chief probation officer of Harris County formerly performed.(d) The board may designate the director or a specially designated assistant as the director of one or more institutions.(e) The board may hire and remove institution employees. The board shall establish a general personnel policy for institution employees and shall pay the salaries and expenses of the employees from funds supplied by the commissioners court under the annual budget or supplemental budget approved by the commissioners court or from funds supplied by the state or other sources.(f) The board shall prepare an annual budget for the institutions and submit the budget to the commissioners court for final approval as prescribed by law for other county agencies and departments. The board shall also make an annual report to the commissioners court on the operations and efficiency of the institutions.(g) In addition to the authority granted to the board by the commissioners court and the Texas Department of Human Services, the board may:(1) disburse funds from sources other than the commissioners court and the Texas Department of Human Services to benefit children under this section and to provide care, protection, evaluation, training, treatment, education, and recreation to those children; (2) refuse to accept any funds the board considers to be inappropriate, incompatible, or burdensome to board policies or the provision of services; (3) accept a gift or grant of real or personal property or accept support under or an interest in a trust to benefit children under this section and hold the gift or grant directly or in trust; (4) use a gift or grant to benefit children under this section and to provide care, protection, education, or training to those children; (5) accept and disburse as provided by Subdivision (1) fees and contributions from parents, guardians, and relatives of children who are:(A) in county supported substitute care or custody; or(B) being assisted by casework, day care, or homemaker services, by medical, psychological, dental, or other remedial help, or by teaching, training, or other services; (6) account for and spend funds the board receives as fees, contributions, payments made by guardians, or payments made to benefit a child in the board's legal custody; (7) receive and disburse funds available to support or benefit a child in the board's legal custody, including social security benefits, life insurance proceeds, survivors' pension or annuity benefits, or a beneficial interest in property; and(8) receive and use funds, grants, and assistance available to the board from a federal or state department or agency to carry out the functions and programs of the department or agency that is designed to aid or extend programs and operations approved by the board.(h) The board shall designate the director or an assistant to apply for letters of guardianship if necessary to receive funds under Subsection (g)(7). The director or an assistant may:(1) apply for and disburse the funds to provide special items of support for children under this section or to pay general administrative expenses relating to services under this section; (2) hold the funds in trust; or(3) apply the funds for a particular or more restricted purpose as required by law or the source of the funds.(i) The board may delegate to the director or an assistant any function or duty authorized or prescribed by this section. If the board delegates the duty to prepare the annual budget and report, the board must approve the budget and report before they are submitted to the commissioners court. The board may periodically review any delegation.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 7.50, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 60, Sec. 1, eff. May 11, 2007.Acts 2007, 80th Leg., R.S., Ch. 60, Sec. 2, eff. May 11, 2007.

Sec. 152.1074. HARRIS COUNTY CHILD SUPPORT DEPARTMENT. (a) The Harris County Commissioners Court may create a child support department to receive, disburse, and record payments of restitution and child and spousal support made to the department under a court order or may designate by order a county officer to create a child support office within the officer's department to receive, disburse, and record payments of restitution and child and spousal support made to the office under a court order. The commissioners court may rescind the order designating the officer at any time.(b) The commissioners court may appoint an advisory board to advise the court on matters relating to the policies and procedures of the child support department. The advisory board consists of seven judges of district courts in Harris County whose courts specialize in family or juvenile cases.(c) If the commissioners court creates a child support department, the commissioners court shall appoint a director to serve at the pleasure of the commissioners court. The director may hire additional employees subject to the approval of the commissioners court. The director must execute a bond with a solvent surety company authorized to execute bonds of this type in the state. The bond shall be payable to the county judge and conditioned on the director's faithful performance of his duties and on the director properly accounting for any funds entrusted to him. The commissioners court shall set the amount of the bond and shall pay the premium for the bond out of the general funds of the county.(d) The director or the director's agent or the county officer designated to create an office of child support within the county officer's department or the county officer's agent shall receive the payments made under this section. The director or the director's agent or the county officer designated to create an office of child support within the county officer's department or the county officer's agent shall disburse the funds in the manner the district court determines to be in the best interests of the parties involved in the case and in accordance with departmental policies as approved by the commissioners court.(e) The director or the county officer designated to create an office of child support within the county officer's department or the county officer's agent shall keep an accurate and complete record of all receipts and disbursements of funds under this section. The county auditor shall inspect the record, audit the accounts annually, and make a report of the auditor's findings and recommendations to the commissioners court.(f) To recover the costs of providing services, the commissioners court may provide by order for the collection by the district clerk of a fee set by the commissioners court at an amount that does not exceed $12. A person who files a suit for divorce, annulment, or to declare a marriage void in which the parties are parents of a child, as that term is defined by Section 101.003, Family Code, shall pay the fee at the time the suit is filed.(g) The commissioners court may provide by order for the collection by the department of a fee not to exceed $2 for each transaction, other than the receipt of a payment of support, in connection with a suit for spousal support or a suit affecting the parent-child relationship, including services relating to the location of an absent parent, an accounting of support payments, a computer printout of payment history, and a monthly notification of the nonpayment of support.(h) Each year the commissioners court may set aside an amount equal to not more than four percent of the amount of fees collected under this section during the previous year to provide self-insurance for errors and omissions.(i) The commissioners court may contract with a private entity to provide any part of the services this section authorizes the department to provide or, in lieu of establishing the child support department, may contract with a private entity to provide all of the services this section authorizes the department to provide.(j) If the commissioners court contracts with a private entity to collect or disburse support payments or the fee prescribed by this section, the commissioners court shall require the entity to keep accurate and complete records of all receipts and disbursements. The entity shall permit the county auditor to inspect the entity's records and audit the accounts annually. The commissioners court shall also require the entity to execute a surety bond. The bond must be similar to the bond required by Subsection (c), but the commissioners court may not pay the premium for the bond.(k) If the commissioners court designates a county officer to create an office of child support within the county officer's department, the county officer shall serve as the director of the child support department. The county officer may hire additional employees subject to the approval of the commissioners court. The county officer must execute a bond with a solvent surety company authorized to execute bonds of this type in this state. The bond shall be payable to the county judge and conditioned on the county officer's faithful performance of the duties entrusted to him under this section and on the county officer's properly accounting for any funds entrusted to him. The commissioners court shall set the amount of the bond and shall pay the premium for the bond out of the general funds of the county.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 12.06(a), eff. Aug. 26, 1991; Acts 1995, 74th Leg., ch. 364, Sec. 1, eff. Aug. 28, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 7.51, eff. Sept. 1, 1997.

Sec. 152.1076. CERTIFICATE OF INDEBTEDNESS FOR FACILITIES. (a) Certificates of indebtedness issued and sold by the commissioners court of Harris County to acquire property and to construct, enlarge, furnish, equip, and repair buildings used as homes and schools for delinquent children that have been submitted to the attorney general, approved by the attorney general, and registered by the comptroller are incontestable.(b) The certificates are legal and authorized investments for:(1) banks; (2) savings banks; (3) trust companies; (4) savings and loan associations; (5) insurance companies; (6) fiduciaries; (7) trustees; (8) guardians; and(9) sinking funds of municipalities, counties, school districts, and other political subdivisions of the state and other public funds of the state and its agencies.(c) The certificates are eligible to secure deposits of public funds of the state and of municipalities, counties, school districts, and other political subdivisions of the state. The certificates are lawful and sufficient security for deposits to the extent of their market or face value, whichever is less, if accompanied by all unmatured coupons.(d) The commissioners court shall continue to levy a tax that is sufficient to pay the principal of and interest on the certificates so long as certificates are outstanding.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1081. HARRISON COUNTY. (a) The Harrison County Juvenile Board is composed of the county judge, the district judges in Harrison County, and the judge of each county court at law.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members additional compensation in an amount set by the commissioners court. The additional compensation is for the added duties imposed on the members and shall be paid in equal monthly installments from the general fund of the county.(d) The chairman shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties. The commissioners court shall provide the necessary funds to pay the salaries and expenses of the juvenile probation officer.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Harrison County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1091. HARTLEY COUNTY. (a) The Hartley County Juvenile Board is composed of the county judge, the district judges in Hartley County, and the judge of any statutory court designated as a juvenile court.(b) The board shall hold regular meetings each year on dates set by the board and special meetings at the call of the chairman.(c) The juvenile board shall elect one of its members as chairman at the beginning of each year.(d) The board may cooperate with other juvenile boards to provide adequate services.(e) The commissioners court may pay the juvenile board members a salary in an amount set by the commissioners court.(f) The chief juvenile probation officer may appoint necessary personnel with the approval of the board and with the advice and consent of the commissioners court.(g) The juvenile board shall use the juvenile probation fund to pay as much of the salaries and allowances and other necessary expenses as possible. The commissioners court shall pay the other salaries, allowances, and necessary expenses from the general fund or any other available fund of the county.(h) The board may accept aid, grants, or gifts from the state, other political subdivisions of the state, or associations for the sole purpose of financing adequate and effective probation programs. A municipality may grant and allocate money to the county government or to the juvenile board to support and maintain juvenile programs if the municipality's governing body approves the expenditure. The fiscal officer shall deposit funds received under this subsection in a special account.(i) If approved by the commissioners court, the county shall reimburse each juvenile board member for the member's reasonable and necessary job-related expenses. Reimbursable expenses include travel, lodging, training, and educational activities.(j) Sections 152.0002, 152.0004, 152.0005(a) and (b), and 152.0008(a) do not apply to the Hartley County Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1101. HASKELL COUNTY. (a) Haskell County is included in the 39th Judicial District Juvenile Board. The juvenile board is composed of:(1) the county judge of Haskell County;(2) the county judge of Kent County;(3) the county judge of Stonewall County;(4) the county judge of Throckmorton County; and(5) the 39th Judicial District judge.(b) The juvenile court judge may appoint two public members to serve on the board for a term set by the judge.(c) The juvenile board shall elect one of its members as chairman at the beginning of each year.(d) The commissioners court of each county shall pay the county judge of that county and the 39th Judicial District judge additional annual compensation of not more than $6,000, payable in equal monthly installments from the general fund or any other available fund of the county, for the added duties imposed on the judges under this section. The public members serve without compensation.(e) If approved by the juvenile board, the commissioners court shall reimburse the juvenile court judge for the judge's actual and necessary expenses incurred in attending seminars and other educational or instructional meetings related to juvenile problems. The counties shall prorate the expenses allowed for the members of the juvenile board and for the juvenile court judge.(f) The commissioners court of each county shall jointly provide the necessary funds to pay the salaries of the juvenile probation personnel in the amount set by the juvenile board.(g) The commissioners court of each county shall jointly pay the expenses of the juvenile probation officers that are certified as necessary by the juvenile board chairman from the general fund and in the amount set by the juvenile board.(h) Sections 152.0004 and 152.0005(b) do not apply to the juvenile board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2009, 81st Leg., R.S., Ch. 65, Sec. 1, eff. September 1, 2009.

Sec. 152.1111. HAYS COUNTY. (a) The juvenile board of Hays County is composed of the county judge, the district judge of the 22nd judicial district, the judges of the county court at law, the county sheriff, and the criminal district attorney.(b) The commissioners court may pay the juvenile board members additional annual compensation in an amount determined by the commissioners court. The additional compensation shall be paid in equal monthly installments from the general fund or any other available fund of the county.(c) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Hays County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 709, Sec. 1, eff. Sept. 1, 1997.

Sec. 152.1121. HEMPHILL COUNTY. (a) The Hemphill County Juvenile Board is composed of the county judge and the district judges in Hemphill County.(b) The juvenile board shall select one of its members to act as chairman.(c) The commissioners court may pay the juvenile board members additional compensation in an amount that will reasonably compensate them for their added duties. The board members shall receive the same compensation.(d) The commissioners court shall reimburse the juvenile board members for the members' actual and necessary expenses incurred in performing their duties.(e) The juvenile board shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties.(f) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Hemphill County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1131. HENDERSON COUNTY. (a) The juvenile board of Henderson County is composed of:(1) the county judge;(2) the judges of the 3rd, 173rd, and 392nd judicial districts;(3) the judges of the county courts at law; and(4) the county attorney.(b) The juvenile board shall elect one of its members as chairman at its first regular meeting of each fiscal year.(c) The commissioners court shall pay the 173rd and 392nd district judges and the county court at law judges an amount set by the commissioners court at not less than $750 a month and shall pay the 3rd district judge an amount set by the commissioners court at not less than one-third of the amount paid to the 173rd or 392nd district judge or the county court at law judges. The commissioners court shall pay the other juvenile board members an amount set by the commissioners court at not less than $250 a month. The compensation is in addition to other compensation provided or allowed by law.(d) The county attorney shall file, prosecute, and try on behalf of the state all juvenile cases in the juvenile court. A district attorney with jurisdiction in Henderson County shall act for the county attorney at the request of the juvenile court judge if the county attorney is ill or unable to perform his duties.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008(a) do not apply to the juvenile board of Henderson County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 332, Sec. 1, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 377, Sec. 3(b), eff. Sept. 1, 2003.

Sec. 152.1141. HIDALGO COUNTY. (a) The Hidalgo County Juvenile Board is composed of the county judge and the district judges in Hidalgo County.(b) The commissioners court may pay the juvenile board members additional annual compensation set by the commissioners court at not more than $8,000 for the added duties imposed on the members. The compensation shall be paid in equal monthly installments from the general fund of the county.(c) The commissioners court may reimburse the juvenile court judge for the judge's actual and necessary expenses incurred in attending seminars and other educational or instructional meetings relating to juvenile matters. The annual amount for which the judge may be reimbursed may not exceed $600.(d) The juvenile board may require a board employee to enter into a bond payable to the board, conditioned on the faithful performance of the person's duties. The board shall pay the premium of the bond. The board may suspend or remove an employee for good cause.(e) The commissioners court shall provide the juvenile probation officers with:(1) automobiles and their maintenance and operation for use in official duties; or(2) an automobile allowance in the amount the commissioners court determines to be necessary for use of a personal automobile on official business.(f) The board shall control and supervise each county facility used to train, educate, detain, support, or correct juveniles. The board shall appoint the superintendent of each institution.(g) The board may accept gifts or grants of real or personal property subject to the terms and conditions of the gift or grant to use for the benefit of the juvenile justice system.(h) The board shall submit an annual budget to the county commissioners court. The commissioners court may appropriate and the juvenile board shall use money from the county general fund to administer this section.(i) The board may authorize the use of foster homes for the temporary care of a child alleged to be a child in need of supervision or a delinquent child or a child that is dependent or neglected.(j) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008(b) do not apply to the juvenile board of Hidalgo County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1142. HIDALGO COUNTY COURT CONFERENCE COMMITTEE. (a) A law enforcement officer in Hidalgo County may refer to the court conference committee a child who:(1) has been charged with a Class C misdemeanor (first offense only);(2) is a status offender; or(3) is a truant or runaway.(b) This section does not affect:(1) the authority of a law enforcement officer under Title 3, Family Code; or(2) the duty of a law enforcement officer to report a case to a state or local child protective services agency.(c) In this section:(1) "Child" has the meaning assigned by Section 51.02, Family Code.(2) "Court conference committee" means the county juvenile probation program's court conference committee.

Added by Acts 1993, 73rd Leg., ch. 527, Sec. 1, eff. Aug. 30, 1993.

Sec. 152.1151. HILL COUNTY. (a) The juvenile board of Hill County is composed of the county judge, the statutory county court judges, and the district judges in Hill County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court shall pay the juvenile board members additional annual compensation set by the commissioners court at not more than $2,400 as compensation for the added duties imposed on the members. The compensation shall be paid in equal monthly installments from the general fund or any other available fund of the county.(d) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008(a) do not apply to the juvenile board of Hill County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2005, 79th Leg., Ch. 959, Sec. 4, eff. September 1, 2005.

Sec. 152.1161. HOCKLEY COUNTY. (a) The Hockley County Juvenile Board is composed of the county judge, the district judge in Hockley County, the judge of any statutory court designated as a juvenile court in the county, and the juvenile court referee, if any. Subject to approval by the commissioners court, the chairman shall appoint five public members to serve on the board for a period of two years. A public member may be reappointed to the board.(b) The county judge is the chairman of the juvenile board. The district judge is the vice-chairman and acts as chairman if:(1) the chairman is absent or disabled; or(2) the office of county judge is vacant.(c) The board shall hold regular meetings at least annually on dates set by the board and shall hold special meetings at the call of the chairman. All meetings shall be held at a site in Hockley County.(d) The commissioners court shall pay the judges on the juvenile board an annual salary set by the commissioners court at not more than $600, payable in equal monthly installments from the general fund or any other available fund of the county. Public members serve without compensation.(e) The commissioners court may reimburse a juvenile board member for the member's reasonable and necessary job-related expenses. Reimbursable expenses include travel, lodging, training, and educational activities.(f) The juvenile board shall pay the salaries of juvenile probation personnel and other expenses the chairman certifies as essential to provide services to the children of Hockley County from the juvenile board fund to the extent of the state aid received in the fund. The salaries approved by the commissioners court may be paid from funds received for that purpose from the Texas Juvenile Probation Commission. The commissioners court shall pay the remaining approved salaries of juvenile probation personnel and other expenses certified as necessary by the juvenile board chairman from the general funds of the county.(g) The chairman of the juvenile board shall certify to the commissioners court an annual request for the expenditure of county funds. The commissioners court shall act on the request in the same manner as it acts on a request from another county office.(h) The county auditor shall serve as the board's fiscal officer.(i) Sections 152.0002, 152.0004, 152.0005, 152.0006, and 152.0008 do not apply to the juvenile board of Hockley County.

Added by Acts 1989, 71st Leg., ch. 513, Sec. 10, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 476, Sec. 1, eff. Sept. 1, 1993.

Sec. 152.1182. COMPENSATION OF JUVENILE COURT JUDGE. (a) The commissioners court shall pay the juvenile court judge of Hopkins County an annual salary set by the commissioners court at not less than $2,400 nor more than $3,600 for serving as juvenile court judge.(b) The compensation is in addition to any other compensation the judge receives and is payable in equal monthly installments from the general fund, salary fund, or any other available fund of the county.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1191. HOUSTON COUNTY. (a) The juvenile board of Houston County is composed of the county judge, the district judges in Houston County, the county attorney, and each county court at law judge.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court shall pay the juvenile board members additional compensation set by the commissioners court at not less than $50 nor more than $250 a month as compensation for the added duties imposed on the members.(d) The county attorney shall file, prosecute, and try on behalf of the state all juvenile cases in the juvenile court. The district attorney shall act for the county attorney if the county attorney is ill, absent, or otherwise unable to perform his duties.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Houston County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 536, Sec. 1, eff. Aug. 26, 1991.

Sec. 152.1201. HOWARD COUNTY. (a) Howard County is included in the 118th Judicial District Juvenile Board.(b) Section 152.0931 applies to the 118th Judicial District Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1211. HUDSPETH COUNTY. (a) The Culberson-Hudspeth Counties Juvenile Board is composed of the county judges and the district judges in Culberson and Hudspeth counties.(b) Section 152.0611 applies to the Culberson-Hudspeth Counties Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1221. HUNT COUNTY. (a) The Hunt County Juvenile Board is composed of the county judge, the district judges in Hunt County, and the judges of the county courts at law.(b) The board shall designate a juvenile court judge as the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the members of the juvenile board additional annual compensation set by the commissioners court at not more than $3,600 for the added duties imposed on the members. The commissioners court may pay the juvenile court clerk additional annual compensation set by the commissioners court at not more than $800. The additional compensation shall be paid in equal monthly installments from the general fund or any other available fund of the county. The compensation is in addition to all other compensation provided or allowed by law for the clerk of the juvenile court.(d) Each judge on the board may appoint one citizen to serve on the advisory council. Members of the advisory council serve without compensation.(e) A member of the advisory council is not liable in civil damages or for criminal prosecution for an action taken by the juvenile board.(f) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Hunt County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1103, Sec. 13(b), eff. September 1, 2009.

Sec. 152.1231. HUTCHINSON COUNTY. (a) The Hutchinson County Juvenile Board is composed of:(1) the county judge and the district judges in Hutchinson County; (2) one member appointed by the Hutchinson County Commissioners Court; and(3) one member appointed by the Borger Bar Association.(b) The appointed members serve one-year terms.(c) The judge of the 316th Judicial District is the chairman of the board and its chief administrative officer.(d) The members of the juvenile board serve without compensation.(e) The chairman shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties. The commissioners court shall provide the necessary funds to pay the salaries and expenses of the juvenile probation officer.(f) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008(a) do not apply to the juvenile board of Hutchinson County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1241. IRION COUNTY. (a) The juvenile board of Irion County is composed of the county judge and the district judges in Irion County.(b) The commissioners court may pay the juvenile board members additional annual compensation set by the commissioners court at not more than $1,200, payable in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Irion County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1251. JACK COUNTY. (a) The juvenile board in Jack and Wise counties is composed of the county judges, the district judges in Jack and Wise counties, and the judge of each statutory county court in the counties that is designated as a juvenile court.(b) The juvenile board shall elect one of its members as chairman at the beginning of each year.(c) The commissioners courts shall pay the members of the juvenile board an annual salary in an amount set by the commissioners courts, payable in equal monthly installments out of the general funds or any other available funds of the counties.(d) Unless the counties agree on a different method of allocating costs, each county shall pay the costs of the juvenile board in accordance with the ratio that the population of the county bears to the total population of the two counties.(e) Section 152.0005(b) does not apply to the juvenile board in Jack and Wise counties.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1261. JACKSON COUNTY. (a) The juvenile board of Jackson County is composed of the county judge and the district judges in Jackson County.(b) The commissioners court may pay the juvenile board members reasonable additional annual compensation in an amount set by the commissioners court as compensation for the added duties imposed on the members. The compensation may not be lower than the compensation paid to a member on August 29, 1977. The compensation shall be paid in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Jackson County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1271. JASPER COUNTY. (a) Jasper County is included in the East Texas Juvenile Board. The juvenile board is composed of the county judge and the district judges in Jasper, Newton, Sabine, or San Augustine County.(b) The judge of the 1st Judicial District is the chairman of the board and its chief administrative officer. The juvenile board shall elect a county judge on the board to serve as vice-chairman.(c) The Commissioners Court of Jasper County may pay the county judge of Jasper County additional annual compensation in an amount set by the commissioners court.(d) The commissioners courts of the counties included on the board may pay the district judges on the board additional annual compensation in an amount set by a majority of the county commissioners of the four counties. The commissioners court of each county shall pay the compensation to the district judges in accordance with the ratio that the population of the county bears to the total population of the four counties.(e) The compensation paid to the county and district judges is for the added duties imposed on the judges and shall be paid in equal monthly installments from the general fund or any other available fund of the counties.(f) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the East Texas Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1281. JEFF DAVIS COUNTY. (a) The Jeff Davis County Juvenile Board is composed of the county judge and the district judges in Jeff Davis County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members an annual salary set by the commissioners court at not less than $1,200 nor more than $3,600 as compensation for the added duties imposed on the members. The salary shall be paid in equal monthly installments from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Jeff Davis County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1291. JEFFERSON COUNTY. (a) The juvenile board of Jefferson County is composed of the county judge and the district and criminal district judges in Jefferson County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the county judge on the juvenile board additional annual compensation set by the commissioners court at not more than $5,000 as compensation for the administrative and judicial services performed by the judge. The compensation shall be paid in equal monthly installments from the general fund of the county.(d) The juvenile board may require a juvenile probation officer or facility superintendent to obtain a surety or personal bond in an amount determined by the board, conditioned on the faithful performance of the person's duties, and approved by the board.(e) The juvenile board may suspend or remove a juvenile probation officer at any time for good cause. The chief probation officer, with the approval of the board, may suspend or remove an assistant probation officer for good cause after the assistant is notified and afforded an opportunity to appear before the board.(f) Sections 152.0002, 152.0003, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Jefferson County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1292. JEFFERSON COUNTY INSTITUTIONS. (a) The juvenile board of Jefferson County controls and supervises each county facility used for the detention of juveniles.(b) The juvenile board by majority vote may adopt any order or regulation necessary to the welfare of juveniles in a county facility. The chief juvenile probation officer shall enter each order or regulation in a book kept for that purpose and shall certify the order or regulation and deliver a copy to each facility superintendent or person in charge of a facility. The superintendent or other person and each juvenile probation officer shall comply with the order or regulation.(c) The juvenile board may require the superintendent or person in charge of a facility to submit to the board reports containing information required by the board.(d) The district attorney of Jefferson County shall assign an attorney in the district attorney's office to represent the juvenile board and probation officers in protecting the rights of children in abandonment cases and proceedings.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1293. COLLECTION AND DISBURSEMENT OF SUPPORT PAYMENTS IN JEFFERSON COUNTY. (a) The juvenile board of Jefferson County may require a juvenile probation officer to collect and disburse child support payments that are required by court order to be made to a court in the county.(b) The juvenile probation officer shall keep a record of money received and disbursed in a well-bound book in the probation office. The payment book is open to public inspection. The county auditor shall audit the records.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1301. JIM HOGG COUNTY. (a) The Jim Hogg County Juvenile Board is composed of the county judge, the district judge in Jim Hogg County, and a citizen of Jim Hogg County appointed by the county judge and the district judge. The citizen member of the board serves the same term of office as the district judge in Jim Hogg County.(b) The district judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members an annual salary set by the commissioners court at not less than $1,200 or more than $3,600 for the added duties imposed on the members. The salary shall be paid in equal monthly installments from the general fund of the county.(d) The juvenile board shall appoint not more than five persons to serve on an advisory council.(e) The Jim Hogg County Juvenile Board and the juvenile boards of one or more counties that are adjacent to or in close proximity to Jim Hogg County may agree to operate together with respect to all matters, or with respect to certain matters specified by the juvenile boards. Juvenile boards operating together may appoint one fiscal officer to receive and disburse funds for the boards.(f) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board.

Added by Acts 2007, 80th Leg., R.S., Ch. 908, Sec. 35, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1342, Sec. 22(a), eff. September 1, 2007.

Sec. 152.1321. JOHNSON COUNTY. (a) The juvenile board of Johnson County is composed of the county judge, the district judges in Johnson County, and the judge of each county court at law.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court shall pay the juvenile board members additional compensation in an amount set by the commissioners court. The additional compensation is for the added duties imposed on the members and is payable in equal monthly installments from the general fund or any other available fund of the county.(d) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008(a) do not apply to the juvenile board of Johnson County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch. 1076, Sec. 3, eff. Sept. 1, 1989.

Sec. 152.1322. JOHNSON COUNTY SUPPORT PAYMENT COLLECTION. (a) The juvenile board of Johnson County may appoint the district clerk in Johnson County to administer support payments for Johnson County.(b) The juvenile board may provide for the payment of a monthly support service fee of $1. The fee is assessed against the person ordered by a district court of Johnson County to pay child or spousal support through the district clerk. The clerk shall add the fee to the first support payment each month.(c) The district clerk shall collect the fees and shall transfer the money to the county treasurer on the last day of each month. The county treasurer shall deposit the fees to the credit of the county general fund.(d) The service fee authorized by this section applies to child support, spousal support, and separate maintenance payments ordered before September 1, 1983, if the person ordered to make those payments defaults and is cited for contempt of court. The service fee becomes due and payable for each month after the hearing on the contempt citation.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1331. JONES COUNTY. (a) The Jones County Juvenile Board is composed of the county judge, the district judges in Jones County, and the judge of each statutory court designated as a juvenile court. The juvenile court judge may appoint one public member to serve on the board for a term set by the judge.(b) The juvenile board shall elect one of its members as chairman at the beginning of each year.(c) The commissioners court shall pay the judges on the board an annual salary set by the commissioners court at not more than $5,000, payable in equal monthly installments from the general fund or any other available fund of the county. The public member serves without compensation.(d) The chief juvenile probation officer may set the salaries and allowances of juvenile probation personnel with the approval of the board.(e) Section 152.0005(b) does not apply to the juvenile board of Jones County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1341. KARNES COUNTY. (a) The juvenile board of Karnes County is composed of the county judge and the district judges in Karnes County.(b) The commissioners court shall pay the juvenile board members additional annual compensation set by the commissioners court at not less than $1,200 nor more than $4,800 for the added duties imposed on the members. The additional compensation shall be paid in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Karnes County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1351. KAUFMAN COUNTY. (a) The Kaufman County Juvenile Board is composed of the county judge, the judges of the county courts at law of Kaufman County, the district judges in Kaufman County, and the criminal district attorney.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members additional annual compensation of not more than $600 for the added duties imposed on the members. The compensation is in addition to all other compensation paid to a board member by the state or county and shall be paid in equal monthly installments from the general fund of the county.(d) The juvenile probation officer's expenses are payable on a voucher signed by the board chairman. The commissioners court shall pay the officer's salary and expenses from the general fund of the county.(e) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008(a) do not apply to the juvenile board of Kaufman County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 222, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 776, Sec. 3, eff. September 1, 2005.

Sec. 152.1361. KENDALL COUNTY. (a) The juvenile board of Kendall County is composed of the county judge, the judge of the county court at law, and the district judges in Kendall County.(b) The commissioners court shall pay the juvenile board members additional annual compensation set by the commissioners court at not less than $600 nor more than $1,200, payable in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Kendall County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 138, Sec. 1, eff. Sept. 1, 2001.

Sec. 152.1371. KENEDY COUNTY. (a) The juvenile board of Kenedy County is composed of the judges of the county and district courts in the county. The board must have not fewer than three nor more than five members. The judges of the county and district courts in the county may appoint an appropriate number of public members to serve on the board without compensation if necessary to satisfy this requirement. The chairman of the board shall determine the number of public members to be appointed to the board.(b) The county judge is the chairman of the board.(c) The board shall hold biannual meetings on dates set by the board and special meetings at the call of the chairman.(d) Service on a juvenile board by a judge is an additional duty of office. The commissioners court shall pay the judges on the juvenile board an annual salary set by the commissioners court at not more than $6,000, payable in equal monthly installments from the general fund or any other available fund of the county.(e) The county shall reimburse a juvenile board member for the member's actual and necessary expenses incurred in performing the member's duties.(f) The juvenile board shall ensure that the chief juvenile officer and fiscal officer:(1) keep the financial and statistical records and submit reports to the Texas Juvenile Probation Commission as prescribed by Section 141.044; and(2) submit periodic financial and statistical reports to the county commissioners court.(g) The chief juvenile probation officer shall appoint an appropriate number of qualified juvenile probation officers, assistants, and support personnel with the approval of the board as necessary to perform his duties. The chief juvenile probation officer and the personnel appointed under this section may be removed at any time by the appointing authority or by the juvenile board. The chief juvenile probation officer shall recommend to the juvenile board the salaries of and allowances for juvenile probation officers, assistants, and support personnel. The juvenile board shall provide the chief juvenile probation officer and his assistants with transportation or an automobile allowance for use of a personal automobile on official business.(h) A claim for expenses from a person in the juvenile probation department must be made to the board chairman. The chairman shall certify to the fiscal officer the expenses to be paid from state funds and shall certify to the commissioners court the expenses to be paid from county funds.(i) The chairman of the board shall certify to the commissioners court an annual request for the expenditure of county funds. The commissioners court shall act on the request in the same manner as it acts on a request from another county office.(j) The board may accept state aid and grants and gifts from other political subdivisions of the state or associations for the purpose of financing adequate and effective juvenile programs. A municipality may grant and allocate money to the juvenile board to support and maintain effective juvenile services if the municipality's governing body approves the expenditure. Funds received under this subsection shall be administered and kept separately from other public funds. This section does not affect a program of local enrichment of juvenile services funded by a service.(k) The juvenile board shall appoint an advisory council of not more than five persons.(l) Sections 152.0002, 152.0004, 152.0005, 152.0008, and 152.0009 do not apply to the juvenile board of Kenedy County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1381. KENT COUNTY. (a) Kent County is included in the 39th Judicial District Juvenile Board.(b) Section 152.1101 applies to the 39th Judicial District Juvenile Board.

Added by Acts 2009, 81st Leg., R.S., Ch. 65, Sec. 2, eff. September 1, 2009.

Sec. 152.1391. KERR COUNTY. (a) The juvenile board of Kerr County is composed of the county judge and the district judges in Kerr County.(b) The commissioners court shall pay the juvenile board members additional annual compensation set by the commissioners court at not less than $600 nor more than $1,200, payable in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Kerr County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1401. KIMBLE COUNTY. (a) The Kimble County Juvenile Board is composed of the county judge and the district judges in Kimble County.(b) The juvenile board shall elect one of its members as chairman.(c) The juvenile board shall hold regular annual meetings on dates set by the board and special meetings at the call of the chairman.(d) The commissioners court shall pay the juvenile board members an annual salary of not less than $600, payable in equal monthly installments from the general fund or any other available fund of the county. The commissioners court may increase the compensation at any time.(e) Sections 152.0002, 152.0004, 152.0005(b), and 152.0006 do not apply to the juvenile board of Kimble County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1411. KING COUNTY. (a) King County is included in the 50th Judicial District Juvenile Board.(b) Section 152.0181 applies to the 50th Judicial District Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1421. KINNEY COUNTY. (a) The juvenile board of Kinney County is composed of the county judge and district judges in Kinney County.(b) The commissioners court may pay the juvenile board members additional annual compensation set by the commissioners court at not less than $1,200 nor more than $3,600, payable in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Kinney County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1431. KLEBERG COUNTY. (a) The juvenile board of Kleberg County is composed of the judges of the county and district courts in the county. The board must have not fewer than three nor more than five members. The judges of the county and district courts in the county may appoint an appropriate number of public members to serve on the board without compensation if necessary to satisfy this requirement. The chairman of the board shall determine the number of public members to be appointed to the board.(b) The county judge is the chairman of the board.(c) The board shall hold biannual meetings on dates set by the board and special meetings at the call of the chairman.(d) Service on a juvenile board by a judge is an additional duty of office. The commissioners court shall pay the judges on the juvenile board an annual salary set by the commissioners court at not more than $6,000, payable in equal monthly installments from the general fund or any other available fund of the county.(e) The county shall reimburse a juvenile board member for the member's actual and necessary expenses incurred in performing the member's duties.(f) The juvenile board shall ensure that the chief juvenile officer and fiscal officer:(1) keep the financial and statistical records and submit reports to the Texas Juvenile Probation Commission as prescribed by Section 141.044; and(2) submit periodic financial and statistical reports to the county commissioners court.(g) The chief juvenile probation officer shall appoint an appropriate number of qualified juvenile probation officers, assistants, and support personnel with the approval of the board as necessary to perform his duties. The chief juvenile probation officer and the personnel appointed under this section may be removed at any time by the appointing authority or by the juvenile board. The chief juvenile probation officer shall recommend to the juvenile board the salaries of and allowances for juvenile probation officers, assistants, and support personnel. The juvenile board shall provide the chief juvenile probation officer and his assistants with transportation or an automobile allowance for use of a personal automobile on official business.(h) A claim for expenses from a person in the juvenile probation department must be made to the board chairman. The chairman shall certify to the fiscal officer the expenses to be paid from state funds and shall certify to the commissioners court the expenses to be paid from county funds.(i) The chairman of the board shall certify to the commissioners court an annual request for the expenditure of county funds. The commissioners court shall act on the request in the same manner as it acts on a request from another county office.(j) The board may accept state aid and grants and gifts from other political subdivisions of the state or associations for the purpose of financing adequate and effective juvenile programs. A municipality may grant and allocate money to the juvenile board to support and maintain effective juvenile services if the municipality's governing body approves the expenditure. Funds received under this subsection shall be administered and kept separately from other public funds. This section does not affect a program of local enrichment of juvenile services funded by a service.(k) The juvenile board shall appoint an advisory council of not more than five persons.(l) Sections 152.0002, 152.0004, 152.0005, 152.0008, and 152.0009 do not apply to the juvenile board of Kleberg County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1441. KNOX COUNTY. (a) Knox County is included in the 50th Judicial District Juvenile Board. (b) Section 152.0181 applies to the 50th Judicial District Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1451. LAMAR COUNTY. (a) The Lamar County Juvenile Board is composed of:(1) the county judge;(2) the statutory county court at law judge;(3) the district judges in Lamar County; and(4) one member of the commissioners court selected by and from among the members of the commissioners court.(b) The juvenile board shall elect one of its members as chairman at its first regular meeting of each fiscal year. The board shall hold regular meetings each year on dates set by the board and special meetings at the call of the chairman.(c) Service on a juvenile board by a judge is an additional duty of office. The commissioners court may pay the board chairman and other board members additional annual compensation for the additional duties imposed on the chairman and the other board members. The compensation shall be paid in equal monthly installments from the general fund or any other available fund of the county.(d) The juvenile board shall recommend to the commissioners court proposed salaries for juvenile probation officers and other juvenile probation employees. The commissioners court shall set the salaries of juvenile probation officers and other juvenile probation employees after considering the recommendation of the juvenile board and any other relevant factors, including the source of funds, the duties and workload of the employees, and the effect on other county employees. The commissioners court shall comply with all applicable laws when setting the salaries of juvenile probation officers and other juvenile probation employees.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Lamar County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1392, Sec. 1, eff. Sept. 1, 1997.

Sec. 152.1461. LAMB COUNTY. (a) The Lamb County Juvenile Board is composed of the county judge, the district judges in Lamb County, and the judge of any statutory court designated as a juvenile court. The juvenile court judge may appoint three public members to serve on the board for a term set by the judge.(b) The juvenile board shall elect one of its members as chairman at the beginning of each year.(c) The commissioners court may pay the judges on the board an annual salary in an amount set by the commissioners court, payable in equal monthly installments from the general fund or any other available fund of the county. The public members serve without compensation.(d) Section 152.0005(b) does not apply to the juvenile board of Lamb County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1471. LAMPASAS COUNTY. (a) The Lampasas County Juvenile Board is composed of the county judge and the district judges in Lampasas County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members an annual salary of not more than $600 for the added duties imposed on the members. The additional compensation shall be paid in equal monthly installments from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Lampasas County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1481. LA SALLE COUNTY. (a) The juvenile board of La Salle County is composed of the county judge and the district judges in La Salle County.(b) The commissioners court shall pay the juvenile board members additional annual compensation set by the commissioners court at not less than $1,200 nor more than $4,800 for the added duties imposed on the members. The additional compensation shall be paid in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of La Salle County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1491. LAVACA COUNTY. (a) The Lavaca County Juvenile Board is composed of the county judge and the district judges in Lavaca County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court shall pay the juvenile board members additional monthly compensation set by the commissioners court at not less than $100 nor more than $400 for the added duties imposed on the members. The additional compensation shall be paid from the general fund of the county.(d) The chairman shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties. The commissioners court shall provide the necessary funds to pay the salary and expenses of the juvenile probation officer.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Lavaca County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1511. LEON COUNTY. Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch. 531, Sec. 1, and Acts 2005, 79th Leg., R.S., Ch. 1352, Sec. 26 (a) The juvenile board of Leon County is composed of the county judge and the judges of the 12th, 87th, and 278th Judicial Districts. Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch. 1152, Sec. 2 (a) The juvenile board of Leon County is composed of the county judge and the district judges in Leon County.(b) The commissioners court shall pay the juvenile board members additional annual compensation set by the commissioners court at not less than $1,200 annually, payable in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Leon County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2005, 79th Leg., Ch. 531, Sec. 1, eff. June 17, 2005.Acts 2005, 79th Leg., Ch. 1152, Sec. 2, eff. June 18, 2005.Acts 2005, 79th Leg., Ch. 1352, Sec. 26, eff. September 1, 2005.

Sec. 152.1521. LIBERTY COUNTY. (a) The Liberty County Juvenile Board is composed of the county judge and at least two citizens of Liberty County appointed by the county judge with the approval of the commissioners court. The juvenile probation officer may be appointed as a public member. The public members serve two-year terms.(b) The commissioners court may pay the juvenile board members additional annual compensation in an amount set by the commissioners court. The additional compensation is for the added duties imposed on the members and shall be paid in equal monthly installments from the general fund or any other appropriate fund of the county. The compensation paid to the public members is in addition to any other salary received by a public member. If the juvenile probation officer serves as a public member, the officer may not receive additional compensation for serving on the board.(c) The commissioners court shall certify all claims for expenses of the juvenile probation officer and the officer's assistants as necessary in the performance of the officer's duties. The commissioners court shall provide the necessary funds to pay the salaries and expenses of the juvenile probation officer and the officer's assistants.(d) The county judge shall serve as the judge of the juvenile court.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Liberty County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1541. LIPSCOMB COUNTY. (a) The Lipscomb County Juvenile Board is composed of the county judge and the district judges in Lipscomb County.(b) The juvenile board shall select one of its members to act as chairman.(c) The commissioners court may pay the juvenile board members additional compensation in an amount that will reasonably compensate them for their added duties. The board members shall receive the same compensation.(d) The commissioners court shall reimburse the juvenile board members for the members' actual and necessary expenses incurred in performing their duties.(e) The juvenile board shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties.(f) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Lipscomb County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1551. LIVE OAK COUNTY. (a) The juvenile board of Live Oak County is composed of the county judge and the district judges in Live Oak County.(b) The commissioners court may pay the juvenile board members additional annual compensation in an amount set by the commissioners court for the added duties imposed on the members. The additional compensation may not be lower than the amount paid to the judges on September 1, 1981.(c) The additional compensation shall be paid in equal monthly installments from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Live Oak County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1561. LLANO COUNTY. (a) The Llano County Juvenile Board is composed of the county judge and the district judges in Llano County.(b) The judge of the 33rd District Court is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members an annual salary set by the commissioners court at not more than $1,200 as compensation for the added duties imposed on the members. The salary shall be paid in equal monthly installments from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Llano County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2005, 79th Leg., Ch. 1352, Sec. 21, eff. September 1, 2005.

Sec. 152.1581. LUBBOCK COUNTY. (a) The juvenile board of Lubbock County is composed of the county judge and the district judges in Lubbock County.(b) The commissioners court may pay the county judge additional annual compensation of $1,500, payable in equal monthly installments from the general fund of the county. The commissioners court may pay each district judge an annual salary of not less than $6,500, payable in equal monthly installments from the general fund or any other available fund of the county. The commissioners court shall pay the members an additional $75 per month for performing the additional duties prescribed by Sections 152.1582 and 152.1583.(c) The juvenile board shall hold meetings at least once every three months in accordance with board rules.(d) The board shall keep records as required by law and board rules.(e) A juvenile probation officer shall take the oath of office when appointed and the oath and the fact of the appointment shall be filed with the county clerk.(f) The juvenile board may require a juvenile probation officer or facility superintendent to obtain a surety or personal bond in an amount determined by the board and conditioned on the faithful performance of the person's duties.(g) The juvenile board may suspend or remove a juvenile probation officer at any time for good cause. The chief probation officer, with the approval of the board, may suspend or remove an assistant probation officer for good cause after the assistant is notified and afforded an opportunity to appear before the board.(h) Sections 152.0002, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Lubbock County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1582. LUBBOCK COUNTY INSTITUTIONS. (a) The juvenile board of Lubbock County controls and supervises each county facility used for the detention of juveniles.(b) The juvenile board by majority vote may adopt any order or regulation necessary to the welfare of juveniles in a county facility. The chief juvenile probation officer shall enter each order or regulation in a book kept for that purpose and shall certify the order or regulation and deliver a copy to each facility superintendent or person in charge of a facility. The superintendent or other person and each juvenile probation officer shall comply with the order or regulation.(c) The juvenile board may require the superintendent or person in charge of a facility to submit to the board reports containing information required by the board.(d) The district attorney of Lubbock County shall assign an attorney in the district attorney's office to represent the juvenile board and probation officers in protecting the rights of children in abandonment cases and proceedings.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1583. COLLECTION AND DISBURSEMENT OF SUPPORT PAYMENTS IN LUBBOCK COUNTY. (a) The juvenile board of Lubbock County may require a juvenile probation officer to collect and disburse child support payments that are required by court order to be made to a court in the county.(b) The juvenile probation officer shall keep a record of money received and disbursed in a well-bound book subject to public inspection in the probation office. The county auditor shall audit the records.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1591. LYNN COUNTY. (a) The Lynn County Juvenile Board is composed of the county judge, the district judges in Lynn County, and the judge of each statutory court designated as a juvenile court. The juvenile court judge may appoint three public members to serve on the board for a term set by the judge.(b) The juvenile board shall elect one of its members as chairman at the beginning of each year.(c) The juvenile board shall hold regular annual meetings each year on dates set by the board and special meetings at the call of the chairman.(d) The commissioners court shall pay the judges on the board an annual salary set by the commissioners court at not more than $1,200, payable in equal monthly installments from the general fund of the county. The public members serve without compensation.(e) The commissioners court shall pay the salaries and allowances of juvenile probation personnel and other expenses certified as necessary by the board chairman and approved by the commissioners court from the general funds of the county.(f) Sections 152.0002, 152.0004, and 152.0005(b) do not apply to the juvenile board of Lynn County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1601. MCCULLOCH COUNTY. (a) The McCulloch County Juvenile Board is composed of the county judge and the district judges in McCulloch County.(b) The juvenile board shall elect one of its members as chairman.(c) The juvenile board shall hold regular annual meetings on dates set by the board and special meetings at the call of the chairman.(d) The commissioners court shall pay the juvenile board members an annual salary of not less than $600, payable in equal monthly installments from the general fund or any other available fund of the county. The county commissioners court may increase the compensation at any time.(e) Sections 152.0002, 152.0004, 152.0005(b), and 152.0006 do not apply to the juvenile board of McCulloch County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1611. MCLENNAN COUNTY. (a) The McLennan County Juvenile Board is composed of the county judge, the county court at law judges, and the district judges in McLennan County.(b) The juvenile board shall hold meetings at least once every three months in accordance with board rules.(c) The board shall keep records as required by law and board rules.(d) A juvenile probation officer shall take the oath of office when appointed and the oath and the fact of the appointment shall be filed with the county clerk.(e) The commissioners court shall provide the necessary funds to pay the salaries and expenses of the juvenile probation personnel.(f) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008(a) do not apply to the juvenile board of McLennan County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2007, 80th Leg., R.S., Ch. 583, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 956, Sec. 1, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 13.031, eff. September 1, 2009.

Sec. 152.1612. COMPENSATION OF COUNTY, DISTRICT, AND COUNTY COURT AT LAW JUDGES. (a) The Commissioners Court of McLennan County shall annually supplement the salaries of the judges of the county and county court at law in an amount of not less than $1,500 nor more than $5,000 for services rendered to the juvenile board of McLennan County. The supplement is in addition to all other salary paid or authorized to be paid by the state to the judges of the county and county court at law.(b) The commissioners court shall pay the district judges in the county an annual salary of not less than $1,500 for services rendered to the juvenile board. The salary is in addition to the supplemental salary paid to the judges under Section 32.155(a), Government Code.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1621. MCMULLEN COUNTY. (a) The juvenile board of McMullen County is composed of the county judge and the district judges in McMullen County.(b) The commissioners court may pay the juvenile board members additional annual compensation in an amount set by the commissioners court for the added duties imposed on the members. The additional compensation may not be lower than the amount paid to the judges on September 1, 1981.(c) The additional compensation shall be paid in equal monthly installments from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of McMullen County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1631. MADISON COUNTY. (a) The juvenile board of Madison County is composed of the county judge and the district judges in Madison County.(b) The commissioners court shall pay the juvenile board members additional annual compensation set by the commissioners court at not less than $1,200 annually, payable in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Madison County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2005, 79th Leg., Ch. 1152, Sec. 3, eff. June 18, 2005.

Sec. 152.1641. MARION COUNTY. (a) Marion County is included in the Camp, Marion, Morris, and Titus Counties Juvenile Board.(b) Section 152.0381 applies to the Camp, Marion, Morris, and Titus Counties Juvenile Board.(c) Section 152.1612 is suspended while Marion County is a member of the Camp, Marion, Morris, and Titus Counties Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1642. MARION COUNTY. (a) The Marion County Juvenile Board is composed of the county judges and the district judges in Marion County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members additional annual compensation set by the commissioners court at not less than $600 nor more than $1,200 for the added duties imposed on the members. The additional compensation shall be paid in equal monthly installments from the general fund of the county.(d) The chairman shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties. The commissioners court shall provide the necessary funds to pay the salaries and expenses of the juvenile probation officer.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Marion County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1651. MARTIN COUNTY. (a) Martin County is included in the 118th Judicial District Juvenile Board.(b) Section 152.0931 applies to the 118th Judicial District Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1661. MASON COUNTY. (a) The Mason County Juvenile Board is composed of the county judge and the district judges in Mason County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members an annual salary set by the commissioners court at not more than $1,200 as compensation for the added duties imposed on the members. The salary shall be paid in equal monthly installments from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Mason County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1671. MATAGORDA COUNTY. (a) The juvenile board of Matagorda County is composed of the county judge and the district judges in Matagorda County.(b) The commissioners court shall pay the board members annual additional compensation in an amount set by the commissioners court. The additional compensation shall be paid in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Matagorda County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2003, 78th Leg., ch. 771, Sec. 1, eff. June 20, 2003.

Sec. 152.1672. COMPENSATION OF JUVENILE JUDGE IN MATAGORDA COUNTY. (a) The Commissioners Court of Matagorda County may pay the juvenile judge additional annual compensation of not more than $1,500 for serving as the judge of the juvenile court.(b) The compensation is in addition to all other compensation paid or authorized to be paid to the judge who serves as the juvenile judge.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1673. MATAGORDA COUNTY CHILD SUPPORT OFFICE. (a) The judges of the district courts in Matagorda County may establish a child support office in the county juvenile office to collect and disburse child support payments that are required by court order to be made to the office. The office shall disburse the payments in the manner the court believes to be in the best interest of the parties in the case.(b) The judges of the district courts in a county served by an office may appoint an administrator and other assistants to serve two-year terms. The administrator shall obtain a surety bond in an amount determined by the county auditor from a solvent surety company authorized to make the bonds in this state and approved by the county auditor. The bond shall be conditioned on the faithful performance of the administrator's duties and on the proper accounting of the money entrusted to the administrator. The county shall pay the premium for the bond from the general fund of the county, the child support fund, or any other available fund.(c) The judges shall determine the duties of the administrator and assistants and set their salaries. The salaries are payable in equal monthly installments from the general fund of the county, the child support fund, or any other available fund. The judges must approve a claim for expenses made by the administrator or an assistant or a claim for administrative expenses in operating the child support office, including a claim for payment of equipment and supplies.(d) The office shall keep an accurate and complete record of money received and disbursed under this section. The record is open for public inspection. The county auditor or other authorized county officer or employee shall inspect and examine the records and audit the accounts quarterly. The auditor shall report the results of the audit to the judges and include any recommendations the auditor may have.(e) The child support office may serve one or more of Brazoria, Fort Bend, and Wharton counties. If a child support office serves more than one county, the judges of the district courts in the counties shall determine the location of the office. The officers and employees of the county in which the office is located shall perform the duties prescribed by this section. The counties shall pay the salaries, bond premium, and other expenses in accordance with the ratio that the population of each county bears to the total population of all of the counties served by the office.(f) The commissioners courts shall pay the district court judges $75 a month for performing the duties prescribed by this section. The compensation shall be paid from the general fund of the county and is in addition to any other compensation the judges receive.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1674. MATAGORDA COUNTY CHILD SUPPORT SERVICE FEE. (a) The Matagorda County child support office shall assess a monthly fee of not more than $10 for collecting and disbursing child support payments that are required by court order to be made to the office. The fee is payable annually and in advance.(b) The payor of the support shall pay the fee unless the payor is a member of the armed services and the monthly child support payments exceed the amount the court orders the person to pay, in which case the payee shall pay the service fee for as long as the payor is a member of the armed services and the support payments exceed the amount the court orders the person to pay.(c) The first fee payment is due on the date that the payor is ordered to begin the child support payments. If the payee must pay the fee, the first fee payment is due on the date that the payee receives the original support payment. Subsequent annual fees are due on the anniversary of the date of the original fee payment.(d) A person who refuses or fails to pay the fee on the date due or in the amount ordered is subject to an action for contempt of court.(e) Fees collected under this section shall be paid to the county treasurer on the last day of each calendar month. The county treasurer shall deposit the fees to the credit of the child support fund. The judges of the district courts in a county served by the office shall administer the fund, with the approval of the commissioners court, to assist in paying the salaries and expenses of the child support office.(f) An accurate and complete record of money received under this section shall be kept. The county auditor or other authorized person shall audit the child support fund regularly. An annual report of the receipts and expenditures of the fund shall be made to the commissioners court.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 12.04(a), eff. Aug. 26, 1991.

Sec. 152.1691. MEDINA COUNTY. (a) The juvenile board of Medina County is composed of the county judge, the district judges in Medina County, and the judge of each county court at law.(b) The commissioners court may pay the juvenile board members additional annual compensation set by the commissioners court at not less than $1,200 nor more than $3,600, payable in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Medina County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 549, Sec. 1, eff. Aug. 26, 1991.

Sec. 152.1701. MENARD COUNTY. (a) The Menard County Juvenile Board is composed of the county judge and the district judges in Menard County.(b) The juvenile board shall elect one of its members as chairman.(c) The juvenile board shall hold regular annual meetings on dates set by the board and special meetings at the call of the chairman.(d) The commissioners court shall pay the juvenile board members an annual salary of not less than $600, payable in equal monthly installments from the general fund or any other available fund of the county. The commissioners court may increase the compensation at any time.(e) Sections 152.0002, 152.0004, 152.0005(b), and 152.0006 do not apply to the juvenile board of Menard County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1711. MIDLAND COUNTY. (a) The Midland County Juvenile Board is composed of the county judge, the district judges in Midland County, and the judge of each county court at law.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The chairman shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties. The commissioners court shall provide the necessary funds to pay the salaries and expenses of the juvenile probation officer.(d) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Midland County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1721. MILAM COUNTY. (a) Milam County is part of the Milam, Robertson, Falls Counties Juvenile Board.(b) Section 152.0791 applies to the Milam, Robertson, Falls Counties Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1741. MITCHELL COUNTY. (a) Mitchell County is included in the Fisher, Mitchell, and Nolan counties juvenile board. The juvenile board is composed of:(1) a county judge from Fisher, Mitchell, or Nolan County elected by a majority vote of the county judges from those counties;(2) the 32nd Judicial District judge or the judge of the county court at law in Nolan County who is selected by agreement between those two judges;(3) one person appointed by the Nolan County Commissioners Court;(4) subject to Subsection (f), the city manager of Sweetwater or another person appointed by the Sweetwater City Commission;(5) subject to Subsection (g), the superintendent of the Sweetwater Independent School District or another person appointed by the board of trustees of the Sweetwater Independent School District;(6) one person appointed by the Mitchell County Commissioners Court; (7) one person appointed by the Fisher County Commissioners Court;(8) the county attorney of Fisher, Mitchell, or Nolan County selected by majority vote of the county judges of those counties; and(9) one person selected by majority vote of the county judges of Fisher, Mitchell, and Nolan counties, subject to confirmation by a vote of the commissioners courts of each of those counties.(b) The chairman of the board is the county judge appointed under Subsection (a)(1). The chairman presides at meetings scheduled by the board.(c) The appointed members serve without compensation. Each member serves a two-year term.(d) The Mitchell County Commissioners Court shall pay from the county general fund the salaries of the personnel assigned to Mitchell County and the other expenses certified by the board chairman as necessary to provide juvenile services in the county.(e) Sections 152.0002, 152.0003, 152.0004, and 152.0005 do not apply to the juvenile board in Fisher, Mitchell, and Nolan counties.(f) The board member appointed by the Sweetwater City Commission under Subsection (a)(4) may be appointed only if the City of Sweetwater agrees to provide funds for the salaries of the personnel assigned to Nolan County and other expenses the board chairman certifies as necessary to provide adequate juvenile services to Nolan County as provided by Section 152.1831(d).(g) The board member appointed by the Sweetwater Independent School District under Subsection (a)(5) may be appointed only if that school district agrees to provide funds for the salaries of the personnel assigned to Nolan County and other expenses the board chairman certifies as necessary to provide adequate juvenile services to Nolan County as provided by Section 152.1831(d).

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 97, Sec. 1, eff. Sept. 1, 1995.

Sec. 152.1752. MONTAGUE COUNTY CHILD SUPPORT DIVISION. (a) The child support division in the Montague County Probation Department shall provide assistance to the district clerk in collecting child or spousal support payments. The division shall also assist in the enforcement of orders relating to the possession of or access to a child and may initiate contempt proceedings to enforce an order relating to the support and conservator orders.(b) The person ordered by a district court of Montague County to pay child or spousal support to the district clerk shall pay a monthly service fee of $1. The district clerk shall deduct the service fee from each payment. If the payment is ordered to be made semimonthly or weekly, the district clerk shall deduct 50 cents from each payment. The service fee authorized by this subsection applies to child or spousal support payments ordered before June 14, 1973, if the person ordered to make those payments defaults and is cited for contempt of court. The service fee becomes due and payable for each month after the hearing on the contempt citation.(c) A person found in contempt of court in Montague County for failure to pay child or spousal support shall pay $15 as attorney's fees if the contempt action is initiated by the probation department. The additional cost shall be collected in the same manner that other costs are collected.(d) A person who files an adoption case in a district court of Montague County shall pay to the district court a filing fee of $25. The fee is in addition to other fees imposed for filing an adoption case in Montague County and is taxed, collected, and paid as other costs. Funds collected under this subsection shall be used to provide adoption investigation service.(e) The district clerk shall transfer the money collected under this section to the county treasurer on the last day of each month. The county treasurer shall deposit the fees to the credit of the probation fund.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1753. MONTAGUE COUNTY PROBATION DEPARTMENT LEGAL OFFICER. The county attorney of Montague County is the legal officer for the Montague County Probation Department. If the county attorney fails, refuses, or declines to perform the duties, the probation board may appoint another suitable attorney as the legal officer.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1761. MONTGOMERY COUNTY. (a) The juvenile board of Montgomery County is composed of the county judge, the district judges in Montgomery County, and the judge of each county court at law.(b) The commissioners court shall pay the juvenile board members additional annual compensation set by the commissioners court at not less than $3,000, payable in equal monthly installments from the general fund of the county.(c) Section 152.0003 does not apply to the juvenile board of Montgomery County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 340, Sec. 1, eff. May 29, 1999.

Sec. 152.1771. MOORE COUNTY. (a) The Moore County Juvenile Board is composed of:(1) the county judge; and(2) six persons appointed by the Moore County Commissioners Court.(b) The appointed members serve staggered two-year terms with the terms of three members expiring on December 31 of each even-numbered year, and the terms of three members expiring on December 31 of each odd-numbered year.(c) The board shall select one of its members as chairman.(d) The members serve without compensation.(f) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Moore County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2003, 78th Leg., ch. 767, Sec. 1, eff. Sept. 1, 2003.

Sec. 152.1781. MORRIS COUNTY. (a) Morris County is included in the Camp, Marion, Morris, and Titus Counties Juvenile Board.(b) Section 152.0381 applies to the Camp, Marion, Morris, and Titus Counties Juvenile Board.(c) Section 152.1782 is suspended while Morris County is a member of the Camp, Marion, Morris, and Titus Counties Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1782. MORRIS COUNTY. (a) The Morris County Juvenile Board is composed of the county judge and the district judges in Morris County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members additional annual compensation set by the commissioners court at not less than $1,800 for the added duties imposed on the members. The additional compensation shall be paid in equal monthly installments from the general fund of the county.(d) The chairman shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties. The commissioners court shall provide the necessary funds to pay the salaries and expenses of the juvenile probation officer.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the Morris County Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1791. MOTLEY COUNTY. (a) Motley County is included in the 110th Judicial District Juvenile Board.(b) Section 152.0291 applies to the 110th Judicial District Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1801. NACOGDOCHES COUNTY. (a) The Nacogdoches County Juvenile Board is composed of the county judge, the district judges in Nacogdoches County, and the judge of each county court at law.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members additional annual compensation in an amount determined by the commissioners court for the added duties imposed on the members. The combined yearly salary from state and county sources received by each judge may not exceed an amount equal to $1,000 less than the combined yearly salary from state and county sources received by each justice of the court of appeals of the court of appeals district in which Nacogdoches County is located. The additional compensation is payable in equal monthly installments from the general fund or any other available fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Nacogdoches County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch. 1077, Sec. 3, eff. Sept. 1, 1989; Acts 2001, 77th Leg., ch. 1208, Sec. 1, eff. Sept. 1, 2001.

Sec. 152.1811. NAVARRO COUNTY. (a) The juvenile board of Navarro County is composed of the county judge, the district judges in Navarro County, and the criminal district attorney. The juvenile board may appoint five public members to serve on the board without salary for a term determined by the board.(b) The juvenile board shall elect one of its members as chairman at the beginning of each year.(c) The commissioners court shall pay the juvenile board members an annual salary set by the commissioners court at not more than $4,800, payable in equal monthly installments from the general fund of the county.(d) If approved by the juvenile board, the commissioners court may reimburse each juvenile court judge for the judge's actual and necessary expenses incurred in attending seminars and other educational or instructional meetings relating to juvenile matters.(e) Section 152.0005(b) does not apply to the juvenile board of Navarro County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1812. ADDITIONAL COMPENSATION OF JUVENILE COURT JUDGE. (a) The Commissioners Court of Navarro County shall pay the district judge of the 13th Judicial District an annual salary of $4,000 for serving as the juvenile court judge.(b) The salary is in addition to other compensation provided by law and paid by the state.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1821. NEWTON COUNTY. (a) Newton County is included in the East Texas Juvenile Board.(b) Sections 152.1271(a), (b), (d), (e), and (f) apply to the juvenile board in Jasper, Newton, Sabine, and San Augustine counties.(c) The Commissioners Court of Newton County may pay the county judge of Newton County additional annual compensation in an amount set by the commissioners court.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1831. NOLAN COUNTY. (a) Nolan County is included in the Fisher, Mitchell, and Nolan counties juvenile board. The juvenile board is composed of:(1) a county judge from Fisher, Mitchell, or Nolan County elected by a majority vote of the county judges from those counties;(2) the 32nd Judicial District judge or the judge of the county court at law in Nolan County who is selected by agreement between those two judges;(3) one person appointed by the Nolan County Commissioners Court;(4) subject to Subsection (f), the city manager of Sweetwater or another person appointed by the Sweetwater City Commission;(5) subject to Subsection (g), the superintendent of the Sweetwater Independent School District or another person appointed by the board of trustees of the Sweetwater Independent School District;(6) one person appointed by the Mitchell County Commissioners Court;(7) one person appointed by the Fisher County Commissioners Court;(8) the county attorney of Fisher, Mitchell, or Nolan County selected by a majority vote of the county judges of those counties; and(9) one person selected by majority vote of the county judges of Fisher, Mitchell, and Nolan counties, subject to confirmation by a vote of the commissioners courts of each of those counties.(b) The chairman of the board is the county judge appointed under Subsection (a)(1). The chairman presides at meetings scheduled by the board.(c) The appointed members serve without compensation. Each member serves a two-year term.(d) The Nolan County Commissioners Court, the Sweetwater City Commission, and the board of trustees of the Sweetwater Independent School District may agree to provide the funds for the salaries of the personnel assigned to Nolan County and the other expenses the board chairman certifies as necessary to provide adequate juvenile services to Nolan County. The commissioners court, city council, and board of trustees shall each provide one-third of the funds.(e) Sections 152.0002, 152.0003, 152.0004, and 152.0005 do not apply to the juvenile board in Fisher, Mitchell, and Nolan counties.(f) The board member appointed by the Sweetwater City Commission under Subsection (a)(4) may be appointed only if the City of Sweetwater agrees to provide funds for the salaries of the personnel assigned to Nolan County and other expenses the board chairman certifies as necessary to provide adequate juvenile services to Nolan County as provided by Subsection (d).(g) The board member appointed by the Sweetwater Independent School District under Subsection (a)(5) may be appointed only if that school district agrees to provide funds for the salaries of the personnel assigned to Nolan County and other expenses the board chairman certifies as necessary to provide adequate juvenile services to Nolan County as provided by Subsection (d).

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 246, Sec. 2, eff. Sept. 1, 1999.

Sec. 152.1841. NUECES COUNTY. (a) The juvenile board of Nueces County is composed of the county judge, the district judges in Nueces County, and the judge of the County Court at Law No. 5 of Nueces County.(b) The commissioners court shall pay the board members annual additional compensation set by the commissioners court at not less than $4,200 or more than $12,000 for the added duties imposed on the members. The additional compensation is in lieu of any other compensation provided by law for service on the juvenile board.(c) The commissioners court shall provide the juvenile probation officers with:(1) automobiles and their maintenance and operating expenses for use in official duties; or(2) an automobile allowance for the use of a personal automobile on official business in the amount determined to be necessary by the commissioners court.(d) The juvenile board may require a juvenile probation officer or institution superintendent to obtain a surety or personal bond conditioned on faithful performance of duty in an amount determined by the board.(e) The juvenile board may suspend or remove a juvenile probation officer or an institution superintendent at any time for good cause. The chief probation officer, with the approval of the board, may suspend or remove an assistant probation officer for good cause after the assistant is notified and afforded an opportunity to appear before the board.(f) The commissioners court shall provide necessary funds to maintain and operate the juvenile probation department.(g) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Nueces County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 1134, Sec. 3, eff. Sept. 1, 1999.

Sec. 152.1842. NUECES COUNTY INSTITUTIONS. (a) The juvenile board of Nueces County controls and supervises each county facility used for the detention of juveniles.(b) The juvenile board may adopt any order or regulation necessary to the welfare of juveniles in a county facility. The chief juvenile probation officer shall enter each order or regulation in a book kept for that purpose and shall certify the order or regulation and deliver a copy to each institution superintendent or person in charge of a facility. The superintendent or other person and each juvenile probation officer shall comply with the order or regulation.(c) The juvenile board may require the superintendent or person in charge of a facility to submit to the board reports containing information required by the board.(d) The district attorney of Nueces County shall assign an attorney in the district attorney's office to represent the juvenile board and probation officers in protecting the rights of children in abandonment cases and proceedings.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1843. COLLECTION AND DISBURSEMENT OF SUPPORT PAYMENTS IN NUECES COUNTY. (a) The juvenile board of Nueces County may require a juvenile probation officer to collect and disburse child support payments that are required by court order to be made to a court in the county.(b) The juvenile probation officer shall keep a record of money received and disbursed in a well-bound book subject to public inspection in the probation office. The county auditor shall audit the records.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1844. CHILD SUPPORT SERVICE FEE IN NUECES COUNTY. (a) The Commissioners Court of Nueces County by order may provide for the collection of a monthly child support service fee in an amount set by the commissioners court not to exceed $5.(b) The fee is payable annually and in advance. The first fee payment is due on the date that the payor is ordered to begin the child support payments. Subsequent annual payments are due on the anniversary of the date of the original fee payment.(c) The court ordering the child support payment may assess the fee in a case in which a person is ordered to pay child support through the wife and child support division of the Nueces County district clerk's office. The court may assess the fee against the payor or payee or may waive the fee as to a particular person. If the order does not waive the fee or assess the fee against a particular person, the payor shall pay the fee.(d) A person who refuses or fails to pay the fee on the date due or in the amount ordered is subject to an action for contempt. The action may be brought by the court on its own motion or as provided by law.(e) The commissioners court by order may provide for the collection of a fee in an amount set by the commissioners court not to exceed $10 to be assessed as costs against a person who is ordered to pay child support and defaults and is cited for contempt of court.(f) The district clerk shall collect the fees under this section and shall transfer the money to the county treasurer. The county treasurer shall deposit the fees to the credit of the county general fund.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 272, Sec. 1, eff. Sept. 1, 1991.

Sec. 152.1871. ORANGE COUNTY. (a) The Orange County Juvenile Board is composed of the county judge, the district judges in Orange County, and the judge of any statutory county court.(b) The commissioners court may pay the juvenile board members additional annual compensation in an amount set by the commissioners court. The compensation paid to the judge of the county court at law may not exceed the compensation paid to the other members.(c) The commissioners court may reimburse the juvenile court judge for the judge's actual and necessary expenses incurred in attending seminars and other educational or instructional meetings relating to juvenile matters.(d) The juvenile board may require a board employee to enter into a bond payable to the board, conditioned on the faithful performance of the person's duties. The board shall pay the premium of the bond. The board may suspend or remove an employee for good cause.(e) The board shall control and supervise each county institution used to detain juveniles. The board shall appoint the superintendent of each institution.(f) The board shall set the fees and costs that relate to the programs or services the board administers.(g) The board may accept gifts or grants of real or personal property subject to the terms and conditions of the gift or grant.(h) The board shall submit an annual budget to the commissioners court. The commissioners court may appropriate and the juvenile board shall use money from the county general fund to administer this section.(i) The board may authorize the use of foster homes for the temporary care of a child alleged to be a child in need of supervision or a delinquent child.(j) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008(b) do not apply to the Orange County Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1872. ORANGE COUNTY CHILD SUPPORT OFFICE AND SUPPORT FEE. (a) The Orange County Juvenile Board shall establish a child support office and appoint a child support collector to collect and disburse child support payments as ordered by a court.(b) The office shall assess and collect a monthly fee of not less than $1 for collecting and disbursing child or spousal support payments made to the office. The fee is payable annually and in advance or monthly, as ordered by the court.(c) The payor of the support shall pay the fee unless the payor is a member of the armed services, the support payment is made by government check, and the support payment exceeds the amount the person is ordered to pay. In this case, the payee shall pay the service fee for as long as these circumstances continue.(d) The first fee payment is due on the date that the payor is ordered to begin the support payments. If the payee must pay the fee, the first fee payment is due on the date that the payee receives the original support payment. Subsequent fees are due on the annual or monthly anniversary of the date of the original fee payment, as appropriate, unless the court orders otherwise.(e) A person who refuses or fails to pay the fee on the date due or in the amount ordered is subject to an action for contempt of court.(f) Fees collected under this section and Section 152.1873 shall be deposited in a separate fund known as the "Child Support Fund" by the county treasurer. A record shall be kept of all fees collected and expended. The child support fund is subject to regular audit by the county auditor or other authorized person. An annual report of receipts and expenditures in the account shall be made to the commissioners court.(g) The juvenile board shall administer the fees collected under this section and Section 152.1873 to meet the expenses of the office, including postage, equipment, stationery, office supplies, subpoenas, salaries, and other expenses authorized by the board. The fund shall be supplemented from the general fund or other available funds of the county as necessary.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1873. ADOPTION AND CONTEMPT FEES IN ORANGE COUNTY. (a) Each person who files a divorce case in Orange County shall pay to the clerk of the district court a filing fee of not less than $5. The fee is taxed, collected, and paid as other costs and is used to assist in maintaining the child support office.(b) A person found in contempt of court for failure or refusal to pay child or spousal support or to comply with a court order relating to access to or possession of a child shall pay costs of court as determined by the district clerk. The costs are collected to provide legal services, court costs, and expenses of service in support cases.(c) The person initiating the contempt procedure shall pay the costs to the clerk of the district court. The court may require a person found in contempt to reimburse the complainant for these costs and other expenses incurred by the complainant in prosecuting the contempt action.(d) A receipt of all disbursements of money paid into the child support office in a matter involving contempt shall be kept on file.(e) The costs prescribed by Subsection (b) may not be assessed against a person who files a pauper's affidavit and is found to qualify as a pauper.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1874. ORANGE COUNTY ADOPTION INVESTIGATION FUND. (a) A person who files an adoption case in a court in Orange County shall pay to the district clerk a filing fee of not less than $25. The fee is taxed, collected, and paid as other costs.(b) Money collected under this section shall be placed in the adoption investigation fund. The juvenile board shall administer the fund to maintain adoption investigation services. The fund may be supplemented by money from the general fund or any other available fund of the county as necessary.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1881. PALO PINTO COUNTY. (a) The Palo Pinto County Juvenile Board is composed of the county judge and the district judges in Palo Pinto County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members an annual salary in an amount set by the commissioners court for the added duties imposed on the members. The salary shall be paid in equal monthly installments from the general fund or any other fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008(a) do not apply to the juvenile board of Palo Pinto County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1891. PANOLA COUNTY. (a) The Panola County Juvenile Board is composed of the county judge and the district judges in Panola County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members additional annual compensation set by the commissioners court at not more than $1,800 for the added duties imposed on the members. The additional compensation shall be paid in equal monthly installments from the general fund of the county.(d) The commissioners court shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties. The commissioners court shall provide the necessary funds to pay the salaries and expenses of the juvenile probation officer.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Panola County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1901. PARKER COUNTY. (a) The juvenile board of Parker County is composed of the county judge, the statutory county court judges, and the district judges in Parker County.(b) The judge of the 43rd Judicial District is the chairman of the board.(c) The commissioners court shall pay the juvenile board members an annual salary of not less than $6,000, payable in equal monthly installments from the general fund or any other available fund of the county.(d) The juvenile board shall appoint not more than four volunteers to serve on a citizen's advisory council. The advisory council shall meet with the juvenile board at the board's regular quarterly meetings and shall keep the board informed of current community issues relating to juveniles.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2003, 78th Leg., ch. 1306, Sec. 3(d), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 785, Sec. 1, eff. October 1, 2007.

Sec. 152.1911. PARMER COUNTY. (a) The juvenile board of Bailey and Parmer counties is composed of the county judge, the district judges in the counties, and the judge of each statutory court designated as a juvenile court in the counties.(b) Section 152.0151 applies to the juvenile board of Bailey and Parmer counties.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1921. PECOS COUNTY. (a) The Pecos County Juvenile Board is composed of the county judge and the district judges in Pecos County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members an annual salary set by the commissioners court at not less than $1,200 nor more than $3,600 as compensation for the added duties imposed on the members. The salary shall be paid in equal monthly installments from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Pecos County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1931. POLK COUNTY. (a) The juvenile board of Polk County is composed of the county judge, the district judges in Polk County, and the judge of each county court at law.(b) The commissioners court shall pay the juvenile board members additional annual compensation set by the commissioners court at not less than $3,000 nor more than $10,000, payable in equal monthly installments from the general fund of the county. The additional compensation paid to the judge of the county court at law may not exceed the amount paid to the other members of the board.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 of the general provisions subchapter do not apply to the juvenile board of Polk County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1941. POTTER COUNTY. (a) The juvenile board of Potter County is composed of the county judge, the district and family district judges in Potter County, and the judge of each county court at law.(b) The juvenile board shall hold meetings at least once every three months in accordance with board rules.(c) The juvenile board members receive additional compensation as prescribed by Section 152.0053.(d) The board shall keep records as required by law and board rules.(e) A juvenile probation officer shall take the oath of office when appointed and the oath and the fact of the appointment shall be filed with the county clerk.(f) The commissioners court shall provide the necessary funds to pay the salaries and expenses of the juvenile probation personnel.(g) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008(a) do not apply to the juvenile board of Potter County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch. 595, Sec. 2, eff. Sept. 1, 1989.

Sec. 152.1951. PRESIDIO COUNTY. (a) The Presidio County Juvenile Board is composed of the county judge and the district judges in Presidio County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members an annual salary set by the commissioners court at not less than $1,200 nor more than $3,600 as compensation for the added duties imposed on the members. The salary shall be paid in equal monthly installments from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Presidio County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1971. RANDALL COUNTY. (a) The Randall County Juvenile Board is composed of the county judge, the county court at law judges, and the district judges in Randall County.(b) The commissioners court shall pay the juvenile board members additional annual compensation set by the commissioners court at not less than $600 for the added duties imposed on the members. The compensation shall be paid in equal monthly installments from the general fund of the county.(c) Sections 152.0004 and 152.0005 do not apply to the juvenile board of Randall County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2005, 79th Leg., Ch. 322, Sec. 1, eff. September 1, 2005.

Sec. 152.1981. REAGAN COUNTY. (a) The Reagan County Juvenile Board is composed of the county judge and the district judges in Reagan County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members an annual salary set by the commissioners court at not less than $1,200 nor more than $3,600 as compensation for the added duties imposed on the members. The salary shall be paid in equal monthly installments from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Reagan County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.1991. REAL COUNTY. (a) The juvenile board of Real County is composed of the county judge and the district judges in Real County.(b) The commissioners court may pay the juvenile board members additional annual compensation set by the commissioners court at not less than $1,200 nor more than $3,600, payable in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Real County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2001. RED RIVER COUNTY. (a) The Red River County Juvenile Board is composed of the county judge and the district judges in the county.(b) The commissioners court may pay the members of the juvenile board additional annual compensation set by the commissioners court at not less than $1,200 for the added duties imposed on the members. The compensation is payable in equal monthly installments out of the general funds of the county.(c) The commissioners court may reimburse the juvenile court judge in the county for the judge's actual and necessary expenses incurred in attending seminars and other educational or instructional meetings relating to juvenile problems. Annual reimbursement provided to a judge under this subsection may not exceed $600.(d) The commissioners court shall provide the funds for the salaries and reasonable expenses of the juvenile probation officers.(e) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008(a) do not apply to the juvenile board of Red River County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch. 592, Sec. 2(a), eff. Sept. 1, 1989.

Sec. 152.2021. REFUGIO COUNTY. (a) The juvenile board of Refugio County is composed of the county judge and the district judges in Refugio County.(b) The commissioners court may pay the juvenile board members reasonable additional annual compensation in an amount set by the commissioners court as compensation for the added duties imposed on the members. The compensation may not be lower than the compensation paid to a member on August 29, 1977. The compensation shall be paid in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Refugio County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2031. ROBERTS COUNTY. (a) The Roberts County Juvenile Board is composed of the county judge and the district judges in Roberts County.(b) The juvenile board shall select one of its members to act as chairman.(c) The commissioners court may pay the juvenile board members additional compensation in an amount that will reasonably compensate them for their added duties. The board members shall receive the same compensation.(d) The commissioners court shall reimburse the juvenile board members for the members' actual and necessary expenses incurred in performing their duties.(e) The juvenile board shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties.(f) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Roberts County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2041. ROBERTSON COUNTY. (a) Robertson County is part of the Milam, Robertson, Falls Counties Juvenile Board.(b) Section 152.0791 applies to the Milam, Robertson, Falls Counties Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2051. ROCKWALL COUNTY. (a) The Rockwall County Juvenile Board is composed of:(1) the judge of the County Court at Law of Rockwall County;(2) the district judge in Rockwall County;(3) one county commissioner appointed by the commissioners court;(4) one member of the board of trustees of the Rockwall Independent School District selected by the board of trustees of the Rockwall Independent School District; and(5) one member of the board of trustees of the Royse City Independent School District selected by the board of trustees of the Royse City Independent School District.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members additional compensation in an amount set by the commissioners court. The compensation is for the added duties imposed on the members and shall be paid in equal monthly installments from the general fund or any other available fund of the county.(d) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008(a) do not apply to the juvenile board of Rockwall County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 953, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 652, Sec. 1, eff. June 17, 2005.

Sec. 152.2061. RUNNELS COUNTY. (a) The Runnels County Juvenile Board is composed of the county judge, the judge of the 119th Judicial District, and the district attorney.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the board chairman additional annual compensation of not more than $600 for the added duties imposed on the chairman. The commissioners court may pay the other board members additional annual compensation of not more than $300. The compensation shall be paid in equal monthly installments from the general fund or any other available fund of the county. The compensation is in addition to all other compensation provided or allowed for a district attorney.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Runnels County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2071. RUSK COUNTY. (a) The Rusk County Juvenile Board is composed of the county judge, the district judges in Rusk County, and the judge of each county court at law.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members additional compensation in an amount set by the commissioners court. The additional compensation is for the added duties imposed on the members and shall be paid in equal monthly installments from the general fund of the county.(d) The commissioners court may accept gifts, grants, or donations from other political subdivisions of the state, an organization, or other person for use in paying the salaries and expenses of the juvenile probation officer. Funds received under this subsection shall be placed in a special fund.(e) The chairman shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties. The commissioners court shall provide the necessary funds to pay the salaries and expenses of the juvenile probation officer from the special fund or from the general fund.(f) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Rusk County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2081. SABINE COUNTY. (a) Sabine County is included in the East Texas Juvenile Board.(b) Sections 152.1271(a), (b), (d), (e), and (f) apply to the juvenile board in Jasper, Newton, Sabine, and San Augustine counties.(c) The Commissioners Court of Sabine County may pay the county judge of Sabine County additional annual compensation in an amount set by the commissioners court.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2091. SAN AUGUSTINE COUNTY. (a) San Augustine County is included in the East Texas Juvenile Board.(b) Sections 152.1271(a), (b), (d), (e), and (f) apply to the juvenile board in Jasper, Newton, Sabine, and San Augustine counties.(c) The Commissioners Court of San Augustine County may pay the county judge of San Augustine County additional annual compensation in an amount set by the commissioners court.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2101. SAN JACINTO COUNTY. (a) The juvenile board of San Jacinto County is composed of the county judge, the district judges in San Jacinto County, and the judge of each county court at law.(b) The commissioners court shall pay the juvenile board members additional annual compensation set by the commissioners court at not less than $3,000 nor more than $10,000, payable in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of San Jacinto County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2111. SAN PATRICIO COUNTY. (a) The juvenile board of San Patricio County is composed of the county judge, the district judges in San Patricio County, and the judge of each county court at law.(b) The commissioners court may pay the juvenile board members additional annual compensation in an amount set by the commissioners court for the added duties imposed on the members. The additional compensation may not be lower than the amount paid to the judges on September 1, 1981.(c) The additional compensation shall be paid in equal monthly installments from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of San Patricio County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch. 659, Sec. 3, eff. Sept. 1, 1989.

Sec. 152.2121. SAN SABA COUNTY. (a) The San Saba County Juvenile Board is composed of the county judge and the district judges in San Saba County.(b) The judge of the 33rd District Court is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members an annual salary set by the commissioners court at not more than $1,200 as compensation for the added duties imposed on the members. The salary shall be paid in equal monthly installments from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of San Saba County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2005, 79th Leg., Ch. 1352, Sec. 22, eff. September 1, 2005.

Sec. 152.2131. SCHLEICHER COUNTY. (a) The juvenile board of Schleicher County is composed of the county judge and the district judges in Schleicher County.(b) The commissioners court may pay the juvenile board members additional annual compensation set by the commissioners court at not more than $1,200, payable in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Schleicher County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2141. SCURRY COUNTY. (a) Scurry County is included in the 132nd Judicial District Juvenile Board.(b) Section 152.0231 applies to the 132nd Judicial District Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2151. SHACKELFORD COUNTY. (a) The Shackelford County Juvenile Board is composed of the county judge, the district judges in Shackelford County, and the judge of any statutory court designated as the juvenile court. The juvenile court judge may appoint one public member for a term determined by the juvenile court judge.(b) The juvenile board shall elect one of its members as chairman at the beginning of each year.(c) The commissioners court shall pay the judges on the juvenile board an annual salary set by the commissioners court at not more than $2,500, payable in equal monthly installments from the general fund of the county. The public member serves without compensation.(d) Section 152.0005(b) does not apply to the juvenile board of Shackelford County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2171. SHERMAN COUNTY. (a) The Sherman County Juvenile Board is composed of the county judge, the district judges in Sherman County, and the judge of any statutory court designated as a juvenile court.(b) The juvenile board shall elect one of its members as chairman at the beginning of each year.(c) The board may cooperate with other juvenile boards to provide adequate services.(d) The juvenile board members receive no compensation for serving on the board.(e) Sections 152.0003 and 152.0005(b) do not apply to the juvenile board of Sherman County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2181. SMITH COUNTY. (a) The Smith County Juvenile Board is composed of the county judge, the district judges in Smith County, and the judge of each county court at law.(b) The county judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the board members annual additional compensation in an amount set by the commissioners court. The additional compensation is for the added duties imposed on the members and shall be paid in equal monthly installments from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Smith County.(e) The board may accept gifts and grants from any private or public source to use in maintaining and improving the county's juvenile probation services.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 376, Sec. 1, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1005, Sec. 1, eff. Sept. 1, 1997.

Sec. 152.2182. SMITH COUNTY CHILD SUPPORT OFFICE. (a) The Smith County Juvenile Board may establish a child support office in the district clerk's office to collect and disburse child support payments that are required by court order to be made to the county. The office shall receive and disburse the payments in the manner the court believes to be in the best interest of the parties in the case.(b) The juvenile board may appoint an administrator and other necessary assistants to serve two-year terms. The administrator shall obtain a surety bond in an amount determined by the county auditor from a solvent surety company authorized to make the bonds in this state and approved by the county auditor. The bond shall be conditioned on the faithful performance of the administrator's duties and on the proper accounting of the money entrusted to the administrator. The county shall pay the premium for the bond from the general fund of the county, the child support fund, or any other available fund.(c) The board shall determine the duties of the administrator and assistants and set their salaries. The salaries are payable in equal monthly installments from the general fund of the county, the child support fund, or any other available fund. The board must approve a claim for expenses made by the administrator or an assistant or a claim for administrative expenses in operating the child support office, including a claim for payment of equipment and supplies.(d) The office shall keep an accurate and complete record of money received and disbursed under this section. The county auditor or other authorized county officer or employee shall inspect and examine the records and audit the accounts quarterly. The record is open to the inspection by the public. The auditor shall report the results of the audit to the judges and include any recommendations the auditor may have.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2183. SMITH COUNTY CHILD SUPPORT SERVICE FEE. (a) The court may allow the child support office to assess a monthly fee of not more than $2.50 for collecting and disbursing child support payments that are required by court order to be made to the Smith County child support office.(b) The payor of the support shall pay the fee unless the payor is a member of the armed services and the monthly child support payment exceeds the amount the court orders the person to pay, in which case the payee shall pay the service fee for as long as the payor is a member of the armed services and the support payment exceeds the amount the court orders the person to pay.(c) The service fee is due and payable monthly if the payments are to be made monthly, annually if the payments are to be made annually, and weekly if the payments are to be made weekly, unless the court provides a different method of collection. The annual service fee is 12 times the monthly fee and the weekly service fee is 1/52 of the annual fee. If the court orders the fee paid on a different interval, the court shall provide the due date and shall fairly allocate the fee among the periods.(d) A person who refuses or fails to pay the fee on the date due or in the amount ordered is subject to an action for contempt of court.(e) Fees collected under this section shall be paid to the county treasurer on the last day of each calendar month. The county treasurer shall deposit the fees to the credit of the child support fund. The juvenile board shall administer the fund, with the approval of the commissioners court, to assist in paying the salaries and expenses of the child support office and the expenses and costs of other family law or juvenile court services.(f) A record of money received under this section shall be kept. The county auditor or other authorized person shall audit the child support fund regularly. An annual report of the receipts and expenditures of the fund shall be made to the commissioners court.(g) The service fee authorized by this section applies to child support ordered before August 31, 1981, if the person ordered to make those payments defaults and is cited for contempt of court.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2191. SOMERVELL COUNTY. (a) The juvenile board of Somervell County is composed of the county judge and the district judges in Somervell County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members an annual salary in an amount set by the commissioners court for the added duties imposed on the members. The salary shall be paid in equal monthly installments from the general fund or any other fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008(a) do not apply to the juvenile board of Somervell County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2201. STARR COUNTY. (a) The Starr County Juvenile Board is composed of the county judge, the judge of the county court at law in Starr County, and the district judges in Starr County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members an annual salary set by the commissioners court at not less than $1,200 or more than $10,000 for the added duties imposed on the members. The salary shall be paid in equal monthly installments from the general fund of the county.(d) The juvenile board shall appoint not more than five persons to serve on an advisory council.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Starr County.(f) The Starr County Juvenile Board and the juvenile boards of one or more counties that are adjacent to or in close proximity to Starr County may agree to operate together with respect to all matters, or with respect to certain matters specified by the juvenile boards. Juvenile boards operating together may appoint one fiscal officer to receive and disburse funds for the boards.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2007, 80th Leg., R.S., Ch. 908, Sec. 36, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1342, Sec. 23, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 705, Sec. 1, eff. September 1, 2009.

Sec. 152.2221. STERLING COUNTY. (a) The juvenile board of Sterling County is composed of the county judge and the district judges in Sterling County.(b) The commissioners court may pay the juvenile board members additional annual compensation set by the commissioners court at not more than $1,200, payable in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Sterling County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2231. STONEWALL COUNTY. (a) Stonewall County is included in the 39th Judicial District Juvenile Board.(b) Section 152.1101 applies to the 39th Judicial District Juvenile Board.

Added by Acts 2009, 81st Leg., R.S., Ch. 65, Sec. 3, eff. September 1, 2009.

Sec. 152.2241. SUTTON COUNTY. (a) The Sutton County Juvenile Board is composed of the county judge and the district judges in Sutton County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members an annual salary set by the commissioners court at not less than $1,200 nor more than $3,600 as compensation for the added duties imposed on the members. The salary shall be paid in equal monthly installments from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Sutton County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2251. SWISHER COUNTY. (a) The juvenile board of Castro and Swisher counties is composed of the county judges, the district judges in Castro and Swisher counties, and the judge of any statutory court designated as a juvenile court in the counties.(b) Section 152.0411 applies to the juvenile board of Castro and Swisher counties.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 454, Sec. 3, eff. Aug. 30, 1993.

Sec. 152.2261. TARRANT COUNTY. (a) The juvenile board of Tarrant County is composed of the county judge and the district judges in Tarrant County.(b) If the chief juvenile probation officer serves as secretary to the juvenile board, the officer may receive additional annual compensation of $1,000.(c) The juvenile board shall hold meetings at least once every three months in accordance with board rules.(d) The board shall keep records as required by law and board rules.(e) A juvenile probation officer shall take the oath of office when appointed and the oath and the fact of the appointment shall be filed with the county clerk.(f) The commissioners court shall provide the juvenile probation officers with:(1) automobiles and their maintenance and operation expenses for use in official duties; or(2) an automobile allowance for the use of a personal automobile on official business in the amount determined to be necessary by the juvenile board.(g) The commissioners court shall provide the necessary funds to pay the salaries and expenses of the juvenile probation personnel and the additional compensation prescribed for the county judge.(h) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008(a) do not apply to the juvenile board of Tarrant County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2005, 79th Leg., Ch. 1352, Sec. 23, eff. September 1, 2005.

Sec. 152.2262. TARRANT COUNTY INSTITUTIONS. (a) The juvenile board of Tarrant County shall appoint a person to supervise the county facilities under the jurisdiction of the juvenile board. The supervisor may be the county probation officer. The supervisor shall direct the policies and conduct of each institution.(b) The juvenile board shall also appoint the head of each facility. The facility head may hire employees that the juvenile board determines are necessary.(c) The facilities supervisor or employees under the supervisor's control shall supervise each child committed to a county institution until the child becomes of age. The supervisor or employees shall submit periodic reports to the juvenile board as required for the board's approval or action.(d) The commissioners court shall provide the necessary funds to operate each institution.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2263. COLLECTION AND DISBURSEMENT OF SUPPORT PAYMENTS IN TARRANT COUNTY. (a) The juvenile board of Tarrant County may designate the district clerk or the juvenile probation officer to collect and disburse court-ordered child or spousal support payments that are required by court order to be made to the county. The person designated to receive the payments shall disburse the payments in the manner the court believes to be in the best interest of the spouse or child.(b) If the juvenile board designates the juvenile probation officer to receive the payments, the officer shall work in the court as an officer of the court. The officer shall obtain a surety bond in an amount determined by the commissioners court from a solvent surety company authorized to make the bonds in this state and approved by the commissioners court. The bond shall be conditioned on the faithful performance of the officer's duties and on the proper accounting of the money entrusted to the officer. The county shall pay the premium for the bond from the general fund of the county.(c) The juvenile probation officer shall keep an accurate and complete record of money received and disbursed under this section. The record is open for public inspection. The county auditor shall inspect and examine the records and audit the accounts quarterly. The auditor shall report the results of the audit to the juvenile board and include any recommendations the auditor may have.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2264. TARRANT COUNTY CRIMINAL COURT ADMINISTRATOR. (a) Subject to the approval of the commissioners court, the judges of the district and county courts in Tarrant County that give preference to criminal matters may use the services of a criminal courts administrator.(b) A judge may not be subjected to a suit for, and is immune from liability for damages arising from, an act or omission committed while performing a duty under this section unless the act or omission is:(1) committed intentionally, wilfully, or wantonly; or(2) committed with:(A) gross negligence; or(B) conscious indifference or reckless disregard for the safety of others.

Added by Acts 2005, 79th Leg., Ch. 1352, Sec. 24, eff. September 1, 2005.

Sec. 152.2271. TAYLOR COUNTY. (a) The juvenile board of Taylor County is composed of the county judge, the district judges in Taylor County, and the judge of each statutory county court exercising juvenile jurisdiction.(b) The juvenile board shall hold meetings at least once every three months in accordance with board rules.(c) The board shall keep records as required by law and board rules.(d) A juvenile probation officer shall take the oath of office when appointed and the oath and the fact of the appointment shall be filed with the county clerk.(e) The commissioners court shall provide the necessary funds to pay the salaries and expenses of the juvenile probation personnel.(f) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008(a) do not apply to the juvenile board of Taylor County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch. 551, Sec. 2, eff. Sept. 1, 1989.

Sec. 152.2281. TERRELL COUNTY. (a) The juvenile board of Terrell County is composed of the county judge and the district judges in Terrell County.(b) The commissioners court may pay the juvenile board members additional annual compensation set by the commissioners court at not less than $1,200 nor more than $3,600, payable in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Terrell County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2291. TERRY COUNTY. (a) The Terry County Juvenile Board is composed of the:(1) county judge; (2) district judges in Terry County; (3) juvenile court judge; (4) Brownfield city manager; (5) superintendent of the Brownfield Independent School District; and(6) one public member from Terry County appointed by the board chairman.(b) The juvenile board shall elect one of its members as chairman.(c) The commissioners court shall pay the judges on the juvenile board an annual salary of not more than $1,200 for the added duties imposed on them. The salary shall be paid in equal monthly installments out of the general fund of the county.(d) If approved by the juvenile board, the commissioners court shall reimburse the juvenile board members and all probation officers and staff for reasonable and necessary job related expenses. Reimbursable expenses include travel, lodging, training, and educational activities.(e) The commissioners court shall provide the funds for the salaries and allowances of the juvenile probation officers in the amount set by the juvenile board.(f) Sections 152.0005(a) and (b) do not apply to the juvenile board of Terry County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2301. THROCKMORTON COUNTY. (a) Throckmorton County is included in the 39th Judicial District Juvenile Board. (b) Section 152.1101 applies to the 39th Judicial District Juvenile Board. (c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 65, Sec. 5, eff. September 1, 2009.(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 65, Sec. 5, eff. September 1, 2009.(e) Repealed by Acts 2009, 81st Leg., R.S., Ch. 65, Sec. 5, eff. September 1, 2009.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2009, 81st Leg., R.S., Ch. 65, Sec. 4, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 65, Sec. 5, eff. September 1, 2009.

Sec. 152.2311. TITUS COUNTY. (a) Titus County is included in the Camp, Marion, Morris, and Titus Counties Juvenile Board.(b) Section 152.0381 applies to the Camp, Marion, Morris, and Titus Counties Juvenile Board.(c) Section 152.2312 is suspended while Titus County is a member of the Camp, Marion, Morris, and Titus Counties Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2312. TITUS COUNTY. (a) The Titus County Juvenile Board is composed of the county judge and the district judges in Titus County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members additional annual compensation set by the commissioners court at not less than $600 nor more than $1,800 for the added duties imposed on the members. The additional compensation shall be paid in equal monthly installments from the general fund of the county.(d) The chairman shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties. The commissioners court shall provide the necessary funds to pay the salaries and expenses of the juvenile probation officer.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the Titus County Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2321. TOM GREEN COUNTY. (a) The juvenile board of Tom Green County is composed of the county judge and the district judges in Tom Green County.(b) The juvenile board shall hold meetings at least once every three months in accordance with board rules.(c) The county commissioners court shall pay the juvenile board members additional annual compensation set by the commissioners court at not less than $600 or more than $1,200, payable in equal monthly installments from the general fund of the county.(d) The board shall keep records as required by law and board rules.(e) A juvenile probation officer shall take the oath of office when appointed and the oath and the fact of the appointment shall be filed with the county clerk.(f) The commissioners court shall provide the necessary funds to pay the salaries and expenses of the juvenile probation personnel.(g) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008(a) do not apply to the juvenile board of Tom Green County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2331. TRAVIS COUNTY. (a) The Travis County Juvenile Board is composed of the county judge and the district judges in Travis County.(b) The commissioners court shall pay the juvenile board members an annual salary of $4,800 for the judicial and administrative duties imposed on the judges. The compensation shall be paid in equal monthly installments from the general fund of the county.(c) The commissioners court shall provide the funds for the salaries of the juvenile probation officers in the amount set by the juvenile board.(d) The commissioners court shall pay the expenses of the juvenile probation officers that are certified as necessary by the juvenile board chairman from the general fund and in the amount set by the juvenile board.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, and 152.0007 do not apply to the juvenile board of Travis County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2332. COLLECTION AND DISBURSEMENT OF SUPPORT PAYMENTS IN TRAVIS COUNTY. (a) The juvenile board of Travis County may designate the chief probation officer to collect and disburse child and spousal support payments that are required by court order to be made to the county or that are voluntarily made to the county. The chief probation officer shall disburse the payments in the manner the court by order states is in the best interest of the spouse or child.(b) The officer shall obtain a surety bond in an amount determined by the juvenile board from a corporate surety authorized to make the bonds in this state and approved by the commissioners court. The bond shall be payable to the district judges in the county and conditioned on the faithful performance of the officer's duties and on the proper accounting of the money entrusted to the officer. The county shall pay the premium for the bond from the general fund of the county.(c) The officer shall keep an accurate and complete record of money received and disbursed under this section. The records are court records and may be inspected at reasonable times by the parties, their representatives, and attorneys. The records may be introduced into evidence as prescribed by the Texas Rules of Evidence. The county auditor shall inspect and examine the records and audit the accounts quarterly. The auditor shall report the results of the audit to the juvenile board and include any recommendations the auditor may have.(d) The chief juvenile probation officer may appoint necessary personnel with the approval of the juvenile board to administer this section. The personnel serve at the pleasure of the chief juvenile probation officer.(e) The commissioners court shall provide from the general fund the money necessary to administer this section in the amount recommended by the juvenile board and approved by the commissioners court.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2341. TRINITY COUNTY. (a) The juvenile board of Trinity County is composed of the county judge, the district judges in Trinity County, and the judge of each county court at law.(b) The commissioners court shall pay the juvenile board members additional annual compensation set by the commissioners court at not less than $3,000 nor more than $10,000, payable in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Trinity County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2351. TYLER COUNTY. (a) The Tyler County Juvenile Board is composed of the county judge and the district judges in Tyler County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members additional annual compensation set by the commissioners court at not more than $5,000 for the added duties imposed on the members. The additional compensation shall be paid in equal monthly installments from the general fund of the county.(d) The chairman shall certify all claims for expenses of the juvenile probation officer as necessary in the performance of the officer's duties. The commissioners court shall provide the necessary funds to pay the salaries and expenses of the juvenile probation officer.(e) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Tyler County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2361. UPSHUR COUNTY. (a) The Upshur County Juvenile Board is composed of the county judge, the district judges in Upshur County, and the judges of any statutory court in the county designated as a juvenile court.(b) The juvenile board shall elect one of its members as chairman at its first regular meeting of each calendar year.(c) The board shall hold regular meetings each year on dates set by the board and special meetings at the call of the chairman.(d) Service on a juvenile board by a judge is an additional duty of office. The commissioners court shall pay the juvenile board members an annual salary set by the commissioners court at not less than $1,200, payable in equal monthly installments from any funds available to the county or to the juvenile board.(e) The commissioners court shall reimburse a juvenile board member for the member's actual and necessary expenses incurred in performing his duties. The commissioners court shall set the rate of reimbursement and shall pay the expenses from funds allocated or received from any source, including the state or county.(f) The juvenile board shall establish policies and procedures to ensure the provision of adequate juvenile probation services and the efficient operation of the juvenile probation department.(g) The juvenile board shall make the financial and statistical records and reports the board is required to make to the Texas Juvenile Probation Commission available to the commissioners court.(h) The juvenile board shall establish a juvenile probation department and, with the approval of the commissioners court, employ personnel, including a chief probation officer, necessary to provide probation services to youth in accordance with the Family Code. The personnel must meet the standards set by the Texas Juvenile Probation Commission. The juvenile board may discharge the employees with the approval of the commissioners court.(i) The juvenile board shall, with the approval of the commissioners court, provide each juvenile probation officer or other juvenile board employee with transportation or an automobile allowance for use of a personal automobile and other travel expenses approved by the board with the approval of the commissioners court.(j) The juvenile board shall set the salaries of the juvenile probation officers and other employees with the approval of the commissioners court. The juvenile board shall pay the salaries of juvenile probation personnel and other expenses required to provide adequate services to children from the general fund and from the juvenile board fund to the extent of state aid received in the juvenile board fund. The county shall pay the other expenses essential to provide adequate services in an amount set by the juvenile board and approved by the commissioners court.(k) The commissioners court shall set the annual rate of increase in the salaries of the board's officers and employees at the rate of increase given to other Upshur County employees or to state employees. If the rates are different, the commissioners court may choose one of the rates or choose a rate that is between the two rates. In choosing the rate, the commissioners court may consider any relevant factor, including the source of the funds, the duties and work load of the employees, and the effect on other county employees.(l) The board may accept state aid and grants or gifts from other political subdivisions of the state, private citizens, or associations for the purpose of financing adequate and effective juvenile programs.(m) Sections 152.0002, 152.0004, 152.0005, 152.0007, 152.0008, and 152.0009 do not apply to the juvenile board of Upshur County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2371. UPTON COUNTY. (a) The Upton County Juvenile Board is composed of the county judge and the district judges in Upton County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the juvenile board members an annual salary set by the commissioners court at not less than $1,200 nor more than $3,600 as compensation for the added duties imposed on the members. The salary shall be paid in equal monthly installments from the general fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Upton County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2381. UVALDE COUNTY. (a) The juvenile board of Uvalde County is composed of the county judge and the district judges in Uvalde County.(b) The commissioners court may pay the juvenile board members additional annual compensation set by the commissioners court at not less than $1,200 nor more than $3,600, payable in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Uvalde County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2391. VAL VERDE COUNTY. (a) The juvenile board of Val Verde County is composed of the county judge and the district judges in Val Verde County.(b) The commissioners court may pay the juvenile board members additional annual compensation set by the commissioners court at not less than $1,200 nor more than $3,600, payable in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Val Verde County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2401. VAN ZANDT COUNTY.Text of subsection effective until January 01, 2011 (a) The Van Zandt County Juvenile Board is composed of the county judge, the criminal district attorney of Van Zandt County, and the judge of the 294th Judicial District.Text of subsection effective on January 01, 2011(a) The Van Zandt County Juvenile Board is composed of the county judge, the criminal district attorney of Van Zandt County, the judge of the 294th Judicial District, and the judge of the county court at law.(b) The juvenile board shall elect one of its members as chairman at its first regular meeting of each calendar year.(c) The board shall hold meetings each year on dates set by the board and special meetings at the call of the chairman.(d) The board may agree to join with the juvenile board of one or more counties to provide services and facilities and to receive and disburse funds under this section.(e) Service on a juvenile board by a judge or the district attorney is an additional duty of office. The commissioners courts shall pay the juvenile board members an annual salary set by the commissioners courts at not less than $600 for the added duties imposed on the members. The salary shall be paid in equal monthly or bimonthly installments from any funds available to the county or to the juvenile board. The salary is in addition to all other compensation provided or allowed by law for criminal district attorneys.(f) The juvenile board shall make the financial and statistical records and reports the board is required to make to the Texas Juvenile Probation Commission available to the commissioners court.(g) The board, in a timely manner, shall prepare and submit to the commissioners court for approval an annual request for funding for the board and the juvenile probation department. Each request must include the total of anticipated expenses of the board or for providing juvenile services for the next fiscal year. The request for funding for the juvenile probation department must also be accompanied by an accounting of all available funds from other funding sources.(h) The board may accept aid, grants, and gifts from the state or federal government, other political subdivisions of the state, and associations to finance adequate and effective juvenile probation programs. The fiscal officer shall deposit funds received under this subsection in a special account.(i) Sections 152.0002, 152.0004, 152.0005, and 152.0008(a) do not apply to the juvenile board of Van Zandt County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1103, Sec. 15(b), eff. January 1, 2011.

Sec. 152.2411. VICTORIA COUNTY. (a) The juvenile board of Victoria County is composed of the county judge, the district judges in Victoria County, and the judge of each county court at law.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court shall pay the juvenile board members additional compensation in an amount set by the commissioners court. The additional compensation is for the added duties imposed on the members and shall be paid in equal monthly installments from the general fund or any other available fund of the county.(d) The commissioners court may pay the county clerk additional compensation for serving as the clerk of the juvenile court.(e) The commissioners court shall provide the funds necessary to pay the salaries and expenses essential to the proper operation of the probation department.(f) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Victoria County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2421. WALKER COUNTY. (a) The juvenile board of Walker County is composed of the county judge, the district judges in Walker County, and the judge of each county court at law.(b) The commissioners court shall pay the juvenile board members additional annual compensation of not less than $1,200, payable in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Walker County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2005, 79th Leg., Ch. 1152, Sec. 4, eff. June 18, 2005.

Sec. 152.2431. WALLER COUNTY. (a) The juvenile board of Waller County is composed of the county judge, the district judges in Waller County, and the judge of each county court at law.(b) The commissioners court shall pay the juvenile board members additional annual compensation set by the commissioners court at not more than $1,200, payable in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Waller County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1989, 71st Leg., ch. 652, Sec. 2, eff. Sept. 1, 1989.

Sec. 152.2441. WARD COUNTY. (a) The Ward County Juvenile Board is composed of the county judge, the district judges in Ward County, and the judge of any statutory court in the county.(b) The juvenile board shall elect one of its members as chairman.(c) The commissioners court shall pay the juvenile board members an annual salary set by the commissioners court at not less than $1,200 or more than $3,600 for the added duties imposed on the members. The salary shall be paid in equal monthly installments from the general fund or any other fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Ward County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2451. WASHINGTON COUNTY. (a) The juvenile board of Washington County is composed of the county judge, the district judges in Washington County, and the judge of each county court at law.(b) The board shall select one member to act as chairman.(c) The commissioners court may reasonably compensate each member of the juvenile board for the member's additional duties.(d) The juvenile board shall pay from the juvenile board fund to the extent of the state aid received in the fund the salaries of juvenile probation department personnel and other expenses required to provide adequate services to children.(e) The county shall pay salaries and expenses other than those paid under Subsection (d) that are essential to provide adequate services to children in an amount set by the juvenile board with the advice and consent of the commissioners court.(f) The juvenile board may accept state aid and grants or gifts from other political subdivisions of the state or associations for the sole purpose of financing adequate and effective probation programs. A municipality may grant money to the county government or to the juvenile board to support and maintain juvenile programs if the municipality's governing body approves the expenditure. Funds received under this subsection shall be administered and kept separately from other county funds.(g) The chief juvenile probation officer may appoint necessary personnel with the approval of the juvenile board. Juvenile probation officers serve at the pleasure of the juvenile board.(h) The juvenile board shall provide the juvenile probation officers with transportation or an automobile allowance for use of a personal automobile on official business.(i) The juvenile board may agree to operate together with one or more counties that are adjacent to or in close proximity to Washington County. The juvenile boards operating together may appoint one fiscal officer to receive and disburse funds for the boards.(j) The juvenile board may operate foster homes for the temporary care of children served by the board.(k) Sections 152.0002, 152.0004, and 152.0008 do not apply to the juvenile board of Washington County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 239, Sec. 1, eff. May 22, 1993.

Sec. 152.2461. WEBB COUNTY. (a) The Webb County Juvenile Board is composed of the county judge, the district judges in the county, and the judge of each county court at law. The county judge may designate any member of the commissioners court to represent the judge on the board. A reference in this section to a juvenile court judge of a juvenile board member includes a person designated by the county judge under this subsection.(b) The commissioners court may pay the juvenile board members additional annual compensation set by the commissioners court at not more than $4,800 for the added duties imposed on the members. The compensation shall be paid in equal monthly installments from the general fund of the county.(c) The commissioners court may reimburse the juvenile court judge for the judge's actual and necessary expenses incurred in attending seminars and other educational or instructional meetings relating to juvenile matters. The annual amount for which the judge may be reimbursed may not exceed $600.(d) The juvenile board may require a board employee to enter into a bond payable to the board, conditioned on the faithful performance of the person's duties. The board shall pay the premium of the bond. The board may suspend or remove an employee for good cause. The board may permit the chief juvenile probation officer to suspend or remove employees whom the chief juvenile probation officer may supervise.(e) The board shall control and supervise each county institution used to detain juveniles. The board shall appoint the superintendent of each institution.(f) The board may accept gifts or grants of real or personal property subject to the terms and conditions of the gift or grant to use for the benefit of the juvenile justice system.(g) The board shall submit an annual budget to the commissioners court. The commissioners court may appropriate and the juvenile board shall use money from the county general fund to administer this section.(h) The board may authorize the use of foster homes for the temporary care of a child alleged to be a child in need of supervision or a delinquent child.(i) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008(b) do not apply to the juvenile board of Webb County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 23, Sec. 2, eff. Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 105, Sec. 1, eff. Aug. 30, 1993.Amended by: Acts 2005, 79th Leg., Ch. 1352, Sec. 25, eff. September 1, 2005.

Sec. 152.2471. WHARTON COUNTY. (a) The juvenile board of Wharton County is composed of the county judge, the district judges in Wharton County, and the judge of each county court at law.(b) The commissioners court shall pay the board members annual additional compensation in an amount set by the commissioners court. The additional compensation shall be paid in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Wharton County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2472. COMPENSATION OF JUVENILE JUDGE IN WHARTON COUNTY. (a) The Commissioners Court of Wharton County may pay the juvenile judge additional annual compensation of not more than $1,500 for serving as the judge of the juvenile court.(b) The compensation is in addition to all other compensation paid or authorized to be paid to the judge who serves as the juvenile judge.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2473. WHARTON COUNTY CHILD SUPPORT OFFICE. (a) The judges of the district courts in Wharton County may establish a child support office in the county juvenile office to collect and disburse child support payments that are required by court order to be made to the office. The office shall disburse the payments in the manner the court believes to be in the best interest of the parties in the case.(b) The judges of the district courts in a county served by an office may appoint an administrator and other assistants to serve two-year terms. The administrator shall obtain a surety bond in an amount determined by the county auditor from a solvent surety company authorized to make the bonds in this state and approved by the county auditor. The bond shall be conditioned on the faithful performance of the administrator's duties and on the proper accounting of the money entrusted to the administrator. The county shall pay the premium for the bond from the general fund of the county, the child support fund, or any other available fund.(c) The judges shall determine the duties of the administrator and assistants and set their salaries. The salaries are payable in equal monthly installments from the general fund of the county, the child support fund, or any other available fund. The judges must approve a claim for expenses made by the administrator or an assistant or a claim for administrative expenses in operating the child support office, including a claim for payment of equipment and supplies.(d) The office shall keep an accurate and complete record of money received and disbursed under this section. The record is open for public inspection. The county auditor or other authorized county officer or employee shall inspect and examine the records and audit the accounts quarterly. The auditor shall report the results of the audit to the judges and include any recommendations the auditor may have.(e) The child support office may serve one or more of Brazoria, Fort Bend, and Matagorda counties. If a child support office serves more than one county, the judges of the district courts in the counties shall determine the location of the office. The officers and employees of the county in which the office is located shall perform the duties prescribed by this section. The counties shall pay the salaries, bond premium, and other expenses in accordance with the ratio that the population of each county bears to the total population of all of the counties served by the office.(f) The commissioners courts shall pay the district court judges $75 a month for performing the duties prescribed by this section. The compensation shall be paid from the general fund of the county and is in addition to any other compensation the judges receive.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2474. WHARTON COUNTY CHILD SUPPORT SERVICE FEE. (a) The Wharton County child support office shall assess a monthly fee of not more than $10 for collecting and disbursing child support payments that are required by court order to be made to the office. The fee is payable annually and in advance. (b) The payor of the support shall pay the fee unless the payor is a member of the armed services and the monthly child support payments exceed the amount the court orders the person to pay, in which case the payee shall pay the service fee for as long as the payor is a member of the armed services and the support payments exceed the amount the court orders the person to pay.(c) The first fee payment is due on the date that the payor is ordered to begin the child support payments. If the payee must pay the fee, the first fee payment is due on the date that the payee receives the original support payment. Subsequent annual fees are due on the anniversary of the date of the original fee payment.(d) A person who refuses or fails to pay the fee on the date due or in the amount ordered is subject to an action for contempt of court.(e) Fees collected under this section shall be paid to the county treasurer on the last day of each calendar month. The county treasurer shall deposit the fees to the credit of the child support fund. The judges of the district courts in a county served by the office shall administer the fund, with the approval of the commissioners court, to assist in paying the salaries and expenses of the child support office.(f) An accurate and complete record of money received under this section shall be kept. The county auditor or other authorized person shall audit the child support fund regularly. An annual report of the receipts and expenditures of the fund shall be made to the commissioners court.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 16, Sec. 12.04(a), eff. Aug. 26, 1991.

Sec. 152.2491. WICHITA COUNTY. (a) The Wichita County Juvenile Board is composed of the county judge, the district judges in Wichita County, and the judge of each statutory county court.(b) The commissioners court may pay the board members additional annual compensation in an amount determined by the commissioners court, payable in equal monthly installments from the general fund of the county.(c) The juvenile board may authorize the use of foster homes for the temporary care of children subject to Title 3 or 5, Family Code. The rate of pay for foster care shall be determined by the juvenile board and those payments are necessary operating expenses of the Wichita County Family Court Services Department.(d) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Wichita County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 7.52, eff. Sept. 1, 1997.

Sec. 152.2492. WICHITA COUNTY INSTITUTIONS. (a) The juvenile board of Wichita County controls and supervises each county facility used for the detention of juveniles.(b) The chief juvenile probation officer shall appoint the superintendent of each facility. The juvenile board must confirm the appointment. A superintendent or an assistant may be suspended or removed at any time by the appointing authority.(c) The juvenile board shall set the salaries of the superintendents and assistants.(d) This section does not apply to a person or facility that provides services to juveniles under a contract with the commissioners court or juvenile board and that is licensed or registered by a state or federal agency or an agency of another state.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2007, 80th Leg., R.S., Ch. 288, Sec. 1, eff. June 15, 2007.

Sec. 152.2496. WICHITA COUNTY ADOPTION INVESTIGATION FUND. (a) A person who files an adoption case in a district court in Wichita County shall pay to the district clerk a filing fee of $100. The fee is taxed, collected, and paid as other costs.(b) The district clerk shall transfer the money collected under this section to the Wichita County Family Court Services Department for placement in the adoption investigation fund. The juvenile board shall administer the fund to maintain adoption investigation services, including the salaries and expenses of the adoption investigator and assistants and the purchase of supplies and equipment.(c) The fund may be supplemented by money from the general fund or any other available fund of the county as necessary.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2501. WILBARGER COUNTY. (a) Wilbarger County is included in the 46th Judicial District Juvenile Board.(b) Section 152.0841 applies to the 46th Judicial District Juvenile Board.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2511. WILLACY COUNTY. (a) The juvenile board of Willacy County is composed of the judges of the county and district courts in the county. The board must have not fewer than three nor more than five members. The judges of the county and district courts in the county may appoint an appropriate number of public members to serve on the board without compensation if necessary to satisfy this requirement. The chairman of the board shall determine the number of public members to be appointed to the board.(b) The county judge is the chairman of the board.(c) The board shall hold biannual meetings on dates set by the board and special meetings at the call of the chairman.(d) Service on a juvenile board by a judge is an additional duty of office. The commissioners court shall pay the judges on the juvenile board an annual salary set by the commissioners court at not more than $6,000, payable in equal monthly installments from the general fund or any other available fund of the county.(e) The county shall reimburse a juvenile board member for the member's actual and necessary expenses incurred in performing the member's duties.(f) The juvenile board shall ensure that the chief juvenile officer and fiscal officer:(1) keep the financial and statistical records and submit reports to the Texas Juvenile Probation Commission as prescribed by Section 141.044; and(2) submit periodic financial and statistical reports to the county commissioners court.(g) The chief juvenile probation officer shall appoint an appropriate number of qualified juvenile probation officers, assistants, and support personnel with the approval of the board as necessary to perform his duties. The chief juvenile probation officer and the personnel appointed under this section may be removed at any time by the appointing authority or by the juvenile board. The chief juvenile probation officer shall recommend to the juvenile board the salaries of and allowances for juvenile probation officers, assistants, and support personnel. The juvenile board shall provide the chief juvenile probation officer and his assistants with transportation or an automobile allowance for use of a personal automobile on official business.(h) A claim for expenses from a person in the juvenile probation department must be made to the board chairman. The chairman shall certify to the fiscal officer the expenses to be paid from state funds and shall certify to the commissioners court the expenses to be paid from county funds.(i) The chairman of the board shall certify to the commissioners court an annual request for the expenditure of county funds. The commissioners court shall act on the request in the same manner as it acts on a request from another county office.(j) The board may accept state aid and grants and gifts from other political subdivisions of the state or associations for the purpose of financing adequate and effective juvenile programs. A municipality may grant and allocate money to the juvenile board to support and maintain effective juvenile services if the municipality's governing body approves the expenditure. Funds received under this subsection shall be administered and kept separately from other public funds. This section does not affect a program of local enrichment of juvenile services funded by a service.(k) The juvenile board shall appoint an advisory council of not more than five persons.(l) Sections 152.0002, 152.0004, 152.0005, 152.0008, and 152.0009 do not apply to the juvenile board of Willacy County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2521. WILLIAMSON COUNTY. (a) The juvenile board of Williamson County is composed of the county judge and the district judges in the county, and the judges of any statutory court in the county designated as a juvenile court. The judge of a district court may designate a person to represent the judge on the board.(b) The juvenile board shall elect one of its members to act as chairman.(c) The board may cooperate with other juvenile boards to provide adequate services.(d) The board's fiscal officer shall receive and disburse for juvenile probation the funds of the board.(e) Service on a juvenile board by a judge is an additional duty of office. The commissioners court may pay the juvenile board members a salary in an amount that will reasonably compensate them for their added duties. The commissioners court shall pay to a person designated to serve on the board by a district judge the judge's salary as authorized by this subsection. The salary to the person designated is in addition to all other compensation provided or allowed by law.(f) The county shall reimburse a juvenile board member for the member's actual and necessary expenses incurred in performing his duties.(g) The juvenile board shall provide each juvenile probation officer with an automobile or an automobile allowance for use of a personal automobile on official business.(h) The juvenile board shall pay the salaries of juvenile probation personnel and other expenses required to provide adequate services to children from the juvenile board fund to the extent of the state aid received in the fund. The county shall pay the other salaries and expenses essential to provide adequate services in an amount set by the juvenile board with the advice and consent of the commissioners court.(i) The board may accept state aid and grants or gifts from other political subdivisions of the state or associations for the sole purpose of financing adequate and effective juvenile programs. A municipality may grant and allocate money to the appropriate county government or to the juvenile board to support and maintain effective juvenile services if the municipality's governing body approves the expenditure. Funds received under this subsection shall be administered and kept separately from other public funds. This section does not affect a program of local enrichment of juvenile services funded by any source.(j) Sections 152.0002, 152.0004, 152.0005, 152.0008, and 152.0009 do not apply to the juvenile board of Williamson County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2531. WILSON COUNTY. (a) The juvenile board of Wilson County is composed of the county judge and the district judges in Wilson County.(b) The commissioners court shall pay the juvenile board members additional annual compensation set by the commissioners court at not less than $1,200 nor more than $4,800 for the added duties imposed on the members. The additional compensation shall be paid in equal monthly installments from the general fund of the county.(c) Sections 152.0002, 152.0003, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Wilson County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2541. WINKLER COUNTY. (a) The Winkler County Juvenile Board is composed of the county judge and the district judges in Winkler County.(b) The juvenile court judge is the chairman of the board and its chief administrative officer.(c) The commissioners court may pay the board chairman additional annual compensation of $1,200 for the added duties imposed on the chairman. The commissioners court may pay the other members of the board additional annual compensation of not more than $1,200. The additional compensation shall be paid in equal monthly installments from the general fund or any other available fund of the county.(d) Sections 152.0002, 152.0004, 152.0005, 152.0006, 152.0007, and 152.0008 do not apply to the juvenile board of Winkler County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2551. WISE COUNTY. (a) Wise County is included in the juvenile board in Jack and Wise counties.(b) Section 152.1251 applies to the juvenile board in Jack and Wise counties.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.

Sec. 152.2561. WOOD COUNTY. (a) The juvenile board of Wood County is composed of the county judge, the district judges in the county, and the judge of any statutory court in the county designated as a juvenile court.(b) The juvenile board shall elect one of its members as chairman at its first regular meeting of each calendar year.(c) The board may agree to operate with the juvenile board of another county to provide services and to receive and disburse funds.(d) The board shall hold regular meetings each year on dates set by the board, and special meetings at the call of the chairman.(e) Service on a juvenile board by a judge is an additional duty of office. The commissioners court shall pay each juvenile board member an annual salary of not less than $4,800, payable in equal monthly installments from any funds available to the county or to the juvenile board.(f) The commissioners court shall reimburse a juvenile board member for the member's actual and necessary expenses incurred in performing the member's duties. The commissioners court shall set the rate of reimbursement and shall pay the expenses from funds allocated or received from any source.(g) The juvenile board shall appoint necessary juvenile probation department personnel. The juvenile board may discharge the employees of the juvenile probation department.(h) The juvenile board shall provide each juvenile probation officer or juvenile probation department employee with an automobile or an automobile allowance for use of a personal automobile on official business.(i) The juvenile board shall pay the salaries, allowances, and other necessary expenses from the juvenile probation budget to the extent of the state aid received. The commissioners court shall pay the remaining salaries, allowances, and other necessary expenses from the general fund or other available funds of the county.(j) The juvenile board shall set the annual rate of increase in the salaries of juvenile probation department personnel. If any portion of an employee's salary is to be paid from the general fund, the commissioners court shall approve the salary as presented to the commissioners court by the chairman of the juvenile board. For purposes of this subsection, "salary" means only the fixed compensation paid to an employee and does not include health insurance, allowances, or any other benefit.(k) The board may accept state aid and grants or gifts from other political subdivisions of the state or associations for the sole purpose of financing adequate and effective juvenile programs. The fiscal officer shall deposit funds received under this subsection in a special account.(l) The board shall make available to the commissioners court the financial and statistical reports required by the Texas Juvenile Probation Commission.(m) Sections 152.0002, 152.0004, 152.0005, 152.0008, and 152.0009 do not apply to the juvenile board of Wood County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1236, Sec. 2, eff. June 15, 2007.

Sec. 152.2571. YOAKUM COUNTY. (a) The Yoakum County Juvenile Board is composed of the county judge, the district judges in Yoakum County, and the judge of any statutory court in the county designated as a juvenile court.(b) The juvenile board shall elect one of its members as chairman at the beginning of each year.(c) The commissioners court shall pay the juvenile board members an annual salary set by the commissioners court at not more than $1,200, payable in equal monthly installments from the general fund or any other available fund of the county.(d) Section 152.0005(b) does not apply to the juvenile board of Yoakum County.

Added by Acts 1989, 71st Leg., ch. 352, Sec. 1, eff. Sept. 1, 1989.






TITLE 11. AGING, COMMUNITY-BASED, AND LONG-TERM CARE SERVICES

CHAPTER 161. DEPARTMENT OF AGING AND DISABILITY SERVICES

HUMAN RESOURCES CODETITLE 11. AGING, COMMUNITY-BASED, AND LONG-TERM CARE SERVICESCHAPTER 161. DEPARTMENT OF AGING AND DISABILITY SERVICESSUBCHAPTER A. GENERAL PROVISIONSSec. 161.001. DEFINITIONS. In this chapter:(1) "Commission" means the Health and Human Services Commission.(2) "Commissioner" means the commissioner of aging and disability services.(3) "Council" means the Aging and Disability Services Council.(4) "Department" means the Department of Aging and Disability Services.(5) "Executive commissioner" means the executive commissioner of the Health and Human Services Commission.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13A.

Sec. 161.002. AGENCY. The department is an agency of the state.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13A.

Sec. 161.003. SUNSET PROVISION. The Department of Aging and Disability Services is subject to Chapter 325, Government Code (Texas Sunset Act). Unless continued in existence as provided by that chapter, the department is abolished and this chapter expires September 1, 2013.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13A.Amended by: Acts 2007, 80th Leg., R.S., Ch. 928, Sec. 3.08, eff. June 15, 2007.Acts 2009, 81st Leg., 1st C.S., Ch. 2, Sec. 2.15, eff. July 10, 2009.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONSSec. 161.021. AGING AND DISABILITY SERVICES COUNCIL. (a) The Aging and Disability Services Council is created to assist the commissioner in developing rules and policies for the department.(b) The council is composed of nine members of the public appointed by the governor with the advice and consent of the senate. To be eligible for appointment to the council, a person must have demonstrated an interest in and knowledge of issues and available services related to the aging and persons with developmental disabilities or mental retardation.(c) The council shall study and make recommendations to the executive commissioner and the commissioner regarding the management and operation of the department, including policies and rules governing the delivery of services to persons who are served by the department and the rights and duties of persons who are served or regulated by the department.(d) Chapter 551, Government Code, applies to the council.(e) Chapter 2110, Government Code, does not apply to the council.(f) A majority of the members of the council constitute a quorum for the transaction of business.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13A.

Sec. 161.022. APPOINTMENTS. (a) Appointments to the council shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointees.(b) Appointments to the council shall be made so that each geographic area of the state is represented on the council. Notwithstanding Subsection (a), appointments to the council must reflect the ethnic diversity of this state.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13A.

Sec. 161.023. TRAINING PROGRAM FOR COUNCIL MEMBERS. (a) A person who is appointed as a member of the council may not vote, deliberate, or be counted as a member in attendance at a meeting of the council until the person completes a training program that complies with this section.(b) The training program must provide the person with information regarding:(1) the legislation that created the department and the council;(2) the programs operated by the department;(3) the role and functions of the department and the council, including detailed information regarding:(A) the division of authority and of responsibility between the commissioner and the executive commissioner; and(B) the advisory responsibilities of the council;(4) the rules of the executive commissioner applicable to the department, with an emphasis on the rules that relate to disciplinary and investigatory authority;(5) the current budget for the department;(6) the results of the most recent formal audit of the department;(7) the requirements of:(A) the open meetings law, Chapter 551, Government Code;(B) the public information law, Chapter 552, Government Code;(C) the administrative procedure law, Chapter 2001, Government Code; and(D) other laws relating to public officials, including conflict-of-interest laws; and(8) any applicable ethics policies adopted by the executive commissioner or the Texas Ethics Commission.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13A.

Sec. 161.024. TERMS. (a) Council members serve for staggered six-year terms with the terms of three members expiring February 1 of each odd-numbered year.(b) A member of the council may not serve more than two consecutive full terms as a council member.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13A.

Sec. 161.025. VACANCY. The governor by appointment shall fill the unexpired term of a vacancy on the council.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13A.

Sec. 161.026. PRESIDING OFFICER; OTHER OFFICERS; MEETINGS. (a) The governor shall designate a member of the council as the presiding officer to serve in that capacity at the pleasure of the governor.(b) The members of the council shall elect any other necessary officers.(c) The council shall meet quarterly and at other times at the call of the presiding officer. The council may hold meetings in different areas of the state.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13A.

Sec. 161.027. REIMBURSEMENT FOR EXPENSES. A council member may not receive compensation for service as a member of the council but is entitled to reimbursement for travel expenses incurred by the member while conducting the business of the council as provided by the General Appropriations Act.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13A.

Sec. 161.028. PUBLIC INTEREST INFORMATION AND COMPLAINTS. (a) The commissioner, with the advice of the council, shall prepare information of public interest describing the functions of the department and the procedures by which complaints are filed with and resolved by the department. The commission shall make the information available to the public and appropriate state governmental entities.(b) The executive commissioner by rule shall establish methods by which consumers and service recipients are notified of the name, mailing address, and telephone number of the department for directing complaints to the department.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13A.

Sec. 161.029. PUBLIC ACCESS AND TESTIMONY. (a) The commissioner shall develop and implement policies that provide the public with a reasonable opportunity to appear before the commissioner and to speak on any issue under the jurisdiction of the department.(b) The commissioner shall grant an opportunity for a public hearing before the council makes recommendations to the commissioner regarding a substantive rule if a public hearing is requested by:(1) at least 25 persons;(2) a governmental entity; or(3) an association with at least 25 members.(c) The executive commissioner shall consider fully all written and oral submissions about a proposed rule.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13A.

Sec. 161.030. POLICYMAKING AND MANAGEMENT RESPONSIBILITIES. The executive commissioner, with the advice of the council and subject to the approval of the executive commissioner, shall develop and the department shall implement policies that clearly delineate the policymaking responsibilities of the executive commissioner from the management responsibilities of the commission, the commissioner, and the staff of the department.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13A.

Sec. 161.031. ANNUAL REPORT. (a) The commissioner shall file annually with the governor, the presiding officer of each house of the legislature, and the executive commissioner a complete and detailed written report accounting for all funds received and disbursed by the department during the preceding fiscal year.(b) The annual report must be in the form and be reported in the time provided by the General Appropriations Act.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13A.

Sec. 161.032. OFFICES. The department shall maintain its central office in Austin. The department may maintain offices in other areas of the state as necessary.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13A.

SUBCHAPTER C. PERSONNELSec. 161.051. COMMISSIONER. (a) The executive commissioner shall appoint a commissioner of the department with the approval of the governor. The commissioner is to be selected according to education, training, experience, and demonstrated ability.(b) The commissioner serves at the pleasure of the executive commissioner.(c) Subject to the control of the executive commissioner, the commissioner shall act as the department's chief administrative officer and as a liaison between the department and commission.(d) The commissioner shall administer this chapter under operational policies established by the executive commissioner and in accordance with the memorandum of understanding under Section 531.0055(k), Government Code, between the commissioner and the executive commissioner, as adopted by rule.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13A.

Sec. 161.0515. ASSISTANT COMMISSIONER OF STATE SUPPORTED LIVING CENTERS. (a) The commissioner shall employ an assistant commissioner of state supported living centers. The assistant commissioner must be selected based on education, training, experience, and demonstrated ability.(b) The assistant commissioner reports directly to the commissioner.(c) The assistant commissioner shall supervise the operation of the state supported living centers. As part of that duty, the assistant commissioner shall:(1) verify that quality health and medical services are being provided in state supported living centers;(2) verify and certify employee qualifications for employees of a state supported living center; and(3) work with the commissioner to create administrative guidelines for proper implementation of federal and state statutory law and judicial decisions.(d) The assistant commissioner shall coordinate with the appropriate staff of the Department of State Health Services to ensure that the ICF-MR component of the Rio Grande State Center implements and enforces state law and rules that apply to the operation of state supported living centers.(e) The assistant commissioner shall consult with the appropriate staff at the Department of State Health Services to ensure that an individual with a dual diagnosis of mental illness and mental retardation who is a resident of a state supported living center or the ICF-MR component of the Rio Grande State Center is provided with appropriate care and treatment.

Added by Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 36, eff. June 11, 2009.

Sec. 161.052. PERSONNEL. (a) The department may employ, compensate, and prescribe the duties of personnel necessary and suitable to administer this chapter.(b) The executive commissioner shall prepare and by rule adopt personnel standards.(c) A personnel position may be filled only by an individual selected and appointed on a nonpartisan merit basis.(d) The commissioner, with the advice of the council, shall develop and the department shall implement policies that clearly define the responsibilities of the staff of the department.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13A.

Sec. 161.053. INFORMATION ABOUT QUALIFICATIONS AND STANDARDS OF CONDUCT. The commissioner or the commissioner's designee shall provide to department employees, as often as necessary, information regarding the requirements for employment under this chapter or rules adopted by the executive commissioner, including information regarding a person's responsibilities under applicable laws relating to standards of conduct for state employees.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13A.

Sec. 161.054. MERIT PAY. Subject to rules adopted by the executive commissioner, the commissioner or the commissioner's designee shall develop a system of annual performance evaluations. All merit pay for department employees must be given under the system established under this section or under rules adopted by the executive commissioner.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13A.

Sec. 161.055. CAREER LADDER. The commissioner or the commissioner's designee shall develop an intra-agency career ladder program. The program must require intra-agency postings of all nonentry-level positions concurrently with any public posting.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13A.

Sec. 161.056. EQUAL EMPLOYMENT OPPORTUNITY POLICY. (a) Subject to rules adopted by the executive commissioner, the commissioner or the commissioner's designee shall prepare and maintain a written policy statement that implements a program of equal employment opportunity to ensure that all personnel decisions are made without regard to race, color, disability, sex, religion, age, or national origin.(b) Unless the following are included in a policy statement adopted by the executive commissioner that is applicable to the department, the policy statement must include:(1) personnel policies, including policies relating to recruitment, evaluation, selection, training, and promotion of personnel, that show the intent of the department to avoid the unlawful employment practices described by Chapter 21, Labor Code; and(2) an analysis of the extent to which the composition of the department's personnel is in accordance with state and federal law and a description of reasonable methods to achieve compliance with state and federal law.(c) The policy statement must be:(1) updated annually;(2) reviewed by the state Commission on Human Rights for compliance with Subsection (b)(1); and(3) filed with the governor's office.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13A.

SUBCHAPTER D. POWERS AND DUTIES OF DEPARTMENTSec. 161.071. GENERAL POWERS AND DUTIES OF DEPARTMENT. The department is responsible for administering human services programs for the aging and disabled, including:(1) administering and coordinating programs to provide community-based care and support services to promote independent living for populations that would otherwise be institutionalized;(2) providing institutional care services, including services through convalescent and nursing homes and related institutions under Chapter 242, Health and Safety Code;(3) providing and coordinating programs and services for persons with disabilities, including programs for the treatment, rehabilitation, or benefit of persons with developmental disabilities or mental retardation;(4) operating state facilities for the housing, treatment, rehabilitation, or benefit of persons with disabilities, including state schools for persons with mental retardation;(5) serving as the state unit on aging required by the federal Older Americans Act of 1965 (42 U.S.C. Section 3001 et seq.) and its subsequent amendments, including performing the general functions under Section 101.022 to ensure:(A) implementation of the federal Older Americans Act of 1965 (42 U.S.C. Section 3001 et seq.) and its subsequent amendments, including implementation of services and volunteer opportunities under that Act for older residents of this state through area agencies on aging;(B) advocacy for residents of nursing facilities through the office of the state long-term care ombudsman;(C) fostering of the state and community infrastructure and capacity to serve older residents of this state; and(D) availability of a comprehensive resource for state government and the public on trends related to and services and programs for an aging population;(6) performing all licensing and enforcement activities and functions related to long-term care facilities, including licensing and enforcement activities related to convalescent and nursing homes and related institutions under Chapter 242, Health and Safety Code;(7) performing all licensing and enforcement activities related to assisted living facilities under Chapter 247, Health and Safety Code;(8) performing all licensing and enforcement activities related to intermediate care facilities for persons with mental retardation under Chapter 252, Health and Safety Code;(9) performing all licensing and enforcement activities and functions related to home and community support services agencies under Chapter 142, Health and Safety Code; and(10) serving as guardian of the person or estate, or both, for an incapacitated individual as provided by Subchapter E of this chapter and Chapter XIII, Texas Probate Code.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13A.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 3.03, eff. September 1, 2005.

Sec. 161.072. INFORMATION REGARDING COMPLAINTS. (a) The department shall maintain a file on each written complaint filed with the department. The file must include:(1) the name of the person who filed the complaint;(2) the date the complaint is received by the department;(3) the subject matter of the complaint;(4) the name of each person contacted in relation to the complaint;(5) a summary of the results of the review or investigation of the complaint; and(6) an explanation of the reason the file was closed, if the department closed the file without taking action other than to investigate the complaint.(b) The department shall provide to the person filing the complaint and to each person who is a subject of the complaint a copy of the executive commissioner's and the department's policies and procedures relating to complaint investigation and resolution.(c) The department, at least quarterly until final disposition of the complaint, shall notify the person filing the complaint and each person who is a subject of the complaint of the status of the investigation unless the notice would jeopardize an undercover investigation.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13A.

Sec. 161.073. RULES. The executive commissioner may adopt rules reasonably necessary for the department to administer this chapter, consistent with the memorandum of understanding under Section 531.0055(k), Government Code, between the commissioner and the executive commissioner, as adopted by rule.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 1.13A.

Sec. 161.074. COMPETITIVE GRANT PROGRAM. (a) The department shall establish a competitive grant program that promotes innovation in the delivery of aging and disability services and improves the quality of life for individuals receiving those services.(b) A grant awarded by the department under the program shall be used to:(1) test innovative practices in the provision of aging and disability services; or(2) disseminate information regarding innovative practices being used to provide aging and disability services.(c) The department shall request proposals for the award of a grant under the program. The department shall evaluate the proposals and award a grant based on a proposal's academic soundness, quantifiable effectiveness, and potentially positive impact on the delivery of aging and disability services.(d) A grant awarded under Subsection (b)(1) must be made to an institution of higher education working in cooperation with a private entity that has committed resources to the project described in the proposal.(e) A grant recipient may use grant money received under this section only to pay for activities directly related to the purpose of the grant program as described by Subsection (b) and may not use grant money for fees or advertising.(f) The department shall establish procedures to administer the grant program, including a procedure for the submission of a proposal and a procedure to be used by the department to evaluate a proposal.(g) The department shall enter into a contract that includes performance requirements with each grant recipient. The department shall monitor and enforce the terms of the contract. The contract must authorize the department to recoup grant money from a grant recipient for failure of the grant recipient to comply with the terms of the contract.(h) The department shall post on its website a summary of each grant awarded under this section.(i) The legislature may appropriate money described by Sections 142.0174, 242.0695, 247.0458, and 252.069, Health and Safety Code, including unexpended and unobligated amounts collected during a previous state fiscal biennium, to fund the grant program authorized by this section.

Added by Acts 2005, 79th Leg., Ch. 786, Sec. 5, eff. September 1, 2005.

Sec. 161.075. IMMUNITY FOR AREA AGENCIES ON AGING AND AGENCY EMPLOYEES AND VOLUNTEERS. (a) In this section:(1) "Area agency on aging" means an agency described by 42 U.S.C. Section 3002(17) and through which the department ensures the implementation of services and volunteer opportunities for older persons in this state as provided by Section 161.071(5)(A).(2) "Texas nonprofit organization" means a nonprofit corporation:(A) that is organized under the Texas Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil Statutes); and(B) the funding of which is managed by an organization that is exempt from federal income tax under Section 501(a) of the Internal Revenue Code of 1986 by being listed as an exempt organization in Section 501(c)(3) of that code.(3) "Volunteer" means a person who:(A) renders services for or on behalf of an area agency on aging under the supervision of an area agency on aging employee; and(B) does not receive compensation that exceeds the authorized expenses the person incurs in performing those services.(b) An area agency on aging that conducts an election on behalf of a Texas nonprofit organization is not civilly or criminally liable for any act or omission, including an act or omission relating to verifying the qualifications of candidates and determining and reporting election results, that relates to a duty or responsibility with respect to conducting the election if the agency acted in good faith and within the scope of the agency's authority.(c) An area agency on aging employee or volunteer who performs an act related to the conduct of an election described by Subsection (b) is not civilly or criminally liable for the act or any omission that relates to a duty or responsibility with respect to conducting the election if the person acted in good faith and within the scope of the person's authority.

Added by Acts 2007, 80th Leg., R.S., Ch. 594, Sec. 12, eff. September 1, 2007.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 269, Sec. 1For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 37, see other Sec. 161.076.For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 726, Sec. 1, see other Sec. 161.076.Sec. 161.076. ELIGIBILITY FOR DEAF-BLIND WITH MULTIPLE DISABILITIES WAIVER PROGRAM. (a) Subject to the availability of funds appropriated for that purpose, the department shall provide home-based and community-based services under the deaf-blind with multiple disabilities waiver program without regard to a person's age if the person applies for and is otherwise eligible to receive services under the waiver program.(b) Subsection (a) does not prevent the department from establishing an age requirement with respect to other programs or services offered to persons who are deaf-blind and have multiple disabilities, including the summer outdoor training program for deaf-blind multihandicapped individuals established under Section 22.036(c).

Added by Acts 2009, 81st Leg., R.S., Ch. 269, Sec. 1, eff. May 30, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 37For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 269, Sec. 1, see other Sec. 161.076.For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 726, Sec. 1, see other Sec. 161.076.Sec. 161.076. ON-SITE SURVEYS OF CERTAIN PROVIDERS. At least every 12 months, the department shall conduct an unannounced on-site survey in each group home, other than a foster home, at which a Home and Community-based Services (HCS) provider provides services.

Added by Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 37, eff. June 11, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 726, Sec. 1For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 269, Sec. 1, see other Sec. 161.076.For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 37, see other Sec. 161.076.Sec. 161.076. INFORMAL CAREGIVER SERVICES. (a) In this section:(1) "Area agency on aging" has the meaning assigned by Section 161.075.(2) "Local entity" means an area agency on aging or other entity that provides services and support for older or disabled persons and their caregivers.(b) The department shall coordinate with area agencies on aging and, to the extent considered feasible by the department, may coordinate with other local entities to coordinate public awareness outreach efforts regarding the role of informal caregivers in long-term care situations, including efforts to raise awareness of support services available in this state for informal caregivers.(c) The department shall perform the following duties to assist a local entity with outreach efforts under this section:(1) expand an existing department website to provide a link through which a local entity may post and access best practices information regarding informal caregiver support; and(2) create a document template that a local entity may adapt as necessary to reflect resources available to informal caregivers in the area supported by the entity.(d) The department shall create or modify a form to be included in the functional eligibility determination process for long-term care benefits for older persons under the Medicaid program and, to the extent considered feasible by the department, may include a form in systems for other long-term care support services. The department shall use the form to identify informal caregivers for the purpose of enabling the department to refer the caregivers to available support services. The form may be based on an existing form, may include optional questions for an informal caregiver, or may include questions from similar forms used in other states.(e) The department shall coordinate with area agencies on aging and, to the extent considered feasible by the department, may coordinate with other local entities to develop and implement a protocol to evaluate the needs of certain informal caregivers. The protocol must:(1) provide guidance on the type of caregivers who should receive an assessment; and(2) include the use of a standardized assessment tool that may be based on similar tools used in other states, including the Tailored Caregiver Assessment and Referral process.(f) The department shall require area agencies on aging and, to the extent considered feasible by the department, other local entities to use the protocol and assessment tool under Subsection (e) and report the data gathered from the assessment tool to the department.(g) The department shall analyze the data reported under Subsection (f) and collected from the form under Subsection (d) and shall submit a report not later than December 1 of each even-numbered year to the governor and the Legislative Budget Board that summarizes the data analysis.(g-1) Notwithstanding Subsection (g), the department shall submit the initial report required by that subsection not later than December 1, 2012. This subsection expires January 1, 2013.(h) The department shall use the data analyzed under Subsection (g) to:(1) evaluate the needs of assessed informal caregivers;(2) measure the effectiveness of certain informal caregiver support interventions;(3) improve existing programs;(4) develop new services as necessary to sustain informal caregivers; and(5) determine the effect of informal caregiving on employment and employers.

Added by Acts 2009, 81st Leg., R.S., Ch. 726, Sec. 1, eff. June 19, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 37For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 759, Sec. 1, see other Sec. 161.077.For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 904, Sec. 1, see other Sec. 161.077.Sec. 161.077. INVESTIGATION DATABASE. (a) The department, in consultation with the Department of Family and Protective Services, shall develop and maintain an electronic database to collect and analyze information regarding the investigation and prevention of abuse, neglect, and exploitation of individuals with mental retardation who reside in a publicly or privately operated intermediate care facility for persons with mental retardation or in a group home, other than a foster home, at which a Home and Community-based Services (HCS) provider provides services and the results of regulatory investigations or surveys performed by the department regarding those facilities or providers.(b) The information collected in the database regarding investigations must be detailed, be easily retrievable, and include information relating to abuse, neglect, and exploitation investigations performed by either department and regulatory investigations performed by the department that are capable of being sorted by home, provider, and facility.(c) The database must facilitate the entry of required information and the sharing of information between the department and the Department of Family and Protective Services. At a minimum, the database must include the following information regarding investigations of abuse, neglect, or exploitation:(1) the number of allegations of abuse, neglect, or exploitation received relating to a facility or group home, other than a foster home; and(2) the number of allegations relating to a facility or group home, other than a foster home, substantiated through an investigation.(d) Each allegation involving a unique individual in a facility or group home, other than a foster home, is considered a separate allegation for purposes of Subsection (c).(e) The department shall ensure that information related to findings concerning failure to comply with regulatory standards directly related to the prevention of abuse, neglect, or exploitation in a facility or group home, other than a foster home, is collected and stored in the database and may be disaggregated by home, provider, and facility.(f) The department and the Department of Family and Protective Services may not release or distribute information in the database in a form that contains personally identifiable information related to an individual in a facility or group home or to a victim of abuse, neglect, or exploitation.

Added by Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 37, eff. June 11, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 759, Sec. 1For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 37, see other Sec. 161.077.For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 904, Sec. 1, see other Sec. 161.077.Sec. 161.077. LONG-TERM CARE MEDICAID WAIVER PROGRAMS. (a) In this section, "Section 1915(c) waiver program" has the meaning assigned by Section 531.001, Government Code.(b) The department, in consultation with the commission, shall streamline the administration of and delivery of services through Section 1915(c) waiver programs. In implementing this subsection, the department, subject to Subsection (c), may consider implementing the following streamlining initiatives:(1) reducing the number of forms used in administering the programs;(2) revising program provider manuals and training curricula;(3) consolidating service authorization systems;(4) eliminating any physician signature requirements the department considers unnecessary;(5) standardizing individual service plan processes across the programs; and(6) any other initiatives that will increase efficiencies in the programs.(c) The department shall ensure that actions taken under this section do not conflict with any requirements of the commission under Section 531.0218, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 759, Sec. 1, eff. June 19, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 904, Sec. 1For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 284, Sec. 37, see other Sec. 161.077.For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 759, Sec. 1, see other Sec. 161.077.Sec. 161.077. CONTRACTS FOR SERVICES FOR INDIVIDUALS WITH DEVELOPMENTAL DISABILITIES. (a) A person that provides disability services may contract with a state school or state center for the school or center to provide services and resources to support individuals with developmental disabilities, including individuals with dual diagnosis disorders.(b) Notwithstanding any other law, a state school or state center may provide nonresidential services to support an individual if:(1) the individual:(A) is receiving services in a program funded by the department;(B) meets the eligibility criteria for the intermediate care facility for persons with mental retardation program; and(C) resides in the area in which the state school or state center is located; and(2) the provision of services to the individual does not interfere with the provision of services to a resident of the state school or state center.

Added by Acts 2009, 81st Leg., R.S., Ch. 904, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. GUARDIANSHIP SERVICESSec. 161.101. GUARDIANSHIP SERVICES. (a) The department shall file an application under Section 682 or 875, Texas Probate Code, to be appointed guardian of the person or estate, or both, of a minor referred to the department under Section 48.209(a)(1) for guardianship services if the department determines:(1) that the minor, because of a mental or physical condition, will be substantially unable to provide for the minor's own food, clothing, or shelter, to care for the minor's own physical health, or to manage the individual's own financial affairs when the minor becomes an adult; and(2) that a less restrictive alternative to guardianship is not available for the minor.(b) The department shall conduct a thorough assessment of the conditions and circumstances of an elderly or disabled person referred to the department under Section 48.209(a)(2) for guardianship services to determine whether a guardianship is appropriate for the individual or whether a less restrictive alternative is available for the individual. In determining whether a guardianship is appropriate, the department may consider the resources and funds available to meet the needs of the elderly or disabled person. The executive commissioner shall adopt rules for the administration of this subsection.(c) Subject to Subsection (c-1), if after conducting an assessment of an elderly or disabled person under Subsection (b) the department determines that:(1) guardianship is appropriate for the elderly or disabled person, the department shall:(A) file an application under Section 682 or 875, Texas Probate Code, to be appointed guardian of the person or estate, or both, of the individual; or(B) if the department determines that an alternative person or program described by Section 161.102 is available to serve as guardian, refer the individual to that person or program as provided by that section; or(2) a less restrictive alternative to guardianship is available for the elderly or disabled person, the department shall pursue the less restrictive alternative instead of taking an action described by Subdivision (1).(c-1) Not later than the 70th day after the date the department receives a referral under Section 48.209(a)(2) for guardianship services, the department shall make the determination required by Subsection (c) and, if the department determines that guardianship is appropriate and that the department should serve as guardian, file the application to be appointed guardian under Section 682 or 875, Texas Probate Code. If the department determines that an alternative person or program described by Section 161.102 is available to serve as guardian, the department shall refer the elderly or disabled person to that person or program in a manner that would allow the person or program sufficient time to file, not later than the 70th day after the date the department received the referral, an application to be appointed guardian.(c-2) With the approval of the Department of Family and Protective Services, the department may extend, by not more than 30 days, a period prescribed by Subsection (c-1) if the extension is:(1) made in good faith, including any extension for a person or program described by Section 161.102 that intends to file an application to be appointed guardian; and(2) in the best interest of the elderly or disabled person.(d) The department may not be required by a court to file an application for guardianship, and except as provided by Subsection (f) and Section 695(c), Texas Probate Code, the department may not be appointed as permanent guardian for any individual unless the department files an application to serve or otherwise agrees to serve as the individual's guardian of the person or estate, or both.(e) A guardianship created for an individual as a result of an application for guardianship filed under Subsection (a) may not take effect before the individual's 18th birthday.(f) On appointment by a probate court under Section 695(c), Texas Probate Code, the department shall serve as the successor guardian of the person or estate, or both, of a ward described by that section.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 3.04, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 726, Sec. 2, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 935, Sec. 1, eff. September 1, 2009.

Sec. 161.102. REFERRAL TO GUARDIANSHIP PROGRAM, COURT, OR OTHER PERSON. (a) If the department becomes aware of a guardianship program, private professional guardian, or other person willing and able to provide the guardianship services that would otherwise be provided by the department to an individual referred to the department by the Department of Family and Protective Services under Section 48.209, the department shall refer the individual to that person or program for guardianship services.(b) If requested by a court, the department shall notify the court of any referral made to the department by the Department of Family and Protective Services relating to any individual who is domiciled or found in a county where the requesting court has probate jurisdiction and who may be appropriate for a court-initiated guardianship proceeding under Section 683, Texas Probate Code. In making a referral under this subsection and if requested by the court, the department shall, to the extent allowed by law, provide the court with all relevant information in the department's records relating to the individual. The court, as part of this process, may not require the department to:(1) perform the duties of a guardian ad litem or court investigator as prescribed by Section 683, Texas Probate Code; or(2) gather additional information not contained in the department's records.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 3.04, eff. September 1, 2005.

Sec. 161.103. CONTRACT FOR GUARDIANSHIP SERVICES. If appropriate, the department may contract with a political subdivision of this state, a guardianship program as defined by Section 601, Texas Probate Code, a private agency, or another state agency for the provision of guardianship services under this section.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 3.04, eff. September 1, 2005.

Sec. 161.104. QUALITY ASSURANCE PROGRAM. The department shall develop and implement a quality assurance program for guardianship services provided by or on behalf of the department. If the department enters into a contract with a political subdivision, guardianship program, private agency, or other state agency under Section 161.103, the department shall establish a monitoring system as part of the quality assurance program to ensure the quality of guardianship services for which the department contracts under that section.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 3.04, eff. September 1, 2005.

Sec. 161.105. OATH. A representative of the department shall take the oath required by the Texas Probate Code on behalf of the department if the department is appointed guardian of the person or estate, or both, of a ward under Chapter XIII of that code.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 3.04, eff. September 1, 2005.

Sec. 161.106. GUARDIANSHIP POWERS AND DUTIES. In serving as guardian of the person or estate, or both, for an incapacitated individual, the department has all the powers granted and duties prescribed to a guardian under Chapter XIII, Texas Probate Code, or any other applicable law.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 3.04, eff. September 1, 2005.

Sec. 161.107. EXEMPTION FROM GUARDIANSHIP BONDS, CERTAIN COSTS, FEES, AND EXPENSES. (a) The department or a political subdivision of this state or state agency with which the department contracts under Section 161.103 is not required to post a bond or pay any cost or fee associated with a bond otherwise required by the Texas Probate Code in guardianship matters.(b) The department is not required to pay any cost or fee otherwise imposed for court proceedings or other services, including:(1) a filing fee or fee for issuance of service of process imposed by Section 51.317, 51.318(b)(2), or 51.319, Government Code;(2) a court reporter fee imposed by Section 51.601, Government Code;(3) a judicial fund fee imposed by Section 51.702, Government Code;(4) a judge's fee imposed by Section 25.0008 or 25.0029, Government Code;(5) a cost or security fee imposed by Section 12 or 622, Texas Probate Code; or(6) a fee imposed by a county officer under Section 118.011 or 118.052, Local Government Code.(c) The department may not be required to pay fees associated with the appointment of a guardian ad litem or attorney ad litem.(d) A political subdivision of this state or state agency with which the department contracts under Section 161.103 is not required to pay any cost or fee otherwise required by the Texas Probate Code.(e) If the department is appointed guardian, the department is not liable for funding services provided to the department's ward, including long-term care or burial expenses.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 3.04, eff. September 1, 2005.

Sec. 161.108. SUCCESSOR GUARDIAN. The department shall review each of the department's pending guardianship cases at least annually to determine whether a more suitable person, including a guardianship program or private professional guardian, is willing and able to serve as successor guardian for a ward of the department. If the department becomes aware of any person's willingness and ability to serve as successor guardian, the department shall notify the court in which the guardianship is pending as required by Section 695A, Texas Probate Code.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 3.04, eff. September 1, 2005.

Sec. 161.109. ACCESS TO RECORDS OR DOCUMENTS. (a) The department shall have access to all of the records and documents concerning an individual referred for guardianship services under this subchapter that are necessary to the performance of the department's duties under this subchapter, including client-identifying information and medical, psychological, educational, or residential information.(b) The department is exempt from the payment of a fee otherwise required or authorized by law to obtain a medical record, including a mental health record, from a hospital or health care provider if the request for a record is made in the course of an assessment for guardianship services conducted by the department.(c) If the department cannot obtain access to a record or document that is necessary to properly perform a duty under this subchapter, the department may petition the probate court or the statutory or constitutional court having probate jurisdiction for access to the record or document.(d) The court with probate jurisdiction shall, on good cause shown, order the person or entity who denied access to a record or document to allow the department to have access to the record or document under the terms and conditions prescribed by the court.(e) A person or entity is entitled to notice of and a hearing on the department's petition for access as described by this section.(f) Access to, or disclosure of, a confidential record or other confidential information under this section does not constitute a waiver of confidentiality for other purposes or as to other persons.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 3.04, eff. September 1, 2005.

Sec. 161.110. LEGAL REPRESENTATION OF DEPARTMENT. (a) Except as provided by Subsection (b), (c), or (f), the prosecuting attorney representing the state in criminal cases in the county court shall represent the department in any proceeding under this subchapter unless the representation would be a conflict of interest.(b) If the attorney representing the state in criminal cases in the county court is unable to represent the department in an action under this subchapter because of a conflict of interest, the attorney general shall represent the department in the action.(c) If the attorney general is unable to represent the department in an action under this subchapter, the attorney general shall deputize an attorney who has contracted with the department under Subsection (d) or an attorney employed by the department under Subsection (e) to represent the department in the action.(d) Subject to the approval of the attorney general, the department may contract with a private attorney to represent the department in an action under this subchapter.(e) The department may employ attorneys to represent the department in an action under this subchapter.(f) In a county having a population of more than 2.8 million, the prosecuting attorney representing the state in civil cases in the county court shall represent the department in any proceeding under this subchapter unless the representation would be a conflict of interest. If such attorney is unable to represent the department in an action under this subchapter because of a conflict of interest, the attorney general shall represent the department in the action.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 3.04, eff. September 1, 2005.

Sec. 161.111. CONFIDENTIALITY AND DISCLOSURE OF INFORMATION. (a) All files, reports, records, communications, or working papers used or developed by the department in the performance of duties relating to the assessment for or the provision of guardianship services to an individual referred for guardianship services under this subchapter are confidential and not subject to disclosure under Chapter 552, Government Code.(b) Confidential information may be disclosed only for a purpose consistent with this subchapter, as required by other state or federal law, or as necessary to enable the department to exercise its powers and duties as guardian of the person or estate, or both, of an individual.(c) A court may order disclosure of confidential information only if:(1) a motion is filed with the court requesting release of the information and a hearing on that request;(2) notice of the hearing is served on the department and each interested party; and(3) the court determines after the hearing and an in camera review of the information that disclosure is essential to the administration of justice and will not endanger the life or safety of any individual who:(A) is being assessed by the department for guardianship services under this subchapter;(B) is a ward of the department; or(C) provides services to a ward of the department.(d) The department shall establish a policy and procedures for the exchange of information with another state agency or governmental entity, including a court, with a local guardianship program to which an individual is referred for services, or with any other entity who provides services to a ward of the department, as necessary for the department, state agency, governmental entity, or other entity to properly execute its respective duties and responsibilities to provide guardianship services or other needed services to meet the needs of the ward under this subchapter or other law. An exchange of information under this subsection does not constitute a release for purposes of waiving the confidentiality of the information exchanged.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 3.04, eff. September 1, 2005.

Sec. 161.112. INDEMNIFICATION FOR LEGAL EXPENSES. If a present or former employee of the department who was involved in activities related to the provision of guardianship services under this subchapter is criminally prosecuted for conduct related to the person's misfeasance or nonfeasance in the course and scope of the person's employment and is found not guilty after a trial or appeal or if the complaint or indictment is dismissed without a plea of guilty or nolo contendere being entered, the department may indemnify the person or the person's estate for the reasonable attorney's fees incurred in defense of the prosecution up to a maximum of $10,000.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 3.04, eff. September 1, 2005.

Sec. 161.113. IMMUNITY. (a) In this section, "volunteer" means a person who:(1) renders services for or on behalf of the department under the supervision of a department employee; and(2) does not receive compensation that exceeds the authorized expenses the person incurs in performing those services.(b) A department employee or an authorized volunteer who performs a department duty or responsibility under this subchapter is immune from civil or criminal liability for any act or omission that relates to the duty or responsibility if the person acted in good faith and within the scope of the person's authority.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 3.04, eff. September 1, 2005.

SUBCHAPTER F. FALL PREVENTION AWARENESSSubchapter F, consisting of Secs. 161.151 to 161.153, was added by Acts 2009, 81st Leg., R.S., Ch. 95, Sec. 1.For another Subchapter F, consisting of Secs. 161.151 to 161.156, added by Acts 2009, 81st Leg., R.S., Ch. 330, Sec. 1, see Sec. 161.151 et seq., post.Sec. 161.151. LEGISLATIVE FINDINGS. The legislature finds that:(1) in 2008, 1.14 million older Texans were expected to sustain falls;(2) the risk factors associated with falling increase with age;(3) approximately 20 to 30 percent of older adults who fall suffer moderate to severe injuries, resulting in almost 80,000 hospitalizations annually and constituting 40 percent of all nursing home placements;(4) according to the Centers for Disease Control of the United States Public Health Service, the total direct cost of all fall-related injuries in 2000 for people 65 years of age and older exceeded $19 billion nationwide; and(5) research shows that a well-designed fall prevention program that includes risk factor assessments, a focused physical activity program, and improvement of the home environment can reduce the incidence of falls by 30 to 50 percent.

Added by Acts 2009, 81st Leg., R.S., Ch. 95, Sec. 1, eff. May 23, 2009.

Sec. 161.152. FALL PREVENTION AWARENESS WEEK. The week that begins on the first Sunday of each year that falls after the date of the autumnal equinox is declared "Fall Prevention Awareness Week."

Added by Acts 2009, 81st Leg., R.S., Ch. 95, Sec. 1, eff. May 23, 2009.

Sec. 161.153. FALL PREVENTION POLICY. The department may develop recommendations to:(1) raise public awareness about fall prevention;(2) educate older adults and individuals who provide care to older adults about best practices to reduce the incidence and risk of falls among older adults;(3) encourage state and local governments and the private sector to promote policies and programs that help reduce the incidence and risk of falls among older adults;(4) encourage area agencies on aging to include fall prevention education in their services;(5) develop a system for reporting falls to improve available information on falls; and(6) incorporate fall prevention guidelines into state and local planning documents that affect housing, transportation, parks, recreational facilities, and other public facilities.

Added by Acts 2009, 81st Leg., R.S., Ch. 95, Sec. 1, eff. May 23, 2009.

SUBCHAPTER F. LIFESPAN RESPITE SERVICES PROGRAMSubchapter F, consisting of Secs. 161.151 to 161.156, was added by Acts 2009, 81st Leg., R.S., Ch. 330, Sec. 1.For another Subchapter F, consisting of Secs. 161.151 to 161.153, added by Acts 2009, 81st Leg., R.S., Ch. 95, Sec. 1, see Sec. 161.151 et seq., post.Sec. 161.151. DEFINITIONS. In this subchapter:(1) "Chronic serious health condition" means a health condition that:(A) requires periodic treatment by a health care provider, including a nurse as authorized by Chapter 301, Occupations Code, or a physician assistant as authorized by Chapter 204, Occupations Code; and(B) continues over an extended period, including recurring episodes of a single underlying health condition such as asthma, diabetes, epilepsy, or multiple sclerosis.(2) "Respite services" means support services, including in-home services or adult day-care services, that are provided for the purpose of temporarily giving relief to a primary caregiver who provides care to an individual with a chronic serious health condition or disability.(3) "Respite services coordinator" means a community-based organization or local governmental entity with which the department enters into a contract to facilitate access to respite services under Section 161.154.

Added by Acts 2009, 81st Leg., R.S., Ch. 330, Sec. 1, eff. September 1, 2009.

Sec. 161.152. LIFESPAN RESPITE SERVICES PROGRAM.The department shall implement the lifespan respite services program to promote the provision of respite services through contracts with eligible community-based organizations or local governmental entities.

Added by Acts 2009, 81st Leg., R.S., Ch. 330, Sec. 1, eff. September 1, 2009.

Sec. 161.153. ELIGIBILITY. (a) A person is eligible to participate in the program if the person:(1) is the primary caregiver for a person who:(A) is related to the caregiver within the second degree of consanguinity or affinity;(B) has a chronic serious health condition or disability;(C) requires assistance with one or more activities of daily living; and(D) is not eligible for or not able to participate in any other existing program that provides respite services; and(2) meets criteria specified in rules adopted by the executive commissioner.(b) The executive commissioner may not specify criteria that limit a person's eligibility based on the type of chronic serious health condition or disability of the person receiving care.

Added by Acts 2009, 81st Leg., R.S., Ch. 330, Sec. 1, eff. September 1, 2009.

Sec. 161.154. RESPITE SERVICES CONTRACTS. (a) The department shall contract with at least three eligible community-based organizations or local governmental entities selected by the department to:(1) provide respite services; and(2) facilitate access to respite services.(b) The department may award a contract under this section only after issuing a request for proposals for the contract.(c) A community-based organization or local governmental entity is eligible to contract under this section only if the organization or entity has experience in and an existing procedure for:(1) coordinating support services for multiple groups of persons who need support services, including persons with a physical or intellectual disability and elderly persons;(2) connecting caregivers with respite services providers;(3) maintaining and providing information regarding available respite services; and(4) conducting public awareness activities regarding available respite services.(d) The department shall include in each contract with a respite services coordinator provisions requiring the coordinator to:(1) subject to the availability of money, provide vouchers for respite services to caregivers participating in the program who are not eligible for respite services provided through other programs; and(2) connect caregivers participating in the program with available respite services.(e) The department shall provide each community-based organization or local governmental entity with which the department contracts under this subchapter with:(1) technical assistance; and(2) policy and program development support.(f) The department shall monitor a contractor's performance under a contract entered into under this subchapter using clearly defined and measurable performance objectives.

Added by Acts 2009, 81st Leg., R.S., Ch. 330, Sec. 1, eff. September 1, 2009.

Sec. 161.155. RESPITE SERVICES COORDINATOR FUNCTIONS. A respite services coordinator under contract with the department shall:(1) maintain information regarding respite services providers;(2) build partnerships with respite services providers; and(3) implement public awareness activities regarding respite services.

Added by Acts 2009, 81st Leg., R.S., Ch. 330, Sec. 1, eff. September 1, 2009.

Sec. 161.156. RULES. The executive commissioner shall adopt rules necessary to implement this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 330, Sec. 1, eff. September 1, 2009.

SUBCHAPTER G. LEGISLATIVE COMMITTEE ON AGINGSec. 161.251. DEFINITIONS. In this subchapter:(1) "Committee" means the Legislative Committee on Aging.(2) "Health and human services agency" has the meaning assigned by Section 531.001, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 318, Sec. 1, eff. September 1, 2009.

Sec. 161.252. LEGISLATIVE COMMITTEE ON AGING ESTABLISHED. The Legislative Committee on Aging is established to:(1) study issues relating to the aging population of Texas, including issues related to the health care, income, transportation, housing, education, and employment needs of that population; and(2) make recommendations to address those issues.

Added by Acts 2009, 81st Leg., R.S., Ch. 318, Sec. 1, eff. September 1, 2009.

Sec. 161.253. COMPOSITION OF COMMITTEE; PRESIDING OFFICER. (a) The committee is composed of:(1) two members of the senate appointed by the lieutenant governor;(2) two members of the house of representatives appointed by the speaker of the house of representatives; and(3) two public members appointed by the governor.(b) A member of the committee serves at the pleasure of the appointing official.(c) The lieutenant governor and the speaker of the house of representatives shall appoint the presiding officer of the committee on an alternating basis. The presiding officer shall serve a two-year term expiring February 1 of each odd-numbered year.

Added by Acts 2009, 81st Leg., R.S., Ch. 318, Sec. 1, eff. September 1, 2009.

Sec. 161.254. COMMITTEE POWERS AND DUTIES. (a) The committee shall:(1) meet at least biannually at the call of the presiding officer;(2) conduct a continuing study of issues relating to the aging population, including issues that are affected by the demographic and geographic diversity of the aging population in this state;(3) analyze the availability of, and unmet needs for, state and local services for the aging population; and(4) request reports and other information relating to the aging population as necessary from the executive commissioner, the department, other health and human services agencies, the attorney general, and any other state agency.(b) The executive commissioner, the department, other health and human services agencies, the attorney general, and any other applicable state agency shall fully cooperate with the committee in performing the committee's duties under this subchapter.(c) The committee may issue process, in accordance with Section 301.024, Government Code, to compel attendance of witnesses and the production of books, records, documents, and instruments required by the committee.(d) The committee shall use the existing staff resources of the senate and the house of representatives to assist the committee in performing its duties under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 318, Sec. 1, eff. September 1, 2009.

Sec. 161.255. REPORT. (a) The committee shall report to the standing committees of the senate and the house of representatives having jurisdiction of issues related to the needs of the aging population not later than November 15 of each even-numbered year.(b) The report must include:(1) a summary of the hearings and studies conducted by the committee during the preceding year;(2) a statement of findings based on the hearings and studies conducted by the committee; and(3) recommendations, if any, for legislation.

Added by Acts 2009, 81st Leg., R.S., Ch. 318, Sec. 1, eff. September 1, 2009.

SUBCHAPTER H. CERTAIN INITIATIVES RELATING TO AGINGSec. 161.301. DEFINITION. In this subchapter, "fund" means the Chris Kyker Endowment for Seniors Fund established under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 318, Sec. 1, eff. September 1, 2009.

Sec. 161.302. CONTRACT TO PROVIDE OUTREACH AND INPUT RELATING TO AGING POPULATION. (a) The executive commissioner may contract with an entity to:(1) conduct local forums throughout this state to solicit input on and discuss policies regarding aging-related issues, including issues that are affected by the demographic and geographic diversity of the aging population in this state;(2) provide analysis, education, and research services with respect to aging-related issues; and(3) identify problems encountered by the aging population in this state and develop and recommend to the executive commissioner and the legislature solutions to those problems.(b) If a contract entered into under this section includes a provision that allows a person performing duties under the contract on behalf of the entity to receive a per diem for days spent performing those duties and to be reimbursed for travel expenses incurred in performing those duties, the per diem and reimbursement for travel expenses incurred must be paid at the same rate set in the General Appropriations Act for state employees.

Added by Acts 2009, 81st Leg., R.S., Ch. 318, Sec. 1, eff. September 1, 2009.

Sec. 161.303. ESTABLISHMENT AND ADMINISTRATION OF FUND. (a) The Chris Kyker Endowment for Seniors Fund is a special fund outside the state treasury held by the comptroller.(b) The comptroller shall deposit in the fund:(1) money appropriated to the fund;(2) grants, gifts, and donations from any other public or private source; and(3) income and interest, including depository interest, as provided by Subsection (f).(c) The comptroller shall administer and manage the assets of the fund in accordance with this section and the rules adopted by the executive commissioner under Section 161.304(c). In managing the assets of the fund, the comptroller may acquire, exchange, sell, supervise, manage, or retain, through procedures and subject to restrictions the comptroller considers appropriate, any kind of investment that a prudent investor, exercising reasonable care, skill, and caution, would acquire or retain in light of the purposes, terms, distribution requirements, and other circumstances of the fund then prevailing, taking into consideration the investment of all the assets of the fund rather than a single investment.(d) The expenses of managing fund investments shall be paid from the fund.(e) On request, the comptroller shall fully disclose all details concerning the investments of the fund.(f) Interest earned on the fund shall be credited to the fund.

Added by Acts 2009, 81st Leg., R.S., Ch. 318, Sec. 1, eff. September 1, 2009.

Sec. 161.304. USE OF FUND. (a) The following may be used only to fund a contract entered into under Section 161.302:(1) contributions to the fund described by Section 161.303(b)(2); and(2) income and interest earned on money in the fund described by Section 161.303(b)(3).(b) Except as provided by Subsection (a), money in the fund may not be used for any purpose.(c) The executive commissioner may adopt rules regarding distribution of money in the fund in accordance with this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 318, Sec. 1, eff. September 1, 2009.









INSURANCE CODE

TITLE 2. TEXAS DEPARTMENT OF INSURANCE

CHAPTER 30. GENERAL PROVISIONS

INSURANCE CODE

TITLE 2. TEXAS DEPARTMENT OF INSURANCE

SUBTITLE A. ADMINISTRATION OF THE TEXAS DEPARTMENT OF INSURANCE

CHAPTER 30. GENERAL PROVISIONS

Sec. 30.001. PURPOSE OF TITLES 2, 3, 4, 5, 6, 7, 8, 9, 10, 11,

12, 13, 14, AND 20. (a) This title and Titles 3, 4, 5, 6, 7, 8,

9, 10, 11, 12, 13, 14, and 20 are enacted as a part of the

state's continuing statutory revision program, begun by the Texas

Legislative Council in 1963 as directed by the legislature in the

law codified as Section 323.007, Government Code. The program

contemplates a topic-by-topic revision of the state's general and

permanent statute law without substantive change.

(b) Consistent with the objectives of the statutory revision

program, the purpose of this title and Titles 3, 4, 5, 6, 7, 8,

9, 10, 11, 12, 13, 14, and 20 is to make the law encompassed by

the titles more accessible and understandable by:

(1) rearranging the statutes into a more logical order;

(2) employing a format and numbering system designed to

facilitate citation of the law and to accommodate future

expansion of the law;

(3) eliminating repealed, duplicative, unconstitutional,

expired, executed, and other ineffective provisions; and

(4) restating the law in modern American English to the greatest

extent possible.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1419, Sec. 17, eff.

June 1, 2003; Acts 2001, 77th Leg., ch. 1420, Sec. 11.001, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1274, Sec. 9, eff. April

1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

727, Sec. 10, eff. April 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1A.001, eff. April 1, 2009.

Sec. 30.002. CONSTRUCTION. Except as provided by Section 30.003

and as otherwise expressly provided in this code, Chapter 311,

Government Code (Code Construction Act), applies to the

construction of each provision in this title and in Titles 3, 4,

5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and 20.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1419, Sec. 17, eff.

June 1, 2003; Acts 2001, 77th Leg., ch. 1420, Sec. 11.001, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1274, Sec. 9, eff. April

1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

727, Sec. 10, eff. April 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1A.001, eff. April 1, 2009.

Sec. 30.003. DEFINITION OF PERSON. The definition of "person"

assigned by Section 311.005, Government Code, does not apply to

any provision in this title or in Title 3, 4, 5, 6, 7, 8, 9, 10,

11, 12, 13, 14, or 20.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Acts 2001, 77th Leg., ch. 1419, Sec. 17, eff. June 1, 2003.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 11.001, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1274, Sec. 9, eff. April

1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

727, Sec. 10, eff. April 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1A.001, eff. April 1, 2009.

Sec. 30.004. REFERENCE IN LAW TO STATUTE REVISED BY TITLE 2, 3,

4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, OR 20. A reference in a

law to a statute or a part of a statute revised by this title or

by Title 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, or 20 is

considered to be a reference to the part of this code that

revises that statute or part of that statute.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Acts 2001, 77th Leg., ch. 1419, Sec. 17, eff. June 1, 2003;

Acts 2001, 77th Leg., ch. 1420, Sec. 11.001, eff. Sept. 1, 2001.

Amended by Acts 2003, 78th Leg., ch. 1274, Sec. 9, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

727, Sec. 10, eff. April 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1A.001, eff. April 1, 2009.



CHAPTER 31. ORGANIZATION OF DEPARTMENT

INSURANCE CODE

TITLE 2. TEXAS DEPARTMENT OF INSURANCE

SUBTITLE A. ADMINISTRATION OF THE TEXAS DEPARTMENT OF INSURANCE

CHAPTER 31. ORGANIZATION OF DEPARTMENT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 31.001. DEFINITIONS. In this code and other insurance

laws:

(1) "Commissioner" means the commissioner of insurance.

(2) "Department" means the Texas Department of Insurance.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 31.002. DUTIES OF DEPARTMENT. In addition to the other

duties required of the Texas Department of Insurance, the

department shall:

(1) regulate the business of insurance in this state;

(2) administer the workers' compensation system of this state as

provided by Title 5, Labor Code; and

(3) ensure that this code and other laws regarding insurance and

insurance companies are executed.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 6.051, eff. September 1, 2005.

Sec. 31.003. COMPOSITION OF DEPARTMENT. The department is

composed of the commissioner and other officers and employees

required to efficiently implement:

(1) this code;

(2) other insurance laws of this state; and

(3) other laws granting jurisdiction or applicable to the

department or the commissioner.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 31.004. SUNSET PROVISION. (a) The Texas Department of

Insurance is subject to Chapter 325, Government Code (Texas

Sunset Act). Unless continued in existence as provided by that

chapter, the department is abolished September 1, 2011.

(b) Unless continued as provided by Chapter 325, Government

Code, the duties of the division of workers' compensation of the

Texas Department of Insurance under Title 5, Labor Code, expire

September 1, 2011, or another date designated by the legislature.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1112, Sec. 2.02, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 6.052, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1227, Sec. 2.05, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

928, Sec. 3.09, eff. June 15, 2007.

Acts 2009, 81st Leg., 1st C.S., Ch.

2, Sec. 1.06, eff. July 10, 2009.

Sec. 31.005. DEFENSE BY ATTORNEY GENERAL. The attorney general

shall defend an action brought against the commissioner or an

employee or officer of the department as a result of that

person's official act or omission, whether or not at the time of

the institution of the action that person has terminated service

with the department.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 31.006. TEXAS WORKERS' COMPENSATION COMMISSION NOT

AFFECTED. This code does not affect the duties imposed by law on

the Texas Workers' Compensation Commission.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 31.007. REFERENCES TO BOARD. A reference in this code or

other law to the State Board of Insurance, the Board of Insurance

Commissioners, or an individual commissioner means the

commissioner or the department as consistent with the respective

duties of the commissioner and the department under this code and

other insurance laws.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. COMMISSIONER OF INSURANCE

Sec. 31.021. CHIEF EXECUTIVE. (a) The commissioner is the

department's chief executive and administrative officer. The

commissioner shall administer and enforce this code, other

insurance laws of this state, and other laws granting

jurisdiction or applicable to the department or the commissioner.

(b) The commissioner has the powers and duties vested in the

department by:

(1) this code and other insurance laws of this state; and

(2) Title 5, Labor Code, and other workers' compensation

insurance laws of this state.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 6.053, eff. September 1, 2005.

Sec. 31.022. APPOINTMENT; TERM. (a) The governor, with the

advice and consent of the senate, shall appoint the commissioner.

The commissioner serves a two-year term that expires on February

1 of each odd-numbered year.

(b) The governor shall appoint the commissioner without regard

to the race, color, disability, sex, religion, age, or national

origin of the appointee.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 31.023. QUALIFICATIONS. The commissioner must:

(1) be a competent and experienced administrator;

(2) be well informed and qualified in the field of insurance and

insurance regulation; and

(3) have at least five years of experience in the administration

of business or government or as a practicing attorney or

certified public accountant.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec.

10.01, eff. Jan. 11, 2004.

Sec. 31.024. INELIGIBILITY FOR PUBLIC OFFICE. The commissioner

is ineligible to be a candidate for a public elective office in

this state, unless the commissioner has resigned and the governor

has accepted the resignation.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 31.026. COMPENSATION. The commissioner is entitled to

compensation as provided by the General Appropriations Act.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 31.027. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from office if the commissioner:

(1) does not have at the time of appointment the qualifications

required by Section 31.023;

(2) does not maintain during service as commissioner the

qualifications required by Section 31.023;

(3) violates a prohibition established by Section 33.001,

33.003, 33.004, or 33.005; or

(4) cannot, because of illness or disability, discharge the

commissioner's duties for a substantial part of the

commissioner's term.

(b) The validity of an action of the commissioner or the

department is not affected by the fact that it is taken when a

ground for removal of the commissioner exists.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 31.028. TRAINING PROGRAM FOR COMMISSIONER. (a) Not later

than the 90th day after the date on which the commissioner takes

office, the commissioner shall complete a training program that

complies with this section.

(b) The training program must provide the commissioner with

information regarding:

(1) the legislation that created the department;

(2) the programs operated by the department;

(3) the role and functions of the department;

(4) the rules of the department, with an emphasis on the rules

that relate to disciplinary and investigatory authority;

(5) the current budget for the department;

(6) the results of the most recent formal audit of the

department;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including conflict

of interest laws; and

(8) any applicable ethics policies adopted by the department or

the Texas Ethics Commission.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 10.04, eff.

Jan. 11, 2004.

SUBCHAPTER C. PERSONNEL

Sec. 31.041. DEPARTMENT PERSONNEL. (a) Subject to the General

Appropriations Act or other law, the commissioner shall appoint

deputies, assistants, and other personnel as necessary to carry

out the powers and duties of the commissioner and the department

under this code, other insurance laws of this state, and other

laws granting jurisdiction or applicable to the department or the

commissioner.

(b) A person appointed under this section must have the

professional, administrative, and insurance experience necessary

to qualify the person for the position to which the person is

appointed.

(c) A person appointed as an associate or deputy commissioner or

to hold an equivalent position must have at least five years of

the experience required for appointment as commissioner under

Section 31.023. At least two years of that experience must be in

work related to the position to be held.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 31.042. DIVISION OF RESPONSIBILITIES. The commissioner

shall develop and implement policies that clearly define the

respective responsibilities of the commissioner and the staff of

the department.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 31.043. EQUAL EMPLOYMENT OPPORTUNITY POLICY; REPORT. (a)

The commissioner or the commissioner's designee shall prepare and

maintain a written policy statement to ensure implementation of a

program of equal employment opportunity under which all personnel

transactions are made without regard to race, color, disability,

sex, religion, age, or national origin. The policy statement must

include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel that are in compliance with Chapter 21,

Labor Code;

(2) a comprehensive analysis of the department workforce that

meets federal and state guidelines;

(3) procedures by which a determination can be made of

significant underuse in the department workforce of all persons

for whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address those areas of

significant underuse.

(b) A policy statement prepared under this section must:

(1) cover an annual period;

(2) be updated annually;

(3) be reviewed by the Commission on Human Rights for compliance

with Subsection (a); and

(4) be filed with the governor.

(c) The governor shall deliver a biennial report to the

legislature based on the information received under Subsection

(b). The report may be made separately or as a part of other

biennial reports made to the legislature.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 31.044. QUALIFICATIONS AND STANDARDS OF CONDUCT. The

commissioner shall provide to department employees, as often as

necessary, information regarding their:

(1) qualification for office or employment under this code; and

(2) responsibilities under applicable laws relating to standards

of conduct for state employees.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 31.045. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS.

(a) The commissioner or the commissioner's designee shall

develop an intra-agency career ladder program. The program must

require intra-agency posting of all nonentry level positions

concurrently with any public posting.

(b) The commissioner or the commissioner's designee shall

develop a system of annual performance evaluations. All merit pay

for department employees must be based on the system established

under this subsection.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 32. ADMINISTRATIVE POWERS AND DUTIES

INSURANCE CODE

TITLE 2. TEXAS DEPARTMENT OF INSURANCE

SUBTITLE A. ADMINISTRATION OF THE TEXAS DEPARTMENT OF INSURANCE

CHAPTER 32. ADMINISTRATIVE POWERS AND DUTIES

SUBCHAPTER A. RECORDS

Sec. 32.001. GIVING CERTIFIED COPIES AND CERTIFICATES. (a) On

request and on payment of the required fee, the department shall:

(1) certify a copy of a paper or a record in a department office

and give the certified copy to any person when the commissioner

determines that providing the copy is not prejudicial to the

public interest; and

(2) give a certificate as provided by other law.

(b) A fee collected by the department under this section shall

be deposited in the general revenue fund to the credit of the

Texas Department of Insurance operating account.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 32.0015. FILING ARTICLES OF INCORPORATION AND OTHER PAPERS;

CERTIFIED COPIES. (a) The department shall file and maintain in

a department office:

(1) all insurance companies' acts or articles of incorporation;

and

(2) any other paper required by law to be filed with the

department.

(b) The department shall provide a certified copy of a document

described by Subsection (a)(1) or (2) to a party interested in

the document who:

(1) submits an application; and

(2) pays the fee prescribed by law.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1A.002, eff. April 1, 2009.

Sec. 32.002. RECORD OF DEPARTMENT PROCEEDINGS. The department

shall maintain a complete record of the department's proceedings.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 32.003. STATEMENTS REGARDING CONDITION OF EXAMINED

COMPANIES. The department shall maintain a concise statement of

the condition of each company or agency visited or examined.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 32.004. PUBLICATION OF RESULTS OF EXAMINATION. The

department shall publish the results of an examination of a

company's affairs if the commissioner determines that publication

is in the public interest.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1A.002, eff. April 1, 2009.

SUBCHAPTER B. REPORTS

Sec. 32.021. ANNUAL REPORTS. (a) The department shall file

annually with the governor and the presiding officer of each

house of the legislature a complete and detailed written report

that includes:

(1) an accounting of all funds received and disbursed by the

department during the preceding fiscal year;

(2) a description of the commissioner's official acts;

(3) a description of the condition of companies doing business

in this state; and

(4) other information that exhibits the affairs of the

department.

(b) The annual report required by Subsection (a) must be in the

form and reported in the time provided by the General

Appropriations Act.

(c) The department shall:

(1) send a copy of the annual report required by Subsection (a)

to the insurance commissioner or other similar officer of every

state; and

(2) on request, send a copy to any company doing business in

this state.

(d) The department shall print a separate premium and loss

report that contains and arranges in tabular form the premium and

loss information contained in the annual statements for companies

doing business in this state.

(e) The department shall file the report required by Subsection

(d) with the Legislative Reference Library and the Texas State

Library with the annual report required by Subsection (a).

(f) The department shall notify the legislature of the

availability of the reports required by this section.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 32.022. BIENNIAL REPORT TO LEGISLATURE. (a) On or before

December 31 of each even-numbered year, the department shall

submit to the appropriate committees of each house of the

legislature a written report that indicates any needed changes in

the laws relating to regulation of the insurance industry or any

other industry or occupation under the jurisdiction of the

department and that states the reasons for the needed changes.

(b) If the commissioner determines that any capital or surplus

requirements established by this code for any insurance companies

are inadequate, the department shall:

(1) include in the biennial report specific recommendations

relating to the amounts at which the capital or surplus

requirements should be set and the findings and evidence on which

those recommendations are based; and

(2) submit the biennial report to the governor.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 32.0221. TEXAS HEALTH BENEFITS STUDY. (a) The department

shall study the disparity in patient copayments between orally

and intravenously administered chemotherapies, the reasons for

the disparity, and the patient benefits in establishing copayment

parity between oral and infused chemotherapy agents.

(b) Not later than August 1, 2010, the department shall submit

to the governor, the lieutenant governor, the speaker of the

house of representatives, and the appropriate standing committees

of the legislature a report regarding the results of the study

conducted under Subsection (a), together with any recommendation

for legislation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1217, Sec. 3, eff. September 1, 2009.

Sec. 32.023. REPORTS TO OTHER STATES. On request, the

department shall provide to the insurance commissioner or other

similar officer of another state information relating to a

company of this state that does business in the other state if:

(1) the other state has enacted the substantial provisions of

the insurance laws of this state; and

(2) the commissioner or other similar officer has a legal duty

to obtain the information.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. FORMS

Sec. 32.041. FORMS. The department shall furnish to the

companies required to report to the department the necessary

forms for the required statements.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER D. INTERNET ACCESS TO CERTAIN INFORMATION

Sec. 32.101. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to insurers who comprise the top 25 insurance groups in

the national market and who issue residential property insurance

or personal automobile insurance policies in this state,

including a Lloyd's plan, a reciprocal or interinsurance

exchange, a county mutual insurance company, a farm mutual

insurance company, the Texas Windstorm Insurance Association, the

FAIR Plan Association, and the Texas Automobile Insurance Plan

Association.

Added by Acts 2007, 80th Leg., R.S., Ch.

151, Sec. 1, eff. May 21, 2007.

Sec. 32.102. INTERNET WEBSITE. (a) The department, in

conjunction with the office of public insurance counsel, shall

establish and maintain a single Internet website that provides

information to enable consumers to make informed decisions

relating to the purchase of residential property insurance and

personal automobile insurance. The website must include:

(1) a description of each type of residential property insurance

policy and personal automobile insurance policy issued in this

state, including a comparison of the coverage, exclusions, and

restrictions of each policy that allows a side-by-side comparison

of the features of the policy forms;

(2) a listing of each insurer writing residential property

insurance or personal automobile insurance in this state, indexed

by each county or zip code in which the insurer is actively

writing that insurance, and a profile of the insurer that

includes:

(A) contact information for the insurer, including the insurer's

full name, address, and telephone number and the insurer's fax

number and e-mail address, if available;

(B) information on rates charged by the insurer, including:

(i) sample rates for different policyholder profiles in each

county or zip code; and

(ii) the percentage by which the sample rate has fallen or risen

due to filings in the previous 12, 24, and 36 months;

(C) a list of policy forms, exclusions, endorsements, and

discounts offered by the insurer;

(D) an indication of whether the insurer uses credit scoring in

underwriting, rating, or tiering, and a link to the insurer's

credit model or a link explaining how to request the insurer's

credit model;

(E) the insurer's financial rating determined by A. M. Best or

similar rating organization and an explanation of the meaning and

importance of the rating;

(F) a complaint ratio or similar complaint rating system for the

insurer for each of the previous three years and an explanation

of the meaning of the rating system; and

(G) information, other than information made confidential by

law, on the insurer's regulatory and administrative experience

with the department, the office of public insurance counsel, and

insurance regulatory authorities in other states; and

(3) if feasible, as determined by the commissioner and the

public insurance counsel:

(A) a side-by-side comparison of credit scoring models,

including factors, key variables, and weights, of residential

property insurers in this state; and

(B) a side-by-side comparison of credit scoring models,

including factors, key variables, and weights, of private

passenger automobile insurers in this state.

(b) The Internet website required by this section may link to

and be linked from the department's and the office of public

insurance counsel's main websites, but must have its own Internet

address distinct from the address of those main sites.

(c) The department and the office of public insurance counsel

may include on the Internet website or by link to another site

any other information the department and the office of public

insurance counsel determine is helpful to consumers of

residential property insurance or personal automobile insurance

or that the department or the office of public insurance counsel

is authorized or required to publish under this code that relates

to residential property insurance or personal automobile

insurance.

Added by Acts 2007, 80th Leg., R.S., Ch.

151, Sec. 1, eff. May 21, 2007.

Sec. 32.103. PUBLIC INFORMATION CONCERNING INTERNET WEBSITE.

The department shall publicize the existence of the Internet

website required by this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

151, Sec. 1, eff. May 21, 2007.

Sec. 32.104. DUTIES OF INSURER. (a) On the request of the

department, an insurer shall provide to the department any

information the department and the office of public insurance

counsel determine is reasonable or necessary to fulfill the

department's and the office of the public insurance counsel's

duties under this subchapter.

(b) An insurer shall provide in a conspicuous manner with each

residential property insurance or personal automobile insurance

policy issued in this state notice of the Internet website

required by this subchapter. The commissioner shall determine

the form and content of the notice.

Added by Acts 2007, 80th Leg., R.S., Ch.

151, Sec. 1, eff. May 21, 2007.



CHAPTER 33. STANDARDS OF CONDUCT

INSURANCE CODE

TITLE 2. TEXAS DEPARTMENT OF INSURANCE

SUBTITLE A. ADMINISTRATION OF THE TEXAS DEPARTMENT OF INSURANCE

CHAPTER 33. STANDARDS OF CONDUCT

Sec. 33.001. APPLICATION OF LAW RELATING TO ETHICAL CONDUCT.

The commissioner and each employee or agent of the department is

subject to the code of ethics and the standard of conduct imposed

by Chapter 572, Government Code, and any other law regulating the

ethical conduct of state officers and employees.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 33.002. INSURANCE BUSINESS INTEREST; SERVICE AS

COMMISSIONER. (a) A person is not eligible for appointment as

commissioner if the person, the person's spouse, or any other

person who resides in the same household as the person:

(1) is registered, certified, or licensed by the department;

(2) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

funds from the department;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving funds from the department; or

(4) uses or receives a substantial amount of tangible goods,

services, or funds from the department, other than compensation

or reimbursement authorized by law.

(b) A person is not eligible for appointment as commissioner if

the person:

(1) is a stockholder, director, officer, attorney, agent, or

employee of an insurance company, insurance agent, insurance

broker, or insurance adjuster; or

(2) is directly or indirectly interested in a business described

by Subdivision (1).

(c) Subsection (b) does not apply to:

(1) a person solely because the person is insured by an insurer

or is the beneficiary of insurance; or

(2) a person who:

(A) is appointed as a receiver, liquidator, supervisor, or

conservator of an insurer; or

(B) is an employee of a receiver, liquidator, supervisor, or

conservator of an insurer with respect to duties under that

employment.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 33.003. INSURANCE BUSINESS INTEREST; EMPLOYEE. (a) A

person who is a director, officer, attorney, agent, or employee

of an insurance company, insurance agent, insurance broker, or

insurance adjuster may not be employed by the department.

(b) A person who resides in the same household as a person who

is an officer, managerial employee, or paid consultant in the

insurance industry may not be employed in an exempt salary

position as defined by the General Appropriations Act.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 33.004. TRADE ASSOCIATIONS. (a) A person who is an

officer, employee, or paid consultant of a trade association in

the field of insurance may not be:

(1) the commissioner; or

(2) an employee of the department who is exempt from the state's

position classification plan or is compensated at or above the

amount prescribed by the General Appropriations Act for step 1,

salary group A17, of the position classification salary schedule.

(b) A person who is the spouse of an officer, manager, or paid

consultant of a trade association in the field of insurance may

not be:

(1) the commissioner; or

(2) an employee of the department who is exempt from the state's

position classification plan or is compensated at or above the

amount prescribed by the General Appropriations Act for step 1,

salary group A17, of the position classification salary schedule.

(c) In this section, "trade association" means a nonprofit,

cooperative, and voluntarily joined association of business or

professional competitors designed to assist its members and its

industry or profession in dealing with mutual business or

professional problems and in promoting their common interest.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 33.005. LOBBYING ACTIVITIES. A person may not serve as the

commissioner or act as the general counsel to the commissioner if

the person is required to register as a lobbyist under Chapter

305, Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the department.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 33.006. FORMER SERVICE. A person may not serve as the

commissioner if the person served as a member of the State Board

of Insurance.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 33.007. PROHIBITED REPRESENTATION. (a) A person who

served as the commissioner, the general counsel to the

commissioner, or the public insurance counsel, or as an employee

of the State Office of Administrative Hearings who was involved

in hearing cases under this code, another insurance law of this

state, or Title 5, Labor Code, commits an offense if the person

represents another person in a matter before the department or

receives compensation for services performed on behalf of another

person regarding a matter pending before the department during

the one-year period after the date the person ceased to be the

commissioner, the general counsel to the commissioner, the public

insurance counsel, or an employee of the State Office of

Administrative Hearings.

(b) A person who served as a member of the State Board of

Insurance or as a staff employee of a member of the State Board

of Insurance, or who served as the commissioner, the general

counsel to the commissioner, or the public insurance counsel or

as an employee of the department or the State Office of

Administrative Hearings, commits an offense if, after the person

ceased to serve, the person represents another person or receives

compensation for services performed on behalf of another person

regarding a matter with which the person was directly concerned

during the person's service. For purposes of this subsection, a

person was directly concerned with a matter if the person had

personal involvement with the matter or if the matter was within

the scope of the person's official responsibility.

(c) An offense under this section is a Class A misdemeanor.

(d) This section does not apply to a department employee whose

position is eliminated as a direct result of a reduction in the

department's workforce.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 6.054, eff. September 1, 2005.



CHAPTER 34. IMMUNITY FROM LIABILITY

INSURANCE CODE

TITLE 2. TEXAS DEPARTMENT OF INSURANCE

SUBTITLE A. ADMINISTRATION OF THE TEXAS DEPARTMENT OF INSURANCE

CHAPTER 34. IMMUNITY FROM LIABILITY

Sec. 34.001. PERSONAL IMMUNITY. A person who is the

commissioner or an employee of the department is not personally

liable in a civil action for:

(1) an act performed in good faith within the scope of that

person's authority; or

(2) damages caused by an official act or omission of that person

unless the act or omission is corrupt or malicious.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 34.002. IMMUNITY FOR FURNISHING INFORMATION RELATING TO

FRAUD. (a) A person is not liable in a civil action, including

an action for libel or slander, and a civil action may not be

brought against the person, for furnishing information relating

to suspected, anticipated, or completed fraudulent insurance acts

if the information is provided to or received from:

(1) the commissioner or an employee of the department;

(2) a law enforcement agency of this state, of another state, or

of the United States or an employee of the agency;

(3) the National Association of Insurance Commissioners or an

employee of the association; or

(4) a state or federal governmental agency established to detect

and prevent fraudulent insurance acts or to regulate the business

of insurance or an employee of the agency.

(b) A person may furnish information as described in Subsection

(a) orally or in writing, including through publishing,

disseminating, or filing bulletins or reports.

(c) Subsection (a) does not apply to a person who acts with

malice, fraudulent intent, or bad faith.

(d) A person to whom Subsection (a) applies who prevails in a

civil action arising from the furnishing of information as

described in Subsection (a) is entitled to attorney's fees and

costs if the action was not substantially justified. In this

subsection, "substantially justified" means there was a

reasonable basis in law or fact to bring the action at the time

the action was initiated.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 34.003. IMMUNITY FOR INVESTIGATIONS AND RELATED REPORTS.

(a) A person who is the commissioner or an employee, agent, or

designee of the department is not liable in a civil action,

including an action for libel or slander, because of:

(1) an investigation of a violation of this code or an alleged

fraudulent insurance act; or

(2) the publication or dissemination of an official report

related to the investigation.

(b) Subsection (a) does not apply to a person who acts with

malice.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 34.004. IMMUNITY FOR USE OF ANNUAL STATEMENT INFORMATION.

(a) A person is not liable in a civil action, including an

action for libel or slander, for collecting, reviewing,

analyzing, disseminating, or reporting information collected from

annual statements filed under Chapter 802 if the person is:

(1) the department, the commissioner, or an employee of the

department;

(2) a member or employee of or delegate to the National

Association of Insurance Commissioners or an authorized

committee, subcommittee, or task force of that association; or

(3) another person who is responsible for collecting, reviewing,

analyzing, and disseminating information from filed annual

statement convention blanks.

(b) Subsection (a) does not apply to a person who acts with

malice.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2B.001, eff. April 1, 2009.

Sec. 34.005. EFFECT OF CHAPTER ON OTHER IMMUNITY. This chapter

does not affect or modify any common law or statutory privilege

or immunity.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 36. DEPARTMENT RULES AND PROCEDURES

INSURANCE CODE

TITLE 2. TEXAS DEPARTMENT OF INSURANCE

SUBTITLE A. ADMINISTRATION OF THE TEXAS DEPARTMENT OF INSURANCE

CHAPTER 36. DEPARTMENT RULES AND PROCEDURES

SUBCHAPTER A. RULES

Sec. 36.001. GENERAL RULEMAKING AUTHORITY. (a) The

commissioner may adopt any rules necessary and appropriate to

implement the powers and duties of the department under this code

and other laws of this state.

(b) Rules adopted under this section must have general and

uniform application.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 206, Sec. 15.01, eff.

June 11, 2003.

Sec. 36.002. ADDITIONAL RULEMAKING AUTHORITY. The commissioner

may adopt reasonable rules that are:

(1) necessary to effect the purposes of a provision of:

(A) Subchapter B, Chapter 5;

(B) Subchapter C, Chapter 1806;

(C) Subchapter A, Chapter 2301;

(D) Chapter 251, as that chapter relates to casualty insurance

and fidelity, guaranty, and surety bond insurance;

(E) Chapter 253;

(F) Chapter 2008, 2251, or 2252; or

(G) Subtitle B, Title 10; or

(2) appropriate to accomplish the purposes of a provision of:

(A) Section 37.051(a), 403.002, 492.051(b) or (c), 501.159,

941.003(b)(1) or (c), or 942.003(b)(1) or (c);

(B) Subchapter H, Chapter 544;

(C) Chapter 251, as that chapter relates to:

(i) automobile insurance;

(ii) casualty insurance and fidelity, guaranty, and surety bond

insurance;

(iii) fire insurance and allied lines;

(iv) workers' compensation insurance; or

(v) aircraft insurance;

(D) Chapter 5, 252, 253, 254, 255, 256, 426, 493, 494, 1804,

1805, 1806, 2171, 6001, 6002, or 6003;

(E) Subtitle B, C, D, E, F, H, or I, Title 10;

(F) Section 417.008, Government Code; or

(G) Chapter 2154, Occupations Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 11, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2B.002, eff. April 1, 2009.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.0591(d), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.0591(d), eff. September 1, 2007.

Sec. 36.003. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. The commissioner may not adopt rules restricting

advertising or competitive bidding by a person regulated by the

department except to prohibit false, misleading, or deceptive

practices by the person.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 36.004. COMPLIANCE WITH NATIONAL ASSOCIATION OF INSURANCE

COMMISSIONERS REQUIREMENTS. Except as provided by Section

36.005, the department may not require an insurer to comply with

a rule, regulation, directive, or standard adopted by the

National Association of Insurance Commissioners, including a

rule, regulation, directive, or standard relating to policy

reserves, unless application of the rule, regulation, directive,

or standard is expressly authorized by statute and approved by

the commissioner.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 206, Sec. 15.02, eff.

June 11, 2003.

Sec. 36.005. INTERIM RULES TO COMPLY WITH FEDERAL REQUIREMENTS.

(a) The commissioner may adopt rules to implement state

responsibility in compliance with a federal law or regulation or

action of a federal court relating to a person or activity under

the jurisdiction of the department if:

(1) federal law or regulation, or an action of a federal court,

requires:

(A) a state to adopt the rules; or

(B) action by a state to ensure protection of the citizens of

the state;

(2) the rules will avoid federal preemption of state insurance

regulation; or

(3) the rules will prevent the loss of federal funds to this

state.

(b) The commissioner may adopt a rule under this section only if

the federal action requiring the adoption of a rule occurs or

takes effect between sessions of the legislature or at such time

during a session of the legislature that sufficient time does not

remain to permit the preparation of a recommendation for

legislative action or permit the legislature to act. A rule

adopted under this section shall remain in effect only until 30

days following the end of the next session of the legislature

unless a law is enacted that authorizes the subject matter of the

rule. If a law is enacted that authorizes the subject matter of

the rule, the rule will continue in effect.

Added by Acts 2003, 78th Leg., ch. 206, Sec. 15.03, eff. June 11,

2003.

SUBCHAPTER B. DEPARTMENT PROCEDURES

Sec. 36.101. APPLICABILITY OF CERTAIN LAWS. Except as

specifically provided by law, the department is subject to

Chapters 2001 and 2002, Government Code.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 36.102. SUMMARY PROCEDURES FOR ROUTINE MATTERS. (a) The

commissioner by rule may:

(1) create a summary procedure for routine matters; and

(2) designate department activities that otherwise would be

subject to Chapter 2001, Government Code, as routine matters to

be handled under the summary procedure.

(b) An activity may be designated as a routine matter only if

the activity is:

(1) voluminous;

(2) repetitive;

(3) believed to be noncontroversial; and

(4) of limited interest to anyone other than persons immediately

involved in or affected by the proposed department action.

(c) The rules may establish procedures different from those

contained in Chapter 2001, Government Code. The procedures must

require, for each party directly involved, notice of a proposed

negative action not later than the fifth day before the date the

action is proposed to be taken.

(d) The rules may provide for the delegation of authority to

take action on a routine matter to a salaried employee of the

department designated by the commissioner.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 36.103. REVIEW OF ACTION ON ROUTINE MATTER. (a) A person

directly or indirectly affected by an action of the commissioner

or the department on a routine matter taken under the summary

procedure adopted under Section 36.102 is entitled to a review of

the action under Chapter 2001, Government Code.

(b) The person must apply to the commissioner not later than the

60th day after the date of the action to be entitled to the

review.

(c) The timely filing of the application for review immediately

stays the action pending a hearing on the merits.

(d) The commissioner may adopt rules relating to an application

for review under this section and consideration of the

application.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 36.104. INFORMAL DISPOSITION OF CERTAIN CONTESTED CASES.

(a) The commissioner may, on written agreement or stipulation of

each party and any intervenor, informally dispose of a contested

case in accordance with Section 2001.056, Government Code,

notwithstanding any provision of this code that requires a

hearing before the commissioner.

(b) This section does not apply to a contested case under Title

5, Labor Code.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 6.055, eff. September 1, 2005.

Sec. 36.105. NEWSPAPER PUBLICATION. Except as otherwise

provided by law, a notice or other matter that this code requires

to be published must be published for three successive weeks in

two newspapers that:

(1) are printed in this state; and

(2) have a general circulation in this state.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 36.106. WAIVER OF CERTAIN NOTICE REQUIREMENTS. The

commissioner may, on written agreement or stipulation of each

party and any intervenor, waive or modify the notice publication

requirement of Section 822.059, 822.157, 841.060, or 884.058.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2B.003, eff. April 1, 2009.

Sec. 36.107. ACCEPTANCE OF ACTUARIAL OPINION. An opinion of an

actuary requested by the commissioner under this code, another

insurance law of this state, or a rule of the commissioner is

presumed to be accurate and valid, and the department shall

accept the opinion unless controverted. The department may

employ, at the department's expense, another actuary to provide

an alternative opinion.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 36.108. FILING DATE OF REPORT, FINANCIAL STATEMENT, OR

PAYMENT DELIVERED BY POSTAL SERVICE. Except as otherwise

specifically provided, for a report, financial statement, or

payment that is required to be filed or made in the offices of

the commissioner and that is delivered by the United States

Postal Service to the offices of the commissioner after the date

on which the report, financial statement, or payment is required

to be filed or made, the date of filing or payment is the date

of:

(1) the postal service postmark stamped on the cover in which

the report, financial statement, or payment is mailed; or

(2) any other evidence of mailing authorized by the postal

service reflected on the cover in which the report, financial

statement, or payment is mailed.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 10, eff. April 1,

2005.

Sec. 36.109. RENEWAL EXTENSION FOR CERTAIN PERSONS PERFORMING

MILITARY SERVICE. (a) The department may extend the renewal

period for a license, permit, certificate of authority,

certificate of registration, or other authorization issued by the

department to engage in an activity regulated under this code or

other insurance laws of this state for a person who is unable in

a timely manner to comply with renewal requirements, including

any applicable continuing education requirements, because the

person was on active duty in a combat theater of operations in

the United States armed forces.

(b) A person must submit a written application for an extension

under this section to the department.

(c) The department shall exempt a person who receives an

extension under this section from any increased fee or other

penalty otherwise imposed for failure to renew in a timely

manner.

(d) The commissioner may adopt rules as necessary to implement

this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 11, eff. April 1,

2005.

SUBCHAPTER C. GENERAL SUBPOENA POWERS; WITNESSES AND PRODUCTION

OF RECORDS

Sec. 36.151. DEFINITION. In this subchapter, "records" includes

books, accounts, documents, papers, correspondence, and other

material.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 36.152. SUBPOENA AUTHORITY. (a) With respect to a matter

that the commissioner has authority to consider or investigate,

the commissioner may issue a subpoena applicable throughout the

state that requires:

(1) the attendance and testimony of a witness; and

(2) the production of records.

(b) In connection with a subpoena, the commissioner may require

attendance and production of records before the commissioner or

the commissioner's designee:

(1) at the department's offices in Austin; or

(2) at another place designated by the commissioner.

(c) In connection with a subpoena, the commissioner or the

commissioner's designee may administer an oath, examine a

witness, or receive evidence.

(d) The commissioner must personally sign and issue the

subpoena.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.001,

eff. Sept. 1, 2003.

Sec. 36.153. SERVICE OF SUBPOENA. (a) A subpoena issued by the

commissioner may be served, at the discretion of the

commissioner, by the commissioner, an authorized agent of the

commissioner, a sheriff, or a constable.

(b) The sheriff's or constable's fee for serving the subpoena is

the same as the fee paid to the sheriff or constable for similar

services.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 36.154. ENFORCEMENT OF SUBPOENA. (a) On application of

the commissioner in the case of disobedience of a subpoena or the

contumacy of a person, a district court may issue an order

requiring a person subpoenaed to obey the subpoena, to give

evidence, or to produce records if the person has refused to do

so.

(b) A court may punish as contempt the failure to obey a court

order under Subsection (a).

(c) If the court orders compliance with the subpoena or finds

the person in contempt for failure to obey the order, the

commissioner, or the attorney general when representing the

department, may recover reasonable costs and fees, including

attorney's fees and investigative costs incurred in the

proceedings.

(d) An application under Subsection (a) must be made in a

district court in Travis County or in the county in which the

subpoena is served.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 36.155. COMPENSATION FOR ATTENDANCE. A person required by

subpoena to attend a proceeding before the commissioner or the

commissioner's designee is entitled to:

(1) reimbursement for mileage in the same amount for each mile

as the mileage travel allowance for a state employee for

traveling to or from the place where the person's attendance is

required, if the place is more than 25 miles from the person's

place of residence; and

(2) a fee for each day or part of a day the person is required

to be present as a witness that is equal to the greater of:

(A) $10; or

(B) a state employee's per diem travel allowance.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 36.156. OUT-OF-STATE MATERIALS. (a) A person with

materials located outside this state that are requested by the

commissioner may make the materials available for examination at

the place where the materials are located.

(b) The commissioner may designate a representative, including

an official of the state in which the materials are located, to

examine the materials.

(c) The commissioner may respond to a similar request from an

official of another state or of the United States.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 36.157. USE AS EVIDENCE IN CERTAIN CASES. (a) This

section applies to testimony or records resulting in a case

involving an allegation of engaging in the business of insurance

without a license.

(b) On certification by the commissioner under official seal,

testimony taken or records produced under this subchapter and

held by the department are admissible in evidence in a case

without:

(1) prior proof of correctness; and

(2) proof, other than the certificate of the commissioner, that

the testimony or records were received from the person testifying

or producing the records.

(c) The certified records, or certified copies of the records,

are prima facie evidence of the facts disclosed by the records.

(d) This section does not limit any other provision of this

subchapter or any law that makes provision for the admission or

evidentiary value of certain evidence.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 36.158. ACCESS TO INFORMATION. (a) A record or other

evidence acquired under a subpoena under this subchapter is not a

public record for the period the commissioner considers

reasonably necessary to:

(1) complete the investigation;

(2) protect the person being investigated from unwarranted

injury; or

(3) serve the public interest.

(b) The record or other evidence is not subject to a subpoena,

other than a grand jury subpoena, until:

(1) the record or other evidence is released for public

inspection by the commissioner; or

(2) after notice and a hearing, a district court determines that

obeying the subpoena would not jeopardize the public interest and

any investigation by the commissioner.

(c) Except for good cause, a district court order under

Subsection (b) may not apply to:

(1) a record or communication received from another law

enforcement or regulatory agency; or

(2) the internal notes, memoranda, reports, or communications

made in connection with a matter that the commissioner has the

authority to consider or investigate.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 36.159. PRIVILEGED AND CONFIDENTIAL RECORDS AND

INFORMATION; PROTECTIVE ORDERS. (a) A record subpoenaed and

produced under this subchapter that is otherwise privileged or

confidential by law remains privileged or confidential until

admitted into evidence in an administrative hearing or a court.

(b) The commissioner may issue a protective order relating to

the confidentiality or privilege of a record described by

Subsection (a) to restrict the use or distribution of the record:

(1) by a person; or

(2) in a proceeding other than a proceeding before the

commissioner.

(c) Specific information relating to a particular policy or

claim is privileged and confidential while in the possession of

an insurance company, organization, association, or other entity

holding a certificate of authority from the department and may

not be disclosed by the entity to another person, except as

specifically provided by law.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 36.160. COOPERATION WITH LAW ENFORCEMENT. On request, the

commissioner may furnish records or other evidence obtained by

subpoena to:

(1) a law enforcement agency of this state, another state, or

the United States; or

(2) a prosecuting attorney of a municipality, county, or

judicial district of this state, another state, or the United

States.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 36.161. CERTAIN SUBPOENAS ISSUED TO FINANCIAL INSTITUTIONS.

A subpoena issued to a bank or other financial institution as

part of a criminal investigation is not subject to Section

30.007, Civil Practice and Remedies Code.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 36.162. EFFECT ON CONTESTED CASE. Sections 36.152, 36.156,

36.158, 36.160, and 36.161 do not affect the conduct of a

contested case under Chapter 2001, Government Code.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER D. JUDICIAL REVIEW

Sec. 36.201. ACTION SUBJECT TO JUDICIAL REVIEW. An action of

the commissioner subject to judicial review under this subchapter

includes a decision, order, rate, rule, form, or administrative

or other ruling of the commissioner.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 36.2015. ACTIONS UNDER TITLE 5, LABOR CODE.

Notwithstanding Section 36.201, a decision, order, form, or

administrative or other rule of the commissioner of workers'

compensation under Title 5, Labor Code, or a rule adopted by the

commissioner of insurance under Title 5, Labor Code, is subject

to judicial review as provided by Title 5, Labor Code.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 6.056, eff. September 1, 2005.

Sec. 36.202. PETITION FOR JUDICIAL REVIEW. (a) After failing

to get relief from the commissioner, any insurance company or

other party at interest who is dissatisfied with an action of the

commissioner may file a petition for judicial review against the

commissioner as defendant.

(b) The petition must state the particular objection to the

action and may be filed only in a district court in Travis

County.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 36.203. JUDICIAL REVIEW. Judicial review of the action is

under the substantial evidence rule and shall be conducted under

Chapter 2001, Government Code.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 36.204. ACTION NOT VACATED. (a) The filing of a petition

for judicial review of an action under this subchapter does not

vacate the action.

(b) After notice and hearing, the court may vacate the action if

the court finds it would serve the interest of justice to do so.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 36.205. APPEAL. (a) A party to the action under Section

36.202 may appeal to an appellate court that has jurisdiction,

and the appeal is at once returnable to that court.

(b) An appeal under this section has precedence in the appellate

court over any cause of a different character pending in the

court.

(c) The commissioner is not required to give an appeal bond in

an appeal arising under this subchapter.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER E. INVESTIGATION FILES

Sec. 36.251. DEFINITION. In this subchapter, "investigation

file" means any information collected, assembled, or maintained

by or on behalf of the department with respect to an

investigation conducted under this code or other law. The term

does not include information or material acquired by the

department that is:

(1) relevant to an investigation by the insurance fraud unit;

and

(2) subject to Section 701.151.

Added by Acts 2009, 81st Leg., R.S., Ch.

1039, Sec. 1, eff. June 19, 2009.

Sec. 36.252. INVESTIGATION FILES CONFIDENTIAL. (a) Information

or material acquired by the department that is relevant to an

investigation is not a public record for the period that the

department determines is relevant to further or complete an

investigation.

(b) Investigation files are not open records for purposes of

Chapter 552, Government Code, except as specified herein.

Added by Acts 2009, 81st Leg., R.S., Ch.

1039, Sec. 1, eff. June 19, 2009.

Sec. 36.253. DISCLOSURE OF CERTAIN INFORMATION NOT REQUIRED.

The department is not required to disclose under this subchapter:

(1) information that is:

(A) an attorney-client communication; or

(B) an attorney work product; or

(2) other information protected by a recognized privilege, a

statute, an administrative rule, the Texas Rules of Civil

Procedure, or the Texas Rules of Evidence.

Added by Acts 2009, 81st Leg., R.S., Ch.

1039, Sec. 1, eff. June 19, 2009.



CHAPTER 37. RATEMAKING AND POLICY FORM PROCEEDINGS

INSURANCE CODE

TITLE 2. TEXAS DEPARTMENT OF INSURANCE

SUBTITLE A. ADMINISTRATION OF THE TEXAS DEPARTMENT OF INSURANCE

CHAPTER 37. RATEMAKING AND POLICY FORM PROCEEDINGS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 37.001. CERTAIN PROCEEDINGS RELATING TO RATEMAKING AND

POLICY FORMS; RULES. (a) The commissioner shall adopt rules

governing proceedings necessary to approve or promulgate rates,

policy forms, or policy form endorsements under this code or

another insurance law of this state.

(b) The commissioner shall conduct the proceedings in accordance

with the rules adopted under this section.

(c) Rules adopted under this section must comply with this code

and any other insurance law of this state and must be adopted in

accordance with Chapter 2001, Government Code.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. CERTAIN PROCEEDINGS RELATING TO RATES

Sec. 37.051. STREAMLINED PROCEDURES. (a) The department shall

study and the commissioner may adopt and implement procedures for

streamlining insurance rate proceedings under this code or

another insurance law of this state. The procedures must ensure

due process to each affected party.

(b) The commissioner shall consider this section in adopting

rules under Section 37.001.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 37.052. ROLE OF DEPARTMENT. (a) The application of this

section is subject to Chapter 40.

(b) The commissioner may designate the general counsel or an

assistant general counsel to serve as a hearings officer in a

proceeding in which insurance rates are set or in a prehearing

proceeding. The commissioner must make the final decision

relating to the rates to be set.

(c) The department shall provide evidence in proceedings before

the commissioner or the designated hearings officer that promotes

the adoption of fair and reasonable rates for underserved areas

to promote access to full insurance coverage for those areas.

(d) The department may appear as a matter of right as a party,

present evidence, or question a witness in a proceeding before

the commissioner or the designated hearings officer in which

insurance rates are set under this code.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1071, Sec. 6, eff.

Sept. 1, 2001.

Sec. 37.053. EFFECTIVENESS OF RATE DURING APPEAL. (a) An order

of the commissioner that determines, approves, or sets a rate

under this code and that is appealed remains in effect during the

pendency of the appeal. An insurer shall use the rate provided in

the order while the appeal is pending.

(b) The rate is lawful and valid during the appeal, and an

insurer may not be required to make any refund from that rate

after a decision on the appeal is rendered.

(c) If the order is vacated on appeal, the rate established by

the commissioner before the vacated order was rendered remains in

effect from the date of remand until the commissioner makes a

further determination. The commissioner shall consider the

court's order in setting a future rate.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 12, eff. April 1,

2005.



CHAPTER 38. DATA COLLECTION AND REPORTS

INSURANCE CODE

TITLE 2. TEXAS DEPARTMENT OF INSURANCE

SUBTITLE A. ADMINISTRATION OF THE TEXAS DEPARTMENT OF INSURANCE

CHAPTER 38. DATA COLLECTION AND REPORTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 38.001. INQUIRIES. (a) In this section, "authorization"

means a permit, certificate of registration, or other

authorization issued or existing under this code.

(b) The department may address a reasonable inquiry to any

insurance company, including a Lloyd's plan or reciprocal or

interinsurance exchange, or an agent or other holder of an

authorization relating to:

(1) the person's business condition; or

(2) any matter connected with the person's transactions that the

department considers necessary for the public good or for the

proper discharge of the department's duties.

(c) A person receiving an inquiry under Subsection (b) shall

respond to the inquiry in writing not later than the 10th day

after the date the inquiry is received.

(d) A response made under this section that is otherwise

privileged or confidential by law remains privileged or

confidential until introduced into evidence at an administrative

hearing or in a court.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1295, Sec. 1, eff. September 1, 2005.

Sec. 38.002. UNDERWRITING GUIDELINES FOR PERSONAL AUTOMOBILE AND

RESIDENTIAL PROPERTY INSURANCE; FILING; CONFIDENTIALITY. (a) In

this section:

(1) "Insurer" means an insurance company, reciprocal or

interinsurance exchange, mutual insurance company, capital stock

company, county mutual insurance company, Lloyd's plan, or other

legal entity engaged in the business of personal automobile

insurance or residential property insurance in this state. The

term includes:

(A) an affiliate as described by Section 823.003(a) if that

affiliate is authorized to write and is writing personal

automobile insurance or residential property insurance in this

state;

(B) the Texas Windstorm Insurance Association created and

operated under Chapter 2210;

(C) the FAIR Plan Association under Chapter 2211; and

(D) the Texas Automobile Insurance Plan Association under

Chapter 2151.

(2) "Personal automobile insurance" means motor vehicle

insurance coverage for the ownership, maintenance, or use of a

private passenger, utility, or miscellaneous type motor vehicle,

including a motor home, mobile home, trailer, or recreational

vehicle, that is:

(A) owned or leased by an individual or individuals; and

(B) not primarily used for the delivery of goods, materials, or

services, other than for use in farm or ranch operations.

(3) "Residential property insurance" means insurance coverage

against loss to residential real property at a fixed location or

tangible personal property provided in a homeowners policy, which

includes a tenant policy, a condominium owners policy, or a

residential fire and allied lines policy.

(4) "Underwriting guideline" means a rule, standard, guideline,

or practice, whether written, oral, or electronic, that is used

by an insurer or its agent to decide whether to accept or reject

an application for coverage under a personal automobile insurance

policy or residential property insurance policy or to determine

how to classify those risks that are accepted for the purpose of

determining a rate.

(b) Each insurer shall file with the department a copy of the

insurer's underwriting guidelines. The insurer shall update its

filing each time the underwriting guidelines are changed. If a

group of insurers files one set of underwriting guidelines for

the group, they shall identify which underwriting guidelines

apply to each company in the group.

(c) The office of public insurance counsel may obtain a copy of

each insurer's underwriting guidelines.

(d) The department or the office of public insurance counsel may

disclose to the public a summary of an insurer's underwriting

guidelines in a manner that does not directly or indirectly

identify the insurer.

(e) Underwriting guidelines must be sound, actuarially

justified, or otherwise substantially commensurate with the

contemplated risk. Underwriting guidelines may not be unfairly

discriminatory.

(f) The underwriting guidelines are subject to Chapter 552,

Government Code.

Added by Acts 2003, 78th Leg., ch. 206, Sec. 8.01, eff. June 11,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2B.004, eff. April 1, 2009.

Sec. 38.003. UNDERWRITING GUIDELINES FOR OTHER LINES;

CONFIDENTIALITY. (a) This section applies to all underwriting

guidelines that are not subject to Section 38.002.

(b) For purposes of this section, "insurer" means a reciprocal

or interinsurance exchange, mutual insurance company, capital

stock company, county mutual insurance company, Lloyd's plan,

life, accident, or health or casualty insurance company, health

maintenance organization, mutual life insurance company, mutual

insurance company other than life, mutual, or natural premium

life insurance company, general casualty company, fraternal

benefit society, group hospital service company, or other legal

entity engaged in the business of insurance in this state. The

term includes an affiliate as described by Section 823.003(a) if

that affiliate is authorized to write and is writing insurance in

this state.

(c) The department or the office of public insurance counsel may

obtain a copy of an insurer's underwriting guidelines.

(d) Underwriting guidelines are confidential, and the department

or the office of public insurance counsel may not make the

guidelines available to the public.

(e) The department or the office of public insurance counsel may

disclose to the public a summary of an insurer's underwriting

guidelines in a manner that does not directly or indirectly

identify the insurer.

(f) When underwriting guidelines are furnished to the department

or the office of public insurance counsel, only a person within

the department or the office of public insurance counsel with a

need to know may have access to the guidelines. The department

and the office of public insurance counsel shall establish

internal control systems to limit access to the guidelines and

shall keep records of the access provided.

(g) This section does not preclude the use of underwriting

guidelines as evidence in prosecuting a violation of this code.

Each copy of an insurer's underwriting guidelines that is used in

prosecuting a violation is presumed to be confidential and is

subject to a protective order until all appeals of the case have

been exhausted. If an insurer is found, after the exhaustion of

all appeals, to have violated this code, a copy of the

underwriting guidelines used as evidence of the violation is no

longer presumed to be confidential.

(h) A violation of this section is a violation of Chapter 552,

Government Code.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Renumbered from Insurance Code Sec. 38.002 and amended by

Acts 2003, 78th Leg., ch. 206, Sec. 8.01, eff. June 11, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2B.005, eff. April 1, 2009.

SUBCHAPTER B. HEALTH BENEFIT PLAN PROVIDER REPORTING

Sec. 38.051. DEFINITION. In this subchapter, "health benefit

plan provider" means an insurance company, group hospital service

corporation, or health maintenance organization that issues:

(1) an individual, group, blanket, or franchise insurance

policy, an insurance agreement, a group hospital service

contract, or an evidence of coverage, that provides benefits for

medical or surgical expenses incurred as a result of an accident

or sickness; or

(2) a long-term care benefit plan, as defined by Section

1651.003.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2B.006, eff. April 1, 2009.

Sec. 38.052. REQUIRED INFORMATION; RULES. (a) A health benefit

plan provider shall submit information required by the department

relating to the health benefit plan provider's:

(1) loss experience;

(2) overhead; and

(3) operating expenses.

(b) The department may also request information about

characteristics of persons covered by a health benefit plan

provider, including information relating to:

(1) age;

(2) gender;

(3) health status;

(4) job classification; and

(5) geographic distribution.

(c) A health benefit plan provider may not be required to submit

information under this section more frequently than annually.

(d) The commissioner shall adopt rules governing the submission

of information under this subchapter.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. DATA COLLECTION AND REPORTING RELATING TO HIV AND

AIDS

Sec. 38.101. DEFINITIONS. In this subchapter:

(1) "HIV" and "AIDS" have the meanings assigned by Section

81.101, Health and Safety Code.

(2) "Health benefit plan coverage" means a group policy,

contract, or certificate of health insurance or benefits

delivered, issued for delivery, or renewed in this state by:

(A) an insurance company subject to a law described by Section

841.002;

(B) a group hospital service corporation under Chapter 842;

(C) a health maintenance organization under Section 1367.053,

Subchapter A, Chapter 1452, Subchapter B, Chapter 1507, Chapters

222, 251, and 258, as applicable to a health maintenance

organization, and Chapters 843, 1271, and 1272; or

(D) a self-insurance trust or mechanism providing health care

benefits.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2B.007, eff. April 1, 2009.

Sec. 38.102. PURPOSE. The purpose of this subchapter is to:

(1) ensure that adequate health insurance and benefits coverage

is available to the citizens of this state;

(2) ensure that adequate health care is available to protect the

public health and safety; and

(3) ascertain the continuing effect of HIV and AIDS on health

insurance coverage and health benefits coverage availability and

adequacy in this state for purposes of meeting the public's

health coverage needs.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 38.103. DATA COLLECTION PROGRAM. (a) The department shall

maintain a program to gather data and information relating to the

effect of HIV and AIDS on the availability, adequacy, and

affordability of health benefit plan coverage in this state.

(b) The commissioner may adopt rules necessary to implement this

subchapter, including rules relating to:

(1) reporting schedules;

(2) report forms;

(3) lists of data and information required to be reported; and

(4) reporting procedures, guidelines, and criteria.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 38.104. COMPILATION OF DATA AND INFORMATION; REPORT. (a)

The department shall compile the data and information included in

reports required by this subchapter into composite form and shall

prepare at least annually a written report of:

(1) the composite data and information; and

(2) the department's analysis of the availability, adequacy, and

affordability of health benefit plan coverage in this state.

(b) Subject to Section 38.106, the department shall make the

report available to the public and may charge a reasonable fee

for the report to cover the cost of making the report available.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 38.105. RECOMMENDATIONS AND REPORTS TO LEGISLATURE. (a)

The commissioner may submit to the legislature written

recommendations for legislation the commissioner considers

necessary to resolve problems related to the effect of HIV and

AIDS on the availability, adequacy, and affordability of health

benefit plan coverage in this state.

(b) The department, on request of the lieutenant governor, the

speaker of the house of representatives, or the presiding officer

of a legislative committee, shall provide to the legislature

additional composite data and information and analyses based on

the reports required by this subchapter. Reports prepared under

this subsection shall be available to the public as required by

Section 38.104.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 38.106. INFORMATION CONFIDENTIAL. (a) If the commissioner

determines that information or reports submitted under this

subchapter would reveal or might reveal the identity of an

individual or associate an individual with a company, the

commissioner shall declare the information or reports

confidential, and the information or reports may not be made

available to the public.

(b) Information made confidential under this section may be

examined only by the commissioner and department employees.

(c) Data and information reported by an insurer under this

subchapter are not subject to public disclosure to the extent

that the information is protected under Chapter 552, Government

Code. The data and information may be compiled into composite

form and made public if information that could be used to

identify the reporting insurer is removed.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER D. LIABILITY INSURANCE CLOSED CLAIM REPORTS

Sec. 38.151. DEFINITIONS. In this subchapter:

(1) "Insurer" means:

(A) an insurance company or other entity that is admitted to do

business and authorized to write liability insurance in this

state, including:

(i) a county mutual insurance company;

(ii) a Lloyd's plan insurer; and

(iii) a reciprocal or interinsurance exchange; and

(B) a pool, joint underwriting association, or self-insurance

mechanism or trust authorized by law to insure its participants,

subscribers, or members against liability.

(2) "Liability insurance" means:

(A) general liability insurance;

(B) medical professional liability insurance;

(C) professional liability insurance other than medical

professional liability insurance;

(D) commercial automobile liability insurance;

(E) the liability portion of commercial multiperil insurance

coverage; and

(F) any other type or line of liability insurance designated by

the commissioner under Section 38.163.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 38.152. EXEMPTION. This subchapter does not apply to a

farm mutual insurance company or to a county mutual fire

insurance company writing exclusively industrial fire insurance

as described by Section 912.310.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2B.008, eff. April 1, 2009.

Sec. 38.153. CLOSED CLAIM REPORT. (a) Not later than the 10th

day after the last day of the calendar quarter in which a claim

for recovery under a liability insurance policy is closed, the

insurer shall file with the department a closed claim report if

the indemnity payment for bodily injury under the coverage is

$75,000 or more.

(b) A closed claim report must be filed in a form prescribed by

the commissioner.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

267, Sec. 1, eff. September 1, 2009.

Sec. 38.154. CONTENT OF CLOSED CLAIM REPORT FORM. (a) The

closed claim report form adopted by the commissioner for a report

under Section 38.153 must require information relating to:

(1) the identity of the insurer;

(2) the liability insurance policy, including:

(A) the type or types of insurance;

(B) the policy limits;

(C) whether the policy was an occurrence or claims-made policy;

(D) the classification of the insured; and

(E) reserves for the claim;

(3) details of:

(A) any injury, damage, or other loss that was the subject of

the claim, including:

(i) the type of injury, damage, or other loss;

(ii) where and how the injury, damage, or other loss occurred;

(iii) the age of any injured party; and

(iv) whether an injury was work-related;

(B) the claims process, including:

(i) whether a lawsuit was filed;

(ii) where a lawsuit, if any, was filed;

(iii) whether attorneys were involved;

(iv) the stage at which the claim was closed;

(v) any court verdict;

(vi) any appeal;

(vii) the number of defendants; and

(viii) whether the claim was settled outside of court and, if

so, at what stage; and

(C) the amount paid on the claim, including:

(i) the total amount of a court award;

(ii) the amount paid by the insurer;

(iii) any amount paid by another insurer;

(iv) any amount paid by another defendant;

(v) any collateral source of payment;

(vi) any structured settlement;

(vii) the amount of noneconomic compensatory damages;

(viii) the amount of prejudgment interest;

(ix) the amount paid for defense costs;

(x) the amount paid for punitive damages; and

(xi) the amount of allocated loss adjustment expenses; and

(4) any other information that the commissioner determines to be

significant in allowing the department and the legislature to

monitor the liability insurance industry to ensure its solvency

and to ensure that liability insurance is available, is

affordable, and provides adequate protection in this state.

(b) The department may require an insurer to include in a closed

claim report information relating to payment made for property

damage and other damage on the claim under the coverage.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 38.155. SUMMARY CLOSED CLAIM REPORT. (a) An insurer shall

file with the department a summary closed claim report for a

claim for recovery under a liability insurance policy if the

indemnity payment for bodily injury under the coverage is less

than $75,000 but more than $25,000.

(b) A summary closed claim report must be filed, in a form

prescribed by the commissioner, not later than the 10th day after

the last day of the calendar quarter in which the claim is

closed.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

267, Sec. 2, eff. September 1, 2009.

Sec. 38.156. CONTENT OF SUMMARY CLOSED CLAIM REPORT FORM. The

summary closed claim report form adopted by the commissioner for

a report under Section 38.155 must require information relating

to:

(1) the identity of the insurer;

(2) the liability insurance policy, including:

(A) the type or types of insurance;

(B) the classification of the insured; and

(C) reserves for the claim;

(3) details of:

(A) the claims process, including:

(i) whether a lawsuit was filed;

(ii) whether attorneys were involved;

(iii) the stage at which the claim was closed;

(iv) any court verdict;

(v) any appeal; and

(vi) whether the claim was settled outside of court and, if so,

at what stage; and

(B) the amount paid on the claim, including:

(i) the total amount of a court award;

(ii) the amount paid to the claimant by the insurer;

(iii) the amount paid for defense costs;

(iv) the amount paid for punitive damages; and

(v) the amount of loss adjustment expenses; and

(4) any other matter that the commissioner determines to be

significant in allowing the department and the legislature to

monitor the liability insurance industry to ensure its solvency

and to ensure that liability insurance is available, is

affordable, and provides adequate protection in this state.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 38.157. AGGREGATE REPORT. (a) An insurer shall file with

the department one report containing the information required

under this section for all claims closed within the calendar year

for which the indemnity payments for bodily injury under the

coverage are $25,000 or less, including claims for which an

indemnity payment is not made on closing.

(b) The report must include, in summary form, at least the

following information:

(1) the aggregate number of claims; and

(2) the aggregate dollar amount paid out.

(c) The report must be filed in a form and in a manner

prescribed by the commissioner.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

267, Sec. 3, eff. September 1, 2009.

Sec. 38.158. ALTERNATIVE REPORTING. (a) After notice and public

hearing, the commissioner may provide for alternative reporting

in the form of sampling of the required closed claim data instead

of requiring insurers to file the closed claim data required by

this subchapter.

(b) The department may use a statistical reporting agency to

reconcile the data.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

267, Sec. 4, eff. September 1, 2009.

Sec. 38.159. COMPILATION OF DATA; REPORT. The department shall

compile the data included in individual closed claim reports and

summary closed claim reports into a composite form and shall

prepare annually a written report of the composite data. The

department shall make the report available to the public.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 38.160. ELECTRONIC DATABASE. The commissioner may:

(1) establish an electronic database composed of reports filed

with the department under this subchapter;

(2) provide the public with access to that data;

(3) establish a system to provide access to that data by

electronic data transmittal processes; and

(4) set and charge a fee for electronic access to the database

in an amount reasonable and necessary to cover the costs of

access.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 38.161. REPORT TO LEGISLATURE. (a) The department shall

submit copies of the report required by Section 38.159 to the

presiding officers of each house of the legislature.

(b) The department, on request of the lieutenant governor, the

speaker of the house of representatives, or the presiding officer

of a legislative committee, shall provide to the legislature

additional composite data based on closed claim reports and

summary closed claim reports. Reports prepared under this

subsection shall be available to the public.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 38.162. INFORMATION CONFIDENTIAL. (a) Information

included in an individual closed claim report or an individual

summary closed claim report submitted by an insurer under this

subchapter is confidential and may not be made available by the

department to the public.

(b) Information included in an individual closed claim report or

an individual summary closed claim report may be examined only by

the commissioner and department employees.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 38.163. RULES AND FORMS. The commissioner may adopt

necessary rules to:

(1) implement this subchapter;

(2) define terminology, criteria, content, and other matters

relating to the reports required under this subchapter; and

(3) designate other types or lines of liability insurance

required to provide information under this subchapter.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER E. STATISTICAL DATA COLLECTION

Sec. 38.201. DEFINITION. In this subchapter, "designated

statistical agent" means an organization designated or contracted

with by the commissioner under Section 38.202.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 38.202. STATISTICAL AGENT. The commissioner may, for a

line or subline of insurance, designate or contract with a

qualified organization to serve as the statistical agent for the

commissioner to gather data relevant for regulatory purposes or

as otherwise provided by this code.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 38.203. QUALIFICATIONS OF STATISTICAL AGENT. To qualify as

a statistical agent, an organization must demonstrate at least

five years of experience in data collection, data maintenance,

data quality control, accounting, and related areas.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 38.204. POWERS AND DUTIES OF STATISTICAL AGENT. (a) A

designated statistical agent shall collect data from reporting

insurers under a statistical plan adopted by the commissioner.

(b) The statistical agent may provide aggregate historical

premium and loss data to its subscribers.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 38.205. DUTY OF INSURER. An insurer shall provide all

premium and loss cost data to the commissioner or the designated

statistical agent as the commissioner or agent requires.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 38.206. FEES. (a) A designated statistical agent may

collect from a reporting insurer any fees necessary for the agent

to recover the necessary and reasonable costs of collecting data

from that reporting insurer.

(b) A reporting insurer shall pay the fee to the statistical

agent for the data collection services provided by the

statistical agent.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 38.207. RULES. The commissioner may adopt rules necessary

to accomplish the purposes of this subchapter.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER F. DATA COLLECTING AND REPORTING RELATING TO MANDATED

HEALTH BENEFITS AND MANDATED OFFERS OF COVERAGE

Sec. 38.251. APPLICABILITY. This subchapter applies to any

issuer of a health benefit plan that is subject to this code that

provides benefits for medical or surgical expenses incurred as a

result of a health condition, accident, or sickness, including an

individual, group, blanket, or franchise insurance policy or

insurance agreement, a group hospital service contract, or an

individual or group evidence of coverage or similar coverage

document.

Added by Acts 2001, 77th Leg., ch. 852, Sec. 1, eff. Sept. 1,

2001.

Sec. 38.252. COLLECTION OF INFORMATION; REPORT. (a) The

commissioner shall require a health benefit plan issuer to

collect and report cost and utilization data for each mandated

health benefit and mandated offer designated by the commissioner.

(b) The commissioner shall designate by rule:

(1) the issuers of health benefit plans that must collect and

report data based on the annual dollar amounts of Texas premium

collected by the health benefit plan issuer;

(2) the specific mandated health benefits and mandated offers of

coverage for which data must be collected;

(3) a description of the data that must be collected;

(4) the beginning and ending dates of the reporting periods,

which shall be no less than every two years;

(5) the date following the end of the reporting period by which

the report shall be submitted to the commissioner;

(6) the detail and form in which the report shall be submitted;

and

(7) any other reasonable requirements that the commissioner

determines are necessary to determine the impact of mandated

benefits and mandated offers of coverage for which data

collection and reporting is required.

(c) The commissioner shall not require reporting of data:

(1) that could reasonably be used to identify a specific

enrollee in a health benefit plan;

(2) in any way that violates confidentiality requirements of

state or federal law applicable to an enrollee in a health

benefit plan; or

(3) in which the health maintenance organization operating under

Section 1367.053, Subchapter A, Chapter 1452, Subchapter B,

Chapter 1507, Chapter 222, 251, or 258, as applicable to a health

maintenance organization, Chapter 843, Chapter 1271, and Chapter

1272 does not directly process the claim or does not receive

complete and accurate encounter data.

Added by Acts 2001, 77th Leg., ch. 852, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2B.009, eff. April 1, 2009.

Sec. 38.253. MAINTENANCE OF INFORMATION. Each health benefit

plan issuer shall maintain at its principal place of business all

data collected pursuant to this subchapter, including information

and supporting documentation that demonstrates that the report

submitted to the commissioner is complete and accurate. Each

health benefit plan issuer shall make this information and any

supporting documentation available to the commissioner upon

request.

Added by Acts 2001, 77th Leg., ch. 852, Sec. 1, eff. Sept. 1,

2001.

Sec. 38.254. UTILIZATION AND COST DATA TO COMMISSIONER. (a)

Upon request from the commissioner, the Texas Health and Human

Services Commission shall provide to the commissioner data,

including utilization and cost data, which is related to the

mandate being assessed to the population covered by the Medicaid

program, including a program administered under Chapter 32, Human

Resources Code, and a program administered under Chapter 533,

Government Code, even if the program is not necessarily subject

to the mandate.

(b) The commissioner may utilize data as defined in Subsection

(a) to determine the impact of mandated benefits and mandated

offers of coverage for which data collection and reporting is

requested.

Added by Acts 2001, 77th Leg., ch. 852, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.002,

eff. Sept. 1, 2003.

SUBCHAPTER G. DATA REPORTING BY CERTAIN LIABILITY INSURERS

Sec. 38.301. INSURER DATA REPORTING. (a) Each insurer that

writes professional liability insurance policies for nursing

institutions licensed under Chapter 242, Health and Safety Code,

including an insurer whose rates are not regulated, shall, as a

condition of writing those policies in this state, comply with a

request for information from the commissioner under this section.

(b) The commissioner may require information in rate filings,

special data calls, or informational hearings or by any other

means consistent with this code applicable to the affected

insurer that the commissioner believes will allow the

commissioner to:

(1) determine whether insurers writing insurance coverage

described by Subsection (a) are passing to insured nursing

institutions on a prospective basis the savings that accrue as a

result of the reduction in risk to insurers writing that coverage

that will result from legislation enacted by the 77th

Legislature, Regular Session, including legislation that:

(A) amended Article 5.15-1 to limit the exposure of an insurer

to exemplary damages for certain claims against a nursing

institution; and

(B) amended Sections 32.021(i) and (k), Human Resources Code,

added Section 242.050, Health and Safety Code, and repealed

Section 32.021(j), Human Resources Code, to clarify the

admissibility of certain documents in a civil action against a

nursing institution; or

(2) prepare the report required of the commissioner under

Section 38.252 or any other report the commissioner is required

to submit to the legislature in connection with the legislation

described by Subdivision (1).

(c) Information provided under this section is privileged and

confidential to the same extent as the information is privileged

and confidential under this code or any other law governing an

insurer described by Subsection (a). The information remains

privileged and confidential unless and until introduced into

evidence at an administrative hearing or in a court of competent

jurisdiction.

Added by Acts 2001, 77th Leg., ch. 1284, Sec. 4.01, eff. June 15,

2001. Renumbered from Insurance Code Sec. 38.251 by Acts 2003,

78th Leg., ch. 1276, Sec. 10A.501, eff. Sept. 1, 2003.

Sec. 38.302. RECOMMENDATIONS TO LEGISLATURE. The commissioner

shall assemble information and take other appropriate measures to

assess and evaluate changes in the marketplace resulting from the

implementation of the legislation described by Section 38.251 and

shall report the commissioner's findings and recommendations to

the legislature.

Added by Acts 2001, 77th Leg., ch. 1284, Sec. 4.01, eff. June 15,

2001. Renumbered from Insurance Code Sec. 38.252 by Acts 2003,

78th Leg., ch. 1276, Sec. 10A.501, eff. Sept. 1, 2003.

SUBCHAPTER H. HEALTH CARE REIMBURSEMENT RATE INFORMATION

Sec. 38.351. PURPOSE OF SUBCHAPTER. The purpose of this

subchapter is to authorize the department to:

(1) collect data concerning health benefit plan reimbursement

rates in a uniform format; and

(2) disseminate, on an aggregate basis for geographical regions

in this state, information concerning health care reimbursement

rates derived from the data.

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 8, eff. September 1, 2007.

Sec. 38.352. DEFINITION. In this subchapter, "group health

benefit plan" means a preferred provider benefit plan as defined

by Section 1301.001 or an evidence of coverage for a health care

plan that provides basic health care services as defined by

Section 843.002.

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 8, eff. September 1, 2007.

Sec. 38.353. APPLICABILITY OF SUBCHAPTER. (a) This subchapter

applies to the issuer of a group health benefit plan, including:

(1) an insurance company;

(2) a group hospital service corporation;

(3) a fraternal benefit society;

(4) a stipulated premium company;

(5) a reciprocal or interinsurance exchange; or

(6) a health maintenance organization.

(b) Notwithstanding any provision in Chapter 1551, 1575, 1579,

or 1601 or any other law, and except as provided by Subsection

(e), this subchapter applies to:

(1) a basic coverage plan under Chapter 1551;

(2) a basic plan under Chapter 1575;

(3) a primary care coverage plan under Chapter 1579; and

(4) basic coverage under Chapter 1601.

(c) Except as provided by Subsection (d), this subchapter

applies to a small employer health benefit plan provided under

Chapter 1501.

(d) This subchapter does not apply to:

(1) standard health benefit plans provided under Chapter 1507;

(2) children's health benefit plans provided under Chapter 1502;

(3) health care benefits provided under a workers' compensation

insurance policy;

(4) Medicaid managed care programs operated under Chapter 533,

Government Code;

(5) Medicaid programs operated under Chapter 32, Human Resources

Code; or

(6) the state child health plan operated under Chapter 62 or 63,

Health and Safety Code.

(e) The commissioner by rule may exclude a type of health

benefit plan from the requirements of this subchapter if the

commissioner finds that data collected in relation to the health

benefit plan would not be relevant to accomplishing the purposes

of this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 8, eff. September 1, 2007.

Sec. 38.354. RULES. The commissioner may adopt rules as

provided by Subchapter A, Chapter 36, to implement this

subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 8, eff. September 1, 2007.

Sec. 38.355. DATA CALL; STANDARDIZED FORMAT. (a) Each health

benefit plan issuer shall submit to the department, at the time

and in the form and manner required by the department, aggregate

reimbursement rates by region paid by the health benefit plan

issuer for health care services identified by the department.

(b) The department shall require that data submitted under this

section be submitted in a standardized format, established by

rule, to permit comparison of health care reimbursement rates.

To the extent feasible, the department shall develop the data

submission requirements in a manner that allows collection of

reimbursement rates as a dollar amount and not by comparison to

other standard reimbursement rates, such as Medicare

reimbursement rates.

(c) The department shall specify the period for which

reimbursement rates must be filed under this section.

(d) The department may contract with a private third party to

obtain the data under this subchapter. If the department

contracts with a third party, the department may determine the

aggregate data to be collected and published under Section 38.357

if consistent with the purposes of this subchapter described in

Section 38.351. The department shall prohibit the third party

contractor from selling, leasing, or publishing the data obtained

by the contractor under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 8, eff. September 1, 2007.

Sec. 38.356. CONFIDENTIALITY OF DATA. Except as provided by

Section 38.357, data collected under this subchapter is

confidential and not subject to disclosure under Chapter 552,

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 8, eff. September 1, 2007.

Sec. 38.357. PUBLICATION OF AGGREGATE HEALTH CARE REIMBURSEMENT

RATE INFORMATION. The department shall provide to the Department

of State Health Services for publication, for identified regions

of this state, aggregate health care reimbursement rate

information derived from the data collected under this

subchapter. The published information may not reveal the name of

any health care provider or health benefit plan issuer. The

department may make the aggregate health care reimbursement rate

information available through the department's Internet website.

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 8, eff. September 1, 2007.

Sec. 38.358. PENALTIES. A health benefit plan issuer that fails

to submit data as required in accordance with this subchapter is

subject to an administrative penalty under Chapter 84. For

purposes of penalty assessment, each day the health benefit plan

issuer fails to submit the data as required is a separate

violation.

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 8, eff. September 1, 2007.



CHAPTER 39. PUBLIC ACCESS

INSURANCE CODE

TITLE 2. TEXAS DEPARTMENT OF INSURANCE

SUBTITLE A. ADMINISTRATION OF THE TEXAS DEPARTMENT OF INSURANCE

CHAPTER 39. PUBLIC ACCESS

Sec. 39.001. ACCESS TO PROGRAMS AND FACILITIES. (a) The

commissioner shall prepare and maintain a written plan that

describes how a person who does not speak English may be provided

reasonable access to the department's programs.

(b) The department shall comply with federal and state laws for

program and facility accessibility.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 39.002. PUBLIC COMMENT. The commissioner shall develop and

implement policies that provide the public with a reasonable

opportunity to appear before the commissioner and to speak on any

issue under the jurisdiction of the commissioner.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 39.003. PUBLIC REPRESENTATION ON ADVISORY BODY. (a) At

least one-half of the membership of each advisory body appointed

by the commissioner, other than an advisory body whose membership

is determined by this code or by another law relating to the

business of insurance in this state, must represent the general

public.

(b) A public representative may not be:

(1) an officer, director, or employee of an insurance company,

insurance agency, agent, broker, solicitor, adjuster, or any

other business entity regulated by the department;

(2) a person required to register with the Texas Ethics

Commission under Chapter 305, Government Code; or

(3) a person related within the second degree by affinity or

consanguinity to a person described by Subdivision (1) or (2).

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 40. DUTIES OF STATE OFFICE OF ADMINISTRATIVE HEARINGS AND COMMISSIONER IN CERTAIN PROCEEDINGS; RATE SETTING PROCEEDINGS

INSURANCE CODE

TITLE 2. TEXAS DEPARTMENT OF INSURANCE

SUBTITLE A. ADMINISTRATION OF THE TEXAS DEPARTMENT OF INSURANCE

CHAPTER 40. DUTIES OF STATE OFFICE OF ADMINISTRATIVE HEARINGS AND

COMMISSIONER IN CERTAIN PROCEEDINGS; RATE SETTING PROCEEDINGS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 40.001. DEFINITION. In this chapter, "office" means the

State Office of Administrative Hearings.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 40.002. DUTIES OF STATE OFFICE OF ADMINISTRATIVE HEARINGS.

The office shall conduct an administrative hearing required to be

held or that may be held under this code or another insurance law

of this state.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 40.003. APPLICATION OF CHAPTER; EXCEPTIONS. (a) This

chapter applies only to a hearing required to be held before a

decision may be rendered or action taken by the commissioner or

the department.

(b) If a provision of this code or another insurance law of this

state requires that the commissioner take an action at a hearing

subject to this chapter, the commissioner shall take the action

after receipt of a proposal for decision from the office

regarding the hearing conducted by the office.

(c) This chapter does not apply to a proceeding conducted under

Chapter 201 or to a proceeding relating to:

(1) approving or reviewing rates or rating manuals filed by an

individual company, unless the rates or manuals are contested;

(2) adopting a rule;

(3) adopting or approving a policy form or policy form

endorsement;

(4) adopting or approving a plan of operation for an

organization subject to the jurisdiction of the department;

(5) adopting a presumptive rate under Chapter 1153; or

(6) a workers' compensation claim brought under Title 5, Labor

Code.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1318, Sec. 3, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 6.057, eff. September 1, 2005.

Sec. 40.004. MEMORANDUM OF UNDERSTANDING. (a) The commissioner

and the chief administrative law judge of the office by rule

shall adopt a memorandum of understanding governing hearings

conducted by the office under this code or another insurance law

of this state.

(b) The memorandum of understanding must require the chief

administrative law judge and the commissioner to cooperate in

conducting hearings under this chapter and may authorize the

office to perform any procedural act, including giving notice,

that is required to be performed by the commissioner under this

code or another insurance law of this state.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 40.005. CONFLICT WITH OTHER LAW. This chapter prevails

over another provision of this code or another insurance law of

this state unless the provision or other law states that this

chapter does not apply.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. PROCEEDINGS RELATING TO PROMULGATION OF RATES

Sec. 40.051. APPLICATION OF SUBCHAPTER. Subject to Section

40.003, a proceeding to promulgate rates is governed by this

subchapter.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 40.052. APPLICATION OF ADMINISTRATIVE PROCEDURE ACT. A

proceeding to promulgate rates is a contested case under Chapter

2001, Government Code, and to the extent not inconsistent with

this subchapter, that chapter and the Texas Rules of Civil

Procedure apply.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 40.053. PRESENTATION OF EVIDENCE. The administrative law

judge shall provide each interested party an opportunity to

respond to and present evidence and argument concerning all

issues in the proceeding.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 40.054. WITNESSES AND CROSS-EXAMINATION. (a) The

testimony of a witness, other than an expert witness, may be

presented either orally by the witness at the hearing or by

affidavit.

(b) Each party is entitled to cross-examine each witness called

to testify by another party to the proceeding. The attendance of

a witness providing testimony by affidavit is required if a party

files a written request that the witness appear for

cross-examination.

(c) If a witness providing testimony by affidavit fails to

appear for cross-examination after the filing of a written

request that the witness appear, the administrative law judge

shall exclude the affidavit from evidence and may not consider

the affidavit for any purpose.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 40.055. TESTIMONY OF EXPERT WITNESS; PREFILING REQUIRED.

The direct testimony of each expert witness to be called must be

prefiled in accordance with a schedule established by the

administrative law judge.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 40.056. DEADLINES. The administrative law judge shall

establish reasonable deadlines for the filing of affidavits, the

designation of witnesses, and other matters as are necessary or

appropriate.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 40.057. INFLUENCE OF COMMISSIONER PROHIBITED. The

commissioner may not attempt to influence the administrative law

judge's findings of fact, conclusions of law, or application of

the law to the facts.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 40.058. PROPOSAL FOR DECISION. The administrative law

judge shall:

(1) prepare a proposal for decision that includes proposed

findings of fact and conclusions of law; and

(2) serve the proposal for decision by registered mail on each

party to the proceeding.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 40.059. CONSIDERATION OF PROPOSAL FOR DECISION. (a) The

commissioner shall provide to each party an opportunity to file

exceptions to the proposal for decision and briefs related to the

issues addressed in the proposal.

(b) After the opportunity to file exceptions and briefs under

Subsection (a), the commissioner shall, in open meeting,

consider:

(1) the proposal for decision; and

(2) the exceptions, briefs, and arguments of the parties.

(c) The commissioner may amend the proposal for decision,

including any finding of fact. The commissioner shall accompany

any amendment with an explanation of the basis of the amendment.

The commissioner shall base any amendment and the order adopting

the rate solely on the record made before the administrative law

judge.

(d) The commissioner may refer the matter back to the

administrative law judge to:

(1) reconsider findings and conclusions in the proposal for

decision;

(2) take additional evidence; or

(3) make additional findings of fact or conclusions of law.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 40.060. COMMISSIONER'S ORDER. The commissioner shall serve

on each party a copy of the commissioner's order, including the

commissioner's findings of fact and conclusions of law.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 81. GENERAL PROVISIONS REGARDING DISCIPLINE AND ENFORCEMENT

INSURANCE CODE

TITLE 2. TEXAS DEPARTMENT OF INSURANCE

SUBTITLE B. DISCIPLINE AND ENFORCEMENT

CHAPTER 81. GENERAL PROVISIONS REGARDING DISCIPLINE AND

ENFORCEMENT

Sec. 81.001. LIMITATIONS PERIOD FOR CERTAIN DISCIPLINARY

ACTIONS. (a) Except as provided by Subsection (b), the

department or commissioner may not begin an action to impose a

sanction, penalty, or fine, including an administrative penalty,

against an insurer, agent, or other license holder who is subject

to the jurisdiction of the department for conduct that is a

violation of this code or another insurance law of this state

after the earlier of:

(1) the fifth anniversary of the date on which the conduct that

is a violation occurred; or

(2) the second anniversary of the earlier of:

(A) the date on which the conduct that is a violation is first

discovered by the department; or

(B) the date on which the conduct that is a violation is made

known to the department.

(b) The department or commissioner may not begin an action to

impose a sanction, penalty, or fine, including an administrative

penalty, against an insurer, agent, or other license holder who

is subject to the jurisdiction of the department for conduct that

is a violation of this code or another insurance law of this

state and that involves fraud by the insurer, agent, or license

holder after the fifth anniversary of the earlier of:

(1) the date on which the conduct that is a violation is first

discovered by the department; or

(2) the date on which the conduct that is a violation is made

known to the department.

(c) This section does not apply to conduct that is:

(1) a violation that is ongoing at the time the department seeks

to impose the sanction, penalty, or fine;

(2) a violation of Subchapter A, Chapter 544, or Section

541.057, as those provisions relate to discrimination on the

basis of race or color, regardless of the time the conduct

occurs; or

(3) a violation of Title 5, Labor Code.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 887, Sec. 1, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 6.058, eff. September 1, 2005.

Sec. 81.002. NOTICE OF CERTAIN ORDERS AND DECISIONS.

Notwithstanding Section 2001.142, Government Code, in a contested

case before the department or the commissioner the department

shall mail to each party and the party's attorney of record, by

certified mail, return receipt requested, a copy of the

department's or commissioner's written decision or order in that

case.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 81.003. NOTIFICATION OF CERTAIN DISCIPLINARY ACTIONS

OCCURRING IN OTHER STATES; CIVIL PENALTY. (a) In this section,

"insurer" means any organization, corporation, or other person

that transacts insurance business, other than an organization,

corporation, or other person that is specifically made exempt

from this section by a reference to this section, without regard

to whether the organization, corporation, or other person is

listed in this subsection. The term includes:

(1) a capital stock company;

(2) a title insurance company;

(3) a reciprocal or interinsurance exchange;

(4) a Lloyd's plan insurer;

(5) a fraternal benefit society;

(6) a mutual company, including a mutual assessment company;

(7) a statewide mutual assessment company;

(8) a local mutual aid association;

(9) a burial association;

(10) a county mutual insurance company;

(11) a farm mutual insurance company; and

(12) a fidelity, guaranty, or surety company.

(b) An insurer shall notify the commissioner and shall deliver a

copy of any applicable order or judgment to the commissioner not

later than the 30th day after the date of the:

(1) suspension or revocation of the insurer's right to transact

business in another state;

(2) receipt of an order to show cause why the insurer's license

in another state should not be suspended or revoked; or

(3) imposition of a penalty, forfeiture, or sanction on the

insurer for a violation of the insurance laws of another state.

(c) An insurer who violates Subsection (b) is liable for a civil

penalty, recoverable by a civil action, in an amount not to

exceed $500 for each violation. In addition to the civil penalty,

the commissioner may suspend or revoke the license of an insurer

or agent for a wilful violation of Subsection (b).

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 81.004. REPORT TO ATTORNEY GENERAL. The department shall

report to the attorney general, promptly and in detail, any

violation of law relating to insurance companies or the business

of insurance.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 82. SANCTIONS

INSURANCE CODE

TITLE 2. TEXAS DEPARTMENT OF INSURANCE

SUBTITLE B. DISCIPLINE AND ENFORCEMENT

CHAPTER 82. SANCTIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 82.001. DEFINITION. In this chapter, "authorization" means

a permit, license, certificate of authority, certificate of

registration, or other authorization issued or existing under the

commissioner's authority or this code.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 82.002. APPLICATION OF CHAPTER. (a) This chapter applies

to each company regulated by the commissioner, including:

(1) a domestic or foreign, stock or mutual, life, health, or

accident insurance company;

(2) a domestic or foreign, stock or mutual, fire or casualty

insurance company;

(3) a Mexican casualty company;

(4) a domestic or foreign Lloyd's plan insurer;

(5) a domestic or foreign reciprocal or interinsurance exchange;

(6) a domestic or foreign fraternal benefit society;

(7) a domestic or foreign title insurance company;

(8) an attorney's title insurance company;

(9) a stipulated premium insurance company;

(10) a nonprofit legal service corporation;

(11) a health maintenance organization;

(12) a statewide mutual assessment company;

(13) a local mutual aid association;

(14) a local mutual burial association;

(15) an association exempt under Section 887.102;

(16) a nonprofit hospital, medical, or dental service

corporation, including a company subject to Chapter 842;

(17) a county mutual insurance company; and

(18) a farm mutual insurance company.

(b) This chapter also applies to:

(1) an agent of an entity described by Subsection (a); and

(2) an individual or a corporation, association, partnership, or

other artificial person who:

(A) is engaged in the business of insurance;

(B) holds an authorization; or

(C) is regulated by the commissioner.

(c) The commissioner's authority under this chapter applies to

each form of authorization and each person or entity holding an

authorization.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1419, Sec. 18, eff.

June 1, 2003; Acts 2001, 77th Leg., ch. 1420, Sec. 11.002, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2B.010, eff. April 1, 2009.

Sec. 82.003. PROCEEDINGS UNDER OTHER LAW. The commissioner's

authority under this chapter is in addition to any other

authority to enforce a sanction, penalty, fine, forfeiture,

denial, suspension, or revocation otherwise authorized by law.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. IMPOSITION OF SANCTIONS

Sec. 82.051. CANCELLATION OR REVOCATION OF AUTHORIZATION. After

notice and opportunity for a hearing, the commissioner may cancel

or revoke an authorization if the holder of the authorization is

found to be in violation of, or to have failed to comply with,

this code or a rule of the commissioner.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 82.052. OTHER SANCTIONS. In addition to the cancellation

or revocation of an authorization under Section 82.051, the

commissioner may:

(1) suspend the authorization for a specified time not to exceed

one year;

(2) order the holder of the authorization to cease and desist

from:

(A) the activity determined to be in violation of this code or a

rule of the commissioner; or

(B) the failure to comply with this code or a rule of the

commissioner;

(3) direct the holder of the authorization to pay an

administrative penalty under Chapter 84;

(4) direct the holder of the authorization to make restitution

under Section 82.053; or

(5) take any combination of those actions.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 82.053. RESTITUTION. (a) The commissioner may direct the

holder of an authorization to make complete restitution to each

Texas resident, each Texas insured, and each entity operating in

this state that is harmed by a violation of, or failure to comply

with, this code or a rule of the commissioner.

(b) The holder of the authorization shall make the restitution

in the form and amount and within the period determined by the

commissioner.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 82.054. CANCELLATION ON FAILURE TO COMPLY. If it is found

after hearing that a holder of an authorization has failed to

comply with an order issued under Section 82.052, the

commissioner shall cancel each authorization held by the holder.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 82.055. INFORMAL DISPOSITION. (a) The commissioner may

informally dispose of a matter under this subchapter by consent

order, agreed settlement, stipulation, or default.

(b) An informal disposition may include a provision under which

the holder of the authorization agrees to a sanction under this

subchapter with the express reservation that:

(1) the holder does not admit a violation of this code or of a

rule; and

(2) the existence of a violation is in dispute.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 82.056. NOTICE TO OTHER STATES. The commissioner shall

give notice of an action taken under this subchapter to the

insurance commissioner or other similar officer of each state.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 83. EMERGENCY CEASE AND DESIST ORDERS

INSURANCE CODE

TITLE 2. TEXAS DEPARTMENT OF INSURANCE

SUBTITLE B. DISCIPLINE AND ENFORCEMENT

CHAPTER 83. EMERGENCY CEASE AND DESIST ORDERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 83.001. DEFINITIONS. In this chapter:

(1) "Authorized person" means an individual or entity described

by Section 83.002.

(2) "Emergency" means a sudden, urgent occurrence that requires

immediate action.

(3) "Unauthorized person" means an individual or a corporation,

association, partnership, or other artificial person who directly

or indirectly does an act of insurance business that is:

(A) described by Section 101.051 or 101.052; and

(B) not done in accordance with specific authorization of law.

(4) "Unfair act" means an unfair method of competition, an

unfair or deceptive act or practice, or an unfair claim

settlement practice as defined under Chapter 541 or 542 or a rule

adopted under either chapter.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1419, Sec. 19, eff.

June 1, 2003; Acts 2001, 77th Leg., ch. 1420, Sec. 11.003, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2B.011, eff. April 1, 2009.

Sec. 83.002. APPLICATION OF CHAPTER. (a) This chapter applies

to each company regulated by the commissioner, including:

(1) a domestic or foreign, stock or mutual, life, health, or

accident insurance company;

(2) a domestic or foreign, stock or mutual, fire or casualty

insurance company;

(3) a Mexican casualty company;

(4) a domestic or foreign Lloyd's plan insurer;

(5) a domestic or foreign reciprocal or interinsurance exchange;

(6) a domestic or foreign fraternal benefit society;

(7) a domestic or foreign title insurance company;

(8) an attorney's title insurance company;

(9) a stipulated premium insurance company;

(10) a nonprofit legal service corporation;

(11) a statewide mutual assessment company;

(12) a local mutual aid association;

(13) a local mutual burial association;

(14) an association exempt under Section 887.102;

(15) a nonprofit hospital, medical, or dental service

corporation, including a company subject to Chapter 842;

(16) a county mutual insurance company; and

(17) a farm mutual insurance company.

(b) This chapter also applies to:

(1) an agent of an entity described by Subsection (a); and

(2) an individual or a corporation, association, partnership, or

other artificial person who:

(A) is engaged in the business of insurance;

(B) holds a permit, certificate, registration, license, or other

authority under this code; or

(C) is regulated by the commissioner.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1419, Sec. 20, eff.

June 1, 2003; Acts 2001, 77th Leg., ch. 1420, Sec. 11.004, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2B.012, eff. April 1, 2009.

Sec. 83.003. RULES. The commissioner may adopt reasonable rules

to implement this chapter, including rules that provide, to the

extent possible, uniformity of procedures between this state and

other states, the United States, or the National Association of

Insurance Commissioners.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 83.004. PROCEEDINGS UNDER OTHER LAW. The commissioner may

proceed solely under this chapter or under this chapter in

conjunction with other applicable law.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. ISSUANCE OF ORDERS

Sec. 83.051. AUTHORITY OF COMMISSIONER TO ISSUE ORDER. (a) The

commissioner ex parte may issue an emergency cease and desist

order if:

(1) the commissioner believes that:

(A) an authorized person engaging in the business of insurance

is:

(i) committing an unfair act; or

(ii) in a hazardous condition or a hazardous financial condition

under Section 843.406 or Subchapter A, Chapter 404, as determined

by the commissioner; or

(B) an unauthorized person:

(i) is engaging in the business of insurance in violation of

Chapter 101 or in violation of a rule adopted under that chapter;

or

(ii) is engaging in the business of insurance in violation of

Chapter 101 and is committing an unfair act; and

(2) it appears to the commissioner that the alleged conduct:

(A) is fraudulent;

(B) is hazardous or creates an immediate danger to the public

safety; or

(C) is causing or can be reasonably expected to cause public

injury that:

(i) is likely to occur at any moment;

(ii) is incapable of being repaired or rectified; and

(iii) has or is likely to have influence or effect.

(b) An order is final on the 31st day after the date it is

received, unless the affected person requests a hearing under

Section 83.053.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2B.013, eff. April 1, 2009.

Sec. 83.052. NOTICE. (a) On issuance of an order under Section

83.051, the commissioner shall serve on the affected person an

order that:

(1) contains a statement of the charges; and

(2) requires the person immediately to cease and desist from the

acts, methods, or practices stated in the order.

(b) The commissioner shall serve the order by registered or

certified mail, return receipt requested, to the affected

person's last known address.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 83.053. REQUEST FOR HEARING. (a) A person affected by an

order is entitled to request a hearing to contest the order.

(b) The affected person must request the hearing not later than

the 30th day after the date on which the person receives the

order required by Section 83.052.

(c) A request to contest an order must:

(1) be in writing;

(2) be directed to the commissioner; and

(3) state the grounds for the request to set aside or modify the

order.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 83.054. HEARING. (a) On receiving a request for a hearing

under Section 83.053, the commissioner shall serve notice of the

time and place of the hearing.

(b) The hearing is subject to the procedures for contested cases

under Chapter 2001, Government Code. The hearing must be held not

later than the 10th day after the date the commissioner receives

the request for a hearing unless the parties mutually agree to a

later hearing date.

(c) At the hearing, the person requesting the hearing is

entitled to show cause why the order should not be affirmed.

(d) Following receipt of the proposal for decision from the

State Office of Administrative Hearings regarding the hearing,

the commissioner shall affirm, modify, or set aside in whole or

in part the order.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 83.055. EFFECT OF ORDER PENDING HEARING. Pending a hearing

under this subchapter, an order continues in effect unless the

order is stayed by the commissioner.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. ENFORCEMENT

Sec. 83.101. AUTHORITY OF COMMISSIONER. If the commissioner

reasonably believes that a person has violated an order issued

under this chapter, the commissioner may:

(1) initiate proceedings under this subchapter to impose an

administrative penalty or direct restitution;

(2) refer the matter to the attorney general for enforcement;

(3) initiate a proceeding to revoke the person's certificate of

authority; or

(4) pursue another action the commissioner considers appropriate

under applicable law.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 83.102. DETERMINATION OF VIOLATION. In determining whether

an order has been violated, the commissioner shall consider the

maintenance of procedures reasonably adopted to ensure compliance

with the order.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 83.103. HEARING ON ADMINISTRATIVE PENALTY. (a) If the

commissioner pursues action to impose an administrative penalty

under Section 83.101(1), the commissioner shall serve on the

person notice of the time and place of a hearing to be held not

earlier than the 21st day after the date the notice is received.

(b) The notice must contain a statement of the facts or conduct

alleged to violate the order.

(c) The commissioner shall serve the notice by registered or

certified mail, return receipt requested, to the person's last

known address.

(d) The hearing is subject to the procedures for contested cases

under Chapter 2001, Government Code.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 83.104. IMPOSITION OF ADMINISTRATIVE PENALTY; RESTITUTION.

(a) After a hearing, if the commissioner determines that an

order has been violated, the commissioner may:

(1) impose an administrative penalty of $25,000 for each act of

violation;

(2) direct the person against whom the order was issued to make

complete restitution to each Texas resident, Texas insured, and

entity operating in this state that is harmed by the violation;

or

(3) impose the penalty and direct restitution.

(b) A person directed to make restitution shall make the

restitution in the form and amount and within the period

determined by the commissioner.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 83.105. FAILURE TO PAY PENALTY. If a person fails to pay a

penalty assessed under this subchapter, the commissioner may:

(1) refer the matter to the attorney general for enforcement; or

(2) cancel or revoke any permit, license, certificate of

authority, certificate of registration, or other authorization

issued under this code as provided by Chapter 82.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER D. JUDICIAL REVIEW; JUDICIAL ACTION

Sec. 83.151. APPEAL. A person affected by an order of the

commissioner under Section 83.051 or 83.104 may appeal the order

by filing suit in a district court in Travis County not later

than the 20th day after the date of the order.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 83.152. EFFECT OF PETITION ON ORDER OR RELATED DECISION. A

petition for appeal filed under Section 83.151 does not stay or

vacate an order or a decision made under Subchapter B unless the

court, after hearing, issues an order that specifically stays or

vacates the order or decision.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 83.153. JUDICIAL ACTION FOR ENFORCEMENT OF ORDER;

ATTORNEY'S FEES. The department may recover reasonable

attorney's fees if judicial action is necessary to enforce an

order issued under Section 83.051 or 83.104.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 84. ADMINISTRATIVE PENALTIES

INSURANCE CODE

TITLE 2. TEXAS DEPARTMENT OF INSURANCE

SUBTITLE B. DISCIPLINE AND ENFORCEMENT

CHAPTER 84. ADMINISTRATIVE PENALTIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 84.001. DEFINITION. In this chapter, "person" means an

individual, corporation, trust, partnership, association, or any

other legal entity.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 84.002. APPLICATION OF CHAPTER TO ADMINISTRATIVE PENALTY.

(a) This chapter applies to each monetary penalty the department

or commissioner imposes under this code or another insurance law

of this state.

(b) For purposes of this chapter, each of the monetary penalties

is an administrative penalty.

(c) This chapter applies to a monetary penalty the department or

the commissioner of workers' compensation imposes under Title 5,

Labor Code, only as provided by that title.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 6.059, eff. September 1, 2005.

Sec. 84.003. APPLICATION OF ADMINISTRATIVE PROCEDURE ACT. A

proceeding under this chapter is subject to Chapter 2001,

Government Code.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 84.004. RULEMAKING AUTHORITY. (a) The commissioner may

adopt and enforce reasonable rules that the commissioner

determines necessary to accomplish the purposes of this chapter.

(b) The commissioner may establish by rule the amount of an

administrative penalty to be imposed under Section 84.022 for a

specific violation.

(c) The existence or absence of a rule adopted under this

chapter does not limit the commissioner's authority to take any

action authorized by law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1029, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. IMPOSITION OF ADMINISTRATIVE PENALTY

Sec. 84.021. IMPOSITION OF PENALTY. The commissioner may impose

an administrative penalty on a person licensed or regulated under

this code or another insurance law of this state who violates:

(1) this code;

(2) another insurance law of this state; or

(3) a rule or order adopted under this code or another insurance

law of this state.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 84.022. PENALTY AMOUNT. (a) The penalty for a violation

may not exceed $25,000, unless a greater or lesser penalty is

specified by this code or another insurance law of this state.

(b) The amount of the penalty shall be based on:

(1) the seriousness of the violation, including:

(A) the nature, circumstances, extent, and gravity of the

violation; and

(B) the hazard or potential hazard created to the health,

safety, or economic welfare of the public;

(2) the economic harm to the public interest or public

confidence caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts to correct the violation;

(6) whether the violation was intentional; and

(7) any other matter that justice may require.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. PROCEDURAL REQUIREMENTS

Sec. 84.041. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a)

If the department determines that a violation has occurred, the

department may issue to the commissioner a report that states the

facts on which the determination is based and the department's

recommendation on the imposition of an administrative penalty,

including a recommendation on the amount of the penalty.

(b) Not later than the 14th day after the date the report is

issued, the department shall give written notice of the report to

the affected person. The notice may be given by certified mail.

The notice must:

(1) include:

(A) a brief summary of the alleged violation; and

(B) a statement of the amount of the recommended penalty; and

(2) inform the person that the person has a right to a hearing

on the occurrence of the violation, the amount of the penalty, or

both the occurrence of the violation and the amount of the

penalty.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 84.042. PENALTY TO BE PAID OR HEARING REQUESTED. (a) Not

later than the 20th day after the date the person receives the

notice, the person, in writing, may:

(1) accept the department's determination and recommended

administrative penalty; or

(2) request a hearing on the occurrence of the violation, the

amount of the penalty, or both the occurrence of the violation

and the amount of the penalty.

(b) If the person accepts the department's determination and

recommended penalty, the commissioner by order shall approve the

determination and require the person to pay the recommended

penalty.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 84.043. HEARING AND DECISION. (a) If the person requests

a hearing or fails to respond in a timely manner to the notice,

the department shall set a hearing and give notice of the hearing

to the person.

(b) An administrative law judge of the State Office of

Administrative Hearings shall conduct the hearing.

(c) The administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the commissioner a

proposal for a decision about the occurrence of the violation and

the amount of a proposed administrative penalty.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 84.044. DECISION BY COMMISSIONER. (a) Based on the

findings of fact, conclusions of law, and proposal for decision,

the commissioner by order may:

(1) find that a violation occurred and impose an administrative

penalty; or

(2) find that a violation did not occur.

(b) The notice of the commissioner's order must include a

statement of the right of the person to judicial review of the

order.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 84.045. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. Not

later than the 30th day after the date the commissioner's order

becomes final, the person shall:

(1) pay the administrative penalty; or

(2) file a petition for judicial review contesting the

occurrence of the violation or the amount of the penalty, or

both, and either pay or not pay the penalty.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 84.046. STAY OF ENFORCEMENT OF PENALTY. (a) A person who

files a petition for judicial review without paying the

administrative penalty may, within the 30-day period prescribed

by Section 84.045:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving the court a supersedeas bond approved by the court

that:

(i) is for the amount of the penalty; and

(ii) is effective until all judicial review of the board's order

is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court an affidavit stating that the person

is financially unable to pay the penalty and is financially

unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the commissioner by

certified mail.

(b) If the commissioner receives a copy of an affidavit under

Subsection (a)(2), the commissioner may file with the court, not

later than the fifth day after the date the copy is received, a

contest to the affidavit. The court shall hold a hearing on the

facts alleged in the affidavit as soon as practicable and shall

stay the enforcement of the penalty on finding that the alleged

facts are true. The person who files an affidavit has the burden

of proving that the person is financially unable to pay the

penalty and to give a supersedeas bond.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 84.047. COLLECTION OF PENALTY. If the person does not pay

the administrative penalty and the enforcement of the penalty is

not stayed, the commissioner may refer the matter to the attorney

general for collection of the penalty.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 84.048. STANDARD OF JUDICIAL REVIEW. The order of the

commissioner is subject to judicial review under the substantial

evidence rule.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 84.049. DECISION BY COURT. (a) If the court sustains the

finding that a violation occurred, the court may uphold or reduce

the amount of the administrative penalty and order the person to

pay the full or reduced amount of the penalty.

(b) If the court does not sustain the finding that a violation

occurred, the court shall order that a penalty is not owed.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 84.050. REMITTANCE OF PENALTY AND INTEREST. (a) If the

person paid the administrative penalty and if the amount of the

penalty is reduced or the penalty is not upheld by the court, the

court shall order, when the judgment becomes final, that the

appropriate amount plus accrued interest be remitted to the

person.

(b) The interest accrues at the rate charged on loans to

depository institutions by the New York Federal Reserve Bank.

(c) The interest shall be paid for the period beginning on the

date the penalty is paid and ending on the date the penalty is

remitted.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 84.051. RELEASE OF BOND. (a) If the person gave a

supersedeas bond and if the administrative penalty is not upheld

by the court, the court shall order, when the judgment becomes

final, the release of the bond.

(b) If the person gave a supersedeas bond and if the amount of

the penalty is reduced, the court shall order the release of the

bond after the person pays the reduced amount.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 85. GENERAL CRIMINAL ENFORCEMENT

INSURANCE CODE

TITLE 2. TEXAS DEPARTMENT OF INSURANCE

SUBTITLE B. DISCIPLINE AND ENFORCEMENT

CHAPTER 85. GENERAL CRIMINAL ENFORCEMENT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 85.001. VIOLATION OF CERTAIN LAWS FOR WHICH PUNISHMENT IS

NOT PROVIDED; OFFENSE. (a) A person commits an offense if the

person violates a law of this state regulating the business of

life, fire, or marine insurance.

(b) Unless another penalty is provided by law, an offense under

this section is a misdemeanor punishable by a fine of not less

than $500 or more than $1,000.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. PROSECUTION OF OFFENSES

Sec. 85.051. VENUE FOR PROSECUTION. (a) A person who violates

the Penal Code or a penal provision of this code while engaged in

the business of insurance may be prosecuted in:

(1) Travis County; or

(2) a county in which prosecution is authorized under the Code

of Criminal Procedure.

(b) A law limiting regulation by the department under this code

or another insurance law of this state does not restrict the

application of this section.

(c) This section controls if there is a conflict or ambiguity

between this section and another provision of this code or

another insurance law of this state.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 85.052. ELECTION OF PROSECUTION. A person who commits an

offense under this code may be prosecuted under this code or any

other law of this state under which the person may be prosecuted.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 86. REVOCATION OR MODIFICATION OF CERTIFICATE OF AUTHORITY; AUTHORITY TO BRING CERTAIN ACTIONS

INSURANCE CODE

TITLE 2. TEXAS DEPARTMENT OF INSURANCE

SUBTITLE B. DISCIPLINE AND ENFORCEMENT

CHAPTER 86. REVOCATION OR MODIFICATION OF CERTIFICATE OF

AUTHORITY; AUTHORITY TO BRING CERTAIN ACTIONS

SUBCHAPTER A. REVOCATION OR MODIFICATION OF CERTIFICATE

OF AUTHORITY

Sec. 86.001. AUTHORITY TO REVOKE OR MODIFY CERTIFICATE OF

AUTHORITY. The commissioner may revoke or modify a certificate

of authority if a condition or requirement prescribed by law for

granting the certificate is no longer satisfied.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 12, eff. April 1, 2007.

Sec. 86.002. NOTICE OF INTENT TO REVOKE OR MODIFY CERTIFICATE OF

AUTHORITY. (a) The commissioner must notify an insurance

carrier in writing of the commissioner's intent to revoke or

modify the carrier's certificate of authority.

(b) The commissioner must provide the notice not later than the

10th day before the date the revocation or modification is to

occur.

(c) The commissioner must specifically state in the notice the

reason for the action.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 12, eff. April 1, 2007.

SUBCHAPTER B. AUTHORITY TO BRING CERTAIN ACTIONS

Sec. 86.051. AUTHORITY TO BRING ACTION FOR OR PROSECUTE

VIOLATION OF LAW. The department, through the attorney general

or an attorney designated by the attorney general, may institute

an action relating to or initiate a prosecution for a violation

of a law of this state relating to insurance.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 12, eff. April 1, 2007.

Sec. 86.052. AUTHORITY TO BRING ACTION TO CLOSE AFFAIRS OR

RESTRAIN BUSINESS OF DOMESTIC INSURANCE COMPANY. Only the

department may bring an action to:

(1) close the affairs of an insurance company organized under

the laws of this state; or

(2) enjoin, restrain, or interfere with the prosecution of the

business of an insurance company organized under the laws of this

state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 12, eff. April 1, 2007.



CHAPTER 101. UNAUTHORIZED INSURANCE

INSURANCE CODE

TITLE 2. TEXAS DEPARTMENT OF INSURANCE

SUBTITLE B. DISCIPLINE AND ENFORCEMENT

CHAPTER 101. UNAUTHORIZED INSURANCE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 101.001. STATE POLICY AND PURPOSE. (a) It is a state

concern that many residents of this state hold insurance policies

issued by persons or insurers who are not authorized to do

insurance business in this state and who are not qualified as

eligible surplus lines insurers under Chapter 981. These

residents face often insurmountable obstacles in asserting legal

rights under the policies in foreign forums under unfamiliar laws

and rules of practice.

(b) It is the policy of this state to protect residents against

acts by a person or insurer who is not authorized to do insurance

business in this state by:

(1) maintaining fair and honest insurance markets;

(2) protecting the premium tax revenues of this state;

(3) protecting authorized persons and insurers, who are subject

to strict regulation, from unfair competition by unauthorized

persons and insurers; and

(4) protecting against evasion of the insurance regulatory laws

of this state.

(c) The purpose of this chapter is to subject certain insurers

and persons to the jurisdiction of:

(1) the commissioner and proceedings before the commissioner;

and

(2) the courts of this state in suits by or on behalf of the

state or an insured or beneficiary under an insurance contract.

(d) It is also a concern that this state not become a safe

harbor for persons or insurers engaged in the unauthorized

business of insurance in this state, regardless of whether the

insureds or other persons affected by the unauthorized business

of insurance are residents of this state.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 671, Sec. 1, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1419, Sec. 0, 21, eff.

June 1, 2003; Acts 2001, 77th Leg., ch. 1420, Sec. 11.005, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2B.014, eff. April 1, 2009.

Sec. 101.002. DEFINITIONS. In this chapter:

(1) "Insurer" includes:

(A) a corporation, association, partnership, or individual

engaged as a principal in the business of insurance;

(B) an interinsurance exchange or mutual benefit society; or

(C) an insurance exchange or syndicate.

(2) "Unfair act" means an unfair method of competition or an

unfair or deceptive act or practice as defined under Chapter 541

or a rule adopted under that chapter.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2B.015, eff. April 1, 2009.

Sec. 101.003. INSURANCE EXCHANGES AND SYNDICATES; RULES. The

commissioner shall adopt rules defining insurance exchanges and

syndicates that are insurers for purposes of Section 101.002.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 101.004. UNCONSTITUTIONAL APPLICATION PROHIBITED; NOTICE TO

COMMISSIONER. (a) Subject to Subsection (b), this chapter does

not apply to an insurer or other person to whom, under the

constitution or statutes of the United States or the constitution

of this state, it may not apply.

(b) Before commencing operations, an insurer or other person

claiming an exemption described by Subsection (a) must file with

the commissioner:

(1) notice of the claim; and

(2) documents supporting the claim.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. BUSINESS OF INSURANCE; EXCEPTIONS

Sec. 101.051. CONDUCT THAT CONSTITUTES THE BUSINESS OF

INSURANCE. (a) In this section, "medical expense" includes

surgical, chiropractic, physical therapy, speech pathology,

audiology, professional mental health, dental, hospital, or

optometric expenses.

(b) The following acts in this state constitute the business of

insurance in this state:

(1) making or proposing to make, as an insurer, an insurance

contract;

(2) making or proposing to make, as guarantor or surety, a

guaranty or suretyship contract as a vocation and not merely

incidental to another legitimate business or activity of the

guarantor or surety;

(3) taking or receiving an insurance application;

(4) receiving or collecting any consideration for insurance,

including:

(A) a premium;

(B) a commission;

(C) a membership fee;

(D) an assessment; or

(E) dues;

(5) issuing or delivering an insurance contract to:

(A) a resident of this state; or

(B) a person authorized to do business in this state;

(6) directly or indirectly acting as an agent for or otherwise

representing or assisting an insurer or person in:

(A) soliciting, negotiating, procuring, or effectuating

insurance or a renewal of insurance;

(B) disseminating information relating to coverage or rates;

(C) forwarding an insurance application;

(D) delivering an insurance policy or contract;

(E) inspecting a risk;

(F) setting a rate;

(G) investigating or adjusting a claim or loss;

(H) transacting a matter after the effectuation of the contract

that arises out of the contract; or

(I) representing or assisting an insurer or person in any other

manner in the transaction of insurance with respect to a subject

of insurance that is resident, located, or to be performed in

this state;

(7) contracting to provide in this state indemnification or

expense reimbursement for a medical expense by direct payment,

reimbursement, or otherwise to a person domiciled in this state

or for a risk located in this state, whether as an insurer,

agent, administrator, trust, or funding mechanism or by another

method;

(8) doing any kind of insurance business specifically recognized

as constituting insurance business within the meaning of statutes

relating to insurance;

(9) doing or proposing to do any insurance business that is in

substance equivalent to conduct described by Subdivisions (1)-(8)

in a manner designed to evade statutes relating to insurance; or

(10) any other transaction of business in this state by an

insurer.

(c) An act described by Subsection (b) by an unlicensed or

unauthorized person or insurer that occurs in this state and that

affects a person in another state or jurisdiction constitutes the

business of insurance in this state.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 671, Sec. 2, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1419, Sec. 22, eff. June

1, 2003; Acts 2001, 77th Leg., ch. 1420, Sec. 11.006, eff. Sept.

1, 2001.

Sec. 101.052. ADVERTISING RELATING TO MEDICARE SUPPLEMENT

BENEFIT PLANS. With respect to a Medicare supplement benefit

plan authorized under Chapter 1652, the business of insurance in

this state includes using, creating, publishing, mailing, or

disseminating in this state an advertisement relating to an act

that constitutes the business of insurance under Section 101.051

unless the advertisement is used, created, published, mailed, or

disseminated on behalf of an insurer or person who:

(1) is authorized under this code to engage in the business of

insurance in this state;

(2) has actual knowledge of the content of the advertisement;

(3) has authorized the advertisement to be used, created,

published, mailed, or disseminated on that insurer's or person's

behalf; and

(4) is clearly identified by name in the advertisement as the

sponsor of the advertisement.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1419, Sec. 23, eff.

June 1, 2003; Acts 2001, 77th Leg., ch. 1420, Sec. 11.007, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2B.016, eff. April 1, 2009.

Sec. 101.053. APPLICATION OF SUBCHAPTER. (a) Sections 101.051

and 101.052 apply to an act whether performed by mail or

otherwise. Venue for an act performed by mail is at the place

where the matter transmitted by mail is delivered and takes

effect.

(b) Sections 101.051 and 101.052 do not apply to:

(1) the lawful transaction of surplus lines insurance under

Chapter 981;

(2) the lawful transaction of reinsurance by insurers;

(3) a transaction in this state that:

(A) involves a policy that:

(i) is lawfully solicited, written, and delivered outside this

state; and

(ii) covers, at the time the policy is issued, only subjects of

insurance that are not resident, located, or expressly to be

performed in this state; and

(B) takes place after the policy is issued;

(4) a transaction:

(A) that involves an insurance contract independently procured

by the insured from an insurance company not authorized to do

insurance business in this state through negotiations occurring

entirely outside this state;

(B) that is reported; and

(C) on which premium tax is paid in accordance with Chapter 226;

(5) a transaction in this state that:

(A) involves group life, health, or accident insurance, other

than credit insurance, and group annuities in which the master

policy for the group was lawfully issued and delivered in a state

in which the insurer or person was authorized to do insurance

business; and

(B) is authorized by a statute of this state;

(6) an activity in this state by or on the sole behalf of a

nonadmitted captive insurance company that insures solely:

(A) directors' and officers' liability insurance for the

directors and officers of the company's parent and affiliated

companies;

(B) the risks of the company's parent and affiliated companies;

or

(C) both the individuals and entities described by Paragraphs

(A) and (B);

(7) the issuance of a qualified charitable gift annuity under

Chapter 102; or

(8) a lawful transaction by a servicing company of the Texas

workers' compensation employers' rejected risk fund under Section

4.08, Article 5.76-2, as that article existed before its repeal.

(c) Subsection (b)(6) does not exempt an insured or insurer from

the payment of an applicable tax on premium or from another

applicable provision of this code.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 411, Sec. 1, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1419, Sec. 24,, eff.

June 1, 2003; Acts 2001, 77th Leg., ch. 1420, Sec. 11.008, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 209, Sec. 9, eff. Oct.

1, 2003; Acts 2003, 78th Leg., ch. 1274, Sec. 13, eff. April 1,

2005.

Sec. 101.054. EXCEPTION; FULL-TIME SALARIED EMPLOYEE. Section

101.051(b)(6) does not prohibit a full-time salaried employee of

a corporate insured from acting as an insurance manager or buyer

in placing insurance on behalf of:

(1) the employee's employer; or

(2) a parent or affiliated company of the employer.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 101.055. EXCEPTION; CERTAIN ENTITIES THAT REIMBURSE MEDICAL

EXPENSES. (a) Section 101.051(b)(7) does not apply to:

(1) a program otherwise authorized by law that is established:

(A) by a political subdivision of this state;

(B) by a state agency; or

(C) under Chapter 791, Government Code; or

(2) a multiple employer welfare arrangement that is fully

insured as defined by 29 U.S.C. Section 1144(b)(6).

(b) Notwithstanding Subsection (a)(2), the commissioner may

apply a law regulating the business of insurance to a multiple

employer welfare arrangement described by that subdivision to the

extent that the law provides:

(1) standards requiring the maintenance of specified levels of

contributions that the plan, or a trust established under the

plan, must meet to be considered able to pay benefits in full

when due; and

(2) provisions to enforce the standards described by Subdivision

(1).

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. PROHIBITION; ENFORCEMENT

Sec. 101.101. DEFINITION. In this subchapter, "person" means an

individual or entity that is a person for purposes of Section

541.002.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2B.017, eff. April 1, 2009.

Sec. 101.102. UNAUTHORIZED INSURANCE PROHIBITED. (a) A person,

including an insurer, may not directly or indirectly do an act

that constitutes the business of insurance under this chapter

except as authorized by statute.

(b) With respect to insurance of a subject that is resident,

located, or to be performed in this state, this section does not

prohibit an act performed outside this state, including the

collection of premiums, by a person, including an insurer,

authorized to do business in this state if the transaction and

insurance contract otherwise comply with statute.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 101.103. POWERS OF COMMISSIONER; REMEDIES FOR CERTAIN

CONDUCT. (a) If the commissioner has reason to believe a

person, including an insurer, has violated or is threatening to

violate this chapter or Chapter 226 or a rule adopted under this

chapter or Chapter 226, or that a person, including an insurer,

violating this chapter or Chapter 226 has engaged in or is

threatening to engage in an unfair act, the commissioner may:

(1) issue a cease and desist order under Subchapter D;

(2) seek injunctive relief under Section 101.105;

(3) request the attorney general to recover a civil penalty

under Section 101.105; or

(4) take any combination of those actions.

(b) This section does not limit the department to the remedies

specified in this section. The department and this state may

choose at any time, without regard to prior proceedings under

this section, any available remedy or action to immediately stop

or enjoin a person from engaging in the business of insurance

without statutory authorization.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1274, Sec. 14, eff.

April 1, 2005.

Sec. 101.104. REQUEST FOR INFORMATION. If the commissioner has

reason to believe that a person, including an insurer, is

performing an act described by Section 101.051 or 101.052, the

person shall immediately provide to the commissioner, on written

request of the commissioner, information relating to that act.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 101.105. CIVIL PENALTY; INJUNCTIVE RELIEF. (a) A person

or entity, including an insurer, that violates this chapter or

Chapter 226 is subject to a civil penalty of not more than

$10,000 for each act of violation and for each day of violation.

(b) The commissioner may request that the attorney general

institute a civil suit in a district court in Travis County for

injunctive relief to restrain a person or entity, including an

insurer, from continuing a violation or threat of violation

described by Section 101.103(a). On application for injunctive

relief and a finding that a person or entity, including an

insurer, is violating or threatening to violate this chapter or

Chapter 226, the district court shall grant the injunctive relief

and issue an injunction without bond.

(c) On request by the commissioner, the attorney general shall

institute and conduct a civil suit in the name of the state for

injunctive relief, to recover a civil penalty, or for both

injunctive relief and a civil penalty, as authorized under this

subchapter.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1274, Sec. 15, eff.

April 1, 2005.

Sec. 101.106. CRIMINAL PENALTY. (a) A person, including an

insurer, who intentionally, knowingly, or recklessly violates

Section 101.102 commits an offense.

(b) An offense under this section is a felony of the third

degree.

(c) It is a defense to prosecution under this section that

Section 101.051 or 101.052, as applicable, by its terms does not

apply to the person charged.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

819, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. CEASE AND DESIST ORDERS

Sec. 101.151. POWERS OF COMMISSIONER; NOTICE OF HEARING. (a)

The commissioner may set a hearing on whether to issue a cease

and desist order under Section 101.153 if the commissioner has

reason to believe that:

(1) an insurer or person has violated or is threatening to

violate this chapter or a rule adopted under this chapter; or

(2) an insurer or person acting in violation of this chapter has

engaged in or is threatening to engage in an unfair act.

(b) The commissioner shall serve on the insurer or person a

statement of charges and a notice of hearing in the form provided

by Section 2001.052, Government Code, and applicable rules of the

commissioner.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1419, Sec. 25, eff.

June 1, 2003; Acts 2001, 77th Leg., ch. 1420, Sec. 11.009, eff.

Sept. 1, 2001.

Sec. 101.152. HEARING. (a) Except as agreed by the parties

with prior written approval of the commissioner, a hearing under

this subchapter must be held not earlier than the fifth day or

later than the 30th day after the date of service of the

statement and notice required under Section 101.151.

(b) The hearing shall be conducted in the manner provided for a

contested case under Chapter 2001, Government Code, and the

commissioner's rules.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 101.153. CEASE AND DESIST ORDER. After a hearing held

under this subchapter, the commissioner may issue against the

insurer or person charged with a violation an order that requires

that the insurer or person immediately cease and desist from the

violation.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1419, Sec. 26, eff.

June 1, 2003; Acts 2001, 77th Leg., ch. 1420, Sec. 11.010, eff.

Sept. 1, 2001.

Sec. 101.154. ENFORCEMENT; REFERRAL TO ATTORNEY GENERAL. The

commissioner may refer the matter to the attorney general for

enforcement if the commissioner has reason to believe that an

insurer or person has:

(1) violated a cease and desist order issued under this

subchapter; or

(2) failed to pay an assessed penalty.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1419, Sec. 27, eff.

June 1, 2003; Acts 2001, 77th Leg., ch. 1420, Sec. 11.011, eff.

Sept. 1, 2001.

Sec. 101.155. EFFECT OF PRIOR PROCEEDINGS. The commissioner and

department may proceed under this chapter or any other applicable

law without regard to prior proceedings.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 101.156. RULES. The commissioner may adopt reasonable

rules necessary to implement this subchapter.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER E. INSURANCE CONTRACTS WITH UNAUTHORIZED INSURERS

Sec. 101.201. VALIDITY OF INSURANCE CONTRACTS. (a) An

insurance contract effective in this state and entered into by an

unauthorized insurer is unenforceable by the insurer. A person

who in any manner assisted directly or indirectly in the

procurement of the contract is liable to the insured for the full

amount of a claim or loss under the terms of the contract if the

unauthorized insurer fails to pay the claim or loss.

(b) This section does not apply to insurance procured by a

licensed surplus lines agent from an eligible surplus lines

insurer as defined by Chapter 981 and independently procured

contracts of insurance, as described in Section 101.053(b)(4),

that are reported and on which premium tax is paid in accordance

with Chapter 225 or 226.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 11.012,

eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1274, Sec. 16, eff.

April 1, 2005.

Sec. 101.202. ATTORNEY'S FEES. (a) In an action against an

unauthorized insurer or unauthorized person on a contract of

insurance issued or delivered in this state to a resident of this

state or to a corporation authorized to do business in this

state, the court may award to the plaintiff a reasonable

attorney's fee if:

(1) the insurer or person failed, for at least 30 days after a

demand made before the commencement of the action, to make

payment under the contract's terms; and

(2) the failure to make the payment was vexatious and without

reasonable cause.

(b) An insurer's or person's failure to defend an action

described by Subsection (a) is prima facie evidence that the

failure to make payment was vexatious and without reasonable

cause.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1419, Sec. 28, eff.

June 1, 2003; Acts 2001, 77th Leg., ch. 1420, Sec. 11.013, eff.

Sept. 1, 2001.

Sec. 101.203. INVESTIGATION AND DISCLOSURE. (a) If the

commissioner has reason to believe that insurance has been

effectuated by or for a person in this state with an unauthorized

insurer, the commissioner shall in writing order the person to:

(1) produce for examination all insurance contracts and other

documents evidencing insurance with both authorized and

unauthorized insurers; and

(2) disclose to the commissioner:

(A) the amount of insurance;

(B) the name and address of each insurer;

(C) the gross amount of premiums paid or to be paid; and

(D) the name and address of each person assisting in the

solicitation, negotiation, or effectuation of the insurance.

(b) A person who fails to comply with a written order under

Subsection (a) before the 31st day after the date of the order or

who wilfully makes a disclosure that is untrue, deceptive, or

misleading shall forfeit:

(1) $50; and

(2) an additional $50 for each day the person continues to fail

to comply after expiration of the 30-day period.

(c) This section does not apply to:

(1) a transaction in this state that:

(A) involves a policy that:

(i) is lawfully solicited, negotiated, written, and delivered

outside this state; and

(ii) covers, at the time the policy is issued, only subjects of

insurance that are not resident, located, or expressly to be

performed in this state; and

(B) takes place after the policy is issued; or

(2) surplus lines insurance procured through eligible surplus

lines insurers as defined by Section 981.002.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2B.018, eff. April 1, 2009.

SUBCHAPTER G. REPORTING OF UNAUTHORIZED INSURANCE

Sec. 101.301. REPORTING REQUIRED. (a) A person investigating

or adjusting a loss or claim on a subject of insurance in this

state shall immediately report to the department an insurance

policy or contract that has been entered into by an insurer that

is not authorized to transact the insurance in this state.

(b) This section does not apply to:

(1) a transaction described by Section 101.053(b)(4); or

(2) surplus lines insurance procured through eligible surplus

lines insurers as defined by Section 981.002.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2B.019, eff. April 1, 2009.

SUBCHAPTER H. CERTAIN PROCEEDINGS; BOND REQUIREMENTS

Sec. 101.351. DEFINITIONS. (a) In this subchapter, "court

proceeding" includes an action or suit.

(b) The definition of "state" assigned by Section 311. 005,

Government Code, does not apply in this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 29, eff. June 1,

2003.

Sec. 101.352. APPLICABILITY. This subchapter applies only to a

court or administrative proceeding against an unauthorized person

or insurer in which the person or insurer was served under

Section 804.107.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 29, eff. June 1,

2003.

Sec. 101.353. BOND REQUIREMENT FOR COURT PROCEEDING. (a)

Except as provided by Subsection (c), before an unauthorized

person or insurer may file a pleading in a court proceeding to

which this subchapter applies, the person or insurer must deposit

cash or securities or file a bond with good and sufficient

sureties approved by the court in an amount determined by the

court as sufficient to pay any final judgment that may be

rendered in the proceeding.

(b) An unauthorized person or insurer must file the deposit

required by this section with the clerk of the court in which the

proceeding is pending.

(c) The court may issue an order waiving the deposit or bond

required by this section if the unauthorized person or insurer

demonstrates to the court's satisfaction that the person or

insurer maintains sufficient available funds or securities in a

state in the United States, in trust or otherwise, to satisfy any

final judgment that may be rendered in the proceeding.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 29, eff. June 1,

2003.

Sec. 101.354. BOND REQUIREMENT FOR ADMINISTRATIVE PROCEEDING.

(a) Except as provided by Subsection (c), before an unauthorized

person or insurer may file a pleading in an administrative

proceeding of the department to which this subchapter applies,

the person or insurer must, if required by statute, deposit cash

or securities or file a bond with good and sufficient sureties

approved by the commissioner in an amount determined by the

commissioner as sufficient to pay any final order that may be

entered in the proceeding.

(b) An unauthorized person or insurer must file the deposit

required by this section with the chief clerk of the department.

(c) The commissioner may issue an order waiving the deposit or

bond required by this section if the unauthorized person or

insurer demonstrates to the commissioner's satisfaction that the

person or insurer maintains sufficient available funds or

securities in a state in the United States, in trust or

otherwise, to satisfy any final order that may be entered in the

proceeding.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 29, eff. June 1,

2003.

Sec. 101.355. POSTPONEMENT. A court or the commissioner may

order any postponement necessary to afford an unauthorized person

or insurer a reasonable opportunity to:

(1) comply with Section 101.353 or 101.354, as appropriate; and

(2) defend that court or administrative proceeding.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 29, eff. June 1,

2003.

Sec. 101.356. MOTION TO QUASH. Sections 101.353 and 101.354 do

not prevent an unauthorized person or insurer from filing a

motion to quash a writ or to set aside service made under Section

804.107 on the ground that the person or insurer has not engaged

in the business of insurance as described by Section 101.051.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 29, eff. June 1,

2003.



CHAPTER 102. CHARITABLE GIFT ANNUITIES

INSURANCE CODE

TITLE 2. TEXAS DEPARTMENT OF INSURANCE

SUBTITLE B. DISCIPLINE AND ENFORCEMENT

CHAPTER 102. CHARITABLE GIFT ANNUITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 102.001. DEFINITIONS. In this chapter:

(1) "Charitable gift annuity" means an annuity:

(A) that is payable over the lives of one or two individuals;

(B) that is made in return for the transfer of cash or other

property to a charitable organization; and

(C) the actuarial value of which is less than the value of the

cash or other property transferred, with the difference in those

values being a charitable deduction for federal tax purposes.

(2) "Charitable organization" means an entity described by:

(A) Section 501(c)(3), Internal Revenue Code of 1986; or

(B) Section 170(c), Internal Revenue Code of 1986.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 102.002. QUALIFIED CHARITABLE GIFT ANNUITY. A charitable

gift annuity is a qualified charitable gift annuity for purposes

of this chapter if it was issued before September 1, 1995, or if

it is:

(1) described by Section 501(m)(5), Internal Revenue Code of

1986; and

(2) issued by a charitable organization that on the date of the

annuity agreement:

(A) has, exclusive of the assets funding the annuity agreement,

a minimum of $100,000 in unrestricted cash, cash equivalents, or

publicly traded securities; and

(B) has been in continuous operation for at least three years or

is a successor or affiliate of a charitable organization that has

been in continuous operation for at least three years.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. ISSUANCE OF CHARITABLE GIFT ANNUITY

Sec. 102.051. NOT INSURANCE; EFFECT OF CERTAIN LAWS. The

issuance of a qualified charitable gift annuity:

(1) does not constitute engaging in the business of insurance in

this state;

(2) does not violate Section 15.05 or 17.46, Business &

Commerce Code; and

(3) is not an unconscionable action or course of action for

purposes of Section 17.50(a)(3), Business & Commerce Code.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. NOTICE

Sec. 102.101. NOTICE TO DONOR. (a) A charitable organization

that issues a qualified charitable gift annuity shall give to the

donor, at the time an agreement for a qualified charitable gift

annuity is entered into, written notice that the annuity is not:

(1) insurance under the laws of this state;

(2) subject to regulation by the department; and

(3) protected by a guaranty association affiliated with the

department.

(b) The notice must be in a separate paragraph of the annuity

agreement in a print size at least as large as the print size

generally used in the agreement.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 102.102. NOTICE TO DEPARTMENT. (a) A charitable

organization that issues qualified charitable gift annuities

shall notify the department's annuities division in writing not

later than the date on which the organization enters into the

organization's first qualified charitable gift annuity agreement.

(b) The notice required by this section must:

(1) be signed by an officer or director of the organization;

(2) identify the organization; and

(3) certify that:

(A) the organization is a charitable organization; and

(B) the annuities issued by the organization are qualified

charitable gift annuities.

(c) The charitable organization may not be required to submit

additional information except to determine appropriate penalties

under Section 102.104.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 102.103. EFFECT ON ANNUITY OF FAILURE TO PROVIDE NOTICE. A

charitable gift annuity that otherwise meets the requirements of

Section 102.002 is a qualified charitable gift annuity without

regard to whether the charitable organization that issues the

annuity complies with the notice requirements of this subchapter.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

Sec. 102.104. ENFORCEMENT OF NOTICE REQUIREMENTS. (a) The

commissioner may enforce the notice requirements of this

subchapter by sending by certified mail, return receipt

requested, a letter demanding that the charitable organization

comply with the notice requirements.

(b) The department may fine the charitable organization in an

amount not to exceed $1,000 for each qualified charitable gift

annuity agreement issued by the organization until the time the

organization complies with this subchapter.

Added by Acts 1999, 76th Leg., ch. 101, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER D. EFFECT OF CHARITABLE GIFT ANNUITY IN LITIGATION AND

CERTAIN OTHER PROCEEDINGS

Sec. 102.151. IMMUNITY. Any person or entity involved in the

issuance of a qualified charitable gift annuity shall have

immunity from suit, including both a defense to liability and the

right not to bear the cost, burden, and risk of discovery and

trial, as to any claim brought by or on behalf of the donor or

the donor's heirs or distributees alleging that the issuance of a

charitable gift annuity constitutes engaging in the business of

insurance in this state. An interlocutory appeal may be taken if

a court denies or otherwise fails to grant a motion for summary

judgment that is based on an assertion of the immunity provided

in this section.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 11.015(a), eff.

Sept. 1, 2001.

Sec. 102.152. TREATMENT OF ANNUITY AS CHARITABLE GIFT ANNUITY;

ESTOPPEL. In any litigation or other proceeding brought by or on

behalf of a donor or the donor's heirs or distributees, an

annuity that the donor has treated as a charitable gift annuity

in a filing with the United States Internal Revenue Service shall

be considered to be a charitable gift annuity issued by a

charitable organization, as described by Subchapters A and B and

Section 101.053(b).

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 11.015(a), eff.

Sept. 1, 2001.






TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

CHAPTER 201. COLLECTION OF REVENUE AND ADMINISTRATION OF FUNDS

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 201. COLLECTION OF REVENUE AND ADMINISTRATION OF FUNDS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 201.001. TEXAS DEPARTMENT OF INSURANCE OPERATING ACCOUNT.

(a) The Texas Department of Insurance operating account is an

account in the general revenue fund. The account includes the

following:

(1) taxes and fees received by the commissioner or comptroller

that are required by this code to be deposited to the credit of

the account; and

(2) money or credits received by the department or commissioner

from sales, reimbursements, and fees authorized by law other than

this code, including money or credits received from:

(A) charges for providing copies of public information under

Chapter 552, Government Code;

(B) the disposition of surplus or salvage property under

Subchapters C and D, Chapter 2175, Government Code;

(C) the sale of publications and other printed material under

Section 2052.301, Government Code;

(D) miscellaneous transactions and sources under Section 403.011

or 403.012, Government Code;

(E) charges for postage spent to serve legal process under

Section 17.025, Civil Practice and Remedies Code;

(F) the comptroller involving warrants for which payment is

barred under Chapter 404, Government Code;

(G) sales or reimbursements authorized by the General

Appropriations Act; and

(H) the sale of property purchased with money from the account

or a predecessor fund or account.

(b) The commissioner shall administer money in the account and

may spend money from the account in accordance with state law,

rules adopted by the commissioner, and the General Appropriations

Act.

(c) Money deposited to the credit of the account may be used for

any purpose for which money in the account is authorized to be

used by law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 201.002. ACCOUNTING PROCEDURE. The commissioner shall

maintain a procedure to account for the receipt, disbursement,

and allocation of money deposited in the Texas Department of

Insurance operating account, including recordkeeping procedures

adequate for:

(1) the commissioner or comptroller, as applicable, to adjust

the tax assessments and fee schedules as authorized by this code;

and

(2) the state auditor to determine the source of all receipts

and expenditures.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 201.003. REFUNDS. If the department determines that a

person, firm, or corporation through mistake of law or fact

erroneously paid or overpaid a fee or other amount of money,

including any interest or penalty, administered or collected by

the department, the department may refund the erroneous payment

or overpayment by warrant on the state treasury from any funds

appropriated for that purpose.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 201.004. ELECTRONIC TRANSFERS. (a) The commissioner shall

adopt rules for the electronic transfer of any fee, guarantee

fund, or other money owed to or held for the benefit of this

state that the department has the responsibility to administer

under this code or another insurance law of this state.

(b) The commissioner shall require the electronic transfer of

any amount held or owed that exceeds $500,000.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 201.005. TRANSFER OF SECURITIES. (a) A transfer by the

department of any security that is held in any way by the

department is not valid unless the transfer is countersigned by

the comptroller.

(b) The comptroller shall:

(1) countersign any security transfer presented by the

department;

(2) keep a record of all transfers that includes:

(A) the name of the transferee, unless the security is

transferred in blank; and

(B) a description of the security;

(3) when countersigning a security transfer, advise the company

concerned by mail of the details of the transaction; and

(4) state, in the comptroller's annual report to the

legislature, the countersigned transfers and the amount of the

transfers.

(c) To verify the correctness of records:

(1) the department is entitled to free access to the

comptroller's records kept under Subsection (b); and

(2) the comptroller is entitled to free access to the books and

other department documents relating to securities held by the

department.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

SUBCHAPTER B. ADMINISTRATION

Sec. 201.051. POWERS AND DUTIES OF COMPTROLLER. (a) Except as

otherwise provided by this code or another insurance law of this

state, the comptroller shall administer and enforce the

provisions of this code and other insurance laws of this state

that relate to the administration, collection, and reporting of

taxes and certain fees and assessments imposed under this code or

another insurance law of this state, as specifically provided by

this code.

(b) The comptroller may:

(1) adopt rules to implement the administration, collection,

reporting, and enforcement responsibilities assigned to the

comptroller under this code or another insurance law of this

state; and

(2) prescribe appropriate report forms, establish or alter tax

report due dates not otherwise specifically prescribed by this

code or another insurance law of this state, and otherwise adapt

the functions transferred to the comptroller under Chapter 685,

Acts of the 73rd Legislature, Regular Session, 1993, to increase

efficiency and cost-effectiveness.

(c) A rule adopted by the comptroller that relates to the

administration, collection, reporting, or enforcement of taxes

imposed under this code prevails over a conflicting rule, policy,

or procedure established by the department, the commissioner, or

otherwise.

(d) Subtitles A and B, Title 2, Tax Code, apply to the

administration, collection, and enforcement by the comptroller of

taxes and certain fees and assessments under this code or another

insurance law of this state. Except as otherwise provided by this

code, the powers granted to the comptroller under those

provisions of the Tax Code do not limit and are exclusive of the

powers granted to the department or the commissioner in relation

to other fees and assessments under this code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 201.052. REIMBURSEMENT. (a) The department shall

reimburse the appropriate portion of the general revenue fund for

the amount of expenses incurred by the comptroller in

administering taxes imposed under this code or another insurance

law of this state.

(b) The comptroller shall certify to the commissioner the total

amount of expenses estimated to be required to perform the

comptroller's duties under this code or another insurance law of

this state for each fiscal biennium. The comptroller shall

provide copies of the certification to the budget division of the

governor's office and to the Legislative Budget Board.

(c) The amount certified by the comptroller shall be transferred

from the Texas Department of Insurance operating account to the

appropriate portion of the general revenue fund. It is the

legislature's intent that money in the Texas Department of

Insurance operating account to be transferred under this

subsection should reflect the revenues from maintenance taxes

paid by insurers under this code or another insurance law of this

state.

(d) In setting maintenance taxes for each fiscal year, the

commissioner shall ensure that the amount of taxes imposed is

sufficient to fully reimburse the appropriate portion of the

general revenue fund for the amount of expenses incurred by the

comptroller in administering taxes imposed under this code or

another insurance law of this state.

(e) If the amount of maintenance taxes collected is not

sufficient to reimburse the appropriate portion of the general

revenue fund for the amount of expenses incurred by the

comptroller, other money in the Texas Department of Insurance

operating account shall be used to reimburse the appropriate

portion of the general revenue fund.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 201.053. COOPERATION BETWEEN DEPARTMENT AND COMPTROLLER.

The commissioner and the comptroller shall cooperate fully in

performing their respective duties under this code or another

insurance law of this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 201.054. INFORMATION SHARING; FEDERAL IDENTIFICATION

NUMBERS. (a) The department shall comply with each reasonable

request from the comptroller relating to the sharing of

information gathered or compiled in connection with functions the

comptroller performs under this code or another insurance law of

this state.

(b) The department shall maintain a record of the federal

identification number of each entity subject to regulation under

this code or another insurance law of this state and shall

include the appropriate number in any communication to or

information shared with the comptroller relating to that entity.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 201.055. FILING DATE OF REPORT OR PAYMENT DELIVERED BY

POSTAL SERVICE. Except as otherwise specifically provided, for a

report, including a tax report, or payment that is required to be

filed or made in the offices of the comptroller and that is

delivered by the United States Postal Service to the offices of

the comptroller after the date on which the report or payment is

required to be filed or made, the date of filing or payment is

the date of:

(1) the postal service postmark stamped on the cover in which

the report or payment is mailed; or

(2) any other evidence of mailing authorized by the postal

service reflected on the cover in which the report or payment is

mailed.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.



CHAPTER 202. FEES

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 202. FEES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 202.001. APPLICABILITY OF CHAPTER. Except as provided by

Section 202.052, the insurers that are subject to a fee imposed

under this chapter include:

(1) stock insurance companies;

(2) mutual insurance companies;

(3) local mutual aid associations;

(4) statewide mutual assessment companies;

(5) group hospital service corporations; and

(6) stipulated premium companies.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 202.002. DETERMINATION OF FEES. The department shall,

subject to the limits established by this chapter, set the amount

of the fees imposed under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 202.003. FEES FOR COPIES. (a) The department shall set

and collect a fee for copying any paper of record with the

department. The fee shall be set in an amount sufficient to

reimburse the state for the actual expense.

(b) The department may make and distribute copies of a paper

containing rating information without charge or for a fee that

the commissioner considers appropriate for administering the

premium rating laws by properly distributing rating information.

(c) This section does not affect Article 5.29.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 202.004. REDUCED FEES FOR CERTAIN INSURERS. An insurer to

which this chapter applies that had gross premium receipts of

less than $450,000, according to the insurer's annual statement

for the preceding year ending December 31, is required to pay

only one-half the amount of a fee otherwise required to be paid

under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

SUBCHAPTER B. SPECIFIC MAXIMUM FEES

Sec. 202.051. GENERAL FEES IMPOSED ON INSURERS. The department

shall impose and receive fees for the use of the state from each

authorized insurer writing insurance in this state. The amount of

the fees may not exceed:

(1) for filing an amendment to a certificate of authority if the

charter is not amended

$100;

(2) for affixing the official seal and certifying to the seal

$20;

(3) for reservation of name

$200;

(4) for renewal of reservation of name

$50;

(5) for filing an application for admission of a foreign or

alien insurer

$4,000;

(6) for filing an original charter of an insurer, including

issuance of a certificate of authority

$3,000;

(7) for filing an amendment to a charter if a hearing is held

$500;

(8) for filing an amendment to a charter if a hearing is not

held

$250;

(9) for filing a designation of an attorney for service of

process or an amendment of a designation

$50;

(10) for filing a copy of a total reinsurance agreement

$1,500;

(11) for filing a copy of a partial reinsurance agreement

$300;

(12) for accepting a security deposit

$200;

(13) for substitution or amendment of a security deposit

$100;

(14) for certification of a statutory deposit

$20;

(15) for filing a notice of intent to locate books and records

outside this state under Chapter 803

$300;

(16) for filing a statement under Subchapters D and E, Chapter

823, for the first $9.9 million of the consideration

$1,000;

(17) for filing a statement under Subchapters D and E, Chapter

823, if the amount of the consideration exceeds $9.9 million . .

. an additional $500 for each additional $10 million of the

consideration that exceeds $9.9 million, but not more than a

total amount of $10,000 under this subdivision and Subdivision

(16);

(18) for filing a registration statement under Subchapter B,

Chapter 823

$300;

(19) for filing for review under Subchapter C, Chapter 823, or

Subchapter L, Chapter 884

$500;

(20) for filing a direct reinsurance agreement under Subchapter

K, Chapter 884

$300;

(21) for filing for approval of a merger under Chapter 824

$1,500;

(22) for filing for approval of reinsurance under Chapter 828

$1,500;

(23) for filing restated articles of incorporation for a

domestic, foreign, or alien insurer

$500;

(24) for filing a joint control agreement

$100;

(25) for filing a substitution or amendment to a joint control

agreement

$40; and

(26) for filing a change of attorney in fact

$500.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 202.052. FEES IMPOSED ON CERTAIN INSURERS. (a) The

department shall impose and the comptroller shall collect a fee

for the use of the state from each authorized insurer writing a

class of insurance that may be written by an insurer operating

under Chapter 841 for filing of the insurer's annual statement.

The amount of the fee may not exceed $500.

(b) Subtitles A and B, Title 2, Tax Code, apply to a fee

collected under this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1039, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. DEPOSIT AND USE OF FEES

Sec. 202.101. DEPOSIT AND USE OF FEES GENERALLY. Amounts

collected under Section 202.051:

(1) shall be deposited to the credit of the Texas Department of

Insurance operating account; and

(2) may be appropriated only for the use and benefit of the

department as provided by the General Appropriations Act to pay

salaries and other expenses arising from and in connection with

investigations of violations of the insurance laws of this state

and the examination or licensing of insurers.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 202.102. DEPOSIT AND USE OF CERTAIN OTHER FEES. Amounts

collected by the comptroller under Section 202.052:

(1) shall be deposited to the credit of the general revenue

fund; and

(2) are available for appropriation to the department as

provided by the General Appropriations Act to pay salaries and

other expenses arising from investigations of violations of the

insurance laws of this state and the examination or licensing of

insurers.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.



CHAPTER 203. GENERAL PROVISIONS RELATING TO TAXES

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 203. GENERAL PROVISIONS RELATING TO TAXES

Sec. 203.001. LIMITATION ON CERTAIN ADDITIONAL TAXES. (a) This

section applies to:

(1) an insurer authorized to engage in the business of insurance

in this state other than an eligible surplus lines insurer; and

(2) a health maintenance organization authorized to engage in

the business of a health maintenance organization in this state.

(b) Except as otherwise provided by this code or the Labor Code,

an insurer or health maintenance organization subject to a tax

imposed by Chapter 4, 221, 222, 224, or 257 may not be required

to pay any additional tax imposed by this state or a county or

municipality in proportion to the insurer's or health maintenance

organization's gross premium receipts.

(c) Subsection (b) does not:

(1) limit the applicability of other taxes, fees, and

assessments imposed by this code; or

(2) prohibit the imposition and collection of state, county, and

municipal taxes on the property of insurers or health maintenance

organizations or state, county, and municipal taxes imposed by

other laws of this state, unless a specific exemption for

insurers or health maintenance organizations is provided in those

laws.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 203.002. TAX PAYMENT REQUIRED FOR CERTAIN CERTIFICATES;

UNREPORTED GROSS PREMIUM RECEIPTS. (a) A Life Insurance Company

May not receive a certificate of authority to engage in the

business of insurance in this state until all taxes imposed under

this code or another insurance law of this state are paid.

(b) If the commissioner determines by examining a company or by

other means that the company's gross premium receipts in a year

exceed the amount reported by the company for that year, the

commissioner shall report that determination to the comptroller.

The comptroller shall institute a collection action as the

comptroller considers appropriate to collect taxes due on

unreported gross premium receipts.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.



CHAPTER 221. PROPERTY AND CASUALTY INSURANCE PREMIUM TAX

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE B. INSURANCE PREMIUM TAXES

CHAPTER 221. PROPERTY AND CASUALTY INSURANCE PREMIUM TAX

Sec. 221.001. APPLICABILITY OF CHAPTER. (a) This chapter

applies to an insurer, organization, or concern that receives

gross premiums subject to taxation under Section 221.002,

including a reciprocal or interinsurance exchange that elects to

be subject to taxation under this chapter in accordance with

Section 224.003 and a Lloyd's plan.

(b) This chapter does not apply to:

(1) a fraternal benefit society, including a fraternal benefit

society operating under Chapter 885;

(2) a group hospital service corporation operating under Chapter

842;

(3) a stipulated premium company operating under Chapter 884;

(4) a mutual assessment association, company, or corporation

regulated under Chapter 887; or

(5) a purely cooperative or mutual fire insurance company

carried on by its members solely for the protection of their own

property and not for profit, except as provided by Section

221.002(b)(13).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 221.002. TAX IMPOSED; RATE. (a) An annual tax is imposed

on each insurer that receives gross premiums subject to taxation

under this section. The rate of the tax is 1.6 percent of the

insurer's taxable premium receipts for a calendar year.

(b) Except as provided by Subsection (c), in determining an

insurer's taxable premium receipts, the insurer shall include the

total gross amounts of premiums, membership fees, assessments,

dues, revenues, and any other considerations for insurance

written by the insurer in a calendar year from any kind of

insurance written by the insurer on each kind of property or risk

located in this state, including:

(1) fire insurance;

(2) ocean marine insurance;

(3) inland marine insurance;

(4) accident insurance;

(5) credit insurance;

(6) livestock insurance;

(7) fidelity insurance;

(8) guaranty insurance;

(9) surety insurance;

(10) casualty insurance;

(11) workers' compensation insurance;

(12) employers' liability insurance;

(13) crop insurance written by a farm mutual insurance company;

and

(14) home warranty insurance.

(c) The following premium receipts are not included in

determining an insurer's taxable premium receipts:

(1) premium receipts received from the business of title

insurance;

(2) premium receipts received from the business of life

insurance, personal accident insurance, life and accident

insurance, or health and accident insurance for profit, written

by a life insurance company, life and accident insurance company,

health and accident insurance company, or for mutual benefit or

protection in this state;

(3) premium receipts received from another authorized insurer

for reinsurance;

(4) returned premiums and dividends paid to policyholders; and

(5) premiums excluded by another law of this state.

(d) In determining an insurer's taxable premium receipts, an

insurer is not entitled to a deduction for premiums paid for

reinsurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

932, Sec. 1, eff. June 15, 2007.

Sec. 221.003. TAX DUE DATES. (a) The total tax imposed by this

chapter is due and payable not later than March 1 after the end

of the calendar year for which the tax is due.

(b) An insurer that had a net tax liability for the previous

calendar year of more than $1,000 shall make semiannual

prepayments of tax on March 1 and August 1. The tax paid on each

date must be equal to 50 percent of the total amount of tax the

insurer paid under this chapter for the previous calendar year.

If the insurer did not pay a tax under this chapter during the

previous calendar year, the tax paid on each date must be equal

to the tax that would be owed on the aggregate of the gross

premiums for the two previous calendar quarters.

(c) The comptroller may refund any overpayment of taxes that

results from the semiannual prepayment system prescribed by this

section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 221.004. TAX REPORT. (a) An insurer liable for the tax

imposed by this chapter must file annually with the comptroller a

tax report on a form prescribed by the comptroller.

(b) The tax report is due on the date the tax is due under

Section 221.003(a).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 221.005. CHANGE IN DUE DATES. (a) The comptroller by rule

may change the dates for reporting and paying taxes under this

chapter to improve operating efficiencies within the agency.

(b) A change by the comptroller in a reporting or payment date

must retain the system of semiannual prepayments prescribed by

Section 221.003.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 221.006. CREDIT FOR FEES PAID. (a) An insurer is entitled

to a credit on the amount of tax due under this chapter for all

examination and evaluation fees paid to this state during the

calendar year for which the tax is due. The limitations provided

by Sections 803.007(1) and (2)(B) for a domestic insurance

company apply to a foreign insurance company.

(b) The credit provided by this section is in addition to any

other credit authorized by statute.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.001(a), eff. September 1, 2005.

Sec. 221.007. FAILURE TO PAY TAXES. An insurer that fails to

pay all taxes imposed by this chapter is subject to Section

203.002.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.



CHAPTER 222. LIFE, HEALTH, AND ACCIDENT INSURANCE PREMIUM TAX

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE B. INSURANCE PREMIUM TAXES

CHAPTER 222. LIFE, HEALTH, AND ACCIDENT INSURANCE PREMIUM TAX

Sec. 222.001. APPLICABILITY OF CHAPTER. (a) This chapter

applies to any insurer, including a group hospital service

corporation, any health maintenance organization, and any managed

care organization that receives gross premiums or revenues

subject to taxation under Section 222.002, including companies

operating under Chapter 841, 842, 843, 861, 881, 882, 883, 884,

941, 942, 982, or 984, Insurance Code, Chapter 533, Government

Code, or Title XIX of the federal Social Security Act.

(b) This chapter does not apply to:

(1) a fraternal benefit society, including a fraternal benefit

society operating under Chapter 885;

(2) a local mutual aid association operating under Chapter 886;

or

(3) a society that limits its membership to one occupation.

(c) For purposes of computing the tax imposed by this chapter, a

managed care organization is treated in the same manner as a

health maintenance organization.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.002(a), eff. September 1, 2005.

Sec. 222.002. TAX IMPOSED. (a) An annual tax is imposed on:

(1) each insurer that receives gross premiums subject to

taxation under this section; and

(2) each health maintenance organization that receives gross

revenues from the sale of health maintenance certificates or

contracts.

(b) Except as otherwise provided by this section, in determining

an insurer's taxable gross premiums or a health maintenance

organization's taxable gross revenues, the insurer or health

maintenance organization shall include the total gross amounts of

premiums, membership fees, assessments, dues, revenues, and other

considerations received by the insurer or health maintenance

organization in a calendar year from any kind of health

maintenance organization certificate or contract or insurance

policy or contract covering risks on individuals or groups

located in this state and arising from the business of a health

maintenance organization or the business of life insurance,

accident insurance, health insurance, life and accident

insurance, life and health insurance, health and accident

insurance, life, health, and accident insurance, including

variable life insurance, credit life insurance, and credit

accident and health insurance for profit or otherwise or for

mutual benefit or protection.

(c) The following are not included in determining an insurer's

taxable gross premiums or a health maintenance organization's

taxable gross revenues:

(1) returned premiums or revenues;

(2) dividends applied to purchase paid-up additions to insurance

or to shorten the endowment or premium payment period;

(3) premiums received from an insurer for reinsurance;

(4) premiums or revenues received from the treasury of the

United States for insurance or benefits contracted for by the

federal government in accordance with or in furtherance of Title

XVIII of the Social Security Act (42 U.S.C. Section 1395c et

seq.) and its subsequent amendments;

(5) premiums or revenues paid on group health, accident, and

life policies or contracts in which the group covered by the

policy or contract consists of a single nonprofit trust

established to provide coverage primarily for employees of:

(A) a municipality, county, or hospital district in this state;

or

(B) a county or municipal hospital, without regard to whether

the employees are employees of the county or municipality or of

an entity operating the hospital on behalf of the county or

municipality; or

(6) premiums or revenues excluded by another law of this state.

(d) For purposes of Subsection (c)(3), a stop-loss or excess

loss insurance policy issued to a health maintenance organization

is considered reinsurance. In determining an insurer's taxable

gross premiums or a health maintenance organization's taxable

gross revenues, an insurer or health maintenance organization is

not entitled to a deduction for premiums paid for reinsurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.002(b), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

932, Sec. 2, eff. June 15, 2007.

Sec. 222.003. TAX RATES. (a) Except as provided by Subsection

(b), the rate of the tax imposed by this chapter on an insurer is

1.75 percent of the insurer's taxable gross premiums received

during a calendar year.

(b) The rate of the tax imposed by this chapter on an insurer

that receives taxable gross premiums from the business of life

insurance is:

(1) 0.875 percent of the first $450,000 of taxable gross

premiums received during a calendar year from the business of

life insurance; and

(2) 1.75 percent of the remaining taxable gross premiums

received during that calendar year from the business of life

insurance.

(c) The rate of the tax imposed by this chapter on a health

maintenance organization is:

(1) 0.875 percent of the first $450,000 of taxable gross

revenues received during a calendar year for the issuance of

health maintenance certificates or contracts; and

(2) 1.75 percent of the remaining taxable gross revenues

received during that calendar year for the issuance of health

maintenance certificates or contracts.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 222.004. TAX DUE DATES. (a) The total tax imposed by this

chapter is due and payable not later than:

(1) March 1 after the end of the calendar year for which the tax

is due;

(2) the date the annual statement for the insurer or health

maintenance organization is required to be filed with the

commissioner after the end of the calendar year for which the tax

is due; or

(3) another date prescribed by the comptroller.

(b) An insurer or health maintenance organization that had a net

tax liability for the previous calendar year of more than $1,000

shall make semiannual prepayments of tax on March 1 and August 1.

The tax paid on each date must be equal to 50 percent of the

total amount of tax the insurer or health maintenance

organization paid under this chapter for the previous calendar

year. If the insurer or health maintenance organization did not

pay a tax under this chapter during the previous calendar year,

the tax paid on each date must be equal to the tax that would be

owed on the aggregate of the taxable gross premiums or taxable

gross revenues for the two previous calendar quarters.

(c) The comptroller may refund any overpayment of taxes that

results from the semiannual prepayment system prescribed by this

section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 222.005. TAX REPORT. (a) An insurer or health maintenance

organization liable for the tax imposed by this chapter must file

annually with the comptroller a tax report on a form prescribed

by the comptroller.

(b) The tax report is due on the date the tax is due under

Section 222.004(a).

(c) The comptroller may require the insurer or health

maintenance organization to file any additional relevant

information that is reasonably necessary to verify the amount of

tax due.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 222.006. CHANGE IN DUE DATES. (a) The comptroller by rule

may change the dates for reporting and paying taxes under this

chapter to improve operating efficiencies within the agency.

(b) A change by the comptroller in a reporting or payment date

must retain the system of semiannual prepayments prescribed by

Section 222.004.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 222.007. CREDIT FOR FEES PAID. (a) Except as otherwise

provided by this subsection, an insurer or health maintenance

organization is entitled to a credit on the amount of tax due

under this chapter for all examination and evaluation fees paid

to this state during the calendar year for which the tax is due.

An insurer is not entitled to a credit on the amount of tax due

under this chapter for fees paid for valuing life insurance

policies. The limitations provided by Sections 803.007(1) and

(2)(B) for a domestic insurance company apply to a foreign

insurance company.

(b) The credit provided by this section is in addition to any

other credit authorized by statute.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.003(a), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1039, Sec. 2, eff. September 1, 2007.

Sec. 222.008. FAILURE TO PAY TAXES. An insurer or health

maintenance organization that fails to pay all taxes imposed by

this chapter is subject to Section 203.002.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.



CHAPTER 223. TITLE INSURANCE PREMIUM TAX

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE B. INSURANCE PREMIUM TAXES

CHAPTER 223. TITLE INSURANCE PREMIUM TAX

Sec. 223.001. APPLICABILITY OF CERTAIN DEFINITIONS. In this

chapter, a term defined by Chapter 2501 has the meaning assigned

by that chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 223.002. APPLICABILITY OF CHAPTER. This chapter applies to

a title insurance company that receives premiums subject to

taxation under Section 223.003.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 223.003. TAX IMPOSED. (a) An annual tax is imposed on all

premiums from the business of title insurance. The rate of the

tax is 1.35 percent of title insurance taxable premiums for a

calendar year, including any premiums retained by a title

insurance agent as provided by Section 223.005. For purposes of

this chapter, a person engages in the business of title insurance

if the person engages in an activity described by Section

2501.005.

(b) Except as provided by Subsection (c), in determining a title

insurance company's taxable premiums, the company shall include

the total amounts of premiums received in a calendar year from

title insurance written on property located in this state.

(c) The following premiums are not included in determining a

title insurance company's taxable premiums:

(1) premiums received from other title insurance companies for

reinsurance; and

(2) returned premiums and dividends paid to policyholders.

(d) In determining a title insurance company's taxable premiums,

a title insurance company is not entitled to a deduction for

premiums paid for reinsurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

932, Sec. 3, eff. June 15, 2007.

Sec. 223.004. LIMITATION ON CERTAIN ADDITIONAL TAXES. (a)

Except as otherwise provided by this code or the Labor Code, a

title insurance company or title insurance agent subject to the

tax imposed by this chapter may not be required to pay any

additional tax imposed by this state or a county or municipality

in proportion to the company's or agent's gross premium receipts.

(b) This section does not:

(1) limit the applicability of other taxes, fees, and

assessments imposed by this code; or

(2) prohibit the imposition and collection of state, county, and

municipal taxes on the property of title insurance companies or

title insurance agents or state, county, and municipal taxes

imposed by other laws of this state, unless a specific exemption

for title insurance companies or title insurance agents is

provided in those laws.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 223.005. PREMIUMS PAID TO TITLE INSURANCE AGENT. (a)

Premiums received from the business of title insurance are

subject to the tax under this chapter regardless of whether paid

to a title insurance company or retained by a title insurance

agent, with the tax being in lieu of the tax on the premiums

retained by a title insurance agent.

(b) The state facilitates the collection of the premium tax on

the premiums retained by a title insurance agent by establishing

the division of the premiums between the title insurance company

and title insurance agent so that the company receives the

premium tax due on the agent's portion of the premiums and remits

it to the state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 223.006. TAX DUE DATES. (a) The total tax imposed by this

chapter is due and payable not later than:

(1) March 1 after the end of the calendar year for which the tax

is due; or

(2) another date prescribed by the comptroller.

(b) A title insurance company that had a net tax liability for

the previous calendar year of more than $1,000 shall make

semiannual prepayments of tax on March 1 and August 1. The tax

paid on each date must be equal to 50 percent of the total amount

of tax the company paid under this chapter for the previous

calendar year. If the company did not pay a tax under this

chapter during the previous calendar year, the tax paid on each

date must be equal to the tax that would be owed on the aggregate

of the gross premiums for the two previous calendar quarters.

(c) The comptroller may refund any overpayment of taxes that

results from the semiannual prepayment system prescribed by this

section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 223.007. TAX REPORTS. (a) A title insurance company

liable for the tax imposed by this chapter must file annually

with the comptroller a tax report on a form prescribed by the

comptroller.

(b) The tax report is due on the date the tax is due under

Section 223.006(a).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 223.008. RULES. (a) The commissioner or the comptroller,

as appropriate, may adopt fair and reasonable rules, minimum

standards, and limitations as appropriate to augment and

implement this chapter.

(b) This section does not affect the comptroller's general

authority to adopt rules to promote the efficient administration,

collection, enforcement, and reporting of taxes under this code

or another insurance law of this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 223.009. CREDIT FOR FEES PAID. (a) A title insurance

company is entitled to a credit on the amount of tax due under

this chapter for all examination and evaluation fees paid to the

state during the calendar year for which the tax is due. The

limitations provided by Sections 803.007(1) and (2)(B) for a

domestic insurance company apply to a foreign insurance company.

(b) The credit provided by this section is in addition to any

other credit authorized by statute.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.004(a), eff. September 1, 2005.

Sec. 223.010. FAILURE TO PAY TAXES. A title insurance company

that fails to pay all taxes imposed by this chapter is subject to

Section 203.002.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 223.011. DISPOSITION OF REVENUE. Chapter 227 applies to

the disposition of the revenue from the tax imposed by this

chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.



CHAPTER 224. RECIPROCAL AND INTERINSURANCE EXCHANGE PREMIUM TAX

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE B. INSURANCE PREMIUM TAXES

CHAPTER 224. RECIPROCAL AND INTERINSURANCE EXCHANGE PREMIUM TAX

Sec. 224.001. APPLICABILITY OF CHAPTER. This chapter applies to

a reciprocal or interinsurance exchange that has a certificate of

authority to engage in business in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 224.002. TAX IMPOSED; RATE. (a) An annual tax is imposed

on each reciprocal or interinsurance exchange that:

(1) does not file an election to be subject to the tax imposed

by Chapter 221 in accordance with Section 224.003; or

(2) withdraws that election.

(b) The rate of the tax is 1.7 percent of the reciprocal or

interinsurance exchange's gross premium receipts.

(c) A reciprocal or interinsurance exchange that is subject to

the tax imposed by this chapter is not subject to the tax imposed

by Chapter 221.

(d) Except as provided by Subsection (b), Chapter 221 applies to

the imposition, computation, and administration of the tax

imposed by this chapter in the same manner that Chapter 221

applies to the tax imposed by that chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 224.003. TAXATION ELECTION. (a) A reciprocal or

interinsurance exchange may elect to be subject to the tax

imposed by Chapter 221.

(b) A reciprocal or interinsurance exchange that elects to be

subject to the tax imposed by Chapter 221 must file with the

comptroller on a form prescribed by the comptroller a written

statement that the exchange has elected to be subject to that

tax. The exchange must file the form not later than the 31st day

before the date on which the tax year for which the election is

to be effective begins.

(c) A reciprocal or interinsurance exchange that elects to be

subject to the tax imposed by Chapter 221 continues to be subject

to that tax for each tax year until the exchange withdraws the

election under Subsection (d).

(d) A reciprocal or interinsurance exchange may withdraw an

election made under Subsection (b) by filing with the comptroller

written notice of the withdrawal. The exchange must file the

notice not later than the 31st day before the date on which the

tax year for which the withdrawal is to be effective begins.

(e) A reciprocal or interinsurance exchange that elects to be

subject to the tax imposed by Chapter 221 is not subject to the

tax imposed by Section 224.002.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.



CHAPTER 225. SURPLUS LINES INSURANCE PREMIUM TAX

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE B. INSURANCE PREMIUM TAXES

CHAPTER 225. SURPLUS LINES INSURANCE PREMIUM TAX

Sec. 225.001. DEFINITION. In this chapter, "premium" includes:

(1) a premium;

(2) a membership fee;

(3) an assessment;

(4) dues; and

(5) any other consideration for surplus lines insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 225.002. APPLICABILITY OF CHAPTER. This chapter applies to

a surplus lines agent who collects gross premiums for surplus

lines insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 225.003. APPLICABILITY OF GENERAL PROVISIONS OF OTHER LAW.

The provisions of Chapter 981, including provisions relating to

the applicability and enforcement of that chapter, rulemaking

authority under that chapter, and definitions of terms applicable

in that chapter, apply to this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 225.004. TAX IMPOSED; RATE. (a) A tax is imposed on gross

premiums for surplus lines insurance. The rate of the tax is 4.85

percent of the gross premiums.

(b) Taxable gross premiums under this section are based on gross

premiums written or received for surplus lines insurance placed

through an eligible surplus lines insurer during a calendar year.

(c) If a surplus lines insurance policy covers risks or

exposures only partially located in this state, the tax is

computed on the portion of the premium that is properly allocated

to a risk or exposure located in this state.

(d) In determining the amount of taxable premiums under

Subsection (c), a premium, other than a premium properly

allocated or apportioned and reported as a premium that may be

subject to taxation by another state, is considered to be written

on property or risks located or resident in this state if the

premium:

(1) is written, procured, or received in this state; or

(2) is for a policy negotiated in this state.

(d-1) Notwithstanding Subsections (b) through (d), the

comptroller by rule may establish that all premiums are

considered to be on risks located in this state:

(1) if the insured's home office or state of domicile or

residence is located in this state; or

(2) to accommodate changes in federal statutes or regulations

that would otherwise limit the comptroller's ability to directly

collect the taxes due under this section.

(e) The following premiums are not taxable in this state:

(1) premiums properly allocated to another state that are

specifically exempt from taxation in that state; and

(2) premiums on risks or exposures that are properly allocated

to federal or international waters or are under the jurisdiction

of a foreign government.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

932, Sec. 4, eff. June 15, 2007.

Sec. 225.005. TAX EXCLUSIVE. The tax imposed by this chapter is

in lieu of all other insurance taxes.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 225.006. COLLECTION OF TAX BY AGENT. The surplus lines

agent shall collect from the insured the tax imposed by this

chapter at the time of delivery of the cover note, certificate of

insurance, policy, or other initial confirmation of insurance and

the full amount of the gross premium charged by the eligible

surplus lines insurer for the insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 225.007. COLLECTED TAXES HELD IN TRUST. A surplus lines

agent holds taxes collected under this chapter in trust.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 225.008. TAX PAYMENT, REPORT, AND DUE DATE. (a) The tax

imposed by this chapter is due and payable on or before March 1.

A surplus lines agent shall file a tax report with the tax

payment.

(b) A surplus lines agent shall pay the tax imposed by this

chapter and file the report using forms prescribed by the

comptroller.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 225.009. PREPAYMENT OF TAX. (a) A surplus lines agent

shall prepay the tax imposed by this chapter when the amount of

the accrued taxes due is equal to at least $70,000.

(b) A surplus lines agent shall prepay the taxes using a form

prescribed by the comptroller. The prepayment is due on or before

the 15th day of the month following the month in which the amount

of taxes described by this section accrues.

(c) The comptroller by rule may change the accrued tax amount

for which prepayment is required under Subsection (a) and the

prepayment deadline under Subsection (b).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

932, Sec. 5, eff. June 15, 2007.

Sec. 225.010. TAX ABSORPTION AND REBATES PROHIBITED. (a) A

surplus lines agent may not absorb the tax imposed by this

chapter.

(b) A surplus lines agent may not rebate all or part of the tax

or the agent's commission as an inducement for insurance or for

any other reason.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 225.011. CANCELED OR REWRITTEN INSURANCE CONTRACT. If a

surplus lines insurance contract is canceled and rewritten, the

additional premium for purposes of the tax imposed by this

chapter is the premium amount that exceeds the unearned premium

of the canceled contract.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 225.012. STATE AS PREFERRED CREDITOR. If the property of a

surplus lines agent is seized as the result of an intermediate or

final decision of a court in this state, or if the business of a

surplus lines agent is suspended by the action of a creditor or

turned over to an assignee, receiver, or trustee, the tax imposed

by this chapter and penalties due the state from the agent are

preferred claims and the state is a preferred creditor and must

be paid in full.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 225.013. FAILURE TO PAY TAXES; CRIMINAL PENALTY. (a) A

surplus lines agent who does not pay the tax imposed by this

chapter on or before the due date required by this chapter or who

fraudulently withholds, appropriates, or otherwise uses any

portion of the tax commits the offense of theft, regardless of

whether the surplus lines agent has or claims an interest in the

tax.

(b) An offense under this section is punishable as provided by

law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 225.014. LIMITATION ON RULEMAKING. In adopting rules under

this chapter, the comptroller may not adopt a rule that exceeds

the requirements of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

932, Sec. 6, eff. June 15, 2007.



CHAPTER 226. UNAUTHORIZED AND INDEPENDENTLY PROCURED INSURANCE PREMIUM TAX

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE B. INSURANCE PREMIUM TAXES

CHAPTER 226. UNAUTHORIZED AND INDEPENDENTLY PROCURED INSURANCE

PREMIUM TAX

SUBCHAPTER A. UNAUTHORIZED INSURANCE PREMIUM TAX

Sec. 226.001. DEFINITIONS. In this subchapter:

(1) "Insurer" has the meaning assigned by Section 101.002 and

includes:

(A) an insurer that does not hold a certificate of authority in

this state;

(B) an eligible surplus lines insurer; and

(C) an insurer that holds a certificate of authority in this

state.

(2) "Premium" includes any consideration for insurance,

including:

(A) a premium;

(B) a membership fee;

(C) an assessment; or

(D) dues.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.005(a), eff. September 1, 2005.

Sec. 226.002. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to an insurer who charges gross premiums for insurance on

a subject resident, located, or to be performed in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.005(b), eff. September 1, 2005.

Sec. 226.003. TAX IMPOSED; RATE. (a) A tax is imposed on each

insurer that charges gross premiums subject to taxation under

this section. The rate of the tax is 4.85 percent of the gross

premiums charged by the insurer.

(b) Except as otherwise provided by this section, in determining

an insurer's taxable gross premiums, the insurer shall include

any premium for insurance on a subject resident, located, or to

be performed in this state.

(c) If a policy covers risks or exposures only partially located

in this state, the tax is computed on the portion of the premium

that is properly allocated to a risk or exposure located in this

state.

(d) In determining the amount of taxable premiums under

Subsection (c), a premium, other than a premium properly

allocated or apportioned and reported as a taxable premium of

another state, is considered to be written on property or risks

located or resident in this state if the premium:

(1) is written, procured, or received in this state; or

(2) is for a policy negotiated in this state.

(d-1) Notwithstanding Subsections (b) through (d), the

comptroller by rule may establish that all premiums are

considered to be on risks located in this state:

(1) if the insured's home office or state of domicile or

residence is located in this state; or

(2) to accommodate changes in federal statutes or regulations

that would otherwise limit the comptroller's ability to directly

collect the taxes due under this section.

(e) Insurance on a subject resident, located, or to be performed

in this state is considered to be insurance procured, continued,

or renewed in this state regardless of the location from which:

(1) the application is made;

(2) the negotiations are conducted; or

(3) the premiums are remitted.

(f) Premiums on risks or exposures that are properly allocated

to federal waters or international waters or are under the

jurisdiction of a foreign government are not taxable by this

state.

(g) The following premiums are not subject to the tax imposed by

this subchapter:

(1) premiums on insurance procured by a licensed surplus lines

agent from an eligible surplus lines insurer as defined by

Chapter 981 on which premium tax is paid in accordance with

Chapter 225;

(2) premiums on an independently procured contract of insurance

on which premium tax is paid in accordance with Subchapter B; and

(3) premiums on a contract of insurance written by an insurer

that holds a certificate of authority in this state and that is

authorized to write the contract.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.005(c), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

932, Sec. 7, eff. June 15, 2007.

Sec. 226.004. TAX EXCLUSIVE. The tax imposed by this subchapter

is in lieu of all other insurance taxes.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 226.005. TAX PAYMENT; DUE DATE. (a) The tax imposed by

this subchapter is due and payable not later than:

(1) March 1 after the end of the calendar year in which the

insurance was effectuated, continued, or renewed; or

(2) another date prescribed by the comptroller.

(b) An insurer shall pay the tax imposed by this subchapter

using a form prescribed by the comptroller.

(c) The tax imposed by this subchapter, if not paid when due, is

a liability of the insurer, the insurer agent, and the insured.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.005(d), eff. September 1, 2005.

Sec. 226.006. LIMITATION ON RULEMAKING. In adopting rules under

this subchapter, the comptroller may not adopt a rule that

exceeds the requirements of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

932, Sec. 8, eff. June 15, 2007.

SUBCHAPTER B. INDEPENDENTLY PROCURED INSURANCE PREMIUM TAX

Sec. 226.051. DEFINITION. In this subchapter, "premium"

includes any consideration for insurance, including:

(1) a premium;

(2) a membership fee; or

(3) dues.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 226.052. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to an insured who procures an insurance contract in

accordance with Section 101.053(b)(4).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 226.053. TAX IMPOSED; RATE. (a) A tax is imposed on each

insured at the rate of 4.85 percent of the premium paid for the

insurance contract procured in accordance with Section

101.053(b)(4).

(b) If an insurance contract covers risks or exposures only

partially located in this state, the tax is computed on the

portion of the premium that is properly allocated to a risk or

exposure located in this state.

(b-1) Notwithstanding Subsections (a) and (b), the comptroller by

rule may establish that all premiums are considered to be on

risks located in this state:

(1) if an insured's home office or state of domicile or

residence is located in this state; or

(2) to accommodate changes in federal statutes or regulations

that would otherwise limit the comptroller's ability to directly

collect the taxes due under this section.

(c) Premiums for individual life or individual disability

insurance are not included in determining an insured's taxable

premiums.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

932, Sec. 9, eff. June 15, 2007.

Sec. 226.054. TAX PAYMENT BY CERTAIN INSUREDS. (a) Except as

provided by Section 226.055, the tax imposed by this subchapter

is due and payable not later than:

(1) May 15 after the end of the calendar year in which the

insurance was procured, continued, or renewed; or

(2) another date prescribed by the comptroller.

(b) An insured who fails to withhold from the premium the amount

of tax imposed by this subchapter is liable for the amount of the

tax and shall pay the tax due.

(c) The insured shall file a tax report and pay the tax.

(d) The insured may designate another person to file the report

and pay the tax.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 226.055. TAX PAYMENT BY CERTAIN CORPORATIONS. The amount

of tax due and payable under this subchapter by a corporation

that files a franchise tax report shall be reported directly to

the comptroller and is due:

(1) at the time the franchise tax report is due; or

(2) on another date prescribed by the comptroller.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 226.056. EFFECT ON OTHER LAW. Sections 226.051-226.054 do

not abrogate or modify any other provision of this chapter or

Chapter 101.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 226.057. LIMITATION ON RULEMAKING. In adopting rules under

this subchapter, the comptroller may not adopt a rule that

exceeds the requirements of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

932, Sec. 10, eff. June 15, 2007.



CHAPTER 227. DISPOSITION OF PROCEEDS OF CERTAIN PREMIUM TAXES

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE B. INSURANCE PREMIUM TAXES

CHAPTER 227. DISPOSITION OF PROCEEDS OF CERTAIN PREMIUM TAXES

Sec. 227.001. DISPOSITION OF TAX PROCEEDS. (a) The proceeds of

the taxes imposed under Chapter 221, 222, 224, or 226 shall be

deposited to the credit of the general revenue fund.

(b) An amount equal to one-fourth of the proceeds deposited

under Subsection (a) shall be transferred to the credit of the

foundation school fund.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.



CHAPTER 228. PREMIUM TAX CREDIT FOR CERTAIN INVESTMENTS

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE B. INSURANCE PREMIUM TAXES

CHAPTER 228. PREMIUM TAX CREDIT FOR CERTAIN INVESTMENTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 228.001. GENERAL DEFINITIONS. In this chapter:

(1) "Allocation date" means the date on which certified

investors are allocated premium tax credits.

(2) "Certified capital" means cash invested by a certified

investor that fully funds the purchase price of an equity

interest in a certified capital company or a qualified debt

instrument issued by the company.

(3) "Certified capital company" means a partnership,

corporation, or trust or limited liability company, whether

organized on a profit or nonprofit basis, that:

(A) has as the company's primary business activity the

investment of cash in qualified businesses; and

(B) is certified as meeting the criteria of this chapter.

(4) "Certified investor" means an insurer or other person that

has state premium tax liability and that contributes certified

capital pursuant to a premium tax credit allocation under this

chapter.

(5) "Early stage business" means a business described by Section

228.152(a).

(5-a) "Low-income community" has the meaning assigned by Section

45D(e), Internal Revenue Code of 1986.

(6) "Person" means an individual or entity, including a

corporation, general or limited partnership, or trust or limited

liability company.

(7) "Premium tax credit allocation claim" means a claim for

allocation of premium tax credits.

(7-a) "Program One" means the program for allocation and

investment of certified capital under this chapter before January

1, 2007.

(7-b) "Program Two" means the program for allocation and

investment of certified capital under this chapter on or after

January 1, 2007.

(8) "Qualified business" means a business described by Section

228.201.

(9) "Qualified debt instrument" means a debt instrument issued

by a certified capital company, at par value or a premium, that:

(A) has an original maturity date that is a date on or after the

fifth anniversary of the date of issuance;

(B) has a repayment schedule that is not faster than a level

principal amortization over five years; and

(C) does not have interest, distribution, or payment features

that are related to:

(i) the profitability of the company; or

(ii) the performance of the company's investment portfolio.

(10) "Qualified investment" means the investment of cash by a

certified capital company in a qualified business for the

purchase of any debt, debt participation, equity, or hybrid

security of any nature or description, including a debt

instrument or security that has the characteristics of debt but

that provides for conversion into equity or equity participation

instruments such as options or warrants.

(11) "State premium tax liability" means:

(A) any liability incurred by any person under Chapter 221, 222,

223, or 224; or

(B) if the tax liability imposed under Chapter 221, 222, 223, or

224 is eliminated or reduced, any tax liability imposed on an

insurer or other person that had premium tax liability under

Subchapter A, Chapter 4, or Article 9.59 as those laws existed on

January 1, 2003.

(12) "Strategic investment business" means a business described

by Section 228.153(a).

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.001(a), eff. September 1, 2009.

Sec. 228.002. DEFINITION OF AFFILIATE. In this chapter,

"affiliate" of another person means:

(1) a person that is an affiliate for purposes of Section

823.003;

(2) a person that directly or indirectly:

(A) beneficially owns 10 percent or more of the outstanding

voting securities or other voting or management interests of the

other person, whether through rights, options, convertible

interests, or otherwise; or

(B) controls or holds power to vote 10 percent or more of the

outstanding voting securities or other voting or management

interests of the other person;

(3) a person 10 percent or more of the outstanding voting

securities or other voting or management interests of which are

directly or indirectly:

(A) beneficially owned by the other person, whether through

rights, options, convertible interests, or otherwise; or

(B) controlled or held with power to vote by the other person;

(4) a partnership in which the other person is a general

partner;

(5) an officer, director, employee, or agent of the other

person; or

(6) an immediate family member of an officer, director,

employee, or agent described by Subdivision (5).

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

SUBCHAPTER B. ADMINISTRATION AND PROMOTION

Sec. 228.051. ADMINISTRATION BY COMPTROLLER. The comptroller

shall administer this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.052. RULES; FORMS. The comptroller shall adopt rules

and forms as necessary to implement this chapter, including rules

that:

(1) establish the application procedures for certified capital

companies; and

(2) facilitate the transfer or assignment of premium tax credits

by certified investors.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.053. REPORT TO LEGISLATURE. (a) The comptroller shall

prepare a biennial report concerning the results of the

implementation of this chapter. The report must include:

(1) the number of certified capital companies holding certified

capital;

(2) the amount of certified capital invested in each certified

capital company;

(3) the amount of certified capital the certified capital

company invested in qualified businesses as of January 1, 2006,

and the cumulative total for each subsequent year;

(4) the total amount of tax credits granted under this chapter

for each year that credits have been granted;

(5) the performance of each certified capital company with

respect to renewal and reporting requirements imposed under this

chapter;

(6) with respect to the qualified businesses in which certified

capital companies have invested:

(A) the classification of the qualified businesses according to

the industrial sector and size of the business;

(B) the total number of jobs created by the investment and the

average wages paid for the jobs; and

(C) the total number of jobs retained as a result of the

investment and the average wages paid for the jobs; and

(7) the certified capital companies that have been decertified

or that have failed to renew the certification and the reason for

any decertification.

(b) The comptroller shall file the report with the governor, the

lieutenant governor, and the speaker of the house of

representatives not later than December 15 of each even-numbered

year.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.054. PROMOTION OF PROGRAM. The Texas Economic

Development and Tourism Office shall promote the program

established under this chapter in the Texas Business and

Community Economic Development Clearinghouse.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

SUBCHAPTER C. APPLICATION FOR AND GENERAL OPERATION OF CERTIFIED

CAPITAL COMPANIES

Sec. 228.101. APPLICATION FOR CERTIFICATION. (a) An applicant

for certification must file the application in the form

prescribed by the comptroller. The application must be

accompanied by a nonrefundable application fee of $7,500.

(b) The application must include an audited balance sheet of the

applicant, with an unqualified opinion from an independent

certified public accountant, as of a date not more than 35 days

before the date of the application.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.102. QUALIFICATION. To qualify as a certified capital

company:

(1) the applicant must have, at the time of application for

certification, an equity capitalization of at least $500,000 in

unencumbered cash or cash equivalents;

(2) at least two principals or persons employed to manage the

funds of the applicant must have at least four years of

experience in the venture capital industry; and

(3) the applicant must satisfy any additional requirement

imposed by the comptroller by rule.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.103. MANAGEMENT BY AND CERTAIN OWNERSHIP INTERESTS OF

INSURANCE ENTITIES PROHIBITED. (a) An insurer, group of

insurers, or other persons who may have state premium tax

liability or the insurer's or person's affiliates may not

directly or indirectly:

(1) manage a certified capital company;

(2) beneficially own, whether through rights, options,

convertible interests, or otherwise, more than 10 percent of the

outstanding voting securities of a certified capital company; or

(3) control the direction of investments for a certified capital

company.

(b) Subsection (a) applies without regard to whether the insurer

or other person or the affiliate of the insurer or other person

is authorized by or engages in business in this state.

(c) Subsections (a) and (b) do not preclude an insurer,

certified investor, or any other party from exercising its legal

rights and remedies, including interim management of a certified

capital company, if authorized by law, with respect to a

certified capital company that is in default of the company's

statutory or contractual obligations to the insurer, certified

investor, or other party.

(d) This chapter does not limit an insurer's ownership of

nonvoting equity interests in a certified capital company.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.104. ACTION ON APPLICATION. (a) The comptroller

shall:

(1) review the application, organizational documents, and

business history of each applicant; and

(2) ensure that the applicant satisfies the requirements of this

chapter.

(b) Not later than the 30th day after the date an application is

filed, the comptroller shall:

(1) issue the certification; or

(2) refuse to issue the certification and communicate in detail

to the applicant the grounds for the refusal, including

suggestions for the removal of those grounds.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.105. CONTINUATION OF CERTIFICATION. To continue to be

certified, a certified capital company must make qualified

investments according to the schedule established by Section

228.151.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.106. REPORTS TO COMPTROLLER; AUDITED FINANCIAL

STATEMENT. (a) Each certified capital company shall report to

the comptroller as soon as practicable after the receipt of

certified capital:

(1) the name of each certified investor from whom the certified

capital was received, including the certified investor's

insurance premium tax identification number;

(2) the amount of each certified investor's investment of

certified capital and premium tax credits; and

(3) the date on which the certified capital was received.

(b) Not later than January 31 of each year, each certified

capital company shall report to the comptroller:

(1) the amount of the company's certified capital at the end of

the preceding year;

(2) whether or not the company has invested more than 15 percent

of the company's total certified capital in a single business;

(3) each qualified investment that the company made during the

preceding year and, with respect to each qualified investment,

the number of employees of the qualified business at the time the

qualified investment was made; and

(4) any other information required by the comptroller, including

any information required by the comptroller to comply with

Section 228.053.

(c) Not later than April 1 of each year, each certified capital

company shall provide to the comptroller an annual audited

financial statement that includes the opinion of an independent

certified public accountant. The audit must address the methods

of operation and conduct of the business of the company to

determine whether:

(1) the company is complying with this chapter and the rules

adopted under this chapter;

(2) the funds received by the company have been invested as

required within the time provided by Section 228.151; and

(3) the company has invested the funds in qualified businesses.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.107. RENEWAL FEE; LATE FEE; EXCEPTION. (a) Not later

than January 31 of each year, each certified capital company

shall pay a nonrefundable renewal fee of $5,000 to the

comptroller.

(b) If a certified capital company fails to pay the renewal fee

on or before the date specified by Subsection (a), the company

must pay, in addition to the renewal fee, a late fee of $5,000 to

continue the company's certification.

(c) Notwithstanding Subsection (a), a renewal fee is not

required within six months of the date on which a certified

capital company's initial certification is issued under Section

228.104(b).

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.108. OFFERING MATERIAL USED BY CERTIFIED CAPITAL

COMPANY. Any offering material involving the sale of securities

of the certified capital company must include the following

statement:

By authorizing the formation of a certified capital company, the

State of Texas does not endorse the quality of management or the

potential for earnings of the company and is not liable for

damages or losses to a certified investor in the company. Use of

the word "certified" in an offering does not constitute a

recommendation or endorsement of the investment by the

comptroller of public accounts. If applicable provisions of law

are violated, the State of Texas may require forfeiture of unused

premium tax credits and repayments of used premium tax credits.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

SUBCHAPTER D. INVESTMENT BY CERTIFIED CAPITAL COMPANIES

Sec. 228.151. REQUIRED SCHEDULE OF INVESTMENT. (a) Before the

third anniversary of a certified capital company's allocation

date, the company must make qualified investments in an amount

cumulatively equal to at least 30 percent of the company's

certified capital, subject to Section 228.153(b).

(b) Before the fifth anniversary of a certified capital

company's allocation date, the company must make qualified

investments in an amount cumulatively equal to at least 50

percent of the company's certified capital, subject to Sections

228.152(b) and 228.153(b).

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.152. INVESTMENT IN EARLY STAGE BUSINESS REQUIRED. (a)

In this section, "early stage business" means a qualified

business that:

(1) is involved, at the time of a certified capital company's

first investment, in activities related to the development of

initial product or service offerings, such as prototype

development or establishment of initial production or service

processes;

(2) was initially organized less than two years before the date

of the certified capital company's first investment; or

(3) during the fiscal year immediately preceding the year of the

certified capital company's first investment had, on a

consolidated basis with the business's affiliates, gross revenues

of not more than $2 million as determined in accordance with

generally accepted accounting principles.

(b) A certified capital company must place at least 50 percent

of the amount of qualified investments required by Section

228.151(b) in early stage businesses.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.153. INVESTMENT IN STRATEGIC INVESTMENT BUSINESS

REQUIRED. (a) In this section:

(1) "Strategic investment area" means an area of this state that

qualifies as a strategic investment area under Subchapter O,

Chapter 171, Tax Code, or, after the date that subchapter

expires, an area that qualified as a strategic investment area

under that subchapter immediately before that date.

(2) "Strategic investment business" means a qualified business

that:

(A) has the business's principal business operations located in

one or more strategic investment areas; and

(B) intends to maintain business operations in the strategic

investment areas after receipt of the investment by the certified

capital company.

(b) A certified capital company must place at least 30 percent

of the amount of qualified investments required by Sections

228.151(a) and (b) in a strategic investment business.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.154. CERTIFIED CAPITAL NOT INVESTED IN QUALIFIED

INVESTMENTS. A certified capital company shall invest any

certified capital not invested in qualified investments only in:

(1) cash deposited with a federally insured financial

institution;

(2) certificates of deposit in a federally insured financial

institution;

(3) investment securities that are:

(A) obligations of the United States or agencies or

instrumentalities of the United States; or

(B) obligations that are guaranteed fully as to principal and

interest by the United States;

(4) debt instruments rated at least "A" or the equivalent by a

nationally recognized credit rating organization, or issued by,

or guaranteed with respect to payment by, an entity whose

unsecured indebtedness is rated at least "A" or the equivalent by

a nationally recognized credit rating organization, and which

indebtedness is not subordinated to other unsecured indebtedness

of the issuer or the guarantor;

(5) obligations of this state or a municipality or political

subdivision of this state; or

(6) any other investment approved in advance in writing by the

comptroller.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.155. COMPUTATION OF AMOUNT OF INVESTMENTS. (a) The

aggregate cumulative amount of all qualified investments made by

a certified capital company after the company's allocation date

shall be considered in the computation of the percentage

requirements under this subchapter.

(b) A certified capital company may invest proceeds received

from a qualified investment in another qualified investment, and

that investment counts toward any requirement of this chapter

with respect to investments of certified capital.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.156. LIMIT ON QUALIFIED INVESTMENT. A certified

capital company may not make a qualified investment at a cost to

the company that is greater than 15 percent of the company's

total certified capital at the time of investment.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.157. DISTRIBUTIONS BY CERTIFIED CAPITAL COMPANY. (a)

In this section, "qualified distribution" means any distribution

or payment from certified capital by a certified capital company

in connection with:

(1) the reasonable costs and expenses of forming, syndicating,

managing, and operating the company, provided that the

distribution or payment is not made directly or indirectly to a

certified investor, including:

(A) reasonable and necessary fees paid for professional

services, including legal and accounting services, related to the

company's formation and operation; and

(B) an annual management fee in an amount that does not exceed

2.5 percent of the company's certified capital; and

(2) a projected increase in federal or state taxes, including

penalties and interest related to state and federal income taxes,

of the company's equity owners resulting from the earnings or

other tax liability of the company to the extent that the

increase is related to the ownership, management, or operation of

the company.

(b) A certified capital company may make a qualified

distribution at any time. To make a distribution or payment

other than a qualified distribution, a company must have made

qualified investments in an amount cumulatively equal to 100

percent of the company's certified capital.

(c) If a business in which a qualified investment is made

relocates the business's principal business operations to another

state during the term of the certified capital company's

investment in the business, the cumulative amount of qualified

investments made by the certified capital company for purposes of

satisfying the requirements of Subsection (b) only is reduced by

the amount of the certified capital company's qualified

investments in the business that has relocated.

(d) Subsection (c) does not apply if the business demonstrates

that the business has returned the business's principal business

operations to this state not later than the 90th day after the

date of the relocation.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.158. REPAYMENT OF DEBT. Notwithstanding Section

228.157(b), a certified capital company may make repayments of

principal and interest on the company's indebtedness without any

restriction, including repaying the company's indebtedness on

which certified investors earned premium tax credits.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

SUBCHAPTER E. QUALIFIED BUSINESS

Sec. 228.201. DEFINITION OF QUALIFIED BUSINESS. (a) In this

chapter, "qualified business" means a business that complies with

this section at the time of a certified capital company's first

investment in the business.

(b) A qualified business must:

(1) be headquartered in this state and intend to remain in this

state after receipt of the certified capital company's

investment; and

(2) have the business's principal business operations located in

this state and intend to maintain business operations in this

state after receipt of the certified capital company's

investment.

(c) A qualified business must agree to use the qualified

investment primarily to:

(1) support business operations in this state, other than

advertising, promotion, and sales operations which may be

conducted outside of this state; or

(2) in the case of a start-up company, establish and support

business operations in this state, other than advertising,

promotion, and sales operations which may be conducted outside of

this state.

(d) A qualified business may not have more than 100 employees

and must:

(1) employ at least 80 percent of the business's employees in

this state; or

(2) pay 80 percent of the business's payroll to employees in

this state.

(e) A qualified business must be primarily engaged in:

(1) manufacturing, processing, or assembling products;

(2) conducting research and development; or

(3) providing services.

(f) A qualified business may not be primarily engaged in:

(1) retail sales;

(2) real estate development;

(3) the business of insurance, banking, or lending; or

(4) the provision of professional services provided by

accountants, attorneys, or physicians.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.202. RELOCATION OF PRINCIPAL BUSINESS OPERATIONS. If,

before the 90th day after the date a certified capital company

makes an investment in a qualified business, the qualified

business moves the business's principal business operations from

this state, the investment may not be considered a qualified

investment for purposes of the percentage requirements under this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.203. EVALUATION OF BUSINESS BY COMPTROLLER. (a) A

certified capital company may, before making an investment in a

business, request a written opinion from the comptroller as to

whether the business in which the company proposes to invest is a

qualified business, an early stage business, or a strategic

investment or low-income community business.

(b) Not later than the 15th business day after the date of the

receipt of a request under Subsection (a), the comptroller shall:

(1) determine whether the business meets the definition of a

qualified business, an early stage business, or a strategic

investment or low-income community business, as applicable, and

notify the certified capital company of the determination and

provide an explanation of the determination; or

(2) notify the company that an additional 15 days will be needed

to review the request and make the determination.

(c) If the comptroller fails to notify the certified capital

company with respect to the proposed investment within the period

specified by Subsection (b), the business in which the company

proposes to invest is considered to be a qualified business, an

early stage business, or a strategic investment or low-income

community business, as appropriate.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.003(a), eff. September 1, 2009.

Sec. 228.204. CONTINUATION OF CLASSIFICATION AS QUALIFIED

BUSINESS; FOLLOW-ON INVESTMENTS AUTHORIZED. (a) A business that

is classified as a qualified business at the time of the first

investment in the business by a certified capital company:

(1) remains classified as a qualified business; and

(2) may receive follow-on investments from any certified capital

company.

(b) Except as provided by Subsection (c), a follow-on investment

made under Subsection (a) is a qualified investment even though

the business may not meet the definition of a qualified business

at the time of the follow-on investment.

(c) A follow-on investment does not qualify as a qualified

investment if, at the time of the follow-on investment, the

qualified business no longer has the business's principal

business operations in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

SUBCHAPTER F. PREMIUM TAX CREDIT

Sec. 228.251. PREMIUM TAX CREDIT. (a) A certified investor who

makes an investment of certified capital shall earn in the year

of investment a vested credit against state premium tax liability

equal to 100 percent of the certified investor's investment of

certified capital, subject to the limits imposed by this chapter.

(b) With respect to credits earned as a result of investments

made under Program One, beginning with the tax report due March

1, 2009, for the 2008 tax year, a certified investor may take up

to 25 percent of the vested premium tax credit in any taxable

year of the certified investor. The credit may not be applied to

estimated payments due in 2008.

(c) With respect to credits earned as a result of investments

made under Program Two, beginning with the tax report due March

1, 2013, for the 2012 tax year, a certified investor may take up

to 25 percent of the vested premium tax credit in any taxable

year of the certified investor. The credit may not be applied to

estimated payments due in 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.004(a), eff. September 1, 2009.

Sec. 228.252. LIMIT ON PREMIUM TAX CREDIT. (a) The credit to

be applied against state premium tax liability of a certified

investor in any one year may not exceed the state premium tax

liability of the investor for the taxable year.

(b) A certified investor may carry forward any unused credit

against state premium tax liability indefinitely until the

premium tax credits are used.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.253. PREMIUM TAX CREDIT ALLOCATION CLAIM REQUIRED. (a)

A certified investor must prepare and execute a premium tax

credit allocation claim on a form provided by the comptroller.

(b) The certified capital company must have filed the claim with

the comptroller on the date on which the comptroller accepted

premium tax credit allocation claims on behalf of certified

investors with respect to Program One or Program Two, as

applicable, under the comptroller's rules.

(c) The premium tax credit allocation claim form must include an

affidavit of the certified investor under which the certified

investor becomes legally bound and irrevocably committed to make

an investment of certified capital in a certified capital company

in the amount allocated even if the amount allocated is less than

the amount of the claim, subject only to the receipt of an

allocation under Section 228.255.

(d) A certified investor may not claim a premium tax credit

under Section 228.251 for an investment that has not been funded,

without regard to whether the certified investor has committed to

fund the investment.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.005(a), eff. September 1, 2009.

Sec. 228.254. TOTAL LIMIT ON PREMIUM TAX CREDITS. (a) The

total amount of certified capital for which premium tax credits

may be allowed under this chapter for all years in which premium

tax credits are allowed is:

(1) $200 million for Program One; and

(2) $200 million for Program Two.

(b) The total amount of certified capital for which premium tax

credits may be allowed for all certified investors under this

chapter may not exceed the amount that would entitle all

certified investors in certified capital companies to take total

credits of $50 million in a year with respect to Program One and

$50 million in a year with respect to Program Two.

(c) A certified capital company and the company's affiliates may

not file premium tax credit allocation claims with respect to

Program One or Program Two, as applicable, in excess of the

maximum amount of certified capital for which premium tax credits

may be allowed for that program as provided by this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.006(a), eff. September 1, 2009.

Sec. 228.255. ALLOCATION OF PREMIUM TAX CREDIT. (a) If the

total premium tax credits claimed by all certified investors with

respect to Program One or Program Two, as applicable, exceeds the

total limits on premium tax credits established for that program

by Section 228.254(a), the comptroller shall allocate the total

amount of premium tax credits allowed under this chapter to

certified investors in certified capital companies on a pro rata

basis in accordance with this section.

(b) The pro rata allocation for each certified investor shall be

the product of:

(1) a fraction, the numerator of which is the amount of the

premium tax credit allocation claim filed on behalf of the

investor with respect to Program One or Program Two, as

applicable, and the denominator of which is the total amount of

all premium tax credit allocation claims filed on behalf of all

certified investors with respect to that program; and

(2) the total amount of certified capital for which premium tax

credits may be allowed with respect to that program under this

chapter.

(c) The maximum amount of certified capital for which premium

tax credit allocation may be allowed on behalf of a single

certified investor and the investor's affiliates with respect to

Program One or Program Two, as applicable, whether by one or more

certified capital companies, may not exceed the greater of:

(1) $10 million; or

(2) 15 percent of the maximum aggregate amount available with

respect to that program under Section 228.254(a).

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.007(a), eff. September 1, 2009.

Sec. 228.256. TREATMENT OF CREDITS AND CAPITAL. In any case

under this code or another insurance law of this state in which

the assets of a certified investor are examined or considered,

the certified capital may be treated as an admitted asset,

subject to the applicable statutory valuation procedures.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.257. TRANSFERABILITY OF CREDIT. (a) A certified

investor may transfer or assign premium tax credits only in

compliance with the rules adopted under Section 228.052.

(b) The transfer or assignment of a premium tax credit does not

affect the schedule for taking the premium tax credit under this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.258. IMPACT OF PREMIUM TAX CREDIT ON INSURANCE

RATEMAKING. A certified investor is not required to reduce the

amount of premium tax included by the investor in connection with

ratemaking for an insurance contract written in this state

because of a reduction in the investor's Texas premium tax

derived from premium tax credits granted under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.259. RETALIATORY TAX. A certified investor claiming a

credit against state premium tax liability earned through an

investment in a company is not required to pay any additional

retaliatory tax levied under Chapter 281 as a result of claiming

that credit.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

SUBCHAPTER G. ENFORCEMENT

Sec. 228.301. ANNUAL REVIEW BY COMPTROLLER. (a) The

comptroller shall conduct an annual review of each certified

capital company to:

(1) ensure that the company:

(A) continues to satisfy the requirements of this chapter; and

(B) has not made any investment in violation of this chapter;

and

(2) determine the eligibility status of the company's qualified

investments.

(b) Each certified capital company shall pay the cost of the

annual review according to a reasonable fee schedule adopted by

the comptroller.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.302. DECERTIFICATION OF CERTIFIED CAPITAL COMPANY. (a)

A material violation of Section 228.105, 228.106, 228.107,

228.151, 228.152, 228.153, 228.154, 228.155, 228.156, 228.202, or

228.204 is grounds for decertification of a certified capital

company.

(b) If the comptroller determines that a certified capital

company is not in compliance with a law listed in Subsection (a),

the comptroller shall notify the company's officers in writing

that the company may be subject to decertification after the

120th day after the date the notice is mailed unless the company:

(1) corrects the deficiencies; and

(2) returns to compliance with the law.

(c) The comptroller may decertify a certified capital company,

after opportunity for hearing, if the comptroller finds that the

company is not in compliance with a law listed in Subsection (a)

at the end of the period established by Subsection (b).

(d) Decertification under this section is effective on receipt

of notice of decertification by the certified capital company.

(e) The comptroller shall notify any appropriate state agency of

a decertification of a certified capital company.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.303. ADMINISTRATIVE PENALTY. (a) The comptroller may

impose an administrative penalty on a certified capital company

that violates this chapter.

(b) The amount of the penalty may not exceed $25,000. Each day a

violation continues or occurs is a separate violation for the

purpose of imposing the penalty. The amount of the penalty shall

be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the economic harm caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

(c) A certified capital company assessed a penalty under this

chapter may request a redetermination as provided by Chapter 111,

Tax Code.

(d) The attorney general may sue to collect the penalty.

(e) A proceeding to impose the penalty is a contested case under

Chapter 2001, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

SUBCHAPTER H. RECAPTURE AND FORFEITURE OF PREMIUM TAX CREDITS

Sec. 228.351. RECAPTURE AND FORFEITURE OF PREMIUM TAX CREDIT

FOLLOWING DECERTIFICATION. (a) Decertification of a certified

capital company may, in accordance with this section, cause:

(1) the recapture of premium tax credits previously claimed by

the company's certified investors; and

(2) the forfeiture of future premium tax credits to be claimed

by the investors.

(b) Decertification of a certified capital company on or before

the third anniversary of the company's allocation date causes the

recapture of any premium tax credits previously claimed and the

forfeiture of any future premium tax credits to be claimed by a

certified investor with respect to the company.

(c) For a certified capital company that meets the requirements

for continued certification under Section 228.151(a) and

subsequently fails to meet the requirements for continued

certification under Subsection (b) of that section:

(1) any premium tax credit that has been or will be taken by a

certified investor on or before the third anniversary of the

allocation date is not subject to recapture or forfeiture; and

(2) any premium tax credit that has been or will be taken by a

certified investor after the third anniversary of the company's

allocation date is subject to recapture or forfeiture.

(d) For a certified capital company that has met the

requirements for continued certification under Section 228.151

and is subsequently decertified:

(1) any premium tax credit that has been or will be taken by a

certified investor on or before the fifth anniversary of the

allocation date is not subject to recapture or forfeiture; and

(2) any premium tax credit to be taken after the fifth

anniversary of the allocation date is subject to forfeiture only

if the company is decertified on or before the fifth anniversary

of the company's allocation date.

(e) For a certified capital company that has invested an amount

cumulatively equal to 100 percent of the company's certified

capital in qualified investments, any premium tax credit claimed

or to be claimed by a certified investor is not subject to

recapture or forfeiture under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.352. NOTICE OF RECAPTURE AND FORFEITURE OF PREMIUM TAX

CREDIT. The comptroller shall send written notice to the address

of each certified investor whose premium tax credit is subject to

recapture or forfeiture, using the address shown on the

investor's last premium tax filing.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.

Sec. 228.353. INDEMNITY AGREEMENTS AND INSURANCE AUTHORIZED.

(a) A certified capital company may agree to indemnify, or

purchase insurance for the benefit of, a certified investor for

losses resulting from the recapture or forfeiture of premium tax

credits under Section 228.351.

(b) Any guaranty, indemnity, bond, insurance policy, or other

payment undertaking made under this section may not be provided

by more than one certified investor of the certified capital

company or affiliate of the certified investor.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1B.001, eff. April 1, 2009.



CHAPTER 229. COOPERATIVE AGREEMENTS WITH OTHER STATES

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE B. INSURANCE PREMIUM TAXES

CHAPTER 229. COOPERATIVE AGREEMENTS WITH OTHER STATES

Sec. 229.001. DEFINITIONS. In this chapter:

(1) "Agent" includes:

(A) a surplus lines agent, as defined by Section 981.002;

(B) a person licensed as a surplus lines agent by another state;

and

(C) any other person who performs the acts of an agent, whether

through an oral, written, electronic, or other form of

communication, by soliciting, negotiating, procuring, or

collecting a premium on an insurance contract.

(2) "Insurer" has the meaning assigned by Section 101.002 and

includes:

(A) an insurer that does not hold a certificate of authority in

this state;

(B) an eligible surplus lines insurer; and

(C) an insurer that holds a certificate of authority in this

state but performs acts outside the scope of its authority under

the certificate.

(3) "Premium" includes:

(A) any consideration for insurance, including:

(i) a premium;

(ii) a membership fee;

(iii) an assessment; and

(iv) dues; or

(B) any other meaning of the term adopted in a cooperative

agreement.

(4) "Processing entity" means a processing center or

clearinghouse established under a cooperative agreement.

(5) "Stamping office" means the Surplus Lines Stamping Office of

Texas or similar stamping offices in other states.

Added by Acts 2007, 80th Leg., R.S., Ch.

932, Sec. 11, eff. June 15, 2007.

Renumbered from Insurance Code, Section 228.001 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(60), eff. September 1, 2009.

Sec. 229.002. COOPERATIVE AGREEMENTS WITH OTHER STATES. (a)

The comptroller may enter into a cooperative agreement,

reciprocal agreement, or compact with another state for the

collection of insurance premium taxes imposed by Chapters 225 and

226 on a multistate basis. An agreement or amendment of an

agreement takes effect according to its terms, except that an

agreement or amendment may not take effect until the proposed

agreement or amendment is published in the Texas Register.

(b) An agreement may provide for:

(1) determining a base state and multistate allocation of

insurance premiums;

(2) tax reporting requirements;

(3) audit and refund claim procedures;

(4) exchange of information;

(5) requirements for reporting on a multistate basis;

(6) insurance and tax related terms and definitions;

(7) penalties, fees, administrative costs, and interest rates;

(8) audit assessment and refund claim limitation periods;

(9) procedures for collecting amounts due from agents,

insurers, or other persons and for collecting and forwarding the

amounts due to the jurisdiction to which the amount is owed;

(10) procedures for verifying refund claims by agents, insurers,

or other persons and for collecting those amounts from the

jurisdiction owing the refund amount;

(11) the temporary remittal of funds equal to the amounts due to

another jurisdiction, subject to appropriation of funds for that

purpose; and

(12) other provisions to facilitate the administration of the

agreement.

(c) The comptroller may, as required by the terms of an

agreement, provide to an officer of another state any information

that relates to the solicitation, negotiation, procurement,

placement, issuance, receipt, or collection of premiums by an

agent, insurer, or other person for an insurance contract or

policy that may be subject to the premium taxes imposed by

Chapter 225 or 226.

(d) An agreement may provide for each state to audit the records

of an agent, insurer, or other person based in this state to

determine if insurance premium taxes due each state that is a

party to the agreement are properly reported and paid. An

agreement may provide for each state to forward the findings of

an audit performed on an agent, insurer, or other person based in

this state to each other state in which the person has an

allocation of taxable premiums.

(e) For an agent, insurer, or other person who has an allocation

of taxable premiums in this state, the comptroller may use an

audit performed by another state that is a party to an agreement

with this state to make an assessment of insurance premium taxes

against the agent, insurer, or other person. An assessment made

by the comptroller under this subsection is prima facie evidence

that the amount shown as due is correct.

(f) An agreement entered into under this section does not affect

the comptroller's authority to audit any person under any other

law.

(g) An agreement entered into under this section prevails over

an inconsistent rule of the comptroller. Except as otherwise

provided by this section, a statute of this state prevails over

an inconsistent provision of an agreement entered into under this

section.

(h) The comptroller may segregate in a separate fund or account

the amount estimated to be due to other jurisdictions, amounts

subject to refund during the fiscal year, fees, and other costs

collected under the agreement. On a determination of an amount

held that is due to be remitted to another jurisdiction, the

comptroller may issue a warrant or make an electronic transfer of

the amount as necessary to carry out the purposes of the

agreement. An auditing cost, membership fee, or other cost

associated with the agreement may be paid from interest earned on

funds segregated under this subsection. Any interest earnings in

excess of the costs associated with the agreement shall be

credited to general revenue.

(i) The legislature finds that it is in the public interest to

enter into insurance tax and regulatory agreements with other

jurisdictions that may provide for the temporary remittal of

amounts due other jurisdictions that exceed the amounts collected

and for cooperation with other jurisdictions for the collection

of taxes imposed by this state under Chapters 225 and 226 and

similar taxes imposed under statutes of other jurisdictions on

insurance premiums. The comptroller shall ensure that reasonable

measures are developed to recover insurance taxes and other

amounts due this state during each biennium.

(j) The comptroller may enter into a cooperative agreement,

reciprocal agreement, or compact with another state to provide

for the collection of taxes imposed by this state and the other

states on insurances taxes that may be due the states and this

state based on a standardized premium allocation adopted by the

states under the agreement. The comptroller may also enter into

other cooperative agreements with surplus lines stamping offices

located in this state and other states in the reporting and

capturing of related tax information. In addition, the

comptroller may enter into cooperative agreements with processing

entities located in this state or other states related to the

capturing and processing of insurance premium and tax data.

(k) The comptroller may adopt rules as necessary to implement

this chapter. In adopting rules under this chapter, the

comptroller may not adopt a rule that does not specifically

implement this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

932, Sec. 11, eff. June 15, 2007.

Renumbered from Insurance Code, Section 228.002 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(60), eff. September 1, 2009.



CHAPTER 251. GENERAL PROVISIONS

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE C. INSURANCE MAINTENANCE TAXES

CHAPTER 251. GENERAL PROVISIONS

Sec. 251.001. DETERMINING RATE OF ASSESSMENT. (a) The

commissioner shall annually determine the rate of assessment of

each maintenance tax imposed under this subtitle.

(b) In determining the rate of assessment, the commissioner

shall consider the requirement to reimburse the appropriate

portion of the general revenue fund under Section 201.052.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 251.002. DUTY TO ADVISE COMPTROLLER OF RATE. The

commissioner shall advise the comptroller of the applicable rate

of assessment of a maintenance tax not later than the 45th day

before the due date of the tax report for the period for which

that tax is due.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 251.003. EFFECT OF LATE ADVISEMENT OF RATE. (a) Except as

provided by Subsection (b), if the commissioner does not advise

the comptroller of the applicable rate of assessment of a

maintenance tax by the date required by Section 251.002, the rate

of assessment is the rate applied in the previous tax period.

(b) If the commissioner advises the comptroller of the

applicable rate of assessment of a maintenance tax after the tax

has been assessed, the comptroller shall:

(1) advise each taxpayer in writing of the amount of any

additional taxes due; or

(2) refund any excess taxes paid.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 251.004. DEPOSIT OF MAINTENANCE TAXES. (a) Except as

provided by Subsection (b), maintenance taxes collected under

this subtitle shall be deposited in the general revenue fund and

reallocated to the Texas Department of Insurance operating

account.

(b) Each state fiscal year, the comptroller shall reallocate to

the floodplain management account established under Section

16.3161, Water Code, the first $3.05 million of the maintenance

taxes collected under Chapter 252 and deposited in the general

revenue fund.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1323, Sec. 1, eff. September 1, 2007.



CHAPTER 252. FIRE AND ALLIED LINES INSURANCE

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE C. INSURANCE MAINTENANCE TAXES

CHAPTER 252. FIRE AND ALLIED LINES INSURANCE

Sec. 252.001. MAINTENANCE TAX IMPOSED. A maintenance tax is

imposed on each authorized insurer with gross premiums subject to

taxation under Section 252.003. The tax required by this chapter

is in addition to other taxes imposed that are not in conflict

with this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 252.002. MAXIMUM RATE; ANNUAL ADJUSTMENT. (a) The rate of

assessment set by the commissioner may not exceed 1.25 percent of

the gross premiums subject to taxation under Section 252.003.

(b) The commissioner shall annually adjust the rate of

assessment of the maintenance tax so that the tax imposed that

year, together with any unexpended funds produced by the tax,

produces the amount the commissioner determines is necessary to

pay the expenses during the succeeding year of regulating all

classes of insurance specified under:

(1) Chapters 1807, 2001-2006, 2171, 6001, 6002, and 6003;

(2) Subchapter C, Chapter 5;

(3) Subchapter H, Chapter 544;

(4) Subchapter D, Chapter 1806;

(5) Section 403.002;

(6) Sections 417.007, 417.008, and 417.009, Government Code; and

(7) Chapter 2154, Occupations Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2C.001, eff. April 1, 2009.

Sec. 252.003. PREMIUMS SUBJECT TO TAXATION. An insurer shall

pay maintenance taxes under this chapter on the correctly

reported gross premiums from writing insurance in this state

against loss or damage by:

(1) bombardment;

(2) civil war or commotion;

(3) cyclone;

(4) earthquake;

(5) excess or deficiency of moisture;

(6) explosion as defined by Section 2002.006(b);

(7) fire;

(8) flood;

(9) frost and freeze;

(10) hail, including loss by hail on farm crops;

(11) insurrection;

(12) invasion;

(13) lightning;

(14) military or usurped power;

(15) an order of a civil authority made to prevent the spread of

a conflagration, epidemic, or catastrophe;

(16) rain;

(17) riot;

(18) the rising of the waters of the ocean or its tributaries;

(19) smoke or smudge;

(20) strike or lockout;

(21) tornado;

(22) vandalism or malicious mischief;

(23) volcanic eruption;

(24) water or other fluid or substance resulting from the

breakage or leakage of sprinklers, pumps, or other apparatus

erected for extinguishing fires, water pipes, or other conduits

or containers;

(25) weather or climatic conditions;

(26) windstorm;

(27) an event covered under a home warranty insurance policy; or

(28) an event covered under an inland marine insurance policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2C.002, eff. April 1, 2009.

Acts 2007, 80th Leg., R.S., Ch.

932, Sec. 12, eff. June 15, 2007.

Reenacted by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.009, eff. September 1, 2009.

Sec. 252.004. MAINTENANCE TAX DUE DATES. (a) The insurer shall

pay the maintenance tax annually or semiannually, as determined

by the comptroller.

(b) The comptroller may require semiannual or other periodic

payment only from an insurer whose maintenance tax liability

under this chapter for the previous tax year was at least $2,000.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 252.005. EXCEPTION. This chapter does not apply to:

(1) a farm mutual insurance company operating under Chapter 911;

or

(2) a mutual insurance company engaged in business under Chapter

12, Title 78, Revised Statutes, before that chapter's repeal by

Section 18, Chapter 40, Acts of the 41st Legislature, 1st Called

Session, 1929, as amended by Section 1, Chapter 60, General Laws,

Acts of the 41st Legislature, 2nd Called Session, 1929, that

retains the rights and privileges under the repealed law to the

extent provided by those sections.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 13, eff. April 1, 2007.



CHAPTER 253. CASUALTY INSURANCE AND FIDELITY, GUARANTY, AND SURETY BOND INSURANCE

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE C. INSURANCE MAINTENANCE TAXES

CHAPTER 253. CASUALTY INSURANCE AND FIDELITY, GUARANTY, AND

SURETY BOND INSURANCE

Sec. 253.001. MAINTENANCE TAX IMPOSED. A maintenance tax is

imposed on each authorized insurer with gross premiums subject to

taxation under Section 253.003. The tax required by this chapter

is in addition to other taxes imposed that are not in conflict

with this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 253.002. MAXIMUM RATE; ANNUAL ADJUSTMENT. (a) The rate of

assessment set by the commissioner may not exceed 0.4 percent of

the gross premiums subject to taxation under Section 253.003.

(b) The commissioner shall annually adjust the rate of

assessment of the maintenance tax so that the tax imposed that

year, together with any unexpended funds produced by the tax,

produces the amount the commissioner determines is necessary to

pay the expenses during the succeeding year of regulating all

classes of insurance specified under Section 253.003.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2C.003, eff. April 1, 2009.

Sec. 253.003. PREMIUMS SUBJECT TO TAXATION. An insurer shall

pay maintenance taxes under this chapter on the correctly

reported gross premiums from writing a class of insurance

specified under:

(1) Chapters 2008, 2251, and 2252;

(2) Subchapter B, Chapter 5;

(3) Subchapter C, Chapter 1806;

(4) Subchapter A, Chapter 2301; and

(5) Subtitle B, Title 10.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2C.004, eff. April 1, 2009.

Sec. 253.004. MAINTENANCE TAX DUE DATES. (a) The insurer shall

pay the maintenance tax annually or semiannually, as determined

by the comptroller.

(b) The comptroller may require semiannual payment only from an

insurer whose maintenance tax liability under this chapter for

the previous tax year was at least $2,000.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.



CHAPTER 254. MOTOR VEHICLE INSURANCE

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE C. INSURANCE MAINTENANCE TAXES

CHAPTER 254. MOTOR VEHICLE INSURANCE

Sec. 254.001. MAINTENANCE TAX IMPOSED. A maintenance tax is

imposed on each authorized insurer with gross premiums subject to

taxation under Section 254.003. The tax required by this chapter

is in addition to other taxes imposed that are not in conflict

with this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 254.002. MAXIMUM RATE; ANNUAL ADJUSTMENT. (a) The rate of

assessment set by the commissioner may not exceed 0.2 percent of

the gross premiums subject to taxation under Section 254.003.

(b) The commissioner shall annually adjust the rate of

assessment of the maintenance tax so that the tax imposed that

year, together with any unexpended funds produced by the tax,

produces the amount the commissioner determines is necessary to

pay the expenses during the succeeding year of regulating motor

vehicle insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 254.003. PREMIUMS SUBJECT TO TAXATION. An insurer shall

pay maintenance taxes under this chapter on the correctly

reported gross premiums from writing motor vehicle insurance in

this state, including personal and commercial automobile

insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

932, Sec. 13, eff. June 15, 2007.

Sec. 254.004. MAINTENANCE TAX DUE DATES. (a) The insurer shall

pay the maintenance tax annually or semiannually, as determined

by the comptroller.

(b) The comptroller may require semiannual or other periodic

payment only from an insurer whose maintenance tax liability

under this chapter for the previous tax year was at least $2,000.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.



CHAPTER 255. WORKERS' COMPENSATION INSURANCE

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE C. INSURANCE MAINTENANCE TAXES

CHAPTER 255. WORKERS' COMPENSATION INSURANCE

Sec. 255.001. MAINTENANCE TAX IMPOSED. (a) A maintenance tax

is imposed on each authorized insurer with gross premiums subject

to taxation under Section 255.003, including a:

(1) stock insurance company;

(2) mutual insurance company;

(3) reciprocal or interinsurance exchange; and

(4) Lloyd's plan.

(b) The tax required by this chapter is in addition to other

taxes imposed that are not in conflict with this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 255.002. MAXIMUM RATE; ANNUAL ADJUSTMENT. (a) The rate of

assessment set by the commissioner may not exceed 0.6 percent of

the gross premiums subject to taxation under Section 255.003.

(b) The commissioner shall annually adjust the rate of

assessment of the maintenance tax so that the tax imposed that

year, together with any unexpended funds produced by the tax,

produces the amount the commissioner determines is necessary to

pay the expenses during the succeeding year of regulating

workers' compensation insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 255.003. PREMIUMS SUBJECT TO TAXATION. (a) An insurer

shall pay maintenance taxes under this chapter on the correctly

reported gross workers' compensation insurance premiums from

writing workers' compensation insurance in this state, including

the modified annual premium of a policyholder that purchases an

optional deductible plan under Subchapter E, Chapter 2053.

(b) The rate of assessment shall be applied to the modified

annual premium before application of a deductible premium credit.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2C.005, eff. April 1, 2009.

Sec. 255.004. MAINTENANCE TAX DUE DATES. (a) The insurer shall

pay the maintenance tax annually or semiannually.

(b) The comptroller may require semiannual payment only from an

insurer whose maintenance tax liability under this chapter for

the previous tax year was at least $2,000.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.



CHAPTER 256. AIRCRAFT INSURANCE

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE C. INSURANCE MAINTENANCE TAXES

CHAPTER 256. AIRCRAFT INSURANCE

Sec. 256.001. MAINTENANCE TAX IMPOSED. A maintenance tax is

imposed on each authorized insurer with gross premiums subject to

taxation under Section 256.003. The tax required by this chapter

is in addition to other taxes imposed that are not in conflict

with this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 256.002. MAXIMUM RATE; ANNUAL ADJUSTMENT. (a) The rate of

assessment set by the commissioner may not exceed 0.4 percent of

the gross premiums subject to taxation under Section 256.003.

(b) The commissioner shall annually adjust the rate of

assessment of the maintenance tax so that the tax imposed that

year, together with any unexpended funds produced by the tax,

produces the amount the commissioner determines is necessary to

pay the expenses during the succeeding year of regulating all

classes of insurance specified under Chapter 2101.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2C.006, eff. April 1, 2009.

Sec. 256.003. PREMIUMS SUBJECT TO TAXATION. An insurer shall

pay maintenance taxes under this chapter on the correctly

reported gross premiums from writing a class of insurance

specified under Chapter 2101.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2C.007, eff. April 1, 2009.

Sec. 256.004. MAINTENANCE TAX DUE DATES. (a) The insurer shall

pay the maintenance tax annually or semiannually, as determined

by the comptroller.

(b) The comptroller may require semiannual payment only from an

insurer whose maintenance tax liability under this chapter for

the previous tax year was at least $2,000.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.



CHAPTER 257. LIFE, HEALTH, AND ACCIDENT INSURANCE

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE C. INSURANCE MAINTENANCE TAXES

CHAPTER 257. LIFE, HEALTH, AND ACCIDENT INSURANCE

Sec. 257.001. MAINTENANCE TAX IMPOSED. (a) A maintenance tax

is imposed on each authorized insurer, including a group hospital

service corporation, managed care organization, local mutual aid

association, statewide mutual assessment company, stipulated

premium company, and stock or mutual insurance company, that

collects from residents of this state gross premiums or gross

considerations subject to taxation under Section 257.003. The

tax required by this chapter is in addition to other taxes

imposed that are not in conflict with this chapter.

(b) In this section, "managed care organization" means an

organization authorized under this code to engage in the business

of issuing health benefit plans that is not authorized as a

health maintenance organization, preferred provider organization,

or insurance company and the taxation of which is not preempted

by federal law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

932, Sec. 14, eff. June 15, 2007.

Sec. 257.002. MAXIMUM RATE; ANNUAL ADJUSTMENT. (a) The rate of

assessment set by the commissioner may not exceed 0.04 percent of

the gross premiums and gross considerations subject to taxation

under Section 257.003.

(b) The commissioner shall annually adjust the rate of

assessment of the maintenance tax so that the tax imposed that

year, together with any unexpended funds produced by the tax,

produces the amount the commissioner determines is necessary to

pay the expenses during the succeeding year of regulating life,

health, and accident insurers.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 257.003. PREMIUMS AND CONSIDERATIONS SUBJECT TO TAXATION;

LIMIT. (a) An insurer shall pay maintenance taxes under this

chapter on the correctly reported:

(1) gross premiums collected from writing life, health, and

accident insurance in this state, except as provided in

Subsection (b); and

(2) gross considerations collected from writing annuity or

endowment contracts in this state.

(b) The gross premiums on which an assessment is based under

this chapter may not include:

(1) premiums received from the United States for insurance

contracted for by the United States in accordance with or in

furtherance of Title XVIII of the Social Security Act (42 U.S.C.

Section 1395c et seq.) and its subsequent amendments; or

(2) premiums paid on group health, accident, and life policies

in which the group covered by the policy consists of a single

nonprofit trust established to provide coverage primarily for

employees of:

(A) a municipality, county, or hospital district in this state;

or

(B) a county or municipal hospital, without regard to whether

the employees are employees of the county or municipality or of

an entity operating the hospital on behalf of the county or

municipality.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.006(a), eff. September 1, 2005.

Sec. 257.004. MAINTENANCE TAX DUE DATES. (a) The insurer shall

pay the maintenance tax annually, semiannually, or on another

periodic basis, as determined by the comptroller.

(b) The comptroller may require semiannual or other periodic

payment only from an insurer whose maintenance tax liability

under this chapter for the previous year was at least $2,000.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.



CHAPTER 258. HEALTH MAINTENANCE ORGANIZATIONS

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE C. INSURANCE MAINTENANCE TAXES

CHAPTER 258. HEALTH MAINTENANCE ORGANIZATIONS

Sec. 258.001. APPLICABILITY OF CERTAIN DEFINITIONS. In this

chapter, a term defined by Section 843.002 has the meaning

assigned by that section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 258.002. MAINTENANCE TAX IMPOSED. A per capita maintenance

tax is imposed on each authorized health maintenance organization

with gross revenues subject to taxation under Section 258.004.

The tax required by this chapter is in addition to other taxes

imposed that are not in conflict with this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 258.003. MAXIMUM RATE; ANNUAL ADJUSTMENT. (a) The rate of

assessment set by the commissioner may not exceed $2 per

enrollee.

(b) The commissioner shall annually adjust the rate of

assessment of the per capita maintenance tax so that the tax

imposed that year, together with any unexpended funds produced by

the tax, produces the amount the commissioner determines is

necessary to pay the expenses during the succeeding year of

regulating health maintenance organizations.

(c) The rate of assessment may differ between basic health care

plans, limited health care service plans, and single health care

service plans and must equitably reflect any differences in

regulatory resources attributable to each type of plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 258.004. REVENUES SUBJECT TO TAXATION; LIMIT. (a) A

health maintenance organization shall pay per capita maintenance

taxes under this chapter on the correctly reported gross revenues

collected from issuing health maintenance certificates or

contracts in this state.

(b) The amount of maintenance tax assessed may not be computed

based on:

(1) enrollees who as individual certificate holders or their

dependents are covered by a master group policy paid for by

revenues received from the United States for insurance contracted

for by the United States in accordance with or in furtherance of

Title XVIII of the Social Security Act (42 U.S.C. Section 1395c

et seq.) and its subsequent amendments; or

(2) revenues paid on group health, accident, and life

certificates or contracts in which the group covered by the

certificate or contract consists of a single nonprofit trust

established to provide coverage primarily for employees of:

(A) a municipality, county, or hospital district in this state;

or

(B) a county or municipal hospital, without regard to whether

the employees are employees of the county or municipality or of

an entity operating the hospital on behalf of the county or

municipality.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.007(a), eff. September 1, 2005.

Sec. 258.005. MAINTENANCE TAX DUE DATES. (a) The health

maintenance organization shall pay the maintenance tax annually

or semiannually.

(b) The comptroller may require semiannual or other periodic

payment only from a health maintenance organization whose

maintenance tax liability under this chapter for the previous

year was at least $2,000.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.



CHAPTER 259. THIRD-PARTY ADMINISTRATORS

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE C. INSURANCE MAINTENANCE TAXES

CHAPTER 259. THIRD-PARTY ADMINISTRATORS

Sec. 259.001. DEFINITIONS. In this chapter:

(1) "Administrative or service fees" means all consideration,

fees, assessments, payments, reimbursements, dues, and other

compensation received for services as an administrator during a

calendar year. The term does not include sales commissions.

(2) "Administrator" has the meaning assigned by Section

4151.001.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 259.002. MAINTENANCE TAX IMPOSED. A maintenance tax is

imposed on each authorized administrator with administrative or

service fees subject to taxation under Section 259.004. The tax

required by this chapter is in addition to other taxes imposed

that are not in conflict with this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 259.003. MAXIMUM RATE; ANNUAL ADJUSTMENT. (a) The rate of

assessment set by the commissioner may not exceed one percent of

the administrative or service fees subject to taxation under

Section 259.004.

(b) The commissioner shall annually adjust the rate of

assessment of the maintenance tax so that the tax imposed that

year, together with any unexpended funds produced by the tax,

produces the amount the commissioner determines is necessary to

pay the expenses of regulating administrators.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 259.004. ADMINISTRATIVE AND SERVICE FEES SUBJECT TO

TAXATION. An administrator shall pay maintenance taxes under

this chapter on the administrator's correctly reported

administrative or service fees.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 259.005. MAINTENANCE TAX DUE DATES. The administrator

shall pay the maintenance tax annually, semiannually, or on

another periodic basis, as determined by the comptroller.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.



CHAPTER 260. NONPROFIT LEGAL SERVICES CORPORATIONS

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE C. INSURANCE MAINTENANCE TAXES

CHAPTER 260. NONPROFIT LEGAL SERVICES CORPORATIONS

Sec. 260.001. MAINTENANCE TAX IMPOSED. A maintenance tax is

imposed on each nonprofit legal services corporation subject to

Chapter 961 with gross revenues subject to taxation under Section

260.003. The tax required by this chapter is in addition to other

taxes imposed that are not in conflict with this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 260.002. MAXIMUM RATE; ANNUAL ADJUSTMENT. (a) The rate of

assessment set by the commissioner may not exceed one percent of

the corporation's gross revenues subject to taxation under

Section 260.003.

(b) The commissioner shall annually adjust the rate of

assessment of the maintenance tax so that the tax imposed that

year, together with any unexpended funds produced by the tax,

produces the amount the commissioner determines is necessary to

pay the expenses during the succeeding year of regulating

nonprofit legal services corporations.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 260.003. REVENUES SUBJECT TO TAXATION. A corporation shall

pay maintenance taxes under this chapter on the correctly

reported gross revenues received from issuing prepaid legal

services contracts in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 260.004. MAINTENANCE TAX DUE DATES; RULES. (a) The

corporation shall pay the maintenance tax annually or

semiannually.

(b) The comptroller may require semiannual payments only from a

corporation whose maintenance tax liability under this chapter

for the previous tax year was at least $2,000.

(c) The comptroller may adopt reasonable rules to implement

semiannual payments that the comptroller considers advisable.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 260.005. APPLICABILITY OF OTHER LAW. Sections 201.001 and

201.002 apply to taxes collected under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.



CHAPTER 261. TEXAS INSURANCE EXCHANGE

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE C. INSURANCE MAINTENANCE TAXES

CHAPTER 261. TEXAS INSURANCE EXCHANGE

Sec. 261.001. DEFINITION. In this chapter, "exchange" means the

Texas Insurance Exchange.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 261.002. MAINTENANCE TAX IMPOSED. A maintenance tax is

imposed on the gross premiums paid through the exchange and

subject to taxation under Section 261.004.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 261.003. MAXIMUM RATE; ANNUAL ADJUSTMENT. (a) The rate of

assessment set by the commissioner may not exceed one percent of

the gross premiums subject to taxation under Section 261.004.

(b) The commissioner shall annually adjust the rate of

assessment of the maintenance tax so that the tax imposed that

year, together with any unexpended funds produced by the tax,

produces the amount the commissioner determines is necessary to

pay the expenses during the succeeding year of regulating all

classes of insurance specified under Chapter 2204.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2C.008, eff. April 1, 2009.

Sec. 261.004. PREMIUMS SUBJECT TO TAXATION. The exchange shall

pay maintenance taxes under this chapter on the correctly

reported gross premiums paid through the exchange on all classes

of insurance specified under Chapter 2204.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2C.009, eff. April 1, 2009.

Sec. 261.005. MAINTENANCE TAX DUE DATES. The exchange shall pay

the maintenance tax annually, semiannually, or on another

periodic basis, as determined by the comptroller.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.



CHAPTER 271. TITLE INSURANCE MAINTENANCE FEES

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE D. TITLE INSURANCE MAINTENANCE FEES

CHAPTER 271. TITLE INSURANCE MAINTENANCE FEES

Sec. 271.001. APPLICABILITY OF CERTAIN DEFINITIONS. In this

chapter, a term defined by Chapter 2501 has the meaning assigned

by that chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 271.002. MAINTENANCE FEE IMPOSED. (a) A maintenance fee

is imposed on all premiums subject to assessment under Section

271.006.

(b) The maintenance fee is not a tax and shall be reported and

paid separately from premium and retaliatory taxes.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

932, Sec. 15, eff. June 15, 2007.

Sec. 271.003. DUPLICATION OF ASSESSMENT PROHIBITED WITH RESPECT

TO TITLE INSURANCE AGENTS. The maintenance fee is included in

the division of premiums and may not be separately charged to a

title insurance agent.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 271.004. DETERMINING RATE OF ASSESSMENT. (a) The

commissioner shall annually determine the rate of assessment of

the maintenance fee.

(b) In determining the rate of assessment, the commissioner

shall consider the requirement to reimburse the appropriate

portion of the general revenue fund under Section 201.052.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 271.005. MAXIMUM RATE; ANNUAL ADJUSTMENT. (a) The rate of

assessment set by the commissioner may not exceed one percent of

the gross premiums subject to assessment under Section 271.006.

(b) The commissioner shall annually adjust the rate of

assessment of the maintenance fee so that the fee imposed that

year, together with any unexpended funds produced by the fee,

produces the amount the commissioner determines is necessary to

pay the expenses during the succeeding year of regulating title

insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 271.006. PREMIUMS SUBJECT TO ASSESSMENT. An insurer shall

pay maintenance fees under this chapter on the correctly reported

gross premiums from writing title insurance in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 271.007. COLLECTION OF MAINTENANCE FEE. The comptroller

shall collect the maintenance fee.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 271.008. DUTY TO ADVISE COMPTROLLER OF RATE. The

commissioner shall advise the comptroller of the applicable rate

of assessment of the maintenance fee not later than the 45th day

before the due date of the maintenance fee return for the period

for which that fee is due.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 271.009. EFFECT OF LATE ADVISEMENT OF RATE. (a) Except as

provided by Subsection (b), if the commissioner does not advise

the comptroller of the applicable rate of assessment of the

maintenance fee by the date required by Section 271.008, the rate

of assessment is the rate imposed in the preceding period.

(b) If the commissioner advises the comptroller of the

applicable rate of assessment after the fee has been assessed,

the comptroller shall:

(1) advise each insurer in writing of the amount of any

additional fees due; or

(2) refund any excess fees paid.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 271.010. DEPOSIT OF MAINTENANCE FEES. (a) The comptroller

shall deposit maintenance fees collected under this chapter in

the general revenue fund to be reallocated to the Texas

Department of Insurance operating account.

(b) Amounts in the Texas Department of Insurance operating

account may be transferred to the appropriate portion of the

general revenue fund in accordance with Section 201.052.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 271.011. MAINTENANCE FEE DUE DATES. (a) The insurer shall

pay the maintenance fee on an annual, semiannual, or other

periodic basis, as determined by the comptroller.

(b) The comptroller may require semiannual or other periodic

payment only from an insurer whose maintenance fee liability

under this chapter for the preceding year was at least $2,000.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 271.012. RULES. The commissioner may adopt reasonable

rules to implement payments under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.



CHAPTER 281. RETALIATORY PROVISIONS

INSURANCE CODE

TITLE 3. DEPARTMENT FUNDS, FEES, AND TAXES

SUBTITLE E. OTHER TAXES

CHAPTER 281. RETALIATORY PROVISIONS

SUBCHAPTER A. RETALIATORY TAXES AND OTHER CHARGES

Sec. 281.001. DEFINITIONS. In this subchapter:

(1) "Domestic insurer" means an insurer organized in this state.

(2) "Foreign insurer" means an insurer organized in another

state.

(3) "Tax or other charge" includes:

(A) a tax, including an income, corporate franchise, or

maintenance tax;

(B) a fee, including a regulatory fee similar to a maintenance

tax;

(C) a license;

(D) a fine;

(E) a penalty;

(F) a deposit requirement; and

(G) any other obligation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 281.002. TREATMENT OF ALIEN INSURER AS FOREIGN INSURER.

For purposes of this subchapter, an alien insurer is considered

to be organized in the state designated by the insurer in which

the insurer:

(1) has established its principal office or agency in the United

States;

(2) maintains the greatest amount of its assets held in trust or

on deposit for the security of its policyholders or policyholders

and creditors in the United States; or

(3) was admitted to engage in business in the United States.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 281.003. EXCEPTION. This subchapter does not apply to a

person, company, firm, association, group, corporation, or

insurance organization of any kind from another state that

engages in business in this state if:

(1) at least 15 percent of the voting stock of the person,

company, firm, association, group, corporation, or insurance

organization is owned by a corporation organized under the laws

of and domiciled in this state; and

(2) the person, company, firm, association, group, corporation,

or insurance organization met the requirements of Subdivision (1)

before January 30, 1957.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 281.004. RETALIATORY TAXES OR OTHER CHARGES, PROHIBITIONS,

AND RESTRICTIONS. (a) The comptroller shall impose and collect

a tax or other charge or a prohibition or restriction on a

foreign insurer authorized to engage in business in this state

if:

(1) the foreign insurer's state of organization by law imposes a

tax or other charge or a prohibition or restriction on a similar

domestic insurer that is or may be authorized to engage in

business in that other state; and

(2) the sum of the taxes or other charges, prohibitions, and

restrictions imposed by that other state is more than the sum of

the taxes or other charges, prohibitions, and restrictions that

this state directly imposes on the foreign insurer.

(b) The comptroller shall impose and collect the tax or other

charge, prohibition, or restriction under Subsection (a) in the

same manner and for the same purpose as the foreign insurer's

state of organization.

(c) The sum of the taxes or other charges that this state

imposes on a foreign insurer under this subchapter may not exceed

the sum of the taxes or other charges imposed by the foreign

insurer's state of organization on a similar domestic insurer

that is or may be authorized to engage in business in that other

state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 281.005. EXCLUSION OF CERTAIN TAXES OR CHARGES. In

determining an insurer's taxes or other charges under this

subchapter, the comptroller may not consider:

(1) an ad valorem tax on property;

(2) a personal income tax;

(3) a sales tax;

(4) a surcharge that an insurer may recover directly from

policyholders; or

(5) an assessment for a special purpose, such as an assessment

for a guaranty association, high risk health pool, joint

underwriting association, or windstorm association, under the law

of this or another state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 281.006. TREATMENT OF CERTAIN TAX REDUCTIONS AND CREDITS.

(a) Repealed by Acts 2007, 80th Leg., R.S., Ch. 932, Sec. 22(b),

eff. June 15, 2007.

(b) For purposes of this subchapter, a tax offset or credit

related to an assessment described by Section 281.005 is

considered a tax paid in this or another state, as appropriate.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

932, Sec. 22(b), eff. June 15, 2007.

Sec. 281.007. TAX REPORT; ADMINISTRATION AND COLLECTION OF TAX.

The comptroller shall prescribe a due date for filing a report

and paying a tax imposed under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 281.008. RECIPROCITY AGREEMENTS. The comptroller by rule

may enter into a reciprocity agreement with another state under

which the parties agree to mutually set aside retaliatory

provisions in situations in which this state and the other state

determine that retaliation is not the preferred approach to

protect their domestic insurers from excessive taxation or other

financial obligations. In adopting rules under this section, the

comptroller may not adopt a rule that does not specifically

implement this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

932, Sec. 16, eff. June 15, 2007.

SUBCHAPTER B. RETALIATORY PENALTIES OR OTHER OBLIGATIONS

Sec. 281.051. DEFINITIONS. In this subchapter:

(1) "Domestic insurer" and "foreign insurer" have the meanings

assigned by Section 281.001.

(2) "Penalty or other obligation" includes a sanction, fine,

financial, deposit, or regulatory requirement, and any other

obligation, prohibition, or restriction.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.

Sec. 281.052. IMPOSITION OF PENALTY OR OTHER OBLIGATION. (a)

The Texas Department of Insurance shall impose a penalty or other

obligation on a foreign insurer authorized to engage in the

business of insurance in this state if:

(1) the insurance department or an insurance regulatory official

of the foreign insurer's state of organization imposes a penalty

or other obligation on any domestic insurer authorized to engage

in the business of insurance in that state; and

(2) the penalty or other obligation is imposed because the Texas

Department of Insurance did not:

(A) obtain or maintain accreditation certification or a similar

form of approval, compliance, or acceptance from or as a member

of the National Association of Insurance Commissioners or a

committee, task force, working group, or advisory committee of

the association; or

(B) comply with a model act, regulation, report, or requirement

of the National Association of Insurance Commissioners or a

committee, task force, working group, or advisory committee of

the association, including a market conduct, financial

examination, or annual financial statement.

(b) A penalty or other obligation imposed by the Texas

Department of Insurance on a foreign insurer under this section

must be the same as the penalty or other obligation imposed on

the domestic insurer by the insurance department or regulatory

official of the foreign insurer's state of organization.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 1, eff. April 1,

2005.






TITLE 4. REGULATION OF SOLVENCY

CHAPTER 401. AUDITS AND EXAMINATIONS

INSURANCE CODE

TITLE 4. REGULATION OF SOLVENCY

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 401. AUDITS AND EXAMINATIONS

SUBCHAPTER A. INDEPENDENT AUDIT OF FINANCIAL STATEMENTS

Sec. 401.001. DEFINITIONS. In this subchapter:

(1) "Accountant" means an independent certified public

accountant or accounting firm that meets the requirements of

Section 401.011.

(2) "Affiliate" has the meaning assigned by Section 823.003.

(3) "Health maintenance organization" means a health maintenance

organization authorized to engage in business in this state.

(4) "Insurer" means an insurer authorized to engage in business

in this state, including:

(A) a life, health, or accident insurance company;

(B) a fire and marine insurance company;

(C) a general casualty company;

(D) a title insurance company;

(E) a fraternal benefit society;

(F) a mutual life insurance company;

(G) a local mutual aid association;

(H) a statewide mutual assessment company;

(I) a mutual insurance company other than a mutual life

insurance company;

(J) a farm mutual insurance company;

(K) a county mutual insurance company;

(L) a Lloyd's plan;

(M) a reciprocal or interinsurance exchange;

(N) a group hospital service corporation;

(O) a stipulated premium company; and

(P) a nonprofit legal services corporation.

(5) "Subsidiary" has the meaning assigned by Section 823.003.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.002. PURPOSE OF SUBCHAPTER. The purpose of this

subchapter is to require an annual audit by an independent

certified public accountant of the financial statements reporting

the financial condition and the results of operations of each

insurer or health maintenance organization.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.003. EFFECT OF SUBCHAPTER ON AUTHORITY TO EXAMINE.

This subchapter does not limit the commissioner's authority to

order or the department's authority to conduct an examination of

an insurer or health maintenance organization under this code or

the commissioner's rules.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.004. FILING AND EXTENSIONS FOR FILING OF AUDITED

FINANCIAL REPORT. (a) Unless exempt under Section 401.006,

401.007, or 401.008 and except as otherwise provided by Sections

401.005 and 401.016, an insurer or health maintenance

organization shall:

(1) have an annual audit performed by an accountant; and

(2) file with the commissioner on or before June 30 an audited

financial report for the preceding calendar year.

(b) The commissioner may require an insurer or health

maintenance organization to file an audited financial report on a

date that precedes June 30. The commissioner must notify the

insurer or health maintenance organization of the filing date not

later than the 90th day before that date.

(c) An insurer or health maintenance organization may request an

extension of the filing date by submitting the request in writing

before the 10th day preceding the filing date. The request must

include sufficient detail for the commissioner to make an

informed decision on the requested extension. The commissioner

may extend the filing date for one or more 30-day periods if the

commissioner determines that there is good cause for the

extension based on a showing by the insurer or health maintenance

organization and the insurer's or health maintenance

organization's accountant of the reasons for requesting the

extension.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.005. ALTERNATIVE FILING FOR CANADIAN OR BRITISH

INSURERS OR HEALTH MAINTENANCE ORGANIZATIONS. (a) Instead of

the audited financial report required by Section 401.004, an

insurer or health maintenance organization domiciled in Canada or

the United Kingdom may file the insurer's or health maintenance

organization's annual statement of total business on the form

filed by the insurer or health maintenance organization with the

appropriate regulatory authority in the country of domicile. The

statement must be audited by an independent accountant chartered

in the country of domicile.

(b) The chartered accountant must be registered with the

commissioner under Section 401.014(a). The registration must be

accompanied by a statement, signed by the accountant, indicating

that the accountant is aware of the requirements of this

subchapter and affirming that the accountant will express the

accountant's opinion in conformity with those requirements.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.006. EXEMPTION FOR CERTAIN SMALL INSURERS AND HEALTH

MAINTENANCE ORGANIZATIONS. (a) An insurer or health maintenance

organization that has less than $1 million in direct premiums

written in this state during a calendar year is exempt from the

requirement to file an audited financial report if the insurer or

health maintenance organization submits an affidavit, made under

oath by one of the insurer's or health maintenance organization's

officers, that specifies the amount of direct premiums written in

this state during that period.

(b) Notwithstanding Subsection (a), the commissioner may require

an insurer or health maintenance organization, other than a

fraternal benefit society that does not have any direct premiums

written in this state for accident and health insurance during a

calendar year, to comply with this subchapter if the commissioner

finds that the insurer's or health maintenance organization's

compliance is necessary for the commissioner to fulfill the

commissioner's statutory responsibilities.

(c) An insurer or health maintenance organization that has

assumed premiums of at least $1 million under reinsurance

agreements is not exempt under Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.007. EXEMPTION FOR CERTAIN FOREIGN OR ALIEN INSURERS OR

HEALTH MAINTENANCE ORGANIZATIONS. (a) A foreign or alien

insurer or health maintenance organization that files an audited

financial report in another state in accordance with that state's

requirements for audited financial reports may be exempt from

filing a report under this subchapter if the commissioner finds

that the other state's requirements are substantially similar to

the requirements prescribed by this subchapter.

(b) An insurer or health maintenance organization exempt under

this section shall file with the commissioner a copy of:

(1) the audited financial report, the report on significant

deficiencies in internal controls, and the accountant's letter of

qualifications filed with the other state; and

(2) any notification of adverse financial conditions report

filed with the other state.

(c) The reports and letter required by Subsection (b)(1) must be

filed in accordance with the filing dates prescribed by Sections

401.004 and 401.019. The report required by Subsection (b)(2)

must be filed in accordance with the filing date prescribed by

Section 401.017.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.008. HARDSHIP EXEMPTION. (a) An insurer or health

maintenance organization that is not eligible for an exemption

under Section 401.006 or 401.007 may apply to the commissioner

for a hardship exemption.

(b) Subject to Subsection (c), the commissioner may grant an

exemption under this section if the commissioner finds, after

reviewing the application, that compliance with this subchapter

would constitute a severe financial or organizational hardship

for the insurer or health maintenance organization. The

commissioner may grant the exemption at any time for one or more

specified periods.

(c) The commissioner may not grant an exemption under this

section if:

(1) the exemption would diminish the department's ability to

monitor the financial condition of the insurer or health

maintenance organization; or

(2) the insurer or health maintenance organization:

(A) during the five-year period preceding the date the

application for the exemption is made:

(i) has been placed under supervision, conservatorship, or

receivership;

(ii) has undergone a change in control, as described by Section

823.005; or

(iii) has been subject to a significant number of complaints, as

determined by the commissioner;

(B) has been identified by the department as troubled;

(C) has been or is the subject of a disciplinary action by the

department; or

(D) is not complying with the law or with a rule adopted by the

commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.009. CONTENTS OF AUDITED FINANCIAL REPORT. (a) An

audited financial report required under Section 401.004 must:

(1) describe the financial condition of the insurer or health

maintenance organization as of the end of the most recent

calendar year and the results of the insurer's or health

maintenance organization's operations, changes in financial

position, and changes in capital and surplus for that year;

(2) conform to the statutory accounting practices prescribed or

otherwise permitted by the insurance regulator in the insurer's

or health maintenance organization's state of domicile; and

(3) include:

(A) the report of an accountant;

(B) a balance sheet that reports admitted assets, liabilities,

capital, and surplus;

(C) a statement of gain or loss from operations;

(D) a statement of cash flows;

(E) a statement of changes in capital and surplus;

(F) any notes to financial statements;

(G) supplementary data and information, including any additional

data or information required by the commissioner; and

(H) information required by the department to conduct the

insurer's or health maintenance organization's examination under

Subchapter B.

(b) The notes to financial statements required by Subsection

(a)(3)(F) must include:

(1) a reconciliation of any differences between the audited

statutory financial statements and the annual statements filed

under this code, with a written description of the nature of

those differences;

(2) any notes required by the appropriate National Association

of Insurance Commissioners annual statement instructions or by

generally accepted accounting principles; and

(3) a summary of the ownership of the insurer or health

maintenance organization and that entity's relationship to any

affiliated company.

(c) An insurer or health maintenance organization required under

Section 401.004 to file an audited financial report that does not

retain an independent certified public accountant to perform an

annual audit for the previous year may not be required to include

in the report audited statements of operations, cash flows, or

changes in capital and surplus for the first year. The insurer

or health maintenance organization must include those statements

in the first-year report and label the statements as unaudited.

The insurer or health maintenance organization must include in

the first-year report all other reports described by Section

401.004.

(d) The commissioner shall adopt rules governing the information

to be included in the audited financial report under Subsection

(a)(3)(H).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.010. REQUIREMENTS FOR FINANCIAL STATEMENTS IN AUDITED

FINANCIAL REPORT. (a) An accountant must audit the financial

reports provided by an insurer or health maintenance organization

for purposes of an audit under this subchapter. The accountant

who audits the reports must conduct the audit in accordance with

generally accepted auditing standards or with standards adopted

by the Public Company Accounting Oversight Board, as applicable,

and must consider the standards specified in the Financial

Condition Examiner's Handbook adopted by the National Association

of Insurance Commissioners or other analogous nationally

recognized standards adopted by commissioner rule.

(b) The financial statements included in the audited financial

report must be prepared in a form and using language and

groupings substantially the same as those of the relevant

sections of the insurer's or health maintenance organization's

annual statement filed with the commissioner. Beginning in the

second year in which an insurer or health maintenance

organization is required to file an audited financial report, the

financial statements must also be comparative, presenting the

amounts as of December 31 of the reported year and the amounts as

of December 31 of the preceding year.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.001(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.001(a), eff. September 1, 2007.

Sec. 401.011. QUALIFICATIONS OF ACCOUNTANT; ACCEPTANCE OF

AUDITED FINANCIAL REPORT. (a) Except as provided by Subsections

(c) and (d), the commissioner shall accept an audited financial

report from an independent certified public accountant or

accounting firm that:

(1) is a member in good standing of the American Institute of

Certified Public Accountants and is in good standing with all

states in which the accountant or firm is licensed to practice,

as applicable; and

(2) conforms to the American Institute of Certified Public

Accountants Code of Professional Conduct and to the rules of

professional conduct and other rules of the Texas State Board of

Public Accountancy or a similar code.

(b) If the insurer or health maintenance organization is

domiciled in Canada, the commissioner shall accept an audited

financial report from an accountant chartered in Canada. If the

insurer or health maintenance organization is domiciled in Great

Britain, the commissioner shall accept an audited financial

report from an accountant chartered in Great Britain.

(c) A partner or other person responsible for rendering a report

for an insurer or health maintenance organization for seven

consecutive years may not, during the two-year period after that

seventh year, render a report for the insurer or health

maintenance organization or for a subsidiary or affiliate of the

insurer or health maintenance organization that is engaged in the

business of insurance. The commissioner may determine that the

limitation provided by this subsection does not apply to an

accountant for a particular insurer or health maintenance

organization if the insurer or health maintenance organization

demonstrates to the satisfaction of the commissioner that the

limitation's application to the insurer or health maintenance

organization would be unfair because of unusual circumstances.

In making the determination, the commissioner may consider:

(1) the number of partners or individuals the accountant

employs, the expertise of the partners or individuals the

accountant employs, or the number of the accountant's insurance

clients;

(2) the premium volume of the insurer or health maintenance

organization; and

(3) the number of jurisdictions in which the insurer or health

maintenance organization engages in business.

(d) The commissioner may not accept an audited financial report

prepared wholly or partly by an individual or firm who the

commissioner finds:

(1) has been convicted of fraud, bribery, a violation of the

Racketeer Influenced and Corrupt Organizations Act (18 U.S.C.

Section 1961 et seq.), or a state or federal criminal offense

involving dishonest conduct;

(2) has violated the insurance laws of this state with respect

to a report filed under this subchapter;

(3) has demonstrated a pattern or practice of failing to detect

or disclose material information in reports filed under this

subchapter; or

(4) has directly or indirectly entered into an agreement of

indemnity or release of liability regarding an audit of an

insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.002(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.002(a), eff. September 1, 2007.

Sec. 401.012. HEARING ON ACCOUNTANT QUALIFICATIONS; REPLACEMENT

OF ACCOUNTANT. The commissioner may hold a hearing to determine

if an accountant is qualified and independent. If, after

considering the evidence presented, the commissioner determines

that an accountant is not qualified and independent for purposes

of expressing an opinion on the financial statements in an

audited financial report filed under this subchapter, the

commissioner shall issue an order directing the insurer or health

maintenance organization to replace the accountant with a

qualified and independent accountant.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.013. ACCOUNTANT'S LETTER OF QUALIFICATIONS. (a) The

audited financial report required under Section 401.004 must be

accompanied by a letter provided by the accountant who performed

the audit stating:

(1) the accountant's general background and experience;

(2) the experience of each individual assigned to prepare the

audit in auditing insurers or health maintenance organizations

and whether the individual is an independent certified public

accountant; and

(3) that the accountant:

(A) is properly licensed by an appropriate state licensing

authority, is a member in good standing of the American Institute

of Certified Public Accountants, and is otherwise qualified under

Section 401.011;

(B) is independent from the insurer or health maintenance

organization and conforms to the standards of the profession

contained in the American Institute of Certified Public

Accountants Code of Professional Conduct, the statements of that

institute, and the rules of professional conduct adopted by the

Texas State Board of Public Accountancy, or a similar code;

(C) understands that:

(i) the audited financial report and the accountant's opinion on

the report will be filed in compliance with this subchapter; and

(ii) the commissioner will rely on the report and opinion in

monitoring and regulating the insurer's or health maintenance

organization's financial position; and

(D) consents to the requirements of Section 401.020 and agrees

to make the accountant's work papers available for review by the

department or the department's designee.

(b) Subsection (a)(2) does not prohibit an accountant from using

any staff the accountant considers appropriate if use of that

staff is consistent with generally accepted auditing standards.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.014. REGISTRATION OF ACCOUNTANT. (a) Not later than

December 31 of the calendar year to be covered by an audited

financial report required by this subchapter, an insurer or

health maintenance organization must register in writing with the

commissioner the name and address of the accountant retained to

prepare the report.

(b) The insurer or health maintenance organization must include

with the registration a statement signed by the accountant:

(1) indicating that the accountant is aware of the requirements

of this subchapter and of the rules of the insurance department

of the insurer's or health maintenance organization's state of

domicile that relate to accounting and financial matters; and

(2) affirming that the accountant will express the accountant's

opinion on the financial statements in terms of the statements'

conformity to the statutory accounting practices prescribed or

otherwise permitted by the insurance department described by

Subdivision (1) and specifying any exceptions the accountant

believes are appropriate.

(c) The commissioner may not accept an audited financial report

prepared by an accountant who is not registered under this

section.

(d) The commissioner may not accept the registration of a person

who does not qualify under Section 401.011 or does not comply

with the other requirements of this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.015. RESIGNATION OR DISMISSAL OF ACCOUNTANT; STATEMENT

CONCERNING DISAGREEMENTS. (a) If an accountant who signed an

audited financial report for an insurer or health maintenance

organization resigns as accountant for the insurer or health

maintenance organization or is dismissed by the insurer or health

maintenance organization after the report is filed, the insurer

or health maintenance organization shall notify the department

not later than the fifth business day after the date of the

resignation or dismissal.

(b) Not later than the 10th business day after the date the

insurer or health maintenance organization notifies the

department under Subsection (a), the insurer or health

maintenance organization shall file a written statement with the

commissioner advising the commissioner of any disagreements

between the accountant and the insurer's or health maintenance

organization's personnel responsible for presenting the insurer's

or health maintenance organization's financial statements that:

(1) relate to accounting principles or practices, financial

statement disclosure, or auditing scope or procedures;

(2) occurred during the 24 months preceding the date of the

resignation or dismissal; and

(3) would have caused the accountant to note the disagreement in

connection with the audited financial report if the disagreement

were not resolved to the satisfaction of the accountant.

(c) The statement required by Subsection (b) must include a

description of disagreements that were resolved to the

accountant's satisfaction and those that were not resolved to the

accountant's satisfaction.

(d) The insurer or health maintenance organization shall file

with the statement required by Subsection (b) a letter signed by

the accountant stating whether the accountant agrees with the

insurer's or health maintenance organization's statement and, if

not, the reasons why the accountant does not agree. If the

accountant fails to provide the letter, the insurer or health

maintenance organization shall file with the commissioner a copy

of a written request to the accountant for the letter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.016. AUDITED COMBINED OR CONSOLIDATED FINANCIAL

STATEMENTS. (a) An insurer or health maintenance organization

described by Section 401.001(3) or (4) that is required to file

an audited financial report under this subchapter may apply in

writing to the commissioner for approval to file audited combined

or consolidated financial statements instead of separate audited

financial reports if the insurer or health maintenance

organization:

(1) is part of a group of insurers or health maintenance

organizations that uses a pooling arrangement or 100 percent

reinsurance agreement that affects the solvency and integrity of

the insurer's or health maintenance organization's reserves; and

(2) cedes all of the insurer's or health maintenance

organization's direct and assumed business to the pool.

(b) An insurer or health maintenance organization must file an

application under Subsection (a) not later than December 31 of

the calendar year for which the audited combined or consolidated

financial statements are to be filed.

(c) An insurer or health maintenance organization that receives

approval from the commissioner under this section shall file a

columnar combining or consolidating worksheet for the audited

combined or consolidated financial statements that includes:

(1) the amounts shown on the audited combined or consolidated

financial statements;

(2) the amounts for each insurer or health maintenance

organization stated separately;

(3) the noninsurance operations shown on a combined or

individual basis;

(4) explanations of consolidating and eliminating entries; and

(5) a reconciliation of any differences between the amounts

shown in the individual insurer or health maintenance

organization columns of the worksheet and comparable amounts

shown on the insurer's or health maintenance organization's

annual statements.

(d) An insurer or health maintenance organization that does not

receive approval from the commissioner to file audited combined

or consolidated financial statements for the insurer or health

maintenance organization and any of the insurer's or health

maintenance organization's subsidiaries or affiliates shall file

a separate audited financial report.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.017. NOTICE OF ADVERSE FINANCIAL CONDITION OR

MISSTATEMENT OF FINANCIAL CONDITION. (a) An insurer or health

maintenance organization required to file an audited financial

report under this subchapter shall require the insurer's or

health maintenance organization's accountant to immediately

notify the board of directors of the insurer or health

maintenance organization or the insurer's or health maintenance

organization's audit committee in writing of any determination by

that accountant that:

(1) the insurer or health maintenance organization has

materially misstated the insurer's or health maintenance

organization's financial condition as reported to the

commissioner as of the balance sheet date being audited; or

(2) the insurer or health maintenance organization does not meet

the minimum capital and surplus requirements prescribed by this

code for the insurer or health maintenance organization as of

that date.

(b) An insurer or health maintenance organization that receives

a notice described by Subsection (a) shall:

(1) provide to the commissioner a copy of the notice not later

than the fifth business day after the date the insurer or health

maintenance organization receives the notice; and

(2) provide to the accountant evidence that the notice was

provided to the commissioner.

(c) If the accountant does not receive the evidence required by

Subsection (b)(2) on or before the fifth business day after the

date the accountant notified the insurer or health maintenance

organization under Subsection (a), the accountant shall file with

the commissioner a copy of the accountant's written notice not

later than the 10th business day after the date the accountant

notified the insurer or health maintenance organization.

(d) An accountant is not liable to an insurer or health

maintenance organization or the insurer's or health maintenance

organization's policyholders, shareholders, officers, employees,

directors, creditors, or affiliates for a statement made under

this section if the statement was made in good faith to comply

with this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.018. INFORMATION DISCOVERED AFTER DATE OF AUDITED

FINANCIAL REPORT. If, after the date of an audited financial

report filed under this subchapter, the accountant becomes aware

of facts that might have affected the report, the accountant must

take action as prescribed in Volume 1, AU Section 561,

Professional Standards of the American Institute of Certified

Public Accountants.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.019. REPORT ON SIGNIFICANT DEFICIENCIES IN INTERNAL

CONTROL. (a) In addition to the audited financial report

required by this subchapter, each insurer or health maintenance

organization shall provide to the commissioner a written report

of significant deficiencies required and prepared by an

accountant in accordance with the Professional Standards of the

American Institute of Certified Public Accountants.

(b) The insurer or health maintenance organization shall

annually file with the commissioner the report required by this

section not later than the 60th day after the date the audited

financial report is filed. The insurer or health maintenance

organization shall also provide a description of remedial actions

taken or proposed to be taken to correct significant

deficiencies, if the actions are not described in the

accountant's report.

(c) The report must follow generally the form for communication

of internal control structure matters noted in an audit described

in Statement on Auditing Standard (SAS) No. 60, AU Section 325,

Professional Standards of the American Institute of Certified

Public Accountants.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.020. ACCOUNTANT WORK PAPERS. (a) In this section,

"work papers" means the records kept by an accountant of the

procedures followed, the tests performed, the information

obtained, and the conclusions reached that are pertinent to the

accountant's audit of an insurer's or health maintenance

organization's financial statements. The term includes work

programs, analyses, memoranda, letters of confirmation and

representation, abstracts of company documents and schedules, and

commentaries prepared or obtained by the accountant in the course

of auditing the financial statements that support the

accountant's opinion.

(b) An insurer or health maintenance organization required to

file an audited financial report under this subchapter shall

require the insurer's or health maintenance organization's

accountant to make available for review by the department's

examiners the work papers and any record of communications

between the accountant and the insurer or health maintenance

organization relating to the accountant's audit that were

prepared in conducting the audit. The insurer or health

maintenance organization shall require that the accountant retain

the work papers and records of communications until the earlier

of:

(1) the date the department files a report on the examination

covering the audit period; or

(2) the seventh anniversary of the date of the last day of the

audit period.

(c) The department may copy and retain the copies of pertinent

work papers when the department's examiners conduct a review

under Subsection (b). The review is considered an investigation,

and work papers obtained during that investigation may be made

confidential by the commissioner, unless the work papers are

admitted as evidence in a hearing before a governmental agency or

in a court.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.021. PENALTY FOR FAILURE TO COMPLY. (a) If an insurer

or health maintenance organization fails to comply with this

subchapter, the commissioner shall order that the insurer's or

health maintenance organization's annual audit be performed by a

qualified independent certified public accountant.

(b) The commissioner shall assess against the insurer or health

maintenance organization the cost of auditing the insurer's or

health maintenance organization's financial statement under this

section.

(c) The insurer or health maintenance organization shall pay to

the commissioner the amount of the assessment not later than the

30th day after the date the commissioner issues the notice of

assessment to the insurer or health maintenance organization.

(d) Money collected under this section shall be deposited to the

credit of the Texas Department of Insurance operating account for

use by the commissioner and the department to pay the expenses

incurred under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER B. EXAMINATION OF CARRIERS

Sec. 401.051. DUTY TO EXAMINE CARRIERS. (a) The department or

an examiner appointed by the department shall visit at the

carrier's principal office:

(1) each carrier that is organized under the laws of this state;

and

(2) each other carrier that is authorized to engage in business

in this state.

(b) The department or an examiner appointed by the department

may visit the carrier for the purpose of investigating the

carrier's affairs and condition. The department or an examiner

appointed by the department shall examine the carrier's financial

condition and ability to meet the carrier's liabilities and

compliance with the laws of this state that affect the conduct of

the carrier's business.

(c) The department or an examiner appointed by the department

may conduct the visit and examination of a carrier described by

Subsection (a)(2) alone or with representatives of the insurance

supervising departments of other states.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.052. FREQUENCY OF EXAMINATION. (a) Subject to

Subsection (b) and except as provided by the rules adopted under

that subsection, the department shall visit and examine a carrier

as frequently as the department considers necessary. At a

minimum, the department shall examine a carrier not less

frequently than once every five years.

(b) The commissioner shall adopt rules governing the frequency

of examinations of carriers that have been organized or

incorporated for less than five years.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

188, Sec. 1, eff. September 1, 2007.

Sec. 401.053. EXAMINATION PERIOD. Unless the department

requests that an examination cover a longer period, the

examination must cover the period beginning on the last day

covered by the most recent examination and ending on December 31

of the year preceding the year in which the examination is being

conducted.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.054. POWERS RELATED TO EXAMINATION. The department or

the examiner appointed by the department:

(1) has free access, and may require the carrier or the

carrier's agent to provide free access, to all books and papers

of the carrier or the carrier's agent that relate to the

carrier's business and affairs; and

(2) has the authority to summon and examine under oath, if

necessary, an officer, agent, or employee of the carrier or any

other person in relation to the carrier's affairs and condition.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.055. EFFECT OF SUBCHAPTER ON AUTHORITY TO USE

INFORMATION. This subchapter does not limit the commissioner's

authority to use a final or preliminary examination report, an

examiner's or company's work papers or other documents, or any

other information discovered or developed during an examination

in connection with a legal or regulatory action that the

commissioner, in the commissioner's sole discretion, considers

appropriate.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.056. RULES RELATED TO REPORTS AND HEARINGS. The

commissioner by rule shall adopt:

(1) procedures governing the filing and adoption of an

examination report;

(2) procedures governing a hearing to be held under this

subchapter; and

(3) guidelines governing an order issued under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.057. USE OF AUDIT AND WORK PAPERS. (a) In this

section, "work papers" has the meaning assigned by Section

401.020(a).

(b) In conducting an examination under this subchapter, the

department shall use audits and work papers that the carrier

makes available to the department and that are prepared by an

accountant or accounting firm meeting the qualifications of

Section 401.011. The department may conduct a separate audit of

the carrier if necessary. Work papers developed in the audit

shall be maintained in the manner provided by Sections 401.020(b)

and (c).

(c) The carrier shall provide the department with:

(1) the work papers of an accountant or accounting firm or the

carrier; and

(2) a record of any communications between the accountant or

accounting firm and the carrier that relate to an audit.

(d) The accountant or accounting firm shall deliver the

information described by Subsection (c) to the examiner. The

examiner shall retain the information during the department's

examination of the carrier.

(e) Information obtained under this section is confidential and

may not be disclosed to the public except when introduced as

evidence in a hearing.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.058. CONFIDENTIALITY OF REPORTS AND RELATED

INFORMATION. (a) A final or preliminary examination report and

any information obtained during an examination are confidential

and are not subject to disclosure under Chapter 552, Government

Code.

(b) Subsection (a) applies if the examined carrier is under

supervision or conservatorship. Subsection (a) does not apply to

an examination conducted in connection with a liquidation or

receivership under this code or another insurance law of this

state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.059. DETERMINATION OF VALUE. In determining the value

or market value of an investment in or on real estate or an

improvement to real estate by a carrier authorized to engage in

business in this state, the department, in administering this

code, may consider any factor or matter that the department

considers proper and material, including:

(1) an appraisal by a real estate board or other qualified

person;

(2) an affidavit by another person familiar with those values;

(3) a tax valuation;

(4) the cost of acquisition after deducting for depreciation and

obsolescence;

(5) the cost of replacement;

(6) sales of other comparable property;

(7) enhancement in value from any cause;

(8) income received or to be received; and

(9) any improvements made.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.060. RIGHT TO INFORMATION RELATING TO DETERMINATION OF

VALUE OR MARKET VALUE. (a) If the department determines the

value or market value of an insurer's investment in or on real

estate or an improvement to real estate, the insurer is entitled

to make a written request for a written finding by the

commissioner in relation to that determination.

(b) Not later than the 10th day after the date the commissioner

receives a request under Subsection (a), the commissioner shall

enter a written order or finding that:

(1) states separately the department's findings on each factor

or matter on which the department relied in making the

determination; and

(2) includes the name and address of each person who provided

evidence relating to a factor or matter on which the department

relied in making the determination.

(c) The commissioner shall provide to the insurer that requested

a written finding under this section a copy of the finding or

order.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.061. DISCIPLINARY ACTION FOR FAILURE TO COMPLY WITH

SUBCHAPTER. A carrier is subject to disciplinary action under

Chapter 82 if the carrier or the carrier's agent fails or refuses

to comply with:

(1) this subchapter or a rule adopted under this subchapter; or

(2) a request by the department or an appointed examiner to be

examined or to provide information requested as part of an

examination.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.062. STAY OF RULE, ORDER, DECISION, OR FINDING. The

filing of a petition under Subchapter D, Chapter 36, for judicial

review of a rule, order, decision, or finding of the commissioner

or department under this subchapter operates as a stay of the

rule, order, decision, or finding until the court directs

otherwise.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER C. EXAMINERS AND ACTUARIES

Sec. 401.101. USE OF DEPARTMENT EXAMINER OR OTHER QUALIFIED

PERSON OR FIRM. The department may use a salaried department

examiner or may appoint a qualified person or firm to perform an

examination of an insurance organization as provided by law or to

assist in the performance of an examination.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.102. LEGISLATIVE INTENT AS TO APPOINTMENT OR EMPLOYMENT

OF EXAMINERS AND ACTUARIES. (a) The legislature recognizes that

experienced, highly qualified examiners and actuaries are

necessary for the department to effectively monitor and regulate

the solvency of insurers in this state. It is the intent of the

legislature that the department, in appointing or employing an

examiner or actuary, select a person who:

(1) has substantial experience in financial matters relating to

insurance or other areas of financial activity that are

compatible with the business of insurance; and

(2) is recognized for the outstanding quality of the person's

work in relation to areas of responsibility typically assigned to

an examiner or actuary in the insurance field.

(b) The legislature pledges to provide to the department the

necessary funding to implement this section and to support the

department in the department's efforts to attract the highly

qualified persons necessary to fulfill regulatory

responsibilities relating to insurer solvency assigned to those

persons under the insurance laws of this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.103. APPOINTMENT OF EXAMINERS AND ACTUARIES. (a) The

department shall appoint:

(1) a chief examiner and the number of assistant examiners the

department considers necessary to conduct examinations of

insurance companies, corporations, and associations at the

expense of the insurance company, corporation, or association as

provided by law; and

(2) the number of actuaries the department considers necessary

to:

(A) advise the department in connection with the performance of

the department's duties; and

(B) otherwise aid and counsel the department in connection with

the examinations.

(b) The department may increase or decrease the number of

examiners or actuaries as needed for examination duties.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.104. APPOINTMENT OF EXAMINERS, ACTUARIES, AND OTHER

PERSONS FOR CERTAIN EXAMINATIONS. (a) The department may

commission a department actuary, the chief examiner, another

department examiner or employee, or any other person to conduct

or assist in the examination of a company that is not organized

under the laws of this state.

(b) The department may compensate a person described by

Subsection (a). If the department compensates the person, the

person may not receive any other compensation while the person is

assigned to the examination.

(c) Except as provided by this section and Section 401.152, a

department actuary or examiner may not continue to serve in that

capacity if the person directly or indirectly accepts employment

or compensation for a service rendered or to be rendered from any

insurance company for any reason.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.105. OATH OF EXAMINERS AND ASSISTANTS. Before entering

into the duties of appointment as an examiner or assistant

examiner, an individual must take and file in the office of the

secretary of state an oath to:

(1) support the constitution of this state;

(2) faithfully conduct the individual's duties of office;

(3) make fair and impartial examinations;

(4) not accept, directly or indirectly, as a gift or emolument

any pay for the discharge of the individual's duty, other than

the compensation to which the individual is entitled by law; and

(5) not reveal the condition of a corporation, firm, or person

or any information secured while examining a corporation, firm,

or person to anyone other than:

(A) the department or an authorized representative of the

department; or

(B) as required when testifying in an administrative hearing

under this code or another insurance law of this state or in

court.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.106. RIGHT OF ACTION ON BOND. If an examiner or

assistant examiner knowingly makes a false report or gives any

information in violation of law that relates to an examination of

a corporation, firm, or person, the corporation, firm, or person

has a right of action on a bond authorized under Chapter 653,

Government Code, for the entity's injuries in a suit brought in

the name of the state at the relation of the entity.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.107. REGISTRATION OF CONTRACT EXAMINERS. (a) A person

with whom another state contracts to perform any examination

initiated by the other state of an insurer domiciled in this

state shall register with and provide the following information

to the department's chief examiner:

(1) the person's name;

(2) if the person is not an individual, the identity of each

examiner or other person who will perform any part of the

examination;

(3) the name of the state that contracted with the person;

(4) the identity of the insurer to be examined; and

(5) a description of each issue that the person has been

contracted to examine.

(b) It is a violation of this code for a person to accept

compensation from multiple states for the same examination, if

doing so results in duplicative costs to the insurer being

examined. It is not a violation of this code for:

(1) an examiner to conduct an examination of an insurer for the

benefit of multiple states in a coordinated examination; and

(2) the examiner to accept compensation from the states

participating in the coordinated examination to reduce the

examination costs to the insurer being examined.

Added by Acts 2009, 81st Leg., R.S., Ch.

1030, Sec. 2, eff. June 19, 2009.

SUBCHAPTER D. EXAMINATION EXPENSES

Sec. 401.151. EXPENSES OF EXAMINATION OF DOMESTIC INSURER. (a)

A domestic insurer examined on behalf of this state by the

department or under the department's authority shall pay the

expenses of the examination in an amount the commissioner

certifies as just and reasonable.

(b) The department shall collect an assessment at the time of

the examination to cover all expenses attributable directly to

that examination, including:

(1) the salaries and expenses of department employees; and

(2) expenses described by Section 803.007.

(c) The department shall also impose an annual assessment on

domestic insurers in an amount sufficient to meet all other

expenses and disbursements necessary to comply with the laws of

this state relating to the examination of insurers.

(d) In determining the amount of the assessment under Subsection

(c), the department:

(1) shall consider:

(A) the insurer's annual premium receipts or admitted assets, or

both, that are not attributable to 90 percent of pension plan

contracts as defined by Section 818(a), Internal Revenue Code of

1986; or

(B) the total amount of the insurer's insurance in force; and

(2) may not consider insurance premiums for insurance contracted

for by a state or federal governmental entity to provide welfare

benefits to designated welfare recipients or contracted for in

accordance with or in furtherance of Title 2, Human Resources

Code, or the federal Social Security Act (42 U.S.C. Section 301

et seq.).

(e) The amount of all examination and evaluation fees paid to

the state by an insurer in each taxable year shall be allowed as

a credit on the amount of premium taxes due.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

932, Sec. 17, eff. June 15, 2007.

Sec. 401.152. EXPENSES OF EXAMINATION OF OTHER INSURERS. (a)

An insurer not organized under the laws of this state shall

reimburse the department for the salary and expenses of each

examiner participating in an examination of the insurer and for

other department expenses that are properly allocable to the

department's participation in the examination.

(b) An insurer shall pay the expenses under this section

regardless of whether the examination is made only by the

department or jointly with the insurance supervisory authority of

another state.

(c) The insurer shall pay the expenses directly to the

department on presentation of an itemized written statement from

the commissioner.

(d) The commissioner shall determine the salary of an examiner

participating in an examination of an insurer's books or records

located in another state based on the salary rate recommended by

the National Association of Insurance Commissioners or the

examiner's regular salary rate.

(e) The limitations provided by Sections 803.007(1) and (2)(B)

for a domestic company apply to a foreign insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.153. REIMBURSEMENT OF EXPENSES OF CERTAIN PERSONS OR

FIRMS. (a) A person or firm appointed by the department to

examine an insurer or to assist in the insurer's examination

shall be paid for those services at the usual and customary rates

charged for those services. The insurer being examined shall pay

the fee for those services.

(b) The commissioner may disapprove the payment of a fee under

Subsection (a) if the fee is excessive in relation to the

services actually performed.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.154. TAX CREDIT AUTHORIZED. An insurer is entitled to

a credit on the amount of premium taxes to be paid by the insurer

for all examination fees paid under Section 401.153. The insurer

may take the credit for the taxable year during which the

examination fees are paid and may take the credit to the same

extent the insurer may take a credit for examination fees paid

when a salaried department examiner conducts the examination.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

932, Sec. 18, eff. June 15, 2007.

Sec. 401.155. ADDITIONAL ASSESSMENTS. (a) The department shall

impose additional assessments against insurers on a pro rata

basis as necessary to:

(1) cover all expenses and disbursements required by law; and

(2) comply with this subchapter and Sections 401.103, 401.104,

401.105, and 401.106.

(b) The department shall use any surplus resulting from an

assessment under this section to reduce the amount of subsequent

assessments.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 401.156. DEPOSIT AND USE OF ASSESSMENT AND FEE. (a) The

department shall deposit an assessment or fee collected under

this subchapter to the credit of the Texas Department of

Insurance operating account.

(b) Money deposited under this section shall be used to pay the

salaries and expenses of actuaries and examiners and all other

expenses relating to examinations of insurers.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER E. CONFIDENTIALITY OF CERTAIN INFORMATION

Sec. 401.201. CONFIDENTIALITY OF EARLY WARNING SYSTEM

INFORMATION. Information relating to the financial solvency of

an organization regulated by the department under this code or

another insurance law of this state that is obtained by the

department's early warning system is confidential and is not

subject to disclosure under Chapter 552, Government Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.



CHAPTER 402. DISCLOSURE OF MATERIAL TRANSACTIONS

INSURANCE CODE

TITLE 4. REGULATION OF SOLVENCY

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 402. DISCLOSURE OF MATERIAL TRANSACTIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 402.001. APPLICABILITY OF CHAPTER. (a) Except as provided

by Subsection (b), this chapter applies to:

(1) each of the following domestic or commercially domiciled

insurers:

(A) a capital stock insurance company;

(B) a mutual insurance company;

(C) a title insurance company;

(D) a fraternal benefit society;

(E) a Lloyd's plan;

(F) a reciprocal or interinsurance exchange;

(G) a group hospital service corporation or a nonprofit

hospital, medical, or dental service corporation;

(H) a risk retention group; and

(I) a nonprofit legal services corporation; and

(2) a domestic or commercially domiciled health maintenance

organization.

(b) This chapter does not apply to a domestic insurer that

engages in the business of insurance only in this state or to a

domestic health maintenance organization that engages in the

business of a health maintenance organization only in this state

until the insurer or health maintenance organization is

authorized to engage in the business of insurance or the business

of a health maintenance organization, as applicable, in another

state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 402.002. GENERAL REPORTING REQUIREMENTS. (a) An insurer

or health maintenance organization shall file with the department

a report, including any necessary exhibit or other attachment,

that discloses:

(1) the material acquisition or disposition of assets; or

(2) the material nonrenewal, cancellation, or revision of a

ceded reinsurance agreement.

(b) The insurer or health maintenance organization shall file

the report required under Subsection (a) not later than the 15th

day after the last day of the calendar month in which any

transaction for which a report is required occurs.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 402.003. EXCEPTIONS TO REPORTING REQUIREMENTS. An insurer

or health maintenance organization is not required to file a

report under Section 402.002 if:

(1) the acquisition or disposition of assets or the nonrenewal,

cancellation, or revision of a ceded reinsurance agreement is not

material; or

(2) the insurer's or health maintenance organization's material

acquisition or disposition of assets or material nonrenewal,

cancellation, or revision of a ceded reinsurance agreement has

been submitted to the commissioner for review, approval, or

information under another provision of this code or another law,

regulation, or requirement.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 402.004. REPORT MADE ON NONCONSOLIDATED BASIS. (a) An

insurer or health maintenance organization shall report each

material acquisition or disposition and each material nonrenewal,

cancellation, or revision of a ceded reinsurance agreement on a

nonconsolidated basis unless the insurer or health maintenance

organization:

(1) is part of a consolidated group of insurers or health

maintenance organizations that uses a pooling arrangement or a

100 percent reinsurance agreement that affects the solvency and

integrity of the insurer's or health maintenance organization's

reserves; and

(2) has ceded substantially all of the insurer's or health

maintenance organization's direct and assumed business to the

pooling arrangement.

(b) For purposes of Subsection (a), an insurer or health

maintenance organization is considered to have ceded

substantially all of the insurer's or health maintenance

organization's direct and assumed business to a pooling

arrangement if:

(1) the insurer or health maintenance organization has, during a

calendar year, less than $1 million total direct and assumed

written premiums that are not subject to a pooling arrangement;

and

(2) the net income of the business that is not subject to the

pooling arrangement represents less than five percent of the

insurer's or health maintenance organization's capital and

surplus.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 402.005. CONFIDENTIALITY OF REPORT. (a) A report obtained

by or disclosed to the commissioner under this chapter is

confidential and is not subject to a subpoena, other than a grand

jury subpoena.

(b) The report may not be disclosed by the commissioner, the

National Association of Insurance Commissioners, or any other

person without the prior written consent of the affected insurer

or health maintenance organization unless the commissioner, after

providing notice and an opportunity for a hearing to the affected

insurer or health maintenance organization, determines that the

interest of shareholders, holders of policies or evidences of

coverage, or the public will be served by publishing the report.

If the commissioner makes that determination, the department may:

(1) disclose the report to the public; and

(2) publish any part of the report in a manner the commissioner

considers appropriate.

(c) The report may be disclosed to the insurance department of

another state or another authorized governmental agency without

complying with Subsection (b).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER B. ACQUISITION AND DISPOSITION OF ASSETS

Sec. 402.051. ACQUISITIONS AND DISPOSITIONS CONSIDERED MATERIAL.

For purposes of this chapter, an acquisition, or the aggregate

of a series of related acquisitions during a 30-day period, or a

disposition, or the aggregate of a series of related dispositions

during a 30-day period, is material if it:

(1) is not recurring;

(2) is not in the ordinary course of business; and

(3) involves more than five percent of the reporting insurer's

or health maintenance organization's total admitted assets as

reported in the insurer's or health maintenance organization's

most recent statutory statement filed with the department.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 402.052. ACQUISITIONS AND DISPOSITIONS SUBJECT TO CHAPTER.

(a) An asset acquisition subject to this chapter includes a

purchase, lease, exchange, merger, consolidation, succession, or

other acquisition of assets, except the construction or

development of real property by or for the reporting insurer or

health maintenance organization or the acquisition of materials

for that purpose.

(b) An asset disposition subject to this chapter includes a

sale, lease, exchange, merger, consolidation, mortgage,

hypothecation, assignment, whether for the benefit of a creditor

or otherwise, abandonment, destruction, or other disposition of

assets.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 402.053. CONTENT OF REPORT CONCERNING MATERIAL ACQUISITIONS

AND DISPOSITIONS. In a report of a material acquisition or

disposition of assets under Section 402.002, an insurer or health

maintenance organization shall disclose:

(1) the date of the transaction;

(2) the manner of acquisition or disposition;

(3) a description of the assets involved;

(4) the nature and amount of the consideration given or

received;

(5) the purpose of the transaction;

(6) the manner by which the amount of consideration was

determined;

(7) the gain or loss recognized or realized as a result of the

transaction; and

(8) the name of each person from whom the assets were acquired

or to whom they were disposed.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER C. NONRENEWAL, CANCELLATION, AND REVISION

OF CEDED REINSURANCE AGREEMENTS

Sec. 402.101. NONRENEWALS, CANCELLATIONS, AND REVISIONS

CONSIDERED MATERIAL. For purposes of this chapter, a nonrenewal,

cancellation, or revision of a ceded reinsurance agreement is

material if, on an annual basis, as reported in an insurer's or

health maintenance organization's most recent statutory statement

filed with the department, the nonrenewal, cancellation, or

revision affects:

(1) for property and casualty business, including accident and

health business when written as property and casualty business,

more than 50 percent of the insurer's or health maintenance

organization's ceded written premium; or

(2) for life, annuity, and accident and health business, more

than 50 percent of the total reserve credit taken for business

ceded by the insurer or health maintenance organization.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 402.102. CONDITIONS UNDER WHICH REPORT CONCERNING

NONRENEWAL, CANCELLATION, OR REVISION REQUIRED. Except as

provided by Section 402.103, an insurer or health maintenance

organization shall file a report of a material nonrenewal,

cancellation, or revision of ceded reinsurance under Section

402.002, without regard to which party initiated the nonrenewal,

cancellation, or revision, if:

(1) the entire cession has been canceled, nonrenewed, or

revised, and ceded indemnity and loss adjustment expense reserves

after the nonrenewal, cancellation, or revision represent less

than 50 percent of the comparable reserves that would have been

ceded had the nonrenewal, cancellation, or revision not occurred;

(2) an authorized or accredited reinsurer has been replaced by

an unauthorized reinsurer on an existing cession, and the result

of the revision affects more than 10 percent of the cession; or

(3) a collateral requirement previously established for an

unauthorized reinsurer has been reduced, in that the requirement

to collateralize incurred but unreported claim reserves has been

waived for at least one unauthorized reinsurer newly

participating in an existing cession, and the result of the

revision affects more than 10 percent of the cession.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 402.103. CONDITIONS UNDER WHICH REPORT CONCERNING

NONRENEWAL, CANCELLATION, OR REVISION NOT REQUIRED. An insurer

or health maintenance organization is not required to file a

report under Section 402.002 if the insurer's or health

maintenance organization's ceded written premium of the total

reserve credit taken for business ceded is, on an annual basis,

less than an amount equal to:

(1) 10 percent of direct and assumed written premiums; or

(2) 10 percent of the statutory reserve requirement before a

cession.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 402.104. CONTENT OF REPORT CONCERNING MATERIAL NONRENEWALS,

CANCELLATIONS, AND REVISIONS. In a report of a material

nonrenewal, cancellation, or revision of a ceded reinsurance

agreement under Section 402.002, an insurer or health maintenance

organization shall disclose:

(1) the effective date of the nonrenewal, cancellation, or

revision;

(2) a description of the transaction that identifies the

initiator of the transaction;

(3) the purpose of the transaction; and

(4) if applicable, the identity of each replacement reinsurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.



CHAPTER 403. DIVIDENDS

INSURANCE CODE

TITLE 4. REGULATION OF SOLVENCY

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 403. DIVIDENDS

SUBCHAPTER A. PAYMENT OF DIVIDENDS

Sec. 403.001. LIMITATION ON DIVIDENDS. An insurer organized

under the laws of this state, including a life, health, fire,

marine, or inland marine insurance company, may not pay a

dividend except from surplus profits arising from the insurer's

business.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 403.002. DIVIDENDS TO POLICYHOLDERS IN COMMERCIAL LINES.

(a) An insurer may pay to a commercial policyholder or group of

commercial policyholders a dividend that covers more than one

class or line of commercial business only:

(1) after the insurer establishes on an aggregate basis adequate

loss reserves for the classes or lines of commercial insurance

included within the dividend; and

(2) if the insurer has sufficient surplus from which to pay the

dividend.

(b) Not later than the 15th day before an insurer pays a

dividend described by Subsection (a), the insurer shall file with

the department notice of the insurer's intent to pay the

dividend.

(c) The classes or lines of commercial business for which

dividends are authorized under this section include any

commercial class or line of commercial business regulated by

Title 10 or Chapter 5.

(d) An insurer's limitation of a dividend on one or more classes

or lines of commercial business to a group of commercial

policyholders is not unfair discrimination if the group:

(1) has clearly identifiable underwriting characteristics; or

(2) is an association or group of business entities engaged in

similar undertakings.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER B. ESTIMATE OF PROFITS

Sec. 403.051. ESTIMATE OF PROFITS. An insurer organized under

the laws of this state may not include the following in the

estimate of the insurer's profits for the purpose of paying

dividends under Section 403.001:

(1) the reserve on all unexpired risks computed in the manner

provided by this code;

(2) the amount of all unpaid losses, whether adjusted or

unadjusted; and

(3) all other debts due and payable, or to become due and

payable, by the insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 403.052. ESTIMATE OF PROFITS OF CERTAIN INSURERS. A life,

health, fire, marine, or inland marine insurance company

organized under the laws of this state may not include the

following in the estimate of the company's profits for the

purpose of paying dividends under Section 403.001:

(1) the reserve on all unexpired risks computed in the manner

provided by this code;

(2) the amount of all unpaid losses, whether adjusted or

unadjusted;

(3) each amount due the company on bonds, mortgages, stocks, or

book-accounts on which no part of the principal or interest has

been paid during the year preceding the estimate of profits and

for which:

(A) a suit for foreclosure or collection has not been commenced;

or

(B) a judgment obtained in a suit for foreclosure or collection

has remained unsatisfied for a period of more than two years and

no interest has been paid on the judgment; and

(4) if no interest has been paid on a judgment described by

Subdivision (3)(B), any interest that is due or accrued on the

judgment and remains unpaid.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 403.053. ACQUIRED EARNED SURPLUS. (a) This section

applies only to:

(1) a stock domestic insurance company authorized to engage in

the business of life, accident, or health insurance in this

state;

(2) a stock foreign or alien life, health, or accident insurance

company;

(3) a stock insurance company authorized to engage in the

business of property, casualty, or fire insurance; and

(4) a domestic Lloyd's plan, reciprocal or interinsurance

exchange, or title insurance company.

(b) In determining the amount of "surplus profits arising from

the insurer's business" or "earned surplus" for the purpose of

paying dividends to shareholders, the insurer may include the

acquired earned surplus of an insurance subsidiary acquired by

the insurer to the extent that:

(1) the inclusion is permitted by an order of the commissioner

made in accordance with commissioner rules; and

(2) the earned surplus of the acquired subsidiary on the date of

acquisition that exists on the date of the commissioner's order

is not otherwise reflected in the insurer's earned surplus.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER C. PENALTIES

Sec. 403.101. PENALTIES. (a) The department may revoke the

charter of an insurer organized under the laws of this state that

pays a dividend in violation of Sections 403.001 and 403.051. If

the department revokes an insurer's charter under this

subsection, the department shall immediately revoke the insurer's

certificate of authority.

(b) Not later than the 10th day before the date on which the

department intends to revoke an insurer's certificate of

authority under this section, the department shall give the

insurer written notice of the department's intent. The notice

must include the specific reasons for the revocation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 403.102. PENALTIES FOR CERTAIN INSURERS. The department

may revoke the charter of a life, health, fire, marine, or inland

marine insurance company organized under the laws of this state

that pays a dividend in violation of Sections 403.001 and

403.052. If the department revokes a company's charter under

this section, the department shall immediately revoke the

company's certificate of authority.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.



CHAPTER 404. FINANCIAL CONDITION

INSURANCE CODE

TITLE 4. REGULATION OF SOLVENCY

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 404. FINANCIAL CONDITION

SUBCHAPTER A. HAZARDOUS FINANCIAL CONDITION

Sec. 404.001. DEFINITION. In this subchapter, "insurer"

includes:

(1) a capital stock insurance company;

(2) a reciprocal or interinsurance exchange;

(3) a Lloyd's plan;

(4) a fraternal benefit society;

(5) a mutual company, including a mutual assessment company;

(6) a statewide mutual assessment company;

(7) a local mutual aid association;

(8) a burial association;

(9) a county mutual insurance company;

(10) a farm mutual insurance company;

(11) a fidelity, guaranty, or surety company;

(12) a title insurance company;

(13) a stipulated premium company;

(14) a group hospital service corporation;

(15) a health maintenance organization;

(16) a risk retention group; and

(17) any other organization or person engaged in the business of

insurance.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 404.002. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to a person or organization engaged in the business of

insurance without regard to whether the person or organization is

listed in Section 404.001, unless another statute specifically

cites this subchapter and exempts the person or organization from

this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 404.003. ORDER TO REMEDY CONDITION. (a) If the financial

condition of an insurer, when reviewed as provided by Subsection

(b), indicates a condition that might make the insurer's

continued operation hazardous to the insurer's policyholders or

creditors or to the public, the commissioner may, after notice

and hearing, order the insurer to take action reasonably

necessary to remedy the condition.

(b) The insurer's financial condition must be reviewed under

Subsection (a) in conjunction with one or more of the following:

(1) the kinds and nature of risks insured;

(2) the loss experience and ownership of the insurer;

(3) the ratio of total annual premium and net investment income

to commission expenses, general insurance expenses, policy

benefits paid, and required policy reserve increases;

(4) the insurer's method of operation, affiliations, or

investments;

(5) any contracts that lead or may lead to contingent liability;

or

(6) agreements in respect to guaranty and surety.

(c) In an order issued under Subsection (a), the commissioner

may take any action the commissioner considers reasonably

necessary to remedy the condition described by Subsection (a),

including:

(1) requiring an insurer to:

(A) reduce the total amount of present and potential liability

for policy benefits by reinsurance;

(B) reduce the volume of new business accepted;

(C) suspend or limit writing new business for a period;

(D) reduce general insurance and commission expenses by

specified methods; or

(E) increase the insurer's capital and surplus by contribution;

or

(2) suspending or canceling the insurer's certificate of

authority.

(d) The commissioner may use the remedies available under

Subsection (c) in conjunction with the provisions of Chapter 83

if the commissioner determines that the financial condition of

the insurer is hazardous and can be reasonably expected to cause

significant and imminent harm to the insurer's policyholders or

the public.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 404.004. CONSTRUCTION WITH LAW RELATING TO CAPITAL AND

SURPLUS. The commissioner's authority under Section 404.003 to

require an increase in an insurer's capital and surplus by

contribution, and any capital and surplus requirements imposed by

the commissioner under that section, prevail over:

(1) the capital and surplus requirements of:

(A) Sections 822.054, 822.201-822.203, 822.205, 822.210-822.212,

841.054, 841.201, 841.204, 841.205, 841.207, 884.206, 884.308,

and 884.309; and

(B) Subchapter G, Chapter 841;

(2) any other provision of this code or other law establishing

capital and surplus requirements for insurers; and

(3) any rule adopted under a law described by Subdivision (1) or

(2).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 404.005. STANDARDS AND CRITERIA FOR EARLY WARNING. (a)

The commissioner by rule may:

(1) establish uniform standards and criteria for early warning

that the continued operation of an insurer might be hazardous to

the insurer's policyholders or creditors or to the public; and

(2) establish standards for evaluating the financial condition

of an insurer.

(b) Standards established by the commissioner under this section

must be consistent with the purposes of Section 404.003.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 404.006. AGREEMENT WITH ANOTHER JURISDICTION. The

commissioner may enter into an agreement with the insurance

regulatory authority of another jurisdiction concerning the

management, volume of business, expenses of operation, plans for

reinsurance, rehabilitation, or reorganization, and method of

operations of, and type of risks to be insured by, an insurer

that is:

(1) licensed in the other jurisdiction; and

(2) considered to be in a hazardous financial condition or in

need of a specific remedy that may be imposed by the commissioner

and the insurance regulatory authority of the other jurisdiction.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER B. IMPAIRMENT OF STOCK OR SURPLUS

Sec. 404.051. IMPAIRMENT PROHIBITED. (a) The impairment of the

capital stock of a stock insurance company is prohibited.

(b) Impairment of the following surpluses in excess of that

provided by Section 404.053 is prohibited:

(1) the surplus of a stock insurance company; or

(2) the minimum required aggregate surplus of a:

(A) mutual company;

(B) Lloyd's plan; or

(C) reciprocal or interinsurance exchange.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 404.052. DETERMINATION OF IMPAIRMENT. (a) When

determining under this subchapter whether the surplus or the

minimum required aggregate surplus of an insurer is impaired, the

commissioner shall charge against the insurer:

(1) the reinsurance reserve required by the laws of this state;

and

(2) all other debts and claims against the insurer.

(b) This section does not apply to a life insurance company.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 404.053. REMEDY FOR IMPAIRMENT. (a) The commissioner

shall order an insurer to remedy an impairment of the insurer's

surplus, aggregate surplus, or aggregate of guaranty fund and

surplus, as applicable, by bringing the surplus to an acceptable

level specified by the commissioner, or to cease engaging in

business in this state, if the commissioner determines that:

(1) the surplus required by Section 822.054, 822.202, 822.203,

822.205, 822.210, 822.211, or 822.212 of a stock insurance

company engaged in the kind of insurance business described by

the company's certificate of authority:

(A) is impaired by more than 50 percent; or

(B) is less than the minimum level of surplus required by

risk-based capital and surplus rules adopted by the commissioner;

or

(2) the required aggregate of guaranty fund and surplus of a

Lloyd's plan, or the required aggregate surplus of a reciprocal

or interinsurance exchange or of a mutual company, other than a

life insurance company, engaged in the kind of insurance business

described by the insurer's certificate of authority:

(A) is impaired by more than 25 percent; or

(B) is less than the minimum level of surplus required by

risk-based capital and surplus rules adopted by the commissioner.

(b) After issuing an order described by Subsection (a), the

commissioner shall immediately institute any proceeding necessary

to determine what further actions the commissioner will take in

relation to the matter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.



CHAPTER 406. SPECIAL DEPOSITS REQUIRED UNDER POTENTIALLY HAZARDOUS CONDITIONS

INSURANCE CODE

TITLE 4. REGULATION OF SOLVENCY

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 406. SPECIAL DEPOSITS REQUIRED UNDER POTENTIALLY

HAZARDOUS CONDITIONS

Sec. 406.001. DEFINITION. In this chapter, "insurer" includes:

(1) a capital stock insurance company;

(2) a reciprocal or interinsurance exchange;

(3) a Lloyd's plan;

(4) a fraternal benefit society;

(5) a mutual company, including a mutual assessment company;

(6) a statewide mutual assessment company;

(7) a local mutual aid association;

(8) a burial association;

(9) a county mutual insurance company;

(10) a farm mutual insurance company;

(11) a fidelity, guaranty, or surety company;

(12) a title insurance company;

(13) a stipulated premium company;

(14) a group hospital service corporation;

(15) a health maintenance organization;

(16) a risk retention group; and

(17) any other organization or person engaged in the business of

insurance.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1C.001, eff. April 1, 2009.

Sec. 406.002. APPLICABILITY OF CHAPTER. This chapter applies

to a person or organization engaged in the business of insurance

without regard to whether the person or organization is listed in

Section 406.001, unless another statute specifically cites this

chapter and exempts the person or organization from this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1C.001, eff. April 1, 2009.

Sec. 406.003. REQUIRED DEPOSIT: STANDARDS AND CRITERIA. The

commissioner, in the commissioner's sole discretion, may require

an insurer to make a deposit under this chapter if the

commissioner determines that one of the following conditions, if

not rectified, may potentially be hazardous to the insurer's

policyholders, enrollees, or creditors, or to the public:

(1) the insurer's financial or operating condition, reviewed in

conjunction with the kinds and nature of risks insured;

(2) the insurer's method of operation;

(3) the insurer's relationship with affiliates;

(4) the nature and amount of the insurer's investments;

(5) the insurer's contracts that may lead to a contingent

liability; or

(6) the insurer's agreements with respect to guaranty and

surety.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1C.001, eff. April 1, 2009.

Sec. 406.004. REQUIRED DEPOSIT: FORM OF SECURITY. A deposit

required under Section 406.003 must be made with the comptroller

and approved by the commissioner. The deposit must be made in:

(1) cash;

(2) securities authorized under this code to be a legal

investment for the insurer that:

(A) are readily marketable over a national exchange with a

maturity date of not more than one year, are listed by the

Securities Valuation Office of the National Association of

Insurance Commissioners, and qualify as admitted assets; or

(B) are clean, irrevocable, and unconditional letters of credit

issued or confirmed by a financial institution organized and

licensed under the laws of the United States or a state of the

United States; or

(3) another form of security acceptable to the commissioner.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1C.001, eff. April 1, 2009.

Sec. 406.005. DURATION OF DEPOSIT. Subject to Section 406.006,

the comptroller shall hold a deposit required under this chapter

until the commissioner issues a written order finding that the

condition for which the deposit was required no longer exists.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1C.001, eff. April 1, 2009.

Sec. 406.006. SUBSTITUTION OR WITHDRAWAL OF DEPOSIT. (a) An

insurer may file a written application with the commissioner

requesting:

(1) withdrawal of all or part of the deposit held by the

comptroller under this chapter; or

(2) substitution of all or part of the deposited securities held

by the comptroller under this chapter.

(b) The application must state the basis for the request to

withdraw the deposit or to substitute the deposited security.

(c) An insurer's application for the substitution of a deposited

security must provide specific information regarding the security

to be deposited as a substitute for the security held by the

comptroller.

(d) The commissioner shall issue an order approving or denying

an application under this section not later than the 30th day

after the date the department receives the application. If the

commissioner does not approve or deny the application within that

period, the application is denied.

(e) The commissioner may, in the commissioner's sole discretion,

approve an application to withdraw a deposit or substitute a

deposited security if the commissioner determines that the

withdrawal or substitution will not be hazardous to the insurer's

policyholders, enrollees, or creditors, or to the public.

(f) The comptroller may not release a deposit made under this

chapter, or any part of the deposit, and may not accept a

substitute for a deposited security unless the commissioner

issues an order approving the withdrawal or substitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1C.001, eff. April 1, 2009.

Sec. 406.007. APPEAL. An insurer may appeal an action of the

commissioner under this chapter in accordance with Subchapter D,

Chapter 36.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1C.001, eff. April 1, 2009.

Sec. 406.008. CUMULATIVE OF OTHER DEPOSITS. A deposit required

to be made under this chapter is in addition to any other deposit

that the insurer is required or authorized to make under this

code.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1C.001, eff. April 1, 2009.



CHAPTER 421. RESERVES IN GENERAL

INSURANCE CODE

TITLE 4. REGULATION OF SOLVENCY

SUBTITLE B. RESERVES AND INVESTMENTS

CHAPTER 421. RESERVES IN GENERAL

Sec. 421.001. RESERVES REQUIRED. (a) An insurer shall maintain

reserves in an amount estimated in the aggregate to provide for

the payment of all losses or claims for which the insurer may be

liable and that are:

(1) incurred on or before the date of statement, whether

reported or unreported; and

(2) unpaid as of the date of statement.

(b) In addition to the reserves required by Subsection (a), an

insurer shall maintain reserves in an amount estimated to provide

for the expenses of adjustment or settlement of the losses or

claims described by that subsection.

(c) The commissioner shall adopt each current formula

recommended by the National Association of Insurance

Commissioners for establishing reserves for each line of

insurance. Each insurer writing a line of insurance to which a

formula adopted under this subsection applies shall establish

reserves in compliance with that formula.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 421.002. CERTIFICATES FROM OTHER STATES. In computing the

reserve liability of an insurer, the commissioner may accept the

certificate of the officer of another state charged with the duty

of supervising the insurer if:

(1) the insurer is organized under the laws of the other state;

and

(2) the certificate shows that the reserve liability has been

computed in accordance with Section 421.001.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.



CHAPTER 422. ASSET PROTECTION ACT

INSURANCE CODE

TITLE 4. REGULATION OF SOLVENCY

SUBTITLE B. RESERVES AND INVESTMENTS

CHAPTER 422. ASSET PROTECTION ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 422.001. SHORT TITLE. This chapter may be cited as the

Asset Protection Act.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 422.002. PURPOSES. (a) The purposes of this chapter are

to:

(1) require an insurer to maintain unencumbered assets in an

amount equal to the insurer's reserve liabilities;

(2) provide preferential claims against assets in favor of an

owner, beneficiary, assignee, certificate holder, or third-party

beneficiary of an insurance policy; and

(3) prevent the pledge or encumbrance of assets in excess of

certain amounts without a prior written order of the

commissioner.

(b) This chapter and the powers granted and functions authorized

by this chapter shall be exercised to accomplish the purposes of

this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 422.003. DEFINITIONS. In this chapter:

(1) "Asset" means any property in which an insurer owns a legal

or equitable interest.

(2) "Claimant" means an owner, beneficiary, assignee,

certificate holder, or third-party beneficiary of an insurance

benefit or right arising from the coverage of an insurance policy

to which this chapter applies.

(3) "Reserve assets" means the assets of an insurer that are

authorized investments for policy reserves under this code.

(4) "Reserve liabilities" means the liabilities that an insurer

is required under this code to establish for all of the insurer's

outstanding insurance policies.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 422.004. APPLICABILITY OF CHAPTER. This chapter applies

to:

(1) the following domestic insurers:

(A) a stock life, health, or accident insurance company;

(B) a mutual life, health, or accident insurance company;

(C) a stock fire or casualty insurance company;

(D) a mutual fire or casualty insurance company;

(E) a title insurance company;

(F) a mutual assessment company;

(G) a local mutual aid association;

(H) a local mutual burial association;

(I) a statewide mutual assessment company;

(J) a stipulated premium company;

(K) a fraternal benefit society;

(L) a group hospital service corporation;

(M) a county mutual insurance company;

(N) a Lloyd's plan;

(O) a reciprocal or interinsurance exchange;

(P) a farm mutual insurance company; and

(Q) a mortgage guaranty insurer; and

(2) all kinds of insurance written by an insurer to which this

chapter applies.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 422.005. EXEMPTIONS. (a) This chapter does not apply to:

(1) variable contracts for which separate accounts are required

to be maintained;

(2) a reinsurance agreement or any trust account related to the

reinsurance agreement if the agreement and trust account meet the

requirements of Chapter 492 or 493;

(3) an assessment-as-needed company or insurance coverage

written by an assessment-as-needed company;

(4) an insurer while:

(A) the insurer is subject to a conservatorship order issued by

the commissioner; or

(B) a court-appointed receiver is in charge of the insurer's

affairs; or

(5) an insurer's reserve assets that are held, deposited,

pledged, or otherwise encumbered to secure, offset, protect, or

meet the insurer's reserve liabilities established in a

reinsurance agreement under which the insurer reinsures the

insurance policy liabilities of a ceding insurer if:

(A) the ceding insurer and the reinsurer are authorized to

engage in business in this state; and

(B) in accordance with a written agreement between the ceding

insurer and the reinsurer, reserve assets substantially equal to

the reserve liabilities the reinsurer must establish on the

reinsured business are:

(i) deposited by or withheld from the reinsurer and held in the

custody of the ceding insurer, or deposited and held in a trust

account with a state or national bank domiciled in this state, as

security for the payment of the reinsurer's obligations under the

reinsurance agreement;

(ii) held subject to withdrawal by the ceding insurer; and

(iii) held under the separate or joint control of the ceding

insurer.

(b) Notwithstanding this section, the commissioner may examine

any asset, reinsurance agreement, or deposit arrangement

described by Subsection (a)(5) at any time, in accordance with

the commissioner's authority under this code to examine an

insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 422.006. CONFLICT WITH OTHER LAW. If this chapter

conflicts with another law relating to the subject matter or

application of this chapter, this chapter controls.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER B. ENCUMBRANCE OF ASSETS

Sec. 422.051. RESTRICTIONS ON ENCUMBRANCE OF ASSETS. (a) An

insurer shall at all times maintain unencumbered assets in an

amount equal to the insurer's reserve liabilities.

(b) An insurer may not pledge or otherwise encumber:

(1) the insurer's assets in an amount that exceeds the amount of

the insurer's capital and surplus; or

(2) more than 10 percent of the insurer's reserve assets.

(c) Notwithstanding any other provision of this section, on

application made to the commissioner, the commissioner may issue

a written order approving the pledge or encumbrance of an

insurer's asset in any amount if the commissioner determines that

the pledge or encumbrance will not adversely affect the insurer's

solvency.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 422.052. REPORT TO COMMISSIONER. (a) Not later than the

10th day after the date an insurer pledges or otherwise encumbers

an asset, the insurer shall report in writing to the

commissioner:

(1) the amount and identity of the pledged or encumbered asset;

and

(2) the terms of the transaction.

(b) Annually, or more often as required by the commissioner, the

insurer shall file with the commissioner a statement sworn to by

the insurer's chief executive officer that:

(1) title to assets that equal the amount of the insurer's

reserve liabilities and that are not pledged or otherwise

encumbered is vested in the insurer;

(2) the only assets of the insurer that are pledged or otherwise

encumbered are those identified and reported in the sworn

statement, and no other assets of the insurer are pledged or

otherwise encumbered; and

(3) the terms of the transaction pledging or otherwise

encumbering the assets are those reported in the sworn statement.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 422.053. CLAIMANT LIEN ON CERTAIN ASSETS. (a) A person,

corporation, association, or other legal entity that accepts as

security for an insurer's debt or other obligation a pledge or

encumbrance of an asset of the insurer that is not made in

accordance with this chapter is considered to have accepted the

asset subject to a superior, preferential, and automatically

perfected lien in favor of a claimant of the insurer.

(b) Subsection (a) does not apply to an asset of an insurer in

conservatorship or receivership if the commissioner in the

conservatorship proceeding, or the court in which the

receivership is pending, approves the pledge or encumbrance of

the asset.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 422.054. PREFERENTIAL CLAIMS ON LIQUIDATION. If an insurer

is involuntarily or voluntarily liquidated, a claimant of the

insurer has a prior and preferential claim against all assets of

the insurer other than the assets that have been pledged or

encumbered in accordance with this chapter. All claimants have

equal status, and their prior and preferential claim is superior

to any claim or cause of action against the insurer by any other

person, corporation, association, or legal entity.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.



CHAPTER 423. TRANSACTIONS WITH MONEY AND OTHER ASSETS

INSURANCE CODE

TITLE 4. REGULATION OF SOLVENCY

SUBTITLE B. RESERVES AND INVESTMENTS

CHAPTER 423. TRANSACTIONS WITH MONEY AND OTHER ASSETS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 423.001. APPLICABILITY OF CHAPTER. (a) This chapter

applies to a domestic insurer regulated under this code,

including:

(1) a stock company;

(2) a reciprocal or interinsurance exchange;

(3) a Lloyd's plan;

(4) a fraternal benefit society;

(5) a stipulated premium company;

(6) a mutual insurance company of any kind, including:

(A) a statewide mutual assessment company;

(B) a local mutual aid association;

(C) a burial association;

(D) a county mutual insurance company; and

(E) a farm mutual insurance company; and

(7) any other organization or person engaged in the business of

insurance.

(b) A provision of this code limiting the regulation of an

insurer under this code does not limit the application of this

chapter, except that this chapter does not apply to an insurer

that is exempted from its application by another statute that

cites this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 423.002. AMBIGUITIES AND CONFLICTS WITH OTHER LAW. This

chapter controls to the extent of an ambiguity or a conflict

between this chapter and another provision of this code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 423.003. RULES. The commissioner may adopt rules necessary

to implement this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER B. TRANSACTIONS WITH MONEY

Sec. 423.051. DEPOSIT AND INVESTMENT OF MONEY. A director,

member of a committee, officer, or clerk of a domestic insurer

who has the duty to handle or invest the insurer's money may not:

(1) invest the money other than in the corporate name of the

insurer, except as provided by Section 423.102;

(2) deposit the money unless the deposit is:

(A) in the corporate name of the insurer;

(B) in a pooling account with one or more affiliates, as

described by Section 823.003; or

(C) in accordance with a reinsurance agreement;

(3) borrow the insurer's money;

(4) have any interest in a loan, pledge, security, or property

of the insurer, except as a stockholder; or

(5) take or receive for the individual's use a fee, brokerage,

commission, gift, or other consideration for, or on account of, a

loan made by or on behalf of the insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 423.052. MONEY HELD IN POOLING ACCOUNT. (a) Only a

domestic insurer and an affiliate, as described by Section

823.003, may hold money in a pooling account.

(b) The accounting and operating records and books of the

insurer and affiliate must be adequately detailed to identify

specific insurance policies and policyholders with the money from

premiums received by the insurer that issues the policies.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 423.053. AUTHORITY TO DEPOSIT MONEY IN ACCOUNT OF

REINSURER. A reinsurance agreement between a domestic insurer

and an affiliate, as described by Section 823.003, must

specifically authorize the deposit of money from premiums to the

account of the affiliate that assumes the reinsurance.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER C. TRANSACTIONS WITH OTHER ASSETS

Sec. 423.101. DEFINITION. In this subchapter, "clearing

corporation" means:

(1) a clearing corporation as defined by Section 8.102(a),

Business & Commerce Code; or

(2) a clearance system that:

(A) is organized or operating under the laws of at least one

foreign country;

(B) provides for book-entry settlement and custody of

internationally traded securities; and

(C) has been organized and in operation for not less than 15

consecutive years.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 423.102. DEPOSIT AND HOLDING OF SECURITIES. (a) A

domestic insurer that has securities held in or purchased for the

insurer's general account or separate accounts may deposit the

securities or arrange through an agent, broker, or dealer for

deposit of the securities with a clearing corporation or in the

Federal Reserve book-entry system.

(b) If securities are deposited directly with a clearing

corporation or deposited indirectly through a participating

custodian bank, certificates representing securities of the same

class of the same issuer may be merged and held in bulk, in the

name of a nominee of the clearing corporation, with any other

securities deposited with the clearing corporation by any person,

regardless of the ownership of the securities.

(c) Certificates under Subsection (b) that represent securities

of small denominations may be merged into one or more

certificates of larger denominations.

(d) The records of an agent, broker, dealer, or member bank

through which an insurer holds securities in the Federal Reserve

book-entry system and the records of a custodian bank through

which an insurer holds securities with a clearing corporation

must show that the securities are held for the insurer and show

the accounts for which the securities are held.

(e) A bank must enter into a custodial agreement with an insurer

to be eligible to act as a participating custodian bank for the

insurer under this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 423.103. SECURITIES HELD UNDER CUSTODIAL OR TRUST

AGREEMENT. A domestic insurer's securities that are held under a

custodial agreement or trust agreement with a bank, Federal Home

Loan Bank, or trust company may be issued in the name of a

nominee of the bank, Federal Home Loan Bank, or trust company

only if the bank, Federal Home Loan Bank, or trust company:

(1) has corporate trust powers;

(2) is authorized to act as a custodian or trustee;

(3) is organized under the laws of the United States or any

state of the United States; and

(4) meets one of the following requirements:

(A) is a member of the Federal Reserve System;

(B) is a member of or is eligible to receive deposits that are

insured by the Federal Deposit Insurance Corporation;

(C) maintains an account with a Federal Reserve Bank and is

subject to supervision and examination by the Board of Governors

of the Federal Reserve System; or

(D) is subject to supervision and examination by the Federal

Housing Finance Board.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 423.104. PROOF OF OWNERSHIP OF SECURITIES. (a) A domestic

insurer may demonstrate ownership of a security through a

definitive certificate or in accordance with rules adopted under

this section.

(b) The commissioner shall adopt rules under which a domestic

insurer may demonstrate ownership of an uncertificated security,

as defined by Section 8.102(a), Business & Commerce Code,

consistent with common practices of securities exchanges and

markets. The rules must establish:

(1) standards for the types of uncertificated securities the

insurer may hold;

(2) the manner in which the insurer may demonstrate ownership of

the security; and

(3) adequate financial safeguards relating to the ownership of

uncertificated securities.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 423.105. MANDATORY DEPOSIT OF SECURITIES; COMMISSIONER

CONTROL. (a) An insurer that is required to deposit securities

as a condition of engaging in the business of insurance in this

state may deposit the securities with a clearing corporation or

in the Federal Reserve book-entry system.

(b) Securities under Subsection (a) are under the commissioner's

control and may not be withdrawn by the insurer without the

commissioner's approval.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 423.106. REQUIRED EVIDENCE FOR SECURITIES. (a) An insurer

that deposits securities under Section 423.105 shall provide

evidence to the commissioner to establish that:

(1) the securities are recorded in an account in the name of:

(A) the participating custodian bank or member bank through

which the insurer deposits the securities with a clearing

corporation or in the Federal Reserve book-entry system; or

(B) the insurer, if the insurer makes the deposit directly with

the clearing corporation as a direct participant; and

(2) the records of the participating custodian bank, direct

participant, or member bank and of the clearing corporation show

that the securities are under the commissioner's control.

(b) Evidence under Subsection (a)(1) must be issued, as

applicable, by:

(1) the participating custodian bank;

(2) the member bank; or

(3) the insurer, when the insurer makes the deposit directly

with the clearing corporation as a direct participant.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 423.107. ASSETS DEPOSITED WITH CLEARING CORPORATION. A

domestic insurer may deposit assets with a clearing corporation

only if:

(1) the insurer is a member of an insurance holding company

system that has assets of at least $5 billion, as shown by annual

statements of member insurers for the preceding year;

(2) the insurer uses the clearing corporation only as a

depository for investments in internationally traded securities;

(3) the insurer's total investment in internationally traded

securities under Subdivision (2) does not exceed the insurer's

policyholders' surplus; and

(4) the insurer does not use securities deposited with the

clearing corporation as security for reinsurance.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 423.108. LIMITATION ON ASSETS DEPOSITED WITH CLEARING

CORPORATION. The commissioner by rule may adopt a reasonable

limit on the percentage of a domestic insurer's assets that may

be deposited with a clearing corporation. The limit may not

exceed five percent of the insurer's total assets, as shown by

the insurer's annual statement filed with the department for the

year preceding the year for which the limit is adopted.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.



CHAPTER 424. INVESTMENTS FOR CERTAIN INSURERS

INSURANCE CODE

TITLE 4. REGULATION OF SOLVENCY

SUBTITLE B. RESERVES AND INVESTMENTS

CHAPTER 424. INVESTMENTS FOR CERTAIN INSURERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 424.001. DEFINITIONS. In this chapter:

(1) "Insurer" means any insurer organized under the laws of this

state other than an insurer writing life, health, and accident

insurance.

(2) "Minimum capital and surplus" means the minimum amount of

capital stock and minimum amount of surplus required of an

insurer under Section 822.054 or 822.210.

(3) "Securities valuation office" means the Securities Valuation

Office of the National Association of Insurance Commissioners.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.002. INAPPLICABILITY OF CERTAIN LAW. The definition of

"state" assigned by Section 311.005, Government Code, does not

apply to this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER B. INVESTMENT OF FUNDS IN EXCESS

OF MINIMUM CAPITAL AND SURPLUS

Sec. 424.051. GENERAL INVESTMENT AUTHORITY SPECIFIED BY LAW. An

insurer may not invest the insurer's funds in excess of minimum

capital and surplus, except that an insurer may invest as

otherwise authorized by this code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.052. ADDITIONAL GENERAL INVESTMENT AUTHORITY. An

insurer may make investments that are not otherwise authorized by

this chapter or otherwise authorized by this code for the insurer

if:

(1) the investment is not specifically prohibited by law and

does not exceed the limits prescribed by this code;

(2) the amount of a single investment under this section does

not exceed five percent of the insurer's capital and surplus in

excess of the insurer's minimum capital and surplus; and

(3) the aggregate amount of all investments made by the insurer

under this section does not exceed five percent of the insurer's

assets.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.053. LIMITATION AS TO SINGLE ISSUER OR BORROWER. (a)

Notwithstanding Sections 424.051, 424.056-424.071, and 424.074,

the aggregate amount of an insurer's investments in all or any

type of securities, loans, obligations, or evidences of

indebtedness of a single issuer or borrower, other than

investments described by Subsection (c), may not exceed five

percent of the insurer's total assets.

(b) For purposes of this section, a single issuer or borrower

includes:

(1) the issuer's or borrower's majority-owned subsidiaries;

(2) the issuer's or borrower's parent; or

(3) the majority-owned subsidiaries of the issuer's or

borrower's parent.

(c) This section does not apply to:

(1) an authorized investment that:

(A) is a direct obligation of or guaranteed by the full faith

and credit of the United States, this state, or a political

subdivision of this state; or

(B) is insured by an agency of the United States or this state;

or

(2) an investment described by Section 424.061 or 424.063.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.054. APPLICABILITY OF PERCENTAGE AUTHORIZATIONS AND

LIMITATIONS. (a) The percentage authorizations and limitations

established by Sections 424.051, 424.053-424.071, and 424.074

apply only at the time an investment is originally acquired or a

transaction is entered into and do not apply to the insurer or

the investment or transaction after that time.

(b) An investment, once qualified under a law described by

Subsection (a), remains qualified notwithstanding any

refinancing, restructuring, or modification of the investment,

except that an insurer may not refinance, restructure, or modify

an investment solely to circumvent the requirements or

limitations of a law described by Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.055. WAIVER BY COMMISSIONER OF QUANTITATIVE

LIMITATIONS. (a) Notwithstanding Sections 424.051,

424.056-424.071, and 424.074, the commissioner may waive a

quantitative limitation on any investment authorized by those

laws if:

(1) the insurer seeks the waiver before making the investment;

(2) a hearing is held to determine whether the waiver should be

granted;

(3) the applicant seeking the waiver establishes that

unreasonable or unnecessary loss or harm will result to the

insurer if the commissioner denies the waiver;

(4) the excess investment will not have a material adverse

effect on the insurer; and

(5) the size of the investment is reasonable in relation to the

insurer's assets, capital, surplus, and liabilities.

(b) The commissioner's waiver must be in writing and may treat

the resulting excess investment as a nonadmitted asset.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.056. WRITTEN INVESTMENT PLAN. (a) Each insurer's

board of directors, or, if the insurer does not have a board of

directors, the corresponding authority designated by the

insurer's charter, bylaws, or plan of operation, shall adopt a

written investment plan consistent with the requirements of:

(1) this chapter;

(2) Sections 822.204, 822.209, 861.258, and 862.002; and

(3) other statutes governing investments by the insurer.

(b) The investment plan must:

(1) specify the diversification of the insurer's investments

designed to reduce the risk of large losses, by:

(A) broad categories, such as bonds and real property loans;

(B) kinds, such as government obligations, obligations of

business entities, mortgage-backed securities, and real property

loans on office, retail, industrial, or residential properties;

(C) quality;

(D) maturity;

(E) type of industry; and

(F) geographical areas, as to both domestic and foreign

investments;

(2) balance safety of principal with yield and growth;

(3) seek a reasonable relationship of assets and liabilities as

to term and nature; and

(4) be appropriate considering the capital and surplus and the

business conducted by the insurer.

(c) At least annually, the board of directors or corresponding

authority shall review the adequacy of the investment plan and

the implementation of the plan.

(d) An insurer shall maintain the insurer's investment plan in

the insurer's principal office and provide the plan to the

commissioner or the commissioner's designee on request. The

commissioner or the commissioner's designee shall maintain the

plan as a privileged and confidential document. The plan is not

subject to public disclosure.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.057. INVESTMENT RECORDS. An insurer shall maintain

investment records covering each transaction. The insurer must

be able to demonstrate at all times to the department that the

insurer's investments are within the limitations imposed by the

statutes listed in Section 424.056(a).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.058. AUTHORIZED INVESTMENTS: FORM OF MINIMUM CAPITAL

AND SURPLUS. An insurer may invest the insurer's funds in excess

of minimum capital and surplus in any manner authorized by

Section 822.204 for investment of the insurer's minimum capital

and surplus.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.059. AUTHORIZED INVESTMENTS: GOVERNMENT OBLIGATIONS.

An insurer may invest the insurer's funds in excess of minimum

capital and surplus in a bond or other evidence of indebtedness

of any state or of Canada or a province of Canada that:

(1) is issued by the authority of law; and

(2) at the time of purchase:

(A) bears interest; and

(B) is not in default as to principal or interest.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.060. AUTHORIZED INVESTMENTS: STOCK OF NATIONAL OR STATE

BANK. (a) An insurer may invest the insurer's funds in excess

of minimum capital and surplus in the stock of:

(1) a national bank; or

(2) a state bank of this state whose deposits are insured by the

Federal Deposit Insurance Corporation.

(b) Notwithstanding Subsection (a)(2):

(1) not more than 35 percent of the total outstanding stock of a

single state bank may be purchased by a single insurer; and

(2) if an insurer has invested the insurer's funds in 35 percent

of a state bank's stock under this section, no other insurer may

invest funds in the bank's remaining stock.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.061. AUTHORIZED INVESTMENTS: DEPOSITS IN CERTAIN

FINANCIAL INSTITUTIONS. (a) Subject to this section, an insurer

may invest in any type of savings deposit, time deposit,

certificate of deposit, NOW account, or money market account in a

solvent bank, savings and loan association, or credit union that

is organized under the laws of the United States or a state, or

in a branch of one of those financial institutions.

(b) An investment under this section must be made in accordance

with the laws or regulations applicable to the bank, savings and

loan association, or credit union.

(c) The amount of an insurer's deposits in a single bank,

savings and loan association, or credit union may not exceed the

greater of:

(1) 20 percent of the insurer's capital and surplus;

(2) the amount of federal or state deposit insurance coverage

that applies to the deposits; or

(3) 10 percent of the amount of capital, surplus, and undivided

profits of the financial institution receiving the deposits.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.062. AUTHORIZED INVESTMENTS: CERTAIN OBLIGATIONS OF

PARTNERSHIP OR CORPORATION. (a) Except as provided by this

section, an insurer may invest the insurer's funds in excess of

minimum capital and surplus in a stock, bond, debenture, bill of

exchange, evidence of indebtedness, other commercial note or

bill, or security of any partnership or dividend-paying

corporation that:

(1) is incorporated under the laws of the United States, this

state, another state, Canada, or a province of Canada;

(2) is solvent at the time of the investment; and

(3) has not defaulted in the payment of any of the partnership's

or corporation's obligations during the five years preceding the

date of the investment.

(b) Except as provided by Subsection (d), an insurer may invest

the insurer's funds in excess of minimum capital and surplus, and

all reserves required by law, in a stock, bond, or debenture of

any solvent corporation that is incorporated under the laws of

the United States, this state, another state, Canada, or a

province of Canada.

(c) Funds invested under Subsection (a) may not be invested in

the stock of an oil, manufacturing, or mercantile corporation

unless the corporation has, at the time of the investment:

(1) a net worth of at least $250,000, if the corporation is

organized under the laws of this state; or

(2) a combined capital, surplus, and undivided profits of at

least $2.5 million, if the corporation is not organized under the

laws of this state.

(d) An insurer may not invest the insurer's funds in:

(1) the insurer's own stock or in any stock on account of which

the holders or owners of the stock may be liable for an

assessment other than taxes; or

(2) any stock, bond, or other security issued by a corporation

with respect to which a majority of the stock having voting

powers is directly or indirectly owned by or for the benefit of

an officer or director of the insurer, unless the insurer has

been in continuous operation for at least five years.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.063. AUTHORIZED INVESTMENTS: MUTUAL FUNDS. An insurer

may invest the insurer's funds in excess of minimum capital and

surplus in shares of a mutual fund engaged in business under the

Investment Company Act of 1940 (15 U.S.C. Section 80a-1 et seq.),

as amended, if:

(1) the mutual fund is solvent and has at least $1 million of

net assets as of the date of the mutual fund's latest annual or

more recent certified audited financial statement; and

(2) the amount of the insurer's investment in a single mutual

fund does not exceed 15 percent of the insurer's capital and

surplus.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.064. AUTHORIZED INVESTMENTS: REAL PROPERTY. (a)

Subject to this section, an insurer may invest the insurer's

funds in excess of minimum capital and surplus in real property

to the extent authorized by other provisions of this code.

(b) An insurer with admitted assets of more than $500 million

may own investment real property other than real property

authorized by another provision of this code, or participations

in that other investment real property, if the property is

materially enhanced in value by:

(1) the construction of durable, permanent-type buildings and

other improvements that cost an amount at least equal to the cost

of the real property, excluding buildings and improvements at the

time the property is acquired; or

(2) the construction, commenced before the second anniversary of

the date the real property is acquired, of buildings and

improvements described by Subdivision (1).

(c) The amount invested by an insurer in a single investment

real property and improvements, or in any interest in real

property and improvements, may not exceed five percent of the

insurer's admitted assets in excess of $500 million. The total

amount invested by an insurer in investment real property and

improvements may not exceed 15 percent of the insurer's admitted

assets in excess of $500 million.

(d) Except as provided by Section 862.002, an insurer may not

own, develop, or hold an equity interest in any residential

property or subdivision, single or multiunit family dwelling

property, or undeveloped real property to subdivide for or

develop residential, single or multiunit family dwellings.

(e) The investment authority granted by this section is in

addition to and separate from the investment authority granted by

Section 862.002, except that an insurer may not invest in any

real property that, when added to properties acquired by the

insurer under Section 862.002, would exceed the limitations

prescribed by that section.

(f) An insurer's admitted assets are determined from the

insurer's annual statements that are made as of the December 31

that precedes the date of the determination and are filed with

the department as required by law. The value of any investment

made under this section is subject to the appraisal requirement

of Section 862.002.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.065. ACTING AS REAL ESTATE BROKER OR SALESPERSON

PROHIBITED. An insurer defined in Section 822.001 or 822.201 or

another insurer specifically made subject to Sections 424.051,

424.053-424.071, and 424.074 may not engage in the business of a

broker or salesperson as defined by Chapter 1101, Occupations

Code, except that the insurer may hold, improve, maintain,

manage, rent, lease, sell, exchange, or convey any of the real

property interests legally owned as investments under this code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.066. AUTHORIZED INVESTMENTS: OBLIGATIONS SECURED BY

REAL PROPERTY LOANS. (a) Subject to this section, an insurer

may invest the insurer's funds in excess of minimum capital and

surplus in a bond, note, or evidence of indebtedness, or a

participation in a bond, note, or evidence of indebtedness, that

is secured by a valid first lien on real property or a leasehold

estate in real property located in the United States or in any

state, commonwealth, territory, or possession of the United

States.

(b) The amount of an obligation secured by a first lien on real

property or a leasehold estate in real property may exceed 90

percent of the value of the real property or leasehold estate

only if:

(1) the amount does not exceed 100 percent of the value of the

real property or leasehold estate and the insurer or one or more

wholly owned subsidiaries of the insurer owns, in the aggregate,

a 10 percent or greater equity interest in the real property or

leasehold estate;

(2) the amount does not exceed 95 percent of the value of the

real property and:

(A) the property contains only a dwelling designed exclusively

for occupancy by not more than four families for residential

purposes; and

(B) the portion of the unpaid balance of the obligation that

exceeds 90 percent of the value of the real property is

guaranteed or insured by a mortgage guaranty insurer authorized

to engage in business in this state; or

(3) the amount exceeds 90 percent of the value of the real

property only to the extent the obligation is insured or

guaranteed by:

(A) this state;

(B) the United States;

(C) the Federal Housing Administration under the National

Housing Act (12 U.S.C. Section 1701 et seq.), as amended; or

(D) any other agency or instrumentality of the United States.

(c) The term of an obligation secured by a first lien on a

leasehold estate in real property and improvements located on the

property may not exceed a period equal to four-fifths of the

unexpired term of the leasehold estate, and the obligation must

fully amortize during that period. The term of the leasehold

estate may not expire sooner than the 10th anniversary of the

expiration date of the term of the obligation.

(d) An obligation secured by a first lien on a leasehold estate

in real property and improvements located on the property must be

payable in equal monthly, quarterly, semiannual, or annual

payments of principal plus accrued interest to the date of the

principal payment.

(e) An insurer's investment in a single obligation under this

section may not exceed 10 percent of the insurer's capital and

surplus. An insurer's aggregate investments under this section

may not exceed 30 percent of the insurer's assets.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.067. AUTHORIZED INVESTMENTS: TRANSPORTATION EQUIPMENT.

An insurer may invest the insurer's funds in excess of minimum

capital and surplus in:

(1) an adequately secured equipment trust obligation,

certificate, or other instrument evidencing an interest in

transportation equipment wholly or partly located in the United

States; and

(2) a right to receive determined portions of rental, purchase,

or other fixed obligatory payments for the use or purchase of the

equipment.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.068. AUTHORIZED INVESTMENTS: INVESTMENT IN FOREIGN

JURISDICTION. (a) In addition to the investments in Canada

authorized by Sections 424.051, 424.058-424.071, and 424.074 and

subject to this section, an insurer may invest the insurer's

funds in excess of minimum capital and surplus in an investment

in a foreign commonwealth, territory, or possession of the United

States, a foreign country other than Canada, or a foreign

security originating in one of those commonwealths, territories,

possessions, or countries, if:

(1) the investment is similar to investments the insurer is

authorized by Sections 424.051, 424.058-424.071, and 424.074 to

make within the United States or Canada; and

(2) if a debt obligation, the investment is rated one or two by

the securities valuation office.

(b) The aggregate amount of an insurer's investments under

Sections 424.051, 424.058-424.071, and 424.074 in a single

foreign jurisdiction may not exceed:

(1) as to a foreign jurisdiction that is given a sovereign debt

rating of one by the securities valuation office, 10 percent of

the insurer's admitted assets; or

(2) as to any other foreign jurisdiction, five percent of the

insurer's admitted assets.

(c) The amount of investments made under this section may not

exceed the sum of:

(1) the amounts authorized by Section 424.073; and

(2) 20 percent of the insurer's assets.

(d) The combined total of the amount of investments made under

this section, the amount of similar investments made within the

United States and Canada, and any amounts of investments

authorized by Section 424.073 may not exceed any limitation

prescribed by Sections 424.051, 424.058-424.071, and 424.074.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.069. AUTHORIZED INVESTMENTS: CERTAIN LOANS. An

insurer may invest the insurer's funds in excess of minimum

capital and surplus in a loan on the pledge of any mortgage,

stock, bond, or other evidence of indebtedness acceptable as an

investment under Sections 424.051, 424.053-424.071, and 424.074,

if the current value of the mortgage, stock, bond, or other

evidence of indebtedness is at least 25 percent more than the

amount of the loan.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.070. AUTHORIZED INVESTMENTS: OBLIGATIONS OF LOCAL

GOVERNMENTAL ENTITIES. (a) Subject to this section, an insurer

may invest the insurer's funds in excess of minimum capital and

surplus in a bond or other interest-bearing evidence of

indebtedness of a:

(1) county or subdivision of a county;

(2) municipality;

(3) road district;

(4) turnpike district or authority;

(5) water district;

(6) school district;

(7) sanitary or navigation district; or

(8) municipally owned revenue water system, sewer system, or

electric utility company with respect to which the municipality

has appropriated, pledged, or otherwise provided for special

revenues to meet the principal and interest payments of the bond

or other evidence of indebtedness.

(b) A bond or other evidence of indebtedness of a navigation

district is an authorized investment under this section only if:

(1) the navigation district is located wholly or partly in a

county that has a population of at least 100,000; and

(2) the interest due on the bond or other evidence of

indebtedness has never been in default.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.071. AUTHORIZED INVESTMENTS: THE UNIVERSITY OF TEXAS.

An insurer may invest the insurer's funds in excess of minimum

capital and surplus in an interest-bearing note or bond of The

University of Texas issued under the laws of this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.072. AUTHORIZED INVESTMENTS: BONDS ISSUED, ASSUMED, OR

GUARANTEED IN INTERNATIONAL MARKET. An insurer may invest the

insurer's funds in excess of minimum capital and surplus in bonds

issued, assumed, or guaranteed by any of the following

international financial institutions in which the United States

is a member:

(1) the Inter-American Development Bank;

(2) the International Bank for Reconstruction and Development

(the World Bank);

(3) the African Development Bank;

(4) the Asian Development Bank; or

(5) the International Finance Corporation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.073. AUTHORIZED INVESTMENTS: INSURER ENGAGED IN

BUSINESS IN FOREIGN COUNTRY. (a) Subject to this section, an

insurer authorized by the law of a foreign country to engage in a

line of insurance in which the insurer is authorized to engage in

this state may invest in foreign securities originating in the

foreign country of the same kind as the domestic securities

originating in the United States in which the insurer is

authorized to invest under Sections 424.051, 424.053-424.071, and

424.074.

(b) The aggregate amount of an insurer's investments made under

this section in a single country may not exceed by more than 10

percent at any time the lesser of:

(1) the amount of funds required by the law of the foreign

country to be maintained in securities originating in that

country; or

(2) the amount of total unearned premium reserves, reinsurance

reserves, loss reserves, and any other liabilities required by

the law of this state to be carried by the insurer that are

directly attributable to the particular insurance policies or

contracts on residents or property located in the foreign

country.

(c) This section does not authorize an insurer to invest in a

foreign security originating in a foreign country with respect to

which the president of the United States or other federal

authority has refused to exercise the authority to issue

guarantees on projects in the country to citizens or corporations

of the United States against loss by reason of inconvertibility

of currency, expropriation, confiscation, war, revolution, or

insurrection because the foreign country has failed to enter into

arrangements for the security of American property as required by

the president or other federal authority for the issuance of

those guarantees.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.074. OTHER SPECIFICALLY AUTHORIZED INVESTMENTS. An

insurer may invest the insurer's funds in excess of minimum

capital and surplus in:

(1) a savings account as authorized by Chapter 65, Finance Code;

(2) a bond or other indebtedness as authorized by Sections

435.045 and 435.046, Government Code;

(3) a bond issued under Subchapter B, Chapter 1505, Government

Code;

(4) a bond as authorized by Subchapter B, Chapter 284,

Transportation Code;

(5) a municipal bond issued under Sections 51.038 and 51.039,

Water Code;

(6) an insured account or evidence of indebtedness as authorized

by Section 1, Chapter 160, General Laws, Acts of the 43rd

Legislature, Regular Session, 1933 (Article 842a, Vernon's Texas

Civil Statutes);

(7) an insured or guaranteed obligation as authorized by Chapter

230, Acts of the 49th Legislature, Regular Session, 1945 (Article

842a-1, Vernon's Texas Civil Statutes);

(8) a bond issued under Section 1, Chapter 1, page 427, General

Laws, Acts of the 46th Legislature, Regular Session, 1939

(Article 1269k-1, Vernon's Texas Civil Statutes);

(9) a bond as authorized by Section 24, Chapter 110, Acts of the

51st Legislature, Regular Session, 1949 (Article 8280-133,

Vernon's Texas Civil Statutes);

(10) a bond as authorized by Section 19, Chapter 340, Acts of

the 51st Legislature, Regular Session, 1949 (Article 8280-137,

Vernon's Texas Civil Statutes);

(11) a bond as authorized by Section 10, Chapter 398, Acts of

the 51st Legislature, Regular Session, 1949 (Article 8280-138,

Vernon's Texas Civil Statutes);

(12) a bond as authorized by Section 18, Chapter 465, Acts of

the 51st Legislature, Regular Session, 1949 (Article 8280-139,

Vernon's Texas Civil Statutes); or

(13) another investment specifically authorized by law.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER C. INVESTMENT POOLS

Sec. 424.101. DEFINITIONS. In this subchapter:

(1) "Business entity" means an association, corporation, joint

stock company, joint venture, limited liability company, mutual

fund trust, partnership, or other similar form of business

organization, regardless of whether organized for profit.

(2) "Obligation" means:

(A) a bond, note, debenture, trust certificate, including an

equipment certificate, or production payment;

(B) a negotiable bank certificate of deposit, bankers'

acceptance, credit tenant loan, or other loan secured by

financing net leases; or

(C) any other evidence of indebtedness for the payment of money

or participation certificates or other evidences of an interest

in an obligation otherwise described by this subdivision, whether

constituting a general obligation of the issuer or payable only

out of certain revenues or certain funds pledged or otherwise

dedicated for payment.

(3) "Qualified bank" means a national bank, state bank, or trust

company that:

(A) is at all times adequately capitalized as determined by the

standards adopted by the United States banking regulators; and

(B) is either a member of the Federal Reserve System or

regulated by state banking laws.

(4) "Repurchase transaction," "reverse repurchase transaction,"

and "securities lending transaction" have the meanings assigned

by Section 424.151.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.102. AUTHORITY TO INVEST IN POOL. An insurer may

acquire investments and participate in an investment pool that is

qualified under Section 424.103(b) and the investments of which

are limited to investments authorized for:

(1) a short-term investment pool under Section 424.104; or

(2) an authorized investment pool under Section 424.107.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.103. INVESTMENT POOL REQUIREMENTS AND QUALIFICATIONS.

(a) An investment pool must be a business entity.

(b) To be qualified, an investment pool must:

(1) have a written pooling agreement and a pool manager that

comply with the requirements of this subchapter; and

(2) comply with Subsection (c).

(c) The investment pool may not:

(1) acquire securities issued, assumed, guaranteed, or insured

by the investing insurer or an affiliate of the investing

insurer;

(2) borrow or incur indebtedness for borrowed money, except for

securities lending and reverse repurchase transactions that meet

the requirements of this subchapter; or

(3) permit the aggregate value of securities loaned or sold to,

purchased from, or invested in a single business entity at the

time of the loan, sale, purchase, or investment to exceed 10

percent of the pool's total assets.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.104. AUTHORIZED INVESTMENTS FOR SHORT-TERM INVESTMENT

POOL. A short-term investment pool may contain only:

(1) obligations described by Section 424.105;

(2) money market funds described by Section 424.106; or

(3) repurchase, reverse repurchase, and securities lending

transactions that meet the requirements of Subchapter D.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.105. SHORT-TERM INVESTMENT POOL: CERTAIN SHORT-TERM

OBLIGATIONS. (a) Obligations contained in a short-term

investment pool must meet the requirements of this section.

(b) The obligations must:

(1) have a rating by the securities valuation office of one or

two, or an equivalent rating issued by a nationally recognized

statistical rating organization recognized by the securities

valuation office; or

(2) be issued by an issuer with outstanding obligations that

have a rating described by Subdivision (1).

(c) The obligations must have:

(1) a remaining maturity of 397 days or less or a put that:

(A) entitles the holder to receive the principal amount of the

obligation; and

(B) may be exercised through maturity at specified intervals not

exceeding 397 days; or

(2) a remaining maturity of three years or less and a floating

interest rate that resets at least quarterly on the basis of a

current short-term index and is not subject to a maximum limit,

if the obligations do not have an interest rate that varies

inversely to market interest rate changes.

(d) For purposes of this section, a current short-term index is:

(1) a federal funds rate;

(2) the prime rate;

(3) the rate for treasury bills;

(4) the London InterBank Offered Rate; or

(5) the rate for commercial paper.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.106. SHORT-TERM INVESTMENT POOL: CERTAIN MONEY MARKET

FUNDS. A short-term investment pool may contain a money market

fund as described by 17 C.F.R. Section 270.2a-7 under the

Investment Company Act of 1940 (15 U.S.C. Section 80a-1 et seq.),

as amended, that is:

(1) a government money market fund that at all times:

(A) invests only in obligations issued, guaranteed, or insured

by the United States or collateralized repurchase agreements

composed of those obligations; and

(B) qualifies for investment without a reserve under the

Purposes and Procedures Manual of the securities valuation office

or a successor publication; or

(2) a class one money market fund that at all times qualifies

for investment using the bond class one reserve factor described

by the Purposes and Procedures Manual of the securities valuation

office.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.107. AUTHORIZED INVESTMENTS FOR AUTHORIZED INVESTMENT

POOL; LIMITATION. (a) An authorized investment pool may contain

only investments that a participating insurer is authorized to

acquire by provisions of this code other than this subchapter.

(b) The insurer's total of proportionate ownership interests in

a single authorized investment held by an authorized investment

pool and the insurer's direct investments in that authorized

investment may not exceed the limit prescribed by the applicable

authorizing provision.

(c) In addition to the limitation described by Subsection (b),

an insurer is subject to the limitations described by Section

424.108.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.108. GENERAL INSURER INVESTMENT LIMITATIONS. An

insurer may not acquire an investment in an investment pool if,

as a result of and after making the investment, the aggregate

amount of investments held by the insurer under this subchapter

at the time of the investment:

(1) in a single investment pool would exceed 10 percent of the

insurer's admitted assets;

(2) in all investment pools investing in investments authorized

under Section 424.107 would exceed 25 percent of the insurer's

admitted assets; or

(3) in all investment pools would exceed 35 percent of the

insurer's admitted assets.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.109. DESIGNATION OF POOL MANAGER; QUALIFICATIONS. (a)

The pooling agreement for an investment pool must designate a

pool manager.

(b) The pool manager must be organized under the laws of the

United States or a state and must be:

(1) the investing insurer, an affiliated insurer, or a business

entity affiliated with the insurer;

(2) a qualified bank;

(3) a business entity registered under the Investment Advisers

Act of 1940 (15 U.S.C. Section 80b-1 et seq.), as amended;

(4) the attorney-in-fact of a reciprocal or interinsurance

exchange; or

(5) the United States manager or an affiliate or subsidiary of

the United States manager of a United States branch of an alien

insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.110. POOL MANAGER TO MAINTAIN ASSETS; CUSTODY

AGREEMENT. (a) The pool manager shall maintain the assets of

the investment pool in one or more accounts, in the name of or on

behalf of the pool, under a custody agreement with a qualified

bank.

(b) The custody agreement must:

(1) state and recognize the claims and rights of each

participant;

(2) acknowledge that the investment pool's underlying assets are

held solely for the benefit of each participant in proportion to

the aggregate amount of the participant's investments in the

pool; and

(3) contain an agreement that the pool's underlying assets may

not be commingled with the general assets of the custodian

qualified bank or any other person.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.111. POOLING AGREEMENT PROVISIONS. The pooling

agreement for an investment pool must provide that:

(1) 100 percent of the ownership interests in the pool must at

all times be held by:

(A) an insurer and the insurer's affiliated insurers;

(B) for a pool investing solely in investments authorized under

Section 424.104, the insurer and the insurer's subsidiaries and

affiliates or any pension or profit-sharing plan of the insurer

and the insurer's subsidiaries and affiliates; or

(C) for a United States branch of an alien insurer, subsidiaries

or affiliates of the insurer's United States manager;

(2) the pool's underlying assets are held solely for the benefit

of each participant and may not be commingled with the general

assets of the pool manager or any other person;

(3) each participant owns an undivided interest in the pool's

underlying assets in proportion to the aggregate amount of the

participant's interest in the pool; and

(4) a pool participant or, if a pool participant is insolvent,

bankrupt, or in receivership, the participant's trustee,

receiver, conservator, or other successor-in-interest may

withdraw all or any portion of the participant's investment from

the pool under the terms of the pooling agreement.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.112. WITHDRAWALS AND DISTRIBUTIONS. (a) A pool

participant must be able to make withdrawals on demand without

penalty or other assessment on any business day, and settlement

of funds must occur within a reasonable and customary period that

does not exceed five business days after a withdrawal.

(b) The pooling agreement must provide that the pool manager

shall make a distribution to a pool participant, at the manager's

discretion:

(1) in cash in an amount equal to the fair market value at the

time of the distribution of the participant's pro rata share of

each of the pool's underlying assets;

(2) in kind in an amount equal to a pro rata share of each

underlying asset; or

(3) in a combination of cash and in-kind distributions in an

amount equal to a pro rata share of each underlying asset.

(c) A distribution under Subsection (b) must be computed after

subtracting all the investment pool's applicable fees and

expenses.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.113. INVESTMENT POOL RECORDS. The pool manager shall

compile and maintain:

(1) detailed accounting records that show:

(A) the cash receipts and disbursements reflecting each pool

participant's proportionate investment in the investment pool;

and

(B) a complete description of all the pool's underlying assets,

including the amount, interest rate, and maturity date, if any,

of each of those assets and other appropriate designations; and

(2) other records that, on a daily basis, allow third parties to

verify each participant's investment in the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.114. INSPECTION OF RECORDS. The pool manager shall

make records of the investment pool available for inspection by

the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.115. REPORTS OF TRANSACTIONS BETWEEN POOL AND

PARTICIPANT. (a) A transaction between an investment pool and a

pool participant is not subject to Subchapter C, Chapter 823,

except that before entering into a pool, an insurer subject to

Chapter 823 shall give the commissioner the written notice

required under Section 823.103.

(b) The investment pool's investment activities and the

transactions between the pool and a pool participant must be

reported in the registration statement required by Subchapter B,

Chapter 823.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER D. DOLLAR ROLL, REPURCHASE, REVERSE REPURCHASE,

AND SECURITIES LENDING TRANSACTIONS

Sec. 424.151. DEFINITIONS. In this subchapter:

(1) "Dollar roll transaction" means two simultaneous

transactions with settlement dates not more than 96 days apart,

in one of which an insurer sells to a business entity, and in the

other of which the insurer is obligated to purchase from the same

business entity, substantially similar securities that are:

(A) mortgage-backed securities issued, assumed, or guaranteed by

the Government National Mortgage Association, the Federal

National Mortgage Association, the Federal Home Loan Mortgage

Corporation, or a successor to one of those organizations; or

(B) other mortgage-backed securities referred to in 15 U.S.C.

Section 77r-1 et seq., as amended.

(2) "Repurchase transaction" means a transaction in which an

insurer purchases securities from a business entity that is

obligated to repurchase the purchased securities or equivalent

securities from the insurer at a specified price, either within a

specified period or on demand.

(3) "Reverse repurchase transaction" means a transaction in

which an insurer sells securities to a business entity and is

obligated to repurchase the sold securities or equivalent

securities from the business entity at a specified price, either

within a specified period or on demand.

(4) "Securities lending transaction" means a transaction in

which an insurer lends securities to a business entity that is

obligated to return the loaned securities or equivalent

securities to the insurer, either within a specified period or on

demand.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.152. TRANSACTIONS AUTHORIZED. An insurer may engage in

dollar roll, repurchase, reverse repurchase, and securities

lending transactions as provided by this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.153. PERIOD OF TRANSACTION. An insurer must enter into

a written agreement for each transaction under this subchapter,

other than a dollar roll transaction. The agreement must require

that the transaction terminate on or before the first anniversary

of the transaction's inception.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.154. CASH REQUIREMENTS. With respect to cash received

in a transaction under this subchapter, an insurer shall:

(1) invest the cash in accordance with this subchapter and in a

manner that recognizes the liquidity needs of the transaction; or

(2) use the cash for the insurer's general corporate purposes.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.155. COLLATERAL REQUIREMENTS. (a) While a transaction

under this subchapter is outstanding, the insurer or the

insurer's agent or custodian shall maintain, as to acceptable

collateral received in the transaction, either physically or

through the book-entry system of the Federal Reserve, Depository

Trust Company, Participants Trust Company, or another securities

depository approved by the commissioner:

(1) possession of the collateral;

(2) a perfected security interest in the collateral; or

(3) in the case of a jurisdiction outside of the United States,

title to, or the rights of a secured creditor to, the collateral.

(b) The amount of collateral required for repurchase, reverse

repurchase, and securities lending transactions is the amount

required under the Purposes and Procedures Manual of the

securities valuation office or a successor publication.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.156. PERCENTAGE LIMITATIONS. (a) An insurer may not

enter into a transaction under this subchapter if, as a result of

and after making the transaction, the aggregate amount of

securities loaned or sold to or purchased from:

(1) a single business entity counterparty under this subchapter

would exceed five percent of the insurer's assets; or

(2) all business entities under this subchapter would exceed 40

percent of the insurer's assets.

(b) In computing the amount sold to or purchased from a business

entity counterparty under a repurchase or reverse repurchase

transaction, effect may be given to netting provisions under a

master written agreement.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.157. RULES. The commissioner may adopt reasonable

rules and issue reasonable orders as necessary to implement this

subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER E. RISK CONTROL TRANSACTIONS

Sec. 424.201. DEFINITIONS. In this subchapter:

(1) "Acceptable collateral" means:

(A) cash;

(B) cash equivalents;

(C) letters of credit and direct obligations; or

(D) securities that are fully guaranteed as to principal and

interest by the United States.

(2) "Business entity" includes an association, bank,

corporation, joint stock company, joint tenancy, joint venture,

limited liability company, mutual fund, partnership, sole

proprietorship, trust, or other similar form of business

organization, regardless of whether organized for profit.

(3) "Cap" means an agreement obligating the seller to make

payments to the buyer, with each payment based on the amount by

which a reference price or level or the performance or value of

one or more underlying interests exceeds a predetermined number

that is sometimes called the strike rate or strike price.

(4) "Cash equivalent" means an investment or security that is

short-term, highly rated, highly liquid, and readily marketable.

The term includes a money market fund described by Section

424.106. For purposes of this subdivision, an investment or

security is:

(A) short-term if it has a remaining term to maturity of one

year or less; and

(B) highly rated if it has:

(i) a rating of "P-1" by Moody's Investors Service, Inc.;

(ii) a rating of "A-1" by the Standard and Poor's Division of

the McGraw Hill Companies, Inc.; or

(iii) an equivalent rating by a nationally recognized

statistical rating organization recognized by the securities

valuation office.

(5) "Collar" means an agreement to receive payments as the buyer

of a cap, floor, or option and to make payments as the seller of

a different cap, floor, or option.

(6)(A) "Counterparty exposure amount" means:

(i) for an over-the-counter derivative instrument not entered

into under a written master agreement that provides for netting

of payments owed by the respective parties, the market value of

the over-the-counter derivative instrument, if the liquidation of

the derivative instrument would result in a final cash payment to

the insurer, or zero, if the liquidation of the derivative

instrument would not result in a final cash payment to the

insurer; or

(ii) for an over-the-counter derivative instrument entered into

under a written master agreement that provides for netting of

payments owed by the respective parties and for which the

counterparty's domiciliary jurisdiction is within the United

States or a foreign jurisdiction listed in the Purposes and

Procedures Manual of the securities valuation office as eligible

for netting, the greater of zero or the net sum payable to the

insurer in connection with all derivative instruments subject to

the written master agreement on the liquidation of the

instruments in the event of the counterparty's default under the

master agreement, if there is no condition precedent to the

counterparty's obligation to make the payment and if there is no

setoff of amounts payable under another instrument or agreement.

(B) For purposes of this subdivision, market value or the net

sum payable, as applicable, must be determined at the end of the

most recent quarter of the insurer's fiscal year and must be

reduced by the market value of acceptable collateral held by the

insurer or a custodian on the insurer's behalf.

(7) "Derivative instrument":

(A) means an agreement, option, or instrument, or a series or

combination of agreements, options, or instruments:

(i) to make or take delivery of, or assume or relinquish, a

specified amount of one or more underlying interests, or to make

a cash settlement instead of making or taking delivery of, or

assuming or relinquishing, a specified amount of an underlying

interest; or

(ii) that has a price, performance, value, or cash flow based

primarily on the actual or expected price, yield, level,

performance, value, or cash flow of one or more underlying

interests;

(B) includes an option, a warrant not otherwise permitted to be

held by the insurer under this subchapter, a cap, a floor, a

collar, a swap, a swaption, a forward, a future, any other

substantially similar agreement, option, or instrument, and a

series or combination of those agreements, options, or

instruments; and

(C) does not include a collateralized mortgage obligation,

another asset-backed security, a principal-protected structured

security, a floating rate security, an instrument that an insurer

would otherwise be authorized to invest in or receive under a

provision of this subchapter other than this subdivision, or a

debt obligation of the insurer.

(8) "Derivative transaction" means a transaction involving the

use of one or more derivative instruments. The term does not

include a dollar roll transaction, repurchase transaction,

reverse repurchase transaction, or securities lending

transaction.

(9) "Floor" means an agreement obligating the seller to make

payments to the buyer, each of which is based on the amount by

which a predetermined number that is sometimes called the floor

price or floor rate exceeds a reference level, performance,

price, or value of one or more underlying interests.

(10) "Forward" means an agreement to make or take delivery in

the future of one or more underlying interests, or to effect a

cash settlement, based on the actual or expected level,

performance, price, or value of those interests. The term does

not include a future or a spot transaction effected within a

customary settlement period, a when-issued purchase, or another

similar cash market transaction.

(11) "Future" means an agreement traded on a futures exchange to

make or take delivery of one or more underlying interests, or to

effect a cash settlement, based on the actual or expected level,

performance, price, or value of those interests.

(12) "Futures exchange" means a foreign or domestic exchange,

contract market, or board of trade on which trading in futures is

conducted and that, in the United States, is authorized to

conduct that trading by the Commodity Futures Trading Commission

or a successor to that agency.

(13) "Hedging transaction" means a derivative transaction

entered into and maintained to manage, with respect to an asset,

liability, or portfolio of assets or liabilities, that an insurer

has acquired or incurred or anticipates acquiring or incurring:

(A) the risk of a change in value, yield, price, cash flow, or

quantity; or

(B) the currency exchange rate risk.

(14) "Income generation transaction" means a derivative

transaction entered into to generate income. The term does not

include a hedging transaction or a replication transaction.

(15) "Market value" means the price for a security or derivative

instrument obtained from a generally recognized source, the most

recent quotation from a generally recognized source, or if a

generally recognized source does not exist, the price determined

under the terms of the instrument or in good faith by the

insurer, as can be reasonably demonstrated to the commissioner on

request, plus the amount of accrued but unpaid income on the

security or instrument to the extent that amount is not included

in the price as of the date the security or instrument is valued.

(16) "Option" means an agreement giving the buyer the right to

buy or receive, referred to as a "call option," to sell or

deliver, referred to as a "put option," to enter into, extend, or

terminate, or to effect a cash settlement based on the actual or

expected level, performance, price, spread, or value of, one or

more underlying interests.

(17) "Over-the-counter derivative instrument" means a derivative

instrument entered into with a business entity in a manner other

than through a securities exchange or futures exchange or cleared

through a qualified clearinghouse.

(18) "Potential exposure" means:

(A) as to a futures position, the amount of initial margin

required for that position; or

(B) as to a swap, collar, or forward, one-half of one percent

multiplied by the notional amount multiplied by the square root

of the remaining years to maturity.

(19) "Qualified clearinghouse" means a clearinghouse that:

(A) is subject to the rules of a securities exchange or a

futures exchange; and

(B) provides clearing services, including acting as a

counterparty to each of the parties to a transaction in a manner

that eliminates the parties' credit risk to each other.

(20) "Replication transaction" means a derivative transaction or

a combination of derivative transactions effected separately or

in conjunction with cash market investments included in the

insurer's investment portfolio to replicate the risks and returns

of another authorized transaction, investment, or instrument or

to operate as a substitute for cash market transactions. The

term does not include a hedging transaction.

(21) "Securities exchange" means:

(A) an exchange registered as a national securities exchange or

a securities market registered under the Securities Exchange Act

of 1934 (15 U.S.C. Section 78a et seq.), as amended;

(B) the Private Offerings, Resales and Trading through Automated

Linkages system; or

(C) a designated offshore securities market as defined by 17

C.F.R. Section 230.902, as amended.

(22) "Swap" means an agreement to exchange or to net payments at

one or more times based on the actual or expected price, yield,

level, performance, or value of one or more underlying interests.

(23) "Swaption" means an option to purchase or sell a swap at a

given price and time or at a series of prices and times. The

term does not include a swap with an embedded option.

(24) "Underlying interest" means an asset, liability, or other

interest underlying a derivative instrument or a combination of

those assets, liabilities, or interests. The term includes a

security, currency, rate, index, commodity, or derivative

instrument.

(25) "Warrant" means an instrument under which the holder has

the right to purchase or sell the underlying interest at a given

price and time or at a series of prices and times stated in the

warrant.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.202. RISK CONTROL TRANSACTIONS AUTHORIZED. (a) Except

as provided by Subsection (b), an insurer may engage in a risk

control transaction authorized by this subchapter to:

(1) protect the insurer's assets against the risk of changing

asset values or interest rates;

(2) reduce risk; and

(3) generate income.

(b) An insurer with a statutory net capital and surplus as

determined by the insurer's most recent financial statement

required to be filed with the department that is less than the

minimum amount of capital and surplus required for a new charter

and certificate of authority for the same type of insurer may not

engage in a transaction authorized under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.203. NOTICE OF INTENT TO ENGAGE IN RISK CONTROL

TRANSACTIONS REQUIRED. (a) Before an insurer with a statutory

net capital and surplus of less than $10 million engages in a

transaction authorized under this subchapter, the insurer shall

file a written notice with the commissioner describing:

(1) the need to engage in the transaction;

(2) the lack of acceptable alternatives; and

(3) the insurer's plan to engage in the transaction.

(b) If the commissioner does not issue an order prohibiting an

insurer who files a notice under Subsection (a) from engaging in

the transaction on or before the 90th day after the date the

commissioner receives the notice, the insurer may engage in the

transaction described in the notice.

(c) For purposes of this section, an insurer's net capital and

surplus are determined by the insurer's most recent financial

statement required to be filed with the department.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.204. TRADING REQUIREMENTS FOR DERIVATIVE INSTRUMENTS.

Each derivative instrument must be:

(1) traded on a securities exchange;

(2) entered into with, or guaranteed by, a business entity;

(3) issued or written by, or entered into with, the issuer of

the underlying interest on which the derivative instrument is

based; or

(4) in the case of futures, traded through a broker who is:

(A) registered as a futures commission merchant under the

Commodity Exchange Act (7 U.S.C. Section 1 et seq.), as amended;

or

(B) exempt from that registration under 17 C.F.R. Section 30.10,

adopted under the Commodity Exchange Act (7 U.S.C. Section 1 et

seq.), as amended.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.205. DERIVATIVE USE PLAN. (a) Before an insurer

enters into a derivative transaction, the insurer's board of

directors must approve a derivative use plan as part of the

insurer's investment plan otherwise required by law.

(b) The derivative use plan must:

(1) describe investment objectives and risk constraints, such as

counterparty exposure amounts;

(2) define permissible transactions, identifying the risks to be

hedged and the assets or liabilities being replicated; and

(3) require compliance with the insurer's internal control

procedures established under Section 424.206.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.206. INTERNAL CONTROL PROCEDURES. An insurer that

enters into a derivative transaction shall establish written

internal control procedures that require:

(1) a quarterly report to the board of directors that reviews:

(A) each derivative transaction entered into, outstanding, or

closed out;

(B) the results and effectiveness of the derivatives program;

and

(C) the credit risk exposure to each counterparty for

over-the-counter derivative transactions based on the

counterparty exposure amount;

(2) a system for determining whether hedging or replication

strategies used by the insurer have been effective;

(3) a system of reports, at least as frequent as monthly, to the

insurer's management, that include:

(A) a description of each derivative transaction entered into,

outstanding, or closed out during the period since the last

report;

(B) the purpose of each outstanding derivative transaction;

(C) a performance review of the derivative instrument program;

and

(D) the counterparty exposure amount for each over-the-counter

derivative transaction;

(4) a written authorization that identifies the responsibilities

and limitations of authority of each person authorized to effect

and maintain derivative transactions; and

(5) appropriate documentation for each transaction, including:

(A) the purpose of the transaction;

(B) the assets or liabilities to which the transaction relates;

(C) the specific derivative instrument used in the transaction;

(D) for an over-the-counter derivative transaction, the name of

the counterparty and the counterparty exposure amount; and

(E) for an exchange-traded derivative instrument, the name of

the exchange and the name of the firm that handled the

transaction.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.207. ABILITY TO DEMONSTRATE HEDGING CHARACTERISTICS AND

EFFECTIVENESS. An insurer must be able to demonstrate to the

commissioner on request the intended hedging characteristics and

continuing effectiveness of a derivative transaction or

combination of transactions through:

(1) cash flow testing;

(2) duration analysis; or

(3) other appropriate analysis.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.208. OFFSETTING TRANSACTIONS. (a) Subject to this

section, an insurer may purchase or sell one or more derivative

instruments to wholly or partly offset a derivative instrument

previously purchased or sold, without regard to the quantitative

limitations of this subchapter.

(b) An offsetting transaction under this section must use the

same type of derivative instrument as the derivative instrument

being offset.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.209. INCLUSION OF COUNTERPARTY EXPOSURE AMOUNTS. The

insurer shall include all counterparty exposure amounts in

determining compliance with the limitations of this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.210. OVERSIGHT BY COMMISSIONER. (a) Not later than

the 10th day before the date an insurer is scheduled to enter

into an initial hedging transaction, the insurer shall notify the

commissioner in writing that:

(1) the insurer's board of directors has adopted an investment

plan that authorizes hedging transactions; and

(2) each hedging transaction will comply with this subchapter.

(b) If a hedging transaction does not comply with this

subchapter or if continuing the transaction may create a

hazardous financial condition for the insurer that affects the

insurer's policyholders or creditors or the public, the

commissioner may, after notice and an opportunity for a hearing,

order the insurer to take action that the commissioner determines

is reasonably necessary to:

(1) remedy a hazardous financial condition; or

(2) prevent an impending hazardous financial condition from

occurring.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.211. AUTHORITY TO ENTER INTO HEDGING TRANSACTION.

After providing notice under Section 424.210, an insurer may

enter into a hedging transaction under this subchapter if as a

result of and after making the transaction:

(1) the aggregate statement value of all outstanding caps,

floors, options, swaptions, and warrants not attached to another

financial instrument purchased by the insurer under this

subchapter, other than a collar, does not exceed 7.5 percent of

the insurer's assets;

(2) the aggregate statement value of all outstanding caps,

floors, options, swaptions, and warrants written by the insurer

under this subchapter, other than a collar, does not exceed three

percent of the insurer's assets; and

(3) the aggregate potential exposure of all outstanding collars,

forwards, futures, and swaps entered into or acquired by the

insurer under this subchapter does not exceed 6.5 percent of the

insurer's assets.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.212. AUTHORITY TO ENTER INTO INCOME GENERATION

TRANSACTION. An insurer may enter into an income generation

transaction only if:

(1) as a result of and after making the transaction, the sum of

the following amounts does not exceed 10 percent of the insurer's

assets:

(A) the aggregate statement value of admitted assets that at the

time of the transaction are subject to call or that generate the

cash flows for payments the insurer is required to make under

caps and floors sold by the insurer and that at the time of the

transaction are outstanding under this subchapter;

(B) the statement value of admitted assets underlying derivative

instruments that at the time of the transaction are subject to

calls sold by the insurer and outstanding under this subchapter;

and

(C) the purchase price of assets subject to puts that at the

time of the transaction are outstanding under this subchapter;

and

(2) the transaction is a sale of:

(A) a call option on assets that meets the requirements of

Section 424.213;

(B) a put option on assets that meets the requirements of

Section 424.214;

(C) a call option on a derivative instrument, including a

swaption, that meets the requirements of Section 424.215; or

(D) a cap or floor that meets the requirements of Section

424.216.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.213. LIMITATION ON SALE OF CALL OPTION ON ASSETS. If

an income generation transaction is a sale of a call option on

assets, the insurer must, during the entire period the option is

outstanding, hold, or have a currently exercisable right to

acquire, the underlying assets.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.214. LIMITATION ON SALE OF PUT OPTION ON ASSETS. (a)

If an income generation transaction is a sale of a put option on

assets, the insurer must:

(1) during the entire period the option is outstanding, hold

sufficient cash, cash equivalents, or interests in a short-term

investment pool to purchase the underlying assets on exercise of

the option; and

(2) have the ability to hold the underlying assets in the

insurer's portfolio.

(b) If during the entire period the put option is outstanding

the total market value of all put options sold by the insurer

exceeds two percent of the insurer's assets, the insurer shall

set aside, under a custodial or escrow agreement, cash or cash

equivalents that have a market value equal to the amount of the

insurer's put option obligations in excess of two percent of the

insurer's assets.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.215. LIMITATION ON SALE OF CALL OPTION ON DERIVATIVE

INSTRUMENT. If an income generation transaction is a sale of a

call option on a derivative instrument, including a swaption, the

insurer must:

(1) during the entire period the call option is outstanding,

hold, or have a currently exercisable right to acquire, assets

generating the cash flow necessary to make any payment for which

the insurer is liable under the underlying derivative instrument;

and

(2) have the ability to enter into the underlying derivative

transaction for the insurer's portfolio.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.216. LIMITATION ON SALE OF CAP OR FLOOR. If an income

generation transaction is a sale of a cap or a floor, the insurer

must, during the entire period the cap or floor is outstanding,

hold, or have a currently exercisable right to acquire, assets

generating the cash flow necessary to make any payment for which

the insurer is liable under the cap or floor.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.217. AUTHORITY TO ENTER REPLICATION TRANSACTION. (a)

An insurer may enter into a replication transaction only with the

prior written approval of the commissioner.

(b) To be eligible for approval by the commissioner:

(1) the insurer must be otherwise authorized to invest the

insurer's funds under this chapter in the asset being replicated;

and

(2) the asset being replicated must be subject to all the

provisions of this subchapter relating to the making of the

transaction by the insurer with respect to that kind of asset as

if the transaction constituted a direct investment by the insurer

in the replicated asset.

(c) The commissioner may adopt rules regarding replication

transactions as necessary to implement this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 424.218. RULES. The commissioner may adopt rules

consistent with this subchapter that prescribe reasonable limits,

standards, and guidelines for:

(1) the risk control transactions authorized under this

subchapter; and

(2) plans related to those transactions.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.



CHAPTER 425. RESERVES AND INVESTMENTS FOR LIFE INSURANCE COMPANIES AND RELATED ENTITIES

INSURANCE CODE

TITLE 4. REGULATION OF SOLVENCY

SUBTITLE B. RESERVES AND INVESTMENTS

CHAPTER 425. RESERVES AND INVESTMENTS FOR LIFE INSURANCE

COMPANIES AND RELATED ENTITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 425.001. SECURITIES IN AMOUNT OF RESERVES REQUIRED. The

commissioner, after determining the amount of the reserves

required on all of a life insurance company's policies in force,

shall ensure that the company has at least that amount in

securities of the class and character required by the law of this

state, after all debts and claims against the company and the

minimum capital required by Chapter 841 or 982, as applicable,

have been provided for.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.002. CERTAIN INSURERS: DEPOSIT OF SECURITIES, MONEY,

OR PROPERTY IN AMOUNT OF LEGAL RESERVES. (a) Except as provided

by Subsection (b), a life insurance company incorporated under

the laws of this state may deposit with the department, for the

common benefit of all the holders of the company's policies and

annuity contracts and in an amount equal to the legal reserve on

all the company's outstanding policies and contracts in force,

securities of the character in which the law of this state

permits the company to invest, or against which the law of this

state permits the company to loan, the company's capital,

surplus, or reserves.

(b) A life insurance company may not make a new deposit of

securities after August 28, 1961, except to the extent expressly

required by Section 425.003.

(c) For purposes of this section, securities may be physically

delivered to the department without being accompanied by a

written transfer of a lien securing the securities. A life

insurance company may deposit registered or unregistered United

States government securities under this section.

(d) A life insurance company may deposit lawful money of the

United States instead of all or part of the securities described

by Subsection (a). A company may, for the purposes of the

deposit described by Subsection (a), convey to the department in

trust the real property in which any part of the company's

reserve is lawfully invested. If the company conveys the

property, the department shall hold the title to the property in

trust until the company deposits with the department securities

to take the place of the property, at which time the department

shall reconvey the property to the company.

(e) The department may have any securities or real property

appraised and valued before the securities or real property may

be deposited with or conveyed to the department under this

section. The life insurance company shall pay the reasonable

expense of the appraisal or valuation.

(f) For purposes of state, county, and municipal taxation, the

situs of the deposited securities is the municipality and county

in which the life insurance company's charter requires the

principal business office of the company making the deposit to be

located.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.003. CERTAIN INSURERS: REQUIRED DEPOSITS OF

SECURITIES; ADDITIONAL DEPOSITS AND WITHDRAWALS. (a) A life

insurance company that, before August 28, 1961, issued or assumed

the obligations of policies or annuity contracts that were

registered as provided by Article 3.18, as that article existed

before August 28, 1961, shall have on deposit with the department

securities of the character described by Section 425.002 in an

amount equal to or greater than the aggregate net value of the

company's outstanding registered policies and annuity contracts

in force.

(b) To comply with Subsection (a), a life insurance company

shall periodically make additional deposits of securities in

amounts of not less than $5,000. A company whose deposits exceed

the aggregate net value of the company's outstanding registered

policies and annuity contracts in force may periodically withdraw

the excess in amounts of not less than $5,000. A company may at

any time withdraw any of the company's deposited securities by

depositing in their place securities of equal value to the

securities replaced and of a character authorized by this

chapter.

(c) A life insurance company may at any time collect the

interest, rents, and other income from the company's securities

on deposit.

(d) The net value of each policy or annuity contract subject to

this section is the policy's or contract's value according to the

standard prescribed by state law when the first premium on the

policy or contract is paid, minus the amount of any liens the

life insurance company has against the policy or contract not to

exceed the policy's or contract's value.

(e) The department shall hold a life insurance company's

securities on deposit with the department under this section in

trust for the benefit of all holders of the company's outstanding

policies and annuity contracts that were registered as provided

by Article 3.18, as that article existed before August 28, 1961.

(f) A life insurance company that has outstanding registered

policies or annuity contracts in force may not reinsure all or

any part of that outstanding business, other than in a company

authorized to engage in business in this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.004. RECORDS OF SECURITIES DEPOSITED WITH DEPARTMENT;

REPORT OF VALUE. Each life insurance company that is required by

Section 425.003 to have securities on deposit with the department

shall:

(1) keep records of:

(A) all of the company's outstanding registered policies and

annuity contracts in force; and

(B) the net value of those policies and contracts; and

(2) not later than the 15th day after the last day of each

calendar month, file with the department a report stating whether

the value of the company's securities on deposit is equal to or

greater than the aggregate net value of the company's registered

policies and annuity contracts outstanding and in force at the

end of the preceding calendar month.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.005. DEPARTMENT DUTIES REGARDING DEPOSITED SECURITIES;

INSURANCE COMPANY ACCESS. (a) The department shall keep

securities deposited by a life insurance company under Sections

425.002 and 425.003 in a secure safe-deposit, fireproof box or

vault in the municipality of, or a municipality near the location

of, the company's home office.

(b) The life insurance company's officers may, in accordance

with reasonable rules adopted by the commissioner, have access to

the securities to detach interest coupons, credit payment, and

exchange securities as provided by Section 425.003.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.006. ADDITIONAL RESERVES REQUIRED: SUBSTANDARD OR

EXTRA HAZARDOUS POLICIES. (a) If a life insurance company

engaged in business under the laws of this state has written or

assumed risks that are substandard or extra hazardous and has

charged more for the policies under which those risks are written

or assumed than the company's published premium rates, the

commissioner shall, in valuing those policies, compute and charge

extra reserves on the policies as necessary because of the extra

hazard assumed and the extra premium charged.

(b) If the commissioner determines, after notice and hearing,

that a particular risk or class of risks is substandard or extra

hazardous, a life insurance company may not, after the

determination is made, write or assume the particular risk or

class of risks unless the company charges an extra premium as

necessary because of the extra hazard assumed.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.007. SUBSCRIPTION TO OR UNDERWRITING PURCHASE OR SALE

OF SECURITIES OR PROPERTY PROHIBITED; CONTROL OF DISPOSITION OF

PROPERTY. (a) A life insurance company organized under the laws

of this state may not:

(1) subscribe to, or participate in, any underwriting of the

purchase or sale of securities or property;

(2) enter into a transaction described by Subdivision (1) for a

purpose described by Subdivision (1);

(3) sell on account of the company jointly with any other

person, firm, or corporation; or

(4) enter into any agreement to withhold from sale any of the

company's property.

(b) The disposition of the life insurance company's property

must be at all times within the control of the company's board of

directors.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.008. AUTHORIZED INVESTMENTS FOR FOREIGN COMPANIES. A

foreign company shall invest the company's assets in:

(1) securities or property of the same classes in which the law

of this state permits a domestic insurance company to invest; or

(2) securities permitted by other law of this state and approved

by the commissioner as being of substantially the same grade as

securities or property in which a domestic insurance company is

permitted to invest.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.009. STUDENT LOANS. A foreign or domestic life

insurance company may make loans to a student enrolled in an

institution of higher education if the principal amount of the

loan is insured by:

(1) the federal government under the Higher Education Act of

1965 (Pub. L. No. 89-329), as amended; or

(2) the Texas Guaranteed Student Loan Corporation under Chapter

57, Education Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER B. STANDARD VALUATION LAW

Sec. 425.051. SHORT TITLE. This subchapter may be cited as the

Standard Valuation Law.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.052. DEFINITIONS. (a) In this subchapter, "reserves"

means reserve liabilities.

(b) As used in this subchapter:

(1) an "issue year basis" of valuation means a valuation basis

under which the interest rate used to determine the minimum

valuation standard for the entire duration of the annuity or

guaranteed interest contract is the calendar year valuation

interest rate for the year of issue or year of purchase of the

annuity or guaranteed interest contract; and

(2) a "change in fund basis" of valuation means a valuation

basis under which the interest rate used to determine the minimum

valuation standard applicable to each change in the fund held

under the annuity or guaranteed interest contract is the calendar

year valuation interest rate for the year of the change in the

fund.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.053. ANNUAL VALUATION OF RESERVES. (a) The department

shall annually value or have valued the reserves for all

outstanding life insurance policies and annuity and pure

endowment contracts of each life insurance company engaged in

business in this state. The department may certify the amount of

those reserves, specifying the mortality table or tables, rate or

rates of interest, and methods, including the net level premium

method or another method, used in computing those reserves.

(b) In computing reserves under Subsection (a), the department

may use group methods and approximate averages for fractions of a

year or otherwise.

(c) Instead of valuing the reserves as required by Subsection

(a) for a foreign or alien company, the department may accept any

valuation made by or for the insurance supervisory official of

another state or jurisdiction if:

(1) the valuation complies with the minimum standard provided by

this subchapter; and

(2) the official accepts as sufficient and valid for all legal

purposes a certificate of valuation made by the department that

states the valuation was made in a specified manner according to

which the aggregate reserves would be at least as large as they

would be if computed in the manner prescribed by the law of that

state or jurisdiction.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.054. ACTUARIAL OPINION REQUIRED. (a) For purposes of

this section, "qualified actuary" means:

(1) a qualified actuary, as that term is defined by Section

802.002; or

(2) a person who, before September 1, 1993, satisfied the

requirements of the former State Board of Insurance to submit an

opinion under former Section 2A(a)(1), Article 3.28.

(b) In conjunction with the annual statement and in addition to

other information required by this subchapter, each life

insurance company engaged in business in this state shall

annually submit to the department the opinion of a qualified

actuary as to whether the reserves and related actuarial items

held in support of the policies and contracts specified by

commissioner rule:

(1) are computed appropriately;

(2) are based on assumptions that satisfy contractual

provisions;

(3) are consistent with prior reported amounts; and

(4) comply with applicable laws of this state.

(c) The commissioner by rule shall specify the requirements of

an actuarial opinion under Subsection (b), including any matters

considered necessary to the opinion's scope.

(d) The opinion required by this section must:

(1) apply to all of the life insurance company's business in

force, including individual and group health insurance plans; and

(2) be in the form and contain the substance specified by

commissioner rule and be acceptable to the commissioner.

(e) The commissioner may accept as an opinion required to be

submitted under Subsection (b) by a foreign or alien company the

opinion filed by that company with the insurance supervisory

official of another state if the commissioner determines that the

opinion filed in the other state reasonably meets the

requirements applicable to a company domiciled in this state.

(f) Except as exempted by or as otherwise provided by

commissioner rule, a life insurance company shall include in the

opinion required by Subsection (b) an opinion that states whether

the reserves and related actuarial items held in support of the

policies and contracts specified by commissioner rule adequately

provide for the company's obligations under the policies and

contracts, including the benefits under and expenses associated

with the policies and contracts.

(g) In making the opinion under Subsection (f), the reserves and

related actuarial items are considered in light of the assets

held by the life insurance company with respect to the reserves

and related actuarial items, including:

(1) the investment earnings on the assets; and

(2) the considerations anticipated to be received and retained

under the policies and contracts.

(h) The person who certifies the opinion required by Subsection

(b) must make the opinion required by Subsection (f).

(i) Rules adopted under this section may exempt life insurance

companies that would be exempt from the requirements of this

section under the most recently adopted regulation by the

National Association of Insurance Commissioners entitled "Model

Actuarial Opinion and Memorandum Regulation," or a successor to

that regulation, if the commissioner considers the exemption

appropriate.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.055. SUPPORTING MEMORANDUM FOR ACTUARIAL OPINION. (a)

A memorandum that, in form and substance, complies with the

commissioner's rules shall be prepared to support each actuarial

opinion required by Section 425.054.

(b) The commissioner may engage an actuary or other financial

specialist as defined by commissioner rule if:

(1) a life insurance company does not provide a supporting

memorandum at the request of the commissioner in the time

specified by rule; or

(2) the company provides a supporting memorandum, but the

commissioner determines that the supporting memorandum does not

meet the standards prescribed by rule or is otherwise

unacceptable to the commissioner.

(c) The actuary or other financial specialist under Subsection

(b) shall:

(1) review the actuarial opinion and the basis for the opinion;

and

(2) prepare the supporting memorandum.

(d) A life insurance company is responsible for the expense of

the actuary or other financial specialist under Subsection (b).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.056. LIMITATION ON LIABILITY FOR ACTUARIAL OPINION.

(a) Except in cases of fraud or wilful misconduct or as provided

by Subsection (b), a person who certifies an opinion under

Section 425.054 is not liable for damages to a person, other than

the life insurance company covered by the opinion, for an act,

error, omission, decision, or other conduct with respect to the

person's opinion.

(b) Subsection (a) does not apply to an administrative penalty

imposed under Chapter 84.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.057. DISCIPLINARY ACTION: COMPANY OR PERSON CERTIFYING

OPINION. A company or person that certifies an opinion under

Section 425.054 and that violates Section 425.054 or 425.055 or

rules adopted under those sections is subject to disciplinary

action under Chapter 82.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.058. VALUATION OF POLICY OR CONTRACT: GENERAL RULE.

(a) Except as otherwise provided by Section 425.059, 425.060,

425.061, 425.062, or 425.063, the minimum standard for the

valuation of an outstanding life insurance policy or annuity or

pure endowment contract issued by a life insurance company on or

after the date on which Chapter 1105 applies to policies issued

by the company, as determined under Section 1105.002(a) or (b),

is the commissioners reserve valuation method described by

Sections 425.064, 425.065, and 425.068, computed using the table

prescribed by this section and with interest at 3-1/2 percent or

at the following rate, if applicable:

(1) in the case of a policy or contract issued on or after June

14, 1973, and before August 29, 1977, other than an annuity or

pure endowment contract, four percent;

(2) in the case of a single premium life insurance policy issued

on or after August 29, 1977, 5-1/2 percent; or

(3) in the case of a life insurance policy issued on or after

August 29, 1977, other than a single premium life insurance

policy, 4-1/2 percent.

(b) Except as provided by Subsection (c), for an ordinary life

insurance policy issued on the standard basis, excluding any

disability or accidental death benefits in the policy, the

applicable table is the Commissioners 1941 Standard Ordinary

Mortality Table, if the policy was issued before the date on

which Section 1105.152 would apply to the policy, as determined

under Section 1105.152(a) or (b), or the Commissioners 1958

Standard Ordinary Mortality Table, if Section 1105.152 applies to

the policy. For a policy that is issued to insure a female risk:

(1) a modified net premium or present value for a policy issued

before August 29, 1977, may be computed according to an age not

more than three years younger than the insured's actual age; and

(2) a modified net premium or present value for a policy issued

on or after August 29, 1977, may be computed according to an age

not more than six years younger than the insured's actual age.

(c) For an ordinary life insurance policy issued on the standard

basis, excluding any disability or accidental death benefits in

the policy, and to which Subchapter B, Chapter 1105, applies, the

applicable table is:

(1) the Commissioners 1980 Standard Ordinary Mortality Table;

(2) at the insurer's option for one or more specified life

insurance plans, the Commissioners 1980 Standard Ordinary

Mortality Table with Ten-Year Select Mortality Factors; or

(3) any ordinary mortality table adopted after 1980 by the

National Association of Insurance Commissioners that is approved

by commissioner rule for use in determining the minimum standard

valuation for a policy to which this subdivision applies.

(d) For an industrial life insurance policy issued on the

standard basis, excluding any disability or accidental death

benefits in the policy, the applicable table is:

(1) the 1941 Standard Industrial Mortality Table, if the policy

was issued before the date on which Section 1105.153 would apply

to the policy as determined under Section 1105.153(a) or (b); or

(2) if Section 1105.153 applies to the policy:

(A) the Commissioners 1961 Standard Industrial Mortality Table;

or

(B) any industrial mortality table adopted after 1980 by the

National Association of Insurance Commissioners that is approved

by commissioner rule for use in determining the minimum standard

of valuation for a policy to which this subdivision applies.

(e) For an individual annuity or pure endowment contract,

excluding any disability or accidental death benefits in the

policy, the applicable table is the 1937 Standard Annuity

Mortality Table, or at the insurer's option, the Annuity

Mortality Table for 1949, Ultimate, or a modification of either

table that is approved by the commissioner.

(f) For a group annuity or pure endowment contract, excluding

any disability or accidental death benefits in the policy, the

applicable table is:

(1) the Group Annuity Mortality Table for 1951;

(2) a modification of that table approved by the commissioner;

or

(3) at the insurance company's option, a table or a modification

of a table prescribed for an individual annuity or pure endowment

contract by Subsection (e).

(g) For total and permanent disability benefits in or

supplementary to an ordinary policy or contract, the applicable

tables are:

(1) for a policy or contract issued on or after January 1, 1966:

(A) the tables of Period 2 disablement rates and the 1930 to

1950 termination rates of the 1952 Disability Study of the

Society of Actuaries, with due regard to the type of benefit; or

(B) any table of disablement rates and termination rates adopted

after 1980 by the National Association of Insurance Commissioners

that are approved by commissioner rule for use in determining the

minimum standard of valuation for a policy to which this

subdivision applies;

(2) for a policy or contract issued on or after January 1, 1961,

and before January 1, 1966:

(A) a table described by Subdivision (1); or

(B) at the insurance company's option, the Class (3) Disability

Table (1926); or

(3) for a policy issued before January 1, 1961, the Class (3)

Disability Table (1926).

(h) A table described by Subsection (g) must, for an active

life, be combined with a mortality table permitted for computing

the reserves for a life insurance policy.

(i) For accidental death benefits in or supplementary to a

policy, the applicable table is:

(1) for a policy issued on or after January 1, 1966:

(A) the 1959 Accidental Death Benefits Table; or

(B) any accidental death benefits table adopted after 1980 by

the National Association of Insurance Commissioners that is

approved by commissioner rule for use in determining the minimum

standard of valuation for a policy to which this subdivision

applies;

(2) for a policy issued on or after January 1, 1961, and before

January 1, 1966:

(A) a table described by Subdivision (1); or

(B) at the insurance company's option, the Inter-Company Double

Indemnity Mortality Table; or

(3) for a policy issued before January 1, 1961, the

Inter-Company Double Indemnity Mortality Table.

(j) A table described by Subsection (i) must be combined with a

mortality table permitted for computing the reserves for a life

insurance policy.

(k) For group life insurance, life insurance issued on the

substandard basis and other special benefits, the applicable

table is a table approved by the commissioner.

(l)(1) Notwithstanding any other law, the minimum reserve

requirements applicable to a credit life policy issued under

Chapter 1153 before January 1, 2009, are met if, in the

aggregate, the reserves are maintained at 100 percent of the 1980

Commissioner's Standard Ordinary Mortality Table, with interest

that does not exceed 5.5 percent.

(2) For credit life policy reserves on contracts issued to be

effective on or after January 1, 2009, the reserve requirements

shall be based on minimum reserve standards established by the

commissioner by rule. The commissioner shall adopt the rules

based on either:

(A) the 2001 CSO Male Composite Ultimate Mortality Table for

male and female insureds; or

(B) another CSO Mortality Table approved by the National

Association of Insurance Commissioners on or after January 1,

2009, for use on credit life policy reserves.

(3) For a single premium credit accident and health contract

issued on or after January 1, 2009, the reserve requirements

shall be based on minimum reserve standards established by the

commissioner by rule. The commissioner shall adopt the rules

based on either:

(A) the 1985 Commissioners Individual Disability Table A

(85CIDA); or

(B) another Commissioner's Disability Table approved by the

National Association of Insurance Commissioners on or after

January 1, 2009, for use on credit accident and health policy

reserves.

(4) For all credit insurance contracts, if the net premium

refund liability exceeds the aggregate recorded contract reserve,

the insurer shall establish an additional reserve liability that

is equal to the excess of the net refund liability over the

contract reserve recorded. The net refund liability may include

consideration of commission, premium tax, and other expenses

recoverable.

(5) In addition to the rules required to be adopted under this

subsection, the commissioner may adopt other rules to implement

this subsection.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

399, Sec. 1, eff. June 19, 2009.

Sec. 425.059. VALUATION OF CERTAIN ANNUITIES AND PURE ENDOWMENT

CONTRACTS. (a) This section applies to an individual annuity or

pure endowment contract issued on or after January 1, 1979, and

an annuity or pure endowment purchased on or after January 1,

1979, under a group annuity or pure endowment contract. This

section also applies to an annuity or pure endowment contract

issued by an insurer after the date specified in a written

notice:

(1) that was filed with the State Board of Insurance after June

14, 1973, but before January 1, 1979; and

(2) under which the insurance company filing the notice elected

to comply before January 1, 1979, with former Section 4, Article

3.28, with respect to individual or group annuities and pure

endowment contracts as specified by the company in the notice.

(b) Except as provided by Section 425.060, 425.061, 425.062, or

425.063, the minimum standard for the valuation of an individual

or group annuity or pure endowment contract, excluding any

disability or accidental death benefits in the contract, is the

commissioners reserve valuation method described by Sections

425.064 and 425.065, computed using the table prescribed by this

section and with interest at the following interest rate, as

applicable:

(1) for an individual annuity or pure endowment contract issued

before August 29, 1977, other than an individual single premium

immediate annuity contract, four percent;

(2) for an individual single premium immediate annuity contract

issued before August 29, 1977, six percent;

(3) for an individual annuity or pure endowment contract issued

on or after August 29, 1977, other than an individual single

premium immediate annuity contract or an individual single

premium deferred annuity or pure endowment contract, 4-1/2

percent;

(4) for an individual single premium immediate annuity contract

issued on or after August 29, 1977, 7-1/2 percent;

(5) for an individual single premium deferred annuity or pure

endowment contract issued on or after August 29, 1977, 5-1/2

percent;

(6) for an annuity or pure endowment purchased before August 29,

1977, under a group annuity or pure endowment contract, six

percent; or

(7) for an annuity or pure endowment purchased on or after

August 29, 1977, under a group annuity or pure endowment

contract, 7-1/2 percent.

(c) For an individual annuity or pure endowment contract issued

before August 29, 1977, the applicable table is:

(1) the 1971 Individual Annuity Mortality Table; or

(2) a modification of that table approved by the commissioner.

(d) For an individual annuity or pure endowment contract issued

on or after August 29, 1977, including an individual single

premium immediate annuity contract, the applicable table is:

(1) the 1971 Individual Annuity Mortality Table;

(2) an individual annuity mortality table adopted after 1980 by

the National Association of Insurance Commissioners that is

approved by the commissioner by rule for use in determining the

minimum standard of valuation for a specified type of contract to

which this subsection applies; or

(3) a modification of one of those tables approved by the

commissioner.

(e) For an annuity or pure endowment purchased before August 29,

1977, under a group annuity or pure endowment contract, the

applicable table is:

(1) the 1971 Group Annuity Mortality Table; or

(2) a modification of that table approved by the commissioner.

(f) For an annuity or pure endowment purchased on or after

August 29, 1977, under a group annuity or pure endowment

contract, the applicable table is:

(1) the 1971 Group Annuity Mortality Table;

(2) a group annuity mortality table adopted after 1980 by the

National Association of Insurance Commissioners that is approved

by the commissioner by rule for use in determining the minimum

standard of valuation for an annuity or pure endowment to which

this subsection applies; or

(3) a modification of one of those tables approved by the

commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.060. APPLICABILITY OF CALENDAR YEAR STATUTORY VALUATION

INTEREST RATES. The calendar year statutory valuation interest

rates as defined by Sections 425.061, 425.062, and 425.063 are

the interest rates used in determining the minimum standard for

the valuation of:

(1) a life insurance policy to which Subchapter B, Chapter 1105,

applies;

(2) an individual annuity or pure endowment contract issued on

or after January 1, 1982;

(3) an annuity or pure endowment purchased on or after January

1, 1982, under a group annuity or pure endowment contract; or

(4) the net increase, if any, in a calendar year after January

1, 1982, in amounts held under a guaranteed interest contract.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.061. COMPUTATION OF CALENDAR YEAR STATUTORY VALUATION

INTEREST RATE: GENERAL RULE. (a) For purposes of Subsection

(b):

(1) R1 is the lesser of R or.09;

(2) R2 is the greater of R or.09;

(3) R is the reference interest rate determined under Section

425.063; and

(4) W is the weighting factor determined under Section 425.062.

(b) The calendar year statutory valuation interest rate ("I") is

determined as provided by this section, with the results rounded

to the nearest one-quarter of one percent:

(1) for life insurance:

I =.03 + W(R1 -.03) + (W/2)(R2 -.09); and

(2) for a single premium immediate annuity or annuity benefits

involving life contingencies arising from another annuity with a

cash settlement option or from a guaranteed interest contract

with a cash settlement option, or for an annuity or guaranteed

interest contract without a cash settlement option, or for an

annuity or guaranteed interest contract with a cash settlement

option that is valued on a change in fund basis:

I =.03 + W(R -.03).

(c) For an annuity or guaranteed interest contract with a cash

settlement option that is valued on an issue year basis, other

than an annuity or contract described by Subsection (b)(2):

(1) the formula prescribed by Subsection (b)(1) applies to an

annuity or guaranteed interest contract with a guarantee duration

determined under Section 425.062(f) greater than 10 years; and

(2) the formula prescribed by Subsection (b)(2) applies to an

annuity or guaranteed interest contract with a guarantee duration

determined under Section 425.062(f) of 10 years or less.

(d) Notwithstanding Subsections (b) and (c), if the calendar

year statutory valuation interest rate for a life insurance

policy issued in a calendar year as determined under Subsection

(b) or (c), as applicable, would differ from the corresponding

actual rate for similar policies issued in the preceding calendar

year by less than one-half of one percent, the calendar year

statutory valuation interest rate for the policy is the

corresponding actual rate for the preceding calendar year. For

purposes of this subsection, the calendar year statutory

valuation interest rate for a life insurance policy issued in a

calendar year is determined for 1980 using the reference interest

rate defined for 1979, and is determined for each subsequent

calendar year regardless of whether Subchapter B, Chapter 1105,

applies to the policy.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.062. WEIGHTING FACTORS. (a) This section prescribes

the weighting factors referred to in the formulas prescribed by

Section 425.061.

(b) The weighting factor for a life insurance policy is

determined by the following table:

Guarantee Duration (Years)

Weighting Factor

10 or less

.50

More than 10, but not more than 20

.45

More than 20

.35

(c) For purposes of Subsection (b), the guarantee duration is

the maximum number of years the life insurance can remain in

force on a basis guaranteed in the policy or under options to

convert to life insurance plans with premium rates or

nonforfeiture values, or both, that are guaranteed in the

original policy.

(d) The weighting factor for a single premium immediate annuity

or for annuity benefits involving life contingencies arising from

another annuity with a cash settlement option or from a

guaranteed interest contract with a cash settlement option is.80.

(e) The weighting factor for an annuity or a guaranteed interest

contract, other than an annuity or contract to which Subsection

(d) applies, is determined by the following tables:

(1) For an annuity or guaranteed interest contract that is

valued on an issue year basis:

Guarantee Duration (Years)

Weighting Factor for Plan Type

A

B

C

5 or less:

.80

.60

.50

More than 5, but not more

than 10:

.75

.60

.50

More than 10, but not more

than 20:

.65

.50

.45

More than 20:

.45

.35

.35

(2) For an annuity or guaranteed interest contract that is

valued on a change in fund basis, the factors prescribed by

Subdivision (1) increased by:

Plan Type

A B C

.15 .25 .05

(3) For an annuity or guaranteed interest contract that is

valued on an issue year basis that does not guarantee interest on

considerations received more than one year after issue or

purchase, other than an annuity or contract that does not have a

cash settlement option, or an annuity or guaranteed interest

contract that is valued on a change in fund basis that does not

guarantee interest rates on considerations received more than 12

months after the valuation date, the factors prescribed by

Subdivision (1) or determined under Subdivision (2), as

appropriate, increased by:

Plan Type

A B C

.05 .05 .05

(f) For purposes of Subsection (e):

(1) for an annuity or guaranteed interest contract with a cash

settlement option, the guarantee duration is the number of years

for which the contract guarantees interest rates greater than the

calendar year statutory valuation interest rate for life

insurance policies with guarantee duration greater than 20 years;

and

(2) for an annuity or guaranteed interest contract without a

cash settlement option, the guarantee duration is the number of

years from the issue or purchase date to the date annuity

benefits are scheduled to begin.

(g) For purposes of Subsection (e):

(1) a policy is a "Plan Type A" policy if:

(A) the policyholder may withdraw funds at any time, but only:

(i) with an adjustment to reflect changes in interest rates or

asset values after the insurance company receives the funds;

(ii) without an adjustment described by Subparagraph (i),

provided that the withdrawal is in installments over five years

or more; or

(iii) as an immediate life annuity; or

(B) the policyholder is not permitted to withdraw funds at any

time;

(2) a policy is a "Plan Type B" policy if:

(A) before the expiration of the interest rate guarantee:

(i) the policyholder may withdraw funds, but only:

(a) with an adjustment to reflect changes in interest rates or

asset values after the insurance company receives the funds; or

(b) without an adjustment described by Subsubparagraph (a),

provided that the withdrawal is in installments over five years

or more; or

(ii) the policyholder is not permitted to withdraw funds; and

(B) on the expiration of the interest rate guarantee, the

policyholder may withdraw funds in a single sum or in

installments over less than five years, without an adjustment

described by Paragraph (A)(i); and

(3) a policy is a "Plan Type C" policy if the policyholder may

withdraw funds before the expiration of the interest rate

guarantee in a single sum or in installments over less than five

years:

(A) without an adjustment to reflect changes in interest rates

or asset values after the insurance company receives the funds;

or

(B) subject only to a fixed surrender charge that is a

percentage of the fund stipulated in the contract.

(h) An insurance company may elect to value an annuity or

guaranteed interest contract with a cash settlement option on an

issue year basis or on a change in fund basis. A company must

value an annuity or guaranteed interest contract without a cash

settlement option on an issue year basis.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.063. REFERENCE INTEREST RATE. (a) In this section,

"Moody's Corporate Bond Yield Average" means the Moody's

Corporate Bond Yield Average--Monthly Average Corporates, as

published by Moody's Investors Service, Inc.

(b) Except as provided by Subsection (g), the reference interest

rate for purposes of Section 425.061 is determined as provided by

Subsections (c)-(f).

(c) The reference interest rate for a life insurance policy is

the lesser of the average over a period of 36 months or the

average over a period of 12 months, ending on June 30 of the

calendar year preceding the year of issue, of the Moody's

Corporate Bond Yield Average.

(d) The reference interest rate is the average over a period of

12 months, ending on June 30 of the calendar year of issue or

year of purchase, of the Moody's Corporate Bond Yield Average

for:

(1) a single premium immediate annuity or annuity benefits

involving life contingencies arising from another annuity with a

cash settlement option or from a guaranteed interest contract

with a cash settlement option;

(2) an annuity or guaranteed interest contract with a cash

settlement option, other than an annuity or contract described by

Subdivision (1), that is valued on an issue year basis and has a

guarantee duration as determined under Section 425.062(f) of 10

years or less; or

(3) an annuity or guaranteed interest contract without a cash

settlement option.

(e) The reference interest rate is the lesser of the average

over a period of 36 months or the average over a period of 12

months, ending on June 30 of the calendar year of issue or

purchase, of the Moody's Corporate Bond Yield Average for an

annuity or guaranteed interest contract with a cash settlement

option, other than an annuity or contract described by Subsection

(d)(1), that is valued on an issue year basis and has a guarantee

duration as determined under Section 425.062(f) greater than 10

years.

(f) The reference interest rate is the average over a period of

12 months, ending on June 30 of the calendar year of the change

in the fund, of the Moody's Corporate Bond Yield Average, for an

annuity or guaranteed interest contract with a cash settlement

option, other than an annuity or contract described by Subsection

(d)(1), that is valued on a change in fund basis.

(g) At least annually, the commissioner shall:

(1) determine whether the reference interest rates prescribed by

Subsections (c), (d), (e), and (f) continue to be a reasonably

accurate approximation of the average yield achieved from

purchases in the United States in publicly quoted markets of

investment grade fixed term and fixed interest corporate

obligations for the periods referenced in Subsection (c), (d),

(e), or (f), as applicable; and

(2) if the commissioner determines that a reference interest

rate prescribed by Subsection (c), (d), (e), or (f) is not a

reasonably accurate approximation of the average yield described

by Subdivision (1), adopt rules in the manner prescribed by

Chapters 2001 and 2002, Government Code, to prescribe an

alternative method of determining a reference interest rate, as

appropriate, that is a reasonably accurate approximation of that

average yield.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.064. COMMISSIONERS RESERVE VALUATION METHOD. (a)

Except as otherwise provided by Sections 425.065 and 425.068 and

subject to Subsection (b), for the life insurance and endowment

benefits of a policy that provides for a uniform amount of

insurance and that requires the payment of uniform premiums, the

reserve according to the commissioners reserve valuation method

is the difference, if greater than zero, of the present value on

the date of valuation of those future guaranteed benefits, minus

the present value on that date of any future modified net

premiums for a policy described by this subsection. The modified

net premiums for a policy described by this subsection are a

uniform percentage of the respective contract premiums for those

benefits, so that the present value on the policy's issue date of

all the modified net premiums is equal to the sum of:

(1) the present value on that date of those benefits; and

(2) the difference, if greater than zero, between:

(A) a net level annual premium equal to the present value on the

policy's issue date of the benefits provided for after the first

policy year, divided by the present value on the policy's issue

date of an annuity of one per year, payable on the first policy

anniversary and on each subsequent policy anniversary on which a

premium becomes due; and

(B) a net one-year term premium for the benefits provided for in

the first policy year.

(b) A net level annual premium under Subsection (a)(2)(A) may

not exceed the net level annual premium on the 19-year premium

whole life plan for insurance of the same amount at an age that

is one year older than the age on the policy's issue date.

(c) This subsection applies only to a life insurance policy

issued on or after January 1, 1985, for which the contract

premium for the first policy year exceeds the contract premium

for the second year, for which a comparable additional benefit is

not provided in the first year for the excess premium, and that

provides an endowment benefit, a cash surrender value, or a

combination of an endowment benefit and cash surrender value, in

an amount greater than the excess premium. For purposes of this

subsection, the "assumed ending date" is the first policy

anniversary on which the sum of any endowment benefit and any

cash surrender value available on that date is greater than the

excess premium. The reserve according to the commissioners

reserve valuation method for a policy to which this subsection

applies as of any policy anniversary occurring on or before the

assumed ending date is, except as otherwise provided by Section

425.068, the greater of:

(1) the reserve as of the policy anniversary computed as

prescribed by Subsection (a); or

(2) the reserve as of the policy anniversary computed as

prescribed by Subsection (a) but with:

(A) the value prescribed by Subsection (a)(2)(A) reduced by 15

percent of the amount of the excess first-year premium;

(B) each present value of a benefit or premium determined

without reference to a premium or benefit provided under the

policy after the assumed ending date;

(C) the policy assumed to mature on the assumed ending date as

an endowment; and

(D) the cash surrender value provided on the assumed ending date

considered to be an endowment benefit.

(d) In making the comparison required by Subsection (c), the

mortality tables and interest bases described by Sections

425.058, 425.061, 425.062, and 425.063 must be used.

(e) Reserves according to the commissioners reserve valuation

method for the following policies, contracts, and benefits must

be computed by a method consistent with the principles of this

section:

(1) a life insurance policy that provides for a varying amount

of insurance or that requires the payment of varying premiums;

(2) a group annuity or pure endowment contract purchased under a

retirement or deferred compensation plan established or

maintained by an employer, including a partnership or sole

proprietorship, by an employee organization, or by both, other

than a plan providing individual retirement accounts or

individual retirement annuities under Section 408, Internal

Revenue Code of 1986, and that section's subsequent amendments;

(3) disability or accidental death benefits in a policy or

contract; and

(4) all other benefits, other than life insurance and endowment

benefits in a life insurance policy or benefits provided by any

other annuity or pure endowment contract.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.065. COMMISSIONERS ANNUITY RESERVE VALUATION METHOD.

(a) This section applies to an annuity or pure endowment

contract other than a group annuity or pure endowment contract

purchased under a retirement or deferred compensation plan

established or maintained by an employer, including a partnership

or sole proprietorship, by an employee organization, or by both,

other than a plan providing individual retirement accounts or

individual retirement annuities under Section 408, Internal

Revenue Code of 1986, and that section's subsequent amendments.

(b) Reserves according to the commissioners annuity reserve

method for benefits under an annuity or pure endowment contract,

excluding any disability or accidental death benefits in the

contract, are the greatest of the respective excesses of the

present values on the valuation date of the future guaranteed

benefits under the contract at the end of each respective

contract year, including guaranteed nonforfeiture benefits, minus

the present value on the valuation date of any future valuation

considerations derived from future gross considerations that are

required by the contract terms and that become payable before the

end of the respective contract year. The future guaranteed

benefits must be determined by using the mortality table, if any,

and the interest rate or rates specified in the contract for

determining guaranteed benefits. The valuation considerations

are the portions of the respective gross considerations applied

under the contract terms to determine nonforfeiture values.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.066. MINIMUM AGGREGATE RESERVES. (a) An insurance

company's aggregate reserves for all life insurance policies,

excluding disability or accidental death benefits, issued by the

company on or after the date on which Chapter 1105 applies to

policies issued by the company, as determined under Section

1105.002(a) or (b), may not be less than the aggregate reserves

computed in accordance with the methods prescribed by Sections

425.064, 425.065, 425.068, and 425.069 and the mortality table or

tables and interest rate or rates used in computing nonforfeiture

benefits for those policies.

(b) The aggregate reserves of an insurance company to which this

section applies for all policies, contracts, and benefits may not

be less than the aggregate reserves determined to be necessary to

issue a favorable opinion under Section 425.054.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.067. OPTIONAL RESERVE COMPUTATIONS. (a) Reserves for

a policy or contract issued by a life insurance company before

the date on which Chapter 1105 would apply to the policy or

contract, as determined under Section 1105.002(a) or (b), may be

computed, at the company's option, according to any standard that

produces greater aggregate reserves for all those policies and

contracts than the minimum reserves required by the laws

applicable to those policies and contracts immediately before

that date.

(b) Reserves for any category, as established by the

commissioner, of policies, contracts, or benefits issued by a

life insurance company on or after the date on which Chapter 1105

applies to policies, contracts, or benefits issued by the

company, as determined under Section 1105.002(a) or (b), may be

computed, at the company's option, according to any standard that

produces greater aggregate reserves for the category than the

minimum aggregate reserves computed according to the standard

provided by this subchapter, but the interest rate or rates used

for those policies and contracts, other than annuity and pure

endowment contracts, may not be higher than the corresponding

interest rate or rates used in computing any nonforfeiture

benefits provided in those policies or contracts.

(c) An insurance company that has adopted a standard of

valuation that produces greater minimum aggregate reserves than

the aggregate reserves computed according to the standard

provided by this subchapter may, with the commissioner's

approval, adopt any lower standard of valuation that produces

aggregate reserves at least equal to the minimum aggregate

reserves computed according to the standard provided by this

subchapter.

(d) For purposes of this section, the holding of additional

reserves previously determined to be necessary to issue a

favorable opinion under Section 425.054 may not be considered to

be the adoption of a higher standard of valuation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.068. RESERVE COMPUTATION: GROSS PREMIUM CHARGED LESS

THAN VALUATION NET PREMIUM. (a) If in a contract year the gross

premium charged by a life insurance company on a policy or

contract is less than the valuation net premium for the policy or

contract computed by the method used in computing the reserve on

the policy or contract but using the minimum valuation mortality

standards and interest rate, the minimum reserve required for the

policy or contract is the greater of:

(1) the reserve computed according to the mortality table,

interest rate, and method actually used for the policy or

contract; or

(2) the reserve computed by the method actually used for the

policy or contract but using the minimum valuation mortality

standards and interest rate and replacing the valuation net

premium with the actual gross premium in each contract year for

which the valuation net premium exceeds the actual gross premium.

(b) The minimum valuation mortality standards and interest rate

under Subsection (a) are the standards and rate provided by

Sections 425.058, 425.061, 425.062, and 425.063.

(c) This subsection applies only to a life insurance policy

issued on or after January 1, 1985, for which the gross premium

for the first policy year exceeds the gross premium for the

second policy year, for which a comparable additional benefit is

not provided in the first year for the excess premium, and that

provides an endowment benefit, a cash surrender value, or a

combination of an endowment benefit and cash surrender value, in

an amount greater than the excess premium. For a policy to which

this subsection applies, Subsections (a) and (b) shall be applied

as if the method actually used in computing the reserve for the

policy were the method described in Section 425.064, ignoring

Section 425.064(c). The minimum reserve at each policy

anniversary is the greater of:

(1) the minimum reserve computed in accordance with Section

425.064, including Section 425.064(c); or

(2) the minimum reserve computed in accordance with this

section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.069. RESERVE COMPUTATION: INDETERMINATE PREMIUM PLANS

AND CERTAIN OTHER PLANS. (a) For a life insurance plan that

provides for future premium determination, the amounts of which

are to be determined by the insurance company based on estimates

of future experience, or a life insurance plan or annuity for

which the minimum reserves cannot be determined by the methods

described by Sections 425.064, 425.065, and 425.068, the reserves

held must:

(1) be appropriate in relation to the benefits and the pattern

of premiums for the plan; and

(2) be computed by a method that is consistent with the

principles of this subchapter, as determined by commissioner

rule.

(b) Notwithstanding any other provision of state law, the

commissioner must affirmatively approve a policy, contract, or

certificate that provides life insurance under a plan described

by Subsection (a) before the policy, contract, or certificate may

be marketed, issued, delivered, or used in this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.070. COMPUTATION OF RESERVE FOR CERTAIN POLICIES BY

CALENDAR YEAR OF ISSUE. (a) The reserve for a policy or

contract issued by a life insurance company before the date on

which Chapter 1105 would apply to the policy or contract, as

determined under Section 1105.002(a) or (b), must be computed in

accordance with the terms of the policy or contract and this

section.

(b) For a policy issued before January 1, 1910, the computation

must be based on the American Experience Table of Mortality and

4-1/2 percent annual interest.

(c) For a policy issued on or after January 1, 1910, and before

January 1, 1948, the computation must be based on:

(1) the Actuaries or Combined Experience Table of Mortality and

four percent annual interest, if the interest rate guaranteed in

the policy is four percent annually or higher; or

(2) the American Experience Table of Mortality and the lower

rate specified in the policy, if the policy was issued on a

reserve basis of an interest rate lower than four percent

annually.

(d) For a policy issued on or after January 1, 1948, the

computation must be based on the mortality table and interest

rate specified in the policy, provided that:

(1) the specified interest rate may not exceed 3-1/2 percent

annually;

(2) the specified table for a policy, other than an industrial

life insurance policy, is the American Experience Table of

Mortality, the American Men Ultimate Table of Mortality, the

Commissioners 1941 Standard Ordinary Mortality Table, or, for a

policy issued after December 31, 1959, the Commissioners 1958

Standard Ordinary Mortality Table; and

(3) the specified table for an industrial life insurance policy

is the American Experience Table of Mortality, the Standard

Industrial Mortality Table, the Sub-Standard Industrial Mortality

Table, the 1941 Standard Industrial Mortality Table, or the 1941

Sub-Standard Industrial Mortality Table, or, for a policy issued

after December 31, 1963, the Commissioners 1961 Standard

Industrial Mortality Table.

(e) For a policy, other than an industrial life insurance

policy, issued after December 31, 1959, to insure a female risk,

the computation must be based on any mortality table and interest

rate permitted under Subsection (d) and specified in the policy

but may, at the insurance company's option, be based on an age

not more than three years younger than the insured's actual age.

(f) Except as otherwise provided by Section 425.059 for coverage

purchased under a group annuity or pure endowment contract to

which that section applies, for a policy issued on a substandard

risk, an annuity contract, or a contract or policy for disability

benefits or accidental death benefits, the computation must be

based on the standards and methods adopted by the insurance

company and approved by the commissioner.

(g) For a group insurance policy issued before May 15, 1947, the

computation must be based on the American Men Ultimate Table of

Mortality with interest at the rate of three percent or 3-1/2

percent annually as provided by the policy. The reserve value of

a group insurance policy issued on or after May 15, 1947, and

before January 1, 1961, must be computed on the basis of either

the American Men Ultimate Table of Mortality or the Commissioners

1941 Standard Ordinary Mortality Table with interest at a rate

not to exceed 3-1/2 percent annually as provided by the policy.

For a group insurance policy issued on or after January 1, 1961,

the computation must be based on an interest rate not to exceed

3-1/2 percent annually and the mortality table adopted by the

insurance company with the commissioner's approval.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.071. LAPSE RATES IN MINIMUM STANDARD OF VALUATION. (a)

The minimum standard of valuation under this subchapter may

include lapse rates in the calculation of reserves for a

secondary guarantee in universal life contracts issued after

December 31, 2006.

(b) For purposes of this section, a secondary guarantee refers

to specified conditions in a universal life contract that, if

satisfied, provide for death benefits to remain in effect

regardless of the accumulation value in the contract.

(c) Lapse rates authorized by this section may not exceed two

percent per year.

(d) The commissioner is authorized to adopt rules to implement

this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

681, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. AUTHORIZED INVESTMENTS AND TRANSACTIONS FOR CAPITAL

STOCK LIFE, HEALTH, AND ACCIDENT INSURERS

Sec. 425.101. DEFINITIONS. In this subchapter:

(1) "Assets" means the statutory accounting admitted assets of

an insurance company. The term includes lawful money of the

United States, whether in the form of cash or demand deposits in

solvent banks, savings and loan associations, credit unions, and

branches of those entities, organized under the laws of the

United States or a state of the United States, if held in

accordance with the laws or regulations applicable to those

entities. The term does not include the company's separate

accounts that are subject to Chapter 1152.

(2) "Securities valuation office" means the Securities Valuation

Office of the National Association of Insurance Commissioners.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.102. INAPPLICABILITY OF CERTAIN LAW. The definition of

"state" assigned by Section 311.005, Government Code, does not

apply to this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.103. APPLICABILITY OF SUBCHAPTER. (a) This subchapter

and rules adopted to interpret and implement this subchapter

apply to all domestic insurance companies as defined in Section

841.001 and to other insurance companies specifically made

subject to this subchapter, including a stipulated premium

company that elects under Section 884.311 to be governed by this

subchapter.

(b) Subchapter D does not apply to an insurance company to which

this subchapter applies.

(c) This subchapter does not limit or restrict investments in or

transactions with or within subsidiaries and affiliates made

under Chapter 823.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.104. PURPOSE. The purpose of this subchapter is to

protect and further the interests of insureds, insurance

companies, creditors, and the public by providing standards for

development and administration of plans for investment of

insurance companies' assets.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.105. WRITTEN INVESTMENT PLAN. (a) Each insurance

company's board of directors or, if the company does not have a

board of directors, the corresponding authority designated by the

company's charter, bylaws, or plan of operation, shall adopt a

written investment plan consistent with this subchapter.

(b) The investment plan must:

(1) specify the diversification of the insurance company's

investments, so as to reduce the risk of large losses, by:

(A) broad categories, such as bonds and real property loans;

(B) kinds, such as government obligations, obligations of

business entities, mortgage-backed securities, and real property

loans on office, retail, industrial, or residential properties;

(C) quality;

(D) maturity;

(E) industry; and

(F) geographical areas, as to both domestic and foreign

investments;

(2) balance safety of principal with yield and growth;

(3) seek a reasonable relationship of assets and liabilities as

to term and nature; and

(4) be appropriate considering the capital and surplus and the

business conducted by the company.

(c) At least annually, the board of directors or corresponding

authority shall review the adequacy of the investment plan and

the implementation of the plan.

(d) An insurance company shall maintain the company's investment

plan in the company's principal office and provide the plan to

the commissioner or the commissioner's designee on request. The

commissioner or the commissioner's designee shall maintain the

plan as a privileged and confidential document. The plan is not

subject to public disclosure.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.106. INVESTMENT RECORDS; DEMONSTRATION OF COMPLIANCE.

An insurance company shall maintain investment records covering

each transaction. The company must be able to demonstrate at all

times that the company's investments are within the limitations

imposed by this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.107. COMMUNITY INVESTMENT REPORT. (a) The department

shall, after consulting with the insurance industry of this state

and the office of public insurance counsel, develop a report of

insurance industry community investments in this state.

(b) The commissioner may request, and an insurance company shall

provide, information necessary to complete the report required by

this section.

(c) The department shall provide the report required by this

section to the legislature not later than December 1 of each

even-numbered year.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.108. AUTHORIZED INVESTMENTS AND TRANSACTIONS IN

GENERAL. (a) Subject to the limitations and restrictions

imposed by this subchapter, and, unless otherwise specified,

based on the insurance company's capital, surplus, and admitted

assets as reported in the company's most recently filed statutory

financial statement, the investments and transactions described

by this subchapter and Subchapter F, Chapter 823, are authorized

investments and transactions for a company subject to this

subchapter.

(b) An insurance company may not make an investment or enter

into a transaction that is not authorized by this subchapter or

Subchapter F, Chapter 823.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.109. AUTHORIZED INVESTMENTS: GOVERNMENT OBLIGATIONS.

(a) An insurance company may invest in:

(1) a bond, evidence of indebtedness, or other obligation of the

United States;

(2) a bond, evidence of indebtedness, or other obligation

guaranteed as to principal and interest by the full faith and

credit of the United States;

(3) a bond, evidence of indebtedness, or other obligation of an

agency or instrumentality of the United States government; and

(4) subject to Subsections (b) and (c), a bond, evidence of

indebtedness, or other obligation of a governmental unit in the

United States, Canada, or any province or municipality of Canada,

or of an instrumentality of one of those governmental units.

(b) An insurance company may not invest in a bond, evidence of

indebtedness, or other obligation under Subsection (a)(4) if the

governmental unit or instrumentality is in default in the payment

of principal of or interest on any of the governmental unit's or

instrumentality's obligations.

(c) An insurance company's investments in the obligations of a

single governmental unit or instrumentality under Subsection

(a)(4) may not exceed 20 percent of the company's capital and

surplus.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.110. AUTHORIZED INVESTMENTS: OBLIGATIONS OF AND OTHER

INVESTMENTS IN BUSINESS ENTITIES. (a) In this section:

(1) "Business entity" includes a sole proprietorship,

corporation, association, general or limited partnership, limited

liability company, joint-stock company, joint venture, trust, or

other form of business organization, regardless of whether

organized for profit, that is organized under the laws of the

United States, another state, Canada, or any district, province,

or territory of Canada.

(2) "Counterparty exposure amount" has the meaning assigned by

Section 425.125.

(b) Subject to this section, an insurance company may invest in

an obligation, including a bond or evidence of indebtedness, a

participation in a bond or evidence of indebtedness, or an

asset-backed security, that is issued, assumed, guaranteed, or

insured by a business entity.

(c) An insurance company's investments in the obligations or

counterparty exposure amounts of a single business entity rated

by the securities valuation office may not exceed 20 percent of

the company's statutory capital and surplus.

(d) An insurance company may not invest in an obligation,

counterparty exposure amount, or preferred stock of a business

entity if, after making the investment:

(1) the aggregate amount of those investments then held by the

company that are rated 3, 4, 5, or 6 by the securities valuation

office would exceed 20 percent of the company's assets;

(2) the aggregate amount of those investments then held by the

company that are rated 4, 5, or 6 by the securities valuation

office would exceed 10 percent of the company's assets;

(3) the aggregate amount of those investments then held by the

company that are rated 5 or 6 by the securities valuation office

would exceed three percent of the company's assets; or

(4) the aggregate amount of those investments then held by the

company that are rated 6 by the securities valuation office would

exceed one percent of the company's assets.

(e) If an insurance company attains or exceeds the limit of a

rating category referred to in Subsection (d), the company is not

precluded from acquiring investments in other rating categories

subject to the specific and multiple category limits applicable

to those investments.

(f) Notwithstanding Subsections (c)-(e), an insurance company

may invest in an additional obligation of a business entity in

which the company holds one or more obligations if the investment

is made to protect an investment previously made in that business

entity. Obligations invested in under this subsection may not

exceed one-half percent of the company's assets.

(g) This section does not prohibit an insurance company from

investing in an obligation as a result of a restructuring of an

already held obligation or preferred stock that is rated 3, 4, 5,

or 6 by the securities valuation office.

(h) An insurance company shall include all counterparty exposure

amounts in determining compliance with the limitations of this

section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.111. AUTHORIZED INVESTMENTS: BONDS ISSUED, ASSUMED, OR

GUARANTEED IN INTERNATIONAL MARKET. (a) Subject to this

section, an insurance company may invest in bonds issued,

assumed, or guaranteed by:

(1) the Inter-American Development Bank;

(2) the International Bank for Reconstruction and Development

(the World Bank);

(3) the Asian Development Bank;

(4) the State of Israel;

(5) the African Development Bank; and

(6) the International Finance Corporation.

(b) An insurance company's investments in the bonds of a single

entity under this section may not exceed 20 percent of the

company's capital and surplus.

(c) The aggregate of all investments made by an insurance

company under this section may not exceed 20 percent of the

company's assets.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.112. AUTHORIZED INVESTMENTS: POLICY LOANS. An

insurance company may invest in loans on the security of the

company's own policies in an amount that does not exceed the

amount of the reserve values of those policies.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.113. AUTHORIZED INVESTMENTS: DEPOSITS IN CERTAIN

FINANCIAL INSTITUTIONS. (a) Subject to this section, an

insurance company may invest in any type of savings deposit, time

deposit, certificate of deposit, NOW account, or money market

account in a solvent bank, savings and loan association, or

credit union that is organized under the laws of the United

States or a state, or in a branch of one of those financial

institutions.

(b) An investment under this section must be made in accordance

with the laws or regulations applicable to the bank, savings and

loan association, or credit union.

(c) The amount of an insurance company's deposits in a single

bank, savings and loan association, or credit union may not

exceed the greater of:

(1) 20 percent of the company's capital and surplus;

(2) the amount of federal or state deposit insurance coverage

that applies to the deposits; or

(3) 10 percent of the amount of capital, surplus, and undivided

profits of the financial institution receiving the deposits.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.114. AUTHORIZED INVESTMENTS: INSURANCE COMPANY

INVESTMENT POOLS. (a) In this section, "affiliate" means, with

respect to a person, another person that, directly or indirectly

through one or more intermediaries, controls, is controlled by,

or is under common control with the person.

(b) Subject to Subsections (c)-(g), an insurance company may

acquire investments in an investment pool that invests only in:

(1) obligations that have a rating by the securities valuation

office of one or two, or an equivalent rating issued by a

nationally recognized statistical rating organization recognized

by the securities valuation office, or that are issued by an

issuer with outstanding obligations that have a securities

valuation office one or two rating or an equivalent rating

described by this subdivision, and that:

(A) have a remaining maturity of 397 days or less or a put that:

(i) entitles the holder to receive the principal amount of the

obligation; and

(ii) may be exercised through maturity at specified intervals

not exceeding 397 days; or

(B) have a remaining maturity of three years or less and a

floating interest rate that resets at least quarterly on the

basis of a current short-term index (federal funds, prime rate,

treasury bills, London InterBank Offered Rate, or commercial

paper) and is not subject to a maximum limit, if the obligations

do not have an interest rate that varies inversely to market

interest rate changes;

(2) securities lending, repurchase, and reverse repurchase

transactions that meet the requirements of Section 425.121 and

any applicable department rules;

(3) money market funds as authorized by Section 425.123, except

that a short-term investment pool may not acquire investments in

a single business entity that exceed 10 percent of the total

assets of the pool; or

(4) investments that an insurance company may make under this

subchapter, if:

(A) the company's proportionate interest in the amount invested

in those investments does not exceed the limits of this

subchapter; and

(B) the aggregate amount of the company's investments in all

investment pools under this subdivision does not exceed 25

percent of the company's assets.

(c) An insurance company may not acquire an investment in an

investment pool under Subsection (b) if, after making the

investment, the aggregate amount of the company's investments in

all investment pools would exceed 35 percent of the company's

assets.

(d) For an investment in an investment pool to be qualified

under this section, the pool may not:

(1) acquire securities issued, assumed, guaranteed, or insured

by an investing insurer or an affiliate of the investing

insurance company; or

(2) borrow or incur an indebtedness for borrowed money, except

for securities lending and reverse repurchase transactions.

(e) For an investment pool to be qualified under this section:

(1) the pool manager must:

(A) be organized under the laws of the United States or a state

and designated as the pool manager in a pooling agreement; or

(B) be:

(i) the investing insurance company, an affiliated insurance

company, a business entity affiliated with the investing company,

a custodian bank, a business entity registered under the

Investment Advisers Act of 1940 (15 U.S.C. Section 80b-1 et

seq.), as amended;

(ii) in the case of a reciprocal or interinsurance exchange, the

exchange's attorney-in-fact; or

(iii) in the case of a United States branch of an alien

insurance company, the United States manager or an affiliate or

subsidiary of the United States manager;

(2) the pool manager or an entity designated by the pool manager

of the type described by Subdivision (1)(B) must maintain:

(A) detailed accounting records showing:

(i) the cash receipts and disbursements reflecting each

participant's proportionate investment in the pool; and

(ii) a complete description of all the pool's underlying assets,

including the amount, interest rate, maturity date, if any, and

other appropriate designations; and

(B) other records that, on a daily basis, allow a third party to

verify each participant's investments in the pool; and

(3) the assets of the pool must be held in one or more accounts,

in the name or on behalf of the pool, at the principal office of

the pool manager or under a custody agreement or trust agreement

with a custodian bank, provided that the agreement:

(A) states and recognizes the claims and rights of each

participant;

(B) acknowledges that the pool's underlying assets are held

solely for the benefit of each participant in proportion to the

aggregate amount of the participant's investments in the pool;

and

(C) contains an agreement that the pool's underlying assets may

not be commingled with the general assets of the custodian bank

or any other person.

(f) The pooling agreement for each investment pool must be in

writing and must provide that:

(1) 100 percent of the interests in the pool must be held at all

times by the insurance company, the company's subsidiaries or

affiliates, or, in the case of a United States branch of an alien

insurance company, the affiliates or subsidiaries of the United

States manager, and any unaffiliated insurance company;

(2) the pool's underlying assets may not be commingled with the

general assets of the pool manager or any other person;

(3) in proportion to the aggregate amount of each pool

participant's interest in the pool:

(A) each participant owns an undivided interest in the pool's

underlying assets; and

(B) the pool's underlying assets are held solely for the benefit

of each participant;

(4) a participant, or, in the event of the participant's

insolvency, bankruptcy, or receivership, the participant's

trustee, receiver, conservator, or other successor in interest,

may withdraw all or part of the participant's investment from the

pool under the terms of the pooling agreement;

(5) a withdrawal may be made on demand without penalty or other

assessment on any business day, and settlement of funds must

occur within a reasonable and customary period after the

withdrawal, except that:

(A) in the case of publicly traded securities, the settlement

period may not exceed five business days; and

(B) in the case of securities and investments other than

publicly traded securities, the settlement period may not exceed

10 business days;

(6) the amount of a distribution under Subdivision (5) must be

computed after subtracting all the pool's applicable fees and

expenses;

(7) the pool manager shall distribute to a participant, at the

manager's discretion:

(A) in cash, an amount that represents the fair market value of

the participant's pro rata share of each of the pool's underlying

assets;

(B) in kind, an amount that represents a pro rata share of each

underlying asset; or

(C) in a combination of cash and in-kind distributions, an

amount that represents a pro rata share in each underlying asset;

and

(8) the pool manager shall make the records of the pool

available for inspection by the commissioner.

(g) An investment in an investment pool is not considered to be

an affiliate transaction under Subchapter C, Chapter 823, but

each pooling agreement is subject to the standards of Section

823.101 and the reporting requirements of Section 823.052.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.115. AUTHORIZED INVESTMENTS: EQUITY INTERESTS. (a)

In this section, "business entity" means a real estate investment

trust, corporation, limited liability company, association,

limited partnership, joint venture, mutual fund, trust, joint

tenancy, or other similar form of business organization,

regardless of whether organized for profit.

(b) Subject to this section, an insurance company may invest in

an equity interest, including common stock, an equity investment

in an investment company other than a money market fund described

by Section 425.123, a real estate investment trust, a limited

partnership interest, a warrant, another right to acquire an

equity interest that is created by the person that owns or would

issue the equity in which the interest is acquired, and an equity

interest in a business entity that is organized under the laws of

the United States, a state of the United States, Canada, or a

province or territory of Canada.

(c) If a market value from a generally recognized source is not

available for an equity interest, the business entity or other

investment in which the interest is acquired must be subject to:

(1) an annual audit by an independent certified public

accountant; or

(2) another method of valuation acceptable to the commissioner.

(d) An insurance company may not invest in a partnership as a

general partner except through an investment subsidiary.

(e) An insurance company's investments under this section in a

single business entity, other than a money market fund described

by Section 425.123, may not exceed 15 percent of the company's

capital and surplus.

(f) The aggregate amount of an insurance company's investments

under this section may not exceed 25 percent of the company's

assets.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.116. AUTHORIZED INVESTMENTS: PREFERRED STOCK. (a)

Subject to this section, an insurance company may invest in

preferred stock of a business entity, as defined by Section

425.110.

(b) An insurance company may invest in preferred stock only if:

(1) the stock is rated by the securities valuation office; and

(2) the sum of the company's aggregate investment in preferred

stock rated 3, 4, 5, or 6 and the company's investments under

Section 425.110(d) does not exceed the limitations specified by

Section 425.110(d).

(c) An insurance company's investments in the preferred stock of

a single business entity may not exceed 20 percent of the

company's capital and surplus.

(d) The aggregate amount of an insurance company's investments

in preferred stock as to which there is not a sinking fund for

the redemption and retirement of the stock that meets the

standards established by the National Association of Insurance

Commissioners may not exceed 10 percent of the company's assets.

(e) The aggregate amount of an insurance company's investments

under this section may not exceed 40 percent of the company's

assets.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.117. AUTHORIZED INVESTMENTS: COLLATERAL LOANS. (a)

Subject to this section, an insurance company may invest in a

collateral loan secured by:

(1) a first lien on an asset; or

(2) a valid and perfected first security interest in an asset.

(b) The amount of a loan invested in under this section may not

exceed 80 percent of the value of the collateral asset at any

time during the duration of the loan.

(c) The asset used as collateral for a loan under this section

must be an asset, other than real property described by Section

425.119, in which the insurance company is authorized by this

subchapter to directly invest.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.118. AUTHORIZED INVESTMENTS: OBLIGATIONS SECURED BY

REAL PROPERTY LOANS. (a) Subject to this section, an insurance

company may invest in a note, an evidence of indebtedness, or a

participation in a note or evidence of indebtedness that is

secured by a valid first lien on real property or a leasehold

estate in real property located in the United States.

(b) The amount of an obligation secured by a first lien on real

property or a leasehold estate in real property may exceed 90

percent of the value of the real property or leasehold estate

only if:

(1) the amount does not exceed 100 percent of the value of the

real property or leasehold estate and the insurance company or

one or more wholly owned subsidiaries of the company owns, in the

aggregate, a 10 percent or greater equity interest in the real

property or leasehold estate;

(2) the amount does not exceed 95 percent of the value of the

real property or leasehold estate and:

(A) the property contains only a dwelling designed exclusively

for occupancy by not more than four families for residential

purposes; and

(B) the portion of the unpaid balance of the obligation that

exceeds 90 percent of the value of the property or leasehold

estate is guaranteed or insured by a mortgage guaranty insurer

authorized to engage in business in this state; or

(3) the amount exceeds 90 percent of the value of the real

property or leasehold estate only to the extent the obligation is

insured or guaranteed by:

(A) the United States;

(B) the Federal Housing Administration under the National

Housing Act (12 U.S.C. Section 1701 et seq.), as amended; or

(C) this state.

(c) The term of an obligation secured by a first lien on a

leasehold estate in real property may not, as of the date the

obligation is acquired, exceed a period equal to four-fifths of

the unexpired term of the leasehold estate, and the obligation

must fully amortize during that period. The term of the

leasehold estate may not expire sooner than the 10th anniversary

of the expiration date of the term of the obligation.

(d) An obligation secured by a first lien on a leasehold estate

in real property must be payable in one or more installments of

an amount or amounts sufficient to ensure that, at any time after

the expiration of two-thirds of the original term of the

obligation, the principal balance on the obligation is not

greater than the principal balance would have been if the

obligation had been amortized over the original term of the

obligation in equal monthly, quarterly, semiannual, or annual

payments of principal and interest.

(e) If any part of the value of buildings is to be included in

the value of real property or a leasehold estate in real property

to secure an obligation under this section:

(1) the buildings must be covered by adequate property

insurance, including fire and extended coverage insurance, issued

by:

(A) an insurer authorized to engage in business in this state;

or

(B) an insurer recognized as acceptable to issue that coverage

by the insurance regulatory official of the state in which the

real property is located;

(2) the amount of insurance provided by one or more policies may

not be less than the lesser of:

(A) the unpaid balance of the obligation; or

(B) the insurable value of the buildings; and

(3) the loss clause under each policy must be payable to the

insurance company as the company's interest may appear.

(f) To the extent that a note, evidence of indebtedness, or

participation in a note or evidence of indebtedness under this

section represents an equity interest in the underlying real

property:

(1) the value of that equity interest must be determined at the

time the note, evidence of indebtedness, or participation is

executed; and

(2) the portion of the obligation that represents an equity

interest in the property must be designated as an investment

subject to Section 425.119(c).

(g) An insurance company's investment in a single obligation

under this section may not exceed 25 percent of the company's

capital and surplus.

(h) An insurance company may purchase a first lien on real

property after the origination of the lien if:

(1) the first lien is insured by a mortgagee's title policy

issued to the original mortgagee that contains a provision that

inures the policy to the use and benefit of the owners of the

evidence of indebtedness indicated in the policy and to any

subsequent owners of that evidence of indebtedness; and

(2) the company maintains evidence of an assignment or other

transfer of the first lien on real property to the company.

(i) For purposes of Subsection (h)(2), an assignment or other

transfer to the insurance company that is duly recorded in the

county in which the real property is located is presumed to

create legal ownership of the first lien by the company.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.119. AUTHORIZED INVESTMENTS: REAL PROPERTY. (a)

Subject to this section, an insurance company may invest in a

real property fee simple or leasehold estate located in the

United States.

(b) An insurance company may invest in home and branch office

real property or a participation in home or branch office real

property. At least 30 percent of the available space in a

building used as a home or branch office must be occupied for the

business purposes of the company and the company's affiliates. A

company's aggregate investment in home and branch office real

property may not exceed 20 percent of the company's assets.

(c) An insurance company may invest in real property other than

home and branch office real property or participations in home

and branch office real property. A company's investment under

this subsection in a single piece of property or in an interest

in a single piece of property, including improvements, fixtures,

and equipment relating to the property, may not exceed five

percent of the company's assets.

(d) Investment real property held under Subsection (b) or (c)

must be materially enhanced in value by:

(1) the construction of durable, permanent-type buildings and

other improvements that cost an amount at least equal to the cost

of the real property, excluding buildings and improvements at the

time the real property is acquired; or

(2) the construction, commenced before the second anniversary of

the date the real property is acquired, of buildings and

improvements described by Subdivision (1).

(e) The admissible asset value of each investment in real

property under Subsection (b) or (c) is subject to review and

approval by the commissioner. The commissioner may, at the time

the investment is made or any time the insurance company is being

examined, have the investment appraised by an appraiser appointed

by the commissioner. The company shall pay the reasonable

expense of the appraisal. The expense of the appraisal is

considered to be a part of the expense of examination of the

company unless the company applies for the appraisal to be made.

A company may not increase the valuation of real property

described by Subsection (b) or (c) unless:

(1) the company applies for the increase in valuation; and

(2) the commissioner approves the increase.

(f) Except as provided by Subsection (g), an insurance company

may not own, develop, or hold an equity interest in any

residential property or subdivision, single or multiunit family

dwelling property, or undeveloped real property to subdivide for

or develop residential or single or multiunit family dwellings.

(g) An insurance company may invest in other real property

acquired:

(1) in good faith to secure a loan previously contracted for, or

for money due;

(2) in satisfaction of a debt previously contracted for in the

course of the company's dealings; or

(3) by purchase at a sale under a judgment or decree of a court

or under a mortgage or other lien held by the company.

(h) Regardless of the manner in which an insurance company

acquires real property under this section, on the sale of the

property, the company may retain indefinitely the fee title to

the mineral estate or any portion of the mineral estate.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.120. AUTHORIZED INVESTMENTS: OIL, GAS, AND MINERALS.

(a) In this section:

(1) "Producing" means producing oil, gas, or other minerals in

paying quantities. A well that has been shut in is considered to

be producing oil, gas, or other minerals in paying quantities if

shut-in royalties are being paid.

(2) "Production payment" means a right to oil, gas, or other

minerals in place or as produced that entitles the owner of the

right to a specified fraction of production until the owner

receives a specified amount of money, or a specified number of

units of oil, gas, or other minerals.

(3) "Royalty" or "overriding royalty" means a right to oil, gas,

and other minerals in place or as produced that entitles the

owner of the right to a specified fraction of production without

limitation to a specified amount of money or a specified number

of units of oil, gas, or other minerals.

(b) Subject to this section, in addition to and without

limitation on the purposes for which real property may be

acquired, secured, held, or retained under other provisions of

this subchapter, an insurance company may secure, hold, retain,

and convey production payments, producing royalties, and

producing overriding royalties, or participations in production

payments, producing royalties, or producing overriding royalties

as an investment for the production of income.

(c) An insurance company may not carry an asset described by

Subsection (b) in an amount that exceeds 90 percent of the

appraised value of the asset.

(d) A single investment under this section may not exceed 10

percent of the amount of the insurance company's capital and

surplus that exceeds the statutory minimum capital and surplus

applicable to the company.

(e) The aggregate amount of an insurance company's investments

under this section may not exceed 10 percent of the company's

assets as of December 31 preceding the date of the investment.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.121. AUTHORIZED INVESTMENTS: SECURITIES LENDING,

REPURCHASE, REVERSE REPURCHASE, AND DOLLAR ROLL TRANSACTIONS.

(a) In this section:

(1) "Dollar roll transaction" means two simultaneous

transactions with settlement dates not more than 96 days apart,

in one of which an insurance company sells to a business entity,

and in the other of which the company is obligated to purchase

from the same business entity, substantially similar securities

that are:

(A) mortgage-backed securities issued, assumed, or guaranteed by

the Government National Mortgage Association, the Federal

National Mortgage Association, the Federal Home Loan Mortgage

Corporation, or a successor to one of those organizations; or

(B) other mortgage-backed securities referred to in 15 U.S.C.

Section 77r-1, as amended.

(2) "Repurchase transaction" means a transaction in which an

insurance company purchases securities from a business entity

that is obligated to repurchase the purchased securities or

equivalent securities from the company at a specified price,

either within a specified period or on demand.

(3) "Reverse repurchase transaction" means a transaction in

which an insurance company sells securities to a business entity

and is obligated to repurchase the sold securities or equivalent

securities from the business entity at a specified price, either

within a specified period or on demand.

(4) "Securities lending transaction" means a transaction in

which an insurance company lends securities to a business entity

that is obligated to return the loaned securities or equivalent

securities to the company, either within a specified period or on

demand.

(b) Subject to this section, an insurance company may engage in

securities lending, repurchase, reverse repurchase, and dollar

roll transactions.

(c) An insurance company must enter into a written agreement for

each transaction under this section, other than a dollar roll

transaction. The agreement must require that the transaction

terminate on or before the first anniversary of the transaction's

inception.

(d) With respect to cash received in a transaction under this

section, an insurance company shall:

(1) invest the cash in accordance with this subchapter and in a

manner that recognizes the liquidity needs of the transaction; or

(2) use the cash for the company's general corporate purposes.

(e) While a transaction under this section is outstanding, the

insurance company or the company's agent or custodian shall

maintain, as to acceptable collateral received in the

transaction, either physically or through the book-entry system

of the Federal Reserve, Depository Trust Company, Participants

Trust Company, or another securities depository approved by the

commissioner:

(1) possession of the collateral;

(2) a perfected security interest in the collateral; or

(3) in the case of a jurisdiction outside of the United States,

title to, or rights of a secured creditor to, the collateral.

(f) The limitations of Sections 425.110 and 425.157(b) do not

apply to the business entity counterparty exposure created by a

transaction under this section. An insurance company may not

enter into a transaction under this section if, as a result of

and after making the transaction:

(1) the aggregate amount of securities loaned or sold to or

purchased from any one business entity counterparty under this

section would exceed five percent of the company's assets; or

(2) the aggregate amount of all securities loaned or sold to or

purchased from all business entities under this section would

exceed 40 percent of the company's assets.

(g) For purposes of Subsection (f)(1), in computing the amount

sold to or purchased from a business entity counterparty under a

repurchase or reverse repurchase transaction, effect may be given

to netting provisions under a master written agreement.

(h) The amount of collateral required for securities lending,

repurchase, and reverse repurchase transactions is the amount

required under the Purposes and Procedures Manual of the

securities valuation office or a successor publication.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.122. AUTHORIZED INVESTMENTS: PREMIUM LOANS. (a)

Subject to Subsection (b), an insurance company may make loans to

finance the payment of premiums for the company's own insurance

policies or annuity contracts.

(b) The amount of a loan under this section may not exceed the

sum of:

(1) the available cash value of the insurance policy or annuity

contract for which the premium loan is made; and

(2) the amount of any escrowed commissions payable relating to

the insurance policy or annuity contract.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.123. AUTHORIZED INVESTMENTS: MONEY MARKET FUNDS. (a)

An insurance company may invest in a money market fund as

described by 17 C.F.R. Section 270.2a-7 under the Investment

Company Act of 1940 (15 U.S.C. Section 80a-1 et seq.), that is:

(1) a government money market fund that:

(A) invests only in obligations issued, guaranteed, or insured

by the United States government or collateralized repurchase

agreements composed of these obligations; and

(B) qualifies for investment without a reserve under the

Purposes and Procedures Manual of the securities valuation office

or a successor publication; or

(2) a class one money market fund that qualifies for investment

using the bond class one reserve factor described by the Purposes

and Procedures Manual of the securities valuation office or a

successor publication.

(b) For purposes of complying with Section 425.115, a money

market fund that qualifies for listing in the categories

prescribed by Subsection (a) must conform to the Purposes and

Procedures Manual of the securities valuation office or a

successor publication.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.124. AUTHORIZED INVESTMENTS: RISK CONTROL

TRANSACTIONS. Subject to Sections 425.126-425.132, an insurance

company may use derivative instruments, as defined by Section

425.125, to engage in hedging transactions, replication

transactions, and income generation transactions, as those terms

are defined by Section 425.125.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.125. RISK CONTROL TRANSACTIONS: DEFINITIONS. In

Sections 425.124-425.132:

(1) "Acceptable collateral" means cash, cash equivalents,

letters of credit, and direct obligations, or securities that are

fully guaranteed as to principal and interest by the United

States government.

(2) "Business entity" includes a sole proprietorship,

corporation, limited liability company, association, partnership,

joint stock company, joint venture, mutual fund, bank, trust,

joint tenancy, or other similar form of business organization,

regardless of whether organized for profit.

(3) "Cap" means an agreement obligating the seller to make

payments to the buyer, with each payment based on the amount by

which a reference price or level or the performance or value of

one or more underlying interests exceeds a predetermined number

that is sometimes called the strike rate or strike price.

(4) "Cash equivalent" means an investment or security that is

short-term, highly rated, highly liquid, and readily marketable.

The term includes a money market fund described by Section

425.123. For purposes of this subdivision, an investment or

security is:

(A) short-term if it has a remaining term to maturity of one

year or less; and

(B) highly rated if it has:

(i) a rating of "P-1" by Moody's Investors Service, Inc.;

(ii) a rating of "A-1" by the Standard and Poor's Division of

the McGraw Hill Companies, Inc.; or

(iii) an equivalent rating by a nationally recognized

statistical rating organization recognized by the securities

valuation office.

(5) "Collar" means an agreement to receive payments as the buyer

of an option, cap, or floor and to make payments as the seller of

a different option, cap, or floor.

(6)(A) "Counterparty exposure amount" means:

(i) for an over-the-counter derivative instrument not entered

into under a written master agreement that provides for netting

of payments owed by the respective parties, the market value of

the over-the-counter derivative instrument, if the liquidation of

the derivative instrument would result in a final cash payment to

the insurer, or zero, if the liquidation of the derivative

instrument would not result in a final cash payment to the

insurance company; or

(ii) for an over-the-counter derivative instrument entered into

under a written master agreement that provides for netting of

payments owed by the respective parties, and for which the

counterparty's domiciliary jurisdiction is within the United

States or a jurisdiction outside the United States that is listed

in the Purposes and Procedures Manual of the securities valuation

office as eligible for netting, the greater of zero or the net

sum payable to the company in connection with all derivative

instruments subject to the written master agreement on the

liquidation of the instruments in the event of the counterparty's

default under the master agreement, if there is no condition

precedent to the counterparty's obligation to make the payment

and if there is no setoff of amounts payable under another

instrument or agreement.

(B) For purposes of this subdivision, market value or the net

sum payable, as applicable, must be determined at the end of the

most recent quarter of the insurance company's fiscal year and

must be reduced by the market value of acceptable collateral held

by the company or a custodian on the company's behalf.

(7) "Derivative instrument":

(A) means an agreement, option, or instrument, or a series or

combinations of agreements, options, or instruments:

(i) to make or take delivery of, or assume or relinquish, a

specified amount of one or more underlying interests, or to make

a cash settlement instead of making or taking delivery of, or

assuming or relinquishing, a specified amount of an underlying

instrument; or

(ii) that has a price, performance, value, or cash flow based

primarily on the actual or expected price, yield, level,

performance, value, or cash flow of one or more underlying

interests;

(B) includes an option, a warrant not otherwise permitted to be

held by the insurance company under this subchapter, a cap, a

floor, a collar, a swap, a swaption, a forward, a future, any

other substantially similar agreement, option, or instrument, and

a series or combination of those agreements, options, or

instruments; and

(C) does not include a collateralized mortgage obligation,

another asset-backed security, a principal-protected structured

security, a floating rate security, an instrument that a company

would otherwise be authorized to invest in or receive under a

provision of this subchapter other than Sections 425.124-425.132,

or a debt obligation of the company.

(8) "Derivative transaction" means a transaction involving the

use of one or more derivative instruments. The term does not

include a dollar roll transaction, repurchase transaction,

reverse repurchase transaction, or securities lending

transaction.

(9) "Floor" means an agreement obligating the seller to make

payments to the buyer, each of which is based on the amount by

which a predetermined number that is sometimes called the floor

rate or floor price exceeds a reference price, level,

performance, or value of one or more underlying interests.

(10) "Forward" means an agreement to make or take delivery in

the future of one or more underlying interests, or to effect a

cash settlement, based on the actual or expected price, level,

performance, or value of those interests. The term does not

include a future, a spot transaction effected within a customary

settlement period, a when-issued purchase, or another similar

cash market transaction.

(11) "Future" means an agreement traded on a futures exchange to

make or take delivery of one or more underlying interests, or to

effect a cash settlement based on the actual or expected price,

level, performance, or value of those interests.

(12) "Futures exchange" means a foreign or domestic exchange,

contract market, or board of trade on which trading in futures is

conducted and that, in the United States, is authorized to

conduct that trading by the Commodity Futures Trading Commission

or a successor to that agency.

(13) "Hedging transaction" means a derivative transaction

entered into and maintained to manage, with respect to an asset,

liability, or portfolio of assets or liabilities, that an

insurance company has acquired or incurred or anticipates

acquiring or incurring:

(A) the risk of a change in value, yield, price, cash flow, or

quantity; or

(B) the currency exchange rate risk.

(14) "Income generation transaction" means a derivative

transaction entered into to generate income. The term does not

include a hedging transaction or a replication transaction.

(15) "Market value" means the price for a security or derivative

instrument obtained from a generally recognized source, the most

recent quotation from a generally recognized source, or if a

generally recognized source does not exist, the price determined

under the terms of the instrument or in good faith by the

insurance company, as can be reasonably demonstrated to the

commissioner on request, plus the amount of accrued but unpaid

income on the security or instrument to the extent that amount is

not included in the price as of the date the security or

instrument is valued.

(16) "Option" means an agreement giving the buyer the right to

buy or receive, referred to as a "call option," to sell or

deliver, referred to as a "put option," to enter into, extend, or

terminate, or to effect a cash settlement based on the actual or

expected price, spread, level, performance, or value of, one or

more underlying interests.

(17) "Over-the-counter derivative instrument" means a derivative

instrument entered into with a business entity in a manner other

than through a securities exchange or futures exchange or cleared

through a qualified clearinghouse.

(18) "Potential exposure" means:

(A) as to a futures position, the amount of initial margin

required for that position; or

(B) as to a swap, collar, or forward, one-half of one percent

multiplied by the notional amount multiplied by the square root

of the remaining years to maturity.

(19) "Qualified clearinghouse" means a clearinghouse that:

(A) is subject to the rules of a securities exchange or a

futures exchange; and

(B) provides clearing services, including acting as a

counterparty to each of the parties to a transaction in a manner

that eliminates the parties' credit risk to each other.

(20) "Replication transaction" means a derivative transaction or

a combination of derivative transactions effected separately or

in conjunction with cash market investments included in the

insurance company's investment portfolio to replicate the risks

and returns of another authorized transaction, investment, or

instrument, or to operate as a substitute for cash market

transactions. The term does not include a hedging transaction.

(21) "Securities exchange" means:

(A) an exchange registered as a national securities exchange or

a securities market registered under the Securities Exchange Act

of 1934 (15 U.S.C. Section 78a et seq.), as amended;

(B) the Private Offerings, Resales and Trading through Automated

Linkages system; or

(C) a designated offshore securities market as defined by 17

C.F.R. Section 230.902, as amended.

(22) "Swap" means an agreement to exchange or to net payments at

one or more times based on the actual or expected price, yield,

level, performance, or value of one or more underlying interests.

(23) "Swaption" means an option to purchase or sell a swap at a

given price and time or at a series of prices and times. The term

does not include a swap with an embedded option.

(24) "Underlying interest" means an asset, liability, or other

interest underlying a derivative instrument or a combination of

those assets, liabilities, or other interests. The term includes

a security, currency, rate, index, commodity, or derivative

instrument.

(25) "Warrant" means an instrument that gives the holder the

right to purchase or sell the underlying interest at a given

price and time or at a series of prices and times outlined in the

warrant agreement.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.126. RISK CONTROL TRANSACTIONS: DERIVATIVE USE PLAN.

(a) Before an insurance company enters into a derivative

transaction, the company's board of directors must approve a

derivative use plan as part of the investment plan required by

Section 425.105.

(b) The derivative use plan must:

(1) describe investment objectives and risk constraints, such as

counterparty exposure amounts;

(2) define permissible transactions identifying the risks to be

hedged or the assets or liabilities being replicated; and

(3) require compliance with internal control procedures.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.127. RISK CONTROL TRANSACTIONS: INTERNAL CONTROL

PROCEDURES. An insurance company that enters into a derivative

transaction shall establish written internal control procedures

that provide for:

(1) a quarterly report to the board of directors that reviews:

(A) each derivative transaction entered into, outstanding, or

closed out;

(B) the results and effectiveness of the derivatives program;

and

(C) the credit risk exposure to each counterparty for

over-the-counter derivative transactions based on the

counterparty exposure amount;

(2) a system for determining whether hedging or replication

strategies used have been effective;

(3) a system of regular reports, at least monthly, to management

that include:

(A) a description of each derivative transaction entered into,

outstanding, or closed out during the period since the last

report;

(B) the purpose of each outstanding derivative transaction;

(C) a performance review of the derivative instrument program;

and

(D) the counterparty exposure amount for each over-the-counter

derivative transaction;

(4) a written authorization that identifies the responsibilities

and limitations of authority of each person authorized to effect

and maintain derivative transactions; and

(5) appropriate documentation for each transaction, including:

(A) the purpose of the transaction;

(B) the assets or liabilities to which the transaction relates;

(C) the specific derivative instrument used in the transaction;

(D) for an over-the-counter derivative transaction, the name of

the counterparty and the counterparty exposure amount; and

(E) for an exchange-traded derivative instrument, the name of

the exchange and the name of the firm that handled the

transaction.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.128. RISK CONTROL TRANSACTIONS: OVERSIGHT BY

COMMISSIONER. (a) An insurance company must be able to

demonstrate to the commissioner on request the intended hedging

characteristics and continuing effectiveness of a derivative

transaction or combination of transactions through:

(1) cash flow testing;

(2) duration analysis; or

(3) other appropriate analysis.

(b) Ten days before entering into an initial hedging

transaction, an insurance company shall notify the commissioner

in writing that:

(1) the company's board of directors has adopted an investment

plan that authorizes hedging transactions; and

(2) each hedging transaction will comply with Sections

425.124-425.132.

(c) After providing the notice under Subsection (b), the

insurance company may enter into a hedging transaction under

Section 425.124 if as a result of and after making the

transaction:

(1) the aggregate statement value of all outstanding options

other than collars, and of all caps, floors, swaptions, and

warrants under Sections 425.124-425.132 not attached to another

financial instrument purchased by the company does not exceed 7.5

percent of the company's assets;

(2) the aggregate statement value of all outstanding options

other than collars, and of all caps, floors, swaptions, and

warrants written by the company under Sections 425.124-425.132

does not exceed three percent of the company's assets; and

(3) the aggregate potential exposure of all outstanding collars,

swaps, forwards, and futures entered into or acquired by the

company under Sections 425.124-425.132 does not exceed 6.5

percent of the company's assets.

(d) If the hedging transaction does not comply with Sections

425.124-425.132, or if continuing the transaction may create a

hazardous financial condition for the insurance company that

affects the company's policyholders or creditors or the public,

the commissioner may, after notice and an opportunity for a

hearing, order the company to take action reasonably necessary

to:

(1) remedy a hazardous financial condition; or

(2) prevent an impending hazardous financial condition from

occurring.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.129. RISK CONTROL TRANSACTIONS: LIMITATIONS ON INCOME

GENERATION TRANSACTIONS. An insurance company may enter into an

income generation transaction only if:

(1) as a result of and after making the transaction, the sum of

the following amounts does not exceed 10 percent of the company's

assets:

(A) the aggregate statement value of admitted assets that at the

time of the transaction are subject to call or that generate the

cash flows for payments the company is required to make under

caps and floors sold by the company and that at the time of the

transaction are outstanding under Sections 425.124-425.132;

(B) the statement value of admitted assets underlying derivative

instruments that at the time of the transaction are subject to

calls sold by the company and outstanding under those sections;

and

(C) the purchase price of assets subject to puts that at the

time of the transaction are outstanding under those sections; and

(2) the transaction is one of the following types, is covered in

the manner specified by this subdivision, and meets the other

requirements of this subdivision:

(A) a sale of a call option on assets, if during the entire

period the option is outstanding, the company holds, or has a

currently exercisable right to acquire, the underlying assets;

(B) a sale of a put option on assets, if:

(i) during the entire period the option is outstanding, the

company holds sufficient cash, cash equivalents, or interests in

a short-term investment pool to purchase the underlying assets on

exercise of the option;

(ii) the company has the ability to hold the underlying assets

in the company's portfolio; and

(iii) during the entire period the option is outstanding, when

the total market value of all put options sold by the company

exceeds two percent of the company's assets, the company sets

aside, under a custodial or escrow agreement, cash or cash

equivalents that have a market value equal to the amount of the

company's put option obligations in excess of two percent of the

company's assets;

(C) a sale of a call option on a derivative instrument,

including a swaption, if:

(i) during the entire period the call option is outstanding, the

company holds, or has a currently exercisable right to acquire,

assets generating the cash flow to make any payment for which the

company is liable under the underlying derivative instrument; and

(ii) the company has the ability to enter into the underlying

derivative transaction for the company's portfolio; and

(D) a sale of a cap or floor, if during the entire period the

cap or floor is outstanding, the company holds, or has a

currently exercisable right to acquire, assets generating the

cash flow to make any payment for which the company is liable

under the cap or floor.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.130. RISK CONTROL TRANSACTIONS: LIMITATIONS ON

REPLICATION TRANSACTIONS. (a) An insurance company may enter

into a replication transaction only with the prior written

approval of the commissioner, and only if:

(1) the company would otherwise be authorized to invest the

company's funds under this subchapter in the asset being

replicated; and

(2) the asset being replicated is subject to all the provisions

of this subchapter relating to the making of investments by the

company in that type of asset as if the transaction constituted a

direct investment by the company in the replicated asset.

(b) The commissioner may adopt fair and reasonable rules

regarding replication transactions to implement this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.131. RISK CONTROL TRANSACTIONS: TRADING REQUIREMENTS.

For purposes of Sections 425.124-425.132, each derivative

instrument must be:

(1) traded on a securities exchange;

(2) entered into with, or guaranteed by, a business entity;

(3) issued or written by, or entered into with, the issuer of

the underlying interest on which the derivative instrument is

based; or

(4) in the case of futures, traded through a broker that is:

(A) registered as a futures commission merchant under the

Commodity Exchange Act (7 U.S.C. Section 1 et seq.); or

(B) exempt from that registration under 17 C.F.R. Section 30.10,

adopted under the Commodity Exchange Act.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.132. RISK CONTROL TRANSACTIONS: OFFSETTING

TRANSACTIONS. (a) Subject to this section, an insurance company

may purchase or sell one or more derivative instruments to wholly

or partly offset a derivative instrument previously purchased or

sold, without regard to the quantitative limitations of Sections

425.124-425.131.

(b) An offsetting transaction under this section must use the

same type of derivative instrument as the derivative instrument

being offset.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.151. AUTHORIZED INVESTMENTS: FOREIGN COUNTRIES AND

UNITED STATES TERRITORIES. (a) In addition to the investments

within Canada authorized by this subchapter and subject to this

section, an insurance company may make investments within another

foreign country or a commonwealth, territory, or possession of

the United States.

(b) An investment made under this section must be substantially

the same type as an investment authorized to be made within the

United States or Canada by this subchapter.

(c) The sum of the amount of investments made under this section

and the amount of similar investments made within the United

States and Canada may not exceed any limitation imposed by

Sections 425.109-425.121, 425.124-425.132, and 425.152.

(d) The aggregate amount of an insurance company's investments

under this section may not exceed the sum of:

(1) the amount of the company's reserves attributable to

insurance business in force in foreign countries, if any, and any

additional investments required by a foreign country as a

condition of engaging in business in that country; and

(2) 20 percent of the company's assets.

(e) An insurance company may not invest more than 10 percent of

the company's assets in investments denominated in foreign

currency that are not hedged under Sections 425.124-425.132.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.152. AUTHORIZED INVESTMENTS: INVESTMENTS NOT OTHERWISE

SPECIFIED OR PROHIBITED; INVESTMENTS AUTHORIZED BY OTHER LAW.

(a) Subject to this section, an insurance company may make an

investment that is not otherwise authorized by this subchapter

and that is not specifically prohibited by statute, including any

portion of an investment that exceeds the limits imposed by

Sections 425.109-425.121, 425.124-425.132, and 425.151.

(b) If any aggregate or individual investment limitation imposed

by Sections 425.109-425.121, 425.124-425.132, and 425.151 is

exceeded, the excess portion of the investment is considered to

be an investment under Subsection (a).

(c) The insurance company has the burden of establishing the

value of an investment made under Subsection (a).

(d) The amount of a single investment made by an insurance

company under Subsection (a) may not exceed 10 percent of the

company's capital and surplus in excess of the statutory minimum

capital and surplus applicable to that company.

(e) The aggregate amount of an insurance company's investments

under Subsection (a) may not exceed the lesser of:

(1) five percent of the company's assets; or

(2) the amount of the company's capital and surplus that exceeds

the amount of statutory minimum capital and surplus applicable to

that company.

(f) An insurance company may invest in any investment authorized

for an insurance company that is subject to this subchapter by a

provision of this code other than this subchapter or by another

law of this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.153. AUTHORIZED INVESTMENTS: CERTAIN PREVIOUSLY

AUTHORIZED INVESTMENTS. (a) An insurance company may continue

to hold an investment held by the company on January 1, 1986,

that does not conform to the requirements of the investments

authorized by Sections 425.109-425.120, 425.151, and 425.152 if

the investment was legally authorized at the time the investment

was made or acquired or that the company was authorized to hold

immediately before January 1, 1986.

(b) An investment described by Subsection (a) is considered an

authorized investment of the insurance company. A company shall

dispose of the investment at the investment's maturity date, if

any, or within the time prescribed by the law under which the

investment was acquired, if any.

(c) This section does not alter the legal or accounting status

of an investment described by Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.154. APPLICABILITY OF PERCENTAGE AUTHORIZATIONS AND

LIMITATIONS. The percentage authorizations and limitations

established by this subchapter apply only at the time an

investment is originally acquired or a transaction is entered

into and do not apply to the insurance company or the investment

or transaction after that time, except as provided by Section

425.155.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.155. QUALIFICATION OF INVESTMENTS. (a) The

qualification or disqualification of an investment under one

section of this subchapter does not prevent the investment from

qualifying, wholly or partly, under another section of this

subchapter. An investment authorized by more than one section

may be held under the authorizing section elected by the

insurance company.

(b) An investment or transaction qualified under any section of

this subchapter at the time the insurance company acquired the

investment or entered into the transaction continues to be

qualified under that section.

(c) An insurance company may elect to transfer at any time the

qualification of an investment, wholly or partly, to the

authority of any section of this subchapter under which the

investment qualifies at the time of the transfer, regardless of

whether the investment originally qualified under that section.

(d) An investment, once qualified under this subchapter, remains

qualified notwithstanding any refinancing, restructuring, or

modification of the investment, except that an insurance company

may not refinance, restructure, or modify an investment to

circumvent the requirements of this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.156. DISTRIBUTIONS, REINSURANCE, AND MERGER. (a) This

subchapter does not prohibit an insurance company from acquiring

additional obligations, securities, or other assets received as a

dividend or as a distribution of assets.

(b) This subchapter does not apply to securities, obligations,

or other assets accepted incident to the workout, adjustment,

restructuring, or similar realization of any kind of previously

authorized investment or transaction if the insurance company's

board of directors or a committee appointed by the board of

directors determines that acceptance of the securities,

obligations, or other assets is in the company's best interests.

(c) This subchapter does not apply to assets acquired under a

lawful agreement of bulk reinsurance, merger, or consolidation if

the assets were legal and authorized investments for the ceding,

merged, or consolidated insurance company.

(d) An obligation, security, or other asset acquired as

permitted by this section is not required to be qualified under

any other section of this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.157. AGGREGATE DIVERSIFICATION REQUIREMENTS. (a) This

section takes precedence over Sections 425.109-425.120,

425.122-425.153, and 425.155(a), (b), and (c).

(b) An insurance company's investments in all or any types of

securities, loans, obligations, or evidences of indebtedness of a

single issuer or borrower, including the issuer's or borrower's

majority-owned subsidiaries or parent and the majority-owned

subsidiaries of the issuer's or borrower's parent, may not, in

the aggregate, exceed five percent of the company's assets. This

subsection does not apply to:

(1) authorized investments that:

(A) are direct obligations of, or are guaranteed by the full

faith and credit of, the United States, this state, or a

political subdivision of this state; or

(B) are insured by an agency of the United States or this state;

or

(2) an investment provided for by Section 425.112 or 425.113.

(c) Except as otherwise provided by this subsection, an

insurance company's aggregate investment in real property under

Sections 425.119, 425.120, 425.152, and 425.153 may not exceed

33-1/3 percent of the company's assets. If a company acquires

real property under Section 425.119(g) and that acquisition

causes the company's aggregate real estate investment to exceed

the limitation imposed by this subsection, the company shall, on

or before the 10th anniversary of the date the real property is

acquired, dispose of a sufficient amount of real property to

comply with the applicable limitation. A company that does not

dispose of excess real property as required by this subsection

may not admit as an asset the value of the real property that

exceeds the applicable limitation.

(d) If an insurance company's real property acquisitions exceed

the limitation imposed by Subsection (c), the company may not

acquire additional real property under Section 425.119(b) or (c)

or 425.120, 425.152, or 425.153 until the company disposes of the

excess real property as specified by Subsection (c).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.158. WAIVER BY COMMISSIONER OF QUANTITATIVE

LIMITATIONS. (a) The commissioner may waive a quantitative

limitation on any investment authorized by Sections

425.109-425.132 and 425.151-425.156 if:

(1) the insurer seeks the waiver before making the investment;

(2) a hearing is held to determine whether the waiver should be

granted;

(3) the applicant seeking the waiver establishes that

unreasonable or unnecessary loss or harm will result to the

company if the commissioner denies the waiver;

(4) the excess investment will not have a material adverse

effect on the company; and

(5) the size of the investment is reasonable in relation to the

company's assets, capital, surplus, and liabilities.

(b) The commissioner's waiver must be in writing and may treat

the resulting excess investment as a nonadmitted asset.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.159. ACCOUNTING PROVISIONS. (a) Each insurance

company shall maintain reasonable, adequate, and accurate

evidence of the company's ownership of the company's assets and

investments.

(b) An insurance company shall evidence the company's ownership

of governmental or corporate securities as provided by Sections

423.101, 423.102, 423.104(a), 423.105, 423.106, 423.107, and

423.108.

(c) An insurance company shall hold investments, other than

investments made as a participation in a partnership or joint

venture, only in the company's own name or as otherwise provided

by Chapter 423.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.160. INVESTMENTS OF CEDING INSURERS. (a) Subject to

this section, if a domestic insurance company assumes and

reinsures the business of and takes over the assets of another

domestic insurance company or a foreign company, all assets or

investments of the ceding company that were authorized as proper

assets or investments for the funds of that company and taken

over by the assuming company are considered valid assets or

investments of the assuming company under the laws of this state.

(b) The commissioner must approve assets or investments

described by Subsection (a) and the terms on which those assets

or investments are taken over. The commissioner may require the

assuming insurance company to reasonably dispose of any of those

assets or investments that do not otherwise meet the requirements

of this subchapter within a period that will minimize any

financial loss or other hardship caused by disposing of the asset

or investment.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.161. ACTING AS REAL ESTATE BROKER OR SALESPERSON

PROHIBITED. A domestic insurance company or another insurance

company specifically made subject to this subchapter may not

engage in the business of a broker or salesperson as defined by

Chapter 1101, Occupations Code, except that the company may hold,

improve, maintain, manage, rent, lease, sell, exchange, or convey

any of the real property interests owned as investments under

Sections 425.109-425.132 and 425.151-425.153.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.162. RULES. The commissioner may adopt rules, minimum

standards, or limitations that are fair and reasonable as

appropriate to supplement and implement this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER D. AUTHORIZED INVESTMENTS AND TRANSACTIONS FOR OTHER

LIFE, HEALTH, AND ACCIDENT INSURERS

Sec. 425.201. DEFINITION. In this subchapter, "contingency

funds" means an insurer's contingency funds over and above the

amount of the insurer's policy reserves.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.202. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to an insurer organized under Chapter 881, 884, 885,

886, 887, or 2551, except as specifically provided by those

chapters.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.203. LIMITATION ON FUNDS AND OTHER ASSETS. (a) An

insurer may not use the insurer's funds to make an investment or

loan that is not authorized by this subchapter.

(b) An insurer may not secure, hold, or convey real property

except as authorized by this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.204. APPROVAL OF INVESTMENTS AND LOANS REQUIRED. (a)

An insurer may not make an investment unless the investment has

been authorized by the insurer's board of directors or by a

committee responsible for supervising investments.

(b) An insurer may not make a loan other than a policy loan

unless the loan has been authorized by the insurer's board of

directors or by a committee responsible for supervising loans.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.205. AUTHORIZED INVESTMENTS FOR ALL FUNDS: GOVERNMENT

BONDS. (a) Subject to this section, an insurer may invest any

of the insurer's funds and accumulations in:

(1) a bond, treasury bill, note, or certificate of indebtedness

of the United States or any other obligation or security fully

guaranteed as to principal and interest by the full faith and

credit of the United States;

(2) a bond of Canada or a province or municipality of Canada;

(3) a bond of a state, county, or municipality of the United

States;

(4) a bond or interest-bearing warrant issued by a county,

municipality, school district, or other subdivision that is:

(A) organized under the laws of a state of the United States;

and

(B) authorized to issue the bond or warrant under the

constitution and laws of that state;

(5) a bond or interest-bearing warrant issued by an educational

institution that is:

(A) organized under the laws of a state of the United States;

and

(B) authorized to issue the bond or warrant under the

constitution and laws of that state;

(6) a bond or warrant, including a revenue or special

obligation, of an educational institution located in a state of

the United States;

(7) a bond or warrant payable from designated revenues of a

municipality, county, drainage district, road district, or other

civil administration, agency, authority, instrumentality, or

subdivision that is:

(A) organized under the laws of a state of the United States;

and

(B) authorized to issue the bond or warrant under the

constitution and laws of that state;

(8) a paving certificate or other certificate or evidence of

indebtedness issued by a municipality in a state of the United

States and secured by a first lien on real estate; and

(9) a bond issued under the Farm Credit Act of 1971 (12 U.S.C.

Section 2001 et seq.) that is issued against and secured by

promissory notes or obligations, the payment of which is secured

by mortgage, deed of trust, or other valid lien on unencumbered

real property located in this state.

(b) An insurer may invest in a bond or warrant described by

Subsection (a)(4) or (5) only if the issuer of the bond or

warrant has made legal provision to impose a tax to meet the

obligation.

(c) An insurer may invest in a bond or warrant described by

Subsection (a)(6) only if the special revenue or income to meet

the principal and interest payments as they accrue on the

obligation has been appropriated, pledged, or otherwise provided

by the educational institution.

(d) An insurer may invest in a bond or warrant described by

Subsection (a)(7) only if special revenue or income to meet the

principal and interest payments as they accrue on the obligation

has been appropriated, pledged, or otherwise provided by the

municipality or other entity.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.206. AUTHORIZED INVESTMENTS FOR ALL FUNDS: CORPORATE

BONDS, NOTES, AND DEBENTURES. (a) Subject to Subsection (e), an

insurer may invest any of the insurer's funds and accumulations

in a first mortgage bond or first lien note on real or personal

property of:

(1) a solvent corporation that has not defaulted in the payment

of any debt during the five years preceding the investment;

(2) a solvent corporation that has not been in existence for

five consecutive years but whose first mortgage bonds or first

lien notes on real or personal property are fully guaranteed by a

solvent corporation that has not defaulted in the payment of any

debt during the five years preceding the investment;

(3) a solvent corporation that has not been in existence for

five consecutive years but whose first mortgage bonds or first

lien notes on real or personal property are secured by leases or

other contracts executed by a solvent corporation that has not

defaulted in the payment of any debt during the five years

preceding the investment, if the required rentals or other

required payments under the leases or other contracts are

sufficient in all circumstances to pay interest and principal

when due on the bonds or notes; or

(4) a solvent corporation that has not been in existence for

five consecutive years preceding the investment, if:

(A) the corporation has succeeded to the business and assets and

has assumed the liabilities of another corporation; and

(B) neither the successor corporation or the corporation

succeeded has defaulted in the payment of any debt during the

five years preceding the investment.

(b) Subject to Subsection (e), an insurer may invest any of the

insurer's funds and accumulations in a note or debenture of a

corporation with a net worth of at least $5 million if:

(1) a prior lien in excess of 10 percent of the net worth of the

corporation does not exist against the real or personal property

of the corporation at the time the note or debenture is issued;

and

(2) under the provisions of the indenture providing for the

issuance of the note or debenture, a prior lien that exceeds 10

percent of the net worth of the corporation cannot be created

against the real or personal property of the corporation at the

time the note or debenture is issued.

(c) Subject to Subsection (e), an insurer may invest any of the

insurer's funds and accumulations in a note or debenture of a

solvent corporation that has not been in existence for five

consecutive years if:

(1) a prior lien does not exist against the real or personal

property of the corporation at the time the note or debenture is

issued;

(2) under the provisions of the indenture providing for the

issuance of the note or debenture, a prior lien cannot be created

against the real or personal property of the corporation at the

time the note or debenture is issued; and

(3) the note or debenture is:

(A) secured by a lease or other contract executed by a solvent

corporation that has a net worth of at least $5 million and has

not defaulted in the payment of any debt during the five years

preceding the investment, if the required rentals or other

required payments under the lease or other contract are

sufficient in all circumstances to pay interest and principal

when due on the bond or note; or

(B) fully guaranteed by a corporation described by Paragraph

(A).

(d) Subject to Subsection (e), an insurer may invest any of the

insurer's funds and accumulations in a bond, bill of exchange, or

other commercial note or bill of:

(1) a solvent corporation that has not defaulted in the payment

of any debt during the five years preceding the investment; or

(2) a solvent corporation that has not been in existence for the

five years preceding the investment, if:

(A) the corporation has succeeded to the business and assets and

has assumed the liabilities of another corporation;

(B) neither the successor corporation or the corporation

succeeded has defaulted in the payment of any debt during the

five years preceding the investment;

(C) the corporation has a net worth of at least $50 million; and

(D) the corporation does not have long-term indebtedness that

exceeds the corporation's net worth, as evidenced by the

corporation's latest published financial statements or other

financial data available to the public.

(e) The amount of an insurer's investments in the bonds, notes,

debentures, or other obligations of any one corporation may not

exceed five percent of the insurer's admitted assets.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.207. AUTHORIZED INVESTMENTS FOR ALL FUNDS: SHARES OF

SAVINGS AND LOAN ASSOCIATIONS. (a) Subject to this section, an

insurer may invest any of the insurer's funds and accumulations

in a share, stock, share or savings account, or investment

certificate of a savings and loan association engaged in business

in this state that is qualified to participate in insurance

issued by the Federal Deposit Insurance Corporation.

(b) An insurer's investment in a savings and loan association

may not exceed 20 percent of the savings and loan association's

total assets.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.208. AUTHORIZED INVESTMENTS FOR ALL FUNDS: BANK AND

BANK HOLDING COMPANY STOCKS. (a) Subject to this section, an

insurer may invest any of the insurer's funds and accumulations

in:

(1) the stock of a state or national bank that is a member of

the Federal Deposit Insurance Corporation; and

(2) the stock of a bank holding company as defined by the Bank

Holding Company Act of 1956 (12 U.S.C. Section 1841 et seq.), as

amended by the Bank Holding Company Act Amendments of 1970 (12

U.S.C. Section 1841 et seq. and Section 1971 et seq.).

(b) An insurer's investment in the stock of a bank or bank

holding company may not exceed:

(1) 20 percent of the total outstanding shares of the stock of

the bank or bank holding company; or

(2) 10 percent of the insurer's admitted assets.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.209. AUTHORIZED INVESTMENTS FOR ALL FUNDS: DEBENTURES

OF PUBLIC UTILITY CORPORATIONS. (a) Subject to this section, an

insurer may invest any of the insurer's funds and accumulations

in:

(1) a debenture of a solvent public utility corporation that:

(A) has not defaulted in the payment of any debt during the five

years preceding the investment; and

(B) has not failed in any one of the five years preceding the

investment to have earned, after taxes, including income taxes,

and after deducting proper charges for replacements,

depreciation, and obsolescence, an amount applicable to interest

on the corporation's outstanding indebtedness equal to at least

two times the amount of interest due for that year, or, in the

case of issuance of new debentures, the earnings applicable to

interest are equal to at least two times the amount of annual

interest on the corporation's obligations after giving effect to

the new financing; or

(2) a debenture of a solvent public utility corporation that has

not been in existence for the five years preceding the

investment, if:

(A) the corporation has succeeded to the business and assets and

has assumed the liabilities of another public utility

corporation;

(B) neither the successor corporation or the corporation

succeeded has defaulted in the payment of any debt during the

five years preceding the investment; and

(C) neither the successor corporation or the corporation

succeeded have failed in any one of the five years preceding the

investment to have earned, after taxes, including income taxes,

and after deducting proper charges for replacements,

depreciation, and obsolescence, an amount applicable to interest

on the corporation's outstanding indebtedness equal to at least

two times the amount of interest due for that year, or in the

case of issuance of new debentures, the earnings applicable to

interest are equal to at least two times the amount of annual

interest on the corporation's obligations after giving effect to

the new financing.

(b) The amount of an insurer's investment in debentures under

this section may not exceed five percent of the insurer's

admitted assets.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.210. AUTHORIZED INVESTMENTS FOR ALL FUNDS: PREFERRED

STOCK OF PUBLIC UTILITY CORPORATIONS. (a) Subject to this

section, an insurer may invest any of the insurer's funds and

accumulations in:

(1) preferred stock of a solvent public utility corporation, the

bonds and debentures of which are authorized investments for the

insurer, and that:

(A) has not defaulted in the payment of any debt during the five

years preceding the investment; and

(B) has not failed in any one of the five years preceding the

investment to have earned an amount applicable to the dividends

on the preferred stock equal to at least three times the amount

of dividends due in that year, or, in the case of issuance of new

preferred stock, the earnings applicable to dividends are equal

to at least three times the amount of the annual dividend

requirements after giving effect to the new financing; or

(2) a solvent public utility corporation, the bonds and

debentures of which are authorized investments for the insurer,

and that has not been in existence for the five years preceding

the investment, if:

(A) the corporation has succeeded to the business and assets and

has assumed the liabilities of another public utility

corporation;

(B) neither the successor corporation or the corporation

succeeded has defaulted in the payment of any debt during the

five years preceding the investment; and

(C) neither the successor corporation or the corporation

succeeded have failed in any one of the five years preceding the

investment to have earned an amount applicable to the dividends

on the preferred stock equal to at least three times the amount

of dividends due in that year, or, in the case of issuance of new

preferred stock, the earnings applicable to dividends are equal

to at least three times the amount of the annual dividend

requirements after giving effect to the new financing.

(b) Preferred stock purchased under this section must be of an

issue entitled to first claim on the net earnings of the public

utility corporation, after deducting the amount necessary to

service any outstanding bonds and debentures.

(c) The amount of an insurer's investment in preferred stock

under this section may not exceed 2-1/2 percent of the insurer's

admitted assets.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.211. AUTHORIZED INVESTMENTS FOR ALL FUNDS: BONDS

ISSUED, ASSUMED, OR GUARANTEED IN INTERNATIONAL MARKET. An

insurer may invest any of the insurer's funds and accumulations

in bonds issued, assumed, or guaranteed by:

(1) the Inter-American Development Bank;

(2) the International Bank for Reconstruction and Development

(the World Bank);

(3) the African Development Bank;

(4) the Asian Development Bank;

(5) the International Finance Corporation; and

(6) the State of Israel.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.212. AUTHORIZED INVESTMENTS FOR ALL FUNDS: SECURITIES

OR INVESTMENTS AUTHORIZED OR DESCRIBED BY SPECIFIC STATUTORY

PROVISION. An insurer may invest any of the insurer's funds and

accumulations in a security or investment authorized or described

by:

(1) Section 65.013, Finance Code;

(2) Sections 435.041-435.047, Government Code;

(3) Subchapter B, Chapter 1505, Government Code;

(4) Chapter 284, Transportation Code;

(5) Section 51.039 or 60.104, Water Code;

(6) Chapter 160, General Laws, Acts of the 43rd Legislature,

Regular Session, 1933 (Article 842a, Vernon's Texas Civil

Statutes);

(7) Chapter 230, Acts of the 49th Legislature, Regular Session,

1945 (Article 842a-1, Vernon's Texas Civil Statutes);

(8) Chapter 110, Acts of the 51st Legislature, Regular Session,

1949 (Article 8280-133, Vernon's Texas Civil Statutes);

(9) Chapter 340, Acts of the 51st Legislature, Regular Session,

1949 (Article 8280-137, Vernon's Texas Civil Statutes);

(10) Chapter 398, Acts of the 51st Legislature, Regular Session,

1949 (Article 8280-138, Vernon's Texas Civil Statutes); or

(11) Chapter 465, Acts of the 51st Legislature, Regular Session,

1949 (Article 8280-139, Vernon's Texas Civil Statutes).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.213. AUTHORIZED INVESTMENTS FOR ALL FUNDS: OTHER

SECURITIES SPECIFICALLY AUTHORIZED BY LAW. An insurer may invest

any of the insurer's funds and accumulations in:

(1) an adequately secured equipment trust obligation or

certificate or another adequately secured instrument evidencing:

(A) an interest in transportation equipment that is located

wholly or partly within the United States; and

(B) a right to receive determined portions of rental, purchase,

or other fixed obligatory payments for the use or purchase of the

transportation equipment; and

(2) any other security as specifically authorized by law.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.214. AUTHORIZED INVESTMENTS FOR ALL FUNDS: LOANS

SECURED BY REAL PROPERTY. (a) Subject to this section, an

insurer may loan any of the insurer's funds and accumulations and

take as collateral a first lien on real property to which the

title is valid.

(b) The amount of a loan secured by a first lien on real

property may exceed 75 percent of the property value only if:

(1) the amount does not exceed 90 percent of the property value

and the property contains only a dwelling designed exclusively

for occupancy by not more than four families for residential

purposes; or

(2) the amount does not exceed 95 percent of the property value

and:

(A) the property contains only a dwelling designed exclusively

for occupancy by not more than four families for residential

purposes; and

(B) the portion of the unpaid balance of the loan that exceeds

80 percent of the property value is guaranteed or insured by a

mortgage guaranty insurer authorized to engage in business in

this state.

(c) An insurer may not originate a loan that exceeds 75 percent

of the value of the real property securing the loan.

(d) The aggregate amount of an insurer's loans secured by first

liens on real property to any one corporation, company,

partnership, individual, or any affiliated person or group may

not exceed 10 percent of the insurer's admitted assets. The

amount of any single loan secured by a first lien on real

property may not exceed five percent of the insurer's admitted

assets.

(e) The limitations imposed by Subsections (b)-(d) do not apply

to a first lien on real property if the commissioner finds that:

(1) the making or acquiring of the lien is beneficial to and

protects the interest of the insurer; and

(2) no substantial damage to the insurer's policyholders and

creditors appears probable from the taking or acquiring of the

lien.

(f) Subject to Subsections (g)-(j), an insurer may loan any of

the insurer's funds and accumulations and take as collateral a

first lien on a leasehold estate in:

(1) real property to which the title is valid; and

(2) improvements located on the property to which the title is

valid.

(g) The term of a loan secured by first lien on a leasehold

estate in real property may not, as of the date the loan is made,

exceed a period equal to four-fifths of the unexpired term of the

leasehold estate. The term of the leasehold estate may not

expire sooner than the 10th anniversary of the expiration of the

term of the loan.

(h) A loan secured by a first lien on a leasehold estate in real

property must be payable in equal monthly, quarterly, semiannual,

or annual installments on principal and interest during a period

not to exceed four-fifths of the unexpired term, as of the date

the loan is made, of the leasehold estate.

(i) The restrictions imposed by this section on the value of the

real property securing a loan compared to the amount of the loan,

and on the duration of a loan secured by a leasehold estate in

real property, do not apply to a loan if:

(1) the entire amount of the indebtedness is insured or

guaranteed in any manner by:

(A) the United States;

(B) the Federal Housing Administration under the National

Housing Act (12 U.S.C. Section 1701 et seq.), as amended; or

(C) this state; or

(2) the difference between the entire amount of the indebtedness

and the portion of the loan insured or guaranteed by an entity

described by Subdivision (1) does not exceed the amount of a loan

permitted by the applicable restriction.

(j) If any part of the value of buildings is to be included in

the value of real property or leasehold estate in real property

to attain the minimum authorized value of the security for a loan

under this section:

(1) the buildings must be insured against loss by fire by:

(A) an insurer authorized to engage in business in the state in

which the real property is located; or

(B) a company recognized as acceptable for that purpose by the

insurance regulatory official of the state in which the real

property is located;

(2) the amount of insurance coverage may not be less than 50

percent of the value of the buildings, except that the insurance

coverage is not required to exceed the outstanding balance owed

to the insurer if the outstanding balance of the loan is less

than 50 percent of the value of the buildings; and

(3) the loss clause under the insurance must be payable to the

insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.215. AUTHORIZED INVESTMENTS FOR ALL FUNDS: LOANS

SECURED BY CERTAIN COLLATERAL SECURED BY REAL PROPERTY. An

insurer may loan any of the insurer's funds and accumulations and

take as collateral an obligation secured by a first lien on real

property or a leasehold estate that is eligible to secure a loan

under Section 425.214.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.216. AUTHORIZED INVESTMENTS FOR ALL FUNDS: POLICY

LOANS. (a) Subject to Subsection (b), an insurer may loan any

of the insurer's funds and accumulations and take as collateral

an insurance policy issued by the insurer.

(b) A loan on a policy under this section may not exceed the

reserve value of the policy.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.217. AUTHORIZED INVESTMENTS FOR ALL FUNDS: LOANS

SECURED BY CERTAIN SECURITIES. An insurer may loan any of the

insurer's funds and accumulations and take as collateral for the

loan any security described by Sections 425.205-425.213 and

425.218 in which the insurer may invest any of the insurer's

funds and accumulations.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.218. AUTHORIZED INVESTMENTS FOR ALL FUNDS: SECURITIES

NOT OTHERWISE SPECIFIED. (a) Notwithstanding any express or

implied prohibitions, and subject to this section, an insurer may

invest any of the insurer's funds and accumulations in an

investment that does not otherwise qualify under any other

provision of this chapter.

(b) The amount of any one investment by an insurer under this

section may not exceed one percent of the insurer's admitted

assets.

(c) The aggregate amount of investments by an insurer under this

section may not exceed the lesser of:

(1) five percent of the insurer's admitted assets; or

(2) the amount of the insurer's capital and surplus in excess of

$200,000 as shown on the last annual statement filed by the

insurer with the department before the date the investment is

acquired.

(d) Except as provided by another law of this state, this

section does not authorize an insurer to invest any of the

insurer's funds or accumulations in real property.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.219. AUTHORIZED INVESTMENTS FOR POLICY RESERVES AND

SURPLUS: BONDS OF CERTAIN WATER CONTROL AND IMPROVEMENT

DISTRICTS. An insurer may invest the insurer's policy reserves

and surplus over and above the insurer's capital in municipal

bonds issued under Section 51.039, Water Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.220. AUTHORIZED INVESTMENTS FOR CAPITAL, SURPLUS, AND

CONTINGENCY FUNDS: CAPITAL STOCK, BONDS, AND OTHER CORPORATE

OBLIGATIONS. (a) Subject to this section and Section 425.226,

an insurer may invest the insurer's capital, surplus, and

contingency funds in the capital stock, bonds, bills of exchange,

or other commercial notes or bills and securities of:

(1) a solvent corporation that has not defaulted in the payment

of any debt during the five years preceding the investment; or

(2) a solvent corporation that has not been in existence for the

five years preceding the investment, if:

(A) the corporation has succeeded to the business and assets and

has assumed the liabilities of another corporation; and

(B) neither the successor corporation nor the corporation

succeeded has defaulted in the payment of any debt during the

five years preceding the investment.

(b) An insurer may not invest in the stock of:

(1) a manufacturing corporation with a net worth of less than

$25,000; or

(2) an oil corporation with a net worth of less than $500,000.

(c) Except as provided by Subsection (d), an insurer's

investment in the insurer's own capital stock or in the stock of

a single corporation may not be in an amount exceeding 10 percent

of the amount of the insurer's capital, surplus, and contingency

funds.

(d) An insurer may own, and the insurer may invest not more than

25 percent of the insurer's capital, surplus, and contingency

funds in, the capital stock of a single fire and casualty

insurance company if that investment gives the insurer a majority

of the outstanding stock of the fire and casualty insurance

company.

(e) In addition to the investments authorized by this section

and subject to Section 425.226, an insurer may invest in the

capital stock, bonds, and other obligations of one or more

solvent corporations that portion of the insurer's surplus funds

that exceeds the greater of:

(1) 10 percent of the insurer's admitted assets, as determined

from the insurer's latest annual statement on file with the

department; or

(2) the minimum capital and surplus requirements for

incorporating a life insurance company under Chapter 841.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.221. AUTHORIZED INVESTMENTS FOR CAPITAL, SURPLUS, AND

CONTINGENCY FUNDS: BONDS OR NOTES OF EDUCATIONAL OR RELIGIOUS

CORPORATIONS. Subject to Section 425.226, an insurer may invest

the insurer's capital, surplus, and contingency funds in a bond

or note of an educational or religious corporation that has

provided for the payment of a sufficient amount of the first

weekly or monthly revenues of the corporation to an interest and

sinking fund account in a bank or trust company as an independent

paying agent.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.222. AUTHORIZED INVESTMENTS FOR CAPITAL, SURPLUS, AND

CONTINGENCY FUNDS: LIFE INCOME INTERESTS IN QUALIFIED TRUSTS.

(a) Subject to this section, an insurer may invest the insurer's

capital, surplus, and contingency funds in a life income interest

in a qualified irrevocable express testamentary trust.

(b) For purposes of this section, a trust is a qualified trust

if:

(1) each fee simple recipient of any part of the corpus of the

trust:

(A) is a public charity, church, educational institution, or

scientific institution;

(B) is located in this state; and

(C) is recognized by the United States Internal Revenue Service

as exempt from payment of income taxes;

(2) the corpus of the trust is wholly or partly composed of

interests in real estate, stocks, bonds, debentures, and other

securities of an aggregate total value of at least $5 million;

and

(3) the corpus of the trust produces annual income of at least

$100,000.

(c) An insurer's life income interest in a qualified trust may

not exceed 10 percent of the insurer's admitted assets.

(d) Before an insurer may acquire a life income interest in a

qualified trust, the insurer must present evidence satisfactory

to the commissioner that shows:

(1) the interest is subject to transfer and is recognized as

transferable;

(2) the interest is capable of reasonable valuation;

(3) a market for the sale of the interest exists; and

(4) the interest is supported by life insurance in:

(A) an amount not less than the admitted value of the interest;

and

(B) a form approved by the commissioner.

(e) In valuing a life income interest in a qualified trust on

the insurer's books, the insurer may value the interest only on

the basis of the lesser of:

(1) the recognized market established in accordance with

Subsection (d)(3); or

(2) the ratio that the fractional life income interest in the

income of the trust bears to the total market value of the

properties held by the trust that are of a type of property an

insurer may lawfully acquire under the investment statutes of

this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.223. AUTHORIZED INVESTMENTS FOR CAPITAL, SURPLUS, AND

CONTINGENCY FUNDS: CAPITAL STOCK OF REINSURER. (a) Subject to

Subsection (b), an insurer may invest the insurer's capital,

surplus, and contingency funds in not more than 20 percent of the

capital stock of any other insurance company organized under

Chapter 841 whose principal business is the reinsurance, either

wholly or partly, of risks ceded to that insurer by other life

insurance companies.

(b) The aggregate amount of an insurer's investments under this

section may not exceed 10 percent of the insurer's capital,

surplus, and contingency funds.

(c) The investment authorized by this section may be made by

purchase of stock issued and outstanding or by subscription to

and payment for the increase in the capital stock of the

reinsurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.224. AUTHORIZED INVESTMENTS FOR CAPITAL, SURPLUS, AND

CONTINGENCY FUNDS: LOANS SECURED BY CORPORATE STOCK. (a)

Subject to this section, an insurer may loan the insurer's

capital, surplus, and contingency funds and take as collateral

the capital stock, bonds, bills of exchange, or other commercial

notes or bills or the securities of:

(1) a solvent corporation that has not defaulted in the payment

of any debt during the five years preceding the investment; or

(2) a solvent corporation that has not been in existence for the

five years preceding the investment, if:

(A) the corporation has succeeded to the business and assets and

has assumed the liabilities of another corporation; and

(B) neither the successor corporation nor the corporation

succeeded has defaulted in the payment of any debt during the

five years preceding the investment.

(b) Subject to this section, an insurer may loan the insurer's

capital, surplus, and contingency funds and take as collateral

the bonds or notes of an educational or religious corporation

that has provided for the payment of a sufficient amount of the

first weekly or monthly revenues of the corporation to an

interest and sinking fund account in a bank or trust company as

an independent paying agent.

(c) The market value of the stock, bills of exchange, other

commercial notes or bills, or securities must be at all times

during the continuance of the loan at least 50 percent more than

the amount loaned on the securities or obligations.

(d) An insurer may not take as collateral for any loan:

(1) the insurer's capital stock;

(2) the stock of a single corporation in an amount that exceeds

10 percent of the amount of the insurer's own capital, surplus,

and contingency funds;

(3) the stock of a manufacturing corporation with a net worth of

less than $25,000;

(4) the stock of an oil corporation with a net worth of less

than $500,000; or

(5) any stock, the holder or owner of which is or may become

liable for any assessment other than taxes.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.225. INVESTMENT IN FOREIGN SECURITIES. (a) An insurer

authorized to engage in business in a foreign country may invest

in securities of that country that are the same kind of

securities as those in the United States in which an insurer is

authorized by this subchapter to invest.

(b) The aggregate amount of an insurer's investments under this

section may not exceed the amount of the insurer's reserves on

the business in force in the foreign country.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.226. INVESTMENT IN STOCK SUBJECT TO ASSESSMENT

PROHIBITED. An insurer may not invest any of the insurer's funds

in a stock, the holder or owner of which is or may become liable

for any assessment other than taxes.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.227. CERTAIN INVESTMENT POWERS NOT A RESTRICTION. The

investment powers granted by Sections 425.207 and 425.208 may not

be construed as restricting the powers granted by Sections

425.220 and 425.221.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.228. INVESTMENTS OF CEDING INSURER. (a) Subject to

this section, if a domestic insurer assumes the business and

takes over the assets of another domestic or a foreign insurer,

all investments of the ceding insurer that were authorized, when

made, by the laws of the state in which the ceding insurer was

organized as proper securities for investment of the funds of an

insurer and that are taken over by the assuming insurer are

considered to be valid securities of the assuming insurer under

the laws of this state.

(b) The commissioner must approve investments described by

Subsection (a) and the terms on which those investments are taken

over. The commissioner may require the assuming insurer to

dispose of any of the investments on notice the commissioner

considers reasonable.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.229. AUTHORIZED INVESTMENTS: REAL ESTATE FOR INSURER'S

OFFICES. (a) Subject to this section, an insurer may secure,

hold, and convey the following real property:

(1) one building site and office building for the insurer's

accommodation in the transaction of the insurer's business and

for lease;

(2) branch office buildings in this state and elsewhere within

the United States in which the insurer is authorized to engage in

business as necessary for the insurer's convenient accommodation

in the transaction of the insurer's business and for lease; and

(3) parking facilities adjacent to or in the vicinity of each

office building owned by the insurer as reasonably necessary for

the insurer and the building tenants.

(b) An office building described by Subsection (a)(1) may be on

ground on which the insurer owns a lease the term of which

expires not sooner than the 50th anniversary of the date the

insurer acquires the lease. The insurer must own, or be entitled

to the use of, all the improvements on the leased ground. The

value of the improvements must be at least equal to the value of

the ground and at least 20 times the annual average ground

rentals payable under the lease. The office building must have an

annual average net rental of at least twice the annual ground

rental. The insurer must be liable for and shall pay all state

and local taxes imposed against the ground and improvements. For

purposes of taxation, the ground and improvements are considered

to be real property owned by the insurer. The commissioner must

approve the acquisition of an office building on leased ground

before the insurer makes the investment.

(c) The insurer must use at least 50 percent of the space in

each branch office building under Subsection (a)(2) that is

available for occupancy for business purposes for the transaction

of the insurer's business and not for lease to others.

(d) An insurer may make an investment under Subsection (a)(2) or

(3) only in a municipality that has a population of 15,000 or

more.

(e) An insurer may not make an investment under this section if,

after making the investment, the insurer's aggregate investments

under this section would exceed 33-1/3 percent of the insurer's

admitted assets as of December 31 preceding the date of the

investment, except that an insurer's aggregate investments under

this section may be increased to an amount not to exceed 50

percent of the insurer's admitted assets if the commissioner

approves the investment in advance, and the investment may be

further increased if the additional increase is paid for only

from surplus funds and is not included as an admitted asset of

the insurer.

(f) The value of each investment under this section is subject

to the approval of the commissioner. The commissioner may, at

the time the investment is made or any time when an examination

of the insurer is being made, have an investment under this

section appraised by an appraiser appointed or approved by the

commissioner. The insurer shall pay the reasonable expense of

the appraisal. The expense of the appraisal is considered to be

an expense of the examination of the insurer. An insurer may not

make any increase in the valuation of real property described by

Subsection (a) unless the increase in valuation is approved by

the commissioner, subject to the conditions imposed by Subsection

(e).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.230. AUTHORIZED INVESTMENTS: OIL, GAS, AND MINERALS.

(a) In this section and Section 425.231:

(1) "Producing" means producing oil, gas, or other minerals in

paying quantities. A well that has been shut in is considered to

be producing oil, gas, or other minerals in paying quantities if

shut-in royalties are being paid.

(2) "Production payment" means a right to oil, gas, or other

minerals in place or as produced that entitles the owner of the

right to a specified fraction of production until the owner

receives a specified amount of money, or a specified number of

units of oil, gas, or other minerals.

(3) "Royalty" or "overriding royalty" means a right to oil, gas,

and other minerals in place or as produced that entitles the

owner of the right to a specified fraction of production without

limitation to a specified amount of money or a specified number

of units of oil, gas, or other minerals.

(b) Subject to this section, in addition to and without

limitation on the purposes for which real property may be

acquired, secured, held, or retained under Section 425.229 or

425.231, an insurer may secure, hold, retain, and convey

production payments, producing royalties, and producing

overriding royalties as an investment for the production of

income.

(c) The aggregate amount of an insurer's investments under this

section, plus the aggregate amount of the insurer's investments

in home office and branch office properties under Section

425.229, may not exceed the total amount permitted by and is

subject to all of the limitations imposed by Sections 425.229(e)

and (f). For purposes of this subsection, an investment in

production payments, producing royalties, or producing overriding

royalties is considered to be an investment in property described

by Section 425.229.

(d) For the purposes of Section 425.229(f), the commissioner may

establish a value of a production payment, producing royalty, or

producing overriding royalty as the maximum amount that the

insurer purchasing the production payment, producing royalty, or

producing overriding royalty could loan against a first lien on

the production payment, producing royalty, or producing

overriding royalty under Sections 425.214(f)-(h).

(e) An insurer may not make an investment in production

payments, producing royalties, or producing overriding royalties

solely for the production of income if, after making the

investment, the insurer's total investment at cost in the

production payments, producing royalties, or producing overriding

royalties would exceed 10 percent of the insurer's admitted

assets as of December 31 preceding the date of the investment.

(f) If production in paying quantities from a royalty interest

or overriding royalty interest held by an insurer ends, the

insurer shall sell and dispose of the royalty or overriding

royalty not later than the second anniversary of the date the

production ends, unless:

(1) production in paying quantities has resumed; or

(2) the insurer obtains from the commissioner a certificate

stating that the insurer's interests will suffer materially by

the forced sale of the interest.

(g) The commissioner shall state in a certificate under

Subsection (f)(2) the amount of time by which the period for sale

is extended under that subsection.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.231. AUTHORIZED INVESTMENTS: REAL PROPERTY ACQUIRED

UNDER CERTAIN CIRCUMSTANCES. (a) Subject to this section, an

insurer may secure, hold, and convey the following real property:

(1) real property acquired in good faith as security for a loan

previously contracted or for money due;

(2) real property conveyed to the insurer to satisfy a debt

previously contracted in the course of the insurer's dealings;

and

(3) real property purchased at a sale under a judgment, court

decree, or mortgage or other lien held by the insurer.

(b) An insurer shall sell and dispose of all property described

by Subsection (a) that is not necessary for the insurer's

accommodation in the convenient transaction of the insurer's

business, other than an interest in minerals or royalties

reserved on the sale of land acquired under Subsection (a) or an

interest in producing royalties or producing overriding royalties

otherwise acquired, not later than the fifth anniversary of:

(1) the date the insurer acquires title to the property; or

(2) the date the property ceases to be necessary for the

accommodation of the insurer's business.

(c) An insurer may hold property acquired under Subsection (a)

for a period longer than that specified by Subsection (b) if the

insurer obtains a certificate from the commissioner stating that

the insurer's interests will suffer materially by the forced sale

of the property. The commissioner shall state in the certificate

the amount of time by which the period for sale is extended under

this subsection.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 425.232. AUTHORIZED INVESTMENTS: IMPROVED INCOME-PRODUCING

REAL PROPERTY. (a) In this section, "improved income-producing

real property" includes all commercial and industrial real

property, a substantial portion of which has been materially

enhanced in value by the construction of durable, permanent-type

buildings and other improvements costing an amount at least equal

to the value of the real property, excluding the buildings and

improvements, that is held or acquired by purchase, lease, or

otherwise for the production of income. The term does not

include agricultural, horticultural, farm and ranch, or

residential property, or single or multiunit family dwelling

property.

(b) Notwithstanding Sections 425.229, 425.230, and 425.231,

subject to this section, a domestic insurer may:

(1) invest any of the insurer's funds and accumulations in

improved income-producing real property or any interest in

improved income-producing real property; and

(2) hold, improve, maintain, manage, lease, sell, or convey

improved income-producing real property or an interest in

improved income-producing real property.

(c) The aggregate amount of an insurer's investments in all

income-producing real property, including improvements, may not

exceed 15 percent of the insurer's admitted assets. The amount

of an insurer's investment in a single piece of improved

income-producing real property, including improvements, may not

exceed five percent of the insurer's admitted assets. For

purposes of this subsection, an insurer's admitted assets are

determined from the insurer's annual statement as of the

preceding December 31 and filed with the department as required

by law. Section 425.229(f) applies to the value of any

investment made under this section.

(d) The investment authority granted by this section is in

addition to that granted by Sections 425.229, 425.230, and

425.231, except that an insurer may not make an investment in

improved income-producing real property that, when added to the

insurer's investments under Section 425.229, would exceed the

limitations imposed by Section 425.229(e).

(e) This section does not permit an insurer to purchase

undeveloped real property for the purpose of development or

subdivision.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.



CHAPTER 426. RESERVES FOR WORKERS' COMPENSATION INSURANCE COMPANIES

INSURANCE CODE

TITLE 4. REGULATION OF SOLVENCY

SUBTITLE B. RESERVES AND INVESTMENTS

CHAPTER 426. RESERVES FOR WORKERS' COMPENSATION INSURANCE

COMPANIES

Sec. 426.001. RESERVES REQUIRED. A workers' compensation

insurance company engaged in business in this state shall

maintain reserves in an amount estimated in the aggregate to

provide for the payment of all losses and claims incurred,

whether reported or unreported. The company may not maintain

reserves in an amount that is greater than reasonably necessary

for that purpose.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 426.002. COMPUTATION OF RESERVES. Reserves required by

Section 426.001 must be computed in accordance with any rules

adopted by the commissioner to adequately protect insureds,

secure the solvency of the workers' compensation insurance

company, and prevent unreasonably large reserves.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 426.003. MAINTENANCE OF RESERVES; NOTICE OF NONCOMPLIANCE.

(a) If a workers' compensation insurance company's reserves are

determined under this chapter to be:

(1) inadequate, the commissioner shall notify the company and

require the company to establish and maintain reasonable

additional reserves; or

(2) unreasonably large, the commissioner shall notify the

company and require the company to reduce the amount of reserves

to a reasonable amount.

(b) Not later than the 60th day after the date of notification

of noncompliance under Subsection (a), the company shall:

(1) restore compliance as required by Subsection (a); and

(2) file a statement of restored compliance, accompanied by any

documentation required by the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.



CHAPTER 427. SUBORDINATED INDEBTEDNESS

INSURANCE CODE

TITLE 4. REGULATION OF SOLVENCY

SUBTITLE B. RESERVES AND INVESTMENTS

CHAPTER 427. SUBORDINATED INDEBTEDNESS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 427.001. APPLICABILITY OF CHAPTER. This chapter applies to

an insurer or health maintenance organization as defined by

Section 401.001.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 427.002. RULES. The commissioner shall adopt rules

necessary to implement this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER B. LOAN, ADVANCE, AND OTHER INDEBTEDNESS

Sec. 427.051. LOAN OR ADVANCE PERMITTED. An insurer or health

maintenance organization may obtain a loan or an advance,

repayable with interest, of:

(1) cash;

(2) cash equivalents; or

(3) other assets that have a readily determinable value and are

satisfactory to the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 427.052. SUBORDINATED LIABILITY PERMITTED. (a) An insurer

or health maintenance organization may assume a subordinated

liability for repayment of a loan or advance described by Section

427.051 and payment of interest on the loan or advance if the

insurer or health maintenance organization and the creditor

execute a written agreement stating that the creditor may be paid

only out of that portion of the insurer's or health maintenance

organization's surplus that exceeds the greater of:

(1) a minimum surplus amount set in the agreement; or

(2) a minimum surplus amount of $500,000.

(b) The department or commissioner may not require the agreement

to provide a minimum surplus amount that is different from the

amount described by this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 427.053. APPROVAL OF AGREEMENT REQUIRED. (a) An insurer

or health maintenance organization must submit the written

agreement under Section 427.052 to the commissioner for approval

of the form and content of the agreement.

(b) The commissioner must approve or disapprove the agreement

not later than the 30th day after the date the insurer or health

maintenance organization submits the agreement. If the

commissioner fails to act as required by this subsection, the

agreement is considered approved.

(c) An insurer or health maintenance organization may assume a

subordinated liability only after the commissioner has approved

the agreement under this chapter or Subchapter C, Chapter 823.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 427.054. LIABILITY. (a) A loan or advance made under this

chapter, including any interest accruing on the loan or advance,

is a legal liability of the insurer or health maintenance

organization, and a liability with respect to the insurer's or

health maintenance organization's financial statement, only to

the extent provided by the terms of the loan or advance

agreement.

(b) Notwithstanding Subsection (a), if the loan or advance

agreement provides for a sinking fund out of which the loan or

advance is to be repaid, the loan or advance is a legal liability

of the insurer or health maintenance organization, and a

liability with respect to the insurer's or health maintenance

organization's financial statement, only to the extent of the

amounts accumulated and held in the sinking fund. By agreement

of the parties, any portion of the amounts accumulated in the

sinking fund may be returned to the surplus of the insurer or

health maintenance organization at any time and any amount

returned may not be a legal liability of the insurer or health

maintenance organization or a liability with respect to the

insurer's or health maintenance organization's financial

statement.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 427.055. PAYMENT OF PRINCIPAL OR INTEREST ON CERTAIN

LIABILITIES. (a) An insurer or health maintenance organization

may not pay principal or interest on a subordinated liability

assumed under Section 427.052 or Subchapter C, Chapter 823, on or

after September 1, 1995, unless:

(1) the payment complies with a schedule of payments contained

in the agreement approved by the commissioner in accordance with

Section 427.052 or Subchapter C, Chapter 823; or

(2) if the payment does not comply with the schedule of payments

contained in the agreement or the agreement does not contain a

payment schedule, the insurer or health maintenance organization

provides written notice to the commissioner not later than the

15th day before the scheduled payment date.

(b) A loan, debenture, revenue bond, or advance agreement issued

to an insurer or health maintenance organization before September

1, 1995, and any subsequent payment of principal or interest on

the indebtedness are governed by the law in effect on the date of

issuance.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.



CHAPTER 441. SUPERVISION AND CONSERVATORSHIP

INSURANCE CODE

TITLE 4. REGULATION OF SOLVENCY

SUBTITLE C. DELINQUENT INSURERS

CHAPTER 441. SUPERVISION AND CONSERVATORSHIP

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 441.001. FINDINGS AND PURPOSE. (a) An insurer

delinquency, or the state's inability to properly proceed in a

threatened delinquency, directly or indirectly affects other

insurers by creating a lack of public confidence in insurance and

insurers. Insurer delinquencies destroy public confidence in the

state's ability to regulate insurers. The harmful results of

insurer delinquencies, including those described by this

subsection, are properly minimized by laws designed to protect

and assist insureds, creditors, and owners.

(b) Placing an insurer in receivership often destroys or

diminishes, or is likely to destroy or diminish, the value of the

insurer's assets, including:

(1) the insurer's insurance account or in-force business;

(2) the insurer as a going concern; and

(3) the insurer's agency force.

(c) The value of the assets described by Subsection (b) should

be preserved if the circumstances of the insurer's financial

condition warrant an attempt to rehabilitate or conserve the

insurer and the rehabilitation or conservation is otherwise

feasible.

(d) It is a proper concern of this state and proper policy to

attempt to correct or remedy insurer misconduct, ineptness, or

misfortune.

(e) The purpose of this chapter is to:

(1) provide for the rehabilitation and conservation of insurers

by authorizing and requiring supervision and conservatorship by

the commissioner;

(2) authorize action to determine whether an attempt should be

made to rehabilitate and conserve an insurer;

(3) avoid, if possible and feasible, the necessity of placing an

insurer under temporary or permanent receivership;

(4) provide for the protection of an insurer's assets pending

determination of whether the insurer may be successfully

rehabilitated; and

(5) alleviate concerns regarding insurance and insurers.

(f) Rehabilitation of an insurer might not be accomplished in

every case, but this chapter facilitates and directs an attempt

to rehabilitate an insurer without immediate resort to the

harsher remedy of receivership. If receivership becomes

necessary, the preliminary supervision and conservatorship may

prevent a dissipation of assets, which will benefit

policyholders, creditors, and owners.

(g) For the reasons stated by this section, the substance and

procedures of this chapter are the public policy of this state

and are necessary to the public welfare. That policy and welfare

require the availability of this chapter and the application of

this chapter if circumstances warrant.

(h) This chapter provides, in conjunction with other law, a

generally ordered sequence, and provides for review at each step,

of supervision, concurrent conservatorship and rehabilitation,

including reinsurance, and cessation of the conservatorship by

rehabilitation or by receivership and liquidation if at any time

that cessation is indicated or determined to be appropriate.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.002. DEFINITION. In this chapter, unless the purposes

of this chapter clearly require or the context clearly indicates

another meaning, "insurer" means a person, organization, or

company, regardless of whether the person or entity is authorized

or admitted, that engages in the business of insurance or that

acts as a principal or agent of a person, organization, or

company engaged in the business of insurance. The term includes

a stock insurance company, reciprocal or interinsurance exchange,

Lloyd's plan, fraternal benefit society, stipulated premium

company, title insurance company, and mutual insurance company of

any kind, including a statewide mutual assessment company, local

mutual aid association, burial association, county mutual

insurance company, and farm mutual insurance company.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.003. APPLICABILITY OF AND COMPLIANCE WITH CHAPTER.

Compliance with this chapter is a condition of engaging in the

business of insurance in this state. This chapter applies to,

and is a consequence of, any other transaction with respect to an

insurer or insurance.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.004. ACTIONS OF COMMISSIONER. (a) In the event of an

insurer's delinquency or suspected delinquency, the commissioner,

in the commissioner's administrative discretion, may act under

this chapter, another applicable law, or a combination of this

chapter and another applicable law.

(b) If the commissioner determines to act under this chapter or

is directed by a court to act under this chapter, the

commissioner shall comply with the requirements of this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.005. RULES; AUTHORITY FOR ADMINISTRATIVE ACTION. (a)

The commissioner may:

(1) adopt reasonable rules as necessary to implement and

supplement this chapter and the purposes of this chapter; and

(2) take any administrative action required by the findings of

Section 441.001.

(b) The authority granted by this section may be inferred from

the context of this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.006. RULES AND PROCEDURES FOR MERGER OF INSURERS. (a)

The commissioner shall adopt rules that encourage the merger of

insurers in weak financial condition with insurers in strong

financial condition in cases in which rehabilitation or

conservation of an insurer would be inefficient or impracticable.

(b) The rules and procedures for conservatorship may not be used

unless the rules and procedures adopted to promote the merger of

insurers in weak financial condition are followed.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.007. CONFLICT WITH OTHER LAWS. If this chapter

conflicts with any other law, this chapter prevails.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.008. INAPPLICABILITY OF CERTAIN ADMINISTRATIVE

PROCEDURE PROVISIONS. Section 2001.062, Government Code, does

not apply to a hearing conducted under this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER B. DETERMINATION AND NOTICE

Sec. 441.051. CIRCUMSTANCES CONSTITUTING INSOLVENCY OR

DELINQUENCY. For the purposes of this chapter, the circumstances

in which an insurer is considered insolvent, delinquent, or

threatened with delinquency include circumstances in which the

insurer:

(1) has required surplus, capital, or capital stock that is

impaired to an extent prohibited by law;

(2) continues to write new business when the insurer does not

have the surplus, capital, or capital stock that is required by

law to write new business;

(3) conducts the insurer's business fraudulently; or

(4) attempts to dissolve or liquidate without first having made

provisions satisfactory to the commissioner for liabilities

arising from insurance policies issued by the insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.052. CIRCUMSTANCES CONSTITUTING INSURER EXCEEDING

POWERS. For the purposes of this chapter, the circumstances in

which an insurer is considered to have exceeded the insurer's

powers include circumstances in which the insurer:

(1) refuses to permit the commissioner, the commissioner's

deputy, or an examiner appointed by the department to examine the

insurer's books, papers, accounts, records, or affairs;

(2) is organized in this state and removes from the state books,

papers, accounts, or records that are necessary to examine the

insurer;

(3) fails to promptly answer inquiries authorized by Section

38.001;

(4) fails to comply with an order of the commissioner to remedy,

within the time prescribed by law, a prohibited deficiency in the

insurer's capital, capital stock, or surplus;

(5) without obtaining the commissioner's prior written approval:

(A) totally reinsures the insurer's entire outstanding business;

or

(B) merges or consolidates substantially all of the insurer's

property or business with another insurer;

(6) continues to write business after the insurer's certificate

of authority has been revoked or suspended; or

(7) is in a condition that makes the insurer's continuation in

business hazardous to the public or to the insurer's

policyholders or certificate holders.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.053. NOTICE TO INSURER. (a) If at any time the

commissioner determines that an insurer is insolvent, has

exceeded the insurer's powers, or has otherwise failed to comply

with the law, the commissioner shall:

(1) notify the insurer of that determination;

(2) provide to the insurer a written list of the commissioner's

requirements to abate the conditions on which that determination

was based; and

(3) if the commissioner determines that the insurer requires

supervision, notify the insurer that the insurer is under the

commissioner's supervision and that the commissioner is invoking

this chapter.

(b) The commissioner may provide the notice and information to

an insurer that agrees to supervision.

(c) The insurer shall comply with the commissioner's

requirements.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER C. SUPERVISION

Sec. 441.101. APPOINTMENT OF SUPERVISOR. The commissioner may

appoint a supervisor to supervise an insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.102. TIME FOR COMPLIANCE WITH REQUIREMENTS OF

SUPERVISION. An insurer under supervision must comply with the

commissioner's requirements under Section 441.053 not later than

the 180th day after the date of the commissioner's notice of

supervision.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.103. PAYMENT OF CLAIMS. An insurer under supervision

shall continue to pay claims under an insurance policy according

to the terms of the policy.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.104. PROHIBITED ACTS DURING SUPERVISION. During

supervision, the commissioner may prohibit the insurer from

taking any of the following actions without the prior approval of

the commissioner or supervisor:

(1) disposing of, conveying, or encumbering any of the insurer's

assets or business in force;

(2) withdrawing money from the insurer's bank accounts;

(3) lending or investing the insurer's money;

(4) transferring the insurer's property;

(5) incurring a debt, obligation, or liability;

(6) merging or consolidating with another company;

(7) entering into a new reinsurance contract or treaty;

(8) terminating, surrendering, forfeiting, converting, or

lapsing an insurance policy, except for nonpayment of premiums

due; or

(9) releasing, paying, or refunding premium deposits, accrued

cash or loan values, unearned premiums, or other reserves on an

insurance policy.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.105. HEARING ON SUPERVISION; TERMINATION BY

CONSERVATION OR RELEASE. (a) On the commissioner's own motion

or the motion of a party of record, a hearing may be scheduled

relating to an insurer under supervision after at least 10 days'

written notice to each party of record. Notice may be waived by

the parties of record.

(b) The commissioner shall place the insurer in conservatorship

if, after the hearing, it is determined that the insurer:

(1) failed to comply with the commissioner's requirements;

(2) has not been rehabilitated;

(3) is insolvent; or

(4) appears to have exceeded the insurer's powers.

(c) The commissioner may release the insurer from supervision

if, after the hearing, it is determined that the insurer:

(1) has been rehabilitated; or

(2) is no longer in a condition that makes the insurer's

continuation in business hazardous to the public or to the

insurer's policyholders or certificate holders.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER D. CONSERVATORSHIP

Sec. 441.151. APPOINTMENT OF CONSERVATOR. (a) The commissioner

may appoint a conservator for an insurer:

(1) if:

(A) after notice and opportunity for hearing, it is determined

that the insurer:

(i) is insolvent;

(ii) appears to have exceeded the insurer's powers; or

(iii) has failed to comply with any requirement of the

commissioner; or

(B) the insurer agrees to the appointment of a conservator; and

(2) if it is determined that supervision is inadequate to

rehabilitate the insurer.

(b) The commissioner may appoint a conservator.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.152. NOTICE OF CONSERVATORSHIP. (a) Not later than

the seventh day after the date the commissioner enters an order

appointing a conservator for an insurer as provided by Section

441.151 or Subchapter F, the commissioner shall publish notice of

the conservatorship in at least one newspaper of general

circulation in each county with a population of at least 100,000.

(b) The notice must include:

(1) the name of the insurer placed in conservatorship;

(2) the date the insurer was placed in conservatorship in this

state;

(3) the reasons for placing the insurer in conservatorship;

(4) any action with respect to the insurer that is available to

a policyholder; and

(5) any requirement with which a policyholder must comply.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.153. POWERS AND DUTIES OF CONSERVATOR. (a) The

conservator appointed for an insurer under Section 441.151 shall

immediately take charge of the insurer and all of the insurer's

property, books, records, and effects, conduct the insurer's

business, and act to remove the causes and conditions that made

the conservatorship order necessary, as directed by the

commissioner.

(b) During the conservatorship, the conservator shall provide

reports to the commissioner as required by the commissioner and

may:

(1) take all necessary measures in the conservator's own name as

conservator to preserve, protect, or recover any asset or

property of the insurer, including a claim or cause of action

that the insurer may assert; and

(2) file a suit, or prosecute and defend a suit filed by or

against the insurer, as the conservator considers necessary to

protect all of the interested parties or any property affected by

the suit.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.154. PAYMENT OF CLAIMS. An insurer under

conservatorship shall continue to pay claims under an insurance

policy according to the terms of the policy.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.155. REINSURANCE DURING CONSERVATORSHIP. (a) If

during a conservatorship it appears that the interest of the

insurer's policyholders or certificate holders is best protected

by reinsuring the policies or certificates, the conservator may,

with the approval of or at the direction of the commissioner:

(1) reinsure all or part of the insurer's policies or

certificates with a solvent insurer authorized to engage in

business in this state; and

(2) to the extent that the insurer has reserves attributable to

the reinsured policies or certificates, transfer to the reinsurer

reserves in an amount sufficient to reinsure the policies or

certificates.

(b) A transfer of reserves under this section may not be

considered a preference of a creditor.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.156. HEARINGS DURING CONSERVATORSHIP. (a) On the

commissioner's own motion or the motion of a party of record, a

hearing relating to an insurer in conservatorship may be

scheduled after at least 10 days' written notice to each party of

record.

(b) The notice required by this section may be waived by the

parties of record.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.157. IMMUNITY. A conservator and the conservator's

agents and employees are not liable, and a cause of action does

not arise against the conservator or an agent or employee, for an

action taken or not taken by the conservator, agent, or employee

in connection with the adjustment, negotiation, or settlement of

a claim.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.158. VENUE. (a) A suit against an insurer in

conservatorship or against the conservator may be filed only in

Travis County unless the cause of action is based on the terms of

an insurance policy issued by the insurer.

(b) A conservator appointed under this chapter may file suit in

Travis County against any person to preserve, protect, or recover

any asset or property of the insurer, including a claim or cause

of action that may be asserted by the insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.159. DURATION OF CONSERVATORSHIP. (a) Except as

provided by Subsection (b), a conservator appointed under this

chapter shall complete the conservator's duties as required by

this chapter not later than the 90th day after the date of

appointment.

(b) If the commissioner issues written findings that there is a

substantial likelihood of rehabilitation of the insurer in

conservatorship, the commissioner may extend the conservatorship

for additional successive 30-day periods. The total period of

extensions may not exceed 180 consecutive days. A hearing is not

required before the commissioner issues the findings.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.160. RETURN TO MANAGEMENT. An insurer that is

rehabilitated shall be returned to management or placed under new

management under reasonable conditions that best tend to prevent

defeat of the purposes of the conservatorship.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER E. PROVISIONS APPLYING TO SUPERVISION AND

CONSERVATORSHIP

Sec. 441.201. CONFIDENTIALITY. (a) Hearings and orders,

notices, correspondence, reports, records, and other information

in the department's possession relating to the supervision or

conservatorship of an insurer are confidential during the

supervision or conservatorship. On termination of the

supervision or conservatorship, the information in the

department's custody that relates to the supervision or

conservatorship is public information.

(b) This section does not prohibit access by the department to

hearings or orders, notices, correspondence, reports, records, or

other information.

(c) The provisions of Chapter 2001, Government Code, relating to

discovery apply to the parties of record in a proceeding under

this chapter.

(d) The commissioner may open a proceeding under this chapter or

disclose information that is confidential under this section to a

department, agency, or instrumentality of this state, another

state, or the United States if the commissioner determines that

opening the proceeding or disclosing the information is necessary

or proper to enforce the laws of this state, another state, or

the United States.

(e) An officer or employee of the department is not liable for a

release of information that is confidential under this section

unless it is shown that the release was accomplished with actual

malice.

(f) This section does not apply to information:

(1) if the insurer's insureds are not protected by Chapter 462,

463, or 2602, or substantially similar statutes; or

(2) on the appointment by a court of a receiver for the insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.202. COSTS OF SUPERVISION AND CONSERVATORSHIP. The

commissioner shall determine the costs related to services

provided by a supervisor or conservator under this chapter.

Subject to Section 442.551, the costs shall be charged against

the insurer's assets and paid as determined by the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.203. COLLECTION OF FEES FROM REHABILITATED INSURER.

(a) The commissioner may collect fees from an insurer described

by Section 82.002 that is successfully rehabilitated by the

commissioner. The fees must be in amounts sufficient to cover

the cost of rehabilitating the insurer, but may not exceed that

cost.

(b) The department may use fees collected under this section

only for the rehabilitation of the insurer from which the fees

are collected.

(c) Fees collected under this section shall be deposited in and

expended through the Texas Department of Insurance operating

account.

(d) The commissioner may determine the terms of the collection

or repayment of the fees.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.204. REVIEW AND STAY OF CERTAIN ACTS OF SUPERVISOR OR

CONSERVATOR. (a) An insurer under supervision or

conservatorship may request the commissioner or, in the

commissioner's absence, the commissioner's appointed deputy to

review an action taken or proposed to be taken by the supervisor

or conservator.

(b) A request for review under this section must specify the

manner in which the action is believed to not be in the insurer's

best interests.

(c) A request for review under this section stays the specified

action pending review by the commissioner or the commissioner's

deputy.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.205. APPEAL OF CERTAIN ORDERS. The following orders of

the commissioner may be appealed under Subchapter D, Chapter 36:

(1) an order appointing a supervisor and providing that the

insurer may not engage in certain acts as provided by Section

441.104;

(2) an order appointing a conservator; and

(3) an order following the review under Section 441.204 of an

action of a supervisor or conservator.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.206. EX PARTE MEETING WITH COMMISSIONER.

Notwithstanding any other law, the commissioner may, at the time

of any proceeding or while a proceeding is pending under this

chapter, meet with a supervisor or conservator appointed under

this chapter and with the attorney or other representative of the

supervisor or conservator, without another person present, to

implement the commissioner's duties under this chapter or for the

supervisor or conservator to implement that person's duties under

this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.207. INSURER EMPLOYEES DURING SUPERVISION OR

CONSERVATORSHIP. (a) Notwithstanding any other provision of

this chapter, an insurer may employ an attorney, actuary, and

accountant of the insurer's choice to assist the insurer during

supervision. The supervisor shall authorize payment from the

insurer for the reasonable fees and expenses of the attorney,

actuary, or accountant.

(b) The supervisor, conservator, or commissioner shall, to the

maximum extent possible, use the insurer's employees instead of

outside consultants, actuaries, attorneys, accountants, and other

personnel or department employees to minimize the expense of

rehabilitation or the necessity of fees to cover the cost of

rehabilitation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER F. OUT-OF-STATE INSURERS

Sec. 441.251. APPLICABILITY. This chapter applies to an insurer

engaged in the business of insurance in this state but not

domiciled in this state, regardless of whether the insurer is

authorized to engage in the business of insurance in this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.252. APPOINTMENT OF ANCILLARY SUPERVISOR OR

CONSERVATOR. (a) The commissioner may appoint an ancillary

supervisor or ancillary conservator for the assets located in

this state of an insurer described by Section 441.251 in the same

manner as the commissioner appoints a supervisor or conservator

for an insurer domiciled in this state as provided by this

chapter if:

(1) the commissioner makes a determination described by Section

441.053 with regard to the insurer;

(2) the commissioner determines that the insurer does not have

the minimum surplus, capital, or capital stock required by this

code for similar domestic insurers; or

(3) the insurer agrees to the appointment.

(b) Subject to Section 441.205, the commissioner may

immediately, without prior notice and hearing, appoint an

ancillary conservator for the assets, property, books, and

records located in this state of an insurer described by Section

441.251 if a conservator, rehabilitator, receiver, liquidator, or

equivalent official is appointed in the state in which the

insurer is domiciled.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.253. POWERS AND DUTIES OF ANCILLARY SUPERVISOR OR

CONSERVATOR. (a) An ancillary supervisor or ancillary

conservator appointed under this subchapter has all the powers

provided by Sections 441.153 and 441.155 with respect to the

insurer's assets, property, books, and records located in this

state.

(b) An ancillary conservator appointed under this subchapter

may:

(1) reinsure all or part of the insurer's policies or

certificates in this state with a solvent insurer authorized to

engage in business in this state; and

(2) transfer to the reinsurer as reserves any assets in the

ancillary conservator's possession in an amount sufficient to

reinsure the policies or certificates.

(c) A transfer of assets under this section is not considered a

preference of a creditor.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.254. FAILURE TO COMPLY WITH REQUIREMENTS OF

SUPERVISION. The failure of an insurer described by Section

441.251 to comply during supervision with the requirements of

Section 441.104 with respect to any asset or policy located in

this state is grounds for the immediate revocation of the

insurer's certificate of authority to engage in business in this

state and for the immediate appointment of an ancillary

conservator to take charge of the insurer's assets located in

this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.255. REFERRAL FOR REMEDIAL ACTION. The commissioner

may refer an insurer described by Section 441.251 to the attorney

general for remedial action, including application for

appointment of a receiver under Chapter 442, on any grounds on

which an insurer domiciled in this state may be referred to the

attorney general for remedial action. The commissioner may refer

the insurer at any time, and action against the insurer in the

insurer's state of domicile is not a prerequisite.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER G. POWERS AND DUTIES OF ATTORNEY GENERAL

Sec. 441.301. REMEDIAL ACTION BY ATTORNEY GENERAL. (a) The

commissioner may, at any time and regardless of whether an

insurer is under supervision or conservatorship, determine that

the insurer is not in a condition to continue business in the

interest of the insurer's policyholders or certificate holders.

The commissioner shall give notice of that determination to the

attorney general.

(b) On receipt of notice under Subsection (a), the attorney

general shall file suit in the nature of quo warranto in a court

in Travis County to:

(1) forfeit the insurer's charter; or

(2) require the insurer to comply with the law or prove to the

commissioner that the insurer is solvent, and satisfy the

requirement that the insurer's condition does not make the

continuation of the insurer's business hazardous to the public or

to the insurer's policyholders or certificate holders.

(c) The commissioner may at any time refer an insurer to the

attorney general for the purpose of taking any remedial action,

including applying for the appointment of a receiver under

Chapter 442.

(d) Supervision or conservatorship of the insurer is not

required before the attorney general may take remedial action

under this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 441.302. FORFEITURE AND CANCELLATION OF CHARTER ON

CONCLUSION OF BUSINESS. (a) Once all an insurer's policies are

reinsured or terminated and the insurer's affairs are concluded

as provided by this chapter, the commissioner shall report that

fact to the attorney general. On receipt of the report, the

attorney general shall take action necessary to forfeit or cancel

the insurer's charter.

(b) The commissioner shall report to the attorney general the

commissioner's approval of the merger or consolidation of an

insurer with another insurer or the reinsurance of the insurer's

policies. On receipt of the report, the attorney general shall

take action to forfeit or cancel the insurer's charter in the

manner provided for the forfeiture or cancellation of the charter

of an insurer that is totally reinsured or liquidated.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER H. AGENTS OF RECORD FOR CERTAIN INSUREDS

Sec. 441.351. AGENTS OF RECORD. (a) Unless otherwise

prohibited, the supervisor, conservator, or receiver of an

insurer shall provide to the insured's agent of record a copy of

each communication provided to an insured if, in the judgment of

the supervisor, conservator, or receiver, providing the copy will

serve to materially protect the interests of policyholders. The

supervisor, conservator, or receiver may also request the

assistance of any statewide association of insurance agents in

providing to the association's members information that, in the

judgment of the supervisor, conservator, or receiver, may serve

to materially protect policyholders' interests.

(b) If the supervisor, conservator, or receiver sells a

delinquent insurer's policies to another insurer, the purchaser

shall:

(1) recognize the pecuniary interest of the agent of record in

the policies being sold, regardless of whether the purchaser

customarily conducts the purchaser's business through insurance

agents;

(2) conduct the purchaser's business with the insured through

the agent of record; and

(3) provide to the agent of record a written limited agency

contract providing the terms that apply to the conduct of their

business together.

(c) A limited agency contract provided under Subsection (b) must

provide a level of commission that is reasonable, adequate, and

nonconfiscatory.

(d) This subchapter does not prohibit the agent of record from

renewing with another insurer an insurance policy purchased by an

insurer from a delinquent insurer.

(e) This section does not apply to:

(1) a life, accident, or health insurance policy or contract

delivered or issued for delivery by an insurer that is subject to

any provision of a law specified in Section 841.002 or any

provision of Chapter 882, 884, 887, 888, or 982;

(2) a contract or certificate delivered or issued for delivery

by a group hospital service corporation organized under Chapter

842; or

(3) a contract or evidence of coverage delivered or issued for

delivery by a health maintenance organization operating under a

certificate of authority issued under Chapter 843.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.



CHAPTER 443. INSURER RECEIVERSHIP ACT

INSURANCE CODE

TITLE 4. REGULATION OF SOLVENCY

SUBTITLE C. DELINQUENT INSURERS

CHAPTER 443. INSURER RECEIVERSHIP ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 443.001. CONSTRUCTION AND PURPOSE. (a) This chapter may

be cited as the Insurer Receivership Act.

(b) This chapter may not be interpreted to limit the powers

granted the commissioner under other provisions of law.

(c) This chapter shall be liberally construed to support the

purpose stated in Subsection (e).

(d) All powers and authority of a receiver under this chapter

are cumulative and are in addition to all powers and authority

that are available to a receiver under law other than this

chapter.

(e) The purpose of this chapter is to protect the interests of

insureds, claimants, creditors, and the public generally,

through:

(1) early detection of any potentially hazardous condition in an

insurer and prompt application of appropriate corrective

measures;

(2) improved methods for conserving and rehabilitating insurers;

(3) enhanced efficiency and economy of liquidation, through

clarification of the law, to minimize legal uncertainty and

litigation;

(4) apportionment of any unavoidable loss in accordance with the

statutory priorities set out in this chapter;

(5) lessening the problems of interstate receivership by:

(A) facilitating cooperation between states in delinquency

proceedings; and

(B) extending the scope of personal jurisdiction over debtors of

the insurer located outside this state;

(6) regulation of the business of insurance by the impact of the

law relating to delinquency procedures and related substantive

rules; and

(7) providing for a comprehensive scheme for the receivership of

insurers and those subject to this chapter as part of the

regulation of the business of insurance in this state because

proceedings in cases of insurer insolvency and delinquency are

deemed an integral aspect of the business of insurance and are of

vital public interest and concern.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.001

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.001

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.002. CONFLICTS OF LAW. This chapter and the state law

governing insurance guaranty associations constitute this state's

insurer receivership laws and shall be construed together in a

manner that is consistent. In the event of a conflict between the

insurer receivership laws and the provisions of any other law,

the insurer receivership laws prevail.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.002

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.002

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.003. COVERED PERSONS. The provisions of this chapter

apply to all:

(1) insurers who are doing or have done an insurance business in

this state and against whom claims arising from that business may

exist now or in the future and to all persons subject to

examination by the commissioner;

(2) insurers who purport to do an insurance business in this

state;

(3) insurers who have insureds resident in this state;

(4) other persons organized or doing insurance business, or in

the process of organizing with the intent to do insurance

business in this state;

(5) nonprofit health corporations and all fraternal benefit

societies subject to Chapters 844 and 885, respectively;

(6) title insurance companies subject to Title 11;

(7) health maintenance organizations subject to Chapter 843; and

(8) surety and trust companies subject to Chapter 7, general

casualty companies subject to Chapter 861, statewide mutual

assessment companies subject to Chapter 881, mutual insurance

companies subject to Chapter 882 or 883, local mutual aid

associations subject to Chapter 886, burial associations subject

to Chapter 888, farm mutual insurance companies subject to

Chapter 911, county mutual insurance companies subject to Chapter

912, Lloyd's plans subject to Chapter 941, reciprocal or

interinsurance exchanges subject to Chapter 942, and fidelity,

guaranty, and surety companies.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.003

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.003

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.004. DEFINITIONS. (a) For the purposes of this

chapter:

(1) "Affiliate," "control," and "subsidiary" have the meanings

assigned by Chapter 823.

(2) "Alien insurer" means an insurer incorporated or organized

under the laws of a jurisdiction that is not a state.

(3) "Creditor" or "claimant" means a person having any claim

against an insurer, whether the claim is matured or not,

liquidated or unliquidated, secured or unsecured, absolute,

fixed, or contingent.

(4) "Delinquency proceeding" means any proceeding instituted

against an insurer for the purpose of liquidating,

rehabilitating, or conserving the insurer, and any proceeding

under Section 443.051.

(5) "Doing business," including "doing insurance business" and

the "business of insurance," includes any of the following acts,

whether effected by mail, electronic means, or otherwise:

(A) the issuance or delivery of contracts of insurance, either

to persons resident or covering a risk located in this state;

(B) the solicitation of applications for contracts described by

Paragraph (A) or other negotiations preliminary to the execution

of the contracts;

(C) the collection of premiums, membership fees, assessments, or

other consideration for contracts described by Paragraph (A);

(D) the transaction of matters subsequent to the execution of

contracts described by Paragraph (A) and arising out of those

contracts; or

(E) operating as an insurer under a certificate of authority

issued by the department.

(6) "Domiciliary state" means the state in which an insurer is

incorporated or organized or, in the case of an alien insurer,

its state of entry.

(7) "Foreign insurer" means an insurer domiciled in another

state.

(8) "Formal delinquency proceeding" means any rehabilitation or

liquidation proceeding.

(9) "General assets" includes:

(A) all property of the estate that is not:

(i) subject to a secured claim or a valid and existing express

trust for the security or benefit of specified persons or classes

of persons; or

(ii) required by the insurance laws of this state or any other

state to be held for the benefit of specified persons or classes

of persons; and

(B) all property of the estate and the proceeds of that property

in excess of the amount necessary to discharge any secured claims

described by Paragraph (A).

(10) "Good faith" means honesty in fact and intention, and for

the purposes of Subchapter F also requires the absence of:

(A) information that would lead a reasonable person in the same

position to know that the insurer is financially impaired or

insolvent; and

(B) knowledge regarding the imminence or pendency of any

delinquency proceeding against the insurer.

(11) "Guaranty association" means any mechanism mandated by

Chapter 462, 463, or 2602 or other laws of this state or a

similar mechanism in another state that is created for the

payment of claims or continuation of policy obligations of

financially impaired or insolvent insurers.

(12) "Impaired" means that an insurer does not have admitted

assets at least equal to all its liabilities together with the

minimum surplus required to be maintained under this code.

(13) "Insolvency" or "insolvent" means an insurer:

(A) is unable to pay its obligations when they are due;

(B) does not have admitted assets at least equal to all its

liabilities; or

(C) has a total adjusted capital that is less than that required

under:

(i) Chapter 822, 841, or 843, as applicable; or

(ii) applicable rules or guidelines adopted by the commissioner

under Section 822.210, 841.205, or 843.404.

(14) "Insurer" means any person that has done, purports to do,

is doing, or is authorized to do the business of insurance in

this state, and is or has been subject to the authority of or to

liquidation, rehabilitation, reorganization, supervision, or

conservation by any insurance commissioner. For purposes of this

chapter, any other persons included under Section 443.003 are

insurers.

(15) "Netting agreement" means a contract or agreement,

including terms and conditions incorporated by reference in a

contract or agreement, and a master agreement (which master

agreement, together with all schedules, confirmations,

definitions, and addenda to the agreement and transactions under

the agreement, schedules, confirmations, definitions, or addenda,

are to be treated as one netting agreement) that documents one or

more transactions between the parties to the contract or

agreement for or involving one or more qualified financial

contracts and that, among the parties to the netting agreement,

provides for the netting or liquidation of qualified financial

contracts, present or future payment obligations, or payment

entitlements under the contract or agreement, including

liquidation or close-out values relating to the obligations or

entitlements.

(16) "New value" means money, money's worth in goods, services,

or new credit, or release by a transferee of property previously

transferred to the transferee in a transaction that is neither

void nor voidable by the insurer or the receiver under any

applicable law, including proceeds of the property. The term

does not include an obligation substituted for an existing

obligation.

(17) "Party in interest" means the commissioner, a 10 percent or

greater equity security holder in the insolvent insurer, any

affected guaranty association, any nondomiciliary commissioner

for a jurisdiction in which the insurer has outstanding claims

liabilities, and any of the following parties that have filed a

request for inclusion on the service list under Section 443.007:

(A) an insurer that ceded to or assumed business from the

insolvent insurer; and

(B) an equity shareholder, policyholder, third-party claimant,

creditor, and any other person, including any indenture trustee,

with a financial or regulatory interest in the receivership

proceeding.

(18) "Person" means individual, aggregation of individuals,

partnership, corporation, or other entity.

(19) "Policy" means a written contract of insurance, written

agreement for or effecting insurance, or the certificate for or

effecting insurance, by whatever name. The term includes all

clauses, riders, endorsements, and papers that are a part of the

contract, agreement, or certificate. The term does not include a

contract of reinsurance.

(20) "Property of the insurer" or "property of the estate"

includes:

(A) all right, title, and interest of the insurer in property,

whether legal or equitable, tangible or intangible, choate or

inchoate, and includes choses in action, contract rights, and any

other interest recognized under the laws of this state;

(B) entitlements that:

(i) existed prior to the entry of an order of rehabilitation or

liquidation; and

(ii) may arise by operation of the provisions of this chapter or

other provisions of law allowing the receiver to avoid prior

transfers or assert other rights; and

(C) all records and data that are otherwise the property of the

insurer, in whatever form maintained, within the possession,

custody, or control of a managing general agent, third-party

administrator, management company, data processing company,

accountant, attorney, affiliate, or other person, including:

(i) claims and claim files;

(ii) policyholder lists;

(iii) application files;

(iv) litigation files;

(v) premium records;

(vi) rate books and underwriting manuals;

(vii) personnel records; and

(viii) financial records or similar records.

(21) "Qualified financial contract" means a commodity contract,

forward contract, repurchase agreement, securities contract, swap

agreement, and any similar agreement that the commissioner

determines by rule to be a qualified financial contract for the

purposes of this chapter.

(22) "Receiver" means liquidator, rehabilitator, or ancillary

conservator, as the context requires.

(23) "Receivership" means any liquidation, rehabilitation, or

ancillary conservation, as the context requires.

(24) "Receivership court" refers to the court in which a

delinquency proceeding is pending, unless the context requires

otherwise.

(25) "Reinsurance" means transactions or contracts by which an

assuming insurer agrees to indemnify a ceding insurer against

all, or a part, of any loss that the ceding insurer might sustain

under the policy or policies that it has issued or will issue.

(26) "Secured claim" means any claim secured by an asset that is

not a general asset. The term includes the right to set off as

provided in Section 443.209. The term does not include a claim

arising from a constructive or resulting trust, a special deposit

claim, or a claim based on mere possession.

(27) "Special deposit" means a deposit established pursuant to

statute for the security or benefit of a limited class or limited

classes of persons.

(28) "Special deposit claim" means any claim secured by a

special deposit. The term does not include any claim secured by

the general assets of the insurer.

(29) "State" means any state, district, or territory of the

United States.

(30) "Transfer" includes the sale and every other and different

mode, direct or indirect, of disposing of or of parting with

property or with an interest in property, including a setoff, or

with the possession of property or of fixing a lien upon property

or upon an interest in property, absolutely or conditionally,

voluntarily or involuntarily, by or without judicial proceedings.

The retention of a security title in property delivered to an

insurer is deemed a transfer suffered by the insurer.

(31) "Unauthorized insurer" means an insurer doing the business

of insurance in this state that has not received from this state

a certificate of authority or some other type of authority that

allows for doing the business of insurance in this state.

(b) For purposes of this chapter, "admitted assets" and

"liabilities" have the meanings assigned by the department in

rules relating to risk-based capital.

(c) For purposes of Subsection (a)(21):

(1) "Commodity contract" means:

(A) a contract for the purchase or sale of a commodity for

future delivery on or subject to the rules of a board of trade

designated as a contract market by the Commodity Futures Trading

Commission under the Commodity Exchange Act (7 U.S.C. Section 1

et seq.) or a board of trade outside the United States;

(B) an agreement that is subject to regulation under Section 19,

Commodity Exchange Act (7 U.S.C. Section 23), and that is

commonly known to the commodities trade as a margin account,

margin contract, leverage account, or leverage contract; or

(C) an agreement or transaction that is subject to regulation

under Section 4c(b), Commodity Exchange Act (7 U.S.C. Section

6c(b)), and that is commonly known to the commodities trade as a

commodity option.

(2) "Forward contract" means a contract, other than a commodity

contract, with a maturity date more than two days after the date

the contract is entered into, that is for the purchase, sale, or

transfer of a commodity, as defined by Section 1a, Commodity

Exchange Act (7 U.S.C. Section 1a), or any similar good, article,

service, right, or interest that is presently or in the future

becomes the subject of dealing in the forward contract trade or

product or byproduct of the contract. The term includes a

repurchase transaction, reverse repurchase transaction,

consignment, lease, swap, hedge transaction, deposit, loan,

option, allocated transaction, unallocated transaction, or a

combination of these or option on any of them.

(3) "Repurchase agreement" includes a reverse repurchase

agreement and means an agreement, including related terms, that

provides for the transfer of certificates of deposit, eligible

bankers' acceptances, or securities that are direct obligations

of or that are fully guaranteed as to principal and interest by

the United States against the transfer of funds by the transferee

of the certificates of deposit, eligible bankers' acceptances, or

securities with a simultaneous agreement by the transferee to

transfer to the transferor certificates of deposit, eligible

bankers' acceptances, or securities as described in this

subdivision, on demand or at a date certain not later than one

year after the transfers, against the transfer of funds. For the

purposes of this subdivision, the items that may be subject to a

repurchase agreement:

(A) include mortgage-related securities and a mortgage loan and

an interest in a mortgage loan; and

(B) do not include any participation in a commercial mortgage

loan unless the commissioner determines by rule to include the

participation within the meaning of the term.

(4) "Securities contract" means a contract for the purchase,

sale, or loan of a security, including an option for the

repurchase or sale of a security, certificate of deposit, or

group or index of securities or an interest in the group or index

or based on the value of the group or index, an option entered

into on a national securities exchange relating to foreign

currencies, or the guarantee of a settlement of cash or

securities by or to a securities clearing agency. For the

purposes of this subdivision, the term "security" includes a

mortgage loan, a mortgage-related security, and an interest in

any mortgage loan or mortgage-related security.

(5) "Swap agreement" means an agreement, including the terms and

conditions incorporated by reference in an agreement, that is a

rate swap agreement, basis swap, commodity swap, forward rate

agreement, interest rate future, interest rate option, forward

foreign exchange agreement, spot foreign exchange agreement, rate

cap agreement, rate floor agreement, rate collar agreement,

currency swap agreement, cross-currency rate swap agreement,

currency future, or currency option or any other similar

agreement. The term includes any combination agreements

described by this subdivision and an option to enter into any

agreement described by this subdivision.

(d) The definitions under this section apply only to this

chapter unless the context of another law requires otherwise.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.004

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(b), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.004

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(b), eff. September 1, 2007.

Sec. 443.005. JURISDICTION AND VENUE. (a) A delinquency

proceeding may not be commenced under this chapter by a person

other than the commissioner, and a court does not have

jurisdiction to entertain, hear, or determine any delinquency

proceeding commenced by any other person.

(b) A court of this state does not have jurisdiction, other than

in accordance with this chapter, to entertain, hear, or determine

any complaint praying for:

(1) the liquidation, rehabilitation, seizure, sequestration,

conservation, or receivership of any insurer; or

(2) a stay, injunction, restraining order, or other relief

preliminary, incidental, or relating to proceedings described by

Subdivision (1).

(c) The receivership court, as of the commencement of a

delinquency proceeding under this chapter, has exclusive

jurisdiction of all property of the insurer, wherever located,

including property located outside the territorial limits of the

state. The receivership court has original but not exclusive

jurisdiction of all civil proceedings arising:

(1) under this chapter; or

(2) in or related to delinquency proceedings under this chapter.

(d) In addition to other grounds for jurisdiction provided by

the law of this state, a court having jurisdiction of the subject

matter has jurisdiction over a person served pursuant to Rules 21

and 21a, Texas Rules of Civil Procedure, or other applicable

provisions of law in an action brought by the receiver if the

person served:

(1) is or has been an agent, or other person who, at any time,

has written policies of insurance for or has acted in any manner

on behalf of an insurer against which a delinquency proceeding

has been instituted, in any action resulting from or incident to

such a relationship with the insurer;

(2) is or has been an insurer or reinsurer who, at any time, has

entered into a contract of reinsurance with an insurer against

which a delinquency proceeding has been instituted, or who is an

agent of or for the reinsurer, in any action on or incident to

the reinsurance contract;

(3) is or has been an officer, director, manager, trustee,

organizer, promoter, or other person in a position of comparable

authority or influence over an insurer against which a

delinquency proceeding has been instituted, in any action

resulting from or incident to such a relationship with the

insurer;

(4) at the time of the institution of the delinquency proceeding

against the insurer, is or was holding assets in which the

receiver claims an interest on behalf of the insurer in any

action concerning the assets; or

(5) is obligated to the insurer in any way, in any action on or

incident to the obligation.

(e) If, on motion of any party, the receivership court finds

that any action, as a matter of substantial justice, should be

tried in a forum outside this state, the receivership court may

enter an appropriate order to stay further proceedings on the

action in this state. Except as to claims against the estate,

nothing in this chapter deprives a party of any contractual right

to pursue arbitration. A party in arbitration may bring a claim

or counterclaim against the estate, but the claim or counterclaim

is subject to Section 443.209.

(f) Service must be made upon the person named in the petition

in accordance with Rules 21 and 21a, Texas Rules of Civil

Procedure. In lieu of such service, upon application to the

receivership court, service may be made in any manner the

receivership court directs if it is satisfactorily shown by

affidavit:

(1) in the case of a corporation, that the officers of the

corporation cannot be served because they have departed from the

state or otherwise concealed themselves with intent to avoid

service;

(2) in the case of a Lloyd's plan or reciprocal or

interinsurance exchange, that the individual attorney in fact or

the officers of the corporate attorney in fact cannot be served

because of departure or concealment; or

(3) in the case of an individual, that the person cannot be

served because of the individual's departure or concealment.

(g) An action authorized by this section must be brought in a

district court in Travis County.

(h) At any time after an order is entered pursuant to Section

443.051, 443.101, or 443.151, the commissioner or receiver may

transfer the case to the county of the principal office of the

person proceeded against. In the event of transfer, the court in

which the proceeding was commenced, upon application of the

commissioner or receiver, shall direct its clerk to transmit the

court's file to the clerk of the court to which the case is to be

transferred. The proceeding, after transfer, shall be conducted

in the same manner as if it had been commenced in the court to

which the matter is transferred.

(i) A person may not intervene in any delinquency proceeding in

this state for the purpose of seeking or obtaining payment of any

judgment, lien, or other claim of any kind. The claims procedure

set forth in this chapter constitutes the exclusive means for

obtaining payment of claims from the receivership estate. This

provision is not intended to affect the rights conferred on the

guaranty associations by Section 443.008(l).

(j) The foregoing provisions of this section notwithstanding,

the provisions of this chapter do not confer jurisdiction on the

receivership court to resolve coverage disputes between guaranty

associations and those asserting claims against them resulting

from the initiation of a delinquency proceeding under this

chapter. The determination of any dispute with respect to the

statutory coverage obligations of any guaranty association by a

court or administrative agency or body with jurisdiction in the

guaranty association's state of domicile is binding and

conclusive as to the parties in a delinquency proceeding

initiated in the receivership court, including the policyholders

of the insurer. With respect to a guaranty association's

obligations under a rehabilitation plan, the receivership court

has jurisdiction only if the guaranty association expressly

consents to the jurisdiction of the court.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.005

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(c), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.005

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(c), eff. September 1, 2007.

Sec. 443.006. EXEMPTION FROM FEES. The receiver may not be

required to pay any filing, recording, transcript, or

authenticating fee to any public officer in this state.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.006

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.006

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.007. NOTICE, HEARING, AND APPEAL ON MATTERS SUBMITTED

BY RECEIVER FOR RECEIVERSHIP COURT APPROVAL. (a) Upon written

request to the receiver, a person must be placed on the service

list to receive notice of matters filed by the receiver. It is

the responsibility of the person requesting notice to inform the

receiver in writing of any changes in the person's address or to

request that the person's name be deleted from the service list.

The receiver may require that the persons on the service list

provide confirmation that they wish to remain on the service

list. Any person who fails to confirm the person's intent to

remain on the service list may be purged from the service list.

Inclusion on the service list does not confer standing in the

delinquency proceeding to raise, appear, or be heard on any

issue.

(b) Except as otherwise provided by this chapter, notice and

hearing of any matter submitted by the receiver to the

receivership court for approval under this chapter must be

conducted in accordance with Subsections (c)-(g).

(c) The receiver shall file an application explaining the

proposed action and the basis of the proposed action. The

receiver may include any evidence in support of the application.

If the receiver determines that any documents supporting the

application are confidential, the receiver may submit them to the

receivership court under seal for in camera inspection.

(d) The receiver shall provide notice of the application to all

persons on the service list and any other parties as determined

by the receiver. Notice may be provided by first class mail

postage paid, electronic mail, or facsimile transmission, at the

receiver's discretion. For purposes of this section, notice is

deemed to be given on the date that it is deposited with the U.S.

Postmaster or transmitted, as applicable, to the last known

address as shown on the service list.

(e) Any party in interest objecting to the application must file

an objection specifying the grounds for the objection not later

than the 20th day after the date of the notice of the filing of

the application or within another period as the receivership

court may set, and must serve copies on the receiver and any

other persons served with the application within the same period.

An objecting party has the burden of showing why the

receivership court should not authorize the proposed action.

(f) If no objection to the application is timely filed, the

receivership court may enter an order approving the application

without a hearing, or hold a hearing to determine if the

receiver's application should be approved. The receiver may

request that the receivership court enter an order or hold a

hearing on an expedited basis.

(g) If an objection is timely filed, the receivership court may

hold a hearing. If the receivership court approves the

application and, upon a motion by the receiver, determines that

the objection was frivolous or filed merely for delay or for

another improper purpose, the receivership court shall order the

objecting party to pay the receiver's reasonable costs and fees

of defending the action.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.007

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.007

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.008. INJUNCTIONS AND ORDERS. (a) The receivership

court may issue any order, process, or judgment, including stays,

injunctions, or other orders, as necessary or appropriate to

carry out the provisions of this chapter or an approved

rehabilitation plan.

(b) This chapter may not be construed to limit the ability of

the receiver to apply to a court other than the receivership

court in any jurisdiction to carry out any provision of this

chapter or for the purpose of pursuing claims against any person.

(c) Except as provided by Subsection (e) or as otherwise

provided by this chapter and subject to Subsection (g), the

commencement of a delinquency proceeding under this chapter

operates as a stay, applicable to all persons, of:

(1) the commencement or continuation, including the issuance or

employment of process, of a judicial, administrative, or other

action or proceeding against the insurer, including an

arbitration proceeding, that was or could have been commenced

before the commencement of the delinquency proceeding under this

chapter, or to recover a claim against the insurer that arose

before the commencement of the delinquency proceeding under this

chapter;

(2) the enforcement against the insurer or against property of

the insurer of a judgment obtained before the commencement of the

delinquency proceeding under this chapter;

(3) any act to obtain or retain possession of property of the

insurer or of property from the insurer or to exercise control

over property or records of the insurer;

(4) any act to create, perfect, or enforce any lien against

property of the insurer;

(5) any act to collect, assess, or recover a claim against the

insurer that arose before the commencement of a delinquency

proceeding under this chapter;

(6) the commencement or continuation of an action or proceeding

against a reinsurer of the insurer, by the holder of a claim

against the insurer, seeking reinsurance recoveries that are

contractually due to the insurer; and

(7) except as provided by Subsection (e)(1), the commencement or

continuation of an action or proceeding by a governmental unit to

terminate or revoke an insurance license.

(d) Except as provided in Subsection (e) or as otherwise

provided by this chapter, the commencement of a delinquency

proceeding under this chapter operates as a stay, applicable to

all persons, of any judicial, administrative, or other action or

proceeding, including the enforcement of any judgment, against

any insured that was or could have been commenced before the

commencement of the delinquency proceeding under this chapter, or

to recover a claim against the insured that arose before or after

the commencement of the delinquency proceeding under this chapter

and for which the insurer is or may be liable under a policy of

insurance or is obligated to defend a party. The stay provided

by this subsection terminates 90 days after the date of

appointment of the receiver, unless, for good cause shown, the

stay is extended by order of the receivership court after notice

to any affected parties and any hearing the receivership court

determines is appropriate.

(e) Notwithstanding Subsection (c), the commencement of a

delinquency proceeding under this chapter does not operate as a

stay of:

(1) regulatory actions not described by Subsection (c)(7) that

are taken by the commissioners of nondomiciliary states,

including the suspension of licenses;

(2) criminal proceedings;

(3) any act to perfect or to maintain or continue the perfection

of an interest in property to the extent that the act is

accomplished within any relation back period under applicable

law;

(4) set off as permitted by Section 443.209;

(5) pursuit and enforcement of nonmonetary governmental claims,

judgments, and proceedings;

(6) presentment of a negotiable instrument and the giving of

notice and protesting dishonor of the instrument;

(7) enforcement of rights against single beneficiary trusts

established pursuant to and in compliance with laws relating to

credit for reinsurance;

(8) termination, liquidation, and netting of obligations under

qualified financial contracts as provided for in Section 443.261;

(9) discharge by a guaranty association of statutory

responsibilities under any law governing guaranty associations;

or

(10) any of the following actions:

(A) an audit by a governmental unit to determine tax liability;

(B) the issuance to the insurer by a governmental unit of a

notice of tax deficiency;

(C) a demand for tax returns; or

(D) the making of an assessment for any tax and issuance of a

notice and demand for payment of the assessment.

(f) Except as provided by Subsection (h):

(1) the stay of an act against property of the insurer under

Subsection (c) continues until the property is no longer property

of the receivership estate; and

(2) the stay of any other act under Subsection (c) continues

until the earlier of the time the delinquency proceeding is

closed or dismissed.

(g) Notwithstanding the provisions of Subsection (c), claims

against the insurer that arose before the commencement of the

delinquency proceeding under this chapter may be asserted as a

counterclaim in any judicial, administrative, or other action or

proceeding initiated by or on behalf of the receiver against the

holder of the claims.

(h) On request of a party in interest and after notice and any

hearing the receivership court determines is appropriate, the

receivership court may grant relief from the stay of Subsection

(c) or (d), such as by terminating, annulling, modifying, or

conditioning the stay:

(1) for cause as described by Subsection (i); or

(2) with respect to a stay of an act against property under

Subsection (c) if:

(A) the insurer does not have equity in the property; and

(B) the property is not necessary to an effective rehabilitation

plan.

(i) For purposes of Subsection (h), "cause" includes the

receiver canceling a policy, surety bond, or surety undertaking

if the creditor is entitled, by contract or by law, to require

the insured or the principal to have a policy, surety bond, or

surety undertaking and the insured or the principal fails to

obtain a replacement policy, surety bond, or surety undertaking

not later than the later of:

(1) the 30th day after the date the receiver cancels the policy,

surety bond, or surety undertaking; or

(2) the time permitted by contract or law.

(j) In any hearing under Subsection (h), the party seeking

relief from the stay has the burden of proof on each issue, which

must be established by clear and convincing evidence.

(k) The estate of an insurer that is injured by any wilful

violation of a stay provided by this section is entitled to

actual damages, including costs and attorney's fees. In

appropriate circumstances, the receivership court may impose

additional sanctions.

(l) Any guaranty association or its designated representative

may intervene as a party as a matter of right or otherwise appear

and participate in any court proceeding concerning a delinquency

proceeding if the association is or may become liable to act as a

result of the rehabilitation or liquidation of the insurer.

Exercise by any guaranty association or its designated

representative of the right to intervene conferred under this

subsection does not constitute grounds to establish general

personal jurisdiction by the courts of this state. The

intervening guaranty association or its designated representative

are subject to the receivership court's jurisdiction for the

limited purpose for which it intervenes.

(m) Notwithstanding any other provision of law, bond may not be

required of the commissioner or receiver in relation to any stay

or injunction under this section.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.008

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(d), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.008

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(d), eff. September 1, 2007.

Sec. 443.009. STATUTES OF LIMITATIONS. (a) If applicable law,

an order, or an agreement fixes a period within which the insurer

may commence an action, and this period has not expired before

the date of the filing of the initial petition in a delinquency

proceeding, the receiver may commence an action only before the

later of:

(1) the end of the period, including any suspension of the

period occurring on or after the filing of the initial petition

in a delinquency proceeding; or

(2) four years after the later of the date of entry of an order

for either rehabilitation or liquidation.

(b) Except as provided by Subsection (a), if applicable law, an

order, or an agreement fixes a period within which the insurer

may file any pleading, demand, notice, or proof of claim or loss,

cure a default in a case or proceeding, or perform any other

similar act, and the period has not expired before the date of

the filing of the petition initiating formal delinquency

proceedings, the receiver may file, cure, or perform, as the case

may be, only before the later of:

(1) the end of the period, including any suspension of the

period occurring on or after the filing of the initial petition

in the delinquency proceeding; or

(2) 60 days after the later of the date of entry of an order for

either rehabilitation or liquidation.

(c) If applicable law, an order, or an agreement fixes a period

for commencing or continuing a civil action in a court other than

the receivership court on a claim against the insurer, and the

period has not expired before the date of the initial filing of

the petition in a delinquency proceeding, then the period does

not expire until the later of:

(1) the end of the period, including any suspension of the

period occurring on or after the filing of the initial petition

in the delinquency proceeding; or

(2) 30 days after termination or expiration of the stay under

Section 443.008 with respect to the claim.

(d) If the otherwise applicable limitations period has not

expired prior to the initial filing of the petition commencing a

delinquency proceeding, any other action or proceeding filed by a

receiver may be commenced at any time within four years after the

date upon which the cause of action accrues or four years after

the date on which the receiver is appointed, whichever is later.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.009

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(e), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.009

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(e), eff. September 1, 2007.

Sec. 443.010. COOPERATION OF OFFICERS, OWNERS, AND EMPLOYEES.

(a) Any present or former officer, manager, director, trustee,

owner, employee, or agent of any insurer, or any other persons

with authority over or in charge of any segment of the insurer's

affairs, shall cooperate with the commissioner or receiver in any

proceeding under this chapter or any investigation preliminary to

the proceeding. For purposes of this section:

(1) "person" includes any person who exercises control directly

or indirectly over activities of the insurer through any holding

company or other affiliate of the insurer; and

(2) "cooperate" includes:

(A) replying promptly in writing to any inquiry from the

commissioner or receiver requesting the reply; and

(B) promptly making available to the commissioner or receiver

any books, accounts, documents, or other records or information

or property of or pertaining to the insurer and in the person's

possession, custody, or control.

(b) A person may not obstruct or interfere with the commissioner

or receiver in the conduct of any delinquency proceeding or any

preliminary or incidental investigation.

(c) This section may not be construed to abridge otherwise

existing legal rights, including the right to resist a petition

for liquidation or other delinquency proceedings, or other

orders.

(d) Any person described by Subsection (a) who fails to

cooperate with the commissioner or receiver, or any person who

obstructs or interferes with the commissioner or receiver in the

conduct of any delinquency proceeding or any preliminary or

incidental investigation, or who violates any order validly

issued under this chapter:

(1) commits an offense; and

(2) is subject to the imposition by the commissioner of an

administrative penalty not to exceed $10,000 and subject to the

revocation or suspension of any licenses issued by the

commissioner in accordance with Chapters 82 and 84.

(e) An offense under Subsection (d) is punishable by a fine not

exceeding $10,000 or imprisonment for not more than one year, or

both fine and imprisonment.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.010

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.010

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.011. ACTIONS BY AND AGAINST RECEIVER. (a) An

allegation by the receiver of improper or fraudulent conduct

against any person may not be the basis of a defense to the

enforcement of a contractual obligation owed to the insurer by a

third party, unless the conduct is found to have been materially

and substantially related to the contractual obligation for which

enforcement is sought.

(b) A prior wrongful or negligent action of any present or

former officer, manager, director, trustee, owner, employee, or

agent of the insurer may not be asserted as a defense to a claim

by the receiver under a theory of estoppel, comparative fault,

intervening cause, proximate cause, reliance, mitigation of

damages, or otherwise, except that the affirmative defense of

fraud in the inducement may be asserted against the receiver in a

claim based on a contract, and a principal under a surety bond or

a surety undertaking is entitled to credit against any

reimbursement obligation to the receiver for the value of any

property pledged to secure the reimbursement obligation to the

extent that the receiver has possession or control of the

property or that the insurer or its agents commingled or

otherwise misappropriated the property. Evidence of fraud in the

inducement is admissible only if the evidence is contained in the

records of the insurer.

(c) An action or inaction by the department or the insurance

regulatory authorities in any state may not be asserted as a

defense to a claim by the receiver.

(d) Except as provided by Subsection (e), a judgment or order

entered against an insured or the insurer in contravention of any

stay or injunction under this chapter, or at any time by default

or collusion, may not be considered as evidence of liability or

of the amount of damages in adjudicating claims filed in the

estate arising out of the subject matter of the judgment or

order.

(e) Subsection (d) does not apply to guaranty associations'

claims for amounts paid on settlements and judgments in pursuit

of their statutory obligations.

(f) The receiver may not be deemed a governmental entity for the

purposes of any state law awarding fees to a litigant who

prevails against a governmental entity.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.011

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.011

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.012. UNRECORDED OBLIGATIONS AND DEFENSES OF AFFILIATES.

(a) In any proceeding or claim by the receiver, an affiliate,

controlled or controlling person, or present or former officer,

manager, director, trustee, or shareholder of the insurer may not

assert any defense, unless evidence of the defense was recorded

in the books and records of the insurer at or about the time the

events giving rise to the defense occurred and, if required by

statutory accounting practices and procedures, was timely

reported on the insurer's official financial statements filed

with the department.

(b) An affiliate, controlled or controlling person, or present

or former officer, manager, director, trustee, or shareholder of

the insurer may not assert any claim, unless the obligations were

recorded in the books and records of the insurer at or about the

time the obligations were incurred and, if required by statutory

accounting practices and procedures, were timely reported on the

insurer's official financial statements filed with the

department.

(c) Claims by the receiver against any affiliate, controlled or

controlling person, or present or former officer, manager,

director, trustee, or shareholder of the insurer based on

unrecorded or unreported transactions are not barred by this

section.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.012

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.012

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.013. EXECUTORY CONTRACTS AND UNEXPIRED LEASES. (a)

The receiver may assume or reject any executory contract or

unexpired lease of the insurer.

(b) Neither the filing of a petition commencing delinquency

proceedings under this chapter nor the entry of an order for a

delinquency proceeding constitutes a breach or anticipatory

breach of any contract or lease of the insurer.

(c) If there has been a default in an executory contract or

unexpired lease of the insurer, the receiver may not assume the

contract or lease unless, at the time of the assumption of the

contract or lease, the receiver:

(1) cures or provides adequate assurance that the receiver will

promptly cure the default; and

(2) provides adequate assurance of future performance under the

contract or lease.

(d) Subsection (c) does not apply to a default that is a breach

of a provision relating to:

(1) the insolvency or financial condition of the insurer at any

time before the closing of the delinquency proceeding;

(2) the appointment of or taking possession by a receiver in a

case under this chapter or a custodian before the commencement of

the delinquency proceeding; or

(3) the satisfaction of any penalty rate or provision relating

to a default arising from any failure of the insurer to perform

nonmonetary obligations under the executory contract or unexpired

lease.

(e) A claim arising from the rejection, under this section or a

plan of rehabilitation, of an executory contract or unexpired

lease of the insurer that has not been assumed shall be

determined, treated, and classified as if the claim had arisen

before the date of the filing of a successful petition commencing

the delinquency proceeding.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.013

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.013

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.0135. CONTRACTS FOR SPECIAL DEPUTIES. (a) The

receiver shall use a competitive bidding process in the selection

of any special deputies appointed under Section 443.102 or

443.154. The process must include procedures to promote the

participation of historically underutilized businesses that have

been certified by the comptroller under Section 2161.061,

Government Code.

(b) A proposal submitted in connection with a bid solicitation

under Subsection (a) must describe the efforts that have been

made to include historically underutilized businesses as

subcontractors and the plan for using the historically

underutilized businesses in the administration of the

receivership estate. A special deputy appointed under Section

443.102 or 443.154 shall make a good faith effort to implement

the plan and shall report to the receiver the special deputy's

efforts to identify and subcontract with historically

underutilized businesses.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(f), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.0135

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(f), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.98, eff. September 1, 2007.

Sec. 443.014. IMMUNITY AND INDEMNIFICATION OF RECEIVER AND

ASSISTANTS. (a) For the purposes of this section, the persons

entitled to immunity and indemnification and those entitled to

immunity only, as applicable, are:

(1) all present and former receivers responsible for the conduct

of a delinquency proceeding under this chapter;

(2) all of the receiver's present and former assistants,

including:

(A) all present and former special deputies and assistant

special deputies engaged by contract or otherwise;

(B) all persons whom the receiver, special deputies, or

assistant special deputies have employed to assist in a

delinquency proceeding under this chapter; and

(C) any state employees acting with respect to a delinquency

proceeding under this chapter; and

(3) all of the receiver's present and former contractors,

including all persons with whom the receiver, special deputies,

or assistant special deputies have contracted to assist in a

delinquency proceeding under this chapter, including attorneys,

accountants, auditors, actuaries, investment bankers, financial

advisors, and any other professionals or firms who are retained

or contracted with by the receiver as independent contractors and

all employees of the contractors.

(b) The receiver, the receiver's assistants, and the receiver's

contractors have immunity under this chapter, as described by

Subsections (c) and (d).

(c) The receiver, the receiver's assistants, and the receiver's

contractors are immune from suit and liability, both personally

and in their representative capacities, for any claim for damage

to or loss of property or personal injury or other civil

liability caused by or resulting from any alleged act, error, or

omission of the receiver or any assistant or contractor that

arises out of or by reason of their duties or employment or is

taken at the direction of the receivership court, providing that

the alleged act, error, or omission is performed in good faith.

(d) Any immunity granted by this section is in addition to any

immunity granted by other law.

(e) The receiver and the receiver's assistants are entitled to

indemnification under this chapter, as described by Subsections

(f)-(l).

(f) If any legal action is commenced against the receiver or any

assistant, whether against the receiver or assistant personally

or in their official capacity, alleging property damage, property

loss, personal injury, or other civil liability caused by or

resulting from any alleged act, error, or omission of the

receiver or any assistant arising out of or by reason of their

duties or employment, the receiver and any assistant are

indemnified from the assets of the insurer for all expenses,

attorney's fees, judgments, settlements, decrees, or amounts due

and owing or paid in satisfaction of or incurred in the defense

of the legal action, unless it is determined upon a final

adjudication on the merits that the alleged act, error, or

omission of the receiver or assistant giving rise to the claim:

(1) did not arise out of or by reason of their duties or

employment; or

(2) was caused by intentional or wilful and wanton misconduct.

(g) Attorney's fees and any and all related expenses incurred in

defending a legal action for which immunity or indemnity is

available under this section must be paid from the assets of the

insurer, as the fees and expenses are incurred, and in advance of

the final disposition of the legal action upon receipt of an

agreement by or on behalf of the receiver or assistant to repay

the attorney's fees and expenses, if it is ultimately determined

upon a final adjudication on the merits that the receiver or

assistant is not entitled to immunity or indemnity under this

section.

(h) Any indemnification for expense payments, judgments,

settlements, decrees, attorney's fees, surety bond premiums, or

other amounts paid or to be paid from the insurer's assets

pursuant to this section are an administrative expense of the

insurer.

(i) In the event of any actual or threatened litigation against

a receiver or any assistant for whom immunity or indemnity may be

available under this section, a reasonable amount of funds, which

in the judgment of the receiver may be needed to provide immunity

or indemnity, must be segregated and reserved from the assets of

the insurer as security for the payment of indemnity until:

(1) all applicable statutes of limitation have run;

(2) all actual or threatened actions against the receiver or any

assistant have been completely and finally resolved; and

(3) all obligations under this section have been satisfied.

(j) Instead of segregating and reserving funds under Subsection

(i), the receiver may, in the receiver's discretion, obtain a

surety bond or make other arrangements that will enable the

receiver to secure fully the payment of all obligations under

this section.

(k) If any legal action against an assistant for whom indemnity

may be available under this section is settled prior to final

adjudication on the merits, the receiver must pay the settlement

amount on behalf of the assistant, or indemnify the assistant for

the settlement amount, unless the receiver determines that the

claim:

(1) did not arise out of or by reason of the assistant's duties

or employment; or

(2) was caused by the intentional or wilful and wanton

misconduct of the assistant.

(l) In any legal action in which a claim is asserted against the

receiver, that portion of any settlement relating to the alleged

act, error, or omission of the receiver is subject to the

approval of the receivership court. The receivership court may

not approve that portion of the settlement if it determines that

the claim:

(1) did not arise out of or by reason of the receiver's duties

or employment; or

(2) was caused by the intentional or wilful and wanton

misconduct of the receiver.

(m) Nothing contained or implied in this section may operate or

be construed or applied to deprive the receiver, the receiver's

assistants, or receiver's contractors of any immunity, indemnity,

benefits of law, rights, or defense otherwise available.

(n) The immunity and indemnification provided to the receiver's

assistants and the immunity provided to the receiver's

contractors under this section do not apply to any action by the

receiver against that person.

(o) Subsection (b) applies to any suit based in whole or in part

on any alleged act, error, or omission that takes place on or

after September 1, 2005.

(p) Subsections (e)-(l) apply to any suit that is pending on or

filed after September 1, 2005, without regard to when the alleged

act, error, or omission took place.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.014

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.014

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.015. APPROVAL AND PAYMENT OF EXPENSES. (a) The

receiver may pay any expenses under contracts, leases, employment

agreements, or other arrangements entered into by the insurer

prior to receivership, as the receiver deems necessary for the

purposes of this chapter. The receiver is not required to pay

any expenses that the receiver determines are not necessary, and

may reject any contract pursuant to Section 443.013.

(b) Receivership expenses other than those described in

Subsection (a) must be paid in accordance with Subsections

(c)-(f).

(c) The receiver shall submit to the receivership court an

application pursuant to Section 443.007 to approve:

(1) the terms of compensation of each special deputy or

contractor with respect to which the total amount of the

compensation is reasonably expected by the receiver for the

duration of the delinquency proceeding to exceed $250,000, or

another amount established by the receivership court; and

(2) any other anticipated expense in excess of $25,000, or

another amount established by the receivership court.

(d) The receiver may, as the receiver deems appropriate, submit

an application to approve any compensation, anticipated expenses,

or incurred expenses not described by Subsection (c)(1).

(e) The receiver may pay any expenses not requiring receivership

court approval and any expenses approved by the rehabilitation or

liquidation order as the expenses are incurred.

(f) The approval of expenses by the receivership court does not

prejudice the right of the receiver to seek any recovery,

recoupment, disgorgement, or reimbursement of fees based on

contract or causes of action recognized in law or in equity.

(g) On a quarterly basis, or as otherwise provided by the

receivership court, the receiver shall submit to the receivership

court a report summarizing the expenses incurred during the

period.

(h) Receivership court approval may not be required to pay

expenses incurred by the receiver in connection with the appeal

of an order of the receivership court.

(i) All expenses of receivership shall be paid from the assets

of the insurer, except as provided by this subsection. In the

event that the property of the insurer does not contain

sufficient cash or liquid assets to defray the expenses incurred,

the commissioner may advance funds from the account established

under Section 443.304(c). Any amounts advanced shall be repaid

to the account out of the first available money of the insurer.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.015

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(g), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.015

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(g), eff. September 1, 2007.

Sec. 443.016. FINANCIAL REPORTING. (a) Not later than the

120th day after the date of entry of an order of receivership by

the receivership court, and at least quarterly after that date,

the receiver shall file a financial report with the receivership

court. A financial report filed under this subsection at a

minimum, must include:

(1) a statement of the assets and liabilities of the insurer;

(2) the changes in those assets and liabilities; and

(3) all funds received or disbursed by the receiver during the

period covered by the report.

(b) The receivership court shall require a financial report

filed under Subsection (a) to comply with all receivership

financial reporting requirements specified by the National

Association of Insurance Commissioners and adopted in this state

by rule by the commissioner.

(c) Not later than the 120th day after the date of entry of an

order of liquidation by the receivership court, and at least

quarterly after that date, or at other intervals as may be agreed

to between the liquidator and the guaranty associations, but in

no event less than annually, each affected guaranty association

shall file reports with the liquidator. The reports must be in a

format compatible with that specified by the National Association

of Insurance Commissioners. Reports under this subsection shall

be filed with the receivership court.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.016

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.016

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.017. RECORDS. (a) Upon entry of an order of

rehabilitation or liquidation, the receiver is vested with title

to all of the books, documents, papers, policy information, and

claim files, and all other records of the insurer, of whatever

nature, in whatever medium, and wherever located, regardless of

whether the records are in the custody and control of a

third-party administrator, managing general agent, attorney, or

other representative of the insurer. The receiver may

immediately take possession and control of all of the records of

the insurer, and of the premises where the records are located.

A third-party administrator, managing general agent, attorney, or

other representative of the insurer shall release all records

described by this subsection to the receiver, or the receiver's

designee, at the request of the receiver. A guaranty association

that has or may have obligations under a policy issued by the

insurer has the right, with the receiver's approval, to take

actions as are necessary to obtain directly from any third-party

administrator, managing general agent, attorney, or other

representative of the insurer all records described by this

section that pertain to the insurer's business and that are

appropriate or necessary for the guaranty association to fulfill

the association's statutory obligations.

(b) The receiver has the authority to certify the records of a

delinquent insurer described by Subsection (a) and the records of

the receiver's office created and maintained in connection with a

delinquent insurer, as follows:

(1) records of a delinquent insurer may be certified by the

receiver in an affidavit stating that the records:

(A) are true and correct copies of records of the insurer; and

(B) were received from the custody of the insurer or found among

its effects; and

(2) records created by or filed with the receiver's office in

connection with a delinquent insurer may be certified by the

receiver's affidavit stating that the records are true and

correct copies of records maintained by the receiver's office.

(c) Original books, documents, papers, and other records, or

copies of original records certified under Subsection (b), when

admitted in evidence, are prima facie evidence of the facts

disclosed.

(d) The records of a delinquent insurer held by the receiver may

not be considered records of the department for any purposes, and

Chapter 552, Government Code, does not apply to those records.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.017

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.017

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

SUBCHAPTER B. PROCEEDINGS

Sec. 443.051. RECEIVERSHIP COURT'S SEIZURE ORDER. (a) The

commissioner may file in a district court of Travis County a

petition with respect to an insurer domiciled in this state, an

unauthorized insurer, or, pursuant to Section 443.401, a foreign

insurer:

(1) alleging that grounds exist that would justify a court order

for a formal delinquency proceeding against the insurer under

this chapter;

(2) alleging that the interests of policyholders, creditors, or

the public will be endangered by delay; and

(3) setting forth the contents of a seizure order deemed to be

necessary by the commissioner.

(b) Upon a filing under Subsection (a), the receivership court

may issue, ex parte and without notice or hearing, the requested

seizure order directing the commissioner to take possession and

control of all or a part of the property, books, accounts,

documents, and other records of an insurer, and of the premises

occupied by it for transaction of its business, and until further

order of the receivership court, enjoining the insurer and its

officers, managers, agents, and employees from disposition of its

property and from the transaction of its business except with the

written consent of the commissioner. Any person having

possession or control of and refusing to deliver any of the

books, records, or assets of a person against whom a seizure

order has been issued commits an offense. An offense under this

subsection is punishable in the manner described by Section

443.010(e).

(c) A petition that prays for injunctive relief must be verified

by the commissioner or the commissioner's designee, but need not

plead or prove irreparable harm or inadequate remedy at law. The

commissioner shall provide only the notice as the receivership

court may require.

(d) The receivership court shall specify in the seizure order

the duration of the seizure order, which shall be a period the

receivership court deems necessary for the commissioner to

ascertain the condition of the insurer. On motion of the

commissioner or the insurer, or the court's own motion, the

receivership court may, from time to time, hold hearings as it

deems desirable after notice as it deems appropriate, and may

extend, shorten, or modify the terms of the seizure order. The

receivership court shall vacate the seizure order if the

commissioner fails to commence a formal delinquency proceeding

under this chapter after having had a reasonable opportunity to

do so. An order of the receivership court pursuant to a formal

proceeding under this chapter vacates the seizure order.

(e) Entry of a seizure order under this section does not

constitute a breach or an anticipatory breach of any contract of

the insurer.

(f) An insurer subject to an ex parte seizure order under this

section may petition the receivership court at any time after the

issuance of a seizure order for a hearing and review of the

seizure order. The receivership court shall hold the hearing and

conduct the review not later than the 15th day after the date of

the request. A hearing under this subsection may be held

privately in chambers, and a hearing shall be held privately in

chambers if the insurer proceeded against so requests.

(g) If, at any time after the issuance of a seizure order, it

appears to the receivership court that any person whose interest

is or will be substantially affected by the seizure order did not

appear at the hearing and has not been served, the receivership

court may order that notice be given to the person. An order

that notice be given does not stay the effect of any seizure

order previously issued by the receivership court.

(h) Whenever the commissioner makes any seizure as provided by

Subsection (b), on the demand of the commissioner, the sheriff of

any county and the police department of any municipality shall

furnish the commissioner with the deputies, patrolmen, or

officers as may be necessary to assist the commissioner in making

and enforcing the seizure order.

(i) In all proceedings and judicial reviews under this section,

all records of the insurer, department files, court records and

papers, and other documents, so far as they pertain to or are a

part of the record of the proceedings, are confidential, and all

papers filed with the clerk of the court shall be held by the

clerk in a confidential file as permitted by law, except to the

extent necessary to obtain compliance with any order entered in

connection with the proceedings, unless and until:

(1) the court, after hearing argument in chambers, orders

otherwise;

(2) the insurer requests that the matter be made public; or

(3) the commissioner applies for an order under Section 443.057.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.051

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(h), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.051

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(h), eff. September 1, 2007.

Sec. 443.052. COMMENCEMENT OF FORMAL DELINQUENCY PROCEEDING.

(a) Any formal delinquency proceeding against a person shall be

commenced by filing a petition in the name of the commissioner or

department.

(b) The petition must state the grounds upon which the

proceeding is based and the relief requested and may include a

prayer for restraining orders and injunctive relief as described

in Section 443.008. On the filing of the petition or order, a

copy shall be forwarded by first class mail or electronic

communication as permitted by the receivership court to the

insurance regulatory officials and guaranty associations in

states in which the insurer did business.

(c) Any petition that prays for injunctive relief must be

verified by the commissioner or the commissioner's designee, but

need not plead or prove irreparable harm or inadequate remedy at

law. The commissioner shall provide only the notice as the

receivership court may require.

(d) If any temporary restraining order is prayed for:

(1) the receivership court may issue an initial order containing

the relief requested;

(2) the receivership court shall set a time and date for the

return of summons, not later than 10 days after the time and date

of the issuance of the initial order, at which time the person

proceeded against may appear before the receivership court for a

summary hearing;

(3) the order must state the time and date of its issuance; and

(4) the order may not continue in effect beyond the time and

date set for the return of summons, unless the receivership court

expressly enters one or more orders extending the restraining

order.

(e) If a temporary restraining order is not requested, the

receivership court shall cause summons to be issued. The summons

must specify a return date not later than the 30th day after the

date of issuance and that an answer must be filed at or before

the return date.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.052

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(i), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.052

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(i), eff. September 1, 2007.

Sec. 443.053. RETURN OF SUMMONS AND SUMMARY HEARING. (a) The

receivership court shall hold a summary hearing at the time and

date for the return of summons on a petition to commence a formal

delinquency proceeding.

(b) If a person is not served with summons on a petition to

commence a formal delinquency proceeding and fails to appear for

the summary hearing, the receivership court shall:

(1) continue the summary hearing not more than 10 days;

(2) provide for alternative service of summons upon the person;

and

(3) extend any restraining order.

(c) Upon a showing of good faith efforts to effect personal

service upon a person who has failed to appear for a continued

summary hearing, the receivership court shall order notice of the

petition to commence a formal delinquency proceeding to be

published. The order and notice shall specify a return date not

less than 10 or later than 20 days after the date of publication

and that the restraining order has been extended to the continued

hearing date.

(d) If a person fails to appear for a summary hearing on a

petition to commence a formal delinquency proceeding after

service of summons, the receivership court shall enter judgment

in favor of the commissioner against that person.

(e) A person who appears for the summary hearing on a petition

to commence a formal delinquency proceeding shall file the

person's answer at the hearing, and the receivership court shall:

(1) determine whether to extend any temporary restraining orders

pending final judgment; and

(2) set the case for trial on a date not later than 10 days

after the date of the summary hearing.

(f) The receivership court may not grant a continuance for

filing an answer.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.053

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.053

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.054. PROCEEDINGS FOR EXPEDITED TRIAL: CONTINUANCES,

DISCOVERY, EVIDENCE. (a) The receivership court shall proceed

to hear the case on the petition to commence a formal delinquency

proceeding at the time and date set forth for trial. To the

extent practicable, the receivership court shall give precedence

to the matter over all other matters. To the extent authorized

by law, the receivership court may assign the matter to other

judges if necessary to comply with the need for expedited

proceedings under this chapter.

(b) Continuances for trial may be granted only in extreme

circumstances.

(c) The receivership court shall admit into evidence, as

self-authenticated, certified copies of any of the following when

offered by the commissioner:

(1) the financial statements made by the insurer or an

affiliate;

(2) examination reports of the insurer or an affiliate made by

or on behalf of the commissioner; and

(3) any other document filed with any insurance department by

the insurer or an affiliate.

(d) The facts contained in any examination report of the insurer

or an affiliate made by or on behalf of the commissioner are

presumed to be true as of the date of the hearing if the

examination was made as of a date not more than 270 days before

the date the petition was filed. The presumption is rebuttable,

and shifts the burden of production and persuasion to the

insurer.

(e) Discovery is limited to grounds alleged in the petition and

shall be concluded on an expedited basis.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.054

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.054

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.055. DECISION AND APPEALS. (a) The receivership court

shall enter judgment on the petition to commence formal

delinquency proceedings not later than the 15th day after the

date of conclusion of the evidence.

(b) The judgment is final when entered. Any appeal must be

prosecuted on an expedited basis and must be taken not later than

the fifth day after the date of entry of the judgment. A request

for reconsideration, review, or appeal, or posting of a bond does

not dissolve or stay the judgment.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.055

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.055

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.056. CONFIDENTIALITY. (a) The commissioner,

rehabilitator, or liquidator may share documents, materials, or

other information in the possession, custody, or control of the

department without regard to the confidentiality of those

documents, materials, or information, pertaining to an insurer

that is the subject of a proceeding under this chapter with other

state, federal, and international regulatory agencies, with the

National Association of Insurance Commissioners and its

affiliates and subsidiaries, with state, federal, and

international law enforcement authorities, with an auditor

appointed by the receivership court in accordance with Section

443.355, and, pursuant to Section 443.105, with representatives

of guaranty associations that may have statutory obligations as a

result of the insolvency of the insurer, provided that the

recipient agrees to maintain the confidentiality, if any, of the

documents, material, or other information. Nothing in this

section limits the power of the commissioner to disclose

information under other applicable law.

(b) A domiciliary receiver shall permit a commissioner of

another state or a guaranty association to obtain a listing of

policyholders and certificate holders residing in the requestor's

state, including current addresses and summary policy

information, provided that the commissioner of the other state or

the guaranty association agrees to maintain the confidentiality

of the records and agrees that the records will be used only for

regulatory or guaranty association purposes. Access to records

may be limited to normal business hours. In the event that the

domiciliary receiver believes that certain information is

sensitive and that disclosure may cause a diminution in recovery,

the receiver may apply for a protective order imposing additional

restrictions on access.

(c) The Texas Workers' Compensation Commission shall report to

the department any information that a workers' compensation

insurer has committed acts that indicate that the insurer is

impaired or insolvent. A report made under this subsection is

confidential under this section.

(d) The confidentiality obligations imposed by this section end

upon the entry of an order of liquidation against the insurer,

unless otherwise agreed to by the parties or pursuant to an order

of the receivership court.

(e) A waiver of any applicable privilege or claim of

confidentiality does not occur as a result of any disclosure, or

any sharing of documents, materials, or other information, made

pursuant to this section.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.056

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(j), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.056

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(j), eff. September 1, 2007.

Sec. 443.057. GROUNDS FOR CONSERVATION, REHABILITATION, OR

LIQUIDATION. The commissioner may file with a court in this

state a petition with respect to an insurer domiciled in this

state or an unauthorized insurer for an order of rehabilitation

or liquidation on any one or more of the following grounds:

(1) the insurer is impaired;

(2) the insurer is insolvent;

(3) the insurer is about to become insolvent, with "about to

become insolvent" being defined as reasonably anticipated that

the insurer will not have liquid assets to meet its next 90 days'

current obligations;

(4) the insurer has neglected or refused to comply with an order

of the commissioner to make good within the time prescribed by

law any deficiency, whenever its capital and minimum required

surplus, if a stock company, or its surplus, if a company other

than stock, has become impaired;

(5) the insurer, its parent company, its subsidiaries, or its

affiliates have converted, wasted, or concealed property of the

insurer or have otherwise improperly disposed of, dissipated,

used, released, transferred, sold, assigned, hypothecated, or

removed the property of the insurer;

(6) the insurer is in a condition such that it could not meet

the requirements for organization and authorization as required

by law, except as to the amount of the original surplus required

of a stock company under Title 6, and except as to the amount of

the surplus required of a company other than a stock company in

excess of the minimum surplus required to be maintained;

(7) the insurer, its parent company, its subsidiaries, or its

affiliates have concealed, removed, altered, destroyed, or failed

to establish and maintain books, records, documents, accounts,

vouchers, and other pertinent material adequate for the

determination of the financial condition of the insurer by

examination under Chapter 401 or has failed to properly

administer claims or maintain claims records that are adequate

for the determination of its outstanding claims liability;

(8) at any time after the issuance of an order under Section

404.003 or Chapter 441, or at the time of instituting any

proceeding under this chapter, it appears to the commissioner

that, upon good cause shown, it would not be in the best interest

of the policyholders, creditors, or the public to proceed with

the conduct of the business of the insurer;

(9) the insurer is in a condition such that the further

transaction of business would be hazardous financially, according

to Subchapter A, Chapter 404, or otherwise, to its policyholders,

creditors, or the public;

(10) there is reasonable cause to believe that there has been

embezzlement from the insurer, wrongful sequestration or

diversion of the insurer's property, forgery or fraud affecting

the insurer, or other illegal conduct in, by, or with respect to

the insurer that, if established, would endanger assets in an

amount threatening the solvency of the insurer;

(11) control of the insurer is in a person who is:

(A) dishonest or untrustworthy; or

(B) so lacking in insurance company managerial experience or

capability as to be hazardous to policyholders, creditors, or the

public;

(12) any person who in fact has executive authority in the

insurer, whether an officer, manager, general agent, director,

trustee, employee, shareholder, or other person, has refused to

be examined under oath by the commissioner concerning the

insurer's affairs, whether in this state or elsewhere or if

examined under oath, refuses to divulge pertinent information

reasonably known to the person; and after reasonable notice of

the fact, the insurer has failed promptly and effectively to

terminate the employment and status of the person and all the

person's influence on management;

(13) after demand by the commissioner under Chapter 401 or under

this chapter, the insurer has failed promptly to make available

for examination any of its own property, books, accounts,

documents, or other records, or those of any subsidiary or

related company within the control of the insurer or of any

person having executive authority in the insurer, so far as they

pertain to the insurer;

(14) without first obtaining the written consent of the

commissioner, the insurer has transferred, or attempted to

transfer, in a manner contrary to Chapter 823 or any law relating

to bulk reinsurance, substantially its entire property or

business, or has entered into any transaction the effect of which

is to merge, consolidate, or reinsure substantially its entire

property or business in or with the property or business of any

other person;

(15) the insurer or its property has been or is the subject of

an application for the appointment of a receiver, trustee,

custodian, conservator, sequestrator, or similar fiduciary of the

insurer or its property otherwise than as authorized under the

insurance laws of this state;

(16) within the previous five years, the insurer has wilfully

and continuously violated its charter, articles of incorporation

or bylaws, any insurance law of this state, or any valid order of

the commissioner;

(17) the insurer has failed to pay within 60 days after the due

date any obligation to any state or political subdivision of a

state or any judgment entered in any state, if the court in which

the judgment was entered had jurisdiction over the subject

matter, except that nonpayment is not a ground until 60 days

after any good faith effort by the insurer to contest the

obligation has been terminated, whether it is before the

commissioner or in the courts;

(18) the insurer has systematically engaged in the practice of

reaching settlements with and obtaining releases from claimants,

and then unreasonably delayed payment, failed to pay the

agreed-upon settlements, or systematically attempted to

compromise with claimants or other creditors on the ground that

it is financially unable to pay its claims or obligations in

full;

(19) the insurer has failed to file its annual report or other

financial report required by statute within the time allowed by

law;

(20) the board of directors or the holders of a majority of the

shares entitled to vote, or a majority of those individuals

entitled to the control of those entities specified by Section

443.003, request or consent to rehabilitation or liquidation

under this chapter;

(21) the insurer does not comply with its domiciliary state's

requirements for issuance to it of a certificate of authority, or

its certificate of authority has been revoked by its state of

domicile; or

(22) when authorized by department rules.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(k), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.057

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(k), eff. September 1, 2007.

Sec. 443.058. ENTRY OF ORDER. If the commissioner establishes

any of the grounds provided in Section 443.057, the receivership

court shall grant the petition and issue the order of

rehabilitation or liquidation requested in the petition.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(l), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.058

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(l), eff. September 1, 2007.

Sec. 443.059. EFFECT OF PETITION OR ORDER ON CONTRACT OR LEASE.

Neither the filing of a petition under this chapter nor the entry

of any order of seizure, rehabilitation, or liquidation

constitutes a breach or an anticipatory breach of any contract or

lease of the insurer.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.059

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.059

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

SUBCHAPTER C. REHABILITATION

Sec. 443.101. REHABILITATION ORDERS. (a) An order to

rehabilitate the business of an insurer must appoint the

commissioner and the commissioner's successors in office as the

rehabilitator and must direct the rehabilitator to take

possession of the property of the insurer wherever located and to

administer it subject to this chapter. The rehabilitator is

entitled to request the receivership court to appoint a single

judge to supervise the rehabilitation and hear any cases or

controversies arising out of or related to the rehabilitation.

Rehabilitation proceedings are exempt from any dormancy or

similar program maintained by the receivership court for the

early closure of civil actions. The filing or recording of the

order with the clerk of the court or recorder of deeds of the

county in which the principal business of the company is

conducted, or, in the case of real estate, the county in which

its principal office or place of business is located, imparts the

same notice as a deed, bill of sale, or other evidence of title

filed or recorded with the recorder of deeds would impart. The

order to rehabilitate the insurer must, by operation of law, vest

title to all property of the insurer in the rehabilitator.

(b) Any order issued under this section must require accountings

to the receivership court by the rehabilitator. Accountings must

be at the intervals specified by the receivership court in its

order, but not less frequently than semi-annually. Each

accounting must include a report concerning the rehabilitator's

opinion as to the likelihood that a plan under Section 443.103

will be prepared by the rehabilitator and the timetable for doing

so.

(c) In recognition of the need for a prompt and final resolution

for all persons affected by a plan of rehabilitation, any appeal

from an order of rehabilitation or an order approving a plan of

rehabilitation must be heard on an expedited basis. A stay of an

order of rehabilitation or an order approving a plan of

rehabilitation may not be granted unless the appellant

demonstrates that extraordinary circumstances warrant delaying

the recovery under the plan of rehabilitation of all other

persons, including policyholders. If the plan provides an

appropriate mechanism for adjustment in the event of any adverse

ruling from an appeal, a stay may not be granted.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.101

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(m), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.101

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(m), eff. September 1, 2007.

Sec. 443.102. POWERS AND DUTIES OF REHABILITATOR. (a) The

rehabilitator may appoint one or more special deputies. A

special deputy serves at the pleasure of the rehabilitator and

has all the powers and responsibilities of the rehabilitator

granted under this section, unless specifically limited by the

rehabilitator. The rehabilitator may employ or contract with

legal counsel, actuaries, accountants, appraisers, consultants,

clerks, assistants, and other personnel as may be deemed

necessary. Any special deputy or any other person with whom the

rehabilitator contracts under this subsection may act on behalf

of the commissioner only in the commissioner's capacity as

rehabilitator. Any person with whom the rehabilitator contracts

under this subsection is not considered an agent of the state,

and any contract entered into under this subsection does not

constitute a contract with the state. The provisions of any law

governing the procurement of goods and services by the state does

not apply to any contract entered into by the commissioner as

rehabilitator. The compensation of any special deputies,

employees, and contractors and all expenses of taking possession

of the insurer and of conducting the rehabilitation shall be

fixed by the rehabilitator, with the approval of the receivership

court in accordance with Section 443.015, and shall be paid out

of the property of the insurer. The persons appointed under this

subsection serve at the pleasure of the rehabilitator. If the

rehabilitator deems it necessary to the proper performance of the

rehabilitator's duties under this chapter, the rehabilitator may

appoint an advisory committee of policyholders, claimants, or

other creditors, including guaranty associations. The advisory

committee serves at the pleasure of the rehabilitator and without

compensation or reimbursement for expenses. The rehabilitator or

the receivership court in rehabilitation proceedings conducted

under this chapter may not appoint another committee of any

nature.

(b) The rehabilitator may take action as the rehabilitator deems

necessary or appropriate to reform and revitalize the insurer,

including canceling policies, insurance and reinsurance contracts

other than life or health insurance or annuities, or surety bonds

or surety undertakings or transferring policies, insurance and

reinsurance contracts, or surety bonds or surety undertakings to

a solvent assuming insurer, with court approval. The

rehabilitator has all the powers of the directors, officers, and

managers of the insurer, whose authority is suspended, except as

redelegated by the rehabilitator. The rehabilitator has full

power to direct and manage, hire and discharge employees, and

deal with the property and business of the insurer.

(c) If it appears to the rehabilitator that there has been

criminal or tortious conduct or breach of any contractual or

fiduciary obligation detrimental to the insurer by any officer,

manager, agent, broker, employee, affiliate or other person, the

rehabilitator may pursue all appropriate legal remedies on behalf

of the insurer.

(d) The rehabilitator may assert all defenses available to the

insurer as against third persons, including statutes of

limitations, statutes of frauds, and the defense of usury. A

waiver of any defense by the insurer after a petition under this

chapter has been filed does not bind the rehabilitator.

(e) The enumeration, in this section, of the powers and

authority of the rehabilitator may not be construed as a

limitation upon the rehabilitator, nor shall it exclude in any

manner the right to do other acts not specifically enumerated or

otherwise provided for, as may be necessary or appropriate for

the accomplishment of or in aid of the purpose of rehabilitation.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.102

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(n), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.102

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(n), eff. September 1, 2007.

Sec. 443.103. REHABILITATION PLANS. (a) The rehabilitator

shall prepare and file a plan to effect rehabilitation with the

receivership court not later than the first anniversary of the

entry of the rehabilitation order or another further time as the

receivership court may allow. Upon application of the

rehabilitator for approval of the plan, and after the notice and

hearings the receivership court may prescribe, the receivership

court may approve or disapprove the proposed plan or may modify

it and approve it as modified. Any plan approved under this

section must be, in the judgment of the receivership court, fair

and equitable to all parties concerned. If the plan is approved,

the rehabilitator shall carry out the plan. A plan for a life

insurer may propose imposition of a moratorium upon loan and cash

surrender rights under policies, for a period not to exceed one

year from the entry of the rehabilitation order approving the

rehabilitation plan, unless the receivership court, for good

cause shown, extends the moratorium.

(b) Once a plan has been filed, any party in interest may object

to the plan.

(c) A plan must:

(1) except as provided by Subsection (e), provide no less

favorable treatment of a claim or class of claims than would

occur in liquidation, unless the holder of a particular claim or

interest agrees to a less favorable treatment of that particular

claim or interest;

(2) provide adequate means for the plan's implementation;

(3) contain information concerning the financial condition of

the insurer and the operation and effect of the plan, as far as

is reasonably practicable in light of the nature and history of

the insurer, the condition of the insurer's books and records,

and the nature of the plan; and

(4) provide for the disposition of the books, records,

documents, and other information relevant to the duties and

obligations covered by the plan.

(d) A plan may include any other provision not inconsistent with

the provisions of this chapter, including:

(1) payment of distributions;

(2) assumption or reinsurance of all or a portion of the

insurer's remaining liabilities by, and transfer of assets and

related books and records to, an authorized insurer or other

entity;

(3) to the extent appropriate, application of insurance company

regulatory market conduct standards to any entity administering

claims on behalf of the receiver or assuming direct liabilities

of the insurer;

(4) contracting with a state guaranty association or any other

qualified entity to perform the administration of claims;

(5) annual independent financial and performance audits of any

entity administering claims on behalf of the receiver that is not

otherwise subject to examination pursuant to state insurance law;

and

(6) termination of the insurer's liabilities other than those

under policies of insurance as of a date certain.

(e) A plan may designate and separately treat one or more

separate subclasses of claims consisting only of claims within

the subclasses that are for or reduced to de minimis amounts.

For purposes of this subsection, a "de minimis amount" means any

amount equal to or less than a maximum de minimis amount approved

by the receivership court as being reasonable and necessary for

administrative convenience.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.103

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.103

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.104. TERMINATION OF REHABILITATION. (a) When the

rehabilitator believes further attempts to rehabilitate an

insurer would substantially increase the risk of loss to

creditors, policyholders, or the public or would be futile, the

rehabilitator may move for an order of liquidation. In

accordance with Section 443.105, the rehabilitator or the

rehabilitator's designated representative shall coordinate with

the guaranty associations that may become liable as a result of

the liquidation and any national association of guaranty

associations to plan for transition to liquidation.

(b) Because the protection of the interests of insureds,

claimants, and the public requires the timely performance of all

insurance policy obligations, if the payment of policy

obligations is suspended in substantial part for a period of six

months at any time after the appointment of the rehabilitator and

the rehabilitator has not filed an application for approval of a

plan under Section 443.103, the rehabilitator shall petition the

receivership court for an order of liquidation.

(c) The rehabilitator or the directors of the insurer may at any

time petition the receivership court for, or the receivership

court on its own motion may enter, an order terminating

rehabilitation of an insurer. Subject to the provisions of

Section 443.351, if the receivership court finds that

rehabilitation has been accomplished and that grounds for

rehabilitation under Section 443.057 no longer exist, it shall

order that the insurer be restored to title and possession of its

property and the control of the business.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(o), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.104

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(o), eff. September 1, 2007.

Sec. 443.105. COORDINATION WITH GUARANTY ASSOCIATIONS. (a) The

receiver shall notify any potentially obligated guaranty

association or the guaranty association's representative

concerning the entry of a rehabilitation order and shall update

the guaranty association or its representative regarding

significant developments that impact efforts to rehabilitate the

insurer. On a determination by the rehabilitator that

rehabilitation efforts may not be successful, the rehabilitator

shall participate in cooperative efforts with the potentially

obligated guaranty associations. To facilitate an orderly

transition to liquidation, the rehabilitator shall make available

to the guaranty associations the information necessary to

discharge their responsibilities upon becoming statutorily

obligated. To the extent that information is available, or as it

becomes available, the rehabilitator shall provide appropriate

information to guaranty associations in the states in which the

insurer transacted business.

(b) For the purposes of Subsection (a), "appropriate

information" may include the following for lines of business

written by the insurer, whether covered or not covered by

guaranty associations:

(1) a general description of the different types of business

written or assumed by the insurer;

(2) claim counts and policy counts by state and by line of

business;

(3) claim and policy reserves;

(4) account values and cash surrender values;

(5) policy loans;

(6) interest crediting history;

(7) premiums and mode of payment;

(8) unpaid claims and amounts;

(9) sample policies and endorsements;

(10) a listing of different locations of claim files;

(11) if third-party administrators were used, copies of executed

contracts and a description of the contractual arrangements; and

(12) information concerning claims in litigation or dispute,

including a listing of claims with assigned defense counsel for

those claims going to trial in the near future after a possible

liquidation date.

(c) For the purposes of Subsection (a), "appropriate

information" also includes information concerning states in which

the insurer is or was licensed and periods for which the insurer

is or was licensed and other information reasonably requested by

a guaranty association necessary for the guaranty association to

fulfill its statutory duties.

(d) In the case of a property and casualty insurer, the

rehabilitator, in cooperation with the guaranty associations,

shall make all reasonable efforts to prepare the insurer's

electronic policy and claims data so that, upon the entry of an

order of liquidation, the data will be ready for transmission

using the Uniform Data Standards as promulgated by the National

Association of Insurance Commissioners.

(e) The list of what appropriate information includes under

Subsections (b) and (c) is not necessarily an exclusive list.

Other information may be necessary to ensure that an orderly

transition to liquidation occurs, and that information may be

appropriately provided by the receiver.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.105

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.105

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

SUBCHAPTER D. LIQUIDATION

Sec. 443.151. LIQUIDATION ORDERS. (a) An order to liquidate

the business of an insurer shall appoint the commissioner and any

successor in office as the liquidator and shall direct the

liquidator to take possession of the property of the insurer and

to administer it subject to this chapter. The liquidator is

entitled to request the receivership court to appoint a single

judge to supervise the liquidation and to hear any cases or

controversies arising out of or related to the liquidation.

Liquidation proceedings are exempt from any dormancy or similar

program maintained by the receivership court for the early

closure of civil actions. As of the entry of the final order of

liquidation, the liquidator is vested by operation of law with

the title to all of the property, contracts, rights of action,

and books and records of the insurer ordered liquidated, wherever

located. The filing or recording of the order with the clerk of

the court and the recorder of deeds of the county in which the

insurer's principal office or place of business is located or, in

the case of real estate, the county where the property is

located, imparts the same notice as a deed, bill of sale, or

other evidence of title filed or recorded with that recorder of

deeds would impart.

(b) Upon issuance of the order of liquidation, the rights and

liabilities of the insurer and of its creditors, policyholders,

shareholders, members, and all other persons interested in its

estate become fixed as of the date of entry of the order of

liquidation, except as provided by Sections 443.152 and 443.255,

unless otherwise fixed by the court.

(c) An order to liquidate the business of an alien insurer in

this state must be in the same terms and has the same legal

effect as an order to liquidate a domestic insurer.

(d) At the time of petitioning for an order of liquidation, or

at any time after petitioning, the commissioner may petition the

receivership court for a judicial declaration of insolvency.

After providing the notice and hearing as it deems proper, the

receivership court may make the declaration of insolvency.

(e) In the event an order of liquidation is set aside on appeal,

the company may not be released from delinquency proceedings

except in accordance with Section 443.351.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.151

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(p), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.151

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(p), eff. September 1, 2007.

Sec. 443.152. CONTINUANCE OF COVERAGE. (a) Notwithstanding any

policy or contract language or any other statute, all reinsurance

contracts by which the insurer has assumed the insurance

obligations of another insurer are canceled upon entry of an

order of liquidation.

(b) Notwithstanding any policy or contract language or any other

statute, all policies, insurance contracts other than reinsurance

by which the insurer has ceded insurance obligations to another

person, and surety bonds or surety undertakings, other than life

or health insurance or annuities, in effect at the time of

issuance of an order of liquidation, unless further extended by

the receiver with the approval of the receivership court,

continue in force only until the earlier of:

(1) the 30th day after the date of entry of the liquidation

order;

(2) the date of expiration of the policy coverage;

(3) the date the insured has replaced the insurance coverage

with equivalent insurance with another insurer or otherwise

terminated the policy;

(4) the date the liquidator has effected a transfer of the

policy obligation pursuant to Section 443.154(h); or

(5) the date proposed by the liquidator and approved by the

receivership court to cancel coverage.

(c) An order of liquidation under Section 443.151 must terminate

coverages at the time specified by Subsections (a) and (b) for

purposes of any other statute.

(d) Policies of life or health insurance or annuities covered by

a guaranty association and any portion of policies of life or

health insurance or annuities covered by a guaranty association

continue in force for the period and under the terms provided for

by any applicable guaranty association law. Policies of life or

health insurance or annuities not covered by a guaranty

association and any portion of policies of life or health

insurance or annuities not covered by a guaranty association

terminate under Subsection (b), except to the extent the

liquidator proposes and the receivership court approves the use

of property of the estate, consistent with Section 443.301, for

the purpose of continuing the contracts or coverage by

transferring them to an assuming reinsurer.

(e) The cancellation of any bond or surety undertaking does not

release any cosurety or guarantor.

(f) The obligations of the insolvent insurer's reinsurers are

not released or discharged by a cancellation under this section.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.152

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(q), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.152

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(q), eff. September 1, 2007.

Sec. 443.153. SALE OR DISSOLUTION OF INSURER'S CORPORATE ENTITY.

(a) Notwithstanding the entry of a liquidation order, the

liquidator may apply for an order to sell or dissolve the

corporate entity or charter of a domestic insurer or the United

States branch of an alien insurer domiciled in this state at any

time after an order of liquidation of the insurer has been

granted, consistent with the provisions of this section.

(b) Upon an application to sell the corporate entity or charter,

with notice as prescribed in this chapter, the receivership court

may enter an order:

(1) separating the corporate entity or charter, together with

any of its licenses to do business and the assets the liquidator

deems appropriate to the transaction, from the remaining estate

in liquidation and all of the remaining estate's assets and the

claims or interests of all claimants, creditors, policyholders,

and stockholders;

(2) canceling all outstanding stock and other securities of and

other equity interests in the corporate entity or charter,

provided that the cancellation may not affect any claim against

the estate by a holder of an equity interest;

(3) authorizing the issuance and sale of new stock or other

securities for the purpose of transferring to one or more buyers

control and ownership of the corporate entity or charter; and

(4) authorizing the sale of the corporate entity or charter,

together with any of its authorizations or licenses to do

business and the general assets of the estate the liquidator

deems to be appropriate to the transaction, free and clear from

the claims or interest of all claimants, creditors,

policyholders, and stockholders.

(c) The sale of the corporate entity or charter may be made in

the manner and on the terms and conditions applied for by the

liquidator and ordered by the receivership court. Any sale is

subject to the domiciliary state's laws regarding acquisition of

an insurer, Chapter 823, and any other law regarding the transfer

of control of insurers. The proceeds from the sale of the

corporate entity or charter become a part of the property of the

estate in liquidation. The separate corporate entity or charter,

together with any of its authorizations or licenses to do

business and such assets as the liquidator deems appropriate to

the transaction, are, following the sale of the corporate entity

or charter, free and clear from the claims or interest of all

claimants, creditors, policyholders, and stockholders of the

corporation in liquidation.

(d) This section shall be liberally construed to accomplish its

purposes to:

(1) provide an expeditious and effective procedure to realize

the maximum proceeds possible from the sale of a corporate entity

or charter separated from an estate in liquidation; and

(2) ensure that the purchasers receive clear and marketable

titles.

(e) If permission to sell the corporate entity or charter is not

granted prior to discharge of the liquidator, in accordance with

this section or otherwise with receivership court approval:

(1) the receivership court may order dissolution of the

corporate entity or charter;

(2) dissolution shall be deemed complete by operation of law

upon the discharge of the liquidator if the insurer is insolvent;

or

(3) dissolution may be ordered by the receivership court upon

the discharge of the liquidator if the insurer is under a

liquidation order for some other reason.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.153

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.153

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.154. POWERS OF LIQUIDATOR. (a) The liquidator may

appoint a special deputy or deputies to act for the liquidator

under this chapter and employ or contract with legal counsel,

actuaries, accountants, appraisers, consultants, clerks,

assistants, and other personnel the liquidator may deem necessary

to assist in the liquidation. A special deputy has all powers of

the liquidator granted by this section, unless specifically

limited by the liquidator, and serves at the pleasure of the

liquidator. A special deputy or any other person with whom the

liquidator contracts under this subsection may act on behalf of

the commissioner only in the commissioner's capacity as

liquidator. Any person with whom the liquidator contracts is not

considered to be an agent of the state and any contract under

this subsection is not a contract with the state. The provisions

of any law governing the procurement of goods and services by the

state do not apply to any contract entered into by the

commissioner as liquidator. This subsection does not waive any

immunity granted by Section 443.014 or create any cause of action

against the state.

(b) The liquidator may determine the reasonable compensation for

any special deputies, employees, or contractors retained by the

liquidator as provided in Subsection (a) and pay compensation in

accordance with Section 443.015.

(c) The liquidator may appoint, with the approval of the

receivership court, an advisory committee of policyholders,

claimants, or other creditors, including guaranty associations,

if the committee be deemed necessary. The advisory committee

serves at the pleasure of the liquidator, and the decision to

appoint an advisory committee is at the sole discretion of the

liquidator. The advisory committee serves without compensation

or reimbursement for expenses. The liquidator or the

receivership court in liquidation proceedings conducted under

this chapter may not appoint another committee of any nature.

(d) The liquidator may hold hearings, subpoena witnesses to

compel their attendance, administer oaths, examine any person

under oath, compel any persons to subscribe to their testimony

after it has been correctly reduced to writing, and, in

connection with a power under this subsection, require the

production of any books, papers, records, or other documents that

the liquidator deems relevant to the inquiry.

(e) The liquidator may audit the books and records of all agents

of the insurer to the extent that those books and records relate

to the business activities of the insurer.

(f) The liquidator may collect all debts and moneys due and

claims belonging to the insurer, wherever located, and may:

(1) institute action in other jurisdictions, in order to

forestall garnishment and attachment proceedings against the

debts;

(2) do other acts as necessary or expedient to collect,

conserve, or protect the insurer's property, including the power

to sell, compromise, or assign debts for purposes of collection

upon such terms and conditions as the liquidator deems consistent

with this chapter; and

(3) pursue any creditor's remedies available to enforce the

insurer's claims.

(g) The liquidator may conduct public and private sales of the

property of the insurer.

(h) The liquidator may use property of the estate of an insurer

under a liquidation order to transfer to a solvent assuming

insurer policy obligations or the insurer's obligations under

surety bonds and surety undertakings as well as collateral held

by the insurer with respect to the reimbursement obligations of

the principals under those surety bonds and surety undertakings,

if the transfer can be arranged without prejudice to applicable

priorities under Section 443.301. If all insureds, principals,

third-party claimants, and obligees under the policies, surety

bonds, and surety undertakings consent or if the receivership

court so orders, the estate has no further liability under the

transferred policies, surety bonds, or surety undertakings after

the transfer is made.

(i) The liquidator may, subject to Subsection (x), acquire,

hypothecate, encumber, lease, improve, sell, transfer, abandon,

or otherwise dispose of or deal with any property of the estate

at its market value or upon terms and conditions that are fair

and reasonable. The liquidator also has the power to execute,

acknowledge, and deliver any and all deeds, assignments,

releases, and other instruments necessary or proper to effectuate

any sale of property or other transaction in connection with the

liquidation.

(j) The liquidator may borrow money on the security of the

property of the estate or without security and execute and

deliver all documents necessary to that transaction for the

purpose of facilitating the liquidation. Any funds borrowed

under this subsection may be repaid as an administrative expense

and have priority over any other claims in Class 1 under the

priority of distribution.

(k) The liquidator may enter into contracts as necessary to

carry out the order to liquidate and, subject to the provisions

of Section 443.013, may assume or reject any executory contract

or unexpired lease to which the insurer is a party.

(l) The liquidator may continue to prosecute and institute in

the name of the insurer or in the liquidator's own name any and

all suits and other legal proceedings, in this state or

elsewhere, and abandon the prosecution of claims the liquidator

deems unprofitable to pursue further. If the insurer is

dissolved under Section 443.153, the liquidator has the power to

apply to any court in this state or elsewhere for leave to

substitute the liquidator for the insurer as a party.

(m) The liquidator may prosecute any action that may exist on

behalf of the creditors, members, policyholders, shareholders of

the insurer, or the public against any person, except to the

extent that a claim is personal to a specific creditor, member,

policyholder, or shareholder and recovery on such claim would not

inure to the benefit of the estate. This subsection does not

infringe or impair any of the rights provided to a guaranty

association pursuant to its enabling statute or otherwise.

(n) The liquidator may take possession of the records and

property of the insurer as may be convenient for the purposes of

efficient and orderly execution of the liquidation. Guaranty

associations must be allowed reasonable access to the records of

the insurer as is necessary for the guaranty associations to

carry out their statutory obligations.

(o) The liquidator may deposit in one or more banks in this

state the amounts that are required for meeting current

administration expenses and dividend distributions.

(p) The liquidator may invest all amounts not currently needed,

unless the receivership court orders otherwise.

(q) The liquidator may file any necessary documents for record

in the office of any recorder of deeds or record office in this

state or elsewhere where property of the insurer is located.

(r) The liquidator may assert all defenses available to the

insurer as against third persons, including statutes of

limitation, statutes of frauds, and the defense of usury. A

waiver of any defense by the insurer after a petition is filed

under this chapter does not bind the liquidator. When a guaranty

association has an obligation to defend any suit, the liquidator

shall defer to the association's obligation.

(s) The liquidator may exercise and enforce all the rights,

remedies, and powers of any creditor, shareholder, policyholder,

or member, including any power to avoid any transfer or lien that

may be avoidable under this chapter or otherwise.

(t) The liquidator may intervene in any proceeding wherever

instituted that might lead to the appointment of a receiver or

trustee and act as the receiver or trustee whenever the

appointment is offered.

(u) The liquidator may enter into agreements with any receivers

or commissioners of any other states.

(v) The liquidator may exercise all powers held by receivers on

August 31, 2005, or conferred on receivers after that date by the

laws of this state not inconsistent with this chapter.

(w) The liquidator is vested with all the rights of the entity

or entities in receivership.

(x) The enumeration, in this section, of the powers and

authority of the liquidator may not be construed as a limitation

upon the liquidator, nor may it exclude in any manner the right

to do other acts not specifically enumerated or otherwise

provided for, to the extent necessary or appropriate for the

accomplishment of or in aid of the purpose of liquidation.

(y) The liquidator may hypothecate, encumber, lease, sell,

transfer, abandon, or otherwise dispose of or deal with any

property of the insurer, settle or resolve any claim brought by

the liquidator on behalf of the insurer, or commute or settle any

claim of reinsurance under any contract of reinsurance, as

follows:

(1) if the property or claim has a market or settlement value

that does not exceed the lesser of $1 million or 10 percent of

the general assets of the estate as shown on the receivership's

financial statements, the liquidator may take action at the

liquidator's discretion, provided that the receivership court

may, upon petition of the liquidator, increase the threshold upon

a showing that compliance with this requirement is burdensome to

the liquidator in administering the estate and is unnecessary to

protect the material interests of creditors;

(2) in all instances other than those described in Subdivision

(1), the liquidator may take the action only after obtaining

approval of the receivership court as provided by Section

443.007;

(3) the liquidator may, at the liquidator's discretion, request

the receivership court to approve a proposed action as provided

by Section 443.007 if the value of the property or claim appears

to be less than the threshold provided by Subdivision (1) but

cannot be ascertained with certainty, or for any other reason as

determined by the liquidator; and

(4) after obtaining approval of the receivership court as

provided in Section 443.007, the liquidator may, subject to

Subsection (z), transfer rights to payment under ceding

reinsurance agreements covering policies to a third-party

transferee.

(z) The transferee of a right to payment under Subsection (y)(4)

has the rights to collect and enforce collection of the

reinsurance for the amount payable to the ceding insurer or to

its receiver, without diminution because of the insolvency or

because the receiver has failed to pay all or a portion of the

claim, based on the amounts paid or allowed pursuant to Section

443.211. The transfer of the rights does not give rise to any

defense regarding the reinsurer's obligations under the

reinsurance agreement regardless of whether an agreement or other

applicable law prohibits the transfer of rights under the

reinsurance agreement. Except as provided in this subsection,

any transfer of rights pursuant to Subsection (y)(4) does not

impair any rights or defenses of the reinsurer that existed prior

to the transfer or that would have existed in the absence of the

transfer. Except as otherwise provided in this subsection, any

transfer of rights pursuant to Subsection (y)(4) does not relieve

the transferee or the liquidator from obligations owed to the

reinsurer pursuant to the reinsurance or other agreement.

(aa) The liquidator is not obligated to defend any action

against the insurer or insured. Any insureds not defended by a

guaranty association may provide their own defense, and include

the cost of the defense as part of their claims, if the defense

was an obligation of the insurer. The right of the liquidator to

contest coverage on a particular claim is preserved without the

necessity for an express reservation of rights.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.154

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(r), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.154

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(r), eff. September 1, 2007.

Sec. 443.155. NOTICE TO CREDITORS AND OTHERS. (a) Unless the

receivership court otherwise directs, the liquidator shall give

or cause to be given notice of the liquidation order as soon as

possible:

(1) by first class mail or electronic communication as permitted

by the receivership court to:

(A) any guaranty association that is or may become obligated as

a result of the liquidation and any national association of

guaranty associations;

(B) all the insurer's agents, brokers, or producers of record

with current appointments or current licenses to represent the

insurer and all other agents, brokers, or producers as the

liquidator deems appropriate at their last known address; and

(C) all persons or entities known or reasonably expected to have

claims against the insurer, at their last known address as

indicated by the records of the insurer, and all state and

federal agencies with an interest in the proceeding; and

(2) by publication in a newspaper of general circulation in the

county in which the insurer has its principal place of business

and in any other locations as the liquidator deems appropriate.

(b) The notice of the entry of an order of liquidation must

contain or provide directions for obtaining the following

information:

(1) a statement that the insurer has been placed in liquidation;

(2) a statement that certain acts are stayed under Section

443.008 and describe any additional injunctive relief ordered by

the receivership court;

(3) a statement whether, and to what extent, the insurer's

policies continue in effect;

(4) to the extent applicable, a statement that coverage by state

guaranty associations may be available for all or part of policy

benefits in accordance with applicable state guaranty laws;

(5) a statement of the deadline for filing claims, if

established, and the requirements for filing a proof of claim

pursuant to Section 443.251 on or before that date;

(6) a statement of the date, time, and location of any initial

status hearing scheduled at the time the notice is sent;

(7) a description of the process for obtaining notice of matters

before the receivership court; and

(8) any other information the liquidator or the receivership

court deems appropriate.

(c) If notice is given in accordance with this section, the

distribution of property of the insurer under this chapter is

conclusive with respect to all claimants, whether or not they

received notice.

(d) Notwithstanding the other provisions of this section, the

liquidator has no duty to locate any persons or entities if no

address is found in the records of the insurer or if mailings are

returned to the liquidator because of inability to deliver at the

address shown in the insurer's books and records. In these

circumstances the notice by publication as required by this

chapter or actual notice received is sufficient notice. Written

certification by the liquidator or other knowledgeable person

acting for the liquidator that the notices were deposited in the

United States mail, postage prepaid, or that the notices have

been electronically transmitted is prima facie evidence of

mailing and receipt. All claimants shall keep the liquidator

informed of any changes of address.

(e) Notwithstanding Subsection (a)(1)(C), upon application of

the liquidator, the receivership court may:

(1) find that notice by publication as required in this section

is sufficient notice to those persons holding an occurrence

policy that expired more than four years prior to the entry of

the order of liquidation and under which there are no pending

claims; or

(2) order other notice to persons described by Subdivision (1)

as it deems appropriate.

(f) The liquidator shall notify the Texas Workers' Compensation

Commission upon the entry of the liquidation order if the insurer

has issued workers' compensation coverage in effect in this

state. Upon request of the liquidator, the Texas Workers'

Compensation Commission shall submit a list of active cases

pending before the commission that relate to workers'

compensation coverage issued by the insurer.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.155

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(s), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.155

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(s), eff. September 1, 2007.

Sec. 443.156. DUTIES OF AGENTS. (a) Every person who

represented the insurer as an agent and receives notice in the

form prescribed in Section 443.155 that the insurer is the

subject of a liquidation order, not later than the 30th day after

the date of the notice, shall provide to the liquidator, in

addition to the information the agent may be required to provide

pursuant to Section 443.010, the information in the agent's

records related to any policy issued by the insurer through the

agent and any policy issued by the insurer through an agent under

contract to the agent, including the name and address of any

subagent. For purposes of this subsection, a policy is issued

through an agent if the agent has a property interest in the

expiration of the policy or if the agent has had in the agent's

possession a copy of the declarations of the policy at any time

during the life of the policy, except where the ownership of the

expiration of the policy has been transferred to another.

(b) Any agent failing to provide information to the liquidator

as required in Subsection (a) may be subject to payment of an

administrative penalty under Chapter 84 of not more than $1,000.

In addition, the agent's license may be suspended under Chapter

4005.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.156

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(t), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.156

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(t), eff. September 1, 2007.

SUBCHAPTER E. ASSET RECOVERY

Sec. 443.201. TURNOVER OF ASSETS. (a) If the receiver

determines that funds or property in the possession of another

person are rightfully the property of the estate, the receiver

shall deliver to the person a written demand for immediate

delivery of the funds or property, referencing this section by

number and the court and docket number of the receivership

action, and notifying the person that any claim of right to the

funds or property by the person must be presented to the

receivership court not later than the 20th day after the date of

the written demand. Any person who holds funds or other property

belonging to an entity subject to an order of receivership under

this chapter shall deliver the funds or other property to the

receiver on demand. Should the person allege any right to retain

the funds or other property, the person, not later than the 20th

day after the date of receipt of the demand that the funds or

property be delivered to the receiver, shall file with the

receivership court a pleading setting out that right. The person

shall serve a copy of the pleading on the receiver. The pleading

must inform the receivership court as to the nature of the claim

to the funds or property, the alleged value of the property or

amount of funds held, and what action, pending determination of

the dispute, has been taken by the person to preserve and protect

the property or to preserve any funds. The relinquishment of

possession of funds or property by any person who has received a

demand pursuant to this section does not constitute a waiver of a

right to make a claim in the receivership.

(b) If requested by the receiver, the receivership court shall

hold a hearing to determine where and under what conditions the

person shall hold the property or funds pending determination of

the dispute. The receivership court may impose conditions as it

may deem necessary or appropriate for the preservation of the

property or funds until the receivership court can determine the

validity of the person's claim to the property or funds. If any

property or funds are allowed to remain in the possession of the

person after demand made by the receiver, that person is strictly

liable to the estate for any waste, loss, or damage to or

diminution of value of the property or funds retained.

(c) If a person has filed a pleading alleging any right to

retain funds or property as provided by Subsection (a), the

receivership court shall hold a subsequent hearing to determine

the entitlement of the person to the funds or property claimed by

the receiver.

(d) If a person fails to deliver the funds or property or to

file the pleading described by Subsection (a) within the period

described by Subsection (a), the receivership court may, upon

petition of the receiver and upon a copy of the petition being

served by the receiver to that person, issue its summary order

directing the immediate delivery of the funds or property to the

receiver and finding that the person has waived all claims of

right to the funds or property.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.201

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.201

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.202. RECOVERY FROM AFFILIATES. (a) The receiver has a

right to recover from any affiliate of the insurer any property

of the insurer transferred to or for the benefit of the

affiliate, or the property's value, if the transfer was made

within the two years preceding the initial petition for

receivership.

(b) A transfer is not recoverable under Subsection (a) if the

affiliate shows that, when the transfer was made:

(1) the insurer was solvent;

(2) the transfer was lawful; and

(3) neither the insurer nor the affiliate knew or reasonably

should have known that the transfer, under then-applicable

statutory accounting standards, would:

(A) place the insurer:

(i) in violation of applicable capital or surplus requirements;

(ii) below the applicable minimum risk-based capital level; or

(iii) in violation of writing ratios under Article 1.32 or

analogous requirements under Section 843.406; or

(B) cause the insurer's filed financial statements not to

present fairly the capital and surplus of the insurer.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.202

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.202

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.203. UNAUTHORIZED POST-PETITION TRANSFERS. (a) Except

as provided by this section, the receiver may avoid any transfer

of an interest of the insurer in property or any obligation

incurred by the insurer that:

(1) was made or occurred after the petition for receivership was

filed; and

(2) is not authorized by the receiver and approved by the

receivership court or otherwise authorized in accordance with

this chapter.

(b) Except to the extent that a transfer or obligation avoidable

under Subsection (a) is otherwise voidable under this chapter, a

transferee or obligee of a transfer or obligation avoided under

Subsection (a) that takes for value and in good faith, at the

option of the receivership court, has a lien or may retain any

interest transferred or enforce any obligation incurred, as

applicable, to the extent that the transferee or obligee gave

value to the insurer in exchange for the transfer or obligation.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.203

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.203

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.204. VOIDABLE PREFERENCES AND LIENS. (a) A

"preference" is a transfer of any interest in property of an

insurer that:

(1) is made to or for the benefit of a creditor and for or on

account of an antecedent debt and is made or suffered by the

insurer within two years preceding the filing of a successful

petition commencing delinquency proceedings; and

(2) enables the creditor to receive more than the creditor would

receive if the insurer were liquidated under this chapter, the

transfer had not been made, and the creditor was entitled to

receive payment of the debt to the extent provided by this

chapter.

(b) Any preference may be avoided by the receiver if:

(1) the insurer was insolvent at the time of the transfer;

(2) the transfer was made within 120 days before the date of

filing of the petition commencing delinquency proceedings;

(3) the creditor receiving the transfer or to be benefited by

the transfer, or the creditor's agent acting with reference to

the transfer, had, at the time the transfer was made, reasonable

cause to believe that the insurer was insolvent or was about to

become insolvent; or

(4) the creditor receiving the transfer was:

(A) an officer or director of the insurer;

(B) an employee, attorney, or other person who was in fact in a

position to effect a level of control or influence over the

actions of the insurer comparable to that of an officer or

director, without regard to whether the person held that

position; or

(C) an affiliate.

(c) The receiver may not avoid a transfer under this section:

(1) to the extent that the transfer was:

(A) intended by the insurer and the creditor to or for whose

benefit the transfer was made to be a contemporaneous exchange

for new value given to the insurer and in fact was a

substantially contemporaneous exchange; or

(B) made in the ordinary course of business or financial affairs

between the insurer and the transferee and made according to

ordinary business terms in payment of a debt incurred by the

insurer in the ordinary course of business or financial affairs

of the insurer and the transferee; or

(2) to or for the benefit of a creditor, to the extent that,

after the transfer, the creditor gave new value to or for the

benefit of the insurer that was:

(A) not secured by an otherwise unavoidable security interest;

and

(B) on account of which new value the insurer did not make an

otherwise unavoidable transfer to or for the benefit of the

creditor.

(d) For purposes of this section:

(1) a transfer of property other than real property is deemed to

be made or suffered at the time the transfer becomes so far

perfected that any subsequent lien obtainable by legal or

equitable proceedings on a simple contract could not become

superior to the rights of the transferee;

(2) a transfer of real property is deemed to be made or suffered

when the transfer is so far perfected that a subsequent bona fide

purchaser from the insurer could not obtain rights superior to

the rights of the transferee;

(3) a transfer that creates an equitable lien is not deemed to

be perfected if there are available means by which a legal lien

could be created; and

(4) a transfer not perfected prior to the filing of a petition

for receivership is deemed to be made immediately before the

filing commencing delinquency proceedings.

(e) The provisions of this section apply without regard to

whether there are or were creditors who might have obtained liens

or persons who might have become bona fide purchasers.

(f) Within the meaning of Subsection (d), "a lien obtainable by

legal or equitable proceedings on a simple contract" is a lien

arising in the ordinary course of proceedings upon the entry or

docketing of a judgment or decree, or upon attachment,

garnishment, execution, or similar process, whether before, upon,

or after judgment or decree and whether before or upon levy. The

term does not include liens that under applicable law are given a

special priority over other liens that are prior in time.

(g) Within the meaning of Subsection (d), a lien obtainable by

legal or equitable proceedings could become superior to the

rights of a transferee, or a purchaser could obtain rights

superior to the rights of a transferee if the consequences would

follow only from the lien or purchase itself, or from the lien or

purchase followed by any step wholly within the control of the

respective lienholder or purchaser, with or without the aid of

ministerial action by public officials. A lien could not,

however, become superior and a purchase could not create superior

rights for the purpose of Subsection (d) through any acts

subsequent to the obtaining of the lien or subsequent to the

purchase that require the agreement or concurrence of any third

party or that require any further judicial action or ruling.

(h) A transfer of property for or on account of a new and

contemporaneous consideration that is deemed under Subsection (d)

to be made or suffered after the transfer because of delay in

perfecting the transfer does not become a transfer for or on

account of an antecedent debt if any acts required by the

applicable law to be performed to perfect the transfer against

liens or bona fide purchasers' rights are performed within 21

days or any period expressly allowed by the law, whichever is

less. A transfer to secure a future loan, if the loan is

actually made, or a transfer that becomes security for a future

loan, has the same effect as a transfer for or on account of a

new and contemporaneous consideration.

(i)(1) If any lien deemed voidable under Subsection (b) has been

dissolved by the furnishing of a bond or other obligation, the

surety on which has been indemnified directly or indirectly by

the transfer of or the creation of a lien upon any property of an

insurer before the filing of a petition commencing delinquency

proceedings under this chapter, the indemnifying transfer or lien

is also deemed voidable.

(2) The property affected by any lien deemed voidable under

Subsection (b) and Subdivision (1) is discharged from the lien,

and that property and any of the indemnifying property

transferred to or for the benefit of a surety passes to the

receiver, except that the receivership court may on due notice

order any lien deemed voidable under this section to be preserved

for the benefit of the estate and may direct that a conveyance be

executed as may be proper or adequate to evidence the title of

the receiver.

(3) Reasonable notice of any hearing in the proceeding shall be

given to all parties as required by law, including the obligee of

a releasing bond or other like obligation. If an order is

entered for the recovery of indemnifying property in kind or for

the avoidance of an indemnifying lien, the receivership court may

in the same proceeding ascertain the value of the property or

lien. If the value of the property or lien is less than the

amount for which the property is indemnified or than the amount

of the lien, the transferee or lienholder may elect to retain the

property or lien upon payment to the receiver of its value, as

determined by the receivership court, within a reasonable time

determined by the receivership court.

(4) The liability of the surety under a releasing bond or other

similar obligation shall be discharged to the extent of the value

of the indemnifying property recovered or the indemnifying lien

nullified and avoided by the receiver, or if the property is

retained under Subdivision (3) to the extent of the amount paid

to the receiver.

(j) This section may not be construed to prejudice any other

claim by the receiver against any person.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.204

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.204

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.205. FRAUDULENT TRANSFERS AND OBLIGATIONS. (a) The

receiver may avoid any transfer of an interest of the insurer in

property, any reinsurance transaction, or any obligation incurred

by an insurer that was made or incurred on or within two years

before the date of the initial filing of a petition commencing

delinquency proceedings under this chapter, if the insurer

voluntarily or involuntarily:

(1) made the transfer or incurred the obligation with actual

intent to hinder, delay, or defraud any person to which it was or

became indebted on or after the date that the transfer was made

or the obligation was incurred; or

(2) received less than a reasonably equivalent value in exchange

for the transfer or obligation.

(b) Except to the extent that a transfer or obligation voidable

under this section is voidable under other provisions of this

chapter, a transferee or obligee that takes for value and in good

faith a voidable transfer or obligation has a lien on or may

retain any interest transferred or may enforce any obligation

incurred, as the case may be, to the extent that the transferee

or obligee gave value to the insurer in exchange for the transfer

or obligation.

(c) For purposes of this section, a transfer is made when the

transfer is so perfected that a subsequent bona fide purchaser

from the insurer cannot acquire an interest in the property

transferred that is superior to the interest in the property of

the transferee, but if the transfer is not so perfected before

the commencement of the delinquency proceeding, the transfer is

deemed to have been made immediately before the date of the

initial filing of the petition commencing delinquency

proceedings.

(d) For purposes of this section, "value" means property or

satisfaction or securing of a present or antecedent debt of the

insurer.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.205

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.205

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.206. RECEIVER AS LIEN CREDITOR. (a) The receiver may

avoid any transfer of or lien upon the property of, or obligation

incurred by, an insurer that the insurer or a policyholder,

creditor, member, or stockholder of the insurer may have avoided

without regard to any knowledge of the receiver, the

commissioner, the insurer, or any policyholder, creditor, member,

or stockholder of the insurer regardless of whether such a

policyholder, creditor, member, or stockholder exists.

(b) The receiver is deemed a creditor without knowledge for

purposes of pursuing claims under the Uniform Fraudulent Transfer

Act, the Uniform Fraudulent Conveyance Act, or similar provisions

of state or federal law.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.206

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.206

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.207. LIABILITY OF TRANSFEREE. (a) Except as otherwise

provided in this section, to the extent that the receiver obtains

an order under Section 443.201 or avoids a transfer under Section

443.202, 443.203, 443.204, 443.205, or 443.206, the receiver may

recover the property transferred, or the value of the property,

from:

(1) the initial transferee of the transfer or the entity for

whose benefit the transfer was made; or

(2) any immediate or mediate transferee of the initial

transferee.

(b) The receiver may not recover under Subsection (a)(2) from:

(1) a transferee that takes for value, including satisfaction or

securing of a present or antecedent debt, in good faith, and

without knowledge of the voidability of the transfer avoided; or

(2) any immediate or mediate good faith transferee of the

transferee.

(c) Any transfer avoided in accordance with this chapter is

preserved for the benefit of the receivership estate, but only

with respect to property of the insurer.

(d) In addition to the remedies specifically provided under

Sections 443.201-443.206 and Subsection (a), if the receiver is

successful in establishing a claim to the property or any part of

the property, the receiver is entitled to recover judgment for:

(1) rental for the use of the tangible property from the later

of the entry of the receivership order or the date of the

transfer;

(2) in the case of funds or intangible property, the greater of:

(A) the actual interest or income earned by the property; or

(B) interest at the statutory rate for judgments from the later

of the date of the entry of the receivership order or the date of

the transfer; and

(3) except as to recoveries from guaranty associations, all

costs, including investigative costs and other expenses necessary

to the recovery of the property or funds, and reasonable

attorney's fees.

(e) In any action under this section, the receivership court may

allow the receiver to seek recovery of the property involved or

the property's value.

(f) In any action under Sections 443.201-443.206, the receiver

has the burden of proving the avoidability of a transfer, and the

person against whom recovery or avoidance is sought has the

burden of proving the nature and extent of any affirmative

defense.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.207

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(u), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.207

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(u), eff. September 1, 2007.

Sec. 443.208. CLAIMS OF HOLDERS OF VOID OR VOIDABLE RIGHTS. (a)

A claim of a creditor who has received or acquired a preference,

lien, conveyance, transfer, assignment, or encumbrance voidable

under this chapter may not be allowed unless the creditor

surrenders the preference, lien, conveyance, transfer,

assignment, or encumbrance. If the avoidance is effected by a

proceeding in which a final judgment has been entered, the claim

may not be allowed unless the money is paid or the property is

delivered to the receiver not later than the 30th day after the

date of the entering of the final judgment, except that the

receivership court may allow further time if there is an appeal

or other continuation of the proceeding.

(b) A claim allowable under Subsection (a) by reason of the

avoidance, whether voluntary or involuntary, or a preference,

lien, conveyance, transfer, assignment, or encumbrance, may be

filed as an excused late filing under Section 443.251(b) if filed

not later than the 30th day after the date of the avoidance, or

within the further time allowed by the receivership court under

Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.208

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(v), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.208

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(v), eff. September 1, 2007.

Sec. 443.209. SETOFFS. (a) All mutual debts or mutual credits,

whether arising out of one or more contracts between the insurer

and another person in connection with any action or proceeding

under this chapter, must be set off and only the balance shall be

allowed or paid, except as provided by Subsection (b).

(b) A setoff may not be allowed in favor of any person if:

(1) the obligation of the insurer to the person:

(A) would not, at the date of the commencement of the

delinquency proceeding, entitle the person to share as a claimant

in the assets of the insurer; or

(B) was purchased by or transferred to the person:

(i) after the commencement of the delinquency proceeding; or

(ii) for the purpose of increasing setoff rights;

(2) the obligation of the insurer is owed to an affiliate of the

person, or any other entity or association other than the person;

(3) the obligation of the person:

(A) is as a trustee or fiduciary; or

(B) is to pay:

(i) an assessment levied against the members of a mutual

insurer, reciprocal or interinsurance exchange, or Lloyd's plan;

or

(ii) a balance upon a subscription to the capital stock of a

capital stock insurance company; or

(4) the obligations between the person and the insurer arise

from reinsurance transactions in which either the person or the

insurer has assumed risks and obligations from the other party

and then has ceded back to that party substantially the same

risks and obligations.

(c) The receiver shall provide an interested person with

accounting statements identifying all debts that are due and

payable. If a person owes the insurer amounts that are due and

payable against which the person asserts a setoff of mutual

credits that, in the future, may become due and payable from the

insurer, the person shall promptly pay the amounts due and

payable to the receiver. Notwithstanding any other provision of

this chapter, the receiver shall promptly and fully refund, to

the extent of a person's prior payments under this section, any

mutual credits that become due and payable to the person by the

insurer.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.209

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.209

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.210. ASSESSMENTS. (a) As soon as practicable, but not

later than the fourth anniversary of the date of an order of

receivership of an insurer issuing assessable policies, the

receiver shall make a report to the receivership court setting

forth:

(1) the reasonable value of the assets of the insurer;

(2) the insurer's probable total liabilities;

(3) the probable aggregate amount of the assessment necessary to

pay all claims of creditors and expenses in full, including

expenses of administration and costs of collecting the

assessment; and

(4) a recommendation as to whether an assessment should be made

and in what amount.

(b) Upon the basis of the report provided in Subsection (a),

including any supplements and amendments to the report, the

receivership court may approve, solely on application by the

receiver, one or more assessments against all members of the

insurer who are subject to assessment. The order approving the

assessment shall provide instructions regarding notice of the

assessment, deadlines for payment, and other instructions to the

receiver regarding collection of the assessment.

(c) Subject to any applicable legal limits on ability to assess,

the aggregate assessment must be for the amount that the sum of

the probable liabilities, the expenses of administration, and the

estimated cost of collection of the assessment, exceeds the value

of existing assets, with due regard being given to assessments

that cannot be collected economically.

(d) After levy of assessment under Subsection (b), the receiver

shall petition the receivership court for an order directing each

member who has not paid the assessment pursuant to the levy to

show cause why a judgment for the assessment should not be

entered.

(e) At least 20 days before the return day of the order to show

cause, the receiver shall give notice of the order to show cause

to each member liable on the assessment. Notice must be given by

first class mail mailed to the member's last known address as it

appears on the insurer's records, by publication, or by another

method of notification as directed by the receivership court.

Failure of the member or subscriber to receive the notice of the

assessment or of the order, within the time specified in the

assessment or order or at all, is not a defense in a proceeding

to collect the assessment.

(f) If a member does not appear and serve verified objections

upon the receiver on or before the return day of the order to

show cause under Subsection (d), the receivership court shall

make an order adjudging the member liable for the amount of the

assessment against the member under Subsection (d) together with

costs, and the receiver shall have a judgment against the member

for the amount of the assessment and costs in the order.

(g) If on or before the return day of the order to show cause,

the member appears and serves verified objections upon the

receiver, the receivership court may hear and determine the

matter or may appoint a referee to hear it and make an order as

the facts warrant. In the event that the receiver determines

that the objections do not warrant relief from assessment, the

member may request the receivership court to review the matter

and vacate the order to show cause.

(h) The receiver may enforce any order or collect any judgment

under Subsection (f) by any lawful means.

(i) Any assessment of a subscriber or member of an insurer made

by the receiver pursuant to the order of receivership court

fixing the aggregate amount of the assessment against all members

or subscribers and approving the classification and formula made

by the receiver under this section is prima facie correct.

(j) Any claim filed by an assessee who fails to pay an

assessment, after the conclusion of any legal action by the

assessee objecting to the assessment, is deemed a late filed

claim under Section 443.251.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.210

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(w), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.210

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(w), eff. September 1, 2007.

Sec. 443.211. REINSURER'S LIABILITY. (a) If the receiver has

claims under policies covered by reinsurance, the liability of

the reinsurer to the receiver under the policies reinsured may

not be diminished because of the insolvency of the insurer,

regardless of any provisions in the reinsurance contract to the

contrary, except under the following circumstances:

(1) a contract or other written agreement entered into before

the delinquency proceeding that is otherwise permitted by law

specifically provides another payee of the reinsurance in the

event of the insolvency of the ceding insurer;

(2) the assuming insurer, under an assumption reinsurance

agreement and with the consent of the direct insured, has

assumed, as direct obligations of the assuming insurer, the

policy obligations of the ceding insurer to the payees under

policies and in substitution for the obligations of the ceding

insurer to those payees; or

(3) a life and health insurance guaranty association has made

the election to succeed to the rights and obligations of the

insolvent insurer under a contract of reinsurance in accordance

with the life and health guaranty association laws of this state

or its domiciliary state or another applicable law, rule, order,

or assignment contract, in which case payments shall be made

directly to or at the direction of the guaranty association.

(b) Except as provided by Subsection (a), any reinsurance shall

be payable to the receiver under a policy reinsured by the

assuming insurer on the basis of claims:

(1) allowed under Section 443.253; and

(2) paid under:

(A) Chapter 462, 463, or 2602; or

(B) the guaranty associations of other states.

(c) The liquidator or receiver, as applicable, shall give

written notice to affected reinsurers of the pendency of a claim

against the receiver under a reinsured policy within a reasonable

time after the claim is filed in the delinquency proceeding.

During the pendency of the claim any affected reinsurer may:

(1) investigate the claim; and

(2) intervene, at the reinsurer's own expense, in any proceeding

where the claim is to be adjusted and assert any defense or

defenses which it may deem available to the delinquent company,

the liquidator, or the receiver.

(d) Subject to court approval, an expense incurred under

Subsection (c)(1) or (2) shall be chargeable against the

delinquent company as part of the expense of liquidation, to the

extent of a proportionate share of the benefit which may accrue

to the delinquent company solely as a result of the defense

undertaken by the assuming insurer.

(e) If two or more assuming insurers are involved in the same

claim and a majority in interest elect to intervene and assert a

defense to a claim described by Subsection (c), an expense

incurred under Subsection (c)(1) or (2) shall be apportioned in

accordance with the terms of the reinsurance agreement as though

the expense had been incurred by the ceding insurer.

(f) Nothing in this chapter shall be construed as authorizing

the receiver, or other entity, to compel payment from a non-life

reinsurer on the basis of estimated incurred but not reported

losses or outstanding reserves, except outstanding reserves with

respect to claims made pursuant to Section 443.255 and approved

workers compensation claims filed under Section 443.252(d).

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.211

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(x), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.211

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(x), eff. September 1, 2007.

Sec. 443.212. RECOVERY OF PREMIUMS OWED. (a) An insured shall

pay, either directly to the receiver or to any agent that has

paid or is obligated to pay the receiver on behalf of the

insured, any unpaid earned premium or retrospectively rated

premium due the insurer based on the termination of coverage

under Section 443.152. Premium on surety business is deemed

earned at inception if a policy term cannot be determined. All

other premium is deemed earned and is prorated equally over the

determined policy term, regardless of any provision in the bond,

guaranty, contract or other agreement.

(b) Any person, other than the insured, shall turn over to the

receiver any unpaid premium due and owing as shown on the records

of the insurer, including any amount representing commissions,

for the full policy term due the insurer at the time of the entry

of the receivership order, whether earned or unearned, based on

the termination of coverage under Section 443.152. The unpaid

premium due the receiver from any person other than the insured

excludes any premium not collected from the insured and not

earned based on the termination of coverage under Section

443.152.

(c) Any person, other than the insured, responsible for the

remittance of a premium, shall turn over to the receiver any

unearned commission of the person based on the termination of

coverage under Section 443.152. Credits, setoffs, or both may

not be allowed to an agent, broker, premium finance company, or

any other person for any amounts advanced to the insurer by the

person on behalf of, but in the absence of a payment by, the

insured, or for any other amount paid by the person to any other

person after the entry of the order of receivership.

(d) Persons that collect premium or finance premium under a

premium finance contract that is due the insurer in receivership

are deemed to hold that premium in trust as fiduciaries for the

benefit of the insurer and to have availed themselves of the laws

of this state, regardless of any provision to the contrary in any

agency contract or other agreement.

(e) Any premium finance company is obligated to pay any amounts

due the insurer from premium finance contracts, whether the

premium is earned or unearned. The receiver has the right to

collect any unpaid financed premium directly from the premium

finance company or directly from the insured that is a party to

the premium finance contract.

(f) Upon satisfactory evidence of a violation of this section by

a person other than an insured, the commissioner may pursue one

or more of the following courses of action:

(1) suspend, revoke, or refuse to renew the licenses of the

offending party or parties; and

(2) impose:

(A) an administrative penalty under Chapter 84 of not more than

$1,000 for each act in violation of this section by the party or

parties; and

(B) any other sanction or penalty authorized by Chapter 82.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.212

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(y), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.212

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(y), eff. September 1, 2007.

Sec. 443.213. ADMINISTRATION OF DEDUCTIBLE AGREEMENTS AND

POLICYHOLDER COLLATERAL. (a) Any collateral held to secure the

obligations of a policyholder under a deductible agreement with

an insurer subject to a delinquency proceeding under this chapter

must be maintained and administered as provided in this section.

For purposes of this section, a "deductible agreement" is any

combination of one or more policies, endorsements, contracts, or

security agreements that:

(1) provide for the policyholder to bear the risk of loss within

a specified amount per claim or occurrence covered under a policy

of insurance; and

(2) may be subject to an aggregate limit of policyholder

reimbursement obligations.

(b) This section applies to any collateral described by

Subsection (a), regardless of whether the collateral is held by,

for the benefit of, or assigned to the insurer under a deductible

agreement. The collateral shall be used to secure the

policyholder's obligation to fund or reimburse claims payments

within the agreed deductible amount, subject to this section.

(c) If the contract between the policyholder and the insurer

allows the policyholder to fund claims within the deductible

amount through a third-party administrator or otherwise, the

receiver shall allow that funding arrangement to continue, except

as prohibited by Title 5, Labor Code. If a policyholder funds

claims within the deductible amount, the receiver or any guaranty

association has no obligation to pay claims for the amount funded

by the policyholder, and the policyholder or its third-party

administrator is not obligated to reimburse a guaranty

association for any amount funded. A charge of any kind may not

be made against a guaranty association based on the funding of

claims payments by a policyholder under this subsection.

(d) If the receiver is holding collateral provided by a

policyholder to secure both a deductible agreement and other

obligations of the policyholder, the receiver shall:

(1) allocate the collateral among these obligations in

accordance with the deductible agreement; or

(2) in the absence of an allocation provision in the deductible

agreement and with the approval of the receivership court,

allocate the collateral equitably among these obligations.

(e) If, under Subsection (d), the collateral secures

reimbursement obligations under more than one line of insurance,

the receiver shall equitably allocate the collateral among the

various lines based on the estimated ultimate exposure within the

deductible amount for each line.

(f) If a guaranty association is obligated to pay claims under a

policy under Subsection (d), the receiver shall give notice to

the guaranty associations of any allocation under this section.

(g) Once all claims covered by the collateral have been paid and

the receiver is satisfied that no new claims may be presented,

the receiver shall release any remaining collateral to the

policyholder in accordance with the provisions of the contract

and of this chapter.

(h) To the extent a guaranty association is required by

applicable law to pay any claims for which the insurer would have

been entitled to reimbursement from the policyholder, the

following provisions apply:

(1) The receiver shall promptly invoice the policyholder for the

reimbursement due under the agreement, and the policyholder is

obligated to pay the amount invoiced to the receiver for the

benefit of the guaranty associations that paid the claims.

Neither the insolvency of the insurer nor the insurer's inability

to perform any obligations under the deductible agreement is a

defense to the policyholder's reimbursement obligation under the

deductible agreement. At the time the policyholder

reimbursements are collected, the receiver shall promptly forward

those amounts to the guaranty association, based on the claims

paid by the guaranty association that were subject to the

deductible.

(2) If the collateral is insufficient to reimburse the guaranty

association for claims paid within the deductible, the receiver

shall use any existing collateral to make a partial reimbursement

to the guaranty association, subject to any allocation under

Subsection (d), (e), or (f). If more than one guaranty

association has a claim against the same collateral, the receiver

shall prorate payments to each guaranty association based on the

amount of the claims each guaranty association has paid.

(3) The receiver is entitled to deduct from reimbursements owed

to a guaranty association or collateral to be returned to a

policyholder reasonable actual expenses incurred in fulfilling

the receiver's responsibilities under this section. Expenses

incurred to collect reimbursements for the benefit of a guaranty

association are subject to the approval of the guaranty

association. Any remaining expenses that are not deducted from

the reimbursements are payable subject to Section 443.015.

(4) The receiver shall provide any affected guaranty

associations with a complete accounting of the receiver's

deductible billing and collection activities on a quarterly

basis, or at other intervals as may be agreed to between the

receiver and the guaranty associations. Accountings under this

subdivision must include copies of the policyholder billings, the

reimbursements collected, the available amounts and use of

collateral for each account, and any prorating of payments.

(5) If the receiver fails to make a good faith effort to collect

reimbursements due from a policyholder under a deductible

agreement within 120 days of receipt of claims payment reports

from a guaranty association, the guaranty association may, after

notice to the receiver, collect the reimbursements that are due,

and, in so doing, the guaranty association shall have the same

rights and remedies as the receiver. A guaranty association

shall report any amounts collected under this subdivision and

expenses incurred in collecting those amounts to the receiver.

(6) The receiver shall periodically adjust the collateral held

as the claims subject to the deductible agreement are paid,

provided that adequate collateral is maintained. The receiver is

not required to adjust the collateral more than once a year. The

receiver shall inform the guaranty associations of all collateral

reviews, including the basis for the adjustment.

(7) Reimbursements received or collected by a guaranty

association under this section may not be considered a

distribution of the insurer's assets. A guaranty association

shall provide the receiver with an accounting of any amounts it

has received or collected under this section and any expenses

incurred in connection with that receipt or collection. The

amounts received, net of any expenses incurred in connection with

collection of the amounts, must be set off against the guaranty

association's claim filed under Section 443.251 for the payments

that were reimbursed.

(8) To the extent that a guaranty association pays a claim

within the deductible amount that is not reimbursed by either the

receiver or by policyholder payments, the guaranty association

has a claim for those amounts in the delinquency proceeding in

accordance with Section 443.251.

(9) Nothing in this section limits any rights of a guaranty

association under applicable law to obtain reimbursement for

claims payments made by the guaranty association under policies

of the insurer or for the association's related expenses.

(i) If a claim that is subject to a deductible agreement and

secured by collateral is not covered by any guaranty association,

the following provisions apply:

(1) The receiver is entitled to retain as an asset of the estate

any collateral or deductible reimbursements obtained by the

receiver.

(2) If a policyholder fails to assume an obligation under a

deductible agreement to pay a claim, the receiver shall use the

collateral to adjust and pay the claim to the extent that the

available collateral, after any allocation under Subsection (d),

(e), or (f), is sufficient to pay all outstanding and anticipated

claims within the deductible. If the collateral is exhausted and

all reasonable means of collection against the insured have been

exhausted, the remaining claims shall be subject to the

provisions of Sections 443.251 and 443.301.

(3) The receiver is entitled to deduct from collateral

reasonable actual expenses incurred in fulfilling the receiver's

responsibilities under this section. Any remaining expenses that

are not deducted from the reimbursements are payable subject to

Section 443.015.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.213

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(z), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.213

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(z), eff. September 1, 2007.

SUBCHAPTER F. CLAIMS

Sec. 443.251. FILING OF CLAIMS. (a) Except as provided by this

subsection, proof of all claims must be filed with the liquidator

in the form required by Section 443.252 on or before the last day

for filing specified in the notice required under Section

443.155, which date may not be later than 18 months after entry

of the order of liquidation, unless the receivership court, for

good cause shown, extends the time, except that proofs of claims

for cash surrender values or other investment values in life

insurance and annuities and for any other policies insuring the

lives of persons need not be filed unless the liquidator

expressly so requires. The receivership court, only upon

application of the liquidator, may allow alternative procedures

and requirements for the filing of proofs of claim or for

allowing or proving claims. Upon application, if the

receivership court dispenses with the requirements of filing a

proof of claim by a person or a class or group of persons, a

proof of claim for the person, class, or group is deemed to have

been filed for all purposes, except that the receivership court's

waiver of proof of claim requirements does not impact guaranty

association proof of claim filing requirements or coverage

determinations to the extent the guaranty fund statute or filing

requirements are inconsistent with the receivership court's

waiver of proof.

(b) The liquidator shall permit a claimant that makes a late

filing to share ratably in distributions, whether past or future,

as if the claim were not filed late, to the extent that the

payment will not prejudice the orderly administration of the

liquidation, under the following circumstances:

(1) the eligibility to file a proof of claim was not known to

the claimant, and the claimant filed a proof of claim not later

than the 90th day after the date of first learning of the

eligibility;

(2) a transfer to a creditor was avoided under Section 443.202,

443.203, 443.204, or 443.206, or was voluntarily surrendered

under Section 443.208, and the filing satisfies the conditions of

Section 443.208; or

(3) the valuation under Section 443.260, of security held by a

secured creditor shows a deficiency, and the claim for the

deficiency is filed not later than the 30th day after the

valuation.

(c) The liquidator may petition the receivership court to set a

date before which all late claims under Subsection (b) must be

filed.

(d) The liquidator shall permit guaranty associations to file

claims late and to receive a ratable share of distributions,

whether past or future, as if the claims were not late.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.251

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(aa), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.251

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(aa), eff. September 1, 2007.

Sec. 443.252. PROOF OF CLAIM. (a) Proof of claim consists of a

statement signed by the claimant or on behalf of the claimant

that includes all of the following, as applicable:

(1) the particulars of the claim, including the consideration

given for it;

(2) the identity and amount of the security on the claim;

(3) the payments, if any, made on the debt;

(4) that the sum claimed is justly owing and that there is no

setoff, counterclaim, or defense to the claim;

(5) any right of priority of payment or other specific right

asserted by the claimant;

(6) the name and address of the claimant and the attorney, if

any, who represents the claimant; and

(7) the claimant's social security or federal employer

identification number.

(b) The liquidator may require that:

(1) a prescribed form be used; and

(2) other information and documents be included.

(c) At any time the liquidator may:

(1) require the claimant to present information or evidence

supplementary to that required under Subsection (a); and

(2) take testimony under oath, require production of affidavits

or depositions, or otherwise obtain additional information or

evidence.

(d) Any guaranty association must be permitted to file a single

omnibus proof of claim for all claims of the association in

connection with payment of claims of the insurer. The omnibus

proof of claim may be periodically updated by the association,

and the association may be required to submit a reasonable amount

of documentation in support of the claim. A guaranty

association's claim under this subsection may include amounts for

anticipated payments after the closing of the receivership

including incurred but not reported claims.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.252

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.252

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.253. ALLOWANCE OF CLAIMS. (a) Except as provided in

Subsections (i) and (l), the liquidator shall review all claims

duly filed in the liquidation proceeding and shall further

investigate as the liquidator considers necessary. Consistent

with the provisions of this chapter, the liquidator may allow,

disallow, or compromise the amount for which claims will be

recommended to the receivership court, unless the liquidator is

required by law to accept claims as settled by a person or

organization, including a guaranty association, subject to any

statutory or contractual rights of the affected reinsurers to

participate in the claims allowance process. No claim under a

policy of insurance may be allowed for an amount in excess of the

applicable policy limits.

(b) Pursuant to the review, the liquidator shall provide written

notice of the claim determination by any means authorized by

Section 443.007 to the claimant or the claimant's attorney and

may provide notice to any reinsurer that is or may be liable in

respect of the claim. The notice must set forth the amount of

the claim allowed by the liquidator, if any, and the priority

class of the claim as established in Section 443.301.

(c) Not later than the 45th day after the mailing of the notice

as set forth in Subsection (b), those noticed may submit written

objections to the liquidator. Any submitted objections must

clearly set out all facts and the legal basis, if any, for the

objections and the reasons why the claim should be allowed at a

different amount or in a different priority class. If no timely

objection is filed, the determination is final.

(d) A claim that has not become mature as of the coverage

termination date established under Section 443.201 because

payment on the claim is not yet due may be allowed as if it were

mature. A claim that is allowed under this subsection may be

discounted to present value based upon a reasonable estimated

date of the payment, if the liquidator determines that the

present value of the payment is materially less than the amount

of the payment.

(e) A judgment or order against an insured or the insurer

entered after the date of the initial filing of a successful

petition for receivership, or within 120 days before the initial

filing of the petition, and a judgment or order against an

insured or the insurer entered at any time by default or by

collusion need not be considered as evidence of liability or of

the amount of damages.

(f) Claims under employment contracts by directors, officers, or

persons in fact performing similar functions or having similar

powers are limited to payment for services rendered prior to any

order of receivership, unless explicitly approved in writing by:

(1) the commissioner prior to an order of receivership;

(2) the rehabilitator before the entry of an order of

liquidation; or

(3) the liquidator after the entry of an order of liquidation.

(g) The total liability of the insurer to all claimants arising

out of the same act or policy may not be greater than the

insurer's total liability would have been were the insurer not in

liquidation.

(h) The liquidator shall disallow claims for de minimis amounts

as determined by the receivership court as being reasonable and

necessary for administrative convenience.

(i) A claim that does not contain all the applicable information

required by Section 443.252 need not be further reviewed or

adjudicated, and may be denied or disallowed by the liquidator

subject to the notice and objection procedures in this section.

(j) The liquidator may reconsider a claim on the basis of

additional information and amend the recommendation to the

receivership court. The claimant must be afforded the same

notice and opportunity to be heard on all changes in the

recommendation as in its initial determination. The receivership

court may amend its allowance or disallowance as appropriate.

(k) The liquidator is not required to process claims for any

class until it appears reasonably likely that property will be

available for a distribution to that class. If there are

insufficient assets to justify processing all claims for any

class listed in Section 443.301, the liquidator shall report the

facts to the receivership court and make such recommendations as

may be appropriate for handling the remainder of the claims.

(l) Any claim by a lessor for damages resulting from the

termination of a lease of real property shall be disallowed to

the extent that the claim exceeds:

(1) the rent reserved by the lease, without acceleration, for

the longer of one year or 15 percent of the remaining term of the

lease, not to exceed three years, following the earlier of:

(A) the date of the filing of the petition; or

(B) the date on which the lessor repossessed or the lessee

surrendered the leased property; and

(2) any unpaid rent due under the lease, without acceleration,

on the earlier of the dates described by Subdivision (1).

(m) If a claim is fully covered by a guaranty association, the

liquidator has no obligation to process the claim in accordance

with this section and may refuse to process the claim in

accordance with this section.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.253

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(bb), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.253

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(bb), eff. September 1, 2007.

Sec. 443.254. CLAIMS UNDER OCCURRENCE POLICIES, SURETY BONDS,

AND SURETY UNDERTAKINGS. (a) Subject to the provisions of

Section 443.253, any insured has the right to file a claim for

the protection afforded under the insured's policy, regardless of

whether a claim is known at the time of filing, if the policy is

an occurrence policy.

(b) Subject to the provisions of Section 443.253, an obligee

under a surety bond or surety undertaking has the right to file a

claim for the protection afforded under the surety bond or surety

undertaking issued by the insurer under which the obligee is the

beneficiary, regardless of whether a claim is known at the time

of filing.

(c) After a claim is filed under Subsection (a) or (b), at the

time that a specific claim is made by or against the insured or

by the obligee, the insured or the obligee shall supplement the

claim, and the receiver shall treat the claim as a contingent or

unliquidated claim under Section 443.255.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(cc), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.254

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(cc), eff. September 1, 2007.

Sec. 443.255. ALLOWANCE OF CONTINGENT AND UNLIQUIDATED CLAIMS.

(a) A claim of an insured or third party may be allowed under

Section 443.253, regardless of the fact that the claim was

contingent or unliquidated, if any contingency is removed in

accordance with Subsection (b) and the value of the claim is

determined. For purposes of this section, a claim is contingent

if:

(1) the accident, casualty, disaster, loss, event, or occurrence

insured, reinsured, or bonded or reinsured against occurred on or

before the date fixed under Section 443.151; and

(2) the act or event triggering the insurer's obligation to pay

has not occurred as of the date fixed under Section 443.151.

(b) Unless the receivership court directs otherwise, a

contingent claim may be allowed if the claimant has presented

proof reasonably satisfactory to the liquidator of the insurer's

obligation to pay or the claim was based on a cause of action

against an insured of the insurer and:

(1) it may be reasonably inferred from proof presented upon the

claim that the claimant would be able to obtain a judgment; and

(2) the person has furnished suitable proof, unless the

receivership court for good cause shown otherwise directs, that

no further valid claims can be made against the insurer arising

out of the cause of action other than those already presented.

(c) The liquidator may petition the receivership court to set a

date before which all claims under this section are final. In

addition to the notice requirements of Section 443.007, the

liquidator shall give notice of the filing of the petition to all

claimants with claims that remain contingent or unliquidated

under this section.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.255

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(dd), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.255

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(dd), eff. September 1, 2007.

Sec. 443.256. SPECIAL PROVISIONS FOR THIRD-PARTY CLAIMS. (a)

When any third party asserts a cause of action against an insured

of an insurer in liquidation, the third party may file a claim

with the liquidator on or before the last day for filing claims.

(b) Whether or not the third party files a claim, the insured

may file a claim on the insured's own behalf in the liquidation.

(c) The liquidator may make recommendations to the receivership

court for the allowance of an insured's claim after consideration

of the probable outcome of any pending action against the insured

on which the claim is based, the probable damages recoverable in

the action, and the probable costs and expenses of defense.

After allowance by the receivership court, the liquidator shall

withhold any distribution payable on the claim, pending the

outcome of litigation and negotiation between the insured and the

third party. The liquidator may reconsider the claim as provided

in Section 443.253(j). As claims against the insured are settled

or barred, the insured or third party, as appropriate, shall be

paid from the amount withheld the same percentage distribution as

was paid on other claims of like priority, based on the lesser of

the amount actually due from the insured by action or paid by

agreement plus the reasonable costs and expense of defense, or

the amount allowed on the claims by the receivership court.

After all claims are settled or barred, any sum remaining from

the amount withheld shall revert to the undistributed property of

the insurer.

(d) If several claims founded upon one policy are timely filed

under this section, whether by third parties or as claims by the

insured, and the aggregate amount of the timely filed allowed

claims exceeds the aggregate policy limits, the liquidator may:

(1) apportion the policy limits ratably among the timely filed

allowed claims; or

(2) give notice to the insured, known third parties, and

affected guaranty associations that the aggregate policy limits

have been exceeded. On and after the 30th day after the date of

the liquidator's notice, further amounts may not be allowed, the

policy limits shall be apportioned ratably among the timely filed

allowed claims, and any additional claims shall be rejected.

(e) Claims by the insured under Subsection (d) must be evaluated

as described by Subsection (c). If any insured's claim is

subsequently reduced under Subsection (c), the amount freed by

the reduction must be apportioned ratably among the claims which

have been reduced under Subsection (d).

(f) A claim may not be allowed under this section to the extent

the claim is covered by any guaranty association.

(g) A claimant may withdraw a proof of claim with the

liquidator's approval. The liquidator may approve the withdrawal

only upon a showing of good cause and after giving notice of the

withdrawal to the insured.

(h) The filing of a proof of claim in connection with a claim

against an insured has the following effect on the rights of the

claimant and the insured:

(1) By filing a proof of claim, a claimant waives any right to

pursue the personal assets of the insured with respect to the

claim, to the extent of the coverage or policy limits provided by

the insurer, and agrees that to the extent of the coverage or

policy limits provided by the insurer, the claimant will seek

satisfaction of the claim against the insured solely from

distributions paid by the liquidator on the claim and from any

payments that a guaranty association may pay on account of the

claim, except as provided in this section.

(2) The waiver provided under this section is conditioned upon

the cooperation of the insured with the liquidator and any

applicable guaranty association in the defense of the claim. The

waiver provided under this section does not operate to:

(A) discharge the guaranty association from any of the

association's responsibilities and duties;

(B) release the insured with respect to any claim in excess of

the coverage or policy limits provided by the insurer or any

other responsible party; or

(C) release the insured with respect to any claim by a guaranty

association for reimbursement under the law applicable to the

guaranty association.

(3) The waiver provided under this section is void if:

(A) a claimant withdraws the claimant's proof of claim under

Subsection (g); or

(B) the liquidator avoids insurance coverage in connection with

a proof of the claim.

(4) The liquidator shall provide, where applicable, notice of

the election of remedies provision in this section on any proof

of claim form the liquidator distributes. The notice must be

inserted above the claimant's signature line in typeface not

smaller than the typeface of the rest of the notice and, in any

event not smaller than a 14-point font, and must include a

statement substantially similar to the following: "I understand

by filing this claim in the estate of the insurer I am waiving

any right to pursue the personal assets of the insured to the

extent that there are policy limits or coverage provided by the

now insolvent insurer."

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.256

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(ee), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.256

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(ee), eff. September 1, 2007.

Sec. 443.257. DISPUTED CLAIMS. (a) When objections to the

liquidator's proposed treatment of a claim are filed and the

liquidator does not alter the determination of the claim as a

result of the objections, the liquidator shall ask the

receivership court for a hearing pursuant to Section 443.007.

(b) The provisions of this section are not applicable to

disputes with respect to coverage determinations by a guaranty

association as part of the association's statutory obligations.

(c) The final disposition by the receivership court of a

disputed claim is deemed a final judgment for purposes of appeal.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.257

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(ff), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.257

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(ff), eff. September 1, 2007.

Sec. 443.258. LIQUIDATOR'S RECOMMENDATIONS TO RECEIVERSHIP

COURT. The liquidator shall present to the receivership court,

for approval, reports of claims settled or determined by the

liquidator under Section 443.253. The reports must be presented

from time to time as determined by the liquidator and must

include information identifying the claim and the amount and

priority class of the claim.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(gg), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(gg), eff. September 1, 2007.

Sec. 443.259. CLAIMS OF CODEBTORS. If a creditor does not

timely file a proof of the creditor's claim, an entity that is

liable to the creditor together with the insurer, or that has

secured the creditor, may file a proof of the claim.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.259

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.259

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.260. SECURED CREDITORS' CLAIMS. (a) The value of any

security held by a secured creditor must be determined in one of

the following ways:

(1) by converting the same into money according to the terms of

the agreement pursuant to which the security was delivered to the

creditor; or

(2) by agreement or litigation between the creditor and the

liquidator.

(b) If a surety has paid any losses or loss adjustment expenses

under its own surety instrument before any petition initiating a

delinquency proceeding is filed and the principal to the

instrument has posted collateral that remains available to

reimburse the losses or loss adjustment expenses at the time the

petition is filed and that collateral has not been credited

against the payments made, then the receiver has the first

priority to use the collateral to reimburse the surety for any

pre-petition losses and expenses.

(c) If the principal under a surety bond or surety undertaking

has pledged any collateral, including a guaranty or letter of

credit, to secure the principal's reimbursement obligation to the

insurer issuing the bond or undertaking, the claim of any

obligee, or subject to the discretion of the receiver, of any

completion contractor under the surety bond or surety undertaking

must be satisfied first out of the collateral or its proceeds.

(d) In making any distribution to an obligee or completion

contractor under Subsection (c), the receiver shall retain a

sufficient reserve for any other potential claim against that

collateral.

(e) If collateral is insufficient to satisfy in full all

potential claims against it under Subsections (c) and (g), the

claims against the collateral must be paid on a pro rata basis,

and an obligee or completion contractor under Subsection (c) has

a claim, subject to allowance under Section 443.253, for any

deficiency.

(f) If the time to assert claims against a surety bond or a

surety undertaking has expired, and all claims described by this

section have been satisfied in full, any remaining collateral

pledged under the surety bond or surety undertaking must be

returned to the principal under the bond or undertaking.

(g) To the extent that a guaranty association has made a payment

relating to a claim against a surety bond, the guaranty

association shall first be reimbursed for that payment and

related expenses out of the available collateral or proceeds

related to the surety bond. To the extent that the collateral is

sufficient, the guaranty association shall be reimbursed 100

percent of its payment. If the collateral is insufficient to

satisfy in full all potential claims against the collateral under

Subsection (c) and this subsection, a guaranty association that

has paid claims on the surety bond is entitled to a pro rata

share of the available collateral in accordance with Subsection

(e), and the guaranty association has claims against the general

assets of the estate in accordance with Section 443.253 for any

deficiency. Any payment made to a guaranty association under

this subsection from collateral may not be deemed early access or

otherwise deemed a distribution out of the general assets or

property of the estate, and the guaranty association receiving

payment shall subtract any payment from the collateral from the

association's final claims against the estate.

(h) An amount determined under Subsection (a) shall be credited

upon the secured claim, and the claimant may file a proof of

claim, subject to all other provisions of this chapter for any

deficiency, which must be treated as an unsecured claim. If the

claimant surrenders the claimant's security to the liquidator,

the entire claim is treated as if unsecured.

(i) The liquidator may recover from property securing an allowed

secured claim the reasonable, necessary costs and expenses of

preserving or disposing of the property to the extent of any

benefit to the holder of such claim.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.260

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(hh), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.260

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(hh), eff. September 1, 2007.

Sec. 443.261. QUALIFIED FINANCIAL CONTRACTS. (a)

Notwithstanding any other provision of this chapter, including

any other provision of this chapter permitting the modification

of contracts, or other law of this state, a person may not be

stayed or prohibited from exercising:

(1) a contractual right to terminate, liquidate, or close out

any netting agreement or qualified financial contract with an

insurer because of:

(A) the insolvency, financial condition, or default of the

insurer at any time, provided that the right is enforceable under

applicable law other than this chapter; or

(B) the commencement of a formal delinquency proceeding under

this chapter;

(2) any right under a pledge, security, collateral, or guarantee

agreement, or any other similar security arrangement or credit

support document, relating to a netting agreement or qualified

financial contract; or

(3) subject to any provision of Section 443.209(b), any right to

set off or net out any termination value, payment amount, or

other transfer obligation arising under or in connection with a

netting agreement or qualified financial contract where the

counterparty or its guarantor is organized under the laws of the

United States or a state or foreign jurisdiction approved by the

Securities Valuation Office of the National Association of

Insurance Commissioners as eligible for netting.

(b) Upon termination of a netting agreement, the net or

settlement amount, if any, owed by a nondefaulting party to an

insurer against which an application or petition has been filed

under this chapter shall be transferred to, or on the order of

the receiver for, the insurer, even if the insurer is the

defaulting party and notwithstanding any provision in the netting

agreement that may provide that the nondefaulting party is not

required to pay any net or settlement amount due to the

defaulting party upon termination. Any limited two-way payment

provision in a netting agreement with an insurer that has

defaulted is deemed to be a full two-way payment provision as

against the defaulting insurer. Any such property or amount is,

except to the extent it is subject to one or more secondary liens

or encumbrances, a general asset of the insurer.

(c) In making any transfer of a netting agreement or qualified

financial contract of an insurer subject to a proceeding under

this chapter, the receiver shall either:

(1) transfer to one party, other than an insurer subject to a

proceeding under this chapter, all netting agreements and

qualified financial contracts between a counterparty or any

affiliate of the counterparty and the insurer that is the subject

of the proceeding, including:

(A) all rights and obligations of each party under each netting

agreement and qualified financial contract; and

(B) all property, including any guarantees or credit support

documents, securing any claims of each party under each netting

agreement and qualified financial contract; or

(2) transfer none of the netting agreements, qualified financial

contracts, rights, obligations, or property referred to in

Subdivision (1), with respect to the counterparty and any

affiliate of the counterparty.

(d) If a receiver for an insurer makes a transfer of one or more

netting agreements or qualified financial contracts, the receiver

shall use its best efforts to notify any person who is party to

the netting agreements or qualified financial contracts of the

transfer not later than noon, the receiver's local time, on the

business day following the transfer. For purposes of this

subsection, "business day" means a day other than a Saturday, a

Sunday, or any day on which either the New York Stock Exchange or

the Federal Reserve Bank of New York is closed.

(e) Notwithstanding any other provision of this chapter, a

receiver may not avoid a transfer of money or other property

arising under or in connection with a netting agreement or

qualified financial contract, or any pledge, security, or

collateral or guarantee agreement or any other similar security

arrangement or credit support document relating to a netting

agreement or qualified financial contract, that is made before

the commencement of a formal delinquency proceeding under this

chapter. However, a transfer may be avoided under Section

443.205(a) if the transfer was made with actual intent to hinder,

delay, or defraud the insurer, a receiver appointed for the

insurer, or existing or future creditors.

(f) In exercising any of the receiver's powers under this

chapter to disaffirm or repudiate a netting agreement or

qualified financial contract, the receiver shall take action with

respect to each netting agreement or qualified financial contract

and all transactions entered into in connection with the

agreement or contract in its entirety. Notwithstanding any other

provision of this chapter, any claim of a counterparty against

the estate arising from the receiver's disaffirmance or

repudiation of a netting agreement or qualified financial

contract that has not been previously affirmed in the liquidation

or immediately preceding rehabilitation case must be determined

and must be allowed or disallowed as if the claim had arisen

before the date of the filing of the petition for liquidation or,

if a rehabilitation proceeding is converted to a liquidation

proceeding, as if the claim had arisen before the date of the

filing of the petition for rehabilitation. The amount of the

claim must be the actual direct compensatory damages determined

as of the date of the disaffirmance or repudiation of the netting

agreement or qualified financial contract. For purposes of this

subsection, the term "actual direct compensatory damages" does

not include punitive or exemplary damages, damages for lost

profit or lost opportunity, or damages for pain and suffering but

does include normal and reasonable costs of cover or other

reasonable measures of damages utilized in the derivatives market

for the contract and agreement claims.

(g) For purposes of this section, the term "contractual right"

includes any right, whether or not evidenced in writing, arising

under:

(1) statutory or common law;

(2) a rule or bylaw of a national securities exchange, national

securities clearing organization, or securities clearing agency;

(3) a rule, bylaw, or resolution of the governing body of a

contract market or its clearing organization; or

(4) law merchant.

(h) The provisions of this section do not apply to persons who

are affiliates of the insurer that is the subject of the

proceeding.

(i) All rights of counterparties under this chapter apply to

netting agreements and qualified financial contracts entered into

on behalf of the general account or separate accounts if the

assets of each separate account are available only to

counterparties to netting agreements and qualified financial

contracts entered into on behalf of that separate account.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.261

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(ii), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.261

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(ii), eff. September 1, 2007.

SUBCHAPTER G. DISTRIBUTIONS

Sec. 443.301. PRIORITY OF DISTRIBUTION. The priority of payment

of distributions on unsecured claims must be in accordance with

the order in which each class of claims is set forth in this

section. Every claim in each class shall be paid in full, or

adequate funds retained for their payment, before the members of

the next class receive payment, and all claims within a class

must be paid substantially the same percentage of the amount of

the claim. Except as provided by Subsections (a)(2), (a)(3),

(i), and (k), subclasses may not be established within a class.

No claim by a shareholder, policyholder, or other creditor shall

be permitted to circumvent the priority classes through the use

of equitable remedies. The order of distribution of claims shall

be:

(a) Class 1. (1) The costs and expenses of administration

expressly approved or ratified by the liquidator, including the

following:

(A) the actual and necessary costs of preserving or recovering

the property of the insurer;

(B) reasonable compensation for all services rendered on behalf

of the administrative supervisor or receiver;

(C) any necessary filing fees;

(D) the fees and mileage payable to witnesses;

(E) unsecured loans obtained by the receiver; and

(F) expenses, if any, approved by the rehabilitator of the

insurer and incurred in the course of the rehabilitation that are

unpaid at the time of the entry of the order of liquidation.

(2) The reasonable expenses of a guaranty association, including

overhead, salaries and other general administrative expenses

allocable to the receivership to include administrative and

claims handling expenses and expenses in connection with

arrangements for ongoing coverage, other than expenses incurred

in the performance of duties under Section 462.002(3), 463.108,

463.111, 463.113, 463.353, or 2602.113 or similar duties under

the statute governing a similar organization in another state.

In the case of the Texas Property and Casualty Insurance Guaranty

Association and other property and casualty guaranty

associations, the expenses shall include loss adjustment

expenses, including adjusting and other expenses and defense and

cost containment expenses. In the event that there are

insufficient assets to pay all of the costs and expenses of

administration under Subsection (a)(1) and the expenses of a

guaranty association, the costs and expenses under Subsection

(a)(1) shall have priority over the expenses of a guaranty

association. In this event, the expenses of a guaranty

association shall be paid on a pro rata basis after the payment

of costs and expenses under Subsection (a)(1) in full.

(3) For purposes of Subsection (a)(1)(E), any unsecured loan

obtained by the receiver, unless by its terms it otherwise

provides, has priority over all other costs of administration.

Absent agreement to the contrary, all claims in this subclass

share pro rata.

(4) Except as expressly approved by the receiver, any expenses

arising from a duty to indemnify the directors, officers, or

employees of the insurer are excluded from this class and, if

allowed, are Class 5 claims.

(b) Class 2. All claims under policies of insurance, including

third-party claims, claims under nonassessable policies for

unearned premium, claims of obligees and, subject to the

discretion of the receiver, completion contractors under surety

bonds and surety undertakings other than bail bonds, mortgage or

financial guaranties, or other forms of insurance offering

protection against investment risk, claims by principals under

surety bonds and surety undertakings for wrongful dissipation of

collateral by the insurer or its agents, and claims incurred

during the extension of coverage provided for in Section 443.152.

All other claims incurred in fulfilling the statutory

obligations of a guaranty association not included in Class 1,

including indemnity payments on covered claims and, in the case

of the Life, Accident, Health, and Hospital Service Insurance

Guaranty Association or another life and health guaranty

association, all claims as a creditor of the impaired or

insolvent insurer for all payments of and liabilities incurred on

behalf of covered claims or covered obligations of the insurer

and for the funds needed to reinsure those obligations with a

solvent insurer. Notwithstanding any provision of this chapter,

the following claims are excluded from Class 2 priority:

(1) obligations of the insolvent insurer arising out of

reinsurance contracts;

(2) obligations, excluding unearned premium claims on policies

other than reinsurance agreements, incurred after:

(A) the expiration date of the insurance policy;

(B) the policy has been replaced by the insured or canceled at

the insured's request; or

(C) the policy has been canceled as provided by this chapter;

(3) obligations to insurers, insurance pools, or underwriting

associations and their claims for contribution, indemnity, or

subrogation, equitable or otherwise;

(4) any claim that is in excess of any applicable limits

provided in the insurance policy issued by the insurer;

(5) any amount accrued as punitive or exemplary damages unless

expressly covered under the terms of the policy;

(6) tort claims of any kind against the insurer and claims

against the insurer for bad faith or wrongful settlement

practices; and

(7) claims of the guaranty associations for assessments not paid

by the insurer, which must be paid as claims in Class 5.

(c) Class 3. Claims of the federal government not included in

Class 3.

(d) Class 4. Debts due employees for services or benefits to

the extent that the debts do not exceed $5,000 or two months

salary, whichever is the lesser, and represent payment for

services performed within one year before the entry of the

initial order of receivership. This priority is in lieu of any

other similar priority that may be authorized by law as to wages

or compensation of employees.

(e) Class 5. Claims of other unsecured creditors not included

in Classes 1 through 4, including claims under reinsurance

contracts, claims of guaranty associations for assessments not

paid by the insurer, and other claims excluded from Class 2.

(f) Class 6. Claims of any state or local governments, except

those specifically classified elsewhere in this section. Claims

of attorneys for fees and expenses owed them by an insurer for

services rendered in opposing a formal delinquency proceeding.

In order to prove the claim, the claimant must show that the

insurer that is the subject of the delinquency proceeding

incurred the fees and expenses based on its best knowledge,

information, and belief, formed after reasonable inquiry,

indicating opposition was in the best interests of the insurer,

was well grounded in fact, and was warranted by existing law or a

good faith argument for the extension, modification, or reversal

of existing law, and that opposition was not pursued for any

improper purpose, such as to harass or to cause unnecessary delay

or needless increase in the cost of the litigation.

(g) Class 7. Claims of any state or local government for a

penalty or forfeiture, but only to the extent of the pecuniary

loss sustained from the act, transaction, or proceeding out of

which the penalty or forfeiture arose, with reasonable and actual

costs occasioned thereby. The balance of the claims must be

treated as Class 9 claims under Subsection (i).

(h) Class 8. Except as provided in Sections 443.251(b) and (d),

late filed claims that would otherwise be classified in Classes 2

through 7.

(i) Class 9. Surplus notes, capital notes or contribution notes

or similar obligations, premium refunds on assessable policies,

and any other claims specifically assigned to this class. Claims

in this class are subject to any subordination agreements related

to other claims in this class that existed before the entry of

the liquidation order.

(j) Class 10. Interest on allowed claims of Classes 1 through

9, according to the terms of a plan proposed by the liquidator

and approved by the receivership court.

(k) Class 11. Claims of shareholders or other owners arising

out of their capacity as shareholders or other owners, or any

other capacity, except as they may be qualified in Class 2, 5, or

10. Claims in this class are subject to any subordination

agreements related to other claims in this class that existed

before the entry of the liquidation order.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(jj), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.301

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(jj), eff. September 1, 2007.

Sec. 443.302. PARTIAL AND FINAL DISTRIBUTIONS OF ASSETS. (a)

With the approval of the receivership court, the liquidator may

declare and pay one or more distributions to claimants whose

claims have been allowed. Distributions paid under this

subsection must be paid at substantially the same percentage of

the amount of the claim.

(b) In determining the percentage of distributions to be paid on

these claims, the liquidator may consider the estimated value of

the insurer's property, including estimated reinsurance

recoverables in connection with the insurer's estimated

liabilities for unpaid losses and loss expenses and for incurred

but not reported losses and loss expenses, and the estimated

value of the insurer's liabilities, including estimated

liabilities for unpaid losses and loss expenses and for incurred

but not reported losses and loss expenses.

(c) Distribution of property in kind may be made at valuations

set by agreement between the liquidator and the creditor and

approved by the receivership court.

(d) Notwithstanding the provisions of Subsection (a) and

Subchapter D, the liquidator is authorized to pay benefits under

a workers' compensation policy after the entry of the liquidation

order if:

(1) the insurer has accepted liability and no bona fide dispute

exists;

(2) payments under the policy commenced before the entry of the

liquidation order; and

(3) future or past indemnity or medical payments are due under

the policy.

(e) Claim payments made under Subsection (d) may continue until

the date that a guaranty association assumes responsibility for

claim payments under the policy.

(f) Any claim payments made under Subsection (d) and any related

expenses must be treated as early access payments under Section

443.303 to the guaranty association responsible for the claims.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.302

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(kk), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.302

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(kk), eff. September 1, 2007.

Sec. 443.303. EARLY ACCESS PAYMENTS. (a) For purposes of this

section, "distributable assets" means all general assets of the

liquidation estate less:

(1) amounts reserved, to the extent necessary and appropriate,

for the entire Section 443.301(a) expenses of the liquidation

through and after its closure; and

(2) to the extent necessary and appropriate, reserves for

distributions on claims other than those of the guaranty

associations falling within the priority classes of claims

established in Section 443.301(c).

(b) Early access payments to guaranty associations must be made

as soon as possible after the entry of a liquidation order and as

frequently as possible after the entry of the order, but at least

annually if distributable assets are available to be distributed

to the guaranty associations, and must be in amounts consistent

with this section. Amounts advanced to an affected guaranty

association pursuant to this section shall be accounted for as

advances against distributions to be made under Section 443.302.

Where sufficient distributable assets are available, amounts

advanced are not limited to the claims and expenses paid to date

by the guaranty associations; however, the liquidator may not

distribute distributable assets to the guaranty associations in

excess of the anticipated entire claims of the guaranty

associations falling within the priority classes of claims

established in Sections 443.301(b) and (c).

(c) Within 120 days after the entry of an order of liquidation

by the receivership court, and at least annually after the entry

of the order, the liquidator shall apply to the receivership

court for approval to make early access payments out of the

general assets of the insurer to any guaranty associations having

obligations arising in connection with the liquidation or shall

report that there are no distributable assets at that time based

on financial reporting as required in Section 443.016. The

liquidator may apply to the receivership court for approval to

make early access payments more frequently than annually based on

additional information or the recovery of material assets.

(d) Within 60 days after approval by the receivership court of

the applications in Subsection (c), the liquidator shall make any

early access payments to the affected guaranty associations as

indicated in the approved application.

(e) Notice of each application for early access payments, or of

any report required pursuant to this section, must be given in

accordance with Section 443.007 to the guaranty associations that

may have obligations arising from the liquidation.

Notwithstanding the provisions of Section 443.007, the liquidator

shall provide these guaranty associations with at least 30 days'

actual notice of the filing of the application and with a

complete copy of the application prior to any action by the

receivership court. Any guaranty association that may have

obligations arising in connection with the liquidation has:

(1) the right to request additional information from the

liquidator, who may not unreasonably deny such request; and

(2) the right to object as provided by Section 443.007 to any

part of each application or to any report filed by the liquidator

pursuant to this section.

(f) In each application regarding early access payments, the

liquidator shall, based on the best information available to the

liquidator at the time, provide, at a minimum, the following:

(1) to the extent necessary and appropriate, the amount reserved

for the entire expenses of the liquidation through and after its

closure and for distributions on claims falling within the

priority classes of claims established in Sections 443.301(b) and

(c);

(2) the computation of distributable assets and the amount and

method of equitable allocation of early access payments to each

of the guaranty associations; and

(3) the most recent financial information filed with the

National Association of Insurance Commissioners by the

liquidator.

(g) Each guaranty association that receives any payments

pursuant to this section agrees, upon depositing the payment in

any account to its benefit, to return to the liquidator any

amount of these payments that may be required to pay claims of

secured creditors and claims falling within the priority classes

of claims established in Section 443.301(a), (b), or (c). No

bond may be required of any guaranty association.

(h) Nothing in this section affects the method by which a

guaranty association determines the association's statutory

coverage obligations.

(i) Without the consent of the affected guaranty associations or

an order of the receivership court, the liquidator may not offset

the amount to be dispersed to any guaranty association by the

amount of any specific deposit or any other statutory deposit or

asset of the insolvent insurer held in that state unless the

association has actually received the deposit.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.303

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(ll), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.303

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(ll), eff. September 1, 2007.

Sec. 443.304. UNCLAIMED AND WITHHELD FUNDS. (a) If any funds

of the receivership estate remain unclaimed after the final

distribution under Section 443.302, the funds must be placed in a

segregated unclaimed funds account held by the commissioner. If

the owner of any of the unclaimed funds presents proof of

ownership satisfactory to the commissioner before the second

anniversary of the date of the termination of the delinquency

proceeding, the commissioner shall remit the funds to the owner.

The interest earned on funds held in the unclaimed funds account

may be used to pay any administrative costs related to the

handling or return of unclaimed funds.

(b) If any amounts held in the unclaimed funds account remain

unclaimed on or after the second anniversary of the date of the

termination of the delinquency proceeding, the commissioner may

file a motion for an order directing the disposition of the funds

in the court in which the delinquency proceeding was pending.

Any costs incurred in connection with the motion may be paid from

the unclaimed funds account. The motion shall identify the name

of the insurer, the names and last known addresses of the persons

entitled to the unclaimed funds, if known, and the amount of the

funds. Notice of the motion shall be given as directed by the

court. Upon a finding by the court that the funds have not been

claimed before the second anniversary of the date of the

termination of the delinquency proceeding, the court shall order

that any claims for unclaimed funds and any interest earned on

the unclaimed funds that has not been expended under Subsection

(a) are abandoned and that the funds must be disbursed under one

of the following methods:

(1) the amounts may be deposited in the general receivership

expense account under Subsection (c);

(2) the amounts may be transferred to the comptroller, and

deposited into the general revenue fund; or

(3) the amounts may be used to reopen the receivership in

accordance with Section 443.353 and be distributed to the known

claimants with approved claims.

(c) The commissioner may establish an account for the following

purposes:

(1) to pay general expenses related to the administration of

receiverships; and

(2) to advance funds to any receivership that does not have

sufficient cash to pay its operating expenses.

(d) Any advance to a receivership under Subsection (c)(2) may be

treated as a claim under Section 443.301 as agreed at the time

the advance is made or, in the absence of an agreement, in the

priority determined to be appropriate by the court.

(e) If the commissioner determines at any time that the funds in

the account exceed the amount required, the commissioner may

transfer the funds or any part of the funds to the comptroller,

and the transferred funds must be deposited into the general

revenue fund.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.304

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(mm), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.304

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(mm), eff. September 1, 2007.

SUBCHAPTER H. DISCHARGE

Sec. 443.351. CONDITION ON RELEASE FROM DELINQUENCY PROCEEDINGS.

Until all payments of or on account of the insurer's contractual

obligations by all guaranty associations, along with all expenses

of the obligations and interest on all the payments and expenses,

are repaid to the guaranty associations, unless otherwise

provided in a plan approved by the guaranty association, an

insurer that is subject to any formal delinquency proceedings may

not:

(1) solicit or accept new business or request or accept the

restoration of any suspended or revoked license or certificate of

authority;

(2) be returned to the control of its shareholders or private

management; or

(3) have any of its assets returned to the control of its

shareholders or private management.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.351

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.351

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.352. TERMINATION OF LIQUIDATION PROCEEDINGS. When all

property justifying the expense of collection and distribution

has been collected and distributed under this chapter, the

liquidator shall apply to the receivership court for an order

discharging the liquidator and terminating the proceeding. The

receivership court may grant the application and make any other

orders, including orders to transfer any remaining funds that are

uneconomic to distribute, or pursuant to Section 443.302(c),

assign any assets that remain unliquidated, including claims and

causes of action, as may be deemed appropriate.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(nn), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.352

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(nn), eff. September 1, 2007.

Sec. 443.353. REOPENING RECEIVERSHIP. After the liquidation

proceeding has been terminated and the liquidator discharged, the

commissioner or other interested party may at any time petition

the court to reopen the delinquency proceeding for good cause,

including the discovery of additional property. If the court is

satisfied that there is justification for reopening, it shall so

order.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.353

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.353

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Sec. 443.354. DISPOSITION OF RECORDS DURING AND AFTER

TERMINATION OF RECEIVERSHIP. (a) When it appears to the

receiver that the records of the insurer in receivership are no

longer useful, the receiver may recommend to the receivership

court and the receivership court shall direct what records should

be destroyed.

(b) If the receiver determines that any records should be

maintained after the closing of the delinquency proceeding, the

receiver may reserve property from the receivership estate for

the maintenance of the records, and any amounts so retained are

administrative expenses of the estate under Section 443.301(a).

Any records retained pursuant to this subsection must be

transferred to the custody of the commissioner, and the

commissioner may retain or dispose of the records as appropriate,

at the commissioner's discretion. Any records of a delinquent

insurer that are transferred to the commissioner may not be

considered records of the department for any purposes, and

Chapter 552, Government Code, does not apply to those records.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.354

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(oo), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.354

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(oo), eff. September 1, 2007.

Sec. 443.355. EXTERNAL AUDIT OF THE RECEIVER'S BOOKS. (a) The

receivership court may, as it deems desirable, order audits to be

made of the books of the receiver relating to any receivership

established under this chapter. A report of each audit shall be

filed with the commissioner and with the receivership court.

(b) The books, records, and other documents of the receivership

must be made available to the auditor at any time without notice.

(c) The expense of each audit shall be considered a cost of

administration of the receivership.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.355

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.355

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

SUBCHAPTER I. INTERSTATE RELATIONS

Sec. 443.401. ANCILLARY CONSERVATION OF FOREIGN INSURERS. (a)

The commissioner may initiate an action against a foreign insurer

pursuant to Section 443.051 on any of the grounds stated in that

section or on the basis that:

(1) any of the foreign insurer's property has been sequestered,

garnished, or seized by official action in its domiciliary state

or in any other state;

(2) the foreign insurer's certificate of authority to do

business in this state has been revoked or was never issued and

there are residents of this state with unpaid claims or in-force

policies; or

(3) initiation of the action is necessary to enforce a stay

under Section 462.309, 463.404, or 2602.259.

(b) If a domiciliary receiver has been appointed, the

commissioner may initiate an action against a foreign insurer

under Subsection (a)(1) or (a)(2) only with the consent of the

domiciliary receiver.

(c) An order entered pursuant to this section must appoint the

commissioner as conservator. The conservator's title to assets

must be limited to the insurer's property and records located in

this state.

(d) Notwithstanding Section 443.201(c), the conservator shall

hold and conserve the assets located in this state until the

commissioner in the insurer's domiciliary state is appointed its

receiver or until an order terminating conservation is entered

under Subsection (g). Once a domiciliary receiver is appointed,

the conservator shall turn over to the domiciliary receiver all

property subject to an order under this section.

(e) The conservator may liquidate property of the insurer as

necessary to cover the costs incurred in the initiation or

administration of a proceeding under this section.

(f) The court in which an action under this section is pending

may issue a finding of insolvency or an ancillary liquidation

order. The court may enter an ancillary liquidation order only

for the limited purposes of:

(1) liquidating assets in this state to pay costs under

Subsection (e); or

(2) activating relevant laws applicable to guaranty associations

to pay valid claims that are not being paid by the insurer.

(g) The conservator may at any time petition the receivership

court for an order terminating an order entered under this

section.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.401

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(pp), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.401

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(pp), eff. September 1, 2007.

Sec. 443.402. DOMICILIARY RECEIVERS APPOINTED IN OTHER STATES.

(a) A domiciliary receiver appointed in another state is vested

by operation of law with title to, and may summarily take

possession of, all property and records of the insurer in this

state. Notwithstanding any other provision of law regarding

special deposits, special deposits held in this state shall be,

upon the entry of an order of liquidation with a finding of

insolvency, distributed to the guaranty associations in this

state as early access payments subject to Section 443.303, in

relation to the lines of business for which the special deposits

were made. The holder of any special deposit shall account to

the domiciliary receiver for all distributions from the special

deposit at the time of the distribution. The statutory

provisions of another state and all orders entered by courts of

competent jurisdiction in relation to the appointment of a

domiciliary receiver of an insurer and any related proceedings in

another state must be given full faith and credit in this state.

For purposes of this section, "another state" means any state

other than this state. This state shall treat any other state

than this state as a reciprocal state.

(b) Upon appointment of a domiciliary receiver in another state,

the commissioner shall, unless otherwise agreed by the receiver,

immediately transfer title to and possession of all property of

the insurer under the commissioner's control, including all

statutory general or special deposits, to the receiver.

(c) Except as provided in Subsection (a), the domiciliary

receiver shall handle special deposits and special deposit claims

in accordance with federal law and the statutes pursuant to which

the special deposits are required. All amounts in excess of the

estimated amount necessary to administer the special deposit and

pay the unpaid special deposit claims are deemed general assets

of the estate. If there is a deficiency in any special deposit

so that the claims secured by the special deposit are not fully

discharged from the deposit, the claimants may share in the

general assets of the insurer to the extent of the deficiency at

the same priority as other claimants in their class of priority

under Section 443.301, but the sharing must be deferred until the

other claimants of their class have been paid percentages of

their claims equal to the percentage paid from the special

deposit. The intent of this provision is to equalize to this

extent the advantage gained by the security provided by the

special deposits.

Added by Acts 2005, 79th Leg., Ch.

995, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.402

by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(qq), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21A.402

by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(a)(1), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(qq), eff. September 1, 2007.



CHAPTER 444. AGENCY CONTRACTS WITH CERTAIN INSURERS

INSURANCE CODE

TITLE 4. REGULATION OF SOLVENCY

SUBTITLE C. DELINQUENT INSURERS

CHAPTER 444. AGENCY CONTRACTS WITH CERTAIN INSURERS

Sec. 444.001. REQUIRED CONTRACT PROVISION. An agency contract

entered into on or after August 27, 1973, by an insurer writing

fire and casualty insurance in this state must contain, or shall

be construed to contain, the following provision:

Notwithstanding any other provision of this contract, the

obligation of the agent to remit written premiums to the insurer

shall be changed on the commencement of a delinquency proceeding

as defined by Chapter 443, Insurance Code, as amended. After the

commencement of the delinquency proceeding, the obligation of the

agent to remit premiums is limited to premiums earned before the

cancellation date of insurance policies stated in the order of a

court of competent jurisdiction under Chapter 443, Insurance

Code, canceling the policies. The agent does not owe and may not

be required to remit to the insurer or to the receiver any

premiums that are unearned as of the cancellation date stated in

the order.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(rr), eff. September 1, 2007.

Redesignated from Insurance Code, Section 442.801 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 9.004(a)(2), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(rr), eff. September 1, 2007.

Sec. 444.002. DISPOSITION OF PREMIUMS. (a) On or after the

cancellation date of insurance policies as stated in the court's

order canceling the policies, the agent shall promptly account to

the receiver for:

(1) all unearned premiums to be returned to the insured or the

replacement coverage to be obtained for the insured; and

(2) the earned premiums to be paid to the receiver.

(b) The agent shall:

(1) promptly return to an insured who paid the premiums any

unearned premiums in the possession of the agent on the

cancellation date of the policy; or

(2) with the approval of the insured, use the unearned premiums

to purchase new coverage for the insured with a different

insurer.

(c) The agent shall promptly remit to the receiver any earned

premiums in the possession of the agent.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Redesignated from Insurance Code, Section 442.802 by Acts 2007,

80th Leg., R.S., Ch.

730, Sec. 3B.004(a)(2), eff. September 1, 2007.

Redesignated from Insurance Code, Section 442.802 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 9.004(a)(2), eff. September 1, 2007.

Sec. 444.003. EFFECT OF CHAPTER ON ACTION BY RECEIVER AGAINST

AGENT. This chapter does not prejudice a cause of action by the

receiver against an agent to recover:

(1) unearned premiums that were not returned to policyholders;

or

(2) earned premiums that were not promptly remitted to the

receiver.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(ss), eff. September 1, 2007.

Redesignated from Insurance Code, Section 442.803 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 9.004(a)(2), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(ss), eff. September 1, 2007.

Sec. 444.004. AGENT NOT RECEIVER'S AGENT. This chapter does not

render the agent an agent of the receiver for earned or unearned

premiums.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.004(tt), eff. September 1, 2007.

Redesignated from Insurance Code, Section 442.804 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 9.004(a)(2), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.004(tt), eff. September 1, 2007.



CHAPTER 461. GENERAL PROVISIONS

INSURANCE CODE

TITLE 4. REGULATION OF SOLVENCY

SUBTITLE D. GUARANTY ASSOCIATIONS

CHAPTER 461. GENERAL PROVISIONS

Sec. 461.001. APPLICABILITY OF CHAPTER. (a) Except as provided

by Subsection (b), this chapter applies to an insurance policy,

contract, certificate, evidence of coverage, or application

delivered or issued for delivery in this state that is not

covered by an insurance guaranty fund or other solvency

protection arrangement authorized by this code.

(b) This chapter does not apply to:

(1) a fidelity, surety, or guaranty bond; or

(2) marine insurance as defined by Section 1807.001.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 461.002. DISCLOSURE OF GUARANTY FUND NONPARTICIPATION. (a)

Each insurance policy, contract, certificate, evidence of

coverage, or application subject to this chapter must include a

statement that, if the insurer is unable to fulfill the insurer's

contractual obligation under the policy, contract, certificate,

or evidence of coverage, the insurer is not covered by an

insurance guaranty fund or other solvency protection arrangement.

(b) The statement must be in 10-point type and affixed to the

first page of the insurance policy, contract, certificate,

evidence of coverage, or application.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 461.003. FORM OF STATEMENT; PROHIBITION. (a) The

commissioner by rule shall promulgate the statement that an

insurer must use to comply with this chapter.

(b) An insurer may not include in an insurance policy, contract,

certificate, evidence of coverage, or application a statement

that does not conform to the appropriate statement prescribed by

the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.



CHAPTER 462. TEXAS PROPERTY AND CASUALTY INSURANCE GUARANTY ASSOCIATION

INSURANCE CODE

TITLE 4. REGULATION OF SOLVENCY

SUBTITLE D. GUARANTY ASSOCIATIONS

CHAPTER 462. TEXAS PROPERTY AND CASUALTY INSURANCE GUARANTY

ASSOCIATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 462.001. SHORT TITLE. This chapter may be cited as the

Texas Property and Casualty Insurance Guaranty Act.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.002. PURPOSES. The purposes of this chapter are to:

(1) provide a mechanism for the payment of covered claims under

certain insurance policies to avoid excessive delay in payment;

(2) avoid financial loss to claimants or policyholders because

of an insurer's impairment;

(3) assist in the detection and prevention of insurer

insolvencies; and

(4) provide an association to assess the cost of that protection

among insurers.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.003. CONSTRUCTION. This chapter shall be liberally

construed to implement the purposes of this chapter described by

Section 462.002, which shall be used to aid and guide

interpretation of this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.004. GENERAL DEFINITIONS. In this chapter:

(1) "Affiliate" means a person who, directly or indirectly,

through one or more intermediaries, controls, is controlled by,

or is under common control with an impaired insurer on December

31 of the year preceding the date the insurer becomes an impaired

insurer.

(2) "Association" means the Texas Property and Casualty

Insurance Guaranty Association.

(3) "Board" means the board of directors of the association.

(4) "Claimant" means an insured making a first-party claim or a

person instituting a liability claim.

(5) "Impaired insurer" means a member insurer that is:

(A) placed in:

(i) temporary or permanent receivership or liquidation under a

court order, including a court order of another state, based on a

finding of insolvency; or

(ii) conservatorship after the commissioner determines that the

insurer is insolvent; and

(B) designated by the commissioner as an impaired insurer.

(6) "Member insurer" means an insurer, including a stock

insurance company, a mutual insurance company, a Lloyd's plan, a

reciprocal or interinsurance exchange, and a county mutual

insurance company, that:

(A) writes any kind of insurance to which this chapter applies

under Sections 462.007 and 462.008, including reciprocal or

interinsurance exchange contracts; and

(B) holds a certificate of authority to engage in the business

of insurance in this state.

(7) "Person" means an individual, corporation, partnership,

association, or voluntary organization.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.005. DESCRIPTION OF CONTROL. (a) For purposes of this

chapter, control is the power to direct, or cause the direction

of, the management and policies of a person, other than power

that results from an official position with the person or a

corporate office held by the person. The power may be possessed

directly or indirectly by any means, including through the

ownership of voting securities or by contract, other than a

commercial contract for goods or nonmanagement services.

(b) A person is presumed to control another person if the person

directly or indirectly owns, controls, holds with the power to

vote, or holds proxies representing 10 percent or more of the

voting securities of the other person. This presumption may be

rebutted by a showing that the person does not in fact control

the other person.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.006. NET DIRECT WRITTEN PREMIUMS. (a) Except as

provided by Subsection (b) and subject to Subsection (c), in this

chapter, "net direct written premiums" means direct premiums

written in this state on insurance policies to which this chapter

applies, less return premiums on those policies and dividends

paid or credited to policyholders on that direct business.

(b) Subject to Subsection (c), for assessing the workers'

compensation line of business, the term "net direct written

premiums" includes the modified annual premium before the

application of a deductible premium credit, less return premiums

on those policies and dividends paid or credited to policyholders

on that direct business.

(c) The term "net direct written premiums" does not include

premiums on contracts between insurers or reinsurers.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.007. APPLICABILITY IN GENERAL; EXCEPTIONS. (a) Except

as provided by Subsection (b), this chapter applies to each kind

of direct insurance.

(b) Except as provided by Subchapter F, this chapter does not

apply to:

(1) life, annuity, health, or disability insurance;

(2) mortgage guaranty, financial guaranty, or other kinds of

insurance offering protection against investment risks;

(3) a fidelity or surety bond, or any other bonding obligation;

(4) credit insurance, vendors' single-interest insurance,

collateral protection insurance, or similar insurance protecting

a creditor's interest arising out of a creditor-debtor

transaction;

(5) insurance of warranties or service contracts;

(6) title insurance;

(7) ocean marine insurance;

(8) a transaction or combination of transactions between a

person, including an affiliate of the person, and an insurer,

including an affiliate of the insurer, that involves the transfer

of investment or credit risk unaccompanied by the transfer of

insurance risk, including transactions, except for workers'

compensation insurance, involving captive insurers, policies in

which deductible or self-insured retention is substantially equal

in amount to the limit of the liability under the policy, and

transactions in which the insured retains a substantial portion

of the risk; or

(9) insurance provided by or guaranteed by government.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.005(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.005(a), eff. September 1, 2007.

Sec. 462.008. APPLICABILITY TO TEXAS MUTUAL INSURANCE COMPANY.

(a) This chapter applies to insurance written through the Texas

Mutual Insurance Company only as provided by this section.

(b) This chapter applies to the Texas Mutual Insurance Company

on a prospective basis on and after January 1, 2000. The Texas

Mutual Insurance Company is only liable for assessments for a

claim with a date of injury that occurs on or after January 1,

2000. The association, with respect to an insolvency of the

Texas Mutual Insurance Company, is only liable for a claim with a

date of injury that occurs on or after January 1, 2000.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.009. APPLICABILITY TO FORMER TEXAS WORKERS'

COMPENSATION INSURANCE FACILITY AND SUCCESSOR. (a)

Notwithstanding any other provision of this chapter, this chapter

applies to each insurance policy issued under Article 5.76 or

5.76-2, as those articles existed before their repeal.

(b) Notwithstanding any other provision of this chapter, the

stock insurance company that resulted from the transfer of the

former Texas workers' compensation insurance facility is

considered an impaired insurer for purposes of this chapter if

any action described by Section 462.004(5) is taken with respect

to the company.

(c) A claim under an insurance policy described by Subsection

(a) is a covered claim for purposes of this chapter if the claim

is a covered claim for purposes of Sections 462.201-462.203,

462.205-462.210, 462.213, 462.214, and 462.305 without regard to

whether the stock insurance company described by Subsection (b):

(1) issued or assumed the policy; or

(2) was authorized to engage in business in this state at the

time:

(A) the policy was written; or

(B) the company became an impaired insurer.

(d) If a conflict exists between this section and any other

statute relating to the former Texas workers' compensation

insurance facility or the association, this section controls.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.010. CONFLICT WITH OTHER LAWS. (a) Except as provided

by Subsection (b), if this chapter conflicts with another

statute relating to the association, this chapter controls.

(b) This section does not apply to a conflict between this

chapter and:

(1) Subtitle A, Title 5, Labor Code, except as described by

Subsection (c); or

(2) Subtitle E, Title 10.

(c) This chapter controls with respect to subrogation rights of

an insurance carrier under Chapter 417, Labor Code, against an

impaired insurer's insured or the association.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.011. IMMUNITY IN GENERAL. (a) Liability does not

exist and a cause of action does not arise against any of the

following persons for any good faith act or omission in

performing the person's powers and duties under this chapter:

(1) the commissioner or the commissioner's representative;

(2) the association or the association's agent or employee;

(3) a member insurer;

(4) the board;

(5) the receiver; or

(6) a special deputy receiver or the special deputy receiver's

agent or employee.

(b) The attorney general shall defend any action to which this

section applies that is brought against the commissioner or the

commissioner's representative, the association or the

association's agent or employee, a member insurer or the

insurer's agent or employee, a board member, or a special deputy

receiver or the special deputy receiver's agent or employee,

including an action instituted after the defendant's service with

the association, commissioner, or department has terminated.

This subsection does not require the attorney general to defend a

person with respect to an issue other than the applicability or

effect of the immunity created by Subsection (a). The attorney

general is not required to defend the association or the

association's agent or employee, a member insurer or the member

insurer's agent or employee, a board member, or a special deputy

receiver or the special deputy receiver's agent or employee

against an action regarding the disposition of a claim filed with

the association under this chapter or any issue other than the

applicability or effect of the immunity created by Subsection

(a). The association may contract with the attorney general under

Chapter 771, Government Code, for legal services not covered by

this subsection.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.012. IMMUNITY IN RELATION TO CERTAIN REPORTS AND

RECOMMENDATIONS. Liability does not exist and a cause of action

does not arise against any of the following persons for a

statement made in good faith by the person in a report or

recommendation made under Section 462.111 or 462.113:

(1) the commissioner or the commissioner's representative;

(2) the association or the association's agent or employee;

(3) a member insurer; or

(4) the board.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.013. IMMUNITY IN RELATION TO CERTAIN NEGOTIATIONS. (a)

Liability does not exist and a cause of action does not arise

against any of the following persons for an act or omission in

the performance of an activity related to the negotiations

relating to the privatization of the former Texas workers'

compensation facility:

(1) the commissioner or the commissioner's representative;

(2) the association or the association's agent or employee;

(3) a member insurer; or

(4) a board member.

(b) This section applies to each activity undertaken by a person

described by Subsection (a), regardless of the date of the act or

omission.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.014. RULES. The commissioner shall adopt reasonable

rules as necessary to implement and supplement this chapter and

this chapter's purposes.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.015. INFORMATION PROVIDED BY OR TO COMMISSIONER. (a)

The commissioner shall notify the association of the existence of

an impaired insurer not later than the third day after the date

the commissioner gives notice of the designation of impairment.

The association is entitled to a copy of any complaint seeking an

order of receivership with a finding of insolvency against a

member insurer at the time the complaint is filed with a court.

(b) On the board's request, the commissioner shall provide the

association with a statement of the net direct written premiums

of each member insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.016. PENALTY FOR FAILURE TO PAY ASSESSMENTS OR COMPLY

WITH PLAN OF OPERATION. (a) The commissioner shall suspend or

revoke, after notice and hearing, the certificate of authority to

engage in the business of insurance in this state of a member

insurer that:

(1) fails to pay an assessment at the time the assessment is

due; or

(2) otherwise fails to comply with the plan of operation.

(b) As an alternative to action under Subsection (a), the

commissioner may assess a fine on a member insurer that fails to

pay an assessment at the time the assessment is due. The fine

may not exceed the lesser of:

(1) five percent of the unpaid assessment per month; or

(2) $100 per month.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.017. APPEALS AND OTHER ACTIONS. (a) A final action or

order of the commissioner under this chapter is subject to

judicial review by a court.

(b) Venue in a suit by or against the commissioner or

association relating to an action or ruling of the commissioner

or association under this chapter is in Travis County. The

commissioner or association is not required to give an appeal

bond in an appeal of a cause of action arising under this

chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.008(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.008(a), eff. September 1, 2007.

SUBCHAPTER B. GOVERNANCE OF ASSOCIATION

Sec. 462.051. ASSOCIATION AS LEGAL ENTITY; MEMBERSHIP. (a) The

Texas Property and Casualty Insurance Guaranty Association is a

nonprofit unincorporated legal entity.

(b) The association is composed of all member insurers. A member

insurer must remain a member of the association as a condition of

engaging in the business of insurance in this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.052. BOARD OF DIRECTORS. (a) The association's powers

are exercised through a board of directors consisting of nine

individuals.

(b) Member insurers shall select five insurance industry board

members, subject to the approval of the commissioner. In

approving selections to the board, the commissioner shall

consider whether all member insurers are fairly represented.

(c) Four board members must be public representatives appointed

by the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.053. ELIGIBILITY TO SERVE AS PUBLIC REPRESENTATIVE. A

board member who is a public representative may not be:

(1) an officer, director, or employee of an insurer, insurance

agency, agent, broker, adjuster, or any other business entity

regulated by the department;

(2) a person required to register with the Texas Ethics

Commission under Chapter 305, Government Code, in connection with

the person's representation of clients in the field of insurance;

or

(3) related to a person described by Subdivision (1) or (2)

within the second degree of affinity or consanguinity.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.054. ELIGIBILITY TO SERVE AS INDUSTRY REPRESENTATIVE.

To be eligible to serve as an insurance industry board member, an

individual must be a full-time employee of a member insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.055. TERM; VACANCY. (a) A board member serves a term

established by the plan of operation.

(b) The remaining board members, by majority vote, shall fill a

vacancy on the board for the unexpired term, subject to the

commissioner's approval.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.056. REIMBURSEMENT OF BOARD MEMBERS. A board member

may be reimbursed from the assets of the association for expenses

the board member incurs as a board member.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.057. FINANCIAL STATEMENT OF BOARD MEMBER. Each board

member shall file with the Texas Ethics Commission a financial

statement as provided by Subchapter B, Chapter 572, Government

Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.058. CONFLICT OF INTEREST. (a) A director of the

association or a member insurer or other entity represented by

the director may not receive money or another valuable thing

directly, indirectly, or through any substantial interest in any

other corporation, firm, or business unit for negotiating,

procuring, participating in, recommending, or aiding in a

reinsurance agreement, merger, or other transaction, including

the purchase, sale, or exchange of assets, insurance policies, or

property made by the association or the supervisor, conservator,

or receiver on behalf of an impaired insurer.

(b) The director, member insurer, or entity may not be

pecuniarily or contractually interested, as principal,

coprincipal, agent, or beneficiary, directly, indirectly, or

through any substantial interest in any other corporation, firm,

or business unit, in the reinsurance agreement, merger, purchase,

sale, exchange, or other transaction.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.059. MEETING BY CONFERENCE CALL. (a) Notwithstanding

Chapter 551, Government Code, the board may hold an open meeting

by telephone conference call if immediate action is required and

convening of a quorum of the board at a single location is not

reasonable or practical.

(b) The meeting is subject to the notice requirements that apply

to other meetings.

(c) The notice of the meeting must specify as the location of

the meeting the location at which meetings of the board are

usually held, and each part of the meeting that is required to be

open to the public must be audible to the public at that location

and must be tape recorded. The tape recording shall be made

available to the public.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER C. GENERAL POWERS AND DUTIES OF ASSOCIATION

Sec. 462.101. GENERAL POWERS AND DUTIES. (a) The association

may:

(1) employ or retain persons as necessary to handle claims and

perform other duties of the association;

(2) borrow money necessary to implement this chapter in

accordance with the plan of operation;

(3) sue or be sued;

(4) negotiate and enter into a contract as necessary to

implement this chapter; and

(5) perform other acts as necessary or proper to implement this

chapter.

(b) A contract authorized by Subsection (a)(4) includes a

lump-sum or structured compromise and settlement agreement with a

claimant who has a claim for medical or indemnity benefits for a

period of three years or more, other than a settlement or

lump-sum payment in violation of Subtitle A, Title 5, Labor Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.102. ASSOCIATION NOT IN PLACE OF IMPAIRED INSURER. In

performing the association's statutory obligations under this

chapter, the association is not considered:

(1) to be engaged in the business of insurance;

(2) to have assumed or succeeded to a liability of the impaired

insurer; or

(3) to otherwise stand in the place of the impaired insurer for

any purpose, including for the purpose of determining whether the

association is subject to personal jurisdiction of the courts of

another state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.103. PLAN OF OPERATION. (a) The association shall

perform the association's functions under a plan of operation

necessary or suitable to ensure the fair, reasonable, and

equitable administration of the association. The plan of

operation must:

(1) be submitted to and approved in writing by the commissioner;

(2) establish:

(A) procedures under which the powers and duties of the

association are performed;

(B) procedures for handling assets of the association;

(C) the amount and method of reimbursing board members;

(D) acceptable forms of proof of covered claims;

(E) regular places and times for board meetings;

(F) procedures for records to be kept of each financial

transaction of the association, the association's agents, and the

board; and

(G) procedures under which selections for the board are

submitted to the commissioner;

(3) provide:

(A) for the establishment of a claims filing procedure that

includes:

(i) notice by the association to claimants;

(ii) procedures for filing claims seeking recovery from the

association; and

(iii) a procedure for appealing the denial of claims by the

association; and

(B) that a member insurer aggrieved by a final action or

decision of the association may appeal to the commissioner not

later than the 30th day after the date of the action or decision;

and

(4) contain additional provisions necessary or proper for the

execution of the association's powers and duties.

(b) The association shall submit to the commissioner any

amendment to the plan of operation necessary or suitable to

ensure the fair, reasonable, and equitable administration of the

association. The amendment takes effect on the commissioner's

written approval.

(c) If the association does not submit a suitable amendment to

the plan of operation, the commissioner after notice and hearing

shall adopt reasonable rules as necessary or advisable to

implement this chapter. A rule continues in effect until

modified by the commissioner or superseded by an amendment

submitted by the association and approved by the commissioner.

(d) Each member insurer shall comply with the plan of operation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.104. NOTICE TO INSUREDS. (a) The commissioner may

require that the association notify an impaired insurer's

insureds and any other interested parties of:

(1) the designation of impairment; and

(2) the insureds' and other parties' rights under this chapter.

(b) The association shall give notice as the commissioner

directs under this section. The association shall mail the

notice to the last known address, if available. If sufficient

information for notification by mail is not available, notice by

publication in a newspaper of general circulation is sufficient

notice.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.105. ACCOUNTS. For purposes of administration and

assessment, the association is divided into:

(1) the workers' compensation insurance account;

(2) the automobile insurance account; and

(3) the account for all other lines of insurance to which this

chapter applies.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.106. ADMINISTRATIVE EXPENSES. (a) The association may

use money in the administrative account to pay administrative

costs and other general expenses of the association.

(b) The association may transfer income from investment of the

association's money to the administrative account.

(c) On notification by the association of the amount of any

additional money needed for the administrative account, the

association shall assess member insurers in the manner provided

by Sections 462.159-462.168 for that money. The commissioner

shall consider the net direct written premiums collected in this

state for all lines of business covered by this chapter. An

assessment for administrative expenses incurred by a supervisor

or conservator appointed by the commissioner or a court-appointed

receiver for a nonmember of the association or unauthorized

insurer operating in this state may not exceed $1 million each

calendar year.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.107. EXAMINATION OF ASSOCIATION. Not later than April

30 of each year, the association shall submit an audited

financial statement for the preceding calendar year to the state

auditor in a form approved by the state auditor's office.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.108. DEPOSIT OF MONEY. The board may deposit the money

the association collects into the Texas Treasury Safekeeping

Trust Company in accordance with procedures established by the

comptroller. The comptroller shall account to the association

for the deposited money separately from all other money.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.109. DELEGATION OF POWERS AND DUTIES. (a) Except as

provided by Subsection (b), the plan of operation may provide

that, on approval of the board and the commissioner, the

association may delegate by contract any or all powers or duties

of the association to a corporation or other organization that:

(1) performs or will perform in two or more states functions

similar to those of the association or the association's

equivalent; and

(2) provides protection not substantially less favorable and

effective than that provided by this chapter.

(b) The association may not delegate a power or duty under

Section 462.101(a)(2), 462.151, 462.154, 462.155, or 462.302(d)

under this section.

(c) The association shall:

(1) reimburse the corporation or other organization as a

servicing facility would be reimbursed; and

(2) pay the corporation or other organization for the

performance of any other functions of the association.

(d) A contract entered into under this section is subject to the

performance standards imposed under Section 442.112.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.110. EXEMPTION FROM CERTAIN FEES AND TAXES. The

association is exempt from payment of all fees and of all taxes

levied by this state or a subdivision of this state, except taxes

levied on real or personal property.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.111. ACCESS TO RECORDS OF MEMBER INSURER IN

RECEIVERSHIP; ACTUARIAL AND OPERATIONAL ANALYSIS. (a) The

association shall have access to the books and records of a

member insurer in receivership to determine the extent of the

impact on the association if the member becomes impaired.

(b) The association may:

(1) perform or cause to be performed an actuarial and

operational analysis of the member insurer; and

(2) prepare a report on matters relating to the impact or

potential impact on the association in the event of impairment.

(c) A report prepared under Subsection (b) is not a public

document.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.112. BOARD ACCESS TO RECORDS OF IMPAIRED INSURER. The

receiver or statutory successor of an impaired insurer covered by

this chapter shall give the board or the board's representative:

(1) access to the insurer's records as necessary for the board

to perform the board's functions under this chapter relating to

covered claims; and

(2) copies of those records on the board's request and at the

board's expense.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.1121. ACTION TO OBTAIN INFORMATION CONCERNING INSURER

IN RECEIVERSHIP AUTHORIZED. (a) The association may bring an

action against any third-party administrator, agent, attorney, or

other representative of an insurer for which a receiver has been

appointed to obtain custody and control of all information,

including files, records, and electronic data, related to the

insurer that is appropriate or necessary for the association, or

a similar association in other states, to carry out its duties

under this chapter or a similar law of another state. The

association has the absolute right to obtain information under

this section through emergency equitable relief, regardless of

where the information is physically located.

(b) In bringing an action under this section, the association is

not subject to any defense, possessory lien or other type of

lien, or other legal or equitable ground for refusal to surrender

the information that may be asserted against the receiver of the

insurer.

(c) The association is entitled to an award of reasonable

attorney's fees and costs incurred by the association in any

action to obtain information under this section.

(d) The rights granted to the association under this section do

not affect the receiver's title to information, and information

obtained under this section remains the property of the receiver

while in the custody of the association.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.007(b), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.007(b), eff. September 1, 2007.

Sec. 462.113. BOARD REPORT ON CONCLUSION OF INSOLVENCY. On the

conclusion of the insolvency of a domestic insurer with respect

to which the association was obligated to pay covered claims, the

board may:

(1) prepare a report on the history and causes of the

insolvency, based on information available to the association;

and

(2) submit the report to the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.114. DUTY OF RECEIVER. The receiver shall periodically

submit a list of claims to the association or similar

organization in another state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER D. ASSESSMENTS IN GENERAL

Sec. 462.151. MAKING OF ASSESSMENT; AMOUNT. (a) The

association shall assess member insurers the amount necessary to

pay:

(1) the association's obligations under Section 462.302 and the

expenses of handling covered claims subsequent to an insolvency;

and

(2) other expenses authorized by this chapter.

(b) The assessment of each member insurer must be in the

proportion that the net direct written premiums of the insurer

for the calendar year preceding the assessment bear to the net

direct written premiums of all member insurers for that year.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.152. MAXIMUM TOTAL ASSESSMENT. (a) The total

assessment of a member insurer in a year may not exceed an amount

equal to two percent of the insurer's net direct written premiums

for the calendar year preceding the assessment.

(b) If the maximum assessment and the association's other assets

are insufficient in a year to make all necessary payments, the

money available shall be prorated and the association shall pay

the unpaid portion as soon as money becomes available.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.153. REFUND OF CONTRIBUTION. The association may

refund to the member insurers in proportion to the contribution

of each member insurer to the association the amount by which the

association's assets exceed the association's liabilities, if at

the end of a calendar year the board finds that the assets of the

association exceed the liabilities of the association as

estimated by the board for the next year.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.154. NOTICE OF ASSESSMENT. The association shall

notify a member insurer of an assessment not later than the 30th

day before the date the assessment is due.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.155. DEFERMENT. (a) The association may defer wholly

or partly an assessment of a member insurer that would cause the

insurer's financial statement to show amounts of capital or

surplus less than the minimum amounts required for a certificate

of authority in any jurisdiction in which the insurer is

authorized to engage in the business of insurance.

(b) The member insurer shall pay the deferred assessment at the

time payment will not reduce capital or surplus below required

minimums. The payment shall be refunded to or credited against

future assessments of any member insurer receiving a larger

assessment because of the deferment, as elected by that insurer.

(c) During a period of deferment, the member insurer may not pay

a dividend to shareholders or policyholders.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.156. USE OF ASSESSMENTS. (a) The amounts provided

under assessments made under this chapter supplement the

marshalling of assets by the receiver under Chapter 442 to make

payments on the impaired insurer's behalf.

(b) This section does not require the receiver to exhaust the

assets of the impaired insurer before an assessment is made or

before money derived from an assessment may be used to pay

covered claims.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.157. TAX CREDIT. (a) An insurer is entitled to a

credit against the insurer's premium tax under Chapter 221 for

the total amount of an assessment paid by the insurer under this

chapter.

(b) The tax credit may be taken at a rate of 10 percent each

year for 10 successive years after the date of assessment. At

the option of the insurer, the tax credit may be taken over an

additional number of years.

(c) The balance of a tax credit not claimed in a particular year

may be reflected in the books and records of the insurer as an

admitted asset of the insurer for all purposes, including

exhibition in an annual statement under Section 862.001.

(d) Available credit against premium tax allowed under this

section may be transferred or assigned among insurers if:

(1) a merger, acquisition, or total assumption of reinsurance

among the insurers occurs; or

(2) the commissioner by order approves the transfer or

assignment.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.158. ADVANCE AS LOAN. Money advanced by the

association under this chapter is considered a special fund loan

to the impaired insurer for payment of covered claims and does

not become an asset of the impaired insurer. The loan is

repayable to the extent money from the impaired insurer is

available.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.159. ESTIMATE OF ADDITIONAL MONEY NEEDED ON IMPAIRMENT

OF INSURER. (a) If the commissioner determines that an insurer

has become an impaired insurer, the association shall promptly

estimate the amount of additional money, by lines of business,

needed to supplement the immediately available assets of the

impaired insurer to pay covered claims.

(b) The board shall make additional money available as the

actual need arises for each impaired insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.160. ASSESSMENT FOR ADDITIONAL MONEY FOR ACCOUNTS. If

the board determines that additional money is needed in any of

the three accounts described by Section 462.105, the board shall

make assessments as needed to produce the necessary money.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.161. AMOUNT OF ASSESSMENT; PRORATION OF PAYMENT. (a)

The association, in determining the proportionate amount to be

paid by individual insurers under an assessment under Section

462.160, shall consider the lines of business written by the

impaired insurer and shall assess individual insurers in

proportion to the ratio that the total net direct written

premiums collected in this state by the insurer for those lines

of business bears to the total net direct written premiums

collected by all insurers, other than impaired insurers, in this

state for those lines of business.

(b) The association shall determine the total net direct written

premiums of an individual insurer and of all insurers in the

state from the insurers' annual statements for the year preceding

assessment.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.162. MAXIMUM ASSESSMENT OF INSURER; ADDITIONAL

ASSESSMENT AUTHORITY UNDER CERTAIN CIRCUMSTANCES. (a) Except as

otherwise provided by this section, assessments under Section

462.160 during a calendar year may not exceed two percent of each

insurer's net direct written premiums for the preceding calendar

year in the lines of business for which the assessments are made.

(b) In the event of a natural disaster or other catastrophe, the

association may apply to the governor, in the manner prescribed

by the plan of operation, for authority to assess each member

insurer that writes insurance coverage, other than automobile

insurance coverage or workers' compensation insurance coverage,

an additional amount not to exceed two percent of the insurer's

net direct written premiums for the preceding calendar year.

(c) If the maximum assessment in a calendar year does not

provide an amount sufficient for payment of covered claims of

impaired insurers, the association may make assessments in

successive calendar years.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.163. PAYMENT OF ASSESSMENT. An insurer shall pay the

amount of an assessment under Section 462.160 or 462.162(b) to

the association not later than the 30th day after the date the

association gives notice of the assessment.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.164. PARTICIPATION RECEIPTS. (a) On receipt from a

member insurer of payment of an assessment or partial assessment

under Section 462.160 or 462.162(b), the association shall

provide the insurer with a participation receipt. A

participation receipt creates liability against the account

described by Section 462.105 for the line or lines of business

for which the assessment was made.

(b) The account from which an advance is made to an impaired

insurer for the payment of covered claims is a general creditor

of the impaired insurer for the money advanced. With reference

to the remaining balance of an advance not used to pay covered

claims, the claim of the account has preference over other

general creditors.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.165. ACCOUNTING; REPORTS; REFUND. (a) The

association, with respect to an impaired insurer, shall adopt

accounting procedures that reflect the use of all money and shall

make a final report of the use of the money to the commissioner.

The final report must state any remaining balance from the money

advanced to an impaired insurer for the payment of covered

claims.

(b) The association shall make interim accounting reports as

required by the commissioner or requested by the conservator.

(c) As soon as practicable after completion of the final report,

the association shall refund by line of business the remaining

balance of those advances to the association's accounts.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.166. USE OF EXCESS MONEY IN ACCOUNT. (a) If the

association determines that money in the account described by

Section 462.164(b) for a line of business exceeds the amount

reasonably necessary for efficient future operation under this

chapter, the association shall, after deducting any premium tax

credit taken under Section 462.157, return the excess money pro

rata to the holders of participation receipts:

(1) on which an outstanding balance exists; and

(2) that were issued for an assessment on the same line of

business as the line for which the excess money is found to

exist.

(b) The association shall transfer an excess amount that exists

in the account described by Section 462.164(b) to the comptroller

to be deposited to the credit of the general revenue fund if:

(1) after a distribution under this section the association

finds that an excess amount still exists; or

(2) participation receipts on which there is an outstanding

balance do not exist.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.167. COLLECTION OF ASSESSMENTS. (a) The commissioner

may collect an assessment on behalf of the association through a

suit brought for that purpose.

(b) Venue for a suit under this section is in Travis County.

(c) Either party to the suit may appeal to an appellate court.

The appeal is at once returnable to the appellate court. The

appeal has precedence in the appellate court over all causes of a

different character pending before the court.

(d) The commissioner is not required to give an appeal bond in

any cause of action arising under this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.168. EXEMPTION FOR IMPAIRED INSURER. An impaired

insurer is exempt from assessment from the date the insurer is

designated an impaired insurer until the date the commissioner

determines that the insurer is no longer an impaired insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER E. COVERED CLAIMS; CLAIMANTS

Sec. 462.201. COVERED CLAIMS IN GENERAL. A claim is a covered

claim if:

(1) the claim is an unpaid claim;

(2) the claim is made under an insurance policy to which this

chapter applies that is:

(A) issued by an insurer authorized to engage in business in

this state; or

(B) assumed by an insurer authorized to engage in business in

this state that issues an assumption certificate to the insured;

(3) the claim arises out of the policy and is within the

coverage and applicable limits of the policy;

(4) the insurer that issued the policy or assumed the policy

under an assumption certificate issued to the insured is an

impaired insurer; and

(5) the claim:

(A) is made by a liability claimant or insured who is a resident

of this state at the time of the insured event; or

(B) is a first-party claim for damage to property that is

permanently located in this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.202. CLAIM FOR UNEARNED PREMIUMS. (a) A claim for

unearned premiums is a covered claim. A covered claim for

unearned premiums may not exceed $25,000.

(b) With respect to a covered claim for unearned premiums, a

person has a covered claim under this chapter if the person is a

resident of this state at the time:

(1) the policy is issued; or

(2) the insurer is determined to be an impaired insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.203. CERTAIN EXPENSES OF RECEIVERSHIP OR

CONSERVATORSHIP ESTATE COVERED. An administration expense

incurred in processing or paying a claim against a receivership

or conservatorship estate is a covered claim if the impaired

insurer has insufficient assets to pay the expenses of

administering the estate.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.204. AFFILIATE MAY NOT BE CLAIMANT. A person who is an

affiliate of an impaired insurer may not be a claimant of the

insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.205. DETERMINATION OF RESIDENCE OF ENTITIES. A

corporation or other entity that is not an individual is

considered to be a resident of the state in which the entity's

principal place of business is located.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.206. CLAIMS NOT COVERED: PREMIUM UNDER RETROSPECTIVE

RATING PLAN. An amount sought as a return of premium under a

retrospective rating plan is not a covered claim.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.207. CLAIMS NOT COVERED: AMOUNTS DUE CERTAIN ENTITIES.

(a) Any amount directly or indirectly due any reinsurer,

insurer, self-insurer, insurance pool, or underwriting

association, as a subrogation recovery, reinsurance recovery,

contribution, or indemnification, or otherwise, is not a covered

claim.

(b) An impaired insurer's insured is not liable, and the

reinsurer, insurer, self-insurer, insurance pool, or underwriting

association is not entitled to sue or continue a suit against the

insured, for a subrogation recovery, reinsurance recovery,

contribution, indemnification, or any other claim asserted

directly or indirectly by a reinsurer, insurer, insurance pool,

or underwriting association to the extent of the applicable

liability limits of the insurance policy written and issued to

the insured by the insolvent insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.006(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.006(a), eff. September 1, 2007.

Sec. 462.208. CLAIMS NOT COVERED: SUPPLEMENTARY PAYMENT

OBLIGATIONS. A supplementary payment obligation, including an

adjustment fee or expense, attorney's fee or expense, court cost,

interest or penalty, or interest or bond premium, incurred before

an insurer is determined to be an impaired insurer is not a

covered claim.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.209. CLAIMS NOT COVERED: PREJUDGMENT OR POSTJUDGMENT

INTEREST. Prejudgment or postjudgment interest that accrues

after an insurer is determined to be an impaired insurer is not a

covered claim.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.210. CLAIMS NOT COVERED: CERTAIN DAMAGES. A claim

against the insured, insurer, guaranty association, receiver,

special deputy receiver, or commissioner for recovery of

punitive, exemplary, extracontractual, or bad-faith damages

awarded in a court judgment against an insured or insurer is not

a covered claim.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.211. CLAIMS NOT COVERED: LATE FILED CLAIMS. (a)

Notwithstanding any other provision of this chapter or any other

law to the contrary, and subject to Subsection (b), a claim that

is filed with the association on a date that is later than 18

months after the date of the order of liquidation or that is

unknown and unreported as of the date is not a covered claim.

(b) This section does not apply to a claim for workers'

compensation benefits governed by Title 5, Labor Code, and the

applicable rules of the commissioner of workers' compensation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.007(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.007(a), eff. September 1, 2007.

Sec. 462.212. NET WORTH EXCLUSION. (a) Except for a workers'

compensation claim governed by Title 5, Labor Code, a covered

claim does not include, and the association is not liable for,

any claim arising from an insurance policy of any insured whose

net worth on December 31 of the year preceding the date the

insurer becomes an impaired insurer exceeds $50 million.

(b) For purposes of this section, an insured's net worth

includes the aggregate net worth of the insured and of the

insured's parent, subsidiary, and affiliated companies computed

on a consolidated basis.

(c) This section does not apply:

(1) to third-party claims against an insured that has:

(A) applied for or consented to the appointment of a receiver,

trustee, or liquidator for all or a substantial part of the

insurer's assets;

(B) filed a voluntary petition in bankruptcy; or

(C) filed a petition or an answer seeking a reorganization or

arrangement with creditors or to take advantage of any insolvency

law; or

(2) if an order, judgment, or decree is entered by a court of

competent jurisdiction, on the application of a creditor,

adjudicating the insured bankrupt or insolvent or approving a

petition seeking reorganization of the insured or of all or a

substantial part of its assets.

(d) In an instance described by Subsection (c), the association

is entitled to assert a claim in the bankruptcy or receivership

proceeding to recover the amount of any covered claim and costs

of defense paid on behalf of the insured.

(e) The association may establish procedures for requesting

financial information from an insured or claimant on a

confidential basis for the purpose of applying sections

concerning the net worth of first-party and third-party

claimants, subject to any information requested under this

subsection being shared with any other association similar to the

association and with the liquidator for the impaired insurer on

the same confidential basis. If the insured or claimant refuses

to provide the requested financial information, the association

requests an auditor's certification of that information, and the

auditor's certification is available but not provided, the

association may deem the net worth of the insured or claimant to

be in excess of $50 million at the relevant time.

(f) In any lawsuit contesting the applicability of Section

462.308 or this section when the insured or claimant has declined

to provide financial information under the procedure provided in

the plan of operation under Section 462.103, the insured or

claimant bears the burden of proof concerning its net worth at

the relevant time. If the insured or claimant fails to prove

that its net worth at the relevant time was less than the

applicable amount, the court shall award the association its full

costs, expenses, and reasonable attorney's fees in contesting the

claim.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.010(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.010(a), eff. September 1, 2007.

Sec. 462.213. AMOUNT OF INDIVIDUAL COVERED CLAIM; LIMIT. (a)

Except as provided by Subsection (b) and Section 462.252, an

individual covered claim may not exceed $300,000.

(b) The association shall pay the full amount of a covered claim

arising out of a workers' compensation claim made under a

workers' compensation insurance policy.

(c) For purposes of this section, an individual covered claim

includes any derivative claims by more than one person that arise

from the same occurrence. The claims shall be considered

collectively as a single claim under this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.214. CERTAIN SHAREHOLDERS' CLAIMS: LIMIT.

Notwithstanding any other provision of this chapter, the

association's liability for shareholder derivative actions or

other claims for economic loss incurred by a claimant in the

claimant's capacity as a shareholder under an insurance policy

placed in force on or after January 1, 1992, is limited to

$300,000 for each policy, including defense costs, regardless of

the number of claimants under each policy.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER F. NONDUPLICATION OF RECOVERY

Sec. 462.251. EXHAUSTION OF RIGHTS UNDER OTHER POLICY REQUIRED.

(a) Any person who has a claim under an insurance policy, other

than an impaired insurer's policy, and whose claim arises from

the same facts, injury, or loss giving rise to a claim against an

impaired insurer or the insurer's insured, must first exhaust the

person's rights under the insurance policy, including:

(1) a claim for benefits under a workers' compensation insurance

policy or a claim for indemnity or medical benefits under a

health, disability, uninsured motorist, personal injury

protection, medical payment, liability, or other insurance

policy; and

(2) the right to defense under the insurance policy.

(b) Subsection (a) applies without regard to whether the

insurance policy is issued by a member insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.252. REDUCTION IN AMOUNT OF COVERED CLAIM FOR OTHER

POLICY. (a) Except as provided by Subsection (b), an amount

payable as a covered claim under this chapter is reduced by the

full applicable limits of another insurance policy described by

Section 462.251, and the association shall receive a full credit

in the amount of the full applicable limits of the other policy.

(b) A covered claim for workers' compensation benefits is

subject to reduction only by a third-party liability recovery

under Section 417.002, Labor Code.

(c) Subject to Section 462.255, the maximum amount payable by

the association is the damages incurred by the claimant, less the

association's credit or offset under this section, except that

the association's liability may not exceed the lesser of:

(1) $300,000; or

(2) the limits of the insurance policy under which the claim is

made.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.253. EFFECT ON INSURED OF REDUCTION IN AMOUNT OF

COVERED CLAIM. To the extent that the association's obligation

is reduced by the application of Sections 462.251 and 462.252,

the liability of the person insured by the impaired insurer's

policy for the claim is reduced in the same amount.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.254. RECOVERY FROM MORE THAN ONE GUARANTY ASSOCIATION.

(a) Except as provided by Subsections (b) and (c), a person who

has a claim that may be recovered from more than one insurance

guaranty association or the equivalent shall seek recovery first

from the association of the insured's residence.

(b) A claimant shall seek recovery of a first-party claim for

damage to property with a permanent location first from the

association of the location of the property.

(c) A claimant shall seek recovery of a workers' compensation

claim first from the association of the claimant's residence.

(d) The association has a credit or offset against the benefits

under this chapter in the amount of the claimant's recovery under

this section.

(e) Subject to Section 462.255, the maximum amount payable by

the association is the amount of damages incurred by the

claimant, less the credit or offset, except that the

association's liability may not exceed $300,000.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.255. CERTAIN CLAIMS SUBJECT TO LIEN OR SUBROGATION;

LIMIT ON TOTAL RECOVERY. (a) Notwithstanding Sections

462.252(c) and 462.254(e), if a claimant is seeking recovery of

insurance policy benefits that, had the impaired insurer not been

insolvent, would be subject to lien or subrogation by any other

insurer, including a workers' compensation insurer or health

insurer, regardless of whether the other insurer is impaired, the

association's credit or offset is deducted from the lesser of the

damages incurred by the claimant or the limits of the policy

under which the claim is made.

(b) A claimant's recovery under this chapter may not result in a

total recovery to the claimant that is greater than the recovery

that would have resulted had the impaired insurer not been

insolvent.

(c) Subject to Sections 462.201-462.203, 462.205-462.210,

462.213, 462.214, and 462.305 of this code and Title 5, Labor

Code, a claim for workers' compensation benefits under this

chapter may not result in a recovery to the claimant that is less

than the recovery that would have resulted had the impaired

insurer not been insolvent.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER G. ASSOCIATION POWERS AND DUTIES RELATING TO COVERED

CLAIMS

Sec. 462.301. GENERAL POWERS AND DUTIES OF ASSOCIATION IN

CONNECTION WITH PAYMENT OF COVERED CLAIMS. (a) The association

shall investigate and adjust, compromise, settle, and pay covered

claims to the extent of the association's obligation and deny all

other claims.

(b) The association may review a settlement, release, or

judgment to which an impaired insurer or the impaired insurer's

insured was a party to determine the extent to which the

settlement, release, or judgment may be properly contested.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.302. PAYMENT OF COVERED CLAIMS. (a) The association

shall pay covered claims that exist before the designation of

impairment or that arise:

(1) not later than the 30th day after the date of the

designation of impairment;

(2) before the insurance policy expiration date, if that date is

not later than the 30th day after the date of the designation of

impairment; or

(3) before the insured replaces the insurance policy or causes

the policy's cancellation, if the insured does so not later than

the 30th day after the date of the designation of impairment.

(b) The association satisfies the obligation to pay a covered

claim by paying the claimant the full amount of a covered claim

for benefits.

(c) The association's liability is limited to the payment of

covered claims. The association is not liable for any other

claim or damages against the insured, an impaired insurer, the

association, the receiver, the special deputy receiver, the

commissioner, or the liquidator, including a claim for:

(1) recovery of attorney's fees, prejudgment or postjudgment

interest, or penalties;

(2) extracontractual damages, multiple damages, or exemplary

damages; or

(3) any other amount sought in connection with the assertion or

prosecution of a claim, without regard to whether the claim is a

covered claim, by or on behalf of:

(A) an insured or claimant; or

(B) a provider of goods or services retained by an insured or

claimant.

(d) The association shall pay claims in the order the

association considers reasonable, including paying as claims are

received from the claimants or in groups or categories of claims.

(e) This section does not exclude the payment of workers'

compensation benefits or other liabilities or penalties

authorized by Title 5, Labor Code, arising from the association's

processing and paying workers' compensation benefits after the

designation of impairment.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.303. CERTAIN DETERMINATIONS NOT BINDING. (a) The

association is not bound by:

(1) a judgment taken before the designation of impairment in

which an insured under a liability insurance policy or the

insurer failed to exhaust all appeals;

(2) a judgment taken by default or consent against an insured or

the impaired insurer; or

(3) a judgment, settlement, or release entered into by the

insured or the impaired insurer.

(b) A judgment, settlement, or release described by Subsection

(a) is not evidence of liability or of damages in connection with

a claim brought against the association or another party under

this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.304. SERVICING FACILITY. (a) The association shall

handle claims through the association's employees or through one

or more insurers or other persons designated, subject to the

approval of the commissioner, as servicing facilities.

(b) A member insurer may decline designation as a servicing

facility.

(c) The association shall:

(1) reimburse a servicing facility for:

(A) obligations of the association paid by the facility; and

(B) expenses incurred by the facility in handling claims for the

association; and

(2) pay the other expenses of the association authorized by this

chapter.

(d) The commissioner may revoke the designation of a servicing

facility if the commissioner finds that servicing facility is

handling claims unsatisfactorily.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.305. LIMITATION OF ASSOCIATION'S LIABILITY. The

association is not liable to an insured or liability claimant for

the association's failure to settle a liability claim within the

limits of a covered claim under this chapter. A claim described

by this section for failure to settle a liability claim is not a

covered claim.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.306. DISCHARGE OF POLICY OBLIGATION. (a) The

association shall discharge an impaired insurer's policy

obligations, including the duty to defend insureds under a

liability insurance policy, to the extent that the policy

obligation is a covered claim under this chapter.

(b) In performing the association's statutory obligations, the

association may also enforce a duty imposed on the insured or

beneficiary under the terms of an insurance policy within the

scope of this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.307. ASSIGNMENT OF RIGHTS. (a) A person recovering

under this chapter assigns to the association the person's

rights:

(1) under the insurance policy; and

(2) to recover for the occurrence that is the basis of the claim

under this chapter under an insurance policy issued by an

unimpaired insurer to the extent of the person's recovery from

the association.

(b) The association may pursue a claim to which the association

is subrogated under Subsection (a) in the association's own name

or in the name of the person recovering under this chapter.

(c) An insured or claimant seeking the protection of this

chapter shall cooperate with the association to the same extent

as that person would have been required to cooperate with the

impaired insurer.

(d) Except as provided by Section 462.308, the association does

not have a cause of action against the impaired insurer's insured

for money the association has paid, other than a cause of action

that the impaired insurer would have had if the money had been

paid by the impaired insurer.

(e) In the case of an impaired insurer operating on a plan with

assessment liability, the payment of a claim of the association

does not reduce the liability of the insured to the receiver or

statutory successor for an unpaid assessment.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.308. RECOVERY FROM CERTAIN PERSONS. (a) The

association is entitled to recover:

(1) the amount of a covered claim and the cost of defense paid

on behalf of a person:

(A) who is an affiliate of the impaired insurer; and

(B) whose liability obligations to other persons are satisfied

wholly or partly by payment made under this chapter; and

(2) the amount of a covered claim for workers' compensation

insurance benefits and the costs of administration and defense of

the claim paid under this chapter from an insured employer whose

net worth on December 31 of the year preceding the date the

insurer becomes an impaired insurer exceeds $50 million.

(b) The association is not entitled to recover under Subsection

(a)(2) against an insured who is exempt from federal income tax

under Section 501(a), Internal Revenue Code of 1986, by being

described by Section 501(c)(3) of that code.

(c) For purposes of Subsection (a)(2), an insured's net worth is

deemed to include the aggregate net worth of the insured and of

the insured's parent, subsidiary, and affiliated companies

computed on a consolidated basis.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.009(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.009(a), eff. September 1, 2007.

Sec. 462.309. STAY OF PROCEEDINGS; CERTAIN DECISIONS NOT

BINDING. (a) To permit the association to properly defend a

pending cause of action, a proceeding in which an impaired

insurer is a party or is obligated to defend a party in a court

in this state, other than a proceeding directly related to the

receivership or instituted by the receiver, is stayed for:

(1) a six-month period beginning on the later of the date of the

designation of impairment or the date an ancillary proceeding is

brought in this state; and

(2) a subsequent period as determined by the court, if any.

(b) The stay applies to each party to the proceeding and the

proceeding is stayed for all purposes.

(c) A deadline imposed under the Texas Rules of Civil Procedure

or the Texas Rules of Appellate Procedure is tolled during the

stay. Statutes of limitation or repose are not tolled during the

stay, and any action filed during the stay is stayed upon the

filing of the action.

(d) The court in which the delinquency proceeding is pending has

exclusive jurisdiction regarding the application, enforcement,

and extension of the stay and may issue an injunction or another

similar order to enforce the stay.

(e) The commissioner may bring an ancillary conservation

proceeding under Section 443.401 for the purpose of determining

the application, enforcement, and extension of the stay to an

impaired insurer that is not domiciled in this state.

(f) With respect to a covered claim arising from a judgment,

order, decision, verdict, or finding based on the default of an

impaired insurer or an impaired insurer's failure to defend the

insured, the association, on the association's own behalf or on

behalf of an insured and on application, shall be entitled to:

(1) have the court or administrator that made the judgment,

order, decision, verdict, or finding set aside the judgment,

order, decision, verdict, or finding; and

(2) defend the claim on the merits.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.011(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.011(a), eff. September 1, 2007.

Sec. 462.310. SETTLEMENT BY ASSOCIATION BINDING; PRIORITY OF

CLAIM AND EXPENSES. (a) The settlement of a covered claim by

the association or a similar organization in another state binds

the receiver or statutory successor of an impaired insurer.

(b) The court having jurisdiction shall give the covered claim

the same priority against assets of the impaired insurer that the

claim would have had in the absence of this chapter.

(c) The expenses of the association or a similar organization in

another state in handling claims have the same priority as the

receiver's expenses.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 462.311. REPORT TO RECEIVER. The association shall

periodically file with the receiver of an impaired insurer a

statement of covered claims paid by the association and an

estimate of claims anticipated against the association. The

statement preserves the rights of the association against the

assets of the impaired insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER H. RELEASE FROM RECEIVERSHIP

Sec. 462.351. ISSUANCE OF POLICIES AFTER RELEASE FROM

RECEIVERSHIP. (a) Except as provided by Subsection (b), an

impaired insurer placed in receivership for which money has been

advanced under this chapter may not be authorized, on release

from receivership, to issue new or renewal insurance policies

until the insurer repays the advances to the association.

(b) On application of the association and after hearing, the

commissioner may permit the insurer to issue new insurance

policies in accordance with the insurer's plan of operation for

repayment of advances.

(c) The commissioner, in approving the plan of operation, may

place restrictions on the issuance of new or renewal insurance

policies as the commissioner considers necessary to implement the

plan.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.



CHAPTER 463. TEXAS LIFE, ACCIDENT, HEALTH, AND HOSPITAL SERVICE INSURANCE GUARANTY ASSOCIATION

INSURANCE CODE

TITLE 4. REGULATION OF SOLVENCY

SUBTITLE D. GUARANTY ASSOCIATIONS

CHAPTER 463. TEXAS LIFE, ACCIDENT, HEALTH, AND HOSPITAL SERVICE

INSURANCE GUARANTY ASSOCIATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 463.001. SHORT TITLE. This chapter may be cited as the

Texas Life, Accident, Health, and Hospital Service Insurance

Guaranty Association Act.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.012(b), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.012(b), eff. September 1, 2007.

Sec. 463.002. PURPOSE. The purpose of this chapter is to

protect, subject to certain limitations, a person specified by

Section 463.201 against failure in the performance of a

contractual obligation under a life, accident, or health

insurance policy or annuity contract with respect to which this

chapter provides coverage as determined under Subchapter E,

because of the impairment or insolvency of the member insurer

that issued the policy or contract.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.003. GENERAL DEFINITIONS. In this chapter:

(1) "Association" means the Texas Life, Accident, Health, and

Hospital Service Insurance Guaranty Association.

(1-a) "Benefit plan" means a specific employee, union, or

association of natural persons benefit plan.

(2) "Board" means the board of directors of the association.

(3) "Contractual obligation" means an obligation under a policy

or contract or certificate under a group policy or contract, or

part of a policy or contract or certificate, for which coverage

is provided under Subchapter E.

(4) "Covered policy" means a policy or contract, or portion of a

policy or contract, with respect to which this chapter provides

coverage as determined under Subchapter E.

(5) "Impaired insurer" means a member insurer that is designated

an "impaired insurer" by the commissioner and is:

(A) placed by a court in this state or another state under an

order of supervision, liquidation, rehabilitation, or

conservation;

(B) placed under an order of liquidation or rehabilitation under

Chapter 443; or

(C) placed under an order of supervision or conservation by the

commissioner under Chapter 441.

(6) "Insolvent insurer" means a member insurer that has been

placed under an order of liquidation with a finding of insolvency

by a court in this state or another state.

(7) "Member insurer" means an insurer that is required to

participate in the association under Section 463.052.

(7-a) "Owner" means the owner of a policy or contract and

"policy owner" and "contract owner" mean the person who is

identified as the legal owner under the terms of the policy or

contract or who is otherwise vested with legal title to the

policy or contract through a valid assignment completed in

accordance with the terms of the policy or contract and is

properly recorded as the owner on the books of the insurer. The

terms "owner," "contract owner," and "policy owner" do not

include persons with a mere beneficial interest in a policy or

contract.

(8) "Person" means an individual, corporation, limited liability

company, partnership, association, governmental body or entity,

or voluntary organization.

(8-a) "Plan sponsor" means:

(A) the employer in the case of a benefit plan established or

maintained by a single employer;

(B) the employee organization in the case of a benefit plan

established or maintained by an employee organization; or

(C) in a case of a benefit plan established or maintained by two

or more employers or jointly by one or more employers and one or

more employee organizations, the association, committee, joint

board of trustees, or other similar group of representatives of

the parties who establish or maintain the benefit plan.

(9) "Premium" means an amount received on a covered policy, less

any premium, consideration, or deposit returned on the policy,

and any dividend or experience credit on the policy. The term

does not include:

(A) an amount received for a policy or contract or part of a

policy or contract for which coverage is not provided under

Section 463.202, except that assessable premiums may not be

reduced because of:

(i) an interest limitation provided by Section 463.203(b)(3); or

(ii) a limitation provided by Section 463.204 with respect to a

single individual, participant, annuitant, or contract owner;

(B) premiums in excess of $5 million on an unallocated annuity

contract not issued under a governmental benefit plan

established under Section 401, 403(b), or 457, Internal Revenue

Code of 1986;

(C) premiums received from the state treasury or the United

States treasury for insurance for which this state or the United

States contracts to:

(i) provide welfare benefits to designated welfare recipients;

or

(ii) implement Title 2, Human Resources Code, or the Social

Security Act (42 U.S.C. Section 301 et seq.); or

(D) premiums in excess of $5 million with respect to multiple

nongroup policies of life insurance owned by one owner,

regardless of whether the policy owner is an individual, firm,

corporation, or other person and regardless of whether the

persons insured are officers, managers, employees, or other

persons, regardless of the number of policies or contracts held

by the owner.

(10) "Resident" means a person who resides in this state on the

earlier of the date a member insurer becomes an impaired insurer

or the date of entry of a court order that determines a member

insurer to be an impaired insurer or the date of entry of a court

order that determines a member insurer to be an insolvent insurer

and to whom the member insurer owes a contractual obligation.

For the purposes of this subdivision:

(A) a person is considered to be a resident of only one state;

(B) a person other than an individual is considered to be a

resident of the state in which the person's principal place of

business is located; and

(C) a United States citizen who is either a resident of a

foreign country or a resident of a United States possession,

territory, or protectorate that does not have an association

similar to the association created by this chapter is considered

a resident of the state of domicile of the insurer that issued

the policy or contract.

(10-a) "Structured settlement annuity" means an annuity

purchased to fund periodic payments for a plaintiff or other

claimant in payment for or with respect to personal injury

suffered by the plaintiff or other claimant.

(11) "Supplemental contract" means a written agreement for the

distribution of policy or contract proceeds.

(12) "Unallocated annuity contract" means an annuity contract or

group annuity certificate that is not issued to and owned by an

individual, except to the extent of any annuity benefits

guaranteed to an individual by an insurer under the contract or

certificate.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.013(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.013(a), eff. September 1, 2007.

Sec. 463.0031. DEFINITION OF PRINCIPAL PLACE OF BUSINESS OF PLAN

SPONSOR OR OTHER PERSON. (a) Except as otherwise provided by

this section, in this chapter, the "principal place of business"

of a plan sponsor or a person other than an individual means the

single state in which the individuals who establish policy for

the direction, control, and coordination of the operations of the

plan sponsor or person as a whole primarily exercise that

function, as determined by the association in its reasonable

judgment by considering the following factors:

(1) the state in which the primary executive and administrative

headquarters of the plan sponsor or person is located;

(2) the state in which the principal office of the chief

executive officer of the plan sponsor or person is located;

(3) the state in which the board of directors, or similar

governing person or persons, of the plan sponsor or person

conduct the majority of their meetings;

(4) the state in which the executive or management committee of

the board of directors, or similar governing person or persons,

of the plan sponsor or person conduct the majority of their

meetings;

(5) the state from which the management of the overall

operations of the plan sponsor or person is directed; and

(6) in the case of a benefit plan sponsored by affiliated

companies comprising a consolidated corporation, the state in

which the holding company or controlling affiliate has its

principal place of business as determined using the factors

described by Subdivisions (1)-(5).

(b) In the case of a plan sponsor, if more than 50 percent of

the participants in the benefit plan are employed in a single

state, that state is the principal place of business of the plan

sponsor.

(c) The principal place of business of a plan sponsor of a

benefit plan described in Section 463.003(8-a)(C) is the

principal place of business of the association, committee, joint

board of trustees, or other similar group of representatives of

the parties who establish or maintain the benefit plan that, in

lieu of a specific or clear designation of a principal place of

business, shall be deemed to be the principal place of business

of the employer or employee organization that has the largest

investment in that benefit plan.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.013(b), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.013(b), eff. September 1, 2007.

Sec. 463.004. CONSTRUCTION. This chapter shall be liberally

construed to implement the purpose of this chapter described by

Section 463.002. Section 463.002 shall be used to aid and guide

interpretation of this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.005. IMMUNITY. (a) The following persons are not

liable, and a cause of action does not arise against any of the

following persons, for a good faith act or omission in exercising

powers and performing duties under this chapter:

(1) the commissioner or the commissioner's representative;

(2) the association or the association's agent or employee;

(3) a member insurer or the insurer's agent or employee;

(4) a board member;

(5) the receiver; and

(6) a special deputy receiver or the special deputy receiver's

agent or employee.

(b) Immunity under Subsection (a) extends to participation in an

organization of one or more state associations that have similar

purposes and to a similar organization and the organization's

agent or employee.

(c) The attorney general shall defend any action to which this

section applies that is brought against the commissioner or the

commissioner's representative, the association or the

association's agent or employee, a member insurer or the

insurer's agent or employee, a board member, or a special deputy

receiver or the special deputy receiver's agent or employee,

including an action brought after the defendant's service with

the association, commissioner, or department has terminated.

This subsection does not require the attorney general to defend a

person with respect to an issue other than the applicability or

effect of the immunity created by this section. The attorney

general is not required to defend the association or the

association's agent or employee, a member insurer or the

insurer's agent or employee, a board member, or a special deputy

receiver or the special deputy receiver's agent or employee

against an action regarding the disposition of a claim filed with

the association under this chapter or any issue other than the

applicability or effect of the immunity created by this section.

The association may contract with the attorney general under

Chapter 771, Government Code, for legal services not covered by

this subsection.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.006. RULES. The commissioner shall adopt reasonable

rules as necessary to carry out and supplement this chapter and

the purposes of this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER B. GOVERNANCE OF AND PARTICIPATION IN ASSOCIATION

Sec. 463.051. PURPOSE AND REGULATION OF ASSOCIATION. (a) The

Texas Life, Accident, Health, and Hospital Service Insurance

Guaranty Association is a nonprofit legal entity existing to pay

benefits and continue coverage as provided by this chapter.

(b) The association is subject to the applicable provisions of

this code and other insurance laws of this state and the

immediate supervision of the commissioner. The commissioner may

examine and regulate the association in the same manner as an

insurer under this code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.014(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.014(a), eff. September 1, 2007.

Sec. 463.052. REQUIRED PARTICIPATION IN ASSOCIATION. (a) As a

condition of engaging in the business of insurance in this state,

an insurer, including a mutual assessment company, a local mutual

aid association, a statewide mutual assessment company, and a

stipulated premium company authorized to engage in business in

this state, shall participate as a member of the association if

the insurer holds a certificate of authority to engage in a kind

of insurance business in this state with respect to which this

chapter provides coverage as determined under Subchapter E. The

requirement to participate applies regardless of whether the

insurer's certificate of authority in this state is suspended,

revoked, not renewed, or voluntarily withdrawn.

(b) The following do not participate as member insurers:

(1) a health maintenance organization;

(2) a fraternal benefit society;

(3) a mandatory state pooling plan;

(4) a reciprocal or interinsurance exchange;

(5) an organization which has a certificate of authority or

license limited to the issuance of charitable gift annuities, as

defined by this code or rules adopted by the commissioner; and

(6) an entity similar to an entity described by Subdivision (1),

(2), (3), (4), or (5).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.013(c), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.013(c), eff. September 1, 2007.

Sec. 463.053. BOARD OF DIRECTORS. (a) The association's powers

are exercised through a board of directors consisting of nine

individuals appointed by the commissioner as provided by this

section.

(b) The commissioner shall appoint three board members from

officers or employees of the 50 member insurers having the

largest total direct premium income according to the most recent

financial statement on file on the date of appointment.

(c) To give fair representation to member insurers, the

commissioner shall appoint two board members from member insurers

other than insurers described by Subsection (b), considering the

varying categories of premium income and geographical location.

(d) The commissioner shall appoint four board members who are

public representatives.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.054. ELIGIBILITY TO SERVE AS PUBLIC REPRESENTATIVE. To

be eligible to serve as a public representative, an individual

may not:

(1) be an officer, director, or employee of an insurer,

insurance agency, agent, broker, solicitor, adjuster, or other

business entity regulated by the department;

(2) be a person required to register under Chapter 305,

Government Code; or

(3) be related within the second degree by affinity or

consanguinity to a person described by Subdivision (1) or (2).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.055. TERM; VACANCY. (a) Board members serve staggered

six-year terms, with the terms of three members expiring each

odd-numbered year. A member may be reappointed.

(b) A board member shall serve until a successor is appointed.

(c) If a board member who is an officer or employee of a member

insurer ceases to be an officer or employee of the insurer, the

member's office becomes vacant.

(d) The commissioner shall appoint an individual to fill a

vacancy on the board for the unexpired term.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.056. COMPENSATION OF BOARD MEMBERS. A board member may

not receive compensation from the association for the member's

services but may be reimbursed from the association's assets for

expenses incurred as a board member.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.057. FINANCIAL STATEMENT OF BOARD MEMBER. Each board

member shall file with the Texas Ethics Commission a financial

statement as provided by Subchapter B, Chapter 572, Government

Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.058. CONFLICT OF INTEREST. (a) In this section,

"transaction on behalf of an impaired insurer" includes a

reinsurance agreement, transaction, merger, purchase, sale,

contribution, or exchange of assets, insurance policies, or

property made by the association or a supervisor, conservator, or

receiver on behalf of an impaired insurer.

(b) A board member may not:

(1) receive money or another thing of value for negotiating,

procuring, participating in, recommending, or aiding a

transaction on behalf of an impaired insurer; or

(2) as a principal, coprincipal, agent, or beneficiary, have a

pecuniary interest in a transaction on behalf of an impaired

insurer.

(c) For the purposes of this section, a board member is

considered to receive a thing of value or have a pecuniary

interest in a transaction on behalf of an impaired insurer

regardless of whether the receipt or interest is direct,

indirect, or through a substantial interest in a corporation,

firm, or other business unit.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER C. GENERAL POWERS AND DUTIES OF ASSOCIATION

Sec. 463.101. GENERAL POWERS AND DUTIES. (a) The association

may:

(1) enter into contracts as necessary or proper to carry out

this chapter and the purposes of this chapter;

(2) sue or be sued, including taking:

(A) necessary or proper legal action to:

(i) recover an unpaid assessment under Subchapter D; or

(ii) settle a claim or potential claim against the association;

or

(B) necessary legal action to avoid payment of an improper

claim;

(3) borrow money to effect the purposes of this chapter;

(4) exercise, for the purposes of this chapter and to the extent

approved by the commissioner, the powers of a domestic life,

accident, or health insurance company or a group hospital service

corporation, except that the association may not issue an

insurance policy or annuity contract other than to perform the

association's obligations under this chapter;

(5) to further the association's purposes, exercise the

association's powers, and perform the association's duties, join

an organization of one or more state associations that have

similar purposes;

(6) request information from a person seeking coverage from the

association in determining its obligations under this chapter

with respect to the person, and the person shall promptly comply

with the request; and

(7) take any other necessary or appropriate action to discharge

the association's duties and obligations under this chapter or to

exercise the association's powers under this chapter.

(b) If not in default, a note or other evidence of indebtedness

of the association is a legal investment for a domestic insurer

and may be carried as an admitted asset.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.015(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.015(a), eff. September 1, 2007.

Sec. 463.102. PLAN OF OPERATION; AMENDMENTS. (a) The

association shall perform the association's functions under a

plan of operation approved by the commissioner. The plan of

operation must:

(1) establish:

(A) procedures for handling the assets of the association;

(B) the amount and method of reimbursing board members under

Section 463.056;

(C) regular places and times for board meetings, including

telephone conference calls;

(D) procedures for maintaining records of all financial

transactions of the association, the association's agents, and

the board; and

(E) additional procedures for assessments under Subchapter D;

and

(2) contain additional provisions necessary or proper for the

execution of the association's powers and duties.

(b) The association may amend the plan of operation. An

amendment must be approved by the commissioner and takes effect

on:

(1) the date the commissioner approves the amendment; or

(2) the 30th day after the date the amendment is submitted to

the commissioner for approval, if the commissioner does not

approve or disapprove the amendment before the 30th day.

(c) Each member insurer shall comply with the plan of operation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.103. PERSONNEL. The association may employ or retain

employees or contractors to handle the association's financial

transactions and to perform other functions under this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.104. ASSOCIATION RECORDS. (a) The association shall

maintain a record of each negotiation or meeting in which the

association or the association's representative discusses the

association's activities in carrying out the powers and duties

under Section 463.101, 463.103, 463.109, or 463.111(c) or

Subchapter F.

(b) A record under Subsection (a) may be made public only on:

(1) termination of a liquidation, rehabilitation, or

conservation proceeding involving the impaired or insolvent

insurer;

(2) termination of the impairment or insolvency of the insurer;

or

(3) order of a court.

(c) This section does not limit the association's duty to report

on the association's activities as required by Section 463.110.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.105. ACCOUNTS. For the purposes of administration and

assessment, the association shall maintain:

(1) an accident, health, and hospital services insurance

account;

(2) a life insurance account;

(3) an annuity account; and

(4) an administrative account.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.106. DELEGATION OF POWERS AND DUTIES. (a) The plan of

operation may provide that, on approval of the board and the

commissioner, a power or duty of the association is delegated to

a corporation or other organization that:

(1) performs in two or more states functions similar to those of

the association or the association's equivalent; and

(2) provides protection not substantially less favorable and

effective than that provided by this chapter.

(b) A power or duty under Section 463.261(c) or Subchapter D,

other than a duty under Section 463.161(c), may not be delegated

under this section.

(c) The corporation or other organization to which a power or

duty is delegated shall be:

(1) reimbursed for a payment made on behalf of the association;

and

(2) paid for performing any other function of the association.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.107. EXEMPTION FROM TAXATION. The association is

exempt from payment of all fees and all taxes levied by this

state or a subdivision of this state, except taxes levied on

property.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.108. DETECTION AND PREVENTION OF IMPAIRMENT AND

INSOLVENCY. On a majority vote, the board:

(1) may make recommendations to the commissioner for detecting

and preventing insurer insolvencies; and

(2) shall notify the commissioner of information indicating that

a member insurer may be impaired or insolvent.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.109. ASSOCIATION APPEARANCE BEFORE COURT; INTERVENTION.

(a) The association may appear before a court in this state

with jurisdiction over an impaired or insolvent insurer

concerning which the association is or may become obligated under

this chapter. The association's right to appear applies to:

(1) a proposal for reinsuring, modifying, or guaranteeing the

insurer's policies or contracts;

(2) the determination of the insurer's policies or contracts and

contractual obligations; and

(3) any other matter germane to the association's powers and

duties.

(b) The association may appear or intervene before a court in

another state with jurisdiction over:

(1) an impaired or insolvent insurer concerning which the

association is or may become obligated; or

(2) a third party against whom the association may have rights

through subrogation of the insurer's policyholders.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.110. ANNUAL REPORT. Not later than the 120th day after

the last day of each association fiscal year, the board shall

submit to the commissioner:

(1) a financial report in a form approved by the commissioner;

and

(2) a report of the association's activities during the

preceding fiscal year.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.111. BOARD AND ASSOCIATION ADVICE AND ASSISTANCE. (a)

On a majority vote, the board may report and make recommendations

to the commissioner on any matter germane to:

(1) the solvency, liquidation, rehabilitation, or conservation

of a member insurer; or

(2) the solvency of an insurer seeking to engage in the business

of insurance in this state.

(b) A report or recommendation under Subsection (a) is not a

public document, and Chapter 552, Government Code, does not apply

to the report or recommendation until the insurer that is the

subject of the report or recommendation is designated as

impaired.

(c) On the commissioner's request, the association may assist

and advise the commissioner concerning rehabilitation, payment of

claims, continuation of coverage, or the performance of other

contractual obligations of an impaired or insolvent insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.112. BOARD ACCESS TO RECORDS. The receiver or

statutory successor of an impaired insurer shall give the board

or a representative of the board:

(1) access to the insurer's records as necessary for the board

to carry out the board's functions under this chapter relating to

covered claims; and

(2) copies of those records on the board's request and at the

board's expense.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.113. BOARD REPORT AT CONCLUSION OF INSOLVENCY. (a) At

the conclusion of an insurer insolvency in which the association

was obligated to pay a covered claim, the board shall prepare and

submit to the commissioner a report containing any information

the board possesses concerning the history and causes of the

insolvency.

(b) The board:

(1) shall cooperate with the boards of directors of guaranty

associations in other states to prepare a report on the history

and causes of the insolvency of a particular insurer; and

(2) may adopt by reference a report prepared by any of those

associations.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.114. SUMMARY DOCUMENT; DISCLAIMER. (a) The

association shall prepare a summary document describing the

general purposes and limitations of this chapter and amend the

document as necessary to comply with this chapter. The document

must clearly and conspicuously contain on the document's face a

disclaimer that:

(1) states the name and address of the association and

department;

(2) warns the policy or contract holder that:

(A) the association may not cover the policy; or

(B) coverage, if available, is subject to substantial

limitations and exclusions and requires continuous residence in

this state;

(3) states that an insurer and the insurer's agent are

prohibited by law from using the association's existence to sell,

solicit, or induce the purchase of any kind of insurance;

(4) warns the policy or contract holder not to rely on

association coverage in selecting an insurer; and

(5) provides other information the commissioner prescribes.

(b) The association shall submit the document to the

commissioner for approval.

(c) At the expiration of the 60th day after approval of the

document, an insurer may not deliver a policy or contract with

respect to which this chapter provides coverage as determined

under Subchapter E to a policy or contract holder before a copy

of the summary document is delivered to the policy or contract

holder. The document must also be available on request of a

policyholder.

(d) The distribution, delivery, content, or interpretation of a

summary document does not guarantee that a policy or contract or

a policy or contract holder is provided coverage by this chapter

if a member insurer becomes impaired or insolvent. Failure to

receive the document does not give an insured or policy,

contract, or certificate holder any rights greater than those

provided by this chapter.

(e) An insurer or agent may not deliver a policy or contract

described by Section 463.202 that is excluded from the coverage

provided by this chapter by Section 463.203 unless the insurer or

agent, either before or in conjunction with delivery, gives the

policy or contract holder a separate written notice clearly and

conspicuously disclosing that the policy or contract is not

covered by the association.

(f) The commissioner shall specify by rule the form and content

of the disclaimer required by Subsection (a) and the notice

required by Subsection (e).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER D. ASSESSMENTS

Sec. 463.151. MAKING AND PAYMENT OF ASSESSMENT. (a) The

association shall assess member insurers, separately for each

account under Section 463.105, in the amounts and at the times

the board determines necessary to provide money for the

association to exercise the association's powers, perform the

association's duties, and carry out the purposes of this chapter.

The association may not authorize and call an assessment to meet

the requirements of the association with respect to an impaired

or insolvent insurer until the assessment is necessary to carry

out the purposes of this chapter. The board shall classify

assessments under Section 463.152 and determine the amount of

assessments with reasonable accuracy, recognizing that exact

determinations may not always be possible.

(a-1) The association shall notify each member insurer of its

anticipated pro rata share of an authorized assessment not yet

called not later than the 180th day after the date the assessment

is authorized.

(b) An assessment is due on the date the association specifies,

which may not be earlier than the 30th day after the date the

association gives written notice of the assessment to member

insurers. Interest accrues on an unpaid amount at a rate of 10

percent beginning on the due date.

(c) An insurer whose certificate of authority to engage in

business in this state is revoked or surrendered remains liable

for any unpaid assessment made before the date of the revocation

or surrender.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.016(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.016(a), eff. September 1, 2007.

Sec. 463.152. CLASSES OF ASSESSMENTS. (a) Assessments are

classified as Class A or Class B assessments.

(b) Class A assessments are authorized and called to pay:

(1) the association's administrative costs;

(2) administrative expenses that:

(A) are properly incurred under this chapter; and

(B) relate to an unauthorized insurer or to an entity that is

not a member insurer; and

(3) other general expenses not related to a particular impaired

or insolvent insurer.

(c) Class B assessments are authorized and called to the extent

necessary for the association to carry out the association's

powers and duties under Sections 463.101, 463.103, 463.109, and

463.111(c) and Subchapter F with regard to an impaired or

insolvent insurer.

(d) For purposes of this section, an assessment is authorized at

the time a resolution by the board is passed under which an

assessment will be called immediately or in the future from

member insurers for a specified amount and an assessment is

called at the time a notice has been issued by the association to

member insurers requiring that an authorized assessment be paid

within a period stated in the notice. An authorized assessment

becomes a called assessment at the time notice is mailed by the

association to member insurers.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.016(b), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.016(b), eff. September 1, 2007.

Sec. 463.153. AMOUNT OF ASSESSMENTS. (a) The board shall

determine the amount of a Class A assessment for each account

under Section 463.105, considering with respect to member

insurers one or more of the following as shown by annual

statements for the year preceding the date of the assessment:

(1) annual premium receipts;

(2) admitted assets; or

(3) insurance in force.

(b) Class B assessments against a member insurer for each

account under Section 463.105 shall be authorized and called in

the proportion that the premiums received on business in this

state by the insurer on policies or contracts covered by each

account for the three most recent calendar years for which

information is available preceding the year in which the insurer

became impaired or insolvent bear to premiums received on

business in this state for those calendar years by all assessed

member insurers. The amount of a Class B assessment shall be

allocated among the separate accounts in accordance with an

allocation formula that may be based on:

(1) the premiums or reserves of the impaired or insolvent

insurer; or

(2) any other standard deemed by the board in the board's sole

discretion as being fair and reasonable under the circumstances.

(c) The total amount of assessments on a member insurer for each

account under Section 463.105 may not exceed two percent of the

insurer's premiums on the policies covered by the account during

the three calendar years preceding the year in which the insurer

became an impaired or insolvent insurer. If two or more

assessments are authorized in a calendar year with respect to

insurers that become impaired or insolvent in different calendar

years, the average annual premiums for purposes of the aggregate

assessment percentage limitation described by this subsection

shall be equal to the higher of the three-year average annual

premiums for the applicable subaccount or account as computed in

accordance with this section. If the maximum assessment and the

other assets of the association do not provide in a year an

amount sufficient to carry out the association's

responsibilities, the association shall make necessary additional

assessments as soon as this chapter permits.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.016(c), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.016(c), eff. September 1, 2007.

Sec. 463.154. DEFERMENT. The association may wholly or partly

defer an assessment of a member insurer if the association

believes payment of the assessment would endanger the ability of

the insurer to fulfill the insurer's contractual obligations.

The amount of the assessment that is deferred may be assessed

against the other member insurers in a manner consistent with

this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.155. DEPOSIT OF ASSESSMENTS. The association may

deposit assessments into the Texas Treasury Safekeeping Trust

Company in accordance with procedures established by the

comptroller. The comptroller shall account to the association

for the deposited money separately from all other money.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.156. CERTIFICATE OF CONTRIBUTION. The association

shall issue to each member insurer that pays a Class B assessment

a certificate of contribution, in a form the commissioner

prescribes, for the amount paid. All outstanding certificates

are of equal priority regardless of the amount of the assessment

paid or the date the certificate is issued.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.157. REFUNDS. (a) The board may refund to member

insurers the amount by which the association's assets, including

any net realized gains and income from investments, exceed the

amount the board determines is necessary to carry out the

association's obligations regarding that amount during the next

year.

(b) A refund must be made:

(1) by an equitable method established in the plan of operation;

and

(2) in proportion to the contribution of each member insurer.

(c) The board may retain a reasonable amount to provide for the

association's continuing expenses and for future losses if

refunds are impractical.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.158. USE OF ASSESSMENTS. Money from assessments

supplements the marshalling of an impaired insurer's assets to

make payments on the insurer's behalf.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.159. FAILURE TO PAY; COLLECTION BY COMMISSIONER. On

failure of a member insurer to pay an assessment when due, the

commissioner may either:

(1) suspend or revoke, after notice and hearing, the insurer's

certificate of authority to engage in the business of insurance

in this state; or

(2) levy a forfeiture in an amount not less than $100 each month

or more than five percent of the unpaid assessment each month.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.160. PREMIUM TAX CREDIT FOR CLASS A ASSESSMENT. The

amount of a Class A assessment paid by a member insurer shall be

allowed as a credit on the amount of premium taxes due in the

same manner as a credit is allowed under Section 401.151(e).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.161. PREMIUM TAX CREDIT FOR CLASS B ASSESSMENT. (a) A

member insurer is entitled to show as an admitted asset a

certificate of contribution in the form the commissioner approves

under Section 463.156. Unless the commissioner requires a longer

period, the certificate may be shown at:

(1) for the calendar year of issuance, an amount equal to the

certificate's original face value approved by the commissioner;

and

(2) beginning with the year following the calendar year of

issuance, an amount equal to the certificate's original face

value, reduced by 20 percent a year for each year after the year

of issuance, for a period of five years.

(b) An amount written off during a calendar year under

Subsection (a) shall be allowed as a credit against the member

insurer's premium tax owed for business engaged in during that

year. The insurer is not required to write off in a single year

an amount that exceeds the amount of premium tax owed for the

business described by this subsection.

(c) The association shall pay to the commissioner, and the

commissioner shall deliver to the comptroller for deposit to the

credit of the general revenue fund, any amount owed as a refund

from the association under Section 463.157 that was written off

and used for a tax credit under this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.017(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.017(a), eff. September 1, 2007.

Sec. 463.162. ASSIGNMENT OR TRANSFER OF CREDIT. (a) A member

insurer may assign or transfer a credit against premium tax to

another member insurer if:

(1) an acquisition, merger, or total assumption of reinsurance

occurs between the insurers; or

(2) the commissioner by order approves the assignment or

transfer.

(b) Not later than the later of November 1 or the 60th day after

the date of the assignment or transfer, each member insurer

shall:

(1) report the assignment or transfer to the comptroller on a

form the comptroller prescribes; and

(2) include with the report any documents from the commissioner

that show approval of the assignment or transfer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.163. INSURED'S LIABILITY UNDER ASSESSMENT PLAN. This

chapter does not reduce the liability for unpaid assessments of

the insureds of an impaired or insolvent insurer operating under

a plan with assessment liability.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER E. COVERAGE PROVIDED BY ASSOCIATION

Sec. 463.201. INSUREDS COVERED. (a) Subject to Subsections (b)

and (c), this chapter provides coverage for a policy or contract

described by Section 463.202 to a person who is:

(1) a person, other than a certificate holder under a group

policy or contract who is not a resident, who is a beneficiary,

assignee, or payee of a person described by Subdivision (2);

(2) a person who is an owner of or certificate holder under a

policy or contract specified by Section 463.202, other than an

unallocated annuity contract or structured settlement annuity,

and who is:

(A) a resident; or

(B) not a resident, but only under all of the following

conditions:

(i) the insurers that issued the policies or contracts are

domiciled in this state;

(ii) the state in which the person resides has an association

similar to the association; and

(iii) the person is not eligible for coverage by an association

in any other state because the insurer was not licensed in the

state at the time specified in that state's guaranty association

law;

(3) a person who is the owner of an unallocated annuity contract

issued to or in connection with:

(A) a benefit plan whose plan sponsor has the sponsor's

principal place of business in this state; or

(B) a government lottery, if the owner is a resident; or

(4) a person who is the payee under a structured settlement

annuity, or beneficiary of the payee if the payee is deceased,

if:

(A) the payee is a resident, regardless of where the contract

owner resides;

(B) the payee is not a resident, the contract owner of the

structured settlement annuity is a resident, and the payee is not

eligible for coverage by the association in the state in which

the payee resides; or

(C) the payee and the contract owner are not residents, the

insurer that issued the structured settlement annuity is

domiciled in this state, the state in which the contract owner

resides has an association similar to the association, and

neither the payee or, if applicable, the payee's beneficiary, nor

the contract owner is eligible for coverage by the association in

the state in which the payee or contract owner resides.

(b) This chapter does not provide coverage to:

(1) a person who is a payee or the beneficiary of a payee with

respect to a contract the owner of which is a resident of this

state, if the payee or the payee's beneficiary is afforded any

coverage by the association of another state; or

(2) a person otherwise described by Subsection (a)(3), if any

coverage is provided by the association of another state to that

person.

(c) This chapter is intended to provide coverage to persons who

are residents of this state, and in those limited circumstances

as described in this chapter, to nonresidents. In order to avoid

duplicate coverage, if a person who would otherwise receive

coverage under this chapter is provided coverage under the laws

of any other state, the person may not be provided coverage under

this chapter. In determining the application of the provisions

of this subsection in situations in which a person could be

covered by the association of more than one state, whether as an

owner, payee, beneficiary, or assignee, this chapter shall be

construed in conjunction with other state laws to result in

coverage by only one association.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.018(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.018(a), eff. September 1, 2007.

Sec. 463.202. POLICIES AND CONTRACTS COVERED. (a) Except as

limited by this chapter, the coverage provided by this chapter to

a person specified by Section 463.201, subject to Sections

463.201(b) and (c), applies with respect to the following

policies and contracts issued by a member insurer:

(1) a direct, nongroup life, health, accident, annuity, or

supplemental policy or contract;

(2) a certificate under a direct group policy or contract;

(3) a group hospital service contract; and

(4) an unallocated annuity contract.

(b) The coverage provided by this chapter also applies with

respect to all other insurance coverage written by the following

entities authorized to engage in business in this state:

(1) a mutual assessment company;

(2) a local mutual aid association;

(3) a statewide mutual assessment company; and

(4) a stipulated premium company.

(c) For the purposes of this section, an annuity contract or a

certificate under a group annuity contract includes:

(1) a guaranteed investment contract;

(2) a deposit administration contract;

(3) an allocated or unallocated funding agreement;

(4) a structured settlement annuity;

(5) an annuity issued to or in connection with a government

lottery; and

(6) an immediate or deferred annuity contract.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.018(b), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.018(b), eff. September 1, 2007.

Sec. 463.203. POLICIES AND CONTRACTS EXCLUDED. (a) In this

section, "Moody's Corporate Bond Yield Average" means the monthly

average corporates as published by Moody's Investors Service,

Inc., or any successor to that entity.

(b) This chapter does not provide coverage for:

(1) any part of a policy or contract not guaranteed by the

insurer or under which the risk is borne by the policy or

contract owner;

(2) a policy or contract of reinsurance, unless an assumption

certificate has been issued;

(3) any part of a policy or contract to the extent that the rate

of interest on which that part is based:

(A) as averaged over the period of four years before the date

the member insurer becomes impaired or insolvent under this

chapter, whichever is earlier, exceeds a rate of interest

determined by subtracting two percentage points from Moody's

Corporate Bond Yield Average averaged for the same four-year

period or for a lesser period if the policy or contract was

issued less than four years before the date the member insurer

becomes impaired or insolvent under this chapter, whichever is

earlier; and

(B) on and after the date the member insurer becomes impaired or

insolvent under this chapter, whichever is earlier, exceeds the

rate of interest determined by subtracting three percentage

points from Moody's Corporate Bond Yield Average as most recently

available;

(4) a portion of a policy or contract issued to a plan or

program of an employer, association, similar entity, or other

person to provide life, health, or annuity benefits to the

entity's employees, members, or others, to the extent that the

plan or program is self-funded or uninsured, including benefits

payable by an employer, association, or similar entity under:

(A) a multiple employer welfare arrangement as defined by

Section 3, Employee Retirement Income Security Act of 1974 (29

U.S.C. Section 1002);

(B) a minimum premium group insurance plan;

(C) a stop-loss group insurance plan; or

(D) an administrative services-only contract;

(5) any part of a policy or contract to the extent that the part

provides dividends, experience rating credits, or voting rights,

or provides that fees or allowances be paid to any person,

including the policy or contract owner, in connection with the

service to or administration of the policy or contract;

(6) a policy or contract issued in this state by a member

insurer at a time the insurer was not authorized to issue the

policy or contract in this state;

(7) an unallocated annuity contract issued to or in connection

with a benefit plan protected under the federal Pension Benefit

Guaranty Corporation, regardless of whether the Pension Benefit

Guaranty Corporation has not yet become liable to make any

payments with respect to the benefit plan;

(8) any part of an unallocated annuity contract that is not

issued to or in connection with a specific employee, a benefit

plan for a union or association of individuals, or a governmental

lottery;

(9) any part of a financial guarantee, funding agreement, or

guaranteed investment contract that:

(A) does not contain a mortality guarantee; and

(B) is not issued to or in connection with a specific employee,

a benefit plan, or a governmental lottery;

(10) a part of a policy or contract to the extent that the

assessments required by Subchapter D with respect to the policy

or contract are preempted by federal or state law;

(11) a contractual agreement that established the member

insurer's obligations to provide a book value accounting guaranty

for defined contribution benefit plan participants by reference

to a portfolio of assets that is owned by the benefit plan or the

plan's trustee in a case in which neither the benefit plan

sponsor nor its trustee is an affiliate of the member insurer; or

(12) a part of a policy or contract to the extent the policy or

contract provides for interest or other changes in value that are

to be determined by the use of an index or external reference

stated in the policy or contract, but that have not been credited

to the policy or contract, or as to which the policy or contract

owner's rights are subject to forfeiture, as of the date the

member insurer becomes an impaired or insolvent insurer under

this chapter, whichever date is earlier, subject to Subsection

(c).

(c) For purposes of determining the values that have been

credited and are not subject to forfeiture as described by

Subsection (b)(12), if a policy's or contract's interest or

changes in value are credited less frequently than annually, the

interest or change in value determined by using the procedures

defined in the policy or contract is credited as if the

contractual date of crediting interest or changing values is the

earlier of the date of impairment or the date of insolvency, and

is not subject to forfeiture.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.018(c), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.018(c), eff. September 1, 2007.

Sec. 463.204. OBLIGATIONS EXCLUDED. A contractual obligation

does not include:

(1) death benefits in an amount in excess of $300,000 or a net

cash surrender or net cash withdrawal value in an amount in

excess of $100,000 under one or more policies on a single life;

(2) an amount in excess of:

(A) $100,000 in the present value under one or more annuity

contracts issued with respect to a single life under individual

annuity policies or group annuity policies; or

(B) $5 million in unallocated annuity contract benefits with

respect to a single contract owner regardless of the number of

those contracts;

(3) an amount in excess of the following amounts, including any

net cash surrender or cash withdrawal values, under one or more

accident, health, accident and health, or long-term care

insurance policies on a single life:

(A) $500,000 for basic hospital, medical-surgical, or major

medical insurance, as those terms are defined by this code or

rules adopted by the commissioner;

(B) $300,000 for disability and long-term care insurance, as

those terms are defined by this code or rules adopted by the

commissioner; or

(C) $200,000 for coverages that are not defined as basic

hospital, medical-surgical, major medical, disability, or

long-term care insurance;

(4) an amount in excess of $100,000 in present value annuity

benefits, in the aggregate, including any net cash surrender and

net cash withdrawal values, with respect to each individual

participating in a governmental retirement benefit plan

established under Section 401, 403(b), or 457, Internal Revenue

Code of 1986 (26 U.S.C. Sections 401, 403(b), and 457), covered

by an unallocated annuity contract or the beneficiary or

beneficiaries of the individual if the individual is deceased;

(5) an amount in excess of $100,000 in present value annuity

benefits, in the aggregate, including any net cash surrender and

net cash withdrawal values, with respect to each payee of a

structured settlement annuity or the beneficiary or beneficiaries

of the payee if the payee is deceased;

(6) aggregate benefits in an amount in excess of $300,000 with

respect to a single life, except with respect to:

(A) benefits paid under basic hospital, medical-surgical, or

major medical insurance policies, described by Subdivision

(3)(A), in which case the aggregate benefits are $500,000; and

(B) benefits paid to one owner of multiple nongroup policies of

life insurance, whether the policy owner is an individual, firm,

corporation, or other person, and whether the persons insured are

officers, managers, employees, or other persons, in which case

the maximum benefits are $5 million regardless of the number of

policies and contracts held by the owner;

(7) an amount in excess of $5 million in benefits, with respect

to either one plan sponsor whose plans own directly or in trust

one or more unallocated annuity contracts not included in

Subdivision (4) irrespective of the number of contracts with

respect to the contract owner or plan sponsor or one contract

owner provided coverage under Section 463.201(a)(3)(B), except

that, if one or more unallocated annuity contracts are covered

contracts under this chapter and are owned by a trust or other

entity for the benefit of two or more plan sponsors, coverage

shall be afforded by the association if the largest interest in

the trust or entity owning the contract or contracts is held by a

plan sponsor whose principal place of business is in this state,

and in no event shall the association be obligated to cover more

than $5 million in benefits with respect to all these unallocated

contracts;

(8) any contractual obligations of the insolvent or impaired

insurer under a covered policy or contract that do not materially

affect the economic value of economic benefits of the covered

policy or contract; or

(9) punitive, exemplary, extracontractual, or bad faith damages,

regardless of whether the damages are:

(A) agreed to or assumed by an insurer or insured; or

(B) imposed by a court.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.013(d), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.013(d), eff. September 1, 2007.

Sec. 463.205. PROTECTION PROVIDED BY OTHER JURISDICTION. This

chapter does not provide coverage for a resident with respect to

an impaired or insolvent insurer domiciled in another

jurisdiction if guaranty protection is provided to the resident

by the law of that jurisdiction.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.206. ASSOCIATION DISCRETION IN MANNER OF PROVIDING

BENEFITS. (a) The board shall have discretion and may exercise

reasonable business judgment to determine the means by which the

association is to provide the benefits of this chapter in an

economical and efficient manner.

(b) If the association arranges or offers to provide the

benefits of this chapter to a covered person under a plan or

arrangement that fulfills the association's obligations under

this chapter, the person is not entitled to benefits from the

association in addition to or other than those provided under the

plan or arrangement.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.015(b), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.015(b), eff. September 1, 2007.

SUBCHAPTER F. POWERS AND DUTIES OF ASSOCIATION RELATING

TO IMPAIRED OR INSOLVENT INSURER

Sec. 463.251. IMPAIRED DOMESTIC INSURER. (a) This section

applies only to a member insurer that is an impaired domestic

insurer.

(b) With the commissioner's approval, the association may:

(1) guarantee, assume, or reinsure, or cause to be guaranteed,

assumed, or reinsured, one or more of the insurer's policies or

contracts;

(2) provide money, pledges, notes, guarantees, or other means

proper to:

(A) implement Subdivision (1); and

(B) ensure payment of the insurer's contractual obligations

until action is taken under Subdivision (1); or

(3) loan money to the insurer.

(c) In taking action under Subsection (b), the association may

impose any condition that:

(1) does not impair the insurer's contractual obligations; and

(2) is approved by:

(A) the commissioner; and

(B) the insurer, except in a conservation or rehabilitation

ordered by a court.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.252. IMPAIRED DOMESTIC, FOREIGN, OR ALIEN INSURER NOT

PAYING CLAIMS. (a) This section applies only to a member

insurer that:

(1) is an impaired domestic, foreign, or alien insurer; and

(2) is not timely paying claims.

(b) Subject to Subsection (d), the association shall:

(1) with respect to the insurer, take one or more actions that

the association is authorized to take under Section 463.251 with

respect to an impaired domestic insurer, subject to the

conditions of that section; or

(2) provide substitute benefits instead of the insurer's

contractual obligations as provided by Subsection (c).

(c) A policy or contract owner who claims emergency or hardship

may petition for substitute benefits under standards the

association proposes and the commissioner approves. Substitute

benefits are available only for a health claim, periodic annuity

benefit payment, death benefit, supplemental benefit, or cash

withdrawal.

(d) The association is required to take action under this

section only if:

(1) the laws of the insurer's state of domicile provide that,

until all payments of or on account of the insurer's contractual

obligations are made by all guaranty associations and all

expenses of the associations and interest on those payments and

expenses have been repaid to the associations or a plan of

repayment by the insurer has been approved by the associations:

(A) the delinquency proceeding may not be dismissed;

(B) the insurer and the insurer's assets may not be returned to

the control of the insurer's shareholders or private management;

and

(C) the insurer may not solicit or accept new business or have

any suspended or revoked certificate of authority restored;

(2) the insurer is a domestic insurer that has been placed under

an order of rehabilitation by a court in this state; or

(3) the insurer is a foreign or alien insurer and:

(A) the insurer has been prohibited from soliciting or accepting

new business in this state;

(B) the insurer's certificate of authority has been suspended or

revoked in this state; and

(C) a petition for rehabilitation or liquidation has been filed

in a court in the insurer's state of domicile by the insurance

official of that state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.253. INSOLVENT INSURER. (a) This section applies only

to a member insurer that is an insolvent insurer.

(b) The association shall provide money, pledges, guarantees, or

other means reasonably necessary to discharge the insurer's

duties and to:

(1) guarantee, assume, or reinsure, or cause to be guaranteed,

assumed, or reinsured, the insurer's policies or contracts; or

(2) ensure payment of the insurer's contractual obligations.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.254. LIFE OR HEALTH INSURANCE POLICIES OR CONTRACTS.

(a) This section applies only when the association is taking an

action under Section 463.252(b)(2) or 463.253 with respect to a

life or health insurance policy or contract.

(b) The association, in accordance with Subsections (c) and (d),

as applicable, shall ensure payment of benefits identical to the

benefits that would have been payable under the policy or

contract of the insurer, at premiums identical to the premiums

that would have been applicable under that policy or contract,

except for terms of conversion and renewability.

(c) For a group policy or contract, the association shall ensure

payment of benefits under Subsection (b) for claims incurred

before the later of:

(1) the earlier of the next renewal date under the policy or

contract or the 45th day after the date the association becomes

obligated with respect to the policy or contract; or

(2) the 30th day after the date the association becomes

obligated with respect to the policy or contract.

(d) For an individual policy, the association shall ensure

payment of benefits under Subsection (b) for claims incurred

before the later of:

(1) the earlier of the next renewal date under the policy, if

any, or the first anniversary of the date the association becomes

obligated with respect to the policy; or

(2) the 30th day after the date the association becomes

obligated with respect to the policy.

(e) The association shall diligently attempt to provide each

known insured or group policyholder with notice before the 30th

day before the date the benefits are terminated.

(f) As provided by Subsections (g)-(i), the association shall

make substitute coverage available on an individual basis to:

(1) each known insured under an individual policy, or the owner

if other than the insured; and

(2) each individual who:

(A) was formerly insured under a group policy or contract; and

(B) is not eligible for replacement group coverage.

(g) Substitute coverage is available for an individual policy

under Subsection (f) only if the insured or owner was entitled

under law or the terminated policy to continue an individual

policy in force until a specified age or for a specified period

during which the insurer:

(1) was not entitled to unilaterally change a provision of the

policy; or

(2) was entitled only to change a premium by class.

(h) Substitute coverage is available for a group policy or

contract under Subsection (f) only if the formerly insured

individual was entitled under law or the terminated policy or

contract to convert group coverage to individual coverage.

(i) To provide substitute coverage under Subsection (f), the

association may offer to reissue the terminated coverage or issue

an alternative policy. The association shall offer the reissued

or alternative policy without requiring evidence of insurability.

The reissued or alternative policy may not provide for a waiting

period or exclusion that would not have applied under the

terminated policy. The association may reinsure a reissued or

alternative policy.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.255. POLICY OR CONTRACT WITH GUARANTEED INTEREST RATE.

In taking an action under Section 463.252(b)(2) or 463.253 with

respect to a policy or contract with a guaranteed minimum

interest rate, the association shall ensure the payment or

crediting of a rate of interest consistent with Section

463.203(b)(3).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.256. ALTERNATIVE POLICY. (a) An alternative policy

issued by the association must:

(1) be approved by the commissioner;

(2) provide coverage of a kind that the association determines

is similar to the coverage of the policy issued by the impaired

or insolvent insurer;

(3) contain at least the minimum provisions required by the

statutes of this state; and

(4) provide benefits that are not unreasonable in relation to

the premium charged.

(b) The association shall set the premium according to a table

of rates the association adopts. The premium:

(1) must reflect:

(A) the amount of insurance provided; and

(B) each insured's age and class of risk; and

(2) may not reflect any change in an insured's health occurring

after the original policy was most recently underwritten.

(c) The association may adopt various kinds of alternative

policies to issue at a later date without regard to any

particular impairment or insolvency.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.257. IMPOSITION OF LIEN OR MORATORIUM. To carry out

the association's duties under this chapter and with the court's

approval, the association may:

(1) impose a permanent policy or contract lien in connection

with any guarantee, assumption, or reinsurance agreement if the

association determines that:

(A) the amounts that may be assessed under this chapter are

insufficient to ensure full and prompt performance of the

association's duties under this chapter; or

(B) adverse economic or financial conditions affecting member

insurers make imposition of the lien in the public interest; or

(2) in addition to any contractual provision for deferral of

cash or policy loan value, impose a temporary moratorium or lien

on payment of cash values and policy loans or the exercise of any

other right to withdraw money held in connection with a policy or

contract.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.258. PREMIUM FOR REISSUANCE OF TERMINATED COVERAGE. If

the association reissues terminated coverage at a premium

different from the terminated policy's premium, the premium must:

(1) reflect the amount of insurance provided and the insured's

age and class of risk; and

(2) be approved by the commissioner or a court.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.259. PREMIUM DUE DURING RECEIVERSHIP. After a court

enters an order of receivership with respect to an impaired or

insolvent insurer, a premium due for coverage issued by the

insurer is owned by and is payable at the direction of the

association. The association is liable for an unearned premium

owed to a policy or contract owner that arises after the court

enters the order.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.015(c), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.015(c), eff. September 1, 2007.

Sec. 463.260. LIMITS ON AND TERMINATION OF ASSOCIATION

OBLIGATION. (a) The association is not liable for benefits that

exceed the contractual obligations for which the insurer is

liable or would have been liable if not impaired or insolvent.

The association has no obligation to provide benefits outside the

express written terms of the policy or contract, including:

(1) claims based on marketing materials;

(2) claims based on side letters, riders, or other documents

that were issued without meeting applicable policy form filing or

approval requirements;

(3) claims based on misrepresentation of or regarding policy

benefits;

(4) extracontractual claims; or

(5) claims for penalties or consequential or incidental damages.

(b) The association's obligations with respect to coverage under

a policy of an impaired or insolvent insurer or under a reissued

or alternative policy terminate on the date the coverage or

policy is replaced by another similar policy by the policyholder,

the insured, or the association.

(c) If a premium is not paid before the 32nd day after the date

the premium is due under a guaranteed, assumed, alternative, or

reissued policy or contract or substitute coverage, the

association's obligations under the policy, contract, or coverage

terminate, except with respect to a claim incurred or any net

cash surrender value due as provided by this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.018(d), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.018(d), eff. September 1, 2007.

Sec. 463.261. ASSIGNMENT OF RIGHTS. (a) A person receiving a

benefit under this chapter, including a payment of or on account

of a contractual obligation, continuation of coverage, or

provision of substitute or alternative coverage, is considered to

have assigned to the association the rights under, and any cause

of action relating to, the covered policy to the extent of the

benefit received. The association may require a payee, policy or

contract owner, beneficiary, insured, or annuitant to assign the

person's rights and cause of action to the association as a

condition of receiving a right or benefit under this chapter.

(b) The association's subrogation rights under Subsection (a)

have the same priority against the assets of the impaired or

insolvent insurer as that held by the person entitled to receive

a benefit under this chapter.

(c) The association has all common law rights of subrogation and

any other equitable or legal remedy that would have been

available to the impaired or insolvent insurer or holder of a

policy or contract with respect to the policy or contract.

(d) The rights of the association under Subsection (c) include,

in the case of a structured settlement annuity, any rights of the

owner, beneficiary, or payee of the annuity, to the extent of

benefits received under this chapter, against any person

originally or by succession responsible for the losses arising

from the personal injury relating to the annuity or payment for

the annuity, other than a person responsible solely by reason of

serving as an assignee in respect of a qualified assignment under

Section 130, Internal Revenue Code of 1986 (26 U.S.C. Section

130).

(e) If a provision of this section is invalid or ineffective

with respect to any person or claim for any reason, the amount

payable by the association with respect to the related covered

obligations is reduced by the amount realized by any other person

with respect to the person or claim that is attributable to the

policies, or portion of the policies, covered by the association.

If the association has provided benefits with respect to a

covered obligation and a person recovers amounts as to which the

association has rights described in this section, the person

shall pay to the association the portion of the recovery

attributable to the policies, or portion of the policies, covered

by the association.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.015(d), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.015(d), eff. September 1, 2007.

Sec. 463.262. EFFECT OF SUBROGATION AND ASSIGNMENT OF RIGHTS AND

AVAILABLE ASSETS ON ASSOCIATION OBLIGATION. (a) The limitations

set forth in this chapter are limitations on the benefits for

which the association is obligated before taking into account

either the association's subrogation and assignment rights or the

extent to which those benefits could be provided out of the

assets of the impaired or insolvent insurer attributable to

covered policies.

(b) The costs of the association's obligations under this

chapter may be met by the use of assets attributable to covered

policies or reimbursed to the association pursuant to the

association's subrogation and assignment rights.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.018(e), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.018(e), eff. September 1, 2007.

Sec. 463.263. DEPOSIT TO BE PAID TO ASSOCIATION. (a) A deposit

in this state, held under law or required by the commissioner for

the benefit of creditors, including policy owners, that is not

turned over to the domiciliary receiver on the entry of a final

order of liquidation or order approving a rehabilitation plan of

an insurer domiciled in this state or a reciprocal state in

accordance with Section 443.402 shall be promptly paid to the

association.

(b) The association is entitled to retain a portion of any

amount paid to the association under this section equal to the

percentage determined by dividing the aggregate amount of policy

owners' claims related to that insolvency for which the

association has provided statutory benefits by the aggregate

amount of all policy owners' claims in this state related to that

insolvency and shall remit to the domiciliary receiver the amount

paid to the association and retained under this section.

(c) The amount paid to the association under this section, less

the amount retained by the association under this section, is

treated as a distribution of estate assets under Section 443.303

or the similar law of the state of domicile of the impaired or

insolvent insurer.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.015(e), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.015(e), eff. September 1, 2007.

SUBCHAPTER G. OPERATION OF IMPAIRED OR INSOLVENT INSURER

Sec. 463.301. ISSUANCE OR RENEWAL OF POLICIES FOLLOWING

CONSERVATORSHIP OR RECEIVERSHIP. (a) If an assessment has been

made under this chapter for the insurer or guaranty fees have

been provided for the insurer, an impaired insurer placed in

conservatorship or receivership may not issue a new or renewal

insurance policy on release from the conservatorship or

receivership until the insurer has repaid in full the amount of

guaranty fees provided by the association.

(b) Notwithstanding Subsection (a), on application of the

association and after hearing, the commissioner may permit the

insurer to issue new policies as provided by a plan of operation

by the insurer for repayment. In approving the plan, the

commissioner may restrict the issuance of new or renewal policies

as necessary to implement the plan.

(c) The commissioner shall give 10 days' notice of the hearing

to the association. The association and the member insurers that

paid assessments in relation to the impaired insurer are entitled

to appear at and participate in the hearing.

(d) Money recovered against an impaired insurer under this

section shall be repaid to the member insurers that paid

assessments in relation to the impaired insurer on return of the

member insurers' certificates of contribution.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.302. DISTRIBUTIONS TO SHAREHOLDERS AND AFFILIATES. (a)

An impaired or insolvent insurer may not make a distribution to

shareholders until the association has recovered the total amount

of valid claims for money spent in carrying out the association's

powers and performing the association's duties under Section

463.101, 463.103, 463.109, or 463.111(c) or Subchapter F with

respect to that insurer, plus interest on that amount.

(b) Except as otherwise provided by this section, a receiver

appointed under an order of receivership for an insurer domiciled

in this state may recover on behalf of the insurer from an

affiliate that controlled the insurer the amount of any

distribution, other than a stock dividend the insurer paid on the

insurer's capital stock, made during the five years preceding the

date of the petition for liquidation or rehabilitation.

(c) A person who was an affiliate that controlled the insurer

when a distribution described by Subsection (b) was paid is

liable for the amount of the distribution received. A person who

was an affiliate that controlled the insurer when the

distribution was declared is liable for the amount of the

distribution the affiliate would have received if the

distribution had been paid immediately. Two or more persons

liable for the same distribution are jointly and severally

liable. If a person liable under this subsection is insolvent,

all of the affiliates that controlled the insolvent person when

the distribution was paid are jointly and severally liable for

any resulting deficiency in the amount recovered from the

insolvent person.

(d) The maximum amount recoverable under Subsections (b) and (c)

is the amount needed in excess of all other available assets of

the impaired or insolvent insurer to pay the insurer's

contractual obligations.

(e) The receiver may not recover a distribution to shareholders

under Subsection (b) if the insurer shows that, at the time the

distribution was paid, the distribution was lawful and reasonable

and that the insurer did not know and could not reasonably have

known that the distribution might adversely affect the ability of

the insurer to fulfill the insurer's contractual obligations.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.019(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.019(a), eff. September 1, 2007.

Sec. 463.303. ASSETS ATTRIBUTABLE TO COVERED POLICIES. (a) For

the purposes of this section, assets attributable to covered

policies are the proportion of the assets that the reserves that

should have been established for the covered policies bear to the

reserves that should have been established for all insurance

policies written by the impaired or insolvent insurer.

(b) To carry out the association's obligations under this

chapter, the association is considered a creditor of the impaired

or insolvent insurer to the extent of assets attributable to

covered policies, less any amount to which the association is

entitled as subrogee under Section 463.261.

(c) Assets of the impaired or insolvent insurer attributable to

covered policies shall be used to continue all covered policies

and pay all contractual obligations of the impaired or insolvent

insurer as required by this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.304. DISTRIBUTION OF OWNERSHIP RIGHTS OF IMPAIRED OR

INSOLVENT INSURER. In making an equitable distribution of the

ownership rights of an impaired or insolvent insurer before the

termination of a receivership, the court:

(1) shall consider the welfare of the policyholders of the

continuing or successor insurer; and

(2) may consider the contributions of the respective parties,

including the association, the shareholders and policyholders of

the impaired or insolvent insurer, and any other party with a

bona fide interest.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.019(b), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.019(b), eff. September 1, 2007.

SUBCHAPTER H. POWERS AND DUTIES OF COMMISSIONER AND DEPARTMENT

Sec. 463.351. NOTICE OF COMMISSIONER ACTIONS. (a) The

commissioner shall:

(1) notify the insurance officials of all the other states,

territories of the United States, and the District of Columbia by

mail not later than the 30th day after the date the commissioner:

(A) revokes or suspends a member insurer's certificate of

authority; or

(B) issues a formal order requiring a member insurer to:

(i) restrict the insurer's premium writing;

(ii) withdraw from this state;

(iii) reinsure all or part of the insurer's business;

(iv) obtain additional contributions to surplus; or

(v) increase capital, surplus, or another account for the

security of policyholders or creditors;

(2) report to the board when the commissioner:

(A) takes an action described by Subdivision (1) or receives

from another insurance official a report indicating that a

similar action has been taken in another state; or

(B) has reasonable cause to believe from a completed or

continuing examination that a member insurer may be impaired or

insolvent; and

(3) provide to the board the National Association of Insurance

Commissioners Insurance Regulatory Information System ratios and

listings of insurers not included in those ratios.

(b) A report under Subsection (a)(2)(A) must contain all

significant details of the action taken or report received.

(c) The board may use information described by this section to

carry out the board's duties under this chapter. The board shall

keep a report made under this section and the contents of the

report confidential until the commissioner or other lawful

authority makes the report and the contents public.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.352. ADVICE FROM BOARD. The commissioner may seek the

board's advice and recommendations on a matter affecting the

commissioner's duties regarding the financial condition of:

(1) a member insurer; or

(2) an insurer applying for a certificate of authority to engage

in the business of insurance in this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.353. EXAMINATION. (a) The board by majority vote may

request the commissioner to order an examination of a member

insurer that the board in good faith believes may be impaired or

insolvent. The commissioner shall keep the request on file. The

request is open for public inspection before release of the

examination report to the public.

(b) Not later than the 30th day after the date the commissioner

receives the request, the commissioner shall begin the

examination. The examination may be conducted:

(1) as a National Association of Insurance Commissioners

examination; or

(2) by a person the commissioner designates.

(c) The association shall pay the cost of the examination.

(d) The commissioner shall notify the board when the examination

is completed. The examination report shall be treated in the

same manner as other examination reports. The report may not be

released to the board before the report is released to the

public, except that the commissioner may comply with Section

463.351.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.354. DEMAND TO CURE IMPAIRMENT. (a) When an

impairment is declared and the amount of the impairment is

determined, the commissioner shall serve a demand on the impaired

insurer to cure the impairment within a reasonable time.

(b) Notice of the demand under Subsection (a) to the impaired

insurer constitutes notice to any shareholders of the insurer.

(c) Failure of the impaired insurer to comply promptly with the

demand does not excuse the association from exercising the

association's powers and performing the association's duties

under this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.355. FAILURE TO COMPLY WITH PLAN OF OPERATION. On

failure of a member insurer to comply with the plan of operation,

the commissioner may suspend or revoke, after notice and hearing,

the insurer's certificate of authority to engage in the business

of insurance in this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.356. ASSUMPTION OF POWERS AND DUTIES OF ASSOCIATION.

The commissioner may assume the powers and duties of the

association under this chapter with respect to impaired or

insolvent insurers if the association does not within a

reasonable period act as provided by:

(1) Section 463.252(b)(2);

(2) Section 463.253; and

(3) Section 463.254.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.357. NOTIFICATION OF EFFECT OF CHAPTER. The

commissioner, as receiver of an impaired insurer, may notify all

interested persons of the effect of this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.358. STATEMENT OF PREMIUMS. On request, the

commissioner shall provide the association with a statement of

the premiums in this state and any other appropriate state for

each member insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER I. APPEALS AND OTHER ACTIONS

Sec. 463.401. APPEAL TO COMMISSIONER. (a) Not later than the

60th day after the date of a final action of the association or

the board, a member insurer may appeal the action to the

commissioner.

(b) A member insurer appealing an assessment shall pay the

assessment to the association. The association may use the money

to meet the association's obligations while the appeal is

pending. If the appeal on the assessment is upheld, the

association shall return to the insurer the amount paid in error

or in excess of the amount the commissioner determines the

insurer was obligated to pay.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.402. VENUE. Venue for an action against the

association under this chapter is in Travis County.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.403. APPEAL BOND. The association is not required to

give an appeal bond in an appeal of a cause of action under this

chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 463.404. STAY OF PROCEEDINGS; CERTAIN DECISIONS NOT

BINDING. (a) To permit the receiver or association to properly

defend a pending cause of action, a proceeding in which an

impaired insurer is a party or is obligated to defend a party in

a court in this state, other than a proceeding directly related

to the receivership or brought by the receiver, is stayed for:

(1) a six-month period beginning on the later of the date the

insurer is designated as impaired or the date an ancillary

proceeding is brought in this state; and

(2) any subsequent period as determined by the court.

(b) If a covered claim arises from a judgment, order, verdict,

finding, or other decision based on the default of an impaired

insurer or the insurer's failure to defend an insured, the

association on the association's behalf or on behalf of the

insured may apply to the court or administrator that made the

decision to have the decision set aside and is entitled to defend

the claim on the merits.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER J. PROHIBITED PRACTICES

Sec. 463.451. PROHIBITED USE OF PROTECTION PROVIDED BY CHAPTER.

(a) A person may not make, publish, disseminate, circulate, or

place before the public, or directly or indirectly cause to be

made, published, disseminated, circulated, or placed before the

public, a written or oral advertisement, announcement, or

statement that uses the existence of the association to sell,

solicit, or induce the purchase of a kind of insurance with

respect to which this chapter provides coverage.

(b) This section applies to an advertisement, announcement, or

statement made, published, disseminated, circulated, or placed

before the public:

(1) in a newspaper, magazine, or other publication;

(2) in a notice, circular, pamphlet, letter, or poster;

(3) over a radio or television station; or

(4) in any other manner.

(c) Except as provided by Section 463.114, the use by a person

of the protection provided by this chapter in the sale of

insurance is unfair competition and an unfair practice under

Chapter 541.

(d) This section does not apply to the association or any other

entity that does not sell or solicit insurance.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.



CHAPTER 464. UNAUTHORIZED INSURANCE GUARANTY FUND ACT

INSURANCE CODE

TITLE 4. REGULATION OF SOLVENCY

SUBTITLE D. GUARANTY ASSOCIATIONS

CHAPTER 464. UNAUTHORIZED INSURANCE GUARANTY FUND ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 464.001. SHORT TITLE. This chapter may be cited as the

Unauthorized Insurance Guaranty Fund Act.

Added by Acts 2009, 81st Leg., R.S., Ch.

1026, Sec. 1, eff. June 19, 2009.

Sec. 464.002. CONSTRUCTION AND PURPOSE. (a) The purpose of

this chapter is to alleviate the financial hardship imposed on

persons who are harmed by the sale of unauthorized insurance in

this state. Persons who suffer damages as a result of unpaid

claims on policies issued by unauthorized insurers in this state

are not covered under guaranty acts, which provide protection to

persons with claims against authorized insurers. The legislature

finds that it is appropriate to provide additional remedies to

these persons.

(b) The commissioner's powers under this Act shall be liberally

construed to support the purpose stated in Subsection (a).

(c) This chapter does not limit the powers granted the

commissioner under other provisions of law. The powers and

authority of the commissioner under this chapter are cumulative

and are in addition to all other powers and authority that are

available to the commissioner.

Added by Acts 2009, 81st Leg., R.S., Ch.

1026, Sec. 1, eff. June 19, 2009.

Sec. 464.003. DEFINITIONS.In this chapter:

(1) "Delinquency proceeding" has the meaning assigned by Section

443.004.

(2) "Fund" means the unauthorized insurance guaranty fund.

(3) "Fund account" means the account established for the deposit

of money held by the fund.

(4) "Policy claim" means an obligation incurred under a contract

or policy of insurance issued by an unauthorized insurer as

described by Chapter 101. The term does not include claims under

reinsurance contracts or claims of other creditors.

(5) "Receiver" means the receiver of an unauthorized insurer in

a delinquency proceeding, including the commissioner when acting

in that capacity, or a special deputy receiver.

(6) "Unauthorized insurer" has the meaning assigned by Section

443.004.

Added by Acts 2009, 81st Leg., R.S., Ch.

1026, Sec. 1, eff. June 19, 2009.

Sec. 464.004. APPLICABILITY. This chapter applies to a

delinquency proceeding under Chapter 443 of an unauthorized

insurer.

Added by Acts 2009, 81st Leg., R.S., Ch.

1026, Sec. 1, eff. June 19, 2009.

Sec. 464.005. IMMUNITY. Liability does not exist and a cause of

action does not arise against the commissioner or an agent,

employee, or representative of the commissioner for any good

faith act or omission in performing the commissioner's, or the

agent's, employee's, or representative's powers and duties under

this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1026, Sec. 1, eff. June 19, 2009.

Sec. 464.006. EXEMPTION FROM CERTAIN FEES AND TAXES. The fund

is exempt from payment of all fees and taxes levied by this state

or a political subdivision of this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1026, Sec. 1, eff. June 19, 2009.

Sec. 464.007. RULES. The commissioner may adopt rules as

necessary to implement this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1026, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. FUND

Sec. 464.051. CREATION OF UNAUTHORIZED INSURANCE GUARANTY FUND.

The unauthorized insurance guaranty fund is established.

Added by Acts 2009, 81st Leg., R.S., Ch.

1026, Sec. 1, eff. June 19, 2009.

Sec. 464.052. DEPOSIT OF FUNDS. (a) The fund account shall be

established with the Texas Treasury Safekeeping Trust Company in

accordance with procedures adopted by the comptroller. The

comptroller shall account for the deposited money separately from

all other money.

(b) The commissioner may identify collected penalties to be

deposited into the fund account from:

(1) administrative penalties assessed by the commissioner for

violations of Chapter 101 or penalties under Section 861.702,

including amounts collected through state warrant holds;

(2) civil penalties assessed under Chapter 101 when the

commissioner is the party requesting penalties;

(3) administrative penalties assessed by the commissioner

against a person holding a certificate of authority, license,

registration, or other authorization to engage in the business of

insurance that is issued or recognized by the commissioner for

engaging in conduct outside the scope of the person's

certificate, license, registration, or authorization;

(4) administrative penalties assessed by the commissioner

against a person holding a certificate of authority, license,

registration, or authorization issued or recognized by the

commissioner for using unapproved forms, rates, or advertisements

if the forms, rates, or advertisements are required to be

approved by the commissioner before being used in this state; and

(5) forfeitures of bonds issued under Section 101.353 or

101.354.

(c) In determining the amounts to be deposited into the fund

account, the commissioner shall consider:

(1) the amount existing in the fund account;

(2) the anticipated penalties described by Subsection (b) that

have been or may be collected;

(3) the estimated assets, administrative expenses, and claims of

any unauthorized insurers subject to a delinquency proceeding;

and

(4) any anticipated delinquency proceedings of unauthorized

insurers.

(d) If the commissioner determines that the amounts on deposit

in the fund account exceed the amount required to pay

administrative expenses and claims of existing and anticipated

delinquency proceedings of unauthorized insurers, the

commissioner may transfer the excess amount from the fund to the

comptroller for deposit into the general revenue fund.

(e) The commissioner shall notify the comptroller of the

existence of money under Subsection (c) to be credited to the

fund account. The commissioner must enter an order to transfer

amounts from the fund account.

Added by Acts 2009, 81st Leg., R.S., Ch.

1026, Sec. 1, eff. June 19, 2009.

Sec. 464.053. ADVANCE OF FUNDS. (a) In the event of a

delinquency proceeding of an unauthorized insurer, the

commissioner may advance funds from the fund account if the

assets of the unauthorized insurer are insufficient to pay

administrative expenses or policy claims. The commissioner shall

hold the funds in a separate account. Funds advanced under this

section are available to supplement the assets of the

unauthorized insurer, and do not become property of the

unauthorized insurer or the receivership estate.

(b) In determining an amount to be advanced, the commissioner

shall consider:

(1) the amount existing in the fund, and any estimated future

amounts to be deposited in the fund;

(2) the assets of the unauthorized insurer that are anticipated

to be available to pay administrative expenses and claims;

(3) the projected administrative expenses and claims in the

delinquency proceeding; and

(4) the projected administrative expenses and claims in other

existing and anticipated delinquency proceedings of unauthorized

insurers.

Added by Acts 2009, 81st Leg., R.S., Ch.

1026, Sec. 1, eff. June 19, 2009.

Sec. 464.054. USE OF FUNDS. (a) An amount advanced under Section

464.053 may be used to supplement the assets of an unauthorized

insurer to pay administrative expenses and policy claims that are

approved by:

(1) the commissioner in a proceeding under Section 443.051; or

(2) the receiver in a proceeding under Section 443.052.

(b) For the purposes of Section 443.301(b), approved policy

claims under this chapter shall be classified as Class 2 claims.

(c) The commissioner or receiver, as applicable, is not required

to make distributions from the assets of the unauthorized insurer

before using amounts advanced under Section 464.053. Any payment

of a policy claim made under Subsection (a) shall be treated as a

distribution under Section 443.302. If approved policy claims

cannot be paid in full from the funds advanced under Section

464.053 and the assets of the unauthorized insurer available for

distribution, the claims shall be paid on a pro rata basis in the

manner described in Section 443.301.

(d) Amounts advanced that are not needed to pay administrative

expenses or policy claims shall be returned to the fund account.

On a final distribution under Section 443.302 or the termination

of a delinquency proceeding, any funds of the unauthorized

insurer remaining after the payment in full of administrative

expenses and policy claims shall be used to repay the advance, up

to the amount of the advance.

(e) A person who has a policy claim may receive funds deposited

or advanced under this chapter only in accordance with this

section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1026, Sec. 1, eff. June 19, 2009.



CHAPTER 481. VOLUNTARY DEPOSITS

INSURANCE CODE

TITLE 4. REGULATION OF SOLVENCY

SUBTITLE E. REQUIREMENTS OF OTHER JURISDICTIONS

CHAPTER 481. VOLUNTARY DEPOSITS

Sec. 481.001. DEPOSIT WITH COMPTROLLER. (a) An insurer

organized and engaged in business under this code that is

required by another state, country, or province as a condition of

engaging in an insurance business in that state, country, or

province to make or maintain a deposit with an officer of any

state, country, or province may, at the insurer's discretion,

voluntarily deposit with the comptroller cash or securities in an

amount that is sufficient to satisfy the conditions of the other

state, country, or province.

(b) Any securities deposited must be approved by the

commissioner as being of a type and character in which the

insurer is authorized by law to invest.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 481.002. APPLICABILITY OF CHAPTER TO CERTAIN DEPOSITS. A

voluntary deposit held by the comptroller or the department that

was made by an insurer in this state before May 8, 1959, to gain

admission to another state may, at the insurer's option, be

considered to be held under this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 481.003. DUTIES OF COMPTROLLER. The comptroller shall

receive a deposit made by an insurer as described by this chapter

and hold it exclusively for the protection of all policyholders

or creditors of the insurer, wherever they are located, or for

the protection of the insurer's policyholders or creditors in a

particular state, country, or province, as designated by the

insurer at the time the insurer makes the deposit.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 481.004. ACCESS TO DEPOSIT. In accordance with reasonable

rules adopted by the comptroller and the commissioner, the proper

officer of an insurer making a deposit as described by this

chapter may at a reasonable time:

(1) examine the deposit;

(2) detach coupons from the securities; and

(3) collect interest on the deposit.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 481.005. SITUS OF DEPOSIT FOR TAX PURPOSES. For purposes

of state, county, or municipal taxation, the situs of deposited

securities is the municipality and county in which the principal

business office of the insurer making the deposit is fixed by the

insurer's charter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 481.006. WITHDRAWAL OF DEPOSIT. (a) An insurer that makes

a deposit as described by this chapter may, at the insurer's

option, withdraw all or part of the deposit if:

(1) the insurer first deposits with the comptroller other

securities of like class as, and of an amount and value equal to,

the securities proposed to be withdrawn; and

(2) the withdrawal and substitution are approved by the

commissioner.

(b) An insurer, without making a substitute deposit under

Subsection (a), may not withdraw all or part of a deposit made as

described by this chapter for the protection of the insurer's

policyholders or creditors in a particular state, country, or

province that requires the deposit unless:

(1) the insurer files with the commissioner evidence that

satisfies the commissioner that the insurer has withdrawn from

business and does not have any unsecured liabilities outstanding

or potential policyholder liabilities or obligations in the other

state, country, or province; and

(2) the commissioner approves the withdrawal.

(c) An insurer, without making a substitute deposit under

Subsection (a), may not withdraw all or part of a deposit made as

described by this chapter for the protection of all of the

insurer's policyholders or creditors, wherever they are located,

unless:

(1) the insurer files with the commissioner evidence that

satisfies the commissioner that the insurer does not have any

unsecured liabilities outstanding or potential policy liabilities

or obligations anywhere; and

(2) the commissioner approves the withdrawal.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 481.007. WITHDRAWAL OF DEPOSIT AFTER MERGER, CONSOLIDATION,

OR TOTAL REINSURANCE. When two or more insurers that have two or

more deposits made for identical purposes as described by this

chapter or former Article 4739, Revised Statutes, merge,

consolidate, or enter into a total reinsurance contract by which

the ceding insurer is dissolved and the ceding insurer's assets

and liabilities are acquired or assumed by the surviving insurer,

the new, surviving, or reinsuring insurer may withdraw all of the

deposits, except for the deposit of the greatest amount and

value. The new, surviving, or reinsuring insurer must

demonstrate that the deposits are duplicated and that the insurer

is the owner of the deposits.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 481.008. RETURN OF DEPOSIT. An insurer that has made a

deposit as described by this chapter or former Article 4739,

Revised Statutes, is entitled to a return of the deposit if the

insurer applies for the return of the deposit and demonstrates to

the commissioner that the deposit is no longer required under the

laws of any state, country, or province in which the insurer

sought or gained admission to engage in business based on a

certificate of the deposit.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 481.009. DELIVERY OF DEPOSIT BY COMPTROLLER. On being

provided a certified copy of the commissioner's order issued

under Section 481.007 or 481.008, the comptroller shall release,

transfer, and deliver the deposit to the owner of the deposit in

accordance with the order.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.



CHAPTER 491. GENERAL REINSURANCE REQUIREMENTS

INSURANCE CODE

TITLE 4. REGULATION OF SOLVENCY

SUBTITLE F. REINSURANCE

CHAPTER 491. GENERAL REINSURANCE REQUIREMENTS

SUBCHAPTER A. REINSURANCE

Sec. 491.001. INAPPLICABILITY OF SUBCHAPTER. This subchapter

does not apply to:

(1) life insurance;

(2) health insurance;

(3) annuity contracts;

(4) title insurance;

(5) workers' compensation insurance;

(6) employers' liability insurance coverage; or

(7) any policy or kind of coverage for which the maximum

possible loss to the insurer is not readily ascertainable on the

policy's issuance.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 491.002. REINSURANCE PERMITTED. An insurer or reinsurer

authorized to engage in the business of insurance or reinsurance

in this state may reinsure all or part of a single risk in

another solvent insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 491.003. RISK LIMITATION FOR DOMESTIC OR FOREIGN INSURER.

An insurer incorporated under the laws of this state, another

state, or the United States and authorized to engage in business

in this state may not expose itself to a loss or hazard on a

single risk in an amount that exceeds 10 percent of the insurer's

surplus for policyholders unless the insurer reinsures the excess

in another solvent insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 491.004. RISK LIMITATION FOR ALIEN INSURER. An insurer

incorporated under the laws of a jurisdiction other than this

state, another state, or the United States and authorized to

engage in business in this state may not, unless the insurer

reinsures the excess in another solvent insurer, expose itself to

a loss or hazard on a single risk in an amount that exceeds the

sum of:

(1) 10 percent of the insurer's deposit with the statutory

officer in the state through which the insurer is authorized to

engage in business in the United States; and

(2) 10 percent of the other surplus for policyholders of the

insurer's United States branch.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 491.005. COMPLIANCE WITH OTHER LAW. Reinsurance that is

required or permitted by this subchapter must comply with Chapter

493.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER B. COMPUTATION OF REINSURANCE RESERVE

Sec. 491.051. COMPUTATION OF RESERVE FOR INSURER WITH NO BASIS

PRESCRIBED BY LAW. For an insurer engaged in the business of a

kind of insurance in this state, for which no basis is prescribed

by law, the department shall compute the reinsurance reserve on

the basis prescribed by Section 862.102 for an insurer writing

fire insurance.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 491.052. COMPUTATION OF REINSURANCE RESERVES FOR CERTAIN

INSURERS. (a) On December 31 of each year, or as soon as

practicable after that date, the department shall, in accordance

with Section 491.051, compute the reinsurance reserve for all

unexpired risks of each insurer organized under the laws of this

state or engaged in the business of insurance in this state.

(b) This section does not apply to:

(1) life insurance;

(2) fire insurance;

(3) marine insurance;

(4) inland marine insurance;

(5) lightning insurance; or

(6) tornado insurance.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.



CHAPTER 492. REINSURANCE FOR LIFE, HEALTH, AND ACCIDENT INSURANCE COMPANIES AND RELATED ENTITIES

INSURANCE CODE

TITLE 4. REGULATION OF SOLVENCY

SUBTITLE F. REINSURANCE

CHAPTER 492. REINSURANCE FOR LIFE, HEALTH, AND ACCIDENT INSURANCE

COMPANIES AND RELATED ENTITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 492.001. DEFINITIONS. In this chapter:

(1) "Assuming insurer" means an insurer that, under a

reinsurance contract, incurs an obligation to a ceding insurer,

the performance of which is contingent on the ceding insurer's

incurring liability or loss under the ceding insurer's insurance

contract with a third person.

(2) "Qualified United States financial institution" means an

institution that:

(A) is organized or, in the case of a United States branch or

agency office of a foreign banking organization, licensed, under

the laws of the United States or any state of the United States;

and

(B) is regulated, supervised, and examined by a federal or state

authority that has regulatory authority over banks and trust

companies.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 492.002. APPLICABILITY OF CHAPTER. (a) Except as provided

by Subsection (b), this chapter applies to:

(1) all life, health, and accident insurance companies regulated

by the department, including:

(A) a stock or mutual life, health, or accident insurance

company;

(B) a fraternal benefit society; and

(C) a nonprofit hospital, medical, or dental service

corporation, including a group hospital service corporation

operating under Chapter 842; and

(2) a health maintenance organization operating under Chapter

843.

(b) This chapter does not apply to a ceding insurer domiciled in

another state that regulates credit for reinsurance under

statutes, rules, or regulations substantially similar in

substance or effect to this chapter if the ceding insurer on

request provides the commissioner with:

(1) evidence of the similarity in the form of those statutes,

rules, or regulations; and

(2) an interpretation of the statutes, rules, or regulations and

the standards used by the state of domicile.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 492.003. RULES. The commissioner may adopt rules

implementing this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER B. REINSURANCE

Sec. 492.051. REINSURANCE AUTHORIZED. (a) An insurer

authorized to engage in the business of insurance in this state

may reinsure in any solvent assuming insurer any risk or part of

a risk that both insurers are authorized to assume.

(b) A life insurance company authorized to engage in business in

this state may provide reinsurance on the same basis as an

insurer described by Section 493.051(b).

(c) The commissioner may adopt necessary and reasonable rules

under Subsection (b) to protect the public interest.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 492.052. LIMITATION ON REINSURANCE OF ENTIRE OUTSTANDING

BUSINESS. (a) An insurer may not reinsure the insurer's entire

outstanding business in an assuming insurer unless the assuming

insurer is authorized to engage in the business of insurance in

this state.

(b) Before the date of reinsurance:

(1) the reinsurance contract must be submitted to the

commissioner; and

(2) the commissioner must approve the contract as fully

protecting the interests of all policyholders.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 492.053. LIMITATION ON REINSURANCE OF RISKS OF INSURER WITH

LESS THAN MINIMUM CAPITAL AND SURPLUS. An insurer operating

under Section 841.204 may not reinsure any risk or part of a risk

in an insurer that is not authorized to engage in the business of

insurance in this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 492.054. FILING OF REINSURANCE SCHEDULES. The commissioner

shall require each insurer to file reinsurance schedules:

(1) when the insurer makes the insurer's annual report; and

(2) at other times as the commissioner directs.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 492.055. ACCOUNTING FOR REINSURANCE CONTRACTS. (a) An

insurer shall account for reinsurance contracts and shall record

the contracts in the insurer's financial statements in a manner

that accurately reflects the effect of the contracts on the

insurer's financial condition.

(b) A reinsurance contract may contain a provision allowing the

offset of mutual debts and credits between the ceding insurer and

the assuming insurer, whether arising out of one or more

reinsurance contracts.

(c) The commissioner may adopt reasonable rules relating to:

(1) the accounting and financial statement requirements of this

section and the treatment of reinsurance contracts between

insurers, including minimum risk transfer standards, asset debits

or credits, reinsurance debits or credits, and reserve debits or

credits relating to the transfer of all or any part of an

insurer's risks or liabilities by reinsurance contracts; and

(2) any contingencies arising from reinsurance contracts.

(d) A rule adopted under Subsection (c) after September 1, 1995,

applies to:

(1) a reinsurance contract entered into on or after the

effective date of the rule; and

(2) a reinsurance contract that is amended on or after the

effective date of the rule.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 492.056. LIMITATION ON RIGHTS AGAINST REINSURER. A person

does not have a right against a reinsurer that is not

specifically stated in:

(1) the reinsurance contract; or

(2) a specific agreement between the reinsurer and the person.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER C. CREDIT FOR REINSURANCE

Sec. 492.101. EXCLUSIVE PROCEDURE FOR TAKING CREDIT FOR

REINSURANCE. A ceding insurer may take a credit for reinsurance,

as an asset or as a deduction from liability, only as provided by

this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 492.102. CREDIT FOR REINSURANCE GENERALLY. (a) A ceding

insurer may be allowed credit for reinsurance ceded, as an asset

or as a deduction from liability, only if the reinsurance is

ceded to an assuming insurer that:

(1) is authorized to engage in the business of insurance or

reinsurance in this state;

(2) is accredited as a reinsurer in this state, as provided by

Section 492.103; or

(3) subject to Subchapter D, maintains, in a qualified United

States financial institution that has been granted the authority

to operate with fiduciary powers, a trust fund to pay valid

claims of:

(A) the assuming insurer's United States policyholders and

ceding insurers; and

(B) the policyholders' and ceding insurers' assigns and

successors in interest.

(b) Notwithstanding Subsection (a), a ceding insurer may be

allowed credit for reinsurance ceded to an assuming insurer that

does not meet the requirements of that subsection, but only with

respect to the insurance of risks located in a jurisdiction in

which the reinsurance is required by the jurisdiction's law,

including regulations, to be ceded to an assuming insurer that

does not meet the requirements of that subsection.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 492.103. ACCREDITED REINSURER. For purposes of Section

492.102(a)(2), an insurer is accredited as a reinsurer in this

state if the insurer:

(1) submits to this state's jurisdiction;

(2) submits to this state's authority to examine the insurer's

books and records;

(3) is domiciled and authorized to engage in the business of

insurance or reinsurance in at least one state or, if the insurer

is a United States branch of an alien assuming insurer, is

entered through and authorized to engage in the business of

insurance or reinsurance in at least one state;

(4) annually files with the department a copy of the annual

statement the insurer files with the insurance department of the

insurer's state of domicile; and

(5) maintains a surplus as regards policyholders in an amount of

at least $20 million.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 492.104. CREDIT FOR FUNDS SECURING REINSURANCE OBLIGATIONS.

(a) Subject to Subsection (b), any asset or deduction from

liability for reinsurance ceded to an assuming insurer that does

not meet the requirements of Section 492.102 shall be allowed in

an amount that does not exceed the liabilities carried by the

ceding insurer and in the amount of funds held by or on behalf of

the ceding insurer under a reinsurance contract with the assuming

insurer, including funds held in trust for the ceding insurer, as

security for the payment of obligations under the contract.

(b) The funds held as security:

(1) must be held in the United States subject to withdrawal

solely by and under the exclusive control of the ceding insurer

or, in the case of a trust, held in a qualified United States

financial institution that has been granted the authority to

operate with fiduciary powers; and

(2) may be in the form of:

(A) cash;

(B) securities that:

(i) are readily marketable over a national exchange;

(ii) have a maturity date of not later than one year;

(iii) are listed by the Securities Valuation Office of the

National Association of Insurance Commissioners; and

(iv) qualify as admitted assets;

(C) subject to Section 492.105, a clean, irrevocable,

unconditional letter of credit, issued or confirmed by a

qualified United States financial institution that has been

determined by the commissioner or the Securities Valuation Office

of the National Association of Insurance Commissioners to meet

the standards of financial condition and standing that are

considered necessary and appropriate to regulate the quality of

financial institutions whose letters of credit will be acceptable

to the commissioner; or

(D) another form of security acceptable to the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 492.105. ACCEPTABILITY OF CERTAIN LETTERS OF CREDIT. A

letter of credit issued or confirmed by an institution that meets

the standards prescribed by Section 492.104(b)(2)(C) as of the

date the letter is issued or confirmed, but later fails to meet

those standards, continues to be acceptable as security under

Section 492.104 until the earliest of:

(1) the letter's expiration;

(2) the letter's extension, renewal, modification, or amendment

after the date the institution fails to meet those standards; or

(3) the expiration of the three-month period after the date the

institution fails to meet those standards.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 492.106. CREDIT FOR REINSURANCE: DIRECT PAYMENT ON

LIABILITY REQUIRED. A ceding insurer may not be given credit for

reinsurance ceded, as an asset or as a deduction from liability,

in an accounting or financial statement unless the reinsurance is

payable by the assuming insurer:

(1) on the liability of the ceding insurer under the contracts

reinsured, without diminution because of the ceding insurer's

insolvency; and

(2) directly to the ceding insurer or to the ceding insurer's

domiciliary liquidator or receiver.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 492.107. REQUEST FOR INFORMATION FROM ASSUMING INSURER.

(a) The commissioner may request that an assuming insurer not

meeting the requirements of Section 492.102 file:

(1) financial statements certified and audited by an independent

certified public accountant;

(2) a certified copy of the certificate or letter of authority

from the domiciliary jurisdiction; and

(3) information on the principals and management of the assuming

insurer.

(b) If an assuming insurer does not comply with a request under

this section, the commissioner may issue a directive prohibiting

all authorized insurers from taking credit for business ceded to

the assuming insurer after the effective date of the directive.

(c) An unauthorized insurer that is included in the most recent

quarterly listing published by the International Insurers

Department of the National Association of Insurance Commissioners

is considered to have complied with a request under this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER D. REQUIREMENTS FOR TRUST CREDIT ALLOWANCE

Sec. 492.151. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to a trust that is used to qualify for a reinsurance

credit under Section 492.102(a)(3) and to the assuming insurer

that maintains the trust fund.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 492.152. COMPOSITION OF TRUST. (a) If the assuming

insurer is a single insurer, the trust must:

(1) consist of a trusteed account representing the assuming

insurer's liabilities attributable to business written in the

United States; and

(2) include a trusteed surplus of at least $20 million.

(b) If the assuming insurer is a group of insurers that includes

an unincorporated individual insurer:

(1) the trust must:

(A) consist of a trusteed account representing the group's

liabilities attributable to business written in the United

States; and

(B) include a trusteed surplus of at least $100 million; and

(2) the group shall make available to the department an annual

certification by the group's domiciliary regulator and its

independent public accountants of each underwriter's solvency.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 492.153. FORM OF TRUST. The trust must be established in a

form approved by the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 492.154. TERMS OF TRUST. (a) The trust instrument must

provide that contested claims are valid and enforceable on the

final order of any court in the United States.

(b) The trust must vest legal title to the trust's assets in the

trustees of the trust for:

(1) the trust's United States policyholders and ceding insurers;

and

(2) the policyholders' and ceding insurers' assigns and

successors in interest.

(c) The trust must remain in effect as long as the assuming

insurer has outstanding obligations under a reinsurance contract

subject to the trust.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 492.155. REPORTS AND CERTIFICATION. (a) Not later than

February 28 of each year, the trustees of the trust shall:

(1) report to the department in writing, showing the balance of

the trust and listing the trust's investments at the end of the

preceding year; and

(2) certify the date of termination of the trust, if termination

is planned, or certify that the trust will not expire before

December 31 of the year of the report.

(b) To enable the commissioner to determine the sufficiency of

the trust fund under Section 492.102(a)(3), the assuming insurer

shall report to the department not later than March 1 of each

year information substantially the same as the information

required to be reported by an authorized insurer on the National

Association of Insurance Commissioners' Annual Statement form.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 492.156. CERTAIN TRUSTEED ASSUMING INSURERS: REQUIREMENTS

FOR REINSURANCE CONTRACT. (a) A ceding insurer may not be

allowed credit under Section 492.102(a)(3) for reinsurance ceded

to an assuming insurer that is not authorized or accredited to

engage in the business of insurance or reinsurance in this state

unless the assuming insurer agrees in the reinsurance contract:

(1) that, if the assuming insurer fails to perform the assuming

insurer's obligations under the reinsurance contract, the

assuming insurer, at the request of the ceding insurer, will:

(A) submit to the jurisdiction of a court in any state of the

United States;

(B) comply with all requirements necessary to give the court

jurisdiction; and

(C) abide by the final decision of that court or, if the court's

decision is appealed, of the appellate court; and

(2) to designate the commissioner or an attorney as an agent for

service of process in any action, suit, or proceeding instituted

by or on behalf of the ceding insurer.

(b) This section is not intended to conflict with or override a

provision in a reinsurance contract that requires the parties to

arbitrate the parties' disputes.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 492.157. EXAMINATION OF TRUST AND ASSUMING INSURER. The

trust and the assuming insurer are subject to examination as

determined by the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.



CHAPTER 493. REINSURANCE FOR PROPERTY AND CASUALTY INSURERS

INSURANCE CODE

TITLE 4. REGULATION OF SOLVENCY

SUBTITLE F. REINSURANCE

CHAPTER 493. REINSURANCE FOR PROPERTY AND

CASUALTY INSURERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 493.001. DEFINITIONS. In this chapter:

(1) "Assuming insurer" means an insurer that, under a

reinsurance contract, incurs an obligation to a ceding insurer,

the performance of which is contingent on the ceding insurer

incurring liability or loss under the ceding insurer's insurance

contract with a third person.

(2) "Qualified United States financial institution" means an

institution that:

(A) is organized or, in the case of a United States branch or

agency office of a foreign banking organization, licensed, under

the laws of the United States or any state of the United States;

and

(B) is regulated, supervised, and examined by a federal or state

authority that has regulatory authority over banks and trust

companies.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 493.002. APPLICABILITY OF CHAPTER. (a) Except as provided

by Subsection (b), this chapter applies to all insurers,

including:

(1) a stock or mutual property and casualty insurance company;

(2) a Mexican casualty insurance company;

(3) a Lloyd's plan;

(4) a reciprocal or interinsurance exchange;

(5) a nonprofit legal service corporation;

(6) a county mutual insurance company;

(7) a farm mutual insurance company;

(8) a risk retention group; and

(9) any insurer writing a line of insurance regulated by Title

10.

(b) This chapter does not apply to a ceding insurer domiciled in

another state that regulates credit for reinsurance under

statutes, rules, or regulations substantially similar in

substance and effect to this chapter if the ceding insurer on

request provides the commissioner with:

(1) evidence of the similarity in the form of those statutes,

rules, or regulations; and

(2) an interpretation of the standards used by the state of

domicile.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 493.003. RULES. The commissioner may adopt necessary and

reasonable rules under this chapter to protect the public

interest.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER B. REINSURANCE

Sec. 493.051. REINSURANCE AUTHORIZED. (a) An insurer

authorized to engage in the business of insurance in this state

may reinsure, in any solvent assuming insurer, any risk or part

of a risk that both insurers are authorized by law to assume.

(b) An insurer authorized to engage in business in this state

that writes any line of insurance regulated by Title 10 may

provide reinsurance under this chapter while the insurer is in

compliance with law.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 493.052. LIMITATION ON REINSURANCE OF ENTIRE OUTSTANDING

BUSINESS. (a) An insurer may not reinsure the insurer's entire

outstanding business in an assuming insurer unless the assuming

insurer is authorized to engage in the business of insurance in

this state.

(b) Before the date of reinsurance:

(1) the reinsurance contract must be submitted to the

commissioner; and

(2) the commissioner must approve the contract as fully

protecting the interests of all policyholders.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 493.053. FILING OF REINSURANCE SCHEDULES. The commissioner

shall require each insurer to file reinsurance schedules:

(1) when the insurer makes the insurer's annual report; and

(2) at other times as the commissioner directs.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 493.054. ACCOUNTING FOR REINSURANCE CONTRACTS. (a) An

insurer shall account for reinsurance contracts and shall record

the contracts in the insurer's financial statements in a manner

that accurately reflects the effect of the contracts on the

insurer's financial condition.

(b) A reinsurance contract may contain a provision allowing the

offset of mutual debts and credits between the ceding insurer and

the assuming insurer, whether arising out of one or more

reinsurance contracts.

(c) The commissioner may adopt reasonable rules relating to:

(1) the accounting and financial statement requirements of this

section and the treatment of reinsurance contracts between

insurers, including minimum risk transfer standards, asset debits

or credits, reinsurance debits or credits, and reserve debits or

credits relating to the transfer of all or any part of an

insurer's risks or liabilities by reinsurance contracts; and

(2) any contingencies arising from reinsurance contracts.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 493.055. LIMITATION ON RIGHTS AGAINST REINSURER. A person

does not have a right against a reinsurer that is not

specifically stated in:

(1) the reinsurance contract; or

(2) a specific agreement between the reinsurer and the person.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER C. CREDIT FOR REINSURANCE

Sec. 493.101. EXCLUSIVE PROCEDURE FOR TAKING CREDIT FOR

REINSURANCE. A ceding insurer may take a credit for reinsurance,

as an asset or as a deduction from liability, only as provided by

this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 493.102. CREDIT FOR REINSURANCE GENERALLY. (a) A ceding

insurer may be allowed credit for reinsurance ceded, as an asset

or as a deduction from liability, only if the reinsurance is

ceded to an assuming insurer that:

(1) is authorized to engage in the business of insurance or

reinsurance in this state;

(2) is accredited as a reinsurer in this state, as provided by

Section 493.103; or

(3) subject to Subchapter D, maintains, in a qualified United

States financial institution that has been granted the authority

to operate with fiduciary powers, a trust fund to pay valid

claims of:

(A) the assuming insurer's United States policyholders and

ceding insurers; and

(B) the policyholders' and ceding insurers' assigns and

successors in interest.

(b) Notwithstanding Subsection (a), a ceding insurer may be

allowed credit for reinsurance ceded to an assuming insurer that

does not meet the requirements of that subsection, but only with

respect to the insurance of risks located in a jurisdiction in

which the reinsurance is required by the jurisdiction's law,

including regulations, to be ceded to an assuming insurer that

does not meet the requirements of that subsection.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 493.103. ACCREDITED REINSURER. For purposes of Section

493.102(a)(2), an insurer is accredited as a reinsurer in this

state if the insurer:

(1) submits to this state's jurisdiction;

(2) submits to this state's authority to examine the insurer's

books and records;

(3) is domiciled and authorized to engage in the business of

insurance or reinsurance in at least one state or, if the insurer

is a United States branch of an alien assuming insurer, is

entered through and authorized to engage in the business of

insurance or reinsurance in at least one state;

(4) annually files with the department a copy of the annual

statement the insurer files with the insurance department of the

insurer's state of domicile; and

(5) maintains a surplus as regards policyholders in an amount of

at least $20 million.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 493.104. CREDIT FOR FUNDS SECURING REINSURANCE OBLIGATIONS.

(a) Subject to Subsection (b), any asset or deduction from

liability for reinsurance ceded to an assuming insurer that does

not meet the requirements of Section 493.102 shall be allowed in

an amount that does not exceed the liabilities carried by the

ceding insurer and in the amount of funds held by or on behalf of

the ceding insurer under a reinsurance contract with the assuming

insurer, including funds held in trust for the ceding insurer, as

security for the payment of obligations under the contract.

(b) The funds held as security:

(1) must be held in the United States subject to withdrawal

solely by and under the exclusive control of the ceding insurer

or, in the case of a trust, held in a qualified United States

financial institution that has been granted the authority to

operate with fiduciary powers; and

(2) may be in the form of:

(A) cash;

(B) securities that:

(i) are readily marketable over a national exchange;

(ii) have a maturity date of not later than one year;

(iii) are listed by the Securities Valuation Office of the

National Association of Insurance Commissioners; and

(iv) qualify as admitted assets;

(C) subject to Section 493.105, a clean, irrevocable,

unconditional letter of credit, issued or confirmed by a

qualified United States financial institution that has been

determined by the commissioner or the Securities Valuation Office

of the National Association of Insurance Commissioners to meet

the standards of financial condition and standing that are

considered necessary and appropriate to regulate the quality of

financial institutions whose letters of credit will be acceptable

to the commissioner; or

(D) another form of security acceptable to the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 493.105. ACCEPTABILITY OF CERTAIN LETTERS OF CREDIT. A

letter of credit issued or confirmed by an institution that meets

the standards prescribed by Section 493.104(b)(2)(C) as of the

date the letter is issued or confirmed, but later fails to meet

those standards, continues to be acceptable as security under

Section 493.104 until the earliest of:

(1) the letter's expiration;

(2) the letter's extension, renewal, modification, or amendment

after the date the institution fails to meet those standards; or

(3) the expiration of the three-month period after the date the

institution fails to meet those standards.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 493.106. CREDIT FOR REINSURANCE: DIRECT PAYMENT ON

LIABILITY REQUIRED. (a) A ceding insurer may not be given

credit for reinsurance ceded, as an asset or as a deduction from

liability, in an accounting or financial statement unless the

reinsurance is payable by the assuming insurer:

(1) on the liability of the ceding insurer under the contracts

reinsured, without diminution because of the ceding insurer's

insolvency; and

(2) directly to the ceding insurer or to the ceding insurer's

domiciliary liquidator or receiver.

(b) Subsection (a)(2) does not apply if:

(1) the reinsurance contract specifically provides that, if the

ceding insurer is insolvent, the reinsurance is payable to a

payee other than one described by Subsection (a)(2); or

(2) the assuming insurer, with the direct insured's consent, has

assumed the ceding insurer's policy obligations to the payee as

the assuming insurer's direct obligations to the payee under the

policy as a substitute for the ceding insurer's obligations.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 493.107. REQUEST FOR INFORMATION FROM ASSUMING INSURER.

(a) The commissioner may request that an assuming insurer not

meeting the requirements of Section 493.102 file:

(1) financial statements certified and audited by an independent

certified public accountant;

(2) a certified copy of the certificate or letter of authority

from the domiciliary jurisdiction; and

(3) information on the principals and management of the assuming

insurer.

(b) If an assuming insurer does not comply with a request under

this section, the commissioner may issue a directive prohibiting

all authorized insurers from taking credit for business ceded to

the assuming insurer after the effective date of the directive.

(c) An unauthorized insurer that is included in the most recent

quarterly listing published by the International Insurers

Department of the National Association of Insurance Commissioners

is considered to have complied with a request under this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

SUBCHAPTER D. REQUIREMENTS FOR TRUST CREDIT ALLOWANCE

Sec. 493.151. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to a trust that is used to qualify for a reinsurance

credit under Section 493.102(a)(3) and to the assuming insurer

that maintains the trust fund.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 493.152. COMPOSITION OF TRUST. (a) If the assuming

insurer is a single insurer, the trust must:

(1) consist of a trusteed account representing the assuming

insurer's liabilities attributable to business written in the

United States; and

(2) include a trusteed surplus of at least $20 million.

(b) If the assuming insurer is a group of insurers that includes

an unincorporated individual insurer:

(1) the trust must:

(A) consist of a trusteed account representing the group's

liabilities attributable to business written in the United

States; and

(B) include a trusteed surplus of at least $100 million; and

(2) the group shall make available to the department an annual

certification by the group's domiciliary regulator and its

independent public accountants of each underwriter's solvency.

(c) If the assuming insurer is a group of incorporated insurers

under common administration that has continuously engaged in the

business of insurance for at least three years, is under the

supervision of the Department of Trade and Industry of the United

Kingdom, and has an aggregate policyholders' surplus of $10

billion:

(1) the trust must:

(A) consist of a trusteed account representing the group's

several liabilities attributable to business written in the

United States under reinsurance contracts issued in the name of

the group; and

(B) include a trusteed surplus of not less than $100 million

held jointly for the benefit of United States insurers that have

ceded business to any member of the group; and

(2) each member of the group shall make available to the

department an annual certification by the member's domiciliary

regulator and its independent public accountants of each member's

solvency.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 493.153. FORM OF TRUST. The trust must be established in a

form approved by the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 493.154. TERMS OF TRUST. (a) The trust instrument must

provide that contested claims are valid and enforceable on the

final order of any court in the United States.

(b) The trust must vest legal title to the trust's assets in the

trustees of the trust for:

(1) the trust's United States policyholders and ceding insurers;

and

(2) the policyholders' and ceding insurers' assigns and

successors in interest.

(c) The trust must remain in effect as long as the assuming

insurer has outstanding obligations under a reinsurance contract

subject to the trust.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 493.155. REPORTS AND CERTIFICATION. (a) Not later than

February 28 of each year, the trustees of the trust shall:

(1) report to the department in writing, showing the balance of

the trust and listing the trust's investments at the end of the

preceding year; and

(2) certify the date of termination of the trust, if termination

is planned, or certify that the trust will not expire before

December 31 of the year of the report.

(b) To enable the commissioner to determine the sufficiency of

the trust fund under Section 493.102(a)(3), the assuming insurer

shall report to the department not later than March 1 of each

year information substantially the same as the information

required to be reported by an authorized insurer on the National

Association of Insurance Commissioners' Annual Statement form.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 493.156. CERTAIN TRUSTEED ASSUMING INSURERS: REQUIREMENTS

FOR REINSURANCE CONTRACT. (a) A ceding insurer may not be

allowed credit under Section 493.102(a)(3) for reinsurance ceded

to an assuming insurer that is not authorized or accredited to

engage in the business of insurance or reinsurance in this state

unless the assuming insurer agrees in the reinsurance contract:

(1) that, if the assuming insurer fails to perform the assuming

insurer's obligations under the reinsurance contract, the

assuming insurer, at the request of the ceding insurer, will:

(A) submit to the jurisdiction of a court in any state of the

United States;

(B) comply with all requirements necessary to give the court

jurisdiction; and

(C) abide by the final decision of that court or, if the court's

decision is appealed, of the appellate court; and

(2) to designate the commissioner or an attorney as an agent for

service of process in any action, suit, or proceeding instituted

by or on behalf of the ceding insurer.

(b) This section is not intended to conflict with or override a

provision in a reinsurance contract that requires the parties to

arbitrate the parties' disputes.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 493.157. EXAMINATION OF TRUST AND ASSUMING INSURER. The

trust and the assuming insurer are subject to examination as

determined by the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.



CHAPTER 494. REINSURANCE OF AIRCRAFT AND SPACE EQUIPMENT RISKS

INSURANCE CODE

TITLE 4. REGULATION OF SOLVENCY

SUBTITLE F. REINSURANCE

CHAPTER 494. REINSURANCE OF AIRCRAFT AND SPACE EQUIPMENT RISKS

Sec. 494.001. DEFINITIONS. In this chapter:

(1) "Aircraft" means an object that is capable of:

(A) moving through the atmosphere, regardless of whether the

object is powered or tethered; and

(B) lifting the weight of the object and an additional payload.

(2) "Space equipment" means a spacecraft, satellite, rocket, or

other manmade object that may be:

(A) launched from earth into orbit around a celestial body or

for space travel; or

(B) placed into orbit around a celestial body.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 494.002. AUTHORITY TO REINSURE. (a) A domestic insurance

company as defined by Section 841.001, alone or together with

another insurer, may reinsure any liability, property, casualty,

collision, personal injury, death, or other risk relating to,

arising from, or incident to the manufacture, ownership, custody,

or operation of an aircraft or any space equipment, subject to

any just and reasonable limitation imposed by the commissioner.

(b) A limitation imposed by the commissioner must be consistent

with the purposes of this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.

Sec. 494.003. REQUIREMENT FOR CEDING INSURER. To enter into a

reinsurance agreement under this chapter, the ceding insurer must

be authorized to engage in business in this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 1, eff. April 1, 2007.






TITLE 5. PROTECTION OF CONSUMER INTERESTS

CHAPTER 501. OFFICE OF PUBLIC INSURANCE COUNSEL

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE A. PUBLIC INSURANCE COUNSEL

CHAPTER 501. OFFICE OF PUBLIC INSURANCE COUNSEL

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 501.001. DEFINITION. In this chapter, "office" means the

office of public insurance counsel.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.002. OFFICE OF PUBLIC INSURANCE COUNSEL. The

independent office of public insurance counsel represents the

interests of insurance consumers in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.003. SUNSET PROVISION. The office is subject to

Chapter 325, Government Code (Texas Sunset Act). Unless

continued in existence as provided by that chapter, the office is

abolished September 1, 2011.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

1227, Sec. 2.06, eff. September 1, 2005.

Acts 2009, 81st Leg., 1st C.S., Ch.

2, Sec. 1.07, eff. July 10, 2009.

Sec. 501.004. PUBLIC INTEREST INFORMATION. (a) The office

shall prepare information of public interest describing the

functions of the office.

(b) The office shall make the information available to the

public and appropriate state agencies.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.005. ACCESS TO PROGRAMS AND FACILITIES. (a) The

office shall prepare and maintain a written plan that describes

how a person who does not speak English can be provided

reasonable access to the office's programs.

(b) The office shall comply with federal and state laws for

program and facility accessibility.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER B. PUBLIC COUNSEL

Sec. 501.051. APPOINTMENT; TERM. (a) The governor, with the

advice and consent of the senate, shall appoint a public counsel

to serve as the executive director of the office. The public

counsel serves a two-year term that expires on February 1 of each

odd-numbered year.

(b) The governor shall appoint the public counsel without regard

to the race, color, disability, sex, religion, age, or national

origin of the appointee.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.052. QUALIFICATIONS. To be eligible to serve as public

counsel, a person must:

(1) be licensed to practice law in this state;

(2) have demonstrated a strong commitment to and involvement in

efforts to safeguard the rights of the public; and

(3) possess the knowledge and experience necessary to practice

effectively in insurance proceedings.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.053. BUSINESS INTEREST; SERVICE AS PUBLIC COUNSEL. A

person is not eligible for appointment as public counsel if the

person or the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

funds from the department;

(2) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving funds from the department or the

office; or

(3) uses or receives a substantial amount of tangible goods,

services, or funds from the department or the office, other than

compensation or reimbursement authorized by law for department or

office membership, attendance, or expenses.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.054. LOBBYING ACTIVITIES. A person may not serve as

public counsel or act as general counsel to the office if the

person is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities for

compensation related to the operation of the department or the

office.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.055. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from office if the public counsel:

(1) does not have at the time of appointment or maintain during

service as public counsel the qualifications required by Section

501.052;

(2) violates a prohibition established by Section 501.053,

501.054, 501.056, or 501.102; or

(3) cannot, because of illness or disability, discharge the

public counsel's duties for a substantial part of the public

counsel's term.

(b) The validity of an action of the office is not affected by

the fact that the action is taken when a ground for removal of

the public counsel exists.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.056. PROHIBITED REPRESENTATION OR EMPLOYMENT. A former

public counsel may not represent any person or receive

compensation for services rendered on behalf of any person

regarding a case pending before the commissioner or department

before the second anniversary of the date the person ceases to

serve as public counsel.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER C. PERSONNEL

Sec. 501.101. OFFICE PERSONNEL. (a) The public counsel shall

employ professional, technical, and other employees necessary to

implement this chapter.

(b) Compensation for an employee shall be set under the General

Appropriations Act as provided by the legislature.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.102. TRADE ASSOCIATIONS. (a) In this section, "trade

association" means a nonprofit, cooperative, and voluntarily

joined association of business or professional competitors

designed to assist its members and its industry or profession in

dealing with mutual business or professional problems and in

promoting their common interest.

(b) A person may not serve as public counsel or be an employee

of the office who is exempt from the state's position

classification plan or is compensated at or above the amount

prescribed by the General Appropriations Act for step 1, salary

group A17, of the position classification salary schedule if the

person is:

(1) an officer, employee, or paid consultant of a trade

association in the field of insurance; or

(2) the spouse of an officer, manager, or paid consultant of a

trade association in the field of insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.103. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS.

(a) The public counsel or the public counsel's designee shall

develop an intra-agency career ladder program. The program must

require intra-agency posting of all nonentry level positions

concurrently with any public posting.

(b) The public counsel or the public counsel's designee shall

develop a system of annual performance evaluations. All merit pay

for office employees must be based on the system established

under this subsection.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.104. EQUAL EMPLOYMENT OPPORTUNITY POLICY; REPORT. (a)

The public counsel or the public counsel's designee shall prepare

and maintain a written policy statement to ensure implementation

of an equal employment opportunity program under which all

personnel transactions are made without regard to race, color,

disability, sex, religion, age, or national origin. The policy

statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel that are in compliance with the

requirements of Chapter 21, Labor Code;

(2) a comprehensive analysis of the office workforce that meets

federal and state guidelines;

(3) procedures by which a determination can be made about areas

of significant underuse in the office workforce of all persons

for whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address those areas of

significant underuse.

(b) A policy statement prepared under Subsection (a) must:

(1) cover an annual period;

(2) be updated at least annually;

(3) be reviewed by the Commission on Human Rights for compliance

with Subsection (a)(1); and

(4) be filed with the governor.

(c) The governor shall deliver a biennial report to the

legislature based on the information received under Subsection

(b). The report may be made separately or as a part of other

biennial reports to the legislature.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.105. QUALIFICATIONS AND STANDARDS OF CONDUCT. The

office shall provide to the public counsel and office employees,

as often as necessary, information regarding their:

(1) qualifications for office or employment under this chapter;

and

(2) responsibilities under applicable laws relating to standards

of conduct for state officers or employees.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 501.151. POWERS AND DUTIES OF OFFICE. The office:

(1) may assess the impact of insurance rates, rules, and forms

on insurance consumers in this state; and

(2) shall advocate in the office's own name positions determined

by the public counsel to be most advantageous to a substantial

number of insurance consumers.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.152. ADMINISTRATION OF OFFICE. The public counsel

shall administer and enforce this chapter, including preparing

and submitting to the legislature a budget for the office and

approving expenditures for professional services, travel, per

diem, and other actual and necessary expenses incurred in

administering the office.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.153. AUTHORITY TO APPEAR, INTERVENE, OR INITIATE. The

public counsel:

(1) may appear or intervene, as a party or otherwise, as a

matter of right before the commissioner or department on behalf

of insurance consumers, as a class, in matters involving:

(A) rates, rules, and forms affecting:

(i) property and casualty insurance;

(ii) title insurance;

(iii) credit life insurance;

(iv) credit accident and health insurance; or

(v) any other line of insurance for which the commissioner or

department promulgates, sets, adopts, or approves rates, rules,

or forms;

(B) rules affecting life, health, or accident insurance; or

(C) withdrawal of approval of policy forms:

(i) in proceedings initiated by the department under Sections

1701.055 and 1701.057; or

(ii) if the public counsel presents persuasive evidence to the

department that the forms do not comply with this code, a rule

adopted under this code, or any other law;

(2) may initiate or intervene as a matter of right or otherwise

appear in a judicial proceeding involving or arising from an

action taken by an administrative agency in a proceeding in which

the public counsel previously appeared under the authority

granted by this chapter;

(3) may appear or intervene, as a party or otherwise, as a

matter of right on behalf of insurance consumers as a class in

any proceeding in which the public counsel determines that

insurance consumers are in need of representation, except that

the public counsel may not intervene in an enforcement or parens

patriae proceeding brought by the attorney general; and

(4) may appear or intervene before the commissioner or

department as a party or otherwise on behalf of small commercial

insurance consumers, as a class, in a matter involving rates,

rules, or forms affecting commercial insurance consumers, as a

class, in any proceeding in which the public counsel determines

that small commercial consumers are in need of representation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.154. ACCESS TO INFORMATION. The public counsel:

(1) is entitled to the same access as a party, other than

department staff, to department records available in a proceeding

before the commissioner or department under the authority granted

to the public counsel by this chapter; and

(2) is entitled to obtain discovery under Chapter 2001,

Government Code, of any nonprivileged matter that is relevant to

the subject matter involved in a proceeding or submission before

the commissioner or department as authorized by this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.155. RECOMMENDATION OF LEGISLATION. The public counsel

may recommend legislation to the legislature that the public

counsel determines would positively affect the interests of

insurance consumers.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.156. CONSUMER BILL OF RIGHTS. The public counsel shall

submit to the department for adoption a consumer bill of rights

appropriate to each personal line of insurance regulated by the

department to be distributed on issuance of a policy by an

insurer to each policyholder under department rules.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.157. PROHIBITED INTERVENTIONS OR APPEARANCES. The

public counsel may not intervene or appear in:

(1) any proceeding or hearing before the commissioner or

department, or any other proceeding, that relates to approval or

consideration of an individual charter, license, certificate of

authority, acquisition, merger, or examination; or

(2) any proceeding concerning the solvency of an individual

insurer, a financial issue, a policy form, advertising, or

another regulatory issue affecting an individual insurer or

agent.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.158. CONFIDENTIALITY REQUIREMENTS. Confidentiality

requirements applicable to examination reports under Sections

401.105 and 401.106 and to the commissioner under Section 441.201

apply to the public counsel.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2D.001, eff. April 1, 2009.

Sec. 501.159. COMMENTS ON CERTAIN INSURER FILINGS. (a)

Notwithstanding this chapter, the office may submit written

comments to the commissioner and otherwise participate regarding

individual insurer filings made under Chapters 2251 and 2301

relating to insurance described by Subchapter B, Chapter 2301.

(b) The commissioner may adopt reasonable and necessary rules to

implement this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 14, eff. April 1, 2007.

SUBCHAPTER E. ASSESSMENTS

Sec. 501.201. OFFICE EXPENSES. Expenses of the office shall be

paid from the assessments collected under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.202. ASSESSMENT. To defray the costs of operating the

office, the comptroller shall collect assessments under this

subchapter annually in connection with the collection of other

taxes imposed on an insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.203. ASSESSMENT ON PROPERTY AND CASUALTY INSURERS.

Each property and casualty insurer authorized to engage in

business in this state shall pay an annual assessment of 5.7

cents for each property and casualty insurance policy in force in

this state at the end of the year.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.204. ASSESSMENT ON LIFE, HEALTH, AND ACCIDENT INSURERS

AND RELATED ENTITIES. (a) This section applies to each insurer

authorized to engage in business in this state under:

(1) Chapter 841;

(2) Chapter 842;

(3) Section 1367.053, Subchapter A, Chapter 1452, Subchapter B,

Chapter 1507, Chapter 222, 251, or 258, as applicable to a health

maintenance organization, Chapter 843, Chapter 1271, or Chapter

1272;

(4) Chapter 882;

(5) Chapter 884;

(6) Chapter 885;

(7) Chapter 887;

(8) Chapter 888;

(9) Chapter 961;

(10) Chapter 962;

(11) Chapter 982;

(12) Subchapter B, Chapter 1103;

(13) Subchapter A, Chapter 1104;

(14) Chapter 1201, or a provision listed in Section 1201.005;

(15) Chapter 1551;

(16) Chapter 1578; or

(17) Chapter 1601.

(b) Each insurer subject to this section shall pay an annual

assessment of 5.7 cents for each individual policy, and for each

certificate of insurance evidencing coverage under a group

policy, of life, health, or accident insurance that is written

for delivery and placed in force in this state during each

calendar year and for which the initial premium is paid in full.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2D.002, eff. April 1, 2009.

Sec. 501.205. ASSESSMENT ON TITLE INSURANCE COMPANIES. Each

title insurance company authorized to engage in business in this

state shall pay an annual assessment of 5.7 cents for each owner

and mortgage policy that is written for delivery in this state

during each calendar year and for which the full basic premium is

charged.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER F. DUTIES RELATING TO HEALTH MAINTENANCE ORGANIZATIONS

Sec. 501.251. COMPARISON OF HEALTH MAINTENANCE ORGANIZATIONS.

(a) The office shall develop and implement a system to compare

and evaluate, on an objective basis, the quality of care provided

by and the performance of health maintenance organizations

established under Chapter 843.

(b) In developing the system, the office may use information or

data from a person, agency, organization, or governmental unit

that the office considers reliable.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.252. ANNUAL CONSUMER REPORT CARDS. (a) The office

shall develop and issue annual consumer report cards that

identify and compare, on an objective basis, health maintenance

organizations in this state. The consumer report cards may be

based on information or data from any person, agency,

organization, or governmental unit that the office considers

reliable.

(b) The office may not endorse or recommend a specific health

maintenance organization or plan, or subjectively rate or rank

health maintenance organizations or plans, other than through

comparison and evaluation of objective criteria.

(c) The office shall provide a copy of any consumer report card

on request on payment of a reasonable fee.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.253. ACCESS TO INFORMATION. (a) The office is

entitled to information that is confidential under a law of this

state, including Section 843.006 of this code, Chapter 108,

Health and Safety Code, and Chapter 552, Government Code.

(b) The department and the Texas Health Care Information Council

shall provide any information or data as requested by the office

in furtherance of the duties under this subchapter.

(c) The office shall use information collected or received under

this subchapter for the benefit of the public.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 501.254. CONFIDENTIALITY AND USE OF INFORMATION. (a)

Except as provided by this section, information collected under

this subchapter is subject to Chapter 552, Government Code, and

the office shall make determinations on requests for information

in favor of access.

(b) The office may not make public any confidential information

provided to the office under this subchapter but may disclose a

summary of the information that does not directly or indirectly

identify the health maintenance organization that is the subject

of the information. The office may not release, and a person or

entity may not gain access to, any information that:

(1) could reasonably be expected to reveal the identity of a

patient or physician;

(2) reveals the zip code of a patient's primary residence;

(3) discloses a provider discount or a differential between a

payment and a billed charge; or

(4) relates to an actual payment made by a payer to an

identified provider.

(c) Information collected or used by the office under this

subchapter is subject to the confidentiality provisions and

criminal penalties of:

(1) Section 81.103, Health and Safety Code;

(2) Section 311.037, Health and Safety Code; and

(3) Chapter 159, Occupations Code.

(d) Information on patients and physicians that is in the

possession of the office and any compilation, report, or analysis

produced from the information that identifies patients and

physicians is not:

(1) subject to discovery, subpoena, or other means of legal

compulsion for release to any person or entity; or

(2) admissible in any civil, administrative, or criminal

proceeding.

(e) Notwithstanding Subsection (b)(2), the office may use zip

code information to analyze information on a geographical basis.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.



CHAPTER 521. CONSUMER INFORMATION AND COMPLAINTS

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE B. CONSUMER SERVICE PROVISIONS

CHAPTER 521. CONSUMER INFORMATION AND COMPLAINTS

SUBCHAPTER A. PUBLIC INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 521.001. PUBLIC INTEREST INFORMATION. (a) The department

shall prepare information of public interest describing the

department's functions and the procedures by which complaints are

filed with and resolved by the department.

(b) The department shall make the information available to the

public and appropriate state agencies.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 521.002. COMPLAINT RESOLUTION PROGRAM. The department

shall establish a program to facilitate resolution of

policyholder complaints.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 521.003. NOTIFICATION OF COMPLAINT STATUS. If a written

complaint is filed with the department, the department, at least

quarterly and until final disposition of the complaint, shall

notify each party to the complaint of the complaint's status

unless the notice would jeopardize an undercover investigation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 521.004. RECORDS OF COMPLAINTS. The department shall keep

an information file about each complaint filed with the

department that concerns an activity regulated by the department

or the commissioner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 521.005. NOTICE TO ACCOMPANY POLICY. (a) Each insurance

policy delivered or issued for delivery in this state shall

include with the policy a brief written notice that includes:

(1) a suggested procedure to be followed by a policyholder with

a dispute concerning the policyholder's claim or premium;

(2) the department's name and address; and

(3) the department's toll-free telephone number maintained under

Subchapter B.

(b) The commissioner shall adopt appropriate wording for the

notice.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER B. DEPARTMENT TOLL-FREE NUMBER FOR INFORMATION AND

COMPLAINTS

Sec. 521.051. DEPARTMENT TOLL-FREE NUMBER FOR INFORMATION AND

COMPLAINTS. The department shall maintain a toll-free telephone

number to:

(1) provide the information described by Section 521.052; and

(2) receive and aid in resolving complaints against insurers.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 521.052. INFORMATION PROVIDED. The department shall

provide to the public through the department's toll-free

telephone number only the following information:

(1) information collected or maintained by the department

relating to the number and disposition of complaints received

against an insurer that are justified, verified as accurate, and

documented as valid, expressed as a percentage of the total

number of insurance policies written by the insurer and in force

on December 31 of the preceding year;

(2) the rating of an insurer, if any, as published by a

nationally recognized rating organization;

(3) the kinds of coverage available to a consumer through any

insurer writing insurance in this state;

(4) an insurer's admitted assets-to-liabilities ratio; and

(5) other appropriate information collected and maintained by

the department.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 521.053. PUBLICITY REQUIREMENTS. The department shall

publicize the department's toll-free telephone number in public

service announcements and publish that number in telephone books

throughout the state, as the department finds appropriate.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 521.054. RECORD OF INQUIRY OR COMPLAINT REQUIRED. The

department shall maintain a written record of each inquiry and

complaint received through the department's toll-free telephone

number.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 521.055. COMPLAINT NOTIFICATION SYSTEM. The department

shall establish a system to notify insurers by electronic

transmission to a facsimile machine or other appropriate system

of complaints received by the department through the department's

toll-free telephone number.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 521.056. INFORMATION BULLETIN TO ACCOMPANY POLICY. Each

insurer that delivers, issues for delivery, or renews an

insurance policy in this state shall include with the policy an

information bulletin that includes:

(1) the department's toll-free telephone number; and

(2) a description of the services available through the

department's toll-free telephone number.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER C. HEALTH MAINTENANCE ORGANIZATION OR INSURER

TOLL-FREE NUMBER FOR INFORMATION AND COMPLAINTS

Sec. 521.101. APPLICABILITY OF SUBCHAPTER. (a) Except as

provided by Subsection (b), this subchapter applies to a health

maintenance organization authorized to engage in the business of

a health maintenance organization in this state or an insurer

authorized to engage in the business of insurance in this state,

including:

(1) a capital stock insurance company;

(2) a mutual insurance company;

(3) a title insurance company;

(4) a fraternal benefit society;

(5) a local mutual aid association;

(6) a statewide mutual assessment company;

(7) a county mutual insurance company;

(8) a Lloyd's plan;

(9) a reciprocal or interinsurance exchange;

(10) a stipulated premium company;

(11) a group hospital service corporation; and

(12) a risk retention group.

(b) This subchapter does not apply to a health maintenance

organization or insurer:

(1) that has gross initial premium receipts collected in this

state of less than $2 million each year; or

(2) with regard to fidelity, surety, or guaranty bonds.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 521.102. HEALTH MAINTENANCE ORGANIZATION OR INSURER

TOLL-FREE NUMBER FOR INFORMATION AND COMPLAINTS. A health

maintenance organization or insurer shall maintain a toll-free

telephone number to:

(1) provide information concerning evidences of coverage or

policies issued by the health maintenance organization or

insurer; and

(2) receive complaints from enrollees or policyholders.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 521.103. INFORMATION INCLUDED IN EVIDENCE OF COVERAGE OR

POLICY. (a) Each health maintenance organization or insurer

that delivers, issues for delivery, or renews an evidence of

coverage or insurance policy in this state shall print on the

evidence of coverage or policy the health maintenance

organization's or insurer's toll-free telephone number.

(b) The commissioner may adopt rules governing the manner in

which the toll-free telephone number appears on the evidence of

coverage or insurance policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER D. RACE-BASED INSURANCE REGISTRY

Sec. 521.151. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to any legal entity engaged in the business of insurance

in this state, including:

(1) a capital stock insurance company;

(2) a mutual insurance company;

(3) a title insurance company;

(4) a fraternal benefit society;

(5) a local mutual aid association;

(6) a statewide mutual assessment company;

(7) a county mutual insurance company;

(8) a Lloyd's plan;

(9) a reciprocal or interinsurance exchange;

(10) a stipulated premium company;

(11) a group hospital service corporation;

(12) a farm mutual insurance company;

(13) a risk retention group;

(14) an eligible surplus lines insurer; and

(15) an agent, broker, adjuster, or life and health insurance

counselor.

Added by Acts 2009, 81st Leg., R.S., Ch.

756, Sec. 1, eff. September 1, 2009.

Sec. 521.152. REGISTRY; INTERNET POSTING. (a) The commissioner

shall establish a registry of each legal entity engaged in the

business of insurance in this state that, formally or informally,

has entered into an agreement with the department:

(1) that disposes of allegations of race-based pricing; and

(2) under which all or part of the relief agreed on to make

insureds whole includes a claims-made offer that remains in place

and has not otherwise expired under the terms of the agreement.

(b) The registry must be prominently published on the

department's Internet website, and must:

(1) identify:

(A) each insurance company that has entered into an agreement

described by Subsection (a); and

(B) the eligibility and terms of the insurance company's

claims-made offer; and

(2) include:

(A) a claim form; and

(B) links to the Internet website of the insurance company that

is administrating the claims-made offer.

Added by Acts 2009, 81st Leg., R.S., Ch.

756, Sec. 1, eff. September 1, 2009.

Sec. 521.153. PRESERVATION OF CERTAIN RECORDS REGARDING

RACE-BASED PRICING. (a) Notwithstanding Chapter 441, Government

Code, the department shall preserve all examinations, exhibits to

examinations, and other relevant documents regarding race-based

pricing that the department has gathered or created with respect

to a race-based pricing investigation that is completed or

ongoing on September 1, 2009, other than those for which an

attorney-client or attorney work product privilege can be

claimed, until the time that those documents are eligible for

delivery under Subsection (b).

(b) On the completion of the department's race-based pricing

investigation, but not later than January 15, 2011, the

department shall deliver the records identified under Subsection

(a) or copies of those records to the state archivist.

(c) The state archives shall:

(1) using best efforts, preserve and catalogue the records

identified under Subsection (a); and

(2) make the records available to the public as soon as

appropriate, but not later than January 15, 2015.

Added by Acts 2009, 81st Leg., R.S., Ch.

756, Sec. 1, eff. September 1, 2009.



CHAPTER 522. CONSUMER INFORMATION IN SPANISH

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE B. CONSUMER SERVICE PROVISIONS

CHAPTER 522. CONSUMER INFORMATION IN SPANISH

Sec. 522.001. INFORMATIONAL SHEET FOR TEXAS PERSONAL AUTOMOBILE

POLICIES. (a) The commissioner shall develop or adopt an

informational sheet in the Spanish language to provide a general

explanation of the terms most commonly used in the Texas personal

automobile insurance policy. The department shall make the

informational sheet available to the public.

(b) The informational sheet is intended to provide only a

general explanation of insurance terms used in the Texas personal

automobile insurance policy and is not intended to alter any

rights, obligations, or responsibilities of the contracting

parties. All other applicable laws, including provisions of this

code, apply regardless of whether an informational sheet is used.

(c) The informational sheet must include a disclaimer in the

Spanish language, prominently printed in 10-point boldfaced type

at the top of the informational sheet, that contains the

following:

"This document is for informational purposes only and is not

intended to alter or replace the insurance policy. Additionally,

this informational sheet is not intended to fully set out your

rights and obligations or the rights and obligations of the

insurer. If you have questions about your insurance, you should

consult your insurance agent, the insurer, or the language of the

insurance policy."

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.



CHAPTER 523. MARKET ASSISTANCE PROGRAM FOR RESIDENTIAL PROPERTY INSURANCE

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE B. CONSUMER SERVICE PROVISIONS

CHAPTER 523. MARKET ASSISTANCE PROGRAM FOR RESIDENTIAL PROPERTY

INSURANCE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 523.001. DEFINITION. In this chapter, "residential

property insurance" means insurance provided by a homeowners

policy or residential fire and allied lines policy against loss

incurred at a fixed location to real or tangible personal

property. The term does not include insurance against loss

provided by a farm and ranch owners policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 523.002. RULES. In addition to the plan of operation

adopted under Subchapter B, the commissioner may adopt

appropriate rules to accomplish the purposes of this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 523.003. IMMUNITY. The market assistance program, the

members of the executive committee, and participating insurers

and agents are not personally liable for:

(1) an act performed in good faith in the scope of the person's

authority as determined under this chapter; or

(2) damages arising from the person's official acts or

omissions, other than a corrupt or malicious act or omission.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER B. OPERATION OF MARKET ASSISTANCE PROGRAM

Sec. 523.051. MARKET ASSISTANCE PROGRAM. (a) The market

assistance program is a voluntary program designed to assist

applicants for insurance and insureds in this state in obtaining

residential property insurance coverage in underserved areas.

The commissioner by rule shall designate underserved areas using

the standards described by Section 2004.002.

(b) The commissioner shall establish the types of risks for

which the market assistance program will provide assistance.

(c) The market assistance program may not provide assistance

regarding windstorm and hail insurance coverage for a risk

eligible for that coverage under Chapter 2210.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2D.003, eff. April 1, 2009.

Sec. 523.052. MARKET ASSISTANCE PROGRAM DIVISION. The

department shall operate a market assistance program division.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 523.053. EXECUTIVE COMMITTEE. (a) The market assistance

program is administered by an executive committee.

(b) The executive committee consists of 11 members appointed by

the commissioner as follows:

(1) five members who represent the interests of insurers;

(2) four public members; and

(3) two members who are general property and casualty agents.

(c) Each member of the executive committee who represents the

interests of insurers must be a full-time employee of an

authorized insurer.

(d) The commissioner or the commissioner's designated

representative serves as an ex officio member of the executive

committee and must be present at each executive committee

meeting.

(e) The executive committee shall be available to advise and

consult with the commissioner regarding the administration of the

market assistance program.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 523.054. PLAN OF OPERATION. (a) The operation and

management of the market assistance program is governed by a plan

of operation adopted by rule by the commissioner.

(b) In addition to the other requirements specified by this

chapter, the plan of operation must include provisions regarding

types of coverage, policy forms and terms, application forms,

eligibility, and the overall operation of the market assistance

program.

(c) The plan of operation may provide for subcommittees

necessary to administer the market assistance program.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 523.055. AMENDMENT OF PLAN OF OPERATION. (a) The

executive committee may develop amendments to the plan of

operation and submit the amendments to the commissioner for

adoption by rule.

(b) If the executive committee fails to submit suitable

amendments to the plan of operation, the department shall develop

and submit to the commissioner suitable amendments and the

commissioner shall, after notice and hearing, adopt the

amendments by rule.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER C. PARTICIPATION IN MARKET ASSISTANCE PROGRAM

Sec. 523.101. PARTICIPATION BY INSURERS. (a) An insurer

authorized to engage in the business of property or casualty

insurance that writes residential property insurance in this

state, including a Lloyd's plan or a reciprocal or interinsurance

exchange, may voluntarily participate in the market assistance

program. The commissioner may not permit an insurer to condition

its participation in the program in a manner that is inequitable

to the participants.

(b) Notwithstanding Subsection (a), the commissioner may make

insurer participation in the market assistance program mandatory.

The plan of operation must contain the criteria under which the

commissioner may make insurer participation in the market

assistance program mandatory.

(c) Each participating insurer is entitled to individually

evaluate a risk and apply rates under the market assistance

program in accordance with the provisions of this code applicable

to the insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 523.102. APPLICATION ASSISTANCE AND REFERRALS. The

department may:

(1) assist an applicant for coverage through the market

assistance program in completing an initial application; and

(2) refer the applicant to one or more participating insurers.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 523.103. APPLICATION FOR ASSISTANCE. (a) An application

for assistance must be addressed to the market assistance program

at the department.

(b) An application must be accompanied by a copy of a current

notice of nonrenewal or cancellation of coverage and a current

declination letter from at least one other insurer that writes

the coverage sought, except that an applicant who does not have

previous residential property insurance coverage must provide

copies of current declination letters from at least two

unaffiliated insurers that write the coverage sought.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 523.104. INSURER ACTION ON APPLICATION. (a) Not later

than the 30th day after the date an insurer receives an

application, the insurer shall:

(1) quote a premium;

(2) indicate its refusal to quote a premium; or

(3) request additional time to consider a premium quote.

(b) If the insurer quotes a premium, the insurer shall notify

the applicant or the applicant's agent, if an agent is used, so

that the placement of the insurance may be completed if the

applicant accepts the coverage at the quoted premium.

(c) The insurer may provide a premium quote on the same coverage

basis for which the insurer normally provides insurance in this

state using the insurer's underwriting guidelines and applying

rates determined in accordance with the provisions of this code

applicable to the insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 523.105. NONPAYMENT OF PREMIUM OR SUBMISSION OF FRAUDULENT

CLAIM. If an insurer cancels or does not renew coverage for

nonpayment of premium or submission of a fraudulent claim, an

applicant is ineligible to subsequently apply to the market

assistance program for the same coverage for the same risk.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER D. PROGRAM AGENTS

Sec. 523.151. TYPES OF AGENTS. (a) Notwithstanding other law,

the market assistance program may have both originating agents

and issuing agents.

(b) An originating agent may complete on behalf of an applicant

an application for insurance to submit to the market assistance

program. An applicant is not required to submit the application

through an originating agent. If an originating agent is used,

the originating agent is not required to be appointed to

represent the ultimate insurer.

(c) An issuing agent must be appointed to represent the ultimate

insurer. The issuing agent shall perform the customary duties of

a general property and casualty agent, including:

(1) signing, executing, and delivering insurance policies;

(2) maintaining a record of the business;

(3) examining and inspecting the risk; and

(4) receiving and collecting premiums.

(d) A person may act as both the originating agent and the

issuing agent. If the originating agent and the issuing agent are

not the same person, the originating agent may not be held to be

the agent of the insurer unless the agent is appointed as

provided by Chapter 4051.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 523.152. SHARING OF AGENT COMMISSIONS. (a) An originating

agent shall share commissions with an issuing agent as required

by the market assistance program plan of operation if the

originating agent holds a license as:

(1) a general property and casualty agent or a personal lines

property and casualty agent; or

(2) a salaried representative for one or more insurers whose

plan of operation does not contemplate the use of general

property and casualty agents or personal lines property and

casualty agents.

(b) The market assistance program may not share in commissions.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.01, eff. September 1, 2007.

SUBCHAPTER E. MARKET ASSISTANCE PROGRAM REVIEW; PROGRAM

TERMINATION

Sec. 523.201. COLLECTION OF PROGRAM INFORMATION. Information

concerning the number and type of applications received and

placed by the market assistance program and other information

about the program the executive committee or the commissioner

considers appropriate shall be collected.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 523.202. PERIODIC REVIEW OF PROGRAM. (a) The executive

committee shall review the demand for and performance of the

market assistance program at least annually, as necessary.

(b) After each review, the executive committee shall report to

the commissioner regarding:

(1) the need to continue operating the voluntary market

assistance program;

(2) the need to establish a mandatory market assistance program;

(3) the need to establish a FAIR (Fair Access to Insurance

Requirements) Plan under Chapter 2211; or

(4) other recommendations the executive committee considers

appropriate.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2D.004, eff. April 1, 2009.

Sec. 523.203. TERMINATION OF PROGRAM. The department may

terminate the market assistance program only on the

commissioner's approval.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.



CHAPTER 524. HEALTH COVERAGE AWARENESS AND EDUCATION PROGRAM

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE B. CONSUMER SERVICE PROVISIONS

CHAPTER 524. HEALTH COVERAGE AWARENESS AND EDUCATION PROGRAM

Text of chapter effective until September 1, 2009, but only if a

specific appropriation is provided as described by Acts 2009,

81st Leg., R.S., Ch. 721, Sec. 2.04, which states: This Act does

not make an appropriation. This Act takes effect only if a

specific appropriation for the implementation of the Act is

provided in a general appropriations act of the 81st Legislature.

Sec. 524.001. PROGRAM ESTABLISHED. (a) The department shall

develop and implement a health coverage public awareness and

education program that complies with this chapter. The program

must:

(1) increase public awareness of health coverage options

available in this state;

(2) educate the public on the value of health coverage; and

(3) provide information on health coverage options, including

health savings accounts and compatible high deductible health

benefit plans.

(b) The department may include information about specific health

coverage issuers but may not favor or endorse one particular

issuer over another.

Added by Acts 2005, 79th Leg., Ch.

688, Sec. 1, eff. June 17, 2005.

Sec. 524.002. PUBLIC SERVICE ANNOUNCEMENTS. The department

shall develop and make public service announcements to educate

consumers and employers about the availability of health coverage

in this state.

Added by Acts 2005, 79th Leg., Ch.

688, Sec. 1, eff. June 17, 2005.

Sec. 524.003. INTERNET WEBSITE; PUBLIC EDUCATION. (a) The

department shall develop an Internet website designed to educate

the public about the availability of health coverage in this

state, including information about health savings accounts and

compatible high deductible health benefit plans.

(b) The department shall provide other appropriate education to

the public regarding the value of health coverage.

Added by Acts 2005, 79th Leg., Ch.

688, Sec. 1, eff. June 17, 2005.

Sec. 524.004. TASK FORCE. (a) The commissioner shall appoint a

task force to make recommendations regarding the health coverage

public awareness and education program. The task force is

composed of:

(1) one representative from each of the following groups or

entities:

(A) health benefit coverage consumers;

(B) small employers;

(C) employers generally;

(D) insurance agents;

(E) the office of public insurance counsel;

(F) the Texas Health Insurance Risk Pool;

(G) physicians;

(H) advanced practice nurses;

(I) hospital trade associations; and

(J) medical units of institutions of higher education;

(2) a representative of the Health and Human Services Commission

responsible for programs under Medicaid and the children's health

insurance program; and

(3) one or more representatives of health benefit plan issuers.

(b) The department shall consult the task force regarding the

content for the public service announcements, Internet website,

and educational materials required by this chapter. The

commissioner has authority to make final decisions as to what the

program's materials will contain.

Added by Acts 2005, 79th Leg., Ch.

688, Sec. 1, eff. June 17, 2005.

Sec. 524.005. FUNDING. The department may accept gifts and

grants from any party, including a health benefit plan issuer or

a foundation associated with a health benefit plan issuer, to

assist with funding the program. The department shall adopt

rules governing acceptance of donations that are consistent with

Chapter 575, Government Code. Before adopting rules under this

subsection, the department shall:

(1) submit the proposed rules to the Texas Ethics Commission for

review; and

(2) consider the commission's recommendations regarding the

regulations.

Added by Acts 2005, 79th Leg., Ch.

688, Sec. 1, eff. June 17, 2005.



CHAPTER 524. TEXLINK TO HEALTH COVERAGE PROGRAM

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE B. CONSUMER SERVICE PROVISIONS

CHAPTER 524. TEXLINK TO HEALTH COVERAGE

PROGRAM

Text of chapter effective on September 1, 2009, but only if a

specific appropriation is provided as described by Acts 2009,

81st Leg., R.S., Ch. 721, Sec. 2.04, which states: This Act does

not make an appropriation. This Act takes effect only if a

specific appropriation for the implementation of the Act is

provided in a general appropriations act of the 81st Legislature.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 524.001. DEFINITIONS. In this chapter:

(1) "Division" means the division of the department that

administers the TexLink to Health Coverage Program.

(2) "Program" means the TexLink to Health Coverage Program

established in accordance with this chapter.

Added by Acts 2005, 79th Leg., Ch.

688, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 1.01, eff. September 1, 2009.

Sec. 524.002. DIVISION RESPONSIBILITIES. Under the direction of

the commissioner, the division implements this chapter.

Added by Acts 2005, 79th Leg., Ch.

688, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 1.01, eff. September 1, 2009.

Sec. 524.003. TEXLINK TO HEALTH COVERAGE PROGRAM ESTABLISHED.

(a) The department shall develop and implement a health coverage

program that complies with this chapter. The program must:

(1) educate the public about the importance and value of health

coverage;

(2) promote personal responsibility for health care through the

purchase of health coverage;

(3) assist small employers, individuals, and others seeking to

purchase health coverage with technical information necessary to

understand available health insurance coverage;

(4) promote and facilitate the development and availability of

new health coverage options;

(5) increase public awareness of health coverage options

available in this state; and

(6) provide information on health coverage options, including

health savings accounts and compatible high deductible health

benefit plans.

(b) The program must include a public awareness and education

component.

Added by Acts 2005, 79th Leg., Ch.

688, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 1.01, eff. September 1, 2009.

SUBCHAPTER B. PUBLIC AWARENESS AND EDUCATION

Sec. 524.051. INFORMATION ABOUT SPECIFIC HEALTH BENEFIT PLAN

ISSUERS. In materials produced for the program, the division may

include information about specific health benefit plan issuers

but may not favor or endorse one particular issuer over another.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 1.01, eff. September 1, 2009.

Sec. 524.052. PUBLIC SERVICE ANNOUNCEMENTS. The division shall

develop and make public service announcements to educate

consumers and employers about the availability of health coverage

in this state.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 1.01, eff. September 1, 2009.

Sec. 524.053. INTERNET WEBSITE; PRINTED MATERIALS; NEWSLETTER.

(a) The division shall develop an Internet website and printed

materials designed to educate small employers, individuals, and

others seeking to purchase health coverage about health coverage

in accordance with Section 524.003(a), including information

about health savings accounts and compatible high deductible

health benefit plans.

(b) The division shall make the printed materials produced under

the program available to small employers, individuals, and others

seeking to purchase health coverage. The division may:

(1) distribute the printed materials through facilities such as

libraries, health care facilities, and schools as well as other

venues the division selects; and

(2) use other distribution methods the division selects.

(c) The division may produce a newsletter to provide updated

information about health coverage to subscribers who elect to

receive the newsletter. The division may:

(1) produce a newsletter under this subsection for small

employers, for individuals, or for other purchasers of health

coverage;

(2) distribute the newsletter on a monthly, quarterly, or other

basis; and

(3) distribute the newsletter as a printed document or

electronically.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 1.01, eff. September 1, 2009.

Sec. 524.054. TOLL-FREE TELEPHONE HOTLINE; ACCESS TO

INFORMATION. (a) The division may operate a toll-free telephone

hotline to respond to inquiries and provide information and

technical assistance concerning health insurance coverage.

(b) The Health and Human Services Commission, through its 2-1-1

telephone number for access to human services, may disseminate

information regarding health insurance coverage provided to the

commission by the department and may refer inquiries regarding

health insurance coverage to the toll-free telephone hotline.

The department may provide information to the Health and Human

Services Commission as necessary to implement this subsection.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 1.01, eff. September 1, 2009.

Sec. 524.055. EDUCATION FOR HIGH SCHOOL STUDENTS. (a) The

division may develop educational materials and a curriculum to be

used in high school classes that educate students about:

(1) the importance and value of health coverage;

(2) comparing health benefit plans; and

(3) understanding basic provisions contained in health benefit

plans.

(b) The division may consult with the Texas Education Agency in

developing educational materials and a curriculum under this

section.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 1.01, eff. September 1, 2009.

Sec. 524.056. HEALTH COVERAGE FAIRS. (a) The division may

conduct health coverage fairs to provide small employers,

individuals, and others seeking to purchase health coverage the

opportunity to obtain information about health coverage from

division employees and from health benefit plan issuers and

agents that elect to participate.

(b) The division shall seek to obtain funding for health

coverage fairs conducted under this section through gifts and

grants obtained in accordance with Subchapter C.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 1.01, eff. September 1, 2009.

Sec. 524.057. COMMUNITY EVENTS. The division may participate in

events held in this state to promote awareness of the importance

and value of health coverage and to educate small employers,

individuals, and others seeking to purchase health coverage about

health coverage in accordance with Section 524.003(a).

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 1.01, eff. September 1, 2009.

Sec. 524.058. HEALTH COVERAGE PROVIDED THROUGH COLLEGES AND

UNIVERSITIES. The division may cooperate with a public or

private college or university to promote enrollment in health

coverage programs sponsored by or through the college or

university.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 1.01, eff. September 1, 2009.

Sec. 524.059. SUPPORT FOR COMMUNITY-BASED PROJECTS. The

division may provide support and assistance to individuals and

organizations seeking to develop community-based health coverage

plans for uninsured individuals.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 1.01, eff. September 1, 2009.

Sec. 524.060. OTHER EDUCATION. The division may provide other

appropriate education to the public regarding health coverage and

the importance and value of health coverage in accordance with

Section 524.003(a).

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 1.01, eff. September 1, 2009.

Sec. 524.061. TASK FORCE. (a) The commissioner may appoint a

task force to make recommendations regarding the division's

duties under this subchapter. If appointed, the task force must

be composed of:

(1) one representative from each of the following groups or

entities:

(A) health coverage consumers;

(B) small employers;

(C) employers generally;

(D) insurance agents;

(E) the office of public insurance counsel;

(F) the Texas Health Insurance Risk Pool;

(G) physicians;

(H) advanced practice nurses;

(I) hospital trade associations; and

(J) medical units of institutions of higher education;

(2) a representative of the Health and Human Services Commission

responsible for programs under Medicaid and the children's health

insurance program;

(3) one or more representatives of health benefit plan issuers;

and

(4) one or more representatives of a regional or local health

care program for employees of small employers under Chapter 75,

Health and Safety Code.

(b) In addition to the individuals listed in Subsection (a), the

commissioner may select to serve on any task force one or more

individuals with experience in public relations, marketing, or

another related field of professional services.

(c) The division may consult the task force regarding the

content for the public service announcements, Internet website,

printed materials, and other educational materials required or

authorized by this subchapter. The commissioner has authority to

make final decisions as to what the program's materials will

contain.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 1.01, eff. September 1, 2009.

Sec. 524.062. FEDERAL TAX "TOOL KIT" FOR CERTAIN BUSINESSES.

The department may:

(1) produce materials that:

(A) provide step-by-step instructions for a small employer or

single-employee business that is obtaining health coverage for

the benefit of the employer or business and the employees of the

business; and

(B) are designed to allow the employer or business to obtain the

coverage in a manner that qualifies for favorable treatment under

federal tax laws; and

(2) make department staff available to assist small employers

and single-employee businesses that are obtaining health coverage

as described by Subdivision (1).

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 1.01, eff. September 1, 2009.

Sec. 524.063. ASSISTANCE FOR SMALL EMPLOYERS AND SINGLE-EMPLOYEE

BUSINESSES. The department may train staff concerning available

health coverage options for small employers and single-employee

businesses to:

(1) respond to telephone inquiries from small employers and

single-employee businesses; and

(2) speak at events to provide information about health coverage

options for small employers and single-employee businesses and

about the importance and value of health coverage.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 1.01, eff. September 1, 2009.

Sec. 524.064. ACCOUNTANT. The department may employ an

accountant with experience in federal tax law and the purchase of

group health coverage as necessary to implement this chapter.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 1.01, eff. September 1, 2009.

SUBCHAPTER C. FUNDING

Sec. 524.101. FUNDING. The department may accept gifts and

grants from any party, including a health benefit plan issuer or

a foundation associated with a health benefit plan issuer, to

assist with funding the program. The department shall adopt

rules governing acceptance of donations that are consistent with

Chapter 575, Government Code. Before adopting rules under this

section, the department shall:

(1) submit the proposed rules to the Texas Ethics Commission for

review; and

(2) consider the commission's recommendations regarding the

regulations.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 1.01, eff. September 1, 2009.



CHAPTER 541. UNFAIR METHODS OF COMPETITION AND UNFAIR OR DECEPTIVE ACTS OR PRACTICES

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE C. DECEPTIVE, UNFAIR, AND PROHIBITED PRACTICES

CHAPTER 541. UNFAIR METHODS OF COMPETITION AND UNFAIR OR

DECEPTIVE ACTS OR PRACTICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 541.001. PURPOSE. The purpose of this chapter is to

regulate trade practices in the business of insurance by:

(1) defining or providing for the determination of trade

practices in this state that are unfair methods of competition or

unfair or deceptive acts or practices; and

(2) prohibiting those trade practices.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.002. DEFINITIONS. In this chapter:

(1) "Knowingly" means actual awareness of the falsity,

unfairness, or deceptiveness of the act or practice on which a

claim for damages under Subchapter D is based. Actual awareness

may be inferred if objective manifestations indicate that a

person acted with actual awareness.

(2) "Person" means an individual, corporation, association,

partnership, reciprocal or interinsurance exchange, Lloyd's plan,

fraternal benefit society, or other legal entity engaged in the

business of insurance, including an agent, broker, adjuster, or

life and health insurance counselor.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.003. UNFAIR METHODS OF COMPETITION AND UNFAIR OR

DECEPTIVE ACTS OR PRACTICES PROHIBITED. A person may not engage

in this state in a trade practice that is defined in this chapter

as or determined under this chapter to be an unfair method of

competition or an unfair or deceptive act or practice in the

business of insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.004. VENUE FOR ACTIONS INVOLVING DEPARTMENT OR

COMMISSIONER. An action under this chapter in which the

department or commissioner is a party must be brought in a

district court in Travis County.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.005. APPLICABILITY TO RISK RETENTION OR PURCHASING

GROUP. (a) A risk retention group or purchasing group described

by Subchapter B, Chapter 2201, or Section 2201.251 that is not

chartered in this state may not engage in a trade practice in

this state that is defined as unlawful under this chapter.

(b) A risk retention group or purchasing group is subject to

this chapter and rules adopted under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2D.005, eff. April 1, 2009.

Sec. 541.006. PROHIBITED CONTENT OF CERTAIN INSURANCE POLICIES.

Notwithstanding any other provision of this code, it is unlawful

for an insurer engaged in the business of life, accident, or

health insurance to issue or deliver in this state a policy

containing the words "Approved by the Texas Department of

Insurance" or words of a similar meaning.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.007. IMMUNITY FROM PROSECUTION. (a) This section

applies to a person who requests to be excused from attending and

testifying at a hearing or from producing books, papers, records,

correspondence, or other documents at the hearing on the ground

that the testimony or evidence may:

(1) tend to incriminate the person; or

(2) subject the person to a penalty or forfeiture.

(b) A person who, notwithstanding a request described by

Subsection (a), is directed to provide the testimony or produce

the documents shall comply with that direction. Except as

provided by Subsection (c), the person may not be prosecuted or

subjected to a penalty or forfeiture for or on account of a

transaction, matter, or thing about which the person testifies or

produces documents, and the testimony or documents produced may

not be received against the person in a criminal action,

investigation, or proceeding.

(c) A person who complies with a direction to testify or produce

documents is not exempt from prosecution or punishment for

perjury committed while testifying and the testimony or evidence

given or produced is admissible against the person in a criminal

action, investigation, or proceeding concerning the perjury, and

the person is not exempt from the denial, revocation, or

suspension of any license, permission, or authority conferred or

to be conferred under this code.

(d) A person may waive the immunity or privilege granted by this

section by executing, acknowledging, and filing with the

department a statement expressly waiving the immunity or

privilege for a specified transaction, matter, or thing. On

filing the statement:

(1) the testimony or documents produced by the person in

relation to the transaction, matter, or thing may be received by

or produced before a judge or justice or a court, grand jury, or

other tribunal; and

(2) the person is not entitled to immunity or privilege for the

testimony or documents received or produced under Subdivision

(1).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.008. LIBERAL CONSTRUCTION. This chapter shall be

liberally construed and applied to promote the underlying

purposes as provided by Section 541.001.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER B. UNFAIR METHODS OF COMPETITION AND UNFAIR OR

DECEPTIVE ACTS OR PRACTICES DEFINED

Sec. 541.051. MISREPRESENTATION REGARDING POLICY OR INSURER. It

is an unfair method of competition or an unfair or deceptive act

or practice in the business of insurance to:

(1) make, issue, or circulate or cause to be made, issued, or

circulated an estimate, illustration, circular, or statement

misrepresenting with respect to a policy issued or to be issued:

(A) the terms of the policy;

(B) the benefits or advantages promised by the policy; or

(C) the dividends or share of surplus to be received on the

policy;

(2) make a false or misleading statement regarding the dividends

or share of surplus previously paid on a similar policy;

(3) make a misleading representation or misrepresentation

regarding:

(A) the financial condition of an insurer; or

(B) the legal reserve system on which a life insurer operates;

(4) use a name or title of a policy or class of policies that

misrepresents the true nature of the policy or class of policies;

or

(5) make a misrepresentation to a policyholder insured by any

insurer for the purpose of inducing or that tends to induce the

policyholder to allow an existing policy to lapse or to forfeit

or surrender the policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.052. FALSE INFORMATION AND ADVERTISING. (a) It is an

unfair method of competition or an unfair or deceptive act or

practice in the business of insurance to make, publish,

disseminate, circulate, or place before the public or directly or

indirectly cause to be made, published, disseminated, circulated,

or placed before the public an advertisement, announcement, or

statement containing an untrue, deceptive, or misleading

assertion, representation, or statement regarding the business of

insurance or a person in the conduct of the person's insurance

business.

(b) This section applies to an advertisement, announcement, or

statement made, published, disseminated, circulated, or placed

before the public:

(1) in a newspaper, magazine, or other publication;

(2) in a notice, circular, pamphlet, letter, or poster;

(3) over a radio or television station;

(4) through the Internet; or

(5) in any other manner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

475, Sec. 2, eff. September 1, 2007.

Sec. 541.053. DEFAMATION OF INSURER. (a) It is an unfair

method of competition or an unfair or deceptive act or practice

in the business of insurance to directly or indirectly make,

publish, disseminate, or circulate or to aid, abet, or encourage

the making, publication, dissemination, or circulation of a

statement that:

(1) is false, maliciously critical of, or derogatory to the

financial condition of an insurer; and

(2) is calculated to injure a person engaged in the business of

insurance.

(b) This section applies to any oral or written statement,

including a statement in any pamphlet, circular, article, or

literature.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.054. BOYCOTT, COERCION, OR INTIMIDATION. It is an

unfair method of competition or an unfair or deceptive act or

practice in the business of insurance to commit through concerted

action or to enter into an agreement to commit an act of boycott,

coercion, or intimidation that results in or tends to result in

the unreasonable restraint of or a monopoly in the business of

insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.055. FALSE FINANCIAL STATEMENT. (a) It is an unfair

method of competition or an unfair or deceptive act or practice

in the business of insurance to, with intent to deceive:

(1) file with a supervisory or other public official a false

statement of financial condition of an insurer; or

(2) make, publish, disseminate, circulate, deliver to any

person, or place before the public or directly or indirectly

cause to be made, published, disseminated, circulated, delivered

to any person, or placed before the public a false statement of

financial condition of an insurer.

(b) It is an unfair method of competition or an unfair or

deceptive act or practice in the business of insurance to make a

false entry in an insurer's book, report, or statement or

wilfully omit to make a true entry of a material fact relating to

the insurer's business in the insurer's book, report, or

statement with intent to deceive:

(1) an agent or examiner lawfully appointed to examine the

insurer's condition or affairs; or

(2) a public official to whom the insurer is required by law to

report or who has authority by law to examine the insurer's

condition or affairs.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.056. PROHIBITED REBATES AND INDUCEMENTS. (a) Subject

to Section 541.058 and except as otherwise expressly provided by

law, it is an unfair method of competition or an unfair or

deceptive act or practice in the business of insurance to

knowingly permit the making of, offer to make, or make a life

insurance contract, life annuity contract, or accident and health

insurance contract or an agreement regarding the contract, other

than as plainly expressed in the issued contract, or directly or

indirectly pay, give, or allow or offer to pay, give, or allow as

inducement to enter into a life insurance contract, life annuity

contract, or accident and health insurance contract a rebate of

premiums payable on the contract, a special favor or advantage in

the dividends or other benefits of the contract, or a valuable

consideration or inducement not specified in the contract, or

give, sell, or purchase or offer to give, sell, or purchase in

connection with a life insurance, life annuity, or accident and

health insurance contract or as inducement to enter into the

contract stocks, bonds, or other securities of an insurer or

other corporation, association, or partnership, dividends or

profits accrued from the stocks, bonds, or securities, or

anything of value not specified in the contract.

(b) It is an unfair method of competition or an unfair or

deceptive act or practice in the business of insurance to issue

or deliver or to permit an agent, officer, or employee to issue

or deliver as an inducement to insurance:

(1) company stock or other capital stock;

(2) a benefit certificate or share in a corporation;

(3) securities; or

(4) a special or advisory board contract or any other contract

promising returns or profits.

(c) Subsection (b) does not prohibit issuing or delivering a

participating insurance policy otherwise authorized by law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.057. UNFAIR DISCRIMINATION IN LIFE INSURANCE AND

ANNUITY CONTRACTS. Subject to Section 541.058, it is an unfair

method of competition or an unfair or deceptive act or practice

in the business of insurance to make or permit with respect to a

life insurance or life annuity contract an unfair discrimination

between individuals of the same class and equal life expectancy

regarding:

(1) the rates charged;

(2) the dividends or other benefits payable; or

(3) any of the other terms and conditions of the contract.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.058. CERTAIN PRACTICES NOT CONSIDERED DISCRIMINATION OR

INDUCEMENT. (a) In this section:

(1) "Health-related services" means services that are available

in connection with an accident and health insurance policy or

certificate or an evidence of coverage and that are directed to

an individual's health improvement or maintenance.

(2) "Health-related information" means that information that is

directed to an individual's health improvement or maintenance or

to costs associated with particular options available in

connection with an accident and health insurance policy or

certificate or an evidence of coverage.

(b) It is not a rebate or discrimination prohibited by Section

541.056(a) or 541.057:

(1) for a life insurance or life annuity contract, to pay a

bonus to a policyholder or otherwise abate the policyholder's

premiums in whole or in part out of surplus accumulated from

nonparticipating insurance policies if the bonus or abatement:

(A) is fair and equitable to policyholders; and

(B) is in the best interests of the insurer and its

policyholders;

(2) for a life insurance policy issued on the industrial debit

plan, to make to a policyholder who has continuously for a

specified period made premium payments directly to the insurer's

office an allowance in an amount that fairly represents the

saving in collection expenses;

(3) for a group insurance policy, to readjust the rate of

premium based on the loss or expense experience under the policy

at the end of a policy year if the adjustment is retroactive for

only that policy year;

(4) for a life annuity contract, to waive surrender charges

under the contract when the contract holder exchanges that

contract for another annuity contract issued by the same insurer

if the waiver and the exchange are fully, fairly, and accurately

explained to the contract holder in a manner that is not

deceptive or misleading;

(5) in connection with an accident and health insurance policy,

to provide to policy or certificate holders, in addition to

benefits under the terms of the insurance contract,

health-related services or health-related information, or to

disclose the availability of those additional services and

information to prospective policy or certificate holders; or

(6) in connection with a health maintenance organization

evidence of coverage, to provide to enrollees, in addition to

benefits under the evidence of coverage, health-related services

or health-related information, or to disclose the availability of

those additional services and information to prospective

enrollees or contract holders.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

112, Sec. 1, eff. May 17, 2007.

Sec. 541.059. DECEPTIVE NAME, WORD, SYMBOL, DEVICE, OR SLOGAN.

(a) Except as provided by Subsection (b), it is an unfair method

of competition or an unfair or deceptive act or practice in the

business of insurance to use, display, publish, circulate,

distribute, or cause to be used, displayed, published,

circulated, or distributed in a letter, pamphlet, circular,

contract, policy, evidence of coverage, article, poster, or other

document, literature, or public media:

(1) a name as the corporate or business name of a person or

entity engaged in the business of insurance or in an

insurance-related business in this state that is the same as or

deceptively similar to the name adopted and used by an insurance

entity, health maintenance organization, third-party

administrator, or group hospital service corporation authorized

to engage in business under the laws of this state; or

(2) a word, symbol, device, or slogan, either alone or in

combination and regardless of whether registered, and including

the titles, designations, character names, and distinctive

features of broadcast or other advertising, that is the same as

or deceptively similar to a word, symbol, device, or slogan

adopted and used by an insurance entity, health maintenance

organization, third-party administrator, or group hospital

service corporation to distinguish the entity or the entity's

products or services from another entity.

(b) If more than one person or entity uses names, words,

symbols, devices, or slogans, either alone or in combination,

that are the same or deceptively similar and are likely to cause

confusion or mistake, the person or entity that demonstrates the

first continuous actual use of the name, word, symbol, device,

slogan, or combination has not engaged in an unfair method of

competition or deceptive act or practice under this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.060. UNFAIR SETTLEMENT PRACTICES. (a) It is an unfair

method of competition or an unfair or deceptive act or practice

in the business of insurance to engage in the following unfair

settlement practices with respect to a claim by an insured or

beneficiary:

(1) misrepresenting to a claimant a material fact or policy

provision relating to coverage at issue;

(2) failing to attempt in good faith to effectuate a prompt,

fair, and equitable settlement of:

(A) a claim with respect to which the insurer's liability has

become reasonably clear; or

(B) a claim under one portion of a policy with respect to which

the insurer's liability has become reasonably clear to influence

the claimant to settle another claim under another portion of the

coverage unless payment under one portion of the coverage

constitutes evidence of liability under another portion;

(3) failing to promptly provide to a policyholder a reasonable

explanation of the basis in the policy, in relation to the facts

or applicable law, for the insurer's denial of a claim or offer

of a compromise settlement of a claim;

(4) failing within a reasonable time to:

(A) affirm or deny coverage of a claim to a policyholder; or

(B) submit a reservation of rights to a policyholder;

(5) refusing, failing, or unreasonably delaying a settlement

offer under applicable first-party coverage on the basis that

other coverage may be available or that third parties are

responsible for the damages suffered, except as may be

specifically provided in the policy;

(6) undertaking to enforce a full and final release of a claim

from a policyholder when only a partial payment has been made,

unless the payment is a compromise settlement of a doubtful or

disputed claim;

(7) refusing to pay a claim without conducting a reasonable

investigation with respect to the claim;

(8) with respect to a Texas personal automobile insurance

policy, delaying or refusing settlement of a claim solely because

there is other insurance of a different kind available to satisfy

all or part of the loss forming the basis of that claim; or

(9) requiring a claimant as a condition of settling a claim to

produce the claimant's federal income tax returns for examination

or investigation by the person unless:

(A) a court orders the claimant to produce those tax returns;

(B) the claim involves a fire loss; or

(C) the claim involves lost profits or income.

(b) Subsection (a) does not provide a cause of action to a third

party asserting one or more claims against an insured covered

under a liability insurance policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.061. MISREPRESENTATION OF INSURANCE POLICY. It is an

unfair method of competition or an unfair or deceptive act or

practice in the business of insurance to misrepresent an

insurance policy by:

(1) making an untrue statement of material fact;

(2) failing to state a material fact necessary to make other

statements made not misleading, considering the circumstances

under which the statements were made;

(3) making a statement in a manner that would mislead a

reasonably prudent person to a false conclusion of a material

fact;

(4) making a material misstatement of law; or

(5) failing to disclose a matter required by law to be

disclosed, including failing to make a disclosure in accordance

with another provision of this code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER B-1. ADVERTISING REQUIREMENTS

Sec. 541.082. ADVERTISING AND INTERNET WEBSITES. (a) In this

section, "insurer" includes:

(1) a life insurance company;

(2) a health insurance company;

(3) an accident insurance company;

(4) a general casualty company;

(5) a mutual life insurance company or other mutual insurance

company;

(6) a mutual or natural premium life insurance company;

(7) a Lloyd's plan;

(8) a county mutual insurance company;

(9) a farm mutual insurance company;

(10) a reciprocal or interinsurance exchange;

(11) a fraternal benefit society;

(12) a local mutual aid association;

(13) a health maintenance organization;

(14) a group hospital service corporation; or

(15) a multiple employer welfare arrangement that holds a

certificate of coverage under Chapter 846.

(b) A web page of an insurer's Internet website must include all

appropriate disclosures and information required by applicable

rules adopted by the commissioner relating to advertising only if

the web page:

(1) describes specific policies or coverage available in this

state; or

(2) includes an opportunity for an individual to apply for

coverage or obtain a quote from an insurer for an insurance

policy or certificate or an evidence of coverage.

(c) As may be permitted by commissioner rule, an insurer may

comply with Subsection (b) by including a link to a web page that

includes the information necessary to comply with the applicable

rules relating to advertising. The link must be prominently

placed on the insurer's web page.

(d) Web pages of an Internet website that do not refer to a

specific insurance policy, certificate of coverage, or evidence

of coverage or that do not provide an opportunity for an

individual to apply for coverage or request a quote from an

insurer are considered to be institutional advertisements subject

to rules adopted by the commissioner relating to advertising.

(e) Web pages or navigation aids within an insurer's Internet

website that provide a link to a web page described by

Subsection (b) but that do not otherwise contain content

described in Subsection (b) are considered to be institutional

advertisements subject to rules adopted by the commissioner

relating to advertising.

Added by Acts 2007, 80th Leg., R.S., Ch.

475, Sec. 1, eff. September 1, 2007.

Sec. 541.083. ADVERTISEMENTS TO CERTAIN ASSOCIATIONS. An

insurer may advertise to the general public policies or coverage

available only to members of an association described by Section

1251.052.

Added by Acts 2007, 80th Leg., R.S., Ch.

475, Sec. 1, eff. September 1, 2007.

Sec. 541.084. ADVERTISEMENTS RELATING TO MEDICARE PROGRAM. A

person may not use an advertisement for an insurance product

relating to Medicare coverage unless the advertisement includes

in a prominent place the following language or similar language:

"Not connected with or endorsed by the United States government

or the federal Medicare program."

Added by Acts 2007, 80th Leg., R.S., Ch.

475, Sec. 1, eff. September 1, 2007.

Sec. 541.085. ADVERTISEMENTS RELATING TO PREFERRED PROVIDER

BENEFIT PLANS. It is sufficient for an insurer to use the term

"PPO plan" in advertisements when referring to a preferred

provider benefit plan offered under Chapter 1301.

Added by Acts 2007, 80th Leg., R.S., Ch.

475, Sec. 1, eff. September 1, 2007.

Sec. 541.086. ADVERTISING REGARDING GUARANTEED RENEWABLE

COVERAGE. (a) An advertisement for a guaranteed renewable

accident and health insurance policy must include, in a prominent

place, a statement indicating that rates for the policy may

change if the advertisement suggests or implies that rates for

the product will not change.

(b) If an advertisement is required to include the statement

described by Subsection (a), the statement must generally

identify the manner in which rates may change, such as by age, by

health status, by class, or through application of other general

criteria.

Added by Acts 2007, 80th Leg., R.S., Ch.

475, Sec. 1, eff. September 1, 2007.

Sec. 541.087. ADVERTISEMENTS EXEMPT FROM FILING REQUIREMENTS.An

advertisement subject to requirements regarding filing of the

advertisement with the department for department review under

this code or commissioner rule and that is the same as or

substantially similar to an advertisement previously reviewed and

accepted by the department is not required to be filed for

department review.

Added by Acts 2007, 80th Leg., R.S., Ch.

475, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. DETERMINATION OF UNFAIR METHODS OF COMPETITION AND

UNFAIR OR DECEPTIVE ACTS OR PRACTICES; SANCTIONS AND PENALTIES

Sec. 541.101. EXAMINATION AND INVESTIGATION. The department may

examine and investigate the affairs of a person engaged in the

business of insurance in this state to determine whether the

person has or is engaged in an unfair method of competition or

unfair or deceptive act or practice prohibited by Section

541.003.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.102. STATEMENT OF CHARGES; NOTICE OF HEARING. (a)

When the department has reason to believe that a person engaged

in the business of insurance in this state has engaged or is

engaging in this state in an unfair method of competition or

unfair or deceptive act or practice defined by Subchapter B and

that a proceeding by the department regarding the charges is in

the interest of the public, the department shall issue and serve

on the person:

(1) a statement of the charges; and

(2) a notice of the hearing on the charges, including the time

and place for the hearing.

(b) The department may not hold the hearing before the sixth day

after the date the notice is served.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.103. HEARING. A person against whom charges are made

under Section 541.102 is entitled at the hearing on the charges

to have an opportunity to be heard and show cause why the

department should not issue an order requiring the person to

cease and desist from the unfair method of competition or unfair

or deceptive act or practice described in the charges.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.104. HEARING PROCEDURES. (a) Nothing in this chapter

requires the observance of formal rules of pleading or evidence

at a hearing under this subchapter.

(b) At a hearing under this subchapter, the department, on a

showing of good cause, shall permit any person to intervene,

appear, and be heard by counsel or in person.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.105. RECORD OF HEARING. (a) At a hearing under this

subchapter, the department may, and at the request of a party to

the hearing shall, make a stenographic record of the proceedings

and the evidence presented at the hearing.

(b) If the department does not make a stenographic record and a

person seeks judicial review of the decision made at the hearing,

the department shall prepare a statement of the evidence and

proceeding for use on review.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.106. COMPLIANCE WITH SUBPOENA. (a) If a person

refuses to comply with a subpoena issued in connection with a

hearing under this subchapter or refuses to testify with respect

to a matter about which the person may be lawfully interrogated,

on application of the department, a district court in Travis

County or in the county in which the person resides may order the

person to comply with the subpoena or testify.

(b) A court may punish as contempt a person's failure to obey an

order under this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.107. DETERMINATION OF VIOLATION. After a hearing under

this subchapter, the department shall determine whether:

(1) the method of competition or the act or practice considered

in the hearing is defined as:

(A) an unfair method of competition or deceptive act or practice

under Subchapter B or a rule adopted under this chapter; or

(B) a false, misleading, or deceptive act or practice under

Section 17.46, Business & Commerce Code; and

(2) the person against whom the charges were made engaged in the

method of competition or act or practice in violation of:

(A) this chapter or a rule adopted under this chapter; or

(B) Subchapter E, Chapter 17, Business & Commerce Code, as

specified in Section 17.46, Business & Commerce Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.108. CEASE AND DESIST ORDER. On determining that a

person committed a violation described by Section 541.107, the

department shall:

(1) make written findings; and

(2) issue and serve on the person an order requiring the person

to cease and desist from engaging in the method of competition or

act or practice determined to be a violation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.109. MODIFICATION OR SETTING ASIDE OF ORDER. On the

notice and in the manner the department determines proper, the

department may modify or set aside in whole or in part a cease

and desist order issued under Section 541.108 at any time before

a petition appealing the order is filed in accordance with

Subchapter D, Chapter 36.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.110. ADMINISTRATIVE PENALTY. (a) A person who

violates a cease and desist order issued under Section 541.108 is

subject to an administrative penalty under Chapter 84.

(b) In determining whether a person has violated a cease and

desist order, the department shall consider the maintenance of

procedures reasonably adapted to ensure compliance with the

order.

(c) An administrative penalty imposed under this section may not

exceed:

(1) $1,000 for each violation; or

(2) $5,000 for all violations.

(d) An order of the department imposing an administrative

penalty under this section applies only to a violation of the

cease and desist order committed before the date the order

imposing the penalty is issued.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.111. CIVIL PENALTY FOR VIOLATION OF CEASE AND DESIST

ORDER. (a) A person who is found by a court to have violated a

cease and desist order issued under Section 541.108 is liable to

the state for a penalty. The state may recover the penalty in a

civil action.

(b) The penalty may not exceed $50 unless the court finds the

violation to be wilful, in which case the penalty may not exceed

$500.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER D. PRIVATE ACTION FOR DAMAGES

Sec. 541.151. PRIVATE ACTION FOR DAMAGES AUTHORIZED. A person

who sustains actual damages may bring an action against another

person for those damages caused by the other person engaging in

an act or practice:

(1) defined by Subchapter B to be an unfair method of

competition or an unfair or deceptive act or practice in the

business of insurance; or

(2) specifically enumerated in Section 17.46(b), Business &

Commerce Code, as an unlawful deceptive trade practice if the

person bringing the action shows that the person relied on the

act or practice to the person's detriment.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.152. DAMAGES, ATTORNEY'S FEES, AND OTHER RELIEF. (a)

A plaintiff who prevails in an action under this subchapter may

obtain:

(1) the amount of actual damages, plus court costs and

reasonable and necessary attorney's fees;

(2) an order enjoining the act or failure to act complained of;

or

(3) any other relief the court determines is proper.

(b) On a finding by the trier of fact that the defendant

knowingly committed the act complained of, the trier of fact may

award an amount not to exceed three times the amount of actual

damages.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.153. FRIVOLOUS ACTION. A court shall award to the

defendant court costs and reasonable and necessary attorney's

fees if the court finds that an action under this subchapter is

groundless and brought in bad faith or brought for the purpose of

harassment.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.154. PRIOR NOTICE OF ACTION. (a) A person seeking

damages in an action against another person under this subchapter

must provide written notice to the other person not later than

the 61st day before the date the action is filed.

(b) The notice must advise the other person of:

(1) the specific complaint; and

(2) the amount of actual damages and expenses, including

attorney's fees reasonably incurred in asserting the claim

against the other person.

(c) The notice is not required if giving notice is impracticable

because the action:

(1) must be filed to prevent the statute of limitations from

expiring; or

(2) is asserted as a counterclaim.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.155. ABATEMENT. (a) A person against whom an action

under this subchapter is pending who does not receive the notice

as required by Section 541.154 may file a plea in abatement not

later than the 30th day after the date the person files an

original answer in the court in which the action is pending.

(b) The court shall abate the action if, after a hearing, the

court finds that the person is entitled to an abatement because

the claimant did not provide the notice as required by Section

541.154.

(c) An action is automatically abated without a court order

beginning on the 11th day after the date a plea in abatement is

filed if the plea:

(1) is verified and alleges that the person against whom the

action is pending did not receive the notice as required by

Section 541.154; and

(2) is not controverted by an affidavit filed by the claimant

before the 11th day after the date the plea in abatement is

filed.

(d) An abatement under this section continues until the 60th day

after the date notice is provided in compliance with Section

541.154.

(e) This section does not apply if Section 541.154(c) applies.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.156. SETTLEMENT OFFER. (a) A person who receives

notice provided under Section 541.154 may make a settlement offer

during a period beginning on the date notice under Section

541.154 is received and ending on the 60th day after that date.

(b) In addition to the period described by Subsection (a), the

person may make a settlement offer during a period:

(1) if mediation is not conducted under Section 541.161,

beginning on the date an original answer is filed in the action

and ending on the 90th day after that date; or

(2) if mediation is conducted under Section 541.161, beginning

on the day after the date the mediation ends and ending on the

20th day after that date.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.157. CONTENTS OF SETTLEMENT OFFER. A settlement offer

made by a person against whom a claim under this subchapter is

pending must include an offer to pay the following amounts,

separately stated:

(1) an amount of money or other consideration, reduced to its

cash value, as settlement of the claim for damages; and

(2) an amount of money to compensate the claimant for the

claimant's reasonable and necessary attorney's fees incurred as

of the date of the offer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.158. REJECTION OF SETTLEMENT OFFER. (a) A settlement

offer is rejected unless both parts of the offer required under

Section 541.157 are accepted by the claimant not later than the

30th day after the date the offer is made.

(b) A settlement offer made by a person against whom a claim

under this subchapter is pending that complies with this

subchapter and is rejected by the claimant may be filed with the

court accompanied by an affidavit certifying the offer's

rejection.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.159. LIMIT ON RECOVERY AFTER SETTLEMENT OFFER. (a) If

the court finds that the amount stated in the settlement offer

for damages under Section 541.157(1) is the same as,

substantially the same as, or more than the amount of damages

found by the trier of fact, the claimant may not recover as

damages any amount in excess of the lesser of:

(1) the amount of damages stated in the offer; or

(2) the amount of damages found by the trier of fact.

(b) If the court makes the finding described by Subsection (a),

the court shall determine reasonable and necessary attorney's

fees to compensate the claimant for attorney's fees incurred

before the date and time the rejected settlement offer was made.

If the court finds that the amount stated in the offer for

attorney's fees under Section 541.157(2) is the same as,

substantially the same as, or more than the amount of reasonable

and necessary attorney's fees incurred by the claimant as of the

date of the offer, the claimant may not recover any amount of

attorney's fees in excess of the amount of fees stated in the

offer.

(c) This section does not apply if the court finds that the

offering party:

(1) could not perform the offer at the time the offer was made;

or

(2) substantially misrepresented the cash value of the offer.

(d) The court shall award:

(1) damages as required by Section 541.152 if Subsection (a)

does not apply; and

(2) attorney's fees as required by Section 541.152 if Subsection

(b) does not apply.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.160. EFFECT OF SETTLEMENT OFFER. A settlement offer is

not an admission of engaging in an act or practice defined by

Subchapter B to be an unfair method of competition or an unfair

or deceptive act or practice in the business of insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.161. MEDIATION. (a) A party may, not later than the

90th day after the date a pleading seeking relief under this

subchapter is served, file a motion to compel mediation of the

dispute in the manner provided by this section.

(b) The court shall, not later than the 30th day after the date

a motion under this section is filed, sign an order setting the

time and place of the mediation.

(c) The court shall appoint a mediator if the parties do not

agree on a mediator.

(d) The mediation must be held not later than the 30th day after

the date the order is signed, unless:

(1) the parties agree otherwise; or

(2) the court determines that additional time not to exceed 30

days is warranted.

(e) Each party who has appeared in the action, except as agreed

to by all parties who have appeared, shall:

(1) participate in the mediation; and

(2) except as provided by Subsection (f), share the mediation

fee.

(f) A party may not compel mediation under this section if the

amount of actual damages claimed is less than $15,000 unless the

party seeking to compel mediation agrees to pay the costs of the

mediation.

(g) Except as provided by this section, the following apply to

the appointment of a mediator and the mediation process provided

by this section:

(1) Section 154.023, Civil Practice and Remedies Code; and

(2) Subchapters C and D, Chapter 154, Civil Practice and

Remedies Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.162. LIMITATIONS PERIOD. (a) A person must bring an

action under this chapter before the second anniversary of the

following:

(1) the date the unfair method of competition or unfair or

deceptive act or practice occurred; or

(2) the date the person discovered or, by the exercise of

reasonable diligence, should have discovered that the unfair

method of competition or unfair or deceptive act or practice

occurred.

(b) The limitations period provided by Subsection (a) may be

extended for 180 days if the person bringing the action proves

that the person's failure to bring the action within that period

was caused by the defendant's engaging in conduct solely

calculated to induce the person to refrain from or postpone

bringing the action.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER E. ENFORCEMENT BY ATTORNEY GENERAL

Sec. 541.201. INJUNCTIVE RELIEF. (a) The attorney general may

bring an action under this section if the attorney general has

reason to believe that:

(1) a person engaged in the business of insurance in this state

is engaging in, has engaged in, or is about to engage in an act

or practice defined as unlawful under:

(A) this chapter or a rule adopted under this chapter; or

(B) Section 17.46, Business & Commerce Code; and

(2) the action is in the public interest.

(b) The attorney general may bring the action in the name of the

state to restrain by temporary or permanent injunction the

person's use of the method, act, or practice.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.202. VENUE FOR INJUNCTIVE ACTION. An action for an

injunction under this subchapter may be commenced in a district

court in:

(1) the county in which the person against whom the action is

brought:

(A) resides;

(B) has the person's principal place of business; or

(C) is engaging in business;

(2) the county in which the transaction or a substantial portion

of the transaction occurred; or

(3) Travis County.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.203. ISSUANCE OF INJUNCTION. (a) The court may issue

an appropriate temporary or permanent injunction.

(b) The court shall issue the injunction without bond.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.204. CIVIL PENALTY. In addition to requesting a

temporary or permanent injunction under Section 541.201, the

attorney general may request a civil penalty of not more than

$10,000 for each violation on a finding by the court that the

defendant has engaged in or is engaging in an act or practice

defined as unlawful under:

(1) this chapter or a rule adopted under this chapter; or

(2) Section 17.46, Business & Commerce Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.205. COMPENSATION OR RESTORATION. The court may make

an additional order or judgment as necessary to compensate an

identifiable person for actual damages or for restoration of

money or property that may have been acquired by means of an

enjoined act or practice.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.206. CIVIL PENALTY FOR VIOLATION OF INJUNCTION. (a) A

person who violates an injunction issued under this subchapter is

liable for and shall pay to the state a civil penalty of not more

than $10,000 for each violation.

(b) The attorney general may, in the name of the state, petition

the court for recovery of the civil penalty against the person

who violates the injunction.

(c) The court shall consider the maintenance of procedures

reasonably adapted to ensure compliance with the injunction in

determining whether a person has violated an injunction.

(d) The court issuing the injunction retains jurisdiction and

the cause is continued for the purpose of assessing a civil

penalty under this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.207. REMEDIES NOT EXCLUSIVE. The remedies provided by

this subchapter are:

(1) not exclusive; and

(2) in addition to any other remedy or procedure provided by

another law or at common law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER F. CLASS ACTIONS BY ATTORNEY GENERAL OR PRIVATE

INDIVIDUAL

Sec. 541.251. CLASS ACTION AUTHORIZED. (a) If a member of the

insurance buying public has been damaged by an unlawful method,

act, or practice defined in Subchapter B as an unlawful deceptive

trade practice, the department may request the attorney general

to bring a class action or the individual damaged may bring an

action on the individual's own behalf and on behalf of others

similarly situated to recover damages and obtain relief as

provided by this subchapter.

(b) A class action may not be maintained under this subchapter

if the department and attorney general have initiated an action

under Subchapter G or an action under that subchapter has

resulted in a final determination regarding the same act or

practice and the same defendant in the action under this

subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.252. RECOVERY. A plaintiff who prevails in a class

action under this subchapter may recover:

(1) court costs and attorney's fees reasonable in relation to

the amount of work expended in addition to actual damages;

(2) an order enjoining the act or failure to act; and

(3) any other relief the court determines is proper.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.253. FRIVOLOUS ACTION. The court may award to the

defendant court costs and reasonable attorney's fees in relation

to the work expended on a finding by the court that a class

action under this subchapter was brought by an individual

plaintiff in bad faith or for the purpose of harassment.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.254. STATUTE OF LIMITATIONS TOLLED. The filing of a

class action under this subchapter tolls the statute of

limitations for bringing an action by an individual under Section

541.162.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.255. PRIOR NOTICE. (a) Not later than the 31st day

before the date a class action for damages is commenced under

this subchapter, the prospective plaintiff must:

(1) notify the intended defendant of the complaint; and

(2) demand that the defendant provide relief to the prospective

plaintiff and others similarly situated.

(b) The notice must be in writing and be sent by certified or

registered mail, return receipt requested, to:

(1) the place where the transaction occurred;

(2) the intended defendant's principal place of business in this

state; or

(3) if notice to the place described by Subdivision (1) or (2)

does not effect notice, the office of the secretary of state.

(c) A copy of the notice must also be sent to the commissioner.

(d) A class action for injunctive relief may be commenced under

this subchapter without complying with Subsection (a).

(e) A plaintiff in a class action for injunctive relief under

this subchapter may, on or after the 31st day after the date the

action is commenced and after complying with Subsection (a),

amend the complaint without leave of court to include a request

for damages.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.256. PREREQUISITES TO CLASS ACTION. The court shall

permit one or more members of a class to sue or be sued as

representative parties on behalf of the class only if:

(1) the class is so numerous that joinder of all members is

impracticable;

(2) there are questions of law or fact common to the class;

(3) the claims or defenses of the representative parties are

typical of the claims or defenses of the class; and

(4) the representative parties will fairly and adequately

protect the interests of the class.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.257. CLASS ACTIONS MAINTAINABLE. (a) An action may be

maintained as a class action under this subchapter if the

prerequisites of Section 541.256 are satisfied and, in addition:

(1) the prosecution of separate actions by or against individual

members of the class would create a risk of:

(A) inconsistent or varying adjudications with respect to

individual members of the class that would establish incompatible

standards of conduct for the party opposing the class; or

(B) adjudication with respect to individual members of the class

that would as a practical matter be dispositive of the interests

of the other members not parties to the adjudications or

substantially impair or impede their ability to protect their

interests;

(2) the party opposing the class has acted or refused to act on

grounds generally applicable to the class, making appropriate

final injunctive relief or corresponding declaratory relief with

respect to the class as a whole; or

(3) the court finds that the questions of law or fact common to

the members of the class predominate over any questions affecting

only individual members and that a class action is superior to

other available methods for the fair and efficient adjudication

of the controversy.

(b) Matters pertinent to a finding under Subsection (a)(3)

include:

(1) the interest of members of the class in individually

controlling the prosecution or defense of separate actions;

(2) the extent and nature of any litigation concerning the

controversy already commenced by or against members of the class;

(3) the desirability or undesirability of concentrating the

litigation of the claims in the particular forum; and

(4) the difficulties likely to be encountered in the management

of a class action.

(c) In construing this section, the courts of this state shall

be guided by the decisions of the federal courts interpreting

Rule 23, Federal Rules of Civil Procedure, as amended.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.258. CLASS ACTIONS: ISSUES AND SUBCLASSES AUTHORIZED.

When appropriate, an action may be brought or maintained as a

class action under this subchapter with respect to particular

issues or a class may be divided into subclasses and each

subclass treated as a class, and the provisions of this

subchapter shall be construed and applied accordingly.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.259. DETERMINATION REGARDING WHETHER CLASS ACTION MAY

BE MAINTAINED. (a) As soon as practicable after the

commencement of an action brought as a class action, the court

shall determine by order whether it is to be maintained as a

class action under this subchapter.

(b) An order under this section may be altered or amended before

a decision on the merits.

(c) An order determining whether the action may be maintained as

a class action under this subchapter is an interlocutory order

that is appealable. The procedures applicable to accelerated

appeals in the Texas Rules of Appellate Procedure apply to the

appeal.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.260. EFFECT OF DENIAL OF CLASS ACTION. A court order

denying that an action under this subchapter may be brought as a

class action does not affect whether an individual may bring the

same or a similar action under Subchapter D.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.261. NOTICE OF CLASS ACTION. (a) If an action is

permitted as a class action under this subchapter, the court

shall direct to the members of the class the best notice

practicable under the circumstances, including individual notice

to all members who can be identified through reasonable effort.

(b) The notice must contain a statement that:

(1) the court will exclude from the class a notified member if

the member requests exclusion by a specified date;

(2) the judgment, whether favorable or not, includes all members

who do not request exclusion; and

(3) a member who does not request exclusion may enter an

appearance through counsel.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.262. PROCEDURES IN CLASS ACTION. In a class action

under this subchapter, the court may make appropriate orders:

(1) determining the course of proceedings or prescribing

measures to prevent undue repetition or complication in the

presentation of evidence or argument;

(2) requiring, for the protection of the members of the class or

otherwise for the fair conduct of the action, that notice be

given in a manner the court directs to some or all of the members

or the attorney general of:

(A) any step in the action;

(B) the proposed extent of the judgment; or

(C) the opportunity for members to:

(i) signify whether the members consider the representation to

be fair and adequate;

(ii) intervene and present claims or defenses; or

(iii) otherwise come into the action;

(3) imposing conditions on the representative parties or

intervenors;

(4) requiring that the pleadings be amended to eliminate

allegations relating to representation of absent persons, and

that the action proceed accordingly; or

(5) dealing with similar procedural matters.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.263. EFFECT OF SETTLEMENT OFFER. (a) Damages may not

be awarded to a class under this subchapter if, not later than

the 30th day after the date the intended defendant receives

notice under Section 541.255, the intended defendant provides to

the plaintiff by certified or registered mail, return receipt

requested, a written settlement offer.

(b) The settlement offer must include:

(1) a statement that all persons similarly situated have been

adequately identified or a reasonable effort to identify those

persons has been made;

(2) a description of the class identified and the method used to

identify that class;

(3) a statement that all persons identified have been notified

that, on request, the intended defendant will provide relief to

those persons and all others similarly situated;

(4) a complete explanation of the relief being afforded;

(5) a copy of the notice or communication the intended defendant

is providing to the members of the class;

(6) a statement that the relief being afforded the consumer has

been or, if the offer is accepted by the consumer, will be given

within a stated reasonable time; and

(7) a statement that the practice complained of has ceased.

(c) Except as provided by Subsection (d), an attempt to comply

with this section by a person receiving a demand is:

(1) an offer to compromise;

(2) not admissible as evidence; and

(3) not an admission of engaging in an unlawful act or practice.

(d) A defendant may introduce evidence of compliance or an

attempt to comply with this section for the purpose of:

(1) establishing good faith; or

(2) showing compliance with this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.264. DEFENSES. Damages may not be awarded in a class

action under this subchapter if the defendant:

(1) proves that the action complained of resulted from a bona

fide error, notwithstanding the use of reasonable procedures

adopted to avoid an error; and

(2) made restitution of any consideration received from any

member of the class.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.265. LIMITATIONS PERIOD FOR DAMAGES. In a class action

under this subchapter, damages may not include any damages

incurred more than two years before the date the action is

commenced.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.266. DISPOSITION. (a) A class action under this

subchapter may not be dismissed, settled, or compromised without

the approval of the court.

(b) Notice of the proposed dismissal, settlement, or compromise

shall be given to all members of the class in the manner the

court directs.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.267. CONTENTS OF JUDGMENT; NOTICE. (a) The judgment

in a class action under this subchapter must describe those to

whom the notice under Section 541.261 was directed and who have

not requested exclusion and those the court finds to be members

of the class.

(b) The court shall direct to the members of the class the best

notice of the judgment practicable under the circumstances,

including individual notice to each member who can be identified

through reasonable effort.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER G. DEPARTMENT ACTION FOR REFUND OF PREMIUMS

Sec. 541.301. REFUND OF PREMIUMS. (a) After notice and hearing

as provided in Subchapter C, the department may require a person

to make an accounting under Subsection (b):

(1) in connection with a method of competition or act or

practice that is the basis of a cease and desist order issued

under Section 541.108; or

(2) on application of an aggrieved person, in connection with a

determination by the department that the aggrieved person and

other persons similarly situated were induced to purchase an

insurance policy as a result of the person engaging in a method

of competition or act or practice in violation of:

(A) this chapter or a rule adopted under this chapter; or

(B) Section 17.46, Business & Commerce Code.

(b) A person required to make an accounting under this section

must account for all premiums collected for policies issued by

the person during the preceding two years in connection with the

acts in violation of this chapter described by Subsection (a)(1)

or (2).

(c) The department may require the person described by

Subsection (a) to:

(1) give notice to all persons from whom the premiums were

collected; and

(2) refund the total of all premiums collected from each person

who elects to accept a premium refund in exchange for

cancellation of the insurance policy issued.

(d) A person who refunds premiums under this section shall

deduct from the amount of premiums refunded the amount of

benefits actually paid by the person while the insurance policy

was in force.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.302. TIME TO MAKE REFUNDS. The department shall

specify a reasonable time within which a person required to make

premium refunds under Section 541.301 must make the refunds.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.303. SANCTION. (a) The department may report to the

attorney general a person's failure to comply with the

department's requirement to refund premiums within the time

specified under Section 541.302. The department may request that

the attorney general file an action to enforce the department's

requirement to refund premiums.

(b) Venue for the action is in a district court in Travis

County.

(c) The court shall enter an appropriate order to enforce the

department's requirement to refund premiums if the court finds

that:

(1) the requirement was lawfully entered; and

(2) the person failed to comply with the requirement.

(d) The court may enforce its order through contempt

proceedings.

(e) The sanction provided by this section is in addition to any

other sanctions provided in this code or other applicable laws.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.304. EVIDENTIARY USE OF COMPLIANCE OR ATTEMPT TO

COMPLY. (a) Compliance or an attempt to comply with the

department's requirement to refund premiums is:

(1) an offer to compromise;

(2) not admissible as evidence; and

(3) not an admission of engaging in an unlawful act or practice.

(b) A defendant may introduce evidence of compliance or an

attempt to comply with the department's requirement for the

purpose of:

(1) establishing good faith; or

(2) showing compliance with the department's requirement.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER H. ASSURANCE OF VOLUNTARY COMPLIANCE

Sec. 541.351. ACCEPTANCE OF ASSURANCE. (a) In administering

this chapter, the department may accept assurance of voluntary

compliance from a person who is engaging in, has engaged in, or

is about to engage in an act or practice in violation of:

(1) this chapter or a rule adopted under this chapter; or

(2) Section 17.46, Business & Commerce Code.

(b) The assurance must be in writing and be filed with the

department.

(c) The department may condition acceptance of an assurance of

voluntary compliance on the stipulation that the person offering

the assurance restore to a person in interest money that may have

been acquired by the act or practice described in Subsection (a).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.352. EFFECT OF ASSURANCE. (a) An assurance of

voluntary compliance is not an admission of a prior violation of:

(1) this chapter or a rule adopted under this chapter; or

(2) Section 17.46, Business & Commerce Code.

(b) Unless an assurance of voluntary compliance is rescinded by

agreement, a subsequent failure to comply with the assurance is

prima facie evidence of a violation of:

(1) this chapter or a rule adopted under this chapter; or

(2) Section 17.46, Business & Commerce Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.353. REOPENING. A matter closed by the filing of an

assurance of voluntary compliance may be reopened at any time.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.354. RIGHT TO BRING ACTION NOT AFFECTED. An assurance

of voluntary compliance does not affect the right of an

individual to bring an action under this chapter, except that the

right of an individual in relation to money received according to

a stipulation under Section 541.351(c) is governed by the terms

of the assurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER I. RULEMAKING

Sec. 541.401. RULEMAKING AUTHORITY. (a) The commissioner may

adopt and enforce reasonable rules the commissioner determines

necessary to accomplish the purposes of this chapter.

(b) Notwithstanding a previous definition or interpretation of a

term used in this chapter contained in or derived from the common

law or other statutory law of this state, the commissioner may

adopt an express provision necessary to accomplish the purposes

of this chapter, including a provision the commissioner considers

necessary to:

(1) achieve necessary uniformity with the laws of other states

or the United States; or

(2) conform to the adopted procedures of the National

Association of Insurance Commissioners.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.402. PETITION. (a) A petition may be submitted to the

commissioner to adopt, amend, or repeal a rule. The petition must

be:

(1) signed by 100 interested persons; and

(2) supported by evidence that:

(A) a particular act or practice has been or could be false,

misleading, or deceptive to the insurance buying public; or

(B) an act or practice defined by department rule to be false,

misleading, or deceptive is not false, misleading, or deceptive.

(b) Not later than the 30th day after the date the department

receives the petition, the department shall:

(1) deny the petition as provided by Section 541.403; or

(2) initiate hearing proceedings under Section 541.404.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.403. DENIAL OF PETITION. (a) The department must

state in writing the reason for denying a petition to adopt,

amend, or repeal a rule.

(b) The department is expressly authorized to deny the petition

if the action sought would:

(1) destroy uniformity with the laws of other states or the

United States; or

(2) not conform to the adopted procedures of the National

Association of Insurance Commissioners.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.404. HEARING ON PETITION. (a) A hearing held by the

department in response to a petition to adopt, amend, or repeal a

rule must be open to the public.

(b) At the hearing, any person may present to the department in

writing or orally testimony, data, or other information regarding

the act or practice under consideration.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.405. JUDICIAL REVIEW OF DEPARTMENT ACTION. (a) A

person aggrieved by the denial of a petition under Section

541.402 or the adoption, amendment, or repeal of or failure to

adopt a rule under this subchapter may file a petition in a

district court in Travis County for:

(1) a declaratory judgment on the validity or applicability of

an adopted, amended, or repealed rule; or

(2) review of the denial of a petition under Section 541.402.

(b) The commissioner must be made a party to the action.

(c) An action of the commissioner under this subchapter in

adopting, amending, repealing, or failing to adopt a rule or

denying a petition may be invalidated only if the court finds

that the action:

(1) violates a constitutional or state statutory provision;

(2) exceeds the commissioner's statutory authority;

(3) is arbitrary or capricious or characterized by abuse of

discretion or unwarranted exercise of discretion;

(4) is so vague that it does not establish sufficiently definite

standards to which conduct can be conformed;

(5) is made following unlawful procedure; or

(6) is clearly erroneous in view of the reliable, probative, and

substantial evidence in the whole record as submitted.

(d) The court may issue an injunction in an action under this

section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER J. CONSTRUCTION OF CHAPTER WITH OTHER LAWS

Sec. 541.451. LIABILITY UNDER OTHER LAW. An order of the

department under this chapter or an order by a court to enforce

that order does not relieve or absolve a person affected by

either order from liability under another law of this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.452. POWERS IN ADDITION TO OTHER POWERS AUTHORIZED BY

LAW. The powers vested in the department and the commissioner by

this chapter are in addition to any other powers to enforce a

penalty, fine, or forfeiture authorized by law with respect to a

method of competition or act or practice defined as unfair or

deceptive.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.453. DOUBLE RECOVERY PROHIBITED. A person may not

recover damages and penalties for the same act or practice under

both this chapter and another law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 541.454. PENALTIES AND RELATED PAYMENTS BY INSURER. (a)

Civil penalties, premium refunds, judgments, compensatory

judgments, individual recoveries, orders, class action awards,

costs, damages, or attorney's fees assessed or awarded under this

chapter:

(1) may be paid only from the capital or surplus funds of the

offending insurer; and

(2) may not take precedence over, be in priority to, or in any

other manner apply to:

(A) Chapter 462 or 463 or any other insurance guaranty act; or

(B) Chapter 422.

(b) The statutes described by Subsection (a)(2) and the

priorities of funds created by those statutes are exempt from the

provisions of this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2D.006, eff. April 1, 2009.



CHAPTER 542. PROCESSING AND SETTLEMENT OF CLAIMS

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE C. DECEPTIVE, UNFAIR, AND PROHIBITED PRACTICES

CHAPTER 542. PROCESSING AND SETTLEMENT OF CLAIMS

SUBCHAPTER A. UNFAIR CLAIM SETTLEMENT PRACTICES

Sec. 542.001. SHORT TITLE. This subchapter may be cited as the

Unfair Claim Settlement Practices Act.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.002. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to the following insurers whether organized as a

proprietorship, partnership, stock or mutual corporation, or

unincorporated association:

(1) a life, health, or accident insurance company;

(2) a fire or casualty insurance company;

(3) a hail or storm insurance company;

(4) a title insurance company;

(5) a mortgage guarantee company;

(6) a mutual assessment company;

(7) a local mutual aid association;

(8) a local mutual burial association;

(9) a statewide mutual assessment company;

(10) a stipulated premium company;

(11) a fraternal benefit society;

(12) a group hospital service corporation;

(13) a county mutual insurance company;

(14) a Lloyd's plan;

(15) a reciprocal or interinsurance exchange; and

(16) a farm mutual insurance company.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.003. UNFAIR CLAIM SETTLEMENT PRACTICES PROHIBITED. (a)

An insurer engaging in business in this state may not engage in

an unfair claim settlement practice.

(b) Any of the following acts by an insurer constitutes unfair

claim settlement practices:

(1) knowingly misrepresenting to a claimant pertinent facts or

policy provisions relating to coverage at issue;

(2) failing to acknowledge with reasonable promptness pertinent

communications relating to a claim arising under the insurer's

policy;

(3) failing to adopt and implement reasonable standards for the

prompt investigation of claims arising under the insurer's

policies;

(4) not attempting in good faith to effect a prompt, fair, and

equitable settlement of a claim submitted in which liability has

become reasonably clear;

(5) compelling a policyholder to institute a suit to recover an

amount due under a policy by offering substantially less than the

amount ultimately recovered in a suit brought by the

policyholder;

(6) failing to maintain the information required by Section

542.005; or

(7) committing another act the commissioner determines by rule

constitutes an unfair claim settlement practice.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.004. EXAMINATION OF TAX RETURNS PROHIBITED. (a) An

insurer regulated under this code may not require a claimant, as

a condition of settling a claim, to produce the claimant's

federal income tax returns for examination or investigation by

the insurer unless:

(1) the claimant is ordered to produce the tax returns by a

court; or

(2) the claim involves:

(A) a fire loss; or

(B) a loss of profits or income.

(b) An insurer that violates this section commits:

(1) a prohibited practice under this subchapter; and

(2) a deceptive trade practice under Subchapter E, Chapter 17,

Business & Commerce Code.

(c) A claimant affected by a violation of this section is

entitled to remedies under Subchapter E, Chapter 17, Business

& Commerce Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.005. RECORD OF COMPLAINTS. (a) In this section,

"complaint" means any written communication primarily expressing

a grievance.

(b) An insurer shall maintain a complete record of all

complaints received by the insurer during the preceding three

years or since the date of the insurer's last examination by the

department, whichever period is shorter. The record must

indicate:

(1) the total number of complaints;

(2) the classification of complaints by line of insurance;

(3) the nature of each complaint;

(4) the disposition of the complaints; and

(5) the time spent processing each complaint.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.006. PERIODIC REPORTING REQUIREMENT. (a) In this

section, "claim" means a written claim filed by a resident of

this state with an insurer engaging in business in this state.

(b) If, based on complaints of unfair claim settlement practices

under this subchapter, the department finds that an insurer

should be subjected to closer supervision with respect to the

insurer's claim settlement practices, the department may require

the insurer to file periodic reports at intervals the department

determines necessary.

(c) The department shall devise a statistical plan for the

periodic reports required under Subsection (b). The plan must

contain at a minimum:

(1) the following claims information for the preceding 12 months

or from the date of the insurer's last periodic report, whichever

period is shorter:

(A) the total number of claims filed, including for each

individual claim:

(i) the original amount filed for by the insured; and

(ii) the classification by line of insurance;

(B) the total number of claims denied;

(C) the total number of claims settled, including for each

individual claim:

(i) the original amount filed for by the insured;

(ii) the amount settled; and

(iii) the classification by line of insurance; and

(D) the total number of claims for which suits have been

instituted against the insurer, including for each individual

claim:

(i) the original amount filed for by the insured;

(ii) the amount of final adjudication;

(iii) the reason for the suit; and

(iv) the classification by line of insurance; and

(2) the information required to be maintained by the insurer

under Section 542.005.

(d) If at any time the department determines that the

requirement to file a periodic report is no longer necessary to

accomplish the objectives of this subchapter, the department may

rescind the reporting requirement.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.007. COMPARISON OF CERTAIN INSURERS TO MINIMUM STANDARD

OF PERFORMANCE; INVESTIGATION. (a) The department shall compile

the information received from an insurer under Section 542.006 in

a manner that enables the department to compare the insurer's

performance to a minimum standard of performance adopted by the

commissioner.

(b) If the department determines that the insurer does not meet

the minimum standard of performance, the department shall

investigate the insurer to determine the reason, if any, that the

insurer does not meet the minimum standard.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.008. COMPLAINTS AGAINST INSURERS; INVESTIGATION. (a)

The department shall establish a system for receiving and

processing individual complaints alleging a violation of this

subchapter by an insurer regardless of whether the insurer is

required to file a periodic report under Section 542.006.

(b) The department shall investigate an insurer if the

department determines that:

(1) based on the number and type of complaints against an

insurer, the insurer does not meet the minimum standard of

performance adopted under Section 542.007; or

(2) the number and type of complaints against the insurer are

not proportionate to the number and type of complaints against

other insurers writing similar lines of insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.009. REVIEW OF INVESTIGATION RESULTS; HEARING. (a) On

receiving the results of an investigation instituted under

Section 542.007 or 542.008, the department shall review those

results considering the standards of this subchapter to determine

whether further action is necessary.

(b) If the department determines that further action is

necessary, the department shall:

(1) set a date for a hearing to review the alleged violations of

this subchapter; and

(2) notify the insurer of:

(A) the date of the hearing; and

(B) the nature of the charges.

(c) The department shall provide the notice required by

Subsection (b)(2) not later than the 30th day before the date of

the hearing.

(d) At a hearing under this section, the insurer may present the

insurer's case with the assistance of counsel.

(e) Evidence relating to the number and type of complaints or

claims prepared by the department from information received or

compiled under Section 542.006, 542.007, or 542.008 is admissible

in evidence at:

(1) the hearing; and

(2) any related judicial proceeding.

(f) The hearing shall be conducted in accordance with this code

and rules adopted by the commissioner.

(g) An insurer may not be found to be in violation of this

subchapter solely because of the number and type of complaints or

claims against the insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.010. CEASE AND DESIST ORDER; ENFORCEMENT. (a) If the

department determines that an insurer has violated this

subchapter, the department shall issue a cease and desist order

to the insurer directing the insurer to stop the unlawful

practice.

(b) If the insurer fails to comply with the cease and desist

order, the department may:

(1) revoke or suspend the insurer's certificate of authority; or

(2) limit, regulate, and control:

(A) the insurer's line of business;

(B) the insurer's writing of policy forms or other particular

forms; and

(C) the volume of the insurer's:

(i) line of business; or

(ii) writing of policy forms or other particular forms.

(c) The department shall exercise authority under this section

to the extent that the department determines is necessary to

obtain the insurer's compliance with the cease and desist order.

(d) At the request of the department, the attorney general shall

assist the department in enforcing the cease and desist order.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.011. TIME LIMIT TO APPEAL. An insurer affected by a

ruling or order of the department under this subchapter may

appeal the ruling or order, in accordance with Subchapter D,

Chapter 36, by filing a petition for judicial review not later

than the 20th day after the date of the ruling or order.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.012. ATTORNEY'S FEES. The department is entitled to

reasonable attorney's fees if judicial action is necessary to

enforce an order of the department under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.013. PERSONNEL. The department may hire employees and

examiners as needed to enforce this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.014. RULES. The commissioner shall adopt reasonable

rules as necessary to implement and augment the purposes and

provisions of this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER B. PROMPT PAYMENT OF CLAIMS

Sec. 542.051. DEFINITIONS. In this subchapter:

(1) "Business day" means a day other than a Saturday, Sunday, or

holiday recognized by this state.

(2) "Claim" means a first-party claim that:

(A) is made by an insured or policyholder under an insurance

policy or contract or by a beneficiary named in the policy or

contract; and

(B) must be paid by the insurer directly to the insured or

beneficiary.

(3) "Claimant" means a person making a claim.

(4) "Notice of claim" means any written notification provided by

a claimant to an insurer that reasonably apprises the insurer of

the facts relating to the claim.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.052. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to any insurer authorized to engage in business as an

insurance company or to provide insurance in this state,

including:

(1) a stock life, health, or accident insurance company;

(2) a mutual life, health, or accident insurance company;

(3) a stock fire or casualty insurance company;

(4) a mutual fire or casualty insurance company;

(5) a Mexican casualty insurance company;

(6) a Lloyd's plan;

(7) a reciprocal or interinsurance exchange;

(8) a fraternal benefit society;

(9) a stipulated premium company;

(10) a nonprofit legal services corporation;

(11) a statewide mutual assessment company;

(12) a local mutual aid association;

(13) a local mutual burial association;

(14) an association exempt under Section 887.102;

(15) a nonprofit hospital, medical, or dental service

corporation, including a corporation subject to Chapter 842;

(16) a county mutual insurance company;

(17) a farm mutual insurance company;

(18) a risk retention group;

(19) a purchasing group;

(20) an eligible surplus lines insurer; and

(21) except as provided by Section 542.053(b), a guaranty

association operating under Chapter 462 or 463.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2D.007, eff. April 1, 2009.

Sec. 542.053. EXCEPTION. (a) This subchapter does not apply

to:

(1) workers' compensation insurance;

(2) mortgage guaranty insurance;

(3) title insurance;

(4) fidelity, surety, or guaranty bonds;

(5) marine insurance as defined by Section 1807.001; or

(6) a guaranty association created and operating under Chapter

2602.

(b) A guaranty association operating under Chapter 462 or 463 is

not subject to the damage provisions of Section 542.060.

(c) This subchapter does not apply to a health maintenance

organization except as provided by Section 1271.005(c).

(d) This subchapter does not apply to a claim governed by

Subchapter C, Chapter 1301.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.009(a), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2D.008, eff. April 1, 2009.

Sec. 542.054. LIBERAL CONSTRUCTION. This subchapter shall be

liberally construed to promote the prompt payment of insurance

claims.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.055. RECEIPT OF NOTICE OF CLAIM. (a) Not later than

the 15th day or, if the insurer is an eligible surplus lines

insurer, the 30th business day after the date an insurer receives

notice of a claim, the insurer shall:

(1) acknowledge receipt of the claim;

(2) commence any investigation of the claim; and

(3) request from the claimant all items, statements, and forms

that the insurer reasonably believes, at that time, will be

required from the claimant.

(b) An insurer may make additional requests for information if

during the investigation of the claim the additional requests are

necessary.

(c) If the acknowledgment of receipt of a claim is not made in

writing, the insurer shall make a record of the date, manner, and

content of the acknowledgment.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.056. NOTICE OF ACCEPTANCE OR REJECTION OF CLAIM. (a)

Except as provided by Subsection (b) or (d), an insurer shall

notify a claimant in writing of the acceptance or rejection of a

claim not later than the 15th business day after the date the

insurer receives all items, statements, and forms required by the

insurer to secure final proof of loss.

(b) If an insurer has a reasonable basis to believe that a loss

resulted from arson, the insurer shall notify the claimant in

writing of the acceptance or rejection of the claim not later

than the 30th day after the date the insurer receives all items,

statements, and forms required by the insurer.

(c) If the insurer rejects the claim, the notice required by

Subsection (a) or (b) must state the reasons for the rejection.

(d) If the insurer is unable to accept or reject the claim

within the period specified by Subsection (a) or (b), the

insurer, within that same period, shall notify the claimant of

the reasons that the insurer needs additional time. The insurer

shall accept or reject the claim not later than the 45th day

after the date the insurer notifies a claimant under this

subsection.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.057. PAYMENT OF CLAIM. (a) Except as otherwise

provided by this section, if an insurer notifies a claimant under

Section 542.056 that the insurer will pay a claim or part of a

claim, the insurer shall pay the claim not later than the fifth

business day after the date notice is made.

(b) If payment of the claim or part of the claim is conditioned

on the performance of an act by the claimant, the insurer shall

pay the claim not later than the fifth business day after the

date the act is performed.

(c) If the insurer is an eligible surplus lines insurer, the

insurer shall pay the claim not later than the 20th business day

after the notice or the date the act is performed, as applicable.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.058. DELAY IN PAYMENT OF CLAIM. (a) Except as

otherwise provided, if an insurer, after receiving all items,

statements, and forms reasonably requested and required under

Section 542.055, delays payment of the claim for a period

exceeding the period specified by other applicable statutes or,

if other statutes do not specify a period, for more than 60 days,

the insurer shall pay damages and other items as provided by

Section 542.060.

(b) Subsection (a) does not apply in a case in which it is found

as a result of arbitration or litigation that a claim received by

an insurer is invalid and should not be paid by the insurer.

(c) A life insurer that receives notice of an adverse, bona fide

claim to all or part of the proceeds of the policy before the

applicable payment deadline under Subsection (a) shall pay the

claim or properly file an interpleader action and tender the

benefits into the registry of the court not later than the 90th

day after the date the insurer receives all items, statements,

and forms reasonably requested and required under Section

542.055. A life insurer that delays payment of the claim or the

filing of an interpleader and tender of policy proceeds for more

than 90 days shall pay damages and other items as provided by

Section 542.060 until the claim is paid or an interpleader is

properly filed.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

833, Sec. 1, eff. June 19, 2009.

Sec. 542.059. EXTENSION OF DEADLINES. (a) A court may grant a

request by a guaranty association for an extension of the periods

under this subchapter on a showing of good cause and after

reasonable notice to policyholders.

(b) In the event of a weather-related catastrophe or major

natural disaster, as defined by the commissioner, the

claim-handling deadlines imposed under this subchapter are

extended for an additional 15 days.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.060. LIABILITY FOR VIOLATION OF SUBCHAPTER. (a) If an

insurer that is liable for a claim under an insurance policy is

not in compliance with this subchapter, the insurer is liable to

pay the holder of the policy or the beneficiary making the claim

under the policy, in addition to the amount of the claim,

interest on the amount of the claim at the rate of 18 percent a

year as damages, together with reasonable attorney's fees.

(b) If a suit is filed, the attorney's fees shall be taxed as

part of the costs in the case.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.061. REMEDIES NOT EXCLUSIVE. The remedies provided by

this subchapter are in addition to any other remedy or procedure

provided by law or at common law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER C. PROVIDING CERTAIN CLAIMS INFORMATION ON REQUEST

Sec. 542.101. REQUEST BY NAMED INSURED UNDER LIABILITY INSURANCE

POLICY. (a) In this section, "liability insurance" means:

(1) general liability insurance;

(2) professional liability insurance, including medical

professional liability insurance;

(3) commercial automobile liability insurance; and

(4) the liability portion of commercial multiperil insurance.

(b) On written request of a named insured under a liability

insurance policy, the insurer that wrote the policy shall provide

to the insured information relating to the disposition of a claim

filed under the policy. The information must include:

(1) the name of each claimant;

(2) details relating to:

(A) the amount paid on the claim;

(B) settlement of the claim; or

(C) judgment on the claim;

(3) details as to how the claim, settlement, or judgment is to

be paid; and

(4) any other information required by rule of the commissioner

that the commissioner considers necessary to adequately inform an

insured with regard to any claim under a liability insurance

policy.

(c) A request for information under this section must be

transmitted to the insurer not later than six months after the

date of disposition of the claim.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.102. REQUEST BY POLICYHOLDER UNDER PROPERTY AND

CASUALTY INSURANCE POLICY. (a) On written request of a

policyholder, an insurer that writes property and casualty

insurance in this state shall provide the policyholder with a

list of claims charged against the policy and payments made on

each claim.

(b) This section does not apply to a workers' compensation

insurance policy subject to Section 2051.151.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2D.009, eff. April 1, 2009.

Sec. 542.103. DEADLINE FOR PROVIDING REQUESTED INFORMATION. (a)

An insurer shall provide the information requested under this

subchapter in writing not later than the 30th day after the date

the insurer receives the request for the information.

(b) For purposes of this section, information is considered to

be provided on the date the information is deposited with the

United States Postal Service or is personally delivered.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.104. RULES. The commissioner may by rule prescribe

forms for requesting information and for providing requested

information under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER C-1. REQUEST FOR CLAIMS INFORMATION BY CERTAIN

OFFICIALS

Sec. 542.131. REQUEST BY CERTAIN OFFICIALS ENGAGED IN CRIMINAL

INVESTIGATION. (a) This section applies only to a claim for a

burglary or robbery loss or a death claim seeking life insurance

proceeds that is filed with an insurance company on or after

September 1, 2001.

(b) In the course of a criminal investigation and subject to

Subsection (c), the state fire marshal, the fire marshal of a

political subdivision of this state, the chief of a fire

department in this state, a chief of police of a municipality in

this state, or a sheriff in this state may request in writing

that an insurance company investigating a claimed burglary or

robbery loss or a death claim seeking life insurance proceeds

release information in the company's possession that relates to

that claimed loss. The company shall release the information to

any official authorized to request the information under this

subsection if the company has reason to believe that the

insurance claim is false or fraudulent.

(c) An official who requests information under this section may

not request anything other than:

(1) an insurance policy relevant to an insurance claim under

investigation and the application for that policy;

(2) policy premium payment records;

(3) the history of the insured's previous claims; and

(4) material relating to the investigation of the insurance

claim, including:

(A) statements of any person;

(B) proof of loss; or

(C) other relevant evidence.

(d) This section does not authorize a public official or agency

to adopt or require any form of periodic report by an insurance

company.

(e) In the absence of fraud or malice, an insurance company or a

person who releases information on behalf of an insurance company

is not liable for damages in a civil action or subject to

criminal prosecution for an oral or written statement made, or

any other action taken, that relates to the information required

to be released under this section.

(f) An official or department employee receiving information

under this section shall maintain the confidentiality of the

information until the information is required to be released

during a criminal or civil proceeding.

(g) An insurance company or the company's representative may not

intentionally refuse to release to an official described by

Subsection (b) the information required to be released to that

official under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1D.001, eff. April 1, 2009.

SUBCHAPTER D. NOTICE OF SETTLEMENT OF CLAIM UNDER CASUALTY

INSURANCE POLICY

Sec. 542.151. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to the settlement of a claim under a casualty

insurance policy that is delivered, issued for delivery, or

renewed in this state, including a policy written by:

(1) a county mutual insurance company;

(2) a Lloyd's plan;

(3) an eligible surplus lines insurer; or

(4) a reciprocal or interinsurance exchange.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.152. EXCEPTION. This subchapter does not apply to:

(1) a casualty insurance policy that requires the insured's

consent to settle a claim against the insured;

(2) fidelity, surety, or guaranty bonds; or

(3) marine insurance as defined by Section 1807.001.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.010(a), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2D.010, eff. April 1, 2009.

Sec. 542.153. NOTICE REQUIRED. (a) Not later than the 10th day

after the date an initial offer to settle a claim against a named

insured under a casualty insurance policy issued to the insured

is made, the insurer shall notify the insured in writing of the

offer.

(b) Not later than the 30th day after the date a claim against a

named insured under a casualty insurance policy issued to the

insured is settled, the insurer shall notify the insured in

writing of the settlement.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.154. RULES. The commissioner may adopt rules to

implement this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER E. RECOVERY OF DEDUCTIBLE FROM THIRD PARTIES UNDER

CERTAIN AUTOMOBILE INSURANCE POLICIES

Sec. 542.201. PURPOSE. This subchapter is intended to encourage

insurers to take appropriate and necessary steps to collect from

third parties or the insurers of the third parties.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.202. DEFINITION. In this subchapter, "action" includes

taking various actions such as reasonable and diligent collection

efforts, mediation, arbitration, and litigation against a

responsible third party or the third party's insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.203. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to any insurer that delivers, issues for delivery, or

renews in this state a private passenger automobile insurance

policy, including a reciprocal or interinsurance exchange, mutual

insurance company, association, Lloyd's plan, or other insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.204. ACTION TO RECOVER DEDUCTIBLE. (a)

Notwithstanding any other provision of this code and except as

provided by Subsection (b), if an insurer is liable to an insured

for a claim that is subject to a deductible payable by the

insured and a third party may be liable to the insurer or the

insured for the amount of the deductible, the insurer shall:

(1) take action to recover the deductible against the third

party not later than the first anniversary of the date the

insured's claim is paid; or

(2) pay the amount of the deductible to the insured.

(b) An insurer is not required to take action or pay the amount

of the deductible as required by Subsection (a) if, not later

than the earlier of the first anniversary of the date the

insured's claim is paid or the 90th day before the date the

statute of limitations for a negligence action expires, the

insurer:

(1) notifies the insured in writing that the insurer does not

intend to take further collection actions against the third

party; and

(2) authorizes the insured to take further collection actions.

(c) This section applies regardless of whether the third party

who may be liable for the amount of the deductible is insured or

uninsured.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 542.205. ENFORCEMENT; RULES. The commissioner may enforce

this subchapter and adopt and enforce reasonable rules necessary

to accomplish the purposes of this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER F. WATER DAMAGE CLAIMS

Sec. 542.251. PURPOSES. The purposes of this subchapter are to:

(1) provide for the prompt, efficient, and effective handling

and processing of water damage claims filed under residential

property insurance policies, including claims involving losses

due to mold;

(2) reduce the confusion and inconvenience policyholders

experience in filing and resolving water damage claims filed

under residential property insurance policies, including claims

involving losses due to mold; and

(3) reduce claim costs and premiums for residential property

insurance issued in this state.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.011(a), eff. September 1, 2005.

Sec. 542.252. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to any insurer that handles or processes water damage

claims filed under residential property insurance policies.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.011(a), eff. September 1, 2005.

Sec. 542.253. RULES. (a) The commissioner may adopt rules that

identify the types of water damage claims that require more

prompt, efficient, and effective processing and handling than the

processing and handling required under Subchapter B.

(b) The commissioner by rule may regulate the following aspects

of water damage claims:

(1) required notice;

(2) acceptance and rejection of a claim;

(3) claim handling and processing procedures and time frames;

(4) claim investigation requirements, procedures, and time

frames;

(5) settlement of claims; and

(6) any other area of claim processing, handling, and response

determined to be relevant and necessary by the commissioner.

(c) A rule adopted under this section supersedes the minimum

standards described by Subchapter B.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.011(a), eff. September 1, 2005.

SUBCHAPTER G. INSURER'S RECOVERY FROM UNINSURED THIRD PARTY

Sec. 542.301. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to any insurer that delivers, issues for delivery, or

renews a private passenger automobile insurance policy in this

state, including a county mutual, a reciprocal or interinsurance

exchange, or a Lloyd's plan.

Added by Acts 2005, 79th Leg., Ch.

1074, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21.79H

and amended by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.020(a), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21.79H

and amended by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.020(a), eff. September 1, 2007.

Sec. 542.302. RECOVERY IN SUIT OR OTHER ACTION. An insurer that

brings suit or takes other action described by Section 542.202

against a responsible third party relating to a loss that is

covered under a private passenger automobile insurance policy

issued by the insurer and for which the responsible third party

is uninsured is entitled to recover, in addition to payments made

by the insurer or insured, the costs of bringing the suit or

taking the action, including reasonable attorney's fees and court

costs.

Added by Acts 2005, 79th Leg., Ch.

1074, Sec. 1, eff. September 1, 2005.

Redesignated from Insurance Code - Not Codified, Art/Sec 21.79H

and amended by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.020(a), eff. September 1, 2007.

Redesignated from Insurance Code - Not Codified, Art/Sec 21.79H

and amended by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.020(a), eff. September 1, 2007.



CHAPTER 543. PROHIBITED PRACTICES RELATED TO POLICY OR CERTIFICATE OF MEMBERSHIP

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE C. DECEPTIVE, UNFAIR, AND PROHIBITED PRACTICES

CHAPTER 543. PROHIBITED PRACTICES RELATED TO POLICY OR

CERTIFICATE OF MEMBERSHIP

SUBCHAPTER A. PROHIBITIONS

Sec. 543.001. MISREPRESENTATION PROHIBITED. (a) In this

section, "life, health, or casualty insurer" includes a

corporation operating on a cooperative or assessment plan, a

mutual insurance company, a fraternal benefit society, and any

other society or association authorized to issue an insurance

policy in this state.

(b) A life, health, or casualty insurer, an officer, director,

agent, or representative of that insurer, or any other person,

corporation, or copartnership may not:

(1) issue, circulate, or cause or permit to be issued or

circulated any statement, including an illustration or estimate,

that misrepresents:

(A) the terms of a policy or certificate of membership issued by

a life, health, or casualty insurer;

(B) other benefits or advantages provided by the policy or

certificate; or

(C) the dividends or share of surplus to be received on the

policy or certificate;

(2) use a name or title of a policy, policy class, certificate

of membership, or certificate class that misrepresents the

policy, certificate, or class; or

(3) make a misleading representation or incomplete comparison of

a policy or certificate of membership to an insured or member for

the purpose of inducing or tending to induce the insured or

member to forfeit, surrender, or allow the lapse of the insurance

or membership.

(c) The commissioner may adopt and enforce reasonable rules as

provided by Subchapter I, Chapter 541, to accomplish the purposes

of Subsection (b)(1) as those purposes relate to life insurance

companies.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 543.002. CONTRACT EXPRESSED IN POLICY ONLY. An insurer or

an agent of an insurer may not make an insurance contract or an

agreement relating to an insurance contract other than as

expressed in the policy issued in connection with the contract.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 543.003. THING OF VALUE NOT SPECIFIED IN POLICY. An

insurer or an officer, agent, or representative of an insurer may

not:

(1) directly or indirectly pay, allow, or give or offer to pay,

allow, or give as an inducement to insurance a thing of value or

other inducement that is not specified in the policy, including:

(A) a rebate of premium payable on the policy;

(B) a special favor or advantage in the dividends or other

benefits to accrue on the policy; or

(C) paid employment or a contract for service; or

(2) give, sell, or purchase or offer to give, sell, or purchase

as an inducement to insurance or in connection with insurance a

thing of value that is not specified in the policy, including:

(A) stocks, bonds, or other securities of an insurer or other

corporation, association, or partnership; or

(B) dividends or profits to accrue on the stocks, bonds, or

other securities of an insurer or other corporation, association,

or partnership.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 543.004. SHARING OF OR PARTICIPATION IN SPECIAL FUND

PROHIBITED. An insurer or an officer, agent, or representative

of an insurer may not issue a policy that contains a special or

board contract or similar provision by the terms of which the

policy will share or participate in a special fund derived from a

tax or a charge against any portion of the premium on another

policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER B. ENFORCEMENT; PENALTY

Sec. 543.051. SUSPENSION OR REVOCATION OF CERTIFICATE, CHARTER,

PERMIT, OR LICENSE. (a) On a hearing, the commissioner may

suspend or revoke the certificate, charter, permit, or license to

engage in the business of insurance of A society, association,

corporation, or person that violates Subchapter A.

(b) The commissioner must give 10 days' notice of the hearing by

certified mail to the society, association, corporation, or

person.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 543.052. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates Subchapter A.

(b) An offense under this section is a Class A misdemeanor.

(c) The penalty provided by this section is in addition to any

other penalty specifically provided by law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.



CHAPTER 544. PROHIBITED DISCRIMINATION

INSURANCE CODETITLE 5. PROTECTION OF CONSUMER INTERESTSSUBTITLE C. DECEPTIVE, UNFAIR, AND PROHIBITED PRACTICESCHAPTER 544. PROHIBITED DISCRIMINATIONSUBCHAPTER A. GENERAL PROHIBITIONS AGAINST DISCRIMINATION BY AN INSURER OR HEALTH MAINTENANCE ORGANIZATIONSec. 544.001. APPLICABILITY OF SUBCHAPTER. This subchapter applies to:(1) any legal entity engaged in the business of insurance in this state, including:(A) a capital stock insurance company;(B) a mutual insurance company;(C) a title insurance company;(D) a fraternal benefit society;(E) a local mutual aid association;(F) a statewide mutual assessment company;(G) a county mutual insurance company;(H) a Lloyd's plan;(I) a reciprocal or interinsurance exchange;(J) a stipulated premium company;(K) a group hospital service corporation;(L) a farm mutual insurance company;(M) a risk retention group;(N) an eligible surplus lines insurer; and(O) an agent, broker, adjuster, or life and health insurance counselor; and(2) a health maintenance organization.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 544.002. UNFAIR DISCRIMINATION. (a) A person may not refuse to insure or provide coverage to an individual, refuse to continue to insure or provide coverage to an individual, limit the amount, extent, or kind of coverage available for an individual, or charge an individual a rate that is different from the rate charged to other individuals for the same coverage because of the individual's:(1) race, color, religion, or national origin;(2) age, gender, marital status, or geographic location; or(3) disability or partial disability.(b) Subsection (a)(2) does not prohibit an insurer or health maintenance organization from considering marital status in defining persons eligible for dependent benefits.(c) Subsection (a) does not prevent requirements to provide title insurance coverage relating to possible community, homestead, or other marital rights in land.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 544.003. EXCEPTIONS. (a) A person does not violate Section 544.002 by providing coverage only to persons who are required to obtain or maintain membership or qualification for membership in a club, group, or organization to be eligible for coverage if:(1) the requirements are uniform requirements of the insurer or health maintenance organization as a condition of providing coverage and are applied uniformly throughout this state; and(2) the person does not engage in an act prohibited under Section 544.002 against a qualified member, except as provided by this section.(b) A person does not violate Section 544.002(a)(2) or (3) if the refusal, limitation, or charge is based on sound underwriting or actuarial principles reasonably related to actual or anticipated loss experience. For the purposes of this subsection, a refusal, limitation, or charge relating to title insurance is based on sound actuarial principles if the action is based on an examination of title or on closing the transaction.(c) A person does not violate Section 544.002 if the refusal, limitation, or charge is required or authorized by law or a regulatory mandate.(d) A person does not violate Section 544.002 if policyholders or enrollees with similar expense factors but different loss exposures are charged different premiums or rates under a mass marketing plan. The commissioner by rule shall define selected groups eligible for issuance of policies or evidences of coverage under a mass marketing plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 544.004. ENFORCEMENT ACTIONS. (a) A health maintenance organization or legal entity engaged in the business of insurance that is found to be in violation of or to have failed to comply with this subchapter is subject to the sanctions provided by Chapter 82 or administrative penalties authorized under Chapter 84.(b) In addition to the procedures provided by Subsection (a), the commissioner may use the cease and desist procedures authorized by Chapter 83.(c) It is not a defense to an action of the commissioner under this section that the contract giving rise to the alleged violation was entered into before August 28, 1995.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 11.012(a), eff. September 1, 2005.

SUBCHAPTER B. OTHER GENERAL PROHIBITIONS AGAINST DISCRIMINATION BY INSURERSSec. 544.051. APPLICABILITY OF SUBCHAPTER. This subchapter applies to any individual, corporation, association, partnership, or other legal entity engaged in the business of insurance, including:(1) a fraternal benefit society;(2) a county mutual insurance company;(3) a Lloyd's plan;(4) a reciprocal or interinsurance exchange;(5) a farm mutual insurance company; and(6) an agent, broker, adjuster, or life and health insurance counselor.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 544.052. UNFAIR DISCRIMINATION. A person may not in any manner engage in unfair discrimination or permit unfair discrimination between individuals of the same class and of essentially the same hazard, including unfair discrimination in:(1) the amount of premium, policy fees, or rates charged for a policy or contract of insurance;(2) the benefits payable under a policy or contract of insurance; or(3) any of the terms or conditions of a policy or contract of insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 544.053. EXCEPTIONS. (a) A person does not violate Section 544.052 if the refusal to insure or to continue to insure, the limiting of the amount, extent, or kind of coverage, or the charging of an individual a rate that is different from the rate charged another individual for the same coverage is based on sound actuarial principles.(b) A person does not violate Section 544.052 by providing insurance coverage only to persons who are required to obtain or maintain membership or qualification for membership in a club, group, or organization to be eligible for coverage if:(1) the requirements are uniform requirements of the insurer as a condition of providing insurance and are applied uniformly throughout this state; and(2) the person does not engage in an act prohibited under Section 544.052 against a qualified member, except as provided by this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 544.054. JUDICIAL ACTION; AWARD BY COURT. (a) A person who has sustained economic damages as the result of a violation of Section 544.052 may maintain only in a Travis County district court an action against the person who violated that section.(b) An action under this section must be commenced on or before the second anniversary of:(1) the date on which the plaintiff was denied insurance or the unfair act occurred; or(2) the date the plaintiff, in the exercise of reasonable diligence, should have discovered the occurrence of the unfair act.(c) A plaintiff who prevails in an action under this section may obtain:(1) the amount of economic damages, court costs, and attorney's fees; and(2) an order enjoining the violation.(d) Court costs under Subsection (c) may include any reasonable and necessary expert witness fees.(e) If the trier of fact finds that the defendant knowingly committed an act prohibited by Section 544.052, the court may award a civil penalty in an amount of not more than $25,000 for each claimant.(f) The court shall award the defendant reasonable and necessary attorney's fees if the court finds that an action under this section was:(1) groundless; and(2) brought in bad faith or for the purpose of harassment.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 11.013(a), eff. September 1, 2005.

SUBCHAPTER C. ENGLISH FLUENCYSec. 544.101. DEFINITIONS. In this subchapter:(1) "Health benefit plan issuer" means an insurance company, association, organization, group hospital service corporation, or health maintenance organization that delivers or issues for delivery an individual, group, blanket, or franchise insurance policy or insurance agreement, a group hospital service contract, or an evidence of coverage that provides health insurance or health care benefits. The term includes:(A) a life, health, and accident insurance company operating under Chapter 841 or 982;(B) a general casualty insurance company operating under Chapter 861;(C) a fraternal benefit society operating under Chapter 885;(D) a mutual life insurance company operating under Chapter 882;(E) a local mutual aid association operating under Chapter 886;(F) a statewide mutual assessment company operating under Chapter 881;(G) a mutual assessment company or mutual assessment life, health, and accident association operating under Chapter 887;(H) a mutual insurance company operating under Chapter 883 that writes coverage other than life insurance;(I) a Lloyd's plan operating under Chapter 941;(J) a reciprocal exchange operating under Chapter 942; and(K) a stipulated premium company operating under Chapter 884.(2) "Underwriting guideline" means a written, electronic, or oral rule, standard, marketing decision, or practice that is used by a health benefit plan issuer or an agent of a health benefit plan issuer to examine, bind, accept, reject, renew or refuse to renew, cancel, or limit coverages available to classes of consumers or charge a different rate for the same coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 544.102. APPLICABILITY OF SUBCHAPTER. This subchapter applies to any health insurance policy, agreement, contract, or evidence of coverage delivered or issued for delivery by a health benefit plan issuer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 544.103. PROHIBITION ON USE OF CERTAIN GUIDELINES. (a) A health benefit plan issuer may not use an underwriting guideline that is based on:(1) the ability of an insured or enrollee or an applicant for insurance coverage or health care benefits to speak English fluently; or(2) the literacy in English of the insured, enrollee, or applicant.(b) An applicant has the burden of proof to establish a violation of this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

SUBCHAPTER D. FAMILY VIOLENCESec. 544.151. DEFINITION. In this subchapter, "family violence" means an act between individuals who reside together or resided together in which one individual:(1) wilfully attempts to cause bodily injury, or wilfully or wantonly causes bodily injury, to another;(2) wilfully by physical threat places another in fear of imminent bodily injury;(3) engages in the act of sexual intercourse with a minor under 16 years of age who is not the spouse of the individual; or(4) engages, with the intent to arouse or to satisfy the sexual desires of the individual, a minor under 16 years of age who is not the spouse of the individual, or both the individual and the minor, in any lewd fondling or touching of the individual or the minor.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 544.152. APPLICABILITY OF SUBCHAPTER. (a) This subchapter applies only to:(1) a life insurer that delivers, issues for delivery, or renews a life insurance contract or policy in this state, including a group contract, policy, or certificate of life insurance; and(2) a health benefit plan issuer that provides benefits for medical or surgical expenses incurred as a result of a health condition, accident, or sickness, including:(A) an insurance company;(B) a group hospital service corporation operating under Chapter 842;(C) a fraternal benefit society operating under Chapter 885;(D) a stipulated premium company operating under Chapter 884;(E) a health benefit plan issuer under Chapter 1501;(F) a health maintenance organization operating under Chapter 843;(G) an employer under a multiple employer welfare arrangement as defined by Section 3, Employee Retirement Income Security Act of 1974 (29 U.S.C. Section 1002), or an analogous benefit arrangement, to the extent permitted by the Employee Retirement Income Security Act of 1974 (29 U.S.C. Section 1001 et seq.);(H) an issuer of a Medicare supplemental policy as defined by Section 1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss); and(I) an approved nonprofit health corporation that holds a certificate of authority issued under Chapter 844.(b) This subchapter does not apply to the issuer of:(1) a health benefit plan that provides coverage:(A) only for a specified disease;(B) only for accidental death or dismemberment;(C) for wages or payments in lieu of wages for a period during which an employee is absent from work because of sickness or injury;(D) as a supplement to liability insurance;(E) only for limited benefits; or(F) only for dental or vision care;(2) hospital confinement indemnity coverage;(3) a credit insurance policy;(4) workers' compensation insurance coverage;(5) medical payment insurance coverage provided under a motor vehicle insurance policy; or(6) a long-term care policy, including a nursing home fixed indemnity policy, unless the commissioner determines that the policy provides benefit coverage so comprehensive that the policy is a health benefit plan as described by Subsection (a)(2).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 544.153. PROHIBITIONS. (a) A health benefit plan issuer or life insurer may not, because of an individual's status as a victim of family violence:(1) deny coverage to the individual;(2) refuse to renew the individual's coverage;(3) cancel the individual's coverage;(4) limit the amount, extent, or kind of coverage available to the individual; or(5) charge the individual or a group to which the individual belongs a rate that is different from the rate charged to other individuals or groups, respectively, for the same coverage.(b) A health benefit plan issuer or life insurer may not, as a part of an application for coverage, require an applicant to reveal whether the applicant has been or may become a victim of family violence.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 544.154. CONFIDENTIALITY OF CERTAIN INFORMATION. (a) Except as provided by Subsection (b), a health benefit plan issuer, life insurer, or person employed by or under contract with a health benefit plan issuer or life insurer may not release information relating to the status as a victim of family violence of an individual who is clearly a victim of family violence, including:(1) information about specific acts of family violence directed at the individual;(2) the individual's address or telephone number at home or at work; and(3) information about the individual's employment, associations, family membership, or relationships.(b) A health benefit plan issuer or life insurer may release information to which Subsection (a) applies only:(1) to the individual;(2) to another individual designated in writing by the individual;(3) to a licensed physician designated by the individual;(4) to a physician or other health care provider for the provision of health care services;(5) to an attorney who needs the information to effectively represent the issuer or insurer, if the issuer or insurer notifies the attorney of the requirements of this subchapter and requests that the attorney exercise due diligence to protect the information consistent with the attorney's obligation to represent the issuer or insurer;(6) to an individual covered under, or the owner of, the health benefit plan or life insurance contract or policy that contains information about status as a victim of family violence;(7) to an individual or entity to whom the commissioner considers the release appropriate;(8) as required by other law or an order of the commissioner or a court; or(9) as necessary for a valid business purpose if:(A) the information cannot be segregated from other information about the individual without undue hardship to the issuer or insurer;(B) the recipient of the information is:(i) a reinsurer that seeks to indemnify or indemnifies all or part of a health benefit plan or life insurance contract or policy covering the individual if the reinsurer cannot underwrite or satisfy obligations under the reinsurance agreement without the release of the information;(ii) a party to a proposed or consummated sale, transfer, merger, or consolidation of all or part of the business of the issuer or insurer;(iii) medical or claims personnel under contract with the issuer or insurer, including a parent or affiliate company under a service agreement with the issuer or insurer, if the release of the information is necessary to process an application, to perform duties under the health benefit plan or life insurance contract or policy, or to protect the safety or privacy of a victim of family violence; or(iv) an entity with which the issuer transacts business if the information is only the address or telephone number of the individual and the entity cannot transact the business without the address or telephone number; and(C) the recipient of the information agrees in writing to be subject to the requirements of this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 544.155. UNDERWRITING CRITERIA. Notwithstanding any other provision of this subchapter, a health benefit plan issuer or life insurer may underwrite a risk on the basis of an individual's physical or mental condition regardless of the underlying cause of the condition or on the basis of any underwriting criteria not prohibited by this code or another insurance law of this state or a rule adopted under this code or another insurance law of this state if the issuer or insurer consistently applies the criteria and does not merely use the criteria as a pretext to evade the application of Section 544.153.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 544.156. HEALTH BENEFIT PLAN ISSUER OR LIFE INSURER NOT LIABLE FOR DEATH OR BODILY INJURY. A health benefit plan issuer or life insurer that delivers, issues for delivery, or renews a health benefit plan or a life insurance policy or contract for an individual who has been or may become a victim of family violence may not be held civilly or criminally liable for the death of or bodily injuries incurred by that individual as a result of family violence.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 544.157. RIGHT TO CONTINUED COVERAGE UNAFFECTED. This subchapter does not affect the right of an individual to continued coverage under Subchapter G, Chapter 1251.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 544.158. UNFAIR OR DECEPTIVE ACT OR PRACTICE. A violation of this subchapter is an unfair or deceptive act or practice under Chapter 541.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

SUBCHAPTER E. FIBROCYSTIC BREAST CONDITIONSec. 544.201. DEFINITION. In this subchapter, "health benefit plan issuer" means an insurer, a group hospital service corporation operating under Chapter 842, or a health maintenance organization operating under Chapter 843 that delivers or issues for delivery or renews any health insurance policy or contract in this state, including a group policy, contract, or certificate of health insurance or evidence of coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 544.202. PROHIBITION. A health benefit plan issuer may not, solely or in part because an individual has been diagnosed with or has a history of a fibrocystic breast condition:(1) deny coverage to the individual;(2) refuse to renew the individual's coverage;(3) cancel the individual's coverage;(4) limit the amount, extent, or kind of coverage available to the individual for any other breast condition; or(5) charge the individual or a group to which the individual belongs a rate that is different from the rate charged to other individuals or groups, respectively, for the same coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 544.203. UNFAIR OR DECEPTIVE ACT OR PRACTICE. A violation of this subchapter is an unfair or deceptive act or practice under Chapter 541.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 544.204. PAYMENT FOR DISEASE NOT REQUIRED. This subchapter does not require a health benefit plan issuer to pay benefits for fibrocystic breast disease.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

SUBCHAPTER F. CHURCH PROPERTYSec. 544.251. DEFINITIONS. In this subchapter:(1) "Church" means a facility that is owned by a religious organization and is used primarily for religious services.(2) "Religious organization" means a church, synagogue, or other organization or association organized primarily for religious purposes.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 544.252. APPLICABILITY OF SUBCHAPTER. This subchapter applies to an insurer that is admitted to engage in the business of insurance and authorized to write an insurance policy providing coverage for losses resulting from fire in this state, including a county mutual insurance company, a Lloyd's plan, a reciprocal or interinsurance exchange, or a farm mutual insurance company.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 544.253. PROHIBITION. An insurer writing insurance for a church may not cancel or decline to renew an insurance policy solely because of:(1) an occurrence of arson against the church, if the religious organization that owns the church cooperated with police, fire, and other authorities in the investigation of the arson and in the prosecution of those responsible for the arson; or(2) a verbal or written threat of arson against the church that was directed to the religious organization or an official of the religious organization and that the organization or official reported to the appropriate law enforcement agency within a reasonable amount of time.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 544.254. UNFAIR OR DECEPTIVE ACT OR PRACTICE. A violation of this subchapter is an unfair or deceptive act or practice in the business of insurance under Chapter 541.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

SUBCHAPTER G. MOLD CLAIM OR DAMAGESec. 544.301. DEFINITIONS. In this subchapter:(1) "Insurer" means an insurance company, reciprocal or interinsurance exchange, mutual insurance company, capital stock company, county mutual insurance company, farm mutual insurance company, Lloyd's plan, or other legal entity authorized to write residential property insurance in this state. The term includes an affiliate, as described by Section 823.003(a), if that affiliate is authorized to write and is writing residential property insurance in this state. The term does not include:(A) an eligible surplus lines insurer regulated under Chapter 981;(B) the Texas Windstorm Insurance Association under Chapter 2210; or(C) the FAIR Plan Association under Chapter 2211.(2) "Mold" means any living or dead fungi or related products or parts, including spores, hyphae, and mycotoxins.(3) "Mold remediation" means the removal, cleaning, sanitizing, demolition, or other treatment, including preventive activities, of mold or mold-contaminated matter that was not purposely grown at that location.(4) "Residential property insurance" means insurance against damage to or loss of real or tangible personal property at a fixed location provided in a homeowners insurance policy or residential fire and allied lines insurance policy.

Added by Acts 2005, 79th Leg., Ch. 728, Sec. 11.014(a), eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 730, Sec. 2D.011, eff. April 1, 2009.

Sec. 544.302. APPLICABILITY OF SUBCHAPTER. This subchapter applies to each insurer that writes residential property insurance in this state.

Added by Acts 2005, 79th Leg., Ch. 728, Sec. 11.014(a), eff. September 1, 2005.

Sec. 544.303. PROHIBITION OF CERTAIN UNDERWRITING DECISIONS BASED ON PREVIOUS MOLD CLAIM OR DAMAGE. An insurer may not make an underwriting decision regarding a residential property insurance policy based on previous mold damage or a claim for mold damage if:(1) the applicant for insurance coverage has property eligible for coverage under a residential property policy;(2) the property has had mold damage;(3) mold remediation has been performed on the property; and(4) the property was:(A) remediated, as evidenced by a certificate of mold remediation issued to the property owner under Section 1958.154, Occupations Code, that establishes with reasonable certainty that the underlying cause of the mold at the property has been remediated; or(B) inspected by an independent assessor or adjustor who determined, based on the inspection, that the property does not contain evidence of mold damage.

Added by Acts 2005, 79th Leg., Ch. 728, Sec. 11.014(a), eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 730, Sec. 3B.021(a), eff. September 1, 2007.

Sec. 544.304. RULES. The commissioner shall adopt rules as necessary to implement this subchapter.

Added by Acts 2005, 79th Leg., Ch. 728, Sec. 11.014(a), eff. September 1, 2005.

Sec. 544.305. PENALTY. An insurer that violates this subchapter is subject, after notice and opportunity for hearing, to sanctions as provided by Chapters 82, 83, and 84.

Added by Acts 2005, 79th Leg., Ch. 728, Sec. 11.014(a), eff. September 1, 2005.

SUBCHAPTER H. WATER DAMAGE CLAIMSSec. 544.351. PURPOSE. The purpose of this subchapter is to protect persons and property from being unfairly stigmatized in obtaining residential property insurance by the filing of a water damage claim or claims under a residential property insurance policy.

Added by Acts 2005, 79th Leg., Ch. 728, Sec. 11.015(a), eff. September 1, 2005.

Sec. 544.352. DEFINITIONS. In this subchapter:(1) "Appliance" means a household device operated by gas or electric current, including hoses directly attached to the device. The term includes air conditioning units, heating units, refrigerators, dishwashers, icemakers, clothes washers, water heaters, and disposals.(2) "Insurer" means an insurance company, reciprocal or interinsurance exchange, mutual insurance company, capital stock company, county mutual insurance company, farm mutual insurance company, association, Lloyd's plan, or other entity writing residential property insurance in this state. The term includes an affiliate, as described by Section 823.003(a), if that affiliate is authorized to write and is writing residential property insurance in this state. The term does not include:(A) the Texas Windstorm Insurance Association created and operated under Chapter 2210; or(B) the FAIR Plan created and operated under Chapter 2211.(3) "Residential property insurance" means insurance against loss to residential real property at a fixed location or tangible personal property provided in a homeowners policy, which includes a tenant policy, a condominium owners policy, or a residential fire and allied lines policy.(4) "Underwriting guideline" means a rule, standard, guideline, or practice, whether written, oral, or electronic, that is used by an insurer or an agent of an insurer to:(A) decide whether to accept or reject an application for a residential property insurance policy; or(B) determine how to classify the risks that are accepted for the purpose of determining a rate.

Added by Acts 2005, 79th Leg., Ch. 728, Sec. 11.015(a), eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 730, Sec. 3B.022(a), eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 9.022(a), eff. September 1, 2007.

Sec. 544.353. RESTRICTIONS ON USE OF CLAIMS HISTORY FOR WATER DAMAGE. (a) Underwriting guidelines relating to a water damage claim or claims used by an insurer shall be governed by rules adopted by the commissioner in accordance with the purpose of this subchapter. An insurer may not use an underwriting guideline relating to a water damage claim or claims that is not in accordance with the rules adopted by the commissioner under this subchapter.(b) An insurer shall file with the department its underwriting guidelines relating to a water damage claim or claims in accordance with the rules adopted by the commissioner.(c) Except as provided by Subsection (e), an insurer may not use a prior appliance-related claim filed by a person as a basis for determining the rate to be paid by the person for insurance coverage or for determining whether to issue, renew, or cancel an insurance policy to or for the person if the person:(1) properly remediated the prior appliance-related claim; and(2) had the remediation inspected and certified by a person or entity knowledgeable and experienced in the remediation of water damage.(d) Except as provided by Subsection (e), an insurer may not use a prior appliance-related claim filed regarding specific property as a basis for determining the rate to be paid by a person for insurance coverage for that property or for determining whether to issue, renew, or cancel an insurance policy to or for a person seeking insurance coverage for that property if the prior appliance-related claim was properly remediated and was inspected and certified by a person knowledgeable and experienced in remediation of water damage.(e) Subsections (c) and (d) do not apply to:(1) a person who has made and has received payment for three or more appliance-related claims within a three-year period; or(2) specific property that has been the subject of three or more appliance-related claims within a three-year period.

Added by Acts 2005, 79th Leg., Ch. 728, Sec. 11.015(a), eff. September 1, 2005.

Sec. 544.354. RULES. The commissioner shall adopt rules to accomplish the purposes of this subchapter, including rules with regard to the definition of a water damage claim.

Added by Acts 2005, 79th Leg., Ch. 728, Sec. 11.015(a), eff. September 1, 2005.

SUBCHAPTER I. CRIMINAL OFFENSESSec. 544.401. OFFENSE: CERTAIN DISCRIMINATION. (a) In this section, "person" means a legal entity listed below and engaged in the business of life insurance or an officer or director of one of those entities: (1) a capital stock insurance company; (2) a mutual insurance company;(3) a local mutual aid association;(4) a statewide mutual assessment company; or(5) a stipulated premium company.(b) A person commits an offense if the person recklessly:(1) offers insurance coverage at a premium based on a rate that is, because of race, color, religion, ethnicity, or national origin, different from another premium rate offered or used by the person for the same coverage, other than for classifications applicable alike to persons of every race, color, religion, ethnicity, or national origin; or(2) collects an insurance premium based on a rate that is, because of race, color, religion, ethnicity, or national origin, different from another premium rate offered or used by the person for the same coverage, other than for classifications applicable alike to persons of every race, color, religion, ethnicity, or national origin.(c) An offense under this section is a state jail felony.

Added by Acts 2005, 79th Leg., Ch. 728, Sec. 11.016(a), eff. September 1, 2005.

SUBCHAPTER J. PROHIBITED PRACTICES RELATING TO EXPOSURE TO ASBESTOS OR SILICASec. 544.451. DEFINITION. In this subchapter, "health benefit plan" means a plan that provides benefits for medical, surgical, or other treatment expenses incurred as a result of a health condition, a mental health condition, an accident, sickness, or substance abuse, including an individual, group, blanket, or franchise insurance policy or insurance agreement, a group hospital service contract, or an individual or group evidence of coverage or similar coverage document. The term includes:(1) a small employer health benefit plan or a health benefit plan written to provide coverage with a cooperative under Chapter 1501;(2) a standard health benefit plan offered under Subchapter A or Subchapter B, Chapter 1507; and(3) a health benefit plan offered under Chapter 1551, 1575, 1579, or 1601.

Added by Acts 2007, 80th Leg., R.S., Ch. 730, Sec. 3B.023(a), eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 9.023(a), eff. September 1, 2007.

Sec. 544.452. APPLICABILITY OF SUBCHAPTER. This subchapter applies to any entity that offers a health benefit plan or an annuity or life insurance policy or contract in this state, including:(1) a stock or mutual life, health, or accident insurance company;(2) a group hospital service corporation operating under Chapter 842;(3) a fraternal benefit society operating under Chapter 885;(4) a stipulated premium insurance company operating under Chapter 884;(5) a Lloyd's plan operating under Chapter 941;(6) an exchange operating under Chapter 942;(7) a health maintenance organization operating under Chapter 843;(8) a multiple employer welfare arrangement that holds a certificate of authority under Chapter 846;(9) an approved nonprofit health corporation that holds a certificate of authority under Chapter 844;(10) a statewide mutual assessment company operating under Chapter 881;(11) a local mutual aid association operating under Chapter 886; and(12) a local mutual burial association operating under Chapter 888.

Added by Acts 2007, 80th Leg., R.S., Ch. 730, Sec. 3B.023(a), eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 9.023(a), eff. September 1, 2007.

Sec. 544.453. PROHIBITION. An entity that offers a health benefit plan or an annuity or life insurance policy or contract may not use the fact that a person has been exposed to asbestos fibers or silica or has filed a claim governed by Chapter 90, Civil Practice and Remedies Code, to reject, deny, limit, cancel, refuse to renew, increase the premiums for, or otherwise adversely affect the person's eligibility for or coverage under the policy or contract.

Added by Acts 2007, 80th Leg., R.S., Ch. 730, Sec. 3B.023(a), eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 9.023(a), eff. September 1, 2007.

SUBCHAPTER K. PREVIOUS DENIAL OF HEALTH BENEFIT PLAN COVERAGESec. 544.501. DEFINITION. In this subchapter, "individual health benefit plan" means:(1) an individual accident and health insurance policy to which Chapter 1201 applies; or(2) individual health maintenance organization coverage.

Added by Acts 2005, 79th Leg., Ch. 748, Sec. 1, eff. September 1, 2005.Renumbered from Insurance Code, Section 544.301 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(61), eff. September 1, 2009.

Sec. 544.502. LIMITATION ON CERTAIN INQUIRIES. A health benefit plan issuer may ask an individual who is an applicant for an individual health benefit plan or any other person or entity whether the applicant has previously been denied health benefit plan coverage only for the purpose of determining whether to ask for other information relating to a factor used by the insurer in underwriting the coverage. The insurer may not consider a determination that the applicant has or has not previously been denied health benefit plan coverage in underwriting the coverage for which the applicant has applied.

Added by Acts 2005, 79th Leg., Ch. 748, Sec. 1, eff. September 1, 2005.Renumbered from Insurance Code, Section 544.302 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(61), eff. September 1, 2009.

Sec. 544.503. VIOLATION OF SUBCHAPTER; UNFAIR DISCRIMINATION. A health benefit plan issuer who violates this subchapter engages in unfair discrimination under Subchapter B.

Added by Acts 2005, 79th Leg., Ch. 748, Sec. 1, eff. September 1, 2005.Renumbered from Insurance Code, Section 544.303 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(61), eff. September 1, 2009.



CHAPTER 545. HIV TESTING

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE C. DECEPTIVE, UNFAIR, AND PROHIBITED PRACTICES

CHAPTER 545. HIV TESTING

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 545.001. DEFINITIONS. In this chapter:

(1) "AIDS" has the meaning assigned by Section 81.101, Health

and Safety Code.

(2) "Applicant" means an individual who applies to an issuer for

coverage.

(3) "HIV" has the meaning assigned by Section 81.101, Health and

Safety Code.

(4) "Issuer" means a person who delivers, issues for delivery,

or renews coverage in this state, including a group policy,

contract, or certificate of health insurance or evidence of

coverage delivered, issued for delivery, or renewed in this state

by an insurer, including a group hospital service corporation

operating under Chapter 842, or by a health maintenance

organization operating under Chapter 843.

(5) "Test result" means a statement:

(A) that an identifiable individual is positive, negative, at

risk, or has or does not have a certain level of antigen or

antibody; or

(B) that indicates that an identifiable individual has or has

not been tested for AIDS or HIV infection, antibodies to HIV, or

infection with any other probable causative agent of AIDS.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 545.002. EXCLUSIVE APPLICABILITY. This chapter and rules

adopted under this chapter exclusively govern the practices of an

issuer in testing applicants to determine or help determine if an

applicant has:

(1) AIDS or HIV infection;

(2) antibodies to HIV; or

(3) an infection with any other probable causative agent of

AIDS.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 545.003. RULES. The commissioner may adopt:

(1) reasonable rules and forms necessary to implement this

chapter; and

(2) rules to be followed for an HIV-related test requested or

required by an issuer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER B. ISSUER POWERS AND DUTIES

Sec. 545.051. HIV-RELATED TESTING AUTHORIZED. An issuer may

request or require an applicant to take an HIV-related test in

connection with the application.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 545.052. NONDISCRIMINATORY BASIS REQUIRED. (a) An issuer

that requests or requires applicants to take an HIV-related test

must request or require the test on a nondiscriminatory basis.

(b) An issuer may require an applicant to take an HIV-related

test only if:

(1) the test is based on the applicant's current medical

condition or medical history; or

(2) underwriting guidelines for the coverage amounts require all

applicants in the risk class to be tested.

(c) In determining who will be requested or required to take an

HIV-related test, an issuer may not use the marital status,

occupation, sex, beneficiary designation, or territorial

classification, including zip code, of an applicant.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 545.053. EXPLANATION AND AUTHORIZATION REQUIRED. (a) An

issuer that requests or requires an applicant to take an

HIV-related test in connection with an application must:

(1) provide an explanation to the applicant, or another person

legally authorized to consent to the test, of how the test will

be used; and

(2) obtain a written authorization from the person to whom the

explanation is provided.

(b) The authorization must:

(1) be on a form adopted by the commissioner; and

(2) be separate from any other document presented to the

applicant or other person legally authorized to consent to the

test.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 545.054. INQUIRIES REGARDING PREVIOUS TESTS. (a) An

issuer may inquire whether an applicant has:

(1) tested positive on an HIV-related test; or

(2) been diagnosed with HIV or AIDS.

(b) An issuer may not inquire whether an applicant has been

tested for or has received a negative result from a specific test

for:

(1) exposure to HIV; or

(2) a sickness or a medical condition derived from infection

with HIV.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 545.055. NOTICE OF POSITIVE TEST RESULT; FEE. (a) An

applicant must be given written notice of a positive HIV-related

test result by:

(1) a physician designated by the applicant; or

(2) the Texas Department of Health, if the applicant has not

designated a physician.

(b) The Texas Department of Health by rule may set a fee, not to

exceed $25, to cover the cost of giving written notice under this

section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 545.056. ADVERSE UNDERWRITING DECISION; TEST PROTOCOL

RULES. An issuer may not make an adverse underwriting decision

based on a positive HIV-related test unless a test protocol

established by commissioner rule is followed.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 545.057. CONFIDENTIALITY OF TEST RESULT REQUIRED. (a) An

HIV-related test result is confidential.

(b) An issuer may not release or disclose the test result or

otherwise allow the test result to become known except as:

(1) required by law; or

(2) requested or authorized in writing by the applicant or a

person legally authorized to consent to the test on the

applicant's behalf.

(c) A test result released under Subsection (b)(2) may be

released only to:

(1) the applicant;

(2) a person legally authorized to consent to the test;

(3) a licensed physician, medical practitioner, or other person

designated by the applicant;

(4) an insurance medical information exchange under procedures

designed to ensure confidentiality, including the use of general

codes that cover results of tests for other diseases or

conditions not related to AIDS, or for the preparation of

statistical reports that do not disclose the identity of any

particular applicant;

(5) a reinsurer, if the reinsurer is involved in the

underwriting process, under procedures designed to ensure

confidentiality;

(6) persons within the issuer's organization who have the

responsibility to make underwriting decisions for the issuer; or

(7) outside legal counsel that needs the information to

effectively represent the issuer regarding the applicant.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER O. SANCTIONS; PENALTIES; INJUNCTIONS

Sec. 545.701. SANCTIONS. The commissioner may impose sanctions

under Chapter 82 on an issuer that violates this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 545.702. CIVIL ACTION; PENALTY. (a) A person who is

injured by a violation of Section 545.057 may bring a civil

action for damages.

(b) A person may bring an action to restrain a violation or

threatened violation of Section 545.057.

(c) If it is found in a civil action that a person or entity has

released or disclosed a test result or allowed a test result to

become known in violation of Section 545.057, the person or

entity is liable for:

(1) actual damages;

(2) a civil penalty of:

(A) not more than $1,000 if the release or disclosure was

negligent; or

(B) not less than $1,000 or more than $5,000 if the release or

disclosure was wilful; and

(3) court costs and reasonable attorney's fees incurred by the

person bringing the action.

(d) A defendant in a civil action brought under this section is

not entitled to claim a privilege as a defense to the action.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 545.703. CRIMINAL PENALTY. (a) A person or entity commits

an offense if the person or entity, with criminal negligence,

violates Section 545.057 by:

(1) releasing or disclosing a test result or other information;

or

(2) allowing a test result or other information to become known.

(b) An offense under this section is a Class A misdemeanor.

(c) Each release or disclosure made or allowance of a test

result to become known in violation of this chapter constitutes a

separate offense.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.



CHAPTER 546. USE OF GENETIC TESTING INFORMATION

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE C. DECEPTIVE, UNFAIR, AND PROHIBITED PRACTICES

CHAPTER 546. USE OF GENETIC TESTING INFORMATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 546.001. DEFINITIONS. In this chapter:

(1) "DNA" means deoxyribonucleic acid.

(2) "Genetic characteristic" means a scientifically or medically

identifiable genetic or chromosomal variation, composition, or

alteration that predisposes an individual to a disease, disorder,

or syndrome.

(3) "Genetic information" means information that is:

(A) obtained from or based on a scientific or medical

determination of the presence or absence in an individual of a

genetic characteristic; or

(B) derived from the results of a genetic test performed on an

individual.

(4) "Genetic test" means a presymptomatic laboratory test of an

individual's genes, gene products, or chromosomes that:

(A) analyzes the individual's DNA, RNA, proteins, or

chromosomes; and

(B) is performed to identify any genetic variation, composition,

or alteration that is associated with the individual's having a

predisposition for:

(i) developing a clinically recognized disease, disorder, or

syndrome; or

(ii) being a carrier of a clinically recognized disease,

disorder, or syndrome.

The term does not include a blood test, cholesterol test, urine

test, or other physical test used for a purpose other than

determining a genetic or chromosomal variation, composition, or

alteration in a specific individual; a routine physical

examination or a routine test performed as part of a physical

examination; a test to determine drug use; or a test to determine

the presence of the human immunodeficiency virus.

(5) "RNA" means ribonucleic acid.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 546.002. APPLICABILITY OF CHAPTER. This chapter applies

only to a health benefit plan that:

(1) provides benefits for medical or surgical expenses incurred

as a result of a health condition, accident, or sickness,

including:

(A) an individual, group, blanket, or franchise insurance policy

or insurance agreement, a group hospital service contract, or an

individual or group evidence of coverage that is offered by:

(i) an insurance company;

(ii) a group hospital service corporation operating under

Chapter 842;

(iii) a fraternal benefit society operating under Chapter 885;

(iv) a stipulated premium company operating under Chapter 884;

or

(v) a health maintenance organization operating under Chapter

843; and

(B) to the extent permitted by the Employee Retirement Income

Security Act of 1974 (29 U.S.C. Section 1001 et seq.), a health

benefit plan that is offered by:

(i) a multiple employer welfare arrangement as defined by

Section 3 of that Act;

(ii) another entity not authorized under this code or another

insurance law of this state that directly contracts for health

care services on a risk-sharing basis, including a capitation

basis; or

(iii) another analogous benefit arrangement; or

(2) is offered by an approved nonprofit health corporation that

holds a certificate of authority under Chapter 844.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

670, Sec. 1, eff. September 1, 2005.

Sec. 546.003. EXCEPTIONS. This chapter does not apply to:

(1) a plan that provides coverage:

(A) only for a specified disease;

(B) only for accidental death or dismemberment;

(C) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury; or

(D) as a supplement to liability insurance;

(2) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss);

(3) workers' compensation insurance coverage;

(4) medical payment insurance coverage provided under a motor

vehicle insurance policy; or

(5) a long-term care policy, including a nursing home fixed

indemnity policy, unless the commissioner determines that the

policy provides benefit coverage so comprehensive that the policy

is a health benefit plan as described by Section 546.002.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

670, Sec. 2, eff. September 1, 2005.

SUBCHAPTER B. GENETIC TESTING AND USE OF TEST RESULTS

Sec. 546.051. CERTAIN TESTING PERMITTED; INDUCEMENT PROHIBITED.

(a) A health benefit plan issuer that requests an applicant for

coverage under the plan to submit to a genetic test in connection

with the application for coverage for a purpose not prohibited

under Section 546.052 must:

(1) notify the applicant that the test is required;

(2) disclose to the applicant the proposed use of the test

results; and

(3) obtain the applicant's written informed consent before the

test is administered.

(b) The applicant shall state in the consent form whether the

applicant elects to be informed of the test results. If the

applicant elects to be informed, the person or entity that

performs the test shall disclose the test results to the

applicant and the health benefit plan issuer. The issuer shall

ensure that:

(1) the applicant receives an interpretation of the test results

made by a qualified health care practitioner; and

(2) a physician or other health care practitioner designated by

the applicant receives a copy of the test results.

(c) A health benefit plan issuer may not use the results of a

genetic test conducted in accordance with Subsection (a) to

induce the purchase of coverage under the plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

670, Sec. 3, eff. September 1, 2005.

Sec. 546.052. IMPROPER USE OF TEST RESULTS; REFUSAL TO SUBMIT TO

TESTING. A health benefit plan issuer may not use genetic

information or the refusal of an applicant to submit to a genetic

test to reject, deny, limit, cancel, refuse to renew, increase

the premiums for, or otherwise adversely affect eligibility for

or coverage under the plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

670, Sec. 4, eff. September 1, 2005.

Sec. 546.053. TESTING RELATED TO PREGNANCY. (a) In this

section, "coerce" means to restrain or dominate a woman's free

will by actual or implied:

(1) force; or

(2) threat of rejecting, denying, limiting, canceling, refusing

to renew, or otherwise adversely affecting eligibility for

coverage under a health benefit plan.

(b) A health benefit plan issuer may not:

(1) require as a condition of coverage genetic testing of a

child in utero without the pregnant woman's consent; or

(2) use genetic information to coerce or compel a pregnant woman

to have an induced abortion.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

670, Sec. 5, eff. September 1, 2005.

Sec. 546.054. DESTRUCTION OF SAMPLE MATERIAL; EXCEPTIONS. A

sample of genetic material obtained from an individual for a

genetic test shall be destroyed promptly after the purpose for

which the sample was obtained is accomplished unless:

(1) the sample is retained under a court order;

(2) the individual authorizes retention of the sample for

medical treatment or scientific research;

(3) the sample was obtained for research that is cleared by an

institutional review board and retention of the sample is:

(A) under a requirement the institutional review board imposes

on a specific research project; or

(B) authorized by the research participant with institutional

review board approval under federal law; or

(4) the sample was obtained for a screening test established by

the Texas Department of Health under Section 33.011, Health and

Safety Code, and performed by that department or a laboratory

approved by that department.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER C. DISCLOSURE OF GENETIC INFORMATION; CONFIDENTIALITY;

EXCEPTIONS

Sec. 546.101. DISCLOSURE OF TEST RESULTS TO INDIVIDUAL TESTED.

(a) An individual who submits to a genetic test has the right to

know the results of the test. On the written request by the

individual, the health benefit plan issuer or other entity that

performed the test shall disclose the test results to:

(1) the individual; or

(2) a physician designated by the individual.

(b) The right to receive information under this section is in

addition to any right or requirement established under Sections

546.051 and 546.052.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

670, Sec. 6, eff. September 1, 2005.

Sec. 546.102. CONFIDENTIALITY OF GENETIC INFORMATION. (a)

Except as provided by Sections 546.103(a) and (b), genetic

information is confidential and privileged regardless of the

source of the information.

(b) A person or entity that holds genetic information about an

individual may not disclose or be compelled to disclose, by

subpoena or otherwise, that information unless the disclosure is

specifically authorized by the individual as provided by Section

546.104.

(c) This section applies to a redisclosure of genetic

information by a secondary recipient of the information after

disclosure of the information by an initial recipient. Except as

provided by Section 546.103(b), a health benefit plan issuer may

not redisclose genetic information unless the redisclosure is

consistent with the disclosures authorized by the tested

individual under an authorization executed under Section 546.104.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

670, Sec. 7, eff. September 1, 2005.

Sec. 546.103. EXCEPTIONS TO CONFIDENTIALITY. (a) Subject to

Subchapter G, Chapter 411, Government Code, genetic information

may be disclosed without an authorization under Section 546.104

if the disclosure is:

(1) authorized under a state or federal criminal law relating

to:

(A) the identification of individuals; or

(B) a criminal or juvenile proceeding, an inquest, or a child

fatality review by a multidisciplinary child-abuse team;

(2) required under a specific order of a state or federal court;

(3) for the purpose of establishing paternity as authorized

under a state or federal law;

(4) made to provide genetic information relating to a decedent

and the disclosure is made to the blood relatives of the decedent

for medical diagnosis; or

(5) made to identify a decedent.

(b) A health benefit plan issuer may redisclose genetic

information without an authorization under Section 546.104:

(1) for actuarial or research studies if:

(A) a tested individual could not be identified in any actuarial

or research report; and

(B) any materials that identify a tested individual are returned

or destroyed as soon as reasonably practicable;

(2) to the department for the purpose of enforcing this chapter;

or

(3) for a purpose directly related to enabling a business

decision to be made about:

(A) purchasing, transferring, merging, or selling all or part of

an insurance business; or

(B) obtaining reinsurance affecting that insurance business.

(c) A redisclosure authorized under Subsection (b) may contain

only information reasonably necessary to accomplish the purpose

for which the information is disclosed.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

670, Sec. 8, eff. September 1, 2005.

Sec. 546.104. AUTHORIZED DISCLOSURE. An individual or an

individual's legal representative may authorize disclosure of

genetic information relating to the individual by an

authorization that:

(1) is written in plain language;

(2) is dated;

(3) contains a specific description of the information to be

disclosed;

(4) identifies or describes each person authorized to disclose

the genetic information to a health benefit plan issuer;

(5) identifies or describes the individuals or entities to whom

the disclosure or subsequent redisclosure of the genetic

information may be made;

(6) describes the specific purpose of the disclosure;

(7) is signed by the individual or legal representative and, if

the disclosure is made to claim proceeds of an affected life

insurance policy, the claimant; and

(8) advises the individual or legal representative that the

individual's authorized representative is entitled to receive a

copy of the authorization.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

670, Sec. 9, eff. September 1, 2005.

SUBCHAPTER D. ENFORCEMENT

Sec. 546.151. CEASE AND DESIST ORDER. (a) On a finding by the

commissioner that a health benefit plan issuer is in violation of

this chapter, the commissioner may issue a cease and desist order

in the manner provided by Chapter 83.

(b) If a health benefit plan issuer refuses or fails to comply

with a cease and desist order issued under this section, the

commissioner may, in the manner provided by this code and other

insurance laws of this state, revoke or suspend the issuer's

certificate of authority or other authorization to operate a

health benefit plan in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

670, Sec. 10, eff. September 1, 2005.

Sec. 546.152. ADMINISTRATIVE PENALTY. A health benefit plan

issuer that operates a plan in violation of this chapter is

subject to an administrative penalty as provided by Chapter 84.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

670, Sec. 11, eff. September 1, 2005.



CHAPTER 547. FALSE ADVERTISING BY UNAUTHORIZED INSURERS

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE C. DECEPTIVE, UNFAIR, AND PROHIBITED PRACTICES

CHAPTER 547. FALSE ADVERTISING BY UNAUTHORIZED INSURERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 547.001. DEFINITIONS. In this chapter:

(1) "Alien or foreign insurer" means an insurance company

organized under the laws of:

(A) a country other than the United States; or

(B) a state of the United States other than this state.

(2) "Resident" includes a domestic, alien, or foreign:

(A) corporation;

(B) partnership; or

(C) person.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 547.002. CONSTRUCTION OF CHAPTER. This chapter shall be

construed liberally.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER B. PROHIBITION; ENFORCEMENT

Sec. 547.051. ACTS PROHIBITED. (a) This section applies only

to an insurer's misrepresentation of:

(1) the insurer's financial condition;

(2) the terms of an existing or future contract;

(3) the benefits or advantages promised by an existing or future

contract; or

(4) the dividends or share of surplus to be received on an

existing or future contract.

(b) An unauthorized alien or foreign insurer may not:

(1) make, issue, circulate, or cause to be made, issued, or

circulated to a resident of this state a misrepresentation in an

advertisement, estimate, illustration, circular, pamphlet, or

letter that violates Chapter 541; or

(2) cause to be made to a resident of this state in a newspaper,

magazine, or other publication, or over a radio or television

station, a misrepresentation in an announcement or statement that

violates Chapter 541.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 547.052. NOTICE OF VIOLATION TO INSURER'S DOMICILIARY

STATE. (a) In this section, the domiciliary state of an alien

insurer is the state of entry or the state of the insurer's

principal office in the United States.

(b) If the department has reason to believe that an insurer has

engaged in an act prohibited by Section 547.051, the department

shall notify, by registered mail, the insurer and the insurance

supervisory official of the insurer's domiciliary state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 547.053. ENFORCEMENT ACTION. The department shall take

action under Chapter 541 against an insurer notified under

Section 547.052 if:

(1) after the 30th day following the date of notice, the insurer

has not stopped making, issuing, or circulating or causing to be

made, issued, or circulated in this state the false

misrepresentations; and

(2) the department has reason to believe that:

(A) the insurer is issuing or delivering insurance contracts to

residents of this state or is collecting premiums on those

contracts; and

(B) a department proceeding regarding the misrepresentations is

in the public interest.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.



CHAPTER 548. INSURER INSIDER TRADING AND PROXY REGULATION

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE C. DECEPTIVE, UNFAIR, AND PROHIBITED PRACTICES

CHAPTER 548. INSURER INSIDER TRADING AND PROXY REGULATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 548.001. PURPOSE. (a) The purpose of this chapter is to

provide for protection of the public interest, investors, and

shareholders of domestic stock insurers by:

(1) regulating proxy solicitation by domestic stock insurers;

(2) regulating transactions by officers, directors, and

principal equity security holders of domestic stock insurers; and

(3) requiring appropriate reporting of those solicitations and

transactions.

(b) To that end the misuse of information by certain insiders of

domestic stock insurers shall be prevented and a full and fair

disclosure of all material matters relevant to the exercise of

the corporate franchise of a shareholder of such an insurer will

be promoted and the free exercise of that franchise will be

assured.

(c) In exercising the authority granted by this chapter to adopt

rules, the commissioner shall promote the purposes of this

chapter to prevent misuse of information and to encourage good

faith dealing and full and fair disclosure.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 548.002. DEFINITIONS. In this chapter:

(1) "Domestic stock insurer" includes a domestic title insurance

company regulated by Title 11 and a stipulated premium company

regulated by Chapter 884.

(2) "Equity security" means:

(A) a stock or similar security;

(B) a security that:

(i) is convertible, with or without consideration, into an

equity security; or

(ii) carries a warrant or right to subscribe to or purchase an

equity security;

(C) a warrant or right to subscribe to or purchase an equity

security; or

(D) any other security defined as an equity security in

accordance with Section 548.004(a)(1).

(3) "Federal Securities Exchange Act" means the Securities

Exchange Act of 1934 (15 U.S.C. Section 77b et seq.), as amended.

(4) "Officer" means:

(A) a president, vice president, treasurer, actuary, secretary,

or controller of a domestic stock insurer; or

(B) any other person who performs for a domestic stock insurer

the functions of an officer described by Paragraph (A).

(5) "Person" means an individual, corporation, partnership,

association, joint-stock company, business trust, or

unincorporated organization.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 548.003. RULEMAKING AUTHORITY. The commissioner may:

(1) adopt rules necessary for the execution of the powers and

duties of the department or commissioner under this subchapter

and Subchapter B; and

(2) for that purpose classify domestic stock insurers,

securities, and other persons or matters under the jurisdiction

of the department or commissioner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 548.004. RULES RELATING TO EQUITY SECURITIES AND EXEMPT

SECURITIES. (a) If the commissioner considers it necessary or

appropriate in the public interest or for the protection of

investors, the commissioner by rule may define:

(1) "equity security" to include a security that is similar in

nature to an equity security; and

(2) "exempt security" for purposes of this chapter.

(b) In adopting a rule under Subsection (a)(2), the commissioner

may define the term conditionally, on specified terms, or for a

stated period.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER B. REQUIRED ACTS; PROHIBITIONS

Sec. 548.101. DEFINITION. In this subchapter, "insider" means a

person who:

(1) is directly or indirectly the beneficial owner of more than

10 percent of any class of an equity security of a domestic stock

insurer, other than an exempt security; or

(2) is a director or officer of a domestic stock insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 548.102. STATEMENT OF BENEFICIAL OWNERSHIP OF EQUITY

SECURITIES. (a) Not later than the 10th day after the date a

person becomes an insider, the insider shall file with the

department a statement of the amount of all equity securities of

the insurer of which the insider is a beneficial owner.

(b) If in any month a change occurs in the amount of the equity

securities of which the insider is a beneficial owner, the

insider shall file with the department not later than the 10th

day of the following month a statement that indicates:

(1) the amount of all equity securities of which the insider is

a beneficial owner as of the end of that month; and

(2) the changes in the insider's ownership that occurred in that

month.

(c) A statement under this section must be in the form

prescribed by the department.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 548.103. RECOVERY OF CERTAIN PROFITS. (a) The purpose of

this section is to prevent the unfair use of information that may

be obtained by an insider because of the insider's relationship

with the domestic stock insurer.

(b) Any profit realized by the insider from the purchase and

sale or from the sale and purchase of an equity security of the

domestic stock insurer within a period of less than six months

inures to and is recoverable by the insurer.

(c) A suit to recover the profit must be brought not later than

the second anniversary of the date the profit is realized. The

suit may be instituted at law or in equity by:

(1) the domestic stock insurer; or

(2) the owner of any security of the domestic stock insurer, in

the name of and in behalf of the insurer, if the insurer does

not:

(A) bring suit not later than the 60th day after the date a

request is made; or

(B) diligently prosecute a suit that is timely brought by the

insurer.

(d) Subsection (b) applies regardless of whether:

(1) the insider intended to hold the equity security purchased

for longer than six months; or

(2) the insider did not intend to repurchase the sold equity

security during the six-month period following the date the

insider sold the equity security.

(e) Subsection (b) does not apply to:

(1) a transaction in which an equity security was acquired in

good faith in connection with a previously contracted debt;

(2) a transaction in which the beneficial owner of an equity

security was not the beneficial owner at both the time of the

purchase and the time of the sale, or the sale and purchase, of

the security involved;

(3) a transaction involving an exempt security;

(4) a transaction that the commissioner by rule exempts from

this section because it is beyond the scope of the purpose of

this section; or

(5) a transaction involving an equity security of a domestic

stock insurer that is not held by a dealer in an investment

account if the transaction:

(A) is in the ordinary course of the dealer's business; and

(B) is incident to the establishment or maintenance by the

dealer of a primary or secondary market, other than on an

exchange, as defined by the federal Securities Exchange Act, for

the security.

(f) The commissioner may adopt rules the commissioner considers

necessary or appropriate in the public interest to define and

prescribe terms and conditions with respect to a security held in

an investment account and a transaction made in the ordinary

course of business and incident to the establishment or

maintenance of a primary or secondary market.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 548.104. SALE OR NONDELIVERY OF CERTAIN EQUITY SECURITIES

PROHIBITED. (a) An insider may not directly or indirectly sell

an equity security of the domestic stock insurer if the insider

selling the security or the insider's principal:

(1) does not own the security; or

(2) owns the security, but does not:

(A) deliver the security before the 21st day after the date of

the sale; or

(B) deposit the security in the mail or another usual channel of

transportation before the sixth day after the date of the sale.

(b) An insider is not considered to have violated Subsection

(a)(2) if the insider proves that:

(1) notwithstanding the exercise of good faith, the insider was

unable to make a timely delivery or deposit; or

(2) to make a timely delivery or deposit would cause undue

inconvenience or expense.

(c) Subsection (a) does not apply to the sale of:

(1) an exempt security; or

(2) an equity security of a domestic stock insurer that is not

held by a dealer in an investment account if the sale:

(A) is in the ordinary course of the dealer's business; and

(B) is incident to the establishment or maintenance by the

dealer of a primary or secondary market, other than on an

exchange, as defined by the federal Securities Exchange Act, for

the security.

(d) The commissioner may adopt rules implementing Subsection (c)

in the manner prescribed by Section 548.103(f).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 548.105. CERTAIN SOLICITATIONS PROHIBITED; DISCLOSURE BY

INSURER. (a) A person, in violation of any rule adopted by the

commissioner under this section, may not solicit or permit the

use of the person's name to solicit a proxy, consent, or

authorization with respect to an equity security, other than an

exempt security, of a domestic stock insurer that is not listed

on a national securities exchange registered as such under the

federal Securities Exchange Act.

(b) Unless before an annual or other meeting a proxy, consent,

or authorization with respect to a security of a domestic stock

insurer covered by Subsection (a) is solicited by or on behalf of

the management of the insurer from a holder of record of the

security in compliance with rules adopted by the commissioner

under this section, the insurer shall, in accordance with rules

adopted by the commissioner, file with the department information

substantially equivalent to the information that would be

required to be sent if a solicitation were made. The insurer

shall send the information to each holder of record of the

security.

(c) The commissioner may adopt rules to implement this section

that the commissioner considers necessary or appropriate in the

public interest or for the protection of investors.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 548.106. NONAPPLICABILITY OF SUBCHAPTER. (a) This

subchapter does not apply to an equity security of a domestic

stock insurer if:

(1) the security is or is required to be registered under

Section 12 of the federal Securities Exchange Act; or

(2) the insurer does not have any class of its equity securities

held of record by 100 or more persons on the last business day of

the year preceding the year in which the equity security would

otherwise be subject to this subchapter.

(b) Sections 548.101-548.104 do not apply to a foreign or

domestic arbitrage transaction unless the transaction is made in

violation of a rule adopted by the commissioner to accomplish the

purposes of this chapter.

(c) A provision of this subchapter that imposes liability does

not apply to an act or omission made in good faith in conformity

with a rule adopted by the commissioner. This subsection applies

regardless of whether the rule is subsequently amended,

rescinded, or determined by judicial or other authority to be

invalid for any reason.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER C. ENFORCEMENT

Sec. 548.201. OFFENSES; CRIMINAL PENALTY. (a) A person commits

an offense if the person intentionally:

(1) violates this chapter or a rule adopted under this chapter;

or

(2) makes or causes to be made a statement that is false or

misleading with respect to a material fact in a document required

to be filed by this chapter or a rule adopted under this chapter.

(b) Except as provided by Subsection (c), an offense under this

section is punishable by:

(1) a fine not to exceed $10,000;

(2) imprisonment for not more than two years; or

(3) both the fine and imprisonment.

(c) A person may not be punished by imprisonment for violating a

rule as prescribed by this section if the person proves that the

person had no knowledge of the rule.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 548.202. CIVIL PENALTY. (a) A person who wilfully

violates this chapter or a rule adopted under this chapter is

liable for a civil penalty of not less than $100 or more than

$1,000 for:

(1) each act of violation; and

(2) each day of violation.

(b) The attorney general, at the request of the commissioner,

shall bring a suit in the name of the state to recover the civil

penalty. The suit must be brought:

(1) in Travis County or the county in which the person resides;

(2) if more than one person commits the violation, in the county

in which any of the persons resides; or

(3) in the county in which the violation allegedly occurred.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 548.203. INJUNCTIVE ACTION. A suit to enjoin a violation

or a threatened violation of this chapter may be brought in any

district court in which an action for a civil penalty under

Section 548.202 may be brought.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.



CHAPTER 549. PROHIBITED PRACTICES RELATING TO PROPERTY INSURANCE

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE C. DECEPTIVE, UNFAIR, AND PROHIBITED PRACTICES

CHAPTER 549. PROHIBITED PRACTICES RELATING TO PROPERTY INSURANCE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 549.001. DEFINITIONS. In this chapter:

(1) "Borrower" means an individual, partnership, corporation,

association, or other entity who has or acquires a legal or

equitable interest in real or personal property that is or

becomes subject to a mortgage, lien, security agreement, deed of

trust, or other security instrument.

(2) "Insurance binder" means a contract that provides insurance

coverage pending the issuance of an original insurance policy

that will be issued on or before the 30th day after the date the

insurance binder is issued.

(3) "Lender" means an individual, partnership, corporation,

association, or other entity, agent, loan agent, servicing agent,

or loan or mortgage broker who lends money and receives or

otherwise acquires a mortgage, a lien, a deed of trust, or any

other security interest in or on any real or personal property as

security for the loan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 549.002. INAPPLICABILITY OF CHAPTER TO TITLE INSURANCE.

This chapter does not apply to title insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 549.003. CANCELLATION OF POLICY AFTER FORECLOSURE

AUTHORIZED. In the event of a foreclosure under a deed of trust,

the lender may cancel an insurance policy covering the foreclosed

property and is entitled to any unearned premiums from the policy

if the lender:

(1) credits the amount of the unearned premiums against any

deficiency owed by the borrower; and

(2) delivers to the borrower any excess unearned premiums not

credited against a deficiency under Subdivision (1).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER B. PROHIBITED PRACTICES

Sec. 549.051. FEES FOR SUBSTITUTION OR REPLACEMENT OF POLICY.

(a) A lender may not require a fee in an amount greater than $10

for the substitution by the borrower of a new insurance policy

for another insurance policy in effect, or require a fee for the

furnishing by the borrower of a new insurance policy to replace

an existing insurance policy on termination of the existing

policy, if the new insurance policy is provided through an

insurer authorized to engage in business in this state.

(b) On the sale or transfer of the lender's ownership interest

in real or personal property, the lender is subject to the

payment of a substitution fee as described by Subsection (a) and

may not, directly or indirectly, charge the borrower for the

substitution fee.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 549.052. REQUIRING POLICY FROM PARTICULAR SOURCE. A lender

may not directly or indirectly require as a condition of the

financing or lending of money or the renewal or extension of

financing or lending of money that the purchaser or borrower or

the successors of the purchaser or borrower obtain an insurance

policy or the renewal or extension of an insurance policy

covering the property involved in the transaction from or

through:

(1) a particular agent, insurer, or other person; or

(2) a particular type or class of agent, insurer, or other

person.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 549.053. USE OF POLICY INFORMATION. (a) Except as

otherwise provided by this section, a lender may not:

(1) use or permit the use of any information taken from an

insurance policy insuring the borrower's property for the purpose

of soliciting insurance business from the borrower; or

(2) make information taken from an insurance policy insuring the

borrower's property available to any other person for any

purpose.

(b) Subsection (a) does not:

(1) apply if the borrower provides the lender with specific

written authority permitting or directing the particular use or

disclosure of information before the use or disclosure occurs; or

(2) prevent a lender who is a licensed general property and

casualty agent or a personal lines property and casualty agent

from selling insurance to a borrower.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.02, eff. September 1, 2007.

Sec. 549.054. REQUIRING EVIDENCE OF INSURANCE BEFORE TERMINATION

OF POLICY. A lender may not require a borrower to provide

evidence of insurance earlier than the 15th day before the

termination date of an existing insurance policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 549.055. INSURANCE BINDER AS EVIDENCE OF INSURANCE. (a) A

lender that requires a borrower to secure insurance coverage

before the lender will provide a residential mortgage or

commercial real estate loan must accept an insurance binder as

evidence of the required insurance and may not require the

borrower to provide an original insurance policy instead of a

binder if:

(1) the binder is issued by a licensed general property and

casualty agent or a personal lines property and casualty agent

who is appointed to represent the insurer whose name appears on

the binder and who is authorized to issue binders;

(2) the binder is accompanied by evidence of payment of the

required premium; and

(3) the binder will be replaced by an original insurance policy

for the required coverage on or before the 30th day after the

date the binder is issued.

(b) A property and casualty agent who issues an insurance binder

under Subsection (a) must, on request, provide the lender with

appropriate evidence for purposes of Subsection (a)(1).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.03, eff. September 1, 2007.

Sec. 549.0551. REQUIRING CERTAIN AMOUNTS OF COVERAGE. (a) A

lender may not require as a condition of financing a residential

mortgage or providing other financing arrangements for

residential property, including a mobile or manufactured home,

that a borrower purchase homeowners insurance coverage, mobile or

manufactured home insurance coverage, or other residential

property insurance coverage in an amount that exceeds the

replacement value of the dwelling and its contents, regardless of

the amount of the mortgage or other financing arrangement entered

into by the borrower.

(b) For purposes of this section, a lender may not include the

fair market value of the land on which a dwelling is located in

the replacement value of the dwelling and its contents.

Added by Acts 2005, 79th Leg., Ch.

69, Sec. 1(a), eff. May 17, 2005; Acts 2005, 79th Leg., Ch.

728, Sec. 11.017(a), eff. September 1, 2005.

Sec. 549.056. CERTAIN ACTIONS BY LENDER NOT PROHIBITED. (a)

This subchapter does not prevent a lender from requiring evidence

to be produced before the commencement or renewal of a risk that

insurance has been obtained that:

(1) has a fixed termination date;

(2) except as provided by Section 549.0551, provides adequate

coverage in an amount sufficient to cover the debt or loan; and

(3) will not be canceled without reasonable notice to the

lender.

(b) This subchapter does not prevent a lender from requiring

insurance from an insurer that is authorized to engage in

business in this state and that has a licensed resident agent in

this state.

(c) This subchapter does not prevent a lender from refusing to

accept or approve insurance from a particular insurer on

reasonable and nondiscriminatory grounds relating to the

financial soundness of the insurer or the insurer's ability to

service the policy.

(d) Except as provided by Section 549.0551, this subchapter does

not prevent a lender from providing, in accordance with the terms

of the mortgage, security agreement, deed of trust, or other

security instrument, insurance coverage adequate to protect the

lender's security interest in property in the event the borrower

fails to provide on or before the 15th day before the termination

date of an existing insurance policy an insurance policy meeting

the requirements established by the lender as authorized by this

chapter. A lender that provides insurance coverage under this

subsection may use information contained in the existing policy

for the purpose of determining that the insurance coverage

provided is adequate.

(e) Except as provided by this subsection, this subchapter does

not prevent a lender from requiring, at or before the time of

delivery to the lender of an insurance policy by a general

property and casualty agent or a personal lines property and

casualty agent or by the insurer, a written statement from the

borrower designating the agent or insurer as the borrower's agent

for the delivery of the policy. A lender may not require a

statement described by this subsection when an agent or insurer

is providing a renewal of an existing expiring insurance policy

provided by the agent or insurer.

(f) This subchapter does not prevent a lender from providing to

a person, firm, or corporation that is or becomes the owner or

holder of a note or obligation secured by a mortgage, security

agreement, deed of trust, or other security instrument an

insurance policy or any information contained in an insurance

policy that covers property that is security for the loan.

(g) This subchapter does not prevent a lender from processing a

claim under the terms of an insurance policy that covers property

that is security for a loan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

69, Sec. 2, eff. May 17, 2005.

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.04, eff. September 1, 2007.

SUBCHAPTER C. ENFORCEMENT AND CIVIL REMEDIES

Sec. 549.101. ENFORCEMENT ACTION. The attorney general,

commissioner, or department may institute a proceeding to enforce

this chapter and to enjoin any individual, partnership,

corporation, association, or other entity from engaging or

attempting to engage in any activity in violation of this

chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 549.102. CIVIL DAMAGES. (a) A borrower may recover from a

lender who violates this chapter civil damages in an amount equal

to three times the annual premium for the insurance policy in

force on the property that is security for the loan.

(b) If the insurance policy is for a period of more than one

year, the annual premium is computed by dividing the total

premium specified in the policy for the entire period of the

policy by the number of years of the duration of the policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.



CHAPTER 550. PROHIBITED PRACTICES RELATING TO PAYMENTS

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE C. DECEPTIVE, UNFAIR, AND PROHIBITED PRACTICES

CHAPTER 550. PROHIBITED PRACTICES RELATING TO PAYMENTS

Sec. 550.001. SOLICITATION OR COLLECTION OF CERTAIN PAYMENTS.

(a) An insurer or an insurer's agent or sponsoring organization

may not solicit or collect, in connection with an application for

insurance or the issuance of a policy, a payment other than:

(1) a premium;

(2) a tax;

(3) a finance charge;

(4) a policy fee;

(5) an agent fee;

(6) a service fee, including a charge for costs described by

Section 4005.003;

(7) an inspection fee; or

(8) membership dues in a sponsoring organization.

(b) The commissioner by rule shall permit a sponsoring

organization to solicit a voluntary contribution with a

membership renewal solicitation if the membership renewal

solicitation is separate from an insurance billing.

(c) Except as otherwise provided by statute, an insurer may

require that membership dues in its sponsoring organization be

paid as a condition for issuance or renewal of an insurance

policy.

(d) Criminal penalties for a violation of this section are the

same as criminal penalties provided for a violation under

Subchapter K, Chapter 823.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 550.002. INCREASE IN CERTAIN PREMIUM PAYMENTS. (a) In

this section:

(1) "Account" means a person's account in a financial

institution.

(2) "Financial institution" means a state or national bank, a

state or federal savings and loan association or corporation, or

a state or federal credit union.

(3) "Insurer" means a person or entity engaged in the business

of insurance in this state as described by Chapter 101. The term

includes a person or entity engaged in the business of surplus

lines insurance in this state.

(4) "Person" means an insured, a policy or certificate holder,

or an owner of an insurance policy or certificate.

(b) An insurer receiving automatic premium payments through

withdrawal of funds from a person's account, including an escrow

account, as authorized by that person to pay premiums on

insurance coverage provided through that insurer, may not

increase the amount of funds to be withdrawn from the account to

pay premiums on that coverage unless the insurer, not later than

the 30th day before the effective date of the increase in the

premium payment amount, notifies the person of the increase by

mailing a notice through the United States Postal Service.

(b-1) The notice must include the insurer's toll-free telephone

number, mailing address, and electronic mail address, if

applicable, through which the person may object to the increase

described by Subsection (b). An objection made by the

policyholder through a telephone call, mail, or electronic mail

constitutes a valid objection for purposes of this section.

(b-2) The insurer may increase the amount of funds to be

withdrawn from the account only if the insurer does not receive a

valid objection to the increase on or before the fifth day before

the date on which the increase is scheduled to take effect.

(c) This section does not require an insurer to notify a person

of an increase in a premium payment amount if:

(1) the insurance contract or certificate:

(A) when issued contains a schedule of increasing premiums;

(B) expressly specifies the exact amount of each premium; and

(C) specifies the period for which each premium is payable; or

(2) the increase is the result of a change ordered by the

insured.

(d) This section does not apply to an increase in a premium

payment that is less than $10 or 10 percent of the previous

amount per month.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1167, Sec. 1, eff. June 19, 2009.



CHAPTER 551. PRACTICES RELATING TO DECLINATION, CANCELLATION, AND NONRENEWAL OF INSURANCE POLICIES

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE C. DECEPTIVE, UNFAIR, AND PROHIBITED PRACTICES

CHAPTER 551. PRACTICES RELATING TO DECLINATION, CANCELLATION, AND

NONRENEWAL OF INSURANCE POLICIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 551.001. RULES. (a) The commissioner may, as necessary,

adopt and enforce reasonable rules, including notice

requirements, relating to the cancellation and nonrenewal of any

insurance policy regulated by the department under:

(1) Chapter 5;

(2) Chapter 1804, 1805, 2171, or 2301; or

(3) Subtitle C, D, E, or F, Title 10.

(a-1) Notwithstanding Subsection (a), Subsection (a) does not

apply to:

(1) an insurance policy subject to Subchapter B or C of this

chapter; or

(2) a marine insurance policy other than inland marine.

(b) In adopting rules under this section, the commissioner shall

consider the reasonable needs of the public and the operations of

the insurers.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2D.012, eff. April 1, 2009.

Sec. 551.002. WRITTEN STATEMENT OF REASONS FOR DECLINATION,

CANCELLATION, OR NONRENEWAL. (a) The commissioner shall require

an insurer, on request by an applicant for insurance or a

policyholder, to provide to the applicant or policyholder a

written statement of the reasons for the declination,

cancellation, or nonrenewal of an insurance policy to which

Section 551.001 applies.

(b) An insurer's written statement giving the reasons for the

declination, cancellation, or nonrenewal of an insurance policy

must fully explain a decision that adversely affects an applicant

for insurance or a policyholder by denying the applicant or

policyholder insurance coverage or continued coverage.

(c) The statement must:

(1) state the precise incident, circumstance, or risk factors

applicable to the applicant for insurance or the policyholder

that violates any applicable guidelines;

(2) state the source of information on which the insurer relied

regarding the incident, circumstance, or risk factors; and

(3) specify any other information considered relevant by the

commissioner.

(d) The commissioner shall adopt rules as necessary to implement

this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 551.003. IMMUNITY FROM LIABILITY. An insurer or agent or

an employee of an insurer or agent is not liable, and a cause of

action does not arise against that individual or entity, for a

statement, disclosure, or communication made in good faith under

this subchapter. Immunity under this section does not apply to:

(1) disclosure of information known to be false; or

(2) a disclosure made with malice or the wilful intent to injure

any person.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 551.004. TRANSFER NOT CONSIDERED A REFUSAL TO RENEW. For

purposes of this chapter and Subchapters C and D, Chapter 1952,

the transfer of a policyholder between admitted companies within

the same insurance group is not considered a refusal to renew.

Added by Acts 2005, 79th Leg., Ch.

1295, Sec. 4, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.024, eff. September 1, 2007.

Sec. 551.005. MEMBERSHIP DUES. (a) In this section, "insurer"

includes a county mutual insurance company, a Lloyd's plan, and a

reciprocal or interinsurance exchange.

(b) Except as otherwise provided by law, an insurer may require

that membership dues in its sponsoring organization be paid as a

condition for issuance or renewal of a policy.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.0245, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.0245(a), eff. September 1, 2007.

SUBCHAPTER B. CANCELLATION AND NONRENEWAL OF CERTAIN LIABILITY

INSURANCE POLICIES

Sec. 551.051. DEFINITIONS. In this subchapter:

(1) "Insurer" means an insurance company or other entity

admitted to engage in business and authorized to write liability

insurance in this state, including a county mutual insurance

company, a Lloyd's plan, and a reciprocal or interinsurance

exchange. The term does not include a county mutual fire

insurance company that writes exclusively industrial fire

insurance as described by Section 912.310 or a farm mutual

insurance company.

(2) "Liability insurance" means:

(A) general liability insurance;

(B) professional liability insurance other than medical

professional liability insurance;

(C) commercial automobile liability insurance;

(D) commercial multiperil insurance; and

(E) any other type or line of liability insurance designated by

the department.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 551.052. CANCELLATION PROHIBITED; EXCEPTIONS. (a) An

insurer may not cancel a liability insurance policy that is a

renewal or continuation policy.

(b) An insurer may not cancel a liability insurance policy

during the initial policy term after the 60th day following the

date on which the policy was issued.

(c) Notwithstanding Subsections (a) and (b), an insurer may

cancel a liability insurance policy at any time during the term

of the policy for:

(1) fraud in obtaining coverage;

(2) failure to pay premiums when due;

(3) an increase in hazard within the control of the insured that

would produce a rate increase; or

(4) loss of the insurer's reinsurance covering all or part of

the risk covered by the policy.

(d) Notwithstanding Subsections (a) and (b), an insurer may

cancel a liability insurance policy at any time during the term

of the policy if the insurer is placed in supervision,

conservatorship, or receivership and the cancellation or

nonrenewal is approved or directed by the supervisor,

conservator, or receiver.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 551.053. WRITTEN NOTICE OF CANCELLATION REQUIRED. Not

later than the 10th day before the date on which the cancellation

of a liability insurance policy takes effect, an insurer must

deliver or mail written notice of the cancellation to the

first-named insured under the policy at the address shown on the

policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 551.054. WRITTEN NOTICE OF NONRENEWAL REQUIRED. (a) An

insurer may refuse to renew a liability insurance policy if the

insurer delivers or mails written notice of the nonrenewal to the

first-named insured under the policy at the address shown on the

policy.

(b) The notice must be delivered or mailed not later than the

60th day before the date on which the policy expires. If the

notice is delivered or mailed later than the 60th day before the

date on which the policy expires, the coverage remains in effect

until the 61st day after the date on which the notice is

delivered or mailed.

(c) Earned premium for any period of coverage that extends

beyond the expiration date of the policy shall be computed pro

rata based on the previous year's rate.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 551.055. REASON FOR CANCELLATION OR NONRENEWAL REQUIRED.

In a notice to an insured relating to cancellation or refusal to

renew, an insurer must state the reason for the cancellation or

nonrenewal. The statement must comply with:

(1) Sections 551.002(b) and (c); and

(2) rules adopted under Section 551.002(d).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER C. DECLINATION, CANCELLATION, AND NONRENEWAL OF

CERTAIN PROPERTY AND CASUALTY POLICIES

Sec. 551.101. DEFINITION. In this subchapter, "insurer" means

any authorized insurer writing property and casualty insurance in

this state, including:

(1) a county mutual insurance company;

(2) a Lloyd's plan;

(3) a reciprocal or interinsurance exchange; and

(4) a farm mutual insurance company.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 551.102. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to:

(1) a personal automobile insurance policy, other than a policy

written through the Texas Automobile Insurance Plan Association;

(2) a homeowners or farm or ranch owners insurance policy;

(3) a standard fire insurance policy insuring:

(A) a one-family dwelling or a duplex; or

(B) the contents of a one-family dwelling, a duplex, or an

apartment; or

(4) an insurance policy providing property and casualty

coverage, other than a fidelity, surety, or guaranty bond, to:

(A) this state;

(B) an agency of this state;

(C) a political subdivision of this state, including:

(i) a municipality or county;

(ii) a school district or junior college district;

(iii) a levee improvement district, drainage district, or

irrigation district;

(iv) a water improvement district, water control and improvement

district, or water control and preservation district;

(v) a freshwater supply district;

(vi) a navigation district;

(vii) a conservation and reclamation district;

(viii) a soil conservation district;

(ix) a communication district; and

(x) a river authority; or

(D) any other governmental agency whose authority is derived

from the laws or constitution of this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 551.103. CANCELLATION. For the purposes of this

subchapter, an insurer has canceled an insurance policy if the

insurer, without the consent of the insured:

(1) terminates coverage provided under the policy;

(2) refuses to provide additional coverage to which the insured

is entitled under the policy; or

(3) reduces or restricts coverage under the policy by

endorsement or other means.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 551.104. AUTHORIZED CANCELLATION OF POLICIES. (a) An

insurer may cancel an insurance policy only as provided by this

section.

(b) An insurer may cancel any policy if:

(1) the named insured does not pay any portion of the premium

when due;

(2) the insured submits a fraudulent claim; or

(3) the department determines that continuation of the policy

would result in a violation of this code or any other law

governing the business of insurance in this state.

(c) An insurer may cancel a policy, other than a personal

automobile insurance policy, if there is an increase in the

hazard covered by the policy that is within the control of the

insured and that would produce an increase in the premium rate of

the policy.

(d) An insurer may cancel a personal automobile insurance policy

if the driver's license or motor vehicle registration of the

named insured or any other motor vehicle operator who resides in

the same household as the named insured or who customarily

operates an automobile covered by the policy is suspended or

revoked. An insurer may not cancel a policy under this subsection

if the named insured consents to an endorsement terminating

coverage under the policy for the person whose license is

suspended or revoked.

(e) Cancellation of a policy under Subsection (b), (c), or (d)

does not take effect until the 10th day after the date the

insurer mails notice of the cancellation to the insured.

(f) An insurer may cancel a personal automobile insurance policy

effective on any 12-month anniversary of the original effective

date of the policy if the insurer mails to the named insured

written notice of the cancellation not later than the 30th day

before the effective date of the cancellation.

(g) An insurer may cancel any insurance policy other than a

personal automobile or homeowners insurance policy if the policy

has been in effect less than 90 days. An insurer may cancel a

personal automobile insurance policy if the policy has been in

effect less than 60 days. An insurer may cancel a homeowners

insurance policy if the policy has been in effect less than 60

days and:

(1) the insurer identifies a condition that:

(A) creates an increased risk of hazard;

(B) was not disclosed in the application for insurance coverage;

and

(C) is not the subject of a prior claim; or

(2) before the effective date of the policy, the insurer does

not accept a copy of a required inspection report that:

(A) was completed by an inspector who is licensed by the Texas

Real Estate Commission or who is otherwise authorized to perform

inspections; and

(B) is dated not earlier than the 90th day before the effective

date of the policy.

(h) For purposes of Subsection (g), an inspection report is

considered accepted if an insurer does not reject the inspection

report given to the insurer under Subsection (g)(2) before the

11th day after the date the inspection report is received by the

insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.019(a), eff. September 1, 2005.

Sec. 551.105. NONRENEWAL OF POLICIES; NOTICE REQUIRED. Unless

the insurer has mailed written notice of nonrenewal to the

insured not later than the 30th day before the date on which the

insurance policy expires, an insurer must renew an insurance

policy, at the request of the insured, on the expiration of the

policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 551.106. RENEWAL AND REINSTATEMENT OF PERSONAL AUTOMOBILE

INSURANCE POLICIES. (a) An insurer may not refuse to renew a

personal automobile insurance policy solely because of the age of

the person covered by the policy.

(b) An insurer shall renew a personal automobile insurance

policy that was written for a term of less than one year, except

that the insurer may refuse to renew the policy on any 12-month

anniversary of the original effective date of the policy.

(c) An insurer may reinstate a personal automobile insurance

policy canceled for nonpayment of premium if the premium owed is

paid not later than the 60th day after date of cancellation.

Coverage under the policy lapses on the date of cancellation and

is not again effective until the date the payment is received by

the insurer. Premium is not owed for any period in which the

policy is not in effect.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

1159, Sec. 1, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1159, Sec. 2, eff. June 18, 2005.

Sec. 551.107. RENEWAL OF CERTAIN POLICIES; PREMIUM SURCHARGE

AUTHORIZED; NOTICE. (a) This section applies only to a standard

fire, homeowners, or farm or ranch owners insurance policy.

(b) A claim under this section does not include a claim:

(1) resulting from a loss caused by natural causes;

(2) that is filed but is not paid or payable under the policy;

or

(3) that an insurer is prohibited from using under Section

544.353.

(c) An insurer may assess a premium surcharge at the time an

insurance policy is renewed if the insured has filed two or more

claims in the preceding three policy years. The amount of the

surcharge must be based on sound actuarial principles.

(d) Subject to Subsection (e), an insurer may refuse to renew an

insurance policy if the insured has filed three or more claims

under the policy in any three-year period.

(e) An insurer may notify an insured who has filed two claims in

a period of less than three years that the insurer may refuse to

renew the policy if the insured files a third claim during the

three-year period. If the insurer does not notify the insured in

accordance with this subsection, the insurer may not refuse to

renew the policy because of claims. The notice form must:

(1) list the policyholder's claims; and

(2) contain the sentence: "The filing by you of another claim,

except for a claim resulting from a loss caused by natural

causes, a claim filed but not paid or payable under the policy

under which it was filed, or an appliance-related claim that we

are prohibited from using under Section 544.353, Texas Insurance

Code, could cause us to refuse to renew your policy."

(f) In this section, "premium surcharge" means an additional

amount that is added to the base rate. The term does not include

a reduction or elimination of a discount previously received by

an insured, reassignment of an insured from one rating tier to

another, re-rating an insured, or re-underwriting an insured by

using multiple affiliates.

(g) The commissioner shall adopt rules as necessary to implement

this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

291, Sec. 5, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

252, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2D.013, eff. April 1, 2009.

Sec. 551.108. INSURER RECORDS. (a) An insurer shall maintain

information regarding cancellation or nonrenewal of insurance

policies in accordance with the insurer's ordinary practices for

maintaining records of expired policies.

(b) The insurer shall make the information available to the

department on request.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 551.109. INSURER STATEMENT. An insurer shall, at the

request of an applicant for insurance or an insured, provide a

written statement of the reason for a declination, cancellation,

or nonrenewal of an insurance policy. The statement must comply

with:

(1) Sections 551.002(b) and (c); and

(2) rules adopted under Section 551.002(d).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 551.110. LIABILITY FOR DISCLOSURE. An insurer or agent or

an employee of an insurer or agent is not liable for a statement

or disclosure made in good faith under this subchapter unless the

statement or disclosure was:

(1) known to be false; or

(2) made with malice or wilful intent to injure any person.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 551.111. EFFECT OF NONCOMPLIANCE. A cancellation of an

insurance policy made in violation of this subchapter has no

effect.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 551.112. RULES. The commissioner may adopt rules relating

to the cancellation and nonrenewal of insurance policies.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 551.113. DECLINATION PROHIBITED; CONSIDERATION OF CERTAIN

CLAIMS. (a) This section applies only to a standard fire,

homeowners, or farm and ranch owners insurance policy.

(b) When deciding to issue or to decline to issue an insurance

policy to an applicant for insurance, an insurer may not consider

a customer inquiry as a basis for declination.

(c) For purposes of this section, "customer inquiry" means a

telephone call or other communication made to an insurer that

does not result in an investigation or claim and that is in

regard to the general terms or conditions of or coverage offered

under an insurance policy. The term includes a question

concerning the process for filing a claim, and whether a policy

will cover a loss, unless the question concerns specific damage

that has occurred and that results in an investigation or claim.

Added by Acts 2005, 79th Leg., Ch.

922, Sec. 2, eff. September 1, 2005.

SUBCHAPTER D. CANCELLATION OR NONRENEWAL OF CERTAIN POLICIES

ISSUED TO ELECTED OFFICIALS

Sec. 551.151. DEFINITION. In this subchapter, "insurer" has the

meaning assigned by Section 551.101.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 551.152. ELECTED OFFICIALS. An insurer may not cancel or

refuse to renew an insurance policy based solely on the fact that

the policyholder is an elected official.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.



CHAPTER 552. ILLEGAL PRICING PRACTICES

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE C. DECEPTIVE, UNFAIR, AND PROHIBITED PRACTICES

CHAPTER 552. ILLEGAL PRICING PRACTICES

Sec. 552.001. APPLICABILITY OF CHAPTER. (a) This chapter does

not apply to the provision of a health care service to a:

(1) Medicaid or Medicare patient or a patient who is covered by

a federal, state, or local government-sponsored indigent health

care program;

(2) financially or medically indigent person who qualifies for

indigent health care services based on:

(A) a sliding fee scale; or

(B) a written charity care policy established by a health care

provider; or

(3) person who is not covered by a health insurance policy or

other health benefit plan that provides benefits for the services

and qualifies for services for the uninsured based on a written

policy established by a health care provider.

(b) This chapter does not permit the establishment of health

care provider policies or contracts that violate any other state

or federal law.

(c) This chapter does not prohibit a health care provider from

entering into a contract to provide services covered by a health

insurance policy or other health benefit plan with:

(1) the issuer of the health insurance policy or other health

benefit plan; or

(2) a preferred provider organization that contracts with the

issuer of the health insurance policy or other health benefit

plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

724, Sec. 1, eff. June 17, 2005.

Sec. 552.002. FRAUDULENT INSURANCE ACT. An offense under

Section 552.003 is a fraudulent insurance act under Chapter 701.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 552.003. CHARGING DIFFERENT PRICES; OFFENSE. (a) A person

commits an offense if:

(1) the person knowingly or intentionally charges two different

prices for providing the same product or service; and

(2) the higher price charged is based on the fact that an

insurer will pay all or part of the price of the product or

service.

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.



CHAPTER 553. ENFORCEMENT OF INSURANCE POLICIES REGARDING HOLOCAUST VICTIMS

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE C. DECEPTIVE, UNFAIR, AND PROHIBITED PRACTICES

CHAPTER 553. ENFORCEMENT OF INSURANCE POLICIES REGARDING

HOLOCAUST VICTIMS

Sec. 553.001. DEFINITIONS. In this chapter:

(1) "Holocaust victim" means a person who was killed or injured,

or who lost financial assets or other property, as the result of

discriminatory laws, policies, or actions directed against any

discrete group of which the person was a member, during the

period of 1920 to 1945, inclusive, in Germany, areas occupied by

Germany, or countries allied with Germany.

(2) "Insurance policy" includes:

(A) a life insurance policy, an annuity, a property insurance

policy, a casualty insurance policy, and a liability insurance

policy; and

(B) reinsurance on a risk covered under a policy described by

Paragraph (A).

(3) "Insurer" means an insurance company or other entity engaged

in the business of insurance or reinsurance in this state. The

term includes:

(A) a capital stock company, a mutual company, or a Lloyd's

plan; and

(B) any parent, subsidiary, or affiliated company, at least 50

percent of the stock of which is in common ownership with an

insurer engaged in the business of insurance in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 553.002. SUSPENSION OF LIMITATIONS PERIOD. (a)

Notwithstanding any other law, a Holocaust victim, or the heir,

assignee, beneficiary, or successor of a Holocaust victim, who

resides in this state and has a claim arising out of an insurance

policy purchased or in effect in Europe before 1946 that was

delivered, issued for delivery, or renewed by an insurer may

bring an action in this state against an insurer to recover on

that claim.

(b) An action brought under this section before December 31,

2012, may not be dismissed for failure to comply with any

applicable limitations period.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 553.003. VIOLATION BY INSURER. An insurer violates this

chapter if the insurer fails to comply with a claim brought under

this chapter by:

(1) denying the claim on the grounds that the claim is not

timely; or

(2) asserting a statute of limitations defense in an action

brought under Section 553.002.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 553.004. EXAMINATION; ENFORCEMENT. (a) If the

commissioner considers it necessary, the commissioner may

initiate an examination of an insurer under Sections 401.051,

401.052, and 401.054-401.062.

(b) If the commissioner believes that an insurer is violating or

has violated this chapter, the commissioner may:

(1) impose a sanction under Chapter 82;

(2) issue a cease and desist order under Chapter 83;

(3) assess an administrative penalty under Chapter 84; or

(4) refer the matter to the attorney general for appropriate

enforcement.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2D.014, eff. April 1, 2009.



CHAPTER 554. BURDEN OF PROOF AND PLEADING

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE C. DECEPTIVE, UNFAIR, AND PROHIBITED PRACTICES

CHAPTER 554. BURDEN OF PROOF AND PLEADING

Sec. 554.001. APPLICABILITY OF CHAPTER. This chapter applies to

each insurer or health maintenance organization engaged in the

business of insurance or the business of a health maintenance

organization in this state, regardless of form and however

organized, including:

(1) a stock life, health, or accident insurance company;

(2) a mutual life, health, or accident insurance company;

(3) a stock fire or casualty insurance company;

(4) a mutual fire or casualty insurance company;

(5) a Mexican casualty insurance company;

(6) a Lloyd's plan;

(7) a reciprocal or interinsurance exchange;

(8) a fraternal benefit society;

(9) a title insurance company;

(10) an attorney's title insurance company;

(11) a stipulated premium company;

(12) a nonprofit legal services corporation;

(13) a statewide mutual assessment company;

(14) a local mutual aid association;

(15) a local mutual burial association;

(16) an association exempt under Section 887.102;

(17) a nonprofit hospital, medical, or dental service

corporation, including a corporation subject to Chapter 842;

(18) a county mutual insurance company;

(19) a farm mutual insurance company; and

(20) an insurer or health maintenance organization engaged in

the business of insurance or the business of a health maintenance

organization in this state that does not hold a certificate of

authority issued by the department or is not otherwise authorized

to engage in business in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 554.002. BURDEN OF PROOF AND PLEADING. In a suit to

recover under an insurance or health maintenance organization

contract, the insurer or health maintenance organization has the

burden of proof as to any avoidance or affirmative defense that

the Texas Rules of Civil Procedure require to be affirmatively

pleaded. Language of exclusion in the contract or an exception to

coverage claimed by the insurer or health maintenance

organization constitutes an avoidance or an affirmative defense.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.



CHAPTER 555. FAILURE TO SATISFY JUDGMENT

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE C. DECEPTIVE, UNFAIR, AND PROHIBITED PRACTICES

CHAPTER 555. FAILURE TO SATISFY JUDGMENT

Sec. 555.001. APPLICABILITY OF CHAPTER. This chapter does not

apply to an insurer subject to Chapter 841.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 555.002. REVOCATION OF CERTIFICATE OF AUTHORITY. If an

execution issued on a final judgment rendered against an insurer

is not satisfied and discharged before the 31st day after the

date of notice of the execution's issuance, the insurer's

certificate of authority shall be revoked, and the insurer may

not engage in the business of insurance in this state until the

execution is satisfied.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.



CHAPTER 556. UNFAIR METHODS OF COMPETITION AND UNFAIR PRACTICES BY FINANCIAL INSTITUTIONS

INSURANCE CODETITLE 5. PROTECTION OF CONSUMER INTERESTSSUBTITLE C. DECEPTIVE, UNFAIR, AND PROHIBITED PRACTICESCHAPTER 556. UNFAIR METHODS OF COMPETITION AND UNFAIR PRACTICES BY FINANCIAL INSTITUTIONSSUBCHAPTER A. GENERAL PROVISIONSSec. 556.001. DEFINITIONS. In this chapter:(1) "Affiliate" means a person who, directly or indirectly or through one or more intermediaries, controls or is controlled by another person or is under common control with another person.(2) "Depository institution" has the meaning assigned by Section 4001.003.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 556.002. RULES. The commissioner may adopt reasonable rules to comply with federal law applicable to the sale of insurance and for the implementation and administration of this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

SUBCHAPTER B. UNFAIR METHODS OR PRACTICESSec. 556.051. UNFAIR METHOD OF COMPETITION OR UNFAIR PRACTICE: TYING. (a) A depository institution engages in an unfair method of competition or an unfair practice in the sale of insurance by the depository institution if the depository institution:(1) is an agent and, as a condition of extending or renewing credit, leasing or selling property, or furnishing services, requires the purchase of insurance from the depository institution or a subsidiary or affiliate of the depository institution, or from or through a particular agent, insurer, or any other person or entity;(2) conditions the terms of credit or the sale or lease of property on acquisition of insurance from or through the depository institution, a subsidiary or affiliate of the depository institution, or any other particular person or entity;(3) rejects a required policy solely because the policy has been issued or underwritten by a person or entity that is not associated with the depository institution; or(4) imposes a requirement on an agent or broker who is not associated with the depository institution that is not imposed on an agent or broker who is associated with the depository institution or a subsidiary or affiliate of the depository institution.(b) This section does not prevent a person who lends money or extends credit from placing insurance on property if the mortgagor, borrower, or purchaser fails to provide required insurance in accordance with the terms of the loan or credit document.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 556.052. UNFAIR METHOD OF COMPETITION OR UNFAIR PRACTICE: FAILURE TO DISCLOSE. A depository institution engages in an unfair method of competition or an unfair practice in the sale of insurance by the depository institution if, on the premises of the depository institution or in connection with a product offering of the depository institution, the depository institution sells or solicits the purchase of insurance or a person sells or solicits the purchase of insurance recommended or sponsored by the depository institution and the depository institution or person fails to clearly disclose in all promotional materials relating to an insurance product distributed to customers and potential customers that:(1) an insurance product sold through or in the depository institution or a subsidiary or affiliate of the depository institution is not insured by the Federal Deposit Insurance Corporation;(2) the insurance product is not issued, guaranteed, or underwritten by the depository institution or the Federal Deposit Insurance Corporation; and(3) the insurance product involves investment risk, if appropriate, including potential loss of principal.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

SUBCHAPTER C. REGULATION OF PRACTICESSec. 556.101. PROHIBITION ON CERTAIN REFERRALS OR SOLICITATIONS TO PURCHASE INSURANCE. (a) An individual who is an employee or agent of a depository institution or a subsidiary or affiliate of a depository institution may not directly or indirectly make a referral related to insurance to, or solicit the purchase of any insurance by, a customer knowing that the customer has applied for a loan or other extension of credit from a financial institution, before:(1) the customer receives a written commitment relating to that loan or extension of credit; or(2) if a written commitment has not been or will not be issued in connection with the loan or extension of credit, the customer receives notification of approval of that loan or extension of credit by the financial institution and the financial institution creates a written record of the approval.(b) This section does not prohibit a depository institution from:(1) informing a customer that insurance is required in connection with a loan;(2) contacting a person in the course of a direct or mass mailing to a group of persons in a manner that is not related to the person's loan application or credit decision; or(3) selling credit life, credit disability, credit property, or involuntary unemployment insurance that is:(A) specifically authorized by this code;(B) approved for sale in this state; and(C) sold in connection with a credit transaction.(c) This section does not apply to an insurance policy described by Section 556.151.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 556.102. INSURANCE SALE WITH LOAN TRANSACTION. (a) If insurance is offered or sold to a depository institution's customer in connection with a loan transaction by the depository institution, the insurance salesperson involved in that insurance transaction may not be involved in that loan transaction and may not be the person making that loan.(b) This section does not apply to:(1) a depository institution that has $40 million or less in total assets, as reported in the most recent Consolidated Report of Condition and Income by the Federal Financial Institutions Examination Council or any successor report required by federal or state law; or(2) a credit life, credit disability, credit property, or involuntary unemployment insurance product that is:(A) specifically authorized by this code;(B) approved for sale in this state; and(C) sold in connection with a credit transaction.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 556.103. DESIGNATION OF PLACE OF INSURANCE ACTIVITIES. (a) The place where a depository institution sells or solicits the purchase of insurance or the place on the premises of a depository institution where insurance is sold or solicited for purchase shall be clearly and conspicuously indicated by signs so that the public can readily distinguish the sale or solicitation as separate from the lending and deposit-taking activities of the depository institution.(b) The commissioner may grant a waiver from the requirements of this section to a person who files a written request that:(1) demonstrates that, due to the size of the physical premises of the person, compliance with the requirements is not possible; and(2) identifies other steps that will be taken to minimize customer confusion.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 556.104. USE OF CUSTOMER INFORMATION. (a) In this section:(1) "Customer" means a person with an investment, security, deposit, trust, or credit relationship with a financial institution.(2) "Nonpublic customer information" means information relating to an individual that is derived from a bank record, including information concerning insurance premiums, the terms and conditions of insurance coverage, insurance expirations, insurance claims, and insurance history of the individual. The term does not include a customer's name, address, or telephone number.(b) A person may not use nonpublic customer information for the purpose of selling or soliciting the purchase of insurance, or provide nonpublic customer information to a third party for the purpose of another's selling or soliciting the purchase of insurance, unless:(1) it is clearly and conspicuously disclosed that the nonpublic customer information may be used for that purpose; and(2) the customer has been provided an opportunity to object before the time the information is used.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

SUBCHAPTER D. DISCLOSURESSec. 556.151. APPLICABILITY OF SUBCHAPTER. This subchapter does not apply to a credit life, credit accident and health, credit property, or credit involuntary unemployment insurance policy that is:(1) specifically authorized by this code;(2) approved for sale in this state; and(3) sold in connection with a credit transaction.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 556.152. PROMOTIONAL MATERIALS DISCLOSURE. (a) This section applies to each agent that is a depository institution or that, on the premises of a depository institution or in connection with a product offering of a depository institution, sells or solicits the purchase of insurance recommended or sponsored by the depository institution.(b) Promotional materials relating to an insurance product distributed to a customer or potential customer must clearly disclose that an insurance product sold through an agent affiliated with a depository institution:(1) is not insured by the Federal Deposit Insurance Corporation;(2) is not issued, guaranteed, or underwritten by the depository institution or the Federal Deposit Insurance Corporation; and(3) involves investment risk, if appropriate, including potential loss of principal.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 556.153. DISCLOSURE AT TIME OF LOAN APPLICATION. (a) At the time a loan application is made, a depository institution shall provide to the customer a written disclosure as required by this section and Section 556.154.(b) The disclosure must be separate from any loan application or loan document.(c) The depository institution employee who presents the disclosure and the customer shall sign and date the disclosure.(d) The depository institution shall maintain one copy of the disclosure in the loan file and shall provide one copy to the customer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1, 2005.

Sec. 556.154. FORM OF DISCLOSURE. (a) The disclosure required by Section 556.153 must be in substantially the following form:"CUSTOMER DISCLOSURE"You have applied for a loan with the depository institution. As permitted by Title 4, Finance Code, the depository institution is requiring that collateral used to secure the loan be insured to cover the amount of the loan to the extent insurance is available on the property to be insured, against the usual and customary casualty losses."You have the right to provide this insurance either through existing policies already owned or controlled by you or by obtaining the insurance through any insurance agent or insurer authorized to engage in business in Texas."The depository institution, through its own insurance agency, can also make this insurance available to you. However, federal and state laws provide that the depository institution cannot require you to obtain insurance through the depository institution, its subsidiary, an affiliate, or any particular unaffiliated third party, either as a condition to obtaining this credit or to obtain special terms or consideration."Insurance products sold through or in the depository institution or its affiliate or subsidiary are not insured by the Federal Deposit Insurance Corporation and are not issued, guaranteed, or underwritten by the depository institution or the Federal Deposit Insurance Corporation."You are not required or obligated to purchase insurance from the depository institution or any subsidiary, affiliate, or particular unaffiliated third party as a condition to obtaining your loan, and your decision as to insurance agents will not affect your credit terms in any way.

______________________

______________________

Customer

Date

______________________

Employee of Depository Institution"

(b) The commissioner may amend the disclosure form as necessary

to comply with federal or state law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.



CHAPTER 557. INSURED PROPERTY SUBJECT TO SECURITY INTEREST

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE C. DECEPTIVE, UNFAIR, AND PROHIBITED PRACTICES

CHAPTER 557. INSURED PROPERTY SUBJECT TO SECURITY INTEREST

SUBCHAPTER A. INSURANCE PROCEEDS HELD BY LENDER PENDING REPAIR OF

RESIDENTIAL REAL PROPERTY

Sec. 557.001. DEFINITIONS. In this subchapter:

(1) "Lender" means a person holding a mortgage, lien, deed of

trust, or other security interest in property.

(2) "Residential real property" means:

(A) a single-family house;

(B) a duplex, triplex, or quadraplex; or

(C) a unit in a multi-unit residential structure in which title

to an individual unit is transferred to the owner of the unit

under a condominium or cooperative system.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 557.002. NOTIFICATION BY LENDER TO INSURED CONCERNING

INSURANCE PROCEEDS. (a) If a claim under an insurance policy

for damage to residential real property is paid to the insured

and a lender, and the lender holds all or part of the proceeds

from the insurance claim payment pending completion of all or

part of the repairs to the property, the lender shall notify the

insured of each requirement with which the insured must comply

for the lender to release the insurance proceeds.

(b) The notice required under this section must be provided not

later than the 10th day after the date the lender receives

payment of the insurance proceeds.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 557.003. LENDER'S RELEASE OR REFUSAL TO RELEASE INSURANCE

PROCEEDS. Not later than the 10th day after the date a lender

receives from the insured a request for release of all or part of

the insurance proceeds held by the lender, the lender shall:

(1) if the lender has received sufficient evidence of the

insured's compliance with the requirements specified by the

lender under Section 557.002 for release of the proceeds, release

to the insured, as requested, all or part of the proceeds; or

(2) provide notice to the insured that explains specifically:

(A) the reason for the lender's refusal to release the proceeds

to the insured; and

(B) each requirement with which the insured must comply for the

lender to release the proceeds.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 557.004. PAYMENT OF INTEREST; RATE. A lender who fails to

provide notice as required by Section 557.002 or 557.003 or to

release insurance proceeds as required by Section 557.003 shall

pay to the insured interest at the rate of 10 percent a year on

the proceeds held by the lender.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 557.005. ACCRUAL OF INTEREST. (a) If a lender fails to

provide notice as required by Section 557.002 or 557.003,

interest begins to accrue on the date the lender received the

insurance proceeds.

(b) If a lender fails to release insurance proceeds as required

by Section 557.003, interest begins to accrue on the date the

lender receives sufficient evidence of the insured's compliance

with the requirements specified by the lender under Section

557.002 or 557.003 for release of the proceeds.

(c) Interest stops accruing on the date the lender complies with

Section 557.002 or 557.003, as applicable.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 557.006. INTEREST NOT REQUIRED ON INSURANCE PROCEEDS

APPLIED TO REDUCE NOTE. A lender is not required to pay interest

on insurance proceeds applied, in accordance with the terms and

conditions of a deed of trust or other security agreement, to

reduce a note.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER B. LIENHOLDER APPROVAL OF INSURANCE CLAIM PAYMENT

RELATING TO PERSONAL PROPERTY

Sec. 557.051. LIENHOLDER APPROVAL OF PAYMENT. If payment of an

insurance claim relating to personal property requires the

endorsement of a check or draft by a holder of a lien on the

property or otherwise requires approval of the lienholder, not

later than the 14th business day after the date the lienholder

receives a request for the endorsement or other approval, the

lienholder shall provide:

(1) the endorsement or approval; or

(2) a written statement of the reason for denial of the

endorsement or approval to the person who requested the

endorsement or approval.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 557.052. CIVIL PENALTY. (a) A lienholder who violates

Section 557.051 is liable for a civil penalty not to exceed $500

for each violation.

(b) The attorney general may bring an action to collect a civil

penalty under this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.



CHAPTER 558. REFUND OF UNEARNED PREMIUM

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE C. DECEPTIVE, UNFAIR, AND PROHIBITED PRACTICES

CHAPTER 558. REFUND OF UNEARNED PREMIUM

Sec. 558.001. DEFINITION. In this chapter, "insurer" means an

insurance company or other entity authorized to engage in the

business of insurance in this state. The term includes:

(1) a stock life, health, or accident insurance company;

(2) a mutual life, health, or accident insurance company;

(3) a stock fire or casualty insurance company;

(4) a mutual fire or casualty insurance company;

(5) a Mexican casualty insurance company;

(6) a farm mutual insurance company;

(7) a county mutual insurance company;

(8) a Lloyd's plan;

(9) a reciprocal or insurance exchange;

(10) a fraternal benefit society;

(11) a stipulated premium company;

(12) a nonprofit legal services corporation;

(13) a statewide mutual assessment company;

(14) a local mutual aid association;

(15) a local mutual burial association;

(16) an association exempt under Section 887.102;

(17) a nonprofit hospital, medical, or dental service

corporation, including a corporation subject to Chapter 842;

(18) a risk retention group;

(19) a purchasing group;

(20) an eligible surplus lines insurer; and

(21) a guaranty association operating under Chapter 462 or 463.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2D.015, eff. April 1, 2009.

Sec. 558.002. APPLICABILITY OF CHAPTER; REFUND OF UNEARNED

PREMIUM. (a) This chapter applies to an insurer that issues an

insurance policy that requires the insurer to maintain an

unearned premium reserve for the portion of the written policy

premium applicable to the unexpired or unused part of the policy

period for which the premium has been paid.

(b) An insurer shall promptly refund the appropriate portion of

any unearned premium to the policyholder if the policy:

(1) has a remaining unearned premium reserve; and

(2) is canceled or terminated by the insured or the insurer

before the end of its term.

(c) A guaranty association shall promptly refund any unearned

premium as described by Subchapter E, Chapter 462, or Sections

463.003(9) and 463.259.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2D.016, eff. April 1, 2009.

Sec. 558.003. RULES AND GUIDELINES. The commissioner shall:

(1) adopt rules necessary to implement this chapter; and

(2) establish appropriate guidelines to determine the portion of

an unearned premium that must be refunded to a policyholder under

this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 558.004. EFFECT ON INSURANCE PREMIUM FINANCE COMPANY. This

chapter does not affect the obligation of an insurer to pay an

unearned premium to an insurance premium finance company in

accordance with Section 651.162.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.



CHAPTER 559. CREDIT SCORING AND CREDIT INFORMATION

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE C. DECEPTIVE, UNFAIR, AND PROHIBITED PRACTICES

CHAPTER 559. CREDIT SCORING AND CREDIT INFORMATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 559.001. DEFINITIONS. In this chapter:

(1) "Adverse effect" means an action taken by an insurer in

connection with the underwriting of insurance for a consumer that

results in the denial of coverage, the cancellation or nonrenewal

of coverage, or the offer to and acceptance by a consumer of a

policy form, premium rate, or deductible other than the policy

form, premium rate, or deductible for which the consumer

specifically applied.

(2) "Agent" means a person licensed or required to be licensed

as a general property and casualty insurance agent or a personal

lines property and casualty agent under Chapter 4051.

(3) "Applicant for insurance coverage" means an individual who

has applied to an insurer for coverage under a personal insurance

policy.

(4) "Consumer" means an individual whose credit information is

used or whose credit score is computed in the underwriting or

rating of a personal insurance policy. The term includes an

applicant for insurance coverage.

(5) "Consumer reporting agency" means any person that, for

monetary fees or dues or on a cooperative nonprofit basis,

regularly engages in the practice of assembling or evaluating

consumer credit information or other information on consumers for

the purpose of furnishing consumer reports to third parties.

(6) "Credit information" means any credit-related information

derived from a credit report, found in a credit report itself, or

provided in an application for personal insurance. The term does

not include information that is not credit-related, regardless of

whether that information is contained in a credit report or in an

application for insurance coverage or is used to compute a credit

score.

(7) "Credit report" means any written, oral, or other

communication of information by a consumer reporting agency that:

(A) bears on a consumer's creditworthiness, credit standing, or

credit capacity; and

(B) is used or expected to be used or collected in whole or in

part to serve as a factor to determine personal insurance

premiums, eligibility for coverage, or tier placement.

(8) "Credit score" or "insurance score" means a number or rating

derived from an algorithm, computer application, model, or other

process that is:

(A) based on credit information; and

(B) used to predict the future insurance loss exposure of a

consumer.

(9) "Insured" means a consumer who has purchased an insurance

policy from an insurer.

(10) "Insurer" means an insurer authorized to write property and

casualty insurance in this state, including an insurance company,

reciprocal or interinsurance exchange, mutual insurance company,

capital stock company, county mutual insurance company,

association, Lloyd's plan, or other entity writing personal

insurance in this state. The term includes an affiliate, as

described by this code, if that affiliate is authorized to write

personal insurance in this state. The term does not include a

farm mutual insurance company or an eligible surplus lines

insurer under this code.

(11) "Personal insurance" means:

(A) a personal automobile insurance policy;

(B) a residential property insurance policy;

(C) a residential fire and allied lines insurance policy; or

(D) a noncommercial insurance policy covering a boat, personal

watercraft, snowmobile, or recreational vehicle.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.020(a), eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.05, eff. September 1, 2007.

Sec. 559.002. APPLICABILITY OF CHAPTER. This chapter applies to

an insurer that writes personal insurance coverage and uses

credit information or credit reports for the underwriting or

rating of that coverage.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.020(a), eff. September 1, 2005.

Sec. 559.003. INFORMATION PROVIDED TO PUBLIC. The department

shall:

(1) update insurer profiles maintained on the department's

Internet website to provide information to consumers stating

whether or not an insurer uses credit scoring; and

(2) post the report required under former Section 15, Article

21.49-2U, on the department's Internet website.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.020(a), eff. September 1, 2005.

Sec. 559.004. RULES. (a) The commissioner may adopt rules

necessary to implement this chapter.

(b) The commissioner shall adopt rules that prescribe the

allowable differences in rates charged by insurers due solely to

the difference in credit scores.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.020(a), eff. September 1, 2005.

SUBCHAPTER B. USE OF CREDIT SCORING AND CREDIT INFORMATION

Sec. 559.051. PERMISSIBLE USE OF CREDIT SCORING. An insurer may

use credit scoring, except for factors that constitute unfair

discrimination, to develop rates, rating classifications, or

underwriting criteria regarding lines of insurance subject to

this chapter.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.020(a), eff. September 1, 2005.

Sec. 559.052. PROHIBITED USE OF CREDIT INFORMATION. (a) An

insurer may not:

(1) use a credit score that is computed using factors that

constitute unfair discrimination;

(2) deny, cancel, or nonrenew a policy of personal insurance

solely on the basis of credit information without considering any

other applicable underwriting factor independent of credit

information; or

(3) take an action that results in an adverse effect against a

consumer because the consumer does not have a credit card account

without considering any other applicable factor independent of

credit information.

(b) An insurer may not consider an absence of credit information

or an inability to determine credit information for an applicant

for insurance coverage or for an insured as a factor in

underwriting or rating an insurance policy unless the insurer:

(1) has statistical, actuarial, or reasonable underwriting

information that:

(A) is reasonably related to actual or anticipated loss

experience; and

(B) shows that the absence of credit information could result in

actual or anticipated loss differences;

(2) treats the consumer as if the applicant for insurance

coverage or insured had neutral credit information, as defined by

the insurer; or

(3) excludes the use of credit information as a factor in

underwriting and uses only other underwriting criteria.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.020(a), eff. September 1, 2005.

Sec. 559.053. DISCLOSURE TO CONSUMER REGARDING USE OF CREDIT

SCORING. (a) An insurer that uses credit scoring in the

underwriting or rating of insurance subject to this chapter shall

disclose to each applicant for insurance coverage that the

applicant's credit report may be used in the underwriting or

rating of the applicant's policy. The disclosure must be

provided at the time of application by the insurer or agent and

may be given orally, in writing, or electronically.

(b) If a policy is issued to the applicant for insurance

coverage, an insurer or agent is not required to make the

disclosure required under Subsection (a) on any subsequent

renewal of the coverage.

(c) An insurer or its agent shall disclose to its customers, on

a form adopted by the commissioner, whether credit information

will be obtained on an applicant for insurance coverage or

insured or on any other member or members of the applicant's or

insured's household and used as part of the insurance credit

scoring process.

(d) If credit information is obtained or used on an applicant

for insurance coverage or insured, or on any member of the

applicant's or insured's household, the insurer shall disclose to

the applicant or insured the name of each person on whom credit

information was obtained or used and how each person's credit

information was used to underwrite or rate the policy.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.020(a), eff. September 1, 2005.

Sec. 559.054. NOTICE OF ACTION RESULTING IN ADVERSE EFFECT. (a)

If, based in whole or in part on information contained in a

credit report, an insurer takes an action resulting in an adverse

effect with respect to an applicant for insurance coverage or

insured, the insurer shall provide to the applicant or insured

within 30 days:

(1) written or electronic notice of the action resulting in an

adverse effect and the reasons for that action;

(2) the name, address, and telephone number of the consumer

reporting agency, including a toll-free number established by the

agency and the agency's Internet website, if applicable;

(3) written or electronic notice that the consumer reporting

agency did not make the decision to take the action resulting in

an adverse effect and will be unable to provide the applicant or

insured the specific reasons why the action was taken; and

(4) written or electronic notice of the applicant's or insured's

right to:

(A) obtain a free copy of the consumer's credit report from the

consumer reporting agency during the 60-day period after the date

of the notice; and

(B) dispute with the consumer reporting agency the accuracy or

completeness of any information in the consumer's credit report

furnished by the agency.

(b) In the notice described by Subsection (a)(1), an insurer

shall include a description of not more than four factors that

were the primary influences of the action resulting in the

adverse effect.

(c) The use by an insurer of a generalized term such as "poor

credit history," "poor credit rating," or "poor credit score"

does not constitute sufficient notice under this section of the

action resulting in the adverse effect.

(d) Standardized credit explanations provided by a consumer

reporting agency or other third-party vendor are also sufficient

to comply with this section.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.020(a), eff. September 1, 2005.

Sec. 559.055. DISPUTE RESOLUTION; ERROR CORRECTION. (a) If it

is determined through the dispute resolution process established

under Section 611(a)(5), Fair Credit Reporting Act (15 U.S.C.

Section 1681i), as amended, that the credit information of a

current insured was inaccurate or incomplete or could not be

verified and the insurer receives notice of that determination

from the consumer reporting agency or from the insured, the

insurer shall re-underwrite and re-rate the insured not later

than the 30th day after the date the insurer receives the notice.

(b) After re-underwriting or re-rating an insured under

Subsection (a), an insurer shall make any adjustments necessary

within 30 days, consistent with the insurer's underwriting and

rating guidelines. If an insurer determines that the insured has

overpaid premium, the insurer shall credit the insured the amount

of overpayment. The insurer shall compute the overpayment back

to the shorter of:

(1) the last 12 months of coverage; or

(2) the actual policy period.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.020(a), eff. September 1, 2005.

Sec. 559.056. INDEMNIFICATION OF AGENT. (a) An insurer shall

indemnify, defend, and hold its agent harmless from and against

all liability, fees, and costs that arise out of or relate to the

actions, errors, or omissions of an agent who obtains or uses

credit information or credit scores for the insurer if the agent:

(1) follows the instructions of or procedures established by the

insurer; and

(2) complies with any applicable law or rule.

(b) This section may not be construed to establish a cause of

action that does not exist in the absence of this section.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.020(a), eff. September 1, 2005.

Sec. 559.057. SALE OF POLICY TERM INFORMATION BY CONSUMER

REPORTING AGENCY PROHIBITED. (a) A consumer reporting agency

may not provide or sell data or lists that include any

information that, in whole or in part, was submitted in

conjunction with an insurance inquiry about a consumer's credit

information or a request for a credit report or credit score,

including:

(1) the expiration dates of an insurance policy or any other

information that may identify periods during which a consumer's

insurance may expire; and

(2) the terms and conditions of the consumer's insurance

coverage.

(b) The restriction under Subsection (a) does not apply to data

or lists that the consumer reporting agency provides to:

(1) the agent from whom information was received;

(2) the insurer on whose behalf the agent acted; or

(3) that insurer's affiliates.

(c) This section may not be construed to restrict the ability of

an insurer to obtain a claims history report or a report

regarding a motor vehicle.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.020(a), eff. September 1, 2005.

SUBCHAPTER C. COMPUTING CREDIT SCORE; EVALUATING CREDIT

INFORMATION

Sec. 559.101. NEGATIVE FACTORS. An insurer may not use any of

the following as a negative factor in any credit scoring

methodology or in reviewing credit information to underwrite or

rate a policy of personal insurance:

(1) a credit inquiry that is not initiated by the consumer;

(2) an inquiry relating to insurance coverage, if so identified

on a consumer's credit report; or

(3) a collection account with a medical industry code, if so

identified on the consumer's credit report.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.020(a), eff. September 1, 2005.

Sec. 559.102. MULTIPLE LENDER INQUIRIES. (a) An insurer shall

consider multiple lender inquiries made within 30 days of a prior

inquiry, if coded by the consumer reporting agency on the

consumer's credit report as from the home mortgage industry, as

only one inquiry.

(b) An insurer shall consider multiple lender inquiries made

within 30 days of a prior inquiry, if coded by the consumer

reporting agency on the consumer's credit report as from the

motor vehicle lending industry, as only one inquiry.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.020(a), eff. September 1, 2005.

Sec. 559.103. EXTRAORDINARY EVENTS. (a) Notwithstanding any

other law, an insurer shall, on written request from an applicant

for insurance coverage or an insured, provide reasonable

exceptions to the insurer's rates, rating classifications, or

underwriting rules for a consumer whose credit information has

been directly influenced by:

(1) a catastrophic illness or injury;

(2) the death of a spouse, child, or parent;

(3) temporary loss of employment;

(4) divorce; or

(5) identity theft.

(b) In a situation described by Subsection (a), an insurer:

(1) may consider only credit information not affected by the

event; or

(2) shall assign a neutral credit score.

(c) An insurer may require reasonable written and independently

verifiable documentation of the event and the effect of the event

on the person's credit before granting an exception. An insurer

is not required to consider repeated events or events the insurer

reconsidered previously as an extraordinary event.

(d) An insurer may also consider granting an exception to an

applicant for insurance coverage or an insured for an

extraordinary event not listed in Subsection (a).

(e) An insurer is not out of compliance with any law or rule

relating to underwriting, rating, or rate filing as a result of

granting an exception under this section.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.020(a), eff. September 1, 2005.

SUBCHAPTER D. FILING OF CREDIT SCORING MODELS

Sec. 559.151. FILING REQUIRED. (a) An insurer that uses credit

scores to underwrite and rate risks shall file the insurer's

credit scoring models or other credit scoring processes with the

department.

(b) Another entity may file credit scoring models on behalf of

an insurer.

(c) A filing that includes credit scoring may include loss

experience justifying the use of credit information.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.020(a), eff. September 1, 2005.

Sec. 559.152. PUBLIC INFORMATION. A credit scoring model filed

to comply with this chapter, as of the date the filing is

received by the department:

(1) is public information;

(2) is not subject to any exceptions to disclosure under Chapter

552, Government Code; and

(3) cannot be withheld from disclosure under any other law.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.020(a), eff. September 1, 2005.

SUBCHAPTER E. ENFORCEMENT

Sec. 559.201. VIOLATION. An insurer that violates this chapter

or a rule adopted under this chapter commits an unfair practice

in violation of Chapter 541 and is subject to sanctions under

Chapter 82.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.020(a), eff. September 1, 2005.



CHAPTER 560. PROHIBITED RATES

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE C. DECEPTIVE, UNFAIR, AND PROHIBITED PRACTICES

CHAPTER 560. PROHIBITED RATES

Sec. 560.001. DEFINITION OF INSURER. In this chapter, "insurer"

means an insurance company, reciprocal or interinsurance

exchange, mutual insurance company, farm mutual insurance

company, capital stock insurance company, county mutual insurance

company, Lloyd's plan, surplus lines insurer, or other legal

entity engaged in the business of insurance in this state. The

term includes:

(1) an affiliate described by Section 823.003(a);

(2) the Texas Windstorm Insurance Association established under

Chapter 2210;

(3) the FAIR Plan Association established under Chapter 2211;

and

(4) the Texas Automobile Insurance Plan Association established

under Chapter 2151.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1D.002, eff. April 1, 2009.

Sec. 560.002. USE OF CERTAIN RATES PROHIBITED; RATE

REQUIREMENTS. (a) An insurer may not use a rate that violates

this chapter.

(b) A rate used under this code:

(1) must be just, fair, reasonable, and adequate; and

(2) may not be:

(A) confiscatory;

(B) excessive for the risks to which the rate applies; or

(C) unfairly discriminatory.

(c) For purposes of this section, a rate is:

(1) inadequate if the rate is insufficient to sustain projected

losses and expenses to which the rate applies, and continued use

of the rate:

(A) endangers the solvency of an insurer using the rate; or

(B) has the effect of substantially lessening competition or

creating a monopoly in any market;

(2) excessive if the rate is likely to produce a long-term

profit that is unreasonably high in relation to the insurance

coverage provided; or

(3) unfairly discriminatory if the rate:

(A) is not based on sound actuarial principles;

(B) does not bear a reasonable relationship to the expected loss

and expense experience among risks; or

(C) is based wholly or partly on the race, creed, color,

ethnicity, or national origin of the policyholder or an insured.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1D.002, eff. April 1, 2009.



CHAPTER 562. UNFAIR METHODS OF COMPETITION AND UNFAIR OR DECEPTIVE ACTS OR PRACTICES REGARDING DISCOUNT HEALTH CARE PROGRAMS

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE C. DECEPTIVE, UNFAIR, AND PROHIBITED PRACTICES

CHAPTER 562. UNFAIR METHODS OF COMPETITION AND

UNFAIR OR DECEPTIVE ACTS OR PRACTICES REGARDING

DISCOUNT HEALTH CARE PROGRAMS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 562.001. PURPOSE. The purpose of this chapter is to

regulate trade practices in the business of discount health care

programs by:

(1) defining or providing for the determination of trade

practices in this state that are unfair methods of competition or

unfair or deceptive acts or practices; and

(2) prohibiting those unfair or deceptive trade practices.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.002. DEFINITIONS. In this chapter:

(1) "Advertisement, solicitation, or marketing material" means

material that is made, published, disseminated, circulated, or

placed before the public:

(A) in a newspaper, magazine, or other publication;

(B) in a notice, circular, pamphlet, letter, or poster;

(C) over a radio or television station;

(D) through the Internet;

(E) in a telephone sales script; or

(F) in any other manner.

(2) "Discount health care program" means a business arrangement

or contract in which an entity, in exchange for fees, dues,

charges, or other consideration, offers its members access to

discounts on health care services provided by health care

providers. The term does not include an insurance policy,

certificate of coverage, or other product otherwise regulated by

the department or a self-funded or self-insured employee benefit

plan.

(3) "Discount health care program operator" means a person who,

in exchange for fees, dues, charges, or other consideration,

operates a discount health care program and contracts with

providers, provider networks, or other discount health care

program operators to offer access to health care services at a

discount and determines the charge to members.

(4) "Health care services" includes physician care, inpatient

care, hospital surgical services, emergency services, ambulance

services, laboratory services, audiology services, dental

services, vision services, mental health services, substance

abuse services, chiropractic services, and podiatry services, and

the provision of medical equipment and supplies, including

prescription drugs.

(5) "Marketer" means a person who sells or distributes, or

offers to sell or distribute, a discount health care program,

including a private label entity that places its name on and

markets or distributes a discount health care program, but does

not operate a discount health care program.

(6) "Member" means a person who pays fees, dues, charges, or

other consideration for the right to participate in a discount

health care program.

(7) "Person" means an individual, corporation, association,

partnership, or other legal entity.

(8) "Program operator" means a discount health plan program

operator.

(9) "Provider" means a person who is licensed or otherwise

authorized to provide health care services in this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.003. VENUE FOR ACTIONS INVOLVING DEPARTMENT OR

COMMISSIONER. An action under this chapter in which the

department or commissioner is a party must be brought in a

district court in Travis County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.004. APPLICABILITY. Except as otherwise provided by

this chapter, a program operator, including the operator of a

freestanding discount health care program or a discount health

care program marketed by an insurer or a health maintenance

organization, shall comply with this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.005. LIBERAL CONSTRUCTION. This chapter shall be

liberally construed and applied to promote the underlying

purposes as provided by Section 562.001.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. UNFAIR METHODS OF COMPETITION AND

UNFAIR OR DECEPTIVE ACTS OR PRACTICES DEFINED

Sec. 562.051. MISREPRESENTATION REGARDING DISCOUNT HEALTH CARE

PROGRAM. It is an unfair method of competition or an unfair or

deceptive act or practice in the business of discount health care

programs to:

(1) misrepresent the price range of discounts offered by the

discount health care program;

(2) misrepresent the size or location of the program's network

of providers;

(3) misrepresent the participation of a provider in the

program's network;

(4) suggest that a discount card offered through the program is

a federally approved Medicare prescription discount card;

(5) use the term "insurance," except as:

(A) a disclaimer of any relationship between the discount health

care program and insurance; or

(B) a description of an insurance product connected with a

discount health care program; or

(6) use the term "health plan," "coverage," "copay,"

"copayments," "deductible," "preexisting conditions," "guaranteed

issue," "premium," "PPO," or "preferred provider organization,"

or another similar term, in a manner that could reasonably

mislead an individual into believing that the discount health

care program is health insurance or provides coverage similar to

health insurance.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.052. FALSE INFORMATION AND ADVERTISING. It is an

unfair method of competition or an unfair or deceptive act or

practice in the business of discount health care programs to

make, publish, disseminate, circulate, or place before the public

or directly or indirectly cause to be made, published,

disseminated, circulated, or placed before the public an

advertisement, solicitation, or marketing material containing an

untrue, deceptive, or misleading assertion, representation, or

statement regarding the discount health care program.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.053. FAILURE TO REGISTER OR RENEW REGISTRATION; FALSE

REGISTRATION OR RENEWAL STATEMENT. (a) It is an unfair method

of competition or an unfair or deceptive act or practice in the

business of discount health care programs to:

(1) fail to register or renew registration as required under

Chapter 7001; or

(2) with intent to deceive:

(A) file with the department a false statement in connection

with an application for registration as a program operator under

Chapter 7001; or

(B) file with the department a false statement in connection

with an application for renewal of a registration as a program

operator under Chapter 7001.

(b) The commissioner may impose on a person operating a discount

health care program for the person's failure to register or renew

registration as required under Chapter 7001 any remedy that the

commissioner is authorized to impose under Chapter 101 for the

unauthorized business of insurance.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.054. MISREPRESENTATION OF DISCOUNT HEALTH CARE

PROGRAMS. It is an unfair method of competition or an unfair or

deceptive act or practice in the business of discount health care

programs to misrepresent a discount health care program by:

(1) making an untrue statement of material fact;

(2) failing to state a material fact necessary to make other

statements made not misleading, considering the circumstances

under which the statements were made;

(3) making a statement in a manner that would mislead a

reasonably prudent person to a false conclusion of a material

fact;

(4) making a material misstatement of law; or

(5) failing to disclose a matter required by law to be

disclosed, including failing to make an applicable disclosure

required by this code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. REGULATION OF PRACTICES

Sec. 562.101. UNFAIR METHODS OF COMPETITION AND UNFAIR OR

DECEPTIVE ACTS OR PRACTICES PROHIBITED. A person may not engage

in this state in a trade practice that is defined in this chapter

as or determined under this chapter to be an unfair method of

competition or an unfair or deceptive act or practice in the

business of discount health care programs.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.102. PROHIBITED CONTENT OF CERTAIN DISCOUNT HEALTH CARE

PROGRAM ADVERTISING, SOLICITATION, OR MARKETING. Notwithstanding

any other provision of this code, it is unlawful for a program

operator or marketer to advertise, solicit, or market a discount

health care program containing the words "approved by the Texas

Department of Insurance" or words with a similar meaning.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.103. PROGRAM OPERATOR DUTIES. (a) A program operator

shall:

(1) provide a toll-free telephone number and Internet website

for members to obtain information about the discount health care

program and confirm or find providers currently participating in

the program; and

(2) remove a provider from the discount health care program not

later than the 30th day after the date the program operator

learns that the provider is no longer participating in the

program or has lost the authority to provide services or

products.

(b) A program operator shall issue at least one membership card

to serve as proof of membership in the discount health care

program that must:

(1) contain a clear and conspicuous statement that the discount

health care program is not insurance; and

(2) if the discount health care program includes discount

prescription drug benefits, include:

(A) the name or logo of the entity administering the

prescription drug benefits;

(B) the international identification number assigned by the

American National Standards Institute for the entity

administering the prescription drug benefits;

(C) the group number applicable to the member; and

(D) a telephone number to be used to contact an appropriate

person to obtain information relating to the prescription drug

benefits provided under the program.

(c) Not later than the 15th day after the date of enrollment, a

program operator shall issue at least one set of disclosure

materials describing the terms and conditions of the discount

health care program to each household in which a person is a

member, including a statement that:

(1) the discount health care program is not insurance, with the

word "not" capitalized;

(2) the member is required to pay the entire amount of the

discounted rate;

(3) the discount health care program does not guarantee the

quality of the services or products offered by individual

providers; and

(4) if the member remains dissatisfied after completing the

discount health care program's complaint system, the member may

contact the member's state insurance department.

(d) A program operator shall ensure that an application form or

other membership agreement:

(1) clearly and conspicuously discloses the duration of

membership and the amount of payments the member is obligated to

make for the membership; and

(2) contains a clear and conspicuous statement that the discount

health care program is not insurance.

(e) A program operator shall allow any member who cancels a

membership in the discount health care program not later than the

30th day after the date the person becomes a member to receive a

refund, not later than the 30th day after the date the program

operator receives a valid cancellation notice and returned

membership card, of all periodic membership charges paid by that

member to the program operator and the amount of any one-time

enrollment fee that exceeds $50.

(f) A program operator shall:

(1) maintain a surety bond, payable to the department for the

use and benefit of members in a manner prescribed by the

department, in the principal amount of $50,000, except that a

program operator that is an insurer that holds a certificate of

authority under Title 6 is not required to maintain the surety

bond;

(2) maintain an agent for service of process in this state; and

(3) establish and operate a fair and efficient procedure for

resolution of complaints regarding the availability of contracted

discounts or services or other matters relating to the

contractual obligations of the discount health care program to

its members.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.104. MARKETING OF PROGRAM. (a) A program operator may

market directly or contract with marketers for the distribution

of the program operator's discount health care programs.

(b) A program operator shall enter into a written contract with

a marketer before the marketer begins marketing, promoting,

selling, or distributing the program operator's discount health

care program. The contract must prohibit the marketer from using

an advertisement, solicitation, or other marketing material or a

discount card that has not been approved in advance and in

writing by the program operator.

(c) A program operator must approve in writing before their use

all advertisements, solicitations, or other marketing materials

and all discount cards used by marketers to market, promote,

sell, or distribute the discount health care program.

(d) Each advertisement, solicitation, or marketing material of a

discount health care program must clearly and conspicuously state

that the discount health care program is not insurance.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.105. CONTRACT REQUIREMENTS. (a) A program operator

shall contract, directly or indirectly, with a provider offering

discounted health care services or products under the discount

health care program. The written contract must contain all of

the following provisions:

(1) a description of the discounts to be provided to a member;

(2) a provision prohibiting the provider from charging a member

more than the discounted rate agreed to in the written agreement

with the provider; and

(3) a provision requiring the provider to promptly notify the

program operator if the provider no longer participates in the

program or loses the authority to provide services or products.

(b) The program operator may not charge or receive from a

provider any fee or other compensation for entering into the

agreement.

(c) If the program operator contracts with a network of

providers, the program operator shall obtain written assurance

from the network that:

(1) the network has a written agreement with each network

provider that includes a discounted rate that is applicable to a

program operator's discount health care program and contains all

of the terms described in Subsection (a); and

(2) the network is authorized to obligate the network providers

to provide services to members of the discount health care

program.

(d) The program operator shall require the network to:

(1) maintain and provide the program operator on a monthly basis

an up-to-date list of providers in the network; and

(2) promptly remove a provider from its network if the provider

no longer participates or loses the authority to provide services

or products.

(e) The program operator shall maintain a copy of each written

agreement the program operator has with a provider or a network

for at least two years following termination of the agreement.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 561.106. SUBMISSION OF MATERIALS. If the commissioner

reasonably believes that a program operator or a marketer may not

be operating in compliance with this chapter, the commissioner by

order may require the program operator or the marketer to submit

to the commissioner any advertisement, solicitation, or marketing

material, disclosure material, discount card, agreement, or other

document requested by the commissioner.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. DETERMINATION OF UNFAIR METHODS OF COMPETITION AND

UNFAIR OR DECEPTIVE ACTS OR PRACTICES; ENFORCEMENT; SANCTIONS AND

PENALTIES

Sec. 562.151. EXAMINATION AND INVESTIGATION. The department may

examine and investigate the affairs of a person engaged in the

business of discount health care programs in this state to

determine whether the person:

(1) has or is engaged in an unfair method of competition or

unfair or deceptive act or practice prohibited by this chapter;

or

(2) has violated Subchapter B or C.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.152. STATEMENT OF CHARGES; NOTICE OF HEARING. (a)

When the department has reason to believe that a person engaged

in the business of discount health care programs in this state

has engaged or is engaging in this state in an unfair method of

competition or unfair or deceptive act or practice defined by

Subchapter B or has violated Subchapter B or C and that a

proceeding by the department regarding the charges is in the

interest of the public, the department shall issue and serve on

the person:

(1) a statement of the charges; and

(2) a notice of the hearing on the charges, including the time

and place for the hearing.

(b) The department may not hold the hearing before the sixth day

after the date the notice required by Subsection (a)(2) is

served.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.153. HEARING. A person against whom charges are made

under Section 562.152 is entitled at the hearing on the charges

to have an opportunity to be heard and show cause why the

department should not issue an order requiring the person to

cease and desist from:

(1) performing the unfair method of competition or unfair or

deceptive act or practice described in the charges; or

(2) violating Subchapter B or C.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.154. HEARING PROCEDURES. (a) Nothing in this chapter

requires the observance of formal rules of pleading or evidence

at a hearing under this subchapter.

(b) At a hearing under this subchapter, the department, on a

showing of good cause, shall permit any person to intervene,

appear, and be heard by counsel or in person.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.155. RECORD OF HEARING. (a) At a hearing under this

subchapter, the department may, and at the request of a party to

the hearing shall, make a record of the proceedings and the

evidence presented at the hearing.

(b) If the department does not make a record and a person seeks

judicial review of the decision made at the hearing, the

department shall prepare a statement of the evidence and

proceeding for use on review.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.156. COMPLIANCE WITH SUBPOENA. (a) If a person

refuses to comply with a subpoena issued in connection with a

hearing under this subchapter or refuses to testify with respect

to a matter about which the person may be lawfully interrogated,

on application of the department, a district court in Travis

County or in the county in which the person resides may order the

person to comply with the subpoena or testify.

(b) A court may punish as contempt a person's failure to obey an

order under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.157. DETERMINATION OF VIOLATION. After a hearing under

this subchapter to determine whether a person has engaged in an

unfair method of competition or unfair or deceptive act or

practice prohibited by this chapter, the department shall

determine whether:

(1) the method of competition or the act or practice considered

in the hearing is defined as:

(A) an unfair method of competition or deceptive act or practice

under Subchapter B; or

(B) a false, misleading, or deceptive act or practice under

Section 17.46, Business & Commerce Code; and

(2) the person against whom the charges were made engaged in the

method of competition or act or practice in violation of:

(A) this chapter; or

(B) Subchapter E, Chapter 17, Business & Commerce Code, as

specified in Section 17.46, Business & Commerce Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.158. CEASE AND DESIST ORDER. On determining that a

person committed a violation described by Section 562.157 or

committed a violation of Subchapter B or C, the department shall:

(1) make written findings; and

(2) issue and serve on the person an order requiring the person

to cease and desist from engaging in the method of competition or

act or practice determined to be a violation or the violation of

Subchapter B or C, as applicable.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.159. MODIFICATION OR SETTING ASIDE OF ORDER. On the

notice and in the manner the department determines proper, the

department may modify or set aside wholly or partly a cease and

desist order issued under Section 562.158 at any time before a

petition appealing the order is filed in accordance with

Subchapter D, Chapter 36.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.160. ADMINISTRATIVE PENALTY FOR VIOLATION OF CEASE AND

DESIST ORDER. (a) A person who violates a cease and desist

order issued under Section 562.158 is subject to an

administrative penalty under Chapter 84.

(b) In determining whether a person has violated a cease and

desist order, the department shall consider the maintenance of

procedures reasonably adapted to ensure compliance with the

order.

(c) An administrative penalty imposed under this section may not

exceed:

(1) $1,000 for each violation; or

(2) $5,000 for all violations.

(d) An order of the department imposing an administrative

penalty under this section applies only to a violation of the

cease and desist order committed before the date the order

imposing the penalty is issued.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.161. CIVIL PENALTY FOR VIOLATION OF CEASE AND DESIST

ORDER. (a) A person who is found by a court to have violated a

cease and desist order issued under Section 562.158 is liable to

the state for a penalty. The state may recover the penalty in a

civil action.

(b) The penalty may not exceed $50 unless the court finds the

violation to be wilful, in which case the penalty may not exceed

$500.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. ENFORCEMENT BY ATTORNEY GENERAL

Sec. 562.201. INJUNCTIVE RELIEF. (a) The attorney general may

bring an action under this section if the attorney general has

reason to believe that:

(1) a person engaged in the business of discount health care

programs in this state is engaging in, has engaged in, or is

about to engage in an act or practice defined as unlawful under:

(A) this chapter; or

(B) Section 17.46, Business & Commerce Code; and

(2) the action is in the public interest.

(b) The attorney general may bring the action in the name of the

state to restrain by temporary or permanent injunction the

person's use of the method, act, or practice.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. April 1, 2010.

Sec. 562.202. VENUE FOR INJUNCTIVE ACTION. An action for an

injunction under this subchapter may be commenced in a district

court in:

(1) the county in which the person against whom the action is

brought:

(A) resides;

(B) has the person's principal place of business; or

(C) is engaging in business;

(2) the county in which the transaction or a substantial portion

of the transaction occurred; or

(3) Travis County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. April 1, 2010.

Sec. 562.203. ISSUANCE OF INJUNCTION. (a) The court may issue

an appropriate temporary or permanent injunction.

(b) The court shall issue the injunction without bond.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. April 1, 2010.

Sec. 562.204. CIVIL PENALTY. In addition to requesting a

temporary or permanent injunction under Section 562.201, the

attorney general may request a civil penalty of not more than

$20,000 for each violation on a finding by the court that the

defendant has engaged in or is engaging in an act or practice

defined as unlawful under this chapter or Section 17.46, Business

& Commerce Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. April 1, 2010.

Sec. 562.205. COMPENSATION OR RESTORATION. The court may make

an additional order or judgment as necessary to compensate an

identifiable person for actual damages or for restoration of

money or property that may have been acquired by means of an

enjoined act or practice.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. April 1, 2010.

Sec. 562.206. CIVIL PENALTY FOR VIOLATION OF INJUNCTION. (a) A

person who violates an injunction issued under this subchapter is

liable for and shall pay to the state a civil penalty of not more

than $10,000 for each violation.

(b) The attorney general may, in the name of the state, petition

the court for recovery of the civil penalty against the person

who violates the injunction.

(c) The court shall consider the maintenance of procedures

reasonably adapted to ensure compliance with the injunction in

determining whether a person has violated an injunction.

(d) The court issuing the injunction retains jurisdiction and

the cause is continued for the purpose of assessing a civil

penalty under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. April 1, 2010.

Sec. 562.207. REMEDIES NOT EXCLUSIVE. The remedies provided by

this subchapter:

(1) are not exclusive; and

(2) are in addition to any other remedy or procedure provided by

another law or at common law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. April 1, 2010.

SUBCHAPTER F. ASSURANCE OF VOLUNTARY COMPLIANCE

Sec. 562.251. ACCEPTANCE OF ASSURANCE. (a) In administering

this chapter, the department may accept assurance of voluntary

compliance from a person who is engaging in, has engaged in, or

is about to engage in an act or practice in violation of this

chapter or Section 17.46, Business & Commerce Code.

(b) The assurance must be in writing and be filed with the

department.

(c) The department may condition acceptance of an assurance of

voluntary compliance on the stipulation that the person offering

the assurance restore to a person in interest money that may have

been acquired by the act or practice described in Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.252. EFFECT OF ASSURANCE. (a) An assurance of

voluntary compliance is not an admission of a prior violation of

this chapter or Section 17.46, Business & Commerce Code.

(b) Unless an assurance of voluntary compliance is rescinded by

agreement, a subsequent failure to comply with the assurance is

prima facie evidence of a violation of this chapter or Section

17.46, Business & Commerce Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.253. REOPENING. A matter closed by the filing of an

assurance of voluntary compliance may be reopened at any time.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

SUBCHAPTER G. CONSTRUCTION OF CHAPTER WITH OTHER LAWS

Sec. 562.301. LIABILITY UNDER OTHER LAW. An order of the

department under this chapter, or an order by a court to enforce

that order, does not relieve or absolve a person affected by

either order from liability under another law of this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.302. POWERS IN ADDITION TO OTHER POWERS AUTHORIZED BY

LAW. The powers vested in the department and the commissioner by

this chapter are in addition to any other powers to enforce a

penalty, fine, or forfeiture authorized by law with respect to a

method of competition or act or practice defined as unfair or

deceptive.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.

Sec. 562.303. DOUBLE RECOVERY PROHIBITED. A person may not

recover damages and penalties for the same act or practice under

both this chapter and another law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 1, eff. September 1, 2009.



CHAPTER 601. PRIVACY

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE D. PRIVACY

CHAPTER 601. PRIVACY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 601.001. DEFINITIONS. In this chapter:

(1) "Affiliate" means a company that controls, is controlled by,

or is under common control with another company. For the purposes

of this subdivision, "control" has the meaning described by

Sections 823.005 and 823.151.

(2) "Authorization" has the meaning assigned by Section 82.001.

(3) "Covered entity" means an individual or entity that receives

an authorization from the department. The term includes an

individual or entity described by Section 82.002.

(4) "Nonaffiliated third party" means an entity that is not an

affiliate of, or related to by common ownership or affiliated by

corporate control with, the covered entity. The term does not

include a joint employee of the entity.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 601.002. COMPLIANCE WITH FEDERAL LAW REQUIRED. (a) A

covered entity shall comply with 15 U.S.C. Sections 6802 and

6803, as amended, in the same manner as a financial institution

is required to comply under those sections.

(b) An entity that is a nonaffiliated third party in relation to

a covered entity shall comply with 15 U.S.C. Section 6802(c), as

amended.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 601.003. EXEMPTION. Section 601.002(a) does not apply to a

covered entity to the extent that the entity is acting solely as

an insurance agent, employee, or other authorized representative

for another covered entity.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 601.004. TREATMENT OF CERTAIN HEALTH INFORMATION; STRICTER

RULES NOT PRECLUDED. This chapter does not affect the authority

of the department or another state agency to adopt stricter rules

governing the treatment of health information by a covered entity

if another law gives the department or agency that authority,

including a law or rule of this state related to the privacy of

individually identifiable health information under Subtitle F,

Title II, Health Insurance Portability and Accountability Act of

1996 (42 U.S.C. Section 1320d et seq.), as amended.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER B. DEPARTMENT POWERS AND DUTIES

Sec. 601.051. RULES. (a) The commissioner shall adopt:

(1) rules to implement this chapter; and

(2) any other rules necessary to carry out Subtitle A, Title V,

Gramm-Leach-Bliley Act (15 U.S.C. Section 6801 et seq.), as

amended, to make this state eligible to override federal

regulations as described by 15 U.S.C. Section 6805(c), as

amended.

(b) In adopting rules under this chapter, the commissioner shall

attempt to keep state privacy requirements consistent with

federal regulations adopted under Subtitle A, Title V,

Gramm-Leach-Bliley Act (15 U.S.C. Section 6801 et seq.), as

amended.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 601.052. IMPLEMENTATION OF CERTAIN STANDARDS. The

department shall implement standards as required by 15 U.S.C.

Section 6805(b), as amended.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER C. ENFORCEMENT

Sec. 601.101. ENFORCEMENT BY DEPARTMENT. The department shall

enforce 15 U.S.C. Sections 6801-6805, as amended, to the extent

required by 15 U.S.C. Section 6805, as amended, and this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 601.102. INJUNCTIVE OR DECLARATORY RELIEF; CIVIL PENALTY.

(a) The attorney general, after conferring with the

commissioner, may institute an action for injunctive or

declaratory relief to restrain a violation of this chapter.

(b) In addition to instituting an action for injunctive relief

under Subsection (a), the attorney general, after conferring with

the commissioner, may institute an action for civil penalties

against a covered entity or nonaffiliated third party for a

violation of this chapter. A civil penalty assessed under this

section may not exceed $3,000 for each violation.

(c) If the court in which an action under Subsection (b) is

pending finds that violations of this chapter have occurred with

a frequency that constitutes a pattern or practice, the court may

assess a civil penalty not to exceed $250,000.

(d) If the attorney general substantially prevails in an action

for injunctive relief or a civil penalty under this section, the

attorney general may recover reasonable attorney's fees, costs,

and expenses incurred obtaining the relief or penalty, including

court costs and witness fees.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.



CHAPTER 602. PRIVACY OF HEALTH INFORMATION

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE D. PRIVACY

CHAPTER 602. PRIVACY OF HEALTH INFORMATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 602.001. DEFINITIONS. In this chapter:

(1) "Covered entity" means a person who holds or is required to

hold a license, registration, certificate of authority, or other

authorization under this code or another insurance law of this

state. The term includes:

(A) an insurance company, including:

(i) a county mutual insurance company;

(ii) a farm mutual insurance company;

(iii) a fraternal benefit society;

(iv) a group hospital service corporation;

(v) a Lloyd's plan;

(vi) a local mutual aid association;

(vii) a mutual insurance company;

(viii) a reciprocal or interinsurance exchange;

(ix) a statewide mutual assessment company; and

(x) a stipulated premium company;

(B) a health maintenance organization; and

(C) an insurance agent.

(2) "Health information" means information regarding an

individual, other than the individual's age or gender, whether

provided orally or recorded in any medium or form, that is

created by or derived from the individual or a health care

provider and that relates to:

(A) the past, present, or future physical, mental, or behavioral

health or condition of the individual;

(B) the provision of health care to the individual; or

(C) payment for the provision of health care to the individual.

(3) "Nonpublic personal health information" means health

information:

(A) that identifies an individual who is the subject of the

information; or

(B) with respect to which there is a reasonable basis to believe

that the information could be used to identify an individual.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 602.002. APPLICABILITY OF CHAPTER TO COVERED ENTITY

REQUIRED TO COMPLY WITH CERTAIN FEDERAL STANDARDS. This chapter

does not apply to a covered entity that is required to comply

with the standards governing the privacy of individually

identifiable health information adopted by the United States

secretary of health and human services under Section 262(a),

Health Insurance Portability and Accountability Act of 1996 (42

U.S.C. Section 1320d et seq.).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 602.003. CONSTRUCTION OF CHAPTER. (a) This chapter does

not preempt or supersede state law in effect on July 1, 2002,

that relates to the privacy of medical records, health

information, or insurance information.

(b) This chapter may not be construed to modify, limit, or

supersede the operation of the federal Fair Credit Reporting Act

(15 U.S.C. Section 1681 et seq.).

(c) This chapter may not be used as a basis for drawing an

inference that information is or is not transaction or experience

information under Section 603 of the federal Fair Credit

Reporting Act (15 U.S.C. Section 1681a).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 602.004. RULES. The commissioner may adopt rules as

necessary to implement this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER B. AUTHORIZED DISCLOSURE OF CERTAIN HEALTH INFORMATION

Sec. 602.051. AUTHORIZATION FOR DISCLOSURE OF CERTAIN HEALTH

INFORMATION. (a) Except as provided by Section 602.053, a

covered entity must obtain authorization to disclose nonpublic

personal health information before disclosing the information.

(b) A request for authorization to disclose nonpublic personal

health information may be in written or electronic form and must:

(1) state the identity of the consumer or customer who is the

subject of the information;

(2) describe:

(A) each type of information to be disclosed;

(B) each party to whom the covered entity intends to disclose

the information;

(C) the purpose of the disclosure;

(D) how the information will be used; and

(E) the procedure for revoking the authorization;

(3) include the signature of:

(A) the consumer or customer who is the subject of the

information; or

(B) the individual who is legally empowered to grant

authorization;

(4) state the date the authorization is signed; and

(5) provide notice of:

(A) the period for which the authorization is valid; and

(B) the consumer's or customer's right to revoke the

authorization at any time.

(c) The period for which the authorization is valid may not

exceed 24 months.

(d) The right of a consumer or customer to revoke an

authorization at any time is subject to the rights of an

individual who, before receiving notice of a revocation, acted in

reliance on the authorization.

(e) The covered entity shall retain the original or a copy of

the authorization in the records of the individual who is the

subject of the nonpublic personal health information.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 602.052. DELIVERY OF AUTHORIZATION FORM AND REQUEST FOR

AUTHORIZATION. (a) A covered entity may deliver to a consumer

or customer a request for authorization and an authorization form

only if the request and form are clear and conspicuous.

(b) A covered entity is required to include delivery of the

authorization form in a notice to a consumer or customer only if

the covered entity intends to disclose health information

protected under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 602.053. EXCEPTIONS. A covered entity may disclose

nonpublic personal health information to the extent that the

disclosure is necessary to perform the following insurance or

health maintenance organization functions on behalf of the

covered entity:

(1) the investigation or reporting of actual or potential fraud,

misrepresentation, or criminal activity;

(2) underwriting;

(3) the placement or issuance of an insurance policy or evidence

of coverage;

(4) loss control services;

(5) ratemaking or guaranty fund functions;

(6) reinsurance or excess loss insurance;

(7) risk management;

(8) case management;

(9) disease management;

(10) quality assurance;

(11) quality improvement;

(12) performance evaluation;

(13) health care provider credentialing verification;

(14) utilization review;

(15) peer review activities;

(16) actuarial, scientific, medical, or public policy research;

(17) grievance procedures;

(18) the internal administration of compliance, managerial, and

information systems;

(19) policyholder or enrollee services;

(20) auditing;

(21) reporting;

(22) database security;

(23) the administration of consumer disputes and inquiries;

(24) external accreditation standards;

(25) the replacement of a group benefit plan or workers'

compensation policy or program;

(26) activities in connection with a sale, merger, transfer, or

exchange of all or part of a business or operating unit;

(27) any activity that permits disclosure without authorization

under the federal Health Insurance Portability and Accountability

Act of 1996 (42 U.S.C. Section 1320d et seq.), as amended;

(28) disclosure that is required, or that is a lawful or

appropriate method to enforce the covered entity's rights or the

rights of other persons engaged, in carrying out a transaction or

providing a product or service that the consumer requests or

authorizes;

(29) claims administration, adjustment, and management;

(30) any activity that is:

(A) otherwise permitted by law;

(B) required by a governmental reporting authority; or

(C) required to comply with legal process; and

(31) any other insurance or health maintenance organization

functions the commissioner approves that are:

(A) necessary for appropriate performance of insurance or health

maintenance organization functions; and

(B) fair and reasonable to the interests of consumers.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER C. PENALTIES AND ENFORCEMENT

Sec. 602.101. PROHIBITION. A covered entity may not knowingly

or wilfully violate this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 602.102. INJUNCTION. The attorney general may bring an

action for injunctive relief to restrain a violation of this

chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 602.103. CIVIL PENALTY. (a) The attorney general may

bring an action for a civil penalty against a covered entity or

health care entity for a violation of this chapter.

(b) A civil penalty assessed under this section may not be less

than $3,000 for each violation.

(c) If the court in which an action under this section is

pending finds that the violations have occurred with a frequency

as to constitute a pattern or practice, the court may assess a

civil penalty not to exceed $250,000.

(d) A civil penalty authorized by this section is in addition to

any other civil, administrative, or criminal action provided by

law, including an action for injunctive relief provided by

Section 602.102.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 602.104. DISCIPLINARY ACTION. (a) In addition to a

penalty prescribed by this subchapter, a covered entity that

violates this chapter is subject to investigation, disciplinary

proceedings, and probation or suspension of the covered entity's

license or other form of authorization to engage in business.

(b) If there is evidence that a covered entity has engaged in a

pattern or practice of violating this chapter, the covered

entity's license or other form of authorization to engage in

business may be revoked.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 602.105. EXCLUSION FROM STATE PROGRAMS. If there is

evidence that a covered entity has engaged in a pattern or

practice of violating this chapter, in addition to the other

penalties prescribed by this subchapter, the covered entity shall

be excluded from participating in any state-funded health care

program.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 602.106. REMEDIES AVAILABLE. This subchapter does not

affect any right of a person under other law to bring a cause of

action or otherwise seek relief with respect to conduct that

violates this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.



CHAPTER 651. FINANCING OF INSURANCE PREMIUMS

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE E. PREMIUM FINANCING

CHAPTER 651. FINANCING OF INSURANCE PREMIUMS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 651.001. DEFINITIONS. In this chapter:

(1) "Annual percentage rate" means the annual percentage rate of

finance charge determined under the Consumer Credit Protection

Act and Regulation Z.

(2) "Consumer Credit Protection Act" means the Consumer Credit

Protection Act of 1970 (15 U.S.C. Section 1601 et seq.; 18 U.S.C.

Section 891 et seq.).

(2-a) "Insurance agent" means a person licensed under Subchapter

E, Chapter 981 or Chapter 4051, 4052, 4053, 4054, 4055, 4056, or

4153.

(3) "Insurance premium finance company" means:

(A) a person engaged in the business of making loans under this

chapter by entering into premium finance agreements with insureds

or prospective insureds;

(B) a person engaged in the business of acquiring premium

finance agreements from insurance agents or brokers or from other

insurance premium finance companies; or

(C) an insurance agent or broker making loans under this chapter

who holds premium finance agreements made and delivered by

insureds that are payable to the agent or broker or to the

agent's or broker's order.

(4) "Insured" means a person who enters into a premium finance

agreement with an insurance premium finance company.

(5) "Insurer" means an entity organized or authorized to engage

in the business of insurance under this code as a capital stock

insurance company, title insurance company, reciprocal or

interinsurance exchange, Lloyd's plan, fraternal benefit society,

mutual or mutual assessment company of any kind, statewide mutual

assessment company, local mutual aid association, burial

association, county or farm mutual insurance company, fidelity,

guaranty, or surety company, or trust company.

(6) "License holder" means an insurance premium finance company

that holds a license issued under Subchapter B.

(7) "Person" means an individual, partnership, corporation,

joint venture, trust, association, or other legal entity,

regardless of organization.

(8) "Premium finance agreement" means an agreement by which an

insured or prospective insured promises to pay to an insurance

premium finance company the amount advanced or to be advanced

under the agreement to an insurer or to an insurance agent in

payment of the premiums on an insurance contract.

(8-a) "Premium finance agreement servicer" means a person who

provides a premium finance company with collection, billing, or

other services related to the administration of premium finance

agreements.

(9) "Regulation Z" means the federal regulations adopted under

the Consumer Credit Protection Act as 12 C.F.R. Section 226.1 et

seq.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

757, Sec. 1, eff. June 17, 2005.

Sec. 651.002. CERTAIN CONDUCT NOT ENGAGING IN BUSINESS AS

INSURANCE PREMIUM FINANCE COMPANY. (a) The preparation or

delivery by an insurance agent of a premium finance agreement or

disclosure statement required by Section 651.155 on behalf of the

insured does not constitute engaging in business as an insurance

premium finance company.

(b) Subsection (a) does not apply to a premium finance agreement

held for the benefit of the insurance agent as provided by

Section 651.001(3)(C).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.003. RULES. (a) The commissioner may adopt and

enforce rules necessary to administer this chapter.

(b) The rules may contain classifications, differentiations, or

other provisions and provide for adjustments or exceptions for

any class of transactions necessary to:

(1) accomplish the purposes of this chapter;

(2) prevent circumvention or evasion of this chapter; or

(3) facilitate compliance with this chapter.

(c) A rule adopted by the commissioner may not contain any

classification, differentiation, or other provision with respect

to any class of transactions or provide for any adjustment or

exception for any class of transactions that would result in a

less stringent disclosure requirement than required for that

class of transactions by the Consumer Credit Protection Act or

Regulation Z.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.004. EMPLOYMENT OF EXAMINERS AND INVESTIGATORS; PAYMENT

OF EXPENSES. The department may:

(1) employ persons as necessary to examine or investigate and

make reports on alleged violations of this chapter and compliance

with any other provision of this code by a license holder;

(2) pay the salaries and expenses of persons described by

Subdivision (1) and of all office employees; and

(3) pay an expense necessary to enforce this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.005. DEPOSIT AND USE OF FEES. Each fee collected under

this chapter:

(1) shall be deposited to the credit of the Texas Department of

Insurance operating account; and

(2) may be used by the department to enforce this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.006. ASSESSMENTS. (a) A license holder shall pay to

the department:

(1) an amount imposed by the department to cover the direct and

indirect cost of examinations and investigations made under this

chapter; and

(2) a proportionate share of the general administrative expense

attributable to the regulation of license holders.

(b) Each amount required by this section is in addition to any

investigation or license fee imposed under Subchapter B.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.007. APPLICABILITY OF CONSUMER CREDIT PROTECTION ACT

AND REGULATION Z. A transaction that is subject to this chapter

is also subject to:

(1) the Consumer Credit Protection Act; and

(2) the applicable provisions of Regulation Z.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.008. AUTHORITY OF CERTAIN PROPERTY AND CASUALTY AGENTS

TO CHARGE INTEREST TO CERTAIN PERSONS. (a) Notwithstanding any

other law, a general property and casualty agent or a personal

lines property and casualty agent who holds a license under

Chapter 4051 may enter into a written agreement with a purchaser

of insurance from the agent that provides for the payment of

interest to the agent on any amount due to the agent for the

insurance purchased. The interest is computed at a rate not to

exceed the greater of:

(1) a rate allowed by Chapter 303, Finance Code; or

(2) the rate of one percent a month.

(b) A claim or defense of usury may not be raised in connection

with a written agreement under this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.06, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.07, eff. September 1, 2007.

SUBCHAPTER B. AUTHORITY TO ENGAGE IN BUSINESS

Sec. 651.051. LICENSE REQUIRED. (a) Unless the person is a

license holder, a person may not:

(1) negotiate, transact, or engage in the business of insurance

premium financing in this state; or

(2) contract for, charge, or receive directly or indirectly on

or in connection with an insurance premium financing any charge,

regardless of whether the charge is for interest, compensation,

consideration, expense, or otherwise, if in the aggregate the

amount of the charge exceeds the amount the person would be

permitted by law to charge if the person were not a license

holder.

(b) This subchapter does not apply to a person who purchases or

otherwise acquires a premium finance agreement from a license

holder if the license holder:

(1) retains the right to service the agreement and to collect

payments due under the agreement; and

(2) remains responsible for servicing the agreement in

compliance with this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

757, Sec. 2, eff. June 17, 2005.

Sec. 651.052. LICENSE FEE. (a) The department shall establish

the fee for a license under this subchapter in an amount not to

exceed $200.

(b) The fee for a license issued after June 30 may not exceed

$100.

(c) Section 201.001 applies to fees collected under this

section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.053. ENTITLEMENT OF BANKS AND SAVINGS AND LOAN

ASSOCIATIONS TO LICENSE. (a) A bank or a savings and loan

association is entitled to receive a license under this

subchapter if the bank or savings and loan association:

(1) is engaging in business under the laws of this state or the

United States; and

(2) notifies the department of its intention to operate under

this chapter.

(b) On receipt of notice under Subsection (a)(2), the department

shall immediately issue a license to the bank or savings and loan

association.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.054. APPLICATION FOR LICENSE; INVESTIGATION FEE;

EXEMPTION. (a) An application for a license to engage in the

business of insurance premium financing must:

(1) be in writing on a form prescribed by the commissioner; and

(2) be accompanied by a nonrefundable investigation fee in an

amount not to exceed $400 as established by the department.

(b) A person who on January 1, 1980, held a license under

Chapter 3, Title 79, Revised Statutes (Article 5069-3.01 et seq.,

Vernon's Texas Civil Statutes), is not required to pay an

investigation fee.

(c) Section 201.001 applies to fees collected under this

section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.055. REFUSAL TO ISSUE LICENSE. The department may

refuse to issue a license to an applicant if the department

determines that:

(1) the financial responsibility, experience, character, or

general fitness of the applicant or any person associated with

the applicant does not command the confidence of the community

and does not warrant the belief that the applicant will engage in

the business of insurance premium financing honestly, fairly, and

efficiently; or

(2) the applicant does not have available for the operation of

the business net assets of at least $25,000.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.056. NOTICE OF ACTION ON APPLICATION. Not later than

the 90th day after the date the department receives an

application under Section 651.054, the department shall notify

the applicant that:

(1) the application has been approved and the department will

issue a license to the applicant on payment of the required

license fee; or

(2) the application has been denied.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.057. ISSUANCE OF LICENSE. After approval of an

application and on receipt of the required license fee, the

department shall:

(1) issue a license authorizing the license holder to engage in

business as an insurance premium finance company at the location

specified in the license holder's application; and

(2) send the license to the applicant.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.058. RECIPROCAL LICENSE. The department may waive any

license requirement for an applicant who holds a valid license

from another state that has license requirements substantially

equivalent to the requirements prescribed by this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.059. ISSUANCE OF MULTIPLE LICENSES. The department may

issue a person more than one license under this subchapter but

may not issue one person more than 60 of those licenses.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.060. SINGLE BUSINESS LOCATION AUTHORIZED BY LICENSE. A

license authorizes the license holder to maintain only one

location where the business of insurance premium financing may be

conducted.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.061. APPEARANCE OF LICENSE; POSTING. (a) A license

must state the name and address of the license holder.

(b) The license must be conspicuously posted at the location

where the license holder engages in the business of insurance

premium financing.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.062. TRANSFER OR ASSIGNMENT OF LICENSE PROHIBITED. A

license may not be transferred or assigned.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.063. TERM OF LICENSE. Unless a staggered renewal

system is adopted under Section 651.065, a license is issued for

the calendar year and remains valid until December 31 of that

year, unless suspended, revoked, or surrendered in accordance

with Section 651.204 or 651.206.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.064. PROCEDURE FOR LICENSE RENEWAL. (a) A license

holder may renew an unexpired license by paying the required

renewal fee to the department.

(b) A person whose license has been expired for 90 days or less

may renew the license by paying to the department:

(1) the required renewal fee; and

(2) an additional fee equal to one-half of the original license

fee.

(c) A person whose license has been expired for more than 90

days but less than two years may renew the license by paying to

the department:

(1) all unpaid renewal fees; and

(2) an additional fee equal to the original license fee.

(d) A person whose license has been expired for two years or

more may not renew the license. The person may obtain a new

license by complying with the requirements and procedures for

obtaining an original license.

(e) Not later than the 30th day before the date a person's

license expires, the department shall send written notice of the

impending license expiration to the person at the person's last

known address.

(f) This section may not be construed to prevent the department

from denying or refusing to renew a license under an applicable

law or a rule adopted by the commissioner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.065. STAGGERED RENEWAL SYSTEM. (a) The commissioner

by rule may adopt a system under which licenses expire on various

dates during the year.

(b) For a year in which the license expiration date is less than

one year from the date of license issuance or the anniversary of

that date, the license fee shall be prorated so that each license

holder pays only that portion of the license fee allocable to the

number of months during which the license is valid. On each

subsequent renewal of the license, a license holder must pay the

total renewal fee.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER C. REGULATION OF INSURANCE PREMIUM

FINANCE COMPANIES AND OTHERS

Sec. 651.101. BOOKS, ACCOUNTS, AND RECORDS. (a) A license

holder shall maintain books, accounts, and records in sufficient

detail to enable a representative of the department to determine

whether the license holder is in compliance with this chapter and

rules adopted by the commissioner.

(b) A license holder shall maintain for inspection the license

holder's books, accounts, and records, including any cards used

in a card system, for at least four years after the date the

final entry of any premium finance agreement is recorded in those

books, accounts, and records.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.102. ANNUAL REPORT. On or before April 1 of each year,

a license holder shall file with the department a report

containing information required by the department concerning the

business and operations of the license holder during the

preceding calendar year at each licensed location where the

license holder engages in the business of insurance premium

financing in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.103. BUSINESS NAME. A license holder may not engage in

the business of insurance premium financing under any name other

than the name stated on the license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.104. BUSINESS LOCATION. A license holder may not

engage in the business of insurance premium financing at any

location other than the address stated on the license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.105. RELOCATION OF PLACE OF BUSINESS. (a) A license

holder who proposes to relocate the place where the holder

engages in the business of insurance premium financing shall give

written notice of the proposed change to the department.

(b) If the department approves the proposed relocation, the

department shall issue an endorsement to the license holder

indicating the change and the date of the change.

(c) The endorsement authorizes the license holder to engage in

the business of insurance premium financing at the new location.

The license holder shall attach the endorsement to the license

for that location.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.106. BUSINESS PREMISES. (a) Except as provided by

Subsection (b), a license holder may engage in the business of

insurance premium financing:

(1) in any office, suite, room, or place of business in which

any other business is solicited or engaged in; or

(2) in association or in conjunction with any other business.

(b) Subsection (a) does not apply if the department:

(1) determines, after a hearing, that the conduct by the license

holder of the other business at the location for which the

license was issued has concealed evasions of this chapter; and

(2) orders the license holder in writing to stop engaging in the

business of insurance premium financing at that location.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.107. ENGAGING IN BUSINESS BY MAIL OR OUTSIDE THE

COMMUNITY. This chapter does not prohibit a license holder from

engaging in the business of insurance premium financing:

(1) by mail; or

(2) with persons who do not reside in the same community as the

licensed location.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.108. CERTAIN CHARGES PROHIBITED. In connection with a

premium finance agreement entered into under this chapter, an

insurance charge or any other charge or fee may not be imposed

unless the charge or fee is authorized by this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.109. LIMITATIONS ON RATES AND CHARGES. (a) An

insurance premium finance company may not take or receive from an

insured a greater rate or charge than is authorized by Chapter

342, Finance Code.

(b) For purposes of this section, a charge begins on the earlier

of:

(1) the date from which the insurer requires payment of the

premium and payment was made to the insurer for the financed

policy; or

(2) the effective date of the policy.

(c) The finance charge is computed on the balance of the

premiums due after subtracting any down payment made by the

insured in accordance with the premium finance agreement.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.110. LIMITATIONS ON CERTAIN INDUCEMENTS OR SHARING OF

PROFITS AND FEES. (a) This section applies to:

(1) an insurance premium finance company;

(2) an insurance agent;

(3) a premium finance agreement servicer; or

(4) an affiliate, employee, agent, or other representative of an

insurance premium finance company or a premium finance agreement

servicer.

(a-1) A person, partnership, or other entity described by

Subsection (a) and involved in transactions related to the

financing of insurance premiums may not:

(1) directly or indirectly pay, allow, give, or offer to pay,

allow, or give in any manner to an insurance agent or an employee

of an insurance agent any consideration, compensation, or

inducement for soliciting, accepting an application for,

delivering, or administering premium finance agreements;

(2) pay, allow, or offer to pay or allow an insurance agent or

an employee of an insurance agent to share the profits of any

person, partnership, or other entity if any portion of the share

of profits is determined, either in whole or in part, by the

amount of premium dollars financed or premium finance agreements

placed; or

(3) pay, allow, or offer to pay or allow an insurance agent or

an employee of an insurance agent to share any portion of fees,

including late fees, that are related to the premium finance

agreement.

(b) Subsection (a-1) does not prohibit the giving or offering

of an article of merchandise to an insurance agent or an employee

of an insurance agent that has a value of $10 or less on which

there is an advertisement of the insurance premium finance

company.

(c) Subsection (a-1) does not prohibit a person, partnership,

or other entity described by Subsection (a) from making a payment

under a contractual agreement with a validly organized and

operating association of insurance agents or a subsidiary of the

association if no part of a payment received under the agreement:

(1) is distributed to an insurance agent or an employee of an

insurance agent; or

(2) inures directly to the benefit of a member of the

association or an employee of the member.

(d) A contractual agreement under Subsection (c):

(1) must be in writing; and

(2) is not valid until commissioner approval is received.

(e) Subsection (a-1) does not prohibit an insurance agent from

being the sole owner or sole shareholder of an insurance premium

finance company and receiving profits and fees of the insurance

premium finance company if the insurance agent discloses in

writing the agent's ownership interest in the insurance premium

finance company to all insureds placed by the agent with the

insurance premium finance company owned by the agent.

(f) Subsections (a-1) and (e) do not apply to a person,

partnership, or other entity described by Subsection (a) and

involved in transactions related to the financing of insurance

premiums for commercial lines of insurance if, with respect to

those transactions:

(1) the insurance agent discloses in writing the source of any

compensation to be received by the agent as a result of the

insured entering into a premium finance agreement;

(2) the agent provides in writing to the insured the amount of

compensation, as a percentage of the premiums financed, if the

amount of compensation received by the agent exceeds two percent

of the premium amount financed; and

(3) the amount of compensation is based only on actual premiums

financed and is not paid as:

(A) an advance on future premium finance agreements; or

(B) a form of bonus for the agent agreeing to place finance

agreements with the premium finance company.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

757, Sec. 4, eff. June 17, 2005.

Sec. 651.111. DECEPTIVE ADVERTISING PROHIBITED. (a) A license

holder may not advertise or cause to be advertised in any manner

any false, misleading, or deceptive statement or representation

with regard to the rates, terms, or conditions of a premium

finance agreement.

(b) If rates or charges are stated in advertising, the license

holder must express the rates or charges in terms of a simple

annual percentage rate as defined by federal law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER D. PREMIUM FINANCE AGREEMENTS

Sec. 651.151. REQUIRED FORM AND CONTENTS OF PREMIUM FINANCE

AGREEMENT. (a) A premium finance agreement must be in writing

on a form approved by the commissioner.

(b) A premium finance agreement must be dated and signed by the

insured. An agreement may be signed on behalf of the insured by

the insured's agent if:

(1) the agreement contains policies for other than personal,

family, or household purposes; and

(2) the premiums for the policies exceed $1,000.

(c) A premium finance agreement must contain:

(1) the name and business address of the insurance agent or

broker negotiating the related insurance contract;

(2) the name and residence or business address of the insured as

specified by the insured;

(3) the name and business location of the insurance premium

finance company to which payments are to be made;

(4) a description of each insurance contract involved;

(5) the amount of the premium for each insurance contract;

(6) the total amount of the premiums for all insurance

contracts;

(7) the amount of any down payment;

(8) the principal balance, which is the difference between the

amounts under Subdivisions (6) and (7);

(9) the total amount of the finance charge, which must describe

each amount included and use the term "finance charge"; and

(10) the balance payable by the insured, which is the sum of the

amounts under Subdivisions (8) and (9).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.152. OTHER REQUIRED CONTENTS. In addition to the items

required by Section 651.151, a premium finance agreement must

contain the following, as applicable:

(1) the finance charge expressed as an annual percentage rate,

using the term "annual percentage rate";

(2) the number of installments required under the agreement;

(3) the amount of each installment expressed in dollars;

(4) the due date or period of each installment;

(5) the amount or method of computing the amount of any default

or delinquency charge that is payable in the event of late

payment; and

(6) the method of computing any unearned portion of the finance

charge in the event of prepayment of the obligation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.153. FORM OF DISCLOSURES. (a) The disclosures

required by Sections 651.151 and 651.152 must be made clearly,

conspicuously, and in meaningful sequence.

(b) If the term "finance charge" or "annual percentage rate" is

required to be used, the term must be printed more conspicuously

than other required terminology.

(c) Each numerical amount or percentage must be expressed as a

figure and:

(1) legibly handwritten; or

(2) printed in not less than the equivalent of 10-point type,

75/1,000-inch computer type, or elite-size typewritten numerals.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.154. CONSOLIDATION OF INCREASE ATTRIBUTABLE TO

AMENDMENT OF RATE CLASSIFICATION. (a) If, in a premium finance

agreement, a change in an insured's policy that is caused by an

amendment of the rate classification by endorsement or otherwise

results in an increased principal balance and the amount under

the previous contract has not been fully paid, the subsequent

increase, at the insured's option, may be consolidated with the

previous contract if the agreement provides for consolidation.

(b) A consolidation under this section may be accomplished by a

memorandum of agreement between the agent and the insured if,

before the first scheduled payment date of the amended

transaction, the insurance premium finance company provides to

the insured the following information in writing:

(1) the amount of the premium increase;

(2) the down payment on the increase;

(3) the principal amount of the increase;

(4) the total amount of any finance charge on the increase;

(5) the total of the additional balance due;

(6) the outstanding balance due under the original agreement;

(7) the balance due under the consolidated agreement;

(8) the annual percentage rate of any finance charge on the

additional balance due;

(9) the revised schedule of payments;

(10) the amount or method of computing the amount of any

default, deferment, or similar charge authorized by Chapter 342,

Finance Code, that is payable in the event of late payment; and

(11) the method of computing any unearned portion of the finance

charge in the event of prepayment of the obligation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.155. RESPONSIBILITIES OF INSURANCE AGENT. An insurance

agent shall:

(1) prepare a premium finance agreement; and

(2) deliver to the insured each disclosure statement required by

law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.156. TAKING OF INCOMPLETE PREMIUM FINANCE AGREEMENT

PROHIBITED. A license holder may not take a premium finance

agreement that has not been fully completed and executed at the

time the agreement is executed.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.157. PERFECTION OF PREMIUM FINANCE AGREEMENT AS SECURED

TRANSACTION: FILING NOT REQUIRED. Filing of a premium finance

agreement or a financing statement is not necessary to perfect

the agreement as a secured transaction against a creditor,

subsequent purchaser, pledgee, encumbrancer, successor, or assign

of the insured or any other party.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.158. PREPAYMENT AND REFUND. (a) Notwithstanding the

provisions of any premium finance agreement to the contrary, an

insured may pay the balance due under the agreement in full at

any time before the maturity of the final installment of the

balance.

(b) If an insured pays a premium finance agreement in full as

authorized by this section and the agreement included an amount

for a charge, the insured is entitled to receive for the

prepayment by cash or renewal a refund credit in accordance with

Subchapter H, Chapter 342, Finance Code, and rules adopted under

that subchapter. If the amount of the credit for prepayment is

less than $5, the insured is not entitled to a refund credit.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

757, Sec. 5, eff. June 17, 2005.

Sec. 651.159. DEFAULT CHARGE. A premium finance agreement may

provide for the payment of a default charge by the insured as

provided by Section 342.203, Finance Code, this code, or a rule

adopted under those statutes.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.160. POWER OF ATTORNEY. A premium finance agreement

may contain a power of attorney that enables the insurance

premium finance company to cancel any or all of the insurance

contracts listed in the agreement as provided by Section 651.161.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.161. CANCELLATION OF INSURANCE CONTRACT. (a) An

insurance premium finance company may not cancel an insurance

contract listed in a premium finance agreement except as provided

by this section for an insured's failure to make a payment at the

time and in the amount provided in the agreement.

(b) The insurance premium finance company must mail to the

insured a written notice that the company will cancel the

insurance contract because of the insured's default in payment

unless the default is cured at or before the time stated in the

notice. The stated time may not be earlier than the 10th day

after the date the notice is mailed.

(c) The insurance premium finance company must also mail a copy

of the notice to the insurance agent or broker identified in the

premium finance agreement.

(d) After the time stated in the notice required by Subsection

(b), the insurance premium finance company may cancel each

applicable insurance contract by mailing a notice of cancellation

to the insurer. Each insurance contract shall be canceled as if

the insured had canceled the contract, except that the return of

a canceled contract is not required.

(e) The insurance premium finance company must also mail a

notice of cancellation to:

(1) the insured at the insured's last known address; and

(2) the insurance agent or broker identified in the premium

finance agreement.

(f) A statutory, regulatory, or contractual restriction that

provides that an insurance contract may not be canceled unless

notice is given to a governmental agency, mortgagee, or other

third party applies to a cancellation under this section. The

insurer shall:

(1) give the prescribed notice on behalf of the insurer or the

insured to each governmental agency, mortgagee, or other third

party on or before the second business day after the date the

insurer receives the notice of cancellation from the insurance

premium finance company; and

(2) determine the effective date of cancellation, taking into

consideration the number of days' notice required to complete the

cancellation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.162. RETURN OF UNEARNED PREMIUMS AND COMMISSIONS. (a)

This section applies only to a premium finance agreement that

contains an assignment or power of attorney for the benefit of

the insurance premium finance company.

(b) If an insurance contract listed in a premium finance

agreement is canceled, the insurer shall return all unearned

premiums that are due under the contract directly to the

insurance premium finance company before the 61st day after the

cancellation date.

(c) The insurer may deduct from the unearned premiums returned

to the insurance premium finance company the amount of any

unearned commission due from the agent writing the insurance if

the insurer notifies the agent to return the unearned commission

to the insurance premium finance company. If the agent does not

return the unearned commission to the insurance premium finance

company before the 91st day after the cancellation date, the

insurer shall remit the unearned commission to the insurance

premium finance company before the 121st day after the

cancellation date.

(d) Notwithstanding Subsections (a)-(c), an agent is liable for

the return of unearned commissions on an insurance contract

written through the Texas Windstorm Insurance Association, the

Texas Automobile Insurance Plan Association, or the Texas Medical

Liability Insurance Underwriting Association. An agent placing

business through one of those plans shall return the unearned

commissions to the insurance premium finance company before the

61st day after the date the agent is notified of the

cancellation.

(e) An insurer, other than the Texas Windstorm Insurance

Association, the Texas Automobile Insurance Plan Association, or

the Texas Medical Liability Insurance Underwriting Association,

may return the unearned premiums to the producing agent. The

insurer remains liable and shall remit the unearned premiums to

the insurance premium finance company before the 121st day after

the cancellation date if:

(1) the producing agent does not return the unearned premiums to

the insurance premium finance company before the 91st day after

the cancellation date; and

(2) the insurance premium finance company complied with Section

651.165.

(f) If the insurance premium finance company failed to comply

with Section 651.165, the insurer, including the Texas Windstorm

Insurance Association, the Texas Automobile Insurance Plan

Association, and the Texas Medical Liability Insurance

Underwriting Association, may comply with its legal duty to

return the unearned premiums due under the insurance contract to

the insurance premium finance company by returning those unearned

premiums to the producing agent.

(g) If the crediting of return premiums to the account of an

insured results in a surplus over the amount due from the

insured, the insurance premium finance company shall refund the

excess to the insured. If the amount of the excess is less than

$5, the insured is not entitled to a refund.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

417, Sec. 1, eff. June 19, 2009.

Sec. 651.163. ASSIGNMENT OF PREMIUM FINANCE AGREEMENT. Unless

the insured has notice of an actual or intended assignment of a

premium finance agreement, payment by an insured under the

agreement to the last known holder of the agreement is binding on

all subsequent holders or assignees.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.164. RESTRICTIONS ON PREMIUM FINANCE AGREEMENTS. (a)

A premium finance agreement may not contain any provision under

which, absent default by the insured, the insurance premium

finance company holding the agreement may arbitrarily or without

reasonable cause accelerate the maturity of all or any part of

the amount owing under the agreement.

(b) For purposes of Subsection (a), reasonable cause includes a

proceeding in bankruptcy, receivership, or insolvency instituted

by or against the insured or the insolvency of or suspension of

business or cessation of the right to engage in business by an

insurer writing policies that are financed for the insured under

the premium finance agreement.

(c) A license holder may not take:

(1) an instrument in which the insured waives any right accruing

to the insured under this chapter;

(2) an instrument that has not been fully completed and executed

by the insured;

(3) an assignment of wages as security for an insurance premium

finance agreement entered into under this chapter;

(4) a lien on real property as security for a premium finance

agreement entered into under this chapter, except any lien

created by law on the recording of an abstract of judgment; or

(5) a confession of judgment or a power of attorney in favor of

the license holder or a third person to confess judgment or to

appear for an insured in a judicial proceeding.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.165. REQUIRED NOTICE OF CERTAIN PREMIUM FINANCE

AGREEMENTS. (a) An insurance premium finance company that

enters into a premium finance agreement that includes an

assignment or power of attorney shall notify the insurer or the

Texas Windstorm Insurance Association, the Texas Automobile

Insurance Plan Association, or the Texas Medical Liability

Insurance Underwriting Association whose premiums are being

financed:

(1) of the existence of the agreement; and

(2) to whom the premium payment has been made.

(b) An insurance premium finance company shall notify and fund

all premiums to a county mutual insurance company unless the

insurance premium finance company is authorized in writing by the

county mutual insurance company to notify or fund an agent or

managing general agent.

(c) Notice required under this section must be made before the

31st day after the date the premium finance agreement is accepted

by the insurance premium finance company.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.166. TAKING, RECEIVING, OR CHARGING UNAUTHORIZED

AMOUNT. (a) Taking or receiving from an insured or the charging

of an insured by an insurance premium finance company of a charge

greater than authorized by this chapter does not invalidate:

(1) the premium finance agreement; or

(2) the principal balance payable under the agreement.

(b) An action described by Subsection (a) may be adjudged a

forfeiture of all charges that:

(1) are authorized under the premium finance agreement; or

(2) the insured has agreed to pay.

(c) A person who pays an unauthorized charge or the person's

legal representative may bring an action against the insurance

premium finance company to recover twice the total amount of the

charge paid. The action must be brought within two years after

the date the unauthorized charge is paid.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.167. EFFECT OF LICENSE REVOCATION, SUSPENSION, OR

SURRENDER ON PREMIUM FINANCE AGREEMENT. The revocation,

suspension, or surrender of a license does not affect the

obligation of an insured under a lawful premium finance agreement

previously acquired or held by the person whose license was

revoked, suspended, or surrendered.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER E. DISCIPLINARY PROCEDURES AND PENALTIES; OFFENSES

Sec. 651.201. EXAMINATIONS AND INVESTIGATIONS OF LICENSE

HOLDERS. (a) The department may conduct an examination or

investigation that is necessary to determine whether a license

holder:

(1) is in compliance with this chapter; or

(2) has engaged in conduct that would warrant the revocation or

suspension of the license holder's license.

(b) The department or an authorized representative of the

department may:

(1) require the attendance of any person;

(2) examine the person under oath; and

(3) compel the production of any relevant book, record, account,

or document.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.202. CONFIDENTIALITY OF REPORTS AND RELATED MATERIAL.

(a) A report of an examination or investigation under Section

651.201 and any correspondence or memoranda concerning or arising

from the examination or investigation:

(1) are confidential communications;

(2) are not subject to subpoena; and

(3) may not be made public, except in connection with a hearing

under Section 651.204 or an appearance in connection with the

hearing.

(b) Subsection (a) applies to an authenticated copy of a report

described by Subsection (a) in the possession of the

commissioner, the department, or a license holder.

(c) Information obtained in the course of an examination or

investigation may be made available to another governmental

agency if the information involves a matter within the scope or

jurisdiction of the agency.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.203. HEARINGS AND INVESTIGATIONS; SUBPOENA POWER. In

conducting a hearing or investigation under this chapter, the

department or a person designated by the department may:

(1) administer oaths;

(2) subpoena witnesses;

(3) take depositions of witnesses who reside outside of this

state in the manner provided for in a civil action in district

court; and

(4) pay to those witnesses a fee and mileage for attendance as

provided for a witness in a civil action in district court.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.204. REVOCATION OR SUSPENSION OF LICENSE. After notice

and hearing, the department may revoke or suspend a license if:

(1) the department finds:

(A) that the license holder has violated this chapter or a rule

adopted by the commissioner under this chapter; or

(B) the existence of a fact or condition that, if the fact or

condition existed at the time of the original application for the

license, clearly would have warranted the refusal of the license;

or

(2) the department learns from any source that the license

holder has failed to return all amounts due from an insurance

premium finance company to the person whose insurance policy has

been canceled as required by Section 651.162.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.205. ISSUANCE OF REVOCATION OR SUSPENSION ORDER. If

the department revokes or suspends a license, the department

shall:

(1) immediately issue in duplicate a written order of revocation

or suspension;

(2) file one copy of the order in the office of the secretary of

state; and

(3) mail one copy of the order to the license holder.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.206. SURRENDER OF LICENSE; EFFECT. (a) A license

holder may surrender a license by delivering to the department

written notice that the license holder surrenders the license.

(b) The surrender of a license does not affect any civil or

criminal liability of the person for an act committed before the

surrender.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.207. LICENSE REINSTATEMENT. The department may

reinstate a suspended license or issue a new license to a person

whose license has been revoked if no fact or condition exists

that clearly would have warranted the refusal to issue the

license originally.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.208. OFFENSE. (a) A person commits an offense if the

person:

(1) intentionally, knowingly, recklessly, or negligently engages

in the operation of an insurance premium finance company and does

not hold a license issued under this chapter;

(2) intentionally, knowingly, recklessly, or negligently

violates this chapter;

(3) intentionally or knowingly omits to state a material fact

necessary to give the commissioner or the department information

lawfully required of the person; or

(4) refuses to permit an investigation or examination authorized

under this chapter.

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 651.209. SANCTIONS; CEASE AND DESIST ORDERS. In addition

to each penalty provided by Sections 651.166 and 651.208, the

commissioner or a person designated by the commissioner may:

(1) order a sanction under Subchapter B, Chapter 82; or

(2) issue a cease and desist order under Chapter 83.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.



CHAPTER 701. INSURANCE FRAUD INVESTIGATIONS

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE F. INSURANCE FRAUD AND IDENTITY THEFT

CHAPTER 701. INSURANCE FRAUD INVESTIGATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 701.001. DEFINITIONS. In this chapter:

(1) "Authorized governmental agency" means:

(A) a municipal, county, or state law enforcement agency of this

state or another state or a law enforcement agency of the United

States; or

(B) the prosecuting attorney of a municipality, county, or

judicial district of this state or another state or the

prosecuting attorney of the United States.

(2) "Fraudulent insurance act" means an act that is a violation

of a penal law and is:

(A) committed or attempted while engaging in the business of

insurance;

(B) committed or attempted as part of or in support of an

insurance transaction; or

(C) part of an attempt to defraud an insurer.

(3) "Insurer" means a person who is engaged in the business of

insurance as a principal or agent. The term includes:

(A) an unauthorized insurer; and

(B) an entity that is self-insured and provides health care

benefits to the entity's employees.

(4) "Person" means an individual, corporation, organization,

governmental entity, business trust or another trust, estate,

partnership, joint venture, association, or any other legal

entity.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 701.002. BUSINESS OF INSURANCE. A person is engaged in the

business of insurance for purposes of this chapter if the person

performs any act described by Subchapter B, Chapter 101.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 701.003. EFFECT OF CHAPTER. This chapter does not:

(1) preempt the authority or relieve the duty of an authorized

governmental agency to investigate and prosecute suspected

criminal acts;

(2) prevent or prohibit a person from voluntarily disclosing

information to an authorized governmental agency;

(3) limit powers or duties granted to the commissioner by any

other law; or

(4) prohibit or limit the authority of an insurer to conduct an

independent investigation of suspected insurance claim fraud.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER B. REPORTING FRAUDULENT INSURANCE ACTS

Sec. 701.051. DUTY TO REPORT. (a) Not later than the 30th day

after the date the person makes the determination or reasonably

suspects that a fraudulent insurance act has been or is about to

be committed in this state, the person:

(1) shall report the information in writing to the insurance

fraud unit of the department, in the format prescribed by the

fraud unit or by the National Association of Insurance

Commissioners; and

(2) may also report the information to another authorized

governmental agency.

(b) A report made to the insurance fraud unit constitutes notice

to each other authorized governmental agency.

(c) A person who is a member of an organization primarily

dedicated to the detection, investigation, and prosecution of

insurance fraud fully complies with the person's obligations

under Subsection (a) by authorizing the organization to report on

the person's behalf information required to be reported under

Subsection (a). The person retains any liability resulting from

the failure of the organization to report in a manner that

complies with Subsection (a).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

1282, Sec. 1, eff. September 1, 2005.

Sec. 701.052. IMMUNITY FOR FURNISHING INFORMATION RELATING TO A

FRAUDULENT INSURANCE ACT. (a) A person is not liable in a civil

action, including an action for libel or slander, and a civil

action may not be brought against the person, for furnishing

information relating to a suspected, anticipated, or completed

fraudulent insurance act if the information is provided to:

(1) an authorized governmental agency or the department;

(2) a law enforcement officer or an agent or employee of the

officer;

(3) the National Association of Insurance Commissioners or an

employee of the association;

(4) a state or federal governmental agency established to detect

and prevent fraudulent insurance acts or to regulate the business

of insurance or an employee of the agency; or

(5) a special investigative unit of an insurer, including a

person who contracts to provide special investigative unit

services to the insurer or an employee of the insurer who is

responsible for the investigation of suspected fraudulent

insurance acts.

(b) A person may furnish information as described in Subsection

(a) orally or in writing, including through publishing,

disseminating, or filing a bulletin or report.

(c) Subsection (a) does not apply to a person who acts with

malice, fraudulent intent, or bad faith.

(d) A person to whom Subsection (a) applies who prevails in a

civil action arising from furnishing information as described in

Subsection (a) is entitled to attorney's fees and costs.

(e) This section does not affect any common law or statutory

privilege or immunity.

(f) Repealed by Acts 2005, 79th Leg., Ch. 1282, Sec. 3, eff.

September 1, 2005.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

1282, Sec. 3, eff. September 1, 2005.

SUBCHAPTER C. INVESTIGATIONS

Sec. 701.101. INSURANCE FRAUD UNIT. (a) The purpose of the

department's insurance fraud unit is to enforce laws relating to

fraudulent insurance acts.

(b) The insurance fraud unit may receive, review, and

investigate in a timely manner insurer antifraud reports

submitted under Chapter 704.

(c) The insurance fraud unit shall report annually to the

commissioner in writing regarding:

(1) the number of cases completed by the insurance fraud unit;

and

(2) recommendations for regulatory and statutory responses to

the types of fraudulent activities encountered by the insurance

fraud unit.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 701.102. INVESTIGATION OF CERTAIN ACTS OF FRAUD. If the

commissioner has reason to believe a person has engaged in, is

engaging in, has committed, or is about to commit a fraudulent

insurance act or the offense of insurance fraud under Section

35.02(a), Penal Code, the commissioner may conduct any

investigation necessary inside or outside this state to:

(1) determine whether the act or offense occurred; or

(2) aid in enforcing laws relating to fraudulent insurance acts

or insurance fraud.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 701.103. DISCIPLINARY ACTION; REPORT TO OTHER AGENCIES.

(a) The commissioner shall take appropriate disciplinary action

as provided by this code if the commissioner believes a

fraudulent insurance act has occurred. The commissioner shall

report information concerning the commissioner's belief that a

person has committed a fraudulent insurance act to an authorized

governmental agency.

(b) The commissioner shall:

(1) provide all material, documents, reports, complaints, or

other evidence to an authorized governmental agency on request;

and

(2) assist the authorized governmental agency as requested.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 701.104. DEPARTMENT INVESTIGATORS. (a) The commissioner

may:

(1) employ investigators as necessary to enforce this chapter;

and

(2) commission those investigators as peace officers.

(b) If the commissioner commissions investigators as peace

officers, the commissioner shall appoint a chief investigator

who:

(1) is commissioned as a peace officer; and

(2) is qualified by training and experience in law enforcement

to supervise, direct, and administer the activities of the

commissioned investigators.

(c) An investigator employed by the department as a peace

officer must meet the requirements for a peace officer under

Chapter 1701, Occupations Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 701.105. ASSISTANCE FROM LAW ENFORCEMENT. An investigator

employed by the department may request assistance from local law

enforcement officers in conducting an investigation authorized by

this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 701.106. SUBPOENA AUTHORITY. (a) The commissioner may

issue a subpoena to compel the attendance and testimony of a

witness or, except as provided by Subsection (b), the production

of materials relevant to an investigation under this chapter.

(b) A person is not required to produce an item subpoenaed under

Subsection (a) if the item can only be identified by writing and

executing a special computer program for that purpose.

(c) A person possessing materials located outside this state

that are requested by the commissioner may make the materials

available to the commissioner or a representative of the

commissioner for examination at the place where the materials are

located. The commissioner may designate a representative,

including an official of the state in which the materials are

located, to examine the materials. The commissioner may respond

to a similar request from an official of another state or the

United States.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 701.107. CERTAIN AGENCIES' DUTY TO PROVIDE INFORMATION.

(a) On the insurance fraud unit's request, an authorized

governmental agency or a state licensing agency shall provide

material, documents, reports, complaints, or other evidence to

the insurance fraud unit.

(b) Compliance with Subsection (a) by an authorized governmental

agency or a state licensing agency does not constitute waiver of

any otherwise applicable privilege or confidentiality

requirement.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 701.108. INSURER'S DUTY TO PROVIDE INFORMATION. On the

written request of an authorized governmental agency, an insurer

shall provide to the agency any relevant information or material

relating to a matter under investigation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 701.109. REQUEST FOR INVESTIGATION BY INSURER. (a) An

insurer who conducts an independent investigation of suspected

insurance fraud is not required to complete that investigation

before requesting that the commissioner conduct an investigation.

(b) When requesting the commissioner to conduct an

investigation, the insurer shall draft a report of the insurer's

findings and submit the report and any related investigation file

to the commissioner as soon as practicable on the conclusion of

the insurer's independent investigation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

1282, Sec. 2, eff. September 1, 2005.

SUBCHAPTER D. INSURANCE FRAUD INFORMATION; CONFIDENTIALITY

Sec. 701.151. CONFIDENTIALITY OF DEPARTMENT INFORMATION. (a)

Information or material acquired by the department that is

relevant to an investigation by the insurance fraud unit is not a

public record for the period the commissioner considers

reasonably necessary to:

(1) complete the investigation;

(2) protect the person under investigation from unwarranted

injury; or

(3) serve the public interest.

(b) The information or material is not subject to a subpoena by

another governmental entity, other than a grand jury subpoena,

until:

(1) the information or material is released for public

inspection by the commissioner; or

(2) after notice and a hearing a district court determines that

obeying the subpoena would not jeopardize the public interest and

any investigation by the commissioner.

(c) This section does not affect the conduct of a contested case

under Chapter 2001, Government Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 701.152. CONFIDENTIALITY OF AUTHORIZED GOVERNMENTAL AGENCY

INFORMATION. Information or material acquired under this chapter

by an authorized governmental agency is privileged and is not a

public record. The information or material is not subject to a

subpoena, other than a grand jury subpoena, unless, after

reasonable notice to the insurer and agency and a hearing, a

district court determines that obeying the subpoena would not

jeopardize the public interest and any investigation by the

agency.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 701.153. DISCLOSURE OF INFORMATION TO CERTAIN AGENCIES. An

authorized governmental agency may release to another authorized

governmental agency or the department and the department may

release to an authorized governmental agency information or

material provided under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 701.154. DISCLOSURE OF INFORMATION TO PUBLIC. (a) Except

as otherwise provided by law, an authorized governmental agency

or an insurer that possesses or receives information or material

under this chapter may not release that information or material

to the public.

(b) Information provided under this chapter by an insurer to the

insurance fraud unit or an authorized governmental agency is not

subject to public disclosure. The information may be used by the

insurance fraud unit or authorized governmental agency only in

performing duties described by this chapter.

(c) Notwithstanding Section 701.151, the commissioner may not

release evidence obtained under Section 701.107 for public

inspection if releasing the evidence would violate a privilege

held by or a confidentiality requirement imposed on the agency

from which the evidence was obtained.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.



CHAPTER 703. COVERED ENTITY'S ANTIFRAUD ACTION

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE F. INSURANCE FRAUD AND IDENTITY THEFT

CHAPTER 703. COVERED ENTITY'S ANTIFRAUD ACTION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 703.001. DEFINITION. In this chapter, "covered entity"

means a health maintenance organization or insurer regulated by

the department, including:

(1) a stock life, health, or accident insurance company;

(2) a mutual life, health, or accident insurance company;

(3) a stock fire or casualty insurance company;

(4) a mutual fire or casualty insurance company;

(5) a Mexican casualty insurance company;

(6) a Lloyd's plan;

(7) a reciprocal or interinsurance exchange;

(8) a fraternal benefit society;

(9) a title insurance company;

(10) an attorney's title insurance company;

(11) a stipulated premium company;

(12) a nonprofit legal services corporation;

(13) a statewide mutual assessment company;

(14) a local mutual aid association;

(15) a local mutual burial association;

(16) an association exempt under Section 887.102;

(17) a nonprofit hospital, medical, or dental service

corporation, including a corporation subject to Chapter 842;

(18) a county mutual insurance company; and

(19) a farm mutual insurance company.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 703.002. RIGHT OF INTERVENTION. This chapter does not

affect the right of any person, including a state agency, to

intervene in an antifraud action brought under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER B. ANTIFRAUD ACTION; CERTIFICATION

Sec. 703.051. ANTIFRAUD ACTION AUTHORIZED. (a) A covered

entity acting alone or through a person, corporation, or legal

entity affiliated with the covered entity may bring an action in

a court, including a counter-action or cross-action, to:

(1) prevent a person from fraudulently engaging in the business

of insurance or the business of a health maintenance organization

in this state; or

(2) redress the effects of a person who has fraudulently engaged

in the business of insurance or the business of a health

maintenance organization in this state.

(b) An action may be brought under this section if:

(1) the acts of the person may adversely affect or have

adversely affected at least 10 residents of this state; and

(2) the department has not brought an antifraud action in a

court against the person.

(c) An action may be brought under this section regardless of

whether the covered entity is directly affected by the person's

acts.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 703.052. REQUEST FOR CERTIFICATION. A covered entity may

request the court to certify that the action is an antifraud

action under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 703.053. NOTICE OF REQUEST FOR CERTIFICATION. (a) When a

covered entity files a request for certification, the covered

entity shall provide at least 10 days' notice of the request to

the department and the attorney general by serving each with a

copy of the request in the manner provided for service of notice

under Rule 21a, Texas Rules of Civil Procedure.

(b) The covered entity shall provide the notice regardless of

whether the department or the state is a party to the action.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 703.054. HEARING ON REQUEST FOR CERTIFICATION. As soon as

practicable after a covered entity files a request for

certification, the court shall hold a hearing to determine

whether the action is an antifraud action under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 703.055. CERTIFICATION. The court shall certify that the

action is an antifraud action if the court determines that:

(1) the requirements of Section 703.051 are met; and

(2) the pleadings and evidence demonstrate that the covered

entity has a probable right of recovery.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER C. EXPENSES OF ANTIFRAUD ACTION

Sec. 703.101. DETERMINATION OF EXPENSES. (a) The court that

certifies an action as an antifraud action by order may determine

the amount of reasonable and necessary expenses incurred in

bringing the action, including court costs, reasonable attorney's

fees, witness fees, fees of experts, and deposition expenses.

(b) In making the determination, the court may consider the

contribution to the action of any person, including a state

agency, that has intervened in the action.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 703.102. DEDUCTION OR OFFSET FOR EXPENSES; REIMBURSEMENT.

(a) Subject to Subsection (b), a covered entity has a deduction

or offset against any obligation, assessment, or debt owed by the

covered entity to this state in the amount of the reasonable and

necessary expenses determined by the court order.

(b) The covered entity shall reimburse the state the amount of

any expenses actually recovered from the parties to the private

antifraud action under a final judgment awarding, wholly or

partly, expenses to or for the covered entity's benefit. The

amount of reimbursement may not exceed the actual amount of

deductions or offsets taken by the covered entity.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 703.103. ASSIGNMENT OF DEDUCTION OR OFFSET. The covered

entity may assign the covered entity's deduction or offset to any

other covered entity or reinsurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 703.104. TREATMENT OF DEDUCTION OR OFFSET AS ADMITTED

ASSET. A covered entity or a covered entity's assignee entitled

to an offset or deduction that has not been used may show, in the

covered entity's or assignee's books and records, the balance of

the deduction or offset as an admitted asset for any purpose.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.



CHAPTER 704. ANTIFRAUD PROGRAMS

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE F. INSURANCE FRAUD AND IDENTITY THEFT

CHAPTER 704. ANTIFRAUD PROGRAMS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 704.001. DEFINITION. In this chapter, "plan issuer" means:

(1) a health insurer, including a life, health, and accident

insurer, a health and accident insurer, a health maintenance

organization, and any other person operating under Chapter 841,

842, 843, 884, 885, 982, or 1501 who is authorized to issue,

issue for delivery, or deliver insurance policies, certificates,

contracts, or evidences of coverage in this state;

(2) an approved nonprofit health corporation that holds a

certificate of authority issued under Chapter 844; or

(3) an insurer authorized by the department to write workers'

compensation insurance in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 704.002. NOTICE RELATING TO FALSE OR FRAUDULENT CLAIMS

REQUIRED. (a) A plan issuer who provides a form for a person to

make a claim against or to give notice of the person's intent to

make a claim against a policy, certificate, contract, or evidence

of coverage issued by the issuer must include on the form, in

comparative prominence with the other content on the form, a

statement that is substantially similar to the following: "Any

person who knowingly presents a false or fraudulent claim for the

payment of a loss is guilty of a crime and may be subject to

fines and confinement in state prison."

(b) This section does not apply to a form provided to make a

claim against a policy issued by a reinsurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER B. ANTIFRAUD PLANS

Sec. 704.051. ANTIFRAUD PLAN REQUIRED FOR CERTAIN PLAN ISSUERS.

A plan issuer who collects direct written premium shall adopt an

antifraud plan under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 704.052. ANTIFRAUD PLAN REQUIREMENTS. An antifraud plan

adopted by a plan issuer under this subchapter must include a

description of the issuer's procedures for:

(1) detecting and investigating possible fraudulent insurance

acts; and

(2) reporting possible fraudulent insurance acts to the

insurance fraud unit.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 704.053. FILING OF ANTIFRAUD PLAN. A plan issuer may

annually file the issuer's antifraud plan adopted under this

subchapter with the insurance fraud unit.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 704.054. FRAUD AND ABUSE PLANS UNDER CERTAIN STATE

PROGRAMS; ENFORCEMENT. (a) A fraud and abuse plan put in place

by a plan issuer participating in the Medicaid STAR or STAR +

Plus program or the child health plan program under Chapter 62,

Health and Safety Code, and approved by a health and human

services agency meets the requirements of this subchapter.

(b) If a plan issuer described by Subsection (a) is required by

law to report possible fraudulent insurance acts to a health and

human services agency or the office of the attorney general, the

issuer is not required to report those acts to the insurance

fraud unit.

(c) The insurance fraud unit, the office of the attorney

general, and the health and human services agencies shall

coordinate enforcement efforts with respect to fraudulent

insurance acts covered by this chapter relating to the Medicaid

program or the child health plan program.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.



CHAPTER 705. MISREPRESENTATIONS BY POLICYHOLDERS

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE F. INSURANCE FRAUD AND IDENTITY THEFT

CHAPTER 705. MISREPRESENTATIONS BY POLICYHOLDERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 705.001. DEFINITION. In this subchapter, "insurance

policy" means a contract or policy of insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 705.002. APPLICABILITY OF SUBCHAPTER. Except as provided

by Section 705.005, this subchapter applies to each insurance

policy issued or contracted for in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 705.003. POLICY PROVISION: MISREPRESENTATION IN PROOF OF

LOSS OR DEATH. (a) An insurance policy provision that states

that a misrepresentation, including a false statement, made in a

proof of loss or death makes the policy void or voidable:

(1) has no effect; and

(2) is not a defense in a suit brought on the policy.

(b) Subsection (a) does not apply if it is shown at trial that

the misrepresentation:

(1) was fraudulently made;

(2) misrepresented a fact material to the question of the

insurer's liability under the policy; and

(3) misled the insurer and caused the insurer to waive or lose a

valid defense to the policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 705.004. POLICY PROVISION: MISREPRESENTATION IN POLICY

APPLICATION. (a) An insurance policy provision that states that

false statements made in the application for the policy or in the

policy make the policy void or voidable:

(1) has no effect; and

(2) is not a defense in a suit brought on the policy.

(b) Subsection (a) does not apply if it is shown at trial that

the matter misrepresented:

(1) was material to the risk; or

(2) contributed to the contingency or event on which the policy

became due and payable.

(c) It is a question of fact whether a misrepresentation made in

the application for the policy or in the policy itself was

material to the risk or contributed to the contingency or event

on which the policy became due and payable.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 705.005. NOTICE TO INSURED OF MISREPRESENTATIONS. (a)

This section applies to any suit brought on an insurance policy

issued or contracted for after June 29, 1903.

(b) A defendant may use as a defense a misrepresentation made in

the application for or in obtaining an insurance policy only if

the defendant shows at trial that before the 91st day after the

date the defendant discovered the falsity of the representation,

the defendant gave notice that the defendant refused to be bound

by the policy:

(1) to the insured, if living; or

(2) to the owners or beneficiaries of the insurance policy, if

the insured was deceased.

(c) This section does not:

(1) make available as a defense an immaterial misrepresentation;

or

(2) affect the provisions of Section 705.004.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER B. SPECIAL PROVISIONS RELATED TO LIFE, ACCIDENT, AND

HEALTH INSURANCE POLICIES

Sec. 705.051. IMMATERIAL MISREPRESENTATION IN LIFE, ACCIDENT, OR

HEALTH INSURANCE APPLICATION. A misrepresentation in an

application for a life, accident, or health insurance policy does

not defeat recovery under the policy unless the

misrepresentation:

(1) is of a material fact; and

(2) affects the risks assumed.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

SUBCHAPTER C. SPECIAL PROVISIONS RELATED TO LIFE INSURANCE

POLICIES

Sec. 705.101. DEFINITION. In this subchapter, "insurance

policy" means a contract or policy of insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 705.102. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to any insurance policy issued or contracted for in this

state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 705.103. DOCUMENTS TO ACCOMPANY POLICY. Except as

otherwise provided by this code, a life insurance policy must be

accompanied by a copy of:

(1) the policy application; and

(2) any questions and answers given in connection with the

application.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 705.104. MISREPRESENTATION IN APPLICATION FOR LIFE

INSURANCE. A defense based on a misrepresentation in the

application for, or in obtaining, a life insurance policy on the

life of a person in or residing in this state is not valid or

enforceable in a suit brought on the policy on or after the

second anniversary of the date of issuance of the policy if

premiums due on the policy during the two years have been paid to

and received by the insurer, unless:

(1) the insurer has notified the insured of the insurer's

intention to rescind the policy because of the misrepresentation;

or

(2) it is shown at the trial that the misrepresentation was:

(A) material to the risk; and

(B) intentionally made.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.

Sec. 705.105. APPLICABILITY OF OTHER LAW. Subchapter A does not

apply to a life insurance policy:

(1) that contains a provision making the policy incontestable

after two years or less; and

(2) on which premiums have been duly paid.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 2, eff. April 1,

2005.



CHAPTER 706. IDENTITY THEFT INSURANCE

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE F. INSURANCE FRAUD AND IDENTITY THEFT

CHAPTER 706. IDENTITY THEFT INSURANCE

Sec. 706.001. DEFINITIONS. (a) The definitions adopted under

Sections 2251.002 and 2301.002 and the terms described by

Sections 2251.003 and 2301.003 apply to this chapter.

(b) In this chapter, "identity theft" means a criminal offense

described by Section 32.51, Penal Code, or a substantially

similar federal law or law in another state.

Added by Acts 2005, 79th Leg., Ch.

102, Sec. 3, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2D.017, eff. April 1, 2009.

Sec. 706.002. COVERAGE AUTHORIZED. (a) An insurer authorized

to write property and casualty insurance in this state may offer

and issue insurance coverage for a loss suffered by a

policyholder as a result of the policyholders' being a victim of

identity theft or attempted identity theft.

(b) Coverage authorized by Subsection (a) may be:

(1) offered as a separate insurance policy or as a rider or

endorsement to:

(A) a residential and commercial property insurance policy; or

(B) a personal or commercial casualty insurance policy; and

(2) underwritten and issued as an individual or group insurance

policy.

Added by Acts 2005, 79th Leg., Ch.

102, Sec. 3, eff. September 1, 2005.

Sec. 706.003. ELIGIBLE POLICYHOLDERS. (a) An insurer may issue

coverage authorized under Section 706.002 to:

(1) an individual; or

(2) a group, business, employer, association, trustee, or other

entity for the benefit of its members, customers, employees,

members, or beneficiaries.

(b) An entity described by Subsection (a)(2) may be a group

that:

(1) is formed solely for the purpose of obtaining insurance

coverage under this chapter; or

(2) has already been formed for a purpose other than for

obtaining insurance coverage under this chapter and that is

described by Subsection (a)(2).

Added by Acts 2005, 79th Leg., Ch.

102, Sec. 3, eff. September 1, 2005.

Sec. 706.004. RATES AND FORMS. Notwithstanding any other law,

rates and forms for insurance coverage issued under this chapter

are governed by:

(1) Subchapters A-E, Chapter 2251;

(2) Subchapter A, Chapter 2301; and

(3) Article 5.13-2.

Added by Acts 2005, 79th Leg., Ch.

102, Sec. 3, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2D.018, eff. April 1, 2009.

Sec. 706.005. RULES. The commissioner may adopt rules as

necessary to implement this chapter.

Added by Acts 2005, 79th Leg., Ch.

102, Sec. 3, eff. September 1, 2005.



CHAPTER 751. MARKET CONDUCT SURVEILLANCE

INSURANCE CODE

TITLE 5. PROTECTION OF CONSUMER INTERESTS

SUBTITLE G. REGULATION OF INSURER MARKET CONDUCT

CHAPTER 751. MARKET CONDUCT SURVEILLANCE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 751.001. SHORT TITLE. This chapter may be cited as the

Insurance Market Conduct Surveillance Act.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

Sec. 751.002. PURPOSE AND SCOPE. (a) The purpose of this

chapter is to establish a framework for department market conduct

actions, including:

(1) processes and systems for identifying, assessing, and

prioritizing market conduct problems that have a substantial

adverse impact on consumers, policyholders, and claimants;

(2) development of appropriate market conduct actions by the

commissioner as required to:

(A) substantiate market conduct problems; and

(B) remedy significant market conduct problems; and

(3) procedures to communicate and coordinate market conduct

actions with other states to foster the most efficient and

effective use of resources.

(b) Notwithstanding any other law of this state, the department

or commissioner, as applicable, may undertake market analysis or

market conduct action only as provided by this chapter.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

Sec. 751.003. DEFINITIONS. (a) In this chapter:

(1) "Complaint" means a written or documented oral

communication, the primary intent of which is to express a

grievance or an expression of dissatisfaction.

(2) "Desk examination" means a targeted examination conducted by

an examiner at a location other than an insurer's premises. The

term includes an examination performed at the department's

offices during which the insurer provides requested documents for

department review by hard copy or by microfiche, disk, or other

electronic media.

(3) "Market analysis" means a process under which market conduct

surveillance personnel collect and analyze information from filed

schedules, surveys, required reports, and other sources as

necessary to:

(A) develop a baseline understanding of the marketplace; and

(B) identify insurer patterns or practices that:

(i) deviate significantly from the norm; or

(ii) pose a potential risk to the insurance consumer.

(4) "Market analysis handbook" means the outline of the elements

and objectives of market analysis as developed and adopted by the

National Association of Insurance Commissioners, and used to

establish a uniform process by which states may establish and

implement market analysis programs.

(5) "Market conduct action" means any activity that the

commissioner may initiate to assess and address insurer market

practices before conducting a targeted examination. The term

does not include a commissioner action taken to resolve:

(A) an individual consumer complaint; or

(B) another report relating to a specific instance of insurer

misconduct.

(6) "Market conduct examination" means a review of one or more

lines of business of an insurer domiciled in this state that is

not conducted for cause. The term includes a review of rating,

tier classification, underwriting, policyholder service, claims,

marketing and sales, producer licensing, complaint handling

practices, or compliance procedures and policies.

(7) "Market conduct examiners handbook" means the set of

guidelines, developed and adopted by the National Association of

Insurance Commissioners, that document established practices to

be used by market conduct surveillance personnel in developing

and executing an examination under this chapter.

(8) "Market conduct surveillance personnel" means those

individuals employed by or under contract with the department who

collect, analyze, review, or act on information regarding insurer

patterns or practices.

(9) "Market conduct uniform examination procedures" means the

set of guidelines developed and adopted by the National

Association of Insurance Commissioners designed to be used by

market conduct surveillance personnel in conducting an

examination under this chapter.

(10) "On-site examination" means a targeted examination that is

conducted at:

(A) the insurer's home office; or

(B) another location at which the records under review are

stored.

(11) "Qualified contract examiner" means a person qualified by

education, experience, and any applicable professional

designations who is under contract with the commissioner to

perform market conduct actions.

(12) "Standard data request" means the set of field names and

descriptions developed and adopted by the National Association of

Insurance Commissioners for use by market conduct surveillance

personnel in an examination.

(13) "Targeted examination" means a limited review and analysis,

conducted through a desk examination or an on-site examination

and in accordance with the market conduct uniform examination

procedures, of specific insurer conduct, practices, or risks

identified through market analysis that have not been remedied by

the insurer, including:

(A) underwriting and rating;

(B) marketing and sales;

(C) complaint handling operations and management;

(D) advertising materials;

(E) licensing;

(F) policyholder services;

(G) claims handling;

(H) policy forms and filings; or

(I) tier classification.

(14) "Third-party model or product" means a model or product

provided by an entity that is separate from and not under direct

or indirect corporate control of the insurer using the model or

product.

(b) In this chapter, "affiliate" and "subsidiary" have the

meanings described by Section 823.003.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

Sec. 751.004. IMMUNITY. (a) A cause of action does not arise,

and liability may not be imposed, for any statements made or

conduct performed in good faith while implementing this chapter,

against:

(1) the commissioner;

(2) an authorized representative of the commissioner; or

(3) an examiner appointed by the commissioner.

(b) A cause of action does not arise, and liability may not be

imposed, against any person for the act of communicating or

delivering information or data to the commissioner or the

commissioner's authorized representative or examiner under an

examination made under this chapter, if the act of communication

or delivery was performed in good faith and without fraudulent

intent or the intent to deceive.

(c) A person identified in Subsection (a) is entitled to

attorney's fees and costs if the person is the prevailing party

in a civil cause of action for libel, slander, or any other

relevant tort arising out of activities conducted in implementing

this chapter, and the party bringing the action was not

substantially justified in doing so. For purposes of this

subsection, an action is "substantially justified" if the action

had a reasonable basis in law or fact at the time that it was

initiated.

(d) This section does not abrogate or modify any common law or

statutory privilege or immunity.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

SUBCHAPTER B. GENERAL POWERS AND DUTIES OF COMMISSIONER

Sec. 751.051. PARTICIPATION IN NATIONAL MARKET CONDUCT

DATABASES. (a) The commissioner shall collect and report market

data to the National Association of Insurance Commissioners'

market information systems, including the complaint database

system, the examination tracking system, the regulatory

information retrieval system, or other successor systems of that

association, as determined by the commissioner.

(b) Information collected and maintained by the department shall

be compiled in a manner that meets the requirements of the

National Association of Insurance Commissioners.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

Sec. 751.052. COORDINATION WITH OTHER STATES; REGISTRATION OF

CONTRACT EXAMINER. (a) The commissioner shall coordinate the

department's market analysis and examination efforts with other

states through the National Association of Insurance

Commissioners.

(b) A person with whom another state contracts to perform any

market analysis or examination initiated by the other state of an

insurer domiciled in this state shall register with and provide

the following information to the department's chief examiner:

(1) the person's name;

(2) if the person is not an individual, the identity of each

examiner or other person who will perform any part of the market

analysis or examination;

(3) the name of the state that contracted with the person;

(4) the identity of the insurer to be examined; and

(5) a description of each issue that the person has been

contracted to examine.

(c) It is a violation of this code for a person to accept

compensation from multiple states for the same examination, if

doing so results in duplicative costs to the insurer being

examined. It is not a violation of this code for:

(1) an examiner to conduct an examination of an insurer for the

benefit of multiple states in a coordinated examination; and

(2) the examiner to accept compensation from the states

participating in the coordinated examination to reduce the

examination costs to the insurer being examined.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1030, Sec. 1, eff. June 19, 2009.

Sec. 751.053. INFORMATION FROM COMMISSIONER. (a) At least once

annually or more frequently if determined necessary by the

commissioner, the commissioner shall provide in an appropriate

manner to insurers and other entities subject to this code

information regarding new laws and rules, enforcement actions,

and other information the commissioner considers relevant to

ensure compliance with market conduct requirements.

(b) The commissioner may provide the notice required under

Subsection (a) in an electronic format that is designed to give

insurers and other entities adequate notice.

(c) Failure by the commissioner to provide the information

described by Subsection (a) does not constitute a defense for an

insurer who fails to comply with an insurance law of this state.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

Sec. 751.054. REPORT OF VIOLATIONS. (a) The commissioner shall

designate an individual within the department whose

responsibilities shall include the receipt of information from

employees of insurers and other entities regulated by the

department regarding violations of laws or rules by their

employers. The commissioner's designee shall be properly trained

in the handling of that information.

(b) Information received under this section is a confidential

communication and is not public information.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

Sec. 751.055. EXERCISE OF SUBPOENA AUTHORITY. The commissioner

has the subpoena power authorized by Subchapter C, Chapter 36,

for the production of documents under this chapter and

enforcement of this subtitle.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

SUBCHAPTER C. RELATIONS WITH OTHER STATES

Sec. 751.101. COMMISSIONER AUTHORITY; INTERACTIONS WITH OTHER

INSURANCE COMMISSIONERS OF OTHER STATES. (a) The commissioner

has responsibility for conducting market conduct examinations on

domestic insurers. The commissioner may delegate that

responsibility to the insurance commissioner of another state, if

that insurance commissioner agrees to accept the delegated

responsibility. If the commissioner elects to delegate

responsibility for examining an insurer, the commissioner shall

accept a report of the examination prepared by the insurance

commissioner to whom the responsibility has been delegated.

(b) If the insurer to be examined is part of an insurance

holding company system, the commissioner may also seek to

simultaneously examine any affiliate of the insurer that is

authorized to write the same types of insurance in this state as

the insurer if the insurance commissioner of the state in which

the affiliate is organized consents and delegates responsibility

for that examination.

(c) In lieu of conducting a targeted examination of an insurer

that holds a certificate of authority in this state but is not a

domestic insurer, the commissioner shall accept a report of a

market conduct examination regarding that insurer prepared by the

insurance commissioner of the state in which the insurer is

organized or by another state if:

(1) the laws of the examining state that are applicable to the

subject of the examination are substantially similar to those of

this state; and

(2) the examining state has a market conduct surveillance system

that the commissioner deems comparable to the market conduct

surveillance system required under this chapter.

(d) The commissioner's determination under Subsection (c)(2) is

discretionary with the commissioner and is not subject to appeal.

(e) Subject to a determination under Subsection (c), if a market

conduct examination conducted by another state results in a

finding that an insurer should modify a specific practice or

procedure, the commissioner shall accept documentation that the

insurer has made a similar modification in this state in lieu of

initiating a market conduct action or examination related to that

practice or procedure. The commissioner may require other or

additional practice or procedure modifications.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

SUBCHAPTER D. MARKET ANALYSIS PROCEDURES

Sec. 751.151. COLLECTION OF INFORMATION; COMMISSIONER ANALYSIS.

(a) Subject to Subsection (d), the commissioner shall gather

insurance market information from:

(1) data available to the department, including survey results

and information required to be reported to the department;

(2) information collected by the National Association of

Insurance Commissioners and other public and private sources; and

(3) information from within and outside the insurance industry.

(b) The commissioner shall analyze the information compiled

under Subsection (a) as necessary to:

(1) develop a baseline understanding of the insurance

marketplace; and

(2) identify for further review insurers or insurance practices

that deviate significantly from the norm or that pose a potential

risk to the insurance consumer.

(c) The commissioner shall use the market analysis handbook as a

resource in performing the analysis required under this section.

(d) Except as otherwise specifically provided, the department or

the commissioner, as applicable, may not require an insurer to

report information in a manner that is inconsistent with the

records the insurer maintains in the ordinary course of business

or can create at a reasonable expense or effort.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

Sec. 751.152. ADDITIONAL ANALYSIS OF MARKET ACTIONS. (a) If,

as a result of the market analysis, the commissioner determines

that further inquiry into a particular insurer or insurance

practice is needed, the commissioner shall consider taking one or

more of the market conduct actions described by Subsection (b)

before conducting a targeted examination. If a market conduct

action selected by the commissioner requires the participation of

or a response by the affected insurer, the commissioner shall

notify the insurer of the action selected in writing.

(b) Market conduct actions described by Subsection (a) may

include:

(1) correspondence with the insurer;

(2) insurer interviews;

(3) information gathering;

(4) policy and procedure reviews;

(5) interrogatories; and

(6) review of insurer self-evaluation and compliance programs,

including insurer membership in a best-practice organization.

(c) The commissioner shall select market conduct actions that

are efficient and cost-effective for the department and the

insurer while protecting the interests of the insurance consumer.

(d) The commissioner shall take steps reasonably necessary to:

(1) eliminate requests for information that duplicates or

conflicts with information provided as part of an insurer's

annual financial statement, the annual market conduct statement

of the National Association of Insurance Commissioners, or other

required schedules, surveys, or reports that are regularly

submitted to the commissioner, or with data requests made by

other states if that information is available to the

commissioner, unless the information is state specific; and

(2) coordinate the market conduct actions and findings of this

state with those of other states.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

Sec. 751.153. PROTOCOLS FOR MARKET CONDUCT ACTIONS. (a) Each

market conduct action taken as a result of a market analysis:

(1) must focus on the general business practices and compliance

activities of insurers, rather than identifying infrequent or

unintentional random errors that do not cause significant

consumer harm; and

(2) may not result in a market conduct examination, unless the

head of the insurance regulatory agency in the insurer's state of

domicile determines that a market conduct examination is needed.

(b) The commissioner may determine the frequency and timing of

the market conduct actions. The timing of an action depends on

the specific market conduct action to be initiated unless

extraordinary circumstances indicating a risk to consumers

require immediate action.

(c) If the commissioner has information that more than one

insurer is engaged in practices that may violate statutes or

rules, the commissioner may schedule and coordinate multiple

examinations simultaneously.

(d) The commissioner shall provide an insurer with an

opportunity to resolve to the satisfaction of the commissioner

any matter that arises as a result of a market analysis before

any additional market conduct actions are taken against the

insurer. If the insurer has modified a practice or procedure as

a result of a market conduct action taken or examination

conducted by the insurance commissioner of another state, and the

commissioner deems that state's market conduct surveillance

system comparable to the system required under this chapter, the

commissioner may accept the modified practice or procedure and

may require other or additional practice or procedure

modifications.

(e) For an application by the department of a handbook,

guideline, or other product referenced in this chapter that is

the work product of the National Association of Insurance

Commissioners that changes the way in which market conduct

actions are conducted, the commissioner shall give notice and

provide interested parties with an opportunity for a public

hearing as provided by Chapter 2001, Government Code, if the

change:

(1) necessitates a change in a statute or rule; or

(2) deviates from the applicable handbook, guideline, or other

product most recently adopted by the National Association of

Insurance Commissioners.

(f) Except as otherwise provided by law, each insurer or person

from whom information is sought, and each officer, director, or

agent of that insurer or person, shall provide the commissioner

with convenient and free access to all books, records, accounts,

papers, documents, and any computer or other recordings relating

to the property, assets, business, and affairs of the insurer or

person.

(g) Each officer, director, employee, insurance producer, and

agent of an insurer or person described by Subsection (f) shall,

to the extent of that individual's ability, facilitate and aid in

a department market conduct action.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

SUBCHAPTER E. EXAMINATIONS

Sec. 751.201. EXAMINATION. (a) If the commissioner determines

that a market conduct action described by Section 751.152(b) is

not appropriate, the commissioner may conduct a targeted

examination in accordance with the market conduct uniform

examination procedures and the market conduct examiners handbook.

(b) A targeted examination may be conducted through a desk

examination or an on-site examination. To the extent feasible,

the department shall conduct a market conduct examination through

desk examinations and data requests before conducting an on-site

examination.

(c) The department shall conduct an examination in accordance

with the market conduct examiners handbook and the market conduct

uniform examinations procedures.

(d) The department shall use the standard data request or a

successor product that is substantially similar to the standard

data request as adopted by the commissioner by rule.

(e) If the insurer to be examined is not a domestic insurer, the

commissioner shall coordinate the examination with the insurance

commissioner of the state in which the insurer is organized.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

Sec. 751.202. WORK PLAN. Before beginning an examination,

market conduct surveillance personnel shall prepare a work plan

that includes:

(1) the name and address of the insurer to be examined;

(2) the name and contact information of the examiner-in-charge;

(3) a statement of the reasons for the examination;

(4) a description of the scope of the examination;

(5) the date the examination is scheduled to begin;

(6) notice to any non-insurance department personnel who will

assist in the examination;

(7) a time estimate for the examination; and

(8) if the cost of the examination is billed to the affected

insurer:

(A) a budget for the examination; and

(B) an identification of factors that will be included in the

billing.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

Sec. 751.203. NOTICE OF EXAMINATION. (a) Unless the

examination is conducted in response to extraordinary

circumstances as described by Section 751.153(b), the department

shall notify an affected insurer of an examination not later than

the 60th day before the scheduled date of the beginning of the

examination. The notice must include the examination work plan

and a request that the insurer name an examination coordinator

for the insurer.

(b) In addition to the notice required under Subsection (a), the

commissioner shall post notice that a market conduct examination

has been scheduled on the National Association of Insurance

Commissioners examination tracking system.

(c) If a targeted examination is expanded beyond the reasons

provided to the insurer in the notice of the examination required

under Subsection (a), the commissioner shall provide written

notice to the insurer, explaining the extent of the expansion and

the reasons for the expansion. The department shall provide a

revised work plan to the insurer before the beginning of any

significantly expanded examination.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

Sec. 751.204. PRE-EXAMINATION CONFERENCE. Not later than the

30th day before the scheduled date of the examination, the

commissioner shall conduct a pre-examination conference with the

insurer's examination coordinator and key personnel to clarify

expectations.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

Sec. 751.205. EXIT CONFERENCE. Before the conclusion of an

examination, the member of the market conduct surveillance

personnel who is designated as the examiner-in-charge shall

schedule an exit conference with the insurer.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

Sec. 751.206. EXAMINATION REPORT. (a) Unless the commissioner

and the insurer agree to a different schedule, the commissioner

shall follow the time line established under this section.

(b) The commissioner shall deliver the draft examination report

to the insurer not later than the 60th day after the date the

examination is completed. For purposes of this section, the date

the examination is completed is the date on which the exit

conference is conducted.

(c) Not later than the 30th day after the date on which the

insurer receives the draft examination report, the insurer shall

provide any written comments regarding the report to the

department.

(d) The department shall make a good faith effort to resolve

issues with the insurer informally and shall prepare a final

examination report not later than the 30th day after the date of

receipt of the insurer's written comments on the draft report

unless a mutual agreement is reached to extend the deadline.

(e) The department shall include the insurer's responses in the

final examination report. The responses may be included as an

appendix or in the text of the examination report. An insurer is

not obligated to submit a response. An individual involved in

the examination may not be named in either the report or the

insurer response except to acknowledge the individual's

involvement.

(f) The commissioner may make corrections and other changes to

the final examination report as appropriate, and shall issue the

report to the insurer. Not later than the 30th day after receipt

of the final examination report under this subsection, the

insurer shall accept the report, accept the findings of the

report, or request a hearing. The commissioner and the insurer

by mutual agreement may extend the period for an additional 30

days. A request for a hearing must be made in writing and must

follow the requirements of Chapter 2001, Government Code.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

Sec. 751.207. CONFIDENTIALITY OF EXAMINATION REPORT INFORMATION.

(a) A final or preliminary market conduct examination report,

and any information obtained during the course of an examination,

is confidential and is not subject to disclosure under Chapter

552, Government Code. This section may not be construed to limit

the commissioner's authority to use any final or preliminary

market conduct examination report, any examiner or company work

papers or other documents, or any other information discovered or

developed during the course of an examination in the furtherance

of any legal or regulatory action that the commissioner, in the

commissioner's sole discretion, may deem appropriate.

(b) This chapter does not prevent the commissioner from

disclosing at any time the contents of a final market conduct

examination report to the department, the insurance department of

any other state, or an agency of the federal government, if the

department or agency receiving the report agrees in writing to

maintain the information as confidential and in a manner

consistent with this chapter.

(c) The commissioner shall provide to an insurer subject to a

final market conduct examination a written agreement described by

Subsection (b) not later than the fifth day after the date the

final market conduct examination is released under Subsection

(b).

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

Sec. 751.208. ASSESSMENT OF COSTS OF EXAMINATION. (a) Subject

to Subsection (d), if the reasonable and necessary cost of a

market conduct examination is to be assessed against the affected

insurer, fees for that cost must be consistent with those

otherwise authorized by law. The fees must be itemized and bills

for the fees must be provided to the insurer on a monthly basis

for review prior to submission for payment.

(b) The commissioner shall actively manage and oversee

examination costs, including costs associated with the use of

department examiners and with retaining qualified contract

examiners necessary to perform an on-site examination. To the

extent the commissioner retains outside assistance, the

commissioner shall adopt by rule written protocols that:

(1) clearly identify the types of functions to be subject to

outsourcing;

(2) provide specific time lines for completion of the outsourced

review;

(3) require disclosure of recommendations made by contract

examiners;

(4) establish and use a dispute resolution or arbitration

mechanism to resolve conflicts with insurers regarding

examination fees; and

(5) require disclosure of the terms of contracts entered into

with outside consultants, and specifically terms regarding the

fees or hourly rates that may be charged by those consultants.

(c) The commissioner must review and affirmatively endorse

detailed billings made by a qualified contract examiner before

the detailed billings are sent to the insurer.

(d) An insurer may not be required to provide reimbursement for

examiner fees under Subsection (a), whether those fees are

incurred by market conduct surveillance personnel or qualified

contract examiners, to the extent that those fees exceed the fees

prescribed in the market conduct examiners handbook and any

successor documents to that handbook, unless the commissioner

demonstrates that the fees prescribed in the handbook are

inadequate under the circumstances of the examination.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

Sec. 751.209. LIMIT ON CERTAIN EXAMINATIONS. The commissioner

may not conduct a market conduct examination more frequently than

once every three years. The commissioner may defer conducting a

market conduct examination for longer than once every three

years.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

SUBCHAPTER F. CONFIDENTIALITY REQUIREMENTS

Sec. 751.251. NO WAIVER. (a) The disclosure to the

commissioner under this subchapter of a document, material, or

information does not constitute the waiver of any applicable

privilege or claim of confidentiality regarding the document,

material, or information.

(b) Notwithstanding Subsection (a), an insurer may not be

compelled to disclose a self-audit document or waive any

statutory or common law privilege. An insurer may, however,

voluntarily disclose a document described by this subsection to

the commissioner in response to any market conduct action or

examination.

(c) For the purposes of Subsection (b), "self-audit document"

means a document that is prepared as a result of or in connection

with an insurance compliance audit.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

Sec. 751.252. AUTHORITY OF COMMISSIONER. (a) The commissioner

may share documents, materials, or other information obtained by

or disclosed to the commissioner under this chapter with other

state, federal, and international regulatory agencies and law

enforcement authorities if the recipient agrees to and has the

legal authority to maintain the confidentiality and privileged

status of the document, material, or other information.

(b) The commissioner may receive documents, materials, or

information, including otherwise confidential and privileged

documents, materials, or information, from the National

Association of Insurance Commissioners and that association's

affiliates or subsidiaries, and from regulatory and law

enforcement officials of other foreign or domestic jurisdictions.

The commissioner shall maintain as confidential or privileged

any document, material, or information received with notice or

the understanding that the document, material, or information is

confidential or privileged under the laws of the jurisdiction

that is the source of the document, material, or information.

(c) Consistent with this section, the commissioner may enter

into agreements governing the sharing and use of information.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

SUBCHAPTER G. MARKET CONDUCT SURVEILLANCE PERSONNEL

Sec. 751.301. PERSONNEL; QUALIFICATIONS. (a) To conduct market

conduct surveillance under this chapter, the commissioner may

designate department staff to perform duties under this chapter,

and may supplement that staff with qualified outside professional

assistance if the commissioner determines that that assistance is

necessary.

(b) Market conduct surveillance personnel must be qualified by

education and experience and, if applicable, must hold

appropriate professional designations.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

Sec. 751.302. CONFLICT OF INTEREST. (a) An individual who is a

member of the market conduct surveillance personnel has a

conflict of interest, either directly or indirectly, if the

individual is affiliated with the management of, has been

employed by, or owns a pecuniary interest in an insurer subject

to an examination conducted under this chapter.

(b) This section may not be construed to automatically preclude

the individual from being:

(1) a policyholder or claimant under an insurance policy;

(2) a grantee of a mortgage or similar instrument on the

individual's residence from a regulated entity if done under

customary terms and in the ordinary course of business;

(3) an investment owner in shares of regulated diversified

investment companies; or

(4) a settlor or beneficiary of a blind trust into which any

otherwise permissible holdings have been placed.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

Sec. 751.303. ACCESS TO INFORMATION. (a) Except as otherwise

provided by law, market conduct surveillance personnel shall, as

practicable, have free and full access to all books and records,

and all employees, officers, and directors, of the insurer during

regular business hours.

(b) On the request of market conduct surveillance personnel, an

insurer that uses a third-party model or product for any of the

activities under examination shall make the details of those

models or products available to that personnel.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

Sec. 751.304. AUTHORITY OF MARKET CONDUCT SURVEILLANCE

PERSONNEL. Market conduct surveillance personnel may examine

insurance company personnel under oath if that action is ordered

by the commissioner under Subchapter C, Chapter 36.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.

SUBCHAPTER H. SANCTIONS

Sec. 751.351. SANCTIONS. (a) The commissioner may impose

sanctions under Chapter 82 against an insurer determined, as a

result of a market conduct action or other action under this

chapter, to have violated this code, a rule adopted under this

code, or another insurance law of this state.

(b) In determining an appropriate sanction under Subsection (a)

the commissioner shall consider:

(1) any actions taken by the insurer to maintain membership in,

and comply with the standards of, best-practice organizations

that promote high ethical standards of conduct in the insurance

marketplace; and

(2) the extent to which the insurer maintains regulatory

compliance programs to self-assess, self-report, and remediate

problems detected by the insurer.

Added by Acts 2005, 79th Leg., Ch.

291, Sec. 3, eff. September 1, 2005.






TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

CHAPTER 801. CERTIFICATE OF AUTHORITY

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE A. GENERAL PROVISIONS APPLICABLE TO INSURERS AND RELATED

ENTITIES

CHAPTER 801. CERTIFICATE OF AUTHORITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 801.001. DEFINITIONS. In this chapter:

(1) "Control" has the meaning described by Section 823. 005.

(2) "Insurer" means the issuer of an insurance policy that is

issued to another in consideration of a premium and that insures

against a loss that may be insured against under the law. The

term includes a:

(A) fraternal benefit society;

(B) Lloyd's plan;

(C) mutual company of any kind, including a:

(i) statewide mutual assessment association;

(ii) local mutual aid association or burial association; and

(iii) county or farm mutual insurance company;

(D) reciprocal or interinsurance exchange;

(E) group hospital service corporation;

(F) health maintenance organization;

(G) nonprofit legal services corporation; and

(H) stock company.

(3) "Person" has the meaning assigned by Section 823.002.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1022, Sec. 1, eff. June 19, 2009.

Sec. 801.002. EXEMPTION FOR CERTAIN FRATERNAL BENEFIT SOCIETIES.

This chapter does not apply to a fraternal benefit society that:

(1) sells insurance policies only as an incidental benefit to

its members; and

(2) on September 6, 1955, was:

(A) organized and licensed by the department as a fraternal

benefit society; or

(B) exempt under former Article 10.12 or 10.38, revised as

Section 885.004.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. CERTIFICATE OF AUTHORITY

Sec. 801.051. APPROVAL, DENIAL, OR DISAPPROVAL OF APPLICATION

FOR CERTIFICATE; ELIGIBILITY; HEARING. (a) The department shall

approve, deny, or disapprove an application for a certificate of

authority to act as an insurer.

(b) If the department determines that the applicant has complied

with the law, the department shall approve the application and

issue under the department's seal a certificate of authority to

act as an insurer.

(c) On the applicant's request, the commissioner shall hold a

hearing on a denial. Not later than the 30th day after the date

of the applicant's request for a hearing, the commissioner shall

request a hearing date.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1022, Sec. 2, eff. June 19, 2009.

Sec. 801.052. EFFECT AND CONTENTS OF CERTIFICATE. A certificate

of authority issued to an insurer under this chapter authorizes

the insurer to engage in the business of insurance. The

certificate of authority must state the specific kinds of

insurance authorized under the certificate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 801.053. DURATION OF CERTIFICATE. A certificate of

authority issued to an insurer under this chapter is effective

until it is suspended or revoked.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 801.054. PREFERENCE FOR DOMESTIC COMPANY. In issuing a

certificate of authority to an applicant under this chapter, the

department shall give preference to an application submitted by a

domestic company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 801.055. DEPOSIT OF FEES. A fee collected by the

department under this chapter for a certificate of authority

shall be deposited to the credit of the Texas Department of

Insurance operating account.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 801.056. FAILURE TO PROVIDE COMPLETE SET OF FINGERPRINTS:

GROUND FOR DENIAL OF APPLICATION. (a) In this section,

"authorization" means any authorization issued by the department

to engage in an activity regulated under this code, including:

(1) a certificate of authority;

(2) a certificate of registration;

(3) a license; and

(4) a permit.

(b) The department may deny an application for an authorization

if the applicant or a corporate officer of the applicant fails to

provide a complete set of fingerprints on request by the

department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 801.057. FAILURE TO FILE ANNUAL STATEMENT: GROUND FOR

REVOCATION OR SUSPENSION. A certificate of authority of an

insurer that fails to file an annual statement required by law is

subject to being suspended or revoked by the department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. COMPETENCE, FITNESS, OR REPUTATION

Sec. 801.101. DEPARTMENT INQUIRY. The department may inquire

into the competence, fitness, or reputation of:

(1) an officer or director of an insurer; or

(2) a person having control of an insurer.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 801.102. DENIAL OF APPLICATION OR REVOCATION OF

CERTIFICATE. (a) If after conducting an inquiry under Section

801.101 the department determines that the person who is the

subject of the inquiry is not worthy of the public confidence,

the department shall:

(1) deny the application for a certificate of authority; or

(2) revoke the insurer's certificate of authority.

(b) On the applicant's request, the commissioner shall hold a

hearing on a denial or revocation. Not later than the 30th day

after the date of the applicant's request for a hearing, the

commissioner shall request a hearing date.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1022, Sec. 3, eff. June 19, 2009.

SUBCHAPTER D. FELONY CONVICTION

Sec. 801.151. ISSUANCE OF CERTIFICATE PROHIBITED. Except as

provided by Sections 801.153 and 801.154, the department may not

issue a certificate of authority to an applicant if a corporate

officer or member of the board of directors of the applicant has

been convicted of a felony involving:

(1) moral turpitude; or

(2) breach of a fiduciary duty.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 801.152. REVOCATION OF CERTIFICATE. After notice and

hearing, the department may revoke the certificate of authority

of an insurer if a corporate officer or member of the board of

directors of the insurer is convicted of a felony involving:

(1) moral turpitude; or

(2) breach of a fiduciary duty.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 801.153. PETITION FOR ISSUANCE OR REINSTATEMENT OF

CERTIFICATE. A company may petition the commissioner for

issuance or reinstatement of a certificate of authority of the

company that is denied or revoked under this subchapter:

(1) not earlier than the later of:

(A) the fifth anniversary of the date of the final conviction;

or

(B) if the officer or director is sentenced to confinement or

imprisonment or placed on community supervision, the fifth

anniversary of the date the officer or director completes the

sentence or period of community supervision; or

(2) after the officer or director ceases to be an officer or

director of the insurer.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 801.154. GRANT OF PETITION. The commissioner shall grant a

petition for issuance or reinstatement of a certificate of

authority under this subchapter if the petitioner demonstrates

that granting the petition would be in the public interest and

that justice would best be served by granting the petition.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 801.155. RULES RELATING TO CONTENTS OF PETITION. The

department may adopt rules under this subchapter prescribing the

contents of a petition for issuance or reinstatement of a

certificate of authority.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.



CHAPTER 802. ANNUAL STATEMENT

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE A. GENERAL PROVISIONS APPLICABLE TO INSURERS AND RELATED

ENTITIES

CHAPTER 802. ANNUAL STATEMENT

SUBCHAPTER A. ANNUAL STATEMENT OF INSURANCE COMPANIES

Sec. 802.001. FORM OF ANNUAL STATEMENT. (a) The commissioner,

as necessary to obtain an accurate indication of the company's

condition and method of transacting business, may change the form

of any annual statement required to be filed by any kind of

insurance company.

(b) The form may require only information that relates to the

business of the insurance company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 802.002. ACTUARIAL OPINION REQUIRED. (a) In this section,

"qualified actuary" means:

(1) a member in good standing of the American Academy of

Actuaries; or

(2) a person who has otherwise demonstrated actuarial competence

to the satisfaction of the commissioner or an insurance

regulatory official of another state in which the insurance

company is domiciled.

(b) An insurance company's annual statement must include a

statement of a qualified actuary entitled "Statement of Actuarial

Opinion" that:

(1) is located on or is attached to the first page of the annual

statement; and

(2) provides the opinion of the actuary relating to policy

reserves and other actuarial items for life insurance, accident

and health insurance, and annuities, or loss and loss adjustment

expense reserves for property and casualty risks, as described in

the annual statement instructions of the National Association of

Insurance Commissioners as appropriate for the type of risks

insured.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 802.003. FILING DATE OF ANNUAL STATEMENT DELIVERED BY

POSTAL SERVICE. Except as otherwise specifically provided, for

an annual statement that is required to be filed in the offices

of the commissioner and that is delivered by the United States

Postal Service to the offices of the commissioner after the date

on which the annual statement is required to be filed, the date

of filing is the date of:

(1) the postal service postmark stamped on the cover in which

the document is mailed; or

(2) any other evidence of mailing authorized by the postal

service reflected on the cover in which the document is mailed.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.201,

eff. Sept. 1, 2003.

SUBCHAPTER B. FILING WITH NATIONAL ASSOCIATION OF INSURANCE

COMMISSIONERS

Sec. 802.051. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to each company regulated by the commissioner, including:

(1) a stock life, health, or accident insurance company;

(2) a mutual life, health, or accident insurance company;

(3) a stock fire or casualty insurance company;

(4) a mutual fire or casualty insurance company;

(5) a Mexican casualty company;

(6) a Lloyd's plan;

(7) a reciprocal or interinsurance exchange;

(8) a fraternal benefit society;

(9) a title insurance company;

(10) an attorney's title insurance company;

(11) a stipulated premium insurance company;

(12) a nonprofit legal service corporation;

(13) a health maintenance organization;

(14) a statewide mutual assessment company;

(15) a local mutual aid association;

(16) a local mutual burial association;

(17) an association exempt under Section 887.102;

(18) a nonprofit hospital, medical, or dental service

corporation, including a company subject to Chapter 842;

(19) a county mutual insurance company; and

(20) a farm mutual insurance company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 802.052. CONCURRENT FILING WITH NATIONAL ASSOCIATION OF

INSURANCE COMMISSIONERS. (a) Each domestic, foreign, or alien

insurance company authorized to engage in the business of

insurance in this state shall file a copy of the company's annual

statement with the National Association of Insurance

Commissioners at the time the company files the statement with

the commissioner.

(b) The statement required by Subsection (a) must:

(1) meet requirements adopted by the commissioner, including:

(A) a change in substance or form;

(B) an additional filing; and

(C) any requirement that the statement be in a computer

compatible format; and

(2) include the signed jurat page and the actuarial opinion, as

required by the jurisdiction in which the insurance company is

domiciled.

(c) The insurance company shall also file with the National

Association of Insurance Commissioners a copy of any amendment or

addition to the annual statement that is subsequently filed with

the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 802.053. EXEMPTION AUTHORITY. The commissioner may exempt

any class of insurance companies from the requirements of this

subchapter if the commissioner believes the information required

under this subchapter will not be useful for regulatory purposes.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 802.054. COMPLIANCE. The commissioner may consider a

foreign insurance company to be in compliance with the

requirements of Section 802.052 if the company is domiciled in a

state with a law substantially similar to that section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 802.055. COSTS PAID BY INSURANCE COMPANY. An insurance

company shall pay all costs of preparing and furnishing to the

National Association of Insurance Commissioners the information

required under Section 802.052, including any related filing

fees.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 206, Sec. 17.01, eff.

June 11, 2003; Acts 2003, 78th Leg., ch. 211, Sec. 2.04, eff.

June 16, 2003; Acts 2003, 78th Leg., ch. 863, Sec. 1, eff. June

20, 2003.

Sec. 802.056. STATUS OF REPORTS AND OTHER INFORMATION. A report

or any other information resulting from the collection, review,

analysis, and distribution of information developed from the

filing of annual statement convention blanks and provided to the

department by the National Association of Insurance Commissioners

is considered part of the process of examination of insurance

companies under this code, including Chapters 86 and 401.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.001, eff. April 1, 2009.



CHAPTER 803. LOCATION OF BOOKS, RECORDS, ACCOUNTS, AND OFFICES OUTSIDE OF THIS STATE

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE A. GENERAL PROVISIONS APPLICABLE TO INSURERS AND RELATED

ENTITIES

CHAPTER 803. LOCATION OF BOOKS, RECORDS, ACCOUNTS, AND OFFICES

OUTSIDE OF THIS STATE

Sec. 803.001. DEFINITIONS. In this chapter:

(1) "Domestic company" means any entity licensed, chartered, or

organized under this code, including:

(A) a county mutual insurance company;

(B) a farm mutual insurance company;

(C) a fire and marine insurance company;

(D) a fraternal benefit society;

(E) a general casualty company;

(F) a group hospital service corporation;

(G) a health maintenance organization;

(H) a life, health, and accident insurance company;

(I) a Lloyd's plan;

(J) a local mutual aid association;

(K) a mutual life insurance company;

(L) a mutual insurance company other than a mutual life

insurance company;

(M) a nonprofit legal services corporation;

(N) a reciprocal exchange;

(O) a statewide mutual assessment company;

(P) a stipulated premium insurance company;

(Q) a surety and trust company; and

(R) a title insurance company.

(2) "Insurance holding company system" has the meaning described

by Section 823.006.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 803.002. APPLICABILITY OF CHAPTER. This chapter applies

only to a domestic company that is:

(1) an affiliate of an insurance holding company system and in

compliance with Chapter 823;

(2) a nonprofit legal services corporation the claims and daily

affairs of which are handled under contract by a foreign insurer

that holds a certificate of authority to engage in a similar

business in this state; or

(3) a health maintenance organization that is affiliated with

another health maintenance organization or a health care

provider.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 803.003. AUTHORITY TO LOCATE OUT OF STATE. (a) A domestic

company may locate and maintain its principal offices and all or

any part of its books, records, and accounts outside this state

at any other location in the United States if:

(1) the company has given written notice of this intention to

the commissioner, except as provided by Subsection (b);

(2) the commissioner has not disapproved the notice before the

31st day after the date on which the company gives the notice;

and

(3) the company meets the requirements of this chapter.

(b) A separate notice under this section is not required if:

(1) the domestic company has an agreement to maintain its books

and records outside of the state with an affiliate; and

(2) the agreement:

(A) has been approved under Chapter 823; and

(B) contains substantially all the information required for

notice under this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 803.004. LOCATION AT BRANCH OR AGENCY OFFICE. This chapter

does not apply to the location and maintenance of the normal

books, records, and accounts of a domestic company, including

policyholder and claim files, relating to the business produced

by or through an agency of the company at a branch or agency

office located in the United States, regardless of whether the

agency is an affiliate of the company as provided in Chapter 823.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 803.005. CONTROL OF BOOKS, RECORDS, ACCOUNTS, AND OFFICES.

(a) The books, records, accounts, or offices of a domestic

company must be under the company's direct supervision,

management, and control.

(b) The ultimate controlling person of an insurance holding

company system affiliated with a domestic company, or the

immediate or intermediate controlling person of the domestic

company, must be domiciled, licensed, or admitted to transact

business in a jurisdiction in the United States.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 803.006. AGENT FOR SERVICE OF PROCESS. A domestic company

that under this chapter has moved its principal offices and any

part of its books, records, and accounts outside this state and

the controlling person of an affiliated insurance holding company

system must comply with Section 804.102.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 803.007. EXAMINATION EXPENSES. A credit on or an offset

against the amount of premium taxes to be paid by a domestic

company to the state in a taxable year may not be allowed on:

(1) a fee or examination expense paid to another state; or

(2) an examination expense:

(A) incurred by a representative of the department that is

directly attributable to an examination of the books, records,

accounts, or principal offices of a domestic company located

outside this state; or

(B) paid in a different taxable year.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 803.008. RULES. The commissioner shall adopt rules to

authorize a domestic company to maintain its books and records

with a nonaffiliated entity other than an agency.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 803.009. CONFLICTING PROVISIONS. This chapter prevails

over a conflicting provision of any other law of this state,

including:

(1) Chapters 221, 222, and 223;

(2) Sections 401.151, 401.152, 401.155, and 401.156; and

(3) Section 171.0525, Tax Code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.002, eff. April 1, 2009.



CHAPTER 804. SERVICE OF PROCESS

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE A. GENERAL PROVISIONS APPLICABLE TO INSURERS AND RELATED

ENTITIES

CHAPTER 804. SERVICE OF PROCESS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 804.001. DEFINITION. In this chapter, "process" means

legal process, including a demand or notice required or permitted

by law.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 804.002. RULES. The commissioner may adopt rules essential

for the effective implementation of this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 804.003. FEES. A fee collected under this chapter shall be

deposited to the credit of the Texas Department of Insurance

operating account for use by the department. The department shall

use the money for payment of salaries and other expenses arising

from the:

(1) examination of insurance companies;

(2) licensure of insurance companies; and

(3) investigation of violations of the insurance laws of this

state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. PERSONS AUTHORIZED TO RECEIVE SERVICE OF PROCESS

Sec. 804.101. DOMESTIC COMPANY. (a) In this section:

(1) "Domestic company" means a company that is domiciled in and

authorized to engage in the business of insurance in this state.

(2) "Company" means:

(A) an insurance company, including:

(i) a casualty insurance company;

(ii) a county mutual insurance company;

(iii) an exempt association under Section 887.102;

(iv) a farm mutual insurance company;

(v) a fire insurance company;

(vi) a fraternal benefit society;

(vii) a life insurance company;

(viii) a Lloyd's plan;

(ix) a mutual assessment company;

(x) a mutual insurance company other than a mutual life

insurance company;

(xi) a reciprocal exchange;

(xii) a risk retention group;

(xiii) a stipulated premium insurance company;

(xiv) a title insurance company; and

(xv) a carrier providing job protection insurance;

(B) a group hospital service corporation;

(C) a health maintenance organization;

(D) a prepaid legal services corporation; or

(E) any other company engaged in the business of insurance as a

principal.

(b) A domestic company may be served with process by:

(1) serving the president, an active vice president, secretary,

or attorney in fact at the home office or principal place of

business of the company; or

(2) leaving a copy of the process at the home office or

principal business office of the company during regular business

hours.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 804.102. DOMESTIC COMPANY THAT MAINTAINS PRINCIPAL OFFICES

OR BOOKS, RECORDS, AND ACCOUNTS OUT OF STATE. (a) In this

section, "domestic company" has the meaning assigned by Section

803.001.

(b) As a condition of being authorized to engage in the business

of insurance in this state, a domestic company that under Chapter

803 has moved its principal offices and any part of its books,

records, and accounts outside this state and the controlling

person of an affiliated insurance holding company system must

appoint and maintain as agent for service of process a person in

this state on whom a judicial or administrative process may be

served.

(c) If a domestic company does not appoint or maintain a person

in this state as agent for service of process or the agent cannot

with reasonable diligence be found, the commissioner may accept

service of process and notify the company in the manner provided

by Subchapter C.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 804.103. AUTHORIZED ALIEN OR FOREIGN COMPANY. (a) In this

section, "company" means:

(1) an insurance company, including a:

(A) fire, casualty, or fire and casualty insurance company;

(B) fraternal benefit society;

(C) life insurance company, including a mutual or nonprofit life

insurance company;

(D) Lloyd's plan;

(E) Mexican casualty insurance company;

(F) mutual fire, mutual casualty, or mutual fire and casualty

insurance company;

(G) reciprocal exchange;

(H) risk retention group; and

(I) title insurance company;

(2) a health maintenance organization; and

(3) any other insurance company, regardless of its type or

category, authorized to engage in the business of insurance in

this state.

(b) As a condition to being issued a certificate of authority to

engage in the business of insurance in this state, an alien or

foreign company must appoint a person in this state as agent for

service of process on whom any process to be served on the

company may be served.

(c) The commissioner is an alien or foreign company's agent on

whom process may be served as provided by Subchapter C if the:

(1) company fails to appoint or maintain an agent under

Subsection (b);

(2) agent appointed under Subsection (b) cannot with reasonable

diligence be found; or

(3) company's certificate of authority is revoked.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 804.104. RISK RETENTION GROUP NOT CHARTERED IN THIS STATE.

A risk retention group that is not chartered but that is

registered in this state under Section 2201.152, must designate

the commissioner as its agent for service of process and receipt

of legal documents.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.003, eff. April 1, 2009.

Sec. 804.105. PERSON IN RECEIVERSHIP. (a) Service of process

with respect to an individual, insurer, or other entity for which

a court has appointed the liquidator as receiver must be made

only on the receiver.

(b) If Subsection (a) applies, service on the commissioner or

the secretary of state has no effect.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 804.106. ELIGIBLE SURPLUS LINES INSURER; POLICY REQUIREMENT

FOR INSURER AND AGENT. (a) Each surplus lines insurer that

assumes a surplus lines risk under Chapter 981 is subject to this

section.

(b) Any act of engaging in the business of insurance by an

eligible surplus lines insurer:

(1) constitutes the irrevocable appointment of the secretary of

state by that insurer as agent for service of process arising

from the insurer's engaging in the business of insurance in this

state, other than service of process for an action or proceeding

by the department or state; and

(2) signifies the insurer's agreement that service under this

subsection has the same effect as personal service on the insurer

or the insurer's successor in interest.

(c) An appointment under Subsection (b)(1) is binding on the

eligible surplus lines insurer and the insurer's successor in

interest.

(d) A policy issued by an eligible surplus lines insurer or a

certificate of insurance issued by the surplus lines agent must

contain a provision stating the substance of this section and

designating the person to whom the commissioner is to mail

process. The plaintiff shall supply this address in any citation

served under this section.

(e) This section is in addition to any other method provided by

law for service of process on a surplus lines insurer, including

the method provided by Subchapter C.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 804.107. UNAUTHORIZED PERSON OR INSURER. (a) In this

section, "personal representative" includes an executor or

administrator.

(b) Any act of engaging in the business of insurance as provided

by Subchapter B, Chapter 101, by an unauthorized person or

insurer:

(1) constitutes the irrevocable appointment of the commissioner

by that person or insurer as agent for service of process arising

from the person's or insurer's engaging in the business of

insurance in this state, other than service of process for an

action or proceeding by the department or state;

(2) constitutes the irrevocable appointment of the secretary of

state by that person or insurer as agent for service of process

for an action or proceeding described by Subsection (c) and

arising from the person's or insurer's engaging in the business

of insurance in this state; and

(3) signifies the agreement of the person or insurer that

process served under this subsection and Subsection (d) has the

same effect as personal service in this state on that person or

insurer or the personal representative of that person or insurer

or if a corporation, the corporation's successor in interest.

(c) The process may be served on the secretary of state only in

an action or proceeding brought:

(1) in court by the department or the state against an

unauthorized person or insurer; or

(2) before the department by a process against the unauthorized

person or insurer.

(d) Service of process on an unauthorized person or insurer may

be served on a person in this state that engages, on the behalf

of the unauthorized person or insurer, in an act of engaging in

the business of insurance in this state as provided by Subchapter

B, Chapter 101.

(e) In an action or proceeding in which process is served under

Subsection (b) or (d), a plaintiff or complainant is not entitled

to a default judgment or determination before the 30th day after

the date on which the copy of the process is mailed to the

defendant.

(f) This section does not apply to an entity that was an

eligible surplus lines insurer under Chapter 981 on the date on

which the applicable coverage was issued.

(g) This section does not limit or diminish the right to serve

process on a person or insurer in any other manner provided by

law.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 804.108. INSURANCE HOLDING COMPANY SYSTEM LAW. A person,

as that term is defined by Section 823.002, that violates Chapter

823 is considered to have appointed the commissioner as agent for

service of process on the person for an action or proceeding

arising from a violation of that chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. PROCEDURES RELATING TO SERVICE OF PROCESS ON

COMMISSIONER

Sec. 804.201. PROCEDURE FOR SERVING COMMISSIONER. (a) Process

served by serving the commissioner under this chapter must be

directed to the defendant and include:

(1) for an unauthorized person or insurer, the name and address

of the person or insurer to be served;

(2) for a risk retention group, the name and address of the

group to be served;

(3) for a surplus lines insurer, the name and address of the

insurer to be served;

(4) for an unincorporated association, trust, or other

organization formed under Chapter 1505, the name and address of

the association, trust, or organization; or

(5) for an authorized company, the name and address of the

company as it appears in the department records.

(b) Process may be served on the commissioner:

(1) personally by a disinterested person who is at least 18

years of age leaving two copies of the process at the office of

the department during regular business hours with:

(A) the commissioner; or

(B) an appointee of the commissioner authorized to receive

process; or

(2) by certified or registered mail.

(c) A fee not to exceed $50, payable by check or money order to

the department, must accompany each process served on the

commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.004, eff. April 1, 2009.

Sec. 804.202. EFFECT OF SERVICE ON COMMISSIONER. Service on the

commissioner acting as agent for service of process is service on

the principal.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 804.203. MAILING PROCESS; CERTIFICATE. (a) The

commissioner shall immediately send by registered or certified

mail, return receipt requested, one copy of process served on the

commissioner under Section 804.201 to:

(1) the defendant at the address supplied in the process as

provided by Sections 804.201(a)(1) through (4); or

(2) if Section 804.201(a)(5) applies, the home office or

principal business office of the authorized company, as indicated

in the department records.

(b) The commissioner shall send by registered or certified mail,

return receipt requested, copies of process served under Section

804.108 to the last known address of the person.

(c) On receiving the return receipt for certified or registered

mail, the commissioner shall issue a certificate showing the

service and proof of delivery by a return receipt to the

plaintiff and clerk of the court or agency where the proceeding

is pending.

(d) The commissioner shall provide on request the certificate

described by Subsection (c). The commissioner may charge a fee

not to exceed $10 for the certificate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 804.204. RECORD. The commissioner shall keep a record of:

(1) each process served on the commissioner under this chapter;

and

(2) the action taken by the commissioner regarding the process.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER D. PROCEDURES RELATING TO SERVICE OF PROCESS ON

SECRETARY OF STATE

Sec. 804.301. PROCEDURE FOR SERVING SECRETARY OF STATE. Process

served by serving the secretary of state under Section 804.107

must be served by leaving two copies of the process at the office

of the secretary of state during regular business hours with:

(1) the secretary of state; or

(2) an appointee of the secretary of state authorized to receive

service.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 804.302. MAILING PROCESS. The secretary of state shall

mail one copy of process in the proceeding served on the

secretary of state under Section 804.301 to the defendant in a

court proceeding or to whom the process in an administrative

proceeding is addressed or directed, at the person's or entity's

last known home office or principal place of business.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 804.303. RECORD. The secretary of state shall keep a

record of each process served on the secretary of state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.



CHAPTER 805. DIRECTORS, OFFICERS, AND OTHER INTERESTED PERSONS

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE A. GENERAL PROVISIONS APPLICABLE TO INSURERS AND RELATED

ENTITIES

CHAPTER 805. DIRECTORS, OFFICERS, AND OTHER INTERESTED PERSONS

SUBCHAPTER A. ACTIVITIES OF DIRECTORS, OFFICERS, AND SHAREHOLDERS

Sec. 805.001. DEFINITIONS. In this subchapter:

(1) "Major shareholder" means an individual, corporation,

partnership, association, joint-stock company, business trust, or

unincorporated organization that is directly or indirectly the

beneficial owner of more than 10 percent of any class of an

equity security of an insurer.

(2) "Subsidiary" means a corporation:

(A) of which at least 50 percent of any class of an equity

security is owned by an insurer; or

(B) that is managed, directly or indirectly controlled, or

subject to control by an insurer.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 805.002. APPLICABILITY OF SUBCHAPTER. (a) This subchapter

applies to any insurer, including a:

(1) capital stock company;

(2) reciprocal or interinsurance exchange;

(3) Lloyd's plan;

(4) fraternal benefit society;

(5) mutual company, including a mutual assessment company;

(6) local mutual aid association;

(7) burial association;

(8) county mutual insurance company;

(9) farm mutual insurance company;

(10) fidelity, guaranty, or surety company;

(11) mutual life insurance company;

(12) mutual insurance company other than a mutual life insurance

company;

(13) stipulated premium company;

(14) title insurance company; and

(15) any other insurance company engaged in the business of

insurance in or organized under the laws of this state or

otherwise regulated under this code.

(b) A provision of this code limiting regulation under this code

does not limit the application of this subchapter.

(c) This subchapter controls if there is ambiguity or a conflict

between this subchapter and another provision of this code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 805.003. PROHIBITED ACTIVITIES. (a) A director, officer,

or major shareholder of an insurer may not:

(1) except as provided by this subchapter, directly, indirectly,

or through a substantial interest in another corporation, firm,

or business unit receive money or another thing of value for

negotiating, procuring, recommending, or aiding in a purchase,

sale, or exchange of property or a loan from the insurer or its

subsidiary;

(2) directly, indirectly, or through a substantial interest in

another corporation, firm, or business unit have a pecuniary

interest in a purchase, sale, exchange, or loan described by

Subdivision (1) as a principal, co-principal, agent, or

beneficiary; or

(3) directly or indirectly accept a loan or guarantee described

by Subsection (b).

(b) An insurer may not directly, indirectly, or through its

subsidiary make a loan to or guarantee the financial obligation

of a director, officer, or major shareholder of an insurer.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 805.004. ACTIVITIES NOT PROHIBITED. This subchapter does

not prohibit:

(1) a director, officer, or major shareholder of an insurer

from:

(A) becoming a policyholder of the insurer and exercising the

usual rights of a policyholder;

(B) participating as beneficiary in a pension plan, deferred

compensation plan, profit-sharing or bonus plan, stock option

plan, or similar plan adopted by the insurer and for which the

director, officer, or major shareholder may be eligible under the

terms of the plan;

(C) receiving a salary, bonus, or other remuneration for a

service rendered to the insurer as an employee of the insurer and

not in violation of another provision of this code; or

(D) entering into an arms-length transaction with the insurer

if:

(i) the transaction is not prohibited by another statute; and

(ii) the commissioner approves the transaction before the

transaction is made;

(2) a director of an insurer from:

(A) performing professional services not required of a director

by law; or

(B) receiving director's fees or reimbursement for an expense

incurred in the performance of a duty as a director;

(3) a transaction within an insurance holding company system by

an insurer with its holding company, subsidiary, or affiliate

that:

(A) is not prohibited by law;

(B) meets the test of being fair and proper; and

(C) is regulated by another statute;

(4) a transaction or arrangement that:

(A) is not prohibited by law; and

(B) meets the test of being fair and proper as prescribed by

rules adopted by the commissioner; or

(5) the approval and payment of lawful dividends to

policyholders and shareholders.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. CERTAIN PAYMENTS BY DIRECTORS, OFFICERS, AND

TRUSTEES

Sec. 805.021. LIABILITY FOR FEE AND TAX PAYMENTS. (a) In this

section, "fee or tax" includes a license, excise, privilege,

premium, or occupation fee or tax.

(b) A director, officer, or trustee of an insurer is not

personally liable, in complying with the law, for the payment of

or for the determination not to contest the payment of a fee or

tax to a state or a political subdivision of a state that the

board of directors or trustees considers to be in the corporate

interest of the insurer.

(c) Subsection (b) does not apply if, before the payment of the

fee or tax, the state court of final appellate jurisdiction or

the United States Supreme Court expressly holds that the law

imposing the fee or tax is invalid.

(d) This section does not directly or indirectly limit,

minimize, or interpret the rights and powers of an insurer or the

directors, officers, or trustees of an insurer.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.



CHAPTER 821. GENERAL PROVISIONS

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE B. ORGANIZATION OF REGULATED ENTITIES

CHAPTER 821. GENERAL PROVISIONS

SUBCHAPTER A. MINIMUM INSURANCE TO BE MAINTAINED BY INSURER

Sec. 821.001. APPLICABILITY OF SUBCHAPTER. (a) This subchapter

applies to any insurer that is required by law to hold a

certificate of authority issued by the department, including:

(1) a domestic insurance company;

(2) a mutual life insurance company;

(3) a statewide mutual assessment company;

(4) a mutual insurance company other than a life insurance

company operating under Chapter 883;

(5) a Lloyd's plan;

(6) a reciprocal or interinsurance exchange; and

(7) a title insurance company.

(b) This subchapter does not apply to:

(1) an insurer before the second anniversary of the date the

insurer's original certificate of authority is issued; or

(2) an insurer that was paid more than $50,000 in gross premium

income by policyholders during the preceding accounting year of

the insurer.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 821.002. EXEMPTIONS. This subchapter does not apply to:

(1) a fraternal benefit society operating under Chapter 885;

(2) a local mutual aid association or local mutual burial

association operating under Chapters 886, 887, and 888;

(3) a statewide mutual assessment company or association

operating under Chapters 881, 887, or 888;

(4) another association operating under Subchapter C, Chapter

887;

(5) a farm mutual insurance company operating under Chapter 911;

or

(6) a county mutual fire insurance company operating under

Chapter 912.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 821.003. MINIMUM REQUIREMENTS. An insurer must maintain at

all times not less than 100 policyholders or certificate holders

nor less than $200,000 of insurance that the insurer has written

or acquired through reinsurance contracts.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 821.004. REPORT TO ATTORNEY GENERAL; SUIT AGAINST INSURER.

(a) The department shall report to the attorney general an

insurer's failure to comply with this subchapter.

(b) On receiving a report under Subsection (a), the attorney

general shall bring suit in a district court in Travis County

against the insurer to cancel, forfeit, and revoke the insurer's:

(1) charter, articles of association, or articles of agreement;

and

(2) certificate of authority.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. ASSOCIATION OF INSURANCE COMPANIES

Sec. 821.051. PAYMENT OF TAXES AND FEES; COMPLIANCE WITH LAW.

(a) Life, health, fire, marine, or inland marine insurance

companies that associate to issue or sell insurance policies may

not engage in the business of insurance in this state until each

company has:

(1) paid the company's taxes and fees that are due; and

(2) complied with all requirements of law.

(b) The commissioner may not authorize to engage in the business

of insurance in this state an insurance company that does not

comply with Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.



CHAPTER 822. GENERAL INCORPORATION AND REGULATORY REQUIREMENTS FOR INSURANCE COMPANIES OTHER THAN LIFE, HEALTH, OR ACCIDENT INSURANCE COMPANIES

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE B. ORGANIZATION OF REGULATED ENTITIES

CHAPTER 822. GENERAL INCORPORATION AND REGULATORY REQUIREMENTS

FOR INSURANCE COMPANIES OTHER THAN LIFE, HEALTH, OR ACCIDENT

INSURANCE COMPANIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 822.001. APPLICABILITY OF CHAPTER. Except as otherwise

provided by this code, this chapter applies to the formation of

each company or organization that proposes to engage in any kind

of insurance business other than a life, health, or accident

insurance company organized or operating under Chapter 841, 881,

882, 884, 885, 886, 887, or 888.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 822.002. APPLICABILITY OF LAW GOVERNING CORPORATIONS. An

insurance company incorporated in this state is subject to the

Texas Business Corporation Act, the Texas Miscellaneous

Corporation Laws Act (Article 1302-1.01 et seq., Vernon's Texas

Civil Statutes), and any other law of this state that governs

corporations in general to the extent those laws are not

inconsistent with this code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 822.003. EFFECT ON TRANSACTIONS BETWEEN INSURANCE COMPANIES

AND OTHERS. The following sections do not restrict or modify any

provision of this code relating to a transaction between an

insurance company and the insurance company's affiliates, or

between an insurance company and certain shareholders, directors,

or officers of the insurance company, as provided by Subchapter

A, Chapter 805, and Chapter 823:

(1) Sections 822.055 and 822.056;

(2) Section 822.057(a)(4);

(3) Section 822.061;

(4) Section 822.156;

(5) Sections 822.158(d) and (e); and

(6) Sections 822.206 and 822.207.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. FORMATION AND STRUCTURE OF COMPANY

Sec. 822.051. FORMATION OF COMPANY. (a) Any number of persons

may form a company for the purpose of engaging in the business of

insurance.

(b) To form a company, each incorporator must adopt and sign the

articles of incorporation of the company as provided by this

code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 822.052. ARTICLES OF INCORPORATION. Articles of

incorporation of a proposed insurance company must state:

(1) the name of the company;

(2) the location of the company's principal business office;

(3) the kind of insurance business in which the company proposes

to engage;

(4) the amount of the company's capital stock; and

(5) the amount of the company's surplus.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 822.053. COMPANY'S NAME. An insurance company's name may

not be so similar to the name of another insurance company as to

likely mislead the public.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 822.054. CAPITAL STOCK AND SURPLUS REQUIREMENTS. (a) An

insurance company must have capital stock in an amount of at

least $2.5 million and surplus in an amount of at least $2.5

million.

(b) At the time of incorporation, the required capital and

surplus must be in cash.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1275, Sec. 1, eff. September 1, 2009.

Sec. 822.055. SHARES OF STOCK WITH PAR VALUE. (a) An insurance

company organized under the laws of this state may authorize the

issuance of shares of stock with a par value of not less than $1

or more than $100. The company may increase from time to time the

number of shares with a par value by an amendment to the

company's charter.

(b) Each par value share of stock must be fully paid before

issuance in an amount that is not less than the share's par

value. Par value shares issued under this section are not subject

to additional call or assessment, and the subscriber or holder of

those shares is not required to make an additional payment with

respect to those shares.

(c) When an application for charter or an amendment to the

charter authorizing the issuance of shares of stock with a par

value is filed, the insurance company shall file with the

department a statement under oath stating:

(1) the total number of par value shares subscribed; and

(2) the actual total consideration the company received for

those shares.

(d) The shareholders of an insurance company authorizing par

value shares of stock must in good faith subscribe and fully pay

for shares representing at least 50 percent of the total par

value of the authorized shares with a par value before the

company:

(1) is granted a charter; or

(2) amends its charter to:

(A) authorize the issuance of par value shares; or

(B) increase or decrease from time to time the number of

authorized par value shares.

(e) If all of the authorized par value shares of stock are not

subscribed and paid for when the charter is granted or the

amendment is filed, respectively, the insurance company shall

file with the department a certificate authenticated by a

majority of the directors stating the total number of shares

issued and the total consideration received for those shares. The

company shall file the certificate not later than the 90th day

after the date of issuance of those remaining shares. The company

is not required to file an amendment to its charter or take

further action to effect the increase in the capital and surplus

of the company.

(f) The consideration received by an insurance company for a par

value share constitutes capital to the extent of its par value

and the remainder, if any, constitutes surplus.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 822.056. SHARES OF STOCK WITHOUT PAR VALUE. (a) An

insurance company organized under the laws of this state, on

incorporation or by an amendment to its charter, may authorize

the issuance of shares of stock without par value.

(b) Each share of stock without par value must be equal in all

respects.

(c) An insurance company may issue and dispose of authorized

shares without par value for money or for notes, bonds,

mortgages, and stock in the form authorized by law for capital

stock of insurance companies. Each share of stock without par

value must be fully paid before issuance. After the company

receives payment for a share of stock issued under this section,

the share is not subject to additional call or assessment and the

subscriber or holder of the share is not required to make an

additional payment with respect to the share.

(d) The shareholders of an insurance company authorizing shares

of stock without par value must in good faith subscribe and pay

for shares representing at least 50 percent of the authorized

shares without par value before the company is granted a charter

or has its charter amended to authorize the issuance of shares

without par value. The total amount paid for the shares must be

at least $250,000.

(e) If all of the authorized shares of stock without par value

are not subscribed and paid for when the charter is granted or

the amendment is filed, respectively, the insurance company shall

file with the department a certificate authenticated by a

majority of the directors stating the number of shares without

par value issued and the consideration received for those shares.

An insurance company may issue and dispose of those remaining

authorized shares for money or an instrument authorized for

minimum capital under:

(1) a provision of Subchapter B, Chapter 424, other than Section

424.052, 424.072, or 424.073; and

(2) Section 822.204.

(f) The insurance company shall file the certificate required by

Subsection (e) not later than the 90th day after the date of

issuance of those remaining shares. The portion of the

consideration received for shares without par value that is

designated as capital by the company's directors, or by the

company's shareholders if the charter or articles of

incorporation reserve the right to make that determination to the

shareholders, constitutes capital and the remainder, if any,

constitutes surplus. The company is not required to file an

amendment to its charter or take further action to effect the

increase in the capital and surplus of the company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.005, eff. April 1, 2009.

Sec. 822.057. APPLICATION FOR CHARTER. (a) To obtain a charter

for an insurance company, the incorporators must pay to the

department the fees prescribed by law and file with the

department:

(1) an application for charter on the form and containing the

information prescribed by the commissioner;

(2) the company's proposed articles of incorporation;

(3) an affidavit made by the incorporators or officers of the

company that states that:

(A) the capital and surplus is the bona fide property of the

company; and

(B) the information in the articles of incorporation is true and

correct; and

(4) if the application provides for the issuance of shares of

stock without par value, a certificate authenticated by the

incorporators stating:

(A) the number of shares without par value that are subscribed;

and

(B) the actual consideration received by the company for those

shares.

(b) If the commissioner is not satisfied with the affidavit

filed under Subsection (a)(3), the commissioner may require that

the incorporators provide at their expense additional evidence of

a matter required in the affidavit before the commissioner:

(1) receives the proposed articles of incorporation or the

application for charter; or

(2) issues a certificate of authority to the company.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1022, Sec.

19(1), eff. June 19, 2009.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1022, Sec. 4, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1022, Sec. 19(1), eff. June 19, 2009.

Sec. 822.058. ACTION BY COMMISSIONER AFTER FILING OF APPLICATION

FOR CHARTER. (a) Repealed by Acts 2009, 81st Leg., R.S., Ch.

1022, Sec. 19(2), eff. June 19, 2009.

(b) After the items required for a charter under Sections

822.057(a)(1) and (2) are filed with the department and the

proposed insurance company has complied with all legal

requirements, the commissioner shall conduct an examination of

the company to determine whether:

(1) the minimum capital stock and surplus requirements of

Section 822.054 are satisfied;

(2) the capital stock and surplus is the bona fide property of

the company; and

(3) the insurance company has fully complied with insurance

laws.

(c) The commissioner may appoint a competent and disinterested

person to conduct the examination required by this section. The

examiner shall file an affidavit of the examiner's findings with

the commissioner. The commissioner shall record the affidavit.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1022, Sec. 5, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1022, Sec. 19(2), eff. June 19, 2009.

Sec. 822.060. ACTION ON APPLICATION. (a) In considering the

application, the commissioner shall determine if:

(1) the proposed capital structure of the company meets the

requirements of this code;

(2) the proposed officers, directors, attorney in fact, or

managing head of the company have sufficient insurance

experience, ability, standing, and good record to make success of

the proposed company probable; and

(3) the applicants are acting in good faith.

(b) If the commissioner determines that the applicant has not

met the standards set out by Subsection (a), the commissioner

shall deny the application in writing, giving the reason for the

denial.

(c) If the commissioner does not deny the application under

Subsection (b), the commissioner shall approve the application.

On approval of an application, the articles of incorporation of

the company shall be filed with the department.

(d) On the applicant's request, the commissioner shall hold a

hearing on a denial. Not later than the 30th day after the date

of the applicant's request for a hearing, the commissioner shall

request a hearing date.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1022, Sec. 6, eff. June 19, 2009.

Sec. 822.061. ISSUANCE OF CHARTER. (a) On receipt of a charter

fee in the amount determined under Chapter 202, the commissioner

shall examine the articles of incorporation filed with the

department under Section 822.060 and any certificate filed under

Section 822.057(a)(4).

(b) If the commissioner approves the articles of incorporation

and, if applicable, the certificate filed under Section

822.057(a)(4), the commissioner shall certify and file the

approved documents with the department records and, on receipt of

a fee in the amount determined under Chapter 202, the

commissioner shall issue a certified copy of the charter to the

incorporators.

(c) When the insurance company's charter is issued, the charter

is effective and the incorporators may proceed with the

organization of the company as provided by this code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.006, eff. April 1, 2009.

SUBCHAPTER C. AUTHORITY TO ENGAGE IN BUSINESS IN THIS STATE

Sec. 822.101. CERTIFICATE OF AUTHORITY. When the articles of

incorporation of an insurance company have been filed with the

department under Section 822.060 or the company has been

authorized to engage in business as provided by law, the

commissioner shall issue to the company a certificate of

authority to commence business as proposed in the company's

articles of incorporation or application for charter if the

commissioner determines that the company has fully complied with

the law.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER D. MANAGEMENT OF COMPANY

Sec. 822.151. CONDUCTING SHAREHOLDERS MEETING. (a) Except as

otherwise provided by this code, at a meeting of an insurance

company's shareholders to elect the company's board of directors

or to transact other company business, a quorum is any number of

shareholders whose cumulative ownership in the company represents

at least 51 percent of the company's stock.

(b) A shareholder may vote in person or by proxy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 822.152. BOARD OF DIRECTORS. (a) An insurance company

organized under the laws of this state is managed by its board of

directors.

(b) The board consists of not fewer than seven directors. A

director:

(1) is not required to be a shareholder unless such a

qualification is required by the articles of incorporation or

bylaws of the company; and

(2) serves until the director's successor is elected and accepts

the position.

(c) The board of directors may adopt bylaws and regulations as

necessary to conduct the company's business. A majority of the

board is a quorum.

(d) The board of directors shall keep a full and correct record

of the board's transactions. The shareholders or other interested

persons may inspect those records during business hours.

(e) The directors shall fill a vacancy that occurs on the board

or in any office of the company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 822.153. ELECTION OF DIRECTORS. (a) Not later than the

30th day after the date on which the company's subscription books

are filed, the shareholders of an insurance company shall meet to

elect the company's initial board of directors. At the meeting,

each shareholder is entitled to one vote for each share of stock.

(b) The shareholders of an insurance company shall meet before

May 1 of each year as provided by the company's bylaws to elect

successor directors.

(c) If the shareholders do not elect directors at an annual

meeting, the shareholders may elect the directors at a special

shareholders meeting called for that purpose. Not later than the

30th day before the date of the special meeting, the shareholders

must publish notice of the meeting in a newspaper of general

circulation in the county in which the principal office of the

company is located.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 822.154. OFFICERS. (a) An insurance company's directors

shall choose one of the directors to serve as the company's

president.

(b) Other officers of the insurance company shall be chosen in

accordance with the company's bylaws. An officer other than the

president is not required to be a director or a shareholder

unless such a qualification is required by the company's bylaws

or articles of incorporation.

(c) An insurance company's officers shall perform duties,

receive compensation, and provide security as stated in the

company's bylaws.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 822.155. APPLICATION FOR AMENDMENT OF CHARTER. A domestic

insurance company may amend its charter by paying to the

commissioner a fee in the amount determined under Chapter 202 and

by filing with the department:

(1) an application for a charter amendment on the form and

containing the information prescribed by the commissioner; and

(2) the company's proposed amendment.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.007, eff. April 1, 2009.

Sec. 822.156. CERTIFICATE REQUIRED FOR AMENDMENT OF CHARTER TO

AUTHORIZE SHARES WITHOUT PAR VALUE. (a) If a proposed amendment

to the charter of an insurance company authorizes the issuance of

shares of stock without par value, the insurance company must

file with the department, at the time the proposed amendment is

filed, a certificate authenticated by a majority of the directors

stating:

(1) the number of shares without par value that are subscribed;

and

(2) the consideration the company received for those shares.

(b) On receipt of the certificate, the commissioner shall

examine the certificate. The commissioner shall certify and file

the certificate if the commissioner approves the certificate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 822.157. ACTION BY COMMISSIONER AFTER FILING OF APPLICATION

FOR CHARTER AMENDMENT. (a) The commissioner may hold a hearing

on an application for a charter amendment. If the commissioner

determines to hold a hearing on the application, the

commissioner, after the items required for the charter amendment

are filed with the commissioner, shall set a date for the hearing

and publish notice of the hearing in one or more daily newspapers

of this state.

(b) The commissioner may not require a hearing for an amendment

relating to one or more of the following issues:

(1) a stock dividend resulting from a legal transfer of surplus

to capital;

(2) a change in the name of the insurance company; or

(3) a change in the location of the insurance company's

principal business office.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 822.158. DETERMINATION ON APPLICATION FOR CHARTER

AMENDMENT. (a) Not later than the 60th day after the date the

application under Section 822.155 is filed, the commissioner

shall determine whether:

(1) the proposed capital structure of the insurance company

meets the requirements of this code;

(2) the officers, directors, and managing head of the insurance

company have sufficient insurance experience, ability, standing,

and good record to make success of the company probable;

(3) the applicants are acting in good faith;

(4) if the proposed amendment relates to a diminution of the

insurance company's charter powers with respect to the kinds of

insurance business in which the company may be engaged, all

liabilities incidental to the exercise of the powers to be

eliminated have been terminated or wholly reinsured; and

(5) the property involved in an increase of capital or surplus,

or both, is:

(A) properly valued; and

(B) in the form authorized by the following provisions, to the

extent those provisions apply:

(i) Subchapter B, Chapter 424, other than Sections 424.052,

424.072, and 424.073; and

(ii) Section 822.204.

(b) If the commissioner determines that the applicant has not

met the requirements set out by Subsection (a), the commissioner

shall deny the application. On the applicant's request, the

commissioner shall hold a hearing on a denial. Not later than

the 30th day after the date of the applicant's request for a

hearing, the commissioner shall request a hearing date.

(c) If the commissioner does not deny the application under

Subsection (b), the commissioner shall approve the application

and the amendment shall be filed with the department.

(d) Except as provided by Subsection (e), when an amendment to

an insurance company's charter is filed with the department, the

amendment is effective.

(e) On approval of a certificate required under Section 822.156

and receipt of a fee in the amount determined under Chapter 202,

the commissioner shall issue to the directors a certified copy of

an amendment authorizing the issuance of shares of stock without

par value that is filed under this section. The amendment is

effective on issuance of the certified copy of the amendment.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.008, eff. April 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1022, Sec. 7, eff. June 19, 2009.

SUBCHAPTER E. CAPITAL, SURPLUS, AND GUARANTY FUND REQUIREMENTS

Sec. 822.201. APPLICABILITY OF CAPITAL AND SURPLUS REQUIREMENTS.

The capital and surplus requirements of this chapter apply to

each insurance company or other entity, other than a farm mutual

insurance company, authorized to write property and casualty

insurance in this state including:

(1) a county mutual insurance company;

(2) a mutual insurance company, other than a mutual life

insurance company;

(3) a Lloyd's plan; and

(4) a reciprocal or interinsurance exchange.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 822.202. FULL COVERAGE AUTOMOBILE INSURANCE; DETERMINATION

OF AMOUNTS. Full coverage automobile insurance is one line of

casualty insurance for purposes of determining:

(1) the amount of capital and surplus of a capital stock company

under this code;

(2) the amount of surplus of a mutual insurance company or

reciprocal exchange under this code; or

(3) the amount of the guaranty fund and surplus of a Lloyd's

plan under this code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 822.203. CAPITAL REQUIRED GENERALLY. To engage in the

kinds of insurance business for which an insurance company

organized under this chapter holds a certificate of authority,

the company must have at least the minimum amount of capital

required for a newly incorporated company under Section 822.054.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 822.204. FORM OF CAPITAL AND SURPLUS. (a) After

incorporation and the issuance of a certificate of authority to

an insurance company, the minimum capital stock and surplus of

the company may consist only of:

(1) United States currency;

(2) bonds of this state;

(3) bonds or other evidences of indebtedness of the United

States the principal and interest of which are guaranteed by the

United States;

(4) bonds or other interest-bearing evidences of indebtedness of

a county or municipality of this state; and

(5) notes secured by first mortgages:

(A) on otherwise unencumbered real property in this state the

title to which is valid; and

(B) the payment of which is insured wholly or partly by the

United States.

(b) Not more than 50 percent of the minimum capital stock and

minimum surplus of an insurance company may be invested in an

investment described by Subsection (a)(5).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 822.205. UNENCUMBERED SURPLUS OR GUARANTY FUND REQUIREMENTS

FOR CERTAIN INSURANCE COMPANIES. (a) Except as provided by

Section 912.308, this section applies only to an insurance

company that:

(1) writes insurance only in this state; and

(2) is not required by law to have capital stock.

(b) Notwithstanding any other provision of this subchapter other

than Sections 822.212(b) and (c), an insurance company must have

a minimum amount of unencumbered surplus or a minimum amount of

guaranty fund and unencumbered surplus equal to the greater of:

(1) the amount of unencumbered surplus or the amount of guaranty

fund and surplus, as appropriate, the company was required to

have on August 31, 1991; or

(2) one-third of the company's net written premium for the

preceding 12 months after deducting:

(A) lawfully ceded reinsurance; and

(B) any policy fees not ceded to reinsurers.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

677, Sec. 1, eff. September 1, 2009.

Sec. 822.206. REPURCHASE OF CAPITAL STOCK BY TENDER OFFER OR

PRIVATE TRANSACTION. (a) An insurance company may, on prior

approval of the department, purchase outstanding shares of the

company's capital stock in accordance with the Texas Business

Corporation Act either by making a tender offer or by entering

into a negotiated private transaction.

(b) The application for approval under Subsection (a) must:

(1) state the number of shares offered;

(2) describe the shares;

(3) contain any pertinent information regarding the value of the

shares, including:

(A) the price offered by the company for the shares;

(B) the book value of the shares; and

(C) the market value of the shares if a market exists for those

shares; and

(4) demonstrate that the shares will be purchased using

uncommitted earned surplus.

(c) Before filing the application the insurance company must

present a copy of the application to the seller of the shares.

(d) The commissioner shall approve the application promptly if:

(1) the price offered by the insurance company for the shares

appears to be a reasonably fair price; and

(2) the application complies with the requirements of this

section and the Texas Business Corporation Act.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 822.207. REPURCHASE OF CAPITAL STOCK ON OPEN MARKET. (a)

On prior approval of the commissioner, an insurance company, the

capital stock of which is listed on a national securities

exchange, may purchase from time to time outstanding shares of

the company's capital stock on the open market. The shares must

be purchased:

(1) in the name of the company for its own account; and

(2) in accordance with the Texas Business Corporation Act.

(b) The application for approval under Subsection (a) must:

(1) state the maximum number of shares to be purchased;

(2) state the maximum period, not to exceed 180 days, during

which the purchase will be made;

(3) describe the shares;

(4) contain a commitment that the company will not pay a price

for the shares to be purchased that is greater than an amount

equal to the average of the bid price and the asked price at the

time of the purchase plus a standard broker's commission;

(5) contain any pertinent information relating to the value of

the shares, including the book value of the shares; and

(6) demonstrate that the shares will be purchased using

uncommitted earned surplus.

(c) The commissioner shall approve the application promptly if

the application complies with the requirements of this section

and the Texas Business Corporation Act.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 822.208. APPLICATION FOR REPURCHASE OF COMPANY'S SHARES

SUBJECT TO OTHER LAW. An application filed by an insurance

company under Section 822.206 or 822.207 is subject to the

substantive requirements for the approval of payment of an

extraordinary dividend under Chapter 823.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 822.209. REINVESTMENT OF CAPITAL STOCK. An insurance

company may, as circumstances require, exchange and reinvest its

capital stock in like securities.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 822.210. COMMISSIONER MAY REQUIRE LARGER CAPITAL AND

SURPLUS AMOUNTS. (a) The commissioner by rule or guideline may

require an insurance company organized under this chapter to

maintain capital and surplus in amounts that exceed the minimum

amounts required by this chapter because of:

(1) the nature and kind of risks the company underwrites or

reinsures;

(2) the premium volume of risks the company underwrites or

reinsures;

(3) the composition, quality, duration, or liquidity of the

company's investments;

(4) fluctuations in the market value of securities the company

holds; or

(5) the adequacy of the company's reserves.

(b) A rule adopted under Subsection (a) must be designed to

ensure the financial solvency of an insurance company for the

protection of policyholders.

(c) An insurance company that, after notifying the commissioner,

ceases to write or assume business continues to be subject to

this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 822.211. ACTION OF COMMISSIONER WHEN CAPITAL OR SURPLUS

REQUIREMENTS NOT SATISFIED. If an insurance company does not

comply with the capital and surplus requirements of this chapter,

the commissioner may enter an order prohibiting the company from

writing new business and may:

(1) place the company under state supervision or

conservatorship;

(2) declare the company to be in a hazardous condition as

provided by Subchapter A, Chapter 404;

(3) declare the company to be impaired as provided by Subchapter

B, Chapter 404; or

(4) apply to the company any other applicable sanction provided

by this code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.009, eff. April 1, 2009.

Sec. 822.212. INCREASE OF CAPITAL AND SURPLUS. (a)

Notwithstanding Section 822.203, to engage in the kinds of

insurance business for which an insurance company organized under

this chapter holds a certificate of authority in this state, an

insurance company organized under this chapter that on September

1, 2009, had less than the minimum amount of capital and surplus

required for a newly incorporated company under Section 822.054

must:

(1) not later than December 31, 2010, have increased the amount

of its capital by at least 10 percent of the difference between

the amount of minimum capital required for a newly incorporated

company under Section 822.054 and the amount of the company's

capital on December 31, 2009;

(2) not later than December 31, 2011, have increased the amount

of its capital by at least 20 percent of the difference between

the amount of minimum capital required for a newly incorporated

company under Section 822.054 and the amount of the company's

capital on December 31, 2009;

(3) not later than December 31, 2012, have increased the amount

of its capital by at least 30 percent of the difference between

the amount of minimum capital required for a newly incorporated

company under Section 822.054 and the amount of the company's

capital on December 31, 2009;

(4) not later than December 31, 2013, have increased the amount

of its capital by at least 40 percent of the difference between

the amount of minimum capital required for a newly incorporated

company under Section 822.054 and the amount of the company's

capital on December 31, 2009;

(5) not later than December 31, 2014, have increased the amount

of its capital by at least 50 percent of the difference between

the amount of minimum capital required for a newly incorporated

company under Section 822.054 and the amount of the company's

capital on December 31, 2009;

(6) not later than December 31, 2015, have increased the amount

of its capital by at least 60 percent of the difference between

the amount of minimum capital required for a newly incorporated

company under Section 822.054 and the amount of the company's

capital on December 31, 2009;

(7) not later than December 31, 2016, have increased the amount

of its capital by at least 70 percent of the difference between

the amount of minimum capital required for a newly incorporated

company under Section 822.054 and the amount of the company's

capital on December 31, 2009;

(8) not later than December 31, 2017, have increased the amount

of its capital by at least 80 percent of the difference between

the amount of minimum capital required for a newly incorporated

company under Section 822.054 and the amount of the company's

capital on December 31, 2009;

(9) not later than December 31, 2018, have increased the amount

of its capital by at least 90 percent of the difference between

the amount of minimum capital required for a newly incorporated

company under Section 822.054 and the amount of the company's

capital on December 31, 2009; and

(10) not later than December 31, 2019, have at least the minimum

amount of capital required under Section 822.054 for a newly

incorporated company.

(b) An insurance company that on September 1, 2009, had less

than the minimum amount of capital and surplus required for a

newly incorporated company under Section 822.054 shall

immediately increase the amount of its capital and surplus to an

amount equal to the required amount of capital and surplus under

Section 822.054 if there is:

(1) a change in the control of at least 50 percent of the voting

securities of the insurance company;

(2) a change in the control of at least 50 percent of the voting

securities of a holding company controlling the insurance

company; or

(3) a change in control of at least 50 percent by any other

method of control if the insurance company or holding company is

not controlled by voting securities.

(c) For purposes of Subsection (b), a transfer of ownership that

occurs because of death, regardless of whether the decedent dies

testate or intestate, may not be considered a change in the

control of an insurance company or holding company if ownership

is transferred solely to one or more individuals each of whom

would be an heir of the decedent if the decedent had died

intestate.

(d) An insurance company that, after notifying the commissioner,

ceases to write or assume business is not required to comply with

this section. If the company resumes writing business at a later

date, the company shall comply with this section on the date the

company resumes business.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1275, Sec. 2, eff. September 1, 2009.



CHAPTER 823. INSURANCE HOLDING COMPANY SYSTEMS

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE B. ORGANIZATION OF REGULATED ENTITIES

CHAPTER 823. INSURANCE HOLDING COMPANY SYSTEMS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 823.001. FINDINGS AND PURPOSE. (a) It is consistent with

the public interest and the interest of policyholders to permit

insurers to:

(1) engage in activities that would enable the insurers to make

better use of management skills and facilities;

(2) have free access to capital markets that could provide funds

for insurers to use in diversification programs;

(3) implement sound tax planning conclusions; and

(4) serve the changing needs of the public and adapt to changing

conditions of the social, economic, and political environment, so

that insurers are able to compete effectively and to meet the

growing public demand for institutions capable of providing a

comprehensive range of financial services.

(b) The public interest and the interests of policyholders are

adversely affected if:

(1) control of an insurer is sought by persons who would use the

control adversely to the interest of policyholders;

(2) acquisition of control of an insurer substantially lessens

competition or creates a monopoly in the insurance business in

this state;

(3) an insurer that is part of a holding company system is

caused to enter into transactions or relationships with

affiliated companies on terms that are not fair and reasonable;

or

(4) an insurer pays dividends to shareholders that jeopardize

the financial condition of the insurer.

(c) The purpose of this chapter is to promote the public

interest by:

(1) facilitating the achievement of the objectives described by

Subsection (a);

(2) requiring disclosure of pertinent information relating to

and approval of changes in control of an insurer;

(3) requiring disclosure and approval of material transactions

and relationships between the insurer and the insurer's

affiliates, including certain dividends to shareholders paid by

the insurer; and

(4) providing standards governing material transactions between

the insurer and the insurer's affiliates.

(d) It is desirable to prevent unnecessary multiple and

conflicting regulation of insurers. In accordance with this

purpose and except as provided by this chapter, this state shall

exercise regulatory authority under this chapter only with

respect to domestic insurers.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.010, eff. April 1, 2009.

Sec. 823.002. DEFINITIONS. In this chapter:

(1) "Acquiring person" means the person who is acquiring control

of a domestic insurer or on whose behalf control of a domestic

insurer is being acquired.

(2) "Controlled insurer" means an insurer that is controlled

directly or indirectly by a holding company.

(3) "Controlled person" means a person, other than a controlled

insurer, who is controlled directly or indirectly by a holding

company.

(4) "Domestic insurer" includes a commercially domiciled insurer

described by Section 823.004.

(5) "Holding company" means a person who directly or indirectly

controls an insurer. The term does not include the United States,

a state or a political subdivision, agency, or other

instrumentality of a state, or a corporation that is wholly owned

directly or indirectly by the United States, a state, or an

instrumentality of a state.

(6) "Insurer" means any insurance company organized under the

laws of this state, a commercially domiciled insurer, or an

insurer authorized to engage in the business of insurance in this

state. The term includes a capital stock company, mutual company,

farm mutual insurance company, title insurance company, fraternal

benefit society, local mutual aid association, statewide mutual

assessment company, county mutual insurance company, Lloyd's

plan, reciprocal or interinsurance exchange, stipulated premium

insurance company, and group hospital service corporation. The

term does not include the United States, a state, or an agency,

authority, instrumentality, or political subdivision of a state.

(7) "Person" means an individual, corporation, partnership,

association, joint stock company, trust, or unincorporated

organization, or a similar entity or a combination of the listed

entities acting in concert. The term does not include a

securities broker while performing no more than a function that

is usual and customary for a securities broker.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.003. CLASSIFICATION AS AFFILIATE OR SUBSIDIARY. (a) A

person is an affiliate of another if the person directly or

indirectly through one or more intermediaries controls, is

controlled by, or is under common control with the other person.

(b) A person is a subsidiary of another if the person is an

affiliate of and is controlled by the other person directly or

indirectly through one or more intermediaries.

(c) A subsidiary or holding company of a person is an affiliate

of that person.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.004. CLASSIFICATION AS COMMERCIALLY DOMICILED INSURER.

(a) For purposes of this chapter, a foreign or alien insurer

authorized to engage in the business of insurance in this state

is a commercially domiciled insurer if during the period

described by Subsection (b) the average of the gross premiums

written by the insurer in this state is:

(1) more than the average of the gross premiums written by the

insurer in its state of domicile; and

(2) 30 percent or more of the total gross premiums written by

the insurer in the United States, as reported in its three most

recent annual statements.

(b) The period applicable to Subsection (a) is:

(1) the three most recent fiscal years of the insurer that

precede the fiscal year in which the determination under this

section is made; or

(2) if the insurer has been authorized to engage in the business

of insurance in this state for less than the period described by

Subdivision (1), the period for which the insurer has been

authorized to engage in the business of insurance in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.005. DESCRIPTION OF CONTROL; DETERMINATION OF CONTROL.

(a) For purposes of this chapter, control is the power to

direct, or cause the direction of, the management and policies of

a person, other than power that results from an official position

with or corporate office held by the person. The power may be

possessed directly or indirectly by any means, including through

the ownership of voting securities or by contract, other than a

commercial contract for goods or nonmanagement services.

(b) For purposes of this chapter, a person controls another if

the person possesses the power described by Subsection (a) with

regard to the other person.

(c) After providing notice and opportunity for hearing to each

person in interest, the commissioner may determine that,

notwithstanding the absence of a presumption under Section

823.151, a person controls an authorized insurer if the person,

directly or indirectly and alone or under an agreement with one

or more other persons, exercises such a controlling influence

over the management or policies of the insurer that it is

necessary or appropriate in the public interest or for the

protection of the insurer's policyholders that the person be

considered to control the insurer. The commissioner shall make

specific findings of fact to support a determination under this

subsection.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.006. DESCRIPTION OF INSURANCE HOLDING COMPANY SYSTEM.

An insurance holding company system consists of two or more

affiliates, at least one of which is an insurer.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.007. DESCRIPTION OF VOTING SECURITY. For purposes of

this chapter, a voting security is a security or an instrument

that:

(1) has the power at a meeting of shareholders of a person to

vote for or against the election of directors of the person or

any other matter involving the direction of the management and

policies of the person; or

(2) under rules adopted by the commissioner in the public

interest, the commissioner considers to be of similar nature to

that described by Subdivision (1) and considers necessary or

appropriate to treat as a voting security.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.008. STANDARD FOR DETERMINING SURPLUS REASONABLENESS

AND ADEQUACY. (a) In determining whether an insurer's

policyholders' surplus is reasonable in relation to the insurer's

outstanding liabilities and adequate to the insurer's financial

needs, the following factors, among others, shall be considered:

(1) the size of the insurer as measured by its assets, capital

and surplus, reserves, premium writings, insurance in force, and

other appropriate criteria;

(2) the extent to which the insurer's business is diversified

among the different lines of insurance;

(3) the number and size of risks insured in each line of

insurance;

(4) the extent of the geographical dispersion of the insurer's

insured risks;

(5) the nature and extent of the insurer's reinsurance program;

(6) the quality, diversification, and liquidity of the insurer's

investment portfolio;

(7) the recent past and projected future trend in the size of

the insurer's:

(A) policyholders' surplus; and

(B) investment portfolio;

(8) the policyholders' surplus maintained by comparable

insurers;

(9) the adequacy of the insurer's reserves;

(10) the quality and liquidity of investments in subsidiaries

made under Subchapter F; and

(11) the quality of the insurer's earnings and the extent to

which the insurer's reported earnings include extraordinary

items.

(b) The commissioner may treat an investment described by

Subsection (a)(10) as a nonadmitted or disallowed asset for

purposes of Subsection (a) if in the commissioner's judgment the

investment justifies that treatment.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.009. SITUS OF SECURITIES OF DOMESTIC INSURER. For

purposes of this chapter, the situs of the ownership of

securities of a domestic insurer is considered to be in this

state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.010. DISCLAIMER OF AFFILIATION. (a) A disclaimer of

affiliation with an authorized insurer may be filed with the

commissioner by any person, including the authorized insurer or a

member of an insurance holding company system.

(b) The disclaimer must fully disclose:

(1) all material relationships and bases for affiliation between

the person and the insurer; and

(2) the basis for disclaiming the affiliation.

(c) After the disclaimer is filed:

(1) the insurer is not required to register or report under

Subchapter B because of a duty that arises out of the insurer's

relationship with the person unless the commissioner disallows

the disclaimer, in which event the duty to register or report

begins on the date of the disallowance; and

(2) the person is not required to comply with Sections 823.154,

823.155, 823.159, and 823.160 unless the commissioner disallows

the disclaimer.

(d) The commissioner may disallow the disclaimer only after:

(1) providing to each party in interest notice of and the

opportunity to be heard on the disallowance; and

(2) making specific findings of fact to support the

disallowance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.011. CONFIDENTIALITY OF INFORMATION. (a) This section

applies only to information, including documents and copies of

documents, that is:

(1) reported under Subchapter B; or

(2) obtained by or disclosed to the commissioner or another

person in the course of an examination or investigation under

Subchapter H.

(b) The information shall be treated confidentially and is not

subject to subpoena. Except as provided by Subsections (c) and

(d), the information may not be disclosed without the prior

written consent of the insurer to which it pertains.

(c) The commissioner may publish all or any part of the

information in the manner that the commissioner considers

appropriate if the commissioner, after giving the insurer and its

affected affiliates notice and an opportunity to be heard,

determines that the interests of policyholders or the public will

be served by the publication of the information.

(d) The commissioner or another person may disclose the

information to any of the following entities functioning in an

official capacity:

(1) an insurance department of another state;

(2) an authorized law enforcement official;

(3) a district attorney of this state;

(4) the attorney general; or

(5) a grand jury.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.012. RULES; PROCEDURES FOR CONSIDERING CERTAIN

DISTRIBUTIONS. (a) The commissioner may, after notice and

opportunity for all interested persons to be heard, adopt rules

and issue orders to implement this chapter, including the

conducting of business and proceedings under this chapter.

(b) The commissioner by rule shall establish procedures to:

(1) promptly consider the prepayment notices reported under

Section 823.053(b);

(2) annually review each reported ordinary dividend paid within

the 12 months preceding the date of the report; and

(3) take appropriate actions authorized by this code.

(c) A procedure established under Subsection (b)(1) must include

consideration of the factors provided by Section 823.008.

(d) A rule or order under this section must be consistent with

this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.013. MANDAMUS. A person aggrieved by the failure of

the commissioner to act, including making a determination, as

required by this chapter may petition a district court of Travis

County for a writ in the nature of a mandamus or a peremptory

mandamus directing the commissioner to immediately act or make

the determination.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.014. APPLICABILITY OF CHAPTER TO FOREIGN OR ALIEN

INSURER. (a) A foreign insurer that is authorized to engage in

the business of insurance in this state and that is domiciled in

a jurisdiction that has not adopted, by statute or regulation,

controls considered by the commissioner to be substantially

similar to those provided by this chapter:

(1) is subject to this chapter to the same extent as a domestic

insurer; and

(2) on failure to comply with this chapter, is subject to all

remedies, penalties, and sanctions authorized by this code in the

same manner as a domestic insurer, including, after notice and

hearing, the suspension or revocation of the insurer's

certificate of authority to engage in the business of insurance

in this state.

(b) If a jurisdiction adopts controls considered by the

commissioner to be substantially similar to those provided by

this chapter, the commissioner after that adoption may exempt an

insurer domiciled in that jurisdiction from the application of

this section.

(c) Notwithstanding Subsection (a), a foreign or alien insurer

is not subject to this chapter if the commissioner has approved a

withdrawal plan for the insurer under Chapter 827.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.015. EXEMPTION FROM CHAPTER. The commissioner may

exempt from the application of this chapter a commercially

domiciled insurer that the commissioner determines has assets

physically located in this state or an asset-to-liability ratio

sufficient to justify the conclusion that there is no reasonable

danger that the operations or conduct of the business of the

insurer could present a danger of loss to the policyholders of

this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

884, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. REGISTRATION

Sec. 823.051. REGISTRATION BY INSURER REQUIRED. (a) Each

insurer authorized to engage in the business of insurance in this

state that is a member of an insurance holding company system

shall register with the commissioner. The insurer shall register

not later than the 15th day after the date the insurer becomes

subject to registration under this subchapter.

(b) The commissioner for good cause shown may extend the period

for registration under this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.052. REQUIRED INFORMATION; REGISTRATION STATEMENT. (a)

To register as required by Section 823.051, an insurer must file

a registration statement with the department.

(b) The registration statement must contain current information

about:

(1) the identity and relationship of each affiliate in the

insurance holding company system of which the insurer is a part;

(2) the capital structure, general financial condition, and

ownership and management of the insurer, the insurer's holding

company, the insurer's subsidiaries, and, if the commissioner

considers the information necessary, any of the insurer's other

affiliates; and

(3) any pledge of stock of the insurer or a subsidiary or

controlling affiliate of the insurer for a loan made to a member

of the insurer's insurance holding company system.

(c) The registration statement must also contain information

about:

(1) each outstanding loan the insurer makes to an affiliate of

the insurer or an affiliate makes to the insurer;

(2) each purchase, sale, or exchange of securities or other

investment between the insurer and an affiliate of the insurer;

(3) each purchase, sale, or exchange of assets between the

insurer and an affiliate of the insurer;

(4) each management and service contract or cost-sharing

arrangement between the insurer and an affiliate of the insurer;

(5) each reinsurance agreement between the insurer and an

affiliate of the insurer that covers one or more lines of

insurance of the ceding company;

(6) each agreement between the insurer and an affiliate of the

insurer to consolidate federal income tax returns;

(7) each transaction between the insurer and an affiliated

financial institution;

(8) each transaction between the insurer and an affiliate of the

insurer that is not in the ordinary course of business;

(9) each guarantee or undertaking, other than an insurance

contract entered into in the ordinary course of the insurer's

business, for the benefit of an affiliate of the insurer that

results in a contingent exposure of the insurer's assets to

liability;

(10) each dividend or distribution to the insurer's

shareholders; and

(11) each transaction between the insurer and an affiliate of

the insurer not specified by this subsection that is subject to

Section 823.102, 823.103, or 823.104.

(d) The information required by Subsection (c) applies only to

agreements in force, relationships subsisting, and transactions

outstanding.

(e) The commissioner shall adopt the format of the registration

statement. In adopting or revising the format, the commissioner

may require information on other matters concerning transactions

between a registered insurer and an affiliate of the insurer.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

157, Sec. 1, eff. September 1, 2007.

Sec. 823.053. REPORTING MATERIAL CHANGES. (a) To keep the

information required to be disclosed in a registration statement

filed under Section 823.052 current, a registered insurer shall

report each material change to the information, including the

addition of information, not later than the 15th day after the

last day of the month in which the insurer learns of the change.

(b) Subject to Section 823.107, each registered insurer shall

report each dividend or distribution made to the shareholders not

later than the earlier of:

(1) the second business day after the date the dividend or

distribution is declared; or

(2) the 11th day before the date of payment.

(c) For purposes of this section, reports are considered to be

made when received by the department.

(d) Reports made under this section are for informational

purposes only.

(e) An insurer is not required to report under this section a

transaction that is approved under Section 823.102 or 823.103.

That approval is considered to be an amendment of the

registration statement filed under Section 823.052 without being

reported under this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.054. MATERIAL INFORMATION. (a) Information about a

transaction is not required to be disclosed on a registration

statement filed under Section 823.052 or in a report under

Section 823.053 unless the transaction is considered to be

material under this section.

(b) If the amount of a single transaction or the total amount of

all transactions involving sales, purchases, exchanges, loans or

other extensions of credit, or investments is more than the

lesser of one-half of one percent of an insurer's admitted assets

or five percent of an insurer's surplus, as of December 31 of the

year preceding the date of the transaction or transactions, the

transaction or transactions, respectively, are considered to be

material for purposes of this section.

(c) Each dividend or distribution to shareholders is material

for the purposes of this section.

(d) The commissioner, by rule or order, may provide a standard

that is different from the standard provided by Subsection (b).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.055. ANNUAL REGISTRATION STATEMENT; SUMMARY OF MATERIAL

CHANGES. (a) In this section, "ultimate controlling person"

means the person in an insurance holding company system who is

not controlled by another person.

(b) Not later than the 120th day after the last day of each

fiscal year of the ultimate controlling person, each registered

insurer in the ultimate controlling person's insurance holding

company system shall file an annual registration statement.

(c) An insurer required to file an annual registration statement

shall also furnish a summary of material changes from the prior

year's annual registration statement as specified by the

commissioner by rule.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

157, Sec. 2, eff. September 1, 2007.

Sec. 823.056. TERMINATION OF REGISTRATION. The commissioner

shall terminate the registration of an insurer that demonstrates

that the insurer has ceased to be a member of an insurance

holding company system.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.057. CONSOLIDATED FILING. The commissioner may require

or permit two or more insurers that are affiliates of each other

and that are required to register under this chapter to file:

(1) a consolidated registration statement; or

(2) a consolidated report amending:

(A) the consolidated registration statement; or

(B) the individual registration statement of each insurer.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.058. ALTERNATIVE REGISTRATION. The commissioner may

permit an insurer authorized to engage in the business of

insurance in this state that is a part of an insurance holding

company system to:

(1) register on behalf of another insurer that is an affiliate

of the insurer and that is required to register under Section

823.051; and

(2) file on behalf of the affiliate all information and material

required to be filed under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.059. EXEMPTIONS. (a) The registration requirement

under Section 823.051 does not apply to a foreign or nondomestic

insurer, other than a commercially domiciled insurer, that is

subject to disclosure requirements adopted by statute or

regulation in the jurisdiction of its domicile that are

substantially similar to the disclosure requirements provided by

this chapter.

(b) The commissioner may require an insurer that is exempt from

registration under Subsection (a) to provide a copy of the

registration statement or other information filed by the insurer

with the insurance regulatory authority of its domiciliary

jurisdiction.

(c) The commissioner, by rule or order, may exempt an insurer,

information, or a transaction from the application of this

subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.060. VIOLATION OF SUBCHAPTER. The failure to file a

registration statement or an amendment to a registration

statement within the time specified for filing the statement or

amendment, as required by this subchapter, is a violation of this

subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. TRANSACTIONS OF REGISTERED INSURER

Sec. 823.101. STANDARDS FOR TRANSACTION WITH AFFILIATE. (a)

This section applies only to a material transaction between a

registered insurer and an affiliate of the insurer.

(b) The terms of the transaction shall be fair and equitable.

(c) The charges or fees for services performed shall be

reasonable.

(d) The books, accounts, and records of each party to the

transaction shall be maintained so that the precise nature and

details of the transaction are clearly and accurately disclosed.

(e) The expenses incurred and payments received relating to the

transaction shall be allocated to the registered insurer on an

equitable basis in conformity with customary insurance accounting

principles consistently applied.

(f) After a registered insurer pays a dividend or makes a

distribution to a holding company or shareholder affiliate of the

insurer, the insurer's policyholders' surplus shall be reasonable

in relation to the insurer's outstanding liabilities and adequate

to the insurer's financial needs.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.102. NOTICE OF AND COMMISSIONER'S DECISION ON CERTAIN

LARGE TRANSACTIONS. (a) This section applies only to a sale,

purchase, exchange, loan or other extension of credit, or

investment between a domestic insurer and any person in the

insurer's insurance holding company system that involves more

than the lesser of 5 percent of the insurer's admitted assets or

25 percent of the insurer's surplus, as of December 31 of the

year preceding the year in which the transaction occurs.

(b) A person may not enter into a transaction to which this

section applies before the date on which the transaction is

approved under Subsection (c).

(c) A domestic insurer shall notify the commissioner of a

transaction to which this section applies. The commissioner shall

approve or disapprove the transaction in writing not later than

the 90th day after the date of the notification. If the

commissioner fails to act as required by this subsection, the

transaction is considered approved.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.103. NOTICE OF AND COMMISSIONER'S DECISION ON SPECIFIED

TRANSACTIONS. (a) This section applies only to:

(1) a sale, purchase, exchange, loan or other extension of

credit, or investment between a domestic insurer and any person

in the insurer's insurance holding company system:

(A) that involves more than the lesser of one-half of one

percent of the insurer's admitted assets or five percent of the

insurer's surplus, as of December 31 of the year preceding the

year in which the transaction occurs; and

(B) the approval of which is not required under Section 823.102;

(2) a reinsurance agreement, including a reinsurance treaty,

between a domestic insurer and any person in the insurer's

holding company system or a modification of such an agreement;

(3) a rendering of services between a domestic insurer and any

person in the insurer's holding company system on a regular or

systematic basis; or

(4) any material transaction between a domestic insurer and any

person in the insurer's holding company system that is specified

by rule and that the commissioner determines may adversely affect

the interests of the insurer's policyholders or of the public.

(b) Subsection (a)(2) includes a reinsurance agreement that

requires as consideration a transfer of assets from an insurer to

a nonaffiliate and in relation to which the insurer and

nonaffiliate agree that any part of the transferred assets are to

be transferred to one or more affiliates of the insurer.

(c) A domestic insurer shall give to the commissioner written

notice of the insurer's intent to enter into a transaction to

which this section applies before the 30th day preceding the date

of the proposed transaction. The commissioner may authorize a

shorter period of notice under this subsection.

(d) A domestic insurer may not enter into a transaction for

which the insurer gives notice under Subsection (c) if the

commissioner disapproves the proposed transaction during the

period for notice.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.104. PROHIBITION OF ACTION TO AVOID APPLICATION OF

SUBCHAPTER. (a) A domestic insurer may not enter into

transactions with persons in the insurer's insurance holding

company system if:

(1) the transactions are part of a plan or series of similar

transactions; and

(2) the purpose of entering into the transactions is to avoid a

threshold amount provided by Section 823.102 or 823.103.

(b) If the commissioner determines that over any 12-month period

a domestic insurer enters into transactions that violate

Subsection (a), the commissioner may:

(1) consider the cumulative effect of the transactions; and

(2) apply:

(A) Section 823.102 or 823.103; or

(B) sanctions under this code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.105. TYPE OF AUTHORITY PROVIDED. Nothing in Section

823.102, 823.103, or 823.104 authorizes a transaction that would

violate law that is applicable to an insurer that is not subject

to this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.106. STANDARDS OF REVIEW; REASONS FOR DISAPPROVAL. (a)

In reviewing a transaction under this subchapter, the

commissioner shall consider whether the transaction:

(1) complies with the standards provided by Section 823.101; and

(2) may adversely affect the interest of the insurer's

policyholders.

(b) The commissioner shall set forth the specific reasons for

the disapproval of a transaction reviewed under Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.107. EXTRAORDINARY DIVIDENDS OR DISTRIBUTIONS. (a)

Except as provided by Subsection (b), for purposes of this

section, an extraordinary dividend or distribution includes the

payment of a dividend or distribution of cash or other property,

the fair market value of which combined with the fair market

value of each other dividend or distribution made in the

preceding 12 months exceeds the greater of:

(1) 10 percent, or 20 percent if the insurer is a title insurer,

of the insurer's policyholders' surplus, as of December 31 of the

year preceding the year in which the fair market value is being

determined; or

(2) the net gain from operations of the insurer, if the insurer

is a life or title insurer, or the net income, if the insurer is

another type of insurer, for the calendar year preceding the year

in which the fair market value is being determined.

(b) For purposes of this section, an extraordinary dividend or

distribution does not include pro rata distributions of any class

of securities of the insurer.

(c) An insurer that is required to register under Subchapter B

shall give the commissioner notice of the insurer's intent to

make an extraordinary dividend or distribution to shareholders,

before the 30th day preceding the date of the proposed dividend

or distribution. The commissioner may authorize a shorter period

of notice under this subsection.

(d) An insurer may not make an extraordinary dividend or

distribution for which the insurer gives notice if the

commissioner disapproves the dividend or distribution during the

period for the notice.

(e) A registered insurer may declare an extraordinary dividend

or distribution that is conditional on its approval by the

commissioner. The declaration does not confer any rights on

shareholders before the dividend or distribution may be made

under Subsection (d).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER D. CONTROL OF DOMESTIC INSURER; ACQUISITION OR MERGER

Sec. 823.151. PRESUMPTION OF CONTROL. (a) Control of an entity

is presumed if:

(1) a person or a person and members of the person's immediate

family, directly or indirectly, own, control, or hold with the

power to vote 10 percent or more of the voting securities or

authority of the entity; or

(2) a person who is not a corporate officer or director of the

entity holds proxies representing 10 percent or more of the

voting securities or authority of the entity.

(b) Control of a Lloyd's plan is presumed if a person is

designated as an attorney-in-fact for the insurer under Chapter

941.

(c) Control of a reciprocal or interinsurance exchange is

presumed if a person is designated as an attorney-in-fact for the

exchange under Chapter 942.

(d) A presumption under this section may be rebutted by a

showing made in the manner provided by Section 823.010 that

control does not exist in fact and that the person rebutting the

presumption is complying with Sections 823. 154, 823.155,

823.159, and 823.160.

(e) For purposes of this section, the members of a person's

immediate family are:

(1) the person's spouse, father, mother, children, brothers,

sisters, and grandchildren;

(2) the father, mother, brothers, and sisters of the person's

spouse; and

(3) the spouse of the person's child, brother, sister, mother,

father, or grandparent.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.152. EMPLOYMENT OF EXPERTS. (a) The commissioner may

employ an attorney, actuary, accountant, or other expert who is

not a member of the commissioner's staff and who is reasonably

necessary to assist in analyzing a merger or acquisition of

control proposed under Section 823.154.

(b) The acquiring person shall pay all reasonable expenses

incurred in connection with the employment of a person under this

section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.153. CONTROLLER OF DOMESTIC INSURER CONSIDERED DOMESTIC

INSURER. For purposes of this subchapter, any person who

controls a domestic insurer is considered to be a domestic

insurer unless:

(1) the assets of all insurance subsidiaries of the person are

equal to less than 20 percent of the person's consolidated

assets;

(2) the gross revenues, including investment income, of all

insurance subsidiaries of the person are equal to less than 20

percent of the person's consolidated gross revenues; and

(3) the shareholders' equity of all insurance subsidiaries of

the person is equal to less than 20 percent of the person's

consolidated shareholders' equity.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.154. REQUIREMENTS FOR ACQUISITION OR EXERCISE OF

CONTROL OF DOMESTIC INSURER. (a) Before a person who directly

or indirectly controls, or after the acquisition would directly

or indirectly control, a domestic insurer may in any manner

acquire a voting security of a domestic insurer or before a

person may otherwise acquire control of a domestic insurer or

exercise any control over a domestic insurer:

(1) the person shall file with the commissioner a statement that

satisfies the requirements of Subchapter E; and

(2) the acquisition of control must be approved by the

commissioner in accordance with this subchapter.

(b) The acquiring person shall send a copy of the statement

filed under this section to the domestic insurer.

(c) A statement filed under this section must be filed not later

than the 60th day before the proposed effective date of the

acquisition or change of control and is subject to public

inspection at the office of the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.202(a),

eff. Sept. 1, 2003.

Sec. 823.155. AMENDMENT OF STATEMENT. If a material change

occurs in the facts contained in a statement filed under Section

823.154, the person required to file the statement shall, not

later than the second business day after the date the person

learns of the change, file with the commissioner and send to the

domestic insurer an amendment stating the change and a copy of

each document and other material relevant to the change.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.156. NOTICE EXPENSES. (a) A person who files a

statement under Section 823.154 shall pay the expenses of mailing

each related notice required by the commissioner.

(b) As security for the payment of the expenses, the person, at

the request of the commissioner or the domestic insurer, shall

file with the commissioner an acceptable bond or other deposit in

an amount determined by the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.157. APPROVAL OF ACQUISITION OF CONTROL. (a) The

commissioner shall approve or deny an acquisition or change of

control for which a statement is filed under Section 823.154 not

later than the 60th day after the date the statement required by

that section is filed. The 60-day period may be waived by the

person filing the statement and the domestic insurer. On the

request of either the person filing the statement or the domestic

insurer, the commissioner shall hold a hearing on a denial.

(b) In considering whether to approve or deny, the commissioner

shall consider whether:

(1) immediately on the acquisition or change of control the

domestic insurer would not be able to satisfy the requirements

for the issuance of a new certificate of authority to write the

line or lines of insurance for which the insurer holds a

certificate of authority;

(2) the effect of the acquisition or change of control would be

substantially to lessen competition in a line or

subclassification lines of insurance in this state or tend to

create a monopoly in a line or subclassification lines of

insurance in this state;

(3) the financial condition of the acquiring person may

jeopardize the financial stability of the domestic insurer or

prejudice the interest of the domestic insurer's policyholders;

(4) the acquiring person has a plan or proposal to liquidate the

domestic insurer or cause the insurer to declare dividends or

make distributions, sell any of its assets, consolidate or merge

with any person, make a material change in its business or

corporate structure or management, or enter into a material

agreement, arrangement, or transaction of any kind with any

person, and that the plan or proposal is unfair, prejudicial,

hazardous, or unreasonable to the insurer's policyholders and not

in the public interest;

(5) due to a lack of competence, trustworthiness, experience,

and integrity of the persons who would control the operation of

the domestic insurer, the acquisition or change of control would

not be in the interest of the insurer's policyholders and the

public; or

(6) the acquisition or change of control would violate the law

of this or another state or the United States.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.203(a),

eff. Sept. 1, 2003.

Sec. 823.159. HEARING; TIME OF DETERMINATION. (a) A hearing

under Section 823.152, 823.157, or 823.160 shall be held not

later than the 60th day after the date of the denial.

(b) Not later than the 21st day before the date of the hearing,

the commissioner shall give notice of the hearing to the person

who filed the statement and to the domestic insurer unless the

person and the domestic insurer waive notice.

(c) The person who filed the statement and the domestic insurer

shall provide notice of the hearing in the time and manner

specified by the commissioner to each person designated by the

commissioner.

(d) The acquiring person has the burden of providing sufficient

competent evidence for the commissioner to make the findings

required under Section 823.157.

(e) The commissioner shall make a determination on the

acquisition of control not later than the 60th day after the date

the record of the hearing is closed.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.203(c),

(d), eff. Sept. 1, 2003.

Sec. 823.160. DEADLINE FOR COMPLETION OF ACQUISITION. (a) An

acquisition of control of a domestic insurer must be completed

not later than the 90th day after the date of the commissioner's

order approving the acquisition unless the commissioner on a

showing of good cause for the delay grants an extension in

writing.

(b) An increase in a company's capital and surplus required

under this code because of the change of control of a domestic

insurer must be completed not later than the 90th day after the

date of the commissioner's order approving the change of control

and before the insurance company writes any new insurance

business.

(c) If a deadline under Subsection (a) or (b) is not met, the

person seeking to acquire control of the domestic insurer shall

resubmit the statement required by Section 823.154 and the

commissioner may reconsider approval of acquisition of control

under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.161. INSURER'S DUTY TO NOTIFY. (a) Not later than the

30th day after the date an event requiring notice under this

subchapter occurs, an insurer authorized to engage in the

business of insurance in this state shall notify the commissioner

in writing of the identity of any person who the insurer knows,

or has reason to believe, controls or has taken any action, other

than preliminary negotiations or discussions, to acquire control

of the insurer.

(b) This section does not apply to a foreign insurer that is

subject to disclosure requirements and standards adopted by

statute or regulation in the jurisdiction of the insurer's

domicile that are substantially similar to the requirements and

standards provided by this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.162. PROHIBITION ON CERTAIN ACTIONS RELATED TO

ACQUISITION OF CONTROL OR MERGER. A person may not effect or

attempt to effect an acquisition of control of or merger with a

domestic insurer unless the commissioner has approved the

acquisition or merger.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.163. RETENTION OF CONTROL. (a) This section applies

only to a domestic insurer that is a controlled insurer,

regardless of when that control was acquired.

(b) A person violates this section if:

(1) the person is a domestic insurer, a person who controls the

domestic insurer, including the insurer's holding company, or an

officer or director of the insurer or controlling person who

violates this chapter or otherwise demonstrates untrustworthiness

affecting the domestic insurer;

(2) the person is a domestic insurer that violates Chapter 15,

Business & Commerce Code, or another antitrust law of this

state; or

(3) the person is a domestic insurer's affiliate that violates

Chapter 15, Business & Commerce Code, or another antitrust

law of this state and whose violation affects the domestic

insurer.

(c) If, after notice and an opportunity for a hearing, the

commissioner determines that a person violates this section, the

commissioner shall issue written findings and an order based on

those findings that directs the person to take appropriate action

to cure the violation. The commissioner shall serve the order and

findings on the person and the affected domestic insurer.

(d) In addition to this chapter, Subchapter C, Chapter 801,

applies to a person who fails to comply with an order under this

section.

(e) The commissioner may require the submission of any

information the commissioner considers necessary to determine

whether retention of control complies with this chapter and may

require, as a condition of approval of the retention of control,

that all or any part of that information be disclosed to the

domestic insurer's shareholders.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.164. EXEMPTIONS FROM SUBCHAPTER. (a) This subchapter

does not apply to a transaction that is subject to:

(1) Subchapter K or L , Chapter 882; or

(2) Section 887.065 or Subchapter J or K, Chapter 887.

(b) This subchapter does not apply to a transaction that is

subject to and complies with:

(1) Chapter 828; or

(2) Subchapter L, Chapter 884.

(c) This subchapter does not apply to a transaction that is

subject to and complies with Sections 824.101 and 824.102 and

Subchapters A and B, Chapter 824, relating to the merger or

consolidation of two or more insurers, until the plan of merger

or consolidation is filed by the domestic insurer with the

commissioner under that chapter. After the plan is filed, the

transaction is subject to this subchapter. The commissioner may

exempt the transaction from this subchapter, other than the

approval provisions of Sections 823.157-823.160, if the

commissioner finds that the materials provided to shareholders

and security holders in connection with the merger or

consolidation, including the notice and proxy statement,

contained reasonable and adequate information, including factual

and financial disclosures and material, relating to that

transaction.

(d) This subchapter does not apply to a transaction that is

subject to Subchapter K, Chapter 884, if the agreement to which

the transaction relates is a total direct reinsurance agreement.

(e) This subchapter does not apply to an acquisition of any

voting security that, immediately before consummation of the

acquisition, is not issued and outstanding by a person who is a

broker-dealer under state or federal securities law if:

(1) the acquisition is solely for resale under a plan approved

by the commissioner;

(2) the resale will not reasonably result in an acquisition of

control; and

(3) before the resale a positive act of control relating to

those shares is not committed.

(f) This subchapter does not apply to an acquisition of a voting

security of a domestic insurer by a person who:

(1) controls the insurer if, after the acquisition, the person

directly or indirectly owns or controls less than 50 percent of

the issued and outstanding voting securities of the insurer; or

(2) before the acquisition, directly or indirectly owns or

controls more than 50 percent of the issued and outstanding

voting securities of the insurer.

(g) This subchapter does not apply to an acquisition of a voting

security of a domestic insurer by a person who, before the

acquisition, directly or indirectly owns or controls at least 10

percent but less than 50 percent of the issued and outstanding

voting securities of the insurer and who, after the acquisition,

directly or indirectly owns or controls 50 percent or more of the

issued and outstanding voting securities of the insurer if:

(1) the person has applied in writing for the exemption; and

(2) the commissioner by order has determined that the

acquisition:

(A) will not jeopardize the financial stability of the insurer;

(B) will not prejudice the interests of the insurer's

policyholders; and

(C) will not adversely affect the public interest.

(h) The commissioner by order may exempt from the application of

this subchapter an offer, request, invitation, agreement, or

acquisition that:

(1) is not made or entered into to change or influence the

control of a domestic insurer and does not have the effect of

changing or influencing that control; or

(2) is not comprehended as within the purposes of this

subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.165. VIOLATION OF SUBCHAPTER. The failure to file a

statement, amendment, or other material required to be filed

under this subchapter is a violation of this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER E. ACQUISITION STATEMENT

Sec. 823.201. ACQUIRING PERSON. (a) A statement required under

Section 823.154 must contain the name and address of the

acquiring person.

(b) If the acquiring person is an individual, the statement must

contain:

(1) the acquiring person's principal occupation or employment;

(2) each material occupation, employment, office, or position

held by the acquiring person during the preceding five-year

period; and

(3) any criminal conviction of the acquiring person, other than

a conviction of a minor traffic violation, during the preceding

10-year period.

(c) If the acquiring person is not an individual, the statement

must contain:

(1) a report of the nature of the acquiring person's business

operations during the preceding five-year period or, if the

acquiring person and any predecessors of the acquiring person

have been in existence for less than five years, during that

shorter period;

(2) a description, complete in all material respects, of any

business the acquiring person intends to begin; and

(3) a list that contains:

(A) the name of each director or executive officer of the

acquiring person, or individual who performs or who is to

perform, functions appropriate to that position; and

(B) for each individual listed under Paragraph (A), the

information required for an individual under Subsection (b).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.202. CONSIDERATION FOR ACQUISITION. (a) A statement

required under Section 823.154 must contain:

(1) the source, nature, and amount of consideration for the

acquisition of control;

(2) a description of any transaction from which the

consideration for the acquisition of control is obtained; and

(3) the identity of each person providing the consideration.

(b) On request of the person filing the statement, the identity

of a commercial lender who in the ordinary course of business

provides consideration for the acquisition is confidential.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.203. FINANCIAL INFORMATION ABOUT ACQUIRING PERSON. (a)

A statement required under Section 823.154 must contain:

(1) fully audited financial information about the earnings and

financial condition of the acquiring person for the preceding

three fiscal years or, if the acquiring person and any

predecessors of the acquiring person have been in existence for

less than three fiscal years, for that shorter period; and

(2) similar unaudited financial information about the earnings

and financial condition of the acquiring person as of a date not

earlier than the 120th day preceding the date the statement is

filed.

(b) The statement must be accompanied by an affidavit or

certification of the chief financial officer of the acquiring

person stating that:

(1) the unaudited financial information provided under

Subsection (a) is true and correct, as of its date; and

(2) a material change in financial condition, as determined

under Section 823.054, did not occur during the period beginning

on the date of that information and ending on the date of the

affidavit or certification.

(c) If an acquiring person is an individual, the acquiring

person shall provide the personal unaudited financial information

required by the commissioner.

(d) If an acquiring person is an insurer authorized to engage in

the business of insurance in this state and actively engaging in

the business of insurance, the acquiring person may provide

financial statements that conform to the requirements of:

(1) the annual statements of the insurer filed with the

insurance department of the insurer's state of domicile; and

(2) insurance or other accounting principles prescribed by or

authorized under the law and regulations of the state of

domicile.

(e) A statement required under Section 823.154 must contain

additional financial information in the form or substance

required by the commissioner that is material to a finding under

Section 823.157(3).

(f) The commissioner may waive any financial information

required under this section that the commissioner does not

consider to be material.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.204. PLAN FOR FUTURE OF INSURER. A statement required

under Section 823.154 must contain:

(1) any plan or proposal of the acquiring person to:

(A) cause the insurer to pay dividends or make distributions;

(B) liquidate the insurer;

(C) sell any of the insurer's assets;

(D) merge or consolidate the insurer with any person;

(E) make any other material change in the insurer's business or

corporate structure or management; or

(F) cause the insurer to enter into material agreements,

arrangements, or transactions of any kind with any person; and

(2) any oral or written arrangement or agreement between the

acquiring person or an affiliate of the acquiring person and the

domestic insurer entered into during the 12 months preceding the

date of the statement.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.205. VOTING SECURITIES. (a) In this section, "voting

security" means a voting security of a domestic insurer the

acquisition of which requires the filing of a statement under

Section 823.154 as a condition precedent.

(b) A statement required under Section 823.154 must contain:

(1) the number of shares of a voting security that the acquiring

person or an affiliate of the acquiring person proposes to

acquire and the terms of the acquisition;

(2) the amount of each class of a voting security that is

beneficially owned by the acquiring person and by each affiliate

of the acquiring person;

(3) the amount of each class of a voting security the beneficial

ownership of which the acquiring person or an affiliate of the

acquiring person has a right to acquire;

(4) a copy of any written or confirmed description of any oral

agreement, arrangement, or understanding relating to a voting

security and in which the acquiring person or an affiliate of the

acquiring person is involved, including an agreement,

arrangement, or understanding relating to the transfer of any of

the voting securities, joint ventures, loan or option agreements,

puts or calls, guarantees of loans, guarantees against loss,

guarantees of profits, division of losses or profits, or the

giving or withholding of proxies;

(5) a description of each purchase of a voting security,

including the date of purchase, name of the purchaser, and

consideration for the purchase, made during the 12 calendar

months preceding the date of the filing of the statement by:

(A) the acquiring person; or

(B) an affiliate, director, or executive officer of the

acquiring person;

(6) a copy of any written, or a confirmed description of any

oral, recommendation to purchase a voting security made during

the 12 calendar months preceding the date of the filing of the

statement by:

(A) the acquiring person;

(B) an affiliate of the acquiring person; or

(C) a person based on an interview with, or at the suggestion

of, the acquiring person or an affiliate of the acquiring person;

(7) a copy of each tender offer for, request or invitation for

tender of, exchange offer for, or agreement to acquire or

exchange a voting security and any additional distributed

soliciting material relating to that offer, request, invitation,

or agreement;

(8) a copy of any written, or a confirmed description of any

oral, agreement, arrangement, or understanding made with a

broker-dealer relating to the solicitation of a voting security

for tender, and the amount of any compensation, including fees

and commissions, to be paid to a broker-dealer with regard to the

solicitation; and

(9) any additional information the commissioner by rule

prescribes as necessary or appropriate to protect:

(A) policyholders of the insurer whose voting securities are to

be acquired; or

(B) the public.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.206. ADDITIONAL INFORMATION ABOUT ACQUIRING

ORGANIZATION. (a) If the person required to file the statement

under Section 823.154 is a partnership, limited partnership,

syndicate, or other group, the commissioner may require that the

information required for an individual under this subchapter be

given with respect to:

(1) each person who is a partner of the partnership or limited

partnership or a member of the syndicate or group; and

(2) each person who controls a person described by Subdivision

(1).

(b) If the person required to file the statement under Section

823.154 or the person with respect to whom information is

required under Subsection (a) is a corporation, the commissioner

may require that:

(1) the information required under this subchapter be given with

respect to that corporation; and

(2) the information required for an individual under this

subchapter be given with respect to:

(A) each executive officer and director of that corporation; and

(B) each person who is directly or indirectly the beneficial

owner of more than 10 percent of the outstanding voting

securities of that corporation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.207. OATH OR AFFIRMATION REQUIRED. A statement

required under Section 823.154 must be made under oath or

affirmation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER F. INSURER'S LOANS TO OR INVESTMENT IN AFFILIATE

Sec. 823.251. DEFINITION. In this subchapter, "securities"

includes common stock, preferred stock, and debt obligations.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.252. GENERAL AUTHORITY RELATING TO AFFILIATES. A

domestic insurer, by itself or in cooperation with one or more

other persons, may organize, acquire, invest in, or make loans to

one or more subsidiaries, and may loan to or invest in

affiliates, as permitted by the provisions of this code governing

investments.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.253. GENERAL STANDARD FOR INVESTMENT IN AFFILIATE. (a)

A domestic insurer may invest in the securities of one or more

of the insurer's affiliates organized for any lawful purpose if:

(1) the amounts invested under this subsection in the aggregate

do not exceed the lesser of:

(A) 10 percent of the insurer's assets; or

(B) 50 percent of the insurer's policyholders' surplus; and

(2) after investment under this subsection, the insurer's

policyholders' surplus is reasonable in relation to the insurer's

outstanding liabilities and adequate to the insurer's financial

needs.

(b) For purposes of computing the amount of the investments

under this section:

(1) investments in domestic or foreign insurance subsidiaries

are excluded; and

(2) the following amounts are included:

(A) the total net amount spent and the amount of obligations

assumed to acquire or form a subsidiary, including all

organizational expenses and contributions to capital and surplus

of the subsidiary regardless of whether represented by the

purchase of capital stock or issuance of other securities; and

(B) all amounts spent to acquire additional securities and all

contributions to the capital or surplus of a subsidiary made

after the acquisition or formation of the subsidiary.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.254. STANDARD FOR INVESTMENT IN AFFILIATE BY INSURER

WITH LOW TOTAL LIABILITIES. If a domestic insurer's total

liabilities, as computed for National Association of Insurance

Commissioners annual statement purposes, are less than 10 percent

of the insurer's assets, the insurer may invest any amount in the

securities of one or more affiliates organized for any lawful

purpose if after the investment, treating the investment as if it

were a nonadmitted asset, the insurer's policyholders' surplus is

reasonable in relation to the insurer's outstanding liabilities

and adequate to its financial needs.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.255. AGREEMENT OF AFFILIATE TO LIMIT CERTAIN

INVESTMENTS. (a) A domestic insurer may invest any amount in

the securities of one or more affiliates organized for any lawful

purpose if each affiliate agrees to limit its investments in any

particular asset so that the investments will not cause the

amount of the total investment of the insurer to exceed the

amount the insurer could have directly invested in that asset.

(b) To compute the amount of the total investment of an insurer

in an asset for purposes of Subsection (a), the following amounts

are included:

(1) any direct investment by the insurer in that asset; and

(2) the insurer's proportionate share of investment in that

asset by any affiliate of the insurer.

(c) To compute the insurer's proportionate share of investment

under Subsection (b)(2), the amount of the affiliate's investment

in the asset is multiplied by the percentage of the insurer's

ownership of that affiliate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.256. COMMISSIONER'S APPROVAL OF INVESTMENT. With the

prior approval of the commissioner, a domestic insurer may invest

any amount in the securities of one or more affiliates if after

the investment the insurer's policyholders' surplus is reasonable

in relation to the insurer's outstanding liabilities and adequate

to its financial needs.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.257. DETERMINATION REQUIRED BEFORE INVESTMENT. (a)

Whether an investment meets an applicable requirement of this

subchapter shall be determined before the investment is made by

applying that requirement as if the investment had been made.

(b) In making the determination under Subsection (a):

(1) the amount to be used for the total of previous investments

in debt obligations is the principal balance outstanding on all

of those obligations at the time of the determination;

(2) the amount to be used for previous investments in equity

securities is the sum of values of each previous investment as of

the day the previous investment was made; and

(3) any return of capital invested, not including dividends,

shall be subtracted.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.258. DISPOSITION OF INVESTMENT IN SUBSIDIARY AFTER

CESSATION OF CONTROL. (a) An insurer that ceases to control a

subsidiary shall dispose of any investment in the subsidiary made

under this subchapter before the third anniversary of the date

the insurer ceases to control the subsidiary, unless:

(1) at any time after the investment is made the investment

qualifies for investment under another provision of this code;

and

(2) the insurer notifies the commissioner of that qualification.

(b) The commissioner may extend the period under Subsection (a)

during which disposition is required.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.259. EXEMPTION FROM CERTAIN LIMITATIONS; INVESTMENT

AUTHORITY CUMULATIVE OF OTHER LAW. (a) An investment made under

this subchapter is not subject to the restrictions and

prohibitions relating to investments contained in this code other

than those provided by Subchapter C.

(b) Investments authorized by this subchapter are in addition to

other investments permitted under this code for a domestic

insurer.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER G. VALUATION OF INVESTMENT FOR FINANCIAL STATEMENT

Sec. 823.301. SCOPE OF SUBCHAPTER. (a) This subchapter applies

only to the determination of the valuation for a financial

statement of an investment by an insurer in an affiliate that is

not an insurer.

(b) This subchapter does not apply for determining the amount

invested under Section 823.253.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.302. BASES FOR DETERMINING VALUATION. Subject to this

subchapter, the valuation of an investment to which this

subchapter applies is the greater of:

(1) the net shareholder equity value that the insurer owns in

the affiliate adjusted, if the affiliate is a subsidiary, to

include the value of only those assets of the subsidiary that

would constitute lawful investments for the insurer if the assets

were acquired or held directly by the insurer; or

(2) the amount determined using one of the following methods

that is applicable for the affiliate in which the investment is

made:

(A) the net worth of the affiliate determined at the end of the

affiliate's most recent fiscal year in accordance with generally

accepted accounting principles and reported in the financial

statements of the affiliate for that fiscal year that were

audited by an independent certified public accountant in

accordance with generally accepted auditing standards;

(B) the value equal to the cost of the stock of the affiliate,

determined and adjusted to reflect subsequent operating results

in accordance with generally accepted accounting principles;

(C) the market value of the stock of the affiliate, if the stock

is listed on a national securities exchange;

(D) the value, if any, placed on the stock of the affiliate by

the National Association of Insurance Commissioners; or

(E) an amount that the insurer can substantiate to the

satisfaction of the commissioner as being a reasonable value of

that investment.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.303. ADJUSTMENT TO DETERMINATION. If an affiliate is

valued using a method other than the method provided by Section

823.302(2)(C), the valuation of the investment is computed by

subtracting from the determined value an amount equal to the

value claimed for any of the affiliate's assets that would not be

admitted assets for the insurer if held directly by the insurer

and that:

(1) are held by the affiliate but are used, including use under

a lease agreement, significantly in the conduct of the insurer's

business; or

(2) were acquired from or purchased for the benefit or use of

the insurer by the affiliate under specific circumstances that,

in the commissioner's opinion, support a reasonable finding that

the primary purpose of the acquisition or purchase was to evade

or avoid application of this code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.304. USE OF DIFFERENT BASES. An insurer is not

required to value the stock of all of its affiliates on the same

basis.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.305. VALUATING ACQUIRED AFFILIATE. (a) Not later than

the 30th day after the date an insurer acquires an affiliate that

is not an insurer, the insurer shall file with the commissioner

relevant information identifying, supporting, and justifying the

value of the affiliate and the basis of valuation under Section

823.302 used for that affiliate.

(b) After filing the information under Subsection (a), the

insurer shall use the specified basis of valuation for that

affiliate unless a change is substantiated as reasonable to and

is approved in writing by the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.306. USE OF UNAUDITED INFORMATION. If an affiliate is

valued using the basis provided by Section 823.302(2)(A) and the

books of the affiliate are not audited at the time the valuation

is included in the insurer's annual statement, the insurer, as

soon as possible after an audit of those books, shall report and

explain any difference between the value of the affiliate

reported in the insurer's annual statement and the value

determined by the audit.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.307. MODIFICATION BY COMMISSIONER. After notice and

opportunity for a hearing, the commissioner may:

(1) determine that the basis used for valuation of the stock of

an affiliate does not, under the specific circumstances, reflect

the value of the affiliate; and

(2) order an adjustment in the valuation or the use of another

basis of valuation provided by this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER H. EXAMINATIONS

Sec. 823.351. EXAMINATION OF INSURER. (a) Subject to Section

823.352, the commissioner may order an insurer registered under

Subchapter B to produce records, books, or other information

papers in the possession of the insurer or an affiliate of the

insurer that are necessary to ascertain the financial condition

or legality of conduct of the insurer.

(b) If an insurer fails to comply with an order under Subsection

(a), the commissioner by order may require the examination of

each holding company of the insurer and each controlled person or

affiliate in the insurer's insurance holding company system if

the commissioner has cause to believe that:

(1) the operations of that person may materially affect the

operations, management, or financial condition of any controlled

insurer in that system; and

(2) the commissioner is unable to obtain relevant information

from the controlled insurer.

(c) The commissioner shall specify in an order under Subsection

(b) the grounds for the examination. An examination under

Subsection (b) shall be confined to matters specified in the

order.

(d) Only the person sought to be examined under Subsection (b)

is entitled to seek judicial review of an order under that

subsection.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.352. LIMITATION ON POWER. The commissioner may

exercise power under Section 823.351 only if:

(1) examination of the insurer under another provision of this

code is inadequate; or

(2) the interests of the insurer's policyholders may be

adversely affected.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.353. PAYMENT OF EXAMINATION COSTS. (a) Each

registered insurer that complies with an order under Section

823.351(a) shall pay the expense of the examination in accordance

with Sections 401.151, 401.152, 401.155, and 401.156.

(b) The commissioner shall assess the cost of an examination

under Section 823.351(b) against the person examined. The

controlled insurer may not directly or indirectly reimburse that

person for any part of the cost.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.011, eff. April 1, 2009.

Sec. 823.354. USE OF ADVISORS. (a) The commissioner may employ

at the registered insurer's expense attorneys, actuaries,

accountants, and other experts that are not a part of the

commissioner's staff and that are reasonably necessary to assist

in the conduct of an examination under Section 823.351.

(b) A person employed under this section is under the direction

and control of the commissioner and may act only as an advisor.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.355. CUMULATIVE AUTHORITY. The authority provided by

this subchapter is in addition to other powers relating to the

examination of insurers given to the commissioner under this

code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER I. LIMITATIONS RELATING TO CONTROLLED INSURERS

Sec. 823.401. PROHIBITION OF INDIRECT ACTION FOR CONTROLLED

INSURER. (a) A holding company or controlled person may not

directly or indirectly do or cause to be done for or on behalf of

a controlled insurer any act intended to affect, influence,

change, or alter the insurance operations of the insurer that

would violate this code if done by the insurer alone.

(b) This section does not limit or prohibit a holding company or

a person in the insurance holding company system from conducting

on behalf of the person any type of business that would be normal

and natural to the person if the person were not in the holding

company system.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.402. PROHIBITION ON VOTING CERTAIN SECURITIES. (a) A

security that is the subject of an agreement or arrangement

regarding an acquisition or that is acquired or to be acquired in

violation of this chapter or a rule or order under this chapter

may not be voted at a shareholders' meeting or counted for quorum

purposes. An action of shareholders requiring the affirmative

vote of a percentage of shares may be taken as though the

security was not outstanding.

(b) An action taken at a shareholders' meeting is not

invalidated by the voting of a security to which Subsection (a)

applies unless:

(1) the action would materially affect control of the insurer;

or

(2) a court of this state invalidates the action.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.403. MANAGEMENT OF CONTROLLED INSURER. (a) The

control of an authorized insurer by another person does not

relieve an officer or director of the insurer of any obligation

or liability to which the officer or director is subject by law.

The insurer shall be managed to assure the insurer's separate

operating identity consistent with this code.

(b) This section does not preclude an authorized insurer from

having a common management or joint use of personnel, property,

or services with one or more other persons under an arrangement

that meets the standards of Section 823.101(e).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER J. CIVIL REMEDIES AND SANCTIONS

Sec. 823.451. RECEIVERSHIP. If it appears to the commissioner

that a person's violation of this chapter so impairs the

financial condition of a domestic insurer as to threaten the

insurer's insolvency or make the further transaction of the

insurer's business hazardous to the insurer's policyholders or

creditors or the public, the commissioner may proceed under

Chapters 441 and 443 to take possession of the insurer's property

and conduct the business of the insurer.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.012, eff. April 1, 2009.

Sec. 823.452. REVOCATION, SUSPENSION, OR NONRENEWAL OF INSURER'S

AUTHORITY. (a) If it appears to the commissioner that a

person's violation of this chapter makes the continued operation

of an insurer contrary to the interest of policyholders or the

public, the commissioner, after notice and opportunity for a

hearing, may suspend, revoke, or refuse to renew the insurer's

certificate of authority to engage in the business of insurance

in this state for the period the commissioner finds is required

for the protection of policyholders or the public.

(b) The commissioner shall provide specific findings of fact and

conclusions of law to accompany a determination under this

section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.453. VOIDING UNAUTHORIZED ACTION. If it appears to the

commissioner that a person has entered into a transaction or

performed an act before complying with the applicable provisions

of this chapter or has obtained the commissioner's approval of or

acquiescence in a transaction or act that is subject to this

chapter based on a material fraudulent misrepresentation,

misstatement, or omission, the commissioner, after notice and

opportunity for a hearing, by order may void the transaction or

act and return the parties to the position they would have

occupied if the transaction or act had not occurred.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.454. ADMINISTRATIVE PENALTY. (a) A director or

officer of an insurer or insurance holding company system that is

subject to this chapter is subject to an administrative penalty

under Chapter 84 if the director or officer knowingly and

wilfully:

(1) participates in or assents to a transaction or an investment

that has not been properly reported or submitted under this

chapter;

(2) permits an officer, agent, or employee of the insurer or

holding company system, as appropriate, to engage in a

transaction or make an investment that has not been properly

reported or submitted under this chapter; or

(3) violates this chapter.

(b) The amount of an administrative penalty under this section

may not exceed $10,000 for each violation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.455. EQUITABLE RELIEF. (a) If it appears to the

commissioner that an insurer or a director, officer, employee, or

agent of an insurer has committed or is about to commit a

violation of this chapter or a rule or order under this chapter,

the commissioner may apply to a district court of Travis County

for an order enjoining the violation and for other equitable

relief that the nature of the case and the interest of the

insurer's policyholders or creditors or the public requires.

(b) If an insurer or the commissioner has reason to believe that

a security of the insurer was or is about to be acquired in

violation of this chapter or a rule or order under this chapter,

the insurer or the commissioner may apply to a district court of

Travis County or of the county in which the insurer has its

principal place of business to:

(1) enjoin any offer, request, invitation, agreement, or

acquisition made in violation of Subchapter D or a rule or order

under that subchapter;

(2) enjoin the voting of a security acquired in violation of

Subchapter D or a rule or order under that subchapter; or

(3) void a vote of the security that was cast at any

shareholders' meeting.

(c) In a suit filed under Subsection (b), the insurer or the

commissioner may also apply for other equitable relief that the

nature of the case and the interests of the insurer's

policyholders or creditors or the public requires.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.456. SEIZURE OR SEQUESTRATION OF VOTING SECURITIES. If

a person acquires or is proposing to acquire a voting security in

violation of this chapter or a rule or order under this chapter,

a district court of Travis County or of the county in which the

insurer has its principal place of business, on application of

the insurer or the commissioner and notice that the court

considers appropriate, may seize or sequester any voting

securities of the insurer that are owned directly or indirectly

by that person and may issue an order relating to those

securities that is appropriate to implement this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.457. LONG ARM JURISDICTION; SERVICE OF PROCESS. (a)

The courts of this state have jurisdiction over a person who is

not a resident of, domiciled in, or authorized to engage in

business in this state and files a statement with the

commissioner under Subchapter D, and over the actions involving

that person that arise out of a violation of this chapter.

(b) A person described by Subsection (a) is considered to have

appointed the commissioner as the person's agent for service of

process in any action, suit, or proceeding arising out of a

violation of this chapter.

(c) The commissioner shall forward by registered or certified

mail to the person's last known address copies of all processes

that are served on the commissioner under Subsection (b).

(d) Additional procedures and fees for service of process are

provided by Subchapter C, Chapter 804.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.458. SANCTIONS. An entity that holds a certificate of

authority issued by the department and that violates this code is

subject to sanctions under Chapter 82.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER K. CRIMINAL PENALTIES

Sec. 823.501. OFFENSE OF VIOLATING CHAPTER. (a) A person

commits an offense if the person is an insurer or individual and

wilfully violates this chapter.

(b) If the person is an insurer, an offense under Subsection (a)

is a misdemeanor punishable by a fine not to exceed $50,000 for

each violation.

(c) If the person is an individual, an offense under Subsection

(a) is a misdemeanor punishable by a fine not to exceed $10,000

for each violation except as provided by Subsection (d) and

Section 823.502.

(d) An offense under Subsection (a) is a felony if the person is

an individual and the violation involves the deliberate

perpetration of a fraud on the department, an insurer, an

insurer's subsidiary, or policyholders. The felony is punishable

by:

(1) imprisonment for a term not to exceed five years;

(2) a fine not to exceed $10,000 for each violation; or

(3) both fine and imprisonment under this subsection.

(e) A fine under this section is in addition to any civil or

administrative penalty.

(f) An individual on whom a fine is imposed under this section

shall pay the fine in that person's individual capacity.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.502. OFFENSE OF SUBSCRIBING TO OR MAKING FALSE

STATEMENT. (a) A person commits an offense if the person is an

officer, director, or employee of a domestic insurer or the

insurer's insurance holding company system and wilfully and

knowingly subscribes to or makes or causes to be made a false

statement on a written instrument required to be filed with the

commissioner.

(b) An offense under Subsection (a) is a felony punishable by:

(1) imprisonment for a term of not less than two years;

(2) a fine not to exceed $10,000 for each violation; or

(3) both fine and imprisonment under this subsection.

(c) A person on whom a fine is imposed under this section shall

pay the fine in that person's individual capacity.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 823.503. BEGINNING CRIMINAL PROCEEDINGS. If it appears to

the commissioner that an insurer or a director, officer,

employee, or agent of an insurer has wilfully violated this

chapter, the commissioner may cause criminal proceedings to be

instituted against that person by the district attorney for the

county in which the principal office of the insurer is located

or, if the insurer does not have a principal office in this

state, the district attorney of Travis County.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.



CHAPTER 824. MERGER AND CONSOLIDATION OF STOCK INSURANCE CORPORATIONS

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE B. ORGANIZATION OF REGULATED ENTITIES

CHAPTER 824. MERGER AND CONSOLIDATION OF STOCK INSURANCE

CORPORATIONS

SUBCHAPTER A. AUTHORITY AND PROCEDURES

Sec. 824.001. AUTHORITY TO MERGE OR CONSOLIDATE. Two or more

insurance corporations that engage in a similar line of the

business of insurance may merge or consolidate under this

chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 824.002. PROCEDURES; APPLICABILITY OF TEXAS BUSINESS

CORPORATION ACT. (a) To the extent that the provisions of the

Texas Business Corporation Act are not inconsistent with the

provisions of this code, the Texas Business Corporation Act

governs:

(1) the procedures for a merger or consolidation under this

chapter;

(2) the effect of a merger or consolidation under this chapter;

and

(3) the rights and duties of creditors, shareholders, and the

corporations that are involved in a merger or consolidation under

this chapter.

(b) To the extent that the Texas Business Corporation Act

applies under this chapter to insurance corporations, the

commissioner shall perform each duty, exercise each power, and

perform each act vested in, required of, or to be performed by

the secretary of state under the Texas Business Corporation Act.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 824.003. PROPOSED PLAN OF MERGER OR CONSOLIDATION; APPROVAL

OF DIRECTORS AND SHAREHOLDERS. (a) A proposed plan of merger or

consolidation must be approved by the boards of directors of the

corporations that are parties to the merger or consolidation.

(b) After approval by the boards of directors, the proposed plan

shall be submitted for approval to the shareholders of each

corporation that is a party to the plan at a separate regular or

special meeting of the shareholders called in the manner provided

by the bylaws of the respective corporations.

(c) A plan is approved on the affirmative vote of the holders of

two-thirds of the shares of the capital stock of each corporation

that is a party to the plan.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 824.004. FILING OF PROPOSED PLAN WITH COMMISSIONER. After

a proposed plan of merger or consolidation has been approved as

provided by Section 824.003, the plan shall be filed with the

commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 824.005. COMMISSIONER ACTION ON PLAN. (a) The

commissioner shall hold a hearing on a proposed plan of merger or

consolidation not later than the 15th day after the date on which

the plan is filed with the commissioner as required by Section

824.004.

(b) Not later than the 15th day after the hearing date, the

commissioner shall:

(1) give written approval of the plan to each insurance

corporation that is a party to the proposed merger or

consolidation; or

(2) disapprove the plan if the commissioner determines that the

plan:

(A) is contrary to law; or

(B) would not be in the best interests of the policyholders

affected by the plan and would substantially reduce the security

of and service to be rendered to policyholders of the insurance

corporation in this state or elsewhere.

(c) The commissioner may extend the period during which the

commissioner may affirmatively approve or disapprove the proposed

plan if representatives of the applicants for the proposed merger

or consolidation concur in that extension.

(d) If the commissioner disapproves a proposed plan, the

commissioner shall specify in detail the reasons for that

disapproval.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. EFFECTIVE DATE OF MERGER OR CONSOLIDATION

Sec. 824.051. EFFECTIVE DATE OF MERGER. A merger takes effect

on the date specified in the proposed plan of merger.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 824.052. EFFECTIVE DATE OF CONSOLIDATION. (a) A new

insurance corporation resulting from a plan of consolidation

shall be issued a charter and a certificate of authority on:

(1) submission of proper articles of incorporation to the

commissioner;

(2) approval by the commissioner in accordance with the

procedures required for the issuance of a new charter; and

(3) submission of proof that the new corporation has capital and

surplus at least equal to that of the corporation that is a party

to the consolidation and has the largest capital and surplus.

(b) A consolidation takes effect on the date of issuance of the

charter and certificate of authority under Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 824.053. APPROVAL OF MERGER OR CONSOLIDATION AFFECTING

FOREIGN CORPORATION; EFFECTIVE DATE. Notwithstanding Section

824.051 or 824.052, a merger or consolidation involving a

corporation organized under the laws of another state does not

take effect until the merger or consolidation is approved by the

proper official of the domiciliary state, if that approval is

required.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. EFFECT OF MERGER OR CONSOLIDATION

Sec. 824.101. EFFECT OF MERGER OR CONSOLIDATION ON OUTSTANDING

INSURANCE POLICIES. (a) A new or surviving corporation

resulting from a merger or consolidation shall assume each

insurance policy outstanding against each insurance corporation

that merges or consolidates on the same terms and under the same

conditions as if the policy had continued in force through the

original corporation.

(b) The new or surviving insurance corporation shall implement

the terms of the policy.

(c) The new or surviving insurance corporation is entitled to:

(1) all rights and privileges under the policy; and

(2) all reserves that accumulated on the policy before the

merger or consolidation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 824.102. EFFECT OF MERGER OR CONSOLIDATION ON CERTAIN

INVESTMENTS. (a) This section applies to each investment of an

affected corporation, including an investment in real property,

that:

(1) was authorized as a proper asset, as of the date on which

the investment was made and under the laws of the state in which

the insurance corporation was organized, for investment of funds

of an insurance corporation; and

(2) is taken over by the new or surviving corporation under the

terms of the merger or consolidation.

(b) On the merger or consolidation of two or more insurance

corporations under this chapter, an investment of the affected

corporations described by Subsection (a) is a proper asset under

the laws of this state of the new or surviving corporation if the

investment is:

(1) approved by the commissioner; and

(2) taken over on terms satisfactory to the commissioner.

(c) A new or surviving corporation that acquires, under the

terms of the merger or consolidation, real property that exceeds

the amount of real property permitted by the applicable sections

of this code relating to owning or holding real property must

sell and dispose of the excess real property:

(1) within the period specified by those sections; or

(2) within a longer period if the corporation obtains a

certificate from the commissioner:

(A) stating that the interests of the corporation will

materially suffer by the forced sale of the affected real

property; and

(B) specifying the longer period for the sale of the excess real

property.

(d) This section does not preclude the designation and use of

the acquired excess real property as branch offices in accordance

with this code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 824.103. RETIREMENT AND CANCELLATION OF TREASURY SHARES.

(a) After a merger or consolidation is completed, any shares of

the new or surviving corporation acquired by that corporation as

a result of distribution of shares to the shareholders of another

corporation that is merged or consolidated or as a result of

purchase of shares of dissenting shareholders, may be held as

treasury shares until the first anniversary of the date on which

the merger or consolidation takes effect.

(b) After the period during which shares described by Subsection

(a) are held as treasury shares, the corporation shall retire and

cancel those shares by proper amendments to its charter if the

shares have not previously been reissued.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 824.104. EFFECT ON ANTITRUST LAWS. This chapter does not

affect in any manner the antitrust laws of this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER D. MERGER OR CONSOLIDATION OF LIFE INSURANCE

CORPORATIONS

Sec. 824.151. PURCHASE OF OUTSTANDING SHARES BY LIFE INSURANCE

CORPORATION. (a) A life insurance corporation may purchase or

contract to purchase all or part of the outstanding shares of

another life insurance corporation for purposes of merger or

consolidation.

(b) Except as provided by Section 824.152, the provisions of

Subchapter D, Chapter 425, that limit investments in the

corporate stock of another corporation do not apply to a purchase

made under this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.013, eff. April 1, 2009.

Sec. 824.152. LIMITATIONS ON PURCHASE OF OUTSTANDING SHARES BY

LIFE INSURANCE CORPORATION. (a) A purchase or contract to

purchase under Section 824.151 is subject to this section.

(b) The intention to merge or consolidate must be evidenced by a

resolution adopted by the board of directors of the purchasing

corporation on or before the purchase of the shares or the

execution of a contract to purchase the shares.

(c) The purchasing corporation shall obtain or seek to obtain at

least the number of shares of the other insurance corporation

necessary to vote an approval of the merger or consolidation

under the laws of the state in which the other insurance

corporation is organized, by one or more of the following means:

(1) initially purchasing or contracting to purchase the shares;

or

(2) offering to purchase, making a tender offer for, requesting

or inviting tenders of, or otherwise seeking to acquire the

shares in the open market or otherwise.

(d) A purchase, offer to purchase, tender offer, request to

purchase, or invitation to purchase shares in excess of the

limits imposed under Subchapter D, Chapter 425, may not be made

until it is filed with and approved by the commissioner in

accordance with Chapter 823.

(e) Following the earlier of the date of the contract to

purchase the shares or the date of the commissioner's approval of

the purchase, offer to purchase, tender offer, or request or an

invitation to purchase the shares, the corporation the shares of

which are being purchased may not purchase or contract to

purchase any of its own shares as treasury shares, issue or

contract to issue any of its authorized but unissued shares, or

make any investments in or loans to the purchasing corporation or

any of its affiliates unless the investment or loan is otherwise

authorized and approved in advance by the commissioner under

Chapter 823.

(f) The merger or consolidation must take effect on or before

December 31 of the second year after the earlier of the year in

which the initial purchase of the shares is made or the year in

which the initial contract to purchase is executed unless the

commissioner for good cause shown extends that period.

(g) If the merger or consolidation does not take effect within

the period finally determined and extended by the commissioner,

the purchasing corporation must sell or otherwise dispose of the

purchased shares that exceed the investment limitations imposed

under Subchapter D, Chapter 425, within six months of the final

effective date.

(h) Amounts actually paid by the purchasing corporation for the

purchase of shares acquired or obtained under this subchapter may

not include the minimum capital, minimum surplus, and policy

reserves required by law for the purchasing corporation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.014, eff. April 1, 2009.



CHAPTER 825. CONVERSION OF STOCK INSURANCE COMPANY TO MUTUAL INSURANCE COMPANY

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE B. ORGANIZATION OF REGULATED ENTITIES

CHAPTER 825. CONVERSION OF STOCK INSURANCE COMPANY TO MUTUAL

INSURANCE COMPANY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 825.001. DEFINITIONS. In this chapter:

(1) "Converting company" means a stock insurance company that

converts to a mutual insurance company under this chapter.

(2) "Resulting company" means a mutual insurance company to

which a stock insurance company converts under this chapter.

(3) "Stock acquisition plan" means a converting company's plan

for the acquisition of shares of its capital stock.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 825.002. AUTHORITY TO CONVERT TO MUTUAL INSURANCE COMPANY.

(a) A domestic stock insurance company, as defined by law, may

convert to a mutual insurance company.

(b) To convert to a mutual insurance company, a stock insurance

company must implement a plan for the acquisition of shares of

its capital stock.

(c) In implementing a stock acquisition plan under this chapter,

a converting company may acquire shares of its stock by gift,

bequest, or purchase.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. STOCK ACQUISITION PLAN

Sec. 825.051. CONTENTS OF STOCK ACQUISITION PLAN. (a) A stock

acquisition plan must:

(1) be adopted by a vote of a majority of the directors of the

corporation at a directors' meeting called for that purpose;

(2) be approved by a vote of shareholders representing a

majority of the capital stock at a meeting of shareholders called

for that purpose;

(3) enable each shareholder to dispose of the same proportion of

the shareholder's holdings at the same price per share and on the

same terms as any other shareholder;

(4) be approved by a vote of the majority of the policyholders

eligible under Section 825.054 to participate at a meeting of the

policyholders called for that purpose; and

(5) be submitted to the commissioner and approved by the

commissioner in writing.

(b) If the purchase price for the company's acquisition of

shares of its capital stock is not set by the stock acquisition

plan, each payment for those shares is subject to the

commissioner's approval.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 825.052. SUFFICIENT ASSETS REQUIRED. The commissioner may

not approve a stock acquisition plan or a payment for stock under

Section 825.051(b) unless, at the time of the approval, the

company has assets equal to at least $500,000 more than the

entire liability of the company, including the net values of its

outstanding contracts computed as required by law, and all funds

and contingent reserves, after deducting:

(1) the aggregate amount allocated by the plan for the

acquisition of any part or all of its capital stock, to be paid

in cash or other assets of the company; and

(2) the amount of any payment not set by the plan and subject to

separate approval by the commissioner after the approval of the

plan.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 825.053. STOCK ACQUISITION PLAN APPROVAL. A policyholders'

meeting for approval of a stock acquisition plan may not be

called until Sections 825.051(a)(1) and (2) are satisfied.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 825.054. POLICYHOLDER ELIGIBILITY. To be eligible to

participate in a policyholders' meeting held to approve a stock

acquisition plan, a policyholder must have insurance coverage

issued by the converting company that:

(1) is in the amount of at least $1,000;

(2) is in force on the date of the policyholders' meeting; and

(3) has been in force for at least one year before the date of

the policyholders' meeting.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 825.055. POLICYHOLDERS' MEETING. (a) A converting company

shall give notice of the policyholders' meeting to each eligible

policyholder.

(b) The notice must be mailed from the home office of the

converting company not later than the 31st day before the

scheduled date of the meeting in a sealed envelope, postage

prepaid, to the policyholder at the policyholder's last known

mailing address.

(c) The policyholders' meeting shall be conducted in the manner

provided by the stock acquisition plan.

(d) The commissioner shall supervise and direct the procedure of

the policyholders' meeting. The converting company shall pay all

necessary expenses incurred by the commissioner as certified by

the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 825.056. POLICYHOLDER VOTING. (a) A policyholder may vote

in person, by proxy, or by mail. All votes must be cast by

ballot.

(b) The commissioner shall appoint an adequate number of

inspectors to conduct the voting at the policyholders' meeting.

(c) The inspectors determine all questions concerning the

verification of the ballots, the validity of the ballots, the

qualification of the voters, and the canvass of the vote and

shall certify the results to the commissioner and the converting

company.

(d) An inspector shall act under rules prescribed by the

commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. ACQUISITION OF SHARES

Sec. 825.101. ISSUANCE OF ANNUITY BONDS IN PAYMENT OF STOCK.

(a) A stock acquisition plan may provide that all or part of the

purchase price of any part or all of the shares of stock of a

converting company that are acquired by the company under the

plan may be paid by the company through the issuance of annuity

bonds payable in annual amounts and for the term provided by the

plan.

(b) Each annuity bond issued under Subsection (a) must expressly

provide, on the face of the bond, that the bond is payable only

out of the surplus of the converting company remaining after all

liabilities, including reserves, are provided for and is not

otherwise a liability or claim against the converting company or

any of its assets, as provided by Section 882.253.

(c) Not more than three-fourths of the net earnings of the

converting company during any calendar year may be used or

applied to the payment of the annuity bonds.

(d) On the approval of the commissioner, the company issuing the

annuity bonds or any life insurance company may invest its funds

in the annuity bonds. The investment in the annuity bonds may not

at any time exceed 10 percent of the company's total admitted

assets.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 825.102. ACQUISITION IN TRUST. (a) Until all of the

shares of a converting company are acquired, any shares acquired

under the stock acquisition plan shall be held in trust for the

policyholders of the converting company by three trustees

appointed as provided by the stock acquisition plan.

(b) Each appointee must file with the converting company a

verified acceptance of the appointment and a declaration that the

appointee will faithfully discharge the appointee's duties.

(c) The shares shall be assigned and transferred on the books of

the converting company to the trustees. The trustees shall vote

the shares at each meeting at which shareholders are entitled to

vote, until all the capital stock of the converting company is

canceled under Section 825.104.

(d) After paying the necessary expenses of executing the trust,

the trustees shall immediately pay all dividends and other

amounts received on the shares of stock acquired under Section

825.101 to the converting company for the benefit of those who

are or become policyholders of the resulting company entitled to

participate in the profits of the resulting company.

(e) All amounts received by the converting company under

Subsection (d) shall be added to the surplus earned by the

resulting company and accordingly are apportionable as a part of

the surplus among the resulting company's policyholders.

(f) A vacancy among the trustees shall be filled as provided by

the stock acquisition plan.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 825.103. DISTRIBUTION OF DIVIDENDS. After conversion, the

converting company shall annually distribute among its

policyholders, under terms approved by the commissioner,

dividends or earnings accruing to the converting company as the

result of the acquisition of shares of the converting company's

stock under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 825.104. CONVERSION COMPLETE ON CANCELLATION OF STOCK;

APPLICATION OF CERTAIN LAWS. (a) When the converting company

acquires all of its capital stock and the purchase price for that

stock, including any annuity bond issued for the purchase of the

stock, is paid in full, the stock shall be canceled.

(b) On cancellation of the stock, the converting company becomes

a mutual insurance company without capital stock and is subject

to the laws of this state governing mutual insurance companies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.



CHAPTER 826. CONVERSION OF MUTUAL INSURANCE COMPANY TO STOCK INSURANCE COMPANY

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE B. ORGANIZATION OF REGULATED ENTITIES

CHAPTER 826. CONVERSION OF MUTUAL INSURANCE COMPANY TO STOCK

INSURANCE COMPANY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 826.001. DEFINITIONS. In this chapter:

(1) "Conversion plan" means a plan adopted under this chapter to

convert a mutual insurance company into a stock insurance

company.

(2) "Converting company" means a domestic mutual insurance

company that is converting under this chapter into a domestic

stock insurance company.

(3) "Eligible member" means a member of a converting company

whose policy is in force on the date that the company's board of

directors adopts a conversion plan. The term does not include a

person insured under a group policy.

(4) "Mutual insurance company" means a domestic mutual insurance

company.

(5) "Participating policy" means a policy issued by a mutual

insurance company that grants a holder the right to receive

declared dividends.

(6) "Resulting company" means a domestic stock insurance company

that has converted under this chapter from a domestic mutual

insurance company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.002. AUTHORITY TO CONVERT TO STOCK INSURANCE COMPANY.

(a) A mutual insurance company may convert to a stock insurance

company.

(b) A converting company may not engage in the business of

insurance as a stock insurance company until it complies with the

requirements of this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.003. RIGHTS AND PRIVILEGES OF RESULTING COMPANY; LAWS

APPLICABLE. Except as provided by this chapter, a resulting

company:

(1) may exercise only the rights and privileges of a stock

insurance company; and

(2) is subject to:

(A) all of the requirements and rules imposed on stock insurance

companies organized under this code; and

(B) the laws of this state relating to the regulation or

supervision of insurance companies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.004. CERTAIN CONVERSIONS PROHIBITED. A mutual

insurance company may not convert to a stock insurance company

under this chapter if, as a direct result of the conversion, any

affiliate or other person acquires control of the resulting

company, unless that affiliate or person complies with Section

823.154.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.005. CORPORATE EXISTENCE. (a) On the effective date

of a conversion under this chapter:

(1) the corporate existence of the converting company continues

in the resulting company;

(2) all assets, rights, franchises, and interests of the

converting company in and to property and any accompanying thing

in action are vested in the resulting company without a deed or

transfer; and

(3) the resulting company assumes all the obligations and

liabilities of the converting company.

(b) Except as otherwise specified by the conversion plan, the

directors and officers of the converting company serving on the

effective date of the conversion serve as directors and officers

of the resulting company until new directors and officers are

elected under the articles of incorporation and bylaws of the

resulting company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. CONVERSION PLAN ADOPTION AND REQUIREMENTS

Sec. 826.051. PLAN ADOPTION. (a) To convert to a stock

insurance company a mutual insurance company must adopt, by the

affirmative vote of at least two-thirds of the members of its

board of directors, a conversion plan consistent with this

chapter.

(b) For a conversion plan to take effect:

(1) the commissioner must approve the conversion plan; and

(2) the eligible members must approve the conversion plan and

adopt the amended or restated articles of incorporation of the

resulting company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.052. GENERAL REQUIREMENTS; EFFECT OF CONVERSION ON

POLICIES. (a) Each conversion plan must include the provisions

required by this chapter.

(b) Each policy in effect on the effective date of the

conversion remains in effect under the terms of that policy,

except that the following rights, to the extent they existed in

the converting company, are extinguished on the effective date of

the conversion:

(1) any voting rights of policyholders;

(2) except as provided by Subsection (c), a right to share in

the surplus or profits of the converting company; and

(3) any assessment provisions.

(c) The holder of a participating policy in effect on the

effective date of the conversion continues to have a right to

receive dividends as provided by the participating policy.

(d) On the renewal date of a participating policy, the resulting

company may issue to the insured a nonparticipating policy as a

substitute for the participating policy, unless the participating

policy is:

(1) a guaranteed renewable accident and health policy; or

(2) a guaranteed renewable, noncancellable accident and health

policy.

(e) All the costs and expenses connected with a conversion plan

shall be paid or reimbursed by the converting company or the

resulting company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.053. SALE OF CAPITAL STOCK. A conversion plan must

provide that shares of capital stock of the resulting company

shall be sold in a private placement, public offering, or an

alternative method approved by the commissioner unless the shares

are:

(1) sold or distributed to a holder of surplus notes of the

converting company; or

(2) subscribed to by:

(A) a tax-qualified employee benefit plan under Section 826.059;

(B) a director or officer under Section 826.056(b); or

(C) an eligible member exercising subscription rights under

Section 826.058.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.054. PURCHASE PRICE OF CAPITAL STOCK. (a) A

conversion plan must set the total price of the capital stock in

an amount equal to the estimated pro forma market value of the

resulting company based on an independent valuation by a

qualified expert, giving consideration to the amount of capital

that the board of directors considers necessary to be raised by

the company. The pro forma market value may be the value

estimated to be necessary to attract full subscription for the

shares, as indicated by the independent valuation, and may be

stated as a range of values.

(b) The conversion plan may set the purchase price for a share

of capital stock at any reasonable amount. The price per share is

not required to be the same for each class of purchaser. However,

eligible members purchasing stock under subscription rights

received under Section 826.058 may purchase shares at the lowest

available price under the plan.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.055. LIMITATION ON ACQUISITION OF CAPITAL STOCK. (a)

The conversion plan must provide that a person or group of

persons acting in concert may not acquire, in the public or

private offering or through the exercise of subscription rights,

more than 10 percent of the capital stock of the resulting

company except with the approval of the commissioner.

(b) This section does not apply to an entity that purchases 100

percent of the capital stock of the resulting company as part of

the conversion plan approved by the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.056. DIRECTORS AND OFFICERS. (a) Except as otherwise

provided by this section, the conversion plan must provide that a

director or officer of the converting company, or a person acting

in concert with a director or officer, may not acquire, without

the permission of the commissioner, any capital stock of the

resulting company or the stock of another corporation that is

participating in the conversion plan before the third anniversary

of the effective date of the conversion. This subsection does not

prohibit a director or officer from:

(1) acquiring capital stock through a broker-dealer;

(2) making purchases through the exercise of subscription rights

received under the conversion plan; or

(3) participating in a stock benefit plan permitted by Section

826.059 or approved by the eligible members under Section

826.107.

(b) A conversion plan may provide that the directors and

officers of the converting company may receive, without payment,

nontransferable subscription rights to purchase capital stock of

the resulting company or the stock of another corporation that is

participating in the conversion plan.

(c) The aggregate number of shares that may be purchased by

directors and officers under Subsection (b) may not exceed:

(1) 35 percent of the total number of shares to be issued for

the resulting company if the total assets of the converting

company are less than $50 million; or

(2) 25 percent of the total number of shares to be issued for

the resulting company if the total assets of the converting

company are more than $500 million.

(d) For converting companies with total assets between $50

million and $500 million, inclusive, the maximum percentage of

the total number of shares that may be purchased shall be

interpolated from amounts provided under Subsection (c).

(e) A conversion plan must provide that a director or officer of

the converting company may not sell stock purchased under the

conversion plan before the first anniversary of the effective

date of the conversion.

(f) Notwithstanding Subsection (e), a conversion plan may

provide for the purchase or redemption of stock in the event that

a director or officer is no longer associated with the resulting

company during the period described by Subsection (e).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.057. RIGHTS OF HOLDER OF SURPLUS NOTES. A conversion

plan must provide that any rights of a holder of a surplus note

to participate in the conversion are governed by the terms of the

surplus note.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.058. SUBSCRIPTION RIGHTS; GENERAL PROVISIONS. (a)

Except for an alternate conversion plan adopted under Section

826.061, each conversion plan must specify the subscription

rights of eligible members.

(b) The conversion plan must provide that:

(1) each eligible member is to receive, without payment by the

member, nontransferable subscription rights to purchase a portion

of the capital stock of the resulting company; and

(2) in the aggregate, all eligible members have the right,

before the right of any other party, to purchase 100 percent of

the capital stock of the resulting company after provision for:

(A) capital stock required to be sold or distributed to the

holders of surplus notes, if any;

(B) capital stock purchased by a stock benefit plan as permitted

by Section 826.059; and

(C) capital stock acquired by the directors and officers, as

permitted by Section 826.056(b).

(c) As an alternative to subscription rights in the resulting

company, the conversion plan may provide that each eligible

member is to receive, without payment by the member,

nontransferable subscription rights to purchase a portion of the

capital stock of:

(1) a corporation organized for the purpose of purchasing and

holding all the stock of the resulting company;

(2) a stock insurance company owned by the converting company

into which the converting company is to be merged; or

(3) an unaffiliated stock insurance company or other corporation

that is to purchase all the stock of the resulting company.

(d) The conversion plan must provide that the subscription

rights are allocated in whole shares among the eligible members

using a fair and equitable formula. The formula may consider that

the different classes of policies of the eligible members

contributed to the surplus of the converting company or any other

factors that may be fair or equitable as determined by the board

of directors.

(e) The conversion plan must provide a fair and equitable method

for allocating shares of capital stock in the event of an

oversubscription to shares by eligible members exercising

subscription rights under this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.059. SUBSCRIPTION RIGHTS; TAX-QUALIFIED EMPLOYEE

BENEFIT PLAN. The conversion plan may allocate to a

tax-qualified employee benefit plan nontransferable subscription

rights to purchase not more than 10 percent of the capital stock

of the resulting company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.060. LIQUIDATION ACCOUNT. (a) The conversion plan may

provide for the creation of a liquidation account for the benefit

of members in the event of a voluntary liquidation after the

conversion.

(b) The liquidation account must be in an amount equal to the

surplus of the converting company, exclusive of the principal

amount of any surplus note, on the last day of the quarter

preceding the date the conversion plan is adopted.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.061. ALTERNATE CONVERSION PLAN. (a) The board of

directors may adopt a conversion plan that does not rely in whole

or in part on the issuance of nontransferable subscription rights

to members to purchase stock of the resulting company if the

commissioner determines that the plan:

(1) complies with this chapter;

(2) is fair and equitable; and

(3) permits the resulting company to satisfy the requirements in

effect on the date of the determination for a certificate of

authority applicable to a domestic stock insurance company.

(b) The conversion plan may:

(1) include the merger of a domestic mutual insurance company

with a domestic or foreign stock insurance company;

(2) provide for issuing stock, cash, or other consideration to

members instead of subscription rights;

(3) provide for the formation of a mutual holding company under

Subchapter E; or

(4) establish another plan containing other provisions approved

by the commissioner.

(c) The commissioner may retain, at the converting company's

expense, a qualified expert who is not a member of the

commissioner's staff to assist in reviewing whether the

conversion plan meets the requirements for approval by the

commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. ADOPTION OF CONVERSION PLAN

Sec. 826.101. PLAN INFORMATION FILED WITH COMMISSIONER;

COMMISSIONER POWERS AND DUTIES. Not later than the 90th day

after the date on which a converting company's board of directors

adopts a conversion plan, the company shall file with the

commissioner:

(1) a copy of the documents relating to the conversion plan,

including the valuation required by Section 826.054(a);

(2) the form of notice required by Section 826.104;

(3) the form of proxy to be solicited from eligible members

under Section 826.107(a);

(4) the form of notice required by Section 826.151 to persons

whose policies are issued after adoption of the conversion plan

but before the effective date of the conversion plan;

(5) the proposed amended or restated articles of incorporation

of the resulting company;

(6) a statement regarding acquisition of control, if applicable,

as required by Chapter 823; and

(7) any other information requested by the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.102. APPROVAL OF PLAN BY COMMISSIONER. (a) The

commissioner shall approve a conversion plan if the commissioner

determines that:

(1) the plan complies with this chapter;

(2) the plan's method of allocating subscription rights or other

value is fair and equitable; and

(3) the resulting company would satisfy the requirements

applicable to a domestic stock insurance company for a

certificate of authority on the date of the determination.

(b) Except as otherwise provided by this section, the

commissioner shall approve or disapprove a conversion plan not

later than the 60th day after the first day on which all the

documents required under Section 826.101 are filed with the

commissioner.

(c) The commissioner may extend the time for decision by an

additional 30 days on written notice to the converting company.

Except as provided under Subsection (e), the commissioner may not

extend the time for decision beyond that 30-day period.

(d) The commissioner shall immediately give written notice to

the converting company of the commissioner's decision and, if the

commissioner disapproves the plan, a detailed statement of the

reasons for the disapproval.

(e) The commissioner may retain, at the mutual insurance

company's expense, a qualified expert who is not a member of the

commissioner's staff to assist the commissioner in reviewing the

conversion plan and the valuation required under Section

826.054(a). If the commissioner retains a qualified expert under

this subsection, the commissioner may extend the period for

decision by an additional 60 days beyond the initial 60-day

period.

(f) After giving written notice to the converting company and

other interested persons, the commissioner may hold a hearing on

whether the conversion plan complies with this chapter. The

company and any other interested person have the right to appear

at the hearing. Notice to interested persons who have not filed

an appearance in the matter may be made through publication in

the Texas Register.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.103. AMENDMENTS; WITHDRAWAL OF PLAN. Before a

conversion plan takes effect, a converting company may amend or

withdraw the plan by the affirmative vote of at least two-thirds

of the members of its board of directors.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.104. NOTICE TO ELIGIBLE MEMBERS; COMMENTS. (a) Not

later than the 10th business day after the date of filing with

the commissioner the documents required under Section 826.101,

the converting company shall send to each eligible member a

notice advising the member of:

(1) the adoption and filing of the conversion plan; and

(2) the member's right to comment on the plan to the

commissioner and the converting company.

(b) The notice must include a description of the procedure to be

used in making comments. An eligible member who elects to make

comments must make the comments in writing not later than the

30th day after the date on which the notice is sent.

(c) Not later than the 60th day after the date of the

commissioner's approval of the plan, the converting company shall

send to each eligible member notice of the members' meeting to

vote on the conversion plan. The notice must be sent to the

member's last known address, as shown on the converting company's

records, before the 30th day preceding the date set for the

meeting. The notice must:

(1) briefly but fairly describe the proposed conversion plan;

and

(2) inform the member of the member's right to vote on the

conversion plan.

(d) If the meeting to vote on the conversion plan is held during

the converting company's annual meeting of policyholders, a

combined meeting notice satisfies the requirements of this

section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.105. SUBSTANTIAL COMPLIANCE WITH NOTICE REQUIREMENTS.

If the converting company in good faith substantially complies

with the notice requirements of this chapter, the company's

failure to send a member the required notice does not impair the

validity of an action taken under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.106. INSOLVENT CONVERTING COMPANY; NOTICE REQUIREMENTS.

If a converting company is insolvent or, in the judgment of the

commissioner, is in hazardous financial condition, its board of

directors, by a majority vote, may request in its submission to

the commissioner a waiver of the requirements for notice to and

approval of the proposed conversion by eligible members. The

request must specify:

(1) the method and basis for the issuance of the resulting

company's shares of its capital stock to an independent party in

connection with an investment by the independent party in an

amount sufficient to restore the resulting company to a sound

financial condition; and

(2) that the conversion is to be accomplished without payment of

consideration to past, present, or future policyholders if the

commissioner determines that the value of the converting company

is insufficient to justify that payment.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.107. ELECTION; APPROVAL OF PLAN; ADOPTION OF AMENDED OR

RESTATED ARTICLES OF INCORPORATION. (a) At a meeting convened

to consider the conversion plan, an eligible member entitled to

vote on the proposed conversion plan may vote in person or by

proxy. The number of votes each eligible member may cast is

determined by the converting company's bylaws. If the bylaws do

not contain an applicable provision, each member may cast one

vote. Before the eligible members may vote on approval of a

conversion plan, the converting company must comply with Sections

826.101 and 826.102.

(b) At the meeting held to vote on the conversion plan, the

eligible members shall also consider the adoption of amended or

restated articles of incorporation.

(c) Adoption of the conversion plan or adoption of amended

articles of incorporation requires the affirmative vote of at

least two-thirds of the votes cast by eligible members.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.108. FILING OF MINUTES, ARTICLES OF INCORPORATION, AND

BYLAWS; EFFECTIVE DATE OF CONVERSION. (a) Not later than the

30th day after the date on which the eligible members approve the

conversion plan, the converting company shall file with the

commissioner:

(1) the minutes of the meeting at which the plan was approved;

and

(2) the amended or restated articles of incorporation and bylaws

of the resulting company.

(b) A conversion plan takes effect on the date that the amended

or restated articles of incorporation are filed with the

commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.109. CONFLICT OF INTEREST. (a) Except as provided by

a conversion plan approved by the commissioner or this section, a

director, officer, agent, or employee of a converting company may

not receive a fee, commission, or other consideration, other than

that person's usual salary or compensation, for aiding,

promoting, or assisting in a conversion under this chapter.

(b) This section does not prohibit the payment of reasonable

fees and compensation to an attorney, accountant, or actuary for

professional services performed by that person, even if the

person is also a director or officer of the converting company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.110. LIMITATION ON ACTIONS. An action challenging the

validity of or arising out of acts taken or proposed to be taken

regarding a conversion plan under this chapter must be commenced

not later than the 30th day after the effective date of the

conversion plan.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER D. RIGHTS OF MEMBERS ON CONVERSION

Sec. 826.151. RIGHTS OF MEMBERS WHOSE POLICIES ARE ISSUED AFTER

ADOPTION OF CONVERSION PLAN BUT BEFORE EFFECTIVE DATE. (a) On

issuance of a policy after a conversion plan has been adopted by

the board of directors but before the effective date of the

conversion plan, the converting company shall send to each member

to whom a policy is issued a written notice regarding the

conversion plan.

(b) Except as provided by Subsection (d), a member of an

accident and health insurance company entitled to notice under

Subsection (a) is entitled to rescind the member's policy and

receive a full refund of any amount paid for the policy not later

than the 10th day after the date on which the notice is received.

(c) Except as provided by Subsection (d), each member insured

under a property or casualty insurance policy is entitled to

notice under Subsection (a) and shall be advised of the member's

right to:

(1) cancel the policy; and

(2) receive a pro rata refund of unearned premiums.

(d) A member who has made or filed a claim under the insurance

policy is not entitled to a refund under Subsection (b) or (c). A

member who has exercised a right provided by Subsection (b) or

(c) may not make or file a claim under the insurance policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.152. AMENDMENT OF POLICIES. A converting company, by

endorsement or rider approved by the commissioner and sent to the

policyholder, may simultaneously with or at any time after the

adoption of a conversion plan amend an insurance policy in effect

to terminate a right of the holder of the policy to share in the

surplus or profits of the converting company. The amendment is

void if the conversion plan does not take effect.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER E. CONVERSION THROUGH MUTUAL HOLDING COMPANY

Sec. 826.201. CONVERSION THROUGH CREATION OF HOLDING COMPANY.

(a) A converting company, on approval by the commissioner, may

reorganize by forming a holding company based on a mutual plan

and continuing the corporate existence of the converting company

as a stock insurance company.

(b) A mutual holding company is considered an insurer subject to

this chapter and Chapter 883. A mutual holding company is

automatically a party to an administrative proceeding under this

code involving an insurance company that, as a result of a

reorganization under this subchapter, is a subsidiary of the

mutual holding company. In any proceeding involving the resulting

company, the assets of the mutual holding company are considered

assets of the resulting company for purposes of satisfying the

claims of the resulting company's policyholders.

(c) A mutual holding company may not dissolve or liquidate

without the approval of the commissioner.

(d) A mutual holding company may convert to a stock holding

company under this chapter as if the mutual holding company were

a mutual insurance company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.202. COMMISSIONER POWERS AND DUTIES; APPROVAL. (a)

The commissioner shall review the proposed plan of reorganization

as an alternate conversion plan under Section 826.061. The

commissioner may require as a condition of approval modifications

of the proposed plan of reorganization that the commissioner

determines necessary to protect the members' interests.

(b) The commissioner may retain a qualified expert as provided

by Section 826.102(e).

(c) The commissioner has jurisdiction over a mutual holding

company organized under this subchapter to ensure that member

interests are protected.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.203. APPLICABILITY OF CERTAIN LAWS; INCORPORATION. A

mutual holding company that results from the reorganization of a

domestic mutual insurance company organized under Chapter 883

must be organized under Sections 883.051, 883.052, 883.054, and

883.056. The articles of incorporation, and any amendments to

those articles, of the mutual holding company are subject to

approval of the commissioner in the same manner as those of a

mutual insurance company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.204. MEMBERSHIP INTERESTS. (a) The membership

interests of the policyholders of the resulting company become

membership interests in the mutual holding company. Eligible

members of the converting company become members of the mutual

holding company in accordance with the articles of incorporation

and bylaws of the mutual holding company.

(b) A membership interest in a mutual holding company does not

constitute a security as defined by Section 4, The Securities Act

(Article 581-4, Vernon's Texas Civil Statutes).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.205. CAPITAL STOCK HELD BY MUTUAL HOLDING COMPANY. (a)

In this section:

(1) "Intermediate holding company" means a holding company that:

(A) is a subsidiary of a mutual holding company formed to

reorganize a mutual insurance company; and

(B) directly or through a subsidiary intermediate holding

company, owns the resulting company.

(2) "Majority of the voting shares of the capital stock" means

shares of the capital stock of a company that carry the right to

cast a majority of the votes entitled to be cast by all of the

outstanding shares of the capital stock of the company on all

matters submitted to a vote of the shareholders of the company.

(b) All of the initial shares of the capital stock of the

resulting company shall be issued to the mutual holding company.

(c) The mutual holding company shall at all times own a majority

of the voting shares of the capital stock of the resulting

company or of an intermediate holding company established to hold

the voting shares of the resulting company. The requirements of

this subsection may be satisfied by indirect ownership through

one or more intermediate holding companies in a corporate

structure approved by the commissioner.

(d) The mutual holding company or intermediate holding company

may not convey, transfer, assign, pledge, subject to a security

interest or lien, encumber, or otherwise hypothecate or alienate

the majority of the voting shares of the capital stock that is

required to be owned under Subsection (c).

(e) A violation of Subsection (d) is void in inverse

chronological order from the date of the conveyance or activity

as to the shares necessary to constitute a majority of the voting

shares of the capital stock.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 826.206. CONVERSION OF FOREIGN MUTUAL INSURANCE COMPANY.

(a) On the approval of the commissioner, a foreign mutual

insurance company may reorganize in compliance with the

requirements of any law or regulation applicable to the foreign

mutual insurance company by:

(1) transferring its members' membership interests into a mutual

holding company formed under a procedure analogous to that

described by this subchapter; and

(2) continuing the corporate existence of the reorganizing

foreign mutual insurance company as a foreign stock insurance

company subsidiary of the mutual holding company.

(b) The reorganizing foreign mutual insurance company may remain

a foreign company and may be admitted to do business in this

state. A foreign mutual insurance company may also redomesticate

in this state by complying with the applicable requirements of

Chapter 983.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.



CHAPTER 827. WITHDRAWAL AND RESTRICTION PLANS

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE B. ORGANIZATION OF REGULATED ENTITIES

CHAPTER 827. WITHDRAWAL AND RESTRICTION PLANS

Sec. 827.001. DEFINITIONS. In this chapter:

(1) "Insurer" means an insurance company or other legal entity

authorized to engage in the business of insurance in this state,

including a reciprocal or interinsurance exchange, a Lloyd's

plan, and a county mutual insurance company. The term includes an

affiliate. The term does not include a farm mutual insurance

company or an eligible surplus lines insurer regulated under

Chapter 981.

(2) "Rating territory" means a rating territory established by

the department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 206, Sec. 10.01(a),

eff. June 11, 2003.

Sec. 827.002. EXEMPTION. This chapter does not apply to a

transfer of business from an insurer to a company that:

(1) is within the same insurance group as the insurer;

(2) is authorized to engage in the business of insurance in this

state; and

(3) is not a reciprocal or interinsurance exchange, a Lloyd's

plan, a county mutual insurance company, or a farm mutual

insurance company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 206, Sec. 10.02, eff.

June 1, 2003.

Sec. 827.003. WITHDRAWAL PLAN REQUIRED. An insurer shall file

with the commissioner a plan for orderly withdrawal if the

insurer proposes to:

(1) reduce the insurer's total annual premium volume by 50

percent or more;

(2) reduce the insurer's annual premium by 75 percent or more in

a line of insurance in this state; or

(3) reduce in this state, or in any applicable rating territory,

the insurer's total annual premium volume in a line of personal

automobile or residential property insurance by 50 percent or

more.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 206, Sec. 10.03, eff.

June 11, 2003.

Sec. 827.004. PROVISIONS OF WITHDRAWAL PLAN. A withdrawal plan

filed under Section 827.003 must:

(1) be constructed to protect the interests of the people of

this state;

(2) indicate the dates on which the insurer intends to begin and

to complete the plan; and

(3) provide for:

(A) meeting the insurer's contractual obligations;

(B) providing service to the insurer's policyholders and

claimants in this state; and

(C) meeting any applicable statutory obligations, such as

payment of assessments to the guaranty fund and participation in

an assigned risk plan or joint underwriting arrangement.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 827.005. APPROVAL OF WITHDRAWAL PLAN. (a) Except as

provided by Subsection (b), the commissioner shall approve a

withdrawal plan that adequately provides for meeting the

requirements prescribed by Section 827.004(3).

(b) The commissioner may modify, restrict, or limit a withdrawal

plan under this section as necessary if the commissioner finds

that a line of insurance subject to the withdrawal plan is not

offered in a quantity or manner to adequately cover the risks in

this state or to adequately protect the residents of this state

and policyholders in this state. The commissioner may by order

set the date on which the insurer's withdrawal begins.

(c) A withdrawal plan is deemed approved if the commissioner:

(1) does not hold a hearing on the plan before the 61st day

after the date the plan is filed with the commissioner; or

(2) does not deny approval before the 61st day after the date a

hearing on the plan is held.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 206, Sec. 10.04, eff.

June 11, 2003.

Sec. 827.006. RESUMPTION OF WRITING INSURANCE AFTER COMPLETE

WITHDRAWAL. An insurer that withdraws from writing all lines of

insurance in this state may not, without the approval of the

commissioner, resume writing insurance in this state before the

fifth anniversary of the date of withdrawal.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 827.007. PENALTIES. The commissioner may impose the civil

penalties under Chapter 82 on an insurer that fails to obtain the

commissioner's approval before the insurer:

(1) withdraws from writing a line of insurance in this state; or

(2) reduces the insurer's total annual premium volume by 75

percent or more in any year.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 827.008. RESTRICTION PLAN. (a) Before an insurer, in

response to a catastrophic natural event that occurred during the

preceding six months, may restrict writing new business in a

rating territory in a line of personal automobile or residential

property insurance, the insurer must file a proposed restriction

plan with the commissioner for the commissioner's review and

approval.

(b) The commissioner may modify, restrict, or limit a

restriction plan under this section as necessary if the

commissioner finds that a line of insurance subject to the

restriction plan is not offered in this state in a quantity or

manner to adequately cover the risks in this state or to

adequately protect the residents of this state and policyholders

in this state in light of the impact of the catastrophic natural

event. The commissioner may by order set the date on which the

insurer's restriction begins.

(c) A withdrawal plan must be filed and approved under Sections

827.003 and 827.004 if an insurer's decision not to accept new

business in a line of personal automobile or residential property

insurance results in a reduction of the insurer's total annual

premium volume by 50 percent or more.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 206, Sec. 10.05, eff.

June 11, 2003.

Sec. 827.009. DEPOSIT OF SECURITIES. Under this chapter, the

commissioner may require the deposit of securities in this state

in trust in the name of the commissioner if the commissioner

determines, after notice and hearing, that there is reasonable

cause to conclude that the interests of the people of this state

are best served by the deposit.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 827.010. MORATORIUM. (a) The commissioner may impose a

moratorium of not longer than two years on:

(1) the approval of withdrawal plans; or

(2) the implementation of plans to restrict the writing of new

business described by Section 827.008.

(b) A moratorium under this section may be imposed on plans

implemented after the commissioner has published notice of

intention to impose a moratorium on plans under Subsection

(a)(2).

(c) The commissioner may annually renew a moratorium imposed

under this section.

(d) To impose or renew a moratorium under this section, the

commissioner must determine, after notice and hearing, that a

catastrophic event has occurred and that as a result of that

event a particular line of insurance is not reasonably expected

to be available to a substantial number of policyholders or

potential policyholders in this state or, in the case of lines of

personal automobile or residential property insurance, in a

rating territory.

(e) The provisions of Chapter 2001, Government Code, relating to

contested cases apply to the notice and hearing.

(f) The commissioner by rule shall establish reasonable criteria

for applying the standards for determining whether to impose a

moratorium under this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 206, Sec. 10.06(a),

eff. June 11, 2003.

Sec. 827.011. RULES. The commissioner shall adopt rules as

necessary to enforce this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.



CHAPTER 828. PURCHASE OF STOCK FOR TOTAL ASSUMPTION REINSURANCE

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE B. ORGANIZATION OF REGULATED ENTITIES

CHAPTER 828. PURCHASE OF STOCK FOR TOTAL ASSUMPTION REINSURANCE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 828.001. AUTHORITY TO PURCHASE STOCK FOR TOTAL ASSUMPTION

REINSURANCE. This code does not affect the right of a life

insurance company organized or operating under Chapter 841, 882,

or 982 to purchase or contract to purchase all or part of the

outstanding shares of another domestic or foreign life insurance

company that engages in a similar line of business in order to:

(1) reinsure all of the other company's business;

(2) assume all of the other company's liabilities; and

(3) take over all of the other company's assets.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 828.002. EFFECT ON ANTITRUST LAWS. This chapter does not

affect in any manner the antitrust laws of this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 828.003. INVESTMENTS OF REINSURED COMPANY. The investments

of a company reinsured under this chapter are subject to Section

824.102 as if the company had been merged or consolidated.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. EXCEPTION TO INVESTMENT LIMITATION

Sec. 828.051. EXCEPTION TO LIMITATION ON PURCHASING SHARES OF

OTHER COMPANY. Subchapters C and D, Chapter 425, do not apply to

a purchase or contract described by Section 828.001 if all

requirements of this subchapter are met.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.015, eff. April 1, 2009.

Sec. 828.052. RESOLUTION OF INTENTION TO REINSURE. The

intention to reinsure must be evidenced by a resolution adopted

by the board of directors of the purchasing company on or before

the purchase of the shares or the execution of a contract to

purchase the shares.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 828.053. MINIMUM STOCK ACQUISITION. The purchasing company

shall obtain or seek to obtain at least the number of shares of

the other insurance company necessary to vote an approval of the

total assumption reinsurance agreement under the laws of the

state in which the other insurance company is organized by one or

more of the following means:

(1) initially purchasing or contracting to purchase the shares;

or

(2) offering to purchase, making a tender offer for, requesting

or inviting tenders of, or otherwise seeking to acquire the

shares in the open market or otherwise.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 828.054. APPROVAL REQUIRED. A purchase, offer to purchase,

tender offer, request to purchase, or invitation to purchase

shares in excess of the limits imposed under Subchapter C or D,

Chapter 425, may not be made until it is filed with and approved

by the commissioner in accordance with Chapter 823.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.016, eff. April 1, 2009.

Sec. 828.055. RESTRICTIONS ON REINSURED COMPANY. Following the

earlier of the date of the contract to purchase the shares or the

date of the commissioner's approval of the purchase, offer to

purchase, tender offer, request to purchase, or invitation to

purchase the shares, the company the shares of which are being

purchased may not purchase or contract to purchase any of its own

shares as treasury shares, issue or contract to issue any of its

authorized but unissued shares, or make any investments in or

loans to the purchasing company or an affiliate of the purchasing

company unless the investment or loan is otherwise authorized and

approved in advance by the commissioner under Chapter 823.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 828.056. REQUIRED EFFECTIVE DATE OF REINSURANCE AGREEMENT;

EFFECT OF FAILURE TO MEET REQUIRED EFFECTIVE DATE. (a) The

reinsurance agreement must take effect on or before December 31

of the second year after the earlier of the year in which the

initial purchase of shares is made or the year in which the

initial contract to purchase is executed unless the commissioner

for good cause shown extends that period.

(b) If the reinsurance agreement does not take effect within the

period finally determined and extended by the commissioner, the

purchasing company shall sell or otherwise dispose of the

purchased shares that exceed the investment limitations imposed

under Subchapter C or D, Chapter 425, within six months of the

final effective date.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.017, eff. April 1, 2009.

Sec. 828.057. PROHIBITION ON USE OF PURCHASING COMPANY'S

CAPITAL, SURPLUS, OR RESERVES. Amounts actually paid by the

purchasing company for the purchase of shares acquired or

obtained under this subchapter may not include the minimum

capital, minimum surplus, and policy reserves required by law for

the purchasing company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.



CHAPTER 829. CONVERSION OF RECIPROCAL OR INTERINSURANCE EXCHANGE TO STOCK COMPANY THROUGH CREATION OF A MUTUAL HOLDING COMPANY

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE B. ORGANIZATION OF REGULATED ENTITIES

CHAPTER 829. CONVERSION OF RECIPROCAL OR INTERINSURANCE EXCHANGE

TO STOCK COMPANY THROUGH CREATION OF A MUTUAL HOLDING COMPANY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 829.001. DEFINITIONS. In this chapter:

(1) "Attorney in fact" has the meaning assigned by Section

942.001.

(2) "Board of directors" means, as to an exchange, the board of

directors, board of trustees, subscriber advisory committee, or

other governing body appointed or elected by the subscribers of

an exchange.

(3) "Conversion plan" means a plan adopted under this chapter to

convert an exchange to a stock insurance company and form a

mutual holding company to hold, directly or indirectly, shares of

the resulting company.

(4) "Converting exchange" means an exchange that is converting

to a stock insurance company under this chapter.

(5) "Eligible member" means a member of a converting exchange

whose policy is in force on the date that the converting

exchange's board of directors adopts a conversion plan.

(6) "Effective date" means the effective date of a conversion

plan in accordance with Section 829.108.

(7) "Exchange" has the meaning assigned by Section 942.001.

(8) "Intermediate holding company" means a holding company

organized under the laws of this or another state that:

(A) is a subsidiary of a mutual holding company formed to

reorganize an exchange; and

(B) directly or through a subsidiary intermediate holding

company, owns at least a majority of the voting shares of the

capital stock of the resulting company.

(9) "Member" means, as to an exchange, a subscriber of an

exchange.

(10) "Mutual holding company" means a holding company based on a

mutual plan and formed in connection with the conversion of an

exchange to a stock insurance company under this chapter.

(11) "Participating policy" means a policy issued by an exchange

that grants the policyholder the right to receive policy

dividends if declared by the exchange.

(12) "Resulting company" means a stock insurance company

resulting from the conversion of an exchange under this chapter.

(13) "Subscriber" has the meaning assigned by Section 942.001.

Added by Acts 2007, 80th Leg., R.S., Ch.

412, Sec. 1, eff. June 15, 2007.

Sec. 829.002. AUTHORITY TO CONVERT THROUGH CREATION OF A MUTUAL

HOLDING COMPANY. (a) An exchange may reorganize by converting

to a stock insurance company and forming a mutual holding company

to hold, directly or indirectly, shares of the resulting company

or intermediate holding company in accordance with this chapter.

(b) A converting exchange may not engage in the business of

insurance as a stock insurance company until it complies with the

requirements of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

412, Sec. 1, eff. June 15, 2007.

Sec. 829.003. RIGHTS AND PRIVILEGES OF RESULTING COMPANY; LAWS

APPLICABLE. Except as provided by this chapter, the resulting

company:

(1) may exercise only the rights and privileges of a stock

insurance company; and

(2) is subject to:

(A) all of the requirements and rules imposed on stock insurance

companies organized under this code; and

(B) the laws of this state relating to the regulation or

supervision of insurance companies.

Added by Acts 2007, 80th Leg., R.S., Ch.

412, Sec. 1, eff. June 15, 2007.

Sec. 829.004. MUTUAL HOLDING COMPANY; LAWS APPLICABLE. (a)

Except as provided by this chapter, a mutual holding company is

considered an insurer subject to this chapter and Chapter 883.

(b) The commissioner has jurisdiction over a mutual holding

company organized under this chapter to ensure that member

interests are protected.

(c) The mutual holding company is automatically a party to a

delinquency proceeding under Subtitle C, Title 4, involving an

insurance company that, as a result of a reorganization under

this chapter, is a direct or indirect subsidiary of the mutual

holding company. In any proceeding described by this subsection

involving the resulting company, the assets of the mutual holding

company are considered assets of the resulting company for

purposes of satisfying the claims of the resulting company's

policyholders.

(d) A mutual holding company that results from a reorganization

of an exchange must be organized under Sections 883.051, 883.052,

883.054, and 883.056. The articles of incorporation of the

mutual holding company, and any amendments to those articles, are

subject to approval of the commissioner in the same manner as

those of a mutual insurance company.

(e) The mutual holding company may not dissolve or liquidate

without the approval of the commissioner.

(f) A mutual holding company formed under a conversion plan is

not subject to:

(1) Article 2.11B, Texas Non-Profit Corporation Act (Article

1396-2.11B, Vernon's Texas Civil Statutes);

(2) Section B, Article 2.23, Texas Non-Profit Corporation Act

(Article 1396-2.23, Vernon's Texas Civil Statutes);

(3) Section C, Article 2.23A, Texas Non-Profit Corporation Act

(Article 1396-2.23A, Vernon's Texas Civil Statutes); or

(4) Sections 22.158, 22.351, and 22.353(b), Business

Organizations Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

412, Sec. 1, eff. June 15, 2007.

Sec. 829.005. CONFLICT OF INTEREST. (a) Except as provided by

a conversion plan approved by the commissioner or by this

section, the following individuals may not receive a fee,

commission, stock distribution, stock subscription rights, or

other consideration, other than that individual's usual salary or

compensation for aiding, promoting, assisting, or participating

in a conversion under this chapter:

(1) a director, officer, agent, or employee of a converting

exchange or the exchange's attorney in fact; or

(2) the attorney in fact if the attorney in fact is an

individual.

(b) Subsection (a) does not apply to consideration received in

the individual's capacity as a member.

(c) This section does not prohibit the payment of reasonable

fees and compensation to an attorney, accountant, or actuary for

professional services performed by that person, without regard to

whether the person is also a director or officer of the

converting exchange or its attorney in fact.

Added by Acts 2007, 80th Leg., R.S., Ch.

412, Sec. 1, eff. June 15, 2007.

Sec. 829.006. LIMITATION ON ACTIONS. (a) Except as provided by

Subsection (b), an action challenging the validity of or arising

out of acts taken or proposed to be taken regarding a conversion

plan under this chapter must be commenced not later than the 30th

day after the date the conversion plan is approved by the

commissioner.

(b) An action challenging the validity of or arising out of acts

taken or proposed to be taken regarding a conversion plan that

contemplates a public offering of debt or equity registered under

the federal Securities Act of 1933 (15 U.S.C. Section 77a et

seq.), or a similar law of a foreign jurisdiction, must be

commenced not later than the 60th day after the date the

conversion plan is approved by the commissioner.

Added by Acts 2007, 80th Leg., R.S., Ch.

412, Sec. 1, eff. June 15, 2007.

Sec. 829.007. SALE OF SECURITIES. (a) A sale, issuance, or

offering of securities under this chapter is exempt from the

registration and licensing provisions of The Securities Act

(Article 581-1 et seq., Vernon's Texas Civil Statutes).

(b) An officer, director, or employee of an exchange, an

intermediate holding company, a mutual holding company, or a

resulting company who participates in a conversion under this

chapter is exempt from the registration and licensing provisions

of The Securities Act (Article 581-1 et seq., Vernon's Texas

Civil Statutes). A person may not receive compensation, other

than that person's usual salary or compensation, for services

performed under the exemption provided by this subsection.

Added by Acts 2007, 80th Leg., R.S., Ch.

412, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. MUTUAL HOLDING COMPANY STRUCTURE

Sec. 829.051. CAPITAL STOCK HELD BY MUTUAL HOLDING COMPANY. (a)

In this section, "majority of the voting shares of the capital

stock" means shares of the capital stock of a company that carry

the right to cast a majority of the votes entitled to be cast by

all of the outstanding shares of the capital stock of the company

on all matters submitted to a vote of the shareholders of the

company.

(b) All of the initial shares of the capital stock of the

resulting company shall be issued to the mutual holding company

or to an intermediate holding company.

(c) The mutual holding company shall at all times own a majority

of the voting shares of the capital stock of the resulting

company or of an intermediate holding company. The requirements

of this subsection may be satisfied by indirect ownership through

one or more intermediate holding companies in a corporate

structure approved by the commissioner.

(d) Except with the consent of the commissioner, the mutual

holding company or intermediate holding company may not convey,

transfer, assign, pledge, subject to a security interest or lien,

encumber, or otherwise hypothecate or alienate the majority of

the voting shares of the capital stock that is required to be

owned under Subsection (c).

(e) An act of the mutual holding company or intermediate holding

company that violates Subsection (d) is void in inverse

chronological order from the date of the conveyance or activity

as to the shares necessary to constitute a majority of the voting

shares of the capital stock.

(f) The remaining minority portion of the voting shares of

capital stock of the resulting company, or of an intermediate

holding company, may not be assigned, transferred, or pledged to

any officer, director or employee of the converting exchange, or

persons acting in concert with such persons, without also

offering a similar opportunity to participate to all eligible

members as required by Section 829.053(g).

Added by Acts 2007, 80th Leg., R.S., Ch.

412, Sec. 1, eff. June 15, 2007.

Sec. 829.052. LIMITATION ON ACQUISITION OF CAPITAL STOCK. (a)

The conversion plan must provide that a person or group of

persons acting in concert, other than the mutual holding company

or an intermediate holding company, may not acquire, in a public

or private offering or through an exercise of stock subscription

rights, more than 10 percent of the capital stock of the

resulting company unless the acquisition of the stock or stock

subscription rights is approved in advance by the commissioner.

(b) Subsection (a) does not apply to an entity that purchases

and retains at all times a majority of the voting shares of the

capital stock of the resulting company as part of the conversion

plan approved by the commissioner.

Added by Acts 2007, 80th Leg., R.S., Ch.

412, Sec. 1, eff. June 15, 2007.

Sec. 829.053. DIRECTORS AND OFFICERS. (a) Except as otherwise

provided by this section, the conversion plan must provide that a

director or officer of the converting exchange, or a person

acting in concert with the director or officer, may not acquire,

without the permission of the commissioner, any shares of the

capital stock of the resulting company, or the shares of the

capital stock of another corporation that is participating in the

conversion plan, before the third anniversary of the effective

date of the conversion. This subsection does not prohibit the

director or officer from:

(1) acquiring capital stock through a broker-dealer;

(2) making purchases through the exercise of stock subscription

rights received under the conversion plan; or

(3) participating in a stock benefit plan permitted by Section

829.054 or approved by the eligible members under Section

829.107.

(b) A conversion plan may provide that the directors and

officers of the converting exchange may receive, without payment,

nontransferable subscription rights to purchase shares of the

capital stock of the resulting company or the shares of the

capital stock of another corporation that is participating in the

conversion plan.

(c) The aggregate number of shares that may be purchased by

directors and officers under Subsection (b) may not exceed:

(1) 35 percent of the total number of shares to be issued for

the resulting company if the total assets of the converting

exchange are less than $50 million;

(2) 25 percent of the total number of shares to be issued for

the resulting company if the total assets of the converting

exchange are more than $500 million;

(3) five percent of the total number of shares to be issued for

the resulting company if the total assets of the converting

exchange are more than $1 billion; or

(4) one percent of the total number of shares to be issued for

the resulting company if the total assets of the converting

exchange are more than $10 billion.

(d) For a converting exchange with total assets between $50

million and $500 million, inclusive, the maximum percentage of

the total number of shares that may be purchased shall be

interpolated from amounts provided under Subsection (c).

(e) A conversion plan must provide that a director or officer of

the converting exchange may not sell stock purchased under the

conversion plan before the first anniversary of the effective

date of the conversion.

(f) Notwithstanding Subsection (e), a conversion plan may

provide for the purchase or redemption of stock in the event that

a director or officer no longer serves as a director or officer

of, or no longer is associated with, the resulting company during

the period described by Subsection (e).

(g) If, as part of the conversion, any director or officer of

the converting exchange, the mutual holding company, or an

intermediate holding company receives more than one percent of

the shares of the capital stock of the resulting company, or

other valuable consideration, which is paid from the surplus of

the converting exchange, each eligible member also is entitled to

receive an amount of the converting exchange's surplus on hand on

the effective date of the conversion computed in the same manner

as the amount received by the director or officer, or as

otherwise provided in the conversion plan approved by the

commissioner.

Added by Acts 2007, 80th Leg., R.S., Ch.

412, Sec. 1, eff. June 15, 2007.

Sec. 829.054. SUBSCRIPTION RIGHTS; TAX-QUALIFIED EMPLOYEE

BENEFIT PLAN. The conversion plan may allocate to a

tax-qualified employee benefit plan nontransferable subscription

rights to purchase not more than 10 percent of the capital stock

of the resulting company.

Added by Acts 2007, 80th Leg., R.S., Ch.

412, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. PLAN ADOPTION AND APPROVAL

Sec. 829.101. PLAN ADOPTION. (a) To convert under this chapter

an exchange must adopt a conversion plan consistent with this

chapter by the affirmative vote of at least two-thirds of the

members of its board of directors or, if the exchange does not

have a board of directors, by approval of the attorney in fact.

The proposed articles of incorporation of the resulting company

and the mutual holding company must be exhibits to the conversion

plan.

(b) For a conversion plan to take effect:

(1) the commissioner must approve the conversion plan; and

(2) the eligible members must approve the conversion plan and

adopt the articles of incorporation of the resulting company and

the mutual holding company.

Added by Acts 2007, 80th Leg., R.S., Ch.

412, Sec. 1, eff. June 15, 2007.

Sec. 829.102. AMENDMENTS; WITHDRAWAL OF PLAN. Before a

conversion plan takes effect, a converting exchange may amend or

withdraw the plan by the affirmative vote of at least two-thirds

of the members of its board of directors or, if the exchange does

not have a board of directors, by approval of the attorney in

fact. The written consent of the commissioner is required for

any amendment to a conversion plan adopted after the commissioner

has approved the plan under Section 829.106.

Added by Acts 2007, 80th Leg., R.S., Ch.

412, Sec. 1, eff. June 15, 2007.

Sec. 829.103. FILING OF PLAN AND RELATED DOCUMENTS WITH

COMMISSIONER; COMMISSIONER'S POWERS AND DUTIES. (a) Not later

than the 90th day after the date on which a converting exchange's

board of directors adopts a conversion plan, the converting

exchange shall file with the commissioner:

(1) a copy of the conversion plan;

(2) the form of notices required by Section 829.104;

(3) the form of proxy to be solicited from eligible members

under Section 829.107(a);

(4) the form of notice required by Section 829.153 to persons

whose policies are issued after adoption of the conversion plan

but before the effective date of the conversion plan; and

(5) the proposed articles of incorporation of the resulting

company and the mutual holding company.

(b) The converting exchange shall promptly provide any other

information requested by the commissioner that the commissioner

considers necessary to consider the conversion plan.

Added by Acts 2007, 80th Leg., R.S., Ch.

412, Sec. 1, eff. June 15, 2007.

Sec. 829.104. NOTICE TO ELIGIBLE MEMBERS; COMMENTS. (a) The

converting exchange shall give eligible members at least 30 days'

written notice of the members' meeting to vote on the conversion

plan and advising of the members' right to comment on the plan to

the commissioner and the converting exchange, including a

description of the procedure to be used in making comments.

Notice to the members of the proposed vote on the conversion plan

must provide clear and conspicuous language apart from other

meeting materials and provide a disclosure statement of the

distribution of surplus or stock to directors and officers of the

converting exchange, if any.

(b) If the commissioner determines to hold a hearing on the

plan, the commissioner must approve the notice of hearing and

notify the converting exchange not later than the 45th day

following the first day on which all the documents required under

Section 829.103 are filed with the commissioner. The converting

exchange shall send to eligible members the commissioner's notice

of the hearing at least 30 days before the date set for the

hearing. The commissioner must approve the content and print

layout of the hearing notice before the converting exchange sends

notice of the hearing to eligible members. Notice of the hearing

may be made through publication in the Texas Register.

(c) The notices required by Subsections (a) and (b) may be

combined in a single mailing. The notice or notices must be sent

to the member's last known address, as shown on the converting

exchange's records. The notice of the members' meeting must:

(1) describe the proposed conversion plan; and

(2) inform the member of the member's right to vote on the

conversion plan.

(d) If the notice of the meeting to vote on the conversion plan

is combined with a notice of the converting exchange's annual

meeting of members, the notice of the proposed vote on the

conversion plan must be clear and conspicuous and set apart from

other meeting materials. A notice that is approved in advance by

the commissioner is deemed to be in full compliance with the

requirements of this subsection.

Added by Acts 2007, 80th Leg., R.S., Ch.

412, Sec. 1, eff. June 15, 2007.

Sec. 829.105. SUBSTANTIAL COMPLIANCE WITH NOTICE REQUIREMENTS.

If the converting exchange in good faith substantially complies

with the notice requirements of this chapter, the converting

exchange's failure to send a member the required notice does not

impair the validity of an action taken under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

412, Sec. 1, eff. June 15, 2007.

Sec. 829.106. APPROVAL OF PLAN BY COMMISSIONER. (a) The

commissioner shall approve a conversion plan if the commissioner

determines that:

(1) the plan complies with this chapter;

(2) the plan's method of allocating stock subscription rights,

stock transfers, or other value, if any, is fair and equitable;

and

(3) the resulting company would satisfy the requirements

applicable to a domestic stock insurance company for a

certificate of authority on the date of the determination.

(b) Except as otherwise provided by this section, the

commissioner shall approve or disapprove a conversion plan not

later than the 90th day after the first day on which all the

documents required under Section 829.103 are filed with the

commissioner.

(c) The commissioner may extend the time for decision by an

additional 30 days on written notice to the converting exchange.

Except as provided under Subsection (e) or (f), the commissioner

may not extend the time for decision beyond that 30-day period.

(d) The commissioner shall immediately give written notice to

the converting exchange of the commissioner's decision and, if

the commissioner disapproves the plan, a detailed statement of

the reasons for the disapproval.

(e) The commissioner may retain, at the converting exchange's

expense, a qualified expert who is not a member of the

commissioner's staff to assist the commissioner in reviewing

whether the conversion plan meets the requirements for approval

by the commissioner or the value of the distribution of surplus

of the resulting company to the officers and directors of the

converting exchange, if any. If the commissioner retains a

qualified expert under this subsection, the commissioner may

extend the period for decision by an additional 90 days beyond

the initial 90-day period specified in Subsection (b).

(f) If the conversion plan contemplates a public offering of

debt or equity registered under the federal Securities Act of

1933 (15 U.S.C. Section 77a et seq.), or a similar law of a

foreign jurisdiction, the commissioner may extend the period of

time to approve the conversion plan by an additional 180 days

beyond the initial 90-day period specified in Subsection (b).

(g) After giving written notice to the converting exchange, the

commissioner may hold a hearing on whether the conversion plan

complies with this chapter. The converting exchange has the

right to appear at the hearing. Other interested persons have

the right to attend the hearing and comment on the conversion

plan. Notice of the hearing may be made through publication in

the Texas Register in accordance with Section 829.104(b).

Added by Acts 2007, 80th Leg., R.S., Ch.

412, Sec. 1, eff. June 15, 2007.

Sec. 829.107. APPROVAL OF PLAN BY ELIGIBLE MEMBERS. (a) After

notice that complies with this chapter, the converting exchange

may convene a meeting to consider the conversion plan, and any

eligible member entitled to vote on the proposed conversion plan

may vote in person or by proxy at the meeting. Except as

otherwise provided in the bylaws of the converting exchange, each

eligible member may cast one vote.

(b) Adoption of the conversion plan requires the affirmative

vote of at least two-thirds of the votes cast by eligible

members.

Added by Acts 2007, 80th Leg., R.S., Ch.

412, Sec. 1, eff. June 15, 2007.

Sec. 829.108. FILING OF MINUTES, ARTICLES OF INCORPORATION, AND

BYLAWS; EFFECTIVE DATE OF CONVERSION. (a) The converting

exchange shall file with the commissioner:

(1) the minutes of the meeting at which the plan was approved;

and

(2) the articles of incorporation and bylaws of the resulting

company and the mutual holding company.

(b) The converting exchange shall make the filing required by

Subsection (a) not later than the 30th day after the later of:

(1) the date on which the eligible members approve the

conversion plan; or

(2) the date on which the commissioner approves the conversion

plan.

(c) The conversion plan approved by the commissioner takes

effect on the date specified in the articles of incorporation of

the resulting company and the mutual holding company.

Added by Acts 2007, 80th Leg., R.S., Ch.

412, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. EFFECT OF PLAN; RIGHTS OF MEMBERS

Sec. 829.151. CORPORATE EXISTENCE. (a) On the effective date:

(1) the legal existence of the converting exchange continues in

the resulting company;

(2) all assets, rights, franchises, and interests of the

converting exchange in and to property and any accompanying thing

in action are vested in the resulting company without a deed or

transfer;

(3) the resulting company assumes all the obligations and

liabilities of the converting exchange; and

(4) the power of attorney or other appropriate authorization

granting the attorney in fact the authority to act for the

subscribers of the converting exchange is terminated.

(b) Except as otherwise specified by the conversion plan:

(1) the directors and officers of the converting exchange

serving on the effective date serve as directors and officers of

the resulting company until new directors and officers are

elected under the articles of incorporation and bylaws of the

resulting company; and

(2) the directors of the converting exchange serving on the

effective date serve as directors of the mutual holding company

until new directors are elected under the articles of

incorporation and bylaws of the mutual holding company.

Added by Acts 2007, 80th Leg., R.S., Ch.

412, Sec. 1, eff. June 15, 2007.

Sec. 829.152. MEMBERSHIP INTERESTS. (a) The membership

interests of the policyholders of the resulting company become

membership interests in the mutual holding company. Members of

the converting exchange become members of the mutual holding

company in accordance with the articles of incorporation and

bylaws of the mutual holding company.

(b) A membership interest in a mutual holding company does not

constitute a security as defined by Section 4, The Securities Act

(Article 581-4, Vernon's Texas Civil Statutes).

Added by Acts 2007, 80th Leg., R.S., Ch.

412, Sec. 1, eff. June 15, 2007.

Sec. 829.153. RIGHTS OF MEMBERS WHOSE POLICIES ARE ISSUED AFTER

ADOPTION OF CONVERSION PLAN BUT BEFORE EFFECTIVE DATE. (a) On

issuance of a policy after a conversion plan has been adopted by

the board of directors but before the effective date of the

conversion plan, the converting exchange shall send to each

member to whom a policy is issued a written notice regarding the

conversion plan.

(b) Except as provided by Subsection (c), each member insured

under a property or casualty insurance policy is entitled to

notice under Subsection (a) and shall be advised in a clear and

conspicuous manner of the member's right to:

(1) cancel the policy; and

(2) receive a pro rata refund of unearned premiums.

(c) A member who has made or filed a claim under the insurance

policy is not entitled to a refund under Subsection (b). A

member who has exercised a right provided by Subsection (b) may

not make or file a claim under the insurance policy.

Added by Acts 2007, 80th Leg., R.S., Ch.

412, Sec. 1, eff. June 15, 2007.

Sec. 829.154. EFFECT OF CONVERSION ON POLICIES; SUBSCRIBER

ACCOUNTS. (a) Each policy in effect on the effective date

remains in effect under the terms of that policy, except that the

following rights, to the extent they existed in the converting

exchange in favor of policyholders or members, are extinguished

on the effective date:

(1) any membership and voting rights;

(2) except as provided by Subsection (b) or in the conversion

plan approved by the commissioner, a right to share in the

surplus or profits of the converting exchange; and

(3) any assessment provisions.

(b) The holder of a participating policy in effect on the

effective date of the conversion continues to have a right to

receive dividends as provided by the participating policy.

(c) On the renewal date of a participating policy, the resulting

company may issue to the insured a nonparticipating policy as a

substitute for the participating policy.

(d) All the costs and expenses connected with a conversion plan

shall be paid or reimbursed by the converting exchange or the

resulting company.

(e) If a converting exchange maintains subscriber accounts as

surplus, the subscriber accounts shall continue as surplus in the

resulting company, unless otherwise provided in a conversion plan

approved by the commissioner. Subject to Subsection (f), the

balances of the subscriber accounts are payable to the members to

the extent and in the manner as is provided in the conversion

plan.

(f) The board of directors of the resulting company may reduce

the balances of the subscriber accounts without payment to

members of the mutual holding company who were members of the

converting exchange if the board of directors of the resulting

company determines in the board's discretion that the amounts are

necessary to support the operations of the resulting company.

The board of directors of the resulting company may not, without

the approval of the commissioner, reduce the balance of a

subscriber account under this subsection before the third

anniversary of the effective date.

Added by Acts 2007, 80th Leg., R.S., Ch.

412, Sec. 1, eff. June 15, 2007.



CHAPTER 841. LIFE, HEALTH, OR ACCIDENT INSURANCE COMPANIES

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE C. LIFE, HEALTH, AND ACCIDENT INSURERS AND RELATED

ENTITIES

CHAPTER 841. LIFE, HEALTH, OR ACCIDENT INSURANCE COMPANIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 841.001. DEFINITIONS.

(1) "Accident insurance company" means a corporation authorized

under a charter to engage in business involving the payment of

money or another thing of value in the event of an injury to or

the disablement or death of an individual as a result of travel

or a general accident by land or water.

(2) "Alien company" means a life, accident, or health insurance

company organized under the laws of a foreign country.

(3) "Beneficiary" is the person to whom an insurance policy is

payable.

(4) "Domestic insurance company," in this chapter and another

law described by Section 841.002, means an insurance company

organized under the laws of this state as:

(A) a life insurance company;

(B) an accident insurance company;

(C) a life and accident insurance company;

(D) a health and accident insurance company; or

(E) a life, health, and accident insurance company.

(5) "Foreign company" means a life, accident, or health

insurance company organized under the laws of another state.

(6) "Health insurance company" means a corporation authorized

under a charter to engage in business involving the payment of

money or another thing of value in the event of loss resulting

from disability incurred as a result of sickness or ill health.

(7) "Home office," with respect to an insurance company, means

the principal office of the company in the state or country under

whose laws the company is organized.

(8) "Insurance company" and "company" include all corporations

engaged as a principal in the business of life, accident, or

health insurance.

(9) "Life insurance company" means a corporation authorized

under a charter to engage in business involving the payment of

money or another thing of value conditioned on the continuance or

cessation of human life or involving an insurance, guaranty, or

contract for the payment of an endowment or annuity.

(10) "Policyholder" and "insured" mean the individual on whose

life an insurance policy is effected.

(11) "Profits," with respect to an insurance company, means the

portion of the company's funds that are not:

(A) required for the payment of losses and expenses; or

(B) set aside for any other purpose required by law.

(12) "United States branch" means:

(A) the business unit through which business is transacted

within the United States by an alien company;

(B) the assets and liabilities of the company within the United

States pertaining to the business;

(C) the management powers pertaining to the business and to the

assets and liabilities; or

(D) any combination of the items described by Paragraphs

(A)-(C).

(13) The definitions of "company" and "insurance company" apply

to this chapter and another law described by Section 841.002

unless a different meaning is plainly required by the context in

which the term appears.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.002. APPLICABILITY OF CHAPTER AND OTHER LAW. Except as

otherwise expressly provided by this code, each insurance company

incorporated or engaging in business in this state as a life

insurance company, an accident insurance company, a life and

accident insurance company, a health and accident insurance

company, or a life, health, and accident insurance company is

subject to:

(1) this chapter;

(2) Chapter 3;

(3) Chapters 425 and 492;

(4) Title 7;

(5) Sections 1202.051, 1204.151, 1204.153, and 1204.154;

(6) Subchapter A, Chapter 1202, Subchapters A and F, Chapter

1204, Subchapter A, Chapter 1273, Subchapters A, B, and D,

Chapter 1355, and Subchapter A, Chapter 1366;

(7) Subchapter A, Chapter 1507;

(8) Chapters 1203, 1210, 1251-1254, 1301, 1351, 1354, 1359,

1364, 1368, 1505, 1506, 1651, 1652, and 1701; and

(9) Chapter 177, Local Government Code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.018, eff. April 1, 2009.

Sec. 841.003. APPLICABILITY OF LAW GOVERNING CORPORATIONS. An

insurance company operating under this chapter is subject to the

Texas Business Corporation Act, the Texas Miscellaneous

Corporation Laws Act (Article 1302-1.01 et seq., Vernon's Texas

Civil Statutes), and any other law of this state that governs

corporations in general to the extent those laws are not

inconsistent with this chapter or another law described by

Section 841.002.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.004. NET ASSETS DEFINED; RULES. (a) A company's "net

assets" consist of the company's funds that are available for the

payment of a company's obligations in this state, including:

(1) uncollected premiums that are not more than three months

past due and deferred premiums on policies actually in force,

after the deduction of:

(A) all unpaid losses and claims;

(B) all claims for losses; and

(C) all other debts, exclusive of capital stock; and

(2) if the total value of the equipment exceeds $2,000, the

value of all electronic machines that comprise a data processing

system or systems and of all other office equipment, furniture,

machines, and labor-saving devices purchased for and used in

connection with the business of the insurance company to the

extent that the total actual cash market value of those assets is

less than 10 percent of the other admitted assets of the company.

(b) The commissioner may adopt rules defining electronic

machines and systems, office equipment, furniture, machines, and

labor-saving devices described by Subsection (a) and stating the

maximum period for which each class of equipment may be

amortized.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. FORMATION AND STRUCTURE OF DOMESTIC COMPANIES

Sec. 841.051. FORMATION OF COMPANY. (a) Three or more

residents of this state may form:

(1) a life insurance company;

(2) an accident insurance company;

(3) a life and accident insurance company;

(4) a health and accident insurance company; or

(5) a life, health, and accident insurance company.

(b) To form a domestic insurance company:

(1) each incorporator must sign and acknowledge the articles of

incorporation of the company; and

(2) the incorporators must file the articles of incorporation

with the department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.052. ARTICLES OF INCORPORATION. (a) Articles of

incorporation of a proposed domestic insurance company must

state:

(1) the name of the company;

(2) the location of the company's home office;

(3) the kinds of insurance business in which the company

proposes to engage;

(4) the name and place of residence of each incorporator;

(5) the amount of the company's capital stock;

(6) the number of shares of the company's capital stock;

(7) the amount of the company's surplus; and

(8) the period of the company's duration, which may be

perpetual.

(b) The incorporators of a domestic insurance company may

include in the articles of incorporation other provisions that

are not inconsistent with law.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.053. COMPANY NAME. (a) The name of a domestic

insurance company must contain the words "Insurance Company."

(b) A domestic insurance company's name may not be so similar to

the name of another domestic insurance company as to likely

mislead the public.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.054. CAPITAL STOCK AND SURPLUS REQUIREMENTS. (a) A

domestic insurance company must have capital stock in an amount

of at least $700,000 and surplus in an amount of at least

$700,000.

(b) All of the capital stock required by Subsection (a) must be

fully subscribed and paid up and delivered to the incorporators

before the articles of incorporation are filed.

(c) At the time of incorporation, the required capital and

surplus shall consist only of:

(1) United States currency;

(2) bonds of the United States, this state, or a county or

municipality of this state; or

(3) government insured mortgage loans that are authorized by

this chapter or Chapter 425, with not more than 50 percent of the

required capital invested in first mortgage real property loans.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.019, eff. April 1, 2009.

Sec. 841.055. SHARES OF STOCK. (a) The shares of stock of an

insurance company operating under this chapter may be divided or

converted into shares of stock with a par value or shares of

stock without par value or into a combination of shares with or

without par value.

(b) Each issued share of stock must be fully paid for and

nonassessable.

(c) The insurance company by an amendment to its charter may

increase or decrease the total number of shares of stock the

company is authorized to issue if:

(1) shares representing at least 50 percent of the total par

value of the authorized shares with a par value, if any, have

been in good faith subscribed and fully paid for; and

(2) shares representing at least 50 percent of the total number

of the authorized shares without a par value, if any, have been

in good faith subscribed and fully paid for.

(d) Authorized but unissued shares of stock of an insurance

company are not considered capital, stock, or capital stock of

the company.

(e) This section and Sections 841.056 and 841.057 do not impair

the charter rights of an insurance company authorized to issue

shares of stock with or without a par value before September 6,

1955.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.056. REQUIREMENTS FOR SHARES OF STOCK WITH PAR VALUE.

(a) The shares of stock of an insurance company operating under

this chapter that are divided or converted into par value shares,

if any, must have a par value of not less than $1 or more than

$100.

(b) Each par value share of stock must be fully paid for before

issuance in an amount that is not less than the share's par

value.

(c) When an application for charter or an amendment to the

charter authorizing the issuance of shares of stock with a par

value is filed, the insurance company shall file with the

department a statement under oath stating:

(1) the total number of par value shares subscribed; and

(2) the actual total consideration the company received for

those shares.

(d) The shareholders of an insurance company authorizing par

value shares of stock must in good faith subscribe and fully pay

for shares representing at least 50 percent of the total par

value of the authorized shares with a par value before the

company:

(1) is granted a charter; or

(2) amends its charter to authorize the issuance of par value

shares.

(e) If all of the authorized par value shares of stock are not

subscribed and paid for when the charter is granted or the

amendment is filed, respectively, the insurance company shall

file with the department a certificate authenticated by a

majority of the directors stating the total number of par value

shares issued and the actual total consideration received for

those shares. The company shall file the certificate not later

than the 90th day after the date of issuance of those remaining

shares. The company is not required to file an amendment to its

charter or take further action to effect the increase in the

capital and surplus of the company.

(f) The actual consideration received by an insurance company

for a par value share constitutes capital to the extent of its

par value and the remainder, if any, constitutes surplus.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.057. REQUIREMENTS FOR SHARES OF STOCK WITHOUT PAR

VALUE. (a) The shares of stock of an insurance company

operating under this chapter that are divided or converted into

shares without par value, if any, must be equal in all respects.

(b) An insurance company may issue and dispose of authorized

shares without par value for money or for notes, mortgages, and

stocks in the form authorized by law for capital stock of

insurance companies. Each share of stock without par value must

be fully paid before issuance. After the company receives payment

for a share of stock issued under this section, the share is not

subject to additional call or assessment, and the subscriber or

holder of the share is not required to make an additional payment

with respect to the share.

(c) The shareholders of an insurance company authorizing shares

of stock without par value must in good faith subscribe and pay

for shares representing at least 50 percent of the authorized

shares without par value before the company is granted a charter

or has its charter amended to authorize the issuance of shares

without par value. The total amount paid for the shares must be

at least $250,000.

(d) When an application for charter or an amendment to the

charter authorizing the issuance of shares without par value is

filed, the insurance company shall file with the department a

statement under oath stating:

(1) the number of shares without par value subscribed; and

(2) the actual consideration the company received for those

shares.

(e) If all of the authorized shares of stock without par value

are not subscribed and paid for when the charter is granted or

the amendment is filed, respectively, the insurance company shall

file with the department a certificate authenticated by a

majority of the directors stating the number of shares without

par value issued and the consideration received for those shares.

(f) The insurance company shall file the certificate required by

Subsection (e) not later than the 90th day after the date of

issuance of those remaining shares. The portion of the

consideration received for shares without par value that is

designated as capital by the company's directors, or by the

company's shareholders if the charter or articles of

incorporation reserve the right to make that determination to the

shareholders, constitutes capital and the remainder, if any,

constitutes surplus. The company is not required to file an

amendment to its charter or take further action to effect the

increase in the capital and surplus of the company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.058. APPLICATION FOR CHARTER. (a) To obtain a charter

for a domestic insurance company, the incorporators must pay to

the department the charter fee in an amount determined under

Chapter 202 and file with the department:

(1) an application for charter on the form and containing the

information prescribed by the commissioner;

(2) the company's articles of incorporation; and

(3) an affidavit made by two or more of the incorporators that

states that:

(A) the minimum capital and surplus requirements of Section

841.054 are satisfied;

(B) the capital and surplus are the bona fide property of the

company; and

(C) the information in the articles of incorporation is true and

correct.

(b) The commissioner may require that the incorporators provide

at their expense additional evidence of a matter required in the

affidavit before the commissioner takes further action on the

application for charter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.020, eff. April 1, 2009.

Sec. 841.059. ACTION BY COMMISSIONER AND DEPARTMENT AFTER

FILING. (a) After the charter fee is paid and all items

required for a charter under Section 841.058 are filed with the

department, the department shall make or cause to be made a full

and thorough examination of the domestic insurance company.

(b) The domestic insurance company shall pay for the examination

under Subsection (a)(2).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1022, Sec. 8, eff. June 19, 2009.

Sec. 841.061. ACTION ON APPLICATION. (a) In considering the

application, the commissioner shall determine if:

(1) the minimum capital and surplus required by Section 841.054

are the bona fide property of the domestic insurance company;

(2) the proposed officers, directors, and managing executive of

the company have sufficient insurance experience, ability, and

standing to make success of the proposed company probable; and

(3) the applicants are acting in good faith.

(b) If the commissioner determines that the applicant has not

met the standards set out by Subsection (a), the commissioner

shall deny the application in writing, giving the reason for the

denial. An application may not be granted unless it is

adequately supported by competent evidence.

(b-1) On the applicant's request, the commissioner shall hold a

hearing on a denial. Not later than the 30th day after the date

of the applicant's request for a hearing, the commissioner shall

request a hearing date.

(b-2) An interested party may participate fully and in all

respects in any proceeding related to the application. An

intervenor has the rights and privileges of a proper or necessary

party in a civil suit in the courts of this state, including the

right to be represented by counsel.

(c) If the commissioner does not deny the application under

Subsection (b), the commissioner shall approve the application.

On approval of an application, the department shall record the

information required by Section 841.058 in records maintained for

that purpose. On receipt of a fee in the amount determined under

Chapter 202, the commissioner shall provide to the incorporators

a certified copy of the application, articles of incorporation,

and submitted affidavit.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.021, eff. April 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1022, Sec. 9, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1022, Sec. 10, eff. June 19, 2009.

Sec. 841.062. BEGINNING OF CORPORATE EXISTENCE. On receipt of

the certified copy of documents under Section 841.061(c), the

domestic insurance company becomes a body politic and corporate,

and the incorporators may complete organization of the company

under Section 841.063.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.063. ORGANIZATION MEETING. (a) After receipt of the

certified copy of documents under Section 841.061(c), the

incorporators shall promptly call a meeting of the domestic

insurance company's shareholders. The shareholders shall:

(1) adopt bylaws to govern the company; and

(2) elect the company's initial board of directors.

(b) The directors elected under this section serve until

directors are first elected under Section 841.153.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. AUTHORITY TO ENGAGE IN BUSINESS

Sec. 841.101. CERTIFICATE OF AUTHORITY REQUIRED. A domestic

insurance company may not engage in the business of insurance in

this state, except for the lending of money, without first

obtaining from the commissioner a certificate of authority that:

(1) shows that the company has fully complied with the laws of

this state; and

(2) authorizes the company to engage in the business of

insurance in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.102. SCHEDULE OF ASSETS. Two or more officers of the

domestic insurance company shall execute and file with the

department:

(1) a sworn schedule of each of the assets of the company

exhibited to the department during the examination under Section

841.059 showing the value of the assets; and

(2) a sworn statement that the assets are the bona fide,

unconditional, and unencumbered property of the company and are

worth the amount stated in the schedule.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.103. ISSUANCE OF CERTIFICATE OF AUTHORITY. (a) If the

commissioner makes a determination favorable to the applicants on

all issues under Section 841.061(a), the commissioner, on

compliance with the requirements of Section 841.102, shall issue

to the domestic insurance company a certificate of authority

authorizing the company to engage in the kinds of business

authorized by the company's charter.

(b) On written request of a domestic insurance company, the

commissioner shall provide a certified copy of the company's

certificate of authority to the company for each of the company's

agents in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.104. TAX PAYMENT REQUIRED FOR ISSUANCE OF CERTAIN

CERTIFICATES OF AUTHORITY. (a) This section applies to a life

insurance company that:

(1) has previously held a certificate of authority to engage in

the business of life insurance in this state;

(2) ceased to write new business in this state under that

certificate of authority; and

(3) after ceasing to write new business, continued to collect

from residents of this state renewal or other premiums on

policies written under that certificate of authority.

(b) A life insurance company to which this section applies may

not obtain a new certificate of authority to engage in the

business of life insurance in this state until the company:

(1) files with the department under oath a report that discloses

the gross amount of renewal or other premiums received each

calendar year from residents of this state after the period

covered by the company's last tax report of gross premium

receipts filed under this code; and

(2) pays to the state occupation taxes on those premiums.

(c) The life insurance company shall pay the occupation tax for

each year of nonpayment. The company shall pay the tax for each

year at the same rate for that year as a company engaged in the

business of life insurance in this state during that year.

(d) The life insurance company shall remit the penalties for

failure to pay the taxes and file required reports when the

company pays the taxes and receives a certificate of authority.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 17, eff. April 1,

2005.

SUBCHAPTER D. MANAGEMENT OF COMPANY

Sec. 841.151. CONDUCTING SHAREHOLDERS' MEETING. (a) At a

meeting of a domestic insurance company's shareholders, each

shareholder is entitled to one vote for each fully paid up share

of stock appearing in the shareholder's name on the company's

books, except to the extent that the articles of incorporation

increase, limit, or deny voting rights to the holders of the

shares of a class of stock as authorized by the Texas Business

Corporation Act.

(b) A shareholder may vote in person or by written proxy.

(c) At a shareholders' meeting, a quorum is any number of

shareholders whose cumulative stock ownership in the domestic

insurance company represents a majority of the company's paid up

capital stock.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.152. BOARD OF DIRECTORS. (a) Subject to the bylaws of

the domestic insurance company, as adopted or amended by the

shareholders or directors, the board of directors has full

management and control of the company.

(b) The board consists of not fewer than five directors. A

director is not required to be a shareholder unless such a

qualification is required by the articles of incorporation or

bylaws of the company.

(c) The directors shall keep a full and correct record of the

board's transactions. The shareholders may inspect those records

during business hours.

(d) The directors shall fill a vacancy that occurs on the board

or in any office of the company.

(e) A majority of the board is a quorum.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.153. ELECTION OF DIRECTORS. (a) After a domestic

insurance company completes the organization of the company under

Section 841.063, the company shall hold an annual meeting of the

company's shareholders on the fourth Tuesday in April at the home

office of the company to elect the company's board of directors.

(b) After the directors are first elected under this section,

the annual meeting must be before May 1 of each year as

established by the company's bylaws. The directors serve one-year

terms beginning immediately after the election, except as

provided by Section 841.154.

(c) If the shareholders do not elect directors at an annual

meeting, the shareholders may elect the directors at a special

shareholders' meeting called for that purpose.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.154. STAGGERED TERMS FOR LARGE BOARD OF DIRECTORS. (a)

This section applies only to a domestic insurance company whose

board of directors consists of at least nine members.

(b) The bylaws of a domestic insurance company may provide that

the company's directors, other than initial directors, may be

elected to serve staggered terms as provided by this section.

(c) The company's directors shall be divided into two or three

classes, with each class consisting of an equal number of

directors to the extent possible. After the directors are divided

into classes:

(1) the terms of the directors in the first class expire on the

first annual meeting date after their initial election;

(2) the terms of the directors in the second class expire on the

second annual meeting date after their initial election; and

(3) the terms of the directors in the third class, if any,

expire on the third annual meeting date after their initial

election.

(d) At each annual meeting after the directors are first

elected, the shareholders shall elect the number of directors

whose terms expire on that date. Directors are elected for:

(1) staggered two-year terms, if the board is divided into two

classes; or

(2) staggered three-year terms, if the board is divided into

three classes.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.155. OFFICERS. (a) A domestic insurance company's

directors shall choose one of the directors to serve as the

company's president.

(b) Other officers of the domestic insurance company shall be

chosen in accordance with the company's bylaws. An officer is not

required to be a shareholder unless such a qualification is

required by the company's articles of incorporation or bylaws. An

officer other than the president is not required to be a director

unless such a qualification is required by the company's bylaws.

(c) The duties and compensation of a domestic insurance

company's officers are as stated in the company's bylaws. If the

bylaws do not state the duties or compensation of the officers,

the directors shall establish the duties or compensation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.156. AMENDMENT OF CHARTER OR ARTICLES. (a) The

shareholders of a domestic insurance company by resolution may

amend the company's charter or articles of incorporation at any

shareholders' meeting.

(b) The amendment and a copy of the resolution certified by the

president and secretary of the domestic insurance company shall

be filed and recorded in the same manner as the charter.

(c) An amendment of the charter or articles takes effect when it

is recorded.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER E. CAPITAL AND SURPLUS

Sec. 841.201. FORM OF REQUIRED CAPITAL AND SURPLUS.

Notwithstanding any other provision of this code, after a charter

is granted under this chapter, the domestic insurance company:

(1) shall maintain the company's minimum capital at all times in

a form described by Section 841.054(c); and

(2) may invest the company's surplus as provided by this code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.202. AUTHORIZED SHARES. (a) At any shareholders'

meeting, shareholders of a domestic insurance company whose

cumulative stock ownership represents a majority of the capital

stock of the company by resolution may increase or decrease the

amount of the company's capital stock, subject to this section.

(b) Capital stock may never be decreased to an amount that is

less than the minimum amount of paid-up stock required by Section

841.054.

(c) Two officers of the domestic insurance company must sign and

acknowledge a statement of the increase or decrease. The

acknowledged statement and a certified copy of the resolution

shall be filed and recorded in the same manner as the charter.

(d) For an increase or decrease of capital stock, the domestic

insurance company may require the return of the original

certificates evidencing the stock in exchange for new

certificates. An issuance of new certificates that results in a

transfer of stock is subject to Section 841.254.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.203. COMPANY'S REPURCHASE OF STOCK. (a) A legal

reserve life insurance company may purchase in the name of the

company outstanding shares of the company's capital stock as

provided by the Texas Business Corporation Act.

(b) A purchase of stock under this section is not considered an

investment and does not violate the provisions of this code

relating to eligible investments for a legal reserve life

insurance company.

(c) A legal reserve life insurance company that purchases stock

under this section shall file with the department not later than

the 10th day after the date of the purchase a statement that

contains:

(1) the name of each shareholder from whom the shares were

purchased; and

(2) the sum of money paid for those shares.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.204. EXEMPTION FROM REQUIRED INCREASE OF CAPITAL AND

SURPLUS. (a) Except as otherwise provided by this chapter, a

domestic insurance company that after September 1, 1991, had less

than the minimum amount of capital and surplus required for a

newly incorporated company under Section 841.054 may continue to

transact the kinds of business for which it holds a certificate

of authority.

(b) The insurance company shall immediately increase the amount

of its capital to the required amount of capital under Section

841.054 if there is:

(1) a change in the control of at least 50 percent of the voting

securities of the insurance company;

(2) a change in the control of at least 50 percent of the voting

securities of a holding company controlling the insurance

company; or

(3) a change in control of at least 50 percent by any other

method of control if the insurance company or holding company is

not controlled by voting securities.

(c) For purposes of Subsection (b), a transfer of ownership that

occurs because of death, regardless of whether the decedent died

testate or intestate, may not be considered a change in the

control of an insurance company or holding company if ownership

is transferred solely to one or more individuals, each of whom

would be an heir of the decedent if the decedent had died

intestate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.205. COMMISSIONER MAY REQUIRE LARGER CAPITAL AND

SURPLUS AMOUNTS. (a) The commissioner by rule or guideline may

require a domestic insurance company that writes or assumes a

life insurance or annuity contract or assumes liability on or

indemnifies one person for any risk under an accident and health

insurance policy, or a combination of these policies, in an

amount that exceeds $10,000, to maintain capital and surplus in

amounts that exceed the minimum amounts required by this chapter

because of:

(1) the nature and kind of risks the company underwrites or

reinsures;

(2) the premium volume of risks the company underwrites or

reinsures;

(3) the composition, quality, duration, or liquidity of the

company's investment portfolio;

(4) fluctuations in the market value of securities the company

holds; or

(5) the adequacy of the company's reserves.

(b) A rule adopted under Subsection (a) must be designed to

ensure the financial solvency of an insurance company for the

protection of policyholders but may not require that the total

admitted assets of a company exceed 106 percent of its total

liabilities.

(c) A fraternal benefit society operating under Chapter 885 and

a mutual life insurance company operating under Chapter 882 are

subject to a rule adopted under this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.206. IMPAIRMENT OF CAPITAL AND SURPLUS. (a) An

insurance company incorporated or authorized to do the lines of

business authorized in this chapter may not have:

(1) the company's required capital impaired;

(2) more than 90 percent of the company's required minimum

surplus impaired; or

(3) the surplus required under Section 841.205 impaired.

(b) If the commissioner determines that an insurance company's

capital or surplus is impaired in violation of this section, the

commissioner shall:

(1) order the company to immediately reduce the level of

impairment to an acceptable level of impairment as specified by

the commissioner or prohibit the company from engaging in the

business of insurance in this state; and

(2) begin proceedings as necessary to determine any further

actions with respect to the impairment.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.021, eff. September 1, 2005.

Sec. 841.207. ACTIONS OF COMMISSIONER WHEN CAPITAL AND SURPLUS

REQUIREMENTS NOT SATISFIED. If an insurance company does not

comply with the capital and surplus requirements of this chapter,

the commissioner may order the insurance company to cease writing

new business and may:

(1) place the insurance company under state supervision or

conservatorship;

(2) declare the insurance company to be in a hazardous condition

as provided by Subchapter A, Chapter 404;

(3) declare the insurance company to be impaired as provided by

Section 841.206; or

(4) apply to the insurance company any other applicable sanction

provided by this code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.022, eff. April 1, 2009.

SUBCHAPTER F. GENERAL POWERS, DUTIES, AND LIMITATIONS

Sec. 841.251. EVIDENCE OF EXPENDITURES. (a) A domestic

insurance company may not make an expenditure of $100 or more

unless the expenditure is evidenced by a voucher that:

(1) is signed by or on behalf of the individual, firm, or

corporation that receives the money; and

(2) describes the consideration received for the payment

correctly.

(b) For an expenditure for both services and disbursements, the

voucher must state the services rendered and disbursement made.

(c) For an expenditure related to a matter pending before a

legislature or public body or a department or officer of a state

or government, the voucher must describe both the nature of the

matter and the interest of the company in the matter correctly.

(d) If the domestic insurance company cannot obtain a voucher as

required by this section, the expenditure must be evidenced by:

(1) a paid check; or

(2) an affidavit that:

(A) describes the nature and purpose of the expenditure; and

(B) states the reason the voucher was not obtained.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.252. PAYMENTS TO OFFICERS, DIRECTORS, AND EMPLOYEES.

(a) Unless first authorized by a vote of a domestic insurance

company's board of directors or a committee of the board that has

the duty to authorize the payments, the company may not pay any

compensation or emolument in an amount that, when added to any

compensation or emolument paid to the person by an affiliated

domestic insurance company, exceeds $150,000 in any year to an

individual, firm, or corporation, including an officer or

director of the company.

(b) Subsection (a) does not prevent a domestic insurance company

from contracting with its agents for the payment of renewal

commissions.

(c) The shareholders of a domestic insurance company may

authorize the creation of one or more plans for the payment of

pensions, retirement benefits, or group insurance for the

company's officers and employees. The shareholders may delegate

to the company's board of directors the power and duty to

prepare, effect, finally approve, administer, and amend a plan.

(d) A mutual insurance company, acting through the company's

policyholders, may exercise the same discretion, and has the same

powers, privileges, and rights, as are conferred on a domestic

insurance company under Subsection (c).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

94, Sec. 1, eff. September 1, 2009.

Sec. 841.253. LIFE INSURANCE COMPANY'S PAYMENT OF DIVIDENDS.

(a) A life insurance company may declare or pay a dividend to

its:

(1) policyholders only from the expense loading and profits made

by the company; and

(2) shareholders only from the company's earned surplus, as

defined by the commissioner.

(b) A life insurance company that is not showing a profit may

pay a dividend on its participating policies from the expense

loading on those policies.

(c) A life insurance company may not discriminate between

policyholders in paying a dividend from the expense loading under

this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.254. TRANSFER OF STOCK. (a) A domestic insurance

company's shares of stock are transferrable on the company's

books, in accordance with law and the bylaws of the company, by

the owner or the owner's authorized agent.

(b) Each person who becomes a shareholder by a transfer of

shares succeeds to all rights of the former holder of those

shares, by reason of that ownership.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.255. ANNUAL STATEMENT; FILING FEE. (a) Not later than

March 1 of each year, a domestic insurance company shall:

(1) prepare a statement showing the condition of the company on

December 31 of the preceding year; and

(2) deliver the statement to the department accompanied by a

filing fee in the amount determined under Chapter 202.

(b) The statement must be under oath of two of the domestic

insurance company's officers and show in detail:

(1) the character of the company's assets and liabilities on

December 31 of the preceding year;

(2) the amount and character of business transacted and money

received during the preceding year;

(3) how money was spent during the preceding year;

(4) the number and amount of the company's policies in force in

this state on that date; and

(5) the total amount of the company's policies in force on that

date.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.023, eff. April 1, 2009.

Sec. 841.256. BUSINESS IN SEPARATE DEPARTMENTS OF DOMESTIC

INSURANCE COMPANY. A domestic insurance company may not transact

more than one of the kinds of insurance business described by

Section 841.051(a) unless the company establishes separate

departments to transact each kind of business.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.257. KINDS OF BUSINESS LIMITED. An insurance company

authorized to engage in the business of insurance under this

chapter or in accordance with Section 982.051 may not accept a

risk or write an insurance policy in this state or any other

state or country other than:

(1) a life, accident, or health insurance policy;

(2) reinsurance under Sections 492.051(b) and (c) or Chapter 493

by a life insurance company authorized to engage in the business

of insurance in this state; or

(3) reinsurance under Chapter 494 by a domestic insurance

company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.022, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.024, eff. April 1, 2009.

Sec. 841.258. AGENTS FOR COMPANY THAT CEASES WRITING NEW

BUSINESS. An insurance company that ceases to write new business

in this state may maintain in this state agents to collect

renewal premiums on outstanding policies the company has written

under its certificate of authority.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.022, eff. September 1, 2005.

Sec. 841.259. ACTIVITIES OF DIRECTORS AND OFFICERS. (a) A

director or officer of an insurance company may not:

(1) receive money or another valuable thing for negotiating,

procuring, recommending, or aiding in a purchase or sale of

property by or a loan from the company; or

(2) have a pecuniary interest, as a principal, coprincipal,

agent, or beneficiary, in a purchase, sale, or loan described by

Subdivision (1).

(b) This section does not prohibit:

(1) a life insurance company from making a loan to a

policyholder in an amount that is not greater than the reserve

value of the policy; or

(2) a transaction, purchase, sale, or loan approved by the

commissioner under Subchapter A of Chapter 805 or Chapter 823.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.260. PROHIBITED COMMISSIONS. (a) In this section,

"contingent compensation" means a commission or other

compensation an insurance company pays to a person that is

contingent on:

(1) the writing or procurement of an insurance policy in the

company;

(2) the procurement of an application for an insurance policy in

the company;

(3) the payment of a renewal premium; or

(4) the assumption of an insurance risk by the company.

(b) A life insurance company that engages in the business of

insurance in this state may not, directly or indirectly, pay or

contract to pay a contingent compensation to:

(1) the president, vice president, secretary, or treasurer of

the company;

(2) any other officer of the company, other than an agent or

solicitor;

(3) an actuary of the company; or

(4) a medical director or other physician of the company whose

duty is to examine risks or applications for insurance for the

company.

(c) This section does not prohibit a plan of compensation to a

marketing officer according to the total amount of insurance the

insurance company writes or to the total amount of insurance in

force with the insurance company during a specified period if:

(1) the commissioner approves the plan under Subchapter A,

Chapter 805;

(2) the marketing officer is not responsible for underwriting,

rating, or otherwise approving the acceptability of insurance

risks; and

(3) the plan does not compensate the marketing officer according

to commissions on individual sales of any insurance product.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.261. CAUSES OF ACTION. (a) A domestic insurance

company may bring an action against any person, including a

policyholder or shareholder of the company, for any cause related

to the company's business.

(b) A policyholder or an heir or legal representative of a

policyholder may bring an action against a domestic insurance

company for a loss that accrues on a policy.

(c) An action enjoining, restraining, or interfering with the

prosecution of a domestic insurance company's business may be

brought only by the department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER G. ISSUANCE OF POLICIES

Sec. 841.301. LIMITS ON AMOUNT OF ACCIDENT AND HEALTH INSURANCE

POLICIES. (a) A domestic insurance company may not assume

liability on or indemnify one person for any risk under one or

more accident, health, or hospitalization insurance policies, or

a combination of those policies, in an amount that exceeds

$10,000, unless the amount of the issued, outstanding, and stated

capital of the company is at least equal to the minimum amount of

capital required for a newly incorporated company under Section

841.054.

(b) A domestic insurance company that before January 1, 2002,

ceases to write or assume liability on, or indemnify any risk

under, a policy described by Subsection (a) in the amount

specified by Subsection (a) and notifies the commissioner of that

action is exempt from the requirements of Subsection (a) until

the date the company resumes writing those policies. A company

that resumes assuming liability on or indemnifying risks under

those policies shall comply with Subsections (a) and (c).

(c) A domestic insurance company that is exempt under Subsection

(b) shall maintain its issued, outstanding, and stated capital in

an amount that is at least $100,000 and is at least:

(1) the amount of capital held by the company on December 31,

1991, plus 10 percent of the difference between that amount and

an amount equal to the minimum amount of capital required for a

newly incorporated company under Section 841.054, if the last

date that the company writes a policy described by Subsection (a)

is during 1993;

(2) the amount of capital held by the company on December 31,

1991, plus 20 percent of the difference between that amount and

an amount equal to the minimum amount of capital required for a

newly incorporated company under Section 841.054, if the last

date that the company writes a policy described by Subsection (a)

is during 1994;

(3) the amount of capital held by the company on December 31,

1991, plus 30 percent of the difference between that amount and

an amount equal to the minimum amount of capital required for a

newly incorporated company under Section 841.054, if the last

date that the company writes a policy described by Subsection (a)

is during 1995;

(4) the amount of capital held by the company on December 31,

1991, plus 40 percent of the difference between that amount and

an amount equal to the minimum amount of capital required for a

newly incorporated company under Section 841.054, if the last

date that the company writes a policy described by Subsection (a)

is during 1996;

(5) the amount of capital held by the company on December 31,

1991, plus 50 percent of the difference between that amount and

an amount equal to the minimum amount of capital required for a

newly incorporated company under Section 841.054, if the last

date that the company writes a policy described by Subsection (a)

is during 1997;

(6) the amount of capital held by the company on December 31,

1991, plus 60 percent of the difference between that amount and

an amount equal to the minimum amount of capital required for a

newly incorporated company under Section 841.054, if the last

date that the company writes a policy described by Subsection (a)

is during 1998;

(7) the amount of capital held by the company on December 31,

1991, plus 70 percent of the difference between that amount and

an amount equal to the minimum amount of capital required for a

newly incorporated company under Section 841.054, if the last

date that the company writes a policy described by Subsection (a)

is during 1999;

(8) the amount of capital held by the company on December 31,

1991, plus 80 percent of the difference between that amount and

an amount equal to the minimum amount of capital required for a

newly incorporated company under Section 841.054, if the last

date that the company writes a policy described by Subsection (a)

is during 2000; and

(9) the amount of capital held by the company on December 31,

1991, plus 90 percent of the difference between that amount and

an amount equal to the minimum amount of capital required for a

newly incorporated company under Section 841.054, if the last

date that the company writes a policy described by Subsection (a)

is during 2001.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.302. LIMITS ON LIFE OR ACCIDENTAL DEATH INSURANCE. (a)

Until the amount of the capital and surplus of a domestic

insurance company is at least $100,000, the company may not

insure any one life for more than $20,000 in the event of death

from natural causes or more than $40,000 in the event of death

from accidental causes.

(b) If the net capital and surplus of a domestic insurance

company is at least $75,001 but less than $100,000, the company,

for any policy issued by the company, shall reinsure the amount

of the benefit that exceeds $4,000 in the event of death from

natural causes and the amount of the benefit that exceeds $8,000

in the event of death from accidental causes.

(c) If the net capital and surplus of a domestic insurance

company is at least $50,001 but less than $75,001, the company,

for any policy issued by the company, shall reinsure the amount

of the benefit that exceeds $3,000 in the event of death from

natural causes and the amount of the benefit that exceeds $6,000

in the event of death from accidental causes.

(d) If the net capital and surplus of a domestic insurance

company is at least $35,001 but less than $50,001, the company,

for any policy issued by the company, shall reinsure the amount

of the benefit that exceeds $2,000 in the event of death from

natural causes and the amount of the benefit that exceeds $4,000

in the event of death from accidental causes.

(e) If the net capital and surplus of a domestic insurance

company is $35,000 or less, the company, for any policy issued by

the company, shall reinsure the amount of the benefit that

exceeds $1,000 in the event of death from natural causes and the

amount of the benefit that exceeds $2,000 in the event of death

from accidental causes.

(f) Benefits under this section must be reinsured with a legal

reserve company that is authorized to engage in the business of

insurance in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.303. ENTIRE CONTRACT. Each policy of insurance issued

or delivered in this state by any life insurance company engaged

in business in this state constitutes the entire contract between

the parties, except that if the application is made a part of the

contract, the policy and the application constitute the entire

contract.

Redesignated from Insurance Code Sec. 1101.003(a) and amended by

Acts 2003, 78th Leg., ch. 1276, Sec. 10A.204(a), eff. Sept. 1,

2003.

SUBCHAPTER H. DEPOSIT OF SECURITIES

Sec. 841.351. DEPOSIT WITH COMPTROLLER. (a) A domestic

insurance company may, at its option, deposit with the

comptroller either:

(1) securities in which the company's capital stock is invested;

or

(2) securities in an amount equal to the amount of the company's

capital stock.

(b) Securities deposited under Subsection (a) must be securities

of a class authorized by the laws of this state for investments

of a domestic insurance company's capital stock.

(c) A domestic insurance company may, at its option, withdraw a

deposit made under Subsection (a), or any portion of the deposit,

after substituting a deposit of securities of a like class and of

an amount and value equal to the withdrawn deposit or portion of

deposit.

(d) The commissioner must first approve any securities deposited

or being substituted under this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.352. ISSUANCE OF RECEIPT FOR DEPOSIT. When a domestic

insurance company deposits securities under this subchapter, the

comptroller shall issue to the company a receipt that:

(1) describes the deposit in a manner that identifies the

securities; and

(2) states that the securities are held on deposit as capital

stock investments of the company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.353. ADVERTISEMENT OF DEPOSIT. A domestic insurance

company that makes a deposit under this subchapter may:

(1) advertise the fact that a deposit has been made; or

(2) print a copy of the receipt for the deposit on any policy

the company issues.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.354. ACCESS TO DEPOSIT. In accordance with reasonable

rules adopted by the comptroller and the commissioner, the proper

officer or agent of a domestic insurance company making a deposit

of securities under this subchapter may at a reasonable time:

(1) examine the deposit;

(2) detach coupons from the securities; and

(3) collect interest on the deposit.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.355. WITHDRAWAL OF DEPOSIT AFTER MERGER, CONSOLIDATION,

OR TOTAL REINSURANCE. (a) When two or more domestic insurance

companies that have two or more deposits of securities under this

subchapter merge, consolidate, or enter into a total reinsurance

contract by which the ceding company is dissolved and its assets

and liabilities are acquired or assumed by the surviving company,

the new, surviving, or reinsuring insurance company, on approval

of the commissioner, may withdraw all of the deposits, except for

the deposit of the greatest amount and value. The new, surviving,

or reinsuring insurance company must demonstrate to the

commissioner that the company is the owner of the deposited

securities before the commissioner approves the withdrawal of

those securities.

(b) In accordance with an order of the commissioner approving a

withdrawal of securities under this section, the comptroller

shall release, transfer, and deliver the withdrawn securities to

their owner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.356. SITUS OF DEPOSIT FOR TAX PURPOSES. For purposes

of state, county, or municipal taxation, the situs of deposited

securities is the municipality and county in which the depositing

company's home office is located.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.357. MAINTENANCE OF DEPOSIT. A domestic insurance

company must maintain a deposit of securities under this

subchapter as long as the company has outstanding any liability

to a policyholder in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER O. ENFORCEMENT AND INTERVENTION

Sec. 841.701. REVOCATION OF CERTIFICATE OF AUTHORITY. (a) If

the commissioner determines that an insurance company that holds

a certificate of authority does not comply with this chapter or

another law described by Section 841.002, the commissioner shall

notify the company that the commissioner intends to revoke its

certificate of authority on the expiration of the 30-day period

after the date actual notice is delivered or mailed under this

section.

(b) Notice under this section must:

(1) be in writing; and

(2) be delivered to an executive officer of the company by

personal service or by registered mail.

(c) If an insurance company receiving notice under this section

does not fully comply before the expiration of the period

prescribed by Subsection (a), the commissioner shall revoke the

company's certificate of authority.

(d) An insurance company whose certificate of authority is

revoked under this section is not entitled to receive another

certificate of authority for a period of one year and until the

company has fully and in good faith complied with this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.702. APPEAL OF DETERMINATION TO REVOKE CERTIFICATE. An

insurance company aggrieved by an order of the commissioner to

revoke the company's certificate of authority under Section

841.701 may file suit in a court in Travis County to vacate the

order.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.022, eff. September 1, 2005.

Sec. 841.703. CERTIFICATE OF AUTHORITY VOID ON FAILURE TO

SATISFY JUDGMENT. (a) If an officer holding an execution issued

on a final judgment rendered against an insurance company demands

payment of the judgment from an officer or attorney of record of

the company and the company does not fully satisfy the judgment

before the 31st day after the date the demand is made, the

officer shall certify the demand and failure to the commissioner,

regardless of whether the demand is made in this state.

(b) On receipt of a certification under Subsection (a), the

commissioner shall declare void the certificate of authority

issued to the company under this chapter.

(c) An insurance company whose certificate of authority is

declared void under this section may not engage in the business

of insurance in this state until:

(1) the judgment is fully satisfied and discharged; and

(2) the commissioner renews the company's certificate of

authority.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 841.704. FALSE STATEMENT, REPORT, OR OTHER DOCUMENT;

CRIMINAL PENALTY. (a) A person commits an offense if the person

executes or causes to be executed a statement, report, or other

document required by law to be filed with the commissioner that

contains a material statement or fact that the person knows to be

false.

(b) A person commits an offense if the person is an officer of

an insurance company that is not organized under the laws of this

state and the person files a statement, report, or other document

required by law to be filed with the commissioner that contains a

material statement or fact that the person knows to be false.

(c) An offense under this section is punishable by imprisonment

in the Texas Department of Criminal Justice for a term of not

less than one year.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.120, eff. September 1, 2009.

Sec. 841.705. PENALTY FOR FAILURE TO INVEST OR REPORT. (a) In

addition to the penalty provided by this subchapter, an insurance

company is subject to a penalty as prescribed by Subsection (b)

if, while holding a certificate of authority to engage in the

business of insurance in this state, or after the company ceases

to write new business or ceases to hold a certificate of

authority, the company intentionally fails or refuses to:

(1) make the investments required by Chapter 425;

(2) make a report required by a law described by Section

841.002;

(3) make any special report requested by the commissioner under

a law described by Section 841.002; or

(4) comply with another provision of a law described by Section

841.002.

(b) A penalty under this section is in the amount of $25 per day

for each day the company remains in default after the

commissioner notifies the company of the default in the manner

provided by this subchapter.

(c) A penalty under this section may be recovered in a suit

brought by the attorney general on behalf of the state in a

district court of Travis County.

(d) In a suit brought to recover a penalty under this section:

(1) there are rebuttable presumptions that:

(A) any default that may have occurred was intentional; and

(B) the notice required by Subsection (b) was given; and

(2) if the question of whether the investments required by

Chapter 425 were made is at issue, the defendant insurance

company has the burden of proving that the investments were made

as required by that chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 15, eff. April 1, 2007.



CHAPTER 842. GROUP HOSPITAL SERVICE CORPORATIONS

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE C. LIFE, HEALTH, AND ACCIDENT INSURERS AND RELATED

ENTITIES

CHAPTER 842. GROUP HOSPITAL SERVICE CORPORATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 842.001. DEFINITIONS. In this chapter:

(1) "Group hospital service corporation" means a corporation

organized under this chapter to establish and operate a nonprofit

hospital service plan, under which hospital care may be provided

by the corporation through one or more hospitals and sanitariums

with which the corporation has contracted for the provision of

that care.

(2) "Health care provider" means a person, association,

partnership, corporation, or other entity that provides a service

or supplies to prevent, alleviate, cure, or heal human illness or

injury.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 842.002. APPLICABILITY OF OTHER LAWS. (a) Except as

otherwise required by this chapter, a state agency may not

require a group hospital service corporation to post a bond or

place a deposit with the agency or another agency of this state

to begin or maintain operations authorized under this chapter.

(b) The group hospital service corporation is exempt from a

provision of this code that is not expressly made applicable to

the corporation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 842.003. CORPORATION SUBJECT TO REGULATION BY COMMISSIONER

AND DEPARTMENT. Each group hospital service corporation is

subject to regulation by the department and the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. FORMATION AND STRUCTURE OF GROUP HOSPITAL SERVICE

CORPORATION

Sec. 842.051. APPLICATION FOR CORPORATE CHARTER; NONPROFIT

STATUS REQUIRED. (a) Seven or more persons, a majority of whom

are superintendents of hospitals or physicians licensed by the

Texas State Board of Medical Examiners, may apply to the

secretary of state for a corporate charter to operate a group

hospital service corporation.

(b) A group hospital service corporation must be governed and

operated as a nonprofit organization.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 842.052. MINIMUM MEMBERSHIP REQUIREMENTS. (a) Before a

group hospital service corporation may be incorporated, the

corporation must have collected in advance from at least 500

applicants for membership:

(1) the application fee; and

(2) an amount at least equal to the amount charged by the

corporation for one month's premium for coverage.

(b) A group hospital service corporation must maintain a

membership of at least 500 as a condition of continued operation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. AUTHORITY TO ENGAGE IN BUSINESS

Sec. 842.101. ISSUANCE OF CERTIFICATE OF AUTHORITY. (a) The

department shall issue to a group hospital service corporation a

certificate of authority that authorizes the corporation to

engage in the business of a group hospital service corporation if

the corporation:

(1) files a statement acceptable to the department showing

solvency; and

(2) complies with this chapter.

(b) The department shall charge the fee prescribed by law for

the issuance of the certificate of authority.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER D. BOARD OF DIRECTORS; PERSONNEL

Sec. 842.151. BOARD OF DIRECTORS. (a) Each group hospital

service corporation is governed by a board of directors that has

full control over its management affairs.

(b) A board of directors must be composed of at least 12 but not

more than 20 directors. A majority of the directors must be

persons who:

(1) are not health care providers or employees of health care

providers; and

(2) do not have a financial interest in a health care provider.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 842.152. COMPENSATION OF DIRECTORS. A director of a group

hospital service corporation may not receive compensation for the

director's services but is entitled to receive reimbursement for

reasonable and necessary expenses incurred in attending a meeting

called to manage or direct the affairs of the corporation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 842.153. BOARD MEETINGS. The board of directors of a group

hospital service corporation may not meet more frequently than

once a month. A meeting may not last more than five days.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 842.154. BOND REQUIREMENTS FOR CERTAIN OFFICERS AND

EMPLOYEES. (a) Each group hospital service corporation shall

post a bond for the officer or employee responsible for the

handling of the corporation's money. The bond must be:

(1) issued by a surety company licensed by the department to do

business in this state; and

(2) at all times in an amount at least equal to $25,000.

(b) In addition to the bond required under Subsection (a), the

corporation shall post a separate bond or a blanket bond for all

employees who have access to the money of the corporation. The

bond must be in a reasonable amount set by the commissioner in

the amount of at least $500, not to exceed $10,000.

(c) A bond required by this section must be payable to the

commissioner for the use and benefit of the corporation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 842.155. TREASURER'S BOND. The treasurer of each group

hospital service corporation shall post a fidelity bond with a

corporation surety. The bond must be in the amount determined by

the officers of the corporation as necessary to secure the

faithful handling of the corporation's money.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 842.156. COMPENSATION OF CERTAIN OFFICERS AND EMPLOYEES. A

paid officer or employee of a group hospital service corporation

may not receive more than $20,000 annually as compensation for

the officer's or employee's services unless a higher amount is

first authorized by a vote of:

(1) the board of directors of the corporation; or

(2) a committee of the board of directors that is charged with

the duty of authorizing that compensation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER E. REGULATION OF GROUP HOSPITAL SERVICE CORPORATIONS

Sec. 842.201. ANNUAL STATEMENT; FILING FEE. (a) Not later than

March 1 of each year, each group hospital service corporation

shall file with the department an annual statement that covers

the operations for the preceding calendar year.

(b) The statement must be in the form prescribed by and provide

the information required by the commissioner.

(c) The department shall charge a fee in an amount determined

under Chapter 202 for filing the statement.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.025, eff. April 1, 2009.

Sec. 842.202. RESERVE REQUIREMENTS. (a) Each group hospital

service corporation shall maintain reserves sufficient to cover

liability for claims incurred but not yet paid and the expenses

incurred in settling those claims.

(b) A group hospital service corporation shall estimate the

amount necessary to satisfy the reserve requirements using a

method submitted to the commissioner for approval. The estimate

method used by the corporation is considered approved on the 30th

day after the date filed with the commissioner unless the

commissioner affirmatively approves or disapproves the method

before that date.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 842.203. FINAL JUDGMENT DEPOSIT. (a) For each 1,000

members and fraction of 1,000 members, a group hospital service

corporation shall deposit $100 with the comptroller through the

commissioner. The total deposit required under this subsection

may not exceed $2,000.

(b) The deposit required under Subsection (a) shall be used to

pay any judgment entered against the group hospital service

corporation and is subject to garnishment after a final judgment

is entered.

(c) The group hospital service corporation shall immediately

replenish the amount on deposit if the amount is impounded or

impaired. If the amount is not replenished immediately on the

demand of the commissioner, the corporation may be regarded as

insolvent and treated accordingly.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 842.204. INVESTMENT LIMITATIONS. The investment

limitations that apply to a life, health, and accident insurance

company apply to the investments of a group hospital service

corporation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 842.205. INCURRED EXPENSES. (a) In this section, "general

expenses" means expenses incurred by a group hospital service

corporation in the operation of its business other than:

(1) a tax;

(2) a license fee;

(3) a commission; or

(4) an expense incurred in the performance of a contract:

(A) made directly or indirectly with this state or the United

States; and

(B) under which the corporation does not assume an insurance

risk.

(b) Subject to Subsection (c), a group hospital service

corporation may not incur during a calendar year general expenses

that exceed 20 percent of the premiums earned in that calendar

year.

(c) For a group hospital service corporation earning $500

million or more in premiums in a calendar year, the maximum

percentage of general expenses that may be incurred during a

calendar year is reduced by one-half percent for each $50 million

of premiums earned to a maximum percentage of 15 percent.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 842.206. MINIMUM SURPLUS REQUIREMENT. Each group hospital

service corporation shall maintain a surplus of at least $100,000

to meet adverse contingencies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 842.207. CONTRACTS; REINSURANCE; OTHER AGREEMENTS. (a)

Subject to Subsection (b), a group hospital service corporation

may:

(1) contract with another organization similar in character for

joint participation through:

(A) a mutualization contract agreement;

(B) a reinsurance treaty; or

(C) another arrangement; and

(2) cede or accept risks from an insurer on all or part of a

risk.

(b) Each document used for a purpose described by Subsection (a)

must be filed with the department and approved by the

commissioner for use in that purpose.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 842.208. BOOKS AND RECORDS. Each group hospital service

corporation shall keep complete books and records.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 842.209. EXAMINATIONS. The following laws apply to a group

hospital service corporation:

(1) Subchapter A, Chapter 86; and

(2) Sections 401.051, 401.052, 401.054-401.062, 401.151,

401.152, 401.155, and 401.156.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.026, eff. April 1, 2009.

Sec. 842.210. LIQUIDATION, REHABILITATION, OR CONSERVATION OF

GROUP HOSPITAL SERVICE CORPORATION. The dissolution,

liquidation, rehabilitation, or conservation of a group hospital

service corporation is subject to Chapters 441 and 443.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.027, eff. April 1, 2009.

SUBCHAPTER F. PLAN OF OPERATION; PROVISION OF BENEFITS TO MEMBERS

Sec. 842.251. PLAN OF OPERATION. (a) Before accepting

applications for membership in its hospital service plan, a group

hospital service corporation must submit to the commissioner a

plan of operation. The plan of operation must be accompanied by a

schedule of the dues to be charged to members and a statement of

the amount of hospital services that the corporation contracts to

provide.

(b) The commissioner must approve the plan of operation as fair

and reasonable before the corporation may engage in business.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 842.252. MEMBERSHIP CERTIFICATE; CONTRACT. (a) A group

hospital service corporation shall issue to each member a

membership certificate that states the benefits to which the

member is or may become entitled.

(b) The department must approve the form of:

(1) the membership certificate; and

(2) any contract made between the group hospital service

corporation and the member's employer or group representative.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 842.253. POLICY, CERTIFICATE, AND APPLICATION FORMS. A

policy, certificate, or application form used by a group hospital

service corporation is subject to Chapter 1701.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.028, eff. April 1, 2009.

Sec. 842.254. DEPOSIT REQUIREMENTS. A group hospital service

corporation shall deposit in the account of the corporation in a

bank money collected by the corporation from a member or

subscriber. The bank must be a state depository.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 842.255. ADVANCE PAYMENTS TO HOSPITAL PROHIBITED. A group

hospital service corporation may not pay to a hospital any money

collected by the corporation from a member or subscriber before

the hospital provides necessary care to that member or

subscriber.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 842.256. CONTRACTS WITH HEALTH CARE PROVIDERS. (a) A

group hospital service corporation may contract with health care

providers as necessary to ensure to each member or subscriber the

provision of services and supplies covered by the membership

certificate or policy of the corporation.

(b) A group hospital service corporation may not be required to

contract with any particular health care provider.

(c) This section does not authorize a group hospital service

corporation to contract with a health care provider in a manner

prohibited by a licensing law of this state under which that

health care provider operates.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 842.257. MAY LIMIT BENEFITS. A policy or certificate

issued by a group hospital service corporation may limit the

types of disease for which benefits are provided.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 842.258. LIMITATIONS ON CONTRACTS FOR MEDICAL SERVICES.

(a) A group hospital service corporation may not:

(1) contract to provide to a member a physician or any medical

services;

(2) contract to practice medicine in any manner;

(3) control or attempt to control the relations existing between

a member and the member's physician; or

(4) restrict the right of a patient to obtain the services of

any licensed physician.

(b) This section does not prohibit a group hospital service

corporation from contracting with:

(1) a health organization certified under Chapter 162,

Occupations Code; or

(2) a physician or other health care provider under rules

adopted for preferred provider plans.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 842.259. USE OF INDEMNITY PLAN AUTHORIZED. A group

hospital service corporation may provide benefits for medical

care, surgical care, or both medical and surgical care on the

basis of indemnity payments for incurred expenses.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 842.260. PAYMENT OF CLAIM; PROOF OF CLAIM. (a) After

receipt of due proof of claim, a group hospital service

corporation shall pay each claim presented under a membership

certificate in full not later than the 60th day after the date on

which the applicable services prescribed in the certificate have

been provided.

(b) Written notice of a claim given to a group hospital service

corporation is considered due proof of claim under this section

if the corporation does not provide the claimant with the forms

usually provided by the corporation for filing a claim before the

16th day after the date notice is received.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 842.261. INFORMATION AVAILABLE THROUGH INTERNET SITE. (a)

A group hospital service corporation that maintains an Internet

site shall list on the Internet site the physicians and health

care providers, including, if appropriate, mental health

providers and substance abuse treatment providers, that may be

used by members in accordance with the terms of the policy or

certificate applicable to the member. The listing must identify

those physicians and health care providers who continue to be

available to provide services to new patients or clients.

(b) The group hospital service corporation shall update at least

quarterly an Internet site subject to this section.

(c) The commissioner may adopt rules as necessary to implement

this section. The rules may govern the form and content of the

information required to be provided under Subsection (a).

Acts 2003, 78th Leg., ch. 1177, Sec. 2, eff. Sept. 1, 2003.

SUBCHAPTER G. DISCIPLINARY PROCEDURES

Sec. 842.301. REVOCATION OF CERTIFICATE OF AUTHORITY. The

commissioner shall revoke the certificate of authority of a group

hospital service corporation that:

(1) is determined to be:

(A) operating fraudulently; or

(B) improperly contesting claims; or

(2) fails to pay valid claims in accordance with this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.



CHAPTER 843. HEALTH MAINTENANCE ORGANIZATIONS

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE C. LIFE, HEALTH, AND ACCIDENT INSURERS AND RELATED

ENTITIES

CHAPTER 843. HEALTH MAINTENANCE ORGANIZATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 843.001. SHORT TITLE. This chapter may be cited as the

Texas Health Maintenance Organization Act.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.002. DEFINITIONS. In this chapter:

(1) "Adverse determination" means a determination by a health

maintenance organization or a utilization review agent that

health care services provided or proposed to be provided to an

enrollee are not medically necessary or are not appropriate.

(2) "Basic health care services" means health care services that

the commissioner determines an enrolled population might

reasonably need to be maintained in good health.

(3) "Blended contract" means a single document that provides a

combination of indemnity and health maintenance organization

benefits. The term includes a single contract policy,

certificate, or evidence of coverage.

(4) "Capitation" means a method of compensating a physician or

provider for arranging for or providing a defined set of covered

health care services to certain enrollees for a specified period

that is based on a predetermined payment per enrollee for the

specified period, without regard to the quantity of services

actually provided.

(5) "Complainant" means an enrollee, or a physician, provider,

or other person designated to act on behalf of an enrollee, who

files a complaint.

(6) "Complaint" means any dissatisfaction expressed orally or in

writing by a complainant to a health maintenance organization

regarding any aspect of the health maintenance organization's

operation. The term includes dissatisfaction relating to plan

administration, procedures related to review or appeal of an

adverse determination under Section 843.261, the denial,

reduction, or termination of a service for reasons not related to

medical necessity, the manner in which a service is provided, and

a disenrollment decision. The term does not include:

(A) a misunderstanding or a problem of misinformation that is

resolved promptly by clearing up the misunderstanding or

supplying the appropriate information to the satisfaction of the

enrollee; or

(B) a provider's or enrollee's oral or written expression of

dissatisfaction or disagreement with an adverse determination.

(7) "Emergency care" means health care services provided in a

hospital emergency facility, freestanding emergency medical care

facility, or comparable emergency facility to evaluate and

stabilize medical conditions of a recent onset and severity,

including severe pain, that would lead a prudent layperson

possessing an average knowledge of medicine and health to believe

that the individual's condition, sickness, or injury is of such a

nature that failure to get immediate medical care could:

(A) place the individual's health in serious jeopardy;

(B) result in serious impairment to bodily functions;

(C) result in serious dysfunction of a bodily organ or part;

(D) result in serious disfigurement; or

(E) for a pregnant woman, result in serious jeopardy to the

health of the fetus.

(8) "Enrollee" means an individual who is enrolled in a health

care plan and includes covered dependents.

(9) "Evidence of coverage" means any certificate, agreement, or

contract, including a blended contract, that:

(A) is issued to an enrollee; and

(B) states the coverage to which the enrollee is entitled.

(9-a) "Freestanding emergency medical care facility" means a

facility licensed under Chapter 254, Health and Safety Code.

(10) "Group hospital service corporation" means a corporation

operating under Chapter 842.

(11) "Health care" means prevention, maintenance,

rehabilitation, pharmaceutical, and chiropractic services, other

than medical care, provided by qualified persons.

(12) "Health care plan" means a plan:

(A) under which a person undertakes to provide, arrange for, pay

for, or reimburse any part of the cost of health care services;

and

(B) that consists in part of providing or arranging for health

care services on a prepaid basis through insurance or otherwise,

as distinguished from indemnifying for the cost of health care

services.

(13) "Health care services" means services provided to an

individual to prevent, alleviate, cure, or heal human illness or

injury. The term includes:

(A) pharmaceutical services;

(B) medical, chiropractic, or dental care;

(C) hospitalization;

(D) care or services incidental to the health care services

described by Paragraphs (A)-(C); and

(E) services provided under a limited health care service plan

or a single health care service plan.

(14) "Health maintenance organization" means a person who

arranges for or provides to enrollees on a prepaid basis a health

care plan, a limited health care service plan, or a single health

care service plan.

(15) "Health maintenance organization delivery network" means a

health care delivery system in which a health maintenance

organization arranges for health care services directly or

indirectly through contracts and subcontracts with physicians and

providers.

(16) "Life-threatening" means a disease or condition from which

the likelihood of death is probable unless the course of the

disease or condition is interrupted.

(17) "Limited health care service plan" means a plan:

(A) under which a person undertakes to provide, arrange for, pay

for, or reimburse any part of the cost of limited health care

services; and

(B) that consists in part of providing or arranging for limited

health care services on a prepaid basis through insurance or

otherwise, as distinguished from indemnifying for the cost of

limited health care services.

(18) "Limited health care services" means:

(A) services for mental health, chemical dependency, or mental

retardation, or any combination of those services; or

(B) an organized long-term care service delivery system that

provides for diagnostic, preventive, therapeutic, rehabilitative,

and personal care services required by an individual with a loss

in functional capacity on a long-term basis.

(19) "Medical care" means the provision of those services

defined as practicing medicine under Section 151.002, Occupations

Code.

(20) "Net worth" means the amount by which total liabilities,

excluding liability for subordinated debt issued in compliance

with Chapter 427, is exceeded by total admitted assets.

(21) "Person" means any natural or artificial person, including

an individual, partnership, association, corporation,

organization, trust, hospital district, community mental health

center, mental retardation center, mental health and mental

retardation center, limited liability company, or limited

liability partnership or the statewide rural health care system

under Chapter 845.

(22) "Physician" means:

(A) an individual licensed to practice medicine in this state;

(B) a professional association organized under the Texas

Professional Association Act (Article 1528f, Vernon's Texas Civil

Statutes);

(C) an approved nonprofit health corporation certified under

Chapter 162, Occupations Code;

(D) a medical school or medical and dental unit, as defined or

described by Section 61.003, 61.501, or 74.601, Education Code,

that employs or contracts with physicians to teach or provide

medical services or employs physicians and contracts with

physicians in a practice plan; or

(E) another person wholly owned by physicians.

(23) "Prospective enrollee" means:

(A) an individual eligible to enroll in a health maintenance

organization purchased through a group of which the individual is

a member; or

(B) for an individual who is not a member of a group or whose

group has not purchased or does not intend to purchase a health

maintenance organization's health care plan, an individual who

has expressed an interest in purchasing individual health

maintenance organization coverage and is eligible for coverage by

a health maintenance organization.

(24) "Provider" means:

(A) a person, other than a physician, who is licensed or

otherwise authorized to provide a health care service in this

state, including:

(i) a chiropractor, registered nurse, pharmacist, optometrist,

registered optician, or acupuncturist; or

(ii) a pharmacy, hospital, or other institution or organization;

(B) a person who is wholly owned or controlled by a provider or

by a group of providers who are licensed or otherwise authorized

to provide the same health care service; or

(C) a person who is wholly owned or controlled by one or more

hospitals and physicians, including a physician-hospital

organization.

(25) "Single health care service" means a health care service:

(A) that an enrolled population may reasonably need to be

maintained in good health with respect to a particular health

care need to prevent, alleviate, cure, or heal human illness or

injury of a single specified nature; and

(B) that is provided by one or more persons licensed or

otherwise authorized by the state to provide that service.

(26) "Single health care service plan" means a plan:

(A) under which a person undertakes to provide, arrange for, pay

for, or reimburse any part of the cost of a single health care

service;

(B) that consists in part of providing or arranging for the

single health care service on a prepaid basis through insurance

or otherwise, as distinguished from indemnifying for the cost of

that service; and

(C) that does not include arranging for the provision of more

than one health care need of a single specified nature.

(27) "Sponsoring organization" means a person who guarantees the

uncovered expenses of a health maintenance organization and who

is financially capable, as determined by the commissioner, of

meeting the obligations resulting from that guarantee.

(28) "Uncovered expenses" means the estimated amount of

administrative expenses and the estimated cost of health care

services that are not guaranteed, insured, or assumed by a person

other than the health maintenance organization. The term does

not include the cost of health care services if the physician or

provider agrees in writing that an enrollee is not liable,

assessable, or in any way subject to making payment for the

services except as described in the evidence of coverage issued

to the enrollee under Chapter 1271. The term includes any amount

due on loans in the next calendar year unless the amount is

specifically subordinated to uncovered medical and health care

expenses or the amount is guaranteed by a sponsoring

organization.

(29) "Uncovered liabilities" means obligations resulting from

unpaid uncovered expenses, the outstanding indebtedness of loans

that are not specifically subordinated to uncovered medical and

health care expenses or guaranteed by the sponsoring

organization, and all other monetary obligations that are not

similarly subordinated or guaranteed.

(30) "Delegated entity" means an entity, other than a health

maintenance organization authorized to engage in business under

this chapter, that by itself, or through subcontracts with one or

more entities, undertakes to arrange for or provide medical care

or health care to an enrollee in exchange for a predetermined

payment on a prospective basis and that accepts responsibility

for performing on behalf of the health maintenance organization a

function regulated by this chapter, Section 1367.053, Subchapter

A, Chapter 1452, Subchapter B, Chapter 1507, Chapter 222, 251, or

258, as applicable to a health maintenance organization, or

Chapter 1271 or 1272. The term does not include:

(A) an individual physician; or

(B) a group of employed physicians, practicing medicine under

one federal tax identification number, whose total claims paid to

providers not employed by the group constitute less than 20

percent of the group's total collected revenue computed on a

calendar year basis.

(31) "Limited provider network" means a subnetwork within a

health maintenance organization delivery network in which

contractual relationships exist between physicians, certain

providers, independent physician associations, or physician

groups that limits an enrollee's access to physicians and

providers to those physicians and providers in the subnetwork.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1179, Sec. 8, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.205(a),

10A.206, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.029, eff. April 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1273, Sec. 2, eff. March 1, 2010.

Sec. 843.003. POWERS OF INSURERS AND GROUP HOSPITAL SERVICE

CORPORATIONS. (a) An insurer authorized to engage in the

business of insurance in this state under Chapter 822, 841, or

883, an accident insurance company, health insurance company, or

life insurance company authorized to engage in the business of

insurance in this state under Chapter 982, or a group hospital

service corporation may, either directly or through a subsidiary

or affiliate, organize and operate a health maintenance

organization under this chapter.

(b) Any two or more insurers or group hospital service

corporations described by Subsection (a), or their subsidiaries

or affiliates, may jointly organize and operate a health

maintenance organization under this chapter.

(c) An insurer or group hospital service corporation may

contract with a health maintenance organization to provide:

(1) insurance or similar protection against the cost of care

provided by the health maintenance organization; and

(2) coverage if the health maintenance organization does not

meet its obligations.

(d) The authority of an insurer or group hospital service

corporation under a contract described by Subsection (c) may

include the authority to make benefit payments to a health

maintenance organization for health care services provided by

physicians or providers under a health care plan.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.004. GOVERNING BODY OF HEALTH MAINTENANCE ORGANIZATION.

The governing body of a health maintenance organization may

include physicians, providers, or other individuals, or any

combination of physicians, providers, and other individuals.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.005. USE OF INSURANCE-RELATED TERMS BY HEALTH

MAINTENANCE ORGANIZATION. A health maintenance organization that

is not authorized as an insurer may not use in its name,

contracts, or literature the word "insurance," "casualty,"

"surety," or "mutual," or any other words that are:

(1) descriptive of the insurance, casualty, or surety business;

or

(2) deceptively similar to the name or description of an insurer

or surety corporation engaging in business in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.006. PUBLIC DOCUMENTS. (a) Except as provided by

Subsection (b), each application, filing, and report required

under this chapter, Section 1367.053, Subchapter A, Chapter 1452,

Subchapter B, Chapter 1507, Chapter 222, 251, or 258, as

applicable to a health maintenance organization, or Chapter 1271

or 1272 is a public document.

(b) An examination report is confidential but may be released

if, in the opinion of the commissioner, the release is in the

public interest.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.030, eff. April 1, 2009.

Sec. 843.007. CONFIDENTIALITY OF MEDICAL AND HEALTH INFORMATION.

(a) Any information relating to the diagnosis, treatment, or

health of an enrollee or applicant obtained by a health

maintenance organization from the enrollee or applicant or from a

physician or provider shall be held in confidence and may not be

disclosed to any person except:

(1) to the extent necessary to accomplish the purposes of this

chapter or:

(A) Section 1367.053;

(B) Subchapter A, Chapter 1452;

(C) Subchapter B, Chapter 1507;

(D) Chapter 222, 251, or 258, as applicable to a health

maintenance organization; or

(E) Chapter 1271 or 1272;

(2) with the express consent of the enrollee or applicant;

(3) in compliance with a statute or court order for the

production or discovery of evidence; or

(4) in the event of a claim or litigation between the enrollee

or applicant and the health maintenance organization in which the

information is pertinent.

(b) A health maintenance organization is entitled to claim the

statutory privilege against disclosure that the physician or

provider who provides the information to the health maintenance

organization is entitled to claim.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.031, eff. April 1, 2009.

Sec. 843.008. COSTS OF ADMINISTERING HEALTH MAINTENANCE

ORGANIZATION LAWS. Money collected under this chapter and

Chapters 222, 251, and 258, as applicable to a health maintenance

organization, must be sufficient to administer this chapter and:

(1) Section 1367.053;

(2) Subchapter A, Chapter 1452;

(3) Subchapter B, Chapter 1507;

(4) Chapters 222, 251, and 258, as applicable to a health

maintenance organization; and

(5) Chapters 1271 and 1272.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.032, eff. April 1, 2009.

Sec. 843.009. APPEALS; JUDICIAL REVIEW. (a) A person who is

affected by a rule, ruling, or decision of the department or the

commissioner is entitled to have the rule, ruling, or decision

reviewed by the commissioner by applying to the commissioner.

(b) An application must identify:

(1) the applicant;

(2) the rule, ruling, or decision affecting the applicant;

(3) the interest of the applicant in the rule, ruling, or

decision;

(4) the grounds of the applicant's objection;

(5) the action sought of the commissioner; and

(6) the reasons and grounds for the commissioner to take the

action.

(c) An applicant shall file the original application with the

chief clerk of the department with a certification that a true

and correct copy of the application has been filed with the

commissioner.

(d) Not later than the 30th day after the date the application

is filed, and after 10 days' written notice to each party of

record, the commissioner shall review the action in a hearing. In

the hearing, any evidence and any matter pertinent to the

application may be submitted to the commissioner regardless of

whether it was included in the application.

(e) After the hearing, the commissioner shall render a decision

at the earliest possible date. The application has precedence

over all other business of a different nature pending before the

commissioner.

(f) The commissioner shall adopt rules, consistent with this

section, relating to applications under this section and

consideration of those applications that the commissioner

considers advisable.

(g) A person who is affected by a rule, ruling, or decision of

the commissioner and is dissatisfied with the rule, ruling, or

decision may, after failing to get relief from the commissioner,

file a petition seeking judicial review of the rule, ruling, or

decision under Subchapter D, Chapter 36. The action has

precedence over all other causes on the docket of a different

nature.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. APPLICABILITY OF AND CONSTRUCTION WITH OTHER LAWS

Sec. 843.051. APPLICABILITY OF INSURANCE AND GROUP HOSPITAL

SERVICE CORPORATION LAWS. (a) Except to the extent that the

commissioner determines that the nature of health maintenance

organizations, health care plans, or evidences of coverage

renders a provision of the following laws clearly inappropriate,

Subchapter A, Chapter 542, Subchapters D and E, Chapter 544, and

Chapters 541, 543, and 547 apply to:

(1) health maintenance organizations that offer basic, limited,

and single health care coverages;

(2) basic, limited, and single health care plans; and

(3) evidences of coverage under basic, limited, and single

health care plans.

(b) A health maintenance organization is subject to:

(1) Chapter 402;

(2) Chapter 827 and is an authorized insurer for purposes of

that chapter; and

(3) Subchapter G, Chapter 1251, and Section 1551.064.

(c) Except as otherwise provided by this chapter or other law,

insurance laws and group hospital service corporation laws do not

apply to a health maintenance organization that holds a

certificate of authority under this chapter. This subsection

applies to an insurer or a group hospital service corporation

only with respect to the health maintenance organization

activities of the insurer or corporation.

(d) Activities permitted under other chapters of this code are

not subject to this chapter.

(e) Except for Chapter 251, as applicable to a third-party

administrator, and Chapters 259, 4151, and 4201, insurance laws

and group hospital service corporation laws do not apply to a

physician or provider. Notwithstanding this subsection, a

physician or provider who conducts a utilization review during

the ordinary course of treatment of patients under a joint or

delegated review agreement with a health maintenance organization

on services provided by the physician or provider is not required

to obtain certification under Subchapter C, Chapter 4201.

(f) A health maintenance organization is subject to Chapter 823

as if the health maintenance organization were an insurer under

that chapter.

(g) The merger of a health maintenance organization with another

health maintenance organization is subject to Chapter 824 as if

the health maintenance organizations were insurance corporations

under that chapter. The commissioner may adopt rules as

necessary to implement this subsection in a way that reflects the

nature of health maintenance organizations, health care plans, or

evidences of coverage.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

364, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.033, eff. April 1, 2009.

Sec. 843.052. LAWS RELATING TO SOLICITATION OR ADVERTISING. (a)

Solicitation of enrollees by a health maintenance organization

or its representative or agent does not violate a law relating to

solicitation or advertising by a physician or provider.

(b) The provision of factually accurate information by a health

maintenance organization or its personnel to prospective

enrollees regarding coverage, rates, location and hours of

service, and names of affiliated institutions, physicians, and

providers does not violate any law relating to solicitation or

advertising by a physician or provider. The provision of that

information with respect to a physician or provider may not be

contrary to or in conflict with any law or ethical provision

regulating the practice of a practitioner of any professional

service provided through or in connection with the physician or

provider.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.053. LAWS RELATING TO RESTRAINT OF TRADE. (a) A

health maintenance organization that contracts with a health

facility or enters into an independent contractual arrangement

with physicians or providers practicing individually or as a

group is not, because of the contract or arrangement, considered

to have entered into a conspiracy in restraint of trade in

violation of Sections 15.01-15.26, Business & Commerce Code.

(b) Notwithstanding any other law, a physician who contracts

with one or more physicians in the process of conducting

activities that are permitted by law but that do not require a

certificate of authority under this chapter is not, because of

the contract, considered to have entered into a conspiracy in

restraint of trade in violation of Sections 15.01-15.26, Business

& Commerce Code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.054. LAWS REQUIRING CERTIFICATE OF NEED FOR HEALTH CARE

FACILITY OR SERVICE. (a) A health maintenance organization is

not exempt from any statute that provides for the regulation and

certification of need of health care facility construction,

expansion, or other modification, or the institution of a health

care service through the issuance of a certificate of need, if at

the time of establishment of operation or during the course of

operation of the health maintenance organization it becomes

subject to the provisions of that statute.

(b) If the proposed plan of operation of a health maintenance

organization includes providing a health care facility or service

that makes the health maintenance organization subject to a

statute described by Subsection (a), the commissioner may not

issue a certificate of authority until the commissioner has

received a certified copy of the certificate of need granted to

the health maintenance organization by the appropriate agency.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.055. LAWS RELATING TO PRACTICE OF MEDICINE. (a) This

chapter does not authorize the practice of medicine as defined by

state law.

(b) This chapter does not repeal, modify, or amend Section

164.051, 164.052, 164.053, 164.054, or 164.056, Occupations Code,

and a health maintenance organization is not exempt from those

sections.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.056. INAPPLICABILITY OF BANKRUPTCY LAW. By applying

for and receiving a certificate of authority to engage in

business in this state, a health maintenance organization agrees

and admits that it is not subject to and is not eligible to

proceed under the United States Bankruptcy Code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. AUTHORITY TO ENGAGE IN BUSINESS

Sec. 843.071. CERTIFICATE OF AUTHORITY REQUIRED; USE OF "HEALTH

MAINTENANCE ORGANIZATION" OR "HMO". (a) A person may not

organize or operate a health maintenance organization in this

state, or sell or offer to sell or solicit offers to purchase or

receive advance or periodic consideration in conjunction with a

health maintenance organization, without obtaining a certificate

of authority under this chapter.

(b) A person may not use "health maintenance organization" or

"HMO" in the course of operation unless the person:

(1) complies with this chapter and:

(A) Section 1367.053;

(B) Subchapter A, Chapter 1452;

(C) Subchapter B, Chapter 1507;

(D) Chapters 222, 251, and 258, as applicable to a health

maintenance organization; and

(E) Chapters 1271 and 1272; and

(2) holds a certificate of authority under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.034, eff. April 1, 2009.

Sec. 843.072. AUTHORIZATION REQUIRED TO ACT AS HEALTH

MAINTENANCE ORGANIZATION. (a) A person, including a physician

or provider, may not perform any act of a health maintenance

organization except in accordance with the specific authorization

of this chapter or other law.

(b) A person, including a physician or provider, who performs an

act of a health maintenance organization that requires a

certificate of authority under this chapter without first

obtaining the certificate is subject to all enforcement processes

and procedures available against an unauthorized insurer under

Chapter 101 and Subchapter C, Chapter 36.

(c) This section does not apply to an activity exempt from

regulation under Section 843.051(e), 843.053, 843.073, or

843.318.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.073. CERTIFICATE OF AUTHORITY REQUIREMENT:

APPLICABILITY TO PHYSICIANS AND PROVIDERS. (a) A person is not

required to obtain a certificate of authority under this chapter

to the extent that the person is:

(1) a physician engaged in the delivery of medical care; or

(2) a provider engaged in the delivery of health care services

other than medical care as part of a health maintenance

organization delivery network.

(b) Except as provided by Section 843.101 or 843.318(a), a

physician or provider that employs or enters into a contractual

arrangement with a provider or group of providers to provide

basic or limited health care services or a single health care

service is subject to this chapter and the following provisions

and is required to obtain a certificate of authority under this

chapter:

(1) Section 1367.053;

(2) Subchapter A, Chapter 1452;

(3) Subchapter B, Chapter 1507;

(4) Chapters 222, 251, and 258, as applicable to a health

maintenance organization; and

(5) Chapters 1271 and 1272.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.035, eff. April 1, 2009.

Sec. 843.074. CERTIFICATE OF AUTHORITY REQUIREMENT:

APPLICABILITY TO MEDICAL SCHOOL AND MEDICAL AND DENTAL UNIT. A

medical school or medical and dental unit, as defined or

described by Section 61.003, 61.501, or 74.601, Education Code,

is not required to obtain a certificate of authority under this

chapter to the extent that the medical school or medical and

dental unit contracts to deliver medical care within a health

maintenance organization delivery network. This chapter is

otherwise applicable to the medical school or medical and dental

unit.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.075. CERTIFICATE OF AUTHORITY FOR SINGLE HEALTH CARE

SERVICE PLAN. The commissioner may issue a certificate of

authority to a health maintenance organization organized and

operated solely to provide a single health care service plan.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.076. APPLICATION. (a) Any person may apply to the

commissioner for and obtain a certificate of authority to

organize and operate a health maintenance organization.

(b) An application for a certificate of authority must:

(1) be on a form prescribed by rules adopted by the

commissioner; and

(2) be verified by the applicant or an officer or other

authorized representative of the applicant.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.077. ELIGIBILITY OF FOREIGN CORPORATION. A foreign

corporation may qualify for a certificate of authority under this

chapter, including a certificate of authority for a single health

care service plan, subject to the corporation's:

(1) registration to engage in business in this state as a

foreign corporation under the Texas Business Corporation Act; and

(2) compliance with this chapter and other applicable state

laws.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.078. CONTENTS OF APPLICATION. (a) An application for

a certificate of authority must include:

(1) a copy of the applicant's basic organizational document, if

any, such as the articles of incorporation, articles of

association, partnership agreement, trust agreement, or other

applicable documents;

(2) all amendments to the applicant's basic organizational

document; and

(3) a copy of the bylaws, rules and regulations, or similar

documents, if any, regulating the conduct of the applicant's

internal affairs.

(b) An application for a certificate of authority must include a

list of the names, addresses, and official positions of the

persons responsible for the conduct of the applicant's affairs,

including:

(1) each member of the board of directors, board of trustees,

executive committee, or other governing body or committee;

(2) the principal officer, if the applicant is a corporation;

and

(3) each partner or member, if the applicant is a partnership or

association.

(c) An application for a certificate of authority must include a

copy of any independent contract or other contract made or to be

made between the applicant and any physician, provider, or person

listed under Subsection (b).

(d) An application for a certificate of authority must include:

(1) a copy of the form of evidence of coverage to be issued to

an enrollee;

(2) a copy of the form of the group contract, if any, to be

issued to an employer, union, trustee, or other organization; and

(3) a written description of health care plan terms made

available to any current or prospective group contract holder or

current or prospective enrollee of the health maintenance

organization in accordance with Section 843.201.

(e) An application for a certificate of authority must include a

financial statement that is current on the date of the

application and that includes:

(1) the sources and application of funds;

(2) projected financial statements during the initial period of

operations;

(3) a balance sheet reflecting the condition of the applicant on

the date operations are expected to start;

(4) a statement of revenue and expenses with expected member

months; and

(5) a cash flow statement that states any capital expenditures,

purchase and sale of investments, and deposits with the state.

(f) An application for a certificate of authority must include

the schedule of charges to be used during the first 12 months of

operation.

(g) An application for a certificate of authority must include a

statement acknowledging that lawful process in a legal action or

proceeding against the health maintenance organization on a cause

of action arising in this state is valid if served in accordance

with Chapter 804.

(h) An application for a certificate of authority must include a

statement reasonably describing the service area or areas to be

served by the applicant.

(i) An application for a certificate of authority must include a

description of the complaint procedures the applicant will use.

(j) An application for a certificate of authority must include a

description of the procedures and programs to be implemented by

the applicant to meet the quality of health care requirements of

this chapter and:

(1) Section 1367.053;

(2) Subchapter A, Chapter 1452;

(3) Subchapter B, Chapter 1507; and

(4) Chapters 1271 and 1272.

(k) An application for a certificate of authority must include

network configuration information, including an explanation of

the adequacy of the physician and other provider network

configuration. The information provided must:

(1) include the names of physicians, specialty physicians, and

other providers by zip code or zip code map; and

(2) indicate whether each physician or other provider is

accepting new patients from the health maintenance organization.

(l) An application for a certificate of authority must include a

written description of the types of compensation arrangements,

such as compensation based on fee-for-service arrangements,

risk-sharing arrangements, or capitated risk arrangements, made

or to be made with physicians and providers in exchange for the

provision of or an arrangement to provide health care services to

enrollees, including any financial incentives for physicians and

providers. The compensation arrangements are confidential and are

not subject to the public information law, Chapter 552,

Government Code.

(m) An application for a certificate of authority must include

documentation demonstrating that the applicant will comply with

Section 1271.005(c).

(n) An application for a certificate of authority must include

any other information that the commissioner requires to make the

determinations required by this chapter and:

(1) Section 1367.053;

(2) Subchapter A, Chapter 1452;

(3) Subchapter B, Chapter 1507;

(4) Chapters 222, 251, and 258, as applicable to a health

maintenance organization; and

(5) Chapters 1271 and 1272.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.036, eff. April 1, 2009.

Sec. 843.079. CONTENTS OF APPLICATION: LIMITED HEALTH CARE

SERVICE PLAN. In addition to the items required under Section

843.078, an application for a certificate of authority for a

limited health care service plan must include a specific

description of the health care services to be provided by the

applicant.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.080. MODIFICATION OR AMENDMENT OF APPLICATION

INFORMATION. (a) The commissioner may adopt reasonable rules

that the commissioner considers necessary for the proper

administration of this chapter to require a health maintenance

organization, after receiving its certificate of authority, to

submit modifications or amendments to the operations or documents

described in Sections 843.078 and 843.079 to the commissioner,

for the commissioner's approval or only to provide information,

before implementing the modification or amendment or to require

the health maintenance organization to indicate the modifications

to the commissioner at the time of the next site visit or

examination.

(b) As soon as reasonably possible after any filing for approval

required under this section is made, the commissioner shall

approve or disapprove the filing in writing. If, before the 31st

day after the date a modification or amendment for which the

commissioner's approval is required is filed, the commissioner

does not disapprove the modification or amendment, it is

considered approved. The commissioner may delay action as

necessary for proper consideration for not more than an

additional 30 days.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.082. REQUIREMENTS FOR APPROVAL OF APPLICATION. The

commissioner shall issue a certificate of authority on payment of

the application fee prescribed by Section 843.154(c) if the

commissioner is satisfied that:

(1) with respect to health care services to be provided, the

applicant:

(A) has demonstrated the willingness and potential ability to

ensure that the health care services will be provided in a manner

to:

(i) ensure both availability and accessibility of adequate

personnel and facilities; and

(ii) enhance availability, accessibility, quality of care, and

continuity of services;

(B) has arrangements, established in accordance with rules

adopted by the commissioner, for a continuing quality of health

care assurance program concerning health care processes and

outcomes; and

(C) has a procedure, that is in accordance with rules adopted by

the commissioner, to develop, compile, evaluate, and report

statistics relating to the cost of operation, the pattern of

utilization of services, and availability and accessibility of

services;

(2) the person responsible for the conduct of the affairs of the

applicant is competent, is trustworthy, and has a good

reputation;

(3) the health care plan, limited health care service plan, or

single health care service plan is an appropriate mechanism

through which the health maintenance organization will

effectively provide or arrange for the provision of basic health

care services, limited health care services, or a single health

care service on a prepaid basis, through insurance or otherwise,

except to the extent of reasonable requirements for copayments;

(4) the health maintenance organization is fully responsible and

may reasonably be expected to meet its obligations to enrollees

and prospective enrollees, after considering:

(A) the financial soundness of the health care plan's

arrangement for health care services and the schedule of charges

used in connection with the arrangement;

(B) the adequacy of working capital;

(C) any agreement with an insurer, a group hospital service

corporation, a political subdivision of government, or any other

organization for insuring the payment of the cost of health care

services or providing for automatic applicability of an

alternative coverage in the event the plan is discontinued;

(D) any agreement that provides for the provision of health care

services; and

(E) any deposit of cash or securities submitted in accordance

with Section 843.405 as a guarantee that the obligations will be

performed; and

(5) the proposed plan of operation, as shown by the information

submitted under Section 843.078 and, if applicable, Section

843.079, or by independent investigation, does not violate state

law.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.083. DENIAL OF CERTIFICATE OF AUTHORITY. (a) If the

commissioner certifies that the health maintenance organization's

proposed plan of operation does not meet the requirements of

Section 843.082, the commissioner may not issue a certificate of

authority.

(b) The commissioner shall notify the applicant that the plan is

deficient and specify the deficiencies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.084. DURATION OF CERTIFICATE OF AUTHORITY. A

certificate of authority continues in effect:

(1) while the certificate holder meets the requirements of this

chapter and:

(A) Section 1367.053;

(B) Subchapter A, Chapter 1452;

(C) Subchapter B, Chapter 1507;

(D) Chapters 222, 251, and 258, as applicable to a health

maintenance organization; and

(E) Chapters 1271 and 1272; or

(2) until the commissioner suspends or revokes the certificate

or the commissioner terminates the certificate at the request of

the certificate holder.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.037, eff. April 1, 2009.

Sec. 843.085. CHANGE IN CONTROL: COMMISSIONER APPROVAL. Any

change in control, as defined by Chapter 823, of a health

maintenance organization is subject to the approval of the

commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER D. GENERAL POWERS AND DUTIES OF HEALTH MAINTENANCE

ORGANIZATIONS

Sec. 843.101. PROVIDING OR ARRANGING FOR CARE. (a) A health

maintenance organization may provide or arrange for medical care

services only through:

(1) other health maintenance organizations; or

(2) physicians or groups of physicians who have independent

contracts with the health maintenance organizations.

(b) A health maintenance organization may provide or arrange for

health care services only through:

(1) other health maintenance organizations;

(2) providers or groups of providers who are under contract with

or are employed by the health maintenance organization; or

(3) additional health maintenance organizations or physicians or

providers who have contracted for health care services with:

(A) the other health maintenance organizations;

(B) physicians with whom the health maintenance organization has

contracted; or

(C) providers who are under contract with or are employed by the

health maintenance organization.

(c) Notwithstanding Subsections (a) and (b), a health

maintenance organization may provide or authorize the following

in a manner approved by the commissioner:

(1) emergency care;

(2) services by referral; and

(3) services provided outside the service area.

(d) A health maintenance organization may not employ or contract

with other health maintenance organizations or physicians or

providers in a manner that is prohibited by a law of this state

under which those health maintenance organizations or physicians

or providers are licensed or otherwise authorized.

(e) A health maintenance organization may serve as a workers'

compensation health care network, as defined by Section 1305.004,

in accordance with Chapter 1305.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 6.060, eff. September 1, 2005.

Sec. 843.102. HEALTH MAINTENANCE ORGANIZATION QUALITY ASSURANCE.

(a) A health maintenance organization shall establish

procedures to ensure that health care services are provided to

enrollees under reasonable standards of quality of care that are

consistent with prevailing professionally recognized standards of

medical practice. The procedures must include mechanisms to

ensure availability, accessibility, quality, and continuity of

care.

(b) A health maintenance organization shall operate a continuing

internal quality assurance program to monitor and evaluate its

health care services, including primary and specialist physician

services and ancillary and preventive health care services, in

all institutional and noninstitutional settings.

(c) The commissioner by rule may establish minimum standards and

requirements for the quality assurance programs, including

standards for ensuring availability, accessibility, quality, and

continuity of care.

(d) A health maintenance organization shall record formal

proceedings of quality assurance program activities and maintain

documentation in a confidential manner. The health maintenance

organization shall make the quality assurance program minutes

available to the commissioner.

(e) A health maintenance organization shall establish and

maintain a physician review panel to assist in:

(1) reviewing medical guidelines or criteria; and

(2) determining prescription drugs to be covered by the health

maintenance organization, if the health maintenance organization

offers a prescription drug benefit.

(f) A health maintenance organization shall ensure the use and

maintenance of an adequate patient record system to facilitate

documentation and retrieval of clinical information for the

health maintenance organization's evaluation of continuity and

coordination of patient care and assessment of the quality of

health and medical care provided to enrollees.

(g) The clinical records of enrollees shall be available to the

commissioner for examination and review to determine compliance.

The records are confidential and privileged and are not subject

to the public information law, Chapter 552, Government Code, or

to subpoena, except to the extent necessary to enable the

commissioner to enforce this section.

(h) A health maintenance organization shall establish a

mechanism for the periodic reporting of quality assurance program

activities to its governing body, providers, and appropriate

health maintenance organization staff.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.103. ACQUISITION AND OPERATION OF FACILITIES; CERTAIN

LOANS; COMMISSIONER APPROVAL OF AFFILIATE TRANSACTIONS. (a) A

health maintenance organization may:

(1) purchase, lease, construct, renovate, operate, or maintain

hospitals or medical facilities and ancillary equipment and other

property reasonably required for the principal office of the

health maintenance organization or for another purpose necessary

in engaging in the business of the health maintenance

organization; and

(2) make loans to a medical group, under an independent contract

with the group to further its program, or corporations under its

control, to acquire or construct medical facilities and

hospitals, or to further a program providing health care services

to enrollees.

(b) If the exercise of a power granted under Subsection (a)

involves an affiliate, as described by Section 823.003, the

health maintenance organization before exercising that power

shall file notice and adequate supporting information with the

commissioner for approval.

(c) The commissioner shall disapprove the exercise of a power

described by Subsection (a) that would in the commissioner's

opinion:

(1) substantially and adversely affect the financial soundness

of the health maintenance organization and endanger its ability

to meet its obligations; or

(2) impair the interests of the public or the health maintenance

organization's enrollees or creditors in this state.

(d) If the commissioner does not disapprove the exercise of a

power described by Subsection (a) before the 31st day after the

date notice is filed under this section, the exercise of the

power is considered approved. The commissioner may, by official

order, delay action as necessary for proper consideration for not

more than an additional 30 days.

(e) The commissioner may adopt rules exempting from the filing

requirements of Subsection (b) an activity that has a de minimis

effect.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.104. CONTRACTS FOR CERTAIN ADMINISTRATIVE FUNCTIONS. A

health maintenance organization may contract with any person to

perform functions such as marketing, enrollment, and

administration on behalf of the health maintenance organization.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.105. MANAGEMENT AND EXCLUSIVE AGENCY CONTRACTS. (a) A

health maintenance organization may not enter into a management

contract or exclusive agency contract unless the proposed

contract is first filed with and approved by the commissioner.

(b) The commissioner must approve or disapprove the contract not

later than the 30th day after the date the contract is filed or

within a reasonable extended period that the commissioner

specifies by notice given within the 30-day period.

(c) The commissioner shall disapprove the proposed contract if

the commissioner determines that the contract:

(1) subjects the health maintenance organization to excessive

charges;

(2) extends for an unreasonable time;

(3) does not contain fair and adequate standards of performance;

(4) authorizes persons to manage the health maintenance

organization who are not sufficiently trustworthy, competent,

experienced, and free from conflict of interest to manage the

health maintenance organization with due regard for the interests

of the health maintenance organization's enrollees or creditors

or the public; or

(5) contains provisions that impair the interests of the public

in this state or the health maintenance organization's enrollees

or creditors.

(d) The commissioner shall disapprove a proposed management

contract unless the commissioner determines that the management

contractor has in force in its own name a fidelity bond on its

officers and employees in the amount of at least $100,000 or

another amount prescribed by the commissioner.

(e) The fidelity bond must be issued by an insurer that holds a

certificate of authority in this state. If, after notice and

hearing, the commissioner determines that a fidelity bond is not

available from an insurer that holds a certificate of authority

in this state, the management contractor may obtain a fidelity

bond procured by a surplus lines agent resident in this state in

compliance with Chapter 981.

(f) The fidelity bond must obligate the surety to pay any loss

of money or other property that the health maintenance

organization sustains because of an act of fraud or dishonesty by

an employee or officer of the management contractor during the

period that the management contract is in effect.

(g) Instead of a fidelity bond, the management contractor may

deposit with the comptroller cash or securities acceptable to the

commissioner. The deposit must be maintained in the amount and is

subject to the same conditions required for a fidelity bond under

this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.106. INSURANCE, REINSURANCE, INDEMNITY, AND

REIMBURSEMENT. A health maintenance organization may contract

with an insurer or group hospital service corporation authorized

to engage in business in this state to provide insurance,

reinsurance, indemnification, or reimbursement against the cost

of health care and medical care services provided by the health

maintenance organization.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.107. INDEMNITY BENEFITS; POINT-OF-SERVICE PROVISIONS.

A health maintenance organization may offer:

(1) indemnity benefits covering out-of-area emergency care;

(2) indemnity benefits, in addition to those relating to

out-of-area and emergency care, provided through an insurer or

group hospital service corporation;

(3) a point-of-service plan under Subchapter A, Chapter 1273; or

(4) a point-of-service rider under Section 843.108.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.038, eff. April 1, 2009.

Sec. 843.108. POINT-OF-SERVICE RIDER. (a) In this section,

"point-of-service rider" means a rider under which indemnity

benefits for the cost of health care services are provided by a

health maintenance organization in conjunction with corresponding

benefits arranged for or provided by a health maintenance

organization.

(b) A health maintenance organization may offer a

point-of-service rider for out-of-network coverage without

obtaining a separate certificate of authority as an insurer if

the expenses incurred under the point-of-service rider do not

exceed 10 percent of the total medical and hospital expenses

incurred for all health plan products sold by the health

maintenance organization. If the expenses exceed that level, the

health maintenance organization may not issue new

point-of-service riders until the expenses fall below that level

or until the health maintenance organization obtains a

certificate of authority as an insurer.

(c) Indemnity benefits for services provided under a

point-of-service rider may be limited to those services defined

in the evidence of coverage and may be subject to different

cost-sharing provisions. The cost-sharing provisions for

indemnity benefits may be higher than the cost-sharing provisions

for in-network health maintenance organization coverage. For

enrollees in a limited provider network, higher cost-sharing may

be imposed only when benefits or services are obtained outside

the health maintenance organization delivery network.

(d) A health maintenance organization that issues a

point-of-service rider under this section must meet additional

net worth requirements prescribed by the commissioner. The

commissioner shall base the net worth requirements on the

actuarial relation of the amount of insurance risk assumed

through the point-of-service rider to the amount of solvency and

reserve requirements otherwise required of the health maintenance

organization.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.109. PAYMENT BY GOVERNMENTAL OR PRIVATE ENTITY. A

health maintenance organization may accept from a governmental or

private entity payments for all or part of the cost of services

provided or arranged for by the health maintenance organization.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.110. CORPORATION, PARTNERSHIP, OR ASSOCIATION POWERS.

A health maintenance organization has all powers of a

partnership, association, or corporation, including a

professional association or corporation, as appropriate under the

organizational documents of the health maintenance organization,

that are not in conflict with this chapter or other applicable

law.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.111. GROUP MODEL HEALTH MAINTENANCE ORGANIZATIONS. (a)

In this section, "group model health maintenance organization"

means a health maintenance organization that provides the

majority of its professional services through a single group

medical practice that is formally affiliated with the medical

school component of a state-supported public college or

university in this state.

(b) Unless this section and a power specified in Section

843.101, 843.103, 843.104, 843.106, 843.107, 843.109, or 843.110

are specifically amended by law, a law, without regard to the

time of enactment, may not be construed to prohibit or restrict a

group model health maintenance organization from:

(1) selectively contracting with or declining to contract with a

provider as the group model health maintenance organization

considers necessary;

(2) contracting for or declining to contract for an individual

health care service or full range of health care services as the

group model health maintenance organization considers necessary,

if the service or services may be legally provided by the

contracting provider; or

(3) requiring enrolled members of the group model health

maintenance organization who wish to obtain the services covered

by the group model health maintenance organization to use the

providers specified by the group model health maintenance

organization.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.112. DENTAL POINT-OF-SERVICE OPTION. (a) In this

section:

(1) "Point-of-service option" means a plan provided through a

contractual arrangement under which:

(A) indemnity benefits for the cost of dental care services,

other than emergency care or emergency dental care, are provided

by an insurer or group hospital service corporation in

conjunction with corresponding benefits arranged or provided by a

health maintenance organization; and

(B) an enrollee may choose to obtain benefits or services under

the indemnity plan or the health maintenance organization plan in

accordance with specific provisions of a point-of-service

contract.

(2) "Provider panel" means the providers with whom a health

maintenance organization contracts to provide dental services to

enrollees covered under a dental benefit plan.

(b) This section applies to a dental health maintenance

organization or another single service health maintenance

organization that provides dental benefits. This section does not

apply to a health maintenance organization that has 10,000 or

fewer enrollees in this state who are enrolled in dental benefit

plans based on a provider panel.

(c) If an employer, association, or other private group

arrangement that employs 25 or more employees or has 25 or more

members offers and contributes to the cost of dental benefit plan

coverage to employees or individuals only through a provider

panel, the health maintenance organization with which the

employer, association, or other private group arrangement is

contracting for the coverage shall offer, or contract with

another entity to offer, a dental point-of-service option to the

employer, association, or other private group arrangement. The

employer may offer the dental point-of-service option to the

employee or individual to accept or reject.

(d) If a health maintenance organization's dental provider panel

is the sole delivery system offered to employees by an employer,

the health maintenance organization:

(1) shall offer the employer a dental point-of-service option;

(2) may not impose a minimum participation level on the dental

point-of-service option; and

(3) as part of the group enrollment application, shall provide

to each employer disclosure statements as required by rules

adopted under this code for each dental plan offered.

(e) An employer may require an employee or individual who

accepts the point-of-service option to be responsible for the

payment of a premium, over the amount of the premium for the

coverage provided to employees or members under the dental

benefit plan offered through a provider panel, directly or by

payroll deduction in the same manner in which the other premium

is paid. The premium for the point-of-service option must be

based on the actuarial value of that coverage.

(f) Different cost-sharing provisions may be imposed for the

point-of-service option.

(g) An employer may charge an employee or individual who accepts

the point-of-service option a reasonable administrative fee for

costs associated with the employer's reasonable administration of

the point-of-service option.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.113. SPECIFIED POWERS NOT EXCLUSIVE. The powers of a

health maintenance organization are not limited to the powers

specified by this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER E. REGULATION OF HEALTH MAINTENANCE ORGANIZATIONS

Sec. 843.151. RULES. The commissioner may adopt reasonable

rules as necessary and proper to:

(1) implement this chapter and Section 1367.053, Subchapter A,

Chapter 1452, Subchapter B, Chapter 1507, Chapters 222, 251, and

258, as applicable to a health maintenance organization, and

Chapters 1271 and 1272, including rules to:

(A) prescribe authorized investments for a health maintenance

organization for all investments not otherwise addressed in this

chapter;

(B) ensure that enrollees have adequate access to health care

services; and

(C) establish minimum physician-to-patient ratios, mileage

requirements for primary and specialty care, maximum travel time,

and maximum waiting time for obtaining an appointment; and

(2) meet the requirements of federal law and regulations.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.039, eff. April 1, 2009.

Sec. 843.152. SUBPOENA AUTHORITY. In implementing this chapter

and the following provisions, the commissioner may exercise

subpoena authority in accordance with Subchapter C, Chapter 36:

(1) Section 1367.053;

(2) Subchapter A, Chapter 1452;

(3) Subchapter B, Chapter 1507;

(4) Chapters 222, 251, and 258, as applicable to a health

maintenance organization; and

(5) Chapters 1271 and 1272.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.040, eff. April 1, 2009.

Sec. 843.153. AUTHORITY TO CONTRACT. In performing duties under

this chapter and the following provisions, the commissioner may

contract with a state agency or, after notice and opportunity for

hearing, with a qualified person to make recommendations

concerning determinations to be made by the commissioner:

(1) Section 1367.053;

(2) Subchapter A, Chapter 1452;

(3) Subchapter B, Chapter 1507;

(4) Chapters 222, 251, and 258, as applicable to a health

maintenance organization; and

(5) Chapters 1271 and 1272.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.041, eff. April 1, 2009.

Sec. 843.154. FEES. (a) The commissioner shall, within the

limits prescribed by this section, prescribe the fees to be

charged under this section.

(b) Fees collected under this section shall be deposited to the

credit of the Texas Department of Insurance operating account.

(c) A health maintenance organization shall pay to the

commissioner a fee in an amount not to exceed:

(1) $18,000 for filing and review of its original application

for a certificate of authority;

(2) $200 for filing of an evidence of coverage that requires

approval; and

(3) $100 for a filing that is required by rule but does not

require approval.

(d) A health maintenance organization shall pay to the

comptroller a fee in an amount not to exceed $500 for filing of

an annual report under Section 843.155.

(e) A health maintenance organization shall pay to the

commissioner a fee, in an amount certified by the commissioner to

be just and reasonable, for the expenses of all examinations of

health maintenance organizations made on behalf of the state by

the commissioner or under the commissioner's authority.

(f) A health maintenance organization shall pay to the

commissioner a fee in an amount assessed by the commissioner and

paid in accordance with rules adopted by the commissioner for the

expenses of an examination under Section 843.156(a) that:

(1) are incurred by the commissioner or under the commissioner's

authority; and

(2) are directly attributable to that examination, including the

actual salaries and expenses of the examiners directly

attributable to that examination, as determined under rules

adopted by the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.155. ANNUAL REPORT. (a) Not later than March 1 of

each year, a health maintenance organization shall file with the

commissioner a report covering the preceding calendar year.

Text of subsection as amended by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 9

(b) The report shall:

(1) be verified by at least two principal officers;

(2) be in a form prescribed by the commissioner; and

(3) include:

(A) a financial statement of the health maintenance

organization, including its balance sheet and receipts and

disbursements for the preceding calendar year, certified by an

independent public accountant;

(B) the number of individuals enrolled during the preceding

calendar year, the number of enrollees as of the end of that

year, and the number of enrollments terminated during that year;

(C) a statement of:

(i) an evaluation of enrollee satisfaction;

(ii) an evaluation of quality of care;

(iii) coverage areas;

(iv) accreditation status;

(v) premium costs;

(vi) plan costs;

(vii) premium increases;

(viii) the range of benefits provided;

(ix) copayments and deductibles;

(x) the accuracy and speed of claims payment by the

organization;

(xi) the credentials of physicians of the organization; and

(xii) the number of providers;

(D) updated financial projections for the next calendar year of

the type described in Section 843.078(e), until the health

maintenance organization has had a net income for 12 consecutive

months; and

(E) other information relating to the performance of the health

maintenance organization as necessary to enable the commissioner

to perform the commissioner's duties under this chapter and

Chapter 20A.

Text of subsection as amended by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.042

(b) The report shall:

(1) be verified by at least two principal officers;

(2) be in a form prescribed by the commissioner; and

(3) include:

(A) a financial statement of the health maintenance

organization, including its balance sheet and receipts and

disbursements for the preceding calendar year, certified by an

independent public accountant;

(B) the number of individuals enrolled during the preceding

calendar year, the number of enrollees as of the end of that

year, and the number of enrollments terminated during that year;

(C) updated financial projections for the next calendar year of

the type described in Section 843.078(e), until the health

maintenance organization has had a net income for 12 consecutive

months; and

(D) other information relating to the performance of the health

maintenance organization as necessary to enable the commissioner

to perform the commissioner's duties under:

(i) this chapter;

(ii) Section 1367.053;

(iii) Subchapter A, Chapter 1452;

(iv) Subchapter B, Chapter 1507;

(v) Chapters 222, 251, and 258, as applicable to a health

maintenance organization; and

(vi) Chapters 1271 and 1272.

(c) Sections 36.108 and 201.055 and Chapter 802 apply to the

annual report of a health maintenance organization.

(d) The annual report filed by the health maintenance

organization shall be made publicly available on the department's

Internet website in a user-friendly format that allows consumers

to make direct comparisons of the financial and other data

reported by health maintenance organizations under this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.042, eff. April 1, 2009.

Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 9, eff. September 1, 2007.

Sec. 843.156. EXAMINATIONS. (a) The commissioner may examine

the quality of health care services and the affairs of any health

maintenance organization or applicant for a certificate of

authority under this chapter. The commissioner may conduct an

examination as often as the commissioner considers necessary, but

shall conduct an examination at least once every three years.

(b) A health maintenance organization shall make its books and

records relating to its operations available for an examination

and shall facilitate an examination in every way.

(c) Each physician and provider with whom the health maintenance

organization has a contract, agreement, or other arrangement is

required to make available for an examination only that portion

of the physician's or provider's books and records that is

relevant to the physician's or provider's relationship with the

health maintenance organization.

(d) On request of the commissioner, a health maintenance

organization shall provide to the commissioner a copy of any

contract, agreement, or other arrangement between the health

maintenance organization and a physician or provider.

Documentation provided to the commissioner under this subsection

is confidential and is not subject to the public information law,

Chapter 552, Government Code.

(e) Medical, hospital, and health records of enrollees and

records of physicians and providers providing service under an

independent contract with a health maintenance organization are

subject to an examination only as necessary for a continuing

quality of health assurance program concerning health care

procedures and outcomes that is established in accordance with an

approved plan under this chapter. The plan shall provide for

adequate protection of the confidentiality of medical

information. Medical information may be disclosed only in

accordance with this chapter and other applicable law and is

subject to subpoena only on a showing of good cause.

(f) The commissioner may examine and use the records of a health

maintenance organization, including records of a quality of care

assurance program and records of a medical peer review committee,

as necessary to implement the purposes of this chapter, Section

1367.053, Subchapter A, Chapter 1452, Subchapter B, Chapter 1507,

Chapters 222, 251, and 258, as applicable to a health maintenance

organization, and Chapters 1271 and 1272, including commencement

of an enforcement action under Section 843.461 or 843.462.

Information obtained under this subsection is confidential and

privileged and is not subject to the public information law,

Chapter 552, Government Code, or to subpoena except as necessary

for the commissioner to enforce this chapter, Section 1367.053,

Subchapter A, Chapter 1452, Subchapter B, Chapter 1507, Chapter

222, 251, or 258, as applicable to a health maintenance

organization, or Chapter 1271 or 1272. In this subsection,

"medical peer review committee" has the meaning assigned by

Section 151.002, Occupations Code.

(g) For the purpose of an examination, the commissioner may

administer oaths to and examine the officers and agents of a

health maintenance organization and the principals of physicians

and providers described by this section concerning their

business.

(h) Chapter 86, Section 401.101, and Subchapters B and D,

Chapter 401, apply to a health maintenance organization, except

to the extent that the commissioner determines that the nature of

the examination of a health maintenance organization renders the

applicability of those provisions clearly inappropriate.

(i) Section 38.001, Section 81.003, and Chapter 82 apply to a

health maintenance organization.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.043, eff. April 1, 2009.

Sec. 843.157. REHABILITATION, LIQUIDATION, SUPERVISION, OR

CONSERVATION OF HEALTH MAINTENANCE ORGANIZATION. (a) The

rehabilitation, liquidation, supervision, or conservation of a

health maintenance organization shall be treated as the

rehabilitation, liquidation, supervision, or conservation of an

insurer and be conducted under the supervision of the

commissioner under Chapter 441 or 443, as appropriate.

(b) The commissioner may also order the rehabilitation,

liquidation, supervision, or conservation of a health maintenance

organization if in the commissioner's opinion the continued

operation of the health maintenance organization would be

hazardous to the enrollees or to the people of this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.044, eff. April 1, 2009.

SUBCHAPTER F. RELATIONS WITH ENROLLEES AND GROUP CONTRACT HOLDERS

Sec. 843.201. DISCLOSURE OF INFORMATION ABOUT HEALTH CARE PLAN

TERMS. (a) A health maintenance organization shall provide an

accurate written or electronic description of health care plan

terms, including restrictions or limitations related to a limited

provider network or delegated network within a health care plan,

to allow a current or prospective group contract holder or

current or prospective enrollee to make comparisons and informed

decisions before selecting among health care plans. The written

or electronic description must:

(1) be in readable and understandable format prescribed by the

commissioner; and

(2) include a current list of physicians and providers,

including a delineation of any limited provider network or

delegated network.

(b) A health maintenance organization may satisfy the

requirement imposed under Subsection (a) through the member

handbook provided under Section 843.205 if:

(1) the handbook's contents are substantially similar to and

provide the same level of disclosure as the written or electronic

description prescribed by the commissioner; and

(2) the current list of physicians and providers is also

provided.

(c) If an enrollee designates a primary care physician who

practices in a limited provider network or delegated entity, not

later than the 30th day after the date of the enrollee's

enrollment, the health maintenance organization shall provide the

information required under this section to the enrollee with the

enrollee's identification card or in a mailing separate from

other information.

(d) A health maintenance organization shall provide to an

enrollee on request information on:

(1) whether a physician or other health care provider is a

participating provider in the health maintenance organization's

network;

(2) whether proposed health care services are covered by the

health plan; and

(3) what the enrollee's personal responsibility will be for

payment of applicable copayment or deductible amounts.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 261, Sec. 2, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.208(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 12, eff. September 1, 2007.

Sec. 843.2015. INFORMATION AVAILABLE THROUGH INTERNET SITE. (a)

A health maintenance organization that maintains an Internet

site shall list on the Internet site the physicians and

providers, including, if appropriate, mental health providers and

substance abuse treatment providers, that may be used by

enrollees in accordance with the terms of the enrollee's health

care plan. The listing must identify those physicians and

providers who continue to be available to provide services to new

patients or clients.

(b) The health maintenance organization shall update at least

quarterly an Internet site subject to this section.

(c) The commissioner may adopt rules as necessary to implement

this section. The rules may govern the form and content of the

information required to be provided under Subsection (a).

Acts 2003, 78th Leg., ch. 1177, Sec. 3, eff. Sept. 1, 2003.

Sec. 843.202. DISCLOSURE OF INFORMATION TO MEDICARE RECIPIENTS.

(a) Before a prospective enrollee is enrolled in a health care

plan offered to Medicare recipients by a Medicare-contracting

health maintenance organization, the health maintenance

organization must provide the prospective enrollee with a

disclosure form adopted by the commissioner under Subsection (b).

(b) The commissioner shall adopt a disclosure form informing a

prospective enrollee in a Medicare-contracting health maintenance

organization of:

(1) the effect of enrollment in the health maintenance

organization on the prospective enrollee's opportunity to

purchase Medicare supplement insurance; and

(2) any differences in the benefits and costs between the health

care plan offered to Medicare recipients and Medicare supplement

insurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.203. SELECTION OF PRIMARY CARE PHYSICIAN OR PROVIDER.

(a) Each plan application form shall prominently include a space

in which the enrollee at the time of application or enrollment

shall select a primary care physician or primary care provider.

(b) An enrollee shall at all times have the right to select or

change a primary care physician or primary care provider within

the health maintenance organization network of available primary

care physicians and primary care providers, except that a health

maintenance organization may limit an enrollee's request to

change physicians or providers to not more than four changes in a

12-month period.

(c) For purposes of this subchapter, an applicant physician, as

defined by Chapter 1452, may not be considered to be an available

primary care physician or primary care provider within the

health maintenance organization delivery network for selection by

an enrollee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1203, Sec. 2, eff. September 1, 2007.

Sec. 843.204. UNTRUE OR MISLEADING INFORMATION. (a) A health

maintenance organization or a representative of a health

maintenance organization may not:

(1) use or distribute or knowingly permit the use or

distribution of prospective enrollee information that is untrue

or misleading; or

(2) use or knowingly permit the use of:

(A) advertising that is untrue or misleading;

(B) solicitation that is untrue or misleading; or

(C) any form of evidence of coverage that is deceptive.

(b) In this chapter, Section 1367.053, Subchapter A, Chapter

1452, Subchapter B, Chapter 1507, Chapters 222, 251, and 258, as

applicable to a health maintenance organization, and Chapters

1271 and 1272, a statement or item of information is:

(1) considered to be untrue if the statement or item does not

conform to fact in any respect that is or may be significant to

an enrollee of, or person considering enrollment in, a health

care plan; and

(2) considered to be misleading, whether or not the statement or

item is literally untrue, if, in the total context in which the

statement is made or the item is communicated, the statement or

item may be reasonably understood by a reasonable person who does

not possess special knowledge regarding health care coverage as

indicating:

(A) the inclusion of a benefit or advantage that does not exist

and that is of possible significance to an enrollee of, or person

considering enrollment in, a health care plan; or

(B) the absence of an exclusion, limitation, or disadvantage

that does exist and that is of possible significance to an

enrollee of, or person considering enrollment in, a health care

plan.

(c) In this chapter, Section 1367.053, Subchapter A, Chapter

1452, Subchapter B, Chapter 1507, Chapters 222, 251, and 258, as

applicable to a health maintenance organization, and Chapters

1271 and 1272, an evidence of coverage is considered to be

deceptive if the evidence of coverage, taken as a whole and with

consideration given to typography and format as well as language,

would cause a reasonable person who does not possess special

knowledge regarding health care plans and evidences of coverage

for health care plans to expect charges or benefits, services, or

other advantages that the evidence of coverage does not provide

or that the health care plan issuing the evidence of coverage

does not regularly make available for enrollees covered under the

evidence of coverage.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.045, eff. April 1, 2009.

Sec. 843.205. MEMBER'S HANDBOOK; INFORMATION ABOUT COMPLAINTS

AND APPEALS. (a) In this section, "major population" means a

group constituting 10 percent or more of the enrolled population

of the health maintenance organization.

(b) A health maintenance organization shall establish procedures

to:

(1) provide to an enrollee a member handbook and materials

relating to the complaint and appeals process in the languages of

the major populations of the enrolled population; and

(2) provide access to a member handbook and the complaint and

appeals process to an enrollee who has a disability that affects

the enrollee's ability to communicate or read.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.206. NOTICE OF CHANGE IN PAYMENT ARRANGEMENTS. A

health maintenance organization shall notify a group contract

holder within 30 days of any substantive change to the payment

arrangements between the health maintenance organization and

physicians or providers.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.207. NOTICE OF CHANGE IN OPERATIONS. A health

maintenance organization shall provide to its enrollees

reasonable notice of any material adverse change in the operation

of the health maintenance organization that will directly affect

the enrollees.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.208. CANCELLATION OR NONRENEWAL OF COVERAGE. A health

maintenance organization may cancel or refuse to renew the

coverage of an enrollee only for:

(1) failure to pay the charges for the coverage; or

(2) another reason prescribed by rules adopted by the

commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.209. IDENTIFICATION CARD. An identification card or

other similar document issued by a health maintenance

organization to an enrollee must:

(1) indicate that the health maintenance organization is

regulated under this code and subject to the provisions of

Subchapter J; and

(2) display:

(A) the first date on which the enrollee became enrolled; or

(B) a toll-free number a physician or provider may use to obtain

that date.

Added by Acts 2003, 78th Leg., ch. 214, Sec. 4, eff. June 17,

2003.

Sec. 843.210. TERMS OF ENROLLEE ELIGIBILITY. (a) A contract

between a health maintenance organization and a group contract

holder must provide that:

(1) in addition to any other premiums for which the group

contract holder is liable, the group contract holder is liable

for an enrollee's premiums from the time the enrollee is no

longer part of the group eligible for coverage under the contract

until the end of the month in which the contract holder notifies

the health maintenance organization that the enrollee is no

longer part of the group eligible for coverage by the contract;

and

(2) the enrollee remains covered by the contract until the end

of that period.

(b) Each health maintenance organization that enters into a

contract described by Subsection (a) shall notify the group

contract holder periodically as provided by this section that the

contract holder is liable for premiums on an enrollee who is no

longer part of the group eligible for coverage under the contract

until the health maintenance organization receives notification

of termination of the enrollee's eligibility for that coverage.

(c) If the health maintenance organization charges the group

contract holder on a monthly basis for the coverage premiums, the

health maintenance organization shall include the notice required

by Subsection (b) in each monthly statement sent to the group

contract holder. If the health maintenance organization charges

the group contract holder on other than a monthly basis for the

premiums, the health maintenance organization shall notify the

group contract holder periodically in the manner prescribed by

the commissioner by rule.

(d) The notice required by Subsection (b) must include a

description of methods preferred by the health maintenance

organization for notification by a group contract holder of an

enrollee's termination from coverage eligibility.

Added by Acts 2005, 79th Leg., Ch.

669, Sec. 2, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1217, Sec. 1, eff. September 1, 2009.

Sec. 843.211. APPLICABILITY OF SUBCHAPTER TO ENTITIES

CONTRACTING WITH HEALTH MAINTENANCE ORGANIZATION. This

subchapter applies to a person to whom a health maintenance

organization contracts to:

(1) process or pay claims;

(2) obtain the services of physicians or other providers to

provide health care services to enrollees; or

(3) issue verifications or preauthorizations.

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 13, eff. September 1, 2007.

SUBCHAPTER G. DISPUTE RESOLUTION

Sec. 843.251. COMPLAINT SYSTEM REQUIRED; COMMISSIONER RULES AND

EXAMINATION. (a) A health maintenance organization shall

implement and maintain a complaint system that provides

reasonable procedures to resolve an oral or written complaint

initiated by a complainant concerning health care services. The

complaint system must include a process for the notice and appeal

of a complaint.

(b) The commissioner may adopt reasonable rules as necessary or

proper to implement the provisions of this subchapter relating to

the complaint system and administer matters relating to the

complaint system.

(c) The commissioner may examine a complaint system for

compliance with this subchapter and may require the health

maintenance organization to make corrections as the commissioner

considers necessary.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.252. COMPLAINT INITIATION AND INITIAL RESPONSE;

DEADLINES FOR RESPONSE AND RESOLUTION. (a) If a complainant

notifies a health maintenance organization of a complaint, the

health maintenance organization, not later than the fifth

business day after the date of receiving the complaint, shall

send to the complainant a letter acknowledging the date of

receipt of the complaint.

(b) The letter required under Subsection (a) must:

(1) include a description of the health maintenance

organization's complaint procedures and time frames; and

(2) if the complaint is made orally, be accompanied by a

one-page complaint form that prominently and clearly states that

the form must be returned to the health maintenance organization

for prompt resolution of the complaint.

(c) A health maintenance organization shall acknowledge,

investigate, and resolve a complaint not later than the 30th

calendar day after the date the health maintenance organization

receives the written complaint or one-page complaint form from

the complainant.

(d) Subsections (a)-(c) do not apply to a complaint concerning

an emergency or a denial of continued hospitalization. A health

maintenance organization shall investigate and resolve a

complaint concerning an emergency or a denial of continued

hospitalization:

(1) in accordance with the medical or dental immediacy of the

case; and

(2) not later than one business day after the health maintenance

organization receives the complaint.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.253. COMPLAINT INVESTIGATION AND RESOLUTION. (a) A

health maintenance organization shall investigate each complaint

received in accordance with the health maintenance organization's

policies and in compliance with this chapter.

(b) After a health maintenance organization has investigated a

complaint, the health maintenance organization shall issue a

response letter to the complainant within the time prescribed by

Section 843.252(c) that:

(1) explains the health maintenance organization's resolution of

the complaint;

(2) states the specific medical and contractual reasons for the

resolution;

(3) states the specialization of any physician or other provider

consulted; and

(4) contains a complete description of the process for appeal,

including the deadlines for the appeals process and the deadlines

for the final decision on the appeal.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.254. APPEAL TO COMPLAINT APPEAL PANEL; DEADLINES. (a)

A health maintenance organization shall provide an appeals

process for a complainant who is not satisfied with the

resolution of the complaint. The appeals process must include the

right of the complainant to:

(1) appear in person before a complaint appeal panel at the site

at which the enrollee normally receives health care services or

at another site agreed to by the complainant; or

(2) address a written appeal to the complaint appeal panel.

(b) The health maintenance organization shall send an

acknowledgment letter to the complainant not later than the fifth

business day after the date the written request for appeal is

received.

(c) The health maintenance organization shall complete the

appeals process not later than the 30th calendar day after the

date the written request for appeal is received.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.255. COMPOSITION OF COMPLAINT APPEAL PANEL. (a) A

health maintenance organization shall appoint members to a

complaint appeal panel to advise the health maintenance

organization on the resolution of a disputed decision appealed by

a complainant.

(b) A complaint appeal panel shall be composed of an equal

number of health maintenance organization staff members,

physicians or other providers, and enrollees. A member of a

complaint appeal panel may not have been previously involved in

the disputed decision.

(c) The physicians or other providers on a complaint appeal

panel must have experience in the area of care that is in dispute

and must be independent of any physician or provider who made any

previous determination. If specialty care is in dispute, the

complaint appeal panel must include a person who is a specialist

in the field of care to which the appeal relates.

(d) The enrollee members of a complaint appeal panel may not be

employees of the health maintenance organization.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.256. INFORMATION PROVIDED TO COMPLAINANT RELATING TO

COMPLAINT APPEAL PANEL. Not later than the fifth business day

before the date a complaint appeal panel is scheduled to meet,

unless the complainant agrees otherwise, the health maintenance

organization shall provide to the complainant or the

complainant's designated representative:

(1) any documentation to be presented to the complaint appeal

panel by the health maintenance organization staff;

(2) the specialization of any physicians or providers consulted

during the investigation; and

(3) the name and affiliation of each health maintenance

organization representative on the complaint appeal panel.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.257. RIGHTS OF COMPLAINANT AT COMPLAINT APPEAL PANEL

MEETING. A complainant, or a designated representative if the

enrollee is a minor or is disabled, is entitled to:

(1) appear in person before the complaint appeal panel;

(2) present alternative expert testimony; and

(3) request the presence of and question any person responsible

for making the disputed decision that resulted in the appeal.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.258. APPEAL INVOLVING ONGOING EMERGENCY OR CONTINUED

HOSPITALIZATION. (a) The investigation and resolution of an

appeal of a complaint relating to an ongoing emergency or denial

of continued hospitalization shall be concluded:

(1) in accordance with the medical or dental immediacy of the

case; and

(2) not later than one business day after the complainant's

request for appeal is received.

(b) Because of the ongoing emergency or continued

hospitalization and at the request of the complainant, the health

maintenance organization shall provide, instead of a complaint

appeal panel, a review by a physician or provider who:

(1) has not previously reviewed the case; and

(2) is of the same or a similar specialty as the physician or

provider who would typically manage the medical condition,

procedure, or treatment under consideration for review in the

appeal.

(c) The physician or provider reviewing the appeal may interview

the patient or the patient's designated representative and shall

decide the appeal.

(d) The physician or provider may deliver initial notice of the

decision on the appeal orally if the physician or provider

subsequently provides written notice of the decision not later

than the third day after the date of the decision.

(e) The investigation and resolution of an appeal after

emergency care has been provided shall be conducted in accordance

with the procedures otherwise established under this subchapter,

including the right to review by a complaint appeal panel.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.259. NOTICE OF DECISION ON APPEAL. (a) A health

maintenance organization shall include in a notice of the final

decision on an appeal a statement of the specific medical

determination, clinical basis, and contractual criteria used to

reach the final decision.

(b) The notice must include the toll-free telephone number and

address of the department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.260. RECORD OF COMPLAINTS. (a) A health maintenance

organization shall maintain a complaint and appeal log regarding

each complaint. The log must identify those complaints relating

to limited provider networks and delegated entities.

(b) A health maintenance organization shall maintain a record of

and documentation on each complaint, complaint proceeding, and

action taken on each complaint, including a complaint relating to

a limited provider network or delegated entity, until the third

anniversary of the date the complaint was received.

(c) A complainant is entitled to a copy of the record of the

complainant's complaint and any proceeding relating to that

complaint.

(d) The department, during any investigation of a health

maintenance organization, may review documentation maintained

under Subsection (b), including original documentation, regarding

a complaint and action taken on the complaint.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.209(a),

eff. Sept. 1, 2003.

Sec. 843.261. SPECIAL PROVISIONS FOR APPEALS OF ADVERSE

DETERMINATIONS. (a) A health maintenance organization shall

implement and maintain an internal appeal system that:

(1) provides reasonable procedures for the resolution of an oral

or written appeal concerning dissatisfaction or disagreement with

an adverse determination; and

(2) includes procedures for notification, review, and appeal of

an adverse determination in accordance with Chapter 4201.

(b) An appeal must be initiated by an enrollee, a person acting

on behalf of an enrollee, or an enrollee's provider of record.

(c) When an enrollee, a person acting on behalf of an enrollee,

or an enrollee's provider of record expresses orally or in

writing any dissatisfaction or disagreement with an adverse

determination, the health maintenance organization or utilization

review agent shall:

(1) consider the expression of dissatisfaction or disagreement

as an appeal of the adverse determination; and

(2) review and resolve the appeal in accordance with Chapter

4201.

(d) A health maintenance organization may integrate its appeal

procedures related to adverse determinations with the complaint

and appeal procedures established by the health maintenance

organization under Section 843.251 and otherwise governed by this

subchapter only if the procedures related to adverse

determinations comply with this section and Chapter 4201.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.046, eff. April 1, 2009.

Sec. 843.262. CERTAIN DECISIONS BINDING. (a) If an enrollee, a

person acting on behalf of an enrollee, or an enrollee's provider

of record appeals an adverse determination as provided under

Section 843.261 and the health maintenance organization or

utilization review agent, as applicable, resolves the claim in

favor of the enrollee, the decision is binding on the health

maintenance organization.

(b) After a binding decision in favor of an enrollee relating to

a proposed health care service, the health maintenance

organization shall provide or arrange for the health care service

within a time frame that is appropriate for the treatment of the

medical condition that was the subject of the appeal.

(c) After a binding decision in favor of an enrollee relating to

a health care service already provided, the health maintenance

organization shall pay the cost of the service, if not already

paid by the health maintenance organization, not later than the

45th day after the date the health maintenance organization

receives notice of the binding decision. A health maintenance

organization that fails to pay the cost of service as required by

this subsection is subject to penalties provided under Section

843.342.

(d) This section applies only to a health care plan of a

political subdivision that is exempt from application of the

Employee Retirement Income Security Act of 1974 (29 U.S.C.

Section 1001 et seq.).

Added by Acts 2003, 78th Leg., ch. 348, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER H. GENERAL PROVISIONS REGARDING COMPLAINTS

Sec. 843.281. RETALIATORY ACTION PROHIBITED. (a) A health

maintenance organization may not engage in retaliatory action,

including refusal to renew or cancellation of coverage, against a

group contract holder or enrollee because the group or enrollee

or a person acting on behalf of the group or enrollee has filed a

complaint against the health maintenance organization or appealed

a decision of the health maintenance organization.

(b) A health maintenance organization may not engage in

retaliatory action, including refusal to renew or termination of

a contract, against a physician or provider because the physician

or provider has, on behalf of an enrollee, reasonably filed a

complaint against the health maintenance organization or appealed

a decision of the health maintenance organization.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.282. SUBMITTING COMPLAINTS TO DEPARTMENT. (a) Any

person, including a person who has attempted to resolve a

complaint through a health maintenance organization's complaint

system process and is dissatisfied with the resolution, may

submit a complaint to the department alleging a violation of:

(1) this chapter;

(2) Section 1367.053;

(3) Subchapter A, Chapter 1452;

(4) Subchapter B, Chapter 1507;

(5) Chapters 222, 251, and 258, as applicable to a health

maintenance organization; or

(6) Chapter 1271 or 1272.

(b) The commissioner shall complete an investigation of a

complaint against a health maintenance organization to determine

whether a violation has occurred not later than the 60th day

after the date the department receives the complaint and all

information necessary for the commissioner to make a

determination.

(c) The commissioner may extend the time necessary to complete

an investigation if:

(1) additional information is needed;

(2) an on-site review is necessary;

(3) the health maintenance organization, the physician or

provider, or the complainant does not provide all documentation

necessary to complete the investigation; or

(4) other circumstances beyond the control of the department

occur.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.047, eff. April 1, 2009.

Sec. 843.283. POSTING OF INFORMATION ON COMPLAINT PROCESS

REQUIRED. A contract between a health maintenance organization

and a physician or provider must require the physician or

provider to post, in the office of the physician or provider, a

notice to enrollees on the process for resolving complaints with

the health maintenance organization. The notice must include the

department's toll-free telephone number for filing a complaint.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER I. RELATIONS WITH PHYSICIANS AND PROVIDERS

Sec. 843.301. PRACTICE OF MEDICINE NOT AFFECTED. This chapter,

Section 1367.053, Subchapter A, Chapter 1452, Subchapter B,

Chapter 1507, Chapters 222, 251, and 258, as applicable to a

health maintenance organization, and Chapters 1271 and 1272 do

not:

(1) authorize any person, other than a licensed physician or

practitioner of the healing arts, acting within the scope of the

person's license, to engage directly or indirectly in the

practice of medicine or a healing art; or

(2) authorize any person to regulate, interfere with, or

intervene in any manner in the practice of medicine or a healing

art.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.048, eff. April 1, 2009.

Sec. 843.302. DISCLOSURE OF APPLICATION PROCEDURES AND

QUALIFICATION REQUIREMENTS TO PHYSICIAN OR PROVIDER. A health

maintenance organization shall, on request, make available and

disclose to a physician or provider written application

procedures and qualification requirements for contracting with

the health maintenance organization.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.303. DENIAL OF INITIAL CONTRACT TO PHYSICIAN OR

PROVIDER. (a) A health maintenance organization that denies a

contract to a physician or provider who initially applies to

contract with the health maintenance organization to provide

health care services on behalf of the health maintenance

organization shall provide to the applicant written notice of the

reasons the initial application was denied.

(b) Unless otherwise limited by Article 21.52B, this section

does not prohibit a health maintenance organization from

rejecting an initial application from a physician or provider

based on the determination that the plan has sufficient qualified

physicians or providers.

(c) A health maintenance organization may not deny a contract to

a podiatrist described by Section 843.319.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 237, Sec. 3, eff.

Sept. 1, 2003.

Sec. 843.304. EXCLUSION OF PROVIDER BASED ON TYPE OF LICENSE

PROHIBITED. (a) A provider licensed or otherwise authorized to

practice in this state may not be denied the opportunity to

participate in providing health care services that are delivered

by a health maintenance organization and that are within the

scope of the provider's license or authorization solely because

of the type of license or authorization held by the provider.

(b) If a hospital, facility, agency, or supplier is certified by

the Medicare program, Title XVIII of the Social Security Act (42

U.S.C. Section 1395 et seq.), or accredited by the Joint

Commission on Accreditation of Healthcare Organizations or

another national accrediting body, a health maintenance

organization shall accept that certification or accreditation.

(c) This section does not require that a health maintenance

organization:

(1) use a particular type of provider in its operation;

(2) accept each provider of a category or type, except as

provided by Article 21.52B; or

(3) contract directly with providers of a particular category or

type.

(d) This section does not limit a health maintenance

organization's authority to establish the terms under which

health care services are provided by providers.

(e) A provider must comply with the terms established by the

health maintenance organization for the provision of health

services and for designation as a provider by the health

maintenance organization.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.3041. ACUPUNCTURIST SERVICES. (a) A health

maintenance organization that includes acupuncture in the

services covered by the organization's health care plan may not

refuse to provide reimbursement for the performance of a covered

acupuncture service solely because the service is performed by an

acupuncturist.

(b) This section does not require a health maintenance

organization to offer acupuncture as a covered service.

Added by Acts 2005, 79th Leg., Ch.

622, Sec. 1, eff. September 1, 2005.

Sec. 843.3045. NURSE FIRST ASSISTANT. A health maintenance

organization may not refuse to contract with a nurse first

assistant, as defined by Section 301.1525, Occupations Code, to

be included in the provider's network or refuse to reimburse the

nurse first assistant for a covered service that a physician has

requested the nurse first assistant to perform.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.210(a), eff.

Sept. 1, 2003.

Sec. 843.305. ANNUAL APPLICATION PERIOD FOR PHYSICIANS AND

PROVIDERS TO CONTRACT. (a) This section applies only to a

health maintenance organization that provides coverage for health

care services through:

(1) one or more physicians or providers who are not partners or

employees of the health maintenance organization; or

(2) one or more physicians or providers who are not owned or

operated by the health maintenance organization.

(b) A health maintenance organization shall provide a period of

20 calendar days each calendar year during which any physician or

provider in a service area may, under the terms established by

the health maintenance organization for the provision of services

and the designation of physicians and providers, apply to

participate in providing health care services.

(c) A health maintenance organization that denies the

application of a physician or provider shall notify the physician

or provider in writing of the reason for the denial.

(d) This section does not require that a health maintenance

organization:

(1) use a particular type of physician or provider in its

operation;

(2) accept a physician or provider of a category or type that

does not meet the practice standards and qualifications

established by the health maintenance organization; or

(3) contract directly with physicians or providers of a

particular category or type.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.306. TERMINATION OF PARTICIPATION; ADVISORY REVIEW

PANEL. (a) Before terminating a contract with a physician or

provider, a health maintenance organization shall provide to the

physician or provider a written explanation of the reasons for

termination.

(b) On request, before the effective date of the termination and

within a period not to exceed 60 days, a physician or provider is

entitled to a review by an advisory review panel of the health

maintenance organization's proposed termination, except in a case

involving:

(1) imminent harm to patient health;

(2) an action by a state medical or dental board, another

medical or dental licensing board, or another licensing board or

government agency that effectively impairs the physician's or

provider's ability to practice medicine, dentistry, or another

profession; or

(3) fraud or malfeasance.

(c) An advisory review panel must:

(1) be composed of physicians and providers who are appointed to

serve on the standing quality assurance committee or utilization

review committee of the health maintenance organization; and

(2) include, if available, at least one representative of the

physician's or provider's specialty or a similar specialty.

(d) The health maintenance organization must consider, but is

not bound by, the recommendation of the advisory review panel.

(e) The health maintenance organization on request shall provide

to the affected physician or provider a copy of the

recommendation of the advisory review panel and the health

maintenance organization's determination.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.307. EXPEDITED REVIEW PROCESS ON TERMINATION OR

DESELECTION. On request by the physician or provider, a

physician or provider whose participation in a health care plan

is being terminated or who is deselected is entitled to an

expedited review process by the health maintenance organization.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.308. NOTIFICATION OF PATIENTS OF DESELECTED PHYSICIAN

OR PROVIDER. (a) Except as provided by Subsection (b), if a

physician or provider is deselected for a reason other than the

request of the physician or provider, a health maintenance

organization may not notify patients of the deselection until the

effective date of the deselection or the advisory review panel

makes a formal recommendation.

(b) If the contract of a physician or provider is deselected for

a reason related to imminent harm, a health maintenance

organization may notify patients immediately.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.309. CONTRACTS WITH PHYSICIANS OR PROVIDERS: NOTICE TO

CERTAIN ENROLLEES OF TERMINATION OF PHYSICIAN OR PROVIDER

PARTICIPATION IN PLAN. A contract between a health maintenance

organization and a physician or provider must provide that

reasonable advance notice shall be given to an enrollee of the

impending termination from the plan of a physician or provider

who is currently treating the enrollee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.310. CONTRACTS WITH PHYSICIANS OR PROVIDERS: CERTAIN

INDEMNITY CLAUSES PROHIBITED. A contract between a health

maintenance organization and a physician or provider may not

contain a clause purporting to indemnify the health maintenance

organization for any liability in tort resulting from an act or

omission of the health maintenance organization.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.311. CONTRACTS WITH PODIATRISTS. A contract between a

health maintenance organization and a podiatrist licensed by the

Texas State Board of Podiatric Medical Examiners must provide

that:

(1) the podiatrist may request, and the health maintenance

organization shall provide not later than the 30th day after the

date of the request, a copy of the coding guidelines and payment

schedules applicable to the compensation that the podiatrist will

receive under the contract for services;

(2) the health maintenance organization may not unilaterally

make material retroactive revisions to the coding guidelines and

payment schedules; and

(3) the podiatrist may, while practicing within the scope of the

law regulating podiatry, provide x-rays and nonprefabricated

orthotics covered by the evidence of coverage.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.312. PHYSICIAN ASSISTANTS AND ADVANCED PRACTICE NURSES.

(a) A health maintenance organization may not refuse a request

by a physician participating in the health maintenance

organization delivery network and a physician assistant or

advanced practice nurse who is authorized by the physician to

provide care under Subchapter B, Chapter 157, Occupations Code,

to identify a physician assistant or advanced practice nurse as a

provider in the network.

(b) A health maintenance organization may refuse a request under

Subsection (a) if the physician assistant or advanced practice

nurse does not meet the quality of care standards previously

established by the health maintenance organization for

participation in the network by physician assistants and advanced

practice nurses.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.313. ECONOMIC PROFILING. (a) A health maintenance

organization that conducts or uses economic profiling of

physicians or providers participating in the health maintenance

organization delivery network shall make available to a network

physician or provider on request that physician's or provider's

economic profile, including the standards by which the physician

or provider is measured.

(b) The use of an economic profile must recognize the

characteristics of a physician's or provider's practice that may

account for variations from expected costs.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.314. INDUCEMENT TO LIMIT MEDICALLY NECESSARY SERVICES

PROHIBITED. (a) A health maintenance organization may not use a

financial incentive or make a payment to a physician or provider

if the incentive or payment acts directly or indirectly as an

inducement to limit medically necessary services.

(b) This section does not prohibit the use of capitation as a

method of payment.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.315. PAYMENT OF CAPITATION; ASSIGNMENT OF PRIMARY CARE

PHYSICIAN OR PROVIDER. (a) This section applies to a health

maintenance organization that to any extent uses capitation as a

method of compensation.

(b) A health maintenance organization shall begin payment of

capitated amounts to an enrollee's primary care physician or

primary care provider, computed from the date of enrollment, not

later than the 60th day after the date the enrollee selects or is

assigned a primary care physician or primary care provider.

(c) If selection or assignment of a primary care physician or

primary care provider does not occur at enrollment, capitated

amounts that would have been paid to a selected or assigned

primary care physician or primary care provider if a selection or

assignment had been made shall be reserved as a capitated amount

payable until the enrollee makes a selection or the health

maintenance organization assigns a primary care physician or

primary care provider.

(d) If an enrollee does not select a primary care physician or

primary care provider at the time of application or enrollment, a

health maintenance organization may assign the enrollee to a

primary care physician or primary care provider.

(e) A primary care physician or primary care provider assigned

under Subsection (d) must be located within the zip code nearest

the enrollee's residence or place of employment.

(f) Subject to Subsection (e), the health maintenance

organization shall make the assignment in a manner that results

in a fair and equal distribution of enrollees among the health

maintenance organization delivery network's primary care

physicians or primary care providers.

(g) A health maintenance organization shall inform an enrollee

of:

(1) the name, address, and telephone number of a primary care

physician or primary care provider to whom the enrollee has been

assigned under Subsection (d); and

(2) the enrollee's right to select a different primary care

physician or primary care provider.

(h) At any time, an enrollee is entitled to reject the primary

care physician or primary care provider assigned and select

another physician or provider from the list of primary care

physicians or primary care providers for the health maintenance

organization delivery network. A rejection by an enrollee of an

assigned physician or provider is not a change in provider for

purposes of the limitation described by Section 843.203.

(i) A health maintenance organization shall notify a physician

or provider of an enrollee's selection of that person as the

primary care physician or primary care provider, or of the

assignment of the enrollee to that physician or provider by the

health maintenance organization, not later than the 30th working

day after the date of the selection or assignment.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.316. ALTERNATIVE CAPITATION SYSTEM. As an alternative

to the procedures prescribed by Section 843.315, a health

maintenance organization may request approval from the department

of a capitation payment system that ensures:

(1) immediate availability and accessibility of a primary care

physician or primary care provider; and

(2) payment to a primary care physician or primary care provider

of a capitated amount certified by a qualified actuary to be

actuarially sufficient to compensate the primary care physician

or primary care provider for the risk assumed.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.317. EXCLUSION OF PHYSICIAN OR PROVIDER BASED ON

AFFILIATION WITH HEALTH MAINTENANCE ORGANIZATION PROHIBITED. A

physician, health care provider, group of physicians or health

care providers, or health care facility or institution may not

exclude a physician or provider from staff privileges or a

facility or institution solely because the physician or provider

is associated with a health maintenance organization that holds a

certificate of authority under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.318. CERTAIN CONTRACTS OF PARTICIPATING PHYSICIAN OR

PROVIDER NOT PROHIBITED. (a) This chapter and this code do not

prohibit a physician or provider who is participating in a health

maintenance organization delivery network, whether by contracting

with a health maintenance organization under Section 843.101 or

by subcontracting with a physician or provider in the health

maintenance organization delivery network, from entering into a

contractual arrangement within a health maintenance organization

delivery network described by Subsections (b)-(e).

(b) A physician may contract to provide medical care or arrange

to provide medical care through subcontracts with other

physicians. A physician may contract to provide through another

provider any service that is ancillary to the practice of

medicine, other than hospital or other institutional or inpatient

provider services.

(c) A provider may contract to provide, or arrange to provide

through a subcontract with a similarly licensed provider, any

health care service that the providers are licensed to provide,

other than medical care.

(d) A provider may contract to provide, or arrange to provide

through a subcontract with another provider, a health care

service that the provider is not licensed to provide, other than

medical care, if the contracted or subcontracted services

constitute less than 15 percent of the total amount of services

the provider is to provide or arrange to provide.

(e) A contract or subcontract authorized under this section may

provide for compensation under:

(1) a fee-for-service arrangement;

(2) a risk-sharing arrangement; or

(3) a capitation arrangement under which a fixed predetermined

payment is made in exchange for the provision of, or for the

arrangement to provide and the guaranty of the provision of, a

defined set of covered services to covered persons for a

specified period without regard to the quantity of services

actually provided.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.025, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.025, eff. September 1, 2007.

Sec. 843.319. CERTAIN REQUIRED CONTRACTS. Notwithstanding

Section 843.304, a health maintenance organization may not deny a

contract to a podiatrist licensed by the Texas State Board of

Podiatric Medical Examiners who joins the professional practice

of a contracted physician or provider, satisfies the application

procedures of the health maintenance organization, and meets the

qualification and credentialing requirements for contracting with

the health maintenance organization.

Added by Acts 2003, 78th Leg., ch. 237, Sec. 4, eff. Sept. 1,

2003.

Sec. 843.320. USE OF HOSPITALIST. (a) In this section,

"hospitalist" means a physician who:

(1) serves as physician of record at a hospital for a

hospitalized patient of another physician; and

(2) returns the care of the patient to that other physician at

the end of the patient's hospitalization.

(b) A contract between a health maintenance organization and a

physician may not require the physician to use a hospitalist for

a hospitalized patient.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.211(a), eff.

Sept. 1, 2003.

Sec. 843.321. AVAILABILITY OF CODING GUIDELINES. (a) A

contract between a health maintenance organization and a

physician or provider must provide that:

(1) the physician or provider may request a description and copy

of the coding guidelines, including any underlying bundling,

recoding, or other payment process and fee schedules applicable

to specific procedures that the physician or provider will

receive under the contract;

(2) the health maintenance organization or the health

maintenance organization's agent will provide the coding

guidelines and fee schedules not later than the 30th day after

the date the health maintenance organization receives the

request;

(3) the health maintenance organization or the health

maintenance organization's agent will provide notice of changes

to the coding guidelines and fee schedules that will result in a

change of payment to the physician or provider not later than the

90th day before the date the changes take effect and will not

make retroactive revisions to the coding guidelines and fee

schedules; and

(4) the contract may be terminated by the physician or provider

on or before the 30th day after the date the physician or

provider receives information requested under this subsection

without penalty or discrimination in participation in other

health care products or plans.

(b) A physician or provider who receives information under

Subsection (a) may only:

(1) use or disclose the information for the purpose of practice

management, billing activities, and other business operations;

and

(2) disclose the information to a governmental agency involved

in the regulation of health care or insurance.

(c) The health maintenance organization shall, on request of the

physician or provider, provide the name, edition, and model

version of the software that the health maintenance organization

uses to determine bundling and unbundling of claims.

(d) The provisions of this section may not be waived, voided, or

nullified by contract.

Added by Acts 2003, 78th Leg., ch. 214, Sec. 5, eff. June 17,

2003.

Renumbered from Insurance Code, Section 843.319 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(60), eff. September 1, 2005.

Sec. 843.323. CONTRACT PROVISIONS PROHIBITING REJECTION OF

BATCHED CLAIMS. (a) If requested by a participating physician

or provider, a health maintenance organization shall include a

provision in the physician's or provider's contract providing

that the health maintenance organization or the health

maintenance organization's clearinghouse may not refuse to

process or pay an electronically submitted clean claim, as

defined by Subchapter J, because the claim is submitted together

with or in a batch submission with a claim that is not a clean

claim.

(b) In accordance with Chapters 82 and 84, the commissioner may

issue a cease and desist order against or impose sanctions on a

health maintenance organization that violates this section or a

contract provision adopted under this section.

Added by Acts 2005, 79th Leg., Ch.

668, Sec. 1, eff. September 1, 2005.

SUBCHAPTER J. PAYMENT OF CLAIMS TO PHYSICIANS AND PROVIDERS

Sec. 843.336. DEFINITION. (a) In this subchapter, "clean

claim" means a claim that complies with this section.

(b) A nonelectronic claim by a physician or provider, other than

an institutional provider, is a clean claim if the claim is

submitted using the Centers for Medicare and Medicaid Services

Form 1500 or, if adopted by the commissioner by rule, a successor

to that form developed by the National Uniform Claim Committee or

its successor. An electronic claim by a physician or provider,

other than an institutional provider, is a clean claim if the

claim is submitted using the Professional 837 (ASC X12N 837)

format or, if adopted by the commissioner by rule, a successor to

that format adopted by the Centers for Medicare and Medicaid

Services or its successor.

(c) A nonelectronic claim by an institutional provider is a

clean claim if the claim is submitted using the Centers for

Medicare and Medicaid Services Form UB-92 or, if adopted by the

commissioner by rule, a successor to that form developed by the

National Uniform Billing Committee or its successor. An

electronic claim by an institutional provider is a clean claim if

the claim is submitted using the Institutional 837 (ASC X12N 837)

format or, if adopted by the commissioner by rule, a successor to

that format adopted by the Centers for Medicare and Medicaid

Services or its successor.

(d) The commissioner may adopt rules that specify the

information that must be entered into the appropriate fields on

the applicable claim form for a claim to be a clean claim.

(e) The commissioner may not require any data element for an

electronic claim that is not required in an electronic

transaction set needed to comply with federal law.

(f) A health maintenance organization and a physician or

provider may agree by contract to use fewer data elements than

are required in an electronic transaction set needed to comply

with federal law.

(g) An otherwise clean claim submitted by a physician or

provider that includes additional fields, data elements,

attachments, or other information not required under this section

is considered to be a clean claim for the purposes of this

section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 214, Sec. 6, eff. June

17, 2003.

Sec. 843.337. TIME FOR SUBMISSION OF CLAIM; DUPLICATE CLAIMS;

ACKNOWLEDGMENT OF RECEIPT OF CLAIM. (a) A physician or provider

must submit a claim to a health maintenance organization not

later than the 95th day after the date the physician or provider

provides the health care services for which the claim is made. A

health maintenance organization shall accept as proof of timely

filing a claim filed in compliance with Subsection (e) or

information from another health maintenance organization or

insurer showing that the physician or provider submitted the

claim to the health maintenance organization or insurer in

compliance with Subsection (e).

(b) If a physician or provider fails to submit a claim in

compliance with this section, the physician or provider forfeits

the right to payment unless the failure to submit the claim in

compliance with this section is a result of a catastrophic event

that substantially interferes with the normal business operations

of the physician or provider.

(c) The period for submitting a claim under this section may be

extended by contract.

(d) A physician or provider may not submit a duplicate claim for

payment before the 46th day after the date the original claim was

submitted. The commissioner shall adopt rules under which a

health maintenance organization may determine whether a claim is

a duplicate claim.

(e) Except as provided by Chapter 1213, a physician or provider

may, as appropriate:

(1) mail a claim by United States mail, first class, or by

overnight delivery service;

(2) submit the claim electronically;

(3) fax the claim; or

(4) hand deliver the claim.

(f) If a claim for health care services provided to a patient is

mailed, the claim is presumed to have been received by the health

maintenance organization on the fifth day after the date the

claim is mailed or, if the claim is mailed using overnight

service or return receipt requested, on the date the delivery

receipt is signed. If the claim is submitted electronically, the

claim is presumed to have been received on the date of the

electronic verification of receipt by the health maintenance

organization or the health maintenance organization's

clearinghouse. If the health maintenance organization or the

health maintenance organization's clearinghouse does not provide

a confirmation within 24 hours of submission by the physician or

provider, the physician's or provider's clearinghouse shall

provide the confirmation. The physician's or provider's

clearinghouse must be able to verify that the filing contained

the correct payor identification of the entity to receive the

filing. If the claim is faxed, the claim is presumed to have been

received on the date of the transmission acknowledgment. If the

claim is hand delivered, the claim is presumed to have been

received on the date the delivery receipt is signed.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 214, Sec. 7, eff. June

17, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.049, eff. April 1, 2009.

Sec. 843.338. DEADLINE FOR ACTION ON CLEAN CLAIMS. Except as

provided by Section 843.3385, not later than the 45th day after

the date on which a health maintenance organization receives a

clean claim from a participating physician or provider in a

nonelectronic format or the 30th day after the date the health

maintenance organization receives a clean claim from a

participating physician or provider that is electronically

submitted, the health maintenance organization shall make a

determination of whether the claim is payable and:

(1) if the health maintenance organization determines the entire

claim is payable, pay the total amount of the claim in accordance

with the contract between the physician or provider and the

health maintenance organization;

(2) if the health maintenance organization determines a portion

of the claim is payable, pay the portion of the claim that is not

in dispute and notify the physician or provider in writing why

the remaining portion of the claim will not be paid; or

(3) if the health maintenance organization determines that the

claim is not payable, notify the physician or provider in writing

why the claim will not be paid.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 214, Sec. 8, eff. June

17, 2003.

Sec. 843.3385. ADDITIONAL INFORMATION. (a) If a health

maintenance organization needs additional information from a

treating participating physician or provider to determine

payment, the health maintenance organization, not later than the

30th calendar day after the date the health maintenance

organization receives a clean claim, shall request in writing

that the physician or provider provide an attachment to the claim

that is relevant and necessary for clarification of the claim.

(b) The request must describe with specificity the clinical

information requested and relate only to information the health

maintenance organization can demonstrate is specific to the claim

or the claim's related episode of care. The participating

physician or provider is not required to provide an attachment

that is not contained in, or is not in the process of being

incorporated into, the patient's medical or billing record

maintained by a participating physician or provider.

(c) A health maintenance organization that requests an

attachment under this section shall determine whether the claim

is payable on or before the later of the 15th day after the date

the health maintenance organization receives the requested

attachment or the latest date for determining whether the claim

is payable under Section 843.338 or 843.339.

(d) A health maintenance organization may not make more than one

request under this section in connection with a claim. Sections

843.337(e) and (f) apply to a request for and submission of an

attachment under Subsection (a).

(e) If a health maintenance organization requests an attachment

or other information from a person other than the participating

physician or provider who submitted the claim, the health

maintenance organization shall provide notice containing the name

of the physician or provider from whom the health maintenance

organization is requesting information to the physician or

provider who submitted the claim. The health maintenance

organization may not withhold payment pending receipt of an

attachment or information requested under this subsection. If on

receiving an attachment or information requested under this

subsection the health maintenance organization determines that

there was an error in payment of the claim, the health

maintenance organization may recover any overpayment under

Section 843.350.

(f) The commissioner shall adopt rules under which a health

maintenance organization can easily identify an attachment or

other information submitted by a physician or provider under this

section.

Added by Acts 2003, 78th Leg., ch. 214, Sec. 9, eff. June 17,

2003.

Sec. 843.339. DEADLINE FOR ACTION ON CERTAIN PRESCRIPTION

CLAIMS. Not later than the 21st day after the date a health

maintenance organization affirmatively adjudicates a pharmacy

claim that is electronically submitted, the health maintenance

organization shall pay the total amount of the claim.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 214, Sec. 10, eff.

June 17, 2003.

Sec. 843.340. AUDITED CLAIMS. (a) Except as provided by

Section 843.3385, if a health maintenance organization intends to

audit a claim submitted by a participating physician or provider,

the health maintenance organization shall pay the charges

submitted at 100 percent of the contracted rate on the claim not

later than the 30th day after the date the health maintenance

organization receives the clean claim from the participating

physician or provider if submitted electronically or if submitted

nonelectronically not later than the 45th day after the date on

which the health maintenance organization receives the clean

claim from a participating physician or provider. The health

maintenance organization shall clearly indicate on the

explanation of payment statement in the manner prescribed by the

commissioner by rule that the clean claim is being paid at 100

percent of the contracted rate, subject to completion of the

audit.

(b) If the health maintenance organization requests additional

information to complete the audit, the request must describe with

specificity the clinical information requested and relate only to

information the health maintenance organization in good faith can

demonstrate is specific to the claim or episode of care. The

health maintenance organization may not request as a part of the

audit information that is not contained in, or is not in the

process of being incorporated into, the patient's medical or

billing record maintained by a participating physician or

provider.

(c) If the participating physician or provider does not supply

information reasonably requested by the health maintenance

organization in connection with the audit, the health maintenance

organization may:

(1) notify the physician or provider in writing that the

physician or provider must provide the information not later than

the 45th day after the date of the notice or forfeit the amount

of the claim; and

(2) if the physician or provider does not provide the

information required by this section, recover the amount of the

claim.

(d) The health maintenance organization must complete the audit

on or before the 180th day after the date the clean claim is

received by the health maintenance organization, and any

additional payment due a participating physician or provider or

any refund due the health maintenance organization shall be made

not later than the 30th day after the completion of the audit.

(e) If a participating physician or provider disagrees with a

refund request made by a health maintenance organization based on

the audit, the health maintenance organization shall provide the

physician or provider with an opportunity to appeal, and the

health maintenance organization may not attempt to recover the

payment until all appeal rights are exhausted.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 214, Sec. 11, eff.

June 17, 2003.

Sec. 843.3405. INVESTIGATION AND DETERMINATION OF PAYMENT. The

investigation and determination of payment, including any

coordination of other payments, does not extend the period for

determining whether a claim is payable under Section 843.338 or

843.339 or for auditing a claim under Section 843.340.

Added by Acts 2003, 78th Leg., ch. 214, Sec. 12, eff. June 17,

2003.

Sec. 843.341. CLAIMS PROCESSING PROCEDURES. (a) A health

maintenance organization shall provide a participating physician

or provider with copies of all applicable utilization review

policies and claim processing policies or procedures.

(b) A health maintenance organization's claims payment processes

shall:

(1) use nationally recognized, generally accepted Current

Procedural Terminology codes, notes, and guidelines, including

all relevant modifiers; and

(2) be consistent with nationally recognized, generally accepted

bundling edits and logic.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 214, Sec. 13, eff.

June 17, 2003.

Sec. 843.342. VIOLATION OF CERTAIN CLAIMS PAYMENT PROVISIONS;

PENALTIES. (a) Except as provided by this section, if a clean

claim submitted to a health maintenance organization is payable

and the health maintenance organization does not determine under

this subchapter that the claim is payable and pay the claim on or

before the date the health maintenance organization is required

to make a determination or adjudication of the claim, the health

maintenance organization shall pay the physician or provider

making the claim the contracted rate owed on the claim plus a

penalty in the amount of the lesser of:

(1) 50 percent of the difference between the billed charges, as

submitted on the claim, and the contracted rate; or

(2) $100,000.

(b) If the claim is paid on or after the 46th day and before the

91st day after the date the health maintenance organization is

required to make a determination or adjudication of the claim,

the health maintenance organization shall pay a penalty in the

amount of the lesser of:

(1) 100 percent of the difference between the billed charges, as

submitted on the claim, and the contracted rate; or

(2) $200,000.

(c) If the claim is paid on or after the 91st day after the date

the health maintenance organization is required to make a

determination or adjudication of the claim, the health

maintenance organization shall pay a penalty computed under

Subsection (b) plus 18 percent annual interest on that amount.

Interest under this subsection accrues beginning on the date the

health maintenance organization was required to pay the claim and

ending on the date the claim and the penalty are paid in full.

(d) Except as provided by this section, a health maintenance

organization that determines under this subchapter that a claim

is payable, pays only a portion of the amount of the claim on or

before the date the health maintenance organization is required

to make a determination or adjudication of the claim, and pays

the balance of the contracted rate owed for the claim after that

date shall pay to the physician or provider, in addition to the

contracted amount owed, a penalty on the amount not timely paid

in the amount of the lesser of:

(1) 50 percent of the underpaid amount; or

(2) $100,000.

(e) If the balance of the claim is paid on or after the 46th day

and before the 91st day after the date the health maintenance

organization is required to make a determination or adjudication

of the claim, the health maintenance organization shall pay a

penalty on the balance of the claim in the amount of the lesser

of:

(1) 100 percent of the underpaid amount; or

(2) $200,000.

(f) If the balance of the claim is paid on or after the 91st day

after the date the health maintenance organization is required to

make a determination or adjudication of the claim, the health

maintenance organization shall pay a penalty on the balance of

the claim computed under Subsection (e) plus 18 percent annual

interest on that amount. Interest under this subsection accrues

beginning on the date the health maintenance organization was

required to pay the claim and ending on the date the claim and

the penalty are paid in full.

(g) For the purposes of Subsections (d) and (e), the underpaid

amount is calculated on the ratio of the amount underpaid on the

contracted rate to the contracted rate as applied to an amount

equal to the billed charges as submitted on the claim minus the

contracted rate.

(h) A health maintenance organization is not liable for a

penalty under this section:

(1) if the failure to pay the claim in accordance with this

subchapter is a result of a catastrophic event that substantially

interferes with the normal business operations of the health

maintenance organization; or

(2) if the claim was paid in accordance with this subchapter,

but for less than the contracted rate, and:

(A) the physician or provider notifies the health maintenance

organization of the underpayment after the 270th day after the

date the underpayment was received; and

(B) the health maintenance organization pays the balance of the

claim on or before the 30th day after the date the health

maintenance organization receives the notice.

(i) Subsection (h) does not relieve the health maintenance

organization of the obligation to pay the remaining unpaid

contracted rate owed the physician or provider.

(j) A health maintenance organization that pays a penalty under

this section shall clearly indicate on the explanation of payment

statement in the manner prescribed by the commissioner by rule

the amount of the contracted rate paid and the amount paid as a

penalty.

(k) In addition to any other penalty or remedy authorized by

this code or another insurance law of this state, a health

maintenance organization that violates Section 843.338, 843.339,

or 843.340 in processing more than two percent of clean claims

submitted to the health maintenance organization is subject to an

administrative penalty under Chapter 84. For each day an

administrative penalty is imposed under this subsection, the

penalty may not exceed $1,000 for each claim that remains unpaid

in violation of Section 843.338, 843.339, or 843.340.

(l) In determining whether a health maintenance organization has

processed physician and provider claims in compliance with

Section 843.338, 843.339, or 843.340, the commissioner shall

consider paid claims, other than claims that have been paid under

Section 843.340, and shall compute a compliance percentage for

physician and provider claims, other than institutional provider

claims, and a compliance percentage for institutional provider

claims.

(m) Notwithstanding any other provision of this section, this

subsection governs the payment of a penalty under this section.

For a penalty under this section relating to a clean claim

submitted by a physician or provider other than an institutional

provider, the health maintenance organization shall pay the

entire penalty to the physician or provider, except for any

interest computed under Subsection (c), which shall be paid to

the Texas Health Insurance Risk Pool. For a penalty under this

section relating to a clean claim submitted by an institutional

provider, the health maintenance organization shall pay 50

percent of the total penalty amount computed under this section,

including interest, to the institutional provider and the

remaining 50 percent of that amount to the Texas Health Insurance

Risk Pool.

(n) In this section, "institutional provider" means a hospital

or other medical or health-related service facility that provides

care for the sick or injured or other care that may be covered in

an evidence of coverage.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 214, Sec. 14, eff.

June 17, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.212, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

435, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

265, Sec. 1, eff. January 1, 2010.

Sec. 843.343. ATTORNEY'S FEES. A physician or provider may

recover reasonable attorney's fees and court costs in an action

to recover payment under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 214, Sec. 15, eff.

June 17, 2003.

Sec. 843.344. APPLICABILITY OF SUBCHAPTER TO ENTITIES

CONTRACTING WITH HEALTH MAINTENANCE ORGANIZATION. This

subchapter applies to a person with whom a health maintenance

organization contracts to:

(1) process or pay claims;

(2) obtain the services of physicians and providers to provide

health care services to enrollees; or

(3) issue verifications or preauthorizations.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 214, Sec. 16, eff.

June 17, 2003.

Sec. 843.345. EXCEPTION. This subchapter does not apply to a

capitated payment required to be made to a physician or provider

under an agreement to provide health care services.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 214, Sec. 17, eff.

June 17, 2003.

Sec. 843.346. PAYMENT OF CLAIMS. Except as provided by this

subchapter, a health maintenance organization shall pay a

physician or provider for health care services and benefits

provided to an enrollee not later than:

(1) the 45th day after the date on which a claim for payment is

received with the documentation reasonably necessary to process

the claim; or

(2) if applicable, within the number of calendar days specified

by written agreement between the physician or provider and the

health maintenance organization.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 214, Sec. 18, eff.

June 17, 2003.

Sec. 843.347. VERIFICATION. (a) In this section,

"verification" means a reliable representation by a health

maintenance organization to a physician or provider that the

health maintenance organization will pay the physician or

provider for proposed health care services if the physician or

provider renders those services to the patient for whom the

services are proposed. The term includes precertification,

certification, recertification, and any other term that would be

a reliable representation by a health maintenance organization to

a physician or provider and includes preauthorization only when

preauthorization is a condition for the verification.

(b) On the request of a physician or provider for verification

of a particular health care service the participating physician

or provider proposes to provide to a particular patient, the

health maintenance organization shall inform the physician or

provider without delay whether the service, if provided to that

patient, will be paid by the health maintenance organization and

shall specify any deductibles, copayments, or coinsurance for

which the enrollee is responsible.

(c) A health maintenance organization shall have appropriate

personnel reasonably available at a toll-free telephone number to

provide a verification under this section between 6 a.m. and 6

p.m. central time Monday through Friday on each day that is not a

legal holiday and between 9 a.m. and noon central time on

Saturday, Sunday, and legal holidays. A health maintenance

organization must have a telephone system capable of accepting or

recording incoming phone calls for verifications after 6 p.m.

central time Monday through Friday and after noon central time on

Saturday, Sunday, and legal holidays and responding to each of

those calls on or before the second calendar day after the date

the call is received.

(d) A health maintenance organization may decline to determine

eligibility for payment if the insurer notifies the physician or

preferred provider who requested the verification of the specific

reason the determination was not made.

(e) A health maintenance organization may establish a specific

period during which the verification is valid of not less than 30

days.

(f) A health maintenance organization that declines to provide a

verification shall notify the physician or provider who requested

the verification of the specific reason the verification was not

provided.

(g) If a health maintenance organization has provided a

verification for proposed health care services, the health

maintenance organization may not deny or reduce payment to the

physician or provider for those health care services if provided

to the enrollee on or before the 30th day after the date the

verification was provided unless the physician or provider has

materially misrepresented the proposed health care services or

has substantially failed to perform the proposed health care

services.

(h) A health maintenance organization providing routine vision

services as a single health care service plan or providing dental

health care services as a single health care service plan is not

required to comply with Subsection (c) with respect to those

services. For purposes of this subsection, "routine vision

services" means a routine annual or biennial eye examination to

determine ocular health and refractive conditions that may

include provision of glasses or contact lenses.

(i) A health maintenance organization described by Subsection

(h) shall:

(1) have appropriate personnel reasonably available at a

toll-free telephone number to provide a verification under this

section between 8 a.m. and 5 p.m. central time Monday through

Friday on each day that is not a legal holiday;

(2) have a telephone system capable of accepting or recording

incoming phone calls for verifications after 5 p.m. Monday

through Friday and all day on Saturday, Sunday, and legal

holidays; and

(3) respond to calls accepted or recorded on the telephone

system described by Subdivision (2) not later than the next

business day after the date the call is received.

Added by Acts 2003, 78th Leg., ch. 214, Sec. 19, eff. June 17,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

669, Sec. 3, eff. September 1, 2005.

Sec. 843.348. PREAUTHORIZATION OF HEALTH CARE SERVICES. (a) In

this section, "preauthorization" means a determination by a

health maintenance organization that health care services

proposed to be provided to a patient are medically necessary and

appropriate.

(b) A health maintenance organization that uses a

preauthorization process for health care services shall provide

each participating physician or provider, not later than the 10th

business day after the date a request is made, a list of health

care services that do not require preauthorization and

information concerning the preauthorization process.

(c) If proposed health care services require preauthorization as

a condition of the health maintenance organization's payment to a

participating physician or provider, the health maintenance

organization shall determine whether the health care services

proposed to be provided to the enrollee are medically necessary

and appropriate.

(d) On receipt of a request from a participating physician or

provider for preauthorization, the health maintenance

organization shall review and issue a determination indicating

whether the health care services are preauthorized. The

determination must be issued and transmitted not later than the

third calendar day after the date the request is received by the

health maintenance organization.

(e) If the proposed health care services involve inpatient care

and the health maintenance organization requires preauthorization

as a condition of payment, the health maintenance organization

shall review the request and issue a length of stay for the

admission into a health care facility based on the recommendation

of the patient's physician or provider and the health maintenance

organization's written medically accepted screening criteria and

review procedures. If the proposed health care services are to be

provided to a patient who is an inpatient in a health care

facility at the time the services are proposed, the health

maintenance organization shall review the request and issue a

determination indicating whether proposed services are

preauthorized within 24 hours of the request by the physician or

provider.

(f) A health maintenance organization shall have appropriate

personnel reasonably available at a toll-free telephone number to

respond to requests for a preauthorization between 6 a.m. and 6

p.m. central time Monday through Friday on each day that is not a

legal holiday and between 9 a.m. and noon central time on

Saturday, Sunday, and legal holidays. A health maintenance

organization must have a telephone system capable of accepting or

recording incoming phone calls for preauthorizations after 6 p.m.

central time Monday through Friday and after noon central time on

Saturday, Sunday, and legal holidays and responding to each of

those calls not later than 24 hours after the call is received.

(g) If the health maintenance organization has preauthorized

health care services, the health maintenance organization may not

deny or reduce payment to the physician or provider for those

services based on medical necessity or appropriateness of care

unless the physician or provider has materially misrepresented

the proposed health care services or has substantially failed to

perform the proposed health care services.

(h) This section applies to an agent or other person with whom a

health maintenance organization contracts to perform, or to whom

the health maintenance organization delegates the performance of,

preauthorization of proposed health care services.

(i) A health maintenance organization providing routine vision

services as a single health care service plan or providing dental

health care services as a single health care service plan is not

required to comply with Subsection (f) with respect to those

services. For purposes of this subsection, "routine vision

services" means a routine annual or biennial eye examination to

determine ocular health and refractive conditions that may

include provision of glasses or contact lenses.

(j) A health maintenance organization described by Subsection

(i) shall:

(1) have appropriate personnel reasonably available at a

toll-free telephone number to respond to requests for

preauthorization under this section between 8 a.m. and 5 p.m.

central time Monday through Friday on each day that is not a

legal holiday;

(2) have a telephone system capable of accepting or recording

incoming phone calls for preauthorizations after 5 p.m. Monday

through Friday and all day on Saturday, Sunday, and legal

holidays; and

(3) respond to calls accepted or recorded on the telephone

system described by Subdivision (2) not later than the next

business day after the date the call is received.

Added by Acts 2003, 78th Leg., ch. 214, Sec. 19, eff. June 17,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

669, Sec. 4, eff. September 1, 2005.

Sec. 843.349. COORDINATION OF PAYMENT. (a) A health

maintenance organization may require a physician or provider to

retain in the physician's or provider's records updated

information concerning other health benefit plan coverage and to

provide the information to the health maintenance organization on

the applicable form described by Section 843.336. Except as

provided by this section, a health maintenance organization may

not require a physician or provider to investigate coordination

of other health benefit plan coverage.

(b) Coordination of other payment under this section does not

extend the period for determining whether a service is eligible

for payment under Section 843.338 or 843.339 or for auditing a

claim under Section 843.340.

(c) A participating physician or provider who submits a claim

for particular health care services to more than one health

maintenance organization or insurer shall provide written notice

on the claim submitted to each health maintenance organization or

insurer of the identity of each other health maintenance

organization or insurer with which the same claim is being filed.

(d) On receipt of notice under Subsection (c), a health

maintenance organization shall coordinate and determine the

appropriate payment for each health maintenance organization or

insurer to make to the physician or provider.

(e) Except as provided by Subsection (f), if a health

maintenance organization is a secondary payor and pays a portion

of a claim that should have been paid by the health maintenance

organization or insurer that is the primary payor, the

overpayment may only be recovered from the health maintenance

organization or insurer that is primarily responsible for that

amount.

(f) If the portion of the claim overpaid by the secondary health

maintenance organization was also paid by the primary health

maintenance organization or insurer, the secondary health

maintenance organization may recover the amount of the

overpayment under Section 843.350 from the physician or provider

who received the payment. A health maintenance organization

processing an electronic claim as a secondary payor shall rely on

the primary payor information submitted on the claim by the

physician or provider. Primary payor information may be submitted

electronically by the primary payor to the secondary payor.

(g) A health maintenance organization may share information with

another health maintenance organization or an insurer to the

extent necessary to coordinate appropriate payment obligations on

a specific claim.

Added by Acts 2003, 78th Leg., ch. 214, Sec. 19, eff. June 17,

2003.

Sec. 843.350. OVERPAYMENT. (a) A health maintenance

organization may recover an overpayment to a physician or

provider if:

(1) not later than the 180th day after the date the physician or

provider receives the payment, the health maintenance

organization provides written notice of the overpayment to the

physician or provider that includes the basis and specific

reasons for the request for recovery of funds; and

(2) the physician or provider does not make arrangements for

repayment of the requested funds on or before the 45th day after

the date the physician or provider receives the notice.

(b) If a physician or provider disagrees with a request for

recovery of an overpayment, the health maintenance organization

shall provide the physician or provider with an opportunity to

appeal, and the health maintenance organization may not recover

the overpayment until all appeal rights are exhausted.

Added by Acts 2003, 78th Leg., ch. 214, Sec. 19, eff. June 17,

2003.

Sec. 843.351. SERVICES PROVIDED BY CERTAIN PHYSICIANS AND

PROVIDERS. The provisions of this subchapter relating to prompt

payment by a health maintenance organization of a physician or

provider and to verification of health care services apply to a

physician or provider who:

(1) is not included in the health maintenance organization

delivery network; and

(2) provides to an enrollee:

(A) care related to an emergency or its attendant episode of

care as required by state or federal law; or

(B) specialty or other health care services at the request of

the health maintenance organization or a physician or provider

who is included in the health maintenance organization delivery

network because the services are not reasonably available within

the network.

Added by Acts 2003, 78th Leg., ch. 214, Sec. 19, eff. June 17,

2003.

Sec. 843.352. CONFLICT WITH OTHER LAW. To the extent of any

conflict between this subchapter and Subchapter C, Chapter 1204,

this subchapter controls.

Added by Acts 2003, 78th Leg., ch. 214, Sec. 19, eff. June 17,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.050, eff. April 1, 2009.

Sec. 843.353. WAIVER PROHIBITED. Except as provided by

Sections 843.336(f) and 843.337(c), the provisions of this

subchapter may not be waived, voided, or nullified by contract.

Added by Acts 2003, 78th Leg., ch. 214, Sec. 19, eff. June 17,

2003.

SUBCHAPTER K. RELATIONS BETWEEN ENROLLEE AND PHYSICIAN OR

PROVIDER

Sec. 843.361. ENROLLEES HELD HARMLESS. A contract or other

agreement between a health maintenance organization and a

physician or provider must specify that the physician or provider

will hold an enrollee harmless for payment of the cost of covered

health care services if the health maintenance organization does

not pay the physician or provider for those services.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.362. CONTINUITY OF CARE; OBLIGATION OF HEALTH

MAINTENANCE ORGANIZATION. (a) In this section, "special

circumstance" means a condition regarding which a treating

physician or provider reasonably believes that discontinuing care

by that physician or provider could cause harm to an enrollee who

is a patient. Examples of an enrollee who has a special

circumstance include an enrollee with a disability, acute

condition, life-threatening illness, or who is past the 24th week

of pregnancy.

(b) Each contract between a health maintenance organization and

a physician and provider must provide that termination of the

contract, except for reason of medical competence or professional

behavior, does not release the health maintenance organization

from the obligation of continuing to reimburse a physician or

provider providing medically necessary treatment at the time of

termination to an enrollee who has a special circumstance in

accordance with the dictates of medical prudence. Subject to

Subsections (d) and (e), the health maintenance organization must

provide continued reimbursement at not less than the contract

rate in exchange for the enrollee's continued receipt of ongoing

treatment from the physician or provider.

(c) The treating physician or provider shall identify a special

circumstance. The treating physician or provider must:

(1) request that an enrollee be permitted to continue treatment

under the physician's or provider's care; and

(2) agree not to seek payment from the enrollee of any amount

for which the enrollee would not be responsible if the physician

or provider continued to be included in the health maintenance

organization delivery network.

(d) Except as provided by Subsection (e), this section does not

extend the obligation of a health maintenance organization to

reimburse a terminated physician or provider for ongoing

treatment of an enrollee after:

(1) the 90th day after the effective date of the termination; or

(2) if the enrollee has been diagnosed with a terminal illness

at the time of termination, the expiration of the nine-month

period after the effective date of the termination.

(e) If an enrollee is past the 24th week of pregnancy at the

time of termination, a health maintenance organization's

obligation to reimburse a terminated physician or provider or, if

applicable, an enrollee extends through delivery of the child and

applies to immediate postpartum care and a follow-up checkup

within the six-week period after delivery.

(f) A contract between a health maintenance organization and a

physician or provider must provide procedures for resolving

disputes regarding the necessity for continued treatment by a

physician or provider.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.363. PROTECTED PHYSICIAN OR PROVIDER COMMUNICATIONS

WITH PATIENTS. (a) A health maintenance organization may not,

as a condition of a contract with a physician, dentist, or

provider, or in any other manner, prohibit, attempt to prohibit,

or discourage a physician, dentist, or provider from discussing

with or communicating in good faith with a current, prospective,

or former patient, or a person designated by a patient, with

respect to:

(1) information or opinions regarding the patient's health care,

including the patient's medical condition or treatment options;

(2) information or opinions regarding the terms, requirements,

or services of the health care plan as they relate to the medical

needs of the patient; or

(3) the termination of the physician's, dentist's, or provider's

contract with the health care plan or the fact that the

physician, dentist, or provider will otherwise no longer be

providing medical care, dental care, or health care services

under the health care plan.

(b) A health maintenance organization may not in any manner

penalize, terminate, or refuse to compensate for covered services

a physician, dentist, or provider for communicating in a manner

protected by this section with a current, prospective, or former

patient, or a person designated by a patient.

(c) A contract provision that violates this section is void.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER L. FINANCIAL REGULATION OF HEALTH MAINTENANCE

ORGANIZATIONS

Sec. 843.401. FIDUCIARY RESPONSIBILITY. A director, officer,

member, employee, or partner of a health maintenance organization

who receives, collects, disburses, or invests funds in connection

with the activities of the health maintenance organization is

responsible for the funds in a fiduciary relationship to the

enrollees.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.402. OFFICERS' AND EMPLOYEES' BOND. (a) A health

maintenance organization shall maintain in force in its own name

a fidelity bond on its officers and employees in an amount of at

least $100,000 or another amount prescribed by the commissioner.

(b) The fidelity bond must be issued by an insurer that holds a

certificate of authority in this state. If, after notice and

hearing, the commissioner determines that a fidelity bond is not

available from an insurer that holds a certificate of authority

in this state, the health maintenance organization may obtain a

fidelity bond procured by a surplus lines agent resident in this

state in compliance with Chapter 981.

(c) The fidelity bond must obligate the surety to pay any loss

of money or other property the health maintenance organization

sustains because of an act of fraud or dishonesty by an employee

or officer of the health maintenance organization, acting alone

or in concert with others, while employed or serving as an

officer of the health maintenance organization.

(d) Instead of a fidelity bond, a health maintenance

organization may deposit cash with the comptroller. The deposit

must be maintained in the amount and is subject to the same

conditions required for a fidelity bond under this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.403. MINIMUM NET WORTH. (a) A health maintenance

organization authorized to provide basic health care services

shall maintain a minimum net worth of $1.5 million.

(b) A health maintenance organization authorized to provide

limited health care services shall maintain a minimum net worth

of $1 million.

(c) A health maintenance organization authorized to offer only a

single health care service plan shall maintain a minimum net

worth of $500,000.

(d) The minimum net worth required by this section may consist

only of:

(1) money of the United States;

(2) bonds of this state;

(3) bonds or other evidences of indebtedness of the United

States that are guaranteed as to principal and interest by the

United States; or

(4) bonds or other interest-bearing evidences of indebtedness of

a county or municipality of this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.404. ADDITIONAL NET WORTH REQUIREMENTS. (a) The

commissioner may adopt rules or by rule establish guidelines

requiring a health maintenance organization to maintain a

specified net worth based on:

(1) the nature and kind of risks the health maintenance

organization underwrites or reinsures;

(2) the premium volume of risks the health maintenance

organization underwrites or reinsures;

(3) the composition, quality, duration, or liquidity of the

health maintenance organization's investment portfolio;

(4) fluctuations in the market value of securities the health

maintenance organization holds;

(5) the adequacy of the health maintenance organization's

reserves;

(6) the number of individuals enrolled by the health maintenance

organization; or

(7) other business risks.

(b) Rules adopted or guidelines established under this section

must be designed to ensure the financial solvency of health

maintenance organizations for the protection of enrollees. The

rules or guidelines may provide for a health maintenance

organization to comply with a risk-based net worth requirement

established under this section in stages over a two-year period.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.405. DEPOSIT WITH COMPTROLLER. (a) Unless otherwise

provided by this section, a health maintenance organization shall

deposit with the comptroller cash or securities, or any

combination of cash, securities, and other guarantees that are

acceptable to the commissioner, in the amount prescribed by this

section.

(b) The amount of a health maintenance organization's initial

deposit or other guarantee must be $100,000 for a health

maintenance organization offering basic health care services,

$75,000 for a health maintenance organization offering limited

health care services, and $50,000 for a health maintenance

organization offering a single health care service plan.

(c) On or before March 15 of the year following the year in

which the health maintenance organization receives a certificate

of authority, it shall deposit with the comptroller an amount

equal to the difference between the initial deposit and 100

percent of its estimated uncovered health care expenses for the

first 12 months of operation.

(d) On or before March 15 of each subsequent year, a health

maintenance organization shall deposit the amount of the

difference between its total uncovered health care expenses,

based on its annual statement from the previous year, and the

total amount previously deposited and not withdrawn from the

state treasury. For any subsequent year in which the amount of

the difference specified by this subsection is zero or less, the

commissioner may not require the health maintenance organization

to make any additional deposit under this subsection.

(e) If, on application made not more than once in each calendar

year by a health maintenance organization, the commissioner

determines that the amount previously deposited by the health

maintenance organization has exceeded the amount required to be

on deposit by more than $50,000 for a continuous 12-month period,

the commissioner shall allow the health maintenance organization

to withdraw the portion of the deposit that exceeds by more than

$50,000 the amount required to be on deposit, unless the

commissioner determines that the release of a portion of the

deposit could be hazardous to enrollees, creditors, or the

public.

(f) If, on application, the commissioner determines that the

amount previously deposited by a health maintenance organization

continues to exceed the amount required to be on deposit, the

commissioner shall allow the health maintenance organization to

withdraw the portion of the deposit that exceeds the amount

required to be on deposit, unless the commissioner determines

that the release of that portion of the deposit could be

hazardous to enrollees, creditors, or the public.

(g) On application by a health maintenance organization

operating for more than one year under a certificate of

authority, the commissioner may waive some or all of the

requirements imposed by Subsection (b), (c), or (d) for any

period if the commissioner determines that the waiver is

justified because:

(1) the total amount of the deposit or other guarantee is equal

to at least 25 percent of the health maintenance organization's

estimated uncovered expenses for the next calendar year;

(2) the health maintenance organization's net worth is equal to

at least 25 percent of its estimated uncovered expenses for the

next calendar year;

(3) the health maintenance organization has a net worth of at

least $5 million; or

(4) the health maintenance organization's sponsoring

organization has a net worth of at least $5 million for each

health maintenance organization whose uncovered expenses the

sponsoring organization guarantees.

(h) If one or more of the requirements imposed by Subsection

(b), (c), or (d) is waived, any amount previously deposited shall

remain on deposit until released in whole or in part by the

comptroller on order of the commissioner under Subsection (g).

(i) A health maintenance organization that has made a deposit

with the comptroller may, at its option, withdraw the deposit or

any part of the deposit after substituting a deposit of cash or

securities of equal amount and value to the withdrawn deposit or

portion of deposit. The commissioner must first approve any

securities being substituted.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.406. HAZARDOUS FINANCIAL CONDITION. (a) If the

financial condition of a health maintenance organization

indicates that the continued operation of the health maintenance

organization could be hazardous to its enrollees or creditors or

the public, the commissioner may, after notice and opportunity

for hearing:

(1) suspend or revoke the health maintenance organization's

certificate of authority; or

(2) order the health maintenance organization to take action

reasonably necessary to correct the condition, including by:

(A) reducing by reinsurance the total amount of present and

potential liability for benefits;

(B) reducing the volume of new business being accepted;

(C) reducing expenses by specified methods;

(D) suspending or limiting for a period the writing of new

business; or

(E) increasing the health maintenance organization's capital and

surplus by contribution.

(b) In a manner consistent with the purposes of this section,

the commissioner by rule may establish:

(1) uniform standards and criteria for early warning that the

continued operation of a health maintenance organization could be

hazardous to the health maintenance organization's enrollees or

creditors or the public; and

(2) standards for evaluating the financial condition of a health

maintenance organization.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.407. RECEIVERSHIP AND DELINQUENCY PROCEEDINGS. (a) In

addition to all other remedies available by law, if the

commissioner believes that a health maintenance organization or

another person is insolvent or does not maintain the net worth

required under Sections 843.403, 843.4031, and 843.404, the

commissioner may bring an action in a Travis County district

court to be named receiver in accordance with Section 843.157 and

Chapter 443.

(b) The court may:

(1) find that a receiver should take charge of the assets of the

health maintenance organization; and

(2) name the commissioner as the receiver of the health

maintenance organization in accordance with Section 843.157 and

Chapter 443.

(c) The operations and business of a health maintenance

organization represent the business of insurance for purposes of

Section 843.157 and Chapters 441 and 443.

(d) Exclusive venue of receivership and delinquency proceedings

for a health maintenance organization is in Travis County.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.051, eff. April 1, 2009.

Sec. 843.408. INSOLVENCY AND ALLOCATION TO OTHER HEALTH

MAINTENANCE ORGANIZATIONS. (a) If a health maintenance

organization becomes insolvent, the commissioner shall equitably

allocate the insolvent health maintenance organization's group

contracts and nongroup enrollees among all health maintenance

organizations that operate within a portion of the insolvent

health maintenance organization's service area. The commissioner

shall allocate the group contracts by order. In making

allocations, the commissioner shall consider the resources of

each health maintenance organization.

(b) A successor health maintenance organization to which one or

more groups are allocated shall offer each group the successor

health maintenance organization's coverage at rates determined in

accordance with the successor health maintenance organization's

existing methodology or in accordance with that methodology as

adjusted by the commissioner.

(c) A successor health maintenance organization to which

nongroup enrollees are allocated shall offer each nongroup

enrollee the successor health maintenance organization's existing

coverage for individual or conversion coverage, as determined by

the nongroup enrollee's type of coverage from the insolvent

health maintenance organization, at rates determined in

accordance with the successor health maintenance organization's

existing methodology or in accordance with that methodology as

adjusted by the commissioner. A successor health maintenance

organization that does not offer direct nongroup enrollment shall

provide coverage at rates that reflect the average group rate of

the successor health maintenance organization.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.409. EXAMINATION EXPENSES. (a) A credit against the

amount of premium taxes to be paid by a health maintenance

organization in a taxable year may not be allowed on:

(1) an examination fee or expense paid to another state; or

(2) an examination expense:

(A) directly attributable to an examination of the books,

records, accounts, or principal offices of a health maintenance

organization located outside this state; or

(B) paid in a different taxable year.

(b) The limitations provided by Subsections (a)(1) and (a)(2)(B)

apply to foreign health maintenance organizations.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 9A, eff. Jan. 1,

2004; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.207, eff. Sept. 1,

2003.

SUBCHAPTER M. HEALTH MAINTENANCE ORGANIZATION SOLVENCY

SURVEILLANCE COMMITTEE

Sec. 843.435. DEFINITION. In this subchapter, "committee" means

the Health Maintenance Organization Solvency Surveillance

Committee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.436. COMPOSITION AND ADMINISTRATION. (a) The Health

Maintenance Organization Solvency Surveillance Committee exists

under the direction of the commissioner.

(b) The committee is composed of nine members appointed by the

commissioner. Each member must be a health maintenance

organization that holds a certificate of authority under this

chapter or a public representative. If a member is a health

maintenance organization or its holding company system, the

commissioner shall appoint an officer or employee of the member

to represent the member on the committee. No two individuals on

the committee may be employees or officers of the same health

maintenance organization or holding company system.

(c) Five of the members shall represent health maintenance

organizations or their holding company systems. Of the health

maintenance organization members, one shall represent a limited

health care service plan and one shall represent a single health

care service plan. The commissioner shall select the remaining

health maintenance organization members after considering

appropriate factors such as the varying categories of premium

income and geographic location.

(d) A public representative may not:

(1) be an officer, director, or employee of a health maintenance

organization, a health maintenance organization agent, or any

other business entity regulated by the commissioner;

(2) be a person required to register under Chapter 305,

Government Code; or

(3) be related to a person described by Subdivision (1) or (2)

within the second degree by affinity or consanguinity.

(e) Qualifications for membership, terms of office, and

reimbursement of expenses shall be governed by the approved plan

of operation required under Section 843.437.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.437. PLAN OF OPERATION. (a) The committee shall

perform its functions under a plan of operation. The plan takes

effect on the written approval of the commissioner.

(b) If the committee fails to submit a suitable plan of

operation or if, after adoption of a plan, the committee fails to

submit suitable amendments to the plan, the commissioner may,

after notice and hearing, adopt rules as necessary to implement

this subchapter. The rules continue in effect until modified by

the commissioner or superseded by a plan submitted by the

committee and approved by the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.438. EXAMINATION AND REGULATION. The committee is

subject to examination and regulation by the commissioner. Not

later than May 1 of each year, the committee shall submit to the

commissioner:

(1) a financial report for the preceding calendar year in a form

approved by the commissioner; and

(2) a report of its activities during the preceding calendar

year.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.439. IMMUNITY FROM LIABILITY. A health maintenance

organization or its agents or employees, the committee or its

agents, employees, or members, or the commissioner or the

commissioner's representatives are not liable in a civil action

for any act taken or not taken in good faith in the performance

of powers and duties under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.440. GENERAL POWERS AND DUTIES. (a) The committee

shall assist and advise the commissioner regarding:

(1) the detection and prevention of insolvency problems in

health maintenance organizations; and

(2) any health maintenance organization placed in

rehabilitation, liquidation, supervision, or conservation.

(b) The method of providing assistance and advice to the

commissioner shall be in accordance with the committee's approved

plan of operation.

(c) The committee shall file a record of its proceedings with

the commissioner.

(d) In performing its duties, the committee may:

(1) enter into contracts as necessary or proper to implement

this subchapter;

(2) take legal action as necessary to recover any unpaid

assessments owed under Section 843.441;

(3) employ staff as necessary to conduct the financial

transactions of the committee;

(4) assess each health maintenance organization for funds

necessary to:

(A) enable the committee to perform its duties and other

necessary or proper functions; and

(B) reimburse committee members for their actual expenses

incurred in performing the functions of the committee; and

(5) perform other functions as necessary or proper under this

subchapter.

(e) Reports regarding the financial condition of health

maintenance organizations and the financial condition,

administration, and status of health maintenance organizations in

rehabilitation, liquidation, supervision, or conservation shall

be provided to committee members at meetings. With regard to any

person examined by the committee, committee members may not

reveal:

(1) the condition of the examined person; or

(2) any information obtained in the course of a committee

meeting that relates to the examined person.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.441. ASSESSMENTS. (a) To provide funds for the

administrative expenses of the commissioner regarding

rehabilitation, liquidation, supervision, or conservation of an

impaired health maintenance organization in this state, including

expenses incurred by the commissioner acting as receiver or by a

special deputy receiver, the committee, at the commissioner's

direction, shall assess each health maintenance organization in

the proportion that the gross premiums of the health maintenance

organization that were written in this state during the preceding

calendar year bear to the aggregate gross premiums that were

written in this state by all health maintenance organizations, as

provided to the committee by the commissioner after review of

annual statements and other reports the commissioner considers

necessary.

(b) Repealed by Acts 2005, 79th Leg., Ch. 364, Sec. 3, eff.

September 1, 2005.

(c) The commissioner may abate or defer an assessment in whole

or in part if, in the opinion of the commissioner, payment of the

assessment would endanger the ability of a health maintenance

organization to fulfill its contractual obligations. If an

assessment is abated or deferred in whole or in part, the amount

of the abatement or deferral may be assessed against the

remaining health maintenance organizations in a manner consistent

with the basis for assessments provided by the approved plan of

operation.

(d) The total of all assessments on a health maintenance

organization may not exceed one-fourth of one percent of the

health maintenance organization's gross premiums in any one

calendar year.

(e) Notwithstanding any other provision of this subchapter,

funds derived from an assessment made under this section may not

be used for the expenses of administering the affairs of an

impaired health maintenance organization while in supervision,

rehabilitation, or conservation for more than 150 days. The

committee may extend the period during which it makes assessments

for the administrative expenses of an impaired health maintenance

organization as it considers appropriate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

364, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

364, Sec. 3, eff. September 1, 2005.

SUBCHAPTER N. ENFORCEMENT

Sec. 843.461. ENFORCEMENT ACTIONS. (a) After notice and

opportunity for a hearing, the commissioner may:

(1) suspend or revoke a certificate of authority issued to a

health maintenance organization under this chapter;

(2) impose sanctions under Chapter 82;

(3) issue a cease and desist order under Chapter 83; or

(4) impose administrative penalties under Chapter 84.

(b) The commissioner may take an enforcement action listed in

Subsection (a) against a health maintenance organization if the

commissioner finds that the health maintenance organization:

(1) is operating in a manner that is:

(A) significantly contrary to its basic organizational documents

or health care plan; or

(B) contrary to the manner described in and reasonably inferred

from other information submitted under Section 843.078, 843.079,

or 843.080;

(2) issues an evidence of coverage or uses a schedule of charges

for health care services that does not comply with the

requirements of Sections 843.346, 1271.001-1271.005, 1271.007,

1271.151, 1271.152, and 1271.156, and Subchapters B, C, E, F, and

G, Chapter 1271;

(3) does not meet the requirements of Section 843.082(1);

(4) provides a health care plan that does not provide or arrange

for basic health care services, provides a limited health care

service plan that does not provide or arrange for the plan's

limited health care services, or provides a single health care

service plan that does not provide or arrange for a single health

care service;

(5) cannot fulfill its obligation to provide:

(A) health care services as required under its health care plan;

(B) limited health care services as required under its limited

health care service plan; or

(C) a single health care service as required under its single

health care service plan;

(6) is no longer financially responsible and may reasonably be

expected to be unable to meet its obligations to enrollees or

prospective enrollees;

(7) has not implemented the complaint system required by Section

843.251 in a manner to resolve reasonably valid complaints;

(8) has advertised or merchandised its services in an untrue,

misrepresentative, misleading, deceptive, or unfair manner or a

person on behalf of the health maintenance organization has

advertised or merchandised the health maintenance organization's

services in an untrue, misrepresentative, misleading, deceptive,

or untrue manner;

(9) would be hazardous to its enrollees if it continued in

operation;

(10) has not complied substantially with:

(A) this chapter or a rule adopted under this chapter; or

(B) Section 1367.053, Subchapter A, Chapter 1452, Subchapter B,

Chapter 1507, Chapter 222, 251, or 258, as applicable to a health

maintenance organization, or Chapter 1271 or 1272 or a rule

adopted under one of those provisions; or

(11) has not taken corrective action the commissioner considers

necessary to correct a failure to comply with this chapter, any

applicable provision of this code, or any applicable rule or

order of the commissioner not later than the 30th day after the

date of notice of the failure or within any longer period

specified in the notice and determined by the commissioner to be

reasonable.

(c) The commissioner may suspend or revoke a certificate of

authority only after complying with this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.052, eff. April 1, 2009.

Sec. 843.462. OPERATIONS DURING SUSPENSION OR AFTER REVOCATION

OF CERTIFICATE OF AUTHORITY. (a) During the period a

certificate of authority of a health maintenance organization is

suspended, the health maintenance organization may not:

(1) enroll additional enrollees except newborn children or other

newly acquired dependents of existing enrollees; or

(2) advertise or solicit in any way.

(b) After a certificate of authority of a health maintenance

organization is revoked, the health maintenance organization:

(1) shall proceed, immediately following the effective date of

the order of revocation, to conclude its affairs;

(2) may not conduct further business except as essential to the

orderly conclusion of its affairs; and

(3) may not advertise or solicit in any way.

(c) Notwithstanding Subsection (b), the commissioner may, by

written order, permit the further operation of the health

maintenance organization to the extent that the commissioner

finds necessary to serve the best interest of enrollees and to

provide enrollees with the greatest practical opportunity to

obtain continuing health care coverage.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 843.463. INJUNCTIONS. If the commissioner believes that a

health maintenance organization or another person is violating or

has violated this chapter or a rule adopted under this chapter or

Section 1367.053, Subchapter A, Chapter 1452, Subchapter B,

Chapter 1507, Chapter 222, 251, or 258, as applicable to a health

maintenance organization, or Chapter 1271 or 1272 or a rule

adopted under one of those provisions, the commissioner may bring

an action in a Travis County district court to enjoin the

violation and obtain other relief the court considers

appropriate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.053, eff. April 1, 2009.

Sec. 843.464. CRIMINAL PENALTY. (a) A person, including an

agent or officer of a health maintenance organization, commits an

offense if the person:

(1) wilfully violates this chapter or a rule adopted under this

chapter or Section 1367.053, Subchapter A, Chapter 1452,

Subchapter B, Chapter 1507, Chapter 222, 251, or 258, as

applicable to a health maintenance organization, or Chapter 1271

or 1272 or a rule adopted under one of those provisions; or

(2) knowingly makes a false statement with respect to a report

or statement required under this chapter or Section 1367.053,

Subchapter A, Chapter 1452, Subchapter B, Chapter 1507, Chapter

222, 251, or 258, as applicable to a health maintenance

organization, or Chapter 1271 or 1272.

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.054, eff. April 1, 2009.



CHAPTER 844. CERTIFICATION OF CERTAIN NONPROFIT HEALTH CORPORATIONS

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE C. LIFE, HEALTH, AND ACCIDENT INSURERS AND RELATED

ENTITIES

CHAPTER 844. CERTIFICATION OF CERTAIN NONPROFIT HEALTH

CORPORATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 844.001. DEFINITIONS. In this chapter:

(1) "Approved nonprofit health corporation" means a nonprofit

health corporation certified under Section 162.001, Occupations

Code.

(2) "Certificate holder" means an approved nonprofit health

corporation that holds a certificate of authority issued under

this chapter.

(3) "Health care plan" has the meaning assigned by Section

843.002.

(4) "Health maintenance organization" means a health maintenance

organization licensed under Chapter 843.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 844.002. EXCEPTIONS. This chapter does not apply to:

(1) an approved nonprofit health corporation that contracts to

arrange for or provide health care services on a fee-for-service

basis;

(2) a contract entered into by a certificate holder to arrange

for or provide health care services on a fee-for-service basis;

or

(3) an activity exempt from regulation under Section 843.053 or

843.073.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 844.003. EXCEPTIONS TO TEXAS HEALTH MAINTENANCE

ORGANIZATION ACT. This chapter may not be construed to alter the

exceptions stated in Sections 843.053 and 843.073.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 844.004. RULES. Except as provided by Section 844.101(b),

the commissioner shall adopt rules to implement this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 844.005. PROVISION OF CERTAIN SERVICES ON BEHALF OF HEALTH

MAINTENANCE ORGANIZATIONS. (a) An approved nonprofit health

corporation may arrange for or provide health care services on a

risk-sharing or capitated risk arrangement on behalf of a health

maintenance organization.

(b) An approved nonprofit health corporation is not required to

obtain a certificate of authority under this chapter or under

Chapter 843 to arrange for or provide health care services as

provided by Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. AUTHORITY TO ENGAGE IN BUSINESS

Sec. 844.051. CERTIFICATE OF AUTHORITY REQUIRED. An approved

nonprofit health corporation may not arrange for or provide a

health care plan to enrollees on a prepaid basis unless the

corporation holds a certificate of authority issued under this

chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 844.052. CERTIFICATE APPLICATION; ELIGIBILITY REQUIREMENTS.

(a) An approved nonprofit health corporation may apply to the

department for a certificate of authority under this chapter.

(b) The commissioner may issue a certificate of authority only

to an applicant that:

(1) meets the same requirements for the issuance of a

certificate of authority that a health maintenance organization

is required to meet under Chapter 843; and

(2) establishes accreditation by:

(A) the National Committee on Quality Assurance;

(B) the Joint Commission on Accreditation of Healthcare

Organization's accreditation for health care networks; or

(C) an accrediting organization recognized by rule of the

commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 844.053. PROVISIONAL CERTIFICATE OF AUTHORITY. The

commissioner shall grant a provisional certificate of authority

to an applicant if:

(1) the applicant has applied for accreditation from an

accrediting organization described by Section 844.052(b)(2);

(2) the applicant is diligently pursuing accreditation;

(3) the accrediting organization has not denied the application

for accreditation; and

(4) the applicant satisfies each other requirement of this

chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 844.054. POWERS AND DUTIES OF CERTIFICATE HOLDER. (a) A

certificate holder has all the powers granted to and duties

imposed on a health maintenance organization under the insurance

laws of this state, including Chapter 843, and is subject to

regulation and regulatory enforcement under those laws in the

same manner as a health maintenance organization.

(b) A certificate holder shall maintain accreditation as

described by Section 844.052(b)(2).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. PROHIBITED CONDUCT

Sec. 844.101. UNFAIR COMPETITION. (a) A certificate holder may

not engage in unfair and disruptive provider hiring or

contracting practices for the purpose of limiting competition

from traditional community providers.

(b) The Texas State Board of Medical Examiners shall adopt rules

to implement this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.



CHAPTER 845. STATEWIDE RURAL HEALTH CARE SYSTEM

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE C. LIFE, HEALTH, AND ACCIDENT INSURERS AND RELATED

ENTITIES

CHAPTER 845. STATEWIDE RURAL HEALTH CARE SYSTEM

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 845.001. SHORT TITLE. This chapter may be cited as the

Statewide Rural Health Care System Act.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 845.002. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the system.

(2) "Enrollee" means an individual who:

(A) resides in a rural area; and

(B) is entitled to receive health care services through a health

care plan sponsored by, arranged for, or provided by the system.

(3) "Health care services" has the meaning assigned by Section

843.002.

(4) "Health care provider" means a physician, facility,

practitioner, or other person or organization who, under a

license or grant of authority issued by this state, provides care

or supplies to individuals under a health benefit plan. The term

does not include a hospital provider.

(5) "Hospital provider" means a county hospital, county hospital

authority, hospital district, municipal hospital, or municipal

hospital authority.

(6) "Local health care provider" means:

(A) a person licensed, registered, or certified as a health care

practitioner in this state who resides or practices in a rural

area in which the person provides health care services; or

(B) a general or specialty hospital that is not a hospital

provider under this chapter.

(7) "Participating hospital provider" means a hospital provider

that participates in the system.

(8) "Person" means an individual, professional association,

professional corporation, partnership, limited liability

corporation, limited liability partnership, or nonprofit

corporation, including a nonprofit corporation certified under

Section 162.001, Occupations Code.

(9) "Rural area" means:

(A) a county with a population of 50,000 or less;

(B) an area that is not delineated as an urbanized area by the

United States Bureau of the Census; or

(C) any other area designated as rural by a rule adopted by the

commissioner, subject to Section 845.003.

(10) "System" means the statewide rural health care system

established under this chapter.

(11) "Territorial jurisdiction" means the geographical area in

which a participating hospital provider is obligated by law to

provide health care services.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.213(a),

eff. Sept. 1, 2003.

Sec. 845.003. RURAL AREA DESIGNATION. In determining whether to

designate an area as a rural area under this chapter, the

commissioner shall consider any area that is delineated as an

urbanized area by the United States Bureau of the Census and:

(1) is contiguous with and not more than 10 miles away from a

rural area described by Section 845.002(9)(A) or (B);

(2) is sparsely populated, compared to areas within a 10-mile

radius that are delineated as urbanized areas by the United

States Bureau of the Census;

(3) has not increased in population in any single calendar year

in the seven years before the commissioner makes the designation;

and

(4) in which emergency or primary care services:

(A) are limited or unavailable in accordance with network access

standards imposed by the commissioner; and

(B) would be made materially more accessible by allowing access

to care in a contiguous area that is otherwise eligible to

participate in the system.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.213(b),

eff. Sept. 1, 2003.

Sec. 845.004. RULES. The commissioner shall adopt rules as

necessary to implement this subchapter and Subchapters B, C, and

D.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.218(b),

eff. Sept. 1, 2003.

SUBCHAPTER B. SYSTEM

Sec. 845.051. STATEWIDE RURAL HEALTH CARE SYSTEM. The

commissioner shall designate a single organization as the

statewide rural health care system. The system is authorized to

sponsor, arrange for the provision of, or provide health care

services to enrollees in programs in rural areas. The programs

are not subject to:

(1) a law requiring the coverage or the offer of coverage for

services by a particular health care provider under:

(A) Chapter 62, Health and Safety Code;

(B) Chapter 32, Human Resources Code;

(C) a state-, county-, or local government-sponsored indigent

care initiative; or

(D) a federal Medicare Plus Choice program; or

(2) Subchapters A-I, Chapter 1251, Subchapter A, Chapter 1364,

Subchapter A, Chapter 1366, or Section 1551.064 under a state-,

county-, or local government-sponsored uninsured or indigent care

initiative.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.214(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.055, eff. April 1, 2009.

Sec. 845.052. ORGANIZATION REQUIREMENTS. The system must:

(1) be a corporation organized under the Texas Non-Profit

Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil

Statutes); and

(2) consist of a combination of two or more hospital providers,

each of which:

(A) is a member of the corporation; and

(B) is located in a rural area.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 845.053. REQUIREMENTS APPLICABLE TO CERTAIN PLANS. (a)

Except as provided by Subsection (b), if the system seeks to

sponsor, arrange for the provision of, or provide 0 health care

services to enrollees in exchange for a predetermined payment per

enrollee on a prepaid basis, the system must comply with:

(1) all requirements under this code imposed on health plans,

including health maintenance organizations; and

(2) any additional requirements the commissioner determines are

necessary to ensure enrollee access to health care providers and

health care services.

(b) The system is not required to comply with requirements

described by Subdivision (a)(1) that relate to mileage, distance,

network adequacy, and scope of coverage that the commissioner

determines are not applicable to the system.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.214(a),

eff. Sept. 1, 2003.

Sec. 845.054. LOCAL GOVERNMENT. (a) The system is:

(1) a unit of local government that is a governmental unit for

purposes of Chapter 101, Civil Practice and Remedies Code; and

(2) a local government for purposes of Chapter 102, Civil

Practice and Remedies Code.

(b) The system may enter into interlocal cooperation contracts

under Chapter 791, Government Code, and is a local government for

purposes of that chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 845.055. PROVISION OF ADMINISTRATIVE AND HEALTH CARE

SERVICES. (a) The system shall contract with or otherwise

arrange for local health care provider networks composed of not

more than 19 counties to deliver health care services to

enrollees residing in the rural areas of the territorial

jurisdiction of the participating hospital providers.

(b) If the local health care provider networks under contract or

arrangement with the system as provided by Subsection (a) are

unable to provide the type and quality of health care services

required by the enrollees, the system may contract with health

care practitioners who are not local health care providers.

(c) The system may:

(1) enter into a contract or joint venture to provide

administrative services under this chapter;

(2) enter into an intergovernmental or interlocal agreement; or

(3) provide technical assistance and management services to

local health care providers as necessary to deliver health care

services.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 845.056. GIFTS AND GRANTS. The system may accept gifts or

grants of money or property to provide programs and services.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 845.057. LIMITATION ON AUTHORITY OF PARTICIPATING HOSPITAL

PROVIDERS. The participating hospital providers may exercise

only the authority provided by Sections 845.058, 845.101, and

845.103.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 845.058. SALE OR DISSOLUTION OF SYSTEM. (a) The

participating hospital providers may authorize, by a two-thirds

vote, the sale of the system or substantially all of the assets

of the system.

(b) Except as otherwise provided by law, on the sale or

dissolution of the system or the sale of substantially all of the

assets of the system, the net revenue shall be distributed

equally to the participating hospital providers after payment of

any outstanding liabilities incurred by the system.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. BOARD OF DIRECTORS

Sec. 845.101. APPOINTMENT OF BOARD. (a) The system is governed

by a board of directors that consists of 17 members.

Notwithstanding the Texas Non-Profit Corporation Act (Article

1396-1.01 et seq., Vernon's Texas Civil Statutes), appointments

to the board shall be made as provided by this section.

(b) The participating hospital providers shall elect, by a

majority vote of the governing bodies of the participating

hospital providers, five members who represent the participating

hospital providers.

(c) Twelve members shall be appointed according to the system's

bylaws, including:

(1) six members who reside in the territorial jurisdictions of

the participating hospital providers, including:

(A) two members who represent employers;

(B) two members who represent local government officials; and

(C) two members who represent consumers of health care services;

and

(2) six members who are licensed physicians who reside and

practice in the territorial jurisdictions of the participating

hospital providers, including at least three members who perform

the general practice of medicine as their professional practice.

(d) Appointments to the board under Subsection (c) shall be made

in a manner that provides representation for the territorial

jurisdictions of all participating hospital providers.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1170, Sec. 41.01, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.215(a),

eff. Sept. 1, 2003.

Sec. 845.102. TERMS; VACANCY. (a) Members of the board serve

staggered six-year terms. The terms of five or six members expire

December 1 of each even-numbered year.

(b) A person may not be appointed to serve consecutive terms.

(c) A person may be appointed to serve a nonconsecutive term if

the person left the board at the expiration of the person's

previous term.

(d) If a vacancy occurs during a member's term, the same entity

that appointed the member shall appoint a replacement to fill the

unexpired term.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1170, Sec. 41.02, eff.

Sept. 1, 2003.

Sec. 845.103. REMOVAL OF CERTAIN BOARD MEMBERS. The

participating hospital providers may remove, by a two-thirds

vote, any member of the board elected by the participating

hospital providers under Section 845.101(b).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 845.104. BOARD DUTIES. The board shall:

(1) administer the system;

(2) adopt policies and procedures for the system that are

consistent with the purposes of this subchapter and Subchapters

A, B, and D; and

(3) adopt rules for the holding of regular and special meetings.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.218(b),

eff. Sept. 1, 2003.

Sec. 845.105. RULES RELATING TO ADMINISTRATIVE AND HEALTH CARE

SERVICES. The board may adopt rules to regulate the provision of

administrative services and health care services by the system.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 845.106. OFFICERS. The board may elect officers as it

considers appropriate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 845.107. EXECUTIVE COMMITTEE. (a) The board may appoint

an executive committee as determined by the board to be useful in

conducting the business of the board.

(b) The board may delegate to the executive committee any

responsibility considered reasonable by the board.

(c) An executive committee appointed under this section must

consist of:

(1) two members who represent the participating hospital

providers;

(2) two members who are community representatives, including

employers, local government officials, or consumers of health

care services; and

(3) two members who meet the requirements of Section

845.101(c)(2).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 845.108. ADMINISTRATIVE SERVICES; PERSONNEL. (a) The

board may, by majority vote:

(1) contract for administrative, management, or support

services;

(2) hire an executive director;

(3) contract with a consultant, an attorney, or other

professional; or

(4) retain other staff as necessary to perform the duties of the

system.

(b) If the board hires an executive director for the system, the

board shall delegate to the executive director the authority to

hire staff for the system and may delegate to the executive

director other duties determined by the board to be appropriate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.216(a),

eff. Sept. 1, 2003.

Sec. 845.109. ADVISORY COMMITTEES. (a) The board may appoint a

health care services advisory committee. The advisory committee

must include members who represent rural, urban, and educational

groups and organizations. The advisory committee, as directed by

the board, shall meet and advise the board on any matter.

(b) The board may appoint other advisory committees as

determined by the board to be appropriate.

(c) A member of an advisory committee appointed under this

section is not entitled to compensation for service on the

committee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 845.110. OPEN MEETINGS AND RECORDS REQUIREMENTS. (a)

Meetings of the board are open to the public in accordance with

Chapter 551, Government Code. This subsection does not require

the board to conduct an open meeting to deliberate:

(1) pricing or financial planning information relating to a bid

or negotiation for arranging or providing services or product

lines to another person if disclosure of the information would

give the advantage to competitors;

(2) information relating to a proposed new service, product

line, or marketing strategy;

(3) patient information made confidential under Chapter 159,

Occupations Code, or Subchapter G, Chapter 241, Health and Safety

Code; or

(4) information that relates to the credentialing of physicians

or to peer review and that is made confidential under Subchapter

A, Chapter 160, Occupations Code, or Subchapter G, Chapter 241,

Health and Safety Code.

(b) The board shall keep a record of its proceedings in

accordance with Chapter 551, Government Code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER D. STATE MANAGED CARE CONTRACTS

Sec. 845.151. CONTRACT AWARD. To the extent consistent with

federal law, the state shall award to the system at least one of

the state managed care contracts that are awarded to provide

health care services to beneficiaries of the medical assistance

program under Chapter 32, Human Resources Code, in the rural

areas of the territorial jurisdiction of the participating

hospital providers.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 845.152. PARTICIPATION REQUIREMENT. As a requirement of

participation in a state contract awarded under Section 845.151,

the system must satisfactorily address the qualifications for

arranging to provide health care services to beneficiaries of

certain governmental health care programs as delineated in the

contractor's request for proposal, including:

(1) readiness reviews and adequacy of credentialing, medical

management, quality assurance, claims payment, information

management, provider and patient education, and complaint and

grievance procedures; and

(2) adequacy of physician and provider networks, including

factors such as diversity, geographic accessibility, inclusion of

physicians and other providers that have furnished a significant

amount of Medicaid or charity care to beneficiaries, and tertiary

and subspecialty services.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 845.153. REIMBURSEMENT AT STATE-DEFINED CAPITATION RATE.

(a) To the extent the system operates under a certificate of

authority issued under Chapter 843, the Medicaid contracting

agency shall reimburse the system at the state-defined capitation

rate for each service area in which the system operates.

(b) The system is not required as a condition of participation

in a state contract awarded under Section 845.151 to accept from

the Medicaid contracting agency a capitation rate that is lower

than the state-defined capitation rate for each service area in

which the system operates.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 845.154. RIGHT OF STATE TO CANCEL CONTRACT ON SALE OR

DISSOLUTION. The state may cancel a contract awarded under this

subchapter if the system is sold or dissolved.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 845.155. USE OF SYSTEM AS PILOT PROGRAM, DEMONSTRATION

PROJECT, OR STUDY. The commissioner of health and human services

may use the system for:

(1) a voluntary pilot or demonstration program that:

(A) evaluates the use of an insured model for beneficiaries of a

medical assistance program in a rural area not currently included

in an existing Medicaid managed care pilot program area; and

(B) incorporates the principles of prevention and disease

management; and

(2) a study of the use of promotoras as defined by Section

48.001, Health and Safety Code.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.217(a), eff.

Sept. 1, 2003.

SUBCHAPTER E. GOALS OF SYSTEM

Sec. 845.201. RURAL HEALTH CARE DELIVERY SYSTEM. (a) The

system is designed to protect and enhance the rural health care

delivery system by:

(1) establishing a statewide rural health care network;

(2) supporting funding to rural communities;

(3) enabling administrative simplification for the benefit of

rural providers that participate in various health care plans;

and

(4) ensuring the inclusion of consumer-oriented attributes

considered important to a successful health care organization.

(b) The attributes described by Subsection (a)(4) include:

(1) consideration of patient rights;

(2) preservation of patient rights;

(3) preservation of the provider-patient relationship;

(4) emphasis on prevention and wellness;

(5) an appropriate credentialing and peer review program; and

(6) emphasis on quality improvement and disease management.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.218(a), eff.

Sept. 1, 2003.

Sec. 845.202. PATIENT RIGHTS POLICIES. It is intended that the

system incorporate patient-focused considerations that include:

(1) open communication;

(2) informed consent;

(3) protection of confidentiality and privacy;

(4) full disclosure of program policies and procedures to

patients and providers;

(5) coverage of emergency care;

(6) disclosure of compensation arrangements with providers; and

(7) efficient appeal of coverage decisions.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.218(a), eff.

Sept. 1, 2003.

Sec. 845.203. PATIENT-PHYSICIAN RELATIONSHIP. It is intended

that the system preserve significant traditional and ethical

relationships between a patient and the patient's health care

provider by ensuring that:

(1) medical management does not intrude on the delivery of

quality patient care;

(2) the process of making health care decisions remains a matter

between a patient and the patient's health care provider; and

(3) nothing in the system will place a health care provider in

an adverse relationship with a patient.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.218(a), eff.

Sept. 1, 2003.

Sec. 845.204. PUBLIC HEALTH AND PREVENTION. It is intended that

the system use incentives to promote healthy communities and

individuals by using a public health model that focuses on health

promotion, illness prevention, patient self-care education, and

incentives that encourage positive health behavior.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.218(a), eff.

Sept. 1, 2003.

Sec. 845.205. CREDENTIALS AND PEER REVIEW. To ensure that

enrollees will receive quality health care, it is intended that

the system focus on processes for obtaining credentials and

performing peer review that take into consideration the unique

nature of rural communities and that track processes required

under federal and state law. It is intended that local physicians

and hospitals retain responsibility for these processes. These

processes are not intended to exclude otherwise qualified

practitioners from participating in the system.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.218(a), eff.

Sept. 1, 2003.

Sec. 845.206. QUALITY IMPROVEMENT AND MANAGEMENT. It is

intended that the system use standard guidelines established by

the National Committee on Quality Assurance and other recognized

accrediting organizations to:

(1) ensure that the program achieves the objectives of providing

quality patient care; and

(2) emphasize establishing benchmarks to measure program

outcomes that will be made available to the public through proper

reporting procedures.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.218(a), eff.

Sept. 1, 2003.



CHAPTER 846. MULTIPLE EMPLOYER WELFARE ARRANGEMENTS

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE C. LIFE, HEALTH, AND ACCIDENT INSURERS AND RELATED

ENTITIES

CHAPTER 846. MULTIPLE EMPLOYER WELFARE ARRANGEMENTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 846.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of trustees or directors, as

applicable, of a multiple employer welfare arrangement.

(2) "Employee welfare benefit plan" has the meaning assigned by

Section 3(1) of the Employee Retirement Income Security Act of

1974 (29 U.S.C. Section 1002(1)).

(3) "Health benefit plan" includes any plan that provides

benefits for health care services. The term does not include:

(A) accident-only or disability income insurance coverage, or a

combination of accident-only and disability income insurance

coverage;

(B) credit-only insurance coverage;

(C) disability insurance;

(D) coverage for a specified disease or illness;

(E) Medicare services under a federal contract;

(F) Medicare supplement and Medicare Select policies regulated

in accordance with federal law;

(G) long-term care coverage or benefits, nursing home care

coverage or benefits, home health care coverage or benefits,

community-based care coverage or benefits, or any combination of

those coverages or benefits;

(H) coverage that provides limited-scope dental or vision

benefits;

(I) coverage provided by a single service health maintenance

organization;

(J) workers' compensation insurance coverage or similar

insurance coverage;

(K) coverage provided through a jointly managed trust authorized

under 29 U.S.C. Section 141 et seq. that contains a plan of

benefits for employees that is negotiated in a collective

bargaining agreement governing wages, hours, and working

conditions of the employees that is authorized under 29 U. S.C.

Section 157;

(L) hospital indemnity or other fixed indemnity insurance

coverage;

(M) reinsurance contracts issued on a stop-loss, quota-share, or

similar basis;

(N) short-term major medical contracts;

(O) liability insurance coverage, including general liability

insurance coverage and automobile liability insurance coverage;

(P) coverage issued as a supplement to liability insurance

coverage;

(Q) automobile medical payment insurance coverage;

(R) coverage for on-site medical clinics;

(S) coverage that provides other limited benefits specified by

federal regulations; or

(T) other coverage that is:

(i) similar to the coverage described by this subdivision under

which benefits for medical care are secondary or incidental to

other coverage benefits; and

(ii) specified in federal regulations.

(4) "Health status related factor" means:

(A) health status;

(B) medical condition, including both physical and mental

illness;

(C) claims experience;

(D) receipt of health care;

(E) medical history;

(F) genetic information;

(G) evidence of insurability, including conditions arising out

of acts of family violence; and

(H) disability.

(5) "Multiple employer welfare arrangement" has the meaning

assigned by Section 3(40) of the Employee Retirement Income

Security Act of 1974 (29 U.S.C. Section 1002(40)).

(6) "Organizational document" means the articles, bylaws,

agreements, trusts, or other documents or instruments describing

the rights and obligations of employers, employees, and

beneficiaries with respect to a multiple employer welfare

arrangement.

(7) "Participation criteria" means any criteria or rules

established by an employer to determine the employees who are

eligible for enrollment or continued enrollment under the terms

of a health benefit plan.

(8) "Preexisting condition provision" means a provision that

excludes or limits coverage for a disease or condition for a

specified period after the effective date of coverage.

(9) "Waiting period" means a period established by a multiple

employer welfare arrangement that must elapse before an

individual who is a potential participating employee in a health

benefit plan is eligible to be covered for benefits.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.002. APPLICABILITY OF CHAPTER. (a) In this section,

"fully insured multiple employer welfare arrangement" means an

arrangement that provides to its participating employees and

beneficiaries benefits for which 100 percent of the liability has

been assumed by an insurance company authorized to do business in

this state.

(b) This chapter applies only to a multiple employer welfare

arrangement that meets either or both of the following criteria:

(1) one or more of the employer members in the arrangement:

(A) is domiciled in this state; or

(B) has its principal headquarters or principal administrative

office in this state; or

(2) the arrangement solicits an employer that:

(A) is domiciled in this state; or

(B) has its principal headquarters or principal administrative

office in this state.

(c) This chapter does not apply to a fully insured multiple

employer welfare arrangement during the period in which the

arrangement is fully insured. The commissioner periodically may

require proof that the arrangement is fully insured.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.003. LIMITED EXEMPTION FROM INSURANCE LAWS;

APPLICABILITY OF CERTAIN LAWS. (a) A multiple employer welfare

arrangement is exempt from the operation of all insurance laws of

this state, except laws that are made applicable by their

specific terms or as specified in this section or chapter.

(b) A multiple employer welfare arrangement is subject to the

following laws:

(1) Subchapters C and D, Chapter 36;

(2) Section 38.001;

(3) Section 81.002;

(4) Chapter 82;

(5) Chapter 83;

(6) Chapter 86;

(7) Section 201.003;

(8) Sections 401.051, 401.052, 401.054-401.062, 401.151,

401.152, 401.155, and 401.156;

(9) Chapter 441;

(10) Chapter 443;

(11) Chapter 461;

(12) Section 521.005;

(13) Chapter 541;

(14) Chapter 701;

(15) Chapter 801;

(16) Chapter 803;

(17) Chapter 804;

(18) Subchapter A, Chapter 805; and

(19) Sections 841.259, 841.701-841.702, and 841.704-841.705.

(c) A multiple employer welfare arrangement is only considered

an insurer for purposes of the laws described by this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.056, eff. April 1, 2009.

Sec. 846.004. LATE-PARTICIPATING EMPLOYEE OR DEPENDENT. (a)

For purposes of this chapter, an employee or dependent eligible

for enrollment in a participating employer's health benefit plan

is a late-participating employee or dependent if the individual

requests enrollment after the expiration of:

(1) the initial enrollment period established under the terms of

the first health benefit plan for which that employee or

dependent was eligible through the participating employer; or

(2) an open enrollment period under Section 846.257.

(b) An employee or dependent is not a late-participating

employee or dependent if the individual:

(1) was covered under another health benefit plan or self-funded

employer health benefit plan at the time the individual was

eligible to enroll;

(2) declined enrollment in writing, at the time of the initial

eligibility for enrollment, stating that coverage under another

health benefit plan or self-funded employer health benefit plan

was the reason for declining enrollment;

(3) has lost coverage under the other health benefit plan or

self-funded employer health benefit plan as a result of:

(A) the termination of employment;

(B) a reduction in the number of hours of employment;

(C) the termination of the other plan's coverage;

(D) the termination of contributions toward the premium made by

the employer; or

(E) the death of a spouse or divorce; and

(4) requests enrollment not later than the 31st day after the

date coverage under the other health benefit plan or self-funded

employer health benefit plan terminates.

(c) An employee or dependent is also not a late-participating

employee or dependent if the individual is:

(1) employed by an employer that offers multiple health benefit

plans and the individual elects a different health benefit plan

during an open enrollment period under Section 846.257;

(2) a spouse for whom a court has ordered coverage under a

covered employee's plan and the request for enrollment of the

spouse is made not later than the 31st day after the date the

court order is issued; or

(3) a child for whom a court has ordered coverage under a

covered employee's plan and the request for enrollment is made

not later than the 31st day after the date the employer receives

the court order.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.005. RULES; ORDERS. (a) The commissioner may, on

notice and opportunity for all interested persons to be heard,

adopt rules and issue orders reasonably necessary to augment and

implement this chapter.

(b) The commissioner shall adopt rules necessary to meet the

minimum requirements of federal law and regulations.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.006. APPEAL OF ORDERS. A person affected by an order

of the commissioner issued under this chapter may appeal that

order by filing suit in a district court in Travis County under

Subchapter D, Chapter 36.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.007. PREMIUM RATES; ADJUSTMENTS. (a) A multiple

employer welfare arrangement may charge premiums in accordance

with this section to the group of employees or dependents who

meet the participation criteria and who do not decline coverage.

(b) A multiple employer welfare arrangement may not charge an

adjustment to premium rates for individual employees or

dependents for health status related factors or duration of

coverage. Any adjustment must be applied uniformly to the rates

charged for all participating employees and dependents of

participating employees of the employer.

(c) Subsection (b) does not restrict the amount that an employer

may be charged for coverage.

(d) A multiple employer welfare arrangement may establish

premium discounts, rebates, or a reduction in otherwise

applicable copayments or deductibles in return for adherence to

programs of health promotion and disease prevention. A discount,

rebate, or reduction established under this subsection does not

violate Section 541.056(a).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.057, eff. April 1, 2009.

SUBCHAPTER B. FORMATION AND STRUCTURE OF MULTIPLE EMPLOYER

WELFARE ARRANGEMENTS

Sec. 846.051. CERTIFICATE OF AUTHORITY REQUIRED. A person may

not establish or maintain an employee welfare benefit plan that

is a multiple employer welfare arrangement in this state unless

the arrangement obtains and maintains a certificate of authority

issued under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.052. APPLICATION FOR INITIAL CERTIFICATE OF AUTHORITY.

(a) A person who wants to establish an employee welfare benefit

plan that is a multiple employer welfare arrangement must apply

for an initial certificate of authority on an application form

prescribed by the commissioner.

(b) The application form must be completed and submitted along

with all information required by the commissioner, including:

(1) a copy of each organizational document;

(2) current financial statements of the arrangement;

(3) a fully detailed statement indicating the plan under which

the arrangement proposes to transact business;

(4) an initial actuarial opinion in compliance with the

requirements of Section 846.153(a)(2) and subject to Section

846.157(b); and

(5) a statement by the applicant certifying that the arrangement

is in compliance with all applicable provisions of the Employee

Retirement Income Security Act of 1974 (29 U.S.C. Section 1001 et

seq.).

(c) The application must be accompanied by proof of a fidelity

bond that:

(1) protects against acts of fraud or dishonesty in servicing

the multiple employer welfare arrangement;

(2) covers each person responsible for servicing the employee

welfare benefit plan; and

(3) is in an amount equal to the greater of 10 percent of the

premiums and contributions received by the arrangement or 10

percent of the benefits paid, during the preceding calendar year,

with a minimum of $10,000 and a maximum of $500,000.

(d) A third-party administrator licensed to engage in business

in this state is not required to submit a fidelity bond under

Subsection (c).

(e) The commissioner shall promptly examine the application and

documents submitted by the applicant and may:

(1) conduct any investigation that the commissioner considers

necessary; and

(2) examine under oath any person interested in or connected

with the multiple employer welfare arrangement.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.053. ELIGIBILITY REQUIREMENTS FOR INITIAL CERTIFICATE

OF AUTHORITY. (a) An applicant for an initial certificate of

authority as a multiple employer welfare arrangement must meet

the requirements of this section.

(b) The employers in the multiple employer welfare arrangement

must be members of an association or group of five or more

businesses that are in the same trade or industry, including

closely related businesses that provide support, services, or

supplies primarily to that trade or industry.

(c) If the employers in the multiple employer welfare

arrangement are members of an association, the association must:

(1) be engaged in substantial activity for its members other

than sponsorship of an employee welfare benefit plan; and

(2) have been in existence for at least two years before

engaging in any activities relating to providing employee health

benefits to its members.

(d) The employee welfare plan of the association or group in the

multiple employer welfare arrangement must be controlled and

sponsored directly by participating employers, participating

employees, or both.

(e) The association or group of employers in the multiple

employer welfare arrangement must be a not-for-profit

organization.

(f) The multiple employer welfare arrangement must:

(1) have within its own organization adequate facilities and

competent personnel, as determined by the commissioner, to

administer the employee benefit plan; or

(2) have contracted with a third-party administrator licensed to

engage in business in this state.

(g) The multiple employer welfare arrangement:

(1) must have applications from not fewer than five employers

and must provide similar benefits for not fewer than 200 separate

participating employees; and

(2) will have annual gross premiums of or contributions to the

plan of not less than:

(A) $20,000 for a plan that provides only vision benefits;

(B) $75,000 for a plan that provides only dental benefits; and

(C) $200,000 for all other plans.

(h) The multiple employer welfare arrangement must possess a

written commitment, binder, or policy for stop-loss insurance

issued by an insurer authorized to do business in this state that

provides:

(1) at least 30 days' notice to the commissioner of any

cancellation or nonrenewal of coverage; and

(2) both specific and aggregate coverage with an aggregate

retention of not more than 125 percent of the amount of expected

claims for the next plan year and a specific retention amount

annually determined by the actuarial opinion required by Section

846.153(a)(2).

(i) Both the specific and aggregate coverage required by

Subsection (h)(2) must require all claims to be submitted within

90 days after the claim is incurred and provide a 12-month claims

incurred period and a 15-month paid claims period for each policy

year.

(j) The contributions must be established to fund at least 100

percent of the aggregate retention plus all other costs of the

multiple employer welfare arrangements.

(k) The multiple employer welfare arrangement must establish a

procedure for handling claims for benefits on dissolution of the

arrangement.

(l) The multiple employer welfare arrangement must obtain the

required bond.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.054. ISSUANCE OF INITIAL CERTIFICATE OF AUTHORITY. (a)

The commissioner shall approve, deny, or disapprove an

application for an initial certificate of authority that meets

the requirements of Section 846.053 not later than the 60th day

after the date on which the application is filed.

(a-1) On the applicant's request, the commissioner shall hold a

hearing on a denial. Not later than the 30th day after the date

of the applicant's request for a hearing, the commissioner shall

request a hearing date.

(b) An initial certificate of authority is a temporary

certificate issued for a one-year term.

(c) On receipt of the initial certificate of authority, the

multiple employer welfare arrangement shall begin business.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1022, Sec. 11, eff. June 19, 2009.

Sec. 846.055. EXTENSION OF TERM OF INITIAL CERTIFICATE OF

AUTHORITY. The commissioner may extend the term of an initial

certificate of authority for a period not to exceed one year if

the commissioner determines that the multiple employer welfare

arrangement is likely to meet the requirements of this chapter

for a final certificate of authority within that period. The

commissioner may not grant more than one extension of the initial

certificate of authority regardless of the length of time for

which an extension was granted.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.056. FINAL CERTIFICATE OF AUTHORITY. (a) A multiple

employer welfare arrangement that holds an initial certificate of

authority must apply for a final certificate of authority not

later than the first anniversary of the date of issuance of the

initial certificate.

(b) The multiple employer welfare arrangement must file an

application for a final certificate of authority on a form

prescribed by the commissioner and furnish the information

required by the commissioner. The application for a final

certificate of authority must include only:

(1) the names and addresses of:

(A) the association or group of employers sponsoring the

arrangement;

(B) the board members of the arrangement; and

(C) if the employers in the arrangement are not an association,

at least five employers;

(2) proof of compliance with the bonding requirements;

(3) a copy of each plan document and each agreement with service

providers; and

(4) a funding report containing:

(A) a statement certified by the board and an actuarial opinion

that all applicable requirements of Section 846.153 have been

met;

(B) an actuarial opinion describing the extent to which

contributions or premium rates:

(i) are not excessive;

(ii) are not unfairly discriminatory; and

(iii) are adequate to provide for the payment of all obligations

and the maintenance of required cash reserves and surplus by the

arrangement;

(C) a statement of the current value of the assets and

liabilities accumulated by the arrangement and a projection of

the assets, liabilities, income, and expenses of the arrangement

for the next 12-month period; and

(D) a statement of the costs to be charged for coverage,

including an itemization of amounts for:

(i) administrative expenses;

(ii) reserves; and

(iii) other expenses associated with operation of the

arrangement.

(c) The reserves described in Section 846.154(a) must have been

established or be established before the final certificate of

authority is issued.

(d) If, after examination and investigation, the commissioner is

satisfied that the multiple employer welfare arrangement meets

the requirements of this chapter, the commissioner shall issue a

final certificate of authority to the arrangement.

(e) The commissioner shall maintain the information required

under Subsection (b)(1)(C) and Subsection (b)(3) as confidential

information.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.057. DENIAL OF FINAL CERTIFICATE OF AUTHORITY. (a)

The commissioner shall deny a final certificate of authority to

an applicant that does not comply with this chapter.

(b) If the commissioner denies a final certificate of authority,

the commissioner shall issue a written notice of refusal to the

applicant. The notice of refusal must state the basis for the

denial. The notice of refusal constitutes 30 days' advance notice

of the revocation of the initial certificate of authority.

(c) If the applicant submits a written request for a hearing not

later than the 30th day after the date of mailing of the notice

of refusal, revocation of the initial certificate of authority is

temporarily stayed, and the commissioner shall promptly conduct a

hearing at which the applicant is given an opportunity to show

compliance with this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.058. DISQUALIFICATION. (a) A multiple employer

welfare arrangement, each board member and officer of the

arrangement, and any agent or other person associated with the

arrangement shall be subject to disqualification for eligibility

for a certificate of authority if the person:

(1) makes a material misstatement or omission in an application

for a certificate of authority under this chapter;

(2) obtains or attempts to obtain at any time a certificate of

authority or license for an insurance entity through intentional

misrepresentation or fraud;

(3) misappropriates or converts to the person's own use or

improperly withholds money under an employee welfare benefit plan

or multiple employer welfare arrangement;

(4) is prohibited from serving in any capacity with the

arrangement under Section 411, Employee Retirement Income

Security Act of 1974 (29 U.S.C. Section 1111);

(5) without reasonable cause or excuse, fails to appear in

response to a subpoena, examination, warrant, or any other order

lawfully issued by the commissioner; or

(6) has previously been subject to a determination by the

commissioner resulting in:

(A) suspension or revocation of a certificate of authority or

license; or

(B) denial of a certificate of authority or license on grounds

that would be sufficient for suspension or revocation.

(b) This section does not apply to a participating employer in

its capacity as a participating employer and the employer's

participating employees.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.059. FEES; SERVICE OF PROCESS. (a) Each multiple

employer welfare arrangement shall pay to the department in the

amount set by the commissioner:

(1) an application fee for an initial certificate of authority;

(2) an application fee for a final certificate of authority; and

(3) a filing fee for submission of the arrangement's annual

statement.

(b) The commissioner shall set the fees described by Subsection

(a) in amounts reasonable and necessary to defray the costs of

administering this chapter.

(c) Each multiple employer welfare arrangement shall appoint the

commissioner as its resident agent for purposes of service of

process. The fee for that service is $50, payable at the time of

appointment.

(d) Fees paid under this section shall be deposited to the

credit of the Texas Department of Insurance operating fund.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.060. SUSPENSION, REVOCATION, OR LIMITATION OF

CERTIFICATE OF AUTHORITY. In addition to any requirement or

remedy under a law cited under Section 846.003, the commissioner

may suspend, revoke, or limit the certificate of authority of a

multiple employer welfare arrangement if the commissioner

determines, after notice and hearing, that the agreement does not

comply with this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.061. ACTION BY ATTORNEY GENERAL. (a) The commissioner

may notify the attorney general of a violation of this chapter,

and the attorney general may apply to a district court in Travis

County for leave to file suit in the nature of quo warranto or

for injunctive relief or both.

(b) The attorney general may seek and the court may order:

(1) restitution for victims of an act declared to be unlawful

under this chapter;

(2) assessment of a fine under this code; and

(3) recovery of reasonable attorney's fees.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. BOARD MEMBERS; OTHER OFFICERS AND PERSONNEL

Sec. 846.101. BOARD MEMBERS; NOTICE OF ELECTIONS. (a) Except

as otherwise provided, the powers of a multiple employer welfare

arrangement shall be exercised by a board elected to carry out

the purposes established by the organizational documents of the

arrangement.

(b) The member employers shall elect at least 75 percent of the

board members. At least 75 percent of the board members must be

individuals who are covered under the arrangement.

(c) An owner, officer, or employee of a third-party

administrator who provides services to the multiple employer

welfare arrangement or any other person who has received

compensation from the arrangement may not serve as a board

member.

(d) Each board member shall be elected for a term of at least

two years.

(e) Each member employer of a multiple employer welfare

arrangement shall be given notice of each election of board

members and is entitled to an equal vote, either in person or by

a written proxy signed by the member employer. An owner, officer,

or employee of a third-party administrator who provides services

to the arrangement or any other person who has received

compensation from the arrangement may not serve as proxy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.102. DUTIES OF BOARD MEMBERS. (a) The board members

of a multiple employer welfare arrangement are responsible for

all operations of the arrangement and shall take all necessary

precautions to safeguard the assets of the arrangement.

(b) A board member shall give the attention and exercise the

vigilance, diligence, care, and skill that a prudent person would

use in like or similar circumstances.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.103. LIMITATION ON ACTION AGAINST BOARD MEMBER. A

board member may not be held liable in a private cause of action

for any delinquency under Section 846.102 after the expiration of

the earlier of:

(1) six years from the date of delinquency; or

(2) two years from the time when the delinquency is discovered

by a person complaining of the delinquency.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.104. COMPENSATION OF BOARD MEMBERS. A board member

serves without compensation from the multiple employer welfare

arrangement except for actual and necessary expenses.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.105. OFFICERS; AGENTS. (a) The board shall select

officers for the multiple employer welfare arrangement as

designated in the organizational documents and may appoint agents

as necessary for the arrangement to engage in business. Each

officer and agent may exercise the authority and perform the

duties required in the management of the property and affairs of

the arrangement as delegated by the board.

(b) The board may remove an officer or agent if the board

determines that the business interests of the multiple employer

welfare arrangement are served by the removal.

(c) The board shall secure the fidelity of any or all of the

officers or agents who handle the funds of the multiple employer

welfare arrangement by bond or otherwise.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.106. COMPENSATION OF OFFICERS, AGENTS, AND EMPLOYEES.

(a) A multiple employer welfare arrangement may pay the officers

and agents of the arrangement suitable compensation. An officer,

employee, or agent of an arrangement may not be compensated

unreasonably.

(b) The compensation of any officer or employee of a multiple

employer welfare arrangement may not be computed directly or

indirectly as a percentage of money or premium collected.

(c) The compensation of an agent may not exceed five percent of

the money or premium collected.

(d) A multiple employer welfare arrangement may pay compensation

or make an emolument to an officer of the arrangement only if the

compensation or emolument is first authorized by a majority vote

of the board of the arrangement.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.107. RECEIPT OF THING OF VALUE; CRIMINAL PENALTY. (a)

A board member, officer, or employee of a multiple employer

welfare arrangement may not, knowingly and intentionally,

directly or indirectly:

(1) receive money or another valuable thing for negotiating,

procuring, recommending, or aiding in:

(A) a purchase by or sale to the arrangement of property; or

(B) a loan from the arrangement; or

(2) be pecuniarily interested as a principal, coprincipal,

agent, or beneficiary in a purchase, sale, or loan described by

Subdivision (1).

(b) A person commits an offense if the person violates this

section. An offense under this subsection is a felony of the

third degree.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER D. POWERS AND DUTIES OF MULTIPLE EMPLOYER WELFARE

ARRANGEMENTS

Sec. 846.151. GENERAL POWERS. (a) Unless otherwise provided by

or inconsistent with this chapter, each multiple employer welfare

arrangement may exercise the powers provided by this section.

(b) A multiple employer welfare arrangement may have succession,

by its name, for the term stated in its trust agreement.

(c) A multiple employer welfare arrangement may sue and be sued.

An arrangement may:

(1) complain and defend in any court;

(2) be a party to any proceedings before a public body of this

state or of any other state or government; and

(3) sue a participating employer, an employee, or a beneficiary

for any cause relating to the business of the arrangement.

(d) A multiple employer welfare arrangement may have a seal that

may be used by having the seal or a facsimile of the seal

impressed, affixed, or otherwise reproduced. The arrangement may

alter the seal at will.

(e) A multiple employer welfare arrangement may appoint officers

and agents as the business of the arrangement requires.

(f) A multiple employer welfare arrangement may adopt, amend,

and repeal bylaws as necessary for the government of its affairs.

(g) A multiple employer welfare arrangement may conduct its

business in this state, other states, and foreign countries and

their territories and colonies.

(h) A multiple employer welfare arrangement may have offices

outside this state.

(i) A multiple employer welfare arrangement may acquire, hold,

mortgage, pledge, assign, and transfer real and personal property

subject to this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.152. FILING OF ORGANIZATIONAL DOCUMENTS. A multiple

employer welfare arrangement shall file with the commissioner its

organizational documents and all appurtenant amendments before

those documents take effect.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.153. REQUIRED FILINGS. (a) A multiple employer

welfare arrangement engaging in business in this state shall file

the following with the commissioner on forms approved by the

commissioner:

(1) a financial statement audited by a certified public

accountant;

(2) an actuarial opinion prepared and certified by an actuary

who is:

(A) not an employee of the arrangement; and

(B) a fellow of the Society of Actuaries, a member of the

American Academy of Actuaries, or an enrolled actuary under the

Employee Retirement Income Security Act of 1974 (29 U.S.C.

Section 1001 et seq.); and

(3) any modified terms of a plan document together with a

certification from the trustees that the changes are in

compliance with the minimum requirements of this chapter.

(b) A multiple employer welfare arrangement shall file the

financial statement and the actuarial opinion required by

Subsection (a) within 90 days of the end of the fiscal year.

(c) The actuarial opinion required under Subsection (a) must

include:

(1) a description of the actuarial soundness of the multiple

employer welfare arrangement, including any actions recommended

to improve the actuarial soundness of the arrangement;

(2) the amount of cash reserves recommended to be maintained by

the arrangement; and

(3) the level of specific and aggregate stop-loss insurance

recommended to be maintained by the arrangement.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.154. CASH RESERVE REQUIREMENTS. (a) The amount of

cash reserves recommended under Section 846.153(c)(2) may not be

less than the greater of:

(1) 20 percent of the total contributions in the preceding plan

year; or

(2) 20 percent of the total estimated contributions for the

current plan year.

(b) Cash reserves required by this section must be:

(1) computed with proper actuarial regard for:

(A) known claims, paid and outstanding;

(B) a history of incurred but not reported claims;

(C) claims handling expenses;

(D) unearned premium;

(E) an estimate for bad debts;

(F) a trend factor; and

(G) a margin for error; and

(2) maintained in cash or federally guaranteed obligations of

less than five-year maturity that have a fixed or recoverable

principal amount or in other investments as the commissioner may

authorize by rule.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.155. ADJUSTMENT OF CONTRIBUTIONS. If the recommended

cash reserves required by Section 846.154(a) exceed the greater

of 40 percent of the total contributions for the preceding plan

year or 40 percent of the total contributions expected for the

current plan year, the contributions may be reduced to fund less

than 100 percent of the aggregate retention plus all other costs

of the multiple employer welfare arrangement, but not less than

the level of contributions necessary to fund the minimum reserves

required under Section 846.154(a).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.156. WAIVER OR REDUCTION OF REQUIRED STOP-LOSS

INSURANCE OR CASH RESERVES. On the application of a multiple

employer welfare arrangement, the commissioner may waive or

reduce the requirement for aggregate stop-loss insurance coverage

and the amount of recommended cash reserves required by Section

846.154(a) on a determination that the interests of the

participating employers and employees are adequately protected.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.157. RENEWAL OF CERTIFICATE; ADDITIONAL ACTUARIAL

REVIEW. (a) The commissioner shall review the forms required by

Section 846.153 and shall renew a multiple employer welfare

arrangement's certificate of authority unless the commissioner

determines that the arrangement does not comply with this

chapter.

(b) On a finding of good cause, the commissioner may order an

actuarial review of a multiple employer welfare arrangement in

addition to the actuarial opinion required by Section 846.153(a).

The arrangement shall pay the cost of the additional actuarial

review.

(c) If the commissioner determines that a multiple employer

welfare arrangement does not comply with this chapter, the

commissioner may order the arrangement to correct the

deficiencies. The commissioner may take any action against the

multiple employer welfare arrangement authorized by this code if

the arrangement does not initiate immediate corrective action.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.158. EXAMINATION OF MULTIPLE EMPLOYER WELFARE

ARRANGEMENTS. (a) The commissioner or the commissioner's

appointee may examine the affairs of any multiple employer

welfare arrangement.

(b) For the purposes of this section the commissioner:

(1) shall have free access to all the books, records, and

documents that relate to the business of the plan; and

(2) may examine under oath a board member, officer, agent, or

employee of the multiple employer welfare arrangement in relation

to the affairs, transactions, and conditions of the arrangement.

(c) Each multiple employer welfare arrangement shall pay the

expenses of the examination as provided by Sections 401.151,

401.152, 401.155, and 401.156.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.058, eff. April 1, 2009.

Sec. 846.159. NAME OF MULTIPLE EMPLOYER WELFARE ARRANGEMENT.

(a) A multiple employer welfare arrangement shall transact

business under the arrangement's own name and may not adopt any

assumed name. An arrangement may not use a name that is the same

as or closely resembles the name of any other arrangement that:

(1) possesses a certificate of authority; and

(2) is engaged in business in this state.

(b) A multiple employer welfare arrangement may change its name

by:

(1) amending the articles of the arrangement; or

(2) taking a new name with the approval of the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.160. EVIDENCE OF EXISTENCE. A certified copy of the

multiple employer welfare arrangement's certificate of authority

is prima facie evidence of the existence of the arrangement in a

legal proceeding.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER E. PROVISION OF COVERAGE

Sec. 846.201. BENEFITS ALLOWED. (a) A multiple employer

welfare arrangement may only provide one or more of the

following:

(1) medical, dental, vision, surgical, or hospital care;

(2) benefits in the event of sickness, accident, disability, or

death;

(3) another benefit authorized to be provided by health insurers

in this state; and

(4) prepaid legal services.

(b) Except as otherwise limited by the Employee Retirement

Income Security Act of 1974 (29 U.S.C. Section 1001 et seq.), a

multiple employer welfare arrangement may only provide benefits

to:

(1) active or retired owners, officers, directors, or employees

of or partners in participating employers; and

(2) the beneficiaries of a person described by Subdivision (1).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.202. PREEXISTING CONDITION PROVISION. (a) In this

section, "creditable coverage" has the meaning assigned by

Section 1205.004.

(b) A preexisting condition provision in a multiple employer

welfare arrangement's plan document may apply only to coverage

for a disease or condition for which medical advice, diagnosis,

care, or treatment was recommended or received during the six

months before the earlier of:

(1) the effective date of coverage; or

(2) the first day of the waiting period.

(c) A preexisting condition provision in a multiple employer

welfare arrangement's plan document may not apply to expenses

incurred on or after the expiration of the 12 months following

the initial effective date of coverage of the participating

employee, dependent, or late-participating employee or dependent.

(d) A preexisting condition provision in a multiple employer

welfare arrangement's plan document may not apply to an

individual who was continuously covered for an aggregate period

of 12 months under creditable coverage that was in effect until a

date not more than 63 days before the effective date of coverage

under the health benefit plan, excluding any waiting period.

(e) In determining whether a preexisting condition provision

applies to an individual covered by a multiple employer welfare

arrangement's plan document, the arrangement shall credit the

time the individual was covered under previous creditable

coverage if the previous coverage was in effect at any time

during the 12 months preceding the effective date of coverage

under the arrangement. If the previous coverage was issued under

a health benefit plan, any waiting period that applied before

that coverage became effective must also be credited against the

preexisting condition provision period.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.059, eff. April 1, 2009.

Sec. 846.203. TREATMENT OF CERTAIN CONDITIONS AS PREEXISTING

PROHIBITED. (a) A multiple employer welfare arrangement may not

treat genetic information as a preexisting condition described by

Section 846.202 in the absence of a diagnosis of the condition

related to the information.

(b) A multiple employer welfare arrangement may not treat

pregnancy as a preexisting condition described by Section

846.202.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.204. WAITING PERIOD PERMITTED. Sections 846.202 and

846.203 do not preclude application of a waiting period that

applies to all new participating employees under the health

benefit plan in accordance with the terms of the multiple

employer welfare arrangement's plan document.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.205. CERTAIN LIMITATIONS OR EXCLUSIONS OF COVERAGE

PROHIBITED. (a) A multiple employer welfare arrangement's plan

document may not limit or exclude, by use of a rider or amendment

applicable to a specific individual, coverage by type of illness,

treatment, medical condition, or accident.

(b) This section does not preclude a multiple employer welfare

arrangement from limiting or excluding coverage for a preexisting

condition in accordance with Section 846.202.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.206. RENEWABILITY OF COVERAGE; CANCELLATION. (a)

Except as provided by Section 846.207, a multiple employer

welfare arrangement shall renew the health benefit plan, at the

employer's option, unless:

(1) a contribution has not been paid as required by the terms of

the plan;

(2) the employer has committed fraud or has intentionally

misrepresented a material fact;

(3) the employer has not complied with the terms of the health

benefit plan document;

(4) the health benefit plan is ceasing to offer any coverage in

a geographic area; or

(5) there has been a failure to meet the terms of an applicable

collective bargaining agreement or other agreement requiring or

authorizing contributions to the health benefit plan, including a

failure to renew the agreement or to employ employees covered by

the agreement.

(b) A multiple employer welfare arrangement may refuse to renew

the coverage of a participating employee or dependent for fraud

or intentional misrepresentation of a material fact by that

person.

(c) A multiple employer welfare arrangement may not cancel a

health benefit plan except for a reason specified for refusal to

renew under Subsection (a). An arrangement may not cancel the

coverage of a participating employee or dependent except for a

reason specified for refusal to renew under Subsection (b).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.207. REFUSAL TO RENEW. (a) A multiple employer

welfare arrangement may elect to refuse to renew all health

benefit plans delivered or issued for delivery by the arrangement

in this state. The arrangement shall notify:

(1) the commissioner of the election not later than the 180th

day before the date coverage under the first health benefit plan

terminates under this subsection; and

(2) each affected employer not later than the 180th day before

the date on which coverage terminates for that employer.

(b) A multiple employer welfare arrangement that elects under

this section to refuse to renew all health benefit plans may not

write a health benefit plan in this state before the fifth

anniversary of the date notice is delivered to the commissioner

under Subsection (a).

(c) A multiple employer welfare arrangement may elect to

discontinue a health benefit plan only if the arrangement:

(1) provides notice to each employer of the discontinuation

before the 90th day preceding the date of the discontinuation of

the plan;

(2) offers to each employer the option to purchase coverage

under another health benefit plan offered by the arrangement; and

(3) acts uniformly without regard to the claims experience of

the employer or any health status related factor of participating

employees or dependents or new employees or dependents who may

become eligible for the coverage.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.208. NOTICE TO COVERED PERSONS. (a) A multiple

employer welfare arrangement that cancels or refuses to renew

coverage under a health benefit plan under Section 846.206 or

Section 846.207 shall notify the employer of the cancellation of

or refusal to renew coverage not later than the 30th day before

the date termination of coverage is effective. The employer is

responsible for notifying participating employees of the

cancellation of or refusal to renew coverage.

(b) The notice provided under this section is in addition to any

other notice required by Section 846.206 or Section 846.207.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.209. WRITTEN STATEMENT OF DENIAL, CANCELLATION, OR

REFUSAL TO RENEW. Denial by a multiple employer welfare

arrangement of an application for coverage from an employer or

cancellation of or refusal to renew must:

(1) be in writing; and

(2) state the reason or reasons for the denial, cancellation, or

refusal to renew.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER F. PARTICIPATION IN COVERAGE

Sec. 846.251. PARTICIPATION CRITERIA. Participation criteria

may not be based on health status related factors.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.252. COVERAGE REQUIREMENTS. (a) A multiple employer

welfare arrangement:

(1) may refuse to provide coverage to an employer in accordance

with the arrangement's underwriting standards and criteria;

(2) shall accept or reject the entire group of individuals who

meet the participation criteria and who choose coverage; and

(3) may exclude only those employees or dependents who have

declined coverage.

(b) On issuance of coverage to an employer, each multiple

employer welfare arrangement shall provide coverage to the

employees who meet the participation criteria without regard to

an individual's health status related factors.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.253. PROHIBITION ON EXCLUSION OF ELIGIBLE EMPLOYEE OR

DEPENDENT. A multiple employer welfare arrangement may not

exclude an employee who meets the participation criteria or an

eligible dependent, including a late-participating employee or

dependent, who would otherwise be covered.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.254. WRITTEN NOTICE TO EMPLOYEES COVERED. A multiple

employer welfare arrangement, in connection with an employee

welfare benefit plan, shall provide to each participating

employee covered by the plan a written notice at the time the

employee's coverage becomes effective that states that:

(1) individuals covered by the plan are only partially insured;

and

(2) if the plan or the arrangement does not ultimately pay

medical expenses that are eligible for payment under the plan for

any reason, the participating employer or its participating

employee covered by the plan may be liable for those expenses.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.255. DECLINING COVERAGE. (a) A multiple employer

welfare arrangement shall obtain a written waiver from each

employee who meets the participation criteria and declines

coverage under a health plan offered to an employer. The waiver

must ensure that the employee was not induced or pressured to

decline coverage because of the employee's health status related

factors.

(b) A multiple employer welfare arrangement may not provide

coverage to an employer or the employees of an employer if the

arrangement or an agent for the arrangement knows that the

employer has induced or pressured an employee who meets the

participation criteria or a dependent of the employee to decline

coverage because of that individual's health status related

factors.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.256. MINIMUM CONTRIBUTION OR PARTICIPATION

REQUIREMENTS. (a) A multiple employer welfare arrangement may

require an employer to meet minimum contribution or participation

requirements as a condition of issuance and renewal of coverage

in accordance with the terms of the arrangement's plan document.

(b) The minimum contribution and participation requirements must

be stated in the plan document and must be applied uniformly to

each employer offered or issued coverage by the multiple employer

welfare arrangement in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.257. ENROLLMENT; WAITING PERIOD. (a) The initial

enrollment period for employees meeting the participation

criteria must be at least 31 days, with a 31-day annual open

enrollment period. The enrollment period must consist of an

entire calendar month, beginning on the first day of the month

and ending on the last day of the month. If the month is

February, the period must last through March 2.

(b) A multiple employer welfare arrangement may establish a

waiting period.

(c) A new employee who meets the participation criteria may not

be denied coverage if the application for coverage is received by

the multiple employer welfare arrangement not later than the 31st

day after the later of:

(1) the date on which the employment begins; or

(2) the date on which the waiting period established under

Subsection (b) expires.

(d) If dependent coverage is offered to participating employees

under the terms of a multiple employer welfare arrangement's plan

document:

(1) the initial enrollment period for the dependents must be at

least 31 days, with a 31-day annual open enrollment period; and

(2) a dependent of a new employee meeting the participation

criteria established by the arrangement may not be denied

coverage if the application for coverage is received by the

arrangement not later than the 31st day after the later of:

(A) the date on which the employment begins;

(B) the date on which the waiting period established under

Subsection (b) expires; or

(C) the date on which the dependent becomes eligible for

enrollment.

(e) A late-participating employee or dependent may be excluded

from coverage until the next annual open enrollment period and

may be subject to a one-year preexisting condition provision as

described by Section 846.202. The period during which a

preexisting condition provision applies may not exceed 18 months

after the date of the initial application.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.258. COVERAGE FOR NEWBORN CHILDREN. (a) A multiple

employer welfare arrangement's plan document may not limit or

exclude initial coverage of a newborn child of a participating

employee.

(b) Coverage of a newborn child of a participating employee

under this section ends on the 32nd day after the date of the

child's birth unless:

(1) children are eligible for coverage under the multiple

employer welfare arrangement's plan document; and

(2) not later than the 31st day after the date of birth, the

arrangement receives:

(A) notice of the birth; and

(B) any required additional premium.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.219(a),

eff. Sept. 1, 2003.

Sec. 846.259. COVERAGE FOR ADOPTED CHILDREN. (a) This section

applies only if children are eligible for coverage under the

terms of a multiple employer welfare arrangement's plan document.

(b) A multiple employer welfare arrangement plan document may

not limit or exclude initial coverage of an adopted child of a

participating employee. A child is considered to be the child of

a participating employee if the participating employee is a party

to a suit in which the employee seeks to adopt the child.

(c) An adopted child of a participating employee may be

enrolled, at the employee's option, not later than the 31st day

after:

(1) the date the employee becomes a party to a suit in which the

employee seeks to adopt the child; or

(2) the date the adoption becomes final.

(d) Coverage of an adopted child of a participating employee

under this section ends unless the multiple employer welfare

arrangement receives notice of the adoption and any required

additional premiums not later than the 31st day after:

(1) the date the participating employee becomes a party to a

suit in which the employee seeks to adopt the child; or

(2) the date the adoption becomes final.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.219(b),

eff. Sept. 1, 2003.

Sec. 846.260. LIMITING AGE APPLICABLE TO UNMARRIED CHILD. If

children are eligible for coverage under the terms of a multiple

employer welfare arrangement's plan document, any limiting age

applicable to an unmarried child of an enrollee is 25 years of

age.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.219(c), eff.

Sept. 1, 2003.

SUBCHAPTER G. MARKETING

Sec. 846.301. MARKETING REQUIREMENTS. On request, each employer

purchasing a health benefit plan shall be given a summary of the

plans for which the employer is eligible.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.302. ADDITIONAL REPORTING REQUIREMENTS. The department

may require periodic reports by multiple employer welfare

arrangements and agents regarding the health benefit plans issued

by the arrangements. The reporting requirements must comply with

federal law and regulations.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 846.303. APPLICABILITY TO THIRD-PARTY ADMINISTRATOR. If a

multiple employer welfare arrangement enters into an agreement

with a third-party administrator to provide administrative,

marketing, or other services related to offering health benefit

plans to employers in this state, the third-party administrator

is subject to this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.



CHAPTER 847. HEALTH CARE QUALITY ASSURANCE

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE C. LIFE, HEALTH, AND ACCIDENT INSURERS AND RELATED

ENTITIES

CHAPTER 847. HEALTH CARE QUALITY ASSURANCE

Sec. 847.001. SHORT TITLE. This chapter may be cited as the

Health Care Quality Assurance Act.

Added by Acts 2005, 79th Leg., Ch.

789, Sec. 1, eff. June 17, 2005.

Sec. 847.002. LEGISLATIVE FINDINGS; PURPOSES. The legislature

finds that to ensure enrollees high quality care, many health

benefit plan issuers voluntarily undergo a rigorous accreditation

process conducted by nationally recognized accreditation

organizations. To maintain accreditation, these health benefit

plan issuers are subject to continuing review of their processes

and standards. The legislature recognizes that many of these

processes and standards are also reviewed by state agencies,

resulting in increased agency costs and increased health benefit

plan administrative costs. The purpose of this chapter is to

allow appropriate recognition of accreditation by nationally

recognized accreditation organizations and to foster coordination

among state agencies in order to:

(1) help make health benefit plan coverage more affordable for

consumers; and

(2) eliminate duplication of effort by both health benefit plan

issuers and state agencies.

Added by Acts 2005, 79th Leg., Ch.

789, Sec. 1, eff. June 17, 2005.

Sec. 847.003. DEFINITIONS. In this chapter:

(1) "Commission" means the Health and Human Services Commission.

(2) "Health benefit plan" means an individual, group, blanket,

or franchise insurance policy, a certificate issued under a group

policy, a group hospital service contract, or an individual or

group subscriber contract or evidence of coverage issued by a

health maintenance organization that provides benefits for health

care services. The term does not include:

(A) accident-only or disability income insurance coverage or a

combination of accident-only and disability income insurance

coverage;

(B) credit-only insurance coverage;

(C) disability insurance coverage;

(D) Medicare services under a federal contract;

(E) Medicare supplement and Medicare Select benefit plans

regulated in accordance with federal law;

(F) long-term care coverage or benefits, nursing home care

coverage or benefits, home health care coverage or benefits,

community-based care coverage or benefits, or any combination of

those coverages or benefits;

(G) workers' compensation insurance coverage or similar

insurance coverage;

(H) coverage provided through a jointly managed trust authorized

under 29 U.S.C. Section 141 et seq. that contains a plan of

benefits for employees that is negotiated in a collective

bargaining agreement governing wages, hours, and working

conditions of the employees that is authorized under 29 U.S.C.

Section 157;

(I) hospital indemnity or other fixed indemnity insurance

coverage;

(J) reinsurance contracts issued on a stop-loss, quota-share, or

similar basis;

(K) short-term major medical contracts;

(L) liability insurance coverage, including general liability

insurance coverage and automobile liability insurance coverage,

and coverage issued as a supplement to liability insurance

coverage, including automobile medical payment insurance

coverage;

(M) coverage for on-site medical clinics;

(N) coverage that provides other limited benefits specified by

federal regulations;

(O) coverage that provides limited scope dental or vision

benefits; or

(P) other coverage that:

(i) is similar to the coverage described by this subdivision

under which benefits for medical care are secondary or incidental

to other coverage benefits; and

(ii) is specified by federal regulations.

(3) "National accreditation organization" means:

(A) the Accreditation Association for Ambulatory Health Care;

(B) the Joint Commission on Accreditation of Healthcare

Organizations;

(C) the National Committee for Quality Assurance;

(D) the American Accreditation HealthCare Commission ("URAC");

or

(E) any other national accreditation entity recognized by rules

jointly adopted by the commissioner of insurance and the

executive commissioner of the commission.

Added by Acts 2005, 79th Leg., Ch.

789, Sec. 1, eff. June 17, 2005.

Sec. 847.004. APPLICABILITY OF CHAPTER. This chapter applies

only to an entity that issues a health benefit plan and that

holds a license or certificate of authority issued by the

commissioner and provides benefits for medical or surgical

expenses incurred as a result of a health condition, accident, or

sickness, including:

(1) an insurance company;

(2) a group hospital service corporation operating under Chapter

842;

(3) a health maintenance organization operating under Chapter

843;

(4) an approved nonprofit health corporation that holds a

certificate of authority issued by the commissioner under Chapter

844;

(5) a multiple employer welfare arrangement that holds a

certificate of authority under Chapter 846;

(6) a stipulated premium company operating under Chapter 884;

(7) a fraternal benefit society operating under Chapter 885; or

(8) a reciprocal exchange operating under Chapter 942.

Added by Acts 2005, 79th Leg., Ch.

789, Sec. 1, eff. June 17, 2005.

Sec. 847.005. PRESUMED COMPLIANCE WITH CERTAIN STATUTORY AND

REGULATORY REQUIREMENTS. (a) A health benefit plan issuer is

presumed to be in compliance with state statutory and regulatory

requirements if:

(1) the health benefit plan issuer has received nonconditional

accreditation by a national accreditation organization; and

(2) the national accreditation organization's accreditation

requirements are the same, substantially similar to, or more

stringent than the department's statutory or regulatory

requirements.

(b) A health benefit plan issuer that offers a Medicare

Advantage coordinated care plan under a contract with the federal

Centers for Medicare and Medicaid Services is presumed to be in

compliance with any state statutory and regulatory requirements

that are the same, substantially similar to, or more stringent

than the requirements for Medicare Advantage coordinated care

plans, as determined by the commissioner.

(c) If the department determines that a health benefit plan

issuer is in compliance with a state statutory or regulatory

requirement, the commission may presume that a Medicaid or state

child health plan program managed care plan offered by a health

benefit plan issuer under contract with the commission is in

compliance with any contractual Medicaid or state child health

plan program managed care plan requirement that is the same as,

substantially similar to, or more stringent than the state

statutory or regulatory requirement, as determined by the

commission.

(d) The commissioner may take appropriate action, including

imposition of sanctions under Chapter 82, against a health

benefit plan issuer who is presumed under Subsection (a), (b), or

(c) to be in compliance with state statutory and regulatory

requirements but does not maintain compliance with the same,

substantially similar, or more stringent requirements applicable

to the issuer under Subsection (a), (b), or (c).

(e) The department shall monitor and analyze periodically as

prescribed by rule by the commissioner updates and amendments

made to national accreditation standards as necessary to ensure

that those standards remain the same, substantially similar to,

or more stringent than the department's statutory or regulatory

requirements.

Added by Acts 2005, 79th Leg., Ch.

789, Sec. 1, eff. June 17, 2005.

Sec. 847.006. FILING OF ACCREDITATION REPORT; CONFIDENTIALITY

REQUIREMENTS. (a) The commissioner may require a health benefit

plan issuer to submit to the commissioner the accreditation

report issued by the national accreditation organization.

(b) An accreditation report submitted under Subsection (a) is

proprietary and confidential information under Chapter 552,

Government Code, and is not subject to subpoena. The

commissioner shall limit the disclosure of the accreditation

report to those department employees who need the accreditation

report to perform the duties of their job. A department employee

may not further disclose the accreditation report.

(c) The national accreditation organization recommendations

summary results are not proprietary information and are subject

to public disclosure under Chapter 552, Government Code.

Added by Acts 2005, 79th Leg., Ch.

789, Sec. 1, eff. June 17, 2005.

Sec. 847.007. DUTIES OF COMMISSIONER OF INSURANCE. (a) In

conducting an examination of a health benefit plan issuer, the

commissioner:

(1) shall accept the accreditation report submitted by the

health benefit plan issuer as a prima facie demonstration of the

issuer's compliance with the processes and standards for which

the issuer has received accreditation; and

(2) may adopt relevant findings in a health benefit plan

issuer's accreditation report in the examination report if the

accreditation report complies with applicable state and federal

requirements regarding the nondisclosure of proprietary and

confidential information and personal health information.

(b) Subsection (a) does not apply to any process or standard of

a health benefit plan issuer that is not covered as part of the

issuer's accreditation. This section does not set minimum

quality standards but operates only as a replacement of duplicate

requirements.

(c) The commissioner may by rule determine the application of

compliance with national accreditation requirements by a

delegated entity, delegated third party, or utilization review

agent to compliance by the health benefit plan issuer that

contracts with the delegated entity, delegated third party, or

agent.

Added by Acts 2005, 79th Leg., Ch.

789, Sec. 1, eff. June 17, 2005.

Sec. 847.008. COMMISSION DUTIES. (a) The commission may

require the commissioner to submit to the commission the

documents reviewed by the department that substantiate the

compliance of the health benefit plan issuer with applicable

state statutory and regulatory requirements.

(b) Documents submitted under Subsection (a) are proprietary and

confidential information under Chapter 552, Government Code, and

are not subject to subpoena. The commission shall limit

disclosure of the documents to commission employees who need the

documentation to perform the duties of their job. A commission

employee may not further disclose the compliance documents.

Added by Acts 2005, 79th Leg., Ch.

789, Sec. 1, eff. June 17, 2005.

Sec. 847.009. MEMORANDUM OF UNDERSTANDING. The commissioner and

the commission must enter into a memorandum of understanding to

specify the responsibilities of the department and the commission

under this chapter.

Added by Acts 2005, 79th Leg., Ch.

789, Sec. 1, eff. June 17, 2005.

Sec. 847.010. ENFORCEMENT. This chapter may not be construed to

prohibit the commissioner or the commission from enforcing laws

or rules relating to:

(1) the operation of a health benefit plan; or

(2) violation of a contract.

Added by Acts 2005, 79th Leg., Ch.

789, Sec. 1, eff. June 17, 2005.



CHAPTER 861. GENERAL CASUALTY COMPANIES

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE D. CASUALTY COMPANIES

CHAPTER 861. GENERAL CASUALTY COMPANIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 861.001. DEFINITIONS. In this chapter:

(1) "General casualty company" means an accident or casualty

insurance company organized or engaging in the business of

insurance under this chapter.

(2) "Incorporators" means those persons who associate by written

articles of incorporation to organize a general casualty company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. FORMATION AND STRUCTURE OF GENERAL CASUALTY COMPANY

Sec. 861.051. FORMATION OF COMPANY AUTHORIZED. Three or more

persons, a majority of whom are residents of this state, may form

a general casualty company in accordance with this chapter to

write insurance described by Subchapter E.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 861.052. ARTICLES OF INCORPORATION; FILING AND RECORDING

REQUIREMENT. (a) The articles of incorporation for a general

casualty company must specify:

(1) the general purpose of the company; and

(2) the proposed duration of the company.

(b) The incorporators shall file with the department:

(1) articles of incorporation for the general casualty company;

(2) a charter fee in the amount determined under Chapter 202;

and

(3) an affidavit, made by two or more of the incorporators, that

all of the general casualty company's stock is subscribed in good

faith and fully paid for.

(c) On receipt of a filing under Subsection (b), the department

shall record the articles of incorporation in records maintained

for that purpose.

(d) On receipt of a fee in the amount determined under Chapter

202, the department shall provide the incorporators with a

certified copy of the articles of incorporation.

(e) On receipt of a certified copy of the articles of

incorporation, the general casualty company is a body politic and

corporate, and the incorporators may complete organization of the

company in accordance with Section 861.055.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.060, eff. April 1, 2009.

Sec. 861.053. PRELIMINARY OFFICERS AND DIRECTORS. The

incorporators shall choose from among themselves a president, a

secretary, a treasurer, and at least three directors who continue

in office until:

(1) the first anniversary of the date the articles of

incorporation are filed; and

(2) their successors are chosen and qualify.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 861.054. SUBSCRIPTION OF STOCK. The incorporators shall:

(1) open books for the subscription of stock in the general

casualty company at the times and places the incorporators

consider convenient and proper; and

(2) keep the books open until the full amount specified in the

articles of incorporation is subscribed.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 861.055. ORGANIZATIONAL MEETING. (a) After receiving a

certified copy of the articles of incorporation under Section

861.052, a general casualty company shall promptly call a meeting

of the company's shareholders.

(b) At the meeting the shareholders shall:

(1) adopt bylaws to govern the company; and

(2) elect a board of directors composed of shareholders of the

company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. AUTHORITY TO ENGAGE IN BUSINESS

Sec. 861.101. CERTIFICATE OF AUTHORITY REQUIRED. A general

casualty company may not engage in the business of insurance in

this state without a certificate of authority issued under this

chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 861.102. ISSUANCE OF CERTIFICATE OF AUTHORITY. (a) The

department shall issue a certificate of authority to a general

casualty company authorizing the company to engage in the

business of insurance under this chapter if:

(1) the company meets the requirements of this chapter; and

(2) the commissioner has granted a charter to the company in the

manner provided by Sections 822.051, 822.052, 822.053, 822.054,

822.057, 822.058, 822.059, 822.060, and 822.210.

(b) A certificate of authority is evidence of a general casualty

company's authorization to engage in the business of insurance

under this chapter and of the company's solvency and credits.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER D. POWERS AND DUTIES OF GENERAL CASUALTY COMPANY

Sec. 861.151. AUTHORITY OF BOARD OF DIRECTORS. Subject to the

bylaws of the company as adopted or amended by the shareholders

or directors, the board of directors of a general casualty

company has full control and management of the company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 861.152. GENERAL POWERS OF COMPANY. A general casualty

company may:

(1) sue or be sued in the name of the company;

(2) make or enforce contracts in relation to the business of the

company;

(3) have and use a common seal;

(4) in its own name, or through a trustee chosen by the board of

directors, acquire, purchase, hold, and dispose of real and

personal property to further the purposes of the company; and

(5) through its board of directors, trustees, or managers, adopt

and amend bylaws that include provisions establishing the

qualifications, duties, and terms of office of and the manner of

electing directors, trustees, or managers and officers of the

company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 861.153. AUTHORIZED SHARES. (a) A general casualty

company may increase or decrease its capital stock after:

(1) the intent to increase the stock is ratified by a two-thirds

vote of the shareholders or the intent to decrease the stock is

ratified by a majority vote of the shareholders; and

(2) notice of the intent to increase or decrease the stock is

published in a newspaper of general circulation for five

consecutive days.

(b) An increase in capital stock must be equal to an amount of

at least $50,000.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 861.154. DIVIDENDS. Except as authorized by Sections

403.001 and 403.051, the directors of a general casualty company

may not issue dividends.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.061, eff. April 1, 2009.

Sec. 861.155. INTERFERENCE WITH CONDUCT OF BUSINESS PROHIBITED;

EXCEPTIONS. A person, including the department and the

commissioner, may not restrain or interfere with the conduct of

business of a general casualty company, except in:

(1) a revocation of the company's certificate of authority and

appointment of a receiver under Section 861.701;

(2) an action by a judgment creditor; or

(3) a proceeding supplementary to execution.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER E. INSURANCE COVERAGE PROVIDED BY GENERAL CASUALTY

COMPANIES

Sec. 861.201. KINDS OF INSURANCE AUTHORIZED. (a) A general

casualty company may:

(1) insure a person against:

(A) bodily injury, disability, or death that results from an

accident; or

(B) disability that results from disease;

(2) insure against loss or damage that results from an accident

or injury sustained by an employee or other person, for which

accident or injury the insured is liable;

(3) insure against loss or damage that results from an accident

to or injury sustained by a person, for which loss the insured is

liable, other than employers liability insurance under

Subdivision (2);

(4) insure against loss or damage by burglary, theft, or

housebreaking;

(5) insure glass against breakage;

(6) insure a steam boiler, elevator, electrical device, or

engine and any machinery or appliance used or operated in

connection with a steam boiler, elevator, electrical device, or

engine;

(7) insure against loss or damage from injury to a person or

property that results accidentally from an item described by

Subdivision (6);

(8) insure against loss or damage by water to goods or premises

that arises from the breakage or leakage of a sprinkler or water

pipe;

(9) insure against loss that:

(A) results from accidental damage to an automobile; or

(B) is caused accidentally by an automobile;

(10) insure a person, association, or corporation against loss

or damage that results from giving or extending credit;

(11) insure against loss that results from the nonpayment of the

principal of or interest on a bond, mortgage, or other evidence

of indebtedness;

(12) write marine insurance, which may include insurance against

the hazards and perils incident to war; or

(13) insure against any other casualty or insurance risk, other

than fire or life insurance, specified in the company's articles

of incorporation that:

(A) may be lawfully made the subject of insurance; and

(B) is not otherwise provided for by this chapter.

(b) A general casualty company may engage in one or more of the

activities specified by Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER F. REGULATION OF GENERAL CASUALTY COMPANY

Sec. 861.251. MINIMUM CAPITAL AND SURPLUS. (a) A general

casualty company must have at least the minimum capital and

surplus applicable to casualty, fidelity, guaranty, surety, and

trust companies under Sections 822. 054, 822.210, and 822.211. At

the time of incorporation, the required capital and surplus must

be in cash.

(b) After incorporation and issuance of a certificate of

authority, a general casualty company shall invest the minimum

capital and surplus as provided by Section 822.204. The company

shall invest all other funds of the company in excess of the

minimum capital and surplus as provided by:

(1) a provision of Subchapter B, Chapter 424, other than Section

424.052, 424.072, or 424.073; and

(2) Section 862.002.

(c) A general casualty company may not loan any part of the

company's capital or paid in surplus to an officer of the

company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.062, eff. April 1, 2009.

Sec. 861.252. SECURITY DEPOSIT. (a) On granting of the charter

to a general casualty company, the company shall deposit with the

comptroller $50,000 in:

(1) cash; or

(2) securities of the kind described by a provision of

Subchapter B, Chapter 424, other than Section 424.052, 424.072,

or 424.073.

(b) If, as a prerequisite to engaging in the business of

insurance in another state, country, or province, a general

casualty company is required to deposit with the appropriate

officer of that state, country, or province, or with the

comptroller, securities or cash in excess of the deposit made

under Subsection (a), the company may deposit with the

comptroller any authorized securities or cash sufficient to meet

the requirement. The comptroller shall receive and hold the

deposit exclusively for the protection of policyholders of the

company.

(c) A general casualty company may withdraw a deposit made under

Subsection (b) if the company files with the department

satisfactory evidence, as determined by the commissioner, that

the company:

(1) has withdrawn from business in the other state, country, or

province; and

(2) has no unsecured liabilities outstanding in the other state,

country, or province.

(d) A general casualty company may change the company's

securities on deposit with the comptroller by withdrawing those

securities and substituting an equal amount of other securities

authorized by Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.063, eff. April 1, 2009.

Sec. 861.253. INTEREST ON SECURITY DEPOSITS. (a) A general

casualty company with securities on deposit under this chapter is

entitled to collect the interest on the deposits as the interest

becomes due. The comptroller shall deliver to the company the

coupons or other evidence of interest pertaining to the deposits.

(b) The comptroller shall collect a general casualty company's

interest described by Subsection (a) as the interest becomes due

and hold that interest as additional security if:

(1) the company fails to deposit additional security as required

by the commissioner; or

(2) proceedings are pending to wind up or enjoin the company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 861.254. ANNUAL STATEMENT; FILING FEE. (a) The president,

vice president, and secretary of a general casualty company, or a

majority of the directors or trustees of the company, shall, not

later than the 60th day after January 1 of each year, deliver to

the department a verified statement of the condition of the

company as of December 31 of the preceding year.

(b) The statement must include:

(1) the name and location of the company;

(2) the names of the company's officers;

(3) the amount of the company's capital stock;

(4) the amount of the company's capital stock paid in;

(5) the assets of the company;

(6) the liabilities of the company;

(7) the income of the company during the year;

(8) the expenditures of the company during the year;

(9) the amount paid by the company in fees during the year;

(10) the amount paid by the company for losses during the year;

and

(11) the total amount of insurance issued by the company and in

force.

(c) A general casualty company's assets under Subsection (b)(5)

consist of:

(1) the value of real property owned by the company;

(2) the amount of cash on hand;

(3) the amount of cash deposited with a bank or trust company;

(4) the names, amounts, and par and market values of United

States bonds and all other bonds;

(5) the amount of loans secured by first mortgage on real

estate;

(6) the amount of all other bonds and loans and how secured,

with rate of interest;

(7) the amount of notes given for unpaid stock and how secured;

(8) the amount of interest due and unpaid;

(9) if the total value of the equipment exceeds $2,000, the

value of all electronic machines that comprise a data processing

system and of all other office equipment, furniture, machines,

and labor-saving devices purchased for and used in connection

with the business of an insurance company to the extent that the

total actual cash market value of those assets is less than five

percent of the other admitted assets of the company; and

(10) all other credits or assets.

(d) A general casualty company's liabilities under Subsection

(b)(6) consist of:

(1) the amount of losses due and unpaid;

(2) the amount of claims for losses unadjusted; and

(3) the amount of claims for losses resisted.

(e) A general casualty company's income under Subsection (b)(7)

consists of:

(1) the amount of fees received;

(2) the amount of interest received from all sources; and

(3) the amount of receipts from all other sources.

(f) A general casualty company's expenditures under Subsection

(b)(8) consist of:

(1) the amount paid for losses;

(2) the amount of dividends paid to shareholders;

(3) the amount of commissions and salaries paid to agents;

(4) the amount paid to officers for salaries;

(5) the amount paid for taxes; and

(6) the amount of all other payments or expenditures.

(g) The commissioner may amend the form of the annual statement

and require additional information as considered necessary to

determine the standing of a general casualty company.

(h) Except as provided by Chapter 202, the department shall

charge a fee of $20 for filing the annual statement required by

this section. The comptroller shall collect the fee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.064, eff. April 1, 2009.

Sec. 861.255. RULES REGARDING CERTAIN ASSETS. (a) The value of

the electronic machines and systems, office equipment, furniture,

other machines, and labor-saving devices specified in Section

861.254(c)(9), as determined under this section and in accordance

with rules adopted by the commissioner, is an admitted asset of

the company.

(b) The commissioner may adopt rules defining electronic

machines and systems, office equipment, furniture, other

machines, and labor-saving devices as specified in Section

861.254(c)(9) and stating the maximum period for which each class

of equipment may be amortized.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 861.256. FAILURE TO MAKE DEPOSIT OR DELIVER ANNUAL

STATEMENT. (a) If a general casualty company fails to make a

deposit under Section 861. 252 or to deliver an annual statement

under Section 861.254 in a timely manner, the department shall

notify the company that the company may not issue new insurance

until the deposit is made or the statement is delivered to the

department.

(b) A general casualty company may not issue an insurance policy

in violation of this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 861.257. EXAMINATION OF COMPANY. A general casualty

company is subject to:

(1) Subchapter A, Chapter 86; and

(2) Sections 401.051, 401.052, 401.054-401.062, 401.151,

401.152, 401.155, and 401.156.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.065, eff. April 1, 2009.

Sec. 861.258. REAL PROPERTY. (a) A general casualty company is

subject to Section 862.002 and may not purchase, hold, or convey

real property except as authorized by that section.

(b) A general casualty company shall sell real property acquired

in compliance with Subsection (a) not later than the 10th

anniversary of the date the real property was acquired.

(c) A general casualty company may retain real property after

the date specified by Subsection (b) if the commissioner issues a

certificate stating:

(1) that sale of the real property in compliance with Subsection

(b) would cause the company to incur a material loss; and

(2) a later date by which the real property must be sold.

(d) Subsection (b) does not apply to:

(1) real property occupied by buildings used in whole or in part

by a general casualty company in the transaction of business;

(2) an interest in minerals or royalty reserved on the sale of

real property acquired under Sections 862.002(c)(1)-(3); and

(3) investment real property acquired under Section 424.064.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.066, eff. April 1, 2009.

SUBCHAPTER O. DISCIPLINARY PROCEDURES AND PENALTY

Sec. 861.701. REVOCATION OF CERTIFICATE. (a) If, as a result

of an examination under Section 861.257, the commissioner

determines that a general casualty company has not complied with

this chapter, the commissioner shall:

(1) revoke the company's certificate of authority; and

(2) notify the attorney general of the revocation.

(b) On receipt of notification under Subsection (a)(2), the

attorney general shall request court appointment of a receiver

for the general casualty company. Under the direction of the

court, the receiver shall wind up the affairs of the company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 861.702. PENALTY. A general casualty company that violates

Section 861.101 is subject to a penalty of $100 for each day the

company writes new business in this state without the certificate

of authority required by that section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 861.703. COLLECTION OF PENALTY. (a) The attorney general

or a district or county attorney under the direction of the

attorney general may file an action in the name of the state to

collect a penalty under this chapter.

(b) An action filed under this section must be filed in Travis

County or in the county in which the general casualty company's

principal office is located.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.



CHAPTER 862. FIRE AND MARINE INSURANCE COMPANIES

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE D. CASUALTY COMPANIES

CHAPTER 862. FIRE AND MARINE INSURANCE COMPANIES

SUBCHAPTER A. REGULATION OF FIRE AND MARINE INSURANCE COMPANIES

Sec. 862.001. ANNUAL STATEMENT. (a) Each year the president or

vice president and the secretary of a fire, marine, or inland

marine insurance company shall:

(1) prepare under oath a complete and accurate statement of the

condition of the company as of December 31 of the preceding year;

and

(2) file the statement with the department before the 62nd day

of the year in which it is prepared.

(b) The annual statement must show:

(1) the name and location of the company;

(2) the names and residences of the company's officers;

(3) the amount of the capital stock of the company;

(4) the amount of capital stock paid up;

(5) the property and assets held by the company, specifying:

(A) the location, description, and value, as near as may be, of

real property owned by the company and, if the company is

organized under the laws of this state, the annual statement must

include an abstract of the title to that real property;

(B) the amount of cash on hand and on deposit in banks to the

credit of the company and the names of those banks;

(C) the amount of cash held by agents of the company and the

names of those agents;

(D) the amount of cash in the course of transmission;

(E) the amount of loans secured by a first mortgage on real

property, the rate of interest on each loan, the location and

value of each property, and the name of each mortgagor;

(F) the amount of all other bonds and loans, the rate of

interest on each bond or loan, and a description of the security

given for each bond or loan;

(G) the amount due the company from judgments that have been

obtained and a description of each judgment;

(H) the amount of all stock owned by the company, including a

description of the stock, the amount and number of shares, and

the par and market values of each kind of stock;

(I) the amount of stock held by the company as collateral

security for loans, including the amount loaned on the stock and

the par and market values of the stock;

(J) the amount of interest due and unpaid to the company;

(K) a description and value of all other securities; and

(L) if the total value of the equipment exceeds $2,000, the

value of all electronic machines that comprise a data processing

system or systems and of all other office equipment, furniture,

machines, and labor-saving devices purchased for and used in

connection with the business of the insurance company to the

extent that the total actual cash market value of those assets is

less than five percent of the other admitted assets shown on the

statement;

(6) the liabilities of the company, specifying:

(A) losses adjusted and due;

(B) losses adjusted and not due;

(C) losses unadjusted;

(D) losses in suspense and the cause for suspension;

(E) losses resisted and in litigation;

(F) dividends, in scrip or cash, specifying the amount of each

declared but not due;

(G) dividends declared and due;

(H) the amount required by law as reserve on all unexpired

risks, computed as required by this code;

(I) the amount due banks or other creditors, the name of each

bank or creditor, and the amount due each bank or creditor;

(J) the amount of money borrowed by the company, the name of

each lender, a description of the security given for each loan,

and the rate of any interest; and

(K) all other claims against the company and a description of

each claim;

(7) the income of the company during the preceding year,

specifying:

(A) separately the amount received, after deducting reinsurance,

as fire, marine, and inland marine transportation premiums;

(B) the amount received as interest; and

(C) the amount received from all other sources;

(8) the expenditures of the company during the preceding year,

specifying:

(A) the amount of losses paid, showing losses that accrued

before and that accrued after the date of the preceding

statement, and the amount at which losses were estimated in that

statement;

(B) the amount paid as dividends;

(C) the amount paid for return premiums, commissions, salaries,

expenses, and other charges of officers, agents, and employees;

(D) the amount paid for federal, state, and local taxes and

duties; and

(E) the amount paid for all other expenses;

(9) the largest amount insured by the company in a single risk,

naming that risk;

(10) the amount of risks written during the preceding year;

(11) the amount of risks in force that have less than one year

to run;

(12) the amount of risks in force that have more than one year

but less than three years to run;

(13) the amount of risks that have more than three years to run;

and

(14) a statement of whether dividends are declared on premiums

received for risks not terminated.

(c) The commissioner may adopt rules defining electronic

machines and systems, office equipment, furniture, machines, and

labor-saving devices as specified in Subsection (b)(5)(L) and

stating the maximum period for which each class of equipment may

be amortized.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 862.002. PROHIBITIONS RELATING TO HOLDING REAL PROPERTY;

EXCEPTIONS. (a) A fire, marine, or inland marine insurance

company may not purchase, hold, or convey real property, except

as provided by Subsections (b) and (c).

(b) The company may erect and maintain buildings ample and

adequate for the transaction of the company's business.

(c) Subsection (a) does not apply to:

(1) real property mortgaged to the company in good faith as

security for a loan previously contracted or for money due;

(2) real property conveyed to the company in satisfaction of a

debt previously contracted in the legitimate business of the

company or for money due;

(3) real property purchased under a judgment, decree, or

mortgage obtained or made for a debt under Subdivision (2); or

(4) a mineral or royalty interest reserved on the sale of real

property acquired under Subdivision (1), (2), or (3) before

January 1, 1942.

(d) A fire, marine, or inland marine insurance company may not

invest more than 33-1/3 percent of the company's admitted assets

in real property. A fire, marine, or inland marine insurance

company may not invest any of its capital or minimum surplus in

real property, other than real property described by Subsection

(c).

(e) Section 861.258 applies to real property acquired under

Subsection (c)(1), (2), or (3).

(f) The commissioner shall appoint at least two competent and

disinterested residents of this state to appraise real property

described by Subsection (b) when the property is acquired or when

the company applies for amendment to its charter. The company

shall pay to the commissioner the reasonable cost of the

appraisal.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 862.003. ADMITTED ASSETS. The value of the property of the

company shown on the report as determined under Section 862.001

and the rules adopted by the commissioner adopted under that

section is considered to be an admitted asset of the company for

all purposes.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. INSURANCE COVERAGE PROVIDED BY FIRE AND MARINE

INSURANCE COMPANIES

Sec. 862.051. KINDS OF INSURANCE AUTHORIZED. On filing notice

of its intent with the department, an insurance company engaged

in the business of insurance in this state under an appropriate

certificate of authority may:

(1) insure houses, buildings, and other property against loss or

damage by fire;

(2) insure goods, merchandise, and other property in the course

of transportation by land or water, or vessels afloat, regardless

of their location;

(3) insure motor vehicles, whether stationary or being operated

under the motor vehicle's own power, against loss or damage by

fire, lightning, windstorm, hail storm, tornado, cyclone,

explosion, transportation by land or water, theft, and collision;

(4) lend money on bottomry or respondentia;

(5) obtain insurance against:

(A) any loss or risk the company has incurred in the course of

its business; and

(B) any loss or risk on an interest that the company has in

property because of a loan it has made on bottomry or

respondentia; and

(6) take any action proper to promote an activity described by

this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 862.052. PROHIBITIONS RELATING TO LIFE INSURANCE AND LIFE

INSURANCE COMPANIES. (a) An insurance company authorized by its

charter to write fire, marine, lightning, tornado, or inland

marine insurance in this state may not write life insurance.

(b) An insurance company authorized to write life insurance in

this state may not write fire, marine, or inland marine insurance

or any other insurance described by Section 862.051.

(c) The commissioner shall enforce this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 862.053. FIRE INSURANCE: TOTAL LOSS OF REAL PROPERTY. (a)

A fire insurance policy, in case of a total loss by fire of

property insured, shall be held and considered to be a liquidated

demand against the company for the full amount of such policy.

This subsection does not apply to personal property.

(b) An insurance company shall incorporate verbatim the

provisions of Subsection (a) in each fire insurance policy issued

as coverage on real property in this state.

(c) The commissioner shall require compliance with this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.220,

eff. Sept. 1, 2003.

Sec. 862.054. FIRE INSURANCE: BREACH BY INSURED; PERSONAL

PROPERTY COVERAGE. Unless the breach or violation contributed to

cause the destruction of the property, a breach or violation by

the insured of a warranty, condition, or provision of a fire

insurance policy or contract of insurance on personal property,

or of an application for the policy or contract:

(1) does not render the policy or contract void; and

(2) is not a defense to a suit for loss.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 862.055. FIRE INSURANCE: INTEREST OF MORTGAGEE OR TRUSTEE.

(a) The interest of a mortgagee or trustee under a fire

insurance contract covering property located in this state may

not be invalidated by:

(1) an act or neglect of the mortgagor or owner of the property;

or

(2) the occurrence of a condition beyond the mortgagor's or

owner's control.

(b) A provision of a contract that conflicts with Subsection (a)

is void.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. REINSURANCE AND RESERVES

Sec. 862.101. FIRE AND ALLIED LINES OF INSURANCE: AUTHORIZED AND

REQUIRED REINSURANCE. (a) In this section, "fire and allied

lines of insurance" has the meaning assigned by statute, rules

adopted by the commissioner, or lawful custom.

(b) An insurance or reinsurance company that is authorized to

write or reinsure fire and allied lines of insurance in this

state may reinsure all or any part of a single risk in one or

more other solvent insurers.

(c) An insurance company that is incorporated under the laws of

the United States or a state of the United States and authorized

to write fire and allied lines of insurance in this state may

not, unless the excess is reinsured by the company in another

solvent insurer, expose itself to any loss or hazard on a single

risk in an amount that exceeds 10 percent of the company's

paid-up capital stock and surplus.

(d) An insurance company that is incorporated under the laws of

a jurisdiction other than the United States or a state of the

United States and authorized to write fire and allied lines of

insurance in this state may not, unless the excess is reinsured

by the company in another solvent insurer, expose itself to any

loss or hazard on a single risk in an amount that exceeds the sum

of:

(1) 10 percent of the company's deposit with the statutory

officer in the state through which the company is authorized to

do business in the United States; and

(2) 10 percent of the other policyholders' surplus of the

company's United States branch.

(e) Subsections (c) and (d) do not apply in connection with the

writing of insurance for cotton in bales or for grain.

(f) Reinsurance that is required or permitted by this section

must comply with:

(1) Subchapter A, Chapter 491;

(2) Sections 492.051(b) and (c); and

(3) Chapter 493.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.067, eff. April 1, 2009.

Sec. 862.102. REINSURANCE OR RESERVES REQUIRED FOR FIRE

INSURANCE. (a) An insurance company writing fire insurance in

this state shall maintain reinsurance or unearned premium

reserves on its policies in force.

(b) The commissioner may require that reserves required by

Subsection (a) equal the unearned portions of the gross premiums

in force after deducting reinsurance under Section 862.101, as

computed on each respective risk from the policy's date of issue.

(c) If the commissioner does not impose a requirement under

Subsection (b), the portions of the gross premium in force held

as reinsurance or unearned premium reserves after deducting

reinsurance under Section 862.101 shall be computed as follows:

Term for Which Policy Was Written

Reserve for Unearned Premium

1 year or less

1/2

2 years

1st year 3/4

2nd year 1/4

3 years

1st year 5/6

2nd year 1/2

3rd year 1/6

4 years

1st year 7/8

2nd year 5/8

3rd year 3/8

4th year 1/8

5 years

1st year 9/10

2nd year 7/10

3rd year 1/2

4th year 3/10

5th year 1/10

More than 5 years

pro rata

(d) Notwithstanding Subsection (c), an insurance company may

compute, or the commissioner may require an insurance company to

compute, the reserves on a quarterly, monthly, or more frequent

pro rata basis.

(e) An insurance company that adopts a method for computing the

reserve may not adopt another method without commissioner

approval.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 862.103. REINSURANCE OR RESERVES REQUIRED FOR HOME WARRANTY

INSURANCE COMPANIES. (a) An insurance company writing home

warranty insurance in this state shall maintain reinsurance or

unearned premium reserves on its policies in force.

(b) Reserves required by Subsection (a) shall be computed in the

same manner and to the same extent as is fire insurance under

Section 862.102.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 862.104. RESERVES REQUIRED FOR OCEAN AND INLAND MARINE TRIP

INSURANCE COMPANIES. The total of the premiums on ocean and

inland marine trip insurance risks not terminated is considered

to be unearned, and the insurance company shall maintain a

reserve equal to the total of the premiums for those policies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER D. IMPAIRMENT OF SURPLUS

Sec. 862.151. REDUCTION OF CAPITAL STOCK AND PAR VALUE OF

SHARES. (a) If the minimum surplus of a fire, marine, or inland

marine insurance company is impaired in excess of the amount

permitted under Subchapter B, Chapter 404, the commissioner may

allow the company to amend its charter as provided by Sections

822.157 and 822.158 to reduce the amount of the company's capital

stock and the par value of its shares in proportion to the extent

of the permitted amount of impairment.

(b) A company acting under Subsection (a):

(1) may not reduce the par value of its shares below the sum

computed under Section 822.055;

(2) may not deduct from the assets and property on hand more

than $125,000;

(3) shall retain the remainder of the assets and property on

hand as surplus assets;

(4) may not distribute any of the assets or property to the

shareholders; and

(5) may not reduce the capital stock or surplus of the company

to an amount less than the minimum capital and the minimum

surplus required by Sections 822.202, 822.210, and 822.211,

subject to Subchapter B, Chapter 404.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.068, eff. April 1, 2009.

Sec. 862.152. MAKING GOOD ON IMPAIRMENT. (a) This section

applies to a fire, marine, or inland marine insurance company

that receives notice from the commissioner under Subchapter B,

Chapter 404, to make good within 60 days:

(1) any impairment of the company's required capital; or

(2) the company's surplus.

(b) The company shall promptly call on its shareholders for an

amount necessary to make the company's capital and surplus equal

to the amount required by Sections 822.054 and 822.210, subject

to Subchapter B, Chapter 404.

(c) The shareholders of the company shall be informed of a call

under Subsection (b):

(1) by personal notice; or

(2) by advertisement for the time and in the manner approved by

the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.069, eff. April 1, 2009.

Sec. 862.153. FAILURE OF SHAREHOLDER TO PAY. (a) If a

shareholder of the insurance company who is given notice under

Section 862.152 does not pay the amount called for by the company

under that section, the company may:

(1) require the return of the original certificate of stock held

by the shareholder; and

(2) issue a new certificate for a number of shares that the

shareholder may be entitled to in the proportion that the value

of the funds of the company, computed without inclusion of any

money or other property paid by shareholders in response to the

notice under Section 862.152, bears to the total amount of the

original capital and the minimum surplus of the company required

by Section 822.054 or 822.210, subject to Subchapter B, Chapter

404.

(b) The value of any shares for which new certificates are

issued under Subsection (a)(2) shall be computed under the

direction of the commissioner. The insurance company shall pay

for the fractional parts of shares.

(c) Any interested person may pay all or any part of the amount

of the deficit resulting from a shareholder default under

Subsection (a). The company shall issue to each person who makes

a payment a stock certificate that is representative of the

number of shares to which the person is entitled. The certificate

must be for the number of shares in proportion to the total

number of forfeited shares that the payment made by the person

bears to the deficit that resulted from the forfeited shares.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.070, eff. April 1, 2009.

Sec. 862.154. CREATION AND DISPOSAL OF NEW STOCK. (a) A fire,

marine, or inland marine insurance company that complies with

Sections 822.155, 822.157, and 822.158 may:

(1) create new stock;

(2) dispose of the new stock according to applicable law; and

(3) issue new certificates for the new stock.

(b) The insurance company shall sell any new stock created under

Subsection (a) for an amount sufficient to make up any impairment

of the company's required minimum capital and to make up the

surplus of the company as required by Section 822.054 or 822.210,

subject to Subchapter B, Chapter 404, but may not impair the

capital of the company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.071, eff. April 1, 2009.



CHAPTER 881. STATEWIDE MUTUAL ASSESSMENT COMPANIES

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE E. MUTUAL AND FRATERNAL COMPANIES AND RELATED ENTITIES

CHAPTER 881. STATEWIDE MUTUAL ASSESSMENT COMPANIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 881.001. DEFINITION. In this chapter, "statewide mutual

assessment company" means a corporation engaged in the statewide

business of mutually protecting or insuring members' lives with

money provided by assessments on those members.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 881.002. LIMITED EXEMPTION FROM INSURANCE LAWS. (a)

Except as provided by this chapter and Chapter 887, the insurance

laws of this state do not apply to a statewide mutual assessment

company.

(b) A law enacted after June 20, 1933, does not apply to

statewide mutual assessment companies unless statewide mutual

assessment companies are expressly designated in the law.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 881.003. COMPLIANCE WITH INSURANCE LAWS. An individual,

firm, unincorporated association, or corporation may not engage

in business as a statewide mutual assessment company in this

state unless the entity complies with this chapter and Chapter

887.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 881.004. EXEMPTION FROM CHAPTER. This chapter applies only

to a statewide mutual assessment company. This chapter does not

apply to a company operating as a local mutual aid association,

fraternal benefit society, or reciprocal exchange or to a foreign

assessment company operating under any other law in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 881.005. ORGANIZATION OF NEW COMPANY PROHIBITED. A new

statewide mutual assessment company may not be organized under

this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 881.006. ANNUAL STATEMENT. (a) For the filing of each

annual statement, the department shall charge the appropriate

fee. The fee must be deposited in the Texas Department of

Insurance operating account.

(b) Sections 201.001 and 201.002 apply to the fee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.072, eff. April 1, 2009.

SUBCHAPTER B. STRUCTURE AND OPERATION OF STATEWIDE MUTUAL

ASSESSMENT COMPANIES

Sec. 881.051. AUTHORITY TO ACT AS STATEWIDE MUTUAL ASSESSMENT

COMPANY. A corporation may engage in business as a statewide

mutual assessment company only if the corporation:

(1) was incorporated in this state under a law that was amended,

repealed, or reenacted before June 20, 1933;

(2) was engaged in business as a statewide mutual assessment

company in this state on December 31, 1932;

(3) does not have capital stock; and

(4) is not for profit.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 881.052. APPLICABILITY OF TEXAS NON-PROFIT CORPORATION ACT.

(a) Except to the extent of any conflict with this code, the

Texas Non-Profit Corporation Act (Article 1396-1.01 et seq.,

Vernon's Texas Civil Statutes) applies to a statewide mutual

assessment company. The commissioner has each power and duty of,

and shall perform each act to be performed by, the secretary of

state under that Act with respect to statewide mutual assessment

companies.

(b) On advance approval of the commissioner, a statewide mutual

assessment company may pay dividends to its members.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 881.053. SEPARATE GROUPS, CLUBS, OR CLASSES. A statewide

mutual assessment company may provide in its by-laws for the

creation of separate groups, clubs, or classes based on

reasonable classifications specified in the by-laws.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 881.054. MINIMUM MEMBERSHIP REQUIRED. A statewide mutual

assessment company may not issue a certificate or policy unless

the membership of the company or the group, class, or club of the

company that is liable for assessments on the certificate or

policy is sufficient in number at the assessment rate charged the

company, group, class, or club to pay 50 percent of the maximum

benefit in the certificate or policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 881.055. USE OF COMPANY NAME. A statewide mutual

assessment company may not operate an independent branch office

or a separate group, club, or class under a name different from

the name of the company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 881.056. ISSUANCE OF CERTIFICATE OR POLICY TO SEPARATE

GROUPS, CLUBS, OR CLASSES. (a) A certificate or policy issued

by the company to members of a group, club, or class may limit

benefits under the certificate or policy to the assessments made,

levied, and collected from the group, club, or class.

(b) The assets or benefits of a group, club, or class may not be

pledged or transferred without the consent of at least

three-fourths of the members of the group, club, or class.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 881.057. INSUFFICIENT MEMBERSHIP: CONSOLIDATION OR

DISCONTINUATION OF GROUP, CLUB, OR CLASS OR LIQUIDATION OF

COMPANY. (a) If membership of a group, club, or class of a

statewide mutual assessment company is less than the number

required by Section 881.054, the company shall immediately

notify:

(1) the members of the group, club, or class; or

(2) if the company has only one group, club, or class, the

members of the company.

(b) Not later than six months after a statewide mutual

assessment company notifies the members of a group, club, or

class under Subsection (a)(1), the company shall:

(1) increase the membership of the group, club, or class to at

least the number required by Section 881.054;

(2) consolidate the group, club, or class with another group,

club, or class; or

(3) discontinue the group, club, or class.

(c) Not later than six months after a statewide mutual

assessment company notifies the members of the company under

Subsection (a)(2), the company shall increase the membership to

at least the number required by Section 881.054. If the

membership is not increased to at least that number, the

commissioner shall take steps to liquidate the company under

Subchapter L, Chapter 887.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 881.058. AGENT. (a) A person who solicits an application

for a certificate or policy providing insurance on the life of

another is considered to be an agent of the statewide mutual

assessment company that issues the certificate or policy in a

controversy between the company and the insured or the insured's

beneficiary.

(b) An agent described by Subsection (a) may not waive or alter

the terms of an application, certificate, or policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. BENEFITS PROVIDED BY STATEWIDE MUTUAL ASSESSMENT

COMPANIES

Sec. 881.101. TYPES OF CERTIFICATES OR POLICIES AUTHORIZED. (a)

A statewide mutual assessment company may issue only a

certificate or policy that provides for the continuous payment of

premiums or assessments during the policyholder's life.

(b) A statewide mutual assessment company may not:

(1) issue a certificate or policy on a limited payment plan; or

(2) promise to pay an endowment or annuity benefit.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 881.102. MAXIMUM BENEFIT UNDER CERTIFICATE OR POLICY. A

statewide mutual assessment company may not issue a certificate

or policy that provides a benefit that exceeds $5,000.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 881.103. LOCATION OF ISSUANCE OF CERTIFICATES OR POLICIES.

A statewide mutual assessment company may issue certificates or

policies only in the home office of the company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 881.104. CERTIFICATE OR POLICY AND APPLICATION;

REPRESENTATIONS IN APPLICATION. (a) An application for a

certificate or policy may not be used as a defense against a

claim or loss under the certificate or policy unless a copy of

the application is attached to the certificate or policy.

(b) A misrepresentation in an application for a certificate or

policy may not be used as a defense against a claim or loss under

the certificate or policy unless it is shown that the

misrepresentation is material to the risk assumed.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER O. ENFORCEMENT; CRIMINAL PENALTY

Sec. 881.701. GENERAL CRIMINAL PENALTY. (a) A person commits

an offense if:

(1) the person violates this chapter; or

(2) the person:

(A) is a corporation or a responsible officer of a corporation;

and

(B) permits or participates in a violation of this chapter by a

corporation.

(b) An offense under this section is a misdemeanor punishable by

a fine not to exceed $500.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 881.702. ENFORCEMENT BY ATTORNEY GENERAL. (a) The

attorney general may enforce the penalty provided under Section

881.701 and Section 887.705 against a corporation or

unincorporated association.

(b) Notwithstanding Section 887.209, venue of a prosecution

under this section may be in Travis County.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.



CHAPTER 882. MUTUAL LIFE INSURANCE COMPANIES

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE E. MUTUAL AND FRATERNAL COMPANIES AND RELATED ENTITIES

CHAPTER 882. MUTUAL LIFE INSURANCE COMPANIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 882.001. APPLICABILITY OF THIS CHAPTER AND OTHER LAW.

Except to the extent of any conflict with this chapter, a law

governing a company organized under Chapter 841 applies to a

mutual life insurance company organized under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.002. EXAMINATION OF COMPANY. The following provisions

apply to a mutual life insurance company organized under this

chapter:

(1) Subchapter A, Chapter 86; and

(2) Sections 401.051, 401.052, 401.054-401.062, 401.151,

401.152, 401.155, and 401.156.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.073, eff. April 1, 2009.

Sec. 882.003. ANNUAL STATEMENT. A mutual life insurance company

shall file an annual statement with the department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. FORMATION AND STRUCTURE OF MUTUAL LIFE INSURANCE

COMPANY

Sec. 882.051. AUTHORITY TO FORM COMPANY; PURPOSE. A mutual life

insurance company may be formed under this chapter to insure the

lives of individuals on the mutual level premium and legal

reserve plan.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.052. FORMATION OF COMPANY; ARTICLES OF INCORPORATION.

(a) Nine or more persons who are residents of this state may

form a mutual life insurance company by executing and

acknowledging articles of incorporation for that purpose.

(b) The articles of incorporation of the proposed company must

state:

(1) the name and residence of each incorporator;

(2) the name of the company;

(3) the location of the company's principal office at which

company business is to be transacted;

(4) the number of directors;

(5) the name and residence of each initial director; and

(6) the amount of the company's unencumbered surplus.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.053. COMPANY'S NAME. (a) The name of a mutual life

insurance company must contain the words "Mutual Life Insurance

Company."

(b) A mutual life insurance company's name may not be so similar

to the name of another insurance company as to likely mislead the

public.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.054. INITIAL BOARD OF DIRECTORS; TERM. An initial

director named as provided in Section 882.052 serves until:

(1) the first annual election of directors;

(2) the initial director's successor qualifies for office; or

(3) the initial director is removed from the board for improper

practices.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.055. UNENCUMBERED SURPLUS REQUIREMENTS. A mutual life

insurance company must possess at the time of incorporation

unencumbered surplus in an amount of at least $200,000. The

unencumbered surplus may consist only of:

(1) United States currency;

(2) bonds of the United States, this state, or a county or

municipality of this state; or

(3) government insured mortgage loans that are authorized by

this chapter, with not more than 25 percent of the unencumbered

surplus invested in first mortgage real estate loans.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.056. APPLICATION FOR CHARTER. (a) To obtain a charter

for a mutual life insurance company under this chapter, the

incorporators must pay the charter fee in the amount determined

under Chapter 202 and file with the department:

(1) an application for charter on the form and including the

information prescribed by the commissioner;

(2) the company's articles of incorporation; and

(3) an affidavit made by two or more of the incorporators that

states that:

(A) the unencumbered surplus requirements of Section 882.055 are

satisfied;

(B) the unencumbered surplus is the bona fide property of the

company; and

(C) the information in the application and articles of

incorporation is true and correct.

(b) The commissioner may require that the incorporators provide

at their expense additional evidence of a matter required in the

affidavit before the commissioner takes further action on the

application for the charter.

(c) The charter must state the name of each director who is to

serve until the first annual election.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.074, eff. April 1, 2009.

Sec. 882.057. APPLICATION PROCESS. (a) After the charter fee

is paid and all items required for a charter under Section

882.056 are filed with the department, the commissioner shall

approve, deny, or disapprove the application.

(b) On the applicant's request, the commissioner shall hold a

hearing on a denial. Not later than the 30th day after the date

of the applicant's request for a hearing, the commissioner shall

request a hearing date.

(c) An interested party may participate fully and in all

respects in any proceeding related to the application. An

intervenor has the rights and privileges of a proper or necessary

party in a civil suit in the courts of this state, including the

right to be represented by counsel.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1022, Sec. 12, eff. June 19, 2009.

Sec. 882.058. ACTION ON APPLICATION. (a) In considering the

application, the commissioner shall determine if:

(1) the minimum unencumbered surplus required by Section 882.055

is the bona fide property of the mutual life insurance company;

(2) the proposed officers, directors, and managing executives of

the company have sufficient insurance experience, ability, and

standing to make success of the proposed company probable; and

(3) the applicants are acting in good faith.

(b) If the commissioner determines that the applicant has not

met the standards set out by Subsection (a), the commissioner

shall deny the application in writing, giving the reason for the

denial. An application may not be granted unless it is

adequately supported by competent evidence.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1022, Sec.

19(6), eff. June 19, 2009.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1022, Sec. 13, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1022, Sec. 19(6), eff. June 19, 2009.

Sec. 882.059. EXAMINATION AFTER DETERMINATION. After making a

determination on an application under Section 882.058, the

commissioner shall immediately make or cause to be made a full

and thorough examination of the mutual life insurance company.

The company shall pay for the examination.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. AUTHORITY TO ENGAGE IN BUSINESS

Sec. 882.101. ISSUANCE OF CERTIFICATE OF AUTHORITY. (a) After

the examination of a mutual life insurance company under Section

882.059, the commissioner shall issue a certificate of authority

to the company if the commissioner finds that:

(1) the company has complied with all applicable laws;

(2) the company satisfies the unencumbered surplus requirements

of Section 882.055; and

(3) the company's unencumbered surplus is in the custody of the

company's officers.

(b) A certificate of authority issued under this section

authorizes the company to engage in the business of life, health,

or accident insurance in this state as may be specified in the

company's charter or charter application.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER D. MANAGEMENT OF MUTUAL LIFE INSURANCE COMPANY

Sec. 882.151. BOARD OF DIRECTORS. (a) The board of directors

of a mutual life insurance company controls the business of the

company.

(b) The board of directors consists of at least five directors

as stated in the company's articles of incorporation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.152. ADOPTION OF INITIAL BYLAWS. (a) At the first

meeting of the initial board of directors of a mutual life

insurance company after the department issues a certificate of

authority to the company, the board shall adopt the initial

bylaws of the company.

(b) The bylaws adopted under Subsection (a) shall govern the

company until the first annual meeting of the board of directors.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.153. ANNUAL MEETING. (a) Except as provided by

Subsection (b), after a mutual life insurance company is issued a

certificate of authority under Section 882.101, the company shall

hold an annual meeting of the policyholders on the fourth Tuesday

in April at the home office of the company or another location

properly announced to each policyholder.

(b) The bylaws of a mutual life insurance company may establish

an annual meeting date different than the date under Subsection

(a). A meeting date established under this subsection must be

before April 30 of each year.

(c) At each annual meeting, the policyholders:

(1) shall elect the company's board of directors to serve until

the next annual meeting, except as provided by Section 882.154;

and

(2) may adopt, amend, or repeal the bylaws of the company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.154. STAGGERED TERMS FOR LARGE BOARD OF DIRECTORS. (a)

This section applies only to a mutual life insurance company

whose board of directors consists of at least nine members.

(b) The bylaws of a mutual life insurance company may provide

that the company's directors, other than initial directors, may

be elected to serve staggered terms as provided by this section.

(c) The company's directors shall be divided into two or three

classes, with each class consisting of an equal number of

directors to the extent possible. After the directors are divided

into classes:

(1) the terms of the directors in the first class expire on the

first annual meeting date after their initial election;

(2) the terms of the directors in the second class expire on the

second annual meeting date after their initial election; and

(3) the terms of the directors in the third class, if any,

expire on the third annual meeting date after their initial

election.

(d) At each annual meeting after the directors are first

elected, the policyholders shall elect the number of directors

whose terms expire on that date. Directors are elected for:

(1) staggered two-year terms, if the board is divided into two

classes; or

(2) staggered three-year terms, if the board is divided into

three classes.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.155. VOTING BY POLICYHOLDERS. (a) At an annual or

special meeting of a mutual life insurance company, each

policyholder is entitled to one vote for each $500 of insurance

held by the policyholder in the company.

(b) A policyholder may vote at an annual or special meeting by

proxy, unless the proxy is revoked before the meeting.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.156. OFFICERS. (a) The board of directors of a mutual

life insurance company shall elect the following officers for the

company:

(1) a president;

(2) the number of vice presidents as required by the company's

bylaws;

(3) a secretary;

(4) a treasurer;

(5) a medical director; and

(6) other officers as required by the company's bylaws.

(b) The board shall establish the compensation of each officer.

(c) The duties of each officer shall be prescribed by the

company's bylaws.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.157. OFFICER BONDS. The president, secretary, and

treasurer of a mutual life insurance company shall each provide a

bond for the protection of the company's policyholders:

(1) in an amount and with sureties approved by the commissioner;

and

(2) conditioned on the faithful performance of the officer's

duties.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.158. BYLAWS MUST COMPLY WITH LAW. The bylaws of a

mutual life insurance company may not be inconsistent with this

chapter or other laws of this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER E. AGENTS

Sec. 882.201. APPLICABILITY OF SUBCHAPTER. This subchapter does

not apply to a mutual life insurance company organized under this

chapter that has a surplus of at least the minimum amount of

capital and surplus required of a capital stock company under

Sections 841.054, 841.204, 841.205, 841.301, and 841.302.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.202. ISSUANCE OF LICENSE TO AGENT. On written request

of a mutual life insurance company to which a certificate of

authority has been issued under this chapter, the department

shall issue a license to each agent of the company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.203. LIMITATION ON AGENT COMPENSATION. A contract

between a mutual life insurance company and an agent of the

company to which a license has been issued under Section 882.202

may not provide a commission or other compensation to the agent

that exceeds the expense loading in the premiums on policies that

are issued on applications obtained by the agent and for which

the premiums are collected and paid to the company in cash.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER F. GENERAL FINANCIAL REQUIREMENTS

Sec. 882.251. LIMITED AUTHORITY TO BORROW MONEY. (a) Except as

provided by this subchapter, a mutual life insurance company may

not borrow money for any purpose other than to pay a death loss.

(b) A company may not incur a debt on an account for which any

part of the company's assets that exceeds the assets represented

by or derived from the expense loading in the premiums collected

by the company is subject to execution on a judgment.

(c) Subsection (b) does not prohibit a company from incurring a

debt on an account:

(1) under a policy issued by the company; or

(2) to borrow money to pay a death loss.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.252. INVESTMENT OF MONEY. (a) A mutual life insurance

company shall invest the company's money in accordance with the

law governing investments of life, health, and accident insurance

companies organized under Chapter 841.

(b) An officer of a mutual life insurance company who does not

invest the money of the company as required by Subsection (a)

shall deposit the money in the name of the company in a bank

that:

(1) is subject to state or federal regulation; and

(2) has been approved by the commissioner as a depository for

that purpose.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.253. LOANS TO COMPANY. (a) An officer or director of

a mutual life insurance company, or a person authorized under

Chapter 825, may loan to the company money to:

(1) promote or conserve the company's business; or

(2) enable the company to comply with a legal requirement.

(b) The company may repay a loan and agreed interest, at an

annual rate not to exceed 10 percent, from the surplus remaining

after the company provides for the company's reserves and other

liabilities.

(c) A loan under this section or interest on a loan is not

otherwise a liability or claim against the company or any of its

assets.

(d) A mutual life insurance company may not pay a commission or

promotion expense in connection with a loan made to the company.

(e) A mutual life insurance company shall report in its annual

statement the amount of each loan.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER G. UNENCUMBERED SURPLUS REQUIREMENTS

Sec. 882.301. AMOUNT OF UNENCUMBERED SURPLUS. (a) A mutual

life insurance company that engages in the business of insurance

in this state shall maintain an unencumbered surplus of at least

$100,000 that consists of cash or classes of investment as

provided by Section 882.055.

(b) Except as otherwise authorized by this code, a company that

does not maintain an unencumbered surplus as required by this

section may not write new insurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.302. EXEMPTION FOR CERTAIN COMPANIES. A mutual life

insurance company that was authorized and engaged in the business

of insurance in this state before May 1, 1955, is not required to

increase the amount or convert the class or form of the company's

existing unencumbered surplus to comply with Section 882.301 and

may not be prohibited from writing new insurance because the

company does not maintain an unencumbered surplus as required by

that section if the company complies with all other laws.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.303. UNENCUMBERED SURPLUS LESS THAN $25,000. A mutual

life insurance company whose unencumbered surplus is less than

$25,000 shall allocate at least 25 percent of the company's net

earned surplus for the preceding calendar year to the company's

unencumbered surplus until the company has obtained an

unencumbered surplus of at least $25,000.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.304. INVESTMENT OF EXCESS UNENCUMBERED SURPLUS. A

mutual life insurance company that is granted a charter under

this chapter may invest that part of the company's unencumbered

surplus that exceeds $100,000 as provided by this code for

companies operating under Chapter 841.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.305. IMPAIRMENT OF UNENCUMBERED SURPLUS. (a) If

one-third or more of a mutual life insurance company's

unencumbered surplus as required by Section 882.301 is impaired,

the company shall correct the impairment not later than the 60th

day after the date the surplus is impaired.

(b) A company that does not correct an impairment of surplus as

required by Subsection (a) may not write insurance in this state

until the company corrects the impairment.

(c) In determining whether a company's surplus is impaired, the

company shall compute its liabilities in the manner provided by

state law.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.306. IMPAIRMENT OF UNENCUMBERED SURPLUS; APPOINTMENT OF

RECEIVER. (a) If one-half or more of a mutual life insurance

company's unencumbered surplus as required by Section 882.301 is

impaired, the commissioner may apply to a court for the

appointment of a receiver to wind up the affairs of the company.

(b) In determining whether a company's surplus is impaired, the

company shall compute its reserve liability in the manner

provided by state law.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER H. DIVIDENDS

Sec. 882.351. POLICYHOLDER'S ENTITLEMENT TO DIVIDEND. A

policyholder of a mutual life insurance company is entitled to a

credit or payment of a dividend from that part of the company's

divisible surplus that may be fairly allocated to the

policyholder's policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.352. ACCOUNTING AND PROCEDURE FOR ALLOCATION OF

DIVISIBLE SURPLUS; REPORT TO COMMISSIONER. (a) On December 31

of each year, or as soon after as practicable, each mutual life

insurance company shall determine the amount of surplus earned by

the company during that year.

(b) Not later than the end of the second year in which a policy

issued by the company is in effect, the company shall provide to

the policyholder:

(1) an annual accounting of the company's divisible surplus; and

(2) if all premiums due on the policy have been paid for at

least two years, a fair allocation of the company's divisible

surplus that remains after deducting:

(A) any amount approved by the commissioner for retirement of

any unpaid loans made under Section 882.253;

(B) the company's contingency reserve; and

(C) any earned surplus the company allocated to unencumbered

surplus as provided by this chapter.

(c) The company shall immediately submit to the commissioner a

detailed report of an allocation of divisible surplus made under

this section. The president or secretary of the company shall

sign the report under oath.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.353. DEPARTMENT APPROVAL OF ALLOCATION; REVISIONS. (a)

The department shall approve a mutual life insurance company's

allocation of divisible surplus under Section 882.352 if the

department finds that the allocation is fair to the policyholders

and complies with this chapter.

(b) If the department does not approve a company's allocation of

surplus, the department shall revise the allocation in a manner

that the department determines is fair to the policyholders and

necessary to comply with this chapter. The department shall

certify the revisions to the company.

(c) An allocation of surplus approved under Subsection (a) takes

effect on the date of approval. An allocation of surplus revised

by the department under Subsection (b) takes effect on the date

the department certifies the revisions to the company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.354. DIVIDEND PAYMENT METHOD. (a) A dividend declared

by a mutual life insurance company under this subchapter shall be

paid in:

(1) cash; or

(2) the equivalent of the dividend's cash value as provided by

an option stated in the policy and selected by the policyholder.

(b) A policyholder shall notify the company in writing of an

option selected by the policyholder under Subsection (a)(2).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.355. LIMITATIONS ON DIVISIBLE SURPLUS. A mutual life

insurance company's divisible surplus available for payment of

dividends to the company's policyholders may not include:

(1) any part of the company's unencumbered surplus that has

been:

(A) allocated from the company's earned surplus;

(B) transferred from the company's contingency reserve; or

(C) otherwise acquired by the company;

(2) if the company was organized after September 5, 1955, any

part of the company's unencumbered surplus required to comply

with Section 882.301; or

(3) if the company's unencumbered surplus is less than $25,000,

the part of the company's earned surplus for the preceding

calendar year in excess of 75 percent of the earned surplus.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.356. PAYMENT OF DIVIDENDS NOT REQUIRED. This

subchapter does not require a mutual life insurance company to

pay a dividend to a policyholder if the unencumbered surplus

acquired by the company is impaired.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER I. CONTINGENCY RESERVE

Sec. 882.401. AMOUNT OF CONTINGENCY RESERVE. (a) A mutual life

insurance company organized under this chapter may maintain a

contingency reserve that exceeds the reserves and liabilities

provided by this chapter. The amount of the contingency reserve

may not exceed the greater of:

(1) $10,000;

(2) an amount that:

(A) equals 20 percent of the company's policy reserves and

policy liabilities plus one percent of the amount of the

company's life insurance in force; and

(B) does not exceed $750,000; or

(3) an amount that equals 20 percent of the company's policy

reserves and policy liabilities.

(b) In determining the amount of a company's policy reserves and

policy liabilities for purposes of this section, the company may

only include the following, after deducting the net value of the

company's risks reinsured by other solvent assuming insurers:

(1) the company's reserves on outstanding life insurance

policies and annuity contracts, contracts issued as supplemental

to the policies or contracts or in connection with the policies

or contracts or provisions included in policies or contracts that

insure against disability or accidental death; and

(2) the company's liabilities for:

(A) optional modes of settlement; or

(B) dividends left on deposit at interest.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.402. EXCESS CONTINGENCY RESERVE. (a) The

commissioner, for good cause shown, may issue an order

authorizing a mutual life insurance company to maintain a

contingency reserve that exceeds the amount of the reserve

authorized by Section 882.401.

(b) The order must state:

(1) a period not exceeding one year during which the company may

maintain the excess contingency reserve; and

(2) each reason for authorizing the excess contingency reserve.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.403. CONTINGENCY RESERVE REQUIREMENTS. (a) A mutual

life insurance company's contingency reserve as authorized by

this subchapter must be:

(1) invested as provided by law; and

(2) used only to pay death claims and dividends to

policyholders.

(b) If the interest and earnings from the investment of a

company's contingency reserve exceed the amount of reserve

authorized by Section 882.401 or 882.402, the company shall pay

the excess amount to the policyholders of the company in the form

of dividends as provided by law.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.404. ALLOCATION OF CONTINGENCY RESERVE TO UNENCUMBERED

SURPLUS. If a mutual life insurance company's unencumbered

surplus is less than $100,000, the company may allocate any part

of the company's contingency reserve to the company's

unencumbered surplus.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.405. DESIGNATION OF CONTINGENCY RESERVE AS UNASSIGNED

SURPLUS. The contingency reserve described by this subchapter is

and may be treated as unassigned surplus, including designating

the contingency reserve as unassigned surplus in financial

statements.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER J. POLICY REQUIREMENTS

Sec. 882.451. APPLICABILITY OF CERTAIN PROVISIONS. Sections

882.452, 882. 453, and 882.454 do not apply to a mutual life

insurance company organized under this chapter that has a surplus

of at least the minimum amount of capital and surplus required of

a capital stock company under Sections 841.054, 841.204, 841.205,

841.301, and 841.302.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.452. TYPE OF POLICY AUTHORIZED. A mutual life

insurance company may issue a policy only on the participating

plan with dividends payable annually as provided by Subchapter H.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.453. POLICY FORM. An insurance policy issued by a

mutual life insurance company must:

(1) be on a form approved by the department; and

(2) contain the following statement on both the front and

reverse sides of the policy: "The form of this policy is approved

by the Texas Department of Insurance."

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.454. LIMITATION ON AMOUNT OF POLICY VALUE FOR CERTAIN

COMPANIES. If the total amount of a mutual life insurance

company's insurance in force is less than $10 million, the

company may not issue a policy that, after deducting any

reinsurance, binds the company for more than $5,000 on a single

life.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.455. TABLE OF GUARANTEED VALUES. (a) Each insurance

policy issued by a mutual life insurance company must contain a

table of guaranteed values. The guaranteed values become

nonforfeitable not later than the date of payment of the third

full annual premium.

(b) The table of guaranteed values shall be drawn in accordance

with the law governing life, health, and accident insurance

companies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER K. TOTAL ASSUMPTION REINSURANCE AGREEMENTS

Sec. 882.501. TOTAL ASSUMPTION REINSURANCE AGREEMENTS BETWEEN

LIFE INSURANCE COMPANIES. (a) A domestic mutual life insurance

company and any other domestic or foreign life insurance company

may enter into a total assumption reinsurance agreement if the

company assuming the policies under the agreement is authorized

to engage in the kinds of insurance provided by those policies.

(b) Before a total assumption reinsurance agreement may be

entered into:

(1) the agreement must be submitted to the department; and

(2) the commissioner must approve the agreement as fully

protecting the interests of each domestic company's

policyholders.

(c) After an assumption reinsurance agreement in which the

ceding company is a domestic mutual insurance company is approved

by the commissioner as required by Subsection (b), the agreement

must be approved by the policyholders of the ceding domestic

company in the same manner as required for a merger or

consolidation under Subchapter L.

(d) When the reinsurance agreement described by Subsection (c)

is effective, the assuming company is entitled to the same

rights, privileges, and benefits granted a company that assumes a

company by merger or consolidation as provided by Subchapter L.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER L. MERGERS AND CONSOLIDATIONS

Sec. 882.551. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a merger or consolidation in which at least one

of the parties to the transaction is a mutual life insurance

company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.552. AUTHORITY TO MERGE OR CONSOLIDATE. A domestic or

foreign mutual life insurance company may merge with a domestic

or foreign mutual or stock legal reserve life insurance company

or consolidate into a new domestic or foreign mutual or stock

life insurance company as provided by this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.553. PROPOSED PLAN OF MERGER OR CONSOLIDATION; FILING

WITH COMMISSIONER. (a) If the boards of directors of at least

two life insurance companies determine by majority vote to merge

or consolidate, the boards of directors shall prepare a proposed

plan of merger or consolidation. The plan may contain:

(1) a future allocation of divisible surplus; or

(2) any other fair arrangement by which any equitable interests

of the mutual life insurance company's policyholders may be

adjusted.

(b) The boards of directors shall file the proposed plan with

the commissioner for approval.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.554. HEARING ON PLAN. As soon as practicable after a

proposed plan is filed with the commissioner, the commissioner

shall hold a hearing to determine whether to approve the plan.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.555. COMMISSIONER DETERMINATION ON PLAN. (a) As soon

as practicable after the commissioner holds a hearing on a

proposed plan under Section 882.554, the commissioner shall

approve the plan unless the commissioner determines that:

(1) the plan is contrary to law; or

(2) implementation of the plan:

(A) would not be in the best interests of the policyholders of

any mutual life insurance company that is a party to the plan; or

(B) would substantially reduce the security of or service to be

rendered to policyholders of any mutual insurance company that is

a party to the plan, regardless of whether the policyholders

reside in this state or elsewhere.

(b) In determining whether to approve a proposed plan, the

commissioner may consider all relevant financial or other

information, including past, present, and future operations and

accumulations of each company that is a party to the plan.

(c) If the commissioner approves the proposed plan, the

commissioner shall notify each party to the plan of the approval.

(d) If the commissioner disapproves the proposed plan, the

commissioner shall, within a reasonable time after holding a

hearing under Section 882.554:

(1) specify in detail each reason for the disapproval; and

(2) notify each party to the plan.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.556. APPROVAL OF PLAN BY POLICYHOLDERS. (a) As soon

as practicable after receiving from the commissioner notice of

approval of a proposed plan under Section 882.555, the board of

directors of each mutual life insurance company that is a party

to the plan shall submit the plan to the policyholders for a vote

at an annual or special meeting.

(b) Not later than the 15th day before the date of the meeting,

the company shall provide written notice of the meeting to the

policyholders as provided by the company's bylaws. The notice

must:

(1) be sent to the policyholder's last known address;

(2) state that one of the purposes of the meeting is to vote on

the proposed plan; and

(3) be accompanied by a copy of the proposed plan.

(c) At a meeting under Subsection (a), each policyholder:

(1) is entitled to the number of votes as provided by Section

882.155; and

(2) may vote:

(A) in person;

(B) by written proxy; or

(C) by mailed ballot.

(d) A proposed plan is approved by the policyholders on the

affirmative vote of at least two-thirds of the votes cast at the

meeting.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.557. DOMESTIC STOCK LIFE INSURANCE COMPANY; APPROVAL OF

PLAN BY SHAREHOLDERS. On notice of approval of a proposed plan

under Section 882.555, the board of directors of each domestic

stock life insurance company that is a party to the plan shall

submit the plan for approval to the company's shareholders in the

manner provided by Section 824.003.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.558. FOREIGN LIFE INSURANCE COMPANY; APPROVAL OF PLAN

BY POLICYHOLDERS OR SHAREHOLDERS. On notice of approval of a

proposed plan under Section 882.555, the board of directors of

each foreign life insurance company that is a party to the plan

shall submit the plan for approval to the company's policyholders

or shareholders as provided by the law of the appropriate

jurisdiction.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.559. FILING OF AFFIDAVIT OF PLAN APPROVAL; ISSUANCE OF

CERTIFICATE OF MERGER OR CONSOLIDATION. (a) On the approval of

a proposed plan under Section 882.556, 882.557, or 882.558, the

president or a vice president and the secretary or an assistant

secretary of each company that is a party to the plan shall

execute and file with the department an affidavit stating that

the plan has been approved by the policyholders or shareholders

of the company as required by this subchapter.

(b) If the department finds that the affidavit complies with

law, the department shall:

(1) endorse the affidavit with:

(A) the word "filed"; and

(B) the date of filing;

(2) if the plan is a plan of merger, issue a certificate of

merger to the surviving company or the company's representative;

and

(3) if the plan is a plan of consolidation, issue a certificate

of consolidation to the new company on the issuance of a charter

and a certificate of authority to the new company after:

(A) submission of proper articles of incorporation to the

department;

(B) approval by the department in accordance with procedures

required for the issuance of a new charter; and

(C) submission of proof that the new company has policyholder

surplus at least equal to that of the mutual life insurance

company that is a party to the consolidation and has the largest

surplus.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.560. EFFECTIVE DATE OF MERGER OR CONSOLIDATION. A

merger or consolidation takes effect on the later of:

(1) the date of issuance of the certificate of merger or

consolidation; or

(2) a date specified in the plan of merger or consolidation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.561. ASSUMPTION OF OUTSTANDING INSURANCE POLICIES. (a)

On the effective date of a merger or consolidation under this

subchapter, a new or surviving life insurance company resulting

from the merger or consolidation assumes each insurance policy

outstanding against each company that merges or consolidates on

the same terms and under the same conditions as if the policy had

continued in force through the original company.

(b) The new or surviving insurance company shall implement the

terms of the policy.

(c) The new or surviving insurance company is entitled to:

(1) all rights and privileges under the policy; and

(2) all reserves and surplus that accumulated on the policy

before the merger or consolidation.

(d) A policyholder of a mutual life insurance company that is a

party to a merger or consolidation resulting in a new or

surviving stock life insurance company is not entitled to any

voting rights in the new or surviving company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.562. ASSUMPTION OF LIABILITIES. On the effective date

of a merger or consolidation under this subchapter, a new or

surviving life insurance company resulting from the merger or

consolidation assumes all liabilities of the original companies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.563. EFFECT OF MERGER OR CONSOLIDATION ON PROPERTY. On

the effective date of a merger or consolidation under this

subchapter, the property rights, including any right of recovery,

of each company that is a party to the merger or consolidation

are transferred to the new or surviving life insurance company

resulting from the merger or consolidation without a deed or

other transfer.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.564. EFFECT OF MERGER OR CONSOLIDATION ON CERTAIN

INVESTMENTS. (a) This section applies to each investment of an

affected life insurance company, including an investment in real

property, that:

(1) was authorized as a proper asset, as of the date on which

the investment was made and under the laws of the state in which

the company was organized, for investment of funds of a life

insurance company; and

(2) is taken over by the new or surviving company under the

terms of the merger or consolidation.

(b) On the effective date of a merger or consolidation of two or

more life insurance companies under this subchapter, an

investment of the affected companies described by Subsection (a)

is a proper asset under the laws of this state of the new or

surviving company if the investment is:

(1) approved by the commissioner; and

(2) taken over on terms satisfactory to the commissioner.

(c) A new or surviving company that acquires, under the terms of

the merger or consolidation, real property that exceeds the

amount of real property permitted by the applicable sections of

this code relating to owning or holding real property shall sell

or dispose of the excess real property:

(1) within the period specified by those sections; or

(2) within a longer period if the company obtains a certificate

from the commissioner:

(A) stating that the interests of the company will materially

suffer by the forced sale or other disposition of the real

property; and

(B) specifying the longer period for the sale or other

disposition of the real property.

(d) This section does not preclude the designation and use of

the excess real property as branch offices of the company in

accordance with this code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.565. EFFECT OF MERGER OR CONSOLIDATION ON DIVISIBLE

SURPLUS. (a) This section applies only to a mutual life

insurance company that is a new company or the surviving company

resulting from a merger or consolidation under this subchapter.

(b) If the divisible surplus of each domestic mutual life

insurance company that is a party to a merger or consolidation

under this subchapter was available for allocation to

policyholders as provided by Subchapter H immediately before the

effective date of the merger or consolidation, the divisible

surplus remains available to the policyholders of the new or

surviving mutual life insurance company resulting from the merger

or consolidation as provided by Subchapter H.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.566. EFFECT ON ANTITRUST LAWS. This subchapter does

not affect in any manner the antitrust laws of this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER M. CONVERSION OF MUTUAL LIFE INSURANCE COMPANY TO

STOCK LEGAL RESERVE LIFE INSURANCE COMPANY

Sec. 882.601. AUTHORITY TO CONVERT TO STOCK LEGAL RESERVE LIFE

INSURANCE COMPANY; POLICYHOLDER AUTHORIZATION REQUIRED. A mutual

life insurance company organized under this chapter may convert

to a stock legal reserve life insurance company as provided by

this subchapter only if the conversion is approved by the

policyholders by a vote of at least two-thirds of the votes cast

by the policyholders in person or by proxy at a meeting called

for that purpose.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.602. AMENDMENT TO CHARTER OR ARTICLES OF INCORPORATION

REQUIRED. If the policyholders of a mutual life insurance

company authorize a conversion under Section 882.601, the board

of directors and officers of the company shall amend the

company's charter or articles of incorporation to comply with the

requirements applicable to a stock legal reserve life insurance

company under Chapter 841.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.603. CAPITAL AND SURPLUS REQUIREMENTS. (a) The

capital and surplus of the converted stock legal reserve life

insurance company must be at least equal to the minimum capital

and surplus required for the organization of a stock legal

reserve life insurance company under Chapter 841.

(b) If a contribution of United States currency is necessary to

meet the capital and surplus requirements of this section, the

contribution must be made before the effective date of the

conversion.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.604. HEARING. (a) After public notice, the

commissioner shall hold a hearing on a conversion authorized

under Section 882.601.

(b) Any policyholder of the mutual life insurance company that

is the subject of the conversion is entitled to appear and be

heard at the hearing.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.605. CONVERSION ON COMMISSIONER APPROVAL. A mutual

life insurance company is converted to a stock legal reserve life

insurance company if:

(1) the company complies with this subchapter; and

(2) after hearing, the conversion is approved by the

commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.606. APPLICABLE LAW AFTER CONVERSION. After a mutual

life insurance company is converted to a stock legal reserve life

insurance company, the converted company is governed in the same

manner as a company organized under Chapter 841.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.607. OTHER TYPES OF CONVERSION NOT PROHIBITED. This

subchapter does not prohibit a mutual life insurance company from

converting to a stock legal reserve life insurance company by:

(1) merger or consolidation;

(2) a total direct or assumption reinsurance agreement; or

(3) any other plan or procedure approved by the company's

policyholders and the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER N. CONVERSION OF CERTAIN MUTUAL ASSESSMENT COMPANIES

OR ASSOCIATIONS TO MUTUAL LIFE INSURANCE COMPANIES

Sec. 882.651. AUTHORITY TO CONVERT. A mutual assessment company

or association organized and operating under the laws of this

state on May 17, 1943, may convert to a mutual life insurance

company as provided by this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.652. VOLUNTARY CONVERSION. The department may not

require a mutual assessment company or association to convert to

a mutual life insurance company under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.653. CONVERSION REQUIREMENTS. Except as provided by

Section 882. 654, a mutual assessment company or association may

convert to a mutual life insurance company only if the company or

association:

(1) possesses an unencumbered surplus of at least $1.4 million;

and

(2) complies with the requirements of this chapter, including

the requirements that the company or association execute articles

of incorporation and obtain a charter and a certificate of

authority.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.654. EXEMPTION FROM SURPLUS REQUIREMENTS. (a) A

mutual assessment company or association is exempt from the

surplus requirements of Section 882.653 if the company or

association:

(1) possesses an unencumbered surplus of at least $200,000; and

(2) converted to a mutual life insurance company before

September 1, 1999.

(b) A mutual assessment company or association that is exempt

under Subsection (a) and that was converted on or after September

1, 1989, shall immediately increase its surplus to an amount that

satisfies Section 882.653 on:

(1) a change of control of at least 50 percent of the voting

securities of the converted company or association; or

(2) if the converted company or association or the holding

company that controls the converted company or association, if

any, is not controlled by voting securities, a change of at least

50 percent of the ownership of the converted company or

association or its holding company.

(c) For purposes of Subsection (b), a transfer of ownership

because of death, regardless of whether the decedent died testate

or intestate, is not considered a change of control of a

converted mutual assessment company or association or its holding

company, if ownership is transferred only to one or more

individuals, each of whom would have been an heir of the decedent

if the decedent had died intestate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.655. APPLICABLE LAW AFTER CONVERSION. After a mutual

assessment company or association is converted to a mutual life

insurance company, the converted company is governed by this

chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER O. ENFORCEMENT PROVISIONS

Sec. 882.701. APPLICABILITY OF SUBCHAPTER. This subchapter does

not apply to a mutual life insurance company organized under this

chapter that has a surplus of at least the minimum amount of

capital and surplus required of a capital stock company under

Sections 841.054, 841.204, 841.205, 841.301, and 841.302.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 882.702. INVESTMENT AND DEPOSIT OF FUNDS; CRIMINAL PENALTY.

(a) A person commits an offense if the person is an officer or

director of a mutual life insurance company and the person

knowingly or wilfully violates or assents to the violation of

Section 882.252.

(b) An offense under this section is punishable by imprisonment

in the Texas Department of Criminal Justice for a term of not

more than five years or less than one year.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.121, eff. September 1, 2009.

Sec. 882.703. POLICY FORM; REVOCATION OF CERTIFICATE. The

department shall revoke the certificate of authority of a mutual

life insurance company that issues a policy on a form that has

not been approved by the department as required by Section

882.453.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER P. CONVERSION OF MUTUAL LIFE INSURANCE COMPANY TO

INSURANCE HOLDING COMPANY AND STOCK LIFE INSURANCE COMPANY

Sec. 882.751. AUTHORITY TO CONVERT. A mutual life insurance

company organized or operating under this chapter may convert by

forming an insurance holding company based on a mutual plan and

continuing the corporate existence of the converting mutual life

insurance company as a stock life insurance company if the

commissioner:

(1) determines that the conversion is fair and equitable to the

policyholders of the converting company; and

(2) approves the proposed plan of conversion.

Added by Acts 2005, 79th Leg., Ch.

82, Sec. 1, eff. September 1, 2005.

Sec. 882.752. APPLICATION OF OTHER LAW. Except to the extent of

a conflict with this subchapter, Chapter 826 applies to

conversion of a mutual life insurance company under this

subchapter.

Added by Acts 2005, 79th Leg., Ch.

82, Sec. 1, eff. September 1, 2005.

Sec. 882.753. JURISDICTION OF COMMISSIONER. The commissioner

retains jurisdiction over a company that converts under this

subchapter.

Added by Acts 2005, 79th Leg., Ch.

82, Sec. 1, eff. September 1, 2005.

Sec. 882.754. INCORPORATION REQUIREMENTS. A mutual insurance

holding company that results from a conversion under this

subchapter must be incorporated under and subject to this chapter

and Chapter 22, Business Organizations Code.

Added by Acts 2005, 79th Leg., Ch.

82, Sec. 1, eff. September 1, 2005.

Sec. 882.755. ARTICLES OF INCORPORATION. The articles of

incorporation of a mutual insurance holding company that results

from a conversion under this subchapter, and any amendments to

the articles of incorporation, are subject to approval by the

commissioner.

Added by Acts 2005, 79th Leg., Ch.

82, Sec. 1, eff. September 1, 2005.

Sec. 882.756. SALE OF SECURITIES. (a) A sale, issuance, or

offering of securities under this subchapter is exempt from the

registration and licensing provisions of The Securities Act

(Article 581-1 et seq., Vernon's Texas Civil Statutes).

(b) An officer, director, or employee of a mutual life insurance

company or a mutual insurance holding company or stock life

insurance company resulting from a conversion under this

subchapter who participates in the conversion is exempt from the

registration and licensing provisions of The Securities Act

(Article 581-1 et seq., Vernon's Texas Civil Statutes). A person

may not receive compensation, other than that person's usual

salary or compensation, for services performed under the

exemption provided by this subsection.

Added by Acts 2005, 79th Leg., Ch.

82, Sec. 1, eff. September 1, 2005.



CHAPTER 883. MUTUAL INSURANCE COMPANIES OTHER THAN MUTUAL LIFE INSURANCE COMPANIES

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE E. MUTUAL AND FRATERNAL COMPANIES AND RELATED ENTITIES

CHAPTER 883. MUTUAL INSURANCE COMPANIES OTHER THAN MUTUAL LIFE

INSURANCE COMPANIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 883.001. DEFINITIONS. In this chapter:

(1) "Domestic mutual insurance company" means a mutual insurance

company organized under this chapter.

(2) "Foreign mutual insurance company" means a mutual insurance

company organized under the laws of a jurisdiction other than

this state and authorized to engage in the business of insurance

on a mutual plan in any state, district, or territory.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.002. APPLICABILITY OF CERTAIN GENERAL LAWS. (a)

Except as otherwise provided by law, domestic and foreign mutual

insurance companies organized or operating under this chapter are

subject to the laws applicable to:

(1) a stock insurance company engaging in the same kind of

insurance;

(2) investments;

(3) valued policies;

(4) policy forms and rates;

(5) reciprocal or retaliatory laws;

(6) insolvency and liquidation; and

(7) publication and defamatory statements.

(b) This chapter does not exempt a domestic mutual insurance

company from being subject to other laws of this state governing

the incorporation, organization, regulation, and operation of a

company or organization writing insurance in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.003. APPLICABILITY OF TEXAS NON-PROFIT CORPORATION ACT.

Except to the extent of any conflict with this code, the Texas

Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's

Texas Civil Statutes) applies to a domestic mutual insurance

company. The commissioner has each power and duty of, and shall

perform each act to be performed by, the secretary of state under

that Act with respect to mutual insurance companies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. FORMATION, STRUCTURE, AND MANAGEMENT OF COMPANY

Sec. 883.051. FORMATION OF COMPANY. (a) Twenty or more

persons, a majority of whom are residents of this state, may

incorporate in accordance with this chapter to engage in the

business of mutual insurance as provided by this chapter.

(b) To form a mutual insurance company, each incorporator must

sign and acknowledge the articles of incorporation of the

company.

(c) The incorporators of a proposed mutual insurance company are

subject to Sections 822.001, 822.051, 822.057(a)(1)-(3), (b), and

(c), 822.058(a), 822.059, 822.060, and 822.201, except that:

(1) the minimum number of persons required to adopt and sign the

proposed company's articles of incorporation under Section

822.051 is equal to the number of the proposed company's

incorporators as provided by Subsection (a); and

(2) the unencumbered surplus of the mutual insurance company is

capital structure for purposes of Section 822.201.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.052. ARTICLES OF INCORPORATION. Articles of

incorporation of a proposed mutual insurance company must

specify:

(1) the name of the company;

(2) the purpose for which the company is being formed;

(3) the location of the company's principal or home office;

(4) the name and place of residence of each incorporator; and

(5) the name and address of each member of the initial board of

directors.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.053. COMPANY'S NAME. (a) The name of a mutual

insurance company must contain the word "mutual."

(b) A mutual insurance company's name may not be so similar to

the name of any other mutual insurance company organized or

engaging in business in the United States, that it is confusing

or misleading.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.054. LOCATION OF PRINCIPAL OR HOME OFFICE. The

principal or home office of a mutual insurance company must be

located in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.055. BEGINNING OF CORPORATE EXISTENCE. The corporate

existence of a mutual insurance company begins on the date on

which the commissioner issues a certificate of authority to the

company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.056. BOARD OF DIRECTORS. (a) The board of directors

named in a mutual insurance company's articles of incorporation

shall manage the company until the initial meeting of the members

of the company.

(b) After a mutual insurance company is issued a certificate of

authority, the company's board of directors may:

(1) adopt bylaws;

(2) accept applications for insurance; and

(3) transact the business of the company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.057. MEMBERSHIP OF PUBLIC OR PRIVATE ENTITIES IN

COMPANY AUTHORIZED. (a) Any public or private corporation,

board, association, or estate may make an application for, enter

into an agreement for, or hold a policy in a mutual insurance

company. An officer, shareholder, trustee, or legal

representative may act on behalf of the entity for that

participation.

(b) An officer, shareholder, trustee, or legal representative of

a public or private entity described by Subsection (a) may not be

held personally liable on a contract of insurance executed by the

person in the person's capacity as a representative of the entity

under Subsection (a).

(c) The right of a corporation organized under the laws of this

state to participate as a member of a mutual insurance company

is:

(1) incidental to the purpose for which the corporation was

organized; and

(2) in addition to the corporate rights or powers expressly

conferred in the corporation's articles of incorporation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.058. MEMBERSHIP VOTES. Each member of a mutual

insurance company is entitled to one vote on each matter

submitted to a vote unless a different number of votes is

authorized by the company's bylaws based on:

(1) the insurance in force;

(2) the number of policies held by the member; or

(3) the amount of the premium paid by the member.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. AUTHORITY TO ENGAGE IN BUSINESS IN THIS STATE

Sec. 883.101. MUTUAL INSURANCE BUSINESS. Mutual insurance of

any kind may not be written in this state except as authorized by

this chapter or any other law.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.102. CHARTER AND CERTIFICATE OF AUTHORITY REQUIRED. A

domestic mutual insurance company may not engage in the business

of insurance until:

(1) the company obtains a charter as provided by Chapter 822;

and

(2) the commissioner issues to the company a certificate of

authority for that purpose.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.103. AUTHORIZATION OF FOREIGN MUTUAL INSURANCE COMPANY

TO ENGAGE IN BUSINESS. (a) The department shall authorize a

foreign mutual insurance company to write the kinds of insurance

authorized by the company's charter or articles of incorporation

in this state if the company:

(1) is solvent as determined under this chapter;

(2) files with the department:

(A) a copy of the company's bylaws certified by the company's

secretary; and

(B) a certified copy of the company's charter or articles of

incorporation;

(3) appoints the commissioner as the company's agent for service

of process as provided by Chapter 804;

(4) files a financial statement under oath in a form as required

by the department; and

(5) complies with legal requirements applicable to the filing of

documents and the furnishing of information by a stock insurance

company that files an application with the department for

authority to transact the same kind of insurance as the company.

(b) A foreign mutual insurance company's name may not be so

similar to a name of a mutual insurance company or foreign mutual

insurance company organized or authorized to engage in business

in this state that it is confusing or misleading.

(c) A foreign mutual insurance company authorized to engage in

the business of insurance under this section has, to the same

extent, all of the powers granted to and privileges of a mutual

insurance company organized and operating under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER D. POWERS, DUTIES, AND OPERATION OF COMPANY

Sec. 883.151. AUTHORITY TO WRITE CERTAIN INSURANCE. A domestic

mutual insurance company may write any kind of insurance that may

be lawfully written in this state, other than life insurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.152. PRIOR AUTHORITY NOT AFFECTED. This chapter does

not affect any authority that existed before September 6, 1955,

that allowed mutual insurance companies to write non-assessable

policies in this state, subject to any prerequisite imposed by

law on that authority.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.153. POLICY RATES. A mutual insurance company

operating under this chapter shall charge the insurance rates

prescribed by the commissioner and is subject to the same rate

requirements as a domestic insurance company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.154. MAXIMUM PREMIUMS. (a) The maximum premium of an

insurance policy issued by a domestic mutual insurance company

must be stated in the policy.

(b) A policy's maximum premium may consist only of:

(1) a cash premium; or

(2) a cash premium and a contingent premium in an amount equal

to one additional cash premium.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.155. ISSUANCE OF POLICY FOR CASH PREMIUM ONLY. (a) A

domestic mutual insurance company may not issue an insurance

policy for a cash premium only unless:

(1) the company possesses surplus above all liabilities in an

amount at least equal to the minimum capital and surplus required

of a stock insurance company engaging in the same kinds of

insurance;

(2) the company files with the department:

(A) an application for the issuance of this type of policy; and

(B) a certified copy of the resolution of the company's board of

directors authorizing the issuance; and

(3) the commissioner approves the documents filed under

Subdivision (2).

(b) A mutual insurance company that issues a policy for a cash

premium only may waive all contingent premiums in any outstanding

policies.

(c) A foreign mutual insurance company authorized to engage in

the business of insurance in this state may issue an insurance

policy for a cash premium only and may waive contingent premiums

on any of its outstanding policies in the same manner and subject

to the same requirements as a mutual insurance company under this

section that is engaged in the same kinds of insurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.156. ASSESSMENT ON POLICYHOLDERS. (a) A policyholder

is not liable for an assessment imposed on a policy issued by a

mutual insurance company with approval of the commissioner under

Section 883.155(a).

(b) An assessment may not be imposed on the holder of a policy

described by Section 883.155(a) by:

(1) the officers or directors of a mutual insurance company;

(2) the department;

(3) a receiver; or

(4) a liquidator.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.157. REINSURANCE OF POLICY. (a) Subject to Subsection

(c), a mutual insurance company authorized to engage in the

business of insurance in this state may enter into an agreement

with an insurer to cede to or accept from the insurer all or part

of an insurance risk.

(b) A reinsurance agreement under this section does not create

or confer contingent liability, participation, or membership

unless otherwise provided by the agreement.

(c) A mutual insurance company may not enter into an agreement

with a reinsurer that has been disapproved for that purpose by

written order of the commissioner filed in the department's

offices.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.158. REQUIREMENTS FOR COMPANIES WRITING BONDS. A

mutual insurance company qualifying to write bonds under this

chapter is subject to the same legal requirements as any other

insurance company writing bonds under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.159. NECESSARY OR INCIDENTAL POWERS. A domestic mutual

insurance company has such powers as are necessary or incidental

to the transaction of its business.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.160. RIGHTS AND PRIVILEGES OF CERTAIN COMPANIES

RETAINED. A mutual insurance company engaged in business under

Chapters 5, 9, 12, 13, 14, and 15, Title 78, Revised Statutes,

before their repeal by Section 18, Chapter 40, Acts of the 41st

Legislature, 1st Called Session, 1929, as amended by Section 1,

Chapter 60, Acts of the 41st Legislature, 2nd Called Session,

1929, retains the rights and privileges under the repealed law to

the extent provided by those sections.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.161. DIVIDENDS. On advance approval of the

commissioner, a mutual insurance company may pay dividends to its

members.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.162. LOANS TO COMPANY. (a) A person, including a

director, officer, or member of a mutual insurance company, may

loan to the company money necessary:

(1) for the company to engage in the company's business; or

(2) to enable the company to comply with a legal requirement.

(b) The mutual insurance company may repay a loan and agreed

interest, at an annual rate not to exceed 20 percent, only from

the surplus remaining after the company provides for the

company's reserves, other liabilities, and required surplus.

(c) A loan under this section or interest on a loan is not

otherwise a liability or claim against the company or any of its

assets.

(d) A mutual insurance company may not pay a commission or

promotion expense in connection with a loan made to the company.

(e) A mutual insurance company shall report in its annual

statement the amount of each loan made to the company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.163. IMMEDIATE NOTIFICATION WHEN ASSETS ARE

INSUFFICIENT; EXAMINATION. The president and the secretary of a

mutual insurance company operating under the law providing for

the incorporation of mutual fire, lightning, hail, and storm

insurance companies shall immediately notify the commissioner any

time the admitted assets of the company are less than the largest

single risk for which the company is liable. The commissioner may

make an examination into the affairs of the company as the

commissioner considers best.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER E. REGULATION OF COMPANY

Sec. 883.201. SURPLUS REQUIREMENTS. A domestic mutual insurance

company must possess a surplus over and above all liabilities in

an amount equal to the minimum capital stock and surplus required

of a stock insurance company engaged in the same kinds of

insurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.202. REQUIRED DEPOSIT FOR COMPANIES WRITING BONDS. (a)

A domestic mutual insurance company that writes fidelity and

surety bond coverage shall maintain on deposit with the

comptroller cash or securities of the kind described by a

provision of Subchapter B, Chapter 424, other than Section

424.052, 424.072, or 424.073, in an amount equal to the amount of

cash or securities required of a domestic stock insurance

company.

(b) The commissioner must approve for deposit the cash or

securities required by this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.075, eff. April 1, 2009.

Sec. 883.203. RESERVES. (a) A domestic mutual insurance

company shall maintain unearned premiums and other reserves

separately for each kind of insurance. The reserves must be

maintained on the same basis as those reserves are required to be

maintained by a domestic stock insurance company engaging in the

same kinds of insurance.

(b) A mutual insurance company operating under this chapter is

subject to the same reserve requirements as a domestic insurance

company under law.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.204. ANNUAL REPORT. (a) Domestic and foreign mutual

insurance companies organized or operating under this chapter

shall submit to the commissioner an annual report in the form

required by the commissioner.

(b) To the extent practicable, the commissioner shall adopt a

form that is similar to a form that is generally used for

submission of the annual report throughout the United States.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.205. EXAMINATION OF FOREIGN MUTUAL INSURANCE COMPANY.

To the extent practicable, an examination of a foreign mutual

insurance company must be conducted in cooperation with the

insurance departments of other states in which the foreign

company is authorized to transact business.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.206. FEES. Each domestic or foreign mutual insurance

company organized or operating under this chapter is subject to a

fee imposed by law on a stock insurance company engaging in the

same kinds of insurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.207. PREMIUM TAX. Each domestic or foreign mutual

insurance company organized or operating under this chapter is

subject to taxes imposed by law on that company. The company

shall pay the tax on the gross premiums received for direct

insurance written on property or risks located in this state. The

tax payable must be computed on the portion of the gross premiums

remaining after deducting:

(1) premiums charged on policies not taken;

(2) premiums returned on canceled policies; and

(3) any refund or other return made to the policyholders other

than for the incurrence of a loss.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER O. CRIMINAL PENALTIES

Sec. 883.701. VIOLATION OF CHAPTER. (a) Except as otherwise

provided by this subchapter, a person or corporation commits an

offense if the person or corporation violates this chapter.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $50 or more than $500.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.702. FAILURE TO REPORT CONDITION. (a) A person

commits an offense if the person is a president or secretary

described by Section 883.163 and the person fails to make the

report required by that section.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $100 or more than $500.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 883.703. FALSE STATEMENT OR MISAPPROPRIATION. (a) A

person commits an offense if the person intentionally submits a

false statement or misappropriates the funds of a mutual

insurance company organized under the laws providing for the

incorporation of mutual fire, lightning, hail, and storm

insurance companies.

(b) An offense under this section is a felony punishable by

confinement in the Texas Department of Criminal Justice for not

less than 5 years or more than 10 years.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.122, eff. September 1, 2009.

Sec. 883.704. UNAUTHORIZED MUTUAL FIRE INSURANCE. (a) A person

commits an offense if the person engages in the business of

mutual fire insurance in this state in violation of the laws

regulating mutual fire insurance.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $50 or more than $500.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.



CHAPTER 884. STIPULATED PREMIUM INSURANCE COMPANIES

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE E. MUTUAL AND FRATERNAL COMPANIES AND RELATED ENTITIES

CHAPTER 884. STIPULATED PREMIUM INSURANCE COMPANIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 884.001. DEFINITION. In this chapter, "stipulated premium

company" means a:

(1) stipulated premium life insurance company;

(2) stipulated premium accident insurance company;

(3) stipulated premium life and accident insurance company;

(4) stipulated premium accident and health insurance company; or

(5) stipulated premium life, accident, and health insurance

company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.002. APPLICABILITY OF OTHER LAW TO COMPANY. (a)

Except as expressly provided by this code, a provision of this

code, other than this chapter, does not apply to a stipulated

premium company organized under this chapter.

(b) A law enacted after August 28, 1961, does not apply to a

stipulated premium company unless stipulated premium companies

are expressly designated in the law.

(c) The following provisions of this code apply to a stipulated

premium company:

(1) Article 21.47;

(2) Section 38.001;

(3) Chapter 86;

(4) Subchapter A, Chapter 401;

(5) Sections 401.051, 401.052, 401.054-401.062, 401.151,

401.152, 401.155, and 401.156;

(6) Sections 403.001, 403.052, and 403.102;

(7) Subchapter A, Chapter 404;

(8) Section 421.001;

(9) Subchapter D, Chapter 425;

(10) Chapter 443;

(11) Chapter 492, other than Sections 492.051(b) and (c);

(12) Chapter 541;

(13) Sections 801.001-801.002;

(14) Sections 801.051-801.055;

(15) Section 801.057;

(16) Sections 801.101-801.102;

(17) Subchapter A, Chapter 821;

(18) Chapter 824;

(19) Chapter 828;

(20) Section 841.251;

(21) Section 841.259;

(22) Section 841.261;

(23) Section 841.703; and

(24) Chapter 4152.

(d) The Securities Act (Article 581-1 et seq., Vernon's Texas

Civil Statutes) applies to a stipulated premium company.

(e) The Texas Business Corporation Act applies to a stipulated

premium company to the extent that law is not inconsistent with

an insurance law applicable to a stipulated premium company. The

department shall perform a duty imposed by the Texas Business

Corporation Act on the office of the secretary of state that is

applicable to a stipulated premium company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.076, eff. April 1, 2009.

Sec. 884.003. ADMITTED ASSETS. A stipulated premium insurer may

include among its admitted assets a net asset under Section

841.004.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. FORMATION AND STRUCTURE OF STIPULATED PREMIUM

INSURANCE COMPANY

Sec. 884.051. FORMATION OF COMPANY. (a) Five or more, but not

more than 35, residents of this state may form a stipulated

premium company.

(b) To form a stipulated premium company:

(1) each incorporator must sign and acknowledge the articles of

incorporation of the company; and

(2) the incorporators must file the articles of incorporation

with the department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.052. ARTICLES OF INCORPORATION. (a) Articles of

incorporation of a stipulated premium company must specify:

(1) the name and place of residence of each incorporator;

(2) the name of the proposed stipulated premium company;

(3) the location of the proposed company's home office;

(4) the kinds of insurance business the proposed company will

transact;

(5) the amount of the proposed company's capital stock;

(6) the number of shares of the proposed company's capital

stock; and

(7) the period of the proposed company's duration, which may not

exceed 500 years.

(b) The incorporators of a stipulated premium company may

include other provisions in the articles of incorporation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.053. COMPANY'S NAME. (a) The name of a stipulated

premium company must contain the words "Insurance Company."

(b) A stipulated premium company's name may not be so similar to

the name of another insurance company as to likely mislead the

public.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.054. CAPITAL STOCK AND SURPLUS REQUIREMENTS. (a) A

proposed stipulated premium company's capital stock must be in an

amount of at least $200,000.

(b) All of the capital stock required by Subsection (a) must be

fully subscribed and paid up and delivered to the incorporators

before the articles of incorporation are filed.

(c) To be incorporated, a stipulated premium company must

possess at the time of incorporation, in addition to its capital,

surplus in an amount of at least $75,000. The amount of the

surplus is not required to be stated in the company's articles of

incorporation.

(d) At the time of incorporation the minimum capital and surplus

shall consist only of:

(1) United States currency;

(2) bonds of the United States, this state, or a county or

municipality of this state; or

(3) government insured mortgage loans that are authorized by

this chapter, with not more than 50 percent of the minimum

capital invested in first mortgage real property loans.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1309, Sec. 1, eff. September 1, 2009.

Sec. 884.055. SHARES OF STOCK. (a) The shares of stock of a

stipulated premium company must have a par value of not less than

$1 or more than $100.

(b) A stipulated premium company may issue and dispose of

authorized shares for money or an instrument authorized for

minimum capital under Section 884.054(d). After the company

receives payment for a share of stock, the share is

nonassessable.

(c) If all of the shares of stock authorized by the charter or

an amendment to the charter are not subscribed and paid for when

the charter is granted or the amendment is filed, respectively,

the stipulated premium company shall file with the department a

certificate authenticated by a majority of the directors stating

the number of shares issued and the consideration received for

those shares. The company shall file the certificate not later

than the 90th day after the date of issuance of any of those

remaining shares.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.056. APPLICATION FOR CHARTER. (a) To obtain a charter

for a stipulated premium company under this chapter, the

incorporators must pay a charter fee in an amount determined

under Chapter 202 and file with the department:

(1) an application for charter on the form and containing the

information prescribed by the department;

(2) the company's articles of incorporation; and

(3) an affidavit made by two or more of the incorporators that

states that:

(A) the minimum capital and surplus requirements of Section

884.054 are satisfied;

(B) the capital and surplus is the bona fide property of the

company; and

(C) the information in the application and articles of

incorporation is true and correct.

(b) The department may require that the incorporators provide at

their expense additional evidence of a matter required in the

affidavit before the department takes further action on the

application for the charter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.077, eff. April 1, 2009.

Sec. 884.057. ACTION BY COMMISSIONER AND DEPARTMENT AFTER

FILING. (a) After the charter fee is paid and all items

required for a charter under Section 884.056 are filed with the

department, the commissioner shall approve or deny the charter

application.

(b) On the applicant's request, the commissioner shall hold a

hearing on a denial. Not later than the 30th day after the date

of the applicant's request for a hearing, the commissioner shall

request a hearing date.

(c) An interested party may participate fully and in all

respects in any proceeding related to the application. An

intervenor has the rights and privileges of a proper or necessary

party in a civil suit in the courts of this state, including the

right to be represented by counsel.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1022, Sec. 14, eff. June 19, 2009.

Sec. 884.058. EXAMINATION AFTER DETERMINATION. After making a

determination on an application under Section 884.057, the

commissioner shall immediately make or cause to be made a full

and thorough examination of the company. The company shall pay

for the examination.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1022, Sec. 15, eff. June 19, 2009.

Sec. 884.059. ACTION ON APPLICATION. (a) In considering the

application, the commissioner, not later than the 30th day after

the date on which a hearing under Section 884.058 is completed,

shall determine if:

(1) the minimum capital and surplus required by Section 884.054

are the bona fide property of the stipulated premium company;

(2) the proposed officers, directors, and managing executives of

the company have sufficient insurance experience, ability, and

standing to make success of the proposed company probable; and

(3) the applicants are acting in good faith.

(b) If the commissioner determines by an affirmative finding any

of the issues under Subsection (a) adversely to the applicants,

the commissioner shall reject the application in writing, giving

the reason for the rejection. An application may not be granted

unless it is adequately supported by competent evidence.

(c) If the commissioner does not reject the application under

Subsection (b), the commissioner shall approve the application

and on receipt of a fee in the amount determined under Chapter

202 shall provide to the incorporators a certified copy of the

application, articles of incorporation, and submitted affidavit.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.078, eff. April 1, 2009.

Sec. 884.060. BEGINNING OF CORPORATE EXISTENCE. On receipt of

the certified copy of documents under Section 884.059(c), the

stipulated premium company becomes a body politic and corporate

and the incorporators may complete organization of the company

under Section 884.061.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.061. ORGANIZATIONAL MEETING. (a) After receipt of the

certified copy of documents under Section 884.059(c), the

incorporators shall promptly call a meeting of the stipulated

premium company's shareholders. The shareholders shall:

(1) adopt bylaws to govern the company; and

(2) elect the company's initial board of directors.

(b) The directors elected under this section serve until

directors are first elected under Section 884.153.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. AUTHORITY TO ENGAGE IN BUSINESS

Sec. 884.101. SCHEDULE OF ASSETS. Two or more officers of the

stipulated premium company shall execute and file with the

department:

(1) a sworn schedule of each of the assets of the company

exhibited to the department during the examination under Section

884.057 showing the value of the assets; and

(2) a sworn statement that the assets are bona fide, are the

unconditional and unencumbered property of the company, and are

worth the amount stated in the schedule.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.102. TEMPORARY CERTIFICATE OF AUTHORITY. (a) If the

commissioner makes a determination favorable to the applicants on

all issues under Section 884.059(a), the department, on

compliance with the requirements of Section 884.101, shall

promptly issue to the company a temporary certificate of

authority. The temporary certificate must limit the activities of

the company solely to negotiating and obtaining a direct

reinsurance agreement, as described by Subchapter L, with a

company that on August 28, 1961, was chartered and doing business

under former Chapter 14 of this code.

(b) A temporary certificate of authority expires on the first

anniversary of its date of issuance unless the department renews

it for an additional one-year period.

(c) On the expiration of a temporary certificate of authority

the incorporators of the stipulated premium company to which the

certificate was issued shall promptly surrender the company's

charter to the department for cancellation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.103. REGULAR CERTIFICATE OF AUTHORITY. (a) If a

direct reinsurance agreement described by Section 884.102(a) is

entered into while the temporary certificate of authority is

valid, the department shall promptly issue to the stipulated

premium company a regular certificate of authority to transact

the business of insurance in this state in accordance with

Subchapter L.

(b) The regular certificate of authority shall provide for the

kind of insurance business that the stipulated premium company

may conduct. If the other party to the agreement conducts the

business of life insurance or is a burial association, the

stipulated premium company is entitled to write life insurance

policies under this chapter. If the other party is permitted

under its charter to write accident insurance, health and

accident insurance, or life, health, and accident insurance, the

stipulated premium company is entitled to write that kind of

insurance.

(c) If a stipulated premium company that holds a regular

certificate of authority enters into a direct reinsurance

agreement with another company engaged in business under Chapter

887 or 888, the stipulated premium company's certificate of

authority shall be amended to authorize the writing of any kind

of insurance authorized for the other company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER D. MANAGEMENT OF STIPULATED PREMIUM COMPANY

Sec. 884.151. CONDUCTING SHAREHOLDERS' MEETING. (a) At a

meeting of a stipulated premium company's shareholders, each

shareholder is entitled to one vote for each fully paid share of

stock appearing in the shareholder's name on the company's books.

(b) A shareholder may vote in person or by written proxy.

(c) At a shareholders' meeting, a quorum is any number of

shareholders whose cumulative stock ownership in the stipulated

premium company represents a majority of the company's paid up

capital stock.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.152. BOARD OF DIRECTORS. (a) Subject to the bylaws of

the stipulated premium company, as adopted or amended by the

shareholders or directors, the board of directors has full

management and control of the company.

(b) The board consists of not fewer than five directors.

(c) The directors shall keep a full and correct record of the

board's transactions. The shareholders may inspect those records

during business hours.

(d) The directors shall fill a vacancy that occurs on the board

or in any office of the company.

(e) A majority of the board is a quorum.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.153. ELECTION OF DIRECTORS. (a) On the second Tuesday

of April of each year the shareholders of a stipulated premium

company shall meet at the company's home office and shall elect

the company's board of directors to serve one-year terms

beginning immediately after the election.

(b) If the shareholders do not elect directors at that meeting,

the shareholders may elect the directors at a special

shareholders' meeting called for that purpose.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.154. OFFICERS. (a) A stipulated premium company's

directors shall choose one of the directors to serve as the

company's president.

(b) Other officers of the stipulated premium company shall be

chosen in accordance with the bylaws of the company. An officer

other than the president is not required to be a director or a

shareholder unless such a qualification is required by the

company's bylaws.

(c) The duties and compensation of a stipulated premium

company's officers are as stated in the company's bylaws. If the

bylaws do not state the duties or compensation of the officers,

the directors shall establish the duties or compensation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.155. AMENDMENT OF CHARTER OR ARTICLES. (a) The

shareholders of a stipulated premium company by resolution may

amend the company's charter or articles of incorporation at any

shareholders' meeting.

(b) The amendment and a copy of the resolution certified by the

president and secretary of the stipulated premium company shall

be filed and recorded in the same manner as the charter.

(c) An amendment of the charter or articles takes effect when it

is recorded.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER E. CAPITAL AND SURPLUS

Sec. 884.201. FORM OF CAPITAL AND SURPLUS. After a charter is

granted under this chapter, the stipulated premium company:

(1) shall maintain the company's minimum capital at all times in

a form described by Section 884.054(d); and

(2) may invest the company's surplus as provided by Sections

425.203-425.228.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.079, eff. April 1, 2009.

Sec. 884.202. INCREASE OR DECREASE OF CAPITAL STOCK. (a) At

any shareholders' meeting, shareholders of a stipulated premium

company whose cumulative stock ownership represents a majority of

the capital stock of the company by resolution may increase or

decrease the amount of the company's capital stock subject to

this section.

(b) Capital stock may be decreased to an amount that is less

than $200,000 only to avoid insolvency as provided by Section

884.205.

(c) Two officers of the stipulated premium company must sign and

acknowledge a statement of the increase or decrease. The

acknowledged statement and a certified copy of the resolution

shall be filed and recorded in the same manner as the charter.

(d) For an increase or decrease of capital stock, the stipulated

premium company may require the return of the original

certificates evidencing the stock in exchange for new

certificates. An issuance of new certificates that results in a

transfer of stock is subject to Section 884.254.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1309, Sec. 2, eff. September 1, 2009.

Sec. 884.203. PUBLIC OFFERING OF CAPITAL STOCK. A stipulated

premium company may not make to the public an offering that is

subject to The Securities Act (Article 581-1 et seq., Vernon's

Texas Civil Statutes), of any of its capital stock before the

company possesses:

(1) capital in an amount of at least $100,000; and

(2) unencumbered surplus in an amount of at least $100,000.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.204. COMPANY'S REPURCHASE OF STOCK. (a) Subject to

Section 884.202, a stipulated premium company may purchase in the

name of the company outstanding shares of the company's capital

stock as provided by the Texas Business Corporation Act.

(b) A purchase of stock under this section is not considered an

investment and does not violate the provisions of this code

relating to eligible investments for a stipulated premium

company.

(c) A stipulated premium company that purchases stock under this

section shall file with the department not later than the 10th

day after the date of the purchase a statement that contains the

name of each shareholder from whom the shares were purchased and

the sum of money paid for those shares.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.205. IMPAIRMENT OF CAPITAL STOCK. (a) If, when

computing the liabilities of a stipulated premium company under

this chapter, one-third or more of the company's capital stock

becomes impaired, the company shall correct the impairment not

later than the 60th day after the date the company becomes

subject to this subsection by:

(1) reducing the company's capital stock;

(2) adjusting the premium rate if permitted by policy contract;

or

(3) both reducing capital stock and adjusting the premium rate.

(b) If, when computing a stipulated premium company's reserve

liability under this chapter, 50 percent or more of the company's

capital stock becomes impaired, the commissioner may apply to a

court for the appointment of a receiver to wind up the affairs of

the company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1309, Sec. 3, eff. September 1, 2009.

Sec. 884.206. COMMISSIONER MAY REQUIRE LARGER CAPITAL AND

SURPLUS AMOUNTS. (a) The commissioner by rule may require a

stipulated premium company that writes or assumes life insurance,

annuity contracts, or accident and health insurance for a risk to

one person in an amount that exceeds $10,000 to maintain capital

and surplus in amounts that exceed the minimum amounts required

by this chapter because of:

(1) the nature and kind of risks the company underwrites or

reinsures;

(2) the premium volume of risks the company underwrites or

reinsures;

(3) the composition, quality, duration, or liquidity of the

company's investment portfolio;

(4) fluctuations in the market value of securities the company

holds; or

(5) the adequacy of the company's reserves.

(b) A rule adopted under Subsection (a) must be designed to

ensure the financial solvency of a stipulated premium company for

the protection of policyholders and may not require that the

total admitted assets of a company exceed 106 percent of its

total liabilities.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.207. NEW BUSINESS PROHIBITED WHEN CAPITAL REQUIREMENTS

NOT SATISFIED. (a) A stipulated premium company may not write

new business in this state unless the company possesses the

minimum capital required under this chapter.

(b) A stipulated premium company subject to Section 884.205(a)

that does not correct the impairment on or before the date

provided by that subsection may not write new business in this

state after that date until the impairment is corrected.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER F. GENERAL POWERS AND DUTIES OF STIPULATED PREMIUM

COMPANY

Sec. 884.251. DEPOSIT OF COMPANY'S FUNDS. (a) A director,

member of a committee, officer, or clerk of a stipulated premium

company who has the duty of handling or investing the company's

funds shall deposit or invest those funds in the corporate name

of the company.

(b) An individual described by Subsection (a) may not:

(1) borrow the funds of the stipulated premium company;

(2) have an interest in any way in a loan, pledge, security, or

property of the company, except as shareholder; or

(3) take or receive for the individual's use a fee, brokerage,

commission, gift, or other consideration for, or on account of, a

loan made by or on behalf of the company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.252. PAYMENTS TO OFFICERS, DIRECTORS, AND EMPLOYEES.

(a) Unless first authorized by a vote of a stipulated premium

company's board of directors or a committee of the board that has

the duty of authorizing the payment, the company may not pay:

(1) any compensation or emolument to an officer or director of

the company; or

(2) compensation or emolument in an amount that exceeds $50,000

in any year to an individual, firm, or corporation that is not an

officer or director of the company.

(b) This section does not prevent a stipulated premium company

from contracting with its agents for the payment of renewal

commissions.

(c) The shareholders of a stipulated premium company may

authorize the creation of one or more plans for the payment of

pensions, retirement benefits, or group insurance for its

officers and employees. The shareholders may delegate to the

company's board of directors the power and duty to prepare,

effect, finally approve, administer, and amend a plan.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.253. DIVIDENDS. (a) A stipulated premium company may

declare or pay a dividend to its shareholders only from the

profits made by the company, not including surplus from the sale

of stock.

(b) A stipulated premium company may not pay a dividend, other

than a stock dividend, unless:

(1) any deficiency reserve under Section 884.453 has been

eliminated; and

(2) the capital of the company is maintained in an amount of at

least $100,000.

(c) A stipulated premium company that complies with Subsection

(b) may pay cash dividends in accordance with Sections 403.001

and 403.052.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.080, eff. April 1, 2009.

Sec. 884.254. TRANSFER OF STOCK. (a) A stipulated premium

company's shares of stock are transferable on the company's

books, in accordance with law and the bylaws of the company, by

the owner or the owner's authorized agent.

(b) Each person who becomes a shareholder by a transfer of

shares succeeds to all rights of the former holder of those

shares, by reason of that ownership.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.255. USE OF CERTAIN TERMS IN ADVERTISING. A stipulated

premium company may not use in its advertising or representation

of a policy the words "legal reserve company," "stock company,"

"old line legal reserve company," or words of similar meaning

that might lead the public to believe that a policy provides

nonforfeiture values.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.256. ANNUAL STATEMENT; FILING FEE. (a) Except as

provided by Section 884.406, not later than March 31 of each year

a stipulated premium company shall:

(1) prepare a statement showing the condition of the company on

December 31 of the preceding year; and

(2) deliver the statement to the department accompanied by a

filing fee in the amount determined under Chapter 202.

(b) The statement must be under the oath of two of the

stipulated premium company's officers and must show in detail:

(1) the character of the company's assets and liabilities on

December 31 of the preceding year;

(2) the amount and character of business transacted and money

received during the year and how money was spent during the year;

(3) the number and amount of the company's policies in force on

that date; and

(4) the total amount of the company's policies in force on that

date.

(c) For purposes of Subsection (b), an insured under a family

group policy to which Section 884.451(b) applies is accounted for

only if a reserve is required for that insured under that

section.

(d) The department shall prescribe the form of the statement.

(e) Fees collected under this section shall be deposited to the

credit of the Texas Department of Insurance operating account.

Sections 201.001 and 201.002 apply to fees collected under this

section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.081, eff. April 1, 2009.

SUBCHAPTER G. POWERS AND DUTIES RELATING TO COVERAGES

Sec. 884.301. REINSURANCE OF POLICY. (a) A stipulated premium

company may reinsure on an individual indemnity policy basis any

risk or part of a risk that the company underwrites or assumes.

(b) The reinsurer must be a legal reserve company that:

(1) is authorized to write life, health, and accident insurance

in this state; and

(2) has capital and surplus in an amount of at least $200,000.

(c) After reinsuring under Subsection (a), a stipulated premium

company may take a credit for the reinsurance against the

aggregate reserves required by Subchapter J.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.302. LIMITS ON LIFE INSURANCE. (a) Until the amount

of the surplus of a stipulated premium company is at least

$50,000, the company may not insure one life for more than $1,000

in the event of death from natural causes or more than $2,000 in

the event of death from accidental causes, unless the company

reinsures the amount of coverage greater than that applicable

amount under Section 884.301.

(b) Subsection (a) does not apply to a policy of insurance

assumed by a stipulated premium company under Subchapter L.

(c) If the amount of the surplus of a stipulated premium company

is at least $50,000 but less than $200,000, the company shall

reinsure the insurance amount that exceeds $15,000 on a life

insurance risk on one life.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.303. ISSUANCE OF LIFE INSURANCE POLICIES BY CERTAIN

COMPANIES. (a) A stipulated premium company that possesses

capital and unencumbered surplus in a combined amount of at least

$100,000 may issue life insurance policies as authorized for a

company operating under Chapter 841.

(b) A stipulated premium company may not insure one life under

this section for more than $25,000, except as provided by Section

884.304 or Subchapter I.

(c) A stipulated premium company may issue a policy under this

section only on an endowment or limited pay basis.

(d) A stipulated premium company must reserve and reinsure a

policy issued under this section as required for a company

operating under Chapter 841.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1309, Sec. 4, eff. September 1, 2009.

Sec. 884.304. LIFE INSURANCE OF MORE THAN $25,000. (a) Except

as provided by this section, a stipulated premium company may not

assume liability on a life insurance risk on one life in an

amount that exceeds $25,000.

(b) If a stipulated premium company assumes a life insurance

risk under a life insurance policy, the initial death benefit of

$25,000 or less may increase to an amount greater than $25,000

subject to this section.

(c) For each policy year of a policy for which, after issuance,

the death benefit exceeds $25,000, the amount of the increase of

the death benefit at the end of that policy year from the end of

the preceding policy year may not exceed the greater of:

(1) the amount computed using the maximum rate of increase

provided by the policy, which rate may not exceed five percent a

year, compounded annually; or

(2) the amount computed using the consumer price index for all

urban consumers for all items and for all regions of the United

States combined, as determined by the United States Department of

Labor, Bureau of Labor Statistics, on September 30 of the year

preceding the year in which the policy year ends, compounded

annually.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1309, Sec. 5, eff. September 1, 2009.

Sec. 884.305. PREMIUMS ON LIFE INSURANCE POLICIES. The premiums

charged on a life insurance policy issued by a stipulated premium

company may not be less than the renewal net premium computed

under the reserve standard adopted by the stipulated premium

company and approved by the department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.306. LIFE INSURANCE CONTRACT. A life insurance policy

issued by a stipulated premium company constitutes the entire

contract, except that if a copy of the application for the policy

is attached to the policy, the policy and application constitute

the entire contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.307. ISSUANCE OF ANNUITY CONTRACT. (a) A stipulated

premium company that possesses capital and unencumbered surplus

in a combined amount of at least $100,000 more than all of its

liabilities, including contingent liabilities, may issue annuity

contracts as authorized by Chapters 3 and 1701 and Title 7.

(b) The stipulated premium company shall maintain reserves on

the contracts in accordance with the statutes governing reserves

on equivalent contracts issued by a legal reserve company.

(c) A stipulated premium company that writes annuity contracts

under this section shall maintain capital and unencumbered

surplus in at least the combined amount required by Subsection

(a).

(d) A stipulated premium company that does not comply with

Subsection (c) is considered to be insolvent.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.082, eff. April 1, 2009.

Sec. 884.308. LIMITS ON AMOUNT OF ACCIDENT AND HEALTH INSURANCE

POLICIES. (a) A stipulated premium company may not assume

liability on or indemnify one person for any risk under one or

more accident, health, or hospitalization insurance policies, or

any combination of those policies in an amount that exceeds

$10,000, unless the amount of the issued, outstanding, and stated

capital of the company is at least $700,000.

(b) A stipulated premium company that before January 1, 2002,

ceases to assume liability on, or indemnify any risk under a

policy described by Subsection (a) in the amount specified by

Subsection (a), and notifies the commissioner of that action is

exempt from the requirements of Subsection (a) until the date the

company resumes writing those policies. A company that resumes

assuming liability on or indemnifying risks under these policies

shall comply with Subsections (a) and (c). For purposes of this

subsection, renewal of a policy is not considered to be writing a

policy.

(c) A stipulated premium company that is exempt under Subsection

(b) shall maintain its issued, outstanding, and stated capital in

an amount that is at least:

(1) $100,000, if the last date that the company writes a policy

described by Subsection (a) is before January 1, 1993;

(2) $160,000, if the last date that the company writes a policy

described by Subsection (a) is during 1993;

(3) $220,000, if the last date that the company writes a policy

described by Subsection (a) is during 1994;

(4) $280,000, if the last date that the company writes a policy

described by Subsection (a) is during 1995;

(5) $340,000, if the last date that the company writes a policy

described by Subsection (a) is during 1996;

(6) $400,000, if the last date that the company writes a policy

described by Subsection (a) is during 1997;

(7) $460,000, if the last date that the company writes a policy

described by Subsection (a) is during 1998;

(8) $520,000, if the last date that the company writes a policy

described by Subsection (a) is during 1999;

(9) $580,000, if the last date that the company writes a policy

described by Subsection (a) is during 2000; and

(10) $640,000, if the last date that the company writes a policy

described by Subsection (a) is during 2001.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.309. ADJUSTMENT OF PREMIUMS. (a) The board of

directors of a stipulated premium company by resolution may,

subject to this chapter, increase or otherwise adjust a rate of

premium on any insurance policy it issues, reinsures, or assumes

when, in the board's discretion, the adjustment is necessary.

(b) In making a comprehensive adjustment of one or more classes

of the stipulated premium company's policies, the board of

directors may provide that an insured who is required to pay an

increased premium may choose to pay a part or none of the amount

of the increase and receive a reduction of the corresponding

insurance benefits proportionate to the value of the unpaid part

of the increase.

(c) This section does not apply to a policy:

(1) issued by a stipulated premium company that on the date the

policy is issued possesses an unencumbered surplus in an amount

of at least $50,000;

(2) on which the stipulated premium company has relinquished the

right to adjust rates; and

(3) under which the premium for life insurance requires the

payment of a premium for life insurance that alone is sufficient

to maintain reserves at least equal to those computed on the

basis of the 1958 Commissioners Standard Ordinary Table of

Mortality with interest not to exceed 3-1/2 percent a year.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.310. AGENT. Each agent of a stipulated premium company

must be licensed under Title 13.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.221(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.083, eff. April 1, 2009.

Sec. 884.311. LAW GOVERNING INVESTMENTS; ELECTION. (a) A

stipulated premium insurance company issuing life, health, or

accident coverages or maintaining policies in force that were

issued in accordance with Subchapter I may elect that the

company's investments and transactions be governed by Subchapter

C, Chapter 425.

(b) The election under Subsection (a) must be made by written

notice to the commissioner and is effective on the first day of

the calendar quarter following the day on which the notice is

filed with the commissioner.

(c) After the second anniversary of the effective date of an

initial election authorized by this section, the stipulated

premium insurance company may elect that the company's

investments and transactions be governed by Sections

425.203-425.228.

(d) The subsequent election under Subsection (c) must be made by

written notice to the commissioner and is effective on the first

day of the calendar quarter following the day on which the notice

is filed with the commissioner.

(e) After a stipulated premium insurance company has made a

subsequent election under Subsection (c), the company may make

another election under this section, subject to the approval of

the election by the commissioner.

Added by Acts 2003, 78th Leg., ch. 487, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.084, eff. April 1, 2009.

SUBCHAPTER H. CONTENTS OF APPLICATIONS AND POLICIES

Sec. 884.351. GENERAL REQUIREMENTS FOR POLICY AND APPLICATION

FORMS. (a) Each stipulated premium company policy or

application form must contain on its face immediately after the

name of the company "A Stipulated Premium Company."

(b) A stipulated premium company shall provide for an adjustment

of the premium rate on the insurance contract in each insurance

policy it issues, reinsures, or assumes that is subject to a

premium adjustment under Section 884.309. Each policy subject to

a premium adjustment under that section must contain on the front

of the policy a statement that the premium is subject to

readjustment.

(c) A stipulated premium company's policy of insurance may not

contain "Approved by the Commissioner of Insurance" or words of a

similar meaning.

(d) A life insurance policy issued by a stipulated premium

company or an application for the policy may not contain language

or be in a form that misleads the policyholder or applicant about

the kind of insurance offered or the rights or benefits of the

policyholder or applicant.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.352. REQUIREMENTS FOR ACCIDENT, HEALTH, AND

HOSPITALIZATION INSURANCE POLICIES. An accident, health, or

hospitalization insurance policy issued, reinsured, or assumed by

a stipulated premium company must contain a premium

redetermination clause that permits the company's board of

directors to adjust the premium rate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.353. LIFE INSURANCE APPLICATION FORMS. (a) An

application for a life insurance policy issued by a stipulated

premium company must be signed by the applicant. If the applicant

is a minor, the application may be signed by a parent or

guardian.

(b) The application for a policy that provides that a

misstatement relating to the applicant's health or physical

condition may void the policy within the contestable period must

state that provision in language approved by the department. The

statement must be in not less than 10-point type.

(c) In the absence of fraud each statement in an application is

regarded as a representation and not a warranty.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.354. LIFE INSURANCE POLICY FORMS; INCONTESTABILITY.

(a) Each life insurance policy issued by a stipulated premium

company must state on the front page:

(1) the amount of death benefit to be paid; and

(2) the circumstances or conditions under which the benefit is

to be paid.

(b) Each condition of a life insurance policy must be stated in

the policy.

(c) A life insurance policy must provide that a policy in force

for two years becomes incontestable, except for nonpayment of

premiums, on the second anniversary of the date of issuance, if

the insured does not die before that date.

(d) A life insurance policy must provide that if the age of the

insured is misstated, the amount of insurance is the amount that

the premium paid would have purchased if the age had been stated

correctly, based on premium rates in effect when the insured

dies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.355. DESIGNATION OF BENEFICIARIES. The designation of

a beneficiary under a life insurance policy issued by a

stipulated premium company must comply with Subchapter B, Chapter

1103, and Subchapter A, Chapter 1104.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.356. LIFE INSURANCE BENEFIT REDUCTIONS OR INCREASES.

(a) A life insurance policy may provide for reduced benefits if

the insured:

(1) dies or is injured while engaged in:

(A) military, naval, or aerial service or aerial flight during

peace or war; or

(B) a hazardous occupation specified in the policy; or

(2) dies by the insured's own hand, regardless of whether the

insured is sane or insane.

(b) The front page of a life insurance policy must call

attention to any reduction or exclusion of benefits provided by

the policy. The circumstances or conditions under which the

reduction or exclusion applies must be stated plainly in the

policy.

(c) If a policy that provides natural death benefits contains a

provision for reducing the greatest death benefit provided by the

policy for a specified insured for a reason other than a reason

specified by Subsection (a):

(1) the reduced death benefit for the insured must at all times

when the reduction is in effect equal or exceed 120 percent of

the total premium paid on that policy by the insured; and

(2) the reduction must end before the fifth anniversary of the

date the policy is issued.

(d) Subsection (c) does not apply to a life insurance policy on

which the reduction of the death benefit does not apply at the

time of the death of the insured.

(e) If a life insurance policy provides for an increase of the

initial amount of the death benefit for a specified insured one

or more times during the first five years of the policy, the

amount of death benefit for the insured must at all times during

the period of the increasing benefit equal at least 120 percent

of the premiums paid on that policy by the insured during the

period of the increase.

(f) Subsection (e) does not apply to a life insurance policy

that has been in force for more than five years from the date the

policy is issued.

(g) This section does not apply to a family group life insurance

policy described by Section 884.451(b).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.357. FORM APPROVAL. The approval of a form of an

insurance policy issued by a stipulated premium company is

governed by Chapter 1701.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.085, eff. April 1, 2009.

SUBCHAPTER I. AUTHORITY TO ISSUE OTHER COVERAGE

Sec. 884.401. AUTHORITY CUMULATIVE. The authority provided by

this subchapter is in addition to the authority provided by this

chapter for the issuance of other insurance coverage.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.402. ADDITIONAL COVERAGE. A stipulated premium company

that, at the time it begins to issue coverages under this

subchapter, possesses the amounts of capital and unencumbered

surplus equal to or greater than the corresponding amounts

required for organization of a life and health company under

Sections 841.052, 841.054, 841.204, 841.205, 841.301, and 841.302

may, subject to Section 884.403:

(1) issue any kind of life insurance coverage authorized by

Chapter 3, 841, or 1701 or Title 7;

(2) issue any kind of health or accident insurance coverage

authorized by:

(A) Title 7;

(B) Chapter 3, 704, 841, 846, 982, 1201, 1202, 1203, 1210, 1251,

1252, 1253, 1254, 1301, 1351, 1354, 1359, 1364, 1368, 1501, 1504,

1505, 1506, 1552, 1575, 1576, 1579, 1581, 1625, 1651, 1652, or

1701;

(C) Chapter 492, other than Sections 492.051(b) and (c);

(D) Subchapter B, Chapter 38, Subchapter D, Chapter 425,

Subchapter A or F, Chapter 1204, Subchapter A, Chapter 1273,

Subchapter A, B, or D, Chapter 1355, Subchapter A, Chapter 1366,

Subchapter A, Chapter 1507;

(E) Section 1204.151, 1204.153, 1204.154, or 1451.051; or

(F) Chapter 177, Local Government Code; or

(3) issue life insurance coverage through policies without cash

surrender values or nonforfeiture values and that exceed $10,000

on one life.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.086, eff. April 1, 2009.

Sec. 884.403. POLICY REQUIREMENTS. (a) A policy issued under

Section 884. 402(1) or (2) must be reserved and must comply with

the law, including rules, applicable to a policy issued by a

company authorized to engage in or engaging in the business of

insurance under Chapter 841.

(b) A policy of life insurance issued under Section 884.402(3):

(1) must be reserved in accordance with a reserve table adopted

by the department as appropriate for that type of policy;

(2) must contain:

(A) on its first page, a notice that the policy does not provide

cash surrender values or other paid up nonforfeiture benefits or

loan values; and

(B) provisions for a grace period for the payment of each

premium after the first payment during which the policy remains

in force; and

(3) may not be approved until the commissioner has adopted the

standard of valuation, including an appropriate mortality table

and interest rate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.404. CAPITAL AND SURPLUS REQUIREMENTS. (a) A

stipulated premium company that issues any insurance coverage

under this subchapter shall maintain at all times the capital and

unencumbered surplus required under Section 884.054.

(b) A stipulated premium company that does not comply with this

section is considered to be impaired unless it reinsures all

insurance coverages written under this subchapter with a company

that:

(1) is authorized to engage in the business of insurance in this

state under this chapter or Chapter 841 or 882 or is an accident

insurance company, health insurance company, or life insurance

company authorized to engage in the business of insurance in this

state under Chapter 982, as appropriate; and

(2) complies with the requirements prescribed by this

subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1309, Sec. 6, eff. September 1, 2009.

Sec. 884.405. AGENT; LICENSE. (a) An agent may not solicit or

write any coverage authorized by this subchapter unless the

agent:

(1) holds a license issued under Chapter 4054; and

(2) is appointed by the stipulated premium company for which the

agent is soliciting and writing coverage under this subchapter.

(b) The commissioner may issue under Chapter 4054 a license for

an agent to solicit and write any coverage authorized by this

subchapter for a stipulated premium company. Chapter 4054

applies to the stipulated premium company as if the company were

a legal reserve life insurance company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.087, eff. April 1, 2009.

Sec. 884.406. ANNUAL STATEMENT. A stipulated premium company

that issues or maintains in force policies under this subchapter

shall file the annual statement required by Section 884.256 not

later than March 1 of each year.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.407. RELATIONSHIP OF SUBCHAPTER TO OTHER PROVISIONS OF

CHAPTER. (a) Section 884.305 and Subchapter J do not apply to a

policy issued under this subchapter.

(b) The provisions of Sections 884.309 and 884.351 relating to

the adjustment of premiums do not apply to a life insurance

policy issued under this subchapter.

(c) The department may not consider losses sustained by a

stipulated premium company on a policy issued under this

subchapter when applying Section 884.206 or 884.308 to the

company's life insurance policies not issued under this

subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.408. IMPLEMENTATION OF SUBCHAPTER. The commissioner

shall adopt reasonable rules to implement this subchapter,

including:

(1) rules adopting mortality and reserving tables required by

Sections 884.403(b)(1) and (3); and

(2) reasonable and necessary rules for the content, form, and

style of the notice and terms of the grace period required under

Section 884.403(b)(2).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER J. RESERVES

Sec. 884.451. RESERVES ON INDIVIDUAL AND GROUP LIFE INSURANCE

POLICIES. (a) A stipulated premium company shall maintain

reserves on each of its individual life insurance policies in

accordance with the reserve standard adopted by the company and

approved by the department. The standard must provide reserves

that in the aggregate are equal to at least the reserve amounts

computed using the 1956 Chamberlain Reserve Table with interest

that does not exceed 3-1/2 percent per year. A stipulated premium

company may use the 1956 Chamberlain Reserve Table.

(b) A stipulated premium company shall maintain reserves on

family group life insurance policies on which a group premium is

charged and under which the amount of a benefit depends on the

sequence of deaths. The amount of the reserves must be equal to

the reserves that would be required under Subsection (a) on

individual life insurance policies on the lives of:

(1) the two oldest living members of the family group, with the

amount of insurance for those two members determined assuming

that the elder of the two will die first; or

(2) the living members of the family group, with the amount of

insurance for each member of the family group determined assuming

that each member will die first.

(c) A stipulated premium company may select the method to be

used to compute the amount of the reserves under Subsection (b).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.452. RESERVES ON ACCIDENT AND HEALTH INSURANCE

POLICIES. A stipulated premium company shall maintain reserves

on each accident and health insurance policy issued by the

company in the manner required of a company authorized to issue

that type of policy under Chapter 841.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.453. DEFICIENCY RESERVE. (a) On the effective date of

a direct reinsurance agreement under Subchapter L, the stipulated

premium company shall compute:

(1) the amount of the reserves required under this chapter on

the policies assumed under the agreement; and

(2) the amount of the net assets transferred to the stipulated

premium company under the agreement.

(b) If the amount of the net assets transferred is not equal to

the amount of the required reserve, the difference shall be

designated and carried as a deficiency reserve. The deficiency

reserve does not create insolvency of the stipulated premium

company if the company, beginning with the first calendar year

that begins after the effective date of the direct reinsurance

agreement, reduces the computed deficiency amount, including

interest at the assumed rate, by at least 10 percent during each

year as computed on December 31 of that year. The reduction must

result in the deficiency reserve being eliminated on December 31

of the year for which the 11th annual statement is filed after

the company enters into the direct reinsurance agreement. The

required reduction in the deficiency reserve may not exceed the

cumulative aggregate amount of 10 percent a year.

(c) If in any year a stipulated premium company has not reduced

its deficiency reserve as required by Subsection (b), the

company's board of directors by appropriate action shall increase

premium rates by advancing the age of each insured at the date

the insured's policy is issued or otherwise equitably adjust

premium rates to correct that failure. The board shall take that

action not later than the 30th day after the date the reserves

are computed.

(d) If the board does not comply with Subsection (c), the

stipulated premium company is considered to be insolvent for

purposes of this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.454. COMMISSIONER'S COMPUTATION OF RESERVE LIABILITY.

(a) As soon as practical each year, the department shall compute

the reserve liability of each stipulated premium company that has

outstanding insurance policies.

(b) To make the computations, the department:

(1) shall use the net premium basis in accordance with the

reserve table and interest rate adopted by the stipulated premium

company and approved by the commissioner; and

(2) may use group methods and approximate averages for fractions

of a year.

(c) The reserve liability may be computed on not more than a

one-year preliminary term with allowance for any deficiency

reserve under Section 884.453.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.455. REQUIRED SECURITIES. The commissioner shall

require that a stipulated premium company have securities of the

class and character required by Sections 425.203-425.228 in the

amount of the reserve liability computed for the company under

Section 884.454 less any deficiency reserve under Section 884.453

after all the debts and claims against the company and the

minimum capital required by this chapter have been applied.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.088, eff. April 1, 2009.

Sec. 884.456. INCREASE OF RESERVES. (a) If a stipulated

premium company does not have the reserves required by this

subchapter and the minimum capital required under this chapter,

the company's board of directors by appropriate action shall

increase premium rates on policies in force by advancing the age

of each insured at the date the insured's policy is issued or

otherwise equitably adjust premium rates to correct the reserve

inadequacy. The board shall take that action not later than the

30th day after the date the reserves are computed.

(b) If the board of directors does not comply with Subsection

(a), the stipulated premium company is treated as if the company

had not corrected an impairment under Section 884.205(a).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER K. DIRECT REINSURANCE AGREEMENTS

Sec. 884.501. DIRECT REINSURANCE AGREEMENTS BETWEEN STIPULATED

PREMIUM COMPANIES. (a) Stipulated premium companies organized

under this chapter may enter into a total or partial direct

reinsurance agreement if the company assuming the policies under

the agreement is authorized to transact the kinds of insurance

provided by those policies.

(b) Before a stipulated premium company may enter into a total

direct reinsurance agreement:

(1) the company must submit the agreement to the department; and

(2) the department must approve the agreement as fully

protecting the interests of all the holders of policies being

assumed.

(c) A partial direct reinsurance agreement shall be filed with

the department before the effective date of the agreement.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.502. DIRECT REINSURANCE AGREEMENT WITH LEGAL RESERVE

COMPANY. (a) A stipulated premium company may enter into a

total or partial direct reinsurance agreement with a legal

reserve life insurance company authorized to engage in the

business of insurance in this state.

(b) Before a reinsurance agreement under this section may take

effect, it must be:

(1) approved by a majority vote of the board of directors of

each company;

(2) submitted to the department; and

(3) approved by the department as complying with Section 884.503

or 884.504, as applicable.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.503. DIRECT REINSURANCE OF ACCIDENT OR HEALTH INSURANCE

POLICIES. (a) In the direct reinsurance of a stipulated premium

accident or health insurance policy under Section 884.502, the

company assuming the policy under the agreement must assume the

exact obligations of the policy.

(b) If a policy is non-cancellable or guaranteed renewable, the

assuming company may include in the assumption certificate a

premium redetermination clause instead of the clause required by

Section 884.352.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.504. DIRECT REINSURANCE OF CERTAIN POLICIES. (a) A

reinsurance agreement authorized by Section 884.502 for the

direct reinsurance of life insurance policies or a combination of

life and accident or health insurance policies must contain

provisions that comply with this section.

(b) If the legal reserve life insurance company is the reinsurer

and issues an assumption certificate providing whole life

coverage for the life benefit, the policyholder is not entitled

to receive the policyholder's individual reserve in cash by

surrendering the assumption certificate.

(c) If the reserves and premium under the stipulated premium

policy are inadequate to provide whole life coverage under the

legal reserve assumption certificate and a term coverage

assumption is made available, each affected policyholder must be

allowed to select:

(1) payment in cash of the amount of the individual reserve,

reduced by the deficiency reserve, if any, to the policyholder on

surrender of the policy;

(2) an assumption certificate of another stipulated premium

company engaging in the business of insurance under this chapter;

or

(3) the legal reserve life insurance company's assumption

certificate for term coverage that is renewable for the life of

the insured without evidence of insurability and the rate for

which is based on the legal reserve table selected by the

assuming company at the attained age of the insured on the date

of the renewal increased by an appropriate expense factor.

(d) To exercise the option described by Subsection (c)(1) the

policyholder must request that option not later than the 60th day

after the date that the notice of the options available to the

policyholder is mailed. A policyholder is entitled to exercise

the option under Subsection (c)(2) or (3) not later than the 60th

day after the date the assumption certificate of the legal

reserve life insurance company is mailed to the policyholder.

(e) If the legal reserve life insurance company makes term

coverage available, the company shall use each policyholder's

individual reserve, less the amount of the deficiency, if any,

as:

(1) a reserve credit to permit the legal reserve assumption

certificate to be backdated to the earliest date the reserve

credit allows; or

(2) an annuity to reduce the required premium during the initial

period of the term coverage.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.505. EFFECT OF TOTAL DIRECT REINSURANCE AGREEMENT. (a)

A stipulated premium company that enters into a total direct

reinsurance agreement under Section 884.501 or 884.502 under

which it is the ceding company shall promptly surrender its

certificate of authority to the department.

(b) The stipulated premium company's shareholders and board of

directors shall effect the company's dissolution.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.506. ASSUMPTION CERTIFICATE. The company assuming a

policy under a partial direct reinsurance agreement shall issue

to the holder of the assumed policy an assumption certificate to

be attached to the policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER L. DIRECT REINSURANCE AGREEMENTS WITH MUTUAL

ASSESSMENT COMPANIES

Sec. 884.551. DEFINITIONS. In this subchapter:

(1) "Mutual assessment company" means any entity regulated under

Chapter 887 or 888.

(2) "Net assets" means a company's funds that are available for

the payment of the company's obligations in this state, including

uncollected premiums that are not more than three months past

due, after the deduction of all unpaid losses and claims, claims

for losses, and all other debts.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.552. AUTHORITY TO CONTRACT. A mutual assessment

company may enter into a direct reinsurance agreement with a

stipulated premium company in accordance with this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.553. REINSURANCE AGREEMENT. (a) A reinsurance

agreement under this subchapter must provide that the stipulated

premium company is to assume the policies of the mutual

assessment company.

(b) The reinsurance agreement must provide for the computation,

on the effective date of the agreement, of:

(1) the amount of the net assets, including mortuary and expense

funds, of the mutual assessment company that is to be transferred

to the stipulated premium company after the payment of all

liabilities;

(2) the amount of the required reserves to be established under

the reserve and interest table used in the agreement; and

(3) the amount of any deficiency reserve resulting from the

computation of Subdivisions (1) and (2).

(c) The deficiency reserve is subject to Section 884.453, except

that instead of reducing the deficiency as required by that

section, the reinsurance agreement may provide for immediate

premium rate adjustments, in accordance with accepted actuarial

practices and standards, to eliminate the deficiency at the time

of reinsurance or during the period allowed for eliminating the

deficiency under Section 884.453.

(d) For purposes of computing the reserves of members of a

mutual assessment company, the total net assets of the company

shall be apportioned among the members assessed. The percentage

of the total amount of the net assets allotted to a member is

computed by dividing the amount of the required reserve for that

member insured under the reinsurance agreement by the total

amount of the required reserve for all members under the

agreement.

(e) The reinsurance agreement must provide that each

policyholder who is dissatisfied with the agreement and who does

not want to accept the assumption certificate offered by the

stipulated premium company is entitled to receive the amount of

the reserve under the policyholder's policy reduced by the amount

of any deficiency reserve applicable to the policy. The

policyholder must make a written request for that option to the

stipulated premium company not later than the 60th day after the

date the assumption certificate is mailed.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.554. APPROVAL BY DEPARTMENT. (a) A mutual assessment

company's board of directors may determine by a majority vote to

submit a proposed direct reinsurance agreement to the members of

the company. Before the agreement may be submitted to the

members, the board must prepare detailed plans for the

reinsurance and must submit the agreement to the department.

(b) If the department determines that the proposed direct

reinsurance agreement complies with this chapter, the department

shall approve the agreement for submission to the members of the

company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.555. MEMBERS MEETING; NOTICE. (a) After the

department approves a proposed direct reinsurance agreement, the

board of directors of the mutual assessment company shall:

(1) call a meeting of the company's members in accordance with

the company's bylaws for voting on ratification of the direct

reinsurance agreement; and

(2) mail to each member:

(A) a copy of the proposed agreement; and

(B) a copy of the notice of the meeting.

(b) The meeting may not be held before the 16th day after the

date on which the copies are mailed under Subsection (a)(2).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.556. MEMBERS MEETING; PROCEDURES. (a) In a meeting

called under Section 884.555, a member may vote in person, by

proxy to whomever the member designates, or by mail.

(b) All votes must be cast by ballot. A two-thirds vote of the

members participating in the election is required to ratify the

reinsurance agreement.

(c) The person presiding at the meeting shall supervise and

direct the procedure of the meeting and shall appoint an adequate

number of inspectors to conduct the voting at the meeting.

(d) The inspectors may determine all questions concerning the

qualifications of the voters and the verification, canvassing,

and validity of the ballots.

(e) At the conclusion of the meeting, the inspectors shall

certify under oath the result of the election to the department

and to the stipulated premium company that is a party to the

proposed agreement.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.557. SUBMISSION OF MEETING FACTS TO DEPARTMENT. Not

later than the 90th day after the date of the meeting of the

members, all facts relating to the meeting, including the

accounting of the meeting and the computation of the required

reserves, shall be submitted under oath to the department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.558. EFFECTIVE DATE OF AGREEMENT. A direct reinsurance

agreement that is ratified under Section 884.556 takes effect on

the date specified in the agreement.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.559. ACTION AFTER AGREEMENT RATIFICATION. (a) After

ratification of the reinsurance agreement under Section 884.556,

the mutual assessment company shall cease doing business and

shall transfer all of its assets to the assuming stipulated

premium company.

(b) The stipulated premium company shall assume:

(1) all policy liability in accordance with the reinsurance

agreement; and

(2) all other liabilities in accordance with the method of

payment of those liabilities.

(c) On transfer of a mutual assessment company's assets:

(1) the company shall promptly surrender its certificate of

authority and charter to the department; and

(2) the company's corporate existence ceases.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.560. ASSUMPTION CERTIFICATE. Immediately after

ratification of the reinsurance agreement under Section 884.556,

the stipulated premium company shall issue to each member of the

mutual assessment company an assumption certificate that states:

(1) the terms of the assumption; and

(2) the reserve and interest table under which the policy is

assumed.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.561. ADJUSTMENT OF LIFE INSURANCE PREMIUMS. (a) If

the premium charged on a life insurance policy assumed by the

stipulated premium company is less than the renewal net premium

computed under the reserve standard adopted in the reinsurance

agreement, the stipulated premium company shall adjust the

premium rate to provide an amount that is at least equal to the

renewal net premium based on the age of the insured on the date

the policy was issued by the mutual assessment company.

(b) Notwithstanding Subsection (a), if the gross premium charged

on a family group policy reinsured by a stipulated premium

company is less than the renewal net premium for that policy, the

stipulated premium company may choose to not adjust the rate if:

(1) the deficiency reserve of the business of the mutual

assessment company is less than 25 percent of the required

reserve on the business to be reinsured, including the deficiency

premium reserve required by Subdivision (3);

(2) at the time of reinsurance, the gross premium of all family

group policies to be reinsured by the stipulated premium company

is in the aggregate equal to at least 120 percent of the required

net premiums on those family group policies; and

(3) the stipulated premium company maintains on that policy, in

addition to any other reserve required by law, a deficiency

premium reserve that is equal to the present value, computed

using the reserve standard adopted in the reinsurance agreement,

of an annuity, the amount of which is equal to the difference

between the premium charged and that net premium and the term of

which in years is equal to the number of annual premiums for the

remainder of the premium paying period.

(c) The deficiency premium reserve required by Subsection (b)(3)

is a part of the company's deficiency reserve and shall be

reduced in the manner provided by Section 884.453.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.562. APPROVAL OF RATE ADJUSTMENT. A stipulated premium

company may not adjust a life insurance premium rate under this

subchapter before:

(1) obtaining the approval of the department; and

(2) providing notice to the policyholder.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER M. CONVERSION TO LEGAL RESERVE COMPANY

Sec. 884.601. AUTHORIZATION TO CONVERT. (a) The shareholders

of a stipulated premium company that possesses capital in an

amount equal to at least $700,000, unencumbered surplus in an

amount equal to at least $700,000, and sufficient reserves on

hand for the company's policies as required under provisions of

Chapter 425, other than Sections 425.002-425.005, may convert the

company to a legal reserve company that operates under Chapter

841 by complying with each requirement applicable to a company

operating under that chapter.

(b) The department may approve the conversion only after

determining that the converting company has complied with the

requirements applicable to that company under Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.089, eff. April 1, 2009.

Sec. 884.602. ASSUMPTION CERTIFICATE. (a) Not later than the

30th day after the date of a conversion under this subchapter,

the converted company shall issue to each policyholder an

assumption certificate by which the policy liability is assumed

by the converted company.

(b) The certificate must contain all of the provisions

applicable to a policy issued by a company operating under

Chapter 841.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 884.603. EXEMPTION FROM CAPITAL AND SURPLUS REQUIREMENTS.

(a) A stipulated premium company is exempt from the capital and

surplus requirements of Section 884.601(a) if the company:

(1) was organized before September 1, 1989;

(2) possesses capital in an amount equal to at least $100,000

and unencumbered surplus in an amount equal to at least $100,000;

and

(3) converted to a company that operates under Chapter 841

before September 1, 1999.

(b) A stipulated premium company that is exempt under Subsection

(a) shall immediately increase its capital and surplus to amounts

that satisfy Section 884.601(a) on:

(1) a change of control of at least 50 percent of the voting

securities of the converted company; or

(2) if the converted company or the holding company that

controls the converted company, if any, is not controlled by

voting securities, a change of at least 50 percent of the

ownership of the converted company or its holding company.

(c) For purposes of Subsection (b), a transfer of ownership that

occurs because of death, regardless of whether the decedent died

testate or intestate, may not be considered a change in the

control of a converted stipulated premium company or holding

company if ownership is transferred solely to one or more

individuals, each of whom would be an heir of the decedent if the

decedent had died intestate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER O. GENERAL FINANCIAL REGULATION

Sec. 884.701. HAZARDOUS FINANCIAL CONDITION, SUPERVISION,

CONSERVATORSHIP, AND LIQUIDATION. Subchapter A, Chapter 404, and

Chapters 441 and 443 apply to a stipulated premium company

engaged in the business of insurance in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.090, eff. April 1, 2009.



CHAPTER 885. FRATERNAL BENEFIT SOCIETIES

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE E. MUTUAL AND FRATERNAL COMPANIES AND RELATED ENTITIES

CHAPTER 885. FRATERNAL BENEFIT SOCIETIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 885.001. DEFINITIONS. In this chapter:

(1) "Benefit certificate" means a document issued as written

evidence of a benefit contract.

(2) "Benefit contract" means an agreement for provision of

benefits authorized by Section 885.301, as that agreement is

described by Section 885.306.

(3) "Benefit member" means an adult designated by the laws or

rules of a fraternal benefit society as a benefit member under a

benefit contract.

(4) "Fraternal benefit society's laws" means a fraternal benefit

society's articles of incorporation, constitution, and bylaws,

however designated.

(5) "Lodge" means a subordinate member unit of a fraternal

benefit society. The term includes a camp, court, council, or

branch.

(6) "Premium" means a premium, a rate, dues, or another required

contribution that is payable under a benefit certificate or

benefit contract.

(7) "Rule" means a rule, regulation, or resolution adopted by

the supreme governing body or board of directors that has general

application to the members of a fraternal benefit society.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.002. LIMITED EXEMPTION FROM INSURANCE LAWS. (a)

Except as provided by this chapter, a fraternal benefit society

is governed by this chapter and is exempt from all other

insurance laws of this state for all purposes.

(b) A law enacted after July 1, 1913, does not apply to

fraternal benefit societies unless a fraternal benefit society is

expressly designated in the law.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.003. EXEMPTION FROM TAXATION. (a) A fraternal benefit

society organized or holding a certificate of authority under

this chapter, including the former Chapter 10 of this code and

Chapter 8, Title 78, Revised Statutes, is a charitable and

benevolent institution. Except as provided by Subsection (b), all

funds of a fraternal benefit society described by this subsection

are exempt from any state, county, district, municipal, or school

tax, including an occupation tax.

(b) Real estate or office equipment used for a purpose other

than a lodge purpose is subject to taxation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.004. INAPPLICABILITY TO CERTAIN SOCIETIES. (a) Except

as provided by Subsection (b), this chapter does not apply to:

(1) a grand or subordinate lodge of Masons, Odd Fellows, Knights

of Pythias, or the Junior Order of the United American Mechanics;

(2) a society that limits its membership to those engaged in one

or more hazardous occupations in the same or similar lines of

business;

(3) a society that does not issue benefit certificates;

(4) an association of local lodges of a society engaged in

business in this state on July 1, 1913, that provides:

(A) death benefits of not more than $500 to any one individual;

(B) disability benefits of not more than $300 in any one year to

any one individual; or

(C) both death benefits described by Paragraph (A) and

disability benefits described by Paragraph (B);

(5) a contract of reinsurance on a plan in this state described

by Subdivision (4);

(6) a domestic society that limits its membership to the

employees of:

(A) a particular municipality; or

(B) a designated firm or corporation; or

(7) a domestic lodge, order, or association of a purely

religious, charitable, and benevolent description that does not

provide:

(A) death benefits of more than $100; or

(B) disability benefits of more than $150 to any one individual

in any one year.

(b) This chapter applies to:

(1) the insurance department of the supreme lodge Knights of

Pythias; and

(2) the beneficiary degree of insurance branch of the Junior

Order of the United American Mechanics.

(c) The department may require from any society information that

will permit the department to determine whether the society is

exempt from this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.005. FRATERNAL BENEFIT SOCIETIES THAT PROVIDE BENEFITS

RESULTING FROM ACCIDENTS ONLY. (a) A fraternal benefit society

that provides benefits for death or disability resulting from

accidents only and does not provide death benefits or benefits

for sickness may hold a certificate of authority under this

chapter if the society:

(1) was organized and incorporated before July 1, 1913; and

(2) operates as provided by Sections 885.051-885.054 and

885.062.

(b) A fraternal benefit society that holds a certificate of

authority as provided by Subsection (a) may exercise all the

privileges provided by and is subject to this chapter other than:

(1) provisions requiring medical examination;

(2) provisions requiring that a benefit certificate specify the

amount of benefits; and

(3) provisions relating to the valuation of benefit

certificates.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.006. TREATMENT OF CERTAIN GRAND LODGES. A grand lodge,

by whatever name known and without regard to whether

incorporated, that holds a charter from any supreme governing

body and that was engaging in business in this state on July 1,

1913, as a fraternal beneficiary association under the separate

jurisdiction plan is considered to be a single state

organization.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. STRUCTURE OF FRATERNAL BENEFIT SOCIETY

Sec. 885.051. FRATERNAL BENEFIT SOCIETY DEFINED. A corporation,

society, order, or voluntary association is a fraternal benefit

society if it:

(1) has a lodge system and a representative form of government

or limits its membership to a secret fraternity that has a lodge

system and a representative form of government;

(2) is organized and operated solely for the mutual benefit of

its members and their beneficiaries and not for profit;

(3) does not have capital stock; and

(4) provides for the payment of benefits in accordance with

Section 885.301.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.052. CONTROL OF FRATERNAL BENEFIT SOCIETY. (a) In

this section, "control" has the meaning described by Sections

823.005 and 823.151.

(b) Control of a fraternal benefit society must be ultimately

vested in the membership as provided by this chapter. Control of

a fraternal benefit society may be exercised by lodges and a

supreme governing body elected under Section 885.054.

(c) The methods provided by this section for exercising control

over a fraternal benefit society are exclusive.

(d) Chapter 823 applies to a fraternal benefit society. Each

change in control of a fraternal benefit society must be

consistent with the nature of a fraternal benefit society as

specified by this section, Sections 885.051, 885.053, and

885.054, and other applicable law.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.053. LODGE SYSTEM DEFINED. A fraternal benefit society

is considered to be operating on the lodge system if the society:

(1) has a supreme governing body; and

(2) has lodges:

(A) into which members are admitted in accordance with the

fraternal benefit society's laws, rituals, and rules; and

(B) that are required by the fraternal benefit society's laws to

hold periodic meetings.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.054. REPRESENTATIVE FORM OF GOVERNMENT DEFINED. A

fraternal benefit society has a representative form of government

if:

(1) the society has a supreme governing body constituted as:

(A) an assembly, as described by Section 885.055; or

(B) a board, as described by Section 885.057;

(2) the officers of the society are elected by the supreme

governing body or the board of directors;

(3) only a benefit member is eligible to serve as a member of

the supreme governing body, the board of directors, or an

intermediate assembly of the society;

(4) only a benefit member may vote on the management of the

society's insurance affairs;

(5) a voting member of the society has only one vote; and

(6) a voting member of the society may not cast a vote by proxy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.055. ASSEMBLY AS SUPREME GOVERNING BODY. (a) The

supreme governing body of a fraternal benefit society is an

assembly if the body is composed of:

(1) delegates elected directly by the members or at intermediate

assemblies or conventions by the members or their

representatives; and

(2) other delegates as prescribed by the fraternal benefit

society's laws.

(b) The elected delegates to an assembly must:

(1) constitute a majority of the assembly in number; and

(2) be entitled to cast the greater of:

(A) two-thirds of the votes in the assembly; or

(B) the number of votes required to amend the fraternal benefit

society's laws.

(c) A fraternal benefit society may provide for election of

delegates by mail.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.056. ASSEMBLY MEETINGS; DIRECTORS. (a) An assembly

that is the supreme governing body of a fraternal benefit society

shall:

(1) meet at least once every four years; and

(2) elect a board of directors to conduct the business of the

society between meetings of the assembly.

(b) A vacancy on the board of directors that occurs between

elections may be filled in the manner prescribed by the fraternal

benefit society's laws.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.057. BOARD AS SUPREME GOVERNING BODY. (a) The supreme

governing body of a fraternal benefit society is a board if the

body is composed of:

(1) individuals elected directly by the members or at

intermediate assemblies by the members or their representatives;

and

(2) other individuals as prescribed by the fraternal benefit

society's laws.

(b) The individuals elected to the board must:

(1) constitute a majority of the board in number; and

(2) have at least the number of votes required to amend the

fraternal benefit society's laws, other than laws, if any, that

must be amended by direct vote of the members.

(c) A fraternal benefit society may provide for election of the

board by mail.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.058. BOARD MEMBERS; MEETINGS. (a) The term of a

member of a board that is the supreme governing body of a

fraternal benefit society may not exceed four years.

(b) A vacancy on the board that occurs between elections may be

filled in the manner prescribed by the fraternal benefit

society's laws. An individual filling the unexpired term of an

elected board member is considered to be an elected member.

(c) A board shall meet at least annually to conduct the business

of the fraternal benefit society.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.059. LOCATION OF MEETINGS OF SUPREME GOVERNING BODY.

(a) A domestic fraternal benefit society may provide that its

supreme governing body may hold meetings in any state, district,

province, or territory in which the society has a lodge.

(b) All business transacted at a meeting authorized under

Subsection (a) is as valid in all respects as if the meeting were

held in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.060. FRATERNAL BENEFIT SOCIETY'S LAWS BINDING. A

fraternal benefit society's laws may provide that a lodge or a

subordinate officer or member of the society may not waive any

provision of those laws. Those laws are binding on:

(1) the society;

(2) each member of the society; and

(3) each beneficiary of a member.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.061. AMENDMENT OF FRATERNAL BENEFIT SOCIETY'S LAWS.

(a) A fraternal benefit society transacting business under this

chapter shall file with the department a certified copy of each

amendment of the fraternal benefit society's laws not later than

the 90th day after the date of enactment of the amendment.

(b) A printed copy of a fraternal benefit society's laws, as

amended, that is certified by the society's secretary or

corresponding officer is prima facie evidence that the laws were

legally adopted.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.062. QUARTERLY LODGE MEETINGS REQUIRED. A fraternal

benefit society's laws must require each lodge to hold regular

meetings at least once each calendar quarter to further the

society's purposes.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.063. MERGER OR TRANSFER OF MEMBERSHIP OR FUNDS. (a) A

domestic fraternal benefit society may not merge with or accept a

transfer of the membership or funds of another fraternal benefit

society unless:

(1) the merger or transfer is evidenced by a written contract

that fully sets out the terms of the merger or transfer; and

(2) the societies file with the department:

(A) a copy of the contract;

(B) a sworn statement of the financial condition of each society

by its president and secretary or corresponding officers; and

(C) a certificate of those officers, verified under oath, that

the merger or transfer has been approved by a vote of two-thirds

of the members of the supreme governing body of each society.

(b) On submission, the commissioner shall examine the contract,

financial statements, and certificates. The commissioner shall

approve the merger or transfer and issue a certificate to that

effect if the commissioner determines that:

(1) the contract conforms with this section and Section

885.052(d);

(2) the financial statements are correct;

(3) the merger or transfer is just and equitable to the members

of each society; and

(4) the new or surviving society complies with each requirement

of a fraternal benefit society under this chapter.

(c) A contract of merger or transfer takes effect on issuance of

a certificate under Subsection (b).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. MEMBERS

Sec. 885.101. QUALIFICATIONS FOR FRATERNAL BENEFIT SOCIETY

MEMBERSHIP. (a) A fraternal benefit society shall specify in

the fraternal benefit society's laws or rules:

(1) subject to Subsection (b), the eligibility standards for

each membership class;

(2) the process for admission for each membership class; and

(3) subject to Subsection (c), the rights and privileges of each

membership class.

(b) If a fraternal benefit society provides benefits on the

lives of children, the minimum age for adult membership may not

be less than 15 years or more than 21 years.

(c) Only a benefit member may vote on the management of the

insurance affairs of a fraternal benefit society.

(d) Membership rights in a fraternal benefit society are

personal to the member, and a member may not assign those rights.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.102. SOCIAL MEMBERS. A fraternal benefit society may

admit social members. A social member may not vote in the

management of the insurance affairs of the society.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.103. CHILDREN. (a) A fraternal benefit society may

organize and operate branches for children on whose lives the

society provides insurance or annuities.

(b) A child is not required to be a member of a lodge or to be

initiated in a lodge.

(c) A child may not have any voice in the management of a

fraternal benefit society.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.104. GRIEVANCE OR COMPLAINT PROCEDURES. A fraternal

benefit society's laws or rules may provide for grievance or

complaint procedures for members.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER D. AUTHORITY TO ENGAGE IN BUSINESS

Sec. 885.151. APPLICABILITY TO CERTAIN FRATERNAL BENEFIT

SOCIETIES CONTINUOUSLY AUTHORIZED TO ENGAGE IN BUSINESS. This

subchapter does not apply to a fraternal benefit society

authorized to engage in business in this state on June 1, 1965,

as long as the society's certificate of authority or any renewal

or extension of its certificate of authority continues in force.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.152. ELIGIBILITY TO PROVIDE BENEFITS. After June 1,

1965, a corporation, society, order, or voluntary association may

qualify as a fraternal benefit society as defined by Section

885.051 for the purpose of providing for the payment of benefits

as provided by Section 885.301 only if it:

(1) has at least 500 members and at least 10 lodges; and

(2) has been in continuous operation for at least the five years

preceding the filing of its articles of incorporation or

association as provided by Section 885.153.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.153. FILING OF ARTICLES OF INCORPORATION OR

ASSOCIATION. A corporation, society, order, or voluntary

association eligible under Section 885.152 may qualify as a

fraternal benefit society by filing with the department:

(1) certified articles of incorporation or association that set

out:

(A) the name of the society;

(B) the purpose for which the society is formed; and

(C) the manner in which the society's corporate powers are to be

exercised;

(2) certified copies of the fraternal benefit society's laws and

rules;

(3) copies of all proposed forms of benefit certificates,

applications for benefit certificates, and circulars to be issued

by the society;

(4) a surety bond as required by Section 885.156; and

(5) additional information that the commissioner considers

necessary.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.154. NAME OF FRATERNAL BENEFIT SOCIETY. The name of a

fraternal benefit society may not so closely resemble the name of

any society or insurance company engaging in business in this

state as to mislead the public or lead to confusion.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.155. PURPOSES OF FRATERNAL BENEFIT SOCIETY. (a) The

purposes for which a fraternal benefit society is organized may

not include more liberal powers than are granted by this chapter.

Any lawful, social, intellectual, educational, charitable,

benevolent, moral, fraternal, patriotic, or religious advantages

may be set out among the society's purposes.

(b) A fraternal benefit society's purposes may be implemented

directly by the society or indirectly through subsidiary

corporations or affiliated organizations.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.156. SURETY BOND. (a) A fraternal benefit society

must file with the department a bond in an amount not less than

$300,000 and not more than $1.5 million, as required by the

commissioner, with sureties approved by the commissioner.

(b) The bond must be conditioned on the return of advance

payments to applicants for benefit certificates as provided by

this subchapter if the fraternal benefit society fails to qualify

under this subchapter within one year.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.157. ISSUANCE OF PRELIMINARY CERTIFICATE OF AUTHORITY.

If the purposes of a fraternal benefit society conform to the

requirements of this chapter and all provisions of law have been

complied with, the commissioner shall:

(1) certify that the society is in compliance with all

provisions of law;

(2) retain and record the articles of incorporation or

association; and

(3) issue to the society a preliminary certificate of authority.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.158. POWERS AND DUTIES UNDER PRELIMINARY CERTIFICATE OF

AUTHORITY; QUALIFICATION. (a) On receipt of a preliminary

certificate of authority from the department under Section

885.157, a fraternal benefit society:

(1) may solicit from its members applications for insurance

benefits for the purpose of completing the society's

qualification;

(2) shall collect from each applicant an amount equal to at

least one regular monthly payment, in accordance with the

society's table of rates as provided by the fraternal benefit

society's laws; and

(3) shall issue to each applicant a receipt for the amount

collected under Subdivision (2).

(b) A fraternal benefit society operating under a preliminary

certificate of authority may not incur a liability other than for

advance payments collected under Subsection (a)(2), issue a

benefit certificate, or pay, allow, or offer or promise to pay or

allow to any person a death or disability benefit until:

(1) the society has established 10 lodges into which at least

500 applicants have been initiated;

(2) the society has received bona fide applications for death

benefit certificates on at least 500 lives for at least $2,000

each;

(3) each applicant for death benefits under Subdivision (2) has

been regularly examined by a legally qualified practicing

physician;

(4) a certificate of each medical examination has been filed

with and approved by the chief medical examiner of the society;

(5) the society submits to the department a list of the

applicants for death benefits under Subdivision (2); and

(6) the society shows to the department, by the sworn statement

of its treasurer or corresponding officer, that at least 500

applicants have each paid in cash in advance at least one regular

monthly payment per $1,000 of indemnity to be provided and that

the payments in the aggregate amount to at least $150,000.

(c) The list of applicants for death benefits submitted under

Subsection (b)(5) must be under oath of the fraternal benefit

society's president and secretary or corresponding officers and

must provide for each applicant:

(1) the applicant's name and address;

(2) the date the applicant was examined;

(3) the date the applicant was approved;

(4) the date the applicant was initiated;

(5) the name and number of the lodge of which the applicant is a

member;

(6) the amount of benefits to be granted; and

(7) the rate of stated premiums.

(d) The rate of stated premiums under Subsection (c)(7) must be

sufficient to provide for meeting the obligations the fraternal

benefit society has contracted to pay, when valued for death

benefits on the basis of the National Fraternal Congress Table of

Mortality, as adopted by the National Fraternal Congress, August

23, 1899, or, at the society's option, any higher standard, and

for disability benefits or combined death and permanent total

disability benefits by tables based on reliable experience, with

an interest assumption not greater than a rate of four percent a

year.

(e) A fraternal benefit society shall hold advance payments

received under this section in trust during the period of

completing qualification. The society shall credit the advance

payments to the mortuary or disability fund on account of the

applicants and may not use any part of the payments for expenses.

If the society does not complete its qualification within one

year, as provided by this subchapter, the society shall return

the advance payments to the applicants.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.159. TERMINATION OF AUTHORITY UNDER PRELIMINARY

CERTIFICATE OF AUTHORITY. (a) Unless a fraternal benefit

society has qualified under this subchapter, a preliminary

certificate of authority granted under Section 885. 157 is void

on the first anniversary of the date the certificate is issued.

(b) The department, on cause shown, may extend the period

prescribed by Subsection (a). An extension may not exceed one

year.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.160. ISSUANCE OF CERTIFICATE OF AUTHORITY. (a) The

department may make an examination and require information in

addition to that required by Section 885.158(b) that the

department considers advisable. On presentation of satisfactory

evidence that a fraternal benefit society has complied with all

provisions of law, the department shall issue to the society a

certificate of authority.

(b) The certificate of authority issued is prima facie evidence

of the qualification of the fraternal benefit society as of the

date of the certificate.

(c) The department shall make a record of a certificate of

authority issued under Subsection (a). A certified copy or

duplicate of the department's record shall be accepted in

evidence with the same effect as the original certificate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER E. FOREIGN FRATERNAL BENEFIT SOCIETIES

Sec. 885.201. CERTIFICATE OF AUTHORITY REQUIRED. A foreign

fraternal benefit society organized and engaging in business

before July 1, 1913, that was not authorized to engage in

business in this state as of that date may not engage in business

in this state without a certificate of authority from the

commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.202. ADMISSION OF FOREIGN FRATERNAL BENEFIT SOCIETY.

(a) To engage in business in this state, a foreign fraternal

benefit society described by Section 885.201 must:

(1) have the qualifications required of a domestic fraternal

benefit society under this chapter; and

(2) have its assets invested as required by the laws of the

state, territory, district, province, or country in which the

society is organized.

(b) A foreign fraternal benefit society described by Section

885.201 is entitled to a certificate of authority to engage in

business in this state on filing with the department:

(1) a certified copy of the society's charter or articles of

association;

(2) a copy of the fraternal benefit society's laws, certified by

its secretary or corresponding officer;

(3) a statement of the society's business;

(4) a certificate from the proper official in the society's home

state, province, or country showing that the society is legally

organized;

(5) a copy of the society's benefit contract;

(6) information showing that the society's assets are invested

as required by Subsection (a)(2); and

(7) additional information the commissioner considers necessary

to demonstrate the society's business and method of operation.

(c) A statement of business filed by a foreign fraternal benefit

society under Subsection (b)(3) must:

(1) be under oath of the society's president and secretary or

corresponding officers;

(2) be in the form required by the commissioner; and

(3) be verified by an examination made by the supervising

insurance official of the society's home state or another state

satisfactory to the commissioner.

(d) A benefit contract filed by a foreign fraternal benefit

society under Subsection (b)(5) must show that benefits are

provided for by premiums paid by persons holding similar

contracts.

(e) The commissioner shall issue a certificate of authority to a

foreign fraternal benefit society that complies with Subsection

(b).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.203. REFUSAL TO ISSUE CERTIFICATE OF AUTHORITY TO

FOREIGN FRATERNAL BENEFIT SOCIETY. (a) If the commissioner

refuses to issue a certificate of authority to a foreign

fraternal benefit society under Section 885.202, the commissioner

shall:

(1) make the refusal in writing;

(2) file the refusal in the department's office; and

(3) on request, provide a copy of the refusal and a statement of

the commissioner's reasons for the refusal to the society's

officers.

(b) The commissioner's refusal to issue a certificate of

authority to a foreign fraternal benefit society for authority to

engage in business in this state is reviewable by proper

proceedings in a state court.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.204. NOTICE OF INTENT TO REVOKE FOREIGN FRATERNAL

BENEFIT SOCIETY'S CERTIFICATE OF AUTHORITY. (a) The

commissioner shall notify a foreign fraternal benefit society

engaging in business under this chapter of the commissioner's

determination if, following an investigation, the commissioner

determines that the society:

(1) has failed to comply with this chapter;

(2) has exceeded its powers;

(3) is not fulfilling its contracts in good faith; or

(4) is engaging in business fraudulently.

(b) A notification under Subsection (a) must:

(1) state in writing the grounds of the commissioner's

dissatisfaction; and

(2) require that the society, after reasonable notice and on the

date stated in the notice, show cause why the society's

certificate of authority should not be revoked.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.205. REVOCATION OF FOREIGN FRATERNAL BENEFIT SOCIETY'S

CERTIFICATE OF AUTHORITY. (a) The commissioner may revoke a

foreign fraternal benefit society's certificate of authority to

engage in business in this state if, on the date stated in the

notice under Section 885.204, the society:

(1) has not, to the commissioner's satisfaction, removed the

commissioner's objections; or

(2) does not present good and sufficient reason why its

certificate of authority should not be revoked.

(b) Section 885.203 applies to a decision by the commissioner to

revoke a foreign fraternal benefit society's authority to engage

in business in this state as if it were a decision to refuse to

issue a certificate of authority.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.206. CONTINUANCE OF CONTRACTS FOLLOWING REVOCATION OF

CERTIFICATE OF AUTHORITY. This subchapter may not be construed

to prevent a foreign fraternal benefit society that has had its

certificate of authority refused under former Article 10.23,

Insurance Code, or a predecessor to that statute, or that has had

its certificate of authority revoked, from continuing in good

faith each contract made in this state during the time the

society was authorized to engage in business in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER F. POWERS AND DUTIES OF FRATERNAL BENEFIT SOCIETY

Sec. 885.251. GENERAL POWERS. A fraternal benefit society may:

(1) make a constitution and bylaws for the government of the

society, the admission of its members, the management of its

affairs, and the setting and readjusting of premiums;

(2) amend its constitution and bylaws; and

(3) exercise other powers necessary and incidental to achieving

its purposes.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.252. POWERS OF CERTAIN FRATERNAL BENEFIT SOCIETIES.

(a) A fraternal benefit society engaged in business in this

state on July 1, 1913, may exercise:

(1) each right conferred by this chapter; and

(2) if the society is incorporated, each right, power, or

privilege exercised or possessed as of July 1, 1913, by the

society under its charter or articles of incorporation consistent

with this chapter.

(b) A fraternal benefit society engaged in business in this

state on July 1, 1913, that is a voluntary association may

incorporate under this chapter.

(c) A fraternal benefit society organized as of July 1, 1913, is

not required to reincorporate under this chapter and may amend

the society's articles of incorporation in the manner provided in

the articles or the fraternal benefit society's laws. A society

shall file an amendment described by this subsection with the

department. The amendment becomes operative on filing unless a

later time is provided in the amendment or in the fraternal

benefit society's articles of incorporation or laws.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.253. PRINCIPAL OFFICE OF DOMESTIC FRATERNAL BENEFIT

SOCIETY. A domestic fraternal benefit society shall have its

principal office in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.254. IMMUNITY. (a) A director, officer, employee,

member, or volunteer of a fraternal benefit society serving

without compensation is not personally liable for damages

resulting from an act or omission in the exercise of judgment or

discretion in connection with the duties of that person for the

society unless the act or omission involved wilful or wanton

misconduct.

(b) This section does not limit a fraternal benefit society's

direct or indirect liability.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.255. INDEMNIFICATION OR REIMBURSEMENT. (a) A

fraternal benefit society may indemnify and reimburse a person

for expenses reasonably incurred by, and liabilities imposed on,

that person in connection with or arising out of a proceeding,

whether civil, criminal, administrative, or investigative, in

which the person is involved, or in connection with or arising

out of a threat of a proceeding against that person, because that

person is or was a director, officer, employee, or agent of:

(1) the society; or

(2) a firm, corporation, or organization with which the person

served in any capacity at the request of the society.

(b) The right of indemnification and reimbursement under

Subsection (a) is not exclusive of other rights to which a person

may be entitled as a matter of law and inures to the benefit of

the person's devisees, legatees, heirs, and estate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.256. INDEMNIFICATION OR REIMBURSEMENT IN RELATION TO

BREACH OF DUTY PROHIBITED. (a) Except as provided by Subsection

(b), a person may not be indemnified or reimbursed under Section

885.255 in relation to:

(1) a matter in a proceeding in which the person is finally

adjudged guilty of breach of a duty as a director, officer,

employee, or agent of the fraternal benefit society; or

(2) an agreement that settles:

(A) a matter in a proceeding described by Subdivision (1); or

(B) the threat of a proceeding involving the person's alleged

breach of a duty as a director, officer, employee, or agent of a

fraternal benefit society.

(b) A fraternal benefit society may indemnify or reimburse a

person in relation to a matter described by Subsection (a) only

if the supreme governing body, the board of directors, or a court

determines that:

(1) the person acted in good faith for a purpose the person

reasonably believed to be in or not opposed to the best interests

of the society; and

(2) in a criminal proceeding, the person had no reasonable cause

to believe that the person's conduct was unlawful.

(c) A determination by a supreme governing body or board of

directors under Subsection (b) must be made by majority vote of a

quorum consisting of persons who were not parties to the

proceeding under review.

(d) The termination of a proceeding by judgment, order,

settlement, or conviction or on a plea of no contest does not

create a conclusive presumption that a person does not meet the

standard of conduct required to justify indemnification and

reimbursement.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.257. INSURANCE FOR DIRECTORS, OFFICERS, EMPLOYEES, OR

AGENTS. (a) A fraternal benefit society may purchase and

maintain insurance on behalf of a person who is or was a

director, officer, employee, or agent of the society or who is or

was serving at the request of the society as a director, officer,

employee, or agent of another firm, corporation, or organization

against a liability asserted against that person or incurred by

that person in any capacity or arising out of that person's

status as a director, officer, employee, or agent of the society

or the other firm, corporation, or organization.

(b) A fraternal benefit society may purchase and maintain

insurance under this section regardless of whether the society

has the power to indemnify or reimburse the person with respect

to the covered liability under Sections 885.255 and 885.256.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.258. MANAGEMENT AND USE OF ASSETS AND FUNDS. (a) A

fraternal benefit society shall hold, invest, and disburse all

assets for the use and benefit of the society. A member or

beneficiary may not have or acquire individual rights in the

assets of a fraternal benefit society or become entitled to any

apportionment or surrender of any part of a society's assets

except as provided by a benefit contract.

(b) A fraternal benefit society may create, maintain, invest,

disburse, and apply any special fund necessary to implement any

purpose permitted by the fraternal benefit society's laws.

(c) A fraternal benefit society may create, maintain, invest,

disburse, and apply an emergency surplus or other similar fund in

accordance with the fraternal benefit society's laws. Unless

otherwise provided by a benefit contract, a fraternal benefit

society shall hold, invest, and disburse a fund created under

this subsection for the use and benefit of the society. A member

or beneficiary may not have or acquire individual rights in a

fund created under this subsection or become entitled to any

apportionment or the surrender of any part of the fund except as

provided by Section 885.301.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.259. SOURCE OF FUNDS. (a) A fraternal benefit society

shall derive the funds from which the society pays benefits and

the funds from which the society defrays its expenses from:

(1) premiums paid by members of the society; and

(2) accretions of those funds.

(b) A domestic or foreign fraternal benefit society may not

engage in business in this state unless the society provides for

stated premiums sufficient to permit meeting the obligations

contracted, when valued in accordance with the reserving

standards specified by this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.260. SPECIFIED PAYMENTS. (a) A fraternal benefit

society may provide in the fraternal benefit society's laws and

benefit certificates for specified payments on account of the

expense or general fund.

(b) A payment under this section may or may not be mingled with

the general fund of the fraternal benefit society as provided by

the society's constitution and bylaws.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.261. CONTROL OF FUND BY LODGE. (a) This section

applies if the constitution and bylaws of the grand lodge or

governing body of a fraternal benefit society:

(1) provide that all or part of the beneficiary, mortuary, or

insurance fund of the society that is paid by or collected from

the members of a lodge may be retained in the custody of and

controlled and managed by the lodge; and

(2) designate an officer of the lodge to have custody and

control of a fund described by Subdivision (1) and authority to

loan or invest the fund.

(b) A lodge officer having custody and control of a fund

described by Subsection (a)(1) shall execute a bond or other

written instrument to be prescribed and approved in terms and

amount by the commissioner to indemnify the fund against waste,

depletion, or loss. The lodge officer shall file the bond or

other written instrument with the department, if required to do

so by the department.

(c) A fund secured as provided by Subsection (b) is exempt from

this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.262. INVESTMENT OF FRATERNAL BENEFIT SOCIETY FUNDS.

(a) Except as provided by Subsection (b), a fraternal benefit

society may invest its funds only in securities permitted by

state law for the investment of the assets of life insurance

companies.

(b) A foreign fraternal benefit society authorized to or seeking

to engage in the business of insurance in this state that invests

its funds in accordance with the laws of the state in which the

society is incorporated is considered to meet the requirements of

this chapter for the investment of funds.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.263. TREATMENT OF DEFERRED CLAIMS. (a) A deferred

payment or an installment of a claim is considered to be a fixed

liability on the occurrence of the contingency on which the

payment or installment is to be paid. The amount of the liability

is the present value of the future payment or installment at the

rates of interest and mortality assumed by the fraternal benefit

society for valuation.

(b) A fraternal benefit society shall maintain a fund sufficient

to meet each fixed liability under Subsection (a) regardless of

proposed future collections to meet the liability.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER G. BENEFITS PROVIDED BY FRATERNAL BENEFIT SOCIETIES

Sec. 885.301. TYPES OF BENEFITS PERMITTED. (a) A fraternal

benefit society may provide for the payment of:

(1) death benefits in any form;

(2) endowment benefits;

(3) annuity benefits;

(4) benefits for temporary or permanent disability resulting

from disease or accident;

(5) benefits for hospital, medical, or nursing expenses

resulting from sickness, bodily infirmity, or accident;

(6) benefits for the erection of a monument or tombstone to the

memory of a deceased member;

(7) funeral benefits; and

(8) any other benefit that may be provided by a life, accident,

or health insurance company and that is:

(A) offered in compliance with a law described by Section

841.002 applicable to a life, accident, or health insurance

company; and

(B) consistent with this chapter.

(b) A fraternal benefit society shall:

(1) specify in the fraternal benefit society's laws or rules

those persons to whom a benefit certificate may be issued or who

may be covered by benefits; and

(2) make the provision of those benefits consistent with the

provision of benefits to members and their beneficiaries.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.091, eff. April 1, 2009.

Sec. 885.302. ISSUANCE OF BENEFIT CONTRACTS ON VARIABLE BASIS.

A fraternal benefit society may, as provided by a resolution of

its supreme governing body, establish and operate one or more

separate accounts and issue benefit contracts on a variable

basis, subject to laws regulating a life insurance company that

establishes those types of accounts and issues those types of

contracts. To comply with applicable federal or state laws or

rules, the society may:

(1) issue on a variable basis contracts to which Sections

885.306(b) and (c) and 885.311(a) do not apply; and

(2) adopt special procedures for conducting the business and

affairs of a separate account and provide special voting and

other rights for a person having beneficial interests in a

separate account, including special procedures and rights

relating to:

(A) investment policy;

(B) investment advisory services;

(C) selection of certified public accountants; and

(D) selection of a committee to manage the business and affairs

of the account.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.303. BENEFITS FOR CHILDREN. (a) A fraternal benefit

society may provide by its laws, in addition to other benefits

provided for by the fraternal benefit society's laws, for

insurance or annuities, or insurance and annuities, on the lives

of children of any age, on the application of an adult individual

related to or interested in the child, as provided by the

fraternal benefit society's laws.

(b) A life insurance benefit contract issued on the life of an

individual who is younger than a fraternal benefit society's

minimum age for adult membership may provide for transfer of

control or ownership to the insured at an age specified in the

benefit certificate. A fraternal benefit society may require

approval of an application for membership in order to make the

transfer and may provide in all other respects for control of the

benefit certificate and rights, obligations, and liabilities

incident and connected to the certificate. Ownership rights under

the benefit certificate before a transfer must be specified in

the certificate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.304. BENEFICIARIES. (a) The owner of a benefit

contract may change the beneficiary at any time in accordance

with a fraternal benefit society's laws or rules unless the owner

waives that right by specifically requesting in writing that the

beneficiary designation be irrevocable.

(b) A fraternal benefit society may, through the fraternal

benefit society's laws or rules, limit the scope of beneficiary

designations and shall provide that a person whose designation as

a beneficiary is revocable may not have or obtain a vested

interest in the proceeds, in conformity with the benefit

contract.

(c) If, at the death of an insured, a lawful beneficiary to whom

the proceeds of the benefit contract are payable does not exist

under the benefit contract, a fraternal benefit society shall pay

the amount of the benefit under the benefit contract:

(1) to the personal representative of the insured; or

(2) if the owner of the benefit certificate is a person other

than the insured, to the owner of the certificate.

(d) Subsection (c) does not apply to the extent funeral benefits

may be paid under the benefit contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.305. ORGANIZATION AS BENEFICIARY. A fraternal benefit

society may provide in the fraternal benefit society's laws for

the issuance to its members of benefit certificates under which

an association, society, or corporation that is organized and

operated for religious, eleemosynary, or educational purposes is

named as beneficiary.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.306. BENEFIT CERTIFICATE. (a) A fraternal benefit

society may not deliver or issue for delivery in this state a

benefit certificate unless the form of the certificate has been

filed under Chapter 1701.

(b) Each benefit certificate issued by a fraternal benefit

society must:

(1) specify the amount of benefits provided under the

certificate;

(2) state the amount of premiums that are payable under the

certificate; and

(3) provide that the certificate, the society's charter or

articles of incorporation or, if the society is a voluntary

association, the society's articles of association, the fraternal

benefit society's laws, the application for membership and

medical examination, signed by the applicant, and all amendments

to each of those constitute the agreement between the society and

the member.

(c) An amendment to a fraternal benefit society's charter,

articles of incorporation or association, or laws made or enacted

after the issuance of a benefit certificate:

(1) binds the member and the member's beneficiaries; and

(2) controls the agreement in all respects as if the amendment

had been in force at the time of the application for membership.

(d) A life, accident, health, or disability insurance benefit

certificate or annuity benefit certificate issued by a fraternal

benefit society must meet the requirements applicable to similar

policies issued by an insurer in this state that are not

inconsistent with this chapter as determined by rule of the

commissioner.

(e) A copy of a document described by Subsection (b)(3),

certified by a fraternal benefit society's secretary or

corresponding officer, shall be admitted as evidence of the terms

of the agreement between the society and the member.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.092, eff. April 1, 2009.

Sec. 885.307. GRACE PERIOD. A fraternal benefit society shall

include in the terms of a benefit certificate a grace period of

at least one month for payment of premiums.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.308. ASSIGNMENT OF LIFE INSURANCE BENEFIT CONTRACT. A

fraternal benefit society may specify the terms for the

assignment of a life insurance benefit contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.309. NONFORFEITURE BENEFITS. (a) The value of a

nonforfeiture benefit provided under a benefit certificate issued

before January 1, 2001, must comply with the law applicable to

the certificate immediately before that date.

(b) The value of a nonforfeiture benefit provided under a

benefit certificate issued on or after January 1, 2001, is

computed as provided under:

(1) the provisions of Chapters 1105 and 1107 applicable to life

insurance companies issuing policies containing similar benefits;

and

(2) the applicable tables required by those chapters.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.310. ENFORCING PAYMENT OF PREMIUMS; CONTROL OF BENEFIT

CERTIFICATES. A fraternal benefit society may provide for:

(1) enforcing payment of premiums;

(2) designating beneficiaries; and

(3) controlling benefit certificates and all rights,

obligations, and liabilities incident to the certificates not in

conflict with this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.311. DEFICIENCY PAYMENTS. (a) A fraternal benefit

society shall provide in the fraternal benefit society's laws

that if the society's reserves for any class of the society's

benefit certificates become impaired, the society's supreme

governing body or board of directors may require the certificate

holders to pay the society an equitable proportion of the

deficiency as determined by the governing body or board.

(b) If a holder of a benefit certificate does not pay a

fraternal benefit society the amount determined under Subsection

(a), the holder, in a manner determined by the society, may elect

to accept:

(1) the amount determined under Subsection (a) as an

indebtedness against the certificate, with the amount drawing

interest at a rate that does not exceed the rate specified for a

certificate loan under a certificate that has cash value;

(2) a proportionate reduction in the benefits payable under the

certificate; or

(3) a combination of the limitations on the certificate

described by Subdivisions (1) and (2).

(c) A fraternal benefit society may determine a presumed

election for a holder of a benefit certificate under Subsection

(b) if the holder fails to make an election.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.312. CONTINUATION OF BENEFIT CERTIFICATE ON EXPULSION

OR SUSPENSION OF MEMBER. If a fraternal benefit society's laws

provide for expulsion or suspension of a member, the benefit

certificate must provide that a member who is expelled or

suspended may maintain the certificate in force by continuing

payment of the required premium unless the expulsion or

suspension:

(1) is for nonpayment of a premium; or

(2) occurs within the contestable period of the benefit contract

and is for material misrepresentation in the application for

membership or insurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.313. CONTINUATION OF BENEFIT CERTIFICATE ISSUED ON

CHILD. If the membership in a fraternal benefit society of a

person responsible for the support of a child on whose account a

benefit certificate has been issued terminates, the certificate

may be continued for the benefit of:

(1) the child's estate, if payment of the premiums is continued;

or

(2) any other person responsible for the support and maintenance

of the child, if the person assumes the payment of the required

premiums.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.314. RESPONSIBILITY FOR PAYMENT OF BENEFITS. (a) An

officer or member of the supreme, the grand, or any subordinate

body of an incorporated fraternal benefit society is not

individually liable for the payment of any disability or death

benefit provided for by the fraternal benefit society's laws and

contracts.

(b) Benefits are payable only out of the fraternal benefit

society's funds and in the manner provided by the fraternal

benefit society's laws.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.315. DAMAGES FOR FAILURE TO TIMELY PAY BENEFITS. A

fraternal benefit society that is liable for a loss and that does

not pay benefits before the 61st day after the date of the demand

for payment is liable to the holder of the benefit certificate,

in addition to the amount of the loss, for damages of 12 percent

of the amount of the loss and reasonable attorney's fees for the

prosecution and collection of the loss.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.316. EXEMPTION OF BENEFITS. Money or another benefit

or charity to be paid or provided by a fraternal benefit society,

before or after payment is not subject to attachment,

garnishment, or other process and may not be seized or applied by

any legal or equitable process or operation of law to pay any

debt or liability of a member, a beneficiary, or any other person

who may have a right under the benefit contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER H. AGENTS

Sec. 885.351. AGENTS. (a) A fraternal benefit society may

appoint an agent licensed by the department under Subchapter B,

Chapter 4054, to sell benefits listed under Section 885.301(a) to

society members.

(b) Except as provided by Section 885.352, a person may not

solicit or procure benefit contracts for a fraternal benefit

society unless the person is licensed as a general life,

accident, and health agent or a life agent under Subchapter B,

Chapter 4054.

(c) The licensing and regulation of agents for fraternal benefit

societies is subject to Title 13 and other laws regulating those

agents.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.222(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.08, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.093, eff. April 1, 2009.

Reenacted by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.011, eff. September 1, 2009.

Sec. 885.352. EXCEPTION. (a) Section 885.351(b) does not apply

to an agent, representative, or member of a fraternal benefit

society who devotes less than 50 percent of the person's time to

the solicitation and procurement of benefit contracts for that

society.

(b) For purposes of this section, a person is presumed for a

calendar year to have devoted at least 50 percent of the person's

time to the solicitation or procurement of benefit contracts if,

in the preceding calendar year, the person solicited or procured

on behalf of a fraternal benefit society:

(1) life insurance contracts that have generated, in the

aggregate, more than $20,000 of direct premiums for all lives

insured;

(2) benefit contracts other than life insurance contracts that

have insured the individual lives of more than 25 persons; or

(3) variable life insurance or variable annuity contracts.

(c) A person to whom this section applies may not solicit or

procure on behalf of a fraternal benefit society an

interest-sensitive life insurance contract that exceeds $35,000

of coverage on an individual life unless the person holds the

designation of fraternal insurance counselor.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.222(b),

eff. Sept. 1, 2003.

Sec. 885.353. EMPLOYMENT OF CERTAIN PERSONS TO SOLICIT BUSINESS

PROHIBITED. A fraternal benefit society may not employ or

otherwise retain a person to solicit business if the person has

had a license revoked under Chapter 4005.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.094, eff. April 1, 2009.

SUBCHAPTER I. REGULATION OF FRATERNAL BENEFIT SOCIETIES

Sec. 885.401. ANNUAL REPORT. (a) Each fraternal benefit

society engaged in business in this state shall annually, on or

before March 1:

(1) file with the department in the form required by the

commissioner a statement, under oath of the society's president

and secretary or corresponding officers, of:

(A) the society's condition and standing on the preceding

December 31; and

(B) the society's transactions for the preceding calendar year;

and

(2) provide additional information the commissioner considers

necessary to demonstrate the society's business and method of

operation.

(b) The commissioner may periodically require any additional

statement the commissioner considers necessary relating to a

fraternal benefit society.

(c) The department or the state may use the report required

under Subsection (a) in determining a fraternal benefit society's

financial solvency.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.402. REPORTS OF CERTAIN GRAND LODGES. The officers of

the supreme state governing body of a grand lodge considered to

be a single state organization under Section 885.006 shall make

each report required by this chapter. The report must include the

transactions, liabilities, and assets of the state organization.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.403. VALUATION OF BENEFIT CERTIFICATES. (a) A

fraternal benefit society shall include in its report under

Section 885.401 a valuation of the society's benefit certificates

in force on the preceding December 31. The report of valuation

shall show:

(1) as contingent liabilities, the present midyear value of the

promised benefits provided by the fraternal benefit society's

laws under the benefit certificates subject to valuation; and

(2) as contingent assets, the present midyear value of the

future net premiums provided by the fraternal benefit society's

laws as the premiums are in practice actually collected.

(b) At the option of a fraternal benefit society, instead of the

valuation determined under Subsections (a)(1) and (2), the

valuation may show the net value of benefit certificates subject

to valuation under Subsection (a). The net value, when computed

in case of monthly premiums, may be the mean of the terminal

values for the end of the preceding and of the current insurance

years.

(c) The valuation, including the valuation of benefit

certificates, must be certified by an actuary or, at the request

and expense of the fraternal benefit society, verified by the

actuary of the insurance department of the society's home state.

(d) The legal minimum standard of valuation for all benefit

certificates, other than benefit certificates for accident and

health benefits, is computed using a mortality table and interest

rate specified by Section 885.404.

(e) Each valuation report must set out clearly and fully the

mortality and interest rates and the method of valuation.

(f) The report required by Section 885.401 must also include a

valuation of benefit certificates in accordance with Section

885.408.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.404. MORTALITY TABLES; INTEREST RATES. (a) In valuing

benefit certificates under Section 885.403, a fraternal benefit

society, at the option of the society, may use:

(1) the National Fraternal Congress Table of Mortality, as

adopted by the National Fraternal Congress, August 23, 1899;

(2) any table producing reserves in the aggregate at least as

great as the reserves produced by the table described by

Subdivision (1);

(3) the Commissioners 1941 Standard Ordinary Mortality Table;

(4) the Commissioners 1958 Standard Ordinary Mortality Table; or

(5) except as provided by Subsection (e), a table based on the

society's own experience of at least 20 years and covering at

least 100,000 lives.

(b) Notwithstanding Subsection (a), a fraternal benefit society

may value the society's benefit certificates in accordance with

valuation standards otherwise authorized by state law for the

valuation of similar policies issued by life insurance companies.

(c) For any category of benefit certificates issued to insure a

female risk, a modified net premium or present value referred to

in Subchapter B, Chapter 425, may be computed according to an age

not more than six years younger than the actual age of the

insured.

(d) The interest assumption used with a mortality table

described by Subsection (a)(1), (2), (3), or (4) may not be more

than 4-1/2 percent a year. The interest assumption used with a

mortality table described by Subsection (a)(5) may not be more

than four percent a year.

(e) A fraternal benefit society may not use a table based on the

society's own experience for a benefit certificate issued on or

after January 1, 1989.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.095, eff. April 1, 2009.

Sec. 885.405. VALUATION OF AND SEPARATE FUND FOR DISABILITY

BENEFITS. (a) A fraternal benefit society that provides for

disability benefits shall keep the net premiums for disability

benefits in a fund separate from all other benefit and expense

funds and the valuation of all other business of the society.

(b) Notwithstanding Subsection (a), if a fraternal benefit

society uses a combined premium table for both death and

permanent total disability benefits:

(1) the valuation must be according to tables of reliable

experience; and

(2) the society is not required to maintain a separation of

those funds.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.406. PUBLICATION OF VALUATION AND CONDITION. A

fraternal benefit society shall publish, in the society's

official paper, a statement of:

(1) the valuation provided by Sections 885.403 and 885.405; and

(2) an explanation of the facts concerning the society's

condition disclosed by that valuation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.407. SOLVENCY. A fraternal benefit society is

considered solvent if its admissible assets are equal to or

greater than its liabilities.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.408. RESERVES FOR ACCIDENT AND HEALTH INSURANCE. (a)

A fraternal benefit society shall establish reserves for the

types of coverage specified by Sections 885.301(a)(4) and (5) in

the same manner and to the same extent as required for a company

organized under Chapter 841.

(b) Sections 425.203-425.228 apply to reserve investments for a

domestic fraternal benefit society.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.096, eff. April 1, 2009.

Sec. 885.409. REPORTING OF RESERVES. The report of a fraternal

benefit society under Section 885.401 must show as a liability

the reserves required by this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.410. EXAMINATION OF DOMESTIC FRATERNAL BENEFIT

SOCIETIES. A domestic fraternal benefit society is subject to:

(1) Subchapter A, Chapter 86;

(2) Subchapter A, Chapter 401; and

(3) Sections 401.051, 401.052, 401.054-401.062, 401.151,

401.152, 401.155, and 401.156.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.097, eff. April 1, 2009.

Sec. 885.411. EXAMINATION OF FOREIGN FRATERNAL BENEFIT

SOCIETIES. (a) The commissioner or a person appointed by the

commissioner may examine a foreign fraternal benefit society

transacting or applying for admission to engage in business in

this state. The commissioner may employ assistants for this

purpose.

(b) The commissioner or a person appointed by the commissioner

to examine a foreign fraternal benefit society:

(1) is entitled to free access to all books, papers, and

documents that relate to the business of the society; and

(2) may summon, qualify as witnesses under oath, and examine the

society's officers, agents, and employees and other persons in

relation to the affairs, transactions, and conditions of the

society.

(c) Instead of an examination under this section, the

commissioner may accept the examination of the insurance

department of the state, territory, district, province, or

country in which a foreign fraternal benefit society is

organized.

(d) If a foreign fraternal benefit society or the society's

officers refuse to permit an examination under this section or to

comply with the provisions of law relating to an examination, the

commissioner shall suspend the society's authority to write new

business in this state or refuse the society's application for a

certificate of authority. A suspension or refusal under this

subsection continues until the commissioner receives satisfactory

evidence relating to the condition and affairs of the society. A

foreign fraternal benefit society may not write any new business

in this state during a suspension under this subsection.

(e) A foreign fraternal benefit society is subject to the

provisions of Subchapter A, Chapter 86, and Sections 401.051,

401.052, 401.054-401.062, 401.151, 401.152, 401.155, and 401.156

that apply to an insurer that is not organized under the laws of

this state but is authorized to engage in business in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.098, eff. April 1, 2009.

Sec. 885.412. ADVERSE PUBLICATION PROHIBITED. (a) Pending,

during, or after an examination or investigation of a fraternal

benefit society, the commissioner may not make public a financial

statement, report, or finding, or permit a financial statement,

report, or finding affecting the status, standing, or rights of

the society to become public, until:

(1) the commissioner serves a copy of the statement, report, or

finding on the society at its home office; and

(2) the society has been provided a reasonable opportunity to:

(A) answer the statement, report, or finding; and

(B) make a showing in connection with the statement, report, or

finding as the society desires.

(b) This section does not apply to a proceeding involving a

fraternal benefit society instituted by the commissioner or the

state, including an administrative hearing, a proceeding under

Chapter 441 or 443, or a court proceeding.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.099, eff. April 1, 2009.

Sec. 885.413. FEES. The department shall deposit fees collected

under this chapter to the credit of the Texas Department of

Insurance operating account. Sections 201.001 and 201.002 apply

to fees collected under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.100, eff. April 1, 2009.

Sec. 885.414. REMEDIES NOT EXCLUSIVE. (a) This chapter does

not prevent or limit any action by or remedy available to the

department or the state under Chapter 441 or 443 or other

applicable law.

(b) In addition to any other provision of law relating to

disciplinary action regarding a fraternal benefit society,

Chapter 82 applies to a fraternal benefit society.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.101, eff. April 1, 2009.

SUBCHAPTER J. CONVERSION OF FRATERNAL BENEFIT SOCIETY

Sec. 885.451. CONVERSION OF FRATERNAL BENEFIT SOCIETY TO MUTUAL

OR STOCK COMPANY. (a) Subject to Subsection (b), a fraternal

benefit society engaging in business in this state may convert to

a mutual life insurance company or incorporated stock company by

complying with this subchapter.

(b) A fraternal benefit society may not convert to a mutual life

insurance company or incorporated stock company except on terms

that, in the commissioner's opinion, will fully protect the

rights and interests of the society's members and holders of

benefit certificates.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.452. MEETING OF LODGE REPRESENTATIVES; NOTICE. (a)

The governing body of a fraternal benefit society that proposes

converting to a mutual life insurance company or incorporated

stock company shall call a meeting of lodge representatives. The

meeting may not be held before the 90th day after the date the

meeting is called.

(b) Not later than the 40th day before the date of the meeting,

the fraternal benefit society shall mail to each society member

or holder of a benefit certificate, at the member's or holder's

mailing address as shown by the society's records, and to each

lodge:

(1) notice of the meeting; and

(2) a general plan of the proposed conversion.

(c) Not later than the 20th day after the date of receipt of the

notice, each lodge shall meet in a regular or called session to

act on the proposal and choose a representative to the governing

body for the state, if the society operates in more than one

state.

(d) The lodge representatives chosen under Subsection (c) shall

meet and choose the requisite number of representatives to which

the state is entitled to the supreme or grand lodge, if that body

is located in this state.

(e) A fraternal benefit society shall submit the plan of the

proposed conversion to the commissioner, and the commissioner

must approve the plan, before the society may submit the plan to

the society's members, holders of benefit certificates, and

lodges.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.453. RESOLUTION TO CONVERT; ADDITIONAL REQUIREMENTS.

(a) As provided by the notice under Section 885.452 and after

convening the supreme governing body of the fraternal benefit

society, the lodge representatives shall vote on whether to adopt

a resolution authorizing the conversion of the society to a

mutual life insurance company or incorporated stock company. To

take effect, the resolution must be approved by lodge

representatives of lodges that constitute at least 60 percent of

the total membership of the fraternal benefit society.

(b) The resolution authorizing the conversion must:

(1) set out or ratify a certificate of incorporation amending

the fraternal benefit society's charter; and

(2) state:

(A) the society's name;

(B) the name of the new company by which the society will be

known;

(C) the object of the company;

(D) the location of the company's principal office;

(E) the names of the principal officers of the company, who

serve until their successors are elected and qualified; and

(F) the period, if any, of the duration of the company.

(c) If the fraternal benefit society is converting to a mutual

life insurance company:

(1) the resolution authorizing the conversion must also state

the amount of the unencumbered surplus;

(2) the amount and form of the unencumbered surplus must comply

with Sections 882.055, 882.301(a), 882.302, 882.304, and 882.404;

and

(3) the conversion must comply with Sections 882.056(a) and (b),

882.057, 882.058, 882.059, and 882.101.

(d) If the fraternal benefit society is converting to an

incorporated stock company:

(1) the resolution authorizing the conversion must also state:

(A) the amount of the surplus, the amount of capital stock

authorized, and the number of shares into which the capital stock

is divided; and

(B) the amount of capital stock to be immediately paid in;

(2) the amounts and form of the surplus and capital must comply

with Sections 841.054, 841.055, 841.056, 841.057, 841.204,

841.205, 841.301, and 841.302; and

(3) the conversion must comply with Sections 841.058,

841.059(a)(1), 841. 060, 841.061, 841.062, and 841.063.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.454. CONVERSION DOCUMENTS. (a) A fraternal benefit

society that converts to a mutual life insurance company or

incorporated stock company shall file with the department:

(1) the certificate of incorporation as adopted or amended; and

(2) a report of the meeting of lodge representatives, certified

by the presiding officers under the corporate seal of the

fraternal benefit society.

(b) The certificate of incorporation must be incorporated in the

charter of the proposed company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.455. SALE OF STOCK OF CONVERTED FRATERNAL BENEFIT

SOCIETY. (a) If a fraternal benefit society converts to an

incorporated stock company, each holder of a benefit certificate

or other member of the society has a preference right to

subscribe for the proportion of the total capital stock offered

for sale that the amount of the member's insurance bears to the

society's total insurance in force at the time the society's

supreme governing body authorizes the conversion. The right

provided by this subsection expires on the 90th day after the

date the society's supreme governing body authorizes the

conversion.

(b) Before an incorporated stock company that is converted from

a fraternal benefit society may offer any stock for public sale,

the society's membership has a preference right to purchase the

stock. A member may not subscribe for or purchase more than:

(1) 25 percent of the capital stock of the new company; or

(2) 10 percent of the capital stock of the new company, if there

are other members applying in writing to purchase stock whose

subscriptions are not filled.

(c) If the membership of a converted fraternal benefit society

has not subscribed for the total capital stock authorized, the

new company may permit others who were not society members at the

time of the conversion to subscribe for stock and hold equal

rights in the ownership of the stock.

(d) Not later than the 10th day after the date a fraternal

benefit society approves a resolution authorizing the society to

convert to an incorporated stock company, the society shall

notify each holder of a benefit certificate or other member of:

(1) the member's right to subscribe for and purchase the stock

of the incorporated stock company;

(2) the amount of stock for which the member is entitled to

subscribe; and

(3) all other terms of the subscription and purchase.

(e) The notice required under Subsection (d) must be in a form

approved by the department. Proof of depositing a letter

addressed to each holder of a benefit certificate or other member

providing the notice in the approved form is considered proof of

compliance with the requirements of Subsection (d) and this

subsection.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.456. LEGAL EFFECT OF CONVERSION TO MUTUAL LIFE

INSURANCE COMPANY. A fraternal benefit society that converts to

a mutual life insurance company is subject to Chapter 882.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.457. COMPLETION AND LEGAL EFFECT OF CONVERSION TO STOCK

COMPANY. (a) The conversion of a fraternal benefit society to

an incorporated stock company is complete when the society has:

(1) complied with this subchapter and other state law regulating

the incorporation of a life insurance company; and

(2) received from the commissioner its charter or certificate of

authority to transact business as an incorporated stock company.

(b) A fraternal benefit society that converts to an incorporated

stock company:

(1) is considered by law to have each right, privilege, power,

or authority of any other stock corporation organized for

engaging in the business of life insurance in this state;

(2) is subject to laws applicable to a stock corporation

organized under Chapter 841 for engaging in the business of life

insurance in this state;

(3) is considered by law to be a continuation of the business of

the fraternal benefit society on the formation of the new company

or amendment of its former charter; and

(4) succeeds to and is invested with each right, privilege, or

franchise and all property of the former society, including debts

due on any account and all choses in action.

(c) On conversion of a fraternal benefit society to an

incorporated stock company, the title to any real estate by deed

or otherwise vested in the society vests in the company, and the

title is not in any way impaired because of the conversion.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.458. CONTINUING OBLIGATIONS OF CONVERTED FRATERNAL

BENEFIT SOCIETY. (a) The rights of each member, holder of a

benefit certificate, or creditor and the standing of each claim

against a fraternal benefit society that converts under this

subchapter must be preserved unimpaired under the new

corporation.

(b) Each debt, liability, and duty of a converted fraternal

benefit society attaches to the new corporation and may be

enforced against it to the same extent as if the debt or

liability had been incurred or contracted by the new corporation.

(c) Each outstanding benefit certificate issued by a converted

fraternal benefit society is a valid obligation of the new

corporation without the issuance of a new certificate.

(d) A new corporation formed from a converted fraternal benefit

society is obligated to perform each obligation owing by the

society to a holder of a benefit certificate issued by the

society. The holder may enforce a benefit certificate against the

new corporation to the same extent as if the certificate had been

issued by the new corporation after conversion.

(e) A pending suit in which a converted fraternal benefit

society was a party is not affected by the conversion and may be

prosecuted by or against the new corporation as if the conversion

had not taken place.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.459. NAME OF CONVERTED FRATERNAL BENEFIT SOCIETY. The

name of a mutual life insurance company or incorporated stock

company to which a fraternal benefit society converts:

(1) must, if possible, be a continuation of the society's name;

and

(2) may not, if the new company's name is changed from the

society's name, be:

(A) the same as that of any other company engaging in business

in this state; or

(B) a name similar to that of any other company engaging in

business in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.460. PRINCIPAL OFFICE OF CONVERTED FRATERNAL BENEFIT

SOCIETY. The principal office of a mutual life insurance company

or incorporated stock company created by the conversion of a

fraternal benefit society under this subchapter must be located

in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.461. SOCIAL OR CHARITABLE CLUBS FORMED BY MEMBERS OF

CONVERTED FRATERNAL BENEFIT SOCIETY. The members of a converted

fraternal benefit society or the policyholders in the new

corporation may form local clubs for social and charitable

purposes. A club formed under this section:

(1) may not be connected with the management of the corporation;

and

(2) does not affect the corporation's liability or the insurance

in effect.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER K. TERMINATION OF FRATERNAL BENEFIT SOCIETY

Sec. 885.501. DISCONTINUATION OF BUSINESS BY DOMESTIC FRATERNAL

BENEFIT SOCIETY. A domestic fraternal benefit society's

certificate of authority becomes void if the society:

(1) discontinues business for a period of one year; or

(2) has fewer than 400 members holding benefit certificates.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.502. INITIATION OF PROCEEDINGS FOR TERMINATION OF

DOMESTIC FRATERNAL BENEFIT SOCIETY. (a) The commissioner may

advise the attorney general of the commissioner's determination

if:

(1) after examining a domestic fraternal benefit society, the

commissioner determines that the society:

(A) has failed to comply with any provision of this chapter;

(B) is exceeding its powers;

(C) is not fulfilling its contracts in good faith; or

(D) is engaging in business fraudulently; or

(2) the commissioner determines that a domestic fraternal

benefit society:

(A) has, after its first year of existence, had fewer than 400

members; or

(B) has discontinued business.

(b) The attorney general shall bring an action in quo warranto

against the fraternal benefit society if the attorney general

determines that circumstances warrant the action.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.503. ISSUANCE OF INJUNCTION AND APPOINTMENT OF

RECEIVER. (a) If it appears on the trial of an action brought

under Section 885.502(b) that the fraternal benefit society

should be closed, the court shall:

(1) enjoin the society from engaging in further business; and

(2) appoint a receiver for the society.

(b) A receiver appointed under Subsection (a)(2) shall:

(1) immediately take possession of the books, papers, money, and

other assets of the fraternal benefit society; and

(2) promptly, under the court's direction, proceed to close the

society's affairs and distribute its funds to the persons

entitled to those funds.

(c) A court in this state may not hear an application for an

injunction against or proceedings for the dissolution of or the

appointment of a receiver for a domestic fraternal benefit

society or lodge unless the attorney general makes the

application or brings the proceedings.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER O. CRIMINAL PENALTIES

Sec. 885.701. FALSE STATEMENTS; CRIMINAL PENALTY. (a) A person

commits an offense if the person wilfully makes a false or

fraudulent statement or representation:

(1) in or with reference to an application for membership in a

fraternal benefit society authorized to engage in business in

this state; or

(2) for the purpose of obtaining money from or benefits in a

fraternal benefit society transacting business under this

chapter.

(b) An offense under this section is a misdemeanor punishable

by:

(1) a fine of not less than $100 or more than $500;

(2) confinement in jail for not less than 30 days or more than

one year; or

(3) both the fine and confinement.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.702. SOLICITING MEMBERSHIP IN UNAUTHORIZED FRATERNAL

BENEFIT SOCIETY; CRIMINAL PENALTY. (a) A person commits an

offense if the person solicits membership for or in any manner

assists in procuring membership in a fraternal benefit society

that is not authorized to transact business in this state.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $50 or more than $200.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.703. SOLICITING MEMBERSHIP IN LODGE OF UNAUTHORIZED

FRATERNAL BENEFIT SOCIETY; CRIMINAL PENALTY. (a) A person

commits an offense if the person solicits for or organizes a

lodge of a fraternal benefit society without first obtaining from

the commissioner a certificate of authority that entitles the

society to engage in business in this state.

(b) An offense under this section is a misdemeanor punishable

by:

(1) a fine of not less than $100 or more than $250;

(2) confinement in jail for not less than three months or more

than six months; or

(3) both a fine and confinement.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.704. EXCEPTION TO SOLICITATION OFFENSES. Sections

885.702 and 885.703 do not:

(1) prohibit a member of an existing lodge from soliciting a

person to become a member of the lodge; or

(2) apply to a member of a lodge who participates in, directs,

or conducts the organization or establishment of a lodge within

the limits of the county in which the person resides or of the

person's lodge district.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.705. GENERAL CRIMINAL PENALTY. (a) An officer, agent,

or employee of a domestic fraternal benefit society commits an

offense if the person neglects, refuses to comply with, or

violates any provision of the laws of this state governing

domestic fraternal benefit societies.

(b) An offense under this section is a misdemeanor punishable by

a fine not to exceed $200.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 885.706. OTHER PENALTIES. Notwithstanding Section 885.705,

if another section of this chapter provides a penalty for a

violation of the section, the penalty provided in the other

section prevails.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.



CHAPTER 886. LOCAL MUTUAL AID ASSOCIATIONS

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE E. MUTUAL AND FRATERNAL COMPANIES AND RELATED ENTITIES

CHAPTER 886. LOCAL MUTUAL AID ASSOCIATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 886.001. DEFINITION. In this chapter, "local mutual aid

association" means an entity, including a society or association

of any sort, authorized under this chapter to engage in the

business of insurance and pay benefits with money provided by

assessments on the members as needed, including a burial

association described by Section 888.001.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 886.002. APPLICABILITY OF CHAPTER; EXEMPTIONS. (a) Except

as provided by Subsection (b), this chapter and Chapters 887 and

888 apply to local mutual aid associations.

(b) This chapter does not apply to the following entities unless

the entity is a burial association described by Section 888.001:

(1) a labor union, domestic order, or association that does not

provide a death benefit of more than $150;

(2) an association described by Section 885.004; or

(3) any society or association operating before March 21, 1929,

statewide on an assessment basis under a charter granted under

another statute of this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 886.003. LIMITED EXEMPTION FROM INSURANCE LAWS. A local

mutual aid association is subject only to this chapter and

Chapters 887 and 888. Except as otherwise provided by this

chapter, a local mutual aid association is exempt from all other

insurance laws of this state, unless a local mutual aid

association is expressly designated in the law.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 886.004. ORGANIZATION OF NEW ASSOCIATION PROHIBITED. A new

local mutual aid association may not be organized under this

chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. AUTHORITY TO ENGAGE IN BUSINESS

Sec. 886.051. OPERATION UNDER CERTIFICATE OF AUTHORITY. A local

mutual aid association engages in business under a certificate of

authority issued by the department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 886.052. COMPLIANCE WITH LAW REQUIRED. An individual,

firm, or corporation may not engage in business in this state as

a local mutual aid society or association that pays a death

benefit or other benefit and that pays benefits with money

provided by assessments made as necessary unless the individual,

firm, or corporation is acting in accordance with this chapter or

another law of this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. POWERS AND DUTIES OF ASSOCIATION

Sec. 886.101. GENERAL POWERS OF ASSOCIATION. A local mutual aid

association is a body corporate that may sue and be sued in its

own name and exercise the other powers and functions specifically

granted in this chapter, but not otherwise.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 886.102. APPLICABILITY OF TEXAS NON-PROFIT CORPORATION ACT.

(a) Except to the extent of any conflict with this code, the

Texas Non-Profit Corporation Act (Article 1396-1.01 et seq.,

Vernon's Texas Civil Statutes) applies to a local mutual aid

association. The commissioner has each power and duty of, and

shall perform each act to be performed by, the secretary of state

under that Act with respect to local mutual aid associations.

(b) On advance approval of the commissioner, a local mutual aid

association may pay dividends to its members.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 886.103. ARTICLES OF ASSOCIATION, CONSTITUTION, AND BYLAWS.

(a) The articles of association of a local mutual aid

association must state:

(1) the name of the association, which must be distinctly

different from other associations operating in the same area;

(2) the purpose for which the association is created, including

the upper and lower age limits of individuals to whom benefit

certificates may be issued;

(3) the location of the principal office of the association;

(4) the territory in which the association will engage in

business;

(5) the titles of the officers of the association; and

(6) the number of directors of the association.

(b) The constitution and bylaws of the association may not

violate, and must be in harmony with, this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 886.104. BENEFITS AUTHORIZED. (a) Except as provided by

Subsection (b), a local mutual aid association may provide only

for the payment of death benefits. An association may not provide

for old age benefits or benefits for accidental injury or

sickness.

(b) A local mutual aid association organized before March 21,

1929, that provides for the payment of death, old age, and

accident benefits may continue to provide those benefits.

(c) The policy issued by the association must clearly state the

benefits provided.

(d) A local mutual aid association may not issue a policy

providing for:

(1) a level premium;

(2) guaranteed benefits; or

(3) surrender of loan values.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 886.105. TERRITORIAL LIMITATIONS. (a) A local mutual aid

association may conduct business in any county in this state.

(b) If the articles of association of an association provide

that the association engages in business only in a limited

territory, the association may amend the articles to permit

statewide business. After the amendment, the association is

entitled to receive a certificate of authority permitting

statewide business.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 886.106. CONNECTION WITH OTHER ASSOCIATIONS PROHIBITED.

(a) A local mutual aid association may not have any connection

with another local mutual aid association.

(b) An association may not contribute any form of salary or

compensation to an executive officer of another association.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 886.107. ANNUAL STATEMENT; FILING FEE. (a) For the filing

of each annual statement, the department shall charge the

appropriate fee. The fee must be:

(1) payable to the department; and

(2) deposited in the Texas Department of Insurance operating

account.

(b) Sections 201.001 and 201.002 apply to the fee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.102, eff. April 1, 2009.

Sec. 886.108. SURETY BOND. (a) A local mutual aid

association's officer responsible for the funds of the

association shall file with the department a surety bond.

(b) The surety bond must be:

(1) executed by a surety company authorized to do business in

this state;

(2) satisfactory to the department; and

(3) payable in an amount and conditioned as specified by Section

887.054.

(c) This section does not apply to a local mutual aid

association that:

(1) has a total membership of 1,000 or fewer members;

(2) charges $1 or less each for annual dues or assessments; and

(3) charges $2.50 or less for a membership fee.

(d) An association exempted under Subsection (c) shall file with

the department a bond in the amount of $1,000 and conditioned as

provided by Section 887.054.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 886.109. VOLUNTARY DISSOLUTION. A local mutual aid

association may dissolve by vote of the majority of the members

at:

(1) a regular meeting called by the secretary; or

(2) a special meeting called for the purpose of considering

dissolution.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 886.110. AUTOMATIC DISSOLUTION. A local mutual aid

association is dissolved automatically and forfeits its right to

engage in the business of insurance if:

(1) the association's membership falls below 25 percent of the

maximum value of the policy issued; or

(2) the association's membership falls below 50 percent of the

maximum value of the policy issued and the association fails to

notify each member of the amount paid on the preceding death

claim when assessment is made.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER O. DISCIPLINARY PROCEDURES AND CRIMINAL PENALTY

Sec. 886.701. REVOCATION. Except as otherwise provided by law,

the department may revoke the right of a local mutual aid

association to engage in the business of insurance in this state

only on:

(1) the judgment of a court;

(2) the filing of articles of dissolution by the members of the

association or by the officers on behalf of the members; or

(3) a filing showing that the association's membership has been

merged and taken over by another association.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 886.702. GROUNDS FOR DISSOLUTION OR FORFEITURE. (a) In

addition to any other penalties imposed on a local mutual aid

association or on its members or officers, an association is

subject to dissolution and forfeiture of its right to engage in

the business of insurance if the association:

(1) ceases to engage in the business of insurance;

(2) falls below the requirements of this chapter;

(3) engages in the business of insurance without a certificate

of authority;

(4) fails to make reports as required by law;

(5) refuses to submit to examination by the department or pay

the cost of an examination;

(6) engages in the business of insurance in a fraudulent,

illegal, or dishonest manner; or

(7) violates this chapter.

(b) The attorney general shall, at the request of the

department, file any action necessary to wind up the affairs of

an association to which Subsection (a) applies and provide for

the appointment of a receiver if necessary.

(c) An action under this section must be brought in Travis

County.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 886.703. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates this chapter.

(b) An offense under this section is a misdemeanor punishable by

a fine not to exceed $500.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.



CHAPTER 887. PROVISIONS APPLICABLE TO CERTAIN MUTUAL ASSESSMENT COMPANIES

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE E. MUTUAL AND FRATERNAL COMPANIES AND RELATED ENTITIES

CHAPTER 887. PROVISIONS APPLICABLE TO CERTAIN MUTUAL ASSESSMENT

COMPANIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 887.001. DEFINITIONS. In this chapter:

(1) "Assessment" means any money or thing of value, including

premiums, paid in consideration of insurance provided by an

insurance certificate.

(2) "Association" means an organization subject to this chapter.

(3) "Insurance certificate" means an insurance policy, contract

of insurance, certificate of membership, or other document

through which insurance is effected or evidenced.

(4) "Member" includes a certificate holder or any other insured

of an association.

(5) "Membership fee" means the amount of the first assessment or

assessments placed in the expense fund of an association and

representing the cost of soliciting or procuring a member, as

permitted by the department.

(6) "Mortuary fund" includes a mortuary fund, relief fund, claim

fund, or similar fund.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.002. PURPOSE. The primary purpose of this chapter and

Chapter 888 is to secure to members and the beneficiaries of

members the full and prompt payment of all claims, according to

the maximum benefit provided under the insurance certificate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.003. APPLICABILITY OF CHAPTER. (a) This chapter

governs:

(1) local mutual aid associations;

(2) statewide mutual life associations;

(3) life, health, and accident associations;

(4) mutual assessment life, health, and accident associations;

(5) burial associations; and

(6) similar entities.

(b) Except as provided by Section 887.004, this chapter applies

to insurance companies and associations, whether incorporated or

not:

(1) that issue policies or certificates of insurance on the

lives of individuals on a mutual assessment plan or that provide

health and accident benefits on a mutual assessment plan or whose

funds are derived from assessments on certificate holders or

members; and

(2) that are not governed by:

(A) Chapter 841, 861, 882, 883, 885, 941, or 942; or

(B) Chapter 5, Title 78, Revised Statutes, as provided by

Section 18, Chapter 40, Acts of the 41st Legislature, 1st Called

Session, 1929, as amended by Section 1, Chapter 60, General Laws,

Acts of the 41st Legislature, 2nd Called Session, 1929.

(c) This chapter does not apply to mutual fire insurance

companies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.004. INAPPLICABILITY TO CERTAIN ORGANIZATIONS OF

MEMBERS OF RELIGIOUS DENOMINATION. This chapter does not apply

to an association that:

(1) is not operated for profit;

(2) is composed only of the members of a particular religious

denomination;

(3) does not provide insurance benefits in an amount greater

than $1,000 on any one individual; and

(4) does not pay any officer of the association a salary greater

than $100 a month.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.005. DEPARTMENT OF PUBLIC SAFETY EMPLOYEE MUTUAL

ASSOCIATION. Notwithstanding any other provision of this

chapter, a mutual association for employees of the Department of

Public Safety may provide coverage and benefits to retired

officers and employees of that department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.006. CONSTRUCTION. (a) This chapter does not:

(1) enlarge the powers or rights of any association;

(2) enlarge the scope of an association's legal or corporate

existence; or

(3) authorize the creation of any association or corporation to

engage in the business of insurance described by Section

887.003(b) if that creation is not specifically permitted by law.

(b) The laws prohibiting or limiting creation of an association

and the exercise of corporate power are not affected by this

chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.007. DEPOSIT OF FEES. The department shall deposit a

fee collected under this chapter to the credit of the Texas

Department of Insurance operating account.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.008. INTERPRETATION OF CHAPTER BY COMMISSIONER. If a

provision of this chapter appears obscure when applied to health,

accident, or disability provisions in an insurance certificate

issued by an association authorized to issue health, accident, or

disability certificates, the commissioner shall interpret the

provision in accordance with the expressed purpose of this

chapter and looking to the full payment of claims and preserving

to members the benefit of the association's protection.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.009. RULES. The commissioner may adopt reasonable

rules to implement the purposes of this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. GENERAL POWERS AND DUTIES; OFFICERS AND DIRECTORS

Sec. 887.051. BYLAWS. (a) An association shall submit to the

department a copy of the association's bylaws. The department

shall examine the bylaws and approve the bylaws if they comply

with this chapter. The association shall conform the bylaws to

this chapter if they are not in compliance.

(b) On approval of the bylaws under Subsection (a), an

association shall file with the department a copy of the bylaws

certified by the president or general manager and the secretary

of the association.

(c) An association's bylaws must contain all things required by

this chapter and may not contain any provision in conflict with

this chapter.

(d) An association's bylaws must provide for periodic and

special meetings of the membership.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.052. AMENDMENT OF BYLAWS. (a) A majority of an

association's members present at a regular meeting or at a

meeting called for the purpose may amend the association's

bylaws.

(b) An association shall mail to all members notice of any

regular or special meeting at which amendments to bylaws will be

considered. The notice must contain:

(1) a complete copy of the proposed amendments; and

(2) a fair explanation of the intent and effect of the proposed

amendments.

(c) An amendment must be ratified by the association's board of

directors.

(d) An association shall file with the department, in the same

manner provided for filing bylaws under Section 887.051, an

amendment adopted by the association. An amendment is not

effective unless approved by the department.

(e) An association shall mail to each member a certified copy of

any amendment to the association's bylaws at the next assessment

after the amendment to the bylaws is made.

(f) On adoption of an amendment to an association's bylaws that

might affect the insurance rights of the association's members,

the association shall immediately send a copy of the amendment by

first class mail to each affected member. The burden of proof is

on the association to prove that the association mailed the

amendment.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.053. IMMUNITY. An officer, director, or member of an

association is not individually liable because of an insurance

certificate issued by the association or a claim arising from an

insurance certificate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.054. FINANCIAL OFFICER; BOND. (a) An association, by

resolution entered in its minutes, shall designate an officer to

be responsible for handling the association's funds. The

president, secretary, or general manager of the association must

certify a copy of the resolution, and the association shall file

the copy with the department.

(b) Except as provided by Subsection (c) or (d), the association

shall make and file a surety bond covering the officer designated

under Subsection (a). The bond must:

(1) be issued by a corporate surety company authorized to issue

surety bonds in this state;

(2) be satisfactory to the department and payable to the

department for the use and benefit of the association;

(3) obligate the principal and surety to pay any monetary loss

sustained by the association through an act of fraud, dishonesty,

forgery, theft, embezzlement, or wilful misapplication by the

officer, whether acting alone or with other persons, while

employed as or exercising the powers of an officer designated

under Subsection (a); and

(4) be in an amount of:

(A) at least $2,500; or

(B) if the association's mortuary fund exceeds $2,500, an amount

equal to the lesser of:

(i) the amount of the association's mortuary fund; or

(ii) $20,000.

(c) Instead of the bond required by Subsection (b), the officer

designated under Subsection (a) may deposit with the department

cash or securities approved by the department in the amount and

subject to the conditions applicable to the bond.

(d) Except as provided by Subsection (e), this section does not

apply to a local mutual aid association that was operating on May

12, 1939, and has never:

(1) had a total membership of more than 1,000 members;

(2) charged more than $1 each for annual dues and assessments;

and

(3) charged more than $2.50 for membership fees.

(e) An association to which Subsection (d) applies must file

with the department a bond in the amount of $1,000, conditioned

as provided for a bond under Subsection (b).

(f) Successive recoveries may be made on a bond under this

section until the amount of the bond is exhausted.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.055. BOND REQUIREMENTS FOR CERTAIN PERSONS. (a) In

addition to the bond required by Section 887.054 and any other

bond required by law, an association shall obtain a separate or

blanket surety bond covering each other person who may have

access to the association's mortuary funds. The bond must:

(1) be issued by a surety authorized by the department to engage

in business in this state;

(2) be payable to the department for the use and benefit of the

association;

(3) obligate the principal and surety to pay any monetary loss

sustained by the association through an act of fraud, dishonesty,

forgery, theft, embezzlement, or wilful misapplication by a

covered person, whether acting alone or with other persons; and

(4) be in an amount determined by the department of at least

$1,000 but not more than $5,000.

(b) Successive recoveries may be made on a bond under this

section until the amount of the bond is exhausted.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.056. RECOVERY ON BOND. (a) On receipt of information

that an officer of an association has violated the terms of a

bond under Section 887. 054 or 887.055, the department shall

demand from the officer a written explanation of the charge.

(b) If after an explanation under Subsection (a) the department

is not satisfied regarding the existing facts in controversy, the

department shall:

(1) notify the officer to appear in Travis County, not earlier

than the 11th day or later than the 16th day after service of

notice, with any records and other information the department

considers proper; and

(2) conduct an examination into the charge against the officer.

(c) If after an examination under Subsection (b) the department

is satisfied that the officer violated the terms of the bond, the

department shall:

(1) immediately notify the company executing the bond;

(2) prepare a written statement covering the facts; and

(3) deliver the statement to the attorney general.

(d) On receipt of a statement under Subsection (c), the attorney

general shall investigate the charges. If the attorney general is

satisfied that the officer violated the terms of the bond, the

attorney general shall:

(1) enforce the liability against the cash or securities

provided as surety by the officer; or

(2) in the name of the commissioner, file suit in Travis County

on the bond for the benefit of the bond's beneficiaries against

the officer as principal and the sureties for the recovery of:

(A) any amounts due by the officer; and

(B) all costs of the suit.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.057. DEPOSIT. (a) An association shall, through the

department, deposit with the comptroller an amount equal to the

largest risk assumed by the association on any one life or

individual.

(b) A deposit under this section must be cash or convertible

securities subject to approval by the department.

(c) A deposit is liable for the payment of any final judgment

against the association and is subject to garnishment after a

final judgment against the association.

(d) An association shall immediately replenish a deposit under

this section if the deposit is impounded or depleted. If the

association fails to immediately replenish the deposit on demand

by the department, the department may consider the association

insolvent and take appropriate action.

(e) An association may not state in an advertisement, in a

letter, in literature, or otherwise that it has made a deposit

with the department as required by law, unless the association

also states fully:

(1) the purpose of the deposit;

(2) the conditions under which the deposit is made; and

(3) the exact amount and character of the deposit.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.058. CHANGE OF ASSOCIATION'S NAME. An association may

change its name by amending the association's charter if:

(1) the association submits the proposed amendment to the

department for approval; and

(2) the department does not determine that the proposed name is

confusing and misleading to the public.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.059. BOOKS AND RECORDS. (a) An association shall keep

the association's books and records in a form and manner that:

(1) accurately reflects the condition of the association or the

facts essential to the association's faithful and effective

operation; and

(2) is acceptable to the department.

(b) The association shall adopt forms or systems that are

acceptable to the department and will most effectively serve the

purpose described by Subsection (a)(1).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.060. ANNUAL STATEMENT. (a) Not later than April 1 of

each year, an association shall file with the department a sworn

statement of the association's condition on the preceding

December 31.

(b) A statement under this section must be on a form provided by

the department for that purpose and include a complete account

of:

(1) the association's real and contingent assets;

(2) the association's liabilities; and

(3) income to and disbursements from the association's mortuary

and expense funds during the year.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.061. REPORT ON CONDITION OF ASSOCIATION. The

department may require from an association written reports on the

condition of the association at any time the department considers

advisable. The department may require that a report be verified

by the oath of a responsible officer of the association.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.062. EXAMINATION. The following provisions apply to an

association:

(1) Subchapter A, Chapter 86; and

(2) Sections 401.051, 401.052, 401.054-401.062, 401.151,

401.152, 401.155, and 401.156.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.103, eff. April 1, 2009.

Sec. 887.063. ADMITTED ASSETS. An association may include among

its admitted assets, within the assets of the expense fund only,

any asset designated as a net asset under Section 841.004.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.064. DIVIDENDS. If the amount of an association's

mortuary fund exceeds the amount of reserves required by

Subchapter I, the association may pay dividends from the fund to

its certificate holders. The amount of the dividends and the

method of distribution of the dividends must be:

(1) equitable and nondiscriminatory; and

(2) approved by the department before payment.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.065. MERGER. (a) An association may not merge with

another association without the advance approval of the

department.

(b) The department may grant approval under Subsection (a) only

after the department:

(1) completely investigates the facts; and

(2) determines that the proposed merger is to the advantage of

the members.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. AUTHORITY TO ENGAGE IN BUSINESS

Sec. 887.101. CERTIFICATE OF AUTHORITY REQUIRED. (a) Except as

provided by Section 887.102, the department shall require an

association or person to hold a certificate of authority issued

by the department before the association or person may engage in

the business of insurance in this state.

(b) If an association or person writes insurance without a

certificate of authority issued under Subsection (a), the

department shall notify the attorney general. The attorney

general shall institute proceedings in the district court of

Travis County to restrain the association or person from writing

insurance without a certificate of authority.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.102. EXEMPT ASSOCIATION; PERMIT. (a) An association

is not required to hold a certificate of authority under Section

887.101 if the association:

(1) limits its membership to:

(A) the employees and the families of employees of a particular

designated firm, corporation, or individual; or

(B) borrowers of a federal agency in this state and members of

the borrower's immediate family who are living with the borrower

and are not engaged in nonfarm work for their chief income;

(2) has been in existence for at least five years;

(3) is not operated for profit; and

(4) does not pay commissions.

(b) An association exempt under this section shall:

(1) make annual reports to the department, on forms provided for

that purpose, showing the financial condition of the association,

receipts and expenditures of the association, and any other facts

required by the department; and

(2) obtain from the department a permit to engage in the

business of insurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.103. REFUSAL OF CERTIFICATE OF AUTHORITY OR PERMIT.

(a) An association may not continue to engage in the business of

insurance in this state if the commissioner notifies the

association in writing of the commissioner's refusal to issue a

certificate of authority or a permit.

(b) Not later than the 60th day after the date notice is

received under Subsection (a), an association may file suit to

review the commissioner's action in accordance with Subchapter D,

Chapter 36.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.104. REFUSAL OR REMOVAL FOR UNWORTHINESS OF PUBLIC

TRUST. (a) The department may not issue a certificate of

authority to an association if the department determines that an

officer, employee, or member of the board of directors of the

association is unworthy of the trust or confidence of the public.

(b) On issuance of a certificate of authority to an association,

the commissioner shall order the removal of an officer, employee,

or director of the association if the officer, employee, or

director is found unworthy of the trust or confidence of the

public.

(c) If the association does not remove an officer, employee, or

director as required by an order issued under Subsection (b), the

commissioner shall:

(1) revoke the certificate of authority; and

(2) treat the association as insolvent.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER D. MEMBERS

Sec. 887.151. CLASSES OF MEMBERS. (a) An association's

constitution and bylaws shall state the number of members to be

admitted in a class of the association.

(b) An association shall keep the accounts of the classes'

mortuary assessments separate. The association may not use the

funds of a class to pay claims for any other class.

(c) Not later than six months after the date a class of members

is created, an association must build the class up to the

required membership to pay claims in full. Until the required

membership level is reached, the insurance certificates for the

class may not provide for a benefit greater than $500, unless the

association has sufficient funds to lawfully make the full

payment of benefits.

(d) Creation of any new class is subject to advance approval of

the department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.152. QUALIFYING MEMBERSHIP IN ASSOCIATION. (a) An

individual must qualify under an association's bylaws to become a

member of the association.

(b) An association must maintain the qualifying membership at

all times. If an association fails to maintain the qualifying

membership, the commissioner shall treat the association as

insolvent.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.153. VOTING RIGHTS OF MEMBERS. An association shall

permit each member of the association to vote at any periodic

meeting or special meeting of the members.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.154. MEMBERSHIP RECORDS. An association shall keep:

(1) a complete and correct roster of the association's members,

with proper statistical records for determining by age or some

other method the proper cost of insurance;

(2) accurate records of classes of memberships; and

(3) records of amounts of assessments paid by each member and by

each class that show:

(A) how the funds are distributed between mortuary and expense

funds for each class; and

(B) the amounts paid out of the funds of the whole membership or

each class in death claims or other benefits.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.155. TRANSFER OF MEMBERSHIP OR MERGER OF CLASSES. (a)

Without advance approval of the department, an association may

not:

(1) transfer any part or class of membership or all membership

to another association; or

(2) merge classes or transfer a member from one class to another

in the association.

(b) The department may grant approval under Subsection (a) only

after the department:

(1) completely investigates the facts; and

(2) determines that the proposed merger or transfer is to the

advantage of the members or classes affected by the merger or

transfer.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER E. POWERS AND DUTIES RELATING TO INSURANCE AND

COVERAGES

Sec. 887.201. LIMIT ON LIFE INSURANCE. An association may not

insure an individual life for more than $5,000.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.202. STIPULATED PREMIUM PLAN; DEDUCTION OF UNPAID

PREMIUM BALANCE. (a) An association may issue an insurance

certificate on a stipulated premium plan that provides for the

insured to pay regular premiums weekly, monthly, quarterly,

semiannually, or annually, as determined by the insured.

(b) An association may issue an insurance certificate that

provides that on the maturity of benefits payable under the

certificate any balance of premium for the certificate year

remaining unpaid is deducted from the benefits payable.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.203. ISSUANCE OF LIFE INSURANCE POLICY BY CERTAIN

ASSOCIATIONS. (a) A local mutual aid association or statewide

mutual assessment company that has a mortuary fund and expense

fund with a combined value of at least $100,000 greater than the

liabilities of the combined funds may issue a life insurance

policy in the same manner as a company organized under Chapter

841.

(b) An insurance policy issued as provided by Subsection (a):

(1) may not insure an individual life for more than $5,000;

(2) must be reserved as required for a company organized under

Chapter 841; and

(3) may be issued only on an endowment or limited pay basis.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.204. RENEWAL OR REINSTATEMENT OF INSURANCE CERTIFICATE.

(a) If an insurance certificate terminates for any reason and

the association's rules provide that a reinstated certificate is

regarded as a new certificate, an application for reinstatement

must state in at least 10-point type that:

(1) the same rules that apply to the original certificate apply

to the reinstated certificate; and

(2) the association may invalidate the certificate within the

contestable period for a false statement regarding the

applicant's health or physical condition or another matter

material to the risk.

(b) On reinstatement of an insurance certificate, an association

shall send to the certificate holder by first class mail a copy

of the application for reinstatement. The burden of proof is on

the association to prove that the association mailed the

application.

(c) If a renewal insurance certificate is issued after

termination of an insurance certificate, the association shall

attach to the renewal insurance certificate a copy of the

application for reinstatement. The application is part of the

renewal insurance certificate.

(d) If an association renews or reinstates an insurance

certificate after termination of the certificate, the association

shall divide the reinstated member's payments between the funds

in the same percentage as is required of regular payments in the

association's bylaws, except that if the period between

termination and reinstatement is nine months or longer, the

association may:

(1) charge a reinstatement fee not greater than the membership

fee; and

(2) place the fee in the expense fund.

(e) A renewal or reinstatement certificate may not be

contestable for any cause except nonpayment of assessments for a

period longer than six months from the date of renewal or

reinstatement, except that if the renewal or reinstatement occurs

within the certificate's original two-year contestable period,

the contestable period may be extended for six months from the

date it would have originally expired.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.205. LIFE INSURANCE CERTIFICATE BENEFICIARIES. (a) An

association may pay death benefits only to:

(1) a member's spouse;

(2) a member's relative by blood to the fourth degree or by

marriage to the third degree;

(3) a person actually dependent on the member;

(4) a creditor, estate, or other person with an insurable

interest; or

(5) a purely charitable or religious institution.

(b) A beneficiary of a life insurance certificate forfeits the

beneficiary's interest in the certificate if the beneficiary is

the principal or an accomplice in wilfully bringing about the

death of the insured. The nearest relative of the insured is

entitled to the proceeds of an insurance certificate forfeited

under this subsection.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.206. PAYMENT OF CLAIM; PROOF OF CLAIM. (a) An

association shall pay each claim under an insurance certificate

in full not later than the 60th day after the date of receipt of

due proof of claim.

(b) Written notice of a claim given to an association is

considered due proof of claim if the association does not provide

the claimant with the forms usually provided for filing claims

before the 16th day after the date notice is received.

(c) If an association is unable to pay a valid claim in full

within the time prescribed by Subsection (a), the commissioner

shall treat the association as insolvent.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.207. EXCEPTION TO FULL PAYMENT REQUIREMENT:

ASSESSMENT-AS-NEEDED ASSOCIATIONS. (a) Section 887.206 does not

apply to a class organized before May 12, 1939, and operating on

the postmortem or assessment-as-needed plan on that date.

(b) An association with a postmortem or assessment-as-needed

class to which Subsection (a) applies may continue to operate on

the plan only if:

(1) the class has a sufficient membership at the assessment rate

charged to produce for the mortuary fund at least 50 percent of

the maximum value of the largest certificate in the class; and

(2) the association receives the amount required by Subdivision

(1).

(c) If the membership of a class is sufficient in number to pay

more than 50 percent but less than 100 percent of the maximum

value of the largest certificate in the class, an officer of the

association shall print on each assessment notice the percentage

of the maximum value of the certificate actually paid on the last

claim for death benefits in the class.

(d) If the amount realized on an assessment is not sufficient to

pay 50 percent of the maximum amount of promised benefits as

shown on the certificate, the commissioner shall treat the

association as insolvent.

(e) Any benefits paid by an association operating on a

postmortem or assessment-as-needed basis are dependent on the

amount realized from assessments on the membership. Each of the

association's insurance certificates must state:

(1) that any benefits paid are dependent on the amount realized

from assessments on the membership; and

(2) the certificate's maximum payment.

(f) An association or a class in an association organized after

May 12, 1939, may not operate on the postmortem or

assessment-as-needed plan.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.208. CONTESTED CLAIMS. (a) An association may not

contest a claim:

(1) only for delay or for a captious or inconsequential reason;

or

(2) to force settlement at less than full payment.

(b) An association shall notify a claimant of the association's

intent to deny liability on a claim not later than the 60th day

after the date the association receives due proof of claim.

(c) An association that does not notify a claimant as provided

by Subsection (b) is presumed as a matter of law to have accepted

liability on the claim.

(d) The commissioner shall revoke the certificate of authority

of any association the commissioner finds is operating

fraudulently or improperly contesting claims.

(e) An association shall report to the department the costs of

contests in the annual statement under Section 887.060. The

report must be verified by an officer of the association.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.209. VENUE. An action brought against an association

that grows out of or is based on any right of claim or loss or

proceeds due, arising from or predicated on any claim for

benefits under an insurance certificate issued by the

association, may be brought in:

(1) the county where the certificate holder or beneficiary

instituting the action resides; or

(2) the county of the principal office of the association.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.210. REINSURANCE. (a) An association may enter into a

reinsurance agreement with a legal reserve company that:

(1) is authorized to write life, health, and accident insurance

in this state; and

(2) has capital or surplus of at least $100,000.

(b) A reinsurance agreement under this section is subject to the

commissioner's approval.

(c) An association may not pay more out from its mortuary fund

for reinsurance under this section than is received at the time

of reinsurance by the mortuary fund on the insurance certificates

or members reinsured.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER F. CONTENTS OF APPLICATIONS AND INSURANCE CERTIFICATES

Sec. 887.251. GENERAL REQUIREMENTS FOR INSURANCE CERTIFICATE AND

APPLICATION FORMS; INCONTESTABILITY. (a) An insurance

certificate issued by an association must include:

(1) any condition of the certificate, including any portion of

the bylaws of the association that affects the insurance rights

of the parties in any material way; and

(2) a statement that the certificate is issued subject to:

(A) the association's constitution and bylaws; and

(B) any amendments to the constitution and bylaws approved by

the commissioner.

(b) An insurance certificate must provide that a certificate in

force for two years becomes incontestable, except for nonpayment

of dues or assessments, on the second anniversary of the date of

issuance, if the insured does not die before that date.

(c) An insurance certificate issued by an association or an

application for the certificate may not contain language or be in

a form that misleads the certificate holder or applicant about

the kind of insurance provided under the certificate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.252. APPLICATION FOR INSURANCE CERTIFICATE. (a) An

application for an insurance certificate issued by an association

must be signed by the applicant. If the applicant is a minor, the

application may be signed by a parent or guardian.

(b) The application for an insurance certificate that provides

that a misstatement relating to the applicant's health or

physical condition may void the certificate within the

contestable period must state that provision in language approved

by the commissioner. The statement must be in at least 10-point

type.

(c) An association shall attach to an insurance certificate a

copy of the application for the certificate. The application is

part of the insurance certificate.

(d) In the absence of fraud, each statement in an application

for an insurance certificate is regarded as a representation and

not a warranty.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.253. LIFE INSURANCE CERTIFICATE FORMS. (a) A life

insurance certificate issued by an association must include:

(1) on the front page of the certificate, a definitive statement

of the amount of the death benefit to be paid; and

(2) a plain statement of the circumstances or conditions under

which the benefit is to be paid.

(b) A life insurance certificate must provide that if the age of

the insured is misstated, the amount of insurance is the amount

that the premium paid would have purchased if the age had been

stated correctly, based on rates in effect when the insured dies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.254. HEALTH AND ACCIDENT INSURANCE CERTIFICATE FORMS.

An insurance certificate issued by an association must include a

plain statement of each health, accident, or other benefit under

the certificate and the terms under which each benefit is paid.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.255. LIFE INSURANCE BENEFIT REDUCTIONS AND EXCLUSIONS.

(a) An association may, with the commissioner's approval, issue

an insurance certificate that provides for:

(1) reduced benefits if the insured:

(A) dies or is injured while engaged in:

(i) military, naval, or aerial service or aerial flight during

peace or war; or

(ii) a hazardous occupation specified in the certificate;

(B) dies by the insured's own hand, regardless of whether the

insured was sane or insane; or

(C) dies or is injured by mob violence or legal execution; or

(2) reduced or excluded benefits for sickness from certain

causes specified in the certificate.

(b) The front page of an insurance certificate must call

attention to any reduction or exclusion of benefits provided by

the certificate. The circumstances or conditions under which the

reduction or exclusion applies must be stated plainly in the

certificate.

(c) If an insurance certificate that provides natural death

benefits contains a provision for reducing the greatest death

benefit provided by the certificate for a specified insured for a

reason other than a reason specified by Subsection (a):

(1) the reduced death benefit for the insured must at all times

when the reduction is in effect equal or exceed 120 percent of

the total premium paid on that certificate by the insured; and

(2) the reduction must end before the fifth anniversary of the

date the certificate is issued.

(d) Subsection (c) does not apply to a life insurance

certificate on which the reduction of the death benefit does not

apply at the time of the death of the specified insured.

(e) If a life insurance certificate provides for an increase of

the initial amount of the death benefit for a specified insured

one or more times during the first five years of the certificate,

the amount of the death benefit for the insured must at all times

during the period of the increasing benefit equal at least 120

percent of the premiums paid on that certificate by the insured

during the period of the increase.

(f) Subsection (e) does not apply to a life insurance

certificate that has been in force for more than five years from

the date the certificate was issued.

(g) Subsections (c)-(f) do not apply to a family group life

insurance certificate described by Section 887.402.

(h) This section does not apply to health and accident insurance

policies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.256. FORM APPROVAL. (a) The commissioner shall

approve the form and language of an insurance certificate before

the certificate is used by an association. The commissioner

shall, in cooperation with the several associations, ensure that

the certificate forms are as uniform as feasible. Forms for all

associations are not required to be uniform.

(b) An insurance certificate form used by an association after

May 12, 1939, must comply with this chapter and with any other

laws regulating the association.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER G. ASSESSMENTS AND REVENUE

Sec. 887.301. ASSESSMENTS REQUIRED. (a) An association shall

levy regular and periodic assessments on its membership in

amounts and at intervals necessary to:

(1) meet the reasonable operating expenses of the association;

and

(2) allow the association to pay in full any claims arising

under its insurance certificates.

(b) An association may also levy an assessment for surplus

funds.

(c) An association shall specify the purpose of an assessment.

(d) An assessment on a life insurance certificate issued after

May 21, 1965, insuring the life of one or more individuals must

be:

(1) in accordance with the reserve standard adopted by the

association and approved by the commissioner, except that an

association may use the 1956 Chamberlain Reserve Table with

interest not to exceed 3-1/2 percent a year; and

(2) in an amount sufficient to deposit in the mortuary fund an

amount at least equal to the renewal net premiums computed in

accordance with the reserve standard adopted by the association

and approved by the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.302. AUTHORITY TO INCREASE ASSESSMENT RATES ON CERTAIN

INSURANCE CERTIFICATES. (a) An association's board of directors

may by resolution increase assessment rates on life insurance

certificates in force up to the rate on an attained age basis in

accordance with the 1956 Chamberlain Reserve Table, with interest

at 3-1/2 percent a year, or any other reasonable, equitable, or

necessary increase. The board may also adjust assessment rates on

accident, health, and hospitalization insurance certificates in

force.

(b) An assessment rate increase or adjustment under this section

on insurance certificates in force applies to all classes of the

same or similar certificates.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.303. APPROVAL REQUIRED FOR CERTAIN RATE INCREASES. An

association may not implement a rate increase on insurance

certificates in force before the commissioner approves the rate

increase as complying with this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.304. LIMIT ON RATE INCREASES. Notwithstanding any

other provision of this chapter, on a life insurance certificate

issued after May 21, 1965, an association may not during any

consecutive five-year period increase the rate to more than

double the rate charged the insured at the time of the rate

increase.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.305. EXPENSE LOADING ON CERTAIN INSURANCE CERTIFICATES.

If an association increases a life insurance assessment rate at

any age other than at age of issue, the expense loading on the

new assessments may not, on 50 years of age or greater, exceed 25

percent of the gross assessment charged, unless an additional

expense loading is approved by the commissioner as reasonable and

necessary.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.306. ASSESSMENT-AS-NEEDED ASSOCIATIONS: PAYMENTS ON

CERTAIN INSURANCE CERTIFICATES. (a) This section applies only

to an association operating on an assessment-as-needed basis.

(b) If the members' payments on insurance certificates issued

and in force before May 12, 1939, or on the reinsurance or

renewals of those certificates, are not sufficient to pay matured

death and disability claims in the maximum amount stated in the

certificates and to provide for the creation and maintenance of

the funds required by the association's bylaws, the association

may, with the commissioner's approval and after proper hearing

before the commissioner, provide for meeting the deficiency by

additional, increased, or extra rates of payment.

(c) The association may give the members the option of agreeing

to reduced maximum benefits or making increased payments.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.307. REVENUE OF ASSOCIATION; DEPOSIT. (a) The revenue

of an association must be derived from:

(1) membership fees; and

(2) assessments.

(b) Not later than the fifth day after the date an association

collects revenue, the association shall deposit the revenue in a

state or national bank.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.308. SUSPENSION OF MEMBER FOR NONPAYMENT. Before

suspending a member from membership for nonpayment of assessments

or membership fees, an association shall send notice to the

member by first class mail stating the final date of payment.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.309. FAILURE TO COMPLY WITH CERTAIN COMMISSIONER

ORDERS. If an association refuses to comply with an order of the

commissioner regarding rates or assessments under this chapter,

the commissioner shall treat the association as insolvent.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER H. MORTUARY AND EXPENSE FUNDS

Sec. 887.351. MORTUARY AND EXPENSE FUNDS. An association's

bylaws must provide for the method and procedure for allocating

assessments between the association's mortuary and expense funds.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.352. LIMITS ON USE OF FUNDS. An association may spend

or invest money from a mortuary fund or expense fund only as

provided for each fund by this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.353. DIVISION OF FUNDS: CERTAIN LIFE INSURANCE

CERTIFICATES. (a) This section applies to a life insurance

certificate insuring the life of one or more individuals issued:

(1) after December 31, 1965; or

(2) before December 31, 1965, and on which the assessment rate

has been increased based on an age other than age on the date the

certificate was issued.

(b) To the extent consistent with this subchapter, an

association shall divide collected assessments into at least two

funds.

(c) An association shall deposit in a mortuary fund a portion of

the association's assessments at least equal to the renewal net

premium computed at the age of issue or some other advanced age

in accordance with the reserve standard adopted by the

association. The association may pay from the mortuary fund only:

(1) fund claims under insurance certificates;

(2) dividends to certificate holders as provided by Section

887.064; and

(3) any other expenditures permitted by law.

(d) An association shall deposit in an expense fund the

remaining portion of the assessments not deposited under

Subsection (c). The association may pay expenses from the expense

fund.

(e) This section does not apply to an association operating on

an assessment-as-needed basis.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.354. DIVISION OF FUNDS: ACCIDENT AND HEALTH INSURANCE

CERTIFICATES AND CERTAIN LIFE INSURANCE CERTIFICATES. (a) This

section applies to:

(1) a life insurance certificate in force on December 31, 1965,

to which Section 887.353 does not apply; and

(2) an accident, health, or hospitalization insurance

certificate.

(b) An association shall deposit in a mortuary fund an amount

equal to at least 60 percent of the association's assessments,

not including membership fees.

(c) An association shall deposit in an expense fund:

(1) membership fees; and

(2) the remaining portion of the assessments not deposited under

Subsection (b).

(d) This section does not apply to an association operating on

an assessment-as-needed basis.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.355. DIVISION OF FUNDS: CERTAIN LIFE INSURANCE

CERTIFICATES WITH NO RATE INCREASE. (a) This section applies to

a life insurance certificate in force on December 31, 1965, on

which the assessment rate has not been increased.

(b) An association may:

(1) deposit in a mortuary fund at least the net renewal premium,

based on the reserve table adopted by the association; and

(2) deposit in an expense fund the remaining portion of the

premium.

(c) This section does not apply to an association operating on

an assessment-as-needed basis.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.356. DIVISION OF FUNDS: ASSESSMENT-AS-NEEDED

ASSOCIATIONS. (a) An association operating on an

assessment-as-needed basis shall divide collected assessments

into at least:

(1) a mortuary fund; and

(2) an expense fund.

(b) An association under this section shall deposit into a

mortuary fund an amount equal to at least 60 percent of the

association's assessments, not including membership fees.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.357. INVESTMENT OF FUNDS. (a) An association may

invest money from a mortuary fund only in securities and

investments that are a legal investment for the reserve funds of

a domestic life, accident, and health insurance company operating

under Chapter 841.

(b) An association may invest money from an expense fund only in

securities and investments that are a legal investment for the

surplus funds of a domestic life, accident, and health insurance

company operating under Chapter 841.

(c) An association may invest surplus funds belonging to the

association only in securities that are a legal investment for

the surplus funds of a domestic life, accident, and health

insurance company operating under Chapter 841.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.358. PAYMENT OF TAXES ON MORTUARY FUND INCOME. An

association may pay from a mortuary fund any taxes that are

assessed against income on the fund and required to be paid by

the association.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.359. PAYMENT OF REINSURANCE PREMIUM. An association

may pay from a mortuary fund the premiums for any reinsurance

under Section 887.210.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.360. COST OF DEFENDING CONTESTED CLAIMS. An

association authorized to write accident, health, or

hospitalization insurance may pay the reasonable costs of

defending a contested claim on an accident, health, or

hospitalization insurance certificate from the mortuary fund of

the association if:

(1) the expenditure is approved by the commissioner; and

(2) the association has the reserves required by Subchapter I.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER I. RESERVES

Sec. 887.401. RESERVES ON INDIVIDUAL LIFE INSURANCE

CERTIFICATES. (a) An association shall reserve an individual

life insurance certificate insuring one or more persons at

individual premiums for each person as provided by this section.

(b) An association shall maintain reserves on each of its

individual life insurance certificates in accordance with the

reserve standard adopted by the association and approved by the

commissioner. The standard must provide reserves that in the

aggregate are at least equal to the reserve amounts computed

using the 1956 Chamberlain Reserve Table with interest not to

exceed 3-1/2 percent a year. An association may use the 1956

Chamberlain Reserve Table with interest not to exceed 3-1/2

percent a year.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.402. RESERVES ON FAMILY GROUP LIFE INSURANCE

CERTIFICATES. (a) An association shall reserve a family group

life insurance certificate on which the association charges a

group premium that is not reduced on the death of an insured as

provided by this section.

(b) An association shall maintain reserves on each of its family

group life insurance certificates using one of the following

methods:

(1) the reserves must be equal to the reserves that would be

required under Section 887.401 on individual life insurance

certificates on the lives of the two oldest living members of the

family group, with the amount of insurance for those two members

determined assuming that the elder of the two will die first;

(2) the reserves must be equal to the reserves required under

Section 887.401 on individual life insurance certificates on the

lives of the living members of the family group, with the amount

of insurance for each member of the family group determined

assuming that each member will die first; or

(3) any other table or method of computing reserves approved in

advance by the commissioner.

(c) An association may select the method to be used to compute

the reserves under Subsection (b).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.403. ISSUE YEAR AND ISSUE AGE IN CERTAIN INSURANCE

CERTIFICATES. (a) In this section, "gross premium" means the

renewal net premium plus any expense loading designated by the

association or as otherwise regulated by this chapter.

(b) For an individual or family group life insurance certificate

in force on December 31, 1965, or an individual or family group

life insurance certificate with a rate increase effective after

December 31, 1965, the reserves may be computed as if:

(1) the issue year is the last calendar year that the gross

premium computed using the reserve table and interest rate

adopted by the association at the insured's age in that calendar

year is equal to or less than the premium rate charged by the

association on the reserved certificate; and

(2) the issue age is the insured's age in the calendar year

under Subdivision (1).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.404. RESERVES ON ACCIDENT, HEALTH, AND HOSPITALIZATION

INSURANCE CERTIFICATES. An association shall maintain reserves

on each of its accident, health, and hospitalization insurance

certificates in the manner required of a company authorized to

issue that type of coverage under Chapter 841.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.405. COMPUTATION OF RESERVE LIABILITY. (a) Each year,

an association shall compute its reserve liability on all

outstanding insurance certificates.

(b) To make the computation, an association:

(1) shall use the net premium basis in accordance with the

reserve table and interest rate adopted by the association and

approved by the commissioner; and

(2) may use group methods and approximate averages for fractions

of a year.

(c) The reserve liability may be computed on not more than a

one-year preliminary term.

(d) As soon as practical each year, the commissioner shall

compute or cause to be computed the reserve liability of each

association. To make the computation, the commissioner may use

group methods and approximate averages for fractions of a year.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.406. INCREASE OF RESERVES. (a) If an association does

not have in its mortuary fund the reserves required by this

subchapter, the association's board of directors by appropriate

action shall increase assessment rates on insurance certificates

in force by advancing the age of each insured from the age at the

date the certificate is issued or from the age previously

advanced or otherwise equitably or reasonably adjust assessment

rates to correct the reserve inadequacy. The board shall take

that action not later than the 30th day after the date the

reserves are computed.

(b) An association may make an assessment rate adjustment under

Subsection (a) at any time if it appears that a reserve

inadequacy will exist as of December 31 of the year in which the

rate adjustment is made.

(c) The commissioner shall order an association to comply with

this chapter.

(d) If the board of directors does not comply with Subsection

(a), the commissioner shall treat the association as insolvent.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.407. NONAPPLICABILITY TO ASSESSMENT-AS-NEEDED

ASSOCIATIONS. This subchapter does not apply to an association

operating on an assessment-as-needed basis.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER J. CONVERSION TO LEGAL RESERVE INSURANCE COMPANY

Sec. 887.451. AUTHORIZATION TO CONVERT OR REINSURE. Subject to

the requirements of this subchapter, an association may convert

or reinsure itself to a legal reserve insurance company operating

under Chapter 882.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.452. PROPOSAL FOR CONVERSION OR REINSURANCE. An

association's board of directors may determine by majority vote

to submit a proposed conversion or reinsurance under Section

887.451 to the members of the association. Before the proposed

conversion or reinsurance may be submitted to the members, the

board must prepare detailed plans for the conversion or

reinsurance and submit the plans to the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.453. MEMBERS MEETING; NOTICE. (a) On receipt of the

commissioner's written approval of proposed plans under Section

887.452 or of the plans as amended to meet the commissioner's

requirements in accordance with Chapter 882, an association's

board of directors or an officer of the association authorized by

its bylaws to call a meeting of its members shall:

(1) call a meeting of the association's members for voting on

ratification of the proposed conversion or reinsurance; and

(2) mail to each member of the association:

(A) a copy of the proposed plans; and

(B) a notice of the meeting.

(b) The meeting may not be held before the 16th day after the

date the notice is mailed under Subsection (a)(2).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.454. MEMBERS MEETING; PROCEDURES. (a) In a meeting

called under Section 887.453, a member may vote in person, by

proxy, or by mail.

(b) All votes must be cast by ballot. A majority vote of the

members participating in the election is required to ratify the

conversion or reinsurance.

(c) The person presiding at the meeting shall supervise and

direct the procedure of the meeting and appoint an adequate

number of inspectors to conduct the voting.

(d) Under rules adopted by the commissioner, the inspectors may

determine all questions concerning the qualifications of the

voters and the verification, canvassing, and validity of the

ballots. The inspectors shall certify the result of the election

to the commissioner and to the association.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.455. COMPLETION AND LEGAL EFFECT OF CONVERSION OR

REINSURANCE. (a) An association's conversion or reinsurance is

complete when the association has:

(1) complied with all laws regulating the incorporation of a

mutual legal reserve insurance company; and

(2) received from the commissioner its charter and certificate

of authority to engage in business as a mutual insurance company.

(b) An association that converts or reinsures to a mutual legal

reserve insurance company:

(1) is considered by law to have each right, privilege, power,

or authority of any other mutual legal reserve company;

(2) is considered by law to be a continuation of the business of

the association; and

(3) succeeds to and is invested with:

(A) each right or privilege of the former association that is

not inconsistent with Chapter 882;

(B) each franchise or other interest of the former association;

and

(C) all property of the former association, including debts due

on any account and all choses in action.

(c) On conversion or reinsurance of an association to a mutual

legal reserve insurance company, the title to any real estate by

deed or otherwise vested in the former association vests in the

company, and the title is not in any way impaired because of the

conversion or reinsurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.456. CONTINUING OBLIGATIONS OF CONVERTED OR REINSURED

ASSOCIATION. (a) The standing of each claim against an

association that converts or reinsures under this subchapter must

be preserved unimpaired under the reorganized company or the

company reinsuring the membership of the association.

(b) Each debt, liability, and duty of a converted or reinsured

association attaches to the reorganized company or the company

reinsuring the membership of the association and may be enforced

against it to the same extent as if the debt or liability had

been incurred or contracted by the company, except that a

reorganized company or reinsuring company may alter a liability

created under the terms of an insurance certificate outstanding

at the date of conversion or reinsurance in accordance with the

plan approved by the commissioner under this subchapter.

(c) Notwithstanding Subsection (b), the company may not alter

the renewability or noncancellability of an insurance certificate

issued before the date of conversion or reinsurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.457. DISBURSEMENT OF MORTUARY FUND. (a) The mortuary

fund belonging to an association that converts or reinsures under

this subchapter is the property of the reorganized company or the

company reinsuring the membership of the former association.

Money in the mortuary fund may be disbursed to:

(1) pay a valid claim outstanding and arising after the date of

conversion or reinsurance from an insurance policy issued by the

company to the association's members under an approved plan;

(2) establish the legal reserve on new insurance policies issued

by the company to the association's members under an approved

plan; or

(3) pay the appropriate actuarial portion of the mortuary fund

to a member of the association who refuses to accept a new

insurance policy offered by the company.

(b) A member must request payment under Subsection (a)(3) not

later than the 60th day after the date of the conversion or

reinsurance.

(c) The effective date of a mutual legal reserve company's

insurance policy may be the effective date of the reinsurance

contract. On conversion, 10 percent of the mortuary fund credit

allocated to each policy may be credited to the contingency

reserve fund of the company for the benefit of the policyholders.

The balance of the mortuary fund credit may be applied as:

(1) a reserve credit to permit the company's policy to be

backdated to the earliest date the reserve credit allows; or

(2) an annuity to reduce the required premium either for a given

term or for the whole of life.

(d) A company may not change the manner in which a mortuary fund

credit is applied under Subsections (c)(1) and (2) without the

prior approval of the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER K. CONVERSION TO STOCK LEGAL RESERVE LIFE INSURANCE

COMPANY

Sec. 887.501. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a local mutual aid association or statewide

mutual assessment company or association engaging in business in

this state on January 1, 1955.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.502. AUTHORIZATION TO CONVERT. An association may

convert to a stock legal reserve life insurance company if the

association:

(1) has at least $100,000 in the association's mortuary fund at

the time of conversion; and

(2) except as provided by Section 887.508, possesses:

(A) capital in an amount equal to at least $700,000 cash; and

(B) surplus in an amount equal to at least $700,000 cash.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.503. APPROVAL BY MEMBERSHIP. An association may

convert under this subchapter only if the association's

membership votes to approve the conversion at a meeting called

for that purpose.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.504. AMENDMENT OF CHARTER OR ARTICLES OF ASSOCIATION

REQUIRED. On authorization under Section 887.503, the board of

directors and officers of the association shall amend the

association's charter or articles of association to comply with

Sections 841.051, 841.052, and 841.053.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.505. EXCHANGE OF INSURANCE CERTIFICATES; RESERVES. (a)

An association that converts to a stock legal reserve life

insurance company shall exchange each insurance certificate in

force on the date of the conversion for a legal reserve policy as

provided by Section 887.457.

(b) On the exchange of mutual assessment insurance certificates

for legal reserve policies as provided by Subsection (a), an

association shall establish and maintain the reserves required

for a company organized under Chapter 841 for legal reserve

policies.

(c) After the reserves are established, the association's

capital must remain unimpaired and in an amount equal to at least

$700,000.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.506. COMPLETION OF CONVERSION. An association becomes

a stock legal reserve life insurance company on:

(1) compliance with this subchapter; and

(2) approval by the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.507. LEGAL EFFECT OF CONVERSION. Except as provided by

this subchapter, an association that converts to a stock legal

reserve life insurance company under this subchapter is subject

to Chapter 841.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.508. EXEMPTION FROM CAPITAL AND SURPLUS REQUIREMENTS.

(a) An association is exempt from the capital and surplus

requirements of Section 887.502(2) if the association:

(1) possesses capital in an amount equal to at least $100,000

and unencumbered surplus in an amount equal to at least $100,000;

and

(2) converted to a stock legal reserve life insurance company

before September 1, 1999.

(b) An association that is exempt under Subsection (a) and that

converts on or after September 1, 1989, shall immediately

increase its capital and surplus to amounts that satisfy Section

887.502(2) on:

(1) a change of control of at least 50 percent of the voting

securities of the converted company; or

(2) if the converted company or the holding company that

controls the converted company, if any, is not controlled by

voting securities, a change of at least 50 percent of the

ownership of the converted company or its holding company.

(c) For purposes of Subsection (b), a transfer of ownership

because of death, regardless of whether the decedent died testate

or intestate, is not considered a change of control of a

converted company or its holding company if ownership is

transferred only to one or more individuals, each of whom would

have been an heir of the decedent had the decedent died

intestate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.509. LIMITS ON OPERATION OF CONVERTED ASSOCIATION.

Unless the association increases the association's capital and

surplus to the minimum capital and surplus required for the

organization of a stock legal reserve life insurance company

under Chapter 841, an association that converts to a stock legal

reserve life insurance company under this subchapter may not:

(1) operate in a territory as to which the association was not

authorized under the converted association's previous charter or

articles of association;

(2) insure a life for more than $5,000 in event of death; or

(3) declare or pay cash dividends.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.510. INCREASE OF CAPITAL AND SURPLUS REQUIRED. (a) An

association that converts to a stock legal reserve life insurance

company under this subchapter shall, not later than the 10th

anniversary of the date of conversion, increase its capital and

surplus to the minimum capital and surplus required for a stock

legal reserve life insurance company organized under Chapter 841.

(b) The commissioner shall revoke a converted association's

certificate of authority to engage in the business of insurance

if the association does not comply with Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER L. GENERAL FINANCIAL REGULATION

Sec. 887.551. HAZARDOUS FINANCIAL CONDITION, SUPERVISION,

CONSERVATORSHIP, AND LIQUIDATION. The following provisions apply

to an association engaged in the business of insurance in this

state:

(1) Subchapter A, Chapter 404;

(2) Chapter 441; and

(3) Chapter 443.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.104, eff. April 1, 2009.

SUBCHAPTER O. PENALTIES

Sec. 887.701. UNLAWFUL CONVERSION; CRIMINAL PENALTY. (a) A

director, officer, agent, employee, attorney at law, or attorney

in fact of an association commits an offense if the person:

(1) fraudulently takes, misapplies, or converts to the person's

own use any money, property, or other item of value belonging to

the association or coming into the person's custody, control, or

possession by virtue of the person's office, agency, or

employment;

(2) conceals any item described by Subdivision (1) with the

intent to take, misapply, or convert the item to the person's own

use; or

(3) pays or delivers any item described by Subdivision (1) to

any other person, knowing that the other person is not entitled

to receive the item.

(b) An offense under this section is punishable by imprisonment

in the Texas Department of Criminal Justice for a term of not

more than 10 years or less than 2 years.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.123, eff. September 1, 2009.

Sec. 887.702. DIVERSION OF SPECIAL FUNDS; CRIMINAL PENALTY. (a)

A director, officer, agent, employee, attorney at law, or

attorney in fact of an association commits an offense if the

person wilfully borrows, withholds, or diverts from its purpose

all or part of a special fund that:

(1) belongs to or is under the management and control of an

association; and

(2) is designated by law or by rule of the commissioner for a

specific use.

(b) An offense under this section is punishable by imprisonment

in the Texas Department of Criminal Justice for a term of not

more than 10 years or less than 2 years.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.124, eff. September 1, 2009.

Sec. 887.703. APPROPRIATION OF MONEY; CRIMINAL PENALTY. (a) An

officer or employee of a mutual accident insurance company

commits an offense if the person uses or appropriates, or

knowingly permits the use or appropriation by another of, any

money belonging to the company in a manner not provided for by

the law authorizing the organization of the company.

(b) An offense under this section is punishable by imprisonment

in the Texas Department of Criminal Justice for a term of not

more than 10 years or less than 2 years.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.125, eff. September 1, 2009.

Sec. 887.704. VIOLATION OF COMMISSIONER ORDER; CRIMINAL PENALTY.

(a) A director, officer, agent, employee, attorney at law, or

attorney in fact of an association commits an offense if the

person wilfully fails to comply with a lawful order of the

commissioner.

(b) An offense under this section is punishable by:

(1) a fine not to exceed $500;

(2) confinement in jail for a term not to exceed six months; or

(3) both the fine and confinement.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 887.705. OTHER VIOLATIONS; CRIMINAL PENALTY. (a) A

director, officer, agent, employee, attorney at law, or attorney

in fact of an association or other person commits an offense if

the person violates a provision of this chapter other than

Section 887.701, 887.702, 887.703, or 887.704.

(b) An offense under this section is punishable by:

(1) a fine not to exceed $500;

(2) confinement in jail for a term not to exceed six months; or

(3) both the fine and confinement.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.



CHAPTER 888. BURIAL ASSOCIATIONS

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE E. MUTUAL AND FRATERNAL COMPANIES AND RELATED ENTITIES

CHAPTER 888. BURIAL ASSOCIATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 888.001. DEFINITIONS. In this chapter:

(1) "Burial association" means an individual, firm, partnership,

association, or corporation engaged in the business of providing

burial or funeral benefits payable partly or wholly in

merchandise or services, not to exceed $150 or the value thereof.

The term includes a burial company and a burial society.

(2) "Insurance certificate" and "member" have the meanings

assigned by Section 887.001.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 888.002. LIBERAL CONSTRUCTION. Sections 888.051, 888.052,

888.102(b), 888.151, 888.152, 888.153, 888.154, 888.155, 888.156,

888.157, 888.202, 888.203, and 888.204 shall be liberally

construed.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 888.003. BYLAWS OF BURIAL ASSOCIATIONS. The bylaws of a

burial association may not contain any provision in conflict with

this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 888.004. RULES TO IMPLEMENT PURPOSES OF CHAPTER. The

commissioner may adopt reasonable rules to implement the purposes

of this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 888.005. APPLICABILITY OF TEXAS NON-PROFIT CORPORATION ACT.

(a) Except to the extent of any conflict with this code, the

Texas Non-Profit Corporation Act (Article 1396-1.01 et seq.,

Vernon's Texas Civil Statutes) applies to a burial association.

The commissioner has each power and duty of, and shall perform

each act to be performed by, the secretary of state under that

Act with respect to burial associations.

(b) On advance approval of the commissioner, a burial

association may pay dividends to its members.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 888.006. APPLICABILITY OF OTHER LAW. A burial association

is subject to Chapter 887.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. ANNUAL ASSESSMENT

Sec. 888.051. IMPOSITION OF ANNUAL ASSESSMENT; AMOUNT. (a) An

annual assessment is imposed on each burial association that

holds a certificate of authority to engage in the business of

insurance in this state. The assessment is in addition to any

other fee that the association is required to pay.

(b) The amount of the assessment is equal to the greater of:

(1) the amount computed by multiplying one-half cent by the

number of members in the burial association on December 31 of the

applicable year; or

(2) $5.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 888.052. PAYMENT OF ANNUAL ASSESSMENT. (a) Each burial

association shall pay the annual assessment imposed by Section

888.051 to the department between January 1 and March 1 at the

same time the association files its annual statement with the

department.

(b) Annual assessments collected under this section shall be

deposited to the credit of the Texas Department of Insurance

operating account. Sections 201.001 and 201.002 apply to the

assessments.

(c) All assessments paid to the department under this section

are for the use and benefit of the department to:

(1) obtain advice, information, and knowledge relating to

adequate and reasonable rates for burial associations in this

state;

(2) compile records for purposes of Subdivision (1); and

(3) implement Sections 888.051, 888.052, 888.102(b), 888.151,

888.152, 888.153, 888.154, 888.155, 888.156, 888.157, 888.202,

888.203, and 888.204.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.105, eff. April 1, 2009.

SUBCHAPTER C. INSURANCE CERTIFICATES; PAYMENT OF BENEFITS

Sec. 888.101. INSURANCE CERTIFICATES ISSUED BY BURIAL

ASSOCIATION. (a) Except as provided by Subsection (c), an

insurance certificate issued by a burial association must provide

for the payment of the benefit in specified merchandise or burial

services.

(b) The merchandise or services to be provided must be:

(1) stated in the insurance certificate; and

(2) approved by the department as being of the reasonable value

stated on the face of the certificate.

(c) Subsections (a) and (b) do not apply if, at the time the

insurance certificate is issued, the insured elects to have the

benefit paid in cash.

(d) An election under this section must be stated in the

insurance certificate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 888.102. PAYMENT INSTEAD OF MERCHANDISE OR SERVICES. (a)

If a burial association that issues an insurance certificate

fails or refuses to provide the merchandise or services specified

by the certificate, the association shall pay the benefit in

cash.

(b) If a burial association that issues an insurance certificate

is not given the opportunity to provide the merchandise or

services specified by the certificate, instead of the specified

merchandise or services, the association shall pay the greater

of:

(1) the total amount paid into its mortuary fund to the credit

of that certificate's account; or

(2) the percentage of the certificate's face value specified by

the certificate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 888.103. INSURANCE CERTIFICATE FORMS. An insurance

certificate form used by a burial association on or after May 12,

1939, must comply with this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER D. RATES FOR BURIAL ASSOCIATIONS

Sec. 888.151. DATA COLLECTION RELATED TO RATES. (a) The

commissioner shall:

(1) collect data, statistics, and information on the death

rates, lapses, experiences, and other information relating to

burial association rates in and outside of this state that the

commissioner considers useful in determining reasonable and

adequate rates for burial associations; and

(2) study the statistics, rates, and experiences of burial

associations.

(b) The commissioner may distribute information collected under

Subsection (a)(1) to burial associations in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 888.152. ADOPTION OF RATE SCHEDULE. (a) The commissioner

shall adopt a schedule of reasonable and adequate rates that a

burial association may charge its members. The schedule of rates

must be adopted in compliance with Chapter 2001, Government Code.

(b) The schedule must show the maximum and minimum rates that a

burial association may charge per week, per month, per quarter,

per six months, and per year, for the definite benefits at the

definite ages. The commissioner must designate the ages in

convenient groups.

(c) To ensure the adequacy and reasonableness of the rates, the

commissioner may consider information gathered from an area of

this state that is sufficiently large to include the varying

conditions of the risks involved and during a period sufficiently

long to ensure that the minimum and maximum rates authorized are:

(1) just and reasonable as they apply to members of the public

who become insured under this chapter; and

(2) adequate and non-confiscatory as they apply to the burial

associations.

(d) The commissioner may require:

(1) sworn statements from any burial association in this state

showing its experience in rates collected and claims paid over a

reasonable period; and

(2) any other information the commissioner considers necessary

or useful in adopting the rate schedule.

(e) The department shall mail a copy of the adopted rate

schedule to each burial association that holds a certificate of

authority to engage in the business of insurance in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 888.153. NEW OR AMENDED RATE SCHEDULES. (a) At any time

the commissioner considers appropriate, the commissioner may

adopt:

(1) a new rate schedule for burial associations; or

(2) an amendment to an existing rate schedule.

(b) After the commissioner adopts a new rate schedule or an

amendment to an existing rate schedule and sends a copy to the

burial associations, each burial association shall use the new or

amended rate schedule for individuals who the association

subsequently accepts as members.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 888.154. CONTRACTS WITH EXPERTS AND CONSULTANTS. The

department may contract with experts and consultants to assist

the department in exercising the department's powers and

performing the department's duties under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 888.155. RETENTION OF BURIAL ASSOCIATION'S INITIAL RATE

SCHEDULE. Each burial association shall retain, as part of its

permanent records, the initial rate schedule adopted by the

association under former Article 14.45, Insurance Code, following

the amendment of that article by Chapter 593, Acts of the 66th

Legislature, Regular Session, 1979.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 888.156. CHANGE OF RATES BY BURIAL ASSOCIATION. (a) With

the department's consent, a burial association may change its

rates by adopting a new rate schedule and filing that schedule

with the department.

(b) The new rate schedule must be similar in all respects to the

initial schedule adopted by the burial association and each new

rate must be not less than the minimum or more than the maximum

rate adopted by the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 888.157. CONTINUATION OF FORMER RATES. (a) A burial

association that had rates adopted and in use before June 12,

1947, may continue to apply those rates to individuals who were

members of the burial association on that date.

(b) With the department's approval, the burial association may:

(1) change the rates described by Subsection (a); and

(2) make the new rates correspond to the rate schedule most

recently filed by the burial association with the department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 888.158. FAILURE TO COMPLY WITH COMMISSIONER RATE ORDERS.

If a burial association refuses to comply with an order of the

commissioner regarding rates under this subchapter, the

commissioner shall consider the association insolvent.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER E. PROHIBITIONS

Sec. 888.201. UNAUTHORIZED PROVIDING OF BURIAL OR FUNERAL

BENEFITS. An individual, firm, partnership, corporation, or

association may not engage in the business of providing burial or

funeral benefits payable partly or wholly in merchandise or

services unless the individual, firm, partnership, corporation,

or association is authorized to engage in that business by this

chapter, Chapter 886, Chapter 887, or another law.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 888.202. RATE VIOLATIONS. (a) A burial association or an

officer, agent, or employee of a burial association may not

charge or collect any rate from a member of the association other

than the rate applicable for the age and benefit stated in the

association's rate schedule on file with the department and in

force at that time.

(b) An officer, agent, or employee of a burial association

commits an offense if the officer, agent, or employee violates

Subsection (a).

(c) An officer of a burial association commits an offense if the

officer knowingly permits a violation of Subsection (a).

(d) An offense under this section is a misdemeanor punishable by

a fine of not less than $50 or more than $200.

(e) The department may revoke the certificate of authority of a

burial association that violates this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 888.203. CONNECTION BETWEEN BURIAL ASSOCIATIONS. (a) A

burial association may not be directly or indirectly connected

with another burial association.

(b) A member, director, or officer of a burial association may

not be a member, director, or officer of another burial

association.

(c) A person whose spouse or employee is an officer or director

of a burial association may not be an officer or director of

another burial association.

(d) A funeral director or funeral home directly or indirectly

connected with a burial association or designated by a burial

association as its funeral director or funeral home may not be:

(1) connected in any manner with another burial association; or

(2) designated by another burial association as its funeral

director or funeral home to:

(A) provide its members with services or merchandise; or

(B) service its policies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 888.204. CERTAIN AFFILIATIONS BETWEEN BURIAL ASSOCIATIONS

AND FUNERAL HOMES PROHIBITED. (a) It is against the public

policy of this state for a funeral home or an owner of an

interest in a funeral home to be directly or indirectly connected

or affiliated with more than one burial association.

(b) The commissioner shall adopt rules as necessary to implement

this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 888.205. VIOLATION OF CHAPTER; CRIMINAL PENALTY. (a) A

director, officer, agent, employee, attorney at law, or attorney

in fact of a burial association, or other person commits an

offense if the person violates a provision of this chapter other

than Section 888.202.

(b) An offense under this section is a misdemeanor punishable

by:

(1) a fine not to exceed $500;

(2) confinement in jail for a term not to exceed six months; or

(3) both the fine and confinement.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.



CHAPTER 911. FARM MUTUAL INSURANCE COMPANIES

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE F. FARM AND COUNTY MUTUAL INSURANCE COMPANIES

CHAPTER 911. FARM MUTUAL INSURANCE COMPANIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 911.001. LIMITED EXEMPTION FROM INSURANCE LAWS;

APPLICABILITY OF CERTAIN LAWS. (a) A provision of this code,

other than this chapter, does not apply to a farm mutual

insurance company holding a certificate of authority under this

chapter unless farm mutual insurance companies are expressly

mentioned in the other law.

(b) A law enacted after May 20, 1973, does not apply to a farm

mutual insurance company unless the law states that it applies to

a farm mutual insurance company.

(c) Except to the extent of any conflict with this chapter, the

following provisions apply to a farm mutual insurance company:

(1) Subchapter A, Chapter 32;

(2) Subchapter D, Chapter 36;

(3) Sections 31.002(2), 32.021(c), 32.023, 32.041, 33.002,

38.001, 81.001-81.004, 201.005, 201.055, 401.051, 401.052,

401.054-401.062, 401.103-401.106, 401.151, 401.152, 401.155,

401.156, 421.001, 801.051-801.055, 801.057, 801.101, 801.102,

822.204, 841.004, 841.251, 841.252, 862.101, 1806.001, 1806.101,

1806.103(b), and 1806.104-1806.107;

(4) Chapter 86;

(5) Subchapter A, Chapter 401;

(6) Subchapter B, Chapter 404;

(7) Chapter 422;

(8) Subchapter B, Chapter 424, other than Section 424.052,

424.072, or 424.073;

(9) Chapter 441;

(10) Chapter 443;

(11) Chapter 462;

(12) Chapter 481;

(13) Chapter 541;

(14) Chapter 802;

(15) Subchapter A, Chapter 805;

(16) Chapter 824; and

(17) Article 1.09-1.

(d) After hearing, the commissioner may adopt rules regarding

the application of a law referred to in Subsection (c) to farm

mutual insurance companies. The department may enforce rules

adopted under this subsection.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

631, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.106, eff. April 1, 2009.

Sec. 911.002. GENERAL RULEMAKING AUTHORITY; ENFORCEMENT. After

hearing, the commissioner may adopt rules to clarify and augment

this chapter as determined by the commissioner to be necessary to

accomplish the purposes of this chapter. The department may

enforce rules adopted under this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.003. FEES. (a) The department shall charge and

collect the following fees:

(1) $10 for an amendment to a farm mutual insurance company's

charter; and

(2) $1 for the issuance of a company's certificate of authority.

(b) The department shall charge and the comptroller shall

collect a fee of $20 for the filing of an annual statement

required by the department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. ORGANIZATION OF FARM MUTUAL INSURANCE COMPANY;

DIRECTORS

Sec. 911.051. APPLICABILITY OF TEXAS NON-PROFIT CORPORATION ACT.

Except to the extent of any conflict with this chapter, the

Texas Non-Profit Corporation Act (Article 1396-1.01 et seq.,

Vernon's Texas Civil Statutes) applies to a farm mutual insurance

company. The commissioner has each power and duty of, and shall

perform each act to be performed by, the secretary of state under

that Act with respect to farm mutual insurance companies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.052. FORMATION OF COMPANY: INCORPORATION REQUIRED. To

form a farm mutual insurance company, an association of

individuals that does not hold a certificate of authority issued

by the department must obtain a charter as required by this

subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.053. INCORPORATION REQUIREMENTS. (a) In this section,

"separate risk" means one or more items of real property and the

property's contents, if any, that is not exposed to any other

property on which insurance is applied for in the association

seeking the charter.

(b) To be granted a charter as a farm mutual insurance company,

an association must:

(1) demonstrate that the association:

(A) has existed as an association of individuals for at least

three years;

(B) has at least 100 individual members;

(C) operates for the purpose of membership recreation or welfare

under a system of subordinate lodges, locals, or districts;

(D) does not have capital stock;

(E) is organized and operates solely for the mutual benefit of

its members and not for profit;

(F) has a representative form of government; and

(G) has decided by a majority vote of the association's members

to apply for a charter as a farm mutual insurance company under

this chapter; and

(2) have:

(A) at least 100 written applications for insurance on at least

400 separate risks; and

(B) an unencumbered surplus as required by Section 911.308(b).

(c) Coverage for a risk described by Subsection (b)(2)(A) may

not be in an amount that exceeds one percent of the total amount

of insurance coverage to be issued by the association as stated

in its application for a charter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.054. CHARTER AND ARTICLES OF INCORPORATION. (a) The

charter and articles of incorporation of an association that

wants to form a farm mutual insurance company must state the

names and post office addresses of at least 25 charter members of

the company, all of whom are residents of one or more adjoining

counties in this state and each of whom must:

(1) be a member of the association;

(2) own at least $5,000 of insurable property for which the

member has applied in writing for insurance coverage from the

company to be formed; and

(3) sign the charter and articles of incorporation.

(b) In addition to the requirements of Subsection (a), the

charter must:

(1) be acknowledged before a notary public by at least five of

the charter members described by Subsection (a);

(2) state:

(A) the name of the company, which must include the words "Farm

Mutual" or "Farmers Mutual";

(B) the location of the company's principal office;

(C) the number, names, and post office addresses of each of the

company's first directors, of which there must be at least five;

and

(D) the type of property the company will insure and the risk to

be insured against; and

(3) include any other provision the incorporators want

consistent with this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.055. APPLICATION FOR PERMIT TO SOLICIT INSURANCE. (a)

At least 10 residents described by Section 911.054(a) that want

to form a farm mutual insurance company may apply to the

department for a permit to solicit insurance on the mutual or

cooperative plan.

(b) The application for a permit to solicit insurance must:

(1) state:

(A) that at least 100 individuals are members of an association

described by Section 911.053(b)(1);

(B) that the association has indicated, by majority vote, that

the association wants to:

(i) insure property of the association's members under this

chapter; and

(ii) be chartered as a farm mutual insurance company;

(C) the name of the company, which must include the words "Farm

Mutual" or "Farmers Mutual";

(D) the location of the company's principal office;

(E) the risks the company proposes to insure; and

(F) the names and places of residence of at least 10 of the

applicants; and

(2) be accompanied by:

(A) affidavits of at least two of the applicants, each of whom

must:

(i) state the applicant's name and residence; and

(ii) verify the facts stated in the application; and

(B) a filing fee in the amount of $25.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.056. ISSUANCE OF PERMIT TO SOLICIT INSURANCE; TERM.

(a) The department shall approve or deny an application for a

permit to solicit insurance under Section 911.055. If the

department finds that the application complies with this chapter,

the department shall issue to the applicants a permit to solicit

insurance.

(a-1) If the department finds that the application does not

comply with this chapter, the department shall deny the

application. On the applicant's request, the commissioner shall

hold a hearing on a denial. Not later than the 30th day after

the date of the applicant's request for a hearing, the

commissioner shall request a hearing date.

(b) A permit issued under this section authorizes the permit

holders to solicit insurance on the mutual or cooperative plan in

accordance with the terms of the application. The permit does not

authorize the permit holders to:

(1) issue insurance policies; or

(2) pay losses.

(c) A permit issued under this section is valid for six months.

On receipt of an application for renewal and a fee in the amount

of $10, the department may renew a permit issued under Section

911.055 as frequently and for the period as the department

determines necessary.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1022, Sec. 16, eff. June 19, 2009.

Sec. 911.057. COLLECTION AND REFUND OF MONEY FROM CERTAIN

INDIVIDUALS APPLYING FOR INSURANCE. An association described by

Section 911.053(b)(1) of which the applicants for a permit to

solicit insurance are members shall hold in trust money collected

from an individual applying for insurance in the association

until the association is incorporated. If the association's

incorporation is not perfected, the association shall refund the

money to the individual applying for the insurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.058. MEMBERSHIP CONTROL OF COMPANY. (a) The control

of a farm mutual insurance company must be ultimately vested as

provided by this chapter in the company's members through a

supreme legislative or governing body, the members of which must

be elected directly by the company's members or by delegates

elected by the company's members.

(b) Through the company's governing body, the company's members

may establish local chapters, branches, lodges, or similar

organizations.

(c) The methods provided by this section for the control of a

farm mutual insurance company are exclusive.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.059. ELIGIBILITY OF BOARD OF DIRECTORS; TERM. (a) An

individual is eligible to serve as a director of a farm mutual

insurance company if the individual is a policyholder who

maintains insurance coverage in the amount of at least $3,000

written by the company on the individual's property.

(b) Except as otherwise provided by the company's bylaws or

constitution, a director serves for a term of one year or until

the director's successor qualifies for office.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.060. GENERAL POWERS OF BOARD OF DIRECTORS. The board

of directors of a farm mutual insurance company has the powers

provided by:

(1) this chapter; and

(2) the company's charter, constitution, and bylaws to the

extent those powers do not conflict with this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.061. AUTHORITY TO BORROW MONEY. (a) The board of

directors of a farm mutual insurance company, acting through its

authorized officers, may borrow money in an amount determined to

be necessary to pay the company's accrued or unaccrued losses.

(b) The board may pledge as security for a loan the assets of

the company, including the contingent liability of its

policyholders.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.062. REMOVAL OF OFFICER OR DIRECTOR. (a) The board of

directors of a farm mutual insurance company, at a meeting, may

remove an officer or director of the company if, by a two-thirds

majority vote of all the company's directors, the board

determines that the removal of the individual is in the best

interest of the company. The board may remove an officer or

director under this subsection without stating a reason for the

removal.

(b) The board may appoint one or more individuals to assume the

duties and serve the unexpired term of an officer or director

removed under this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.063. CREATION OF LOCAL CHAPTERS AND DISTRICTS. (a) A

farm mutual insurance company's bylaws may provide for:

(1) the organization of local chapters to transact the company's

business; and

(2) the creation of districts in and for which directors may be

elected.

(b) The bylaws may also provide that delegates from the

company's local chapters are the company's supreme governing

body.

(c) The company may consider the hazards against which the

company insures and the company's classes of risks and territory

of operation in organizing the local chapters and creating the

districts.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.064. POLICYHOLDER MEETINGS. (a) A farm mutual

insurance company shall hold a policyholder meeting to elect

directors and transact business at the time and place and in the

manner prescribed by the company's bylaws.

(b) A special meeting of a company's policyholders may be called

by:

(1) the president, the general manager, or one-third of the

company's directors; or

(2) the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.065. VOTING BY POLICYHOLDER. (a) Each policyholder of

a farm mutual insurance company is entitled to only one vote at a

policyholders' meeting.

(b) A policyholder may not vote by proxy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.066. AUTHORITY TO PROHIBIT WAIVER OF BYLAWS. A farm

mutual insurance company may provide in its bylaws that a company

adjuster, representative appointed by the company, or local

chapter or officer or agent elected by the local chapter may not

waive a provision in the company's constitution or bylaws or in a

policy issued by the company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.067. APPLICATION FOR EXTENSION OF CHARTER FOR CERTAIN

COMPANIES; TERM. (a) Before a farm mutual insurance company's

charter expires, the company may apply to the department for an

extension of the company's charter if:

(1) the company was chartered, holding a certificate of

authority, and operating before May 21, 1973, under Chapter 16,

Insurance Code, as it existed on that date; or

(2) the company was organized and engaging in business before

April 6, 1937, and the company continues to engage in business.

(b) A farm mutual insurance company described by Subsection (a)

and whose charter has expired may apply to the department to have

the charter extended perpetually if the company is engaged in

business in this state.

(c) The term of the charter begins on the date that the charter

is extended or, if the original charter expired before the

charter is extended, the date the original charter expired.

(d) An application for an extension must be authorized by either

a two-thirds majority vote of the company's directors or by a

simple majority vote of those voting at a policyholders' meeting

and must:

(1) state in full the charter to be extended;

(2) state the period for which the charter is to be extended;

and

(3) be signed and acknowledged by the president and secretary of

the company.

(e) A company whose charter is extended retains the rights,

privileges, and immunities granted the company under the

company's original charter.

(f) The department shall charge and collect a fee of $10 for the

extension of a farm mutual insurance company's charter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. AUTHORITY TO ENGAGE IN BUSINESS IN THIS STATE

Sec. 911.101. AUTHORITY TO ENGAGE IN BUSINESS. Except to the

extent of any conflict with this chapter, a farm mutual insurance

company must hold a certificate of authority under Section

801.051 to engage in the business of insurance in this state

under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER D. POLICIES AND COVERAGE

Sec. 911.151. KINDS OF INSURANCE AUTHORIZED. (a) A farm mutual

insurance company may insure property against loss or damage by:

(1) fire, lightning, explosion, theft, windstorm, hurricane,

hail, riot, civil commotion, smoke, aircraft, or land vehicles;

or

(2) any other hazard against which any other fire or windstorm

insurance company operating in this state under Chapter 862 may

write insurance on property described by Subsection (b).

(b) The company may write insurance against the hazards

described by Subsection (a) on:

(1) a rural or urban dwelling and attendant outhouses and yard

buildings and all their contents for home and personal use,

musical instruments and libraries, barns and ranch buildings of

any description and vehicles and implements used on or about

barns or ranch buildings;

(2) agricultural products that are produced or kept on farms or

ranches;

(3) a church building, fraternal lodge hall, private or church

school, or nonindustrial use building owned by a nonprofit

organization, regardless of the location;

(4) a trailer or mobile home; and

(5) growing crops if the insurance is reinsured by:

(A) the Federal Crop Insurance Corporation under Section 508,

Federal Crop Insurance Act (7 U.S.C. Section 1508); or

(B) a property and casualty insurance company that:

(i) is authorized to write insurance in this state; and

(ii) has a rating by the A.M. Best Company of A- or better.

(c) An insurance policy written by a farm mutual insurance

company against loss or damage by windstorm, hurricane, or hail,

as described by Subsection (a), may include coverage for:

(1) a building or other structure that is built wholly or

partially over water; and

(2) the corporeal movable property contained in a building or

structure described by Subdivision (1).

(d) The farm mutual insurance company may impose appropriate

limits of coverage and deductibles for coverage described by

Subsection (c).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1153, Sec. 4, eff. September 1, 2005.

Sec. 911.152. PROPERTY AND HAZARDS AGAINST WHICH COMPANY MAY NOT

INSURE. (a) A farm mutual insurance company may not insure:

(1) a building, or the building's contents, with more than 40

percent of the building's floor space or more than 500 square

feet of floor space, whichever is less, used for business

purposes, except as provided by Section 911.151(b)(3); or

(2) any type of commercial or private passenger motor vehicle,

except as provided by Section 911.151(b)(4).

(b) A farm mutual insurance company may not assume or issue an

insurance policy that:

(1) indemnifies an insured for liability to a third party the

insured incurs in committing a tortious act; or

(2) covers an insured for liability the insured incurs under a

contract to maintain, hold, or store property belonging to

another.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.153. CONTRACT TERMS: INCORPORATION OF BYLAWS. (a) A

farm mutual insurance company's bylaws are part of each contract

between the company and an insured.

(b) Each policy issued by the company must state that the

company's bylaws are part of the contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.154. CONTRACT TERMS: ADOPTION OF ADDITIONAL PROVISIONS.

(a) A farm mutual insurance company may adopt as part of the

company's bylaws and insurance policies any provision contained

in the standard policies of companies writing fire or windstorm

insurance as adopted by the commissioner to the extent the

provision applies to a farm mutual insurance company.

(b) A company that adopts a provision as provided by Subsection

(a) shall state in the company's bylaws or in each policy issued

by the company that the provision has been adopted as provided by

Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.155. REPAIR OR REPLACEMENT OF INSURED PROPERTY. The

company's bylaws may authorize the company to require, at its

option, that all or a percentage of the money paid for a loss be

used to replace or repair the damaged or destroyed property. The

requirement may apply equally to personal and real property,

including personal and real property exempt from execution, such

as a homestead or a building on the homestead. The company may

provide in its bylaws that the requirements of Section 862.053 do

not apply to its insurance policies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER E. CHARGES, PREMIUMS, AND ASSESSMENTS

Sec. 911.201. PAYMENT OF PREMIUM OR ASSESSMENT. (a) A farm

mutual insurance company's bylaws must:

(1) state the time and manner of the levy and payment of a

premium or assessment for policies written by the company;

(2) in addition to the regular premium or assessment under

Subdivision (1), establish the contingent liability of a

policyholder for all losses accrued while a policy is in force in

the amount of at least $1 for each $100 of insurance coverage,

except as provided by Subsection (b); and

(3) state the time and manner of payment of a policyholder's

contingent liability established under Subdivision (2).

(b) A company's bylaws may provide for the issuance of policies

without contingent liability as required by Subsection (a)(2) if

the company has policyholder surplus in the amount of at least

$1,000,000.

(c) As required by its bylaws, a farm mutual insurance company

shall establish and levy premiums and assessments, including the

contingent liability of a policyholder, for all insurance written

by the company.

(d) A policyholder shall pay premiums and assessments as

required by the company's bylaws.

(e) The premium or assessment for a policy shall be secured by a

lien on each item of real or personal property, other than a

homestead, covered by the policy, including the land on which an

insured building is located. The lien remains on the property

while the insured owns the property.

(f) A conservator, receiver, or liquidator of a farm mutual

insurance company may not make an assessment against a

policyholder for the contingent liability established under

Subsection (a)(2).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.202. NONPAYMENT OF PREMIUMS OR ASSESSMENTS: FILING OF

ACTION. (a) A farm mutual insurance company may bring an action

in the county in which the company's home office is located

against a policyholder who defaults on the payment of a premium

or an assessment.

(b) The company is entitled to judgment against the policyholder

for:

(1) delinquent premiums or assessments;

(2) foreclosure of the lien described by Section 911.201; and

(3) the costs of an action, including a reasonable attorney's

fee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.203. POLICYHOLDER LIABILITY. A policyholder is liable

for the losses of a farm mutual insurance company only as

provided by the company's constitution and bylaws, and only in

proportion to the amount that the premium or assessment for the

policyholder's policy bears to the total amount of premiums or

assessments for all policies written by the company in the class

to which the policyholder's policy belongs.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER F. AGENTS

Sec. 911.251. LICENSING AND APPOINTMENT OF CERTAIN AGENTS. (a)

An individual or firm may not solicit, write, sign, execute, or

deliver insurance policies, bind insurance risks, collect

premiums, or otherwise act on behalf of a farm mutual insurance

company in the capacity of an insurance agent in the solicitation

or sale of crop insurance unless the individual or firm holds a

license issued under Title 13.

(b) A farm mutual insurance company may not appoint and act

through an agent under Subchapter F, Chapter 4051.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.223(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.107, eff. April 1, 2009.

SUBCHAPTER G. REGULATION OF FARM MUTUAL INSURANCE COMPANY;

FINANCIAL REQUIREMENTS

Sec. 911.301. GENERAL OPERATING REQUIREMENTS. (a) In this

section, "rural property" means property located outside an area

of land subject to the taxing authority of a municipality with a

population of more than 2,500.

(b) A farm mutual insurance company shall:

(1) maintain a majority of the company's total insurance in

force on rural property at all times the insurance is written;

and

(2) operate on a regular and special assessment basis.

(c) Except as otherwise approved by the commissioner, a farm

mutual insurance company may not use more than 33 percent of the

company's gross income for expenses.

(d) Property that is rural property at the time the property is

originally insured continues to be classified as rural property

if:

(1) the policy or policies that insure the property are written

by the same farm mutual insurance company; and

(2) the coverage continues in effect without lapse of coverage

for more than 60 days.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.302. LOCATION OF BUSINESS. (a) Except as provided by

Subsection (b), a farm mutual insurance company may write

insurance in:

(1) the county in which the company's home office is located at

the time of incorporation and in any county adjoining the county

in and for which the company is organized;

(2) any county in which another farm mutual insurance company is

not organized; and

(3) any county in this state if the company's reserve fund

exceeds $200,000 in cash or securities in which the reserve fund

of a stock fire insurance company may be invested.

(b) This section does not apply to a farm mutual insurance

company organized and operating in this state under a certificate

of authority issued before May 21, 1973, under former Chapter 16

of this code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.303. REINSURANCE. (a) A farm mutual insurance company

may reinsure the company's risks with another company against any

hazard against which the farm mutual insurance company is

permitted to insure.

(b) The farm mutual insurance company may contract for mutual or

reciprocal reinsurance with another company on the mutual or

cooperative plan subject to the following conditions:

(1) the farm mutual company may assume the reinsurance on the

risks of the other company only if the other company reinsures

the risks of the farm mutual insurance company; and

(2) the farm mutual company may write or assume the reinsurance

only on property that the company is authorized to insure and

that is located in this state.

(c) A farm mutual insurance company that reinsures another

company's property is liable for the losses of the other company

only as specified in the reinsurance contract. The farm mutual

insurance company does not become a member or partner of the

other company as a result of the reinsurance.

(d) A farm mutual insurance company may pay or collect

additional assessments or premiums for the purpose of a contract

described by Subsection (b).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.304. ANNUAL REPORTS REQUIRED. (a) A farm mutual

insurance company shall annually prepare a written report as

required by this section and submit the report to the company's

policyholders.

(b) The annual report must show:

(1) the total amount of premiums paid during the year for the

policyholders' insurance;

(2) the company's operating expenses; and

(3) the total amount of claims paid and the amount paid for each

covered peril.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 47, Sec. 2, eff.

May 8, 2007.

(d) The company shall make available to each policyholder a copy

of the annual report at the time and in the manner prescribed by

the company's bylaws.

(e) A farm mutual insurance company shall make annual reports to

the department as required by the commissioner or by law.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

47, Sec. 1, eff. May 8, 2007.

Acts 2007, 80th Leg., R.S., Ch.

47, Sec. 2, eff. May 8, 2007.

Sec. 911.305. EXAMINATION OF COMPANY. The department shall

examine each farm mutual insurance company as often as the

department determines necessary.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.306. SOLVENCY REQUIREMENTS. (a) A farm mutual

insurance company is solvent if:

(1) the company's assets, including the policyholders'

contingent liability for the company's losses, are reasonably

sufficient to pay the company's losses according to the terms of

the policies; and

(2) the company's required unencumbered surplus, if any, has not

been impaired in excess of 16-2/3 percent of the required

unencumbered surplus.

(b) A company that is solvent as provided by this section may

continue to engage in the business of insurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.307. RESERVE REQUIREMENTS. (a) A farm mutual

insurance company's board of directors may provide for the

accumulation of reserve funds.

(b) The company shall invest the reserve funds in the same type

of securities in which the reserve funds of other fire insurance

companies are required to be invested by law.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 911.308. SURPLUS REQUIREMENTS. (a) A farm mutual

insurance company organized between January 1, 1955, and May 21,

1973, shall maintain an unencumbered surplus of $2 for each $100

of insurance in force or an unencumbered surplus of $200,000,

whichever amount is less.

(b) A farm mutual insurance company organized under this chapter

on or after May 21, 1973, shall maintain an unencumbered surplus

in cash of $2 for each $100 of insurance in force or an

unencumbered surplus of $200,000, whichever amount is greater.

(c) A company described by Subsection (b) shall invest the

minimum unencumbered surplus as provided by Section 822.204. The

company may invest funds in excess of the minimum unencumbered

surplus as provided by the provisions of Subchapter B, Chapter

424, other than Sections 424.052, 424.072, and 424.073.

(d) A company described by Subsection (b) shall, without delay,

restore the minimum unencumbered surplus if the surplus is

impaired. The department shall proceed as provided by Subchapter

B, Chapter 404.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.108, eff. April 1, 2009.



CHAPTER 912. COUNTY MUTUAL INSURANCE COMPANIES

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE F. FARM AND COUNTY MUTUAL INSURANCE COMPANIES

CHAPTER 912. COUNTY MUTUAL INSURANCE COMPANIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 912.001. DEFINITIONS. In this chapter:

(1) "Member" includes a policyholder or another person who is

insured by a county mutual insurance company.

(2) "Policy" includes a certificate or contract of insurance,

certificate of membership, or other document through which

insurance is effected or evidenced.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.002. LIMITED EXEMPTION FROM INSURANCE LAWS;

APPLICABILITY OF CERTAIN LAWS. (a) A county mutual insurance

company is exempt from the operation of all insurance laws of

this state except laws that are made applicable by their specific

terms or except as specifically provided by this chapter.

(b) A county mutual insurance company is subject to:

(1) Sections 38.001, 401.051, 401.052, 401.054-401.062, 401.151,

401.152, 401.155, 401.156, 501.159, 501.202, 501.203, 822.204,

1806.001, 1806.101, 1806.103(b), 1806.104-1806.107, 2002.002, and

2002.005;

(2) Subchapter A, Chapter 86;

(3) Subchapter A, Chapter 401;

(4) the provisions of Subchapter B, Chapter 424, other than

Sections 424.052, 424.072, and 424.073;

(5) Chapters 221, 251, 252, 254, 541, and 2210; and

(6) Articles 5.39 and 5.40.

(c) Rate regulation for a residential fire and allied lines

insurance policy written by a county mutual insurance company is

subject to Chapter 2253. On and after December 1, 2004, rate

regulation for a personal automobile insurance policy and a

residential fire and allied lines insurance policy written by a

county mutual insurance company is subject to Article 5.13-2 and

Chapter 2251. A county mutual insurance company is subject to

Chapter 2253. The commissioner may adopt rules as necessary to

implement this subsection.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 206, Sec. 21.40(a),

(b), eff. June 11, 2003; Acts 2003, 78th Leg., ch. 209, Sec. 10,

eff. Oct. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

631, Sec. 4, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.109, eff. April 1, 2009.

Sec. 912.003. FEES. The department shall charge and collect a

fee in the amount of $1 for the issuance of a county mutual

insurer's certificate of authority.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.004. FORMATION OF NEW COUNTY MUTUAL COMPANY PROHIBITED.

A new county mutual insurance company may not be formed under

this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.005. LIMITATION ON TRANSFER OF BUSINESS TO COUNTY

MUTUAL INSURANCE COMPANY. An insurer may not transfer more than

10 percent of the insurer's insurance policies to a county mutual

insurance company without the prior approval of the commissioner.

Added by Acts 2003, 78th Leg., ch. 206, Sec. 21.405, eff. June

11, 2003.

SUBCHAPTER B. ORGANIZATION OF COUNTY MUTUAL INSURANCE COMPANY;

DIRECTORS

Sec. 912.051. APPLICABILITY OF TEXAS NON-PROFIT CORPORATION ACT.

(a) Except to the extent of any conflict with this code, the

Texas Non-Profit Corporation Act (Article 1396-1.01 et seq.,

Vernon's Texas Civil Statutes) applies to a county mutual

insurance company. The commissioner has each power and duty of,

and shall perform each act to be performed by, the secretary of

state under that Act with respect to county mutual insurance

companies.

(b) On advance approval of the commissioner, a county mutual

insurance company may pay dividends to its members.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.052. ELIGIBILITY OF BOARD OF DIRECTORS; TERM. (a) An

individual is eligible to serve as a director of a county mutual

insurance company if the individual is a policyholder who

maintains insurance coverage in the amount of at least $1,000

written by the company on the individual's property.

(b) Except as otherwise provided by the company's bylaws, a

director serves for a term of one year or until the director's

successor qualifies for office.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.053. GENERAL POWERS OF BOARD OF DIRECTORS. The board

of directors of a county mutual insurance company has the powers

provided by the company's charter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.054. AUTHORITY TO BORROW MONEY. (a) The board of

directors of a county mutual insurance company may borrow money

in an amount determined to be necessary to pay the company's

accrued or unaccrued losses.

(b) The board may pledge as security for a loan the assets of

the company, including the contingent liability of its

policyholders.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.055. CHARTER AND ARTICLES OF INCORPORATION. The

charter and articles of incorporation of a county mutual

insurance company must state:

(1) the name of the company, which must include the words

"County Mutual Insurance Company";

(2) the location of the principal office of the company; and

(3) the number of the directors, which must be at least five.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.056. CREATION OF LOCAL CHAPTERS AND DISTRICTS. (a) A

county mutual insurance company's bylaws may provide for:

(1) the organization of local chapters to transact the company's

business; and

(2) the creation of districts in and for which directors may be

elected.

(b) The bylaws may also provide that delegates from the

company's local chapters are the company's supreme governing

body.

(c) The company may consider the hazards against which the

company insures and the company's classes of risks and territory

of operation in organizing the local chapters and creating the

districts.

(d) A company organized and operating under this chapter that,

as of September 1, 2001, and continuously thereafter, appointed

managing general agents, created districts, or organized local

chapters to manage a portion of the company's business

independent of all other business of the company may continue to

operate in that manner and may appoint and contract with one or

more managing general agents in accordance with this code only if

the company:

(1) cedes 85 percent or more of the company's direct and assumed

risks to one or more reinsurers; and

(2) has a private passenger automobile insurance business:

(A) with a market share of not greater than five percent; or

(B) that is predominantly nonstandard.

(e) A company described by Subsection (d) shall file, for each

managing general agent, district, or local chapter program, the

rating information required by the commissioner by rule. Each

managing general agent, district, or local chapter program shall

be treated as a separate insurer for the purposes of Chapters

544, 2251, 2253, and 2254.

(f) Notwithstanding any other provision of this code, a company

operating under Subsection (d) that cedes 85 percent or more of

the company's direct and assumed risks to one or more

nonaffiliated reinsurers shall maintain unencumbered surplus, or

guaranty fund and unencumbered surplus, equal to the greater of

$2 million or five percent of the company's recoverable for

reinsurance after taking full credit against the recoverable as

otherwise permitted for:

(1) premium payable to ceding insurers, net of any ceding

commission due the company;

(2) collateral held as required by Section 493.104, letters of

credit, and security trusts that secure the collection of the

reinsurance; and

(3) reinsurance through reinsurers whose financial strength is

rated "A" or better by the A. M. Best Company, Incorporated, or

another nationally recognized statistical rating organization

acceptable to the commissioner.

(g) The commissioner by rule shall adopt a transition period for

insurance companies subject to Subsection (f) to meet the

requirements of that subsection and for the pro rata elimination

of any deficiencies in the amounts required under that

subsection. The transition period adopted under this subsection

must be for a period of not less than five years.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

677, Sec. 3, eff. September 1, 2009.

Sec. 912.057. POLICYHOLDER MEETINGS. (a) A county mutual

insurance company shall hold a policyholder meeting to elect

directors and transact business at the time and place and in the

manner prescribed by the company's bylaws.

(b) A special meeting of a company's policyholders may be called

by:

(1) the president, the general manager, or one-third of the

company's directors; or

(2) the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.058. VOTING BY POLICYHOLDERS. (a) Each policyholder

of a county mutual insurance company is entitled to only one vote

at a policyholders' meeting.

(b) A policyholder may not vote by proxy unless the company's

bylaws specifically authorize voting in that manner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.059. AMENDMENT TO BYLAWS. (a) A majority of the

members of a county mutual insurance company, either in person or

by proxy when ratified by the board of directors, may amend the

company's bylaws at a regular meeting or at a special meeting

called for that purpose.

(b) Notice of a regular or special meeting at which an amendment

to the bylaws will be considered must be mailed or delivered

personally to each member.

(c) An amendment to the bylaws is not effective until approved

by the commissioner as meeting the requirements of this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.060. AUTHORITY TO PROHIBIT WAIVER OF BYLAWS. A county

mutual insurance company may provide in its bylaws that a local

chapter or an officer or agent elected by the local chapter may

not waive a provision of the bylaws.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.061. APPLICATION FOR EXTENSION OF CHARTER; TERM. (a)

Before a county mutual insurance company's charter or extension

of the charter expires, the company may apply to the department

for an extension of the charter for a term of 50 years from the

date the charter would otherwise expire.

(b) The application for an extension must:

(1) demonstrate that the application was authorized either by a

two-thirds vote of the company's directors or by a majority vote

at a policyholders' meeting;

(2) state in full the charter to be extended;

(3) state the period for which the charter is to be extended;

(4) be signed and acknowledged by the president and secretary of

the company; and

(5) be accompanied by a fee of $50.

(c) A company whose charter is extended retains the rights,

privileges, and immunities granted a county mutual insurance

company by this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. AUTHORITY TO ENGAGE IN BUSINESS IN THIS STATE

Sec. 912.101. OPERATION UNDER CERTIFICATE OF AUTHORITY. A

county mutual insurance company engages in the business of

insurance under a certificate of authority issued by the

department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.102. AUTHORITY TO ENGAGE IN BUSINESS. A county mutual

insurance company may engage in the business of insurance in

accordance with this chapter and other applicable laws only if:

(1) the company was formed before September 6, 1955, and was

actively engaged in the business of insurance on that date; or

(2) the company was formed under a permit to solicit insurance

issued before September 6, 1955.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER D. POLICIES AND COVERAGE

Sec. 912.151. KINDS OF INSURANCE AUTHORIZED. (a) A county

mutual insurance company that qualifies to write casualty lines

for statewide operation may write all lines of automobile

insurance. The company may not assume a risk on any one hazard

that is greater than five percent of its assets, unless the

company promptly reinsures the excess amount of risk.

(b) A county mutual insurance company may insure property

against loss or damage by:

(1) fire, lightning, gas explosion, theft, windstorm, and hail

or for any combination of these hazards; or

(2) any other hazard against which any other fire or windstorm

insurance company operating in this state may write insurance on

property described by Subsection (c).

(c) Unless restricted by its charter, the company may write

insurance against the hazards described by Subsection (b) on:

(1) a rural or urban dwelling and attendant outhouses and yard

buildings;

(2) the contents, for home and personal use, of a rural or urban

dwelling, an attendant outhouse, or a yard building, including a

family vehicle, musical instrument, and library;

(3) a barn or other farm, dairy, truck garden, hennery, or ranch

building and any other improvement;

(4) a vehicle, harness, implement, tool, or machinery of any

description used on and about a farm, truck garden, dairy,

hennery, or ranch;

(5) fruit and products, other than growing crops, and any fowl,

livestock, or domestic animals that are produced, raised, grown,

kept, or used on a farm, truck garden, dairy, hennery, or ranch;

(6) a church house, country school house, country lodge room, or

country recreation hall, other than a road house or public dance

hall; and

(7) the contents of a church house, country school house,

country lodge room, or country recreation hall.

(d) An insurance policy written by a county mutual insurance

company against loss or damage by windstorm or hail, as described

by Subsection (a), may include coverage for:

(1) a building or other structure that is built wholly or

partially over water; and

(2) the corporeal movable property contained in a building or

structure described by Subdivision (1).

(e) The county mutual insurance company may impose appropriate

limits of coverage and deductibles for coverage described by

Subsection (d).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1153, Sec. 5, eff. September 1, 2005.

Sec. 912.152. POLICY FORMS. (a) A county mutual insurance

company is subject to:

(1) Sections 1952.051-1952.055;

(2) Subchapter B, Chapter 2002;

(3) Chapter 2301; and

(4) Articles 5.06 and 5.35.

(b) County mutual insurance companies shall file policy forms

under Subchapter B, Chapter 2301, or continue to use the standard

policy forms and endorsements promulgated under former Articles

5.06 and 5.35 on notification to the commissioner in writing in

the manner prescribed by those articles that those forms will

continue to be used.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 206, Sec. 21.41, eff.

June 11, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.110, eff. April 1, 2009.

Sec. 912.153. CONTRACT TERMS: INCORPORATION OF BYLAWS. (a) A

county mutual insurance company's bylaws are part of each

contract between the company and an insured.

(b) Each policy issued by the company must state that the

company's bylaws are part of the contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.154. AMOUNT OF INSURANCE UNDER MULTIPLE HAZARDS POLICY.

The amount of risk or insurance coverage in a policy that

insures a risk against more than one hazard is the maximum loss

the county mutual insurance company may sustain under the policy

at any one time, regardless of the number of hazards against

which the company insures.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.155. REPAIR OR REPLACEMENT OF INSURED PROPERTY. (a)

The county mutual insurance company's bylaws may authorize the

company to require, at its option, that all or a percentage of

the money paid for a loss be used to replace or repair the

damaged or destroyed property. The requirement may apply equally

to personal and real property, including personal and real

property exempt from execution, such as a homestead or a building

on the homestead. The company may provide in its bylaws that the

requirements of Section 862.053 do not apply to its insurance

policies.

(b) This section does not apply to a company that meets the

requirements of Section 912.308(a)(3), but such a company is

subject to Sections 883.154, 883.155, and 883.156.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.156. CONTESTING CLAIM FOR CERTAIN PURPOSES PROHIBITED.

(a) In this section, "full payment" means payment of the full

amount of a loss actually sustained on the occurrence of the

contingency against which the insurance coverage is obtained, not

to exceed the maximum amount stated in the policy.

(b) A county mutual insurance company may not contest a claim:

(1) only for delay or a captious or inconsequential reason; or

(2) to force a settlement for less than full payment.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.157. DENIAL OF CLAIM: NOTICE REQUIRED. (a) A county

mutual insurance company shall notify a claimant of the company's

intent to deny liability on a claim not later than the 60th day

after the date the company receives due proofs that the claim

will not be paid.

(b) A company that does not notify a claimant as required by

Subsection (a) is presumed as a matter of law to have accepted

liability on the claim.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER E. CHARGES, PREMIUMS, AND ASSESSMENTS

Sec. 912.201. SCHEDULE OF CHARGES. A county mutual insurance

company shall file with the department a schedule of the amounts

the company charges a policyholder or an applicant for a policy,

regardless of the term the company uses to refer to those

charges, including "rate," "policy fee," "inspection fee,"

"membership fee," or "initial charge." A county mutual insurance

company shall file premium, expense, and loss experience data

with the department in the manner prescribed by the commissioner.

An insurer shall file the schedules and data required under this

section according to rules promulgated by the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 206, Sec. 21.42, eff.

June 11, 2003.

Sec. 912.202. PAYMENT OF PREMIUM OR ASSESSMENT. (a) A county

mutual insurance company's bylaws must:

(1) state the time and manner of the levy and payment of a

premium or assessment for policies written by the company;

(2) in addition to the regular premium or assessment under

Subdivision (1), establish the contingent liability of a

policyholder for all losses accrued while a policy is in force in

the amount of $2 for each $100 of insurance coverage; and

(3) state the time and manner of payment of a policyholder's

contingent liability established under Subdivision (2).

(b) As required by its bylaws, a county mutual insurance company

shall establish and levy premiums and assessments, including the

contingent liability of a policyholder, for all insurance written

by the company.

(c) A policyholder shall pay premiums and assessments as

required by the company's bylaws.

(d) The premium or assessment for a policy shall be secured by a

lien on each item of real or personal property, other than a

homestead, covered by the policy, including the land on which an

insured building is located. The lien remains on the property

while the insured owns the property.

(e) Subsection (a) does not apply to a company that meets the

requirements of Section 912.308(a)(3), but such a company is

subject to Sections 883.154, 883.155, and 883.156.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.203. NONPAYMENT OF PREMIUM OR ASSESSMENT: FILING OF

ACTION. (a) A county mutual insurance company may bring an

action in the home county of the company against a policyholder

who defaults on the payment of an assessment or premium.

(b) The company is entitled to judgment against the policyholder

for:

(1) delinquent premiums or assessments;

(2) foreclosure of the lien described by Section 912.202; and

(3) the costs of an action, including a reasonable attorney's

fee in the amount of at least $5.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.204. POLICYHOLDER LIABILITY. A policyholder is liable

for the losses of a county mutual insurance company only as

provided by Section 912.202 and the company's bylaws, and only in

proportion to the amount that the premium or assessment for the

policyholder's policy bears to the total amount of premiums or

assessments for all policies written by the company in the class

to which the policyholder's policy belongs.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER F. AGENTS

Sec. 912.251. LICENSING AND APPOINTMENT OF AGENTS. An agent for

a county mutual insurance company must be licensed and appointed

as provided by Title 13.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.224(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.111, eff. April 1, 2009.

SUBCHAPTER G. REGULATION OF COUNTY MUTUAL INSURANCE COMPANY;

FINANCIAL REQUIREMENTS

Sec. 912.301. REPORT REGARDING CONDITION OF COMPANY. (a) The

commissioner may, at any time the commissioner determines

advisable, compel written reports from a county mutual insurance

company regarding the company's condition.

(b) The commissioner may require that the report be verified

under oath by a responsible officer of the company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.302. ANNUAL STATEMENT FEE. The department shall charge

and the comptroller shall collect a fee of $20 for the filing of

an annual statement by a county mutual insurance company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.303. BOOKS AND RECORDS. (a) A county mutual insurance

company shall maintain the company's books and records in a form

and manner that accurately reflects the condition of the company

or the facts essential to the company's faithful and effective

operation.

(b) The company shall use forms or systems that most effectively

serve the purposes of this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.304. REINSURANCE. (a) A county mutual insurance

company may reinsure any or all of the company's risks with

another company against any hazard against which the county

mutual insurance company is permitted to insure.

(b) The county mutual insurance company may contract for mutual

or reciprocal reinsurance with another company on the mutual or

cooperative plan subject to the following conditions:

(1) the county mutual insurance company may assume the

reinsurance on the risks of the other company only if the other

company reinsures the risks of the county mutual insurance

company; and

(2) the county mutual insurance company may write or assume the

reinsurance only on property that the company is authorized to

insure and that is located in this state.

(c) A county mutual insurance company that reinsures another

company's property is liable for the losses of the other company

only as specified in the reinsurance contract. The county mutual

insurance company does not become a member or partner of the

other company as a result of the reinsurance.

(d) A county mutual insurance company may pay or collect

additional assessments or premiums for the purpose of a contract

described by Subsection (b).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.305. SECURITY DEPOSIT. (a) A county mutual insurance

company shall maintain with the comptroller through the

department a deposit in cash or, subject to the commissioner's

approval, convertible securities. The deposit must be equal to:

(1) the largest amount assumed by the company on any one risk;

or

(2) on a demonstration of reinsurance acceptable to the

commissioner, the largest amount retained by the company on any

one risk after reinsurance.

(b) The deposit is liable for the payment of all judgments

against the company and is subject to garnishment after final

judgment against the company. The company, on the commissioner's

demand, must immediately replenish the deposit when the deposit

is impounded or depleted. If the company does not immediately

replenish the deposit, the company may be regarded as insolvent.

(c) If a county mutual insurance company makes a statement,

including a statement contained in an advertisement, letter, or

literature, that the company deposited cash or securities as

required by this section, the company must also state in full:

(1) the purpose, exact amount, and character of the deposit; and

(2) the conditions under which the deposit was made.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.306. REQUIRED BONDS. (a) A county mutual insurance

company shall obtain a bond for:

(1) the officer responsible for handling the funds of the

company's members; and

(2) all other office employees who may have access to the

company's funds.

(b) The bonds required under this section must:

(1) be with a surety authorized by the department to engage in

business in this state;

(2) be made payable to the department for the use and benefit of

the company's members; and

(3) obligate the principal and surety to pay pecuniary losses

that the company sustains through an act of fraud, dishonesty,

forgery, theft, embezzlement, wrongful abstraction, or wilful

misapplication, regardless of whether the act is committed by the

officer or employee directly and alone, or in cooperation with

another person.

(c) A bond under this section must:

(1) be in an amount that is at least the greater of $1,000 or

the amount of cash assets on hand, but not more than $20,000, if

the bond covers the officer; or

(2) be in an amount established by the department that is at

least $1,000 but not more than $5,000, if the bond covers office

employees.

(d) One or more persons may recover on a bond under this section

until the bond is exhausted.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.307. RESERVE REQUIREMENTS. (a) A county mutual

insurance company shall maintain unearned premium reserves as

provided by Section 862.102.

(b) The company shall invest the unearned premium reserves and

any other type of reserves authorized by the company's board of

directors in the same type of securities in which the reserve

funds of insurance companies engaged in the same kind of business

are required to be invested by law.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.308. AMOUNT AND INVESTMENT OF SURPLUS. (a) A county

mutual insurance company shall maintain an unencumbered surplus

which may be invested only in items listed in Section 822.204.

The unencumbered surplus must be at least:

(1) $25,000, if the company is organized to write insurance

coverage locally in only the county of its domicile;

(2) $50,000, if the company is organized to write insurance

coverage in only the county of its domicile and any adjacent

county; or

(3) an amount equal to the aggregate of the minimum capital and

minimum surplus required under Sections 822.054, 822.202,

822.210, and 822.211, for a fire insurance company if the county

mutual insurance company is organized to write insurance coverage

statewide.

(b) Except as provided by Section 912.056, a county mutual

insurance company is subject to Subchapter B, Chapter 404, and

Sections 822.203, 822.210, and 822.212.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.112, eff. April 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

677, Sec. 2, eff. September 1, 2009.

Sec. 912.309. POLICYHOLDER LOANS TO COMPANY. (a) A

policyholder may loan to a county mutual insurance company money

as necessary:

(1) for the company to engage in the company's business; or

(2) to enable the company to comply with a requirement of this

chapter, including the unencumbered surplus requirement under

Section 912.308.

(b) Subject to the approval of the commissioner, the county

mutual insurance company may repay a loan and agreed interest, at

an annual rate not to exceed 10 percent, only from the surplus

remaining after the company provides for the company's reserves,

other liabilities, and required surplus.

(c) A loan under this section or interest on a loan is not

otherwise a liability or claim against the company or any of its

assets.

(d) A county mutual insurance company may not pay a commission,

promotion expense, or other bonus in connection with a loan made

to the company.

(e) A county mutual insurance company shall report in its annual

statement the amount of each loan made to the company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.310. CERTAIN COMPANIES EXEMPT. (a) Chapter 196, Acts

of the 53rd Legislature, Regular Session, 1953, and Chapter 117,

Acts of the 54th Legislature, Regular Session, 1955, do not apply

to a county mutual insurance company:

(1) that was organized and operating as a county mutual fire

insurance company on May 22, 1953; and

(2) the business of which is devoted exclusively to the writing

of industrial fire insurance policies covering dwellings,

household goods and wearing apparel on a weekly, monthly, or

quarterly basis on a continuous premium payment plan.

(b) The exemption established by this section applies only so

long as the company is engaged exclusively in the writing of

industrial fire insurance policies described by Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER O. GENERAL FINANCIAL REGULATION

Sec. 912.701. HAZARDOUS FINANCIAL CONDITION, SUPERVISION,

CONSERVATORSHIP, AND LIQUIDATION. Subchapter A, Chapter 404, and

Chapters 441 and 443 apply to a county mutual insurance company

engaged in the business of insurance in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.113, eff. April 1, 2009.

SUBCHAPTER P. DISCIPLINARY ACTION AND PROCEDURES IN GENERAL

Sec. 912.751. OFFICER OR DIRECTOR UNWORTHY OF TRUST: REMOVAL AND

REVOCATION OF CERTIFICATE OF AUTHORITY. (a) After notice and

hearing, the commissioner shall order the removal of an officer

or director of a county mutual insurance company holding a

certificate of authority if the officer or director is found

unworthy of the trust or confidence of the public.

(b) If a county mutual insurance company does not remove an

officer or director as required by an order issued under

Subsection (a), the commissioner shall:

(1) revoke the company's certificate of authority; and

(2) treat the company as insolvent.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.752. FRAUDULENT OPERATION OR IMPROPER CONTESTS:

REVOCATION OF CERTIFICATE OF AUTHORITY. After notice and

hearing, the commissioner shall revoke the certificate of

authority of a county mutual insurance company that is:

(1) operating fraudulently; or

(2) improperly contesting the company's claims.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.753. TIME LIMIT TO APPEAL. An individual or a county

mutual insurance company may appeal an order or a ruling of the

commissioner under this chapter not later than the 60th day after

the date of the order or ruling, in accordance with Subchapter D,

Chapter 36.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER Q. GENERAL CRIMINAL PENALTIES

Sec. 912.801. VIOLATION OF CHAPTER; CRIMINAL PENALTY. (a)

Except as otherwise provided by this subchapter, a person,

including a director, officer, agent, employee, attorney at law,

or attorney in fact of a county mutual insurance company, commits

an offense if the person violates this chapter.

(b) An offense under this section is punishable by:

(1) a fine of not more than $500;

(2) confinement in jail for a term of not more than 180 days; or

(3) both a fine and confinement as provided by Subdivisions (1)

and (2).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 912.802. CONVERSION; CRIMINAL PENALTY. (a) A director,

officer, agent, employee, attorney at law, or attorney in fact of

a county mutual insurance company commits an offense if the

person fraudulently takes or converts to the person's own use or

secretes with the intent to take or convert to the person's own

use, and with knowledge that the person is not entitled to

receive it, any property or other thing of value of the company

that is in the person's custody, control, or possession as a

result of the person's office, directorship, agency, or

employment or in any other manner.

(b) A director, officer, agent, employee, attorney at law, or

attorney in fact of a county mutual insurance company commits an

offense if the person pays or delivers property or another thing

of value described by Subsection (a) to another person knowing

that the person is not entitled to receive it.

(c) An offense under this section is punishable by imprisonment

in the Texas Department of Criminal Justice for a term of not

more than 10 years or less than 2 years.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.126, eff. September 1, 2009.

Sec. 912.803. UNLAWFUL DIVERSION OF FUNDS; CRIMINAL PENALTY.

(a) A director, officer, agent, employee, attorney at law, or

attorney in fact of a county mutual insurance company commits an

offense if the person wilfully borrows, withholds, or diverts

from its purpose in any manner all or part of a special fund

that:

(1) belongs to or is under the control and management of the

company; and

(2) is designated by law for that purpose.

(b) An offense under this section is punishable by imprisonment

in the Texas Department of Criminal Justice for a term of not

more than 10 years or less than 2 years.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.127, eff. September 1, 2009.

Sec. 912.804. FALSE AFFIDAVIT; CRIMINAL PENALTY. (a) An

officer, director, agent, employee, attorney at law, or attorney

in fact of a county mutual insurance company commits an offense

if the person wilfully makes a false affidavit in connection with

the requirements of this chapter.

(b) An offense under this section is punishable by:

(1) a fine of not more than $500; or

(2) confinement in jail or imprisonment in the Texas Department

of Criminal Justice for a term of not more than two years.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.128, eff. September 1, 2009.



CHAPTER 941. LLOYD'S PLAN

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE G. LLOYD'S PLAN AND RECIPROCAL AND INTERINSURANCE

EXCHANGES

CHAPTER 941. LLOYD'S PLAN

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 941.001. DEFINITIONS. In this chapter:

(1) "Affiliate" has the meaning described by Section 823.003.

(2) "Attorney in fact" means an attorney in fact authorized

under a power of attorney to act for the underwriters of a

Lloyd's plan.

(3) "Lloyd's plan" means an entity engaged in the business of

writing insurance on the Lloyd's plan.

(4) "Underwriter" means an individual, partnership, or

association of individuals that writes insurance on the Lloyd's

plan.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 941.002. LLOYD'S PLAN INSURANCE AUTHORIZED; LIFE INSURANCE

PROHIBITED. (a) Except as provided by Subsection (b), a Lloyd's

plan may write any kind of insurance that may be lawfully written

in this state, including:

(1) fire insurance, including tornado, hail, crop, and floater

insurance;

(2) automobile insurance, including fire, theft, transportation,

property damage, collision liability, and tornado insurance;

(3) liability insurance;

(4) marine insurance;

(5) accident and health insurance;

(6) burglary insurance;

(7) plate glass insurance; and

(8) fidelity and surety bonds insurance.

(b) A Lloyd's plan may not write life insurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 941.003. LIMITED EXEMPTION FROM INSURANCE LAWS; APPLICATION

OF CERTAIN LAWS. (a) A Lloyd's plan is exempt from the

operation of all insurance laws of this state except as

specifically provided in this chapter or unless it is

specifically provided in the other law that the law is

applicable.

(b) A Lloyd's plan is subject to:

(1) Subchapter A, Chapter 5, Chapter 254, Subchapters A and B,

Chapter 1806, and Subtitle C, Title 10;

(2) Articles 5.35, 5.39, and 5.40;

(3) Article 5.13-2, as provided by that article, Chapter 2251, as

provided by that chapter, and Chapter 2301, as provided by that

chapter;

(4) Chapters 251, 252, 402, 541, and 2253;

(5) Subchapter A, Chapter 401;

(6) Subchapter B, Chapter 404;

(7) Subchapter C, Chapter 1806; and

(8) Sections 38.001, 501.159, 822.203, 822.205, 822.210,

822.212, 2002.005, 2002.051, and 2002.052.

(c) Chapter 2007 applies to rates for motor vehicle insurance

written by a Lloyd's plan.

(d) Underwriters and their attorney in fact are subject to

Sections 822.051, 822.057, 822.058, 822.059, 822.060, and

822.201, except that:

(1) the articles of agreement executed by the underwriters are

instead of the articles of incorporation; and

(2) the aggregate of the guaranty fund and unencumbered surplus

of the Lloyd's plan constitutes capital structure for purposes of

Section 822.060.

(e) A Lloyd's plan is subject to Chapter 2210, as provided by

that chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 206, Sec. 21.43(a),

(b), eff. June 11, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

631, Sec. 5, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1295, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.114, eff. April 1, 2009.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.026, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.026, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 42, eff. June 19, 2009.

Sec. 941.004. WITHDRAWAL FROM THE BUSINESS OF INSURANCE. (a) A

Lloyd's plan may withdraw from the business of insurance only if

the department determines that adequate provision has been made,

through reinsurance or other means, for:

(1) payment of all unadjusted losses of the Lloyd's plan; and

(2) reinsurance of all outstanding risks in favor of residents

of this state or covering property located in this state.

(b) On compliance with the requirements of Subsection (a):

(1) any bond of the attorney in fact shall be released; and

(2) the department shall release to the underwriters any net

assets over which the department has joint control.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. FORMATION AND STRUCTURE OF LLOYD'S PLAN

Sec. 941.051. FORMATION OF LLOYD'S PLAN. (a) To write

insurance on the Lloyd's plan, underwriters must:

(1) execute articles of agreement expressing the intent to write

insurance; and

(2) comply with the requirements of this chapter.

(b) A Lloyd's plan must have at least 10 underwriters.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 941.052. ATTORNEY IN FACT. (a) The attorney in fact may

execute insurance policies for the Lloyd's plan.

(b) The principal office of the attorney in fact must be

maintained at the place designated by the underwriters in the

articles of agreement.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 941.053. DEPUTY OR SUBSTITUTE ATTORNEY IN FACT. An

appointed deputy attorney in fact or substitute attorney in fact

for an attorney in fact holding a certificate of authority under

this chapter and accepting powers of attorney from underwriters

is authorized by the certificate of authority to:

(1) issue or make a policy or contract of insurance; and

(2) perform any other act incident to issuing or making a policy

or contract of insurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 941.054. NAME OF LLOYD'S PLAN. The name under which a

Lloyd's plan engages in business:

(1) must contain the word "Lloyd's"; and

(2) may not be so similar to any name in use in this state as to

be likely to confuse or deceive.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. AUTHORITY TO ENGAGE IN BUSINESS

Sec. 941.101. CERTIFICATE OF AUTHORITY REQUIRED. (a) An

attorney in fact may not write insurance in this state or for

residents of this state or covering property located in this

state unless the attorney in fact holds a certificate of

authority issued under this chapter.

(b) Except as otherwise provided by this chapter, an attorney in

fact must:

(1) be a resident of this state; and

(2) maintain the attorney in fact's office in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 941.102. APPLICATION FOR CERTIFICATE OF AUTHORITY. (a)

The attorney in fact shall file with the department a verified

application for a certificate of authority that states:

(1) the name of the attorney in fact;

(2) the name under which the Lloyd's plan will engage in the

business of insurance;

(3) the names and addresses of the underwriters;

(4) the location of the principal office; and

(5) the kinds of insurance to be written.

(b) The application must be accompanied by:

(1) a copy of each form of policy or contract under which

insurance will be written;

(2) a copy of the form of the power of attorney under which the

attorney in fact will act for and bind the underwriters;

(3) a copy of the articles of agreement executed by the

underwriters and the attorney in fact;

(4) a financial statement showing in detail:

(A) assets held by the attorneys in fact, committee of

underwriters, trustees, or other officers of the Lloyd's plan;

(B) liabilities incurred and outstanding; and

(C) income received and disbursements made by the attorney in

fact;

(5) an instrument executed by each underwriter authorizing the

attorney in fact to accept service of process for each

underwriter in any action on a policy or contract of insurance;

and

(6) an instrument from the attorney in fact that delegates to

the department the power of the attorney in fact to accept

service of process.

(c) On filing the application, the attorney in fact shall pay to

the department a fee of $10. A fee collected under this

subsection shall be deposited to the credit of the Texas

Department of Insurance operating account.

(d) Sections 201.001 and 201.002 apply to a fee collected under

Subsection (c).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.115, eff. April 1, 2009.

Sec. 941.103. ISSUANCE OF CERTIFICATE OF AUTHORITY. On

determination by the department that the underwriters and

attorney in fact have complied with the law, the department

shall, in accordance with Sections 801.001, 801.002,

801.051-801.055, 801.057, and 801.101, issue a certificate of

authority to the attorney in fact.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER D. OPERATION, POWERS, AND DUTIES OF LLOYD'S PLAN

Sec. 941.151. LIABILITY OF UNDERWRITER. (a) Subject to

Subsection (c), an underwriter by contract with the persons

insured may limit the underwriter's liability to the percentage

of the loss that equals the ratio of the underwriter's

subscription paid in cash or securities allowed by this chapter

to the total guaranty fund contributed by all the underwriters.

(b) Subject to Subsection (c), an underwriter's total liability

on all risks may be limited to the amount of the underwriter's

subscription, as expressed in the underwriter's power of attorney

and agreement with the attorney in fact.

(c) At least half of an underwriter's subscription must be paid

or contributed to the guaranty fund in cash or admissible

securities.

(d) An underwriter is responsible solely for the underwriter's

liability as provided by the insurance contract. An underwriter

is not liable as a partner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 941.152. LIABILITY OF ADDITIONAL OR SUBSTITUTED

UNDERWRITER. An additional or substituted underwriter is liable

in the same manner and to the same extent as an original

subscriber to the articles of agreement and power of attorney on

file with the department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 941.153. ACCRUAL OF PROFITS. The profits of a Lloyd's plan

may accrue to an underwriter only on the basis of the

underwriter's actual investment in cash or convertible

securities, without regard to any obligation or subscription of

the underwriter to pay additional cash or securities in the

future.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 941.154. ASSUMPTION OF RISK BY CERTAIN AFFILIATED INSURERS.

An insurer who is subject to Article 5.26 may not directly or

indirectly assume all or a substantial part of a risk covered by

a policy written by a Lloyd's plan that is an affiliate of the

insurer if the risk is written at a rate less than the rate that

may be lawfully charged by:

(1) the insurer; or

(2) one of the insurer's affiliates that is subject to Article

5.26.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 941.155. PROMOTION OF LLOYD'S PLAN. (a) An individual,

firm, or corporation may not be instrumental in organizing a

Lloyd's plan if, in the organization of the Lloyd's plan,

compensation is paid to the individual, firm, or corporation or

to a representative of the individual, firm, or corporation for

procuring underwriters or a guaranty fund for the Lloyd's plan

unless the individual, firm, or corporation holds a permit issued

by the department that authorizes the charging of a commission in

connection with organizing the Lloyd's plan.

(b) Not more than 10 percent of the total amount of an

underwriter's subscription to a Lloyd's plan may be paid to any

person as a commission for the sale of units of or an interest in

the Lloyd's plan or for procuring underwriters for the Lloyd's

plan.

(c) This section applies to the continued organization or

extension of a Lloyd's plan, if a commission is to be paid in

connection with the organization or extension. With respect to a

continued organization or extension of a Lloyd's plan, the

commissioner may not refuse the permit because of the

contemplated size or amount of the guaranty fund of the Lloyd's

plan.

(d) After the permit has been granted, securities may not be

accepted as contributions to the guaranty fund unless the

securities have been approved in advance by the department as

complying with this chapter with respect to the investment of the

funds of a Lloyd's plan.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 941.156. REINSURANCE PERMITTED. This chapter does not

prevent a domestic Lloyd's plan from reinsuring:

(1) the Lloyd's plan's excess lines with a solvent foreign

Lloyd's plan acceptable to the department that does not hold a

certificate of authority to engage in the business of insurance

in this state; or

(2) any business from a foreign Lloyd's plan described by

Subdivision (1).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER E. FINANCIAL REQUIREMENTS

Sec. 941.201. REQUIRED NET ASSETS. The department may not issue

a certificate of authority to an attorney in fact unless the net

assets contributed to the attorney in fact, a committee of

underwriters, a trustee, or other officers as provided for in the

articles of agreement constitute a guaranty fund and surplus over

and above all of the Lloyd's plan's liabilities that is at least

equal to the minimum capital stock and surplus required of a

stock insurance company engaging in the same kinds of business.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 941.202. LIMITATION OF BUSINESS. (a) Except as provided

by Subsection (c), a Lloyd's plan may not assume or write

insurance risks in this state, for residents of this state, or

covering property located in this state that produce an amount of

net premium income that exceeds 10 times the value of the net

assets of the underwriters.

(b) If the insurance risks written or assumed by a Lloyd's plan

produce a net premium income that exceeds the limit specified by

Subsection (a), the Lloyd's plan may not write or assume an

additional insurance risk until the net assets have been

increased to a level that brings the net premium income produced

by the additional insurance risk within that limit.

(c) The limit imposed by Subsection (a) does not apply to a

Lloyd's plan if:

(1) the Lloyd's plan's net assets equal at least the amount of

money required of a stock insurance company engaged in the same

kind of business in this state; or

(2) the department determines that the Lloyd's plan, through

reinsurance or other contracts with other responsible and solvent

insurers, has reduced the net lines at risk carried by the

Lloyd's plan so that its operations are safe and its solvency is

not in danger.

(d) An attorney in fact for a Lloyd's plan may not assume an

insurance risk that exceeds one-tenth of the sum of the amount of

the net assets of the underwriters as described in this

subchapter and the amount of the additional liability assumed by

the individual underwriters in the articles of agreement and in

policies or contracts of insurance, unless the excess insurance

risk is promptly reinsured.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 941.203. COMPUTATION OF RESERVE. A Lloyd's plan shall

compute reserve liabilities for outstanding business and incurred

losses on the same basis required for a stock insurance company

engaged in the same kinds of business in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 941.204. AUTHORIZED INVESTMENTS. (a) The minimum guaranty

fund and surplus required of a Lloyd's plan under Sections

822.054, 822.202, 822.210, 822.211, and 941.201 must be:

(1) in cash; or

(2) invested as provided by:

(A) Section 822.204; or

(B) any other law governing the investment of the capital stock

and minimum surplus of a capital stock insurance company engaged

in the same kind of business.

(b) Funds of a Lloyd's plan other than the minimum guaranty fund

and surplus described by Subsection (a) must, if invested, be

invested as provided by:

(1) the provisions of Subchapter B, Chapter 424, other than

Sections 424.052, 424.072, and 424.073; or

(2) any other law governing the investment of the funds of a

capital stock insurance company engaged in the same kind of

business.

(c) A Lloyd's plan may purchase, hold, or convey real property

in accordance with Section 862.002.

(d) A Lloyd's plan organized before August 10, 1943, and

engaging in business under a certificate of authority issued by

the former Board of Insurance Commissioners is not required to

comply with this section except as to securities acquired on or

after August 10, 1943, regardless of whether those securities

were substituted for securities held before that date or were

acquired from additional, successor, or substituted underwriters.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.116, eff. April 1, 2009.

Sec. 941.205. JOINT CONTROL OF MINIMUM ASSETS. (a) To the

extent of the minimum required under this subchapter, the assets

of a Lloyd's plan must be made subject to the joint control of

the attorney in fact and the department, in a manner satisfactory

to the department, so that the assets may not be withdrawn,

diverted, or spent without the approval of the department or for

a purpose not permitted under this chapter.

(b) The underwriters are entitled to the interest or income

accruing from property or securities placed under joint control

under Subsection (a) as the interest or income becomes payable.

(c) As an alternative to submitting assets to joint control

under Subsection (a), an attorney in fact for a Lloyd's plan

engaged in business before August 20, 1929, may execute a bond in

the amount of $25,000 for the safekeeping of assets, to be

released only on approval of the department. The corporate surety

and the form of the bond must be approved by the department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 941.206. HAZARDOUS FINANCIAL CONDITION, SUPERVISION,

CONSERVATORSHIP, AND LIQUIDATION; IMPAIRMENT OF SURPLUS. (a)

Subchapter A, Chapter 404, and Chapters 441 and 443 apply to a

Lloyd's plan engaged in the business of insurance in this state.

(b) Subchapter B, Chapter 404, applies to a Lloyd's plan.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.117, eff. April 1, 2009.

SUBCHAPTER F. REGULATION OF LLOYD'S PLAN

Sec. 941.251. EXAMINATIONS. (a) The provisions of Sections

86.001, 86.002, 401.051, 401.052, 401.054-401.062, 401.151,

401.152, 401.155, and 401.156 that relate to the examination of

insurers apply to a Lloyd's plan.

(b) The department may examine the books and affairs of an

attorney in fact for a Lloyd's plan. The attorney in fact and

each deputy attorney in fact shall facilitate the examination and

furnish any information reasonably required by the department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.118, eff. April 1, 2009.

Sec. 941.252. ANNUAL REPORT. (a) An attorney in fact shall

annually file with the department a verified report on a form

prepared by the department of:

(1) the business conducted by the attorney in fact on behalf of

the Lloyd's plan during the preceding year;

(2) the condition of the affairs of the Lloyd's plan; and

(3) any other information required by the department.

(b) The report must cover all of the business conducted by the

attorney in fact on behalf of the Lloyd's plan, without regard to

the place where the business was conducted.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER G. FOREIGN LLOYD'S PLAN

Sec. 941.301. FOREIGN LLOYD'S PLAN; BOND OR MINIMUM NET ASSETS

REQUIRED. (a) Except as provided by Subsection (b), the

commissioner may not issue a certificate of authority to an

attorney in fact if:

(1) the underwriters are not residents of this state; or

(2) the underwriters maintain their principal office outside of

this state.

(b) The department may issue a certificate of authority to an

attorney in fact in circumstances described by Subsection (a) if

the underwriters, at their option:

(1) file a bond with the department that complies with Section

941.302; or

(2) maintain net assets in this state that:

(A) are subject to the joint control of the attorney in fact and

the commissioner; and

(B) meet the requirements of Subchapter E regarding the minimum

amount of net assets of a Lloyd's plan.

(c) A deposit of securities made under Subsection (b)(2) is

considered to have been made on the same terms and conditions as

a bond executed in accordance with Section 941.302.

(d) If there is recovery on a deposit or bond made under this

section, the commissioner shall immediately demand that

additional security be provided to increase the amount of the

bonds to the minimum amount required by this section. The

additional bond must be posted not later than the 30th day after

the date the commissioner makes the demand. Successive recoveries

may be made on a bond made under this section until the principal

amount of the bond is exhausted.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 941.302. BOND OF FOREIGN LLOYD'S PLAN. (a) A bond filed

under Section 941.301 must:

(1) be executed by corporate sureties that:

(A) meet the requirements imposed by the department; and

(B) are authorized to engage in guaranty, fidelity, and surety

business in this state;

(2) be in a principal amount that equals the minimum amount of

net assets of a Lloyd's plan under this subchapter;

(3) be payable to the department;

(4) be conditioned for the payment of all claims arising under

insurance policies or contracts:

(A) issued in this state;

(B) issued to residents of this state; or

(C) covering property located in this state; and

(5) be held by the department for the benefit of any person with

a valid claim arising under an insurance policy or contract

described by Subdivision (4).

(b) The bond must also provide that if a Lloyd's plan with

outstanding insurance policies in favor of residents of this

state or covering property located in this state becomes

insolvent or ceases to engage in the business of insurance in

this state, the department, after 10 days' notice to the attorney

in fact for the Lloyd's plan or any receiver in charge of the

Lloyd's plan's property and affairs, may contract with another

insurer engaging in the business of insurance in this state for

the assumption of and reinsurance by that insurer of:

(1) all of the Lloyd's plan's insurance risks outstanding in

this state; and

(2) all unsatisfied lawful claims outstanding against the

Lloyd's plan.

(c) If the department enters into a contract described by

Subsection (b) and the attorney general approves the contract as

reasonable, the assuming insurer is entitled to recover from the

makers of the bond filed under Section 941.301 the amount of the

premium or compensation for reinsurance that is specified in the

contract.

(d) A bond filed under Section 941.301 binds any additional or

substitute underwriters of the Lloyd's plan.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER H. CONVERSION TO CAPITAL STOCK INSURANCE COMPANY

Sec. 941.351. CONVERSION AUTHORIZED. The underwriters may

convert a Lloyd's plan to a capital stock insurance company

governed by Chapter 822 by complying with this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 941.352. ADOPTION OF CONVERSION PLAN. The underwriters by

a two-thirds vote may adopt a plan to convert the Lloyd's plan to

a capital stock insurance company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 941.353. REQUIREMENTS OF CONVERSION PLAN. The conversion

plan must provide that a capital stock insurance company will be

formed in accordance with Chapter 822, except that:

(1) the company's required minimum capital and surplus must

equal the required minimum guaranty fund and surplus of the

Lloyd's plan;

(2) the company's assets may be in cash or in the form of an

investment lawfully held by the Lloyd's plan; and

(3) an original examination under Section 822.058(b) is not

required unless directed by the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 941.354. COMMISSIONER APPROVAL OF CONVERSION PLAN. On the

commissioner's approval of the conversion plan and the formation

of the capital stock insurance company, all assets, interests,

obligations, and liabilities of the Lloyd's plan, including all

outstanding policies and insurance obligations, are transferred

to the capital stock insurance company, except as otherwise

provided by this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 941.355. CONVERSION OF MEMBER OF HOLDING COMPANY SYSTEM.

If the Lloyd's plan is a member of a holding company system

identified in registration information that the Lloyd's plan

filed with the department in accordance with Chapter 823, the

rights and interests of the underwriters in the capital stock

insurance company may be assigned at the time of conversion to

any affiliated person in that holding company system. An

assignment under this subsection is not:

(1) a change in control for the purposes of Section 822.212; or

(2) an acquisition of control for the purposes of Chapter 823.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER O. PENALTIES

Sec. 941.701. REVOCATION OF CERTIFICATE OF AUTHORITY. The

commissioner shall revoke a certificate of authority issued to an

attorney in fact if the attorney in fact or an underwriter

violates this chapter or any other law of this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 941.702. CRIMINAL PENALTY. (a) A person commits an

offense if the person, as a principal, attorney in fact, agent,

broker, or other representative, engages in the business of

writing insurance on the Lloyd's plan in violation of this

chapter.

(b) An offense under this section is punishable by a fine of not

more than $500.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.



CHAPTER 942. RECIPROCAL AND INTERINSURANCE EXCHANGES

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE G. LLOYD'S PLAN AND RECIPROCAL AND INTERINSURANCE

EXCHANGES

CHAPTER 942. RECIPROCAL AND INTERINSURANCE EXCHANGES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 942.001. DEFINITIONS. In this chapter:

(1) "Attorney in fact" means an individual, firm, or corporation

who, under a power of attorney or other appropriate authorization

of the attorney in fact, acts for subscribers of an exchange by

issuing reciprocal or interinsurance contracts.

(2) "Exchange" means a reciprocal or interinsurance exchange and

includes the office through which a reciprocal or interinsurance

contract is exchanged.

(3) "Reciprocal or interinsurance contract" means an insurance

policy or other contract that provides indemnity among a group of

subscribers for certain losses.

(4) "Subscriber" means an individual, partnership, or

corporation who, through an attorney in fact, enters into a

reciprocal or interinsurance contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 942.002. SUBSCRIBER INSURANCE COVERAGE THROUGH EXCHANGE

AUTHORIZED; LIFE INSURANCE PROHIBITED. (a) Except as provided

by Subsection (c), subscribers of this state may exchange

reciprocal or interinsurance contracts with other subscribers of

this state or of another state or country to provide indemnity

among those subscribers for a loss for which insurance coverage

may be obtained under other law.

(b) A public, private, or municipal corporation organized under

the laws of this state may act as a subscriber, and the right to

exchange a reciprocal or interinsurance contract is:

(1) incidental to the purpose for which the corporation is

organized; and

(2) in addition to the corporate rights and powers expressly

conferred in the corporation's articles of incorporation.

(c) An exchange may not engage in the business of life

insurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 942.003. LIMITED EXEMPTION FROM INSURANCE LAWS;

APPLICABILITY OF CERTAIN LAWS. (a) An exchange is exempt from

the operation of all insurance laws of this state except as

specifically provided in this chapter or unless exchanges are

specifically mentioned in the other law.

(b) An exchange is subject to:

(1) Subchapter A, Chapter 5, Chapter 254, Subchapters A and B,

Chapter 1806, and Subtitle C, Title 10;

(2) Articles 5.35, 5.39, and 5.40;

(3) Article 5.13-2, as provided by that article, Chapter 2251, as

provided by that chapter, and Chapter 2301, as provided by that

chapter;

(4) Chapters 402, 541, and 2253;

(5) Subchapter A, Chapter 401, and Sections 401.051, 401.052,

401.054, 401.055, 401.056, 401.057, 401.058, 401.059, 401.060,

401.061, 401.062, 401.151, 401.152, 401.155, and 401.156;

(6) Subchapter B, Chapter 404;

(7) Subchapter C, Chapter 1806; and

(8) Sections 38.001, 501.159, 822.203, 822.205, 822.210,

822.212, 861.254(a)-(f), 861.255, 862.001(b), 862.003, 2002.002,

2002.005, 2002.051, and 2002.052.

(c) Chapter 2007 applies to rates for motor vehicle insurance

written by an exchange.

(d) The provisions of the Texas Business Corporation Act that

relate to the indemnification of officers and directors apply to

an exchange.

(e) Subscribers and their attorney in fact are subject to

Sections 822.051, 822.057-822.060, and 822.201, except that:

(1) the declaration of the subscribers prescribed by Section

942.053 replaces the articles of incorporation; and

(2) the unencumbered surplus of the exchange constitutes capital

structure for purposes of Section 822.060.

(f) An exchange is subject to Chapter 2210, as provided by that

chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 206, Sec. 21.44(a),

(b), eff. June 11, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

631, Sec. 6, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1295, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.119, eff. April 1, 2009.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.027, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.027, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 43, eff. June 19, 2009.

SUBCHAPTER B. FORMATION AND STRUCTURE OF EXCHANGE

Sec. 942.051. APPOINTMENT OF ATTORNEY IN FACT; APPROVAL BY

DEPARTMENT OF POWER OF ATTORNEY OR OTHER AUTHORIZATION REQUIRED.

(a) A reciprocal or interinsurance contract may be executed by

an attorney in fact appointed by the subscribers of an exchange.

(b) A corporation may be organized in this state to act as

attorney in fact for an exchange. The general laws regarding

incorporation supplement this chapter to the extent consistent

with this chapter. A corporation organized in this state to act

as attorney in fact for an exchange may be organized under the

Texas Business Corporation Act, notwithstanding any conflicting

provision of that Act.

(c) The form of the power of attorney or other document granting

authority to the attorney in fact and under which the insurance

is to be exchanged is subject to approval by the department. This

subsection may not be construed to permit the department to

require the filing or use of uniform forms of those documents

except as otherwise provided by this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 942.052. SECURITY REQUIREMENTS. (a) Except as provided by

Subsection (d), to act as an attorney in fact, an individual,

firm, or corporation must execute a good and sufficient fidelity

bond that obligates the principal and surety to pay a pecuniary

loss of money or property, not exceeding the amount of the bond,

that is sustained by the exchange through fraud, dishonesty,

forgery, theft, embezzlement, wrongful abstraction, or wilful

misapplication on the part of the attorney in fact, directly or

through connivance with others.

(b) The bond must:

(1) be acceptable to the department;

(2) be payable to the subscribers or the department; and

(3) be in the amount of:

(A) $25,000 for an individual or firm; or

(B) $50,000 for a corporation.

(c) If the conditions of the bond are violated, the insurance

supervisory authority of any state in which the attorney in fact

is authorized to engage in the business of the exchange may bring

an action to enforce the bond on behalf of the subscribers.

(d) Instead of a bond, an attorney in fact may deposit with the

appropriate official of the exchange's state of domicile cash or

securities of the kind in which a general casualty company is

authorized to invest its funds. The deposit must be made in the

same amount, and must be conditioned, approved, and payable in

the same manner, as a bond required under this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 942.053. SUBSCRIBER DECLARATION. (a) On entering into a

reciprocal or interinsurance contract, the subscribers, through

the attorney in fact, shall file with the department a

declaration verified by the oath of the attorney in fact.

(b) The declaration must include:

(1) the name of the proposed exchange;

(2) the kinds of insurance to be provided under the reciprocal

or interinsurance contract;

(3) a copy of the form of the power of attorney or other

authorization of the attorney in fact under which the insurance

is to be provided;

(4) the location of each office from which the reciprocal or

interinsurance contracts are to be issued; and

(5) any other information prescribed by the department,

including an affidavit comparable to the affidavit prescribed by

Section 822.057(a)(3).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 942.054. NAME OF EXCHANGE. (a) The name of an exchange

must contain the term "reciprocal," "inter-insurance exchange,"

"underwriters," "association," "exchange," "underwriting,"

"inter-insurers," or "inter-insurors."

(b) The name selected for an exchange may not be so similar to

the name of a similar organization or an insurer that, in the

opinion of the department, the name is calculated to confuse or

deceive.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 942.055. OFFICE LOCATIONS. The attorney in fact shall

maintain the offices of the exchange at the places designated by

the subscribers in the power of attorney or other authorization.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. AUTHORITY TO ENGAGE IN BUSINESS

Sec. 942.101. CERTIFICATE OF AUTHORITY REQUIRED; EFFECT ON

FOREIGN CORPORATIONS. (a) An attorney in fact must hold a

certificate of authority issued by the department under Sections

801.001, 801.002, 801.051-801.055, 801.057, 801.101, and 801.102.

A certificate of authority obtained in accordance with this

section authorizes the attorney in fact named in the certificate

to exercise all powers and perform all duties of an attorney in

fact.

(b) A corporation required to obtain a certificate of authority

from the department under this section is not considered to be

engaging in business in this state within the meaning of any law

applying to foreign corporations.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER D. OPERATION, POWERS, AND DUTIES OF EXCHANGE

Sec. 942.151. SUBSCRIBER LIABILITY FOR CERTAIN CONTINGENT

PREMIUMS. (a) Except as provided by Section 942.152 and

Subsection (b), if a certificate of authority is issued as

provided by Subchapter C, the power of attorney or other

authorization executed by the subscribers must provide that, in

addition to the premium or premium deposit specified in the

reciprocal or interinsurance contract, the subscribers are liable

for a contingent premium equal to one additional annual premium

or premium deposit.

(b) If the subscribers and their attorney in fact are authorized

to issue reciprocal or interinsurance contracts for cash premiums

only, the power of attorney or other authorization may waive all

contingent premiums.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 942.152. SUBSCRIBER LIMITED LIABILITY BASED ON CERTAIN

MINIMUM CAPITAL AND SURPLUS. If the unencumbered surplus of an

exchange is at least equal to the minimum capital stock and

minimum surplus required of a stock insurance company engaged in

the same kinds of business, the subscribers of the exchange may

provide by agreement that the premium or premium deposit

specified in the reciprocal or interinsurance contract

constitutes the entire liability of the subscribers through the

exchange.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 942.153. PRIOR AUTHORITY NOT AFFECTED. This chapter does

not affect any authority that existed before September 6, 1955,

that allowed the subscribers of an exchange and their attorney in

fact to write non-assessable policies in this state, subject to

any prerequisite imposed by law on that authority.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 942.154. STATEMENTS RELATING TO INDEMNITY AMOUNTS. (a)

The attorney in fact for an exchange shall file with the

department a sworn statement that shows the maximum amount of

indemnity on any single risk.

(b) The attorney in fact for an exchange shall, as required by

the department, file with the department a sworn statement that:

(1) the attorney has examined the commercial rating of each

subscriber, as established by the reference book of a commercial

agency with at least 100,000 subscribers; and

(2) based on the examination or other information in the

attorney's possession, it appears that no subscriber has assumed

on any single risk an amount greater than 10 percent of that

subscriber's net worth.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 942.155. FINANCIAL REQUIREMENTS. (a) An exchange shall

maintain at all times an unencumbered surplus over and above all

liabilities that is at least equal to the minimum capital stock

and surplus required of a stock insurance company engaged in the

same kinds of business.

(b) An exchange shall maintain at all times the reserves

required by the laws of this state or by rules adopted by the

commissioner to be maintained by stock insurance companies

engaged in the same kinds of business.

(c) An exchange shall maintain the required assets as to:

(1) minimum surplus requirements, as provided by Section

822.204; and

(2) other funds, as provided by the provisions of Subchapter B,

Chapter 424, other than Sections 424.052, 424.072, and 424.073.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.120, eff. April 1, 2009.

Sec. 942.156. ISSUANCE OF FIDELITY AND SURETY BOND INSURANCE;

DEPOSIT REQUIRED. (a) If a domestic exchange writes fidelity or

surety bond insurance in this state, the exchange shall keep on

deposit with the comptroller money, bonds, or other securities in

an amount of not less than $50,000. The department shall approve

for the deposit securities described by the provisions of

Subchapter B, Chapter 424, other than Sections 424.052, 424.072,

and 424.073, and the exchange shall maintain the approved

securities intact at all times.

(b) A foreign exchange that writes fidelity or surety bond

insurance in this state shall file with the department evidence

satisfactory to the department that the exchange has, for the

protection of its subscribers, at least $100,000 in money, bonds,

or other securities as described by the provisions of Subchapter

B, Chapter 424, other than Sections 424.052, 424.072, and

424.073, on deposit with the comptroller or other appropriate

official of its state of domicile or in escrow under that

official's supervision and control in a reliable bank or trust

company. If those bonds or other securities are not acceptable

to and approved by the department, the department may deny the

attorney in fact for the exchange a certificate of authority.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.121, eff. April 1, 2009.

Sec. 942.157. TRANSACTIONS BETWEEN CERTAIN INSURERS AND

AFFILIATED EXCHANGES. (a) In this section, "affiliate" has the

meaning assigned by Section 823.003.

(b) An insurer subject to Article 5.26 may not directly or

indirectly assume all or a substantial part of any risk covered

by a reciprocal or interinsurance contract written by an exchange

that is an affiliate of that insurer if the risk is written at a

rate less than the rate that may be lawfully charged by the

insurer or any affiliate of the insurer that is subject to

Article 5.26.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 942.158. ADVANCES OF MONEY BY ATTORNEY IN FACT. (a) The

attorney in fact for an exchange may advance to the exchange any

amount of money necessary to conduct the business of the

exchange, including any amount necessary to enable the exchange

to comply with a legal requirement.

(b) Subject to the approval of the department, the advanced

amount and any agreed interest on that amount, not exceeding 10

percent a year:

(1) is payable only from the surplus of the exchange remaining

after providing for all reserves, other liabilities, and required

surplus; and

(2) may not otherwise be a liability or claim against the

exchange or any of the exchange's assets.

(c) A commission, promotion expense, or other bonus may not be

paid in connection with the advance of money to the exchange.

(d) The amount of each advance must be reported in the

exchange's annual report.

(e) The department may not arbitrarily refuse approval under

Subsection (b).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 942.159. VIOLATION BY ATTORNEY IN FACT OF REQUIREMENTS

REGARDING INDEMNITY CONTRACTS; CRIMINAL PENALTY. (a) An

attorney in fact commits an offense if the attorney in fact:

(1) exchanges a reciprocal or interinsurance contract without

first complying with the law governing the contract; or

(2) directly or indirectly solicits or negotiates an application

for the contract without first complying with the law governing

the contract.

(b) Subsection (a) does not apply to an action taken by an

attorney in fact for the purpose of applying for a certificate of

authority from the commissioner as provided by this chapter.

(c) An offense under this section is punishable by a fine of not

less than $100 or more than $1,000.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER E. REGULATION OF EXCHANGES

Sec. 942.201. ANNUAL REPORT. (a) Not later than March 1 of

each year, the attorney in fact for an exchange shall submit to

the commissioner a report covering the previous year ending

December 31.

(b) The report must:

(1) demonstrate that the financial condition of affairs at the

exchange is in accordance with the financial requirements of this

chapter under Section 942.155; and

(2) provide any additional information and reports as required

to show:

(A) the total amount of premiums or deposits collected;

(B) the total amount of losses paid;

(C) the total amounts returned to subscribers; and

(D) the amounts retained for expenses.

(c) The attorney in fact is not required to provide in the

report the name and address of any subscriber.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 942.202. EXAMINATION BY DEPARTMENT. The business affairs

and assets of an exchange, as shown at the office of the attorney

in fact, are subject to examination by the department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 942.203. FEES; TAXES; FILING FEE. (a) To the extent

applicable, the schedule of fees established under Chapter 202

applies to an exchange and the exchange's attorney in fact.

(b) An exchange is subject to:

(1) Chapters 221 and 222; and

(2) Chapters 251-255.

(c) The comptroller shall collect the taxes and the filing fee

for the annual report.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.122, eff. April 1, 2009.



CHAPTER 961. NONPROFIT LEGAL SERVICES CORPORATIONS

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE H. OTHER ENTITIES

CHAPTER 961. NONPROFIT LEGAL SERVICES CORPORATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 961.001. DEFINITIONS. In this chapter:

(1) "Applicant" means a person applying for a contract for legal

services to be performed through a nonprofit legal services

corporation.

(2) "Benefit certificate" means a document issued to a

participant that states the benefits and other required matters

under a group contract for legal services or an individual

contract for legal services issued to a participant.

(3) "Contracting attorney" means an attorney who has entered

into a contract under Section 961.301.

(4) "Nonprofit legal services corporation" means a corporation

created for the sole purpose of establishing, maintaining, and

operating a nonprofit legal services plan under which the

corporation contracts for and obtains legal services for

participants through contracting attorneys in consideration of

each participant's payment of a definite amount to fund the

payment of the contracting attorneys' fees.

(5) "Participant" means a person entitled to performance of

legal services under contract with a nonprofit legal services

corporation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.002. APPLICABILITY OF OTHER LAWS. (a) The Texas

Miscellaneous Corporation Laws Act (Article 1302-1.01 et seq.,

Vernon's Texas Civil Statutes) and the Texas Non-Profit

Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil

Statutes) apply to a nonprofit legal services corporation to the

extent not in conflict with this chapter.

(b) The following provisions of this code apply to a nonprofit

legal services corporation in the same manner that they apply to

an insurer or a person engaged in the business of insurance, to

the extent the provisions do not conflict with this chapter:

(1) Articles 1.09-1 and 21.47;

(2) Sections 31.002, 31.004, 31.007, 31.021, 31.022, 31.023,

31.026, 31.027, 32.021, 32.022(a), 32.023, 33.002, 33.006,

36.108, 38.001, 81.004, 201.005, 201.055, 401.051, 401.052,

401.054-401.062, 401.103-401.106, 401.151, 401.152, 401.155,

401.156, 801.001, 801.002, 801.051-801.055, 801.057, 801.101,

801.102, 841.251, and 841.252;

(3) Subchapter B, Chapter 31;

(4) Subchapters A and C, Chapter 32;

(5) Subchapter D, Chapter 36;

(6) Subchapter A, Chapter 401;

(7) Subchapter A, Chapter 542;

(8) Subchapter A, Chapter 805; and

(9) Chapters 86, 402, 441, 443, 481, 541, 802, and 824.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.123, eff. April 1, 2009.

Sec. 961.003. CORPORATION SUBJECT TO DEPARTMENT REGULATION.

Each nonprofit legal services corporation is subject to this

chapter and to direct regulation by the department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.004. CORPORATION NOT ENGAGED IN BUSINESS OF INSURANCE.

A nonprofit legal services corporation that complies with this

chapter is not engaged in the business of insurance and, except

as provided by Section 961.002(b), is not subject to laws

relating to insurers.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.005. AGENTS. The licensing and regulation of an agent

authorized to solicit prepaid legal services contracts for a

nonprofit legal services corporation is subject to Title 13.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.226(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.124, eff. April 1, 2009.

SUBCHAPTER B. FORMATION AND STRUCTURE OF NONPROFIT LEGAL SERVICES

CORPORATIONS

Sec. 961.051. APPLICATION FOR CORPORATE CHARTER; NONPROFIT

STATUS REQUIRED. (a) Seven or more persons may apply to the

secretary of state for a corporate charter under the Texas

Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's

Texas Civil Statutes) for a nonprofit legal services corporation.

(b) A nonprofit legal services corporation must be governed and

operated as a nonprofit organization.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.052. MINIMUM PARTICIPATION REQUIREMENTS. (a) After

incorporation and before engaging in business other than seeking

applicants and obtaining contracting attorneys, a nonprofit legal

services corporation must collect in advance an application fee

and at least one month's payment for services from the lesser of:

(1) 200 applicants; or

(2) the number of applicants that the department determines is

necessary for a workable legal services plan.

(b) The nonprofit legal services corporation shall keep the

money collected under Subsection (a) in a trust account in a bank

in this state until the corporation is issued a certificate of

authority under this chapter. The corporation shall refund the

money in full if the corporation is not issued a certificate of

authority.

(c) As a condition of continued operation, a nonprofit legal

services corporation must maintain at least the lesser of:

(1) 200 participants; or

(2) the necessary number of applicants determined by the

department under Subsection (a)(2).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. AUTHORITY TO ENGAGE IN BUSINESS

Sec. 961.101. ISSUANCE OF CERTIFICATE OF AUTHORITY. (a) The

department shall issue a certificate of authority to a nonprofit

legal services corporation to engage in business if the

corporation:

(1) files a statement acceptable to the department showing that

the corporation is solvent; and

(2) complies with this chapter.

(b) A certificate of authority is valid until revoked for

noncompliance with law, by operation of law, or as provided by

this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.102. REVOCATION OF CERTIFICATE OF AUTHORITY. (a)

After a hearing, the commissioner shall revoke the certificate of

authority of a nonprofit legal services corporation if:

(1) the commissioner determines the corporation is:

(A) operating fraudulently; or

(B) not complying with this chapter; or

(2) the corporation does not pay valid claims in accordance with

this chapter.

(b) A hearing under Subsection (a) may be held only on the basis

of written specifications and not earlier than the 21st day after

the date notice of the hearing is given.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER D. BOARD OF DIRECTORS; PERSONNEL

Sec. 961.151. COMPENSATION OF DIRECTORS. A director of a

nonprofit legal services corporation may not receive salary or

other compensation for the director's services but may receive

reimbursement for reasonable and necessary expenses incurred in

attending a meeting called to manage or direct the affairs of the

corporation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.152. FINANCIAL OFFICER; BOND. (a) A nonprofit legal

services corporation, by resolution entered in its minutes, shall

designate one or more officers to be responsible for handling the

corporation's funds. The president, secretary, or general manager

of the corporation must certify a copy of the resolution, and the

corporation shall file the copy with the department.

(b) Except as provided by Subsection (c), the corporation shall

make and file a separate or blanket surety bond covering each

officer designated under Subsection (a). The bond must:

(1) be issued by a corporate surety company authorized to issue

surety bonds in this state;

(2) be satisfactory to the department and payable to the

department for the use and benefit of the corporation;

(3) obligate the principal and surety to pay any monetary loss

to the corporation through an act of fraud, dishonesty, forgery,

theft, embezzlement, or wilful misapplication by a covered

officer, whether acting alone or with other persons, while

employed as or exercising the powers of an officer designated

under Subsection (a); and

(4) be in an amount of at least $25,000 for each officer

covered.

(c) Instead of the bond required by Subsection (b), an officer

designated under Subsection (a) may deposit with the department

cash or securities approved by the department in the amount and

subject to the conditions applicable to the bond.

(d) Successive recoveries may be made on a bond under this

section until the amount of the bond is exhausted.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.153. BOND REQUIREMENTS FOR CERTAIN PERSONS. (a) In

addition to the bond required by Section 961.152, a nonprofit

legal services corporation shall obtain a separate or blanket

surety bond covering each other person who may have access to the

corporation's funds. The bond must:

(1) be issued by a surety authorized by the department to do

business in this state;

(2) be satisfactory to the department and payable to the

department for the use and benefit of the corporation;

(3) obligate the principal and surety to pay any monetary loss

to the corporation through an act of fraud, dishonesty, forgery,

theft, embezzlement, or wilful misapplication by a covered

person, whether acting alone or with other persons; and

(4) be in an amount determined by the department of at least

$1,000 but not more than $10,000 for each person covered.

(b) Successive recoveries may be made on a bond under this

section until the amount of the bond is exhausted.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER E. REGULATION OF NONPROFIT LEGAL SERVICES CORPORATIONS

Sec. 961.201. PLAN OF OPERATION; EXPENSE FUND BALANCE. (a)

Before accepting applications for participation in a legal

services plan, a nonprofit legal services corporation must:

(1) have sufficient money in its expense fund described by

Section 961.203 to cover initial operations; and

(2) submit to the department:

(A) a plan of operation;

(B) a rate schedule of its charges to participants; and

(C) a schedule and projections of costs of legal services to be

contracted for on behalf of participants.

(b) Before the corporation may engage in business, the

department must approve as adequate, fair, and reasonable:

(1) the plan of operation; and

(2) the sufficiency of the money in the expense fund.

(c) The department has continuing control over the corporation's

plan of operation. A change in the plan must be filed with and

approved by the department before the change takes effect.

(d) The department may not set maximum rates or premiums that

may be charged under a legal services plan under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.202. ANNUAL STATEMENT. (a) Not later than March 1 of

each year, each nonprofit legal services corporation shall file

with the department an annual statement that covers the

corporation's operations for the preceding calendar year.

(b) The statement must be in the form prescribed by and provide

the information required by the department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.203. CLAIM FUND; EXPENSE FUND. (a) A nonprofit legal

services corporation shall maintain a claim fund and an expense

fund.

(b) The claim fund is composed of:

(1) application fees; and

(2) at least 70 percent of the regular payments by participants,

except the department may adjust this percentage on a showing

that the adjustment:

(A) is in the best interest of the persons receiving legal

services under the contract at the time of the adjustment; or

(B) is necessary for the corporation's development during its

first year of existence.

(c) Money in the claim fund must be maintained as cash or in

demand deposits or invested in:

(1) certificates of deposit, share accounts, and time deposits

in a public bank or savings and loan association the deposits of

which are insured by a federal government agency; or

(2) obligations of a state or the federal government.

(d) Money in the expense fund may be invested only in legal

investments for the capital, surplus, and contingency funds of a

stock life insurance company.

(e) Net income from an investment of money in a fund accrues to

that fund.

(f) Money in the claim fund may be disbursed only to pay:

(1) a valid claim;

(2) the cost of settling a contested claim;

(3) tax on the fund's income;

(4) a refund of a fee deposited in the fund;

(5) an expense directly incurred on or for preservation of an

investment of the fund, including the cost of transferring a

security; or

(6) an amount as provided by a contract under Section 961.207.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.204. DEPOSIT REQUIREMENTS. A nonprofit legal services

corporation shall deposit money collected from applicants or

participants in an account of the corporation in a public bank.

The bank must be a state depository, and its deposits must be

protected by the Federal Deposit Insurance Corporation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.205. SOLVENCY OF FUNDS. As a condition of holding a

certificate of authority under this chapter, a nonprofit legal

services corporation shall maintain the solvency of each fund so

that the admitted assets of the fund exceed the fund's

liabilities, other than claim liabilities guaranteed under

Section 961.302.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.206. ADVANCE TO CORPORATION. Any person may advance to

a nonprofit legal services corporation, on a contingent liability

basis, money necessary for the purposes of the corporation's

business or to comply with this chapter, except that the advance

may be repaid only on prior approval of the department. The

advance may be made in an amount and at a rate of interest agreed

to by the person and the corporation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.207. PARTICIPATION AGREEMENTS. (a) Subject to

Subsection (b), a nonprofit legal services corporation may:

(1) contract with another nonprofit legal services corporation

or an insurer authorized to engage in business in this state for

joint participation through:

(A) a mutualization contract agreement; or

(B) a guaranty treaty; and

(2) cede or accept a legal services obligation from such a

corporation or insurer on all or part of a legal services

obligation.

(b) Each document used for a purpose described by Subsection (a)

must be filed with the department and approved by the department

to be in accordance with the corporation's plan of operation

before the document takes effect.

(c) To carry out the purposes of this section, the commissioner

may adopt rules governing an agreement with an insurer under

Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.208. EXCLUSIVE AGENCY CONTRACT OR MANAGEMENT CONTRACT.

(a) A nonprofit legal services corporation may not enter into an

exclusive agency contract or management contract unless the

contract has been approved by the department.

(b) Before entering into a contract governed by Subsection (a),

the corporation shall file the proposed contract with the

department. The department shall approve or disapprove the

proposed contract not later than the 30th day after the filing

date, except that the department may extend that period by a

reasonable time by giving notice not later than the 30th day

after the filing date.

(c) The department shall disapprove the proposed contract if the

department determines that:

(1) the contract:

(A) subjects the corporation to excessive charges;

(B) lasts for an unreasonable period;

(C) does not contain fair and adequate standards of performance;

or

(D) impairs the interests of the public in this state or the

corporation's participants or creditors; or

(2) the persons given the power under the contract to manage the

corporation are not sufficiently trustworthy, competent,

experienced, and free from conflict of interest to manage the

corporation, with due regard for the interest of the public and

the corporation's participants and creditors.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.209. REMEDIES FOR CORPORATION IN HAZARDOUS FINANCIAL

CONDITION. (a) If the commissioner determines that a nonprofit

legal services corporation's financial condition is such that the

continued operation of the corporation may be hazardous to the

public or the corporation's participants or creditors, the

commissioner, after notice and hearing, may order the corporation

to take any action reasonably necessary to correct the condition,

including:

(1) reducing:

(A) the amount of present and potential liability for benefits

through agreements under Section 961.207;

(B) the volume of new business that the corporation accepts; or

(C) expenses through specified methods; or

(2) suspending or limiting the writing of new business for a

period.

(b) If no remedy under Subsection (a) is effective and the

commissioner determines that the hazardous condition is a

shortage of money in the corporation's expense fund, the

commissioner, after further notice and hearing, may order the

corporation to deposit in the expense fund an additional amount

of money sufficient to cure the hazardous condition. The

commissioner may not require a corporation to maintain money in

the expense fund in excess of the amount required by Section

961.205.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.210. RULES RELATING TO HAZARDOUS FINANCIAL CONDITION.

(a) The commissioner by rule may establish:

(1) uniform standards and criteria for early warning that the

continued operation of a nonprofit legal services corporation may

be hazardous to the public or the corporation's participants or

creditors; and

(2) standards for evaluating the financial condition of a

nonprofit legal services corporation.

(b) A standard established under this section must be consistent

with the purposes of this section and Section 961.209.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.211. BOOKS AND RECORDS. (a) A nonprofit legal

services corporation shall keep complete books and records of all

money collected and disbursed.

(b) The department may examine books and records under this

section at the corporation's expense.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.212. FEES. (a) The commissioner shall charge each of

the following fees in an amount prescribed by the commissioner

not to exceed:

(1) $400 for filing an annual operating statement;

(2) $3,000 for filing an application for a certificate of

authority, including the fee for issuance of the certificate of

authority; and

(3) $100 for issuance of each additional certificate of

authority and amendment of a certificate of authority.

(b) The comptroller shall collect the annual operating statement

filing fee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER F. BENEFITS PROVIDED BY NONPROFIT LEGAL SERVICES

CORPORATIONS

Sec. 961.251. APPLICANTS; BENEFIT CERTIFICATE. (a) A nonprofit

legal services corporation may accept applicants and shall issue

a benefit certificate to each applicant that becomes a

participant under a legal services contract. Before issuance of

the certificate, the applicant must pay the application fee,

which does not apply as part of the cost of receiving benefits

under the certificate.

(b) On issuance of the benefit certificate, the participant is

entitled to the legal services stated in the certificate for the

period provided by the certificate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.252. APPROVAL OF FORMS. A benefit certificate,

application form, or contract between a nonprofit legal services

corporation and a participant's employer or group representative

must be in a form approved by the department before issuance. The

department may adopt rules relating to those forms to provide

that they properly describe applicable benefits and are not

unjust, misleading, or deceptive.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.253. TYPES OF LEGAL SERVICES CONTRACTS. A nonprofit

legal services corporation may issue legal services contracts on

an individual, group, or franchise basis.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.254. INDEMNITY CONTRACTS. (a) A nonprofit legal

services corporation may issue a contract for legal services, as

provided by rules adopted by the commissioner, providing for

indemnity for costs of services of an attorney who is not a

contracting attorney if the department is satisfied that the

corporation's plan of operation, experience, and financial

standing, including a proper amount of unencumbered surplus, are

adequate to ensure performance of the contract.

(b) A contract under Subsection (a) may be issued without the

guarantee provided by Section 961.302(1).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.255. LIMITATIONS ON BENEFITS. A contract for legal

services and a benefit certificate issued by a nonprofit legal

services corporation may limit:

(1) the types and extent of benefits; and

(2) the circumstances under which legal services are provided.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.256. CLAIMS. (a) A nonprofit legal services

corporation shall pay a lawful claim for payment under a benefit

certificate not later than the 120th day after the date of

receipt of due proof of claim.

(b) Written notice of a claim given to the corporation is

considered due proof of claim under this section if the

corporation does not provide to the claimant before the 16th day

after the date notice is received the forms usually provided by

the corporation for filing a claim.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER G. CONTRACTS WITH ATTORNEYS

Sec. 961.301. CONTRACTS WITH ATTORNEYS. (a) A nonprofit legal

services corporation may contract with attorneys as provided by

this chapter to ensure to each participant legal services

performed by the attorneys under the contract for legal services

between the corporation and the participant. A contracting

attorney must be licensed to practice law in the jurisdiction in

which legal services are to be provided.

(b) Before issuing a contract for legal services and while the

corporation continues to issue those contracts, the corporation

must maintain the number of contracting attorneys that the

department determines is necessary to service the participant

contracts contemplated by the corporation's plan of operation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.302. AGREEMENT OF CONTRACTING ATTORNEYS. The

contracting attorneys shall:

(1) guarantee to the participants the services stated under the

participants' benefit certificates, except as provided by Section

961.254; and

(2) agree to perform without cost to the participants, other

than the money of the nonprofit legal services corporation held

for the participants' benefit under the corporation's plan of

operation, services described by the benefit certificates.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.303. LIMITATIONS ON CORPORATION'S RELATIONSHIP WITH

ATTORNEYS AND PARTICIPANTS. (a) A nonprofit legal services

corporation may not:

(1) contract to practice law; or

(2) control or attempt to control the relationship existing

between a participant and the participant's attorney.

(b) The corporation may act only as an agent on behalf of its

participants for legal services and, except as provided by

Section 961.254, those services may be provided only by and

through contracting attorneys. A contracting attorney must be an

independent contractor maintaining a direct lawyer and client

relationship with a participant and may not be an employee of the

corporation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.304. CONTRACT WITH ANY ATTORNEY REQUIRED. A nonprofit

legal services corporation must agree to contract under Section

961.301 with any attorney licensed to practice law in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.305. ATTORNEY INSURANCE REQUIRED. (a) Each

contracting attorney shall maintain professional liability and

errors and omissions insurance as required by the nonprofit legal

services corporation with which the attorney contracts.

(b) The commissioner by rule may establish minimum amounts for

coverage under Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.306. PAYMENT ONLY FOR SERVICES PROVIDED. A nonprofit

legal services corporation may not pay any of the claim funds

collected from participants to an attorney except for legal

services that the attorney provided to participants.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.307. COMPLAINT REGARDING ATTORNEY. If the department

receives a complaint concerning the performance of an attorney

connected with a nonprofit legal services corporation, the

department shall refer the complaint to:

(1) the supreme court of this state or a person that the supreme

court designates to receive attorney grievances from the public,

if the attorney is licensed by this state; or

(2) the appropriate licensing agency of another jurisdiction

where the attorney is licensed, if the attorney is not licensed

by this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER I. DISSOLUTION AND LIQUIDATION OF CORPORATION

Sec. 961.401. SUPERVISION BY DEPARTMENT. The department shall

supervise any dissolution or liquidation of a nonprofit legal

services corporation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.402. VOLUNTARY DISSOLUTION. (a) The board of

directors of a nonprofit legal services corporation may vote to

dissolve the corporation at any time, but the corporation may not

be dissolved without the department's approval.

(b) In a dissolution under this section, the officers of the

corporation shall settle all outstanding obligations to

participants and otherwise dispose of the corporation's affairs.

After the officers have completed the corporation's liquidation

and a final settlement has been filed with and approved by the

department, the corporation shall be dissolved as provided by the

provisions relating to voluntary dissolution under the Texas

Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's

Texas Civil Statutes).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.403. INVOLUNTARY DISSOLUTION. If the commissioner

after notice and hearing determines that a nonprofit legal

services corporation is insolvent or has violated this chapter,

the corporation's affairs shall be disposed of:

(1) by a liquidator appointed by and under the supervision of

the commissioner; or

(2) in an appropriate case, under the direction of a court in

Travis County.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 961.404. PRIORITY OF CLAIMS. In a dissolution of a

nonprofit legal services corporation, participants' claims have

priority over all other claims except costs of liquidation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.



CHAPTER 962. JOB PROTECTION INSURANCE

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE H. OTHER ENTITIES

CHAPTER 962. JOB PROTECTION INSURANCE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 962.001. GENERAL DEFINITIONS. In this chapter:

(1) "Insured" means an individual whose indemnification against

income loss is provided because of the individual's membership in

a company or association that offers a job protection insurance

plan.

(2) "Insurer" has the meaning assigned by Section 801.001.

(3) "Person" means an individual, corporation, association, or

other legal entity.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 16, eff. April 1, 2007.

Sec. 962.002. JOB PROTECTION INSURANCE DEFINED. (a) In this

chapter, "job protection insurance" means insurance providing

indemnity that is:

(1) paid for loss of position arising from discharge or

suspension;

(2) payable in installments that do not exceed the average

monthly wage of the insured; and

(3) provided to:

(A) conductors, engineers, motormen, brakemen, switchmen,

firemen, dispatchers, clerks, operators, trackmen, signalmen, and

maintenance-of-way personnel of steam and electric railways; and

(B) bus drivers and truck drivers employed by common carriers.

(b) The term "job protection insurance" does not include a job

benefit fund administered by and through a labor union only for

the union's members.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 16, eff. April 1, 2007.

Sec. 962.003. COMPLIANCE WITH CHAPTER REQUIRED. An insurer must

comply with this chapter to write the insurance coverages

authorized by Section 962.101.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 16, eff. April 1, 2007.

Sec. 962.004. APPLICABILITY OF OTHER LAW. An insurer operating

under this chapter is subject to the following provisions, if not

in conflict with this chapter:

(1) the other chapters of this code, including:

(A) Chapter 221;

(B) Chapter 281, other than any minimum capital and surplus

requirements specified in that chapter;

(C) Chapter 822, including Sections 822.203, 822.205, 822.210,

and 822.212;

(D) Chapter 861; and

(E) Chapter 402; and

(2) Section 171.0525, Tax Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 16, eff. April 1, 2007.

Sec. 962.005. AGENTS. Title 13 applies to the licensing and

regulation of an agent authorized to solicit job protection

insurance for an insurer operating under this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 16, eff. April 1, 2007.

SUBCHAPTER B. AUTHORITY TO ENGAGE IN BUSINESS

Sec. 962.051. QUALIFICATIONS FOR CERTIFICATE OF AUTHORITY. An

insurer may not be issued a certificate of authority to operate

under this chapter unless:

(1) it or a predecessor was writing the insurance coverages

authorized by Section 962.101 on or before January 1, 1920, in at

least one state; and

(2) it had policyholders in this state on August 29, 1983, and

provides proof of that fact to the department.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 16, eff. April 1, 2007.

Sec. 962.052. ISSUANCE OF CERTIFICATE OF AUTHORITY. (a) The

commissioner shall issue a certificate of authority to a domestic

or foreign insurer that applies for a certificate if:

(1) the applicant has:

(A) complied with the requirements of this chapter and all other

requirements imposed on the applicant by law; and

(B) paid any deposit imposed by law; and

(2) the operational history of the applicant indicates a

condition such that the expanded operation of the applicant in

this state or the applicant's operations outside this state will

not create a condition that might be hazardous to the applicant's

policyholders or creditors or to the public, when that

operational history is reviewed in conjunction with:

(A) the applicant's loss experience;

(B) the kinds and nature of risks insured;

(C) the financial condition of the applicant and the applicant's

ownership;

(D) the applicant's proposed method of operation;

(E) the applicant's affiliations;

(F) the applicant's investments;

(G) any contracts leading to contingent liability or agreements

relating to guaranty and surety, other than insurance; and

(H) the ratio of the applicant's total annual premium and net

investment income to commission expenses, general insurance

expenses, policy benefits paid, and required policy reserve

increases.

(b) The commissioner shall file in the department's offices any

documents delivered to the commissioner under this section.

(c) The certificate of authority authorizes the insurer to

engage in the kind or kinds of business in this state specified

in the certificate.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 16, eff. April 1, 2007.

Sec. 962.053. COMPLIANCE WITH STATE LAW REQUIRED. A certificate

of authority issued under this chapter continues in effect on the

condition that the insurer continue to comply with the laws of

this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 16, eff. April 1, 2007.

Sec. 962.054. INSURERS NOT MEETING CERTAIN REQUIREMENTS. To

write the insurance coverages authorized by Section 962.101, a

domestic or foreign insurer that does not meet the requirements

of Sections 962.051 and 962.052 must comply with Chapters 822 and

861.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 16, eff. April 1, 2007.

Sec. 962.055. CAPITAL AND SURPLUS REQUIREMENTS. A domestic or

foreign insurer operating under this chapter shall maintain the

minimum capital and surplus required by Sections 822.054,

822.210, and 822.211.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 16, eff. April 1, 2007.

SUBCHAPTER C. COVERAGE

Sec. 962.101. AUTHORIZED COVERAGES. A domestic or foreign

insurer operating under this chapter may write:

(1) job protection insurance; and

(2) insurance that:

(A) insures an individual described by Section 962.002(a)

against bodily injury or death by accident or against disability

on account of sickness or accident;

(B) grants specific hospital benefits and medical, surgical, and

sick-care benefits to an individual and the individual's family;

and

(C) provides reimbursement of funeral expenses in an amount not

to exceed $200 to any person in connection with the coverage.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 16, eff. April 1, 2007.

Sec. 962.102. OTHER COVERAGES PROHIBITED. A domestic or foreign

insurer operating under this chapter may not write coverage that

is not authorized by Section 962.101.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 16, eff. April 1, 2007.

Sec. 962.103. APPLICABILITY OF GUARANTY FUND LAW. A guaranty

fund established under this code does not provide coverage for

insurance written under this chapter except as specifically

provided by a law governing the fund.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 16, eff. April 1, 2007.

SUBCHAPTER O. ENFORCEMENT PROVISIONS

Sec. 962.701. PROHIBITED ACTS; OFFENSE. (a) A person may not:

(1) provide coverage described by Section 962.101 unless the

person holds a certificate of authority to provide that coverage;

or

(2) solicit insurance for an insurer authorized to provide

insurance coverage under this chapter unless the person holds an

insurance agent's license.

(b) A person commits an offense if the person knowingly violates

Subsection (a). An offense under this subsection is a Class B

misdemeanor.

(c) Venue for prosecution of an offense under this section is in

Travis County.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 16, eff. April 1, 2007.

Sec. 962.702. REFUSAL TO ISSUE OR RENEW CERTIFICATE OF AUTHORITY

OR LICENSE; SUSPENSION OR REVOCATION. If, after notice and

hearing, the commissioner finds that the applicant, certificate

holder, or license holder has violated this chapter or another

provision of this code, the commissioner may refuse to issue or

renew a certificate of authority or a license, or may suspend or

revoke a certificate of authority or a license.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 16, eff. April 1, 2007.



CHAPTER 963. AUTOMOBILE CLUBS

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE H. OTHER ENTITIES

CHAPTER 963. AUTOMOBILE CLUBS

Sec. 963.001. DEFINITION. In this chapter, "automobile club"

has the meaning assigned by Section 722.002, Transportation Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1E.001, eff. April 1, 2009.

Sec. 963.002. PROVISION OF CERTAIN INSURANCE SERVICES BY

AUTOMOBILE CLUB. (a) An automobile club may provide insurance

services only as provided by this chapter.

(b) An automobile club may provide accidental injury and death

benefit insurance coverage to a member through purchase of a

group policy of insurance issued to the automobile club for the

benefit of its members. The coverage must be purchased from an

insurance company authorized to engage in the business of that

type of coverage in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1E.001, eff. April 1, 2009.

Sec. 963.003. CERTIFICATE OF PARTICIPATION. (a) The automobile

club shall provide each member covered by insurance described by

Section 963.002 a certificate of participation.

(b) The certificate of participation must state on its face in

at least 14-point black boldfaced type that the certificate is

only a certificate of participation in a group accidental injury

and death policy and is not automobile liability insurance

coverage.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1E.001, eff. April 1, 2009.

Sec. 963.004. CERTAIN ACTIVITIES PROHIBITED. An automobile club

may endorse insurance products and refer members to agents or

insurers authorized to provide the insurance products in this

state. The automobile club or an agent of the automobile club

may not receive consideration for the referral.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1E.001, eff. April 1, 2009.

Sec. 963.005. CERTAIN TRANSPORTATION-RELATED SERVICES. In

addition to reimbursement services described by Section

722.002(2), Transportation Code, an automobile club may contract

with a member to:

(1) reimburse the member for expenses the member incurs for

towing, emergency road service, and lockout or lost key services;

and

(2) provide immediate destination assistance and trip

interruption service.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1E.001, eff. April 1, 2009.

Sec. 963.006. APPLICABILITY OF INSURANCE LAWS. (a) Except as

provided by Subsection (b), an automobile club performing

services permitted by this chapter is not subject to regulation

under the insurance laws of this state because of the performance

of those services.

(b) An automobile club may sell insurance products to a member

for a consideration separate from the amount that the member pays

for membership in the automobile club if the automobile club is

properly licensed as an agent under the applicable provisions of

this code.

(c) The insurance laws of this state do not apply to

reimbursement provided under Section 963.005.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1E.001, eff. April 1, 2009.



CHAPTER 981. SURPLUS LINES INSURANCE

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE I. COMPANIES THAT ARE NOT ORGANIZED IN TEXAS

CHAPTER 981. SURPLUS LINES INSURANCE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 981.001. PURPOSE. (a) An insurance transaction that is

entered into by a resident of this state with an eligible surplus

lines insurer through a surplus lines agent because of difficulty

in obtaining coverage from an authorized insurer is a matter of

public interest.

(b) The transaction of surplus lines insurance is a subject of

concern and it is necessary to provide for the regulation,

taxation, supervision, and control of these transactions and the

practices and matters related to these transactions by:

(1) requiring appropriate standards and reports concerning the

placement of surplus lines insurance;

(2) imposing requirements necessary to make regulation and

control of surplus lines insurance reasonably complete and

effective;

(3) providing orderly access to eligible surplus lines insurers;

(4) ensuring the maintenance of fair and honest markets;

(5) protecting the revenues of this state; and

(6) protecting authorized insurers, which under the laws of this

state must meet strict standards relating to the regulation and

taxation of the business of insurance, from unfair competition by

unauthorized insurers.

(c) To regulate and tax surplus lines insurance placed in

accordance with this chapter within the meaning and intent of 15

U.S.C. Section 1011, this chapter provides an orderly method for

the residents of this state to effect insurance with eligible

surplus lines insurers through qualified, licensed, and

supervised surplus lines agents in this state, if coverage is not

available from authorized and regulated insurers engaged in

business in this state, under reasonable and practical

safeguards.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.002. DEFINITIONS. In this chapter:

(1) "Eligible surplus lines insurer" means an insurer that is

not an authorized insurer, but that is eligible under Subchapter

B, in which surplus lines insurance is placed or may be placed

under this chapter.

(2) "Stamping office" means the Surplus Lines Stamping Office of

Texas.

(3) "Surplus lines agent" means an agent licensed under

Subchapter E to procure an insurance contract from a surplus

lines insurer.

(4) "Surplus lines insurance" means insurance coverage:

(A) for a subject that is resident, located, or to be performed

in this state; and

(B) that may be placed, in accordance with this chapter, with an

eligible surplus lines insurer.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.003. APPLICABILITY OF CHAPTER. This chapter applies to

insurance:

(1) of a subject that is resident, located, or to be performed

in this state; and

(2) that is obtained, continued, or renewed through:

(A) negotiations or an application wholly or partly occurring or

made within or from within this state; or

(B) premiums wholly or partly remitted directly or indirectly

from within this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.004. SURPLUS LINES INSURANCE AUTHORIZED. (a) An

eligible surplus lines insurer may provide surplus lines

insurance only if:

(1) the full amount of required insurance cannot be obtained,

after a diligent effort, from an insurer authorized to write and

actually writing that kind and class of insurance in this state;

(2) the insurance is placed through a surplus lines agent; and

(3) the insurer meets the eligibility requirements of Subchapter

B as of the inception date and annual anniversary date of each

insurance contract, cover note, or other confirmation of

insurance.

(b) An eligible surplus lines insurer may provide surplus lines

insurance only in the amount that exceeds the amount of insurance

obtainable from authorized insurers.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.005. VALIDITY OF CONTRACTS. (a) Unless a material and

intentional violation of this chapter or Chapter 225 exists, an

insurance contract obtained from an eligible surplus lines

insurer is:

(1) valid and enforceable as to all parties; and

(2) recognized in the same manner as a comparable contract

issued by an authorized insurer.

(b) A material and intentional violation of this chapter or

Chapter 225 does not preclude the insured from enforcing the

insured's rights under the contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.125, eff. April 1, 2009.

Sec. 981.006. SANCTIONS. Chapter 82 applies to a surplus lines

agent or an eligible surplus lines insurer that violates:

(1) this chapter;

(2) Chapter 225; or

(3) a rule or order adopted under Subchapter B or Section

981.005.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.126, eff. April 1, 2009.

Sec. 981.007. LIABILITY OF SURPLUS LINES INSURER FOR LOSSES AND

UNEARNED PREMIUMS. (a) This section applies if:

(1) an eligible surplus lines insurer has assumed a risk under

this chapter; and

(2) the surplus lines agent who placed the insurance has

received the premium for that risk.

(b) If a coverage question between the eligible surplus lines

insurer and the insured arises regarding the assumed risk, the

insurer is considered to have received the premium due for that

coverage.

(c) The eligible surplus lines insurer is liable to the insured

for any:

(1) loss covered by the insurance; and

(2) unearned premium payable to the insured on cancellation of

the insurance.

(d) This section applies without regard to whether the surplus

lines agent is indebted to the insurer regarding the insurance or

for any other cause.

(e) An eligible surplus lines insurer that assumes a risk under

this chapter subjects itself to this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.008. SURPLUS LINES INSURANCE PREMIUM TAX. The premiums

charged for surplus lines insurance are subject to the premium

tax imposed under Chapter 225.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.127, eff. April 1, 2009.

Sec. 981.009. RULES. The commissioner may adopt rules to

implement this chapter or satisfy requirements under federal law

or regulations.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.228(a),

eff. Sept. 1, 2003.

SUBCHAPTER B. ELIGIBILITY REQUIREMENTS FOR SURPLUS LINES INSURERS

Sec. 981.051. AUTHORIZATION REQUIRED. (a) Before an insurer

may issue surplus lines insurance, the insurer must hold an

authorization to engage in the business of insurance from its

domiciliary state or country.

(b) The authorization from the domiciliary state or country must

be for the same kind or class of insurance to be written in this

state as surplus lines insurance.

(c) The surplus lines insurer must provide to the commissioner

satisfactory evidence that the insurer holds the authorization.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.052. GOOD REPUTATION AND PROMPT SERVICE REQUIRED. To

issue surplus lines insurance, an insurer must have a good

reputation and provide reasonably prompt service to its

policyholders in the payment of just losses and claims.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.053. COMPETENCE, TRUSTWORTHINESS, AND EXPERIENCE

REQUIRED. An insurer may not issue surplus lines insurance if:

(1) the insurer's management is:

(A) incompetent or untrustworthy; or

(B) so lacking in insurance company managerial experience as to

make the insurer's proposed operation hazardous to the

insurance-buying public; or

(2) the commissioner has good reason to believe that the insurer

is affiliated directly or indirectly, through ownership, control,

reinsurance transactions, or other insurance or business

relations, with a person whose business operations are or have

been detrimental to policyholders, shareholders, investors,

creditors, or the public.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.054. CERTAIN PRECONDITIONS NOT ALLOWED. An eligible

surplus lines insurer may not require as a condition precedent to

writing new or renewal surplus lines insurance that the insured

or prospective insured place with the insurer other insurance

that is not obtainable as surplus lines insurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.055. FAILURE TO PAY PENALTY. An insurer may not issue

surplus lines insurance if the insurer or its agents have failed

to pay a statutory penalty imposed on the insurer or its agents.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.056. FAILURE TO PAY PREMIUM TAXES. An insurer may not

issue surplus lines insurance if the insurer is obligated to pay

a premium tax in this state and has not paid the tax.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.057. MINIMUM CAPITAL AND SURPLUS REQUIREMENTS. (a)

Except as provided by Subsection (b), an eligible surplus lines

insurer must maintain capital and surplus in an amount of at

least $15 million.

(b) If an eligible surplus lines insurer is an insurance

exchange created by the laws of another state:

(1) the syndicates of the exchange must maintain under terms

acceptable to the commissioner capital and surplus, or the

equivalent under the laws of the exchange's domiciliary

jurisdiction, in an amount of at least $75 million in the

aggregate;

(2) the exchange must maintain under terms acceptable to the

commissioner at least 50 percent of the policyholder surplus of

each individual syndicate in a custodial account accessible to

the exchange or the exchange's domiciliary commissioner in the

event of insolvency or impairment of the individual syndicate;

and

(3) an individual syndicate, to be eligible to accept surplus

lines insurance placements from this state as an exchange member,

must maintain under terms acceptable to the commissioner capital

and surplus, or the equivalent under the laws of the exchange's

domiciliary jurisdiction, in the amount of at least:

(A) $5 million, if the syndicate is a member of an insurance

exchange that maintains at least $15 million for the protection

of all exchange policyholders; or

(B) the greater of:

(i) the minimum capital and surplus of the exchange's

domiciliary jurisdiction; or

(ii) $15 million.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.058. ALIEN INSURERS: TRUST FUND REQUIREMENT. In

addition to meeting the minimum capital and surplus requirements

prescribed by Section 981.057, an alien surplus lines insurer

must provide evidence that:

(1) the insurer maintains in the United States an irrevocable

trust fund in a Federal Reserve System member bank in an amount

of at least $5.4 million for the protection of all its

policyholders in the United States; and

(2) the trust fund consists of:

(A) cash;

(B) securities;

(C) letters of credit; or

(D) investments of substantially the same character and quality

as those that are eligible investments for the capital and

statutory reserves of an insurer authorized to write similar

kinds and classes of insurance in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.059. ALTERNATIVE FOR CERTAIN INSURER GROUPS. (a) This

section applies only to an insurer group that includes

unincorporated individual insurers.

(b) Instead of the minimum capital and surplus requirements

prescribed by Section 981.057, an insurer group may maintain a

trust fund in an amount of at least $50 million as security to

the full amount of the trust fund for all policyholders and

creditors in the United States of each group member.

(c) Except as provided by this section, the trust fund must

comply with the terms specified by Section 981.058 for the trust

fund required by that section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.060. EXEMPTION DUE TO MINIMUM PREMIUM LEVEL. (a) The

commissioner by rule shall exempt an eligible surplus lines

insurer from the minimum capital and surplus requirements

prescribed by Section 981.057 if the insurer writes less than a

minimum level of insurance premium in this state.

(b) The rules must specify the minimum level of insurance

premium.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.061. EXEMPTION DUE TO CERTAIN INSURER CHARACTERISTICS.

The commissioner may exempt an eligible surplus lines insurer

from the minimum capital and surplus requirements prescribed by

Section 981.057 if the commissioner determines, after a hearing,

that the exemption is warranted based on factors such as:

(1) the insurer's quality of management;

(2) the capital and surplus of a parent company;

(3) the insurer's underwriting profit and investment income

trends;

(4) the insurer's reinsurance contracts;

(5) the insurer's record and reputation in the industry; and

(6) any other information the commissioner requires to make a

determination.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.062. EXEMPTION DUE TO SIZE OF INSURER AND OTHER

FACTORS. (a) The commissioner may exempt an eligible surplus

lines insurer from the minimum capital and surplus requirements

prescribed by Section 981.057 if the commissioner determines,

after a hearing, that the insurer complies with the following

requirements:

(1) the insurer has capital and surplus in an amount of at least

$6 million;

(2) the amount of net risk retained by the insurer after ceding

to a reinsurer is reasonable and does not exceed 10 percent of

the insurer's capital and surplus;

(3) the annual ratio of net written premiums to surplus of the

insurer does not exceed 2.5 to 1;

(4) the insurer's reinsurance company is rated at least "B+" by

the A. M. Best Company;

(5) the ownership interest in the insurer of an agent who places

insurance with the insurer does not exceed 10 percent;

(6) the insurer's managing head, officers, or directors have

sufficient insurance ability, standing, and good record to make

probable the continued success of the insurer;

(7) the composition, quality, duration, and liquidity of the

insurer's investment portfolio are prudent;

(8) the insurer is audited annually by an independent certified

public accountant who is in good standing with the American

Institute of Certified Public Accountants and is licensed to

practice by the Texas State Board of Public Accountancy, and a

copy of the audit is filed with the commissioner;

(9) the number and type of complaints against the insurer are

not excessive in relation to the number of insurance policies

written by the insurer; and

(10) the insurer is acting in good faith in requesting an

exemption.

(b) The commissioner may waive any of the requirements

applicable to an insurer under Subsection (a) if, in the

commissioner's judgment, a waiver would not adversely affect the

insurer's policyholders.

(c) The commissioner may annually renew the exemption if the

eligible surplus lines insurer certifies each year that the

insurer continues to comply with the requirements under

Subsection (a).

(d) The commissioner may hold a hearing at any time to determine

if the continued exemption is warranted.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.063. COMMISSIONER OR DEPARTMENT NOT RESPONSIBLE FOR

DETERMINING UNAUTHORIZED INSURER'S FINANCIAL CONDITION OR CLAIMS

PRACTICES. This subchapter does not impose on the commissioner

or department a responsibility to determine the actual financial

condition or claims practices of an unauthorized insurer as

described by Chapter 101.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.064. COMMISSIONER MAY ORDER REVOCATION OF CONTRACTS.

The commissioner may order the revocation of an insurance

contract issued by an eligible surplus lines insurer that does

not meet the eligibility requirements of this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.065. APPLICABILITY TO CONTRACT EXTENSION. This

subchapter and Sections 981.101(b), 981.210, and 981.211 apply to

an extension of an insurance contract beyond its original

expiration date.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. REQUIREMENTS AND PROCEDURES FOR ISSUANCE OF SURPLUS

LINES DOCUMENTS

Sec. 981.101. REQUIREMENTS FOR SURPLUS LINES DOCUMENTS. (a) In

this section, "surplus lines document" means each new or renewal

insurance contract, certificate, cover note, or other

confirmation of insurance obtained and delivered as surplus line

coverage under this chapter.

(b) A surplus lines document must state, in 11-point type, the

following:

This insurance contract is with an insurer not licensed to

transact insurance in this state and is issued and delivered as

surplus line coverage under the Texas insurance statutes. The

Texas Department of Insurance does not audit the finances or

review the solvency of the surplus lines insurer providing this

coverage, and the insurer is not a member of the property and

casualty insurance guaranty association created under Chapter

462, Insurance Code. Chapter 225, Insurance Code, requires

payment of a __________ (insert appropriate tax rate) percent tax

on gross premium.

(c) A surplus lines document must show:

(1) the description and location of the subject of the

insurance;

(2) the coverage, conditions, and term of the insurance;

(3) the premium and rate charged, and premium taxes to be

collected from the insured;

(4) the name and address of:

(A) the insured;

(B) the insurer; and

(C) the insurance agent who obtained the surplus line coverage;

and

(5) if the direct risk is assumed by more than one insurer:

(A) the name and address of each insurer; and

(B) the proportion of the entire direct risk assumed by each

insurer.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.128, eff. April 1, 2009.

Sec. 981.102. LIMIT ON USE OF SURPLUS LINES POLICY OR CONTRACT

FORMS. A surplus lines insurance policy or contract form may not

be used unless use of the form is:

(1) reasonably necessary for the principal purposes of the

insurance coverage; or

(2) not contrary to the purposes of this chapter regarding the

reasonable protection of authorized insurers from unwarranted

competition by unauthorized insurers.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.103. DELIVERY TO INSURED OF SURPLUS LINES DOCUMENTS.

(a) On placing new or renewal surplus lines coverage, a surplus

lines agent shall promptly issue and deliver to the insured or to

the insured's agent the following evidence of insurance:

(1) the policy issued by the insurer; or

(2) if the policy is not available, a certificate, cover note,

or other confirmation of insurance.

(b) If the policy is not available at the time of placement of

the insurance, the surplus lines agent shall, on the insured's

request and as soon as reasonably possible:

(1) obtain the policy from the insurer; and

(2) deliver the policy to the insured to replace the

certificate, cover note, or other confirmation of insurance

previously issued.

(c) A surplus lines agent may not deliver the evidence of

insurance described by Subsection (a), or purport to insure or

represent that insurance will be or has been granted by an

eligible surplus lines insurer, unless the agent:

(1) has prior written authority from the insurer for the

insurance; or

(2) has received information from the insurer in the regular

course of business that:

(A) the insurance has been granted; or

(B) an insurance policy providing the insurance actually has

been issued by the insurer and delivered to the insured.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.104. DELIVERY TO INSURED OF REVISED SURPLUS LINES

DOCUMENTS. (a) A surplus lines agent shall promptly deliver to

the insured a substitute certificate, cover note, confirmation,

or endorsement for the original document showing the current

status of the coverage and the insurers responsible for that

coverage if, after the delivery of the original document, a

change is made:

(1) to the identity of the insurers;

(2) to the proportion of the direct risk assumed by the insurer

as stated in the original document; or

(3) in any other material respect as to the insurance coverage

evidenced by the document.

(b) A change made under Subsection (a) may not result in

coverage or an insurance contract that would violate this chapter

or Chapter 225, if originally issued on that basis.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.129, eff. April 1, 2009.

Sec. 981.105. FILING WITH STAMPING OFFICE. (a) Not later than

the 60th day after the later of the effective date or the issue

date of new or renewal surplus lines insurance, a surplus lines

agent shall file with the stamping office:

(1) a copy of the policy issued; or

(2) if the policy has not been issued, a copy of the

certificate, cover note, or other confirmation of insurance

delivered to the insured.

(b) A surplus lines agent shall also promptly file with the

stamping office:

(1) a copy of each substitute certificate, cover note, or other

confirmation of insurance delivered to an insured;

(2) a copy of each endorsement of an original policy,

certificate, cover note, or other confirmation of insurance

delivered to an insured; and

(3) a memorandum from the agent informing the stamping office of

the substance of any change represented by a document described

by Subdivision (1) or (2), as compared with the original

coverage.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER D. SURPLUS LINES STAMPING OFFICE

Sec. 981.151. STATUS AS NONPROFIT ASSOCIATION. The Surplus

Lines Stamping Office of Texas is a nonprofit association.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.152. BOARD OF DIRECTORS. (a) The board of directors

of the stamping office exercises the powers of the office.

(b) The board consists of nine members appointed by the

commissioner. Four members must represent the public and have a

minimum of three years of experience in purchasing commercial

insurance. A public representative may not:

(1) be an officer, director, or employee of an insurer,

insurance agency, agent, broker, solicitor, or adjuster or any

other business entity regulated by the department;

(2) be a person required to register under Chapter 305,

Government Code; or

(3) be related to a person described by Subdivision (1) or (2)

within the second degree by affinity or consanguinity.

(c) A board member serves a term as established in the plan of

operation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.153. PLAN OF OPERATION. (a) The procedures to

administer the stamping office are established by a plan of

operation approved by the commissioner. The plan of operation

establishes the terms of the members of the board of directors of

the office.

(b) The stamping office shall submit any amendment to the plan

of operation to the commissioner. An amendment to the plan of

operation is effective on approval by commissioner order.

(c) If the stamping office fails to submit a suitable amendment

to the plan of operation, the commissioner may, after notice and

hearing, adopt:

(1) an amendment to the plan of operation; and

(2) any rules necessary or advisable to implement this

subchapter.

(d) A rule adopted under Subsection (c) continues until:

(1) modified by the commissioner; or

(2) superseded by an amendment to the plan of operation

submitted by the stamping office and approved by the

commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.154. POWERS AND DUTIES. (a) The stamping office shall

perform its functions under the plan of operation.

(b) The stamping office shall conduct the following activities

as provided in the plan of operation:

(1) receive, record, and review each surplus lines insurance

contract that a surplus lines agent is required to file with the

office;

(2) provide to the commissioner an evaluation of the eligibility

of each surplus lines insurance contract and surplus lines

insurer;

(3) prepare monthly reports for the commissioner relating to

surplus lines insurance obtained during the preceding month in a

form prescribed by the commissioner;

(4) prepare reports for the commissioner relating to surplus

lines business;

(5) collect from each surplus lines agent a stamping fee for the

costs of operations to be paid by the insured and determined by

the department in an amount not to exceed three-fourths of one

percent of gross premium resulting from surplus lines insurance

contracts;

(6) employ persons;

(7) borrow money;

(8) enter into contracts;

(9) perform any other acts to facilitate or encourage compliance

with this chapter and rules adopted under this chapter; and

(10) provide any other service incidental or related to an

office purpose.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.155. SUPERVISION BY COMMISSIONER. The commissioner

shall supervise the stamping office. The stamping office is

subject to the applicable provisions of this code and rules of

the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.156. EXAMINATION BY COMMISSIONER. (a) The

commissioner shall examine the stamping office at any time the

commissioner considers an examination necessary.

(b) The stamping office shall pay the cost of the examination.

(c) During an examination, a stamping office board member,

officer, agent, or employee:

(1) may be examined under oath regarding the operation of the

office; and

(2) shall make available any book, record, account, document, or

agreement relating to the operation of the office.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.157. IMMUNITY FROM LIABILITY. A person or entity is

not liable for, and a cause of action does not arise out of, an

act or omission in performing a power or duty under this

subchapter if the person or entity is:

(1) the stamping office or a board member, officer, agent, or

employee of the stamping office; or

(2) the department or an employee or representative of the

department, including the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.158. EXEMPTION FROM PUBLIC INFORMATION LAW. (a) An

individual surplus lines insurance contract filed with the

stamping office is:

(1) confidential; and

(2) not public information under Chapter 552, Government Code.

(b) This section does not prevent access by a state agency to an

individual surplus lines insurance contract filed with the

stamping office.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.159. EXEMPTION FROM LIBRARY AND ARCHIVES LAW. Chapter

441, Government Code, does not apply to the stamping office or

its records.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.160. NO ENFORCEMENT AUTHORITY. This subchapter does

not give the stamping office authority to enforce this chapter or

Chapter 225.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.130, eff. April 1, 2009.

SUBCHAPTER E. SURPLUS LINES AGENTS

Sec. 981.201. DEFINITION. In this subchapter, "managing general

agent" means an agent licensed under Chapter 4053.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.131, eff. April 1, 2009.

Sec. 981.202. SURPLUS LINES LICENSE REQUIRED. An agent licensed

by this state may not issue or cause to be issued an insurance

contract with an eligible surplus lines insurer unless the agent

possesses a surplus lines license issued by the department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.203. QUALIFICATIONS FOR SURPLUS LINES LICENSE. (a)

The department may issue a surplus lines license to an applicant

who the department determines complies with Subsection (b) and

is:

(1) an individual who:

(A) has passed an examination under Chapter 4002 and department

rules; and

(B) holds a current license as:

(i) a general property and casualty agent authorized under

Subchapter B, Chapter 4051; or

(ii) a managing general agent; or

(2) a corporation, limited liability company, or partnership

that:

(A) has at least one officer or director or at least one active

partner who has passed the required surplus lines license

examination;

(B) holds a current license as:

(i) a general property and casualty agent authorized under

Subchapter B, Chapter 4051; or

(ii) a managing general agent; and

(C) conducts insurance activities under this chapter only

through an individual licensed under this section.

(b) The agent must:

(1) pay an application fee as determined by the department; and

(2) submit a properly completed license application.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.229(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

402, Sec. 1, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.09, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.132, eff. April 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.012, eff. September 1, 2009.

Sec. 981.204. CLASSIFICATION OF SURPLUS LINES AGENTS. The

department may classify surplus lines agents and issue a surplus

lines license to an agent in accordance with:

(1) a classification created under this section; and

(2) reasonable rules of the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.210. PLACEMENT OF COVERAGE. A surplus lines agent may

not place surplus lines coverage with an insurer unless:

(1) the insurer meets the eligibility requirements of Subchapter

B; and

(2) the stamping office provides evidence to the department that

the insurer meets those requirements.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.211. FINANCIAL CONDITION OF SURPLUS LINES INSURERS.

(a) A surplus lines agent must make a reasonable effort to

determine the financial condition of an eligible surplus lines

insurer before placing insurance with that insurer.

(b) A surplus lines agent may not knowingly place surplus lines

insurance with a financially unsound insurer.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.212. ACCEPTING SURPLUS LINES INSURANCE FROM OTHER

AGENTS. (a) A surplus lines agent may originate surplus lines

insurance or accept surplus lines insurance from another agent

who is licensed to handle the kind of insurance being accepted.

(b) A surplus lines agent who accepts surplus lines insurance

from an agent may share a commission with that agent.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.213. FILING CONTRACT WITH STAMPING OFFICE. A surplus

lines agent shall report to and file with the stamping office a

copy of each surplus lines insurance contract as provided in the

stamping office's plan of operation. The department may accept

that filing instead of the filings required under Section

981.105.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.214. COMPLIANCE WITH STAMPING OFFICE PLAN OF OPERATION.

A surplus lines agent shall comply with the stamping office's

plan of operation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.215. SURPLUS LINES AGENT RECORDS. (a) A surplus lines

agent shall maintain a complete record of each surplus lines

contract obtained by the agent, including any of the following,

if applicable:

(1) a copy of the daily report;

(2) the amount of the insurance and risks insured against;

(3) a brief general description of the property insured and the

location of that property;

(4) the gross premium charged;

(5) the return premium paid;

(6) the rate of premium charged on the different items of

property;

(7) the contract terms, including the effective date;

(8) the insured's name and post office address;

(9) the insurer's name and home office address;

(10) the amount collected from the insured; and

(11) any other information required by the department.

(b) The surplus lines agent shall keep the record required by

this section open for examination by the department without

notice at any time until the third anniversary of the date the

surplus lines contract expires or is canceled.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.233(a),

eff. Sept. 1, 2003.

Sec. 981.216. ANNUAL REPORT. (a) Before March 1 of each year,

a surplus lines agent shall submit a report to the department for

the preceding calendar year.

(b) The commissioner shall adopt the form for the annual report.

(c) The annual report must:

(1) demonstrate that the amount of insurance obtained from each

eligible surplus lines insurer is only the amount that exceeds

the amount obtainable from an authorized insurer; and

(2) include any other information required by the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.217. NOTICE TO DEPARTMENT REQUIRED. (a) A surplus

lines agent shall notify the department not later than the 30th

day after the date any of the following occurs:

(1) balances due for more than 90 days to an eligible surplus

lines insurer or for more than 60 days to the agent acting on

behalf of the surplus lines insurer exceed $1 million or 10

percent of the insurer's policyholder surplus calculated on

December 31 of the preceding year;

(2) balances due for more than 60 days from a managing general

agent or a local recording agent appointed by or reporting to the

managing general agent exceed $500,000;

(3) authority to settle claims for an eligible surplus lines

insurer is withdrawn;

(4) funds held for an eligible surplus lines insurer for losses

are greater than $100,000 more than the amount necessary to pay

losses and loss adjustment expenses expected to be paid on behalf

of the insurer in the next 60-day period; or

(5) the agent's contract to act on behalf of a surplus lines

insurer is canceled or terminated.

(b) The commissioner shall adopt the form to be used under

Subsection (a).

(c) A surplus lines agent may comply with the notification

requirement under Subsections (a)(1), (2), and (4) by submitting

a single annual report if:

(1) the agent or applicable eligible surplus lines insurer

routinely operates beyond the limits provided by those

subdivisions; and

(2) the commissioner verifies that fact under a procedure

adopted by the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.218. DEPARTMENT MONITORING OF SURPLUS LINES AGENTS.

The commissioner shall monitor the activities of surplus lines

agents as necessary to protect the public interest.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.228(b),

eff. Sept. 1, 2003.

Sec. 981.219. ADVERTISING. A surplus lines agent may advertise

regarding the agent's ability to place surplus lines insurance

permitted by this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 981.220. MANAGING GENERAL AGENTS; LIMITED AUTHORITY OF

CERTAIN AGENTS. A surplus lines license granted to a managing

general agent who is not also licensed under Chapter 4051 is

limited to the acceptance of business originating through a

licensed general property and casualty agent. The license does

not authorize the agent to engage in business directly with the

insurance applicant.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.234(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.10, eff. September 1, 2007.

Sec. 981.221. SUSPENSION OR REVOCATION OF LICENSE. If a license

holder does not maintain the qualifications necessary to obtain

the license, the department may revoke or suspend the license or

deny the renewal of that license in accordance with Chapter 4003

and Subchapters B and C, Chapter 4005.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.229(b), eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.134, eff. April 1, 2009.

Sec. 981.222. APPLICABILITY OF OTHER LAW. In addition to the

requirements of this chapter, the administration and regulation

of a surplus lines agent's license is governed by Title 13,

except that the provisions of Sections 4001.002(b)(2)-(6),

4001.003, and 4001.004 and Subchapters C-G, Chapter 4001, do not

apply to a license issued under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.229(c), eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.135, eff. April 1, 2009.



CHAPTER 982. FOREIGN AND ALIEN INSURANCE COMPANIES

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE I. COMPANIES THAT ARE NOT ORGANIZED IN TEXAS

CHAPTER 982. FOREIGN AND ALIEN INSURANCE COMPANIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 982.001. DEFINITIONS. In this chapter:

(1) "Accident insurance company," "health insurance company,"

"life insurance company," and "United States branch" have the

meanings assigned by Section 841.001.

(2) "Alien insurance company" means an insurance company

organized under the laws of a foreign country. The term includes

an unincorporated insurance company (other than an unincorporated

life insurance company, accident insurance company, life and

accident insurance company, health and accident insurance

company, or life, health, and accident insurance company) that is

organized under the laws of a foreign country in a form

recognized by the department.

(3) "Domestic insurance company" has, in the context of a life

insurance company, accident insurance company, life and accident

insurance company, health and accident insurance company, or

life, health, and accident insurance company, the meaning

assigned by Section 841.001.

(4) "Foreign insurance company" means an insurance company

organized under the laws of another state of the United States.

(5) "Insurance company" means a company engaged as a principal

in the business of insurance.

(6) "Policyholder" has, in the context of a life insurance

company, accident insurance company, life and accident insurance

company, health and accident insurance company, or life, health,

and accident insurance company, the meaning assigned by Section

841.001.

(7) "Trusteed asset" means an asset that an authorized alien

insurance company is required or permitted by this chapter to

deposit with one or more trustees for the security of the

company's policyholders in the United States.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 982.002. APPLICABILITY OF CHAPTER. This chapter applies to

any insurance company that is organized under the laws of another

state or country and that wants to engage in or is engaging in

the business of insurance in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 982.003. LIFE INSURANCE COMPANIES WANTING TO LOAN MONEY. A

life insurance company that wants to loan money in this state but

does not want to engage in the business of life insurance in this

state may obtain from the secretary of state a permit to loan

money by complying with the laws of this state relating to

foreign corporations engaged in loaning money in this state

without having to obtain a certificate of authority to engage in

the business of life insurance in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 982.004. FINANCIAL STATEMENTS OF FOREIGN OR ALIEN INSURANCE

COMPANIES. (a) Each foreign insurance company shall file with

the department a statement in the form required by Section

982.101 or 982.102 not later than March 1 of each year.

(b) Each authorized alien insurance company shall file with the

department a financial statement in the form required by Section

982.252 not later than March 1 of each year.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. AUTHORITY TO ENGAGE IN BUSINESS

Sec. 982.051. CERTIFICATE OF AUTHORITY REQUIRED FOR LIFE,

HEALTH, OR ACCIDENT COMPANIES. A foreign insurance company may

not engage in the business of insurance as a life insurance

company, accident insurance company, life and accident insurance

company, health and accident insurance company, or life, health,

and accident insurance company in this state, except for the

lending of money, without first obtaining from the department a

certificate of authority that:

(1) shows that the foreign insurance company has fully complied

with the laws of this state; and

(2) authorizes the foreign insurance company to engage in the

business of insurance in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 982.052. CERTIFICATE OF AUTHORITY REQUIRED FOR OTHER

COMPANIES. Except as provided by Chapter 101 or 981, a foreign

or alien insurance company, other than a life insurance company,

accident insurance company, life and accident insurance company,

or life, health, and accident insurance company, may not engage

in this state in the business of insuring others against losses

without first obtaining from the department a certificate of

authority that authorizes the company to engage in that business.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. REQUIREMENTS FOR CERTIFICATE OF AUTHORITY

Sec. 982.101. FILING OF FINANCIAL STATEMENT BY LIFE, HEALTH, OR

ACCIDENT INSURANCE COMPANY. A foreign or alien life insurance

company, accident insurance company, life and accident insurance

company, health and accident insurance company, or life, health,

and accident insurance company that wants to engage in the

business of insurance in this state shall provide to the

department a written or printed statement, under the oath of the

president or vice president or under the oath of the treasurer

and secretary of the company, that shows:

(1) the company's name and location;

(2) the amount of the company's capital stock;

(3) the amount of the company's paid up capital stock;

(4) the company's assets, including in the following order:

(A) the amount of cash on hand;

(B) the amount of cash held by other persons and the names and

residences of those persons;

(C) unencumbered real estate, its location, and its value;

(D) bonds the company owns, the manner in which the bonds are

secured, and the rate of interest on the bonds;

(E) debts due the company that are secured by mortgage, a

description of the mortgaged property, and the property's market

value;

(F) debts due the company that are secured other than by

mortgage and a statement of how they are secured;

(G) debts due the company for premiums; and

(H) all other money and securities;

(5) the amount of the company's liabilities and the name of the

person or corporation to whom each liability is owed;

(6) losses adjusted and due;

(7) losses adjusted and not due;

(8) losses adjusted;

(9) losses in suspense and the reason for the suspension;

(10) all other claims against the company and a description of

each claim; and

(11) any additional facts required by the department to be

shown.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 982.102. FILING OF FINANCIAL STATEMENT BY OTHER INSURANCE

COMPANY; EXAMINATION. (a) This section applies only to a

foreign or alien insurance company, other than a life insurance

company, accident insurance company, life and accident insurance

company, health and accident insurance company, or life, health,

and accident insurance company.

(b) A foreign or alien insurance company that wants to engage in

the business of insurance in this state shall provide to the

department copies of its annual financial statements for the two

most recent years. The copies must be certified by the

commissioner or other insurance supervising official of the state

or country in which the company is organized and incorporated.

The department may require that the statement show additional

facts as requested by the department.

(c) Before approving or denying the application of a foreign or

alien insurance company for a certificate of authority to engage

in the business of insurance in this state, the commissioner

shall:

(1) examine the company, at the company's expense, at its

principal office in the United States; or

(2) accept a report of an examination made by the insurance

department or other insurance supervisory official of another

state or government of a foreign country.

(d) On the applicant's request, the commissioner shall hold a

hearing on a denial. Not later than the 30th day after the date

of the applicant's request for a hearing, the commissioner shall

request a hearing date.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1022, Sec. 17, eff. June 19, 2009.

Sec. 982.103. FILING OF FINANCIAL STATEMENT BY ALIEN INSURANCE

COMPANY. An alien insurance company that wants to engage in the

business of insurance in this state shall file a financial

statement as provided by Section 982.252.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 982.104. FILING OF ARTICLES OF INCORPORATION. (a) A

foreign or alien insurance company shall file with the statement

required by Section 982.101 or 982.102:

(1) a copy of the company's acts or articles of incorporation

and any amendments to those acts or articles; and

(2) a copy of the company's bylaws and a statement of the name

and residence of each of the company's officers and directors.

(b) The president or the secretary of the company shall certify

the documents filed under Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 982.105. CAPITAL STOCK AND SURPLUS REQUIREMENTS FOR LIFE,

HEALTH, OR ACCIDENT INSURANCE COMPANIES. (a) A foreign or alien

life insurance company, accident insurance company, life and

accident insurance company, health and accident insurance

company, or life, health, and accident insurance company is

subject to Sections 841.054, 841.201, 841.204, 841.205, 841.207,

841.301, and 841.302. The department may not issue a certificate

of authority to a foreign or alien stock insurance company, and

the company may not engage in any business of life, health, or

accident insurance in this state, unless the company possesses at

least the minimum capital and surplus required for a similar

domestic insurance company organized under Chapter 841 in similar

circumstances. The minimum capital and surplus must be invested

in the same character of investments as required for a domestic

insurance company.

(b) The department may not issue a certificate of authority to a

foreign or alien mutual insurance company, and the company may

not engage in the business of life insurance in this state,

unless the company possesses at least the minimum unencumbered

surplus required by Chapter 882 for a similar domestic company in

similar circumstances. The minimum unencumbered surplus must be

invested in the same character of investments as required for a

domestic insurance company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 982.106. CAPITAL STOCK AND SURPLUS REQUIREMENTS FOR OTHER

INSURANCE COMPANIES. (a) This section applies only to a foreign

or alien insurance company other than a life insurance company,

accident insurance company, life and accident insurance company,

health and accident insurance company, or life, health, and

accident insurance company.

(b) A foreign or alien insurance company is subject to Sections

822.203, 822.205, 822.210, and 822.212. The department may not

authorize a foreign or alien insurance company to engage in the

business of insurance in this state unless the company has and

maintains the minimum capital and surplus amounts as required by

this code for companies organized under this code and engaging in

the same kinds of business.

(c) The department may not deny authorization for a foreign or

alien insurance company to engage in the business of insurance in

this state because all of the company's capital stock has not

been fully subscribed and paid for, if:

(1) at least the minimum dollar amount of capital stock of the

company required by the laws of this state, which may be less

than all of the company's authorized capital stock, has been

subscribed and paid for; and

(2) the company:

(A) has at least the minimum dollar amount of surplus required

by the laws of this state for the kinds of business the company

seeks to write; and

(B) has fully complied with the laws of the company's

domiciliary state or country relating to authorization and

issuance of capital stock.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 982.107. APPLICABILITY OF OTHER LAW. Chapter 402 applies

to a foreign or alien insurance company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.136, eff. April 1, 2009.

Sec. 982.108. DEPOSIT REQUIREMENTS FOR ALIEN INSURANCE COMPANY.

An alien insurance company may not engage in the business of

insurance in this state without first depositing with the

comptroller, for the benefit of the company's policyholders who

are citizens or residents of the United States, bonds or

securities of the United States or this state in an amount at

least equal to:

(1) the minimum capital required to be maintained by a domestic

stock insurer authorized to engage in the same kind of insurance;

or

(2) one-half the minimum unencumbered surplus required to be

maintained by a domestic mutual insurer authorized to engage in

the same kind of insurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 982.109. DURATION OF DEPOSIT BY LIFE, HEALTH, OR ACCIDENT

INSURANCE COMPANIES. An alien life insurance company, accident

insurance company, life and accident insurance company, health

and accident insurance company, or life, health, and accident

insurance company shall maintain the deposit required by Section

982.108 for the period that the company has any outstanding

liability arising from its insurance transactions in the United

States. The deposit is liable to pay the judgments, as decreed by

courts, of the company's policyholders in the United States.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 982.110. DURATION OF DEPOSIT FOR OTHER INSURANCE COMPANIES.

An alien insurance company, other than an alien life insurance

company, accident insurance company, life and accident insurance

company, health and accident insurance company, or life, health,

and accident insurance company, shall maintain the deposit

required by Section 982.108 for the period that the company has

any outstanding liability arising from its insurance transactions

in the United States. The deposit is for the exclusive benefit,

security, and protection of the company's policyholders in the

United States.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 982.111. EXCEPTION TO DEPOSIT REQUIREMENT: TRUSTEED ASSETS.

(a) On approval by the commissioner as provided by Subchapter

D, instead of making the deposit with the comptroller under

Section 982.108, an authorized alien insurance company may

deposit bonds or securities of the United States or this state

with a trustee or trustees for the security of the company's

policyholders in the United States.

(b) An alien insurance company shall maintain the deposit

permitted by Subsection (a) as provided by Subchapter D.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 982.112. EXCEPTION TO DEPOSIT REQUIREMENT: DEPOSIT WITH

OFFICER IN ANOTHER STATE. (a) The deposit required under

Section 982.108 is not required in this state if the deposit

required by that section has been made in any state of the United

States, under the laws of that state, in a manner that secures

equally the policyholders of the company who are citizens and

residents of the United States.

(b) An alien insurance company that desires to meet the

requirements of Section 982.108 as provided by Subsection (a)

shall file with the department a certificate of the deposit. The

certificate must be signed by and under the seal of the officer

of the state with whom the deposit was made.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 982.113. ISSUANCE OF CERTIFICATE OF AUTHORITY TO LIFE,

HEALTH, OR ACCIDENT INSURANCE COMPANY. (a) The commissioner

shall file in the commissioner's office the documents delivered

to the department under this subchapter and shall approve or deny

an application for a certificate of authority.

(b) The commissioner shall issue to a foreign or alien life

insurance company, accident insurance company, life and accident

insurance company, health and accident insurance company, or

life, health, and accident insurance company a certificate of

authority to engage in this state in the kind of business

specified in the documents if:

(1) the company has complied with the requirements of this

chapter and any other requirement imposed on the company by law;

and

(2) the company's operational history demonstrates that the

expanded operation of the company in this state or its operations

outside this state will not create a condition that might be

hazardous to the company's policyholders or creditors or to the

public.

(c) The operational history of a life insurance company,

accident insurance company, life and accident insurance company,

health and accident insurance company, or life, health, and

accident insurance company under Subsection (b)(2) must be

reviewed in conjunction with:

(1) the company's loss experience;

(2) the kinds and nature of risks insured by the company;

(3) the company's financial condition and its ownership;

(4) the company's proposed method of operation;

(5) the company's affiliations;

(6) the company's investments;

(7) the company's contracts, if any, leading to contingent

liability or agreements in respect to guaranty and surety, other

than insurance; and

(8) the ratio of total annual premium and net investment income

to commission expenses, general insurance expenses, policy

benefits paid, and required policy reserve increases.

(d) On the applicant's request, the commissioner shall hold a

hearing on a denial. Not later than the 30th day after the date

of the applicant's request for a hearing, the commissioner shall

request a hearing date.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1022, Sec. 18, eff. June 19, 2009.

Sec. 982.114. PAYMENT OF TAX BY FOREIGN OR ALIEN LIFE INSURANCE

COMPANY. (a) A foreign or alien life insurance company that

obtains a certificate of authority under this subchapter on or

after April 2, 1909, accepts that certificate and agrees to

engage in the business of insurance in this state subject to a

requirement that, if the company ceases to transact new insurance

business in this state but continues to collect renewal premiums

from residents of this state, the company shall continue to pay

an occupation tax based on gross premiums for each year from

residents of this state.

(b) The rate of the tax imposed by this section may not exceed

the rate imposed by law on insurance companies transacting new

insurance business in this state.

(c) The foreign or alien life insurance company shall pay the

tax and make reports relating to its gross premium receipts in

the same manner as a foreign or alien life insurance company that

is transacting new insurance business in this state.

(d) The foreign or alien life insurance company is subject to

examination by the department or by a department designee in the

same manner and to the same extent as a company that is

transacting new insurance business in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 19, eff. April 1,

2005.

SUBCHAPTER D. TRUSTEED ASSETS OF ALIEN INSURANCE COMPANIES

Sec. 982.201. DEED OF TRUST: GENERAL PROVISIONS. (a) A deed of

trust relating to the trusteed assets of an authorized alien

insurance company and all amendments to the deed of trust are

effective only if approved by the commissioner.

(b) The deed of trust must contain provisions that:

(1) vest legal title to trusteed assets in the trustee or

trustees and the trustees' lawfully appointed successors, in

trust for the security of the policyholders of the alien

insurance company in the United States;

(2) provide for substitution of a new trustee or trustees,

subject to the commissioner's approval, in the event of vacancy

by death, resignation, or other incapacity; and

(3) require that the trustee or trustees continuously maintain a

record sufficient to identify the trusteed assets.

(c) The deed of trust may provide that income, earnings,

dividends, or interest accumulations of the trusteed assets may

be paid over to the United States manager of the alien insurance

company on request.

(d) The deed of trust and all amendments to the deed of trust

must be authenticated in the form and manner prescribed by the

commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 982.202. DEED OF TRUST: APPROVAL BY COMMISSIONER. (a) The

commissioner shall approve a deed of trust relating to the

trusteed assets of an alien insurance company if the commissioner

determines:

(1) the deed of trust or its amendments are sufficient in form

and conform with applicable law;

(2) the trustee or trustees are eligible to serve in that

capacity; and

(3) the deed of trust is adequate to protect the interests of

the beneficiaries of the trust.

(b) If, after notice and hearing, the commissioner determines

that a requisite for approval of a deed of trust under Subsection

(a) does not exist, the commissioner may withdraw approval.

(c) The commissioner may approve a change in any deed of trust

that in the commissioner's judgment is in the best interests of

the policyholders of the alien insurance company in the United

States.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 982.203. LOCATION OF TRUSTEED ASSETS. (a) The trusteed

assets of an alien insurance company shall be kept continuously

in the United States.

(b) The trusteed assets of an alien insurance company that

enters the United States through this state shall be kept

continuously in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 982.204. WITHDRAWAL OF TRUSTEED ASSETS. (a) The deed of

trust relating to the trusteed assets of an alien insurance

company must provide that the trustee or trustees may not make or

permit a withdrawal of assets, other than as specified by Section

982.201(c), without the commissioner's prior written approval

except to:

(1) make deposits required by law in any state for the security

or benefit of the policyholders of the company in the United

States;

(2) substitute other assets permitted by law and at least equal

in value to those withdrawn, subject to Subsection (b); or

(3) transfer the assets to an official liquidator or

rehabilitator in accordance with an order of a court of competent

jurisdiction.

(b) A withdrawal under Subsection (a)(2) may be made only on the

specific written direction of the United States manager or an

assistant United States manager when authorized and acting under

general or specific written authority previously given or

delegated by the board of directors.

(c) On withdrawal of trusteed assets deposited in another state

in which the alien insurance company is authorized to engage in

the business of insurance:

(1) the deed of trust may require similar written approval of

the insurance supervising official of that state instead of the

commissioner's approval as provided by Subsection (a); and

(2) if approval under Subdivision (1) is required, the company

shall notify the commissioner in writing of the nature and extent

of the withdrawal.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER E. TRUSTEED SURPLUS OF ALIEN INSURANCE COMPANIES

Sec. 982.251. TRUSTEED SURPLUS OF ALIEN INSURANCE COMPANY. The

total value of an alien insurance company's general state

deposits and trusteed assets less the total net amount of all the

company's liabilities and reserves in the United States, as

determined in accordance with Section 982.252, is the company's

trusteed surplus in the United States.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 982.252. FORM AND CONTENTS OF FINANCIAL STATEMENT OF ALIEN

INSURANCE COMPANY. (a) A financial statement required to be

filed by an alien insurance company under Section 982.004 must be

on a form prescribed by the commissioner and must show, as of the

preceding December 31:

(1) the company's general deposits of assets in the United

States deposited with officers of any state in trust for the

exclusive benefit, security, and protection of the company's

policyholders in the United States;

(2) the company's special deposits of assets in the United

States deposited with officers of any state in trust for the

exclusive benefit, security, and protection of the company's

policyholders in a particular state;

(3) the company's trusteed assets in the United States held for

the exclusive benefit, security, and protection of the company's

policyholders in the United States;

(4) the company's reserves and other liabilities arising out of

policies or obligations issued, assumed, or incurred in the

United States; and

(5) any further information as determined necessary to implement

this section.

(b) In addition to the requirements under Subsection (a), a

financial statement filed by an alien life insurance company must

show the amount of the company's policy loans to policyholders in

the United States, not exceeding the amount of the legal reserve

required on each policy.

(c) In determining the net amount of an alien insurance

company's liabilities in the United States, the company may

deduct:

(1) reinsurance on losses with insurers qualifying for credit,

less unpaid reinsurance premiums, with a schedule showing by

company the amount deducted; and

(2) unearned premiums on agents' balances or uncollected

premiums not more than 90 days past due.

(d) Any liability on an asset not considered in the statement

may be applied against that asset.

(e) A special state deposit held for the exclusive benefit of

policyholders of a particular state may be allowed as an offset

against the alien insurance company's liabilities in that state

only.

(f) The statement may include accrued interest at the date of

the statement on assets deposited with states and trustees if the

interest is collected by the states or trustees.

(g) The United States manager, attorney-in-fact, or authorized

assistant United States manager of the alien insurance company

shall sign and verify the statement. The United States trustee or

trustees shall certify the items of securities and other property

held under deeds of trust.

(h) The commissioner may at any time and for any period

determined necessary require additional statements of the kind

required by this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 982.253. IMPAIRMENT OF TRUSTEED SURPLUS. (a) If the

commissioner determines from a statement filed under Section

982.252 or any report that an alien insurance company's trusteed

surplus is less than the greater of the minimum capital required

of, or the minimum surplus required to be maintained by, a

domestic insurance company authorized to engage in the same kinds

of insurance, the commissioner shall:

(1) determine the amount of the impairment; and

(2) order the company, through its United States manager or

attorney, to eliminate the impairment within the period

designated by the commissioner.

(b) The period for eliminating an impairment under Subsection

(a) must end not later than the 90th day after the date the order

is served.

(c) The commissioner may also by order revoke or suspend an

alien insurance company's certificate of authority or prohibit

the company from issuing new policies in the United States while

an impairment under Subsection (a) exists.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 982.254. FAILURE TO ELIMINATE IMPAIRMENT OF TRUSTEED

SURPLUS. If an alien insurance company has not satisfied the

commissioner at the end of the designated period under Section

982.253(a) that the impairment has been eliminated, the

commissioner may proceed against the company as provided by

Chapter 441 as an insurance company whose further transaction of

the business of insurance in the United States will be hazardous

to its policyholders in the United States.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.137, eff. April 1, 2009.

Sec. 982.255. EXAMINATION OF ALIEN INSURANCE COMPANY. (a) The

books, records, accounting, and verification relating to an

authorized alien insurance company's trusteed assets are subject

to examination by the department or the department's appointed

representative at the United States branch office of the company,

in the same manner and to the same extent that applies under

Subchapter A, Chapter 86, and Sections 401.051, 401.052,

401.054-401.062, 401.151, 401.152, 401.155, and 401.156 to

domestic and foreign insurance companies authorized to engage in

the same kind of insurance.

(b) The books, records, and accounting for trusteed assets of an

alien insurance company that enters the United States through

this state shall be maintained in English in the company's branch

office in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.138, eff. April 1, 2009.

SUBCHAPTER F. PROVISIONS APPLICABLE TO CERTAIN COMPANIES

Sec. 982.301. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a foreign or alien insurance company that is not

a life insurance company, accident insurance company, life and

accident insurance company, health and accident insurance

company, or life, health, and accident insurance company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 982.302. REINSURANCE NOT PROHIBITED. This chapter does not

prohibit a foreign insurance company from:

(1) reinsuring a domestic insurance company; or

(2) locating in this state, if the company does not directly

insure persons domiciled in this state or insure against risks

located in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 982.303. TEXAS LAW ACCEPTED. A foreign or alien insurance

company that issues a contract or policy in this state is

considered to have agreed to comply with this code as a

prerequisite to engaging in the business of insurance in this

state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 982.304. SAME OR DECEPTIVELY SIMILAR NAME. A foreign or

alien insurance company may not be denied permission to engage in

the business of insurance in this state because the name of the

company is the same as or deceptively similar to the name of a

domestic corporation existing under the laws of this state or of

another foreign or alien insurance company authorized to engage

in the business of insurance in this state if the company

desiring to engage in the business of insurance in this state:

(1) files with the department and with any county clerk as

provided by Subchapter B or C, Chapter 71, Business &

Commerce Code, an assumed name certificate stating a name

permitted under the laws of this state; and

(2) does not engage in any business in this state except under

the assumed name.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.21, eff. April 1, 2009.

Sec. 982.305. LIMITATION ON ACTIONS IN OTHER STATE COURTS. An

action involving a contract entered into in this state between a

foreign or alien insurance company and a resident of this state

may not be brought in or transferred to a court in another state

without the consent of the resident of this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 982.306. DEPOSIT FOR FOREIGN CASUALTY COMPANY NOT REQUIRED.

(a) The department may not require a foreign casualty insurance

company to make or maintain the deposit required of a domestic

casualty insurance company by Section 861.252 if a similar

deposit has been made in any state of the United States, under

the laws of that state, in a manner that secures equally all

policyholders of the company who are citizens and residents of

the United States.

(b) A certificate of the deposit under the signature and seal of

the officer of the other state with whom the deposit is made must

be filed with the department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.



CHAPTER 983. REDOMESTICATION OF INSURERS AND HEALTH MAINTENANCE ORGANIZATIONS

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE I. COMPANIES THAT ARE NOT ORGANIZED IN TEXAS

CHAPTER 983. REDOMESTICATION OF INSURERS AND HEALTH MAINTENANCE

ORGANIZATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 983.001. DEFINITION. In this chapter, "redomestication"

means a change in domicile of an insurer or health maintenance

organization by merger, consolidation, or another legal method.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 983.002. RULES. The commissioner may adopt rules as

necessary to implement this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. REDOMESTICATION PROCESS

Sec. 983.051. REDOMESTICATION: FOREIGN TO DOMESTIC. (a) An

insurer or health maintenance organization that is organized

under the laws of another state and authorized to write insurance

or provide a health care plan in this state may redomesticate to

this state if:

(1) the entity amends or restates its articles of incorporation

to comply with each requirement of this code relating to the

organization and authorization of a domestic entity of the same

type; and

(2) the commissioner approves the redomestication.

(b) An insurer or health maintenance organization that

redomesticates under this section is:

(1) considered to be domiciled in this state; and

(2) entitled to a certificate of authority to engage in the

business of insurance or the business of a health maintenance

organization in this state as a domestic insurer or health

maintenance organization, as applicable, without interruption of

its authority to engage in business in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 983.052. REDOMESTICATION: DOMESTIC TO FOREIGN. (a) An

insurer or health maintenance organization that is organized

under the laws of this state and authorized to write insurance or

provide a health care plan in another state may redomesticate to

that other state if the commissioner and the supervising

regulatory official of the proposed state of domicile approve the

redomestication.

(b) On the effective date of redomestication, the entity:

(1) ceases to be a domestic insurer or health maintenance

organization, as applicable; and

(2) is a qualified foreign insurer or health maintenance

organization, as applicable, in this state without interruption

of its authority to engage in the business of insurance or the

business of a health maintenance organization in this state.

(c) The commissioner may approve a proposed redomestication

under this section unless the commissioner determines that:

(1) the proposed redomestication would not be in the interest of

this state's policyholders or enrollees; or

(2) the entity cannot qualify for a certificate of authority in

this state as a foreign insurer or health maintenance

organization, as applicable.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 983.053. REDOMESTICATION: FOREIGN TO FOREIGN. (a) An

insurer or health maintenance organization that is organized

under the laws of another state and authorized to engage in the

business of insurance or the business of a health maintenance

organization in this state may redomesticate to another foreign

state without interruption of its authority to engage in business

in this state as a foreign insurer or health maintenance

organization, as applicable, if:

(1) the entity:

(A) amends or restates its articles of incorporation as required

by law; and

(B) provides proper notice to the commissioner; and

(2) the commissioner:

(A) determines that:

(i) the proposed redomestication would not, on the effective

date of redomestication, result in a reduction in the amount of

the entity's capital or surplus below the amount required for

authorization as a foreign insurer or health maintenance

organization, as applicable;

(ii) there would not be a material change in the lines of

insurance to be written or health care plan provided by the

entity;

(iii) the proposed redomestication has been approved by the

supervising regulatory officials of both the current and proposed

state of domicile;

(iv) the proposed redomestication would not be detrimental to

the interest of the insurer's policyholders or the health

maintenance organization's enrollees in this state; and

(v) the proposed redomestication is not related to a change in

the control of the entity, unless the commissioner has given

prior approval to the change in control; and

(B) approves the redomestication.

(b) Subsection (a)(2)(A)(v) does not apply if the

redomesticating insurer or health maintenance organization is to

become a parent, subsidiary, or affiliate of a qualified insurer

or health maintenance organization, as applicable, that has held

a certificate of authority in this state for at least seven years

before the date of the redomestication.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 983.054. NOTICE AND FILING REQUIRED. An insurer or health

maintenance organization shall:

(1) notify the commissioner of the details of a proposed

redomestication; and

(2) promptly file with the commissioner any amendments to its

corporate documents filed or required to be filed with the

commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 983.055. FORMS OF INSURANCE POLICY OR EVIDENCE OF COVERAGE.

(a) A redomesticated insurer or health maintenance organization

shall file with the commissioner a new insurance policy or

evidence of coverage form, or an endorsement to an approved

policy or evidence of coverage form, that implements the

redomestication.

(b) The insurer or health maintenance organization, under

conditions approved by the commissioner and with an appropriate

endorsement, may continue to use an insurance policy or evidence

of coverage form that was approved before the redomestication.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 983.056. OUTSTANDING INSURANCE POLICY OR EVIDENCE OF

COVERAGE: CHANGE OF NAME. A redomesticating insurer or health

maintenance organization that changes its name shall endorse each

outstanding insurance policy or evidence of coverage with the new

name.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 983.057. ISSUANCE OF AMENDED CERTIFICATE OF AUTHORITY. The

commissioner shall issue an amended certificate of authority on

approval of a redomestication.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. EFFECT OF REDOMESTICATION

Sec. 983.101. CONTINUATION OF BUSINESS. (a) If a

redomesticating insurer or health maintenance organization

remains qualified to engage in the business of insurance or the

business of a health maintenance organization in this state, the

following continue in effect after redomestication:

(1) the approved agents' appointments and licenses;

(2) the approved insurance policy forms and provider contracts;

(3) the authorized premium rates;

(4) the quality of care certificates; and

(5) any other relevant item that exists on the effective date of

the redomestication.

(b) Each outstanding insurance policy, evidence of coverage,

provider contract, or quality of care certificate of a

redomesticating insurer or health maintenance organization

continues in effect after redomestication.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 983.102. EFFECT ON ADMITTED ASSETS. Except as provided by

other law, the admitted assets of a redomesticating insurer or

health maintenance organization that qualify, on the effective

date of the redomestication, as admitted assets under this code

continue to qualify as admitted assets after the redomestication.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.



CHAPTER 984. MEXICAN CASUALTY INSURANCE COMPANIES

INSURANCE CODE

TITLE 6. ORGANIZATION OF INSURERS AND RELATED ENTITIES

SUBTITLE I. COMPANIES THAT ARE NOT ORGANIZED IN TEXAS

CHAPTER 984. MEXICAN CASUALTY INSURANCE COMPANIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 984.001. AUTHORITY OF MEXICAN CASUALTY INSURANCE COMPANIES.

(a) An insurance company that complies with this chapter may

issue an insurance policy described by Subsection (b) as a

Mexican casualty insurance company if the company is:

(1) organized under the laws of the United Mexican States or any

state of that nation; and

(2) authorized to write insurance policies described by

Subsection (b) by those laws, the company's charter or articles

of association, and a license that is in effect and that is

issued by the appropriate insurance regulatory authority of the

United Mexican States or any state of that nation.

(b) A Mexican casualty insurance company described by Subsection

(a) may issue in this state an insurance policy only if the

policy:

(1) provides automobile coverage or accident or other casualty

insurance coverage on a person or personal property; and

(2) is in effect only while the person or property covered by

the policy is within the boundaries of the United Mexican States.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 984.002. AUTHORIZED AGENT REQUIRED. A Mexican casualty

insurance company may engage in the business of insurance in this

state only through an agent licensed by the department under

Subchapters A-E and G, Chapter 4051, or Chapter 4055.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.235(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2E.139, eff. April 1, 2009.

SUBCHAPTER B. AUTHORITY TO ENGAGE IN BUSINESS IN THIS STATE

Sec. 984.051. CERTIFICATE OF AUTHORITY REQUIRED. A Mexican

casualty insurance company must hold a certificate of authority

to engage in the business of insurance under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 984.052. APPLICATION. (a) To issue insurance policies

under this chapter, a Mexican casualty insurance company must

file with the department an application for a certificate of

authority under this chapter.

(b) The application must be:

(1) in writing;

(2) accompanied by a correct English translation of the

company's charter and bylaws; and

(3) certified by:

(A) two of the company's principal officers; and

(B) the insurance regulatory officials under whose supervision

the company operates in the United Mexican States.

(c) Before the department issues a certificate of authority

under this chapter to a Mexican casualty insurance company, the

company must file with the department:

(1) a photostatic copy of any license held by the company to

engage in the business of insurance in the United Mexican States;

(2) a copy of the company's most recent financial reports or

statements; and

(3) a copy of the most recent examination reports of the

company's affairs and financial condition by the insurance

regulatory authorities under which the company operates in the

United Mexican States.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER C. DEPOSIT WITH COMPTROLLER

Sec. 984.101. DEPOSIT WITH COMPTROLLER REQUIRED. (a) A Mexican

casualty insurance company shall deposit with the comptroller at

least $25,000 in:

(1) United States currency; or

(2) securities that are:

(A) eligible for other casualty insurance companies authorized

to engage in the business of insurance in this state; and

(B) approved by the department.

(b) The deposit shall be used to pay any lawful claim or final

judgment against the company, including any claim or judgment for

tax due to this state and any policy claim or other debt or

obligation incurred in the course of the company's operations as

provided by this chapter.

(c) The company shall periodically deposit additional currency

or securities described by Subsection (a) as necessary to

maintain a minimum total deposit of $25,000.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 984.102. PAYMENTS FROM DEPOSIT. On approval of the

department, the comptroller shall pay from the deposit required

under this subchapter any unsatisfied final judgment obtained

against the Mexican casualty insurance company in a court of this

state based on substituted service as authorized by Chapter 804.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 984.103. RETURN OF DEPOSIT. With the approval of the

department, the comptroller shall return the deposit required

under this subchapter, or the unencumbered balance of the

deposit, to the Mexican casualty insurance company on:

(1) the company's withdrawal from the business of insurance in

this state; and

(2) a showing to the department that:

(A) each policy written by the company in this state has expired

or been canceled; and

(B) each claim or obligation of the company on a policy written

in this state that constitutes a lawful charge against the

deposit has been satisfied.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER D. TAXES AND CHARGES; REPORTS

Sec. 984.151. PREMIUM TAX. (a) A Mexican casualty insurance

company shall pay to this state an annual premium tax based

solely on the company's gross premium receipts from insurance

policies issued by the company in this state that cover resident

citizens of this state or property or risks principally domiciled

or located in this state, as shown by reports made to the

department each year.

(b) The company shall pay the tax at the same percentage rate

and in the same manner that is required of other insurance

companies authorized to write accident and casualty coverage in

this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 984.152. OTHER TAXES AND CHARGES. In addition to paying a

premium tax as required by Section 984.151, a Mexican casualty

insurance company shall pay any other maintenance fee, charge, or

tax that is required of other insurance companies authorized to

write accident and casualty coverage in this state on the same

basis as is required of those companies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 984.153. REPORTS. A Mexican casualty insurance company

shall make the same reports that other insurance companies

authorized to write accident and casualty coverage in this state

are required to make. The company shall make the reports on forms

adopted by the department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

SUBCHAPTER E. REGULATION AND ENFORCEMENT

Sec. 984.201. AGREEMENT TO COMPLY WITH CHAPTER. A Mexican

casualty insurance company shall file in English a document

executed by the company's officials expressly accepting the terms

of this chapter and agreeing that the department may revoke,

suspend, or refuse to grant a certificate of authority under this

chapter on a determination by the commissioner that the company:

(1) is insolvent or in hazardous financial condition; or

(2) has violated an applicable law of this state or of the

company's home jurisdiction.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 984.202. ANNUAL STATEMENT. A Mexican casualty insurance

company shall file annually with the department each of the items

listed in Section 984.052(c).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 984.203. AUTHORITY TO CONDUCT EXAMINATION. The department

may examine at any time the affairs and condition and any books

or records of a Mexican casualty insurance company, at the

company's expense, to determine the company's:

(1) financial condition and solvency; and

(2) compliance with the applicable laws of this state and of the

company's home jurisdiction.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.

Sec. 984.204. AUTHORITY TO REVOKE OR SUSPEND CERTIFICATE OF

AUTHORITY. The commissioner may revoke or suspend a Mexican

casualty insurance company's certificate of authority under this

chapter if the commissioner, after notice and an opportunity for

a hearing, determines that the company, with neglect and wilful

disregard, systematically failed to comply with obligations

derived from insurance policies issued in this state and the laws

applicable to those policies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 1, eff. June 1,

2003.






TITLE 7. LIFE INSURANCE AND ANNUITIES

CHAPTER 1101. LIFE INSURANCE

INSURANCE CODE

TITLE 7. LIFE INSURANCE AND ANNUITIES

SUBTITLE A. LIFE INSURANCE IN GENERAL

CHAPTER 1101. LIFE INSURANCE

SUBCHAPTER A. REQUIRED POLICY PROVISIONS

Sec. 1101.001. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to a life insurance policy:

(1) issued or delivered in this state; or

(2) issued by a life insurance company organized under the laws

of this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1101.002. POLICY PROVISIONS REQUIRED. (a) Except as

provided by this section, a life insurance policy must contain

provisions that are substantially the same as the provisions

required by this subchapter.

(b) A single premium life insurance policy is not required to

contain a provision under this subchapter to the extent that the

provision is not applicable to a single premium insurance policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1101.003. ENTIRE CONTRACT. A life insurance policy must

provide that the policy or the policy and the application for the

policy constitute the entire contract between the parties.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.204(a),

(b), eff. Sept. 1, 2003.

Sec. 1101.004. PREMIUMS PAYABLE IN ADVANCE. A life insurance

policy must provide that all premiums are payable in advance at

the home office of the company that issues the policy or to an

agent of the company on delivery of a receipt signed by at least

one of the company officers designated in the policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1101.005. GRACE PERIOD. (a) Except as provided by

Subsection (b), a life insurance policy:

(1) must contain a provision for a grace period of at least one

month for the payment of each premium after the first payment

during which the policy remains in force; and

(2) may:

(A) provide for an interest charge on a premium paid during a

grace period; or

(B) provide that if an insured dies during a grace period the

overdue premium will be deducted from any settlement made under

the policy.

(b) The commissioner by rule may require a life insurance policy

issued under Section 884.402(3) to contain a grace period that is

longer than the grace period required by this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1101.006. INCONTESTABILITY. (a) Except as provided by

Subsection (b), a life insurance policy must provide that a

policy in force for two years from its date of issue during the

lifetime of the insured is incontestable, except for nonpayment

of premiums.

(b) At the option of the company, a life insurance policy may

provide that the policy may be contested at any time for

violation of policy conditions relating to naval and military

service in a time of war.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1101.007. STATEMENTS OF INSURED. A life insurance policy

must provide that, in the absence of fraud, a statement made by

an insured is considered a representation and not a warranty.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1101.008. ADJUSTMENT OF AMOUNT PAYABLE IF AGE OF INSURED IS

UNDERSTATED. A life insurance policy must provide that if the

age of an insured has been understated, the amount payable under

the policy is the amount that the premium paid would have

purchased if the insured's age had been stated correctly.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1101.009. POLICY LOANS. (a) The following policies are

not required to comply with this section:

(1) a term life insurance policy;

(2) a pure endowment contract issued or granted:

(A) as an original contract; or

(B) in exchange for a lapsed or surrendered policy; or

(3) a policy that does not provide for cash values or

nonforfeiture values and that meets the requirements of Section

884.403(b).

(b) A life insurance policy must provide that the company that

issues the policy will loan to the policy owner at a specified

interest rate an amount equal to the sum of the policy's cash

value and any dividend additions to the policy, or, at the policy

owner's option, an amount less than that sum, if:

(1) the policy is in force;

(2) the premiums for the policy have been paid for at least

three full years; and

(3) the policy is properly assigned.

(c) A life insurance policy must also provide that:

(1) a policy loan is secured only by the policy;

(2) the company may deduct from a policy loan the sum of the

amount of existing debt on the policy and the balance of unpaid

premiums for the current policy year;

(3) the company may collect in advance interest on the policy

loan to the end of the current policy year; and

(4) failure to repay the policy loan or interest on the loan

does not void the policy until the total amount owed under the

loan equals or exceeds the policy's cash value.

(d) A life insurance policy may provide that a policy loan may

be deferred for a period not to exceed six months after the date

the application for the loan is made.

(e) A life insurance policy may not require a prerequisite to a

policy loan if the prerequisite is not required or authorized by

this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1101.010. NONFORFEITURE BENEFITS AND CASH SURRENDER VALUES

IN GENERAL. A life insurance policy must provide nonforfeiture

benefits, including cash surrender values, in accordance with:

(1) Subchapter D; or

(2) Chapter 1105, for a policy issued on or after the date

determined under Section 1105.002(a) or (b), as applicable.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1101.011. TIME FOR SETTLEMENT OF CLAIM. (a) Except as

provided by Subsection (b), a life insurance policy must provide

that settlement under the policy after the death of the insured

will be made not later than two months after the date of receipt

of proof of:

(1) the death; and

(2) the right of the claimant to the proceeds of the policy.

(b) A private placement contract issued under Section 1152.110

may provide that:

(1) settlement of that portion of the contract attributable to

separate account assets is subject to the liquidity of those

assets; and

(2) the portion of the contract described by Subdivision (1)

must be settled by the insurer when the separate account assets

are converted to cash under any applicable terms, which may be a

period longer than the two-month period described by Subsection

(a).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

737, Sec. 2, eff. September 1, 2007.

Sec. 1101.012. TABLE OF INSTALLMENTS OF PROCEEDS. A life

insurance policy that provides that the policy proceeds are

payable in installments must include a table that shows the

amount of the installments.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1101.013. STATEMENT OF MAXIMUM AMOUNT PAYABLE UNDER FAMILY

GROUP LIFE INSURANCE POLICY. A family group life insurance

policy must clearly state:

(1) the maximum amount that is payable to the payee in the

policy on the death of an insured or insureds; and

(2) any terms under which an amount other than the maximum

amount of the policy is payable.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER B. PROHIBITED POLICY PROVISIONS

Sec. 1101.051. APPLICABILITY OF SUBCHAPTER. Unless otherwise

provided by this subchapter, this subchapter applies to a life

insurance policy:

(1) issued or delivered in this state; or

(2) issued by a life insurance company organized in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1101.052. EXCLUSION. Unless otherwise provided by this

subchapter, this subchapter does not apply to a policy issued

instead of or in exchange for a policy issued before July 10,

1909.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1101.053. CERTAIN LIMITATIONS PERIODS. A life insurance

policy may not include a provision that limits the time during

which an action under the policy may be commenced to a period of

less than two years after the date the cause of action accrues.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1101.054. RETROACTIVE ISSUANCE OR EFFECT; EXCHANGE OR

CONVERSION. (a) Except as provided by Subsection (b), a life

insurance policy may not contain a provision under which the

policy is issued or takes effect on a date more than six months

before the date of the original policy application if the

provision causes the insured to rate at an age that is younger

than the age of the insured on the date of the application. For

the purposes of this subsection, the age of the insured on the

date of the application is the age of the insured on the birthday

of the insured that is nearest to the date of the application.

(b) An issuer of a life or endowment insurance policy or annuity

contract may, with the consent of the policyholder or contract

holder, exchange the policy or contract for, or convert the

policy or contract into, a policy of another plan of insurance or

an endowment or annuity contract as of a date not earlier than

the effective date of the original policy or contract.

(c) If an exchange or conversion is made under Subsection (b)

and the newly written policy or contract is issued as of a date

earlier than the date of the application for exchange or

conversion, the amount of life or endowment insurance or annuity

provided under the newly written policy or contract may not

exceed the greater of:

(1) the amount that the premium paid for the original policy or

contract would have purchased on the plan of the newly written

policy or contract for an individual the age of the insured on

the effective date of the original policy or contract; or

(2) the amount of the original policy or contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1101.055. SETTLEMENT ON MATURITY LESS THAN FACE VALUE. (a)

Except as provided by Subsection (b), a life insurance policy

may not contain a provision for a settlement at maturity that is

less than the amount insured on the face of the policy plus the

amount of any dividend additions to the policy minus the sum of

the amount of any debt to the company that issues the policy and

the amount of any premium that may be deducted from the

settlement under the terms of the policy.

(b) A life insurance policy may provide for a settlement that

will be less than the amount required under Subsection (a) if the

death of the insured is:

(1) by the insured's own hand regardless of whether the insured

is sane or insane;

(2) caused by following a hazardous occupation that is stated in

the policy; or

(3) the result of aviation activities under conditions specified

in the policy and approved by the department under Chapter 1701.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2F.001, eff. April 1, 2009.

Sec. 1101.056. PRELIMINARY TERM INSURANCE OF MORE THAN ONE YEAR

IN LEVEL PREMIUM POLICY. (a) Sections 1101.051 and 1101.052 do

not apply to this section.

(b) This section does not apply to a life insurance policy

issued on or after the date determined under Section 1105.002(a)

or (b), as applicable.

(c) A level premium life insurance policy may not be issued or

sold in this state by any company if the policy provides for more

than one year of preliminary term insurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER C. POLICY PROVISIONS REQUIRED BY OTHER JURISDICTIONS

Sec. 1101.101. REQUIRED POLICY PROVISIONS. (a) A policy issued

in this state by a life insurance company not organized under the

laws of this state may contain any provision that the law of the

state, territory, district, or county under which the company is

organized requires the policy to contain.

(b) Notwithstanding Chapter 1701, a policy issued or delivered

in another state, territory, district, or county by a life

insurance company organized under the laws of this state may

contain any provision required by the laws of that state,

territory, district, or county.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2F.002, eff. April 1, 2009.

SUBCHAPTER D. RIGHTS OF INSURED UNDER CERTAIN OLDER POLICIES

Sec. 1101.151. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a life insurance policy issued before a date

described by Section 1101.010(a)(2). A term life insurance policy

is not required to comply with this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1101.152. STIPULATED FORM OF INSURANCE. In case of a

default in the payment of a premium after premiums have been paid

for three years, a life insurance policy to which this subchapter

applies must contain a provision that secures a stipulated form

of insurance on the life of the insured.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1101.153. COMPUTATION OF NET VALUE OF STIPULATED FORM OF

INSURANCE. (a) Except as provided by Subsection (c), the net

value of a life insurance policy secured under Section 1101.152

must be equal to the amount of the reserve on the policy for

which premium payment is in default and on any dividend additions

to that policy on the date of default, less the sum of:

(1) not more than two and one-half percent of the amount insured

under the policy and any existing dividend additions to the

policy; and

(2) the amount of any existing indebtedness to the company on

the policy.

(b) The reserve described by Subsection (a) excludes any reserve

for disability or accidental death benefits.

(c) The net value of a life insurance policy that is secured

under Section 1101.152 for a policy other than an industrial life

insurance policy and that is issued to insure a female risk may

be computed using an age not more than three years younger than

the actual age of the insured if the policy uses the same age

differential to compute the policy reserve.

(d) Except as provided by Subsection (e), the amount of the

policy reserve under Subsection (a) must be computed according to

the mortality table, interest rate, and method adopted in the

policy for computing the reserve.

(e) In computing the value of paid-up term insurance with any

accompanying pure endowment, a rate of mortality may be assumed

that is not more than:

(1) 130 percent of the rate of mortality according to the

applicable table, or, for a substandard policy, the adopted

multiple of that mortality rate, if the American Men Ultimate

Table of Mortality or the Commissioners 1941 Standard Ordinary

Mortality Table is adopted for computing the reserve; or

(2) the rate of mortality shown by the Commissioners 1958

Extended Term Insurance Table, or, for a substandard policy, the

adopted multiple of that mortality rate, if the Commissioners

1958 Standard Ordinary Mortality Table is adopted for computing

the reserve.

(f) Subject to Subsection (g), a life insurance policy must

state:

(1) the amount and term of the insurance to be secured in

accordance with Section 1101.152 computed as if there were no

indebtedness on the policy and no dividend additions to the

policy; and

(2) the mortality table, interest rate, method, and, if the

policy is issued to insure the life of a woman, any age

differential, that will be used to compute the policy reserve.

(g) A mortality table, interest rate, method, or age

differential stated under Subsection (f) must be authorized by

law to compute the reserve liability on the policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1101.154. SURRENDER OF POLICY FOR SPECIFIED CASH SURRENDER

VALUE. (a) A life insurance policy to which this subchapter

applies must:

(1) provide within one month after a due date for a premium,

after premiums have been paid for three years, the policy may be

surrendered to the company that issues the policy at the

company's home office in return for an amount equal to the cash

value of the policy; and

(2) specify the cash value of the policy, which, subject to

Subsection (b), may not be less than the amount that would

otherwise be available to secure insurance in accordance with

Section 1101.152.

(b) The cash value of the policy may not exceed the amount of

the policy reserve.

(c) The policy may provide that the company that issues the

policy may defer payment of the cash value of the policy for a

period not to exceed six months after the date of application for

the payment.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1101.155. CASH VALUE TABLE. A life insurance policy to

which this subchapter applies must include a table that shows in

dollar amounts the cash value of the policy and the options

available to the policy owner if the owner defaults in premium

payments during each of the first 20 years that the policy will

be in force or each of the years during which premiums are

payable, beginning with the first year in which the cash values

and options are available.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1101.156. PURCHASE OF OTHER INSURANCE AND REINSTATEMENT. A

life insurance policy to which this subchapter applies must

provide that if there is a default in premium payments, the value

of the policy shall be applied to the purchase of other insurance

and the original life insurance policy may be reinstated within

three years after the date of default if:

(1) other insurance purchased with the value of the original

life insurance policy remains in force;

(2) the original life insurance policy has not been surrendered

to the company and canceled;

(3) the company receives evidence of insurability that is

satisfactory to the company; and

(4) the arrears of premiums are paid with interest.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.



CHAPTER 1102. PAYMENT OF INSURANCE BENEFITS IN CURRENCY

INSURANCE CODE

TITLE 7. LIFE INSURANCE AND ANNUITIES

SUBTITLE A. LIFE INSURANCE IN GENERAL

CHAPTER 1102. PAYMENT OF INSURANCE BENEFITS IN CURRENCY

Sec. 1102.001. DEFINITIONS. In this chapter:

(1) "Insurance policy" means a policy, certificate, or contract

of:

(A) life, term, or endowment insurance, including an annuity or

pure endowment contract;

(B) group life or term insurance, including a group annuity

contract;

(C) industrial life insurance;

(D) accident or health insurance;

(E) group accident or health insurance;

(F) hospitalization insurance;

(G) group hospitalization insurance;

(H) medical or surgical insurance;

(I) group medical or surgical insurance; or

(J) fraternal benefit insurance.

(2) "Insurer" means any insurer, including a:

(A) life, accident, health, or casualty insurance company;

(B) mutual life insurance company;

(C) mutual insurance company other than a life insurance

company;

(D) mutual or natural premium life insurance company;

(E) general casualty company;

(F) Lloyd's plan or a reciprocal or interinsurance exchange;

(G) fraternal benefit society; or

(H) group hospital service corporation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1102.002. BENEFITS PAYABLE IN CURRENCY. Each benefit

payable under an insurance policy delivered, issued, or used in

this state by an insurer shall be payable in currency.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1102.003. STATEMENT REGARDING VALUE OF FOREIGN CURRENCY.

(a) An insurance policy described by Section 1102.002 providing

that benefits are payable in foreign currency must include a

conspicuous statement that the value of the currency denominated

in the policy can fluctuate as compared to the value of United

States currency.

(b) The statement must be:

(1) included as part of the policy; or

(2) attached to the insurance policy at the time it is issued.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1102.004. PREVIOUSLY APPROVED INSURANCE POLICY FORM PAYABLE

IN FOREIGN CURRENCY. (a) The commissioner may disapprove or

withdraw approval of a previously approved insurance policy form

that provides benefits payable in foreign currency if the

commissioner determines that the foreign currency has been less

stable than United States currency in the previous 20-year

period.

(b) This section does not require the resubmission for approval

of any previously approved insurance policy form unless:

(1) withdrawal of approval is authorized under this section or

Chapter 1701; or

(2) after notice and hearing, the commissioner determines that

approval was obtained by improper means, including by

misrepresentation, fraud, or a misleading statement or document.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2F.003, eff. April 1, 2009.

Sec. 1102.005. RULES. The commissioner may adopt reasonable

rules to accomplish the purposes of this chapter, including rules

requiring:

(1) appropriate reserves for insurance policies subject to this

chapter; or

(2) prudent investment of premiums collected from insurance

policies subject to this chapter regardless of any other

provision of this code related to the investment of money by an

insurance company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.



CHAPTER 1103. LIFE INSURANCE POLICY BENEFICIARIES

INSURANCE CODE

TITLE 7. LIFE INSURANCE AND ANNUITIES

SUBTITLE A. LIFE INSURANCE IN GENERAL

CHAPTER 1103. LIFE INSURANCE POLICY BENEFICIARIES

SUBCHAPTER A. STATUTORY LIFE INSURANCE BENEFICIARIES; INSURABLE

INTEREST

Sec. 1103.001. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a life insurance policy issued by a legal reserve

life insurance company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1103.002. INSURABLE INTEREST OF BENEFICIARY. A beneficiary

described by this subchapter who is designated in a life

insurance policy has an insurable interest for the face amount of

the policy and is entitled to collect that amount.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1103.003. CORPORATION, JOINT STOCK ASSOCIATION, OR TRUST

ESTATE AS BENEFICIARY. A corporation, a joint stock association,

or a trust estate that is engaging in business for profit may be

designated as a beneficiary in a policy that insures the life of

an officer or stockholder of the corporation, joint stock

association, or trust estate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1103.004. PARTNERSHIP OR PARTNER AS BENEFICIARY. A

partnership or a member of a partnership may be designated as a

beneficiary in a policy that insures the life of a member of the

partnership.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1103.005. RELIGIOUS, EDUCATIONAL, ELEEMOSYNARY, CHARITABLE,

OR BENEVOLENT INSTITUTION OR UNDERTAKING AS BENEFICIARY. A

religious, educational, eleemosynary, charitable, or benevolent

institution or undertaking may be designated as a beneficiary in

a policy that insures the life of an individual.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER B. DESIGNATION OF BENEFICIARY OR OWNER OF LIFE

INSURANCE POLICY; INSURABLE INTEREST

Sec. 1103.051. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a life insurance policy issued by:

(1) a legal reserve life insurance company; or

(2) a mutual assessment life insurance company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1103.052. LIBERAL CONSTRUCTION. This subchapter shall be

liberally construed to implement the purposes of this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1103.053. INSURABLE INTEREST OF BENEFICIARY, OWNER,

TRANSFEREE, OR ASSIGNEE. (a) Except as provided by Subsection

(b), a beneficiary or owner of a life insurance policy who is

designated in accordance with this subchapter or an entity to

which a life insurance policy or an interest, benefit, right, or

title in a life insurance policy is transferred or assigned in

accordance with this subchapter has, at all times after the

designation, an insurable interest in the life of the individual

who is insured under the policy.

(b) An individual, partnership, association, corporation, or

other legal entity that is directly or indirectly engaged in the

business of burying the dead does not directly or indirectly have

an insurable interest in the life of an individual unless the

interest is established under other applicable statutory law or

under common law.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.0225, eff. September 1, 2005.

Sec. 1103.054. DESIGNATION OF BENEFICIARY OR OWNER IN POLICY

APPLICATION. An individual of legal age may:

(1) apply for a policy insuring the individual's life; and

(2) designate in writing in the application for the policy any

individual, partnership, association, corporation, or other legal

entity as:

(A) a beneficiary of the policy;

(B) an absolute or partial owner of the policy; or

(C) both a beneficiary and an absolute or partial owner of the

policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1103.055. DESIGNATION OF BENEFICIARY OF POLICY; TRANSFER OR

ASSIGNMENT OF POLICY OR INTEREST. An individual of legal age who

is insured under a life insurance policy may in writing:

(1) in a manner and to the extent permitted by the policy,

designate any individual, partnership, association, corporation,

or other legal entity as a beneficiary of the policy; and

(2) in a manner and to the extent not prohibited by the policy,

transfer or assign to any entity described by Subdivision (1):

(A) the policy; or

(B) an interest, benefit, right, or title in the policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1103.056. PURCHASE OF OR APPLICATION FOR POLICY BY THIRD

PARTY. An individual of legal age may in a single written

document:

(1) consent to the purchase of or application for an individual

or group life insurance policy by a third party; and

(2) designate or consent to the designation of any individual,

partnership, association, corporation, or other legal entity as:

(A) a beneficiary of the policy;

(B) an absolute or partial owner of the policy; or

(C) both a beneficiary and an absolute or partial owner of the

policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER C. PAYMENT OF PROCEEDS

Sec. 1103.101. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a life insurance policy issued by a legal reserve

life insurance company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1103.102. PAYMENT TO DESIGNATED BENEFICIARY. (a) Except

as provided by Subsection (b) or (c), if an individual obtains a

policy insuring the individual's life, designates in writing a

beneficiary to receive the proceeds of the policy, and files the

written designation with the company, the company shall pay the

proceeds that become due on the death of the insured to the

designated beneficiary.

(b) A company that issues a life insurance policy is not

required to pay the proceeds of the policy to a designated

beneficiary under Subsection (a) if the company receives notice

of an adverse claim to the proceeds from a person who has a bona

fide legal claim to all or part of the proceeds.

(c) A private placement contract issued under Section 1152.110

may provide that:

(1) settlement of that portion of the contract attributable to

separate account assets is subject to the liquidity of those

assets; and

(2) the portion of the contract described by Subdivision (1)

must be settled by the insurer when the separate account assets

are converted to cash under any applicable terms, which may be a

period longer than the two-month period described by Section

1101.011(a).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

737, Sec. 3, eff. September 1, 2007.

Sec. 1103.103. DISCHARGE OF LIABILITY. In the absence of notice

under Section 1103.102(b) received by the company before the date

of payment, a company that issues a life insurance policy is

discharged from all liability under the policy if the company

pays the proceeds of the policy to a designated beneficiary under

Section 1103.102(a).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1103.104. INTEREST ON PROCEEDS. (a) Interest on the

proceeds of a life insurance policy accrues from the date the

company that issues the policy receives due proof of loss until

the date the company accepts the claim and offers to pay.

(b) Interest that accrues under this section shall be paid at

the same time that the proceeds of the policy are paid under this

subchapter.

(c) The interest rate under this section is the rate provided in

the policy or, if a rate is not provided in the policy, the rate

at which interest accrues on proceeds that are left on deposit

with the company that issues the policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER D. FORFEITURE OF BENEFICIARY'S RIGHTS

Sec. 1103.151. FORFEITURE. A beneficiary of a life insurance

policy or contract forfeits the beneficiary's interest in the

policy or contract if the beneficiary is a principal or an

accomplice in wilfully bringing about the death of the insured.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1103.152. PAYMENT OF PROCEEDS TO CONTINGENT BENEFICIARY OR

TO RELATIVE. (a) Except as provided by Subsection (b), if a

beneficiary of a life insurance policy or contract forfeits an

interest in the policy or contract under Section 1103.151, a

contingent beneficiary named by the insured in the policy or

contract is entitled to receive the proceeds of the policy or

contract.

(b) A contingent beneficiary is not entitled to receive the

proceeds of a life insurance policy or contract if the contingent

beneficiary forfeits an interest in the policy or contract under

Section 1103.151.

(c) If there is not a contingent beneficiary entitled to receive

the proceeds of a life insurance policy or contract under

Subsection (a), the nearest relative of the insured is entitled

to receive those proceeds.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.



CHAPTER 1104. LIFE INSURANCE AND ANNUITY CONTRACTS ISSUED TO CERTAIN PERSONS

INSURANCE CODE

TITLE 7. LIFE INSURANCE AND ANNUITIES

SUBTITLE A. LIFE INSURANCE IN GENERAL

CHAPTER 1104. LIFE INSURANCE AND ANNUITY CONTRACTS ISSUED TO

CERTAIN PERSONS

SUBCHAPTER A. LIFE INSURANCE AND ANNUITY CONTRACTS WITH CERTAIN

MINORS

Sec. 1104.001. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a policy or contract issued by a stock or mutual

legal reserve life insurance company that:

(1) is licensed by the department to transact the business of

life insurance in this state; and

(2) maintains the legal reserve required by state law.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1104.002. CERTAIN TRANSACTIONS EXEMPT. This subchapter

does not apply to a transaction between an insurance company and

a minor described by Section 1104.003(a) that occurs after the

date the company receives at its home office or its principal

office in this state written notice from a parent of the minor

stating that a parent or the parents of the minor elect that this

subchapter not apply to the minor specifically named in the

notice.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1104.003. AUTHORITY TO CONTRACT. (a) Subject to this

subchapter, a minor 14 years of age or older who is without a

guardian of the estate of the minor may:

(1) contract for or otherwise acquire a life, term, or endowment

insurance policy or an annuity contract, including:

(A) applying for the policy or contract; and

(B) making agreements with respect to the policy or contract or

a right, privilege, or benefit under the policy or contract;

(2) exercise all rights and powers in regard to the policy or

contract in the same manner as an adult; and

(3) surrender an interest in the policy or contract and give a

discharge for a benefit paid under the policy or contract.

(b) An insurance policy acquired by a minor under this

subchapter must:

(1) be owned by the minor; and

(2) insure the life of:

(A) the minor;

(B) a spouse, child, parent, grandparent, or sibling of the

minor; or

(C) another in whose life the minor has an insurable interest.

(c) A minor who acquires an annuity contract under this

subchapter is the annuitant of the contract during the minor's

life.

(d) A minor who acquires an insurance policy or an annuity

contract under this subchapter, the estate of the minor, or a

spouse, child, parent, grandparent, or sibling of the minor must

be the beneficiary of the policy or, in the case of an annuity

contract, of the death benefit of the contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1104.004. WRITTEN APPROVAL BY ADULT REQUIRED. An

application or agreement made by a minor under this subchapter

must be signed or approved in writing by:

(1) a parent, grandparent, or adult sibling of the minor; or

(2) if the minor does not have a parent, grandparent, or adult

sibling, an adult eligible under the Texas Probate Code to be

appointed guardian of the estate of the minor.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1104.005. RESCISSION BECAUSE OF MINORITY PROHIBITED. A

minor who acquires a policy or contract under this subchapter may

not by reason of minority rescind, avoid, or repudiate:

(1) the policy or contract; or

(2) the exercise of a right or privilege, or the receipt of any

benefit, under the policy or contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1104.006. EFFECT ON POLICY OR CONTRACT. This subchapter

does not modify any provision in a policy or contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER B. TRUSTEE NAMED AS BENEFICIARY OF LIFE INSURANCE

POLICY

Sec. 1104.021. TRUSTEE NAMED AS BENEFICIARY IN POLICY. (a) An

individual may make a trust agreement providing that the proceeds

of a life insurance policy insuring the individual be made

payable to a trustee named as beneficiary in the policy. The

validity of a trust agreement or declaration of trust that is

designated as a beneficiary of a life insurance policy is not

affected by whether any corpus of the trust exists in addition to

the right of the trustee to receive insurance proceeds.

(b) Life insurance policy proceeds described by Subsection (a)

shall be paid to the trustee. The trustee shall hold and dispose

of the proceeds as provided by the trust agreement.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

672, Sec. 1, eff. September 1, 2009.

Sec. 1104.022. TRUSTEE NAMED AS BENEFICIARY IN WILL. (a) A

life insurance policy may provide that the beneficiary of the

policy be a trustee designated by will in accordance with the

policy provisions and the requirements of the insurance company.

(b) Except as provided by Subsection (c), on probate of a will

described by Subsection (a), the life insurance policy proceeds

shall be paid to the trustee. The trustee shall hold and dispose

of the proceeds as provided under the terms of the will as the

will existed on the date of the testator's death and in the same

manner as other testamentary trusts are administered.

(c) Except as otherwise provided by agreement with the insurance

company during the life of the insured, the insurance company

shall pay the life insurance policy proceeds to the executors,

administrators, or assigns of the insured if, during the 18-month

period beginning on the first day after the date of the insured's

death:

(1) a qualified trustee does not make to the insurance company a

claim to the proceeds; or

(2) the insurance company is provided satisfactory evidence

showing that there is or will be no trustee to receive the

proceeds.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1104.023. DEBTS; INHERITANCE TAX. Life insurance policy

proceeds received by a trustee under this subchapter are not

subject to debts of the insured or to inheritance tax to any

greater extent than if the proceeds were payable to a beneficiary

other than the executor or administrator of the insured's estate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1104.024. COMMINGLING. Life insurance policy proceeds

received by a trustee under this subchapter may be commingled

with any other assets properly coming into the trust.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1104.025. CERTAIN PRIOR BENEFICIARY DESIGNATIONS NOT

AFFECTED. This subchapter does not affect the validity of a life

insurance policy beneficiary designation made before July 1,

1967, that names as beneficiary a trustee of a trust established

by will.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.



CHAPTER 1105. STANDARD NONFORFEITURE LAW FOR LIFE INSURANCE

INSURANCE CODE

TITLE 7. LIFE INSURANCE AND ANNUITIES

SUBTITLE A. LIFE INSURANCE IN GENERAL

CHAPTER 1105. STANDARD NONFORFEITURE LAW FOR LIFE INSURANCE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1105.001. SHORT TITLE. This chapter may be cited as the

Standard Nonforfeiture Law for Life Insurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1105.002. APPLICABILITY OF CHAPTER. (a) This chapter

applies to a policy issued by a company on or after January 1,

1974.

(b) This chapter also applies to a policy issued by a company

after a date specified in a written notice:

(1) that was filed by the company with the State Board of

Insurance after August 23, 1963, but before January 1, 1974; and

(2) under which the company filing the notice elected to comply

before January 1, 1974, with the law codified by this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1105.003. EXEMPTIONS. (a) This chapter does not apply to:

(1) reinsurance;

(2) group insurance;

(3) pure endowment;

(4) an annuity or reversionary annuity contract;

(5) a term policy of uniform amount that:

(A) does not provide guaranteed nonforfeiture or endowment

benefits or renewal of the policy;

(B) has a term of 20 years or less that expires before the

insured reaches 71 years of age; and

(C) has uniform premiums that are payable during the entire term

of the policy;

(6) a term policy of decreasing amount:

(A) that does not provide guaranteed nonforfeiture or endowment

benefits; and

(B) on which each adjusted premium, computed as specified by

Subchapter B or D, is less than the adjusted premium computed in

that manner for a term policy of uniform amount, or a renewal of

a term policy of uniform amount, that:

(i) does not provide guaranteed nonforfeiture or endowment

benefits;

(ii) is issued at the same age and for the same initial amount

of insurance;

(iii) has a term of 20 years or less and expires before the

insured reaches 71 years of age; and

(iv) has uniform premiums that are payable during the entire

term of the policy;

(7) a policy:

(A) that does not provide guaranteed nonforfeiture or endowment

benefits; and

(B) for which no cash surrender value, if any, or present value

of any paid-up nonforfeiture benefit, at the beginning of any

policy year, computed as specified by Section 1105.007, 1105.008,

1105.009, Subchapter B, or Subchapter D, exceeds 2-1/2 percent of

the amount of insurance at the beginning of the same policy year;

(8) a policy delivered outside this state through an agent or

other representative of the company that issued the policy; or

(9) a policy that:

(A) does not provide for cash values or nonforfeiture values;

and

(B) meets the requirements of Section 884.403(b).

(b) For purposes of determining the applicability of this

chapter, the age at expiry of a joint term life insurance policy

is the age at expiry of the oldest insured life on that date.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1105.004. REQUIRED NONFORFEITURE PROVISIONS. (a) A life

insurance policy delivered or issued for delivery in this state

must contain in substance the provisions prescribed by

Subsections (b), (c), and (d) or corresponding provisions that:

(1) in the opinion of the department, are at least as favorable

to the defaulting or surrendering policyholder; and

(2) essentially comply with Section 1105.012.

(b) A life insurance policy must provide that if there is a

default in the payment of a premium the company, on proper

request not later than the 60th day after the due date of the

premium that is in default, will grant a paid-up nonforfeiture

benefit on a plan stipulated in the policy, effective as of that

due date, in the amount specified by this chapter. A company may

substitute for the paid-up nonforfeiture benefit required by this

subsection an actuarially equivalent alternative paid-up

nonforfeiture benefit that provides a greater amount or longer

period of death benefits or, if applicable, a greater amount or

earlier payment of endowment benefits. To elect an alternative

paid-up nonforfeiture benefit under this subsection, the person

entitled to make the election must submit a proper request not

later than the 60th day after the due date of the premium that is

in default.

(c) A life insurance policy must:

(1) provide that on surrender of the policy not later than the

60th day after the due date of a premium payment that is in

default the company will pay, in lieu of a paid-up nonforfeiture

benefit, a cash surrender value in the amount specified by this

chapter if the premiums have been paid for at least:

(A) three full years for a policy of ordinary insurance; or

(B) five full years for a policy of industrial insurance;

(2) provide that a specified paid-up nonforfeiture benefit is

effective as specified by the policy unless the person entitled

to make the election elects another available option not later

than the 60th day after the due date of a premium payment that is

in default; and

(3) provide that on surrender of the policy not later than the

30th day after any policy anniversary the company will pay a cash

surrender value in the amount specified by this chapter if:

(A) the policy has become paid up by completion of all premium

payments; or

(B) the policy is continued under a paid-up nonforfeiture

benefit that became effective on or after:

(i) the third policy anniversary for a policy of ordinary

insurance; or

(ii) the fifth policy anniversary for a policy of industrial

insurance.

(d) A life insurance policy must contain:

(1) subject to Subsection (e), a statement of:

(A) the mortality table, interest rate, and method used to

compute the cash surrender values and the paid-up nonforfeiture

benefits available under the policy, if the policy:

(i) causes, on a basis guaranteed by the policy, unscheduled

changes in benefits or premiums; or

(ii) provides an option for changes in benefits or premiums

other than a change to a new policy; or

(B) the mortality table and interest rate used to compute the

cash surrender values and the paid-up nonforfeiture benefits

available under the policy, with a table showing the cash

surrender value, if any, and paid-up nonforfeiture benefit, if

any, available under the policy on each policy anniversary during

the first 20 policy years or the term of the policy, whichever is

shorter, if the policy is a policy other than one described by

Paragraph (A)(i) or (ii);

(2) a statement that the cash surrender values and the paid-up

nonforfeiture benefits available under the policy are not less

than the minimum values and benefits required by the insurance

laws of this state;

(3) an explanation of the manner in which the cash surrender

values and the paid-up nonforfeiture benefits are altered by the

existence of any paid-up additions credited to the policy or any

indebtedness to the company on the policy and, if a detailed

statement of the method used to compute the values and benefits

shown in the policy is not stated in the policy, a statement that

the method of computation has been filed with the department; and

(4) a statement of the method to be used to compute the cash

surrender value and paid-up nonforfeiture benefit available under

the policy on any policy anniversary after the last anniversary

for which those values and benefits are consecutively shown in

the policy.

(e) The values and benefits described by Subsection (d)(1)(B)

must be computed on the assumption that:

(1) there are no dividends or paid-up additions credited to the

policy; and

(2) there is no indebtedness to the company on the policy.

(f) A provision prescribed by Subsection (b), (c), or (d) or a

portion of a provision that does not apply because of the plan of

insurance may, to the extent inapplicable, be omitted from the

policy.

(g) A company shall reserve the right to defer payment of any

cash surrender value for a period of six months after demand for

payment of the cash surrender value and surrender of the policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1105.005. COMPUTATION OF ADJUSTED PREMIUMS AND PRESENT

VALUES; MORTALITY TABLES AND INTEREST RATES. (a) Except as

provided by Subsection (b) or (e) or Section 1105.055, 1105.152,

or 1105.153, an adjusted premium or present value determined

under this chapter must be computed on the basis of:

(1) the Commissioners 1941 Standard Ordinary Mortality Table for

a policy of ordinary insurance; and

(2) the Commissioners 1941 Standard Industrial Mortality Table

for a policy of industrial insurance.

(b) For a category of ordinary insurance issued to insure a

female risk, an adjusted premium or present value may be computed

according to an age not more than three years younger than the

actual age of the insured.

(c) All computations must be made using the rate of interest,

not to exceed 3-1/2 percent a year, specified by the policy for

computing cash surrender values and paid-up nonforfeiture

benefits.

(d) In the computation of the present value of any paid-up term

insurance with accompanying pure endowment, if any, offered as a

nonforfeiture benefit, the rates of mortality assumed may be not

more than 130 percent of the rates shown in the applicable

mortality table.

(e) Subject to approval by the department, a company may specify

a mortality table other than the applicable table required by

this section for use in computing an adjusted premium or present

value for insurance issued on a substandard basis.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1105.006. DETERMINATION OF RATED AGE. For purposes of this

chapter, the date a policy is issued is the date as of which the

rated age of the insured is determined.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1105.007. COMPUTATION OF CASH SURRENDER VALUE FOLLOWING

DEFAULT. (a) Any cash surrender value available under a policy

on a default in payment of a premium due on a policy anniversary,

regardless of whether required by Section 1105.004, must be an

amount not less than the amount, if any, by which the present

value, on the policy anniversary, of the future guaranteed

benefits that would have been available under the policy,

including any existing paid-up additions, had there not been a

default exceeds the sum of:

(1) the then present value of the adjusted premiums as

determined under Subchapter B or D that correspond to premiums

that would have become due on and after the policy anniversary;

and

(2) the amount of any indebtedness to the company on the policy.

(b) Subsection (a) does not require a cash surrender value

greater than the reserve for the policy computed as provided by

Subchapter B, Chapter 425.

(c) For a policy to which Subchapter B applies and that by rider

or supplemental policy provision provides supplemental life

insurance or annuity benefits at the option of the insured and

for an identifiable additional premium, the cash surrender value

computed under Subsection (a) must be an amount not less than the

sum of:

(1) the cash surrender value as computed under Subsection (a)

for an otherwise similar policy issued at the same age without

the rider or supplemental policy provision; and

(2) the cash surrender value as computed under Subsection (a)

for a policy that provides only the benefits provided by the

rider or supplemental policy provision.

(d) For a family policy to which Subchapter B applies and that

defines a primary insured and provides term insurance on the life

of the spouse of the primary insured that expires before the

spouse reaches 71 years of age, the cash surrender value as

computed under Subsection (a) must be an amount not less than the

sum of:

(1) the cash surrender value as computed under Subsection (a)

for an otherwise similar policy issued at the same age that does

not provide the term insurance on the life of the spouse; and

(2) the cash surrender value as computed under Subsection (a)

for a policy that provides only the benefits provided by the term

insurance on the life of the spouse.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2F.004, eff. April 1, 2009.

Sec. 1105.008. COMPUTATION OF CASH SURRENDER VALUE ON SURRENDER

FOLLOWING POLICY ANNIVERSARY. Any cash surrender value available

not later than the 30th day after the date of a policy

anniversary under a policy paid up by completion of all premium

payments or a policy continued under any paid-up nonforfeiture

benefit, regardless of whether required by Section 1105.004, must

be an amount not less than the present value, on the policy

anniversary, of the future guaranteed benefits available under

the policy, including any existing paid-up additions, less any

indebtedness to the company on the policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1105.009. COMPUTATION OF PAID-UP NONFORFEITURE BENEFITS.

Any paid-up nonforfeiture benefit available under the policy on

default in the payment of a premium due on a policy anniversary

must be such that its present value as of the policy anniversary

is at least equal to:

(1) the cash surrender value then available under the policy; or

(2) if a cash surrender value is not available under the policy,

the cash surrender value that would have been required by this

chapter in the absence of the condition that premiums must have

been paid for at least a specified period.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1105.010. PRORATION OF VALUES; NET VALUE OF PAID-UP

ADDITIONS. (a) Any cash surrender value and any paid-up

nonforfeiture benefit available under a policy on default in the

payment of a premium due at any time other than on the policy

anniversary must be computed with allowance for the lapse of time

and the payment of fractional premiums after the preceding policy

anniversary, except that a cash surrender value or nonforfeiture

benefit is not required unless the cash surrender value or

nonforfeiture benefit was required on the preceding policy

anniversary.

(b) A value determined under Sections 1105.005-1105.009,

Subchapter B, or Subchapter D may be computed on the assumption

that any death benefit is payable at the end of the policy year

of death.

(c) The net value of any paid-up additions, other than paid-up

term additions, may not be less than the amounts used to provide

those additions.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1105.011. INCLUSION OF CERTAIN ADDITIONAL BENEFITS IN

COMPUTING NONFORFEITURE BENEFITS NOT REQUIRED. (a)

Notwithstanding Section 1105.007 or 1105.008, additional benefits

described by Subsection (b), and premiums for those benefits, may

not be included in computing a cash surrender value or

nonforfeiture benefits required by this chapter. Additional

benefits described by Subsection (b) are not required to be

included in any paid-up nonforfeiture benefits.

(b) This section applies to additional benefits payable:

(1) in the event of death or dismemberment by accident;

(2) in the event of total and permanent disability;

(3) as reversionary annuity or deferred reversionary annuity

benefits;

(4) as term insurance benefits provided by a rider or

supplemental policy provision to which, if issued as a separate

policy, this chapter would not apply;

(5) as term insurance on the life of a child that:

(A) is provided in a policy on the life of a parent of the

child;

(B) expires before the child reaches 26 years of age;

(C) is uniform in amount after the child reaches one year of

age; and

(D) has not become paid up by reason of the death of a parent of

the child; or

(6) as other policy benefits additional to life insurance and

endowment benefits.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1105.012. PROGRESSION OF CASH SURRENDER VALUES. (a) This

section applies only to a policy issued on or after January 1,

1985.

(b) Any cash surrender value available under a policy to which

this section applies on default in the payment of a premium due

on any policy anniversary must be in an amount that does not

differ by more than two-tenths of one percent of the amount of

insurance, if the insurance is uniform in amount, or the average

amount of insurance at the beginning of each of the first 10

policy years, from the sum of:

(1) the greater of:

(A) zero; or

(B) the basic cash value as determined under Subsection (c); and

(2) the present value of any existing paid-up additions minus

the amount of any indebtedness to the company under the policy.

(c) The basic cash value must be equal to the present value, on

the applicable policy anniversary, of the future guaranteed

benefits that would have been available under the policy,

excluding any existing paid-up additions and before deduction of

any indebtedness to the company, had there not been a default,

less the then present value of the nonforfeiture factors

specified by Subsection (d) corresponding to premiums that would

have become due on and after that anniversary. The effects on the

basic cash value of supplemental life insurance or annuity

benefits or of family coverage, as described by Section 1105.007

or 1105.151, as applicable, must be the same as the effects

specified by Section 1105.007 or 1105.151, as applicable, on the

cash surrender values determined under the applicable section.

(d) The nonforfeiture factor for each policy year must be an

amount equal to a percentage of the adjusted premium for the

policy year, as computed under Section 1105.052 or 1105.151, as

applicable. That percentage must:

(1) be the same percentage for each policy year between the

second policy anniversary and the later of:

(A) the fifth policy anniversary; or

(B) the first policy anniversary at which there is available

under the policy a cash surrender value in an amount, before

including any paid-up additions and before deducting any

indebtedness, of at least two-tenths of one percent of:

(i) the amount of insurance, if the insurance is uniform in

amount; or

(ii) the average amount of insurance at the beginning of each of

the first 10 policy years; and

(2) be such that each percentage after the later of the policy

anniversaries specified by Subdivision (1) applies to at least

five consecutive policy years.

(e) Notwithstanding Subsection (d), the basic cash value may not

be less than the value that would be obtained if the adjusted

premiums for the policy, as computed under Section 1105.052 or

1105.151, as applicable, were substituted for the nonforfeiture

factors in the computation of the basic cash value.

(f) In this section:

(1) an adjusted premium or present value for a particular policy

must be computed on the same mortality and interest bases as

those used to demonstrate that the policy complies with the other

sections of this chapter; and

(2) the cash surrender values must include any endowment

benefits available under the policy.

(g) The amount of any cash surrender value available other than

on default in payment of a premium due on a policy anniversary,

and the amount of any paid-up nonforfeiture benefits available

under the policy on default in the payment of a premium, must be

determined in a manner consistent with the manner specified by

Section 1105.004, 1105.007, 1105.008, 1105.009, 1105.010,

1105.011, or Subchapter B to determine the analogous minimum

amount. The amounts of any cash surrender value or paid-up

nonforfeiture benefits granted in connection with additional

benefits, such as those listed in Section 1105.011(b), must

comply with the principles of this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER B. COMPUTATION OF ADJUSTED PREMIUMS USING

NONFORFEITURE NET LEVEL PREMIUM METHOD

Sec. 1105.051. APPLICABILITY OF SUBCHAPTER. (a) This

subchapter applies to a policy issued on or after January 1,

1989.

(b) This subchapter also applies to a policy issued by a company

after the date specified in a written notice:

(1) that was filed with the State Board of Insurance after

August 31, 1981, but before January 1, 1989; and

(2) under which the company filing the notice elected to comply

before January 1, 1989, with the law codified by this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1105.052. COMPUTATION OF ADJUSTED PREMIUMS USING

NONFORFEITURE NET LEVEL PREMIUM METHOD. (a) Except as provided

by Section 1105.054 and subject to Subsection (b), the adjusted

premiums for a policy to which this section applies must be

computed on an annual basis and must be a uniform percentage of

the respective premiums specified by the policy for each policy

year so that the present value, at the date of issue of the

policy, of all adjusted premiums is equal to the sum of:

(1) the then present value of the future guaranteed benefits

available under the policy;

(2) one percent of:

(A) the amount of insurance, if the insurance is uniform in

amount; or

(B) the average amount of insurance at the beginning of each of

the first 10 policy years; and

(3) 125 percent of the nonforfeiture net level premium as

determined under Subsection (d).

(b) The amount of premiums specified by the policy and used in

computing adjusted premiums under Subsection (a) does not

include:

(1) an amount payable as an extra premium to cover an impairment

or special hazard; or

(2) any uniform annual contract charge or policy fee specified

by the policy in a statement of the method to be used to compute

the cash surrender values and paid-up nonforfeiture benefits.

(c) In applying the percentage specified by Subsection (a)(3), a

nonforfeiture net level premium may not be considered to exceed

four percent of:

(1) the amount of insurance, if the insurance is uniform in

amount; or

(2) the average amount of insurance at the beginning of each of

the first 10 policy years.

(d) The nonforfeiture net level premium must be equal to the

present value, at the date of issue of the policy, of the

guaranteed benefits available under the policy divided by the

present value, on the date of issue of the policy, of an annuity

of one per year payable on the date of issue of the policy and on

each anniversary of the policy on which a premium becomes due.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1105.053. COMPUTATION OF AMOUNTS FOR POLICY WITH CHANGING

BENEFITS OR PREMIUMS. (a) This section applies only to a policy

that:

(1) causes, on a basis guaranteed by the policy, unscheduled

changes in benefits or premiums; or

(2) provides an option for changes in benefits or premiums other

than a change to a new policy.

(b) The adjusted premiums and present values as to a policy to

which this section applies must initially be computed on the

assumption that future benefits and premiums will not change from

those specified on the date the policy is issued. At the time of

a change in the benefits or premiums, the future adjusted

premiums, nonforfeiture net level premiums, and present values

must be recomputed on the assumption that future benefits and

premiums will not change from those specified by the policy

immediately after the change.

(c) Except as provided by Section 1105.054, the recomputed

future adjusted premiums as to a policy to which this section

applies must be a uniform percentage of the respective future

premiums specified by the policy for each policy year, so that

the present value, at the time of change to the newly defined

benefits or premiums, of all future adjusted premiums is equal to

the amount by which the sum of the then present value of the then

future guaranteed benefits available under the policy and the

additional expense allowance, as computed under Subsection (e),

if any, exceeds the then cash surrender value, if any, or present

value of any paid-up nonforfeiture benefit under the policy.

(d) The amount of future premiums specified by the policy and

used in computing adjusted premiums under Subsection (c) does not

include:

(1) an amount payable as an extra premium to cover an impairment

or special hazard; or

(2) any uniform annual contract charge or policy fee specified

by the policy in a statement of the method to be used to compute

the cash surrender values and paid-up nonforfeiture benefits.

(e) The additional expense allowance, at the time of the change

to the newly defined benefits or premiums, is the sum of:

(1) one percent of the amount, if any, by which the average

amount of insurance at the beginning of each of the first 10

policy years after the change exceeds the average amount of

insurance before the change at the beginning of each of the first

10 policy years after the time of the most recent previous change

or, if there has not been a previous change, the date the policy

is issued; and

(2) 125 percent of any increase in the nonforfeiture net level

premium.

(f) The recomputed nonforfeiture net level premium must be equal

to the quotient of:

(1) the sum of:

(A) the nonforfeiture net level premium applicable before the

change multiplied by the present value of an annuity of one per

year payable on each anniversary of the policy on or after the

date of the change on which a premium would have become due had

the change not occurred; and

(B) the present value of the increase in future guaranteed

benefits available under the policy; divided by

(2) the present value of an annuity of one per year payable on

each anniversary of the policy, on or after the date of the

change, on which a premium becomes due.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1105.054. COMPUTATION OF AMOUNTS FOR POLICY ISSUED ON

SUBSTANDARD BASIS. (a) This section applies only to a policy

issued on a substandard basis that provides reduced graded

amounts of insurance so that, in each policy year, the policy has

the same tabular mortality cost as an otherwise similar policy

issued on the standard basis that provides higher uniform amounts

of insurance. This section applies notwithstanding any provision

of this subchapter to the contrary.

(b) Adjusted premiums and present values as to a policy to which

this section applies may be computed as if the policy were issued

to provide the higher uniform amounts of insurance of an

otherwise similar policy issued on the standard basis.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1105.055. USE OF MORTALITY TABLES AND INTEREST RATES WITH

NONFORFEITURE NET LEVEL PREMIUM METHOD. (a) Subject to

Subsections (c)-(i), an adjusted premium or present value

computed under this subchapter must be computed:

(1) for a policy of ordinary insurance:

(A) on the basis of the Commissioners 1980 Standard Ordinary

Mortality Table; or

(B) at the option of the company for any one or more specified

plans of life insurance, on the basis of the Commissioners 1980

Standard Ordinary Mortality Table with Ten-Year Select Mortality

Factors; and

(2) for a policy of industrial insurance, on the basis of the

Commissioners 1961 Standard Industrial Mortality Table.

(b) Subject to Subsections (c)-(i), computations on each policy

issued in a particular calendar year must be made using a rate of

interest not to exceed the nonforfeiture interest rate as defined

by Section 1105.056 for a policy issued in that calendar year.

(c) At the option of the company, computations for each policy

issued in a particular calendar year may be made using a rate of

interest not to exceed the nonforfeiture interest rate, as

defined by Section 1105.056, for a policy issued in the preceding

calendar year.

(d) Under any paid-up nonforfeiture benefit, including any

paid-up dividend additions, any cash surrender value available,

regardless of whether required by Section 1105.004, must be

computed on the basis of the mortality table and rate of interest

used to determine the amount of the paid-up nonforfeiture benefit

and any paid-up dividend additions.

(e) A company may compute the amount of any guaranteed paid-up

nonforfeiture benefit, including any paid-up additions under the

policy, on the basis of an interest rate not less than the rate

specified by the policy for computing cash surrender values.

(f) In the computation of the present value of any paid-up term

insurance with accompanying pure endowment, if any, offered as a

nonforfeiture benefit, the rates of mortality assumed may be not

more than the rates shown in:

(1) the Commissioners 1980 Extended Term Insurance Table, for a

policy of ordinary insurance; or

(2) the Commissioners 1961 Industrial Extended Term Insurance

Table, for a policy of industrial insurance.

(g) For a policy issued on a substandard basis, the computation

of any adjusted premium or present value may be based on

appropriate modifications to a table described by Subsection (f).

(h) Any ordinary mortality table adopted after 1980 by the

National Association of Insurance Commissioners that is approved

by rules adopted by the commissioner for use in determining the

minimum nonforfeiture standard may be substituted for:

(1) the Commissioners 1980 Standard Ordinary Mortality Table

with or without Ten-Year Select Mortality Factors; or

(2) the Commissioners 1980 Extended Term Insurance Table.

(i) Any industrial mortality table adopted after 1980 by the

National Association of Insurance Commissioners that is approved

by rules adopted by the commissioner for use in determining the

minimum nonforfeiture standard may be substituted for:

(1) the Commissioners 1961 Standard Industrial Mortality Table;

or

(2) the Commissioners 1961 Industrial Extended Term Insurance

Table.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1105.056. NONFORFEITURE INTEREST RATE. The annual

nonforfeiture interest rate for a policy issued in a particular

calendar year is equal to 125 percent of the calendar year

statutory valuation interest rate for that policy as defined by

Subchapter B, Chapter 425, rounded to the nearest one-fourth of

one percent.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2F.005, eff. April 1, 2009.

Sec. 1105.057. REFILING OF POLICY PROVISIONS NOT REQUIRED.

Notwithstanding any provision of this code to the contrary, as to

a policy to which this subchapter applies, a refiling of

nonforfeiture values or of the method of computing nonforfeiture

values for a previously approved policy form that involves only a

change in the interest rate or mortality table used to compute

nonforfeiture values does not require refiling of any provision

of the policy form.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER C. NONFORFEITURE BENEFITS FOR CERTAIN PLANS

Sec. 1105.101. NONFORFEITURE BENEFITS FOR INDETERMINATE PREMIUM

PLANS AND CERTAIN OTHER PLANS. (a) This section applies to a

plan of life insurance that:

(1) provides for future premium determination, the amounts of

which are to be determined by the insurance company based on then

estimates of future experience; or

(2) is such that minimum values cannot be determined by a method

described by Sections 1105.004-1105.009, Subchapter B, or

Subchapter D.

(b) The department must be satisfied that:

(1) the benefits provided under the plan are substantially as

favorable to policyholders and insureds as the minimum benefits

otherwise required by Sections 1105.004-1105.009, Subchapter B,

or Subchapter D; and

(2) the benefits and the pattern of premiums of the plan are not

such as to mislead prospective policyholders or insured persons.

(c) The cash surrender values and paid-up nonforfeiture benefits

provided by the plan may not be less than the minimum values and

benefits required for the plan computed by a method consistent

with the principles of this subchapter as determined under rules

adopted by the commissioner.

(d) Notwithstanding any other law of this state, any policy,

contract, or certificate providing life insurance under the plan

must be approved by the department before the plan may be

marketed, issued, delivered, or used in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER D. COMPUTATION OF ADJUSTED PREMIUMS FOR CERTAIN

POLICIES

Sec. 1105.151. COMPUTATION OF ADJUSTED PREMIUMS FOR CERTAIN

POLICIES ISSUED BEFORE JANUARY 1, 1989. (a) This section

applies only to a policy issued before January 1, 1989, to which

Subchapter B does not apply.

(b) The adjusted premiums for a policy to which this section

applies must be computed on an annual basis or, at the option of

the company, on a fully continuous basis if that basis is

consistent with actual policy provisions and the use of that

basis is specified by the policy.

(c) Except as provided by Subsection (f), the adjusted premiums

must be a uniform percentage of the respective premiums specified

by the policy for each policy year, excluding amounts stated in

the policy as extra premiums to cover impairments or special

hazards, so that the present value, as of the date the policy is

issued, of all the adjusted premiums is equal to the sum of:

(1) the then present value of the future guaranteed benefits

available under the policy;

(2) two percent of:

(A) the amount of insurance, if the insurance is uniform in

amount; or

(B) the equivalent uniform amount of insurance, as determined

under this section, if the amount of insurance varies with the

duration of the policy;

(3) 40 percent of the adjusted premium for the first policy

year; and

(4) 25 percent of the lesser of:

(A) the adjusted premium for the first policy year; or

(B) the adjusted premium for a whole life policy of the same or

an equivalent uniform amount with uniform premiums for the whole

of life issued at the same age for the same amount of insurance.

(d) In applying the percentages specified by Subsections (c)(3)

and (4), an adjusted premium may not be considered to exceed four

percent of the amount of insurance or equivalent uniform amount.

(e) For purposes of this section, for a policy that provides an

amount of insurance that varies with the duration of the policy:

(1) except as provided by Subdivision (2), the equivalent

uniform amount of insurance is considered to be the uniform

amount of insurance provided by an otherwise similar policy,

containing the same endowment benefit, if any, issued at the same

age and for the same term, the amount of which does not vary with

duration and the benefits under which have the same present value

at the date of issue as the benefits under the policy; and

(2) if the policy is issued on the life of a child younger than

10 years of age, the equivalent uniform amount of insurance may

be computed as though the amount of insurance provided by the

policy before the insured reaches 10 years of age were the amount

provided by the policy at age 10.

(f) The adjusted premiums for a policy that provides term

insurance benefits by rider or a supplemental policy provision

must be equal to the adjusted premiums for an otherwise similar

policy issued at the same age without the term insurance

benefits, increased, during the period for which premiums for the

term insurance benefits are payable, by the adjusted premiums for

the term insurance. The adjusted premiums specified by this

subsection must be computed separately in the manner specified by

Subsections (b)-(e).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1105.152. COMPUTATION OF ADJUSTED PREMIUMS FOR CERTAIN

ORDINARY POLICIES ISSUED BEFORE JANUARY 1, 1989. (a) Except as

provided by Subsection (b), this section applies only to an

ordinary policy to which Subchapter B does not apply and that is

issued on or after January 1, 1974 and before January 1, 1989.

(b) This section also applies to an ordinary policy issued by a

company after a date specified in a written notice:

(1) that was filed by the company with the State Board of

Insurance after August 23, 1963, but before January 1, 1974; and

(2) under which the company filing the notice elected to comply

before January 1, 1974, with the law codified by this section.

(c) An adjusted premium or present value determined under this

chapter as to a policy to which this section applies must be

computed on the basis of the Commissioners 1958 Standard Ordinary

Mortality Table.

(d) A computation as to a policy to which this section applies

must be made using the rate of interest specified by the policy

for computing cash surrender values and paid-up nonforfeiture

benefits, except that the rate of interest may not exceed:

(1) 3-1/2 percent a year for a policy issued before June 14,

1973;

(2) 4 percent a year for a policy issued on or after June 14,

1973, and before August 29, 1977;

(3) 5-1/2 percent a year for a policy issued on or after August

29, 1977, other than a single premium whole life or endowment

insurance policy; or

(4) 6-1/2 percent a year for a single premium whole life or

endowment insurance policy issued on or after August 29, 1977.

(e) For a category of ordinary insurance issued to insure a

female risk:

(1) an adjusted premium or present value for a policy issued

before August 29, 1977, may be computed according to an age not

more than three years younger than the actual age of the insured;

and

(2) an adjusted premium or present value for a policy issued on

or after August 29, 1977, may be computed according to an age not

more than six years younger than the actual age of the insured.

(f) In the computation of the present value of paid-up term

insurance with accompanying pure endowment, if any, offered as a

nonforfeiture benefit, the rates of mortality assumed may not

exceed the rates shown in the Commissioners 1958 Extended Term

Insurance Table.

(g) Subject to approval by the department, a company may specify

a mortality table other than the table required by this section

for use in computing an adjusted premium or present value for

insurance issued on a substandard basis.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1105.153. COMPUTATION OF ADJUSTED PREMIUMS FOR CERTAIN

INDUSTRIAL POLICIES ISSUED BEFORE JANUARY 1, 1989. (a) Except

as provided by Subsection (b), this section applies only to an

industrial policy to which Subchapter B does not apply and that

is issued on or after January 1, 1974, and before January 1,

1989.

(b) This section also applies to an industrial policy issued by

a company after a date specified in a written notice:

(1) that was filed by the company with the State Board of

Insurance after August 23, 1963, but before January 1, 1974; and

(2) under which the company filing the notice elected to comply

before January 1, 1974, with the law codified by this section.

(c) An adjusted premium or present value determined under this

chapter as to a policy to which this section applies must be

computed on the basis of the Commissioners 1961 Standard

Industrial Mortality Table.

(d) A computation as to a policy to which this section applies

must be made using the rate of interest specified by the policy

for computing cash surrender values and paid-up nonforfeiture

benefits, except that the rate of interest may not exceed:

(1) 3-1/2 percent a year for a policy issued before June 14,

1973;

(2) 4 percent a year for a policy issued on or after June 14,

1973, and before August 29, 1977;

(3) 5-1/2 percent a year for a policy issued on or after August

29, 1977, other than a single premium whole life or endowment

insurance policy; or

(4) 6-1/2 percent a year for a single premium whole life or

endowment insurance policy issued on or after August 29, 1977.

(e) In the computation of the present value of paid-up term

insurance with accompanying pure endowment, if any, offered as a

nonforfeiture benefit, the rates of mortality assumed may not

exceed the rates shown in the Commissioners 1961 Industrial

Extended Term Insurance Table.

(f) Subject to approval by the department, a company may specify

a mortality table other than the table required by this section

for use in computing an adjusted premium or present value for

insurance issued on a substandard basis.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.



CHAPTER 1106. REINSTATEMENT OF CERTAIN LIFE INSURANCE POLICIES

INSURANCE CODE

TITLE 7. LIFE INSURANCE AND ANNUITIES

SUBTITLE A. LIFE INSURANCE IN GENERAL

CHAPTER 1106. REINSTATEMENT OF CERTAIN LIFE INSURANCE POLICIES

Sec. 1106.001. APPLICABILITY OF CHAPTER. (a) This chapter

applies to each individual life insurance policy issued to a

resident of this state by an insurer authorized to engage in the

business of insurance in this state, including a stipulated

premium company and a fraternal benefit society, that is subject

to lapse on or after September 1, 1995.

(b) This chapter does not apply to a life insurance policy that

provides nonforfeiture benefits in accordance with the

requirements of this code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1106.002. REINSTATEMENT REQUIRED; EXCEPTION. (a) On the

lapse of an individual life insurance policy following the

unintentional default in the payment of premiums caused by the

mental incapacity of the insured, a person is entitled to have

the policy reinstated under this chapter if:

(1) the policy had been in effect continuously for at least five

years immediately preceding the lapse; and

(2) there was not a default in the payment of premiums on the

policy during the period described by Subdivision (1).

(b) The insurer is not required to reinstate a policy or pay

benefits under this chapter if the insured first became mentally

incapacitated after the expiration of an applicable grace period

contained in the policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1106.003. MENTAL INCAPACITY DEFINED. In this chapter,

"mental incapacity" means a lack of the ability to:

(1) understand and appreciate the nature and consequences of a

decision regarding the failure to pay a premium when due; and

(2) reach an informed decision in the matter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1106.004. DIAGNOSIS OF MENTAL INCAPACITY REQUIRED. For

purposes of this chapter, mental incapacity must be:

(1) established by the clinical diagnosis of a physician

licensed in this state who is qualified to make the diagnosis;

and

(2) based on reasonable medical judgment.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1106.005. REQUEST FOR REINSTATEMENT; LIMITATION. (a) A

request for reinstatement of a policy under this chapter and

proof of mental incapacity may be filed with the insurer by:

(1) the insured;

(2) the insured's legal guardian or other legal representative;

or

(3) the legal representative of the insured's estate.

(b) The request and the proof of mental incapacity must be filed

not later than the first anniversary of the date the policy

lapses.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1106.006. REINSTATEMENT. (a) After the requirements of

Section 1106.005 have been satisfied, the insurer shall reinstate

the policy.

(b) The policy must be reinstated within one year from the date

of lapse on payment of:

(1) the premiums owed from the date of initial lapse to the date

of reinstatement; and

(2) interest on the premiums at a rate not to exceed six percent

a year for the period.

(c) The insurer may not require evidence of insurability as a

condition of reinstatement.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1106.007. EFFECT OF REINSTATEMENT. On reinstatement of the

policy, the original contractual provisions apply as if the

coverage had been continuous.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1106.008. REDUCTION IN BENEFITS. If there is an

uncontroverted claim for benefits in an amount that exceeds the

amount of premiums and interest owed and unpaid under a policy

that is eligible for reinstatement under this chapter, the

insurer shall pay the amount of benefits owed reduced by the

amount of premiums and interest owed and unpaid on the date the

benefits are paid.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1106.009. DISCLOSURE. (a) Each insurer shall disclose

fully to each policyholder or insured the requirements of this

chapter.

(b) As to a policy to which this chapter applies that was issued

on or after September 1, 1995, an insurer may make the disclosure

required by Subsection (a):

(1) not later than the 90th day after the date the policy

lapses; or

(2) by including the disclosure information in the policy or in

an endorsement attached to the policy.

(c) As to a policy to which this chapter applies that was issued

before September 1, 1995, and for which the insurer did not make

the required disclosure on or before November 30, 1995, the

insurer shall make the disclosure required by Subsection (a) not

later than the 90th day after the date the policy lapses.

(d) Notice is considered to comply with Subsection (b) or (c) if

the notice is mailed by first class mail to the last known

address of the policyholder.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1106.010. RULES. The commissioner shall adopt reasonable

rules to implement this chapter, and the disclosure required by

Section 1106.009 must be made in the form and manner prescribed

by the commissioner after notice and hearing.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.



CHAPTER 1107. STANDARD NONFORFEITURE LAW FOR CERTAIN ANNUITIES

INSURANCE CODE

TITLE 7. LIFE INSURANCE AND ANNUITIES

SUBTITLE A. LIFE INSURANCE IN GENERAL

CHAPTER 1107. STANDARD NONFORFEITURE LAW FOR CERTAIN ANNUITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1107.001. APPLICABILITY OF CHAPTER. (a) This chapter

applies to an annuity contract issued on or after August 29,

1979.

(b) This chapter also applies to an annuity contract issued by a

company after a date specified in a written notice:

(1) that was filed with the State Board of Insurance after

August 29, 1977, but before August 29, 1979; and

(2) under which the company filing the notice elected to comply

before August 29, 1979, with the law codified by this chapter.

(c) Companies shall issue, and the department shall review,

annuity contracts as follows:

(1) under Sections 1107.051-1107.054 until August 31, 2005; or

(2) under Sections 1107.055-1107.057 after September 1, 2003.

(d) Companies shall not issue annuity contracts under Sections

1107.051-1107.054 after August 31, 2005.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 869, Sec. 1, eff. June

20, 2003.

Sec. 1107.002. EXEMPTIONS. (a) This chapter does not apply to:

(1) a reinsurance contract;

(2) a group annuity contract that is purchased under a

retirement plan or plan of deferred compensation established or

maintained by an employer, including a partnership or sole

proprietorship, by an employee organization, or by both, other

than a plan that provides individual retirement accounts or

individual retirement annuities under Section 408, Internal

Revenue Code of 1986, as amended;

(3) a premium deposit fund;

(4) a variable annuity contract;

(5) an investment annuity contract;

(6) an immediate annuity contract;

(7) a deferred annuity contract under which annuity payments

have begun; or

(8) a reversionary annuity contract.

(b) This chapter does not apply to a contract delivered outside

this state through an agent or other representative of the

company that issues the contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 869, Sec. 1, eff. June

20, 2003.

Sec. 1107.003. REQUIRED NONFORFEITURE PROVISIONS. (a) An

annuity contract delivered or issued for delivery in this state

must contain in substance the provisions prescribed by this

section or corresponding provisions that, in the opinion of the

department, are at least as favorable to the contract holder when

payment of considerations under the contract ceases.

(b) The annuity contract must provide that when payment of

considerations under a contract ceases, the company will grant a

paid-up annuity benefit on a plan stipulated in the contract that

has a value that complies with this chapter.

(c) An annuity contract that provides for a lump-sum settlement

at maturity or at any other time must provide that on surrender

of the contract on or before the time annuity payments begin, the

company that issues the contract shall pay a cash surrender

benefit in an amount that complies with this chapter in lieu of a

paid-up annuity benefit. A company may reserve the right to defer

payment of any cash surrender benefit for a period not to exceed

six months after demand for payment of the benefit is made with

surrender of the contract.

(d) An annuity contract must contain:

(1) a statement of the mortality table, if any, and interest

rates to be used to compute any minimum paid-up annuity, cash

surrender, or death benefits that are guaranteed under the

contract, together with information that is sufficient to

determine the amounts of the benefits;

(2) a statement that any paid-up annuity, cash surrender, or

death benefits available under the contract are not less than the

minimum benefits required by this state; and

(3) an explanation of the manner in which a paid-up annuity,

cash surrender, or death benefit is altered by the existence of

any additional amounts credited to the contract by the company

that issues the contract, any indebtedness to the company on the

contract, or any prior withdrawals from or partial surrenders of

the contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 869, Sec. 1, eff. June

20, 2003.

Sec. 1107.004. OPTIONAL TERMINATION PROVISION. (a)

Notwithstanding the requirements of Section 1107.003, an annuity

contract may provide that the company has the option to terminate

the contract by making a cash payment of the then present value

of that portion of the paid-up annuity benefit if:

(1) no considerations are received under the contract for two

years; and

(2) at maturity, payments on the portion of the paid-up annuity

benefit on the plan stipulated in the contract attributable to

considerations paid before that period would be less than $20

each month.

(b) If an annuity contract contains a provision permitted under

Subsection (a):

(1) the present value of a portion of a paid-up annuity benefit

paid under that provision must be computed on the basis of the

mortality table, if any, and interest rates specified in the

contract for determining the paid-up annuity benefit; and

(2) a payment made under that provision relieves the company of

any further obligation under the contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 869, Sec. 1, eff. June

20, 2003.

Sec. 1107.005. CONTACT DISCLOSURE THAT CERTAIN BENEFITS NOT

PROVIDED. An annuity contract that does not provide a cash

surrender benefit or that does not provide a death benefit that

is at least equal to the minimum nonforfeiture amount for the

contract under Subchapter B before annuity payments begin must

include a statement in a prominent place in the contract that

those benefits are not provided.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 869, Sec. 1, eff. June

20, 2003.

Sec. 1107.006. MATURITY DATE. In determining the value of

benefits under Sections 1107.102, 1107.103, and 1107.104, the

maturity date is the latest date on which an election is

permitted by the contract, but not later than the later of:

(1) the next anniversary of the annuity contract that follows

the annuitant's 70th birthday; or

(2) the 10th anniversary of the contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 869, Sec. 1, eff. June

20, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

408, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. COMPUTATION OF MINIMUM NONFORFEITURE AMOUNT

Sec. 1107.051. MINIMUM NONFORFEITURE AMOUNT. The minimum value

under Subchapter C of a paid-up annuity, cash surrender, or death

benefit shall be computed on the basis of the minimum

nonforfeiture amount prescribed by this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 869, Sec. 1, eff. June

20, 2003.

Sec. 1107.052. CONTRACT WITH FLEXIBLE CONSIDERATIONS. (a) This

section applies only to an annuity contract that provides for the

payment of flexible considerations.

(b) The minimum nonforfeiture amount on or before annuity

payments begin is an amount equal to the accumulation of the

prescribed percentages of the amount of net considerations paid

to the date of computation, which are accumulated at an interest

rate of three percent per year, plus any additional amount

credited to the contract by the company, less the amount of:

(1) any withdrawal from or partial surrender of the contract

made before the minimum nonforfeiture amount is computed,

accumulated at an interest rate of three percent per year; and

(2) any indebtedness to the company on the contract, including

any accrued interest due on the indebtedness.

(c) For the purposes of this section, the amount of net

consideration for a contract year may not be less than $0 and is

computed by subtracting from the amount of gross considerations

credited to the contract during that contract year:

(1) an annual contract charge of $30; and

(2) a collection charge of $1.25 for each consideration credited

to the contract during that year.

(d) Except as provided by Subsection (e), the percentage of the

amount of net consideration to be used in computing a minimum

nonforfeiture amount under Subsection (b) is:

(1) 65 percent for the first contract year; and

(2) 87.5 percent for each subsequent contract year.

(e) For a renewal contract year, the percentage of the amount of

net consideration to be used to compute a minimum nonforfeiture

amount under Subsection (b) is 65 percent of the portion of the

total amount of net consideration that exceeds by not more than

two times the sum of those portions of the amount of net

consideration in all preceding contract years for which the

percentage was 65 percent.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 869, Sec. 1, eff. June

20, 2003.

Sec. 1107.053. CONTRACT WITH FIXED, SCHEDULED CONSIDERATIONS.

(a) For an annuity contract that provides for the payment of

fixed, scheduled considerations, the minimum nonforfeiture amount

is computed in the same manner as the minimum nonforfeiture

amount for an annuity contract with flexible considerations that

are paid annually, except that:

(1) the amount of net consideration for a contract year is

computed using an annual contract charge equal to the lesser of:

(A) $30; or

(B) 10 percent of the amount of the gross annual considerations

paid on the contract; and

(2) the percentage of the net consideration amount for the first

contract year to be used to compute the minimum nonforfeiture

amount is 65 percent of the amount of net consideration for the

first contract year plus 22.5 percent of the amount by which the

amount of net consideration for the first contract year exceeds

the lesser of:

(A) the amount of net consideration for the second contract

year; or

(B) the amount of net consideration for the third contract year.

(b) The computation made under Subsection (a) must assume that

the considerations are paid annually in advance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 869, Sec. 1, eff. June

20, 2003.

Sec. 1107.054. CONTRACT WITH SINGLE CONSIDERATION. For an

annuity contract that provides for the payment of a single

consideration, the minimum nonforfeiture amount is computed in

the same manner as the minimum nonforfeiture amount for a

contract with flexible considerations, except that:

(1) the net consideration amount to be used to compute the

minimum nonforfeiture amount is the amount of the gross

considerations paid under the contract less a contract charge of

$75; and

(2) the percentage of the net consideration amount to be used to

compute the minimum nonforfeiture amount is 90 percent.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 869, Sec. 1, eff. June

20, 2003.

Sec. 1107.055. INTEREST RATE. The interest rate used in

determining minimum nonforfeiture amounts shall be an annual rate

of interest determined as the lesser of three percent per annum

and the following, which must be specified in the contract if the

interest rate will be redetermined:

(1) the five-year Constant Maturity Treasury Rate reported by

the Federal Reserve as of a date, or average over a period,

rounded to the nearest 1/20th of one percent, specified in the

contract no longer than 15 months prior to the contract issue

date or redetermination date under Subdivision (4);

(2) reduced by 125 basis points;

(3) where the resulting interest rate is not less than one

percent; and

(4) the interest rate shall apply for an initial period and may

be redetermined for additional periods. The redetermination date,

basis, and period, if any, shall be stated in the contract. As

used in this section, basis is the date, or average over a

specified period, which produces the five-year Constant Maturity

Treasury Rate to be used at each redetermination date.

Added by Acts 2003, 78th Leg., ch. 869, Sec. 1, eff. June 20,

2003.

Sec. 1107.056. ADDITIONAL INTEREST RATE ADJUSTMENTS. The

commissioner may adopt rules to provide for further adjustments

to Section 1107.055 for annuity contracts that provide

substantive participation in an equity index benefit or other

benefits as appropriate.

Added by Acts 2003, 78th Leg., ch. 869, Sec. 1, eff. June 20,

2003.

Sec. 1107.057. MINIMUM NONFORFEITURE AMOUNT. (a) The minimum

values as specified in Sections 1107.006 and 1107.101-1107.105 of

any paid-up annuity, cash surrender, or death benefits available

under an annuity contract shall be based upon minimum

nonforfeiture amounts as defined in this section.

(b) The minimum nonforfeiture amount at any time at or prior to

the commencement of any annuity payments shall be equal to an

accumulation up to such time at rates of interest as indicated in

this subchapter of the net considerations as defined by

Subsection (c) paid prior to such time, decreased by the sum of

Subdivisions (1) through (4):

(1) any withdrawal from or partial surrender of the contract

made before the minimum nonforfeiture amount is computed,

accumulated at an interest rate as indicated in this subchapter;

(2) an annual contract charge of $50, accumulated at rates of

interest as indicated in this subchapter;

(3) premium tax paid, if any, by the company, and not

subsequently credited back to the company, for the contract,

accumulated at rates of interest as indicated in this subchapter;

and

(4) any indebtedness to the company on the contract, including

any accrued interest due on the indebtedness.

(c) For the purposes of this section, the amount of net

consideration for a contract year shall be an amount equal to

87.5 percent of the gross considerations credited to the contract

during that contract year.

Added by Acts 2003, 78th Leg., ch. 869, Sec. 1, eff. June 20,

2003.

SUBCHAPTER C. VALUE OF NONFORFEITURE BENEFITS

Sec. 1107.101. PRESENT VALUE OF NONFORFEITURE BENEFITS. (a)

The present value of any paid-up annuity benefit available under

an annuity contract on the date annuity payments are to begin may

not be less than the minimum nonforfeiture amount for that

contract on that date as computed under Subchapter B.

(b) The present value of the paid-up annuity benefit shall be

computed using the mortality table, if any, and the interest

rates specified in the contract for computing the minimum paid-up

annuity benefit guaranteed by the contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 869, Sec. 1, eff. June

20, 2003.

Sec. 1107.102. COMPUTATION OF PAID-UP ANNUITY BENEFIT UNDER

CERTAIN CONTRACTS. (a) This section applies only to an annuity

contract that does not provide a cash surrender benefit.

(b) Subject to Subsection (e), the present value of a paid-up

annuity benefit available as a nonforfeiture option before the

maturity date may not be less than the present value of the

portion of the maturity value of the paid-up annuity benefit

provided under the contract that arises from considerations paid

on the contract before the date the contract is surrendered in

exchange for or is changed to a deferred paid-up annuity.

(c) The present value of a paid-up annuity benefit under

Subsection (b) shall be:

(1) computed for the period before the maturity date on the

basis of the interest rate specified in the contract for

accumulating the net considerations paid on the contract to

determine the maturity value; and

(2) increased by any additional amount credited by the company

to the contract.

(d) Subject to Subsection (e), for an annuity contract that does

not provide a death benefit before annuity payments begin, the

present value of a paid-up annuity benefit available as a

nonforfeiture option shall be computed using the interest rate

and the mortality table specified in the contract for determining

the maturity value of the paid-up annuity benefit.

(e) The present value of a paid-up annuity benefit may not be

less than the minimum nonforfeiture amount on the date of

surrender or change.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 869, Sec. 1, eff. June

20, 2003.

Sec. 1107.103. COMPUTATION OF CASH SURRENDER BENEFIT. (a)

Subject to Subsection (c), the value of a cash surrender benefit

available under an annuity contract before the maturity date may

not be less than the present value on the date the contract is

surrendered of the portion of the maturity value of the paid-up

annuity benefit that arises from considerations paid under the

contract before that date and that would be provided under the

contract at maturity less an amount reflecting any withdrawals

from or partial surrenders of the contract before that date and

the amount of any indebtedness to the company on the contract,

including accrued interest due on the indebtedness, plus any

additional amount credited by the company to the contract.

(b) The present value used to compute the minimum cash surrender

benefit under Subsection (a) shall be computed using an interest

rate that is not more than one percent higher than the interest

rate specified in the contract for accumulating the net

considerations paid on the contract to determine the maturity

value.

(c) The value of a cash surrender benefit may not be less than

the minimum nonforfeiture amount on the date the contract is

surrendered.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 869, Sec. 1, eff. June

20, 2003.

Sec. 1107.104. COMPUTATION OF DEATH BENEFIT. The value of a

death benefit available under an annuity contract that provides a

cash surrender benefit may not be less than the value of the cash

surrender benefit.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 869, Sec. 1, eff. June

20, 2003.

Sec. 1107.105. COMPUTATION OF BENEFITS AVAILABLE AT THE TIME

OTHER THAN CONTRACT ANNIVERSARY. For an annuity contract that

requires payment of fixed, scheduled considerations, the value of

a paid-up annuity, cash surrender, or death benefit that is

available under the contract on a date other than an anniversary

of the contract date shall be computed to allow for the lapse of

time and any scheduled considerations paid after the beginning of

the contract year in which payment of considerations under the

contract ceased.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 869, Sec. 1, eff. June

20, 2003.

Sec. 1107.106. MINIMUM NONFORFEITURE VALUES UNDER CONTRACT THAT

PROVIDES ANNUITY AND LIFE INSURANCE BENEFITS. For a contract

that provides, by rider or by supplemental provision, both

annuity benefits and life insurance benefits that exceed the

greater of the value of the cash surrender benefit or the amount

with interest of the gross considerations paid on the contract,

the minimum nonforfeiture benefits are equal to the sum of the

minimum nonforfeiture benefits for the annuity portion of the

contract and the minimum nonforfeiture benefits, if any, for the

life insurance portion of the contract, computed as if each

portion were a separate contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 869, Sec. 1, eff. June

20, 2003.

Sec. 1107.107. COMPUTATIONS NOT AFFECTED BY ADDITIONAL BENEFITS.

(a) Notwithstanding any other provision of this subchapter or

Section 1107.006, a computation of a minimum nonforfeiture amount

or of a paid-up annuity, cash surrender, or death benefit under

this chapter may not include:

(1) any additional benefit that is:

(A) payable in the event of total and permanent disability;

(B) payable as a reversionary annuity or deferred reversionary

annuity benefit; or

(C) payable as another policy benefit in addition to life

insurance, endowment, or annuity benefits; or

(2) the considerations paid for the additional benefit.

(b) A paid-up benefit under an annuity contract is not required

to include an additional benefit described by Subsection (a)

unless the additional benefit separately requires:

(1) a minimum nonforfeiture amount; or

(2) a paid-up annuity, cash surrender, or death benefit.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 869, Sec. 1, eff. June

20, 2003.

Sec. 1107.108. RULES. The commissioner may adopt rules to

implement the provisions of this chapter.

Added by Acts 2003, 78th Leg., ch. 869, Sec. 1, eff. June 20,

2003.



CHAPTER 1108. BENEFITS EXEMPT FROM SEIZURE

INSURANCE CODE

TITLE 7. LIFE INSURANCE AND ANNUITIES

SUBTITLE A. LIFE INSURANCE IN GENERAL

CHAPTER 1108. BENEFITS EXEMPT FROM SEIZURE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1108.001. CONSTRUCTION WITH OTHER LAW. The exemptions

under this chapter are in addition to the exemptions from

garnishment, attachment, execution, or other seizure under

Chapter 42, Property Code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1108.002. ANNUITY CONTRACTS. For purposes of regulation

under this code, an annuity contract is considered an insurance

policy or contract if the annuity contract is issued:

(1) by a life, health, or accident insurance company, including

a mutual company or fraternal benefit society; or

(2) under an annuity or benefit plan used by an employer or

individual.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER B. EXEMPTIONS FROM SEIZURE

Sec. 1108.051. EXEMPTIONS FOR CERTAIN INSURANCE AND ANNUITY

BENEFITS. (a) Except as provided by Section 1108.053, this

section applies to any benefits, including the cash value and

proceeds of an insurance policy, to be provided to an insured or

beneficiary under:

(1) an insurance policy or annuity contract issued by a life,

health, or accident insurance company, including a mutual company

or fraternal benefit society; or

(2) an annuity or benefit plan used by an employer or

individual.

(b) Notwithstanding any other provision of this code, insurance

or annuity benefits described by Subsection (a):

(1) inure exclusively to the benefit of the person for whose use

and benefit the insurance or annuity is designated in the policy

or contract; and

(2) are fully exempt from:

(A) garnishment, attachment, execution, or other seizure;

(B) seizure, appropriation, or application by any legal or

equitable process or by operation of law to pay a debt or other

liability of an insured or of a beneficiary, either before or

after the benefits are provided; and

(C) a demand in a bankruptcy proceeding of the insured or

beneficiary.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1108.052. EXEMPTIONS UNAFFECTED BY BENEFICIARY DESIGNATION.

The exemptions provided by Section 1108.051 apply regardless of

whether:

(1) the power to change the beneficiary is reserved to the

insured; or

(2) the insured or the insured's estate is a contingent

beneficiary.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1108.053. EXCEPTIONS TO EXEMPTIONS. The exemptions

provided by Section 1108.051 do not apply to:

(1) a premium payment made in fraud of a creditor, subject to

the applicable statute of limitations for recovering the payment;

(2) a debt of the insured or beneficiary secured by a pledge of

the insurance policy or the proceeds of the policy; or

(3) a child support lien or levy under Chapter 157, Family Code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.301(a),

eff. Sept. 1, 2003.

SUBCHAPTER C. ASSIGNMENT OF BENEFITS

Sec. 1108.101. ASSIGNMENT GENERALLY. This chapter does not

prevent an insured, owner, or annuitant from assigning, in

accordance with the terms of the policy or contract:

(1) any benefits to be provided under an insurance policy or

annuity contract to which this chapter applies; or

(2) any other rights under the policy or contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1108.102. CERTAIN ASSIGNMENTS VOID. If an insurance

policy, annuity contract, or annuity or benefit plan described by

Section 1108.051 prohibits a beneficiary from assigning or

commuting benefits to be provided or other rights under the

policy, contract, or plan, an assignment or commutation or

attempted assignment or commutation of the benefits or rights by

the beneficiary is void.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.



CHAPTER 1109. UNCLAIMED LIFE INSURANCE AND ANNUITY CONTRACT PROCEEDS

INSURANCE CODE

TITLE 7. LIFE INSURANCE AND ANNUITIES

SUBTITLE A. LIFE INSURANCE IN GENERAL

CHAPTER 1109. UNCLAIMED LIFE INSURANCE AND ANNUITY CONTRACT

PROCEEDS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1109.001. APPLICABILITY OF CHAPTER. (a) This chapter

applies to proceeds held and owing by a life insurance company

engaged in the business of insurance in this state if:

(1) the last known address, according to the company's records,

of the person entitled to the proceeds is located in this state;

and

(2) the proceeds have been unclaimed and unpaid for at least

three years after the date, according to the company's records,

that the proceeds became due and payable under a life or

endowment insurance policy or annuity contract that has matured

or terminated.

(b) If a person other than the insured or annuitant is entitled

to the proceeds and that person's address is not known to the

company or if the identity of the person entitled to the proceeds

is not certain from the company's records, it is presumed that

the last known address of the person entitled to the proceeds is

the same as the last known address of the insured or annuitant

according to the company's records.

(c) For purposes of Subsection (a), a life insurance policy not

matured by proof of the death of the insured is considered to be

matured and the proceeds of the policy are considered to be due

and payable only if the policy is in force at the time the

insured attained the limiting age under the mortality table on

which the reserve is based.

(d) An annuity or other obligation, the payment of which is

conditioned on the continued life of any individual, is not

considered due and payable for purposes of Subsection (a) without

proof that the individual was alive at the time or times required

by the contract.

(e) Proceeds otherwise admittedly due and payable under a life

or endowment insurance policy or annuity contract that has

matured or terminated are considered to be held and owing even if

the policy or contract has not been surrendered as required.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1109.002. ADMINISTRATION AND ENFORCEMENT; RULES. (a) This

chapter shall be enforced in the manner provided for enforcement

of Chapter 74, Property Code, under Subchapter H of that chapter.

(b) The comptroller may adopt rules necessary to administer this

chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1109.003. APPROPRIATIONS TO ADMINISTER CHAPTER. To enforce

and administer this chapter, the legislature may appropriate

unclaimed money received under Chapter 74, Property Code, or

under any other statute requiring the delivery of unclaimed

property to the comptroller.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER B. DELIVERY OF PROCEEDS TO STATE

Sec. 1109.051. COMPANY REPORT OF UNCLAIMED PROCEEDS. (a) A

life insurance company engaged in the business of insurance in

this state that on June 30 holds unclaimed proceeds subject to

this chapter shall file a report of those proceeds on or before

the following November 1. The report shall be filed in writing

with the comptroller.

(b) The report is not required to include proceeds that have

been paid to another state or other jurisdiction under any law of

that state or jurisdiction relating to escheat or unclaimed

money.

(c) The report must be signed and sworn to by an officer of the

company and must state:

(1) in alphabetical order the full name of the insured or

annuitant, the last known address of the insured or annuitant

according to the company's records, and the policy or contract

number;

(2) the amount due on the policy or contract according to the

company's records;

(3) the date the proceeds became payable;

(4) the name and last known address of each beneficiary or other

person who, according to the company's records, may have an

interest in the proceeds; and

(5) any other identifying information the comptroller requires.

(d) A life insurance company may report individual amounts of

less than $50 in the aggregate without providing the information

listed by Subsection (c).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1109.052. DELIVERY OF PROCEEDS TO COMPTROLLER. A life

insurance company required to file a report under Section

1109.051 shall deliver to the comptroller with the report all

unclaimed proceeds described by the report.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1109.053. RETENTION OF RECORDS BY INSURANCE COMPANY. (a)

A life insurance company required to file a report under Section

1109.051 shall maintain a record of:

(1) the name and last known address, if any, of the insured,

annuitant, or beneficiary;

(2) the policy or contract number; and

(3) the amount of the proceeds due on the policy or contract

according to the company's records.

(b) The company shall maintain the record until at least the

10th anniversary of the date the proceeds are required to be

reported, regardless of whether the amount was reported in the

aggregate. The comptroller by rule may provide for a shorter

retention period for the record.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1109.054. PUBLIC RECORD OF RECEIPT OF PROCEEDS. (a) The

comptroller shall maintain in the comptroller's office a public

record of each delivery of unclaimed proceeds received under this

chapter.

(b) Except as to amounts reported in the aggregate, the record

must include:

(1) in alphabetical order, the name and last known address of

each insured or annuitant and of each beneficiary or other person

who, according to the life insurance company's reports, may have

an interest in the proceeds; and

(2) with respect to each policy or contract, the policy or

contract number, the name of the company, and the amount of the

unclaimed proceeds.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1109.055. STATE RESPONSIBILITY FOR PROCEEDS;

INDEMNIFICATION OF COMPANY. (a) On the delivery of unclaimed

proceeds under this chapter:

(1) the state assumes custody of the proceeds for the benefit of

each person entitled to receive the proceeds and for the

safekeeping of the proceeds; and

(2) the life insurance company is relieved of and held harmless

by the state from any liability relating to the proceeds for a

claim existing at the time of delivery of the proceeds to the

comptroller or that arises or is made after delivery of the

proceeds.

(b) A life insurance company that delivers proceeds to the

comptroller under this chapter in good faith is relieved of

liability relating to the proceeds to the extent of the value of

the proceeds delivered for a claim existing at the time of

delivery or that arises or is made after delivery.

(c) If a life insurance company delivers unclaimed proceeds to

the comptroller under this chapter in good faith and, after

delivery, a person claims the proceeds from the life insurance

company or another state claims the proceeds under its laws

relating to escheat or unclaimed property, the attorney general

shall, on written notice of the claim, defend the life insurance

company against the claim. The life insurance company shall be

indemnified against liability on the claim from the unclaimed

money received under Chapter 74, Property Code, or under any

other statute requiring delivery of unclaimed property to the

comptroller.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1109.056. EXAMINATION OF COMPANY RECORDS. (a) The

comptroller may examine the records of a life insurance company

to determine if the company is complying with this chapter.

(b) The comptroller may not make public any information obtained

from an examination made under this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER C. PUBLIC NOTICE

Sec. 1109.101. PUBLIC NOTICE OF UNCLAIMED PROCEEDS. (a) In the

calendar year following the year in which a report required by

Section 1109.051 is made and in which the unclaimed proceeds

described in the report are delivered to the comptroller under

Section 1109.052, the comptroller may publish notice based on the

information contained in the report. Except as provided by

Subsection (d), the comptroller shall publish the notice once in

a newspaper published or having a general circulation in each

county of this state in which the last known address of a person

appearing to be entitled to any of those proceeds is located.

(b) The notice must:

(1) state in alphabetical order the name of each insured or

annuitant under the policies or contracts and the municipality of

the insured's or annuitant's last known address, if any; and

(2) state that the unclaimed proceeds have been delivered to the

comptroller as of the preceding November 1 and may be claimed

from the comptroller.

(c) The publication requirements under Subchapter C, Chapter 74,

Property Code, apply to publication of notice under this section.

(d) The comptroller may use a method of publishing notice

different from that prescribed by Subsection (a) if the

comptroller determines that the different method would be as

likely to give actual notice to the person required to be named

in the notice as the method prescribed by Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER D. CLAIMS FOR PROCEEDS

Sec. 1109.151. FILING OF CLAIM. A person claiming to be

entitled to unclaimed proceeds delivered to the comptroller under

this chapter may at any time file a claim for the proceeds with

the comptroller.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1109.152. DETERMINATION OF CLAIM. The comptroller may

accept or reject a claim made under Section 1109.151.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1109.153. APPEAL. (a) If the comptroller rejects a claim

made under Section 1109.151 or does not act on a claim before the

91st day after the date the claim is filed, the claimant may file

suit to recover the proceeds.

(b) The comptroller is the defendant in a suit filed under this

section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1109.154. PAYMENT OF CLAIM. The comptroller shall pay from

unclaimed money received under Chapter 74, Property Code, or

under any other statute requiring the delivery of unclaimed

property to the comptroller, a claim that:

(1) the comptroller accepts; or

(2) a court orders the comptroller to pay.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.



CHAPTER 1110. INTEREST RATES ON CERTAIN POLICY LOANS

INSURANCE CODE

TITLE 7. LIFE INSURANCE AND ANNUITIES

SUBTITLE A. LIFE INSURANCE IN GENERAL

CHAPTER 1110. INTEREST RATES ON CERTAIN POLICY LOANS

Sec. 1110.001. DEFINITIONS. In this chapter:

(1) "Life insurance policy" includes:

(A) a benefit certificate issued by a fraternal benefit society;

or

(B) an annuity contract that provides for a policy loan.

(2) "Policy loan" includes any premium loan made under a life

insurance policy to pay one or more premiums not paid to the life

insurer when due.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1110.002. APPLICABILITY OF CHAPTER. This chapter applies

only to a life insurance policy issued on or after August 31,

1981.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1110.003. APPLICABILITY OF OTHER LAW. A law not included

in this chapter applies to interest rates on policy loans only if

that law is made specifically applicable to those rates.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1110.004. MAXIMUM INTEREST RATE ON POLICY LOANS. (a) In

this section, "published monthly average" means:

(1) Moody's Corporate Bond Yield Average--Monthly Average

Corporates as published by Moody's Investors Service, Inc., or a

successor to that corporation; or

(2) if the rate described by Subdivision (1) is no longer

published, a substantially similar average established by rule of

the commissioner.

(b) A life insurance policy must include a provision for an

interest rate on a policy loan that:

(1) does not exceed 10 percent a year; or

(2) is an adjustable maximum interest rate established from time

to time by the life insurer as permitted by law and does not

exceed the lesser of:

(A) 15 percent a year; or

(B) the greater of:

(i) the published monthly average for the calendar month that

ended two months before the date on which the rate is determined;

or

(ii) the rate used to compute the cash surrender values under

the life insurance policy during the applicable period plus one

percent per year.

(c) This section also applies to the interest rate charged, on

reinstatement of a policy loan, for the period during and after a

lapse of the life insurance policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1110.005. FREQUENCY OF ADJUSTABLE INTEREST RATE

DETERMINATION. A life insurer shall determine the adjustable

interest rate under Section 1110.004(b)(2) at regular intervals

at least once every 12 months but not more frequently than once

in any three-month period. At the intervals specified in the life

insurance policy, the insurer:

(1) may increase the rate charged when the interest rate

determined under Section 1110.004(b)(2) would result in a rate

increase of at least one-half of one percent per year; and

(2) shall reduce the rate charged when the interest rate

determined under Section 1110.004(b)(2) would result in a rate

decrease of at least one-half of one percent per year.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1110.006. INFORMATION TO BE INCLUDED IN POLICY. (a) A

life insurance policy must include the substance of the

provisions of Section 1110.004(b) that are applicable to the

policy.

(b) A life insurance policy that provides for an adjustable

interest rate under Section 1110.004(b)(2) must state the

frequency at which the rate is to be determined.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1110.007. NOTICE TO POLICYHOLDER. (a) In this section,

"policyholder" includes the owner of a life insurance policy or

the person designated to pay premiums as shown on the records of

the life insurer.

(b) For a cash loan on a life insurance policy, the life insurer

shall notify the policyholder of the initial interest rate on the

loan at the time the insurer makes the loan.

(c) For a premium loan on a life insurance policy, the life

insurer shall notify the policyholder of the initial interest

rate on the loan as soon as reasonably practical after making the

loan. Except as provided by Subsection (d), subsequent notice is

not required to be given when the insurer makes an additional

premium loan on the policy.

(d) At least 30 days before an increase in the interest rate on

a policy loan, the life insurer shall send a notice of the rate

increase to the policyholder.

(e) The life insurer shall include in a notice required by this

section the substance of the provisions of Section 1110.004(b)

applicable to the policy. For a policy loan with an adjustable

interest rate, the notice must state the frequency at which the

rate is to be determined.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1110.008. LOAN VALUE OF POLICY; TERMINATION OF POLICY BASED

ON CHANGE IN INTEREST RATE. (a) The loan value of a life

insurance policy shall be determined in accordance with Section

1101.009.

(b) A life insurance policy may not be terminated in a policy

year solely as the result of a change in the policy loan interest

rate during that policy year, and the life insurer shall maintain

coverage during that policy year until the time at which coverage

would otherwise have terminated if there had been no change in

the interest rate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.



CHAPTER 1111. LIFE AND VIATICAL SETTLEMENTS AND ACCELERATED TERM LIFE INSURANCE BENEFITS

INSURANCE CODE

TITLE 7. LIFE INSURANCE AND ANNUITIES

SUBTITLE A. LIFE INSURANCE IN GENERAL

CHAPTER 1111. LIFE AND VIATICAL SETTLEMENTS AND ACCELERATED TERM

LIFE INSURANCE BENEFITS

SUBCHAPTER A. LIFE AND VIATICAL SETTLEMENTS

Sec. 1111.001. DEFINITIONS. In this subchapter:

(1) "Life settlement" means an agreement that is solicited,

negotiated, offered, entered into, delivered, or issued for

delivery in this state under which a person pays anything of

value that is:

(A) less than the expected death benefit of a policy insuring

the life of an individual who does not have a catastrophic or

life-threatening illness or condition; and

(B) paid in return for the policy owner's or certificate

holder's assignment, transfer, bequest, devise, or sale of the

death benefit under or ownership of the policy.

(2) "Person" means an individual, corporation, trust,

partnership, association, or any other legal entity.

(3) "Viatical settlement" means an agreement that is solicited,

negotiated, offered, entered into, delivered, or issued for

delivery in this state under which a person pays anything of

value that is:

(A) less than the expected death benefit of a policy insuring

the life of an individual who has a catastrophic or

life-threatening illness or condition; and

(B) paid in return for the policy owner's or certificate

holder's assignment, transfer, bequest, devise, or sale of the

death benefit under or ownership of the policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1111.002. PURPOSE. The purpose of this subchapter is to:

(1) provide for registration of persons engaged in the business

of life or viatical settlements; and

(2) provide consumer protection for a person who may sell or

otherwise transfer the person's life insurance policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1111.003. RULES; REGISTRATION AND REGULATION. (a) To

implement this subchapter, the commissioner shall adopt

reasonable rules relating to life settlements and relating to

viatical settlements.

(b) The rules adopted by the commissioner under this section

must include rules governing:

(1) registration of a person engaged in the business of life

settlements;

(2) registration of a person engaged in the business of viatical

settlements;

(3) approval of contract forms;

(4) disclosure requirements;

(5) prohibited practices relating to:

(A) unfair discrimination in the provision of life or viatical

settlements; and

(B) referral fees paid by persons engaged in the business of

life or viatical settlements;

(6) assignment or resale of life insurance policies;

(7) maintenance of appropriate confidentiality of personal and

medical information; and

(8) the responsibility of a registrant to ensure compliance with

this subchapter and rules relating to life or viatical

settlements after the registration is revoked, suspended, or

otherwise lapses.

(c) The commissioner may not adopt a rule establishing a price

or fee for the sale or purchase of a life settlement. This

subsection does not prohibit the commissioner from adopting a

rule relating to an unjust price or fee for the sale or purchase

of a life settlement.

(d) The commissioner may not adopt a rule that regulates the

actions of an investor providing money to a life or viatical

settlement company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1111.004. ANNUAL FEE FOR REGISTRATION. The commissioner

may adopt rules requiring payment of an annual fee in connection

with registration. The fee may not exceed $250.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1111.005. DENIAL, SUSPENSION, OR REVOCATION OF

REGISTRATION; ENFORCEMENT. (a) The commissioner may suspend or

revoke a registration or deny an application for registration if

the commissioner determines that the registrant or applicant,

individually or through any officer, director, or shareholder of

the registrant or applicant:

(1) wilfully violated:

(A) this subchapter;

(B) an applicable provision of this code or another insurance

law of this state; or

(C) a rule adopted under a law described by Paragraph (A) or

(B);

(2) intentionally made a material misstatement in the

application for registration;

(3) obtained or attempted to obtain registration by fraud or

misrepresentation;

(4) misappropriated, converted to the registrant's or

applicant's own use, or illegally withheld money belonging to a

party to a life or viatical settlement;

(5) was guilty of fraudulent or dishonest practices;

(6) materially misrepresented the terms of business conducted

under this subchapter or any other provision of this code or

another insurance law of this state;

(7) made or issued, or caused to be made or issued, a statement

materially misrepresenting or making incomplete comparisons

regarding the material terms of any business conducted under this

subchapter; or

(8) was convicted of a felony or was convicted of a misdemeanor

involving moral turpitude or fraud.

(b) An applicant or registrant whose registration has been

denied, suspended, or revoked under this section may not file

another application for registration before the first anniversary

of the effective date of the denial, suspension, or revocation

or, if judicial review of the denial, suspension, or revocation

is sought, the first anniversary of the date of the final court

order or decree affirming the action. The commissioner may deny

an application filed after that period unless the applicant shows

good cause why the denial, suspension, or revocation of the

previous registration should not bar the issuance of a new

registration.

(c) In addition to an action taken against a person under

Subsection (a) or (b), the commissioner may take against the

person any action that the commissioner may take against a person

engaged in the business of insurance who violates a statute or

rule.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1111.006. APPLICABILITY OF OTHER INSURANCE LAWS. The

following laws apply to a person engaged in the business of life

or viatical settlements:

(1) Chapters 82, 83, 84, 481, 541, and 701;

(2) Sections 31.002, 32.021, 32.023, 32.041, 38.001, 81.004,

86.001, 86.051, 86.052, 201.004, 401.051, 401.054, 401.151(a),

521.003, 521.004, 543.001(c), 801.056, and 862.052;

(3) Subchapter A, Chapter 32;

(4) Subchapter C, Chapter 36;

(5) Subchapter B, Chapter 404; and

(6) Subchapter B, Chapter 491.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2F.006, eff. April 1, 2009.

SUBCHAPTER B. ACCELERATED TERM LIFE INSURANCE BENEFITS

Sec. 1111.051. DEFINITIONS. In this subchapter:

(1) "Accelerated benefit" means a benefit paid to an insured

instead of a portion of a death benefit.

(2) "Death benefit" means a benefit payable to a beneficiary on

the death of an insured.

(3) "Long-term care illness" means an illness or physical

condition that results in the inability to perform the activities

of daily life or the substantial and material duties of any

occupation.

(4) "Terminal illness" means an illness or physical condition,

including a physical injury, that can reasonably be expected to

result in death within not more than two years.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1111.052. AUTHORITY TO PAY ACCELERATED TERM LIFE BENEFITS.

An insurer may pay an accelerated benefit under an individual or

group term life insurance policy or certificate if:

(1) the insurer has received a written medical opinion,

satisfactory to the insurer, that the insured has:

(A) a terminal illness;

(B) a long-term care illness; or

(C) an illness or physical condition that is likely to cause

permanent disability or premature death, including:

(i) acquired immune deficiency syndrome (AIDS);

(ii) a malignant tumor;

(iii) a condition that requires an organ transplant; or

(iv) a coronary artery disease that results in acute infarction

or requires surgery; and

(2) the amount of the accelerated benefit is deducted from:

(A) the amount of the death benefit payable under the policy or

certificate; and

(B) any amount the insured would otherwise be entitled to

convert to an individual contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.302,

eff. Sept. 1, 2003.

Sec. 1111.053. RULES. The commissioner may adopt rules to

implement this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.



CHAPTER 1112. CERTAIN GUARANTEES IN LIFE INSURANCE POLICIES

INSURANCE CODE

TITLE 7. LIFE INSURANCE AND ANNUITIES

SUBTITLE A. LIFE INSURANCE IN GENERAL

CHAPTER 1112. CERTAIN GUARANTEES IN LIFE INSURANCE POLICIES

Sec. 1112.001. CERTAIN GUARANTEES NOT PROHIBITED. Section

841.253 does not prohibit the issuance of a life insurance policy

that guarantees, by coupons or otherwise, definite payments or

reductions in premiums.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1F.001, eff. April 1, 2009.

Sec. 1112.002. CERTAIN GUARANTEES CONSTITUTE DEFINITE CONTRACT

BENEFIT; VALUATION OF BENEFIT. (a) Except as provided by

Subsection (e), a guarantee described by Section 1112.001 that is

in a policy or coupon issued after September 5, 1955, shall be

treated as a definite contract benefit and valued according to

this section and the reserve requirements of Chapter 425.

(b) Except as provided by Subsection (c), for a policy or coupon

issued before the date determined under Section 1105.002(a) or

(b), as applicable to the company, a contract benefit described

by Subsection (a) shall be valued using the reserve valuation net

premium for the benefits that is a uniform percentage of the

gross premiums.

(c) A policy described by Subsection (b) that contains a

contract benefit described by Subsection (a) may be valued on a

basis that provides for not more than one year preliminary term

insurance.

(d) For a policy or coupon issued on or after the date

determined under Section 1105.002(a) or (b), as applicable to the

company, a contract benefit described by Subsection (a) shall be

valued using the commissioners reserve valuation method described

by Section 425.064.

(e) A provision of this section relating to reserves does not

apply to a policy issued before September 7, 1955.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1F.001, eff. April 1, 2009.



CHAPTER 1113. MANAGEMENT, CONTROL, AND DISPOSITION OF CERTAIN LIFE INSURANCE AND ANNUITY CONTRACTS

INSURANCE CODE

TITLE 7. LIFE INSURANCE AND ANNUITIES

SUBTITLE A. LIFE INSURANCE IN GENERAL

CHAPTER 1113. MANAGEMENT, CONTROL, AND DISPOSITION OF CERTAIN

LIFE INSURANCE AND ANNUITY CONTRACTS

Sec. 1113.001. LIFE INSURANCE AND ANNUITY CONTRACTS OF SPOUSE.

A spouse, without the joinder or consent of the other spouse, has

management, control, and disposition of any contract of life

insurance or annuity issued in the spouse's name or to the extent

provided by the contract or any assignment of the contract,

regardless of whether the contract was issued before, on, or

after January 1, 1968.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1F.001, eff. April 1, 2009.



CHAPTER 1114. REPLACEMENT OF CERTAIN LIFE INSURANCE POLICIES AND ANNUITIES

INSURANCE CODE

TITLE 7. LIFE INSURANCE AND ANNUITIES

SUBTITLE A. LIFE INSURANCE IN GENERAL

CHAPTER 1114. REPLACEMENT OF CERTAIN LIFE INSURANCE POLICIES AND

ANNUITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1114.001. PURPOSE. The purpose of this chapter is to:

(1) regulate the activities of insurers and agents with respect

to the replacement of existing life insurance and annuities;

(2) protect the interests of purchasers of life insurance or

annuities by establishing minimum standards of conduct to be

observed in replacement or financed purchase transactions;

(3) ensure that purchasers receive information with which a

decision in the purchaser's best interest may be made;

(4) reduce the opportunity for misrepresentation and incomplete

disclosure; and

(5) establish penalties for failure to comply with the

requirements adopted under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

904, Sec. 1, eff. September 1, 2007.

Sec. 1114.002. GENERAL DEFINITIONS. In this chapter:

(1) "Agent" means an individual who holds a license under

Chapter 4054 and who sells, solicits, or negotiates life

insurance or annuities in this state.

(2) "Direct-response solicitation" means a solicitation made:

(A) by a sponsoring or endorsing entity or individually; and

(B) solely through mails, telephone, the Internet, or other mass

communication media.

(3) "Existing insurer" means the insurer, the policy or contract

of which is or will be changed or affected by a replacement.

(4) "Existing policy or contract" means an individual life

insurance policy or annuity contract that is in force, including

a policy under a binding or conditional receipt or a policy or

contract that is within an unconditional refund period.

(5) "Financed purchase" means the purchase of a new policy that

involves the actual or intended use of funds to pay all or part

of any premium due on the new policy obtained by:

(A) the withdrawal or surrender of an existing policy; or

(B) borrowing from values of an existing policy.

(6) "Illustration" means a presentation or depiction that

includes nonguaranteed elements of a life insurance policy over a

period of years.

(7) "Registered contract" means a variable annuity contract or

variable life insurance policy subject to the prospectus delivery

requirements of the Securities Act of 1933 (15 U.S.C. Section 77a

et seq.).

(8) "Replacement" means a transaction under which a new policy

or contract is to be purchased, and for which it is known or

should be known to the proposing agent or proposing insurer that,

by reason of the transaction, an existing policy or contract has

been or is to be:

(A) lapsed, forfeited, surrendered or partially surrendered,

assigned to a replacing insurer, or otherwise terminated;

(B) converted to reduced paid-up insurance, continued as

extended term insurance, or otherwise reduced in value by the use

of nonforfeiture benefits or other policy values;

(C) amended so as to effect a reduction in benefits or in the

term for which coverage would otherwise remain in force or for

which benefits would be paid;

(D) reissued with any reduction in cash value; or

(E) used in a financed purchase.

(9) "Replacing insurer" means the insurer that issues or

proposes to issue a new policy or contract that:

(A) replaces an existing policy or contract; or

(B) is a financed purchase.

(10) "Sales material" means a sales illustration and any other

written, printed, or electronically presented information:

(A) created or completed or provided by the insurer or agent;

and

(B) used in the presentation to the policy or contract owner

relating to the policy or contract purchased.

Added by Acts 2007, 80th Leg., R.S., Ch.

904, Sec. 1, eff. September 1, 2007.

Sec. 1114.003. DEFINITION OF POLICY SUMMARY. (a) For purposes

of this chapter, "policy summary" has the meaning assigned by

this section.

(b) For a policy or contract other than a universal life

insurance policy, "policy summary" means a written statement

regarding the policy or contract that at minimum contains, to the

extent applicable, the following information:

(1) the current death benefit;

(2) the annual contract premium;

(3) the current cash surrender value;

(4) the current dividend;

(5) the application of the current dividend; and

(6) the amount of any outstanding loan.

(c) For a universal life insurance policy, "policy summary"

means a written statement that contains, at minimum, the

following information:

(1) the beginning and ending date of the current reporting

period;

(2) the policy value at the end of the previous reporting period

and at the end of the current reporting period;

(3) the total amounts that have been credited or debited to the

policy value during the current reporting period, identifying

each by type, including interest, mortality, expense, and riders;

(4) the current death benefit at the end of the current

reporting period on each life covered by the policy;

(5) the net cash surrender value of the policy as of the end of

the current reporting period; and

(6) the amount of any outstanding loans as of the end of the

current reporting period.

Added by Acts 2007, 80th Leg., R.S., Ch.

904, Sec. 1, eff. September 1, 2007.

Sec. 1114.004. APPLICABILITY; EXEMPTIONS. (a) Except as

otherwise specifically provided by this chapter, this chapter

does not apply to transactions involving:

(1) credit life insurance;

(2) group life insurance or group annuities for which there is

no direct solicitation of individuals by an agent;

(3) group life insurance and annuities used to fund prepaid

funeral benefits contracts, as defined by Chapter 154, Finance

Code;

(4) an application to:

(A) exercise a contractual change or a conversion privilege made

to the insurer that issued the existing policy or contract;

(B) replace an existing policy or contract by the insurer that

issued the existing policy or contract under a program filed with

and approved by the commissioner; or

(C) exercise a term conversion privilege among corporate

affiliates;

(5) life insurance proposed to replace life insurance under a

binding or conditional receipt issued by the same insurer;

(6) a policy or contract used to fund:

(A) an employee pension benefit plan or employee welfare benefit

plan that is covered by the Employee Retirement Income Security

Act of 1974 (29 U.S.C. Section 1001 et seq.);

(B) a plan described by Section 401(a), 401(k), or 403(b),

Internal Revenue Code of 1986, if established or maintained by an

employer;

(C) a government or church plan, as defined by Section 414,

Internal Revenue Code of 1986, a government or church welfare

benefit plan, or a deferred compensation plan of a state or local

government or tax exempt organization described under Section

457, Internal Revenue Code of 1986; or

(D) a nonqualified deferred compensation arrangement established

or maintained by an employer or plan sponsor;

(7) new coverage provided under a life insurance policy or

contract if the cost is borne wholly by the insured's employer or

by an association of which the insured is a member;

(8) an existing life insurance policy that is a nonconvertible

term life insurance policy scheduled to expire in five years or

less and that cannot be renewed;

(9) immediate annuities purchased with proceeds from an existing

contract; or

(10) structured settlements.

(b) Notwithstanding Subsection (a)(6), this chapter applies to

policies or contracts used to fund any plan or arrangement that

is funded solely by contributions an employee elects to make,

whether on a pre-tax or after-tax basis, if:

(1) the insurer has been notified that plan participants may

choose from among two or more insurers; and

(2) there is a direct solicitation of an individual employee by

an insurance agent for the purchase of a contract or policy.

(c) Group life insurance or group annuity certificates marketed

through direct response solicitation are subject to Section

1114.055.

(d) Notwithstanding Subsection (a)(9), immediate annuities

purchased with proceeds from an existing policy are not exempted

from the requirements of this chapter.

(e) For the purpose of Subsections (a), (b), and (c), "direct

solicitation" does not include a group meeting held by an

insurance agent solely for the purpose of:

(1) educating or enrolling individuals; or

(2) if initiated by an individual member of the group, assisting

with the selection of investment options offered by a single

insurer in connection with enrolling that individual.

Added by Acts 2007, 80th Leg., R.S., Ch.

904, Sec. 1, eff. September 1, 2007.

Sec. 1114.005. FINANCED PURCHASE. (a) If a withdrawal,

surrender, or borrowing involving the policy values of an

existing policy is used to pay premiums on a new policy that is

owned by the same policyholder and is issued by the same insurer

not earlier than four months before the effective date of the new

policy or 13 months after the effective date of the new policy,

it is deemed prima facie evidence of the policyholder's intent to

finance the purchase of the new policy with existing policy

values.

(b) Subsection (a) applies only to regulatory review of an

individual transaction.

(c) The prima facie standard under Subsection (a) is not

intended to increase or decrease the monitoring obligations

contained in Section 1114.052(g).

Added by Acts 2007, 80th Leg., R.S., Ch.

904, Sec. 1, eff. September 1, 2007.

Sec. 1114.006. CONSUMER NOTICE DOCUMENTS. (a) The commissioner

by rule shall adopt or approve model documents to be used for

consumer notices under this chapter.

(b) The department may develop model documents under this

section, or the commissioner may approve model documents

developed by insurers or published by national organizations

recognized by the commissioner.

Added by Acts 2007, 80th Leg., R.S., Ch.

904, Sec. 1, eff. September 1, 2007.

Sec. 1114.007. RULES. The commissioner may adopt reasonable

rules in the manner prescribed by Subchapter A, Chapter 36, to

accomplish and enforce the purpose of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

904, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. DUTIES OF INSURERS AND AGENTS

Sec. 1114.051. DUTIES OF AGENT; NOTICE. (a) An agent who

initiates an application for a life insurance policy or annuity

contract shall submit to the insurer, with or as part of the

application, a statement signed by both the applicant and the

agent as to whether the applicant has existing policies or

contracts.

(b) If the applicant states that the applicant does not have

existing policies or contracts, the agent's duties, after

compliance with Subsection (a), with respect to replacement are

complete.

(c) If the applicant states that the applicant does have

existing policies or contracts, the agent shall present and read

to the applicant, not later than at the time of taking the

application, a notice regarding replacements as provided by

Subsection (d).

(d) Except as provided by Subsection (e), the notice required by

this section must be given in a form adopted or approved by the

commissioner. The notice shall be signed by both the applicant

and the agent attesting that the notice has been read aloud by

the agent or that the applicant did not wish the notice to be

read aloud, in which case the agent is not required to read the

notice aloud. The notice must be left with the applicant unless

it is presented to the applicant by electronic means and signed

electronically, in which case the insurer shall mail the

applicant a copy of the notice not later than the third business

day after the date the application is received by the insurer.

The notice must list all life insurance policies or annuities

proposed to be replaced, properly identified by the name of the

insurer, the name of the insured or annuitant, and the policy or

contract number if available, and include a statement as to

whether each policy or contract will be replaced or whether a

policy will be used as a source of financing for the new policy

or contract. If a policy or contract number has not been issued

by the existing insurer, alternative identification, such as an

application or receipt number, must be listed.

(e) Commissioner approval of a notice is not required if a

notice adopted or approved by the commissioner is used and

amendments to that notice are limited to the omission of

references not applicable to the product being sold or replaced.

(f) In connection with a replacement transaction, the agent

shall leave with the applicant, at the time an application for a

new policy or contract is completed, the original of all sales

material or a copy of that material. Electronically presented

sales material must be provided to the policy or contract owner

in printed form not later than the date that the policy or

contract is delivered.

(g) Except as provided by Section 1114.053(g), in connection

with a replacement transaction, the agent shall submit to the

insurer to which an application for a policy or contract is

presented:

(1) a copy of each document required by this section;

(2) a statement identifying any preprinted or electronically

presented insurer-approved sales materials used; and

(3) copies of any individualized sales materials, including any

illustrations related to the specific policy or contract

purchased.

Added by Acts 2007, 80th Leg., R.S., Ch.

904, Sec. 1, eff. September 1, 2007.

Sec. 1114.052. DUTIES OF INSURERS THAT USE AGENTS. (a) An

insurer that uses an agent shall comply with this section.

(b) Each insurer shall maintain a system of supervision and

control to ensure compliance with the requirements of this

chapter. Under the system, the insurer must, at minimum:

(1) inform its agents of the requirements of this chapter and

incorporate the requirements of this chapter into all relevant

agent training manuals prepared by the insurer;

(2) provide each agent a written statement of the insurer's

position with respect to the acceptability of replacements and

provide guidance to the agent as to the appropriateness of these

transactions;

(3) review the appropriateness of each replacement transaction

that the agent does not indicate is in accord with Subdivision

(2);

(4) implement procedures to confirm that the requirements of

this chapter have been met; and

(5) implement procedures to detect transactions that are

replacements of existing policies or contracts by the existing

insurer but that have not been reported as such by the applicant

or agent.

(c) Compliance with Subsection (b)(5) may include systematic

customer surveys, interviews, confirmation letters, or programs

of internal monitoring.

(d) Each insurer must have the capacity to monitor each agent's

life insurance policy and annuity contract replacements for that

insurer. The insurer shall maintain records regarding the

monitoring and shall produce and make the records available to

the department on request. The capacity to monitor under this

subsection must include the ability to produce records for:

(1) each agent's life insurance replacements, including financed

purchases, as a percentage of the agent's total annual sales for

life insurance;

(2) the number of lapses of policies by the agent as a

percentage of the agent's total annual sales for life insurance;

(3) each agent's annuity contract replacements as a percentage

of the agent's total annual annuity contract sales;

(4) the number of transactions that are unreported replacements

of existing policies or contracts by the existing insurer

detected by the insurer's monitoring system as required by

Subsection (b)(5); and

(5) replacements, indexed by replacing agent and existing

insurer.

(e) Each insurer shall require, with or as a part of each

application for life insurance or an annuity, a signed statement

by both the applicant and the agent as to whether the applicant

has existing policies or contracts.

(f) Each insurer shall require, with each application for life

insurance or an annuity that indicates an existing policy or

contract, a completed notice regarding replacements.

(g) If the applicant has existing policies or contracts, each

insurer must be able to produce, for at least five years after

the date of termination or expiration of the proposed policy or

contract, copies of any sales material required by Section

1114.051(g), the basic illustration and any supplemental

illustrations related to the specific policy or contract that is

purchased, and the agent's and applicant's signed statements with

respect to financing and replacement.

(h) The insurer shall ascertain that the sales material and

illustrations required by Section 1114.051(g) meet the

requirements of this chapter and are complete and accurate for

the proposed policy or contract.

(i) If an application does not meet the requirements of this

chapter, the insurer shall notify the agent and applicant and

fulfill the outstanding requirements.

(j) The insurer shall maintain records required by this section

in paper, photographic, microprocess, magnetic, mechanical, or

electronic media or by any process that accurately reproduces the

actual document.

Added by Acts 2007, 80th Leg., R.S., Ch.

904, Sec. 1, eff. September 1, 2007.

Sec. 1114.053. DUTIES OF REPLACING INSURERS THAT USE AGENTS.

(a) If a transaction under this chapter involves a replacement,

the replacing insurer shall comply with this section.

(b) The replacing insurer shall verify that the required forms

are received and are in compliance with this chapter.

(c) The replacing insurer shall:

(1) notify any existing insurer that may be affected by the

proposed replacement not later than the fifth business day after:

(A) the date of receipt of a completed application indicating

replacement; or

(B) the date that replacement is identified if it is not

indicated on the application; and

(2) mail a copy of the available illustration or policy summary

for the proposed policy or available disclosure document for the

proposed contract to the existing insurer not later than the

fifth business day after the date of a request from the existing

insurer.

(d) The replacing insurer must be able to produce copies of the

notification regarding replacement required by Section

1114.051(d), indexed by agent, until the later of:

(1) the fifth anniversary of the date of the notification; or

(2) the date of the replacing insurer's next regular examination

by the insurance regulatory authority of the insurer's state of

domicile.

(e) The replacing insurer shall provide to the policy or

contract owner notice of the owner's right to return the policy

or contract within 30 days of the delivery of the policy or

contract and to receive an unconditional full refund of all

premiums or considerations paid on the policy or contract,

including any policy fees or charges or, in the case of a

variable or market value adjustment policy or contract, a payment

of the cash surrender value provided under the policy or contract

plus the fees and other charges deducted from the gross premiums

or considerations or imposed under the policy or contract. The

notice may be combined with other notices required under this

chapter in accordance with rules of the commissioner.

(f) In transactions in which the replacing insurer and the

existing insurer are the same or are subsidiaries or affiliates

under common ownership or control, the replacing insurer shall

allow credit for the period that has elapsed under the replaced

policy's or contract's incontestability and suicide period up to

the face amount of the existing policy or contract. With regard

to financed purchases, the credit may be limited to the amount

that the face amount of the existing policy is reduced by the use

of existing policy values to fund the new policy or contract.

(g) If an insurer prohibits the use of sales material other than

that approved by the insurer, as an alternative to the

requirements under Section 1114.051(g), the insurer shall:

(1) require with each application a statement signed by the

agent that:

(A) represents that the agent used only insurer-approved sales

material; and

(B) states that copies of all sales material were left with the

applicant in accordance with Section 1114.051(f);

(2) not later than the 10th day after the date of issuance of

the policy or contract:

(A) notify the applicant by sending a letter, or by verbal

communication with the applicant by a person whose duties are

separate from the marketing area of the insurer, that the agent

has represented that copies of all sales material have been left

with the applicant in accordance with Section 1114.051(f);

(B) provide the applicant with a toll-free telephone number to

contact the insurer's personnel involved in the compliance

function if copies of all sales material have not been left with

the applicant in accordance with Section 1114.051(f); and

(C) stress the importance of retaining copies of the sales

material for future reference; and

(3) be able to produce a copy of the letter or other

verification in the policy file until the fifth anniversary of

the date of termination or expiration of the policy or contract.

Added by Acts 2007, 80th Leg., R.S., Ch.

904, Sec. 1, eff. September 1, 2007.

Sec. 1114.054. DUTIES OF EXISTING INSURER. (a) If a

transaction involves a replacement, the existing insurer shall

comply with this section.

(b) The existing insurer shall retain and be able to produce all

replacement notifications received, indexed by the replacing

insurer, until the later of:

(1) the fifth anniversary of the date of receipt of the

notification; or

(2) the date of conclusion of the next regular examination

conducted by the insurance regulatory authority of the existing

insurer's state of domicile.

(c) The existing insurer shall send a letter to the policy or

contract owner regarding the owner's right to receive information

regarding the existing policy or contract values. The letter

must include, if available, an in force illustration or, if an in

force illustration cannot be produced not later than the fifth

business day after the date of receipt of a notice that an

existing policy or contract is being replaced, a policy summary.

The information must be provided not later than the fifth

business day after the date of receipt of the request from the

policy or contract owner.

(d) On receipt of a request to borrow, surrender, or withdraw

any policy values, the existing insurer shall send a notice

advising the policy owner that the release of policy values may

affect the guaranteed elements, nonguaranteed elements, face

amount, or surrender value of the policy from which the values

are released. The notice must be sent separately from the

payment if the payment is sent to any person other than the

policy owner. In the case of consecutive automatic premium loans,

the insurer is only required to send the notice at the time of

the first loan.

Added by Acts 2007, 80th Leg., R.S., Ch.

904, Sec. 1, eff. September 1, 2007.

Sec. 1114.055. DUTIES OF INSURERS REGARDING DIRECT RESPONSE

SOLICITATIONS. (a) In the case of an application initiated as a

result of a direct response solicitation, the insurer shall

require submission of a statement asking whether the applicant,

by applying for the proposed policy or contract, intends to

replace, discontinue, or change an existing policy or contract.

The statement may be included with, or submitted as part of,

each completed application for a policy or contract. If the

applicant indicates a replacement or change is not intended or if

the applicant fails to respond to the statement, the insurer

shall send the applicant, with the policy or contract, a notice,

in a form adopted or approved by the commissioner, regarding

replacement.

(b) If the insurer has proposed the replacement or if the

applicant indicates a replacement is intended and the insurer

continues with the replacement, the insurer shall:

(1) provide to the applicant or prospective applicant, with the

policy or contract, a notice adopted or approved by the

commissioner; and

(2) comply with the requirements of:

(A) Section 1114.053(c), if the applicant furnishes the names of

the existing insurers; and

(B) Sections 1114.053(d), (e), and (f).

(c) In a situation described by Subsection (b)(1), the insurer

may use a notice that deletes references to the agent, including

the agent's signature, and references not applicable to the

product being sold or replaced, without having to obtain prior

approval of the notice from the commissioner. The insurer's

obligation to obtain the applicant's signature is satisfied if

the insurer can demonstrate that the insurer has made a diligent

effort to secure a signed copy of the notice. The requirement to

make a diligent effort is deemed satisfied if the insurer

includes in the mailing a self-addressed postage prepaid envelope

with instructions for the return of the signed notice.

Added by Acts 2007, 80th Leg., R.S., Ch.

904, Sec. 1, eff. September 1, 2007.

Sec. 1114.056. REGISTERED CONTRACTS. A registered contract is

exempt from the requirements of Sections 1114.053(c) and

1114.054(c) with respect to the provision of illustrations or

policy summaries, but must provide instead premium or contract

contribution amounts and identification of the appropriate

prospectus or offering circular.

Added by Acts 2007, 80th Leg., R.S., Ch.

904, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. ENFORCEMENT

Sec. 1114.101. UNFAIR METHOD OF COMPETITION; SANCTIONS AND

PENALTIES. (a) A failure by an insurer or agent to comply with

this chapter constitutes a violation of Chapter 541 and is

subject to sanctions and penalties as provided by that chapter.

For purposes of this section, examples of violations include:

(1) deceptive or misleading information set forth in any sales

material;

(2) failing to ask the applicant in completing the application

the pertinent questions regarding the possibility of financing or

replacement;

(3) intentionally recording an answer incorrectly;

(4) advising an applicant to respond negatively to any question

regarding replacement in order to prevent notice to the existing

insurer; or

(5) advising a policy or contract owner to contact the insurer

directly in such a way as to attempt to obscure the identity of

the replacing agent or insurer.

(b) A policy or contract owner has the right to replace an

existing life insurance policy or annuity contract after

indicating in or as a part of applications for new coverage that

replacement is not the intention. However, patterns of that

action by policy or contract owners of the same agent shall be

deemed prima facie evidence of the agent's knowledge that

replacement was intended in connection with the identified

transactions, and those patterns of action shall be deemed prima

facie evidence of the agent's intent to violate this chapter.

(c) If it is determined that the requirements of this chapter

have not been met, the replacing insurer shall provide to the

policy owner:

(1) an in force illustration or, if an in force illustration is

not available, a policy summary for the replacement policy or an

available disclosure document for the replacement contract; and

(2) the appropriate notice regarding replacements.

Added by Acts 2007, 80th Leg., R.S., Ch.

904, Sec. 1, eff. September 1, 2007.

Sec. 1114.102. ADDITIONAL SANCTIONS. (a) In addition to

sanctions and penalties under Chapter 541 as provided by Section

1114.101, an insurer or agent that violates this chapter is

subject to sanctions as provided by Chapter 82, which may

include:

(1) the revocation or suspension of the agent's license or the

insurer's certificate of authority;

(2) administrative penalties under Chapter 84; and

(3) forfeiture of any commissions or other compensation paid to

an agent as a result of the transaction in connection with which

the violations occurred.

(b) In addition, if the commissioner has determined that the

violations of this chapter were material to the sale, the insurer

may be required to:

(1) make restitution in the manner provided by Section 82.053;

(2) restore policy or contract values; and

(3) pay interest at the rate set by Section 84.050 on the amount

refunded in cash.

Added by Acts 2007, 80th Leg., R.S., Ch.

904, Sec. 1, eff. September 1, 2007.



CHAPTER 1115. SUITABILITY OF CERTAIN ANNUITY TRANSACTIONS

INSURANCE CODE

TITLE 7. LIFE INSURANCE AND ANNUITIES

SUBTITLE A. LIFE INSURANCE IN GENERAL

CHAPTER 1115. SUITABILITY OF CERTAIN ANNUITY TRANSACTIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1115.001. PURPOSE. The purpose of this chapter is to

establish standards and procedures regarding recommendations made

to a consumer that result in a transaction involving annuity

products to ensure that the insurance needs and financial

objectives of the consumer as of the time of the transaction are

appropriately addressed.

Added by Acts 2007, 80th Leg., R.S., Ch.

736, Sec. 1, eff. September 1, 2007.

Sec. 1115.002. DEFINITIONS. In this chapter:

(1) "Agent" means an individual who holds a license under

Chapter 4054 and who sells, solicits, or negotiates insurance or

annuity contracts in this state.

(2) "Annuity" means a fixed, variable, or modified guaranteed

annuity that is individually solicited, whether classified as an

individual annuity or group annuity.

(3) "Insurer" means an insurance company authorized to engage in

the business of life insurance and annuities in this state.

(4) "Recommendation" means advice provided by an agent or

insurer to an individual consumer that results in a purchase or

exchange of an annuity made in accordance with that advice.

Added by Acts 2007, 80th Leg., R.S., Ch.

736, Sec. 1, eff. September 1, 2007.

Sec. 1115.003. APPLICABILITY; EXEMPTIONS. (a) This chapter

applies to any recommendation to purchase or exchange an annuity

that:

(1) is made to a consumer by an agent or insurer; and

(2) results in the recommended purchase or exchange.

(b) Unless otherwise specifically included, this chapter does

not apply to recommendations involving:

(1) direct response solicitations if there is no recommendation

based on information collected from the consumer under this

chapter; or

(2) contracts used to fund:

(A) an employee pension benefit plan or employee welfare benefit

plan covered by the Employee Retirement Income Security Act of

1974 (29 U.S.C. Section 1001 et seq.);

(B) a plan described by Section 401(a), 401(k), 403(b), 408(k),

or 408(p), Internal Revenue Code of 1986, if established or

maintained by an employer;

(C) a government or church plan, as defined by Section 414,

Internal Revenue Code of 1986, a government or church welfare

benefit plan, or a deferred compensation plan of a state or local

government or tax exempt organization described under Section

457, Internal Revenue Code of 1986;

(D) a nonqualified deferred compensation arrangement established

or maintained by an employer or plan sponsor;

(E) settlements of or assumptions of liabilities associated with

personal injury litigation or any dispute or claim resolution

process; or

(F) prepaid funeral benefits contracts, as defined by Chapter

154, Finance Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

736, Sec. 1, eff. September 1, 2007.

Sec. 1115.004. NO CAUSE OF ACTION CREATED. This chapter may not

be construed to create or imply a private cause of action for a

violation of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

736, Sec. 1, eff. September 1, 2007.

Sec. 1115.005. RULES. The commissioner may adopt reasonable

rules in the manner prescribed by Subchapter A, Chapter 36, to

accomplish and enforce the purpose of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

736, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. DUTIES OF INSURERS AND AGENTS

Sec. 1115.051. SUITABILITY OF ANNUITY PRODUCT REQUIRED. (a)

Before the execution of a purchase or exchange of an annuity

resulting from a recommendation, an agent, or the insurer if an

agent is not involved, must make reasonable efforts to obtain:

(1) information from the consumer concerning:

(A) the consumer's financial status;

(B) the consumer's tax status; and

(C) the consumer's investment objectives; and

(2) other relevant information used or considered to be

reasonable by the agent or that insurer in making recommendations

to consumers.

(b) In a recommendation to a consumer regarding the purchase of

an annuity or the exchange of an annuity that results in another

insurance transaction or series of insurance transactions, an

agent or the insurer, if an agent is not involved, has reasonable

grounds for believing that the recommendation is suitable for

that consumer based on the facts disclosed by the consumer

regarding the consumer's:

(1) investments and other insurance products; and

(2) financial situation and needs.

(c) An agent, or an insurer if an agent is not involved, has no

obligation to a consumer related to a recommendation if the

consumer:

(1) refuses to provide relevant information requested by the

agent or insurer;

(2) fails to provide complete or accurate information on the

request of the agent or insurer; or

(3) decides to enter into a transaction that is not based on a

recommendation of the agent or insurer.

(d) An agent's or insurer's recommendation subject to Subsection

(a) must be reasonable under all the circumstances actually known

to the agent or insurer at the time of the recommendation.

Added by Acts 2007, 80th Leg., R.S., Ch.

736, Sec. 1, eff. September 1, 2007.

Sec. 1115.052. COMPLIANCE SYSTEM. (a) Each insurer shall

operate a system, that is reasonably designed to achieve

compliance with this chapter, to supervise recommendations.

(b) An insurer may comply with Subsection (a) by complying with

Subsections (c)-(e) or by establishing and maintaining the

insurer's own compliance system that complies with Subsection

(c). Each agent and independent agency shall adopt an insurer's

compliance system or shall establish and maintain such a system.

(c) A compliance system established under Subsection (b) must

include:

(1) maintenance of written procedures; and

(2) periodic reviews of the insurer's or agent's records in a

manner reasonably designed to assist in detecting and preventing

violations of this chapter.

(d) An agent or insurer may contract with a third party,

including an agent or independent agency, to establish and

maintain a compliance system with respect to agents under

contract with or employed by the third party. The agent or

insurer shall make reasonable inquiries sufficient to ensure that

the third party is performing the functions required under

Subsection (a), and shall take any action reasonable under the

circumstances to enforce the contractual obligation to perform

those functions. An agent or insurer may comply with the

obligation to make reasonable inquiries by:

(1) annually obtaining certification from a senior manager of

the third party that the third party is performing the required

functions; and

(2) periodically selecting third parties, based on reasonable

selection criteria, for a review to determine whether the third

parties are performing the required functions.

(e) An agent or insurer shall adopt procedures for conducting a

review under Subsection (d)(2) that are reasonable under the

circumstances. An insurer that contracts with a third party

under Subsection (d) and that complies with the requirements to

supervise under Subsection (d) is deemed to have complied with

the insurer's responsibilities under Subsection (b).

(f) An insurer, agent, or independent agency is not required by

this section to:

(1) review, or provide for review of, all agent-solicited

transactions; or

(2) include in the compliance system an agent's recommendations

to consumers of products other than the annuities offered by the

insurer, agent, or independent agency.

Added by Acts 2007, 80th Leg., R.S., Ch.

736, Sec. 1, eff. September 1, 2007.

Sec. 1115.053. CERTIFICATION REQUIREMENTS. (a) On request by

an insurer, an agent or independent agency that contracts with an

insurer under Section 1115.052(d) shall promptly obtain a

certification as described under Section 1115.052(d)(1) or give a

clear statement that it is unable to meet the certification

criteria.

(b) A person may not provide a certification under Section

1115.052(d)(1) unless the person:

(1) is a senior manager with responsibility for the delegated

functions; and

(2) has a reasonable basis for making the certification.

Added by Acts 2007, 80th Leg., R.S., Ch.

736, Sec. 1, eff. September 1, 2007.

Sec. 1115.054. COMPLIANCE WITH CERTAIN NATIONAL STANDARDS. (a)

Compliance with the conduct rules of the Financial Industry

Regulatory Authority relating to suitability, or the rules of

another national organization recognized by the commissioner,

satisfies the requirements under this chapter for the

recommendation of annuities registered under the Securities Act

of 1933 (15 U.S.C. Section 77a et seq.) or rules or regulations

adopted under that Act.

(b) This section does not affect or limit the commissioner's

ability to enforce this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

736, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1043, Sec. 1, eff. September 1, 2009.

Sec. 1115.055. RECORDKEEPING REQUIREMENTS. (a) Each agent,

independent agency, and insurer shall maintain, or otherwise be

able to make available to the commissioner, records of the

information collected from the consumer and other information

used in making a recommendation that was the basis for a

transaction subject to this chapter until the fifth anniversary

of the date on which the transaction is completed by the insurer.

(b) An insurer may, but is not required to, maintain

documentation on behalf of an agent.

(c) Records required to be maintained under this section may be

maintained in paper, photographic, microprocess, magnetic,

mechanical, or electronic media by any process that accurately

reproduces the actual document.

Added by Acts 2007, 80th Leg., R.S., Ch.

736, Sec. 1, eff. September 1, 2007.

Sec. 1115.056. AGENT EDUCATION REQUIREMENTS. (a) A resident

agent that intends to sell, solicit, or negotiate a contract for

an annuity in this state or to represent an insurer in relation

to such an annuity must submit evidence satisfactory to the

department of completion of at least four hours of training

relating to annuities before soliciting individual consumers for

the purpose of selling annuities.

(b) The training required under Subsection (a) may be used to

satisfy the continuing education requirements imposed under this

code and rules adopted under this code for issuance of a license

under this code.

Added by Acts 2009, 81st Leg., R.S., Ch.

362, Sec. 1.001, eff. September 1, 2009.

SUBCHAPTER C. ENFORCEMENT

Sec. 1115.101. MITIGATION. The commissioner may order:

(1) an insurer to take reasonable appropriate corrective action

for any consumer harmed by the insurer or by the insurer's agent

because of a violation of this chapter;

(2) an agent to take reasonably appropriate corrective action

for any consumer harmed by the agent's violation of this chapter;

and

(3) a managing general agent or independent agency that employs

or contracts with an agent to sell, or solicit the sale of,

annuities to consumers to take reasonably appropriate corrective

action for any consumer harmed by the agent's violation of this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

736, Sec. 1, eff. September 1, 2007.

Sec. 1115.102. SANCTIONS. (a) The commissioner may impose

sanctions as provided by Chapter 82 for a violation of this

chapter.

(b) The commissioner may reduce or eliminate a sanction for a

violation of this chapter otherwise applicable if corrective

action for the consumer was taken promptly by the agent or

insurer after a violation was discovered.

Added by Acts 2007, 80th Leg., R.S., Ch.

736, Sec. 1, eff. September 1, 2007.



CHAPTER 1117. USE OF SENIOR-SPECIFIC CERTIFICATIONS OR PROFESSIONAL DESIGNATIONS

INSURANCE CODE

TITLE 7. LIFE INSURANCE AND ANNUITIES

SUBTITLE A. LIFE INSURANCE IN GENERAL

CHAPTER 1117. USE OF SENIOR-SPECIFIC CERTIFICATIONS OR

PROFESSIONAL DESIGNATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1117.001. PURPOSE. The purpose of this chapter is to

establish standards to protect consumers from misleading and

fraudulent marketing practices with respect to the use of certain

senior-specific certifications and professional designations in

soliciting the sale or purchase of, or providing advice made

concerning, life insurance or annuity products.

Added by Acts 2009, 81st Leg., R.S., Ch.

362, Sec. 2.001, eff. September 1, 2009.

Sec. 1117.002. DEFINITIONS. In this chapter:

(1) "Insurance agent" means an agent licensed under this code to

sell, solicit the sale of, or negotiate a life insurance or

annuity product.

(2) "Senior-specific certification or professional designation"

means a certification or designation that implies that an

insurance agent holds a special certification or has specialized

training in advising or servicing seniors regarding purchasing or

selling a life insurance or annuity product.

Added by Acts 2009, 81st Leg., R.S., Ch.

362, Sec. 2.001, eff. September 1, 2009.

Sec. 1117.003. APPLICABILITY OF CHAPTER; CONSTRUCTION WITH OTHER

LAW. (a) This chapter applies to any solicitation, sale or

purchase of, or advice made in connection with, a life insurance

or annuity product by an insurance agent.

(b) Nothing in this chapter may be construed to limit the

commissioner's authority to enforce any other provision of this

code or another law.

Added by Acts 2009, 81st Leg., R.S., Ch.

362, Sec. 2.001, eff. September 1, 2009.

SUBCHAPTER B. USE OF SENIOR-SPECIFIC CERTIFICATIONS AND

PROFESSIONAL DESIGNATIONS

Sec. 1117.051. CERTAIN USES OF SENIOR-SPECIFIC CERTIFICATIONS

AND DESIGNATIONS PROHIBITED. (a) An insurance agent may not,

directly or indirectly, use a senior-specific certification or

professional designation in such a way as to mislead a purchaser

or prospective purchaser that the agent has special certification

or training in advising or servicing seniors in connection with

the solicitation, sale, or purchase of a life insurance or

annuity product or in the provision of advice as to the value of

or the advisability of purchasing or selling a life insurance or

annuity product:

(1) through any writing or other publication; or

(2) by issuing or disseminating analyses or reports related to a

life insurance or annuity product.

(b) Subsection (a) prohibits the use of a senior-specific

certification or professional designation only by an insurance

agent using:

(1) a certification or professional designation that the agent

has not actually earned or for which the agent is ineligible;

(2) a nonexistent or self-conferred certification or

professional designation;

(3) a certification or professional designation that indicates

or implies a level of occupational qualification obtained through

education, training, or experience that the agent has not

obtained; and

(4) a certification or professional designation that was

obtained from an organization that:

(A) is primarily engaged in the business of instruction in sales

or marketing;

(B) does not have reasonable standards or procedures for:

(i) assuring the competency of individuals granted a

certification or designation by the organization; or

(ii) monitoring and disciplining individuals granted a

certification or designation by the organization for improper or

unethical conduct; or

(C) does not have reasonable continuing education requirements

in order to maintain the certification or designation for

individuals granted a certification or designation by the

organization.

(c) A rebuttable presumption exists that a certification or

professional designation granted by an organization described by

Subsection (b)(4) is not prohibited under Subsection (a) if the

certification or designation issued by the organization does not

primarily apply to sales or marketing and if the organization or

the certification or designation has been accredited by:

(1) the American National Standards Institute;

(2) the National Commission for Certifying Agencies;

(3) any organization that is included in "Accrediting Agencies

Recognized for Title IV Purposes" published by the U.S.

Department of Education; or

(4) any other national accrediting organization recognized by

the commissioner.

(d) In determining whether a word, a combination of words, or an

acronym constitutes a senior-specific certification or

professional designation, the commissioner shall consider:

(1) the use of one or more words such as "senior," "retirement,"

"elder," or similar words combined with one or more words such as

"certified," "registered," "chartered," "advisor," "specialist,"

"consultant," "planner," or similar words, in the name of the

certification or professional designation; and

(2) the manner in which those words are combined.

Added by Acts 2009, 81st Leg., R.S., Ch.

362, Sec. 2.001, eff. September 1, 2009.

Sec. 1117.052. APPLICABILITY TO CERTAIN FINANCIAL SERVICES. (a)

Notwithstanding Section 1117.003, for purposes of this chapter,

a job title used within an organization that is licensed or

registered by a state or federal financial services regulatory

agency and that indicates seniority or standing within the

organization, or that specifies an individual's area of

specialization within the organization, is not a senior-specific

certification or professional designation unless the title is

used in a manner that is likely to confuse or mislead a

reasonable consumer.

(b) For purposes of Subsection (a), "financial services

regulatory agency" includes an agency that regulates insurers,

insurance producers, broker-dealers, investment advisers, or

investment companies, as defined by the Investment Company Act of

1940 (15 U.S.C. Section 80a-1 et seq.).

Added by Acts 2009, 81st Leg., R.S., Ch.

362, Sec. 2.001, eff. September 1, 2009.



CHAPTER 1131. GROUP LIFE INSURANCE AND WHOLESALE, FRANCHISE, OR EMPLOYEE LIFE INSURANCE

INSURANCE CODE

TITLE 7. LIFE INSURANCE AND ANNUITIES

SUBTITLE B. GROUP LIFE INSURANCE

CHAPTER 1131. GROUP LIFE INSURANCE AND WHOLESALE, FRANCHISE, OR

EMPLOYEE LIFE INSURANCE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1131.001. DEFINITION. In this chapter, "wholesale,

franchise, or employee life insurance" means a term life

insurance plan under which a number of individual term life

insurance policies are issued to a selected group at a rate that

is lower than the rate shown in the issuing insurer's manual for

an individually issued policy of the same type issued to an

insured of the same class.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.002. CERTAIN GROUP LIFE INSURANCE AUTHORIZED. A group

life insurance policy may be delivered in this state only if the

policy:

(1) covers a group described by Subchapter B; and

(2) complies with this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.003. CERTAIN WHOLESALE, FRANCHISE, OR EMPLOYEE LIFE

INSURANCE AUTHORIZED. A wholesale, franchise, or employee life

insurance policy may be issued or delivered in this state only if

the policy:

(1) covers a group described by Section 1131.065; and

(2) complies with Subchapter P.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.004. FORFEITURE OF CERTIFICATE OF AUTHORITY FOR

UNAUTHORIZED GROUP LIFE INSURANCE CONTRACT. The certificate of

authority to engage in the business of insurance in this state of

an insurer that enters into a group life insurance contract other

than as authorized by this chapter may be forfeited by an action

brought for that purpose by the attorney general at the

department's request.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.005. GUARANTEEING ISSUANCE OF LIFE INSURANCE POLICY

WITHOUT EVIDENCE OF INSURABILITY. (a) In this section,

"qualified pension or profit-sharing plan" means a plan that

meets the requirements of:

(1) Section 401 or 403, Internal Revenue Code of 1986, and their

subsequent amendments; or

(2) any corresponding provisions of prior or subsequent United

States revenue laws.

(b) This code does not prohibit a life insurance company

authorized to engage in the business of insurance in this state

from guaranteeing to issue individual life insurance policies

insuring participants in a qualified pension or profit-sharing

plan on other than the term plan without evidence of

insurability.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.006. ASSIGNMENT OF BENEFITS. (a) Subject to the

terms of a group life insurance policy, an insured under the

policy may make to any individual, firm, corporation,

association, trust, or other legal entity, other than the

insured's employer, an absolute or collateral assignment of all

rights and benefits conferred on the insured by the policy or by

Subchapter C.

(b) Subsection (a) applies without regard to the date a policy

is issued.

(c) Subject to the terms of the policy, an assignment by an

insured before September 1, 1969, is valid for the purpose of

vesting in the assignee all assigned rights and privileges but

without prejudice to the insurer because of any payment the

insurer makes or individual policy the insurer issues before

receiving notice of the assignment.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.007. POLICY FORM. A policy of group life insurance is

subject to Chapter 1701.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2F.007, eff. April 1, 2009.

SUBCHAPTER B. GROUP AND WHOLESALE, FRANCHISE, OR EMPLOYEE LIFE

INSURANCE: ELIGIBLE POLICYHOLDERS

Sec. 1131.051. EMPLOYERS. (a) A group life insurance policy

may be issued to an employer or to trustees of a fund established

by an employer to insure the employer's employees for the benefit

of persons other than the employer.

(b) A policy to which this section applies may provide that

"employee" includes:

(1) an individual proprietor or partner, if the employer is an

individual proprietorship or partnership;

(2) an employee of a subsidiary corporation of the employer;

(3) an employee, individual proprietor, or partner of an

affiliated corporation, proprietorship, or partnership, if the

business of the employer and the affiliated corporation,

proprietorship, or partnership is under common control through

stock ownership, contract, or otherwise; or

(4) a retired employee.

(c) The employer or the trustees of a fund established by an

employer are the policyholder under a policy to which this

section applies.

(d) A policy to which this section applies is subject to

Subchapter E.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.052. LABOR UNIONS. (a) A group life insurance policy

may be issued to a labor union to insure the union's members who

are actively engaged in the same occupation.

(b) For purposes of this chapter:

(1) a labor union is considered to be an employer; and

(2) a member of a labor union is considered to be an employee of

the union.

(c) The labor union is the policyholder under a policy to which

this section applies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.053. FUNDS ESTABLISHED BY EMPLOYERS OR LABOR UNIONS.

(a) A group life insurance policy that insures the employers'

employees or the unions' members for the benefit of persons other

than the employers or unions may be issued to the trustees of a

fund established or adopted by two or more employers in the same

industry or by one or more labor unions, by one or more employers

in the same industry and one or more labor unions, or by one or

more employers and one or more labor unions whose members are in

the same or related occupations or trades.

(b) A policy to which this section applies may provide that

"employee" includes:

(1) an individual proprietor or partner, if the employer is an

individual proprietorship or partnership;

(2) a trustee, an employee of the trustee, or both, if the

person's duties are principally connected with the trusteeship;

or

(3) a retired employee.

(c) The trustees are the policyholder under a policy to which

this section applies.

(d) A policy may not be issued under this section to insure

employees of:

(1) an employer whose eligibility to participate in the fund as

an employer arises out of considerations directly related to the

employer being a commercial correspondent or business client or

patron of another employer, without regard to whether the other

employer participates in the fund; or

(2) an employer that is not located in this state, unless:

(A) the majority of the employers whose employees are to be

insured are located in this state; or

(B) the policy is issued to the trustees of a fund established

or adopted by one or more labor unions.

(e) A policy to which this section applies is subject to

Subchapter F.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

689, Sec. 1, eff. September 1, 2009.

Sec. 1131.054. GOVERNMENTAL ENTITIES OR ASSOCIATIONS OF PUBLIC

EMPLOYEES. (a) In this section, "employee" includes an elected

or appointed officer of the state.

(b) A group life insurance policy may be issued to a

governmental entity or an association of public employees listed

in Subsection (c) to insure the governmental entity's employees

or the association's members for the benefit of persons other

than the governmental entity or association.

(c) This section authorizes issuance of a group life insurance

policy to:

(1) a municipality, independent school district, or common

school district;

(2) a department of state government;

(3) a state college or university; or

(4) an association of public employees, including an association

of:

(A) employees of the United States government, if the majority

of the members of the association reside in this state;

(B) state employees; or

(C) any combination of state, county, and municipal employees.

(d) The governmental entity or association is the policyholder

under a policy to which this section applies.

(e) A policy to which this section applies is subject to

Subchapter G.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.055. SPOUSES AND CHILDREN OF EMPLOYEES OF UNITED

STATES GOVERNMENT. (a) A group term life insurance policy may

be extended, in the form of group term life insurance only, to

insure the spouse and natural or adopted minor children of an

insured employee of the United States government if:

(1) the policy constitutes a part of the employee benefit

program established for the benefit of employees of the United

States government; and

(2) the spouse or children of other employees covered by the

same employee benefit program in other states are or may be

covered by group term life insurance.

(b) A policy to which this section applies is subject to

Subchapter H.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.056. PRINCIPALS. (a) In this section, "agent"

includes a general agent, subagent, or salesperson.

(b) A group life insurance policy may be issued to a principal,

or if the principal is a life, life and accident, or life,

accident, and health insurer, by or to the principal, to insure

the principal's agents for the benefit of persons other than the

principal.

(c) A policy to which this section applies is subject to

Subchapter I.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.057. CREDITORS. (a) A group life insurance policy

may be issued to a creditor to insure the creditor's debtors.

(b) The creditor is the policyholder under a policy to which

this section applies.

(c) A policy to which this section applies is subject to

Subchapter J.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.058. VETERANS' LAND BOARD. (a) A group life

insurance policy may be issued to the Veterans' Land Board to

insure persons purchasing land under the Veterans' Land Program

as provided by Subchapter I, Chapter 161, Natural Resources Code.

(b) The Veterans' Land Board is the policyholder under a policy

to which this section applies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.059. ASSOCIATIONS OR TRUSTS FOR PAYMENT OF FUNERAL

EXPENSES. A group life insurance policy may be issued to an

association or trust for a group of individuals for the payment

of future funeral expenses.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.060. NONPROFIT ORGANIZATIONS OR ASSOCIATIONS. (a) A

group life insurance policy may be issued to a nonprofit service,

civic, fraternal, or community organization or association to

insure the organization's or association's members and employees

for the benefit of persons other than the organization or

association or an officer of the organization or association.

(b) To be eligible to obtain a group life insurance policy under

this section, an organization or association must:

(1) have a constitution or bylaws;

(2) have actively existed for at least two years; and

(3) have been formed for purposes other than that of obtaining

insurance.

(c) The organization or association is the policyholder under a

policy to which this section applies.

(d) A policy to which this section applies is subject to

Subchapter K.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.064. OTHER GROUPS. (a) A group life insurance policy

may be issued to cover a group other than a group described by

Sections 1131.051-1131.060 if the commissioner finds that:

(1) the issuance of the policy is not contrary to the best

interest of the public;

(2) the issuance of the policy would result in economies of

acquisition or administration; and

(3) the benefits are reasonable in relation to the premiums

charged.

(b) Group life insurance coverage may not be offered under this

section in this state by an insurer under a policy issued in

another state unless this state or another state having

requirements substantially similar to those prescribed by

Subsections (a)(1)-(3) has determined that those requirements

have been met.

(c) A policy to which this section applies is subject to

Subchapter O.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.065. WHOLESALE, FRANCHISE, OR EMPLOYEE LIFE INSURANCE.

(a) Policies of wholesale, franchise, or employee life

insurance may be issued to:

(1) the employees of a common employer or employers;

(2) the members of one or more labor unions; or

(3) the members of one or more credit unions.

(b) A policy to which this section applies is subject to

Subchapter P.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER C. GROUP LIFE INSURANCE: REQUIRED PROVISIONS

Sec. 1131.101. REQUIRED PROVISIONS. (a) A group life insurance

policy may not be delivered in this state unless the policy

contains in substance the provisions prescribed by this

subchapter or provisions in relation to provisions prescribed by

this subchapter that, in the opinion of the commissioner, are:

(1) more favorable to an insured under the policy; or

(2) at least as favorable to an insured under the policy and

more favorable to the policyholder.

(b) The standard provisions required for individual life

insurance policies do not apply to group life insurance policies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.102. NONFORFEITURE. (a) A group life insurance

policy other than a group term life insurance policy must contain

nonforfeiture provisions that, in the commissioner's opinion, are

equitable to the insured and the policyholder.

(b) This section does not require that a group life insurance

policy contain the same nonforfeiture provisions as required for

an individual life insurance policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.103. GRACE PERIOD. (a) A group life insurance policy

must provide that the policyholder or premium payor is entitled

to a grace period of 31 days for the payment of any premium,

other than the first, due under the policy. During the grace

period, the death benefit coverage continues in force unless the

policyholder or premium payor gives the insurer written notice of

discontinuance before the date of discontinuance and in

accordance with the policy.

(b) The policy may provide that the policyholder or premium

payor is liable to the insurer for payment of a pro rata premium

for the time the policy was in force during a grace period.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.104. INCONTESTABILITY OF POLICY. A group life

insurance policy must provide that:

(1) the validity of the policy may not be contested, except for

nonpayment of premiums, after the policy has been in force for

two years after its date of issue; and

(2) a statement made by any insured under the policy relating to

the insured's insurability may not be used in contesting the

validity of the insurance with respect to which the statement was

made after the insurance has been in force before the contest for

a period of two years from its date of issue during the insured's

lifetime and unless the statement is contained in a written

instrument signed by the insured making the statement.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.105. APPLICATION FOR POLICY; STATEMENTS OF INSURED. A

group life insurance policy must provide that:

(1) a copy of any application for the policy by the policyholder

must be attached to the policy when issued;

(2) a statement made by the policyholder or an insured is

considered a representation and not a warranty; and

(3) a statement made by an insured may not be used in any

contest under the policy unless a copy of the instrument

containing the statement is or has been furnished to the person

or the person's beneficiary.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.106. EVIDENCE OF INSURABILITY. A group life insurance

policy must state the conditions, if any, under which the insurer

reserves the right to require an individual eligible for

insurance to furnish evidence of individual insurability

satisfactory to the insurer as a condition of obtaining part or

all of the coverage.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.107. ADJUSTMENT OF PREMIUMS OR BENEFITS IF AGE OF

INSURED IS MISSTATED. (a) A group life insurance policy must

specify an equitable adjustment of premiums, benefits, or both,

to be made if the age of an insured has been misstated.

(b) The provision required by Subsection (a) must contain a

clear statement of the method of adjustment to be used.

(c) This section does not apply to a policy to which Section

1131.703 applies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.108. INSURANCE CERTIFICATE. (a) A group life

insurance policy must provide that the insurer will issue to the

policyholder for delivery to each insured an individual

certificate stating:

(1) the insurance protection to which the insured is entitled;

(2) to whom the insurance benefits are payable; and

(3) the rights and conditions specified by Sections

1131.110-1131.112.

By agreement between the insurer and the policyholder, the

certificate of insurance may be delivered electronically.

(b) This section does not apply to:

(1) a policy issued to a creditor to insure the creditor's

debtors; or

(2) a policy to which Section 1131.703 applies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1075, Sec. 1, eff.

Sept. 1, 2003.

Sec. 1131.109. PERSON TO WHOM BENEFITS ARE PAYABLE. (a) A

group life insurance policy must provide that any amount due

because of an insured's death must be paid to the beneficiary

designated by the insured or the beneficiary's assignee, subject

to:

(1) the provisions of the policy, if the designated beneficiary

as to all or any part of the amount is not living at the time the

insured dies; and

(2) any right reserved by the insurer in the policy and stated

in the certificate to pay at the insurer's option a portion of

the amount not to exceed $250 to any person the insurer

determines is equitably entitled to the portion because of having

incurred funeral or other expenses incident to the last illness

or death of the insured.

(b) This section does not apply to:

(1) a policy issued to a creditor to insure the creditor's

debtors; or

(2) a policy to which Section 1131.703 applies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.110. RIGHT TO INDIVIDUAL POLICY ON TERMINATION OF

EMPLOYMENT OR MEMBERSHIP. (a) A group life insurance policy

must provide that if any portion of the insurance on an

individual insured under the policy ceases because the

individual's employment or membership in the class or classes

eligible for coverage under the policy terminates, the individual

is entitled to have the insurer issue to the individual an

individual life insurance policy without disability or other

supplementary benefits.

(b) An individual must apply for an individual policy and pay

the first premium to the insurer not later than the 31st day

after the date the individual's employment or membership

terminates.

(c) An individual policy under this section must be issued

without evidence of insurability.

(d) The insured may select any individual policy, other than a

term life insurance policy, customarily issued by the insurer for

an individual of the insured's age and for the amount requested.

(e) Except as provided by Subsection (f), the individual policy

must be in an amount not to exceed the amount of life insurance

that ceases because of the termination of employment or

membership.

(f) For purposes of Subsection (e), any amount of insurance

that, on or before the date of the termination of employment or

membership, has matured as an endowment payable to the insured is

not included in the amount that is considered to cease because of

the termination. This subsection applies without regard to

whether the endowment is payable in full, in installments, or in

the form of an annuity.

(g) The premium on an individual policy must be at the insurer's

then customary rate applicable to:

(1) the form and amount of the individual policy;

(2) the class of risk to which the insured then belongs; and

(3) the insured's age on the effective date of the individual

policy.

(h) This section does not apply to:

(1) a policy issued to a creditor to insure the creditor's

debtors; or

(2) a policy to which Section 1131.703 applies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.111. RIGHT TO INDIVIDUAL POLICY ON TERMINATION OF

COVERAGE UNDER GROUP POLICY. (a) A group life insurance policy

must provide that if the policy terminates or is amended so as to

terminate the insurance of a class of insured individuals, each

individual insured under the policy on the date of the

termination or amendment whose insurance terminates and who has

been insured under the policy for at least five years before the

date of the termination or amendment is entitled to have the

insurer issue to the individual an individual life insurance

policy, subject to the conditions and limitations provided by

Section 1131.110.

(b) Notwithstanding Section 1131.110(e), a group life insurance

policy may provide that the amount of an individual policy issued

under this section may not exceed the lesser of:

(1) the amount of the individual's life insurance coverage that

ceases because of the termination or amendment of the group

policy, less the amount of any life insurance for which the

individual is or becomes eligible under any group policy issued

or reinstated by the same or another insurer not later than the

31st day after the date of the termination or amendment; or

(2) $2,000.

(c) This section does not apply to:

(1) a policy issued to a creditor to insure the creditor's

debtors; or

(2) a policy to which Section 1131.703 applies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.112. PAYMENT OF BENEFITS ON DEATH OF INSURED BEFORE

INDIVIDUAL POLICY BECOMES EFFECTIVE. (a) A group life insurance

policy must provide that if an individual insured under the group

policy dies during the period within which the individual would

have been entitled to have an individual policy issued as

provided by Section 1131.110 or 1131.111 and before such an

individual policy takes effect, the amount of life insurance that

the individual would have been entitled to have issued to the

individual under the individual policy is payable as a claim

under the group policy.

(b) This section applies without regard to whether:

(1) the application for the individual policy has been made; or

(2) the first premium for the individual policy has been paid.

(c) This section does not apply to:

(1) a policy issued to a creditor to insure the creditor's

debtors; or

(2) a policy to which Section 1131.703 applies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER D. GROUP LIFE INSURANCE: OPTIONAL PROVISIONS

Sec. 1131.151. CONTINUATION OF BENEFITS FOR FAMILY MEMBERS AFTER

DEATH OF INSURED. (a) A group life insurance policy that

provides for the insurer to pay benefits for members of the

family or dependents of an individual in the insured group may

provide for a continuation of any part of those benefits after

the death of the individual in the insured group.

(b) Any amounts of insurance provided by benefits under

Subsection (a) are not considered to be life insurance for the

purpose of determining the maximum amount of term insurance that

may be issued on any one life.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER E. GROUP LIFE INSURANCE POLICIES ISSUED TO EMPLOYERS:

ADDITIONAL REQUIREMENTS

Sec. 1131.201. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a group life insurance policy issued to a group

described by Section 1131.051.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.202. ELIGIBLE EMPLOYEES. All employees of the

employer, or all of any class or classes of employees determined

by conditions relating to their employment, are eligible for

insurance under the policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.203. PAYMENT OF PREMIUMS. The policyholder must pay

the premium for the policy:

(1) wholly from the employer's fund or funds contributed by the

employer;

(2) partly from funds described by Subdivision (1) and partly

from funds contributed by the insured employees; or

(3) wholly from funds contributed by the insured employees.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1073, Sec. 1, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1073, Sec. 2, eff. June 18, 2005.

Sec. 1131.204. MINIMUM ENROLLMENT. (a) The policy must cover

at least two employees on the date the policy is issued.

(b) Repealed by Acts 2005, 79th Leg., Ch. 1073, Sec. 2, eff.

June 18, 2005.

(c) A policy as to which the insured employees do not pay any

part of the premium must insure:

(1) all eligible employees; or

(2) all eligible employees except any employees as to whom

evidence of individual insurability is not satisfactory to the

insurer.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

2, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1073, Sec. 2, eff. June 18, 2005.

Sec. 1131.205. AMOUNTS OF INSURANCE. (a) The amounts of

insurance under the policy must be based on a plan that precludes

individual selection by the employees or by the employer or

trustees.

(b) Repealed by Acts 2005, 79th Leg., Ch. 496, Sec. 2(1), eff.

June 17, 2005.

(c) Repealed by Acts 2005, 79th Leg., Ch. 496, Sec. 2(1), eff.

June 17, 2005.

(d) Repealed by Acts 2005, 79th Leg., Ch. 496, Sec. 2(1), eff.

June 17, 2005.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

496, Sec. 2(1), eff. June 17, 2005.

SUBCHAPTER F. GROUP LIFE INSURANCE POLICIES ISSUED TO FUNDS

ESTABLISHED BY EMPLOYERS OR LABOR UNIONS: ADDITIONAL REQUIREMENTS

Sec. 1131.251. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a group life insurance policy issued to a group

described by Section 1131.053.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.252. ELIGIBLE EMPLOYEES OR MEMBERS. (a) The

individuals eligible for insurance under the policy are:

(1) all employees of the employers and the employees of the

trade association of those employers;

(2) all members of the labor union; or

(3) all of any class or classes of employees or members

determined by conditions relating to their employment, to their

membership in the unions, or both.

(b) A director of a corporate employer is not eligible for

insurance under the policy unless the person is otherwise

eligible as a bona fide employee of the corporation by performing

services other than the usual duties of a director.

(c) An individual proprietor or partner is not eligible for

insurance under the policy unless the person is actively engaged

in and devotes a substantial part of the person's time to

conducting the business of the proprietorship or partnership.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.253. PAYMENT OF PREMIUMS. (a) Subject to Subsection

(b), the policyholder must pay the premium for the policy:

(1) wholly from funds contributed by the employer or employers,

the labor union or unions, or both; or

(2) partly from funds described by Subdivision (1) and partly

from funds contributed by the insureds.

(b) An insured's contribution toward the cost of the insurance

may not exceed 40 cents per month for each $1,000 of insurance

coverage.

(c) The policy may provide that a participating employer or

labor union may pay the premium directly to the insurer for the

policy issued to the trustee. If payment is made as provided by

this subsection, the employer or labor union is the premium payor

for the insured employees or union members for that employer

unit.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.254. MINIMUM ENROLLMENT. (a) The policy must cover

at least 100 individuals on the date the policy is issued unless

the policy is issued to the trustees of a fund established by:

(1) employers that have assumed obligations through a collective

bargaining agreement and are participating in the fund to:

(A) comply with those obligations with regard to one or more

classes of their employees who are covered by the collective

bargaining agreement; or

(B) provide insurance benefits for other classes of their

employees; or

(2) one or more labor unions.

(b) A policy as to which the insureds are to pay part of the

premium from funds contributed specifically for their insurance

may take effect only if at least 75 percent of the individuals of

each participating employer unit who are eligible on the date the

policy takes effect, excluding any individuals as to whom

evidence of insurability is not satisfactory to the insurer,

elect to make the required contributions.

(c) A policy as to which the insureds do not pay any part of the

premium must insure:

(1) all eligible individuals; or

(2) all eligible individuals except any individuals as to whom

evidence of individual insurability is not satisfactory to the

insurer.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.255. AMOUNTS OF INSURANCE. (a) The amounts of

insurance under the policy must be based on a plan that precludes

individual selection by the insureds or by the policyholder or

employer.

(b) Repealed by Acts 2005, 79th Leg., Ch. 496, Sec. 2(2), eff.

June 17, 2005.

(c) Repealed by Acts 2005, 79th Leg., Ch. 496, Sec. 2(2), eff.

June 17, 2005.

(d) Repealed by Acts 2005, 79th Leg., Ch. 496, Sec. 2(2), eff.

June 17, 2005.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

496, Sec. 2(2), eff. June 17, 2005.

SUBCHAPTER G. GROUP LIFE INSURANCE POLICIES ISSUED TO

GOVERNMENTAL ENTITIES OR ASSOCIATIONS OF PUBLIC EMPLOYEES:

ADDITIONAL REQUIREMENTS

Sec. 1131.301. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a group life insurance policy issued to a group

described by Section 1131.054.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.302. ELIGIBLE EMPLOYEES OR MEMBERS. All employees of

the employer or all members of the association are eligible for

insurance under the policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.303. PAYMENT OF PREMIUMS. (a) The premium for the

policy may be paid wholly or partly from funds contributed by:

(1) the employer;

(2) the individuals insured under the policy; or

(3) the insured employees who are members of the association of

employees.

(b) Any money or credits received by or allowed to the

policyholder under any participation agreement contained in or

issued in connection with the policy must be applied to the

payment of future premiums and to the pro rata abatement of the

insured employees' contribution for future premiums.

(c) The employer may deduct from an employee's salary the

employee's contribution for the premiums if authorized to do so

in writing by that employee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.304. MINIMUM ENROLLMENT. (a) The policy must cover

at least 10 employees or members on the date the policy is

issued.

(b) A policy as to which the insured employees or members pay

part of the premium may take effect only if at least 75 percent

of the employees or members eligible on the date the policy takes

effect, excluding any employees or members as to whom evidence of

individual insurability is not satisfactory to the insurer, elect

to make the required contributions.

(c) A group policy issued before September 1, 1969, to a group

described by Section 1131.054 that was in existence on that date

continues in force without regard to whether the number of the

employees or members insured under the policy was less than 75

percent of the employees or members eligible on that date.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER H. GROUP TERM LIFE INSURANCE POLICIES EXTENDED TO

SPOUSES AND CHILDREN OF EMPLOYEES OF UNITED STATES: ADDITIONAL

REQUIREMENTS

Sec. 1131.351. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a group term life insurance policy extended to a

group described by Section 1131.055.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.352. PAYMENT OF PREMIUMS. The policyholder must pay

the premium for the group term life insurance solely from funds

contributed by the insured employees.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.353. AMOUNTS OF INSURANCE. (a) The amounts of

insurance under the policy must be based on a plan that precludes

individual selection by the insured employees or by the

policyholder.

(b) Group term life insurance on the life of an employee's

spouse may not exceed the lesser of:

(1) $10,000; or

(2) one-half of the amount of insurance on the life of the

insured employee under the group policy.

(c) Group term life insurance on the life of an employee's minor

child may not exceed $2,000.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.354. CONVERSION RIGHTS. On termination of group term

life insurance coverage for a spouse insured under this

subchapter because the insured employee's employment terminates

or the employee dies, or because the group contract terminates,

the spouse has the same conversion rights as to the group term

life insurance on the spouse's life as the employee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.355. CERTIFICATE OF INSURANCE. Only one certificate

of insurance issued for delivery to an insured employee is

required if the certificate includes a statement concerning any

dependent's coverage.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER I. GROUP LIFE INSURANCE POLICIES ISSUED TO PRINCIPALS:

ADDITIONAL REQUIREMENTS

Sec. 1131.401. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a group life insurance policy issued to a group

described by Section 1131.056.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.402. ELIGIBLE AGENTS. Agents who are under contract

to provide personal services for the principal for a commission

or other fixed or ascertainable compensation, or any class or

classes of those agents determined by conditions relating to the

services the agents provide to the principal, are eligible for

insurance under the policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.403. PAYMENT OF PREMIUMS. The premium for the policy

must be paid:

(1) wholly by the principal; or

(2) partly from funds contributed by the principal and partly

from funds contributed by the insured agents.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.404. MINIMUM ENROLLMENT. (a) The policy must cover

at least 10 agents on the date the policy is issued.

(b) Subject to Subsection (c), a policy as to which the insured

agents pay part of the premium must cover, on the date the policy

is issued, at least:

(1) 75 percent of the eligible agents; or

(2) 75 percent of any class or classes of eligible agents,

determined by conditions relating to the services the agents

provide to the principal.

(c) Benefits may be extended to another class of agents if 75

percent of the class request coverage.

(d) A policy as to which the insured agents do not pay any part

of the premium must insure:

(1) all eligible agents; or

(2) all of any class or classes of eligible agents determined by

conditions relating to the services the agents provide to the

principal.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.405. AMOUNTS OF INSURANCE. (a) The amounts of

insurance under the policy must be based on a plan that precludes

individual selection by the agents or by the principal.

(b) Repealed by Acts 2005, 79th Leg., Ch. 496, Sec. 2(3), eff.

June 17, 2005.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

496, Sec. 2(3), eff. June 17, 2005.

SUBCHAPTER J. GROUP LIFE INSURANCE POLICIES ISSUED TO CREDITORS:

ADDITIONAL REQUIREMENTS

Sec. 1131.451. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a group life insurance policy issued to a group

described by Section 1131.057.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.452. ELIGIBLE DEBTORS. All individuals who become

borrowers, or purchasers of securities, merchandise, or other

property, under an agreement to pay the borrowed amount or to pay

the balance of the price of the securities, merchandise, or other

property purchased, are eligible for insurance under the policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.453. PAYMENT OF PREMIUMS. The policyholder must pay

the premium for the policy from:

(1) the creditor's funds;

(2) charges collected from the insured debtors; or

(3) both the creditor's funds and charges collected from the

insured debtors.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.454. MINIMUM ENROLLMENT. The policy must cover at

least 50 debtors at all times.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.455. AMOUNT OF INSURANCE. (a) Except as otherwise

provided by this section, the amount of insurance on a debtor's

life under the policy may not exceed the amount of the debtor's

indebtedness.

(b) Subject to Subsections (c) and (d), the face amount of any

loan or loan commitment, totally or partially executed, made to a

debtor for educational purposes or to a debtor with seasonal

income by a creditor in good faith for general agricultural or

horticultural purposes, secured or unsecured, under which the

debtor becomes personally liable for the payment of the loan, may

be insured in an initial amount of insurance not to exceed the

total amount payable under the contract of indebtedness.

(c) If indebtedness described by Subsection (b) is payable in

substantially equal installments, the amount of insurance may not

at any time exceed the greater of the scheduled or actual amount

of unpaid indebtedness.

(d) Insurance on a loan commitment described by Subsection (b)

that does not exceed one year in duration may be written up to

the amount of the loan commitment on a nondecreasing or level

term plan.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

496, Sec. 1, eff. June 17, 2005.

Sec. 1131.456. PAYMENT OF PROCEEDS. (a) The proceeds of the

insurance must be payable to the policyholder.

(b) Payment to the policyholder reduces or extinguishes the

debtor's unpaid indebtedness to the extent of the payment. In the

case of a debtor under a loan or loan commitment described by

Section 1131.455(b), any insurance proceeds in excess of the

indebtedness to the creditor are payable:

(1) to the debtor's estate; or

(2) under a facility of payment clause.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.457. ANNUITIES AND ENDOWMENT INSURANCE PROHIBITED.

The insurance issued may not include annuities or endowment

insurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER K. GROUP LIFE INSURANCE POLICIES ISSUED TO NONPROFIT

ORGANIZATIONS OR ASSOCIATIONS: ADDITIONAL REQUIREMENTS

Sec. 1131.501. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a group life insurance policy issued to a group

described by Section 1131.060.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.502. ELIGIBLE MEMBERS. All members of the

organization or association, or all of any class of members

determined by conditions relating to their membership in the

organization or association, are eligible for insurance under the

policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.503. PAYMENT OF PREMIUMS. (a) The policyholder must

pay the premium from:

(1) the policyholder's funds;

(2) funds contributed by the employees or members specifically

for their insurance; or

(3) both the policyholder's funds and funds contributed by the

employees or members.

(b) The policy may provide that the premium may be paid directly

to the insurer by individual employees or members from their own

funds. If the premium is paid as provided by this subsection, the

respective employees or members become the premium payor for that

particular certificate.

(c) For purposes of Sections 222.002, 257.001, and 281.004, only

the final retrospectively determined premium amount remitted to

the issuer by the group policyholder is taxable as gross

premiums, without regard to whether membership contributions,

fees, assessments, dues, revenues, or other considerations in

excess of that final amount are also collected from members.

This subsection applies only to a nonprofit membership

association that:

(1) qualifies under Section 501(c)(9), Internal Revenue Code of

1986;

(2) has been in existence for at least 50 years;

(3) limits association membership to:

(A) members of the uniformed services of the United States

serving on active duty;

(B) members of the ready reserve forces of the United States,

including the Army and Air National Guard;

(C) retirees and separatees of:

(i) the uniformed services of the United States; or

(ii) the ready reserve forces of the United States, including

the Army and Air National Guard;

(D) cadets and midshipmen in the service academies of the United

States and other officer candidates;

(E) federal employees and contractors who are employed by the

United States government or other related governmental entities

or retired with pay from that employment;

(F) employees or members of any state, county, municipal, or

other local governmental body or other organized governmental

entity who are involved in homeland defense and homeland security

operations; and

(G) any other category of membership established by the

governing body of the association that falls within the scope of

permissible membership authorized by Section 501(c)(9), Internal

Revenue Code of 1986;

(4) has no separate membership enrollment or application

requirement;

(5) collects member contributions, fees, or dues, including

funds contributed specifically for insurance and remitted by the

group policyholder to the issuer following a retrospective

premium determination; and

(6) provides insurance and noninsurance membership benefits.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1252, Sec. 1, eff. June 15, 2007.

Sec. 1131.504. MINIMUM ENROLLMENT. The policy must cover at

least 25 individuals on the date the policy is issued.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.505. AMOUNTS OF INSURANCE. The amounts of insurance

under the policy must be based on a plan that precludes

individual selection by the insured members or by the

organization or association.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER O. GROUP LIFE INSURANCE POLICIES ISSUED TO OTHER

GROUPS: ADDITIONAL REQUIREMENTS

Sec. 1131.701. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a group life insurance policy issued to a group

described by Section 1131.064.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.702. PAYMENT OF PREMIUMS. The premium for the policy

must be paid from:

(1) the policyholder's funds;

(2) funds contributed by the insureds; or

(3) both the policyholder's funds and funds contributed by the

insureds.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.703. INSURANCE FOR LIABILITIES RELATED TO FRINGE

BENEFITS. (a) Notwithstanding any other law, an employer may

insure the lives of the employer's officers, directors,

employees, and retired employees under Section 1131.064 to and in

an amount necessary to provide funds to offset liabilities

related to fringe benefits.

(b) An employer shall submit evidence of the purpose of the

policy to the commissioner.

(c) A policy issued for the purpose described by this section

does not reduce any other life insurance benefits offered or

provided by the employer.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER P. WHOLESALE, FRANCHISE, OR EMPLOYEE LIFE INSURANCE

POLICIES: ADDITIONAL REQUIREMENTS

Sec. 1131.751. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a wholesale, franchise, or employee life

insurance policy issued as provided by Section 1131.065.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.752. PAYMENT OF PREMIUMS. (a) The premium for the

policy must be paid:

(1) wholly from funds contributed by the employer or employers

of the insureds;

(2) wholly from funds contributed by the labor or credit union

or unions; or

(3) partly from funds described by Subdivision (1) or (2) and

partly from funds contributed by the insureds.

(b) An insured's contribution toward the cost of the insurance

may not exceed 40 cents per month for each $1,000 of insurance

coverage.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.753. MINIMUM ENROLLMENT. A policy of wholesale,

franchise, or employee life insurance must cover at least five

employees or members of a labor union or credit union on the date

the policy is issued.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.755. INDIVIDUAL APPLICATION REQUIRED. (a) An insurer

must take an individual application for each policy of wholesale,

franchise, or employee life insurance.

(b) Repealed by Acts 2005, 79th Leg., Ch. 496, Sec. 2(5), eff.

June 17, 2005.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

496, Sec. 2(5), eff. June 17, 2005.

Sec. 1131.756. RIGHT TO INDIVIDUAL POLICY ON TERMINATION OF

EMPLOYMENT OR MEMBERSHIP. (a) A policy of wholesale, franchise,

or employee life insurance must contain in substance the

provisions prescribed by this section.

(b) The policy must provide that, subject to Subsections (c) and

(d), if the insurance on an individual insured under the policy

ceases because the individual's employment or membership in the

labor or credit union terminates, the individual is entitled to

have the insurer issue to the individual an individual life

insurance policy without disability or other supplementary

benefits.

(c) An individual policy under this section must be issued

without evidence of insurability.

(d) An individual must apply for an individual policy and pay

the first premium to the insurer not later than the 31st day

after the date the individual's employment or membership

terminates.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.757. OPTIONAL POLICY PROVISIONS. A policy of

wholesale, franchise, or employee life insurance may contain in

substance provisions under which:

(1) the policy is renewable at the option of the insurer only;

(2) coverage by the insurer terminates on termination of

employment or membership by the insured employee or member; or

(3) an individual eligible for insurance must furnish evidence

of individual insurability satisfactory to the insurer as a

condition to coverage.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.758. CERTAIN POLICIES AND PLANS UNAFFECTED. This

subchapter does not impair or otherwise affect:

(1) a policy issued before August 28, 1961;

(2) a plan of wholesale, franchise, or employee life insurance

in effect before August 28, 1961, if the plan was legal on the

date policies were issued under the plan; or

(3) a policy issued on a salary savings franchise plan, bank

deduction plan, pre-authorized check plan, or similar plan of

premium collection.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER Q. EXTENSION OF GROUP LIFE INSURANCE TO SPOUSES AND

CHILDREN

Sec. 1131.801. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to any group life insurance policy issued and delivered

under the laws of this state other than a policy issued and

delivered to a creditor as provided by Section 1131.057 or other

law providing for credit life insurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.802. EXTENSION OF GROUP LIFE INSURANCE TO SPOUSES AND

CHILDREN; ELIGIBLE CHILDREN. Insurance under a group life

insurance policy may be extended to cover:

(1) the spouse of each individual eligible to be insured under

the policy;

(2) a natural or adopted child of each individual eligible to be

insured under the policy if the child is:

(A) unmarried and younger than 25 years of age; or

(B) physically or mentally disabled and under the parents'

supervision; or

(3) a natural or adopted grandchild of each individual eligible

to be insured under the policy if the child is:

(A) unmarried;

(B) younger than 25 years of age; and

(C) a dependent of the insured for federal income tax purposes

at the time the application for coverage of the child is made.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1243, Sec. 1, eff. September 1, 2007.

Sec. 1131.803. PAYMENT OF PREMIUMS. The premium for group life

insurance extended to cover a spouse or child may be paid by:

(1) the group policyholder;

(2) the insured under the policy; or

(3) the group policyholder and the insured jointly.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.804. AMOUNTS OF INSURANCE. (a) The amounts of

insurance under the policy must be based on a plan that precludes

individual selection by the insured or the policyholder.

(b) The amount of insurance on the life of the spouse or a child

may not exceed the amount of insurance for which the insured is

eligible under the policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.805. CONVERSION RIGHTS. On termination of group life

insurance coverage for a spouse insured under this subchapter

because the insured's employment terminates, the insured's

eligibility for insurance terminates, or the insured dies, or

because the group life insurance policy terminates, the spouse

has the same conversion rights as to the group life insurance on

the spouse's life as the insured.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.806. CERTIFICATE OF INSURANCE. Only one certificate

of insurance issued for delivery to an insured is required if the

certificate includes a statement concerning any spouse's or

child's coverage.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER R. CONTINUATION OF CERTAIN GROUP LIFE INSURANCE DURING

LABOR DISPUTE

Sec. 1131.851. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a group life insurance policy that is delivered

or issued for delivery in this state and as to which any part of

the premium is paid or is to be paid by an employer under the

terms of a collective bargaining agreement.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.852. CONTINUATION OF GROUP LIFE INSURANCE DURING LABOR

DISPUTE REQUIRED FOR CERTAIN POLICIES. An insurer may not

deliver or issue for delivery a policy subject to this subchapter

unless the policy provides that if the employees covered by the

policy stop work because of a labor dispute, coverage continues

under the policy, on timely payment of the premium, for each

employee who:

(1) is covered under the policy on the date the work stoppage

begins;

(2) continues to pay the employee's individual contribution,

subject to the conditions provided by this subchapter; and

(3) assumes and pays during the work stoppage the contribution

due from the employer, subject to the conditions provided by this

subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.853. CONTRIBUTIONS IF POLICYHOLDER IS TRUSTEE. (a)

An employee's contribution for purposes of a policy as to which

the policyholder is a trustee or the trustees of a fund

established or maintained wholly or partly by the employer is the

amount the employee and employer would have been required to

contribute to the fund for the employee if:

(1) the work stoppage had not occurred; and

(2) the agreement requiring the employer to make contributions

to the fund were in effect.

(b) The policy may provide that continuation of coverage is

contingent on the collection of individual contributions by the

policyholder or the policyholder's agent.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.854. CONTRIBUTIONS IF POLICYHOLDER IS NOT TRUSTEE.

(a) A policy as to which the policyholder is not a trustee or

the trustees of a fund established or maintained in whole or in

part by the employer must provide that the employee's individual

contribution:

(1) is the policy rate applicable:

(A) on the date the work stoppage begins; and

(B) to an individual in the class to which the employee belongs

as provided by the policy; or

(2) if the policy does not provide for a rate applicable to an

individual, is an amount equal to the amount determined by

dividing:

(A) the total monthly premium in effect under the policy on the

date the work stoppage begins; by

(B) the total number of insureds under the policy on that date.

(b) The policy may provide that continuation of coverage under

this subchapter is contingent on the collection of individual

contributions by the union or unions representing the employees.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.855. PAYMENT OF CONTRIBUTION AND PREMIUM. A policy

may provide that continuation of coverage for an employee under

the policy is contingent on timely payment of:

(1) contributions by the employee; and

(2) the premium by the entity responsible for collecting the

individual employee contributions.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.856. PAST DUE PREMIUM. (a) A policy may provide that

the continuation of coverage is contingent on payment of any

premium that:

(1) is unpaid on the date the work stoppage begins; and

(2) became due before the date the work stoppage begins.

(b) A premium described by Subsection (a) must be paid before

the date the next premium becomes due under the policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.857. INDIVIDUAL PREMIUM RATE INCREASE. (a) A policy

may provide that, during the period of a work stoppage, an

individual premium rate may be increased by an amount not to

exceed 20 percent of the amount shown in the policy, or a greater

percentage as approved by the commissioner, to provide sufficient

compensation to the insurer to cover increased:

(1) administrative costs; and

(2) mortality and morbidity.

(b) If a policy provides for a premium rate increase in

accordance with this section, the amount of an employee's

contribution must be increased by the same percentage.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.858. PREMIUM RATE CHANGE NOT LIMITED. (a) This

subchapter does not limit any right of the insurer under a policy

to increase or decrease a premium rate before, during, or after a

work stoppage if the insurer would be entitled to increase the

premium rate had a work stoppage not occurred.

(b) A change in a premium rate made in accordance with this

section takes effect on a date that is determined by the insurer

in accordance with the terms of the policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.859. LIMITATIONS ON CONTINUATION OF COVERAGE. This

subchapter does not require the continuation of coverage under a

policy for a period:

(1) longer than six months after a work stoppage occurs;

(2) beyond the time that 75 percent of the covered employees

continue the coverage; or

(3) as to an individual covered employee, beyond the time that

the employee takes a full-time job with another employer.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1131.860. OTHER PROVISIONS; COMMISSIONER APPROVAL REQUIRED.

A policy may contain any other provision relating to

continuation of policy coverage during a work stoppage that the

commissioner approves.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.



CHAPTER 1132. NOTICE OF RATE INCREASE FOR GROUP LIFE INSURANCE

INSURANCE CODE

TITLE 7. LIFE INSURANCE AND ANNUITIES

SUBTITLE B. GROUP LIFE INSURANCE

CHAPTER 1132. NOTICE OF RATE INCREASE FOR GROUP LIFE INSURANCE

Sec. 1132.001. NOTICE OF RATE INCREASE. (a) In this section,

"insurer" means:

(1) a life insurance company;

(2) an accident insurance company;

(3) a general casualty insurance company;

(4) a mutual life insurance company;

(5) a mutual or natural premium life insurance company;

(6) a fraternal benefit society; or

(7) a local mutual aid association.

(b) Not later than the 61st day before the date on which a

premium rate increase takes effect on a group policy of life

insurance delivered or issued for delivery in this state by an

insurer, the insurer shall give written notice to the

policyholder of:

(1) the amount of the increase; and

(2) the date on which the increase is to take effect.

(c) An insurer that issues a group policy described by

Subsection (b) to a multiple employer trust shall give the notice

required by that subsection to the trustee or group policyholder.

(d) The notice required by this section must be based on

coverage in effect on the date of the notice.

(e) This section may not be construed to prevent an insurer, at

the request of a policyholder, from negotiating a change in

benefits or rates after delivery of the notice required by this

section.

(f) An insurer may not require a policyholder or trustee

entitled to notice under this section to respond to the insurer

to renew the policy or take other action relating to the renewal

or extension of the policy before the 45th day after the date the

notice described by Subsection (b) is given.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 222, Sec. 2, eff.

Sept. 1, 2003.



CHAPTER 1151. INDUSTRIAL LIFE INSURANCE

INSURANCE CODE

TITLE 7. LIFE INSURANCE AND ANNUITIES

SUBTITLE C. SPECIALIZED COVERAGES

CHAPTER 1151. INDUSTRIAL LIFE INSURANCE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1151.001. DEFINITION. In this chapter, "industrial life

insurance" means life insurance under which the premiums are

payable:

(1) weekly; or

(2) less often than weekly but at least monthly, if the face

amount of insurance coverage provided by the policy is $1,000 or

less.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1151.002. GENERAL APPLICABILITY OF CHAPTER. (a) Except as

provided by other law, this chapter controls the form and content

of an industrial life insurance policy delivered or issued for

delivery in this state by an insurance company.

(b) This chapter does not control an industrial life insurance

policy delivered or issued for delivery in this state by an

association described by Section 1151.004.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1151.003. APPLICABILITY OF CHAPTER TO POLICY PROVIDING

ACCIDENT AND HEALTH BENEFITS. Except as otherwise provided by

this chapter, if an industrial life insurance policy provides

accident and health benefits in addition to natural death

benefits, this chapter applies only to the life insurance

benefits provided by that policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1151.004. CERTAIN ASSOCIATIONS EXCEPTED. This chapter does

not apply to any of the following associations operating under

Chapter 886:

(1) a local mutual aid association;

(2) a statewide mutual life, health, and accident association;

or

(3) a burial association.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1151.005. CERTAIN NONPROFIT ORGANIZATIONS EXCEPTED. This

chapter does not apply to:

(1) an order, society, association, or labor organization that:

(A) admits to membership only persons engaged in one or more

crafts or hazardous occupations in the same or similar lines of

business; and

(B) does not operate for profit;

(2) a ladies auxiliary to an order, society, association, or

labor organization described by Subdivision (1); or

(3) a fraternal order, association, or society.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER B. REQUIRED POLICY PROVISIONS

Sec. 1151.051. POLICY TITLE. An industrial life insurance

policy must contain a title on the face of the policy that:

(1) briefly describes the form of the policy; and

(2) includes the printed words "Industrial Policy."

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1151.052. ENTIRE CONTRACT. (a) An industrial life

insurance policy must provide that the policy is the entire

contract between the parties, except that at the option of the

insurer, the insurer may make the policy and the policy

application the entire contract between the parties.

(b) To make the policy application a part of the contract, a

copy of the application must be endorsed on or attached to the

policy at the time the policy is issued.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1151.053. AGENT UNAUTHORIZED TO WAIVE OR CHANGE TERMS. An

industrial life insurance policy must provide that an agent may

not waive or change the terms of an application or policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1151.054. STATEMENT MADE BY OR ON BEHALF OF INSURED. An

industrial life insurance policy must provide that, in the

absence of fraud, a statement made by the insured or on behalf of

the insured is considered a representation and not a warranty.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1151.055. INCONTESTABILITY OF POLICY. An industrial life

insurance policy must provide that, after the policy has been in

force for two years from its date of issue during the lifetime of

the insured, the policy is incontestable except:

(1) for nonpayment of a premium;

(2) for violation of any policy condition relating to naval or

military service in time of war; and

(3) concerning a provision relating to:

(A) benefits in case of total or permanent disability as defined

by the policy; or

(B) additional insurance:

(i) specifically against accidental death; or

(ii) against loss of, or loss of use of, specific parts of the

body.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1151.056. ADJUSTMENT OF AMOUNT PAYABLE IF AGE OF INSURED IS

MISSTATED. An industrial life insurance policy must provide

that, if the age of the insured is misstated, the amount payable

under the policy is the amount of insurance that the premium paid

would have purchased if the insured's age had been stated

correctly.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1151.057. GRACE PERIOD. (a) An industrial life insurance

policy must provide that the insured is entitled to a grace

period stated in the policy within which any premium after the

first premium may be paid. The grace period must be at least a

four-week period.

(b) During the grace period the policy continues in effect, but

if an event under which the insurer may be liable under the

policy occurs during the grace period and before the overdue

premiums are paid, the amount of the overdue premiums may be

deducted in a settlement made under the policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1151.058. NONFORFEITURE BENEFITS AND CASH SURRENDER VALUES

IN GENERAL. An industrial life insurance policy must provide, in

case of default in payment of premiums, nonforfeiture benefits

and cash surrender values in accordance with:

(1) Sections 1151.152-1151.154; or

(2) Chapter 1105, for a policy issued on or after the date

determined under Section 1105.002(a) or (b), as applicable.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1151.059. SURPLUS. An industrial life insurance policy

that is a participating policy must provide that the insurer

shall annually determine and apportion any divisible surplus

accruing on the policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1151.060. CLAIM BASED ON DEATH OF INSURED. An industrial

life insurance policy must provide that if a claim arises as the

result of the death of the insured, the insurer shall settle the

claim not later than two months after the date the insurer

receives at the insurer's home office:

(1) proof of death satisfactory to the insurer; and

(2) proof of the right of the claimant to the insurance

proceeds.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1151.061. REINSTATEMENT OF POLICY. (a) An industrial life

insurance policy must provide that unless the cash surrender

value has been paid or the term of extended insurance has

expired, the policy may be reinstated not later than the first

anniversary of or, at the option of the insurer, not later than

the 52nd week after the date of default in payment of premiums if

the insured:

(1) pays all overdue premiums;

(2) pays or reinstates any other debt owed to the insurer on the

policy; and

(3) presents evidence of insurability satisfactory to the

insurer.

(b) The insurer may impose on the overdue premiums interest at

an annual rate specified in the policy, not to exceed six

percent.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1151.062. EXCEPTION FOR POLICIES ISSUED OR GRANTED UNDER

CERTAIN NONFORFEITURE PROVISIONS. This subchapter does not apply

to a policy issued or granted under a nonforfeiture provision

prescribed by Section 1151.058.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER C. AUTHORIZED OR PROHIBITED POLICY PROVISIONS

Sec. 1151.101. AUTHORIZED PROVISIONS. In addition to the

provisions required by Subchapter B and Section 1151.152, an

industrial life insurance policy may:

(1) exclude liability or promise a benefit that is less than the

full amount payable as a death benefit if the insured:

(A) dies by the insured's own hand, regardless of whether the

insured is sane or insane; or

(B) dies as a result of engaging in a stated hazardous

occupation;

(2) promise a benefit that is less than the full amount payable

if the insured dies as a result of an aviation activity under a

condition specified in the policy approved by the department as

provided by Chapter 1701;

(3) limit the maximum amount payable on the death of a child

younger than 15 years of age; and

(4) include any other provision not otherwise prohibited by this

chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2F.008, eff. April 1, 2009.

Sec. 1151.102. PROHIBITED PROVISIONS. (a) An industrial life

insurance policy may not:

(1) require a cause of action based on the policy to be

initiated before the second anniversary of the date the cause of

action accrues; or

(2) except as otherwise provided by this subchapter, establish a

method of settlement at maturity that provides less value than

the face amount of insurance coverage provided by the policy and

any dividend additions to the policy, less:

(A) any debt owed to the insurer on the policy; and

(B) any premium that may be deducted under the terms of the

policy.

(b) Subsection (a)(2) does not prevent a limitation from being

imposed on payment of an additional accidental death benefit in

case of accidental death resulting from certain specified causes.

(c) A nonparticipating or term policy may not incorporate any

part of a provision described by Subchapter B or Section 1151.152

that does not apply to that type of policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER D. RIGHTS OF INSURED UNDER CERTAIN OLDER POLICIES

Sec. 1151.151. EXTENDED TERM OR PAID-UP INSURANCE FOR CERTAIN

POLICIES. (a) This section applies only to a policy delivered

or issued for delivery in this state before March 29, 1941, under

former Article 3.43 of this code.

(b) An insured or a beneficiary of the insured is entitled to

elect extended term or paid-up insurance under an industrial life

insurance policy that does not by its terms provide a stipulated

form of insurance to the insured or beneficiary on default in

payment of premiums if:

(1) premiums have been paid on the policy for at least three

years; and

(2) the insured or beneficiary gives written notice of the

election to the insurer at the insurer's home office before the

expiration of the term of extended insurance.

(c) An insured or beneficiary who does not make an election as

provided by Subsection (b) is considered to have elected extended

term insurance.

(d) The net value of extended term or paid-up insurance shall be

determined as provided by Section 1151.153.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1151.152. PROVISIONS CONCERNING STIPULATED FORM OF

INSURANCE OR SPECIFIED CASH SURRENDER VALUE IN CERTAIN POLICIES.

(a) An industrial life insurance policy issued before the date

described by Section 1151.058(2) must contain a provision

substantially as follows:

(1) in case of default in payment of premiums:

(A) after premiums have been paid for three years, a stipulated

form of insurance is available, effective from the due date of

the defaulted premium; and

(B) after premiums have been paid for five years, the stipulated

form of insurance described by Paragraph (A) or a specified cash

surrender value is available, at the election of the insured; and

(2) the stipulated form of insurance takes effect unless the

insured applies in writing for the specified cash surrender value

within the grace period following the due date of the defaulted

premium.

(b) The policy must:

(1) state the amount and term of the stipulated form of

insurance, computed assuming that there is no debt owed on or

dividend additions to the policy;

(2) specify the mortality table, the rate of interest, and the

method of valuation, if a method of valuation other than net

level premium is used, adopted for computing the reserve on the

policy; and

(3) provide a table showing in numbers the nonforfeiture options

available under the policy at the end of each year in case of

default in payment of premiums.

(c) Subsections (a), (b)(1), and (b)(3) do not apply to a term

insurance policy with a term of 20 years or less.

(d) The table described by Subsection (b)(3) must begin with the

year in which the numbers on the nonforfeiture options become

available and must cover not more than the first 20 years of the

policy. On the expiration of the period for which the numbers are

shown by the policy, the insurer shall provide an extension of

the table on request.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1151.153. COMPUTATION OF NET VALUE OF STIPULATED FORM OF

INSURANCE OR SPECIFIED CASH SURRENDER VALUE. (a) The net value

of the stipulated form of insurance or the specified cash

surrender value available under Section 1151.152 may not be less

than the reserve on the policy at the end of the last completed

quarter of the policy year for which premiums have been paid,

less:

(1) an amount of not more than:

(A) 2-1/2 percent of the maximum amount insured under the policy

and any dividend additions to the policy, if the age of the

insured on the date the policy was issued is younger than 10

years; or

(B) 2-1/2 percent of the amount insured under the policy at the

time the computation is made and any dividend additions to the

policy, if the age of the insured on the date the policy was

issued is 10 years or older; and

(2) any existing debt to the insurer on or secured under the

policy.

(b) The reserve described by Subsection (a):

(1) includes:

(A) the reserve for any paid-up additions to the policy; and

(B) the amount of any dividends credited to the policy; and

(2) excludes any reserve on:

(A) total or permanent disability, as defined by the policy; and

(B) additional accidental death benefits.

(c) In computing the value of paid-up term insurance with any

accompanying pure endowment, a rate of mortality may be assumed

that is not more than:

(1) 130 percent of the rate of mortality according to the

applicable table, if the 1941 Standard Industrial Mortality Table

or the 1941 Sub-standard Industrial Mortality Table is adopted

for computing the reserve; or

(2) the rate of mortality shown by:

(A) the Commissioners 1961 Industrial Extended Term Insurance

Table, if the Commissioners 1961 Standard Industrial Mortality

Table is adopted for computing the reserve; or

(B) any other mortality table specified by the insurer and

approved by the department, if the policy is substandard.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1151.154. SURRENDER OF POLICY FOR SPECIFIED CASH SURRENDER

VALUE. (a) An industrial life insurance policy issued before

the date described by Section 1151.058(2) under which the insured

applies for cash surrender value must be surrendered for the

specified cash surrender value to the insurer at the insurer's

home office within the grace period following the due date of the

defaulted premium.

(b) The insurer may defer payment for a period of not more than

six months after the date of application for the specified cash

surrender value.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.



CHAPTER 1152. SEPARATE ACCOUNTS, VARIABLE CONTRACTS, AND RELATED PRODUCTS

INSURANCE CODE

TITLE 7. LIFE INSURANCE AND ANNUITIES

SUBTITLE C. SPECIALIZED COVERAGES

CHAPTER 1152. SEPARATE ACCOUNTS, VARIABLE CONTRACTS, AND RELATED

PRODUCTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1152.001. APPLICABILITY OF CODE. (a) Except as provided

by Subsection (b), this code applies to separate accounts

described by this chapter and contracts relating to those

accounts.

(b) The following sections do not apply to the separate accounts

and contracts:

(1) Sections 882.303 and 882.703;

(2) Subchapters H and J, Chapter 882;

(3) Sections 1101.002(b), 1101.005, 1101.009, 1101.012,

1101.052, 1101.055, and 1101.152-1101.156;

(4) Chapter 1105; and

(5) Section 1131.103.

(c) A separate account established under former Article 3.39

Part III, 3.72, or 3.73 is considered to be established under

this chapter. A policy or other agreement issued before September

1, 1984, under one of those articles remains subject to the

article, as the article existed immediately before September 1,

1984.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1152.002. RULES. The commissioner may adopt rules that are

fair, reasonable, and appropriate to augment and implement this

chapter, including rules establishing requirements for:

(1) agent licensing;

(2) standard policy provisions; and

(3) disclosure.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER B. SEPARATE ACCOUNTS

Sec. 1152.051. ESTABLISHMENT OF SEPARATE ACCOUNTS. A domestic

life insurance company may establish separate accounts under this

subchapter and may allocate to each account amounts, including

proceeds applied under optional modes of settlement or under

dividend options, to:

(1) provide for life insurance, an annuity, or a benefit

incidental to the insurance or annuity, payable in a fixed

amount, a variable amount, or both a fixed amount and a variable

amount; or

(2) fund a benefit for a pension, retirement, or profit sharing

plan payable in a fixed amount, a variable amount, or both a

fixed amount and a variable amount.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1152.052. OWNERSHIP OF AMOUNTS IN SEPARATE ACCOUNT. (a)

An insurance company owns an amount allocated to a separate

account under this subchapter.

(b) The company is not and may not represent itself as a trustee

regarding an amount allocated to a separate account under this

subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1152.053. TRANSFER OF ASSETS BETWEEN SEPARATE ACCOUNTS.

(a) Except as provided by Subsection (b), an insurance company

may not sell, exchange, or otherwise transfer an asset between

the company's separate accounts or between any other investment

account and a separate account unless:

(1) in case of a transfer into a separate account, the transfer

is made solely to establish the account or to support the

operation of a contract regarding the separate account to which

the transfer was made; and

(2) the transfer, whether into or from a separate account, is

made:

(A) by a transfer of cash; or

(B) by a transfer of securities if the securities have a readily

determinable market value and the commissioner approves the

transfer.

(b) The commissioner may approve a transfer between accounts

other than a transfer described by Subsection (a) if, in the

commissioner's opinion, the transfer would not be inequitable.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1152.054. COMPLIANCE WITH FEDERAL OR STATE LAW FOR SEPARATE

ACCOUNT. (a) To comply with a federal or state law, an

insurance company with respect to any separate account, including

a separate account that is a management investment company or a

unit investment trust, may, to the extent the company considers

it necessary, provide:

(1) for appropriate voting and other rights for persons who have

an interest in the account; and

(2) special rights and procedures to conduct the business of the

account, including rights and procedures related to:

(A) investment policy;

(B) investment advisory services;

(C) selection of independent public accountants; and

(D) selection of a committee to manage the business of the

account.

(b) The members of a committee selected under Subsection

(a)(2)(D) are not required to be affiliated with the company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1152.055. GUARANTEED BENEFITS AND MONEY RESTRICTION FOR

SEPARATE ACCOUNTS. An insurance company may not maintain a

reserve for a benefit guaranteed as to dollar amount and duration

or funds guaranteed as to principal amount or stated rate of

interest in a separate account except with the commissioner's

approval and under conditions for investments, and other matters,

that recognize the guaranteed nature of the benefits provided and

that are prescribed by the department.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1152.056. INVESTMENT LIMITS NOT APPLICABLE TO SEPARATE

ACCOUNT. Except as provided by Section 1152.055:

(1) an amount allocated to a separate account, including an

accumulation on that amount, may be invested without regard to a

law of this state governing a life insurance company investment;

and

(2) an investment in a separate account may not be considered in

applying an investment limit otherwise applicable to the

insurance company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1152.057. ALLOCATION OF INCOME, GAINS, OR LOSSES ON

SEPARATE ACCOUNT. An insurance company shall credit to or charge

against a separate account the income, gain, or loss, realized or

unrealized, from an asset allocated to the account without regard

to other income, gains, or losses of the insurance company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1152.058. ASSET VALUATION IN SEPARATE ACCOUNT. An asset

allocated to a separate account is valued:

(1) at its market value on the date of valuation;

(2) as provided under a contract, rule, or other written

agreement applicable to the separate account, if a readily

available market does not exist;

(3) as provided by the rules otherwise applicable to the

insurance company's assets for any portion of the assets that is

equal to the company's reserve liability with regard to the

guaranteed benefits and funds under Section 1152.055; or

(4) under any other method approved by the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1152.059. SEPARATE ACCOUNT NOT CHARGEABLE WITH OTHER

LIABILITIES. To the extent provided under the applicable

contracts, the portion of a separate account's assets equal to

the reserves and other contract liabilities regarding that

account is not chargeable with a liability arising out of any

other business of the insurance company.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER C. VARIABLE CONTRACTS

Sec. 1152.101. SOLE AUTHORITY TO REGULATE VARIABLE CONTRACTS.

The commissioner has sole authority to regulate the issuance and

sale of a variable contract under:

(1) this chapter; and

(2) rules adopted under Section 1152.002.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1152.102. AUTHORIZATION REQUIRED FOR VARIABLE CONTRACTS.

(a) An insurance company may not deliver or issue for delivery a

variable contract in this state unless authorized by the

commissioner under this section.

(b) If the commissioner finds, after notice and hearing, that

the company is qualified to issue, deliver, and use a variable

contract under this chapter and rules adopted under Section

1152.002, the commissioner shall issue an order relating to the

company's authority to issue, deliver, and use a variable

contract in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1152.103. CONSIDERATION OF COMPANY'S CONDITION OR METHOD OF

OPERATION. (a) For purposes of this section, the domicile of an

alien company is its state of entry.

(b) In considering a company's condition or method of operation,

the factors the commissioner shall consider must include:

(1) the company's history and financial condition;

(2) the character, responsibility, and fitness of the company's

officers and directors;

(3) the law, including rules, under which the company is

authorized to do business in the state of domicile to issue a

variable contract; and

(4) whether the condition or method of operation in connection

with the issuance of a variable contract will make the company's

operation hazardous to the public or the company's policyholders

in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1152.104. AUTHORIZATION FOR SUBSIDIARY OR AFFILIATE OF

AUTHORIZED LIFE INSURANCE COMPANY. The commissioner may

determine, after notice and hearing, that a company that is a

subsidiary of or affiliated with an authorized life insurance

company through common management or ownership meets the

requirements of this subchapter if either the company or the

parent or affiliated company meets the requirements of this

subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1152.105. WAIVER OF HEARING REQUIREMENT. (a) If a

company, its parent, or a commonly controlled affiliate is an

authorized life insurance company, the company may apply to the

commissioner for a waiver of the hearing requirements under

Section 1152.102 or 1152.104.

(b) The commissioner may waive the hearing requirement if the

commissioner determines that a hearing is not necessary to find

the company qualified under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1152.106. RESERVE LIABILITY FOR VARIABLE CONTRACT. The

reserve liability for a variable contract must be established

under actuarial procedures that recognize:

(1) the variable nature of the benefits provided; and

(2) any mortality guarantees.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1152.107. SEPARATE ANNUAL STATEMENT REQUIRED. (a) An

insurance company authorized under this subchapter to issue,

deliver, or use a variable annuity contract or variable life

contract shall file with the department a separate annual

statement of its separate variable contract accounts.

(b) The company shall file the statement:

(1) on a form prescribed or approved by the department; and

(2) simultaneously with the annual statement required by

Sections 841.255 and 882.003.

(c) The statement must:

(1) include details as to all income, disbursements, assets, and

liability items associated with the separate variable contract

accounts; and

(2) be under oath of two company officers.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1152.108. GRACE, REINSTATEMENT, AND NONFORFEITURE

PROVISIONS REQUIRED. (a) An individual variable life insurance

or individual variable annuity contract delivered or issued for

delivery in this state must contain grace, reinstatement, and

nonforfeiture provisions appropriate to the contract.

(b) A group variable contract delivered or issued for delivery

in this state must contain a grace period provision appropriate

to the contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1152.109. VARIABLE BENEFITS PROVISIONS. (a) A contract

providing benefits payable in variable amounts that is delivered

or issued for delivery in this state must state the essential

features of the procedures the insurance company will follow in

determining the dollar amount of the variable benefits.

(b) A contract under which the benefits vary to reflect

investment experience, including a group contract and any

certificate in evidence of variable benefits issued under that

group contract, must state:

(1) on its first page, that the benefits under the contract are

on a variable basis; and

(2) that the dollar amount will vary.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1152.110. PRIVATE PLACEMENT CONTRACTS. (a) In this

section, "private placement contract" means a variable annuity

contract or variable life insurance policy that is:

(1) issued exclusively to an accredited investor or qualified

purchaser, as those terms are defined by the Securities Act of

1933 (15 U.S.C. Section 77a et seq.), the Investment Company Act

of 1940 (15 U.S.C. Section 80a-1 et seq.), or the regulations

promulgated under either of those acts; and

(2) offered for sale and sold in a transaction that is exempt

from registration under the Securities Act of 1933 (15 U.S.C.

Section 77a et seq.).

(b) A private placement contract may provide that the insurer

issuing the contract may defer payments or advances for loans,

cash surrender values, or death benefits until the separate

account assets, or any portion of the separate account assets,

comprising rights to loans, cash surrender values, or death

benefits can be converted to cash under any applicable terms.

(c) Section 1103.104 does not apply to the computation of the

interest on the proceeds of a private placement contract.

Added by Acts 2007, 80th Leg., R.S., Ch.

737, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. VARIABLE CONTRACT AGENTS

Sec. 1152.151. AGENT'S LICENSE REQUIRED. (a) A person may not

sell or offer for sale in this state a variable contract, or act

to negotiate, make, or consummate a variable contract for

another, unless the department has licensed the person under

Chapter 4054 as a general life, accident, and health agent or a

life agent.

(b) The licensing and regulation of a person acting as a

variable contract agent is subject to the same provisions

applicable to the licensing and regulation of other agents under

Title 13.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.303(b),

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.11, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2F.009, eff. April 1, 2009.

SUBCHAPTER E. MODIFIED GUARANTEED CONTRACTS

Sec. 1152.201. DEFINITION. In this subchapter, "modified

guaranteed contract" means an individual life insurance policy or

deferred annuity contract as to which:

(1) the underlying assets are held in a separate account; and

(2) the values are guaranteed if the policy or contract is held

for a specified period.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1152.202. APPLICABILITY OF LAWS GOVERNING LIFE INSURANCE

COMPANIES. Unless otherwise approved by the commissioner, the

laws of this state governing the investments of life insurance

companies apply to an asset held in a separate account that

relates to a modified guaranteed contract that provides for

nonforfeiture values that may vary based on a market-value

adjustment formula.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1152.203. RULES. In addition to any rules adopted under

Section 1152.002, the commissioner may adopt reasonable rules

that apply only to a modified guaranteed contract, to

appropriately regulate:

(1) a modified guaranteed contract under this chapter; and

(2) the separate account maintained in relation to a modified

guaranteed contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1152.204. NONFORFEITURE VALUES. (a) A modified guaranteed

contract must contain nonforfeiture values that are based on a

market-value adjustment formula if the contract is held for a

period shorter than the period specified in the contract. The

formula may or may not reflect the value of assets held in the

separate account.

(b) A modified guaranteed contract must prominently state on its

first page that the nonforfeiture values may increase or decrease

based on the market-value formula specified in the contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1152.205. SEPARATE ACCOUNT STATEMENT. An insurance company

that files a separate account statement under Section 1152.107

shall include in that statement a statement for each separate

account that relates to a modified guaranteed contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.



CHAPTER 1153. CREDIT LIFE INSURANCE AND CREDIT ACCIDENT AND HEALTH INSURANCE

INSURANCE CODE

TITLE 7. LIFE INSURANCE AND ANNUITIES

SUBTITLE C. SPECIALIZED COVERAGES

CHAPTER 1153. CREDIT LIFE INSURANCE AND CREDIT ACCIDENT AND

HEALTH INSURANCE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1153.001. SHORT TITLE. This chapter may be cited as the

Act for the Regulation of Credit Life Insurance and Credit

Accident and Health Insurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.002. PURPOSE; LEGISLATIVE INTENT; CONSTRUCTION. (a)

The purpose of this chapter is to promote the public welfare by

regulating credit life insurance and credit accident and health

insurance.

(b) This chapter is not intended to prohibit or discourage

reasonable competition.

(c) This chapter shall be liberally construed.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.003. DEFINITIONS. In this chapter:

(1) "Credit accident and health insurance" means insurance to

provide indemnity for payments that become due on a specific

credit transaction of a debtor when the debtor is disabled, as

defined in the insurance policy.

(2) "Credit life insurance" means insurance on the life of a

debtor in connection with a specific credit transaction.

(3) "Credit transaction" includes the lending of money.

(4) "Creditor" means:

(A) a person who lends money or who sells or leases goods,

services, property, rights, or privileges, for which the payment

is arranged through a credit transaction;

(B) a successor to the right, title, or interest of a person

described by Paragraph (A); or

(C) a person who is in any way associated with a person

described by Paragraph (A) or (B), including a director, officer,

employee, affiliate, associate, or subsidiary of the person

described by Paragraph (A) or (B).

(5) "Debtor" means a person who borrows money or who purchases

or leases goods, services, property, rights, or privileges, the

payment for which is arranged through a credit transaction.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.004. APPLICABILITY OF CHAPTER. (a) This chapter

applies to life insurance and accident and health insurance that

is sold in connection with a credit transaction that is charged

to or paid for by, in whole or part, the debtor, except insurance

that is issued or sold:

(1) in connection with a credit transaction of more than 10

years' duration;

(2) in connection with a credit transaction that is:

(A) secured by a first mortgage or deed of trust; and

(B) made to:

(i) finance the purchase of commercial real property or the

construction of or improvement to a building, other than a

single-family dwelling, on the real property if the purchase,

construction, or improvement is secured by a lien on the real

property; or

(ii) refinance a credit transaction made for a purpose described

by Subparagraph (i); or

(3) as an isolated transaction on the part of the insurer that

is not related to an agreement or a plan for insuring debtors of

the creditor.

(b) This chapter applies to insurance described by Subsection

(a) regardless of the nature, kind, or plan of the credit

insurance coverage or premium payment system and regardless of

whether the credit insurance is charged to or paid for by the

debtor directly or indirectly.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.005. RULES. After notice and a hearing, the

commissioner may adopt rules to implement this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.006. FILING FEE. (a) The department shall set and

collect a fee for a form or schedule filed under this chapter in

an amount not to exceed $200.

(b) Fees collected under this section shall be deposited in the

Texas Department of Insurance operating account.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.007. GAIN OR ADVANTAGE FROM INSURANCE NOT PROHIBITED

CHARGE. (a) The premium or cost of credit life insurance or

credit accident and health insurance authorized under this

chapter is not considered to be interest, a charge,

consideration, or an amount in excess of permitted charges in

connection with the underlying credit transaction.

(b) Any benefit, return, or other gain or advantage to the

creditor arising out of the sale or provision of the insurance

under this chapter is not a violation of any law of this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER B. FORMS

Sec. 1153.051. FILING OF FORM. (a) An insurer shall file with

the commissioner the form of each policy, certificate of

insurance, notice of proposed insurance, application for

insurance, endorsement, and rider to which this chapter applies

that is delivered or issued for delivery in this state.

(b) If a group policy of credit life insurance or credit

accident and health insurance is delivered in another state, the

insurer is required to file only the group certificate and notice

of proposed insurance delivered or issued for delivery in this

state, as specified in Section 1153.052.

(c) The commissioner shall approve a certificate filed under

Subsection (b) if it conforms with the requirements provided by

Section 1153.052 and if the schedule of premium rates applicable

to the insurance evidenced by that certificate or notice does not

exceed the presumptive premium rate established by the

commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.052. REQUIREMENTS RELATING TO INSURANCE POLICY OR

CERTIFICATE. (a) A policy or certificate of credit life

insurance or credit accident and health insurance must:

(1) specify:

(A) the name and home office address of the insurer;

(B) the name of each debtor;

(C) in the case of a certificate under a group policy, the

identity, by name or otherwise, of each insured;

(D) the full amount of premium or the total identifiable

insurance charge, if any, to the debtor, separately for credit

life insurance and credit accident and health insurance; and

(E) each exception or limitation to or restriction on the

coverage;

(2) describe the coverage, including the amount and term of the

coverage; and

(3) state that the benefits are to be paid to the creditor to

reduce or extinguish the unpaid amount of the debt and that any

amount of benefits that exceeds the unpaid debt is to be paid to

a beneficiary, other than the creditor, named by the debtor or to

the debtor's estate.

(b) The requirements of this section are in addition to the

other requirements of law.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.053. DISAPPROVAL OF FORM. (a) Not later than the

60th day after the date an insurer files a form under Section

1153.051, the commissioner shall disapprove the form if:

(1) the benefits provided are not reasonable in relation to the

premium charge; or

(2) the form contains a provision that:

(A) is unjust, unfair, inequitable, misleading, or deceptive;

(B) encourages misrepresentation of the coverage; or

(C) is contrary to this code or a rule adopted under this code.

(b) The commissioner shall specify in the notice of disapproval

of a form the reason for the disapproval and state that, if the

insurer delivers to the commissioner a written request for a

hearing on the disapproval of the form, the hearing will be

granted not later than the 20th day after the date of the

request.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.054. WITHDRAWAL OF APPROVAL OF FORM. The commissioner

may hold a hearing on the withdrawal of the approval of a form

not earlier than the 21st day after the date written notice of

the hearing is given to the insurer who submitted the form. The

notice of the hearing must state the reason for the proposed

withdrawal of approval. At any time after the hearing, the

commissioner may withdraw approval of the form for any ground

provided by Section 1153.053(a).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.055. PROHIBITIONS RELATING TO ISSUANCE OR USE OF FORM.

(a) A policy, certificate of insurance, notice of proposed

insurance, application for insurance, endorsement, or rider to

which this chapter applies may not be issued or used before the

61st day after the date the form is filed with the commissioner

under Section 1153.051, unless the commissioner gives prior

written approval of the issuance or use of the form.

(b) An insurer who is notified by the commissioner that a form

is disapproved may not issue or use that form.

(c) After the effective date of the withdrawal of the approval

of a form under Section 1153.054, the insurer may not issue or

use that form.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER C. RATES

Sec. 1153.101. FILING OF SCHEDULE OF RATES. An insurer shall

file with the commissioner each schedule of premium rates

relating to a document required to be filed under Section

1153.051.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.102. REVISION OF SCHEDULE OF RATES. (a) An insurer

may revise its schedules of premium rates for various classes of

business.

(b) The insurer shall file the revised schedules and classes of

business with the commissioner.

(c) An insurer may not issue a credit life insurance policy or

credit accident and health insurance policy for which the premium

rate exceeds the rate determined by using the appropriate

schedule for that class of business that the insurer has on file

with the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.103. PRESUMPTIVE PREMIUM RATE. (a) After notice and

a hearing, the commissioner by rule may adopt a presumptive

premium rate for various classes of business and terms of

coverage. An insurer that does not file a different rate under

Section 1153.105 or 1153.106 shall file the presumptive rate

adopted by the commissioner.

(b) Except as provided by this chapter, any hearing conducted or

order adopting a presumptive rate under this subchapter shall be

held in accordance with the rulemaking provisions of Chapter

2001, Government Code.

(c) In the commissioner's order adopting a presumptive rate, the

commissioner shall set forth findings and conclusions on all

material issues presented at the hearing.

(d) In determining the presumptive premium rate, the

commissioner shall consider any relevant data, including

reasonable acquisition costs, loss ratios, administrative

expenses, reserves, loss settlement expenses, the type or class

of business, the duration of various credit transactions, and

reasonable and adequate profits to the insurers.

(e) In determining the presumptive premium rate, the

commissioner may not set or limit the amount of compensation

actually paid by a company to an agent but may request from an

insurer or agent any relevant data relating to the presumptive

premium rate, including information relating to compensation paid

for the sale of credit insurance, expenses, losses, and profits.

An insurer or agent shall provide the requested information to

the commissioner in a timely manner.

(f) The commissioner may not adopt a presumptive premium rate

that is unjust, unreasonable, inadequate, confiscatory, or

excessive to the insureds, the insurers, or the agents.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.304(a),

eff. Sept. 1, 2003.

Sec. 1153.104. APPEAL OF PRESUMPTIVE RATE. Any person who is

aggrieved by any action of the commissioner taken in the setting

of a presumptive rate may, not later than the 30th day after the

date the commissioner adopts a presumptive rate order, file a

petition for judicial review in a district court in Travis

County. Judicial review under this section is governed by

Subchapter B, Chapter 2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.304(a),

eff. Sept. 1, 2003.

Sec. 1153.105. RATE WITHIN CERTAIN PERCENTAGES OF PRESUMPTIVE

RATE. (a) An insurer electing to deviate from the presumptive

rate shall file with the commissioner the insurer's proposed rate

for credit life and credit accident and health insurance.

(b) On filing the rate with the commissioner, the insurer may

use the filed rate until the insurer elects to file a different

rate.

(c) Except as provided by Section 1153.106, an insurer may not

use a rate that is more than 30 percent higher or more than 30

percent lower than the presumptive rate.

(d) Except as provided by this subchapter, a rate that complies

with this section is valid and in compliance with the

requirements of this subchapter and other applicable law.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.304(b), eff.

Sept. 1, 2003.

Sec. 1153.106. RATE OUTSIDE CERTAIN PERCENTAGES OF PRESUMPTIVE

RATE. (a) An insurer may file with the commissioner a proposed

rate for credit life and credit accident and health insurance

that is more than 30 percent higher or more than 30 percent lower

than the presumptive rate adopted by the commissioner under this

subchapter.

(b) The commissioner may disapprove a rate filed under this

section on the ground that the rate is not actuarially justified.

(c) A rate filed under this section is considered approved and

the insurer may use the rate if the rate is not disapproved by

the commissioner before the 60th day after the date the insurer

filed the rate.

(d) A hearing under this section is a contested case hearing

conducted under Chapter 2001, Government Code. Judicial review of

any action of the commissioner under this section is governed by

Subchapter D, Chapter 36.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.304(b), eff.

Sept. 1, 2003.

Sec. 1153.107. RATE STANDARD. (a) A rate filed under this

subchapter is not excessive unless the rate is unreasonably high

for the coverage provided and a reasonable degree of competition

does not exist with respect to the classification to which the

rate is applicable.

(b) A rate filed under this subchapter is not inadequate unless

the rate is insufficient to sustain projected losses and expenses

or the rate substantially impairs, or is likely to substantially

impair, competition with respect to the sale of the product.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.304(b), eff.

Sept. 1, 2003.

SUBCHAPTER D. CREDIT INSURANCE REQUIREMENTS

Sec. 1153.151. FORMS OF CREDIT LIFE INSURANCE. Credit life

insurance may be issued only as:

(1) an individual policy of life insurance issued to a debtor on

a term plan; or

(2) a group policy of life insurance issued to a creditor on a

term plan providing insurance on the lives of debtors.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.152. FORMS OF CREDIT ACCIDENT AND HEALTH INSURANCE.

Credit accident and health insurance may be issued only as:

(1) an individual policy of accident and health insurance issued

to a debtor on a term plan;

(2) a disability benefit provision in an individual policy of

credit life insurance;

(3) a group policy of accident and health insurance issued to a

creditor on a term plan insuring debtors; or

(4) a disability benefit provision in a group policy of credit

life insurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.153. EVIDENCE OF INSURANCE. Credit life insurance or

credit accident and health insurance shall be evidenced by an

individual policy or group certificate of insurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.154. REQUIREMENTS FOR DELIVERY OR ISSUANCE OF CREDIT

INSURANCE POLICY. A policy of credit life insurance or credit

accident and health insurance that is delivered or issued for

delivery in this state may be delivered or issued for delivery

only by an insurer authorized to engage in the business of

insurance in this state and may be issued only through a holder

of a license issued by the commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.155. LIMITS ON AMOUNT OF CREDIT LIFE INSURANCE. (a)

The initial amount of credit life insurance on a debtor may not

exceed the total amount of debt repayable under the contract that

evidences the credit transaction.

(b) If the debt is repayable in substantially equal

installments, the amount of insurance may not at any time exceed

the greater of the scheduled or actual unpaid amount of the debt

under the contract.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.156. LIMITS ON AMOUNT OF CREDIT ACCIDENT AND HEALTH

INSURANCE. (a) The total amount of indemnity payable by credit

accident and health insurance may not exceed the total amount of

debt repayable under the contract that evidences the credit

transaction.

(b) The amount of a periodic indemnity payment may not exceed

the scheduled periodic installment payment on the debt.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.157. BEGINNING OF TERM OF CREDIT INSURANCE COVERAGE.

(a) Except as otherwise provided by this section, the term of

credit life insurance or credit accident and health insurance

begins, subject to acceptance by the insurer, on the date that

the debtor becomes obligated to the creditor.

(b) With respect to an obligation that exists when a group

policy takes effect, coverage begins on the later of the

effective date of the policy or the date of enrollment for

coverage under the policy.

(c) If evidence of insurability is required and is provided

after the 30th day after the date the debtor becomes obligated to

the creditor, the term of the insurance may begin on the date the

insurance company determines that the evidence is satisfactory.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.158. DELIVERY OF EVIDENCE OF INSURANCE TO DEBTOR. (a)

At the time a debt for which credit insurance is sold is

incurred:

(1) the individual policy or group certificate of insurance, as

appropriate, shall be delivered to the debtor; or

(2) a copy of the application for the policy or certificate of

insurance or a notice of proposed insurance that satisfies

Section 1153.159 shall be delivered to the debtor.

(b) If delivery to the debtor is made under Subsection (a)(2),

the insurer shall deliver the individual policy or group

certificate of insurance to the debtor on acceptance of the

insurance by the insurer and not later than the 45th day after

the date the debt is incurred.

(c) If the insurer named in the application or notice under

Subsection (a)(2) does not accept the risk, the debtor shall

receive a policy or certificate of insurance that specifies the

name and home office address of the substituted insurer and the

amount of the premium to be charged for the insurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.159. REQUIREMENTS RELATING TO APPLICATION FOR

INSURANCE OR NOTICE OF PROPOSED INSURANCE. A copy of an

application for insurance or a notice of proposed insurance

delivered under Section 1153.158 must:

(1) be signed by the debtor;

(2) specify:

(A) the name and home office address of the insurer;

(B) the name of each debtor;

(C) the full amount of the premium or the total identifiable

insurance charge, if any, to be paid by the debtor, separately

for credit life insurance and credit accident and health

insurance; and

(D) the amount, term, and a brief description of the coverage to

be provided;

(3) refer exclusively to insurance coverage;

(4) be separate from the instrument or agreement for the loan or

sale or other credit statement of account, unless the information

required by this section is prominently set forth in that

instrument, agreement, or statement; and

(5) provide that on acceptance by the insurer, the insurance

becomes effective as provided by Section 1153.157.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.160. TERMINATION OF CREDIT INSURANCE. (a) The term

of credit life insurance or credit accident and health insurance

must end not later than the 15th day after the scheduled maturity

date of the debt unless the coverage after that date is without

additional cost to the debtor.

(b) If the debt is discharged by renewing or refinancing the

debt before the scheduled maturity date, the insurance in force

must terminate before new insurance may be issued in connection

with the renewed or refinanced debt.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.161. INSURANCE MAY BE PROVIDED BY DEBTOR. If credit

life insurance or credit accident and health insurance is

required as additional security for a debt, the debtor, on

request to the creditor, may provide the required amount of

insurance through:

(1) an existing insurance policy owned or controlled by the

debtor; or

(2) an insurance policy obtained from an insurer authorized to

engage in the business of insurance in this state.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER E. CHARGES, REFUNDS, ADJUSTMENTS, AND CLAIMS

Sec. 1153.201. MAXIMUM AMOUNT OF INSURANCE CHARGE TO DEBTOR. A

creditor may not charge a debtor for credit life or credit

accident and health insurance issued to the debtor an amount that

exceeds the amount of the premium that the insurer charges the

creditor for that insurance, as computed at the time the charge

to the debtor is determined.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.202. REFUND OF INSURANCE CHARGE ON TERMINATION OF DEBT

OR INSURANCE; FILING OF FORMULA. (a) Each individual policy or

group policy and group certificate must include a written notice

stating that:

(1) if the underlying debt or the insurance terminates before

the originally scheduled termination date of the insurance,

including the termination of a debt by renewing or refinancing

the debt, the debtor shall be entitled to a refund of unearned

premium; and

(2) in the event that the underlying debt or the insurance

terminates before the originally scheduled termination date of

the insurance, including the termination of a debt by renewing or

refinancing the debt, the person who is the holder of the

underlying debt instrument on the date the debt terminates shall,

no later than 60 days after the termination of the insurance,

provide notice to the insurer of the termination of the debt,

that includes the name and address of the insured and the payoff

date of the underlying debt.

(a-1) The refund of any amount of unearned premium paid by or

charged to the debtor for insurance shall be paid or credited

promptly to the person entitled to the refund no later than 30

days after receipt of the notice required to be sent to the

insurer under Subsection (a)(2).

(a-2) In any claim or action asserted by an insured against an

insurer for failure to refund any unearned premium in accordance

with this section, the insurer shall be entitled to indemnity

from a holder who failed to provide the notice required under

Subsection (a)(2).

(b) A refund is not required if the amount of the refund is less

than $3.

(c) The formula to be used in computing the refund of the amount

paid by or charged to the debtor for insurance if the underlying

debt or the insurance terminates before the scheduled maturity

date of the debt must be filed with and approved by the

commissioner.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

502, Sec. 1, eff. September 1, 2007.

Sec. 1153.203. CERTAIN REFUNDS OR ADJUSTMENTS REQUIRED. (a) If

the beginning of the term of insurance is delayed under Section

1153.157(c), the charge to the debtor for insurance shall be

adjusted or the appropriate amount shall be refunded to the

debtor.

(b) If insurance is substituted under Section 1153.158(c) and

the amount of premium for the substituted insurance is less than

the amount specified in the application or notice of proposed

insurance, the appropriate amount shall be refunded to the

debtor.

(c) If a creditor requires a debtor to make any payment for

credit life insurance or credit accident and health insurance and

an individual policy or group certificate of insurance is not

issued, the creditor shall:

(1) immediately give written notice to the debtor; and

(2) promptly make an appropriate credit to the debtor's account.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.204. CLAIM UNDER POLICY. (a) A claim for recovery

under a policy to which this chapter applies shall be reported

promptly to the insurer or the insurer's designated claim

representative.

(b) An insurer shall maintain adequate claim files.

(c) A claim shall be settled as soon as possible and in

accordance with the insurance contract.

(d) A claim shall be paid by a draft drawn on the insurer or by

check of the insurer to the order of the claimant to whom payment

of the claim is due under the policy or on direction of the

claimant to the person specified.

(e) A plan or arrangement may not be used to authorize an

individual, firm, or corporation, other than the insurer or the

insurer's designated claim representative, to settle or adjust a

claim. The creditor may not be designated as claim representative

for the insurer in settling or adjusting a claim. Notwithstanding

this subsection, a group policyholder, under an arrangement with

the group insurer, may draw drafts or checks in payment of claims

due to the group policyholder subject to audit and review by the

insurer.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

SUBCHAPTER O. ENFORCEMENT OF CHAPTER; PENALTY

Sec. 1153.701. COMPLIANCE ORDER. (a) If, after written notice

to an insurer or other person who holds a license or other

authorization issued by the commissioner and a hearing, the

commissioner determines that a violation of this chapter or a

rule adopted under this chapter has occurred, the commissioner

shall issue the details of that determination and an order for

compliance by a specified date.

(b) An order issued under this section is binding on the insurer

or other person to whom it is issued on the date specified in the

order unless:

(1) the order is withdrawn by the commissioner before that date;

or

(2) the order is appealed under Subchapter D, Chapter 36.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.702. PENALTY. (a) An individual, firm, or

corporation who violates a final order issued under this chapter

is liable to the state in a civil action for a penalty of not

more than:

(1) $250; or

(2) $1,000, if the court finds the violation to be wilful.

(b) The penalty provided by this section is in addition to any

other penalty provided by law.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.

Sec. 1153.703. REVOCATION OR SUSPENSION OF AUTHORITY ON

VIOLATION OF ORDER. After notice and a hearing, the commissioner

may revoke or suspend the license or certificate of authority of

an individual, firm, or corporation that violates an order issued

under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 2, eff. June 1,

2003.






TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

CHAPTER 1201. ACCIDENT AND HEALTH INSURANCE

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE A. HEALTH COVERAGE IN GENERAL

CHAPTER 1201. ACCIDENT AND HEALTH INSURANCE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1201.001. DEFINITIONS. In this chapter:

(1) "Accident and health insurance policy" includes any policy

or contract that provides insurance against loss resulting from:

(A) accidental bodily injury;

(B) accidental death; or

(C) sickness.

(2) "Policy" means the entire contract between an insurer and an

insured and includes riders, endorsements, and the application,

if attached.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.002. PURPOSE. The purpose of this chapter is to:

(1) provide for reasonable standardization, readability, and

simplification of terms and coverages in individual accident and

health insurance policies;

(2) promote public understanding of coverages;

(3) eliminate provisions in individual accident and health

insurance policies that may be unjust, unfair, misleading, or

unreasonably confusing in connection with:

(A) the purchase of coverage; or

(B) the settlement of claims; and

(4) provide for full and fair disclosure in sales of accident

and health coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.003. APPLICABILITY OF CHAPTER. (a) This chapter

applies only to an accident and health insurance policy delivered

or issued for delivery in this state.

(b) Except as otherwise provided by this chapter, this chapter

applies only to an individual accident and health insurance

policy delivered or issued for delivery by:

(1) a life, health, and accident insurance company;

(2) a mutual insurance company, including:

(A) a mutual life insurance company; and

(B) a mutual assessment life insurance company;

(3) a local mutual aid association;

(4) a mutual or natural premium life or casualty insurance

company;

(5) a general casualty company;

(6) a Lloyd's plan;

(7) a reciprocal or interinsurance exchange;

(8) a nonprofit hospital, medical, or dental service

corporation, including a corporation operating under Chapter 842;

or

(9) another insurer required by law to be authorized by the

department.

(c) This chapter applies to an accident and health insurance

policy issued by a stipulated premium company subject to Chapter

884.

(d) This chapter does not apply to:

(1) any society, company, or other insurer whose activities are

exempt by statute from the control of the department and that is

entitled by statute to a certificate from the department that

shows the entity's exempt status;

(2) a credit accident and health insurance policy issued under

Chapter 1153;

(3) a workers' compensation insurance policy;

(4) a liability insurance policy, with or without supplementary

expense coverage;

(5) a reinsurance policy or contract;

(6) a blanket or group insurance policy, except as otherwise

provided by this chapter; or

(7) a life insurance endowment or annuity contract or a contract

supplemental to a life insurance endowment or annuity contract if

the contract or supplemental contract contains only provisions

relating to accident and health insurance that:

(A) provide additional benefits in case of accidental death,

accidental dismemberment, or accidental loss of sight; or

(B) operate to:

(i) safeguard the contract or supplemental contract against

lapse; or

(ii) give a special surrender value, a special benefit, or an

annuity if the insured or annuitant becomes totally and

permanently disabled, as defined by the contract or supplemental

contract.

(e) Subchapters C and D do not apply to a conversion policy

issued under a contractual conversion privilege under a group

accident and health insurance policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.004. CONSTRUCTION OF CHAPTER. This chapter does not

enlarge the powers of an entity listed in Section 1201.003.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.005. REFERENCES TO CHAPTER. In this chapter, a

reference to this chapter includes a reference to:

(1) Section 1202.052;

(2) Section 1271.005(a), to the extent that the subsection

relates to the applicability of Section 1201.105, and Sections

1271.005(d) and (e);

(3) Chapter 1351;

(4) Subchapters C and E, Chapter 1355;

(5) Chapter 1356;

(6) Chapter 1365;

(7) Subchapter A, Chapter 1367; and

(8) Subchapters A, B, and G, Chapter 1451.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.006. RULEMAKING AUTHORITY. The commissioner may adopt

reasonable rules as necessary to implement the purposes and

provisions of this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.007. NOTICE AND HEARING. The commissioner may adopt a

general rule or order relating to a matter covered by this

chapter only after a hearing held after the 10th day following

the date the department by mail notifies each insurer to which

this chapter applies.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.008. JUDICIAL REVIEW. An insurer that is dissatisfied

with an order, act, rule, administrative ruling, or decision of

the commissioner under this chapter may, after failing to get

relief from the commissioner, file a petition seeking judicial

review of the order, act, rule, ruling, or decision in accordance

with Subchapter D, Chapter 36. The action has precedence over all

other causes on the docket of a different nature.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.009. NONCONFORMING POLICY. (a) This chapter governs

the rights, duties, and obligations of the insurer, the insured,

and the beneficiary of an accident and health insurance policy

regardless of a provision in the policy that conflicts with this

chapter.

(b) An accident and health insurance policy that violates this

chapter is a valid policy, but the policy shall be construed in a

manner to make the policy consistent with this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.010. THIRD-PARTY OWNERSHIP OF POLICY. The use of

"insured" in this chapter does not prevent a person with an

insurable interest, other than the insured, from:

(1) applying for and owning an individual accident and health

insurance policy covering the insured; or

(2) being entitled to an indemnity, right, or benefit provided

for in an individual accident and health insurance policy

covering the insured.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.011. COVERAGE FOR PREMIUM PERIOD WITH LIMITATIONS BY

AGE OR DATE; MISSTATEMENT OF AGE OF INSURED. (a) Regardless of

a provision in an individual accident and health insurance policy

that specifies a date, by age limitation or otherwise, after

which coverage under the policy is not effective, coverage

continues in force, subject to any right of cancellation, until

the end of the period for which the insurer accepts a premium if:

(1) the insurer accepts the premium after the specified date; or

(2) the specified date falls before the end of the period for

which the insurer accepts the premium.

(b) Notwithstanding Subsection (a), if the age of the insured is

misstated and, because of the insured's correct age, coverage of

the insured would not have become effective or would have

terminated before the insurer's acceptance of a premium, the

liability of the insurer is limited to the refund, on request, of

the premiums paid for the period not covered by the policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.012. DEFENSE OF CLAIM. The following actions by an

insurer do not operate as a waiver of the insurer's rights in

defense of a claim that arises under an individual accident and

health insurance policy:

(1) acknowledgment of the receipt of notice given under the

policy;

(2) provision of a form for filing a proof of loss;

(3) acceptance of a proof of loss; or

(4) investigation of a claim under the policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.013. PROGRAMS PROMOTING DISEASE PREVENTION, WELLNESS,

AND HEALTH. (a) An insurer issuing an accident and health

insurance policy may establish premium discounts, rebates, or a

reduction in otherwise applicable copayments, coinsurance, or

deductibles, or any combination of these incentives, for an

insured who participates in programs promoting disease

prevention, wellness, and health.

(b) A discount, rebate, or reduction established under this

section does not violate Section 541.056(a).

Added by Acts 2007, 80th Leg., R.S., Ch.

112, Sec. 2, eff. May 17, 2007.

SUBCHAPTER B. POLICY TERMS

Sec. 1201.051. ENTIRE CONSIDERATION. An individual accident and

health insurance policy must state the entire monetary and other

consideration for the policy in the policy or in the application,

if the application is made a part of the policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.052. TIME OF EFFECTIVENESS AND TERMINATION. An

individual accident and health insurance policy must state the

time the insurance takes effect and the time the insurance

terminates.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.053. PERSONS INSURED. (a) Except as provided by this

section, an individual accident and health insurance policy may

not insure more than one individual.

(b) On the application of an adult member of a family, an

individual accident and health insurance policy may, at the time

of original issuance or by subsequent amendment, insure two or

more eligible members of the adult's family, including a spouse,

unmarried children younger than 25 years of age, including a

grandchild of the adult as described by Section 1201.062(a)(1), a

child the adult is required to insure under a medical support

order issued under Chapter 154, Family Code, or enforceable by a

court in this state, and any other individual dependent on the

adult.

(c) The adult who applies for the individual accident and health

insurance policy is considered the policyholder.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.054. APPEARANCE OF TEXT. (a) In this section, "text"

includes all printed matter of an individual accident and health

insurance policy except:

(1) the name and address of the insurer;

(2) the name or title of the policy;

(3) the brief description, if any; and

(4) captions and subcaptions.

(b) An individual accident and health insurance policy must

have:

(1) a style, arrangement, or overall appearance that does not

give undue prominence to any portion of the text; and

(2) every printed portion of its text and of any endorsements or

attached papers printed plainly in a lightfaced type:

(A) of a style in general use; and

(B) in a uniform size not less than 10-point with a lowercase

unspaced alphabet length not less than 120-point.

(c) Subsection (b)(2) does not apply to a copy of an application

or identification card.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.055. EXCEPTIONS AND REDUCTIONS OF INDEMNITY. (a) An

individual accident and health insurance policy must state each

exception to or reduction of indemnity for the policy.

(b) Except as provided by Subchapter E, each exception to or

reduction of indemnity for the policy must be printed, at the

insurer's option:

(1) with the benefit provision to which the exception or

reduction applies; or

(2) under an appropriate caption such as:

(A) "Exceptions"; or

(B) "Exceptions and Reductions."

(c) Notwithstanding Subsection (b), if an exception or reduction

specifically applies only to a particular benefit of an

individual accident and health insurance policy, the statement of

the exception or reduction must be included with the benefit

provision to which the exception or reduction applies.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.056. FORM NUMBER. Each form that constitutes a part

of an individual accident and health insurance policy, including

each rider or endorsement, must be identified by a form number

placed in the lower left corner of the first page of the form.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.057. INCORPORATION OF OR REFERENCE TO OTHER DOCUMENTS.

(a) An individual accident and health insurance policy that

provides that a portion of the charter, rules, constitution, or

bylaws of the insurer are a part of the policy must state that

portion fully in the policy.

(b) An individual accident and health insurance policy may

incorporate or refer to:

(1) a statement of rates or classification of risks; or

(2) a short-rate table filed with the department.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.058. NOTIFICATION THAT POLICY IS RETURNABLE; EFFECT OF

RETURN. (a) An individual accident and health insurance policy

must include a notice that states in substance that the

individual to whom the policy is issued is entitled to have the

premium paid refunded if, after the individual examines the

policy, the individual is not satisfied with the policy for any

reason and returns the policy not later than the 10th day after

the date the policy is delivered to the individual.

(b) An individual accident and health insurance policy returned

to the insurer at the insurer's home or branch office or to the

agent through whom the policy was purchased within the time

provided by the notice is void from the date the policy was

issued, and the parties are in the same position as if the policy

had not been issued.

(c) The notice required by this section may be printed on the

policy or attached to the policy.

(d) This section does not apply to a single premium nonrenewable

policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.059. TERMINATION OF COVERAGE BASED ON AGE OF CHILD IN

INDIVIDUAL, BLANKET, OR GROUP POLICY. (a) An accident and

health insurance policy, including an individual, blanket, or

group policy, and including a policy issued by a corporation

operating under Chapter 842, that provides that coverage of a

child terminates when the child attains a limiting age specified

in the policy must provide in substance that the child's

attainment of that age does not terminate coverage while the

child is:

(1) incapable of self-sustaining employment because of mental

retardation or physical disability; and

(2) chiefly dependent on the insured or group member for support

and maintenance.

(b) To obtain coverage for a child as described by Subsection

(a), the insured or group member must provide to the insurer

proof of the child's incapacity and dependency:

(1) not later than the 31st day after the date the child attains

the limiting age; and

(2) subsequently as the insurer requires, except that the

insurer may not require proof more frequently than annually after

the second anniversary of the date the child attains the limiting

age.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.060. REQUIRED DEFINITION OF "EMERGENCY CARE" IN

INDIVIDUAL OR GROUP POLICY. An individual or group accident and

health insurance policy that provides an emergency care benefit,

including a policy issued by a corporation operating under

Chapter 842, must define "emergency care" as follows:

"Emergency care" means bona fide emergency services provided

after the sudden onset of a medical condition manifesting itself

by acute symptoms of sufficient severity, including severe pain,

such that the absence of immediate medical attention could

reasonably be expected to result in:

(1) placing the patient's health in serious jeopardy;

(2) serious impairment to bodily functions; or

(3) serious dysfunction of any bodily organ or part.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.0601. REQUIRED DEFINITIONS: SPECIFIED DISEASE POLICY.

An individual or group specified disease insurance policy that

uses the term "actual charge" or "actual fee" must define the

terms as follows:

"Actual charge" or "actual fee" means the amount actually paid by

or on behalf of the insured and accepted by a provider for

services provided.

Added by Acts 2005, 79th Leg., Ch.

974, Sec. 1, eff. September 1, 2005.

Sec. 1201.061. COVERAGE FOR ADOPTED CHILD. (a) An individual

accident and health insurance policy that provides coverage for

an insured's immediate family or children may not, solely because

the insured's child is adopted:

(1) exclude the child from coverage; or

(2) limit coverage for the child.

(b) For the purposes of this section, a child is an insured's

child if the insured is a party to a suit in which the insured

seeks to adopt the child.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.062. COVERAGE FOR CERTAIN CHILDREN IN INDIVIDUAL OR

GROUP POLICY OR IN PLAN OR PROGRAM. (a) An individual or group

accident and health insurance policy that is delivered, issued

for delivery, or renewed in this state, including a policy issued

by a corporation operating under Chapter 842, or a self-funded or

self-insured welfare or benefit plan or program, to the extent

that regulation of the plan or program is not preempted by

federal law, that provides coverage for a child of an insured or

group member, on payment of a premium, must provide coverage for:

(1) each grandchild of the insured or group member if the

grandchild is:

(A) unmarried;

(B) younger than 25 years of age; and

(C) a dependent of the insured or group member for federal

income tax purposes at the time application for coverage of the

grandchild is made; and

(2) each child for whom the insured or group member must provide

medical support under an order issued under Chapter 154, Family

Code, or enforceable by a court in this state.

(b) Coverage for a grandchild of the insured or group member may

not be terminated solely because the grandchild is no longer a

dependent of the insured or group member for federal income tax

purposes.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.063. PROHIBITION OF CERTAIN CRITERIA RELATING TO

CHILD'S COVERAGE IN INDIVIDUAL OR GROUP POLICY. Regarding a

natural or adopted child of an insured or group member or a child

for whom the insured or group member must provide medical support

under an order issued under Chapter 154, Family Code, or

enforceable by a court in this state, an individual or group

accident and health insurance policy that provides coverage for a

child of an insured or group member may not set a different

premium for the child, exclude the child from coverage, or

discontinue coverage of the child because:

(1) the child does not reside with the insured or group member;

or

(2) the insured or group member does not claim the child as an

exemption for federal income tax purposes under Section

151(c)(1)(B), Internal Revenue Code of 1986.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.064. COVERAGE FOR CHILD OF SPOUSE IN INDIVIDUAL OR

GROUP POLICY. An individual or group accident and health

insurance policy that provides coverage for a child of an insured

or group member may not:

(1) set a premium for a child that is different from the premium

for other children because the child is the natural or adopted

child of the spouse of the insured or group member;

(2) exclude a child described by Subdivision (1) from coverage;

or

(3) discontinue coverage of a child described by Subdivision

(1).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.065. AGE AND SCHOOL ENROLLMENT ELIGIBILITY CRITERIA

FOR DEPENDENT CHILDREN IN INDIVIDUAL OR GROUP POLICY; LATE

ENROLLMENT. (a) An individual or group accident and health

insurance policy may contain criteria relating to a maximum age

or enrollment in school to establish continued eligibility for

coverage of a child 25 years of age or older.

(b) In the case of a late enrollment, an insurer may require

evidence of insurability that is satisfactory to the insurer

before a child is included for coverage under the policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.023(a), eff. September 1, 2005.

SUBCHAPTER C. GENERAL POLICY STANDARDS AND PROVISIONS

Sec. 1201.101. STANDARDS FOR POLICY PROVISIONS. (a) The

commissioner shall adopt reasonable rules establishing specific

standards for:

(1) the content of an individual accident and health insurance

policy; and

(2) the manner of sale of an individual accident and health

insurance policy, including disclosures required to be made in

connection with the sale.

(b) Rules adopted under this section must establish standards

for:

(1) policy readability; and

(2) full and fair policy disclosures.

(c) Standards established under this section may include

standards that address:

(1) terms of policy renewability;

(2) initial and subsequent conditions of eligibility;

(3) nonduplication of coverage;

(4) coverage of dependents;

(5) preexisting conditions;

(6) termination of insurance;

(7) probationary periods;

(8) limitations;

(9) exceptions;

(10) reductions;

(11) elimination periods;

(12) requirements for replacement;

(13) recurrent conditions; and

(14) definitions of terms, including definitions of:

(A) "accident";

(B) "accidental means";

(C) "guaranteed renewable and noncancellable";

(D) "hospital";

(E) "injury";

(F) "nervous disorder";

(G) "partial disability";

(H) "physician";

(I) "sickness"; and

(J) "total disability."

(d) A definition of "hospital" adopted under Subsection (c) may

not apply to a corporation operating under Chapter 842.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.102. PROHIBITION OF POLICY PROVISIONS. The

commissioner may adopt rules prohibiting specific individual

accident and health insurance policy provisions not specifically

authorized by statute that the commissioner determines are

unjust, unfair, or unfairly discriminatory to:

(1) the policyholder;

(2) an insured under the policy; or

(3) a beneficiary.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.103. COMPLIANCE WITH MINIMUM STANDARDS FOR BENEFITS.

(a) An individual accident and health insurance policy must meet

the minimum standards for benefits established under Section

1201.104 for each category of coverage provided under the policy.

(b) Subsection (a) does not apply if the commissioner determines

that the policy is a supplemental policy or experimental policy

or determines that the policy will fulfill a reasonable public

need and the policy meets the requirements of Chapter 1701.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.104. MINIMUM STANDARDS FOR BENEFITS. (a) For

individual accident and health insurance policies, the

commissioner shall adopt rules establishing minimum standards for

benefits under each of the following categories of coverage:

(1) basic hospital expense;

(2) basic medical-surgical expense;

(3) hospital confinement indemnity;

(4) major medical expense;

(5) disability income protection;

(6) accident only;

(7) specified disease;

(8) specified accident; and

(9) limited benefit.

(b) This section does not prohibit the issuance of an individual

accident and health insurance policy that combines categories of

coverage listed by this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.105. MINIMUM STANDARDS FOR BENEFITS FOR LONG-TERM CARE

IN INDIVIDUAL, GROUP, OR BLANKET POLICY. (a) The commissioner

shall adopt rules establishing minimum standards for benefits for

long-term care coverage under individual, group, and blanket

accident and health insurance policies and certificates delivered

or issued for delivery in this state.

(b) Rules adopted under this section apply to group coverages

delivered or issued for delivery by a corporation operating under

Chapter 842.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.106. IDENTIFICATION OF POLICIES ACCORDING TO COVERAGE

PROVIDED. The commissioner shall prescribe the method to

identify an individual accident and health insurance policy

according to the coverages the policy provides.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.107. OUTLINE OF COVERAGE REQUIRED. (a) An outline of

coverage for an individual accident and health insurance policy

must be delivered to the applicant at the time application is

made, and an acknowledgment of receipt or certificate of delivery

of an outline of coverage must be provided to the insurer with

the application.

(b) If the policy issued differs from the policy for which the

applicant applied, an outline of coverage that properly describes

the policy must:

(1) accompany the policy when delivered; and

(2) clearly state that the policy is not the policy for which

the applicant applied.

(c) Subsection (a) does not apply to a direct response insurance

product.

(d) An outline of coverage under a direct response insurance

product must accompany the policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.108. FORMAT AND CONTENT OF OUTLINE OF COVERAGE. (a)

In this section, "format" means style, arrangement, and overall

appearance, including:

(1) the size, color, and prominence of type; and

(2) the arrangement of text and captions.

(b) The commissioner shall prescribe the format and content of

an outline of coverage required by Section 1201.107.

(c) An outline of coverage must include:

(1) a statement that identifies the applicable categories of

coverage listed by Section 1201.104 and provided by the policy;

(2) a description of the principal benefits and coverage

provided by the policy;

(3) a statement of the exceptions, reductions, and limitations

in the policy;

(4) a statement of the renewal provision, including any

reservation of the insurer's right to change premiums;

(5) a statement that:

(A) the outline is a summary of the policy issued or applied

for; and

(B) the policy should be consulted to determine governing

contractual provisions;

(6) as the commissioner determines necessary to carry out the

purposes of this chapter, a summary of the provisions required by

Subchapter E to be in the policy; and

(7) any other statement, description, or outline that the

commissioner determines is reasonably necessary to carry out the

purposes of this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER D. PREEXISTING CONDITIONS

Sec. 1201.151. COMPLIANCE WITH SUBCHAPTER; PROHIBITION OF

DEFENSE. Except as provided by this subchapter, an individual

accident and health insurance policy may not include a provision

that permits a defense based on a preexisting condition.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.152. COVERAGE UNDER SIMPLIFIED APPLICATION FORM. (a)

Notwithstanding Clause (b) of the provision required by Section

1201.208(a), an individual accident and health insurance policy

must cover any loss that occurs after 12 months from a

preexisting condition if the insurer uses a simplified

application form that does not include a question concerning the

applicant's health history or medical treatment history.

(b) This section applies regardless of whether the simplified

application form includes a question regarding the applicant's

health at the time of application.

(c) This section does not require an insurer to cover a loss

from a condition that the policy specifically excludes from

coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.153. COVERAGE FOR INDIVIDUALS AGE 65 OR OLDER. (a)

Notwithstanding Section 1201.152 or Clause (b) of the provision

required by Section 1201.208(a), an individual accident and

health insurance policy delivered or issued for delivery to an

individual who is 65 years of age or older may not include a

provision that excludes from coverage a loss that occurs from a

preexisting condition more than six months after the effective

date of coverage under the policy.

(b) Notwithstanding Subsection (a), the commissioner may

authorize a policy provision that excludes coverage for a

preexisting condition for a period of not more than one year if

the commissioner determines that the provision would serve the

public interest.

(c) This section does not require an insurer to provide coverage

for a loss from a preexisting condition specifically excluded

from coverage by name or specific description in an exclusion

endorsement or rider that is effective on the date of the loss.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.154. COVERAGE FOR CERTAIN PREVIOUSLY COVERED PERSONS.

(a) In this section, "creditable coverage" has the meaning

assigned by Section 1205.004(a).

(b) A preexisting condition provision in an individual accident

and health insurance policy may not apply to an individual who

was continuously covered for an aggregate period of 18 months by

creditable coverage that was in effect up to a date not more than

63 days before the effective date of the individual coverage,

excluding any waiting period.

(c) In determining whether a preexisting condition provision of

an individual accident and health insurance policy applies to an

individual, an insurer shall credit the time the individual

previously was covered under creditable coverage if the previous

coverage was in effect at any time during the 18 months preceding

the effective date of the individual coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.024, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1070, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. REQUIRED POLICY PROVISIONS

Sec. 1201.201. POLICY PROVISIONS REQUIRED. (a) Except as

provided by Subsections (b) and (c), an individual accident and

health insurance policy must contain the provisions required by

this subchapter in the words provided by this subchapter.

(b) An insurer may substitute for a policy provision required by

this subchapter a provision with different wording approved by

the commissioner in accordance with reasonable rules adopted by

the commissioner. A substituted provision may not be less

favorable to an insured or a beneficiary of the policy than the

provision required by this subchapter.

(c) If a policy provision required by this subchapter is wholly

or partly inapplicable to or inconsistent with the coverage

provided by a particular form of policy, the insurer, with the

commissioner's approval, shall:

(1) omit from the policy each inapplicable provision or part of

a provision; and

(2) modify each inconsistent provision or part of a provision so

that the provision as contained in the policy is consistent with

the coverage provided by the policy.

(d) A policy provision required by this subchapter must be

preceded by the caption for the provision provided by this

subchapter or, at the option of the insurer, by an appropriate

individual or group caption or subcaption approved by the

commissioner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.202. ORDER OF REQUIRED POLICY PROVISIONS. (a) Except

as provided by Subsection (b), policy provisions required by this

subchapter or corresponding substitute provisions must be printed

in the same consecutive order as provided by this subchapter.

(b) An insurer may print a policy provision required by this

subchapter or a corresponding substitute provision as a unit in

any part of the policy with other provisions to which the

provision is logically related.

(c) A policy printed under Subsection (b) may not be wholly or

partly unintelligible, uncertain, ambiguous, abstruse, or likely

to mislead a person to whom the policy is offered, delivered, or

issued.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.203. OTHER POLICY PROVISIONS. A policy provision that

is not otherwise subject to this subchapter may not make an

individual accident and health insurance policy or any portion of

the policy less favorable in any way to the insured or the

beneficiary than the policy provisions that are subject to this

chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.204. POLICY PROVISIONS REQUIRED BY OTHER JURISDICTION.

An individual accident and health insurance policy of a foreign

or alien insurer may contain any provision that is:

(1) not less favorable to the insured or the beneficiary than

the provisions of this chapter; and

(2) prescribed or required by the law of the state under which

the insurer is organized.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.205. POLICY PROVISIONS FOR POLICY DELIVERED OUTSIDE

THIS STATE. An individual accident and health insurance policy

issued by a domestic insurer for delivery in another state or

country may contain any provision permitted or required by the

laws of that state or country.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.206. FILING PROCEDURE. (a) The commissioner may

adopt reasonable rules regarding the procedure for submitting

policies subject to this chapter that are necessary, proper, or

advisable for the administration of this chapter.

(b) This section does not limit any authority otherwise granted

by law to the commissioner or department.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.207. POLICY PROVISION: ENTIRETY OF CONTRACT; POLICY

CHANGES. An individual accident and health insurance policy must

contain the following provision:

"Entire Contract; Changes: This policy, including the

endorsements and the attached papers, if any, constitutes the

entire contract of insurance. A change in this policy is not

valid until the change is approved by an executive officer of the

insurer and unless the approval is endorsed on or attached to the

policy. An agent does not have authority to change this policy or

to waive any of its provisions."

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.208. POLICY PROVISION: INCONTESTABILITY. (a) Except

as provided by Subsection (c), an individual accident and health

insurance policy must contain the following provision:

"Time Limit on Certain Defenses: (a) After the second anniversary

of the date this policy is issued, a misstatement, other than a

fraudulent misstatement, made by the applicant in the application

for the policy may not be used to void the policy or to deny a

claim for loss incurred or disability (as defined in the policy)

beginning after that anniversary.

"(b) A claim for loss incurred or disability (as defined in the

policy) beginning after the second anniversary of the date this

policy is issued may not be reduced or denied on the ground that

a disease or physical condition not excluded from coverage by

name or specific description effective on the date of loss

existed before the effective date of coverage of this policy."

(b) Clause (a) of the provision required by Subsection (a) does

not:

(1) affect any legal requirement for avoidance of a policy or

denial of a claim during the initial two-year period; or

(2) limit the application of Section 1201.219, 1201.220, or

1201.221 in a case of a misstatement regarding age, occupation,

or other insurance.

(c) For a policy that provides that the insured is entitled to

continue the policy in force by the timely payment of premiums

until the insured reaches at least 50 years of age or, if the

policy was issued after the insured reached 44 years of age,

until at least the fifth anniversary of the policy's date of

issuance, an insurer may use the following clause instead of

Clause (a) of the provision required by Subsection (a):

"After this policy has been in force for a period of two years

during the lifetime of the insured (excluding any period during

which the insured is disabled), it shall become incontestible as

to the statements contained in the application."

(d) The provision provided by Subsection (c) must be under the

caption "Incontestable." An insurer that uses the provision may

omit the parenthetical clause.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.209. POLICY PROVISION: GRACE PERIOD. (a) An

individual accident and health insurance policy must contain the

following provision:

"Grace Period: A grace period of __________ (insert appropriate

number) days will be granted for the payment of each premium due

after the first premium. During the grace period, the policy

continues in force."

(b) The number of days of the grace period may not be less than:

(1) 7 for a weekly premium policy;

(2) 10 for a monthly premium policy; or

(3) 31 for any other policy.

(c) A policy that contains a cancellation provision may add, at

the end of the provision required by Subsection (a): "subject to

the right of the insurer to cancel the policy in accordance with

the policy's cancellation provision."

(d) A policy in which the insurer reserves the right to refuse

any renewal must include the following provision at the beginning

of the provision required by Subsection (a):

"Unless, not less than five days before the premium due date, the

insurer has delivered to the insured, or has mailed to the

insured's last address as shown by the insurer's records, a

written notice of the insurer's intention not to renew this

policy beyond the period for which the premium has been accepted,

...."

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.210. POLICY PROVISION: REINSTATEMENT. (a) Except as

provided by Subsection (b), an individual accident and health

insurance policy must contain the following provision:

"Reinstatement: If a renewal premium is not paid before the

expiration of the period granted for the insured to make the

payment, a subsequent acceptance of the premium by the insurer or

any agent authorized by the insurer to accept the premium,

without requiring in connection with the acceptance an

application for reinstatement, reinstates the policy. However, if

the insurer or authorized agent requires an application for

reinstatement and issues a conditional receipt for the premium

tendered, the policy will be reinstated on approval of the

application by the insurer or, if the application is not

approved, on the 45th day after the date of the conditional

receipt unless the insurer before that date has notified the

insured in writing of the insurer's disapproval of the

application. The reinstated policy covers only loss resulting

from an accidental injury sustained after the date of

reinstatement and loss due to sickness that begins more than 10

days after the date of reinstatement. In all other respects the

insured and insurer have the same rights under the reinstated

policy as they had under the policy immediately before the due

date of the defaulted premium, subject to any provisions endorsed

in the policy or attached to the policy in connection with the

reinstatement. Any premium accepted in connection with a

reinstatement shall be applied to a period for which premium has

not been previously paid, but not to any period more than 60 days

before the date of reinstatement."

(b) The insurer may omit the last sentence of the provision

required by Subsection (a) in a policy that provides that the

insured is entitled to continue the policy in force by the timely

payment of premiums until the insured reaches at least 50 years

of age or, if the policy was issued after the insured reached 44

years of age, until at least the fifth anniversary of the

policy's date of issuance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.211. POLICY PROVISION: NOTICE OF CLAIM. (a) Except

as provided by Subsection (b), an individual accident and health

insurance policy must contain the following provision:

"Notice of Claim: A written notice of claim must be given to the

insurer before the 21st day after the date of the occurrence or

beginning of any loss covered by the policy, or as soon after

that date as is reasonably possible. A notice given by or on

behalf of the insured or the beneficiary to the insurer at

__________ (insert the location of any office the insurer

designates for the purpose), or to any authorized agent of the

insurer, with information sufficient to identify the insured,

constitutes notice to the insurer."

(b) In a policy that provides a loss of time benefit that may be

payable for at least two years, an insurer may insert, between

the first and second sentences of the provision required by

Subsection (a), the following provision:

"Subject to the qualifications below, and except in the event of

a legal incapacity, if the insured suffers loss of time on

account of disability for which indemnity may be payable for at

least two years, the insured shall, at least once in every

__________ (insert appropriate number) months after having given

notice of claim, give to the insurer notice of continuance of the

disability. In applying this provision, the period of __________

(insert appropriate number) months following a filing of proof by

the insured or any payment by the insurer on account of the claim

or any denial of liability in whole or in part by the insurer

shall be excluded. Delay in giving the notice does not impair the

insured's right to any indemnity that would otherwise have

accrued during the period of __________ (insert appropriate

number) months preceding the date on which the notice is actually

given."

(c) The number of months inserted in the clause permitted by

Subsection (b) may not be less than one or greater than six.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.212. POLICY PROVISION: CLAIM FORMS. (a) Except as

provided by Subsection (b), an individual accident and health

insurance policy must contain the following provision:

"Claim Forms: The insurer, on receipt of a notice of claim, will

provide to the claimant the forms usually provided by the insurer

for filing proof of loss. If the forms are not provided before

the 16th day after the date of the notice, the claimant shall be

considered to have complied with the requirements of this policy

as to proof of loss on submitting, within the time fixed in the

policy for filing proofs of loss, written proof covering the

occurrence, the character, and the extent of the loss for which

the claim is made."

(b) The provision required by this section is not required to be

contained in a policy issued by a corporation operating under

Chapter 842.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.213. POLICY PROVISION: PROOF OF LOSS. An individual

accident and health insurance policy must contain the following

provision:

"Proof of Loss: For a claim for loss for which this policy

provides any periodic payment contingent on continuing loss, a

written proof of loss must be provided to the insurer at the

insurer's designated office before the 91st day after the

termination of the period for which the insurer is liable. For a

claim for any other loss, a written proof of loss must be

provided to the insurer at the insurer's designated office before

the 91st day after the date of the loss. Failure to provide the

proof within the required time does not invalidate or reduce any

claim if it was not reasonably possible to give proof within the

required time. In that case, the proof must be provided as soon

as reasonably possible but not later than one year after the time

proof is otherwise required, except in the event of a legal

incapacity."

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.214. POLICY PROVISION: TIME OF PAYMENT OF CLAIMS. (a)

Except as provided by Subsection (c), an individual accident and

health insurance policy must contain the following provision:

"Time of Payment of Claims: Indemnities payable under this policy

for any loss, other than a loss for which this policy provides

any periodic payment, will be paid immediately on receipt of due

written proof of the loss. Subject to due written proof of loss,

all accrued indemnities for a loss for which this policy provides

periodic payment will be paid __________ (insert period for

payment) and any balance remaining unpaid on termination of

liability will be paid immediately on receipt of due written

proof of loss."

(b) The period for payment to be inserted in the clause required

by Subsection (a) may not be less frequent than monthly.

(c) The provision required by this section is not required to be

contained in a policy issued by a corporation operating under

Chapter 842.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.215. POLICY PROVISION: PAYMENT OF CLAIMS. (a) Except

as provided by Subsection (d), an individual accident and health

insurance policy must contain the following provision:

"Payment of Claims: Indemnity for loss of life will be payable in

accordance with the beneficiary designation and the provisions

respecting indemnity payments that may be prescribed in this

policy and effective at the time of payment. If such a

designation or provision is not then effective, the indemnity

will be payable to the insured's estate. Any other accrued

indemnities unpaid at the insured's death may, at the option of

the insurer, be paid either in accordance with the beneficiary

designation or to the insured's estate. All other indemnities

will be payable to the insured."

(b) An insurer may include with the provision required by

Subsection (a) one or both of the following provisions:

"If any indemnity of this policy is payable to the insured's

estate, or to an insured or beneficiary who is a minor or is

otherwise not competent to give a valid release, the insurer may

pay the indemnity, up to an amount not exceeding $__________

(insert amount), to any relative by blood or connection by

marriage of the insured or beneficiary who is considered by the

insurer to be equitably entitled to the indemnity. Any payment

made by the insurer in good faith in accordance with this

provision fully discharges the insurer to the extent of the

payment."

"Subject to any written direction of the insured, in the

application or otherwise, all or a portion of any indemnity

provided by this policy on account of hospital, nursing, medical,

or surgical services may, at the insurer's option and unless the

insured requests otherwise in writing not later than the time of

filing proof of the loss, be paid directly to the hospital or

person providing the services. It is not required that the

service be provided by a particular hospital or person."

(c) The amount to be inserted in the clause permitted by

Subsection (b) may not exceed $1,000.

(d) The provision required by Subsection (a) is not required to

be contained in a policy issued by a corporation operating under

Chapter 842.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.216. POLICY PROVISION: PHYSICAL EXAMINATIONS AND

AUTOPSY. An individual accident and health insurance policy must

contain the following provision:

"Physical Examinations and Autopsy: The insurer at its own

expense has the right and opportunity to conduct a physical

examination of the insured when and as often as the insurer

reasonably requires while a claim under the policy is pending

and, in case of death, to require that an autopsy be conducted if

not forbidden by law."

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.217. POLICY PROVISION: LEGAL ACTIONS. An individual

accident and health insurance policy must contain the following

provision:

"Legal Actions: An action at law or in equity may not be brought

to recover on this policy before the 61st day after the date

written proof of loss has been provided in accordance with the

requirements of this policy. An action at law or in equity may

not be brought after the expiration of three years after the time

written proof of loss is required to be provided."

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.218. POLICY PROVISION: CHANGE OF BENEFICIARY. (a)

Except as provided by Subsection (b), an individual accident and

health insurance policy must contain the following provision:

"Change of Beneficiary: Unless the insured makes an irrevocable

designation of beneficiary, the right to change a beneficiary is

reserved for the insured, and the consent of the beneficiary or

beneficiaries is not required for the surrender or assignment of

this policy, for any change of beneficiary or beneficiaries, or

for any other changes in this policy."

(b) An insurer may omit the first clause of the provision

required by Subsection (a) relating to an irrevocable designation

of beneficiary.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.219. POLICY PROVISION: CHANGE OF OCCUPATION. An

individual accident and health insurance policy must contain the

following provision if the policy addresses the subject matter of

the provision:

"Change of Occupation: If the insured is injured or contracts a

sickness after the insured changes the insured's occupation to

one classified by the insurer as more hazardous than the

occupation stated in this policy or while doing for compensation

anything pertaining to an occupation so classified, the insurer

will pay only the portion of the indemnity provided in this

policy as the premium paid would have purchased at the rates and

within the limits fixed by the insurer for the more hazardous

occupation. If the insured changes the insured's occupation to

one classified by the insurer as less hazardous than the

occupation stated in this policy, the insurer, on receipt of

proof of the change of occupation, will reduce the premium rate

accordingly, and will return the excess pro rata unearned premium

from the date of change of occupation or from the policy

anniversary date immediately preceding the receipt of the proof,

whichever date is more recent. In applying this provision, the

classification of occupational risk and the premium rates are the

classification and rates that, before the occurrence of the loss

for which the insurer is liable or before the date of proof of

change in occupation, were:

(1) last filed by the insurer with the state official having

supervision of insurance in the state where the insured resided

at the time this policy was issued; or

(2) if filing was not required, last made effective by the

insurer in the state where the insured resided at the time this

policy was issued."

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.220. POLICY PROVISION: MISSTATEMENT OF AGE. An

individual accident and health insurance policy must contain the

following provision if the policy addresses the subject matter of

the provision:

"Misstatement of Age: If the age of the insured has been

misstated, the amounts payable under this policy are the amounts

the premium paid would have purchased at the correct age."

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.221. POLICY PROVISION: EXCESS INSURANCE. An

individual accident and health insurance policy must contain one

of the following provisions if the policy addresses the subject

matter of the provision:

"Other Insurance With This Insurer: If an accident or health or

accident and health policy or policies previously issued by the

insurer to the insured is in force concurrently with this policy,

making the aggregate indemnity for __________ (insert types of

coverages) in excess of $__________ (insert maximum limit of

indemnity or indemnities), the excess insurance is void and all

premiums paid for the excess shall be returned to the insured or

to the insured's estate."

"Other Insurance With This Insurer: Insurance effective at any

one time on the insured under the same type of policy or policies

with this insurer is limited to the one policy elected by the

insured, the insured's beneficiary, or the insured's estate, as

the case may be, and the insurer will return all premiums paid

for all other policies of the same type."

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.222. POLICY PROVISION: RELATION OF EARNINGS TO

INSURANCE. (a) Subject to Subsection (b), an individual

accident and health insurance policy must contain the following

provision if the policy addresses the subject matter of the

provision:

"Relation of Earnings to Insurance: If the total monthly amount

of loss of time benefits promised for the same loss under all

valid loss of time coverage on the insured, regardless of whether

the benefits are payable on a weekly or monthly basis, exceeds

the amount of monthly earnings of the insured at the time the

insured's disability began or the insured's average amount of

monthly earnings for the period of two years immediately

preceding a disability for which claim is made, whichever amount

is greater, the insurer will be liable only for the proportionate

amount of loss of time benefits under this policy as the amount

of the insured's monthly earnings or average monthly earnings

bears to the total amount of monthly benefits for the same loss

under all loss of time coverage on the insured at the time the

disability begins and for the return of the part of the premiums

paid during the immediately preceding two years that exceeds the

pro rata amount of the premiums for the benefits actually paid

under this policy. This provision does not reduce the total

monthly amount of benefits payable under all loss of time

coverage on the insured to less than $200 or the sum of the

monthly benefits specified in the loss of time coverages,

whichever amount is less, and does not reduce benefits other than

loss of time benefits."

(b) The provision described by Subsection (a) may be included

only in a policy that provides that the insured is entitled to

continue the policy in force subject to its terms by the timely

payment of premiums until the insured reaches at least 50 years

of age or, if the policy was issued after the insured reached 44

years of age, until at least the fifth anniversary of the

policy's date of issuance.

(c) An insurer may include in the provision described by

Subsection (a) a definition of "valid loss of time coverage." The

form of the definition must be approved by the commissioner. The

subject matter of the definition must be limited to:

(1) coverage provided by:

(A) governmental agencies; or

(B) organizations subject to regulation by insurance laws or by

insurance authorities of this or any other state or any province

of Canada;

(2) any other coverage the inclusion of which is approved by the

commissioner; or

(3) any combination of coverages described by Subdivisions (1)

and (2).

(d) In the absence of a definition authorized under Subsection

(c), "valid loss of time coverage" does not include:

(1) coverage provided for the insured under a compulsory benefit

statute, including a workers' compensation or employer's

liability statute; or

(2) benefits provided by:

(A) a union welfare plan;

(B) an employer benefit organization; or

(C) an employee benefit organization.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.223. POLICY PROVISION: UNPAID PREMIUM. An individual

accident and health insurance policy must contain the following

provision if the policy addresses the subject matter of the

provision:

"Unpaid Premium: At the time of payment of a claim under this

policy, any premium then due and unpaid or covered by any note or

written order may be deducted from the payment."

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.224. POLICY PROVISION: CANCELLATION. An individual

accident and health insurance policy must contain the following

provision if the policy addresses the subject matter of the

provision:

"Cancellation: The insurer may cancel this policy at any time by

written notice delivered to the insured, or mailed to the

insured's last address as shown by the records of the insurer,

stating when the cancellation is effective, which may not be

earlier than five days after the date the notice is delivered or

mailed. After this policy has been continued beyond its original

term, the insured may cancel the policy at any time by written

notice delivered or mailed to the insurer, effective on receipt

or on a later date specified in the notice. In the event of

cancellation, the insurer will promptly return the unearned

portion of any premium paid. If the insured cancels, the earned

premium shall be computed by the use of the short-rate table last

filed with the state official having supervision of insurance in

the state where the insured resided when the policy was issued.

If the insurer cancels, the earned premium shall be computed pro

rata. Cancellation is without prejudice to any claim originating

before the effective date of cancellation."

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.225. POLICY PROVISION: CONFORMITY WITH STATE STATUTES.

An individual accident and health insurance policy must contain

the following provision if the policy addresses the subject

matter of the provision:

"Conformity With State Statutes: Any provision of this policy

that, on its effective date, conflicts with the statutes of the

state in which the insured resides on the effective date is by

this clause effectively amended to conform to the minimum

requirements of that state's statutes."

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.226. POLICY PROVISION: ILLEGAL OCCUPATION. An

individual accident and health insurance policy must contain the

following provision if the policy addresses the subject matter of

the provision:

"Illegal Occupation: The insurer is not liable for any loss to

which a contributing cause was the insured's commission of or

attempt to commit a felony or to which a contributing cause was

the insured's being engaged in an illegal occupation."

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.227. POLICY PROVISION: INTOXICANTS AND NARCOTICS. An

individual accident and health insurance policy must contain the

following provision if the policy addresses the subject matter of

the provision:

"Intoxicants and Narcotics: The insurer is not liable for any

loss sustained or contracted in consequence of the insured's

being intoxicated or under the influence of any narcotic unless

the narcotic is administered on the advice of a physician."

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER F. APPLICATION FOR POLICY

Sec. 1201.271. ALTERATION OF POLICY APPLICATION. (a) A person

may not alter a written application for an individual accident

and health insurance policy unless the person has the written

consent of the applicant.

(b) Notwithstanding Subsection (a), an insurer may make an

insertion to an application solely for administrative purposes in

a manner that indicates clearly that the insertion is not

attributed to the applicant.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.272. FALSE STATEMENTS. The falsity of a statement in

an application for an individual accident and health insurance

policy does not bar a right to recovery under the policy unless

the statement materially affected the acceptance of the risk or

the hazard assumed by the insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.273. BINDING STATEMENTS. An insured may not be bound

by a statement made in an application for an individual accident

and health insurance policy unless a copy of the application is

attached to or endorsed on the policy as a part of the policy

when issued.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.274. INSURER'S EVIDENTIARY USE OF APPLICATION FOR

REINSTATEMENT OR RENEWAL. (a) If an individual accident and

health insurance policy is reinstated or renewed, and the insured

or the beneficiary or assignee of the policy makes a written

request for a copy of the application for reinstatement or

renewal, the insurer shall, not later than the 15th day after the

date the insurer receives the request at its home or branch

office, deliver or mail a copy of the application to the person

who made the request.

(b) An insurer that fails to comply with this section may not

introduce the application for reinstatement or renewal as

evidence in any action or proceeding based on or involving the

policy or its reinstatement or renewal.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER O. ENFORCEMENT

Sec. 1201.701. CIVIL PENALTY. A person, partnership, or

corporation that wilfully violates this chapter or an order of

the commissioner made under this chapter is liable to the state

for a civil penalty in an amount not to exceed $5,000 for each

violation. The penalty may be recovered through a civil action.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1201.702. ACTION AGAINST CERTIFICATE OF AUTHORITY OR

LICENSE. The commissioner may suspend or revoke the certificate

of authority or license of an insurer or agent who wilfully

violates this chapter or an order of the commissioner made under

this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1202. CANCELLATION AND CONTINUATION OF POLICIES IN GENERAL

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE A. HEALTH COVERAGE IN GENERAL

CHAPTER 1202. CANCELLATION AND CONTINUATION OF POLICIES IN

GENERAL

SUBCHAPTER A. CONTINUOUS POLICIES

Sec. 1202.001. CONTINUOUS POLICIES. (a) A guaranteed renewable

insurance policy or a noncancellable insurance policy is

considered to be a continuous policy, subject only to the policy

terms and conditions, including payment of the policy premium.

(b) A guaranteed renewable insurance policy or a noncancellable

insurance policy:

(1) is continued in effect by the payment of the policy premium

in accordance with the policy terms and conditions; and

(2) may not be considered or treated as a renewed policy by the

payment of the policy premium.

(c) This section does not apply to a small employer health

benefit plan adopted in accordance with Chapter 1501.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER B. INDIVIDUAL HEALTH INSURANCE POLICIES

Sec. 1202.051. RENEWABILITY AND CONTINUATION OF INDIVIDUAL

HEALTH INSURANCE POLICIES. (a) This section applies only to an

individual health insurance policy that provides benefits for

medical care under a hospital, medical, or surgical policy.

(b) Except as provided by Subsection (c), an insurer shall renew

or continue an individual health insurance policy at the option

of the individual.

(c) An insurer may decline to renew or continue an individual

health insurance policy:

(1) for failure to pay a premium or contribution in accordance

with the terms of the policy;

(2) for fraud or intentional misrepresentation;

(3) because the insurer is ceasing to offer coverage in the

individual market in accordance with rules adopted by the

commissioner;

(4) because an individual no longer resides, lives, or works in

an area in which the insurer is authorized to provide coverage,

but only if all policies are not renewed or not continued under

this subdivision uniformly without regard to any health-status

related factor of covered individuals; or

(5) in accordance with federal law, including regulations.

(d) The commissioner shall adopt rules necessary to:

(1) implement this section; and

(2) meet the minimum requirements of federal law, including

regulations.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1202.052. CANCELLATION PROHIBITED FOR AIDS OR HIV. (a) In

this section, "AIDS" and "HIV" have the meanings assigned by

Section 81.101, Health and Safety Code.

(b) Except as provided by Subsection (c), an insurer that

delivers or issues for delivery an individual accident and health

insurance policy in this state may not cancel that policy during

its term because the insured:

(1) has been diagnosed as having AIDS or HIV;

(2) has been treated for AIDS or HIV; or

(3) is being treated for AIDS or HIV.

(c) The insurer may cancel the policy for:

(1) failure to pay a premium when due; or

(2) fraud or misrepresentation in obtaining coverage by not

disclosing a diagnosis of an AIDS or HIV-related condition.

(d) The provisions of Chapter 1201, including provisions

relating to the applicability, purpose, and enforcement of that

chapter, construction of policies under that chapter, rulemaking

under that chapter, and definitions of terms applicable in that

chapter, apply to this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1202A. TEMPORARY EXTENSION OF ELECTION PERIOD FOR CONTINUATION OF CERTAIN COVERAGE

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE A. HEALTH COVERAGE IN GENERAL

CHAPTER 1202A. TEMPORARY EXTENSION OF ELECTION PERIOD FOR

CONTINUATION OF CERTAIN COVERAGE

For expiration of this chapter, see Section 1202A.002.

Sec. 1202A.001. EXTENSION OF ELECTION PERIOD. (a) For the

purposes of this section, an "extended election eligible

individual" means an employee, member, dependent, or enrollee:

(1) who became eligible for continuation coverage due to

involuntary termination, other than involuntary termination for

cause, under Subchapter F, Chapter 1251, or Subchapter G, Chapter

1271, at any time during the period that begins on September 1,

2008, and ends on February 16, 2009;

(2) who did not elect such coverage or whose elected

continuation coverage lapsed or was canceled without

reinstatement for a reason other than exhaustion of the maximum

period of continuation coverage allowable under law; and

(3) whose involuntary termination on which the eligibility is

based occurred during that same period.

(b) Notwithstanding Section 1251.253 or 1271.301, an extended

election eligible individual may elect continuation coverage

under this section beginning on the effective date of S.B. No.

1771, Acts of the 81st Legislature, Regular Session, 2009, and

ending on the 60th day after the date on which the notification

required by Subsection (e) is provided to the individual.

(c) The period of continuation coverage for an extended election

eligible individual who elects continuation coverage begins with

the first period of coverage beginning on or after the effective

date of S.B. No. 1771, Acts of the 81st Legislature, Regular

Session, 2009, and does not extend beyond the date the period of

continuation coverage would have ended if the coverage had been

elected during the election period required under the law as it

existed before the effective date of S.B. No. 1771, Acts of the

81st Legislature, Regular Session, 2009.

(d) With respect to an individual who elects continuation

coverage under Subsection (b), the period beginning on the date

the individual first became eligible for continuation coverage

and ending on the first day of the 60-day election period

described by Subsection (b) shall be disregarded for purposes of

determining a 63-day period referred to in 29 U.S.C. Section

1181(c)(2), 42 U.S.C. Section 300gg(c)(2), 26 U.S.C. Section

9801(c)(2), and Sections 846.202(d), 1501.102, and 1506.001(8).

(e) Not later than the 60th day after the effective date of S.B.

No. 1771, Acts of the 81st Legislature, Regular Session, 2009, an

employer or group policy or contract holder shall provide notice

to any former employee, member, dependent, or enrollee who is an

extended election eligible individual that includes:

(1) a description of the extended election period available to

the individual under this section;

(2) a description, displayed in a prominent manner, of the

individual's right to a reduced premium and any conditions on

entitlement to the reduced premium under the American Recovery

and Reinvestment Act of 2009 (Pub. L. No. 111-5);

(3) a form that allows the individual to request treatment as an

assistance eligible individual, as defined by the American

Recovery and Reinvestment Act of 2009 (Pub. L. No. 111-5), to

whom the premium subsidy would apply;

(4) the amount continuation coverage will cost and the period of

coverage available;

(5) an election form that includes the return address and the

due date for making the election; and

(6) notice that if the individual is entitled to the reduced

premium and later becomes eligible for other group health plan

coverage or Medicare, the individual must notify the employer in

writing or the individual may be subject to a tax penalty.

Added by Acts 2009, 81st Leg., R.S., Ch.

550, Sec. 1, eff. June 19, 2009.

Sec. 1202A.002. EXPIRATION OF CHAPTER. This chapter expires

September 1, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

550, Sec. 1, eff. June 19, 2009.



CHAPTER 1203. COORDINATION OF BENEFITS PROVISIONS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE A. HEALTH COVERAGE IN GENERAL

CHAPTER 1203. COORDINATION OF BENEFITS PROVISIONS

Sec. 1203.001. APPLICABILITY OF CHAPTER. (a) This chapter

applies only to:

(1) a policy of group accident and health insurance as described

by Chapter 1251;

(2) a policy of blanket accident and health insurance as

described by Chapter 1251;

(3) a policy of individual accident and health insurance as

defined by Section 1201.001; or

(4) an evidence of coverage as defined by Section 843.002.

(b) This chapter does not apply to an individual accident and

health insurance policy that is designed to fully integrate with

other policies through a variable deductible.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1203.002. CERTAIN COORDINATION OF BENEFITS PROVISIONS

PROHIBITED. (a) An accident and health insurance policy or

evidence of coverage may not be delivered, issued for delivery,

or renewed in this state if:

(1) a provision of the policy or evidence of coverage excludes

or reduces the payment of benefits to or on behalf of an insured

or enrollee;

(2) the reason for the exclusion or reduction is that benefits

are also payable or have been paid to or on behalf of the insured

or enrollee under a supplemental policy of accident and health

insurance; and

(3) the supplemental policy is individually underwritten and

individually issued as a plan of coverage for:

(A) hospital confinement indemnity;

(B) a specified disease; or

(C) a limited benefit.

(b) Application of Subsection (a) to a provision of an accident

and health insurance policy or evidence of coverage is not

affected by:

(1) the mode or channel by which the premium for a supplemental

policy of accident and health insurance is paid to the insurer;

or

(2) a reduction in the premium for a supplemental policy of

accident and health insurance because of the insured's membership

in an organization or status as an employee.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1203.003. CERTAIN COORDINATION OF BENEFITS PROVISIONS VOID.

A provision of an accident and health insurance policy or

evidence of coverage that violates Section 1203.002 is void.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1204. PROCEDURES FOR PAYMENT OF CERTAIN HEALTH AND ACCIDENT INSURANCE POLICY OR PLAN BENEFITS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE A. HEALTH COVERAGE IN GENERAL

CHAPTER 1204. PROCEDURES FOR PAYMENT OF CERTAIN HEALTH AND

ACCIDENT INSURANCE POLICY OR PLAN BENEFITS

SUBCHAPTER A. PAYMENTS TO CERTAIN PUBLIC HOSPITALS

Sec. 1204.001. NONAPPLICABILITY TO CERTAIN FACILITIES. This

subchapter does not apply to indigent care or chronic disease

care provided in or by an eleemosynary institution, sanitarium,

sanitorium, mental health treatment facility, tuberculosis

treatment facility, or cancer treatment facility that is owned or

controlled by the state or by a unit of local government.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1204.002. BENEFITS PAYABLE FOR TREATMENT PROVIDED BY

HOSPITAL OWNED BY STATE OR UNIT OF LOCAL GOVERNMENT. An

insurance policy providing hospital, nursing, medical, or

surgical coverage that is issued or delivered in this state after

August 27, 1973, may not include a provision that prevents the

payment of benefits for expenses of a nonindigent patient

incurred in a hospital facility that:

(1) is owned or controlled by the state or by a unit of local

government; and

(2) regularly and customarily demands and collects from

nonindigent persons payment for those expenses.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER B. ASSIGNMENT OF BENEFIT PAYMENTS

Sec. 1204.051. DEFINITIONS. In this subchapter:

(1) "Covered person" means a person who is insured or covered by

a health insurance policy or is a participant in an employee

benefit plan. The term includes:

(A) a person covered by a health insurance policy because the

person is an eligible dependent; and

(B) an eligible dependent of a participant in an employee

benefit plan.

(2) "Employee benefit plan" or "plan" means a plan, fund, or

program established or maintained by an employer, an employee

organization, or both, to the extent that it provides, through

the purchase of insurance or otherwise, health care services to

employees, participants, or the dependents of employees or

participants.

(3) "Health care provider" means a person who provides health

care services under a license, certificate, registration, or

other similar evidence of regulation issued by this or another

state of the United States.

(4) "Health care service" means a service to diagnose, prevent,

alleviate, cure, or heal a human illness or injury that is

provided to a covered person by a physician or other health care

provider.

(5) "Health insurance policy" means an individual, group,

blanket, or franchise insurance policy, or an insurance

agreement, that provides reimbursement or indemnity for health

care expenses incurred as a result of an accident or sickness.

(6) "Insurer" means an insurance company, association, or

organization authorized to engage in business in this state under

Chapter 841, 861, 881, 882, 883, 884, 885, 886, 887, 888, 941,

942, or 982.

(7) "Person" means an individual, association, partnership,

corporation, or other legal entity.

(8) "Physician" means an individual licensed to practice

medicine in this or another state of the United States.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1204.052. APPLICABILITY TO CERTAIN PLANS OR PROGRAMS. This

subchapter applies to:

(1) an employee benefit plan, to the extent not preempted by the

Employee Retirement Income Security Act of 1974 (29 U.S.C.

Section 1001 et seq.);

(2) benefit programs under Chapters 1551 and 1601, to the extent

that the benefit programs are self-insuring; and

(3) insurance coverage provided under Chapter 1575.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1204.053. ASSIGNMENT OF BENEFITS. (a) An insurer may not

deliver, renew, or issue for delivery in this state a health

insurance policy that prohibits or restricts a covered person

from making a written assignment of benefits to a physician or

other health care provider who provides health care services to

the person.

(b) This section does not:

(1) provide a coverage or benefit that is not otherwise

available under the health insurance policy;

(2) allow assignment of a benefit to:

(A) a person who is not legally entitled to receive such a

direct payment; or

(B) another person if, under the health insurance policy or

plan, the benefit must be provided to the covered person by a

physician or other health care provider who is a contractor or

preferred provider under the policy; or

(3) prohibit an insurer from verifying, through the insurer's

normal process, the health care services the physician or other

health care provider provides to the covered person.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1204.054. PAYMENT OF BENEFITS ACCORDING TO ASSIGNMENT. An

insurer shall pay benefits directly to a physician or other

health care provider, and the insurer is relieved of the

obligation to pay, and of any liability for paying, those

benefits to the covered person if:

(1) the covered person makes a written assignment of those

benefits payable to the physician or other health care provider;

and

(2) the assignment is obtained by or delivered to the insurer

with the claim for benefits.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1204.055. CONTRACTUAL RESPONSIBILITY FOR DEDUCTIBLES AND

COPAYMENTS. (a) The payment of benefits under an assignment

does not relieve a covered person of a contractual obligation to

pay a deductible or copayment.

(b) A physician or other health care provider may not waive a

deductible or copayment by the acceptance of an assignment.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER C. UNIFORM CLAIM BILLING FORMS

Sec. 1204.101. DEFINITIONS. In this subchapter:

(1) "Health benefit plan" means a group, blanket, or franchise

insurance policy, a group hospital service contract, or a group

subscriber contract or evidence of coverage issued by a health

maintenance organization, that provides benefits for health care

services.

(2) "Health benefit plan issuer" means an entity authorized

under this code or another insurance law of this state that

provides health insurance or health benefits in this state,

including:

(A) an insurance company;

(B) a group hospital service corporation operating under Chapter

842;

(C) a health maintenance organization operating under Chapter

843; and

(D) a stipulated premium company operating under Chapter 884.

(3) "Provider" means a person who provides health care under a

license issued by this state. The term includes a health care

practitioner listed in Section 1451.001 and a nurse first

assistant, as defined by Section 1451.101.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1204.102. REQUIRED CLAIM BILLING FORMS. A provider who

seeks payment or reimbursement under a health benefit plan and

the health benefit plan issuer that issued the plan shall use

uniform claim billing form UB-82/HCFA or HCFA 1500, or a

successor to one of those forms, as developed by the National

Uniform Billing Committee or its successor.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER D. PAYMENTS FOR CERTAIN PUBLICLY PROVIDED SERVICES

Sec. 1204.151. DEFINITION. In this subchapter, "policy" means

an individual or group policy of accident and health insurance,

including a policy issued by a group hospital service corporation

operating under Chapter 842.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1204.152. PAYMENT FOR CERTAIN EXPENSES INCURRED BY TEXAS

DEPARTMENT OF HUMAN SERVICES. Each policy delivered or issued

for delivery in this state must provide for the repayment of the

actual costs of medical expenses the Texas Department of Human

Services pays through medical assistance for an insured person

if, under the policy, the insured person is entitled to payment

for the medical expenses.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1204.153. PAYMENTS TO TEXAS DEPARTMENT OF HUMAN SERVICES

FOR CERTAIN CHILDREN. (a) This section applies only to a policy

that is delivered, issued for delivery, or renewed in this state

and that provides coverage for a child whose parent:

(1) purchased the policy; or

(2) is a member of the group covered under the policy.

(b) Each policy must include a requirement that, after written

notice to the insurer or group hospital service corporation at

the insurer's or group hospital service corporation's home

office, benefits payable on behalf of a child must be paid to the

Texas Department of Human Services if:

(1) the parent who purchased the policy or who is a group member

is required to pay child support by a court order or

court-approved agreement and:

(A) is a possessory conservator of the child under a court order

issued in this state; or

(B) is not entitled to possession of or access to the child;

(2) the Texas Department of Human Services is paying benefits on

behalf of the child under Chapter 31 or 32, Human Resources Code;

and

(3) the insurer or group hospital service corporation is

notified, through an attachment to the claim for benefits at the

time the claim is first submitted to the insurer or group

hospital service corporation, that the benefits must be paid

directly to the Texas Department of Human Services.

(c) The commissioner and the Texas Department of Human Services

may consult regarding implementation of this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1204.154. UNIFORM PROVISIONS. (a) The commissioner shall

adopt uniform policy provisions, riders, and endorsements for the

policy requirement of Section 1204.153.

(b) Before the commissioner adopts or makes a change to a

provision, rider, or endorsement under Subsection (a), the

commissioner shall present each provision, rider, or endorsement,

and any amendment to a provision, rider, or endorsement, to the

Texas Department of Human Services for comment.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER E. EXCLUSIONARY CLAUSES

Sec. 1204.201. PROHIBITION OF EXCLUSION OF CERTAIN MEDICAL

ASSISTANCE BENEFITS. An individual or group accident and health

insurance policy delivered or issued for delivery in this state,

including a policy issued by a group hospital service corporation

operating under Chapter 842, may not include a provision that

excludes or limits the insurer's or group hospital service

corporation's coverage from paying benefits covered by Chapter

32, Human Resources Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER F. PAYMENT OF BENEFITS TO CONSERVATOR OF MINOR

Sec. 1204.251. PAYMENT TO CONSERVATOR OTHER THAN GROUP MEMBER.

(a) An insurer or group hospital service corporation operating

under Chapter 842 that delivers, issues for delivery, or renews

in this state a group accident and health insurance policy that

provides coverage for a minor child who qualifies as a dependent

of a group member may pay benefits on the child's behalf to a

person who is not a group member if an order providing for the

appointment of a possessory or managing conservator of the child

has been issued by a court in this or another state.

(b) A person who is not a group member is entitled to be paid

benefits under this section only if the person presents to the

insurer or group hospital service corporation, with the claim

application:

(1) written notice that the person is a possessory or managing

conservator of the child on whose behalf the claim is made; and

(2) a certified copy of a court order designating the person as

possessory or managing conservator of the child or other evidence

designated by rule of the commissioner that the person is

eligible for the benefits as this section provides.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1204.252. PRECONDITIONS FOR PAYMENT; EXCEPTIONS. (a) In

accordance with the terms of the policy and this subchapter, an

insurer or group hospital service corporation may be required to

pay benefits under a group accident and health insurance policy

to a person who is not a group member and who complies with:

(1) Section 1204.251;

(2) the insurer's or group hospital service corporation's claim

application procedures; and

(3) department rules.

(b) Any requirement imposed on a possessory or managing

conservator of a child under this subchapter does not apply with

regard to:

(1) an unpaid medical bill for which an assignment of benefits

has been exercised, whether in accordance with policy provisions

or otherwise; or

(2) a claim presented by a group member for which the group

member paid any portion of a medical bill that is covered under

the policy's terms.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1204.253. RULES. The commissioner may adopt rules to

ensure the effective implementation of this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1205. CERTIFICATION OF CREDITABLE COVERAGE

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE A. HEALTH COVERAGE IN GENERAL

CHAPTER 1205. CERTIFICATION OF CREDITABLE COVERAGE

Sec. 1205.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a health benefit plan that:

(1) provides benefits for medical or surgical expenses incurred

as a result of a health condition, accident, or sickness,

including:

(A) an individual, group, blanket, or franchise insurance policy

or insurance agreement, a group hospital service contract, or an

individual or group evidence of coverage that is offered by:

(i) an insurance company;

(ii) a group hospital service corporation operating under

Chapter 842;

(iii) a fraternal benefit society operating under Chapter 885;

(iv) a stipulated premium company operating under Chapter 884;

or

(v) a health maintenance organization operating under Chapter

843; and

(B) to the extent permitted by the Employee Retirement Income

Security Act of 1974 (29 U.S.C. Section 1001 et seq.), a health

benefit plan that is offered by:

(i) a multiple employer welfare arrangement as defined by

Section 3 of that Act and operating under Chapter 846; or

(ii) an analogous benefit arrangement;

(2) is offered by an approved nonprofit health corporation that

holds a certificate of authority under Chapter 844; or

(3) is offered by any other entity that:

(A) is not authorized under this code or another insurance law

of this state; and

(B) contracts directly for health care services on a

risk-sharing basis, including a capitation basis.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1205.002. CERTIFICATION OF COVERAGE. (a) A health benefit

plan issuer shall provide a certification of coverage as

necessary to determine the period of applicable creditable

coverage under that health benefit plan.

(b) The certification required under this section must be

provided in accordance with the standards adopted by rule by the

commissioner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1205.003. RULES. The commissioner shall adopt rules as

necessary to:

(1) implement this chapter and related provisions of this code;

and

(2) meet the minimum requirements of federal law, including

regulations.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1205.004. CREDITABLE COVERAGE. (a) An individual's

coverage is creditable coverage for purposes of this chapter if

the coverage is provided under:

(1) a self-funded or self-insured employee welfare benefit plan

that:

(A) provides health benefits; and

(B) is established in accordance with the Employee Retirement

Income Security Act of 1974 (29 U.S.C. Section 1001 et seq.);

(2) a group health benefit plan provided by a health insurer or

health maintenance organization;

(3) an individual health insurance policy or evidence of

coverage;

(4) Part A or Part B of Title XVIII of the Social Security Act

(42 U.S.C. Section 1395c et seq.);

(5) Title XIX of the Social Security Act (42 U.S.C. Section 1396

et seq.), other than coverage consisting solely of benefits under

Section 1928 of that act (42 U.S.C. Section 1396s);

(6) 10 U.S.C. Section 1071 et seq.;

(7) a medical care program of the Indian Health Service or of a

tribal organization;

(8) a state health benefits risk pool;

(9) a health plan offered under 5 U.S.C. Section 8901 et seq.;

(10) a public health plan as defined by federal regulations; or

(11) a health benefit plan under Section 5(e), Peace Corps Act

(22 U.S.C. Section 2504(e)).

(b) For purposes of this chapter, creditable coverage does not

include:

(1) accident-only or disability income insurance or a

combination of accident-only and disability income insurance;

(2) coverage issued as a supplement to liability insurance;

(3) liability insurance, including general liability insurance

and automobile liability insurance;

(4) workers' compensation insurance or other similar insurance;

(5) automobile medical payment insurance;

(6) credit-only insurance;

(7) coverage for on-site medical clinics;

(8) other coverage that is:

(A) similar to the coverage described by this subsection under

which benefits for medical care are secondary or incidental to

other insurance benefits; and

(B) specified by federal regulations;

(9) coverage that provides limited-scope dental or vision

benefits;

(10) long-term care, nursing home care, home health care, or

community-based care coverage or benefits or any combination of

those coverages or benefits;

(11) coverage that provides other limited benefits specified by

federal regulations;

(12) coverage for a specified disease or illness;

(13) hospital indemnity or other fixed indemnity insurance; or

(14) Medicare supplemental health insurance, as defined by

Section 1882(g)(1), Social Security Act (42 U.S.C. Section

1395ss), coverage supplemental to the coverage provided under 10

U.S.C. Section 1071 et seq., or other similar supplemental

coverage provided under a group plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1206. DENIAL OF HEALTH BENEFIT PLAN ENROLLMENT BASED ON EXISTING COVERAGE PROHIBITED

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE A. HEALTH COVERAGE IN GENERAL

CHAPTER 1206. DENIAL OF HEALTH BENEFIT PLAN ENROLLMENT BASED ON

EXISTING COVERAGE PROHIBITED

Sec. 1206.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a health benefit plan, including a small employer health

benefit plan written under Chapter 1501, that provides benefits

for medical or surgical expenses incurred as a result of a health

condition, accident, or sickness, including an individual, group,

blanket, or franchise insurance policy or insurance agreement, a

group hospital service contract, or an individual or group

evidence of coverage or similar coverage document that is offered

by:

(1) an insurance company;

(2) a group hospital service corporation operating under Chapter

842;

(3) a fraternal benefit society operating under Chapter 885;

(4) a stipulated premium company operating under Chapter 884;

(5) a reciprocal exchange operating under Chapter 942;

(6) a health maintenance organization operating under Chapter

843;

(7) a multiple employer welfare arrangement that holds a

certificate of authority under Chapter 846; or

(8) an approved nonprofit health corporation that holds a

certificate of authority under Chapter 844.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1206.002. EXCEPTION. This chapter does not apply to:

(1) a plan that provides coverage:

(A) only for a specified disease or for another limited benefit;

(B) only for accidental death or dismemberment;

(C) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury;

(D) as a supplement to a liability insurance policy;

(E) for credit insurance;

(F) only for dental or vision care;

(G) only for hospital expenses;

(H) only for indemnity for hospital confinement; or

(I) in accordance with Title XXI of the Social Security Act (42

U.S.C. Section 1397aa et seq.);

(2) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss), as

amended;

(3) a workers' compensation insurance policy;

(4) medical payment insurance coverage provided under a motor

vehicle insurance policy; or

(5) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefit coverage so comprehensive that the

policy is a health benefit plan as described by Section 1206.001.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1206.003. DENIAL OF ENROLLMENT PROHIBITED. A health

benefit plan issuer may not refuse to enroll an individual in the

plan solely because the individual is enrolled in another health

benefit plan at the time the individual applies for coverage

under the plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1206.004. VIOLATION OF CHAPTER: UNFAIR DISCRIMINATION. A

health benefit plan issuer who violates this chapter engages in

unfair discrimination under Subchapter B, Chapter 544.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1207. ENROLLMENT OF MEDICAL ASSISTANCE RECIPIENTS AND CHILDREN ELIGIBLE FOR STATE CHILD HEALTH PLAN

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE A. HEALTH COVERAGE IN GENERAL

CHAPTER 1207. ENROLLMENT OF MEDICAL ASSISTANCE RECIPIENTS AND

CHILDREN ELIGIBLE FOR STATE CHILD HEALTH PLAN

Sec. 1207.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a group health benefit plan, including a small employer

health benefit plan written under Chapter 1501, a plan provided

under Chapter 1551, 1575, or 1601, or a successor to a plan

provided under one of those chapters, or a medical savings

account plan or other health reimbursement arrangement authorized

by law, that provides benefits for medical or surgical expenses

incurred as a result of a health condition, accident, or

sickness, including a group, blanket, or franchise insurance

policy or insurance agreement, a group hospital service contract,

or a group evidence of coverage or similar group coverage

document that is offered by:

(1) an insurance company;

(2) a group hospital service corporation operating under Chapter

842;

(3) a fraternal benefit society operating under Chapter 885;

(4) a stipulated premium company operating under Chapter 884;

(5) a reciprocal exchange operating under Chapter 942;

(6) a health maintenance organization operating under Chapter

843;

(7) a multiple employer welfare arrangement that holds a

certificate of authority under Chapter 846; or

(8) an approved nonprofit health corporation that holds a

certificate of authority under Chapter 844.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.025(a), eff. September 1, 2005.

Sec. 1207.002. ENROLLMENT REQUIRED. (a) A group health benefit

plan issuer shall permit an individual who is otherwise eligible

for enrollment in the plan to enroll in the plan, without regard

to any enrollment period restriction, on receipt of written

notice from the Health and Human Services Commission that the

individual is:

(1) a recipient of medical assistance under the state Medicaid

program and is a participant in the health insurance premium

payment reimbursement program under Section 32.0422, Human

Resources Code; or

(2) a child eligible for the state child health plan under

Chapter 62, Health and Safety Code, and eligible to participate

in the health insurance premium assistance program under Section

62.059, Health and Safety Code.

(b) A group health benefit plan issuer shall permit an

individual who is otherwise eligible for enrollment in the plan

to enroll in the plan, without regard to any enrollment period

restriction, if the individual:

(1) becomes ineligible for medical assistance under the state

Medicaid program or enrollment in the state child health plan

under Chapter 62, Health and Safety Code, after initially

establishing eligibility; and

(2) provides a written request for enrollment in the group

health benefit plan not later than the 30th day after the date

the individual's eligibility for the state Medicaid program or

the state child health plan terminated.

(c) If an individual described by Subsection (a)(1) or (2) or

Subsection (b) is not eligible to enroll in the group health

benefit plan unless a family member of the individual is also

enrolled in the plan, the plan issuer, on receipt of written

notice under Subsection (a) or a written request under Subsection

(b), shall enroll both the individual and the family member in

the plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.026(a), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 24(a), eff. September 1, 2007.

Sec. 1207.003. EFFECTIVE DATE OF ENROLLMENT. (a) Unless

enrollment occurs during an established enrollment period,

enrollment in a group health benefit plan under Section 1207.002

takes effect on:

(1) the eligibility enrollment date specified in the written

notice from the Health and Human Services Commission under

Section 1207.002(a); or

(2) the first day of the first calendar month that begins at

least 30 days after the date written notice or a written request

is received by the plan issuer under Section 1207.002(a) or (b),

as applicable.

(b) Notwithstanding Subsection (a), the individual must comply

with a waiting period required under the state child health plan

under Chapter 62, Health and Safety Code, or under the health

insurance premium assistance program under Section 62.059, Health

and Safety Code, as applicable.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.026(a), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 24(b), eff. September 1, 2007.

Sec. 1207.004. TERMINATION OF ENROLLMENT. (a) Notwithstanding

any other requirement of a group health benefit plan, the plan

issuer shall permit an individual who is enrolled in the plan

under Section 1207.002(a)(1), and any family member of the

individual enrolled under Section 1207.002(c), to terminate

enrollment in the plan not later than the 60th day after the date

on which the individual provides satisfactory proof to the issuer

that the individual is no longer:

(1) a recipient of medical assistance under the state Medicaid

program; or

(2) a participant in the health insurance premium payment

reimbursement program under Section 32.0422, Human Resources

Code.

(b) Notwithstanding any other requirement of a group health

benefit plan, the plan issuer shall permit an individual who is

enrolled in the plan under Section 1207.002(a)(2), and any family

member of the individual enrolled under Section 1207.002(c), to

terminate enrollment in the plan not later than the 60th day

after the date on which the individual provides a written request

to disenroll from the plan because the individual no longer

wishes to participate in the health insurance premium assistance

program under Section 62.059, Health and Safety Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.026(a), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

268, Sec. 24(c), eff. September 1, 2007.



CHAPTER 1208. IDENTITY OF AVAILABLE EMPLOYEE OF HEALTH BENEFIT PLAN ISSUER

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE A. HEALTH COVERAGE IN GENERAL

CHAPTER 1208. IDENTITY OF AVAILABLE EMPLOYEE OF HEALTH BENEFIT

PLAN ISSUER

Sec. 1208.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a health benefit plan that provides benefits for medical

or surgical expenses incurred as a result of a health condition,

accident, or sickness, including an individual, group, blanket,

or franchise insurance policy or insurance agreement, a group

hospital service contract, or an individual or group evidence of

coverage or similar coverage document that is offered by:

(1) an insurance company;

(2) a group hospital service corporation operating under Chapter

842;

(3) a fraternal benefit society operating under Chapter 885;

(4) a stipulated premium company operating under Chapter 884;

(5) a reciprocal exchange operating under Chapter 942;

(6) a health maintenance organization operating under Chapter

843;

(7) a multiple employer welfare arrangement that holds a

certificate of authority under Chapter 846; or

(8) an approved nonprofit health corporation that holds a

certificate of authority under Chapter 844.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1208.002. DISCLOSURE REQUIRED. After an oral or written

request by an insured or enrollee of a health benefit plan, the

plan issuer shall provide to the insured or enrollee the name or

employee identifier of the issuer's employee who is available to

respond to questions or other communication from the insured or

enrollee relating to coverage and benefits provided under the

plan to the insured or enrollee. The issuer shall also provide:

(1) the employee's mailing address;

(2) the municipality and state of the employee's business

location; and

(3) the employee's job title.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1210. NOTICE OF CERTAIN POLICY PROVISIONS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE A. HEALTH COVERAGE IN GENERAL

CHAPTER 1210. NOTICE OF CERTAIN POLICY PROVISIONS

Sec. 1210.001. NOTICE REQUIRED. A policy, contract, or

certificate of insurance that insures against loss resulting from

sickness or accidental bodily injury and that is subject to an

increase in the premium at time of renewal or to nonrenewal on

the insured attaining a certain age may not be delivered, issued,

or used in this state unless the document contains on the first

page above the policy provisions a printed notice in 10-point

type that states that the policy, contract, or certificate is

subject to either or both conditions.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1211. WAIVERS REGARDING CERTAIN FEDERAL HEALTH PLANS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE A. HEALTH COVERAGE IN GENERAL

CHAPTER 1211. WAIVERS REGARDING CERTAIN FEDERAL HEALTH PLANS

Sec. 1211.001. WAIVER OF CERTAIN PROVISIONS FOR CERTAIN FEDERAL

PLANS. If the commissioner of insurance, in consultation with

the commissioner of health and human services, determines that a

provision of Section 843.209 or 843.321, Subchapter J, Chapter

843, Chapter 1213, Subchapter C or C-1, Chapter 1301, or Section

1301.008, 1301.069, or 1301.162 will cause a negative fiscal

impact on the state with respect to providing benefits or

services under Subchapter XIX, Social Security Act (42 U.S.C.

Section 1396 et seq.), as amended, or Subchapter XXI, Social

Security Act (42 U.S.C. Section 1397aa et seq.), as amended, the

commissioner of insurance by rule shall waive the application of

that provision to the providing of those benefits or services.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.027(a), eff. September 1, 2005.



CHAPTER 1212. TECHNICAL ADVISORY COMMITTEE ON CLAIMS PROCESSING

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE A. HEALTH COVERAGE IN GENERAL

CHAPTER 1212. TECHNICAL ADVISORY COMMITTEE ON

CLAIMS PROCESSING

Sec. 1212.001. APPOINTMENT OF COMMITTEE. The commissioner shall

appoint a technical advisory committee on processing by insurers

and health maintenance organizations of claims by physicians and

other health care providers for medical care and health care

services provided to patients.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.028(a), eff. September 1, 2005.

Sec. 1212.002. COMMITTEE POWERS AND DUTIES. (a) The technical

advisory committee shall advise the commissioner on technical

aspects of coding of health care services and claims development,

submission, processing, adjudication, and payment, as well as the

impact on those processes of contractual requirements and

relationships, including relationships among employers, health

benefit plans, insurers, health maintenance organizations,

preferred provider organizations, electronic clearinghouses,

physicians and other health care providers, third-party

administrators, independent physician associations, and medical

groups. The committee shall also advise the commissioner with

respect to the implementation of the standardized coding and

bundling edits and logic.

(b) The commissioner shall consult the technical advisory

committee before adopting any rule related to the subjects

described by Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.028(a), eff. September 1, 2005.

Sec. 1212.003. COMMITTEE REPORT. On or before September 1 of

each even-numbered year, the technical advisory committee shall

issue a report to the legislature on the committee's activities.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.028(a), eff. September 1, 2005.

Sec. 1212.004. COMMITTEE MEMBER COMPENSATION. Members of the

technical advisory committee serve without compensation.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.028(a), eff. September 1, 2005.

Sec. 1212.005. APPLICABILITY OF CERTAIN LAWS. Section 39.003(a)

and Chapter 2110, Government Code, do not apply to the technical

advisory committee established under this chapter.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.028(a), eff. September 1, 2005.



CHAPTER 1213. ELECTRONIC HEALTH CARE TRANSACTIONS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE A. HEALTH COVERAGE IN GENERAL

CHAPTER 1213. ELECTRONIC HEALTH CARE TRANSACTIONS

Sec. 1213.001. DEFINITION OF HEALTH BENEFIT PLAN. (a) In this

chapter, "health benefit plan" means a plan that provides

benefits for medical, surgical, or other treatment expenses

incurred as a result of a health condition, a mental health

condition, an accident, sickness, or substance abuse, including

an individual, group, blanket, or franchise insurance policy or

insurance agreement, a group hospital service contract, or an

individual or group evidence of coverage or similar coverage

document that is offered by:

(1) an insurance company;

(2) a group hospital service corporation operating under Chapter

842;

(3) a fraternal benefit society operating under Chapter 885;

(4) a stipulated premium insurance company operating under

Chapter 884;

(5) a Lloyd's plan operating under Chapter 941;

(6) an exchange operating under Chapter 942;

(7) a health maintenance organization operating under Chapter

843;

(8) a multiple employer welfare arrangement that holds a

certificate of authority under Chapter 846; or

(9) an approved nonprofit health corporation that holds a

certificate of authority under Chapter 844.

(b) The term includes:

(1) a small employer health benefit plan written under Chapter

1501; and

(2) a health benefit plan offered under Chapter 1551, 1575,

1579, or 1601.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.029(a), eff. September 1, 2005.

Sec. 1213.002. ELECTRONIC SUBMISSION OF CLAIMS. (a) The issuer

of a health benefit plan by contract may require that a health

care professional licensed or registered under the Occupations

Code or a health care facility licensed under the Health and

Safety Code electronically submit a health care claim or

equivalent encounter information, a referral certification, or an

authorization or eligibility transaction. The health benefit

plan issuer shall comply with the standards for electronic

transactions required by this section and established by the

commissioner by rule.

(b) The issuer of a health benefit plan by contract shall

establish a default method to submit claims in a nonelectronic

format if there is a system failure or failures or a catastrophic

event substantially interferes with the normal business

operations of the physician, provider, or health benefit plan or

its agents. The health benefit plan issuer shall comply with the

standards for nonelectronic transactions established by the

commissioner by rule.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.029(a), eff. September 1, 2005.

Sec. 1213.003. ELECTRONIC SUBMISSION OF CLAIMS: WAIVER. (a) A

contract between the issuer of a health benefit plan and a health

care professional or health care facility must provide for a

waiver of any requirement for electronic submission established

under this chapter.

(b) The commissioner shall establish circumstances under which a

waiver is required, including:

(1) circumstances in which no method is available for the

submission of claims in electronic form;

(2) the operation of small physician practices;

(3) the operation of other small health care provider practices;

(4) undue hardship, including fiscal or operational hardship; or

(5) any other special circumstance that would justify a waiver.

(c) Any health care professional or health care facility that is

denied a waiver by the issuer of a health benefit plan may appeal

the denial to the commissioner. The commissioner shall determine

whether a waiver must be granted.

(d) The issuer of a health benefit plan may not refuse to

contract or renew a contract with a health care professional or

health care facility based in whole or in part on the

professional or facility requesting or receiving a waiver or

appealing a waiver determination.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.029(a), eff. September 1, 2005.

Sec. 1213.004. MODE OF TRANSMISSION. The issuer of a health

benefit plan may not by contract limit the mode of electronic

transmission that a health care professional or health care

facility may use to submit information under this chapter.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.029(a), eff. September 1, 2005.

Sec. 1213.005. CERTAIN CHARGES PROHIBITED. A health benefit

plan may not directly or indirectly charge or hold a health care

professional, health care facility, or person enrolled in a

health benefit plan responsible for a fee for the adjudication of

a claim.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.029(a), eff. September 1, 2005.

Sec. 1213.006. RULES. The commissioner may adopt rules as

necessary to implement this chapter. The commissioner may not

require any data element for electronically filed claims that is

not required to comply with federal law.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.029(a), eff. September 1, 2005.



CHAPTER 1214. ADVERTISING FOR CERTAIN HEALTH BENEFITS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE A. HEALTH COVERAGE IN GENERAL

CHAPTER 1214. ADVERTISING FOR CERTAIN HEALTH BENEFITS

Sec. 1214.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a health benefit plan that provides benefits for medical

or surgical expenses incurred as a result of a health condition,

accident, or sickness, including an individual, group, blanket,

or franchise insurance policy or agreement, a group hospital

service contract, or an individual or group evidence of coverage

issued by:

(1) an insurance company;

(2) a group hospital service corporation operating under Chapter

842;

(3) a health maintenance organization operating under Section

1367.053, Subchapter A, Chapter 1452, Subchapter B, Chapter 1507,

Chapter 222, 251, or 258, as applicable to a health maintenance

organization, Chapter 843, Chapter 1271, and Chapter 1272; or

(4) an approved nonprofit health corporation holding a

certificate of authority under Chapter 844.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1G.001, eff. April 1, 2009.

Sec. 1214.002. EXCEPTION. This chapter does not apply to:

(1) a health benefit plan that provides coverage:

(A) only for a specified disease;

(B) only for accidental death or dismemberment; or

(C) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury; or

(2) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefits so comprehensive that the policy is

a health benefit plan as described by Section 1214.001.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1G.001, eff. April 1, 2009.

Sec. 1214.003. RATE INFORMATION DISCLAIMERS. (a) Subject to

Chapter 541 and Section 543.001, an advertisement for a health

benefit plan may include rate information without including

information about each benefit exclusion or limitation if the

advertisement includes prominent disclaimers clearly indicating

that:

(1) the rates are illustrative;

(2) a person should not send money to the health benefit plan

issuer in response to the advertisement;

(3) a person cannot obtain coverage under the plan until the

person completes an application for coverage; and

(4) benefit exclusions or limitations may apply to the plan.

(b) An advertisement that states a rate must also indicate the

age, gender, and geographic location on which the rate is based.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1G.001, eff. April 1, 2009.



CHAPTER 1215. REPORTING OF CLAIMS INFORMATION

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE A. HEALTH COVERAGE IN GENERAL

CHAPTER 1215. REPORTING OF CLAIMS INFORMATION

Sec. 1215.001. DEFINITIONS. (a) Except as provided by

Subsection (b), in this chapter:

(1) "Employer" has the meaning assigned by 29 U.S.C. Section

1002(5).

(2) "Governmental entity" means a state agency or political

subdivision of this state.

(3) "Group health plan" has the meaning assigned by 45 C.F.R.

Section 160.103, except that the term does not include disability

income or long-term care insurance.

(4) "Health insurance issuer" has the meaning assigned by 45

C.F.R. Section 160.103.

(5) "Plan" means an employee welfare benefit plan as defined by

29 U.S.C. Section 1002(1).

(6) "Plan administrator" means an administrator as defined by 29

U.S.C. Section 1002(16)(A).

(7) "Plan sponsor" has the meaning assigned by 29 U.S.C. Section

1002(16)(B).

(8) "Political subdivision" means a county, municipality, school

district, special-purpose district, or other subdivision of state

government that has jurisdiction limited to a geographic portion

of the state.

(9) "Protected health information" has the meaning assigned by

45 C.F.R. Section 160.103.

(b) A reference to a federal statute or regulation under

Subsection (a) means that statute or regulation as it existed on

September 1, 2007, except that the commissioner, by rule, may

adopt a definition based on a later amended, enacted, or adopted

federal statute or regulation if the commissioner determines that

use of the later amended, enacted, or adopted statute or

regulation is consistent with the purposes of this chapter and

promotes regulatory consistency.

Added by Acts 2007, 80th Leg., R.S., Ch.

700, Sec. 1, eff. September 1, 2007.

Sec. 1215.002. APPLICABILITY OF CHAPTER TO GOVERNMENTAL ENTITY;

APPLICABILITY OF OTHER LAW WITH REFERENCE TO GOVERNMENTAL ENTITY.

(a) This chapter applies to a governmental entity that enters

into a contract with a health insurance issuer that results in

the health insurance issuer delivering, issuing for delivery, or

renewing a group health plan.

(b) For purposes of this chapter, a health insurance issuer

shall treat a governmental entity described by Subsection (a) as

a plan sponsor or plan administrator.

(c) A report of claim information provided under this section to

a governmental entity is confidential and exempt from public

disclosure under Chapter 552, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

700, Sec. 1, eff. September 1, 2007.

Sec. 1215.003. RECEIPT OF AND RESPONSE TO REQUEST FOR CLAIM

INFORMATION. (a) Not later than the 30th day after the date a

health insurance issuer receives a written request for a written

report of claim information from a plan, plan sponsor, or plan

administrator, the health insurance issuer shall provide the

requesting party the report, subject to Subsections (d), (e), and

(f). The health insurance issuer is not obligated to provide a

report under this subsection regarding a particular employer or

group health plan more than twice in any 12-month period.

(b) A health insurance issuer shall provide the report of claim

information under Subsection (a):

(1) in a written report;

(2) through an electronic file transmitted by secure electronic

mail or a file transfer protocol site; or

(3) by making the required information available through a

secure website or web portal accessible by the requesting plan,

plan sponsor, or plan administrator.

(c) A report of claim information provided under Subsection (a)

must contain all information available to the health insurance

issuer that is responsive to the request made under Subsection

(a), including, subject to Subsections (d), (e), and (f),

protected health information, for the 36-month period preceding

the date of the report or the period specified by Subdivisions

(4), (5), and (6), if applicable, or for the entire period of

coverage, whichever period is shorter. Subject to Subsections

(d), (e), and (f), a report provided under Subsection (a) must

include:

(1) aggregate paid claims experience by month, including claims

experience for medical, dental, and pharmacy benefits, as

applicable;

(2) total premium paid by month;

(3) total number of covered employees on a monthly basis by

coverage tier, including whether coverage was for:

(A) an employee only;

(B) an employee with dependents only;

(C) an employee with a spouse only; or

(D) an employee with a spouse and dependents;

(4) the total dollar amount of claims pending as of the date of

the report;

(5) a separate description and individual claims report for any

individual whose total paid claims exceed $15,000 during the

12-month period preceding the date of the report, including the

following information related to the claims for that individual:

(A) a unique identifying number, characteristic, or code for the

individual;

(B) the amounts paid;

(C) dates of service; and

(D) applicable procedure codes and diagnosis codes; and

(6) for claims that are not part of the report described by

Subdivisions (1)-(5), a statement describing precertification

requests for hospital stays of five days or longer that were made

during the 30-day period preceding the date of the report.

(d) A health insurance issuer may not disclose protected health

information in a report of claim information provided under this

section if the health insurance issuer is prohibited from

disclosing that information under another state or federal law

that imposes more stringent privacy restrictions than those

imposed under federal law under the Health Insurance Portability

and Accountability Act of 1996 (Pub. L. No. 104-191). To

withhold information in accordance with this subsection, the

health insurance issuer must:

(1) notify the plan, plan sponsor, or plan administrator

requesting the report that information is being withheld; and

(2) provide to the plan, plan sponsor, or plan administrator a

list of categories of claim information that the health insurance

issuer has determined are subject to the more stringent privacy

restrictions under another state or federal law.

(e) A plan sponsor is entitled to receive protected health

information under Subsections (c)(5) and (6) and Section 1215.004

only after an appropriately authorized representative of the plan

sponsor makes to the health insurance issuer a certification

substantially similar to the following certification:

"I hereby certify that the plan documents comply with the

requirements of 45 C.F.R. Section 164.504(f)(2) and that the plan

sponsor will safeguard and limit the use and disclosure of

protected health information that the plan sponsor may receive

from the group health plan to perform the plan administration

functions."

(f) A plan sponsor that does not provide the certification

required by Subsection (e) is not entitled to receive the

protected health information described by Subsections (c)(5) and

(6) and Section 1215.004, but is entitled to receive a report of

claim information that includes the information described by

Subsections (c)(1)-(4).

(g) In the case of a request made under Subsection (a) after the

date of termination of coverage, the report must contain all

information available to the health insurance issuer as of the

date of the report that is responsive to the request, including

protected health information, and including the information

described by Subsections (c)(1)-(6), for the period described by

Subsection (c) preceding the date of termination of coverage or

for the entire policy period, whichever period is shorter.

Notwithstanding this subsection, the report may not include the

protected health information described by Subsections (c)(5) and

(6) unless a certification has been provided in accordance with

Subsection (e).

(h) A plan, plan sponsor, or plan administrator must request a

report under Subsection (a) before or on the second anniversary

of the date of termination of coverage under a group health plan

issued by the health benefit plan issuer.

Added by Acts 2007, 80th Leg., R.S., Ch.

700, Sec. 1, eff. September 1, 2007.

Sec. 1215.004. REQUEST FOR ADDITIONAL INFORMATION. (a) On

receipt of the report required by Section 1215.003(a), the plan,

plan sponsor, or plan administrator may review the report and,

not later than the 10th day after the date the report is

received, may make a written request to the health insurance

issuer for additional information in accordance with this section

for specified individuals.

(b) With respect to a request for additional information

concerning specified individuals for whom claims information has

been provided under Section 1215.003(c)(5), the health insurance

issuer shall provide additional information on the prognosis or

recovery if available and, for individuals in active case

management, the most recent case management information,

including any future expected costs and treatment plan, that

relate to the claims for that individual.

(c) The health insurance issuer must respond to the request for

additional information under this section not later than the 15th

day after the date of the request under this section unless the

requesting plan, plan sponsor, or plan administrator agrees to a

request for additional time.

(d) The health insurance issuer is not required to produce the

report described by this section unless a certification has been

provided in accordance with Section 1215.003(e).

Added by Acts 2007, 80th Leg., R.S., Ch.

700, Sec. 1, eff. September 1, 2007.

Sec. 1215.005. COMPLIANCE WITH CHAPTER DOES NOT CREATE

LIABILITY. A health insurance issuer that releases information,

including protected health information, in accordance with this

chapter has not violated a standard of care and is not liable for

civil damages resulting from, and is not subject to criminal

prosecution for, releasing that information.

Added by Acts 2007, 80th Leg., R.S., Ch.

700, Sec. 1, eff. September 1, 2007.

Sec. 1215.006. ADMINISTRATIVE PENALTIES. A health insurance

issuer that does not comply with this chapter is subject to

administrative penalties under Chapter 84.

Added by Acts 2007, 80th Leg., R.S., Ch.

700, Sec. 1, eff. September 1, 2007.



CHAPTER 1216. OUT-OF-COUNTRY COVERAGE PROHIBITED

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE A. HEALTH COVERAGE IN GENERAL

CHAPTER 1216. OUT-OF-COUNTRY COVERAGE PROHIBITED

Sec. 1216.001. DEFINITIONS. In this chapter:

(1) "Enrollee" means an individual entitled to coverage under a

health benefit plan.

(2) "Foreign country" means a governmental unit other than:

(A) the United States;

(B) a state, district, commonwealth, territory, or insular

possession of the United States;

(C) the Panama Canal Zone; or

(D) the Trust Territory of the Pacific Islands.

(3) "Health care service" means a service to diagnose, prevent,

alleviate, cure, or heal a health condition, sickness, or injury

that is provided to an enrollee by a physician or other health

care provider.

Added by Acts 2007, 80th Leg., R.S., Ch.

1322, Sec. 1, eff. September 1, 2007.

Renumbered from Insurance Code, Section 1215.001 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(62), eff. September 1, 2009.

Sec. 1216.002. APPLICABILITY OF CHAPTER. (a) This chapter

applies only to a health benefit plan that provides benefits for

health care services, including medical or surgical expenses,

incurred as a result of a health condition, accident, or

sickness, including:

(1) an individual, group, blanket, or franchise insurance policy

or insurance agreement, a group hospital service contract, or an

individual or group evidence of coverage that is offered by:

(A) an insurance company;

(B) a group hospital service corporation operating under Chapter

842;

(C) a fraternal benefit society operating under Chapter 885;

(D) a stipulated premium company operating under Chapter 884; or

(E) a health maintenance organization operating under Chapter

843; and

(2) to the extent permitted by the Employee Retirement Income

Security Act of 1974 (29 U.S.C. Section 1001 et seq.), a health

benefit plan that is offered by:

(A) a multiple employer welfare arrangement as defined by

Section 3 of that Act; or

(B) another analogous benefit arrangement.

(b) For purposes of Subsection (a), a health benefit plan

includes a consumer choice of benefits plan issued under Chapter

1507.

Added by Acts 2007, 80th Leg., R.S., Ch.

1322, Sec. 1, eff. September 1, 2007.

Renumbered from Insurance Code, Section 1215.002 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(62), eff. September 1, 2009.

Sec. 1216.003. EXCEPTION. This chapter does not apply to:

(1) a plan that provides coverage:

(A) only for a specified disease;

(B) only for accidental death or dismemberment;

(C) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury;

(D) as a supplement to a liability insurance policy;

(E) only for dental or vision care;

(F) only for indemnity for hospital confinement; or

(G) only for health care services provided to an enrollee while

the enrollee is traveling to, visiting, or residing in a foreign

country;

(2) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss);

(3) a workers' compensation insurance policy;

(4) medical payment insurance coverage provided under a motor

vehicle insurance policy; or

(5) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefit coverage so comprehensive that the

policy is a health benefit plan as described by Section 1216.002.

Added by Acts 2007, 80th Leg., R.S., Ch.

1322, Sec. 1, eff. September 1, 2007.

Renumbered from Insurance Code, Section 1215.003 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(62), eff. September 1, 2009.

Renumbered from Insurance Code, Section 1215.003 and amended by

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(12), eff. September 1, 2009.

Sec. 1216.004. OUT-OF-COUNTRY CARE PROHIBITED. A health benefit

plan issuer may not issue or offer for sale in this state a

health benefit plan that requires an enrollee to travel to a

foreign country to receive a particular health care service under

the health benefit plan.

Added by Acts 2007, 80th Leg., R.S., Ch.

1322, Sec. 1, eff. September 1, 2007.

Renumbered from Insurance Code, Section 1215.004 by Acts 2009,

81st Leg., R.S., Ch.

87, Sec. 27.001(62), eff. September 1, 2009.



CHAPTER 1251. GROUP AND BLANKET HEALTH INSURANCE

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE B. GROUP HEALTH COVERAGE

CHAPTER 1251. GROUP AND BLANKET HEALTH INSURANCE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1251.001. DEFINITIONS. In this chapter:

(1) "Blanket accident and health insurance" means accident,

health, or accident and health insurance covering a group

described by Subchapter H.

(2) "Group accident and health insurance" means accident,

health, or accident and health insurance covering a group

described by Subchapter B.

(3) "Group hospital service corporation" means a corporation

operating under Chapter 842.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.002. CERTAIN GROUP HEALTH INSURANCE AUTHORIZED. A

group policy of accident, health, or accident and health

insurance, including a group contract issued by a group hospital

service corporation, may be delivered or issued for delivery in

this state only if the policy:

(1) covers a group described by Subchapter B; and

(2) meets the requirements adopted under this chapter for a

group policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.003. CERTAIN BLANKET HEALTH INSURANCE AUTHORIZED. A

blanket policy of accident, health, or accident and health

insurance may be delivered or issued for delivery in this state

only if the policy:

(1) covers a group described by Subchapter H; and

(2) meets the requirements adopted under this chapter for a

blanket policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.004. CERTAIN PAYMENTS BY INSURERS PROHIBITED. (a)

Except as reimbursement for the cost of services that otherwise

would have been provided by the insurer, an insurer may not pay

to any individual, firm, corporation, or group entity a fee or

allowance for services related to:

(1) a group accident and health insurance policy; or

(2) a blanket accident and health insurance policy.

(b) Subsection (a) does not limit an insurer's right to:

(1) pay dividends;

(2) return a premium to a group or a combination of groups;

(3) provide for a rate stabilization fund with combinations of

groups; or

(4) pay compensation, including a commission, to a licensed

agent.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.005. PAYMENT OF BENEFITS. (a) Except as otherwise

provided by this section or Section 1251.113, benefits under a

group accident and health insurance policy or blanket accident

and health insurance policy must be paid to:

(1) the insured;

(2) the insured's designated beneficiary;

(3) the insured's estate; or

(4) if the insured is a minor or is otherwise not competent to

give a valid release, the insured's parent, guardian, or other

person actually supporting the insured.

(b) A group accident and health insurance policy or blanket

accident and health insurance policy may provide that all or a

portion of any indemnity provided by the policy because of

hospital, nursing, medical, or surgical services may, at the

option of the insurer and unless the insured requests otherwise

in writing not later than the time of filing a proof of the loss,

be paid directly to the hospital or person providing the

services. A payment made as provided by this subsection

discharges the obligation of the insurer with respect to the

amount paid.

(c) A group accident and health insurance policy or blanket

accident and health insurance policy must provide that all or a

portion of any benefits provided by the policy for dental care

services may, at the option of the insured, be assigned to the

dentist providing the services. In the case of an assignment

under this subsection, payment must be made directly to the

dentist designated. A payment made pursuant to an assignment

under this subsection discharges the obligation of the insurer

with respect to the amount paid.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.006. POLICY MAY NOT SPECIFY SERVICE PROVIDER. A group

accident and health insurance policy or blanket accident and

health insurance policy may not require that a covered service be

provided by a particular hospital or person.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.007. EXCEPTIONS. This subchapter and Subchapters B-I

do not apply to:

(1) a credit accident and health insurance policy subject to

Chapter 1153;

(2) any group specifically provided for or authorized by law in

existence and covered under a policy filed with the State Board

of Insurance before April 1, 1975;

(3) accident or health coverage that is incidental to any form

of a group automobile, casualty, property, workers' compensation,

or employers' liability policy approved by the commissioner; or

(4) any policy or contract of insurance with a state agency,

department, or board providing health services:

(A) to eligible individuals under Chapter 32, Human Resources

Code; or

(B) under a state plan adopted in accordance with 42 U.S.C.

Sections 1396-1396g, as amended, or 42 U.S.C. Section 1397aa et

seq., as amended.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.008. RULES. The commissioner may adopt rules

necessary to administer this chapter. A rule adopted under this

section is subject to notice and hearing as provided by Section

1201.007 for a rule adopted under Chapter 1201.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER B. GROUP ACCIDENT AND HEALTH INSURANCE: ELIGIBLE

POLICYHOLDERS

Sec. 1251.051. EMPLOYERS. (a) For purposes of this section,

"employee" includes:

(1) an officer, manager, or employee of the employer;

(2) an individual proprietor or partner, if the employer is an

individual proprietorship or partnership;

(3) an officer, manager, or employee of a subsidiary or

affiliated corporation; and

(4) an individual proprietor, partner, or employee of an

individual or firm, if the business of the employer and the

individual or firm is under common control through stock

ownership, contract, or otherwise.

(b) A policy issued to insure employees of a public body may

provide that the term "employee" includes an elected or appointed

officer of the body.

(c) A policy issued to the trustees of a fund established by an

employer may provide that the term "employee" includes a trustee,

an employee of the trustees, or both, if the person's duties are

principally connected with the trusteeship.

(d) A group accident and health insurance policy may be issued

to an employer or trustees of a fund established by an employer

to insure the employer's active and retired employees for the

benefit of persons other than the employer.

(e) The employer or the trustees of a fund established by an

employer are the policyholder under a policy to which this

section applies.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.052. ASSOCIATIONS. (a) A group accident and health

insurance policy may be issued to an association, including a

labor union or an organization of labor unions, a membership

corporation organized or holding a certificate of authority under

the Texas Non-Profit Corporation Act (Article 1396-1.01 et seq.,

Vernon's Texas Civil Statutes), and a cooperative or corporation

subject to the supervision and control of the Farm Credit

Administration, to insure the association's active and retired

members, employees, or employees of members for the benefit of

persons other than the association or its officers or trustees.

(b) To be eligible to obtain a group accident and health

insurance policy, an association must:

(1) have a constitution and bylaws;

(2) have been organized and have actively existed for at least

two years; and

(3) be maintained in good faith for purposes other than that of

obtaining insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.053. FUNDS ESTABLISHED BY EMPLOYERS, LABOR UNIONS, OR

ASSOCIATIONS. (a) A group accident and health insurance policy

may be issued to the trustees of a fund established by two or

more employers in the same or related industry, by one or more

labor unions, by one or more employers and one or more labor

unions, or by an association described by Section 1251.052 to

insure the active and retired employees of the employers, members

of the union or association, or employees of the association for

the benefit of persons other than the employers, union, or

association.

(b) A policy issued to the trustees of a fund established by

employers or a labor union or association may provide that the

term "employee" includes:

(1) an officer or manager of the employer;

(2) an individual proprietor or partner, if the employer is an

individual proprietorship or partnership; or

(3) a trustee, an employee of the trustees, or both, if the

person's duties are principally connected with the trusteeship.

(c) The trustees of a fund established by employers or a labor

union or association are the policyholder under a policy to which

this section applies.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.054. ELIGIBILITY FOR GROUP LIFE INSURANCE. A group

accident and health insurance policy may be issued to any

individual or organization to which a policy of group life

insurance may be issued or delivered in this state to insure any

class or classes of individuals that could be insured under the

group life policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.055. FUND FOR FORMER EMPLOYEES AND MEMBERS. (a) An

insurer may issue a group accident and health insurance policy to

a trustee of a fund to insure former employees, former members,

and the spouses, former spouses, and dependents of former

employees and members who were previously insured by the insurer

under a policy issued to any entity described by this subchapter.

(b) The trustee of a fund is the policyholder under a policy to

which this section applies.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.056. OTHER GROUPS. (a) Under the requirements

prescribed by this section, a group accident and health insurance

policy may be issued to cover a group other than a group

described by Sections 1251.051-1251.055 if the commissioner

determines that:

(1) the issuance of the policy is not contrary to the best

interest of the public;

(2) the issuance of the policy would result in economies of

acquisition or administration; and

(3) the benefits are reasonable in relation to the premiums

charged.

(b) Group accident and health insurance coverage may not be

offered to a group in this state by an insurer under a policy

issued in another state unless this state or another state having

requirements substantially similar to those prescribed by

Subsections (a)(1)-(3) has determined that those requirements

have been met.

(c) The premium for the policy must be paid from the

policyholder's funds, funds contributed by the covered persons,

or both.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER C. GROUP ACCIDENT AND HEALTH INSURANCE: REQUIRED

PROVISIONS

Sec. 1251.101. REQUIRED PROVISIONS. (a) A group accident and

health insurance policy, including a group contract issued by a

group hospital service corporation, may not be delivered in this

state unless the policy contains in substance the provisions

prescribed by this subchapter or provisions in relation to

provisions prescribed by this subchapter that, in the opinion of

the commissioner, are:

(1) more favorable to the insureds under the policy; or

(2) at least as favorable to the insureds under the policy and

more favorable to the policyholder.

(b) The standard provisions required for individual health

insurance policies do not apply to group health insurance

policies.

(c) If any provision of this subchapter is wholly or partly

inapplicable to or inconsistent with the coverage provided by a

particular form of policy, the insurer, with the approval of the

commissioner, shall:

(1) omit the inapplicable provision or part from the policy; or

(2) modify the inconsistent provision in a manner that makes the

provision as contained in the policy consistent with the coverage

provided by the policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.102. PAYMENT OF PREMIUMS. A group accident and health

insurance policy must provide that premiums due under the policy

must be remitted by the premium payor as designated in the

policy:

(1) on or before the due date; or

(2) within any grace period specified in the policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.103. INCONTESTABILITY OF POLICY. (a) A group

accident and health insurance policy must provide that:

(1) the validity of the policy may not be contested after the

policy has been in force for two years after its date of issue;

and

(2) in the absence of fraud, a statement made by any individual

covered by the policy relating to the individual's insurability

may not be used in contesting the validity of the insurance with

respect to which the statement was made:

(A) after the insurance has been in force before the contest for

two years during the individual's lifetime; and

(B) unless the statement is contained in a written instrument

signed by the individual making the statement.

(b) Subsection (a)(1) does not apply to a contest based on

nonpayment of premiums.

(c) The provisions required by this section do not preclude the

assertion at any time of a defense based on:

(1) a provision in the policy that relates to eligibility for

coverage;

(2) a provision in a group accident and health insurance policy

or disability insurance policy that relates to overinsurance;

(3) a provision in a disability policy that relates to the

relation of earnings to insurance; or

(4) another similar provision in a group accident and health

insurance policy or disability insurance policy that limits the

amounts of recovery from all sources to not more than 100 percent

of the total actual losses or expenses incurred.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.104. ENTIRE CONTRACT. A group accident and health

insurance policy must provide that the policy and any application

attached to the policy constitute the entire contract between the

parties.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.105. STATEMENT MADE BY POLICYHOLDER OR INSURED. A

group accident and health insurance policy must provide that:

(1) in the absence of fraud, a statement made by the

policyholder or an insured is considered a representation and not

a warranty; and

(2) a statement made by the policyholder or an insured may not

be used in any contest under the policy, unless a copy of the

written instrument containing the statement is or has been

provided to:

(A) the person making the statement; or

(B) if the statement was made by the insured and the insured has

died or become incapacitated, the insured's beneficiary or

personal representative.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.106. DISTINCTION BASED ON MARITAL STATUS PROHIBITED.

A group accident and health insurance policy must include a

provision that prohibits a distinction on the basis of the

marital status or lack of marital status between an insured and

the other parent in the determination of the dependents or the

beneficiaries of the insured, or both.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.107. EVIDENCE OF INSURABILITY. A group accident and

health insurance policy must state the conditions, if any, under

which the insurer reserves the right to require an individual

eligible for insurance to provide evidence of individual

insurability satisfactory to the insurer as a condition of

obtaining part or all of the coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.108. EXCLUSION OR LIMITATION OF COVERAGE FOR

PREEXISTING CONDITIONS. (a) A group accident and health

insurance policy must specify the additional exclusions or

limitations, if any, applicable under the policy with respect to

a disease or physical condition of an insured, not otherwise

excluded from the insured's coverage by name or specific

description effective on the date of the insured's loss, that

existed before the effective date of the insured's coverage under

the policy.

(b) An exclusion or limitation described by Subsection (a) may

apply only to a disease or physical condition for which the

insured received medical advice or treatment during the 12 months

before the effective date of the insured's coverage.

(c) An exclusion or limitation described by Subsection (a) may

not apply to a loss incurred or disability beginning after the

earlier of:

(1) the end of 12 consecutive months, beginning on or after the

effective date of the insured's coverage, during which the

insured has not received medical advice or treatment in

connection with the disease or physical condition; or

(2) the second anniversary of the effective date of the

insured's coverage.

(d) This section does not apply to:

(1) a credit accident and health insurance policy; or

(2) a group accident and health insurance policy subject to

Chapter 1501.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.109. ADJUSTMENT OF PREMIUMS OR BENEFITS IF AGE OF

INSURED IS MISSTATED. (a) A group accident and health insurance

policy under which the premiums or benefits vary by age must

specify an equitable adjustment of premiums or benefits, or both,

to be made if the age of an insured has been misstated.

(b) The provision required by Subsection (a) must contain a

clear statement of the method of adjustment to be used.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.110. DEADLINE FOR NOTICE OF CLAIM. (a) A group

accident and health insurance policy must provide that written

notice of a claim must be given to the insurer not later than the

20th day after the date of the occurrence or beginning of any

loss covered by the policy.

(b) Failure to give notice within the time prescribed by

Subsection (a) does not invalidate or reduce any claim if it is

shown that:

(1) it was not reasonably possible to give the notice within

that time; and

(2) notice was given as soon as was reasonably possible.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.111. CLAIM FORMS. (a) A group accident and health

insurance policy must provide that the insurer will furnish to

the person making a claim or to the policyholder for delivery to

a person making a claim the forms usually provided by the insurer

for filing a proof of loss.

(b) If the forms for a proof of loss are not provided before the

16th day after the date the insurer received notice of a claim

under the policy, the person making the claim is considered to

have complied with the requirements of the policy as to proof of

loss on submitting, within the time set in the policy for filing

proof of loss, written proof covering the occurrence, character,

and extent of the loss for which the claim is made.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.112. DEADLINE FOR CLAIM. (a) A group accident and

health insurance policy must provide that:

(1) in the case of a claim for a loss other than a claim for a

loss of time for disability, written proof of the loss must be

provided to the insurer not later than the 90th day after the

date of the loss; and

(2) in the case of a claim for loss of time for disability:

(A) written proof of the loss must be provided to the insurer

not later than the 90th day after the beginning of the period for

which the insurer is liable; and

(B) subsequent written proofs of the continuance of the

disability must be provided to the insurer at intervals as

reasonably required by the insurer.

(b) Failure to provide written proof of a loss within the time

prescribed by Subsection (a) does not invalidate or reduce a

claim if:

(1) it was not reasonably possible to provide written proof of

the loss within that time;

(2) written proof of the loss is provided as soon as reasonably

possible; and

(3) unless the claimant does not have the legal capacity to

provide proof of loss, proof of loss is provided not later than

the first anniversary of the date the proof of loss is otherwise

required.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.113. PROMPT PAYMENT OF BENEFITS REQUIRED. A group

accident and health insurance policy must provide that:

(1) all benefits payable under the policy, other than benefits

for loss of time, must be paid not later than the 60th day after

the date the proof of loss is received; and

(2) subject to written proof of loss, all accrued benefits

payable under the policy for loss of time must be paid at least

monthly during the period for which the insurer is liable, and

that any balance remaining unpaid at the end of that period must

be paid as soon as possible after the proof of loss is received.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.114. PAYMENT OF BENEFITS. (a) A group accident and

health insurance policy must provide that all benefits of the

policy, other than benefits for loss of life, must be paid to the

insured or the insured's assignee.

(b) A group accident and health insurance policy must provide

that, subject to the provisions of the policy, benefits for loss

of life of an insured must be paid to:

(1) the beneficiary designated by the insured or the

beneficiary's assignee;

(2) the family member specified by the policy terms, if the

policy contains conditions relating to family status; or

(3) the estate of the insured, if the designated or specified

beneficiary is not living at the time the insured dies.

(c) A group accident and health insurance policy may provide

that if any benefits are payable to the estate of an individual

or to an individual who is a minor or is otherwise not competent

to give a valid release, the insurer may pay the benefits, up to

an amount established by the commissioner, to any individual

related by consanguinity or affinity to the individual who is

considered by the insurer to be equitably entitled to the

benefits.

(d) This section does not apply to:

(1) a credit accident and health insurance policy; or

(2) a group contract issued by a group hospital service

corporation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.115. RIGHT TO CONDUCT PHYSICAL EXAMINATION OR AUTOPSY.

A group accident and health insurance policy must provide that

the insurer has the right and opportunity to:

(1) conduct a physical examination of an individual for whom a

claim is made when and as often as the insurer reasonably

requires during the pendency of the claim under the policy; and

(2) in the case of a death, require that an autopsy be

conducted, unless the autopsy is prohibited by law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.116. LEGAL OR EQUITABLE ACTIONS; LIMITATIONS. A group

accident and health insurance policy must provide that an action

at law or in equity may not be brought to recover on the policy:

(1) before the 61st day after the date written proof of loss is

filed as required under the policy; or

(2) after the third anniversary of the date on which written

proof of loss is required under the policy to be filed.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.117. CONTINUATION OR CONVERSION OF COVERAGE. (a) A

group accident and health insurance policy must describe the

continuation of group coverage and any conversion coverage

provided in accordance with Subchapter F.

(b) Subsection (a) does not apply to a credit accident and

health insurance policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER D. GROUP ACCIDENT AND HEALTH INSURANCE: COVERAGE FOR

DEPENDENTS

Sec. 1251.151. COVERAGE FOR CERTAIN GRANDCHILDREN. (a) A group

policy or contract of insurance for hospital, surgical, or

medical expenses incurred as a result of accident or sickness,

including a group contract issued by a group hospital service

corporation, that provides coverage under the policy or contract

for a child of an insured must, on payment of a premium, provide

coverage for any grandchild of the insured if the grandchild is:

(1) unmarried;

(2) younger than 25 years of age; and

(3) a dependent of the insured for federal income tax purposes

at the time the application for coverage of the grandchild is

made.

(b) Coverage for a grandchild of the insured under this section

may not be terminated solely because the covered grandchild is no

longer a dependent of the insured for federal income tax

purposes.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.152. OPTIONAL COVERAGE FOR SPOUSES AND DEPENDENTS.

(a) For purposes of this section, "dependent" includes:

(1) a child of an employee or member who is:

(A) unmarried; and

(B) younger than 25 years of age; and

(2) a grandchild of an employee or member who is:

(A) unmarried;

(B) younger than 25 years of age; and

(C) a dependent of the insured for federal income tax purposes

at the time the application for coverage of the grandchild is

made.

(b) A group accident and health insurance policy may provide

coverage for the spouse or a dependent of an employee or member.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.153. OPTIONAL CONTINUATION OF DEPENDENTS' BENEFITS ON

DEATH OF INSURED. (a) A group accident and health insurance

policy that provides for the payment by the insurer of benefits

for members of the family or dependents of an insured may provide

for a continuation of all or part of those benefits after the

death of the insured.

(b) Insurance provided by benefits described by Subsection (a)

is not life insurance under Title 7.

(c) Coverage described by Subsection (a) may continue for any

period subject to any other policy provisions relating to the

termination of a dependent's coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.154. COVERAGE FOR ADOPTED CHILDREN. A group policy or

contract of insurance for hospital, surgical, or medical expenses

incurred as a result of accident or sickness, including a group

contract issued by a group hospital service corporation, that

provides coverage for the immediate family or a child of an

insured may not exclude from coverage or limit coverage of a

child of the insured solely because the child is adopted. A child

is considered to be the child of an insured if the insured is a

party to a suit in which the insured seeks to adopt the child.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER E. GROUP ACCIDENT AND HEALTH INSURANCE: GENERAL

PROVISIONS

Sec. 1251.201. CERTIFICATE OF INSURANCE; NOTICE OF SEPARATE

AVAILABLE COVERAGE. (a) An insurer issuing a group policy under

this chapter shall provide to the policyholder for delivery to

each employee or member of the insured group:

(1) a certificate of insurance that:

(A) summarizes the essential features of the insurance coverage

of the employee or member, including the annual deductibles,

annual and lifetime policy limits, and maximum out-of-pocket

expenses under the policy; and

(B) states the person to whom benefits are payable; and

(2) a notice that informs the employee or member of the

availability of and premiums for a rider or separate insurance

policy that would provide coverage in addition to the coverage

provided under the policy.

(b) If dependents are included in the coverage, an insurer is

not required to provide more than one certificate or notice for

each family unit.

(c) By agreement between the insurer and the policyholder, a

certificate may be delivered electronically.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.030(a), eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

939, Sec. 1, eff. September 1, 2005.

Sec. 1251.202. NOTICE REGARDING CERTAIN EMPLOYER HEALTH BENEFIT

PLANS. (a) In this section, "standard health benefit plan"

means a plan offered under Chapter 1507.

(b) If an employer offers to employees a standard health benefit

plan, the employer shall:

(1) provide a copy of the disclosure statement provided to the

employer by the plan issuer under Section 1507.006 or 1507.056

to:

(A) each employee:

(i) before the employee initially enrolls in the plan, unless

the employee received notice under Paragraph (B) on or after the

90th day before the date the employee initially enrolls; and

(ii) not later than the 30th day before the date the employee

renews enrollment in the plan; and

(B) each prospective employee before the prospective employee is

hired by the employer; and

(2) obtain a copy of the notice signed by the employee or

prospective employee at the time the notice is provided.

Added by Acts 2005, 79th Leg., Ch.

939, Sec. 2, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2G.001, eff. April 1, 2009.

SUBCHAPTER F. CONTINUATION OR CONVERSION PRIVILEGE ON TERMINATION

OF COVERAGE UNDER GROUP POLICY

Sec. 1251.251. CONTINUATION OF GROUP COVERAGE REQUIRED;

EXCEPTION. (a) An insurer or group hospital service corporation

that issues policies that provide hospital, surgical, or major

medical expense insurance coverage or any combination of those

coverages on an expense incurred basis shall, as required by this

subchapter, provide continuation of group coverage for employees

or members and their eligible dependents, subject to the

eligibility provisions prescribed by Section 1251.252.

(b) This subchapter does not apply to an insurance policy that

provides benefits only for expenses incurred because of a

specified disease or an accident.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.252. ELIGIBILITY FOR CONTINUATION OF GROUP COVERAGE.

(a) An employee, member, or dependent is entitled to

continuation of group coverage if:

(1) the individual's coverage under the group policy is

terminated for any reason other than involuntary termination for

cause, including discontinuance of the group policy in its

entirety or with respect to an insured class; and

(2) the individual has been continuously insured under the group

policy, or under any group policy providing similar benefits that

the policy replaces, for at least three consecutive months

immediately before termination.

(b) For purposes of Subsection (a), involuntary termination for

cause does not include termination for any health-related cause.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.253. REQUEST FOR CONTINUATION OF GROUP COVERAGE. An

employee, member, or dependent must provide to the employer or

group policyholder a written request for continuation of group

coverage not later than the 60th day after the later of:

(1) the date the group coverage would otherwise terminate; or

(2) the date the individual is given, in a format prescribed by

the commissioner, notice by either the employer or the group

policyholder of the right to continuation of group coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

550, Sec. 2, eff. June 19, 2009.

Sec. 1251.254. PAYMENT OF CONTRIBUTIONS. Except as provided by

this section, an employee, member, or dependent who elects to

continue group coverage under this subchapter must pay to the

employer or group policyholder each month the amount of

contribution required by the employer or policyholder, plus two

percent of the group rate for the coverage being continued under

the group policy. A payment under this section must be made not

later than the 45th day after the date of the initial election

for coverage and on the due date of each payment thereafter.

Following the first payment made after the initial election for

coverage, the payment of any other premium shall be considered

timely if made on or before the 30th day after the date on which

the payment is due.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

550, Sec. 3, eff. June 19, 2009.

Sec. 1251.255. TERMINATION OF CONTINUED COVERAGE. (a) Group

coverage continued under this subchapter may not terminate until

the earliest of:

(1) the date the maximum continuation period provided by law

would end, which is:

(A) for any employee, member, or dependent not eligible for

continuation coverage under Title X, Consolidated Omnibus Budget

Reconciliation Act of 1985 (29 U.S.C. Section 1161 et seq.)

(COBRA), nine months after the date the employee, member, or

dependent elects to continue the group coverage; or

(B) for any employee, member, or dependent eligible for

continuation coverage under COBRA, six additional months

following any period of continuation coverage provided under

COBRA;

(2) the date failure to make timely payments would terminate the

group coverage;

(3) the date the group coverage terminates in its entirety;

(4) the date the insured is or could be covered under Medicare;

(5) the date the insured is covered for similar benefits by

another plan or program, including:

(A) a hospital, surgical, medical, or major medical expense

insurance policy;

(B) a hospital or medical service subscriber contract; or

(C) a medical practice or other prepayment plan;

(6) the date the insured is eligible for similar benefits,

whether or not covered for those benefits, under any arrangement

of coverage for individuals in a group, whether on an insured or

uninsured basis; or

(7) the date similar benefits are provided or available to the

insured under any state or federal law other than continuation

coverage under Title X, Consolidated Omnibus Budget

Reconciliation Act of 1985 (29 U.S.C. Section 1161 et seq.)

(COBRA).

(b) Not later than the 30th day before the end of the

continuation period described by Subsection (a)(1) that is

applicable to the individual, the insurer shall:

(1) notify the individual that the individual may be eligible

for coverage under the Texas Health Insurance Risk Pool as

provided by Chapter 1506; and

(2) provide to the individual the address for applying to that

pool.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

550, Sec. 4, eff. June 19, 2009.

Sec. 1251.256. CONVERSION OF GROUP POLICY. (a) An insurer may

offer a conversion policy to each employee, member, or dependent

who is covered under a group accident and health insurance policy

that is terminating.

(b) If offered, an issuer shall issue a conversion policy

without evidence of insurability if a written application for the

policy and payment of the first premium are made not later than

the 31st day after the date of termination.

(c) Any conversion policy must meet the minimum standards for

benefits for conversion policies.

(d) The insurer may provide the conversion coverage on an

individual or group basis.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.257. PREMIUM FOR CONVERTED POLICY. (a) An insurer

shall determine the premium for a converted policy issued under

this subchapter in accordance with the insurer's table of premium

rates for coverage that was provided under the group policy. The

premium:

(1) must be based on the type of converted policy and the

coverage provided by the policy; and

(2) may be based on the age and geographic location of each

individual to be covered.

(b) The premium for the same coverage and benefits under a

converted policy may not exceed 200 percent of the premium

determined for the group policy in accordance with Subsection

(a).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.258. BENEFITS UNDER CONVERTED POLICY. The

commissioner by rule shall establish minimum standards for

benefits under converted policies issued under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.259. TERMINATION OF CONVERTED POLICY. Conversion

coverage under this subchapter for an insured may not terminate

until the earlier of:

(1) the date failure to make timely payments would terminate

coverage; or

(2) the date of an event specified by Section 1251.255(a)(4),

(5), (6), or (7) for termination of continued group coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.260. NOTICE OF CONTINUATION AND CONVERSION PRIVILEGES.

(a) An employer that provides to its employees group accident

and health insurance coverage that includes a group continuation

or conversion privilege on termination of coverage shall give

written notice of the continuation or conversion privileges under

the policy to each employee or dependent insured under the group

and affected by the termination.

(b) The commissioner by rule shall establish minimum standards

for the notice required by this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER G. CONTINUATION OF GROUP COVERAGE FOR CERTAIN FAMILY

MEMBERS AND DEPENDENTS

Sec. 1251.301. CONTINUATION OF GROUP COVERAGE. A group policy

or contract delivered, issued for delivery, renewed, amended, or

extended in this state, including a group contract issued by a

group hospital service corporation, that provides insurance for

hospital, surgical, or medical expenses incurred as a result of

accident or sickness must include an option for each individual

covered by the policy or contract because of a family or

dependent relationship to an individual who is a member of the

group for which the policy or contract is provided to continue

coverage with the group if the individual's eligibility for

coverage under the policy or contract ends because of:

(1) the severance of the family relationship; or

(2) the retirement or death of the group member.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.302. ELIGIBILITY FOR CONTINUED COVERAGE. A family

member or dependent of an insured is eligible for continued

coverage under this subchapter if the family member or dependent:

(1) has been a member of the group for a period of at least one

year; or

(2) is an infant under one year of age.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.303. PHYSICAL EXAMINATION NOT REQUIRED. An individual

who exercises the option to continue group coverage under this

subchapter may not be required to take and pass a physical

examination as a condition to continuing coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.304. SCOPE OF COVERAGE. (a) An individual covered

under group continuation coverage under this subchapter is

entitled to coverage that is identical in scope to the coverage

provided under the group health insurance policy or contract. An

exclusion that was not included in the health insurance policy or

contract may not be included in the group continuation coverage.

(b) If the group policyholder or contract holder replaces the

health insurance policy or contract within the period prescribed

by Section 1251.310(3), an individual covered under group

continuation coverage may obtain coverage identical in scope to

the coverage under the replacement group policy as provided by

this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.305. AMOUNT OF PREMIUM. Except as provided by Section

1551.064, the premium for continuation of a spouse or dependent

on the group health insurance policy or contract may not be more

than the premium charged under the group policy or contract for

the individual had the family relationship not been severed.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.306. PAYMENT OF PREMIUMS. (a) An individual covered

under group continuation coverage under this subchapter shall pay

premiums for the coverage directly to the group policyholder or

contract holder.

(b) The coverage must provide the individual with the option of

paying the premiums in monthly installments.

(c) The group policyholder or contract holder may require the

individual to pay a monthly fee of not more than $5 for

administrative costs.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.307. NOTICE OF CONTINUATION OPTION. Except as

provided by Section 1551.064, at the time a health insurance

policy or contract is issued, the group policyholder or contract

holder shall give written notice to each group member and each

dependent of a group member covered by the policy or contract of

the continuation option under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.308. NOTICE OF SEVERANCE OF FAMILY RELATIONSHIP;

NOTICE OF DESIRE TO EXERCISE OPTION. (a) Except as provided by

Section 1551.064, each group health insurance policy or contract

must require a group member to give written notice to the group

policyholder or contract holder not later than the 15th day after

the date of any severance of the family relationship that might

activate the continuation option under this subchapter. Written

notice under this subsection may be given by the group member's

dependent.

(b) On receipt of notice under Subsection (a), the group

policyholder or contract holder shall immediately give written

notice of the continuation option under this subchapter to each

affected dependent of the group member.

(c) On receipt of notice of the death or retirement of a group

member, the group policyholder or contract holder shall

immediately give written notice of the continuation option under

this subchapter to each dependent of the group member. The notice

must state the amount of the premium to be charged and must be

accompanied by any necessary enrollment forms.

(d) Not later than the 60th day after the date of the severance

of the family relationship or the retirement or death of the

group member, a dependent must give written notice to the group

policyholder or contract holder of the individual's desire to

exercise the continuation option under this subchapter. Coverage

under the health insurance policy or contract remains in effect

during the period prescribed by this subsection if the policy or

contract premiums are paid.

(e) If a dependent does not give written notice of the

individual's desire to exercise the continuation option under

this subchapter within the time prescribed by Subsection (d), the

option expires.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.309. CONTINUATION OF CERTAIN COVERAGES. (a) Any

period of previous coverage under the health insurance policy or

contract, including a policy or contract executed under Chapter

1551, must be used in full or partial satisfaction of any

required probationary or waiting periods provided in the contract

for dependent coverage.

(b) If a health insurance policy or contract provides to a group

member continuation rights to cover the period between the time

the member retires and the time the member is eligible for

coverage by Medicare, those same continuation rights must be made

available to the group member's dependents.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.310. TERMINATION OF CONTINUED COVERAGE. The coverage

of an individual who exercises the continuation option under this

subchapter continues without interruption and may not be canceled

or otherwise terminated until:

(1) the insured fails to make a premium payment within the time

required to make the payment;

(2) the insured becomes eligible for substantially similar

coverage under another plan or program, including a group health

insurance policy or contract, hospital or medical service

subscriber contract, or medical practice or other prepayment

plan; or

(3) the third anniversary of:

(A) the severance of the family relationship; or

(B) the retirement or death of the group member.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER H. BLANKET ACCIDENT AND HEALTH INSURANCE: ELIGIBLE

POLICYHOLDERS

Sec. 1251.351. COMMON CARRIER OR MOTOR VEHICLE RENTAL OR LEASING

COMPANY. (a) A blanket accident and health insurance policy may

be issued to:

(1) a common carrier or the operator, owner, or lessor of a

means of transportation to cover a group of individuals who may

become passengers defined by reference to their travel status on

the common carrier or means of transportation; or

(2) an automobile or truck rental or leasing company to cover a

group of individuals who may become renters, lessees, or

passengers defined by their travel status on the rented or leased

vehicles.

(b) The common carrier, the operator, owner, or lessor of a

means of transportation, or the automobile or truck rental or

leasing company is the policyholder under a policy to which this

section applies.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.352. EMPLOYERS. (a) A blanket accident and health

insurance policy may be issued to an employer to cover any group

of employees, dependents, or guests defined by reference to

specified hazards incident to an activity or operation of the

employer.

(b) The employer is the policyholder under a policy to which

this section applies.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.353. EDUCATIONAL INSTITUTIONS. (a) A blanket

accident and health insurance policy may be issued to a college,

school, or other institution of learning, to a school district or

school jurisdictional unit, or to the head, principal, or

governing board of such an educational unit to cover students,

teachers, or employees.

(b) The institution, head, principal, or governing board is the

policyholder under a policy to which this section applies.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.354. RELIGIOUS, CHARITABLE, RECREATIONAL, EDUCATIONAL,

OR CIVIC ORGANIZATION. (a) A blanket accident and health

insurance policy may be issued to a religious, charitable,

recreational, educational, or civic organization, or a branch of

the organization, to cover any group of members or participants

defined by reference to specified hazards incident to an activity

or operation sponsored or supervised by the organization or

branch.

(b) The organization or branch is the policyholder under a

policy to which this section applies.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.355. SPORTS TEAM OR CAMP. (a) A blanket accident and

health insurance policy may be issued to a sports team or camp or

the sponsor of a sports team or camp to cover members, campers,

employees, officials, or supervisors.

(b) The sports team, camp, or sponsor is the policyholder under

a policy to which this section applies.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.356. GOVERNMENTAL OR VOLUNTEER EMERGENCY SERVICES

ORGANIZATION. (a) A blanket accident and health insurance

policy may be issued to a governmental or volunteer fire

department or fire company, first aid or civil defense

organization, or similar governmental or volunteer organization

to cover a group of members or participants defined by reference

to specified hazards incident to an activity or operation

sponsored or supervised by the organization.

(b) The governmental or volunteer organization is the

policyholder under a policy to which this section applies.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.357. NEWSPAPER OR OTHER PUBLISHER. (a) A blanket

accident and health insurance policy may be issued to a newspaper

or other publisher to cover the publisher's carriers.

(b) The publisher is the policyholder under a policy to which

this section applies.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.358. ASSOCIATION. (a) A blanket accident and health

insurance policy may be issued to an association, including a

labor union, to cover any group of members or participants

defined by reference to specified hazards incident to an activity

or operation sponsored or supervised by the association.

(b) To be eligible to obtain a blanket accident and health

insurance policy, an association must:

(1) have a constitution and bylaws; and

(2) have been organized and be maintained in good faith for

purposes other than that of obtaining insurance.

(c) The association is the policyholder under a policy to which

this section applies.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.359. COVERAGE FOR OTHER RISKS. (a) A blanket

accident and health insurance policy may be issued to cover any

risk or class of risks other than a risk described by this

subchapter that, as determined by the commissioner, is eligible

for blanket accident and health insurance.

(b) The commissioner may make a determination under Subsection

(a) based on an individual risk, a class of risks, or both.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER I. BLANKET ACCIDENT AND HEALTH INSURANCE: GENERAL

PROVISIONS

Sec. 1251.401. INDIVIDUAL APPLICATION AND CERTIFICATE NOT

REQUIRED. (a) An individual application from an insured under a

blanket accident and health insurance policy is not required.

(b) An insurer is not required to provide a certificate to each

insured under a blanket accident and health insurance policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1251.402. LIABILITY OF POLICYHOLDER NOT AFFECTED.

Subchapter H and this subchapter do not affect the legal

liability of a policyholder for the death of or injury to a

member of a group.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER J. REGULATION OF OUT-OF-STATE GROUP ACCIDENT AND

HEALTH INSURANCE COVERAGE

Sec. 1251.451. APPLICABILITY OF CERTAIN LAWS TO OUT-OF-STATE

GROUP ACCIDENT AND HEALTH INSURANCE COVERAGE. (a) Chapters 1365

and 1368 and Subchapters A and C, Chapter 1451, apply to:

(1) a certificate of insurance issued to a resident of this

state under a group accident and health insurance policy

delivered, issued for delivery, or renewed outside this state; or

(2) a certificate issued to a resident of this state under a

policy delivered, issued for delivery, or renewed outside this

state by a group hospital service corporation.

(b) Subsection (a) does not apply to a specified disease or

limited benefit policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1252. DISCONTINUATION AND REPLACEMENT OF GROUP AND GROUP-TYPE HEALTH BENEFIT PLAN COVERAGE

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE B. GROUP HEALTH COVERAGE

CHAPTER 1252. DISCONTINUATION AND REPLACEMENT OF GROUP AND

GROUP-TYPE HEALTH BENEFIT PLAN COVERAGE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1252.001. DEFINITIONS. In this chapter:

(1) "Carrier" means:

(A) an insurer; or

(B) a group hospital service corporation operating under Chapter

842.

(2) "Health benefit plan" means:

(A) any accident and health insurance policy;

(B) a subscriber contract of a group hospital service

corporation; or

(C) an accident and health benefits package of a multiple

employer trust that is not exempt from regulation by this state

as an employee welfare benefit plan under the Employee Retirement

Income Security Act of 1974 (29 U.S.C. Section 1001 et seq.), as

amended.

(3) "Previous carrier" means a carrier whose health benefit plan

coverage has been replaced with health benefit plan coverage

provided by a succeeding carrier.

(4) "Succeeding carrier" means a carrier that replaces the

health benefit plan coverage provided by another carrier with its

own health benefit plan coverage.

(5) "Total disability" or "totally disabled" means:

(A) with respect to an employee or other primary insured covered

under a health benefit plan, the complete inability of that

individual to perform all of the substantial and material duties

and functions of the individual's occupation and any other

gainful occupation in which the individual earns substantially

the same compensation earned before the disability; and

(B) with respect to any other individual covered under a health

benefit plan, confinement as a bed patient in a hospital.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1252.002. APPLICABILITY OF CHAPTER. (a) This chapter

applies only to a health benefit plan that:

(1) provides coverage on a group or group-type basis to an

individual eligible for that coverage because of the individual's

status as:

(A) an employee of an employer; or

(B) a member of a labor union or a member of an association; and

(2) is delivered or issued for delivery in this state.

(b) This chapter does not apply to an entity that is not engaged

in the business of insurance in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1252.003. COVERAGE ISSUED ON GROUP-TYPE BASIS. (a) For

purposes of this chapter, health benefit plan coverage is

provided on a group-type basis if:

(1) the plan provides coverage under an insurance policy or

subscriber contract to a class of employees or a class of members

of a labor union or members of an association and the class is

determined by conditions relating to their employment or to their

membership in the union or association;

(2) coverage under the plan is not available to the general

public and can be obtained and maintained only because of the

covered individual's employment status or membership in a labor

union or an association;

(3) premiums or subscription charges for the plan are paid to

the carrier on an aggregate or bulk-payment basis; and

(4) the plan is sponsored by:

(A) the employer of the class of employees covered by the plan;

or

(B) the labor union or an association to which the class of

members covered by the plan belongs.

(b) Health benefit plan coverage is not provided on a group-type

basis if it is a salary-budget plan using individual insurance

policies or subscriber contracts that do not meet the conditions

for group-type coverage specified by Subsection (a).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER B. DISCONTINUATION OF COVERAGE

Sec. 1252.101. NOTICE OF DISCONTINUATION OF COVERAGE. A notice

of discontinuation of a health benefit plan must include a

request to the group policyholder or other entity responsible for

making payments or submitting subscription charges to the carrier

to notify employees or members covered by the plan of the

discontinuation and the date of the discontinuation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1252.102. EXTENSION OF BENEFITS PROVISION; EXEMPTION. (a)

A health benefit plan must contain, subject to this section and

Section 1252.103, a reasonable provision providing for an

extension of benefits for a total disability that exists on the

date of the plan's discontinuation.

(b) A health benefit plan must contain a reasonable extension of

benefits provision for coverage for hospital or medical expenses

other than dental expenses. A provision is considered reasonable

if it provides to an individual who is covered under the plan and

who is totally disabled on the date of the plan's discontinuation

an extension of benefits for expenses incurred in treating the

condition causing the total disability and the extension is

provided for at least the lesser of:

(1) 90 days; or

(2) the duration of the total disability.

(c) An extension of benefits provision required under this

section may provide for an exclusion from coverage for an

individual whose coverage is being discontinued and replaced with

coverage that:

(1) is provided by a succeeding carrier; and

(2) provides a level of benefits that is at least substantially

equal to the level of benefits provided under the replaced health

benefit plan.

(d) An applicable extension of benefits provision must be

described in the policy or contract and the group insurance

certificate.

(e) Benefits payable during an extension period may be subject

to the regular benefit limits of the health benefit plan.

(f) This section does not apply to a health benefit plan that

was delivered or issued for delivery in this state before January

1, 1982, and whose level of benefits has not been modified after

December 31, 1981.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1252.103. INDEMNITY OR BENEFITS PAYABLE FOR DISABILITY. A

discontinuation of health benefit plan coverage occurring during

a period of disability does not affect:

(1) any benefits payable under the plan for loss of time from

work because of the disability; or

(2) any specific indemnity required to be provided under the

plan during a period of hospital confinement.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1252.104. LIABILITY FOR LOSS UNDER AUTOMATICALLY

DISCONTINUED COVERAGE. (a) If a health benefit plan provides

for automatic discontinuation of coverage when a premium or

subscription charge due under the plan is not paid before the

expiration of a grace period specified in the plan for that

payment, the carrier or other entity responsible for making

premium payments or for submitting premiums or subscription

charges to the carrier is liable, on the submission of a valid

claim, for a loss that is:

(1) covered by the plan; and

(2) incurred before the expiration of the grace period.

(b) The commissioner may adopt reasonable rules necessary to

implement this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER C. REPLACEMENT OF COVERAGE

Sec. 1252.201. TOTAL DISABILITY STATUS. In this subchapter, a

reference to the total disability status of an individual means

the individual's disability status immediately preceding the date

on which the succeeding carrier's coverage takes effect.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1252.202. EFFECTIVE DATE OF COVERAGE UNDER REPLACEMENT

PLAN. (a) An individual who was covered by a previous carrier's

health benefit plan on the date on which that plan was

discontinued shall be provided coverage under the succeeding

carrier's health benefit plan as of the replacement plan's

effective date if the individual:

(1) is eligible for coverage because the individual is a member

of a class eligible for coverage under the replacement plan and

satisfies the replacement plan's actively at work and

nonconfinement requirements; and

(2) elects to be covered under the replacement plan.

(b) An individual who would be covered by the succeeding carrier

under Subsection (a) but who does not satisfy the replacement

plan's actively at work and nonconfinement requirements shall be

covered under the replacement plan when the individual satisfies

those requirements.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1252.203. EXTENSION OF BENEFITS FOR TOTAL DISABILITY. (a)

With respect to providing a type of coverage for which Section

1252.102 requires an extension of benefits for an individual with

a total disability, a succeeding carrier replacing a previous

carrier's plan that is not subject to that section must provide,

subject to Subsection (b), the lesser of:

(1) extended benefit coverage that the previous carrier would

have been required to provide under Section 1252.102 if the

previous carrier had been subject to that section; or

(2) extended benefit coverage that the succeeding carrier is

required to provide under Section 1252.102.

(b) The extended benefit coverage may be reduced by any benefits

actually payable under the previous carrier's health benefit

plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1252.204. COVERAGE FOR PREEXISTING CONDITIONS. (a) A

succeeding carrier's health benefit plan that limits coverage in

accordance with a preexisting conditions provision, other than a

waiting period, must provide, during the period the limitation on

coverage is in effect, the level of benefits prescribed by this

section to an individual covered by the succeeding carrier who:

(1) has a preexisting condition; and

(2) was covered by the previous carrier's plan on the date on

which that plan was discontinued.

(b) The health benefit plan must provide a level of benefits

equal to the lesser of:

(1) the level of benefits available under the succeeding

carrier's plan as determined without applying the preexisting

conditions provision; or

(2) the level of benefits that would have been available under

the previous carrier's plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1252.205. WAITING PERIOD. If the benefits that were

available under a previous carrier's health benefit plan are

similar to the benefits available under a succeeding carrier's

health benefit plan, the succeeding carrier shall give credit for

the satisfaction or partial satisfaction of any waiting period or

similar provision that has been satisfied under the previous

carrier's plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1252.206. DETERMINATION OF BENEFITS AVAILABLE UNDER

REPLACED PLAN. (a) If a succeeding carrier requires a

determination of the benefits available under the previous

carrier's health benefit plan, the previous carrier shall provide

at the request of the succeeding carrier:

(1) a statement of the benefits available under the previous

carrier's plan; or

(2) pertinent information sufficient either to allow

verification of those benefits or to allow the succeeding carrier

to make a determination of those benefits.

(b) A determination of benefits under this section must be made

using the definitions of, and in accordance with all of the

conditions and covered expense provisions of, the previous

carrier's plan as if that plan had not been replaced.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1252.207. LIABILITY OF PREVIOUS CARRIER. A carrier of a

health benefit plan that is being discontinued is liable only for

any accrued liabilities regarding the plan and for any extension

of benefits provided under the plan, regardless of whether the

group policyholder or any other entity responsible for making

payments or for submitting subscription charges to the carrier:

(1) replaces the coverage provided under the discontinued plan

with health benefit plan coverage provided by another carrier;

(2) self-insures a health benefit plan; or

(3) does not provide health benefit plan coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1253. CANCELLATION OF GROUP COVERAGE IN CERTAIN CIRCUMSTANCES

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE B. GROUP HEALTH COVERAGE

CHAPTER 1253. CANCELLATION OF GROUP COVERAGE IN CERTAIN

CIRCUMSTANCES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1253.001. LIMITATION OF SERVICES AND BENEFITS ON CONTRACT

RENEGOTIATION. (a) In this section, "health benefit contract"

means a contract providing group health care coverage for

employees that is delivered, issued for delivery, or renewed in

this state by:

(1) an insurance company;

(2) a group hospital service corporation operating under Chapter

842; or

(3) a health maintenance organization operating under Chapter

843.

(b) Subject to Subsection (c), if an employer in this state

agrees to renegotiate a health benefit contract, a change in the

renegotiated contract may not operate solely to terminate

eligibility with respect to any member of the group who, before

the contract was renegotiated:

(1) was covered under the contract; and

(2) had a sickness or injury for which a service was being

provided or a benefit was being paid under the contract.

(c) A renegotiated health benefit contract may include a

different durational or dollar limit or a different deductible

amount or amount of coinsurance applicable to a sickness or

injury for which a service was being provided or benefit was

being paid before the contract was renegotiated if that same or a

similar limit or amount applies to a service provided or benefit

paid for a similar sickness or a related condition or injury

covered by the contract.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER B. CONTINUATION OF GROUP ACCIDENT AND HEALTH INSURANCE

POLICIES DURING LABOR DISPUTE

Sec. 1253.051. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to a group accident and health insurance policy that is

delivered or issued for delivery in this state and as to which

any part of the premium is paid or is to be paid by an employer

under the terms of a collective bargaining agreement.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1253.052. CONTINUATION OF GROUP ACCIDENT AND HEALTH

INSURANCE DURING LABOR DISPUTE REQUIRED FOR CERTAIN POLICIES. An

insurer may not deliver or issue for delivery a policy subject to

this subchapter unless the policy provides that if the employees

covered by the policy stop work because of a labor dispute,

coverage continues under the policy, on timely payment of the

premium, for each employee who:

(1) is covered under the policy on the date the work stoppage

begins;

(2) continues to pay the employee's individual contribution,

subject to the conditions provided by this subchapter; and

(3) assumes and pays during the work stoppage the contribution

due from the employer, subject to the conditions provided by this

subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1253.053. CONTRIBUTIONS IF POLICYHOLDER IS TRUSTEE. (a)

An employee's contribution for purposes of a policy as to which

the policyholder is a trustee or the trustees of a fund

established or maintained wholly or partly by the employer is the

amount the employee and employer would have been required to

contribute to the fund for the employee if:

(1) the work stoppage had not occurred; and

(2) the agreement requiring the employer to make contributions

to the fund were in effect.

(b) The policy may provide that continuation of coverage is

contingent on the collection of individual contributions by the

policyholder or the policyholder's agent.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1253.054. CONTRIBUTIONS IF POLICYHOLDER IS NOT TRUSTEE.

(a) A policy as to which the policyholder is not a trustee or

the trustees of a fund established or maintained in whole or in

part by the employer must provide that the employee's individual

contribution:

(1) is the policy rate applicable:

(A) on the date the work stoppage begins; and

(B) to an individual in the class to which the employee belongs

as provided by the policy; or

(2) if the policy does not provide for a rate applicable to an

individual, is an amount equal to the amount determined by

dividing:

(A) the total monthly premium in effect under the policy on the

date the work stoppage begins; by

(B) the total number of insureds under the policy on that date.

(b) The policy may provide that continuation of coverage under

this subchapter is contingent on the collection of individual

contributions by the union or unions representing the employees.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1253.055. PAYMENT OF CONTRIBUTION AND PREMIUM. A policy

may provide that continuation of coverage for an employee under

the policy is contingent on timely payment of:

(1) contributions by the employee; and

(2) the premium by the entity responsible for collecting the

individual employee contributions.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1253.056. PAST DUE PREMIUM. (a) A policy may provide that

the continuation of coverage is contingent on payment of any

premium that:

(1) is unpaid on the date the work stoppage begins; and

(2) became due before the date the work stoppage begins.

(b) A premium described by Subsection (a) must be paid before

the date the next premium becomes due under the policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1253.057. INDIVIDUAL PREMIUM RATE INCREASE. (a) A policy

may provide that, during the period of a work stoppage, each

individual premium rate shall be increased by an amount not to

exceed 20 percent of the amount shown in the policy, or a greater

percentage as approved by the commissioner, to provide sufficient

compensation to the insurer to cover increased:

(1) administrative costs; and

(2) mortality and morbidity.

(b) If a policy provides for a premium rate increase in

accordance with this section, the amount of an employee's

contribution must be increased by the same percentage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1253.058. PREMIUM RATE CHANGE NOT LIMITED. (a) This

subchapter does not limit any right of the insurer under a policy

to increase or decrease a premium rate before, during, or after a

work stoppage if the insurer would be entitled to increase the

premium rate had a work stoppage not occurred.

(b) A change in a premium rate made in accordance with this

section takes effect on a date that is determined by the insurer

in accordance with the terms of the policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1253.059. LIMITATIONS ON CONTINUATION OF COVERAGE. This

subchapter does not require the continuation of coverage under a

policy for any loss of time benefits included in the policy or

the continuation of other coverage for a period:

(1) longer than six months after a work stoppage occurs;

(2) beyond the time that 75 percent of the covered employees

continue the coverage; or

(3) as to an individual covered employee, beyond the time that

the employee takes a full-time job with another employer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1253.060. OTHER PROVISIONS; COMMISSIONER APPROVAL REQUIRED.

A policy may contain any other provision relating to

continuation of policy coverage during a work stoppage that the

commissioner approves.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1254. NOTICE OF RATE INCREASE FOR GROUP HEALTH AND ACCIDENT COVERAGE

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE B. GROUP HEALTH COVERAGE

CHAPTER 1254. NOTICE OF RATE INCREASE FOR GROUP HEALTH AND

ACCIDENT COVERAGE

Sec. 1254.001. NOTICE OF RATE INCREASE. (a) In this section,

"insurer" means:

(1) a life insurance company;

(2) a health insurance company;

(3) an accident insurance company;

(4) a general casualty company;

(5) a mutual life insurance company or other mutual insurance

company;

(6) a mutual or natural premium life insurance company;

(7) a Lloyd's plan;

(8) a reciprocal or interinsurance exchange;

(9) a fraternal benefit society;

(10) a local mutual aid association; or

(11) a group hospital service corporation.

(b) Not less than 60 days before the date on which a premium

rate increase takes effect on a group policy of health insurance,

accident and health insurance, or life, health, and accident

insurance delivered or issued for delivery in this state by an

insurer, the insurer shall give written notice to the

policyholder of:

(1) the amount of the increase; and

(2) the date on which the increase is to take effect.

(c) A health maintenance organization shall give notice of an

increase in subscriber charges and service fees under a group

contract or coverage in the same manner as is required of an

insurer under Subsection (b).

(d) An insurer that issues a group policy described by

Subsection (b) to a multiple employer trust shall give the notice

required by that subsection to the trustee or group policyholder.

(e) The notice required by this section must be based on

coverage in effect on the date of the notice.

(f) This section may not be construed to prevent an insurer or

health maintenance organization, at the request of a policyholder

or contract holder, from negotiating a change in benefits or

rates after delivery of the notice required by this section.

(g) An insurer may not require a policyholder or trustee

entitled to notice under this section to respond to the insurer

to renew the policy or take other action relating to the renewal

or extension of the policy before the 45th day after the date the

notice described by Subsection (b) is given.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.031(a), eff. September 1, 2005.



CHAPTER 1271. BENEFITS PROVIDED BY HEALTH MAINTENANCE ORGANIZATIONS; EVIDENCE OF COVERAGE; CHARGES

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE C. MANAGED CARE

CHAPTER 1271. BENEFITS PROVIDED BY HEALTH MAINTENANCE

ORGANIZATIONS; EVIDENCE OF COVERAGE; CHARGES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1271.001. APPLICABILITY OF DEFINITIONS. In this chapter,

terms defined by Section 843.002 have the meanings assigned by

that section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1271.002. RIGHT TO EVIDENCE OF COVERAGE; ISSUANCE. (a)

Each enrollee residing in this state is entitled to evidence of

coverage under a health care plan.

(b) The health maintenance organization shall issue the evidence

of coverage, except as provided by Subsection (c).

(c) If the enrollee obtains coverage under a health care plan

through an insurance policy or a contract issued by a group

hospital service corporation, whether by option or otherwise, the

insurer or the group hospital service corporation shall issue the

evidence of coverage.

(d) By agreement between the health maintenance organization,

insurer, or group hospital service corporation and the subscriber

or person entitled to receive the evidence of coverage, policy,

or contract, the evidence of coverage required by this section

may be delivered electronically.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.032(a), eff. September 1, 2005.

Sec. 1271.003. EVIDENCE OF COVERAGE NOT HEALTH INSURANCE POLICY.

An evidence of coverage is not a health insurance policy as that

term is defined by this code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1271.004. INDIVIDUAL HEALTH CARE PLAN. (a) In this

section, "individual health care plan" means a health care plan:

(1) that provides health care services for individuals and their

dependents;

(2) under which an enrollee:

(A) pays the premium; and

(B) is not covered under the contract in accordance with a

continuation of services or continuation of benefits requirement

applicable under federal or state law; and

(3) in which the evidence of coverage meets the requirements of

the definition of "basic health care services" provided by

Section 843.002.

(b) A health maintenance organization may provide an individual

health care plan in accordance with this section and Section

1271.307.

(c) A health maintenance organization may limit enrollment in an

individual health care plan to individuals who reside or work

within the service area for the plan's network.

(d) The commissioner may adopt rules necessary to implement this

section and to meet the minimum requirements of federal law,

including regulations.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1271.005. APPLICABILITY OF OTHER LAW. (a) Chapters 1368

and 1652 apply to a health maintenance organization other than a

health maintenance organization that offers only a single health

care service plan.

(b) Subchapter B, Chapter 1355, applies to a health maintenance

organization providing benefits for mental health treatment in a

residential treatment center for children and adolescents or

crisis stabilization unit to the extent that:

(1) Subchapter B, Chapter 1355, does not conflict with this

chapter, Chapter 843, Subchapter A, Chapter 1452, or Subchapter

B, Chapter 1507; and

(2) the residential treatment center for children and

adolescents or crisis stabilization unit is located within the

service area of the health maintenance organization and is

subject to inspection and review as required by this chapter,

Chapter 843, Subchapter A, Chapter 1452, or Subchapter B, Chapter

1507, or rules adopted under this chapter, Chapter 843,

Subchapter A, Chapter 1452, or Subchapter B, Chapter 1507.

(c) A health maintenance organization shall comply with

Subchapter B, Chapter 542, with respect to prompt payment to an

enrollee.

(d) Notwithstanding any other law, Subchapter C, Chapter 1355,

applies to a group contract issued by a health maintenance

organization.

(e) Notwithstanding any other law, Section 1201.062 applies to

an evidence of coverage issued by a health maintenance

organization.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(b), eff. September 1, 2005.

Sec. 1271.006. BENEFITS TO DEPENDENT CHILD AND GRANDCHILD. (a)

If children are eligible for coverage under the terms of an

evidence of coverage, any limiting age applicable to an unmarried

child of an enrollee, including an unmarried grandchild of an

enrollee, is 25 years of age. The limiting age applicable to a

child must be stated in the evidence of coverage.

(b) A health maintenance organization may provide benefits under

a health care plan to an enrollee's dependent grandchild who is

living with and in the household of the enrollee.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1271.007. RELIGIOUS CONVICTIONS. (a) This chapter,

Chapters 843, 1272, and 1367, Subchapter A, Chapter 1452, and

Subchapter B, Chapter 1507, do not require a health maintenance

organization, physician, or provider to recommend, offer advice

concerning, pay for, provide, assist in, perform, arrange, or

participate in providing or performing any health care service

that violates the religious convictions of the health maintenance

organization, physician, or provider.

(b) A health maintenance organization that limits or denies

health care services under this section shall state the

limitations in the evidence of coverage as required by Section

1271.052.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(c), eff. September 1, 2005.

SUBCHAPTER B. CONTENTS OF EVIDENCE OF COVERAGE

Sec. 1271.051. EVIDENCE OF COVERAGE: CONTRACT AND CERTIFICATE

REQUIREMENTS. (a) An evidence of coverage that is a contract

must contain a clear and complete statement of the information

required by Sections 1271.052, 1271.053, and 1271.054.

(b) An evidence of coverage that is a certificate must contain a

reasonably complete facsimile of the information required by

Sections 1271.052, 1271.053, and 1271.054.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1271.052. INFORMATION ABOUT BENEFITS AND LIMITATIONS. An

evidence of coverage must state:

(1) the health care services, limited health care services, or

single health care service to which the enrollee is entitled

under the health care plan, limited health care service plan, or

single health care service plan;

(2) the issuance of other benefits, if any, to which the

enrollee is entitled under the health care plan, limited health

care service plan, or single health care service plan; and

(3) any limitation on the services, kinds of services, benefits,

or kinds of benefits to be provided, including any deductible or

copayment feature.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1271.053. INFORMATION ABOUT OBTAINING SERVICES. An

evidence of coverage must indicate where and in what manner

information is available about how to obtain services.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1271.054. INFORMATION ABOUT COMPLAINTS AND APPEALS. (a)

An evidence of coverage must contain a clear and understandable

description of the health maintenance organization's methods for

resolving enrollee complaints, including:

(1) the enrollee's right to appeal denial of an adverse

determination to an independent review organization; and

(2) the procedures for appealing to an independent review

organization.

(b) A health maintenance organization may indicate a subsequent

change to the methods for resolving enrollee complaints in a

separate document issued to the enrollee.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1271.055. OUT-OF-NETWORK SERVICES. (a) An evidence of

coverage must contain a provision regarding non-network

physicians and providers in accordance with the requirements of

this section.

(b) If medically necessary covered services are not available

through network physicians or providers, the health maintenance

organization, on the request of a network physician or provider

and within a reasonable period, shall:

(1) allow referral to a non-network physician or provider; and

(2) fully reimburse the non-network physician or provider at the

usual and customary rate or at an agreed rate.

(c) Before denying a request for a referral to a non-network

physician or provider, a health maintenance organization must

provide for a review conducted by a specialist of the same or

similar type of specialty as the physician or provider to whom

the referral is requested.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1271.056. UNFAIR OR DECEPTIVE PROVISIONS AND STATEMENTS

PROHIBITED. An evidence of coverage may not contain a provision

or statement that:

(1) is unjust, unfair, inequitable, misleading, or deceptive;

(2) encourages misrepresentation; or

(3) is untrue, misleading, or deceptive within the meaning of

Section 843.204.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER C. COMMISSIONER APPROVAL

Sec. 1271.101. APPROVAL OF FORM OF EVIDENCE OF COVERAGE OR GROUP

CONTRACT. (a) An evidence of coverage or an amendment of an

evidence of coverage may not be issued or delivered to a person

in this state until the form of the evidence of coverage or

amendment has been filed with and approved by the commissioner.

(b) Except as provided by Subsection (c), the form of an

evidence of coverage or group contract to be used in this state

or an amendment to one of those forms is subject to the filing

and approval requirements of Section 1271.102.

(c) If the form of an evidence of coverage or group contract or

of an amendment to one of those forms is subject to the

jurisdiction of the commissioner under laws governing health

insurance or group hospital service corporations, the filing and

approval provisions of those laws apply to that form. However,

Subchapters B and E apply to that form to the extent that laws

governing health insurance or group hospital service corporations

do not apply to the requirements of Subchapters B and E.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1271.102. PROCEDURES FOR APPROVAL OF FORM OF EVIDENCE OF

COVERAGE OR GROUP CONTRACT; WITHDRAWAL OF APPROVAL. (a) The

commissioner shall, within a reasonable period, approve the form

of an evidence of coverage or group contract or an amendment to

one of those forms if the form meets the requirements of this

chapter.

(b) If the commissioner does not disapprove a form before the

31st day after the date the form is filed, the form is considered

approved. The commissioner may, by written notice, extend the

period for approval or disapproval as necessary for proper

consideration of the filing for not more than an additional 30

days.

(c) If the commissioner disapproves a form, the commissioner

shall notify the person who filed the form of the reason for the

disapproval.

(d) A hearing on the disapproval of a form shall be granted not

later than the 30th day after the date the person filing the form

makes a written request for a hearing.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1271.103. WITHDRAWAL OF APPROVAL OF FORM. (a) After

notice and opportunity for hearing, the commissioner may withdraw

approval of the form of an evidence of coverage or group contract

or an amendment to one of those forms if the commissioner

determines that the form violates this chapter, Chapter 843,

1272, or 1367, Subchapter A, Chapter 1452, or Subchapter B,

Chapter 1507, or a rule adopted by the commissioner.

(b) If the commissioner withdraws approval of a form under this

section, the form may not be issued until it is approved.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(d), eff. September 1, 2005.

Sec. 1271.104. INFORMATION REQUIRED BY COMMISSIONER. The

commissioner may require the submission of any relevant

information the commissioner considers necessary in determining

whether to approve or disapprove a filing under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER D. CERTAIN BENEFITS REQUIRED

Sec. 1271.151. PROVISION OF BASIC HEALTH CARE SERVICES. A

health maintenance organization that offers a basic health care

plan shall provide or arrange for basic health care services to

its enrollees as needed and without limitation as to time and

cost other than any limitation prescribed by rule of the

commissioner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1271.152. STANDARDS FOR BASIC HEALTH CARE SERVICES. The

commissioner may adopt minimum standards relating to basic health

care services.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1271.153. PERIODIC HEALTH EVALUATIONS. (a) The basic

health care services provided under an evidence of coverage must

include periodic health evaluations for each adult enrollee.

(b) The services provided under this section must include a

health risk assessment at least once every three years and, for a

female enrollee, an annual well-woman examination provided in

accordance with Subchapter F, Chapter 1451.

(c) This section does not apply to an evidence of coverage for a

limited health care service plan or a single health care service

plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1271.154. WELL-CHILD CARE FROM BIRTH. (a) In this

section, "well-child care from birth" has the meaning used under

Section 1302, Public Health Service Act (42 U.S.C. Section

300e-1), and its subsequent amendments. The term includes newborn

screening required by the Texas Department of Health.

(b) A health maintenance organization shall ensure that each

health care plan provided by the health maintenance organization

includes well-child care from birth that complies with:

(1) federal requirements adopted under Chapter XI, Public Health

Service Act (42 U.S.C. Section 300e et seq.), and its subsequent

amendments; and

(2) the rules adopted by the Texas Department of Health to

implement those requirements.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1271.155. EMERGENCY CARE. (a) A health maintenance

organization shall pay for emergency care performed by

non-network physicians or providers at the usual and customary

rate or at an agreed rate.

(b) A health care plan of a health maintenance organization must

provide the following coverage of emergency care:

(1) a medical screening examination or other evaluation required

by state or federal law necessary to determine whether an

emergency medical condition exists shall be provided to covered

enrollees in a hospital emergency facility or comparable

facility;

(2) necessary emergency care shall be provided to covered

enrollees, including the treatment and stabilization of an

emergency medical condition; and

(3) services originated in a hospital emergency facility,

freestanding emergency medical care facility, or comparable

emergency facility following treatment or stabilization of an

emergency medical condition shall be provided to covered

enrollees as approved by the health maintenance organization,

subject to Subsections (c) and (d).

(c) A health maintenance organization shall approve or deny

coverage of poststabilization care as requested by a treating

physician or provider within the time appropriate to the

circumstances relating to the delivery of the services and the

condition of the patient, but not to exceed one hour from the

time of the request.

(d) A health maintenance organization shall respond to inquiries

from a treating physician or provider in compliance with this

provision in the health care plan of the health maintenance

organization.

(e) A health care plan of a health maintenance organization

shall comply with this section regardless of whether the

physician or provider furnishing the emergency care has a

contractual or other arrangement with the health maintenance

organization to provide items or services to covered enrollees.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1273, Sec. 3, eff. March 1, 2010.

Sec. 1271.156. BENEFITS FOR REHABILITATION SERVICES AND

THERAPIES. (a) If benefits are provided for rehabilitation

services and therapies under an evidence of coverage, the

provision of a rehabilitation service or therapy that, in the

opinion of a physician, is medically necessary may not be denied,

limited, or terminated if the service or therapy meets or exceeds

treatment goals for the enrollee.

(b) For an enrollee with a physical disability, treatment goals

may include maintenance of functioning or prevention of or

slowing of further deterioration.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER E. CHOICE OF PRIMARY CARE PHYSICIAN FOR CERTAIN

ENROLLEES

Sec. 1271.201. DESIGNATION OF SPECIALIST AS PRIMARY CARE

PHYSICIAN. (a) An evidence of coverage must provide that an

enrollee with a chronic, disabling, or life-threatening illness

may apply to the health maintenance organization's medical

director to use a nonprimary care physician specialist as the

enrollee's primary care physician.

(b) The application must:

(1) include information specified by the health maintenance

organization, including certification of the medical need; and

(2) be signed by the enrollee and the nonprimary care physician

specialist interested in serving as the enrollee's primary care

physician.

(c) To be eligible to serve as the enrollee's primary care

physician, a physician specialist must:

(1) meet the health maintenance organization's requirements for

primary care physician participation; and

(2) agree to accept the responsibility to coordinate all of the

enrollee's health care needs.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1271.202. APPEAL. If a health maintenance organization

denies a request under Section 1271.201, the enrollee may appeal

the decision through the health maintenance organization's

established complaint and appeals process.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1271.203. EFFECTIVE DATE OF DESIGNATION. (a) The

effective date of the designation of a nonprimary care physician

specialist as an enrollee's primary care physician under Section

1271.201 may not be applied retroactively.

(b) A health maintenance organization may not reduce the amount

of compensation owed to the original primary care physician for

services provided before the date of the new designation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER F. SCHEDULE OF CHARGES

Sec. 1271.251. APPROVAL OF FORMULA OR METHOD FOR COMPUTING

SCHEDULE OF CHARGES. (a) The formula or method for computing

the schedule of charges for enrollee coverage for health care

services must be filed with the commissioner before the formula

or method is used in conjunction with a health care plan.

(b) The formula or method must be established in accordance with

actuarial principles for the various categories of enrollees. The

filing of the method or formula must contain:

(1) a statement by a qualified actuary that certifies that the

formula or method is appropriate; and

(2) supporting information that the commissioner considers

adequate.

(c) The formula or method must produce charges that are not

excessive, inadequate, or unfairly discriminatory. Benefits must

be reasonable with respect to the rates produced by the formula

or method.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1271.252. CONSIDERATION OF INDIVIDUAL HEALTH STATUS

PROHIBITED. The charges resulting from the application of a

formula or method described by Section 1271.251 may not be

altered for an individual enrollee based on the status of that

enrollee's health.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1271.253. INFORMATION REQUIRED BY COMMISSIONER. The

commissioner may require the submission of any relevant

information the commissioner considers necessary in determining

whether to approve or disapprove a filing under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER G. CONTINUATION OF COVERAGE, CONVERSION CONTRACTS, AND

RENEWAL

Sec. 1271.301. ENTITLEMENT TO CONTINUATION OF GROUP COVERAGE.

(a) In this section, "involuntary termination for cause" does

not include termination for any health-related reason.

(b) A health maintenance organization shall provide a group

coverage continuation privilege as required by and subject to the

eligibility provisions of this subchapter.

(c) An enrollee is entitled to continue group coverage as

provided by this subchapter if:

(1) the enrollee's coverage under a group contract is terminated

for any reason except involuntary termination for cause; and

(2) the enrollee for at least three consecutive months

immediately before the termination of coverage has been

continuously covered under the group contract and under any

previous group contract providing similar services and benefits

that the current group contract replaced.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1271.302. REQUEST FOR CONTINUED COVERAGE; DEADLINE. An

enrollee must provide to the employer or group contract holder a

written notice of election to continue group coverage under this

subchapter not later than the 60th day after the later of:

(1) the date the group coverage would otherwise terminate; or

(2) the date the enrollee is given notice of the right of

continuation by the employer or group contract holder.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

550, Sec. 5, eff. June 19, 2009.

Sec. 1271.303. PAYMENT FOR CONTINUED COVERAGE. (a) An enrollee

electing continuation of group coverage must pay to the employer

or group contract holder the amount of contribution required by

the employer or group contract holder, plus an amount equal to

two percent of the group rate for the coverage being continued

under the group contract.

(b) The enrollee must make the payment not later than the 45th

day after the initial election for coverage and on the due date

of each payment thereafter. Following the first payment made

after the initial election for coverage, the payment of any other

premium shall be considered timely if made by the 30th day after

the date on which payment is due.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

550, Sec. 6, eff. June 19, 2009.

Sec. 1271.304. TERMINATION OF CONTINUED COVERAGE. Group

continued coverage under this subchapter may not terminate until

the earliest of:

(1) the date the maximum continuation period provided by law

would end, which is:

(A) for any enrollee not eligible for continuation coverage

under Title X, Consolidated Omnibus Budget Reconciliation Act of

1985 (29 U.S.C. Section 1161 et seq.) (COBRA), the end of the

nine-month period after the date the election to continue

coverage is made; or

(B) for any enrollee eligible for continuation coverage under

COBRA, six additional months following any period of continuation

provided under that statute;

(2) the date on which failure to make timely payments terminates

coverage;

(3) the date on which the enrollee is covered for similar

services and benefits by any other plan or program, including a

hospital, surgical, medical, or major medical expense insurance

policy, hospital or medical service subscriber contract, or

medical practice or other prepayment plan; or

(4) the date on which the group coverage terminates in its

entirety.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

550, Sec. 7, eff. June 19, 2009.

Sec. 1271.305. NOTIFICATION OF RISK POOL ELIGIBILITY. (a) At

least 30 days before the end of the continuation period described

by Section 1271.304(1) that is applicable to the enrollee, the

health maintenance organization shall notify the enrollee that

the enrollee may be eligible for coverage under the Texas Health

Insurance Risk Pool as provided by Chapter 1506.

(b) The health maintenance organization shall provide to the

enrollee the address for applying to the pool for coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

550, Sec. 8, eff. June 19, 2009.

Sec. 1271.306. CONVERSION CONTRACTS. (a) A health maintenance

organization may offer to each enrollee a conversion contract.

(b) A health maintenance organization shall issue the conversion

contract without evidence of insurability if written application

for the contract and payment of the first premium are made not

later than the 31st day after the date of termination of

coverage.

(c) A conversion contract must meet the minimum standards for

services and benefits for conversion contracts. The commissioner

shall adopt rules to prescribe the minimum standards for services

and benefits applicable to conversion contracts.

(d) The premium for a conversion contract shall be determined in

accordance with the health maintenance organization's premium

rates for coverage provided under the group contract or plan. The

premium may be based on the geographic location of each person to

be covered and must be based on the type of conversion contract

and the coverage provided by the contract. The premium may not

exceed 200 percent of the premium rates for the same coverage

provided under a group contract or plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1271.307. RENEWABILITY OF COVERAGE: INDIVIDUAL HEALTH CARE

PLANS AND CONVERSION CONTRACTS. (a) In this section,

"individual health care plan" has the meaning assigned by Section

1271.004.

(b) An individual health care plan or a conversion contract that

provides health care services to an enrollee is renewable at the

option of the enrollee. A health maintenance organization may

decline to renew an individual health care plan or conversion

contract only:

(1) for failure to pay premiums or contributions in accordance

with the terms of the plan or because the issuer of the plan has

not received timely premium payments;

(2) for fraud or intentional misrepresentation;

(3) because the health maintenance organization ceases to offer

coverage in the individual market in accordance with rules

established by the commissioner;

(4) because the enrollee no longer resides or works in the area

in which the health maintenance organization is authorized to

provide coverage, if coverage under the plan is terminated

uniformly for this reason without regard to any factor related to

the health status of a covered enrollee; or

(5) in accordance with applicable federal law, including

regulations.

(c) The commissioner may adopt rules necessary to implement this

section and to meet the minimum requirements of federal law,

including regulations.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1272. DELEGATION OF CERTAIN FUNCTIONS BY HEALTH MAINTENANCE ORGANIZATION

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE C. MANAGED CARE

CHAPTER 1272. DELEGATION OF CERTAIN FUNCTIONS BY HEALTH

MAINTENANCE ORGANIZATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1272.001. DEFINITIONS. (a) In this chapter:

(1) "Delegated entity" means an entity, other than a health

maintenance organization authorized to engage in business under

Chapter 843, that by itself, or through subcontracts with one or

more entities, undertakes to arrange for or provide medical care

or health care to an enrollee in exchange for a predetermined

payment on a prospective basis and that accepts responsibility

for performing on behalf of the health maintenance organization a

function regulated by this chapter, Chapter 222, 251, or 258, as

applicable to a health maintenance organization, Chapter 843 or

1271, Section 1367.053, Subchapter A, Chapter 1452, or Subchapter

B, Chapter 1507. The term does not include:

(A) an individual physician; or

(B) a group of employed physicians, practicing medicine under

one federal tax identification number, whose total claims paid to

providers not employed by the group constitute less than 20

percent of the group's total collected revenue computed on a

calendar year basis.

(2) "Delegated network" means a delegated entity that assumes

total financial risk for more than one of the following

categories of health care services: medical care, hospital or

other institutional services, or prescription drugs, as defined

by Section 551.003, Occupations Code. The term does not include a

delegated entity that shares risk for a category of services with

a health maintenance organization.

(3) "Delegated third party" means a third party other than a

delegated entity that contracts with a delegated entity, either

directly or through another third party, to:

(A) accept responsibility for performing a function regulated by

this chapter, Chapter 222, 251, or 258, as applicable to a health

maintenance organization, Chapter 843 or 1271, Section 1367.053,

Subchapter A, Chapter 1452, or Subchapter B, Chapter 1507; or

(B) receive, handle, or administer funds, if the receipt,

handling, or administration is directly or indirectly related to

a function regulated by this chapter, Chapter 222, 251, or 258,

as applicable to a health maintenance organization, Chapter 843

or 1271, Section 1367.053, Subchapter A, Chapter 1452, or

Subchapter B, Chapter 1507.

(4) "Delegation agreement" means an agreement by which a health

maintenance organization assigns the responsibility for a

function regulated by this chapter, Chapter 222, 251, or 258, as

applicable to a health maintenance organization, Chapter 843 or

1271, Section 1367.053, Subchapter A, Chapter 1452, or Subchapter

B, Chapter 1507.

(5) "Limited provider network" means a subnetwork within a

health maintenance organization delivery network in which

contractual relationships exist between physicians, certain

providers, independent physician associations, or physician

groups that limits an enrollee's access to physicians and

providers to those physicians and providers in the subnetwork.

(b) In this chapter, terms defined by Section 843.002 have the

meanings assigned by that section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(e), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.02701, eff. September 1, 2007.

Sec. 1272.002. COMPLIANCE OF LIMITED PROVIDER NETWORK OR

DELEGATED ENTITY WITH CERTAIN LEGAL REQUIREMENTS. A limited

provider network or delegated entity shall comply with each

statutory or regulatory requirement that relates to a function

assumed by or carried out by the network or entity under this

chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER B. DELEGATION AGREEMENTS

Sec. 1272.051. APPLICABILITY OF SUBCHAPTER. This subchapter

does not apply to a group model health maintenance organization,

as defined by Section 843.111.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.052. DELEGATION AGREEMENT REQUIRED. (a) A health

maintenance organization that delegates a function required by

this chapter, Chapter 843, 1271, or 1367, Subchapter A, Chapter

1452, or Subchapter B, Chapter 1507, shall execute a written

delegation agreement with the entity to which the function is

delegated.

(b) The health maintenance organization shall file the

delegation agreement with the department not later than the 30th

day after the date the agreement is executed.

(c) The parties to the delegation agreement shall determine

which party bears the expense of complying with a requirement of

this subchapter, including the cost of an examination required by

the department under Subchapter B, Chapter 401, if applicable.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(f), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2G.002, eff. April 1, 2009.

Sec. 1272.053. MONITORING PLAN. A delegation agreement required

by Section 1272.052 must establish a monitoring plan that:

(1) allows the health maintenance organization to monitor

compliance with the minimum solvency requirements established

under Subchapter D, if applicable; and

(2) includes:

(A) a description of financial practices that will ensure that

the delegated entity tracks and reports liabilities that have

been incurred but not reported;

(B) a summary of the total amount paid by the entity to

physicians and providers on a monthly basis; and

(C) a summary of complaints from physicians, providers, and

enrollees regarding delays in payment or nonpayment of claims,

including the status of each complaint, on a monthly basis.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.054. REQUIREMENTS FOR TERMINATION WITHOUT CAUSE. A

delegation agreement required by Section 1272.052 must provide

that the agreement cannot be terminated without cause by the

delegated entity or the health maintenance organization unless

the party terminating the agreement provides written notice

before the 90th day before the termination date.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.055. COLLECTION OF PAYMENTS. A delegation agreement

required by Section 1272.052 must prohibit the delegated entity

and the physicians and providers with whom the entity has

contracted from billing or attempting to collect from an enrollee

under any circumstance, including the insolvency of the health

maintenance organization or entity, payments for covered services

other than authorized copayments and deductibles.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.056. COMPLIANCE WITH STATUTORY AND REGULATORY

REQUIREMENTS. A delegation agreement required by Section

1272.052 must provide that:

(1) the agreement does not limit in any way the health

maintenance organization's authority or responsibility, including

financial responsibility, to comply with each statutory or

regulatory requirement; and

(2) the delegated entity shall comply with each statutory or

regulatory requirement relating to a function assumed by or

carried out by the entity.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.057. EXAMINATION BY COMMISSIONER. A delegation

agreement required by Section 1272.052 must require the delegated

entity to permit the commissioner to examine at any time any

information the commissioner reasonably believes is relevant to:

(1) the financial solvency of the entity; or

(2) the ability of the entity to meet the entity's

responsibilities in connection with any function delegated to the

entity by the health maintenance organization.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.058. INFORMATION RELATING TO DELEGATED THIRD PARTY. A

delegation agreement required by Section 1272.052 must require

the delegated entity to provide the license number of a delegated

third party performing a function that requires:

(1) a license as a third-party administrator under Chapter 4151

or utilization review agent under Chapter 4201; or

(2) another license under this code or another insurance law of

this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2G.003, eff. April 1, 2009.

Sec. 1272.059. CONTRACTS WITH DELEGATED THIRD PARTY. A

delegation agreement required by Section 1272.052 must provide

that:

(1) any agreement under which the delegated entity directly or

indirectly delegates a function required by this chapter, Chapter

843, 1271, or 1367, Subchapter A, Chapter 1452, or Subchapter B,

Chapter 1507, including the handling of funds, if applicable, to

a delegated third party must be in writing; and

(2) the delegated entity, in contracting with a delegated third

party directly or through a third party, shall require the

delegated third party to comply with the requirements of Section

1272.057 and any rules adopted by the commissioner implementing

that section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(g), eff. September 1, 2005.

Sec. 1272.060. UTILIZATION REVIEW. A delegation agreement

required by Section 1272.052 must provide that:

(1) enrollees shall receive notification at the time of

enrollment of which entity is responsible for performing

utilization review;

(2) the delegated entity or third party performing utilization

review shall perform that review in accordance with Chapter 4201;

and

(3) the delegated entity or third party shall forward

utilization review decisions made by the entity or third party to

the health maintenance organization on a monthly basis.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2G.004, eff. April 1, 2009.

Sec. 1272.061. RIGHTS AND DUTIES OF DELEGATED ENTITY AND HEALTH

MAINTENANCE ORGANIZATION. A delegation agreement required by

Section 1272.052 must provide that the delegated entity

acknowledges and agrees that:

(1) the health maintenance organization:

(A) is required to establish, operate, and maintain a health

care delivery system, quality assurance system, provider

credentialing system, and other systems and programs that meet

statutory and regulatory standards;

(B) is directly accountable for compliance with those standards;

and

(C) is not precluded from contractually requesting that the

delegated entity provide proof of financial viability;

(2) the role of another delegated entity with which the

delegated entity subcontracts through a delegated third party is

limited to performing certain delegated functions of the health

maintenance organization, using standards that are approved by

the health maintenance organization and that are in compliance

with applicable statutes and rules and subject to the health

maintenance organization's oversight and monitoring of the

entity's performance; and

(3) if the delegated entity fails to meet monitoring standards

established to ensure that functions delegated or assigned to the

entity under the delegation agreement are in full compliance with

all statutory and regulatory requirements, the health maintenance

organization may cancel delegation of any or all delegated

functions.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.062. INFORMATION TO BE PROVIDED BY DELEGATED ENTITY TO

HEALTH MAINTENANCE ORGANIZATION. (a) A delegation agreement

required by Section 1272.052 must provide that:

(1) except as provided by Subsection (b), the delegated entity

shall make available to the health maintenance organization

samples of contracts with physicians and providers to ensure

compliance with the contractual requirements described by

Sections 1272.054 and 1272.055; and

(2) the delegated entity shall provide to the health maintenance

organization, in a format usable for audit purposes and not more

frequently than quarterly unless otherwise specified in the

delegation agreement, the data necessary for the health

maintenance organization to comply with the department's

reporting requirements with respect to any delegated functions

performed under the delegation agreement, including:

(A) a summary describing the methods, including capitation,

fee-for-service, or other risk arrangements, that the delegated

entity used to pay the entity's physicians and providers, and

including the percentage of physicians and providers paid for

each payment category;

(B) the period that claims and debts for medical services owed

by the delegated entity have been pending and the aggregate

dollar amount of those claims and debts;

(C) information to enable the health maintenance organization to

file claims for reinsurance, coordination of benefits, and

subrogation, if required by the delegation agreement; and

(D) documentation, except for information, documents, and

deliberations related to peer review that are confidential or

privileged under Subchapter A, Chapter 160, Occupations Code,

that relates to:

(i) a regulatory agency's inquiry or investigation of the

delegated entity or an individual physician or provider with whom

the entity contracts that relates to an enrollee of the health

maintenance organization; and

(ii) the final resolution of a regulatory agency's inquiry or

investigation.

(b) A delegation agreement may not require a delegated entity to

make available to the health maintenance organization contractual

provisions relating to financial arrangements with the entity's

physicians and providers.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.063. ENROLLEE COMPLAINTS. (a) A delegation agreement

required by Section 1272.052 must provide that:

(1) if the delegated entity receives a complaint that does not

involve emergency care, the entity shall report the complaint to

the health maintenance organization not later than the second

business day after the date the entity receives the complaint;

and

(2) if the delegated entity receives a complaint involving

emergency care, the entity shall immediately forward the

complaint to the health maintenance organization.

(b) Subsection (a) does not prohibit a delegated entity from

attempting to resolve a complaint.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.064. RULES. The commissioner may adopt rules as

necessary to implement this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER C. INFORMATION REPORTING TO DELEGATED ENTITY

Sec. 1272.101. APPLICABILITY OF SUBCHAPTER. This subchapter

does not apply to a group model health maintenance organization,

as defined by Section 843.111.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.102. REPORTING REQUIRED. (a) The commissioner shall

determine the information a health maintenance organization shall

provide to a delegated entity with which the health maintenance

organization has entered into a delegation agreement.

(b) The information must include:

(1) for each enrollee who is eligible or assigned to receive

services from the delegated entity:

(A) the enrollee's name, birth date or social security number,

age, and sex;

(B) the benefit plan and any riders to that plan that are

applicable to the enrollee; and

(C) the enrollee's employer;

(2) the name and birth date or social security number of each

enrollee added or terminated since the health maintenance

organization last provided the information;

(3) if the health maintenance organization pays any claims on

behalf of the delegated entity, a summary of the number and

amount of:

(A) claims paid during the previous reporting period; and

(B) pharmacy prescriptions paid for each enrollee during the

previous reporting period for which the delegated entity has

taken partial risk;

(4) information that enables the delegated entity to file claims

for reinsurance, coordination of benefits, and subrogation;

(5) patient complaint data that relates to the delegated entity;

(6) detailed risk-pool data, reported quarterly and on

settlement;

(7) if hospital or facility costs impact the delegated entity's

costs, the percent of premium attributable to hospital or

facility costs, reported quarterly; and

(8) if there are changes in hospital or facility contracts with

the health maintenance organization, the projected impact of

those changes on the percent of premium attributable to hospital

and facility costs during the 30-day period following those

changes.

(c) Notwithstanding Subsection (b)(3), a delegated entity may,

on request, receive additional nonproprietary information

regarding claims paid by a health maintenance organization on

behalf of the entity.

(d) A health maintenance organization shall provide information

required under Subsections (b)(1)-(5) in standard electronic

format at least monthly unless the delegation agreement provides

otherwise.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.103. RULES. The commissioner may adopt rules as

necessary to implement this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER D. RESERVE REQUIREMENTS

Sec. 1272.151. APPLICABILITY OF SUBCHAPTER. This subchapter

does not apply to a group model health maintenance organization,

as defined by Section 843.111.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.152. GENERAL RESERVE REQUIREMENTS. (a) A delegated

network shall maintain reserves adequate for the liabilities and

risks assumed by the network, as computed in accordance with

accepted standards, practices, and procedures relating to the

liabilities and risks for which the reserves are maintained,

including known and unknown components and anticipated expenses

of providing benefits or services.

(b) Except as provided by Sections 1272.153 and 1272.154, a

delegated network shall maintain reserves as described by

Subsection (c) only with respect to the portion of services

assumed under the delegation agreement that is outside the scope

of the network's license for medical care or hospital or other

institutional services, as applicable.

(c) A delegated network shall maintain financial reserves equal

to the greater of:

(1) 80 percent of the amount of liabilities and risks for which

reserves must be maintained under this subchapter and that have

been incurred but not paid by the network; or

(2) an amount equal to two months of the premium amount assumed

by the network for services with respect to which reserves must

be maintained under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.153. RESERVE REQUIREMENTS FOR MEDICAL CARE AND

HOSPITAL OR INSTITUTIONAL SERVICES. A delegated network that

assumes under a delegation agreement both medical care and

hospital or institutional services shall maintain reserves

adequate to cover the liabilities and risks associated with

medical care or hospital or institutional services, whichever

category of services is allocated the largest portion of the

premium by the health maintenance organization.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.154. RESERVE REQUIREMENTS FOR PRESCRIPTION DRUGS. A

delegated network that assumes financial risk for medical care or

hospital or institutional services and for prescription drugs, as

defined by Section 551. 003, Occupations Code, shall maintain, in

addition to any other reserves required under this subchapter,

reserves adequate to cover the liabilities and risks associated

with the prescription drug benefits.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.155. FORM OF RESERVES. The reserves required under

this subchapter must be:

(1) secured by and consist only of United States legal tender or

bonds of the United States or this state;

(2) held at a financial institution in this state that is

chartered by the United States or this state; and

(3) held in trust for, for the benefit of, or to provide health

care services to enrollees under the delegation agreement.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.156. ESCROW ACCOUNT. (a) A delegated network

required to maintain reserves under this subchapter shall

establish an escrow account to pay claims and deposit the

reserves into the escrow account on:

(1) notification of the network's intent to terminate or refuse

to renew a contract under which the network assumed liabilities

and risks from a health maintenance organization; or

(2) modification of a contract under which the network assumed

liabilities and risks from a health maintenance organization if

the modified contract eliminates those liabilities and risks.

(b) The delegated network shall notify the commissioner on

establishing an escrow account under this section.

(c) On the 271st day after the date the reserves are deposited

into the escrow account, the delegated network is entitled to the

release of funds remaining in escrow. Funds released from the

escrow account shall be distributed to each individual who

contributed to the reserves deposited into the account in

proportion to the individual's total contribution.

(d) The commissioner shall take any action necessary to ensure

the release of funds remaining in escrow after the date specified

by Subsection (c).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER E. COMPLIANCE

Sec. 1272.201. APPLICABILITY OF SUBCHAPTER. This subchapter

does not apply to a group model health maintenance organization,

as defined by Section 843.111.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.202. NOTICE OF NONCOMPLIANCE OR HAZARDOUS OPERATING

CONDITION. (a) If a health maintenance organization becomes

aware of information that indicates a delegated entity with which

the health maintenance organization has entered into a delegation

agreement is not operating in accordance with the agreement or is

operating in a condition that renders continuing the entity's

business hazardous to the enrollees, the health maintenance

organization shall in writing:

(1) notify the entity of those findings; and

(2) request a written explanation and documentation supporting

that explanation of the entity's apparent noncompliance or the

existence of the hazardous condition.

(b) A health maintenance organization shall provide to the

commissioner a copy of each notice and request submitted to a

delegated entity under this section and each response or other

documentation the health maintenance organization receives or

generates in response to the notice and request.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.203. RESPONSE TO NOTICE. A delegated entity shall

respond in writing to a request from a health maintenance

organization under Section 1272.202 not later than the 30th day

after the date the entity receives the request.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.204. COOPERATION OF HEALTH MAINTENANCE ORGANIZATION.

A health maintenance organization shall cooperate with a

delegated entity to correct a failure by the entity to comply

with the department's regulatory requirements relating to:

(1) a function delegated to the entity by the health maintenance

organization; or

(2) a matter necessary for the health maintenance organization

to ensure compliance with each statutory or regulatory

requirement.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.205. EXAMINATION BY DEPARTMENT; REPORT. (a) On

receipt of a notice under Section 1272.202 or if complaints are

filed with the department, the department may conduct an

examination regarding:

(1) any matter contained in the notice; and

(2) any other matter relating to the financial solvency of the

delegated entity or the entity's ability to meet the entity's

responsibilities in connection with a function delegated to the

entity by the health maintenance organization.

(b) Except as provided by Subsection (c), the department, on

completion of an examination under this section, shall report to

the delegated entity and the health maintenance organization:

(1) the results of the examination; and

(2) any action the department determines is necessary to ensure

that:

(A) the health maintenance organization meets the health

maintenance organization's responsibilities under this code, any

other insurance laws of this state, and rules adopted by the

commissioner; and

(B) the entity is able to meet the entity's responsibilities in

connection with a function delegated to the entity by the health

maintenance organization.

(c) The department may not report to the health maintenance

organization information relating to fee schedules, prices, or

cost of care or other information not relevant to the monitoring

plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.206. RESPONSE TO DEPARTMENT REPORT; CORRECTIVE PLAN.

The delegated entity and health maintenance organization shall

respond to the department's report under Section 1272.205(b) and

submit a corrective plan to the department not later than the

30th day after the date of receipt of the report.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.207. REQUEST FOR CORRECTIVE ACTION. The department

may request at any time that a delegated entity take corrective

action to comply with the department's statutory and regulatory

requirements that:

(1) relate to a function delegated by the health maintenance

organization to the entity; or

(2) are necessary to ensure the health maintenance

organization's compliance with each statutory or regulatory

requirement.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.208. AUTHORITY OF COMMISSIONER TO ISSUE ORDER. (a)

Regardless of whether a delegated entity complies with a request

for corrective action under Section 1272.207, the commissioner

may order a health maintenance organization with which the entity

has entered into a delegation agreement to take any action the

commissioner determines is necessary to ensure that the health

maintenance organization is complying with this chapter, Chapter

843, 1271, or 1367, Subchapter A, Chapter 1452, or Subchapter B,

Chapter 1507.

(b) Actions the commissioner may order a health maintenance

organization to take under this section include:

(1) reassuming the functions delegated to the delegated entity,

including claims payments for services previously provided to

enrollees;

(2) temporarily or permanently ceasing assignment of new

enrollees to the entity;

(3) temporarily or permanently transferring enrollees to

alternative delivery systems to receive services; or

(4) terminating the delegation agreement with the entity.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(h), eff. September 1, 2005.

Sec. 1272.209. PUBLIC DOCUMENTS. (a) Except as provided by

Subsection (b), a report required under Section 1272.205(b) or

corrective plan required under Section 1272.206 is a public

document.

(b) Health care provider fee schedules, prices, costs of care,

or other information that is not relevant to the monitoring plan

or is confidential by law is not a public document under this

section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.210. RECORD OF COMPLAINTS; REPORT. (a) The

department shall:

(1) maintain enrollee and provider complaints in a manner that

identifies complaints made about limited provider networks and

delegated entities; and

(2) periodically issue a report on the complaints that includes

a list of complaints organized by:

(A) category;

(B) action taken on the complaint; and

(C) entity or network name and type.

(b) The department shall make available to the public the report

and information to assist the public in evaluating the

information contained in the report.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.211. RULES. The commissioner may adopt rules as

necessary to implement this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER F. PENALTIES

Sec. 1272.251. APPLICABILITY OF SUBCHAPTER. This subchapter

does not apply to a group model health maintenance organization,

as defined by Section 843.111.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.252. SUSPENSION OR REVOCATION OF LICENSE OF

THIRD-PARTY ADMINISTRATOR OR UTILIZATION REVIEW AGENT.

Notwithstanding any other provision of this code or another

insurance law of this state, the commissioner may suspend or

revoke the license of a third-party administrator or utilization

review agent that fails to comply with Subchapter B, C, or E.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.253. SANCTIONS AND PENALTIES AGAINST HEALTH

MAINTENANCE ORGANIZATION. The commissioner may impose sanctions

or penalties under Chapters 82, 83, and 84 on a health

maintenance organization that does not provide in a timely manner

information required by Subchapter C.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.254. CONTRACTUAL PENALTIES REQUIRED. A health

maintenance organization by contract shall establish penalties

for a delegated entity that does not provide in a timely manner

information required under a monitoring plan established under

Section 1272.053.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1272.255. RULES. The commissioner may adopt rules as

necessary to implement this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER G. PROVISION OF SERVICES BY LIMITED PROVIDER NETWORK

OR DELEGATED ENTITY

Sec. 1272.301. ACCESS TO OUT-OF-NETWORK SERVICES. (a) A

contract between a health maintenance organization and a limited

provider network or delegated entity must provide that:

(1) if medically necessary covered services are not available

through network physicians or providers, the limited provider

network or delegated entity, on the request of a network

physician or provider, shall:

(A) allow a referral to a non-network physician or provider; and

(B) fully reimburse the non-network physician or provider at the

usual and customary rate or an agreed rate; and

(2) before the limited provider network or delegated entity may

deny a referral to a non-network physician or provider, a

specialist of the same or similar specialty as the type of

physician or provider to whom the referral is requested must

conduct a review of the request.

(b) The limited provider network or delegated entity shall allow

the referral within the time appropriate to the circumstances

relating to the delivery of the services and the condition of the

enrollee who is a patient, but not later than the fifth business

day after the date the network or entity receives any reasonably

requested documentation.

(c) An enrollee may not be required to change the enrollee's

primary care physician or specialist providers to receive

medically necessary covered services that are not available

within the limited provider network or through the delegated

entity.

(d) A denial of out-of-network services under this section is

subject to appeal under Chapter 4201.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2G.005, eff. April 1, 2009.

Sec. 1272.302. CONTINUITY OF CARE. (a) In this section,

"special circumstance" means a condition regarding which a

treating physician or provider reasonably believes that

discontinuing care by that physician or provider could cause harm

to an enrollee who is a patient. Examples of an enrollee who has

a special circumstance include an enrollee with a disability,

acute condition, or life-threatening illness and an enrollee who

is past the 24th week of pregnancy.

(b) A contract between a health maintenance organization and a

limited provider network or delegated entity must require that

each contract between the network or entity and a physician or

provider must:

(1) require that reasonable advance notice be given to an

enrollee of an impending termination from the network or entity

of a physician or provider who is currently treating the

enrollee; and

(2) provide that the termination of the physician's or

provider's contract, except for reason of medical competence or

professional behavior, does not release the network or entity

from the obligation to reimburse the physician or provider for

treatment of an enrollee who has a special circumstance at a rate

that is not less than the contract rate for that enrollee's care

in exchange for continuity of ongoing treatment of the enrollee

then receiving medically necessary treatment in accordance with

the dictates of medical prudence.

(c) The treating physician or provider shall identify a special

circumstance. That physician or provider must:

(1) request that the enrollee be permitted to continue treatment

under the physician's or provider's care; and

(2) agree not to seek payment from the enrollee who is a patient

of any amount for which the enrollee would not be responsible if

the physician or provider continued to be included in the limited

provider network or delegated entity.

(d) Except as provided by Subsection (e), this section does not

extend the obligation of a limited provider network or delegated

entity to reimburse a terminated physician or provider for

ongoing treatment of an enrollee after:

(1) the 90th day after the effective date of the termination; or

(2) if the enrollee has been diagnosed with a terminal illness

at the time of termination, the expiration of the nine-month

period after the effective date of the termination.

(e) If an enrollee is past the 24th week of pregnancy at the

time of termination, the obligation of the limited provider

network or delegated entity to reimburse the terminated physician

or provider or, if applicable, the enrollee extends through

delivery of the child, immediate postpartum care, and a follow-up

checkup within the six-week period after delivery.

(f) A contract between a limited provider network or delegated

entity and a physician or provider must provide procedures for

resolving disputes regarding the necessity for continued

treatment by a physician or provider.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1273. POINT-OF-SERVICE PLANS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE C. MANAGED CARE

CHAPTER 1273. POINT-OF-SERVICE PLANS

SUBCHAPTER A. BLENDED CONTRACTS

Sec. 1273.001. DEFINITIONS. In this subchapter:

(1) "Blended contract" means a single document, including a

single contract policy, certificate, or evidence of coverage,

that provides a combination of indemnity and health maintenance

organization benefits.

(2) "Health maintenance organization" has the meaning assigned

by Section 843.002.

(3) "Insurer" means an insurance company, association, or

organization authorized to engage in business in this state under

Chapter 841, 842, 861, 881, 882, 883, 884, 885, 886, 887, 888,

941, 942, or 982.

(4) "Point-of-service plan" means an arrangement under which:

(A) an enrollee chooses to obtain benefits or services through:

(i) a health maintenance organization delivery network,

including a limited provider network; or

(ii) a non-network delivery system outside the health

maintenance organization delivery network, including a limited

provider network, that is administered under an indemnity benefit

arrangement for the cost of health care services; or

(B) indemnity benefits for the cost of health care services are

provided by an insurer or group hospital service corporation in

conjunction with network benefits arranged or provided by a

health maintenance organization.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1273.002. POINT-OF-SERVICE PLAN. An insurer may contract

with a health maintenance organization to provide benefits under

a point-of-service plan, including optional coverage for

out-of-area services or out-of-network care.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1273.003. BLENDED CONTRACT. (a) A health maintenance

organization and an insurer may offer a blended contract. The use

of a blended contract is limited to point-of-service arrangements

between a health maintenance organization and an insurer.

(b) A blended contract delivered, issued, or used in this state

is subject to, and must be filed with the department for approval

as provided by, Chapter 1701 and Section 1271.101.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1273.004. LIMITED BENEFITS AND SERVICES; COST-SHARING

PROVISIONS. Indemnity benefits and services provided under a

point-of-service plan may be limited to those services described

by the blended contract and may be subject to different

cost-sharing provisions. The cost-sharing provisions for

indemnity benefits may be higher than the cost-sharing provisions

for in-network health maintenance organization coverage. For an

enrollee in a limited provider network, higher cost-sharing may

be imposed only when the enrollee obtains benefits or services

outside the health maintenance organization delivery network.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1273.005. RULES. The commissioner may adopt rules to

implement this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER B. AVAILABILITY OF HEALTH BENEFIT COVERAGE OPTIONS

Sec. 1273.051. DEFINITIONS. In this subchapter:

(1) "Employee" means an individual employed by an employer.

(2) "Health benefit plan" has the meaning assigned by Section

1501.002.

(3) "Non-network plan" means health benefit coverage that

provides an enrollee an opportunity to obtain health care

services through a health delivery system other than a health

maintenance organization delivery network, as defined by Section

843.002.

(4) "Point-of-service plan" means an arrangement under which an

enrollee chooses to obtain benefits or services through:

(A) a health maintenance organization delivery network,

including a limited provider network; or

(B) a non-network delivery system outside the health maintenance

organization delivery network, including a limited provider

network, that is administered under an indemnity benefit

arrangement for the cost of health care services.

(5) "Preferred provider benefit plan" means an insurance policy

issued under Chapter 1301.

(6) "Small employer health benefit plan" has the meaning

assigned by Section 1501.002.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1273.052. OFFER OF COVERAGE THROUGH NON-NETWORK PLAN

REQUIRED. (a) Except as provided by Subsection (b), if the only

health benefit coverage offered under an employer's health

benefit plan is a network-based delivery system of coverage

offered by one or more health maintenance organizations, each

health maintenance organization offering coverage must offer to

all eligible employees, at the time of enrollment and at least

annually, the opportunity to obtain coverage through a

non-network plan.

(b) Each health maintenance organization to which Subsection (a)

applies may enter into an agreement designating one or more of

those health maintenance organizations to offer the coverage

required by Subsection (a) for eligible employees of the

employer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1273.053. COVERAGE OPTIONS. The coverage required to be

offered under this subchapter may be provided through:

(1) a point-of-service plan;

(2) a preferred provider benefit plan; or

(3) any coverage arrangement that provides an enrollee with

access to services outside the health maintenance organization's

or limited provider network's delivery network.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1273.054. PREMIUM FOR COVERAGE OPTIONS. The premium for

coverage required to be offered under this subchapter must be

based on the actuarial value of that coverage and may be

different from the premium for coverage otherwise offered by the

health maintenance organization.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1273.055. COST-SHARING PROVISIONS. (a) Different

cost-sharing provisions may be imposed for a point-of-service

plan offered under this subchapter, and those provisions may be

higher than the cost-sharing provisions for in-network health

maintenance organization coverage. For an enrollee in a limited

provider network, higher cost-sharing may be imposed only when

the enrollee obtains benefits or services outside the health

maintenance organization delivery network.

(b) An employee who chooses the non-network plan is responsible

for any additional costs for the non-network plan, and the

employer may impose a reasonable administrative fee for providing

the non-network plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1273.056. EXCEPTIONS. This subchapter does not apply to:

(1) a small employer health benefit plan; or

(2) a group model health maintenance organization that is a

nonprofit, state-certified health maintenance organization that:

(A) provides the majority of its professional services through a

single group medical practice that is governed by a board

composed entirely of physicians; and

(B) educates medical students or resident physicians through a

contract with the medical school component of a Texas

state-supported college or university accredited by the

Accreditation Council on Graduate Medical Education or the

American Osteopathic Association.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1273.057. RULES. The commissioner shall adopt rules

necessary to administer this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1274. ELECTRONIC TRANSMISSION OF ELIGIBILITY AND PAYMENT STATUS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE C. MANAGED CARE

CHAPTER 1274. ELECTRONIC TRANSMISSION OF ELIGIBILITY AND PAYMENT

STATUS

Sec. 1274.001. DEFINITIONS. In this chapter:

(1) "Enrollee" means an individual who is eligible for coverage

under a health benefit plan, including a covered dependent.

(2) "Health benefit plan" means a group, blanket, or franchise

insurance policy, a certificate issued under a group policy, a

group hospital service contract, or a group subscriber contract

or evidence of coverage issued by a health maintenance

organization that provides benefits for health care services.

The term does not include:

(A) accident-only or disability income insurance coverage or a

combination of accident-only and disability income insurance

coverage;

(B) credit-only insurance coverage;

(C) disability insurance coverage;

(D) coverage only for a specified disease or illness;

(E) Medicare services under a federal contract;

(F) Medicare supplement and Medicare Select policies regulated

in accordance with federal law;

(G) long-term care coverage or benefits, nursing home care

coverage or benefits, home health care coverage or benefits,

community-based care coverage or benefits, or any combination of

those coverages or benefits;

(H) coverage that provides limited-scope dental or vision

benefits;

(I) coverage provided by a single service health maintenance

organization;

(J) coverage issued as a supplement to liability insurance;

(K) workers' compensation insurance coverage or similar

insurance coverage;

(L) automobile medical payment insurance coverage;

(M) a jointly managed trust authorized under 29 U.S.C. Section

141 et seq. that contains a plan of benefits for employees that

is negotiated in a collective bargaining agreement governing

wages, hours, and working conditions of the employees that is

authorized under 29 U.S.C. Section 157;

(N) hospital indemnity or other fixed indemnity insurance

coverage;

(O) reinsurance contracts issued on a stop-loss, quota-share, or

similar basis;

(P) liability insurance coverage, including general liability

insurance and automobile liability insurance coverage; or

(Q) coverage that provides other limited benefits specified by

federal regulations.

(3) "Health benefit plan issuer" means a health maintenance

organization operating under Chapter 843, a preferred provider

organization operating under Chapter 1301, an approved nonprofit

health corporation that holds a certificate of authority under

Chapter 844, and any other entity that issues a health benefit

plan, including:

(A) an insurance company;

(B) a group hospital service corporation operating under Chapter

842;

(C) a fraternal benefit society operating under Chapter 885; or

(D) a stipulated premium company operating under Chapter 884.

(4) "Health care provider" means:

(A) a person, other than a physician, who is licensed or

otherwise authorized to provide a health care service in this

state, including:

(i) a pharmacist or dentist; or

(ii) a pharmacy, hospital, or other institution or organization;

(B) a person who is wholly owned or controlled by a provider or

by a group of providers who are licensed or otherwise authorized

to provide the same health care service; or

(C) a person who is wholly owned or controlled by one or more

hospitals and physicians, including a physician-hospital

organization.

(5) "Participating provider" means:

(A) a physician or health care provider who contracts with a

health benefit plan issuer to provide medical care or health care

to enrollees in a health benefit plan; or

(B) a physician or health care provider who accepts and treats a

patient on a referral from a physician or provider described by

Paragraph (A).

(6) "Physician" means:

(A) an individual licensed to practice medicine in this state

under Subtitle B, Title 3, Occupations Code;

(B) a professional association organized under the Texas

Professional Association Act (Article 1528f, Vernon's Texas Civil

Statutes);

(C) a nonprofit health corporation certified under Chapter 162,

Occupations Code;

(D) a medical school or medical and dental unit, as defined or

described by Section 61.003, 61.501, or 74.601, Education Code,

that employs or contracts with physicians to teach or provide

medical services or employs physicians and contracts with

physicians in a practice plan; or

(E) another entity wholly owned by physicians.

Added by Acts 2005, 79th Leg., Ch.

880, Sec. 1, eff. September 1, 2005.

Sec. 1274.0015. EXEMPTION. This chapter does not apply to a

single-service health maintenance organization that provides

coverage only for dental or vision benefits.

Added by Acts 2005, 79th Leg., Ch.

880, Sec. 1, eff. September 1, 2005.

Sec. 1274.002. TRANSMISSION OF ENROLLEE ELIGIBILITY AND PAYMENT

STATUS. (a) Each health benefit plan issuer shall, upon the

participating provider's submission of the patient's name,

relationship to the primary enrollee, and birth date, make

available telephonically, electronically, or by an Internet

website portal to each participating provider information

maintained in the ordinary course of business and sufficient for

the provider to determine at the time of the enrollee's visit

information concerning:

(1) the enrollee, including:

(A) the enrollee's identification number assigned by the health

benefit plan issuer;

(B) the name of the enrollee and all covered dependents, if

appropriate;

(C) the birth date of the enrollee and the birth dates of all

covered dependents, if appropriate;

(D) the gender of the enrollee and the gender of each covered

dependent, if appropriate; and

(E) the current enrollment and eligibility status of the

enrollee under the health benefit plan;

(2) the enrollee's benefits, including:

(A) whether a specific type or category of service is a covered

benefit; and

(B) excluded benefits or limitations, both group and individual;

and

(3) the enrollee's financial information, including:

(A) copayment requirements, if any; and

(B) the unmet amount of the enrollee's deductible or enrollee

financial responsibility.

(b) Information required to be made available under this section

may be made available only to a participating provider who is

authorized under state and federal law to receive personally

identifiable information on an enrollee or dependent.

Added by Acts 2005, 79th Leg., Ch.

880, Sec. 1, eff. September 1, 2005.

Sec. 1274.003. CERTAIN CHARGES PROHIBITED. A health benefit

plan issuer may not directly or indirectly charge or hold a

physician, health care provider, or enrollee responsible for a

fee for making available or accessing information under this

chapter.

Added by Acts 2005, 79th Leg., Ch.

880, Sec. 1, eff. September 1, 2005.

Sec. 1274.004. RULES. (a) The commissioner shall adopt rules

as necessary to implement this chapter.

(b) Before adopting rules under this section, the commissioner

shall consult and receive advice from the technical advisory

committee on claims processing established under Chapter 1212.

Added by Acts 2005, 79th Leg., Ch.

880, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2G.006, eff. April 1, 2009.

Sec. 1274.005. WAIVER OF CERTAIN PROVISIONS FOR CERTAIN FEDERAL

PLANS. If the commissioner, in consultation with the

commissioner of health and human services, determines that a

provision of Section 1274.002 will cause a negative fiscal impact

on the state with respect to providing benefits or services under

Subchapter XIX, Social Security Act (42 U.S.C. Section 1396 et

seq.), or Subchapter XXI, Social Security Act (42 U.S.C. Section

1397aa et seq.), the commissioner of insurance by rule shall

waive the application of that provision to the providing of those

benefits or services.

Added by Acts 2005, 79th Leg., Ch.

880, Sec. 1, eff. September 1, 2005.



CHAPTER 1301. PREFERRED PROVIDER BENEFIT PLANS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE D. PROVIDER PLANS

CHAPTER 1301. PREFERRED PROVIDER BENEFIT PLANS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1301.001. DEFINITIONS. In this chapter:

(1) "Health care provider" means a practitioner, institutional

provider, or other person or organization that furnishes health

care services and that is licensed or otherwise authorized to

practice in this state. The term does not include a physician.

(2) "Health insurance policy" means a group or individual

insurance policy, certificate, or contract providing benefits for

medical or surgical expenses incurred as a result of an accident

or sickness.

(3) "Hospital" means a licensed public or private institution as

defined by Chapter 241, Health and Safety Code, or Subtitle C,

Title 7, Health and Safety Code.

(4) "Institutional provider" means a hospital, nursing home, or

other medical or health-related service facility that provides

care for the sick or injured or other care that may be covered in

a health insurance policy.

(5) "Insurer" means a life, health, and accident insurance

company, health and accident insurance company, health insurance

company, or other company operating under Chapter 841, 842, 884,

885, 982, or 1501, that is authorized to issue, deliver, or issue

for delivery in this state health insurance policies.

(6) "Physician" means a person licensed to practice medicine in

this state.

(7) "Practitioner" means a person who practices a healing art

and is a practitioner described by Section 1451.001 or 1451.101.

(7-a) "Preauthorization" means a determination by an insurer

that medical care or health care services proposed to be provided

to a patient are medically necessary and appropriate.

(8) "Preferred provider" means a physician or health care

provider, or an organization of physicians or health care

providers, who contracts with an insurer to provide medical care

or health care to insureds covered by a health insurance policy.

(9) "Preferred provider benefit plan" means a benefit plan in

which an insurer provides, through its health insurance policy,

for the payment of a level of coverage that is different from the

basic level of coverage provided by the health insurance policy

if the insured person uses a preferred provider.

(10) "Service area" means a geographic area or areas specified

in a health insurance policy or preferred provider contract in

which a network of preferred providers is offered and available.

(11) "Verification" means a reliable representation by an

insurer to a physician or health care provider that the insurer

will pay the physician or provider for proposed medical care or

health care services if the physician or provider renders those

services to the patient for whom the services are proposed. The

term includes precertification, certification, recertification,

and any other term that would be a reliable representation by an

insurer to a physician or provider.

(12) "Freestanding emergency medical care facility" means a

facility licensed under Chapter 254, Health and Safety Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.033(a), eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1273, Sec. 4, eff. March 1, 2010.

Sec. 1301.002. NONAPPLICABILITY TO DENTAL CARE BENEFITS. This

chapter does not apply to a provision for dental care benefits in

a health insurance policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.003. PREFERRED PROVIDER BENEFIT PLANS PERMITTED. A

health insurance policy that provides different benefits from the

basic level of coverage for the use of preferred providers and

that meets the requirements of this chapter is not:

(1) unjust under Chapter 1701;

(2) unfair discrimination under Subchapter A or B, Chapter 544;

or

(3) a violation of Subchapter B or C, Chapter 1451.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.0041. APPLICABILITY. This chapter applies to any

preferred provider benefit plan in which an insurer provides,

through the insurer's health insurance policy, for the payment of

a level of coverage that is different from the basic level of

coverage provided by the health insurance policy if the insured

uses a preferred provider.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.0271(b), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.0271(b), eff. September 1, 2007.

Sec. 1301.0045. CONSTRUCTION OF CHAPTER. Except as provided by

Section 1301.0046, this chapter may not be construed to limit the

level of reimbursement or the level of coverage, including

deductibles, copayments, coinsurance, or other cost-sharing

provisions, that are applicable to preferred providers or

nonpreferred providers.

Added by Acts 2005, 79th Leg., Ch.

1221, Sec. 1, eff. September 1, 2005.

Sec. 1301.0046. COINSURANCE REQUIREMENTS FOR SERVICES OF

NONPREFERRED PROVIDERS. The insured's coinsurance applicable to

payment to nonpreferred providers may not exceed 50 percent of

the total covered amount applicable to the medical or health care

services.

Added by Acts 2005, 79th Leg., Ch.

1221, Sec. 1, eff. September 1, 2005.

Sec. 1301.005. AVAILABILITY OF PREFERRED PROVIDERS. (a) An

insurer offering a preferred provider benefit plan shall ensure

that both preferred provider benefits and basic level benefits

are reasonably available to all insureds within a designated

service area.

(b) If services are not available through a preferred provider

within the service area, an insurer shall reimburse a physician

or health care provider who is not a preferred provider at the

same percentage level of reimbursement as a preferred provider

would have been reimbursed had the insured been treated by a

preferred provider.

(c) Subsection (b) does not require reimbursement at a preferred

level of coverage solely because an insured resides out of the

service area and chooses to receive services from a provider

other than a preferred provider for the insured's own

convenience.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.0055. NETWORK ADEQUACY STANDARDS. The commissioner

shall by rule adopt network adequacy standards that:

(1) are adapted to local markets in which an insurer offering a

preferred provider benefit plan operates;

(2) ensure availability of, and accessibility to, a full range

of contracted physicians and health care providers to provide

health care services to insureds; and

(3) on good cause shown, may allow departure from local market

network adequacy standards if the commissioner posts on the

department's Internet website the name of the preferred provider

plan, the insurer offering the plan, and the affected local

market.

Added by Acts 2009, 81st Leg., R.S., Ch.

1290, Sec. 2, eff. June 19, 2009.

Sec. 1301.006. AVAILABILITY OF AND ACCESSIBILITY TO HEALTH CARE

SERVICES. An insurer that markets a preferred provider benefit

plan shall contract with physicians and health care providers to

ensure that all medical and health care services and items

contained in the package of benefits for which coverage is

provided, including treatment of illnesses and injuries, will be

provided under the health insurance policy in a manner ensuring

availability of and accessibility to adequate personnel,

specialty care, and facilities.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.0061. TERMS OF ENROLLEE ELIGIBILITY. (a) A contract

between an insurer and a group policyholder under a preferred

provider benefit plan must provide that:

(1) in addition to any other premiums for which the group

policyholder is liable, the group policyholder is liable for an

individual insured's premiums from the time the individual is no

longer part of the group eligible for coverage under the policy

until the end of the month in which the policyholder notifies the

insurer that the individual is no longer part of the group

eligible for coverage under the policy; and

(2) the individual remains covered under the policy until the

end of that period.

(b) Each insurer that enters into a contract described by

Subsection (a) shall notify the group policyholder periodically

as provided by this section that the policyholder is liable for

premiums on an individual who is no longer part of the group

eligible for coverage until the insurer receives notification of

termination of the individual's eligibility for coverage.

(c) If the insurer charges the group policyholder on a monthly

basis for the premiums, the insurer shall include the notice

required by Subsection (b) in each monthly statement sent to the

group policyholder. If the insurer charges the group

policyholder on other than a monthly basis for the premiums, the

insurer shall notify the group policyholder periodically in the

manner prescribed by the commissioner by rule.

(d) The notice required by Subsection (b) must include a

description of methods preferred by the insurer for notification

by a group policyholder of an individual's termination from

coverage eligibility.

Added by Acts 2005, 79th Leg., Ch.

669, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1217, Sec. 2, eff. September 1, 2009.

Sec. 1301.007. RULES. The commissioner shall adopt rules as

necessary to:

(1) implement this chapter; and

(2) ensure reasonable accessibility and availability of

preferred provider services to residents of this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

1221, Sec. 2, eff. September 1, 2005.

Sec. 1301.008. CONFLICT WITH OTHER LAW. To the extent of any

conflict between this chapter and Subchapter C, Chapter 1204,

this chapter controls.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(c), eff. September 1, 2005.

Sec. 1301.009. ANNUAL REPORT. (a) Not later than March 1 of

each year, an insurer shall file with the commissioner a report

relating to the preferred provider benefit plan offered under

this chapter and covering the preceding calendar year.

(b) The report shall:

(1) be verified by at least two principal officers;

(2) be in a form prescribed by the commissioner; and

(3) include:

(A) a financial statement of the insurer, including its balance

sheet and receipts and disbursements for the preceding calendar

year, certified by an independent public accountant;

(B) the number of individuals enrolled during the preceding

calendar year, the number of enrollees as of the end of that

year, and the number of enrollments terminated during that year;

and

(C) a statement of:

(i) an evaluation of enrollee satisfaction;

(ii) an evaluation of quality of care;

(iii) coverage areas;

(iv) accreditation status;

(v) premium costs;

(vi) plan costs;

(vii) premium increases;

(viii) the range of benefits provided;

(ix) copayments and deductibles;

(x) the accuracy and speed of claims payment by the insurer for

the plan;

(xi) the credentials of physicians who are preferred providers;

and

(xii) the number of preferred providers.

(c) The annual report filed by the insurer shall be made

publicly available on the department's website in a user-friendly

format that allows consumers to make direct comparisons of the

financial and other data reported by insurers under this section.

(d) An insurer providing group coverage of $10 million or less

in premiums or individual coverage of $2 million or less in

premiums is not required to report the data required under

Subsection (b)(3)(C).

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 10, eff. September 1, 2007.

SUBCHAPTER B. RELATIONS WITH PHYSICIANS OR HEALTH CARE PROVIDERS

Sec. 1301.051. DESIGNATION AS PREFERRED PROVIDER. (a) An

insurer shall afford a fair, reasonable, and equivalent

opportunity to apply to be and to be designated as a preferred

provider to practitioners and institutional providers and to

health care providers other than practitioners and institutional

providers, if those other health care providers are included by

the insurer as preferred providers, provided that the

practitioners, institutional providers, or health care providers:

(1) are licensed to treat injuries or illnesses or to provide

services covered by a health insurance policy; and

(2) comply with the terms established by the insurer for

designation as preferred providers.

(b) An insurer may not unreasonably withhold a designation as a

preferred provider.

(c) An insurer shall give a physician or health care provider

who, on the person's initial application, is not designated as a

preferred provider written reasons for denial of the designation.

(d) Unless otherwise limited by this code, this section does not

prohibit an insurer from rejecting a physician's or health care

provider's application for designation based on a determination

that the preferred provider benefit plan has sufficient qualified

providers.

(e) An insurer may not withhold a designation to a podiatrist

described by Section 1301.0521.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.034(a), eff. September 1, 2005.

Sec. 1301.0515. ACUPUNCTURIST SERVICES. (a) An insurer

offering a preferred provider benefit plan that includes

acupuncture in the services covered by the plan may not refuse to

provide reimbursement for the performance of a covered

acupuncture service solely because the service is provided by an

acupuncturist.

(b) This section does not require an insurer to offer

acupuncture as a covered service.

Added by Acts 2005, 79th Leg., Ch.

622, Sec. 2, eff. September 1, 2005.

Sec. 1301.052. DESIGNATION OF ADVANCED PRACTICE NURSE OR

PHYSICIAN ASSISTANT AS PREFERRED PROVIDER. An insurer offering a

preferred provider benefit plan may not refuse a request made by

a physician participating as a preferred provider under the plan

and an advanced practice nurse or physician assistant to have the

advanced practice nurse or physician assistant included as a

preferred provider under the plan if:

(1) the advanced practice nurse or physician assistant is

authorized by the physician to provide care under Subchapter B,

Chapter 157, Occupations Code; and

(2) the advanced practice nurse or physician assistant meets the

quality of care standards previously established by the insurer

for participation in the plan by advanced practice nurses and

physician assistants.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.0521. DESIGNATION OF CERTAIN PODIATRISTS AS PREFERRED

PROVIDERS. (a) Notwithstanding Section 1301.051, an insurer may

not withhold the designation of preferred provider to a

podiatrist licensed by the Texas State Board of Podiatric Medical

Examiners who:

(1) joins the professional practice of a contracted preferred

provider;

(2) applies to the insurer for designation as a preferred

provider; and

(3) complies with the terms and conditions of eligibility to be

a preferred provider.

(b) A podiatrist designated as a preferred provider under this

section must comply with the terms of the preferred provider

contract used by the insurer or the insurer's network provider.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.035(a), eff. September 1, 2005.

Sec. 1301.053. APPEAL RELATING TO DESIGNATION AS PREFERRED

PROVIDER. (a) An insurer that does not designate a practitioner

as a preferred provider shall provide a reasonable mechanism for

reviewing that action. The review mechanism must incorporate, in

an advisory role only, a review panel.

(b) A review panel must be composed of at least three

individuals selected by the insurer from a list of participating

practitioners and must include one member who is a practitioner

in the same or similar specialty as the affected practitioner, if

available. The practitioners contracting with the insurer in the

applicable service area shall provide the list of practitioners

to the insurer.

(c) On request, the insurer shall provide to the affected

practitioner:

(1) the panel's recommendation, if any; and

(2) a written explanation of the insurer's determination, if

that determination is contrary to the panel's recommendation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.054. NOTICE TO PRACTITIONERS OF PREFERRED PROVIDER

BENEFIT PLAN. (a) When sponsoring a preferred provider benefit

plan, an insurer shall immediately notify each practitioner in

the plan's service area of the insurer's intent to offer the plan

and of the opportunity to participate. The notification must be

made by publication or in writing to each practitioner.

(b) After establishing a preferred provider benefit plan, an

insurer shall annually provide notice of and an opportunity to

participate in the plan to practitioners in the plan's service

area who do not participate in the plan.

(c) On request, an insurer shall provide to any physician or

health care provider information concerning the application

process and qualification requirements for participation as a

preferred provider in the plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.055. COMPLAINT RESOLUTION. (a) Each contract under a

preferred provider benefit plan between an insurer and a

physician or other practitioner or a physicians' group must have

a mechanism for resolving complaints initiated by an insured, a

physician or other practitioner, or a physicians' group.

(b) A complaint resolution mechanism must provide for reasonable

due process that includes, in an advisory role only, a review

panel selected in the manner described by Section 1301.053(b).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.056. RESTRICTIONS ON PAYMENT AND REIMBURSEMENT. (a)

An insurer or third-party administrator may not reimburse a

physician or other practitioner, institutional provider, or

organization of physicians and health care providers on a

discounted fee basis for covered services that are provided to an

insured unless:

(1) the insurer or third-party administrator has contracted with

either:

(A) the physician or other practitioner, institutional provider,

or organization of physicians and health care providers; or

(B) a preferred provider organization that has a network of

preferred providers and that has contracted with the physician or

other practitioner, institutional provider, or organization of

physicians and health care providers;

(2) the physician or other practitioner, institutional provider,

or organization of physicians and health care providers has

agreed to the contract and has agreed to provide health care

services under the terms of the contract; and

(3) the insurer or third-party administrator has agreed to

provide coverage for those health care services under the health

insurance policy.

(b) A party to a preferred provider contract, including a

contract with a preferred provider organization, may not sell,

lease, or otherwise transfer information regarding the payment or

reimbursement terms of the contract without the express authority

of and prior adequate notification to the other contracting

parties. This subsection does not affect the authority of the

commissioner of insurance or the commissioner of workers'

compensation under this code or Title 5, Labor Code, to request

and obtain information.

(c) An insurer or third-party administrator who violates this

section:

(1) commits an unfair claim settlement practice in violation of

Subchapter A, Chapter 542; and

(2) is subject to administrative penalties under Chapters 82 and

84.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 6.061, eff. September 1, 2005.

Sec. 1301.057. TERMINATION OF PARTICIPATION; EXPEDITED REVIEW

PROCESS. (a) Before terminating a contract with a preferred

provider, an insurer shall:

(1) provide written reasons for the termination; and

(2) if the affected provider is a practitioner, provide, on

request, a reasonable review mechanism, except in a case

involving:

(A) imminent harm to a patient's health;

(B) an action by a state medical or other physician licensing

board or other government agency that effectively impairs the

practitioner's ability to practice medicine; or

(C) fraud or malfeasance.

(b) The review mechanism described by Subsection (a)(2) must

incorporate, in an advisory role only, a review panel selected in

the manner described by Section 1301.053(b) and must be completed

within a period not to exceed 60 days.

(c) The insurer shall provide to the affected practitioner:

(1) the panel's recommendation, if any; and

(2) on request, a written explanation of the insurer's

determination, if that determination is contrary to the panel's

recommendation.

(d) On request, an insurer shall make an expedited review

available to a practitioner whose participation in a preferred

provider benefit plan is being terminated. The expedited review

process must comply with rules established by the commissioner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.058. ECONOMIC PROFILING. An insurer that conducts,

uses, or relies on economic profiling to admit or terminate the

participation of physicians or health care providers in a

preferred provider benefit plan shall make available to a

physician or health care provider on request the economic profile

of that physician or health care provider, including the written

criteria by which the physician or health care provider's

performance is to be measured. An economic profile must be

adjusted to recognize the characteristics of a physician's or

health care provider's practice that may account for variations

from expected costs.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.059. QUALITY ASSESSMENT. (a) In this section,

"quality assessment" means a mechanism used by an insurer to

evaluate, monitor, or improve the quality and effectiveness of

the medical care delivered by physicians or health care providers

to persons covered by a health insurance policy to ensure that

the care delivered is consistent with the care delivered by an

ordinary, reasonable, and prudent physician or health care

provider under the same or similar circumstances.

(b) An insurer may not engage in quality assessment except

through a panel of at least three physicians selected by the

insurer from among a list of physicians contracting with the

insurer. The physicians contracting with the insurer in the

applicable service area shall provide the list of physicians to

the insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.060. COMPENSATION ON DISCOUNTED FEE BASIS. A

preferred provider contract must include a provision by which the

physician or health care provider agrees that if the preferred

provider is compensated on a discounted fee basis, the insured

may be billed only on the discounted fee and not the full charge.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.061. PREFERRED PROVIDER NETWORKS. (a) An insurer may

enter into an agreement with a preferred provider organization

for the purposes of offering a network of preferred providers.

The agreement may provide that either the insurer or the

preferred provider organization on the insurer's behalf will

comply with the notice requirements and other requirements

imposed on the insurer by this subchapter.

(b) An insurer that enters into an agreement with a preferred

provider organization under this section shall meet the

requirements of this chapter or ensure that those requirements

are met.

(c) Each preferred provider benefit plan offered in this state

must comply with this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.0271(a), eff. September 1, 2007.

Sec. 1301.062. PREFERRED PROVIDER CONTRACTS BETWEEN INSURERS AND

PODIATRISTS. A preferred provider contract between an insurer

and a podiatrist licensed by the Texas State Board of Podiatric

Medical Examiners must provide that:

(1) the podiatrist may request a copy of the coding guidelines

and payment schedules applicable to the compensation that the

podiatrist will receive under the contract for services;

(2) the insurer shall provide a copy of the coding guidelines

and payment schedules not later than the 30th day after the date

of the podiatrist's request;

(3) the insurer may not unilaterally make material retroactive

revisions to the coding guidelines and payment schedules; and

(4) the podiatrist may, practicing within the scope of the law

regulating podiatry, furnish x-rays and nonprefabricated

orthotics covered by the health insurance policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.063. CONTRACT PROVISIONS RELATING TO USE OF

HOSPITALIST. (a) In this section, "hospitalist" means a

physician who:

(1) serves as physician of record at a hospital for a

hospitalized patient of another physician; and

(2) returns the care of the patient to that other physician at

the end of the patient's hospitalization.

(b) A preferred provider contract between an insurer and a

physician may not require the physician to use a hospitalist for

a hospitalized patient.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.064. CONTRACT PROVISIONS RELATING TO PAYMENT OF

CLAIMS. Subject to Subchapter C, a preferred provider contract

must provide for payment to a physician or health care provider

for health care services and benefits provided to an insured

under the contract and to which the insured is entitled under the

terms of the contract not later than:

(1) the 45th day after the date on which a claim for payment is

received with the documentation reasonably necessary to process

the claim; or

(2) if applicable, within the number of calendar days specified

by written agreement between the physician or health care

provider and the insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.0641. CONTRACT PROVISIONS PROHIBITING REJECTION OF

BATCHED CLAIMS. (a) If requested by a preferred provider, an

insurer shall include a provision in the preferred provider's

contract providing that the insurer or the insurer's

clearinghouse may not refuse to process or pay an electronically

submitted clean claim, as defined by Subchapter C, because the

claim is submitted together with or in a batch submission with a

claim that is not a clean claim.

(b) In accordance with Chapters 82 and 84, the commissioner may

issue a cease and desist order against or impose sanctions on an

insurer that violates this section or a contract provision

adopted under this section.

Added by Acts 2005, 79th Leg., Ch.

668, Sec. 2, eff. September 1, 2005.

Sec. 1301.065. SHIFTING OF INSURER'S TORT LIABILITY PROHIBITED.

A preferred provider contract may not require any physician,

health care provider, or physicians' group to execute a hold

harmless clause to shift the insurer's tort liability resulting

from the insurer's acts or omissions to the preferred provider.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.066. RETALIATION AGAINST PREFERRED PROVIDER

PROHIBITED. An insurer may not engage in any retaliatory action

against a physician or health care provider, including

terminating the physician's or provider's participation in the

preferred provider benefit plan or refusing to renew the

physician's or provider's contract, because the physician or

provider has:

(1) on behalf of an insured, reasonably filed a complaint

against the insurer; or

(2) appealed a decision of the insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.067. INTERFERENCE WITH RELATIONSHIP BETWEEN PATIENT

AND PHYSICIAN OR HEALTH CARE PROVIDER PROHIBITED. (a) An

insurer may not, as a condition of a preferred provider contract

with a physician or health care provider or in any other manner,

prohibit, attempt to prohibit, or discourage a physician or

provider from discussing with or communicating to a current,

prospective, or former patient, or a person designated by a

patient, information or an opinion:

(1) regarding the patient's health care, including the patient's

medical condition or treatment options; or

(2) in good faith regarding the provisions, terms, requirements,

or services of the health insurance policy as they relate to the

patient's medical needs.

(b) An insurer may not in any way penalize, terminate the

participation of, or refuse to compensate for covered services a

physician or health care provider for discussing or communicating

with a current, prospective, or former patient, or a person

designated by a patient, pursuant to this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.068. INDUCEMENT TO LIMIT MEDICALLY NECESSARY SERVICES

PROHIBITED. (a) An insurer may not use any financial incentive

or make payment to a physician or health care provider that acts

directly or indirectly as an inducement to limit medically

necessary services.

(b) This section does not prohibit the use of capitation as a

method of payment.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.069. SERVICES PROVIDED BY CERTAIN PHYSICIANS AND

HEALTH CARE PROVIDERS. The provisions of this chapter relating

to prompt payment by an insurer of a physician or health care

provider and to verification of medical care or health care

services apply to a physician or provider who:

(1) is not a preferred provider included in the preferred

provider network; and

(2) provides to an insured:

(A) care related to an emergency or its attendant episode of

care as required by state or federal law; or

(B) specialty or other medical care or health care services at

the request of the insurer or a preferred provider because the

services are not reasonably available from a preferred provider

who is included in the preferred delivery network.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(d), eff. September 1, 2005.

SUBCHAPTER C. PROMPT PAYMENT OF CLAIMS

Sec. 1301.101. DEFINITION. In this subchapter, "clean claim"

means a claim that complies with Section 1301.131.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(a), eff. September 1, 2005.

Sec. 1301.102. SUBMISSION OF CLAIM. (a) A physician or health

care provider must submit a claim to an insurer not later than

the 95th day after the date the physician or provider provides

the medical care or health care services for which the claim is

made.

(b) Except as provided by Chapter 1213, a physician or health

care provider may, as appropriate:

(1) mail a claim by United States mail, first class, or by

overnight delivery service;

(2) submit the claim electronically;

(3) fax the claim; or

(4) hand deliver the claim.

(c) An insurer shall accept as proof of timely filing a claim

filed in compliance with Subsection (b) or information from

another insurer or health maintenance organization showing that

the physician or health care provider submitted the claim to the

insurer or health maintenance organization in compliance with

Subsection (b).

(d) If a physician or health care provider fails to submit a

claim in compliance with this section, the physician or provider

forfeits the right to payment unless the failure to submit the

claim in compliance with this section is a result of a

catastrophic event that substantially interferes with the normal

business operations of the physician or provider.

(e) The period for submitting a claim under this section may be

extended by contract.

(f) A physician or health care provider may not submit a

duplicate claim for payment before the 46th day after the date

the original claim was submitted. The commissioner shall adopt

rules under which an insurer may determine whether a claim is a

duplicate claim.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(a), eff. September 1, 2005.

Sec. 1301.1021. RECEIPT OF CLAIM. (a) If a claim for medical

care or health care services provided to a patient is mailed, the

claim is presumed to have been received by the insurer on the

fifth day after the date the claim is mailed or, if the claim is

mailed using overnight service or return receipt requested, on

the date the delivery receipt is signed.

(b) If the claim is submitted electronically, the claim is

presumed to have been received on the date of the electronic

verification of receipt by the insurer or the insurer's

clearinghouse. If the insurer or the insurer's clearinghouse

does not provide a confirmation within 24 hours of submission by

the physician or health care provider, the physician's or

provider's clearinghouse shall provide the confirmation. The

physician's or provider's clearinghouse must be able to verify

that the filing contained the correct payor identification of the

entity to receive the filing.

(c) If the claim is faxed, the claim is presumed to have been

received on the date of the transmission acknowledgment.

(d) If the claim is hand delivered, the claim is presumed to

have been received on the date the delivery receipt is signed.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(a), eff. September 1, 2005.

Sec. 1301.103. DEADLINE FOR ACTION ON CLEAN CLAIMS. Except as

provided by Section 1301.1054, not later than the 45th day after

the date an insurer receives a clean claim from a preferred

provider in a nonelectronic format or the 30th day after the date

an insurer receives a clean claim from a preferred provider that

is electronically submitted, the insurer shall make a

determination of whether the claim is payable and:

(1) if the insurer determines the entire claim is payable, pay

the total amount of the claim in accordance with the contract

between the preferred provider and the insurer;

(2) if the insurer determines a portion of the claim is payable,

pay the portion of the claim that is not in dispute and notify

the preferred provider in writing why the remaining portion of

the claim will not be paid; or

(3) if the insurer determines that the claim is not payable,

notify the preferred provider in writing why the claim will not

be paid.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(a), eff. September 1, 2005.

Sec. 1301.104. DEADLINE FOR ACTION ON CERTAIN PHARMACY CLAIMS.

Not later than the 21st day after the date an insurer

affirmatively adjudicates a pharmacy claim that is electronically

submitted, the insurer shall pay the total amount of the claim.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(a), eff. September 1, 2005.

Sec. 1301.105. AUDITED CLAIMS. (a) Except as provided by

Section 1301.1054, an insurer that intends to audit a claim

submitted by a preferred provider shall pay the charges submitted

at 100 percent of the contracted rate on the claim not later

than:

(1) the 30th day after the date the insurer receives the clean

claim from the preferred provider if the claim is submitted

electronically; or

(2) the 45th day after the date the insurer receives the clean

claim from the preferred provider if the claim is submitted

nonelectronically.

(b) The insurer shall clearly indicate on the explanation of

payment statement in the manner prescribed by the commissioner by

rule that the clean claim is being paid at 100 percent of the

contracted rate, subject to completion of the audit.

(c) If the insurer requests additional information to complete

the audit, the request must describe with specificity the

clinical information requested and relate only to information the

insurer in good faith can demonstrate is specific to the claim or

episode of care. The insurer may not request as a part of the

audit information that is not contained in, or is not in the

process of being incorporated into, the patient's medical or

billing record maintained by a preferred provider.

(d) If the preferred provider does not supply information

reasonably requested by the insurer in connection with the audit,

the insurer may:

(1) notify the provider in writing that the provider must

provide the information not later than the 45th day after the

date of the notice or forfeit the amount of the claim; and

(2) if the provider does not provide the information required by

this section, recover the amount of the claim.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(a), eff. September 1, 2005.

Sec. 1301.1051. COMPLETION OF AUDIT. The insurer must complete

an audit under Section 1301.105 on or before the 180th day after

the date the clean claim is received by the insurer, and any

additional payment due a preferred provider or any refund due the

insurer shall be made not later than the 30th day after the

completion of the audit.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(a), eff. September 1, 2005.

Sec. 1301.1052. PREFERRED PROVIDER APPEAL AFTER AUDIT. If a

preferred provider disagrees with a refund request made by an

insurer based on an audit under Section 1301.105, the insurer

shall provide the provider with an opportunity to appeal, and the

insurer may not attempt to recover the payment until all appeal

rights are exhausted.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(a), eff. September 1, 2005.

Sec. 1301.1053. DEADLINES NOT EXTENDED. The investigation and

determination of payment, including any coordination of other

payments, does not extend the period for determining whether a

claim is payable under Section 1301.103 or 1301.104 or for

auditing a claim under Section 1301.105.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(a), eff. September 1, 2005.

Sec. 1301.1054. REQUESTS FOR ADDITIONAL INFORMATION. (a) If an

insurer needs additional information from a treating preferred

provider to determine payment, the insurer, not later than the

30th calendar day after the date the insurer receives a clean

claim, shall request in writing that the preferred provider

provide an attachment to the claim that is relevant and necessary

for clarification of the claim. The request must describe with

specificity the clinical information requested and relate only to

information the insurer can demonstrate is specific to the claim

or the claim's related episode of care. The preferred provider

is not required to provide an attachment that is not contained

in, or is not in the process of being incorporated into, the

patient's medical or billing record maintained by a preferred

provider.

(b) An insurer that requests an attachment under Subsection (a)

shall determine whether the claim is payable on or before the

later of the 15th day after the date the insurer receives the

requested attachment or the latest date for determining whether

the claim is payable under Section 1301.103 or 1301.104.

(c) An insurer may not make more than one request under

Subsection (a) in connection with a claim. Sections 1301.102(b)

and 1301.1021 apply to a request for and submission of an

attachment under Subsection (a).

(d) If an insurer requests an attachment or other information

from a person other than the preferred provider who submitted the

claim, the insurer shall provide notice containing the name of

the physician or health care provider from whom the insurer is

requesting information to the preferred provider who submitted

the claim. The insurer may not withhold payment pending receipt

of an attachment or information requested under this subsection.

If on receiving an attachment or information requested under this

subsection the insurer determines that there was an error in

payment of the claim, the insurer may recover any overpayment

under Section 1301.132.

(e) The commissioner shall adopt rules under which an insurer

can easily identify attachments or other information submitted by

a physician or health care provider under this section.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(a), eff. September 1, 2005.

Sec. 1301.106. CLAIMS PROCESSING PROCEDURES AND CLAIMS PAYMENT

PROCESSES. (a) An insurer shall provide a preferred provider

with copies of all applicable utilization review policies and

claim processing policies or procedures.

(b) An insurer's claims payment processes shall:

(1) use nationally recognized, generally accepted Current

Procedural Terminology codes, notes, and guidelines, including

all relevant modifiers; and

(2) be consistent with nationally recognized, generally accepted

bundling edits and logic.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(a), eff. September 1, 2005.

Sec. 1301.107. CONTRACTUAL WAIVER AND OTHER ACTIONS PROHIBITED.

Except as provided by Section 1301.102(e), the provisions of this

subchapter may not be waived, voided, or nullified by contract.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(a), eff. September 1, 2005.

Sec. 1301.108. ATTORNEY'S FEES. A preferred provider may

recover reasonable attorney's fees and court costs in an action

to recover payment under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(a), eff. September 1, 2005.

Sec. 1301.109. APPLICABILITY TO ENTITIES CONTRACTING WITH

INSURER. This subchapter applies to a person with whom an

insurer contracts to:

(1) process or pay claims;

(2) obtain the services of physicians and health care providers

to provide health care services to insureds; or

(3) issue verifications or preauthorizations.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(a), eff. September 1, 2005.

SUBCHAPTER C-1. OTHER PROVISIONS RELATING TO PAYMENT OF CLAIMS

Sec. 1301.131. ELEMENTS OF CLEAN CLAIM. (a) A nonelectronic

claim by a physician or health care provider, other than an

institutional provider, is a "clean claim" if the claim is

submitted using the Centers for Medicare and Medicaid Services

Form 1500 or, if adopted by the commissioner by rule, a successor

to that form developed by the National Uniform Claim Committee or

the committee's successor. An electronic claim by a physician or

provider, other than an institutional provider, is a "clean

claim" if the claim is submitted using the Professional 837 (ASC

X12N 837) format or, if adopted by the commissioner by rule, a

successor to that format adopted by the Centers for Medicare and

Medicaid Services or the center's successor.

(b) A nonelectronic claim by an institutional provider is a

"clean claim" if the claim is submitted using the Centers for

Medicare and Medicaid Services Form UB-92 or, if adopted by the

commissioner by rule, a successor to that form developed by the

National Uniform Billing Committee or the committee's successor.

An electronic claim by an institutional provider is a "clean

claim" if the claim is submitted using the Institutional 837 (ASC

X12N 837) format or, if adopted by the commissioner by rule, a

successor to that format adopted by the Centers for Medicare and

Medicaid Services or the centers' successor.

(c) The commissioner may adopt rules that specify the

information that must be entered into the appropriate fields on

the applicable claim form for a claim to be a clean claim.

(d) The commissioner may not require any data element for an

electronic claim that is not required in an electronic

transaction set needed to comply with federal law.

(e) An insurer and a preferred provider may agree by contract to

use fewer data elements than are required in an electronic

transaction set needed to comply with federal law.

(f) An otherwise clean claim submitted by a physician or health

care provider that includes additional fields, data elements,

attachments, or other information not required under this section

is considered to be a clean claim for the purposes of this

chapter.

(g) Except as provided by Subsection (e), the provisions of this

section may not be waived, voided, or nullified by contract.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(b), eff. September 1, 2005.

Sec. 1301.132. OVERPAYMENT. (a) An insurer may recover an

overpayment to a physician or health care provider if:

(1) not later than the 180th day after the date the physician or

provider receives the payment, the insurer provides written

notice of the overpayment to the physician or provider that

includes the basis and specific reasons for the request for

recovery of funds; and

(2) the physician or provider does not make arrangements for

repayment of the requested funds on or before the 45th day after

the date the physician or provider receives the notice.

(b) If a physician or health care provider disagrees with a

request for recovery of an overpayment, the insurer shall provide

the physician or provider with an opportunity to appeal, and the

insurer may not attempt to recover the overpayment until all

appeal rights are exhausted.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(b), eff. September 1, 2005.

Sec. 1301.133. VERIFICATION. (a) In this section,

"verification" includes preauthorization only when

preauthorization is a condition for the verification.

(b) On the request of a preferred provider for verification of a

particular medical care or health care service the preferred

provider proposes to provide to a particular patient, the insurer

shall inform the preferred provider without delay whether the

service, if provided to that patient, will be paid by the insurer

and shall specify any deductibles, copayments, or coinsurance for

which the insured is responsible.

(c) An insurer shall have appropriate personnel reasonably

available at a toll-free telephone number to provide a

verification under this section between 6 a.m. and 6 p.m. central

time Monday through Friday on each day that is not a legal

holiday and between 9 a.m. and noon central time on Saturday,

Sunday, and legal holidays. An insurer must have a telephone

system capable of accepting or recording incoming phone calls for

verifications after 6 p.m. central time Monday through Friday and

after noon central time on Saturday, Sunday, and legal holidays

and responding to each of those calls on or before the second

calendar day after the date the call is received.

(d) An insurer may decline to determine eligibility for payment

if the insurer notifies the physician or preferred provider who

requested the verification of the specific reason the

determination was not made.

(e) An insurer may establish a specific period during which the

verification is valid of not less than 30 days.

(f) An insurer that declines to provide a verification shall

notify the physician or provider who requested the verification

of the specific reason the verification was not provided.

(g) If an insurer has provided a verification for proposed

medical care or health care services, the insurer may not deny or

reduce payment to the physician or provider for those medical

care or health care services if provided to the insured on or

before the 30th day after the date the verification was provided

unless the physician or provider has materially misrepresented

the proposed medical care or health care services or has

substantially failed to perform the proposed medical care or

health care services.

(h) The provisions of this section may not be waived, voided, or

nullified by contract.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(b), eff. September 1, 2005.

Sec. 1301.134. COORDINATION OF PAYMENT. (a) An insurer may

require a physician or health care provider to retain in the

physician's or provider's records updated information concerning

other health benefit plan coverage and to provide the information

to the insurer on the applicable form described by Section

1301.131. Except as provided by this subsection, an insurer may

not require a physician or provider to investigate coordination

of other health benefit plan coverage.

(b) Coordination of payment under this section does not extend

the period for determining whether a service is eligible for

payment under Section 1301.103 or 1301.104 or for auditing a

claim under Section 1301.105.

(c) A physician or health care provider who submits a claim for

particular medical care or health care services to more than one

health maintenance organization or insurer shall provide written

notice on the claim submitted to each health maintenance

organization or insurer of the identity of each other health

maintenance organization or insurer with which the same claim is

being filed.

(d) On receipt of notice under Subsection (c), an insurer shall

coordinate and determine the appropriate payment for each health

maintenance organization or insurer to make to the physician or

health care provider.

(e) Except as provided by Subsection (f), if an insurer is a

secondary payor and pays a portion of a claim that should have

been paid by the insurer or health maintenance organization that

is the primary payor, the overpayment may only be recovered from

the health maintenance organization or insurer that is primarily

responsible for that amount.

(f) If the portion of the claim overpaid by the secondary

insurer was also paid by the primary health maintenance

organization or insurer, the secondary insurer may recover the

amount of overpayment under Section 1301.132 from the physician

or health care provider who received the payment. An insurer

processing an electronic claim as a secondary payor shall rely on

the primary payor information submitted on the claim by the

physician or provider. Primary payor information may be

submitted electronically by the primary payor to the secondary

payor.

(g) An insurer may share information with a health maintenance

organization or another insurer to the extent necessary to

coordinate appropriate payment obligations on a specific claim.

(h) The provisions of this section may not be waived, voided, or

nullified by contract.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(b), eff. September 1, 2005.

Sec. 1301.135. PREAUTHORIZATION OF MEDICAL AND HEALTH CARE

SERVICES. (a) An insurer that uses a preauthorization process

for medical care and health care services shall provide to each

preferred provider, not later than the 10th business day after

the date a request is made, a list of medical care and health

care services that require preauthorization and information

concerning the preauthorization process.

(b) If proposed medical care or health care services require

preauthorization as a condition of the insurer's payment to a

preferred provider under a health insurance policy, the insurer

shall determine whether the medical care or health care services

proposed to be provided to the insured are medically necessary

and appropriate.

(c) On receipt of a request from a preferred provider for

preauthorization, the insurer shall review and issue a

determination indicating whether the proposed medical care or

health care services are preauthorized. The determination must

be issued and transmitted not later than the third calendar day

after the date the request is received by the insurer.

(d) If the proposed medical care or health care services involve

inpatient care and the insurer requires preauthorization as a

condition of payment, the insurer shall review the request and

issue a length of stay for the admission into a health care

facility based on the recommendation of the patient's physician

or health care provider and the insurer's written medically

accepted screening criteria and review procedures. If the

proposed medical or health care services are to be provided to a

patient who is an inpatient in a health care facility at the time

the services are proposed, the insurer shall review the request

and issue a determination indicating whether proposed services

are preauthorized within 24 hours of the request by the physician

or provider.

(e) An insurer shall have appropriate personnel reasonably

available at a toll-free telephone number to respond to requests

for a preauthorization between 6 a.m. and 6 p.m. central time

Monday through Friday on each day that is not a legal holiday and

between 9 a.m. and noon central time on Saturday, Sunday, and

legal holidays. An insurer must have a telephone system capable

of accepting or recording incoming phone calls for

preauthorizations after 6 p.m. central time Monday through Friday

and after noon central time on Saturday, Sunday, and legal

holidays and responding to each of those calls not later than 24

hours after the call is received.

(f) If an insurer has preauthorized medical care or health care

services, the insurer may not deny or reduce payment to the

physician or health care provider for those services based on

medical necessity or appropriateness of care unless the physician

or provider has materially misrepresented the proposed medical or

health care services or has substantially failed to perform the

proposed medical or health care services.

(g) This section applies to an agent or other person with whom

an insurer contracts to perform, or to whom the insurer delegates

the performance of, preauthorization of proposed medical or

health care services.

(h) The provisions of this section may not be waived, voided, or

nullified by contract.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(b), eff. September 1, 2005.

Sec. 1301.136. AVAILABILITY OF CODING GUIDELINES. (a) A

contract between an insurer and a preferred provider must provide

that:

(1) the preferred provider may request a description and copy of

the coding guidelines, including any underlying bundling,

recoding, or other payment process and fee schedules applicable

to specific procedures that the preferred provider will receive

under the contract;

(2) the insurer or the insurer's agent will provide the coding

guidelines and fee schedules not later than the 30th day after

the date the insurer receives the request;

(3) the insurer or the insurer's agent will provide notice of

changes to the coding guidelines and fee schedules that will

result in a change of payment to the preferred provider not later

than the 90th day before the date the changes take effect and

will not make retroactive revisions to the coding guidelines and

fee schedules; and

(4) the contract may be terminated by the preferred provider on

or before the 30th day after the date the preferred provider

receives information requested under this subsection without

penalty or discrimination in participation in other health care

products or plans.

(b) A preferred provider who receives information under

Subsection (a) may only:

(1) use or disclose the information for the purpose of practice

management, billing activities, and other business operations;

and

(2) disclose the information to a governmental agency involved

in the regulation of health care or insurance.

(c) The insurer shall, on request of the preferred provider,

provide the name, edition, and model version of the software that

the insurer uses to determine bundling and unbundling of claims.

(d) The provisions of this section may not be waived, voided, or

nullified by contract.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(b), eff. September 1, 2005.

Sec. 1301.137. VIOLATION OF CLAIMS PAYMENT REQUIREMENTS;

PENALTY. (a) Except as provided by this section, if a clean

claim submitted to an insurer is payable and the insurer does not

determine under Subchapter C that the claim is payable and pay

the claim on or before the date the insurer is required to make a

determination or adjudication of the claim, the insurer shall pay

the preferred provider making the claim the contracted rate owed

on the claim plus a penalty in the amount of the lesser of:

(1) 50 percent of the difference between the billed charges, as

submitted on the claim, and the contracted rate; or

(2) $100,000.

(b) If the claim is paid on or after the 46th day and before the

91st day after the date the insurer is required to make a

determination or adjudication of the claim, the insurer shall pay

a penalty in the amount of the lesser of:

(1) 100 percent of the difference between the billed charges, as

submitted on the claim, and the contracted rate; or

(2) $200,000.

(c) If the claim is paid on or after the 91st day after the date

the insurer is required to make a determination or adjudication

of the claim, the insurer shall pay a penalty computed under

Subsection (b) plus 18 percent annual interest on that amount.

Interest under this subsection accrues beginning on the date the

insurer was required to pay the claim and ending on the date the

claim and the penalty are paid in full.

(d) Except as provided by this section, an insurer that

determines under Subchapter C that a claim is payable, pays only

a portion of the amount of the claim on or before the date the

insurer is required to make a determination or adjudication of

the claim, and pays the balance of the contracted rate owed for

the claim after that date shall pay to the preferred provider, in

addition to the contracted amount owed, a penalty on the amount

not timely paid in the amount of the lesser of:

(1) 50 percent of the underpaid amount; or

(2) $100,000.

(e) If the balance of the claim is paid on or after the 46th day

and before the 91st day after the date the insurer is required to

make a determination or adjudication of the claim, the insurer

shall pay a penalty on the balance of the claim in the amount of

the lesser of:

(1) 100 percent of the underpaid amount; or

(2) $200,000.

(f) If the balance of the claim is paid on or after the 91st day

after the date the insurer is required to make a determination or

adjudication of the claim, the insurer shall pay a penalty on the

balance of the claim computed under Subsection (e) plus 18

percent annual interest on that amount. Interest under this

subsection accrues beginning on the date the insurer was required

to pay the claim and ending on the date the claim and the penalty

are paid in full.

(g) For the purposes of Subsections (d) and (e), the underpaid

amount is computed on the ratio of the amount underpaid on the

contracted rate to the contracted rate as applied to an amount

equal to the billed charges as submitted on the claim minus the

contracted rate.

(h) An insurer is not liable for a penalty under this section:

(1) if the failure to pay the claim in accordance with

Subchapter C is a result of a catastrophic event that

substantially interferes with the normal business operations of

the insurer; or

(2) if the claim was paid in accordance with Subchapter C, but

for less than the contracted rate, and:

(A) the preferred provider notifies the insurer of the

underpayment after the 270th day after the date the underpayment

was received; and

(B) the insurer pays the balance of the claim on or before the

30th day after the date the insurer receives the notice.

(i) Subsection (h) does not relieve the insurer of the

obligation to pay the remaining unpaid contracted rate owed the

preferred provider.

(j) An insurer that pays a penalty under this section shall

clearly indicate on the explanation of payment statement in the

manner prescribed by the commissioner by rule the amount of the

contracted rate paid and the amount paid as a penalty.

(k) In addition to any other penalty or remedy authorized by

this code, an insurer that violates Section 1301.103, 1301.104,

or 1301.105 in processing more than two percent of clean claims

submitted to the insurer is subject to an administrative penalty

under Chapter 84. For each day an administrative penalty is

imposed under this subsection, the penalty may not exceed $1,000

for each claim that remains unpaid in violation of Section

1301.103, 1301.104, or 1301.105. In determining whether an

insurer has processed preferred provider claims in compliance

with Section 1301.103, 1301.104, or 1301.105, the commissioner

shall consider paid claims, other than claims that have been paid

under Section 1301.105, and shall compute a compliance percentage

for physician and provider claims, other than institutional

provider claims, and a compliance percentage for institutional

provider claims.

(l) Notwithstanding any other provision of this section, this

subsection governs the payment of a penalty under this section.

For a penalty under this section relating to a clean claim

submitted by a preferred provider other than an institutional

provider, the insurer shall pay the entire penalty to the

preferred provider, except for any interest computed under

Subsection (c), which shall be paid to the Texas Health Insurance

Risk Pool. For a penalty under this section relating to a clean

claim submitted by an institutional provider, the insurer shall

pay 50 percent of the penalty amount computed under this section,

including interest, to the institutional provider and the

remaining 50 percent of that amount to the Texas Health Insurance

Risk Pool.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(b), eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

435, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

265, Sec. 2, eff. January 1, 2010.

Sec. 1301.138. APPLICABILITY TO ENTITIES CONTRACTING WITH

INSURER. This subchapter applies to a person described by

Section 1301.109.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(b), eff. September 1, 2005.

SUBCHAPTER D. RELATIONS BETWEEN INSUREDS AND PREFERRED PROVIDERS

Sec. 1301.151. INSURED'S RIGHT TO TREATMENT. Each insured is

entitled to treatment and diagnostic techniques that are

prescribed by the physician or health care provider included in

the preferred provider benefit plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.152. CONTINUING CARE IN GENERAL. (a) An insurer

shall establish reasonable procedures for ensuring a transition

of insureds to physicians or health care providers and for

continuity of treatment.

(b) An insurer shall:

(1) provide, subject to Section 1301.160, reasonable advance

notice to an insured of the impending termination of the

participation in the plan of a physician or health care provider

who is currently treating the insured; and

(2) in the event of termination of a preferred provider's

participation in the plan, make available to the insured a

current listing of preferred providers.

(c) A contract between an insurer and a physician or health care

provider must include a procedure for resolving disputes

regarding the necessity for continued treatment by the physician

or provider.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.153. CONTINUITY OF CARE. (a) In this section:

(1) "Life-threatening" means a disease or condition for which

the likelihood of death is probable unless the course of the

disease or condition is interrupted.

(2) "Special circumstances" means a condition regarding which

the treating physician or health care provider reasonably

believes that discontinuing care by the treating physician or

provider could cause harm to the insured. Examples of an insured

who has a special circumstance include an insured with a

disability, acute condition, or life-threatening illness or an

insured who is past the 24th week of pregnancy.

(b) Each contract between an insurer and a physician or health

care provider must provide that the termination of the

physician's or provider's participation in a preferred provider

benefit plan, except for reason of medical competence or

professional behavior, does not:

(1) release the physician or health care provider from the

generally recognized obligation to:

(A) treat an insured whom the physician or provider is currently

treating; and

(B) cooperate in arranging for appropriate referrals; or

(2) release the insurer from the obligation to reimburse the

physician or health care provider or, if applicable, the insured,

at the same preferred provider rate if, at the time a physician's

or provider's participation is terminated, an insured whom the

physician or provider is currently treating has special

circumstances in accordance with the dictates of medical

prudence.

(c) The treating physician or health care provider shall

identify a special circumstance. The treating physician or health

care provider shall:

(1) request that the insured be permitted to continue treatment

under the physician's or provider's care; and

(2) agree not to seek payment from the insured of any amount for

which the insured would not be responsible if the physician or

provider were still a preferred provider.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.154. OBLIGATION FOR CONTINUITY OF CARE OF INSURER.

(a) Except as provided by Subsection (b), Sections 1301.152 and

1301.153 do not extend an insurer's obligation to reimburse the

terminated physician or provider or, if applicable, the insured

at the preferred provider level of coverage for ongoing treatment

of an insured after:

(1) the 90th day after the effective date of the termination; or

(2) if the insured has been diagnosed as having a terminal

illness at the time of the termination, the expiration of the

nine-month period after the effective date of the termination.

(b) If an insured is past the 24th week of pregnancy at the time

of termination, an insurer's obligation to reimburse, at the

preferred provider level of coverage, the physician or provider

or, if applicable, the insured, extends through delivery of the

child, immediate postpartum care, and the follow-up checkup

within the six-week period after delivery.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.155. EMERGENCY CARE. (a) In this section, "emergency

care" means health care services provided in a hospital emergency

facility, freestanding emergency medical care facility, or

comparable emergency facility to evaluate and stabilize a medical

condition of a recent onset and severity, including severe pain,

that would lead a prudent layperson possessing an average

knowledge of medicine and health to believe that the person's

condition, sickness, or injury is of such a nature that failure

to get immediate medical care could result in:

(1) placing the person's health in serious jeopardy;

(2) serious impairment to bodily functions;

(3) serious dysfunction of a bodily organ or part;

(4) serious disfigurement; or

(5) in the case of a pregnant woman, serious jeopardy to the

health of the fetus.

(b) If an insured cannot reasonably reach a preferred provider,

an insurer shall provide reimbursement for the following

emergency care services at the preferred level of benefits until

the insured can reasonably be expected to transfer to a preferred

provider:

(1) a medical screening examination or other evaluation required

by state or federal law to be provided in the emergency facility

of a hospital that is necessary to determine whether a medical

emergency condition exists;

(2) necessary emergency care services, including the treatment

and stabilization of an emergency medical condition; and

(3) services originating in a hospital emergency facility or

freestanding emergency medical care facility following treatment

or stabilization of an emergency medical condition.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1273, Sec. 5, eff. March 1, 2010.

Sec. 1301.156. PAYMENT OF CLAIMS TO INSURED. An insurer shall

comply with Subchapter B, Chapter 542, with respect to prompt

payment to insureds.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.157. PLAIN LANGUAGE REQUIREMENTS. Each health

insurance policy, health benefit plan certificate, endorsement,

amendment, application, or rider must:

(1) be written in plain language;

(2) be in a readable and understandable format; and

(3) comply with all applicable requirements relating to minimum

readability requirements.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.158. INFORMATION CONCERNING PREFERRED PROVIDER BENEFIT

PLANS. (a) In this section, "prospective insured" means:

(1) for group coverage, an individual or an individual's

dependent who is eligible for coverage under a health insurance

policy issued to the group; or

(2) for individual coverage, an individual or an individual's

dependent who is eligible for coverage and who has expressed an

interest in purchasing an individual health insurance policy.

(b) An insurer shall provide to a current or prospective group

contract holder or current or prospective insured on request an

accurate written description of the terms of the health insurance

policy to allow the current or prospective group contract holder

or current or prospective insured to make comparisons and an

informed decision before selecting among health care plans. The

description must be in a readable and understandable format as

prescribed by the commissioner and must include a current list of

preferred providers. The insurer may satisfy this requirement by

providing its handbook if:

(1) the handbook's content is substantively similar to and

achieves the same level of disclosure as the written description

prescribed by the commissioner; and

(2) the current list of preferred providers is provided.

(c) An insurer or an agent or representative of an insurer may

not use or distribute, or permit the use or distribution of,

information for prospective insureds that is untrue or

misleading.

(d) An insurer shall provide to an insured on request

information on:

(1) whether a physician or other health care provider is a

participating provider in the insurer's preferred provider

network;

(2) whether proposed health care services are covered by the

health insurance policy;

(3) what the insured's personal responsibility will be for

payment of applicable copayment or deductible amounts; and

(4) coinsurance amounts owed based on the provider's contracted

rate for in-network services or the insurer's usual and customary

reimbursement rate for out-of-network services.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 14, eff. September 1, 2007.

Sec. 1301.159. ANNUAL LIST OF PREFERRED PROVIDERS. A current

list of preferred providers shall be provided to each insured at

least annually.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.1591. PREFERRED PROVIDER INFORMATION ON INTERNET. (a)

An insurer subject to this chapter that maintains an Internet

site shall list on the Internet site the preferred providers,

including, if appropriate, mental health providers and substance

abuse treatment providers, that insureds may use in accordance

with the terms of the insured's preferred provider benefit plan.

The listing must identify those preferred providers who continue

to be available to provide services to new patients or clients.

(b) The insurer shall update at least quarterly an Internet site

subject to this section.

(c) The commissioner may adopt rules as necessary to implement

this section. The rules may govern the form and content of the

information required to be provided under Subsection (a).

(d) Notwithstanding any other provision of this chapter, this

section applies to an entity subject to Chapter 941 or 942 and to

a multiple employer welfare arrangement that holds a certificate

of authority under Chapter 846.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.036(a), eff. September 1, 2005.

Sec. 1301.160. NOTIFICATION OF TERMINATION OF PARTICIPATION OF

PREFERRED PROVIDER. (a) If a practitioner's participation in a

preferred provider benefit plan is terminated for a reason other

than at the practitioner's request, an insurer may not notify

insureds of the termination until the later of:

(1) the effective date of the termination; or

(2) the time at which a review panel makes a formal

recommendation regarding the termination.

(b) A physician or health care provider that voluntarily

terminates the physician's or provider's participation in a

preferred provider benefit plan shall provide reasonable notice

to each insured under the physician's or provider's care. The

insurer shall provide assistance to the physician or provider in

ensuring that the notice requirements of this subsection are met.

(c) If a practitioner's participation in a preferred provider

benefit plan is terminated for reasons related to imminent harm,

an insurer may notify insureds immediately.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.161. RETALIATION AGAINST INSURED PROHIBITED. An

insurer may not engage in any retaliatory action against an

insured, including canceling or refusing to renew a health

insurance policy, because the insured or a person acting on the

insured's behalf has:

(1) filed a complaint against the insurer or against a preferred

provider; or

(2) appealed a decision of the insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.162. IDENTIFICATION CARD. An identification card or

other similar document issued by an insurer regulated by this

code and subject to this chapter to an individual insured must

display:

(1) the first date on which the individual became insured under

the plan; or

(2) a toll-free number a physician or health care provider may

use to obtain that date.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.037(e), eff. September 1, 2005.

Sec. 1301.163. APPLICABILITY OF SUBCHAPTER TO ENTITIES

CONTRACTING WITH INSURER. This subchapter applies to a person to

whom an insurer contracts to:

(1) process or pay claims;

(2) obtain the services of physicians or other providers to

provide health care services to enrollees; or

(3) issue verifications or preauthorizations.

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 15, eff. September 1, 2007.

SUBCHAPTER E. CERTAIN HEALTH CARE PROVIDERS

Sec. 1301.201. CONTRACTS WITH AND REIMBURSEMENT FOR NURSE FIRST

ASSISTANTS. A preferred provider may not refuse to:

(1) contract with a nurse first assistant, as defined by Section

301.1525, Occupations Code, to be included in the provider's

network; or

(2) reimburse the nurse first assistant for a covered service

that a physician has requested the nurse first assistant to

perform.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1301.202. CONTRACTS WITH HOSPITALS. (a) An insurer that

contracts with hospitals to provide services to insureds under a

preferred provider benefit plan may not deny a hospital the

opportunity to participate in providing health care services as a

preferred provider solely because the hospital is not accredited

by the Joint Commission on Accreditation of Healthcare

Organizations or another specified national accrediting body. If

a hospital is certified by the Medicare program, Title XVIII of

the Social Security Act (42 U.S.C. Section 1395 et seq.), or

accredited by the Joint Commission on Accreditation of Healthcare

Organizations or another national accrediting body, an insurer

shall accept that certification or accreditation.

(b) This section does not limit an insurer's authority to

establish other reasonable terms under which a hospital may

provide health care services to individuals covered by a

preferred provider benefit plan.

(c) On the request of a hospital, the commissioner shall conduct

an investigation, review, hearing, or other proceeding to

determine whether an insurer is complying with this section.

(d) The commissioner shall take reasonable action to ensure

compliance with this section, including issuing orders and

imposing sanctions.

Added by Acts 2005, 79th Leg., Ch.

1305, Sec. 1, eff. June 18, 2005.



CHAPTER 1305. WORKERS' COMPENSATION HEALTH CARE NETWORKS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE D. PROVIDER PLANS

CHAPTER 1305. WORKERS' COMPENSATION HEALTH CARE NETWORKS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1305.001. SHORT TITLE. This chapter may be cited as the

Workers' Compensation Health Care Network Act.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.002. PURPOSE. The purpose of this chapter is to:

(1) authorize the establishment of workers' compensation health

care networks for the provision of workers' compensation medical

benefits; and

(2) provide standards for the certification, administration,

evaluation, and enforcement of the delivery of health care

services to injured employees by networks contracting with or

established by:

(A) workers' compensation insurance carriers;

(B) employers certified to self-insure under Chapter 407, Labor

Code;

(C) groups of employers certified to self-insure under Chapter

407A, Labor Code; and

(D) governmental entities that self-insure, either individually

or collectively.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.003. LIMITATIONS ON APPLICABILITY. (a) This chapter

does not affect the authority of the division of workers'

compensation of the department to exercise the powers granted to

the division under Title 5, Labor Code, that do not conflict with

this chapter.

(b) In the event of a conflict between Title 5, Labor Code, and

this chapter as to the provision of medical benefits for injured

employees, the establishment and regulation of fees for medical

treatments and services, the time frames for payment of medical

bills, the operation and regulation of workers' compensation

health care networks, the regulation of health care providers who

contract with those networks, or the resolution of disputes

regarding medical benefits provided through those networks, this

chapter prevails.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.004. DEFINITIONS. (a) In this chapter, unless the

context clearly indicates otherwise:

(1) "Adverse determination" has the meaning assigned by Chapter

4201.

(1-a) "Administrator" has the meaning assigned by Section

4151.001.

(2) "Affiliate" means a person that directly, or indirectly

through one or more intermediaries, controls or is controlled by,

or is under common control with, the person specified.

(3) "Capitation" means a method of compensation for arranging

for or providing health care services to employees for a

specified period that is based on a predetermined payment for

each employee for the specified period, without regard to the

quantity of services provided for the compensable injury.

(4) "Complainant" means a person who files a complaint under

this chapter. The term includes:

(A) an employee;

(B) an employer;

(C) a health care provider; and

(D) another person designated to act on behalf of an employee.

(5) "Complaint" means any dissatisfaction expressed orally or in

writing by a complainant to a network regarding any aspect of the

network's operation. The term includes dissatisfaction relating

to medical fee disputes and the network's administration and the

manner in which a service is provided. The term does not

include:

(A) a misunderstanding or a problem of misinformation that is

resolved promptly by clearing up the misunderstanding or

supplying the appropriate information to the satisfaction of the

complainant; or

(B) an oral or written expression of dissatisfaction or

disagreement with an adverse determination.

(6) "Credentialing" means the review, under nationally

recognized standards to the extent that those standards do not

conflict with other laws of this state, of qualifications and

other relevant information relating to a health care provider who

seeks a contract with a network.

(7) "Emergency" means either a medical or mental health

emergency.

(8) "Employee" has the meaning assigned by Section 401.012,

Labor Code.

(9) "Fee dispute" means a dispute over the amount of payment due

for health care services determined to be medically necessary and

appropriate for treatment of a compensable injury.

(10) "Independent review" means a system for final

administrative review by an independent review organization of

the medical necessity and appropriateness, or the experimental or

investigational nature, of health care services being provided,

proposed to be provided, or that have been provided to an

employee.

(11) "Independent review organization" means an entity that is

certified by the commissioner to conduct independent review under

Chapter 4202 and rules adopted by the commissioner.

(12) "Life-threatening" has the meaning assigned by Chapter

4201.

(13) "Medical emergency" means the sudden onset of a medical

condition manifested by acute symptoms of sufficient severity,

including severe pain, that the absence of immediate medical

attention could reasonably be expected to result in:

(A) placing the patient's health or bodily functions in serious

jeopardy; or

(B) serious dysfunction of any body organ or part.

(14) "Medical records" means the history of diagnosis and

treatment for an injury, including medical, dental, and other

health care records from each health care practitioner who

provides care to an injured employee.

(15) "Mental health emergency" means a condition that could

reasonably be expected to present danger to the person

experiencing the mental health condition or another person.

(16) "Network" or "workers' compensation health care network"

means an organization that is:

(A) formed as a health care provider network to provide health

care services to injured employees;

(B) certified in accordance with this chapter and commissioner

rules; and

(C) established by, or operates under contract with, an

insurance carrier.

(17) "Nurse" has the meaning assigned by Chapter 4201.

(18) "Person" means any natural or artificial person, including

an individual, partnership, association, corporation,

organization, trust, hospital district, community mental health

center, mental retardation center, mental health and mental

retardation center, limited liability company, or limited

liability partnership.

(19) "Preauthorization" means the process required to request

approval from the insurance carrier or the network to provide a

specific treatment or service before the treatment or service is

provided.

(20) "Quality improvement program" means a system designed to

continuously examine, monitor, and revise processes and systems

that support and improve administrative and clinical functions.

(21) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1330, Sec.

19(1), eff. September 1, 2009.

(22) "Rural area" means:

(A) a county with a population of 50,000 or less;

(B) an area that is not designated as an urbanized area by the

United States Census Bureau; or

(C) any other area designated as rural under rules adopted by

the commissioner.

(23) "Screening criteria" means the written policies, medical

protocols, and treatment guidelines used by an insurance carrier

or a network as part of utilization review.

(24) "Service area" means a geographic area within which health

care services from network providers are available and accessible

to employees who live within that geographic area.

(25) "Texas Workers' Compensation Act" means Subtitle A, Title

5, Labor Code.

(26) "Transfer of risk" means, for purposes of this chapter

only, an insurance carrier's transfer of financial risk for the

provision of health care services to a network through capitation

or other means.

(27) "Utilization review" has the meaning assigned by Chapter

4201.

(28) "Utilization review agent" has the meaning assigned by

Chapter 4201.

(29) "Utilization review plan" means the screening criteria and

utilization review procedures of an insurance carrier, a workers'

compensation health care network, or a utilization review agent.

(b) In this chapter, the following terms have the meanings

assigned by Section 401.011, Labor Code:

(1) "compensable injury";

(2) "doctor";

(3) "employer";

(4) "health care";

(5) "health care facility";

(6) "health care practitioner";

(7) "health care provider";

(8) "injury";

(9) "insurance carrier";

(10) "orthotic device";

(11) "prosthetic device"; and

(12) "treating doctor."

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

134, Sec. 4, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

147, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2G.007, eff. April 1, 2009.

Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 2.01, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1330, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1330, Sec. 19(1), eff. September 1, 2009.

Sec. 1305.005. PARTICIPATION IN NETWORK; NOTICE OF NETWORK

REQUIREMENTS. (a) An employer that elects to provide workers'

compensation insurance coverage under the Texas Workers'

Compensation Act may receive workers' compensation health care

services for the employer's injured employees through a workers'

compensation health care network.

(b) An insurance carrier may establish or contract with networks

certified under this chapter to provide health care services

under the Texas Workers' Compensation Act. If an employer elects

to contract with an insurance company for the provision of health

care services through a network, or if a self-insured employer

under Chapter 407, Labor Code, a group of employers certified to

self-insure under Chapter 407A, Labor Code, or a public employer

under Subtitle C, Title 5, Labor Code, elects to establish or

contract with a network, the employer's employees who live within

the network's service area are required to obtain medical

treatment for a compensable injury within the network, except as

provided by Sections 1305.006(1) and (3).

(c) Notwithstanding Subsection (b), the State Office of Risk

Management shall have exclusive authority to establish or

contract with networks certified under this chapter to provide

health care services under Chapter 501, Labor Code.

(d) The insurance carrier shall provide to the employer, and the

employer shall provide to the employer's employees, notice of

network requirements, including all information required by

Section 1305.451. The employer shall:

(1) obtain a signed acknowledgment from each employee, written

in English, Spanish, and any other language common to the

employer's employees, that the employee has received information

concerning the network and the network's requirements; and

(2) post notice of the network requirements at each place of

employment.

(e) The employer shall provide to each employee hired after the

notice is given under Subsection (d) the notice and information

required under that subsection not later than the third day after

the date of hire.

(f) An injured employee who has received notice of network

requirements but refuses to sign the acknowledgment form required

under Subsection (d) remains subject to the network requirements

established under this chapter.

(g) The employer shall notify an injured employee of the network

requirements at the time the employer receives actual or

constructive notice of an injury.

(h) An injured employee is not required to comply with the

network requirements until the employee receives the notice under

Subsection (d), (e), or (g). An insurance carrier that

establishes or contracts with a network is liable for the payment

of medical care under the requirements of Title 5, Labor Code,

for an injured employee who does not receive notice until the

employee receives notice of network requirements under this

section.

(i) The commissioner may adopt rules as necessary to implement

this section.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.006. INSURANCE CARRIER LIABILITY FOR OUT-OF-NETWORK

HEALTH CARE. An insurance carrier that establishes or contracts

with a network is liable for the following out-of-network health

care that is provided to an injured employee:

(1) emergency care;

(2) health care provided to an injured employee who does not

live within the service area of any network established by the

insurance carrier or with which the insurance carrier has a

contract; and

(3) health care provided by an out-of-network provider pursuant

to a referral from the injured employee's treating doctor that

has been approved by the network pursuant to Section 1305.103.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.007. RULES. The commissioner may adopt rules as

necessary to implement this chapter.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.008. ADMINISTRATOR CERTIFICATE OF AUTHORITY REQUIRED.

A person that performs the functions of an administrator under

Chapter 4151 must hold a certificate of authority issued under

that chapter to provide those functions under this chapter for an

insurance carrier.

Added by Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 2.02, eff. September 1, 2007.

SUBCHAPTER B. CERTIFICATION

Sec. 1305.051. CERTIFICATION REQUIRED. (a) A person may not

operate a workers' compensation health care network in this state

unless the person holds a certificate issued under this chapter

and rules adopted by the commissioner.

(b) A person may not perform any act of a workers' compensation

health care network except in accordance with the specific

authorization of this chapter or rules adopted by the

commissioner.

(c) A health maintenance organization regulated under Chapter

843 or an organization of physicians and providers that operates

as a preferred provider benefit plan, as defined by Chapter 1301,

may obtain a certification as a workers' compensation health care

network in the same manner as any other person if that entity

meets the requirements of this chapter and rules adopted by the

commissioner under this chapter.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.052. CERTIFICATE APPLICATION. (a) A person who seeks

to operate as a workers' compensation health care network shall

apply to the department for a certificate to organize and operate

as a network.

(b) A certificate application must be:

(1) filed with the department in the form prescribed by the

commissioner;

(2) verified by the applicant or an officer or other authorized

representative of the applicant; and

(3) accompanied by a nonrefundable fee set by commissioner rule.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.053. CONTENTS OF APPLICATION. Each certificate

application must include:

(1) a description or a copy of the applicant's basic

organizational structure documents and other related documents,

including organizational charts or lists that show:

(A) the relationships and contracts between the applicant and

any affiliates of the applicant; and

(B) the internal organizational structure of the applicant's

management and administrative staff;

(2) biographical information regarding each person who governs

or manages the affairs of the applicant, accompanied by

information sufficient to allow the commissioner to determine the

competence, fitness, and reputation of each officer or director

of the applicant or other person having control of the applicant;

(3) a copy of the form of any contract between the applicant and

any provider or group of providers, and with any third party

performing services on behalf of the applicant under Subchapter

D;

(4) a copy of the form of each contract with an insurance

carrier, as described by Section 1305.154;

(5) a financial statement, current as of the date of the

application, that is prepared using generally accepted accounting

practices and includes:

(A) a balance sheet that reflects a solvent financial position;

(B) an income statement;

(C) a cash flow statement; and

(D) the sources and uses of all funds;

(6) a statement acknowledging that lawful process in a legal

action or proceeding against the network on a cause of action

arising in this state is valid if served in the manner provided

by Chapter 804 for a domestic company;

(7) a description and a map of the applicant's service area or

areas, with key and scale, that identifies each county or part of

a county to be served;

(8) a description of programs and procedures to be utilized,

including:

(A) a complaint system, as required under Subchapter I;

(B) a quality improvement program, as required under Subchapter

G; and

(C) the utilization review program described in Subchapter H;

(9) a list of all contracted network providers that demonstrates

the adequacy of the network to provide comprehensive health care

services sufficient to serve the population of injured employees

within the service area and maps that demonstrate that the access

and availability standards under Subchapter G are met; and

(10) any other information that the commissioner requires by

rule to implement this chapter.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1330, Sec. 2, eff. September 1, 2009.

Sec. 1305.054. ACTION ON APPLICATION; RENEWAL OF CERTIFICATION.

(a) The commissioner shall approve or disapprove an application

for certification as a network not later than the 60th day after

the date the completed application is received by the department.

An application is considered complete on receipt of all

information required by this chapter and any commissioner rules,

including receipt of any additional information requested by the

commissioner as needed to make the determination.

(b) Additional information requested by the commissioner under

Subsection (a) may include information derived from an on-site

quality-of-care examination.

(c) The department shall notify the applicant of any

deficiencies in the application and may allow the applicant to

request additional time to revise the application, in which case

the 60-day period for approval or disapproval is tolled. The

commissioner may grant or deny requests for additional time at

the commissioner's discretion.

(d) An order issued by the commissioner disapproving an

application must specify in what respects the application does

not comply with applicable statutes and rules. An applicant

whose application is disapproved may request a hearing not later

than the 30th day after the date of the commissioner's

disapproval order. The hearing is a contested case hearing under

Chapter 2001, Government Code.

(e) A certificate issued under this subchapter is valid until

revoked or suspended.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.055. USE OF CERTAIN INSURANCE TERMS BY NETWORK

PROHIBITED. A network is not an insurer and may not use in the

network's name or informational literature the word "insurance,"

"casualty," "surety," or "mutual" or any other word that is:

(1) descriptive of the insurance, casualty, or surety business;

or

(2) deceptively similar to the name or description of an insurer

or surety corporation engaging in the business of insurance in

this state.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.056. RESTRAINT OF TRADE; APPLICATION OF CERTAIN LAWS.

(a) A network that contracts with a provider or providers

practicing individually or as a group is not, because of the

contract or arrangement, considered to have entered into a

conspiracy in restraint of trade in violation of Chapter 15,

Business & Commerce Code.

(b) Notwithstanding any other law, a person who contracts under

this chapter with one or more providers in the process of

conducting activities that are permitted by law but that do not

require a certificate of authority or other authorization under

this code is not, because of the contract, considered to have

entered into a conspiracy in restraint of trade in violation of

Chapter 15, Business & Commerce Code.

(c) A network is subject to Chapters 441 and 443 and is

considered an insurer or insurance company, as applicable, for

purposes of those laws.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2G.008, eff. April 1, 2009.

SUBCHAPTER C. GENERAL POWERS AND DUTIES OF WORKERS' COMPENSATION

HEALTH CARE NETWORKS

Sec. 1305.101. PROVIDING OR ARRANGING FOR HEALTH CARE. (a)

Except for emergencies and out-of-network referrals, a network

shall provide or arrange for health care services only through

providers or provider groups that are under contract with or are

employed by the network.

(b) A network doctor may not serve as a designated doctor or

perform a required medical examination, as those terms are used

under the Texas Workers' Compensation Act, for an employee

receiving medical care through a network with which the doctor

contracts or is employed.

(c) Notwithstanding any other provision of this chapter,

prescription medication or services, as defined by Section

401.011(19)(E), Labor Code, may not be delivered through a

workers' compensation health care network. Prescription

medication and services shall be reimbursed as provided by the

Texas Workers' Compensation Act and applicable rules of the

commissioner of workers' compensation.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.102. MANAGEMENT CONTRACTS. (a) A network may not

enter into a contract with another entity for management services

unless the proposed contract is first filed with the department

and approved by the commissioner.

(b) The commissioner shall approve or disapprove the contract

not later than the 30th day after the date the contract is filed,

or within a reasonable extended period that the commissioner

specifies by notice given within the 30-day period.

(c) The contract must state that:

(1) the contract may not be canceled without cause without at

least 90 days' prior written notice;

(2) notice of any cancellation must be sent simultaneously to

the commissioner by certified mail; and

(3) the network is responsible for ensuring that all functions

delegated by the contract are performed in accordance with

applicable statutes and rules, subject to the carrier's oversight

and monitoring of the network's performance.

(d) The management contractor proposing to contract shall

provide to the commissioner information sufficient to allow the

commissioner to determine the competence, fitness, or reputation

of each of the contractor's officers and directors or other

person having control of the contractor, including criminal

history information demonstrating that none of those individuals

has been convicted of a felony involving moral turpitude or

breach of fiduciary duty.

(e) The commissioner shall disapprove the proposed contract if

the commissioner determines that the contract authorizes a person

who is not sufficiently trustworthy, competent, experienced, and

free from conflict of interest to manage the network with due

regard for the interests of employers, employees, creditors, or

the public.

(f) The commissioner may not approve a proposed management

contract unless the management contractor has in force in the

management contractor's own name a fidelity bond on the

contractor's officers and employees in the amount of $250,000 or

a greater amount prescribed by the commissioner.

(g) The fidelity bond must be issued by an insurer authorized to

engage in business in this state and must be filed with the

department. If the commissioner determines that a fidelity bond

is not available from an insurer authorized to engage in business

in this state, the management contractor may obtain a fidelity

bond procured by a surplus lines agent under Chapter 981.

(h) The fidelity bond must obligate the surety to pay any loss

of money or other property or damage that the network sustains

because of an act of fraud or dishonesty by an employee or

officer of the management contractor during the period that the

management contract is in effect.

(i) In lieu of a fidelity bond, and at the commissioner's

discretion, the management contractor may deposit with the

comptroller cash or readily marketable liquid securities

acceptable to the commissioner. The deposit must be maintained

in the amount of, and is subject to the same conditions required

for, a fidelity bond under this section.

(j) A management contract approved by the commissioner under

this section may not be assigned to any other entity.

(k) A management contract filed with the department under this

section is confidential and is not subject to disclosure as

public information under Chapter 552, Government Code.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.103. TREATING DOCTOR; REFERRALS. (a) A network shall

determine the specialty or specialties of doctors who may serve

as treating doctors.

(b) For each injury, an injured employee shall select a treating

doctor from the list of all treating doctors under contract with

the network in that service area.

(c) An employee who lives within the service area of a network

and who is being treated by a non-network provider for an injury

that occurred before the employer's insurance carrier established

or contracted with the network, shall select a network treating

doctor on notification by the carrier that health care services

are being provided through the network. The carrier shall

provide to the employee all information required by Section

1305.451. If the employee fails to select a treating doctor on

or before the 14th day after the date of receipt of the

information required by Section 1305.451, the network may assign

the employee a network treating doctor.

(d) Each network shall, by contract, require treating doctors to

provide, at a minimum, the functions and services for injured

employees described by this section.

(e) A treating doctor shall provide health care to the employee

for the employee's compensable injury and shall make referrals to

other network providers, or request referrals to out-of-network

providers if medically necessary services are not available

within the network. Referrals to out-of-network providers must

be approved by the network. The network shall approve a referral

to an out-of-network provider not later than the seventh day

after the date on which the referral is requested, or sooner if

circumstances and the condition of the employee require expedited

approval. If the network denies the referral request, the

employee may appeal the decision through the network's complaint

process under Subchapter I.

(f) The treating doctor shall participate in the medical case

management process as required by the network, including

participation in return-to-work planning.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.104. SELECTION OF TREATING DOCTOR. (a) An injured

employee is entitled to the employee's initial choice of a

treating doctor from the list provided by the network of all

treating doctors under contract with the network who provide

services within the service area in which the injured employee

lives. The following does not constitute an initial choice of

treating doctor:

(1) a doctor salaried by the employer;

(2) a doctor providing emergency care; or

(3) any doctor who provides care before the employee is enrolled

in the network, except for a doctor selected under Section

1305.105.

(b) An employee who is dissatisfied with the initial choice of a

treating doctor is entitled to select an alternate treating

doctor from the network's list of treating doctors who provide

services within the service area in which the injured employee

lives by notifying the network in the manner prescribed by the

network. The network may not deny a selection of an alternate

treating doctor.

(c) An employee who is dissatisfied with an alternate treating

doctor must obtain authorization from the network to select any

subsequent treating doctor. The network shall establish

procedures and criteria to be used in authorizing an employee to

select subsequent treating doctors. The criteria must include,

at a minimum, whether:

(1) treatment by the current treating doctor is medically

inappropriate;

(2) the employee is receiving appropriate medical care to reach

maximum medical improvement or medical care in compliance with

the network's treatment guidelines; and

(3) a conflict exists between the employee and the current

treating doctor to the extent that the doctor-patient

relationship is jeopardized or impaired.

(d) Denial of a request for any subsequent treating doctor is

subject to the appeal process for a complaint filed under

Subchapter I.

(e) For purposes of this section, the following do not

constitute the selection of an alternate or any subsequent

treating doctor:

(1) a referral made by the treating doctor, including a referral

for a second or subsequent opinion;

(2) the selection of a treating doctor because the original

treating doctor:

(A) dies;

(B) retires; or

(C) leaves the network; or

(3) a change of treating doctor required because of a change of

address by the employee to a location outside the service area

distance requirements, as described by Section 1305.302(g).

(f) A network shall provide that an injured employee with a

chronic, life-threatening injury or chronic pain related to a

compensable injury may apply to the network's medical director to

use a nonprimary care physician specialist that is in the network

as the injured employee's treating doctor.

(g) An application under Subsection (f) must:

(1) include information specified by the network, including

certification of the medical need provided by the nonprimary care

physician specialist; and

(2) be signed by the injured employee and the nonprimary care

physician specialist interested in serving as the injured

employee's treating doctor.

(h) To be eligible to serve as the injured employee's treating

doctor, a physician specialist must agree to accept the

responsibility to coordinate all of the injured employee's health

care needs.

(i) If a network denies a request under Subsection (f), the

injured employee may appeal the decision through the network's

established complaint resolution process under Subchapter I.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.105. TREATMENT BY A PRIMARY CARE PHYSICIAN OR PROVIDER

UNDER CHAPTER 843; RECOMMENDATIONS REGARDING USE OF PREFERRED

PROVIDER PLAN. (a) Notwithstanding any other provision of this

chapter, an injured employee required to receive health care

services within a network may select as the employee's treating

doctor a doctor who the employee selected, prior to injury, as

the employee's primary care physician or provider under Chapter

843, as the terms "physician" and "provider" are defined in that

chapter.

(b) A doctor serving as an employee's treating doctor under

Subsection (a) must agree to abide by the terms of the network's

contract and comply with the provisions of this subchapter and

Subchapters D and G. Services provided by such a doctor are

considered to be network services and are subject to Subchapters

H and I.

(c) Any change of doctor requested by an employee being treated

by a doctor under Subsection (a) must be to a network doctor and

is subject to the requirements of this chapter.

(d) In studying the adequacy of networks under this chapter, the

department shall offer recommendations to the 80th Legislature

regarding whether to make statutory changes to allow treatment by

non-network providers through a preferred provider benefit plan,

as defined by Chapter 1301.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.106. PAYMENT OF HEALTH CARE PROVIDER. Notwithstanding

any other provision of this chapter, an insurance carrier shall

pay, reduce, deny, or determine to audit, a claim for services

provided through a workers' compensation health care network only

in accordance with Section 408.027, Labor Code.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.107. TELEPHONE ACCESS. (a) Each network shall have

appropriate personnel reasonably available through a toll-free

telephone service at least 40 hours per week during normal

business hours, in both time zones in this state if applicable,

to discuss an employee's care and to allow response to requests

for information, including information regarding adverse

determinations.

(b) A network must have a telephone system capable of accepting

or recording or providing instructions to incoming calls during

other than normal business hours. The network shall respond to

those calls not later than two business days after the date:

(1) the call was received by the network; or

(2) the details necessary to respond were received by the

network from the caller.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

SUBCHAPTER D. CONTRACTING PROVISIONS

Sec. 1305.151. TRANSFER OF RISK. A contract under this

subchapter may not involve a transfer of risk.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.152. NETWORK CONTRACTS WITH PROVIDERS. (a) A network

shall enter into a written contract with each provider or group

of providers that participates in the network. A provider

contract under this section is confidential and is not subject to

disclosure as public information under Chapter 552, Government

Code.

(b) A network is not required to accept an application for

participation in the network from a health care provider who

otherwise meets the requirements specified in this chapter for

participation if the network determines that the network has

contracted with a sufficient number of qualified health care

providers.

(c) Provider contracts and subcontracts must include, at a

minimum, the following provisions:

(1) a hold-harmless clause stating that the network and the

network's contracted providers are prohibited from billing or

attempting to collect any amounts from employees for health care

services under any circumstances, including the insolvency of the

insurance carrier or the network, except as provided by Section

1305.451(b)(6);

(2) a statement that the provider agrees to follow treatment

guidelines adopted by the network under Section 1305.304, as

applicable to an employee's injury;

(3) a continuity of treatment clause that states that if a

provider leaves the network, the insurance carrier or network is

obligated to continue to reimburse the provider for a period not

to exceed 90 days at the contracted rate for care of an employee

with a life-threatening condition or an acute condition for which

disruption of care would harm the employee;

(4) a clause regarding appeal by the provider of termination of

provider status and applicable written notification to employees

regarding such a termination, including provisions determined by

the commissioner; and

(5) any other provisions required by the commissioner by rule.

(d) Continued care as described by Subsection (c)(3) must be

requested by a provider. A dispute involving continuity of care

is subject to the dispute resolution process under Subchapter I.

(e) An insurance carrier and a network may not use any financial

incentive or make a payment to a health care provider that acts

directly or indirectly as an inducement to limit medically

necessary services.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.153. PROVIDER REIMBURSEMENT. (a) The amount of

reimbursement for services provided by a network provider is

determined by the contract between the network and the provider

or group of providers.

(b) If an insurance carrier or network has preauthorized a

health care service, the insurance carrier or network or the

network's agent or other representative may not deny payment to a

provider except for reasons other than medical necessity.

(c) Out-of-network providers who provide care as described by

Section 1305.006 shall be reimbursed as provided by the Texas

Workers' Compensation Act and applicable rules of the

commissioner of workers' compensation.

(d) Subject to Subsection (a), billing by, and reimbursement to,

contracted and out-of-network providers is subject to the

requirements of the Texas Workers' Compensation Act and

applicable rules of the commissioner of workers' compensation, as

consistent with this chapter. This subsection may not be

construed to require application of rules of the commissioner of

workers' compensation regarding reimbursement if application of

those rules would negate reimbursement amounts negotiated by the

network.

(e) An insurance carrier shall notify in writing a network

provider if the carrier contests the compensability of the injury

for which the provider provides health care services. A carrier

may not deny payment for health care services provided by a

network provider before that notification on the grounds that the

injury was not compensable. Payment for medically necessary

health care services provided prior to written notification of a

compensability denial is not subject to denial, recoupment, or

refund from a network provider based on compensability. If the

insurance carrier successfully contests compensability, the

carrier is liable for health care provided before issuance of the

notification required by this subsection, up to a maximum of

$7,000.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.154. NETWORK-CARRIER CONTRACTS. (a) Except for

emergencies and out-of-network referrals, a network may provide

health care services to employees only through a written contract

with an insurance carrier. A network-carrier contract under this

section is confidential and is not subject to disclosure as

public information under Chapter 552, Government Code.

(b) A carrier and a network may negotiate the functions to be

provided by the network, except that the network shall contract

with providers for the provision of health care, and shall

perform functions related to the operation of a quality

improvement program and credentialing in accordance with the

requirements of this chapter.

(c) A network's contract with a carrier must include:

(1) a description of the functions that the carrier delegates to

the network, consistent with the requirements of Subsection (b),

and the reporting requirements for each function;

(2) a statement that the network and any management contractor

or third party to which the network delegates a function will

perform all delegated functions in full compliance with all

requirements of this chapter, the Texas Workers' Compensation

Act, and rules of the commissioner or the commissioner of

workers' compensation;

(3) a provision that the contract:

(A) may not be terminated without cause by either party without

90 days' prior written notice; and

(B) must be terminated immediately if cause exists;

(4) a hold-harmless provision stating that the network, a

management contractor, a third party to which the network

delegates a function, and the network's contracted providers are

prohibited from billing or attempting to collect any amounts from

employees for health care services under any circumstances,

including the insolvency of the carrier or the network, except as

provided by Section 1305.451(b)(6);

(5) a statement that the carrier retains ultimate responsibility

for ensuring that all delegated functions and all management

contractor functions are performed in accordance with applicable

statutes and rules and that the contract may not be construed to

limit in any way the carrier's responsibility, including

financial responsibility, to comply with all statutory and

regulatory requirements;

(6) a statement that the network's role is to provide the

services described under Subsection (b) as well as any other

services or functions delegated by the carrier, including

functions delegated to a management contractor, subject to the

carrier's oversight and monitoring of the network's performance;

(7) a requirement that the network provide the carrier, at least

monthly and in a form usable for audit purposes, the data

necessary for the carrier to comply with reporting requirements

of the department and the division of workers' compensation with

respect to any services provided under the contract, as

determined by commissioner rules;

(8) a requirement that the carrier, the network, any management

contractor, and any third party to which the network delegates a

function comply with the data reporting requirements of the Texas

Workers' Compensation Act and rules of the commissioner of

workers' compensation;

(9) a contingency plan under which the carrier would, in the

event of termination of the contract or a failure to perform,

reassume one or more functions of the network under the contract,

including functions related to:

(A) payments to providers and notification to employees;

(B) quality of care;

(C) utilization review; and

(D) continuity of care, including a plan for identifying and

transitioning employees to new providers;

(10) a provision that requires that any agreement by which the

network delegates any function to a management contractor or any

third party be in writing, and that such an agreement require the

delegated third party or management contractor to be subject to

all the requirements of this subchapter;

(11) a provision that requires the network to provide to the

department the license number of a management contractor or any

delegated third party who performs a function that requires a

license as a utilization review agent under Chapter 4201 or any

other license under this code or another insurance law of this

state;

(12) an acknowledgment that:

(A) any management contractor or third party to whom the network

delegates a function must perform in compliance with this chapter

and other applicable statutes and rules, and that the management

contractor or third party is subject to the carrier's and the

network's oversight and monitoring of its performance; and

(B) if the management contractor or the third party fails to

meet monitoring standards established to ensure that functions

delegated to the management contractor or the third party under

the delegation contract are in full compliance with all statutory

and regulatory requirements, the carrier or the network may

cancel the delegation of one or more delegated functions;

(13) a requirement that the network and any management

contractor or third party to which the network delegates a

function provide all necessary information to allow the carrier

to provide information to employees as required by Section

1305.451; and

(14) a provision that requires the network, in contracting with

a third party directly or through another third party, to require

the third party to permit the commissioner to examine at any time

any information the commissioner believes is relevant to the

third party's financial condition or the ability of the network

to meet the network's responsibilities in connection with any

function the third party performs or has been delegated.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

134, Sec. 5, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2G.009, eff. April 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1330, Sec. 3, eff. September 1, 2009.

Sec. 1305.1545. RESTRICTIONS ON PAYMENT AND REIMBURSEMENT. (a)

An insurance carrier or administrator may not reimburse a doctor

or other health care provider, an institutional provider, or an

organization of doctors and health care providers on a discounted

fee basis for services that are provided to an injured employee

unless:

(1) the carrier or administrator has contracted with either:

(A) the doctor or other health care provider, institutional

provider, or organization of doctors and health care providers;

or

(B) a network that has contracted with the doctor or other

health care provider, institutional provider, or organization of

doctors and health care providers; and

(2) the doctor or other health care provider, institutional

provider, or organization of doctors and health care providers

has agreed to the contract and has agreed to provide health care

services under the terms of the contract.

(b) A party to a carrier-network contract may not sell, lease,

or otherwise transfer information regarding the payment or

reimbursement terms of the contract without the express authority

of and prior adequate notification to the other contracting

parties. This subsection does not affect the authority of the

commissioner under this code to request and obtain information.

(c) An insurance carrier or administrator who violates this

section:

(1) commits an unfair claim settlement practice in violation of

Subchapter A, Chapter 542, Insurance Code; and

(2) is subject to administrative penalties under Chapters 82 and

84, Insurance Code.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 2.03, eff. September 1, 2007.

Sec. 1305.155. COMPLIANCE REQUIREMENTS. (a) An insurance

carrier that becomes aware of any information that indicates that

the network, any management contractor, or any third party to

which the network delegates a function is not operating in

accordance with the contract or is operating in a condition that

renders the continuance of the network's business hazardous to

employees shall:

(1) notify the network in writing of those findings;

(2) request in writing a written explanation, with documentation

supporting the explanation, of:

(A) the network's apparent noncompliance with the contract; or

(B) the existence of the condition that apparently renders the

continuance of the network's business hazardous to employees; and

(3) notify the commissioner and provide the department with

copies of all notices and requests submitted to the network and

the responses and other documentation the carrier generates or

receives in response to the notices and requests.

(b) A network shall respond to a request from a carrier under

Subsection (a) in writing not later than the 30th day after the

date the request is received.

(c) The carrier shall cooperate with the network to correct any

failure by the network to comply with any regulatory requirement

of the department.

(d) On receipt of a notice under Subsection (a), or if a

complaint is filed with the department, on receipt of that

complaint, the commissioner or the commissioner's designated

representative shall examine the matters contained in the notice

or complaint as well as any other matter relating to the

financial solvency of the network or the network's ability to

meet its responsibilities in connection with any function

performed by the network or delegated to the network by the

carrier.

(e) Except as provided by this subsection, on completion of the

examination, the department shall report to the network and the

carrier the results of the examination and any action the

department determines is necessary to ensure that the carrier

meets its responsibilities under this chapter, this code, and

rules adopted by the commissioner, and that the network can meet

the network's responsibilities in connection with any function

delegated by the carrier or performed by the network, any

management contractor, or any third party to which the network

delegates a function. The department may not report to the

carrier any information regarding fee schedules, prices, cost of

care, or other information not relevant to the monitoring plan.

(f) The network and the carrier shall respond to the

department's report and submit a corrective plan to the

department not later than the 30th day after the date of receipt

of the report.

(g) The commissioner may order a carrier to take any action the

commissioner determines is necessary to ensure that the carrier

can provide all health care services under the Texas Workers'

Compensation Act, including:

(1) reassuming the functions performed by or delegated to the

network, including claims payments for services previously

provided to injured employees;

(2) temporarily or permanently ceasing coverage of employees

through the network;

(3) complying with the contingency plan required by Section

1305.154(c)(9), including permitting an injured employee to

select a treating doctor in the manner provided by Section

408.022, Labor Code; or

(4) terminating the carrier's contract with the network.

(h) The carrier retains ultimate responsibility for ensuring

that all delegated functions and all management contractor

functions are performed in accordance with applicable statutes

and rules and nothing in this section may be construed to limit

in any way the carrier's responsibility, including financial

responsibility, to comply with all statutory and regulatory

requirements.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

SUBCHAPTER E. FINANCIAL REQUIREMENTS

Sec. 1305.201. NETWORK FINANCIAL REQUIREMENTS. (a) Each

network shall prepare financial statements in accordance with

generally accepted accounting standards, which must include

adequate provisions for liabilities, including incurred but not

reported obligations relating to providing benefits or services.

(b) Each network shall file the financial statement under

Subsection (a) with the department in the manner prescribed by

commissioner rule.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

SUBCHAPTER F. EXAMINATIONS

Sec. 1305.251. EXAMINATION OF NETWORK. (a) As often as the

commissioner considers necessary, the commissioner or the

commissioner's designated representative may review the

operations of a network to determine compliance with this

chapter. The review may include on-site visits to the network's

premises.

(b) During on-site visits, the network must make available to

the department all records relating to the network's operations.

(c) A network shall pay a fee to the department, in an amount

set by the commissioner and in accordance with rules adopted by

the commissioner, for the expenses of an examination conducted

under this section or Section 1305.252 that:

(1) are incurred by the commissioner or under the commissioner's

authority; and

(2) are directly attributable to that examination, including the

actual salaries and expenses of the examiners directly

attributable to that examination, as determined under rules

adopted by the commissioner.

(d) Fees collected under this section shall be deposited to the

credit of the Texas Department of Insurance operating account.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

188, Sec. 2, eff. September 1, 2007.

Sec. 1305.252. EXAMINATION OF PROVIDER OR THIRD PARTY. If

requested by the commissioner or the commissioner's

representative, each provider, provider group, or third party

with which the network has contracted to provide health care

services or any other services delegated to the network by an

insurance carrier shall make available for examination by the

department that portion of the books and records of the provider,

provider group, or third party that is relevant to the

relationship with the network of the provider, provider group, or

third party.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

SUBCHAPTER G. PROVISION OF SERVICES BY NETWORK; QUALITY

IMPROVEMENT PROGRAM

Sec. 1305.301. NETWORK ORGANIZATION; SERVICE AREAS. (a) The

chief executive officer, operations officer, or governing body of

a network is responsible for:

(1) the development, approval, implementation, and enforcement

of:

(A) administrative, operational, personnel, and patient care

policies; and

(B) network procedures; and

(2) the development of any documents necessary for the operation

of the network.

(b) Each network shall have a chief executive officer or

operations officer who:

(1) is accountable for the day-to-day administration of the

network; and

(2) shall ensure compliance with all applicable statutes and

rules pertaining to the operation of the network.

(c) Each network shall have a medical director, who must be an

occupational medicine specialist or employ or contract with an

occupational medicine specialist, and who must be licensed to

practice medicine in the United States. The medical director

shall:

(1) be available at all times to address complaints, clinical

issues, and any quality improvement issues on behalf of the

network;

(2) be actively involved in all quality improvement activities;

and

(3) comply with the network's credentialing requirements.

(d) The network shall establish one or more service areas within

this state. For each defined service area, the network must:

(1) demonstrate to the satisfaction of the department the

ability to provide continuity, accessibility, availability, and

quality of services;

(2) specify the counties and zip code areas, or any parts of a

county or zip code area, included in the service area; and

(3) provide a complete provider directory to all policyholders

who have selected a network in the service area.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.302. ACCESSIBILITY AND AVAILABILITY REQUIREMENTS. (a)

All services specified by this section must be provided by a

provider who holds an appropriate license, unless the provider is

exempt from license requirements.

(b) The network shall ensure that the network's provider panel

includes an adequate number of treating doctors and specialists,

who must be available and accessible to employees 24 hours a day,

seven days a week, within the network's service area. A network

must include sufficient numbers and types of health care

providers to ensure choice, access, and quality of care to

injured employees. An adequate number of the treating doctors

and specialists must have admitting privileges at one or more

network hospitals located within the network's service area to

ensure that any necessary hospital admissions are made.

(c) Hospital services must be available and accessible 24 hours

a day, seven days a week, within the network's service area. The

network shall provide for the necessary hospital services by

contracting with general, special, and psychiatric hospitals.

(d) Physical and occupational therapy services and chiropractic

services must be available and accessible within the network's

service area.

(e) Emergency care must be available and accessible 24 hours a

day, seven days a week, without restrictions as to where the

services are rendered.

(f) Except for emergencies, a network shall arrange for

services, including referrals to specialists, to be accessible to

employees on a timely basis on request, but not later than the

last day of the third week after the date of the request.

(g) Each network shall provide that network services are

sufficiently accessible and available as necessary to ensure that

the distance from any point in the network's service area to a

point of service by a treating doctor or general hospital is not

greater than 30 miles in nonrural areas and 60 miles in rural

areas and that the distance from any point in the network's

service area to a point of service by a specialist or specialty

hospital is not greater than 75 miles in nonrural areas and 75

miles in rural areas. For portions of the service area in which

the network identifies noncompliance with this subsection, the

network must file an access plan with the department in

accordance with Subsection (h).

(h) The network shall submit an access plan, as required by

commissioner rules, to the department for approval at least 30

days before implementation of the plan if any health care service

or a network provider is not available to an employee within the

distance specified by Subsection (g) because:

(1) providers are not located within that distance;

(2) the network is unable to obtain provider contracts after

good faith attempts; or

(3) providers meeting the network's minimum quality of care and

credentialing requirements are not located within that distance.

(i) The network may make arrangements with providers outside the

service area to enable employees to receive a skill or specialty

not available within the network service area.

(j) The network may not be required to expand services outside

the network's service area to accommodate employees who live

outside the service area.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.303. QUALITY OF CARE REQUIREMENTS. (a) A network

shall develop and maintain an ongoing quality improvement program

designed to objectively and systematically monitor and evaluate

the quality and appropriateness of care and services and to

pursue opportunities for improvement. The quality improvement

program must include return-to-work and medical case management

programs.

(b) The network's governing body is ultimately responsible for

the quality improvement program. The governing body shall:

(1) appoint a quality improvement committee that includes

network providers;

(2) approve the quality improvement program;

(3) approve an annual quality improvement plan;

(4) meet at least annually to receive and review reports of the

quality improvement committee or group of committees, and take

action as appropriate; and

(5) review the annual written report on the quality improvement

program.

(c) The quality improvement committee or committees shall

evaluate the overall effectiveness of the quality improvement

program as determined by commissioner rules.

(d) The quality improvement program must be continuous and

comprehensive and must address both the quality of clinical care

and the quality of services. The network shall dedicate adequate

resources, including adequate personnel and information systems,

to the quality improvement program.

(e) The network shall develop a written description of the

quality improvement program that outlines the organizational

structure of the program, the functional responsibilities of the

program, and the frequency of committee meetings.

(f) The network shall develop an annual quality improvement work

plan designed to reflect the type of services and the populations

served by the network in terms of age groups, disease or injury

categories, and special risk status, such as type of industry.

(g) The network shall prepare an annual written report to the

department on the quality improvement program. The report must

include:

(1) completed activities;

(2) the trending of clinical and service goals;

(3) an analysis of program performance; and

(4) conclusions regarding the effectiveness of the program.

(h) Each network shall implement a documented process for the

selection and retention of contracted providers, in accordance

with rules adopted by the commissioner.

(i) The quality improvement program must provide for a peer

review action procedure for providers, as described by Section

151.002, Occupations Code.

(j) The network shall have a medical case management program

with certified case managers. Case managers shall work with

treating doctors, referral providers, and employers to facilitate

cost-effective care and employee return-to-work.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.304. GUIDELINES AND PROTOCOLS. Each network shall

adopt treatment guidelines, return-to-work guidelines, and

individual treatment protocols. The treatment guidelines and

individual treatment protocols must be evidence-based,

scientifically valid, and outcome-focused and be designed to

reduce inappropriate or unnecessary health care while

safeguarding necessary care. Treatment may not be denied solely

on the basis that the treatment for the compensable injury in

question is not specifically addressed by the treatment

guidelines used by the insurance carrier or network.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

SUBCHAPTER H. UTILIZATION REVIEW

Sec. 1305.351. UTILIZATION REVIEW IN NETWORK. (a) The

requirements of Chapter 4201 apply to utilization review

conducted in relation to claims in a workers' compensation health

care network. In the event of a conflict between Chapter 4201

and this chapter, this chapter controls.

(b) Any screening criteria used for utilization review related

to a workers' compensation health care network must be consistent

with the network's treatment guidelines.

(c) The preauthorization requirements of Section 413.014, Labor

Code, and commissioner of workers' compensation rules adopted

under that section, do not apply to health care provided through

a workers' compensation network. If a network or carrier uses a

preauthorization process within a network, the requirements of

this subchapter and commissioner rules apply. A network or an

insurance carrier may not require preauthorization of treatments

and services for a medical emergency.

(d) Notwithstanding Section 4201.152, a utilization review agent

or an insurance carrier that uses doctors to perform reviews of

health care services provided under this chapter, including

utilization review, or peer reviews under Section 408.0231(g),

Labor Code, may only use doctors licensed to practice in this

state.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

134, Sec. 6, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2G.010, eff. April 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1330, Sec. 5, eff. September 1, 2009.

Sec. 1305.353. NOTICE OF CERTAIN UTILIZATION REVIEW

DETERMINATIONS; PREAUTHORIZATION REQUIREMENTS. (a) The entity

performing utilization review shall notify the employee or the

employee's representative, if any, and the requesting provider of

a determination made in a utilization review.

(b) Notification of an adverse determination must include:

(1) the principal reasons for the adverse determination;

(2) the clinical basis for the adverse determination;

(3) a description of or the source of the screening criteria

that were used as guidelines in making the determination;

(4) a description of the procedure for the reconsideration

process; and

(5) notification of the availability of independent review in

the form prescribed by the commissioner.

(c) On receipt of a preauthorization request from a provider for

proposed services that require preauthorization, the utilization

review agent shall issue and transmit a determination indicating

whether the proposed health care services are preauthorized. The

utilization review agent shall respond to requests for

preauthorization within the periods prescribed by this section.

(d) For services not described under Subsection (e) or (f), the

determination under Subsection (c) must be issued and transmitted

not later than the third working day after the date the request

is received. For the purposes of this subsection, "working day"

has the meaning assigned by Section 4201.002.

(e) If the proposed services are for concurrent hospitalization

care, the utilization review agent shall, within 24 hours of

receipt of the request, transmit a determination indicating

whether the proposed services are preauthorized.

(f) If the proposed health care services involve

poststabilization treatment or a life-threatening condition, the

utilization review agent shall transmit to the requesting

provider a determination indicating whether the proposed services

are preauthorized within the time appropriate to the

circumstances relating to the delivery of the services and the

condition of the patient, not to exceed one hour from receipt of

the request. If the utilization review agent issues an adverse

determination in response to a request for poststabilization

treatment or a request for treatment involving a life-threatening

condition, the utilization review agent shall provide to the

employee or the employee's representative, if any, and the

employee's treating provider the notification required under

Subsection (a).

(g) For life-threatening conditions, the notification of adverse

determination must include notification of the availability of

independent review in the form prescribed by the commissioner.

(h) Treatments and services for an emergency do not require

preauthorization.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

972, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1330, Sec. 6, eff. September 1, 2009.

Sec. 1305.354. RECONSIDERATION OF ADVERSE DETERMINATION. (a) A

utilization review agent shall maintain and make available a

written description of the reconsideration procedures involving

an adverse determination. The reconsideration procedures must be

reasonable and must include:

(1) a provision stating that reconsideration must be performed

by a provider other than the provider who made the original

adverse determination;

(2) a provision that an employee, a person acting on behalf of

the employee, or the employee's requesting provider may, not

later than the 30th day after the date of issuance of written

notification of an adverse determination, request reconsideration

of the adverse determination either orally or in writing;

(3) a provision that, not later than the fifth calendar day

after the date of receipt of the request, the network shall send

to the requesting party a letter acknowledging the date of the

receipt of the request that includes a reasonable list of

documents the requesting party is required to submit;

(4) a provision that, after completion of the review of the

request for reconsideration of the adverse determination, the

utilization review agent shall issue a response letter to the

employee or person acting on behalf of the employee, and the

employee's requesting provider, that:

(A) explains the resolution of the reconsideration; and

(B) includes:

(i) a statement of the specific medical or clinical reasons for

the resolution;

(ii) the medical or clinical basis for the decision;

(iii) the professional specialty of any provider consulted; and

(iv) notice of the requesting party's right to seek review of

the denial by an independent review organization and the

procedures for obtaining that review; and

(5) written notification to the requesting party of the

determination of the request for reconsideration as soon as

practicable, but not later than the 30th day after the date the

utilization review agent received the request.

(b) In addition to the written request for reconsideration, the

reconsideration procedures must include a method for expedited

reconsideration procedures for denials of proposed health care

services involving poststabilization treatment or

life-threatening conditions, and for denials of continued stays

for hospitalized employees. The procedures must include a review

by a provider who has not previously reviewed the case and who is

of the same or a similar specialty as a provider who typically

manages the condition, procedure, or treatment under review. The

period during which that reconsideration must be completed shall

be based on the medical or clinical immediacy of the condition,

procedure, or treatment, but may not exceed one calendar day from

the date of receipt of all information necessary to complete the

reconsideration.

(c) Notwithstanding Subsection (a) or (b), an employee with a

life-threatening condition is entitled to an immediate review by

an independent review organization and is not required to comply

with the procedures for a reconsideration of an adverse

determination.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.355. INDEPENDENT REVIEW OF ADVERSE DETERMINATION. (a)

The utilization review agent shall:

(1) permit the employee or person acting on behalf of the

employee and the employee's requesting provider whose

reconsideration of an adverse determination is denied to seek

review of that determination within the period prescribed by

Subsection (b) by an independent review organization assigned in

accordance with Chapter 4202 and commissioner rules; and

(2) provide to the appropriate independent review organization,

not later than the third business day after the date the

utilization review agent receives notification of the assignment

of the request to an independent review organization:

(A) any medical records of the employee that are relevant to the

review;

(B) any documents used by the utilization review agent in making

the determination;

(C) the response letter described by Section 1305.354(a)(4);

(D) any documentation and written information submitted in

support of the request for reconsideration; and

(E) a list of the providers who provided care to the employee

and who may have medical records relevant to the review.

(b) A request for independent review under Subsection (a) must

be timely filed by the requestor as follows:

(1) for a request for preauthorization or concurrent review by

an independent review organization, not later than the 45th day

after the date of denial of a reconsideration for health care

requiring preauthorization or concurrent review; or

(2) for a request for retrospective medical necessity review,

not later than the 45th day after the denial of reconsideration.

(c) The insurance carrier shall pay for the independent review

provided under this subchapter.

(d) The department shall assign the review request to an

independent review organization. Notwithstanding Section

4202.002, an independent review organization that uses doctors to

perform reviews of health care services under this chapter may

only use doctors licensed to practice in this state.

(e) A party to a medical dispute that remains unresolved after a

review under this section may seek judicial review of the

decision. The division of workers' compensation and the

department are not considered to be parties to the medical

dispute.

(f) A determination of an independent review organization

related to a request for preauthorization or concurrent review is

binding during the pendency of any appeal, and the carrier and

network shall comply with the determination.

(g) If judicial review is not sought under this section, the

carrier and network shall comply with the independent review

organization's determination.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

133, Sec. 3, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2G.011, eff. April 1, 2009.

SUBCHAPTER I. COMPLAINT RESOLUTION

Sec. 1305.401. COMPLAINT SYSTEM REQUIRED. (a) Each network

shall implement and maintain a complaint system that provides

reasonable procedures to resolve an oral or written complaint.

(b) The network may require a complainant to file the complaint

not later than the 90th day after the date of the event or

occurrence that is the basis for the complaint.

(c) The complaint system must include a process for the notice

and appeal of a complaint.

(d) The commissioner may adopt rules as necessary to implement

this section.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.402. COMPLAINT INITIATION AND INITIAL RESPONSE;

DEADLINES FOR RESPONSE AND RESOLUTION. (a) If a complainant

notifies a network of a complaint, the network, not later than

the seventh calendar day after the date the network receives the

complaint, shall respond to the complainant, acknowledging the

date of receipt of the complaint and providing a description of

the network's complaint procedures and deadlines.

(b) The network shall investigate and resolve a complaint not

later than the 30th calendar day after the date the network

receives the complaint.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.403. RECORD OF COMPLAINTS. (a) Each network shall

maintain a complaint and appeal log regarding each complaint.

The commissioner shall adopt rules designating the classification

of network complaints under this section.

(b) Each network shall maintain a record of and documentation on

each complaint, complaint proceeding, and action taken on the

complaint until the third anniversary of the date the complaint

was received.

(c) A complainant is entitled to a copy of the network's record

regarding the complaint and any proceeding relating to that

complaint.

(d) The department, during any investigation or examination of a

network, may review documentation maintained under this

subchapter, including original documentation, regarding a

complaint and action taken on the complaint.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.404. RETALIATORY ACTION PROHIBITED. A network may not

engage in any retaliatory action against an employer or employee

because the employer or employee or a person acting on behalf of

the employer or employee has filed a complaint against the

network.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.405. POSTING OF INFORMATION ON COMPLAINT PROCESS

REQUIRED. (a) A contract between a network and a provider must

require the provider to post, in the provider's office, a notice

to injured employees on the process for resolving complaints with

the network.

(b) The notice required under Subsection (a) must include the

department's toll-free telephone number for filing a complaint.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

SUBCHAPTER J. EMPLOYEE INFORMATION AND RESPONSIBILITIES

Sec. 1305.451. EMPLOYEE INFORMATION; RESPONSIBILITIES OF

EMPLOYEE. (a) An insurance carrier that establishes or

contracts with a network shall provide to employers, and the

employer shall provide to its employees, an accurate written

description of the terms and conditions for obtaining health care

within the network's service area.

(b) The written description required under Subsection (a) must

be in English, Spanish, and any additional language common to an

employer's employees, must be in plain language and in a readable

and understandable format, and must include, in a clear,

complete, and accurate format:

(1) a statement that the entity providing health care to

employees is a workers' compensation health care network;

(2) the network's toll-free number and address for obtaining

additional information about the network, including information

about network providers;

(3) a statement that in the event of an injury, the employee

must select a treating doctor:

(A) from a list of all the network's treating doctors who have

contracts with the network in that service area; or

(B) as described by Section 1305.105;

(4) a statement that, except for emergency services, the

employee shall obtain all health care and specialist referrals

through the employee's treating doctor;

(5) an explanation that network providers have agreed to look

only to the network or insurance carrier and not to employees for

payment of providing health care, except as provided by

Subdivision (6);

(6) a statement that if the employee obtains health care from

non-network providers without network approval, except as

provided by Section 1305.006, the insurance carrier may not be

liable, and the employee may be liable, for payment for that

health care;

(7) information about how to obtain emergency care services,

including emergency care outside the service area, and

after-hours care;

(8) a list of the health care services for which the insurance

carrier or network requires preauthorization or concurrent

review;

(9) an explanation regarding continuity of treatment in the

event of the termination from the network of a treating doctor;

(10) a description of the network's complaint system, including

a statement that the network is prohibited from retaliating

against:

(A) an employee if the employee files a complaint against the

network or appeals a decision of the network; or

(B) a provider if the provider, on behalf of an employee,

reasonably files a complaint against the network or appeals a

decision of the network;

(11) a summary of the insurance carrier's or network's

procedures relating to adverse determinations and the

availability of the independent review process;

(12) a list of network providers updated at least quarterly,

including:

(A) the names and addresses of the providers;

(B) a statement of limitations of accessibility and referrals to

specialists; and

(C) a disclosure of which providers are accepting new patients;

and

(13) a description of the network's service area.

(c) The network and the network's representatives and agents may

not cause or knowingly permit the use or distribution to

employees of information that is untrue or misleading.

(d) A network that contracts with an insurance carrier shall

provide all the information necessary to allow the carrier to

comply with this section.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

SUBCHAPTER K. EVALUATION OF NETWORKS; CONSUMER REPORT CARD

Sec. 1305.501. EVALUATION OF NETWORKS. In accordance with the

research duties assigned to the group under Chapter 405, Labor

Code, the group shall, in accordance with the requirements

adopted under Section 405.0025, Labor Code:

(1) objectively evaluate the impact of the workers' compensation

health care networks certified under this chapter on the cost and

quality of medical care provided to injured employees; and

(2) report the group's findings to the governor, the lieutenant

governor, the speaker of the house of representatives, and the

members of the legislature not later than December 1 of each

even-numbered year.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.502. CONSUMER REPORT CARDS. (a) The group shall

develop and issue an annual informational report card that

identifies and compares, on an objective basis, the quality,

costs, health care provider availability, and other analogous

factors of workers' compensation health care networks operating

under the workers' compensation system of this state with each

other and with medical care provided outside of networks.

(b) The group may procure services as necessary to produce the

report card. The report card must include a risk-adjusted

evaluation of:

(1) employee access to care;

(2) return-to-work outcomes;

(3) health-related outcomes;

(4) employee satisfaction with care; and

(5) health care costs and utilization of health care.

(c) The report cards may be based on information or data from

any person, agency, organization, or governmental entity that the

group considers reliable. The group may not endorse or recommend

a specific workers' compensation health care network or plan, or

subjectively rate or rank networks or plans, other than through

comparison and evaluation of objective criteria.

(d) The commissioner shall ensure that consumer report cards

issued by the group under this section are accessible to the

public on the department's Internet website and available to any

person on request. The commissioner by rule may set a reasonable

fee for obtaining a paper copy of report cards.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.503. CONFIDENTIALITY REQUIREMENTS. (a) As necessary

to implement this subchapter, the department may access

information from an executive agency that is otherwise

confidential under any law of this state, including the Texas

Workers' Compensation Act.

(b) Confidential information provided to or obtained by the

department under this section remains confidential and is not

subject to disclosure under Chapter 552, Government Code. The

department may not release, and a person may not gain access to,

any information that:

(1) could reasonably be expected to reveal the identity of an

injured employee; or

(2) discloses provider discounts or differentials between

payments and billed charges for individual providers or networks.

(c) Information that is in the possession of the department and

that relates to an individual injured employee, and any

compilation, report, or analysis produced from the information

that identifies an individual injured employee, are not:

(1) subject to discovery, subpoena, or other means of legal

compulsion for release to any person; or

(2) admissible in any civil, administrative, or criminal

proceeding.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

SUBCHAPTER L. DISCIPLINARY ACTIONS

Sec. 1305.551. DETERMINATION OF VIOLATION; NOTICE. (a) If the

commissioner determines that a network, insurance carrier, or any

other person or third party operating under this chapter,

including a third party to which a network delegates a function,

or any third party with which a network contracts for management

services, is in violation of this chapter, rules adopted by the

commissioner under this chapter, or applicable provisions of the

Labor Code or rules adopted under that code, the commissioner or

a designated representative may notify the network, insurance

carrier, person, or third party of the alleged violation and may

compel the production of any documents or other information as

necessary to determine whether the violation occurred.

(b) The commissioner's designated representative may initiate

the proceedings under this section.

(c) A proceeding under this section is a contested case under

Chapter 2001, Government Code.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.

Sec. 1305.552. DISCIPLINARY ACTIONS. If under Section 1305.551

the commissioner determines that a network, insurance carrier, or

other person or third party described under Section 1305.551 has

violated or is violating this chapter, rules adopted by the

commissioner under this chapter, or the Labor Code or rules

adopted under that code, the commissioner may:

(1) suspend or revoke a certificate issued under this code;

(2) impose sanctions under Chapter 82;

(3) issue a cease and desist order under Chapter 83;

(4) impose administrative penalties under Chapter 84; or

(5) take any combination of these actions.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 4.02, eff. September 1, 2005.



CHAPTER 1351. HOME HEALTH SERVICES

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1351. HOME HEALTH SERVICES

Sec. 1351.001. DEFINITIONS. In this chapter:

(1) "Health services" includes:

(A) skilled nursing by a registered nurse or a licensed

vocational nurse under the supervision of at least one registered

nurse and at least one physician;

(B) physical, occupational, speech, or respiratory therapy;

(C) the services of a home health aide under the supervision of

a registered nurse; and

(D) the furnishing of medical equipment and supplies other than

drugs or medicines.

(2) "Home health agency" means a business that:

(A) provides home health services; and

(B) is licensed by the Texas Department of Human Services under

Chapter 142, Health and Safety Code.

(3) "Home health services" means the provision of health

services for payment or other consideration in a patient's

residence under a plan of care that is:

(A) established, approved in writing, and reviewed at least

every two months by the attending physician; and

(B) certified by the attending physician as necessary for

medical purposes.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1351.002. APPLICABILITY OF CHAPTER. (a) This chapter

applies to a group health benefit plan that is delivered or

issued for delivery in this state and that is a group policy of

accident and health insurance, including a policy issued by a

group hospital service corporation operating under Chapter 842.

(b) This chapter applies to an accident and health insurance

policy issued by a stipulated premium company subject to Chapter

884.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1351.003. APPLICABILITY OF GENERAL PROVISIONS OF OTHER LAW.

The provisions of Chapter 1201, including provisions relating to

the applicability, purpose, and enforcement of that chapter, the

construction of policies under that chapter, rulemaking under

that chapter, and definitions of terms applicable in that

chapter, apply to this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1351.004. EXCEPTION. This chapter does not apply to:

(1) a group policy of accident and health insurance that

provides coverage only for:

(A) a specified disease or diseases;

(B) vision care;

(C) dental care;

(D) hospital indemnity;

(E) prescription drugs; or

(F) other limited benefits;

(2) a blanket insurance policy, as described by Chapter 1251;

(3) a short-term travel insurance policy;

(4) an accident-only insurance policy;

(5) a hospital indemnity insurance policy;

(6) a limited or specified disease insurance policy;

(7) an insurance policy or contract issued under a right of

conversion; or

(8) an insurance policy or contract designed for issuance to a

person eligible for Medicare coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1351.005. COVERAGE REQUIRED. Except as provided by Section

1351.008, a group health benefit plan must provide coverage for

home health services provided by a home health agency.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1351.006. REIMBURSEMENT FOR HOME HEALTH SERVICES: PHYSICIAN

CERTIFICATION REQUIRED. A group health benefit plan issuer may

not provide reimbursement for home health services provided under

the plan unless the attending physician certifies that

hospitalization or confinement in a skilled facility would be

required if a treatment plan for home health care were not

provided.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1351.007. LIMITATIONS AND EXCLUSIONS ON COVERAGE PERMITTED.

(a) A group health benefit plan may include:

(1) a limitation on the number of visits for home health

services for which benefits are payable, subject to Subsection

(b);

(2) an exclusion for home health services coverage for:

(A) custodial care;

(B) services provided by an individual who:

(i) resides in the covered individual's home; or

(ii) is a member of the covered individual's family; or

(C) services provided to a covered individual who is eligible

for Medicare coverage;

(3) annual deductible and coinsurance provisions for home health

services coverage that are not less favorable than the deductible

or coinsurance provisions applicable to hospital services

coverage under the plan; and

(4) other coverage limitations or exclusions consistent with the

remaining provisions of the plan.

(b) A limitation under Subsection (a)(1) may not limit each

individual covered under the plan to fewer than 60 visits in any

calendar year or continuous 12-month period.

(c) For purposes of this section, each of the following is

considered to be one visit for home health services:

(1) a visit by a representative of a home health agency;

(2) four hours of home health aide service; and

(3) if home health aide service extends beyond four hours, each

additional four hours or portion of that four-hour period.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1351.008. REJECTION OF COVERAGE BY PLAN HOLDER; NEGOTIATION

OF ALTERNATIVE COVERAGE. (a) If the holder of a group health

benefit plan rejects in writing the coverage required under this

chapter, the plan issuer:

(1) may not include the coverage in the plan; and

(2) is not required to:

(A) offer the coverage to the plan holder; or

(B) provide the coverage under the plan.

(b) If a plan holder rejects in writing the coverage required

under this chapter, the plan holder and the plan issuer may

negotiate coverage for home health services other than the

coverage required under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1351.009. ADDITIONAL COVERAGE NOT PRECLUDED. This chapter

does not preclude a group health benefit plan issuer from

providing coverage for home health services that exceeds the

coverage required under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1352. BRAIN INJURY

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1352. BRAIN INJURY

Sec. 1352.001. APPLICABILITY OF CHAPTER. (a) This chapter

applies only to a health benefit plan, including, subject to this

chapter, a small employer health benefit plan written under

Chapter 1501, that provides benefits for medical or surgical

expenses incurred as a result of a health condition, accident, or

sickness, including an individual, group, blanket, or franchise

insurance policy or insurance agreement, a group hospital service

contract, or an individual or group evidence of coverage or

similar coverage document that is offered by:

(1) an insurance company;

(2) a group hospital service corporation operating under Chapter

842;

(3) a fraternal benefit society operating under Chapter 885;

(4) a stipulated premium company operating under Chapter 884;

(5) a reciprocal exchange operating under Chapter 942;

(6) a Lloyd's plan operating under Chapter 941;

(7) a health maintenance organization operating under Chapter

843;

(8) a multiple employer welfare arrangement that holds a

certificate of authority under Chapter 846; or

(9) an approved nonprofit health corporation that holds a

certificate of authority under Chapter 844.

(b) Notwithstanding any provision in Chapter 1575, 1579, or 1601

or any other law, this chapter applies to:

(1) a basic plan under Chapter 1575;

(2) a primary care coverage plan under Chapter 1579; and

(3) basic coverage under Chapter 1601.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

877, Sec. 1, eff. September 1, 2007.

Sec. 1352.002. EXCEPTION. This chapter does not apply to:

(1) a plan that provides coverage:

(A) only for a specified disease or for another limited benefit

other than an accident policy;

(B) only for accidental death or dismemberment;

(C) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury;

(D) as a supplement to a liability insurance policy;

(E) for credit insurance;

(F) only for dental or vision care;

(G) only for hospital expenses; or

(H) only for indemnity for hospital confinement;

(2) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss), as

amended;

(3) a workers' compensation insurance policy;

(4) medical payment insurance coverage provided under a motor

vehicle insurance policy; or

(5) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefit coverage so comprehensive that the

policy is a health benefit plan as described by Section 1352.001.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1352.003. REQUIRED COVERAGES--HEALTH BENEFIT PLANS OTHER

THAN SMALL EMPLOYER HEALTH BENEFIT PLANS. (a) A health benefit

plan must include coverage for cognitive rehabilitation therapy,

cognitive communication therapy, neurocognitive therapy and

rehabilitation, neurobehavioral, neurophysiological,

neuropsychological, and psychophysiological testing and

treatment, neurofeedback therapy, and remediation required for

and related to treatment of an acquired brain injury.

(b) A health benefit plan must include coverage for post-acute

transition services, community reintegration services, including

outpatient day treatment services, or other post-acute care

treatment services necessary as a result of and related to an

acquired brain injury.

(c) A health benefit plan may not include, in any lifetime

limitation on the number of days of acute care treatment covered

under the plan, any post-acute care treatment covered under the

plan. Any limitation imposed under the plan on days of

post-acute care treatment must be separately stated in the plan.

(d) Except as provided by Subsection (c), a health benefit plan

must include the same payment limitations, deductibles,

copayments, and coinsurance factors for coverage required under

this chapter as applicable to other similar coverage provided

under the health benefit plan.

(e) To ensure that appropriate post-acute care treatment is

provided, a health benefit plan must include coverage for

reasonable expenses related to periodic reevaluation of the care

of an individual covered under the plan who:

(1) has incurred an acquired brain injury;

(2) has been unresponsive to treatment; and

(3) becomes responsive to treatment at a later date.

(f) A determination of whether expenses, as described by

Subsection (e), are reasonable may include consideration of

factors including:

(1) cost;

(2) the time that has expired since the previous evaluation;

(3) any difference in the expertise of the physician or

practitioner performing the evaluation;

(4) changes in technology; and

(5) advances in medicine.

(g) The commissioner shall adopt rules as necessary to implement

this chapter.

(h) This section does not apply to a small employer health

benefit plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

877, Sec. 2, eff. September 1, 2007.

Sec. 1352.0035. REQUIRED COVERAGES--SMALL EMPLOYER HEALTH

BENEFIT PLANS. (a) A small employer health benefit plan may not

exclude coverage for cognitive rehabilitation therapy, cognitive

communication therapy, neurocognitive therapy and rehabilitation,

neurobehavioral, neurophysiological, neuropsychological, or

psychophysiological testing or treatment, neurofeedback therapy,

remediation, post-acute transition services, or community

reintegration services necessary as a result of and related to an

acquired brain injury.

(b) Coverage required under this section may be subject to

deductibles, copayments, coinsurance, or annual or maximum

payment limits that are consistent with the deductibles,

copayments, coinsurance, or annual or maximum payment limits

applicable to other similar coverage provided under the small

employer health benefit plan.

(c) The commissioner shall adopt rules as necessary to implement

this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

877, Sec. 3, eff. September 1, 2007.

Sec. 1352.004. TRAINING FOR CERTAIN PERSONNEL REQUIRED. (a) In

this section, "preauthorization" means the provision of a

reliable representation to a physician or health care provider of

whether a health benefit plan issuer will pay the physician or

provider for proposed medical or health care services if the

physician or provider provides those services to the patient for

whom the services are proposed. The term includes

precertification, certification, recertification, or any other

activity that involves providing a reliable representation by the

issuer to a physician or health care provider.

(b) The commissioner by rule shall require a health benefit plan

issuer to provide adequate training to personnel responsible for

preauthorization of coverage or utilization review under the

plan. The purpose of the training is to prevent denial of

coverage in violation of Section 1352.003 and to avoid confusion

of medical benefits with mental health benefits. The

commissioner, in consultation with the Texas Traumatic Brain

Injury Advisory Council, shall prescribe by rule the basic

requirements for the training described by this subsection.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

877, Sec. 4, eff. September 1, 2007.

Sec. 1352.005. NOTICE TO INSUREDS AND ENROLLEES. (a) A health

benefit plan issuer subject to this chapter, other than a small

employer health benefit plan issuer, must annually notify each

insured or enrollee under the plan in writing about the

coverages described by Section 1352.003.

(b) The commissioner, in consultation with the Texas Traumatic

Brain Injury Advisory Council, shall prescribe by rule the

specific contents and wording of the notice required under this

section.

(c) The notice required under this section must include:

(1) a description of the benefits listed under Section 1352.003;

(2) a statement that the fact that an acquired brain injury does

not result in hospitalization or receipt of a specific treatment

or service described by Section 1352.003 for acute care treatment

does not affect the right of the insured or enrollee to receive

benefits described by Section 1352.003 commensurate with the

condition of the insured or enrollee; and

(3) a statement of the fact that benefits described by Section

1352.003 may be provided in a facility listed in Section

1352.007.

Added by Acts 2007, 80th Leg., R.S., Ch.

877, Sec. 5, eff. September 1, 2007.

Sec. 1352.006. DETERMINATION OF MEDICAL NECESSITY; EXTENSION OF

COVERAGE. (a) In this section, "utilization review" has the

meaning assigned by Section 4201.002.

(b) Notwithstanding Chapter 4201 or any other law relating to

the determination of medical necessity under this code, a health

benefit plan shall respond to a person requesting utilization

review or appealing for an extension of coverage based on an

allegation of medical necessity not later than three business

days after the date on which the person makes the request or

submits the appeal. The person must make the request or submit

the appeal in the manner prescribed by the terms of the plan's

health insurance policy or agreement, contract, evidence of

coverage, or similar coverage document. To comply with the

requirements of this section, the health benefit plan issuer must

respond through a direct telephone contact made by a

representative of the issuer. This subsection does not apply to

a small employer health benefit plan.

Added by Acts 2007, 80th Leg., R.S., Ch.

877, Sec. 5, eff. September 1, 2007.

Sec. 1352.007. TREATMENT FACILITIES. (a) A health benefit plan

may not deny coverage under this chapter based solely on the fact

that the treatment or services are provided at a facility other

than a hospital. Treatment for an acquired brain injury may be

provided under the coverage required by this chapter, as

appropriate, at a facility at which appropriate services may be

provided, including:

(1) a hospital regulated under Chapter 241, Health and Safety

Code, including an acute or post-acute rehabilitation hospital;

and

(2) an assisted living facility regulated under Chapter 247,

Health and Safety Code.

(b) This section does not apply to a small employer health

benefit plan.

Added by Acts 2007, 80th Leg., R.S., Ch.

877, Sec. 5, eff. September 1, 2007.

Sec. 1352.008. CONSUMER INFORMATION. The commissioner shall

prepare information for use by consumers, purchasers of health

benefit plan coverage, and self-insurers regarding coverages

recommended for acquired brain injuries. The department shall

publish information prepared under this section on the

department's Internet website.

Added by Acts 2007, 80th Leg., R.S., Ch.

877, Sec. 5, eff. September 1, 2007.



CHAPTER 1353. IMMUNIZATION OR VACCINATION PROTOCOLS UNDER MANAGED CARE PLANS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1353. IMMUNIZATION OR VACCINATION PROTOCOLS UNDER MANAGED

CARE PLANS

Sec. 1353.001. PROHIBITED CONDUCT. A managed care entity may

not:

(1) require a physician participating in a managed care plan to

issue an immunization or vaccination protocol for an immunization

or vaccination to be administered to an enrollee in the plan;

(2) limit an enrollee's benefits for immunizations or

vaccinations to circumstances in which an immunization or

vaccination protocol is issued;

(3) provide a financial incentive to a physician to issue an

immunization or vaccination protocol; or

(4) impose a financial or other penalty on a physician who

refuses to issue an immunization or vaccination protocol.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1353.002. RULES. The commissioner may adopt rules to

implement this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1354. ELIGIBILITY FOR BENEFITS FOR ALZHEIMER'S DISEASE

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1354. ELIGIBILITY FOR BENEFITS FOR ALZHEIMER'S DISEASE

Sec. 1354.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a health benefit plan that:

(1) provides coverage for Alzheimer's disease; and

(2) is an individual or group policy, contract, certificate, or

evidence of coverage that is delivered or issued for delivery in

this state by an insurer or a group hospital service corporation

operating under Chapter 842.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1354.002. PROOF OF ORGANIC DISEASE. If a health benefit

plan requires demonstrable proof of organic disease or other

proof before the health benefit plan issuer will authorize

payment of benefits for Alzheimer's disease, that proof

requirement is satisfied by a clinical diagnosis of Alzheimer's

disease made by a physician licensed in this state, including a

history and physical, neurological, and psychological or

psychiatric evaluations, and laboratory studies.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1355. BENEFITS FOR CERTAIN MENTAL DISORDERS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1355. BENEFITS FOR CERTAIN MENTAL DISORDERS

SUBCHAPTER A. GROUP HEALTH BENEFIT PLAN COVERAGE

FOR CERTAIN SERIOUS MENTAL ILLNESSES AND OTHER DISORDERS

Sec. 1355.001. DEFINITIONS. In this subchapter:

(1) "Serious mental illness" means the following psychiatric

illnesses as defined by the American Psychiatric Association in

the Diagnostic and Statistical Manual (DSM):

(A) bipolar disorders (hypomanic, manic, depressive, and mixed);

(B) depression in childhood and adolescence;

(C) major depressive disorders (single episode or recurrent);

(D) obsessive-compulsive disorders;

(E) paranoid and other psychotic disorders;

(F) schizo-affective disorders (bipolar or depressive); and

(G) schizophrenia.

(2) "Small employer" has the meaning assigned by Section

1501.002.

(3) "Autism spectrum disorder" means a neurobiological disorder

that includes autism, Asperger's syndrome, or Pervasive

Developmental Disorder--Not Otherwise Specified.

(4) "Neurobiological disorder" means an illness of the nervous

system caused by genetic, metabolic, or other biological factors.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

877, Sec. 7, eff. September 1, 2007.

Sec. 1355.002. APPLICABILITY OF SUBCHAPTER. (a) This

subchapter applies only to a group health benefit plan that

provides benefits for medical or surgical expenses incurred as a

result of a health condition, accident, or sickness, including:

(1) a group insurance policy, group insurance agreement, group

hospital service contract, or group evidence of coverage that is

offered by:

(A) an insurance company;

(B) a group hospital service corporation operating under Chapter

842;

(C) a fraternal benefit society operating under Chapter 885;

(D) a stipulated premium company operating under Chapter 884; or

(E) a health maintenance organization operating under Chapter

843; and

(2) to the extent permitted by the Employee Retirement Income

Security Act of 1974 (29 U.S.C. Section 1001 et seq.), a plan

offered under:

(A) a multiple employer welfare arrangement as defined by

Section 3 of that Act; or

(B) another analogous benefit arrangement.

(b) Notwithstanding any provision in Chapter 1575 or 1579 or any

other law, Section 1355.015 applies to:

(1) a basic plan under Chapter 1575; and

(2) a primary care coverage plan under Chapter 1579.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1107, Sec. 1, eff. September 1, 2009.

Sec. 1355.003. EXCEPTION. (a) This subchapter does not apply

to coverage under:

(1) a blanket accident and health insurance policy, as described

by Chapter 1251;

(2) a short-term travel policy;

(3) an accident-only policy;

(4) a limited or specified-disease policy that does not provide

benefits for mental health care or similar services;

(5) except as provided by Subsection (b), a plan offered under

Chapter 1551 or Chapter 1601;

(6) a plan offered in accordance with Section 1355.151; or

(7) a Medicare supplement benefit plan, as defined by Section

1652.002.

(b) For the purposes of a plan described by Subsection (a)(5),

"serious mental illness" has the meaning assigned by Section

1355.001.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1355.004. REQUIRED COVERAGE FOR SERIOUS MENTAL ILLNESS.

(a) A group health benefit plan:

(1) must provide coverage, based on medical necessity, for not

less than the following treatments of serious mental illness in

each calendar year:

(A) 45 days of inpatient treatment; and

(B) 60 visits for outpatient treatment, including group and

individual outpatient treatment;

(2) may not include a lifetime limitation on the number of days

of inpatient treatment or the number of visits for outpatient

treatment covered under the plan; and

(3) must include the same amount limitations, deductibles,

copayments, and coinsurance factors for serious mental illness as

the plan includes for physical illness.

(b) A group health benefit plan issuer:

(1) may not count an outpatient visit for medication management

against the number of outpatient visits required to be covered

under Subsection (a)(1)(B); and

(2) must provide coverage for an outpatient visit described by

Subsection (a)(1)(B) under the same terms as the coverage the

issuer provides for an outpatient visit for the treatment of

physical illness.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1355.005. MANAGED CARE PLAN AUTHORIZED. A group health

benefit plan issuer may provide or offer coverage required by

Section 1355.004 through a managed care plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1355.006. COVERAGE FOR CERTAIN CONDITIONS RELATED TO

CONTROLLED SUBSTANCE OR MARIHUANA NOT REQUIRED. (a) In this

section, "controlled substance" and "marihuana" have the meanings

assigned by Section 481.002, Health and Safety Code.

(b) This subchapter does not require a group health benefit plan

to provide coverage for the treatment of:

(1) addiction to a controlled substance or marihuana that is

used in violation of law; or

(2) mental illness that results from the use of a controlled

substance or marihuana in violation of law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1355.007. SMALL EMPLOYER COVERAGE. An issuer of a group

health benefit plan to a small employer must offer the coverage

described by Section 1355.004 to the employer but is not required

to provide the coverage if the employer rejects the coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1355.015. REQUIRED COVERAGE FOR CERTAIN CHILDREN. (a) At

a minimum, a health benefit plan must provide coverage as

provided by this section to an enrollee who is diagnosed with

autism spectrum disorder from the date of diagnosis until the

enrollee completes nine years of age. If an enrollee who is

being treated for autism spectrum disorder becomes 10 years of

age or older and continues to need treatment, this subsection

does not preclude coverage of treatment and services described by

Subsection (b).

(b) The health benefit plan must provide coverage under this

section to the enrollee for all generally recognized services

prescribed in relation to autism spectrum disorder by the

enrollee's primary care physician in the treatment plan

recommended by that physician. An individual providing treatment

prescribed under this subsection must be a health care

practitioner:

(1) who is licensed, certified, or registered by an appropriate

agency of this state;

(2) whose professional credential is recognized and accepted by

an appropriate agency of the United States; or

(3) who is certified as a provider under the TRICARE military

health system.

(c) For purposes of Subsection (b), "generally recognized

services" may include services such as:

(1) evaluation and assessment services;

(2) applied behavior analysis;

(3) behavior training and behavior management;

(4) speech therapy;

(5) occupational therapy;

(6) physical therapy; or

(7) medications or nutritional supplements used to address

symptoms of autism spectrum disorder.

(d) Coverage under Subsection (b) may be subject to annual

deductibles, copayments, and coinsurance that are consistent with

annual deductibles, copayments, and coinsurance required for

other coverage under the health benefit plan.

(e) Notwithstanding any other law, this section does not apply

to a standard health benefit plan provided under Chapter 1507.

Added by Acts 2007, 80th Leg., R.S., Ch.

877, Sec. 8, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1107, Sec. 2, eff. September 1, 2009.

SUBCHAPTER B. ALTERNATIVE MENTAL HEALTH TREATMENT BENEFITS

Sec. 1355.051. DEFINITIONS. In this subchapter:

(1) "Crisis stabilization unit" means a 24-hour residential

program that provides, usually for a short term, intensive

supervision and highly structured activities to individuals who

demonstrate a moderate to severe acute psychiatric crisis.

(2) "Individual treatment plan" means a treatment plan with

specific attainable goals and objectives that are appropriate to:

(A) the patient; and

(B) the program's treatment modality.

(3) "Residential treatment center for children and adolescents"

means a child-care institution that:

(A) is accredited as a residential treatment center by:

(i) the Council on Accreditation;

(ii) the Joint Commission on Accreditation of Healthcare

Organizations; or

(iii) the American Association of Psychiatric Services for

Children; and

(B) provides residential care and treatment for emotionally

disturbed children and adolescents.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1355.052. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to a group health benefit plan that is delivered or

issued for delivery in this state and that is:

(1) an accident and health insurance group policy;

(2) a group policy issued by a group hospital service

corporation operating under Chapter 842; or

(3) a group health care plan provided by a health maintenance

organization operating under Chapter 843.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1355.053. REQUIRED COVERAGE FOR CERTAIN ILLNESSES AND

DISORDERS. A group health benefit plan that provides coverage

for treatment of mental or emotional illness or disorder for a

covered individual when the individual is confined in a hospital

must also provide coverage for treatment in a residential

treatment center for children and adolescents or a crisis

stabilization unit that is at least as favorable as the coverage

the plan provides for treatment of mental or emotional illness or

disorder in a hospital.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1355.054. CONDITIONS FOR COVERAGE. (a) Benefits of

coverage provided under this subchapter may be used only in a

situation in which:

(1) the covered individual has a serious mental illness that

requires confinement of the individual in a hospital unless

treatment is available through a residential treatment center for

children and adolescents or a crisis stabilization unit; and

(2) the covered individual's mental illness:

(A) substantially impairs the individual's thought, perception

of reality, emotional process, or judgment; or

(B) as manifested by the individual's recent disturbed behavior,

grossly impairs the individual's behavior.

(b) The service for which benefits are to be paid from coverage

provided under this subchapter must be:

(1) based on an individual treatment plan for the covered

individual; and

(2) provided by a service provider licensed or operated by the

appropriate state agency to provide those services.

(c) Benefits under coverage provided under this subchapter are

subject to the same benefit maximums, durational limitations,

deductibles, and coinsurance factors that apply to inpatient

psychiatric treatment under the coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1355.055. DETERMINATIONS FOR TREATMENT IN A RESIDENTIAL

TREATMENT CENTER FOR CHILDREN AND ADOLESCENTS. (a) Treatment in

a residential treatment center for children and adolescents must

be determined as if necessary care and treatment were inpatient

care and treatment in a hospital.

(b) For the purposes of determining policy benefits and benefit

maximums, each two days of treatment in a residential treatment

center for children and adolescents is the equivalent of one day

of treatment of mental or emotional illness or disorder in a

hospital or inpatient program.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1355.056. DETERMINATIONS FOR TREATMENT BY A CRISIS

STABILIZATION UNIT. (a) Treatment by a crisis stabilization

unit must be determined as if necessary care and treatment were

inpatient care and treatment in a hospital.

(b) For the purposes of determining plan benefits and benefit

maximums, each two days of treatment in a crisis stabilization

unit is the equivalent of one day of treatment of mental or

emotional illness or disorder in a hospital or inpatient program.

(c) Treatment provided to an individual by a crisis

stabilization unit licensed or certified by the Texas Department

of Mental Health and Mental Retardation shall be reimbursed.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1355.057. REVIEW AND ADJUSTMENT OF MINIMUM RATIOS OF

REIMBURSEMENT. (a) The commissioner shall monitor and review

the minimum ratios of reimbursement for alternative treatments

required by Sections 1355.055 and 1355.056.

(b) If the commissioner finds that the limits provided by this

subchapter are creating an artificial increase in the costs of

services, the commissioner by rule may adjust the ratios to the

extent necessary to prevent the artificial increase.

(c) Before the commissioner adjusts a ratio under Subsection

(b), the commissioner must give notice and hold a hearing to:

(1) consider information related to the adjustment; and

(2) determine whether the information justifies the adjustment.

(d) The department shall review the reimbursement ratios at

least every two years.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1355.058. ASSISTANCE OF THE TEXAS DEPARTMENT OF MENTAL

HEALTH AND MENTAL RETARDATION. (a) The Texas Department of

Mental Health and Mental Retardation shall assist the department

in carrying out the department's responsibilities under this

subchapter.

(b) The department and the Texas Department of Mental Health and

Mental Retardation by rule may adopt a memorandum of

understanding to carry out this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER C. PSYCHIATRIC DAY TREATMENT FACILITIES

Sec. 1355.101. DEFINITION. In this subchapter, "psychiatric day

treatment facility" means a mental health facility that:

(1) provides treatment for individuals suffering from acute

mental and nervous disorders in a structured psychiatric program

using individualized treatment plans with specific attainable

goals and objectives that are appropriate to the patient and the

program's treatment modality; and

(2) is clinically supervised by a doctor of medicine who is

certified in psychiatry by the American Board of Psychiatry and

Neurology.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1355.102. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to a group policy of accident and health insurance

delivered or issued for delivery in this state, including a group

policy issued by a group hospital service corporation operating

under Chapter 842.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1355.103. APPLICABILITY OF GENERAL PROVISIONS OF OTHER LAW.

The provisions of Chapter 1201, including provisions relating to

the applicability, purpose, and enforcement of that chapter,

construction of policies under that chapter, rulemaking under

that chapter, and definitions of terms applicable in that

chapter, apply to this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1355.104. REQUIRED COVERAGE FOR TREATMENT IN PSYCHIATRIC

DAY TREATMENT FACILITY. (a) A group insurance policy that

provides coverage for treatment of mental or emotional illness or

disorder when an individual is confined in a hospital must also

provide coverage for treatment obtained under the direction and

continued medical supervision of a doctor of medicine or doctor

of osteopathy in a psychiatric day treatment facility that

provides organizational structure and individualized treatment

plans separate from an inpatient program.

(b) The psychiatric day treatment facility coverage required by

this section may not be less favorable than the hospital coverage

and must be subject to the same durational limits, deductibles,

and coinsurance factors.

(c) A group insurance policy subject to this section may require

that:

(1) the treatment obtained in a psychiatric day treatment

facility be provided by a facility that treats a patient for not

more than 8 hours in any 24-hour period;

(2) the attending physician certify that the treatment is in

lieu of hospitalization; and

(3) the psychiatric day treatment facility be accredited by the

Program for Psychiatric Facilities, or its successor, of the

Joint Commission on Accreditation of Healthcare Organizations.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1355.105. DETERMINATIONS FOR TREATMENT IN PSYCHIATRIC DAY

TREATMENT FACILITY. (a) Benefits provided under this subchapter

shall be determined as if necessary care and treatment in a

psychiatric day treatment facility were inpatient care and

treatment in a hospital.

(b) For the purpose of determining policy benefits and benefit

maximums, each full day of treatment in a psychiatric day

treatment facility is the equivalent of one-half of one day of

treatment of mental or emotional illness or disorder in a

hospital or inpatient program.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1355.106. OFFER OF COVERAGE REQUIRED; ALTERNATIVE BENEFITS.

(a) An insurer shall offer, and a policyholder is entitled to

reject, coverage under a group insurance policy for treatment of

mental or emotional illness or disorder when confined in a

hospital or in a psychiatric day treatment facility.

(b) A policyholder may select an alternative level of benefits

under the group insurance policy if the alternative level is

offered by or negotiated with the insurer.

(c) The alternative level of benefits must provide policy

benefits and benefit maximums for treatment in a psychiatric day

treatment facility equal to at least one-half of that provided

for treatment in a hospital, except that benefits for treatment

in a psychiatric day treatment facility may not exceed the usual

and customary charges of the facility.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER D. CERTAIN COVERAGES PROVIDED BY LOCAL GOVERNMENTS

Sec. 1355.151. PROHIBITION ON EXCLUSION OR LIMITATION OF CERTAIN

COVERAGES. (a) In this section, "serious mental illness" has

the meaning assigned by Section 1355.001.

(b) A political subdivision that provides group health insurance

coverage, health maintenance organization coverage, or

self-insured health care coverage to the political subdivision's

officers or employees may not contract for or provide coverage

that is less extensive for serious mental illness than the

coverage provided for any other physical illness.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER E. BENEFITS FOR TREATMENT BY TAX-SUPPORTED INSTITUTION

Sec. 1355.201. APPLICABILITY OF GENERAL PROVISIONS OF OTHER LAW.

The provisions of Chapter 1201, including provisions relating to

the applicability, purpose, and enforcement of that chapter,

construction of policies under that chapter, rulemaking under

that chapter, and definitions of terms applicable in that

chapter, apply to this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1355.202. PROHIBITION OF EXCLUSION OF MENTAL HEALTH OR

MENTAL RETARDATION BENEFITS FOR TREATMENT BY TAX-SUPPORTED

INSTITUTION. (a) An individual or group accident and health

insurance policy delivered or issued for delivery to a person in

this state that provides coverage for mental illness or mental

retardation may not exclude benefits under that coverage for

support, maintenance, and treatment provided by a tax-supported

institution of this state, or by a community center for mental

health or mental retardation services, that regularly and

customarily charges patients who are not indigent for those

services.

(b) In determining whether a patient is not indigent, as

provided by Subchapter B, Chapter 552, Health and Safety Code, a

tax-supported institution of this state or a community center for

mental health or mental retardation services shall consider any

insurance policy or policies that provide coverage to the patient

for mental illness or mental retardation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1356. LOW-DOSE MAMMOGRAPHY

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1356. LOW-DOSE MAMMOGRAPHY

Sec. 1356.001. DEFINITION. In this chapter, "low-dose

mammography" means the x-ray examination of the breast using

equipment dedicated specifically for mammography, including an

x-ray tube, filter, compression device, screens, films, and

cassettes, with an average radiation exposure delivery of less

than one rad mid-breast, with two views for each breast.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1356.002. APPLICABILITY OF CHAPTER. This chapter applies

only to a health benefit plan that is delivered, issued for

delivery, or renewed in this state and that is an individual or

group accident and health insurance policy, including a policy

issued by a group hospital service corporation operating under

Chapter 842.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1356.003. APPLICABILITY OF GENERAL PROVISIONS OF OTHER LAW.

The provisions of Chapter 1201, including provisions relating to

the applicability, purpose, and enforcement of that chapter,

construction of policies under that chapter, rulemaking under

that chapter, and definitions of terms applicable in that

chapter, apply to this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1356.004. EXCEPTION. This chapter does not apply to a plan

that provides coverage only for a specified disease or for

another limited benefit.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1356.005. COVERAGE REQUIRED. (a) A health benefit plan

that provides coverage to a female who is 35 years of age or

older must include coverage for an annual screening by low-dose

mammography for the presence of occult breast cancer.

(b) Coverage required by this section:

(1) may not be less favorable than coverage for other

radiological examinations under the plan; and

(2) must be subject to the same dollar limits, deductibles, and

coinsurance factors as coverage for other radiological

examinations under the plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1357. MASTECTOMY

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1357. MASTECTOMY

SUBCHAPTER A. RECONSTRUCTIVE SURGERY FOLLOWING MASTECTOMY

Sec. 1357.001. DEFINITIONS. In this subchapter:

(1) "Breast reconstruction" means reconstruction of a breast

incident to mastectomy to restore or achieve breast symmetry. The

term includes surgical reconstruction of a breast on which

mastectomy has been performed and surgical reconstruction of a

breast on which mastectomy has not been performed.

(2) "Enrollee" means an individual entitled to coverage under a

health benefit plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1357.002. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a health benefit plan that provides benefits for

medical or surgical expenses incurred as a result of a health

condition, accident, or sickness, including an individual, group,

blanket, or franchise insurance policy or insurance agreement, a

group hospital service contract, or an individual or group

evidence of coverage or similar coverage document that is offered

by:

(1) an insurance company;

(2) a group hospital service corporation operating under Chapter

842;

(3) a fraternal benefit society operating under Chapter 885;

(4) a stipulated premium company operating under Chapter 884;

(5) a reciprocal exchange operating under Chapter 942;

(6) a health maintenance organization operating under Chapter

843;

(7) a multiple employer welfare arrangement that holds a

certificate of authority under Chapter 846; or

(8) an approved nonprofit health corporation that holds a

certificate of authority under Chapter 844.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1357.003. EXCEPTION. This subchapter does not apply to:

(1) a plan that provides coverage:

(A) only for a specified disease or another limited benefit,

other than benefits for cancer;

(B) only for accidental death or dismemberment;

(C) only for wages or payments in lieu of wages for a period

during which an employee is absent from work because of sickness

or injury;

(D) only for credit insurance;

(E) only for dental or vision care;

(F) only for indemnity for hospital confinement; or

(G) as a supplement to a liability insurance policy;

(2) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss), as

amended;

(3) a workers' compensation insurance policy;

(4) medical payment insurance coverage provided under a motor

vehicle insurance policy; or

(5) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefit coverage so comprehensive that the

policy is a health benefit plan as described by Section 1357.002.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1357.004. COVERAGE REQUIRED. (a) A health benefit plan

that provides coverage for mastectomy must provide coverage for:

(1) reconstruction of the breast on which the mastectomy has

been performed;

(2) surgery and reconstruction of the other breast to achieve a

symmetrical appearance; and

(3) prostheses and treatment of physical complications,

including lymphedemas, at all stages of mastectomy.

(b) Coverage required under this section:

(1) shall be provided in a manner determined to be appropriate

in consultation with the attending physician and the enrollee;

(2) may be subject to annual deductibles, copayments, and

coinsurance that are consistent with annual deductibles,

copayments, and coinsurance required for other coverage under the

health benefit plan; and

(3) may not be subject to dollar limits other than the lifetime

maximum benefits under the plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1357.005. PROHIBITED CONDUCT. (a) An issuer of a health

benefit plan may not:

(1) offer a financial incentive for an enrollee to not receive

breast reconstruction or to waive the coverage required under

this subchapter;

(2) condition, limit, or deny the eligibility of a person to

enroll in the plan or to renew coverage under the terms of the

plan solely to avoid the requirements of this subchapter; or

(3) reduce or limit the reimbursement or amount paid to, or

otherwise penalize, an attending physician or provider or provide

a financial incentive or other benefit to an attending physician

or provider to induce the physician or provider to provide care

to an enrollee in a manner that is inconsistent with this

subchapter.

(b) This section does not prevent an issuer of a health benefit

plan from negotiating with a physician or provider the level and

type of reimbursement that the physician or provider will receive

for care provided in accordance with this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1357.006. NOTICE OF COVERAGE. (a) An issuer of a health

benefit plan that provides coverage under this subchapter shall

provide to each enrollee notice of the availability of the

coverage.

(b) The notice must be provided in accordance with rules adopted

by the commissioner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1357.007. RULES. The commissioner may adopt rules to

implement this subchapter and to meet the minimum requirements of

federal law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER B. HOSPITAL STAY FOLLOWING MASTECTOMY AND CERTAIN

RELATED PROCEDURES

Sec. 1357.051. DEFINITION. In this subchapter, "enrollee" means

an individual entitled to coverage under a health benefit plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1357.052. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a health benefit plan that:

(1) provides benefits for medical or surgical expenses incurred

as a result of a health condition, accident, or sickness,

including:

(A) an individual, group, blanket, or franchise insurance policy

or insurance agreement, a group hospital service contract, or an

individual or group evidence of coverage that is offered by:

(i) an insurance company;

(ii) a group hospital service corporation operating under

Chapter 842;

(iii) a fraternal benefit society operating under Chapter 885;

(iv) a stipulated premium company operating under Chapter 884;

or

(v) a health maintenance organization operating under Chapter

843; and

(B) to the extent permitted by the Employee Retirement Income

Security Act of 1974 (29 U.S.C. Section 1001 et seq.), a health

benefit plan that is offered by:

(i) a multiple employer welfare arrangement as defined by

Section 3 of that Act; or

(ii) another analogous benefit arrangement;

(2) is offered by an approved nonprofit health corporation that

holds a certificate of authority under Chapter 844; or

(3) provides coverage only for a specific disease or condition

or for hospitalization.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1357.053. EXCEPTION. This subchapter does not apply to:

(1) a plan that provides coverage:

(A) only for accidental death or dismemberment;

(B) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury; or

(C) as a supplement to a liability insurance policy;

(2) a small employer health benefit plan written under Chapter

1501;

(3) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss);

(4) a workers' compensation insurance policy;

(5) medical payment insurance coverage provided under a motor

vehicle insurance policy; or

(6) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefit coverage so comprehensive that the

policy is a health benefit plan as described by Section 1357.052.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1357.054. COVERAGE REQUIRED. (a) A health benefit plan

that provides coverage for the treatment of breast cancer must

provide to each enrollee coverage for inpatient care for a

minimum of:

(1) 48 hours following a mastectomy; and

(2) 24 hours following a lymph node dissection for the treatment

of breast cancer.

(b) A health benefit plan is not required to provide the minimum

hours of coverage of inpatient care required under Subsection (a)

if the enrollee and the enrollee's attending physician determine

that a shorter period of inpatient care is appropriate.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1357.055. PROHIBITED CONDUCT. An issuer of a health

benefit plan may not:

(1) deny the eligibility or continued eligibility of an

individual to enroll in the plan or renew coverage under the plan

solely to avoid the requirements of this subchapter;

(2) provide money payments or rebates to an enrollee to

encourage the enrollee to accept less than the minimum coverage

required under this subchapter;

(3) reduce or limit the amount paid to an attending physician,

or otherwise penalize the physician, because the physician

provided care to an enrollee in accordance with this subchapter;

or

(4) provide financial or other incentives to an attending

physician to encourage the physician to provide care to an

enrollee in a manner inconsistent with this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1357.056. NOTICE OF COVERAGE. (a) An issuer of a health

benefit plan shall provide to each enrollee written notice of the

coverage required under this subchapter.

(b) The notice must be provided in accordance with rules adopted

by the commissioner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1357.057. RULES. The commissioner shall adopt rules

necessary to administer this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1358. DIABETES

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1358. DIABETES

SUBCHAPTER A. GUIDELINES FOR DIABETES CARE; MINIMUM COVERAGE

REQUIRED

Sec. 1358.001. DEFINITION. In this subchapter, "enrollee" means

an individual entitled to coverage under a health benefit plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1358.002. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a health benefit plan that provides benefits for

medical or surgical expenses incurred as a result of a health

condition, accident, or sickness, including:

(1) an individual, group, blanket, or franchise insurance policy

or insurance agreement, a group hospital service contract, or an

individual or group evidence of coverage that is offered by:

(A) an insurance company;

(B) a group hospital service corporation operating under Chapter

842;

(C) a fraternal benefit society operating under Chapter 885;

(D) a stipulated premium company operating under Chapter 884; or

(E) a health maintenance organization operating under Chapter

843;

(2) to the extent permitted by the Employee Retirement Income

Security Act of 1974 (29 U.S.C. Section 1001 et seq.), a health

benefit plan that is offered by:

(A) a multiple employer welfare arrangement as defined by

Section 3 of that Act; or

(B) another analogous benefit arrangement; and

(3) health and accident coverage provided by a risk pool created

under Chapter 172, Local Government Code, notwithstanding Section

172.014, Local Government Code, or any other law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1358.003. EXCEPTION. This subchapter does not apply to:

(1) a plan that provides coverage:

(A) only for a specified disease;

(B) only for accidental death or dismemberment;

(C) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury;

(D) as a supplement to a liability insurance policy;

(E) only for dental or vision care; or

(F) only for indemnity for hospital confinement;

(2) a small employer health benefit plan written under Chapter

1501;

(3) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss);

(4) a workers' compensation insurance policy;

(5) medical payment insurance coverage provided under a motor

vehicle insurance policy; or

(6) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefit coverage so comprehensive that the

policy is a health benefit plan as described by Section 1358.002.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1358.004. ADOPTION OF MINIMUM STANDARDS. The commissioner,

in consultation with the Texas Diabetes Council, by rule shall

adopt minimum standards for coverage provided to an enrollee with

diabetes.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1358.005. COVERAGE REQUIRED. (a) A health benefit plan

must provide coverage in accordance with the standards adopted

under Section 1358.004.

(b) Coverage required under this section may not be subject to a

deductible, coinsurance, or copayment requirement that exceeds

the deductible, coinsurance, or copayment requirement applicable

to other similar coverage provided under the health benefit plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER B. SUPPLIES AND SERVICES ASSOCIATED WITH DIABETES

TREATMENT

Sec. 1358.051. DEFINITIONS. In this subchapter:

(1) "Diabetes equipment" means:

(A) blood glucose monitors, including noninvasive glucose

monitors and glucose monitors designed to be used by blind

individuals;

(B) insulin pumps and associated appurtenances;

(C) insulin infusion devices; and

(D) podiatric appliances for the prevention of complications

associated with diabetes.

(2) "Diabetes supplies" means:

(A) test strips for blood glucose monitors;

(B) visual reading and urine test strips;

(C) lancets and lancet devices;

(D) insulin and insulin analogs;

(E) injection aids;

(F) syringes;

(G) prescriptive and nonprescriptive oral agents for controlling

blood sugar levels; and

(H) glucagon emergency kits.

(3) "Nutrition counseling" has the meaning assigned by Section

701.002, Occupations Code.

(4) "Qualified enrollee" means an individual eligible for

coverage under a health benefit plan who has been diagnosed with:

(A) insulin dependent or noninsulin dependent diabetes;

(B) elevated blood glucose levels induced by pregnancy; or

(C) another medical condition associated with elevated blood

glucose levels.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.038(a), eff. September 1, 2005.

Sec. 1358.052. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a health benefit plan that:

(1) provides benefits for medical or surgical expenses incurred

as a result of a health condition, accident, or sickness,

including:

(A) an individual, group, blanket, or franchise insurance policy

or insurance agreement, a group hospital service contract, or an

individual or group evidence of coverage that is offered by:

(i) an insurance company;

(ii) a group hospital service corporation operating under

Chapter 842;

(iii) a fraternal benefit society operating under Chapter 885;

(iv) a stipulated premium company operating under Chapter 884;

(v) a reciprocal exchange operating under Chapter 942; or

(vi) a health maintenance organization operating under Chapter

843; and

(B) to the extent permitted by the Employee Retirement Income

Security Act of 1974 (29 U.S.C. Section 1001 et seq.), a health

benefit plan that is offered by a multiple employer welfare

arrangement as defined by Section 3 of that Act; or

(2) is offered by an approved nonprofit health corporation that

holds a certificate of authority under Chapter 844.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1358.053. EXCEPTION. This subchapter does not apply to:

(1) a plan that provides coverage:

(A) only for a specified disease or another limited benefit;

(B) only for accidental death or dismemberment;

(C) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury;

(D) as a supplement to a liability insurance policy;

(E) for credit insurance;

(F) only for dental or vision care; or

(G) only for indemnity for hospital confinement;

(2) a small employer health benefit plan written under Chapter

1501;

(3) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss);

(4) a workers' compensation insurance policy;

(5) medical payment insurance coverage provided under a motor

vehicle insurance policy; or

(6) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefit coverage so comprehensive that the

policy is a health benefit plan as described by Section 1358.052.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1358.054. COVERAGE REQUIRED. (a) A health benefit plan

that provides coverage for the treatment of diabetes and

conditions associated with diabetes must provide to each

qualified enrollee coverage for:

(1) diabetes equipment;

(2) diabetes supplies; and

(3) diabetes self-management training in accordance with the

requirements of Section 1358.055.

(b) A health benefit plan may require a deductible, copayment,

or coinsurance for coverage provided under this section. The

amount of the deductible, copayment, or coinsurance may not

exceed the amount of the deductible, copayment, or coinsurance

required for treatment of other analogous chronic medical

conditions.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1358.055. DIABETES SELF-MANAGEMENT TRAINING. (a) Diabetes

self-management training must be provided by a health care

practitioner or provider who is:

(1) licensed, registered, or certified in this state to provide

appropriate health care services; and

(2) acting within the scope of practice authorized by the

license, registration, or certification.

(b) For purposes of this subchapter, "self-management training"

includes:

(1) training provided to a qualified enrollee, after the initial

diagnosis of diabetes, in the care and management of that

condition, including nutrition counseling and counseling on the

proper use of diabetes equipment and supplies;

(2) additional training authorized on the diagnosis of a

physician or other health care practitioner of a significant

change in the qualified enrollee's symptoms or condition that

requires changes in the qualified enrollee's self-management

regime; and

(3) periodic or episodic continuing education training

prescribed by an appropriate health care practitioner as

warranted by the development of new techniques or treatments for

diabetes.

(c) If the diabetes self-management training is provided on the

written order of a physician or other health care practitioner,

including a health care practitioner practicing under protocols

jointly developed with a physician, the training must also

include:

(1) a diabetes self-management training program recognized by

the American Diabetes Association;

(2) diabetes self-management training provided by a

multidisciplinary team:

(A) the nonphysician members of which are coordinated by:

(i) a diabetes educator who is certified by the National

Certification Board for Diabetes Educators; or

(ii) an individual who has completed at least 24 hours of

continuing education that meets guidelines established by the

Texas Board of Health and that includes a combination of

diabetes-related educational principles and behavioral

strategies;

(B) that consists of at least a licensed dietitian and a

registered nurse and may include a pharmacist and a social

worker; and

(C) each member of which, other than a social worker, has recent

didactic and experiential preparation in diabetes clinical and

educational issues as determined by the member's licensing

agency, in consultation with the commissioner of public health,

unless the member's licensing agency, in consultation with the

commissioner of public health, determines that the core

educational preparation for the member's license includes the

skills the member needs to provide diabetes self-management

training;

(3) diabetes self-management training provided by a diabetes

educator certified by the National Certification Board for

Diabetes Educators; or

(4) diabetes self-management training that provides one or more

of the following components:

(A) a nutrition counseling component provided by a licensed

dietitian, for which the licensed dietitian shall be paid;

(B) a pharmaceutical component provided by a pharmacist, for

which the pharmacist shall be paid;

(C) a component provided by a physician assistant or registered

nurse, for which the physician assistant or registered nurse

shall be paid, except that the physician assistant or registered

nurse may not be paid for providing a nutrition counseling or

pharmaceutical component unless a licensed dietitian or

pharmacist is unavailable to provide that component; or

(D) a component provided by a physician.

(d) An individual may not provide a component of diabetes

self-management training under Subsection (c)(4) unless:

(1) the subject matter of the component is within the scope of

the individual's practice; and

(2) the individual meets the education requirements, as

determined by the individual's licensing agency in consultation

with the commissioner of public health.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1358.056. COVERAGE FOR NEW OR IMPROVED EQUIPMENT AND

SUPPLIES. A health benefit plan must provide coverage for new or

improved diabetes equipment or supplies, including improved

insulin or another prescription drug, approved by the United

States Food and Drug Administration if the equipment or supplies

are determined by a physician or other health care practitioner

to be medically necessary and appropriate.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1358.057. RULES. (a) The commissioner shall adopt rules

necessary to implement this subchapter.

(b) In adopting rules under this section, the commissioner may

consult with the commissioner of public health and other

appropriate entities.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1359. FORMULAS FOR INDIVIDUALS WITH PHENYLKETONURIA OR OTHER HERITABLE DISEASES

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1359. FORMULAS FOR INDIVIDUALS WITH PHENYLKETONURIA OR

OTHER HERITABLE DISEASES

Sec. 1359.001. DEFINITIONS. In this chapter:

(1) "Heritable disease" means an inherited disease that may

result in mental or physical retardation or death.

(2) "Phenylketonuria" means an inherited condition that, if not

treated, may cause severe mental retardation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1359.002. APPLICABILITY OF CHAPTER. This chapter applies

only to a group health benefit plan that is a group policy,

contract, or certificate of health insurance or an evidence of

coverage delivered, issued for delivery, or renewed in this state

by:

(1) an insurance company;

(2) a group hospital service corporation operating under Chapter

842; or

(3) a health maintenance organization operating under Chapter

843.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1359.003. COVERAGE REQUIRED. (a) A group health benefit

plan must provide coverage for formulas necessary to treat

phenylketonuria or a heritable disease.

(b) The group health benefit plan must provide the coverage to

the same extent that the plan provides coverage for drugs that

are available only on the orders of a physician.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1360. DIAGNOSIS AND TREATMENT AFFECTING TEMPOROMANDIBULAR JOINT

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1360. DIAGNOSIS AND TREATMENT AFFECTING TEMPOROMANDIBULAR

JOINT

Sec. 1360.001. DEFINITION. In this chapter, "temporomandibular

joint" includes the jaw and the craniomandibular joint.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1360.002. APPLICABILITY OF CHAPTER. This chapter applies

only to a group health benefit plan delivered or issued for

delivery in this state that:

(1) provides benefits for dental, medical, or surgical expenses

incurred as a result of a health condition, accident, or

sickness, including:

(A) a group, blanket, or franchise insurance policy or insurance

agreement, a group hospital service contract, or a group evidence

of coverage that is offered by:

(i) an insurance company;

(ii) a group hospital service corporation operating under

Chapter 842;

(iii) a fraternal benefit society operating under Chapter 885;

(iv) a stipulated premium company operating under Chapter 884;

or

(v) a health maintenance organization operating under Chapter

843; and

(B) to the extent permitted by the Employee Retirement Income

Security Act of 1974 (29 U.S.C. Section 1001 et seq.), a health

benefit plan that is offered by:

(i) a multiple employer welfare arrangement as defined by

Section 3 of that Act;

(ii) an entity not authorized under this code or another

insurance law of this state that contracts directly for health

care services on a risk-sharing basis, including a capitation

basis; or

(iii) another analogous benefit arrangement; or

(2) is offered by an approved nonprofit health corporation that

holds a certificate of authority under Chapter 844.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1360.003. EXCEPTION. This chapter does not apply to:

(1) a plan that provides coverage:

(A) only for a specified disease or another limited benefit;

(B) only for accidental death or dismemberment;

(C) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury;

(D) as a supplement to a liability insurance policy;

(E) for credit insurance;

(F) only for vision care; or

(G) only for indemnity for hospital confinement;

(2) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss);

(3) a workers' compensation insurance policy;

(4) a small employer health benefit plan written under Chapter

1501;

(5) medical payment insurance coverage provided under a motor

vehicle insurance policy; or

(6) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefit coverage so comprehensive that the

policy is a health benefit plan as described by Section 1360.002.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1360.004. COVERAGE REQUIRED. (a) A health benefit plan

that provides coverage for medically necessary diagnostic or

surgical treatment of conditions affecting skeletal joints must

provide comparable coverage for diagnostic or surgical treatment

of conditions affecting the temporomandibular joint if the

treatment is medically necessary as a result of:

(1) an accident;

(2) a trauma;

(3) a congenital defect;

(4) a developmental defect; or

(5) a pathology.

(b) Coverage required under this section may be subject to any

provision in the health benefit plan that is generally applicable

to surgical treatment, including a requirement for

precertification of coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1360.005. DENTAL SERVICES COVERAGE NOT REQUIRED. (a) This

chapter does not require a health benefit plan to provide

coverage for dental services if dental services are not otherwise

scheduled or provided as part of the coverage provided under the

plan.

(b) A health benefit plan may not exclude from coverage under

the plan an individual who is unable to undergo dental treatment

in an office setting or under local anesthesia due to a

documented physical, mental, or medical reason as determined by

the individual's physician or by the dentist providing the dental

care.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1361. DETECTION AND PREVENTION OF OSTEOPOROSIS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1361. DETECTION AND PREVENTION OF OSTEOPOROSIS

Sec. 1361.001. DEFINITION. In this chapter, "qualified

enrollee" means an individual entitled to coverage under a group

health benefit plan who is:

(1) a postmenopausal woman who is not receiving estrogen

replacement therapy;

(2) an individual with:

(A) vertebral abnormalities;

(B) primary hyperparathyroidism; or

(C) a history of bone fractures; or

(3) an individual who is:

(A) receiving long-term glucocorticoid therapy; or

(B) being monitored to assess the response to or efficacy of an

approved osteoporosis drug therapy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1361.002. APPLICABILITY OF CHAPTER. This chapter applies

only to a group health benefit plan delivered, issued for

delivery, or renewed in this state that provides coverage for

medical or surgical expenses incurred as a result of accident or

sickness, including:

(1) a group insurance policy;

(2) a group contract issued by a group hospital service

corporation operating under Chapter 842; and

(3) a group contract issued by a health maintenance organization

operating under Chapter 843.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1361.003. COVERAGE REQUIRED. A group health benefit plan

must provide to a qualified enrollee coverage for medically

accepted bone mass measurement to detect low bone mass and to

determine the enrollee's risk of osteoporosis and fractures

associated with osteoporosis.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1362. CERTAIN TESTS FOR DETECTION OF PROSTATE CANCER

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1362. CERTAIN TESTS FOR DETECTION OF PROSTATE CANCER

Sec. 1362.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a health benefit plan that:

(1) provides benefits for medical or surgical expenses incurred

as a result of a health condition, accident, or sickness,

including:

(A) an individual, group, blanket, or franchise insurance policy

or insurance agreement, a group hospital service contract, or an

individual or group evidence of coverage that is offered by:

(i) an insurance company;

(ii) a group hospital service corporation operating under

Chapter 842;

(iii) a fraternal benefit society operating under Chapter 885;

(iv) a stipulated premium company operating under Chapter 884;

or

(v) a health maintenance organization operating under Chapter

843; and

(B) to the extent permitted by the Employee Retirement Income

Security Act of 1974 (29 U.S.C. Section 1001 et seq.), a health

benefit plan that is offered by:

(i) a multiple employer welfare arrangement as defined by

Section 3 of that Act; or

(ii) another analogous benefit arrangement;

(2) is offered by:

(A) an approved nonprofit health corporation that holds a

certificate of authority under Chapter 844; or

(B) an entity not authorized under this code or another

insurance law of this state that contracts directly for health

care services on a risk-sharing basis, including a capitation

basis; or

(3) provides health and accident coverage through a risk pool

created under Chapter 172, Local Government Code, notwithstanding

Section 172.014, Local Government Code, or any other law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1362.002. EXCEPTION. This chapter does not apply to:

(1) a health benefit plan that provides coverage:

(A) only for a specified disease or for another limited benefit;

(B) only for accidental death or dismemberment;

(C) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury;

(D) as a supplement to a liability insurance policy; or

(E) only for indemnity for hospital confinement;

(2) a small employer health benefit plan written under Chapter

1501;

(3) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss);

(4) a workers' compensation insurance policy;

(5) medical payment insurance coverage provided under a motor

vehicle insurance policy; or

(6) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefit coverage so comprehensive that the

policy is a health benefit plan as described by Section 1362.001.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1362.003. COVERAGE REQUIRED. (a) A health benefit plan

that provides coverage for diagnostic medical procedures must

provide to each male enrolled in the plan coverage for expenses

for an annual medically recognized diagnostic examination for the

detection of prostate cancer.

(b) Coverage required under this section includes at a minimum:

(1) a physical examination for the detection of prostate cancer;

and

(2) a prostate-specific antigen test used for the detection of

prostate cancer for each male who:

(A) is at least 50 years of age and is asymptomatic; or

(B) is at least 40 years of age and has a family history of

prostate cancer or another prostate cancer risk factor.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1362.004. NOTICE OF COVERAGE. (a) A health benefit plan

issuer shall provide to each individual enrolled in the plan

written notice of the coverage required under this chapter.

(b) The notice must be provided in accordance with rules adopted

by the commissioner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1362.005. RULES. The commissioner shall adopt rules

necessary to administer this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1363. CERTAIN TESTS FOR DETECTION OF COLORECTAL CANCER

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1363. CERTAIN TESTS FOR DETECTION OF COLORECTAL CANCER

Sec. 1363.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a health benefit plan that:

(1) provides benefits for medical or surgical expenses incurred

as a result of a health condition, accident, or sickness,

including:

(A) an individual, group, blanket, or franchise insurance policy

or insurance agreement, a group hospital service contract, or an

individual or group evidence of coverage that is offered by:

(i) an insurance company;

(ii) a group hospital service corporation operating under

Chapter 842;

(iii) a fraternal benefit society operating under Chapter 885;

(iv) a Lloyd's plan operating under Chapter 941;

(v) a stipulated premium company operating under Chapter 884; or

(vi) a health maintenance organization operating under Chapter

843; and

(B) to the extent permitted by the Employee Retirement Income

Security Act of 1974 (29 U.S.C. Section 1001 et seq.), a health

benefit plan that is offered by:

(i) a multiple employer welfare arrangement as defined by

Section 3 of that Act; or

(ii) another analogous benefit arrangement;

(2) is offered by an approved nonprofit health corporation

operating under Chapter 844; or

(3) provides health and accident coverage through a risk pool

created under Chapter 172, Local Government Code, notwithstanding

Section 172.014, Local Government Code, or any other law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1363.002. EXCEPTION. This chapter does not apply to:

(1) a plan that provides coverage:

(A) only for a specified disease or other limited benefit;

(B) only for accidental death or dismemberment;

(C) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury;

(D) as a supplement to a liability insurance policy; or

(E) only for indemnity for hospital confinement;

(2) a small employer health benefit plan written under Chapter

1501;

(3) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss), as

amended;

(4) a workers' compensation insurance policy;

(5) medical payment insurance coverage provided under a motor

vehicle insurance policy; or

(6) a long-term care policy, including a nursing home fixed

indemnity policy, unless the commissioner determines that the

policy provides benefit coverage so comprehensive that the policy

is a health benefit plan as described by Section 1363.001.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1363.003. MINIMUM COVERAGE REQUIRED. (a) A health benefit

plan that provides coverage for screening medical procedures must

provide to each individual enrolled in the plan who is 50 years

of age or older and at normal risk for developing colon cancer

coverage for expenses incurred in conducting a medically

recognized screening examination for the detection of colorectal

cancer.

(b) The minimum coverage required under this section must

include:

(1) a fecal occult blood test performed annually and a flexible

sigmoidoscopy performed every five years; or

(2) a colonoscopy performed every 10 years.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1363.004. NOTICE OF COVERAGE. (a) A health benefit plan

issuer shall provide to each individual enrolled in the plan

written notice of the coverage required under this chapter.

(b) The notice must be provided in accordance with rules adopted

by the commissioner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1363.005. RULES. The commissioner shall adopt rules as

necessary to administer this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1364. COVERAGE PROVISIONS RELATING TO HIV, AIDS, OR HIV-RELATED ILLNESSES

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1364. COVERAGE PROVISIONS RELATING TO HIV, AIDS, OR

HIV-RELATED ILLNESSES

SUBCHAPTER A. EXCLUSION FROM OR DENIAL OF COVERAGE PROHIBITED

Sec. 1364.001. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a group health benefit plan that is delivered,

issued for delivery, or renewed and that is:

(1) a group accident and health insurance policy;

(2) a group contract issued by a group hospital service

corporation operating under Chapter 842; or

(3) a group evidence of coverage issued by a health maintenance

organization operating under Chapter 843.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1364.002. EXCEPTION. This subchapter does not apply to:

(1) a credit accident and health insurance policy subject to

Chapter 1153;

(2) any group specifically provided for or authorized by law in

existence and covered under a policy filed with the State Board

of Insurance before April 1, 1975;

(3) accident or health coverage that is incidental to any form

of a group automobile, casualty, property, workers' compensation,

or employers' liability policy approved by the department; or

(4) any policy or contract of insurance with a state agency,

department, or board providing health services:

(A) to eligible individuals under Chapter 32, Human Resources

Code; or

(B) under a state plan adopted in accordance with 42 U.S.C.

Sections 1396-1396g, as amended, or 42 U.S.C. Section 1397aa et

seq., as amended.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1364.003. PROHIBITION. A group health benefit plan may not

exclude or deny coverage for:

(1) human immunodeficiency virus (HIV);

(2) acquired immune deficiency syndrome (AIDS); or

(3) an HIV-related illness.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1364.004. RULES. The commissioner may adopt rules

necessary to administer this subchapter. A rule adopted under

this section is subject to notice and hearing as provided by

Section 1201.007 for a rule adopted under Chapter 1201.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER B. CANCELLATION OF GROUP COVERAGE PROHIBITED

Sec. 1364.051. DEFINITIONS. In this subchapter, "AIDS" and

"HIV" have the meanings assigned by Section 81.101, Health and

Safety Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1364.052. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to an insurer that delivers or issues for delivery a

group health insurance policy or contract in this state,

including a group hospital service corporation operating under

Chapter 842.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1364.053. PROHIBITION. (a) Except as provided by

Subsection (b), an insurer may not cancel during the term of a

group health insurance policy or contract an individual's

coverage provided by the policy or contract because the

individual:

(1) has been diagnosed as having AIDS or HIV;

(2) has been treated for AIDS or HIV; or

(3) is being treated for AIDS or HIV.

(b) The insurer may cancel the coverage provided by the policy

or contract for fraud or misrepresentation in the obtaining of

coverage by failure to disclose a diagnosis of AIDS or an

HIV-related condition.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER C. CERTAIN COVERAGES PROVIDED BY LOCAL GOVERNMENTS

Sec. 1364.101. PROHIBITION ON EXCLUSION OR LIMITATION OF

COVERAGES. A political subdivision that provides group health

insurance coverage, health maintenance organization coverage, or

self-insured health care coverage to the political subdivision's

officers or employees may not contract for or provide coverage

that excludes or limits coverage or services for:

(1) acquired immune deficiency syndrome, as defined by the

Centers for Disease Control and Prevention of the United States

Public Health Service; or

(2) human immunodeficiency virus infection.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1365. LOSS OR IMPAIRMENT OF SPEECH OR HEARING

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1365. LOSS OR IMPAIRMENT OF SPEECH OR HEARING

Sec. 1365.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a group health benefit plan that provides hospital and

medical coverage on an expense-incurred, service, or prepaid

basis, including a group policy, contract, or plan that is

offered in this state by:

(1) an insurer;

(2) a group hospital service corporation operating under Chapter

842; or

(3) a health maintenance organization operating under Chapter

843.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1365.002. APPLICABILITY OF GENERAL PROVISIONS OF OTHER LAW.

The provisions of Chapter 1201, including provisions relating to

the applicability, purpose, and enforcement of that chapter,

construction of policies under that chapter, rulemaking under

that chapter, and definitions of terms applicable in that

chapter, apply to this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1365.003. OFFER OF COVERAGE REQUIRED. (a) A group health

benefit plan issuer shall offer and make available under the plan

coverage for the necessary care and treatment of loss or

impairment of speech or hearing.

(b) Coverage required under this section:

(1) may not be less favorable than coverage for physical illness

generally under the plan; and

(2) must be subject to the same durational limits, dollar

limits, deductibles, and coinsurance factors as coverage for

physical illness generally under the plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1365.004. RIGHT TO REJECT COVERAGE OR SELECT ALTERNATIVE

BENEFITS. An offer of coverage required under Section 1365.003

is subject to the right of the group contract holder to reject

the coverage or to select an alternative level of benefits that

is offered by or negotiated with the group health benefit plan

issuer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.028, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.028, eff. September 1, 2007.



CHAPTER 1366. BENEFITS RELATED TO FERTILITY AND CHILDBIRTH

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1366. BENEFITS RELATED TO FERTILITY AND CHILDBIRTH

SUBCHAPTER A. COVERAGE FOR IN VITRO FERTILIZATION PROCEDURES

Sec. 1366.001. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a group health benefit plan that provides

benefits for hospital, medical, or surgical expenses incurred as

a result of accident or sickness, including a group health

insurance policy, health care service contract or plan, or other

provision of group health benefits, coverage, or services in this

state that is issued, entered into, or provided by:

(1) an insurer;

(2) a group hospital service corporation operating under Chapter

842;

(3) a health maintenance organization operating under Chapter

843; or

(4) an employer, multiple employer, union, association, trustee,

or other self-funded or self-insured welfare or benefit plan,

program, or arrangement.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1366.002. EXCEPTION. This subchapter does not apply to:

(1) a credit accident and health insurance policy subject to

Chapter 1153;

(2) any group specifically provided for or authorized by law in

existence and covered under a policy filed with the State Board

of Insurance before April 1, 1975;

(3) accident and health coverages that are incidental to any

form of a group automobile, casualty, property, workers'

compensation, or employers' liability policy approved by the

commissioner; or

(4) any policy or contract of insurance with a state agency,

department, or board providing health services:

(A) to eligible individuals under Chapter 32, Human Resources

Code; or

(B) under a state plan adopted in accordance with 42 U.S.C.

Sections 1396-1396g, as amended, or 42 U.S.C. Section 1397aa et

seq., as amended.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1366.003. OFFER OF COVERAGE REQUIRED. (a) Subject to this

subchapter, an issuer of a group health benefit plan that

provides pregnancy-related benefits for individuals covered under

the plan shall offer and make available to each holder or sponsor

of the plan coverage for services and benefits on an expense

incurred, service, or prepaid basis for outpatient expenses that

arise from in vitro fertilization procedures.

(b) Benefits for in vitro fertilization procedures required

under this section must be provided to the same extent as

benefits provided for other pregnancy-related procedures under

the plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1366.004. REJECTION OF OFFER. A rejection of an offer

under Section 1366.003 to provide coverage for in vitro

fertilization procedures must be in writing.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1366.005. CONDITIONS APPLICABLE TO COVERAGE. The coverage

offered under Section 1366.003 is required only if:

(1) the patient for the in vitro fertilization procedure is an

individual covered under the group health benefit plan;

(2) the fertilization or attempted fertilization of the

patient's oocytes is made only with the sperm of the patient's

spouse;

(3) the patient and the patient's spouse have a history of

infertility of at least five continuous years' duration or the

infertility is associated with:

(A) endometriosis;

(B) exposure in utero to diethylstilbestrol (DES);

(C) blockage of or surgical removal of one or both fallopian

tubes; or

(D) oligospermia;

(4) the patient has been unable to attain a successful pregnancy

through any less costly applicable infertility treatments for

which coverage is available under the group health benefit plan;

and

(5) the in vitro fertilization procedures are performed at a

medical facility that conforms to the minimal standards for

programs of in vitro fertilization adopted by the American

Society for Reproductive Medicine.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1366.006. CERTAIN ISSUERS OF HEALTH BENEFIT PLANS NOT

REQUIRED TO OFFER COVERAGE. An insurer, health maintenance

organization, or self-insuring employer that is owned by or that

is part of an entity, group, or order that is directly affiliated

with a bona fide religious denomination that includes as an

integral part of its beliefs and practices that in vitro

fertilization is contrary to moral principles that the religious

denomination considers to be an essential part of its beliefs is

not required to offer coverage for in vitro fertilization under

Section 1366.003.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1366.007. RULES. The commissioner may adopt rules

necessary to administer this subchapter. A rule adopted under

this section is subject to notice and hearing as provided by

Section 1201.007 for a rule adopted under Chapter 1201.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER B. MINIMUM INPATIENT STAY FOLLOWING BIRTH OF CHILD AND

POSTDELIVERY CARE

Sec. 1366.051. SHORT TITLE. This subchapter may be cited as the

Lee Alexandria Hanley Act.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1366.052. DEFINITIONS. In this subchapter:

(1) "Attending physician" means an obstetrician, pediatrician,

or other physician who attends a woman who has given birth to a

child or who attends a newborn child.

(2) "Postdelivery care" means postpartum health care services

provided in accordance with accepted maternal and neonatal

physical assessments. The term includes parent education,

assistance and training in breast-feeding and bottle-feeding, and

the performance of any necessary and appropriate clinical tests.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1366.053. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a health benefit plan that:

(1) provides benefits for medical or surgical expenses incurred

as a result of a health condition, accident, or sickness,

including:

(A) an individual, group, blanket, or franchise insurance policy

or insurance agreement, a group hospital service contract, or an

individual or group evidence of coverage that is offered by:

(i) an insurance company;

(ii) a group hospital service corporation operating under

Chapter 842;

(iii) a fraternal benefit society operating under Chapter 885;

(iv) a stipulated premium company operating under Chapter 884;

or

(v) a health maintenance organization operating under Chapter

843; and

(B) to the extent permitted by the Employee Retirement Income

Security Act of 1974 (29 U.S.C. Section 1001 et seq.), a health

benefit plan that is offered by:

(i) a multiple employer welfare arrangement as defined by

Section 3 of that Act;

(ii) an entity not authorized under this code or another

insurance law of this state that contracts directly for health

care services on a risk-sharing basis, including a capitation

basis; or

(iii) another analogous benefit arrangement; or

(2) is offered by an approved nonprofit health corporation that

holds a certificate of authority under Chapter 844.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1366.054. EXCEPTION. This subchapter does not apply to:

(1) a plan that provides coverage:

(A) only for a specified disease or for another limited benefit;

(B) only for accidental death or dismemberment;

(C) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury;

(D) as a supplement to a liability insurance policy;

(E) for credit insurance;

(F) only for dental or vision care; or

(G) only for indemnity for hospital confinement;

(2) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss);

(3) a workers' compensation insurance policy;

(4) medical payment insurance coverage provided under a motor

vehicle insurance policy; or

(5) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefit coverage so comprehensive that the

policy is a health benefit plan as described by Section 1366.053.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1366.055. COVERAGE FOR INPATIENT CARE REQUIRED. (a)

Except as provided by Subsection (b), a health benefit plan that

provides maternity benefits, including benefits for childbirth,

must provide to a woman who has given birth to a child and the

newborn child coverage for inpatient care in a health care

facility for not less than:

(1) 48 hours after an uncomplicated vaginal delivery; and

(2) 96 hours after an uncomplicated delivery by cesarean

section.

(b) A health benefit plan that provides to a woman who has given

birth to a child and the newborn child coverage for in-home

postdelivery care is not required to provide the coverage

required under Subsection (a) unless:

(1) the attending physician determines that inpatient care is

medically necessary; or

(2) the woman requests inpatient care.

(c) For purposes of Subsection (a), the attending physician

shall determine whether a delivery is complicated.

(d) This section does not require a woman who is eligible for

coverage under a health benefit plan to:

(1) give birth to a child in a hospital or other health care

facility; or

(2) remain under inpatient care in a hospital or other health

care facility for any fixed term following the birth of a child.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1366.056. COVERAGE FOR POSTDELIVERY CARE REQUIRED. (a) If

a decision is made to discharge a woman who has given birth to a

child or the newborn child from inpatient care before the

expiration of the minimum hours of coverage required under

Section 1366.055(a), a health benefit plan must provide to the

woman and child coverage for timely postdelivery care.

(b) The timeliness of the postdelivery care shall be determined

in accordance with recognized medical standards for that care.

(c) The postdelivery care may be provided by a physician,

registered nurse, or other appropriate licensed health care

provider.

(d) Subject to Subsection (e), the postdelivery care may be

provided at:

(1) the woman's home;

(2) a health care provider's office;

(3) a health care facility; or

(4) another location determined to be appropriate under rules

adopted by the commissioner.

(e) The coverage required under this section must give the woman

the option to have the care provided in the woman's home.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1366.057. PROHIBITED CONDUCT. An issuer of a health

benefit plan may not:

(1) modify the terms and conditions of coverage based on a

request by an enrollee for less than the minimum coverage

required under Section 1366.055(a);

(2) offer to a woman who has given birth to a child a financial

incentive or other compensation the receipt of which is

contingent on the waiver by the woman of the minimum coverage

required under Section 1366.055(a);

(3) refuse to accept a physician's recommendation for inpatient

care made in consultation with the woman who has given birth to a

child if the period of inpatient care recommended by the

physician does not exceed the minimum periods recommended in

guidelines for perinatal care developed by:

(A) the American College of Obstetricians and Gynecologists;

(B) the American Academy of Pediatrics; or

(C) another nationally recognized professional association of

obstetricians and gynecologists or of pediatricians;

(4) reduce payments or other forms of reimbursement for

inpatient care below the usual and customary rate of

reimbursement for that care; or

(5) penalize a physician for recommending inpatient care for a

woman or the woman's newborn child by:

(A) refusing to permit the physician to participate as a

provider in the health benefit plan;

(B) reducing payments made to the physician;

(C) requiring the physician to:

(i) provide additional documentation; or

(ii) undergo additional utilization review; or

(D) imposing other analogous sanctions or disincentives.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1366.058. NOTICE OF COVERAGE. (a) An issuer of a health

benefit plan shall provide to each individual enrolled in the

plan written notice of the coverage required under this

subchapter.

(b) The notice must be provided in accordance with rules adopted

by the commissioner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1366.059. RULES. The commissioner shall adopt rules

necessary to administer this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1367. COVERAGE OF CHILDREN

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1367. COVERAGE OF CHILDREN

SUBCHAPTER A. NEWBORN CHILDREN

Sec. 1367.001. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a health benefit plan delivered or issued for

delivery in this state that is an individual or group policy of

accident and health insurance, including a policy issued by a

group hospital service corporation operating under Chapter 842.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1367.002. APPLICABILITY OF GENERAL PROVISIONS OF OTHER LAW.

The provisions of Chapter 1201, including provisions relating to

the applicability, purpose, and enforcement of that chapter,

construction of policies under that chapter, rulemaking under

that chapter, and definitions of terms applicable in that

chapter, apply to this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1367.003. CERTAIN LIMITATIONS ON COVERAGE FOR NEWBORN

CHILDREN PROHIBITED. A health benefit plan that provides

maternity benefits or accident and health coverage for additional

newborn children may not be issued in this state if the plan

excludes or limits:

(1) initial coverage of a newborn child for a period of time; or

(2) coverage for congenital defects of a newborn child.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER B. CHILDHOOD IMMUNIZATIONS

Sec. 1367.051. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a health benefit plan that:

(1) provides benefits for medical or surgical expenses incurred

as a result of a health condition, accident, or sickness,

including an individual, group, blanket, or franchise insurance

policy or insurance agreement, a group hospital service contract,

or an individual or group evidence of coverage that is offered

by:

(A) an insurance company;

(B) a group hospital service corporation operating under Chapter

842;

(C) a fraternal benefit society operating under Chapter 885;

(D) a stipulated premium company operating under Chapter 884;

(E) a health maintenance organization operating under Chapter

843; or

(F) a multiple employer welfare arrangement subject to

regulation under Chapter 846;

(2) is offered by an approved nonprofit health corporation that

holds a certificate of authority under Chapter 844; or

(3) provides health and accident coverage through a risk pool

created under Chapter 172, Local Government Code, notwithstanding

Section 172.014, Local Government Code, or any other law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1367.052. EXCEPTION. This subchapter does not apply to:

(1) a plan that provides coverage:

(A) only for a specified disease or for another limited benefit;

(B) only for accidental death or dismemberment;

(C) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury;

(D) as a supplement to a liability insurance policy;

(E) for credit insurance;

(F) only for dental or vision care; or

(G) only for indemnity for hospital confinement;

(2) a small employer health benefit plan written under Chapter

1501;

(3) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss);

(4) a workers' compensation insurance policy;

(5) medical payment insurance coverage provided under a motor

vehicle insurance policy; or

(6) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefit coverage so comprehensive that the

policy is a health benefit plan as described by Section 1367.051.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1367.053. COVERAGE REQUIRED. (a) A health benefit plan

that provides coverage for a family member of an insured or

enrollee shall provide for each covered child from birth through

the date of the child's sixth birthday coverage for:

(1) immunization against:

(A) diphtheria;

(B) haemophilus influenzae type b;

(C) hepatitis B;

(D) measles;

(E) mumps;

(F) pertussis;

(G) polio;

(H) rubella;

(I) tetanus; and

(J) varicella; and

(2) any other immunization that is required for the child by

law.

(b) For purposes of Subsection (a), a covered child is a child

who, as a result of the child's relationship to an insured or

enrollee in a health benefit plan, would be entitled to coverage

under an accident and health insurance policy under Section

1201.061, 1201.062, 1201.063, or 1201.064.

(c) In addition to the immunizations required under Subsection

(a), a health maintenance organization that issues a health

benefit plan shall provide under the plan coverage for

immunization against rotovirus and any other immunization

required for a child by law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.0281, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.0281, eff. September 1, 2007.

Sec. 1367.054. COPAYMENT, DEDUCTIBLE, OR COINSURANCE REQUIREMENT

PROHIBITED. (a) Coverage required under Section 1367.053(a) may

not be made subject to a deductible, copayment, or coinsurance

requirement.

(b) This section does not prohibit the application of a

deductible, copayment, or coinsurance requirement to another

service provided at the same time the immunization is

administered.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1367.055. RULES. The commissioner may adopt rules

necessary to implement this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.039, eff. September 1, 2005.

SUBCHAPTER C. HEARING TEST

Sec. 1367.101. APPLICABILITY OF SUBCHAPTER. (a) This

subchapter applies only to a health benefit plan that:

(1) provides benefits for medical or surgical expenses incurred

as a result of a health condition, accident, or sickness,

including an individual, group, blanket, or franchise insurance

policy or insurance agreement, a group hospital service contract,

or an individual or group evidence of coverage that is offered

by:

(A) an insurance company;

(B) a group hospital service corporation operating under Chapter

842;

(C) a fraternal benefit society operating under Chapter 885;

(D) a stipulated premium company operating under Chapter 884;

(E) a health maintenance organization operating under Chapter

843; or

(F) a multiple employer welfare arrangement subject to

regulation under Chapter 846;

(2) is offered by an approved nonprofit health corporation that

holds a certificate of authority under Chapter 844; or

(3) provides health and accident coverage through a risk pool

created under Chapter 172, Local Government Code, notwithstanding

Section 172.014, Local Government Code, or any other law.

(b) This subchapter applies to a health benefit plan described

by Subsection (a) that provides coverage to a resident of this

state, regardless of whether the plan issuer is located in or

outside this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1367.102. EXCEPTION. This subchapter does not apply to:

(1) a plan that provides coverage:

(A) only for a specified disease or for another limited benefit;

(B) only for accidental death or dismemberment;

(C) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury;

(D) as a supplement to a liability insurance policy;

(E) for credit insurance;

(F) only for dental or vision care; or

(G) only for indemnity for hospital confinement;

(2) a small employer health benefit plan written under Chapter

1501;

(3) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss);

(4) a workers' compensation insurance policy;

(5) medical payment insurance coverage provided under a motor

vehicle insurance policy; or

(6) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefit coverage so comprehensive that the

policy is a health benefit plan as described by Section 1367.101.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1367.103. COVERAGE REQUIRED. (a) A health benefit plan

that provides coverage for a family member of an insured or

enrollee shall provide to each covered child coverage for:

(1) a screening test for hearing loss from birth through the

date the child is 30 days of age, as provided by Chapter 47,

Health and Safety Code; and

(2) necessary diagnostic follow-up care related to the screening

test from birth through the date the child is 24 months of age.

(b) For purposes of Subsection (a), a covered child is a child

who, as a result of the child's relationship to an insured or

enrollee in a health benefit plan, would be entitled to coverage

under an accident and health insurance policy under Section

1201.061, 1201.062, 1201.063, or 1201.064.

(c) This section does not require a health benefit plan to

provide the coverage described by this section to a child of an

individual residing in this state if the individual is:

(1) employed outside this state; and

(2) covered under a health benefit plan maintained for the

individual by the individual's employer as an employment benefit.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1367.104. COPAYMENT OR COINSURANCE REQUIREMENT PERMITTED;

DEDUCTIBLE REQUIREMENT OR DOLLAR LIMIT PROHIBITED; NOTICE

REQUIRED. (a) Coverage required under this subchapter:

(1) may be subject to a copayment or coinsurance requirement;

and

(2) may not be subject to a deductible requirement or a dollar

limit.

(b) The requirements of this section must be stated in the

coverage document.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1367.105. RULES. The commissioner may adopt rules

necessary to implement this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER D. CHILD CRANIOFACIAL ABNORMALITIES

Sec. 1367.151. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a health benefit plan that:

(1) provides benefits for medical or surgical expenses incurred

as a result of a health condition, accident, or sickness,

including:

(A) an individual, group, blanket, or franchise insurance policy

or insurance agreement, a group hospital service contract, or an

individual or group evidence of coverage that is offered by:

(i) an insurance company;

(ii) a group hospital service corporation operating under

Chapter 842;

(iii) a fraternal benefit society operating under Chapter 885;

(iv) a stipulated premium company operating under Chapter 884;

or

(v) a health maintenance organization operating under Chapter

843; and

(B) to the extent permitted by the Employee Retirement Income

Security Act of 1974 (29 U.S.C. Section 1001 et seq.), a health

benefit plan that is offered by:

(i) a multiple employer welfare arrangement as defined by

Section 3 of that Act;

(ii) an entity not authorized under this code or another

insurance law of this state that contracts directly for health

care services on a risk-sharing basis, including a capitation

basis; or

(iii) another analogous benefit arrangement; or

(2) is offered by an approved nonprofit health corporation that

holds a certificate of authority under Chapter 844.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1367.152. EXCEPTION. This subchapter does not apply to:

(1) a plan that provides coverage:

(A) only for a specified disease or for another limited benefit;

(B) only for accidental death or dismemberment;

(C) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury;

(D) as a supplement to a liability insurance policy;

(E) for credit insurance;

(F) only for dental or vision care; or

(G) only for indemnity for hospital confinement or other

hospital expenses;

(2) a small employer health benefit plan written under Chapter

1501;

(3) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss);

(4) a workers' compensation insurance policy;

(5) medical payment insurance coverage provided under a motor

vehicle insurance policy; or

(6) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefit coverage so comprehensive that the

policy is a health benefit plan as described by Section 1367.151.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1367.153. RECONSTRUCTIVE SURGERY FOR CRANIOFACIAL

ABNORMALITIES; DEFINITION REQUIRED. A health benefit plan that

provides coverage for a child who is younger than 18 years of age

must define "reconstructive surgery for craniofacial

abnormalities" under the plan to mean surgery to improve the

function of, or to attempt to create a normal appearance of, an

abnormal structure caused by congenital defects, developmental

deformities, trauma, tumors, infections, or disease.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1367.154. RULES. The commissioner shall adopt rules

necessary to administer this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER E. DEVELOPMENTAL DELAYS

Sec. 1367.201. DEFINITION. In this subchapter, rehabilitative

and habilitative therapies include:

(1) occupational therapy evaluations and services;

(2) physical therapy evaluations and services;

(3) speech therapy evaluations and services; and

(4) dietary or nutritional evaluations.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.040(a), eff. September 1, 2005.

Sec. 1367.202. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a health benefit plan that:

(1) provides benefits for medical or surgical expenses incurred

as a result of a health condition, accident, or sickness,

including an individual, group, blanket, or franchise insurance

policy or insurance agreement, a group hospital service contract,

or an individual or group evidence of coverage that is offered

by:

(A) an insurance company;

(B) a group hospital service corporation operating under Chapter

842;

(C) a fraternal benefit society operating under Chapter 885;

(D) a stipulated premium company operating under Chapter 884;

(E) a health maintenance organization operating under Chapter

843; or

(F) a multiple employer welfare arrangement subject to

regulation under Chapter 846;

(2) is offered by an approved nonprofit health corporation that

holds a certificate of authority under Chapter 844; or

(3) provides health and accident coverage through a risk pool

created under Chapter 172, Local Government Code, notwithstanding

Section 172.014, Local Government Code, or any other law.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.040(a), eff. September 1, 2005.

Sec. 1367.203. EXCEPTION. This subchapter does not apply to:

(1) a plan that provides coverage:

(A) only for a specified disease or for another limited benefit;

(B) only for accidental death or dismemberment;

(C) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury;

(D) as a supplement to a liability insurance policy;

(E) for credit insurance;

(F) only for dental or vision care; or

(G) only for indemnity for hospital confinement;

(2) a small employer health benefit plan written under Chapter

1501;

(3) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss);

(4) a workers' compensation insurance policy;

(5) medical payment insurance coverage provided under a motor

vehicle insurance policy; or

(6) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefit coverage so comprehensive that the

policy is a health benefit plan as described by Section 1367.202.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.040(a), eff. September 1, 2005.

Sec. 1367.204. OFFER OF COVERAGE REQUIRED. (a) A health

benefit plan issuer must offer coverage that complies with this

subchapter.

(b) The individual or group policy or contract holder may reject

coverage required to be offered under this section.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.040(a), eff. September 1, 2005.

Sec. 1367.205. COVERAGE OF CERTAIN THERAPIES. (a) A health

benefit plan that provides coverage for rehabilitative and

habilitative therapies under this subchapter may not prohibit or

restrict payment for covered services provided to a child and

determined to be necessary to and provided in accordance with an

individualized family service plan issued by the Interagency

Council on Early Childhood Intervention under Chapter 73, Human

Resources Code.

(b) Rehabilitative and habilitative therapies described by

Subsection (a) must be covered in the amount, duration, scope,

and service setting established in the child's individualized

family service plan.

(c) A child is entitled to benefits under this subchapter if the

child, as a result of the child's relationship to an insured or

enrollee in a health benefit plan, would be entitled to coverage

under an accident and health insurance policy under Section

1201.061, 1201.062, 1201.063, or 1201.064.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.040(a), eff. September 1, 2005.

Sec. 1367.206. PROHIBITED ACTIONS. Under the coverage required

to be offered under this subchapter, a health benefit plan issuer

may not:

(1) apply the cost of rehabilitative and habilitative therapies

described by Section 1367.205(a) to an annual or lifetime maximum

plan benefit or similar provision under the plan; or

(2) use the cost of rehabilitative or habilitative therapies

described by Section 1367.205(a) as the sole justification for:

(A) increasing plan premiums; or

(B) terminating the insured's or enrollee's participation in the

plan.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.040(a), eff. September 1, 2005.

Sec. 1367.207. RULES. The commissioner may adopt rules

necessary to implement this subchapter.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.040(a), eff. September 1, 2005.



CHAPTER 1368. AVAILABILITY OF CHEMICAL DEPENDENCY COVERAGE

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1368. AVAILABILITY OF CHEMICAL DEPENDENCY COVERAGE

Sec. 1368.001. DEFINITIONS. In this chapter:

(1) "Chemical dependency" means the abuse of, a psychological or

physical dependence on, or an addiction to alcohol or a

controlled substance.

(2) "Chemical dependency treatment center" means a facility that

provides a program for the treatment of chemical dependency under

a written treatment plan approved and monitored by a physician

and that is:

(A) affiliated with a hospital under a contractual agreement

with an established system for patient referral;

(B) accredited as a chemical dependency treatment center by the

Joint Commission on Accreditation of Healthcare Organizations;

(C) licensed as a chemical dependency treatment program by the

Texas Commission on Alcohol and Drug Abuse; or

(D) licensed, certified, or approved as a chemical dependency

treatment program or center by another state agency.

(3) "Controlled substance" means an abusable volatile chemical,

as defined by Section 485.001, Health and Safety Code, or a

substance designated as a controlled substance under Chapter 481,

Health and Safety Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1368.002. APPLICABILITY OF CHAPTER. This chapter applies

only to a group health benefit plan that provides hospital and

medical coverage or services on an expense incurred, service, or

prepaid basis, including a group insurance policy or contract or

self-funded or self-insured plan or arrangement that is offered

in this state by:

(1) an insurer;

(2) a group hospital service corporation operating under Chapter

842;

(3) a health maintenance organization operating under Chapter

843; or

(4) an employer, trustee, or other self-funded or self-insured

plan or arrangement.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1368.003. EXCEPTION. This chapter does not apply to:

(1) an employer, trustee, or other self-funded or self-insured

plan or arrangement with 250 or fewer employees or members;

(2) an individual insurance policy;

(3) an individual evidence of coverage issued by a health

maintenance organization;

(4) a health insurance policy that provides only:

(A) cash indemnity for hospital or other confinement benefits;

(B) supplemental or limited benefit coverage;

(C) coverage for specified diseases or accidents;

(D) disability income coverage; or

(E) any combination of those benefits or coverages;

(5) a blanket insurance policy;

(6) a short-term travel insurance policy;

(7) an accident-only insurance policy;

(8) a limited or specified disease insurance policy;

(9) an individual conversion insurance policy or contract;

(10) a policy or contract designed for issuance to a person

eligible for Medicare coverage or other similar coverage under a

state or federal government plan; or

(11) an evidence of coverage provided by a health maintenance

organization if the plan holder is the subject of a collective

bargaining agreement that was in effect on January 1, 1982, and

that has not expired since that date.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1368.004. COVERAGE REQUIRED. (a) A group health benefit

plan shall provide coverage for the necessary care and treatment

of chemical dependency.

(b) Coverage required under this section may be provided:

(1) directly by the group health benefit plan issuer; or

(2) by another entity, including a single service health

maintenance organization, under contract with the group health

benefit plan issuer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1368.005. MINIMUM COVERAGE REQUIREMENTS. (a) Except as

provided by Subsection (b), coverage required under this chapter:

(1) may not be less favorable than coverage provided for

physical illness generally under the plan; and

(2) shall be subject to the same durational limits, dollar

limits, deductibles, and coinsurance factors that apply to

coverage provided for physical illness generally under the plan.

(b) A group health benefit plan may set dollar or durational

limits for coverage required under this chapter that are less

favorable than for coverage provided for physical illness

generally under the plan if those limits are sufficient to

provide appropriate care and treatment under the guidelines and

standards adopted under Section 1368.007. If guidelines and

standards adopted under Section 1368.007 are not in effect, the

dollar and durational limits may not be less favorable than for

physical illness generally.

(c) This section does not require payment of a usual, customary,

and reasonable rate for treatment of a covered individual if a

health maintenance organization or preferred provider

organization establishes a negotiated rate for the locality in

which the covered individual customarily receives care.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1368.006. LIMITATION ON COVERAGE. (a) In this section,

"treatment series" means a planned, structured, and organized

program to promote chemical-free status that:

(1) may include different facilities or modalities; and

(2) is completed when the covered individual:

(A) is, on medical advice, discharged from:

(i) inpatient detoxification;

(ii) inpatient rehabilitation or treatment;

(iii) partial hospitalization or intensive outpatient treatment;

or

(iv) a series of those levels of treatments without a lapse in

treatment; or

(B) fails to materially comply with the treatment program for a

period of 30 days.

(b) Notwithstanding Section 1368.005, coverage required under

this chapter is limited to a lifetime maximum of three separate

treatment series for each covered individual.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1368.007. TREATMENT STANDARDS. (a) Coverage provided

under this chapter for necessary care and treatment in a chemical

dependency treatment center must be provided as if the care and

treatment were provided in a hospital.

(b) The department by rule shall adopt standards formulated and

approved by the department and the Texas Commission on Alcohol

and Drug Abuse for use by insurers, other third-party

reimbursement sources, and chemical dependency treatment centers.

(c) Standards adopted under this section must provide for:

(1) reasonable control of costs necessary for inpatient and

outpatient treatment of chemical dependency, including guidelines

for treatment periods; and

(2) appropriate utilization review of treatment as well as

necessary extensions of treatment.

(d) Coverage required under this chapter is subject to the

standards adopted under this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1368.008. USE OF ENDORSEMENT OR RIDER TO COMPLY WITH

CHAPTER. A group health benefit plan issuer that uses a policy

form approved by the commissioner before November 10, 1981, may

use an endorsement or rider to comply with this chapter if the

endorsement or rider is approved by the commissioner as complying

with this chapter and other provisions of this code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1369. BENEFITS RELATED TO PRESCRIPTION DRUGS AND DEVICES AND RELATED SERVICES

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1369. BENEFITS RELATED TO PRESCRIPTION DRUGS AND DEVICES

AND RELATED SERVICES

SUBCHAPTER A. COVERAGE OF PRESCRIPTION DRUGS IN GENERAL

Sec. 1369.001. DEFINITIONS. In this subchapter:

(1) "Contraindication" means the potential for, or the

occurrence of:

(A) an undesirable change in the therapeutic effect of a

prescribed drug because of the presence of a disease condition in

the patient for whom the drug is prescribed; or

(B) a clinically significant adverse effect of a prescribed drug

on a disease condition of the patient for whom the drug is

prescribed.

(2) "Drug" has the meaning assigned by Section 551.003,

Occupations Code.

(3) "Indication" means a symptom, cause, or occurrence in a

disease that points out the cause, diagnosis, course of

treatment, or prognosis of the disease.

(4) "Peer-reviewed medical literature" means scientific studies

published in a peer-reviewed national professional journal.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1369.002. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a health benefit plan that provides benefits for

medical or surgical expenses incurred as a result of a health

condition, accident, or sickness, including an individual, group,

blanket, or franchise insurance policy or insurance agreement, a

group hospital service contract, or an individual or group

evidence of coverage or similar coverage document that is offered

by:

(1) an insurance company;

(2) a group hospital service corporation operating under Chapter

842;

(3) a fraternal benefit society operating under Chapter 885;

(4) a stipulated premium company operating under Chapter 884;

(5) a reciprocal exchange operating under Chapter 942;

(6) a health maintenance organization operating under Chapter

843;

(7) a multiple employer welfare arrangement that holds a

certificate of authority under Chapter 846; or

(8) an approved nonprofit health corporation that holds a

certificate of authority under Chapter 844.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1369.003. EXCEPTION. This subchapter does not apply to:

(1) a health benefit plan that provides coverage:

(A) only for a specified disease or for another limited benefit;

(B) only for accidental death or dismemberment;

(C) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury;

(D) as a supplement to a liability insurance policy;

(E) for credit insurance;

(F) only for dental or vision care;

(G) only for hospital expenses; or

(H) only for indemnity for hospital confinement;

(2) a small employer health benefit plan written under Chapter

1501;

(3) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss), as

amended;

(4) a workers' compensation insurance policy;

(5) medical payment insurance coverage provided under a motor

vehicle insurance policy; or

(6) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefit coverage so comprehensive that the

policy is a health benefit plan as described by Section 1369.002.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1369.004. COVERAGE REQUIRED. (a) A health benefit plan

that covers drugs must cover any drug prescribed to treat an

enrollee for a chronic, disabling, or life-threatening illness

covered under the plan if the drug:

(1) has been approved by the United States Food and Drug

Administration for at least one indication; and

(2) is recognized by the following for treatment of the

indication for which the drug is prescribed:

(A) a prescription drug reference compendium approved by the

commissioner for purposes of this section; or

(B) substantially accepted peer-reviewed medical literature.

(b) Coverage of a drug required under Subsection (a) must

include coverage of medically necessary services associated with

the administration of the drug.

(c) A health benefit plan issuer may not, based on a "medical

necessity" requirement, deny coverage of a drug required under

Subsection (a) unless the reason for the denial is unrelated to

the legal status of the drug use.

(d) This section does not require a health benefit plan to

cover:

(1) experimental drugs that are not otherwise approved for an

indication by the United States Food and Drug Administration;

(2) any disease or condition that is excluded from coverage

under the plan; or

(3) a drug that the United States Food and Drug Administration

has determined to be contraindicated for treatment of the current

indication.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1369.005. RULES. The commissioner may adopt rules to

implement this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER B. COVERAGE OF PRESCRIPTION DRUGS SPECIFIED BY DRUG

FORMULARY

Sec. 1369.051. DEFINITIONS. In this subchapter:

(1) "Drug formulary" means a list of drugs:

(A) for which a health benefit plan provides coverage;

(B) for which a health benefit plan issuer approves payment; or

(C) that a health benefit plan issuer encourages or offers

incentives for physicians to prescribe.

(2) "Enrollee" means an individual who is covered under a group

health benefit plan, including a covered dependent.

(3) "Physician" means a person licensed as a physician by the

Texas State Board of Medical Examiners.

(4) "Prescription drug" has the meaning assigned by Section

551.003, Occupations Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1369.052. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a group health benefit plan that provides

benefits for medical or surgical expenses incurred as a result of

a health condition, accident, or sickness, including a group,

blanket, or franchise insurance policy or insurance agreement, a

group hospital service contract, or a group contract or similar

coverage document that is offered by:

(1) an insurance company;

(2) a group hospital service corporation operating under Chapter

842;

(3) a fraternal benefit society operating under Chapter 885;

(4) a stipulated premium company operating under Chapter 884;

(5) a reciprocal exchange operating under Chapter 942;

(6) a health maintenance organization operating under Chapter

843;

(7) a multiple employer welfare arrangement that holds a

certificate of authority under Chapter 846; or

(8) an approved nonprofit health corporation that holds a

certificate of authority under Chapter 844.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1369.053. EXCEPTION. This subchapter does not apply to:

(1) a health benefit plan that provides coverage:

(A) only for a specified disease or for another single benefit;

(B) only for accidental death or dismemberment;

(C) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury;

(D) as a supplement to a liability insurance policy;

(E) for credit insurance;

(F) only for dental or vision care;

(G) only for hospital expenses; or

(H) only for indemnity for hospital confinement;

(2) a small employer health benefit plan written under Chapter

1501;

(3) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss), as

amended;

(4) a workers' compensation insurance policy;

(5) medical payment insurance coverage provided under a motor

vehicle insurance policy; or

(6) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefit coverage so comprehensive that the

policy is a health benefit plan as described by Section 1369.052.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1369.054. NOTICE AND DISCLOSURE OF CERTAIN INFORMATION

REQUIRED. An issuer of a group health benefit plan that covers

prescription drugs and uses one or more drug formularies to

specify the prescription drugs covered under the plan shall:

(1) provide in plain language in the coverage documentation

provided to each enrollee:

(A) notice that the plan uses one or more drug formularies;

(B) an explanation of what a drug formulary is;

(C) a statement regarding the method the issuer uses to

determine the prescription drugs to be included in or excluded

from a drug formulary;

(D) a statement of how often the issuer reviews the contents of

each drug formulary; and

(E) notice that an enrollee may contact the issuer to determine

whether a specific drug is included in a particular drug

formulary;

(2) disclose to an individual on request, not later than the

third business day after the date of the request, whether a

specific drug is included in a particular drug formulary; and

(3) notify an enrollee and any other individual who requests

information under this section that the inclusion of a drug in a

drug formulary does not guarantee that an enrollee's health care

provider will prescribe that drug for a particular medical

condition or mental illness.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1369.055. CONTINUATION OF COVERAGE REQUIRED; OTHER DRUGS

NOT PRECLUDED. (a) An issuer of a group health benefit plan

that covers prescription drugs shall offer to each enrollee at

the contracted benefit level and until the enrollee's plan

renewal date any prescription drug that was approved or covered

under the plan for a medical condition or mental illness,

regardless of whether the drug has been removed from the health

benefit plan's drug formulary before the plan renewal date.

(b) This section does not prohibit a physician or other health

professional who is authorized to prescribe a drug from

prescribing a drug that is an alternative to a drug for which

continuation of coverage is required under Subsection (a) if the

alternative drug is:

(1) covered under the group health benefit plan; and

(2) medically appropriate for the enrollee.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

For expiration of this section, see Subsection (c).

Sec. 1369.0551. STUDY. (a) The department shall conduct a

study to evaluate the ways in which pharmacy benefit managers use

prescription drug information to manage therapeutic drug

interchange programs and other drug substitution recommendations

made by pharmacy benefit managers or other similar entities. The

study must include information regarding pharmacy benefit

managers:

(1) intervening in the delivery or transmission of a

prescription from a prescribing health care practitioner to a

pharmacist for purposes of influencing the prescribing health

care practitioner's choice of therapy;

(2) recommending that a prescribing health care practitioner

change from the originally prescribed medication to another

medication, including generic substitutions and therapeutic

interchanges;

(3) changing a drug or device prescribed by a health care

practitioner without the consent of the prescribing health care

practitioner;

(4) changing a patient cost-sharing obligation for the cost of a

prescription drug or device, including placing a drug or device

on a higher formulary tier than the initial contracted benefit

level; and

(5) removing a drug or device from a group health benefit plan

formulary without providing proper enrollee notice.

(b) Not later than August 1, 2010, the department shall submit

to the governor, the lieutenant governor, the speaker of the

house of representatives, and the appropriate standing committees

of the legislature a report regarding the results of the study

required by Subsection (a), together with any recommendations for

legislation.

(c) This section expires September 1, 2010.

Added by Acts 2009, 81st Leg., R.S., Ch.

1033, Sec. 1, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1207, Sec. 2, eff. September 1, 2009.

Sec. 1369.056. ADVERSE DETERMINATION. (a) The refusal of a

group health benefit plan issuer to provide benefits to an

enrollee for a prescription drug is an adverse determination for

purposes of Section 4201.002 if:

(1) the drug is not included in a drug formulary used by the

group health benefit plan; and

(2) the enrollee's physician has determined that the drug is

medically necessary.

(b) The enrollee may appeal the adverse determination under

Subchapters H and I, Chapter 4201.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2G.012, eff. April 1, 2009.

Sec. 1369.057. RULES. The commissioner may adopt rules to

implement this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER C. COVERAGE OF PRESCRIPTION CONTRACEPTIVE DRUGS AND

DEVICES AND RELATED SERVICES

Sec. 1369.101. DEFINITIONS. In this subchapter:

(1) "Enrollee" means a person who is entitled to benefits under

a health benefit plan.

(2) "Outpatient contraceptive service" means a consultation,

examination, procedure, or medical service that is provided on an

outpatient basis and that is related to the use of a drug or

device intended to prevent pregnancy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1369.102. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a health benefit plan, including a small employer

health benefit plan written under Chapter 1501, that provides

benefits for medical or surgical expenses incurred as a result of

a health condition, accident, or sickness, including an

individual, group, blanket, or franchise insurance policy or

insurance agreement, a group hospital service contract, or an

individual or group evidence of coverage or similar coverage

document that is offered by:

(1) an insurance company;

(2) a group hospital service corporation operating under Chapter

842;

(3) a fraternal benefit society operating under Chapter 885;

(4) a stipulated premium company operating under Chapter 884;

(5) a reciprocal exchange operating under Chapter 942;

(6) a health maintenance organization operating under Chapter

843;

(7) a multiple employer welfare arrangement that holds a

certificate of authority under Chapter 846; or

(8) an approved nonprofit health corporation that holds a

certificate of authority under Chapter 844.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1369.103. EXCEPTION. This subchapter does not apply to:

(1) a health benefit plan that provides coverage only:

(A) for a specified disease or for another limited benefit other

than for cancer;

(B) for accidental death or dismemberment;

(C) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury;

(D) as a supplement to a liability insurance policy;

(E) for credit insurance;

(F) for dental or vision care; or

(G) for indemnity for hospital confinement;

(2) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss), as

amended;

(3) a workers' compensation insurance policy;

(4) medical payment insurance coverage provided under a motor

vehicle insurance policy; or

(5) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefit coverage so comprehensive that the

policy is a health benefit plan as described by Section 1369.102.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1369.104. EXCLUSION OR LIMITATION PROHIBITED. (a) A

health benefit plan that provides benefits for prescription drugs

or devices may not exclude or limit benefits to enrollees for:

(1) a prescription contraceptive drug or device approved by the

United States Food and Drug Administration; or

(2) an outpatient contraceptive service.

(b) This section does not prohibit a limitation that applies to

all prescription drugs or devices or all services for which

benefits are provided under a health benefit plan.

(c) This section does not require a health benefit plan to cover

abortifacients or any other drug or device that terminates a

pregnancy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1369.105. CERTAIN COST-SHARING PROVISIONS PROHIBITED. (a)

A health benefit plan may not impose a deductible, copayment,

coinsurance, or other cost-sharing provision applicable to

benefits for prescription contraceptive drugs or devices unless

the amount of the required cost-sharing is the same as or less

than the amount of the required cost-sharing applicable to

benefits for other prescription drugs or devices under the plan.

(b) A health benefit plan may not impose a deductible,

copayment, coinsurance, or other cost-sharing provision

applicable to benefits for outpatient contraceptive services

unless the amount of the required cost-sharing is the same as or

less than the amount of the required cost-sharing applicable to

benefits for other outpatient services under the plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1369.106. CERTAIN WAITING PERIODS PROHIBITED. (a) A

health benefit plan may not impose a waiting period applicable to

benefits for prescription contraceptive drugs or devices unless

the waiting period is the same as or shorter than any waiting

period applicable to benefits for other prescription drugs or

devices under the plan.

(b) A health benefit plan may not impose a waiting period

applicable to benefits for outpatient contraceptive services

unless the waiting period is the same as or shorter than any

waiting period applicable to benefits for other outpatient

services under the plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1369.107. PROHIBITED CONDUCT. A health benefit plan issuer

may not:

(1) solely because of the applicant's or enrollee's use or

potential use of a prescription contraceptive drug or device or

an outpatient contraceptive service, deny:

(A) the eligibility of an applicant to enroll in the plan;

(B) the continued eligibility of an enrollee for coverage under

the plan; or

(C) the eligibility of an enrollee to renew coverage under the

plan;

(2) provide a monetary incentive to an applicant for enrollment

or an enrollee to induce the applicant or enrollee to accept

coverage that does not satisfy the requirements of this

subchapter; or

(3) reduce or limit a payment to a health care professional, or

otherwise penalize the professional, because the professional

prescribes a contraceptive drug or device or provides an

outpatient contraceptive service.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1369.108. EXEMPTION FOR ENTITIES ASSOCIATED WITH RELIGIOUS

ORGANIZATION. (a) This subchapter does not require a health

benefit plan that is issued by an entity associated with a

religious organization or any physician or health care provider

providing medical or health care services under the plan to

offer, recommend, offer advice concerning, pay for, provide,

assist in, perform, arrange, or participate in providing or

performing a medical or health care service that violates the

religious convictions of the organization, unless the

prescription contraceptive coverage is necessary to preserve the

life or health of the enrollee.

(b) An issuer of a health benefit plan that excludes or limits

coverage for medical or health care services under this section

shall state the exclusion or limitation in:

(1) the plan's coverage document;

(2) the plan's statement of benefits;

(3) plan brochures; and

(4) other informational materials for the plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1369.109. ENFORCEMENT. A health benefit plan issuer that

violates this subchapter is subject to the enforcement provisions

of Subtitle B, Title 2.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER D. PHARMACY BENEFIT CARDS

Sec. 1369.151. APPLICABILITY OF SUBCHAPTER. (a) This

subchapter applies only to a health benefit plan that provides

benefits for medical or surgical expenses incurred as a result of

a health condition, accident, or sickness, including an

individual, group, blanket, or franchise insurance policy or

insurance agreement, a group hospital service contract, or an

individual or group evidence of coverage or similar coverage

document that is offered by:

(1) an insurance company;

(2) a group hospital service corporation operating under Chapter

842;

(3) a fraternal benefit society operating under Chapter 885;

(4) a stipulated premium company operating under Chapter 884;

(5) a reciprocal exchange operating under Chapter 942;

(6) a health maintenance organization operating under Chapter

843;

(7) a multiple employer welfare arrangement that holds a

certificate of authority under Chapter 846; or

(8) an approved nonprofit health corporation that holds a

certificate of authority under Chapter 844.

(b) Notwithstanding any other law, this subchapter applies to

coverage under:

(1) the basic coverage plan under Chapter 1551;

(2) the basic plan under Chapter 1575;

(3) the primary care coverage plan under Chapter 1579;

(4) the basic coverage plan under Chapter 1601;

(5) the child health plan program under Chapter 62, Health and

Safety Code; and

(6) the medical assistance program under Chapter 32, Human

Resources Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1117, Sec. 1, eff. September 1, 2009.

Sec. 1369.152. EXCEPTION. This subchapter does not apply to:

(1) a health benefit plan that provides coverage:

(A) only for a specified disease or for another limited benefit;

(B) only for accidental death or dismemberment;

(C) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury;

(D) as a supplement to a liability insurance policy;

(E) for credit insurance;

(F) only for dental or vision care;

(G) only for hospital expenses; or

(H) only for indemnity for hospital confinement;

(2) a small employer health benefit plan written under Chapter

1501;

(3) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss);

(4) a workers' compensation insurance policy;

(5) medical payment insurance coverage provided under a motor

vehicle insurance policy; or

(6) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefit coverage so comprehensive that the

policy is a health benefit plan as described by Section 1369.151.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1369.153. INFORMATION REQUIRED ON IDENTIFICATION CARD. (a)

An issuer of a health benefit plan that provides pharmacy

benefits to enrollees shall include on the front of the

identification card of each enrollee:

(1) the name of the entity administering the pharmacy benefits

if the entity is different from the health benefit plan issuer;

(2) the group number applicable to the enrollee;

(3) the identification number of the enrollee, which may not be

the enrollee's social security number;

(4) the bank identification number necessary for electronic

billing;

(5) the effective date of the coverage evidenced by the card;

and

(6) copayment information for generic and brand-name

prescription drugs.

(b) In addition to the information required under Subsection

(a), the issuer of a health benefit plan shall include on the

identification card of each enrollee:

(1) the logo of the entity administering the pharmacy benefits

if the entity is different from the health benefit plan issuer;

and

(2) a telephone number for contacting an appropriate person to

obtain information relating to the pharmacy benefits provided

under the plan.

(c) In addition to complying with Subsections (a) and (b), an

issuer of a health benefit plan may provide the information

required under Subsections (a) and (b) in electronically readable

form on the back of the identification card.

(d) This section does not require a health benefit plan issuer

that administers its own pharmacy benefits to issue an

identification card separate from any identification card issued

to an enrollee to evidence coverage under the plan if the

identification card issued to evidence coverage contains the

information required by Subsections (a) and (b).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1117, Sec. 2, eff. September 1, 2009.

Sec. 1369.154. RULES. (a) The commissioner shall adopt rules

as necessary to implement this subchapter.

(b) Rules adopted by the commissioner must be consistent with

national standards established by the Workgroup for Electronic

Data Interchange or by other similar organizations recognized by

the commissioner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1117, Sec. 3, eff. September 1, 2009.



CHAPTER 1370. CERTAIN TESTS FOR DETECTION OF HUMAN PAPILLOMAVIRUS AND CERVICAL CANCER

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1370. CERTAIN TESTS FOR DETECTION OF HUMAN PAPILLOMAVIRUS

AND CERVICAL CANCER

Sec. 1370.001. APPLICABILITY OF CHAPTER. (a) This chapter

applies only to a health benefit plan that provides benefits for

medical or surgical expenses incurred as a result of a health

condition, accident, or sickness, including an individual, group,

blanket, or franchise insurance policy or insurance agreement, a

group hospital service contract, an individual or group evidence

of coverage, or a similar coverage document, that is offered by:

(1) an insurance company;

(2) a group hospital service corporation operating under Chapter

842;

(3) a fraternal benefit society operating under Chapter 885;

(4) a stipulated premium company operating under Chapter 884;

(5) a health maintenance organization operating under Chapter

843;

(6) a reciprocal exchange operating under Chapter 942;

(7) a Lloyd's plan operating under Chapter 941;

(8) an approved nonprofit health corporation that holds a

certificate of authority under Chapter 844; or

(9) a multiple employer welfare arrangement that holds a

certificate of authority under Chapter 846.

(b) This chapter applies to a small employer health benefit plan

written under Chapter 1501.

Added by Acts 2005, 79th Leg., Ch.

577, Sec. 1, eff. September 1, 2005.

Sec. 1370.002. EXCEPTION. This chapter does not apply to:

(1) a plan that provides coverage:

(A) only for benefits for a specified disease or for another

limited benefit, other than a plan that provides benefits for

cancer treatment or similar services;

(B) only for accidental death or dismemberment;

(C) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury;

(D) as a supplement to a liability insurance policy;

(E) only for dental or vision care; or

(F) only for indemnity for hospital confinement;

(2) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss);

(3) a workers' compensation insurance policy;

(4) medical payment insurance coverage provided under an

automobile insurance policy;

(5) a credit insurance policy;

(6) a limited benefit policy that does not provide coverage for

physical examinations or wellness exams; or

(7) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefit coverage so comprehensive that the

policy is a health benefit plan as described by Section 1370.001.

Added by Acts 2005, 79th Leg., Ch.

577, Sec. 1, eff. September 1, 2005.

Sec. 1370.003. COVERAGE REQUIRED. (a) A health benefit plan

that provides coverage for diagnostic medical procedures must

provide to each woman 18 years of age or older enrolled in the

plan coverage for expenses for an annual medically recognized

diagnostic examination for the early detection of cervical

cancer.

(b) Coverage required under this section includes at a minimum a

conventional Pap smear screening or a screening using

liquid-based cytology methods, as approved by the United States

Food and Drug Administration, alone or in combination with a test

approved by the United States Food and Drug Administration for

the detection of the human papillomavirus.

(c) A screening test required under this section must be

performed in accordance with the guidelines adopted by:

(1) the American College of Obstetricians and Gynecologists; or

(2) another similar national organization of medical

professionals recognized by the commissioner.

Added by Acts 2005, 79th Leg., Ch.

577, Sec. 1, eff. September 1, 2005.

Sec. 1370.004. NOTICE OF COVERAGE. (a) A health benefit plan

issuer shall provide to each woman 18 years of age or older

enrolled in the plan written notice of the coverage required

under this chapter.

(b) The notice must be provided in accordance with rules adopted

by the commissioner.

Added by Acts 2005, 79th Leg., Ch.

577, Sec. 1, eff. September 1, 2005.



CHAPTER 1371. COVERAGE FOR CERTAIN PROSTHETIC DEVICES, ORTHOTIC DEVICES, AND RELATED SERVICES

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1371. COVERAGE FOR CERTAIN PROSTHETIC DEVICES, ORTHOTIC

DEVICES, AND RELATED SERVICES

Sec. 1371.001. DEFINITIONS. In this chapter:

(1) "Enrollee" means an individual entitled to coverage under a

health benefit plan.

(2) "Orthotic device" means a custom-fitted or custom-fabricated

medical device that is applied to a part of the human body to

correct a deformity, improve function, or relieve symptoms of a

disease.

(3) "Prosthetic device" means an artificial device designed to

replace, wholly or partly, an arm or leg.

Added by Acts 2009, 81st Leg., R.S., Ch.

30, Sec. 1, eff. September 1, 2009.

Sec. 1371.002. APPLICABILITY OF CHAPTER. (a) This chapter

applies only to a health benefit plan, including a small employer

health benefit plan written under Chapter 1501 or coverage

provided by a health group cooperative under Subchapter B of that

chapter, that provides benefits for medical or surgical expenses

incurred as a result of a health condition, accident, or

sickness, including an individual, group, blanket, or franchise

insurance policy or insurance agreement, a group hospital service

contract, or an individual or group evidence of coverage or

similar coverage document that is offered by:

(1) an insurance company;

(2) a group hospital service corporation operating under Chapter

842;

(3) a fraternal benefit society operating under Chapter 885;

(4) a stipulated premium company operating under Chapter 884;

(5) a reciprocal exchange operating under Chapter 942;

(6) a Lloyd's plan operating under Chapter 941;

(7) a health maintenance organization operating under Chapter

843;

(8) a multiple employer welfare arrangement that holds a

certificate of authority under Chapter 846; or

(9) an approved nonprofit health corporation that holds a

certificate of authority under Chapter 844.

(b) Notwithstanding any provision in Chapter 1551, 1575, 1579,

or 1601 or any other law, this chapter applies to:

(1) a basic coverage plan under Chapter 1551;

(2) a basic plan under Chapter 1575;

(3) a primary care coverage plan under Chapter 1579; and

(4) basic coverage under Chapter 1601.

Added by Acts 2009, 81st Leg., R.S., Ch.

30, Sec. 1, eff. September 1, 2009.

Sec. 1371.003. REQUIRED COVERAGE FOR PROSTHETIC DEVICES,

ORTHOTIC DEVICES, AND RELATED SERVICES. (a) A health benefit

plan must provide coverage for prosthetic devices, orthotic

devices, and professional services related to the fitting and use

of those devices that equals the coverage provided under federal

laws for health insurance for the aged and disabled under

Sections 1832, 1833, and 1834, Social Security Act (42 U.S.C.

Sections 1395k, 1395l, and 1395m), and 42 C.F.R. Sections

410.100, 414.202, 414.210, and 414.228, as applicable.

(b) Covered benefits under this chapter are limited to the most

appropriate model of prosthetic device or orthotic device that

adequately meets the medical needs of the enrollee as determined

by the enrollee's treating physician or podiatrist and

prosthetist or orthotist, as applicable.

(c) Subject to applicable copayments and deductibles, the repair

and replacement of a prosthetic device or orthotic device is a

covered benefit under this chapter unless the repair or

replacement is necessitated by misuse or loss by the enrollee.

(d) Coverage required under this section:

(1) must be provided in a manner determined to be appropriate in

consultation with the treating physician or podiatrist and

prosthetist or orthotist, as applicable, and the enrollee;

(2) may be subject to annual deductibles, copayments, and

coinsurance that are consistent with annual deductibles,

copayments, and coinsurance required for other coverage under the

health benefit plan; and

(3) may not be subject to annual dollar limits.

(e) Covered benefits under this chapter may be provided by a

pharmacy that has employees who are qualified under the Medicare

system and applicable Medicaid regulations to service and bill

for orthotic services. This chapter does not preclude a pharmacy

from being reimbursed by a health benefit plan for the provision

of orthotic services.

Added by Acts 2009, 81st Leg., R.S., Ch.

30, Sec. 1, eff. September 1, 2009.

Sec. 1371.004. PREAUTHORIZATION. A health benefit plan may

require prior authorization for a prosthetic device or an

orthotic device in the same manner that the health benefit plan

requires prior authorization for any other covered benefit.

Added by Acts 2009, 81st Leg., R.S., Ch.

30, Sec. 1, eff. September 1, 2009.

Sec. 1371.005. MANAGED CARE PLAN. A health benefit plan

provider may require that, if coverage is provided through a

managed care plan, the benefits mandated under this chapter are

covered benefits only if the prosthetic devices or orthotic

devices are provided by a vendor or a provider, and related

services are rendered by a provider, that contracts with or is

designated by the health benefit plan provider. If the health

benefit plan provider provides in-network and out-of-network

services, the coverage for prosthetic devices or orthotic devices

provided through out-of-network services must be comparable to

that provided through in-network services.

Added by Acts 2009, 81st Leg., R.S., Ch.

30, Sec. 1, eff. September 1, 2009.



CHAPTER 1376. CERTAIN TESTS FOR EARLY DETECTION OF CARDIOVASCULAR DISEASE

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1376. CERTAIN TESTS FOR EARLY DETECTION OF CARDIOVASCULAR

DISEASE

Sec. 1376.001. APPLICABILITY OF CHAPTER. (a) This chapter

applies only to a health benefit plan that:

(1) provides benefits for medical or surgical expenses incurred

as a result of a health condition, accident, or sickness,

including:

(A) an individual, group, blanket, or franchise insurance policy

or insurance agreement, a group hospital service contract, or an

individual or group evidence of coverage that is offered by:

(i) an insurance company;

(ii) a group hospital service corporation operating under

Chapter 842;

(iii) a fraternal benefit society operating under Chapter 885;

(iv) a Lloyd's plan operating under Chapter 941;

(v) a stipulated premium company operating under Chapter 884; or

(vi) a health maintenance organization operating under Chapter

843;

(B) a health benefit plan that is offered by a multiple employer

welfare arrangement that holds a certificate of authority under

Chapter 846;

(C) a small employer health benefit plan written under Chapter

1501; or

(D) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss); or

(2) is offered by an approved nonprofit health corporation

operating under Chapter 844.

(b) Notwithstanding any provision in Chapter 1601 or any other

law, this chapter applies to basic coverage under Chapter 1601.

Added by Acts 2009, 81st Leg., R.S., Ch.

1270, Sec. 1, eff. September 1, 2009.

Sec. 1376.002. EXCEPTIONS. This chapter does not apply to:

(1) a plan that provides coverage:

(A) only for a specified disease or other limited benefit;

(B) only for accidental death or dismemberment;

(C) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury;

(D) as a supplement to a liability insurance policy; or

(E) only for indemnity for hospital confinement;

(2) a standard health benefit plan issued under Chapter 1507;

(3) a workers' compensation insurance policy;

(4) medical payment insurance coverage provided under a motor

vehicle insurance policy; or

(5) a long-term care policy, including a nursing home fixed

indemnity policy, unless the commissioner determines that the

policy provides benefit coverage so comprehensive that the policy

is a health benefit plan as described by Section 1376.001.

Added by Acts 2009, 81st Leg., R.S., Ch.

1270, Sec. 1, eff. September 1, 2009.

Sec. 1376.003. MINIMUM COVERAGE REQUIRED. (a) A health benefit

plan that provides coverage for screening medical procedures must

provide the minimum coverage required by this section to each

covered individual:

(1) who is:

(A) a male older than 45 years of age and younger than 76 years

of age; or

(B) a female older than 55 years of age and younger than 76

years of age; and

(2) who:

(A) is diabetic; or

(B) has a risk of developing coronary heart disease, based on a

score derived using the Framingham Heart Study coronary

prediction algorithm, that is intermediate or higher.

(b) The minimum coverage required to be provided under this

section is coverage of up to $200 for one of the following

noninvasive screening tests for atherosclerosis and abnormal

artery structure and function every five years, performed by a

laboratory that is certified by a national organization

recognized by the commissioner by rule for the purposes of this

section:

(1) computed tomography (CT) scanning measuring coronary artery

calcification; or

(2) ultrasonography measuring carotid intima-media thickness and

plaque.

Added by Acts 2009, 81st Leg., R.S., Ch.

1270, Sec. 1, eff. September 1, 2009.



CHAPTER 1377. COVERAGE FOR CERTAIN AMINO ACID-BASED ELEMENTAL FORMULAS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1377. COVERAGE FOR CERTAIN AMINO ACID-BASED ELEMENTAL

FORMULAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1377.001. DEFINITION. In this chapter, "enrollee" means an

individual entitled to coverage under a health benefit plan.

Added by Acts 2009, 81st Leg., R.S., Ch.

1129, Sec. 1, eff. September 1, 2009.

Sec. 1377.002. APPLICABILITY OF CHAPTER. (a) This chapter

applies only to a health benefit plan, including a small employer

health benefit plan written under Chapter 1501 or coverage

provided by a health group cooperative under Subchapter B of that

chapter, that provides benefits for medical or surgical expenses

incurred as a result of a health condition, accident, or

sickness, including an individual, group, blanket, or franchise

insurance policy or insurance agreement, a group hospital service

contract, or an individual or group evidence of coverage or

similar coverage document that is offered by:

(1) an insurance company;

(2) a group hospital service corporation operating under Chapter

842;

(3) a fraternal benefit society operating under Chapter 885;

(4) a stipulated premium company operating under Chapter 884;

(5) an exchange operating under Chapter 942;

(6) a Lloyd's plan operating under Chapter 941;

(7) a health maintenance organization operating under Chapter

843;

(8) a multiple employer welfare arrangement that holds a

certificate of authority under Chapter 846; or

(9) an approved nonprofit health corporation that holds a

certificate of authority under Chapter 844.

(b) Notwithstanding any provision in Chapter 1551, 1575, 1579,

or 1601 or any other law, this chapter applies to:

(1) a basic coverage plan under Chapter 1551;

(2) a basic plan under Chapter 1575;

(3) a primary care coverage plan under Chapter 1579; and

(4) basic coverage under Chapter 1601.

Added by Acts 2009, 81st Leg., R.S., Ch.

1129, Sec. 1, eff. September 1, 2009.

Sec. 1377.003. EXCEPTION. This chapter does not apply to:

(1) a plan that provides coverage:

(A) only for benefits for a specified disease or for another

limited benefit, other than a plan that provides benefits for a

disease or disorder listed in Section 1377.051(a);

(B) only for accidental death or dismemberment;

(C) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury;

(D) as a supplement to a liability insurance policy;

(E) only for dental or vision care; or

(F) only for indemnity for hospital confinement;

(2) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss);

(3) a workers' compensation insurance policy;

(4) medical payment insurance coverage provided under an

automobile insurance policy;

(5) a credit insurance policy;

(6) a limited benefit policy that does not provide coverage for

physical examinations or wellness exams; or

(7) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefit coverage so comprehensive that the

policy is a health benefit plan as described by Section 1377.002.

Added by Acts 2009, 81st Leg., R.S., Ch.

1129, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. COVERAGE FOR CERTAIN AMINO ACID-BASED ELEMENTAL

FORMULAS

Sec. 1377.051. REQUIRED COVERAGE FOR CERTAIN AMINO ACID-BASED

ELEMENTAL FORMULAS. (a) A health benefit plan must provide

coverage as provided by this chapter for amino acid-based

elemental formulas, regardless of the formula delivery method,

that are used for the diagnosis and treatment of:

(1) immunoglobulin E and non-immunoglobulin E mediated allergies

to multiple food proteins;

(2) severe food protein-induced enterocolitis syndrome;

(3) eosinophilic disorders, as evidenced by the results of a

biopsy; and

(4) impaired absorption of nutrients caused by disorders

affecting the absorptive surface, functional length, and motility

of the gastrointestinal tract.

(b) Subject to Subsection (c), the coverage required under

Subsection (a) is required if the treating physician has issued a

written order stating that the amino acid-based elemental formula

is medically necessary for the treatment of an enrollee who is

diagnosed with a disease or disorder listed in Subsection (a).

The coverage must include coverage of any medically necessary

services associated with the administration of the formula.

(c) A health benefit plan must provide the coverage described by

Subsection (a) on a basis no less favorable than the basis on

which prescription drugs and other medications and related

services are covered by the plan, and to the same extent that the

plan provides coverage for drugs that are available only on the

orders of a physician.

Added by Acts 2009, 81st Leg., R.S., Ch.

1129, Sec. 1, eff. September 1, 2009.

Sec. 1377.052. UTILIZATION REVIEW. (a) A utilization review

agent acting on behalf of a health benefit plan issuer may review

a treating physician's determination of the medical necessity of

the use of an amino acid-based elemental formula for the

treatment of an enrollee who is diagnosed with a disease or

disorder listed in Section 1377.051(a).

(b) Utilization review under this section is subject to Chapter

4201.

Added by Acts 2009, 81st Leg., R.S., Ch.

1129, Sec. 1, eff. September 1, 2009.



CHAPTER 1379. COVERAGE FOR ROUTINE PATIENT CARE COSTS FOR ENROLLEES PARTICIPATING IN CERTAIN CLINICAL TRIALS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1379. COVERAGE FOR ROUTINE PATIENT CARE COSTS FOR

ENROLLEES PARTICIPATING IN CERTAIN CLINICAL TRIALS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1379.001. DEFINITIONS. In this chapter:

(1) "Enrollee" means an individual entitled to coverage under a

health benefit plan.

(2) "Life-threatening disease or condition" means a disease or

condition from which the likelihood of death is probable unless

the course of the disease or condition is interrupted.

(3) "Research institution" means the institution or other person

or entity conducting a phase I, phase II, phase III, or phase IV

clinical trial.

Added by Acts 2009, 81st Leg., R.S., Ch.

719, Sec. 1, eff. September 1, 2009.

Sec. 1379.002. APPLICABILITY OF CHAPTER. (a) This chapter

applies only to a health benefit plan that provides benefits for

medical or surgical expenses incurred as a result of a health

condition, accident, or sickness, including an individual, group,

blanket, or franchise insurance policy or insurance agreement, a

group hospital service contract, or an individual or group

evidence of coverage or similar coverage document that is offered

by:

(1) an insurance company;

(2) a group hospital service corporation operating under Chapter

842;

(3) a fraternal benefit society operating under Chapter 885;

(4) a stipulated premium company operating under Chapter 884;

(5) an exchange operating under Chapter 942;

(6) a health maintenance organization operating under Chapter

843;

(7) a multiple employer welfare arrangement that holds a

certificate of authority under Chapter 846; or

(8) an approved nonprofit health corporation that holds a

certificate of authority under Chapter 844.

(b) This chapter applies to group health coverage made available

by a school district in accordance with Section 22.004, Education

Code.

(c) Notwithstanding any provision in Chapter 1551, 1575, 1579,

or 1601 or any other law, this chapter applies to:

(1) a basic coverage plan under Chapter 1551;

(2) a basic plan under Chapter 1575;

(3) a primary care coverage plan under Chapter 1579; and

(4) basic coverage under Chapter 1601.

(d) Notwithstanding Section 1501.251 or any other law, this

chapter applies to coverage under a small employer health benefit

plan subject to Chapter 1501.

Added by Acts 2009, 81st Leg., R.S., Ch.

719, Sec. 1, eff. September 1, 2009.

Sec. 1379.003. APPLICABILITY TO CERTAIN GOVERNMENT PROGRAMS. To

the extent allowed by federal law, the state Medicaid program,

and a managed care organization that contracts with the Health

and Human Services Commission to provide health care services to

Medicaid recipients through a managed care plan, shall provide

the benefits required under this chapter to a Medicaid recipient.

Added by Acts 2009, 81st Leg., R.S., Ch.

719, Sec. 1, eff. September 1, 2009.

Sec. 1379.004. EXCEPTION. This chapter does not apply to:

(1) a plan that provides coverage:

(A) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury;

(B) as a supplement to a liability insurance policy;

(C) for credit insurance;

(D) for a specified disease or diseases;

(E) only for dental or vision care;

(F) only for hospital expenses; or

(G) only for indemnity for hospital confinement;

(2) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss);

(3) a workers' compensation insurance policy;

(4) medical payment insurance coverage provided under a motor

vehicle insurance policy; or

(5) a long-term care policy, including a nursing home fixed

indemnity policy, unless the commissioner determines that the

policy provides benefit coverage so comprehensive that the policy

is a health benefit plan as described by Section 1379.002.

Added by Acts 2009, 81st Leg., R.S., Ch.

719, Sec. 1, eff. September 1, 2009.

Sec. 1379.005. RULES. The commissioner, in accordance with

Subchapter A, Chapter 36, may adopt rules to implement this

chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

719, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. COVERAGE FOR ROUTINE PATIENT CARE COSTS

Sec. 1379.051. ROUTINE PATIENT CARE COSTS. For purposes of this

chapter, routine patient care costs means the costs of any

medically necessary health care service for which benefits are

provided under a health benefit plan, without regard to whether

the enrollee is participating in a clinical trial. Routine

patient care costs do not include:

(1) the cost of an investigational new drug or device that is

not approved for any indication by the United States Food and

Drug Administration, including a drug or device that is the

subject of the clinical trial;

(2) the cost of a service that is not a health care service,

regardless of whether the service is required in connection with

participation in a clinical trial;

(3) the cost of a service that is clearly inconsistent with

widely accepted and established standards of care for a

particular diagnosis;

(4) a cost associated with managing a clinical trial; or

(5) the cost of a health care service that is specifically

excluded from coverage under a health benefit plan.

Added by Acts 2009, 81st Leg., R.S., Ch.

719, Sec. 1, eff. September 1, 2009.

Sec. 1379.052. COVERAGE REQUIRED. A health benefit plan issuer

shall provide benefits for routine patient care costs to an

enrollee in connection with a phase I, phase II, phase III, or

phase IV clinical trial if the clinical trial is conducted in

relation to the prevention, detection, or treatment of a

life-threatening disease or condition and is approved by:

(1) the Centers for Disease Control and Prevention of the United

States Department of Health and Human Services;

(2) the National Institutes of Health;

(3) the United States Food and Drug Administration;

(4) the United States Department of Defense;

(5) the United States Department of Veterans Affairs; or

(6) an institutional review board of an institution in this

state that has an agreement with the Office for Human Research

Protections of the United States Department of Health and Human

Services.

Added by Acts 2009, 81st Leg., R.S., Ch.

719, Sec. 1, eff. September 1, 2009.

Sec. 1379.053. RESEARCH INSTITUTION. (a) A health benefit plan

issuer is not required to reimburse the research institution

conducting the clinical trial for the cost of routine patient

care provided through the research institution unless the

research institution, and each health care professional providing

routine patient care through the research institution, agrees to

accept reimbursement under the health benefit plan, at the rates

that are established under the plan, as payment in full for the

routine patient care provided in connection with the clinical

trial.

(b) A health benefit plan issuer is not required to provide

benefits under this section for services that are a part of the

subject matter of the clinical trial and that are customarily

paid for by the research institution conducting the clinical

trial.

Added by Acts 2009, 81st Leg., R.S., Ch.

719, Sec. 1, eff. September 1, 2009.

Sec. 1379.054. LIMITATIONS ON COVERAGE. (a) Notwithstanding

Section 1379.053, this chapter does not require a health benefit

plan issuer to provide benefits for routine patient care services

provided outside of the plan's health care provider network

unless out-of-network benefits are otherwise provided under the

plan.

(b) This chapter does not require a health benefit plan issuer

to provide benefits for health care services provided outside

this state unless the health benefit plan otherwise provides

benefits for health care services provided outside this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

719, Sec. 1, eff. September 1, 2009.

Sec. 1379.055. DEDUCTIBLE, COINSURANCE, AND COPAYMENT

REQUIREMENTS. The benefits required under this chapter may be

made subject to a deductible, coinsurance, or copayment

requirement comparable to other deductible, coinsurance, or

copayment requirements applicable under the health benefit plan.

Added by Acts 2009, 81st Leg., R.S., Ch.

719, Sec. 1, eff. September 1, 2009.

Sec. 1379.056. CANCELLATION OR NONRENEWAL PROHIBITED. The

issuer of a health benefit plan may not cancel or refuse to renew

coverage under a plan solely because an enrollee in the plan

participates in a clinical trial described by Section 1379.052.

Added by Acts 2009, 81st Leg., R.S., Ch.

719, Sec. 1, eff. September 1, 2009.



CHAPTER 1425. APPLICATION OF SUBTITLE TO CERTAIN COVERAGE

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE E. BENEFITS PAYABLE UNDER HEALTH COVERAGES

CHAPTER 1425. APPLICATION OF SUBTITLE TO CERTAIN COVERAGE

Sec. 1425.001. EXEMPTION FROM APPLICATION OF SUBTITLE. (a)

Except as provided by Section 1425.002, a provision of this

subtitle that becomes effective on or after January 2, 2010, does

not apply to:

(1) a plan that provides coverage only:

(A) for a specified disease or diseases or under an individual

limited benefit policy;

(B) for accidental death or dismemberment;

(C) as a supplement to a liability insurance policy; or

(D) for dental or vision care;

(2) disability income insurance coverage or a combination of

accident-only and disability income insurance coverage;

(3) credit insurance coverage;

(4) a hospital confinement indemnity policy;

(5) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss);

(6) a workers' compensation insurance policy;

(7) medical payment insurance coverage provided under a motor

vehicle insurance policy;

(8) a long-term care insurance policy, including a nursing home

fixed indemnity policy, except as provided by Subsection (b); or

(9) an occupational accident policy.

(b) A long-term care insurance policy, including a nursing home

fixed indemnity policy, is subject to this subtitle if the

commissioner determines that the policy provides benefits so

comprehensive that it is a health benefit plan and should not be

subject to the exemption provided under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

228, Sec. 1, eff. May 27, 2009.

Sec. 1425.002. SPECIFIC LANGUAGE CONTROLS. A provision of this

subtitle that becomes effective on or after January 2, 2010, and

that requires coverage or the offer of coverage of a health care

service or benefit applies to a plan or policy described by

Section 1425.001(a) only to the extent expressly and specifically

provided by law.

Added by Acts 2009, 81st Leg., R.S., Ch.

228, Sec. 1, eff. May 27, 2009.



CHAPTER 1451. ACCESS TO CERTAIN PRACTITIONERS AND FACILITIES

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE F. PHYSICIANS AND HEALTH CARE PROVIDERS

CHAPTER 1451. ACCESS TO CERTAIN PRACTITIONERS AND FACILITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1451.001. DEFINITIONS; HEALTH CARE PRACTITIONERS. In this

chapter:

(1) "Acupuncturist" means an individual licensed to practice

acupuncture by the Texas State Board of Medical Examiners.

(2) "Advanced practice nurse" means an individual licensed by

the Texas Board of Nursing as a registered nurse and recognized

by that board as an advanced practice nurse.

(3) "Audiologist" means an individual licensed to practice

audiology by the State Board of Examiners for Speech-Language

Pathology and Audiology.

(4) "Chemical dependency counselor" means an individual licensed

by the Texas Commission on Alcohol and Drug Abuse.

(5) "Chiropractor" means an individual licensed by the Texas

Board of Chiropractic Examiners.

(6) "Dentist" means an individual licensed to practice dentistry

by the State Board of Dental Examiners.

(7) "Dietitian" means an individual licensed by the Texas State

Board of Examiners of Dietitians.

(8) "Hearing instrument fitter and dispenser" means an

individual licensed by the State Committee of Examiners in the

Fitting and Dispensing of Hearing Instruments.

(9) "Licensed clinical social worker" means an individual

licensed by the Texas State Board of Social Worker Examiners as a

licensed clinical social worker.

(10) "Licensed professional counselor" means an individual

licensed by the Texas State Board of Examiners of Professional

Counselors.

(11) "Marriage and family therapist" means an individual

licensed by the Texas State Board of Examiners of Marriage and

Family Therapists.

(12) "Occupational therapist" means an individual licensed as an

occupational therapist by the Texas Board of Occupational Therapy

Examiners.

(13) "Optometrist" means an individual licensed to practice

optometry by the Texas Optometry Board.

(14) "Physical therapist" means an individual licensed as a

physical therapist by the Texas Board of Physical Therapy

Examiners.

(15) "Physician" means an individual licensed to practice

medicine by the Texas State Board of Medical Examiners. The term

includes a doctor of osteopathic medicine.

(16) "Physician assistant" means an individual licensed by the

Texas State Board of Physician Assistant Examiners.

(17) "Podiatrist" means an individual licensed to practice

podiatry by the Texas State Board of Podiatric Medical Examiners.

(18) "Psychological associate" means an individual licensed as a

psychological associate by the Texas State Board of Examiners of

Psychologists who practices solely under the supervision of a

licensed psychologist.

(19) "Psychologist" means an individual licensed as a

psychologist by the Texas State Board of Examiners of

Psychologists.

(20) "Speech-language pathologist" means an individual licensed

to practice speech-language pathology by the State Board of

Examiners for Speech-Language Pathology and Audiology.

(21) "Surgical assistant" means an individual licensed as a

surgical assistant by the Texas State Board of Medical Examiners.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.041(a), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 71, eff. September 1, 2007.

SUBCHAPTER B. DESIGNATION OF PRACTITIONERS UNDER ACCIDENT AND

HEALTH INSURANCE POLICY

Sec. 1451.051. APPLICABILITY OF SUBCHAPTER. (a) This

subchapter applies to an accident and health insurance policy,

including an individual, blanket, or group policy.

(b) This subchapter applies to an accident and health insurance

policy issued by a stipulated premium company subject to Chapter

884.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.052. APPLICABILITY OF GENERAL PROVISIONS OF OTHER LAW.

The provisions of Chapter 1201, including provisions relating to

the applicability, purpose, and enforcement of that chapter, the

construction of policies under that chapter, rulemaking under

that chapter, and definitions of terms applicable in that

chapter, apply to this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.053. PRACTITIONER DESIGNATION. (a) An accident and

health insurance policy may not make a benefit contingent on

treatment or examination by one or more particular health care

practitioners listed in Section 1451.001 unless the policy

contains a provision that designates the practitioners whom the

insurer will and will not recognize.

(b) The insurer may include the provision anywhere in the policy

or in an endorsement attached to the policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.054. TERMS USED TO DESIGNATE HEALTH CARE

PRACTITIONERS. A provision of an accident and health insurance

policy that designates the health care practitioners whom the

insurer will and will not recognize must use the terms defined by

Section 1451.001 with the meanings assigned by that section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER C. SELECTION OF PRACTITIONERS

Sec. 1451.101. DEFINITIONS. In this subchapter:

(1) "Health insurance policy" means a policy, contract, or

agreement described by Section 1451.102.

(2) "Insured" means an individual who is issued, is a party to,

or is a beneficiary under a health insurance policy.

(3) "Insurer" means an insurer, association, or organization

described by Section 1451.102.

(4) "Nurse first assistant" has the meaning assigned by Section

301.1525, Occupations Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.102. APPLICABILITY OF SUBCHAPTER. Except as provided

by this subchapter, this subchapter applies only to an

individual, group, blanket, or franchise insurance policy,

insurance agreement, or group hospital service contract that

provides health benefits, accident benefits, or health and

accident benefits for medical or surgical expenses incurred as a

result of an accident or sickness and that is delivered, issued

for delivery, or renewed in this state by any incorporated or

unincorporated insurance company, association, or organization,

including:

(1) a fraternal benefit society operating under Chapter 885;

(2) a general casualty company operating under Chapter 861;

(3) a life, health, and accident insurance company operating

under Chapter 841 or 982;

(4) a Lloyd's plan operating under Chapter 941;

(5) a local mutual aid association operating under Chapter 886;

(6) a mutual insurance company writing insurance other than life

insurance operating under Chapter 883;

(7) a mutual life insurance company operating under Chapter 882;

(8) a reciprocal exchange operating under Chapter 942;

(9) a statewide mutual assessment company, mutual assessment

company, or mutual assessment life, health, and accident

association operating under Chapter 881 or 887; and

(10) a stipulated premium company operating under Chapter 884.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.103. CONFLICTING PROVISIONS VOID. (a) A provision of

a health insurance policy that conflicts with this subchapter is

void to the extent of the conflict.

(b) The presence in a health insurance policy of a provision

void under Subsection (a) does not affect the validity of other

policy provisions.

(c) An insurer shall bring each approved policy form that

contains a provision that conflicts with this subchapter into

compliance with this subchapter by use of:

(1) a rider or endorsement approved by the commissioner; or

(2) a new or revised policy form approved by the commissioner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.104. NONDISCRIMINATORY PAYMENT OR REIMBURSEMENT;

EXCEPTION. (a) An insurer may not classify, differentiate, or

discriminate between scheduled services or procedures provided by

a health care practitioner selected under this subchapter and

performed in the scope of that practitioner's license and the

same services or procedures provided by another type of health

care practitioner whose services or procedures are covered by a

health insurance policy, in regard to:

(1) the payment schedule or payment provisions of the policy; or

(2) the amount or manner of payment or reimbursement under the

policy.

(b) An insurer may not deny payment or reimbursement for

services or procedures in accordance with the policy payment

schedule or payment provisions solely because the services or

procedures were performed by a health care practitioner selected

under this subchapter.

(c) Notwithstanding Subsection (a), a health insurance policy

may provide for a different amount of payment or reimbursement

for scheduled services or procedures performed by an advanced

practice nurse, nurse first assistant, licensed surgical

assistant, or physician assistant if the methodology used to

compute the amount is the same as the methodology used to compute

the amount of payment or reimbursement when the services or

procedures are provided by a physician.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.105. SELECTION OF ACUPUNCTURIST. An insured may

select an acupuncturist to provide the services or procedures

scheduled in the health insurance policy that are within the

scope of the acupuncturist's license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.106. SELECTION OF ADVANCED PRACTICE NURSE. An insured

may select an advanced practice nurse to provide the services

scheduled in the health insurance policy that are within the

scope of the nurse's license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.107. SELECTION OF AUDIOLOGIST. An insured may select

an audiologist to measure hearing to determine the presence or

extent of the insured's hearing loss or provide aural

rehabilitation services to the insured if the insured has a

hearing loss and the services or procedures are scheduled in the

health insurance policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.108. SELECTION OF CHEMICAL DEPENDENCY COUNSELOR. An

insured may select a chemical dependency counselor to provide

services or procedures scheduled in the health insurance policy

that are within the scope of the counselor's license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.109. SELECTION OF CHIROPRACTOR. An insured may select

a chiropractor to provide the medical or surgical services or

procedures scheduled in the health insurance policy that are

within the scope of the chiropractor's license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.110. SELECTION OF DENTIST. An insured may select a

dentist to provide the medical or surgical services or procedures

scheduled in the health insurance policy that are within the

scope of the dentist's license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.111. SELECTION OF DIETITIAN. An insured may select a

licensed dietitian or a provisionally licensed dietitian acting

under the supervision of a licensed dietitian to provide the

services scheduled in the health insurance policy that are within

the scope of the dietitian's license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.112. SELECTION OF HEARING INSTRUMENT FITTER AND

DISPENSER. An insured may select a hearing instrument fitter and

dispenser to provide the services or procedures scheduled in the

health insurance policy that are within the scope of the license

of the fitter and dispenser.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.113. SELECTION OF LICENSED CLINICAL SOCIAL WORKER.

An insured may select a licensed clinical social worker to

provide the services or procedures scheduled in the health

insurance policy that:

(1) are within the scope of the social worker's license,

including the provision of direct, diagnostic, preventive, or

clinical services to individuals, families, and groups whose

functioning is threatened or affected by social or psychological

stress or health impairment; and

(2) are specified as services under the terms of the health

insurance policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.042(a), eff. September 1, 2005.

Sec. 1451.114. SELECTION OF LICENSED PROFESSIONAL COUNSELOR.

An insured may select a licensed professional counselor to

provide the services scheduled in the health insurance policy

that are within the scope of the counselor's license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

221, Sec. 1, eff. September 1, 2009.

Sec. 1451.115. SELECTION OF SURGICAL ASSISTANT. An insured may

select a surgical assistant to provide the services or procedures

scheduled in the health insurance policy that are within the

scope of the assistant's license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.116. SELECTION OF MARRIAGE AND FAMILY THERAPIST. An

insured may select a marriage and family therapist to provide the

services scheduled in the health insurance policy that are within

the scope of the therapist's license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

221, Sec. 2, eff. September 1, 2009.

Sec. 1451.117. SELECTION OF NURSE FIRST ASSISTANT. An insured

may select a nurse first assistant to provide the services

scheduled in the health insurance policy that:

(1) are within the scope of the nurse's license; and

(2) are requested by the physician whom the nurse is assisting.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.118. SELECTION OF OCCUPATIONAL THERAPIST. An insured

may select an occupational therapist to provide the services

scheduled in the health insurance policy that are within the

scope of the therapist's license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.119. SELECTION OF OPTOMETRIST. An insured may select

an optometrist to provide the services or procedures scheduled in

the health insurance policy that are within the scope of the

optometrist's license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.120. SELECTION OF PHYSICAL THERAPIST. An insured may

select a physical therapist to provide the services scheduled in

the health insurance policy that are within the scope of the

therapist's license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.121. SELECTION OF PHYSICIAN ASSISTANT. An insured may

select a physician assistant to provide the services scheduled in

the health insurance policy that are within the scope of the

assistant's license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.122. SELECTION OF PODIATRIST. An insured may select a

podiatrist to provide the medical or surgical services or

procedures scheduled in the health insurance policy that are

within the scope of the podiatrist's license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.123. SELECTION OF PSYCHOLOGICAL ASSOCIATE. An insured

may select a psychological associate to provide the services

scheduled in the health insurance policy that are within the

scope of the associate's license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.124. SELECTION OF PSYCHOLOGIST. An insured may select

a psychologist to provide the services or procedures scheduled in

the health insurance policy that are within the scope of the

psychologist's license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.125. SELECTION OF SPEECH-LANGUAGE PATHOLOGIST. An

insured may select a speech-language pathologist to evaluate

speech or language, provide habilitative or rehabilitative

services to restore speech or language loss, or correct a speech

or language impairment if the services or procedures are

scheduled in the health insurance policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.126. REIMBURSEMENT FOR PHYSICAL MODALITIES AND

PROCEDURES BY HEALTH INSURER, ADMINISTRATOR, HEALTH MAINTENANCE

ORGANIZATION, OR PREFERRED PROVIDER BENEFIT PLAN ISSUER. (a) A

health insurer or licensed third-party administrator may not deny

reimbursement to a health care practitioner for the provision of

covered services of physical modalities and procedures that are

within the scope of the practitioner's practice if the services

are performed in strict compliance with:

(1) laws and rules related to that practitioner's license; and

(2) the terms of the insurance policy or other coverage

agreement.

(b) A health maintenance organization or preferred provider

benefit plan issuer may not deny reimbursement to a participating

health care practitioner for services provided under a coverage

agreement solely because of the type of practitioner providing

the services if the services are performed in strict compliance

with:

(1) laws and rules related to that practitioner's license; and

(2) the terms of the insurance policy or other coverage

agreement.

(c) This section may not be construed to circumvent any

contractual provider network agreement between a health insurer

or third-party administrator and a licensed health care

practitioner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.127. DUTY OF PERSON ARRANGING PROVIDER CONTRACTS FOR

HEALTH INSURER OR HEALTH MAINTENANCE ORGANIZATION. (a) A person

who arranges contracts with providers on behalf of a health

maintenance organization or health insurer shall comply with laws

related to the duties of the organization or insurer to notify

and consider providers for those contracts.

(b) A violation of this section:

(1) is an unlawful practice under Section 15.05, Business &

Commerce Code; and

(2) constitutes restraint of trade.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER D. ACCESS TO OPTOMETRISTS AND OPHTHALMOLOGISTS USED

UNDER MANAGED CARE PLAN

Sec. 1451.151. DEFINITIONS. In this subchapter:

(1) "Managed care plan" means a plan under which a health

maintenance organization, preferred provider benefit plan issuer,

or other organization provides or arranges for health care

benefits to plan participants and requires or encourages plan

participants to use health care practitioners the plan

designates.

(2) "Ophthalmologist" means a physician who specializes in

ophthalmology.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.152. APPLICABILITY AND CONSTRUCTION OF SUBCHAPTER.

(a) This subchapter applies only to a managed care plan that

provides or arranges for benefits for vision or medical eye care

services or procedures that are within the scope of an

optometrist's or therapeutic optometrist's license.

(b) This subchapter does not require a managed care plan to

provide vision or medical eye care services or procedures.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.153. USE OF OPTOMETRIST, THERAPEUTIC OPTOMETRIST, OR

OPHTHALMOLOGIST. (a) A managed care plan may not:

(1) discriminate against a health care practitioner because the

practitioner is an optometrist, therapeutic optometrist, or

ophthalmologist;

(2) restrict or discourage a plan participant from obtaining

covered vision or medical eye care services or procedures from a

participating optometrist, therapeutic optometrist, or

ophthalmologist solely because the practitioner is an

optometrist, therapeutic optometrist, or ophthalmologist;

(3) exclude an optometrist, therapeutic optometrist, or

ophthalmologist as a participating practitioner in the plan

because the optometrist, therapeutic optometrist, or

ophthalmologist does not have medical staff privileges at a

hospital or at a particular hospital; or

(4) exclude an optometrist, therapeutic optometrist, or

ophthalmologist as a participating practitioner in the plan

because the services or procedures provided by the optometrist,

therapeutic optometrist, or ophthalmologist may be provided by

another type of health care practitioner.

(b) A managed care plan shall:

(1) include optometrists, therapeutic optometrists, and

ophthalmologists as participating health care practitioners in

the plan; and

(2) include the name of a participating optometrist, therapeutic

optometrist, or ophthalmologist in any list of participating

health care practitioners and give equal prominence to each name.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.043, eff. September 1, 2005.

Sec. 1451.154. PARTICIPATION OF THERAPEUTIC OPTOMETRIST. (a)

In this section:

(1) "Medical panel" means the health care practitioners who are

listed as participating providers in a managed care plan or who a

patient seeking diagnosis or treatment of a medical disease,

disorder, or condition is encouraged or required to use under a

managed care plan.

(2) "Vision panel" means the optometrists, therapeutic

optometrists, and ophthalmologists who are listed as

participating providers for routine eye examinations under a

managed care plan or who a patient seeking a routine eye

examination is encouraged or required to use under a managed care

plan.

(b) A managed care plan must allow a therapeutic optometrist who

is on one or more of the plan's vision panels to be a fully

participating provider on the plan's medical panels to the full

extent of the therapeutic optometrist's license to practice

therapeutic optometry.

(c) A therapeutic optometrist who is included in a managed care

plan's medical panels under Subsection (b) must:

(1) abide by the terms and conditions of the managed care plan;

(2) satisfy the managed care plan's credentialing standards for

therapeutic optometrists;

(3) provide proof that the Texas Optometry Board considers the

therapeutic optometrist's license to practice therapeutic

optometry to be in good standing; and

(4) comply with the requirements of the Controlled Substances

Registration Program operated by the Department of Public Safety.

(d) A managed care plan may charge a participating therapeutic

optometrist:

(1) any reasonable credentialing costs associated with the

therapeutic optometrist's being included in the managed care

plan's medical panel; and

(2) a one-time administrative fee not to exceed $200 for

expenses incurred in adding the therapeutic optometrist to the

managed care plan's medical panel.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.044(a), eff. September 1, 2005.

SUBCHAPTER E. DENTAL CARE BENEFITS IN HEALTH INSURANCE POLICIES

OR EMPLOYEE BENEFIT PLANS

Sec. 1451.201. DEFINITIONS. In this subchapter:

(1) "Dental care service" means a service provided to a person

to prevent, alleviate, cure, or heal a human dental illness or

injury.

(2) "Employee benefit plan" means a plan, fund, or program

established or maintained by an employer or employee

organization.

(3) "Health insurance policy" means any individual, group,

blanket, or franchise insurance policy, insurance agreement, or

group hospital service contract.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.202. APPLICABILITY AND CONSTRUCTION OF SUBCHAPTER.

(a) This subchapter applies only to an employee benefit plan or

health insurance policy delivered, issued for delivery, renewed,

or contracted for in this state to the extent that:

(1) the employee benefit plan is established or maintained to

provide dental care services, through insurance or otherwise, for

the plan's participants or the beneficiaries of the plan's

participants; or

(2) the health insurance policy provides benefits for dental

care services.

(b) This subchapter does not apply to a health maintenance

organization governed by Chapter 843.

(c) The exemptions and exceptions of Sections 881.002 and

881.004 and Article 21.41 do not apply to this subchapter.

(d) This subchapter does not require an employee benefit plan or

health insurance policy to provide any type of benefits for

dental care expenses.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.203. CONFLICTING PROVISIONS. A provision of an

employee benefit plan or health insurance policy that conflicts

with this subchapter is void to the extent of the conflict.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.204. CERTAIN CONDUCT PERMITTED. (a) Notwithstanding

any other provision of this subchapter, a dentist may contract

directly with a patient to provide dental care services to the

patient as authorized by law.

(b) Notwithstanding any other provision of this subchapter, a

person providing a health insurance policy or employee benefit

plan or an employer or an employee organization may:

(1) make information available to its insureds, beneficiaries,

participants, employees, or members regarding dental care

services through the distribution of factually accurate

information about dental care services and the rates, fees,

locations, and hours for the services if the information is

distributed on the request of a dentist;

(2) establish an administrative mechanism to facilitate payments

for dental care services from an insured, beneficiary,

participant, employee, or member to a dentist chosen by the

insured, beneficiary, participant, employee, or member; or

(3) nondiscriminatorily pay or reimburse its insured,

beneficiary, participant, employee, or member for the cost of

dental care services provided by a dentist chosen by the insured,

beneficiary, participant, employee, or member.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.205. DISCLOSURE OF BENEFIT TERMS. An employee benefit

plan or health insurance policy shall:

(1) if applicable, disclose that the benefit for dental care

services offered is limited to the least costly treatment; and

(2) specify in dollars and cents the amount of the payment or

reimbursement to be provided for dental care services or define

and explain the standard on which payment of benefits or

reimbursement for the cost of dental care services is based, such

as:

(A) "usual and customary" fees;

(B) "reasonable and customary" fees;

(C) "usual, customary, and reasonable" fees; or

(D) words of similar meaning.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.206. PAYMENT OR REIMBURSEMENT OF DENTIST. (a) The

employee benefit plan or health insurance policy shall provide:

(1) that payment or reimbursement for a noncontracting provider

dentist shall be the same as payment or reimbursement for a

contracting provider dentist; and

(2) that the party to or beneficiary of the plan or policy may

assign the right to payment or reimbursement to the dentist who

provides the dental care services.

(b) Notwithstanding Subsection (a)(1), the employee benefit plan

or health insurance policy is not required to make payment or

reimbursement in an amount greater than:

(1) the amount specified in the plan or policy; or

(2) the fee the providing dentist charges for the dental care

services provided.

(c) If the right to payment or reimbursement is assigned as

provided by Subsection (a)(2):

(1) payment or reimbursement shall be made directly to the

designated dentist; and

(2) direct payment to the designated dentist discharges the

payor's obligation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.207. PROHIBITED CONDUCT. (a) An employee benefit

plan or health insurance policy may not:

(1) interfere with or prevent an individual who is a party to or

beneficiary of the plan or policy from selecting a dentist of the

individual's choice to provide a dental care service the plan or

policy offers if the dentist selected is licensed in this state

to provide the service;

(2) deny a dentist the right to participate as a contracting

provider under the plan or policy if the dentist is licensed to

provide the dental care services the plan or policy offers;

(3) authorize a person to regulate, interfere with, or intervene

in the provision of dental care services a dentist provides a

patient, including diagnosis, if the dentist practices within the

scope of the dentist's license; or

(4) require a dentist to make or obtain a dental x-ray or other

diagnostic aid in providing dental care services.

(b) Subsection (a)(4) does not prohibit a request for an

existing dental x-ray or other existing diagnostic aid for a

determination of benefits payable under an employee benefit plan

or health insurance policy.

(c) This section does not prohibit the predetermination of

benefits for dental care expenses before the attending dentist

provides treatment.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER F. ACCESS TO OBSTETRICAL OR GYNECOLOGICAL CARE

Sec. 1451.251. DEFINITION. In this subchapter, "enrollee" means

an individual enrolled in a health benefit plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.252. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a health benefit plan that requires an enrollee

to obtain certain specialty health care services through a

referral made by a primary care physician or other gatekeeper and

that:

(1) provides benefits for medical or surgical expenses incurred

as a result of a health condition, accident, or sickness,

including:

(A) an individual, group, blanket, or franchise insurance policy

or insurance agreement, a group hospital service contract, or an

individual or group evidence of coverage that is offered by:

(i) an insurance company;

(ii) a group hospital service corporation operating under

Chapter 842;

(iii) a fraternal benefit society operating under Chapter 885;

(iv) a stipulated premium company operating under Chapter 884;

or

(v) a health maintenance organization operating under Chapter

843; and

(B) to the extent permitted by the Employee Retirement Income

Security Act of 1974 (29 U.S.C. Section 1001 et seq.), a health

benefit plan that is offered by:

(i) a multiple employer welfare arrangement as defined by

Section 3 of that Act; or

(ii) another analogous benefit arrangement;

(2) is offered by:

(A) an approved nonprofit health corporation that holds a

certificate of authority under Chapter 844; or

(B) an entity that is not authorized under this code or another

insurance law of this state that contracts directly for health

care services on a risk-sharing basis, including a capitation

basis; or

(3) provides health and accident coverage through a risk pool

created under Chapter 172, Local Government Code, notwithstanding

Section 172.014, Local Government Code, or any other law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.253. EXCEPTION. This subchapter does not apply to:

(1) a plan that provides coverage:

(A) only for a specified disease;

(B) only for accidental death or dismemberment;

(C) for wages or payments instead of wages for a period during

which an employee is absent from work because of sickness or

injury; or

(D) as a supplement to a liability insurance policy;

(2) a small employer health benefit plan written under Chapter

1501;

(3) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss);

(4) a workers' compensation insurance policy;

(5) medical payment insurance coverage provided under a motor

vehicle insurance policy;

(6) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefit coverage so comprehensive that the

policy is a health benefit plan as described by Section 1451.252;

or

(7) any health benefit plan that does not provide:

(A) benefits related to pregnancy; or

(B) well-woman care benefits.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.254. RULES. The commissioner shall adopt rules

necessary to implement this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.255. RIGHT OF FEMALE ENROLLEE TO SELECT OBSTETRICIAN

OR GYNECOLOGIST. (a) Except as provided by Subsection (b), a

health benefit plan shall permit a female enrollee to select, in

addition to a primary care physician, an obstetrician or

gynecologist to provide the enrollee with health care services

that are within the scope of the professional specialty practice

of a properly credentialed obstetrician or gynecologist.

(b) A health benefit plan may limit an enrollee's self-referral

under Subsection (a) to only one participating obstetrician or

gynecologist to provide both gynecological and obstetrical care

to the enrollee. This subsection does not affect the right of an

enrollee to select the physician who provides that care.

(c) This section does not preclude an enrollee from selecting a

qualified physician, including a family physician or internal

medicine physician, to provide the enrollee with health care

services described by Subsection (a).

(d) This section does not affect the authority of a health

benefit plan issuer to establish selection criteria regarding

other physicians who provide services under the plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.256. DIRECT ACCESS TO SERVICES OF OBSTETRICIAN OR

GYNECOLOGIST. (a) In this section, "health care services"

includes:

(1) one well-woman examination each year;

(2) care related to pregnancy;

(3) care for any active gynecological condition; and

(4) diagnosis, treatment, and referral for any disease or

condition that is within the scope of the professional specialty

practice of a properly credentialed obstetrician or gynecologist.

(b) In addition to other benefits authorized under the health

benefit plan, a health benefit plan shall permit an enrollee who

selects an obstetrician or gynecologist under Section 1451.255 to

have direct access to the health care services of that selected

physician without:

(1) a referral from the enrollee's primary care physician; or

(2) prior authorization or precertification from the plan

issuer.

(c) A health benefit plan may not impose a copayment or

deductible for direct access to health care services as required

by this section unless the same copayment or deductible is

imposed for access to other health care services provided under

the plan.

(d) This section does not affect the authority of a health

benefit plan issuer to require an obstetrician or gynecologist

selected by an enrollee under Section 1451.255 to forward

information concerning the medical care of the enrollee to the

enrollee's primary care physician.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.257. AVAILABILITY OF PROVIDERS. To ensure access to

services that are within the scope of the professional specialty

practice of a properly credentialed obstetrician or gynecologist,

a health benefit plan shall include in the classification of

persons authorized to provide medical services under the plan a

sufficient number of properly credentialed obstetricians and

gynecologists.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.258. NOTICE OF AVAILABLE PROVIDERS. (a) A health

benefit plan issuer shall provide to each person covered under

the plan a timely written notice of the choices of the types of

physician providers available for the direct access required

under this subchapter.

(b) The notice must be stated in clear and accurate language.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.259. LIMITS ON PHYSICIAN SANCTIONS. (a) A health

benefit plan may not sanction or terminate a primary care

physician because of female enrollees' access to participating

obstetricians and gynecologists under this subchapter.

(b) A health benefit plan may not impose a financial or other

penalty on an obstetrician or gynecologist selected under Section

1451.255, or on the enrollee who selected the physician, because

the selected physician failed to provide to the enrollee's

primary care physician information concerning the medical care of

the enrollee if the selected physician made a reasonable good

faith effort to forward the information.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.260. ADMINISTRATIVE PENALTY. An entity that operates

a health benefit plan in violation of this subchapter is subject

to an administrative penalty as provided by Chapter 84.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER G. ACCESS TO DIETITIAN SERVICES

Sec. 1451.301. APPLICABILITY OF GENERAL PROVISIONS OF OTHER LAW.

The provisions of Chapter 1201, including provisions relating to

the applicability, purpose, and enforcement of that chapter, the

construction of policies under that chapter, rulemaking under

that chapter, and definitions of terms applicable in that

chapter, apply to this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.302. DIETITIAN SERVICES. An individual or group

accident and health insurance policy delivered or issued for

delivery in this state may not:

(1) exclude or deny coverage for services performed by:

(A) a dietitian; or

(B) a provisionally licensed dietitian acting under the

supervision of a dietitian; or

(2) refuse payment or reimbursement for charges for services

described by Subdivision (1) if the services:

(A) are in the scope of the dietitian's license;

(B) are related to an injury or illness the policy covers if the

services are scheduled in the policy; and

(C) are provided under a professional recommendation of a

physician whose treatment or examination for the injury or

illness would be covered by the policy and would be payable or

reimbursable under the policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER H. DISABILITY CERTIFIED BY PODIATRIST

Sec. 1451.351. LOSS OF INCOME BENEFITS FOR DISABILITY TREATABLE

BY PODIATRIST. (a) This section applies only to an insurance

policy delivered, issued for delivery, or renewed in this state

that provides benefits covering loss of income as a result of an

acute temporary disability caused by sickness or injury.

(b) An insurance policy may not deny payment of benefits

described by Subsection (a) solely because the disability is

certified or attested to by a podiatrist if the disability is

caused by a sickness or injury that may be treated within the

scope of the podiatrist's license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER I. USE OF OSTEOPATHIC HOSPITAL

Sec. 1451.401. CONTRACT WITH OSTEOPATHIC HOSPITAL. A health

maintenance organization or preferred provider benefit plan

issuer that contracts with a hospital to provide services to

covered individuals may not refuse to contract with an

osteopathic hospital solely because the hospital is an

osteopathic hospital.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.402. SERVICES AT OSTEOPATHIC HOSPITAL. A health

maintenance organization or preferred provider benefit plan

issuer that provides benefits for inpatient or outpatient

services provided by an allopathic hospital shall seek to provide

benefits for similar services provided by an osteopathic hospital

if there is an osteopathic hospital within the service area of

the health maintenance organization or preferred provider benefit

plan issuer that will provide the services at a substantially

similar cost.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.403. REQUEST FOR ACTION OF COMMISSIONER. An aggrieved

party may request that the commissioner conduct an investigation,

review, hearing, or other proceeding to determine compliance with

this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1451.404. ENFORCEMENT. The commissioner shall take all

reasonable actions to ensure compliance with this subchapter,

including issuing orders and assessing penalties.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1452. PHYSICIAN AND PROVIDER CREDENTIALS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE F. PHYSICIANS AND HEALTH CARE PROVIDERS

CHAPTER 1452. PHYSICIAN AND PROVIDER CREDENTIALS

SUBCHAPTER A. CREDENTIALING OF PHYSICIANS AND PROVIDERS BY HEALTH

MAINTENANCE ORGANIZATION

Sec. 1452.001. APPLICABILITY OF CERTAIN DEFINITIONS. In this

subchapter, a term defined by Section 843.002 has the meaning

assigned by that section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1452.002. VERIFICATION OF PHYSICIAN'S LICENSE OR

CERTIFICATE. The commissioner shall require a health maintenance

organization to verify that a physician's license to practice

medicine and any other certificate the physician is required to

hold, including a certificate issued by the Department of Public

Safety or the federal Drug Enforcement Administration or a

certificate issued under the Medicare program, is valid as of the

date of:

(1) initial credentialing of the physician; and

(2) each recredentialing.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1452.003. SITE VISIT FOR INITIAL CREDENTIALING. (a) The

commissioner shall require a health maintenance organization that

conducts a site visit for the purpose of initial credentialing of

a physician or provider to evaluate during the visit a site's

accessibility, appearance, space, medical or dental recordkeeping

practices, availability of appointments, and confidentiality

procedures.

(b) The commissioner may not require the health maintenance

organization to evaluate the appropriateness of equipment during

the site visit.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1452.004. LIMITATION ON COMMISSIONER'S AUTHORITY. The

commissioner may not require a health maintenance organization

to:

(1) formally recredential a physician or provider more

frequently than once in any three-year period;

(2) verify the validity of a license or certificate held by a

physician as of a date other than the date of initial

credentialing or recredentialing of the physician;

(3) use clinical personnel to perform a site visit for initial

credentialing of a physician or provider unless clinical review

is needed during the site visit; or

(4) require a site visit be performed for the purpose of

recredentialing of a physician or provider.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1452.005. SITE VISIT FOR CAUSE NOT PRECLUDED. This

subchapter does not preclude a health maintenance organization

from conducting a site visit of a physician or provider at any

time for cause, including a complaint made by a member or another

external complaint made to the health maintenance organization.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1452.006. RULES RELATED TO SELECTION OF PHYSICIANS AND

PROVIDERS BY HEALTH MAINTENANCE ORGANIZATION. A rule adopted by

the commissioner under Section 843.102 that relates to

implementation and maintenance by a health maintenance

organization of a process for selecting and retaining affiliated

physicians and providers must comply with:

(1) this subchapter; and

(2) standards adopted by the National Committee for Quality

Assurance, to the extent those standards do not conflict with

other laws of this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER B. STANDARDIZED FORMS

Sec. 1452.051. DEFINITIONS. In this subchapter:

(1) "Advanced practice nurse" has the meaning assigned by

Section 301.152, Occupations Code.

(2) "Physician" means an individual licensed to practice

medicine in this state.

(3) "Physician assistant" means an individual who holds a

license issued under Chapter 204, Occupations Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.045(a), eff. September 1, 2005.

Sec. 1452.052. STANDARDIZED FORM FOR VERIFICATION OF

CREDENTIALS. (a) The commissioner by rule shall:

(1) prescribe a standardized form for the verification of the

credentials of a physician, advanced practice nurse, or physician

assistant; and

(2) require a public or private hospital, a health maintenance

organization operating under Chapter 843, or the issuer of a

preferred provider benefit plan under Chapter 1301 to use the

form for verification of credentials.

(b) In prescribing a form under this section, the commissioner

shall consider any credentialing application form that is widely

used in this state or any form currently used by the department.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.045(a), eff. September 1, 2005.

SUBCHAPTER C. EXPEDITED CREDENTIALING PROCESS

FOR CERTAIN PHYSICIANS

Sec. 1452.101. DEFINITIONS. In this subchapter:

(1) "Applicant physician" means a physician applying for

expedited credentialing under this subchapter.

(2) "Enrollee" means an individual who is eligible to receive

health care services under a managed care plan.

(3) "Health care provider" means:

(A) an individual who is licensed, certified, or otherwise

authorized to provide health care services in this state; or

(B) a hospital, emergency clinic, outpatient clinic, or other

facility providing health care services.

(4) "Managed care plan" means a health benefit plan under which

health care services are provided to enrollees through contracts

with health care providers and that requires enrollees to use

participating providers or that provides a different level of

coverage for enrollees who use participating providers. The term

includes a health benefit plan issued by:

(A) a health maintenance organization;

(B) a preferred provider benefit plan issuer; or

(C) any other entity that issues a health benefit plan,

including an insurance company.

(5) "Medical group" means:

(A) a single legal entity owned by two or more physicians;

(B) a professional association composed of licensed physicians;

or

(C) any other business entity composed of licensed physicians as

permitted under Subchapter B, Chapter 162, Occupations Code.

(6) "Participating provider" means a health care provider who

has contracted with a health benefit plan issuer to provide

services to enrollees.

Added by Acts 2007, 80th Leg., R.S., Ch.

1203, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

296, Sec. 1, eff. September 1, 2009.

Sec. 1452.102. APPLICABILITY. This subchapter applies only to a

physician who joins an established medical group that has a

current contract in force with a managed care plan.

Added by Acts 2007, 80th Leg., R.S., Ch.

1203, Sec. 1, eff. September 1, 2007.

Sec. 1452.103. ELIGIBILITY REQUIREMENTS. To qualify for

expedited credentialing under this subchapter and payment under

Section 1452.104, an applicant physician must:

(1) be licensed in this state by, and in good standing with, the

Texas Medical Board;

(2) submit all documentation and other information required by

the issuer of the managed care plan as necessary to enable the

issuer to begin the credentialing process required by the issuer

to include a physician in the issuer's health benefit plan

network; and

(3) agree to comply with the terms of the managed care plan's

participating provider contract currently in force with the

applicant physician's established medical group.

Added by Acts 2007, 80th Leg., R.S., Ch.

1203, Sec. 1, eff. September 1, 2007.

Sec. 1452.104. PAYMENT OF APPLICANT PHYSICIAN DURING

CREDENTIALING PROCESS. On submission by the applicant physician

of the information required by the managed care plan issuer under

Section 1452.103(2), and for payment purposes only, the issuer

shall treat the applicant physician as if the physician were a

participating provider in the health benefit plan network when

the applicant physician provides services to the managed care

plan's enrollees, including:

(1) authorizing the applicant physician to collect copayments

from the enrollees; and

(2) making payments to the applicant physician.

Added by Acts 2007, 80th Leg., R.S., Ch.

1203, Sec. 1, eff. September 1, 2007.

Sec. 1452.105. DIRECTORY ENTRIES. Pending the approval of an

application submitted under Section 1452.104, the managed care

plan may exclude the applicant physician from the managed care

plan's directory of participating physicians, the managed care

plan's website listing of participating physicians, or any other

listing of participating physicians.

Added by Acts 2007, 80th Leg., R.S., Ch.

1203, Sec. 1, eff. September 1, 2007.

Sec. 1452.106. EFFECT OF FAILURE TO MEET CREDENTIALING

REQUIREMENTS. If, on completion of the credentialing process,

the managed care plan issuer determines that the applicant

physician does not meet the issuer's credentialing requirements:

(1) the managed care plan issuer may recover from the applicant

physician or the physician's medical group an amount equal to the

difference between payments for in-network benefits and

out-of-network benefits; and

(2) the applicant physician or the physician's medical group may

retain any copayments collected or in the process of being

collected as of the date of the issuer's determination.

Added by Acts 2007, 80th Leg., R.S., Ch.

1203, Sec. 1, eff. September 1, 2007.

Sec. 1452.107. ENROLLEE HELD HARMLESS. An enrollee in the

managed care plan is not responsible and shall be held harmless

for the difference between in-network copayments paid by the

enrollee to a physician who is determined to be ineligible under

Section 1452.106 and the managed care plan's charges for

out-of-network services. The physician and the physician's

medical group may not charge the enrollee for any portion of the

physician's fee that is not paid or reimbursed by the enrollee's

managed care plan.

Added by Acts 2007, 80th Leg., R.S., Ch.

1203, Sec. 1, eff. September 1, 2007.

Sec. 1452.108. LIMITATION ON MANAGED CARE ISSUER LIABILITY. A

managed care plan issuer that complies with this subchapter is

not subject to liability for damages arising out of or in

connection with, directly or indirectly, the payment by the

issuer of an applicant physician as if the physician were a

participating provider in the health benefit plan network.

Added by Acts 2007, 80th Leg., R.S., Ch.

1203, Sec. 1, eff. September 1, 2007.



CHAPTER 1453. DISCLOSURE OF REIMBURSEMENT GUIDELINES UNDER MANAGED CARE PLAN

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE F. PHYSICIANS AND HEALTH CARE PROVIDERS

CHAPTER 1453. DISCLOSURE OF REIMBURSEMENT GUIDELINES UNDER

MANAGED CARE PLAN

Sec. 1453.001. DEFINITIONS. In this chapter:

(1) "Health care provider" means:

(A) a hospital, emergency clinic, outpatient clinic, or other

facility providing health care services; or

(B) an individual who is licensed in this state to provide

health care services.

(2) "Managed care entity" means:

(A) a health maintenance organization;

(B) a preferred provider benefit plan issuer;

(C) an approved nonprofit health corporation that holds a

certificate of authority under Chapter 844; or

(D) another entity that offers a managed care plan, including:

(i) an insurance company;

(ii) a group hospital service corporation operating under

Chapter 842;

(iii) a fraternal benefit society operating under Chapter 885;

(iv) a stipulated premium company operating under Chapter 884;

(v) a multiple employer welfare arrangement that holds a

certificate of authority under Chapter 846; and

(vi) an entity not authorized under this code or another

insurance law of this state that contracts directly for health

care services on a risk-sharing basis, including a capitation

basis.

(3) "Managed care plan" means a health benefit plan:

(A) under which health care services are provided through

contracts with health care providers to individuals enrolled in

or insured under the plan; and

(B) that provides financial incentives to individuals enrolled

in or insured under the plan to use health care providers

participating in the plan and procedures covered by the plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1453.002. PROVISION OF INFORMATION REGARDING REIMBURSEMENT

GUIDELINES. (a) On the written request of an out-of-network

health care provider, a managed care entity shall furnish to the

provider a written description of the factors considered by the

entity in determining the amount of reimbursement the provider

may receive for goods or services provided to an individual

enrolled in or insured under the entity's managed care plan.

(b) This section does not require a managed care entity to

disclose proprietary information that is prohibited from

disclosure by a contract between the entity and a vendor that

supplies payment or statistical data to the entity.

(c) A contract between a managed care entity and a vendor that

supplies payment or statistical data to the entity may not

prohibit the entity from disclosing under this section:

(1) the name of the vendor; or

(2) the methodology and origin of information used to determine

the amount of reimbursement.

(d) A managed care entity that denies a request for information

described by Subsection (b) shall send a copy of the request and

the information requested to the department for review.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1453.003. RULES. The commissioner shall adopt rules as

necessary to implement this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1454. EQUAL HEALTH CARE FOR WOMEN

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE F. PHYSICIANS AND HEALTH CARE PROVIDERS

CHAPTER 1454. EQUAL HEALTH CARE FOR WOMEN

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1454.001. DEFINITIONS. In this chapter:

(1) "Health care provider" means a home health aide, hospital,

nurse practitioner, nurse midwife, outpatient care center,

physician assistant, registered nurse, or surgery center.

(2) "Physician" has the meaning assigned by Section 151.002,

Occupations Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1454.002. APPLICABILITY OF CHAPTER. This chapter applies

only to a health benefit plan that provides benefits for medical

or surgical expenses incurred as a result of a health condition,

accident, or sickness, including an individual, group, blanket,

or franchise insurance policy or insurance agreement, a group

hospital service contract, or an individual or group evidence of

coverage or similar coverage document that is offered by:

(1) an insurance company;

(2) a group hospital service corporation operating under Chapter

842;

(3) a fraternal benefit society operating under Chapter 885;

(4) a stipulated premium company operating under Chapter 884;

(5) a reciprocal exchange operating under Chapter 942;

(6) a health maintenance organization operating under Chapter

843;

(7) a multiple employer welfare arrangement that holds a

certificate of authority under Chapter 846;

(8) an approved nonprofit health corporation that holds a

certificate of authority under Chapter 844; or

(9) a small employer health benefit plan written under Chapter

1501.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER B. REIMBURSEMENT FOR HEALTH CARE SERVICES

Sec. 1454.051. EQUAL REIMBURSEMENT REQUIRED. A health benefit

plan issuer that reimburses a physician or health care provider

for reproductive health or oncology services provided to women

must reimburse the physician or provider in an amount at least

equal to the annual average compensation per hour or unit that

would be paid in the service area to a physician or provider for

the same medical, surgical, hospital, pharmaceutical, nursing, or

other similar resources used to provide the services if the

resources would be used to provide health services exclusively to

men or to the general population.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1454.052. REIMBURSEMENT FOR ABORTION NOT REQUIRED. This

chapter does not require a health benefit plan issuer to provide

reimbursement for an abortion, as defined by the Family Code, or

for a service related to an abortion.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER C. ENFORCEMENT

Sec. 1454.101. SANCTIONS AUTHORIZED. The sanctions authorized

by Chapter 82 apply to a health benefit plan issuer that violates

this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1454.102. CEASE AND DESIST PROCEDURES AND RESTITUTION FOR

ATTORNEY'S FEES AUTHORIZED. The commissioner may use the cease

and desist procedures authorized by Chapter 83 against a health

benefit plan issuer that violates this chapter. In accordance

with Chapter 83, the commissioner may order the health benefit

plan issuer to make complete restitution for the violation, which

may include restitution for the reasonable attorney's fees

incurred by a person making a complaint under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1454.103. ADMINISTRATIVE PENALTIES AUTHORIZED. (a) In

addition to any sanctions authorized by this subchapter, the

commissioner may impose an administrative penalty in accordance

with Chapter 84 on a health benefit plan issuer that violates

this chapter.

(b) On a finding that a health benefit plan issuer knowingly

violated this chapter, the commissioner may impose in addition to

the administrative penalty authorized by Section 84.022 an

administrative penalty that does not exceed $25,000.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1454.104. AMOUNT OF DAMAGES. Notwithstanding this

subchapter, in imposing a sanction or penalty for a violation of

this chapter, the commissioner may order a health benefit plan

issuer to pay the greater of complete or economic damages.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1454.105. APPLICABILITY OF CERTAIN PROCEDURAL REQUIREMENTS

TO SANCTIONS OR ADMINISTRATIVE PENALTIES. Subchapter C, Chapter

84, applies to the imposition of a sanction or administrative

penalty under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1454.106. INTERVENTION IN PROCEEDING. (a) In a proceeding

relating to the imposition by the commissioner of a sanction or

administrative penalty under this chapter, a person affected by

an order of the commissioner, including a physician or health

care provider, may intervene in the proceeding by filing a notice

of intervention with the commissioner. The commissioner shall

provide an affected person a reasonable period to intervene.

(b) At the time the commissioner notifies a health benefit plan

issuer of the issuer's opportunity for a hearing regarding an

alleged violation, the commissioner shall notify each affected

person of all relevant information regarding the hearing.

(c) A person who intervenes under this section has the rights

and powers of a party under Chapter 2001, Government Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1454.107. TIME FOR COMMISSIONER'S DETERMINATION. Not later

than the 120th day after the date a complaint alleging a

violation of this chapter is filed with the department, the

commissioner shall determine whether the alleged violation

occurred and impose appropriate sanctions.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1454.108. FAILURE OF COMMISSIONER TO MAKE DETERMINATION BY

ORDER; ACTION IN DISTRICT COURT. (a) If the commissioner fails

to determine by order in the time prescribed by Section 1454.107

whether a violation alleged in a complaint filed under this

chapter occurred, the person who filed the complaint may bring an

action in district court for the violation.

(b) The action must be commenced not later than the first

anniversary of the date by which the commissioner is required to

make a determination under Section 1454.107.

(c) In an action filed under this section, a court may:

(1) impose the sanctions authorized by this subchapter or

similar sanctions;

(2) assess an additional civil penalty of $25,000 if the trier

of fact finds the defendant knowingly violated this chapter; and

(3) award a claimant who prevails in an action filed under this

section reasonable attorney's fees and court costs, including

reasonable and necessary expert witness fees.

(d) On a finding by the court that an action filed under this

section was groundless and brought in bad faith or brought for

the purpose of harassment, the court shall award the defendant

reasonable and necessary attorney's fees.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1454.109. APPEAL OF COMMISSIONER'S ORDER. (a) A person

affected by an order of the commissioner regarding a violation of

this chapter, including a person who intervenes under Section

1454.106, may file an appeal in district court.

(b) The standard of review for an appeal filed under this

section is substantial evidence.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1455. TELEMEDICINE AND TELEHEALTH

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE F. PHYSICIANS AND HEALTH CARE PROVIDERS

CHAPTER 1455. TELEMEDICINE AND TELEHEALTH

Sec. 1455.001. DEFINITIONS. In this chapter:

(1) "Health professional" means:

(A) a physician;

(B) an individual who is:

(i) licensed or certified in this state to perform health care

services; and

(ii) authorized to assist a physician in providing telemedicine

medical services that are delegated and supervised by the

physician; or

(C) a licensed or certified health professional acting within

the scope of the license or certification who does not perform a

telemedicine medical service.

(2) "Physician" means a person licensed to practice medicine in

this state under Subtitle B, Title 3, Occupations Code.

(3) "Telehealth service" and "telemedicine medical service" have

the meanings assigned by Section 57.042, Utilities Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1455.002. APPLICABILITY OF CHAPTER. This chapter applies

only to a health benefit plan that:

(1) provides benefits for medical or surgical expenses incurred

as a result of a health condition, accident, or sickness,

including:

(A) an individual, group, blanket, or franchise insurance policy

or insurance agreement, a group hospital service contract, or an

individual or group evidence of coverage that is offered by:

(i) an insurance company;

(ii) a group hospital service corporation operating under

Chapter 842;

(iii) a fraternal benefit society operating under Chapter 885;

(iv) a stipulated premium company operating under Chapter 884;

or

(v) a health maintenance organization operating under Chapter

843; and

(B) to the extent permitted by the Employee Retirement Income

Security Act of 1974 (29 U.S.C. Section 1001 et seq.), a health

benefit plan that is offered by:

(i) a multiple employer welfare arrangement as defined by

Section 3 of that Act; or

(ii) another analogous benefit arrangement; or

(2) is offered by an approved nonprofit health corporation that

holds a certificate of authority under Chapter 844.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1455.003. EXCEPTION. This chapter does not apply to:

(1) a plan that provides coverage:

(A) only for a specified disease;

(B) only for accidental death or dismemberment;

(C) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury; or

(D) as a supplement to a liability insurance policy;

(2) a small employer health benefit plan written under Chapter

1501;

(3) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss);

(4) a workers' compensation insurance policy;

(5) medical payment insurance coverage provided under a motor

vehicle insurance policy; or

(6) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefit coverage so comprehensive that the

policy is a health benefit plan as described by Section 1455.002.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1455.004. COVERAGE FOR TELEMEDICINE MEDICAL SERVICES AND

TELEHEALTH SERVICES. (a) A health benefit plan may not exclude

a telemedicine medical service or a telehealth service from

coverage under the plan solely because the service is not

provided through a face-to-face consultation.

(b) A health benefit plan may require a deductible, a copayment,

or coinsurance for a telemedicine medical service or a telehealth

service. The amount of the deductible, copayment, or coinsurance

may not exceed the amount of the deductible, copayment, or

coinsurance required for a comparable medical service provided

through a face-to-face consultation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1455.005. RULES. Subject to Section 111.004, Occupations

Code, the commissioner may adopt rules necessary to implement

this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 23.002(10), eff. September 1, 2005.



CHAPTER 1456. DISCLOSURE OF PROVIDER STATUS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE F. PHYSICIANS AND HEALTH CARE PROVIDERS

CHAPTER 1456. DISCLOSURE OF PROVIDER STATUS

Sec. 1456.001. DEFINITIONS. In this chapter:

(1) "Balance billing" means the practice of charging an enrollee

in a health benefit plan that uses a provider network to recover

from the enrollee the balance of a non-network health care

provider's fee for service received by the enrollee from the

health care provider that is not fully reimbursed by the

enrollee's health benefit plan.

(2) "Enrollee" means an individual who is eligible to receive

health care services through a health benefit plan.

(3) "Facility-based physician" means a radiologist, an

anesthesiologist, a pathologist, an emergency department

physician, or a neonatologist:

(A) to whom the facility has granted clinical privileges; and

(B) who provides services to patients of the facility under

those clinical privileges.

(4) "Health care facility" means a hospital, emergency clinic,

outpatient clinic, birthing center, ambulatory surgical center,

or other facility providing health care services.

(5) "Health care practitioner" means an individual who is

licensed to provide and provides health care services.

(6) "Provider network" means a health benefit plan under which

health care services are provided to enrollees through contracts

with health care providers and that requires those enrollees to

use health care providers participating in the plan and

procedures covered by the plan. The term includes a network

operated by:

(A) a health maintenance organization;

(B) a preferred provider benefit plan issuer; or

(C) another entity that issues a health benefit plan, including

an insurance company.

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 11, eff. September 1, 2007.

Sec. 1456.002. APPLICABILITY OF CHAPTER. (a) This chapter

applies to any health benefit plan that:

(1) provides benefits for medical or surgical expenses incurred

as a result of a health condition, accident, or sickness,

including an individual, group, blanket, or franchise insurance

policy or insurance agreement, a group hospital service contract,

or an individual or group evidence of coverage that is offered

by:

(A) an insurance company;

(B) a group hospital service corporation operating under Chapter

842;

(C) a fraternal benefit society operating under Chapter 885;

(D) a stipulated premium company operating under Chapter 884;

(E) a health maintenance organization operating under Chapter

843;

(F) a multiple employer welfare arrangement that holds a

certificate of authority under Chapter 846;

(G) an approved nonprofit health corporation that holds a

certificate of authority under Chapter 844; or

(H) an entity not authorized under this code or another

insurance law of this state that contracts directly for health

care services on a risk-sharing basis, including a capitation

basis; or

(2) provides health and accident coverage through a risk pool

created under Chapter 172, Local Government Code, notwithstanding

Section 172.014, Local Government Code, or any other law.

(b) This chapter applies to a person to whom a health benefit

plan contracts to:

(1) process or pay claims;

(2) obtain the services of physicians or other providers to

provide health care services to enrollees; or

(3) issue verifications or preauthorizations.

(c) This chapter does not apply to:

(1) Medicaid managed care programs operated under Chapter 533,

Government Code;

(2) Medicaid programs operated under Chapter 32, Human Resources

Code; or

(3) the state child health plan operated under Chapter 62 or 63,

Health and Safety Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 11, eff. September 1, 2007.

Sec. 1456.003. REQUIRED DISCLOSURE: HEALTH BENEFIT PLAN. (a)

Each health benefit plan that provides health care through a

provider network shall provide notice to its enrollees that:

(1) a facility-based physician or other health care practitioner

may not be included in the health benefit plan's provider

network; and

(2) a health care practitioner described by Subdivision (1) may

balance bill the enrollee for amounts not paid by the health

benefit plan.

(b) The health benefit plan shall provide the disclosure in

writing to each enrollee:

(1) in any materials sent to the enrollee in conjunction with

issuance or renewal of the plan's insurance policy or evidence of

coverage;

(2) in an explanation of payment summary provided to the

enrollee or in any other analogous document that describes the

enrollee's benefits under the plan; and

(3) conspicuously displayed, on any health benefit plan website

that an enrollee is reasonably expected to access.

(c) A health benefit plan must clearly identify any health care

facilities within the provider network in which facility-based

physicians do not participate in the health benefit plan's

provider network. Health care facilities identified under this

subsection must be identified in a separate and conspicuous

manner in any provider network directory or website directory.

(d) Along with any explanation of benefits sent to an enrollee

that contains a remark code indicating a payment made to a

non-network physician has been paid at the health benefit plan's

allowable or usual and customary amount, a health benefit plan

must also include the number for the department's consumer

protection division for complaints regarding payment.

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 11, eff. September 1, 2007.

Sec. 1456.004. REQUIRED DISCLOSURE: FACILITY-BASED PHYSICIANS.

(a) If a facility-based physician bills a patient who is covered

by a health benefit plan described in Section 1456.002 that does

not have a contract with the facility-based physician, the

facility-based physician shall send a billing statement that:

(1) contains an itemized listing of the services and supplies

provided along with the dates the services and supplies were

provided;

(2) contains a conspicuous, plain-language explanation that:

(A) the facility-based physician is not within the health plan

provider network; and

(B) the health benefit plan has paid a rate, as determined by

the health benefit plan, which is below the facility-based

physician billed amount;

(3) contains a telephone number to call to discuss the

statement, provide an explanation of any acronyms, abbreviations,

and numbers used on the statement, or discuss any payment issues;

(4) contains a statement that the patient may call to discuss

alternative payment arrangements;

(5) contains a notice that the patient may file complaints with

the Texas Medical Board and includes the Texas Medical Board

mailing address and complaint telephone number; and

(6) for billing statements that total an amount greater than

$200, over any applicable copayments or deductibles, states, in

plain language, that if the patient finalizes a payment plan

agreement within 45 days of receiving the first billing statement

and substantially complies with the agreement, the facility-based

physician may not furnish adverse information to a consumer

reporting agency regarding an amount owed by the patient for the

receipt of medical treatment.

(b) A patient may be considered by the facility-based physician

to be out of substantial compliance with the payment plan

agreement if payments are not made in compliance with the

agreement for a period of 90 days.

(c) A facility-based physician who bills a patient covered by a

preferred provider benefit plan or a health benefit plan under

Chapter 1551 that does not have a contract with the

facility-based physician shall send a billing statement to the

patient with information sufficient to notify the patient of the

mandatory mediation process available under Chapter 1467 if the

amount for which the enrollee is responsible, after copayments,

deductibles, and coinsurance, including the amount unpaid by the

administrator or insurer, is greater than $1,000.

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 11, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1290, Sec. 3, eff. June 19, 2009.

Sec. 1456.005. DISCIPLINARY ACTION AND ADMINISTRATIVE PENALTY.

(a) The commissioner may take disciplinary action against a

licensee that violates this chapter, in accordance with Chapter

84.

(b) A violation of this chapter by a facility-based physician is

grounds for disciplinary action and imposition of an

administrative penalty by the Texas Medical Board.

(c) The Texas Medical Board shall:

(1) notify a facility-based physician of a finding by the Texas

Medical Board that the facility-based physician is violating or

has violated this chapter or a rule adopted under this chapter;

and

(2) provide the facility-based physician with an opportunity to

correct the violation without penalty or reprimand.

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 11, eff. September 1, 2007.

Sec. 1456.006. COMMISSIONER RULES; FORM OF DISCLOSURE. The

commissioner by rule may prescribe specific requirements for the

disclosure required under Section 1456.003. The form of the

disclosure must be substantially as follows:

NOTICE: "ALTHOUGH HEALTH CARE SERVICES MAY BE OR HAVE BEEN

PROVIDED TO YOU AT A HEALTH CARE FACILITY THAT IS A MEMBER OF THE

PROVIDER NETWORK USED BY YOUR HEALTH BENEFIT PLAN, OTHER

PROFESSIONAL SERVICES MAY BE OR HAVE BEEN PROVIDED AT OR THROUGH

THE FACILITY BY PHYSICIANS AND OTHER HEALTH CARE PRACTITIONERS

WHO ARE NOT MEMBERS OF THAT NETWORK. YOU MAY BE RESPONSIBLE FOR

PAYMENT OF ALL OR PART OF THE FEES FOR THOSE PROFESSIONAL

SERVICES THAT ARE NOT PAID OR COVERED BY YOUR HEALTH BENEFIT

PLAN."

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 11, eff. September 1, 2007.

Sec. 1456.007. HEALTH BENEFIT PLAN ESTIMATE OF CHARGES. A

health benefit plan that must comply with this chapter under

Section 1456.002 shall, on the request of an enrollee, provide an

estimate of payments that will be made for any health care

service or supply and shall also specify any deductibles,

copayments, coinsurance, or other amounts for which the enrollee

is responsible. The estimate must be provided not later than the

10th business day after the date on which the estimate was

requested. A health benefit plan must advise the enrollee that:

(1) the actual payment and charges for the services or supplies

will vary based upon the enrollee's actual medical condition and

other factors associated with performance of medical services;

and

(2) the enrollee may be personally liable for the payment of

services or supplies based upon the enrollee's health benefit

plan coverage.

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 11, eff. September 1, 2007.



CHAPTER 1457. PROVISIONAL CREDENTIALING STATUS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE F. PHYSICIANS AND HEALTH CARE PROVIDERS

CHAPTER 1457. PROVISIONAL CREDENTIALING STATUS

Sec. 1457.001. DEFINITIONS. In this chapter:

(1) "Enrollee" means an individual who is eligible to receive

health care services through a health benefit plan.

(2) "Physician" means an individual licensed to practice

medicine in this state under the authority of Subtitle B, Title

3, Occupations Code.

(3) "Provider network" means a health benefit plan under which

health care services are provided to enrollees through contracts

with physicians and that requires those enrollees to use

physicians participating in the plan and procedures covered by

the plan. The term includes a network operated by:

(A) a health maintenance organization;

(B) a preferred provider organization; or

(C) another entity that issues a health benefit plan, including

an insurance company.

Added by Acts 2005, 79th Leg., Ch.

789, Sec. 2, eff. June 17, 2005.

Sec. 1457.002. PROVISIONAL CREDENTIALING STATUS. (a) A health

benefit plan shall have a process for provisional credentialing

status in compliance with the requirements of the National

Committee for Quality Assurance.

(b) A health benefit plan may grant provisional credentialing

status to a physician who:

(1) submits a completed standard credentialing application to

the health benefit plan;

(2) meets the health plan's requirements for provisional

credentialing; and

(3) joins as a partner, shareholder, or employee of another

physician who is contracted with a health benefit plan to provide

medical or health care services to enrollees.

(c) A health benefit plan must complete the credentialing

process within 60 calendar days of the date a physician is

granted provisional status. In the event the physician does not

meet the health plan's credentialing standards, the physician

must be provided the same appeal process as any other physician

applying for participation with the health benefit plan.

Added by Acts 2005, 79th Leg., Ch.

789, Sec. 2, eff. June 17, 2005.



CHAPTER 1460. STANDARDS REQUIRED REGARDING CERTAIN PHYSICIAN RANKINGS BY HEALTH BENEFIT PLANS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE F. PHYSICIANS AND HEALTH CARE PROVIDERS

CHAPTER 1460. STANDARDS REQUIRED REGARDING CERTAIN PHYSICIAN

RANKINGS BY HEALTH BENEFIT PLANS

Sec. 1460.001. DEFINITIONS. In this chapter:

(1) "Health benefit plan issuer" means an entity authorized

under this code or another insurance law of this state that

provides health insurance or health benefits in this state,

including:

(A) an insurance company;

(B) a group hospital service corporation operating under Chapter

842;

(C) a health maintenance organization operating under Chapter

843; and

(D) a stipulated premium company operating under Chapter 884.

(2) "Physician" means an individual licensed to practice

medicine in this state or another state of the United States.

Added by Acts 2009, 81st Leg., R.S., Ch.

652, Sec. 1, eff. September 1, 2009.

Sec. 1460.002. EXEMPTION. This chapter does not apply to:

(1) a Medicaid managed care program operated under Chapter 533,

Government Code;

(2) a Medicaid program operated under Chapter 32, Human

Resources Code;

(3) the child health plan program under Chapter 62, Health and

Safety Code, or the health benefits plan for children under

Chapter 63, Health and Safety Code; or

(4) a Medicare supplement benefit plan, as defined by Chapter

1652.

Added by Acts 2009, 81st Leg., R.S., Ch.

652, Sec. 1, eff. September 1, 2009.

Sec. 1460.003. PHYSICIAN RANKING REQUIREMENTS. (a) A health

benefit plan issuer, including a subsidiary or affiliate, may not

rank physicians, classify physicians into tiers based on

performance, or publish physician-specific information that

includes rankings, tiers, ratings, or other comparisons of a

physician's performance against standards, measures, or other

physicians, unless:

(1) the standards used by the health benefit plan issuer conform

to nationally recognized standards and guidelines as required by

rules adopted under Section 1460.005;

(2) the standards and measurements to be used by the health

benefit plan issuer are disclosed to each affected physician

before any evaluation period used by the health benefit plan

issuer; and

(3) each affected physician is afforded, before any publication

or other public dissemination, an opportunity to dispute the

ranking or classification through a process that, at a minimum,

includes due process protections that conform to the following

protections:

(A) the health benefit plan issuer provides at least 45 days'

written notice to the physician of the proposed rating, ranking,

tiering, or comparison, including the methodologies, data, and

all other information utilized by the health benefit plan issuer

in its rating, tiering, ranking, or comparison decision;

(B) in addition to any written fair reconsideration process, the

health benefit plan issuer, upon a request for review that is

made within 30 days of receiving the notice under Paragraph (A),

provides a fair reconsideration proceeding, at the physician's

option:

(i) by teleconference, at an agreed upon time; or

(ii) in person, at an agreed upon time or between the hours of

8:00 a.m. and 5:00 p.m. Monday through Friday;

(C) the physician has the right to provide information at a

requested fair reconsideration proceeding for determination by a

decision-maker, have a representative participate in the fair

reconsideration proceeding, and submit a written statement at the

conclusion of the fair reconsideration proceeding; and

(D) the health benefit plan issuer provides a written

communication of the outcome of a fair reconsideration proceeding

prior to any publication or dissemination of the rating, ranking,

tiering, or comparison. The written communication must include

the specific reasons for the final decision.

(b) This section does not apply to the publication of a list of

network physicians and providers if ratings or comparisons are

not made and the list is not a product of nor reflects the

tiering or classification of physicians or providers.

Added by Acts 2009, 81st Leg., R.S., Ch.

652, Sec. 1, eff. September 1, 2009.

Sec. 1460.004. DUTIES OF PHYSICIANS. A physician may not

require or request that a patient of the physician enter into an

agreement under which the patient agrees not to:

(1) rank or otherwise evaluate the physician;

(2) participate in surveys regarding the physician; or

(3) in any way comment on the patient's opinion of the

physician.

Added by Acts 2009, 81st Leg., R.S., Ch.

652, Sec. 1, eff. September 1, 2009.

Sec. 1460.005. RULES; STANDARDS. (a) The commissioner shall

adopt rules as necessary to implement this chapter.

(b) The commissioner shall adopt rules as necessary to ensure

that a health benefit plan issuer that uses a physician ranking

system complies with the standards and guidelines described by

Subsection (c).

(c) In adopting rules under this section, the commissioner shall

consider the standards, guidelines, and measures prescribed by

nationally recognized organizations that establish or promote

guidelines and performance measures emphasizing quality of health

care, including the National Quality Forum and the AQA Alliance.

If neither the National Quality Forum nor the AQA Alliance has

established standards or guidelines regarding an issue, the

commissioner shall consider the standards, guidelines, and

measures prescribed by the National Committee on Quality

Assurance and other similar national organizations. If neither

the National Quality Forum, nor the AQA Alliance, nor other

national organizations have established standards or guidelines

regarding an issue, the commissioner shall consider standards,

guidelines, and measures based on other bona fide nationally

recognized guidelines, expert-based physician consensus quality

standards, or leading objective clinical evidence and

scholarship.

Added by Acts 2009, 81st Leg., R.S., Ch.

652, Sec. 1, eff. September 1, 2009.

Sec. 1460.006. DUTIES OF HEALTH BENEFIT PLAN ISSUER. A health

benefit plan issuer shall ensure that:

(1) physicians currently in clinical practice are actively

involved in the development of the standards used under this

chapter; and

(2) the measures and methodology used in the comparison programs

described by Section 1460.003 are transparent and valid.

Added by Acts 2009, 81st Leg., R.S., Ch.

652, Sec. 1, eff. September 1, 2009.

Sec. 1460.007. SANCTIONS; DISCIPLINARY ACTIONS. (a) A health

benefit plan issuer that violates this chapter or a rule adopted

under this chapter is subject to sanctions and disciplinary

actions under Chapters 82 and 84.

(b) A violation of this chapter by a physician constitutes

grounds for disciplinary action by the Texas Medical Board,

including imposition of an administrative penalty.

Added by Acts 2009, 81st Leg., R.S., Ch.

652, Sec. 1, eff. September 1, 2009.



CHAPTER 1467. OUT-OF-NETWORK CLAIM DISPUTE RESOLUTION

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE F. PHYSICIANS AND HEALTH CARE PROVIDERS

CHAPTER 1467. OUT-OF-NETWORK CLAIM DISPUTE RESOLUTION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1467.001. DEFINITIONS. In this chapter:

(1) "Administrator" means:

(A) an administering firm for a health benefit plan providing

coverage under Chapter 1551; and

(B) if applicable, the claims administrator for the health

benefit plan.

(2) "Chief administrative law judge" means the chief

administrative law judge of the State Office of Administrative

Hearings.

(3) "Enrollee" means an individual who is eligible to receive

benefits through a preferred provider benefit plan or a health

benefit plan under Chapter 1551.

(4) "Facility-based physician" means a radiologist, an

anesthesiologist, a pathologist, an emergency department

physician, or a neonatologist:

(A) to whom the facility has granted clinical privileges; and

(B) who provides services to patients of the facility under

those clinical privileges.

(5) "Mediation" means a process in which an impartial mediator

facilitates and promotes agreement between the insurer offering a

preferred provider benefit plan or the administrator and a

facility-based physician or the physician's representative to

settle a health benefit claim of an enrollee.

(6) "Mediator" means an impartial person who is appointed to

conduct a mediation under this chapter.

(7) "Party" means an insurer offering a preferred provider

benefit plan, an administrator, or a facility-based physician or

the physician's representative who participates in a mediation

conducted under this chapter. The enrollee is also considered a

party to the mediation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1290, Sec. 1, eff. June 19, 2009.

Sec. 1467.002. APPLICABILITY OF CHAPTER. This chapter applies

to:

(1) a preferred provider benefit plan offered by an insurer

under Chapter 1301; and

(2) an administrator of a health benefit plan, other than a

health maintenance organization plan, under Chapter 1551.

Added by Acts 2009, 81st Leg., R.S., Ch.

1290, Sec. 1, eff. June 19, 2009.

Sec. 1467.003. RULES. The commissioner, the Texas Medical

Board, and the chief administrative law judge shall adopt rules

as necessary to implement their respective powers and duties

under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1290, Sec. 1, eff. June 19, 2009.

Sec. 1467.004. REMEDIES NOT EXCLUSIVE. The remedies provided by

this chapter are in addition to any other defense, remedy, or

procedure provided by law, including the common law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1290, Sec. 1, eff. June 19, 2009.

Sec. 1467.005. REFORM. This chapter may not be construed to

prohibit:

(1) an insurer offering a preferred provider benefit plan or

administrator from, at any time, offering a reformed claim

settlement; or

(2) a facility-based physician from, at any time, offering a

reformed charge for medical services.

Added by Acts 2009, 81st Leg., R.S., Ch.

1290, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. MANDATORY MEDIATION

Sec. 1467.051. AVAILABILITY OF MANDATORY MEDIATION; EXCEPTION.

(a) An enrollee may request mediation of a settlement of an

out-of-network health benefit claim if:

(1) the amount for which the enrollee is responsible to a

facility-based physician, after copayments, deductibles, and

coinsurance, including the amount unpaid by the administrator or

insurer, is greater than $1,000; and

(2) the health benefit claim is for a medical service or supply

provided by a facility-based physician in a hospital that is a

preferred provider or that has a contract with the administrator.

(b) Except as provided by Subsections (c) and (d), if an

enrollee requests mediation under this subchapter, the

facility-based physician or the physician's representative and

the insurer or the administrator, as appropriate, shall

participate in the mediation.

(c) Except in the case of an emergency and if requested by the

enrollee, a facility-based physician shall, before providing a

medical service or supply, provide a complete disclosure to an

enrollee that:

(1) explains that the facility-based physician does not have a

contract with the enrollee's health benefit plan;

(2) discloses projected amounts for which the enrollee may be

responsible; and

(3) discloses the circumstances under which the enrollee would

be responsible for those amounts.

(d) A facility-based physician who makes a disclosure under

Subsection (c) and obtains the enrollee's written acknowledgment

of that disclosure may not be required to mediate a billed charge

under this subchapter if the amount billed is less than or equal

to the maximum amount projected in the disclosure.

Added by Acts 2009, 81st Leg., R.S., Ch.

1290, Sec. 1, eff. June 19, 2009.

Sec. 1467.052. MEDIATOR QUALIFICATIONS. (a) Except as provided

by Subsection (b), to qualify for an appointment as a mediator

under this chapter a person must have completed at least 40

classroom hours of training in dispute resolution techniques in a

course conducted by an alternative dispute resolution

organization or other dispute resolution organization approved by

the chief administrative law judge.

(b) A person not qualified under Subsection (a) may be appointed

as a mediator on agreement of the parties.

(c) A person may not act as mediator for a claim settlement

dispute if the person has been employed by, consulted for, or

otherwise had a business relationship with an insurer offering

the preferred provider benefit plan or a physician during the

three years immediately preceding the request for mediation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1290, Sec. 1, eff. June 19, 2009.

Sec. 1467.053. APPOINTMENT OF MEDIATOR; FEES. (a) A mediation

shall be conducted by one mediator.

(b) The chief administrative law judge shall appoint the

mediator through a random assignment from a list of qualified

mediators maintained by the State Office of Administrative

Hearings.

(c) Notwithstanding Subsection (b), a person other than a

mediator appointed by the chief administrative law judge may

conduct the mediation on agreement of all of the parties and

notice to the chief administrative law judge.

(d) The mediator's fees shall be split evenly and paid by the

insurer or administrator and the facility-based physician.

Added by Acts 2009, 81st Leg., R.S., Ch.

1290, Sec. 1, eff. June 19, 2009.

Sec. 1467.054. REQUEST AND PRELIMINARY PROCEDURES FOR MANDATORY

MEDIATION. (a) An enrollee may request mandatory mediation

under this chapter.

(b) A request for mandatory mediation must be provided to the

department on a form prescribed by the commissioner and must

include:

(1) the name of the enrollee requesting mediation;

(2) a brief description of the claim to be mediated;

(3) contact information, including a telephone number, for the

requesting enrollee and the enrollee's counsel, if the enrollee

retains counsel;

(4) the name of the facility-based physician and name of the

insurer or administrator; and

(5) any other information the commissioner may require by rule.

(c) On receipt of a request for mediation, the department shall

notify the facility-based physician and insurer or administrator

of the request.

(d) In an effort to settle the claim before mediation, all

parties must participate in an informal settlement teleconference

not later than the 30th day after the date on which the enrollee

submits a request for mediation under this section.

(e) A dispute to be mediated under this chapter that does not

settle as a result of a teleconference conducted under Subsection

(d) must be conducted in the county in which the medical services

were rendered.

(f) The enrollee may elect to participate in the mediation. A

mediation may not proceed without the consent of the enrollee.

An enrollee may withdraw the request for mediation at any time

before the mediation.

(g) Notwithstanding Subsection (f), mediation may proceed

without the participation of the enrollee or the enrollee's

representative if the enrollee or representative is not present

in person or through teleconference.

Added by Acts 2009, 81st Leg., R.S., Ch.

1290, Sec. 1, eff. June 19, 2009.

Sec. 1467.055. CONDUCT OF MEDIATION; CONFIDENTIALITY. (a) A

mediator may not impose the mediator's judgment on a party about

an issue that is a subject of the mediation.

(b) A mediation session is under the control of the mediator.

(c) Except as provided by this chapter, the mediator must hold

in strict confidence all information provided to the mediator by

a party and all communications of the mediator with a party.

(d) If the enrollee is participating in the mediation in person,

at the beginning of the mediation the mediator shall inform the

enrollee that if the enrollee is not satisfied with the mediated

agreement, the enrollee may file a complaint with:

(1) the Texas Medical Board against the facility-based physician

for improper billing; and

(2) the department for unfair claim settlement practices.

(e) A party must have an opportunity during the mediation to

speak and state the party's position.

(f) Except on the agreement of the participating parties, a

mediation may not last more than four hours.

(g) Except at the request of an enrollee, a mediation shall be

held not later than the 180th day after the date of the request

for mediation.

(h) On receipt of notice from the department that an enrollee

has made a request for mediation that meets the requirements of

this chapter, the facility-based physician may not pursue any

collection effort against the enrollee who has requested

mediation for amounts other than copayments, deductibles, and

coinsurance before the earlier of:

(1) the date the mediation is completed; or

(2) the date the request to mediate is withdrawn.

(i) A service provided by a facility-based physician may not be

summarily disallowed. This subsection does not require an

insurer or administrator to pay for an uncovered service.

(j) A mediator may not testify in a proceeding, other than a

proceeding to enforce this chapter, related to the mediation

agreement.

Added by Acts 2009, 81st Leg., R.S., Ch.

1290, Sec. 1, eff. June 19, 2009.

Sec. 1467.056. MATTERS CONSIDERED IN MEDIATION; AGREED

RESOLUTION. (a) In a mediation under this chapter, the parties

shall:

(1) evaluate whether:

(A) the amount charged by the facility-based physician for the

medical service or supply is excessive; and

(B) the amount paid by the insurer or administrator represents

the usual and customary rate for the medical service or supply or

is unreasonably low; and

(2) as a result of the amounts described by Subdivision (1),

determine the amount, after copayments, deductibles, and

coinsurance are applied, for which an enrollee is responsible to

the facility-based physician.

(b) The facility-based physician may present information

regarding the amount charged for the medical service or supply.

The insurer or administrator may present information regarding

the amount paid by the insurer.

(c) Nothing in this chapter prohibits mediation of more than one

claim between the parties during a mediation.

(d) The goal of the mediation is to reach an agreement among the

enrollee, the facility-based physician, and the insurer or

administrator, as applicable, as to the amount paid by the

insurer or administrator to the facility-based physician, the

amount charged by the facility-based physician, and the amount

paid to the facility-based physician by the enrollee.

Added by Acts 2009, 81st Leg., R.S., Ch.

1290, Sec. 1, eff. June 19, 2009.

Sec. 1467.057. NO AGREED RESOLUTION. (a) The mediator of an

unsuccessful mediation under this chapter shall report the

outcome of the mediation to the department, the Texas Medical

Board, and the chief administrative law judge.

(b) The chief administrative law judge shall enter an order of

referral of a matter reported under Subsection (a) to a special

judge under Chapter 151, Civil Practice and Remedies Code, that:

(1) names the special judge on whom the parties agreed or

appoints the special judge if the parties did not agree on a

judge;

(2) states the issues to be referred and the time and place on

which the parties agree for the trial;

(3) requires each party to pay the party's proportionate share

of the special judge's fee; and

(4) certifies that the parties have waived the right to trial by

jury.

(c) A trial by the special judge selected or appointed as

described by Subsection (b) must proceed under Chapter 151, Civil

Practice and Remedies Code, except that the special judge's

verdict is not relevant or material to any other balance bill

dispute and has no precedential value.

(d) Notwithstanding any other provision of this section, Section

151.012, Civil Practice and Remedies Code, does not apply to a

mediation under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1290, Sec. 1, eff. June 19, 2009.

Sec. 1467.058. CONTINUATION OF MEDIATION. After a referral is

made under Section 1467.057, the facility-based physician and the

insurer or administrator may elect to continue the mediation to

further determine their responsibilities. Continuation of

mediation under this section does not affect the amount of the

billed charge to the enrollee.

Added by Acts 2009, 81st Leg., R.S., Ch.

1290, Sec. 1, eff. June 19, 2009.

Sec. 1467.059. MEDIATION AGREEMENT. The mediator shall prepare

a confidential mediation agreement and order that states:

(1) the total amount for which the enrollee will be responsible

to the facility-based physician, after copayments, deductibles,

and coinsurance; and

(2) any agreement reached by the parties under Section 1467.058.

Added by Acts 2009, 81st Leg., R.S., Ch.

1290, Sec. 1, eff. June 19, 2009.

Sec. 1467.060. REPORT OF MEDIATOR. The mediator shall report to

the commissioner and the Texas Medical Board:

(1) the names of the parties to the mediation; and

(2) whether the parties reached an agreement or the mediator

made a referral under Section 1467.057.

Added by Acts 2009, 81st Leg., R.S., Ch.

1290, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. BAD FAITH MEDIATION

Sec. 1467.101. BAD FAITH. (a) The following conduct

constitutes bad faith mediation for purposes of this chapter:

(1) failing to participate in the mediation;

(2) failing to provide information the mediator believes is

necessary to facilitate an agreement; or

(3) failing to designate a representative participating in the

mediation with full authority to enter into any mediated

agreement.

(b) Failure to reach an agreement is not conclusive proof of bad

faith mediation.

(c) A mediator shall report bad faith mediation to the

commissioner or the Texas Medical Board, as appropriate,

following the conclusion of the mediation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1290, Sec. 1, eff. June 19, 2009.

Sec. 1467.102. PENALTIES. (a) Bad faith mediation, by a party

other than the enrollee, is grounds for imposition of an

administrative penalty by the regulatory agency that issued a

license or certificate of authority to the party who committed

the violation.

(b) Except for good cause shown, on a report of a mediator and

appropriate proof of bad faith mediation, the regulatory agency

that issued the license or certificate of authority shall impose

an administrative penalty.

Added by Acts 2009, 81st Leg., R.S., Ch.

1290, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. COMPLAINTS; CONSUMER PROTECTION

Sec. 1467.151. CONSUMER PROTECTION; RULES. (a) The

commissioner and the Texas Medical Board, as appropriate, shall

adopt rules regulating the investigation and review of a

complaint filed that relates to the settlement of an

out-of-network health benefit claim that is subject to this

chapter. The rules adopted under this section must:

(1) distinguish among complaints for out-of-network coverage or

payment and give priority to investigating allegations of delayed

medical care;

(2) develop a form for filing a complaint and establish an

outreach effort to inform enrollees of the availability of the

claims dispute resolution process under this chapter;

(3) ensure that a complaint is not dismissed without appropriate

consideration;

(4) ensure that enrollees are informed of the availability of

mandatory mediation; and

(5) require the administrator to include a notice of the claims

dispute resolution process available under this chapter with the

explanation of benefits sent to an enrollee.

(b) The department and the Texas Medical Board shall maintain

information:

(1) on each complaint filed that concerns a claim or mediation

subject to this chapter; and

(2) related to a claim that is the basis of an enrollee

complaint, including:

(A) the type of services that gave rise to the dispute;

(B) the type and specialty of the facility-based physician who

provided the out-of-network service;

(C) the county and metropolitan area in which the medical

service or supply was provided;

(D) whether the medical service or supply was for emergency

care; and

(E) any other information about:

(i) the insurer or administrator that the commissioner by rule

requires; or

(ii) the physician that the Texas Medical Board by rule

requires.

(c) The information collected and maintained by the department

and the Texas Medical Board under Subsection (b)(2) is public

information as defined by Section 552.002, Government Code, and

may not include personally identifiable information or medical

information.

(d) A facility-based physician who fails to provide a disclosure

under Section 1467.051 is not subject to discipline by the Texas

Medical Board for that failure and a cause of action is not

created by a failure to disclose as required by Section 1467.051.

Added by Acts 2009, 81st Leg., R.S., Ch.

1290, Sec. 1, eff. June 19, 2009.



CHAPTER 1501. HEALTH INSURANCE PORTABILITY AND AVAILABILITY ACT

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE G. HEALTH COVERAGE AVAILABILITY

CHAPTER 1501. HEALTH INSURANCE PORTABILITY AND AVAILABILITY ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1501.001. SHORT TITLE. This chapter may be cited as the

Health Insurance Portability and Availability Act.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.002. DEFINITIONS. In this chapter:

(1) "Agent" means a person who may act as an agent for the sale

of a health benefit plan under a license issued under Title 13.

(2) "Dependent" means:

(A) a spouse;

(B) a child younger than 25 years of age, including a newborn

child;

(C) a child of any age who is:

(i) medically certified as disabled; and

(ii) dependent on the parent;

(D) an individual who must be covered under:

(i) Section 1251.154; or

(ii) Section 1201.062; and

(E) any other child eligible under an employer's health benefit

plan, including a child described by Section 1503.003.

(3) "Eligible employee" means an employee who works on a

full-time basis and who usually works at least 30 hours a week.

The term includes a sole proprietor, a partner, and an

independent contractor, if the individual is included as an

employee under a health benefit plan of a small or large

employer. The term does not include an employee who:

(A) works on a part-time, temporary, seasonal, or substitute

basis;

(B) is covered under:

(i) another health benefit plan; or

(ii) a self-funded or self-insured employee welfare benefit plan

that provides health benefits and is established in accordance

with the Employee Retirement Income Security Act of 1974 (29

U.S.C. Section 1001 et seq.); or

(C) elects not to be covered under the employer's health benefit

plan and is covered under:

(i) the Medicaid program;

(ii) another federal program, including the CHAMPUS program or

Medicare program; or

(iii) a benefit plan established in another country.

(4) "Employee" means an individual employed by an employer.

(5) "Health benefit plan" means a group, blanket, or franchise

insurance policy, a certificate issued under a group policy, a

group hospital service contract, or a group subscriber contract

or evidence of coverage issued by a health maintenance

organization that provides benefits for health care services. The

term does not include:

(A) accident-only or disability income insurance coverage or a

combination of accident-only and disability income insurance

coverage;

(B) credit-only insurance coverage;

(C) disability insurance coverage;

(D) coverage for a specified disease or illness;

(E) Medicare services under a federal contract;

(F) Medicare supplement and Medicare Select benefit plans

regulated in accordance with federal law;

(G) long-term care coverage or benefits, nursing home care

coverage or benefits, home health care coverage or benefits,

community-based care coverage or benefits, or any combination of

those coverages or benefits;

(H) coverage that provides limited-scope dental or vision

benefits;

(I) coverage provided by a single service health maintenance

organization;

(J) workers' compensation insurance coverage or similar

insurance coverage;

(K) coverage provided through a jointly managed trust authorized

under 29 U.S.C. Section 141 et seq. that contains a plan of

benefits for employees that is negotiated in a collective

bargaining agreement governing wages, hours, and working

conditions of the employees that is authorized under 29 U.S.C.

Section 157;

(L) hospital indemnity or other fixed indemnity insurance

coverage;

(M) reinsurance contracts issued on a stop-loss, quota-share, or

similar basis;

(N) short-term major medical contracts;

(O) liability insurance coverage, including general liability

insurance coverage and automobile liability insurance coverage,

and coverage issued as a supplement to liability insurance

coverage, including automobile medical payment insurance

coverage;

(P) coverage for on-site medical clinics;

(Q) coverage that provides other limited benefits specified by

federal regulations; or

(R) other coverage that:

(i) is similar to the coverage described by this subdivision

under which benefits for medical care are secondary or incidental

to other coverage benefits; and

(ii) is specified by federal regulations.

(6) "Health benefit plan issuer" means an entity authorized

under this code or another insurance law of this state that

provides health insurance or health benefits in this state,

including:

(A) an insurance company;

(B) a group hospital service corporation operating under Chapter

842;

(C) a health maintenance organization operating under Chapter

843; and

(D) a stipulated premium company operating under Chapter 884.

(7) "Health status related factor" means:

(A) health status;

(B) medical condition, including both physical and mental

illness;

(C) claims experience;

(D) receipt of health care;

(E) medical history;

(F) genetic information;

(G) evidence of insurability, including conditions arising out

of acts of family violence; and

(H) disability.

(8) "Large employer" means a person who employed an average of

at least 51 eligible employees on business days during the

preceding calendar year and who employs at least two employees on

the first day of the plan year. The term includes a governmental

entity subject to Article 3.51-1, 3.51-4, or 3.51-5, to

Subchapter C, Chapter 1364, to Chapter 1578, or to Chapter 177,

Local Government Code, that otherwise meets the requirements of

this subdivision. For purposes of this definition, a partnership

is the employer of a partner.

(9) "Large employer health benefit plan" means a health benefit

plan offered to a large employer.

(10) "Large employer health benefit plan issuer" means a health

benefit plan issuer, to the extent that the issuer is offering,

delivering, issuing for delivery, or renewing health benefit

plans subject to Subchapters C and M.

(11) "Person" means an individual, corporation, partnership, or

other legal entity.

(12) "Preexisting condition provision" means a provision that

excludes or limits coverage as to a disease or condition for a

specified period after the effective date of coverage.

(13) "Premium" means all amounts paid by a small or large

employer and eligible employees as a condition of receiving

coverage from a small or large employer health benefit plan

issuer, including any fees or other contributions associated with

a health benefit plan.

(14) "Small employer" means a person who employed an average of

at least two employees but not more than 50 eligible employees on

business days during the preceding calendar year and who employs

at least two employees on the first day of the plan year. The

term includes a governmental entity subject to Article 3.51-1,

3.51-4, or 3.51-5, to Subchapter C, Chapter 1364, to Chapter

1578, or to Chapter 177, Local Government Code, that otherwise

meets the requirements of this subdivision. For purposes of this

definition, a partnership is the employer of a partner.

(15) "Small employer health benefit plan" means a health benefit

plan developed by the commissioner under Subchapter F or any

other health benefit plan offered to a small employer in

accordance with Section 1501.252(c) or 1501.255.

(16) "Small employer health benefit plan issuer" means a health

benefit plan issuer, to the extent that the issuer is offering,

delivering, issuing for delivery, or renewing health benefit

plans subject to Subchapters C-H.

(16-a) "Small employer health coalition" means a private

purchasing cooperative composed solely of small employers that is

formed under Subchapter B.

(17) "Waiting period" means a period established by an employer

that must elapse before an individual who is a potential enrollee

in a health benefit plan is eligible to be covered for benefits.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.046(a), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2G.013, eff. April 1, 2009.

Sec. 1501.003. APPLICABILITY: SMALL EMPLOYER HEALTH BENEFIT

PLANS. An individual or group health benefit plan is a small

employer health benefit plan subject to Subchapters C-H if it

provides health care benefits covering two or more eligible

employees of a small employer and:

(1) the employer pays a portion of the premium or benefits;

(2) the employer or a covered individual treats the health

benefit plan as part of a plan or program for purposes of Section

106 or 162, Internal Revenue Code of 1986 (26 U.S.C. Section 106

or 162); or

(3) the health benefit plan is an employee welfare benefit plan

under 29 C.F.R. Section 2510.3-1(j).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.004. APPLICABILITY: LARGE EMPLOYER HEALTH BENEFIT

PLANS. An individual or group health benefit plan is a large

employer health benefit plan subject to Subchapters C and M if

the plan provides health care benefits to eligible employees of a

large employer and:

(1) the employer pays a portion of the premium or benefits;

(2) the employer or a covered individual treats the health

benefit plan as part of a plan or program for purposes of Section

106 or 162, Internal Revenue Code of 1986 (26 U.S.C. Section 106

or 162); or

(3) the health benefit plan is an employee welfare benefit plan

under 29 C.F.R. Section 2510.3-1(j).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.005. EXCEPTION: CERTAIN INDIVIDUALLY UNDERWRITTEN

POLICIES. Except as provided by Section 1501.003 or 1501.004,

this chapter does not apply to an individual health insurance

policy that is subject to individual underwriting, even if the

premium is paid through a payroll deduction method.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.006. CERTIFICATION. (a) In accordance with rules

adopted by the commissioner, each health benefit plan issuer

shall certify that the issuer is offering, delivering, issuing

for delivery, or renewing, or that the issuer intends to offer,

deliver, issue for delivery, or renew:

(1) a health benefit plan to or through a small employer in this

state that is subject to this chapter; or

(2) a health benefit plan to or through a large employer in this

state that is subject to this chapter.

(b) A health benefit plan issuer must submit a revised

certification to the commissioner only if the issuer changes its

status as a small or large employer health benefit plan issuer or

changes its intent to become a small or large employer health

benefit plan issuer to the extent that its previous certification

ceases to be accurate.

(c) The certification must include a statement that the health

benefit plan issuer is complying with this chapter to the extent

it applies to the issuer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.007. AFFILIATES. (a) In this section, "affiliate"

has the meaning described by Section 823.003.

(b) For purposes of this chapter, health benefit plan issuers

that are affiliates or that are eligible to file a consolidated

tax return are considered to be one issuer, and a restriction

imposed by this chapter applies as if the health benefit plans

delivered or issued for delivery to small employers in this state

by the affiliates were issued by one issuer.

(c) Notwithstanding Subsection (b), a health maintenance

organization that is an affiliate is considered to be a separate

health benefit plan issuer for purposes of this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.008. LATE ENROLLEES. (a) For purposes of this

chapter, an employee or dependent eligible for enrollment in a

small or large employer's health benefit plan is a late enrollee

if the individual requests enrollment after the expiration of:

(1) the initial enrollment period established under the terms of

the first plan for which the individual was eligible through the

small or large employer; or

(2) an open enrollment period under Section 1501.156(a) or

1501.606(a).

(b) An employee or dependent eligible for enrollment is not a

late enrollee if the individual:

(1) was covered under another health benefit plan or self-funded

employer health benefit plan at the time the individual was

eligible to enroll;

(2) declined enrollment in writing, at the time of the initial

eligibility for enrollment, stating that coverage under another

health benefit plan or self-funded employer health benefit plan

was the reason for declining enrollment;

(3) has lost coverage under the other health benefit plan or

self-funded employer health benefit plan as a result of:

(A) the termination of employment;

(B) a reduction in the number of hours of employment;

(C) the termination of the other plan's coverage;

(D) the termination of contributions toward the premium made by

the employer; or

(E) the death of a spouse or divorce; and

(4) requests enrollment not later than the 31st day after the

date coverage under the other health benefit plan or self-funded

employer health benefit plan terminates.

(c) An employee or dependent eligible for enrollment is also not

a late enrollee if the individual is:

(1) employed by an employer that offers multiple health benefit

plans and the individual elects a different health benefit plan

during an open enrollment period;

(2) a spouse for whom a court has ordered coverage under a

covered employee's plan and the request for enrollment of the

spouse is made not later than the 31st day after the date the

court order is issued;

(3) a child for whom a court has ordered coverage under a

covered employee's plan and the request for enrollment is made

not later than the 31st day after the date the employer receives

the court order; or

(4) a child of a covered employee who has lost coverage under

Title XIX of the Social Security Act (42 U.S.C. Section 1396 et

seq.), other than coverage consisting solely of benefits under

Section 1928 of that Act (42 U.S.C. Section 1396s), or under

Chapter 62, Health and Safety Code, and the request for

enrollment is made not later than the 31st day after the date on

which the child loses coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.009. SCHOOL DISTRICT ELECTION. (a) An independent

school district may elect to participate as a small employer

without regard to the number of eligible employees in the

district. An independent school district that makes the election

is treated as a small employer under this chapter for all

purposes.

(b) An independent school district that is participating in the

uniform group coverage program established under Chapter 1579 may

not participate in the small employer market under this section

for health insurance coverage and may not renew a health

insurance contract obtained in accordance with this section after

the date on which the program of coverages provided under Chapter

1579 is implemented. This subsection does not affect a contract

for the provision of optional coverages not included in a health

benefit plan under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2G.014, eff. April 1, 2009.

Sec. 1501.0095. SCHOOL DISTRICT EMPLOYEE ELECTION. (a)

Notwithstanding any other provision of this chapter, a school

district employee who is eligible for coverage under a large or

small employer health benefit plan providing coverage to the

school district's employees and who is the spouse of another

school district employee covered under the plan may elect whether

to be treated under the plan as:

(1) an employee; or

(2) the dependent of the other employee.

(b) The commissioner shall adopt rules under Section 1501.010

governing the manner in which an election under this section must

be made.

Added by Acts 2005, 79th Leg., Ch.

998, Sec. 1, eff. June 18, 2005.

Sec. 1501.010. GENERAL RULES. The commissioner shall adopt

rules necessary to:

(1) implement this chapter; and

(2) meet the minimum requirements of federal law, including

regulations.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.011. DETERMINATION OF EMPLOYER STATUS FOR CERTAIN

EMPLOYERS. (a) For an employer that did not exist throughout

the calendar year preceding the year in which the determination

of whether the employer is a small employer is made, the

determination is based on the average number of employees and

eligible employees the employer reasonably expects to employ on

business days in the calendar year in which the determination is

made.

(b) For an employer that did not exist throughout the calendar

year preceding the year in which the determination of whether the

employer is a large employer is made, the determination is based

on the average number of eligible employees the employer

reasonably expects to employ on business days in the calendar

year in which the determination is made.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER B. COALITIONS AND COOPERATIVES

Sec. 1501.051. DEFINITIONS. In this subchapter:

(1) "Board of directors" means the board of directors elected by

a private purchasing cooperative or a health group cooperative.

(2) "Board of trustees" means the board of trustees of the Texas

cooperative.

(3) "Cooperative" means a private purchasing cooperative or a

health group cooperative established under this subchapter.

(3-a) "Expanded service area" means any area larger than one

county in which a health group cooperative offers coverage.

(4) "Texas cooperative" means the Texas Health Benefits

Purchasing Cooperative established under Section 1501.052.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.048(a), eff. September 1, 2005.

Sec. 1501.052. TEXAS HEALTH BENEFITS PURCHASING COOPERATIVE;

BOARD OF TRUSTEES. (a) The Texas Health Benefits Purchasing

Cooperative is a nonprofit corporation established to make health

care coverage available to small and large employers and their

eligible employees and the eligible employees' dependents.

(b) The Texas cooperative is administered by a board of trustees

of five members appointed by the governor with the advice and

consent of the senate. Two members must represent employers, two

members must represent employees, and one member must represent

the public.

(c) Members of the board of trustees serve staggered six-year

terms, with the terms of one or two members expiring February 1

of each odd-numbered year.

(d) A member of the board of trustees may not be compensated for

serving on the board but is entitled to reimbursement for actual

expenses incurred in performing functions as a member of the

board as provided by the General Appropriations Act.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.049(a), eff. September 1, 2005.

Sec. 1501.053. TEXAS HEALTH BENEFITS PURCHASING COOPERATIVE:

EXECUTIVE DIRECTOR AND OTHER EMPLOYEES. (a) The board of

trustees shall employ an executive director. The executive

director may hire other employees of the Texas cooperative as

necessary.

(b) Salaries for employees of the Texas cooperative and related

costs may be paid from administrative fees collected from

employers and participating health benefit plan issuers or other

sources of funding arranged by the Texas cooperative.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.054. REGIONAL SUBDIVISIONS OF TEXAS HEALTH BENEFITS

PURCHASING COOPERATIVE. The board of trustees may:

(1) develop regional subdivisions of the Texas cooperative; and

(2) authorize each subdivision to separately exercise the powers

and duties of a cooperative.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.055. APPLICABILITY OF PUBLIC INFORMATION LAW TO TEXAS

HEALTH BENEFITS PURCHASING COOPERATIVE. The Texas cooperative is

subject to the public information law, Chapter 552, Government

Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.056. PRIVATE PURCHASING COOPERATIVES AND HEALTH GROUP

COOPERATIVES. (a) Two or more small or large employers may form

a private purchasing cooperative to purchase small or large

employer health benefit plans. Subject to Subsection (d), a

person may form a health group cooperative to purchase employer

health benefit plans. A cooperative must be organized as a

nonprofit corporation and has the rights and duties provided by

the Texas Non-Profit Corporation Act (Article 1396-1.01 et seq.,

Vernon's Texas Civil Statutes).

(b) On receipt of a certificate of incorporation or certificate

of authority from the secretary of state, the cooperative shall

file written notice of the receipt of the certificate and a copy

of the cooperative's organizational documents with the

commissioner.

(c) Annually, the board of directors shall file with the

commissioner a statement of all amounts collected and expenses

incurred for each of the preceding three years.

(d) A health benefit plan issuer may not form, or be a member

of, a health group cooperative. A health benefit plan issuer may

associate with a sponsoring entity, such as a business

association, chamber of commerce, or other organization

representing employers or serving an analogous function, to

assist the sponsoring entity in forming a health group

cooperative.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.050(a), eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

728, Sec. 11.050(b), eff. September 1, 2005.

Sec. 1501.057. IMMUNITY. (a) The Texas cooperative or a member

of the board of trustees, the executive director, or an employee

or agent of the Texas cooperative is not liable for:

(1) an act performed in good faith in the execution of duties in

connection with the cooperative; or

(2) an independent action of a small employer health benefit

plan issuer or a person who provides health care services under a

health benefit plan.

(b) A private purchasing cooperative, a health group

cooperative, or a member of the board of directors, the executive

director, or an employee or agent of the private purchasing or

health group cooperative is not liable for:

(1) an act performed in good faith in the execution of duties in

connection with the private purchasing or health group

cooperative; or

(2) an independent action of a small or large employer health

benefit plan issuer or a person who provides health care services

under a health benefit plan.

(c) A health group cooperative or a member of the board of

directors, the executive director, or an employee or agent of the

health group cooperative is not liable for failure to arrange for

coverage of any particular illness, disease, or health condition.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.050(c), eff. September 1, 2005.

Sec. 1501.0575. VOLUNTARY PARTICIPATION BY ISSUER IN

COOPERATIVE. A health benefit plan issuer may elect not to

participate in a health group cooperative. The health benefit

plan issuer may elect to participate in one or more health group

cooperatives and may select the cooperatives in which the issuer

will participate.

Added by Acts 2005, 79th Leg., Ch.

823, Sec. 1, eff. September 1, 2005.

Sec. 1501.058. POWERS AND DUTIES OF COOPERATIVES. (a) A

cooperative shall:

(1) arrange for small or large employer health benefit plan

coverage for small or large employer groups that participate in

the cooperative by contracting with small or large employer

health benefit plan issuers that meet the requirements

established by Section 1501.061;

(2) collect premiums to cover the cost of:

(A) small or large employer health benefit plan coverage

purchased through the cooperative; and

(B) the cooperative's administrative expenses;

(3) establish administrative and accounting procedures for the

operation of the cooperative;

(4) establish procedures under which an applicant for or

participant in coverage issued through the cooperative may have a

grievance reviewed by an impartial person;

(5) contract with small or large employer health benefit plan

issuers to provide services to small or large employers covered

through the cooperative; and

(6) develop and implement a plan to maintain public awareness of

the cooperative and publicize the eligibility requirements for,

and the procedures for enrollment in, coverage through the

cooperative.

(b) A cooperative may:

(1) contract with agents to market coverage issued through the

cooperative;

(2) contract with a small or large employer health benefit plan

issuer or third-party administrator to provide administrative

services to the cooperative;

(3) negotiate the premiums paid by its members; and

(4) offer other ancillary products and services to its members

that are customarily offered in conjunction with health benefit

plans.

(c) A cooperative shall comply with:

(1) federal laws applicable to cooperatives and health benefit

plans issued through cooperatives, to the extent required by

state law or rules adopted by the commissioner; and

(2) state laws applicable to cooperatives and health benefit

plans issued through cooperatives.

(d) To be eligible to exercise the authority granted under

Subsection (a)(1), a health group cooperative must have at least

10 participating employers.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.053(a), eff. September 1, 2005.

Sec. 1501.0581. SPECIAL PROVISIONS RELATING TO HEALTH GROUP

COOPERATIVES. (a) The membership of a health group cooperative

may consist of only small employers, only large employers, or

both small and large employers. To participate as a member of a

health group cooperative, an employer must be a small or large

employer as described by this chapter.

(a-1) Notwithstanding Subsections (b) and (c), membership in a

health group cooperative may be restricted to small and large

employers within a single industry grouping as defined by the

most recent edition of the United States Census Bureau's North

American Industry Classification System.

(b) Subject to the requirements imposed on small employer health

benefit plan issuers under Section 1501.101 and subject to

Subsections (a-1) and (o), a health group cooperative:

(1) shall allow a small employer to join a health group

cooperative consisting of only small employers or both small and

large employers and enroll in health benefit plan coverage; and

(2) may allow a large employer to join the health group

cooperative and enroll in health benefit plan coverage.

(c) Subject to Subsections (a-1) and (o), a health group

cooperative consisting of only small employers or both small and

large employers shall allow any small employer to join the health

group cooperative and enroll in the cooperative's health benefit

plan coverage during the initial enrollment and annual open

enrollment periods.

(d) A sponsoring entity of a health group cooperative may inform

the members of the entity about the cooperative and the health

benefit plans offered by the cooperative. Coverage issued

through the cooperative must be issued through a licensed agent

marketing the coverage in accordance with Section 1501.058(b)(1).

(e) The commissioner shall adopt rules that govern the manner in

which an employer may terminate, because of a financial hardship

affecting the employer, participation in a health group

cooperative.

(f) An employer's participation in a health group cooperative is

voluntary, but an employer electing to participate in a health

group cooperative must commit to purchasing coverage through the

health group cooperative for two years, except as provided by

Subsection (e).

(g) A health benefit plan issuer issuing coverage to a health

group cooperative:

(1) shall use a standard presentation form, prescribed by the

commissioner by rule, to market health benefit plan coverage

through the health group cooperative;

(2) may contract to provide health benefit plan coverage with

only one health group cooperative in any county, except that a

health benefit plan issuer may contract with additional health

group cooperatives if it is providing health benefit plan

coverage in an expanded service area in accordance with

Subsection (l);

(3) shall allow enrollment in health benefit plan coverage in

compliance with Subsection (c) and with the health benefit plan

issuer's agreement with the health group cooperative;

(4) is exempt from the premium tax or tax on revenues imposed by

Chapter 222, and the retaliatory tax under Chapter 281 for two

years, with respect to the premiums or revenues received for

coverage provided to each uninsured employee or dependent as

defined by the commissioner in accordance with Subsection (h);

and

(5) shall maintain documentation to be provided by health group

cooperatives to ensure compliance with the rules adopted by the

commissioner under Subsection (h) with respect to uninsured

employees or dependents.

(h) The commissioner by rule shall determine who constitutes an

uninsured employee or dependent for purposes of Subsection

(g)(4).

(i) Notwithstanding any other law, and except as provided by

Subsection (n), a health benefit plan issued by a health benefit

plan issuer to provide coverage with a health group cooperative

is not subject to a state law, including a rule, that:

(1) relates to a particular illness, disease, or treatment; or

(2) regulates the differences in rates applicable to services

provided within a health benefit plan network or outside the

network.

(j) The commissioner by rule shall implement the exemption

authorized by Subsection (i).

(k) A health group cooperative may offer more than one health

benefit plan, but each plan offered must be made available to all

employees covered by the cooperative.

(l) A health benefit plan issuer may, with notice to the

commissioner, provide health benefit plan coverage to an expanded

service area that includes the entire state. A health benefit

plan issuer may apply for approval of an expanded service area

that comprises less than the entire state by filing with the

commissioner an application, in a form and manner prescribed by

the commissioner, at least 60 days before the date the health

benefit plan issuer issues coverage to the health group

cooperative in the expanded service area. At the expiration of

60 days after the date of receipt by the department of a filed

application, the application is considered approved by the

department unless, before that date, the application was either

affirmatively approved or disapproved by written order of the

commissioner. The commissioner, after notice and opportunity for

hearing, may rescind an approval granted to a health benefit plan

issuer under this subsection if the commissioner finds that the

health benefit plan issuer has failed to market fairly to all

eligible employers in the state or the expanded service area.

(m) The provisions of this section do not limit or restrict a

small or large employer's access to health benefit plans under

this chapter.

(n) A health benefit plan provided through a health group

cooperative must provide coverage for diabetes equipment,

supplies, and services as required by Subchapter B, Chapter 1358.

(o) A health group cooperative consisting only of small

employers is not required to allow a small employer to join the

health group cooperative under Subsection (c) if:

(1) the cooperative has elected to restrict membership in the

cooperative in accordance with this subsection and Subsection

(p); and

(2) after the small employer has joined the cooperative, the

total number of eligible employees employed on business days

during the preceding calendar year by all small employers

participating in the cooperative would exceed 50.

(p) A health group cooperative must make the election described

by Subsection (o) at the time the cooperative is initially

formed. Evidence of the election must be filed in writing with

the commissioner in the form and at the time prescribed by the

commissioner by rule.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.051(a), eff. September 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

823, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

547, Sec. 1, eff. September 1, 2007.

Sec. 1501.0582. HEALTH GROUP COOPERATIVE: EXPEDITED APPROVAL

PROCESS. The department shall develop an expedited approval

process for health benefit plan coverage arranged by a health

group cooperative.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.052(a), eff. September 1, 2005.

Sec. 1501.059. SELF-INSURED OR SELF-FUNDED PLAN PROHIBITED. A

cooperative may not self-insure or self-fund any health benefit

plan or portion of a plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.060. SCOPE OF GROUP COVERAGE. Subchapter B, Chapter

1251, does not limit the type of group that may be covered by a

group health benefit plan issued through a cooperative.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.061. REQUIREMENTS APPLICABLE TO HEALTH BENEFIT PLAN

ISSUERS WITH WHICH COOPERATIVE MAY CONTRACT. A cooperative may

contract only with a small or large employer health benefit plan

issuer that demonstrates that the issuer:

(1) is in good standing with the department;

(2) has the capacity to administer health benefit plans;

(3) is able to monitor and evaluate the quality and

cost-effectiveness of care and applicable procedures;

(4) is able to conduct utilization management and establish

applicable procedures and policies;

(5) is able to ensure that enrollees have adequate access to

health care providers, including adequate numbers and types of

providers;

(6) has a satisfactory grievance procedure and is able to

respond to enrollees' calls, questions, and complaints; and

(7) has financial capacity, either through satisfying financial

solvency standards, as applied by the commissioner, or through

appropriate reinsurance or other risk-sharing mechanisms.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.053(b), eff. September 1, 2005.

Sec. 1501.062. COOPERATIVE NOT INSURER; AGENTS AND

ADMINISTRATORS. (a) A cooperative is not an insurer and the

employees of the cooperative are not required to be licensed

under Title 13. This exemption from licensure includes a health

group cooperative that acts to provide information about and to

solicit membership in the cooperative, subject to Section

1501.0581(d).

(b) An agent or third-party administrator used and compensated

by a cooperative must be licensed as required by Title 13.

(c) An agent used and compensated by a cooperative may market

the products and services sponsored by the cooperative without

being appointed by each small or large employer health benefit

plan issuer participating in the cooperative. The agent may not

market any other product or service of a participating small or

large employer health benefit plan issuer that is not sponsored

by the cooperative unless the agent has been appointed by that

issuer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.052(b), eff. September 1, 2005.

Sec. 1501.063. STATUS AS EMPLOYER. (a) A small employer health

coalition that otherwise meets the description of a small

employer is considered a single small employer for all purposes

under this chapter.

(b) A health group cooperative that is composed of only small

employers, only large employers, or both small and large

employers is considered a single employer under this code.

(b-1) A health group cooperative that is composed only of small

employers and that has made the election described by Section

1501.0581(o)(1) in accordance with Subsection (p) of that section

shall be treated in the same manner as a small employer for the

purposes of this chapter, including for the purposes of any

provision relating to premium rates and issuance and renewal of

coverage.

(b-2) A health group cooperative that is composed only of small

employers and that has not made the election described by Section

1501.0581(o)(1) in accordance with Subsection (p) of that

section, or a health group cooperative that is composed of both

small and large employers, may be treated in the same manner as a

large employer for the purposes of this chapter, including for

the purposes of any provision relating to premium rates and

issuance and renewal of coverage.

(b-3) A health group cooperative shall have sole authority to

make benefit elections and perform other administrative functions

under this code for the cooperative's participating employers.

(c) Any other cooperative formed under this subchapter is

considered an employer solely for the purposes of benefit

elections under this code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.052(c), eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

823, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

547, Sec. 2, eff. September 1, 2007.

Sec. 1501.064. CERTAIN USE OF APPROPRIATED MONEY PROHIBITED.

The Texas cooperative may not use money appropriated by the state

to pay or otherwise subsidize any portion of the premium for a

small employer covered through the cooperative.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.065. CERTAIN ACTIONS BASED ON RISK CHARACTERISTICS OR

HEALTH STATUS PROHIBITED. A cooperative may not limit, restrict,

or condition an employer's or employee's membership in a

cooperative or choice among benefit plans based on:

(1) risk characteristics of a group or of any member of a group;

or

(2) health status related factors, duration of coverage, or any

similar characteristic related to the health status or experience

of a group or of any member of a group.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.053(c), eff. September 1, 2005.

SUBCHAPTER C. PROVISION OF COVERAGE

Sec. 1501.101. GEOGRAPHIC SERVICE AREAS. (a) A small or large

employer health benefit plan issuer must file each of the

issuer's geographic service areas with the commissioner. The

commissioner may disapprove the use of a geographic service area

by a small or large employer health benefit plan issuer.

(b) A small employer health benefit plan issuer that refuses to

issue a small employer health benefit plan in a geographic

service area may not offer a health benefit plan to a small

employer in the applicable service area before the fifth

anniversary of the date of the refusal.

(c) A small or large employer health benefit plan issuer is not

required to offer or issue a small or large employer health

benefit plan to:

(1) a small or large employer that is not located within a

geographic service area of the issuer;

(2) an employee of a small or large employer who neither resides

nor works in the geographic service area of the issuer; or

(3) a small or large employer located within a geographic

service area of the issuer with respect to which area the issuer

demonstrates to the commissioner's satisfaction that the issuer:

(A) reasonably anticipates that it will not have the capacity to

deliver services adequately because of obligations to existing

covered individuals; and

(B) is acting uniformly without regard to the claims experience

of the employer or any health status related factor of employees,

employees' dependents, or new employees or dependents who may

become eligible for the coverage.

(d) A small or large employer health benefit plan issuer that is

unable to offer coverage in a geographic service area in

accordance with a determination made by the commissioner under

Subsection (c)(3) may not offer a small or large employer benefit

plan, as applicable, in that service area before the 180th day

after the later of:

(1) the date the issuer refuses to offer coverage; or

(2) the date the issuer demonstrates to the satisfaction of the

commissioner that it has regained the capacity to deliver

services to small or large employers in the geographic service

area.

(e) If the commissioner determines that requiring the acceptance

of small or large employers under this chapter would place a

small or large employer health benefit plan issuer in a

financially impaired condition and that the issuer is acting

uniformly without regard to the claims experience of the small or

large employer or any health status related factors of eligible

employees, eligible employees' dependents, or new employees or

dependents who may become eligible for the coverage, the issuer

may not offer coverage to small or large employers until the

later of:

(1) the 180th day after the date the commissioner makes the

determination; or

(2) the date the commissioner determines that accepting small or

large employers would not place the issuer in a financially

impaired condition.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.102. PREEXISTING CONDITION PROVISION. (a) In this

section, "creditable coverage" has the meaning assigned by

Section 1205.004 and includes coverage provided under:

(1) a political subdivision health benefits risk pool; and

(2) a short-term limited duration coverage plan.

(b) A preexisting condition provision in a small or large

employer health benefit plan may apply only to coverage for a

disease or condition for which medical advice, diagnosis, care,

or treatment was recommended or received during the six months

before the earlier of:

(1) the effective date of coverage; or

(2) the first day of the waiting period.

(c) A preexisting condition provision in a small or large

employer health benefit plan may not apply to expenses incurred

on or after the first anniversary of the initial effective date

of coverage of the enrollee, including a late enrollee.

(d) A preexisting condition provision in a small or large

employer health benefit plan may not apply to an individual who

was continuously covered for an aggregate period of 12 months

under creditable coverage that was in effect until a date not

more than 63 days before the effective date of coverage under the

plan, excluding any waiting period.

(e) In determining whether a preexisting condition provision

applies to an individual covered by a small or large employer

health benefit plan, the plan issuer shall credit the time the

individual was covered under previous creditable coverage if the

previous coverage was in effect at any time during the 12 months

preceding the effective date of coverage under the plan. If the

previous coverage was issued under a health benefit plan, any

waiting period that applied before that coverage became effective

must also be credited against the preexisting condition provision

period.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.103. TREATMENT OF CERTAIN CONDITIONS AS PREEXISTING

PROHIBITED. (a) A small or large employer health benefit plan

issuer may not treat genetic information as a preexisting

condition described by Section 1501.102(b) in the absence of a

diagnosis of the condition related to the information.

(b) A small or large employer health benefit plan issuer may not

treat pregnancy as a preexisting condition described by Section

1501.102(b).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.104. AFFILIATION PERIOD. (a) In this section,

"affiliation period" means a period that, under a small or large

employer health benefit plan offered by a health maintenance

organization, must expire before the coverage becomes effective.

(b) A health maintenance organization may impose an affiliation

period if the period is applied uniformly without regard to any

health status related factor. The affiliation period may not

exceed:

(1) two months for an enrollee, other than a late enrollee; or

(2) 90 days for a late enrollee.

(c) An affiliation period under a small or large employer health

benefit plan must run concurrently with any applicable waiting

period under the plan. A health maintenance organization must

credit an affiliation period against any preexisting condition

provision period.

(d) During an affiliation period, a health maintenance

organization:

(1) is not required to provide health care services or benefits

to the participant or beneficiary; and

(2) may not charge a premium to the participant or beneficiary.

(e) A health maintenance organization may use an alternative

method approved by the commissioner to address adverse selection.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.105. WAITING PERIOD PERMITTED. Sections

1501.102-1501.104 do not preclude application of a waiting period

that applies to all new enrollees under a small or large employer

health benefit plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.106. CERTAIN LIMITATIONS OR EXCLUSIONS OF COVERAGE

PROHIBITED. (a) A small or large employer health benefit plan

may not limit or exclude, by use of a rider or amendment

applicable to a specific individual, coverage by type of illness,

treatment, medical condition, or accident.

(b) This section does not preclude a small or large employer

health benefit plan from limiting or excluding coverage for a

preexisting condition in accordance with Section 1501.102.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.107. DISCOUNTS, REBATES, AND REDUCTIONS. (a) A small

or large employer health benefit plan issuer may establish

premium discounts, rebates, or a reduction in otherwise

applicable copayments, coinsurance, or deductibles, or any

combination of these incentives, in return for participation in

programs promoting disease prevention, wellness, and health.

(b) A discount, rebate, or reduction established under this

section does not violate Section 541.056(a).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

112, Sec. 3, eff. May 17, 2007.

Sec. 1501.108. RENEWABILITY OF COVERAGE; CANCELLATION. (a)

Except as provided by this section and Section 1501.109, a small

or large employer health benefit plan issuer shall renew the

small or large employer health benefit plan for any covered small

or large employer, as applicable, at the employer's option,

unless:

(1) a premium has not been paid as required by the terms of the

plan;

(2) the employer has committed fraud or has intentionally

misrepresented a material fact;

(3) the employer has not complied with the terms of the plan;

(4) no enrollee in the plan resides or works in the geographic

service area of the small or large employer health benefit plan

issuer or in the area for which the issuer is authorized to do

business; or

(5) membership of the employer in an association terminates, but

only if coverage is terminated uniformly without regard to a

health status related factor of a covered individual.

(b) A small or large employer health benefit plan issuer may

refuse to renew the coverage of a covered employee or dependent

for fraud or intentional misrepresentation of a material fact by

that individual.

(c) A small or large employer health benefit plan issuer may not

cancel a small or large employer health benefit plan except for a

reason specified for refusal to renew under Subsection (a). A

small or large employer health benefit plan issuer may not cancel

the coverage of a covered employee or dependent except for a

reason specified for refusal to renew under Subsection (b).

(d) Notwithstanding Subsection (a), a small or large employer

health benefit plan issuer may modify a small or large employer

health benefit plan if:

(1) the modification occurs at the time of coverage renewal;

(2) the modification is effective uniformly among all small or

large employers covered by that health benefit plan; and

(3) the issuer notifies the commissioner and each affected

covered small or large employer of the modification not later

than the 60th day before the date the modification is effective.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

891, Sec. 1, eff. September 1, 2007.

Sec. 1501.109. REFUSAL TO RENEW; DISCONTINUATION OF COVERAGE.

(a) A small or large employer health benefit plan issuer may

elect to refuse to renew all small or large employer health

benefit plans delivered or issued for delivery by the issuer in

this state or in a geographic service area approved under Section

1501.101. The issuer shall notify:

(1) the commissioner of the election not later than the 180th

day before the date coverage under the first plan terminates

under this subsection; and

(2) each affected covered small or large employer not later than

the 180th day before the date coverage terminates for that

employer.

(b) A small employer health benefit plan issuer that elects

under this section to refuse to renew all small employer health

benefit plans in this state or in an approved geographic service

area may not write a new small employer health benefit plan in

this state or in the geographic service area, as applicable,

before the fifth anniversary of the date notice is provided to

the commissioner under Subsection (a).

(c) A large employer health benefit plan issuer that elects

under this section to refuse to renew all large employer health

benefit plans in this state or in an approved geographic service

area may not write a new large employer health benefit plan in

this state or in the geographic service area, as applicable,

before the fifth anniversary of the date notice is provided to

the commissioner under Subsection (a).

(d) A small or large employer health benefit plan issuer may

elect to discontinue a particular type of small or large employer

coverage only if the issuer:

(1) before the 90th day preceding the date of the

discontinuation of the coverage:

(A) provides notice of the discontinuation to the employer and

the commissioner; and

(B) offers to each employer the option to purchase other small

or large employer coverage offered by the issuer at the time of

the discontinuation; and

(2) acts uniformly without regard to the claims experience of

the employer or any health status related factors of eligible

employees, eligible employees' dependents, or new employees or

dependents who may become eligible for the coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.110. NOTICE TO COVERED PERSONS. (a) A small or large

employer health benefit plan issuer that cancels or refuses to

renew coverage under a small or large employer health benefit

plan under Section 1501.108 or 1501.109 shall, not later than the

30th day before the date termination of coverage is effective,

notify the small or large employer of the cancellation of or

refusal to renew coverage. The employer is responsible for

notifying enrollees in the plan of the cancellation of or refusal

to renew coverage.

(b) The notice provided to a small or large employer by a small

or large employer health benefit plan issuer under this section

is in addition to any other notice required by Section 1501.109.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.111. WRITTEN STATEMENT OF DENIAL, CANCELLATION, OR

REFUSAL TO RENEW REQUIRED. Denial by a small or large employer

health benefit plan issuer of an application from a small or

large employer for coverage from the issuer or cancellation of or

refusal to renew coverage by a small or large employer health

benefit plan issuer must:

(1) be in writing; and

(2) state the reason or reasons for the denial, cancellation, or

refusal to renew.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER D. GUARANTEED ISSUE OF SMALL EMPLOYER HEALTH BENEFIT

PLANS; CONTINUATION OF COVERAGE

Sec. 1501.151. GUARANTEED ISSUE. (a) A small employer health

benefit plan issuer shall issue the small employer health benefit

plan chosen by the small employer to each small employer that

elects to be covered under the plan and agrees to satisfy the

other requirements of the plan.

(b) A small employer health benefit plan issuer shall provide

small employer health benefit plans without regard to health

status related factors.

(c) This chapter does not require a small employer to purchase

health coverage for the employer's employees.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.152. EXCLUSION OF ELIGIBLE EMPLOYEE OR DEPENDENT

PROHIBITED. A small employer health benefit plan issuer may not

exclude an eligible employee or dependent, including a late

enrollee, who would otherwise be covered under a small employer

group.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.153. EMPLOYER CONTRIBUTION. (a) This chapter does

not require a small employer to make an employer contribution to

the premium paid to a small employer health benefit plan issuer,

but the issuer may require an employer contribution in accordance

with the issuer's usual and customary practices applicable to the

issuer's employer group health benefit plans in this state. The

issuer shall apply the employer contribution level uniformly to

each small employer offered or issued coverage by the issuer in

this state.

(a-1) Notwithstanding Subsection (a), a small employer health

benefit plan issuer may offer a small employer the option of a

small employer health benefit plan for which the employer is

required to contribute 100 percent of the premium paid. A plan

offered under this subsection may be offered in addition to a

plan offered by the issuer in accordance with Subsection (a) that

requires a lower percentage of the premium paid to be contributed

by the employer. A plan issued under this subsection must

require the employer to contribute 100 percent of the premium

paid for each eligible participating employee.

(b) If two or more small employer health benefit plan issuers

participate in a purchasing cooperative established under Section

1501.056, each participating issuer may use the employer

contribution requirement established by the cooperative for

policies marketed by the cooperative.

(c) A small employer that elects to make an employer

contribution to the premium paid to a small employer health

benefit plan issuer is not required to pay any amount with

respect to an employee who elects not to be covered.

(d) A small employer may elect to pay the premium for additional

coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

462, Sec. 1, eff. September 1, 2009.

Sec. 1501.154. MINIMUM PARTICIPATION REQUIREMENT. (a) Except

as provided by Section 1501.155, coverage is available under a

small employer health benefit plan if at least 75 percent of a

small employer's eligible employees elect to participate in the

plan.

(b) If a small employer offers multiple health benefit plans,

the collective participation in those plans must be at least:

(1) 75 percent of the employer's eligible employees; or

(2) if applicable, the lower participation level offered by the

small employer health benefit plan issuer under Section 1501.155.

(c) A small employer health benefit plan issuer may elect not to

offer a health benefit plan to a small employer that offers

multiple health benefit plans if:

(1) the plans are provided by more than one issuer; and

(2) the issuer would have less than 75 percent of the employer's

eligible employees enrolled in the issuer's plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.054(a), eff. September 1, 2005.

Sec. 1501.155. EXCEPTION TO MINIMUM PARTICIPATION REQUIREMENT.

(a) A small employer health benefit plan issuer may offer a

small employer health benefit plan to a small employer with a

participation level of less than 75 percent of the employer's

eligible employees if the issuer permits the same qualifying

participation level for each small employer health benefit plan

offered by the issuer in this state.

(b) A small employer health benefit plan issuer may offer a

small employer health benefit plan to a small employer even if

the employer's participation level is less than the issuer's

qualifying participation level established in accordance with

Subsection (a) if:

(1) the employer obtains a written waiver from each eligible

employee who declines coverage under a health benefit plan

offered to the employer stating that the employee was not induced

or pressured to decline coverage because of the employee's risk

characteristics; and

(2) the issuer accepts or rejects the entire group of eligible

employees who choose to participate and excludes only those

employees who have declined coverage.

(c) A small employer health benefit plan issuer may underwrite

the group of eligible employees who do not decline coverage under

Subsection (b).

(d) A small employer health benefit plan issuer may not provide

coverage to a small employer or the employer's employees under

Subsection (b) if the issuer or an agent for the issuer knows

that the employer has induced or pressured an eligible employee

or a dependent of the employee to decline coverage because of the

individual's risk characteristics.

(e) A small employer health benefit plan issuer, a small

employer, or an agent may not use the exception provided by

Subsection (b) to circumvent the requirements of this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.156. EMPLOYEE ENROLLMENT; WAITING PERIOD. (a) The

initial enrollment period under a small employer health benefit

plan for employees and dependents must be at least 31 days, with

a 31-day open enrollment period provided annually.

(b) A small employer may establish a waiting period not to

exceed 90 days from the first day of employment.

(c) A small employer health benefit plan issuer may not deny

coverage to a new employee of a covered small employer or the

employee's dependents if the issuer receives an application for

coverage not later than the 31st day after the date employment

begins or on completion of a waiting period established under

Subsection (b).

(d) A small employer health benefit plan issuer may deny

coverage to a late enrollee until the next annual open enrollment

period and may subject the enrollee to a one-year preexisting

condition provision as described by Section 1501.102. The period

during which the preexisting condition provision applies may not

exceed 18 months from the date of the initial application.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.157. COVERAGE FOR NEWBORN CHILDREN. (a) A small

employer health benefit plan may not limit or exclude initial

coverage of a newborn child of a covered employee.

(b) Coverage of a newborn child of a covered employee under this

section ends on the 32nd day after the date of the child's birth

unless, not later than the 31st day after the date of birth, the

small employer health benefit plan issuer receives:

(1) notice of the birth; and

(2) any required additional premium.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.158. COVERAGE FOR ADOPTED CHILDREN. (a) A small

employer health benefit plan may not limit or exclude initial

coverage of an adopted child of an insured. A child is considered

to be the child of an insured if the insured is a party to a suit

in which the insured seeks to adopt the child.

(b) An adopted child of an insured may be enrolled, at the

insured's option, not later than the 31st day after:

(1) the date the insured becomes a party to a suit in which the

insured seeks to adopt the child; or

(2) the date the adoption becomes final.

(c) Coverage of an adopted child of an insured under this

section ends unless the small employer health benefit plan issuer

receives notice of the adoption and any required additional

premium not later than the 31st day after:

(1) the date the insured becomes a party to a suit in which the

insured seeks to adopt the child; or

(2) the date the adoption becomes final.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.159. CONTINUATION OF COVERAGE FOR CERTAIN DEPENDENTS.

An employee's dependent may choose to continue coverage under a

small employer health benefit plan if:

(1) the dependent:

(A) is under one year of age; or

(B) has been covered by the small employer under a plan for at

least one year;

(2) the dependent loses eligibility for coverage because of the

death, divorce, or retirement of the employee, as provided by

Subchapter G, Chapter 1251; and

(3) the Consolidated Omnibus Budget Reconciliation Act of 1985

(Pub. L. No. 99-272) does not require continuation or conversion

coverage for dependents of an employee.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER E. UNDERWRITING AND RATING OF SMALL EMPLOYER HEALTH

BENEFIT PLANS

Sec. 1501.201. DEFINITIONS. In this subchapter:

(1) "Base premium rate" means, for each class of business and

for a specific rating period, the lowest premium rate that is

charged or that could be charged under a rating system for that

class of business by a small employer health benefit plan issuer

to small employers with similar case characteristics for small

employer health benefit plans that provide the same or similar

coverage.

(2) "Case characteristics" means, with respect to a small

employer, the geographic area in which the employer's employees

reside, the age and gender of the individual employees and their

dependents, the number of employees and dependents, the

appropriate industry classification as determined by the small

employer health benefit plan issuer, and other objective criteria

established by the issuer that are considered by the issuer in

setting premium rates for the employer. The term does not

include:

(A) health status related factors;

(B) duration of coverage since the date of issuance of a health

benefit plan; or

(C) whether a covered individual is or may become pregnant.

(3) "Class of business" means all small employers or a separate

grouping of small employers established under this subchapter.

(4) "Index rate" means, for each class of business and for a

specific rating period for small employers with similar case

characteristics, the arithmetic average of the applicable base

premium rate and corresponding highest premium rate.

(5) "New business premium rate" means, for each class of

business and for a specific rating period, the lowest premium

rate that is charged or offered or that could be charged or

offered by a small employer health benefit plan issuer to small

employers with similar case characteristics for newly issued

small employer health benefit plans that provide the same or

similar coverage.

(6) "Rating period" means a calendar period during which premium

rates established by a small employer health benefit plan issuer

are assumed to be in effect.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.202. ESTABLISHMENT OF CLASSES OF BUSINESS. (a)

Except as otherwise provided by this subchapter, a small employer

health benefit plan issuer may not establish a separate class or

classes of business for small employers.

(b) A small employer health benefit plan issuer may establish a

separate class of business only to reflect substantial

differences in expected claims experience or administrative costs

related to the following reasons:

(1) the issuer uses more than one type of system to market and

sell small employer health benefit plans to small employers;

(2) the issuer has acquired a class of business from another

small employer health benefit plan issuer; or

(3) the issuer provides coverage to one or more employer-based

association groups.

(c) Except as provided by Subsection (e), a small employer

health benefit plan issuer may not establish more than nine

separate classes of business under this section.

(d) The commissioner may adopt rules to provide for a transition

period to permit a small employer health benefit plan issuer to

comply with Subsection (c) after acquiring an additional class of

business from another small employer health benefit plan issuer.

(e) On application to the commissioner, the commissioner may

approve the establishment of additional classes of business if

the commissioner finds that the establishment of additional

classes would enhance the efficiency and fairness of the health

coverage market for small employers.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.203. ESTABLISHMENT OF CLASSES OF BUSINESS ON CERTAIN

BASES PROHIBITED. (a) A small employer health benefit plan

issuer may not establish a separate class of business based on:

(1) participation requirements; or

(2) whether the coverage provided to a small employer group is

provided on a guaranteed issue basis or is subject to

underwriting or proof of insurability.

(b) A small employer health benefit plan issuer may not directly

or indirectly use as a criterion for establishing a separate

class of business:

(1) the number of employees and dependents of a small employer;

or

(2) except as provided by Section 1501.202(b)(3), the trade or

occupation of the employees of a small employer or the industry

or type of business of the small employer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.204. INDEX RATES. Under a small employer health

benefit plan:

(1) the index rate for a class of business may not exceed the

index rate for any other class of business by more than 20

percent; and

(2) premium rates charged during a rating period to small

employers in a class of business with similar case

characteristics for the same or similar coverage, or premium

rates that could be charged to those employers under the rating

system for that class of business, may not vary from the index

rate by more than 25 percent.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.205. PREMIUM RATES: ESTABLISHMENT. (a) In this

section:

(1) "Risk characteristic" means:

(A) a health status related factor;

(B) the duration of coverage; or

(C) any characteristic similar to a characteristic described by

Paragraph (A) or (B) that is related to the health status or

experience of a small employer group or of any member of a small

employer group.

(2) "Risk load" means the percentage above the applicable base

premium rate a small employer health benefit plan issuer charges

to a small employer to reflect the risk characteristics

associated with that particular small employer group.

(b) Small employer health benefit plan issuers shall develop

premium rates for each small employer group in a two-step

process. In the first step, the small employer health benefit

plan issuer shall develop a base premium rate for each small

employer group without regard to any risk characteristic of the

group. In the second step, the small employer health benefit plan

issuer may adjust the resulting base premium rate by the risk

load of the group, subject to this subchapter, to reflect the

risk characteristics of the group.

(c) The risk load assessed to a particular group shall reflect

the risk characteristics of the particular group.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.206. PREMIUM RATES: ADJUSTMENTS. (a) The percentage

increase in the premium rate charged to a small employer for a

new rating period may not exceed the sum of:

(1) the percentage change in the new business premium rate,

measured from the first day of the preceding rating period to the

first day of the new rating period;

(2) any adjustment, not to exceed 15 percent annually and

adjusted pro rata for a rating period of less than one year, due

to the claims experience, health status, or duration of coverage

of the employees or dependents of employees of the small

employer, as determined under the small employer health benefit

plan issuer's rate manual for the class of business; and

(3) any adjustment due to change in coverage or change in the

case characteristics of the small employer, as determined under

the issuer's rate manual for the class of business.

(b) An adjustment in the premium rate for claims experience,

health status, or duration of coverage:

(1) may not be charged to individual employees or dependents;

and

(2) must be applied uniformly to the rates charged for all

employees and dependents of employees of the small employer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.207. PREMIUM RATE ADJUSTMENT IN CLOSED PLAN. For a

closed health benefit plan under which a small employer health

benefit plan issuer is no longer enrolling new small employers,

the issuer shall use the percentage change in the base premium

rate to adjust premium rates under Section 1501.206(a)(1). The

portion of change in premium rates computed under that

subdivision may not exceed, on a percentage basis, the change in

the new business premium rate for the most similar health benefit

plan under which the issuer is enrolling new small employers.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.208. PREMIUM RATES: INDUSTRY CLASSIFICATION. A small

employer health benefit plan issuer may use the industry

classification to which a small employer belongs as a case

characteristic in establishing the premium rate, but the highest

rate factor associated with any industry classification may not

exceed by more than 15 percent the lowest rate factor associated

with any industry classification.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.209. PREMIUM RATES: NUMBER OF EMPLOYEES. A small

employer health benefit plan issuer may use the number of

employees and dependents of a small employer as a case

characteristic in establishing premium rates for the group. The

highest rate factor associated with a classification based on the

number of employees and dependents of a small employer may not

exceed by more than 20 percent the lowest rate factor associated

with a classification based on the number of employees and

dependents of a small employer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.210. PREMIUM RATES: NONDISCRIMINATION. (a) A small

employer health benefit plan issuer shall apply rating factors,

including case characteristics, consistently with respect to all

small employers in a class of business. Rating factors must

produce premium rates for identical groups that:

(1) differ only by the amounts attributable to health benefit

plan design; and

(2) do not reflect differences because of the nature of the

groups assumed to select particular health benefit plans.

(b) A small employer health benefit plan issuer shall treat each

health benefit plan issued or renewed in the same calendar month

as having the same rating period.

(c) Without the prior approval of the commissioner, a small

employer health benefit plan issuer may not use case

characteristics other than:

(1) the geographic area in which the small employer's employees

reside;

(2) the age and gender of the individual employees and their

dependents;

(3) the number of employees and dependents; and

(4) the appropriate industry classification.

(d) Premium rates for a small employer health benefit plan must

comply with the requirements of this chapter, notwithstanding any

assessment paid or payable by a small employer health benefit

plan issuer.

(e) A small employer health benefit plan issuer may not transfer

a small employer involuntarily into or out of a class of

business. The issuer may not offer to transfer a small employer

into or out of a class of business unless the offer is made to

transfer all other small employers in the employer's class of

business without regard to case characteristics, claims

experience, health status, or duration of coverage since the

issuance of the health benefit plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.211. RULES CONCERNING PREMIUM RATES. Rules adopted

under Section 1501.010 may ensure that:

(1) rating practices used by small employer health benefit plan

issuers are consistent with the purposes of this chapter; and

(2) differences in premium rates charged for each small employer

health benefit plan are reasonable and reflect objective

differences in plan design.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.212. RESTRICTED PROVIDER NETWORK. (a) A small

employer health benefit plan may use a restricted provider

network to provide benefits under the plan.

(b) A small employer health benefit plan that uses a restricted

provider network does not provide similar coverage to a plan that

does not use a restricted provider network if the use of the

network results in reduced premium rates charged to the small

employer or substantial differences in claim costs.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.213. PREMIUM RATES: HEALTH MAINTENANCE ORGANIZATION

HEALTH BENEFIT PLAN. (a) The premium rates for a state-approved

health benefit plan offered by a health maintenance organization

under Section 1501.255 must be established in accordance with

formulas or schedules of charges filed with the department.

(b) A health maintenance organization that participates in a

purchasing cooperative that provides employees of small employers

a choice of health benefit plans may use rating methods in

accordance with this subchapter that are used by other small

employer health benefit plan issuers participating in the same

cooperative, including rating by age and gender, if the health

maintenance organization has established:

(1) a separate class of business, as provided by Section

1501.202; and

(2) a separate line of business, as provided under Section

1501.255(b).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.055(a), eff. September 1, 2005.

Sec. 1501.214. ENFORCEMENT. If the commissioner determines that

a small employer health benefit plan issuer subject to this

chapter exceeds the applicable premium rate established under

this subchapter, the commissioner may order restitution and

assess penalties as provided by Chapter 82.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.215. REPORTING REQUIREMENTS. (a) Annually, each

small employer health benefit plan issuer that offers a small

employer health benefit plan shall file with the commissioner an

actuarial certification stating that the issuer's underwriting

and rating methods:

(1) comply with accepted actuarial practices;

(2) are uniformly applied to each small employer health benefit

plan covering a small employer; and

(3) comply with this subchapter.

(b) Each small employer health benefit plan issuer shall

maintain at its principal place of business a complete and

detailed description of its rating practices and renewal

underwriting practices, including information and documentation

that demonstrate that its rating methods and practices are based

on commonly accepted actuarial assumptions and are in accordance

with sound actuarial principles.

(c) A small employer health benefit plan issuer shall make the

information and documentation described in Subsection (b)

available to the commissioner on request. Unless the information

or documentation relates to a violation of this chapter, the

information or documentation is considered proprietary and trade

secret information and is not subject to disclosure by the

commissioner to a person outside the department except as agreed

to by the issuer or as ordered by a court.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER F. COVERAGE UNDER SMALL EMPLOYER HEALTH BENEFIT PLANS

Sec. 1501.251. EXCEPTION FROM CERTAIN MANDATED BENEFIT

REQUIREMENTS. Except as expressly provided by this chapter, a

small employer health benefit plan is not subject to a law that

requires coverage or the offer of coverage of a health care

service or benefit.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.252. HEALTH BENEFIT PLANS. (a) A small employer

health benefit plan issuer shall offer a standard health benefit

plan as authorized by Chapter 1507.

(b) A small employer health benefit plan issuer may offer to a

small employer additional benefit riders to the standard health

benefit plan or may design and offer standard health benefit

plans with additional mandatory benefits.

(c) Subject to this chapter, a small employer health benefit

plan issuer shall also offer to a small employer at least one

other health benefit plan authorized under this code that

provides state-mandated health benefits. Section 1501.251 does

not apply to a health benefit plan offered to a small employer

under this subsection.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.056(a), eff. September 1, 2005.

Sec. 1501.254. ALCOHOL AND SUBSTANCE ABUSE BENEFITS. (a) This

section applies only if the basic coverage health benefit plan

developed by the commissioner under Section 1501.253 includes

coverage for alcohol and substance abuse benefits.

(b) A small employer health benefit plan issuer may offer and

the employees of a small employer group may accept a basic

coverage health benefit plan without coverage for alcohol and

substance abuse benefits if:

(1) at least 50 percent of the employees in writing:

(A) waive the benefits; and

(B) indicate that they have undergone alcoholism or substance

abuse treatment or counseling within the preceding three years;

and

(2) the exclusion of those benefits applies only to those

employees.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.255. HEALTH MAINTENANCE ORGANIZATION PLANS. (a) In

this section, "point-of-service contract" means a health benefit

plan offered through a health maintenance organization that:

(1) includes corresponding indemnity benefits in addition to

benefits relating to out-of-area or emergency services provided

through insurers or group hospital service corporations; and

(2) permits the covered individual to obtain coverage under

either the health maintenance organization conventional plan or

the indemnity plan as determined in accordance with the terms of

the contract.

(b) A health maintenance organization:

(1) shall offer at least one state-approved basic health care

plan that complies with this chapter, Chapters 843, 1271, 1272,

and 1367, Subchapter A, Chapter 1452, Subchapter B, Chapter 1507,

Title XIII, Public Health Service Act (42 U.S.C. Section 300e et

seq.), and its subsequent amendments, and rules adopted under

those laws and may offer additional such plans;

(2) shall offer a standard health benefit plan under Subchapter

B, Chapter 1507, and may offer additional benefit riders to the

standard health benefit plan or offer standard health benefit

plans with additional mandatory benefits; and

(3) may offer a point-of-service contract in connection with an

insurer that includes optional coverage for out-of-area services,

emergency care, or out-of-network care.

(c) A point-of-service contract offered under Subsection (b)(3)

is subject to this chapter unless specifically exempted. The

insurer with which the health maintenance organization offers a

point-of-service contract is not required to otherwise make

available the health benefit plans adopted under this subchapter

if the insurer's small employer products are limited to the

point-of-service contract.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.057(a), eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(i), eff. September 1, 2005.

Sec. 1501.256. COORDINATION WITH FEDERAL LAW. (a) To the

extent required to comply with federal law applicable to a small

employer health benefit plan described by this subchapter, the

commissioner by rule may:

(1) modify the plan; or

(2) adopt a substitute for the plan.

(b) The commissioner shall use the Texas Health Benefits

Purchasing Cooperative in implementing this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.257. COST CONTAINMENT. (a) A small employer health

benefit plan issuer may use cost containment and managed care

features in a small employer health benefit plan, including:

(1) utilization review of health care services, including review

of the medical necessity of hospital and physician services;

(2) case management, including discharge planning and review of

stays in hospitals or other health care facilities;

(3) selective contracting with hospitals, physicians, and other

health care providers;

(4) reasonable benefit differentials applicable to health care

providers that participate or do not participate in restricted

network arrangements;

(5) precertification or preauthorization for certain covered

services; and

(6) coordination of benefits.

(b) A provision of a small employer health benefit plan that

provides for coordination of benefits must comply with this

chapter and guidelines established by the commissioner.

(c) Utilization review performed for any cost containment, case

management, or managed care arrangement must comply with Chapter

4201.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2G.015, eff. April 1, 2009.

Sec. 1501.258. FORMS. (a) A small employer health benefit plan

issuer shall comply with:

(1) Chapter 1701 as it relates to policy form approval; and

(2) Chapter 1271 as it relates to evidence of coverage approval.

(b) A small employer health benefit plan issuer may not offer

benefit plans through a policy form or evidence of coverage that

does not comply with this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.058(b), eff. September 1, 2005.

Sec. 1501.259. RIDERS; FILING WITH COMMISSIONER. (a) A small

employer health benefit plan issuer shall file with the

commissioner, in a form and manner prescribed by the

commissioner, each rider to a small employer health benefit plan

to be used by the issuer, as authorized by Section 1501.252.

(b) A small employer health benefit plan issuer may use a rider

filed under this section after the 30th day after the date the

rider is filed unless the commissioner disapproves its use.

(c) The commissioner, after notice and an opportunity for a

hearing, may disapprove the continued use of a rider by a small

employer health benefit plan issuer if the rider does not meet

the requirements of this chapter and other applicable statutes.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.260. PLAIN LANGUAGE REQUIRED. (a) A health benefit

plan issuer may not issue and the commissioner may not approve a

health benefit plan certificate or policy or a rider to a health

benefit plan certificate or policy unless it is written in plain

language.

(b) Each provision of a health benefit plan certificate or

policy or a rider to a health benefit plan certificate or policy

relating to renewal of coverage, conditions of coverage, or per

occurrence or aggregate dollar limitations on coverage must be

clearly explained in plain language.

(c) A health benefit plan issuer may not use and the

commissioner may not approve a health benefit plan application

form unless it is written in plain language.

(d) Subsections (a)-(c) do not apply if the specific language to

be used is required by federal law or state statute or by rules

implementing federal law.

(e) For purposes of Subsections (a)-(d), a health benefit plan

certificate or policy, a rider to or a provision of a health

benefit plan certificate or policy, or a health benefit plan

application form is written in plain language if it achieves the

minimum score established by the commissioner on the Flesch

reading ease test or an equivalent test selected by the

commissioner.

(f) This section does not apply to:

(1) a health benefit plan group master policy; or

(2) a policy application or enrollment form for a health benefit

plan group master policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER G. REINSURANCE FOR SMALL EMPLOYER HEALTH BENEFIT PLANS

Sec. 1501.301. DEFINITIONS. In this subchapter:

(1) "Board" means the board of directors of the Texas Health

Reinsurance System.

(2) "Plan of operation" means the plan of operation of the

system established under Section 1501.306.

(3) "Reinsured health benefit plan issuer" means a small

employer health benefit plan issuer that participates in the

system.

(4) "Risk-assuming health benefit plan issuer" means a small

employer health benefit plan issuer that does not participate in

the system.

(5) "System" means the Texas Health Reinsurance System

established under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.302. TEXAS HEALTH REINSURANCE SYSTEM. The Texas

Health Reinsurance System is a nonprofit entity administered by a

board of directors and subject to the supervision and control of

the commissioner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.303. SYSTEM BOARD OF DIRECTORS. (a) The board of

directors of the system is composed of:

(1) nine members appointed by the commissioner; and

(2) the commissioner or the commissioner's representative, who

serves as an ex officio member.

(b) Five of the appointed members must be representatives of

reinsured health benefit plan issuers selected from individuals

nominated by small employer health benefit plan issuers in this

state according to procedures developed by the commissioner.

(c) Four of the appointed members must represent the public. A

member representing the public may not:

(1) be an officer, director, or employee of an insurance

company, agency, agent, broker, solicitor, or adjuster or any

other business entity regulated by the department;

(2) be a person required to register under Chapter 305,

Government Code; or

(3) be related to a person described by Subdivision (1) or (2)

within the second degree by affinity or consanguinity.

(d) Appointed members serve two-year terms expiring December 31

of each odd-numbered year. A member's term continues until a

successor is appointed.

(e) A member of the board may not be compensated for serving on

the board but is entitled to reimbursement for actual expenses

incurred in performing functions as a member of the board as

provided by the General Appropriations Act.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.304. OPEN MEETINGS; PUBLIC INFORMATION. The board is

subject to:

(1) the open meetings law, Chapter 551, Government Code; and

(2) the public information law, Chapter 552, Government Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.305. BOARD MEMBER IMMUNITY. (a) A member of the

board is not liable for an act performed, or omission made, in

good faith in the performance of powers and duties under this

subchapter.

(b) A cause of action does not arise against a member of the

board for an act or omission described by Subsection (a).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.306. SYSTEM PLAN OF OPERATION. (a) The board shall

submit to the commissioner a plan of operation and any amendments

to that plan necessary or suitable to ensure the fair,

reasonable, and equitable administration of the system.

(b) The commissioner, after notice and hearing, may approve the

plan of operation if the commissioner determines the plan:

(1) is suitable to ensure the fair, reasonable, and equitable

administration of the system; and

(2) provides for the sharing of system gains or losses on an

equitable and proportionate basis in accordance with this

subchapter.

(c) The plan of operation is effective on the written approval

of the commissioner.

(d) The plan of operation must:

(1) establish procedures for:

(A) handling and accounting for system assets and money;

(B) making an annual fiscal report to the commissioner;

(C) selecting an administering health benefit plan issuer or

third-party administrator and establishing the powers and duties

of the administering issuer or third-party administrator;

(D) reinsuring risks in accordance with this subchapter; and

(E) collecting assessments from reinsured health benefit plan

issuers to fund claims and administrative expenses incurred or

estimated to be incurred by the system, including the imposition

of penalties for late payment of an assessment; and

(2) provide for any additional matter necessary to implement and

administer the system.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.307. SYSTEM POWERS. (a) The system has the general

powers and authority granted under state law to an insurer or a

health maintenance organization authorized to engage in business,

except that the system may not directly issue a health benefit

plan.

(b) The system may:

(1) enter into contracts necessary or proper to implement this

subchapter, including, with the commissioner's approval,

contracts with similar programs of other states for the joint

performance of common functions or with persons or other

organizations for the performance of administrative functions;

(2) sue or be sued, including taking legal action necessary or

proper to recover assessments and penalties for, on behalf of, or

against the system or a reinsured health benefit plan issuer;

(3) take legal action necessary to avoid the payment of improper

claims against the system;

(4) issue reinsurance contracts in accordance with this

subchapter;

(5) establish guidelines, conditions, and procedures for

reinsuring risks under the plan of operation;

(6) establish actuarial functions as appropriate for the

operation of the system;

(7) assess reinsured health benefit plan issuers in accordance

with Sections 1501.319-1501.323;

(8) appoint appropriate legal, actuarial, and other committees

necessary to provide technical assistance in:

(A) the operation of the system;

(B) policy and other contract design; and

(C) any other function within the authority of the system; and

(9) borrow money for a period not to exceed one year to

accomplish the purposes of the system.

(c) The system is exempt from all taxes.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.308. SYSTEM NOTES AS LEGAL INVESTMENT FOR SMALL

EMPLOYER HEALTH BENEFIT PLAN ISSUER. A note or other evidence of

indebtedness of the system that is not in default is a legal

investment for a small employer health benefit plan issuer and

may be carried as an admitted asset.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.309. SYSTEM AUDIT. (a) The transactions of the

system are subject to audit by the state auditor in accordance

with Chapter 321, Government Code.

(b) The state auditor shall report the cost of each audit

conducted under this section to the board and the comptroller,

and the board shall remit that amount to the comptroller.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.310. ELECTION OF STATUS. (a) Each small employer

health benefit plan issuer shall notify the commissioner of the

issuer's election to operate as a risk-assuming health benefit

plan issuer or as a reinsured health benefit plan issuer. An

issuer that elects to operate as a risk-assuming health benefit

plan issuer shall file an application in accordance with Section

1501.312.

(b) A small employer health benefit plan issuer's election under

this section is effective until the fifth anniversary of the date

of the election.

(c) The commissioner may permit a small employer health benefit

plan issuer to modify its election at any time for good cause

shown.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.311. CHANGE IN STATUS. (a) The commissioner shall

establish an application process for a small employer health

benefit plan issuer that elects to change its status under this

subchapter.

(b) A reinsured health benefit plan issuer that elects to change

its status to operate as a risk-assuming health benefit plan

issuer may not continue to reinsure a small employer health

benefit plan with the system. The issuer shall pay a prorated

assessment based on business issued as a reinsured health benefit

plan issuer for the portion of the year the business was

reinsured.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.312. APPLICATION TO OPERATE AS RISK-ASSUMING HEALTH

BENEFIT PLAN ISSUER. (a) A small employer health benefit plan

issuer may apply to operate as a risk-assuming health benefit

plan issuer by filing an application with the commissioner in a

form and manner prescribed by the commissioner.

(b) In evaluating an application, the commissioner shall

consider the small employer health benefit plan issuer's:

(1) financial condition;

(2) history of rating and underwriting small employer groups;

(3) commitment to market fairly to all small employers in the

state or in the issuer's established geographic service area; and

(4) experience managing the risk of small employer groups.

(c) The commissioner shall provide public notice of an

application and shall provide at least a 60-day period for public

comment before making a decision on the application. If the

commissioner does not act on the application before the 90th day

after the date the commissioner receives the application, the

issuer may request and the commissioner shall grant a hearing.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.313. RESCISSION OF APPROVAL TO OPERATE AS

RISK-ASSUMING HEALTH BENEFIT PLAN ISSUER. The commissioner,

after notice and hearing, may rescind approval to operate as a

risk-assuming health benefit plan issuer if the commissioner

finds that the issuer:

(1) is not financially able to support the assumption of risk

from issuing coverage to small employers without the protection

provided by the system;

(2) has failed to market fairly to all small employers in the

state or in the issuer's established geographic service area; or

(3) has failed to provide coverage to eligible small employers.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.314. REINSURANCE. (a) A small employer health

benefit plan issuer may reinsure risks covered under a small

employer health benefit plan with the system as provided by this

subchapter.

(b) The system shall reinsure the level of coverage provided

under the small employer health benefit plan.

(c) A small employer health benefit plan issuer may reinsure:

(1) an entire small employer group not later than the 60th day

after the date the group's coverage under the small employer

health benefit plan takes effect;

(2) an eligible employee of a small employer or the employee's

dependent not later than the 60th day after the date the person's

coverage takes effect; or

(3) a newly eligible employee of a reinsured small employer

group, the employee's dependent, or an individual covered under

the small employer health benefit plan not later than the 60th

day after the date the individual's coverage takes effect.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.315. LIMITS ON REINSURANCE. (a) The system may not

reimburse a reinsured health benefit plan issuer for the claims

of a reinsured individual until the issuer has incurred an

initial level of claims of $5,000 in a calendar year for that

individual for benefits covered by the system. In addition, the

reinsured health benefit plan issuer is responsible for 10

percent of the next $50,000 of benefit payments during a calendar

year, and the system shall reinsure the remainder. A reinsured

health benefit plan issuer's liability to a reinsured individual

may not exceed a maximum of $10,000 in a calendar year.

(b) The board annually shall adjust the initial level of claims

and the maximum liability to be retained by a reinsured health

benefit plan issuer under Subsection (a) to reflect increases in:

(1) costs; and

(2) the use of small employer health benefit plans in this

state.

(c) An adjustment under Subsection (b) may not be less than the

annual change in the medical component of the Consumer Price

Index for All Urban Consumers published by the Bureau of Labor

Statistics of the United States Department of Labor unless the

board proposes and the commissioner approves a lower adjustment

factor.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.316. TERMINATION OF REINSURANCE. A small employer

health benefit plan issuer may terminate reinsurance with the

system for one or more reinsured employees or dependents of

employees of a small employer on a contract anniversary of the

small employer health benefit plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.317. APPLICATION OF MANAGED CARE PROCEDURES. Except

as provided by the plan of operation, a reinsured health benefit

plan issuer shall apply consistently with respect to reinsured

and nonreinsured business all managed care procedures, including

utilization review, individual case management, preferred

provider provisions, and other managed care provisions or methods

of operation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.318. PREMIUM RATES FOR REINSURANCE. (a) As part of

the plan of operation, the board shall adopt a method to

determine premium rates to be charged by the system for

reinsuring small employer groups and individuals under this

subchapter.

(b) The method adopted must:

(1) include a classification system for small employer groups

that reflects the variations in premium rates allowed by this

chapter; and

(2) provide for the development of base reinsurance premium

rates that reflect the allowable variations.

(c) Subject to approval by the commissioner, the board shall

establish the base reinsurance premium rates at levels that

reasonably approximate the gross premiums charged to small

employers by small employer health benefit plan issuers for small

employer health benefit plans, adjusted to reflect retention

levels required under this subchapter.

(d) The board shall periodically review the method adopted under

this section, including the classification system and any rating

factors, to ensure that the method reasonably reflects the claims

experience of the system. The board may propose changes to the

method. Any changes are subject to approval by the commissioner.

(e) An entire small employer group may be reinsured at a rate

that is 1-1/2 times the base reinsurance premium rate for that

group. An eligible employee of a small employer or the employee's

dependent covered under a small employer health benefit plan may

be reinsured at a rate that is five times the base reinsurance

premium rate for that individual.

(f) The board may consider adjustments to the premium rates

charged by the system to reflect the use of effective cost

containment and managed care arrangements.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.319. DETERMINATION OF NET LOSS. (a) Not later than

March 1 of each year, the board shall determine the system's net

loss for the preceding calendar year, including administrative

expenses and incurred losses for the year, and report the net

loss to the commissioner.

(b) In determining the net loss, the board shall take into

account investment income and other appropriate gains and losses.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.320. ASSESSMENTS TO RECOVER NET LOSSES. (a) The

board shall recover any net loss of the system by assessing each

reinsured health benefit plan issuer an amount determined

annually by the board based on information in annual statements

and other reports required by and filed with the board.

(b) The board shall establish, as part of the plan of operation,

a formula by which to make assessments against reinsured health

benefit plan issuers. With the approval of the commissioner, the

board may periodically change the assessment formula as

appropriate. The board shall base the assessment formula on each

reinsured issuer's share of:

(1) the total premiums earned in the preceding calendar year

from small employer health benefit plans delivered or issued for

delivery by reinsured health benefit plan issuers to small

employer groups in this state; and

(2) the premiums earned in the preceding calendar year from

newly issued small employer health benefit plans delivered or

issued for delivery during the calendar year by reinsured health

benefit plan issuers to small employer groups in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.321. LIMITS ON ASSESSMENTS. (a) The formula

established under Section 1501.320(b) may not result in an

assessment for a reinsured health benefit plan issuer that is

less than 50 percent or more than 150 percent of an amount based

on the proportion of the total premiums earned in the preceding

calendar year from small employer health benefit plans delivered

or issued for delivery to small employer groups in this state by

that issuer to the total premiums earned in the preceding

calendar year from small employer health benefit plans delivered

or issued for delivery to small employer groups in this state by

all reinsured health benefit plan issuers.

(b) In determining assessments, the board may not consider

premiums earned by a reinsured health benefit plan issuer that

are less than an amount determined by the board to justify the

cost of collecting an assessment based on those premiums.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.322. ADJUSTMENT TO ASSESSMENTS ON FEDERALLY QUALIFIED

HEALTH MAINTENANCE ORGANIZATIONS. With the commissioner's

approval, the board may adjust the formula established under

Section 1501.320(b) for a reinsured health benefit plan issuer

that is an approved health maintenance organization that is

federally qualified under Title XIII, Public Health Service Act

(42 U.S.C. Section 300e et seq.), to the extent that any

restriction is imposed on that issuer that is not imposed on

other issuers.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.323. ADVANCE INTERIM ASSESSMENTS. (a) The system may

make advance interim assessments as reasonable and necessary for

organizational and interim operating expenses.

(b) After the end of the fiscal year, the system shall credit an

interim assessment made under this section as an offset against

regular assessments due.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.324. LIMIT ON TOTAL ASSESSMENTS. The maximum

assessment amount payable for a calendar year may not exceed five

percent of the total premiums earned in the preceding calendar

year from small employer health benefit plans delivered or issued

for delivery by reinsured health benefit plan issuers in this

state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.325. ESTIMATE OF ASSESSMENTS; EVALUATION AND

PROTECTION OF SYSTEM. (a) Not later than March 1 of each year,

the board shall file with the commissioner an estimate of the

assessments necessary to fund the losses for small employer

groups incurred by the system during the preceding calendar year.

(b) If the board determines that the necessary assessments

exceed five percent of the total premiums earned in the preceding

calendar year from small employer health benefit plans delivered

or issued for delivery by reinsured health benefit plan issuers

to small employer groups in this state, the board shall evaluate

the operation of the system and shall report its findings,

including any recommendations for changes to the plan of

operation, to the commissioner not later than April 1 of the year

following the calendar year in which the losses were incurred.

The evaluation must:

(1) include an estimate of future assessments; and

(2) consider:

(A) the administrative costs of the system;

(B) the appropriateness of the premiums charged;

(C) the level of health benefit plan issuer retention under the

system; and

(D) the costs of coverage for small employer groups.

(c) If the board fails to timely file a report required by

Subsection (b), the commissioner may:

(1) evaluate the operations of the system; and

(2) implement amendments to the plan of operation that the

commissioner considers necessary to reduce future losses and

assessments.

(d) A reinsured health benefit plan issuer may not cede

additional eligible lives to the system during a calendar year if

the assessment amount payable for the preceding calendar year is

at least five percent of the total premiums earned in that

calendar year from small employer health benefit plans delivered

or issued for delivery by reinsured health benefit plan issuers

in this state.

(e) A reinsured health benefit plan issuer may not cede

additional eligible lives to the system after the board

determines that the expected loss from the reinsurance system for

a year will exceed the total amount of assessments payable at a

rate of five percent of the total premiums earned for the

preceding calendar year. A reinsured health benefit plan issuer

may not resume ceding additional eligible lives to the system

until the board determines that the expected loss will be less

than the maximum established by this subsection.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

823, Sec. 5, eff. September 1, 2005.

Sec. 1501.326. DEFERMENT OF ASSESSMENT. (a) A reinsured health

benefit plan issuer may petition the commissioner for a deferment

in whole or in part of an assessment imposed by the board.

(b) The commissioner may defer all or part of the assessment if

the commissioner determines that payment of the assessment would

endanger the ability of the reinsured health benefit plan issuer

to fulfill its contractual obligations.

(c) The board shall assess the amount of a deferred assessment

against other reinsured health benefit plan issuers in a manner

consistent with the basis for assessment established by this

subchapter.

(d) A reinsured health benefit plan issuer that receives a

deferment:

(1) is liable to the system for the amount deferred; and

(2) until the issuer pays the outstanding assessment, may not:

(A) market, deliver, or issue for delivery a small employer

health benefit plan; or

(B) reinsure any individual or group with the system.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER H. MARKETING OF SMALL EMPLOYER HEALTH BENEFIT PLANS

Sec. 1501.351. MARKETING REQUIREMENTS. (a) Each small employer

health benefit plan issuer shall market a small employer health

benefit plan to eligible small employers in this state through

properly licensed agents.

(b) Each small employer purchasing a small employer health

benefit plan must be given a summary, in a format prescribed by

the commissioner, of the health benefit plans established by the

commissioner under Subchapter F.

(c) An agent shall offer and explain to a small employer on

inquiry and request by the employer each health benefit plan

established by the commissioner under Subchapter F.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.352. HEALTH STATUS AND CLAIMS EXPERIENCE; PROHIBITED

ACTS. (a) A small employer health benefit plan issuer or agent

may not, because of the health status or claims experience of the

eligible employees of a small employer and those employees'

dependents, directly or indirectly encourage or direct the

employer to:

(1) refrain from applying for coverage with the issuer;

(2) seek coverage from another issuer;

(3) apply for a particular small employer health benefit plan;

or

(4) become or not become a member of a particular small employer

health coalition.

(b) A small employer health benefit plan issuer may not directly

or indirectly enter into an agreement or arrangement with an

agent that provides for or results in compensation paid to the

agent for the sale of small employer health benefit plans that

varies because of health status or claims experience.

(c) Subsection (b) does not apply to an arrangement that

provides compensation to an agent based on a percentage of

premium, provided that:

(1) the percentage may not vary because of health status or

claims experience; and

(2) the small employer health benefit plan issuer does not:

(A) exclude any additional premium charged to the small employer

because of health status or claims experience from the premium

amount to which the percentage is applied; or

(B) apply a smaller percentage to any additional premium charged

to the small employer because of health status or claims

experience than is applied to other premiums charged to the small

employer.

(d) A small employer health benefit plan issuer or agent may not

encourage a small employer to exclude an eligible employee from

health coverage provided in connection with the employee's

employment.

(e) A small employer health benefit plan issuer may not

terminate, fail to renew, or limit its contract or agreement of

representation with an agent for a reason related to the health

status or claims experience of a small employer group placed by

the agent with the issuer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.059(a), eff. September 1, 2005.

Sec. 1501.353. AGENT COMPENSATION. (a) A small employer health

benefit plan issuer shall pay the same commission, percentage of

premium, or other amount to an agent for renewal of a small

employer health benefit plan as the issuer paid for original

placement of the plan, except that the issuer may increase

compensation for renewal of a plan to reflect an increase in the

cost of living or similar factors.

(b) A small employer health benefit plan issuer may not

implement, directly or indirectly, agent commission schedules

that vary the level of agent commissions based on the size of the

group or otherwise reduce access to small employer health benefit

plans.

(c) Notwithstanding Subsection (b), a small employer health

benefit plan issuer may:

(1) vary agent commission amounts or percentages based on group

size if the variation in the commission amounts or percentages

are inversely related to the size of the group;

(2) vary agent commission amounts or percentages based on the

cumulative premium paid by a single small employer over a

specific period if the variation in the commission amounts or

percentages are inversely related to the cumulative premium paid

during the period; or

(3) pay agent commissions as a percentage of premiums charged to

a small employer if the commission percentage is based on all

premiums paid by the small employer.

(d) A small employer health benefit plan issuer may not use an

agent compensation schedule that provides compensation in a

specific dollar amount for each individual covered during a

specified period or for each group of individuals covered during

a specified period.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.059(b), eff. September 1, 2005.

Sec. 1501.354. REQUIRED DISCLOSURES. (a) In connection with

offering a small employer health benefit plan for sale, each

small employer health benefit plan issuer and agent shall make a

reasonable disclosure, as part of its solicitation and sales

materials, of:

(1) the extent to which premium rates for a specific small

employer are established or adjusted based on the actual or

expected variation in:

(A) claim costs; or

(B) health status of the employer's employees and their

dependents;

(2) provisions concerning the issuer's right to change premium

rates and factors other than claims experience that affect

changes in premium rates;

(3) provisions relating to renewability of policies and

contracts; and

(4) any preexisting condition provisions.

(b) On request by a small employer, each small employer health

benefit plan issuer shall disclose the benefits and premiums

available under all small employer coverage for which the

employer is qualified.

(c) A small employer health benefit plan issuer is not required

to disclose information to a small employer that is proprietary

or trade secret information under applicable law.

(d) Information provided under this section to a small employer

must be provided in a manner that is:

(1) understandable by the average small employer; and

(2) sufficient to reasonably inform a small employer of its

rights and obligations under a small employer health benefit

plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.355. RULES CONCERNING MARKETING AND AVAILABILITY.

Rules adopted under Section 1501.010 may establish additional

standards to provide for the fair marketing and broad

availability of small employer health benefit plans to small

employers in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.356. REPORTING REQUIREMENTS. (a) In this section,

"case characteristics" has the meaning assigned by Section

1501.201.

(b) The department may require periodic reports by small

employer health benefit plan issuers and agents regarding small

employer health benefit plans issued by those issuers and agents.

The reporting requirements must include information regarding:

(1) case characteristics; and

(2) the number of small employer health benefit plans in various

categories that are marketed or issued to small employers.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.357. VIOLATIONS. A violation of Section 1501.352 by a

small employer health benefit plan issuer or agent is an unfair

method of competition and an unfair or deceptive act or practice

under Chapter 541.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.358. APPLICABILITY TO THIRD-PARTY ADMINISTRATOR. If a

small employer health benefit plan issuer enters into an

agreement with a third-party administrator to provide

administrative, marketing, or other services related to offering

small employer health benefit plans to small employers in this

state, the third-party administrator is subject to Sections

1501.111, 1501.351-1501.353, and 1501.355-1501.357.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER M. LARGE EMPLOYER HEALTH BENEFIT PLANS

Sec. 1501.601. PARTICIPATION CRITERIA. (a) In this subchapter,

"participation criteria" means any criteria or rules established

by a large employer to determine the employees who are eligible

for enrollment or continued enrollment under the terms of a

health benefit plan.

(b) The participation criteria may not be based on health status

related factors.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.602. COVERAGE REQUIREMENTS. (a) A large employer

health benefit plan issuer:

(1) may refuse to provide coverage to a large employer in

accordance with the issuer's underwriting standards and criteria;

(2) shall accept or reject the entire group of individuals who

meet the participation criteria and choose coverage; and

(3) may exclude only those employees or dependents who decline

coverage.

(b) On issuance of a health benefit plan to a large employer, a

large employer health benefit plan issuer shall provide coverage

to the employees who meet the participation criteria without

regard to an individual's health status related factors.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.603. EXCLUSION OF ELIGIBLE EMPLOYEE OR DEPENDENT

PROHIBITED. A large employer health benefit plan issuer may not

exclude an employee who meets the participation criteria or an

eligible dependent, including a late enrollee, who would

otherwise be covered under a large employer group.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.604. DECLINING COVERAGE. (a) A large employer health

benefit plan issuer shall obtain a written waiver from each

employee who meets the participation criteria and declines

coverage under a health benefit plan offered to a large employer.

The waiver must ensure that the employee was not induced or

pressured to decline coverage because of the employee's health

status related factors.

(b) A large employer health benefit plan issuer may not provide

coverage to a large employer or the employer's employees if the

issuer or an agent for the issuer knows that the employer has

induced or pressured an employee who meets the participation

criteria or a dependent of the employee to decline coverage

because of the individual's health status related factors.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.605. MINIMUM CONTRIBUTION OR PARTICIPATION

REQUIREMENTS. (a) A large employer health benefit plan issuer

may require a large employer to meet a minimum contribution or

participation requirement as a condition of issuance or renewal

in accordance with the issuer's usual and customary practices for

all the issuer's employer health benefit plans in this state.

(b) A participation requirement may determine the percentage of

eligible employees who meet the participation criteria and who

must be enrolled in the health benefit plan.

(c) A large employer health benefit plan issuer may apply a

participation requirement to a large employer's eligible

employees, but may not apply the requirement to eligible

dependents of those employees.

(d) A participation requirement must be stated in the health

benefit plan contract and must be applied uniformly to each large

employer offered or issued coverage by a large employer health

benefit plan issuer in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.606. EMPLOYEE ENROLLMENT; WAITING PERIOD. (a) The

initial enrollment period for employees meeting the participation

criteria under a large employer health benefit plan must be at

least 31 days, with a 31-day annual open enrollment period.

(b) A large employer may establish a waiting period. The

employer shall determine the duration of the waiting period.

(c) A new employee who meets the participation criteria may not

be denied coverage if the application for coverage is received by

the large employer not later than the 31st day after the later

of:

(1) the date employment begins; or

(2) the date the waiting period established under Subsection (b)

expires.

(d) If dependent coverage is offered to the enrollees under a

large employer health benefit plan:

(1) the initial enrollment period for the dependents must be at

least 31 days, with a 31-day annual open enrollment period; and

(2) a dependent of a new employee who meets the participation

criteria may not be denied coverage if the application for

coverage is received by the large employer not later than the

31st day after the latest of:

(A) the date on which the employment begins;

(B) the date the waiting period established under Subsection (b)

expires; or

(C) the date the dependent becomes eligible for enrollment.

(e) A late enrollee may be excluded from coverage until the next

annual open enrollment period and may be subject to a one-year

preexisting condition provision as described by Section 1501.102.

The period during which a preexisting condition provision applies

may not exceed 18 months from the date of the initial

application.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.607. COVERAGE FOR NEWBORN CHILDREN. (a) A large

employer health benefit plan may not limit or exclude initial

coverage of a newborn child of a covered employee.

(b) Coverage of a newborn child of a covered employee under this

section ends on the 32nd day after the date of the child's birth

unless:

(1) children are eligible for coverage under the large employer

health benefit plan; and

(2) not later than the 31st day after the date of birth, the

large employer health benefit plan issuer receives:

(A) notice of the birth; and

(B) any required additional premium.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.608. COVERAGE FOR ADOPTED CHILDREN. (a) This section

applies only if children are eligible for coverage under a large

employer health benefit plan.

(b) A large employer health benefit plan may not limit or

exclude initial coverage of an adopted child of an insured. A

child is considered to be the adopted child of an insured if the

insured is a party to a suit in which the insured seeks to adopt

the child.

(c) An adopted child of an insured may be enrolled, at the

insured's option, not later than the 31st day after:

(1) the date the insured becomes a party to a suit in which the

insured seeks to adopt the child; or

(2) the date the adoption becomes final.

(d) Coverage of an adopted child of an insured under this

section ends unless the large employer health benefit plan issuer

receives notice of the adoption and any required additional

premium not later than the 31st day after:

(1) the date the insured becomes a party to a suit in which the

insured seeks to adopt the child; or

(2) the date the adoption becomes final.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.609. COVERAGE FOR UNMARRIED CHILDREN. (a) This

section applies only if children are eligible for coverage under

a large employer health benefit plan.

(b) Any limiting age applicable under a large employer health

benefit plan to an unmarried child of an enrollee is 25 years of

age.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.610. PREMIUM RATES; ADJUSTMENTS. (a) A large

employer health benefit plan issuer may charge premiums in

accordance with this section to the group of employees or

dependents who meet the participation criteria and do not decline

coverage.

(b) A large employer health benefit plan issuer may not charge

an adjustment to premium rates for individual employees or

dependents for health status related factors or duration of

coverage. Any adjustment must be applied uniformly to the rates

charged for all employees and dependents of employees of a large

employer.

(c) Subsection (b) does not restrict the amount that a large

employer may be charged for coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.611. MARKETING REQUIREMENTS. On request, each large

employer purchasing a health benefit plan shall be given a

summary of all plans for which the employer is eligible.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.612. ENCOURAGING EXCLUSION OF EMPLOYEE PROHIBITED. A

large employer health benefit plan issuer or agent may not

encourage a large employer to exclude an employee who meets the

participation criteria from health coverage provided in

connection with the employee's employment.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.613. AGENTS. A large employer health benefit plan

issuer may not terminate, fail to renew, or limit its contract or

agreement of representation with an agent because of health

status related factors of a large employer group placed by the

agent with the issuer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.615. ADDITIONAL REPORTING REQUIREMENTS. The

department may require periodic reports by large employer health

benefit plan issuers and agents regarding the large employer

health benefit plans issued by those issuers. The reporting

requirements must:

(1) require information regarding the number of plans in various

categories that are marketed or issued to large employers; and

(2) comply with federal law, including regulations.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1501.616. APPLICABILITY TO THIRD-PARTY ADMINISTRATOR. If a

large employer health benefit plan issuer enters into an

agreement with a third-party administrator to provide

administrative, marketing, or other services related to offering

large employer health benefit plans to large employers in this

state, the third-party administrator is subject to this

subchapter and Subchapter C.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1502. HEALTH BENEFIT PLANS FOR CHILDREN

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE G. HEALTH COVERAGE AVAILABILITY

CHAPTER 1502. HEALTH BENEFIT PLANS FOR CHILDREN

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1502.001. APPLICABILITY OF CHAPTER. This chapter applies

only to the issuer of a health benefit plan that:

(1) provides benefits for medical or surgical expenses incurred

as a result of a health condition, accident, or sickness,

including:

(A) an individual, group, blanket, or franchise insurance policy

or insurance agreement, a group hospital service contract, or an

individual or group evidence of coverage that is offered by:

(i) an insurance company;

(ii) a group hospital service corporation operating under

Chapter 842;

(iii) a fraternal benefit society operating under Chapter 885;

(iv) a stipulated premium company operating under Chapter 884;

or

(v) a health maintenance organization operating under Chapter

843; and

(B) to the extent permitted by the Employee Retirement Income

Security Act of 1974 (29 U.S.C. Section 1001 et seq.), a health

benefit plan that is offered by:

(i) a multiple employer welfare arrangement as defined by

Section 3 of that Act or another analogous benefit arrangement;

or

(ii) an entity not authorized under this code or another

insurance law of this state that contracts directly for health

care services on a risk-sharing basis, including a capitation

basis; or

(2) is offered by an approved nonprofit health corporation that

holds a certificate of authority under Chapter 844.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1502.0011. EXCEPTION. This chapter does not apply to a

health benefit plan provided under the state Medicaid program or

the state child health plan.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.061(a), eff. September 1, 2005.

Sec. 1502.002. RULES. The commissioner may adopt rules to

implement this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER B. CHILDREN'S HEALTH BENEFIT PLAN

Sec. 1502.051. CHILDREN'S HEALTH BENEFIT PLAN. A health benefit

plan issuer may offer a children's health benefit plan that

provides coverage only to children younger than 18 years of age.

The issuer may offer the plan only if the commissioner approves

the plan's structure and the benefits offered under the plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1502.052. MANDATED BENEFIT PROVISIONS INAPPLICABLE. A

children's health benefit plan is not subject to any law that

requires coverage or the offer of coverage of a health care

service or benefit.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1502.053. EXEMPTION FROM CERTAIN TAXES. (a) The issuer of

a children's health benefit plan approved under Section 1502.051

is not subject to the premium tax or the tax on revenues imposed

under Chapter 222 with respect to money received for coverage

provided under that plan.

(b) The issuer of a children's health benefit plan approved

under Section 1502.051 is not subject to the retaliatory tax

imposed under Chapter 281 with respect to money received for

coverage provided under that plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.062(a), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

932, Sec. 19, eff. June 15, 2007.



CHAPTER 1503. COVERAGE OF CERTAIN STUDENTS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE G. HEALTH COVERAGE AVAILABILITY

CHAPTER 1503. COVERAGE OF CERTAIN STUDENTS

Sec. 1503.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a health benefit plan that:

(1) provides benefits for medical or surgical expenses incurred

as a result of a health condition, accident, or sickness,

including:

(A) an individual, group, blanket, or franchise insurance policy

or insurance agreement, a group hospital service contract, or an

individual or group evidence of coverage that is offered by:

(i) an insurance company;

(ii) a group hospital service corporation operating under

Chapter 842;

(iii) a fraternal benefit society operating under Chapter 885;

(iv) a stipulated premium company operating under Chapter 884;

or

(v) a health maintenance organization operating under Chapter

843; and

(B) to the extent permitted by the Employee Retirement Income

Security Act of 1974 (29 U.S.C. Section 1001 et seq.), a health

benefit plan that is offered by:

(i) a multiple employer welfare arrangement as defined by

Section 3 of that Act; or

(ii) an analogous benefit arrangement; or

(2) is offered by:

(A) an approved nonprofit health corporation that holds a

certificate of authority under Chapter 844; or

(B) another entity that:

(i) is not authorized under this code or another insurance law

of this state; and

(ii) contracts directly for health care services on a

risk-sharing basis, including a capitation basis.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1503.002. EXCEPTION. This chapter does not apply to:

(1) a plan that provides coverage:

(A) only for a specified disease;

(B) only for accidental death or dismemberment;

(C) for wages or payments in lieu of wages for a period during

which an employee is absent from work because of sickness or

injury; or

(D) as a supplement to a liability insurance policy;

(2) a small employer health benefit plan written under Chapter

1501;

(3) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss), as

amended;

(4) a workers' compensation insurance policy;

(5) medical payment insurance coverage provided under a motor

vehicle insurance policy; or

(6) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefit coverage so comprehensive that the

policy is a health benefit plan as described by Section 1503.001.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1503.003. COVERAGE OF CERTAIN STUDENTS. (a) A health

benefit plan may not condition coverage for a child younger than

25 years of age on the child' s being enrolled at an educational

institution.

(b) A health benefit plan that requires as a condition of

coverage for a child 25 years of age or older that the child be a

full-time student at an educational institution must provide the

coverage:

(1) for the entire academic term during which the child begins

as a full-time student and remains enrolled, regardless of

whether the number of hours of instruction for which the child is

enrolled is reduced to a level that changes the child's academic

status to less than that of a full-time student; and

(2) continuously until the 10th day of instruction of the

subsequent academic term, on which date the health benefit plan

may terminate coverage for the child if the child does not return

to full-time student status before that date.

(c) For purposes of this section, determination of the full-time

student status of a child is made in the manner provided by the

educational institution at which the child is enrolled.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.063(a), eff. September 1, 2005.



CHAPTER 1504. MEDICAL CHILD SUPPORT

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE G. HEALTH COVERAGE AVAILABILITY

CHAPTER 1504. MEDICAL CHILD SUPPORT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1504.001. DEFINITIONS. In this chapter:

(1) "Child" has the meaning assigned by Section 101.003, Family

Code.

(2) "Child support agency" has the meaning assigned by Section

101.004, Family Code.

(3) "Custodial parent" means an individual who:

(A) is a managing conservator of a child or a possessory

conservator of a child who is a parent of the child; or

(B) is a guardian of the person or other custodian of a child

and is designated as guardian or custodian by a court or

administrative agency of this or another state.

(4) "Health benefit plan issuer" means:

(A) an insurance company, group hospital service corporation, or

health maintenance organization that delivers or issues for

delivery an individual, group, blanket, or franchise insurance

policy or agreement, a group hospital service contract, or an

evidence of coverage that provides benefits for medical or

surgical expenses incurred as a result of an accident or

sickness;

(B) a governmental entity subject to Subchapter D, Chapter 1355,

Subchapter C, Chapter 1364, Chapter 1578, Article 3.51-1, 3.51-4,

or 3.51-5, or Chapter 177, Local Government Code;

(C) the issuer of a multiple employer welfare arrangement as

defined by Section 846.001; or

(D) the issuer of a group health plan as defined by Section 607,

Employee Retirement Income Security Act of 1974 (29 U.S.C.

Section 1167).

(5) "Medical assistance" means medical assistance under the

state Medicaid program.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2G.016, eff. April 1, 2009.

Sec. 1504.002. RULES. (a) The commissioner shall adopt

reasonable rules as necessary to implement this chapter and 42

U.S.C. Section 1396a(a)(60), including rules that define acts

that constitute unfair or deceptive practices under Subchapter I,

Chapter 541.

(b) The commissioner shall adopt rules that define "comparable

health coverage" in a manner that:

(1) is consistent with federal law; and

(2) complies with the requirements necessary to maintain federal

Medicaid funding.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1504.003. VIOLATION OF CHAPTER: RELIEF AVAILABLE TO INJURED

PERSON. A health benefit plan issuer that violates this chapter

is subject to the same penalties, and an injured person has the

same rights and remedies, as those provided by Subchapter D,

Chapter 541.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER B. DUTIES OF HEALTH BENEFIT PLAN ISSUER

Sec. 1504.051. ENROLLMENT OF CERTAIN CHILDREN REQUIRED. (a) A

health benefit plan issuer shall permit a parent to enroll a

child in dependent health coverage offered through the issuer

regardless of any enrollment period restriction if the parent is:

(1) eligible for dependent health coverage; and

(2) required by a court order or administrative order to provide

health insurance coverage for the child.

(b) A health benefit plan issuer shall enroll a child of a

parent described by Subsection (a) in dependent health coverage

offered through the issuer if:

(1) the parent does not apply to obtain health coverage for the

child through the issuer; and

(2) the child, a custodial parent of the child, or a child

support agency having a duty to collect or enforce support for

the child applies for the coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1504.052. CHILD RESIDING OUTSIDE SERVICE AREA; COMPARABLE

HEALTH COVERAGE REQUIRED. (a) A health benefit plan issuer may

not deny enrollment of a child under the health coverage of the

child's parent on the ground that the child does not reside in

the issuer's service area.

(b) A health benefit plan issuer may not enforce an otherwise

applicable provision of the health coverage that would deny,

limit, or reduce payment of a claim for a covered child who

resides outside the issuer's service area but inside the United

States.

(c) For a covered child who resides outside the health benefit

plan issuer's service area and whose coverage under a policy or

plan is required by a medical support order, the issuer shall

provide coverage that is comparable health coverage to that

provided to other dependents under the policy or plan.

(d) Comparable health coverage may include coverage in which a

health benefit plan issuer uses different procedures for service

delivery and health care provider reimbursement. Comparable

health coverage may not include coverage:

(1) that is limited to emergency services only; or

(2) for which the issuer charges a higher premium.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1504.053. CANCELLATION OR NONRENEWAL OF COVERAGE FOR

CERTAIN CHILDREN. (a) A health benefit plan issuer may not

cancel or refuse to renew health coverage provided to a child who

is enrolled or entitled to enrollment under this chapter unless

satisfactory written evidence is filed with the issuer showing

that:

(1) the court or administrative order that required the coverage

is not in effect; or

(2) the child:

(A) is enrolled in comparable health coverage; or

(B) will be enrolled in comparable health coverage that takes

effect not later than the effective date of the cancellation or

nonrenewal.

(b) For purposes of this section, a child is not enrolled or

entitled to enrollment under this chapter if the child's

eligibility for health coverage ends because the parent ceases to

be eligible for dependent health coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1504.054. CONTINUATION OR CONVERSION OF COVERAGE. (a) If

a child's eligibility for dependent health coverage ends because

the parent ceases to be eligible for the coverage and the

coverage provides for the continuation or conversion of the

coverage for the child, the health benefit plan issuer shall

notify the custodial parent and the child support agency of the

costs and other requirements for continuing or converting the

coverage.

(b) The health benefit plan issuer shall, on application of a

parent of the child, a child support agency, or the child, enroll

or continue enrollment of a child whose eligibility for coverage

ended under Subsection (a).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1504.055. PROCEDURE FOR CLAIMS. (a) A health benefit plan

issuer that provides health coverage to a child through a covered

parent of the child shall:

(1) provide to each custodial parent of the child or to an adult

child documents and other information necessary for the child to

obtain benefits under the coverage, including:

(A) the name of the issuer;

(B) the number of the policy or evidence of coverage;

(C) a copy of the policy or evidence of coverage and schedule of

benefits;

(D) a health coverage membership card;

(E) claim forms; and

(F) any other document or information necessary to submit a

claim in accordance with the issuer's policies and procedures;

(2) permit a custodial parent, health care provider, state

agency that has been assigned medical support rights, or adult

child to submit claims for covered services without the approval

of the covered parent; and

(3) make payments on covered claims submitted in accordance with

this subsection directly to a custodial parent, health care

provider, adult child, or state agency making a claim.

(b) A health benefit plan issuer shall provide to a state agency

that provides medical assistance to the child or shall provide to

a child support agency that enforces medical support on behalf of

a child the information necessary to obtain reimbursement of

medical services provided to or paid on behalf of the child.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER C. PROHIBITED CONDUCT

Sec. 1504.101. DENIAL OF ENROLLMENT ON CERTAIN GROUNDS

PROHIBITED. A health benefit plan issuer may not deny enrollment

of a child under the health coverage of the child's parent on the

ground that the child:

(1) has a preexisting condition;

(2) was born out of wedlock;

(3) is not claimed as a dependent on the parent's federal income

tax return;

(4) does not reside with the parent; or

(5) receives or has applied for medical assistance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1504.102. ASSIGNMENT OF MEDICAL SUPPORT RIGHTS: DIFFERENT

REQUIREMENTS PROHIBITED. A health benefit plan issuer may not

require a state agency that has been assigned the rights of an

individual who is eligible for medical assistance and is covered

for health benefits from the issuer to comply with a requirement

that is different from a requirement imposed on an agent or

assignee of any other covered individual.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1505. GROUP HEALTH INSURANCE PLANS FOR PERSONS 65 YEARS OF AGE OR OLDER

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE G. HEALTH COVERAGE AVAILABILITY

CHAPTER 1505. GROUP HEALTH INSURANCE PLANS FOR PERSONS 65 YEARS

OF AGE OR OLDER

Sec. 1505.001. DEFINITION. In this chapter, "health insurer"

means an insurance company authorized to provide a hospital,

surgical, and medical expense insurance plan in this state,

including:

(1) a stock insurance company;

(2) a reciprocal or interinsurance exchange;

(3) a Lloyd's plan;

(4) a fraternal benefit society;

(5) a stipulated premium company; and

(6) a mutual insurance company, including a statewide mutual

assessment company or a local mutual aid association.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1505.002. PLANS FOR CERTAIN PERSONS 65 YEARS OF AGE OR

OLDER. (a) Two or more health insurers may provide a hospital,

surgical, and medical expense insurance plan under a group

insurance policy that covers residents of this state who are at

least 65 years of age and the spouses of those residents.

(b) The participating health insurers may enter into agreements

regarding matters within the scope of this chapter, including:

(1) premium rates;

(2) policy provisions; and

(3) sales, administrative, technical, and accounting procedures.

(c) Each participating health insurer is subject to regulation

under the laws of this state and is severally liable on a group

insurance policy issued under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1505.003. APPLICATION AND OTHER EVIDENCE OF INSURANCE

FORMS. An application, policy, certificate, or other evidence of

insurance form for an insurance plan under this chapter is

subject to Chapter 1701.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1505.004. EXECUTION OF POLICY. An authorized person may

execute an insurance policy subject to this chapter on behalf of

the participating health insurers.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1505.005. USE OF UNINCORPORATED ENTITY. (a) The

participating health insurers may issue the group insurance

policy in their own names or in the name of an unincorporated

association, trust, or other organization formed for the sole

purposes of this chapter and evidenced by a written contract

executed by the insurers. An unincorporated association, trust,

or other organization formed under this subsection may sue and be

sued in the name of the association, trust, or organization.

(b) A person licensed as a general life, accident, and health

agent under Chapter 4054, as a general property and casualty

agent under Chapter 4051 authorized to write health and accident

insurance under Section 4051.053, or as a personal lines property

and casualty agent authorized to write health and accident

insurance under Section 4051.402, may act in the licensed

capacity in connection with an insurance policy or a certificate

of insurance issued by an unincorporated association, trust, or

other organization formed under Subsection (a). The agent is not

required to notify the department that the person has been

appointed to act for that purpose.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.12, eff. September 1, 2007.

Sec. 1505.006. REQUIRED FILINGS; DEPARTMENT APPROVAL. (a) The

participating health insurers shall provide for the filing with

the department on behalf of the insurers of:

(1) a copy of any contract of association or organization or

trust agreement entered into by the insurers under this chapter;

(2) the schedule of premium rates to be charged for the

insurance coverage; and

(3) the plan for operating and marketing the insurance.

(b) Except as provided by Subsection (c), a contract, schedule,

or plan described by Subsection (a) may not be effective until

approved by the commissioner.

(c) A contract, schedule, or plan described by Subsection (a)

that is not approved or disapproved in a written order of the

commissioner on or before the 30th day after the date on which

the document is filed with the department is considered approved

on the 31st day after the date of filing.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1505.007. EFFECT OF COMMISSIONER DISAPPROVAL. If, after

notice and public hearing, the commissioner determines under

reasonable assumptions that a premium rate charged for the

insurance coverage offered under this chapter or the plan for

operating and marketing that insurance is excessive, inadequate,

or contrary to the public interest or that any activity or

practice performed in connection with the insurance is unfair,

unreasonable, or contrary to the public interest, the

commissioner shall:

(1) enter an order containing the commissioner's determination

and disapproving the premium rate or plan or the activity or

practice; and

(2) require the discontinuance of the premium rate, plan,

activity, or practice within a period that is not less than 30

days after the date of the commissioner's order containing the

determination.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1505.008. EXEMPTION FROM PREMIUM TAXES. Each premium

received for group insurance coverage authorized by this chapter

is exempt from any premium tax imposed by any other law of this

state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1505.009. EXEMPTION FROM CERTAIN ANTITRUST REQUIREMENTS.

An association, trust, or other organization formed and operated

in accordance with this chapter or an insurance business

conducted in accordance with this chapter is not considered a

combination in restraint of trade, an illegal monopoly, or an

attempt to lessen competition or fix prices arbitrarily and does

not otherwise violate the antitrust laws of this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.



CHAPTER 1506. TEXAS HEALTH INSURANCE POOL

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE G. HEALTH COVERAGE AVAILABILITY

CHAPTER 1506. TEXAS HEALTH INSURANCE POOL

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1506.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the pool.

(1-a) "Church plan" has the meaning assigned by Section 3(33),

Employee Retirement Income Security Act of 1974 (29 U.S.C.

Section 1002(33)).

(1-b) "Creditable coverage" means, with respect to an

individual, coverage of the individual provided under any of the

following:

(A) a group health plan;

(B) health insurance coverage;

(C) Part A or Part B, Title XVIII, Social Security Act (42

U.S.C. Section 1395c et seq.);

(D) Title XIX, Social Security Act (42 U.S.C. Section 1396 et

seq.), other than coverage consisting solely of benefits under

Section 1928 of that Act (42 U.S.C. Section 1396s);

(E) 10 U.S.C. Section 1071 et seq.;

(F) a medical care program of the Indian Health Service or a

tribal organization;

(G) a state health benefits risk pool;

(H) a health benefits plan offered under 5 U.S.C. Section 8901

et seq.;

(I) a public health plan as defined in federal regulations;

(J) a health benefit plan under Section 5(e), Peace Corps Act

(22 U.S.C. Section 2504(e)); or

(K) a state child health plan provided under Title XXI, Social

Security Act (42 U.S.C. Section 1397aa et seq.).

(1-c) "Federally defined eligible individual" means an

individual:

(A) for whom, as of the date on which the individual seeks

coverage under this chapter, the aggregate period of creditable

coverage is 18 months or more;

(B) whose most recent prior creditable coverage was under:

(i) a group health plan, governmental plan, or church plan; or

(ii) health insurance coverage offered in connection with a plan

described by Subparagraph (i);

(C) who is not eligible for coverage under a group health plan,

Part A or Part B, Title XVIII, Social Security Act (42 U.S.C.

Section 1395c et seq.), or a state plan under Title XIX, Social

Security Act (42 U.S.C. Section 1396 et seq.), or any successor

program, and who does not have other health benefit plan

coverage;

(D) with respect to whom the most recent coverage within the

aggregate creditable coverage was not terminated based on a

factor relating to nonpayment of premiums or fraud;

(E) who, if offered the option of continuation coverage under a

continuation provision required by Title X, Consolidated Omnibus

Budget Reconciliation Act of 1985 (29 U.S.C. Section 1161 et

seq.) (COBRA), or under a similar state program, elected that

coverage; and

(F) who has exhausted continuation coverage, if elected, under

Paragraph (E).

(1-d) "Governmental plan" has the meaning assigned by Section

3(32), Employee Retirement Income Security Act of 1974 (29 U.S.C.

Section 1002(32)), and includes any United States governmental

plan.

(1-e) "Group health plan" means an employee welfare benefit plan

as defined by Section 3(1), Employee Retirement Income Security

Act of 1974 (29 U.S.C. Section 1002(1)), to the extent that the

plan provides health benefit plan coverage to employees or their

dependents as defined under the terms of the plan, directly or

through insurance, reimbursement, or otherwise.

(2) "Health benefit arrangement" means a plan, program,

contract, or other arrangement through which an employer provides

health care services, other than health care services covered

through a health benefit plan issuer, to the employer's officers,

employees, or other personnel.

(3) "Health benefit plan issuer" means an entity that provides

health benefit plan coverage in this state, including stop-loss

or excess loss insurance. The term includes:

(A) an insurance company;

(B) a group hospital service corporation operating under Chapter

842;

(C) a fraternal benefit society operating under Chapter 885;

(D) a stipulated premium company operating under Chapter 884;

(E) a health maintenance organization;

(F) an approved nonprofit health corporation that holds a

certificate of authority under Chapter 844;

(G) an eligible surplus lines insurer operating under Chapter

981;

(H) an insurer providing stop-loss or excess loss insurance to

physicians, health care providers, or hospitals or to any benefit

arrangements to the extent permitted by Section 3, Employee

Retirement Income Security Act of 1974 (29 U.S.C. Section 1002);

and

(I) any other entity providing a plan of health insurance or

health benefits subject to state insurance regulation.

(4) "Health maintenance organization" means an entity that holds

a certificate of authority to operate under Chapter 843.

(5) "Hospital" means a hospital for which a license is issued

under Chapter 241, Health and Safety Code, or that is owned or

operated by the federal or state government.

(6) "Physician" means a person licensed to practice medicine in

this state under Subtitle B, Title 3, Occupations Code.

(7) "Pool" means the Texas Health Insurance Pool.

(8) "Significant break in coverage" means a period of 63

consecutive days during all of which the individual does not have

health benefit plan coverage, except that a waiting period or an

affiliation period is not considered in determining a significant

break in coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

808, Sec. 1, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

881, Sec. 1, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

533, Sec. 2, eff. September 1, 2009.

Sec. 1506.002. DEFINITION OF HEALTH BENEFIT PLAN. (a) In this

chapter, "health benefit plan" means an individual or group

health benefit plan and includes:

(1) a hospital or medical expense incurred policy;

(2) coverage of medical or health care services offered by:

(A) a group hospital service corporation operating under Chapter

842;

(B) a fraternal benefit society operating under Chapter 885;

(C) a stipulated premium company operating under Chapter 884;

(D) a health maintenance organization;

(E) a multiple employer welfare arrangement subject to Chapter

846; or

(F) an approved nonprofit health corporation that holds a

certificate of authority under Chapter 844; and

(3) any other health care plan or arrangement that pays for or

furnishes medical or health care services by insurance or

otherwise.

(b) In this chapter, "health benefit plan" does not include one

or more or any combination of the following:

(1) coverage only for accident or disability income insurance or

any combination of those coverages;

(2) credit-only insurance;

(3) coverage issued as a supplement to liability insurance;

(4) liability insurance, including general liability insurance

and automobile liability insurance;

(5) workers' compensation or similar insurance;

(6) coverage for on-site medical clinics;

(7) automobile medical payment insurance;

(8) insurance coverage under which benefits are payable with or

without regard to fault and that is statutorily required to be

contained in a liability insurance policy or equivalent

self-insurance; or

(9) other similar insurance coverage, specified by federal

regulations issued under the Health Insurance Portability and

Accountability Act of 1996 (Pub. L. No. 104-191), under which

benefits for medical care are secondary or incidental to other

insurance benefits.

(c) In this chapter, "health benefit plan" does not include the

following benefits if they are provided under a separate policy,

certificate, or contract of insurance, or are otherwise not an

integral part of the coverage:

(1) limited scope dental or vision benefits;

(2) benefits for long-term care, nursing home care, home health

care, community-based care, or any combination of these benefits;

or

(3) other similar, limited benefits specified by federal

regulations issued under the Health Insurance Portability and

Accountability Act of 1996 (Pub. L. No. 104-191).

(d) In this chapter, "health benefit plan" does not include the

following benefits if the benefits are provided under a separate

policy, certificate, or contract of insurance, there is no

coordination between the provision of the benefits and any

exclusion of benefits under any group health plan maintained by

the same plan sponsor, and the benefits are paid with respect to

an event without regard to whether benefits are provided with

respect to such an event under any group health plan maintained

by the same plan sponsor:

(1) coverage only for a specified disease or illness; or

(2) hospital indemnity or other fixed indemnity insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

824, Sec. 1, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

808, Sec. 2, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

881, Sec. 2, eff. January 1, 2008.

Sec. 1506.003. DEFINITION OF DEPENDENT. In this chapter,

"dependent" means:

(1) a resident spouse or unmarried child younger than 25 years

of age; or

(2) a child who is:

(A) a full-time student younger than 25 years of age who is

financially dependent on the parent;

(B) 18 years of age or older and is an individual for whom a

person may be obligated to pay child support; or

(C) disabled and dependent on the parent regardless of the age

of the child.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1506.004. AUDIT OF POOL. (a) Annually, the state auditor

may conduct a special audit of the pool under Chapter 321,

Government Code. The special audit may include a financial audit

and an economy and efficiency audit.

(b) The state auditor shall report the cost of each audit

conducted under this section to the board and the comptroller.

The board shall remit that amount to the comptroller.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.065(a), eff. September 1, 2005.

Sec. 1506.005. RULES. The commissioner may adopt rules

necessary and proper to implement this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1506.006. COMPLAINT PROCEDURES. (a) An applicant for or

participant in coverage from the pool is entitled to have

complaints against the pool reviewed by a grievance committee

appointed by the board.

(b) The grievance committee shall report to the board after

completion of the review of each complaint.

(c) The board shall retain each written complaint concerning the

pool at least until the third anniversary of the date the pool

received the complaint.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1506.007. PROVISION OF INFORMATION ABOUT POOL. (a) A

health benefit plan issuer may provide to its insureds and

enrollees a notice relating to the existence of the pool that

contains the address from which an insured or enrollee may obtain

information about the coverage offered by the pool, the

eligibility for and cost of the coverage, and other information

that allows an insured or enrollee to compare the issuer's health

benefit plan coverage provided to the insured or enrollee with

the coverage offered by the pool.

(a-1) A health benefit plan issuer, employer, or other person

who is required to provide notice to an individual of the

individual's ability to continue coverage in accordance with

Title X, Consolidated Omnibus Budget Reconciliation Act of 1985

(29 U.S.C. Section 1161 et seq.) (COBRA), shall, at the time that

that notice is required, also provide notice to the individual of

the availability of coverage under the pool.

(a-2) A health benefit plan issuer who is providing coverage to

an individual in accordance with Title X, Consolidated Omnibus

Budget Reconciliation Act of 1985 (29 U.S.C. Section 1161 et

seq.) (COBRA), shall, not later than the 45th day before the date

that coverage expires, notify the individual of the availability

of coverage under the pool.

(b) A health benefit plan issuer providing notice under this

section shall provide the notice as prescribed by the

commissioner.

(c) A health benefit plan issuer does not incur any liability

solely for providing notice under this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 16, eff. September 1, 2007.

Sec. 1506.008. EXEMPTION FROM STATE TAXES AND FEES. The pool is

not subject to any state tax, regulatory fee, or surcharge,

including a premium or maintenance tax or fee.

Added by Acts 2007, 80th Leg., R.S., Ch.

881, Sec. 3, eff. June 30, 2007.

Sec. 1506.010. REDESIGNATION. Effective September 1, 2009, the

Texas Health Insurance Risk Pool is redesignated the Texas Health

Insurance Pool. A reference in any law to the Texas Health

Insurance Risk Pool means the Texas Health Insurance Pool.

Added by Acts 2009, 81st Leg., R.S., Ch.

533, Sec. 3, eff. September 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 1506.051. GOVERNANCE OF POOL; BOARD MEMBERSHIP. (a) The

pool is governed by a board of directors.

(b) The board consists of nine members appointed by the

commissioner as follows:

(1) at least two, but not more than four, members must be

individuals who are affiliated with a health benefit plan issuer

authorized to write health benefit plans in this state;

(2) at least two of the members must be individuals or the

parents of individuals who are covered by the pool or are

reasonably expected to qualify for coverage by the pool; and

(3) the other members of the board may be selected from

individuals such as:

(A) a physician licensed to practice in this state by the Texas

State Board of Medical Examiners;

(B) a hospital administrator;

(C) an advanced nurse practitioner; or

(D) a representative of the public who is not employed by or

affiliated with an insurance company or insurance plan, group

hospital service corporation, or health maintenance organization.

(c) For purposes of Subsection (b), an individual who is

required to register under Chapter 305, Government Code, because

of the individual's activities with respect to health benefit

plan-related matters is affiliated with a health benefit plan

issuer.

(d) An individual is not disqualified under Subsection (b)(3)(D)

from representing the public if the individual's only affiliation

with an insurance company or insurance plan, group hospital

service corporation, or health maintenance organization is as an

insured or as an individual who has coverage through a plan

provided by the corporation or organization.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.066(a), eff. September 1, 2005.

Sec. 1506.052. PRESIDING OFFICER. The commissioner shall

designate one member of the board to serve as presiding officer

at the pleasure of the commissioner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1506.053. TERMS; VACANCY. (a) Members of the board serve

staggered six-year terms.

(b) The commissioner shall fill a vacancy on the board by

appointing, for the unexpired term, an individual who has the

appropriate qualifications to fill that position.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1506.054. PER DIEM; REIMBURSEMENT. A member of the board

is entitled to:

(1) a per diem in the amount provided by the General

Appropriations Act for state officials for each day the member

performs duties as a board member; and

(2) reimbursement of expenses incurred while performing duties

as a board member in the amount provided by the General

Appropriations Act for state officials.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1506.055. MEMBER'S IMMUNITY. (a) A member of the board is

not liable for an act or omission made in good faith in the

performance of powers and duties under this chapter.

(b) A cause of action does not arise against a member of the

board for an act or omission described by Subsection (a).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1506.056. ADJUSTMENTS. (a) The board may adjust

deductibles, the amounts of stop-loss coverage, and the periods

governing preexisting conditions under Section 1506.155 to

preserve the financial integrity of the pool.

(b) Not later than the 30th day after the date the board makes

an adjustment under this section, the board shall submit to the

commissioner a written report containing a description of and the

reasons for the adjustment.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1506.057. ANNUAL REPORT OF POOL'S ACTIVITIES. (a) Not

later than June 1 of each year, the board shall submit a report

to the governor, the lieutenant governor, the speaker of the

house of representatives, and the commissioner.

(b) The report must summarize the activities of the pool in the

calendar year preceding the year in which the report is submitted

and must include information relating to net written and earned

premiums, plan enrollment, administration expenses, and paid and

incurred losses.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1506.058. ADDITIONAL POWERS AND DUTIES. The commissioner

by rule may establish powers and duties of the board in addition

to those provided by this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER C. POWERS AND DUTIES OF POOL

Sec. 1506.101. PURPOSES OF POOL. (a) The purposes of the pool

are to:

(1) provide for access to quality health care at minimum cost to

the public;

(2) relieve the insurable population of the disruptive cost of

sharing coverage; and

(3) maximize reliance on strategies of managed care proven by

the private sector.

(b) The pool is not intended to diminish the availability of

traditional health care coverage to consumers who are eligible

for that coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1506.102. EMPLOYEES; COMMITTEES. (a) The pool may employ

and set the compensation of any persons necessary to assist the

pool in carrying out its responsibilities and functions.

(b) The pool may appoint appropriate legal, actuarial, and other

committees necessary to provide technical assistance in operating

the pool and performing any of the functions of the pool.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1506.103. PROVIDING COVERAGE. (a) The pool may provide

health benefit coverage to an individual who is eligible for that

coverage under this chapter.

(b) The pool may issue health benefit coverage subject to this

chapter and the pool's plan of operation under Section 1506.201.

(c) The pool may issue additional types of health benefit

coverage to provide optional coverages that comply with

applicable provisions of state and federal law, including a

Medicare supplement benefit plan for individuals 65 years of age

or older who are eligible for Medicare.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.067(a), eff. September 1, 2005.

Sec. 1506.104. CHARGES, FORMULAS, AND FORMS. (a) The pool may

establish appropriate rates, rate schedules, rate adjustments,

expense allowances, agents' referral fees, and claim reserve

formulas and perform actuarial functions appropriate to the

operation of the pool.

(b) The pool may adopt policy forms, endorsements, and riders

and applications for coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1506.105. PREMIUM RATES. (a) The pool may not charge

premium rates that are unreasonable in relation to the benefits

provided, the risk experience, and the reasonable expenses of

providing the coverage.

(b) Separate schedules of premium rates based on age, sex, and

geographic location may apply for individual risks.

(c) Premium rates and premium rate schedules may be adjusted for

appropriate risk factors, including age and variation in claim

costs. The pool may consider appropriate risk factors in

accordance with established actuarial and underwriting practices.

(d) The pool shall establish the standard risk rate. In

establishing the rate, the pool shall use reasonable actuarial

techniques and consider the premium rates charged by other health

benefit plan issuers offering health benefit coverage to

individuals. The rate must reflect anticipated experience and

expenses for health benefit coverage.

(e) Premium rates shall be established to provide fully for all

of the expected costs of claims, including recovery of prior

losses, expenses of operation, investment income from claim

reserves, and any other cost factors, subject to the limitations

described in this subsection and Subsection (e-1). In no event

may pool premium rates exceed 200 percent of the standard risk

rate described by Subsection (d).

(e-1) Subject to the availability of funds under Section

1506.260, discounted premiums shall be offered on a sliding

scale, based on financial need, as follows:

(1) for an individual whose household income is below 200

percent of the federal poverty measure, determined under the

United States Department of Health and Human Services poverty

guidelines in effect at the time coverage is provided, premium

rates shall equal the standard risk rate described by Subsection

(d); and

(2) for an individual whose household income is at or below 300

percent, but not less than 200 percent, of the federal poverty

measure, determined under the United States Department of Health

and Human Services poverty guidelines in effect at the time

coverage is provided, premium rates shall equal 140 percent of

the standard risk rate described by Subsection (d).

(f) The pool shall submit each rate and rate schedule to the

commissioner for approval. The pool may not use a rate or rate

schedule before the rate or schedule is approved by the

commissioner. In evaluating a rate or rate schedule of the pool,

the commissioner shall consider the factors provided by this

section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.068(a), eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

265, Sec. 3, eff. January 1, 2010.

Sec. 1506.106. REINSURANCE. The pool may provide for

reinsurance on a facultative or treaty basis or on both

facultative and treaty bases.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1506.107. CONTRACTS. (a) The pool may enter into a

contract that is necessary to carry out this chapter, including,

with the approval of the commissioner, a contract with:

(1) a similar pool in another state for the joint performance of

common administrative functions; or

(2) another organization for the performance of administrative

functions.

(b) The pool may contract for stop-loss insurance for risks

incurred by the pool.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1506.108. LEGAL ACTION. (a) The pool may sue or be sued.

(b) The pool may take any legal action necessary to:

(1) avoid payment of improper claims against the pool or the

coverage provided by or through the pool; or

(2) recover or collect amounts due the pool, including:

(A) assessments due the pool;

(B) amounts erroneously or improperly paid by the pool; and

(C) amounts paid by the pool as a mistake of fact or law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1506.109. COST CONTAINMENT. (a) The pool shall provide

for and use cost containment measures and requirements to make

the coverage offered by the pool more cost-effective. To the

extent the board determines it is cost-effective, the cost

containment measures must include individual case management and

disease management. The cost containment measures may include

preadmission screening, the requirement of a second surgical

opinion, and concurrent utilization review subject to Chapter

4201.

(b) The pool may design, use, contract for, or otherwise arrange

for the delivery of cost-effective health care services,

including establishing or contracting with preferred provider

organizations and health maintenance organizations.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

824, Sec. 2, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2G.017, eff. April 1, 2009.

Sec. 1506.110. BORROWING. The pool may borrow money as

necessary to implement the purposes of the pool.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1506.111. ADDITIONAL AUTHORITY. In addition to the other

powers granted to the pool under this chapter, the pool may

exercise any of the authority that a health benefit plan issuer

authorized to write health benefit plans in this state may

exercise under the law of this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER D. POOL COVERAGE AND BENEFITS

Sec. 1506.151. MINIMUM POOL COVERAGE. (a) The pool shall offer

coverage consistent with major medical expense coverage to each

eligible individual.

(b) The board, with the approval of the commissioner, shall

establish:

(1) the coverages to be provided by the pool;

(2) the applicable schedules of benefits; and

(3) any exclusions to coverage and other limitations.

(c) The benefits provisions of the pool's coverage must include:

(1) all required or applicable definitions;

(2) a description of covered services required under the pool;

(3) a list of any exclusions or limitations to coverage; and

(4) the deductibles, coinsurance options, and copayment options

that are required or permitted.

(d) Coverage provided by the pool is subject to Chapter 1379.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.069(a), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

808, Sec. 3, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

881, Sec. 4, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

719, Sec. 2, eff. September 1, 2009.

Sec. 1506.152. ELIGIBILITY FOR COVERAGE. (a) An individual who

is a legally domiciled resident of this state is eligible for

coverage from the pool if the individual:

(1) provides to the pool evidence that the individual is a

federally defined eligible individual who has not experienced a

significant break in coverage;

(2) is younger than 65 years of age and provides to the pool

evidence that the individual maintained health benefit plan

coverage under another state's qualified Health Insurance

Portability and Accountability Act health program that was

terminated because the individual did not reside in that state

and submits an application for pool coverage not later than the

63rd day after the date the coverage described by this

subdivision was terminated;

(3) is younger than 65 years of age and has been a legally

domiciled resident of this state for the preceding 30 days, is a

citizen of the United States or has been a permanent resident of

the United States for at least three continuous years, and

provides to the pool:

(A) a notice of rejection of, or refusal to issue, substantially

similar individual health benefit plan coverage from a health

benefit plan issuer, other than an insurer that offers only

stop-loss, excess loss, or reinsurance coverage, if the rejection

or refusal was for health reasons;

(B) certification from an agent or salaried representative of a

health benefit plan issuer that states that the agent or salaried

representative cannot obtain substantially similar individual

coverage for the individual from any health benefit plan issuer

that the agent or salaried representative represents because,

under the underwriting guidelines of the health benefit plan

issuer, the individual will be denied coverage as a result of a

medical condition of the individual;

(C) an offer to issue substantially similar individual coverage

only with conditional riders;

(D) a diagnosis of the individual with one of the medical or

health conditions on the list adopted under Section 1506.154; or

(E) evidence that the individual is covered by substantially

similar individual coverage that excludes one or more conditions

by rider; or

(4) provides to the pool evidence that, on the date of

application to the pool, the individual is certified as eligible

for trade adjustment assistance or for pension benefit guaranty

corporation assistance, as provided by the Trade Adjustment

Assistance Reform Act of 2002 (Pub. L. No. 107-210).

(b) Subject to Subsection (f), each dependent of an individual

who is eligible for coverage from the pool is also eligible for

coverage from the pool.

(c) Subject to Subsection (f), if an individual who obtains

coverage from the pool under Subsection (a) is a child, each

parent, grandparent, brother, sister, or child of that individual

who resides with that individual is also eligible for coverage

from the pool.

(d) The board shall develop a form to be used for certification

under Subsection (a)(3)(B). Before it may be used, the form must

be approved by the commissioner.

(e) Notwithstanding Sections 1506.153(a)(1)-(6), an individual

who is certified as eligible for trade adjustment assistance or

for pension benefit guaranty corporation assistance, as provided

by the Trade Adjustment Assistance Reform Act of 2002 (Pub. L.

No. 107-210), and who has at least three months of prior health

benefit plan coverage, as described by Section 1506.155(d), is

not required to exhaust any benefits from the continuation of

coverage under Title X, Consolidated Omnibus Budget

Reconciliation Act of 1985 (29 U.S.C. Section 1161 et seq.), as

amended (COBRA), or state continuation benefits to be eligible

for coverage from the pool.

(f) A dependent or individual described by Subsection (c) who is

not a federally defined eligible individual and who has not

experienced a significant break in coverage may not obtain

coverage from the pool before the first date on which the

dependent or individual has been:

(1) a legally domiciled resident of this state for at least the

30 days preceding the date of the application for coverage from

the pool; and

(2) a citizen or permanent resident of the United States for at

least three continuous years.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.070(a), eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

824, Sec. 3, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

808, Sec. 4, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

881, Sec. 5, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.013, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

533, Sec. 4, eff. September 1, 2009.

Sec. 1506.153. INELIGIBILITY FOR COVERAGE. (a) Notwithstanding

Section 1506.152, an individual is not eligible for coverage from

the pool if:

(1) on the date pool coverage is to take effect, the individual

has health benefit plan coverage from a health benefit plan

issuer or health benefit arrangement in effect, except as

provided by Section 1506.152(a)(3)(E);

(2) at the time the individual applies to the pool, except as

provided in Subsection (b), the individual is eligible for other

health care benefits, including an offer of benefits from the

continuation of coverage under Title X, Consolidated Omnibus

Budget Reconciliation Act of 1985 (29 U.S.C. Section 1161 et

seq.) (COBRA), other than:

(A) coverage, including COBRA or other continuation coverage or

conversion coverage, maintained for any preexisting condition

waiting period under a pool policy or during any preexisting

condition waiting period or other waiting period of the other

coverage;

(B) employer group coverage conditioned by a limitation of the

kind described by Section 1506.152(a)(3)(A) or (C); or

(C) individual coverage conditioned by a limitation described by

Section 1506.152(a)(3)(C) or (D);

(3) within 12 months before the date the individual applies to

the pool, the individual terminated coverage in the pool, unless

the individual:

(A) demonstrates a good faith reason for the termination; or

(B) is a federally defined eligible individual;

(4) the individual is confined in a county jail or imprisoned in

a state or federal prison;

(5) any of the individual's premiums are paid for or reimbursed

under a government-sponsored program or by a government agency or

health care provider;

(6) the individual's prior coverage with the pool was

terminated:

(A) during the 12-month period preceding the date of application

for nonpayment of premiums; or

(B) for fraud; or

(7) the individual is eligible for health benefit plan coverage

provided in connection with a policy, plan, or program paid for

or sponsored by an employer, even though the employer coverage is

declined. This subdivision does not apply to an individual who

is a part-time employee or a part-time employee's dependent

eligible to participate in an employer plan that provides health

benefit coverage:

(A) that is more limited or restricted than coverage with the

pool; and

(B) for which there is no employer contribution to the premium,

either directly or indirectly.

(b) An individual eligible for benefits from the continuation of

coverage under Title X, Consolidated Omnibus Budget

Reconciliation Act of 1985 (29 U.S.C. Section 1161 et seq.)

(COBRA), or a comparable federal or state employee coverage

continuation program, who did not elect continuation of coverage

during the election period, or whose elected continuation of

coverage lapsed or was cancelled without reinstatement, is

eligible for pool coverage. Eligibility under this subsection is

subject to a minimum 180-day exclusion of coverage under Section

1506.155(a-1).

(c) An individual eligible for benefits from the continuation of

coverage under Subchapter F or G, Chapter 1251, or Subchapter G,

Chapter 1271, who did not elect continuation coverage during the

election period, or whose elected continuation coverage lapsed or

was canceled without reinstatement, is eligible for pool

coverage. Eligibility under this subsection is subject to a

180-day exclusion of coverage under Section 1506.155(a-1).

(d) The 180-day exclusion of coverage provided under Subsection

(c) does not apply to an individual eligible for benefits from

the continuation of coverage under Subchapter F or G, Chapter

1251, or Subchapter G, Chapter 1271, who did not elect

continuation coverage during the election period, or whose

elected continuation coverage lapsed or was canceled without

reinstatement, following a period of continuation coverage under

Title X, Consolidated Omnibus Budget Reconciliation Act of 1985

(29 U.S.C. Section 1161 et seq.) (COBRA).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.071(a), eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

824, Sec. 4, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

808, Sec. 5, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

881, Sec. 6, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1070, Sec. 2, eff. June 15, 2007.

Reenacted and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.014, eff. September 1, 2009.

Reenacted and amended by Acts 2009, 81st Leg., R.S., Ch.

533, Sec. 5, eff. September 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

550, Sec. 9, eff. June 19, 2009.

Sec. 1506.154. LIST OF COVERED CONDITIONS. (a) The board shall

adopt a list of medical or health conditions for which an

individual is eligible for pool coverage under Section

1506.152(a)(3)(D) without applying for health benefit plan

coverage.

(b) The board may amend the list as appropriate.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

808, Sec. 6, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

881, Sec. 7, eff. January 1, 2008.

Sec. 1506.155. PREEXISTING CONDITIONS. (a) Except as provided

by this section and Section 1506.056, pool coverage excludes

charges or expenses incurred before the first anniversary of the

effective date of coverage with regard to any condition for

which:

(1) the existence of symptoms would cause an ordinarily prudent

person to seek diagnosis, care, or treatment within the six-month

period preceding the effective date of coverage; or

(2) medical advice, care, or treatment was recommended or

received during the six-month period preceding the effective date

of coverage.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

550, Sec. 10

(a-1) Except as provided by Section 1506.056, pool coverage for

an individual eligible pursuant to Section 1506.153(b) or (c)

excludes charges or expenses incurred before the expiration of

180 days from the effective date of coverage with regard to any

condition for which:

(1) the existence of symptoms would cause an ordinarily prudent

person to seek diagnosis, care, or treatment within the six-month

period preceding the effective date of coverage; or

(2) medical advice, care, or treatment was recommended or

received during the six-month period preceding the effective date

of coverage.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

533, Sec. 6

(a-1) Except as provided by Section 1506.056, pool coverage for

an individual eligible pursuant to Section 1506.153(b) excludes

charges or expenses incurred before the first anniversary of the

effective date of coverage with regard to any condition for

which:

(1) the existence of symptoms would cause an ordinarily prudent

person to seek diagnosis, care, or treatment within the six-month

period preceding the effective date of coverage; or

(2) medical advice, care, or treatment was recommended or

received during the six-month period preceding the effective date

of coverage.

(b) The exclusion provided by Subsection (a) does not apply to a

federally defined eligible individual or an individual who:

(1) was continuously covered for a period of at least 12 months,

excluding any waiting period, by creditable coverage that

terminated not earlier than the 63rd day before the effective

date of coverage under the pool; and

(2) applied for pool coverage not later than the 63rd day after

the date the creditable coverage described by Subdivision (1)

terminated.

(c) If an individual was covered by creditable coverage that was

in effect at any time during the 12-month period preceding the

effective date of the individual's coverage under the pool, the

pool shall subtract from the exclusion period required under

Subsection (a) the period that the individual was covered under

that creditable coverage and any waiting period that applied

before that creditable coverage became effective.

(c-1) If an individual eligible under Section 1506.153(b) was

covered by creditable coverage at any time during the 12-month

period immediately preceding the effective date of the

individual's coverage under the pool, the pool shall subtract

from the exclusion period required under Subsection (a-1) up to

180 days of:

(1) the period during which the individual was covered under the

creditable coverage; and

(2) any waiting period that applied before the creditable

coverage became effective.

(d) A preexisting condition provision may not be applied to an

individual who has been certified as eligible for trade

adjustment assistance or for pension benefit guaranty corporation

assistance, as provided by the Trade Adjustment Assistance Reform

Act of 2002 (Pub. L. No. 107-210), if the individual:

(1) was continuously covered by a health benefit plan for a

period of three months before the individual's separation from

employment; and

(2) applies for coverage from the pool not later than the 63rd

day after the date on which the prior coverage was terminated.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.071(b), eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

824, Sec. 5, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

808, Sec. 7, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

881, Sec. 8, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1070, Sec. 3, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

533, Sec. 6, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

550, Sec. 10, eff. June 19, 2009.

Sec. 1506.156. BENEFIT REDUCTION; CERTAIN COVERAGES SECONDARY.

(a) The pool shall reduce benefits otherwise payable under pool

coverage by:

(1) the total amount paid or payable through any other health

benefit plan or health benefit arrangement; and

(2) the total amount of hospital or medical expense benefits

paid or payable under:

(A) workers' compensation coverage;

(B) automobile insurance, regardless of whether provided on the

basis of fault or no fault; or

(C) a state or federal law or program.

(b) Pool coverage provided under Section 1506.152(a)(3)(E) is

secondary to the individual coverage described by that paragraph

for any period during which that individual coverage is in

effect.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

824, Sec. 6, eff. January 1, 2006.

Sec. 1506.157. RECOVERY OF CERTAIN AMOUNTS. (a) The pool has a

cause of action against an eligible individual for the recovery

of the amount of benefits paid that are not for covered expenses.

(b) Benefits due from the pool may be reduced or refused as an

offset against an amount recoverable under this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1506.158. TERMINATION OF POOL COVERAGE. (a) An

individual's pool coverage ends:

(1) on the date the individual ceases to be a legally domiciled

resident of this state, unless the individual:

(A) is a student younger than 25 years of age and is financially

dependent on a parent covered by the pool;

(B) is a child for whom an individual covered by the pool may be

obligated to pay child support; or

(C) is a child who is disabled and dependent on a parent covered

by the pool, regardless of the age of the child;

(2) on the first day of the month following the date the

individual requests coverage to end;

(3) on the date the individual covered by the pool dies;

(4) on the date state law requires cancellation of the coverage;

(5) at the option of the pool, on the 31st day after the date

the pool sends to the individual any inquiry concerning the

individual's eligibility, including an inquiry concerning the

individual's residence, to which the individual does not reply;

(6) on the 31st day after the date a premium payment for pool

coverage becomes due if the payment is not made before that day;

(7) on the date the individual is 65 years of age and eligible

for coverage under Medicare, unless the coverage received from

the pool is Medicare supplement coverage issued by the pool; or

(8) at the time the individual ceases to meet the eligibility

requirements for coverage.

(b) Notwithstanding Subsection (a), the coverage of an

individual who ceases to meet the eligibility requirements for

coverage terminates on the earlier of:

(1) the first premium due date after the date the pool

determines the individual does not meet the eligibility

requirements; or

(2) the first day of the first month after the month in which

the pool determines the individual does not meet the eligibility

requirements.

(c) The pool has the sole discretion to determine that an

individual does not meet the eligibility requirements for

coverage.

(d) An individual may maintain pool coverage for the period the

individual is satisfying a preexisting waiting period under

another health benefit plan or health benefit arrangement

intended to replace the pool coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.071(c), eff. September 1, 2005.

Sec. 1506.159. PROHIBITION ON ARRANGEMENT OR ATTEMPTED

ARRANGEMENT OF CERTAIN POOL COVERAGE; PENALTY. (a) A health

benefit plan issuer, agent, third-party administrator, or other

person authorized or licensed under this code may not arrange or

assist in, or attempt to arrange or assist in, the application

for coverage from or placement in the pool of an individual who

is not eligible under Section 1506.153(a)(7) for coverage from

the pool for the purpose of separating the person from health

benefit plan coverage offered or provided in connection with

employment that would be available to the person as an employee

or a dependent of an employee.

(b) A violation of this section is an unfair method of

competition and an unfair or deceptive act or practice under

Chapter 541.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.015, eff. September 1, 2009.

SUBCHAPTER E. OPERATION OF POOL

Sec. 1506.201. PLAN OF OPERATION. (a) Operation and management

of the pool is governed by a plan of operation. The plan of

operation includes the articles, bylaws, and operating rules of

the pool that are adopted by the board.

(b) The plan of operation must ensure the fair, reasonable, and

equitable administration of the pool.

(c) In addition to complying with the other requirements of this

chapter, the plan of operation must include procedures for:

(1) operation of the pool;

(2) selection of an administrator as provided by Section

1506.202;

(3) creation of a fund, under management of the board, for

administrative expenses;

(4) handling, accounting, and auditing of money and other assets

of the pool;

(5) development and implementation of a program to:

(A) publicize the existence of the pool, the eligibility

requirements for coverage under the pool, and enrollment

procedures; and

(B) foster public awareness of the pool;

(6) creation of a grievance committee to review complaints

presented by applicants for coverage from the pool and

individuals who are covered by the pool; and

(7) other matters as may be necessary and proper for the

execution of the board's powers, duties, and obligations under

this chapter.

(d) The board shall amend the plan of operation as necessary to

carry out this chapter. An amendment to the plan of operation

must be approved by the commissioner before it becomes a part of

the plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1506.202. POOL ADMINISTRATOR. (a) The board may, on a

competitive bid basis, contract with one or more health benefit

plan issuers or third-party administrators authorized by the

department to administer the pool.

(b) The board shall establish criteria for evaluating the bids

submitted under this section. The criteria must include:

(1) the bidder's proven ability to handle individual health

benefit plans;

(2) the bidder's efficiency of claims paying procedures;

(3) an estimate of total charges for administering the pool;

(4) the bidder's ability to administer the pool in a

cost-efficient manner; and

(5) the bidder's financial condition and stability.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

808, Sec. 8, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

881, Sec. 9, eff. January 1, 2008.

Sec. 1506.203. ADMINISTRATOR'S CONTRACT. (a) A person selected

as a pool administrator shall serve in that capacity for a period

specified in the contract between the pool and the pool

administrator, subject to removal for cause and subject to any

terms, conditions, and limitations of the contract between the

pool and the pool administrator. The term of the contract must

be at least three years and may be extended, in the board's sole

discretion, for up to a total term of six years.

(b) Not later than one year before the expiration date of a pool

administrator's contract, including any board-authorized

extensions of that contract, the board shall invite all health

benefit plan issuers, including the pool administrator, to submit

bids to serve as a pool administrator for the succeeding

administration period. The selection of the succeeding pool

administrator must be made not later than the sixth calendar

month preceding the month in which the pool administrator's

contract expires.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

808, Sec. 9, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

881, Sec. 10, eff. January 1, 2008.

Sec. 1506.204. ADMINISTRATOR'S FUNCTIONS. (a) A pool

administrator shall perform the functions relating to the pool

that are assigned to the administrator.

(b) The assigned functions may include:

(1) performing eligibility and administrative claims payment

functions for the pool;

(2) establishing a billing procedure for collection of premiums

from individuals covered by the pool;

(3) performing functions necessary to ensure timely payment of

benefits to individuals covered by the pool, including:

(A) providing information relating to the proper manner of

submitting a claim for benefits to the pool and distributing

claim forms; and

(B) evaluating the eligibility of each claim for payment by the

pool;

(4) submitting regular reports to the board relating to the

operation of the pool; and

(5) determining after each calendar year the net written and

earned premiums, expenses of administration, and paid and

incurred losses of the pool for that calendar year and reporting

that information to the board and the commissioner.

(c) The board shall determine the form, content, and time of

submission of the reports required under Subsection (b)(4).

(d) The commissioner shall prescribe the forms to be used to

report the information under Subsection (b)(5).

(e) The board shall determine the times at which a pool

administrator is to perform the billing functions for the pool.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1506.205. PAYMENTS TO ADMINISTRATOR. (a) The pool shall

pay a pool administrator for the administrator's expenses

incurred in performing duties and functions as provided by the

plan of operation.

(b) Except as provided by Subsection (c), the total amount of

administrative costs and fees paid in a calendar year to all pool

administrators may not exceed 12.5 percent of the gross premium

receipts of the pool for the calendar year.

(c) The commissioner may approve payment of a higher amount, not

to exceed 15 percent of the gross premium receipts of the pool

for the calendar year, if the commissioner determines that the

higher amount is necessary to pay the administrative costs and

fees of the pool.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

SUBCHAPTER F. ASSESSMENTS FOR OPERATION OF POOL

Sec. 1506.251. INTERIM ASSESSMENTS. (a) The board may assess

health benefit plan issuers, including making advance interim

assessments, as reasonable and necessary for the pool's

organizational and interim operating expenses.

(b) The board shall credit an interim assessment as an offset

against any regular assessment that is due after the end of the

fiscal year.

(c) The regular assessment is the amount determined by the board

under Section 1506.252 and recovered from health benefit plan

issuers under Section 1506.253.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

881, Sec. 11, eff. June 30, 2007.

Sec. 1506.252. DETERMINATION OF NET LOSS. (a) After the end of

each fiscal year, the board shall determine for the preceding

calendar year any net loss of the pool, including administrative

expenses and incurred losses, and report the net loss to the

commissioner.

(b) In determining the net loss, the board shall take into

account investment income and other appropriate gains and losses.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1506.2521. ANNUAL REPORT TO BOARD. Each health benefit

plan issuer shall report to the board the information requested

by the board, as of December 31 of the preceding year.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.072(a), eff. September 1, 2005.

Sec. 1506.2522. ANNUAL REPORT TO BOARD: ENROLLED INDIVIDUALS.

(a) Each health benefit plan issuer shall report to the board

the number of residents of this state enrolled, as of December 31

of the previous year, in the issuer's health benefit plans

providing coverage for residents in this state, as:

(1) an employee under a group health benefit plan; or

(2) an individual policyholder or subscriber.

(b) In determining the number of individuals to report under

Subsection (a)(1), the health benefit plan issuer shall include

each employee for whom a premium is paid and coverage is provided

under an excess loss, stop-loss, or reinsurance policy issued by

the issuer to an employer or group health benefit plan providing

coverage for employees in this state. A health benefit plan

issuer providing excess loss insurance, stop-loss insurance, or

reinsurance, as described by this subsection, for a primary

health benefit plan issuer may not report individuals reported by

the primary health benefit plan issuer.

(c) Ten employees covered by a health plan issuer under a policy

of excess loss insurance, stop-loss insurance, or reinsurance

count as one employee for purposes of determining that health

plan issuer's assessment.

(d) In determining the number of individuals to report under

this section, the health benefit plan issuer shall exclude:

(1) the dependents of the employee or an individual policyholder

or subscriber; and

(2) individuals who are covered by the health benefit plan

issuer under a Medicare supplement benefit plan subject to

Chapter 1652.

(e) In determining the number of enrolled individuals to report

under this section, the health benefit plan issuer shall exclude

individuals who are retired employees who are 65 years of age or

older.

Added by Acts 2005, 79th Leg., Ch.

824, Sec. 7, eff. January 1, 2006.

Sec. 1506.2523. ANNUAL REPORT TO BOARD: GROSS PREMIUMS. (a)

Each health benefit plan issuer shall report to the board the

gross premiums collected for the preceding calendar year for

health benefit plans.

(b) For purposes of this section, gross health benefit plan

premiums do not include premiums collected for:

(1) coverage under a Medicare supplement benefit plan subject to

Chapter 1652;

(2) coverage under a small employer health benefit plan subject

to Subchapters A-H, Chapter 1501; or

(3) coverage or insurance listed in Section 1506.002(b), (c), or

(d).

Added by Acts 2007, 80th Leg., R.S., Ch.

881, Sec. 12, eff. June 30, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

533, Sec. 7, eff. September 1, 2009.

Sec. 1506.253. ASSESSMENTS TO COVER NET LOSSES. (a) The board

shall recover any net loss of the pool by assessing each health

benefit plan issuer an amount determined annually by the board

based on information in annual statements, the health benefit

plan issuer's annual report to the board under Sections 1506.2521

and 1506.2522, and any other reports required by and filed with

the board.

(b) The board shall use the total number of enrolled individuals

reported by all health benefit plan issuers under Section

1506.2522 as of the preceding December 31 to compute the amount

of a health benefit plan issuer's assessment, if any, in

accordance with this subsection. The board shall allocate the

total amount to be assessed based on the total number of enrolled

individuals covered by excess loss, stop-loss, or reinsurance

policies and on the total number of other enrolled individuals as

determined under Section 1506.2522. To compute the amount of a

health benefit plan issuer's assessment:

(1) for the issuer's enrolled individuals covered by an excess

loss, stop-loss, or reinsurance policy, the board shall:

(A) divide the allocated amount to be assessed by the total

number of enrolled individuals covered by excess loss, stop-loss,

or reinsurance policies, as determined under Section 1506.2522,

to determine the per capita amount; and

(B) multiply the number of a health benefit plan issuer's

enrolled individuals covered by an excess loss, stop-loss, or

reinsurance policy, as determined under Section 1506.2522, by the

per capita amount to determine the amount assessed to that health

benefit plan issuer; and

(2) for the issuer's enrolled individuals not covered by excess

loss, stop-loss, or reinsurance policies, the board, using the

gross health benefit plan premiums reported for the preceding

calendar year by health benefit plan issuers under Section

1506.2523, shall:

(A) divide the gross premium collected by a health benefit plan

issuer by the gross premium collected by all health benefit plan

issuers; and

(B) multiply the allocated amount to be assessed by the fraction

computed under Paragraph (A) to determine the amount assessed to

that health benefit plan issuer.

(c) A small employer health benefit plan subject to Subchapters

A-H, Chapter 1501, is not subject to an assessment under this

subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

824, Sec. 8, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

881, Sec. 13, eff. June 30, 2007.

Sec. 1506.254. ASSESSMENT DUE DATE; INTEREST. (a) An

assessment is due on the date specified by the board that is not

earlier than the 30th day after the date written notice of the

assessment is transmitted to the health benefit plan issuer.

(b) Interest accrues on the unpaid amount of an assessment at a

rate equal to the prime lending rate, as published in the most

recent issue of the Wall Street Journal and determined as of the

first day of each month during which the assessment is

delinquent, plus three percent.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

808, Sec. 10, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

881, Sec. 14, eff. January 1, 2008.

Sec. 1506.255. ABATEMENT OR DEFERMENT OF ASSESSMENT. (a) A

health benefit plan issuer may petition the commissioner for an

abatement or deferment of all or part of an assessment imposed by

the board. The commissioner may abate or defer all or part of the

assessment if the commissioner determines that payment of the

assessment would endanger the ability of the health benefit plan

issuer to fulfill its contractual obligations.

(b) If all or part of an assessment against a health benefit

plan issuer is abated or deferred, the amount of the abatement or

deferment shall be assessed against the other health benefit plan

issuers in a manner consistent with the method for computing

assessments under this subchapter.

(c) A health benefit plan issuer receiving an abatement or

deferment under this section remains liable to the pool for the

deficiency.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1506.256. USE OF EXCESS FROM ASSESSMENTS. (a) In this

section, "future losses" includes reserves for claims incurred

but not reported.

(b) If the total amount of the assessments exceeds the pool's

actual losses and administrative expenses, the board shall

deposit the excess in an interest-bearing account and shall use

money in that account to offset future losses or to reduce future

assessments.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1506.257. COLLECTION OF ASSESSMENTS. The pool may recover

or collect assessments made under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1506.258. PROCEDURES, CRITERIA, AND FORMS. The

commissioner by rule shall provide the procedures, criteria, and

forms necessary to implement, collect, and deposit assessments

under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 3, eff. April 1,

2005.

Sec. 1506.260. FUNDING FOR PREMIUM DISCOUNTS. The board shall

collect penalty payments and interest paid by health maintenance

organizations as provided by Section 843.342 and insurers as

provided by Section 1301.137. The board may use funds collected

under this section only to finance premium discounts under

Section 1506.105(e-1). The board may require a health

maintenance organization or an insurer to make payments under

this section and make reports concerning those payments in a

manner determined by the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

265, Sec. 4, eff. January 1, 2010.

SUBCHAPTER G. SUBROGATION RIGHTS OF POOL

Sec. 1506.301. SUBROGATION TO RIGHTS AGAINST THIRD PARTY. The

pool:

(1) is subrogated to the rights of an individual covered by the

pool to recover against a third party costs for an injury or

illness for which the third party is liable under contract, tort

law, or other law that have been paid by the pool on behalf of

the covered individual; and

(2) may enforce that liability on behalf of the individual.

Added by Acts 2005, 79th Leg., Ch.

824, Sec. 9, eff. January 1, 2006.

Sec. 1506.302. BENEFITS NOT PAYABLE; ADVANCE OF BENEFITS

AUTHORIZED. (a) Under coverage provided by the pool, benefits

are not payable for an injury or illness for which a third party

may be liable under contract, tort law, or other law.

(b) Notwithstanding Subsection (a), the pool may advance to a

covered individual the benefits provided under the pool coverage

for medical expenses resulting from the injury or illness,

subject to the pool's right to subrogation and reimbursement

under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

824, Sec. 9, eff. January 1, 2006.

Sec. 1506.303. REIMBURSEMENT OF POOL REQUIRED. (a) Subject to

Section 1506.305, the amount recovered by a covered individual in

an action against a third party who is liable for the injury or

illness must be used to reimburse the pool for benefits for

medical expenses that have been advanced under Section 1506.302.

(b) The amount of reimbursement required by this section is not

reduced by the application of the doctrine established at common

law relating to adequate compensation of insureds and commonly

referred to as the "made whole" doctrine.

(c) Subject to Section 1506.305, the pool shall treat any amount

recovered by a covered individual in an action against a third

party who is liable for the injury or illness that exceeds the

amount of the reimbursement required under this section as an

advance against future medical benefits for the injury or illness

that the individual would otherwise be entitled to receive under

pool coverage.

Added by Acts 2005, 79th Leg., Ch.

824, Sec. 9, eff. January 1, 2006.

Sec. 1506.304. RESUMPTION OF PAYMENT OF BENEFITS. If the amount

treated as an advance under Section 1506.303(c) is adequate to

cover all future medical costs for the covered individual's

injury or illness, the pool is not required to resume the payment

of benefits. If the advance is insufficient, the pool shall

resume the payment of benefits when the advance is exhausted.

Added by Acts 2005, 79th Leg., Ch.

824, Sec. 9, eff. January 1, 2006.

Sec. 1506.305. ATTORNEY'S FEE FOR REPRESENTATION OF POOL'S

INTEREST. (a) For purposes of this section, the pool's recovery

includes:

(1) the amount recovered by the pool in the action; and

(2) the amount of the covered individual's total recovery that

must be used to reimburse the pool or that is treated as an

advance for future medical costs under Section 1506.303(c).

(b) If the pool's interest is not actively represented by an

attorney in a third-party action under this subchapter, the pool

shall pay a fee to an attorney representing the claimant in the

amount agreed on between the attorney and the pool. In the

absence of an agreement, the court shall award to the attorney

payable out of the pool's recovery:

(1) a reasonable fee for recovery of the pool's interest that

may not exceed one-third of the pool's recovery; and

(2) a proportionate share of the reasonable expenses incurred.

(c) An attorney who represents a covered individual and is also

to represent the interests of the pool under this subchapter must

make a full written disclosure to the covered individual before

employment as an attorney by the pool. The covered individual

must acknowledge the disclosure and consent to the

representation. A signed copy of the disclosure shall be

provided to the covered individual and the pool. A copy of the

disclosure with the covered individual's consent must be filed

with the pleading before a judgment is entered and approved by

the court. The attorney may not receive a fee under this section

to which the attorney is otherwise entitled under an agreement

with the pool unless the attorney complies with the requirements

of this subsection.

(d) If an attorney actively representing the pool's interest

actively participates in obtaining a recovery, the court shall

award and apportion between the covered individual's and the

pool's attorneys a fee payable out of the pool's subrogation

recovery. In apportioning the award, the court shall consider

the benefit accruing to the pool as a result of each attorney's

service. The total attorney's fees may not exceed one-third of

the pool's recovery.

Added by Acts 2005, 79th Leg., Ch.

824, Sec. 9, eff. January 1, 2006.



CHAPTER 1507. CONSUMER CHOICE OF BENEFITS PLANS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE G. HEALTH COVERAGE AVAILABILITY

CHAPTER 1507. CONSUMER CHOICE OF BENEFITS PLANS

SUBCHAPTER A. CONSUMER CHOICE OF BENEFITS HEALTH INSURANCE PLANS

Sec. 1507.001. PURPOSE. The legislature recognizes the need for

individuals, employers, and other purchasers of coverage in this

state to have the opportunity to choose health insurance plans

that are more affordable and flexible than existing market

policies offering accident and sickness insurance coverage. The

legislature, therefore, seeks to increase the availability of

health insurance coverage by allowing insurers authorized to

engage in the business of insurance in this state to issue

accident and sickness policies that, in whole or in part, do not

offer or provide state-mandated health benefits.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(a), eff. September 1, 2005.

Sec. 1507.002. DEFINITIONS. In this subchapter:

(1) "Health carrier" means any entity authorized under this code

or another insurance law of this state that provides health

insurance or health benefits in this state. The term includes an

insurance company, a group hospital service corporation under

Chapter 842, and a stipulated premium company under Chapter 884.

(2) "Standard health benefit plan" means an accident or sickness

insurance policy that, in whole or in part, does not offer or

provide state-mandated health benefits, but that provides

creditable coverage as defined by Section 1205.004(a) or

1501.102(a).

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(a), eff. September 1, 2005.

Sec. 1507.003. STATE-MANDATED HEALTH BENEFITS. (a) For

purposes of this subchapter, "state-mandated health benefits"

means coverage required under this code or other laws of this

state to be provided in an individual, blanket, or group policy

for accident and health insurance or a contract for a

health-related condition that:

(1) includes coverage for specific health care services or

benefits;

(2) places limitations or restrictions on deductibles,

coinsurance, copayments, or any annual or lifetime maximum

benefit amounts; or

(3) includes a specific category of licensed health care

practitioner from whom an insured is entitled to receive care.

(b) For purposes of this subchapter, "state-mandated health

benefits" does not include benefits that are mandated by federal

law or standard provisions or rights required under this code or

other laws of this state to be provided in an individual,

blanket, or group policy for accident and health insurance that

are unrelated to a specific health illness, injury, or condition

of an insured, including provisions related to:

(1) continuation of coverage under:

(A) Subchapters F and G, Chapter 1251;

(B) Section 1201.059; and

(C) Subchapter B, Chapter 1253;

(2) termination of coverage under Sections 1202.051 and

1501.108;

(3) preexisting conditions under Subchapter D, Chapter 1201, and

Sections 1501.102-1501.105;

(4) coverage of children, including newborn or adopted children,

under:

(A) Subchapter D, Chapter 1251;

(B) Sections 1201.053, 1201.061, 1201.063-1201.065, and

Subchapter A, Chapter 1367;

(C) Chapter 1504;

(D) Chapter 1503;

(E) Section 1501.157;

(F) Section 1501.158; and

(G) Sections 1501.607-1501.609;

(5) services of practitioners under:

(A) Subchapters A, B, and C, Chapter 1451; or

(B) Section 1301.052;

(6) supplies and services associated with the treatment of

diabetes under Subchapter B, Chapter 1358;

(7) coverage for serious mental illness under Subchapter A,

Chapter 1355;

(8) coverage for childhood immunizations and hearing screening

as required by Subchapters B and C, Chapter 1367, other than

Section 1367.053(c) and Chapter 1353;

(9) coverage for reconstructive surgery for certain craniofacial

abnormalities of children as required by Subchapter D, Chapter

1367;

(10) coverage for the dietary treatment of phenylketonuria as

required by Chapter 1359;

(11) coverage for referral to a non-network physician or

provider when medically necessary covered services are not

available through network physicians or providers, as required by

Section 1271.055; and

(12) coverage for cancer screenings under:

(A) Chapter 1356;

(B) Chapter 1362;

(C) Chapter 1363; and

(D) Chapter 1370.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(a), eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.029(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.029(a), eff. September 1, 2007.

Sec. 1507.004. STANDARD HEALTH BENEFIT PLANS AUTHORIZED; MINIMUM

REQUIREMENT. (a) A health carrier may offer one or more

standard health benefit plans.

(b) Any standard health benefit plan must include coverage for

direct services to an obstetrical or gynecological care provider

as required by Subchapter F, Chapter 1451.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(a), eff. September 1, 2005.

Sec. 1507.005. NOTICE TO POLICYHOLDER. (a) Each written

application for participation in a standard health benefit plan

must contain the following language at the beginning of the

document in bold type:

"You have the option to choose this Consumer Choice of Benefits

Health Insurance Plan that, either in whole or in part, does not

provide state-mandated health benefits normally required in

accident and sickness insurance policies in Texas. This standard

health benefit plan may provide a more affordable health

insurance policy for you, although, at the same time, it may

provide you with fewer health benefits than those normally

included as state-mandated health benefits in policies in Texas.

If you choose this standard health benefit plan, please consult

with your insurance agent to discover which state-mandated health

benefits are excluded in this policy."

(b) Each standard health benefit plan must contain the following

language at the beginning of the document in bold type:

"This Consumer Choice of Benefits Health Insurance Plan, either

in whole or in part, does not provide state-mandated health

benefits normally required in accident and sickness insurance

policies in Texas. This standard health benefit plan may provide

a more affordable health insurance policy for you, although, at

the same time, it may provide you with fewer health benefits than

those normally included as state-mandated health benefits in

policies in Texas. Please consult with your insurance agent to

discover which state-mandated health benefits are excluded in

this policy."

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(a), eff. September 1, 2005.

Sec. 1507.006. DISCLOSURE STATEMENT. (a) A health carrier

providing a standard health benefit plan must provide a proposed

policyholder or policyholder with a written disclosure statement

that:

(1) acknowledges that the standard health benefit plan being

purchased does not provide some or all state-mandated health

benefits;

(2) lists those state-mandated health benefits not included in

the standard health benefit plan; and

(3) if the standard health benefit plan is issued to an

individual policyholder, provides a notice that purchase of the

plan may limit the policyholder's future coverage options in the

event the policyholder's health changes and needed benefits are

not available under the standard health benefit plan.

(b) Each applicant for initial coverage and each policyholder on

renewal of coverage must sign the disclosure statement provided

by the health carrier under Subsection (a) and return the

statement to the health carrier. Under a group policy or

contract, the term "applicant" means the employer.

(c) A health carrier must:

(1) retain the signed disclosure statement in the health

carrier's records; and

(2) on request from the commissioner, provide the signed

disclosure statement to the department.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(a), eff. September 1, 2005.

Sec. 1507.007. ADDITIONAL POLICIES. A health carrier that

offers one or more standard health benefit plans under this

subchapter must also offer at least one accident or sickness

insurance policy that provides state-mandated health benefits and

is otherwise authorized by this code.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(a), eff. September 1, 2005.

Sec. 1507.008. RATES. A health carrier shall file for

informational purposes the rates to be used with a standard

health benefit plan. Nothing in this section shall be construed

as granting the commissioner any power or authority to determine,

fix, prescribe, or promulgate the rates to be charged for any

individual accident and sickness insurance policy or policies.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(a), eff. September 1, 2005.

Sec. 1507.009. RULES. The commissioner shall adopt rules

necessary to implement this subchapter.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(a), eff. September 1, 2005.

SUBCHAPTER B. CONSUMER CHOICE OF BENEFITS HEALTH MAINTENANCE

ORGANIZATION PLANS

Sec. 1507.051. PURPOSE. The legislature recognizes the need for

individuals and employers in this state to have the opportunity

to choose health maintenance organization plans that are more

affordable and flexible than existing market health care plans

offered by health maintenance organizations. The legislature,

therefore, seeks to increase the availability of health care

plans by allowing health maintenance organizations authorized to

operate health maintenance organizations in this state to issue

group or individual evidences of coverage that, in whole or in

part, do not offer or provide state-mandated health benefits.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(a), eff. September 1, 2005.

Sec. 1507.052. DEFINITIONS. (a) In this subchapter, "standard

health benefit plan" means a group or individual evidence of

coverage that, in whole or in part, does not offer or provide

state-mandated health benefits but that provides creditable

coverage as defined by Section 1205.004(a) or 1501.102(a).

(b) In this subchapter, terms defined by Section 843.002 have

the meanings assigned by that section.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(a), eff. September 1, 2005.

Sec. 1507.053. STATE-MANDATED HEALTH BENEFITS. (a) For

purposes of this subchapter, "state-mandated health benefits"

means coverage required under this code or other laws of this

state to be provided in an evidence of coverage that:

(1) includes coverage for specific health care services or

benefits;

(2) places limitations or restrictions on deductibles,

coinsurance, copayments, or any annual or lifetime maximum

benefit amounts, including limitations provided in Section

1271.151; or

(3) includes a specific category of licensed health care

practitioner from whom an enrollee is entitled to receive care.

(b) For purposes of this subchapter, "state-mandated health

benefits" does not include coverage that is mandated by federal

law or standard provisions or rights required under this code or

other laws of this state to be provided in an evidence of

coverage that are unrelated to a specific health illness, injury,

or condition of an enrollee, including provisions related to:

(1) continuation of coverage under Subchapter G, Chapter 1251;

(2) termination of coverage under Sections 1202.051 and

1501.108;

(3) preexisting conditions under Subchapter D, Chapter 1201, and

Sections 1501.102-1501.105;

(4) coverage of children, including newborn or adopted children,

under:

(A) Chapter 1504;

(B) Chapter 1503;

(C) Section 1501.157;

(D) Section 1501.158; and

(E) Sections 1501.607-1501.609;

(5) services of providers under Section 843.304;

(6) coverage for serious mental health illness under Subchapter

A, Chapter 1355; and

(7) coverage for cancer screenings under:

(A) Chapter 1356;

(B) Chapter 1362;

(C) Chapter 1363; and

(D) Chapter 1370.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(a), eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.030(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.030(a), eff. September 1, 2007.

Sec. 1507.054. STANDARD HEALTH BENEFIT PLANS AUTHORIZED. A

health maintenance organization authorized to issue an evidence

of coverage in this state may offer one or more standard health

benefit plans.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(a), eff. September 1, 2005.

Sec. 1507.055. NOTICE TO ENROLLEES. (a) Each written

application for enrollment in a standard health benefit plan must

contain the following language at the beginning of the document

in bold type:

"You have the option to choose this Consumer Choice of Benefits

Health Maintenance Organization health care plan that, either in

whole or in part, does not provide state-mandated health benefits

normally required in evidences of coverage in Texas. This

standard health benefit plan may provide a more affordable health

plan for you, although, at the same time, it may provide you with

fewer health plan benefits than those normally included as

state-mandated health benefits in Texas. If you choose this

standard health benefit plan, please consult with your insurance

agent to discover which state-mandated health benefits are

excluded in this evidence of coverage."

(b) Each standard health benefit plan must contain the following

language at the beginning of the document in bold type:

"This Consumer Choice of Benefits Health Maintenance Organization

health care plan, either in whole or in part, does not provide

state-mandated health benefits normally required in evidences of

coverage in Texas. This standard health benefit plan may provide

a more affordable health plan for you, although, at the same

time, it may provide you with fewer health plan benefits than

those normally included as state-mandated health benefits in

Texas. Please consult with your insurance agent to discover

which state-mandated health benefits are excluded in this

evidence of coverage."

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(a), eff. September 1, 2005.

Sec. 1507.056. DISCLOSURE STATEMENT. (a) A health maintenance

organization providing a standard health benefit plan must

provide a proposed contract holder or a contract holder with a

written disclosure statement that:

(1) acknowledges that the standard health benefit plan being

purchased does not provide some or all state-mandated health

benefits;

(2) lists those state-mandated health benefits not included in

the standard health benefit plan; and

(3) if the standard health benefit plan is issued to an

individual certificate holder, provides a notice that purchase of

the plan may limit the certificate holder's future coverage

options in the event the certificate holder's health changes and

needed benefits are not available under the standard health

benefit plan.

(b) Each applicant for initial enrollment and each contract

holder on renewal must sign the disclosure statement provided by

the health maintenance organization under Subsection (a) and

return the statement to the health maintenance organization.

Under a group evidence of coverage, the term "applicant" means

the employer.

(c) A health maintenance organization must:

(1) retain the signed disclosure statement in the organization's

records; and

(2) on request from the commissioner, provide the signed

disclosure statement to the department.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(a), eff. September 1, 2005.

Sec. 1507.057. ADDITIONAL EVIDENCES OF COVERAGE. A health

maintenance organization that offers one or more standard health

benefit plans under this subchapter must also offer at least one

evidence of coverage that provides state-mandated health benefits

and is otherwise authorized by this code.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(a), eff. September 1, 2005.

Sec. 1507.058. RATES. A health maintenance organization shall

file for informational purposes the rates to be used with a

standard health benefit plan. Nothing in this section shall be

construed as granting the commissioner any power or authority to

determine, fix, prescribe, or promulgate the rates to be charged

for any evidence of coverage.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(a), eff. September 1, 2005.

Sec. 1507.059. RULES. The commissioner shall adopt rules

necessary to implement this subchapter.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(a), eff. September 1, 2005.



CHAPTER 1508. HEALTHY TEXAS PROGRAM

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE G. HEALTH COVERAGE AVAILABILITY

CHAPTER 1508. HEALTHY TEXAS PROGRAM

Text of chapter effective on September 1, 2009, but only if a

specific appropriation is provided as described by Acts 2009,

81st Leg., R.S., Ch. 721, Sec. 2.04, which states: This Act does

not make an appropriation. This Act takes effect only if a

specific appropriation for the implementation of the Act is

provided in a general appropriations act of the 81st Legislature.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1508.001. PURPOSE. (a) The purposes of the Healthy Texas

Program are to:

(1) provide access to quality small employer health benefit

plans at an affordable price;

(2) encourage small employers to offer health benefit plan

coverage to employees and the dependents of employees; and

(3) maximize reliance on proven managed care strategies and

procedures.

(b) The Healthy Texas Program is not intended to diminish the

availability of traditional small employer health benefit plan

coverage under Chapter 1501.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

Sec. 1508.002. DEFINITIONS. In this chapter:

(1) "Dependent" has the meaning assigned by Section 1501.002(2).

(2) "Eligible employee" has the meaning assigned by Section

1501.002(3).

(3) "Fund" means the healthy Texas small employer premium

stabilization fund established under Subchapter F.

(4) "Health benefit plan" and "health benefit plan issuer" have

the meanings assigned by Sections 1501.002(5) and 1501.002(6),

respectively.

(5) "Program" means the Healthy Texas Program established under

this chapter.

(6) "Qualifying health benefit plan" means a health benefit plan

that provides benefits for health care services in the manner

described by this chapter.

(7) "Small employer" has the meaning assigned by Section

1501.002(14).

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

Sec. 1508.003. RULES. The commissioner may adopt rules as

necessary to implement this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

SUBCHAPTER B. EMPLOYER ELIGIBILITY; CONTRIBUTIONS

Sec. 1508.051. EMPLOYER ELIGIBILITY TO PARTICIPATE. (a) A

small employer may participate in the program if:

(1) during the 12-month period immediately preceding the date of

application for a qualifying health benefit plan, the small

employer does not offer employees group health benefits on an

expense-reimbursed or prepaid basis; and

(2) at least 30 percent of the small employer's eligible

employees receive annual wages from the employer in an amount

that is equal to or less than 300 percent of the poverty

guidelines for an individual, as defined and updated annually by

the United States Department of Health and Human Services.

(b) A small employer ceases to be eligible to participate in the

program if any health benefit plan that provides employee

benefits on an expense-reimbursed or prepaid basis, other than

another qualifying health benefit plan, is purchased or otherwise

takes effect after the purchase of a qualifying health benefit

plan.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

Sec. 1508.052. COMMISSIONER ADJUSTMENTS AUTHORIZED. (a) The

commissioner by rule may adjust the 12-month period described by

Section 1508.051(a)(1) to an 18-month period if the commissioner

determines that the 12-month period is insufficient to prevent

inappropriate substitution of other health benefit plans for

qualifying health benefit plan coverage under this chapter.

(b) The commissioner by rule may adjust the percentage of the

poverty guidelines described by Section 1508.051(a)(2) to a

higher or lower percentage if the commissioner determines that

the adjustment is necessary to fulfill the purposes of this

chapter. An adjustment made by the commissioner under this

subsection takes effect on the first July 1 following the

adjustment.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

Sec. 1508.053. MINIMUM EMPLOYER PARTICIPATION REQUIREMENTS. A

small employer that meets the eligibility requirements described

by Section 1508.051(a) may apply to purchase a qualifying health

benefit plan if 60 percent or more of the employer's eligible

employees elect to participate in the plan.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

Sec. 1508.054. EMPLOYER CONTRIBUTION REQUIREMENTS. (a) A small

employer that purchases a qualifying health benefit plan must:

(1) pay 50 percent or more of the premium for each employee

covered under the qualifying health benefit plan;

(2) offer coverage to all eligible employees receiving annual

wages from the employer in an amount described by Section

1508.051(a)(2) or 1508.052(b), as applicable; and

(3) contribute the same percentage of premium for each covered

employee.

(b) A small employer that purchases a qualifying health benefit

plan under the program may elect to pay, but is not required to

pay, all or any portion of the premium paid for dependent

coverage under the qualifying health benefit plan.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

SUBCHAPTER C. PROGRAM PARTICIPATION; REQUIRED COVERAGE AND

BENEFITS

Sec. 1508.101. PARTICIPATING PLAN ISSUERS. (a) Subject to

Subsection (b), any health benefit plan issuer may participate in

the program.

(b) The commissioner by rule may limit which health benefit plan

issuers may participate in the program if the commissioner

determines that the limitation is necessary to achieve the

purposes of this chapter.

(c) If the commissioner limits participation in the program

under Subsection (b), the commissioner shall contract on a

competitive procurement basis with one or more health benefit

plan issuers to provide qualifying health benefit plan coverage

under the program.

(d) Nothing in this chapter prohibits a regional or local health

care program described by Chapter 75, Health and Safety Code,

from participating in the program. The commissioner by rule

shall establish participation requirements applicable to regional

and local health care programs that consider the unique plan

designs, benefit levels, and participation criteria of each

program.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

Sec. 1508.102. PREEXISTING CONDITION PROVISION REQUIRED. A

health benefit plan offered under the program must include a

preexisting condition provision that meets the requirements

described by Section 1501.102.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

Sec. 1508.103. EXCEPTION FROM MANDATED BENEFIT REQUIREMENTS.

Except as expressly provided by this chapter, a small employer

health benefit plan issued under the program is not subject to a

law of this state that requires coverage or the offer of coverage

of a health care service or benefit.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

Sec. 1508.104. CERTAIN COVERAGE PROHIBITED OR REQUIRED. (a) A

qualifying health benefit plan may only provide coverage for

in-plan services and benefits, except for:

(1) emergency care; or

(2) other services not available through a plan provider.

(b) In-plan services and benefits provided under a qualifying

health benefit plan must include the following:

(1) inpatient hospital services;

(2) outpatient hospital services;

(3) physician services; and

(4) prescription drug benefits.

(c) The commissioner may approve in-plan benefits other than

those required under Subsection (b) or emergency care or other

services not available through a plan provider if the

commissioner determines the inclusion to be essential to achieve

the purposes of this chapter.

(d) The commissioner may, with respect to the categories of

services and benefits described by Subsections (b) and (c):

(1) prepare specifications for a coverage provided under this

chapter;

(2) determine the methods and procedures of claims

administration;

(3) establish procedures to decide contested cases arising from

coverage provided under this chapter;

(4) study, on an ongoing basis, the operation of all coverages

provided under this chapter, including gross and net costs,

administration costs, benefits, utilization of benefits, and

claims administration;

(5) administer the healthy Texas small employer premium

stabilization fund established under Subchapter F;

(6) provide the beginning and ending dates of coverages for

enrollees in a qualifying health benefit plan;

(7) develop basic group coverage plans applicable to all

individuals eligible to participate in the program;

(8) provide for optional group coverage plans in addition to the

basic group coverage plans described by Subdivision (7);

(9) provide, as determined to be appropriate by the

commissioner, additional statewide optional coverage plans;

(10) develop specific health benefit plans that permit access to

high-quality, cost-effective health care;

(11) design, implement, and monitor health benefit plan features

intended to discourage excessive utilization, promote efficiency,

and contain costs for qualifying health benefit plans;

(12) develop and refine, on an ongoing basis, a health benefit

strategy for the program that is consistent with evolving

benefits delivery systems;

(13) develop a funding strategy that efficiently uses employer

contributions to achieve the purposes of this chapter; and

(14) modify the copayment and deductible amounts for

prescription drug benefits under a qualifying health benefit

plan, if the commissioner determines that the modification is

necessary to achieve the purposes of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

SUBCHAPTER D. PROGRAM ADMINISTRATION

Sec. 1508.151. EMPLOYER CERTIFICATION. (a) At the time of

initial application, a health benefit plan issuer shall obtain

from a small employer that seeks to purchase a qualifying health

benefit plan a written certification that the employer meets the

eligibility requirements described by Section 1508.051 and the

minimum employer participation requirements described by Section

1508.053.

(b) Not later than the 90th day before the renewal date of a

qualifying health benefit plan, a health benefit plan issuer

shall obtain from the small employer that purchased the

qualifying health benefit plan a written certification that the

employer continues to meet the eligibility requirements described

by Section 1508.051 and the minimum employer participation

requirements described by Section 1508.053.

(c) A participating health benefit plan issuer may require a

small employer to submit appropriate documentation in support of

a certification described by Subsection (a) or (b).

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

Sec. 1508.152. APPLICATION PROCESS. (a) Subject to Subsection

(b), a health benefit plan issuer shall accept applications for

qualifying health benefit plan coverage from small employers at

all times throughout the calendar year.

(b) The commissioner may limit the dates on which a health

benefit plan issuer must accept applications for qualifying

health benefit plan coverage if the commissioner determines the

limitation to be necessary to achieve the purposes of this

chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

Sec. 1508.153. EMPLOYEE ENROLLMENT; WAITING PERIOD. (a) A

qualifying health benefit plan must provide employees with an

initial enrollment period that is 31 days or longer, and annually

at least one open enrollment period that is 31 days or longer.

The commissioner by rule may require an additional open

enrollment period if the commissioner determines that the

additional open enrollment period is necessary to achieve the

purposes of this chapter.

(b) A small employer may establish a waiting period for

employees during which an employee is not eligible for coverage

under a qualifying health benefit plan. The last day of a

waiting period established under this subsection may not be later

than the 90th day after the date on which the employee begins

employment with the small employer.

(c) A health benefit plan issuer may not deny coverage under a

qualifying health benefit plan to a new employee of a small

employer that purchased the qualifying health benefit plan if the

health benefit plan issuer receives an application for coverage

from the employee not later than the 31st day after the latter

of:

(1) the first day of the employee's employment; or

(2) the first day after the expiration of a waiting period

established under Subsection (b).

(d) Subject to Subsection (e), a health benefit plan issuer may

deny coverage under a qualifying health benefit plan to an

employee of a small employer who applies for coverage after the

period described by Subsection (c).

(e) A health benefit plan issuer that denies an employee

coverage under Subsection (d):

(1) may only deny the employee coverage until the next open

enrollment period; and

(2) may subject the enrollee to a one-year preexisting condition

provision, as described by Section 1508.102, if the period during

which the preexisting condition provision applies does not exceed

18 months from the date of the initial application for coverage

under the qualifying health benefit plan.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

Sec. 1508.154. REPORTS. A health benefit plan issuer that

participates in the program shall submit reports to the

department in the form and at the time the commissioner

prescribes.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

SUBCHAPTER E. RATING OF QUALIFIED HEALTH BENEFIT PLANS

Sec. 1508.201. RATING; PREMIUM PRACTICES IN GENERAL. (a) A

health benefit plan issuer participating in the program must:

(1) use rating practices for qualifying health benefit plans

that are consistent with the purposes of this chapter; and

(2) in setting premiums for qualifying health benefit plans,

consider the availability of reimbursement from the fund.

(b) A health benefit plan issuer participating in the program

shall apply rating factors consistently with respect to all small

employers in a class of business.

(c) Differences in premium rates charged for qualifying health

benefit plans must be reasonable and reflect objective

differences in plan design.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

Sec. 1508.202. PREMIUM RATE DEVELOPMENT AND CALCULATION. (a)

Rating factors used to underwrite qualifying health benefit plans

must produce premium rates for identical groups that:

(1) differ only by the amounts attributable to health benefit

plan design; and

(2) do not reflect differences because of the nature of the

groups assumed to select a particular health benefit plan.

(b) A health benefit plan issuer shall treat each qualifying

health benefit plan that is issued or renewed in a calendar month

as having the same rating period.

(c) A health benefit plan issuer may use only age and gender as

case characteristics, as defined by Section 1501.201(2), in

setting premium rates for a qualifying health benefit plan.

(d) The commissioner by rule may establish additional rating

criteria and requirements for qualifying health benefit plans if

the commissioner determines that the criteria and requirements

are necessary to achieve the purposes of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

Sec. 1508.203. FILING; APPROVAL. (a) A health benefit plan

issuer shall file with the department, for review and approval by

the commissioner, premium rates to be charged for qualifying

health benefit plans.

(b) If the commissioner limits health benefit plan issuer

participation in the program under Section 1508.101(b), premium

rates proposed to be charged for each qualifying health benefit

plan will be considered as an element in the contract procurement

process required under that section.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

SUBCHAPTER F. HEALTHY TEXAS SMALL EMPLOYER PREMIUM STABILIZATION

FUND

Sec. 1508.251. ESTABLISHMENT OF FUND. (a) To the extent that

funds appropriated to the department are available for this

purpose, the commissioner shall establish a fund from which

health benefit plan issuers may receive reimbursement for claims

paid by the health benefit plan issuers for individuals covered

under qualifying group health plans.

(b) The fund established under this section shall be known as

the healthy Texas small employer premium stabilization fund.

(c) The commissioner shall adopt rules necessary to implement

and administer the fund, including rules that set out the

procedures for operation of the fund and distribution of money

from the fund.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

Sec. 1508.252. OPERATION OF FUND; CLAIM ELIGIBILITY. (a) A

health benefit plan issuer is eligible to receive reimbursement

in an amount that is equal to 80 percent of the dollar amount of

claims paid between $5,000 and $75,000 in a calendar year for an

enrollee in a qualifying health benefit plan.

(b) A health benefit plan issuer is eligible for reimbursement

from the fund only for the calendar year in which claims are

paid.

(c) Once the dollar amount of claims paid on behalf of a covered

individual reaches or exceeds $75,000 in a given calendar year, a

health benefit plan issuer may not receive reimbursement for any

other claims paid on behalf of the individual in that calendar

year.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

Sec. 1508.253. REIMBURSEMENT REQUEST SUBMISSION. (a) A health

benefit plan issuer seeking reimbursement from the fund shall

submit a request for reimbursement in the form prescribed by the

commissioner by rule.

(b) A health benefit plan issuer must request reimbursement from

the fund annually, not later than the date determined by the

commissioner, following the end of the calendar year for which

the reimbursement requests are made.

(c) The commissioner may require a health benefit plan issuer

participating in the program to submit claims data in connection

with reimbursement requests as the commissioner determines to be

necessary to ensure appropriate distribution of reimbursement

funds and oversee the operation of the fund. The commissioner

may require that the data be submitted on a per covered

individual, aggregate, or categorical basis.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

Sec. 1508.254. FUND AVAILABILITY. (a) The commissioner shall

compute the total claims reimbursement amount for all health

benefit plan issuers participating in the program for the

calendar year for which claims are reported and reimbursement

requested.

(b) If the total amount requested by health benefit plan issuers

participating in the program for reimbursement for a calendar

year exceeds the amount of funds available for distribution for

claims paid during that same calendar year, the commissioner

shall provide for the pro rata distribution of any available

funds. A health benefit plan issuer participating in the program

is eligible to receive a proportional amount of any available

funds that is equal to the proportion of total eligible claims

paid by all participating health benefit plan issuers that the

requesting health benefit plan issuer paid.

(c) If the amount of funds available for distribution for claims

paid by all health benefit plan issuers participating in the

program during a calendar year exceeds the total amount requested

for reimbursement by all participating health benefit plan

issuers during that calendar year, the commissioner shall carry

forward any excess funds and make those excess funds available

for distribution in the next calendar year. Excess funds carried

over under this section are added to the fund in addition to any

other money appropriated for the fund for the calendar year into

which the funds are carried forward.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

Sec. 1508.255. PROGRAM REPORTING. (a) Each health benefit plan

issuer participating in the program shall provide the department,

in the form prescribed by the commissioner, monthly reports of

total enrollment under qualifying health benefit plans.

(b) On the request of the commissioner, each health benefit plan

issuer participating in the program shall furnish to the

department, in the form prescribed by the commissioner, data

other than data described by Subsection (a) that the commissioner

determines necessary to oversee the operation of the fund.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

Sec. 1508.256. CLAIMS EXPERIENCE DATA. (a) Based on available

data and appropriate actuarial assumptions, the commissioner

shall separately estimate the per covered individual annual cost

of total claims reimbursement from the fund for qualifying health

benefit plans.

(b) On request, a health benefit plan issuer participating in

the program shall furnish to the department claims experience

data for use in the estimates described by Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

Sec. 1508.257. TOTAL ELIGIBLE ENROLLMENT DETERMINATION. (a)

The commissioner shall determine total eligible enrollment under

qualifying health benefit plans by dividing the total funds

available for distribution from the fund by the estimated per

covered individual annual cost of total claims reimbursement from

the fund.

(b) At the end of the first year of enrollment and annually

thereafter, the commissioner shall submit a report to the

governor and the legislature regarding enrollment for the

previous year and limitations on future enrollment that ensure

that the program does not necessitate a substantial increase in

funding to continue the program, as consistent with Section

1508.001.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

Sec. 1508.258. EVALUATION AND PROTECTION OF FUND; EMPLOYER

ENROLLMENT SUSPENSION. (a) The commissioner shall suspend the

enrollment of new employers in qualifying health benefit plans if

the commissioner determines that the total enrollment reported by

all health benefit plan issuers under qualifying health benefit

plans exceeds the total eligible enrollment determined under

Section 1508.257 and is likely to result in anticipated annual

expenditures from the fund in excess of the total funds available

for distribution from the fund.

(b) The commissioner shall provide a health benefit plan issuer

participating in the program with notification of any enrollment

suspension under Subsection (a) as soon as practicable after:

(1) receipt of all enrollment data; and

(2) determination of the need to suspend enrollment.

(c) A suspension of issuance of qualifying health benefit plans

to employers under Subsection (a) does not preclude the addition

of new employees of an employer already covered under a

qualifying health benefit plan or new dependents of employees

already covered under a qualifying health benefit plan.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

Sec. 1508.259. EMPLOYER ENROLLMENT REACTIVATION. If, at any

point during a suspension of enrollment under Section 1508.258,

the commissioner determines that funds are sufficient to provide

for the addition of new enrollments, the commissioner:

(1) may reactivate new enrollments; and

(2) shall notify all participating group health benefit plan

issuers that enrollment of new employers may be resumed.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

Sec. 1508.260. FUND ADMINISTRATOR. (a) The commissioner may

obtain the services of an independent organization to administer

the fund.

(b) The commissioner shall establish guidelines for the

submission of proposals by organizations for the purposes of

administering the fund and may approve, disapprove, or recommend

modification to the proposal of an applicant to administer the

fund.

(c) An organization approved to administer the fund shall submit

reports to the commissioner, in the form and at the times

required by the commissioner, as necessary to facilitate

evaluation and ensure orderly operation of the fund, including an

annual report of the affairs and operations of the fund. The

annual report must also be delivered to the governor, the

lieutenant governor, and the speaker of the house of

representatives.

(d) An organization approved to administer the fund shall

maintain records in the form prescribed by the commissioner and

make those records available for inspection by or at the request

of the commissioner.

(e) The commissioner shall determine the amount of compensation

to be allocated to an approved organization as payment for fund

administration. Compensation is payable only from the fund.

(f) The commissioner may remove an organization approved to

administer the fund from fund administration. An organization

removed from fund administration under this subsection must

cooperate in the orderly transition of services to another

approved organization or to the commissioner.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

Sec. 1508.261. STOP-LOSS INSURANCE; REINSURANCE. (a) The

administrator of the fund, on behalf of and with the prior

approval of the commissioner, may purchase stop-loss insurance or

reinsurance from an insurance company licensed to write that

coverage in this state.

(b) Stop-loss insurance or reinsurance may be purchased to the

extent that the commissioner determines funds are available for

the purchase of that insurance.

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.

Sec. 1508.262. PUBLIC EDUCATION AND OUTREACH. (a) The

commissioner may use an amount of the fund, not to exceed eight

percent of the annual amount of the fund, for purposes of

developing and implementing public education, outreach, and

facilitated enrollment strategies targeted to small employers who

do not provide health insurance.

(b) The commissioner shall solicit and accept recommendations

concerning the development and implementation of education,

outreach, and enrollment strategies under Subsection (a) from

agents licensed under Title 13 to write health benefit plans in

this state.

(c) The commissioner may contract with marketing organizations

to perform or provide assistance with education, outreach, and

enrollment strategies described by Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch.

721, Sec. 2.01, eff. September 1, 2009.



CHAPTER 1550. CERTAIN REQUIREMENTS FOR INSURERS CONTRACTING WITH GOVERNMENTAL ENTITIES

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE H. HEALTH BENEFITS AND OTHER COVERAGES FOR GOVERNMENTAL

EMPLOYEES

CHAPTER 1550. CERTAIN REQUIREMENTS FOR INSURERS CONTRACTING WITH

GOVERNMENTAL ENTITIES

SUBCHAPTER B. CERTAIN CONTRACTS

WITH MUNICIPALITIES

Sec. 1550.051. DEFINITION OF INSURER. In this subchapter,

"insurer" means:

(1) an insurance company, including a company providing

stop-loss or excess loss insurance;

(2) a health maintenance organization operating under Section

1367.053, Subchapter A, Chapter 1452, Subchapter B, Chapter 1507,

Chapter 222, 251, or 258, as applicable to a health maintenance

organization, Chapter 843, Chapter 1271, and Chapter 1272;

(3) an approved nonprofit health corporation that holds a

certificate of authority issued under Chapter 844; or

(4) a third-party administrator that holds a certificate of

authority under Chapter 4151.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1G.002, eff. April 1, 2009.

Sec. 1550.052. BID REQUIREMENTS. (a) Except as provided by

Section 1550.054, an insurer that bids on a contract subject to

the competitive bidding and competitive proposal requirements

adopted under Section 252.021, Local Government Code, may not

submit a bid for a contract to provide stop-loss or other

insurance coverage that is subject to any qualification imposed

by the insurer that permits the insurer to modify or limit the

terms of insurance coverage to be provided after the contract has

been made.

(b) An insurer's bid submitted under Section 252.021, Local

Government Code, must contain the insurer's entire offer.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1G.002, eff. April 1, 2009.

Sec. 1550.053. CERTAIN EXCLUSIONS AND INCREASED DEDUCTIBLES

PROHIBITED. Except as provided by Section 1550.054, an insurer

that provides stop-loss or other insurance coverage for health

benefits under a contract subject to this subchapter may not,

based on an individual's prior medical history:

(1) exclude from coverage an individual who is otherwise

eligible for the health benefits coverage; or

(2) assign a higher deductible to the individual.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1G.002, eff. April 1, 2009.

Sec. 1550.054. EXCEPTION FOR WRITTEN WAIVER. By executing a

written waiver in favor of the insurer, a municipality as defined

by Section 1.005, Local Government Code, may waive a requirement

of Section 1550.052 or 1550.053(2).

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1G.002, eff. April 1, 2009.



CHAPTER 1551. TEXAS EMPLOYEES GROUP BENEFITS ACT

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE H. HEALTH BENEFITS AND OTHER COVERAGES FOR GOVERNMENTAL

EMPLOYEES

CHAPTER 1551. TEXAS EMPLOYEES GROUP BENEFITS ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1551.001. SHORT TITLE. This chapter may be cited as the

Texas Employees Group Benefits Act.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.002. PURPOSES. The purposes of this chapter are to:

(1) provide uniformity in life, accident, and health benefit

coverages for all state officers and employees and their

dependents;

(2) enable the state to attract and retain competent and able

employees by providing employees and their dependents with life,

accident, and health benefit coverages at least equal to those

commonly provided in private industry;

(3) foster, promote, and encourage employment by and service to

the state as a career profession for individuals of high

standards of competence and ability;

(4) recognize and protect the state's investment in each

permanent employee by promoting and preserving economic security

and good health among employees and their dependents;

(5) foster and develop high standards of employer-employee

relationships between the state and its employees;

(6) recognize the long and faithful service and dedication of

state officers and employees and encourage them to remain in

state service until eligible for retirement by providing health

benefits for them and their dependents; and

(7) recognize the service to the state by employees and retired

employees of community supervision and corrections departments by

extending to them and their dependents the same life, accident,

and health benefit coverages as those provided under this chapter

to state employees, retired state employees, and their

dependents.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1030, Sec. 1.01, eff.

Sept. 1, 2003.

Sec. 1551.003. GENERAL DEFINITIONS. In this chapter:

(1) "Administering firm" means a firm designated by the board of

trustees to administer coverages, services, benefits, or

requirements in accordance with this chapter and the rules

adopted by the board of trustees under this chapter.

(2) "Annuitant" means an individual eligible to participate in

the group benefits program under Section 1551.102.

(3) "Basic coverage" means the group coverage plans determined

by the board of trustees in which each eligible full-time

employee and annuitant participates automatically unless

participation is specifically waived.

(4) "Board of trustees" means the board of trustees established

under Chapter 815, Government Code, to administer the Employees

Retirement System of Texas.

(5) "Cafeteria plan" means a plan defined and authorized by

Section 125, Internal Revenue Code of 1986.

(6) "Employee" means an individual eligible to participate in

the group benefits program under Section 1551.101.

(7) "Employer" means this state and its agencies.

(8) "Executive director" means the executive director of the

Employees Retirement System of Texas.

(9) "Full-time employee" means an employee designated as a

full-time employee under Section 1551.319(c) or (d) or an

employee designated by the employer as working 40 or more hours a

week.

(9-a) "Good cause" means that a person's failure to act was not

because of a lack of due diligence the exercise of which would

have caused a reasonable person to take prompt and timely action.

A failure to act based on ignorance of the law or facts

reasonably discoverable through the exercise of due diligence

does not constitute good cause.

(10) "Group benefits program" means the state employees group

benefits program provided by this chapter.

(10-a) "Participant" means an eligible individual who

participates in the group benefits program.

(11) "Part-time employee" means an employee designated by the

employer as working less than 40 hours a week. For purposes of

this chapter, an individual described by Section 1551.101(e)(2)

is considered a part-time employee.

(12) "Serious mental illness" has the meaning assigned by

Section 1355.001.

(13) "Service" means personal service to the state creditable in

accordance with rules adopted by the board of trustees.

(14) "State agency" means a commission, board, department,

division, institution of higher education, or other agency of

this state created by the constitution or statutes of this state.

The term also includes the Texas Municipal Retirement System and

the Texas County and District Retirement System.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 366, Sec. 2.01, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

347, Sec. 24, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2G.018, eff. April 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 31, eff. September 1, 2009.

Sec. 1551.004. DEFINITION OF DEPENDENT. (a) In this chapter,

"dependent" with respect to an individual eligible to participate

in the group benefits program under Section 1551.101 or 1551.102

means the individual's:

(1) spouse;

(2) unmarried child younger than 25 years of age;

(3) child of any age who the board of trustees determines lives

with or has the child's care provided by the individual on a

regular basis if:

(A) the child is mentally retarded or physically incapacitated

to the extent that the child is dependent on the individual for

care or support, as determined by the board of trustees;

(B) the child's coverage under this chapter has not lapsed; and

(C) the child is at least 25 years old and was enrolled as a

participant in the health benefits coverage under the group

benefits program on the date of the child's 25th birthday;

(4) child of any age who is unmarried, for purposes of health

benefit coverage under this chapter, on expiration of the child's

continuation coverage under the Consolidated Omnibus Budget

Reconciliation Act of 1985 (Pub. L. No. 99-272) and its

subsequent amendments; and

(5) ward, as that term is defined by Section 601, Texas Probate

Code.

(b) In this section, "child" includes:

(1) a natural child, adopted child, stepchild, or foster child;

or

(2) a child who is related by blood or marriage and was claimed

as a dependent on the federal income tax return of an individual

who is eligible to participate in the group benefits program

under Section 1551.101 or 1551.102 for the calendar year

preceding the plan year in which the child is first enrolled as a

dependent under Subchapter D, and for each subsequent year in

which the child is enrolled as a dependent.

(c) The requirement in Subsection (b)(2) that a child must be

claimed as a dependent on a federal income tax return in the

calendar year preceding the child's enrollment does not apply if:

(1) the child is born in the year in which the child is first

enrolled; or

(2) the participant can demonstrate good cause for not claiming

the child as a dependent in the preceding calendar year.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.401(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 32, eff. September 1, 2009.

Sec. 1551.005. DEFINITION OF HEALTH BENEFIT PLAN. (a) In this

chapter, "health benefit plan" means a plan that provides, pays

for, or reimburses expenses for health care services, including

comparable health care services for participants who rely solely

on spiritual means through prayer for healing in accordance with

the teaching of a well-recognized church or denomination.

(b) A health benefit plan shall be provided on a group basis

through:

(1) a policy or contract;

(2) a medical, dental, or hospital service agreement;

(3) a membership or subscription contract;

(4) a salary continuation plan;

(5) a health maintenance organization agreement;

(6) a preferred provider arrangement; or

(7) any other similar group arrangement or a combination of

policies, plans, contracts, agreements, or arrangements described

by this subsection.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.006. DEFINITION OF INSTITUTION OF HIGHER EDUCATION.

(a) In this chapter, except as provided by Subsection (b),

"institution of higher education" means a public junior college,

a senior college or university, or any other agency of higher

education within the meaning and jurisdiction of Chapter 61,

Education Code.

(b) In this chapter, "institution of higher education" does not

include:

(1) an entity in The University of Texas System, as described by

Section 65.02, Education Code; and

(2) an entity in The Texas A&M University System, as

described by Subtitle D, Title 3, Education Code, including the

Texas Veterinary Medical Diagnostic Laboratory.

(c) Notwithstanding Subsection (b), The Texas A&M University

System, including the Texas Veterinary Medical Diagnostic

Laboratory, participates in the group benefits program if, not

later than November 1, 2004, the system notifies the board of

trustees of the system's election to participate. If notice is

provided as required by this subsection, the employees and

annuitants of the system, including the veterinary medical

laboratory, and the dependents of those employees and annuitants,

participate in the group benefits program effective not later

than September 1, 2005.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 366, Sec. 2.02, eff.

Sept. 1, 2003.

Sec. 1551.007. DEFINITION OF CARRIER. In this chapter,

"carrier" means:

(1) an insurance company that is authorized by the department

under this code or another insurance law of this state to provide

any of the types of insurance coverages, benefits, or services

provided for in this chapter and that:

(A) has a surplus of $1 million;

(B) has a successful operating history; and

(C) has had successful experience, as determined by the

department, in providing and servicing any of the types of group

coverage provided for in this chapter;

(2) a corporation operating under Chapter 842 or 843 that

provides any of the types of coverage, benefits, or services

provided for in this chapter and that:

(A) has a successful operating history; and

(B) has had successful experience, as determined by the

department, in providing and servicing any of the types of group

coverage provided for in this chapter; or

(3) any combination of carriers described by Subdivisions (1)

and (2) on terms the board of trustees prescribes.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.402,

eff. Sept. 1, 2003.

Sec. 1551.008. APPLICABILITY OF DEFINITIONS. The definition of

a term defined by this subchapter and the use of the terms

"employee" and "annuitant" to refer to individuals eligible to

participate in the group benefits program under Sections 1551.101

and 1551.102 apply to this chapter unless a different meaning is

plainly required by the context in which the term appears.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.009. BOARD OF TRUSTEES MAY DEFINE OTHER WORDS. The

board of trustees may define by rule a word in terms necessary in

the administration of this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.010. BOARD OF TRUSTEES APPROVAL FOR PAYROLL DEDUCTIONS

OR REDUCTIONS. A state agency may not establish, continue, or

authorize payroll deductions or reductions for any benefit or

coverage as provided by this chapter without the express approval

of the board of trustees.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.011. EXEMPTION FROM EXECUTION. All benefit payments,

contributions of employees and annuitants, and optional benefit

payments, any rights, benefits, or payments accruing to a person

under this chapter, and all money in a fund created by this

chapter:

(1) are exempt from execution, attachment, garnishment, or any

other process; and

(2) may not be assigned, except:

(A) for direct payment that a participant may assign to a

provider of health care services; and

(B) as specifically provided by this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.012. EXEMPTION FROM STATE TAXES AND FEES. Any

coverage established under this chapter, including a policy, an

insurance contract, a certificate of coverage, an evidence of

coverage, and an agreement with a health maintenance organization

or a plan administrator, is not subject to any state tax,

regulatory fee, or surcharge, including a premium or maintenance

tax or fee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.013. COMBINING OF CARRIERS NOT RESTRAINT OF TRADE.

Carriers combining to bid, underwrite, or both bid and underwrite

for the group benefits program are not in violation of Chapter

15, Business & Commerce Code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.014. EXCLUSIVE REMEDIES. The remedies provided under

this chapter are the exclusive remedies available to an employee,

participant, annuitant, or dependent.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.403(a), eff.

Sept. 1, 2003.

SUBCHAPTER B. ADMINISTRATION AND IMPLEMENTATION

Sec. 1551.051. ADMINISTRATION AND IMPLEMENTATION. The

administration and implementation of this chapter are vested

solely in the board of trustees.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.052. AUTHORITY FOR RULES, PLANS, PROCEDURES, AND

ORDERS. (a) The board of trustees may adopt rules consistent

with this chapter as it considers necessary to implement this

chapter and its purposes, including rules that provide standards

for determining eligibility for participation in the group

benefits program, including standards for determining disability.

(b) The board of trustees may adopt a plan, procedure, or order

reasonably necessary to implement this chapter and its purposes.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.053. AUTHORITY TO HIRE EMPLOYEES. (a) The board of

trustees may hire employees as the board considers necessary to

ensure the proper administration of this chapter and the

coverages, services, and benefits provided for or authorized by

this chapter.

(b) The board of trustees shall determine and assign the

compensation and duties of the employees.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.055. GENERAL POWERS OF BOARD OF TRUSTEES REGARDING

COVERAGE PLANS. The board of trustees may:

(1) prepare specifications for a coverage provided under this

chapter;

(2) prescribe the time and conditions under which an employee,

annuitant, or dependent is eligible for a coverage provided under

this chapter;

(3) determine the methods and procedures of claims

administration;

(4) determine the amount of payroll deductions and reductions

applicable to employees and annuitants and establish procedures

to implement those deductions and reductions;

(5) establish procedures for the board of trustees to decide

contested cases arising from a coverage provided under this

chapter;

(6) study, on an ongoing basis, the operation of all coverages

provided under this chapter, including gross and net costs,

administration costs, benefits, utilization of benefits, and

claims administration;

(7) administer the employees life, accident, and health

insurance and benefits fund;

(8) provide the beginning and ending dates of coverages of

participants under all benefit plans;

(9) develop basic group coverage plans applicable to all

individuals eligible to participate in the group benefits program

under Sections 1551.101 and 1551.102;

(10) provide for optional group coverage plans in addition to

the basic group coverage plans;

(11) provide, as the board of trustees determines is

appropriate, either additional statewide optional coverage plans

or individual agency coverage plans;

(12) develop health benefit plans that permit access to

high-quality, cost-effective health care;

(13) design, implement, and monitor health benefit plan features

intended to discourage excessive utilization, promote efficiency,

and contain costs;

(14) develop and refine, on an ongoing basis, a health benefit

strategy consistent with evolving benefit delivery systems;

(15) develop a funding strategy that efficiently uses employer

contributions to achieve the purposes of this chapter and that is

reasonable and ensures participants a fair choice among health

benefit plans as provided by Section 1551.302; and

(16) appoint an advisory committee for the group benefits

program under the terms provided by Section 815.509, Government

Code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.406(a),

eff. Sept. 1, 2003.

Sec. 1551.056. INDEPENDENT ADMINISTRATOR. (a) The board of

trustees may, on a competitive bid basis, contract with an entity

to act for the board as an independent administrator or manager

of the coverages, services, and benefits authorized under this

chapter.

(b) The entity must be a qualified, experienced firm of group

insurance specialists or an administering firm and shall assist

the board of trustees in ensuring the proper administration of

this chapter and the coverages, services, and benefits provided

for or authorized by this chapter.

(c) The board of trustees shall pay an independent administrator

selected under this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.057. COMPENSATION OF PERSON EMPLOYED BY BOARD OF

TRUSTEES. The board of trustees shall pay the compensation and

expenses of a person employed by the board at the rate or in the

amount approved by the board. The rate or amount may not exceed

the rate or amount paid for similar services.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.058. ELECTRONIC AUTHORIZATIONS. (a) The board of

trustees may develop a system for a participant to electronically

authorize:

(1) enrollment in a coverage or benefit;

(2) contributions to a coverage or benefit; and

(3) deductions or reductions to the participant's compensation

or annuity for participation in a coverage or benefit.

(b) Notwithstanding any other law, the board of trustees may

permit or require an authorization covered by Subsection (a) to

be made electronically.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.059. CERTIFICATE OF COVERAGE. The board of trustees

shall provide for issuance to each employee or annuitant

participating in the group benefits program a certificate of

coverage that states:

(1) the benefits to which the participant is entitled;

(2) to whom the benefits are payable;

(3) to whom a claim must be submitted; and

(4) the provisions of the plan document, in summary form, that

principally affect the participant.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.060. IDENTIFICATION CARDS. (a) The board of trustees

may issue a single identification card to a participant in a

health benefit plan and separately administered coverage under

this chapter that offers pharmacy benefits.

(b) The card may contain information regarding both health and

pharmacy benefits.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.061. ANNUAL REPORT. The board of trustees shall

submit a written report not later than January 1 of each year to

the governor, lieutenant governor, speaker of the house of

representatives, and Legislative Budget Board concerning the

coverages provided and the benefits and services being received

by all participants under this chapter. The report must include

information about the effectiveness and efficiency of:

(1) managed care cost containment practices; and

(2) fraud detection and prevention procedures.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.062. INFORMATION ON OPERATION AND ADMINISTRATION OF

CHAPTER. (a) The board of trustees shall:

(1) conduct a continuing study of the operation and

administration of this chapter, including:

(A) conducting surveys and preparing reports on group coverages

and benefits available to participants; and

(B) studying experience relating to group coverages and benefits

available to participants; and

(2) maintain statistics on the number, type, and disposition of

fraudulent claims for benefits under this chapter.

(b) A contract entered into under this chapter must require a

carrier to:

(1) furnish any reasonable report the board of trustees

determines is necessary to enable the board to perform its

functions under this chapter; and

(2) permit the board and a representative of the state auditor

to examine records of the carrier as necessary to accomplish the

purposes of this chapter.

(c) Each state agency shall keep records, make certifications,

and furnish the board of trustees with information and reports

necessary to enable the board to perform its functions under this

chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.063. CONFIDENTIALITY OF CERTAIN RECORDS. (a) The

records of a participant in the group benefits program in the

custody of the Employees Retirement System of Texas, or of an

administering firm, carrier, or another governmental entity

acting on behalf of the retirement system, are confidential and

not subject to disclosure, and the retirement system,

administering firm, carrier, or governmental entity is not

required to accept or comply with a request for a record or

information about a record or to seek an opinion from the

attorney general, because the records are exempt from the

provisions of Chapter 552, Government Code, except as provided by

this section.

(b) The records may be released to a participant or to an

authorized attorney, family member, or representative acting on

behalf of the participant.

(c) To accomplish the purposes of this chapter, the board of

trustees may release the records to:

(1) an administering firm, carrier, agent, or attorney acting on

behalf of the board;

(2) another governmental entity having a legitimate need for the

information to perform a function of the board of trustees;

(3) an authorized medical provider of the participant; or

(4) a party in response to a subpoena issued under applicable

law.

(d) The records of a participant remain confidential after

release to a person as authorized by this section.

(d-1) A record released or received by the Employees Retirement

System of Texas under this section may be transmitted

electronically, including through the use of an electronic

signature or certification in a form acceptable to the retirement

system. An unintentional disclosure to, or unauthorized access

by, a third party related to the transmission or receipt of

information under this section is not a violation by the

retirement system of any law, including a law or rule relating to

the protection of confidential information.

(e) The records of a participant may become part of the public

record of an administrative or judicial proceeding related to a

contested case under this chapter unless the records are closed

to public access by a protective order issued under applicable

law. If a participant's records have become part of the public

record of a proceeding and the records are not the subject of a

protective order, the participant is considered to have waived

the privacy of the participant's records.

(f) The Employees Retirement System of Texas has sole discretion

in determining if a record is subject to this section. For

purposes of this section, a record includes any identifying

information about a person, living or deceased, who is or was an

employee, annuitant, dependent, or participant in the group

benefits program.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1111, Sec. 33, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.404(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

347, Sec. 25, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 33, eff. September 1, 2009.

Sec. 1551.064. CERTAIN GROUP HEALTH AND ACCIDENT POLICIES OR

CONTRACTS. (a) This section applies only to a group policy or

contract described by Section 1251.301. A policy or contract

executed under this chapter must provide that:

(1) premium payments must be:

(A) paid directly to the Employees Retirement System of Texas;

and

(B) postmarked or received not later than the 10th day of the

month for which the premium is due;

(2) the premium for group continuation coverage under Subchapter

G, Chapter 1251, may not exceed the level established for other

surviving dependents of deceased employees and annuitants;

(3) at the time the group policy or contract is delivered,

issued for delivery, renewed, amended, or extended, the Employees

Retirement System of Texas shall give notice of the continuation

option to each state agency covered by the group benefits

program; and

(4) each state agency shall give written notice of the

continuation option to each employee and dependent of an employee

who is covered by the group benefits program.

(b) A group policy or contract executed under this chapter must

provide that, not later than the 15th day after the date of any

severance of the family relationship that might activate the

continuation option under Subchapter G, Chapter 1251, the group

member shall give written notice of the severance to the

employing state agency.

(c) On receipt of notice under Subsection (b) or on the death of

an employee, the employing state agency shall give written notice

of the continuation option to each affected dependent. The notice

must state the amount of the premium to be charged and must be

accompanied by any necessary enrollment forms.

(d) A covered dependent must exercise the continuation option

not later than the 45th day after the date of:

(1) the severance of the family relationship; or

(2) the retirement or death of the group member.

(e) A covered dependent must provide written notice of the

exercise of the continuation option to the employing state agency

within the time prescribed by Subsection (d). Coverage under the

policy or contract remains in effect during the period prescribed

by Subsection (d) if the premiums are paid.

(f) Any period of previous coverage under the policy or contract

must be used in full or partial satisfaction of any required

probationary or waiting periods provided in the policy or

contract for dependent coverage.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2G.019, eff. April 1, 2009.

Sec. 1551.065. DISCLOSURE OF SOCIAL SECURITY NUMBER. The board

of trustees may require an individual to disclose the

individual's social security number as the board considers

necessary to properly administer this chapter and any coverage,

service, or benefit authorized by this chapter or as otherwise

required by state or federal law.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.404(b), eff.

Sept. 1, 2003.

Sec. 1551.066. INFORMATION RELATING TO MISCONDUCT. (a) This

section applies to:

(1) the Employees Retirement System of Texas;

(2) a carrier or other insurance company or health maintenance

organization;

(3) an administering firm or other insurance support

organization that provides information or services to the group

benefits program or the Employees Retirement System of Texas;

(4) an agent or third-party administrator authorized under this

chapter or licensed under this code;

(5) a regulatory authority or department; and

(6) a board member, executive director, employee, auditor, or

actuary of an entity described by this section.

(b) A person may collect from, furnish to, or exchange with

another person information, including medical records or other

confidential information, to the extent the person considers

necessary to detect or to impose a sanction for a criminal act, a

misrepresentation, or nondisclosure that is related to an attempt

to obtain coverage, payment, reimbursement, or a benefit under

this chapter.

(c) A person who acts under Subsection (b) is immune from suit

and criminal or civil liability unless the person acts with

malice or intent to defraud.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.405(a), eff.

Sept. 1, 2003.

Sec. 1551.067. PHARMACY BENEFIT MANAGER CONTRACTS. (a) In

awarding a contract to provide pharmacy benefit manager services

under this chapter, the board of trustees is not required to

select the lowest bid but must select a contract that meets the

criteria established by this section.

(b) The contract must state that:

(1) the board of trustees is entitled to audit the pharmacy

benefit manager to verify costs and discounts associated with

drug claims, pharmacy benefit manager compliance with contract

requirements, and services provided by subcontractors;

(2) the audit must be conducted by an independent auditor in

accordance with established auditing standards; and

(3) to conduct the audit, the board of trustees and the

independent auditor are entitled access to information related to

the services and the costs associated with the services performed

under the contract, including access to the pharmacy benefit

manager's facilities, records, contracts, medical records, and

agreements with subcontractors.

(c) The contract must define the information that the pharmacy

benefit manager is required to provide to the board of trustees

concerning the audit of the retail, independent, and mail order

pharmacies performing services under the contract and describe

how the results of these audits must be reported to the board of

trustees, including how often the results must be reported. The

contract must state whether the pharmacy benefit manager is

required to return recovered overpayments to the board of

trustees.

(d) The contract must state that any audit of a mail order

pharmacy owned by the pharmacy benefit manager must be conducted

by an independent auditor selected by the board of trustees in

accordance with established auditing standards.

Added by Acts 2009, 81st Leg., R.S., Ch.

1207, Sec. 3, eff. September 1, 2009.

SUBCHAPTER C. COVERAGE AND PARTICIPATION

Sec. 1551.101. PARTICIPATION ELIGIBILITY: STATE OFFICERS AND

EMPLOYEES. (a) An elected or appointed officer or employee who

performs service, other than as an independent contractor, for

this state, including an institution of higher education, and who

is described by this section is eligible to participate in the

group benefits program as an employee on the date specified by

Section 1551.1055.

(b) An individual is eligible to participate in the group

benefits program as provided by Subsection (a) if the individual

receives compensation for service performed for this state

pursuant to a payroll certified by a state agency, other than an

institution of higher education, or by an elected or appointed

officer of this state, including a payment made from:

(1) an amount appropriated by the legislature from a state fund;

(2) a trust fund held by the comptroller; or

(3) money paid under the official budget of a state agency,

other than money appropriated under a general appropriations act.

(c), (d) Repealed by Acts 2003, 78th Leg., ch. 366, Sec. 2.14.

(e) An individual is eligible to participate in the group

benefits program as provided by Subsection (a) if the individual

receives compensation for service performed for an institution of

higher education pursuant to a payroll certified by an

institution of higher education or by an elected or appointed

officer of this state and either:

(1) is eligible to become a member of the Teacher Retirement

System of Texas after any waiting period provided by law before

membership in that retirement system; or

(2) is employed at least 20 hours a week and is not permitted to

be a member of the Teacher Retirement System of Texas because the

individual is employed by an institution of higher education only

in a position that as a condition of employment requires the

individual to be enrolled as a student in the institution in

graduate-level courses.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 366, Sec. 2.03, 2.14,

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

347, Sec. 26, eff. September 1, 2005.

Sec. 1551.102. PARTICIPATION ELIGIBILITY: ANNUITANTS. (a) An

individual who has at least 10 years of service credit, as

determined by the board of trustees, for which the individual was

eligible to participate in the group benefits program under

Section 1551.101 or who has at least five years of membership and

five years of military service credited in the Employees

Retirement System of Texas and who retires in a manner described

by this section is eligible, subject to Section 1551.1055, to

participate as an annuitant in the group benefits program.

(b) An individual is eligible to participate in the group

benefits program as provided by Subsection (a) if:

(1) the individual retires under the jurisdiction of the

Employees Retirement System of Texas; and

(2) the individual:

(A) receives or is eligible to receive an annuity under Section

814.104(a)(2), Government Code, and has at least 10 years of

eligible service credit;

(B) receives or is eligible to receive an annuity under Chapter

803 or Section 814.104(a)(1), Government Code, has at least 10

years of eligible service credit, and is at least 65 years of

age; or

(C) receives or is eligible to receive an annuity that is based

on eligibility under Section 814.002, 814.102, 814.104(b),

814.107(a), 834.101, or 839.101, Government Code.

(c) An individual is eligible to participate in the group

benefits program as provided by Subsection (a) if:

(1) the individual retires under the jurisdiction of the Teacher

Retirement System of Texas and has at least 10 years of eligible

service credit, including not more than five years of military

service credited in the Employees Retirement System of Texas, or

has five years of eligible service credit and is the sole

surviving spouse of military personnel who was killed in action;

(2) the individual:

(A) has accumulated eligible service credit in an amount so that

the sum of the person's age and amount of service credit,

including months of age and credit, equals or exceeds the number

80; or

(B) is at least 65 years of age; and

(3) the individual was employed, as the last state employment

before retirement, including employment by a public junior

college, by a state agency whose employees are authorized to

participate in the group benefits program.

(d) An individual is eligible to participate in the group

benefits program as provided by Subsection (a) if:

(1) the individual retires under the optional retirement program

established by Chapter 830, Government Code;

(2) the individual has at least 10 years of eligible service

credit; and

(3) the individual:

(A) is at least 65 years of age, or would have been eligible to

retire and receive a service or disability retirement annuity

from the Teacher Retirement System of Texas or the Employees

Retirement System of Texas in an amount such that the sum of the

person's age and amount of service credit, including months of

age and credit, equals or exceeds the number 80 or would have

been eligible to retire and receive a disability retirement

annuity from the Teacher Retirement System of Texas or the

Employees Retirement System of Texas, if the individual had not

elected to participate in the optional retirement program, and is

eligible to receive an annuity or periodic distribution of funds

from an account under the optional retirement program; or

(B) is disabled as determined by the Employees Retirement System

of Texas based on at least 10 years of eligible service credit,

and is receiving an annuity or periodic distribution of funds

from an account under the optional retirement program.

(e) An individual is eligible to participate in the group

benefits program as provided by Subsection (a) if the individual

retired under Subtitle C, Title 8, Government Code, before

September 1, 1991, with at least five and less than 10 years of

service credit.

(f) An individual is eligible to participate in the group

benefits program if the individual is certified and qualified as

disabled and receives or is eligible to receive an annuity under

Section 814.202, 814.207, 824.302, only as to higher education,

834.201, or 839.201, Government Code.

(g) An individual is eligible to participate in the group

benefits program as provided by Subsection (a) if the individual

is at least 65 years of age and retires under a federal or state

statutory retirement program not described by another provision

of this section, to which an institution of higher education has

made employer contributions, and the individual has met service

requirements, age requirements, and other applicable requirements

comparable to the requirements for retirement under the Teacher

Retirement System of Texas, based on at least 10 years of service

credit.

(h) A person eligible to participate and participating in the

group benefits program as an annuitant on September 1, 2003, may

continue to participate in the program as an annuitant if a lapse

in coverage has not occurred.

(i) Subject to Section 1551.323, an individual and the

individual's dependents are eligible to participate in the group

benefits program as an annuitant and the dependents of an

annuitant if the individual:

(1) served in a position for which the individual was eligible

to participate in the group benefits program under Section

1551.101 on or before August 31, 2003; and

(2) at the time of retirement meets the requirements for

eligibility for participation in the program as an annuitant as

those requirements existed on August 31, 2003.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 366, Sec. 2.04, 2.05,

eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1111, Sec. 34, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.401(b),

eff. Sept. 1, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec.

16.01, eff. Jan. 11, 2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 34, eff. September 1, 2009.

Sec. 1551.1021. PARTICIPATION ELIGIBILITY: CERTAIN FACULTY OF

INSTITUTIONS OF HIGHER EDUCATION. (a) An adjunct faculty member

at a public institution of higher education is eligible to

participate in the group benefits program as an employee if the

faculty member:

(1) receives compensation for services rendered to a public

institution of higher education as an adjunct faculty member;

(2) has been employed as a faculty member by the same public

institution of higher education and has taught at least one

course in each regular fall and spring semester at the public

institution of higher education in each of the preceding three

academic years; and

(3) is under contract or is scheduled to teach at least 12

semester credit hours in the academic year of coverage or, if the

person is also employed by the public institution of higher

education to perform nonteaching duties, is under contract or is

scheduled to teach at least six semester credit hours in the

academic year of coverage and has been approved by the public

institution of higher education to participate in the group

benefits program.

(b) From money appropriated from a fund other than the general

revenue fund or from money available from local sources, a public

institution of higher education may, for an adjunct faculty

member eligible to receive benefits under this section,

contribute:

(1) not more than 50 percent of the cost of basic coverage for

the employee; and

(2) not more than 25 percent of the cost of dependent coverage.

(c) Subsection (b) does not prohibit a public institution of

higher education from contributing, from money other than money

appropriated from the general revenue fund, amounts that exceed

the amount specified in Subsection (b) to provide coverage for a

person employed by a public institution of higher education who

meets the criteria for eligibility under Subsection (a).

Added by Acts 2003, 78th Leg., ch. 366, Sec. 4.04, eff. Sept. 1,

2003.

Sec. 1551.103. RIGHT TO COVERAGE. Subject to Section 1551.351,

an individual eligible to participate in the group benefits

program under Section 1551.101 or 1551.102 may not be denied any

group coverage under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.104. AUTOMATIC COVERAGE. (a) Subject to Sections

1551.101 and 1551.102, each full-time employee is covered

automatically by the basic coverage plan for employees and each

annuitant is covered by the basic coverage plan for annuitants

unless:

(1) participation is specifically waived as provided by Section

1551.1045;

(2) the employee or annuitant is expelled from the program under

Section 1551.351; or

(3) eligibility is otherwise limited by this chapter.

(b) This section does not apply to an employee described by

Section 1551.101(e)(2).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 366, Sec. 2.06, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

899, Sec. 4.01, eff. August 29, 2005.

Sec. 1551.1045. WAIVER. (a) Subject to Subsections (b) and

(c), an employee or annuitant may waive in writing any coverage

provided under this chapter.

(b) To waive coverage under the basic coverage plan for

employees, a full-time employee must demonstrate, in the manner

required by the board of trustees, that the employee is:

(1) covered by another health benefit plan that provides

substantially equivalent coverage, as determined by the board of

trustees, to the coverage provided to employees by the basic

coverage plan; or

(2) eligible for benefits under the TRICARE Military Health

System.

(c) To waive coverage under the basic coverage plan for

annuitants for the purpose of eligibility for an incentive

payment under Section 1551.222, an annuitant must demonstrate, in

the manner required by the board of trustees, that the annuitant

is:

(1) covered by another health benefit plan that provides

substantially equivalent coverage, as determined by the board of

trustees, to the coverage provided to annuitants by the basic

coverage plan; or

(2) eligible for benefits under the TRICARE Military Health

System.

Added by Acts 2005, 79th Leg., Ch.

899, Sec. 4.02, eff. August 29, 2005.

Sec. 1551.105. DATE AUTOMATIC COVERAGE BEGINS. Automatic

coverage under this subchapter begins on the date an employee or

annuitant becomes eligible for coverage.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.1055. DATE ELIGIBILITY BEGINS; WAITING PERIOD. (a)

Except as provided by Subsection (c) or (d), eligibility under

Section 1551.101 begins on the first day of the calendar month

that begins after the 90th day after the date the employee

performs services for a state agency or is qualified for and

begins to hold elected or appointed office.

(b) Except as provided by Subsection (c), eligibility under

Section 1551.102, for an individual who does not retire at the

end of the last month for which the individual is on the payroll

of a state agency before retirement, begins on the first day of

the calendar month that begins after the 90th day after the date

the individual retires.

(c) The waiting period established by Subsections (a) and (b)

applies only to the determination of initial eligibility to

participate in the group benefits program and does not apply to

the determination of initial eligibility to participate in

optional and voluntary insurance coverages under the group

benefits program.

(d) This subsection applies only to an employee of an

institution of higher education or a dependent of the employee.

Notwithstanding Subsection (a), eligibility under Section

1551.101 may not begin earlier than the first day that an

employee performs services for an institution of higher education

if any amount paid for premium incurred before the date specified

under Subsection (a) for the employee and any dependents of the

employee is paid from money not appropriated from the general

revenue fund, in accordance with policies and procedures

established by the governing body of the institution of higher

education.

Added by Acts 2003, 78th Leg., ch. 366, Sec. 2.07, eff. Sept. 1,

2003.

Sec. 1551.106. GROUP COVERAGE PLAN PURCHASED TO PROVIDE FOR

AUTOMATIC COVERAGE. A group coverage plan purchased by the board

of trustees must provide for the automatic coverage described by

this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.107. CONTINGENT COVERAGE. (a) Each part-time

employee or employee eligible to participate in the group

benefits program under Section 1551.101(e)(2) may participate in

the program on execution of an appropriate application for

coverage unless the employee is:

(1) ineligible for the group benefits program under Section

1551.110; or

(2) expelled from the group benefits program under Section

1551.351.

(b) An institution of higher education shall, at the time of

employment, notify each of the institution's employees eligible

to participate in the group benefits program under Section

1551.101(e)(2) of the employee's eligibility to participate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.108. CONTINUING ELIGIBILITY OF CERTAIN PERSONS WITH

LEGISLATIVE SERVICE OR EMPLOYMENT. Subject to Section 1551.351,

on application to the board of trustees and on arrangement for

payment of contributions and postage:

(1) an individual who has at least eight years of service credit

in the Employees Retirement System of Texas for service as a

member of the legislature, on ending the individual's service in

the legislature, remains eligible for participation in the group

benefits program; and

(2) an individual who has at least 10 years of service credit in

the Employees Retirement System of Texas as an employee of the

legislature, on ending the individual's service for the

legislature, remains eligible for participation in the group

benefits program.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.109. CONTINUING ELIGIBILITY OF CERTAIN MEMBERS OF

BOARDS, COMMISSIONS, AND INSTITUTIONS OF HIGHER EDUCATION. (a)

Subject to Section 1551.351, on application to the board of

trustees and arrangement for payment of contributions, an

individual participating in the group benefits program on August

31, 2003, as a current or former member of a governing body with

administrative responsibility over a state agency created under a

statute of this state that has statewide jurisdiction and whose

employees are covered by this chapter or as a current or former

member of the State Board of Education or the governing body of

an institution of higher education remains eligible for

participation in a health benefit plan offered under this chapter

if a lapse in coverage has not occurred.

(b) A participant described by this section may not receive a

state contribution for premiums. The governing body of an

institution of higher education may pay from local funds part or

all of the contributions the state would pay for similar coverage

of other participants in the group benefits program.

(c) The participant's contribution for coverage under a health

benefit plan may not be greater than the contribution for

continuation coverage under the Consolidated Omnibus Budget

Reconciliation Act of 1985 (Pub. L. No. 99-272).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 366, Sec. 2.09, eff.

Sept. 1, 2003.

Sec. 1551.110. INELIGIBILITY OF CERTAIN JUNIOR COLLEGE

EMPLOYEES. (a) Except as provided by Subsections (c) and (d),

an employee of a public junior college who is employed to perform

services outside this state is not eligible to participate in the

group benefits program unless the college elects, under

procedures adopted by the board of trustees, to permit the

employee to participate in the group benefits program.

(b) For purposes of this section, an employee is employed to

perform services outside this state if 75 percent or more of the

services performed by the employee are performed outside this

state.

(c) This section does not apply to an individual employed by a

public junior college on August 31, 1999. That individual remains

eligible to participate in the group benefits program in the same

manner as other employees of the college even if the individual's

employment by the college is not continuous.

(d) An employee of a public junior college who is employed to

perform services outside this state and who is employed after

June 18, 1999, is eligible to participate in a group coverage

provided under this chapter if the coverage is provided under an

insurance policy, contract, or other agreement that:

(1) is in effect on June 18, 1999; and

(2) requires that the employee be eligible to participate in the

coverage provided under the agreement.

(e) Eligibility to participate in a coverage under Subsection

(d) ends on the date the insurance policy, contract, or other

agreement is terminated or renewed.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.111. PARTICIPATION BY CERTAIN RETIREMENT SYSTEMS. (a)

The Texas Municipal Retirement System and the Texas County and

District Retirement System shall participate in the group

benefits program in the manner described by this section.

(b) Participation is limited to:

(1) an officer or employee of either system who has been an

officer or employee of either system following completion of the

waiting period described by Section 1551.1055;

(2) an eligible dependent of an officer or employee of either

system described by Subdivision (1);

(3) an individual who:

(A) was an officer or employee of either system;

(B) has retired from either system, subject to Section

1551.1055;

(C) receives or is eligible to receive an annuity from either

system or under Chapter 803, Government Code, based on at least

10 years of service credit and is at least 65 years of age; and

(D) has at least 10 years of service credit with a state agency

whose employees are authorized to participate in the group

benefits program; and

(4) an eligible dependent of a retired officer or employee

described by Subdivision (3).

(c) Except as provided by Section 1551.114, participation in the

group benefits program does not extend to:

(1) the governing body of either system;

(2) a municipality or subdivision participating in either

system; or

(3) a trustee, officer, or employee, or a dependent of a

trustee, officer, or employee, of a participating municipality or

subdivision.

(d) A participant described by this section may not receive a

state contribution for premiums.

(e) Subject to Section 1551.323, an individual and the

individual's dependents are eligible to participate in the group

benefits program as an annuitant and the dependents of an

annuitant as described under this section if the individual:

(1) served as an officer or employee as described by Subsection

(b)(1) on or before August 31, 2003; and

(2) at the time of retirement meets the requirements for

eligibility for participation in the program as an annuitant as

those requirements existed on August 31, 2003.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 366, Sec. 2.10, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1030, Sec. 1.02, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 16.02,

eff. Jan. 11, 2004.

Sec. 1551.112. PARTICIPATION BY TEXAS TURNPIKE AUTHORITY. (a)

An individual may participate in the group benefits program as an

annuitant, subject to Section 1551.1055, and may obtain coverage

for the individual's dependents as any other participating

annuitant if the individual:

(1) began employment with, or became an officer of, the Texas

Turnpike Authority within the three-year period preceding August

31, 1997;

(2) was an officer or employee of the Texas Turnpike Authority

on August 31, 1997;

(3) became an officer or employee of the North Texas Tollway

Authority on September 1, 1997; and

(4) retires or is eligible to retire with at least 10 years of

service credit under the proportionate retirement program

established by Chapter 803, Government Code, or under a public

retirement system to which Chapter 803 applies and is at least 65

years of age.

(b) The North Texas Tollway Authority is responsible for payment

of the contributions the state would make if the annuitant were a

state employee.

(c) Subject to Section 1551.323, an individual and the

individual's dependents are eligible to participate in the group

benefits program as an annuitant and the dependents of an

annuitant as described under this section if the individual:

(1) served in a position described by Subsection (a) on or

before August 31, 2003; and

(2) at the time of retirement meets the requirements for

eligibility for participation in the program as an annuitant as

those requirements existed on August 31, 2003.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 366, Sec. 2.11, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 16.03,

eff. Jan. 11, 2004.

Sec. 1551.113. PARTICIPATION BY CERTAIN EMPLOYEES WHOSE

POSITIONS ARE PRIVATIZED OR ELIMINATED. (a) An individual

described by Subsection (b) is entitled to receive state

contributions required to provide health benefit plan coverage

under the group benefits program for two months after the

effective date of the individual's separation from state service.

(b) This section applies only to an individual who separates

from state service and receives a cash payment under an incentive

program implemented by the Texas Department of Human Services or

the Texas Department of Health for certain employees whose

positions are eliminated as a result of privatization or other

reductions in services provided by those agencies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.114. PARTICIPATION BY COMMUNITY SUPERVISION AND

CORRECTIONS DEPARTMENTS. (a) In this section, "employee of a

community supervision and corrections department" means an

employee of a department established under Chapter 76, Government

Code.

(b) An employee or retired employee of a community supervision

and corrections department shall be treated as an employee or

annuitant, as applicable, for purposes of this chapter only as

provided by this section.

(c) A community supervision and corrections department of this

state participates in the group benefits program administered by

the board of trustees under this chapter. Participation under

this section is limited to:

(1) active employees of a community supervision and corrections

department;

(2) retired employees of a community supervision and corrections

department who retire on or after September 1, 2004, and who:

(A) have been employed by one or more community supervision and

corrections departments for a total of at least 10 years of

creditable service; and

(B) meet all the requirements for retirement benefits prescribed

by the Texas County and District Retirement System; and

(3) eligible dependents of the active employees and retired

employees described by Subdivisions (1) and (2).

(d) Each full-time active employee of a community supervision

and corrections department is automatically covered by the basic

coverage for employees unless the employee specifically waives

coverage or unless the employee is expelled from the program.

Each part-time active employee of a community supervision and

corrections department is eligible to participate in the group

benefits program on application in the manner provided by the

board of trustees, unless the employee has been expelled from the

program. Each community supervision and corrections department

shall notify each of its part-time employees of the employee's

eligibility for participation.

(e) An active employee described by Subsection (d) is not

eligible to receive a state contribution under Subchapter G for

premiums. The community justice assistance division of the Texas

Department of Criminal Justice is responsible for payment of the

contributions for each of a department's participating active

employees and the employees' dependents that the state would make

under Subchapter G if the employees were state employees. Each

covered active employee shall pay that portion of the cost of

group coverages selected by the employee that exceeds the amount

of division contributions.

(f) A retired employee is eligible to participate in the group

benefits program on application to the board of trustees. On

application, a retired employee is automatically covered by the

basic coverage for annuitants unless the retired employee

specifically waives coverage or unless the retired employee is

expelled from the program. A retired employee is not eligible to

receive a state contribution under Subchapter G for premiums. The

community justice assistance division of the Texas Department of

Criminal Justice is responsible for payment of the contributions

for each of a department's retired employees and the retired

employees' participating dependents that the state would make

under Subchapter G if the retired employees were retired state

employees. Each participating retired employee shall pay that

portion of the cost of group coverage selected by the retired

employee that exceeds the amount of division contributions. The

retired employee shall pay contributions required from the

retired employee in the manner prescribed by the board of

trustees. Each community supervision and corrections department

shall notify each of its retired employees of the eligibility for

participation and the costs associated with participation.

(g) All contributions received under this section from the

community justice assistance division of the Texas Department of

Criminal Justice, active employees of community supervision and

corrections departments, and retired employees of community

supervision and corrections departments for basic, optional, and

voluntary coverages under the group benefits program shall be

paid into the employees life, accident, and health insurance and

benefits fund and shall be used by the board of trustees to

provide those coverages as provided by this chapter.

Added by Acts 2003, 78th Leg., ch. 1030, Sec. 1.03, eff. Sept. 1,

2003.

SUBCHAPTER D. COVERAGE FOR DEPENDENTS

Sec. 1551.151. ENTITLEMENT TO COVERAGE. An individual who is

eligible to participate in the group benefits program under

Section 1551.101 or 1551.102 is entitled to secure for a

dependent of the individual any group coverages provided under

this chapter, as determined by the board of trustees and subject

to the exceptions provided by this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.152. ELIGIBILITY OF FOSTER CHILD. A foster child is

eligible for health benefit plan coverage only if the child is

not covered by another governmental health program.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.153. PARTICIPANT RESIDING OUTSIDE OF SERVICE AREA. An

individual who is eligible to participate in the group benefits

program under Section 1551.101 or 1551.102 and who resides

outside of a health maintenance organization service area is

entitled to group coverages for a dependent of the individual

without evidence of insurability if the individual applies for

the coverage for the dependent during the annual enrollment

period.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.154. EMPLOYEE PAYMENTS. In the manner and form the

board of trustees determines, payments required of an employee in

excess of employer contributions shall be made by:

(1) a deduction from the employee's monthly pay or retirement

benefits; or

(2) a reduction of the employee's salary.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.155. COVERAGE OPTIONS FOR SURVIVING SPOUSE. (a) A

surviving spouse of an individual who is eligible to participate

in the group benefits program under Section 1551.101 or 1551.102

and who is entitled to monthly benefits paid by a retirement

system named in this chapter may, following the death of the

individual, elect to retain:

(1) the spouse's authorized coverages; and

(2) authorized coverages for any dependent of the spouse.

(b) The coverage is at the group rate for other participants if:

(1) the coverage was previously secured by the deceased

participant for the surviving spouse or dependent; and

(2) the surviving spouse directs the applicable retirement

system to deduct required contributions from the monthly benefits

paid to the spouse by the retirement system.

(c) A person who is the surviving spouse of an individual

described by Subsection (a) may secure group health coverage

without evidence of the person's insurability if the individual

was eligible to participate in the group benefits program under

Section 1551.101 or 1551.102 but was not participating at the

time of the individual's death.

(d) A surviving spouse seeking group coverage under Subsection

(c):

(1) must apply for the coverage not later than the 30th day

after the date on which the individual who was eligible to

participate in the group benefits program dies; and

(2) shall pay for the coverage at the group rate as provided by

Subsection (b).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 35, eff. September 1, 2009.

Sec. 1551.156. COVERAGE OPTIONS FOR SURVIVING DEPENDENT. (a) A

surviving dependent of an annuitant who was receiving monthly

benefits paid by a retirement system named in this chapter may,

following the death of the annuitant if there is not a surviving

spouse, elect to retain any coverage previously secured by the

annuitant until the dependent becomes ineligible for coverage for

a reason other than the death of the member of the group.

(b) The coverage is at the group rate for other participants.

(c) A dependent who elects to retain coverage under this section

and who is entitled to monthly benefits from a retirement system

named in this chapter based on the service of the deceased

annuitant must direct the retirement system to deduct required

contributions for the coverage from the monthly benefits paid the

surviving dependent by the retirement system.

(d) A person who is a surviving dependent of an annuitant may

secure group health coverage after the death of the annuitant

without evidence of the person's insurability if the annuitant

was eligible to participate in the group benefits program of a

retirement system named in this chapter but was not participating

at the time of the individual's death.

(e) A surviving dependent seeking group coverage under

Subsection (d):

(1) must apply for the coverage not later than the 30th day

after the date on which the individual who was eligible to

participate in the group benefits program dies; and

(2) shall pay for the coverage at the group rate as provided by

Subsection (b).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 36, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 37, eff. September 1, 2009.

Sec. 1551.157. COVERAGE OPTIONS AFTER EXPIRATION OF ANNUITY

OPTION. The surviving spouse or dependent of an employee or

annuitant may retain authorized coverages after expiration of a

time-certain annuity option selected by the employee or

annuitant. To retain the coverages, the surviving spouse or

dependent must make advance payment of contributions to the

Employees Retirement System of Texas under rules adopted by the

board of trustees.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.158. REINSTATEMENT OF HEALTH BENEFIT PLAN COVERAGE BY

CERTAIN DEPENDENTS. (a) A dependent child who is unmarried and

whose coverage under this chapter ends when the child becomes 25

years of age may, on expiration of continuation coverage under

the Consolidated Omnibus Budget Reconciliation Act of 1985 (Pub.

L. No. 99-272), reinstate health benefit plan coverage under this

chapter if the child, or the child's participating parent, pays

the full cost of the health benefit plan coverage.

(b) A state contribution is not payable for coverage under this

section.

(c) Coverage under this section terminates at the end of the

month in which the child marries.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.159. COVERAGE FOR CERTAIN DEPENDENT CHILDREN OF

EMPLOYEES. (a) Subject to any applicable limit in the General

Appropriations Act, the board of trustees shall use money

appropriated for employer contributions to fund 80 percent of the

cost of basic coverage for a child who:

(1) is a dependent of an employee;

(2) would be eligible, if the child were not the dependent of

the employee, for benefits under the state child health plan

established under Chapter 62, Health and Safety Code; and

(3) is not eligible for the state Medicaid program.

(b) The board of trustees shall notify employees that:

(1) they may be eligible for dependent child coverage under

Subsection (a); and

(2) an employee may apply for the coverage as provided by

Subsection (c).

(c) To obtain dependent child coverage under Subsection (a), the

employee must apply to the Texas Department of Human Services or

other agency designated by the Health and Human Services

Commission to perform eligibility screening under this section.

The eligibility screening shall be coordinated with eligibility

screening for the state Medicaid program. The agency that

performs the eligibility screening shall certify to the board of

trustees in writing whether a child is eligible for dependent

child coverage under Subsection (a).

(d) If an employee does not obtain dependent child coverage

under this section at the time the individual begins service to

the state, the employee may apply for the coverage during the

annual open enrollment period applicable to the employee's

coverage under this chapter. The board of trustees may:

(1) continue the coverage until the next annual open enrollment

period applicable to the employee's coverage, without regard to

any change in status of the child; or

(2) adopt rules requiring an employee, during the period the

coverage is in effect, to report a change in status that would

make the dependent child ineligible for coverage and may

terminate the coverage on receipt of the report of a change in

status.

(e) The board of trustees may require an employee to reapply for

dependent child coverage under this section during each annual

open enrollment period applicable to the employee's coverage. The

board of trustees and the Texas Department of Human Services or

other agency designated by the Health and Human Services

Commission to perform eligibility screening under this section

shall cooperate to develop a cost-effective method for annual

reevaluation of eligibility determinations for dependent child

coverage under this section.

(f) The board of trustees may pay a higher percentage of the

cost of basic coverage for a child described by Subsection (a)

than the percentage required by Subsection (a) if money becomes

available for that purpose.

(g) If the program established under Chapter 62, Health and

Safety Code, using federal funding under Title XXI, Social

Security Act (42 U.S.C. Section 1397aa et seq.), as amended, is

terminated, state contributions for benefits for those eligible

under Subsection (a) also terminates.

(h) A child enrolled in dependent child coverage under this

section is subject to the same requirements and restrictions

relating to income eligibility, continuous coverage, and

enrollment, including applicable waiting periods, as a child

enrolled in the state child health plan under Chapter 62, Health

and Safety Code.

(i) The board of trustees shall establish procedures by which

the parent or guardian of a child no longer eligible for

dependent child coverage under this section due to an employee's

termination of state employment is, through the former employing

state agency:

(1) informed that the child may be eligible to receive similar

benefits under the child health plan program under Chapter 62,

Health and Safety Code, or the medical assistance program under

Chapter 32, Human Resources Code; and

(2) provided information regarding how to apply for benefits

under those programs.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.135(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

92, Sec. 1, eff. May 23, 2009.

SUBCHAPTER E. GROUP COVERAGES

Sec. 1551.201. ESTABLISHMENT. (a) The board of trustees by

rule shall establish group coverage plans for individuals

eligible to participate in the group benefits program.

(b) The group coverage plans may, in the board of trustees'

discretion, include:

(1) life coverage;

(2) accidental death and dismemberment coverage;

(3) health benefit coverage, including coverage for:

(A) hospital care and benefits;

(B) surgical care and treatment;

(C) medical care and treatment;

(D) dental care;

(E) obstetrical benefits;

(F) prescribed drugs, medicines, and prosthetic devices; and

(G) supplemental benefits, supplies, and services in accordance

with this chapter;

(4) coverage providing protection against either long-term or

short-term loss of salary; and

(5) any other group coverage that the board of trustees, in

consultation with the advisory committee, considers advisable.

(c) The group coverage plans for annuitants may, at the

discretion of the board of trustees, be separate or a part of the

group coverage plans for employees. If the trustee establishes

separate group coverage plans for annuitants, the separate group

coverage plans must include both full benefits and supplemental

coverage options.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.412(b),

eff. Sept. 1, 2003.

Sec. 1551.202. AUTHORITY TO DEFINE BASIC COVERAGES. (a) The

board of trustees may define the basic coverage applicable to

each individual for whom coverage is automatic unless

participation is specifically waived.

(b) The board of trustees may define different basic coverage

plans for individuals eligible to participate in the uniform

program under Section 1551.101 and for individuals eligible to

participate in the group benefits program under Section 1551.102.

(c) Basic coverage must include basic health coverage. The

coverage may be offered through any health benefit plan.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.203. AUTHORITY TO DEFINE OPTIONAL COVERAGES. The

board of trustees may define optional coverages for which the

board may make available employer contributions under Section

1551.303.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.204. AUTHORITY TO DEFINE VOLUNTARY COVERAGES. Subject

to Section 1551.304, the board of trustees may define voluntary

coverages.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.205. LIMITATIONS. The board of trustees may not

contract for or provide a coverage plan that:

(1) excludes or limits coverage or services for acquired immune

deficiency syndrome, as defined by the Centers for Disease

Control and Prevention of the United States Public Health

Service, or human immunodeficiency virus infection;

(2) provides coverage for serious mental illness that is less

extensive than the coverage provided for any physical illness; or

(3) may provide coverage for prescription drugs to assist in

stopping smoking at a lower benefit level than is provided for

other prescription drugs.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 213, Sec. 1, eff.

Sept. 1, 2003.

Sec. 1551.206. CAFETERIA PLAN. (a) The board of trustees may

develop, implement, and administer a cafeteria plan if the board

determines that establishment of the plan:

(1) is feasible;

(2) would be beneficial to the state and to employees who would

be eligible to participate in the plan; and

(3) would not adversely affect the coverage plans provided under

the group benefits program.

(b) The board of trustees may include in the cafeteria plan any

benefit that may be included in a cafeteria plan under federal

law.

(c) The board of trustees may enter into a contract or agreement

with an independent and qualified agency, individual, or entity

to:

(1) develop, implement, or administer a cafeteria plan; or

(2) assist in those activities.

(d) The board of trustees may adopt an order terminating the

cafeteria plan and providing a procedure for the orderly

withdrawal of the state and its employees from the plan if the

board determines that a cafeteria plan established under this

section is no longer advantageous to the state or its employees.

(e) The board of trustees may adopt rules for the use of a debit

card or other similar technology for claims administration under

this section.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.408(a),

eff. Sept. 1, 2003.

Sec. 1551.207. PREMIUM CONVERSION BENEFIT PORTION OF CAFETERIA

PLAN. Each employee must be enrolled in the premium conversion

benefit portion of a cafeteria plan established under Section

1551.206.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.208. DETERMINATION TO SELF-FUND. (a) The board of

trustees, in the board's sole discretion, shall determine those

coverage plans that the board does not intend to purchase but

intends to provide directly from the employees life, accident,

and health insurance and benefits fund.

(b) The board of trustees, in the board's sole discretion and

under conditions the board approves, may reinsure any coverage

the board determines will be provided directly from the employees

life, accident, and health insurance and benefits fund under

Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.209. COVERAGE EXEMPT FROM INSURANCE LAW. A coverage

plan provided under this chapter is exempt from any other

insurance law, including common law, that does not expressly

apply to the plan or this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1111, Sec. 35, eff.

Sept. 1, 2003.

Sec. 1551.210. ACTUARIAL ADVICE FOR SELF-FUNDED COVERAGE. A

qualified actuary selected by the board of trustees shall advise

the board regarding an actuarially sound level of contributions

required to provide coverage directly from the employees life,

accident, and health insurance and benefits fund.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.211. CONTINGENCY RESERVE FUND FOR SELF-FUNDED

COVERAGE. (a) Before the first day of each state fiscal

biennium, the board of trustees shall estimate for an average

60-day period during the biennium the expenditures from the

employees life, accident, and health insurance and benefits fund

anticipated for self-funded coverage plans, considering projected

claims and administrative expenses for those plans.

(b) The board of trustees shall place the estimated amount in a

contingency reserve fund to provide for adverse fluctuations in

claims or administrative expenses.

(c) The board of trustees shall include in each request for

legislative appropriations to the group benefits program the

amount the board determines to be necessary to maintain the

contingency reserve fund at the level required by this section.

(d) The board of trustees may invest and reinvest any portion of

the contingency reserve fund under the standard of care provided

by Section 815.307, Government Code, considering the functional

need to provide for adverse fluctuations in claims or

administrative expenses.

(e) The interest on, earnings of, and proceeds from the sale of

investments of assets in the contingency reserve fund shall be

credited to the fund.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.212. FIRMS TO ADMINISTER SELF-FUNDED COVERAGE. (a)

For those coverage plans that the board of trustees funds from

the employees life, accident, and health insurance and benefits

fund, the board may contract with one or more qualified and

experienced administering firms to administer the plans in the

best interest of the participants in the group benefits program.

(b) The contract may be awarded only after a competitive bid

process. The board of trustees is not required to select the

lowest bid but shall take into consideration other relevant

criteria, including ability to service large group programs and

past experience.

(c) If the board of trustees selects a firm whose bid was not

the lowest or whose bid differs from that specified, the board

shall fully justify and explain the reasons for the action in the

minutes of the next meeting of the board.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.213. BIDS FOR PURCHASED COVERAGE. (a) For those

coverage plans for which the board of trustees determines to

purchase coverage, the board shall notify eligible carriers:

(1) that competitive bidding will be conducted; and

(2) of the date by which an eligible carrier must submit a bid

on the contract to the board.

(b) The board of trustees shall submit the group coverages

provided by the group benefits program for competitive bidding at

least every six years.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.214. SELECTION OF BIDS FOR PURCHASED COVERAGE. (a)

An actuary selected by the board of trustees shall advise the

board as to the actuarial soundness of the bids received under

Section 1551.213.

(b) The board of trustees:

(1) shall select carriers to provide services that will be in

the best interest of participants; and

(2) is not required to select the lowest bid but shall take into

consideration other relevant criteria, including ability to

service contracts, past experience, and financial ability.

(c) If the board of trustees selects a carrier whose bid differs

from that advertised, the board shall record the deviation and

shall fully justify and explain the reasons for the deviation in

the minutes of the next meeting of the board.

(d) The board of trustees shall notify the carriers that

submitted bids of the results of the bidding.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.215. ACCOUNTING BY CARRIER PROVIDING PURCHASED

COVERAGE. (a) A carrier providing a coverage purchased under

this chapter shall provide an accounting to the board of trustees

not later than the 90th day after the end of each plan year.

(b) The accounting must be in a form approved by the board of

trustees.

(c) The accounting must state for the period from the coverage's

date of issue to the end of the plan year:

(1) the amounts of contributions accrued under the coverage;

(2) the total of mortality and other claims, charges, losses,

and expenses incurred; and

(3) the amounts of the carrier's allowance for a reasonable

profit and contingencies.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.216. SPECIAL CONTINGENCY RESERVE. (a) A carrier

issuing a group coverage plan under this chapter shall hold as a

special contingency reserve an amount that equals the amount by

which the amount described by Section 1551.215(c)(1) exceeds the

sum of the amounts described by Sections 1551.215(c)(2) and (3).

(b) The carrier may use the special contingency reserve only for

charges, claims, and expenses under the plan.

(c) The special contingency reserve earns interest at a rate

determined before each plan year by the carrier and approved by

the board of trustees as consistent with the rates generally used

by the carrier for similar funds held under other group coverage

plans.

(d) On a determination by the board of trustees that the special

contingency reserve has attained an amount estimated by the board

to make satisfactory provision for adverse fluctuations in future

charges, claims, or expenses under the plan, any further excess

shall be deposited to the credit of the employees life, accident,

and health insurance and benefits fund.

(e) On discontinuation of a plan, any balance remaining in the

special contingency reserve after all charges have been made

shall be deposited to the credit of the employees life, accident,

and health insurance and benefits fund. The carrier may make the

deposit in equal monthly installments over a period of not more

than two years.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.217. USE OF EMPLOYEE'S SALARY IN COMPUTATION OF

PREMIUM OR COVERAGE. (a) If the board of trustees establishes a

group coverage plan that protects against either long-term or

short-term loss of salary, the board may use an employee's annual

salary in computing the amount of the employee's premium or

coverage, or both, under the plan.

(b) In this section, an employee's annual salary includes

benefit replacement pay under Subchapter H, Chapter 659,

Government Code, as added by Chapter 417, Acts of the 74th

Legislature, Regular Session, 1995.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.218. PRIOR AUTHORIZATION FOR CERTAIN DRUGS. (a) In

this section, "drug formulary" means a list of drugs preferred

for use and eligible for coverage under a health benefit plan.

(b) A health benefit plan provided under this chapter that uses

a drug formulary in providing a prescription drug benefit must

require prior authorization for coverage of the following

categories of prescribed drugs if the specific drug prescribed is

not included in the formulary:

(1) a gastrointestinal drug;

(2) a cholesterol-lowering drug;

(3) an anti-inflammatory drug;

(4) an antihistamine drug; and

(5) an antidepressant drug.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1308, Sec.

41(8), eff. September 1, 2009.

Added by Acts 2003, 78th Leg., ch. 213, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 41(8), eff. September 1, 2009.

Sec. 1551.219. DISEASE MANAGEMENT SERVICES. (a) In this

section, "disease management services" means services to assist

an individual manage a disease or other chronic health condition,

such as heart disease, diabetes, respiratory illness, end-stage

renal disease, HIV infection, or AIDS, and with respect to which

the board of trustees identifies populations requiring disease

management.

(b) A group health benefit plan offered under the group benefits

program must provide disease management services or coverage for

disease management services in the manner required by the board

of trustees, including:

(1) patient self-management education;

(2) provider education;

(3) evidence-based models and minimum standards of care;

(4) standardized protocols and participation criteria; and

(5) physician-directed or physician-supervised care.

Added by Acts 2003, 78th Leg., ch. 589, Sec. 3, eff. June 20,

2003.

Sec. 1551.220. BENEFICIARY CAUSING DEATH OF PARTICIPANT OR

BENEFICIARY OF PARTICIPANT. (a) A benefit payable on the death

of a participant or the beneficiary of a participant in the group

benefits program may not be paid to a person convicted of causing

that death but instead is payable as if the convicted person had

predeceased the decedent.

(b) The Employees Retirement System of Texas is not required to

change the recipient of benefits under this section unless it

receives actual notice of the conviction of a beneficiary.

However, the retirement system may delay payment of a benefit

payable on the death of a participant or beneficiary of a

participant pending the results of a criminal investigation and

of legal proceedings relating to the cause of death.

(c) For the purposes of this section, a person has been

convicted of causing the death of a participant or beneficiary of

a participant if the person:

(1) pleads guilty or nolo contendere to, or is found guilty by a

court of, causing the death of the participant or beneficiary of

a participant, regardless of whether sentence is imposed or

probated; and

(2) has no appeal of the conviction pending and the time

provided for appeal has expired.

Added by Acts 2005, 79th Leg., Ch.

347, Sec. 27, eff. September 1, 2005.

Sec. 1551.222. INCENTIVE PAYMENTS. (a) The board of trustees

may allow an incentive payment under this section to an employee

or annuitant who elects to waive coverage under the basic

coverage plan for employees or annuitants as provided by Section

1551.1045(b) or (c).

(b) The incentive payment authorized by this section is in the

amount authorized by the General Appropriations Act and may be

used by the employee or annuitant, in the manner prescribed by

the board of trustees, only to pay for other group coverage plans

provided under the group benefits program, including the

supplemental health coverage offered under Section 1551.221.

(c) The board of trustees, at the time of initial enrollment in

the group benefits program and during subsequent open-enrollment

periods, shall inform employees and annuitants that they may make

an election described by Subsection (a), if eligible, and receive

any authorized incentive payment.

Added by Acts 2005, 79th Leg., Ch.

899, Sec. 4.03, eff. August 29, 2005.

Sec. 1551.224. MAIL ORDER REQUIREMENT FOR PRESCRIPTION DRUG

COVERAGE PROHIBITED. (a) The board of trustees or a health

benefit plan under this chapter that provides benefits for

prescription drugs may not require a participant in the group

benefits program to purchase a prescription drug through a mail

order program.

(b) Except as provided by Subsection (c), the board of trustees

or a health benefit plan shall require that a participant who

chooses to obtain a prescription drug through a retail pharmacy

or other method other than by mail order pay a deductible,

copayment, coinsurance, or other cost-sharing obligation to cover

the additional cost of obtaining a prescription drug through that

method rather than by mail order.

(c) The board of trustees or a health benefit plan may not

require a participant who obtains a multiple-month supply of a

prescription drug from a retail pharmacy under Section 1560.003

to pay a deductible, copayment, coinsurance, or other

cost-sharing obligation that differs from the amount the

participant pays for a multiple-month supply of that drug through

a mail order program.

Added by Acts 2003, 78th Leg., ch. 213, Sec. 2, eff. Sept. 1,

2003.

Renumbered from Insurance Code, Section 1551.219 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(52), eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1207, Sec. 4, eff. September 1, 2009.

Sec. 1551.225. BARIATRIC SURGERY COVERAGE. (a) The board of

trustees shall develop a cost-neutral or cost-positive plan for

providing under the group benefits program bariatric surgery

coverage for employees eligible to participate in the program

under Section 1551.101.

(b) The board of trustees may adopt rules as necessary to

implement this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1270, Sec. 2, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1399, Sec. 1, eff. September 1, 2009.

SUBCHAPTER F. GROUP LIFE AND ACCIDENTAL DEATH AND DISMEMBERMENT

INSURANCE COVERAGE PLAN

Sec. 1551.251. GROUP LIFE INSURANCE COVERAGE PLAN. (a) The

board of trustees shall administer a group life insurance

coverage plan to provide each individual eligible to participate

in the group benefits program under Section 1551.101 or 1551.102

group life coverages that provide payments and benefits in an

amount and manner the board determines.

(b) The group life insurance coverage plan is subject to the

conditions and limitations of:

(1) this chapter and rules adopted under this chapter; and

(2) the policy or policies purchased by the board of trustees.

(c) The board of trustees may include the dependents of

individuals eligible to participate in the group benefits program

under Section 1551.101 or 1551.102 in the group life insurance

coverage plan.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.252. ADDITIONAL TERM LIFE INSURANCE. Notwithstanding

any other provision of this code, the board of trustees may

authorize:

(1) dependent term life insurance in an amount equal to the term

life insurance provided under the basic coverage; and

(2) optional term life insurance in an amount equal to four

times the employee's annual salary plus the amount of term life

insurance provided under the basic coverage.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.253. DETERMINATION OF ANNUAL SALARY. (a) To

implement this subchapter, the board of trustees shall:

(1) adopt rules for the conversion of other than annual rates of

salary; and

(2) specify the types of pay included in annual salary and any

other matter necessary to implement this subchapter.

(b) For the purpose of determining the amount of an employee's

optional term life insurance coverage, an employee's annual

salary includes benefit replacement pay under Subchapter H,

Chapter 659, Government Code, as added by Chapter 417, Acts of

the 74th Legislature, Regular Session, 1995.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.254. ACCELERATED LIFE INSURANCE BENEFITS. (a) In

addition to exercising the authority granted under Subchapter B,

Chapter 1111, the board of trustees may adopt rules to provide

for payment of accelerated life insurance benefits to a

terminally ill, terminally injured, or permanently disabled

participant, including an annuitant participating in optional

term life insurance coverage, in amounts that benefit the

participant without increasing the cost of providing the

benefits.

(b) The amount of any payment of an accelerated benefit under a

rule adopted under this section must be deducted from the amount

that would otherwise be payable as a death benefit.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.255. INCLUSION OF PROVISIONS FOR VIATICAL SETTLEMENTS.

(a) In this section, "viatical settlement" has the meaning

assigned by Section 1111.001.

(b) The board of trustees shall adopt rules that require a group

life insurance coverage plan established under this chapter to

allow a participant in the plan to make, in conjunction with

receipt of a viatical settlement, an irrevocable designation of

beneficiary for part or all of the group life coverage benefits.

(c) A viatical settlement is not valid for any coverage under

the group benefits program unless the participant has a terminal

illness or terminal injury, as defined by rules adopted by the

board of trustees, at the time application for benefits is made.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.256. OPTIONAL TERM LIFE INSURANCE COVERAGE AFTER

RETIREMENT. (a) A participant in the optional group term life

insurance coverage plan may maintain optional term life insurance

coverage after retirement in addition to basic term life

insurance coverage after retirement.

(b) The board of trustees may adopt rules to implement and

administer Subsection (a).

(c) Under Subsection (a), the participant may maintain an amount

of optional term life insurance coverage on the participant's

life on the date of retirement, not to exceed two times the

participant's annual salary on the last September 1 before

retirement and subject to benefit reduction factors based on age

as determined by the board of trustees.

(d) The board of trustees shall determine the premium rate for

optional term life insurance coverage for annuitants under

Subsection (a). The rate must be comparable to the premium rate

for optional term life insurance coverage for employees of the

same age.

(e) As an alternative to the optional term life insurance

coverage plan, an annuitant may choose a minimum optional term

life insurance coverage amount not subject to benefit reduction

factors based on age, with a coverage amount and premium rate

determined by the board of trustees.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.257. ELIGIBILITY OF ANNUITANT FOR EXTENDED INSURANCE

BENEFITS. An annuitant participating in optional term life

insurance coverage is not eligible for premium-waived extended

insurance benefits if the total disability begins after the date

of retirement.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.258. TERMINATION OF ACCIDENTAL DEATH AND DISMEMBERMENT

INSURANCE COVERAGE ON RETIREMENT. Without regard to the

employee's age, accidental death and dismemberment insurance

coverage ends on the employee's date of retirement.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.259. ORDER OF PRECEDENCE OF PAYMENT TO SURVIVORS. (a)

The amount of group life coverage and group accidental death and

dismemberment coverage in force for a participant on the date the

participant dies shall be paid, on the establishment of a valid

claim, to a person surviving the death in the following order of

precedence:

(1) to the beneficiary designated by the participant in a signed

and witnessed document mailed before the death of the

participant;

(2) if a beneficiary is not designated, to the spouse of the

participant;

(3) if Subdivisions (1) and (2) do not apply, to the children of

the participant and descendants of the deceased children by

representation;

(4) if Subdivisions (1)-(3) do not apply, to the parents of the

participant or the survivor of the parents;

(5) if Subdivisions (1)-(4) do not apply, to the executor or

administrator of the estate of the participant; or

(6) if Subdivisions (1)-(5) do not apply, to other relatives of

the participant entitled under applicable laws of the

participant's domicile on the date of the participant's death.

(b) If before the first anniversary of the date of death of the

participant a claim for payment has not been filed by a person

entitled under the order of precedence in Subsection (a), or if

payment to the person within that period is prohibited by any

statute or rule, payment may be made in the order of precedence

as if the person had predeceased the participant.

(c) If before the second anniversary of the date of death of the

participant a claim for payment has not been filed by a person

entitled under the order of precedence in Subsection (a), and

neither the board of trustees nor the office established by the

administering carrier has received notice that the claim will be

made, payment may be to a claimant equitably entitled to the

payment as determined by the board.

(d) If before the fourth anniversary of the date of death of the

participant payment has not been made under this section and a

claim for payment by a person entitled under this section is not

pending, the amount payable escheats to the credit of the

employees life, accident, and health insurance and benefits fund.

(e) The board of trustees shall give effect to a full or partial

disclaimer of benefits executed in accordance with Section 37A,

Texas Probate Code.

(f) Payment under Subsection (b) or (c) bars recovery by any

other person.

(g) For purposes of Subsection (a)(1), a designation, change, or

cancellation of a beneficiary in a document, including a will,

that is not executed and filed in the manner described by that

subsection is not valid.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

347, Sec. 28, eff. September 1, 2005.

SUBCHAPTER G. CONTRIBUTIONS AND COSTS

Sec. 1551.301. FUNDING OF BASIC COVERAGE. The board of trustees

shall use the amount appropriated for employer contributions in

the manner provided by this subchapter to fund the basic

coverage.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.3015. COST ASSESSMENT FOR CERTAIN PARTICIPANTS.

Notwithstanding any other provision of law, the board of trustees

may impose against an employer whose employees are not paid

salaries from amounts appropriated by the General Appropriations

Act and whose participation in the group benefits program begins

after August 31, 2003, as a condition for participation in the

program, a one-time assessment of administrative costs for

participation of the employees and annuitants in the program,

which may include the actuarial costs of including the group in

the program and a participation premium determined by the board.

The board of trustees shall deposit all amounts recovered under

this section in the employees life, accident, and health

insurance and benefits fund.

Added by Acts 2003, 78th Leg., ch. 366, Sec. 2.08, eff. Sept. 1,

2003.

Sec. 1551.302. ALLOCATION OF EMPLOYER CONTRIBUTIONS. (a) The

board of trustees may equitably allocate to each health benefit

plan the employer contributions that would be required to fund

basic health coverage for participants in the plans to the extent

funds are available.

(b) In allocating the employer contributions among plans, the

board of trustees shall consider the relevant risk

characteristics of each plan's enrollment, including:

(1) demographic variations in the use and cost of health care;

and

(2) prevailing cost patterns in the area in which the plan

operates.

(c) The allocation must be reasonable and set in a manner that

ensures participants a fair choice among health benefit plans

providing a basic plan.

(d) The contribution set for each participant must be within the

total amount appropriated in the General Appropriations Act.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.303. FUNDING OF OPTIONAL COVERAGES. The board of

trustees may allocate any employer contributions remaining after

the basic coverage has been funded to fund optional coverages in

any manner the board determines is appropriate.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.304. FUNDING OF VOLUNTARY COVERAGES. The board of

trustees may not allocate any employer contributions to fund

voluntary coverages. Voluntary coverages may be funded only by

participant contributions.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.305. COST OF BASIC COVERAGE EXCEEDING EMPLOYER

CONTRIBUTIONS. If the cost of the basic coverage for an

individual eligible to participate in the group benefits program

under Section 1551.101 or 1551.102 exceeds the amount of employer

contributions allocated to fund the basic coverage, the state

shall deduct from or reduce the monthly compensation of the

participant or deduct from the retirement benefits of the

participant, as applicable, an amount sufficient to pay the cost

of the basic coverage.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.306. PAYMENT OF EXCESS COST OVER BASIC COVERAGE

CONTRIBUTION. (a) The board of trustees shall apply the amount

of any employer contribution for optional coverages to the excess

of the cost of the basic and optional coverages for which an

individual eligible to participate in the group benefits program

under Section 1551.101 or 1551.102 applies over the basic

coverage contribution.

(b) Except as provided by Section 1551.309, if a participant

applies for basic and optional coverages for which the cost

exceeds the employer contributions for those coverages under this

chapter, the participant shall authorize in a form and manner

satisfactory to the board of trustees a deduction from the

participant's monthly compensation or monthly annuity equal to

the difference between:

(1) the cost of basic and optional coverages for which the

participant applies; and

(2) the employer contributions for basic and optional coverages.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.307. PAYMENT FOR VOLUNTARY COVERAGES. Except as

provided by Section 1551.309, if an individual eligible to

participate in the group benefits program under Section 1551.101

or 1551.102 applies for voluntary coverages, the participant

shall authorize in a form and manner satisfactory to the board of

trustees a deduction from the participant's monthly compensation

or monthly annuity equal to the cost of the voluntary coverages.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.308. NO CONTRIBUTION ON REFUSAL OF COVERAGE. The

state and a state agency may not make any contribution to the

cost of any coverages or benefits provided under this chapter for

an individual who refuses the coverages or benefits in a form and

manner satisfactory to the board of trustees.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.309. EMPLOYEE PAYMENTS FOR PARTICIPATION IN CAFETERIA

PLAN. (a) If an employee elects to participate in the cafeteria

plan, the employee must execute a salary reduction agreement

under which the employee's monthly compensation will be reduced

in an amount equal to the difference between:

(1) the employer contributions for basic and optional coverages;

and

(2) the cost of the cafeteria plan coverages the board of

trustees identifies as comparable to the basic and optional

coverages for which the employee is eligible.

(b) The salary reduction agreement must also provide for an

additional reduction in the employee's compensation equal to the

cost of voluntary coverages for which the employee has applied.

(c) An employee who executes a salary reduction agreement for a

group coverage plan included in the cafeteria plan elects to

participate in the cafeteria plan and agrees to a salary

reduction for the coverages for subsequent plan years unless the

employee, during an annual enrollment period specified by the

board of trustees, elects in a form and manner satisfactory to

the board not to participate for the next plan year in the

coverages.

(d) An employee who elects not to participate in the cafeteria

plan group coverage plans may reenroll by executing a new salary

reduction agreement during a subsequent annual enrollment period.

(e) A salary reduction agreement for cafeteria plan benefits,

other than a group coverage plan, must be executed annually

during the annual enrollment period.

(f) The employee shall pay any remaining portion of the cost of

benefits that is not covered by the contributions for basic and

optional coverages and the salary reduction under the cafeteria

plan by executing a payroll deduction agreement.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.310. STATE CONTRIBUTION REQUIRED. The state shall

contribute to the cost of each participant's group coverages,

including dependents' group coverages, the amounts appropriated

for the coverages in the General Appropriations Act.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.311. AMOUNT OF STATE CONTRIBUTION. (a) Not later

than November 1 preceding each regular session of the

legislature, the board of trustees shall certify to the

Legislative Budget Board and the budget division of the

governor's office for information and review the amount necessary

to pay the contributions of the state to the board for the

coverages provided under this chapter during the following

biennium.

(b) The governor shall include the amount in the budget that the

governor submits to the legislature.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.312. AMOUNT OF STATE CONTRIBUTION FOR CERTAIN

DEPENDENT CHILDREN. The state may contribute a greater amount

for coverage for dependent children described by Section

1551.159(a) than the amount the state contributes for group

coverages for other dependent children.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.313. AMOUNT OF STATE CONTRIBUTION FOR CERTAIN

SURVIVING DEPENDENTS. If funds are specifically appropriated for

the purpose, this state shall pay the same portion of the cost of

the required contributions for a deceased annuitant's surviving

spouse or other surviving dependent who elects to retain coverage

under Section 1551.156 as this state pays for similar dependent

coverage for an employee or annuitant participating in the

program.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.314. CERTAIN STATE CONTRIBUTIONS PROHIBITED. A state

contribution may not be made for coverages under this chapter

selected by an individual who receives a state contribution,

other than as a spouse, dependent, or beneficiary, for coverages

under a group benefits program provided by an institution of

higher education, as defined by Section 61.003, Education Code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.315. REQUIRED CONTRIBUTIONS BY STATE AGENCIES. (a)

The governing board of each state agency participating in the

group benefits program shall pay to the board of trustees an

amount equal to the amount appropriated by the legislature for

each employee's individual group coverages or dependents' group

coverages for the agency's employees who are, and annuitants who

were, compensated from funds not appropriated in the General

Appropriations Act.

(b) The state agency shall:

(1) include the required contributions from funds not

appropriated in the General Appropriations Act in its annual

operating budget;

(2) ensure current participant coverages based on the records of

the board of trustees;

(3) make timely payments of amounts due the board of trustees

from all fund sources under the state agency's control; and

(4) each month reconcile board of trustees and state agency

records of coverages and payments.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.316. ALLOCATION TO BOARD OF TRUSTEES OF EMPLOYER

CONTRIBUTIONS. From the several funds from which employees

receive their respective salaries, all employer contributions

computed in accordance with this chapter and rules adopted under

this chapter are allocated to the board of trustees as provided

by this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.317. PAYMENT OF EMPLOYER CONTRIBUTIONS ALLOCATED BY

THE STATE. (a) All money allocated by this state, including by

institutions of higher education, to the board of trustees under

this chapter shall be paid to the board in monthly installments

based on the annual estimate by the board of the contributions to

be received for all employees during the year.

(b) At the end of each fiscal year, the board of trustees shall

make any adjustments required to cover the difference between:

(1) the annual estimate; and

(2) the actual amount of the employer contributions during the

year.

(c) Each monthly installment shall be paid to the appropriate

fund created by this chapter in the amount certified by the board

of trustees.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.318. PAYMENT OF EMPLOYER CONTRIBUTIONS NOT ALLOCATED

BY THE STATE. (a) The board of trustees shall certify to the

governing board of each state agency participating in the group

benefits program that provides contributions for its employees'

group coverages and dependents' group coverages from operating

budgets provided from sources other than the General

Appropriations Act the proportionate amounts required to pay its

contributions.

(b) The board of trustees shall make the certification not later

than the 30th day before the date of the meeting at which the

governing board of the state agency adopts its operating budget.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.319. AMOUNT OF CONTRIBUTION FOR FULL-TIME AND

PART-TIME EMPLOYEES. (a) A full-time employee receives the

benefits of a full state contribution for coverage under this

chapter.

(b) A part-time employee receives the benefits of one-half of

the amount of the state contribution received by a full-time

employee.

(c) The superintendent of the Texas School for the Deaf and the

superintendent of the Texas School for the Blind and Visually

Impaired shall determine whether an educational professional

employee under contract with the school under Section 30.024 or

30.055, Education Code, as applicable, is a full-time employee

for purposes of this chapter.

(d) The executive head of the Windham School District shall

determine whether an educational professional employee of the

school is a full-time employee for purposes of this chapter.

(e) This section does not prohibit an institution of higher

education from contributing, from money not appropriated from the

general revenue fund, amounts in excess of the state contribution

for a part-time employee described by Section 1551.101(e)(2).

(f) Notwithstanding any other provision of this section, if the

board of trustees establishes a supplemental health coverage

program under Section 1551.221, the amount of the contribution

made for an individual who elects to receive supplemental health

coverage under the program may be reduced, as provided in the

General Appropriations Act, to reflect the reduced cost of the

supplemental health coverage.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 366, Sec. 2.12, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

178, Sec. 2, eff. May 27, 2005.

Sec. 1551.3195. AMOUNT OF CONTRIBUTION FOR ANNUITANTS WHO WERE

PART-TIME EMPLOYEES. An annuitant who as an employee received

the benefits of a state contribution under Section 1551.319(b)

for coverage during any portion of the annuitant's last

employment by a state agency is not eligible to receive more than

the state contribution provided under Section 1551.319(b) unless

the annuitant was designated by the annuitant's employer as a

full-time employee during the three-consecutive-month period

before retirement.

Added by Acts 2005, 79th Leg., Ch.

347, Sec. 29, eff. January 1, 2006.

Sec. 1551.320. CERTAIN COSTS. The Texas Higher Education

Coordinating Board shall pay all costs incurred in determining

whether an individual is disabled if:

(1) the individual is an annuitant under the optional retirement

program established by Chapter 830, Government Code; and

(2) the individual's last state employment was as an officer or

employee of the coordinating board.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.321. REQUIRED REPORTS OF COMMUNITY SUPERVISION AND

CORRECTIONS DEPARTMENTS. (a) Not later than June 1 of each

year, a community supervision and corrections department

participating in the group benefits program under Section

1551.114 shall submit to the board of trustees an estimated

number of active employees, retired employees, and dependents of

active or retired employees to be enrolled in the group benefits

program for the following fiscal year.

(b) Each month, a community supervision and corrections

department shall reconcile the department records of requested

participation in the group benefits plan and board of trustees

records of coverage.

Added by Acts 2003, 78th Leg., ch. 1030, Sec. 1.04, eff. Sept. 1,

2003.

Sec. 1551.322. REQUIRED CONTRIBUTIONS BY TEXAS DEPARTMENT OF

CRIMINAL JUSTICE. (a) Not later than August 1 of each year, the

board of trustees shall notify the community justice assistance

division of the Texas Department of Criminal Justice of:

(1) the estimated number of community supervision and

corrections department active employees, retired employees, and

dependents of active or retired employees to be covered under the

group benefits program for the following fiscal year; and

(2) administrative costs incurred by the board of trustees that

are specifically attributable to processing this population.

(b) The community justice assistance division of the Texas

Department of Criminal Justice, on receipt of the notification

described by Subsection (a), shall:

(1) make timely payments of amounts due the board of trustees,

including the administrative costs incurred by the board of

trustees; and

(2) reconcile, each month, the board of trustees records and the

division records of coverage and payments.

Added by Acts 2003, 78th Leg., ch. 1030, Sec. 1.04, eff. Sept. 1,

2003.

Sec. 1551.323. COST OF CERTAIN ANNUITANTS. (a) An annuitant

eligible to participate under Section 1551.102(i), 1551.111(e),

or 1551.112(c) is, except as provided by this subsection,

required to pay the total cost, as determined by the board,

attributable to the participation of that individual and the

dependents of that individual until the date the individual is 65

years of age. If the General Appropriations Act or other similar

legislation addresses the payment of those costs, those costs

shall be paid in the manner specified by that legislation.

(b) This section applies only to an individual who is eligible

to participate as an annuitant under Section 1551.102(i),

1551.111(e), or 1551.112(c) and who is not eligible to

participate under another provision of Section 1551.102,

1551.111, or 1551.112.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 16.04, eff.

Jan. 11, 2004.

Sec. 1551.324. REDUCTION IN CONTRIBUTION FOR CERTAIN ACTIVE

EMPLOYEES AND ANNUITANTS; INCENTIVE PAYMENTS. (a)

Notwithstanding any other provision of this subchapter, the state

contribution for an employee's coverage or an annuitant's

coverage under this chapter may be reduced, as provided in the

General Appropriations Act, to reflect the reduced cost of

coverage for an employee or annuitant who elects to waive basic

coverage as provided by Section 1551.1045(b) or (c).

(b) Instead of the full state contribution for an employee or

annuitant who makes an election described by Subsection (a), the

state may contribute, as specified by the General Appropriations

Act, an amount for the incentive payment authorized by Section

1551.222.

Added by Acts 2005, 79th Leg., Ch.

899, Sec. 4.04, eff. August 29, 2005.

SUBCHAPTER H. SANCTIONS AND ADJUDICATION OF CLAIMS

Sec. 1551.351. ADMINISTRATIVE PROCESS AND SANCTIONS FOR PROGRAM

VIOLATIONS. (a) The Employees Retirement System of Texas may

impose one or more sanctions described by this section against

any employee, participant, annuitant, or dependent who:

(1) submits a materially false claim or application for coverage

under a group coverage plan offered under the group benefits

program;

(2) defrauds or attempts to defraud a group coverage plan

offered under the group benefits program;

(3) obtains or induces the extension of coverage under any

program provided under this chapter by a materially negligent or

intentional misrepresentation, a failure to disclose material

information, or fraud; or

(4) induces the extension of coverage under any program provided

under this chapter by supplying false information on an

application for coverage or in related documentation or in any

communication.

(b) On receipt of a complaint or on its own motion, if the

Employees Retirement System of Texas determines that an employee,

participant, annuitant, or dependent has engaged in conduct

described by Subsection (a), the retirement system may:

(1) expel from the program the employee, participant, annuitant,

or dependent;

(2) impose limitations on the person's participation in the

program;

(3) rescind any coverage obtained or extended as a result of the

conduct under Subsection (a);

(4) deny a claim arising from coverage; or

(5) require the person to reimburse the employees life,

accident, and health insurance and benefits fund for any benefit

obtained as a result of the conduct.

(c) An expulsion under Subsection (b) may be permanent or for a

specified period. A rescission of coverage under Subsection (b)

may be from the date of inception of the coverage or from the

date of the prohibited conduct.

(d) A person may appeal a determination made under Subsection

(a) or (b) or Section 1551.352 only to the board of trustees. A

proceeding under this subsection is a contested case under

Chapter 2001, Government Code. This subchapter applies to an

appeal to the board of trustees under this subsection. The

appellant has the burden of proof on all issues, including issues

in the nature of an affirmative defense. Any sanction imposed is

not stayed during an appeal under this subsection. An appeal of

a decision of the board of trustees under this subsection is

under the substantial evidence rule.

(e) An employee, participant, annuitant, or dependent expelled

from the group benefits program may not participate in a coverage

plan offered by the program for the period determined by the

Employees Retirement System of Texas.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1111, Sec. 36, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.409(b),

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

347, Sec. 30, eff. September 1, 2005.

Sec. 1551.352. EXECUTIVE DIRECTOR DETERMINES QUESTIONS RELATING

TO ENROLLMENT OR PAYMENT OF CLAIMS. The executive director has

exclusive authority to determine all questions relating to

enrollment in or payment of a claim arising from group coverages

or benefits provided under this chapter other than questions

relating to payment of a claim by a health maintenance

organization.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.354. DOUBLE OR MULTIPLE LIABILITY. (a) The executive

director may determine that a claim arising under any group

coverage plan administered by the board of trustees may expose

the plan to double or multiple liability.

(b) The executive director may cause the filing of an action for

interpleader concerning the claim in a district court in Travis

County on behalf of the Employees Retirement System of Texas to

protect the group coverage plan from double or multiple

liability.

(c) A person may not pursue a counterclaim or other cause of

action against the Employees Retirement System of Texas, a

trustee, officer, or employee of the retirement system, or a

carrier or administering firm for the retirement system in

connection with a transaction or occurrence related to the

interpleader action.

(d) A person who violates Subsection (c) is liable for the costs

and attorney's fees incurred by the Employees Retirement System

of Texas, a trustee, officer, or employee of the retirement

system, or a carrier or administering firm for the retirement

system as a result of the violation.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 38, eff. September 1, 2009.

Sec. 1551.355. APPEAL OF EXECUTIVE DIRECTOR'S DETERMINATION.

(a) Subject to Subsection (b), an appeal of a determination of

the executive director under this subchapter is only to the board

of trustees.

(b) On behalf of the board of trustees and notwithstanding any

other law, including Section 2003.021, Government Code, the

executive director may:

(1) refer an appeal to the State Office of Administrative

Hearings for a hearing; or

(2) employ, select, or contract for the services of an

administrative law judge or other hearing examiner not affiliated

with the State Office of Administrative Hearings to conduct the

hearing of an appeal.

(c) The appeal is a contested case under Chapter 2001,

Government Code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1111, Sec. 37, eff.

Sept. 1, 2003.

Sec. 1551.356. STANDING. (a) A person has standing to appeal a

determination of the executive director under this subchapter

only if the person is:

(1) an employee, participant, annuitant, or covered dependent

participating in the group benefits program; or

(2) after the death of an employee, participant, annuitant, or

covered dependent, the person's estate, personal representative,

heir at law, or designated beneficiary.

(b) A person has no standing to appeal a determination of the

executive director under this subchapter or to pursue a private

cause of action against the state, the board of trustees, the

retirement system, the executive director, an administering firm,

or an employee of any of those persons based on a determination

or the implementation by the board or executive director of the

type or scope of plan design features under the group benefits

program.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1111, Sec. 38, eff.

Sept. 1. 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.411(a),

eff. Sept. 1, 2003.

Sec. 1551.357. DETERMINATION OF APPEAL BY BOARD OF TRUSTEES.

(a) Notwithstanding any other law, in a proceeding considered to

be a contested case under Chapter 2001, Government Code, the

board of trustees in its sole discretion may modify, refuse to

accept, or delete any proposed finding of fact or conclusion of

law contained in a proposal for decision submitted by an

administrative law judge or other hearing examiner, or make

alternative findings of fact and conclusions of law.

(b) The board of trustees shall state in writing the specific

reason for the board's determination.

(c) The board of trustees may adopt rules to implement this

section.

(d) The appellant in a contested case under this subchapter has

the burden of proof on all issues, including issues in the nature

of an affirmative defense.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1111, Sec. 39, eff.

Sept. 1, 2003.

Sec. 1551.358. NEGOTIATION. (a) Notwithstanding any other

provision of this subchapter, the board of trustees and a person

who has standing to pursue an administrative appeal under this

subchapter may at any time informally negotiate an award of

benefits.

(b) Negotiated benefits may not exceed the maximum benefits

otherwise available or required by law.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.359. JUDICIAL REVIEW. A person aggrieved by a final

decision of the Employees Retirement System of Texas in a

contested case under this subchapter is entitled to judicial

review of the decision. Venue of an appeal under this subchapter

is only in a district court in Travis County. The standard of

review for the appeal of a determination made by the board of

trustees under this subchapter is by substantial evidence.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1111, Sec. 40, eff.

Sept. 1, 2003.

Sec. 1551.360. DELEGATION. (a) The board of trustees may

delegate its duty to hear an appeal to the executive director.

(b) The executive director may delegate the director's duty

under this subchapter to another employee of the Employees

Retirement System of Texas.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.361. DILIGENT PROSECUTION OF SUIT. The plaintiff

shall prosecute with reasonable diligence any suit brought under

Section 1551.359. If the plaintiff does not secure proper

service of process or does not prosecute the suit within one year

after it is filed, the court shall presume that the suit has been

abandoned. The court shall dismiss the suit on a motion for

dismissal made on or behalf of the Employees Retirement System of

Texas, unless the plaintiff, after receiving appropriate notice,

shows good cause for the delay.

Added by Acts 2005, 79th Leg., Ch.

347, Sec. 31, eff. September 1, 2005.

Sec. 1551.362. SUBPOENA. Notwithstanding any other law, the

Employees Retirement System of Texas may issue a subpoena that

conforms to Rule 176, Texas Rules of Civil Procedure, including a

preappeal investigative subpoena or any subpoena otherwise

authorized by the Texas Rules of Civil Procedure, that the

retirement system determines necessary to protect the interests

of a program or system administered by the retirement system.

Added by Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 39, eff. September 1, 2009.

SUBCHAPTER I. FUNDS

Sec. 1551.401. EMPLOYEES LIFE, ACCIDENT, AND HEALTH INSURANCE

AND BENEFITS FUND. (a) The employees life, accident, and health

insurance and benefits fund is in the state treasury.

(b) The board of trustees shall administer the fund.

(c) Contributions of participants and the state provided for

under this chapter shall be credited to the fund.

(d) The fund is available:

(1) without fiscal year limitation for all payments for any

coverages provided for under this chapter; and

(2) for payment of expenses of administering this chapter within

the limitations that may be specified annually by the

legislature.

(e) The board of trustees shall regularly set aside in the fund

an amount equal to a percentage of the contributions made by

participants and the state that the board determines is

reasonably adequate to pay the expenses of administering this

chapter.

(f) The board of trustees, from time to time and in amounts it

considers appropriate, may transfer unused funds for

administrative expenses to the contingency reserves to be used by

the board only for charges, claims, and expenses under the group

benefits program.

(g) Except as provided by Section 1551.259(d), the retirement

system may deposit to the credit of the fund any unclaimed money

on a finding that a good faith effort has been made to locate the

person entitled to the money.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1308, Sec. 40, eff. September 1, 2009.

Sec. 1551.402. STATE EMPLOYEES CAFETERIA PLAN TRUST FUND. (a)

The state employees cafeteria plan trust fund is in the state

treasury.

(b) The board of trustees shall administer the fund.

(c) The following shall be credited to the fund:

(1) salary reduction payments for benefits included in a

cafeteria plan other than group coverage plans under the group

benefits program; and

(2) appropriations by the state for the administration of a

cafeteria plan.

(d) The trust fund is available without fiscal year limitation:

(1) for all payments for any benefits included in a cafeteria

plan other than group coverage plans under the group benefits

program; and

(2) for payment of expenses of administering a cafeteria plan.

(e) The board of trustees may establish accounts for money in

the fund as the board considers necessary, including accounts for

the administration of a cafeteria plan. The board of trustees may

transfer assets from one account to another:

(1) to pay benefits if:

(A) the transfer is necessary for financial management purposes;

and

(B) adequate arrangements are made to reimburse the account from

which the transfer was made; and

(2) to pay administrative expenses.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.403. FEES FOR STATE EMPLOYEES CAFETERIA PLAN TRUST

FUND. (a) Subject to Subsection (e), the board of trustees may

establish a monthly fee to be paid by each employee who elects to

participate in a cafeteria plan for the purpose of paying the

expenses of administering the cafeteria plan.

(b) The board of trustees shall establish the amount of the

monthly fee and may establish a separate fee for each benefit

included in a cafeteria plan.

(c) If the board of trustees establishes a monthly fee, each

employee who participates in the cafeteria plan must authorize

payment of the fee by executing a separate payroll deduction

agreement or as part of the salary reduction agreement, as

determined by the board.

(d) The monthly fee shall be paid into the state employees

cafeteria plan trust fund.

(e) The board of trustees may not establish a fee for

administering the premium conversion benefit portion of a

cafeteria plan.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.404. INSUFFICIENT EARNINGS FOR EMPLOYEE TO PARTICIPATE

IN CAFETERIA FUND. (a) If the earnings of an employee who

elects to participate in a cafeteria plan are insufficient to pay

the cost of the coverages and benefits selected by the employee,

the employee is liable to the board of trustees for an amount

equal to the difference between:

(1) the amount received by the board; and

(2) the cost of the coverages and benefits.

(b) If the employee does not pay the difference within the time

specified by the board of trustees, the board may:

(1) cancel the coverages and benefits retroactive to the last

month for which full payment was made; or

(2) pursue any other available legal remedy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.405. EMPLOYEES' HEALTH CARE STABILIZATION TRUST FUND.

(a) The employees' health care stabilization trust fund is a

fund in the state treasury.

(b) The board of trustees shall administer the fund.

(c) The following shall be credited to the fund:

(1) money transferred to the fund at the direction of the

legislature; and

(2) gifts and grants contributed to the fund.

(d) In administering the fund, the board of trustees shall make

investments in a manner that preserves the purchasing power of

the fund's assets.

(e) Money in the fund may not be spent for any purpose, except

that the interest and investment returns of the fund may be

appropriated only to stabilize the cost of state and participant

contributions for health benefit coverage under this chapter by

minimizing to the greatest extent possible increases in those

contributions.

(f) The fund is exempt from the application of Section 403.095,

Government Code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.406. INVESTMENT OF FUNDS. (a) Under the standard of

care provided by Section 815.307, Government Code, the board of

trustees may manage and has full power to invest and reinvest the

money in:

(1) the employees life, accident, and health insurance and

benefits fund;

(2) the state employees cafeteria plan trust fund; and

(3) the employees' health care stabilization trust fund.

(b) The earnings, including interest on money in the fund and

proceeds from the sale of any investments, become a part of the

fund.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1551.407. MANAGEMENT OF ASSETS. The board of trustees may

commingle for investment purposes the assets of a fund created

under this chapter with another fund created under this chapter

or any other trust fund administered by the board if the board

maintains and credits proportionate ownership records.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.



CHAPTER 1552. GROUP LONG-TERM CARE INSURANCE FOR STATE EMPLOYEES

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE H. HEALTH BENEFITS AND OTHER COVERAGES FOR GOVERNMENTAL

EMPLOYEES

CHAPTER 1552. GROUP LONG-TERM CARE INSURANCE FOR STATE EMPLOYEES

Sec. 1552.001. DEFINITIONS. In this chapter, "annuitant,"

"board of trustees," and "employee" have the meanings assigned by

Section 1551.003.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1552.002. ESTABLISHMENT OF PROGRAM. (a) The board of

trustees may establish a group long-term care insurance program

to provide long-term care insurance coverage for:

(1) an individual eligible to participate in the program

provided by Chapter 1551 as an employee or annuitant;

(2) the spouse, parent, or grandparent of an employee or

annuitant; and

(3) a parent of a spouse described by Subdivision (2).

(b) The board of trustees may not implement a group long-term

care insurance program unless any cost or administrative burden

associated with the development of, implementation of, or

communications about the program is incidental.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1552.003. ADMINISTERING FIRM. The board of trustees may

select an administering firm to administer the group long-term

care insurance program under contract with the board.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1552.004. PREMIUMS. (a) The administering firm shall bill

each program participant directly for premiums and any other

program costs. Each participant is responsible for required

payments.

(b) Premiums and program costs may not be deducted from a

program participant's monthly compensation or annuity.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1552.005. PROGRAM NOT PART OF OTHER GROUP COVERAGES. (a)

The group long-term care insurance program is not part of the

group coverages offered under Chapter 1551.

(b) The state may not contribute any part of the premiums for

coverage offered under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1552.006. RULES. The board of trustees may adopt rules as

necessary to implement this chapter, including rules specifying

the coverage to be offered under the group long-term care

insurance program.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.



CHAPTER 1560. DELIVERY OF PRESCRIPTION DRUGS BY MAIL

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE H. HEALTH BENEFITS AND OTHER COVERAGES FOR GOVERNMENTAL

EMPLOYEES

CHAPTER 1560. DELIVERY OF PRESCRIPTION DRUGS BY MAIL

Sec. 1560.001. DEFINITIONS. In this chapter:

(1) "Community retail pharmacy" means a pharmacy that is

licensed as a Class A pharmacy under Chapter 560, Occupations

Code.

(2) "Mail order pharmacy" means a pharmacy that is licensed

under Chapter 560, Occupations Code, and that primarily delivers

prescription drugs to an enrollee through the United States

Postal Service or a commercial delivery service.

Added by Acts 2009, 81st Leg., R.S., Ch.

1207, Sec. 5, eff. September 1, 2009.

Sec. 1560.002. APPLICABILITY OF CHAPTER. This chapter applies

only to a health benefit plan that provides benefits for medical

or surgical expenses incurred as a result of a health condition,

accident, or sickness, including an individual, group, blanket,

or franchise insurance policy or insurance agreement, a group

hospital service contract, or an individual or group evidence of

coverage or similar coverage document that is offered or

administered by:

(1) the Teacher Retirement System of Texas under Chapter 1575 or

1579; or

(2) the Employees Retirement System of Texas under Chapter 1551.

Added by Acts 2009, 81st Leg., R.S., Ch.

1207, Sec. 5, eff. September 1, 2009.

Sec. 1560.003. MULTIPLE-MONTH SUPPLY OF PRESCRIPTION DRUG. (a)

In this section, "multiple-month supply" means a supply for 60 or

more days.

(b) Notwithstanding any other law, an issuer of a health benefit

plan that provides pharmacy benefits to enrollees must allow an

enrollee to obtain from a community retail pharmacy a

multiple-month supply of any prescription drug under the same

terms and conditions applicable when the prescription drug is

obtained from a mail order pharmacy, if the community retail

pharmacy agrees to accept reimbursement on exactly the same terms

and conditions that apply to a mail order pharmacy.

(c) This section does not require:

(1) the issuer of a health benefit plan to contract with:

(A) a retail pharmacy that does not agree to accept

reimbursement on exactly the same terms and conditions that apply

to a mail order pharmacy; or

(B) more than one mail order pharmacy; or

(2) a community retail pharmacy to:

(A) provide a multiple-month supply of a prescription drug under

the same terms and conditions applicable when the prescription

drug is obtained from a mail order pharmacy; or

(B) agree to accept reimbursement on exactly the same terms and

conditions that apply to a mail order pharmacy.

Added by Acts 2009, 81st Leg., R.S., Ch.

1207, Sec. 5, eff. September 1, 2009.

Sec. 1560.004. PRESCRIPTION DRUG REIMBURSEMENT RATES. (a) An

issuer of a health benefit plan that provides pharmacy benefits

to enrollees shall reimburse pharmacies participating in the

health plan using prescription drug reimbursement rates, for both

brand name and generic prescription drugs, that are based on a

current and nationally recognized benchmark index that includes

average wholesale price and maximum allowable cost.

(b) Regardless of whether a pharmacy is a mail order pharmacy or

a community retail pharmacy, an issuer of a health benefit plan

shall use the same benchmark index, including the same average

wholesale price, maximum allowable cost, and national

prescription drug codes, to reimburse all pharmacies

participating in the health benefit plan.

Added by Acts 2009, 81st Leg., R.S., Ch.

1207, Sec. 5, eff. September 1, 2009.



CHAPTER 1575. TEXAS PUBLIC SCHOOL EMPLOYEES GROUP BENEFITS PROGRAM

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE H. HEALTH BENEFITS AND OTHER COVERAGES FOR GOVERNMENTAL

EMPLOYEES

CHAPTER 1575. TEXAS PUBLIC SCHOOL EMPLOYEES GROUP BENEFITS

PROGRAM

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1575.001. SHORT TITLE. This chapter may be cited as the

Texas Public School Retired Employees Group Benefits Act.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.413(a),

eff. Sept. 1, 2003.

Sec. 1575.002. GENERAL DEFINITIONS. In this chapter:

(1) "Active employee" means a contributing member of the Teacher

Retirement System of Texas who:

(A) is employed by a public school; and

(B) is not entitled to coverage under a plan provided under

Chapter 1551 or 1601.

(2) "Carrier" means an insurance company or hospital service

corporation authorized by the department under this code or

another insurance law of this state to provide any of the

insurance coverages, benefits, or services provided by this

chapter.

(3) "Fund" means the retired school employees group insurance

fund.

(4) "Group program" means the Texas Public School Employees

Group Insurance Program authorized by this chapter.

(5) "Health benefit plan" means a group insurance policy,

contract, or certificate, medical or hospital service agreement,

membership or subscription contract, salary continuation plan, or

similar group arrangement to provide health care services or to

pay or reimburse expenses of health care services.

(6) "Public school" means:

(A) a school district;

(B) another educational district whose employees are members of

the Teacher Retirement System of Texas;

(C) a regional education service center established under

Chapter 8, Education Code; or

(D) an open-enrollment charter school established under

Subchapter D, Chapter 12, Education Code.

(7) "Trustee" means the Teacher Retirement System of Texas.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 201, Sec. 47, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 366, Sec. 3.01, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1231, Sec. 1, eff. Sept.

1, 2004; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.414(a), eff.

Sept. 1, 2003.

Sec. 1575.003. DEFINITION OF DEPENDENT AND RELATED TERMS. In

this chapter:

(1) "Dependent" means:

(A) the spouse of a retiree;

(B) an unmarried child of a retiree or deceased active member if

the child is younger than 25 years of age, including:

(i) an adopted child;

(ii) a foster child, stepchild, or other child who is in a

regular parent-child relationship; or

(iii) a recognized natural child;

(C) a retiree's recognized natural child, adopted child, foster

child, stepchild, or other child who is in a regular parent-child

relationship and who lives with or has his or her care provided

by the retiree or surviving spouse on a regular basis regardless

of the child's age, if the child is mentally retarded or

physically incapacitated to an extent that the child is dependent

on the retiree or surviving spouse for care or support, as

determined by the trustee; or

(D) a deceased active member's recognized natural child, adopted

child, foster child, stepchild, or other child who is in a

regular parent-child relationship, without regard to the age of

the child, if, while the active member was alive, the child:

(i) lived with or had the child's care provided by the active

member on a regular basis; and

(ii) was mentally retarded or physically incapacitated to an

extent that the child was dependent on the active member or

surviving spouse for care or support, as determined by the

trustee.

(2) "Surviving dependent child" means:

(A) the dependent child of a deceased retiree who has survived

the deceased retiree and the deceased retiree's spouse; or

(B) the dependent child of a deceased active member who has

survived the deceased member and the deceased member's spouse if

the deceased member:

(i) had contributions made to the group program at the last

place of employment of the deceased member in public education in

this state;

(ii) had 10 or more years of service credit in the Teacher

Retirement System of Texas; and

(iii) died on or after September 1, 1986.

(3) "Surviving spouse" means:

(A) the surviving spouse of a deceased retiree; or

(B) the surviving spouse of a deceased active member:

(i) for whom contributions have been made to the group program

at the last place of employment of the deceased member in public

education in this state;

(ii) who had 10 or more years of service credit in the Teacher

Retirement System of Texas; and

(iii) who died on or after September 1, 1986.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.414(b),

(c), eff. Sept. 1, 2003.

Sec. 1575.004. DEFINITION OF RETIREE. (a) In this chapter,

"retiree" means:

(1) an individual not eligible for coverage under a plan

provided under Chapter 1551 or 1601 who:

(A) has taken a service retirement under the Teacher Retirement

System of Texas after September 1, 2005, with at least 10 years

of service credit in the system, which may include up to five

years of military service credit, but which may not include any

other service credit purchased for equivalent or special service

credit, and either:

(i) the sum of the retiree's age and years of service credit in

the retirement system equals or exceeds 80 at the time of

retirement, regardless of whether the retiree had a reduction in

the retirement annuity for early age; or

(ii) the retiree has 30 or more years of service credit in the

retirement system at the time of retirement;

(B) has taken a service retirement under the Teacher Retirement

System of Texas after September 1, 2004, but on or before August

31, 2005, and on September 1, 2005, either:

(i) meets the requirements for eligibility for the group program

for coverage as a retiree as those requirements existed on August

31, 2004;

(ii) meets the requirements of Paragraph (A); or

(iii) is enrolled in the group program and was enrolled in the

group program on August 31, 2005; or

(C) has taken a service retirement under the Teacher Retirement

System of Texas on or before August 31, 2004, and who is enrolled

in the group program on August 31, 2005;

(2) an individual who:

(A) has taken a disability retirement under the Teacher

Retirement System of Texas; and

(B) is entitled to receive monthly benefits from the Teacher

Retirement System of Texas; or

(3) an individual who:

(A) has taken a disability retirement under the Teacher

Retirement System of Texas;

(B) has at least 10 years of service credit in the Teacher

Retirement System of Texas on the date of disability retirement,

as determined under Section 824.304, Government Code; and

(C) is not entitled to receive monthly benefits from the Teacher

Retirement System of Texas because those benefits have been

suspended in accordance with Section 824.310, Government Code.

(b) In this section, "public school" has the meaning assigned

by Section 821.001, Government Code.

(c) For purposes of this section, to meet the requirements for

eligibility that existed on August 31, 2004, for a service

retiree, an individual must not have been eligible to be covered

by a plan provided under Chapter 1551 or 1601 and must have taken

a service retirement under the Teacher Retirement System of Texas

with either:

(1) at least 10 years of service credit in the retirement system

for actual service in public schools in this state; or

(2) at least five years of service credit for actual service in

the public schools in this state and five years of out-of-state

service credit in the Teacher Retirement System of Texas.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 201, Sec. 48, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1231, Sec. 2, eff. Sept.

1, 2004; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.415, eff. Sept.

1, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 16.05, eff.

Sept. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

1359, Sec. 38, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1230, Sec. 15, eff. September 1, 2007.

Sec. 1575.005. ISSUANCE OF CERTIFICATE OF COVERAGE. At the time

and in the circumstances specified by the trustee, a carrier

shall issue to each retiree, surviving spouse, or surviving

dependent child covered under this chapter a certificate of

coverage that:

(1) states the benefits to which the person is entitled;

(2) states to whom the benefits are payable;

(3) states to whom a claim must be submitted; and

(4) summarizes the provisions of the coverage principally

affecting the person.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.416(a),

eff. Sept. 1, 2003.

Sec. 1575.006. EXEMPTION FROM PROCESS. (a) The following are

exempt from execution, attachment, garnishment, or any other

process:

(1) benefit payments, including optional benefits payments,

active employee and state contributions, and retiree, surviving

spouse, and surviving dependent child contributions;

(2) any rights, benefits, or payments accruing to any person

under this chapter; and

(3) any money in the fund.

(b) The items listed in Subsection (a) may not be assigned

except for direct payment to benefit providers as authorized by

the trustee by contract, rule, or otherwise.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.417,

eff. Sept. 1, 2003.

Sec. 1575.007. EXEMPTION FROM STATE TAXES AND FEES. A premium

or contribution on a policy, insurance contract, or agreement

authorized by this chapter is not subject to any state tax,

regulatory fee, or surcharge, including a premium or maintenance

tax or fee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1575.008. COVERAGE EXEMPT FROM INSURANCE LAW. A coverage

plan provided under this chapter is exempt from any other

insurance law, including common law, that does not expressly

apply to the plan or this chapter.

Added by Acts 2005, 79th Leg., Ch.

1359, Sec. 39, eff. September 1, 2005.

SUBCHAPTER B. ADMINISTRATION

Sec. 1575.051. ADMINISTRATION OF GROUP PROGRAM. The trustee

shall take the actions it considers necessary to devise,

implement, and administer the group program.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.419,

eff. Sept. 1, 2003.

Sec. 1575.052. AUTHORITY TO ADOPT RULES AND PROCEDURES; OTHER

AUTHORITY. (a) The trustee may adopt rules, plans, procedures,

and orders reasonably necessary to implement this chapter,

including:

(1) minimum benefit and financing standards for group coverage

for retirees, dependents, surviving spouses, and surviving

dependent children;

(2) basic and optional group coverage for retirees, dependents,

surviving spouses, and surviving dependent children;

(3) procedures for contributions and deductions;

(4) periods for enrollment and selection of optional coverage

and procedures for enrolling and exercising options under the

group program;

(5) procedures for claims administration;

(6) procedures to administer the fund; and

(7) a timetable for:

(A) developing minimum benefit and financial standards for group

coverage;

(B) establishing group plans; and

(C) taking bids and awarding contracts for group plans.

(b) The trustee may:

(1) study the operation of all group coverage provided under

this chapter; and

(2) contract for advice and counsel in implementing and

administering the group program with independent and experienced

group insurance consultants and actuaries.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.420(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1359, Sec. 40, eff. September 1, 2005.

Sec. 1575.053. PERSONNEL. (a) The trustee may employ persons

to assist the trustee in implementing this chapter.

(b) The trustee shall prescribe the duties and compensation of

each employee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.421,

eff. Sept. 1, 2003.

Sec. 1575.054. BUDGET. Expenses incurred in developing and

administering the group program shall be paid as provided by a

budget adopted by the trustee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.421,

eff. Sept. 1, 2003.

Sec. 1575.055. DEPARTMENT ASSISTANCE. The department shall, as

requested by the trustee, assist the trustee in implementing and

administering this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.421,

eff. Sept. 1, 2003.

Sec. 1575.056. TRANSFER OF RECORDS RELATING TO ACTIVE EMPLOYEE

PROGRAM. The trustee shall transfer from the program all records

relating to active employees participating in the program

established under Chapter 1579 not later than the date on which

the program established under Chapter 1579 is implemented.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.422(a), eff.

Sept. 1, 2003.

SUBCHAPTER C. PROVISION OF BENEFITS

Sec. 1575.101. SYSTEM AS GROUP PLAN HOLDER. The Teacher

Retirement System of Texas is the group plan holder of a plan

established under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.423,

eff. Sept. 1, 2003.

Sec. 1575.102. SELF-INSURED PLANS. The trustee may self-insure

any plan established under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.423,

eff. Sept. 1, 2003.

Sec. 1575.103. PLANS MAY VARY ACCORDING TO MEDICARE COVERAGE.

For retirees and surviving spouses who are covered by Medicare,

the trustee may provide one or more plans that are different from

the plans provided for retirees and surviving spouses who are not

covered by Medicare.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.423,

eff. Sept. 1, 2003.

Sec. 1575.104. TERMS OF CONTRACT. A contract for group coverage

awarded by the trustee must meet the minimum benefit and

financial standards adopted by the trustee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.423,

eff. Sept. 1, 2003.

Sec. 1575.105. PLAN COVERAGE SECONDARY TO CERTAIN OTHER

COVERAGE. The coverage provided by a plan established under this

chapter:

(1) is secondary to Medicare hospital and medical insurance to

the extent permitted by federal law if the retiree, dependent,

surviving spouse, or surviving dependent child is entitled to

receive Medicare hospital insurance benefits without charge; and

(2) may be made secondary to other coverage to which the

retiree, dependent, surviving spouse, or surviving dependent

child is entitled.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1575.106. COMPETITIVE BIDDING REQUIREMENTS; RULE. (a) A

contract to provide group benefits under this chapter may be

awarded only through competitive bidding under rules adopted by

the trustee.

(b) The trustee shall submit for competitive bidding at least

every six years each contract for coverage under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.424(a),

eff. Sept. 1, 2003.

Sec. 1575.107. CONTRACT AWARD; CONSIDERATIONS. (a) In awarding

a contract to provide group benefits under this chapter, the

trustee is not required to select the lowest bid and may consider

any relevant criteria, including the bidder's:

(1) ability to service contracts;

(2) past experiences; and

(3) financial stability.

(b) If the trustee awards a contract to a bidder whose bid

deviates from that advertised, the trustee shall record the

deviation and fully justify the reason for the deviation in the

minutes of the next meeting of the trustee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.424(b),

eff. Sept. 1, 2003.

Sec. 1575.108. USE OF PRIVATE ENTITIES. The trustee may engage

a private entity to collect contributions from or to settle

claims in connection with a plan established by the trustee under

this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.425,

eff. Sept. 1, 2003.

Sec. 1575.109. USE OF HEALTH CARE PROVIDER. To provide benefits

to participants in the group program, the trustee may contract

directly with a health care provider, including a health

maintenance organization, a preferred provider organization, a

carrier, an administrator, and any other qualified vendor.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.425,

eff. Sept. 1, 2003.

Sec. 1575.110. PHARMACY BENEFIT MANAGER CONTRACTS. (a) In

awarding a contract to provide pharmacy benefit manager services

under this chapter, the trustee is not required to select the

lowest bid but must select a contract that meets the criteria

established by this section.

(b) The contract must state that:

(1) the trustee is entitled to audit the pharmacy benefit

manager to verify costs and discounts associated with drug

claims, pharmacy benefit manager compliance with contract

requirements, and services provided by subcontractors;

(2) the audit must be conducted by an independent auditor in

accordance with established auditing standards; and

(3) to conduct the audit, the trustee and the independent

auditor are entitled access to information related to the

services and the costs associated with the services performed

under the contract, including access to the pharmacy benefit

manager's facilities, records, contracts, medical records, and

agreements with subcontractors.

(c) The contract must define the information that the pharmacy

benefit manager is required to provide to the trustee concerning

the audit of the retail, independent, and mail order pharmacies

performing services under the contract and describe how the

results of these audits must be reported to the trustee,

including how often the results must be reported. The contract

must state whether the pharmacy benefit manager is required to

return recovered overpayments to the trustee.

(d) The contract must state that any audit of a mail order

pharmacy owned by the pharmacy benefit manager must be conducted

by an independent auditor selected by the trustee in accordance

with established auditing standards.

Added by Acts 2009, 81st Leg., R.S., Ch.

1207, Sec. 6, eff. September 1, 2009.

SUBCHAPTER D. COVERAGES AND PARTICIPATION

Sec. 1575.151. TYPES OF COVERAGES. The trustee may include in a

plan any coverage it considers advisable, including:

(1) life insurance;

(2) accidental death and dismemberment coverage;

(3) coverage for:

(A) hospital care and benefits;

(B) surgical care and treatment;

(C) medical care and treatment;

(D) dental care;

(E) eye care;

(F) obstetrical benefits;

(G) long-term care;

(H) prescribed drugs, medicines, and prosthetic devices; and

(I) supplemental benefits, supplies, and services in accordance

with this chapter; and

(4) protection against loss of salary.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.425,

eff. Sept. 1, 2003.

Sec. 1575.152. BASIC PLAN MUST COVER PREEXISTING CONDITIONS. A

basic plan must cover preexisting conditions.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1575.153. BASIC COVERAGE. A retiree who applies for

coverage during an enrollment period may not be denied coverage

in a basic plan provided under this chapter unless the trustee

finds under Subchapter K that the retiree defrauded or attempted

to defraud the group program.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 201, Sec. 49(a), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1231, Sec. 3(a), eff.

Sept. 1, 2004; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.426(a),

eff. Sept. 1, 2003.

Sec. 1575.155. COVERAGE FOR DEPENDENTS OF RETIREE. (a) A

retiree participating in the group program is entitled to secure

for the retiree's dependents group coverage provided for the

retiree under this chapter, as determined by the trustee.

(b) The additional contribution payments for the dependent

coverage shall be deducted from the annuity payments to the

retiree in the manner and form determined by the trustee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.427,

eff. Sept. 1, 2003.

Sec. 1575.156. COVERAGE FOR SURVIVING SPOUSE OR DEPENDENTS OF

SURVIVING SPOUSE. (a) A surviving spouse who is entitled to

group coverage under this chapter may elect to retain or obtain

coverage for the surviving spouse or dependents of the surviving

spouse at the applicable rate for the deceased participant.

(b) A surviving spouse must provide payment of applicable

contributions in the manner established by Section 1575.205 and

by the trustee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.428,

eff. Sept. 1, 2003.

Sec. 1575.157. COVERAGE FOR SURVIVING DEPENDENT CHILD. (a) A

surviving dependent child, the guardian of the child's estate, or

the person having custody of the child may elect to retain or

obtain group coverage for the surviving dependent child at the

applicable rate for a dependent.

(b) The applicable contributions must be provided in the manner

established by Section 1575.205 and by the trustee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.429,

eff. Sept. 1, 2003.

Sec. 1575.158. OPTIONAL GROUP HEALTH BENEFIT PLAN. (a) The

trustee may, in addition to providing a basic plan, contract for

and make available an optional group health benefit plan for

retirees, dependents, surviving spouses, or surviving dependent

children.

(b) An optional group health benefit plan may provide for:

(1) a deductible in an amount that is less than the amount for

the basic plan;

(2) coinsurance in an amount that is less than the amount for

the basic plan; or

(3) additional benefits as permitted under Section 1575.151.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.430,

eff. Sept. 1, 2003.

Sec. 1575.159. COVERAGE FOR PROSTATE-SPECIFIC ANTIGEN TEST. A

health benefit plan offered under the group program must provide

coverage for a medically accepted prostate-specific antigen test

used for the detection of prostate cancer for each male enrolled

in the plan who:

(1) is at least 50 years of age; or

(2) is at least 40 years of age and:

(A) has a family history of prostate cancer; or

(B) exhibits another cancer risk factor.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1575.160. GROUP LIFE OR ACCIDENTAL DEATH AND DISMEMBERMENT

INSURANCE: PAYMENT OF CLAIM. The amount of group life insurance

or group accidental death and dismemberment insurance covering a

retiree, dependent, surviving spouse, or surviving dependent

child on the date of death shall be paid, on the establishment of

a valid claim, only to:

(1) the beneficiary designated by the person in a signed and

witnessed document received before death in the office of the

trustee; or

(2) a person in the order prescribed by Section 824.103(b),

Government Code, if a beneficiary is not properly designated or a

beneficiary does not exist.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.431(a),

eff. Sept. 1, 2003.

Sec. 1575.161. OPEN ENROLLMENT; ADDITIONAL ENROLLMENT PERIODS.

(a) A retiree eligible for coverage under the group program may

select any coverage provided under this chapter for which the

person is otherwise eligible:

(1) on any date that is on or after the date the person retires

and on or before the 90th day after that date; and

(2) during any other open enrollment periods for retirees set by

the trustee by rule.

(b) In addition to the enrollment periods authorized under

Subsection (a), a retiree who:

(1) is enrolled in the group program as of August 31, 2004, and

who is 65 years of age or older on that date may select coverage

as described by Subsections (c) and (d) on September 1, 2004;

(2) is enrolled in the group program as of August 31, 2004, and

who is 65 years of age after that date may select coverage as

described by Subsections (c) and (d) on the date that the retiree

is 65 years of age; or

(3) enrolls in the group program on or after September 1, 2004,

and who is 65 years of age or older on or after that date may

select coverage as described in Subsections (c) and (d) on the

date that the retiree is 65 years of age.

(c) If a retiree described by Subsection (b) is not covered by

the Medicare program, the retiree may enroll in the next-higher

coverage tier under the group program and may add dependent

coverage in that same coverage tier.

(d) If a retiree described by Subsection (b) is covered by the

Medicare program, the retiree may enroll in any coverage tier

under the group program and may add dependent coverage in that

same coverage tier.

(e) This section does not affect the right of a retiree enrolled

in a coverage tier under the group program to select a lower

level of coverage at any time.

Added by Acts 2003, 78th Leg., ch. 201, Sec. 50, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1231, Sec. 4, eff. Sept. 1, 2004.

Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 16.06,

eff. Jan. 11, 2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

354, Sec. 1, eff. September 1, 2009.

Sec. 1575.162. SPECIAL ENROLLMENTS. This chapter does not limit

the ability of an individual to enroll in the group program if

the individual:

(1) experiences a special enrollment event as provided by the

Health Insurance Portability and Accountability Act of 1996 (Pub.

L. No. 104-191, 110 Stat. 1936 (1996)), as amended; and

(2) is otherwise eligible to enroll in the group program.

Added by Acts 2003, 78th Leg., ch. 201, Sec. 50, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1231, Sec. 4, eff. Sept. 1, 2004.

Sec. 1575.163. LIMITATIONS. The Teacher Retirement System of

Texas, as trustee, may not contract for or provide a health

benefit plan that excludes from participation in the network a

general hospital that:

(1) is located in within the geographical service area or areas

of the health coverage plan that includes a county that:

(A) has a population of at least 100,000 and not more than

175,000; and

(B) is located in the Texas-Louisiana border region, as that

term is defined in Section 2056.002(e), Government Code; and

(2) agrees to provide medical and health care services under the

plan subject to the same terms and conditions as other hospital

providers under the plan.

Added by Acts 2003, 78th Leg., ch. 201, Sec. 50, eff. Sept. 1,

2003.

Sec. 1575.164. DISEASE MANAGEMENT SERVICES.

(a) In this section, "disease management services" means

services to assist an individual manage a disease or other

chronic health condition, such as heart disease, diabetes,

respiratory illness, end-stage renal disease, HIV infection, or

AIDS, and with respect to which the Teacher Retirement System of

Texas identifies populations requiring disease management.

(b) A health benefit plan provided under this chapter must

provide disease management services or coverage for disease

management services in the manner required by the Teacher

Retirement System of Texas, including:

(1) patient self-management education;

(2) provider education;

(3) evidence-based models and minimum standards of care;

(4) standardized protocols and participation criteria; and

(5) physician-directed or physician-supervised care.

Added by Acts 2003, 78th Leg., ch. 589, Sec. 4, eff. June 20,

2003.

Renumbered from Insurance Code, Section 1575.162 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(62), eff. September 1, 2005.

Sec. 1575.170. PRIOR AUTHORIZATION FOR CERTAIN DRUGS. (a) In

this section, "drug formulary" means a list of drugs preferred

for use and eligible for coverage under a health benefit plan.

(b) A health benefit plan provided under this chapter that uses

a drug formulary in providing a prescription drug benefit must

require prior authorization for coverage of the following

categories of prescribed drugs if the specific drug prescribed is

not included in the formulary:

(1) a gastrointestinal drug;

(2) a cholesterol-lowering drug;

(3) an anti-inflammatory drug;

(4) an antihistamine; and

(5) an antidepressant drug.

(c) Every six months the board of trustees shall submit to the

comptroller and Legislative Budget Board a report regarding any

cost savings achieved in the group program through implementation

of the prior authorization requirement of this section. A report

must cover the previous six-month period.

Added by Acts 2003, 78th Leg., ch. 213, Sec. 3, eff. Sept. 1,

2003. Renumbered from Insurance Code Sec. 1575.161 by Acts 2003,

78th Leg., 3rd C.S., ch. 3, Sec. 16.07, eff. Jan. 11, 2004.

SUBCHAPTER E. CONTRIBUTIONS

Sec. 1575.201. ADDITIONAL STATE CONTRIBUTIONS; CERTAIN

CONTRIBUTIONS. (a) The state through the trustee shall

contribute from money in the fund:

(1) the total cost of the basic plan covering each participating

retiree; and

(2) for each participating dependent, surviving spouse, and

surviving dependent child, the amount prescribed by the General

Appropriations Act to cover part of the cost of the basic plan

covering the dependent, surviving spouse, and surviving dependent

child.

(b) The trustee shall collect the amount of premium required for

basic coverage under the group program that exceeds the amount

contributed by the state for those individuals described by

Subsection (a)(2).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 201, Sec. 51, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1231, Sec. 5, eff. Sept.

1, 2004; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.432, eff. Sept.

1, 2003.

Sec. 1575.202. STATE CONTRIBUTION BASED ON ACTIVE EMPLOYEE

COMPENSATION. (a) Each state fiscal year, the state shall

contribute to the fund an amount equal to one percent of the

salary of each active employee.

(b) The state may contribute to the fund an amount in addition

to the contribution required by Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 201, Sec. 52, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1231, Sec. 6, eff. Sept.

1, 2003.

Sec. 1575.203. ACTIVE EMPLOYEE CONTRIBUTION. (a) Each state

fiscal year, each active employee shall, as a condition of

employment, contribute to the fund an amount equal to 0.65

percent of the employee's salary.

(b) The employer of an active employee shall monthly:

(1) deduct the employee's contribution from the employee's

salary and remit the contribution to the trustee in the manner

required by the trustee; or

(2) assume and pay the total contributions due from its active

employees.

(c) Contributions to the fund deducted from the salary of an

active employee are included in annual compensation for purposes

of the Teacher Retirement System of Texas.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 201, Sec. 53, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 366, Sec. 3.02, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1231, Sec. 7, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.433, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

899, Sec. 17.02, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1359, Sec. 41, eff. September 1, 2005.

Sec. 1575.204. PUBLIC SCHOOL CONTRIBUTION. (a) Each state

fiscal year, each public school shall contribute to the fund the

amount prescribed by the General Appropriations Act, which may

not be less than 0.25 percent or greater than 0.75 percent of the

salary of each active employee of the public school. The public

school shall make the contributions on a monthly basis and as

otherwise prescribed by the trustee.

(b) Each state fiscal year, each employer who reports to the

retirement system under Section 824.6022, Government Code, the

employment of a retiree who is enrolled in the group program

shall contribute to the fund the difference, if any, between the

contribution amount that the reported retiree is required to pay

for the retiree and any enrolled dependents to participate in the

group program and the full cost of the retiree's and enrolled

dependents' participation in the group program, as determined by

the trustee. The amounts required to be paid under this

subsection are not required to be paid by a reporting employer

for a retiree who retired from the retirement system before

September 1, 2005.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 201, Sec. 54, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1359, Sec. 42, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1389, Sec. 4, eff. September 1, 2007.

Sec. 1575.205. PARTICIPATION CONTRIBUTION FOR OPTIONAL PLAN.

(a) A retiree, surviving spouse, or surviving dependent child

who elects an optional plan shall pay a monthly contribution to

cover the cost of the plan. The trustee shall adopt rules for the

collection of additional contributions.

(b) As a condition of electing coverage under an optional plan,

a retiree or surviving spouse must, in writing, authorize the

trustee to deduct the amount of the contribution from the

person's monthly annuity payment.

(c) The trustee may spend a part of the money received for the

group program to offset a part of the costs for optional coverage

paid by retirees if the expenditure does not reduce the period

the group program is projected to remain financially solvent by

more than one year in a biennium.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.434,

eff. Sept. 1, 2003.

Sec. 1575.206. CONTRIBUTIONS HELD IN TRUST FOR FUND. An

employing school district and its trustees:

(1) hold contributions required by this subchapter in trust for

the fund and its participants; and

(2) may not divert the contributions for any other purpose.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1575.207. INTEREST ASSESSED ON LATE PAYMENT OF DEPOSITS BY

EMPLOYING SCHOOL DISTRICTS. (a) An employing school district

that does not remit to the trustee all contributions required by

this subchapter before the seventh day after the last day of the

month shall pay to the fund:

(1) the contributions; and

(2) interest on the unpaid amounts at the annual rate of six

percent compounded monthly.

(b) On request, the trustee may grant a waiver of the deadline

imposed by this section based on an employing district's

financial or technological resources.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.435(a),

eff. Sept. 1, 2003.

Sec. 1575.208. CERTIFICATION OF AMOUNT NECESSARY TO PAY STATE

CONTRIBUTIONS. Not later than October 31 preceding each regular

session of the legislature, the trustee shall certify the amount

necessary to pay the state contributions to the fund to:

(1) the Legislative Budget Board; and

(2) the budget division of the governor's office.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.436,

eff. Sept. 1, 2003.

Sec. 1575.209. CERTIFICATION OF AMOUNT OF STATE CONTRIBUTIONS.

Not later than August 31 of each year, the trustee shall certify

to the comptroller the estimated amount of state contributions to

be received by the fund for the next fiscal year under the

appropriations authorized by this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.436,

eff. Sept. 1, 2003.

Sec. 1575.210. PAYMENT OF STATE CONTRIBUTIONS; RECONCILIATION.

(a) Contributions allocated and appropriated under this

subchapter for a state fiscal year shall be:

(1) paid from the general revenue fund in equal monthly

installments;

(2) based on the estimated amount certified by the trustee to

the comptroller for that year; and

(3) subject to any express limitations specified in the Act

making the appropriation.

(b) A variation between the certified amount and the actual

amount due for the state fiscal year shall be reconciled at the

end of the fiscal year, and the annual contributions to the fund

shall be adjusted accordingly.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.437,

eff. Sept. 1, 2003.

Sec. 1575.211. COST SHARING. (a) The total costs for the

operation of the group program shall be shared among the state,

the public schools, the active employees, and the retirees in the

manner prescribed by the General Appropriations Act.

(b) In determining the allocation of total costs under this

section, the state shall pay not more than 55 percent of the

total costs, retirees shall pay at least 30 percent of the total

costs, and the balance shall be paid by active employees and

public schools.

(c) Repealed by Acts 2005, 79th Leg., Ch. 1359, Sec. 55(a)(2),

eff. September 1, 2005.

Added by Acts 2003, 78th Leg., ch. 201, Sec. 55, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1231, Sec. 8, eff. Sept. 1, 2004.

Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 16.08,

eff. Sept. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

1359, Sec. 55(a)(2), eff. September 1, 2005.

Sec. 1575.212. PAYMENT BY RETIREES; RANGES. (a) The trustee by

rule shall establish ranges for payment of the share of total

costs allocated under Section 1575.211 to retirees, with

different levels for:

(1) retirees who are not eligible to participate in Part A of

the Medicare program;

(2) retirees who are eligible for participation but are not

participating in Part A of the Medicare program; and

(3) retirees who are eligible for participation in the Medicare

program and are participating in Part A of the Medicare program.

(b) In establishing ranges for payment of the share of total

costs allocated under Section 1575.211 to retirees, the trustee

may consider the years of service credit accrued by a retiree and

may reward those retirees with more years of service credit.

Added by Acts 2003, 78th Leg., ch. 201, Sec. 55, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1231, Sec. 8, eff. Sept. 1, 2004.

Sec. 1575.213. CERTAIN DISABILITY RETIREES. An individual who

is eligible as a retiree under Section 1575.004(a)(3) shall pay

an additional premium in an amount determined by the trustee. The

amount of the premium may not exceed the total cost, as

determined by the trustee, attributable to the participation of

that retiree and the dependents of that retiree during the period

the individual is eligible as a retiree under Section

1575.004(a)(3).

Added by Acts 2007, 80th Leg., R.S., Ch.

1230, Sec. 16, eff. September 1, 2007.

SUBCHAPTER F. FEDERAL OR PRIVATE SOURCE CONTRIBUTIONS

Sec. 1575.251. DEFINITION. In this subchapter, "employer" has

the meaning assigned by Section 821.001, Government Code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1575.252. APPLICATION BY EMPLOYER FOR MONEY TO PAY STATE

CONTRIBUTIONS. An employer who applies for money provided by the

United States or a privately sponsored source shall:

(1) if any of the money will pay part or all of an active

employee's salary, also apply for any legally available money to

pay state contributions required by Subchapter E; and

(2) immediately send any money received for state contributions

as a result of the application to the trustee for deposit in the

fund.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.438,

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1223, Sec. 3, eff. September 1, 2007.

Sec. 1575.253. MONTHLY CERTIFICATION. An employer shall monthly

certify to the trustee in a form prescribed by the trustee:

(1) the total amount of salary paid from federal funds and

private grants; and

(2) the total amount of state contributions provided by the

funds and grants.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.438,

eff. Sept. 1, 2003.

Sec. 1575.254. MONTHLY MAINTENANCE OF INFORMATION. An employer

shall monthly maintain:

(1) the name of each employee whose salary is paid wholly or

partly from a grant;

(2) the source of the grant;

(3) the amount of the employee's salary paid from the grant;

(4) the amount of the money provided by the grant for state

contributions for the employee; and

(5) any other information the trustee determines is necessary to

enforce this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.438,

eff. Sept. 1, 2003.

Sec. 1575.255. PROOF OF COMPLIANCE. The trustee may:

(1) require an employer to report an application for federal or

private money;

(2) require evidence that the application includes a request for

funds available to pay state contributions for active employees;

and

(3) examine the records of an employer to determine compliance

with this subchapter and rules adopted under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.438,

eff. Sept. 1, 2003.

Sec. 1575.256. CRIMINAL OFFENSE: FAILURE OF ADMINISTRATOR TO

COMPLY. (a) An administrator of an employer commits an offense

if the administrator knowingly fails to comply with this

subchapter.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1575.257. CIVIL SANCTIONS FOR FAILURE OF EMPLOYER TO

COMPLY. (a) An employer who fails to comply with this

subchapter may not apply for or spend any money received from a

federal or private grant.

(b) The trustee shall report an alleged noncompliance with this

subchapter to the attorney general, the Legislative Budget Board,

the comptroller, and the governor.

(c) On receipt of a report under Subsection (b), the attorney

general shall bring a writ of mandamus against the employer to

compel compliance with this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.439,

eff. Sept. 1, 2003.

SUBCHAPTER G. RETIRED SCHOOL EMPLOYEES GROUP INSURANCE FUND

Sec. 1575.301. FUND; ADMINISTRATION. (a) The retired school

employees group insurance fund is a trust fund with the

comptroller, who is custodian of the fund.

(b) The trustee shall administer the fund.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.440(a),

eff. Sept. 1, 2003.

Sec. 1575.302. PAYMENTS INTO FUND. The following shall be paid

into the fund:

(1) contributions from active employees and the state, including

contributions for optional coverages;

(2) investment income;

(3) appropriations for implementation of the group program; and

(4) other money required or authorized to be paid into the fund.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1575.303. PAYMENTS FROM FUND. (a) The following shall,

without state fiscal year limitation, be paid from the fund:

(1) the appropriate premiums to a carrier providing group

coverage under a plan under this chapter;

(2) claims for benefits under the group coverage; and

(3) money spent by the trustee to administer the group program.

(b) The appropriate portion of the contributions to the fund to

provide for incurred but unreported claim reserves and

contingency reserves, as determined by the trustee, shall be

retained in the fund.

(c) The fund is held in trust for the benefit of participants of

the group program and may not be diverted.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.441,

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1359, Sec. 43, eff. September 1, 2005.

Sec. 1575.304. TRANSFER OF CERTAIN CONTRIBUTIONS. The trustee

shall transfer into the fund the amounts deducted from annuities

for contributions.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.441,

eff. Sept. 1, 2003.

Sec. 1575.305. INVESTMENT OF FUND. The trustee may invest money

in the fund in the manner provided by Subchapter D, Chapter 825,

Government Code, for assets of the Teacher Retirement System of

Texas.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.441,

eff. Sept. 1, 2003.

Sec. 1575.306. EMPLOYEE CONTRIBUTIONS PROPERTY OF FUND ON

RECEIPT; NO REFUND. A contribution from an active employee:

(1) is the property of the fund on receipt by the trustee; and

(2) may not be refunded to the active employee under any

circumstances, including termination of employment.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.441,

eff. Sept. 1, 2003.

SUBCHAPTER H. COORDINATED CARE NETWORK

Sec. 1575.351. DEFINITIONS. In this subchapter:

(1) "Credentialing committee" means a credentialing committee

created by the trustee under Section 1575.354.

(2) "Health care provider" means:

(A) an individual licensed as a health care practitioner; or

(B) a health care facility.

(3) "Network" means the coordinated care network implemented and

administered by the trustee under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.442,

eff. Sept. 1, 2003.

Sec. 1575.352. IMPLEMENTATION AND ADMINISTRATION. The trustee

may implement and administer a coordinated care network for the

group program.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.443,

eff. Sept. 1, 2003.

Sec. 1575.353. CONTRACTS WITH HEALTH CARE PROVIDERS AND OTHERS.

As the trustee determines is necessary to implement and

administer the network, the trustee may contract with a health

care provider or other individuals or entities.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.443,

eff. Sept. 1, 2003.

Sec. 1575.354. CREDENTIALING COMMITTEES. The trustee may

establish credentialing committees to evaluate the qualifications

of health care providers to participate in the network.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.443,

eff. Sept. 1, 2003.

Sec. 1575.355. IMMUNITY FROM LIABILITY ARISING FROM ACTS OR

OMISSIONS OF HEALTH CARE PROVIDER. (a) The following are not

liable for damages arising from an act or omission of a health

care provider participating in the network:

(1) the trustee and its officers and employees, including the

board of trustees of the trustee;

(2) the group program;

(3) the fund; and

(4) a member of an advisory committee to the trustee.

(b) A health care provider participating in the network is an

independent contractor and is responsible for the provider's acts

or omissions.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.444,

eff. Sept. 1, 2003.

Sec. 1575.356. IMMUNITY FROM LIABILITY ARISING FROM EVALUATION

OF QUALIFICATIONS OR CARE. The following are not liable for

damages arising from an act, including a statement,

determination, report of an act, or recommendation, committed

without malice in the course of the evaluation of the

qualifications of a health care provider or of the patient care

provided by a health care provider participating in the network:

(1) the trustee and its officers and employees, including the

board of trustees;

(2) the group program;

(3) the fund;

(4) a member of an advisory committee to the trustee; and

(5) a member of a credentialing committee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.445,

eff. Sept. 1, 2003.

Sec. 1575.357. IMMUNITY FROM LIABILITY ARISING FROM ACTS

RELATING TO CREDENTIALING COMMITTEE. An individual, a health

care provider, or a medical peer review committee is not liable

for damages arising from an act committed without malice that

consists of:

(1) participating in the activity of a credentialing committee;

or

(2) furnishing records, information, or assistance to a

credentialing committee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1575.358. OPEN MEETINGS LAW NOT APPLICABLE TO CREDENTIALING

COMMITTEE. The proceedings of a credentialing committee are not

subject to Chapter 551, Government Code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1575.359. RECORDS AND PROCEEDINGS OF CREDENTIALING

COMMITTEE NOT SUBJECT TO SUBPOENA. Except to the extent required

by the constitution of this state or the United States, the

records and proceedings of a credentialing committee and a

communication made to a credentialing committee are not subject

to court subpoena.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1575.360. CONFIDENTIALITY. Except as otherwise provided by

this subchapter:

(1) proceedings and records of a credentialing committee are

confidential; and

(2) a communication made to a credentialing committee is

privileged.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1575.361. DISCLOSURE TO HEALTH CARE PROVIDER. Disclosure

of confidential credentialing committee information that is

relevant to the matter under review to an affected health care

provider is not a waiver of the confidentiality requirements

under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1575.362. DISCLOSURE TO CERTAIN ENTITIES. (a) A written

or oral communication made to a credentialing committee, or a

record or proceeding of the committee, may be disclosed to an

appropriate:

(1) state or federal agency, including a state board of

registration or licensing;

(2) national accreditation body; or

(3) medical peer review committee.

(b) A disclosure under this section is not a waiver of the

confidential and privileged nature of the information.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1575.363. DISCLOSURE TO DEFENDANTS IN CIVIL ACTIONS. (a)

Any of the following persons named as a defendant in any civil

action filed as a result of participation in the credentialing

process may use, including in the person's own defense, otherwise

confidential information obtained for legitimate internal

business and professional purposes:

(1) the trustee and its officers and employees, including the

board of trustees;

(2) a credentialing committee;

(3) a person participating in a credentialing review;

(4) a health care provider;

(5) the group program; and

(6) a member of an advisory committee.

(b) Use of information under this section is not a waiver of the

confidential and privileged nature of the information.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.446,

eff. Sept. 1, 2003.

SUBCHAPTER I. RETIREES ADVISORY COMMITTEE

Sec. 1575.401. DEFINITION. In this subchapter, "committee"

means the Retirees Advisory Committee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1575.402. APPOINTMENT OF COMMITTEE MEMBERS. (a) The

Retirees Advisory Committee is composed of the following nine

members appointed by the trustee:

(1) one member who is an active school administrator;

(2) one member who is a retired school administrator;

(3) two members who are active teachers;

(4) three members who are retired teachers;

(5) one member who is an active member of the auxiliary

personnel of a school district; and

(6) one member who is a retired member of the auxiliary

personnel of a school district.

(b) A person is not eligible for appointment as a member of the

committee if the person is required to register as a lobbyist

under Chapter 305, Government Code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.447,

eff. Sept. 1, 2003.

Sec. 1575.403. TERMS. (a) Members of the committee serve

staggered four-year terms.

(b) Five members' terms, including the terms of the active

school administrator, one active teacher, two retired teachers,

and the retired member of the auxiliary personnel, expire

February 1, 2002, and every fourth year after that date.

(c) The remaining members' terms expire February 1, 2004, and

every fourth year after that date.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1575.404. VACANCY. The trustee shall fill a vacancy on the

committee by appointing a person who meets the qualifications

applicable to the vacated position.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.448,

eff. Sept. 1, 2003.

Sec. 1575.405. MEETINGS. (a) The committee shall meet:

(1) at least twice each year; and

(2) at the call of the trustee.

(b) If there is an emergency, the committee may meet at the call

of a majority of the members of the committee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.449,

eff. Sept. 1, 2003.

Sec. 1575.406. DUTIES. The committee shall:

(1) hold public hearings on group coverage;

(2) recommend to the trustee minimum standards and features of a

plan under the group program that the committee considers

appropriate; and

(3) recommend to the trustee desirable changes in rules and

legislation affecting the group program.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.450,

eff. Sept. 1, 2003.

Sec. 1575.407. PROCEDURAL RULES. The trustee shall adopt

procedural rules for the committee to follow in implementing its

powers and duties under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.450,

eff. Sept. 1, 2003.

Sec. 1575.408. REIMBURSEMENT FOR ACTUAL AND REASONABLE EXPENSES.

A committee member is entitled to reimbursement for actual and

reasonable expenses incurred in performing functions as a

committee member.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

SUBCHAPTER J. ACCOUNTING, REPORTS, AND RECORDS

Sec. 1575.451. ANNUAL ACCOUNTING. (a) In this section, "plan

year" means the period beginning on September 1 and ending on the

following August 31.

(b) Group coverage purchased under this chapter must provide for

an accounting to the trustee by each carrier providing the

coverage.

(c) The accounting must be submitted:

(1) not later than the 90th day after the last day of each plan

year; and

(2) on a form approved by the trustee.

(d) Each carrier shall prepare any other report that the trustee

considers necessary.

(e) A carrier may not assess an extra charge for an accounting

report.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.451,

eff. Sept. 1, 2003.

Sec. 1575.452. ANNUAL REPORT. Not later than the 180th day

after the last day of each state fiscal year, the trustee shall

submit a written report to the department concerning the group

coverages provided to and the benefits and services being

received by individuals covered under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.452,

eff. Sept. 1, 2003.

Sec. 1575.453. STUDY AND REPORT BY TRUSTEE. (a) The trustee

shall study the operation and administration of this chapter,

including:

(1) conducting surveys and preparing reports on financing group

coverages and health benefit plans available to participants; and

(2) studying the experience and projected cost of coverage.

(b) The trustee shall report to the legislature at each regular

session on the operation and administration of this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.452,

eff. Sept. 1, 2003.

Sec. 1575.454. REPORTS BY AND EXAMINATION OF CARRIER. Each

contract entered into under this chapter between the trustee and

a carrier must require the carrier to:

(1) furnish to the trustee in a timely manner reasonable reports

that the trustee determines are necessary to implement this

chapter; and

(2) permit the trustee and the state auditor to examine records

of the carrier as necessary to implement this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.452,

eff. Sept. 1, 2003.

Sec. 1575.455. PUBLIC INSPECTION. A report required by this

chapter shall be made available for public inspection in a form

that protects the identity of individual claimants.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1575.456. CONFIDENTIALITY OF RECORDS. (a) Section

825.507, Government Code, concerning confidentiality and

disclosure of records applies to records in the custody of the

Teacher Retirement System of Texas or in the custody of an

administrator, carrier, agent, attorney, consultant, or

governmental body acting in cooperation with or on behalf of the

system relating to a retiree, active employee, annuitant, or

beneficiary under the group program.

(b) The Teacher Retirement System of Texas may disclose to a

health or benefit provider information in the records of an

individual that the system determines is necessary to administer

the group program.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.453(a),

eff. Sept. 1, 2003.

SUBCHAPTER K. EXPULSION FOR FRAUD

Sec. 1575.501. EXPULSION FOR FRAUD. After notice and hearing as

provided by this subchapter, the trustee may expel from

participation in the group program a retiree, dependent,

surviving spouse, or surviving dependent child who:

(1) submits a fraudulent claim or application for coverage under

the group program; or

(2) defrauds or attempts to defraud a health benefit plan

offered under the group program.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.454(a),

eff. Sept. 1, 2003.

Sec. 1575.502. HEARING. On receipt of a complaint or on its own

motion, the trustee may call and hold a hearing to determine

whether an individual has acted in the manner described by

Section 1575.501.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.455,

eff. Sept. 1, 2003.

Sec. 1575.503. CONTESTED CASE. A proceeding under this

subchapter is a contested case under Chapter 2001, Government

Code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1575.504. EXPULSION AT CONCLUSION OF HEARING. At the

conclusion of the hearing under Section 1575.502, if the trustee

determines that the individual acted in the manner described by

Section 1575.501, the trustee shall expel the individual from

participation in the group program.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.455,

eff. Sept. 1, 2003.

Sec. 1575.505. EFFECT OF EXPULSION. An individual expelled from

participation in the group program may not be covered by a health

benefit plan offered under the group program for a period

determined by the trustee, not to exceed five years, beginning on

the date the expulsion takes effect.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.455,

eff. Sept. 1, 2003.

Sec. 1575.506. APPEAL. An appeal of a determination by the

trustee under this subchapter is under the substantial evidence

rule.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.455,

eff. Sept. 1, 2003.



CHAPTER 1576. GROUP LONG-TERM CARE INSURANCE FOR PUBLIC SCHOOL EMPLOYEES

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE H. HEALTH BENEFITS AND OTHER COVERAGES FOR GOVERNMENTAL

EMPLOYEES

CHAPTER 1576. GROUP LONG-TERM CARE INSURANCE FOR PUBLIC SCHOOL

EMPLOYEES

Sec. 1576.001. DEFINITIONS. In this chapter:

(1) "Active employee" has the meaning assigned by Section

1575.002.

(2) "Trustee" means the Teacher Retirement System of Texas.

(3) "Retiree" has the meaning assigned by Section 1575.004.

(4) "Surviving spouse" has the meaning assigned by Section

1575.003.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.457,

eff. Sept. 1, 2003.

Sec. 1576.002. ESTABLISHMENT OF PROGRAM. (a) The trustee may

establish a group long-term care insurance program to provide

long-term care insurance coverage for:

(1) an active employee or retiree;

(2) the spouse of an active employee or retiree, including a

surviving spouse;

(3) a parent or grandparent of an active employee or retiree;

and

(4) a parent of the spouse of an employee or retiree, including

a parent of a surviving spouse.

(b) The trustee may not implement a group long-term care

insurance program unless any cost or administrative burden

associated with the development of, implementation of, or

communications about the program is incidental.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.458,

eff. Sept. 1, 2003.

Sec. 1576.003. CONTRACTS TO PROVIDE COVERAGES. The trustee may

contract with one or more carriers authorized to provide

long-term care insurance to provide that coverage.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.458,

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1359, Sec. 44, eff. September 1, 2005.

Sec. 1576.004. PREMIUMS. (a) The trustee shall determine the

procedures by which each program participant pays premiums and

any other program costs. Each participant is responsible for

required payments.

(b) The trustee may authorize any payment method appropriate for

the program, including a payment method under which:

(1) a participating employee is required to pay premiums by

payroll deduction remitted by the employee's employer at the

times and in the manner determined by the trustee;

(2) a participating retiree is required to pay premiums by

deduction from the retiree's monthly annuity; or

(3) a carrier with which the trustee has contracted under

Section 1576.003 bills a program participant directly.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1359, Sec. 44, eff. September 1, 2005.

Sec. 1576.005. PROGRAM NOT PART OF OTHER GROUP COVERAGES. (a)

The group long-term care insurance program is not part of the

group coverages offered under Chapter 1575 or 1579.

(b) The state may not contribute any part of the premiums for

coverage offered under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1359, Sec. 45, eff. September 1, 2005.

Sec. 1576.006. RULES. The trustee may adopt rules as necessary

to administer this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.458,

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1359, Sec. 46, eff. September 1, 2005.

Sec. 1576.007. EXEMPTION FROM STATE TAXES AND FEES. A premium

or contribution on a policy, insurance contract, or agreement

authorized under this chapter is not subject to any state tax,

regulatory fee, or surcharge, including a premium or maintenance

tax or fee.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.459(a), eff.

Sept. 1, 2003.

Sec. 1576.008. COMPETITIVE BIDDING REQUIREMENTS; RULES. (a) A

contract to provide benefits under this chapter may be awarded

only through competitive bidding under rules adopted by the

trustee.

(b) The rules may provide criteria for determining whether a

carrier is qualified.

Added by Acts 2005, 79th Leg., Ch.

1359, Sec. 47, eff. September 1, 2005.

Sec. 1576.009. CONTRACT AWARD; CONSIDERATIONS. (a) In awarding

a contract under this chapter, the trustee is not required to

select the lowest bid and may consider any relevant criteria,

including a bidder's:

(1) ability to service contracts;

(2) past experience; and

(3) financial stability.

(b) If the trustee awards a contract to a bidder whose bid

deviates from that advertised, the trustee shall record the

deviation and fully justify the reason for the deviation in the

minutes of the next meeting of the trustee.

Added by Acts 2005, 79th Leg., Ch.

1359, Sec. 47, eff. September 1, 2005.

Sec. 1576.010. GROUP LONG-TERM CARE INSURANCE PROGRAM FUND. (a)

The group long-term care insurance program fund is a trust fund

with the comptroller.

(b) The trustee shall administer the fund on behalf of the

participants in the plan of insurance coverage provided under

this chapter.

(c) The following shall be credited to the fund:

(1) money recovered under contracts for providing insurance

coverage under this chapter; and

(2) investment and depository income.

Added by Acts 2005, 79th Leg., Ch.

1359, Sec. 47, eff. September 1, 2005.

Sec. 1576.011. INVESTMENT OF FUND. The trustee may invest the

group long-term care insurance program fund in the manner

provided by Section 67(a)(3), Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

1359, Sec. 47, eff. September 1, 2005.

Sec. 1576.012. PAYMENTS FROM FUND. Money in the group long-term

care insurance program fund may be used only to cover the cost of

administering the program and to provide coverage under this

chapter.

Added by Acts 2005, 79th Leg., Ch.

1359, Sec. 47, eff. September 1, 2005.

Sec. 1576.013. COVERAGE EXEMPT FROM INSURANCE LAW. A coverage

plan provided under this chapter is exempt from any other

insurance law, including common law, that does not expressly

apply to the plan or this chapter.

Added by Acts 2005, 79th Leg., Ch.

1359, Sec. 47, eff. September 1, 2005.



CHAPTER 1578. PURCHASE OF INSURANCE BY ASSOCIATION OF TEACHERS AND SCHOOL ADMINISTRATORS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE H. HEALTH BENEFITS AND OTHER COVERAGES FOR GOVERNMENTAL

EMPLOYEES

CHAPTER 1578. PURCHASE OF INSURANCE BY ASSOCIATION OF TEACHERS

AND SCHOOL ADMINISTRATORS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1578.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a voluntary association that is:

(1) composed of teachers or school administrators of public or

private primary or secondary schools, colleges, or universities;

and

(2) incorporated under federal law or a law of this state on a

nonprofit membership basis.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1578.002. AUTHORITY TO ISSUE. Notwithstanding any other

law, an insurance company authorized to engage in the business of

insurance in this state may issue a group policy to a voluntary

association in accordance with this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

SUBCHAPTER B. PURCHASE OF INSURANCE

Sec. 1578.051. AUTHORITY TO OBTAIN INSURANCE. (a) A voluntary

association may obtain for any class of the association's

membership and for the class's dependents a group policy of:

(1) life insurance;

(2) health insurance;

(3) accident insurance;

(4) accidental death or dismemberment insurance; or

(5) hospital, surgical, or medical expense insurance.

(b) The association may obtain a separate policy for each type

of insurance listed under Subsection (a).

(c) The association is the policyholder.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1578.052. PAYMENT OF PREMIUM. A voluntary association that

obtains a group policy under this chapter shall pay the premium

for the policy wholly or partly from money:

(1) contributed by the association; or

(2) contributed by the insured association members for that

purpose.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1578.053. MINIMUM REQUIREMENTS TO OBTAIN POLICY. (a) A

voluntary association may obtain a group policy under this

chapter only if the policy will cover at least 25 association

members on the date of issue.

(b) If the premium for the group policy is paid wholly or partly

from money contributed by association members for that purpose,

the policy on the date of issue must cover at least the lesser of

75 percent of the eligible members or 400 members, excluding any

member whose evidence of individual insurability is not

satisfactory to the insurer, who elect to make the required

contributions and to be insured under the policy.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1578.054. AMOUNT OF INSURANCE. The amount of insurance

under a policy issued under this chapter must be based on a plan

that precludes individual selection by the voluntary association

or an insured association member.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.



CHAPTER 1579. TEXAS SCHOOL EMPLOYEES UNIFORM GROUP HEALTH COVERAGE

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE H. HEALTH BENEFITS AND OTHER COVERAGES FOR GOVERNMENTAL

EMPLOYEES

CHAPTER 1579. TEXAS SCHOOL EMPLOYEES UNIFORM GROUP HEALTH

COVERAGE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1579.001. SHORT TITLE. This chapter may be cited as the

Texas School Employees Uniform Group Health Coverage Act.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Sec. 1579.002. GENERAL DEFINITIONS. In this chapter:

(1) "Administering firm" means any entity designated by the

trustee to administer any coverages, services, benefits, or

requirements under this chapter and the trustee's rules adopted

under this chapter.

(2) "Trustee" means the Teacher Retirement System of Texas.

(3) "Charter school" means an open-enrollment charter school

established under Subchapter D, Chapter 12, Education Code.

(4) "Health coverage plan" means any group policy or contract,

hospital service agreement, health maintenance organization

agreement, preferred provider arrangement, or any similar group

arrangement or any combination of those policies, contracts,

agreements, or arrangements that provides for, pays for, or

reimburses expenses for health care services.

(5) "Participating entity" means an entity participating in the

uniform group coverage program established under this chapter.

The term includes:

(A) a school district;

(B) another educational district whose employees are members of

the Teacher Retirement System of Texas;

(C) a regional education service center; and

(D) a charter school that meets the requirements of Section

1579.154.

(6) "Program" means the uniform group coverage program

established under this chapter.

(7) "Regional education service center" means a regional

education service center established under Chapter 8, Education

Code.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Sec. 1579.003. DEFINITION OF EMPLOYEE. In this chapter,

"employee" means a participating member of the Teacher Retirement

System of Texas who is employed by a participating entity and who

is not receiving coverage from a program under Chapter 1551,

1575, or 1601. The term does not include an individual performing

personal services as an independent contractor.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Sec. 1579.004. DEFINITION OF DEPENDENT. In this chapter,

"dependent" means:

(1) a spouse of a full-time employee or part-time employee;

(2) an unmarried child of a full-time or part-time employee if

the child is younger than 25 years of age, including:

(A) an adopted child;

(B) a foster child, stepchild, or other child who is in a

regular parent-child relationship; and

(C) a recognized natural child;

(3) a full-time or part-time employee's recognized natural

child, adopted child, foster child, stepchild, or other child who

is in a regular parent-child relationship and who lives with or

has his or her care provided by the employee or the surviving

spouse on a regular basis, regardless of the child's age, if the

child is mentally retarded or physically incapacitated to an

extent that the child is dependent on the employee or surviving

spouse for care or support, as determined by the board of

trustees; and

(4) notwithstanding any other provision of this code, any other

dependent of a full-time or part-time employee specified by rules

adopted by the board of trustees.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Sec. 1579.005. CONFIDENTIALITY. (a) Section 825.507,

Government Code, applies to records relating to an employee or

dependent under the program and in the custody of the Teacher

Retirement System of Texas or in the custody of an administrator,

carrier, agent, attorney, consultant, or governmental body acting

in cooperation with or on behalf of the system.

(b) The Teacher Retirement System of Texas may disclose to a

health care provider, benefit provider, or claims administrator

information in the records of an individual that the system

determines is necessary to administer the program.

Added by Acts 2005, 79th Leg., Ch.

1359, Sec. 48, eff. September 1, 2005.

Sec. 1579.006. EXEMPTION FROM PROCESS. (a) The following are

exempt from execution, attachment, garnishment, or any other

process:

(1) benefit payments, including optional benefit payments;

(2) contributions of active employees, the state, and a

participating entity, and any other contributions;

(3) any rights, benefits, or payments accruing to any person

under this chapter; and

(4) any money in the Texas school employees uniform group

coverage trust fund.

(b) The items listed in Subsection (a) may not be assigned

except for direct payment to benefit providers as authorized by

the trustee by contract, rule, or otherwise.

Added by Acts 2005, 79th Leg., Ch.

1359, Sec. 48, eff. September 1, 2005.

Sec. 1579.007. EXEMPTION FROM STATE TAXES AND FEES. A premium

or contribution on a policy, insurance contract, or agreement

authorized by this chapter is not subject to any state tax,

regulatory fee, or surcharge, including a premium or maintenance

tax or fee.

Added by Acts 2005, 79th Leg., Ch.

1359, Sec. 48, eff. September 1, 2005.

Sec. 1579.008. COVERAGE EXEMPT FROM INSURANCE LAW. A coverage

plan provided under this chapter is exempt from any other

insurance law, including common law, that does not expressly

apply to the plan or this chapter.

Added by Acts 2005, 79th Leg., Ch.

1359, Sec. 48, eff. September 1, 2005.

SUBCHAPTER B. ADMINISTRATION

Sec. 1579.051. ADMINISTRATION OF GROUP PROGRAM. The Teacher

Retirement System of Texas, as trustee, shall implement and

administer the uniform group coverage program described by this

chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Sec. 1579.052. AUTHORITY TO ADOPT RULES; OTHER AUTHORITY. (a)

The trustee may adopt rules relating to the program as considered

necessary by the trustee.

(b) The trustee may adopt rules to administer the program,

including rules relating to adjudication of claims and expelling

participants from the program for cause.

(c) The trustee may contract with independent and experienced

group insurance consultants and actuaries for advice and counsel

in implementing and administering the program.

(d) The trustee may enter into interagency contracts with any

agency of the state, including the Employees Retirement System of

Texas and the department, for the purpose of assistance in

implementing the program.

(e) The trustee shall take the actions it considers necessary to

devise, implement, and administer the program.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1359, Sec. 49, eff. September 1, 2005.

Sec. 1579.053. PERSONNEL. The trustee may hire and compensate

employees as necessary to implement the program.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Sec. 1579.054. COMPETITIVE BIDDING REQUIREMENTS; RULES. A

contract to provide group health coverage under this chapter may

be awarded only through competitive bidding under rules adopted

by the trustee.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Sec. 1579.055. CONTRACT AWARD; CONSIDERATIONS. (a) In awarding

a contract to provide group benefits under this chapter, the

trustee is not required to select the lowest bid and may consider

also any relevant criteria, including the bidder's:

(1) ability to service contracts;

(2) past experiences; and

(3) financial stability.

(b) If the trustee awards a contract to a bidder whose bid

deviates from that advertised, the trustee shall record the

deviation and fully justify the reason for the deviation in the

minutes of the next board meeting.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Sec. 1579.057. PHARMACY BENEFIT MANAGER CONTRACTS. (a) In

awarding a contract to provide pharmacy benefit manager services

under this chapter, the trustee is not required to select the

lowest bid but must select a contract that meets the criteria

established by this section.

(b) The contract must state that:

(1) the trustee is entitled to audit the pharmacy benefit

manager to verify costs and discounts associated with drug

claims, pharmacy benefit manager compliance with contract

requirements, and services provided by subcontractors;

(2) the audit must be conducted by an independent auditor in

accordance with established auditing standards; and

(3) to conduct the audit, the trustee and the independent

auditor are entitled access to information related to the

services and the costs associated with the services performed

under the contract, including access to the pharmacy benefit

manager's facilities, records, contracts, medical records, and

agreements with subcontractors.

(c) The contract must define the information that the pharmacy

benefit manager is required to provide to the trustee concerning

the audit of the retail, independent, and mail order pharmacies

performing services under the contract and describe how the

results of these audits must be reported to the trustee,

including how often the results must be reported. The contract

must state whether the pharmacy benefit manager is required to

return recovered overpayments to the trustee.

(d) The contract must state that any audit of a mail order

pharmacy owned by the pharmacy benefit manager must be conducted

by an independent auditor selected by the trustee in accordance

with established auditing standards.

Added by Acts 2009, 81st Leg., R.S., Ch.

1207, Sec. 7, eff. September 1, 2009.

SUBCHAPTER C. COVERAGES

Sec. 1579.101. PLANS OF GROUP COVERAGES. (a) The trustee by

rule shall establish plans of group coverages for employees

participating in the program and their dependents.

(b) The plans must include at least two tiers of group coverage,

with coverage at different levels in each tier, ranging from the

catastrophic care coverage plan to the primary care coverage

plan. Each tier must contain a health coverage plan.

(c) The trustee by rule shall define the requirements of each

coverage plan and tier of coverage.

(d) Comparable coverage plans of each tier of coverage

established must be offered to employees of all participating

entities.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Sec. 1579.102. CATASTROPHIC CARE COVERAGE PLAN. The coverage

provided under the catastrophic care coverage plan shall be

prescribed by the trustee by rule and must provide coverage at

least as extensive as the coverage provided under the TRS-Care 1

plan operated under Chapter 1575.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1359, Sec. 50, eff. September 1, 2005.

Sec. 1579.103. PRIMARY CARE COVERAGE PLAN. The coverage

provided under the primary care coverage plan must be comparable

in scope and, to the greatest extent possible, in cost to the

coverage provided under Chapter 1551.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Sec. 1579.104. OPTIONAL COVERAGES. The trustee may not offer

optional coverages, other than optional permanent life insurance,

optional long-term care insurance, and optional disability

insurance, to employees participating in the program. This

section does not affect the right of a participating entity to

offer optional coverages to its employees under terms and

conditions established by the participating entity.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Reenacted by Acts 2005, 79th Leg., Ch.

1359, Sec. 51(a), eff. September 1, 2005.

Sec. 1579.105. PREEXISTING CONDITION LIMITATION. During the

initial period of eligibility, coverage provided under the

program may not be made subject to a preexisting condition

limitation.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Sec. 1579.106. PRIOR AUTHORIZATION FOR CERTAIN DRUGS. (a) In

this section, "drug formulary" means a list of drugs preferred

for use and eligible for coverage by a health coverage plan.

(b) A health coverage plan provided under this chapter that uses

a drug formulary in providing a prescription drug benefit must

require prior authorization for coverage of the following

categories of prescribed drugs if the specific drug prescribed is

not included in the formulary:

(1) a gastrointestinal drug;

(2) a cholesterol-lowering drug;

(3) an anti-inflammatory drug;

(4) an antihistamine drug; and

(5) an antidepressant drug.

(c) Every six months the trustee shall submit to the comptroller

and the Legislative Budget Board a report regarding any cost

savings achieved in the program through implementation of the

prior authorization requirement of this section. The report must

cover the previous six-month period.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1G.003, eff. April 1, 2009.

Sec. 1579.107. DISEASE MANAGEMENT SERVICES. (a) In this

section, "disease management services" means services to assist

an individual manage a disease or other chronic health condition,

such as heart disease, diabetes, respiratory illness, end-stage

renal disease, HIV infection, or AIDS, and with respect to which

the trustee identifies populations requiring disease management.

(b) A health coverage plan provided under this chapter must

provide disease management services or coverage for disease

management services in the manner required by the trustee,

including:

(1) patient self-management education;

(2) provider education;

(3) evidence-based models and minimum standards of care;

(4) standardized protocols and participation criteria; and

(5) physician-directed or physician-supervised care.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1G.003, eff. April 1, 2009.

Sec. 1579.108. LIMITATIONS. The trustee may not contract for or

provide a health coverage plan that excludes from participation

in the network a general hospital that:

(1) is located in the geographical service area or areas of the

health coverage plan that includes a county that:

(A) has a population of at least 100,000 and not more than

175,000; and

(B) is located in the Texas-Louisiana border region, as that

term is defined in Section 2056.002(e), Government Code; and

(2) agrees to provide medical and health care services under the

plan subject to the same terms as other hospital providers under

the plan.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1G.003, eff. April 1, 2009.

SUBCHAPTER D. PARTICIPATING ENTITIES

Sec. 1579.151. REQUIRED PARTICIPATION OF SCHOOL DISTRICTS WITH

500 OR FEWER EMPLOYEES. (a) Each school district with 500 or

fewer employees and each regional education service center is

required to participate in the program.

(b) Notwithstanding Subsection (a), a school district otherwise

subject to Subsection (a) that, on January 1, 2001, was

individually self-funded for the provision of health coverage to

its employees may elect not to participate in the program.

(c) An educational district described by Section 1579.002(5)(B)

that, on January 1, 2001, had 500 or fewer employees may elect

not to participate in the program.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Sec. 1579.152. PARTICIPATION OF OTHER SCHOOL DISTRICTS.

Effective September 1, 2005, a school district with more than 500

employees may elect to participate in the program. A school

district that elects to participate under this section shall

apply for participation in the manner prescribed by the trustee

by rule.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Sec. 1579.153. PARTICIPATION BY CERTAIN RISK POOLS. (a) In

determining the number of employees of a school district for

purposes of Sections 1579.151 and 1579.152, school districts

that, on January 1, 2001, were members of a risk pool established

under the authority of Chapter 172, Local Government Code, as

provided by Section 22.004, Education Code, may elect to be

treated as a single unit. A school district shall elect whether

to be considered as a member of a risk pool under this section by

notifying the trustee not later than September 1, 2001.

(b) A risk pool in existence on January 1, 2001, that, as of

that date, provided group health coverage to 500 or fewer school

district employees may elect to participate in the program.

(c) A school district with 500 or fewer employees that is a

member of a risk pool described by Subsection (a) that provides

group health coverage to more than 500 school district employees

must elect, not later than September 1, 2001, whether to be

treated as a school district with 500 or fewer employees or as

part of a unit with more than 500 employees. The school district

must notify the trustee of the election, in the manner prescribed

by the trustee, not later than September 1, 2001.

(d) For purposes of this section, participation in the program

by school districts covered by a risk pool is limited to school

districts covered by the risk pool as of January 1, 2001.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Sec. 1579.154. PARTICIPATION BY CHARTER SCHOOLS; ELIGIBILITY.

(a) A charter school is eligible to participate in the program

if the school agrees:

(1) that all records of the school relating to participation in

the program are open to inspection by the trustee, the

administering firm, the commissioner of education, or a designee

of any of those entities; and

(2) to have the school's accounts relating to participation in

the program annually audited by a certified public accountant at

the school's expense.

(b) A charter school must notify the trustee of the school's

intent to participate in the program in the manner and within the

time required by rules adopted by the trustee.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

SUBCHAPTER E. PARTICIPATION BY EMPLOYEE

Sec. 1579.201. DEFINITION. In this subchapter, "full-time

employee" and "part-time employee" have the meanings assigned by

rules adopted by the trustee.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Sec. 1579.202. ELIGIBLE EMPLOYEES. (a) Except as provided by

Section 1579.204, participation in the program is limited to

employees of participating entities who are full-time employees

and to part-time employees who are participating members in the

Teacher Retirement System of Texas.

(b) An employee described by Subsection (a) who applies for

coverage during an open enrollment period prescribed by the

trustee is automatically covered by the catastrophic care

coverage plan unless the employee:

(1) specifically waives coverage under this chapter;

(2) selects a higher tier coverage plan; or

(3) is expelled from the program.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Sec. 1579.203. SELECTION OF COVERAGE. (a) A participating

employee may select coverage in any coverage plan offered by the

trustee.

(b) The employee is not required to continue participation in

the coverage plan initially selected and may select a higher or

lower tier coverage plan than the plan initially selected by the

employee in the manner provided by rules adopted by the trustee.

(c) If the combined contributions received from the state and

the employing participating entity under Subchapter F exceed the

cost of a coverage plan selected by the employee, the employee

may use the excess amount of contributions to obtain coverage

under a higher tier coverage plan or to pay all or part of the

cost of coverage for the employee's dependents.

(d) A married couple, both of whom are eligible for coverage

under the program, may pool the amount of contributions to which

the couple are entitled under the program to obtain coverage for

themselves and dependent coverage.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Sec. 1579.204. CERTAIN PART-TIME EMPLOYEES. A part-time

employee of a participating entity who is not a participating

member in the Teacher Retirement System of Texas is eligible to

participate in the program only if the employee pays all of the

premiums and other costs associated with the health coverage plan

selected by the employee.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Sec. 1579.205. PAYMENT BY PARTICIPATING ENTITY. Notwithstanding

Section 1579.204, a participating entity may pay any portion of

what otherwise would be the employee share of premiums and other

costs associated with the coverage selected by the employee.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

SUBCHAPTER F. CONTRIBUTIONS

Sec. 1579.251. STATE ASSISTANCE. (a) The state shall assist

employees of participating school districts and charter schools

in the purchase of group health coverage under this chapter by

providing for each covered employee the amount of $900 each state

fiscal year or a greater amount as provided by the General

Appropriations Act. The state contribution shall be distributed

through the school finance formulas under Chapters 41 and 42,

Education Code, and used by school districts and charter schools

as provided by Section 42.260, Education Code.

(b) The state shall assist employees of participating regional

education service centers and educational districts described by

Section 1579.002(5)(B) in the purchase of group health coverage

under this chapter by providing to the employing service center

or educational district, for each covered employee, the amount of

$900 each state fiscal year or a greater amount as provided by

the General Appropriations Act.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 83, eff. September 1, 2009.

Sec. 1579.252. CONTRIBUTION BY PARTICIPATING ENTITIES. A

participating entity shall make contributions for the program as

provided by Chapter 1581.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Sec. 1579.253. CONTRIBUTION BY EMPLOYEE. (a) An employee

covered by the program shall pay that portion of the cost of

coverage selected by the employee that exceeds the amount of the

state contribution under Section 1579.251 and the participating

entity contribution under Section 1579.252.

(b) The employee may pay the employee's contribution under this

subsection from the amount distributed to the employee under

Subchapter D, Chapter 22, Education Code.

(c) Notwithstanding Subsection (a), a participating entity may

pay any portion of what otherwise would be the employee share of

premiums and other costs associated with the coverage selected by

the employee.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

899, Sec. 18.04, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1359, Sec. 52, eff. September 1, 2005.

Sec. 1579.254. CONTRIBUTIONS HELD IN TRUST FOR FUND. A

participating entity:

(1) shall hold contributions required by this subchapter in

trust for the Texas school employees uniform group coverage trust

fund and its participants; and

(2) may not divert the contributions for any other purpose.

Added by Acts 2005, 79th Leg., Ch.

1359, Sec. 53, eff. September 1, 2005.

Sec. 1579.255. INTEREST ASSESSED ON LATE PAYMENT OF

CONTRIBUTIONS BY PARTICIPATING ENTITIES. (a) A participating

entity that does not remit to the trustee all contributions

required by this subchapter before the seventh day after the last

day of the month shall pay to the Texas school employees uniform

group coverage trust fund:

(1) the contributions; and

(2) interest on the unpaid amounts at the annual rate of six

percent compounded monthly.

(b) On request, the trustee may grant a waiver of the deadline

imposed by this section based on a participating entity's

financial or technological resources.

Added by Acts 2005, 79th Leg., Ch.

1359, Sec. 53, eff. September 1, 2005.

SUBCHAPTER G. TEXAS SCHOOL EMPLOYEES UNIFORM GROUP COVERAGE TRUST

FUND

Sec. 1579.301. FUND; ADMINISTRATION. The Texas school employees

uniform group coverage trust fund is a trust fund with the

comptroller.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Sec. 1579.302. COMPOSITION OF FUND. The fund is composed of:

(1) all contributions made to the fund under this chapter from

employees, participating entities, and the state;

(2) contributions made by employees or participating entities

for optional coverages;

(3) investment income;

(4) any additional amounts appropriated by the legislature for

contingency reserves, administrative expenses, or other expenses;

and

(5) any other money required or authorized to be paid into the

fund.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Sec. 1579.303. PAYMENTS FROM FUND. The trustee may use amounts

in the fund only to provide group coverages under this chapter

and to pay the expenses of administering the program.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Sec. 1579.304. INVESTMENT OF FUND. The trustee may invest

assets of the fund in the manner provided by Section 67(a)(3),

Article XVI, Texas Constitution.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.



CHAPTER 1581. EMPLOYER EXPENDITURES FOR SCHOOL EMPLOYEE HEALTH COVERAGE PLANS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE H. HEALTH BENEFITS AND OTHER COVERAGES FOR GOVERNMENTAL

EMPLOYEES

CHAPTER 1581. EMPLOYER EXPENDITURES FOR SCHOOL EMPLOYEE HEALTH

COVERAGE PLANS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1581.001. DEFINITIONS. In this chapter:

(1) "Participating employee" means an employee of a school

district, other educational district whose employees are members

of the Teacher Retirement System of Texas, participating charter

school, or regional education service center who participates in

a group health coverage plan provided by or through the district,

school, or service center.

(2) "Participating charter school" means an open-enrollment

charter school established under Subchapter D, Chapter 12,

Education Code, that participates in the uniform group coverage

program established under Chapter 1579.

(3) "Regional education service center" means a regional

education service center established under Chapter 8, Education

Code.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

SUBCHAPTER B. MAINTENANCE OF EFFORT; MINIMUM EFFORT

Sec. 1581.051. MAINTENANCE OF EFFORT FOR 2000-2001 SCHOOL YEAR.

(a) Subject to Sections 1581.052 and 1581.053, and except as

provided by Section 1581.054, a school district, other

educational district whose employees are members of the Teacher

Retirement System of Texas, participating charter school, or

regional education service center that, for the 2000-2001 school

year, paid amounts to share with employees the cost of coverage

under a group health coverage plan shall, for each fiscal year,

use to provide health coverage an amount for each participating

employee at least equal to the amount computed as provided by

this section.

(b) The school district, other educational district,

participating charter school, or regional education service

center shall divide the amount that the district, school, or

service center paid during the 2000-2001 school year for the

prior group health coverage plan by the total number of full-time

employees of the district, school, or service center in the

2000-2001 school year and multiply the result by the number of

full-time employees of the district, school, or service center in

the fiscal year for which the computation is made. If, for the

2000-2001 school year, a school district, other educational

district, participating charter school, or regional education

service center provided group health coverage to its employees

through a self-funded insurance plan, the amount the district,

school, or service center paid during that school year for the

plan includes only the amount of regular contributions made by

the district, school, or service center to the plan.

(c) Amounts used as required by this section shall be deposited,

as applicable, in a fund described by Section 1581.052(b).

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Sec. 1581.052. REQUIRED MINIMUM EFFORT. (a) A school district,

other educational district, participating charter school, or

regional education service center shall, for each fiscal year,

use to provide health coverage an amount equal to the number of

participating employees of the district, school, or service

center multiplied by $1,800.

(b) Amounts used as required by this section shall be deposited,

as applicable, in:

(1) the Texas school employees uniform group coverage trust fund

established under Subchapter G, Chapter 1579; or

(2) another fund established for the payment of employee health

coverage that meets requirements for those funds prescribed by

the Texas Education Agency.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Sec. 1581.053. USE OF STATE FUNDS. (a) To comply with Section

1581.052, a school district or participating charter school may

use state funds received under Chapter 42, Education Code, other

than funds that may be used under that chapter only for a

specific purpose.

(b) Notwithstanding Subsection (a), amounts a district or school

is required to use to pay contributions under a group health

coverage plan for district or school employees under Section

42.260, Education Code, other than amounts described by Section

42.260(c)(2)(B), are not used in computing whether the district

or school complies with Section 1581.052.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 84, eff. September 1, 2009.

Sec. 1581.054. EXCESS OF MAINTENANCE OF EFFORT. If the amount a

school district, other educational district, or participating

charter school is required to use to provide health coverage

under Section 1581.051 for a fiscal year exceeds the amount

necessary for the district or school to comply with Section

1581.052(a) for that year, the district or school may use the

excess only to provide employee compensation at a rate greater

than the rate of compensation that the district or school paid an

employee in the 2000-2001 school year, benefits, or both.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.471(a), eff.

Sept. 1, 2003.



CHAPTER 1601. UNIFORM INSURANCE BENEFITS ACT FOR EMPLOYEES OF THE UNIVERSITY OF TEXAS SYSTEM AND THE TEXAS A&M UNIVERSITY SYSTEM

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE H. HEALTH BENEFITS AND OTHER COVERAGES FOR GOVERNMENTAL

EMPLOYEES

CHAPTER 1601. UNIFORM INSURANCE BENEFITS ACT FOR EMPLOYEES OF THE

UNIVERSITY OF TEXAS SYSTEM AND THE TEXAS A&M UNIVERSITY

SYSTEM

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1601.001. SHORT TITLE. This chapter may be cited as the

State University Employees Uniform Insurance Benefits Act.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.002. PURPOSES. The purposes of this chapter are to:

(1) provide uniformity in the basic group life, accident, and

health benefit coverages for all system employees;

(2) enable the systems to attract and retain competent and able

employees by providing employees with basic life, accident, and

health benefit coverages comparable to those commonly provided in

private industry and to employees of a state agency other than a

system, including a public college or university whose employees

are covered under Chapter 1551;

(3) foster, promote, and encourage employment by and service to

the systems as a career profession for individuals of high

standards of competence and ability;

(4) recognize and protect the investment of the systems in each

employee by promoting and preserving economic security and good

health among employees;

(5) foster and develop high standards of employer-employee

relationships between the systems and their employees; and

(6) recognize the long and faithful service and dedication of

employees and encourage them to remain in service until eligible

for retirement by providing health benefits and other group

benefits for them.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.003. GENERAL DEFINITIONS. In this chapter:

(1) "Administering carrier" means a carrier or organization that

is:

(A) qualified to engage in business in this state; and

(B) designated by a system to administer services, benefits,

insurance coverages, or requirements in accordance with this

chapter.

(2) "Basic coverage" means coverage, including health benefit

coverage, that meets the basic coverage standards required under

Section 1601.053(a)(1).

(3) "Cafeteria plan" means a plan defined and authorized by

Section 125, Internal Revenue Code of 1986.

(4) "Group life, accident, or health benefit plan" means a group

agreement, policy, contract, or arrangement provided by an

administering carrier, including:

(A) a group insurance policy or contract;

(B) a life, accident, medical, dental, or hospital service

agreement;

(C) a membership or subscription contract; or

(D) any other similar group arrangement.

(5) "Optional coverage" means group coverage other than the

basic coverage.

(6) "Service" means personal service to a system for which an

employee is credited in accordance with rules adopted by the

system.

(7) "System" means The University of Texas System or The Texas

A&M University System.

(8) "The Texas A&M University System" means the entities

governed under Chapters 85 through 88, Education Code, including

the Texas Veterinary Diagnostic Laboratory.

(9) "The University of Texas System" means the entities listed

or described by Section 65.02, Education Code.

(10) "Uniform program" means an employees uniform insurance

benefits program provided under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.004. DEFINITION OF DEPENDENT. (a) In this chapter,

"dependent," with respect to an individual eligible to

participate in the uniform program under Section 1601.101 or

1601.102, means the individual's:

(1) spouse;

(2) unmarried child younger than 25 years of age; and

(3) child of any age who lives with or has the child's care

provided by the individual on a regular basis if the child is

mentally retarded or physically incapacitated to the extent that

the child is dependent on the individual for care or support, as

determined by the system.

(b) In this section:

(1) "Child" includes:

(A) an adopted child; and

(B) a stepchild, foster child, or other child who is in a

parent-child relationship with an individual who is eligible to

participate in the uniform program under Section 1601.101 or

1601.102.

(2) "Spouse" has the meaning assigned by the Family Code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.005. DEFINITION OF CARRIER. In this chapter,

"carrier" means:

(1) an insurance company that is authorized by the department to

provide under this code any of the types of insurance coverages,

benefits, or services provided for in this chapter, and that:

(A) has an adequate surplus;

(B) has a successful operating history; and

(C) has had successful experience, as determined by the

department, in providing and servicing any of the types of group

coverage provided for in this chapter;

(2) a corporation operating under Chapter 842 that provides any

of the types of coverage, benefits, or services provided for in

this chapter and that:

(A) has a successful operating history; and

(B) has had successful experience, as determined by the

department, in providing and servicing any of the types of group

coverage provided for in this chapter; or

(3) any combination of carriers described by Subdivisions (1)

and (2) on terms the system prescribes.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.006. APPLICABILITY OF DEFINITIONS. The definition of

a term defined by this subchapter and the use of the terms

"employee" and "retired employee" as described by Sections

1601.101 and 1601.102 apply to this chapter unless a different

meaning is plainly required by the context in which the term

appears.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.007. SYSTEM MAY DEFINE OTHER WORDS. A system may

define by rule a word or term necessary in the administration of

this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.008. EXEMPTION FROM EXECUTION. All insurance benefits

and other payments and transactions made under this chapter to a

participant under this chapter are exempt from execution,

attachment, garnishment, or any other process.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.009. EXEMPTION FROM TAXATION AND FEES. Premiums on a

policy, an insurance contract, or an agreement established under

this chapter with a health maintenance organization are not

subject to any state tax, regulatory fee, or surcharge, including

a premium or maintenance tax or fee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.010. CERTAIN COMBINING OF CARRIERS NOT RESTRAINT OF

TRADE. Carriers combining to bid, underwrite, or both bid and

underwrite, a group life, accident, or health benefit plan for

the uniform program are not in violation of Chapter 15, Business

& Commerce Code.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.011. PARTICIPATION OF THE TEXAS A&M UNIVERSITY

SYSTEM. Notwithstanding any other provision of this chapter, if

The Texas A&M University System elects to participate in the

group benefits program under Section 1551.006(c), that system,

including the Texas Veterinary Medical Diagnostic Laboratory,

does not participate in a uniform program established under this

chapter, effective on the date participation in the group

benefits program under Chapter 1551 begins.

Added by Acts 2003, 78th Leg., ch. 366, Sec. 4.01, eff. Sept. 1,

2003.

SUBCHAPTER B. ADMINISTRATION AND IMPLEMENTATION

Sec. 1601.051. ADMINISTRATION AND IMPLEMENTATION. A system

shall:

(1) implement a uniform program for the benefit of its employees

and retired employees; and

(2) determine basic procedural and administrative practices for

insurance coverage provided under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.052. RULEMAKING AUTHORITY. A system shall adopt rules

consistent with this chapter as it considers necessary to

implement this chapter and its purposes.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.053. GENERAL DUTIES RELATING TO COVERAGE. (a) A

system shall:

(1) determine basic coverage standards that must be comparable

to those commonly provided:

(A) in private industry; and

(B) to employees of another agency or an institution of higher

education in this state under Chapter 1551; and

(2) establish procedures to allow each covered employee and

retired employee to obtain prompt action regarding claims

pertaining to coverages provided under this chapter.

(b) In designing a coverage plan, a system may consider existing

local conditions.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.054. COMPETITIVE BIDDING REQUIRED. A system shall

submit the uniform program, including any agreement under which a

carrier is engaged to administer a self-insured program, for

competitive bidding at least every six years.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.055. IDENTIFICATION OF ADMINISTRATIVE COSTS IN BIDS.

A system shall include in its respective bid documents for the

various coverages a provision calling for each bidder to identify

the system's administrative costs as a distinguishable figure and

to enumerate the services the bidder will render in exchange for

the administrative costs.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.056. INFORMATION ON BIDDERS AND BIDDING CONTRACTS.

(a) The department shall, on request by a system, provide a list

of all carriers:

(1) authorized to engage in business in this state; and

(2) eligible to bid on insurance coverage provided under this

chapter.

(b) The department shall, on request by a system, examine and

evaluate a bidding contract and certify the contract's actuarial

soundness to the system not later than the 15th day after the

date of the request.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.057. SELECTION OF BIDS. (a) A system is not required

to select the lowest bid under Section 1601.054 but shall take

into consideration other relevant criteria, such as ability to

service contracts, past experience, and financial stability.

(b) If a system selects a carrier whose bid differs from that

advertised, the governing board of the system shall fully justify

and record the reasons for the deviation in the minutes of the

next meeting of the governing board.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.058. SELECTION OF HEALTH MAINTENANCE ORGANIZATIONS. A

system shall select and contract for services performed by health

maintenance organizations that are approved by this state to

offer health care services in specific areas of the state to

eligible employees and retired employees.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.059. CERTIFICATE OF COVERAGE. A system shall ensure

that each employee and retired employee participating under this

chapter is issued a certificate of coverage that states:

(1) the benefits to which the participant is entitled;

(2) to whom the benefits are payable;

(3) to whom a claim must be submitted; and

(4) the provisions of the plan document, in summary form, that

principally affect the participant.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.060. ACCOUNTING BY CARRIER PROVIDING PURCHASED

COVERAGE. (a) A carrier providing coverage purchased under this

chapter to a system shall provide an accounting for each line of

coverage to the system not later than the 120th day after the end

of each plan year.

(b) The accounting must be in a form acceptable to the system.

(c) The accounting for each line of coverage must state:

(1) the cumulative amount of contributions remitted to the

carrier under the coverage;

(2) the total of all mortality and other claims, charges,

losses, costs, contingency reserve for pending and unreported

claims, and expenses incurred; and

(3) the amounts of the allowance for a reasonable profit,

contingency reserve, and all other administrative charges.

(d) Information provided under Subsection (c) must be provided:

(1) for the period from the coverage's date of issue to the end

of the plan year; and

(2) for the plan year covered by the report.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.061. SPECIAL RESERVE. (a) A carrier issuing a group

coverage plan under this chapter may hold as a special reserve

for a system an amount that equals the amount by which the total

amount described by Section 1601.060(c)(1) exceeds the sum of the

corresponding amounts described by Sections 1601.060(c)(2) and

(3).

(b) The system may use money in the special reserve at its

discretion, including for:

(1) providing additional coverage for participating employees or

retired employees;

(2) offsetting necessary rate increases; or

(3) reducing contributions to the coverage by participating

employees or retired employees.

(c) A special reserve held by a carrier for a system earns

interest at a rate determined each plan year by the carrier and

approved by the system as consistent with the rate generally used

by the carrier for similar funds held under other group

coverages.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.062. REPORTS AND RECORDS BY ADMINISTERING CARRIER.

Each contract entered into under this chapter between a system

and an administering carrier must:

(1) require the administering carrier to provide reasonable

reports that the system determines are necessary for the system

to perform its functions under this chapter; and

(2) permit the system and representatives of the state auditor

to examine records of the administering carrier as necessary to

accomplish the purposes of this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.063. ASSISTANCE IN REQUESTING MONEY. The Legislative

Budget Board and the Governor's Budget and Planning Office shall:

(1) establish procedures to ensure that each system requests

appropriate money to support its uniform program; and

(2) present appropriate budget recommendations to the

legislature.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.064. PHARMACY BENEFIT MANAGER CONTRACTS. (a) In

awarding a contract to provide pharmacy benefit manager services

under this chapter, a system is not required to select the lowest

bid but must select a contract that meets the criteria

established by this section.

(b) The contract must state that:

(1) the system is entitled to audit the pharmacy benefit manager

to verify costs and discounts associated with drug claims,

pharmacy benefit manager compliance with contract requirements,

and services provided by subcontractors;

(2) the audit must be conducted by an independent auditor in

accordance with established auditing standards; and

(3) to conduct the audit, the system and the independent auditor

are entitled access to information related to the services and

the costs associated with the services performed under the

contract, including access to the pharmacy benefit manager's

facilities, records, contracts, medical records, and agreements

with subcontractors.

(c) The contract must define the information that the pharmacy

benefit manager is required to provide to the system concerning

the audit of the retail, independent, and mail order pharmacies

performing services under the contract and describe how the

results of these audits must be reported to the system, including

how often the results must be reported. The contract must state

whether the pharmacy benefit manager is required to return

recovered overpayments to the system.

(d) The contract must state that any audit of a mail order

pharmacy owned by the pharmacy benefit manager must be conducted

by an independent auditor selected by the system in accordance

with established auditing standards.

Added by Acts 2009, 81st Leg., R.S., Ch.

1207, Sec. 8, eff. September 1, 2009.

SUBCHAPTER C. COVERAGE AND PARTICIPATION

Sec. 1601.101. PARTICIPATION ELIGIBILITY: EMPLOYEES. (a) An

individual who is employed by the governing board of a system,

who performs service, other than as an independent contractor,

for the system, and who is described by this section is eligible

to participate as an employee in the uniform program on the date

specified by Section 1601.1045.

(b) An individual is eligible to participate in the uniform

program as provided by Subsection (a) if the individual receives

compensation for services performed for the system, is eligible

to be a member of the Teacher Retirement System of Texas, and

either:

(1) is expected to work at least 20 hours per week and to

continue in the employment for a term of at least 4-1/2 months;

or

(2) is appointed for at least 50 percent of a standard full-time

appointment.

(c) An individual is eligible to participate in the uniform

program as provided by Subsection (a) if the individual:

(1) receives compensation for services performed for the system;

(2) is employed at least 20 hours a week only; and

(3) is not permitted to be a member of the Teacher Retirement

System of Texas because the individual is solely employed by the

system in a position that as a condition of employment requires

the individual to be enrolled as a student in the system in

graduate-level courses.

(d) An individual is eligible to participate in the uniform

program as provided by Subsection (a) if the individual is

serving a postdoctoral fellowship with an institution in a

system.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 366, Sec. 4.02, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1266, Sec. 2.11, eff.

Sept. 1, 2003.

Sec. 1601.102. PARTICIPATION ELIGIBILITY: RETIREES. (a) An

individual who retires in a manner described by this section and

who meets the requirements of Subsection (f) is eligible to

participate, subject to Section 1601.1045, as a retired employee

in the uniform program.

(b) An individual is eligible to participate in the uniform

program as provided by Subsection (a) if:

(1) the individual has at least 10 years of service with a

system for which the individual was eligible to participate in

the uniform program under Section 1601.101;

(2) the individual's last state employment before retirement was

with that system; and

(3) the individual retires under the jurisdiction of:

(A) the Teacher Retirement System of Texas under Subtitle C,

Title 8, Government Code;

(B) the Employees Retirement System of Texas; or

(C) subject to Subsection (c):

(i) the optional retirement program established by Chapter 830,

Government Code; or

(ii) any other federal or state statutory retirement program to

which the system has made employer contributions.

(c) An individual retiring in the manner described by Subsection

(b)(3)(C) is a retired employee only if the individual meets all

applicable requirements for retirement, including service and age

requirements, adopted by the system comparable to the

requirements for retirement under the Teachers Retirement System

of Texas.

(d) An individual is eligible to participate in the uniform

program as provided by Subsection (a) if the individual:

(1) meets the minimum requirements under Subsection (b) except

that the last state employment before retirement is not at the

employing system; and

(2) does not meet the requirements for an annuitant under

Section 1551.102.

(e) An individual is eligible to participate in the uniform

program as provided by Subsection (a) if the individual retired

under Subtitle C, Title 8, Government Code, before September 1,

1991, with at least five and less than 10 years of service.

Text of subsec. (f) as added by Acts 2003, 78th Leg., ch. 366,

Sec. 4.03

(f) Notwithstanding Subsections (b)-(d), an individual is

eligible to participate in the uniform program only if the

individual:

(1) has at least 10 years of service credit and the sum of the

person's age and amount of service credit, including months of

age and credit, equals or exceeds the number 80; or

(2) is at least 65 years old and has at least 10 years of

service credit.

Text of subsec. (f) as added by Acts 2003, 78th Leg., ch. 1266,

Sec. 2.08

(f) Notwithstanding Subsection (b), an individual to whom this

subsection applies is eligible to participate in the uniform

program as provided by Subsection (a) if:

(1) the individual has at least three years of service with a

system for which the individual was eligible to participate in

the uniform program under Section 1601.101;

(2) the individual's last state employment before retirement was

with that system; and

(3) the individual retires under the jurisdiction of:

(A) the Teacher Retirement System of Texas under Subtitle C,

Title 8, Government Code;

(B) the Employees Retirement System of Texas; or

(C) subject to Subsection (c):

(i) the optional retirement program established by Chapter 830,

Government Code; or

(ii) any other federal or state statutory retirement program to

which the system has made employer contributions.

Text of subsec. (g) as added by Acts 2003, 78th Leg., ch. 366,

Sec. 4.03

(g) A person eligible to participate and participating in the

uniform program as an annuitant on September 1, 2003, may

continue to participate in the program as an annuitant if a lapse

in coverage has not occurred.

Text of subsec. (g) as added by Acts 2003, 78th Leg., ch. 1266,

Sec. 2.08

(g) Subsection (f) applies only to a person who, on August 31,

2003:

(1) was eligible to participate in the uniform program as an

employee under Section 1601.101; or

(2) was eligible to participate in the uniform program as a

retired employee under this section as this section existed on

January 1, 2003.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 366, Sec. 4.03, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1266, Sec. 2.08, eff.

June 20, 2003.

Sec. 1601.103. RIGHT TO COVERAGE. An individual eligible to

participate in the uniform program under Section 1601.101 or

1601.102 may not be denied enrollment in any coverage provided

under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.104. AUTOMATIC COVERAGE. (a) A system shall

automatically provide the basic coverage to each full-time

employee unless the employee has:

(1) waived participation in the basic coverage; or

(2) selected an optional coverage plan.

(b) An employee or retired employee who is automatically covered

under this section may subsequently:

(1) retain the basic coverage or waive participation in the

basic coverage; and

(2) apply for any other coverage provided under this chapter

within applicable standards.

(c) Automatic coverage as described under this section begins on

the first date of employment.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.1045. DATE ELIGIBILITY BEGINS; WAITING PERIOD. (a)

Except as provided by Subsection (c) or (d), eligibility under

Section 1601.101 begins on the first day of the calendar month

that begins after the 90th day after the date the employee

performs services for a system.

(b) Except as provided by Subsection (c), eligibility under

Section 1601.102, for an individual who does not retire at the

end of the last month for which the individual is on the payroll

of a system before retirement, begins on the first day of the

calendar month that begins after the 90th day after the date the

individual retires.

(c) The waiting period established by Subsections (a) and (b)

applies only to the determination of initial eligibility to

participate in the group health benefits program and does not

apply to the determination of initial eligibility to participate

in optional coverages under the uniform program.

(d) Notwithstanding Subsection (a), eligibility under Section

1601.101 may not begin earlier than the first day that an

employee performs services for a system if any amount paid for

premium incurred before the date specified under Subsection (a)

for the employee and any dependents of the employee is paid from

money not appropriated from the general revenue fund, in

accordance with policies and procedures established by the

system.

Added by Acts 2003, 78th Leg., ch. 366, Sec. 4.05, eff. Sept. 1,

2003.

Sec. 1601.105. WAIVER. An employee or retired employee may

waive in writing any coverage provided under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.106. OPTIONAL COVERAGE. A system shall provide

optional coverage in accordance with Section 1601.201.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.107. COVERAGE FOR DEPENDENTS. An individual who is

eligible to participate in the uniform program under Section

1601.101 or 1601.102 is entitled to secure for a dependent of the

individual any group coverages provided under this chapter for

dependents under rules adopted by the applicable system.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.108. COVERAGE OPTIONS FOR CERTAIN SURVIVING SPOUSES.

(a) This section applies only to the surviving spouse of:

(1) an individual eligible to participate in the uniform program

under Section 1601.101 who had at least five years of service on

the date of the individual's death, including at least three

years of service as an eligible employee with the employing

system; or

(2) an individual eligible to participate in the uniform program

under Section 1601.102.

(b) A surviving spouse to whom this section applies may elect to

retain any of the following coverages in effect on the date of

the participant's death:

(1) the surviving spouse's authorized coverages; and

(2) authorized coverages for any eligible dependent of the

deceased participant.

(c) The coverage is at the group rate for other participants.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.109. COVERAGE FOR AIDS, HIV, OR SERIOUS MENTAL

ILLNESS. (a) In this section, "serious mental illness" has the

meaning assigned by Section 1355.001.

(b) A system may not contract for or provide for group insurance

or HMO coverage or provide self-insured coverage, that:

(1) excludes or limits coverage or services for acquired immune

deficiency syndrome, as defined by the Centers for Disease

Control and Prevention of the United States Public Health

Service, or human immunodeficiency virus infection; or

(2) provides coverage for serious mental illness that is less

extensive than the coverage provided for any other physical

illness.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2G.020, eff. April 1, 2009.

Sec. 1601.110. DISEASE MANAGEMENT SERVICES. (a) In this

section, "disease management services" means services to assist

an individual manage a disease or other chronic health condition,

such as heart disease, diabetes, respiratory illness, end-stage

renal disease, HIV infection, or AIDS, and with respect to which

the governing board of a system identifies populations requiring

disease management.

(b) A health benefit plan provided under this chapter must

provide disease management services or coverage for disease

management services in the manner required by the governing board

of a system, including:

(1) patient self-management education;

(2) provider education;

(3) evidence-based models and minimum standards of care;

(4) standardized protocols and participation criteria; and

(5) physician-directed or physician-supervised care.

Added by Acts 2003, 78th Leg., ch. 589, Sec. 5, eff. June 20,

2003.

SUBCHAPTER D. GROUP COVERAGES

Sec. 1601.151. AUTHORITY TO SELF-INSURE; EXEMPTION FROM OTHER

INSURANCE LAWS. (a) Notwithstanding any other provisions of

this chapter, the governing board of a system may:

(1) self-insure a plan provided under this chapter; and

(2) hire a carrier to administer the system's uniform program.

(b) A plan for which a system provides coverage on a

self-insured basis is exempt from any other insurance law of this

state that does not expressly apply to that plan or this chapter.

(c) Expenses for the administration of a self-insured plan may

come from the contributions of employees and the state after

payments for any coverage provided under this chapter have been

made.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.152. CAFETERIA PLAN. (a) The governing board of a

system may develop, implement, and administer a cafeteria plan.

(b) The governing board may include in the cafeteria plan any

benefit that may be included in a cafeteria plan under federal

law.

(c) The governing board may cooperate and work with and enter

into a necessary contract or agreement with an independent and

qualified agency, person, or entity to:

(1) develop, implement, or administer a cafeteria plan; or

(2) assist in those activities.

(d) The governing board may adopt an order terminating the

cafeteria plan and providing a procedure for the orderly

withdrawal of the system and its employees from the cafeteria

plan if the governing board determines that a cafeteria plan

adopted under this section is no longer advantageous to the

system and its employees.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.153. SYSTEMS MAY JOIN IN PROCURING INSURANCE. The

systems may join together to procure one or more group contracts

with an insurance company authorized to engage in business in

this state to insure the employees and retired employees of each

participating system.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.154. LONG-TERM CARE COVERAGE. (a) A system may join

with a board of trustees that administers the uniform program

established under Chapter 1551 or the group program established

under Chapter 1575 to provide long-term care insurance coverage.

(b) Each participating board of trustees and the governing board

of the system must mutually agree to join together for this

purpose, subject to terms that are beneficial to all

participants.

(c) A system may not participate in an agreement under this

section unless any cost or administrative burden associated with

the development or implementation of or communications about the

long-term care coverage plan is incidental.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.155. REINSURANCE. A system may arrange with an

administering carrier issuing a policy under this chapter for the

reinsurance of portions of the total amount of insurance under

the policy with other carriers that elect to participate in the

reinsurance.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

SUBCHAPTER E. PAYMENTS, CONTRIBUTIONS, AND COSTS

Sec. 1601.201. PAYMENT FOR COVERAGE. (a) A system may not

contribute more than the amounts specified by this section for

coverages provided under the uniform program.

(b) For an employee designated by the system as working 40 or

more hours a week, the system may contribute:

(1) the full cost of basic coverage for the employee; and

(2) not more than 50 percent of the cost of dependent coverage.

(c) For an employee designated by the system as working less

than 40 hours a week, including an individual employed by the

system in a position that as a condition of employment requires

the individual to be enrolled as a student in the system in

graduate-level courses, the system, from money appropriated from

the general revenue fund, may contribute:

(1) not more than 50 percent of the cost of basic coverage for

the employee; and

(2) not more than 25 percent of the cost of dependent coverage.

(d) Subsection (c) does not prohibit a system from contributing,

from money not appropriated from the general revenue fund,

amounts in excess of the amount specified by that subsection for

an individual employed by the system in a position that as a

condition of employment requires the individual to be enrolled as

a student in the system in graduate level courses.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 366, Sec. 4.06, eff.

Sept. 1, 2003.

Sec. 1601.202. FEES FOR CAFETERIA PLAN. (a) The governing

board of a system may establish a monthly fee in an amount set by

the board to be paid by each employee who elects to participate

in a cafeteria plan for the purpose of paying the expenses of

administering the cafeteria plan.

(b) If the governing board establishes a monthly fee, each

employee who participates in the cafeteria plan must authorize

payment of the fee by executing a separate payroll deduction

agreement or as part of a salary reduction agreement, as

determined by the governing board.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.203. PAYMENT FOR COVERAGE FOR DEPENDENTS.

Contributions for coverages for a dependent of an individual

eligible to participate in the uniform program under Section

1601.101 or 1601.102 required of the participant that exceed the

amount of system contributions shall be paid:

(1) by a deduction from the monthly compensation of the

participant;

(2) by a reduction of the monthly compensation of the

participant in the appropriate amount; or

(3) in the form and manner the system determines.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.204. AUTHORIZATION OF EMPLOYEE DEDUCTION. (a) Except

for a participant who participates in a cafeteria plan, each

individual eligible to participate in the uniform program under

Section 1601.101 must authorize a deduction from the

participant's monthly compensation in an amount equal to the

difference between:

(1) the total cost for coverages for which the participant

applies; and

(2) the amount contributed by the system.

(b) The authorization must be:

(1) in writing or performed electronically; and

(2) in a form satisfactory to the system.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.205. EMPLOYEE PAYMENTS FOR PARTICIPATION IN CAFETERIA

PLAN. (a) If an employee elects to participate in a cafeteria

plan, the employee must execute a salary reduction agreement

under which the employee's monthly compensation will be reduced

in an amount equal to the difference between:

(1) the amount appropriated for that purpose in the General

Appropriations Act or the system's budget; and

(2) the cost of the employee's selected coverages for which the

employee is eligible to pay under the cafeteria plan.

(b) The employee must execute a salary reduction agreement for

any portion of the cost that is not covered by state or system

appropriations and cafeteria plan contributions.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.206. PAYMENT BY RETIRED EMPLOYEE. An individual

eligible to participate in the uniform program under Section

1601.102 must execute an agreement and make appropriate

contributions in a manner analogous to the requirements adopted

under Sections 1601.204 and 1601.205 for an individual eligible

to participate in the uniform program under Section 1601.101.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.207. SYSTEM CONTRIBUTIONS. A system shall contribute

monthly to the cost of each participant's coverage provided under

this chapter an amount:

(1) if the participants are compensated from amounts

appropriated in the General Appropriations Act, equal to or

greater than the amount appropriated for that purpose in the Act;

or

(2) if the participants are compensated from amounts

appropriated by the governing board of the system in its official

operating budget, an amount equal to the amount appropriated for

a participant under the General Appropriations Act.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.208. AMOUNT OF SYSTEM CONTRIBUTION. Not later than

November 1 preceding each regular session of the legislature,

each system shall certify to the Legislative Budget Board and the

budget division of the Governor's Budget and Planning Office the

amount necessary to pay the contributions of the system for the

coverages provided under this chapter to each employee and

retired employee of the system.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.209. ORDER OF PRECEDENCE OF PAYMENT TO SURVIVORS. (a)

The amount of group life coverages and group accidental death

and dismemberment coverages in force for a participant on the

date the participant dies shall be paid, on the establishment of

a valid claim, to a person surviving the death in the following

order of precedence:

(1) to the beneficiary designated by the participant in a signed

and witnessed writing received before death by the appropriate

office of the applicable system; or

(2) if a beneficiary is not designated under Subdivision (1), in

accordance with the death benefit provisions of Subtitle C, Title

8, Government Code.

(b) For purposes of Subsection (a)(1), a designation, change, or

cancellation of a beneficiary in a document, including a will,

that is not executed and filed in the manner described by that

subsection is not valid.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.210. PROVISION OF NECESSARY INFORMATION. The Teacher

Retirement System of Texas, Optional Retirement Program carriers,

and Employees Retirement System of Texas shall provide to each

system information the system considers necessary to provide

retired employees with the coverages and system contributions

provided under this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

SUBCHAPTER F. CAFETERIA PLAN FUND

Sec. 1601.251. SYSTEM CAFETERIA PLAN FUND. (a) The governing

board of each system may establish and administer a cafeteria

plan fund.

(b) The following shall be credited to the cafeteria plan fund

of a system:

(1) salary reduction payments for benefits included in a

cafeteria plan adopted under this chapter, other than group

coverage plans under the uniform program;

(2) appropriations by the state for the administration of a

cafeteria plan; and

(3) a monthly fee established under Section 1601.202.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.252. USE OF FUND. The cafeteria plan fund of a system

is available without fiscal year limitation:

(1) for all payments for any benefits included in a cafeteria

plan adopted by the system under this chapter other than group

coverage plans under the uniform program; and

(2) for payment of expenses of administering the cafeteria plan.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.253. INVESTMENT OF MONEY IN FUND. (a) The governing

board of a system may invest the money in the system's cafeteria

plan fund.

(b) The earnings, including interest, and the proceeds from the

sale of the investments become a part of the fund.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

SUBCHAPTER G. ADVISORY COMMITTEE

Sec. 1601.301. ADVISORY COMMITTEE. An advisory committee for

each system shall be selected, serve, and perform duties as

provided by this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.302. ELECTION OF MEMBERS. One member of the advisory

committee shall be elected from each of the components, units, or

agencies of the system:

(1) at times designated by the system; and

(2) in accordance with general guidelines for the election

provided by the system.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.303. QUALIFICATIONS OF MEMBERS. (a) A member of a

system's advisory committee must be an employee of the system.

(b) A member must:

(1) demonstrate mature judgment, special abilities, and sincere

interest in employee coverage plans; and

(2) be able to represent the needs of all employees of the

component, unit, or agency the member represents with respect to

an action of the advisory committee.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.304. TERMS. A member of the advisory committee is

elected for a two-year term, subject to reelection.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.305. OFFICERS. Annually, the members of a system's

advisory committee shall elect a presiding officer and other

necessary officers.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.306. VACANCY. The chief executive officer of a

component, unit, or agency of a system shall appoint to the

system's advisory committee an employee of the component, unit,

or agency to fill the remainder of a vacated term of a member who

is an employee of the component, unit, or agency.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.307. DUTIES OF COMMITTEE. (a) The advisory committee

of a system shall cooperate and work with the governing board of

the system in coordinating and correlating the administration of

the uniform program among the various components, units, and

agencies of the system.

(b) Members of the advisory committee shall cooperate and work

with the governing board of the system as advisors in the

development, implementation, coordination, and administration of

the uniform program among the various components, units, and

agencies of the system.

(c) The advisory committee shall provide a channel for open

communication of ideas and suggestions regarding coverages,

eligibility, claims, procedures, bidding, administration, and any

other aspect of employee plan benefits.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1601.308. EXPENSES. (a) A member's service on the

advisory committee of a system is in addition to the duties of

the member's state office or employment.

(b) An expense incurred by an advisory committee member in

performing a duty as a member of the committee shall be paid from

money made available for that purpose to the system of which the

member is an employee or officer.

(c) Employees may not be required to pay from the amount of

employer contributions due the employees or from the amount of

additional contributions due for selected coverages under this

chapter the expenses of an advisory committee established under

this subchapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.017(a), eff. September 1, 2009.



CHAPTER 1625. TRANSFER BETWEEN CERTAIN GOVERNMENTAL PROGRAMS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE H. HEALTH BENEFITS AND OTHER COVERAGES FOR GOVERNMENTAL

EMPLOYEES

CHAPTER 1625. TRANSFER BETWEEN CERTAIN GOVERNMENTAL PROGRAMS

Sec. 1625.001. DEFINITIONS. In this chapter:

(1) "Board of trustees" has the meaning assigned by Section

1551.003.

(2) "Institution of higher education" means a senior college or

university, medical or dental unit, technical institute, or

agency of higher education under the policy direction of a single

governing board. The term does not include a public junior

college.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1625.002. INAPPLICABILITY OF PREEXISTING CONDITIONS

REQUIREMENT. A person, including a covered dependent, who

obtains insurance, benefits, or any type of health care services

coverage under Chapter 1551 or 1601 may transfer from an

institution of higher education or other state agency to which

either law applies to another institution of higher education or

state agency to which either law applies without being required

to comply with any preexisting conditions requirement.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1625.003. RULES. The board of trustees and the governing

boards of institutions of higher education may adopt rules

necessary to implement this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1625.004. MEMORANDUM OF UNDERSTANDING. The board of

trustees and the governing boards of institutions of higher

education may enter into memoranda of understanding with one

another to implement this chapter.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.

Sec. 1625.005. UNIFORM PROCEDURES. The governing board of an

institution of higher education and the board of trustees may:

(1) adopt uniform procedures to implement a transfer under this

chapter; and

(2) impose conditions necessary to ensure the efficient

operation of the programs over which each has jurisdiction.

Added by Acts 2001, 77th Leg., ch. 1419, Sec. 3, eff. June 1,

2003.



CHAPTER 1651. LONG-TERM CARE BENEFIT PLANS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE I. SPECIALIZED COVERAGES

CHAPTER 1651. LONG-TERM CARE BENEFIT PLANS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1651.001. APPLICABILITY OF CHAPTER. (a) Notwithstanding

Section 101.053(b)(5) and subject to Subsection (b), this chapter

applies only to:

(1) an individual long-term care benefit plan that is delivered

or issued for delivery in this state;

(2) a group long-term care benefit plan that is:

(A) delivered or issued for delivery in this state; and

(B) issued to an eligible group as described by Subchapter B,

Chapter 1251;

(3) a certificate issued under a group long-term care benefit

plan issued to an eligible group as described by Subchapter B,

Chapter 1251, if the certificate is delivered or issued for

delivery in this state, regardless of the place where the plan is

delivered or issued for delivery; and

(4) an evidence of coverage delivered or issued for delivery in

this state for long-term care.

(b) This chapter applies only to a policy, certificate, or

evidence of coverage that is issued by:

(1) a capital stock insurance company, including a life, health

and accident, or general casualty insurance company;

(2) a mutual life insurance company;

(3) a mutual assessment life insurance company, including a

statewide mutual assessment corporation, local mutual aid

association, and burial association;

(4) a mutual or mutual assessment association, including an

association subject to Section 887.101;

(5) a mutual insurance company other than a life insurance

company;

(6) a mutual or natural premium life or casualty insurance

company;

(7) a fraternal benefit society;

(8) a Lloyd's plan insurer;

(9) a reciprocal or interinsurance exchange;

(10) a nonprofit medical, hospital, or dental service

corporation, including a company subject to Chapter 842;

(11) a stipulated premium company;

(12) a health maintenance organization under Chapter 843; or

(13) another insurer required to be licensed by the department.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1651.002. EXEMPTIONS. This chapter does not apply to:

(1) a certificate that is delivered or issued for delivery in

this state under a single employer or labor union group policy

that is delivered or issued for delivery outside this state; or

(2) a benefit plan that is not advertised, marketed, or offered

as a long-term care benefit plan or nursing home benefit plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1651.003. LONG-TERM CARE BENEFIT PLAN DEFINED. (a) In

this chapter, "long-term care benefit plan" means an insurance

policy or group certificate, or rider to the policy or

certificate, or evidence of coverage issued by a health

maintenance organization subject to Chapter 843, that is

advertised or marketed as providing, or offered or designed to

provide, coverage for not less than 12 consecutive months for

each covered individual on an expense-incurred, indemnity,

prepaid, or other basis for one or more necessary or medically

necessary diagnostic, preventive, therapeutic, rehabilitative,

maintenance, or personal care services provided in a setting

other than an acute care unit of a hospital.

(b) The term includes a plan or rider, other than a group or

individual annuity or life insurance policy, that provides for

payment of benefits based on cognitive impairment or the loss of

functional capacity.

(c) The term does not include an insurance policy, group

certificate, or evidence of coverage that is offered primarily to

provide:

(1) basic Medicare supplement coverage, basic hospital expense

coverage, basic medical-surgical expense coverage, hospital

confinement indemnity coverage, major medical expense coverage,

disability income protection coverage, accident-only coverage,

specified disease or specified accident coverage, or limited

benefit health coverage; or

(2) basic or single health care services.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1651.004. RULES. (a) In addition to other rules required

or authorized by this chapter, the department may adopt

reasonable rules that are necessary and proper to carry out this

chapter.

(b) Rules adopted under this section must include requirements

no less favorable than the minimum standards for long-term care

benefit plans adopted in any model laws or regulations relating

to minimum standards for benefits for long-term care benefit

plans and in accordance with all applicable federal law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1651.005. CONSTRUCTION OF CHAPTER. This chapter may not be

construed to enlarge the powers of an entity listed in Section

1651.001.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1651.006. CONFLICTS WITH OTHER PROVISIONS. This chapter

prevails to the extent of any conflict with another provision of

this code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

SUBCHAPTER B. BENEFIT PLAN STANDARDS

Sec. 1651.051. MINIMUM STANDARDS. (a) The commissioner by rule

shall establish:

(1) specific standards for provisions of long-term care benefit

plans; and

(2) standards for full and fair disclosure setting forth the

manner, content, and required disclosures for the marketing and

sale of those benefit plans.

(b) The standards are in addition to and must be in accordance

with:

(1) applicable laws of this state, including Chapter 1201;

(2) applicable federal law; and

(3) any rules, regulations, and standards required by federal

law.

(c) The standards must address:

(1) terms of renewability;

(2) initial and subsequent conditions of eligibility;

(3) nonduplication of coverage;

(4) coverage of dependents;

(5) coverage of parents of the insured or enrollee and parents

of the spouse of the insured or enrollee;

(6) preexisting conditions;

(7) termination of insurance;

(8) continuation or conversion;

(9) probationary periods;

(10) benefit limitations, exceptions, and reductions;

(11) elimination periods;

(12) requirements for replacement;

(13) recurrent conditions;

(14) definitions of terms; and

(15) inflation protection.

(d) The standards may:

(1) establish standard claim forms;

(2) establish standard benefits for:

(A) skilled nursing care;

(B) intermediate nursing care;

(C) custodial care; and

(D) home health care;

(3) require coverage for skilled nursing care, intermediate

nursing care, and custodial care to facilitate comparison among

long-term care products;

(4) require long-term care benefit plan issuers to offer

coverage for home health care benefits;

(5) require that rates may not be increased for a covered

individual unless:

(A) the covered individual requests and receives a change of

benefits; or

(B) the increase applies to all members of the class to which

the individual has been assigned by the benefit plan issuer; or

(6) require a benefit plan issuer to pay for a service covered

by the benefit plan that is provided by an institution licensed

to provide that service under Chapter 242, Health and Safety

Code.

(e) Rules adopted under this section must include requirements

no less favorable than the minimum standards of benefits for

long-term care benefit plans adopted in any model laws or

regulations relating to minimum standards for benefits for

long-term care benefit plans and required by federal law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1651.052. PREEXISTING CONDITIONS. (a) A long-term care

benefit plan may not contain a provision that denies coverage for

a claim for losses incurred more than six months after the

effective date of coverage for a preexisting condition.

(b) A long-term care benefit plan may not define a preexisting

condition more restrictively than as a condition for which

medical advice was given or treatment was recommended by or

received from a physician within six months before the effective

date of coverage.

(c) The commissioner by rule may:

(1) establish additional reasonable regulation of preexisting

conditions consistent with this section and Section 1651.051; and

(2) extend a limitation period specified in this section as to a

specific age group category in a specific benefit plan form if

the commissioner finds that the extension is in the best interest

of the public.

(d) Rules adopted under this section must comply with Section

1651.051(e).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1651.053. LOSS RATIO STANDARDS. (a) A long-term care

benefit plan must provide a benefit plan holder with benefits

that are reasonable in relation to the rates charged.

(b) The commissioner shall adopt reasonable rules to establish

minimum standards for loss ratios of long-term care benefit plans

on the basis of:

(1) incurred claims experience;

(2) earned premiums;

(3) the period for which rates are computed to provide coverage;

(4) experienced and projected trends;

(5) concentration of experience within early benefit plan

duration;

(6) expected claim fluctuations;

(7) experience refunds;

(8) adjustments;

(9) dividends;

(10) renewability features;

(11) all relevant expense factors;

(12) interest;

(13) reserves;

(14) mix of business by risk classification; and

(15) product features otherwise affecting claims experience.

(c) Annually, each entity providing a long-term care benefit

plan in this state shall:

(1) file its rates, rating schedule, and supporting

documentation to demonstrate compliance with the applicable loss

ratio standards of this state; and

(2) comply with any other filing requirement adopted by the

commissioner relating to loss ratios.

(d) Rules adopted under this section shall be no less favorable

to the holders of long-term care benefit plans than any model

laws, rules, and regulations adopted in connection with minimum

standards for benefits for long-term care benefit plans.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1651.054. NOTICE OF RIGHT TO REFUND. (a) In this section,

"applicant" means:

(1) in the case of an individual long-term care benefit plan,

the individual who seeks to contract for insurance or other

health benefits; and

(2) in the case of a group long-term care benefit plan, the

proposed certificate holder.

(b) A long-term care benefit plan must have a notice prominently

printed on the first page of or attached to the benefit plan

document.

(c) The notice must state in substance that, if the applicant is

not satisfied for any reason after examining the benefit plan

document, the applicant is entitled to:

(1) return the document not later than the 30th day after the

date of its delivery; and

(2) have any premium refunded.

(d) The long-term care benefit plan issuer shall pay in a timely

manner the refund directly to the individual or entity that paid

the premium.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1651.055. RATE STABILIZATION. (a) The commissioner shall

adopt rules to stabilize long-term care premium rates by:

(1) ensuring that:

(A) initial rates for long-term care benefit plan forms are

adequate; and

(B) any rate schedule increases for long-term care benefit plans

made after issuance of the plans are justified, adequate, and

reasonable in relation to benefits provided to plan holders;

(2) requiring any appropriate plan terms;

(3) imposing penalties on insurers or other entities subject to

this chapter that violate a rule adopted under this section; and

(4) protecting plan holders affected by a rate schedule

increase.

(b) Except as provided by this subsection, the commissioner

shall adopt rules under this section that are consistent with

nationally recognized models relating to the stabilization of

long-term care premium rates that existed on January 1, 2001. The

commissioner may adopt rules consistent with any of those models

as they are amended after January 1, 2001. The commissioner shall

adopt rules under this subsection that:

(1) to the extent possible, contribute to the uniformity of

state laws; and

(2) protect consumers.

(c) In adopting rules under this section, the commissioner may

exempt long-term care benefit plans from the requirements of

Sections 1651.053(a), (b), and (d).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1651.056. REVIEW; APPROVAL OR DISAPPROVAL OF PREMIUM RATES.

(a) A long-term care premium rate may not be used until the

rate has been filed with the department and approved by the

commissioner.

(b) The commissioner may disapprove a long-term care premium

rate that is not actuarially justified or does not comply with

standards established under this chapter or adopted by rule by

the commissioner.

(c) An insurer who obtains the commissioner's approval of an

increase of a long-term care premium rate under Subsection (a)

shall:

(1) notify policyholders of the scheduled rate increase at least

45 days prior to the date that the policyholder is required to

make a premium payment at the increased rate; and

(2) provide contingent nonforfeiture benefits consistent with

nationally recognized models and rules adopted by the

commissioner.

Added by Acts 2009, 81st Leg., R.S., Ch.

1374, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. PARTNERSHIP FOR LONG-TERM CARE PROGRAM

Sec. 1651.101. DEFINITIONS. In this subchapter:

(1) "Approved plan" means a long-term care benefit plan that is

approved by the department under this subchapter.

(2) "Dollar-for-dollar asset disregard" and "asset protection"

have the meanings assigned by Section 32.251, Human Resources

Code.

(3) "Medical assistance program" means the medical assistance

program established under Chapter 32, Human Resources Code.

(4) "Partnership for long-term care program" means the program

established under Subchapter F, Chapter 32, Human Resources Code,

and this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

795, Sec. 3, eff. March 1, 2008.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(13), eff. September 1, 2009.

Sec. 1651.102. APPLICABILITY. Except to the extent of a

conflict, Subchapters A and B apply to a plan issued in

accordance with this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

795, Sec. 3, eff. March 1, 2008.

Sec. 1651.103. ASSISTANCE OF DEPARTMENT. The department shall

assist the Health and Human Services Commission as necessary for

the commission to perform its duties and functions with respect

to the administration of the partnership for long-term care

program.

Added by Acts 2007, 80th Leg., R.S., Ch.

795, Sec. 3, eff. March 1, 2008.

Sec. 1651.104. LONG-TERM CARE INSURANCE POLICY FOR PARTNERSHIP

FOR LONG-TERM CARE PROGRAM. The commissioner, in consultation

with the Health and Human Services Commission, shall adopt

minimum standards for a long-term care benefit plan that may

qualify as an approved plan under the partnership for long-term

care program. The standards must be consistent with provisions

governing the expansion of a state long-term care partnership

program established under the federal Deficit Reduction Act of

2005 (Pub. L. No. 109-171).

Added by Acts 2007, 80th Leg., R.S., Ch.

795, Sec. 3, eff. March 1, 2008.

Sec. 1651.105. REQUIRED TRAINING. (a) Each individual who

sells a long-term care benefit plan under the partnership for

long-term care program must complete training and demonstrate

evidence of an understanding of these plans and how the plans

relate to other public and private coverage of long-term care.

(b) Each long-term care benefit plan issuer that offers a plan

under the partnership for long-term care program shall certify to

the commissioner, in the form required by the commissioner, that

each individual who sells the plan on behalf of the issuer

complies with the requirements of this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

795, Sec. 3, eff. March 1, 2008.

Sec. 1651.106. EFFECT OF DISCONTINUATION OF PROGRAM ON POLICY.

If the partnership for long-term care program is discontinued, an

individual who purchased an approved plan before the date the

program is discontinued remains eligible to receive

dollar-for-dollar asset disregard and asset protection under the

medical assistance program.

Added by Acts 2007, 80th Leg., R.S., Ch.

795, Sec. 3, eff. March 1, 2008.

Sec. 1651.107. RULES. The commissioner may adopt rules as

necessary to implement this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

795, Sec. 3, eff. March 1, 2008.



CHAPTER 1652. MEDICARE SUPPLEMENT BENEFIT PLANS

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE I. SPECIALIZED COVERAGES

CHAPTER 1652. MEDICARE SUPPLEMENT BENEFIT PLANS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1652.001. DEFINITIONS. In this chapter:

(1) "Applicant" means:

(A) an individual who seeks to contract for insurance or other

health benefits under an individual Medicare supplement benefit

plan; or

(B) the proposed certificate holder of a group Medicare

supplement benefit plan.

(2) "Approved regulatory program" means a state regulatory

program that complies with the requirements of Section 1882,

Social Security Act (42 U.S.C. Section 1395ss).

(3) "Medicare" means the Health Insurance for the Aged Act (42

U.S.C. Section 1395 et seq.), as amended.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1652.002. MEDICARE SUPPLEMENT BENEFIT PLAN. (a) "Medicare

supplement benefit plan" means a group or individual policy of

accident and health insurance, a subscriber contract of a group

hospital service corporation operating under Chapter 842, or, to

the extent required by federal law, an evidence of coverage

issued by a health maintenance organization operating under

Chapter 843 that is advertised, marketed, or designed primarily

as a supplement to reimbursements under Medicare for the

hospital, medical, or surgical expenses of an individual eligible

for Medicare.

(b) A policy, contract, subscriber contract, or evidence of

coverage is not considered to be a Medicare supplement benefit

plan if it is:

(1) a policy, contract, subscriber contract, or evidence of

coverage of one or more employers or labor organizations, or of

the trustees of a fund established by one or more employers or

labor organizations, or a combination, for employees or former

employees, or a combination, or for members or former members, or

a combination, of the labor organizations;

(2) a policy or health care benefit plan, including a policy or

contract of group insurance, a group contract of a group hospital

service corporation operating under Chapter 842, or a group

evidence of coverage issued by a health maintenance organization

operating under Chapter 843 that is not marketed or held to be a

Medicare supplement benefit plan; or

(3) an individual or group evidence of coverage issued in

accordance with a contract under Section 1833 or 1876, Social

Security Act (42 U.S.C. Section 1395l or 1395mm), by a health

maintenance organization operating under Chapter 843.

(c) The commissioner by rule may modify the definition of

"Medicare supplement benefit plan" provided by Subsection (a) to

the extent necessary for this state to qualify as a state with an

approved regulatory program.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1652.003. APPLICABILITY OF CHAPTER. This chapter applies

to an individual or group Medicare supplement benefit plan

delivered or issued for delivery in this state and, regardless of

the place where the plan was delivered or issued for delivery, a

certificate that was issued under a group Medicare supplement

benefit plan and delivered or issued for delivery in this state,

if the plan or certificate is issued by:

(1) a capital stock insurance company, including a life, health

and accident, and general casualty insurance company;

(2) a mutual life insurance company;

(3) a mutual assessment life insurance company, including a

statewide mutual assessment company, local mutual aid

association, and burial association;

(4) a mutual or mutual assessment association of any kind,

including an association subject to Section 887.102;

(5) a mutual insurance company other than a life insurance

company;

(6) a mutual or natural premium life or casualty insurance

company;

(7) a fraternal benefit society;

(8) a Lloyd's plan;

(9) a reciprocal or interinsurance exchange;

(10) a nonprofit hospital, medical, or dental service

corporation, including a corporation operating under Chapter 842;

(11) a stipulated premium company;

(12) another insurer that by law is required to be authorized by

the department; or

(13) a health maintenance organization operating under Chapter

843, to the extent required by federal law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1652.004. CONSTRUCTION OF CHAPTER. (a) This chapter may

not be construed to enlarge the powers of an entity described by

Section 1652.003.

(b) This chapter controls to the extent of any conflict with

another provision of this code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1652.005. RULES NECESSARY FOR CERTIFICATION. In addition

to other rules required or authorized by this chapter, the

commissioner shall adopt reasonable rules necessary and proper to

carry out this chapter, including rules adopted in accordance

with federal law relating to the regulation of Medicare

supplement benefit plan coverage that are necessary for this

state to obtain or retain certification as a state with an

approved regulatory program.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

SUBCHAPTER B. BENEFITS

Sec. 1652.051. MINIMUM STANDARDS. (a) The commissioner shall

adopt reasonable rules to establish specific standards for

provisions in Medicare supplement benefit plans and standards for

facilitating comparisons of different Medicare supplement benefit

plans. The standards are in addition to and must be in accordance

with:

(1) applicable laws of this state, including Chapters 842 and

1201;

(2) applicable federal law, rules, regulations, and standards;

and

(3) any model rules and regulations required by federal law,

including Section 1882, Social Security Act (42 U.S.C. Section

1395ss).

(b) The standards may include provisions relating to:

(1) terms of renewability;

(2) initial and subsequent conditions of eligibility;

(3) nonduplication of coverage;

(4) probationary periods;

(5) benefit limitations, exceptions, and reductions;

(6) elimination periods;

(7) requirements for replacement;

(8) recurrent conditions;

(9) definitions of terms; and

(10) exclusions required by state or federal law.

(c) The commissioner may adopt reasonable rules that

specifically prohibit benefit plan provisions that:

(1) are not otherwise specifically authorized by statute; and

(2) the commissioner determines are unjust, unfair, or unfairly

discriminatory to a person who is covered or proposed for

coverage.

(d) Rules adopted under this section must include requirements

that are at least equal to those required by federal law, rules,

regulations, and standards, including Section 1882, Social

Security Act (42 U.S.C. Section 1395ss).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1652.052. MINIMUM STANDARDS FOR BENEFITS AND CLAIM

PAYMENTS. (a) The commissioner shall adopt reasonable rules to

establish minimum standards for benefits and claim payments under

Medicare supplement benefit plans.

(b) The standards for benefits and claim payments must include

the requirements for certification of Medicare supplement benefit

plans prescribed by Section 1882, Social Security Act (42 U.S.C.

Section 1395ss).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1652.053. DUPLICATE BENEFITS PROHIBITED. A Medicare

supplement benefit plan or certificate in force in this state may

not contain benefits that duplicate benefits provided by

Medicare.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1652.054. BASIC PLAN. An entity described by Section

1652.003 that offers for sale in this state a Medicare supplement

benefit plan must offer a basic Medicare supplement benefit plan

that:

(1) provides only those benefits common to all Medicare

supplement benefit plans; and

(2) meets but does not exceed the minimum standards of benefits

for Medicare supplement benefit plans adopted by the commissioner

and authorized by Section 1882, Social Security Act (42 U.S.C.

Section 1395ss).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1652.055. ADDITIONAL BENEFITS. (a) In addition to the

basic Medicare supplement benefit plan described by Section

1652.054, an entity may offer additional Medicare supplement

benefit plans for sale in this state.

(b) The combination of benefits provided by an additional plan

must conform to one of the benefit packages adopted by the

commissioner and authorized by Section 1882, Social Security Act

(42 U.S.C. Section 1395ss).

(c) The commissioner by rule shall provide for the approval of

new or innovative benefits that may be provided in a plan other

than the basic plan and that otherwise comply with this

subchapter. The benefits must:

(1) be offered in a manner consistent with the goal of Medicare

supplement benefit plan simplification; and

(2) meet the requirements prescribed by Section 1882, Social

Security Act (42 U.S.C. Section 1395ss).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1652.056. COVERAGE FOR MAMMOGRAPHY. (a) In this section,

"low-dose mammography" means the x-ray examination of the breast

using equipment dedicated specifically for mammography, including

the x-ray tube, filter, compression device, screens, films, and

cassettes, with an average radiation exposure delivery of less

than one rad mid-breast, with two views for each breast.

(b) Each Medicare supplement benefit plan must include coverage

for an annual screening by low-dose mammography for the presence

of occult breast cancer.

(c) The coverage for the annual screening may not be less

favorable than coverage for other radiological examinations and

must be subject to the same dollar limits, deductibles, and

coinsurance factors.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1652.057. WAIVER OF WAITING PERIOD. (a) An entity that

delivers or issues for delivery in this state a Medicare

supplement benefit plan or certificate that replaces a Medicare

supplement benefit plan or certificate shall give credit for the

satisfaction or partial satisfaction of any waiting period,

elimination period, or probationary period for a preexisting

condition that has been satisfied under the plan being replaced.

(b) A replacement plan that clearly provides a new or additional

benefit may include appropriate and clearly stated periods as a

condition for payment of the new or additional benefit.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1652.058. COVERAGE FOR PREEXISTING CONDITION. (a) A

Medicare supplement benefit plan may not contain a provision that

excludes coverage for a claim for losses incurred more than six

months after the effective date of coverage for a preexisting

condition.

(b) A Medicare supplement benefit plan may not define a

preexisting condition more restrictively than a condition for

which medical advice was given or treatment was recommended by or

received from a physician within six months before the effective

date of coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

SUBCHAPTER C. LOSS RATIO STANDARDS

Sec. 1652.101. LOSS RATIO STANDARDS. (a) A Medicare supplement

benefit plan must return to a plan holder benefits that are

reasonable in relation to the premium charged.

(b) The commissioner shall adopt reasonable rules to establish

minimum loss ratio standards for Medicare supplement benefit

plans. The standards must be established:

(1) on the basis of incurred claims experience and earned

premiums for the entire period for which rates are computed to

provide coverage;

(2) in accordance with accepted actuarial principles and

practices; and

(3) to the extent necessary for the state to obtain or retain

certification as a state with an approved regulatory program.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1652.102. FILING REQUIREMENTS. (a) Annually, each entity

providing Medicare supplement benefit plans in this state shall

file with the department the entity's rates, rating schedule, and

supporting documentation demonstrating that:

(1) the entity is complying with the applicable loss ratio

standards of this state; and

(2) the actual and expected losses in relation to premiums

comply with the requirements of this subchapter and the rules

adopted by the commissioner.

(b) The documentation required by Subsection (a) must include a

report of the ratio of incurred losses to covered premiums for

the preceding calendar year, illustrated by calendar year of

issue.

(c) The commissioner may adopt rules relating to filing

requirements for rates, rating schedules, and loss ratios.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1652.103. REVIEW OF PREMIUM INCREASES. (a) The

commissioner by rule shall provide a process for reviewing and

approving or disapproving a proposed premium increase relating to

a Medicare supplement benefit plan.

(b) The rules must comply with federal law, including Section

1882, Social Security Act (42 U.S.C. Section 1395ss).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1652.104. BENEFIT CHANGES. (a) Before the date on which a

Medicare benefit change required by federal law takes effect,

each entity providing in this state a Medicare supplement benefit

plan existing on the effective date of the change shall file with

the commissioner, in accordance with Chapter 1701:

(1) each appropriate premium adjustment necessary to produce the

loss ratios originally anticipated for the applicable plan,

accompanied by any supporting documents necessary to justify the

adjustment; and

(2) each appropriate rider, endorsement, or plan form necessary

to modify the coverage so as to eliminate benefit duplications

with Medicare.

(b) A rider, endorsement, or plan form required by Subsection

(a) must provide a clear description of the Medicare supplement

benefits provided by the plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1652.105. REPORTING LOSS RATIO INFORMATION TO SECRETARY OF

HEALTH AND HUMAN SERVICES. To the extent necessary for this

state to obtain or retain certification as a state with an

approved regulatory program, the department shall comply with

federal requirements relating to periodic reporting of loss ratio

information to the secretary of health and human services, based

on a uniform methodology, as authorized by federal law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

SUBCHAPTER D. CONSUMER INFORMATION AND NOTICE

Sec. 1652.151. RULES RELATING TO DISCLOSURE. The rules adopted

under Sections 1652.152, 1652.153, and 1652.154 must include

provisions and requirements that are at least equal to those

required by federal law, including the rules, regulations, and

standards adopted under Section 1882, Social Security Act (42

U.S.C. Section 1395ss).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1652.152. OUTLINE OF COVERAGE. (a) To provide for full

and fair disclosure in the sale of Medicare supplement benefit

plans, a Medicare supplement benefit plan or certificate may not

be delivered or issued for delivery in this state unless an

outline of coverage that complies with this section is delivered

to the applicant when the applicant applies for the coverage.

(b) The commissioner by rule shall prescribe the format and

content of the outline of coverage required by Subsection (a).

The rules must address the style, arrangement, and overall

appearance of the outline of coverage, including the size, color,

and prominence of type and the arrangement of text and captions.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1652.153. INFORMATIONAL BROCHURE. (a) The commissioner by

rule may prescribe a standard form and the contents of an

informational brochure intended to improve the ability of an

individual eligible for Medicare to understand Medicare and to

select the most appropriate Medicare supplement coverage.

(b) Except as provided by Subsection (c), the commissioner by

rule may require that the informational brochure be provided to

an individual eligible for Medicare concurrently with delivery of

the outline of coverage.

(c) If the plan is a direct response Medicare supplement benefit

plan, the commissioner by rule may require that the informational

brochure be provided on request to an individual eligible for

Medicare at any time not later than the time the plan is

delivered.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1652.154. NOTICE RELATING TO OTHER TYPES OF COVERAGE. (a)

The commissioner may adopt reasonable rules for captions or

notice requirements for each accident and health insurance

policy, subscriber contract, or evidence of coverage sold to an

individual eligible for Medicare that are determined to be in the

public interest and designed to inform the individual that a

particular coverage is not a Medicare supplement benefit plan.

This subsection does not apply to:

(1) a Medicare supplement benefit plan;

(2) a disability income policy;

(3) a basic, catastrophic, or major medical expense policy;

(4) a single premium nonrenewable policy; or

(5) another policy, contract, or subscriber contract described

by Section 1652.002(b)(1) or (2).

(b) The commissioner may adopt reasonable rules to govern the

full and fair disclosure of information relating to replacing an

accident and health insurance policy, a subscriber contract, or a

certificate by an individual eligible for Medicare.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1652.155. RIGHT TO RETURN FOR REFUND; NOTICE. (a) If an

applicant is not satisfied for any reason after examining a

Medicare supplement benefit plan document or certificate, the

applicant is entitled to receive a refund of the premium if the

applicant returns the document or certificate not later than the

30th day after the date it is delivered.

(b) The entity issuing the plan or certificate shall refund the

premium directly to the applicant in a timely manner.

(c) A Medicare supplement benefit plan or certificate must have

a notice stating the substance prescribed by Subsection (a)

prominently printed on the first page of or attached to the plan

or certificate.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1652.156. ADVERTISING FILING REQUIREMENTS. (a) The

commissioner shall adopt reasonable rules to require each entity

described by Section 1652.003 to file with the department a copy

of any advertisement relating to Medicare supplement benefit

plans that the entity intends to use in this state. The rules

must require that the entity file the copy not later than the

60th day before the date of intended use.

(b) At the expiration of the 60-day period provided by

Subsection (a), an advertisement filed in accordance with that

subsection is considered acceptable, unless before the end of

that 60-day period the department notifies the entity of the

advertisement's nonacceptance.

(c) An entity may not use an advertisement for Medicare

supplement benefit plans that does not comply with state law,

including department rules and Section 541.084.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

475, Sec. 3, eff. September 1, 2007.

SUBCHAPTER E. AGENTS

Sec. 1652.201. INFORMATION PROVIDED TO AGENTS. (a) An entity

that offers a Medicare supplement benefit plan for sale in this

state shall provide to each agent authorized to sell that plan

information relating to:

(1) Medicare;

(2) the Medicare supplement benefit plans offered by that

entity; and

(3) the agent's ethical obligations to clients.

(b) The commissioner by rule may prescribe the information that

must be provided under this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

Sec. 1652.202. PERMITTED COMPENSATION ARRANGEMENTS. (a) The

commissioner by rule shall limit the commission or other

compensation that may be paid to an agent for the sale of a

Medicare supplement benefit plan or certificate, including a

replacement plan or certificate.

(b) The rules must conform to, but may not be more restrictive

than, the requirements of federal law necessary for this state to

obtain or retain certification as a state with an approved

regulatory program.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 4, eff. April 1,

2005.

SUBCHAPTER F. OUTPATIENT PRESCRIPTION DRUGS

Sec. 1652.251. OUTPATIENT PRESCRIPTION DRUG BENEFIT PLANS. (a)

An entity described by Section 1652.003 that issues a Medicare

supplement benefit plan in this state may offer a group or

individual policyholder:

(1) an outpatient prescription drug benefit plan authorized

under 42 U.S.C. Section 1395ss; or

(2) a new or innovative outpatient prescription drug benefit

plan filed with and approved by the commissioner under Section

1652.055.

(b) The commissioner shall approve or disapprove an outpatient

drug benefit plan described by Subsection (a) that is filed for

approval under Section 1652.055 not later than the 60th day after

the date the entity files the plan with the department. A drug

benefit plan that has not been approved or disapproved by the

commissioner before the 61st day after the date the plan is filed

with the department is considered approved on that day.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.075(a), eff. September 1, 2005.

Sec. 1652.252. PRESCRIPTION DRUG DISCOUNT PROGRAMS. (a) In

this section, "prescription drug discount program" means any

program that entitles a participant to purchase prescription

drugs or other medical supplies and services from vendors at a

discount under an agreement made with a participating pharmacy.

(b) An entity described by Section 1652.003 may offer

participation in a prescription drug discount program in

connection with the solicitation of an application for issuance

of a Medicare supplement benefit plan.

(c) An offer of participation in a prescription drug discount

program described by this section is not a violation of Chapter

541 or any other law prohibiting the offer of rebates in the

solicitation of insurance policies.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.075(a), eff. September 1, 2005.



CHAPTER 1653. HIGH DEDUCTIBLE HEALTH PLAN

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE I. SPECIALIZED COVERAGES

CHAPTER 1653. HIGH DEDUCTIBLE HEALTH PLAN

Sec. 1653.001. DEFINITION. In this chapter, "high deductible

health plan" has the meaning assigned by Section 223, Internal

Revenue Code of 1986.

Added by Acts 2005, 79th Leg., Ch.

151, Sec. 1, eff. May 24, 2005.

Sec. 1653.002. APPLICABILITY OF OTHER LAW. (a) Subject to

Subsection (b), a high deductible health plan is subject to any

law mandating a minimum health insurance benefit or

reimbursement.

(b) Notwithstanding any other law, a provision of this code may

not be construed to prevent an insurer, health maintenance

organization, or other entity issuing a health insurance policy

or certificate of coverage from applying deductible or copayment

requirements to benefits, including state-mandated health

benefits, in order to qualify the health insurance policy or

certificate of coverage as a high deductible health plan.

Added by Acts 2005, 79th Leg., Ch.

151, Sec. 1, eff. May 24, 2005.

Sec. 1653.003. RULES. The commissioner shall adopt rules

necessary to implement this chapter.

Added by Acts 2005, 79th Leg., Ch.

151, Sec. 1, eff. May 24, 2005.



CHAPTER 1660. ELECTRONIC DATA EXCHANGE

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE J. HEALTH INFORMATION TECHNOLOGY

CHAPTER 1660. ELECTRONIC DATA EXCHANGE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1660.001. FINDINGS AND PURPOSE. (a) The legislature finds

that patients deserve accurate, instantaneous information about

coverage and financial responsibility to make well-informed

decisions about their treatment and spending.

(b) The legislature finds that the ability of health benefit

plan issuers and administrators to exchange eligibility and

benefit information with physicians, health care providers,

hospitals, and patients will ensure a more efficient and

effective health care delivery system.

(c) The legislature finds that electronic access to eligibility

information will reduce the amount of time and resources spent on

administrative functions, prevent abuse and fraud, streamline and

simplify processing of insurance claims, and increase

transparency in premium cost and health care cost.

(d) The legislature finds that patients often request

information about their health care coverage from their health

care providers and that health care providers therefore need

access to real-time information about their patients' eligibility

to receive health care under the health benefit plan, coverage of

health care under the health benefit plan, and the benefits

associated with the health benefit plan.

(e) The legislature finds that adoption of technology by

insurers, health maintenance organizations, and health care

providers to facilitate use of electronic data exchange standards

currently available will make coverage and health care electronic

transactions more predictable, reliable, and consistent.

Added by Acts 2007, 80th Leg., R.S., Ch.

209, Sec. 1, eff. May 25, 2007.

Sec. 1660.002. DEFINITIONS. In this chapter:

(1) "Administrator" has the meaning assigned by Section

4151.001.

(2) "Advisory committee" means the technical advisory committee

on electronic data exchange.

(3) "Enrollee" means an individual who is insured by or enrolled

in a health benefit plan.

(4) "Health benefit plan" means an individual, group, blanket,

or franchise insurance policy or insurance agreement, a group

hospital service contract, or an evidence of coverage that

provides health insurance or health care benefits.

(5) "Transaction standards" means the Health Insurance

Portability and Accountability Act of 1996 (Pub. L. No. 104-191)

transaction standards of the Centers for Medicare and Medicaid

Services under 45 C.F.R. Part 162.

Added by Acts 2007, 80th Leg., R.S., Ch.

209, Sec. 1, eff. May 25, 2007.

Sec. 1660.003. APPLICABILITY. (a) This chapter applies only to

a health benefit plan that provides benefits for medical or

surgical expenses incurred as a result of a health condition,

accident, or sickness, including an individual, group, blanket,

or franchise insurance policy or insurance agreement, a group

hospital service contract, or an individual or group evidence of

coverage or similar coverage document that is offered by:

(1) an insurance company;

(2) a group hospital service corporation operating under Chapter

842;

(3) a fraternal benefit society operating under Chapter 885;

(4) a stipulated premium insurance company operating under

Chapter 884;

(5) a reciprocal exchange operating under Chapter 942;

(6) a health maintenance organization operating under Chapter

843;

(7) a multiple employer welfare arrangement that holds a

certificate of authority under Chapter 846; or

(8) an approved nonprofit health corporation that holds a

certificate of authority under Chapter 844.

(b) This chapter does not apply to:

(1) a Medicaid managed care program operated under Chapter 533,

Government Code;

(2) a Medicaid program operated under Chapter 32, Human

Resources Code;

(3) the state child health plan or any similar plan operated

under Chapter 62 or 63, Health and Safety Code; or

(4) a health benefit plan offered by an insurer or health

maintenance organization that provides coverage only for dental

services.

Added by Acts 2007, 80th Leg., R.S., Ch.

209, Sec. 1, eff. May 25, 2007.

Sec. 1660.004. GENERAL RULEMAKING. The commissioner may adopt

rules as necessary to implement this chapter, including rules

requiring the implementation and provision of the technology

recommended by the advisory committee.

Added by Acts 2007, 80th Leg., R.S., Ch.

209, Sec. 1, eff. May 25, 2007.

SUBCHAPTER B. ADVISORY COMMITTEE

Sec. 1660.051. ADVISORY COMMITTEE; COMPOSITION. (a) The

commissioner shall appoint a technical advisory committee on

electronic data exchange.

(b) The advisory committee is composed of:

(1) at least one representative from each of the following

groups or entities:

(A) health benefit coverage consumers;

(B) physicians;

(C) hospital trade associations;

(D) representatives of medical units of institutions of higher

education;

(E) representatives of health benefit plan issuers;

(F) health care providers; and

(G) administrators; and

(2) representatives from:

(A) the office of public insurance counsel;

(B) the Texas Health Insurance Risk Pool; and

(C) the Department of Information Resources.

(c) Members of the advisory committee serve without

compensation.

Added by Acts 2007, 80th Leg., R.S., Ch.

209, Sec. 1, eff. May 25, 2007.

Sec. 1660.052. APPLICABILITY OF CERTAIN LAWS. The following

laws do not apply to the advisory committee:

(1) Section 39.003(a); and

(2) Chapter 2110, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

209, Sec. 1, eff. May 25, 2007.

Sec. 1660.053. ADVISORY COMMITTEE POWERS AND DUTIES. The

advisory committee shall advise the commissioner on technical

aspects of using the transaction standards and the rules of the

Council for Affordable Quality Healthcare Committee on Operating

Rules for Information Exchange to require health benefit plan

issuers and administrators to provide access to information

technology that will enable physicians and other health care

providers, at the point of service, to generate a request for

eligibility information that is compliant with the transaction

standards.

Added by Acts 2007, 80th Leg., R.S., Ch.

209, Sec. 1, eff. May 25, 2007.

Sec. 1660.054. DATA ELEMENTS. (a) The advisory committee shall

advise the commissioner on data elements required to be made

available by health benefit plan issuers and administrators. To

the extent possible, the committee shall use the framework

adopted by the Council for Affordable Quality Healthcare

Committee on Operating Rules for Information Exchange.

(b) The advisory committee shall consider inclusion in the

required information of the following data elements:

(1) the name, date of birth, member identification number, and

coverage status of the patient;

(2) identification of the payor, insurer, issuer, and

administrator, as applicable;

(3) the name and telephone number of the payor's contact

person;

(4) the payor's address;

(5) the name and address of the subscriber;

(6) the patient's relationship to the subscriber;

(7) the type of service;

(8) the type of health benefit plan or product;

(9) the effective date of the coverage;

(10) for professional services:

(A) copayment amounts;

(B) individual deductible amounts;

(C) family deductible amounts; and

(D) benefit limitations and maximums;

(11) for facility services:

(A) copayment and coinsurance amounts;

(B) individual deductible amounts;

(C) family deductible amounts; and

(D) benefit limitations and maximums;

(12) precertification or prior authorization requirements;

(13) policy maximum limits;

(14) patient liability for a proposed service; and

(15) the health benefit plan coverage amount for a proposed

service.

Added by Acts 2007, 80th Leg., R.S., Ch.

209, Sec. 1, eff. May 25, 2007.

Sec. 1660.055. RECOMMENDATIONS REGARDING ADOPTION OF CERTAIN

TECHNOLOGIES; REPORT. (a) The advisory committee shall:

(1) make recommendations regarding the use by health benefit

plan issuers or administrators of Internet website technologies,

smart card technologies, magnetic strip technologies, biometric

technologies, or other information technologies to facilitate the

generation of a request for eligibility information that is

compliant with the transaction standards and the rules of the

Council for Affordable Quality Healthcare Committee on Operating

Rules for Information Exchange;

(2) ensure that a recommendation made under Subdivision (1) does

not endorse or otherwise confine health benefit plan issuers and

administrators to any single product or vendor; and

(3) recommend time frames for implementation of the

recommendations.

(b) The advisory committee shall:

(1) recommend specific provisions that could be included in a

department-issued request for information relating to electronic

data exchange, including identification card programs;

(2) provide those recommendations to the commissioner not later

than four months after the date on which the committee is

appointed; and

(3) issue a final report to the commissioner containing the

committee's recommendations for implementation by December 1,

2008.

Added by Acts 2007, 80th Leg., R.S., Ch.

209, Sec. 1, eff. May 25, 2007.

SUBCHAPTER C. IDENTIFICATION CARD PILOT PROGRAM

Sec. 1660.101. PILOT PROGRAM. (a) The commissioner shall

designate a county or counties for initial participation in an

identification card pilot program to begin not later than May 1,

2008.

(b) The commissioner shall require the issuer of a health

benefit plan that is offered in the county or counties selected

for initial participation in the identification card pilot

program to issue identification cards that comply with

commissioner rules to each enrollee of the plan.

(c) The commissioner may implement the identification card pilot

program before, during, or simultaneously with the appointment

and formation of the advisory committee.

Added by Acts 2007, 80th Leg., R.S., Ch.

209, Sec. 1, eff. May 25, 2007.

Sec. 1660.102. PILOT PROGRAM RULES. (a) The commissioner shall

adopt rules as necessary to implement the identification card

pilot program, including the coordination of a testing phase and

incorporation of changes identified in the testing phase.

(b) The commissioner may consider the recommendations of the

advisory committee or any information provided in response to a

department-issued request for information relating to electronic

data exchange, including identification card programs, before

adopting rules regarding:

(1) information to be included on the identification cards;

(2) technology to be used to implement the identification card

pilot program; and

(3) confidentiality and accuracy of the information required to

be included on the identification cards.

(c) The commissioner shall consider the requirements of any

federal program requiring health benefit plan issuers and

administrators to provide point-of-service access to physicians

and other health care providers regarding eligibility information

before adopting rules to implement this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

209, Sec. 1, eff. May 25, 2007.

Sec. 1660.103. REQUESTS FOR INFORMATION. The commissioner may

issue requests for information as needed to implement the

identification card pilot program under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

209, Sec. 1, eff. May 25, 2007.

Sec. 1660.104. HEALTH BENEFIT PLAN ISSUER COMPLIANCE. (a) Each

issuer of a health benefit plan that offers a health benefit plan

in a county or counties designated by the commissioner under

Section 1660.101 for initial participation in the identification

card pilot program shall comply with this subchapter and rules

adopted under this subchapter.

(b) To ensure timely compliance with the requirements of this

subchapter, the commissioner may require the issuer of a health

benefit plan to submit its procedures for implementation of the

requirements to the department in the form prescribed by the

commissioner.

Added by Acts 2007, 80th Leg., R.S., Ch.

209, Sec. 1, eff. May 25, 2007.



CHAPTER 1661. INFORMATION TECHNOLOGY

INSURANCE CODE

TITLE 8. HEALTH INSURANCE AND OTHER HEALTH COVERAGES

SUBTITLE J. HEALTH INFORMATION TECHNOLOGY

CHAPTER 1661. INFORMATION TECHNOLOGY

Sec. 1661.001. DEFINITIONS. In this chapter:

(1) "Health benefit plan" means a plan that provides benefits

for medical or surgical expenses incurred as a result of a health

condition, accident, or sickness, including an individual, group,

blanket, or franchise insurance policy or insurance agreement, a

group hospital service contract, or an individual or group

evidence of coverage that is offered by:

(A) an insurance company;

(B) a group hospital service corporation operating under Chapter

842;

(C) a fraternal benefit society operating under Chapter 885;

(D) a stipulated premium company operating under Chapter 884;

(E) a Lloyd's plan operating under Chapter 941;

(F) an exchange operating under Chapter 942;

(G) a health maintenance organization operating under Chapter

843;

(H) a multiple employer welfare arrangement that holds a

certificate of authority under Chapter 846;

(I) an approved nonprofit health corporation that holds a

certificate of authority under Chapter 844; or

(J) an entity not authorized under this code or another

insurance law of this state that contracts directly for health

care services on a risk-sharing basis, including a capitation

basis.

(2) "Health benefit plan issuer" means an entity authorized to

issue a health benefit plan in this state.

(3) "Health care provider" means:

(A) an individual who is licensed, certified, or otherwise

authorized to provide health care services; or

(B) a hospital, emergency clinic, outpatient clinic, or other

facility providing health care services.

(4) "Participating provider" means a health care provider who

has contracted with a health benefit plan issuer to provide

services to enrollees.

Added by Acts 2009, 81st Leg., R.S., Ch.

261, Sec. 1, eff. May 30, 2009.

Sec. 1661.002. USE OF CERTAIN INFORMATION TECHNOLOGY REQUIRED.

(a) A health benefit plan issuer shall use information

technology that provides a participating provider with real-time

information at the point of care concerning:

(1) the enrollee's:

(A) copayment and coinsurance;

(B) applicable deductibles; and

(C) covered benefits and services; and

(2) the enrollee's estimated total financial responsibility for

the care.

(b) A health benefit plan issuer shall use information

technology that provides an enrollee with information concerning

the enrollee's:

(1) copayment and coinsurance;

(2) applicable deductibles;

(3) covered benefits and services; and

(4) estimated financial responsibility for the health care

provided to the enrollee.

(c) Nothing in this section may be interpreted as a guarantee of

payment for health care services.

(d) A health benefit plan issuer's Internet website may be used

to meet the information technology requirements of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

261, Sec. 1, eff. May 30, 2009.

Sec. 1661.003. EXCEPTIONS. This chapter does not apply to:

(1) a health benefit plan that provides coverage only:

(A) for a specified disease or diseases or under a limited

benefit policy;

(B) for accidental death or dismemberment;

(C) as a supplement to a liability insurance policy; or

(D) for dental or vision care;

(2) disability income insurance coverage;

(3) credit insurance coverage;

(4) a hospital confinement indemnity policy;

(5) a Medicare supplemental policy as defined by Section

1882(g)(1), Social Security Act (42 U.S.C. Section 1395ss);

(6) a workers' compensation insurance policy;

(7) medical payment insurance coverage provided under a motor

vehicle insurance policy;

(8) a long-term care insurance policy, including a nursing home

fixed indemnity policy, unless the commissioner determines that

the policy provides benefits so comprehensive that the policy is

a health benefit plan and should not be subject to the exemption

provided under this section;

(9) the child health plan program under Chapter 62, Health and

Safety Code, or the health benefits plan for children under

Chapter 63, Health and Safety Code; or

(10) a Medicaid managed care program operated under Chapter 533,

Government Code, or a Medicaid program operated under Chapter 32,

Human Resources Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

261, Sec. 1, eff. May 30, 2009.

Sec. 1661.004. REQUIRED USE OF TECHNOLOGY BY PROVIDERS. A

physician, hospital, or other health care provider shall use

information technology as required under this chapter beginning

not later than September 1, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

261, Sec. 1, eff. May 30, 2009.

Sec. 1661.005. REFUND OF OVERPAYMENT. A physician, hospital, or

other health care provider that receives an overpayment from an

enrollee must refund the amount of the overpayment to the

enrollee not later than the 30th day after the date the

physician, hospital, or health care provider determines that an

overpayment has been made. This section does not apply to an

overpayment subject to Section 843.350 or 1301.132.

Added by Acts 2009, 81st Leg., R.S., Ch.

261, Sec. 1, eff. May 30, 2009.

Sec. 1661.0055. USE OF TECHNOLOGY: WAIVER. (a) Notwithstanding

Section 1661.004, physicians or health care providers with fewer

than five full-time-equivalent employees are not required to use

information technology as required under this chapter.

(b) A health benefit plan issuer may not require, through

contract or otherwise, physicians or health care providers with

fewer than five full-time-equivalent employees to use information

technology as required under this chapter.

(c) A contract between the issuer of a health benefit plan and a

physician or health care provider must provide for a waiver of

any requirement for the use of information technology as

established or required under this chapter.

(d) The commissioner shall establish the circumstances under

which the requirements of this chapter do not apply to a

physician or health care provider including:

(1) undue hardship, including fiscal or operational hardship; or

(2) any other special circumstance that would justify an

exclusion.

(e) The commissioner shall establish circumstances under which a

waiver under Subsection (c) is required, including:

(1) undue hardship, including fiscal or operational hardship; or

(2) any other special circumstance that would justify a waiver.

(f) Any physician or health care provider that is denied a

waiver by a health benefit plan issuer may appeal the denial to

the commissioner. The commissioner shall determine whether a

waiver must be granted.

(g) A health benefit plan issuer may not refuse to contract or

renew a contract with a physician or health care provider based

in whole or in part on the physician or provider requesting or

receiving a waiver or appealing a waiver determination. A health

benefit plan issuer may not refuse to contract or renew a

contract with a physician or health care provider based in whole

or in part on the physician or provider meeting the exemptions

contained in Subsections (a) and (b).

(h) A waiver approved under this section expires September 1,

2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

261, Sec. 1, eff. May 30, 2009.

Sec. 1661.006. HEALTH BENEFIT PLAN ISSUER CONDUCT. A contract

between a health benefit plan issuer and a physician, hospital,

or other health care provider may not prohibit the physician,

hospital, or health care provider from collecting, at the time of

care, the estimated amount for which the enrollee may be

financially responsible.

Added by Acts 2009, 81st Leg., R.S., Ch.

261, Sec. 1, eff. May 30, 2009.

Sec. 1661.007. CERTAIN FEES PROHIBITED. A health benefit plan

issuer may not directly charge or collect from an enrollee or a

physician, or other health care provider, a fee to cover the

costs incurred by the health benefit plan issuer in complying

with this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

261, Sec. 1, eff. May 30, 2009.

For expiration of this section, see Subsection (d).

Sec. 1661.008. WAIVER. (a) A health benefit plan issuer may

apply to the commissioner for a waiver of the requirement under

this chapter to use information technology.

(b) The commissioner by rule shall identify circumstances that

justify a waiver, including:

(1) undue hardship, including financial or operational hardship;

(2) the geographical area in which the health benefit plan

issuer operates;

(3) the number of enrollees covered by a health benefit plan

issuer; and

(4) other special circumstances.

(c) The commissioner shall approve or deny a waiver application

under this section not later than the 60th day after the date of

receipt of the application.

(d) This section expires January 1, 2012.

(e) A waiver approved under this section expires September 1,

2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

261, Sec. 1, eff. May 30, 2009.

Sec. 1661.009. RULES. (a) The commissioner shall adopt rules as

necessary to implement this chapter, including rules that ensure

that the information technology used by a health benefit plan

issuer does not have legal or technical restrictions for

encoding, displaying, exchanging, reading, printing,

transmitting, or storing information or data in electronic form.

(b) Rules adopted by the commissioner must be consistent with

national standards established by the Workgroup for Electronic

Data Interchange or by other similar organizations recognized by

the commissioner.

Added by Acts 2009, 81st Leg., R.S., Ch.

261, Sec. 1, eff. May 30, 2009.






TITLE 9. PROVISIONS APPLICABLE TO LIFE AND HEALTH COVERAGES

CHAPTER 1701. POLICY FORMS

INSURANCE CODE

TITLE 9. PROVISIONS APPLICABLE TO LIFE AND HEALTH COVERAGES

CHAPTER 1701. POLICY FORMS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1701.001. DEFINITION. In this chapter, "use" includes

issue and deliver.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 5, eff. April 1,

2005.

Sec. 1701.002. APPLICABILITY OF CHAPTER TO FORMS OF CERTAIN

DOCUMENTS. This chapter applies to the form of the following

document:

(1) a policy, contract, or certificate of:

(A) accident or health insurance, including group accident or

health insurance;

(B) medical or surgical insurance, including group medical or

surgical insurance;

(C) life or term insurance, including group life or term

insurance;

(D) endowment insurance;

(E) industrial life insurance; or

(F) fraternal benefit insurance;

(2) an annuity or pure endowment contract, including a group

annuity contract;

(3) an application attached or required to be attached to the

policy, contract, or certificate; or

(4) a rider or endorsement to be attached to, printed on, or

used in connection with the policy, contract, or certificate.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 5, eff. April 1,

2005.

Sec. 1701.003. APPLICABILITY OF CHAPTER TO CERTAIN INSURERS.

(a) Except as provided by Subsection (b), this chapter applies

to any insurer that uses a document described by Section 1701.002

in this state, including:

(1) a life, accident, health, or casualty insurance company;

(2) a mutual life insurance company;

(3) a mutual insurance company other than a mutual life

insurance company;

(4) a mutual or natural premium life insurance company;

(5) a general casualty company;

(6) a Lloyd's plan;

(7) a reciprocal or interinsurance exchange;

(8) a fraternal benefit society; and

(9) a group hospital service corporation.

(b) This chapter does not apply to a society, company, or other

insurer whose activities are by statute exempt from department

control and that is entitled by statute to a certificate from the

department showing that exempt status.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 5, eff. April 1,

2005.

Sec. 1701.004. CONSTRUCTION OF CHAPTER. This chapter may not be

construed to enlarge the powers of an insurer subject to this

chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 5, eff. April 1,

2005.

Sec. 1701.005. EXEMPTIONS. (a) This chapter does not apply to:

(1) a rider or endorsement that is used at the request of the

holder of a policy, contract, or certificate subject to this

chapter and that relates to:

(A) the manner of distribution of benefits under the policy,

contract, or certificate; or

(B) the reservation of rights and benefits under the policy,

contract, or certificate; or

(2) the modification of a previously approved insurance policy

form for the sole purpose of adding the statement required by

Section 154.2021(a)(3), Finance Code.

(b) The commissioner by written order may exempt a document from

the requirements of this chapter for the period the commissioner

considers proper if the commissioner determines that:

(1) this chapter may not practically be applied to the document;

(2) the document's preparation, use, and meaning have become

routine or commonplace; or

(3) the filing and approval of the form of the document are not

desirable, appropriate, required, or necessary for the protection

of the public.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 5, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1190, Sec. 34, eff. September 1, 2009.

SUBCHAPTER B. FILING REQUIREMENT

Sec. 1701.051. FILING REQUIRED. (a) Except as provided by

Section 1701.005, an insurer may not use a document described by

Section 1701.002 in this state unless the form of the document is

filed with the department in accordance with this chapter.

(b) Except as provided by Section 1701.052, the insurer must

file the form of the document not later than the 60th day before

the date the document is used.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 5, eff. April 1,

2005.

Sec. 1701.052. FILE AND USE. (a) An insurer may use a document

described by Section 1701.002 immediately after the form of the

document is filed if the form, when filed, is accompanied by a

certification that meets the requirements of Subsection (b).

(b) The certification accompanying a form must:

(1) be signed by:

(A) an attorney licensed to practice law in this state;

(B) an actuary familiar with the requirements of this code and

applicable rules adopted under this code;

(C) the chief executive officer of the insurer; or

(D) an individual designated by the chief executive officer of

the insurer; and

(2) affirm that:

(A) the certification is made on behalf of the insurer filing

the form;

(B) the insurer is bound by the certification;

(C) the individual making the certification has reviewed the

form; and

(D) to the best knowledge, information, and belief of the

individual making the certification, the form complies with this

code and rules applicable to the form.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 5, eff. April 1,

2005.

Sec. 1701.053. FILING FEE. (a) The department shall collect a

fee in an amount determined by the commissioner for the filing of

the form of a document under this chapter.

(b) The fee may not exceed:

(1) $100 for filing the form of a new or amended document that

is not exempt from review under Section 1701.005(b); and

(2) $50 for filing the form of a new or amended document that is

exempt from review under Section 1701.005(b).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 5, eff. April 1,

2005.

Sec. 1701.054. APPROVAL OF FORM. (a) A form filed under this

chapter that is not affirmatively approved or disapproved in a

written order of the commissioner on or before the 60th day after

the date the form is filed is considered approved on the 61st day

after the date of filing unless the approval period is extended

under this section.

(b) An insurer may request in writing that the approval period

for a form be extended for an additional period not to exceed 45

days.

(c) An extension requested under this section is considered

granted on the date the department receives the request.

(d) Only one extension may be granted under this section.

(e) If an extension is granted under this section and the

commissioner does not affirmatively approve or disapprove the

form before the extended period expires, the form is considered

approved on the day after the date the extended period expires.

(f) If the commissioner approves a form that is filed without a

certification meeting the requirements of Section 1701.052(b)

before the expiration of the approval period, including any

extension, the remaining portion of the period is waived.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 5, eff. April 1,

2005.

Sec. 1701.055. DISAPPROVAL OF FORM OR WITHDRAWAL OF APPROVAL OR

EXEMPTION. (a) Except as provided by Subsection (d), the

commissioner may disapprove or, after notice and hearing,

withdraw approval of a form if the form:

(1) violates this code, a rule of the commissioner, or any other

law; or

(2) contains a provision, title, or heading that is unjust,

encourages misrepresentation, or is deceptive.

(b) A form filed under this chapter that contains a coordination

of benefits provision may not be approved for use in this state

unless the form provides for the order of benefits determination

for insured dependent children. An order of benefits

determination provision may not be approved if the provision:

(1) violates this code, a rule of the commissioner, or any other

law; or

(2) contains a provision, title, or heading that is unjust,

encourages misrepresentation, or is deceptive.

(c) If necessary to accomplish the purpose of Subsection (b),

the commissioner may adopt a policy provision and order the

inclusion of that provision in a document subject to that

subsection.

(d) If a form has been on file with the department for at least

180 days and has previously been affirmatively approved by the

commissioner, been considered approved under this chapter, or

been exempted from the approval requirements under this chapter,

the commissioner may withdraw the approval or exemption only if:

(1) the form violates this code or a rule adopted under this

code; or

(2) the commissioner finds proof of gross misrepresentation or

fraud to a policyholder.

(e) An order of the commissioner disapproving or withdrawing

approval for a form must state the grounds for the disapproval or

withdrawal of approval and describe in adequate detail the

changes that are necessary to obtain approval.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 5, eff. April 1,

2005.

Sec. 1701.056. USE OF DISAPPROVED FORM PROHIBITED. An insurer

who receives written notice that a form filed by the insurer has

been disapproved by the commissioner shall immediately stop using

the form.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 5, eff. April 1,

2005.

Sec. 1701.057. WITHDRAWAL OF INDIVIDUAL ACCIDENT AND HEALTH

INSURANCE POLICY FORM APPROVAL. (a) Except as provided by

Subsection (b), the commissioner may, after notice and hearing,

withdraw approval of an individual accident and health insurance

policy form if, after consideration of all relevant facts, the

commissioner determines that:

(1) the benefits provided under the form are unreasonable in

relation to the premium charged; or

(2) the reserve required by Section 862.102 is not maintained by

the insurer on the policies issued on the form.

(b) If an individual accident and health insurance policy form

has been on file with the department for at least 360 days and

has been affirmatively approved by the commissioner, been

considered approved under this chapter, or been exempted from the

approval requirements of this chapter, the commissioner may

withdraw the approval or exemption only if:

(1) the form violates this code or a rule adopted under this

code; or

(2) the commissioner finds proof of gross misrepresentation or

fraud to a policyholder.

(c) To enable the department to determine compliance with

Subsection (b), the commissioner:

(1) shall require an insurer to file the rates charged by that

insurer for individual accident and health insurance policies;

and

(2) may adopt and require an insurer to file in conjunction with

the annual statement required under Section 841.255, 982.101, or

982.103 a form for reporting the insurer's experience on

individual accident and health insurance policy forms issued by

the insurer.

(d) The commissioner shall, in accordance with Section 1201.007,

adopt reasonable rules necessary to establish standards under

which the approval of an individual accident and health insurance

policy form may be withdrawn.

(e) This section does not grant the commissioner the authority

to determine, fix, prescribe, or promulgate rates to be charged

for an individual accident and health insurance policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 5, eff. April 1,

2005.

Sec. 1701.058. RECONSIDERATION OF FORM. (a) Not later than the

45th day after the date of an order of the commissioner

disapproving or withdrawing approval of a form under Section

1701.055, an insurer may correct the deficiencies described by

the order and file the corrected form with the department for

reconsideration by the commissioner.

(b) If the commissioner does not approve or disapprove a form

filed for reconsideration under this section on or before the

45th day after the date the form is filed, the form is considered

approved on the 46th day after the date the form is filed.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 5, eff. April 1,

2005.

Sec. 1701.059. REPLACEMENT OR AMENDMENT OF DOCUMENT. The

commissioner may order an insurer to replace a document described

by Section 1701.002 with a corrected document or to amend and

correct the document by endorsement or rider if:

(1) the commissioner disapproves or withdraws approval of the

form of the document under Section 1701.055(a); or

(2) the document is used before the form was approved under this

chapter and corrections must be made to the document to bring the

document into compliance with this code and rules of the

commissioner before the commissioner will approve the form of the

document.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 5, eff. April 1,

2005.

Sec. 1701.060. GENERAL RULEMAKING AUTHORITY. (a) The

commissioner may adopt reasonable rules necessary to implement

the purposes of this chapter, including, after notice and

hearing, rules that establish procedures and criteria under

which:

(1) each type of form submitted to the department under this

chapter will be reviewed and approved by the commissioner or

exempted under Section 1701.005(b); and

(2) particular types of forms designated by the commissioner may

be given a summary review and approval if considered appropriate

by the commissioner to expedite review and approval of those

forms.

(b) A rule adopted under this chapter may not be repealed or

amended until after the first anniversary of the date the rule

was adopted unless the commissioner determines that repeal or

amendment is in the significant and material interests of the

citizens of this state or is necessary as a result of legislative

enactment.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 5, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.076(a), eff. September 1, 2005.

Sec. 1701.061. NONINSURANCE BENEFITS. (a) In this section,

"noninsurance benefit" means a good or service provided or

disclosed as part of a policy or certificate of insurance that is

reasonably related to the type of policy or certificate being

issued. Examples of noninsurance benefits include:

(1) discount cards for health care programs, vision care

programs, dental care programs, prescriptions, physical fitness

programs or facilities, or other similar programs;

(2) financial planning, will preparation, or similar services;

and

(3) contributions for educational savings on behalf of a

policyholder or certificate holder.

(b) An insurer may include a noninsurance benefit that is

reasonably related to a policy or certificate as part of the

policy or certificate form to be issued to an insured or

certificate holder.

(c) A policy form filing that includes a noninsurance benefit

shall include:

(1) a description of the noninsurance benefit;

(2) a notice that fully discloses the noninsurance benefit to

the policyholder or certificate holder; and

(3) an explanation of any condition on which termination of the

noninsurance benefit will occur.

(d) Section 541.061 applies to a noninsurance benefit provided

as part of a policy or certificate.

(e) Section 1102.002 does not apply to a noninsurance benefit

provided as part of a policy or certificate.

(f) The commissioner may adopt rules to implement this section,

including rules to:

(1) determine which noninsurance benefits are reasonably related

to the types of insurance subject to this chapter;

(2) ensure that noninsurance benefits included as part of a

policy or certificate are not unfairly deceptive or do not

otherwise constitute a prohibited inducement; and

(3) address application of other chapters of this code to

noninsurance benefits provided as part of a policy or

certificate, including Chapters 82-84, 222, 257, 463, 541-544,

1501, and 1506.

Added by Acts 2007, 80th Leg., R.S., Ch.

695, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. SANCTIONS; APPLICABILITY OF OTHER LAWS

Sec. 1701.101. RESTITUTION. (a) The commissioner may order an

insurer to make complete restitution to each insured of this

state who is financially damaged by the insurer's use of a form

filed and used but not approved under this chapter if, after

notice and opportunity for hearing, the commissioner determines:

(1) the form does not comply with this code and the rules of the

commissioner;

(2) use of the form resulted in financial damage to an insured

of this state; and

(3) the insurer intentionally used the form with the knowledge

that it did not comply with this code and the rules of the

commissioner.

(b) The commissioner may determine the form and amount of

restitution ordered under this section and the period in which

the restitution must be made.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 5, eff. April 1,

2005.

Sec. 1701.102. LIMIT ON SANCTIONS. Except as provided by

Section 1701.101, the commissioner may not impose penalties or

other sanctions on an insurer for the issuance of a document the

form of which is filed under Section 1701.052.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 5, eff. April 1,

2005.

Sec. 1701.103. APPLICABILITY OF OTHER LAWS. Except as provided

by Section 1701.102, this chapter may not be construed to limit

the applicability of any other statute.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 5, eff. April 1,

2005.

SUBCHAPTER D. CERTAIN POLICY APPLICATION FORMS

Sec. 1701.151. POLICY APPLICATION FORM FOR INDIVIDUAL ACCIDENT

AND HEALTH POLICY. A policy application form that is required to

be or that is attached to an individual accident and health

policy shall comply with the rules of the commissioner adopted

under Chapter 1201.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 5, eff. April 1,

2005.






TITLE 10. PROPERTY AND CASUALTY INSURANCE

CHAPTER 1801. PROPERTY AND CASUALTY INSURANCE LEGISLATIVE OVERSIGHT COMMITTEE

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 1801. PROPERTY AND CASUALTY INSURANCE LEGISLATIVE

OVERSIGHT COMMITTEE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1801.001. DEFINITION. In this chapter, "committee" means

the property and casualty insurance legislative oversight

committee.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. LEGISLATIVE OVERSIGHT COMMITTEE

Sec. 1801.051. COMPOSITION OF COMMITTEE. (a) The property and

casualty insurance legislative oversight committee is composed of

seven members as follows:

(1) the chair of the Senate Business and Commerce Committee and

the chair of the House Committee on Insurance, who shall serve as

joint presiding officers of the committee;

(2) two members of the senate appointed by the lieutenant

governor;

(3) two members of the house of representatives appointed by the

speaker of the house of representatives; and

(4) the public insurance counsel.

(b) An appointed member of the committee serves at the pleasure

of the appointing official.

(c) In making appointments to the committee, the appointing

officials shall attempt to appoint persons who represent the

gender composition, minority populations, and geographic regions

of this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1801.052. MEETINGS. The committee shall meet with the

commissioner at least annually.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1801.053. POWERS AND DUTIES OF COMMITTEE. (a) The

committee shall:

(1) receive information about rules proposed by the department

relating to property and casualty insurance and may submit

comments to the commissioner on the proposed rules;

(2) monitor the progress of property and casualty insurance

regulation reform, including:

(A) the fairness of rates, underwriting guidelines, and rating

manuals;

(B) the availability of coverage; and

(C) the effect of rate rollbacks, credit scoring, and regulation

of homeowners and automobile insurance markets;

(3) review recommendations for legislation proposed by the

department; and

(4) review the necessity of having the department periodically

examine the market conduct of an insurer or group of insurers,

including the insurer's or group's:

(A) business practices;

(B) performance; and

(C) operations.

(b) The committee may request reports and other information from

the department as necessary to implement this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1801.054. REPORT. (a) Not later than November 15 of each

even-numbered year, the committee shall report on the committee's

activities under Sections 1801.052 and 1801.053(a) to:

(1) the governor;

(2) the lieutenant governor; and

(3) the speaker of the house of representatives.

(b) The report must include:

(1) an analysis of any problems caused by property and casualty

insurance regulation reform; and

(2) recommendations of any legislative action necessary to

address those problems and to foster stability, availability, and

competition within the property and casualty insurance industry.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 1802. PROPERTY AND CASUALTY INSURANCE INITIATIVES TASK FORCE

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 1802. PROPERTY AND CASUALTY INSURANCE INITIATIVES TASK

FORCE

Sec. 1802.001. PROPERTY AND CASUALTY INSURANCE INITIATIVES TASK

FORCE. (a) The commissioner may establish a task force to study

the utility and feasibility of instituting various property and

casualty insurance initiatives in this state.

(b) The initiatives studied may include:

(1) possible coordination with:

(A) the Texas Economic Development Bank to make certain property

and casualty insurance an enterprise zone program under Chapter

2303, Government Code; and

(B) Neighborhood Housing Service (NHS) programs to establish

voluntary NHS-Insurance Industry Partnerships;

(2) possible insurance agent programs to increase minority

agency access to standard insurance companies, including minority

intern programs with insurance companies;

(3) possible tax incentives for insurance written in underserved

areas; and

(4) a consumer education program designed to increase the

ability of consumers to differentiate among different products

and providers in the property and casualty insurance market.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 1803. REPORTS OF INSURANCE COVERAGE FOR STATE AGENCIES

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 1803. REPORTS OF INSURANCE COVERAGE FOR STATE AGENCIES

Sec. 1803.001. DEFINITIONS. In this chapter:

(1) "Insurer" means an insurance company or other entity that is

authorized by the department to engage in the business of

insurance in this state, including:

(A) a reciprocal or interinsurance exchange;

(B) a mutual insurance company;

(C) a county mutual insurance company; and

(D) a Lloyd's plan.

(2) "State agency" has the meaning assigned by Section 412.001,

Labor Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1803.002. REPORTING REQUIREMENTS. (a) Each insurer that

enters into an insurance policy or other contract or agreement

with a state agency for the purchase by the state agency of

property, casualty, or liability insurance coverage, including a

policy, contract, or agreement subject to competitive bidding

requirements, shall report to the State Office of Risk Management

the intended sale of the insurance coverage.

(b) The insurer shall report the intended sale of the insurance

coverage not later than the 30th day before the date the sale is

scheduled to occur in the manner prescribed by the State Office

of Risk Management.

(c) The State Office of Risk Management may require an insurer

to submit copies of insurance forms, policies, and other relevant

information.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1803.003. FAILURE TO REPORT. An insurer that fails to

comply with the reporting requirements of this chapter is subject

to sanctions under Chapter 82.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1803.004. RULES. The State Office of Risk Management shall

adopt rules as necessary to implement this chapter. The office

shall consult with the commissioner in adopting rules.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 1804. RATES AND FORMS FOR NATIONAL DEFENSE PROJECTS

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 1804. RATES AND FORMS FOR NATIONAL DEFENSE PROJECTS

Sec. 1804.001. APPLICABILITY OF CHAPTER. This chapter applies

only to insurance in relation to a national defense project in

this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1804.002. SPECIAL RATES AND RATING PLANS FOR CASUALTY

INSURANCE. (a) The commissioner may promulgate special rates

and special rating plans for workers' compensation insurance,

automobile insurance, and other lines of casualty insurance, to

apply only to the construction or operation of a national defense

project.

(b) The commissioner may promulgate the special rates and

special rating plans separately for each class of insurance or in

combination for all classes of insurance.

(c) The commissioner may adopt rules as may be necessary,

proper, or advisable to place in effect special rates and special

rating plans promulgated under this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1804.003. SPECIAL RATES AND FORMS FOR MATERIAL DAMAGE

INSURANCE. (a) The commissioner may promulgate special rates

and forms for fire insurance, windstorm insurance, and other

kinds of material damage insurance required or used on a national

defense project.

(b) The commissioner may adopt rules incidental to the business

described by Subsection (a) and necessary to place in effect

special rates and forms promulgated under this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 1805. JOINT UNDERWRITING AND ADVISORY ORGANIZATIONS

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 1805. JOINT UNDERWRITING AND ADVISORY ORGANIZATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1805.001. APPLICABILITY OF CHAPTER. This chapter applies

to the kinds of insurance and insurers subject to:

(1) Section 403.002;

(2) Section 941.003 with respect to the application of a law

described by Section 941.003(b)(1) or (c);

(3) Section 942.003 with respect to the application of a law

described by Section 942.003(b)(1) or (c);

(4) Subchapter A, B, or C, Chapter 5;

(5) Subchapter H, Chapter 544;

(6) Subchapter A, Chapter 2301;

(7) Chapter 252, 253, 254, 255, 426, 1806, 1807, 2001, 2002,

2003, 2004, 2005, 2006, 2008, 2051, 2052, 2053, 2055, 2171, 2251,

or 2252;

(8) Subtitle B or C, Title 10; or

(9) Chapter 2154, Occupations Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2H.001, eff. April 1, 2009.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.0591(e), eff. September 1, 2007.

SUBCHAPTER B. ADVISORY ORGANIZATIONS

Sec. 1805.051. LICENSE APPLICATION. (a) A corporation,

unincorporated association, partnership, or individual may file

with the commissioner an application for an advisory organization

license for the kinds of insurance specified in the application.

(b) The applicant must:

(1) file with the commissioner:

(A) a copy of the applicant's:

(i) constitution and bylaws;

(ii) article of agreement or association or certificate of

incorporation; and

(iii) rules governing the applicant's activities as an advisory

organization; and

(B) a statement of qualifications to act as an advisory

organization; and

(2) pay a $100 license fee.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1805.052. ISSUANCE OF LICENSE; TERM. (a) The commissioner

shall issue a license to an applicant the commissioner determines

is qualified, without regard to:

(1) the state of domicile or residence of the applicant; or

(2) the location of the applicant's place of business.

(b) The commissioner shall grant or deny a license to an

applicant not later than the 60th day after the date the

commissioner receives the application.

(c) A license issued under this subchapter remains in effect

until the commissioner suspends or revokes the license.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1805.053. INFORMATION REPORTED BY ADVISORY ORGANIZATION.

(a) An advisory organization may file with the commissioner

prospective loss costs, supplementary rating information, and

policy forms. A filing made by an advisory organization under

this section is subject to the provisions of this code or other

insurance laws of this state governing rate filings.

(b) An advisory organization at least quarterly shall file with

the commissioner a list of:

(1) each subscriber company engaging in business in this state;

and

(2) the products or information the subscriber company

purchases.

(c) On request by the commissioner, an advisory organization

shall provide to the department a summary of the actuarial

assumptions, trend factors, economic factors, and other criteria

used in trending data for companies engaging in business in this

state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1805.054. INSURER'S AUTHORITY TO SUBSCRIBE TO ADVISORY

ORGANIZATION. An insurer engaging in business in this state may

subscribe to an advisory organization.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1805.055. SUBMISSION, RECEIPT, AND USE OF INFORMATION BY

INSURER. (a) Except as provided by Subsection (b), an insurer

may submit to or receive from an advisory organization the

following only if the advisory organization holds a license

issued under this subchapter:

(1) statistical plans;

(2) historical data;

(3) prospective loss costs;

(4) supplementary rating information;

(5) policy forms and endorsements;

(6) research;

(7) rates of individual insurers that are effective at the time

the information is submitted or received or that were previously

in effect; and

(8) performance of inspections.

(b) An insurer may not:

(1) accept from an advisory organization recommendations for

rates; or

(2) submit to or receive from an advisory organization

recommendations for profit or expenses other than loss adjustment

expenses.

(c) An insurer that subscribes to an advisory organization may

use prospective loss costs, supplementary rating information, and

policy forms filed by the advisory organization under Section

1805.053(a) and may incorporate the information into the

insurer's filings.

(d) Notwithstanding any other law, an insurer that reports data

under this subchapter is not relieved of the responsibility of

reporting that data directly to the department at the

department's request.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1805.056. AUDIT. (a) The department shall require an

annual audit of an advisory organization that provides statistics

or other information to the department in a proceeding to set

rates.

(b) The audit must:

(1) be conducted at the expense of the advisory organization

under rules adopted by the commissioner; and

(2) examine the advisory organization's method of collecting,

analyzing, and reporting data to ensure the accuracy of data.

(c) The audit may examine source documents within individual

companies.

(d) Except for individual company information, an audit is

public information.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1805.057. RATE FILING REVIEW. The commissioner may:

(1) review the rate filing of an insurer that relies on the

prospective loss costs provided by an advisory organization; and

(2) require the insurer to provide the insurer's actual data and

loss experience in addition to the information provided by the

advisory organization.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1805.058. PROHIBITED ACTS. (a) An advisory organization

may not compile or distribute recommendations for:

(1) rates; or

(2) profit or expenses other than loss adjustment expenses.

(b) An insurer or advisory organization may not:

(1) attempt to monopolize, combine, or conspire with another

person to monopolize an insurance market;

(2) engage in a boycott, on a concerted basis, of an insurance

market; or

(3) make an agreement with another insurer, advisory

organization, or person if the agreement has the purpose or

effect of restraining trade unreasonably or substantially

lessening competition in the business of insurance.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1805.059. DISCIPLINARY ACTION. (a) If, after a hearing,

the commissioner determines that the furnishing of specified

services by an advisory organization involves an act or practice

that is unfair, unreasonable, or otherwise inconsistent with this

chapter or other applicable laws of this state, the commissioner

may issue a written order:

(1) specifying the manner in which the act or practice is

unfair, unreasonable, or inconsistent with the applicable law;

and

(2) requiring the advisory organization to discontinue the act

or practice.

(b) In addition to any other remedies available at law, the

commissioner may impose a sanction authorized under Chapter 82.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1805.060. SUNSET REVIEW. During the period in which the

Sunset Advisory Commission performs its review of the department

under Chapter 325, Government Code, the commission shall review

the authority granted under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1805.061. CONFLICT WITH OTHER LAW. To the extent this

subchapter conflicts with Section 2053.052(c), 2053.055,

2053.151, 2053.152, or 2053.153, or Subchapter A or C, Chapter

2053, with respect to the setting of rates for workers'

compensation insurance, the referenced provision of Chapter 2053

controls.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER C. EXAMINATIONS

Sec. 1805.101. EXAMINATION AUTHORIZED. (a) As often as the

department determines expedient, the department may examine a

group, association, or other organization referred to in this

chapter, including an advisory organization described by

Subchapter B.

(b) An officer, manager, agent, or employee of the group,

association, or organization may be examined at any time under

oath and shall make available any book, record, account,

document, or agreement governing the method of operation of the

group, association, or organization.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1805.102. EXAMINATION COSTS. The group, association, or

other organization shall pay the reasonable costs of an

examination under this subchapter on presentation of a detailed

account of the costs.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1805.103. OUT-OF-STATE EXAMINATION. In lieu of an

examination under this subchapter, the department may accept the

report of an examination made by the insurance supervisory

official of another state in accordance with the laws of that

state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER D. CERTAIN PRACTICES IN JOINT UNDERWRITING OR JOINT

REINSURANCE

Sec. 1805.151. AUTHORITY OF COMMISSIONER. If, after a hearing,

the commissioner determines that an activity or practice of a

group, association, or other organization of insurers engaging in

joint underwriting or joint reinsurance is unfair, unreasonable,

or otherwise inconsistent with this chapter or other applicable

law, the commissioner may issue a written order:

(1) specifying the manner in which the activity or practice is

unfair, unreasonable, or inconsistent with the applicable law;

and

(2) requiring the group, association, or organization to

discontinue the activity or practice.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 1806. PROHIBITED PRACTICES AND REBATES RELATED TO POLICIES

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 1806. PROHIBITED PRACTICES AND REBATES RELATED TO

POLICIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1806.001. DEFINITION. In this chapter, "nonprofit business

association" means a business association that is a nonprofit

corporation exempt from federal income taxation under Section

501(a), Internal Revenue Code of 1986, and its subsequent

amendments by being described as an exempt organization by

Section 501(c)(6) of that code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. PROVISIONS APPLICABLE TO AUTOMOBILE INSURANCE

Sec. 1806.051. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to an insurer writing automobile insurance in this state,

including an insurance company, corporation, reciprocal or

interinsurance exchange, mutual insurance company, association,

Lloyd's plan, or other insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1806.052. CONSTRUCTION OF SUBCHAPTER. This subchapter may

not be construed to prohibit the modification of rates by a

rating plan that is filed in accordance with the requirements of

Chapter 2251 or Article 5.13-2, as applicable, that has not been

disapproved by the commissioner, and that is designed to

encourage the prevention of accidents, and to account for all

relevant factors inside and outside this state, including the

peculiar hazards and experience of past and prospective

individual risks.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1806.053. DISCRIMINATIONS OR DISTINCTIONS. Except as

provided by Section 1806.056, with respect to business written in

this state:

(1) an insurer may not discriminate or make a distinction, or

permit discrimination or a distinction to be made, among insureds

having like hazards with respect to premiums charged for, or

dividends or other benefits payable under, an insurance policy;

(2) an insurer or an insurer's agent may not make an insurance

contract or an agreement relating to that insurance, other than

as expressed in the policy; and

(3) an insurer or an insurer's agent or other representative may

not directly or indirectly pay, allow, or give, or offer to pay,

allow, or give, as an inducement to the insured, a rebate payable

on the policy or a special favor or advantage in the dividends or

other benefits to accrue, or anything of value, not specified in

the policy.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1806.054. OTHER PROHIBITED INDUCEMENTS. Except as provided

by Section 1806.055, 1806.056, or 1806.057, an insurer or an

insurer's officer, director, agent, or other representative may

not, for the purpose of writing the insurance of an insured,

grant to the insured or contract with the insured for a special

favor or advantage in dividends or other profits, or commissions

or dividends of commissions or profits to accrue on the policy,

or compensation or other valuable consideration not specified in

the policy, or an inducement not specified in the policy.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1806.055. PROFIT SHARING AUTHORIZED; CERTAIN PROHIBITIONS.

(a) Section 1806.054 does not prohibit an insurer from sharing

earned profits with the insurer's policyholders under a profit

sharing agreement contained in the policy if:

(1) the insurer shares profits uniformly among those insured

under the policy; and

(2) the insurer distributes earnings equitably among those

insureds under the terms of the policy.

(b) An insurer may not:

(1) discriminate in the distribution of profits among insureds

of the same class;

(2) distribute the profit to an insured before the expiration of

the policy; or

(3) establish a class of insureds for the distribution of

profits, except on the commissioner's approval.

(c) A violation of this section is unjust discrimination and

rebating.

(d) The commissioner may revoke the certificate of authority of

an insurer that violates this section or the license of an agent

who violates this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1806.056. PROFIT SHARING BASED ON COMBAT DUTY AUTHORIZED.

(a) This subchapter does not prohibit an insurer, on approval by

the commissioner, from distributing to policyholders who are on

active duty in the United States Armed Forces any estimated

profits resulting from service by those policyholders in a

foreign country in a combat theater of operations after January

1, 1990.

(b) An insurer that elects to make distributions under this

section must:

(1) file a written description of the insurer's distribution

program with the commissioner for approval; and

(2) notify the commissioner in writing of each distribution made

under the program.

(c) If the commissioner does not act on the insurer's

distribution program on or before the fifth business day after

the date the commissioner receives the insurer's description of

the program, the distribution program is considered approved.

(d) An insurer may distribute estimated profits among

policyholders under this section based on:

(1) the time served by a policyholder in a combat theater of

operations;

(2) the location of the policyholder's military service;

(3) the duration of the applicable insurance policy; or

(4) any other reasonable basis.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1806.057. PROFIT SHARING WITH MEMBERS OF CERTAIN

ASSOCIATIONS AUTHORIZED. (a) Section 1806.054 does not prohibit

an insurer, on approval by the commissioner, from sharing profits

with policyholders who are part of a group program established by

a nonprofit business association and who participate in the group

program because of membership in the association.

(b) An insurer that elects to make distributions under this

section must:

(1) file a written description of the insurer's distribution

program with the commissioner for approval; and

(2) notify the commissioner in writing of each distribution made

under the program.

(c) If the commissioner does not act on the insurer's

distribution program on or before the fifth business day after

the date the commissioner receives the insurer's description of

the program, the distribution program is considered approved.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1806.058. PARTICIPATING POLICIES. (a) This subchapter,

Subtitle C, and Subchapter A, Chapter 5, may not be construed to

prohibit:

(1) a stock company, mutual insurance company, reciprocal or

interinsurance exchange, or Lloyd's plan from operating under

this subchapter, Subchapter A, Chapter 5, and Subtitle C; or

(2) a stock company, mutual insurance company, reciprocal or

interinsurance exchange, or Lloyd's plan from issuing

participating policies.

(b) A distribution of profits or dividends to insureds may not

take effect or be paid until the commissioner approves the

distribution. The commissioner may not approve a distribution of

profits or dividends until the insurer has provided adequate

reserves. The reserves must be computed on the same basis for all

classes of insurers operating under this subchapter, Subtitle C,

and Subchapter A, Chapter 5.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER C. PROVISIONS APPLICABLE TO CASUALTY INSURANCE

AND FIDELITY, GUARANTY, AND SURETY BONDS

Sec. 1806.101. DEFINITIONS. In this subchapter:

(1) "Insurance" includes a suretyship.

(2) "Insurer" means an insurance company or other legal entity

described by Sections 1806.102(a) and (b).

(3) "Policy" includes a bond.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.032(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.032(a), eff. September 1, 2007.

Sec. 1806.102. APPLICABILITY OF SUBCHAPTER. (a) This

subchapter applies to an insurer, including a corporation,

reciprocal or interinsurance exchange, mutual insurance company,

association, Lloyd's plan, or other organization, writing

casualty insurance or writing fidelity, surety, or guaranty

bonds, on risks or operations in this state.

(b) This subchapter applies to:

(1) a farm mutual insurance company with respect to each line of

insurance that a farm mutual insurance company is authorized to

write under Section 911.151; and

(2) a county mutual insurance company with respect to each line

of insurance that a county mutual insurance company is authorized

to write under Section 912.151.

(c) Except as otherwise provided by this subchapter, this

subchapter does not apply to the writing of:

(1) automobile insurance;

(2) life, health, or accident insurance;

(3) professional liability insurance;

(4) reinsurance;

(5) aircraft insurance;

(6) fraternal benefit insurance;

(7) fire insurance;

(8) workers' compensation insurance;

(9) marine insurance, including noncommercial inland marine

insurance and ocean marine insurance;

(10) title insurance;

(11) explosion insurance, except insurance against loss from

personal injury or property damage resulting accidentally from:

(A) a steam boiler;

(B) a heater or pressure vessel;

(C) an electrical device;

(D) an engine; or

(E) all machinery and appliances used in connection with or in

the operation of a boiler, heater, vessel, electrical device, or

engine described by Paragraphs (A)-(D); or

(12) insurance coverage for any of the following conditions or

risks:

(A) weather or climatic conditions, including lightning,

tornado, windstorm, hail, cyclone, rain, or frost and freeze;

(B) earthquake or volcanic eruption;

(C) smoke or smudge;

(D) excess or deficiency of moisture;

(E) flood;

(F) the rising water of an ocean or an ocean's tributary;

(G) bombardment, invasion, insurrection, riot, civil war or

commotion, military or usurped power, or any order of a civil

authority made to prevent the spread of a conflagration, epidemic

or catastrophe;

(H) vandalism or malicious mischief;

(I) strike or lockout;

(J) water or other fluid or substance resulting from:

(i) the breakage or leakage of a sprinkler, pump, or other

apparatus erected for extinguishing fire, or a water pipe or

other conduit or container; or

(ii) casual water entering a building through a leak or opening

in the building or by seepage through building walls; or

(K) accidental damage to a sprinkler, pump, fire apparatus,

pipe, or other conduit or container described by Paragraph

(J)(i).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.033, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.033, eff. September 1, 2007.

Sec. 1806.103. CONSTRUCTION OF SUBCHAPTER. (a) This subchapter

does not limit in any manner the kinds or classes of insurance

that an insurer may write under an appropriate statute or the

insurer's charter or certificate of authority.

(b) This subchapter may not be construed to prohibit the

modification of rates by a rating plan that complies with Chapter

2251 or Article 5.13-2, as applicable.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1806.104. PROHIBITED ACTS. (a) Except as otherwise

provided by this subchapter, an insurer, an insurer's employee,

or a broker or agent may not knowingly:

(1) issue an insurance policy that is not in accordance with an

applicable filing; or

(2) charge, demand, or receive a premium on an insurance policy

that is not in accordance with an applicable filing.

(b) Except as provided in an applicable filing, an insurer, an

insurer's employee, or a broker or agent may not directly or

indirectly pay, allow, or give, or offer to pay, allow, or give,

as an inducement to insurance, or after insurance has been

written, a rebate, discount, abatement, credit or reduction of

the premium stated in an insurance policy, or a special favor or

advantage in the dividends or other benefits to accrue on the

policy, or any valuable consideration or inducement, not

specified in the policy.

(c) An insured named in an insurance policy or an employee of an

insured may not knowingly receive or accept, directly or

indirectly, a rebate, discount, abatement, credit, or reduction

of the premium stated in an insurance policy, or a special favor

or advantage or valuable consideration or inducement.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.032(b), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.032(b), eff. September 1, 2007.

Sec. 1806.105. PROFIT SHARING AUTHORIZED; CERTAIN PROHIBITIONS.

(a) This subchapter does not prohibit an insurer from sharing

earned profits with the insurer's policyholders in accordance

with a profit sharing agreement contained in the policy, provided

that any profit sharing under the policy with those insureds must

be uniform among the insureds and may consist only of the

equitable distribution of earnings among the insureds in

accordance with the terms of the policy.

(b) An insurer may not:

(1) discriminate in the distribution of profits among insureds

of the same class;

(2) distribute the profit to an insured before the expiration of

the policy; or

(3) establish a class of insureds for the distribution of

profits, except on the commissioner's approval.

(c) A distribution of profits or dividends to an insured may not

take effect or be distributed until:

(1) adequate reserves are provided, as computed on the same

basis for all classes of insurers to which this subchapter

applies; and

(2) the commissioner approves the distribution.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1806.106. PROFIT SHARING WITH CERTAIN ASSOCIATIONS

AUTHORIZED. (a) This subchapter does not prohibit an insurer,

on approval by the commissioner, from sharing profits with

policyholders who are part of a group program established by a

nonprofit business association and who participate in the group

program because of membership in the association.

(b) An insurer that elects to make distributions under this

section must:

(1) file a written description of the insurer's distribution

program with the commissioner for approval; and

(2) notify the commissioner in writing of each distribution made

under the program.

(c) If the commissioner does not act on the insurer's

distribution program on or before the fifth business day after

the date the commissioner receives the insurer's description of

the program, the distribution program is considered approved.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1806.107. ENFORCEMENT. (a) A violation of this subchapter

is unjust discrimination and rebating.

(b) The commissioner may revoke the certificate of authority of

an insurer that violates this subchapter or the license of an

agent who violates this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER D. PROVISIONS APPLICABLE TO FIRE INSURANCE

AND ALLIED LINES

Sec. 1806.151. APPLICABILITY OF SUBCHAPTER. (a) Each insurance

policy or contract insuring property in this state against loss

by fire, including a policy or contract or portion of a policy or

contract that insures the shore end of a marine risk against loss

by fire, must be issued in accordance with:

(1) this subchapter;

(2) Section 403.002;

(3) Subchapter C, Chapter 5;

(4) Subchapter H, Chapter 544; and

(5) Chapters 252, 2001, 2002, 2003, 2004, 2005, 2006, and 2171.

(b) An insurer issuing an insurance policy or contract described

by Subsection (a), including a fire insurance company, marine

insurance company, fire and marine insurance company, and fire

and tornado insurance company, is governed by the laws described

by Subsection (a).

(c) This section applies to an insurer or to an insurance policy

or contract regardless of:

(1) the kind and character of property insured;

(2) whether the property is:

(A) fixed or movable;

(B) stationary or in transit; or

(C) consigned or billed for shipment inside or outside the

boundaries of this state or to a foreign country;

(3) whether the insurer is organized:

(A) under the laws of this state, another state, territory, or

possession of the United States, or a foreign country; or

(B) by authority of the federal government; or

(4) the kind of insurer or the name of the insurer issuing the

policy or contract.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1806.152. CONSTRUCTION OF SUBCHAPTER. (a) This

subchapter, Subtitle D, and Subchapter C, Chapter 5, may not be

construed to deal with the collection of premiums, but each

insurer may make rules and regulations the insurer considers just

between the insurer and the insurer's agents and policyholders.

(b) A bona fide extension of credit may not be construed as

discrimination or as a violation of this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1806.153. UNJUST DISCRIMINATION; REBATES. (a) An insurer

or an insurer's officer, director, agent, or other representative

may not grant or contract for a special favor or advantage in:

(1) dividends or other profits to accrue on an insurance policy;

(2) commissions in the dividends or other profits to accrue on

an insurance policy;

(3) commissions or division of commission; or

(4) a position, valuable consideration, or inducement not

specified in an insurance policy.

(b) An insurer may not directly or indirectly give, sell, or

purchase or offer to give, sell, or purchase as an inducement to

insurance or in connection with insurance:

(1) stocks, bonds, or other securities of an insurer or other

corporation, partnership, or individual;

(2) dividends or profits that have accrued or will accrue on

stocks, bonds, or other securities of an insurer or other

corporation, partnership, or individual; or

(3) anything of value not specified in the policy.

(c) An insurer or an insurer's officer, director, agent, or

other representative that violates this section has engaged in

unjust discrimination.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1806.154. PROFIT SHARING AUTHORIZED. (a) Section 1806.153

does not prohibit an insurer from sharing profits with the

insurer's policyholders if:

(1) a profit sharing agreement is placed on or in the face of

the policy;

(2) the profit sharing is uniform and does not discriminate

among individuals or among classes; and

(3) the profit is not distributed to an insured before the

expiration of the insurance policy.

(b) An insurer or an insurer's officer, director, agent, or

other representative that violates this section has engaged in

unjust discrimination.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1806.155. INSURER LIABILITY ON POLICY ISSUED WITHOUT

AUTHORITY. (a) If an insurer or an insurer's agent issues an

insurance policy without authority and the policyholder sustains

a loss or damage covered under the policy, the insurer is liable

to the policyholder under the policy in the same manner and to

the same extent as if the insurer had been authorized to issue

the policy, although the policy was issued in violation of this

code.

(b) This section may not be construed to give an insurer the

authority to issue an insurance policy or contract other than as

provided by this code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1806.156. ACCEPTANCE OF REBATE OR OTHER INDUCEMENT;

CRIMINAL PENALTY. (a) A person commits an offense if the person

knowingly receives or accepts from an insurer, an insurer's

agent, broker, or other representative, or any other person a

rebate of premium payable on an insurance policy, or a special

favor or advantage in dividends or other financial profits

accrued or to accrue on the policy, or any valuable

consideration, position or inducement not specified in the

policy.

(b) An offense under this section is punishable by:

(1) a fine of not more than $100;

(2) confinement in jail for not more than 90 days; or

(3) both a fine and confinement under this subsection.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 1807. APPLICABILITY TO MARINE INSURANCE

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 1807. APPLICABILITY TO MARINE INSURANCE

Sec. 1807.001. DEFINITIONS. In this chapter:

(1) "Insurable property and interests" includes:

(A) goods, freights, and cargoes;

(B) merchandise;

(C) effects;

(D) disbursements;

(E) profits;

(F) money, bullion, and precious stones;

(G) securities;

(H) choses in action;

(I) evidences of debt;

(J) valuable papers; and

(K) bottomry and respondentia interests.

(2) "Marine insurance" means:

(A) insurance and reinsurance that covers:

(i) loss or damage to:

(a) a hull, vessel, or craft of any kind, an aid to navigation,

a dry dock, or a marine railway, whether complete, under

construction, or awaiting construction; or

(b) insurable property and interests in respect to, appertaining

to, or in connection with a risk or peril of navigation, transit,

or transportation:

(1) on or under a sea, lake, or river or other water, in the

air, or on land in connection with or incident to export, import,

or waterborne risks;

(2) while being assembled, packed, crated, baled, compressed, or

similarly prepared for shipment;

(3) while awaiting shipment; or

(4) during any delay, storage, or transshipment or reshipment

incident to the initial shipment;

(ii) a marine builder or repairer risk;

(iii) a marine protection or indemnity risk; or

(iv) a war risk regarding any insurable property or interest

described by this section; and

(B) insurance defined as marine insurance by another statute,

lawful custom, or rule adopted by the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1807.002. INAPPLICABILITY OF CERTAIN LAWS TO MARINE

INSURANCE; EXCEPTION. (a) The following provisions do not apply

to marine insurance:

(1) Sections 36.002, 37.051, 403.002, 492.051, and 501.159;

(2) Subchapter H, Chapter 544;

(3) Chapters 5, 252, 253, 493, 494, 1804, 1805, 1806, and 2171;

and

(4) Subtitles B, C, D, E, F, H, and I.

(b) Subsection (a) does not apply to:

(1) a farm mutual insurance company operating under Chapter 911;

(2) a mutual insurance company engaged in business under Chapter

12, Title 78, Revised Statutes, before that chapter's repeal by

Section 18, Chapter 40, Acts of the 41st Legislature, 1st Called

Session, 1929, as amended by Section 1, Chapter 60, General Laws,

Acts of the 41st Legislature, 2nd Called Session, 1929, that

retains the rights and privileges under the repealed law to the

extent provided by those sections; or

(3) a county mutual insurance company operating under Chapter

912.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 1810. PROMOTIONAL EVENT PRIZE PROGRAMS

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 1810. PROMOTIONAL EVENT PRIZE PROGRAMS

Sec. 1810.001. DEFINITION. In this chapter, "promotional event

prize program" means a written contract entered into in this

state for commercial marketing or promotional purposes:

(1) under which a monetary risk is transferred from one or more

parties to the contract to another party to the contract;

(2) that does not require as a condition precedent to the

imposition of contractual liability on the part of the person

accepting the risk:

(A) actual economic loss by the person who transfers the risk;

or

(B) submission of proof of economic loss by the person

transferring the risk; and

(3) that specifically states that the contract is not for

insurance and performance under the contract is not covered by

any state guaranty association.

Added by Acts 2007, 80th Leg., R.S., Ch.

246, Sec. 1, eff. May 25, 2007.

Sec. 1810.002. PROGRAM NOT INSURANCE; NOT COVERED BY GUARANTY

ASSOCIATION. A promotional event prize program does not

constitute the business of insurance in this state. A person's

claim for performance under a contract for a promotional event

prize program is not a covered claim under Chapter 462 and a

promotional event prize program is not covered by the Texas

Property and Casualty Insurance Guaranty Association or any other

state guaranty association.

Added by Acts 2007, 80th Leg., R.S., Ch.

246, Sec. 1, eff. May 25, 2007.

Sec. 1810.003. CERTAIN MARKETING PROHIBITED. A promotional

event prize program may not be marketed or described as

insurance.

Added by Acts 2007, 80th Leg., R.S., Ch.

246, Sec. 1, eff. May 25, 2007.



CHAPTER 1901. PROFESSIONAL LIABILITY INSURANCE FOR PHYSICIANS AND HEALTH CARE PROVIDERS

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE B. LIABILITY INSURANCE FOR PHYSICIANS AND

HEALTH CARE PROVIDERS

CHAPTER 1901. PROFESSIONAL LIABILITY INSURANCE FOR PHYSICIANS AND

HEALTH CARE PROVIDERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1901.001. DEFINITIONS. In this chapter:

(1) "Health care provider" means:

(A) a person, partnership, professional association,

corporation, facility, or institution, or an officer, employee,

or agent of the person or entity acting in the course and scope

of authority, employment, or agency, as applicable, if the person

or entity is licensed or chartered by this state to provide

health care as:

(i) a registered nurse;

(ii) a hospital;

(iii) a dentist;

(iv) a podiatrist;

(v) a chiropractor;

(vi) an optometrist or therapeutic optometrist;

(vii) a pharmacist;

(viii) a veterinarian;

(ix) a not-for-profit kidney dialysis center;

(x) a blood bank that is a nonprofit corporation chartered to

operate a blood bank and is accredited by the American

Association of Blood Banks;

(xi) a for-profit or not-for-profit nursing home; or

(xii) a for-profit or not-for-profit assisted living facility;

or

(B) a health care practitioner or facility that the

commissioner, in accordance with Section 2203.103(b), determines

is eligible for coverage under this chapter.

(2) "Hospital" means a public or private institution licensed

under Chapter 241 or 577, Health and Safety Code.

(3) "Physician" means a person licensed to practice medicine in

this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1901.002. APPLICABILITY OF CHAPTER. This chapter applies

to:

(1) an insurer authorized to write or engaged in writing

professional liability insurance for a physician or health care

provider; and

(2) a rating organization acting on behalf of an insurer

described by Subdivision (1).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1901.003. APPLICABILITY OF OTHER LAW. Chapters 2251 and

2301 and Article 5.13-2 apply to rates and forms for professional

liability insurance for physicians and health care providers

under this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1901.004. ANNUAL REPORTS. (a) An insurer that issues

professional liability insurance policies covering physicians and

health care providers shall file annually with the commissioner a

report of:

(1) all claims and the amounts of those claims;

(2) amounts of claims reserves;

(3) investment income of the insurer derived from medical

professional liability premiums;

(4) information relating to amounts of judgments and settlements

paid on claims; and

(5) other information required by the commissioner.

(b) The commissioner may promulgate a form on which the

information under Subsection (a) must be reported. The form must

require that the information be reported in an accurate manner

and be reasonably calculated to:

(1) facilitate interpretation; and

(2) protect the confidentiality of the physician or health care

provider.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1901.005. RULES. The commissioner shall establish by rule:

(1) criteria that insurers must follow in establishing

reconsideration procedures under Section 1901.101; and

(2) standards and procedures to be followed in the review of

rates and premiums by the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. RATE STANDARDS

Sec. 1901.051. CONSIDERATIONS IN SETTING RATES. (a) In setting

rates, an insurer shall consider:

(1) past and prospective loss and expense experience for all

professional liability insurance for physicians and health care

providers written in this state, subject to Subsection (b);

(2) a reasonable margin for underwriting profit and

contingencies;

(3) investment income; and

(4) dividends or savings allowed or returned by the insurer to

the insurer's policyholders or members.

(b) If the department finds that the group or risk to be insured

is not of sufficient size to be credible, an insurer must also

consider in setting rates past and prospective loss and expense

experience for all professional liability insurance for

physicians and health care providers written outside this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1901.052. GROUPING OF RISKS. In setting rates, an insurer

may group risks by classification, rating schedule, or any other

reasonable method.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1901.053. MODIFICATION OF CLASSIFICATION RATES. (a) An

insurer may modify classification rates to produce rates for

individual risks in accordance with rating plans that establish

standards for measuring variations in hazards or expense

provisions.

(b) The standards may measure any difference among risks that

can be demonstrated to have a probable effect on losses or

expenses.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1901.054. LIMITATIONS ON RATES. (a) Rates set under this

chapter may not be excessive or inadequate, as described by this

section, or unreasonable or unfairly discriminatory.

(b) A rate is not excessive unless the rate is unreasonably

high for the insurance coverage provided.

(c) A rate is not inadequate unless the rate is unreasonably low

for the insurance coverage provided and:

(1) is insufficient to sustain projected losses and expenses; or

(2) the use of the rate has or, if continued, will have the

effect of destroying competition or creating a monopoly.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.034(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.034(a), eff. September 1, 2007.

Sec. 1901.0541. USE IN UNDERWRITING OF CERTAIN INFORMATION

RELATED TO LAWSUITS; REFUND. (a) Notwithstanding any other

provision of this code, an insurer may not consider for the

purpose of setting premiums or reducing a claims-free discount

for a particular insured physician's professional liability

insurance a lawsuit filed against the physician if:

(1) before trial, the lawsuit was dismissed by the claimant or

nonsuited; and

(2) no payment was made to the claimant under a settlement

agreement.

(b) An insurer that, in setting premiums or reducing a

claims-free discount for a physician's professional liability

insurance, considers a lawsuit filed against the physician shall

refund to the physician any increase in premiums paid by the

physician that is attributable to that lawsuit or reinstate the

claims-free discount if the lawsuit is dismissed by the claimant

or nonsuited without payment to the claimant under a settlement

agreement. The insurer shall issue the refund or reinstate the

discount on or before the 30th day after the date the insurer

receives written evidence that the lawsuit was dismissed or

nonsuited without payment to the claimant under a settlement

agreement.

(c) This section does not prohibit an insurer from considering

and using aggregate historical loss and expense experience

applicable generally to a classification of physicians'

professional liability insurance to set rates for that

classification to the extent authorized by Chapter 2251 and

Article 5.13-2. Notwithstanding Section 2251.052(c), an insurer

may not assign a physician to a particular classification based

on a factor described by Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.035(a), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.035(a), eff. September 1, 2007.

Sec. 1901.055. CLAIM SURCHARGE. A claim surcharge assessed by

an insurer against a physician or health care provider under a

professional liability insurance policy may be based only on

claims actually paid by an insurer as a result of:

(1) a settlement; or

(2) an adverse judgment or decision of a court.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1901.056. ABSOLUTE RATES PROHIBITED. (a) In this section,

"absolute rates" means rates, rating plans, or rating

classifications that are filed under Chapter 2251 or Article

5.13-2 by an insurer or authorized rating organization and that

are required to be used, to the exclusion of all others, by each

insurer authorized to write policies.

(b) A provision of this chapter, Chapter 2251, or Article 5.13-2

relating to the regulation of rates, rating plans, and rating

classifications for professional liability insurance for

physicians and health care providers does not:

(1) give the commissioner the power to promulgate uniform or

absolute rates; or

(2) prevent different insurers or organizations authorized to

file rates from filing different rates for risks in a given

classification or modified rates for individual risks made in

accordance with rating plans.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1901.057. CONSIDERATIONS IN APPROVING RATES. In approving

rates under this chapter, the department shall consider the

impact of risk management courses taken by physicians and health

care providers in this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.034(b), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.034(b), eff. September 1, 2007.

SUBCHAPTER C. REVIEW OF RATES

Sec. 1901.101. RECONSIDERATION OF RATES AND PREMIUMS. (a) Each

insurer to which this chapter applies shall adopt a procedure for

reconsideration of a rate or premium charged a physician or

health care provider for professional liability insurance

coverage.

(b) The procedure must include:

(1) an opportunity for a hearing before officers or employees

who have responsibility for determining rates and premiums to be

charged for professional liability insurance; and

(2) a requirement that the insurer reconsider the rate or

premium and provide the physician or health care provider a

written explanation of the rate or premium being charged.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1901.102. APPEAL. A physician or health care provider that

is not satisfied with a decision under procedures established

under Section 1901.101 may appeal to the commissioner for:

(1) a review of the rate or premium; and

(2) a determination of whether the rate or premium being charged

complies with criteria under Sections 1901.051-1901.054 and

1901.057.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER D. BEST PRACTICES FOR NURSING HOMES

Sec. 1901.151. BEST PRACTICES. (a) The commissioner shall

adopt best practices for risk management and loss control that

may be used by for-profit and not-for-profit nursing homes.

(b) In developing or amending the best practices, the

commissioner shall consult with the Health and Human Services

Commission and a task force appointed by the commissioner.

(c) The task force must be composed of representatives of:

(1) insurers that write professional liability insurance for

nursing homes;

(2) the Texas Medical Liability Insurance Underwriting

Association;

(3) nursing homes; and

(4) consumers.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1901.152. CONSIDERATION OF BEST PRACTICES IN SETTING RATES.

In setting rates for professional liability insurance applicable

to a for-profit or not-for-profit nursing home, an insurer or the

Texas Medical Liability Insurance Underwriting Association may

consider whether the nursing home adopts and implements the best

practices adopted under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1901.153. STANDARD OF CARE FOR CIVIL ACTIONS NOT

ESTABLISHED. The best practices for risk management and loss

control adopted under this subchapter do not establish standards

of care for nursing homes applicable in a civil action against a

nursing home.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER E. POLICY FORMS

Sec. 1901.201. STANDARDIZED POLICY FORMS; APPROVAL OF OTHER

FORMS. (a) The commissioner shall prescribe standardized policy

forms for occurrence, claims-made, and claims-paid professional

liability insurance policies for physicians and health care

providers.

(b) An insurer may not use a form other than a standardized

policy form in writing professional liability insurance for

physicians and health care providers unless the form has been

approved by the commissioner.

(c) An insurer writing professional liability insurance for

physicians and health care providers may use an endorsement if

the endorsement has been filed with and approved by the

commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER F. COVERAGE

Sec. 1901.251. PREMIUM BASIS. An insurer may not write a

professional liability insurance policy under this chapter on

less than an annual premium basis.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1901.252. COVERAGE FOR EXEMPLARY DAMAGES. (a) Except as

provided by Subsection (b), a medical professional liability

insurance policy issued to or renewed for a physician or health

care provider in this state may not include coverage for

exemplary damages that may be assessed against the physician or

health care provider.

(b) The commissioner may approve an endorsement form that

provides for coverage for exemplary damages for use on a medical

professional liability insurance policy issued to:

(1) a hospital; or

(2) a for-profit or not-for-profit nursing home or assisted

living facility.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1901.253. NOTICE OF PREMIUM INCREASE, CANCELLATION, OR

NONRENEWAL. (a) An insurer that issues a professional liability

insurance policy for a physician or health care provider must

provide to the insured written notice of at least 90 days if the

insurer intends to:

(1) increase the premiums on the policy; or

(2) cancel or not renew the policy for a reason other than for

nonpayment of premiums or because the insured is no longer

licensed.

(b) If the insurer intends to increase the premiums, the insurer

shall state in the notice the amount of the increase.

(c) If the insurer intends to cancel or not renew the policy,

the insurer shall state in the notice the reason for cancellation

or nonrenewal.

(d) An insurer may provide notice of cancellation under this

section only within the first 90 days from the effective date of

the policy.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1901.254. PROHIBITION OF USE OF CERTAIN INFORMATION FOR

PHYSICIAN OR HEALTH CARE PROVIDER. (a) For the purpose of

writing professional liability insurance for physicians and

health care providers, an insurer may not consider whether, or

the extent to which, a physician or health care provider provides

services in this state to individuals who are recipients of

Medicaid or covered by the state child health plan program

established by Chapter 62, Health and Safety Code, including any

consideration resulting in:

(1) denial of coverage;

(2) refusal to renew coverage;

(3) cancellation of coverage;

(4) limitation of the amount, extent, or kind of coverage

available; or

(5) a determination of the rate or premium to be paid.

(b) The commissioner may adopt rules as necessary to implement

this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.035(b), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.035(b), eff. September 1, 2007.

Sec. 1901.255. COVERAGE FOR VOLUNTEER HEALTH CARE PROVIDERS.

(a) In this section:

(1) "Charitable organization" has the meaning assigned by

Section 84.003, Civil Practice and Remedies Code.

(2) "Volunteer health care provider" has the meaning assigned by

Section 84.003, Civil Practice and Remedies Code.

(b) An insurer may make available professional liability

insurance covering a volunteer health care provider for an act or

omission resulting in death, damage, or injury to a patient while

the person is acting in the course and scope of the person's

duties as a volunteer health care provider as described by

Chapter 84, Civil Practice and Remedies Code.

(c) This section does not affect the liability of a volunteer

health care provider who is serving as a direct service volunteer

of a charitable organization. Section 84.004(c), Civil Practice

and Remedies Code, applies to the volunteer health care provider

without regard to whether the volunteer health care provider

obtains liability insurance under this section.

(d) An insurer may make professional liability insurance

available under this section to a volunteer health care provider

without regard to whether the volunteer health care provider is a

"health care provider" as defined by Section 1901.001.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.036(a), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.036(a), eff. September 1, 2007.



CHAPTER 1902. CERTAIN LIABILITY COVERAGE FOR PHYSICIANS AND HEALTH CARE PROVIDERS

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE B. LIABILITY INSURANCE FOR PHYSICIANS AND

HEALTH CARE PROVIDERS

CHAPTER 1902. CERTAIN LIABILITY COVERAGE FOR PHYSICIANS AND

HEALTH CARE PROVIDERS

Sec. 1902.001. DEFINITIONS. In this chapter:

(1) "Health care provider" has the meaning assigned by Section

1901.001.

(2) "Manufacturer" has the meaning assigned by Section 82.001,

Civil Practice and Remedies Code.

(3) "Physician" has the meaning assigned by Section 1901.001.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1902.002. COVERAGE FOR PHYSICIANS OR HEALTH CARE PROVIDERS

UNDER VENDOR ENDORSEMENTS OR CERTAIN POLICIES. A physician or

health care provider is considered a vendor for purposes of

coverage under a vendor's endorsement or a manufacturer's general

liability or products liability policy.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1902.003. EXCLUSIONS AND LIMITATIONS ON COVERAGE UNDER

VENDOR ENDORSEMENTS PROHIBITED. An insurer may not exclude or

otherwise limit coverage for physicians or health care providers

under a vendor's endorsement issued to a manufacturer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 1903. LOSS CONTROL INFORMATION AND SERVICES

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE B. LIABILITY INSURANCE FOR PHYSICIANS AND

HEALTH CARE PROVIDERS

CHAPTER 1903. LOSS CONTROL INFORMATION AND SERVICES

SUBCHAPTER A. LOSS CONTROL SERVICES FOR PROFESSIONAL LIABILITY

INSURANCE FOR HOSPITALS

Sec. 1903.001. DEFINITION. In this subchapter, "hospital" means

a public or private institution licensed under Chapter 241 or

577, Health and Safety Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1903.002. INAPPLICABILITY OF SUBCHAPTER. This subchapter

and Subchapter C do not apply to insurance policies that provide

excess coverage issued by the Texas Medical Liability Insurance

Underwriting Association under Chapter 2203, or to those policies

if the policies are serviced by an insurer acting as a servicing

carrier under an agreement entered into between the association

and the insurer and approved by the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1903.003. LOSS CONTROL SERVICES REQUIRED. (a) Before

writing professional liability insurance for a hospital in this

state, an insurer must maintain or provide loss control

facilities that:

(1) provide loss control services reasonably commensurate with

the risks, exposures, and experience of the insured's business;

(2) are adequate to provide loss control services required by

the nature of the policyholder's operations; and

(3) include surveys, recommendations, training programs,

consultations, and analyses of accident causes.

(b) To provide the facilities required by this section, the

insurer may:

(1) employ qualified personnel;

(2) retain qualified independent contractors;

(3) contract with the policyholder to provide qualified loss

control personnel and services; or

(4) use a combination of methods described by this subsection.

(c) Independent contractors and other personnel described by

Subsection (b) must have the qualifications of a field safety

representative. A field safety representative must be an

individual who:

(1) holds a:

(A) bachelor's degree in science or engineering;

(B) bachelor of arts degree in nursing;

(C) bachelor of science degree in nursing, pharmacy, or physical

therapy; or

(D) master's degree in hospital administration;

(2) is a licensed engineer;

(3) is a certified safety professional;

(4) is a certified industrial hygienist;

(5) has at least 10 years' experience in occupational safety and

health; or

(6) has completed a course of training in loss control services

approved by the department.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1903.004. SANCTIONS. (a) If there is evidence that

reasonable loss control services are not being maintained or

provided by an insurer as required by this subchapter or are not

being used by the insurer in a reasonable manner to prevent

injury to patients of the insurer's policyholders, the

commissioner shall order a hearing to determine whether the

insurer is not in compliance with this subchapter.

(b) If it is determined that the insurer is not in compliance,

the commissioner may impose any sanction authorized by Chapter

82.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1903.005. RULES. The commissioner may adopt reasonable

rules for the enforcement of this subchapter after holding a

public hearing on the proposed rules.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. LOSS CONTROL INFORMATION FOR GENERAL AND CERTAIN

PROFESSIONAL LIABILITY INSURANCE

Sec. 1903.051. LOSS CONTROL INFORMATION REQUIRED. (a) Before

writing professional liability insurance, including medical

professional liability insurance, for insureds other than

hospitals or general liability insurance in this state, an

insurer must provide to the insurer's policyholders loss control

information reasonably commensurate with the risks, exposures,

and experience of the insured's business.

(b) To provide the information described by Subsection (a) or

services, the insurer may:

(1) employ qualified personnel;

(2) retain qualified independent contractors;

(3) contract with the policyholder to provide qualified loss

control personnel and services; or

(4) use a combination of methods described by this subsection.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1903.052. SANCTIONS. (a) If there is evidence that

reasonable loss control information is not being provided by an

insurer as required by this subchapter or is not being used by

the insurer in a reasonable manner to reduce losses, the

commissioner shall order a hearing to determine whether the

insurer is not in compliance with this subchapter.

(b) If it is determined that the insurer is not in compliance,

the commissioner may impose any sanction authorized by Chapter

82.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1903.053. RULES. After opportunity for a hearing, the

commissioner may adopt reasonable rules for the enforcement of

this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER C. CIVIL PROCEEDINGS

Sec. 1903.101. IMMUNITY FROM LIABILITY. (a) An insurer or an

agent or employee of the insurer is not liable, and a cause of

action does not arise against the insurer, agent, or employee,

for an accident based on an allegation that the accident was

caused or could have been prevented by a program, information,

inspection, or other activity or service undertaken by the

insurer to prevent accidents or to control losses, as applicable,

in connection with the operations of the insured.

(b) The immunity from liability provided by this section does

not affect the liability of an insurer as otherwise provided in

an insurance policy.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1903.102. LOSS CONTROL INFORMATION NOT DISCOVERABLE OR

ADMISSIBLE. Loss control information provided by an insurer to

an insured is not discoverable or admissible as evidence in a

civil proceeding.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 1951. GENERAL PROVISIONS: AUTOMOBILE INSURANCE

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE C. AUTOMOBILE INSURANCE

CHAPTER 1951. GENERAL PROVISIONS: AUTOMOBILE INSURANCE

Sec. 1951.001. RATES FOR AUTOMOBILE INSURANCE. Rates for

personal and commercial automobile insurance in this state are

determined as provided by Chapter 2251 and Article 5.13-2.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1951.002. RULES. The commissioner may adopt and enforce

reasonable rules necessary to carry out the provisions of this

subtitle.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1951.003. FORMER MILITARY VEHICLES. (a) In this section,

"former military vehicle" has the meaning assigned by Section

504.502, Transportation Code.

(b) A rating plan that includes a classification applicable to

antique, privately owned passenger vehicles that are maintained

primarily for use in exhibitions, club activities, parades, or

other functions of public interest and that may be used

occasionally for other purposes must include in that

classification former military vehicles maintained for those

uses.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1951.004. CRIMINAL PENALTY. (a) An insurer, or an officer

or representative of an insurer, commits an offense if the

insurer, officer, or representative violates:

(1) Section 1951.001, 1951.002, 1952.051, 1952.052, 1952.053,

1952.054, or 1952.055;

(2) Subchapter B, Chapter 1806;

(3) Subchapter C, Chapter 1953;

(4) Chapter 254; or

(5) Article 5.01, 5.03, 5.06, 5.10, or 5.11.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $100 or more than $500.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2H.002, eff. April 1, 2009.



CHAPTER 1952. POLICY PROVISIONS AND FORMS FOR AUTOMOBILE INSURANCE

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE C. AUTOMOBILE INSURANCE

CHAPTER 1952. POLICY PROVISIONS AND FORMS FOR

AUTOMOBILE INSURANCE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1952.001. APPLICABILITY OF CHAPTER. Except as provided by

Section 1952.201, this chapter applies to an insurer writing

automobile insurance in this state, including an insurance

company, corporation, reciprocal or interinsurance exchange,

mutual insurance company, association, Lloyd's plan, or other

insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. POLICY FORMS AND PROVISIONS IN GENERAL

Sec. 1952.051. POLICY FORMS FOR AUTOMOBILE INSURANCE.

Notwithstanding Subsections (1)-(4) and (7), Article 5.06, policy

forms and endorsements for automobile insurance in this state are

regulated under Chapter 2301 and Article 5.13-2.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.052. USE OF PREVIOUSLY APPROVED OR ADOPTED POLICY

FORMS AUTHORIZED. An insurer may continue to use a policy form

or endorsement approved or adopted by the commissioner under

Article 5.06 before June 11, 2003, on notification in writing to

the commissioner that the insurer will continue to use the policy

form or endorsement.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.053. WITHDRAWAL OF APPROVAL. The commissioner may,

after notice and hearing, withdraw the commissioner's approval of

a policy or endorsement form that was approved by the

commissioner under Article 5.06.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.054. REQUIRED DISCLOSURES REGARDING SHORT-TERM

POLICIES. (a) An insurance policy or other document evidencing

proof of purchase of a personal automobile insurance policy

written for a term of less than 30 days may not be used to obtain

an original or renewal driver's license, an automobile

registration or license plates, or a motor vehicle inspection

certificate. An insurance policy or other document described by

this subsection must contain the following statement:

TEXAS LAW PROHIBITS USE OF THIS DOCUMENT TO OBTAIN A MOTOR

VEHICLE INSPECTION CERTIFICATE, AN ORIGINAL OR RENEWAL DRIVER'S

LICENSE, OR AN AUTOMOBILE REGISTRATION OR LICENSE PLATES.

(b) Before accepting any premium or fee for a personal

automobile insurance policy or binder for a term of less than 30

days, an agent or insurer must make the following written

disclosure to the applicant or insured:

TEXAS LAW PROHIBITS USE OF THIS POLICY OR BINDER TO OBTAIN A

MOTOR VEHICLE INSPECTION CERTIFICATE, AN ORIGINAL OR RENEWAL

DRIVER'S LICENSE, OR AN AUTOMOBILE REGISTRATION OR LICENSE

PLATES.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.055. CERTIFICATE OF INSURANCE AS SUBSTITUTE FOR

INSURANCE POLICY. (a) An insurer that complies with applicable

requirements may issue and deliver a certificate of insurance as

a substitute for issuing and delivering an insurance policy

adopted or approved by the commissioner. The certificate must:

(1) be in the form prescribed by the commissioner; and

(2) refer to and identify the policy form for which the

certificate is substituted.

(b) A certificate under this section represents the insurance

policy and, when issued, is evidence that the certificate holder

is insured under the identified policy form. The certificate is

subject to the same limitations, conditions, coverages, selection

of options, and other provisions provided in the policy, and the

certificate must show and adequately reference that policy

information. The certificate or subsequent attachments to the

certificate must refer to all endorsements to the policy.

(c) A certificate under this section must be executed in the

same manner as though an insurance policy were issued. If an

insurer substitutes a certificate for a policy, the insurer shall

simultaneously provide the insured receiving the certificate with

an outline of coverages in the form and content approved by the

commissioner. At the insured's request, the insurer shall

provide the insured with a copy of the policy.

(d) The commissioner may adopt rules necessary to implement this

section, including a rule limiting the application of this

section to private passenger automobile insurance policies.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.056. REQUIRED PROVISION: COVERAGE FOR CERTAIN SPOUSES.

A personal automobile insurance policy or any similar policy

form adopted or approved by the commissioner under Article 5.06

or filed under Subchapter B, Chapter 2301, that covers liability

arising out of ownership, maintenance, or use of a motor vehicle

of a spouse who is otherwise insured by the policy must contain a

provision to continue coverage for the spouse during a period of

separation in contemplation of divorce.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.057. PROHIBITED PROVISION: PAYMENT ON CONVICTION FOR

DRUG OFFENSE. (a) An insurer may not deliver or issue for

delivery in this state an automobile insurance policy that

provides payment on final conviction of the named insured for

loss for a covered motor vehicle seized by federal or state law

enforcement officers as evidence in a case against the named

insured under Chapter 481, Health and Safety Code, or under the

federal Controlled Substances Act (21 U.S.C. Section 801 et

seq.).

(b) For purposes of this section, a named insured for:

(1) an individual automobile insurance policy is the person

named on the declaration page of the policy and the person's

spouse; and

(2) an automobile insurance policy other than an individual

policy is the company or corporation named on the declaration

page of the policy and any officer, director, or shareholder of

that company or corporation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.058. LOSS CONTROL INFORMATION AND SERVICES REQUIRED.

(a) An insurer must provide loss control information as a

prerequisite to writing commercial automobile liability insurance

in this state.

(b) The insurer shall provide to the insurer's policyholders

loss control information reasonably commensurate with the risks,

exposures, and experience of the insured's business. To provide

loss control information or services, the insurer may:

(1) employ qualified personnel;

(2) retain qualified independent contractors;

(3) contract with the policyholder to provide qualified loss

control personnel and services; or

(4) use a combination of methods described by this subsection.

(c) If there is evidence that an insurer is not providing

reasonable loss control information or is not using that

information in a reasonable manner to reduce losses, the

commissioner shall order a hearing to determine whether the

insurer is in compliance with this section. If the commissioner

determines that the insurer is not in compliance, the

commissioner may impose any sanction authorized by Chapter 82.

(d) An insurer or an agent or employee of the insurer is not

liable, and a cause of action does not arise against the insurer,

agent, or employee, for any accident based on the allegation that

the accident was caused or could have been prevented by a

program, information, inspection, or other activity or service

undertaken by the insurer for the prevention of accidents in

connection with operations of the insured. The immunity provided

by this subsection does not affect the liability of an insurer

for compensation or as otherwise provided in an insurance policy.

(e) Loss control information an insurer provides to an insured

under this section is not subject to discovery and is not

admissible as evidence in any civil proceeding.

(f) The commissioner, after holding a public hearing on the

proposed rules, may adopt reasonable rules for the enforcement of

this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER C. UNINSURED OR UNDERINSURED MOTORIST COVERAGE

Sec. 1952.101. UNINSURED OR UNDERINSURED MOTORIST COVERAGE

REQUIRED. (a) In this section, "uninsured or underinsured

motorist coverage" means the provisions of an automobile

liability insurance policy that provide for coverage in at least

the limits prescribed by Chapter 601, Transportation Code, that

protects insureds who are legally entitled to recover from owners

or operators of uninsured or underinsured motor vehicles damages

for bodily injury, sickness, disease, or death, or property

damage resulting from the ownership, maintenance, or use of any

motor vehicle.

(b) An insurer may not deliver or issue for delivery in this

state an automobile liability insurance policy, including a

policy provided through the Texas Automobile Insurance Plan

Association under Chapter 2151, that covers liability arising out

of the ownership, maintenance, or use of any motor vehicle unless

the insurer provides uninsured or underinsured motorist coverage

in the policy or supplemental to the policy.

(c) The coverage required by this subchapter does not apply if

any insured named in the insurance policy rejects the coverage in

writing. Unless the named insured requests in writing the

coverage required by this subchapter, the insurer is not required

to provide that coverage in or supplemental to a reinstated

insurance policy or renewal insurance policy if the named insured

rejected the coverage in connection with that insurance policy or

an insurance policy previously issued to the insured by the same

insurer or by an affiliated insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.037(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.037(a), eff. September 1, 2007.

Sec. 1952.102. UNINSURED MOTOR VEHICLE. (a) For purposes of

the coverage required by this subchapter, "uninsured motor

vehicle," subject to the terms of the coverage, is considered to

include an insured motor vehicle as to which the insurer

providing liability insurance is unable because of insolvency to

make payment with respect to the legal liability of the insured

within the limits specified in the insurance.

(b) The commissioner may, in the policy forms filed under

Subchapter B, Chapter 2301, allow "uninsured motor vehicle" to be

defined or, in policy forms adopted under Article 5.06, define

"uninsured motor vehicle," to exclude certain motor vehicles

whose operators are in fact uninsured.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.103. UNDERINSURED MOTOR VEHICLE. For purposes of the

coverage required by this subchapter, "underinsured motor

vehicle" means an insured motor vehicle on which there is

collectible liability insurance coverage with limits of liability

for the owner or operator that were originally lower than, or

have been reduced by payment of claims arising from the same

accident to, an amount less than the limit of liability stated in

the underinsured coverage of the insured's policy.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.104. REQUIRED PROVISIONS RELATING TO UNINSURED OR

UNDERINSURED MOTORIST COVERAGE. The portion of a policy form

adopted under Article 5.06 or filed as provided by Subchapter B,

Chapter 2301, to provide coverage under this subchapter must:

(1) provide that, regardless of the number of persons insured,

policies or bonds applicable, vehicles involved, or claims made,

the total aggregate limit of liability to any one person who

sustains bodily injury or property damage as the result of a

single occurrence may not exceed the limit of liability for those

coverages as stated in the insurance policy and that the total

aggregate limit of liability to all claimants, if more than one,

may not exceed the total limit of liability per occurrence as

stated in the policy;

(2) provide for the exclusion of the recovery of damages for

bodily injury or property damage, or both, resulting from the

intentional acts of the insured; and

(3) require that, for the insured to recover under the uninsured

motorist coverage if the owner or operator of any motor vehicle

that causes bodily injury or property damage to the insured is

unknown, actual physical contact must have occurred between the

motor vehicle owned or operated by the unknown person and the

person or property of the insured.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.105. LIABILITY LIMITS. (a) The limits of liability

for bodily injury, sickness, disease, or death must be offered to

an insured in the amounts desired by the insured, but not in

amounts greater than the limits of liability specified in the

bodily injury liability provisions of the insured's policy.

(b) Subject to a deductible amount of $250, coverage for

property damage must be offered to an insured in the amounts

desired by the insured, but not in amounts greater than the

limits of liability specified in the property damage liability

provisions of the insured's policy.

(c) Notwithstanding Subsections (a) and (b), amounts of

liability limits for bodily injury, sickness, disease, or death

and amounts for coverage for property damage may not be offered

in amounts less than those prescribed by Chapter 601,

Transportation Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.106. RECOVERY UNDER UNDERINSURED MOTORIST COVERAGE.

Underinsured motorist coverage must provide for payment to the

insured of all amounts that the insured is legally entitled to

recover as damages from owners or operators of underinsured motor

vehicles because of bodily injury or property damage, not to

exceed the limit specified in the insurance policy, and reduced

by the amount recovered or recoverable from the insurer of the

underinsured motor vehicle.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.107. RECOVERY UNDER COLLISION OR COMBINED COVERAGE.

(a) An insured who has collision coverage and uninsured or

underinsured property damage liability coverage may recover under

the coverage the insured chooses.

(b) If neither the collision coverage or the uninsured or

underinsured property damage liability coverage is sufficient

alone to cover all damage resulting from a single occurrence, the

insured may recover under both coverages. If recovering under

both coverages, the insured shall designate one coverage as the

primary coverage and pay the deductible applicable to that

coverage. The primary coverage must be exhausted before any

recovery is made under the secondary coverage.

(c) If both the primary and secondary coverages are used to pay

damages from a single occurrence, the insured may not be required

to pay the deductible applicable to the secondary coverage when

the amount of the deductible otherwise applicable to the

secondary coverage is the same as or less than the amount of the

deductible applicable to the primary coverage. If both coverages

are used to pay damages from a single occurrence and the amount

of the deductible otherwise applicable to the secondary coverage

is greater than the amount of the deductible applicable to the

primary coverage, the insured shall pay the difference between

the amount of the two deductibles with respect to the secondary

coverage.

(d) The insured may not recover under both the primary and

secondary coverages more than the actual damages suffered.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.108. INSURER'S RIGHT OF RECOVERY. (a) An insurer

that makes a payment to any person under any coverage required by

this subchapter is subject to the terms of that coverage and, to

the extent of the payment, is entitled to the proceeds of any

settlement or judgment resulting from the exercise of any right

of recovery of the person to whom the payment is made against any

person or organization legally responsible for the bodily injury,

sickness, disease, or death for which the payment is made,

including the proceeds recoverable from the assets of an

insolvent insurer.

(b) If, under an insurance policy issued under this subchapter,

an insurer makes a payment as a result of the insolvency of

another insurer:

(1) the insolvent insurer's insured shall be given credit to the

extent of the paying insurer's payment in any judgment obtained

against the insured with respect to the insured's legal liability

for damages described by Subsection (a); and

(2) subject to Subchapter F, Chapter 462, the paying insurer has

the right to proceed directly against the insolvent insurer or

that insurer's receiver, and in pursuing that right the paying

insurer has any rights that the insolvent insurer's insured might

otherwise have had if the insured had made the payment.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.109. BURDEN OF PROOF IN DISPUTE. The insurer has the

burden of proof in a dispute as to whether a motor vehicle is

uninsured.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.110. VENUE. Notwithstanding Section 15.032, Civil

Practice and Remedies Code, an action against an insurer in

relation to the coverage provided under this subchapter,

including an action to enforce that coverage, may be brought only

in the county in which:

(1) the policyholder or beneficiary instituting the action

resided at the time of the accident involving the uninsured or

underinsured motor vehicle; or

(2) the accident occurred.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER D. PERSONAL INJURY PROTECTION COVERAGE

Sec. 1952.151. PERSONAL INJURY PROTECTION. "Personal injury

protection" consists of provisions of an automobile liability

insurance policy that provide for payment to the named insured in

the policy, members of the insured's household, and any

authorized operator or passenger of the named insured's motor

vehicle, including a guest occupant, of all reasonable expenses

that:

(1) arise from an accident;

(2) are incurred not later than the third anniversary of the

date of the accident; and

(3) are for:

(A) necessary medical, surgical, x-ray, or dental services,

including prosthetic devices, and necessary ambulance, hospital,

professional nursing, or funeral services;

(B) in the case of an income producer, replacement of income

lost as the result of the accident; or

(C) in the case of a person injured in the accident who was not

an income or wage producer at the time of the accident,

reimbursement of necessary and reasonable expenses incurred for

essential services ordinarily performed by the injured person for

care and maintenance of the family or family household.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.152. PERSONAL INJURY PROTECTION COVERAGE REQUIRED.

(a) An insurer may not deliver or issue for delivery in this

state an automobile liability insurance policy, including a

policy provided through the Texas Automobile Insurance Plan

Association under Chapter 2151, that covers liability arising out

of the ownership, maintenance, or use of any motor vehicle unless

the insurer provides personal injury protection coverage in the

policy or supplemental to the policy.

(b) The coverage required by this subchapter does not apply if

any insured named in the insurance policy rejects the coverage in

writing. Unless the named insured requests in writing the

coverage required by this subchapter, the insurer is not required

to provide that coverage in or supplemental to a reinstated

insurance policy or renewal insurance policy if the named insured

rejected the coverage in connection with that insurance policy or

an insurance policy previously issued to the insured by the same

insurer or by an affiliated insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.038(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.038(a), eff. September 1, 2007.

Sec. 1952.153. MAXIMUM REQUIRED AMOUNT OF PERSONAL INJURY

PROTECTION. This subchapter does not require an insurer to

provide personal injury protection coverage in an amount that

exceeds $2,500 for all benefits, in the aggregate, for each

person.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.154. LOSS OF INCOME BENEFITS. An insurer providing

loss of income benefits under coverage required by this

subchapter may require that the insured, as a condition of

receiving those benefits, provide the insurer with reasonable

medical proof of the insured's injury causing loss of income.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.155. BENEFITS PAYABLE WITHOUT REGARD TO FAULT OR

COLLATERAL SOURCE; EFFECT ON SUBROGATION. (a) The benefits

under coverage required by this subchapter are payable without

regard to:

(1) the fault or nonfault of the named insured or recipient in

causing or contributing to the accident; and

(2) any collateral source of medical, hospital, or wage

continuation benefits.

(b) Except as provided by Subsection (c), an insurer paying

benefits under coverage required by this subchapter does not have

a right of subrogation or claim against any other person or

insurer to recover any benefits by reason of the alleged fault of

the other person in causing or contributing to the accident.

(c) An insurer paying benefits pursuant to this subchapter,

including a county mutual insurance company, shall have a right

of subrogation and a claim against a person causing or

contributing to the accident if, on the date of loss, financial

responsibility as required by Chapter 601, Transportation Code,

has not been established for a motor vehicle involved in the

accident and operated by that person.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.039(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.039(a), eff. September 1, 2007.

Sec. 1952.156. PAYMENT OF BENEFITS. (a) Subject to the

requirements of this section and Section 1952.157, an insurer

shall pay benefits under the coverage required by this subchapter

periodically as claims for those benefits arise, but not later

than the 30th day after the date the insurer receives

satisfactory proof of a claim.

(b) The coverage required by this subchapter may:

(1) prescribe a period of not less than six months after the

date of an accident within which the original proof of loss with

respect to a claim for benefits must be presented to the insurer;

and

(2) provide that an insurer may require reasonable medical proof

of an alleged recurrence of an injury for which an original claim

for benefits was made if a lapse occurs in the period of total

disability or in the medical treatment of an injured person who:

(A) has received benefits under that coverage; and

(B) subsequently claims additional benefits based on the alleged

recurrence.

(c) The aggregate benefits payable under the coverage required

by this subchapter to any person may not exceed the maximum

limits prescribed in the insurance policy.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.157. ACTION FOR FAILURE TO PAY BENEFITS. (a) If the

insurer fails to pay benefits under the coverage required by this

subchapter when due, the person entitled to those benefits may

bring an action in contract to recover the benefits.

(b) If the insurer is required to pay benefits described by

Subsection (a), the person entitled to the benefits is entitled

to recover reasonable attorney's fees, a penalty of 12 percent,

and interest at the legal rate from the date those amounts became

overdue.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.158. EXCLUSION OF BENEFITS. An insurer shall exclude

benefits to an insured or the insured's personal representative

under the coverage required by this subchapter if the insured's

conduct contributed to the injury the insured sustained and that

conduct:

(1) involved intentionally causing injury to the insured; or

(2) occurred while committing a felony or while seeking to elude

lawful apprehension or arrest by a law enforcement official.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.159. OFFSET AGAINST LIABILITY CLAIM. (a) If a

liability claim is made by a guest or passenger described by

Section 1952.151 against the owner or operator of the motor

vehicle in which the guest or passenger was riding or against the

owner's or operator's liability insurer, the owner or operator of

the motor vehicle or the owner's or operator's liability insurer

is entitled to an offset, credit, or deduction against any award

made to the guest or passenger in an amount equal to the amounts

paid by the owner, the operator, or the owner's or operator's

automobile liability insurer to the guest or passenger under

personal injury protection.

(b) This subchapter does not authorize a direct action against a

liability insurer if that right does not presently exist at law.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.160. INAPPLICABILITY TO ACCIDENT OR HEALTH INSURANCE.

This subchapter applies only to an automobile insurance policy

subject to this subtitle or Subchapter A, Chapter 5, and does not

apply to any other accident or health insurance policy,

regardless of whether the accident or health insurance policy

provides indemnity against automobile-connected injuries.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.161. CERTAIN COVERAGE UNAFFECTED. This subchapter

does not:

(1) affect the offering of medical payments coverage, disability

benefits, or accidental death benefits, as presently prescribed

by the commissioner; or

(2) prevent an insurer from providing benefits broader than the

minimum benefits described by this subchapter, subject to the

rules prescribed by the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER E. SHORT-TERM LIABILITY INSURANCE FOR

CERTAIN MOTORISTS

Sec. 1952.201. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to an insurer authorized to write automobile insurance in

this state, including an insurance company, reciprocal or

interinsurance exchange, mutual insurance company, capital stock

company, county mutual insurance company, Lloyd's plan, or other

entity.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.202. DEFINITIONS. In this subchapter:

(1) "Motor vehicle" means any private passenger vehicle or

utility type vehicle that has a gross weight of not more than

25,000 pounds.

(2) "Short-term liability insurance policy" means an insurance

policy that:

(A) provides coverage for at least 24 hours but not for more

than one week;

(B) meets the requirements of Chapter 601, Transportation Code;

(C) covers liability for bodily injury, death, and property

damage arising from the use or operation of a motor vehicle; and

(D) is not insurance assigned to an authorized insurer by the

Texas Automobile Insurance Plan Association under Section

2151.102(a).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.203. SHORT-TERM LIABILITY INSURANCE PROGRAM. (a) The

commissioner by rule may establish a program to provide for the

sale of short-term liability insurance policies to nonresident

motorists who are visiting this state.

(b) The commissioner may negotiate an agreement with any insurer

under which the insurer will sell insurance policies described by

this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.204. AGENT LICENSE REQUIRED. A person representing an

insurer in selling short-term liability insurance policies under

this subchapter must be licensed under Title 13.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.205. SALE OF SHORT-TERM LIABILITY INSURANCE POLICIES.

An insurer selling short-term liability insurance policies under

this subchapter shall use policy forms adopted by the

commissioner under Article 5.06 or filed and in effect as

provided by Subchapter B, Chapter 2301, as applicable, unless the

insurer is exempt from using those forms.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER F. GARAGE INSURANCE

Sec. 1952.251. DEFINITIONS. In this subchapter:

(1) "Garage customer" means a person or organization other than:

(A) the named insured under a garage insurance policy;

(B) an employee, director, officer, shareholder, partner, or

agent of the named insured; or

(C) a resident of the same household as:

(i) the named insured; or

(ii) an employee, director, officer, shareholder, partner, or

agent of the named insured.

(2) "Garage insurance" means automobile insurance as defined by

Article 5.01 issued to a named insured who is engaged in the

business of selling, servicing, or repairing motor vehicles as

defined by commissioner rule or order.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.252. GARAGE INSURANCE. (a) A garage insurance policy

may provide that a garage customer is not an insured under the

policy and that the coverage under the policy does not apply to a

garage customer except to the extent that any other insurance

coverage that is collectible and available to the garage customer

is not equal to the minimum financial responsibility limits

specified by Chapter 601, Transportation Code.

(b) Notwithstanding any provision to the contrary in another

insurance policy as to whether the insurance coverage described

by Subsection (a) that is provided under that policy is primary,

excess, or contingent insurance, or otherwise, the other

insurance coverage is the primary insurance as to the garage

customer.

(c) A garage insurance policy containing a provision described

by Subsection (a) may not cover a garage customer except to the

extent permitted by this section, notwithstanding the terms of

the other insurance policy providing coverage described by

Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER G. REPAIR OF MOTOR VEHICLES

Sec. 1952.301. LIMITATION ON PARTS, PRODUCTS, OR REPAIR PERSONS

OR FACILITIES PROHIBITED. (a) Except as provided by rules

adopted by the commissioner, under an automobile insurance policy

that is delivered, issued for delivery, or renewed in this state,

an insurer may not directly or indirectly limit the insurer's

coverage under a policy covering damage to a motor vehicle by:

(1) specifying the brand, type, kind, age, vendor, supplier, or

condition of parts or products that may be used to repair the

vehicle; or

(2) limiting the beneficiary of the policy from selecting a

repair person or facility to repair damage to the vehicle.

(b) In settling a liability claim by a third party against an

insured for property damage claimed by the third party, an

insurer may not require the third-party claimant to have repairs

made by a particular repair person or facility or to use a

particular brand, type, kind, age, vendor, supplier, or condition

of parts or products.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.302. PROHIBITED ACTS IN CONNECTION WITH REPAIR OF

MOTOR VEHICLE. In connection with the repair of damage to a

motor vehicle covered under an automobile insurance policy, an

insurer, an employee or agent of an insurer, an insurance

adjuster, or an entity that employs an insurance adjuster may

not:

(1) solicit or accept a referral fee or gratuity in exchange for

referring a beneficiary or third-party claimant to a repair

person or facility to repair the damage;

(2) state or suggest, either orally or in writing, to a

beneficiary that the beneficiary must use a specific repair

person or facility or a repair person or facility identified on a

preferred list compiled by an insurer for the damage repair or

parts replacement to be covered by the policy; or

(3) restrict the right of a beneficiary or third-party claimant

to choose a repair person or facility by requiring the

beneficiary or third-party claimant to travel an unreasonable

distance to repair the damage.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.303. CONTRACTS BETWEEN INSURER AND REPAIR PERSON OR

FACILITY. (a) A contract between an insurer and a repair person

or facility, including an agreement under which the repair person

or facility agrees to extend discounts for parts or labor to the

insurer in exchange for referrals by the insurer, may not result

in a reduction of coverage under an insured's automobile

insurance policy.

(b) The commissioner may adopt rules under Chapter 542 with

respect to any fraudulent activity of any party to an agreement

described by Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.304. PROVISION OF INFORMATION REGARDING REPAIRS. An

insurer may not prohibit a repair person or facility from

providing a beneficiary or third-party claimant with information

that states:

(1) the description, manufacturer, or source of the parts used;

and

(2) the amounts charged to the insurer for the parts and related

labor.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.305. NOTICE OF RIGHTS REGARDING REPAIR OF MOTOR

VEHICLE. (a) At the time a motor vehicle is presented to an

insurer, an insurance adjuster, or other person in connection

with a claim for damage repair, the insurer, insurance adjuster,

or other person shall provide to the beneficiary or third-party

claimant notice of the provisions of this subchapter.

(b) The commissioner shall adopt a rule establishing the method

or methods insurers must use to comply with the notice provisions

of this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.306. COMPLAINTS. A beneficiary, third-party claimant,

or repair person or facility may submit a written, documented

complaint to the department with respect to an alleged violation

of this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 1952.307. RULES. Rules adopted by the commissioner to

implement this subchapter must include requirements that:

(1) any limitation described by Section 1952.301(a) be clearly

and prominently displayed on the face of the insurance policy or

certificate in lieu of an insurance policy; and

(2) the insured give written consent to a limitation described

by Section 1952.301(a) after the insured is notified orally and

in writing of the limitation at the time the insurance policy is

purchased.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 1953. RATE REGULATION AND RATEMAKING FOR AUTOMOBILE INSURANCE

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE C. AUTOMOBILE INSURANCE

CHAPTER 1953. RATE REGULATION AND RATEMAKING FOR AUTOMOBILE

INSURANCE

SUBCHAPTER A. RATE REGULATION

Sec. 1953.001. EXCLUSION OF CERTAIN TYPES OR CLASSES OF

INSURANCE FROM CERTAIN REGULATIONS. (a) This section applies

only to insurance against liability for damages arising out of

the ownership, operation, maintenance, or use of a motor vehicle

described by Article 5.01 or against loss of or damage to a motor

vehicle described by Article 5.01 that, in the judgment of the

commissioner, is a type or class of insurance that is also the

subject of or is more properly regulated under other insurance

rating laws that cover that type or class of insurance.

(b) A type or class of insurance to which this section applies

is excluded from regulation under this chapter and:

(1) Articles 5.01, 5.01B, 5.03, 5.04, 5.04-1, 5.06, 5.10, and

5.11;

(2) Chapters 251 and 254;

(3) Subchapters A and B, Chapter 1806; and

(4) Chapters 1951 and 1952.

(c) If the commissioner finds that a type or class of insurance

to which this section applies is also the subject of or is more

properly regulated under other insurance rating laws that cover

that type or class of insurance, the commissioner shall issue an

order declaring which other insurance rating laws apply to:

(1) the type or class of insurance; and

(2) any motor vehicle equipment described by Article 5.01.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1H.001, eff. April 1, 2009.

SUBCHAPTER B. RATEMAKING

Sec. 1953.051. CERTAIN RATING PLANS PROHIBITED. A rating plan

regarding the writing of automobile insurance, other than

insurance written under Chapter 2151, may not:

(1) assign a rate consequence to a charge or conviction for a

violation of Subtitle C, Title 7, Transportation Code; or

(2) otherwise cause premiums for automobile insurance to be

increased because of a charge or conviction described by

Subdivision (1).

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1H.001, eff. April 1, 2009.

Sec. 1953.052. PREMIUM SURCHARGE REQUIRED. (a) An insurer

described by Section 1952.001 shall assess a premium surcharge in

an amount prescribed by the department against an insured for no

more than three years immediately following the date the insured

is convicted of:

(1) an offense relating to the operating of a motor vehicle

while intoxicated in violation of Section 49.04 or 49.07, Penal

Code; or

(2) an offense under Section 49.08, Penal Code.

(b) An insurer may apply the premium surcharge described by

Subsection (a) only to a private passenger automobile policy, as

defined by the department.

(c) If an insured assessed a premium surcharge under Subsection

(a) is convicted of an offense under one of the statutes listed

in Subsection (a)(1) or (2) during the period the insured is

assessed the premium surcharge, the period for which the premium

surcharge is assessed is increased by three additional

consecutive years for each conviction.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1H.001, eff. April 1, 2009.

SUBCHAPTER C. LOSS AND EXPENSE EXPERIENCE

Sec. 1953.101. RECORDING AND REPORTING OF LOSS AND EXPENSE

EXPERIENCE AND OTHER DATA. (a) The commissioner shall adopt

reasonable rules and statistical plans for the recording and

reporting of loss experience and other required data by insurers.

The rules and plans must ensure that each insurer's total loss

and expense experience is made available at least as frequently

as annually in the form and with the detail necessary to aid in

determining whether rates and rating systems in use under the

following provisions comply with the standards adopted under

those provisions:

(1) this chapter;

(2) Articles 5.01, 5.03, and 5.04, if applicable;

(3) Subchapters A and B, Chapter 1806; and

(4) Chapters 1951 and 1952.

(b) In adopting the rules, the commissioner shall adopt rules

that are as uniform as is practicable to the rules and forms of

statistical plans used in other states.

(c) Each insurer shall use the statistical plans adopted under

this section to record and report loss experience and other

required data in accordance with the rules adopted by the

commissioner.

(d) The commissioner may modify statistical plans adopted under

this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1H.001, eff. April 1, 2009.

Sec. 1953.102. RULES ALLOWING INTERCHANGE OF LOSS EXPERIENCE

INFORMATION. The commissioner may adopt reasonable rules to

allow the interchange of loss experience information as necessary

for the application of rating plans.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1H.001, eff. April 1, 2009.

Sec. 1953.103. EXCHANGE OF INFORMATION AND EXPERIENCE DATA WITH

OTHER STATES. To further the uniform administration of rating

laws, the department or an insurer may:

(1) exchange information and experience data with insurance

supervisory officials, insurers, and rating organizations in

other states; and

(2) consult and cooperate with the individuals or entities

described by Subdivision (1) with respect to ratemaking and the

application of rating systems.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1H.001, eff. April 1, 2009.

Sec. 1953.104. SWORN STATEMENTS. (a) The department may

require a sworn statement from an insurer affected by this

subchapter that shows:

(1) the insurer's experience on any classification or

classifications of risks; and

(2) other information that is necessary or helpful in performing

duties or exercising authority imposed by law.

(b) The department shall prescribe the necessary forms for

statements and reports required under Subsection (a) with due

regard for the rules, methods, and forms in use in other states

for similar purposes so that uniformity of statistics is not

disturbed.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1H.001, eff. April 1, 2009.



CHAPTER 2001. GENERAL PROVISIONS: FIRE INSURANCE AND ALLIED LINES, INCLUDING RESIDENTIAL PROPERTY INSURANCE

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE D. FIRE INSURANCE AND ALLIED LINES,

INCLUDING RESIDENTIAL PROPERTY INSURANCE

CHAPTER 2001. GENERAL PROVISIONS: FIRE INSURANCE AND ALLIED

LINES, INCLUDING RESIDENTIAL PROPERTY INSURANCE

Sec. 2001.001. APPLICABILITY OF SUBTITLE. (a) Each insurance

policy or contract insuring property in this state against loss

by fire, including a policy or contract or portion of a policy or

contract that insures the shore end of a marine risk against loss

by fire, must be issued in accordance with:

(1) this chapter;

(2) Section 403.002;

(3) Subchapter C, Chapter 5;

(4) Subchapter H, Chapter 544;

(5) Subchapter D, Chapter 1806; and

(6) Chapters 252, 2002, 2003, 2004, 2005, 2006, and 2171.

(b) An insurer issuing an insurance policy or contract described

by Subsection (a), including a fire insurance company, marine

insurance company, fire and marine insurance company, and fire

and tornado insurance company, is governed by the laws described

by Subsection (a).

(c) This section applies to an insurer or to an insurance policy

or contract regardless of:

(1) the kind and character of property insured;

(2) whether the property is:

(A) fixed or movable;

(B) stationary or in transit; or

(C) consigned or billed for shipment inside or outside the

boundaries of this state or to a foreign country;

(3) whether the insurer is organized:

(A) under the laws of this state, another state, territory, or

possession of the United States, or a foreign country; or

(B) by authority of the federal government; or

(4) the kind of insurer or the name of the insurer issuing the

policy or contract.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2001.002. RATES. (a) Rates for all lines of insurance

subject to a law described by Section 2001.001(a) are determined

as provided by Chapter 2251 and Article 5.13-2.

(b) The requirement imposed by Subsection (a) does not affect

the requirement for the commissioner to conduct inspections of

commercial property and prescribe a manual of rules and rating

schedules for commercial property under a law described by

Section 2001.001(a).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2001.003. AUTHORITY TO REQUIRE SWORN STATEMENTS. For an

insurer described by Section 2001.001, the department may require

from the insurer or a director, officer, representative, or agent

of the insurer a sworn statement covering any period that states:

(1) the rates and premiums collected for fire insurance on each

class of risks and on all property in this state;

(2) the causes of fire, if known to the insurer or individual or

if the insurer or individual possesses relevant information or

data or can obtain the information or data at reasonable expense;

and

(3) all necessary facts and information to allow the department

to determine enforcement and to enforce a law described by

Section 2001.001(a).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2001.004. AUTHORITY TO INSPECT AND TAKE TESTIMONY REGARDING

RECORDS. (a) The commissioner or a person authorized by the

commissioner may:

(1) visit:

(A) a general, local, or other office of an insurer engaged in

the business of insurance in this state;

(B) the insurer's home office located outside this state, if

applicable; and

(C) the office of any of the insurer's officers, directors,

agents, or other representatives; and

(2) require the insurer or an officer, director, agent, or other

representative of the insurer to produce for inspection by the

commissioner or the commissioner's authorized representative all

of the books, records, and papers of the insurer, officer,

director, agent, or representative.

(b) The commissioner or the commissioner's authorized

representative may:

(1) examine and make or have made copies of the books, records,

and papers described by Subsection (a); and

(2) take testimony under oath regarding the books, records, and

papers and compel the attendance of witnesses for that purpose.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2001.005. AUTHORITY TO REQUIRE PROVISION OF DATA. The

department may require:

(1) any or all of the fire insurance companies engaged in the

business of insurance in this state to jointly or separately

provide to the department any data the company or companies

possess, including maps, tariffs, inspection reports, and any

data affecting fire insurance risks in this state or any part of

this state; and

(2) any two or more of those companies or any joint agents or

representatives of the companies to provide to the department for

use in implementing a law described by Section 2001.001(a) any

data the companies, agents, or representatives possess.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2001.006. REPORT OF INFORMATION RELATING TO CERTAIN FIRE

LOSSES. (a) The state fire marshal, a fire marshal of a

political subdivision of this state, the chief of a fire

department in this state, or a peace officer in this state may

request an insurer investigating a fire loss of property in which

damages or losses exceed $1,000 to release information in the

insurer's possession relating to that loss. The insurer shall

release the requested information and cooperate with the

official. The requested information may include only:

(1) an insurance policy relevant to the fire loss under

investigation and any application for a policy;

(2) policy premium payment records;

(3) the history of the insured's previous claims for fire loss;

and

(4) material relating to the investigation of the loss,

including:

(A) statements of any person;

(B) proof of loss; or

(C) other relevant evidence.

(b) This section does not authorize a public official or agency

to adopt or require any type of periodic report by an insurer.

(c) An insurer that has reason to suspect that a fire loss to

the property of a person insured by the insurer was caused by

incendiary means and that receives a request for information

under Subsection (a) shall:

(1) notify the requesting official and provide the official with

all relevant material acquired during the insurer's investigation

of the fire loss;

(2) cooperate with and take any action requested of the insurer

by a law enforcement agency; and

(3) permit a person ordered by a court to inspect any of the

insurer's records relating to the insurance policy and the loss.

(d) In the absence of fraud or malice, an insurer or a person

who provided information on the insurer's behalf is not liable

for damages in a civil action or subject to criminal prosecution

for an oral or written statement made or any other action taken

that is necessary to supply information required under this

section.

(e) An official or a department or agency employee who receives

information under this section shall maintain the confidentiality

of the information until the information is required to be

released in a criminal or civil proceeding.

(f) An official described by Subsection (a) may be required to

testify as to any information in the official's possession

regarding the fire loss of property in a civil action in which a

person seeks recovery for the loss from an insurer under an

insurance policy.

(g) A person may not intentionally:

(1) refuse to release information requested under Subsection

(a);

(2) refuse to notify the fire marshal of a fire loss required to

be reported under Subsection (c);

(3) refuse to provide the fire marshal with relevant information

required to be provided under Subsection (c); or

(4) fail to maintain the confidentiality of information that is

confidential under Subsection (e).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2001.007. CRIMINAL PENALTY. (a) An officer or director of

a fire insurance company described by Section 2001.001, or an

agent or person acting on behalf of or employed by a fire

insurance company described by Section 2001.001, commits an

offense if the officer, director, agent, or person intentionally:

(1) performs or causes to be performed, alone or in conjunction

with a corporation, company, or person, an act prohibited by a

law described by Section 2001.001(a);

(2) fails to perform an act required to be performed by a law

described by Section 2001.001(a);

(3) permits an act prohibited by a law described by Section

2001.001(a); or

(4) otherwise violates a law described by Section 2001.001(a).

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $300 or more than $1,000.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2001.008. IMMUNITY FROM PROSECUTION. (a) A person is not

excused from giving testimony or producing evidence when legally

required at the trial of another person charged with violating a

law relating to fire insurance on the ground that the testimony

or evidence may incriminate the person under the laws of this

state.

(b) A person may not be prosecuted or subjected to a penalty or

forfeiture for or because of a transaction, matter, or thing

about which the person testifies or produces evidence under this

section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2001.009. LIMITATION ON COMPENSATION AND EXPENSES. The

total amount of necessary compensation for experts, clerical

personnel, and other department employees and necessary expenses,

including travel expenses, incurred by the department in

implementing the laws described by Section 2001.001(a) may not

exceed the amount of the assessments on the gross premiums of all

fire insurance companies engaged in the business of insurance in

this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2001.010. PUBLIC GUIDE RELATING TO COMMERCIAL PROPERTY

RATING. (a) In this section, "rating agency" means a public or

private legal entity that is authorized to conduct commercial

property rating in this state.

(b) The commissioner shall make available to the public a

generalized guide that:

(1) summarizes the procedures used by the department or other

rating agency to rate nonresidential commercial buildings in this

state; and

(2) specifies how different construction elements and techniques

used in a building project affect the insurance rating of the

completed building.

(c) The commissioner may charge a reasonable fee to cover the

administrative costs of producing and distributing the guide.

(d) The commissioner shall review the information in the guide

in January of each odd-numbered year and shall revise the guide

as necessary to incorporate any changes that have occurred in the

preceding biennium that affect the information.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2002. POLICY PROVISIONS AND FORMS FOR FIRE INSURANCE AND ALLIED LINES, INCLUDING RESIDENTIAL PROPERTY INSURANCE

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE D. FIRE INSURANCE AND ALLIED LINES,

INCLUDING RESIDENTIAL PROPERTY INSURANCE

CHAPTER 2002. POLICY PROVISIONS AND FORMS FOR FIRE INSURANCE AND

ALLIED LINES, INCLUDING RESIDENTIAL PROPERTY INSURANCE

SUBCHAPTER A. POLICY PROVISIONS

Sec. 2002.001. ENDORSEMENTS REDUCING AMOUNT OF COVERAGE. An

insurer may not use an endorsement to a policy form to which

Article 5.35, Subchapter B, or Subchapter B, Chapter 2301,

applies that reduces the amount of coverage that would otherwise

be provided under the policy unless:

(1) the insured requests the endorsement; or

(2) the insurer provides the policyholder with a written

explanation of the change made by the endorsement before the

effective date of the change.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2002.002. LIEN ON INSURED PROPERTY. A provision in an

insurance policy issued by an insurer subject to this subtitle or

Subchapter C, Chapter 5, is void if the provision states that the

encumbrance of the insured property by a lien of any character at

the time of or after the policy's issuance renders the policy

void.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2002.003. COVERAGES FOR SPOUSES AND FORMER SPOUSES. A

homeowners insurance policy or fire insurance policy promulgated

under Article 5.35 or filed and in effect as provided by

Subchapter B, Chapter 2301, may not be delivered, issued for

delivery, or renewed in this state unless the policy contains the

following language: "It is understood and agreed that this

policy, subject to all other terms and conditions contained in

this policy, when covering residential community property, as

defined by state law, shall remain in full force and effect as to

the interest of each spouse covered, irrespective of divorce or

change of ownership between the spouses unless excluded by

endorsement attached to this policy until the expiration of the

policy or until canceled in accordance with the terms and

conditions of this policy."

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2002.004. JEWELRY COVERAGE. (a) In this section,

"personal property insurance" means insurance against damage to

or loss of tangible personal property, including coverage

provided in a homeowners insurance policy, residential fire and

allied lines insurance policy, or farm and ranch owners insurance

policy.

(b) This section applies to each insurer that provides personal

property insurance in this state, including a county mutual

insurance company, farm mutual insurance company, Lloyd's plan,

and reciprocal or interinsurance exchange.

(c) An insurer that provides personal property insurance

coverage in this state for jewelry may elect to pay either:

(1) the stated value of the jewelry item; or

(2) the actual cost of replacing the jewelry item with one of

like kind and quality.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2002.005. COINSURANCE CLAUSES. (a) Except as otherwise

provided by this section, an insurer subject to this subtitle or

Subchapter C, Chapter 5, may not issue an insurance policy or

contract covering property in this state that contains a clause

that:

(1) requires the insured to obtain or maintain a larger amount

of insurance than expressed in the policy or contract; or

(2) in any way provides that the insured is liable as a

coinsurer with the insurer issuing the policy or contract for any

part of the loss or damage that may be caused by fire to the

property described in the policy or contract.

(b) A clause described by Subsection (a) is void.

(c) A coinsurance clause may be included in an insurance policy

written on cotton, grain, or other products in the process of

marketing, shipping, storing, or manufacturing.

(d) An insured may be given an option to accept an insurance

policy or contract that contains a clause described by Subsection

(a) covering a class of property other than the property

described by Subsection (c), a private dwelling, or a stock of

merchandise offered for sale at retail that has a value of less

than $10,000, if the insured is allowed a reduction in the

premium rate for the policy or contract. A clause to which this

subsection applies is valid and binding. The commissioner may

promulgate the premium rates that apply to a coinsurance clause

under this subsection.

(e) The commissioner by order may authorize or require the use

of any form of coinsurance clause in connection with an insurance

policy that insures against the hazards of tornado, windstorm,

and hail on any class of property. The commissioner may adopt

rules with reference to:

(1) coinsurance clauses authorized or required by this

subsection and the use of those clauses; and

(2) credits in premium rates for the use of coinsurance clauses

authorized or required by this subsection.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2002.006. PROVISIONS GOVERNING CERTAIN CONDITIONS OR RISKS.

(a) This chapter; Sections 403.002, 2001.001-2001.006,

2001.009, and 2001.010; Subchapter H, Chapter 544; Subchapter D,

Chapter 1806; Chapters 2003, 2004, 2006, and 2171; and Articles

5.25, 5.25A, 5.25-3, 5.26, 5.27, 5.28, 5.29, 5.30, 5.31, 5.32,

5.34, 5.35, 5.39, 5.40, and 5.41 govern the following in the same

manner and to the same extent those provisions govern fire

insurance and fire insurance rates:

(1) insurance coverage for any of the following conditions or

risks:

(A) weather or climatic conditions, including lightning,

tornado, windstorm, hail, cyclone, rain, or frost and freeze;

(B) earthquake or volcanic eruption;

(C) smoke or smudge;

(D) excess or deficiency of moisture;

(E) flood;

(F) the rising water of an ocean or an ocean's tributary;

(G) bombardment, invasion, insurrection, riot, civil war or

commotion, military or usurped power, or any order of a civil

authority made to prevent the spread of a conflagration, epidemic

or catastrophe;

(H) vandalism or malicious mischief;

(I) strike or lockout;

(J) explosion, as provided by Subsection (b);

(K) water or other fluid or substance resulting from:

(i) the breakage or leakage of a sprinkler, pump, or other

apparatus erected for extinguishing fire, or a water pipe or

other conduit or container; or

(ii) casual water entering a building through a leak or opening

in the building or by seepage through building walls; or

(L) accidental damage to a sprinkler, pump, fire apparatus,

pipe, or other conduit or container described by Paragraph

(K)(i);

(2) premium rates in this state for the insurance described by

Subdivision (1); and

(3) all matters pertaining to the insurance described by

Subdivision (1), except as provided by this section with respect

to marine insurance as defined by Section 1807.001.

(b) In this section:

(1) "explosion" includes:

(A) the explosion of a pressure vessel, other than a steam

boiler of more than 15 pounds pressure, in a building designed

and used solely for residential purposes by not more than four

families;

(B) an explosion of any kind originating outside of an insured

building or outside of the building containing the insured

property;

(C) the explosion of a pressure vessel that does not contain

steam or that is not operated with steam coils or steam jets; and

(D) an electric disturbance causing or concomitant with an

explosion in public service or public utility property; and

(2) insurance coverage for explosion does not include coverage

for loss of or damage to any property of the insured resulting

from the explosion of or injury to:

(A) a boiler, heater, or other fired pressure vessel;

(B) an unfired pressure vessel;

(C) a pipe or container connected with a boiler or vessel

described by Paragraph (A) or (B);

(D) an engine, turbine, compressor, pump, or wheel;

(E) an apparatus generating, transmitting, or using electricity;

or

(F) any other machinery or apparatus connected with or operated

by a boiler, vessel, or machine described by Paragraphs (A)-(E).

(c) This section does not apply to:

(1) a farm mutual insurance company operating under Chapter 911;

(2) a county mutual insurance company operating under Chapter

912;

(3) a mutual insurance company engaged in business under Chapter

12, Title 78, Revised Statutes, before that chapter's repeal by

Section 18, Chapter 40, Acts of the 41st Legislature, 1st Called

Session, 1929, as amended by Section 1, Chapter 60, General Laws,

Acts of the 41st Legislature, 2nd Called Session, 1929, that

retains the rights and privileges under the repealed law to the

extent provided by those sections;

(4) the making of inspections or issuance of certificates of

inspections on a boiler, apparatus, or machinery described by

Subsection (b)(2), whether insured or otherwise; or

(5) the insurance of a vessel or craft, its cargo, marine

builder's risk, marine protection and indemnity, or another risk

commonly insured under a marine insurance policy, as

distinguished from an inland marine insurance policy.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. POLICY FORMS

Sec. 2002.051. POLICY FORMS AND ENDORSEMENTS FOR RESIDENTIAL

PROPERTY INSURANCE. Notwithstanding Subsections (a)-(j), Article

5.35, policy forms and endorsements for residential property

insurance in this state are regulated under Subchapter A, Chapter

2301, and Article 5.13-2.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2002.052. APPLICABILITY OF OTHER LAW TO RESIDENTIAL

PROPERTY INSURANCE. An insurer may continue to use a policy form

or endorsement promulgated, approved, or adopted by the

commissioner under Article 5.35 before June 11, 2003, on

notification in writing to the commissioner that the insurer will

continue to use the policy form or endorsement.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER C. ITEMS PROVIDED TO POLICYHOLDER IN CONNECTION WITH

INSURANCE POLICY

Sec. 2002.101. RATE ANALYSIS. (a) On issuing a fire insurance

policy, an insurer engaged in the business of fire insurance in

this state shall provide the policyholder with a written analysis

of the rate or premium charged for the policy showing the items

of charge and credit that determine the rate or premium.

(b) Subsection (a) does not apply if the insurer has previously

provided the policyholder with an analysis of the rate or

premium.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2002.102. NOTICE OF RENEWAL. (a) An insurer, including a

farm mutual insurance company, county mutual insurance company,

Lloyd's plan, or reciprocal or interinsurance exchange, that

renews a homeowners insurance policy, fire and residential allied

lines insurance policy, farm and ranch owners insurance policy,

or farm and ranch insurance policy must provide the policyholder

with written notice of any difference between each form of the

policy offered to the policyholder on renewal and the form of the

policy held immediately before renewal.

(b) A notice provided under this section must be written in

plain language.

(c) The commissioner may adopt rules as necessary to implement

this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2003. PROCEDURES FOR EVALUATING FIRE LOSS RISK

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE D. FIRE INSURANCE AND ALLIED LINES,

INCLUDING RESIDENTIAL PROPERTY INSURANCE

CHAPTER 2003. PROCEDURES FOR EVALUATING FIRE LOSS RISK

SUBCHAPTER A. EVALUATING FIRE LOSS RISK

Sec. 2003.001. FIRE LOSS INFORMATION. (a) The department shall

ascertain as soon as practicable the annual fire loss in this

state.

(b) The department shall, in a manner that will aid in

determining equitable insurance rates and methods to reduce

annual fire loss and insurance rates of this state or

subdivisions of this state:

(1) obtain, make, and maintain records regarding the annual fire

loss in this state; and

(2) collect data concerning the annual fire loss as necessary to

enable the department to classify:

(A) fire losses in this state;

(B) the causes of those fire losses;

(C) the amount of the premiums collected for fire loss for each

class of risk; and

(D) the amount paid for the fire losses.

(c) The commissioner may designate one or more advisory

organizations or other agencies to gather, audit, and compile the

fire loss experience of insurers. The insurers shall bear the

costs incurred under this subsection.

(d) To implement this section, the department may:

(1) employ clerical personnel, inspectors, experts, and other

assistants; and

(2) incur other necessary expenses.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2003.002. FIRE SUPPRESSION RATINGS FOR BORDER

MUNICIPALITIES. In assigning or evaluating a fire suppression

rating for a municipality at or near the border between this

state and another state or the United Mexican States, the

commissioner shall consider the existence and capabilities of a

fire department or volunteer fire department that:

(1) serves an adjoining or nearby municipality in the other

state or the United Mexican States; and

(2) by agreement or by long-standing practice provides fire

suppression services to the municipality in this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2003.003. CREDIT FOR REDUCING FIRE HAZARD. The

commissioner may give a locality, municipality, or other

political subdivision credit for:

(1) each fire hazard that the locality, municipality, or other

political subdivision reduces or removes;

(2) additional fire-fighting equipment, increased police

protection, or any other equipment or improvement that tends to

reduce the fire hazard of the locality, municipality, or other

political subdivision; and

(3) a good fire record made by the locality, municipality, or

other political subdivision.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2003.004. POLICYHOLDER CREDIT FOR REDUCING HAZARD. (a)

The commissioner may require an insurer to give credit to a

policyholder for a hazard that the policyholder reduces or

removes.

(b) For purposes of this section, the following actions

constitute a reduction in hazard by a policyholder:

(1) the installation of a new standard fire hydrant approved by

the department within the required distance of a risk, as

prescribed by the department; or

(2) the use of compressed air foam technology in fire-fighting

equipment.

(c) The insurer shall give credit in the proportion that the

hazard is reduced or removed and shall refund to the policyholder

the proportional part of the unearned premium charged for the

hazard that is reduced or removed.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. MUNICIPAL FIRE LOSS LISTS

Sec. 2003.051. ANNUAL LIST OF INSURED FIRE LOSSES BY

MUNICIPALITY. (a) The department shall compile for each

municipality in this state a list for distribution to the

municipality of the insured fire and lightning losses that:

(1) exceed $100; and

(2) are paid in the municipality for the preceding statistical

year under policy forms:

(A) adopted or approved by the commissioner and authorized for

use by Section 2301.052(b); or

(B) filed and in effect as provided by Section 2301.052(a).

(b) Each list must include:

(1) the name of each person recovering a loss under a policy

form described by Subsection (a);

(2) the address or location where the loss occurred; and

(3) the amount paid by the insurer on the loss.

(c) The department shall develop each list from information

obtained from insurer reports of individual losses during the

statistical year.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2003.052. MUNICIPALITY'S REQUEST FOR LIST; RETURN REPORT.

(a) The department shall provide to a municipality a copy of the

list compiled under Section 2003.051 for the municipality on the

request of the municipality or the municipality's authorized

agent or fire marshal.

(b) Each municipality shall investigate the information

contained in the list to determine the losses actually occurring

within the limits of the municipality. The municipality shall

report to the department:

(1) a list of the losses that actually occurred within the

limits of the municipality;

(2) a list of the losses that did not occur within the limits of

the municipality; and

(3) other evidence essential to establishing the losses

occurring in the municipality.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2003.053. LIST CORRECTIONS; USE. The department shall:

(1) make changes that the department considers appropriate to

correct the list compiled under Section 2003.051 for a

municipality; and

(2) use the corrected list to determine the fire record credit

or debit for the municipality for the next year.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2003.054. CHARGE FOR LIST AND FIRE RECORD SYSTEM. The

commissioner shall set and collect a charge for compiling and

providing a list under this subchapter and as the commissioner

considers appropriate for administering the fire record system.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2003.055. DEPARTMENT AUTHORITY TO REQUIRE PROVISION OF FIRE

LOSS INFORMATION. To accumulate statistical information for the

control and prevention of fires, the department may require each

municipality in this state and each insurer engaged in business

in this state to provide to the department a complete and

accurate report that lists all fire and lightning losses

occurring in this state that are reflected in the municipality's

or insurer's records.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2003.056. DISCRETIONARY PROVISION OF LIST. The department

is not required to provide a list compiled under this subchapter

if the fire record system is not in effect.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER C. VOLUNTARY INSPECTION PROGRAM

Sec. 2003.101. DEFINITIONS. In this subchapter:

(1) "Inspection" means a physical inspection of property for

which residential property insurance is sought.

(2) "Inspection certificate" means a certificate issued under

this subchapter by an inspector indicating that the condition of

property meets or exceeds minimum standards.

(3) "Inspector" means a person authorized by the commissioner to

perform inspections under this subchapter.

(4) "Minimum standards" means the standards adopted by the

commissioner by rule regarding the insurability of property under

this subchapter.

(5) "Residential property insurance" means insurance against

loss to real or tangible personal property at a fixed location

that is provided though a homeowners insurance policy, a

residential fire and allied lines insurance policy, or a farm and

ranch owners insurance policy.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2003.102. RIGHT TO VOLUNTARY INSPECTION OF PROPERTY

CONDITION. A person with an insurable interest in real or

tangible personal property at a fixed location who desires to

purchase residential property insurance may obtain an independent

inspection of the condition of the property by an inspector

authorized to perform inspections under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2003.103. PLAN OF OPERATION. (a) The commissioner shall

adopt a plan of operation for the voluntary inspection program.

(b) The plan of operation must include rules and standards for

the voluntary inspection program, including:

(1) the manner and scope of the inspections to be performed;

(2) the contents of the written evaluation report;

(3) the form of the inspection certificate to be issued;

(4) the term during which an inspection certificate is valid;

(5) rules for the certification or licensing of persons

authorized to perform inspections under the program; and

(6) the fee that may be charged a person requesting an

inspection under the program.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2003.104. ELIGIBLE INSPECTORS. Persons who may be

certified or licensed to perform inspections under this

subchapter include:

(1) a person licensed to perform real property inspections under

Chapter 1102, Occupations Code; and

(2) a designated employee or agent of a county or municipality

that chooses to establish a voluntary inspection program to

inspect residential properties within the territorial limits of

the county or municipality.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2003.105. PRESUMPTION OF INSURABILITY. (a) The existence

of an inspection certificate issued under this subchapter creates

a presumption that the condition of the property inspected is

adequate for the issuance of residential property insurance.

(b) If an inspection certificate is used in whole or in part to

determine insurability, an insurer may require as a condition of

issuing a residential property insurance policy that the

applicant for that insurance provide a written statement that

there has not been a material or substantial change to the

property condition since the date of the inspection certificate.

(c) An insurer who receives an inspection certificate may not

use the condition of the property as grounds to refuse to issue

or renew residential property insurance unless the insurer:

(1) reinspects the property; and

(2) specifies the areas of deficiency in the insurer's

declination letter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2003.106. ENFORCEMENT. The commissioner by rule may

provide for the use of any disciplinary procedure authorized by

this code to:

(1) maintain the integrity of the voluntary inspection program;

or

(2) ensure compliance with this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2003.107. RULES. In addition to the plan of operation

adopted under Section 2003.103, the commissioner may adopt rules

that are appropriate to accomplish the purposes of this

subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2004. RESIDENTIAL PROPERTY INSURANCE IN UNDERSERVED AREAS

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE D. FIRE INSURANCE AND ALLIED LINES,

INCLUDING RESIDENTIAL PROPERTY INSURANCE

CHAPTER 2004. RESIDENTIAL PROPERTY INSURANCE IN UNDERSERVED AREAS

Sec. 2004.001. DEFINITION. In this chapter, "residential

property insurance" means insurance against loss to real or

tangible personal property at a fixed location that is provided

through a homeowners insurance policy, residential fire and

allied lines insurance policy, or farm and ranch owners insurance

policy.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2004.002. DESIGNATION OF UNDERSERVED AREAS. (a) The

commissioner by rule may designate an area as an underserved area

for residential property insurance.

(b) In determining which areas to designate as underserved, the

commissioner shall consider:

(1) whether residential property insurance is not reasonably

available to a substantial number of owners of insurable property

in the area; and

(2) any other relevant factor as determined by the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2004.003. AUTHORIZATION FOR ISSUANCE OF INSURANCE. An

insurer authorized to write property or casualty insurance in

this state, including a Lloyd's plan and a reciprocal or

interinsurance exchange, that writes residential property

insurance in this state may write that insurance on forms adopted

under this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2004.004. EXCLUSION OF CERTAIN COVERAGE. Insurance

provided under this chapter may not include windstorm and hail

insurance coverage for a risk eligible for that coverage under

Chapter 2210.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2004.005. AVAILABILITY OF COVERAGE. In a designated

underserved area, each insurer described by Section 2004.003

shall provide to the insurer's agents, and the agents shall offer

to all insureds, the full range of coverages prescribed under

this chapter subject to the insurer's applicable rates and

underwriting guidelines.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2004.006. POLICY FORMS. (a) The commissioner shall adopt

policy forms for residential property insurance that are

specifically for use in designated underserved areas. The policy

forms must include a basic policy covering fire and allied lines

perils with endorsements providing additional coverage at the

insured's option.

(b) An insurer writing insurance in an underserved area may use

the policy forms adopted under this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2004.007. INAPPLICABILITY OF CERTAIN LAWS TO PREMIUMS. The

premium for an insurance policy written under this chapter is

not:

(1) subject to tax under Chapter 221; and

(2) considered net direct premiums under Section 2210.003(7).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2004.008. RATES. Rates for coverage provided under this

chapter are determined according to the provisions of this code

applicable to the insurer providing the coverage.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2005. HOME WARRANTY AND HOME PROTECTION INSURANCE

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE D. FIRE INSURANCE AND ALLIED LINES,

INCLUDING RESIDENTIAL PROPERTY INSURANCE

CHAPTER 2005. HOME WARRANTY AND HOME

PROTECTION INSURANCE

Sec. 2005.001. DEFINITIONS. In this chapter:

(1) "Home protection insurance" means coverage insuring a

purchaser of a home protection service or product against actual

property loss.

(2) "Home protection service or product" means a service or

product used for the protection of residential property,

including a service or product provided by a person regulated

under Chapter 1702, Occupations Code.

(3) "Home warranty insurance" means coverage:

(A) insuring performance by a builder of residential property of

the builder's warranty obligations to a purchaser of the

residential property; or

(B) insuring against named defects arising from failure of the

builder to construct residential property in accordance with

specified construction standards.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2005.002. AUTHORIZATION TO WRITE CERTAIN INSURANCE. An

insurer authorized to engage in the business of fire insurance

and allied lines or inland marine insurance may write home

warranty insurance or home protection insurance in this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2005.003. MANNER OF REGULATION. Home warranty insurance or

home protection insurance is not inland marine insurance, but is

governed in the same manner and to the same extent as inland

marine insurance.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2005.004. LIMITS OF COVERAGE. The amount of coverage under

a home protection insurance policy may not exceed $2,000 for any

single occurrence.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2006. PREMIUM RATE DISCOUNTS

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE D. FIRE INSURANCE AND ALLIED LINES,

INCLUDING RESIDENTIAL PROPERTY INSURANCE

CHAPTER 2006. PREMIUM RATE DISCOUNTS

SUBCHAPTER A. OPTIONAL PREMIUM DISCOUNT FOR USE OF INSULATING

CONCRETE FORM SYSTEM

Sec. 2006.001. DEFINITIONS. In this subchapter:

(1) "Applicant" includes:

(A) an applicant for new insurance coverage; and

(B) a policyholder renewing insurance coverage.

(2) "Insulating concrete form system" means a building

construction system primarily used to frame exterior walls in

which polystyrene foam forms are placed in the walls of a

structure under construction and filled with concrete and steel

reinforcing material to become a permanent part of the structure.

(3) "Insurer" means an insurer authorized to write property and

casualty insurance in this state, including:

(A) a county mutual insurance company;

(B) a farm mutual insurance company;

(C) a Lloyd's plan; and

(D) a reciprocal or interinsurance exchange.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2006.002. OPTIONAL PREMIUM DISCOUNT. (a) In accordance

with the rules adopted by the commissioner under this subchapter,

an insurer may grant to an applicant a discount in the

applicant's homeowners insurance premiums for insured property on

receipt of written verification from the applicant that the

property was constructed with an insulating concrete form system.

(b) The commissioner by rule shall prescribe the requirements

for determining that a structure was constructed with an

insulating concrete form system.

(c) Verification under this section must comply with the

requirements prescribed by the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2006.003. PROPERTY INSPECTION. (a) If determined

necessary by the commissioner, the rules adopted under this

subchapter may require an inspection of the property to be

insured.

(b) The applicant shall pay the costs of a required inspection.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2006.004. PREMIUM DISCOUNT; EXCEPTION. (a) The

commissioner by rule shall establish the premium discount under

this subchapter based on sound actuarial principles.

(b) The commissioner may approve a premium discount greater or

less than the discount established by rule under Subsection (a)

if:

(1) the insurer files the proposed discount with the department;

and

(2) the commissioner determines that the proposed discount is

actuarially justified.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2006.005. RULES. The commissioner may adopt rules as

necessary to implement this subchapter in addition to other rules

adopted under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. OPTIONAL PREMIUM DISCOUNT FOR CERTAIN RESIDENTIAL

PROPERTY INSURANCE POLICIES

Sec. 2006.051. DEFINITIONS. In this subchapter:

(1) "Affiliate" means an entity classified as an affiliate under

Section 823.003.

(2) "Insurer" means an insurer authorized to write residential

property insurance, including:

(A) a county mutual insurance company;

(B) a farm mutual insurance company;

(C) a Lloyd's plan; and

(D) a reciprocal or interinsurance exchange.

(3) "Residential property insurance" means property or property

and casualty insurance covering a dwelling, including:

(A) homeowners insurance;

(B) residential fire and allied lines insurance;

(C) farm and ranch insurance; and

(D) farm and ranch owners insurance.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2006.052. OPTIONAL PREMIUM DISCOUNT. (a) Except as

provided by Section 2006.053, an insurer that issues a

residential property insurance policy may:

(1) discount the premiums that would otherwise be charged for

the policy by not less than three percent if the policyholder:

(A) has continuously been a residential property insurance

policyholder with the insurer or an affiliate of the insurer; and

(B) has not filed a residential property insurance claim during

the three years before the effective date of the policy; and

(2) increase the amount of the discount by one percent for each

subsequent year in which the policyholder:

(A) has been a residential property insurance policyholder with

the insurer or an affiliate of the insurer; and

(B) has not filed a residential property insurance claim.

(b) This section applies to an insurer that uses a tier

classification or discount program that has a premium consequence

based in whole or in part on claims experience, regardless of

whether any of the policies that continuously covered the

policyholder was a different kind of residential property

insurance policy from the policy eligible for the premium

discount.

(c) A residential property insurance claim under this section

does not include a claim:

(1) resulting from a loss caused by natural causes;

(2) that is filed but is not paid or payable under the policy;

or

(3) that an insurer is prohibited from using under Section

544.353.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.040(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.040(a), eff. September 1, 2007.

Sec. 2006.0521. COMPLIANCE WITH OTHER LAW REQUIRED. Any change

in the amount of a premium discount provided under this

subchapter must comply with the requirements of Section 551.107.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.040(b), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.040(b), eff. September 1, 2007.

Sec. 2006.053. APPROVAL OF ACTUARIALLY JUSTIFIED PREMIUM

DISCOUNT. The commissioner may approve a premium discount filed

with the department that is greater or less than the discount

specified by this subchapter if the commissioner determines the

discount is actuarially justified.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2006.054. LIMIT ON PREMIUM DISCOUNT. An insurer that

provides a premium discount under this subchapter is not required

to provide the discount in an amount that exceeds 10 percent of

the premiums that would otherwise be charged for the residential

property insurance policy.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2006.055. RULES AND GUIDELINES. (a) The commissioner

shall adopt rules as necessary to implement this subchapter.

(b) The commissioner by rule shall establish guidelines under

which an insurer that provides a premium discount under this

subchapter shall determine the appropriate discount based on

sound actuarial principles.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2007. ASSESSMENT FOR RURAL FIRE PROTECTION

INSURANCE CODETITLE 10. PROPERTY AND CASUALTY INSURANCESUBTITLE D. FIRE INSURANCE AND ALLIED LINES,INCLUDING RESIDENTIAL PROPERTY INSURANCECHAPTER 2007. ASSESSMENT FOR RURAL FIRE PROTECTIONSec. 2007.001. APPLICABILITY OF CHAPTER. This chapter applies only to an insurer that:(1) is authorized to engage in business in this state, including a stock company, mutual insurance company, farm mutual insurance company, county mutual insurance company, Lloyd's plan, and reciprocal or interinsurance exchange; and(2) writes a policy of:(A) homeowners insurance;(B) fire insurance;(C) farm and ranch owners insurance;(D) private passenger automobile physical damage insurance;(E) commercial automobile physical damage insurance; or(F) commercial multiple peril insurance.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2007.002. ASSESSMENT. The comptroller shall assess against all insurers to which this chapter applies a combined total of $30 million for each 12-month period.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.Amended by: Acts 2007, 80th Leg., R.S., Ch. 932, Sec. 20, eff. June 15, 2007.

Sec. 2007.003. DETERMINATION OF ASSESSMENT. (a) In this section, "net direct premium" means the gross direct premium written and reported by an insurer on annual financial statements on:(1) an insurance policy described by Section 2007.001(2), other than a commercial multiple peril policy; and(2) the nonliability portion of a commercial multiple peril policy.(b) Each insurer shall pay a portion of the assessment in the proportion that the insurer's net direct premiums for the period for which the assessment is made bear to the aggregate net direct premiums written in this state by all insurers for that period.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2007.004. DATES OF ASSESSMENT AND PAYMENT. (a) The comptroller shall assess insurers under this chapter on or before September 1 of each year.(b) An insurer shall pay the amount of the insurer's assessment on or after the 60th day after the date the comptroller assesses the insurer.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2007.005. RECOVERY OF ASSESSMENT. An insurer may recover an assessment under this chapter by:(1) reflecting the assessment as an expense in a rate filing required under this code; or(2) charging the insurer's policyholders.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2007.006. NOTICE TO POLICYHOLDERS. (a) An insurer that recovers an assessment by charging the insurer's policyholders under Section 2007.005 shall provide notice to each policyholder regarding the amount of the assessment being recovered.(b) The notice may be included on:(1) a declarations page;(2) a renewal certificate; or(3) a billing statement.(c) The commissioner by rule may adopt a form for providing the notice.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2007.007. VOLUNTEER FIRE DEPARTMENT ASSISTANCE FUND. The comptroller shall credit assessments collected under this chapter to the volunteer fire department assistance fund created under Section 614.104, Government Code.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2007.008. RULES; COOPERATION. (a) The comptroller and the commissioner shall adopt rules as necessary to implement this chapter.(b) The comptroller and the department shall cooperate as necessary to implement this chapter.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.



CHAPTER 2008. COVERAGE FOR CERTAIN DAMAGE TO PROPERTY BUILT WHOLLY OR PARTIALLY OVER WATER

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE D. FIRE INSURANCE AND ALLIED LINES,

INCLUDING RESIDENTIAL PROPERTY INSURANCE

CHAPTER 2008. COVERAGE FOR CERTAIN DAMAGE

TO PROPERTY BUILT WHOLLY OR PARTIALLY OVER WATER

Sec. 2008.001. APPLICABILITY OF CHAPTER. This chapter applies

only to an insurer described by Section 2251.003(a).

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1H.002, eff. April 1, 2009.

Sec. 2008.002. COVERAGE; LIMITS AND DEDUCTIBLES. (a) An

insurance policy written by an insurer against loss or damage by

windstorm, hurricane, or hail may include coverage for:

(1) a building or other structure that is built wholly or

partially over water; and

(2) the corporeal movable property contained in a building or

structure described by Subdivision (1).

(b) An insurer that writes coverage described by Subsection (a)

may impose appropriate limits of coverage and deductibles for the

coverage.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1H.002, eff. April 1, 2009.



CHAPTER 2051. GENERAL PROVISIONS: WORKERS' COMPENSATION INSURANCE

INSURANCE CODETITLE 10. PROPERTY AND CASUALTY INSURANCESUBTITLE E. WORKERS' COMPENSATION INSURANCECHAPTER 2051. GENERAL PROVISIONS: WORKERS' COMPENSATION INSURANCESUBCHAPTER A. APPLICABILITY AND CONSTRUCTIONSec. 2051.001. DEFINITION. In this chapter, "insurance company" means a stock company, mutual insurance company, reciprocal or interinsurance exchange, or Lloyd's plan authorized to engage in the business of workers' compensation insurance in this state.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2051.002. CONSTRUCTION OF CERTAIN LAWS. The following shall be construed and applied independently of any other law that relates to insurance rates and forms or prescribes the duties of the commissioner or the department:(1) this chapter;(2) Chapter 251, as that chapter relates to workers' compensation insurance; and(3) Chapters 255, 426, 2052, 2053, and 2055.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.Amended by: Acts 2007, 80th Leg., R.S., Ch. 730, Sec. 2H.003, eff. April 1, 2009.Acts 2007, 80th Leg., R.S., Ch. 730, Sec. 3B.0591(f), eff. September 1, 2007.

SUBCHAPTER B. COMPENSATION AND EXPENSESSec. 2051.051. LIMITATION ON COMPENSATION AND EXPENSES. The total amount of necessary compensation of experts, clerical personnel, and other department employees, necessary travel expenses, and other expenses necessarily incurred to implement the purposes of the laws referenced in Sections 2051.002(1), (2), (3), (4), and (5) may not exceed the total amount assessed and collected from insurance companies writing workers' compensation insurance in this state.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER C. POLICYHOLDER DUTIESSec. 2051.101. DISCLOSURE BY POLICYHOLDER REQUIRED. (a) A policyholder shall fully disclose to the policyholder's insurance company:(1) information concerning the policyholder's ownership, change of ownership, operations, or payroll; and(2) the policyholder's records relating to workers' compensation insurance.(b) The commissioner shall adopt rules necessary to implement this section.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER D. DUTIES AND PROHIBITED ACTS; ENFORCEMENTSec. 2051.151. NOTICE OF CLAIMS INFORMATION TO POLICYHOLDER REQUIRED; ADMINISTRATIVE PENALTY. (a) Except as otherwise provided by Subsection (b), an insurance company that writes workers' compensation insurance in this state shall notify a policyholder of a claim that is filed against the policyholder's policy and, after the initial notice, the company shall notify the policyholder of:(1) any proposal to settle the claim; or(2) on receipt of a written request from the policyholder, any administrative or judicial proceeding relating to the resolution of the claim.(b) A policyholder may waive the notice required by Subsection (a).(c) An insurance company that writes workers' compensation insurance in this state, on the written request of a policyholder, shall provide to the policyholder:(1) a list of:(A) claims charged against the policy; and(B) payments made and reserves established on each claim; and(2) a statement explaining the effect of claims on premium rates.(d) The insurance company shall provide the information described by Subsection (c) in writing not later than the 30th day after the date the company receives the policyholder's written request for the information. For purposes of this subsection, information is considered to be provided to the policyholder on the date the information is:(1) received by the United States Postal Service; or(2) personally delivered to the policyholder.(e) An insurance company that fails to comply with this section commits a Class D administrative violation under Subtitle A, Title 5, Labor Code.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.Amended by: Acts 2007, 80th Leg., R.S., Ch. 730, Sec. 3B.041(a), eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 9.041(a), eff. September 1, 2007.

Sec. 2051.152. PROHIBITED ACTS BY PERSON; ADMINISTRATIVE PENALTY. (a) A person commits an administrative violation if the person:(1) to obtain workers' compensation insurance coverage for the person or another person, intentionally or knowingly:(A) makes a false statement;(B) misrepresents or conceals a material fact;(C) makes a false entry in, fabricates, alters, conceals, or destroys a document; or(D) conspires to commit an act listed in Paragraph (A), (B), or (C); or(2) intentionally and knowingly obtains or maintains:(A) workers' compensation insurance coverage from an insurer that is not authorized to engage in business in this state; or(B) alternative coverage from an insurer in violation of this code.(b) An administrative violation under Subsection (a) is punishable by an administrative penalty not to exceed $5,000 assessed in accordance with the procedures established for an administrative violation under Chapter 415, Labor Code.(c) Each day an administrative violation under Subsection (a)(2) occurs or continues is a separate violation.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2051.153. LIABILITY OF POLICYHOLDER FOR ADDITIONAL PREMIUM. (a) If a policyholder commits an administrative violation under Section 2051.152 and obtains workers' compensation insurance coverage at a premium that is less than the premium that would have been charged if the policyholder had not committed the administrative violation, the policyholder is liable to the insurer for:(1) the difference between the premium due and the premium actually charged; and(2) reasonable interest and attorney's fees.(b) For the purposes of this section, "insurer" includes the Texas Mutual Insurance Company.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2051.154. PROHIBITED ACT BY INSURER; ADMINISTRATIVE PENALTY. (a) An insurer commits an administrative violation if the insurer directly or indirectly requires a person to apply for or purchase an insurance policy, other than a workers' compensation insurance policy, as a condition of issuing a workers' compensation insurance policy.(b) An insurer that violates this section is subject to administrative penalties under Chapter 84.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2051.155. SANCTION OF AGENT REQUIRED. The commissioner shall impose a sanction in accordance with Chapter 82 against an agent who commits an administrative violation under Section 2051.152 or 2051.154.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2051.156. CANCELLATION OF CERTIFICATE OF AUTHORITY REQUIRED. The commissioner shall cancel an insurance company's certificate of authority to engage in the business of workers' compensation insurance in this state on a second conviction of an officer or representative of the company for violating a provision of a law referenced in Section 2051.002(1), (2), (3), (4), or (5) relating to that business.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2051.157. PENALTY FOR CERTAIN VIOLATIONS. An officer or other representative of an insurance company is subject to a fine of not less than $100 or more than $500 if the officer or other representative violates any provision of the following relating to the company's business:(1) Subchapter A or B;(2) Section 2051.156 or 2051.201;(3) Chapter 426 or 2052;(4) Subchapter A, C, or D, Chapter 2053; or(5) Section 2053.051, 2053.052, 2053.053, or 2053.055.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.Amended by: Acts 2007, 80th Leg., R.S., Ch. 730, Sec. 2H.004, eff. April 1, 2009.

SUBCHAPTER E. RULESSec. 2051.201. RULEMAKING AUTHORITY: WORKERS' COMPENSATION INSURANCE. The commissioner may adopt and enforce all reasonable rules as are necessary to carry out the provisions of a law referenced in Section 2051.002(1), (2), (3), (4), or (5).

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.



CHAPTER 2052. POLICY PROVISIONS AND FORMS FOR WORKERS' COMPENSATION INSURANCE

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE E. WORKERS' COMPENSATION INSURANCE

CHAPTER 2052. POLICY PROVISIONS AND FORMS FOR WORKERS'

COMPENSATION INSURANCE

Sec. 2052.001. DEFINITION. In this chapter, "insurance company"

means a stock company, mutual insurance company, reciprocal or

interinsurance exchange, or Lloyd's plan authorized to engage in

the business of workers' compensation insurance in this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2052.002. STANDARD POLICY FORMS AND UNIFORM POLICY;

EXCEPTIONS. (a) The commissioner shall prescribe standard

policy forms and a uniform policy for workers' compensation

insurance.

(b) In writing workers' compensation insurance in this state, an

insurance company may not use a form other than one prescribed

under this section unless the form is an endorsement:

(1) appropriate to the company's plan of operation; and

(2) submitted to and approved by the department.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2052.003. AGREEMENT REQUIRED TO BE CONTAINED IN APPLICATION

AND POLICY. (a) A contract or other agreement with respect to

workers' compensation insurance coverage that is not contained in

the application and policy required by this chapter violates this

subtitle and is void.

(b) An insurance company that uses a contract or other agreement

described by Subsection (a) engages in conduct that constitutes

sufficient grounds for the revocation of the company's

certificate of authority to write workers' compensation insurance

in this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2052.004. POLICYHOLDER DIVIDENDS. (a) Subject to

Subsections (b) and (c), this subtitle may not be construed to

prohibit an insurance company, including the Texas Mutual

Insurance Company, from issuing participating policies.

(b) A policyholder dividend under a workers' compensation

insurance policy:

(1) does not take effect until approved by the department; and

(2) may not be approved by the department until the insurance

company provides adequate reserves.

(c) For purposes of Subsection (b), reserves must be computed on

the same basis for all classes of insurance companies operating

under this subtitle and Article 5.66.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2H.005, eff. April 1, 2009.



CHAPTER 2053. RATES FOR WORKERS' COMPENSATION INSURANCE

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE E. WORKERS' COMPENSATION INSURANCE

CHAPTER 2053. RATES FOR WORKERS' COMPENSATION INSURANCE

SUBCHAPTER A. RATE FILINGS

Sec. 2053.001. DEFINITIONS. In this subchapter:

(1) "Filer" means an insurance company that files rates,

prospective loss costs, or supplementary rating information under

this subchapter.

(2) "Insurance company" means a person authorized to engage in

the business of workers' compensation insurance in this state.

The term includes:

(A) the Texas Mutual Insurance Company;

(B) a Lloyd's plan under Chapter 941; and

(C) a reciprocal and interinsurance exchange under Chapter 942.

(2-a) "Premium" means the amount charged for a workers'

compensation insurance policy, including any endorsements, after

the application of individual risk variations based on loss or

expense considerations.

(3) "Prospective loss cost" means that portion of a rate that:

(A) does not include a provision for expenses or profit, other

than loss adjustment expenses; and

(B) is based on historical aggregate losses and loss adjustment

expenses projected by development to the ultimate value of those

losses and expenses and projected through trending to a future

point in time.

(4) "Rate" means the cost of workers' compensation insurance per

exposure unit, whether expressed as a single number or as a

prospective loss cost, adjusted to account for the treatment of

expenses, profit, and individual insurance company variation in

loss experience, before applying individual risk variations based

on loss or expense considerations. The term does not include a

minimum premium.

(5) "Supplementary rating information" means any manual, rating

plan or schedule, plan of rules, rating rule, classification

system, territory code or description, or other similar

information required to determine the applicable premium for an

insured. The term includes increased limits factors,

classification relativities, deductible relativities, and other

similar factors and relativities.

(6) "Supporting information" means:

(A) the experience and judgment of the filer and the experience

or information of other insurance companies;

(B) the interpretation of any other information on which the

filer relied;

(C) a description of methods used in making a rate; and

(D) any other information the department requires to be filed.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.042(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.042(a), eff. September 1, 2007.

Sec. 2053.002. RATE STANDARDS. (a) In setting rates, an

insurance company shall consider:

(1) past and prospective loss cost experience;

(2) operation expenses;

(3) investment income;

(4) a reasonable margin for profit and contingencies;

(5) the effect on premiums of individual risk variations based

on loss or expense considerations; and

(6) any other relevant factor.

(b) A rate or premium established under this subchapter may not

be excessive, inadequate, or unfairly discriminatory.

(c) An insurance company may:

(1) group risks by classification to establish rates and minimum

premiums; and

(2) modify classification rates to produce rates for individual

risks in accordance with rating plans that establish standards

for measuring variations in those risks on the basis of any

factor listed in Subsection (a).

(d) In setting rates that apply only to policyholders in this

state, an insurance company shall use available premium, loss,

claim, and exposure information from this state to the full

extent that the information is actuarially credible. The

insurance company may use experience from outside this state as

necessary to supplement information from this state that is not

actuarially credible.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.043(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.043(a), eff. September 1, 2007.

Sec. 2053.003. RATE FILING AND SUPPORTING INFORMATION. (a)

Each insurance company shall file with the department all rates,

supplementary rating information, and reasonable and pertinent

supporting information for risks written in this state.

(b) An insurance company may not make a filing described by

Subsection (a) more frequently than once every six months.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.004. PUBLIC INSPECTION OF INFORMATION. Each filing

made, including any supporting information filed, under this

subchapter is open to public inspection as of the date the filing

is made.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.005. EFFECTIVE DATE OF RATE; HEARING. (a) A filer

shall designate the date a rate proposed in a filing made under

Section 2053.003 is to take effect. Subject to Subsections

(b)-(d), the rate does not take effect until the department

receives all necessary information required for the filing.

(b) A filing made under Section 2053.003 takes effect on the

date designated by the filer under Subsection (a) unless the

department, not later than the 30th day after the date the

department receives the filing, notifies the filer that the

filing is missing specific required information. The filer must

provide the missing information not later than the 30th day after

the date the filer is notified under this subsection.

(c) If the filer in good faith believes that information

requested under Subsection (b) has already been provided to the

department, the filer may request a hearing. The commissioner

shall hold the hearing not later than the 30th day after the date

the department receives the request for a hearing.

(d) The commissioner shall issue an order not later than the

30th day after the date of the hearing under Subsection (c). If

the commissioner determines that the filing is still missing

required information, the commissioner shall specify in the order

the information that is missing.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.006. DISAPPROVAL OF RATE FILING; HEARING. (a) The

commissioner shall disapprove a rate filing made under Section

2053.003 if the commissioner determines that the filing does not

meet the standards established under this subchapter.

(b) If the commissioner disapproves a rate filing, the

commissioner shall issue an order specifying in what respects the

filing fails to meet the requirements of this subchapter.

(c) A filer whose rate filing is disapproved is entitled to a

hearing on written request made to the department not later than

the 30th day after the date the order disapproving the filing

takes effect.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.007. DISAPPROVAL OF RATE; HEARING. (a) The

commissioner may issue an order after a hearing disapproving a

rate that is in effect. The commissioner must provide the

insurance company that filed the rate written notice of the

hearing not later than the 10th day before the date of the

hearing.

(b) The commissioner shall issue an order disapproving a rate

under Subsection (a) not later than the 15th day after the close

of the hearing. The order must:

(1) specify in what respects the rate fails to meet the

requirements of this subchapter; and

(2) state the date further use of the rate is prohibited.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 730, Sec.

3B.044, eff. September 1, 2007.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.044, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.044, eff. September 1, 2007.

Sec. 2053.008. EFFECT OF DISAPPROVAL ORDER. (a) If a workers'

compensation insurance policy is issued and the commissioner

subsequently disapproves the rate or filing that governs the

premium charged on the policy, the policyholder may:

(1) continue the policy at the original rate;

(2) cancel the policy without penalty; or

(3) enter into an agreement with the insurance company issuing

the policy to amend the policy to reflect the premium that would

have been charged based on the insurance company's most recently

approved rate.

(b) An amendment under Subsection (a)(3) may not take effect

before the date further use of the rate is prohibited under an

order issued under Section 2053.007.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.009. GRIEVANCE. (a) The office of public insurance

counsel or an insured who is aggrieved with respect to a filing

made under Section 2053.003 that is in effect may apply to the

department in writing for a hearing on the filing. The

application must specify the grounds for the applicant's

grievance.

(b) The commissioner shall hold a hearing on an application

filed under Subsection (a) not later than the 30th day after the

date the department receives the application if the department

determines that:

(1) the application is made in good faith;

(2) the applicant would be aggrieved as alleged if the grounds

specified in the application were established; and

(3) the grounds specified in the application otherwise justify

holding the hearing.

(c) The department shall provide written notice of a hearing

under Subsection (b) to the applicant and to each insurance

company that made the filing not later than the 10th day before

the date of the hearing. The notice must specify:

(1) which of the grounds specified in the application are in

question; and

(2) whether the insurance company's entire filing will be

considered at the hearing or whether the hearing is limited to

consideration of the grounds specified in the application.

(d) If, after the hearing, the commissioner determines that the

filing does not meet the requirements of this subchapter, the

commissioner shall issue an order specifying:

(1) in what respects the filing fails to meet those

requirements;

(2) the date the filing is no longer in effect, which must be

within a reasonable period that is not less than 60 days after

the date the order is issued; and

(3) whether the order applies with respect to all insureds

affected by the filing or only with respect to the applicant, if

the applicant was an aggrieved insured.

(e) The department shall send copies of the order issued under

Subsection (d) to the applicant and each affected insurance

company.

(f) An order issued under Subsection (d) does not affect an

insurance policy or contract made or issued before the expiration

of the period stated in the order.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.010. PENALTIES. If a workers' compensation insurance

policy is issued and the commissioner subsequently disapproves

the rate or filing on which the premium is based, the

commissioner, after notice and the opportunity for a hearing,

may:

(1) impose sanctions under Chapter 82;

(2) issue a cease and desist order under Chapter 83;

(3) impose administrative penalties under Chapter 84; or

(4) take any combination of these actions.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.045(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.045(a), eff. September 1, 2007.

Sec. 2053.011. EXCLUSIVE JURISDICTION. The department has

exclusive jurisdiction over all rates and premiums subject to

this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.046(a), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.046(a), eff. September 1, 2007.

Sec. 2053.012. REPORT ON LEGISLATIVE REFORMS REQUIRED. (a) Not

later than December 1 of each even-numbered year, the

commissioner shall report to the governor, lieutenant governor,

and speaker of the house of representatives regarding the impact

that legislation enacted during the regular session of the 79th

Legislature reforming the workers' compensation system of this

state has had on the affordability and availability of workers'

compensation insurance for the employers of this state. The

report must include an analysis of:

(1) the projected workers' compensation premium savings realized

by employers as a result of the reforms;

(2) the impact of the reforms on:

(A) the percentage of employers who provide workers'

compensation insurance coverage for their employees; and

(B) to the extent possible, economic development and job

creation;

(3) the effects of the reforms on market competition and carrier

financial solvency, including an analysis of how carrier loss

ratios, combined ratios, and use of individual risk variations

have changed since implementation of the reforms; and

(4) the extent of participation in workers' compensation health

care networks by small and medium-sized employers.

(b) If the commissioner determines that workers' compensation

rate filings or premium levels analyzed by the department do not

appropriately reflect the savings associated with the reforms

described by Subsection (a), the commissioner shall include in

the report required under Subsection (a) any recommendations,

including any recommended legislative changes, necessary to

identify the tools needed by the department to more effectively

regulate workers' compensation rates.

(c) At the request of the department, each insurance company

shall submit to the department all data and other information

considered necessary by the commissioner to generate the report

required under Subsection (a). Failure by an insurance company

to submit the data and information in a timely fashion, as

determined by commissioner rule, constitutes grounds for

sanctions under Chapter 82.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.047(a), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.047(a), eff. September 1, 2007.

Sec. 2053.013. REVIEW OF RATES; CONSIDERATION OF OTHER LAW. In

reviewing rates under this subchapter, the commissioner shall

consider any state or federal legislation that has been enacted

and that may impact rates and premiums for workers' compensation

insurance coverage in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.047(a), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.047(a), eff. September 1, 2007.

SUBCHAPTER A-1. UNDERWRITING GUIDELINES

Sec. 2053.031. DEFINITIONS. In this subchapter:

(1) "Insurance company" has the meaning assigned by Section

2053.001.

(2) "Underwriting guideline" means a rule, standard, guideline,

or practice, whether written, oral, or electronic, that is used

by an insurance company or its agent to decide whether to accept

or reject an application for coverage under a workers'

compensation insurance policy or to determine how to classify

those risks that are accepted for the purpose of determining a

rate.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.048(a), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.048(a), eff. September 1, 2007.

Sec. 2053.032. UNDERWRITING GUIDELINES. Each underwriting

guideline used by an insurance company in writing workers'

compensation insurance must be sound, actuarially justified, or

otherwise substantially commensurate with the contemplated risk.

An underwriting guideline may not be unfairly discriminatory.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.048(a), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.048(a), eff. September 1, 2007.

Sec. 2053.033. ENFORCEMENT. This subchapter may be enforced in

the manner provided by Section 38.003(g).

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.048(a), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.048(a), eff. September 1, 2007.

Sec. 2053.034. FILING REQUIREMENTS. Each insurance company

shall file with the department a copy of the insurance company's

underwriting guidelines. The insurance company shall update its

filing each time the underwriting guidelines are changed. If a

group of insurance companies files one set of underwriting

guidelines for the group, the group shall identify which

underwriting guidelines apply to each insurance company in the

group.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.048(a), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.048(a), eff. September 1, 2007.

Sec. 2053.035. APPLICABILITY OF SECTION 38.003. Section 38.003

applies to this subchapter to the extent consistent with this

subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.048(a), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.048(a), eff. September 1, 2007.

SUBCHAPTER B. RATE ADMINISTRATION

Sec. 2053.051. HAZARD CLASSIFICATION SYSTEM. (a) For workers'

compensation insurance, the department shall:

(1) determine hazards by class; and

(2) establish classification relativities applicable to an

employer's payroll in each of the classes at levels adequate to

the risks to which the relativities apply.

(b) The classification relativities established under Subsection

(a)(2):

(1) must be designed to encourage safety;

(2) may be territorially based; and

(3) may reflect a difference in losses between employers of high

wage earners and employers of low wage earners within the same

class.

(c) The department shall revise the classification system at

least once every five years.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.052. EXPERIENCE RATING PLAN. (a) The commissioner

shall adopt a uniform experience rating plan for workers'

compensation insurance. The plan must:

(1) encourage accident prevention; and

(2) account for:

(A) the peculiar hazard and experience of individual risks, past

and prospective, inside and outside this state; and

(B) any other relevant factor.

(b) The commissioner shall revise the rating plan at least once

every five years.

(c) The commissioner may adopt reasonable rules and plans

requiring the interchange of loss experience necessary for the

application of the rating plan.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.053. USE OF HAZARD CLASSIFICATIONS REQUIRED. A stock

company, mutual insurance company, reciprocal or interinsurance

exchange, or Lloyd's plan authorized to engage in the business of

workers' compensation insurance in this state may not use hazard

classifications other than the classifications established by the

department.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.054. USE OF INCURRED CLAIMS EXPERIENCE IN FUTURE

RATINGS REQUIRED. (a) Regardless of a change in a

policyholder's ownership, control, management, or operations,

incurred claims experience must be used in future ratings to

ensure that an employer does not evade an unfavorable or

high-cost experience.

(b) On application by an affected party, the department may

modify a rating under Subsection (a) on proof that a change in a

policyholder's management or operations is clearly designed to

result in a probable reduction of the insured's loss experience.

(c) The commissioner shall adopt rules necessary to implement

this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.055. RATE ADJUSTMENT. If the commissioner determines

that an insurance company's rates do not meet with the standards

imposed by Section 2053.002, the commissioner may order the

insurance company to adjust the rates to meet those standards.

An insurance company may appeal an order under this section in

accordance with Subchapter D, Chapter 36.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.056. RATE HEARINGS. (a) The commissioner shall

conduct a public hearing each biennium, beginning not later than

December 1, 2008, to review rates to be charged for workers'

compensation insurance written in this state. A public hearing

under this section is not a contested case as defined by Section

2001.003, Government Code.

(b) Not later than the 30th day before the date of the public

hearing required under Subsection (a), each insurance company

subject to this subtitle and Article 5.66 shall file the

insurance company's rates, supporting information, and

supplementary rating information with the commissioner.

(c) The commissioner shall review the information submitted

under Subsection (b) to determine the positive or negative impact

of the enactment of workers' compensation reform legislation

enacted by the 79th Legislature, Regular Session, 2005, on

workers' compensation rates and premiums. The commissioner may

consider other factors, including relativities under Section

2053.051, in determining whether a change in rates has impacted

the premium charged to policyholders.

(d) The commissioner shall implement rules as necessary to

mandate rate reductions or to modify the use of individual risk

variations if the commissioner determines that the rates or

premiums charged by insurance companies do not meet the rating

standards as defined in this code.

(e) The commissioner shall adopt rules as necessary to mandate

rate or premium reductions by insurance companies for the use of

cost-containment strategies that result in savings to the

workers' compensation system, including use of a workers'

compensation health care network health care delivery system, as

described by Chapter 1305.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.049(a), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.049(a), eff. September 1, 2007.

SUBCHAPTER C. STATISTICAL PLANS; AGENT

Sec. 2053.101. STATISTICAL PLANS FOR REPORTING LOSS EXPERIENCE

AND OTHER DATA. The commissioner shall develop and may

periodically modify reasonable statistical plans for workers'

compensation insurance to be used by each insurance company in

recording and reporting the insurance company's loss experience

and other data required by the department, so that the total loss

and expense experience of all insurance companies is made

available at least annually in the form and detail necessary to

assist in determining whether an insurance company's rates meet

the standards imposed under Section 2053.002.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.102. TREATMENT OF PAYMENTS UNDER STATISTICAL PLAN. A

statistical plan developed under Section 2053.101 must require

the following payments to be reported separately and not to be

considered as a loss or expense for purposes of computing a

premium rate modifier or surcharge of an insured:

(1) a direct payment made by an insurance company to influence

public policy; and

(2) any amount paid by an insurance company:

(A) as damages in an action against the insurance company for

malice or bad faith; or

(B) as a fine or penalty.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.103. STATISTICAL AGENT. (a) The commissioner may

designate or contract with a qualified organization to serve as

the statistical agent for the commissioner under this subchapter

as provided by Subchapter E, Chapter 38.

(b) The statistical agent may provide to one or more advisory

organizations any information provided by the agent to the

commissioner under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER D. REPORTING REQUIREMENTS AND EXCHANGE OF INFORMATION

Sec. 2053.151. WORKERS' COMPENSATION CLAIMS REPORTS AND

INFORMATION. (a) The commissioner by rule shall prescribe the

information that must be reported on each workers' compensation

claim.

(b) For purposes of Subsection (a), the commissioner shall

establish standards and procedures for categorizing insurance and

medical benefits required to be reported on each workers'

compensation claim to ensure that the data collection methodology

will yield data necessary for research and medical cost

containment efforts.

(c) The commissioner by rule shall establish reporting

requirements for insurance companies regarding workers'

compensation claims. The commissioner may reduce or eliminate

reporting requirements for insurance companies whose workers'

compensation insurance business falls below a specific minimum

premium volume established by the commissioner by rule.

(d) A person may not distribute or otherwise disclose a social

security number or any other information collected under

Subsection (a) that would disclose the identity of a claimant.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

65, Sec. 1, eff. September 1, 2007.

Sec. 2053.152. UPDATE AND TRANSMISSION OF CLAIMS REPORTS. (a)

An insurance company, in accordance with the filing requirements

of a statistical plan developed under Section 2053.101, shall

update and transmit to the commissioner or the commissioner's

statistical agent a claims report filed under Section 2053.151.

(b) Each insurance company that writes at least one-half of one

percent of the workers' compensation insurance in this state

shall report the company's data in a compatible electronic format

prescribed by the commissioner. The commissioner shall take

necessary measures to ensure the accuracy of the data and the

adequacy of the electronic format for the data.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.153. EXCHANGE OF INFORMATION AND CONSULTATION WITH

OTHERS. To further the uniform administration of rating laws

relating to workers' compensation insurance, the commissioner

and each insurance company may:

(1) exchange information and experience data with the National

Association of Insurance Commissioners and with insurance

supervisory officials, insurance companies, and advisory

organizations in other states; and

(2) consult and cooperate with a person or entity described by

Subdivision (1) with respect to ratemaking and the application of

rating systems.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.154. LOSS STATEMENT AND PAYROLL REPORT. (a) For

purposes of this section, "insurance company" means a stock

company, mutual insurance company, reciprocal or interinsurance

exchange, or Lloyd's plan authorized to engage in the business of

workers' compensation insurance in this state. The term includes

the Texas Mutual Insurance Company.

(b) The department may require an insurance company to submit a

sworn statement or report showing:

(1) the payroll reported to the insurance company;

(2) incurred losses by classification; and

(3) other information the department determines may be necessary

to implement the department's duties.

(c) The department shall prescribe the necessary forms for a

statement or report required by Subsection (b) with consideration

of the methods and forms used for similar purposes in other

states so that uniformity of statistics will not be affected.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER E. OPTIONAL DEDUCTIBLE PLANS

Sec. 2053.201. DEFINITION. In this subchapter, "insurance

company" means a stock company, mutual insurance company,

reciprocal or interinsurance exchange, or Lloyd's plan authorized

to engage in the business of workers' compensation insurance in

this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.202. ESTABLISHMENT OF OPTIONAL DEDUCTIBLE PLANS. (a)

The department shall require each insurance company writing

workers' compensation insurance in this state to offer at least

three optional deductible plans adopted under this section that

allow a policyholder to self-insure for the amount of the

deductible.

(b) The commissioner by rule shall allow an employer to enter

into an agreement with an insurer for a negotiated deductible

that exceeds the highest deductible available under a plan

described by Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.203. PAYMENT OF CLAIMS; REIMBURSEMENT. (a) An

insurance company issuing a deductible policy under this

subchapter shall service all claims that arise during the policy

period, including those claims payable, wholly or partly, from

the deductible amount.

(b) A deductible policy must provide that:

(1) the insurance company issuing the policy shall pay all

benefits that are payable from the deductible amount; and

(2) the policyholder shall make reimbursements periodically,

rather than at the time claim costs are incurred.

(c) The commissioner shall adopt rules to provide for adequate

security for reimbursement of the amount paid by an insurance

company that is payable from the deductible amount.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.204. RATE REDUCTION. (a) The department shall

perform an actuarial analysis to determine the amount of rate

reduction applicable to a deductible policy under this subchapter

as compared to a standard workers' compensation insurance policy

without a deductible.

(b) In years subsequent to the year in which the actuarial

analysis described by Subsection (a) is performed, the department

shall determine the amount of rate reduction according to rating

procedures adopted by the commissioner.

(c) When establishing procedures for the computation of

experience modifiers, the commissioner may allow the exclusion of

any claim amount paid under a deductible by an employer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.205. PROHIBITED CONDUCT. A person who is employed by

a policyholder who self-insures the deductible amount as provided

by this subchapter may not be required to pay any portion of the

deductible amount or be harassed, discharged, or otherwise

discriminated against because the person, in good faith:

(1) is considering initiating or has initiated a workers'

compensation claim;

(2) has retained a representative to represent the person

regarding a claim;

(3) has testified or will testify at an administrative or

judicial proceeding under Subtitle A, Title 5, Labor Code;

(4) has reported a hazardous working condition or hazardous

practice to the Texas Workers' Compensation Commission; or

(5) has taken or is considering taking any other action that may

result in a requirement that the policyholder pay a deductible

amount through a self-insurance plan.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.206. VIOLATION OF SUBCHAPTER. (a) A person commits a

Class A administrative violation under Subtitle A, Title 5, Labor

Code, if the person engages in conduct that violates this

subchapter.

(b) Liability for damages for a violation of this subchapter is

determined exclusively under Subtitle A, Title 5, Labor Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER F. PREMIUM INCENTIVES AND SURCHARGE

FOR SMALL EMPLOYERS

Sec. 2053.251. DEFINITIONS. In this subchapter:

(1) "Insurance company" means a stock company, mutual insurance

company, reciprocal or interinsurance exchange, or Lloyd's plan

authorized to engage in the business of workers' compensation

insurance in this state.

(2) "Premium" means workers' compensation insurance premium.

(3) "Small employer" means an employer:

(A) who is not experience-rated by the department for workers'

compensation insurance purposes; and

(B) whose annual premium is less than $5,000.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.252. PLAN FOR PREMIUM DISCOUNT AND SURCHARGE. The

commissioner shall adopt a plan under which each insurance

company writing workers' compensation insurance in this state

shall:

(1) grant a premium discount to a small employer who qualifies

for a discount under this subchapter; and

(2) assess a surcharge as provided by Section 2053.254.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.253. ELIGIBILITY FOR PREMIUM DISCOUNT. (a) A small

employer who has not experienced a compensable employee lost-time

injury during the most recent one-year period for which

statistics are available shall receive a discount of 10 percent

on the amount of the employer's premium.

(b) A small employer who has not experienced a compensable

employee lost-time injury during the most recent two-year period

for which statistics are available shall receive a discount of 15

percent on the amount of the employer's premium.

(c) A small employer who has experienced one or more compensable

employee lost-time injuries during the most recent one-year

period for which statistics are available is not eligible for a

discount on the amount of the employer's premium.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.254. ASSESSMENT OF PREMIUM SURCHARGE. A small

employer who has experienced two or more compensable employee

lost-time injuries during the most recent one-year period for

which statistics are available shall be assessed a surcharge of

10 percent on the amount of the employer's premium.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.255. MAXIMUM DISCOUNT AND ASSESSMENT. For any annual

premium, a small employer may not:

(1) receive a discount of more than 15 percent; or

(2) be required to pay a surcharge of more than 10 percent.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2053.256. DISCOUNTS AND SURCHARGES NOT CUMULATIVE. (a)

The discounts and surcharges established under this subchapter

are not cumulative.

(b) A small employer is entitled to receive the discount under

this subchapter in addition to any lesser deviation in the rate

used to write an insurance policy under Sections 2053.051 and

2053.052(a) and (b).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2054. TEXAS MUTUAL INSURANCE COMPANY

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE E. WORKERS' COMPENSATION INSURANCE

CHAPTER 2054. TEXAS MUTUAL INSURANCE COMPANY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2054.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the company.

(2) Repealed by Acts 2007, 80th Leg., R.S., Ch. 730, Sec.

3B.056, eff. September 1, 2007.

(3) "Company" means the Texas Mutual Insurance Company.

(4) "Workers' compensation insurance" means insurance for a risk

under:

(A) Subtitle A, Title 5, Labor Code;

(B) Chapter 504, Labor Code;

(C) the Longshore and Harbor Workers' Compensation Act (33

U.S.C. Section 901 et seq.);

(D) the Federal Mine Safety and Health Act of 1977 (30 U.S.C.

Section 801 et seq.);

(E) the Defense Base Act (42 U.S.C. Sections 1651-1654);

(F) the federal Employers' Liability Act (45 U.S.C. Section 51

et seq.);

(G) the Nonappropriated Fund Instrumentalities Act (5 U.S.C.

Sections 8171-8173);

(H) the Outer Continental Shelf Lands Act (43 U.S.C. Section

1331 et seq.); or

(I) the Merchant Marine Act of 1920 (46 App. U.S.C. Section 861

et seq.).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.056, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.056, eff. September 1, 2007.

Sec. 2054.002. REFERENCE TO TEXAS WORKERS' COMPENSATION

INSURANCE FUND. A reference in state law to the Texas Workers'

Compensation Insurance Fund means the Texas Mutual Insurance

Company.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.003. OPERATION AS DOMESTIC MUTUAL INSURANCE COMPANY.

(a) The company operates as a domestic mutual insurance company

under Chapter 883. The company is subject to that chapter, but

is not subject to Chapter 826.

(b) The company:

(1) has the legal rights of a mutual insurance company operating

under Chapter 883 and of an individual in this state; and

(2) may bring a suit in the company's own name without any

procedural prerequisites to the exercise of that power.

(c) The company is not a state agency or executive agency or a

governmental entity for any purpose.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

23, Sec. 1, eff. May 4, 2007.

Sec. 2054.004. INSURANCE COMPANY UNDER TEXAS WORKERS'

COMPENSATION ACT. The company is an insurance company for

purposes of Subtitle A, Title 5, Labor Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.005. APPLICABILITY OF CODE. The company is subject to

this code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.006. AUTHORITY OF COMMISSIONER AND DEPARTMENT. (a)

The commissioner may regulate the company to the same extent that

the commissioner may regulate a mutual insurance company.

(b) The company is subject to the jurisdiction of the

commissioner and department in the same manner as a private

insurance company.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.007. OPEN MEETINGS LAW AND OPEN RECORDS LAW NOT

APPLICABLE. Notwithstanding any other state law, Chapters 551

and 552, Government Code, do not apply to the company.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

23, Sec. 2, eff. May 4, 2007.

Sec. 2054.008. INVESTIGATION FILES. (a) In this section,

"investigation file" means information the company compiles or

maintains with respect to a company investigation authorized by

law.

(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 23, Sec. 6, eff.

May 4, 2007.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 23, Sec. 6, eff.

May 4, 2007.

(d) Except as provided by Subsection (e), a company

investigation file:

(1) is confidential; and

(2) may be disclosed only:

(A) in a criminal proceeding;

(B) in a hearing conducted by the division of workers'

compensation of the department;

(C) on a judicial determination of good cause; or

(D) to a governmental agency, political subdivision, or

regulatory body if the disclosure is necessary or proper for the

enforcement of a law of this state, another state, or the United

States.

(e) Disclosure of information in an investigation file that is

contained in or derived from a claim file, an employer injury

report, or an occupational disease report is governed by any

confidentiality provision applicable to that information.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

23, Sec. 3, eff. May 4, 2007.

Acts 2007, 80th Leg., R.S., Ch.

23, Sec. 4, eff. May 4, 2007.

Acts 2007, 80th Leg., R.S., Ch.

23, Sec. 6, eff. May 4, 2007.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.051(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.051(a), eff. September 1, 2007.

Sec. 2054.009. CONFLICTS WITH CERTAIN INSURANCE LAWS. To the

extent of a conflict between this chapter and Chapter 883 or

another law of this state applicable to a nonlife mutual

insurance company, this chapter prevails.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 2054.051. BOARD OF DIRECTORS; COMPOSITION. (a) The

company is governed by a board composed of nine members.

(b) The governor, with the advice and consent of the senate,

shall appoint five board members. The company's policyholders

shall elect the remaining members.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.052. QUALIFICATIONS. (a) Each board member must be a

resident of this state.

(b) An individual may not serve as a board member if the

individual, another individual related to the individual within

the second degree by consanguinity or affinity, or another

individual residing in the same household with the individual:

(1) is registered or licensed under this code or is required to

be registered or licensed under this code;

(2) is employed by or acts as a consultant to a person

registered or licensed under this code or required to be

registered or licensed under this code;

(3) owns, controls, has a financial interest in, or participates

in the management of an organization registered or licensed under

this code or required to be registered or licensed under this

code;

(4) receives a substantial tangible benefit from the company or

the department; or

(5) is an officer, employee, or consultant of an association in

the field of insurance.

(c) Subsection (b) does not prohibit an individual from serving

as a board member if the individual is only a policyholder or a

consumer of insurance or insurance products.

(d) An individual who is ineligible to serve on the board under

Subsection (b) may not serve as a board member until the first

anniversary of the date the condition that makes the individual

ineligible ends.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.053. PRESIDING OFFICER; OTHER OFFICERS. (a) The

governor shall designate a board member as the presiding officer

to serve in that capacity at the pleasure of the governor.

(b) The board members shall elect annually any other officers

the board considers necessary to perform the board's duties.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.054. TERMS. (a) Board members serve staggered

six-year terms, with the terms of three members expiring July 1

of each odd-numbered year.

(b) A board member whose term has expired shall continue to

serve until the member's successor is appointed by the governor

or is elected by the company's policyholders, as applicable.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.055. VACANCIES. (a) The governor shall fill a

vacancy in the appointed board members by appointment with the

advice and consent of the senate.

(b) A vacancy in the elected board members shall be filled as

provided by the company's bylaws.

(c) If a vacancy occurs before the date the vacating member's

term expires, the successor member shall be appointed or elected

for a term that expires on the same date as the vacating member's

term.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.056. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board if a member:

(1) does not have at the time of appointment or election the

qualifications required by Section 2054.052;

(2) does not maintain during service on the board the

qualifications required by Section 2054.052;

(3) cannot because of illness or disability discharge the

member's duties for a substantial part of the term for which the

member is appointed or elected; or

(4) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year.

(b) The validity of a board action is not affected by the fact

that it is taken when a ground for removal of a board member

exists.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.057. PROCEDURES FOR REMOVAL. (a) If the president of

the company has knowledge that a potential ground for removal of

a board member exists, the president shall notify the presiding

officer of the board of the potential ground.

(b) If the potential ground for removal involves an appointed

board member, the presiding officer shall notify the governor and

the attorney general that a potential ground for removal exists.

(c) If the potential ground for removal involves the presiding

officer, the president shall notify the next highest board

officer, who shall notify the governor and the attorney general

that a potential ground for removal exists.

(d) If the potential ground for removal involves an elected

board member, the board shall act on the potential ground for

removal as provided by the company's bylaws.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.058. COMMITTEES AND SUBCOMMITTEES. The board may

create committees and subcommittees.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.059. MEETINGS. (a) The board shall hold a meeting at

least once each calendar quarter, at other times at the call of

the presiding officer, and at times established by the company's

bylaws.

(b) A special meeting may be called by any two board members on

two days' notice.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.060. QUORUM. Five board members constitute a quorum.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.061. COMPENSATION. A board member is entitled to

receive:

(1) fees for service on the board commensurate with industry

standards; and

(2) actual and necessary travel expenses and any other expense

incurred in performing the member's duties.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER C. MANAGEMENT OF COMPANY

Sec. 2054.101. GENERAL POWERS OF BOARD. The board has full

authority over the company and may:

(1) perform any act necessary or convenient to administer the

company or in connection with the company's insurance business;

and

(2) function in all aspects as the governing body of a domestic

mutual insurance company.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.102. GENERAL DUTIES OF BOARD RELATING TO WORKERS'

COMPENSATION INSURANCE. The board shall:

(1) provide for engaging in the business of workers'

compensation insurance and for the delivery in this state of

workers' compensation insurance to the same extent as any other

insurance company engaging in the business of workers'

compensation insurance in this state;

(2) propose rates for workers' compensation insurance issued by

the company; and

(3) exercise any other authority necessary to engage in the

business of workers' compensation insurance.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.103. APPOINTMENT OF PRESIDENT. (a) The board shall

appoint a president who serves at the pleasure of the board.

(b) The president must have proven successful experience as an

executive at the general management level in the business of

insurance.

(c) The president shall receive compensation as set by the

board.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.104. APPOINTMENT OF INTERNAL AUDITOR. The board shall

appoint an internal auditor who serves at the pleasure of the

board.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.105. PERSONAL LIABILITY OF BOARD MEMBERS, OFFICERS,

AND EMPLOYEES. In connection with the administration,

management, or conduct of the company, the company's business, or

a related matter, a board member, the president, or an officer or

employee of the company is not personally liable in the

individual's private capacity for an act performed or a contract

or other obligation entered into or undertaken in the

individual's official capacity in good faith and without intent

to defraud.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.106. PRINCIPAL OFFICE. The board shall maintain the

company's principal office in Travis County.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.107. CERTAIN RELATIONSHIPS WITH OTHER INSURERS

PROHIBITED. The company may not have:

(1) an affiliate, spin-off, or subsidiary that writes a line of

insurance other than workers' compensation insurance; or

(2) interlocking boards of directors with an insurer that writes

a line of insurance other than workers' compensation insurance.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.108. PROGRAM AND FACILITY ACCESSIBILITY. (a) The

company shall comply with federal and state laws that relate to

program and facility accessibility.

(b) The president shall prepare and maintain a written plan that

describes the manner in which an individual who does not speak

English can be provided reasonable access to the company's

programs and services.

(c) The board shall develop and implement policies that provide

the public with a reasonable opportunity to appear before the

board and to speak on any issue under the company's jurisdiction.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER D. OPERATION OF COMPANY; FINANCIAL ADMINISTRATION

Sec. 2054.151. PURPOSES OF COMPANY. The company shall:

(1) serve as a competitive force in the marketplace;

(2) guarantee the availability of workers' compensation

insurance in this state; and

(3) serve as an insurer of last resort as provided by Subchapter

H.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.152. PAYMENT OF TAXES, FEES, AND OTHER CHARGES. The

company shall pay the following in the same manner as a domestic

mutual insurance company authorized to engage in the business of

insurance and to write workers' compensation insurance in this

state:

(1) taxes, including maintenance and premium taxes;

(2) fees; and

(3) payments due in lieu of taxes.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.153. MEMBERSHIP IN TEXAS PROPERTY AND CASUALTY

INSURANCE GUARANTY ASSOCIATION. (a) In this section,

"association" means the Texas Property and Casualty Insurance

Guaranty Association.

(b) The company is:

(1) a member of and protected by the association; and

(2) subject to assessment under Chapter 462.

(c) Notwithstanding Subsection (b), the company is liable only

for an assessment by the association regarding a claim with a

date of injury occurring on or after January 1, 2000, and the

association, with respect to an insolvency of the company, is

liable only for a claim with a date of injury occurring on or

after that date.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.154. COMPANY ASSETS; STATE LIABILITY. (a) All money,

revenues, and other assets of the company belong solely to the

company and are governed by the laws applicable to domestic

mutual insurance companies.

(b) The state:

(1) covenants with the company's policyholders, persons

receiving workers' compensation benefits, and the company's

creditors that the state will not borrow, appropriate, or direct

payments from the company's money, revenues, or other assets for

any purpose; and

(2) has no liability or responsibility to those policyholders,

persons receiving benefits, or creditors if the company is placed

in conservatorship or receivership or becomes insolvent.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.155. REQUIRED RESERVES. The company shall establish

and maintain reserves for losses on an actuarially sound basis in

accordance with Chapter 426.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.156. RATIO OF CERTAIN PREMIUMS TO SURPLUS. The

company shall maintain a ratio of net written premiums on

policies written after reinsurance to surplus of not more than

three to one.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.157. DISSOLUTION PROHIBITED. The company may not be

dissolved.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER E. EXAMINATIONS, REPORTS, AND FILINGS

Sec. 2054.201. EXAMINATION BY DEPARTMENT. (a) The department

shall examine the company in the manner and under the conditions

specified by Chapters 86 and 401 for the examination of insurers.

(b) The company shall pay the costs of the examination.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.202. PROVIDING INFORMATION TO LEGISLATURE. The

company shall provide requested information to each appropriate

legislative committee in the manner requested by the committee.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.203. ANNUAL ACCOUNTING OF MONEY RECEIVED AND

DISBURSED. Each year, the company shall prepare a complete and

detailed written report accounting for all money the company

received and disbursed during the preceding fiscal year.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.204. ANNUAL STATEMENTS. (a) The company shall file

annual statements with the department in the same manner as is

required of other workers' compensation insurance companies.

(b) The department shall include in the department's annual

report under Section 32.021 a report on the company's condition.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.052(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.052(a), eff. September 1, 2007.

Sec. 2054.205. PUBLICATION AND FILING OF AUDITED REPORT. The

board shall:

(1) publish an independently audited report analyzing the

company's activities and fiscal condition during the preceding

fiscal year; and

(2) file the audited report with the department for submission

simultaneously with its annual financial report.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.206. ADDITIONAL REPORTS. The company shall file with

the department all reports required of other workers'

compensation insurance companies.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.053(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.053(a), eff. September 1, 2007.

Sec. 2054.207. PERIODIC REPORTS TO BOARD. The president shall

make periodic reports to the board regarding:

(1) the company's status; and

(2) the company's investments.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER F. GENERAL POWERS AND DUTIES RELATING TO INSURANCE

Sec. 2054.251. RATEMAKING AUTHORITY. (a) Except as provided by

this section, the board may propose rates to be charged by the

company for insurance.

(b) The board shall engage the services of an independent

actuary who is a member in good standing with the Casualty

Actuarial Society or the American Academy of Actuaries to develop

and recommend actuarially sound rates.

(c) The company is subject to the requirements of Subchapter A,

Chapter 2053, and shall include the recommendations of the

independent actuary as part of the company's filing under that

subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.252. AMOUNTS OF RATES. Rates charged by the company

for insurance must be set in amounts sufficient, when invested,

to:

(1) carry all claims to maturity;

(2) meet the reasonable expenses of conducting the company's

business; and

(3) maintain a reasonable surplus.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.253. MULTITIERED PREMIUM SYSTEMS. (a)

Notwithstanding any other provision of this code or another

insurance law of this state, the company may establish

multitiered premium systems to price workers' compensation

insurance policies to:

(1) insureds in the company's competitive programs; and

(2) insureds to whom policies are offered by the company under

Subchapter H.

(b) The systems may provide for a higher or lower premium

payment by an insured based on the company's evaluation of the

underwriting characteristics of the individual risk and the

appropriate premium to be charged for the policy coverages.

(c) The systems must be filed in accordance with Subchapter A,

Chapter 2053.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.0531, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.0531, eff. September 1, 2007.

Sec. 2054.254. CASH DIVIDENDS; CREDIT ON RENEWAL PREMIUM. (a)

The company may pay a cash dividend or allow a credit on the

renewal premium for a policyholder insured with the company,

other than a policyholder insured under Subchapter H.

(b) Payment of a cash dividend or allowance of a credit:

(1) must be made in accordance with criteria approved by the

board, which may consider the policyholder's safety record and

performance; and

(2) may be made only with the department's prior approval.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.255. APPOINTMENT OF AGENT NOT REQUIRED. (a)

Notwithstanding any other provision of this code or another

insurance law of this state, the company is not required to

appoint a general property and casualty agent to act as an agent

for the company.

(b) An agent who transacts business with the company acts as an

agent for the applicant and not as an agent for the company,

unless the company and the agent have entered into a written

agreement for the agent to act on behalf of the company.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.256. WORK PRODUCT INFORMATION. (a) Information

submitted to the company by an insurance agent on behalf of an

employer, including a policy expiration date, is the work product

of the agent. The company may not use the information in any

marketing or direct sales activity.

(b) The company may not provide to an insurance agent

information obtained from another insurance agent.

(c) This section does not prevent:

(1) an employer from designating another insurance agent or the

company as the agent of record; or

(2) the company from using information submitted to the company

under this section for underwriting or a fraud investigation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

23, Sec. 5, eff. May 4, 2007.

Sec. 2054.257. PAYMENT OF COMMISSION TO AGENT. The company

shall pay an insurance agent a reasonable commission on a

workers' compensation insurance policy that is written through

the agent.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER G. ISSUANCE OF COVERAGE

Sec. 2054.301. APPLICATION FOR COVERAGE. An application to the

company for workers' compensation insurance coverage must be:

(1) made on the form prescribed by the company; and

(2) submitted directly by the applicant or by a general property

and casualty agent on behalf of the applicant.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.302. POLICY FORMS. The company shall use the uniform

policy and standard policy forms prescribed by the department

under Section 2052.002.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.303. DENIAL OF COVERAGE BASED ON CREDIT RISK. The

company may refuse to write insurance coverage for an applicant

that the company identifies as a credit risk unless the

applicant, before a policy is issued:

(1) pays the total estimated premium and related charges; or

(2) provides security for payment of the total estimated premium

and related charges.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.304. CANCELLATION AND NONRENEWAL. The company may

cancel or refuse to renew coverage on a policyholder as provided

by Section 406.008, Labor Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER H. COMPANY AS INSURER OF LAST RESORT

Sec. 2054.351. INSURER OF LAST RESORT. (a) Except as provided

by Section 2054.304 and this subchapter, the company may not

refuse to insure a risk that tenders:

(1) the necessary premium; and

(2) any applicable accident prevention service fee.

(b) If an applicant would be rejected for workers' compensation

insurance under the company's underwriting standards, the company

may not reject the risk, but shall insure the risk at a higher

premium as provided by the company's requirements. The company

may require the risk to meet other conditions considered

necessary to protect the company's interests.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.352. REQUIRED DECLINATION OF CERTAIN RISKS. (a) In

this section, "good faith" means honesty in fact in any conduct

or transaction.

(b) The company shall decline to insure a risk if:

(1) insuring the risk would cause the company to exceed the

premium-to-surplus ratios established by Section 2054.156; or

(2) the risk is not, in good faith, entitled to insurance

through the company.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.353. REQUIRED INSURANCE OF CERTAIN COMMONLY OWNED OR

CONTROLLED ENTITIES. If the company suspects fraud or identifies

conditions that may result in acts of fraud, the company may

require an applicant for workers' compensation insurance coverage

who is identified as a risk for purposes of Section 2054.351(b)

to insure all business entities that are commonly owned or

controlled by the applicant.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.354. DEVELOPMENT AND PUBLICATION OF CERTAIN

INFORMATION. (a) The company shall develop statistical and

other information as necessary to allow the company to

distinguish between the company's:

(1) writings in the voluntary market; and

(2) writings as the insurer of last resort.

(b) The department shall develop and publish classification

relativities specifically designed for the risks insured under

this subchapter.

(c) On request, the company shall report statistical or other

information developed under Subsection (a) to:

(1) the department; or

(2) any successor entity for research and oversight of the

workers' compensation system of this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER I. APPEALS

Sec. 2054.401. APPEAL OF CERTAIN ACTIONS AND DECISIONS. (a) An

act or decision by the company to deny, cancel, or refuse to

renew a policy or risk insured under Subchapter H may be appealed

to the board not later than the 30th day after the date the

affected party receives actual notice that the act occurred or

the decision was made.

(b) The company shall:

(1) not later than the 30th day after the date the request for

hearing is made, hear the appeal; and

(2) not later than the 10th day before the date of the hearing,

notify the appellant in writing of the time and place of the

hearing.

(c) Not later than the 30th day after the last day of the

hearing, the board shall affirm, reverse, or modify the act or

decision appealed to the board.

(d) Unless the board specifically orders otherwise, a hearing

under this section does not suspend the operation of an act or

decision of the company.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.402. REVIEW OF BOARD DECISION BY COMMISSIONER. (a) A

board decision under Section 2054.401 is subject to review by the

commissioner in the manner provided by Chapter 2001, Government

Code.

(b) The commissioner's review of a board decision does not

suspend the operation of an act or decision of the company unless

the commissioner specifically orders the suspension on a showing

by an aggrieved party of:

(1) immediate, irreparable injury, loss, or damage; and

(2) probable success on the merits.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.403. APPEAL OF COMMISSIONER'S DECISION. (a) A person

aggrieved by a decision of the commissioner under Section

2054.402 may appeal the decision to a district court.

(b) Judicial review under this section is governed by the

substantial evidence rule.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER J. CONTROL OF FRAUD AND OTHER VIOLATIONS

Sec. 2054.451. IDENTIFICATION AND INVESTIGATION PROGRAM FOR

FRAUD AND OTHER VIOLATIONS. (a) The company shall develop and

implement a program to identify and investigate acts of fraud and

violations of this code relating to workers' compensation

insurance by applicants, policyholders, claimants, agents,

insurers, health care providers, or other persons.

(b) The company shall cooperate with the division of workers'

compensation of the department to compile and maintain

information necessary to detect practices or patterns of conduct

that violate this code relating to workers' compensation

insurance or that violate Subtitle A, Title 5, Labor Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.054(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.054(a), eff. September 1, 2007.

Sec. 2054.452. INVESTIGATIONS; COORDINATION. (a) The company

may investigate cases of suspected fraud and violations of this

code relating to workers' compensation insurance.

(b) The company may:

(1) coordinate the company's investigations with those conducted

by the division of workers' compensation of the department to

avoid duplication of efforts; and

(2) refer to the division of workers' compensation of the

department a case that is not otherwise resolved by the company

so that the division may:

(A) perform any further investigation necessary under the

circumstances;

(B) conduct administrative violation proceedings; and

(C) assess and collect penalties and restitution.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.054(b), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.054(b), eff. September 1, 2007.

Sec. 2054.453. RESTITUTION PAYABLE TO COMPANY. Restitution

collected under Section 2054.452(b) must be paid to the company.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.454. DEPOSIT AND USE OF PENALTIES COLLECTED BY

DIVISION. A penalty collected under Section 2054.452(b):

(1) must be deposited in the Texas Department of Insurance

operating account; and

(2) may be appropriated only to the division of workers'

compensation of the department to offset the costs of the program

under Section 2054.451.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.054(c), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.054(c), eff. September 1, 2007.

Sec. 2054.455. FUNDING AGREEMENTS FOR CRIMINAL PROSECUTIONS.

The company may enter into funding agreements with local

prosecutors to prosecute offenses against the company.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.456. IMMUNITY FOR CERTAIN ACTIONS. The company, the

board, and company employees are not liable in a civil action for

an action taken in good faith in executing a duty under this

subchapter, including identifying or referring a person for

investigation of or prosecution for a possible administrative

violation or criminal offense.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER K. ACCIDENT PREVENTION

Sec. 2054.501. DEFINITION. In this subchapter, "division" means

the division of workers' compensation of the department.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.055(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.055(a), eff. September 1, 2007.

Sec. 2054.502. REQUIREMENTS FOR PREVENTION OF INJURIES. The

company may make and enforce requirements for the prevention of

injuries to an employee of a policyholder or applicant for

insurance under this chapter. On reasonable notice, a

policyholder or applicant shall grant representatives of the

company or the department free access to the premises of the

policyholder or applicant during regular working hours for

purposes of this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.055(b), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.055(b), eff. September 1, 2007.

Sec. 2054.503. GROUNDS FOR CANCELLATION OR DENIAL OF COVERAGE.

A failure or refusal by a policyholder or applicant for insurance

to comply with a requirement prescribed by the company under

Section 2054.502, or a failure or refusal to fully disclose all

information pertinent to insuring or servicing the policyholder

or applicant, constitutes sufficient grounds for the company to

cancel a policy or deny an application.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.504. SAFETY CONSULTATION FOR CERTAIN INSUREDS. (a) A

policyholder who is insured under Subchapter H shall obtain a

safety consultation:

(1) if the policyholder:

(A) has a Texas experience modifier greater than 1.25;

(B) has a national experience modifier greater than 1.25 and

estimated premium allocable to this state of $2,500 or more; or

(C) does not have an experience modifier but has had a loss

ratio greater than 0.70 in at least two of the three most recent

policy years for which information is available; or

(2) as required by the company, if the policyholder:

(A) has been in business for less than three years; and

(B) meets the criteria established by the company for a safety

consultation.

(b) The criteria under Subsection (a)(2)(B) may include:

(1) the number and classification of employees;

(2) the policyholder's industry; and

(3) the policyholder's previous workers' compensation experience

in this state or another jurisdiction.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.505. SAFETY CONSULTATION PROCEDURES. Not later than

the 30th day after the effective date of a policy, the

policyholder shall obtain a safety consultation required under

Section 2054.504 from a safety consultant. The safety consultant

must be:

(1) the company;

(2) the division; or

(3) a professional source approved for that purpose by the

division.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.506. SAFETY CONSULTANT REPORT. A safety consultant

acting under this subchapter shall file a written report with the

division and the policyholder specifying any hazardous condition

or practice identified in the safety consultation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.055(c), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.055(c), eff. September 1, 2007.

Sec. 2054.507. ACCIDENT PREVENTION PLAN. (a) If a safety

consultant identifies a hazardous condition or practice, the

policyholder and the safety consultant shall develop a specific

accident prevention plan that addresses the condition or

practice.

(b) The safety consultant may approve an existing accident

prevention plan.

(c) The policyholder shall comply with the accident prevention

plan.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.508. ACCIDENT INVESTIGATIONS; OTHER MONITORING. The

division may:

(1) investigate an accident that occurs at a work site of a

policyholder for whom an accident prevention plan was developed

under Section 2054.507; and

(2) otherwise monitor as the division determines necessary the

implementation of the accident prevention plan.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.509. FOLLOW-UP INSPECTION. (a) Not earlier than the

90th day after or later than the sixth month after the date an

accident prevention plan is developed under Section 2054.507, the

division shall conduct a follow-up inspection of the

policyholder's premises in accordance with rules adopted by the

commissioner of workers' compensation.

(b) The division may require the participation of the safety

consultant who performed the initial consultation and developed

the accident prevention plan.

(c) If the commissioner of workers' compensation determines that

a policyholder has complied with the terms of the accident

prevention plan or has implemented other accepted corrective

measures, the commissioner of workers' compensation shall certify

that determination.

(d) If the commissioner of workers' compensation determines that

a policyholder has failed or refuses to implement the accident

prevention plan or other suitable hazard abatement measures, the

policyholder may elect to cancel coverage not later than the 30th

day after the date of the determination.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.055(d), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.055(d), eff. September 1, 2007.

Sec. 2054.510. CANCELLATION OF COVERAGE BY COMPANY; IMPOSITION

OF ADMINISTRATIVE PENALTY. (a) If a policyholder described by

Section 2054.509(d) does not elect to cancel coverage as provided

by that section:

(1) the company may cancel the coverage; or

(2) the commissioner of workers' compensation may impose an

administrative penalty on the policyholder.

(b) The amount of an administrative penalty under Subsection

(a)(2) may not exceed $5,000. Each day of noncompliance

constitutes a separate violation.

(c) In imposing an administrative penalty, the commissioner of

workers' compensation may consider any matter that justice may

require and shall consider:

(1) the seriousness of the violation, including the nature,

circumstances, consequences, extent, and gravity of the

prohibited act;

(2) the history and extent of previous administrative

violations;

(3) the demonstrated good faith of the violator, including

actions taken to rectify the consequences of the prohibited act;

(4) any economic benefit resulting from the prohibited act; and

(5) the penalty necessary to deter future violations.

(d) A penalty collected under this section:

(1) must be deposited in the general revenue fund; and

(2) may be appropriated to the division to offset the costs of

implementing and administering this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.055(e), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.055(e), eff. September 1, 2007.

Sec. 2054.511. CONTINUING COMPLIANCE WITH SUBCHAPTER. The

procedures established under this subchapter must be followed

each year the policyholder meets the criteria established by

Section 2054.504(a)(1).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.512. FEES FOR SERVICES. The division shall:

(1) charge a policyholder for the reasonable cost of services

provided to the policyholder under Sections 2054.505, 2054.506,

2054.507, 2054.509, and 2054.510(a); and

(2) set the fees for the services at a cost-reimbursement level,

including a reasonable allocation of the division's

administrative costs.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.055(f), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.055(f), eff. September 1, 2007.

Sec. 2054.513. ENFORCEMENT OF SUBCHAPTER. The division shall

enforce compliance with this subchapter through the

administrative violation proceedings under Chapter 415, Labor

Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.055(g), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.055(g), eff. September 1, 2007.

SUBCHAPTER L. PUBLIC INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 2054.551. PUBLIC INTEREST INFORMATION. (a) The company

shall prepare information of public interest describing the

functions of the company and the procedures by which complaints

are submitted to and resolved by the company.

(b) The company shall make the information available to the

public and appropriate state agencies.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.552. COMPLAINTS. (a) The company shall establish

methods by which consumers and service recipients are notified of

the name, mailing address, and telephone number of the company

for the purpose of directing a complaint to the company.

(b) The company may provide for the notice:

(1) by a supplement or endorsement to a written policy;

(2) on a sign prominently displayed in the place of business of

each regional office of the company; or

(3) in a bill for services provided by the company.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2054.553. COMPLAINT RECORD. (a) The company shall keep

information about each written complaint filed with the company.

The information must include:

(1) the date the complaint is received;

(2) the name of the complainant;

(3) the subject matter of the complaint;

(4) a record of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) for a complaint for which the company takes no action, an

explanation of the reason the complaint was closed without

action.

(b) For each written complaint the company receives and has

authority to resolve, the company shall:

(1) provide the company's policies and procedures relating to

complaint investigation and resolution to the person filing the

complaint and each person or entity that is a subject of the

complaint; and

(2) at least quarterly and until final disposition of the

complaint, notify the person filing the complaint and each person

or entity that is a subject of the complaint of the status of the

complaint unless the notification would jeopardize an undercover

investigation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2055. GROUP PURCHASE OF WORKERS' COMPENSATION INSURANCE COVERAGE

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE E. WORKERS' COMPENSATION INSURANCE

CHAPTER 2055. GROUP PURCHASE OF WORKERS' COMPENSATION

INSURANCE COVERAGE

Sec. 2055.001. DEFINITION. In this chapter, "business entity"

means a business enterprise owned by a single person or a

corporation, organization, business trust, trust, partnership,

joint venture, association, or other business entity.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.0591(b), eff. September 1, 2007.

Redesignated from Labor Code, Section 406A.001 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 9.0591(a)(2), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.0591(b), eff. September 1, 2007.

Sec. 2055.002. CERTIFICATION PROGRAM. (a) The department

shall:

(1) maintain a certification program for groups organized under

this chapter; and

(2) issue certificates of approval to eligible business entities

authorizing formation and maintenance of a group.

(b) The commissioner by rule shall adopt forms, criteria, and

procedures for issuing certificates of approval to groups under

this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 17, eff. April 1, 2007.

Redesignated from Labor Code, Section 406A.002 by Acts 2007, 80th

Leg., R.S., Ch.

730, Sec. 3B.0591(a)(2), eff. September 1, 2007.

Redesignated from Labor Code, Section 406A.002 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 9.0591(a)(2), eff. September 1, 2007.

Sec. 2055.003. FORMATION OF GROUP. (a) On receipt of a

certificate of approval issued by the department under this

chapter, two or more business entities or two or more members of

a trade association may join together to form a group to purchase

individual workers' compensation insurance policies covering each

member of the group.

(b) To be eligible to join a group, a business entity must:

(1) be engaged in a business pursuit that is the same as or

similar to the other business entities participating in the group

as determined by the department; or

(2) be a member of the same trade association as the other

business entities participating in the group.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 17, eff. April 1, 2007.

Redesignated from Labor Code, Section 406A.003 by Acts 2007, 80th

Leg., R.S., Ch.

730, Sec. 3B.0591(a)(2), eff. September 1, 2007.

Redesignated from Labor Code, Section 406A.003 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 9.0591(a)(2), eff. September 1, 2007.

Sec. 2055.004. PLAN OF OPERATION. (a) A group shall:

(1) adopt a plan of operation; and

(2) file a copy of the plan of operation with the department.

(b) The plan of operation must include:

(1) provisions governing the composition and selection of a

governing board;

(2) the methods for administering the group; and

(3) guidelines governing the workers' compensation insurance

coverage obtained by the group that include provisions governing:

(A) the payment of premiums;

(B) the distribution of discounts; and

(C) the methods for providing risk management.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 17, eff. April 1, 2007.

Redesignated from Labor Code, Section 406A.004 by Acts 2007, 80th

Leg., R.S., Ch.

730, Sec. 3B.0591(a)(2), eff. September 1, 2007.

Redesignated from Labor Code, Section 406A.004 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 9.0591(a)(2), eff. September 1, 2007.

Sec. 2055.005. GROUP PURCHASE AUTHORIZED. A group certified

under this chapter may purchase individual workers' compensation

insurance policies covering each member of the group from any

insurer authorized to write workers' compensation insurance in

this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 17, eff. April 1, 2007.

Redesignated from Labor Code, Section 406A.005 by Acts 2007, 80th

Leg., R.S., Ch.

730, Sec. 3B.0591(a)(2), eff. September 1, 2007.

Redesignated from Labor Code, Section 406A.005 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 9.0591(a)(2), eff. September 1, 2007.

Sec. 2055.006. POLICY RATES. Rates for policies purchased under

this chapter must be computed using manual rules and rates. The

department shall determine any experience rating factor that must

be applied to those policies as provided by the commissioner by

rule.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 17, eff. April 1, 2007.

Redesignated from Labor Code, Section 406A.006 by Acts 2007, 80th

Leg., R.S., Ch.

730, Sec. 3B.0591(a)(2), eff. September 1, 2007.

Redesignated from Labor Code, Section 406A.006 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 9.0591(a)(2), eff. September 1, 2007.

Sec. 2055.007. GROUP DISCOUNT. (a) A group that purchases a

policy under this chapter is entitled to any premium or volume

discount that would be applicable to a policy of the combined

premium amount.

(b) A group shall apportion any discount or policyholder

dividend received on workers' compensation insurance coverage

among the members of the group according to a formula adopted in

the plan of operation for the group.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 17, eff. April 1, 2007.

Redesignated from Labor Code, Section 406A.007 by Acts 2007, 80th

Leg., R.S., Ch.

730, Sec. 3B.0591(a)(2), eff. September 1, 2007.

Redesignated from Labor Code, Section 406A.007 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 9.0591(a)(2), eff. September 1, 2007.

Sec. 2055.008. APPLICABILITY OF OTHER LAW. (a) A group

established under this chapter is entitled to any deviation

applicable under Section 2052.004, 2053.051, or 2053.052(a) or

(b).

(b) A member of a group is not subject to the discounts and

surcharges established under Subchapter F, Chapter 2053.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.0591(c), eff. September 1, 2007.

Redesignated from Labor Code, Section 406A.008 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 9.0591(a)(2), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.0591(c), eff. September 1, 2007.



CHAPTER 2101. COVERAGE FOR AIRCRAFT

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE F. OTHER COVERAGE

CHAPTER 2101. COVERAGE FOR AIRCRAFT

Sec. 2101.001. APPLICABILITY OF CHAPTER. This chapter applies

only to aircraft hull and aircraft liability insurance.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2101.002. FILING OF POLICY FORMS AND ENDORSEMENTS MAY BE

REQUIRED. If the commissioner finds that a public need exists to

regulate the insurance subject to this chapter, the commissioner

by order may require each insurer issuing that insurance in this

state to file with the department each policy form and

endorsement the insurer uses to write the insurance.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2101.003. DISAPPROVAL OF POLICY FORM OR ENDORSEMENT. (a)

The commissioner may disapprove the use of a policy form or

endorsement filed under this chapter.

(b) After the commissioner disapproves a policy form or

endorsement, an insurer may not use the form or endorsement.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2101.004. CERTAIN CONTRACTS OR OTHER AGREEMENTS VOID. (a)

A contract or other agreement is void if the contract or

agreement is not written into:

(1) the application for an insurance policy subject to this

chapter; or

(2) the policy.

(b) A contract or other agreement that is void under Subsection

(a) is:

(1) a violation of this chapter; and

(2) sufficient cause to revoke the insurer's certificate of

authority to write aircraft insurance in this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2101.005. RULES. When the commissioner acts under this

chapter, the commissioner may adopt any rules that are necessary

to carry out the provisions of this chapter or Chapter 251 or

256.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2151. TEXAS AUTOMOBILE INSURANCE PLAN ASSOCIATION

INSURANCE CODETITLE 10. PROPERTY AND CASUALTY INSURANCESUBTITLE G. POOLS, GROUPS, PLANS, AND SELF-INSURANCECHAPTER 2151. TEXAS AUTOMOBILE INSURANCE PLAN ASSOCIATIONSUBCHAPTER A. GENERAL PROVISIONSSec. 2151.001. DEFINITIONS. In this chapter:(1) "Association" means the Texas Automobile Insurance Plan Association.(2) "Authorized insurer" means an insurer authorized by the department to write automobile liability coverage under this title. Except as provided by Section 2251.204, the term does not include a county mutual insurance company organized under Chapter 912.(3) "Insurance" means an insurance policy that meets the requirements of Chapter 601, Transportation Code.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. TEXAS AUTOMOBILE INSURANCE PLAN ASSOCIATIONSec. 2151.051. NATURE AND COMPOSITION OF ASSOCIATION. (a) The Texas Automobile Insurance Plan Association is a nonprofit corporate body composed of all authorized insurers.(b) Each authorized insurer must be a member of the association as a condition of the insurer's authority to write automobile liability insurance in this state.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2151.052. AUTHORITY OF GOVERNING COMMITTEE. The association is administered by a governing committee under a plan of operation.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2151.053. MEMBERSHIP OF GOVERNING COMMITTEE. The governing committee is composed of 15 members selected as follows:(1) eight members who represent the interests of insurers, elected by the association members according to a method the members determine;(2) five public members, nominated by the office of public insurance counsel and selected by the commissioner; and(3) two members who are general or personal lines property and casualty agents, as required by the plan of operation.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.Amended by: Acts 2007, 80th Leg., R.S., Ch. 548, Sec. 2.13, eff. September 1, 2007.

Sec. 2151.054. ELIGIBILITY TO SERVE AS INSURER REPRESENTATIVE. To be eligible to serve on the governing committee as a representative of insurers, an individual must be a full-time employee of an authorized insurer.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2151.055. INELIGIBILITY TO SERVE AS PUBLIC MEMBER. An individual may not serve on the governing committee as a public member if the individual, another individual related to that individual within the second degree by consanguinity or affinity, or another individual residing in the same household with that individual:(1) is required to be registered or licensed under this code or another insurance law of this state;(2) is employed by or acts as a consultant to a person required to be registered or licensed or required to hold a certificate of authority under this code or another insurance law of this state;(3) is the owner of, has a financial interest in, or participates in the management of an organization required to be registered or licensed or required to hold a certificate of authority under this code or another insurance law of this state;(4) is an officer, employer, or consultant of an association in the field of insurance; or(5) is required to register as a lobbyist under Chapter 305, Government Code.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2151.056. IMMUNITY FROM LIABILITY. (a) The association, a member of the governing committee, or an employee of the association is not personally liable for:(1) an act performed in good faith within the scope of the person's authority as determined under this chapter or the plan of operation; or(2) damages occasioned by the person's official act or omission except an act or omission that is corrupt or malicious.(b) The association shall provide counsel to defend an action brought against a member of the governing committee or an employee because of the person's official act or omission regardless of whether the person has terminated service with the association when the action is instituted.(c) This section is cumulative of and does not affect or modify a common law or statutory privilege or immunity.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES OF ASSOCIATIONSec. 2151.101. POWERS OF NONPROFIT CORPORATION. (a) The association has the powers granted to a nonprofit corporation under the Business Organizations Code.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2151.102. ASSIGNMENT OF INSURANCE; ELIGIBILITY. (a) The association shall provide for the assignment of insurance to an authorized insurer for a person required by Chapter 601, Transportation Code, to show proof of financial responsibility for the future.(b) An applicant is not eligible for insurance through the association unless the applicant and the servicing agent certify as part of the application to the association that the applicant has been rejected for insurance by at least two insurers that are authorized to engage in business in this state and that are writing automobile insurance in this state.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2151.103. ASSESSMENTS. (a) The association may assess authorized insurers to provide money to operate the association.(b) The amount assessed against an authorized insurer must be in proportion to the insurer's writing of automobile liability insurance in this state.(c) The association may bring an action to collect an assessment against an authorized insurer that does not pay the assessment within a reasonable time. In addition, the association may report an authorized insurer's failure to pay the assessment to the commissioner. The commissioner may institute a disciplinary action against the insurer under Chapter 82.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER D. PLAN OF OPERATIONSec. 2151.151. CONTENTS OF PLAN OF OPERATION; AMENDMENTS. (a) The plan of operation must:(1) provide for the efficient, economical, fair, and nondiscriminatory administration of the association; and(2) provide a means by which insurance may be provided in accordance with Section 2151.102(a).(b) Subject to the commissioner's approval, the governing committee may amend the plan of operation.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2151.152. CORRECTIVE ACTION TO PLAN OF OPERATION. If the commissioner at any time believes that any part of the plan of operation is inconsistent with the purposes of Chapter 601, Transportation Code, the commissioner shall notify the governing committee in writing so that the governing committee may take corrective action.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2151.153. INCENTIVE PROGRAMS. (a) The plan of operation must include incentive programs to encourage authorized insurers to write insurance on a voluntary basis and to minimize the use of the association as a means to obtain insurance.(b) One incentive program must target underserved geographic areas, which the commissioner by rule shall designate. In designating underserved areas, the commissioner shall consider with respect to an area:(1) the availability of insurance;(2) the number of uninsured drivers;(3) the number of drivers insured through the association; and(4) any other relevant factor.(c) The incentive programs are effective on the commissioner's approval.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2151.154. ASSIGNMENT DISTRIBUTION PLAN. (a) The plan of operation must include a voluntary, competitive limited assignment distribution plan that allows an authorized insurer to contract directly with a servicing carrier to accept assignments to the servicing carrier by the association.(b) A servicing carrier must be authorized to write automobile insurance in this state and must:(1) have written automobile liability insurance in this state for at least five years; or(2) be currently engaged as a servicing carrier for assigned risk automobile business in at least one other state.(c) After notice and hearing, the commissioner may prohibit an insurer from acting as a servicing carrier.(d) An authorized insurer and a servicing carrier shall determine through negotiation the terms of a contract described by this section, including the buy-out fee.(e) The governing committee may:(1) adopt reasonable rules for the conduct of business under a contract described by this section; and(2) establish reasonable standards of eligibility for servicing carriers.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.Amended by: Acts 2007, 80th Leg., R.S., Ch. 730, Sec. 3B.058, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 9.058, eff. September 1, 2007.

SUBCHAPTER E. RATES FOR INSURANCE; HEARINGSec. 2151.201. RATE STANDARDS. Rates for insurance provided under this chapter must be:(1) just, reasonable, adequate, not excessive, not confiscatory, and not unfairly discriminatory for the risks to which the rates apply; and(2) sufficient to carry all claims to maturity and meet the expenses incurred in the writing and servicing of the business.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2151.202. RATE FILINGS. (a) The association shall file annually with the department rates to be charged for insurance provided through the association for approval by the commissioner.(b) The association may not file rates under this section more than once in any 12-month period.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2151.203. RECORDING AND REPORTING OF PREMIUM, LOSS, AND EXPENSE EXPERIENCE. (a) The commissioner shall adopt reasonable rules and statistical plans for the recording and reporting of premium, loss, and expense experience and other required data by each authorized insurer. The premium, loss, and expense experience must be reported separately for business assigned to the insurer.(b) Each authorized insurer shall use the statistical plans adopted under this section to record and report premium, loss, and expense experience and other required data in accordance with the rules adopted by the commissioner.(c) In approving rates under this subchapter, the commissioner shall consider the reports collected under the statistical plan regarding aggregated premiums earned and losses and expenses incurred in the writing of automobile insurance through the association.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2151.204. NOTICE OF FILING. (a) The department shall file with the secretary of state for publication in the Texas Register notice that a filing has been made under Section 2151.202 not later than the seventh day after the date the filing is received by the department.(b) The notice must include information relating to:(1) the availability of the filing for public inspection at the department during regular business hours;(2) the procedures for obtaining copies of the filing;(3) procedures for making written comments related to the filing; and(4) the time, place, and date of the hearing scheduled under Section 2151.206.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2151.205. OPPORTUNITY TO REVIEW FILING. Before approving, disapproving, or modifying a filing made under Section 2151.202, the commissioner must provide to all interested persons a reasonable opportunity to:(1) review the filing;(2) obtain a copy of the filing on payment of any legally required copying cost; and(3) submit to the commissioner written comments, analyses, or information related to the filing.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2151.206. HEARING ON FILING. (a) Not later than the 45th day after the date the department receives a filing required by Section 2151.202, the commissioner shall schedule a hearing at which interested persons may present written or oral comments relating to the filing.(b) The association, the public insurance counsel, and any other interested person or entity that submits proposed changes or actuarial analyses may ask questions of any person testifying at the hearing.(c) A hearing held under this section is not a contested case hearing under Chapter 2001, Government Code.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2151.207. ACTION OF COMMISSIONER ON FILING. (a) After the conclusion of the hearing under Section 2151.206, the commissioner shall approve, disapprove, or modify the filing in writing.(b) If the commissioner disapproves a filing, the commissioner shall state in writing the reasons for the disapproval and the criteria to be met by the association to obtain approval.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2151.208. AMENDED FILING. The association may file with the commissioner an amended filing to comply with the commissioner's comments not later than the 10th day after the date the association receives the commissioner's written disapproval.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2151.209. OPPORTUNITY TO REVIEW AMENDED FILING. Before approving or disapproving an amended filing, the commissioner must provide to all interested persons a reasonable opportunity, in the same manner an opportunity is provided under Section 2151.205, to:(1) review the amended filing;(2) obtain a copy of the amended filing on payment of any legally required copying cost; and(3) submit to the commissioner written comments or information related to the amended filing.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2151.210. HEARING ON AMENDED FILING. (a) The commissioner may hold a hearing in the manner provided by Section 2151.206 not later than the 20th day after the date the department receives an amended filing.(b) Not later than the 10th day after the date the hearing on the amended filing is concluded, the commissioner shall approve or disapprove the amended filing.(c) Not later than the 30th day after the date the amended filing is received by the department, the commissioner shall disapprove the amended filing or the filing is considered approved.(d) The requirements provided under Sections 2151.204 and 2151.207 apply to a hearing conducted under this section.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2151.211. APPEAL. (a) A person aggrieved by a decision of the commissioner under this subchapter may appeal the decision not later than the 30th day after the date of the decision.(b) An appeal of a commissioner's decision under this subchapter must be made in accordance with Subchapter D, Chapter 36.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2151.212. HEARINGS BY DEPARTMENT. Subchapter B, Chapter 40, does not apply to this subchapter.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.



CHAPTER 2152. GROUP INSURANCE IN UNDERSERVED AREAS

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE G. POOLS, GROUPS, PLANS, AND SELF-INSURANCE

CHAPTER 2152. GROUP INSURANCE IN UNDERSERVED AREAS

Sec. 2152.001. DEFINITION. In this chapter, "residential

property insurance" means insurance against loss to real or

tangible personal property at a fixed location that is provided

through a homeowners policy, residential fire and allied lines

policy, or farm and ranch owners policy.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2152.002. DESIGNATION OF UNDERSERVED AREAS. (a) The

commissioner by rule may designate an area as an underserved area

for personal automobile insurance or residential property

insurance.

(b) In determining which areas to designate as underserved, the

commissioner shall consider:

(1) whether the insurance described by Subsection (a) is not

reasonably available to a substantial number of insurable risks

and the availability of insurance in general; and

(2) any other relevant factor as determined by the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2152.003. AUTHORIZATION FOR ISSUANCE OF GROUP INSURANCE IN

UNDERSERVED AREA. An insurer authorized to write property or

casualty insurance in this state, including a Lloyd's plan and a

reciprocal or interinsurance exchange, that writes personal

automobile insurance or residential property insurance in this

state may write the personal automobile insurance or residential

property insurance on a group basis in an underserved area

designated by the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2152.004. EXCLUSION OF CERTAIN COVERAGE. Group insurance

provided under this chapter may not include windstorm and hail

insurance coverage for a risk eligible for that coverage under

Chapter 2210.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2152.005. FORMATION OF GROUP. A group may be formed solely

to purchase insurance subject to this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2152.006. RATES. Rates for coverage provided under this

chapter are subject to the applicable statutes relating to the

insurers providing the coverage.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2152.007. POLICY FORMS AND CERTIFICATES. The commissioner

shall adopt policy forms and certificates for use in underserved

areas designated by the commissioner under this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2152.008. RULES. In addition to other rules adopted under

this chapter, the commissioner may adopt any rules that are

appropriate and necessary to implement this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2153. GROUP MARKETING OF AUTOMOBILE INSURANCE FOR PERSONS OVER 55 YEARS OF AGE

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE G. POOLS, GROUPS, PLANS, AND SELF-INSURANCE

CHAPTER 2153. GROUP MARKETING OF AUTOMOBILE INSURANCE FOR PERSONS

OVER 55 YEARS OF AGE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2153.001. DEFINITIONS. In this chapter:

(1) "Group automobile insurance" means automobile insurance

that:

(A) covers individuals who are over 55 years of age; and

(B) is offered under a group marketing plan.

(2) "Group marketing" means the marketing of group automobile

insurance to an eligible group under Section 2153.052.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2153.002. APPLICABILITY OF CERTAIN PROVISIONS. Sections

4001.051 and 4001.053 do not apply to a group participating in a

group marketing plan under this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2153.003. RULES. The commissioner may adopt any rules

necessary to carry out the provisions of this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. CONDITIONS FOR ISSUANCE OF GROUP AUTOMOBILE

INSURANCE

Sec. 2153.051. AUTHORIZATION FOR ISSUANCE OF GROUP AUTOMOBILE

INSURANCE. An insurer may issue group automobile insurance in

this state if the conditions of Sections 2153.054(b),

2153.055-2153.059, and 2153.103 are met.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2153.052. ELIGIBILITY OF GROUP. (a) To be eligible for

group marketing, a group must:

(1) have existed for at least six months before the date the

group automobile insurance is purchased; and

(2) be organized for a purpose other than to become an insurance

group under this chapter.

(b) The group may include any group that is actuarially credible

for underwriting purposes.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2153.053. ELIGIBILITY OF GROUP MEMBER. A member of a group

described by Section 2153.052 is eligible to participate in a

group marketing plan if the member is:

(1) in good standing with the group;

(2) over 55 years of age; and

(3) authorized to operate a motor vehicle in this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2153.054. GUARANTEED ISSUE. (a) An insurer shall issue

group automobile insurance:

(1) on a guaranteed basis under a single insurance program;

and

(2) without individual underwriting selection or individual

proof of insurability.

(b) An insurer that issues group automobile insurance and the

insured group shall accept for participation in the group

marketing plan any member of the group who is eligible under

Section 2153.053 and who wants to participate.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2153.055. INSURER QUALIFICATIONS. To qualify to write

group automobile insurance, an insurer:

(1) must be authorized to engage in the business of automobile

insurance in this state;

(2) must also be engaged in the business of writing automobile

insurance for independent individual risks; and

(3) may not be organized solely to provide group automobile

insurance.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2153.056. VEHICLES COVERED. A group marketing plan must

provide that a motor vehicle is eligible for group automobile

insurance coverage only if the vehicle is owned by a group member

or the member's spouse jointly or severally.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2153.057. INDIVIDUAL POLICIES. An insurer shall issue an

individual policy to each participating group member.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2153.058. GROUP PAYMENT OF PREMIUMS. An insurer shall

provide group automobile insurance under an agreement under which

the group periodically pays the premiums on the policies to the

insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2153.059. LIMITATIONS ON CANCELING INSURANCE. (a) An

insurer may not cancel the insurance of a group member unless:

(1) the member fails to pay the premiums; or

(2) the insurance for the entire group is canceled.

(b) An insurer that cancels insurance under Subsection (a) shall

provide to each group member whose insurance is canceled the same

notice of cancellation the insurer provides for cancellation of

individual automobile insurance policies.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER C. RECORDS, RATES, AND FORMS

Sec. 2153.101. MAINTENANCE OF RECORDS. An insurer that writes

insurance under a group marketing plan shall maintain separate

experience data on the group marketing plan business, including

complete records of premium income, losses, and expenses, so that

the experience may be fairly ascertained.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2153.102. RATES. Rates for group automobile insurance are

determined in the manner provided by Chapter 2251 and Article

5.13-2, to the extent that those laws apply.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2153.103. POLICY FORMS. An insurer that writes group

automobile insurance shall use policy forms:

(1) prescribed by the commissioner and authorized for use by

Section 2301.052(b); or

(2) filed and in effect as provided by Section 2301.052(a).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2154. VOLUNTEER FIRE DEPARTMENT MOTOR VEHICLE SELF-INSURANCE PROGRAM

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE G. POOLS, GROUPS, PLANS, AND SELF-INSURANCE

CHAPTER 2154. VOLUNTEER FIRE DEPARTMENT MOTOR VEHICLE

SELF-INSURANCE PROGRAM

Sec. 2154.001. DEFINITIONS. In this chapter:

(1) "Fund" means the volunteer fire department self-insurance

fund established under Section 2154.005.

(2) "Program" means the volunteer fire department motor vehicle

self-insurance program administered under this chapter.

(3) "Service" means the Texas Forest Service of The Texas

A&M University System.

(4) "Volunteer fire department" means a fire department operated

by the fire department's members on a not-for-profit basis. The

term includes a fire department that is exempt from federal

income tax under Section 501(a), Internal Revenue Code of 1986,

by being listed as an exempt organization in Section 501(c)(3) of

that code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2154.002. MOTOR VEHICLE SELF-INSURANCE PROGRAM. (a) The

service shall administer a volunteer fire department

self-insurance program that:

(1) identifies and evaluates risks arising from the use of motor

vehicles by volunteer fire departments;

(2) maintains a loss-prevention and loss-control program to

reduce risks arising from the use of motor vehicles by volunteer

fire departments;

(3) consolidates and administers volunteer fire department risk

management and self-insurance programs; and

(4) provides motor vehicle self-insurance coverage in accordance

with Section 2154.003.

(b) The service may employ staff to administer the program.

(c) The director of the service may adopt rules to implement and

administer the program.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2154.003. SELF-INSURANCE POOL; COVERAGE. (a) The program

shall administer a self-insurance pool to provide coverage for

motor vehicles a volunteer fire department uses for fire

fighting.

(b) The coverage may indemnify an official, employee, member, or

volunteer of a volunteer fire department for liability arising

from the use of a covered motor vehicle in performing the

person's fire-fighting duties. The maximum limits of coverage

are:

(1) for bodily injury or death:

(A) $100,000 for each person; and

(B) $300,000 for each single occurrence; and

(2) for injury to or destruction of property, $100,000 for each

single occurrence.

(c) Self-insurance coverage provided under this section may be

funded only from money available from the fund.

(d) The director of the service may establish:

(1) eligibility requirements for participation in coverage under

this section; and

(2) equipment and safety standards for the motor vehicles to be

covered under this section.

(e) Coverage limits of self-insurance provided under this

section must be based on the liquidity of the fund after

deducting the cost of administering this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2154.004. PARTICIPATION IN SELF-INSURANCE POOL. (a) To

participate in coverage provided under Section 2154.003, a

volunteer fire department must submit a written request to the

program.

(b) The director of the program shall approve the request for

participation if each motor vehicle to be covered meets the

eligibility requirements and equipment and safety standards

established under Section 2154.003(d).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2154.005. VOLUNTEER FIRE DEPARTMENT SELF-INSURANCE FUND.

(a) The fund is an account in a depository selected by the board

of regents of The Texas A&M University System in the manner

provided by Section 51.003, Education Code, for funds subject to

the control of institutions of higher education under Section

51.002, Education Code.

(b) The fund is composed of:

(1) money collected under Section 2154.007; and

(2) interest accruing on money in the fund.

(c) Money in the fund may be spent only for:

(1) funding self-insurance under the program; or

(2) administering this chapter, including paying the salaries

and expenses of staff for the program and the fund.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.059(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.059(a), eff. September 1, 2007.

Sec. 2154.006. LIMITATION ON STATE'S LIABILITY. The state's

liability for a loss covered by self-insurance provided under

this chapter is limited to the assets of the fund, and the state

is not otherwise liable for that loss.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2154.007. SELF-INSURANCE FEE. (a) The service may assess

and collect a reasonable fee from participating volunteer fire

departments to provide self-insurance coverage under this

chapter. In establishing the amount of the fee, the service shall

consider the amount that could be charged to the volunteer fire

department for similar insurance coverage provided to that

department in accordance with this code.

(b) Fees collected under this section shall be deposited to the

credit of the fund.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2154.008. LEGAL REPRESENTATION. (a) The service may

employ an attorney to represent a volunteer fire department or an

official, employee, member, or volunteer of a volunteer fire

department in a liability action for which insurance coverage is

provided under this chapter.

(b) The attorney general may not provide the services described

by Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2171. COMMERCIAL GROUP PROPERTY INSURANCE

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE G. POOLS, GROUPS, PLANS, AND SELF-INSURANCE

CHAPTER 2171. COMMERCIAL GROUP PROPERTY INSURANCE

Sec. 2171.001. DEFINITION. In this chapter, "large risk" means

an insured described by Section 2301.004.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2171.002. AUTHORIZATION FOR ISSUANCE. An insurer may write

commercial group property insurance for:

(1) a group of businesses that constitutes a large risk if the

members of the group have clearly identifiable underwriting

characteristics; or

(2) an association that constitutes a large risk if the members

of the association are engaged in similar undertakings.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2171.003. POLICY FORM FILINGS. (a) An insurer shall file

a policy form with the commissioner before using the form for a

group of businesses or an association described by Section

2171.002 in which each member of the group or association is not

a large risk.

(b) A filing made under this section is for informational

purposes only.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2171.004. RATE FILINGS. An insurer shall file with the

commissioner in accordance with Chapter 2251 the following

information for commercial group property insurance written under

this chapter in this state:

(1) rates;

(2) supplementary rating information; and

(3) pertinent supporting information.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2171.005. IDENTIFICATION OF INSURED REQUIRED. An insurer

filing a policy form under Section 2171.003 or rates and related

information under Section 2171.004 shall clearly identify the

group of businesses or the association to be insured.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2201. RISK RETENTION GROUPS AND PURCHASING GROUPS

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE G. POOLS, GROUPS, PLANS, AND SELF-INSURANCE

CHAPTER 2201. RISK RETENTION GROUPS AND PURCHASING GROUPS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2201.001. PURPOSE OF CHAPTER. The purpose of this chapter

is to:

(1) regulate the formation and operation of risk retention

groups and purchasing groups in this state formed under:

(A) the Product Liability Risk Retention Act of 1981 (15 U.S.C.

Section 3901 et seq.); or

(B) the Liability Risk Retention Act of 1986 (15 U.S.C. Section

3901 et seq.); and

(2) protect the public by the appropriate regulation of groups

described by Subdivision (1) to the extent permitted by law.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.002. GENERAL DEFINITIONS. In this chapter:

(1) "Agent" includes the terms "agent" and "broker" as used in

the Liability Risk Retention Act of 1986 (15 U.S.C. Section 3901

et seq.).

(2) "Hazardous financial condition" means a condition in which a

risk retention group, based on the group's present or reasonably

anticipated financial condition and although the group is not yet

financially impaired or insolvent, is unlikely to be able to:

(A) meet obligations to policyholders with respect to known

claims and reasonably anticipated claims; or

(B) pay other obligations in the normal course of business.

(3) "Insurance" means primary insurance, excess insurance,

reinsurance, surplus lines insurance, and any other arrangement

for transferring and distributing risk that is determined to be

insurance under the laws of this state.

(4) "State" means any state of the United States or the District

of Columbia.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.003. LIABILITY DEFINED. (a) In this chapter, except

as provided by Subsection (b) or as otherwise provided by this

chapter:

(1) "Completed operations liability" means liability, including

liability for activities that are completed or abandoned before

the date of the occurrence giving rise to the liability, arising

out of the installation, maintenance, or repair of any product at

a site that is not owned or controlled by:

(A) a person who performs that work; or

(B) a person who hires an independent contractor to perform that

work.

(2) "Liability" means legal liability for damages, including

costs of defense, legal costs, fees, and other claims expenses,

incurred because of personal injury, property damage, or other

damage or loss to another person resulting from or arising out

of:

(A) a product, trade, or business, regardless of whether the

business operates for profit;

(B) operations, premises, or services, including professional

services; or

(C) any activity of:

(i) a state or local government; or

(ii) an agency or political subdivision of a state or local

government.

(3) "Product liability" means liability for damages incurred

because of any personal injury, death, emotional harm,

consequential economic damage, or property damage, including

damage resulting from the loss of use of property, arising out of

the manufacture, design, importation, distribution, packaging,

labeling, lease, or sale of a product, but does not include the

liability of any person for those damages if the product involved

was in the possession of that person when the incident giving

rise to the claim occurred.

(b) In this chapter, "liability" does not include:

(1) liability for damages incurred because of personal injury,

property damage, or other damage or loss resulting from a

personal, familial, or household activity or responsibility; or

(2) an employer's liability with respect to the employer's

employees other than legal liability under the Federal Employers'

Liability Act (45 U.S.C. Section 51 et seq.).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.004. AGENT LICENSE REQUIRED. (a) A person, firm,

partnership, or corporation may not act or offer to act as an

agent for, or aid in any manner in the solicitation, negotiation,

or placement of insurance on behalf of, a risk retention group or

purchasing group operating in this state or a group member in

this state without first obtaining a license as an agent under:

(1) Chapter 4051, if a resident of this state; or

(2) Chapter 4056, if a nonresident of this state.

(b) A person, firm, partnership, or corporation must comply with

Chapter 981 before the person, firm, partnership, or corporation,

on behalf of a purchasing group or a group member in this state:

(1) acts or offers to act as an agent for an insurer not

authorized to engage in business in this state; or

(2) aids in any manner in the solicitation, negotiation, or

placement of insurance with an insurer not authorized to engage

in business in this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.005. EXEMPTION FROM CERTAIN REQUIREMENTS. (a) A

provision of Chapter 981, 4055, or 4056 does not apply to an

agent described by Subsection (b) if the provision:

(1) requires residency in this state;

(2) requires countersignatures;

(3) prohibits the solicitation of insurance in this state by a

nonresident or the payment of commissions to a nonresident; or

(4) prohibits a nonresident from acting as a surplus or excess

lines agent.

(b) The exemption provided by Subsection (a) applies to an agent

licensed under Chapter 981, 4055, or 4056 who is acting on behalf

of a risk retention group or purchasing group operating in this

state or a group member in this state in providing or placing

liability insurance for risks located in this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.006. AUTHORITY OF COMMISSIONER. (a) To enforce the

laws of this state, the commissioner may use any authority

provided by this code that is not specifically preempted by the

Product Liability Risk Retention Act of 1981, as amended by the

Liability Risk Retention Act of 1986 (15 U.S.C. Section 3901 et

seq.), including the authority to investigate, issue a subpoena,

conduct a deposition or hearing, issue an order, and impose a

penalty.

(b) The commissioner shall rely on the procedural laws and rules

of this state with regard to an investigation, an administrative

proceeding, or litigation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.007. ANNUAL REPORT TO COMMISSIONER. An agent licensed

as required by Section 2201.004 shall report to the commissioner

not later than March 1 of each year the activities and scope of

services being provided to a risk retention group or purchasing

group. The report must be made in accordance with rules adopted

by the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.008. RULES. The commissioner may adopt rules relating

to risk retention groups and purchasing groups that are necessary

to carry out this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. RISK RETENTION GROUP QUALIFICATIONS

Sec. 2201.051. GENERAL QUALIFICATIONS OF RISK RETENTION GROUP.

A risk retention group must be a corporation or other limited

liability association that:

(1) is organized primarily to assume and spread, and engages

primarily in assuming and spreading, all or any portion of the

liability exposure of the group's members; and

(2) otherwise meets the qualifications of this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.052. NAME OF GROUP. A risk retention group must

include in its name the phrase "risk retention group."

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.053. STATUS AS LIABILITY INSURER REQUIRED. A

corporation or other limited liability association must be

chartered and authorized to engage in the business of insurance

as a liability insurer under the laws of any state to act as a

risk retention group.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.054. QUALIFICATIONS REGARDING AUTHORITY OF CERTAIN

ENTITIES TO ENGAGE IN BUSINESS. (a) In this section, "completed

operations liability" and "product liability" have the meanings

assigned by the Product Liability Risk Retention Act of 1981 (15

U.S.C. Section 3901 et seq.) before the effective date of the

Liability Risk Retention Act of 1986 (15 U.S.C. Section 3901 et

seq.).

(b) Notwithstanding Section 2201.053, a corporation or other

limited liability association may be considered a risk retention

group if:

(1) before January 1, 1985, the corporation or association:

(A) was chartered and authorized to engage in the business of

insurance under the laws of Bermuda or the Cayman Islands; and

(B) had certified to the commissioner, director, or

superintendent of insurance of at least one state that it

satisfied the capitalization requirements of that state; and

(2) since January 1, 1985, the corporation or association has

been continuously engaged in business solely to continue to

provide insurance to cover completed operations liability or

product liability.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.055. QUALIFICATIONS REGARDING MEMBERSHIP. (a) A risk

retention group must be composed of members who are engaged in

similar or related businesses or activities with respect to the

liability to which those members are exposed by virtue of any

related, similar, or common product, trade, business, operations,

premises, or services.

(b) A risk retention group must have:

(1) as members, only persons who are provided insurance by the

group; or

(2) as the sole owner, an organization that has:

(A) as members, only persons who comprise the membership of the

group; and

(B) as owners, only persons who comprise the membership of the

group and are provided insurance by the group.

(c) A risk retention group may not exclude a person from

membership in the group solely to provide a competitive advantage

for group members over that person.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.056. AUTHORIZED ACTIVITIES. (a) A risk retention

group may provide:

(1) liability insurance for assuming and spreading all or any

portion of the liability of the group's members; and

(2) reinsurance with respect to the liability of another risk

retention group, or a member of that group, engaged in businesses

or activities that meet the requirements of Section 2201.055(a)

for membership in the group providing reinsurance.

(b) A risk retention group may not engage in activities that

include providing insurance other than the insurance described by

Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER C. RISK RETENTION GROUPS

CHARTERED IN THIS STATE

Sec. 2201.101. ELIGIBILITY REQUIREMENTS. Except as otherwise

provided by this chapter, a risk retention group that applies to

be chartered in this state must:

(1) be chartered and authorized to engage in the business of

insurance under Chapter 822, 861, 883, or 942; and

(2) comply with all the laws, rules, and requirements, including

Chapter 804, applicable to insurers authorized to engage in

business under those chapters and with Subchapter D to the extent

those requirements do not limit the laws, rules, or requirements

of this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.102. CHARTER APPLICATION. (a) A risk retention group

that applies to be chartered in this state shall provide to the

commissioner with the application for charter the following in

accordance with rules adopted by the commissioner:

(1) the group's name;

(2) the identity of the group's initial members;

(3) the identity of the individuals who organized the group or

who will provide administrative services or otherwise influence

or control the group's activities;

(4) the amount and nature of initial capitalization;

(5) the coverages to be afforded; and

(6) the states in which the group intends to operate.

(b) Immediately on receipt of an application for charter, the

commissioner shall provide summary information concerning the

filing, including the information provided under Subsection (a),

to the National Association of Insurance Commissioners.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.103. PLAN OF OPERATION; REVISIONS. (a) Except as

provided by Subsection (b), before a risk retention group

chartered in this state may offer insurance in any state, the

group must submit to the commissioner for approval a plan of

operation as described by Section 2201.202.

(b) A risk retention group is not required to submit a plan of

operation under this section with respect to any kind or

classification of liability insurance that:

(1) was defined in the Product Liability Risk Retention Act of

1981 (15 U.S.C. Section 3901 et seq.), as that Act existed before

October 27, 1986; and

(2) was offered before October 27, 1986, by any risk retention

group that had been chartered and operating for at least three

years before that date.

(c) The risk retention group must submit a revision of the

group's plan of operation to the commissioner and the

commissioner must approve the revision before the group:

(1) offers an additional line of insurance in this state or in

any other state; or

(2) effects a change in the group's operations as described in

the plan of operation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.104. FILING FEE. (a) In addition to all other fees

imposed on an insurer chartered and authorized to engage in

business under Chapter 822, 861, 883, or 942, a risk retention

group chartered in this state shall pay a filing fee in an amount

not to exceed $1,000 as set by rules adopted by the commissioner.

(b) Fees collected under this section shall be deposited to the

credit of the Texas Department of Insurance operating account to

pay expenses incurred by the commissioner under Sections 2201.102

and 2201.103.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER D. RISK RETENTION GROUPS

NOT CHARTERED IN THIS STATE

Sec. 2201.151. COMPLIANCE REQUIRED. A risk retention group

chartered and authorized to engage in business in another state,

Bermuda, or the Cayman Islands shall comply with this subchapter

to engage in business as a risk retention group in this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.152. PREREQUISITES TO OFFERING INSURANCE. (a) Before

offering insurance in this state, a risk retention group not

chartered in this state must submit to the commissioner:

(1) a statement that:

(A) identifies the state or states in which the group is

chartered and authorized to engage in business as a liability

insurer, the date of charter, and the group's principal place of

business; and

(B) provides any other information the commissioner requires to

verify that the group qualifies as a risk retention group under

Subchapter B, including information on the group's membership;

(2) except as provided by Subsection (b), a copy of the group's

plan of operation, as described by Section 2201.202, and

revisions of that plan submitted to the state in which the group

is chartered and authorized to engage in business; and

(3) a statement of registration that designates the commissioner

as the group's agent for the purpose of receiving service of

legal documents or process as provided by Chapter 804.

(b) A risk retention group is not required to submit a plan of

operation under this section with respect to any line or

classification of liability insurance that:

(1) was defined in the Product Liability Risk Retention Act of

1981 (15 U.S.C. Section 3901 et seq.), as that Act existed before

October 27, 1986; and

(2) was offered before October 27, 1986, by any risk retention

group that had been chartered and operating for at least three

years before that date.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.153. REQUIREMENTS FOR CONTINUING BUSINESS. (a) A

risk retention group not chartered in this state that engages in

business in this state shall submit to the commissioner:

(1) a copy of the group's financial statement submitted to the

state in which the group is chartered and authorized to engage in

business;

(2) a copy of each examination of the group as certified by the

commissioner, director, or superintendent of insurance of another

state or other public official conducting the examination;

(3) on the commissioner's request, a copy of any audit performed

with respect to the group; and

(4) any other information required to verify that the group

continues to qualify as a risk retention group under Subchapter

B.

(b) A financial statement submitted under Subsection (a)(1)

must:

(1) be certified by an independent public accountant; and

(2) contain a statement of opinion on loss and loss adjustment

expense reserves made:

(A) under criteria established by the National Association of

Insurance Commissioners; and

(B) by a member of the American Academy of Actuaries or a

qualified loss reserve specialist.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.154. FILING FEES. (a) The commissioner by rule shall

impose a filing fee in an amount not to exceed $500 for filing

the items described by Sections 2201.152(a)(1) and (2).

(b) The commissioner by rule may impose a filing fee in an

amount not to exceed $500 for filing the financial statement

under Section 2201.153(a)(1). A risk retention group shall

provide to the comptroller all information the comptroller

requests in connection with the reporting, collection,

enforcement, and administration of the fee.

(c) Fees collected under this section shall be deposited to the

credit of the Texas Department of Insurance operating account.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.155. PAYMENT OF TAXES. (a) A risk retention group

not chartered in this state is liable for the payment of premium

and maintenance taxes and taxes on premiums of direct business

for risks located in this state and shall report to the

commissioner the net premiums written for risks located in this

state. The group is subject to taxation, and any fine or penalty

related to that taxation, on the same basis as a foreign admitted

insurer in accordance with Chapters 4, 201, 202, 203, 221, 222,

224, 227, 228, and 251-257.

(b) A risk retention group shall provide to the comptroller all

information the comptroller requests in connection with the

reporting, collection, enforcement, and administration of taxes

under this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2H.006, eff. April 1, 2009.

Sec. 2201.156. EXAMINATION OF FINANCIAL CONDITION; DISSOLUTION

OR DELINQUENCY PROCEEDINGS. (a) A risk retention group not

chartered in this state must submit to an examination by the

commissioner to determine the group's financial condition if the

commissioner of insurance of the jurisdiction in which the group

is chartered and authorized to engage in business has not

initiated an examination on or before the 60th day after the date

the commissioner of this state requests an examination.

(b) The commissioner shall:

(1) coordinate the examination under Subsection (a) to avoid

unjustified repetition; and

(2) conduct the examination in an expeditious manner under

Sections 401.051, 401.052, 401.054-401.062, 401.103-401.106,

401.151, 401.152, 401.155, and 401.156 and Chapters 86 and 803 in

accordance with the National Association of Insurance

Commissioners Financial Condition Examiner's Handbook.

(c) A risk retention group not chartered in this state that

engages in business in this state must comply with an order

issued in a voluntary dissolution proceeding or in a delinquency

proceeding commenced by the commissioner or by a commissioner of

another jurisdiction if, after an examination under this section,

there is a finding that the group is financially impaired.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.157. APPLICABILITY OF STATE LAWS PROHIBITING CERTAIN

ACTS OR PRACTICES. (a) A risk retention group not chartered in

this state shall comply with the laws of this state relating to

deceptive, false, or fraudulent acts or practices, including

Chapters 541 and 543.

(b) A risk retention group not chartered in this state and the

group's agents and representatives shall comply with Chapter 542.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.158. INJUNCTIVE RELIEF. (a) A risk retention group

not chartered in this state must comply with the terms of an

injunction issued by a court of this state or any other state

based on a finding that the group is in a hazardous financial

condition or is financially impaired.

(b) Injunctive relief must be issued by a court if the

commissioner seeks to enjoin a risk retention group not chartered

in this state from:

(1) violating the law of this state prohibiting deceptive,

false, or fraudulent acts or practices;

(2) soliciting or selling insurance to a person who is not

eligible for membership in the group; or

(3) soliciting or selling insurance or operating when the group

is in a hazardous financial condition or is financially impaired.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER E. PROVISIONS REGULATING GENERAL OPERATION

OF RISK RETENTION GROUPS

Sec. 2201.201. SCOPE OF AUTHORITY. A risk retention group may

engage in the business of insurance in this state only:

(1) as a risk retention group; and

(2) to conduct the activities described in this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.202. PLAN OF OPERATION. A plan of operation submitted

to the commissioner under Section 2201.103 or 2201.152 must be in

the form of an analysis that presents the expected activities and

results of a risk retention group, including, at a minimum:

(1) information sufficient to verify that the group's members

are engaged in businesses or activities that are similar or

related with respect to the liability to which those members are

exposed by virtue of any related, similar, or common product,

trade, business, operations, premises, or services;

(2) for each state in which the group intends to operate, the

coverages, deductibles, coverage limits, rates, and rating

classification systems for each line of insurance the group

intends to offer;

(3) historical and expected loss experience of the proposed

members and national experience of similar exposures to the

extent that this experience is reasonably available;

(4) pro forma financial statements and projections;

(5) appropriate opinions, including a determination of minimum

premium or participation levels required to begin operations and

to prevent a hazardous financial condition, by:

(A) a qualified, independent casualty actuary who is a member in

good standing of the American Academy of Actuaries; or

(B) an individual who the commissioner recognizes as having

comparable training and experience;

(6) identification of management, underwriting and claims

procedures, marketing methods, managerial oversight methods, and

investment policies; and

(7) other matters prescribed by the insurance laws of the state

in which the group is chartered.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.203. AGENT TO VERIFY AUTHORITY. Before placing

business with a risk retention group, each agent shall secure

from the appropriate insurance regulatory authority a certified

copy of the certificate of authority verifying that the insurer

is authorized in the insurer's domiciliary jurisdiction to write

the liability insurance policy the agent proposes to procure from

the insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.204. APPLICABILITY OF CERTAIN REQUIREMENTS FOR

LIABILITY INSURERS. A risk retention group authorized to engage

in business in this state under Subchapter C or D must

participate on the same basis as a liability insurer holding a

certificate of authority to engage in the business of insurance

in this state in:

(1) the Texas Windstorm Insurance Association;

(2) joint underwriting associations;

(3) mandatory liability and assigned risk pools; and

(4) residual market facilities.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.205. RISK RETENTION GROUP PARTICIPATION IN INSOLVENCY

GUARANTY FUND PROHIBITED. A risk retention group may not be

required or permitted to join or contribute financially to any

insurance insolvency guaranty fund or similar mechanism in this

state. A risk retention group, and any of the group's insureds

or claimants against an insured, may not receive any benefit from

an insurance insolvency guaranty fund or similar mechanism in

this state for a claim arising under an insurance policy issued

by the group.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.206. REQUIRED NOTICE. (a) Any policy issued by a

risk retention group must contain in 10-point type on the front

page and on the declarations page the following notice:

NOTICE

This policy is issued by your risk retention group. Your risk

retention group may not be subject to all of the insurance laws

and regulations of your state. State insurance insolvency

guaranty funds are not available for your risk retention group.

(b) Each person, firm, partnership, or corporation licensed

under Chapter 981, 4051, or 4056 shall inform each prospective

insured on business to be placed with a risk retention group of

the notice required by Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.207. PROHIBITED ACTIVITIES. A risk retention group

may not:

(1) solicit or sell insurance to any person who is not eligible

for membership in the group;

(2) solicit or sell insurance or operate if the group is in a

hazardous financial condition or is financially impaired; or

(3) engage in business in this state if an insurer is directly

or indirectly a member or owner of the group, unless all of the

group members are insurers.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.208. INJUNCTIVE RELIEF. An order issued by a United

States district court enjoining a risk retention group from

soliciting or selling insurance or operating in any state, in all

states, or in any territory or possession of the United States on

a finding that the group is in a hazardous financial condition,

is financially impaired, or is insolvent is enforceable in the

courts of this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.209. PENALTIES. (a) A risk retention group that is

authorized to engage in business in this state under Subchapter C

or D and that violates this chapter is subject to all sanctions

and penalties applicable to an insurer that holds a certificate

of authority under Chapters 822 and 861, including revocation of

the authority to engage in business in this state.

(b) A risk retention group not chartered in this state that

violates this chapter is also subject to any fine or penalty

applicable to a foreign admitted insurer generally, including

revocation of the authority to engage in business in this state.

(c) A risk retention group engaging in business in this state

that is not authorized to engage in business under Subchapter C

or D is considered an unauthorized insurer and is subject to

Section 823.457, Subchapters A-P, Chapter 442, and Chapters 101,

441, 804, and 801, other than Section 801.056.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER F. PURCHASING GROUPS

Sec. 2201.251. GENERAL QUALIFICATIONS OF PURCHASING GROUP. (a)

A purchasing group must:

(1) have as one of the group's purposes the purchase of

liability insurance on a group basis;

(2) be composed of members whose businesses or activities are

similar or related with respect to the liability to which those

members are exposed by virtue of any related, similar, or common

product, trade, business, operations, premises, or services; and

(3) purchase group liability insurance only for the group's

members and only to cover the members' similar or related

liability exposure as described in Subdivision (2).

(b) A purchasing group may be domiciled in any state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.252. DETERMINATION OF LOCATION. (a) For purposes of

this subchapter, a purchasing group is considered to be located

in the state in which the highest aggregate premiums are in force

on the date the group insurance policy is written or renewed.

The group's location is ascertained on each placement or renewal

of insurance by the group with an insurer or risk retention

group.

(b) For purposes of this section, a group insurance policy is

considered to be renewed annually.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.253. LIMITATIONS ON AUTHORITY. (a) A purchasing

group located in this state may not purchase liability insurance

from a risk retention group that is not chartered in a state or

from an insurer that does not hold a certificate of authority to

engage in the business of insurance in this state unless the

purchase is effected through a licensed agent acting under

Chapter 981.

(b) A purchasing group may not offer insurance policy coverage

declared unlawful by the Texas Supreme Court.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.254. APPLICATION OF STATE LAW. (a) A purchasing

group meeting the criteria established under the Liability Risk

Retention Act of 1986 (15 U.S.C. Section 3901 et seq.) is exempt

from any law of this state that:

(1) relates to the creation of groups for the purchase of

insurance;

(2) requires countersignatures;

(3) prohibits group purchasing; or

(4) discriminates against a purchasing group or the group's

members.

(b) An insurer is exempt from any law of this state that

prohibits providing or offering to provide to a purchasing group

or the group's members advantages based on the group's or

members' loss and expense experience that are not afforded to

other persons with respect to rates, policy forms, coverages, or

other matters.

(c) A purchasing group is subject to all other applicable laws

of this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.255. NOTICE TO COMMISSIONER; FILING FEE. (a) Before

engaging in business in this state, a purchasing group must

provide notice to the commissioner. The notice must:

(1) identify the state in which the group is domiciled;

(2) specify the lines and classifications of liability insurance

the group intends to purchase;

(3) specify the method by which and the persons, if any, through

whom insurance will be offered to group members whose risks are

located in this state;

(4) identify the insurer from which the group intends to

purchase group insurance and the domicile of that insurer;

(5) identify the group's principal place of business and, if

ascertainable at the time of filing, the group's location; and

(6) provide other information the commissioner requires to

verify that the group qualifies as a purchasing group under

Section 2201.251.

(b) The commissioner by rule shall impose a filing fee in an

amount not to exceed $100 for filing notice under this section.

Fees collected under this subsection shall be deposited to the

credit of the Texas Department of Insurance operating account.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.256. REGISTRATION REQUIREMENT; FEES. (a) A

purchasing group shall register with and designate the

commissioner or other appropriate authority as the group's agent

solely for the purpose of receiving service of legal documents or

process unless the group:

(1) was domiciled before April 1, 1986, in any state of the

United States and is domiciled on and after October 27, 1986, in

any state of the United States;

(2) before October 27, 1986, purchased the group's insurance

from an insurer authorized to engage in business in any state,

and after October 27, 1986, purchased the group's insurance from

an insurer authorized to engage in business in any state;

(3) was a purchasing group under the requirements of the Product

Liability Risk Retention Act of 1981 (15 U.S.C. Section 3901 et

seq.) before October 27, 1986; and

(4) does not purchase insurance that was not authorized for

purposes of an exemption under that Act as effective before

October 27, 1986.

(b) The commissioner by rule may impose a fee in an amount not

to exceed $50 for each document served on the commissioner and

forwarded to the purchasing group. Fees collected under this

subsection shall be deposited to the credit of the Texas

Department of Insurance operating account.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.257. PAYMENT OF PREMIUM TAXES. (a) Premiums paid for

coverage of risks located in this state by a purchasing group or

any group member are subject to taxation at the same rate and

subject to the same interest, fines, and penalties for nonpayment

that apply to premiums paid for similar coverage by other

insureds.

(b) Title 3 is used to compute applicable tax rates for a

purchasing group or any group member that pays premiums for

coverage of risks located in this state to:

(1) an insurer holding a certificate of authority to engage in

the business of insurance in this state; or

(2) a risk retention group authorized to engage in business in

this state.

(c) To the extent that a purchasing group or group member pays

premiums as described by Subsection (b), the insurer or risk

retention group receiving those premiums shall remit the tax to

the department.

(d) Chapter 225 is used to compute applicable tax rates for a

purchasing group or any group member that pays premiums for

coverage of risks located in this state to an eligible surplus

lines insurer. If a purchasing group or member pays those

premiums, the surplus lines agent shall report and remit the tax.

If the agent does not remit the tax, the purchasing group shall

remit the tax.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.258. PURCHASING GROUP PARTICIPATION IN INSOLVENCY

GUARANTY FUND PROHIBITED; EXCEPTION. (a) A claim against a

purchasing group or a group member may not be paid from any

insurance insolvency guaranty fund or similar mechanism in this

state.

(b) A purchasing group, a group member, or any claimant against

the group or group member may not receive any benefit from an

insurance insolvency guaranty fund or similar mechanism in this

state for a claim arising under an insurance policy procured

through the group unless the policy is underwritten by an insurer

authorized to engage in business in this state that, at the time

of the policy's issuance:

(1) has capital and surplus of at least $25 million; or

(2) is a member of a company group that has combined capital and

surplus of at least $25 million.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2201.259. REQUIRED NOTICE. (a) A purchasing group that

obtains liability insurance from an insurer or a risk retention

group shall provide notice to each group member that has a risk

located in this state that the risk is not protected by an

insurance insolvency guaranty fund in this state and that the

insurer or risk retention group may not be subject to all the

insurance laws and rules of this state.

(b) Each person, firm, partnership, or corporation licensed

under Chapter 981, 4051, or 4056 shall inform each prospective

insured on business to be written through a purchasing group of

the notice required by Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2202. JOINT UNDERWRITING

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE G. POOLS, GROUPS, PLANS, AND SELF-INSURANCE

CHAPTER 2202. JOINT UNDERWRITING

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2202.001. DEFINITIONS. In this chapter:

(1) "Insurer" means any insurance company, corporation,

reciprocal or interinsurance exchange, mutual association, county

mutual insurance company, Lloyd's plan, or other insurer

authorized to engage in business in this state. The term does

not include an insurer that writes only life, health, or accident

insurance, variable life insurance, or variable annuity

contracts.

(2) "Joint underwriting association" means a voluntary

unincorporated association of insurers authorized to engage in

business in this state that has been authorized by the

association's member insurers to act on behalf of the member

insurers in joint underwriting or in issuing syndicate insurance

policies on a several, but not joint, basis.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2202.002. INAPPLICABILITY OF CHAPTER. This chapter does

not apply to the transaction of life, health, or accident

insurance business.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2202.003. DEPOSIT OF FEES. Fees collected under this

chapter shall be deposited to the credit of the Texas Department

of Insurance operating account.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2202.004. CERTAIN APPROPRIATIONS FROM GENERAL REVENUE FUND

PROHIBITED. The legislature may not appropriate money from the

general revenue fund to administer this chapter, other than fees

collected under this chapter and deposited to the credit of the

Texas Department of Insurance operating account.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. AUTHORITY TO ACT AS JOINT UNDERWRITING ASSOCIATION

Sec. 2202.051. CERTIFICATE OF AUTHORITY REQUIRED. An

association of insurers may not act as a joint underwriting

association in this state on behalf of the association's member

insurers unless the association holds a certificate of authority

issued under this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2202.052. APPLICATION FOR CERTIFICATE OF AUTHORITY. (a)

An association of insurers that applies for a certificate of

authority under this chapter must file a written application on

forms prescribed by the commissioner.

(b) The application must include:

(1) the names and addresses of the association's officers and

directors;

(2) a copy of the association's constitution, articles of

agreement or association, bylaws, rules, powers of attorney, or

other agreements governing the association's activities;

(3) a list of the insurers authorized to engage in business in

this state who are association members and the addresses of those

insurers' principal administrative offices;

(4) the name and address of a resident of this state who will

act as the association's agent for receipt of notices or orders

of the commissioner and for service of process; and

(5) other information as required by the commissioner.

(c) At least one officer of the association must swear to the

application.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2202.053. ISSUANCE OF CERTIFICATE OF AUTHORITY. The

commissioner shall issue a certificate of authority to a joint

underwriting association that complies with the requirements of

this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2202.054. TERM OF CERTIFICATE OF AUTHORITY. Unless

renewed, a certificate of authority issued under this chapter

expires on the third anniversary of the date the certificate is

issued.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2202.055. RENEWAL OF CERTIFICATE OF AUTHORITY. (a) An

applicant for the renewal of a certificate of authority must file

an application for renewal with the commissioner and pay the

renewal fee on or before the date the certificate expires.

(b) The applicant shall file a list of the names and addresses

of the association's officers and directors and a list of the

association's member insurers with the application for renewal.

At least one officer of the association must swear to the list.

(c) A renewed certificate of authority expires on the third

anniversary of the renewal date.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2202.056. FEE FOR CERTIFICATE OF AUTHORITY. (a) An

applicant for the issuance or renewal of a certificate of

authority must pay a nonrefundable fee in an amount set by the

commissioner when the applicant files the application.

(b) The fee may not exceed $200.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2202.057. RECIPROCITY. The commissioner may waive any

requirement for a certificate of authority for an applicant who

holds a certificate of authority from another state if the other

state has requirements for a certificate of authority that are

substantially equivalent to the requirements of this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES OF JOINT UNDERWRITING

ASSOCIATION

Sec. 2202.101. AUTHORITY TO ACT. A joint underwriting

association may:

(1) act only on behalf of association members who are authorized

to engage in business in this state; and

(2) engage in only those activities the association is

authorized to perform by the association members.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2202.102. NOTIFICATION OF CERTAIN INFORMATION REQUIRED. An

association holding a certificate of authority under this chapter

shall notify the commissioner of a change in the information

required to be filed under Section 2202.052 not later than the

30th day after the date the change takes effect.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2202.103. MAINTENANCE OF INFORMATION. (a) A joint

underwriting association shall maintain at the association's

principal administrative office adequate records of all

transactions.

(b) The association shall maintain the records in accordance

with prudent recognized industry standards of recordkeeping.

(c) The commissioner or the commissioner's designated

representative is entitled to access to records maintained under

Subsection (a) for examination, audit, and inspection.

(d) Trade secrets, including the identity and addresses of

policyholders and certificate holders, are confidential, except

that the commissioner may use information otherwise confidential

in proceedings instituted against an association.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER D. AUDIT AND EXAMINATION REQUIREMENTS

Sec. 2202.151. ANNUAL AUDIT. An independent certified public

accountant shall annually audit the books of accounts of a joint

underwriting association as provided by Subchapter A, Chapter

401. A copy of the audit must be filed with the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2202.152. EXAMINATION BY COMMISSIONER. (a) The

commissioner may require an examination of a joint underwriting

association as often as the commissioner considers necessary.

The association shall pay the reasonable costs of the examination

on presentation to the association of a detailed account of the

costs of the examination.

(b) The association's officers and employees may be examined

under oath at any time and shall exhibit on request all books,

records, accounts, documents, or agreements governing the

association's operations.

(c) Instead of the examination, the commissioner may accept the

report of an examination made by the insurance supervisory

official of another state under the laws of that state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER E. DISCIPLINARY ACTIONS AND

PROCEDURES; ENFORCEMENT

Sec. 2202.201. GROUNDS FOR DENIAL OF CERTIFICATE OF AUTHORITY OR

FOR DISCIPLINARY ACTION. The commissioner may deny an

application for a certificate of authority or discipline a

certificate holder under this subchapter if the commissioner

finds that the applicant or certificate holder, or an officer or

director of an applicant or certificate holder:

(1) wilfully violated or participated in the violation of this

chapter or any other insurance law of this state;

(2) intentionally made a material misstatement in the original

or renewal application;

(3) obtained or attempted to obtain the certificate by fraud or

misrepresentation;

(4) misappropriated, converted to a personal or other

inappropriate use, or illegally withheld money required to be

held in a fiduciary capacity;

(5) has been convicted of a felony or convicted of a misdemeanor

of which criminal fraud is an essential element; or

(6) is incompetent or untrustworthy.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2202.202. DENIAL OF CERTIFICATE OF AUTHORITY OR

DISCIPLINARY ACTION. If the commissioner finds that a ground for

a denial of a certificate of authority or disciplinary action

under Section 2202.201 exists, the commissioner may:

(1) deny the application for the certificate; or

(2) suspend, revoke, or refuse to renew the certificate of

authority.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2202.203. NOTICE AND HEARING. (a) Before the commissioner

may deny an application for a certificate of authority or

discipline a certificate holder under this subchapter, the

commissioner must:

(1) give notice by certified mail to the applicant or

certificate holder; and

(2) set a date on which the applicant or certificate holder may

appear to be heard and produce evidence.

(b) A hearing under Subsection (a) may not be set for a date

that is earlier than the 20th day or later than the 30th day

after the date the notice is mailed.

(c) The notice must contain specific reasons for the hearing and

a list of the matters to be considered at the hearing.

(d) At the hearing, the commissioner or a department employee

designated to conduct the hearing may:

(1) administer oaths, require the appearance of witnesses, and

examine any person under oath; and

(2) on the commissioner's initiative or on the request of the

applicant or certificate holder, require the production of books,

records, or papers relevant to the inquiry.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2202.204. ISSUANCE OF ORDER. On the termination of the

hearing, the findings shall be written and filed with the

department. The commissioner shall issue an order showing the

findings approved by the commissioner and shall send the order by

certified mail to the applicant or certificate holder.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2202.205. APPEAL. If the commissioner denies an

application for a certificate of authority as provided by this

chapter or suspends, revokes, or refuses to renew a certificate

at a hearing as provided by this chapter, the applicant or

certificate holder may appeal the commissioner's action as

provided by Subchapter D, Chapter 36.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2202.206. APPLICATION AFTER DENIAL, REFUSAL, OR REVOCATION.

(a) Except as provided by Subsection (b), an applicant for a

certificate of authority or certificate holder whose certificate

of authority has been denied, refused, or revoked under this

chapter may not file another application for a certificate of

authority before the first anniversary of the effective date of

the denial, refusal, or revocation.

(b) If an applicant or certificate holder seeks judicial review

of a denial, refusal, or revocation, the applicant or certificate

holder may not file another application for a certificate of

authority before the first anniversary of the date of a final

court order or decree affirming the denial, refusal, or

revocation.

(c) If an applicant files an application after the date

specified by this section, the commissioner may refuse the

application unless the applicant shows good cause why the denial

of the previous application or the refusal to renew or the

revocation of the original certificate of authority should not be

a bar to the issuance of a new certificate.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2202.207. ADDITIONAL SANCTIONS; INJUNCTION. (a) An

association that violates this chapter or a rule or order adopted

under this chapter is subject to sanctions under Chapter 82.

(b) The attorney general, a district or county attorney, or the

commissioner may institute proceedings for an injunction or any

other proceeding necessary to enforce this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2203. MEDICAL LIABILITY INSURANCE JOINT UNDERWRITING ASSOCIATION

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE G. POOLS, GROUPS, PLANS, AND SELF-INSURANCE

CHAPTER 2203. MEDICAL LIABILITY INSURANCE JOINT UNDERWRITING

ASSOCIATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2203.001. SHORT TITLE. This chapter may be cited as the

Texas Medical Liability Insurance Underwriting Association Act.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.002. DEFINITIONS. In this chapter:

(1) "Assisted living facility" means a for-profit or

not-for-profit assisted living facility.

(2) "Association" means the joint underwriting association

established under this chapter.

(3) "Board of directors" means the board of directors of the

association.

(4) "Health care provider" means:

(A) a person, partnership, professional association,

corporation, facility, or institution licensed or chartered by

this state to provide health care, as defined in Section

74.001(a)(10), Civil Practice and Remedies Code, as:

(i) a registered nurse, dentist, podiatrist, pharmacist,

chiropractor, or optometrist;

(ii) a hospital;

(iii) a nursing home;

(iv) a radiation therapy center that is independent of any other

medical treatment facility, is licensed by the Department of

State Health Services in that agency's capacity as the Texas

Radiation Control Agency under Chapter 401, Health and Safety

Code, and is in compliance with the regulations adopted under

that chapter;

(v) a blood bank that is a nonprofit corporation chartered to

operate a blood bank and is accredited by the American

Association of Blood Banks;

(vi) a nonprofit corporation that is organized for the delivery

of health care to the public and is certified under Chapter 162,

Occupations Code;

(vii) a health center, as defined by 42 U.S.C. Section 254b, as

amended; or

(viii) an assisted living facility; or

(B) an officer, employee, or agent of an entity listed in

Paragraph (A) acting in the course and scope of that person's

office, employment, or agency.

(5) "Medical liability insurance" means primary and excess

liability insurance coverage against:

(A) the legal liability of the insured; and

(B) loss, damage, or expense incident to a claim arising out of

the death or injury of a person as the result of negligence in

rendering or failing to render professional service by a health

care provider or physician who is in a category eligible for

coverage by the association.

(6) "Net direct premiums" means gross direct premiums written on

automobile liability and other liability insurance written under

this code, less:

(A) policyholder dividends;

(B) return premiums for the unused or unabsorbed portion of

premium deposits; and

(C) return premiums on canceled contracts written on the

liability risks.

(7) "Nursing home" means a for-profit or not-for-profit nursing

home.

(8) "Physician" means a person licensed to practice medicine in

this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.003. IMMUNITY. Liability does not exist on the part

of, and a cause of action does not arise against, the

association, an association agent or employee, an insurer, an

agent licensed under this code, the commissioner or department,

or an authorized representative of the commissioner or department

for a statement made in good faith by any of them:

(1) in a report or communication concerning risks insured or to

be insured through the association; or

(2) at an administrative hearing conducted in connection with

the report or communication.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.004. APPLICABILITY OF OTHER LAW. The association is

subject to Sections 401.051, 401.052, 401.054-401.062, 401.151,

401.152, 401.155, and 401.156 and Subchapter A, Chapter 86.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.005. RELATIONSHIP TO SURPLUS LINES INSURANCE. The

association is not an authorized insurer for purposes of Chapter

981 with respect to medical liability insurance for physicians.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. ASSOCIATION ADMINISTRATION AND OPERATION

Sec. 2203.051. PURPOSE OF ASSOCIATION. The association provides

medical liability insurance on a self-supporting basis.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.052. BOARD OF DIRECTORS. (a) The association is

governed by a board of directors composed of the following nine

members:

(1) five representatives of insurers that are required to be

association members, elected by association members;

(2) one physician, appointed by the Texas Medical Association or

a successor to that association;

(3) one representative of hospitals, appointed by the Texas

Hospital Association or a successor to that association; and

(4) two public members, appointed by the commissioner.

(b) The board members serve one-year terms beginning on October

1 of each year.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.053. PLAN OF OPERATION. (a) The association operates

under a plan of operation adopted by the commissioner.

(b) The plan of operation must:

(1) provide for economic, fair, and nondiscriminatory

administration;

(2) provide for the prompt and efficient provision of medical

liability insurance; and

(3) contain other provisions, including provisions relating to:

(A) the establishment of necessary facilities;

(B) the association's management;

(C) the assessment of members and policyholders to defray losses

and expenses;

(D) the administration of the policyholder's stabilization

reserve funds;

(E) commission arrangements;

(F) reasonable and objective underwriting standards;

(G) the acceptance, assumption, and cession of reinsurance;

(H) the appointment of servicing insurers; and

(I) procedures for determining amounts of insurance to be

provided by the association.

(c) The plan of operation must direct that any revenue exceeding

expenditures that remains in the association's funds at the close

of the association's fiscal year, after the association

reimburses members' contributions in accordance with Section

2203.255(a), be added to the association's reserves.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.054. AMENDMENTS TO PLAN OF OPERATION. Amendments to

the plan of operation:

(1) shall be made at the commissioner's direction; or

(2) may be made by the board of directors, subject to the

commissioner's approval.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.055. JOINT UNDERWRITING ASSOCIATION MEMBERSHIP. (a)

The association is composed of each insurer, including a Lloyd's

plan and a reciprocal or interinsurance exchange, authorized to

write and writing liability insurance, including automobile

liability insurance, on a direct basis in this state, other than:

(1) a farm mutual insurance company authorized under Chapter

911; and

(2) a county mutual insurance company authorized under Chapter

912.

(b) An insurer that is a member of the association must remain a

member as a condition of the insurer's authority to engage in the

business of the insurance described by Subsection (a).

(c) Each association member participates in the writings,

expenses, and losses of the association in the proportion that

the net direct premiums of the member, excluding the portion of

premiums attributable to the operation of the association,

written during the preceding calendar year bears to the aggregate

net direct premiums written in this state by all association

members.

(d) The association shall annually determine a member's

participation in the association on the basis of the net direct

premiums written by the member during the preceding calendar

year, as reported in the annual statements and other reports the

member files as required by the department.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.056. ANNUAL STATEMENT; ADDITIONAL INFORMATION. (a)

Not later than March 1 of each year, the association shall file

with the department a statement that contains information

regarding the association's transactions, condition, operations,

and affairs during the preceding calendar year.

(b) The statement must:

(1) contain the matters and information required by the

department; and

(2) be in the form approved by the department.

(c) The department at any time may require the association to

provide additional information regarding the association's

transactions or condition, or any related matter considered to

be:

(1) material; and

(2) of assistance in evaluating the scope, operation, and

experience of the association.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER C. ELIGIBILITY FOR COVERAGE

Sec. 2203.101. GENERAL ELIGIBILITY. (a) The commissioner shall

by order establish the categories of physicians and health care

providers that are eligible to obtain insurance coverage from the

association. The commissioner may revise the order to:

(1) include as eligible for that coverage other categories of

physicians and health care providers; or

(2) exclude from eligibility for that coverage particular

categories of physicians and health care providers.

(b) If a category of physicians or health care providers is

excluded from eligibility to obtain insurance coverage from the

association, the commissioner may determine, after notice of at

least 10 days and a hearing, that medical liability insurance is

not otherwise available. On that determination, the previously

excluded category is eligible to obtain insurance coverage from

the association.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.102. INSURER OF LAST RESORT FOR CERTAIN NURSING HOMES

AND ASSISTED LIVING FACILITIES. (a) A nursing home or assisted

living facility not otherwise eligible for insurance coverage

from the association under Section 2203.101 is eligible for that

coverage if the home or facility demonstrates, in accordance with

the requirements of the association, that the home or facility:

(1) made a verifiable effort to obtain insurance coverage from

authorized insurers and eligible surplus lines insurers; and

(2) was unable to obtain substantially equivalent insurance

coverage and rates.

(b) In consultation with the Department of Aging and Disability

Services, the commissioner by rule shall adopt minimum rating

standards for for-profit nursing homes and for-profit assisted

living facilities that must be met before a for-profit nursing

home or for-profit assisted living facility may obtain insurance

coverage through the association. The standards must promote the

highest practical level of care for residents of the nursing

homes and assisted living facilities.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.1021. VOLUNTEER HEALTH CARE PROVIDERS. (a) In this

section:

(1) "Charitable organization" has the meaning assigned by

Section 84.003, Civil Practice and Remedies Code.

(2) "Volunteer health care provider" has the meaning assigned by

Section 84.003, Civil Practice and Remedies Code.

(b) The association shall make available medical liability

insurance or appropriate health care liability insurance covering

a volunteer health care provider for the legal liability of the

person against any loss, damage, or expense incident to a claim

arising out of the death or injury of any person as the result of

negligence in rendering or the failure to render professional

service while acting in the course and scope of the person's

duties as a volunteer health care provider as described by

Chapter 84, Civil Practice and Remedies Code.

(c) A volunteer health care provider who is serving as a direct

service volunteer of a charitable organization is eligible to

obtain from the association the liability insurance made

available under this section. A volunteer health care provider

who obtains coverage under this section is subject to Section

2203.302 and the other provisions of this chapter in the same

manner as physicians who are eligible to obtain medical liability

insurance from the association.

(d) This section does not affect the liability of a volunteer

health care provider who is serving as a direct service volunteer

of a charitable organization. Section 84.004(c), Civil Practice

and Remedies Code, applies to the volunteer health care provider

without regard to whether the volunteer health care provider

obtains liability insurance under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.060(a), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.060(a), eff. September 1, 2007.

Sec. 2203.103. ELIGIBILITY OF OTHER HEALTH CARE PRACTITIONERS

AND FACILITIES. (a) In this section:

(1) "Health care" includes a medical or health care service,

including an examination, treatment, medical diagnosis, or

evaluation, and care provided in an inpatient, outpatient, or

residential setting.

(2) "Health care facility" means a facility providing health

care, other than a facility described by Section 2203.002(4).

(3) "Health care practitioner" means an individual, other than

an individual described by Section 2203.002(4), who:

(A) is licensed to provide health care; or

(B) is not licensed to provide health care but provides health

care under the direction or supervision of a licensed individual.

(b) After notice and opportunity for hearing, the commissioner

may:

(1) determine that appropriate liability insurance coverage

written by insurers authorized to engage in business in this

state is not reasonably available to a type of health care

practitioner or health care facility; and

(2) by order designate that type of health care practitioner or

health care facility to be included as a health care provider

eligible to receive coverage under this chapter.

(c) A health care practitioner or facility designated under

Subsection (b) is entitled to receive insurance coverage under

this chapter in accordance with Chapter 1901 in the same manner

as other health care providers described by Section 2203.002 and

Section 1901.001.

(d) The commissioner's order may indicate whether a health care

practitioner or facility designated under Subsection (b) is

included under the policyholder's stabilization reserve fund

established under Section 2203.301 or 2203.303 or whether a

separate policyholder's stabilization reserve fund is created. A

separate policyholder's stabilization reserve fund established

under this subsection operates in the same manner as a

policyholder's stabilization reserve fund created under Section

2203.303.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.104. APPLICATION FOR COVERAGE. (a) A health care

provider or physician included in a category eligible for

insurance coverage by the association is entitled to apply to the

association for the coverage. An agent authorized under Chapter

4051 may apply on behalf of an applicant.

(b) The association shall issue a medical liability insurance

policy to an applicant:

(1) if the association determines that:

(A) the applicant meets the underwriting standards of the

association prescribed by the plan of operation; and

(B) there is no unpaid and uncontested premium, policyholder's

stabilization reserve fund charge, or assessment due from the

applicant for prior insurance, as shown by the insured's failure

to pay or to object in writing to the charges on or before the

30th day after the date of the billing; and

(2) on receipt of the premium and the policyholder's

stabilization reserve fund charge, or the portion of the premium

and charge prescribed by the plan of operation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER D. ASSOCIATION COVERAGE

Sec. 2203.151. POWERS RELATING TO MEDICAL LIABILITY INSURANCE

COVERAGE. (a) Under this chapter and the plan of operation, the

association, on behalf of the association members, may:

(1) issue, or cause to be issued, medical liability insurance

policies to applicants, including primary, excess, and incidental

coverages, subject to the limits specified in the plan of

operation and Section 2203.152;

(2) underwrite medical liability insurance and adjust and pay

losses related to that insurance, or appoint servicing insurers

to perform those functions;

(3) either or both accept and refuse the assumption of

reinsurance from association members; and

(4) cede and purchase reinsurance.

(b) The association may provide general liability insurance

coverage to be issued in connection with medical liability

insurance issued by the association.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.152. POLICY LIMITS. The association may not issue one

or more policies insuring an individual or organization for an

amount exceeding $1 million for each occurrence and $3 million in

the aggregate for a year.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.153. FOLLOWING FORM EXCESS LIABILITY COVERAGE. Excess

liability insurance coverage written for a physician or health

care provider by the association under this chapter must be

written as following form excess liability insurance to the

physician's or provider's primary insurance coverage.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.154. PUNITIVE DAMAGES EXCLUDED. The association may

not issue or renew a medical liability insurance policy for a

physician or health care provider under this chapter that

includes coverage for punitive damages assessed against the

physician or health care provider.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.155. INSTALLMENT PLAN. The association may offer an

installment payment plan for insurance coverage obtained through

the association.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.156. TERM OF POLICY; NOTICE OF CERTAIN CHANGES. (a)

A policy issued by the association must be for a term of one year

or less, as determined by the association.

(b) Section 1901.253 does not apply to a medical liability

insurance policy issued by the association for a term of less

than one year.

(c) The association shall ensure that appropriate written notice

is provided to the insured for a policy described by Subsection

(b) if the association intends to:

(1) increase the premiums on the policy; or

(2) cancel or not renew the policy for a reason other than for

nonpayment of premiums or because the insured is no longer

licensed.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER E. RATES AND POLICY FORMS

Sec. 2203.201. APPLICABILITY OF OTHER LAW TO RATES AND POLICY

FORMS. (a) Except as provided by Subsection (b) and subject to

Section 2203.203, the following laws govern the rates, rating

plans, rating rules, rating classifications, territories, and

policy forms applicable to the insurance written by the

association and related statistics:

(1) Section 36.002(1);

(2) Subchapter B, Chapter 5;

(3) Subchapters A and C, Chapter 1806;

(4) Subchapter A, Chapter 2301;

(5) Chapter 251, as that chapter relates to casualty insurance

and fidelity, guaranty, and surety bond insurance;

(6) Chapter 253;

(7) Chapters 2251 and 2252; and

(8) Subtitle B.

(b) If a provision of a law described by Subsections (a)(1)-(8)

conflicts with a provision of this chapter, this chapter

prevails.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.202. RATE STANDARDS. (a) In determining rates,

rating plans, rating rules, rating classifications, territories,

and policy forms, the association shall consider:

(1) the past and prospective loss and expense experience for

medical professional liability insurance, inside and outside this

state, of all of the association members;

(2) trends in the frequency and severity of losses;

(3) the association's investment income; and

(4) other information the commissioner may require.

(b) Rates, rating plans, and rating rules must be based on:

(1) the association's loss and expense experience; and

(2) other information based on that experience the department

considers appropriate.

(c) The resultant premium rates must be:

(1) actuarially sound; and

(2) computed to be self-supporting.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.203. DISCOUNT FOR CERTAIN HEALTH CARE PROVIDERS. (a)

The rates applicable to professional liability insurance coverage

provided by the association for not-for-profit nursing homes and

not-for-profit assisted living facilities must reflect a discount

of 30 percent from the rates for the same coverage provided to

others in the same category of insureds.

(b) The commissioner shall ensure compliance with this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER F. FINANCIAL PARTICIPATION BY MEMBERS AND

POLICYHOLDERS

Sec. 2203.251. DEFICIT RECOUPMENT. (a) This section applies to

a deficit sustained in a single year by the association with

respect to:

(1) physicians and health care providers, other than nursing

homes and assisted living facilities; or

(2) a nursing home or assisted living facility.

(b) The deficit must be recouped in accordance with the plan of

operation and the rating plan in effect when the deficit is

sustained under one or more of the following procedures, in this

sequence:

(1) a contribution from the policyholder's stabilization reserve

fund established under Section 2203.301 or the policyholder's

stabilization reserve fund established under Section 2203.303, as

appropriate, until the respective fund is exhausted;

(2) an assessment on the policyholders in accordance with

Section 2203.252; or

(3) an assessment on the members in accordance with Sections

2203.055(c) and (d) and 2203.253.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.252. ASSESSMENT OF POLICYHOLDERS FOR DEFICIT

RECOUPMENT. (a) Each policyholder within the group of

physicians and health care providers, other than nursing homes

and assisted living facilities, or within the group of nursing

homes and assisted living facilities, has contingent liability

for a proportionate share of an assessment made under this

chapter of policyholders in the applicable group.

(b) If a deficit, as computed under the plan of operation, is

sustained with respect to a group described by Subsection (a) in

a single year, the board of directors shall levy an assessment

only on the policyholders in the applicable group who held

policies in force at any time during the two most recently

completed calendar years:

(1) before the date the assessment is levied; and

(2) in which the association was issuing policies.

(c) The aggregate amount of an assessment under Subsection (b)

must be equal to the amount of the deficit not recouped under

Section 2203.251(b)(1) from the applicable policyholder's

stabilization reserve fund. Subject to Subsection (d), each

policyholder in the applicable group shall be assessed for a

portion of the deficit that reflects the proportion that the

earned premium on the policies of that policyholder bears to the

total earned premium for all policies of the association in the

applicable group in the two most recently completed calendar

years.

(d) The maximum aggregate assessment on each policyholder in the

applicable group may not exceed the annual premium for the

liability insurance policy most recently in effect.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.253. LIMITATION ON REIMBURSEMENT BY MEMBER FOR DEFICIT

RECOUPMENT. (a) An association member is not obligated in a

single year to reimburse the association for the member's

proportionate share of the deficits from the association's

operations in that year in an amount that exceeds one percent of

the member's policyholder surplus. The aggregate amount not

reimbursed in accordance with this subsection shall be

reallocated among the other association members. The association

shall reallocate that amount in accordance with the method of

determining a member's participation under Sections 2203.055(c)

and (d), after excluding the total net direct premiums of all

members not sharing in the excess deficits.

(b) If the deficits from the association's operations allocated

to all association members in a calendar year exceed one percent

of all members' respective policyholder surplus, the association

shall allocate to each member the amount of the deficits in

accordance with the method of determining a member's

participation under Sections 2203.055(c) and (d).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.254. CONTRIBUTION BY MEMBERS FOR SOUND FINANCIAL

OPERATION. If sufficient funds are not available for the sound

financial operation of the association, each association member

shall contribute to the financial requirements of the association

in accordance with Sections 2203.055(c) and (d), 2203.252, and

2203.253, as authorized and considered necessary by the

department. A contribution under this section is in addition to:

(1) an assessment paid in accordance with the plan of operation

under Section 2203.053(b); and

(2) a contribution from a policyholder's stabilization reserve

fund.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.255. REIMBURSEMENT OF ASSESSMENT OR CONTRIBUTION;

PREMIUM TAX CREDIT. (a) Subject to commissioner approval, the

association shall reimburse an assessment or contribution, with

interest at a rate approved by the commissioner, to:

(1) the association members; or

(2) the state, to the extent that the members have recouped

their assessments using premium tax credits as provided by

Subsection (c).

(b) Pending recoupment or reimbursement of an assessment or

contribution paid by a member to the association, the unrepaid

balance of the assessment or contribution may be reflected in the

member's books and records as an admitted asset of the member for

all purposes, including exhibition in an annual statement under

Section 862.001.

(c) To the extent a member has paid one or more assessments and

has not received reimbursement from the association in accordance

with Subsection (a), a credit against premium taxes under Chapter

221 is allowed at a rate of 20 percent a year for five successive

years following the year in which the deficit was sustained. At

the member's option, the tax credit may be taken over an

additional number of years.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.256. STANDARDS FOR RECOUPMENT PROVISIONS. A provision

for recoupment must be based on:

(1) the association's loss and expense experience; and

(2) other information based on that experience the department

considers appropriate.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER G. POLICYHOLDER'S STABILIZATION RESERVE FUNDS

Sec. 2203.301. POLICYHOLDER'S STABILIZATION RESERVE FUND FOR

PHYSICIANS AND CERTAIN HEALTH CARE PROVIDERS. (a) The

policyholder's stabilization reserve fund for physicians and

health care providers other than nursing homes and assisted

living facilities is collected and administered by the

association as provided by this section, Section 2203.302, and

the plan of operation.

(b) The policyholder's stabilization reserve fund shall be:

(1) credited with all policyholder's stabilization reserve fund

charges collected under Section 2203.302;

(2) charged with any deficit sustained by physicians and health

care providers, other than nursing homes and assisted living

facilities, from the association's operation during the previous

year;

(3) treated as a liability of the association along with, and in

the same manner as, premium and loss reserves; and

(4) valued annually by the board of directors as of the close of

the preceding year.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.302. POLICYHOLDER'S STABILIZATION RESERVE FUND CHARGE

FOR PHYSICIANS AND CERTAIN HEALTH CARE PROVIDERS. (a) Each

policyholder other than a nursing home or assisted living

facility shall pay annually into the policyholder's stabilization

reserve fund under Section 2203.301 a charge that:

(1) is in an amount established annually by advisory directors

chosen by physicians and health care providers, other than

nursing homes and assisted living facilities, eligible for

insurance through the association in accordance with the plan of

operation;

(2) is in proportion to each premium payment due for liability

insurance through the association; and

(3) is separately stated in the policy.

(b) A charge stated in a policy as required by Subsection (a)(3)

is not:

(1) a part of premiums; or

(2) subject to premium taxation or a servicing fee, acquisition

cost, or any other similar charge.

(c) If the association offers an installment payment plan for

coverage obtained through the association, the association may:

(1) permit payment of the policyholder's stabilization reserve

fund charge under this section on an installment basis; or

(2) require the policyholder to pay the charge as an annual lump

sum.

(d) Collections of the policyholder's stabilization reserve fund

charge under this section shall continue until the net balance of

the policyholder's stabilization reserve fund under Section

2203.301 is not less than the projected sum of premiums for

physicians and health care providers, other than nursing homes

and assisted living facilities, to be written in the year

following the valuation date.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.303. POLICYHOLDER'S STABILIZATION RESERVE FUND FOR

NURSING HOMES AND ASSISTED LIVING FACILITIES. (a) The

policyholder's stabilization reserve fund for nursing homes and

assisted living facilities is collected and administered by the

association as provided by this section, Section 2203.304, and

the plan of operation.

(b) The policyholder's stabilization reserve fund shall be:

(1) credited with:

(A) all policyholder's stabilization reserve fund charges

collected under Section 2203.304; and

(B) the net earnings on liability insurance policies issued to

nursing homes and assisted living facilities;

(2) charged with any deficit sustained by nursing homes and

assisted living facilities from the association's operation

during the previous year;

(3) treated as a liability of the association along with, and in

the same manner as, premium and loss reserves; and

(4) valued annually by the board of directors as of the close of

the preceding year.

(c) The policyholder's stabilization reserve fund under this

section, and any earnings of the fund, are state funds and shall

be held by the comptroller outside the state treasury on behalf

of, and with legal title in, the department. No part of the fund

or the earnings of the fund may inure to the benefit of an

association member, a policyholder, or another individual. The

fund assets may be used in accordance with the association's plan

of operation only to implement this chapter and for the purposes

of the association, including to make payment to satisfy, wholly

or partly, the liability of the association regarding a claim

made on a policy written by the association.

(d) Notwithstanding Sections 11, 12, and 13, Article 21.49-3,

the policyholder's stabilization reserve fund under this section

may be terminated only by law.

(e) Notwithstanding Section 11, Article 21.49-3, on termination

of the policyholder's stabilization reserve fund under this

section, all assets of the fund shall be transferred to the

general revenue fund to be appropriated for purposes related to

ensuring the provision of the kinds of liability insurance

coverage that the association may provide under this chapter to

nursing homes and assisted living facilities.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.304. POLICYHOLDER'S STABILIZATION RESERVE FUND CHARGE

FOR NURSING HOMES AND ASSISTED LIVING FACILITIES. (a) Each

policyholder that is a nursing home or assisted living facility

shall pay annually into the policyholder's stabilization reserve

fund under Section 2203.303 a charge that:

(1) is in an amount established annually by advisory directors

chosen by nursing homes and assisted living facilities eligible

for insurance through the association in accordance with the plan

of operation;

(2) is in proportion to each premium payment due for liability

insurance through the association; and

(3) is separately stated in the policy.

(b) A charge stated in a policy as required by Subsection (a)(3)

is not:

(1) a part of premiums; or

(2) subject to premium taxation or a servicing fee, acquisition

cost, or any other similar charge.

(c) If the association offers an installment payment plan for

coverage obtained through the association, the association may:

(1) permit payment of the policyholder's stabilization reserve

fund charge under this section on an installment basis; or

(2) require the policyholder to pay the charge as an annual lump

sum.

(d) Collections of the policyholder's stabilization reserve fund

charge under this section shall continue only until the net

balance of the policyholder's stabilization reserve fund under

Section 2203.303 is not less than the projected sum of premiums

for nursing homes and assisted living facilities to be written in

the year following the valuation date.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.305. SEPARATE FUNDS. The policyholder's stabilization

reserve fund for physicians and health care providers other than

nursing homes and assisted living facilities described by Section

2203.301 is separate from the policyholder's stabilization

reserve fund for nursing homes and assisted living facilities

described by Section 2203.303.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER H. REVENUE BOND PROGRAM

Sec. 2203.351. PURPOSE. The legislature finds that the issuance

of bonds to provide a method to raise funds to provide

professional liability insurance for nursing homes and assisted

living facilities in this state through the association is to

benefit the public and to further a public purpose.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.352. DEFINITIONS. In this subchapter:

(1) "Board" means the board of directors of the Texas Public

Finance Authority.

(2) "Bond resolution" means the resolution or order authorizing

bonds to be issued under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.353. APPLICABILITY OF OTHER LAWS. The following laws

apply to bonds issued under this subchapter to the extent

consistent with this subchapter:

(1) Chapters 1201, 1202, 1204, 1205, 1231, 1232, and 1371,

Government Code; and

(2) Subchapter A, Chapter 1206, Government Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.354. ISSUANCE OF BONDS AUTHORIZED. On behalf of the

association and subject to Section 2203.355, the Texas Public

Finance Authority shall issue revenue bonds to:

(1) fund the policyholder's stabilization reserve fund for

nursing homes and assisted living facilities under Section

2203.303;

(2) pay costs related to issuing the bonds; and

(3) pay other costs related to the bonds as determined by the

board.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.355. LIMITATION ON AMOUNT OF BONDS. The Texas Public

Finance Authority may issue on behalf of the association bonds in

a total amount not to exceed $75 million.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.356. TERMS OF ISSUANCE. (a) Bonds issued under this

subchapter may be issued at a public or private sale.

(b) Bonds must:

(1) be issued in the name of the association; and

(2) mature not more than 10 years after the date issued.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.357. CONTENTS OF BOND RESOLUTION; ADMINISTRATION OF

ACCOUNTS. (a) In a bond resolution, the board may:

(1) provide for the flow of funds and the establishment,

maintenance, and investment of funds and special accounts with

regard to the bonds, including an interest and sinking fund

account, a reserve account, and other accounts; and

(2) make additional covenants with regard to the bonds and the

designated income and receipts of the association pledged to the

payment of the bonds.

(b) The association shall administer the accounts in accordance

with this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.358. SOURCE OF PAYMENT. (a) Bonds issued under this

subchapter are payable only from:

(1) the surcharge fee established under Section 2203.359; or

(2) other sources the association is authorized to levy and

charge and from which the association is authorized to collect in

connection with paying any portion of the bonds.

(b) The bonds are obligations solely of the association and do

not create a pledge, gift, or loan of the faith, credit, or

taxing authority of this state.

(c) Each bond must:

(1) include a statement that the state is not obligated to pay

any amount on the bond and that the faith, credit, and taxing

authority of this state are not pledged, given, or loaned to

those payments; and

(2) state on the bond's face that the bond:

(A) is payable solely from the revenue pledged for that purpose;

and

(B) is not a legal or moral obligation of the state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.359. SURCHARGE FEE. (a) A surcharge fee is assessed

against:

(1) each association member; and

(2) the association.

(b) The commissioner shall set the surcharge fee in an amount

sufficient to pay all debt service on the bonds issued under this

subchapter. Each association member and the association shall

pay the surcharge fee as required by the commissioner by rule.

(c) The comptroller shall collect the surcharge fee and the

department shall reimburse the comptroller in the manner

described by Section 201.052.

(d) The commissioner, in consultation with the comptroller, may

coordinate payment and collection of the surcharge fee with other

payments made by association members and collected by the

comptroller.

(e) Except as provided by Subsection (f), as a condition of

engaging in the business of insurance in this state, an

association member agrees that, if the member leaves the

liability insurance market in this state, the member remains

obligated to pay the member's share of the surcharge fee assessed

under this section until the bonds are retired. The amount

assessed against a member under this subsection must be:

(1) proportionate to the member's share of the liability

insurance market, including automobile liability insurance, in

this state as of the last complete reporting period before the

date the member ceases to engage in the liability insurance

business in this state; and

(2) based on the member's gross premiums for liability

insurance, including automobile liability insurance, for the

member's last reporting period.

(f) An association member is not required to pay the

proportionate amount under Subsection (e) in any year in which

the surcharge fee assessed against association members continuing

to write liability insurance in this state is sufficient to

service the bond obligation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.360. EXEMPTION FROM TAXATION. Bonds issued under this

subchapter, any interest from the bonds, and all assets pledged

to secure the payment of the bonds are exempt from taxation by

the state or a political subdivision of this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.361. AUTHORIZED INVESTMENTS. Bonds issued under this

subchapter are authorized investments under Subchapter B, Chapter

424, and Subchapter D, Chapter 425.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.362. STATE PLEDGE REGARDING BOND OWNER RIGHTS AND

REMEDIES. (a) The state pledges to and agrees with the owners

of bonds issued in accordance with this subchapter that the state

will not limit or alter the rights vested in the association to

fulfill the terms of agreements made with the owners or impair

the rights and remedies of the owners until the following

obligations are fully discharged:

(1) the bonds;

(2) any bond premium;

(3) interest; and

(4) all costs and expenses related to an action or proceeding by

or on behalf of the owners.

(b) The association may include the state's pledge and agreement

under Subsection (a) in an agreement with the owners of the

bonds.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.363. PAYMENT ENFORCEABLE BY MANDAMUS. A writ of

mandamus and any other legal or equitable remedy are available to

a party in interest to require the association or another party

to fulfill an agreement or perform a function or duty under:

(1) this subchapter;

(2) the Texas Constitution; or

(3) a bond resolution.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER I. APPEALS

Sec. 2203.401. DEFINITION. In this subchapter, "act" includes a

ruling or decision.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.402. APPEAL TO BOARD OF DIRECTORS; HEARING. (a) A

person insured or applying for insurance under this chapter, the

person's authorized representative, or an affected insurer that

may be aggrieved by an act of the association may appeal to the

board of directors not later than the 30th day after the date the

act occurs. At the time the person is notified of the act, the

association shall provide to the person written notice of the

person's right to appeal under this subsection.

(b) The board of directors shall:

(1) hear an appeal brought under Subsection (a) not later than

the 30th day after the date the board of directors receives the

appeal; and

(2) give not less than 10 days' written notice of the time and

place of the hearing to the person bringing the appeal or the

person's authorized representative.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.403. DECISION OF BOARD OF DIRECTORS. (a) Not later

than the 10th day after the date of the hearing under Section

2203.402(b), the board of directors shall affirm, reverse, or

modify the board's previous action or the appealed act.

(b) At the time the person is notified of the final action of

the board of directors, the association shall provide to the

person written notice of the person's right to appeal under

Section 2203.404.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.404. APPEAL TO COMMISSIONER; HEARING. (a) Not later

than the 30th day after the date of the final action of the board

of directors under Section 2203.403, a person insured or applying

for insurance aggrieved by that final action may appeal to the

commissioner by making a written request for a hearing.

(b) The appeal shall be heard not later than the 30th day after

the date the appeal is received. The person bringing the appeal

or the person's authorized representative must be given written

notice of the time and place of the hearing on or before the 10th

day before the date of the hearing.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.405. COMMISSIONER'S DECISION. (a) Not later than the

30th day after the date of the hearing under Section 2203.404,

the commissioner shall affirm, reverse, or modify the appealed

act.

(b) Pending the hearing and decision, the commissioner may

suspend or postpone the effective date of a rule or of the act

appealed.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2203.406. APPEAL OF COMMISSIONER'S DECISION. (a) The

association or a person aggrieved by an order or decision of the

commissioner may appeal in accordance with Subchapter D, Chapter

36.

(b) At the time the person is notified of the commissioner's

order or decision, the commissioner shall provide to the person

written notice of the person's right to appeal under this

section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2204. TEXAS INSURANCE EXCHANGE

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE G. POOLS, GROUPS, PLANS, AND SELF-INSURANCE

CHAPTER 2204. TEXAS INSURANCE EXCHANGE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2204.001. DEFINITIONS. In this chapter:

(1) "Directors" means the board of directors of the exchange.

(2) "Exchange" means the Texas Insurance Exchange.

(3) "Member" means a person, firm, corporation, or underwriting

syndicate authorized by the directors to insure or reinsure risks

through the exchange.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2204.002. EXEMPTION. (a) This chapter, Chapters 251 and

261, and rules adopted by the commissioner or comptroller, as

applicable, apply to the exchange, a member, and insurance and

reinsurance written through the exchange, except to the extent

exempted by rules adopted by the commissioner or comptroller, as

applicable.

(b) An exemption may not be:

(1) unfairly discriminatory; or

(2) detrimental to the solvency of an insurer authorized to

engage in the business of insurance in this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2204.003. RULES. The commissioner shall adopt rules for

the operation and management of the exchange.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. OPERATION AND MANAGEMENT

Sec. 2204.051. PURPOSE OF EXCHANGE; SPECIFIC AUTHORIZATION FOR

CERTAIN INSURANCE. (a) The exchange shall provide a facility

for underwriting:

(1) reinsurance of any kind of insurance;

(2) direct insurance of any kind of risk located entirely

outside the United States;

(3) direct insurance of any kind of risk that:

(A) is located in another state; and

(B) qualifies for placement under the excess and surplus lines

requirements of the jurisdiction in which the risk is located;

and

(4) a risk located in this state that has been submitted to and

certified as rejected by a committee representing at least three

and not more than seven insurers authorized to engage in the

business of insurance in this state and subject to conditions

imposed by rules adopted by the commissioner.

(b) For purposes of Chapter 101, insurance or reinsurance a

member writes to cover a risk described by Subsection (a)(4) is

considered to be specifically authorized by the laws of this

state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2204.052. OPERATION OF EXCHANGE. The exchange shall

operate under:

(1) a constitution and bylaws adopted by the exchange and

approved by the department; and

(2) rules adopted by the commissioner under Section 2204.003.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2204.053. CONSTITUTION AND BYLAWS. (a) In this section:

(1) "Principal office" means an office at which officers and

personnel who are engaged in administration, underwriting, claims

adjustment, policyholders' service, marketing, accounting,

recordkeeping, and support services are located.

(2) "Subscriber" means a person, firm, corporation, or other

organization that, on payment of fees or dues required by the

constitution and bylaws, the directors designate as a subscriber.

(b) The constitution and bylaws of the exchange must provide

for:

(1) the election of nine directors, four of whom represent the

public interest and are not members, subscribers, or agents of

the exchange;

(2) the locations of the principal offices of the exchange and

the members in this state for transacting business described by

Section 2204.051(a);

(3) the submission by the exchange, members, and applicants for

membership in the exchange of financial information required by

rules adopted by the commissioner;

(4) the establishment and maintenance by the exchange of a

security fund in a form and amount specified by rules adopted by

the commissioner;

(5) the voting power of members; and

(6) members' rights and duties, including the manner of

conducting business, financial stability, dues, membership fees,

mandatory arbitration, and any other matter necessary or

appropriate to conduct business authorized by this chapter.

(c) For an agent transacting business on the exchange to

participate in the operation and management of the exchange, the

constitution and bylaws of the exchange must provide for the

voting power and other rights granted to a nonprofit corporation

under the Business Organizations Code.

For expiration of Subsections (c-1) and (c-2), see Subsection

(c-2)

(c-1) Notwithstanding Subsection (c), on or before December 31,

2009, for an agent transacting business on the exchange to

participate in the operation and management of the exchange, the

constitution and bylaws of the exchange must provide for the

voting power and other rights granted to a nonprofit corporation

under the Texas Non-Profit Corporation Act (Article 1396-1.01 et

seq., Vernon's Texas Civil Statutes) or the Business

Organizations Code, as applicable.

(c-2) This subsection and Subsection (c-1) expire January 1,

2010.

(d) In a manner that complies with the requirements adopted

under this section, the exchange may, with the department's

approval, amend the exchange's constitution or bylaws in

accordance with the terms of the constitution and bylaws.

(e) The constitution, a bylaw, or an amendment to the

constitution or a bylaw is invalid without the department's

approval.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2204.054. DIRECTORS. (a) The directors shall operate and

manage the exchange in accordance with rules adopted under

Section 2204.003.

(b) The directors shall be elected by the members and any other

person authorized by the exchange's constitution and bylaws to

vote in an election of directors.

(c) At least two-thirds of the directors must be citizens of the

United States.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER C. FINANCES

Sec. 2204.101. TAXES. (a) Except as provided by this section

and Chapters 251 and 261, the exchange is not subject to state or

local taxes that are measured by income, premiums, or gross

receipts.

(b) A direct premium written, procured, or received by a member

through the exchange on a risk located in this state is:

(1) considered written, procured, or received by the exchange;

and

(2) subject to the premium taxes imposed under Subtitle B, Title

3.

(c) Premium taxes shall be reported, paid, and administered as

provided by Subtitle B, Title 3.

(d) The exchange and the members are considered insurers for

purposes of:

(1) Sections 201.052, 201.053, and 201.054;

(2) Chapters 4, 202, 203, 221, 222, 224, 227, 228, 251, 257, and

1109; and

(3) Section 171.0525, Tax Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2H.007, eff. April 1, 2009.

Sec. 2204.102. INVESTMENTS IN MEMBER OR AGENT. (a) The

commissioner by rule may establish limitations on investments in

a member.

(b) An investment, directly or indirectly, in a member by an

agent transacting business on the exchange or in an agent

transacting business on the exchange by a member is limited in

the aggregate to:

(1) less than 20 percent of the total investment in the member

or agent; or

(2) a lesser amount provided by a rule adopted by the

commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2204.103. COVERAGE BY GUARANTY FUNDS. (a) The performance

of a contractual obligation of the exchange or a member entered

into under this chapter is not covered by an insurance guaranty

fund provided by the laws of this state.

(b) This section does not apply to the security fund established

under Section 2204.053(b)(4).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2205. TEXAS CHILD-CARE FACILITY LIABILITY POOL

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE G. POOLS, GROUPS, PLANS, AND SELF-INSURANCE

CHAPTER 2205. TEXAS CHILD-CARE FACILITY LIABILITY POOL

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2205.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of trustees of the pool.

(2) "Child-care facility" has the meaning assigned by Section

42.002, Human Resources Code.

(3) "Fund" means the Texas child-care facility liability fund.

(4) "Pool" means the Texas Child-Care Facility Liability Pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.002. POOL NOT ENGAGED IN BUSINESS OF INSURANCE. (a)

Except as provided by this section and Section 2205.003(b), the

pool is not engaged in the business of insurance under this code

or other state law, and this code and other state insurance laws

do not apply to the pool.

(b) The pool is subject to:

(1) this chapter;

(2) the requirements of this code or commissioner rules relating

to reporting liability claims information; and

(3) the requirements of Chapter 2251 and Article 5.13-2 relating

to making, filing, and approving rates.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.003. DEPARTMENT AND COMMISSIONER SUPERVISION. (a)

The pool is subject to the department's continuing supervision

relating to the pool's solvency.

(b) The commissioner may set minimum requirements to ensure the

capability of the pool to satisfy the pool's obligations.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. CREATION OF POOL

Sec. 2205.051. CREATION OF POOL. (a) The Texas Child-Care

Facility Liability Pool is created when the governing bodies of

10 or more child-care facilities agree in writing to participate

in the pool.

(b) The pool provides liability insurance coverage for

child-care facilities as provided by this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.052. PARTICIPATION IN POOL. A child-care facility is

entitled to coverage from the pool if the facility:

(1) submits a complete application;

(2) provides other information required by the pool;

(3) meets the underwriting standards established by the pool;

and

(4) pays the premiums required for the coverage.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.053. SELECTION OF TEMPORARY BOARD. At the time the

governing bodies of the child-care facilities enter into the

written agreement under Section 2205.051, the governing bodies

shall select nine individuals to:

(1) serve as the temporary board; and

(2) draft the plan of operation for the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER C. PLAN OF OPERATION

Sec. 2205.101. TIME FOR CREATION OF PLAN OF OPERATION. (a) Not

later than the 30th day after the date the last member of the

temporary board is selected, the temporary board shall meet to

prepare a plan of operation for the pool.

(b) The temporary board shall complete and adopt the plan of

operation not later than the 90th day after the date the last

member of the temporary board is selected.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.102. CONTENTS OF PLAN OF OPERATION. (a) Subject to

the requirements of this chapter, the plan of operation must

include:

(1) the organizational structure of the pool, including:

(A) the method of selecting the board;

(B) the board's methods of procedure and operation; and

(C) a summary of the methods for managing and operating the

pool;

(2) a description of the contributions and other financial

arrangements necessary to cover the initial expenses of the pool

and estimates, supported by statistical information, of the

amounts of those contributions or other financial arrangements;

(3) underwriting standards and procedures for evaluating risks;

(4) a requirement that each participant in the pool receive

continuing training in the methods of controlling liability

losses;

(5) procedures for purchasing reinsurance;

(6) procedures and guidelines for:

(A) establishing premium rates for and maximum limits of excess

liability coverage available from the pool;

(B) negotiating and paying settlements, defending claims, and

paying judgments; and

(C) managing and investing the fund;

(7) procedures for:

(A) processing and paying claims; and

(B) defraying losses or expenses of the pool;

(8) guidelines for nonrenewal of coverage;

(9) the minimum capital and surplus to be maintained by the

pool; and

(10) the minimum standards for reserve requirements for the

pool.

(b) The plan of operation may include any matter relating to the

organization and operation of the pool or to the pool's finances.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.103. APPROVAL OF PLAN OF OPERATION. (a) On

completion of the plan of operation, the temporary board shall

submit the plan to the department for examination, suggested

changes, and final approval.

(b) The department shall approve the plan of operation on the

determination that the pool is able and will continue to be able

to pay valid claims made against the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER D. BOARD OF TRUSTEES

Sec. 2205.151. GOVERNANCE OF POOL. (a) The pool is governed by

a board of trustees composed of nine members selected as provided

by the plan of operation.

(b) Not later than the 15th day after the date the department

approves the plan of operation, the initial regular board must be

selected as provided by the plan of operation. The members of

the initial regular board shall take office not later than the

30th day after the date the plan of operation is adopted.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.152. TERMS; VACANCY. (a) Board members serve

two-year terms. The terms expire as provided by the plan of

operation.

(b) A vacancy on the board shall be filled as provided by the

plan of operation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.153. PERFORMANCE BOND REQUIRED. (a) Each board

member shall execute a bond in the amount required by the plan of

operation. The bond must be payable to the pool and conditioned

on the faithful performance of the member's duties.

(b) The pool shall pay the cost of the bond executed under this

section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.154. COMPENSATION. A board member is not entitled to

compensation for the member's service on the board.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.155. OFFICERS; MEETINGS. (a) The board shall elect

from the board's membership a presiding officer and other

officers as provided by the plan of operation.

(b) Each officer serves a one-year term that expires as provided

by the plan of operation.

(c) The board shall meet at the call of the presiding officer

and at times established by the board's rules.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.156. GENERAL POWERS AND DUTIES OF BOARD. (a) The

board shall:

(1) approve contracts, other than liability insurance contracts

issued by the pool to child-care facilities; and

(2) adopt premium rate schedules and policy forms for the pool.

(b) The board may:

(1) adopt rules as necessary for the operation of the pool;

(2) delegate specific responsibilities to the pool manager; and

(3) with the department's approval, amend the plan of operation

as necessary to ensure the orderly management and operation of

the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.157. IMMUNITY OF BOARD MEMBERS FROM CERTAIN

LIABILITIES. A board member is not liable:

(1) with respect to a claim or judgment for which coverage is

provided by the pool; or

(2) for a claim or judgment against a child-care facility

covered by the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER E. OPERATION OF POOL

Sec. 2205.201. GENERAL POWERS AND DUTIES OF POOL. (a) The pool

shall:

(1) issue primary and excess liability coverage to each

child-care facility entitled to coverage under this chapter;

(2) collect premiums for coverage issued or renewed by the pool;

(3) process and pay valid claims;

(4) maintain detailed information regarding the pool; and

(5) establish a plan to conduct loss control training or

contract with an outside entity to establish continuing training

and inspections programs designed to reduce the potential

liability losses of pool participants.

(b) The pool may:

(1) enter into contracts;

(2) purchase reinsurance;

(3) cancel or refuse to renew coverage; and

(4) perform any other act necessary to implement this chapter,

the plan of operation, or a rule adopted by the board.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.202. POOL MANAGER; PERFORMANCE BOND REQUIRED. (a)

The board shall appoint a pool manager who serves at the pleasure

of the board, and the board shall supervise the pool manager's

activities.

(b) The pool manager shall execute a bond in the amount

determined by the board. The bond must be payable to the pool

and conditioned on the faithful performance of the pool manager's

duties.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.203. GENERAL POWERS AND DUTIES OF POOL MANAGER. (a)

The pool manager shall direct the general operation of the pool

and perform other duties as directed by the board.

(b) The pool manager shall:

(1) receive and approve applications for liability coverage from

the pool;

(2) negotiate contracts for the pool; and

(3) prepare proposed policy forms for board approval.

(c) The pool manager may refuse to renew the coverage of a

child-care facility insured by the pool that fails to meet the

guidelines included in the plan of operation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.204. PERSONNEL. (a) The pool manager may employ or

contract with persons as necessary to assist the board and the

pool manager in implementing the powers and duties of the pool.

(b) The board must approve:

(1) the compensation paid to a pool employee; and

(2) a contract made with a person under this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.205. PERFORMANCE BOND AUTHORIZED. The board may

require an employee or a person with whom the pool manager

contracts under Section 2205.204 to execute a bond in an amount

determined by the board. The bond must be payable to the board

and conditioned on the faithful performance of the employee's or

other person's duties to the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.206. IMMUNITY OF EMPLOYEES AND CONTRACTORS FROM

CERTAIN LIABILITIES. An employee or a person with whom the pool

manager contracts under Section 2205.204 is not liable with

respect to a claim or judgment against a child-care facility

covered by the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.207. OFFICE; RECORDS. (a) The pool shall maintain

the pool's principal office in Austin, Texas.

(b) Records and other information relating to the operation of

the pool must be maintained in the pool's principal office.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.208. ANNUAL AUDIT. The board shall require an annual

audit of the pool's capital, surplus, and reserves. The audit

must be conducted by an actuary who is a member of the American

Academy of Actuaries or a similar national organization of

actuaries recognized by the board.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER F. TEXAS CHILD-CARE FACILITY LIABILITY FUND

Sec. 2205.251. FUND CREATION; MANAGEMENT. (a) The Texas

child-care facility liability fund is established on the creation

of the pool.

(b) The fund is composed of:

(1) premiums paid by child-care facilities for coverage provided

by the pool;

(2) contributions and other money received by the pool to cover

the initial expenses of the fund;

(3) investments of the fund and money earned from those

investments; and

(4) any other money received by the pool.

(c) The pool manager, under the general supervision of the

board, shall manage and invest the money in the fund in the

manner provided by the plan of operation.

(d) Money earned by the investment of money in the fund must be

deposited in the fund or reinvested for the fund.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.252. CONTRIBUTIONS. The board shall determine the

amount of contributions necessary to meet the initial expenses of

the pool. The board shall make this determination based on the

information provided by the plan of operation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.253. USES OF FUND. (a) Administrative expenses of

the pool may be paid from the fund. Payments for administrative

expenses during a fiscal year may not exceed 10 percent of the

total amount of the money in the fund during that fiscal year.

(b) Money in the fund may not be used to pay:

(1) punitive damages; or

(2) a fine or penalty imposed for a violation of:

(A) a statute;

(B) a rule of a state agency; or

(C) an ordinance or order of a local government.

(c) A claim or judgment may be paid from the fund under excess

liability insurance coverage only if all benefits payable under

any other underlying liability insurance policy covering that

claim or judgment are exhausted.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.254. DEPOSITORY BANK. (a) The board may select one

or more banks to serve as a depository for the fund.

(b) A depository bank must provide security before money in the

fund may be deposited in the bank in an amount that exceeds the

maximum amount secured by the Federal Deposit Insurance

Corporation. The security must be in an amount sufficient to

secure the excess amount of the deposit.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER G. POOL COVERAGE

Sec. 2205.301. SCOPE OF COVERAGE. (a) The pool shall insure a

child-care facility and the facility's officers and employees

against liability for acts and omissions under the laws of this

state by the officers and employees in their official or

employment capacities.

(b) The pool shall provide to a child-care facility that

qualifies under this chapter and the plan of operation:

(1) primary liability insurance coverage in an amount not to

exceed $300,000; and

(2) excess liability insurance coverage in an amount that the

board determines is actuarially sound.

(c) The pool may participate in evaluating, settling, and

defending a claim against a child-care facility insured by the

pool.

(d) The pool is liable in an amount not to exceed the limit of

coverage provided to a child-care facility on a claim made

against the facility.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.302. BASIS OF COVERAGE. The pool may provide

liability insurance coverage on a claims-made basis or an

occurrence basis.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.303. RATES AND LIMITS OF COVERAGE. (a) To ensure

that the pool is actuarially sound, the board shall:

(1) set the premium rates charged; and

(2) determine the maximum limits of coverage provided.

(b) The pool manager, for the board's consideration, shall:

(1) collect and compile statistical information relating to the

liability coverage provided by the pool, including relevant loss,

expense, and premium information, and other necessary

information;

(2) prepare the proposed premium rate schedules for the approval

of the board; and

(3) prepare the maximum limits of coverage.

(c) The board shall periodically reexamine the rate schedules

and the maximum limits of coverage.

(d) The pool manager shall make available to the public the

information described by Subsection (b)(1).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.304. COVERAGE PERIOD. A child-care facility that

accepts coverage provided by the pool shall maintain that

coverage for at least 24 consecutive months following the date

the pool issued the coverage.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.305. NONRENEWAL OF COVERAGE. (a) Except as provided

by Subsection (b), the pool may refuse to renew the coverage of a

child-care facility that fails to comply with the pool's

underwriting standards.

(b) The pool may not refuse to renew the coverage of a

child-care facility during the first 24 months following the date

the facility is first provided coverage by the pool if the

facility maintains the underwriting standards established by the

plan of operation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.306. SUBSEQUENT COVERAGE. A child-care facility that

voluntarily discontinues coverage provided by the pool is not

eligible to subsequently obtain coverage from the pool for at

least 12 months following the date the coverage is discontinued.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2205.307. PAYMENT OF CLAIMS AND JUDGMENTS. (a) If money

in the fund would be exhausted by the payment of all final and

settled claims and final judgments during a fiscal year, the pool

shall prorate the amount paid to each person having the claim or

judgment.

(b) If the amount paid by the pool is prorated under this

section, each person described by Subsection (a) shall receive an

amount equal to the percentage that the amount owed to that

person by the pool bears to the total amount owed, outstanding,

and payable by the pool.

(c) The pool shall pay in the next fiscal year the remaining

amount that is due and unpaid to a person who receives a prorated

payment under this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2206. RISK MANAGEMENT POOLS FOR CERTAIN EDUCATIONAL ENTITIES

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE G. POOLS, GROUPS, PLANS, AND SELF-INSURANCE

CHAPTER 2206. RISK MANAGEMENT POOLS FOR CERTAIN EDUCATIONAL

ENTITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2206.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of trustees of a pool.

(2) "Fund" means a risk management fund.

(3) "Junior college district" means a junior college district

created under the laws of this state.

(4) "Pool" means a risk management pool created under this

chapter.

(5) "School district" means a public school district created

under the laws of this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2206.002. APPLICABILITY OF OTHER LAWS. (a) Except as

provided by Subsection (b), a pool is not considered insurance

under this code or other laws of this state, and the department

does not have jurisdiction over the pool.

(b) The pool:

(1) shall collect the necessary information and file with the

department the reports required by Subchapter D, Chapter 38; and

(2) is subject to Chapter 541 and Section 543.001.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. SCHOOL DISTRICT RISK MANAGEMENT POOL

Sec. 2206.051. CREATION OF SCHOOL DISTRICT RISK MANAGEMENT POOL.

(a) The boards of trustees of five or more school districts may

create the school district risk management pool by adopting a

resolution to create the pool.

(b) The school district risk management pool insures each school

district that purchases coverage in the pool against liability

under law for the district's acts and omissions.

(c) Not more than one school district risk management pool may

be created under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2206.052. PARTICIPATION IN POOL. (a) A school district

that meets the criteria established by the school district risk

management pool in the pool's plan of operation may:

(1) purchase coverage from the pool; and

(2) use district money to pay the fees, contributions, or

premiums required to participate in the pool and obtain the

coverage.

(b) A junior college district may not participate in the school

district risk management pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2206.053. ORGANIZATIONAL MEETING; SELECTION OF TEMPORARY

BOARD. (a) On authorization to create the school district risk

management pool as provided by Section 2206.051, the board of

trustees of each school district adopting a resolution to create

the pool shall select one representative to meet with

representatives of the other school districts adopting the

resolution.

(b) At the meeting, the representatives shall:

(1) adopt guidelines for developing an organizational plan for

the pool; and

(2) select nine individuals to serve as a temporary board for

the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER C. JUNIOR COLLEGE DISTRICT RISK MANAGEMENT POOL

Sec. 2206.101. CREATION OF JUNIOR COLLEGE DISTRICT RISK

MANAGEMENT POOL. (a) The board of trustees of five or more

junior college districts may create the junior college district

risk management pool by adopting a resolution to create the pool.

(b) The junior college district risk management pool insures

each junior college district that purchases coverage in the pool

against liability under law for the district's acts and

omissions.

(c) Not more than one junior college district risk management

pool may be created under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2206.102. PARTICIPATION IN POOL. (a) A junior college

district that meets the criteria established by the junior

college district risk management pool in the pool's plan of

operation may:

(1) purchase coverage from the pool; and

(2) use district money to pay the fees, contributions, or

premiums required to participate in the pool and obtain the

coverage.

(b) A school district may not participate in the junior college

district risk management pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2206.103. ORGANIZATIONAL MEETING; SELECTION OF TEMPORARY

BOARD. (a) On authorization to create the junior college

district risk management pool as provided by Section 2206.101,

the board of trustees of each junior college district adopting a

resolution to create the pool shall select one representative to

meet with representatives of the other junior college districts

adopting the resolution.

(b) At the meeting, the representatives shall:

(1) adopt guidelines for developing an organizational plan for

the pool; and

(2) select nine individuals to serve as a temporary board for

the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER D. PLAN OF OPERATION

Sec. 2206.151. TIME FOR CREATION OF PLAN OF OPERATION. (a) Not

later than the 30th day after the date the temporary board of a

pool is selected, the temporary board shall meet and begin

preparing a detailed plan of operation for the pool.

(b) The temporary board shall complete the plan of operation not

later than the 90th day after the date the temporary board is

selected.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2206.152. CONTENTS OF PLAN OF OPERATION. (a) Subject to

the requirements of this chapter, a pool's plan of operation must

include:

(1) the organizational structure of the pool, including:

(A) the number of regular board members;

(B) the method of selecting the board members;

(C) the board's method of procedure and operation; and

(D) a summary of the method for managing and operating the pool;

(2) a description of the fees, contributions, or financial

arrangements necessary to cover the initial expenses of the pool

and estimates, supported by statistical data, of the amounts of

those fees, contributions, or other financial arrangements;

(3) underwriting guidelines and procedures for evaluating risks;

(4) procedures for purchasing reinsurance;

(5) methods, procedures, and guidelines for establishing:

(A) premium rates for pool coverage; and

(B) pool coverage limits;

(6) procedures for processing and paying claims;

(7) methods and procedures for defraying losses and expenses of

the pool;

(8) methods, procedures, and guidelines for managing and

investing the money in the fund created for the pool;

(9) minimum capital and surplus to be maintained by the pool;

and

(10) minimum standards for reserve requirements for the pool.

(b) The plan of operation may include any matter relating to the

organization and operation of the pool and the pool's finances.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER E. BOARD OF TRUSTEES

Sec. 2206.201. BOARD OF TRUSTEES. (a) A pool is governed by a

board of trustees as provided by the plan of operation.

(b) Not later than the 15th day after the date the temporary

board of a pool completes the plan of operation, the initial

regular board must be selected and take office as provided by the

plan.

(c) An individual serving on the board who is an officer or

employee of a school district or junior college district covered

by the pool performs duties on the board as additional duties

required of the individual's original office or employment.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2206.202. GENERAL AUTHORITY OF BOARD; RULES. (a) A board

is responsible for the general administration and operation of

the pool and the pool's fund.

(b) The board may:

(1) exercise powers and enter into contracts necessary to

implement this chapter and the plan of operation; and

(2) adopt rules to implement this chapter and the plan of

operation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2206.203. PERSONNEL; CONTRACTS FOR SERVICES. (a) A board

may employ a fund manager and other persons necessary to

implement this chapter and the plan of operation.

(b) The board may employ or contract with a person or insurer

for underwriting, accounting, claims, and other services.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2206.204. PERFORMANCE BOND REQUIRED. (a) Each board

member and each board employee who has authority over money in

the fund or money collected or invested by the pool shall execute

a bond in an amount determined by the board. The bond must be

payable to the pool and conditioned on the faithful performance

of the person's duties.

(b) The pool shall pay the cost of a bond executed under

Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2206.205. IMMUNITY FROM CERTAIN LIABILITIES. A board

member or board employee is not liable:

(1) with respect to a claim or judgment for which coverage is

provided by the pool; or

(2) for a claim or judgment made against a school district or

junior college district covered by the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER F. RISK MANAGEMENT FUND

Sec. 2206.251. FUND CREATION; MANAGEMENT. (a) Immediately

after taking office, an initial regular board shall create a risk

management fund. The fund must include:

(1) fees, contributions, and premiums collected by the pool;

(2) investments of money in the fund;

(3) interest earned on investments made by the pool; and

(4) all other income received by the pool.

(b) The board shall manage and invest the money in the fund in

the manner provided by the plan of operation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2206.252. USES OF FUND. (a) The money in a pool's fund:

(1) shall be used to pay liability claims and judgments against

school districts or junior college districts that participate in

the pool, not to exceed the limits of the coverage provided by

the pool; and

(2) may be used to pay the administrative and management costs

of the pool and the fund, not to exceed the limits provided in

the plan of operation.

(b) On the board's approval, a pool may pay commissions from the

fund.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER G. PREMIUM RATES AND COVERAGE; REINSURANCE

Sec. 2206.301. PREMIUM RATES AND COVERAGE LIMITS. A pool's

board shall determine the premium rates charged by the pool and

pool coverage limits to ensure that the pool and the fund are

actuarially sound.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2206.302. GUARANTEED ISSUANCE OF INITIAL COVERAGE; RISK

MANAGEMENT. (a) Subject to Subsection (b), a school district or

junior college district that applies for initial coverage through

a pool is entitled to that coverage for a period of not less than

one year, regardless of loss history. The board may approve a

longer period for the initial coverage.

(b) For a school district or junior college district to obtain

initial coverage, the board may require that the district

participate in a risk management appraisal and comply with the

recommendations resulting from the appraisal.

(c) If complying with the recommended risk management techniques

resulting from the appraisal does not reduce the school

district's or junior college district's losses during the initial

coverage period sufficiently to meet the pool's underwriting

standards, the board may deny the district subsequent coverage

through the pool.

(d) The pool may assess a surcharge to a school district or

junior college district covered during the initial coverage

period if the district does not meet the basic underwriting

guidelines for the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2206.303. REINSURANCE. A board may purchase reinsurance

for a risk covered through the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2207. EXCESS LIABILITY POOLS FOR COUNTIES AND CERTAIN EDUCATIONAL ENTITIES

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE G. POOLS, GROUPS, PLANS, AND SELF-INSURANCE

CHAPTER 2207. EXCESS LIABILITY POOLS FOR COUNTIES AND CERTAIN

EDUCATIONAL ENTITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2207.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of trustees of a pool.

(2) "County" means a county in this state.

(3) "Fund" means an excess liability fund.

(4) "Junior college district" means a junior college district

created under the laws of this state.

(5) "Pool" means an excess liability pool created under this

chapter.

(6) "School district" means a public school district created

under the laws of this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.002. POOL NOT ENGAGED IN BUSINESS OF INSURANCE. (a)

Except as provided by Subsection (b), a pool is not engaged in

the business of insurance under this code or other laws of this

state, and the department does not have jurisdiction over a pool.

(b) A pool:

(1) shall collect the necessary information and file with the

department the reports required by Subchapter D, Chapter 38; and

(2) is subject to Chapter 541 and Section 543.001.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. COUNTY EXCESS LIABILITY POOL

Sec. 2207.051. CREATION OF COUNTY EXCESS LIABILITY POOL. (a)

The county judges of five or more counties may, on written

agreement, create a county excess liability pool.

(b) The county excess liability pool provides excess liability

insurance coverage as provided by this chapter and the pool's

plan of operation.

(c) Not more than one county excess liability pool may be

created under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.052. PARTICIPATION IN OTHER POOLS NOT PERMITTED. A

county may participate only in a pool created for counties.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.053. SELECTION OF TEMPORARY BOARD. At the time a

written agreement is executed under Section 2207.051, the county

judges of each county executing the agreement to create the pool

shall select nine individuals to:

(1) serve as a temporary board; and

(2) draft the plan of operation for the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER C. SCHOOL DISTRICT EXCESS LIABILITY POOL

Sec. 2207.101. CREATION OF SCHOOL DISTRICT EXCESS LIABILITY

POOL. (a) Acting on behalf of their boards, the presidents of

the boards of trustees of five or more school districts may, on

written agreement, create a school district excess liability

pool.

(b) The school district excess liability pool provides excess

liability insurance coverage as provided by this chapter and the

pool's plan of operation.

(c) Not more than one school district excess liability pool may

be created under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.102. PARTICIPATION IN OTHER POOLS NOT PERMITTED. A

school district may participate only in a pool created for school

districts.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.103. SELECTION OF TEMPORARY BOARD. At the time a

written agreement is executed under Section 2207.101, the

presidents of the boards of trustees of each school district

executing the agreement to create the pool shall select nine

individuals to:

(1) serve as a temporary board; and

(2) draft the plan of operation for the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER D. JUNIOR COLLEGE DISTRICT EXCESS LIABILITY POOL

Sec. 2207.151. CREATION OF JUNIOR COLLEGE DISTRICT EXCESS

LIABILITY POOL. (a) Acting on behalf of their boards, the

presiding officers of the boards of trustees of five or more

junior college districts may, on written agreement, create a

junior college district excess liability pool.

(b) The junior college district excess liability pool provides

excess liability insurance coverage as provided by this chapter

and the pool's plan of operation.

(c) Not more than one junior college district excess liability

pool may be created under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.152. PARTICIPATION IN OTHER POOLS NOT PERMITTED. A

junior college district may participate only in a pool created

for junior college districts.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.153. SELECTION OF TEMPORARY BOARD. At the time a

written agreement is executed under Section 2207.151, the

presiding officers of the boards of trustees of each junior

college district executing the agreement to create the pool shall

select nine individuals to:

(1) serve as a temporary board; and

(2) draft the plan of operation for the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER E. PLAN OF OPERATION

Sec. 2207.201. TIME FOR CREATION OF PLAN OF OPERATION. (a) Not

later than the 30th day after the date the temporary board of a

pool is selected, the temporary board shall meet to prepare a

detailed plan of operation for the pool.

(b) The temporary board shall complete and adopt the plan of

operation not later than the 90th day after the date the

temporary board is selected.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.202. CONTENTS OF PLAN OF OPERATION. (a) Subject to

the requirements of this chapter, a pool's plan of operation must

include:

(1) the organizational structure of the pool, including:

(A) the method of selecting the board;

(B) the board's method of procedure and operation; and

(C) a summary of the method for managing and operating the pool;

(2) a description of the contributions and other financial

arrangements necessary to cover the initial expenses of the pool

and estimates, supported by statistical data, of the amounts of

those contributions or other financial arrangements;

(3) underwriting standards and procedures for evaluating risks;

(4) procedures for purchasing reinsurance;

(5) methods, procedures, and guidelines for:

(A) establishing the premium rates for and maximum limits of

excess liability insurance coverage available from the pool; and

(B) managing and investing money in the fund created for the

pool;

(6) procedures for processing and paying claims;

(7) methods and procedures for defraying losses and expenses of

the pool;

(8) guidelines for nonrenewal of coverage;

(9) minimum capital and surplus to be maintained by the pool;

and

(10) minimum standards for reserve requirements for the pool.

(b) The plan of operation may include any matter relating to the

organization and operation of the pool or to the pool's finances.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER F. BOARD OF TRUSTEES

Sec. 2207.251. BOARD OF TRUSTEES. (a) A pool is governed by a

board of trustees composed of nine members selected as provided

by the plan of operation.

(b) Not later than the 15th day after the date the temporary

board of a pool adopts the plan of operation, the initial regular

board must be selected as provided by the plan. The members of

the initial regular board shall take office not later than the

30th day after the date the plan of operation is adopted.

(c) An individual serving on the board who is an officer or

employee of a county, school district, or junior college district

covered by the pool performs duties on the board as additional

duties required of the individual's original office or

employment.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.252. TERMS; VACANCY. (a) Board members serve

two-year terms that expire at the time provided by the plan of

operation.

(b) A vacancy on the board shall be filled as provided by the

plan of operation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.253. PERFORMANCE BOND REQUIRED. (a) Each board

member shall execute a bond in the amount required by the plan of

operation. The bond must be payable to the pool and conditioned

on the faithful performance of the member's duties.

(b) The pool shall pay the cost of the bond executed under this

section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.254. COMPENSATION. A board member is not entitled to

compensation for the member's service on the board.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.255. OFFICERS; MEETINGS. (a) The board shall select

from the board members a presiding officer, an assistant

presiding officer, and a secretary who serve one-year terms that

expire as provided by the plan of operation.

(b) The board shall hold meetings at the call of the presiding

officer and at times established by the board's rules.

(c) A majority of the board members constitutes a quorum.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.256. GENERAL POWERS AND DUTIES OF BOARD. (a) In

addition to other duties provided by the plan of operation, the

board shall:

(1) approve contracts other than excess liability insurance

contracts issued by the pool to a county, school district, or

junior college district, as applicable;

(2) adopt premium rate schedules and policy forms for the pool;

and

(3) receive service of summons on behalf of the pool.

(b) The board may:

(1) adopt necessary rules, including rules to implement this

chapter;

(2) delegate specific responsibilities to the pool manager; and

(3) amend the plan of operation to ensure the orderly management

and operation of the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.257. ANNUAL AUDIT; REPORT. (a) Each year as provided

by the plan of operation, the board shall have an actuary audit

the capital, surplus, and reserves of the pool and prepare a

formal report for the pool and the members of the pool.

(b) The actuary must be a member of the American Academy of

Actuaries.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.258. IMMUNITY OF BOARD MEMBERS FROM CERTAIN

LIABILITIES. A board member is not liable:

(1) with respect to a claim or judgment for which coverage is

provided by the pool; or

(2) for a claim or judgment against a county, school district,

or junior college district covered by the applicable pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER G. OPERATION OF POOL

Sec. 2207.301. GENERAL POWERS AND DUTIES OF POOL. (a) A pool

shall:

(1) issue excess liability insurance coverage to each county,

school district, or junior college district entitled to coverage

under this chapter;

(2) collect premiums for coverage issued or renewed by the pool;

(3) process and pay valid claims; and

(4) maintain detailed data regarding the pool.

(b) The pool may:

(1) enter into contracts;

(2) purchase reinsurance;

(3) cancel or refuse to renew coverage; and

(4) perform any other act necessary to implement this chapter,

the plan of operation, or a rule adopted by the board.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.302. POOL MANAGER; PERFORMANCE BOND REQUIRED. (a)

The board shall appoint a pool manager who serves at the pleasure

of the board, and the board shall supervise the pool manager's

activities.

(b) The pool manager is entitled to receive the compensation

authorized by the board.

(c) The pool manager shall execute a bond in the amount

determined by the board. The bond must be payable to the pool

and conditioned on the faithful performance of the pool manager's

duties.

(d) The pool shall pay the cost of the bond executed under this

section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.303. GENERAL POWERS AND DUTIES OF POOL MANAGER. (a)

The pool manager shall manage and conduct the affairs of the pool

under the general supervision of the board and shall perform any

other duties as directed by the board.

(b) In addition to any other duties provided by the board, the

pool manager shall:

(1) receive and pass on applications for excess liability

insurance coverage from the pool;

(2) negotiate contracts for the pool; and

(3) prepare and submit to the board for approval proposed policy

forms for coverage from the pool.

(c) The pool manager may refuse to renew the coverage of a

county, school district, or junior college district insured by

the pool based on the guidelines included in the plan of

operation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.304. PERSONNEL. (a) The pool manager shall employ or

contract with persons necessary to assist the board and the pool

manager in implementing the powers and duties of the pool.

(b) The board must approve:

(1) the compensation paid to a pool employee; and

(2) a contract made with a person under this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.305. PERFORMANCE BOND AUTHORIZED. The board may

require an employee or a person with whom the pool manager

contracts under Section 2207.304 to execute a bond in an amount

determined by the board. The bond must be payable to the board

and conditioned on the faithful performance of the employee's or

other person's duties to the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.306. IMMUNITY OF EMPLOYEES AND CONTRACTORS FROM

CERTAIN LIABILITIES. An employee or a person with whom the pool

manager contracts under Section 2207.304 is not liable:

(1) with respect to a claim or judgment for which coverage is

provided by the pool; or

(2) for a claim or judgment against a county, school district,

or junior college district covered by the applicable pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.307. OFFICE; RECORDS. (a) A pool shall maintain the

pool's principal office in Austin, Texas.

(b) Records, files, and other documents and information relating

to the pool must be maintained in the pool's principal office.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER H. EXCESS LIABILITY FUND

Sec. 2207.351. FUND CREATION; MANAGEMENT. (a) On creation of a

pool, the initial regular board shall create an excess liability

fund.

(b) The fund is composed of:

(1) premiums paid by counties, school districts, or junior

college districts, as applicable, for coverage provided by the

pool;

(2) contributions and other money received by the pool to cover

the initial expenses of the fund;

(3) investments of the fund and money earned from those

investments; and

(4) any other money received by the pool.

(c) The pool manager shall manage the fund under the general

supervision of the board. The fund manager, under the general

supervision of the board, shall manage and invest the money in

the fund in the manner provided by the plan of operation.

(d) Money earned by the investment of money in the fund must be

deposited in the fund or reinvested for the fund.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.352. CONTRIBUTIONS. The board shall determine the

amount of any contributions necessary to meet the initial

expenses of the pool. The board shall make this determination

based on the data provided by the plan of operation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.353. USES OF FUND. (a) Administrative expenses of

the pool may be paid from the fund. Payments for administrative

expenses during a fiscal year of the pool may not exceed the

amount established by the board.

(b) The pool may pay commissions from the fund on approval of

the board.

(c) Money in the fund may not be used to pay:

(1) punitive damages; or

(2) a fine or penalty imposed for a violation of:

(A) a statute;

(B) an administrative rule or regulation; or

(C) an order, rule, or ordinance.

(d) Money for a claim may not be paid from the fund under excess

liability insurance coverage until all benefits payable under any

other underlying liability insurance policy covering the claim or

judgment are exhausted.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.354. DEPOSITORY BANK. (a) The board may select one

or more banks to serve as a depository for money in the fund.

(b) A depository bank must execute a bond or provide other

security before the pool manager may deposit fund money in the

bank in an amount that exceeds the maximum amount secured by the

Federal Deposit Insurance Corporation. The bond or other

security must be in an amount sufficient to secure the excess

amount of the deposit.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER I. POOL COVERAGE

Sec. 2207.401. ENTITLEMENT TO COVERAGE. A county, school

district, or junior college district is entitled to coverage from

the pool if the county, school district, or junior college

district:

(1) submits a complete application;

(2) provides other information required by the pool;

(3) meets the underwriting standards established by the pool;

and

(4) pays the premiums required for the coverage.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.402. SCOPE OF COVERAGE. (a) A pool shall insure a

county, school district, or junior college district and the

entity's officers and employees against liability for acts and

omissions under the laws governing that county, school district,

or junior college district and the entity's officers and

employees in their official or employment capacities.

(b) Except as provided by Subsection (c), under the excess

liability insurance coverage, a pool shall pay any portion of a

claim against a county, school district, or junior college

district, as applicable, and the entity's officers and employees

that:

(1) exceeds $500,000; and

(2) is finally determined or settled or is included in a final

judgment of a court.

(c) The amount paid by a pool under this section may not exceed

the amount the board determines is actuarially sound for the

pool.

(d) A pool may participate in evaluating, settling, or defending

a claim made under the excess liability insurance coverage.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.403. BASIS OF COVERAGE. The pool may provide excess

liability insurance coverage on a claims-made basis or an

occurrence basis.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.404. RATES AND LIMITS OF COVERAGE. (a) To ensure

that the pool is actuarially sound, the board shall:

(1) set the premium rates charged; and

(2) determine the maximum limits of coverage provided.

(b) The pool manager, for the board's consideration, shall:

(1) collect and compile statistical data relating to the excess

liability insurance coverage provided by the pool, including

relevant loss, expense, and premium data, and other information;

(2) prepare the proposed premium rate schedules for the approval

of the board; and

(3) prepare the maximum limits of coverage.

(c) The board shall periodically reexamine the rate schedules

and the maximum limits of coverage as conditions change.

(d) The pool manager shall make available to the public the

information described by Subsection (b)(1).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.405. USE OF ENTITY MONEY FOR POOL COVERAGE AUTHORIZED.

A county, school district, or junior college district may use

its money to pay any contributions or premiums required by the

applicable pool to purchase excess liability insurance coverage

from the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.406. COVERAGE PERIOD. A county, school district, or

junior college district that accepts coverage provided by the

applicable pool shall maintain that coverage for at least 36

calendar months following the month in which the pool issued the

coverage.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.407. NONRENEWAL OF COVERAGE. (a) Except as provided

by Subsection (b), the applicable pool may refuse to renew the

coverage of a county, school district, or junior college district

that fails to comply with the pool's underwriting standards.

(b) The applicable pool may not refuse to renew the coverage of

a county, school district, or junior college district during the

first 36 calendar months following the month in which the entity

is first provided coverage by the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.408. SUBSEQUENT COVERAGE. (a) A county, school

district, or junior college district that voluntarily

discontinues coverage provided by the applicable pool may not

subsequently obtain coverage from the pool for at least 36

calendar months following the month in which the entity

discontinues the coverage.

(b) A county, school district, or junior college district whose

coverage is not renewed under Section 2207.407 is not eligible to

subsequently apply for coverage during the 12 calendar months

following the month in which the applicable pool gives written

notice of nonrenewal.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2207.409. PAYMENT OF CLAIMS AND JUDGMENTS. (a) If money

in the fund would be exhausted by the payment of all final and

settled claims and final judgments during a fiscal year, the pool

shall prorate the amount paid to each person having the claim or

judgment.

(b) If the amount paid by the pool is prorated under this

section, each person described by Subsection (a) shall receive an

amount equal to the percentage that the amount owed to that

person by the pool bears to the total amount owed, outstanding,

and payable by the pool.

(c) The pool shall pay in the next fiscal year the remaining

amount that is due and unpaid to a person who receives a prorated

payment under this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2208. TEXAS PUBLIC ENTITY EXCESS INSURANCE POOL

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE G. POOLS, GROUPS, PLANS, AND SELF-INSURANCE

CHAPTER 2208. TEXAS PUBLIC ENTITY EXCESS INSURANCE POOL

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2208.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of trustees of the pool.

(2) "Fund" means the Texas public entity excess insurance fund.

(3) "Insurance" means liability insurance or workers'

compensation insurance.

(4) "Pool" means the Texas public entity excess insurance pool.

(5) "Public entity" means one or more municipalities that have

formed an insurance pool under Chapter 791, Government Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2208.002. POOL NOT ENGAGED IN BUSINESS OF INSURANCE. (a)

Except as provided by Subsection (b), the pool is not engaged in

the business of insurance under this code or other laws of this

state, and the department has no jurisdiction over the pool.

(b) The pool is subject to Chapter 541 and Subchapter D, Chapter

38.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. CREATION OF POOL

Sec. 2208.051. CREATION OF POOL. (a) The Texas Public Entity

Excess Insurance Pool is created on the written agreement of the

presiding officers of 25 or more public entities in this state.

(b) The pool provides excess liability and workers' compensation

insurance coverage to a public entity and the entity's officers

and employees as provided by this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2208.052. PARTICIPATION IN POOL. A public entity is

entitled to coverage from the pool if the entity:

(1) submits a complete application;

(2) provides other relevant information required by the pool;

(3) meets the underwriting guidelines established by the pool;

and

(4) pays the premiums required for the coverage.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER C. BOARD OF TRUSTEES

Sec. 2208.101. ADMINISTRATION OF POOL; BOARD MEMBERSHIP. (a) A

board of trustees shall administer the pool.

(b) The board is composed of the members of the governing board

of an association that:

(1) on September 2, 1987, had been providing pooled

self-insurance in this state for more than five years; and

(2) has as the association's members the public entities that

entered into the written agreement under Section 2208.051.

(c) Board members shall represent members of the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2208.102. COMPENSATION. A board member is not entitled to

compensation for the member's service on the board.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2208.103. OFFICERS; MEETINGS. (a) Each individual who

serves as an officer of the governing board of the association

described by Section 2208.101(b) serves as an officer of the

board.

(b) The board shall hold meetings at the call of the presiding

officer and at times established by the board's rules.

(c) A majority of the board members constitutes a quorum.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2208.104. GENERAL POWERS AND DUTIES OF BOARD. (a) In

addition to other duties provided by the plan of operation, the

board shall:

(1) approve contracts other than excess insurance contracts

issued to public entities by the pool;

(2) adopt premium rate schedules and policy forms for the pool;

and

(3) receive service of summons on behalf of the pool.

(b) The board may:

(1) adopt necessary rules, including rules to implement this

chapter;

(2) delegate specific responsibilities to the pool manager; and

(3) amend the plan of operation to ensure the orderly management

and operation of the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2208.105. IMMUNITY OF BOARD MEMBERS FROM CERTAIN

LIABILITIES. A board member is not liable:

(1) with respect to a claim or judgment for which coverage is

provided by the pool; or

(2) for a claim or judgment against a public entity covered by

the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER D. PLAN OF OPERATION

Sec. 2208.151. TIME FOR CREATION OF PLAN OF OPERATION. Not

later than the 30th day after the date the pool is created, the

board shall meet to prepare a detailed plan of operation for the

pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2208.152. CONTENTS OF PLAN OF OPERATION. (a) Subject to

the requirements of this chapter, the plan of operation must

include:

(1) the organizational structure of the pool, the board's method

of procedure and operation, and a summary of the method for

managing and operating the pool;

(2) a description of the financial arrangements necessary to

cover the initial expenses of the pool and estimates, supported

by statistical data, of the amounts of those contributions or

other financial arrangements;

(3) underwriting guidelines and procedures for evaluating risks;

(4) procedures for purchasing reinsurance;

(5) methods, procedures, and guidelines for:

(A) establishing premium rates for and maximum limits of excess

coverage available from the pool; and

(B) managing and investing the fund;

(6) procedures for processing and paying claims;

(7) methods and procedures for defraying losses and expenses of

the pool; and

(8) guidelines for nonrenewal of coverage.

(b) The plan of operation may include any matter relating to the

organization and operation of the pool or to the pool's finances.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER E. OPERATION OF POOL

Sec. 2208.201. GENERAL POWERS AND DUTIES OF POOL. (a) The pool

shall:

(1) issue insurance coverage to each public entity entitled to

coverage under this chapter;

(2) collect premiums for coverage issued or renewed by the pool;

(3) process and pay valid claims; and

(4) maintain detailed data regarding the pool.

(b) The pool may:

(1) enter into contracts;

(2) purchase reinsurance;

(3) cancel or refuse to renew coverage; and

(4) perform any other act necessary to implement this chapter,

the plan of operation, or a rule adopted by the board.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2208.202. POOL MANAGER. (a) The board shall appoint a

pool manager who serves at the pleasure of the board, and the

board shall supervise the pool manager's activities.

(b) The pool manager is entitled to receive compensation as

authorized by the board.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2208.203. GENERAL POWERS AND DUTIES OF POOL MANAGER. (a)

The pool manager shall manage and conduct the affairs of the pool

under the general supervision of the board and shall perform any

other duties as directed by the board.

(b) In addition to any other duties provided by the board, the

pool manager shall:

(1) receive and pass on applications for insurance coverage from

the pool;

(2) negotiate contracts for the pool; and

(3) prepare, and submit to the board for approval, proposed

policy forms for coverage from the pool.

(c) The pool manager may refuse to renew the coverage of a

public entity insured by the pool based on the guidelines

included in the plan of operation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2208.204. PERSONNEL. (a) The pool manager shall employ or

contract with persons necessary to assist the board and the pool

manager in implementing the powers and duties of the pool.

(b) The board must approve:

(1) the compensation paid to a pool employee; and

(2) a contract made with a person under this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2208.205. PERFORMANCE BOND AUTHORIZED. The board may

require an employee or a person with whom the pool manager

contracts under Section 2208.204 to execute a bond in an amount

determined by the board. The bond must be payable to the board

and conditioned on the faithful performance of the employee's or

other person's duties to the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2208.206. IMMUNITY OF EMPLOYEES AND CONTRACTORS FROM

CERTAIN LIABILITIES. An employee or a person with whom the pool

manager contracts under Section 2208.204 is not liable:

(1) with respect to a claim or judgment for which coverage is

provided by the pool; or

(2) for a claim or judgment against a public entity covered by

the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2208.207. OFFICE; RECORDS. (a) The pool shall maintain

the pool's principal office in Austin, Texas.

(b) Records, files, and other documents and information relating

to the pool must be maintained in the pool's principal office.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER F. TEXAS PUBLIC ENTITY EXCESS INSURANCE FUND

Sec. 2208.251. FUND CREATION; MANAGEMENT. (a) On creation of

the pool, the board shall create the Texas public entity excess

insurance fund.

(b) The fund is composed of:

(1) premiums paid by public entities for coverage provided by

the pool;

(2) proceeds from bonds and other money received by the pool to

cover the expenses of the fund;

(3) investments of the fund and money earned from those

investments; and

(4) any other money received by the pool.

(c) The pool manager shall manage the fund under the general

supervision of the board. The fund manager, under the general

supervision of the board, shall manage and invest the money in

the fund in the manner provided by the plan of operation.

(d) Money earned by the investment of money in the fund must be

deposited in the fund or reinvested for the fund.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2208.252. USES OF FUND. (a) Administrative expenses of

the pool may be paid from the fund.

(b) Money in the fund may not be used to pay:

(1) punitive damages;

(2) a fine or penalty imposed for a violation of:

(A) a statute;

(B) an administrative rule or regulation; or

(C) an order or ordinance of a public entity; or

(3) a claim under excess insurance coverage until all benefits

payable under any other underlying policy or self-insurance

covering the claim or judgment are exhausted.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2208.253. DEPOSITORY. (a) The board may select one or

more banks to serve as depository for money in the fund.

(b) A depository bank must execute a bond or provide other

security before the pool manager may deposit fund money in the

bank in an amount that exceeds the maximum amount secured by the

Federal Deposit Insurance Corporation. The bond or other

security must be in an amount sufficient to secure the excess

amount of the deposit.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER G. POOL COVERAGE

Sec. 2208.301. SCOPE OF COVERAGE. (a) Except as provided by

Subsection (b), under the excess insurance coverage, the pool

shall pay any portion of a claim against a public entity and the

entity's officers and employees that:

(1) exceeds $1 million; and

(2) is finally determined or settled or is included in a final

judgment of a court.

(b) The amount paid by the pool under this section may not

exceed the amount the board determines is actuarially sound for

the pool.

(c) The pool may participate in evaluating or defending a claim

made under the insurance coverage.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2208.302. BASIS OF COVERAGE. The pool may provide excess

insurance coverage on a claims-made basis or an occurrence basis.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2208.303. PUNITIVE DAMAGES NOT COVERED. Excess insurance

coverage provided by the pool may not include coverage for

punitive damages.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2208.304. RATES AND LIMITS OF COVERAGE. (a) To ensure

that the pool is actuarially sound, the board shall:

(1) set the premium rates charged; and

(2) determine the maximum limits of insurance coverage provided.

(b) The pool manager, for the board's consideration, shall:

(1) collect and compile statistical data relating to the

insurance coverage provided by the pool, including relevant loss,

expense, and premium data and other information;

(2) prepare the proposed premium rate schedules for the approval

of the board; and

(3) prepare the maximum limits of insurance coverage.

(c) The board shall periodically reexamine the rate schedules

and the maximum limits of insurance coverage as conditions

change.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2208.305. USE OF PUBLIC MONEY FOR POOL COVERAGE AUTHORIZED.

A public entity may use the entity's money to pay any

contributions or premiums required by the pool to purchase excess

insurance coverage from the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2208.306. COVERAGE PERIOD. A public entity that accepts

coverage provided by the pool shall maintain that coverage for at

least 35 calendar months following the month in which the pool

issued the coverage.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2208.307. NONRENEWAL OF COVERAGE. The pool may refuse to

renew the insurance coverage of a public entity that fails to

comply with the pool's underwriting or risk management

guidelines.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2208.308. SUBSEQUENT COVERAGE. (a) A public entity that

voluntarily discontinues insurance coverage provided by the pool

may not subsequently obtain coverage from the pool for at least

36 calendar months following the month in which the entity

discontinues the coverage.

(b) A public entity whose insurance coverage is not renewed by

the pool is not eligible to subsequently apply for coverage

during the 11 calendar months following the month in which the

pool gives written notice of nonrenewal.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2208.309. PAYMENT OF CLAIMS AND JUDGMENTS. (a) If money

in the fund would be exhausted by the payment of all final and

settled claims and final judgments during a fiscal year, the pool

shall prorate the amount paid to each person having the claim or

judgment.

(b) If the amount paid by the pool is prorated under this

section, each person described by Subsection (a) shall receive an

amount equal to the percentage that the amount owed to that

person by the pool bears to the total amount owed, outstanding,

and payable by the pool.

(c) The public entity incurring the original liability shall pay

the remaining amount that is due and unpaid to a person who

receives a prorated payment under this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2209. TEXAS NONPROFIT ORGANIZATIONS LIABILITY POOL

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE G. POOLS, GROUPS, PLANS, AND SELF-INSURANCE

CHAPTER 2209. TEXAS NONPROFIT ORGANIZATIONS LIABILITY POOL

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2209.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of trustees of the pool.

(2) "Fund" means the Texas nonprofit organizations liability

fund.

(3) "Nonprofit organization" means an organization that is

exempt from federal income taxation under Section 501(a),

Internal Revenue Code of 1986, by being described as an exempt

organization by Section 501(c)(3) or (4), Internal Revenue Code

of 1986.

(4) "Pool" means the Texas Nonprofit Organizations Liability

Pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.002. POOL NOT ENGAGED IN BUSINESS OF INSURANCE. (a)

Except as provided by this section and Section 2209.003(b), the

pool is not engaged in the business of insurance under this code

or other laws of this state, and this code, including Chapter

462, and other insurance laws of this state do not apply to the

pool.

(b) The pool is subject to:

(1) this chapter;

(2) the requirements of this code or the commissioner relating

to reporting liability claims data; and

(3) the requirements of Chapter 2251 and Article 5.13-2 relating

to making, filing, and approving rates.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.003. DEPARTMENT AND COMMISSIONER SUPERVISION. (a)

The pool is subject to the department's continuing supervision

relating to the pool's solvency.

(b) The commissioner may set certain minimum requirements to

ensure the capability of the pool to satisfy the pool's

obligations.

(c) The department shall charge the pool reasonable fees for

services performed by the department under this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. CREATION OF POOL

Sec. 2209.051. CREATION OF POOL. (a) The Texas Nonprofit

Organizations Liability Pool is created on the written agreement

of the chief executive officers of 15 or more nonprofit

organizations.

(b) The pool provides primary and excess liability insurance

coverage as provided by this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.052. PARTICIPATION IN POOL. A nonprofit organization

is entitled to coverage from the pool if the organization:

(1) submits a complete application;

(2) provides other information required by the pool;

(3) meets the underwriting standards established by the pool;

and

(4) pays the premiums required for the coverage.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.053. SELECTION OF TEMPORARY BOARD. At the time the

chief executive officers of the nonprofit organizations enter

into the written agreement under Section 2209.051, the officers

shall select nine individuals to:

(1) serve as the temporary board; and

(2) draft the plan of operation for the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER C. PLAN OF OPERATION

Sec. 2209.101. TIME FOR CREATION OF PLAN OF OPERATION. (a) Not

later than the 30th day after the date the temporary board is

selected, the temporary board shall meet to prepare a detailed

plan of operation for the pool.

(b) The temporary board shall complete and adopt the plan of

operation not later than the 90th day after the date the

temporary board is selected.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.102. CONTENTS OF PLAN OF OPERATION. (a) Subject to

the requirements of this chapter, the plan of operation must

include:

(1) the organizational structure of the pool, including:

(A) the method of selecting the board;

(B) the board's method of procedure and operation; and

(C) a summary of the method for managing and operating the pool;

(2) a description of the contributions and other financial

arrangements necessary to cover the initial expenses of the pool

and estimates, supported by statistical data, of the amounts of

those contributions or other financial arrangements;

(3) underwriting standards and procedures for evaluating risks,

including a requirement that all participants in the pool receive

ongoing training in the methods of controlling liability losses;

(4) procedures for purchasing reinsurance;

(5) methods, procedures, and guidelines for:

(A) establishing premium rates for and maximum limits of excess

coverage available from the pool;

(B) negotiating and paying settlements, defending claims, and

paying judgments; and

(C) managing and investing the fund;

(6) procedures for processing and paying claims;

(7) methods and procedures for defraying losses and expenses of

the pool; and

(8) guidelines for nonrenewal of coverage.

(b) The plan of operation may include any matter relating to the

organization and operation of the pool or to the pool's finances.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.103. APPROVAL OF PLAN. (a) On completion of the plan

of operation, the temporary board shall submit the plan to the

department for examination, suggested changes, and final

approval.

(b) The department shall approve the plan of operation only if

the department is satisfied that the pool is able and will

continue to be able to pay valid claims made against the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER D. BOARD OF TRUSTEES

Sec. 2209.151. GOVERNANCE OF POOL; BOARD MEMBERSHIP. (a) The

pool is governed by a board of trustees composed of nine members

selected as provided by the plan of operation.

(b) Not later than the 15th day after the date the department

approves the plan of operation, the initial regular board must be

selected as provided by the plan of operation. The members of

the initial regular board shall take office not later than the

30th day after the date the plan of operation is adopted.

(c) Four board members must be representatives of the public. A

public representative may not:

(1) be an officer, director, or employee of an insurer,

insurance agency, agent, broker, solicitor, adjuster, or other

business entity regulated by the department;

(2) be a person required to register under Chapter 305,

Government Code; or

(3) be related to a person described by Subdivision (1) or (2)

within the second degree by consanguinity or affinity.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.152. TERMS; VACANCY. (a) Board members serve

staggered two-year terms. The terms of four members expire in

odd-numbered years as provided by the plan of operation.

(b) A vacancy on the board shall be filled as provided by the

plan of operation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.153. PERFORMANCE BOND REQUIRED. (a) Each board

member shall execute a bond in the amount required by the plan of

operation. The bond must be payable to the pool and conditioned

on the faithful performance of the member's duties.

(b) The pool shall pay the cost of the bond executed under this

section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.154. COMPENSATION. A board member is not entitled to

compensation for the member's service on the board.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.155. OFFICERS; MEETINGS. (a) The board shall select

from the board members a presiding officer, an assistant

presiding officer, and a secretary, who serve one-year terms that

expire as provided by the plan of operation.

(b) The board shall hold meetings at the call of the presiding

officer and at times established by the board's rules.

(c) A majority of the board members constitutes a quorum.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.156. GENERAL POWERS AND DUTIES OF BOARD. (a) In

addition to other duties provided by the plan of operation, the

board shall:

(1) approve contracts other than insurance contracts issued by

the pool to nonprofit organizations;

(2) adopt premium rate schedules and policy forms for the pool;

and

(3) receive service of summons on behalf of the pool.

(b) The board may:

(1) adopt necessary rules, including rules to implement this

chapter;

(2) delegate specific responsibilities to the pool manager; and

(3) with the department's approval, amend the plan of operation

to ensure the orderly management and operation of the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.157. IMMUNITY OF BOARD MEMBERS FROM CERTAIN

LIABILITIES. A board member is not liable:

(1) with respect to a claim or judgment for which coverage is

provided by the pool; or

(2) for a claim or judgment against a nonprofit organization

covered by the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER E. OPERATION OF POOL

Sec. 2209.201. GENERAL POWERS AND DUTIES OF POOL. (a) The pool

shall:

(1) issue primary and excess liability coverage to each

nonprofit organization entitled to coverage under this chapter;

(2) collect premiums for coverage issued or renewed by the pool;

(3) process and pay valid claims;

(4) maintain detailed data regarding the pool; and

(5) establish a plan to conduct loss control training or

contract with an outside organization or individual to establish

ongoing training and facilities inspection programs designed to

reduce the potential liability losses of pool participants.

(b) The pool may:

(1) enter into contracts;

(2) purchase reinsurance;

(3) cancel or refuse to renew coverage; and

(4) perform any other act necessary to carry out this chapter,

the plan of operation, or a rule adopted by the board.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.202. POOL MANAGER; PERFORMANCE BOND REQUIRED. (a)

The board shall appoint a pool manager who serves at the pleasure

of the board, and the board shall supervise the pool manager's

activities.

(b) The pool manager is entitled to receive compensation as

authorized by the board.

(c) The pool manager shall execute a bond in the amount

determined by the board. The bond must be payable to the pool

and conditioned on the faithful performance of the pool manager's

duties.

(d) The pool shall pay the cost of the bond executed under this

section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.203. GENERAL POWERS AND DUTIES OF POOL MANAGER. (a)

The pool manager shall manage and conduct the affairs of the pool

under the general supervision of the board and shall perform any

other duties as directed by the board.

(b) In addition to any other duties provided by the board, the

pool manager shall:

(1) receive and pass on applications for liability coverage from

the pool;

(2) negotiate contracts for the pool; and

(3) prepare, and submit to the board for approval, proposed

policy forms for coverage from the pool.

(c) The pool manager may refuse to renew the coverage of a

nonprofit organization insured by the pool based on the

guidelines included in the plan of operation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.204. PERSONNEL. (a) The pool manager shall employ or

contract with persons necessary to assist the board and the pool

manager in carrying out the powers and duties of the pool.

(b) The board must approve:

(1) the compensation paid to a pool employee; and

(2) a contract made with a person under this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.205. PERFORMANCE BOND AUTHORIZED. The board may

require an employee or a person with whom the pool manager

contracts under Section 2209.204 to execute a bond in an amount

determined by the board. The bond must be payable to the board

and conditioned on the faithful performance of the employee's or

other person's duties to the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.206. IMMUNITY OF EMPLOYEES AND CONTRACTORS FROM

CERTAIN LIABILITIES. An employee or a person with whom the pool

manager contracts under Section 2209.204 is not liable:

(1) with respect to a claim or judgment for which coverage is

provided by the pool; or

(2) for a claim or judgment against a nonprofit organization

covered by the pool.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.207. RECORDS. Records, files, and other documents and

information relating to the pool must be maintained in the pool's

principal office.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER F. TEXAS NONPROFIT ORGANIZATIONS LIABILITY FUND

Sec. 2209.251. FUND CREATION; MANAGEMENT. (a) On creation of

the pool, the initial regular board shall create the Texas

nonprofit organizations liability fund.

(b) The fund is composed of:

(1) premiums paid by nonprofit organizations for coverage

provided by the pool;

(2) contributions and other money received by the pool to cover

the initial expenses of the fund;

(3) investments of the fund and money earned from those

investments; and

(4) any other money received by the pool.

(c) The pool manager shall manage the fund under the general

supervision of the board. The fund manager, under the general

supervision of the board, shall manage and invest the money in

the fund in the manner provided by the plan of operation.

(d) Money earned by the investment of money in the fund must be

deposited in the fund or reinvested for the fund.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.252. CONTRIBUTIONS. The board shall determine the

amount of any contributions necessary to meet the initial

expenses of the pool. The board shall make this determination

based on the data provided by the plan of operation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.253. USES OF FUND. (a) Administrative expenses of

the pool may be paid from the fund. Payments for administrative

expenses during a fiscal year of the pool may not exceed 10

percent of the total amount of the money in the fund during that

fiscal year.

(b) Money in the fund may not be used to pay:

(1) punitive damages; or

(2) a fine or penalty imposed for a violation of:

(A) a statute;

(B) an administrative rule of a state agency; or

(C) an ordinance or order of a local government.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.254. DEPOSITORY BANK. (a) The board may select one

or more banks to serve as a depository for money in the fund.

(b) A depository bank must execute a bond or provide other

security before the pool manager may deposit fund money in the

bank in an amount that exceeds the maximum amount secured by the

Federal Deposit Insurance Corporation. The bond or other

security must be in an amount sufficient to secure the excess

amount of the deposit.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER G. POOL COVERAGE

Sec. 2209.301. SCOPE OF COVERAGE. (a) The pool shall insure a

nonprofit organization and the organization's officers and

employees against liability for acts and omissions under the laws

of this state.

(b) The pool shall provide to a nonprofit organization that

qualifies under this chapter and the plan of operation:

(1) primary liability insurance coverage in an amount not to

exceed $250,000; and

(2) excess liability insurance coverage in an amount that the

board finds is actuarially sound.

(c) The pool may participate in evaluating, settling, and

defending a claim against a nonprofit organization insured by the

pool if the claim is covered by pool coverage.

(d) The pool is liable in an amount not to exceed the limit of

coverage provided to a nonprofit organization on a claim made

against the organization.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.302. COVERAGE ON CLAIMS-MADE BASIS. The pool may

provide liability insurance coverage on a claims-made basis on

forms approved by the department.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.303. PUNITIVE DAMAGES NOT COVERED. Liability

insurance coverage provided by the pool may not include coverage

for punitive damages.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.304. RATES AND LIMITS OF COVERAGE. (a) To ensure

that the pool is actuarially sound, the board shall:

(1) set the premium rates charged; and

(2) determine the maximum limits of coverage provided.

(b) The pool manager, for the board's consideration, shall:

(1) collect and compile statistical data relating to the

liability insurance coverage provided by the pool, including

relevant loss, expense, and premium data, and other information;

(2) prepare the proposed premium rate schedules for the approval

of the board; and

(3) prepare the maximum limits of coverage.

(c) The board shall periodically reexamine the rate schedules

and the maximum limits of coverage as conditions change.

(d) The pool manager shall make available to the public the

information described by Subsection (b)(1).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.305. COVERAGE PERIOD. A nonprofit organization that

accepts coverage provided by the pool shall maintain that

coverage for at least 24 calendar months following the month in

which the pool issued the coverage.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.306. NONRENEWAL OF COVERAGE. (a) Except as provided

by Subsection (b), the pool may refuse to renew the coverage of a

nonprofit organization that fails to comply with the pool's

underwriting standards.

(b) The pool may not refuse to renew the coverage of a nonprofit

organization during the first 24 calendar months following the

month in which the nonprofit organization is first provided

coverage by the pool if the organization maintains the

underwriting standards established by the plan of operation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.307. SUBSEQUENT COVERAGE. (a) A nonprofit

organization that voluntarily discontinues coverage provided by

the pool may not subsequently obtain coverage from the pool for

at least 12 calendar months following the month in which the

organization discontinues the coverage.

(b) A nonprofit organization whose coverage is not renewed under

Section 2209.306 is not eligible to subsequently apply for

coverage during the 12 calendar months following the month in

which the pool gives written notice of nonrenewal.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2209.308. PAYMENT OF CLAIMS AND JUDGMENTS. (a) If money

in the fund would be exhausted by the payment of all final and

settled claims and final judgments during a fiscal year, the pool

shall prorate the amount paid to each person having the claim or

judgment.

(b) If the amount paid by the pool is prorated under this

section, each person described by Subsection (a) shall receive an

amount equal to the percentage that the amount owed to that

person by the pool bears to the total amount owed, outstanding,

and payable by the pool.

(c) The pool shall pay in the next fiscal year the remaining

amount that is due and unpaid to a person who receives a prorated

payment under this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2210. TEXAS WINDSTORM INSURANCE ASSOCIATION

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE G. POOLS, GROUPS, PLANS, AND SELF-INSURANCE

CHAPTER 2210. TEXAS WINDSTORM INSURANCE ASSOCIATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2210.001. PURPOSE. The primary purpose of the Texas

Windstorm Insurance Association is the provision of an adequate

market for windstorm and hail insurance in the seacoast territory

of this state. The legislature finds that the provision of

adequate windstorm and hail insurance is necessary to the

economic welfare of this state, and without that insurance, the

orderly growth and development of this state would be severely

impeded. This chapter provides a method by which adequate

windstorm and hail insurance may be obtained in certain

designated portions of the seacoast territory of this state. The

association is intended to serve as a residual insurer of last

resort for windstorm and hail insurance in the seacoast

territory. The association shall:

(1) function in such a manner as to not be a direct competitor

in the private market; and

(2) provide windstorm and hail insurance coverage to those who

are unable to obtain that coverage in the private market.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 5, eff. June 19, 2009.

Sec. 2210.002. SHORT TITLE; SUNSET PROVISION. (a) This chapter

may be cited as the Texas Windstorm Insurance Association Act.

(b) The association is subject to review under Chapter 325,

Government Code (Texas Sunset Act), but is not abolished under

that chapter. The association shall be reviewed during the

period in which state agencies abolished in 2015 are reviewed.

The association shall pay the costs incurred by the Sunset

Advisory Commission in performing the review of the association

under this subsection. The Sunset Advisory Commission shall

determine the costs of the review performed under this

subsection, and the association shall pay the amount of those

costs promptly on receipt of a statement from the Sunset Advisory

Commission regarding those costs. This subsection expires

September 1, 2015.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 6, eff. June 19, 2009.

Sec. 2210.0025. BIENNIAL REPORT TO LEGISLATURE. On or before

December 31 of each even-numbered year, the board of directors

shall submit to the commissioner, the appropriate committees of

each house of the legislature, and the Sunset Advisory Commission

a written report relating to the operations of the association

during the preceding biennium. The report must include:

(1) any proposed changes in the laws relating to regulation of

the association and a statement of the reasons for the changes;

and

(2) any information regarding association operations or

procedures that is requested by the department to be addressed in

the report.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 7, eff. June 19, 2009.

Sec. 2210.003. GENERAL DEFINITIONS. In this chapter, unless the

context clearly indicates otherwise:

(1) "Association" means the Texas Windstorm Insurance

Association.

(2) "Board of directors" means the board of directors of the

association.

(3) "Catastrophe area" means a municipality, a part of a

municipality, a county, or a part of a county designated by the

commissioner under Section 2210.005.

(3-a) "Catastrophe reserve trust fund" means the trust fund

established under Subchapter J.

(4) "First tier coastal county" means:

(A) Aransas County;

(B) Brazoria County;

(C) Calhoun County;

(D) Cameron County;

(E) Chambers County;

(F) Galveston County;

(G) Jefferson County;

(H) Kenedy County;

(I) Kleberg County;

(J) Matagorda County;

(K) Nueces County;

(L) Refugio County;

(M) San Patricio County; or

(N) Willacy County.

(5) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1408, Sec.

44(1), eff. June 19, 2009.

(6) "Insurance" means Texas windstorm and hail insurance.

(7) "Net direct premium" means gross direct written premium less

return premium on each canceled contract, regardless of assumed

or ceded reinsurance, that is written on property in this state,

as defined by the board of directors.

(8) "New building code" means a building standard,

specification, or guideline adopted by the commissioner after May

1, 1997, that must be satisfied before new residential

construction qualifies for a certificate of compliance that

constitutes evidence of insurability of the structure by the

association.

(9) "Plan of operation" means the plan adopted under this

chapter for the operation of the association.

(10) "Seacoast territory" means the territory of this state

composed of the first tier coastal counties and the second tier

coastal counties.

(11) "Second tier coastal county" means:

(A) Bee County;

(B) Brooks County;

(C) Fort Bend County;

(D) Goliad County;

(E) Hardin County;

(F) Harris County;

(G) Hidalgo County;

(H) Jackson County;

(I) Jim Wells County;

(J) Liberty County;

(K) Live Oak County;

(L) Orange County;

(M) Victoria County; or

(N) Wharton County.

(12) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1408, Sec.

44(1), eff. June 19, 2009.

(13) "Texas windstorm and hail insurance" means deductible

insurance against:

(A) direct loss to insurable property incurred as a result of

windstorm or hail, as those terms are defined and limited in

policies and forms approved by the department; and

(B) indirect losses resulting from the direct loss.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 8, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 44(1), eff. June 19, 2009.

Sec. 2210.004. DEFINITION OF INSURABLE PROPERTY. (a) Except as

provided by Subsection (h), for purposes of this chapter and

subject to this section, "insurable property" means immovable

property at a fixed location in a catastrophe area or corporeal

movable property located in that immovable property, as

designated in the plan of operation, that is determined by the

association according to the criteria specified in the plan of

operation to be in an insurable condition against windstorm and

hail, as determined by normal underwriting standards. The term

includes property described by Section 2210.209.

(b) A structure located in a catastrophe area, construction of

which began on or after the 30th day after the date of

publication of the plan of operation, that is not built in

compliance with building specifications set forth in the plan of

operation or continued in compliance with those specifications,

does not constitute an insurable risk for purposes of windstorm

and hail insurance except as otherwise provided by this chapter.

(c) A structure, or an addition to a structure, that is

constructed in conformity with plans and specifications that

comply with the specifications set forth in the plan of operation

at the time construction begins may not be declared ineligible

for windstorm and hail insurance as a result of subsequent

changes in the building specifications set forth in the plan of

operation.

(d) Except as otherwise provided by this section, if repair of

damage to a structure involves replacement of items covered in

the building specifications set forth in the plan of operation,

the repairs must be completed in a manner that complies with

those specifications for the structure to continue to be

insurable property for windstorm and hail insurance.

(e) If repair to a structure, other than a roof repair that

exceeds 100 square feet, is less than five percent of the total

amount of property coverage on the structure, the repairs may be

completed in a manner that returns the structure to the

structure's condition immediately before the loss without

affecting the eligibility of the structure to qualify as

insurable property.

(f) This chapter does not preclude special rating of individual

risks as may be provided in the plan of operation.

(g) For purposes of this chapter, a residential structure is

insurable property if:

(1) the residential structure is not:

(A) a condominium, apartment, duplex, or other multifamily

residence; or

(B) a hotel or resort facility;

(2) the residential structure is located within an area

designated as a unit under the Coastal Barrier Resources Act

(Pub. L. No. 97-348); and

(3) a building permit or plat for the residential structure was

filed with the municipality, the county, or the United States

Army Corps of Engineers before June 11, 2003.

(h) For purposes of this chapter, a structure is not insurable

property if the commissioner of the General Land Office notifies

the association of a determination that the structure is located

on the public beach under procedures established under Section

61.011, Natural Resources Code, and that the structure:

(1) constitutes an imminent hazard to safety, health, or public

welfare; or

(2) substantially interferes with the free and unrestricted

right of the public to enter or leave the public beach or

traverse any part of the public beach.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.061(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.061(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 21, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 9, eff. June 19, 2009.

Sec. 2210.005. DESIGNATION AS CATASTROPHE AREA; REVOCATION OF

DESIGNATION. (a) After at least 10 days' notice and a hearing,

the commissioner may designate an area of the seacoast territory

of this state as a catastrophe area if the commissioner

determines, unless such a determination results in an adverse

impact to the exposure of the association, that windstorm and

hail insurance is not reasonably available to a substantial

number of the owners of insurable property located in that

territory because the territory is subject to unusually frequent

and severe damage resulting from windstorms or hailstorms.

(b) The commissioner shall revoke a designation made under

Subsection (a) if the commissioner determines, after at least 10

days' notice and a hearing, that the applicable insurance

coverage is no longer reasonably unavailable to a substantial

number of owners of insurable property within the designated

territory.

(c) If the association determines that windstorm and hail

insurance is no longer reasonably unavailable to a substantial

number of owners of insurable property in a territory designated

as a catastrophe area, the association may request in writing

that the commissioner revoke the designation. After at least 10

days' notice and a hearing, but not later than the 30th day after

the date of the hearing, the commissioner shall:

(1) approve the request and revoke the designation; or

(2) reject the request.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 10, eff. June 19, 2009.

Sec. 2210.006. APPLICABILITY OF CHAPTER TO CERTAIN INSURERS.

(a) Except as provided by Subsection (b), this chapter applies

to each insurer authorized to engage in the business of property

insurance in this state, including a county mutual insurance

company, a Lloyd's plan, and a reciprocal or interinsurance

exchange.

(b) This chapter does not apply to:

(1) a farm mutual insurance company operating under Chapter 911;

(2) a nonaffiliated county mutual fire insurance company

described by Section 912.310 that is writing exclusively

industrial fire insurance policies as described by Section

912.310(a)(2); or

(3) a mutual insurance company or a statewide mutual assessment

company engaged in business under Chapter 12 or 13, Title 78,

Revised Statutes, respectively, before those chapters' repeal by

Section 18, Chapter 40, Acts of the 41st Legislature, 1st Called

Session, 1929, as amended by Section 1, Chapter 60, General Laws,

Acts of the 41st Legislature, 2nd Called Session, 1929, that

retains the rights and privileges under the repealed law to the

extent provided by those sections.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.063(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.063(a), eff. September 1, 2007.

Sec. 2210.007. IMMUNITY FROM LIABILITY IN GENERAL. (a) This

section applies to:

(1) the association and a director, agent, or association staff;

(2) the commissioner, the department, and department staff; and

(3) a participating insurer and the insurer's agents and staff.

(b) A person described by Subsection (a) is not liable, and a

cause of action does not arise against the person, for:

(1) an inspection made under the plan of operation; or

(2) any statement made in good faith by the person:

(A) in a report or communication concerning risks submitted to

the association; or

(B) at any administrative hearing conducted under this chapter

in connection with the inspection or statement.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.008. DEPARTMENT ORDERS; GENERAL RULEMAKING AUTHORITY.

(a) The commissioner may issue any orders that the commissioner

considers necessary to implement this chapter.

(b) The commissioner may adopt rules in the manner prescribed by

Subchapter A, Chapter 36, as reasonable and necessary to

implement this chapter.

(c) In rules adopted under this chapter, the commissioner shall

define the meaning of "alter" and "alteration" for purposes of

this chapter, specifically as used in Subchapters E and F.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 11, eff. June 19, 2009.

Sec. 2210.009. LIST OF PRIVATE INSURERS; INCENTIVE PLAN. (a)

The department shall maintain a list of all insurers that engage

in the business of property and casualty insurance in the

voluntary market in the seacoast territory.

(b) The department shall develop incentive programs in the

manner described by Section 2210.053(b) to encourage authorized

insurers to write insurance on a voluntary basis and to minimize

the use of the association as a means to obtain insurance.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 12, eff. June 19, 2009.

SUBCHAPTER B. ADMINISTRATION OF ASSOCIATION

Sec. 2210.051. COMPOSITION OF ASSOCIATION; REQUIRED MEMBERSHIP.

(a) The association is composed of all property insurers

authorized to engage in the business of property insurance in

this state, other than insurers prevented by law from writing on

a statewide basis coverages available through the association.

(b) As a condition of the insurer's authority to engage in the

business of insurance in this state, each insurer subject to

Subsection (a) must be a member of the association and must

remain a member for the duration of the association's existence.

An insurer that ceases to be a member of the association remains

liable on insurance contracts entered into during the insurer's

membership in the association to the same extent and effect as if

the insurer's membership in the association had not been

terminated.

(c) An insurer that becomes authorized to write and is engaged

in writing insurance that requires the insurer to be a member of

the association shall become a member of the association on the

January 1 following the effective date of that authorization.

The determination of the insurer's participation in the

association is made as of the date of the insurer's membership in

the manner used to determine participation for all other members

of the association.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.052. MEMBER PARTICIPATION IN ASSOCIATION. (a) Each

member of the association shall participate in insured losses and

operating expenses of the association, in excess of premium and

other revenue of the association, in the proportion that the net

direct premiums of that member during the preceding calendar year

bears to the aggregate net direct premiums by all members of the

association, as determined using the information provided under

Subsection (b).

(b) The department shall review annual statements, other

reports, and other statistics that the department considers

necessary to obtain the information required under Subsection (a)

and shall provide that information to the association. The

department is entitled to obtain the annual statements, other

reports, and other statistics from any member of the association.

(c) Each member's participation in the association shall be

determined annually in the manner provided by the plan of

operation. For purposes of determining participation in the

association, two or more members that are subject to common

ownership or that operate in this state under common management

or control shall be treated as a single member. The

determination shall also include the net direct premiums of an

affiliate that is under that common management or control,

including an affiliate that is not authorized to engage in the

business of property insurance in this state.

(d) Notwithstanding Subsection (a), a member, in accordance with

the plan of operation, is entitled to receive credit for similar

insurance voluntarily written in areas designated by the

commissioner. The member's participation in the insured losses

and operating expenses of the association in excess of premium

and other revenue of the association shall be reduced in

accordance with the plan of operation.

(e) Notwithstanding Subsections (a)-(d), an insurer that becomes

a member of the association and that has not previously been a

member of the association is not subject to participation in any

insured losses and operating expenses of the association in

excess of premium and other revenue of the association until the

second anniversary of the date on which the insurer first becomes

a member of the association.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 13, eff. June 19, 2009.

Sec. 2210.053. OPERATION OF ASSOCIATION. (a) In accordance

with this chapter and the plan of operation, and with respect to

insurance on insurable property, the association, on behalf of

the association's members, may:

(1) cause issuance of insurance policies to applicants for

insurance coverage;

(2) assume reinsurance from the members;

(3) cede reinsurance to the members; and

(4) purchase reinsurance on behalf of the members.

(b) The department may develop programs to improve the efficient

operation of the association, including a program designed to

create incentives for insurers to write windstorm and hail

insurance voluntarily to cover property located in a catastrophe

area, especially property located on the barrier islands of this

state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.054. ANNUAL STATEMENT. (a) The association shall

file annually with the department a statement covering periods

designated by the department that summarizes the transactions,

conditions, operations, and affairs of the association during the

preceding year.

(b) The statement must:

(1) be filed at times designated by the department;

(2) contain the information prescribed by the department; and

(3) be in the form prescribed by the department.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.055. LEGAL COUNSEL. (a) The association shall

establish a plan in the plan of operation under which the

association's legal representation before the department and the

legislature is without conflict of interest or the appearance of

a conflict of interest as defined by the Texas Disciplinary Rules

of Professional Conduct.

(b) The association shall adopt separate and distinct procedures

for legal counsel in disputes involving policyholder claims

against the association.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.056. USE OF ASSOCIATION ASSETS. (a) The

association's net earnings may not inure, in whole or in part, to

the benefit of a private shareholder or individual.

(b) The association's assets may not be used for or diverted to

any purpose other than to:

(1) satisfy, in whole or in part, the liability of the

association on claims made on policies written by the

association;

(2) make investments authorized under applicable law;

(3) pay reasonable and necessary administrative expenses

incurred in connection with the operation of the association and

the processing of claims against the association;

(4) satisfy, in whole or in part, the obligations of the

association incurred in connection with Subchapters B-1, J, and

M, including reinsurance, public securities, and financial

instruments; or

(5) make remittance under the laws of this state to be used by

this state to:

(A) pay claims made on policies written by the association;

(B) purchase reinsurance covering losses under those policies;

or

(C) prepare for or mitigate the effects of catastrophic natural

events.

(c) On dissolution of the association, all assets of the

association revert to this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 14, eff. June 19, 2009.

Sec. 2210.057. EXAMINATION OF ASSOCIATION. (a) The association

is subject to Sections 401.051, 401.052, 401.054-401.062,

401.151, 401.152, 401.155, and 401.156 and Subchapter A, Chapter

86.

(b) A final examination report of the association resulting from

an examination as provided by this section is a public record and

is available to the public at the offices of the department in

accordance with Chapter 552, Government Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.060. INDEMNIFICATION BY ASSOCIATION. (a) Except as

provided by Subsection (b), the association shall indemnify each

director, officer, and employee of the association and each

member of the association against all costs and expenses actually

and necessarily incurred by the person or entity in connection

with the defense of an action or proceeding in which the person

or entity is made a party because of the person's status as a

director, officer, or employee of the association or the member's

status as a member of the association.

(b) Subsection (a) does not apply to a matter in which the

person or entity is determined in the action or proceeding to be

liable because of misconduct in the performance of duties as a

director, officer, or employee of the association or a member of

the association.

(c) Subsection (a) does not authorize the association to

indemnify a member of the association for participating in the

assessments made by the association in the manner provided by

this chapter.

(d) Indemnification under this section is not exclusive of other

rights to which the member or officer may be entitled as a matter

of law.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 15, eff. June 19, 2009.

SUBCHAPTER B-1. PAYMENT OF LOSSES

Sec. 2210.071. PAYMENT OF EXCESS LOSSES; PAYMENT FROM RESERVES

AND TRUST FUND. (a) If an occurrence or series of occurrences

in a catastrophe area results in insured losses and operating

expenses of the association in excess of premium and other

revenue of the association, the excess losses and operating

expenses shall be paid as provided by this subchapter.

(b) The association shall pay losses in excess of premium and

other revenue of the association from available reserves of the

association and available amounts in the catastrophe reserve

trust fund.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 16, eff. June 19, 2009.

Sec. 2210.072. PAYMENT FROM CLASS 1 PUBLIC SECURITIES; FINANCIAL

INSTRUMENTS. (a) Losses not paid under Section 2210.071 shall

be paid as provided by this section from the proceeds from Class

1 public securities authorized to be issued in accordance with

Subchapter M on or after the date of any occurrence or series of

occurrences that results in insured losses. Public securities

issued under this section must be repaid within a period not to

exceed 10 years, and may be repaid sooner if the board of

directors elects to do so and the commissioner approves.

(b) Public securities described by Subsection (a) shall be

issued as necessary in a principal amount not to exceed $1

billion per year.

(c) If the losses are paid with public securities described by

this section, the public securities shall be repaid in the manner

prescribed by Subchapter M from association premium revenue.

(d) The association may borrow from, or enter into other

financing arrangements with, any market source, under which the

market source makes interest-bearing loans or other financial

instruments to the association to enable the association to pay

losses under this section or to obtain public securities under

this section. For purposes of this subsection, financial

instruments includes commercial paper.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 16, eff. June 19, 2009.

Sec. 2210.073. PAYMENT FROM CLASS 2 PUBLIC SECURITIES. (a)

Losses not paid under Sections 2210.071 and 2210.072 shall be

paid as provided by this section from proceeds from Class 2

public securities authorized to be issued in accordance with

Subchapter M on or after the date of any occurrence that results

in insured losses under this subsection. Public securities

issued under this section must be repaid within a period not to

exceed 10 years, and may be repaid sooner if the board of

directors elects to do so and the commissioner approves.

(b) Public securities described by Subsection (a) may be issued

as necessary in a principal amount not to exceed $1 billion per

year. If the losses are paid with public securities described by

this section, the public securities shall be repaid in the manner

prescribed by Subchapter M.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 16, eff. June 19, 2009.

Sec. 2210.074. PAYMENT THROUGH CLASS 3 PUBLIC SECURITIES. (a)

Losses not paid under Sections 2210.071, 2210.072, and 2210.073

shall be paid as provided by this section from proceeds from

public securities authorized to be issued in accordance with

Subchapter M on or after the date of any occurrence that results

in insured losses under this subsection or through reinsurance as

described by Section 2210.075. Public securities issued under

this section must be repaid within a period not to exceed 10

years, and may be repaid sooner if the board of directors elects

to do so and the commissioner approves.

(b) Public securities described by Subsection (a) may be issued

as necessary in a principal amount not to exceed $500 million per

year. If the losses are paid with public securities described by

this section, the public securities shall be repaid in the manner

prescribed by Subchapter M through member assessments as provided

by this section. The association shall notify each member of the

association of the amount of the member's assessment under this

section. The proportion of the losses allocable to each insurer

under this section shall be determined in the manner used to

determine each insurer's participation in the association for the

year under Section 2210.052. A member of the association may not

recoup an assessment paid under this subsection through a premium

surcharge or tax credit.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 16, eff. June 19, 2009.

Sec. 2210.075. REINSURANCE. (a) Before any occurrence or

series of occurrences, an insurer may elect to purchase

reinsurance to cover an assessment for which the insurer would

otherwise be liable under Section 2210.074(b).

(b) An insurer must notify the board of directors, in the manner

prescribed by the association whether the insurer will be

purchasing reinsurance. If the insurer does not elect to

purchase reinsurance under this section, the insurer remains

liable for any assessment imposed under Section 2210.074(b).

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 16, eff. June 19, 2009.

SUBCHAPTER C. ASSOCIATION BOARD OF DIRECTORS; GENERAL

POWERS AND DUTIES OF BOARD OF DIRECTORS

Sec. 2210.101. ACCOUNTABLE TO COMMISSIONER. The board of

directors is responsible and accountable to the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.102. COMPOSITION. (a) The board of directors is

composed of nine members appointed by the commissioner in

accordance with this section.

(b) Four members must be representatives of the insurance

industry.

(c) Four members must, as of the date of the appointment,

reside in the first tier coastal counties. At least one of the

members appointed under this subsection must be a property and

casualty agent who is licensed under this code and is not a

captive agent.

(d) One member must be a representative of an area of this state

that is not located in the seacoast territory with demonstrated

expertise in insurance and actuarial principles.

(e) All members must have demonstrated experience in insurance,

general business, or actuarial principles sufficient to make the

success of the association probable.

(f) Insurers who are members of the association shall nominate,

from among those members, persons to fill any vacancy in the four

board of director seats reserved for representatives of the

insurance industry. The board of directors shall solicit

nominations from the members and submit the nominations to the

commissioner. The nominee slate submitted to the commissioner

under this subsection must include at least three more names than

the number of vacancies. The commissioner shall appoint

replacement insurance industry representatives from the nominee

slate.

(g) The commissioner shall appoint one person to serve as a

nonvoting member of the board to advise the board regarding

issues relating to the inspection process. The commissioner may

give preference in an appointment under this subsection to a

person who is a qualified inspector under Section 2210.254. The

nonvoting member appointed under this section must:

(1) be an engineer licensed by, and in good standing with, the

Texas Board of Professional Engineers;

(2) reside in a first tier coastal county; and

(3) be knowledgeable of, and have professional expertise in,

wind-related design and construction practices in coastal areas

that are subject to high winds and hurricanes.

(h) The persons appointed under Subsection (c) must be from

different counties.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.14, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 18, eff. June 19, 2009.

Sec. 2210.103. TERMS. (a) Members of the board of directors

serve three-year staggered terms, with the terms of three members

expiring on the third Tuesday of March of each year.

(b) A person may serve on the board of directors for not more

than three consecutive full terms, not to exceed nine years.

(c) A member of the board of directors may be removed by the

commissioner with cause stated in writing and posted on the

association's website. The commissioner shall appoint a

replacement in the manner provided by Section 2210.102 for a

member who leaves or is removed from the board of directors.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 19, eff. June 19, 2009.

Sec. 2210.104. OFFICERS. The board of directors shall elect

from the board's membership an executive committee consisting of

a presiding officer, assistant presiding officer, and

secretary-treasurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 20, eff. June 19, 2009.

Sec. 2210.105. MEETINGS. (a) Except for an emergency meeting,

the association shall notify the department not later than the

11th day before the date of a meeting of the board of directors

or of the members of the association.

(b) Except for a closed meeting authorized by Subchapter D,

Chapter 551, Government Code, a meeting of the board of directors

or of the members of the association is open to:

(1) the commissioner or the commissioner's designated

representative; and

(2) the public.

(c) Notice of a meeting of the board of directors or the

association must be given as provided by Chapter 551, Government

Code.

(d) Except for an emergency meeting, a meeting of the board of

directors shall be held at a location as determined by the board

of directors.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 21, eff. June 19, 2009.

Sec. 2210.1051. MEETINGS OF BOARD OF DIRECTORS. (a)

Notwithstanding Chapter 551, Government Code, or any other law,

members of the board of directors may meet by telephone

conference call, videoconference, or other similar

telecommunication method. The board may use telephone conference

call, videoconference, or other similar telecommunication method

for purposes of establishing a quorum or voting or for any other

meeting purpose in accordance with this subsection and Subsection

(b). This subsection applies without regard to the subject

matter discussed or considered by the members of the board at the

meeting.

(b) A meeting held by telephone conference call,

videoconference, or other similar telecommunication method:

(1) is subject to the notice requirements applicable to other

meetings of the board of directors;

(2) may not be held unless notice of the meeting specifies the

location of the meeting and a recording of the meeting is posted

on the association's website;

(3) must be audible to the public at the location specified in

the notice under Subdivision (2); and

(4) must provide two-way audio communication between all members

of the board attending the meeting during the entire meeting, and

if the two-way audio communication link with members attending

the meeting is disrupted so that a quorum of the board is no

longer participating in the meeting, the meeting may not continue

until the two-way audio communication link is reestablished.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 22, eff. June 19, 2009.

Sec. 2210.106. IMMUNITY OF DIRECTOR OR OFFICER FROM LIABILITY.

(a) A director or officer of the association is not individually

liable for an act or failure to act in the performance of

official duties in connection with the association.

(b) Subsection (a) does not apply to:

(1) an act or failure to act of the association or an employee

of the association;

(2) an act or omission involving a motor vehicle; or

(3) an act or failure to act that constitutes bad faith,

intentional misconduct, or gross negligence.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.107. PRIMARY BOARD OBJECTIVES. The primary objectives

of the board of directors are to ensure that the association:

(1) operates in accordance with this chapter and commissioner

rules;

(2) complies with sound insurance principles; and

(3) meets all standards imposed under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 23, eff. June 19, 2009.

SUBCHAPTER D. PLAN OF OPERATION

Sec. 2210.151. ADOPTION OF PLAN OF OPERATION. With the advice

of the board of directors, the commissioner by rule shall adopt

the plan of operation to provide Texas windstorm and hail

insurance in a catastrophe area.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 24, eff. June 19, 2009.

Sec. 2210.152. CONTENTS OF PLAN OF OPERATION. (a) The plan of

operation must:

(1) provide for the efficient, economical, fair, and

nondiscriminatory administration of the association; and

(2) include:

(A) a plan for the equitable assessment of the members of the

association to defray losses and expenses;

(B) underwriting standards;

(C) procedures for accepting and ceding reinsurance;

(D) procedures for obtaining and repaying amounts under any

financial instruments authorized under this chapter;

(E) procedures for determining the amount of insurance to be

provided to specific risks;

(F) time limits and procedures for processing applications for

insurance; and

(G) other provisions as considered necessary by the department

to implement the purposes of this chapter.

(b) The plan of operation may provide for liability limits for

an insured structure and for the corporeal movable property

located in the structure.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 25, eff. June 19, 2009.

Sec. 2210.153. AMENDMENTS TO PLAN OF OPERATION. (a) The

association may present a recommendation for a change in the plan

of operation to the department at:

(1) periodic hearings conducted by the department for that

purpose; or

(2) hearings relating to property and casualty insurance rates.

(b) The association must present a proposed change to the

department in writing in the manner prescribed by the

commissioner. A proposed change does not take effect unless

adopted by the commissioner by rule.

(c) An interested person may, in accordance with Chapter 2001,

Government Code, petition the commissioner to modify the plan of

operation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER E. INSURANCE COVERAGE

Sec. 2210.201. DEFINITION OF INSURABLE INTEREST. In this

subchapter, "insurable interest" includes any lawful and

substantial economic interest in the safety or preservation of

property from loss, destruction, or pecuniary damage.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.202. APPLICATION FOR COVERAGE. (a) A person who has

an insurable interest in insurable property may apply to the

association for insurance coverage provided under the plan of

operation and an inspection of the property, subject to any rules

established by the board of directors and approved by the

commissioner. The association shall make insurance available to

each applicant in the catastrophe area whose property is

insurable property but who, after diligent efforts, is unable to

obtain property insurance through the voluntary market, as

evidenced by one declination from an insurer authorized to engage

in the business of, and writing, property insurance providing

windstorm and hail coverage in the first tier coastal counties.

For purposes of this section, "declination" has the meaning

assigned by the plan of operation and shall include a refusal to

offer coverage for the perils of windstorm and hail and the

inability to obtain substantially equivalent insurance coverage

for the perils of windstorm and hail. Notwithstanding Section

2210.203(c), evidence of one declination is also required with an

application for renewal of an association policy.

(b) A property and casualty agent must submit an application for

the insurance coverage on behalf of the applicant on forms

prescribed by the association. The application must contain a

statement as to whether the applicant has submitted or will

submit the premium in full from personal funds or, if not, to

whom a balance is or will be due. Each application for initial

or renewal coverage must also contain a statement that the agent

possesses proof of the declination described by Subsection (a)

and proof of flood insurance coverage or unavailability of that

coverage as described by Section 2210.203(a-1).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.15, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 26, eff. June 19, 2009.

Sec. 2210.203. ISSUANCE OF COVERAGE; TERM; RENEWAL. (a) If the

association determines that the property for which an application

for insurance coverage is made is insurable property, the

association, on payment of the premium, shall direct the issuance

of an insurance policy as provided by the plan of operation.

(a-1) This subsection applies only to a structure constructed,

altered, remodeled, or enlarged on or after September 1, 2009,

and only for insurable property located in areas designated by

the commissioner. Notwithstanding Subsection (a), if all or any

part of the property to which this subsection applies is located

in Zone V or another similar zone with an additional hazard

associated with storm waves, as defined by the National Flood

Insurance Program, and if flood insurance under that federal

program is available, the association may not issue an insurance

policy for initial or renewal coverage unless evidence that the

property is covered by a flood insurance policy is submitted to

the association. An agent offering or selling a Texas windstorm

and hail insurance policy in any area designated by the

commissioner under this subsection shall offer flood insurance

coverage to the prospective insured, if that coverage is

available.

(b) A policy issued under this section is for a one-year term.

(c) A policy may be renewed annually on application for renewal

as long as the property continues to be insurable property.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 27, eff. June 19, 2009.

Sec. 2210.204. CANCELLATION OF CERTAIN COVERAGE. (a)

Subsections (b) and (c) apply if:

(1) an agent or another person, firm, or corporation finances

the payment of all or a portion of the premium for insurance

coverage;

(2) there is an outstanding balance for the financing of the

premium; and

(3) that balance, or an installment of that balance, is not paid

before the expiration of the 10th day after the due date.

(b) The agent or other person, firm, or corporation to whom the

balance described by Subsection (a) is due may request

cancellation of the insurance coverage by:

(1) returning the policy, with proof that the insured was

notified of the return; or

(2) requesting the association to cancel the insurance coverage

by a notice mailed to the insured and to any others shown in the

policy as having an insurable interest in the property.

(c) On completion of cancellation under Subsection (b), the

association shall refund the unearned premium, less any minimum

retained premium set forth in the plan of operation, to the

person, firm, or corporation to whom the unpaid balance is due.

(d) If an insured requests cancellation of the insurance

coverage, the association shall refund the unearned premium, less

any minimum retained premium set forth in the plan of operation,

payable to the insured and the holder of an unpaid balance. The

property and casualty agent who submitted the application shall

refund the agent's commission on any unearned premium in the same

manner.

(e) For cancellation of insurance coverage under this section,

the minimum retained premium in the plan of operation must be for

a period of not less than 180 days, except for events specified

in the plan of operation that reflect a significant change in the

exposure or the policyholder concerning the insured property,

including:

(1) the purchase of similar coverage in the voluntary market;

(2) sale of the property to an unrelated party;

(3) death of the policyholder; or

(4) total loss of the property.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.16, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 28, eff. June 19, 2009.

Sec. 2210.2041. NONREFUNDABLE SURCHARGE. A nonrefundable

surcharge established under this chapter is not refundable under

this code for any reason or purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 29, eff. June 19, 2009.

Sec. 2210.207. WINDSTORM AND HAIL INSURANCE: REPLACEMENT COST

COVERAGE. (a) In this section, "roof covering" means:

(1) the roofing material exposed to the weather;

(2) the underlayments applied for moisture protection; and

(3) all flashings required in the replacement of a roof

covering.

(b) Subject to any applicable deductibles and the limits for the

coverage purchased by the insured, a windstorm and hail insurance

policy issued by the association may include replacement cost

coverage for one- and two-family dwellings, including

outbuildings, as provided under the dwelling extension coverage

in the policy.

(c) If, at the time of loss, the total amount of insurance

applicable to a dwelling is equal to 80 percent or more of the

full replacement cost of the dwelling or equal to the maximum

amount of insurance otherwise available through the association,

coverage applicable to the dwelling under the policy is extended

to include the full cost of repair or replacement, without a

deduction for depreciation.

(d) If, at the time of loss, the total amount of insurance

applicable to a dwelling is equal to less than 80 percent of the

full replacement cost of the dwelling and less than the maximum

amount of insurance available through the association, liability

for loss under the policy may not exceed the replacement cost of

the part of the dwelling that is damaged or destroyed, less

depreciation.

(e) Notwithstanding this chapter or any other law, the

commissioner, after notice and hearing, may adopt rules to:

(1) authorize the association to provide actual cash value

coverage instead of replacement cost coverage on the roof

covering of a building insured by the association; and

(2) establish:

(A) the conditions under which the association may provide that

actual cash value coverage;

(B) the appropriate premium reductions when coverage for the

roof covering is provided on an actual cash value basis; and

(C) the disclosure that must be provided to the policyholder,

prominently displayed on the face of the windstorm and hail

insurance policy.

(f) Notwithstanding Chapter 40, a hearing under Subsection (e)

shall be held before the commissioner or the commissioner's

designee.

(g) The commissioner may adopt rules as necessary to implement

this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.208. WINDSTORM AND HAIL INSURANCE: COVERAGE FOR

CERTAIN INDIRECT LOSSES. (a) Except as provided by Subsections

(e) and (f), a windstorm and hail insurance policy issued by the

association for a dwelling, as that term is defined by the

department or a successor to the department, must include

coverage for:

(1) wind-driven rain damage, regardless of whether an opening is

made by the wind;

(2) loss of use; and

(3) consequential losses.

(b) A windstorm and hail insurance policy issued by the

association for tenant contents of a dwelling or other

residential building must include coverage for loss of use and

consequential losses.

(c) The coverage required under Subsection (a) or (b) must be

made:

(1) according to forms approved by the commissioner; and

(2) for a premium paid by the insured based on rates established

by commissioner rule.

(d) The association shall provide coverage under this section as

directed by commissioner rule.

(e) The association is not required to offer coverage for

indirect losses as provided by Subsection (a) or (b) unless that

coverage was excluded from a companion policy in the voluntary

market.

(f) The association is not required to provide coverage for:

(1) loss of use, if the loss is loss of rent or loss of rental

value; or

(2) additional living expenses, if the insured property is a

secondary or a nonprimary residence.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.209. WINDSTORM AND HAIL INSURANCE: COVERAGE FOR

CERTAIN PROPERTY LOCATED OVER WATER. (a) A windstorm and hail

insurance policy issued by the association may include coverage

for:

(1) a building or other structure located in the seacoast

territory that is built wholly or partially over water; and

(2) the corporeal movable property contained in a building or

structure described by Subdivision (1).

(b) The association may impose appropriate limits of coverage

and deductibles for coverage described by Subsection (a).

(c) The board of directors of the association shall submit any

proposed changes to the plan of operation necessary to implement

Subsections (a) and (b) to the commissioner in the manner

provided by Section 2210.153.

(d) The commissioner shall adopt rules as necessary to implement

this section, including any rules necessary to implement changes

in the plan of operation proposed under Subsection (c).

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.062(a), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.062(a), eff. September 1, 2007.

SUBCHAPTER F. PROPERTY INSPECTIONS FOR WINDSTORM AND HAIL

INSURANCE

Sec. 2210.251. INSPECTION REQUIREMENTS. (a) Except as provided

by this section, to be considered insurable property eligible for

windstorm and hail insurance coverage from the association, a

structure that is constructed, altered, remodeled, enlarged, or

repaired or to which additions are made on or after January 1,

1988, must be inspected or approved by the department for

compliance with the plan of operation.

(b) After January 1, 2004, for geographic areas specified by the

commissioner, the commissioner by rule shall adopt the 2003

International Residential Code for one- and two-family dwellings

published by the International Code Council. For those

geographic areas, the commissioner by rule may adopt a subsequent

edition of that code and may adopt any supplements published by

the International Code Council and amendments to that code.

(c) After January 1, 2004, a person must submit a notice of a

windstorm inspection to the unit responsible for certification of

windstorm inspections at the department before beginning to

construct, alter, remodel, enlarge, or repair a structure.

(d) A structure constructed, altered, remodeled, enlarged, or

repaired or to which additions were made before January 1, 1988,

that is located in an area that was governed at the time of the

construction, alteration, remodeling, enlargement, repair, or

addition by a building code recognized by the association is

insurable property eligible for windstorm and hail insurance

coverage from the association without compliance with the

inspection or approval requirements of this section or the plan

of operation.

(e) A structure constructed, altered, remodeled, enlarged, or

repaired or to which additions were made before January 1, 1988,

that is located in an area not governed by a building code

recognized by the association is insurable property eligible for

windstorm and hail insurance coverage from the association

without compliance with the inspection or approval requirements

of this section or the plan of operation if the structure was

previously insured by an insurer authorized to engage in the

business of insurance in this state and the structure is in

essentially the same condition as when previously insured, except

for normal wear and tear, and is without any structural change

other than a change made according to code. For purposes of this

subsection, evidence of previous insurance coverage must reflect

coverage for the perils of windstorm and hail for the property

within the 12-month period immediately preceding the date of the

application for coverage through the association and includes:

(1) a copy of a previous insurance policy;

(2) copies of canceled checks or agent's records that show

payments for previous policies; and

(3) a copy of the title to the structure or mortgage company

records that show previous policies.

(f) Notwithstanding any other provision of this section, a

residential structure insured by the association as of September

1, 2009, may continue coverage through the association subject to

the inspection requirements imposed under Section 2210.258.

(g) The department shall issue a certificate of compliance for

each structure that qualifies for coverage. The certificate is

evidence of insurability of the structure by the association.

(h) The department may enter into agreements and contracts as

necessary to implement this section.

(i) The department may charge a reasonable fee to cover the

cost of making building requirements and inspection standards

available to the public.

(j) The department shall charge a reasonable fee for each

inspection of each structure in an amount set by the

commissioner.

(k) Without limitation of the department's authority to

otherwise enforce this chapter, the department shall monitor the

association's compliance with this subchapter.

(l) Except as otherwise provided by this subchapter, the

department may not consider any request that a structure be

certified as insurable property if, within six months after the

final inspection of a structure, the department has not received:

(1) fully completed documentation verifying that the structure

has been constructed, altered, remodeled, enlarged, or repaired,

or any addition to the structure has been made, in compliance

with the plan of operation; and

(2) full payment of all inspection fees owed to the department,

including any fees related to prior department inspections.

(m) If a structure is rejected for coverage under Subsection

(l), a person may make a new request for certification and the

structure may be reinspected for compliance with the plan of

operation. A request for certification brought under this

subsection must meet the requirements of Subsection (l).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 30, eff. September 1, 2009.

Sec. 2210.252. INTERNATIONAL RESIDENTIAL CODE BUILDING

SPECIFICATIONS. (a) After January 1, 2004, for geographic areas

specified by the commissioner, the commissioner by rule may

supplement the plan of operation building specifications with the

structural provisions of the International Residential Code for

one- and two-family dwellings, as published by the International

Code Council or an analogous entity recognized by the department.

(b) For a geographic area specified under Subsection (a), the

commissioner by rule may adopt a subsequent edition of the

International Residential Code for one- and two-family dwellings

and may adopt a supplement published by the International Code

Council or an amendment to that code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.253. INSURER ASSESSMENT: FIRST TIER COASTAL COUNTY.

(a) In this section, "property insurance" means a commercial or

residential insurance policy prescribed or approved by the

department that provides coverage for windstorm and hail damage,

including a Texas windstorm and hail insurance policy.

(b) The department shall assess each insurer that provides

property insurance in a first tier coastal county in accordance

with this section.

(c) The total assessment under this section in a state fiscal

year must be in the amount estimated by the department as

necessary to cover the administrative costs of the windstorm

inspection program under Section 2210.251 to be incurred in the

first tier coastal counties in that fiscal year.

(d) The assessment must be based on each insurer's proportionate

share of the total extended coverage and other allied lines

premium received by all insurers for property insurance in the

first tier coastal counties in the calendar year preceding the

year in which the assessment is made.

(e) The commissioner shall adopt rules to implement the

assessment of insurers under this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.254. QUALIFIED INSPECTORS. (a) For purposes of this

chapter, a "qualified inspector" includes:

(1) a person determined by the department to be qualified

because of training or experience to perform building

inspections;

(2) a licensed professional engineer who meets the requirements

specified by commissioner rule for appointment to conduct

windstorm inspections; and

(3) an inspector who:

(A) is certified by the International Code Council, the Building

Officials and Code Administrators International, Inc., the

International Conference of Building Officials, or the Southern

Building Code Congress International, Inc.;

(B) has certifications as a buildings inspector and coastal

construction inspector; and

(C) complies with other requirements specified by commissioner

rule.

(b) A windstorm inspection may be performed only by a qualified

inspector.

(c) Before performing building inspections, a qualified

inspector must be approved and appointed or employed by the

department.

(d) The department may charge a reasonable fee for the filing of

applications by and determining the qualifications of persons for

appointment as qualified inspectors.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.255. APPOINTMENT OF LICENSED ENGINEER AS INSPECTOR.

(a) On request of an engineer licensed by the Texas Board of

Professional Engineers, the commissioner shall appoint the

engineer as an inspector under this subchapter not later than the

10th day after the date the engineer delivers to the commissioner

information demonstrating that the engineer is qualified to

perform windstorm inspections under this subchapter.

(b) The commissioner shall adopt rules establishing the

information to be considered in appointing engineers under this

section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.256. DISCIPLINARY PROCEEDINGS REGARDING APPOINTED

INSPECTORS. (a) After notice and hearing, the department may

revoke an appointment made under Section 2210.254 if the

appointee is found to be in violation of this subchapter or a

rule of the commissioner adopted under this subchapter.

(b) The commissioner, instead of revocation, may impose one or

more of the following sanctions if the commissioner determines

from the facts that the sanction would be fair, reasonable, or

equitable:

(1) suspension of the appointment for a specific period, not to

exceed one year;

(2) issuance of an order directing the appointee to cease and

desist from the specified activity or failure to act determined

to be in violation of this subchapter or rules of the

commissioner adopted under this subchapter; or

(3) if the commissioner finds that the appointee knowingly,

wilfully, fraudulently, or with gross negligence signed or caused

to be prepared an inspection report that contains a false or

fraudulent statement, issuance of an order directing the

appointee to pay within a specified time, not to exceed 60 days,

a fine not to exceed $5,000 for the violation.

(c) A fine paid as a result of an order issued under Subsection

(b)(3) shall be deposited in the general revenue fund.

(d) If it is found after a hearing that an appointee has failed

to comply with an order issued under Subsection (b), the

department shall, unless the order is stayed, revoke the

appointment of the person.

(e) The department may informally dispose of any matter under

Subsection (a) or (b) by consent order or default.

(f) If an appointee is an engineer licensed by the Texas Board

of Professional Engineers who is found by the department to have

knowingly, wilfully, fraudulently, or with gross negligence

signed or caused to be prepared an inspection report that

contains a false or fraudulent statement, the commissioner may

take action against the appointee in the manner provided by

Subsections (a) and (b) but may not assess a fine against the

appointee. The commissioner shall notify the Texas Board of

Professional Engineers of an order issued by the commissioner

against an appointee who is an engineer licensed by that board,

including an order suspending or revoking the appointment of the

person.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.257. DEPOSIT OF FEES. All fees collected by the

department under this subchapter shall be deposited to the credit

of the Texas Department of Insurance operating account.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.258. MANDATORY COMPLIANCE WITH BUILDING CODES;

ELIGIBILITY. (a) Notwithstanding any other provision of this

chapter, to be eligible for insurance through the association,

all construction, alteration, remodeling, enlargement, and repair

of, or addition to, any structure located in the catastrophe area

that is begun on or after the effective date of Sections 5

through 49, H.B. No. 4409, Acts of the 81st Legislature, Regular

Session, 2009, must be performed in compliance with the

applicable building code standards, as set forth in the plan of

operation.

(b) The association may not insure a structure described by

Subsection (a) until:

(1) the structure has been inspected for compliance with the

plan of operation in accordance with Section 2210.251(a); and

(2) a certificate of compliance has been issued for the

structure in accordance with Section 2210.251(g).

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 31, eff. June 19, 2009.

Sec. 2210.259. SURCHARGE FOR CERTAIN NONCOMPLIANT STRUCTURES.

(a) A noncompliant residential structure insured by the

association as of September 1, 2009, under Section 2210.251(f)

that had been approved for insurability under the approval

process regulations in effect on September 1, 2009, is subject to

an annual premium surcharge in an amount equal to 15 percent of

the premium for insurance coverage obtained through the

association. The surcharge under this subsection applies to each

policy issued or renewed by the association on or after the

effective date of Sections 5 through 49, H.B. No. 4409, Acts of

the 81st Legislature, Regular Session, 2009, and is due on the

issuance or renewal of the policy.

(b) A premium surcharge collected under this section shall be

deposited in the catastrophe reserve trust fund. A premium

surcharge under this section is a separate nonrefundable charge

in addition to the premiums collected and is not subject to

premium tax or commissions. Failure to pay the surcharge by a

policyholder constitutes failure to pay premium for purposes of

policy cancellation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 31, eff. June 19, 2009.

SUBCHAPTER H. RATES

Sec. 2210.351. ASSOCIATION FILINGS. (a) The association must

file with the department each manual of classifications, rules,

rates, including condition charges, and each rating plan, and

each modification of those items that the association proposes to

use.

(b) A filing under this section must indicate the character and

the extent of the coverage contemplated and must be accompanied

by the policy and endorsement forms proposed to be used. The

forms may be designed specifically for use by the association

without regard to other forms filed with, approved by, or

prescribed by the department for use in this state.

(c) Except as provided by Subsection (d), as soon as reasonably

possible after the filing has been made, the commissioner in

writing shall approve or disapprove the filing. A filing is

considered approved unless disapproved on or before the 30th day

after the date of the filing. If the commissioner disapproves a

filing, the commissioner shall state in writing the reasons for

the disapproval and the criteria the association is required to

meet to obtain approval.

(d) The association may use a rate filed by the association

without prior commissioner approval if:

(1) the filing is made not later than the 30th day before the

date of any use or delivery for use of the rate;

(2) the filed rate does not exceed 105 percent of the rate in

effect on the date on which the filing is made;

(3) the filed rate does not reflect a rate change for an

individual rating class that is 10 percent higher than the rate

in effect for that rating class on the date on which the filing

is made; and

(4) the commissioner has not disapproved the filing in writing,

advising of the reasons for the disapproval and the criteria the

association is required to meet to obtain approval.

(e) The department shall value the loss and loss adjustment

expense data to be used for a filing not earlier than March 31 of

the year before the year in which the filing is to be made.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 32, eff. June 19, 2009.

Sec. 2210.352. MANUAL RATE FILINGS: ANNUAL FILING. (a) Not

later than August 15 of each year, the association shall file

with the department a proposed manual rate for all types and

classes of risks written by the association.

(a-1) The association may use a rate filed by the association

under this section without prior commissioner approval if:

(1) the filing is made not later than the 30th day before the

date of any use or delivery for use of the rate;

(2) the filed rate does not exceed 105 percent of the rate used

by the association in effect on the date on which the filing is

made; and

(3) the filed rate does not reflect a rate change for an

individual rating class that is 10 percent higher than the rate

in effect for that rating class on the date on which the filing

is made.

(a-2) The association may not file to use a rate described by

Subsection (a-1) more than once per year.

(b) Except as provided by Subsection (a-1), before approving or

disapproving a filing under this section, the commissioner shall

provide all interested persons a reasonable opportunity to:

(1) review the filing;

(2) obtain copies of the filing on payment of any legally

required copying cost; and

(3) submit to the commissioner written comments or information

related to the filing.

(c) Except as provided by Subsection (a-1), the commissioner

shall approve or disapprove the filing in writing not later than

October 15 of the year in which the filing was made. If the

filing is not approved or disapproved on or before that date, the

filing is considered approved.

(d) Except as provided by Subsection (a-1), if the commissioner

disapproves a filing, the commissioner shall state in writing the

reasons for the disapproval and the criteria the association is

required to meet to obtain approval.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 33, eff. June 19, 2009.

Sec. 2210.353. MANUAL RATE FILINGS: AMENDED ANNUAL FILING. (a)

Not later than the 30th day after the date the association

receives the commissioner's written disapproval under Section

2210.352(c), the association may file with the commissioner an

amended annual filing that conforms to all criteria stated in

that written disapproval.

(b) Not later than the 30th day after the date an amended filing

made under Subsection (a) is received, the commissioner shall

approve or disapprove the amended filing. If the filing is not

disapproved on or before the 30th day after the date of receipt,

the filing is considered approved. If the commissioner

disapproves a filing, the commissioner shall state in writing the

reasons for the disapproval and the criteria the association is

required to meet to obtain approval.

(c) Before approving or disapproving an amended annual filing

under this section, the commissioner shall, in the manner

provided by Section 2210.352(b), provide all interested persons a

reasonable opportunity to:

(1) review the amended annual filing;

(2) obtain copies of the amended annual filing on payment of any

legally required copying cost; and

(3) submit to the commissioner written comments or information

related to the amended annual filing.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 34, eff. June 19, 2009.

Sec. 2210.354. MANUAL RATE FILINGS: ADDITIONAL SUPPORTING

INFORMATION. (a) In conjunction with the review of a filing

under Section 2210.352, other than a filing made under Subsection

(a-1) of that section:

(1) the commissioner may request the association to provide

additional supporting information relating to the filing; and

(2) any interested person may file a written request with the

commissioner, during a period specified by the commissioner by

rule, for additional supporting information relating to the

filing.

(b) A request under this section must be reasonable and must be

directly related to the filing.

(c) The commissioner shall submit to the association all

requests for additional supporting information made under this

section for the commissioner's use and the use of any interested

person not later than the 21st day after the date of receipt of

the filing.

(d) Unless a different period is requested by the association

and approved by the commissioner, the association shall provide

the information to the commissioner not later than the fifth day

after the date the written request for additional supporting

information is delivered to the association.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 35, eff. June 19, 2009.

Sec. 2210.355. GENERAL RATE REQUIREMENTS; RATE STANDARDS. (a)

Rates for coverage under this chapter must be made in accordance

with this section.

(b) In adopting rates under this chapter, the following must be

considered:

(1) the past and prospective loss experience within and outside

this state of hazards for which insurance is made available

through the plan of operation, if any;

(2) expenses of operation, including acquisition costs;

(3) a reasonable margin for profit and contingencies; and

(4) all other relevant factors, within and outside this state.

(c) Rates must be reasonable, adequate, not unfairly

discriminatory, and nonconfiscatory as to any class of insurer.

(d) For the establishment of rates and minimum premiums, the

risks may be grouped by classification.

(e) Classification rates may be modified to produce rates for

individual risks in accordance with rating plans that establish

standards for measuring variations in those risks on the basis of

any or all of the factors described by Subsection (b). The

classification rates may include rules for classification of

risks insured under this chapter and rate modifications to those

classifications.

(f) Each provision regarding a rate, classification, standard,

or premium must be made without prejudice to, or prohibition of,

provision by the association for consent rates on individual

risks if the rate and risk are acceptable to the association, and

are analogous to the rate provided for under Article 5.26(a).

This subsection applies regardless of whether such a risk would

otherwise be subject to or the subject of a rate classification

provision or eligibility provision.

(g) A commission paid to an agent must be reasonable, adequate,

not unfairly discriminatory, and nonconfiscatory.

(h) In adopting rates under this chapter, recognized catastrophe

models may be considered.

(i) The association may establish rating territories and may

vary rates among the territories as provided by this subsection.

A rating territory that subdivides a county may be used only if

the rate for any subdivision in the county is not more than:

(A) five percent higher than the rate used by the association in

2009 in any other subdivision in the county;

(B) six percent higher than the rate used by the association in

2010 in any other subdivision in the county;

(C) seven percent higher than the rate used by the association

in 2011 in any other subdivision in the county; and

(D) eight percent higher than the rate used by the association

in 2012 in any other subdivision in the county.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 36, eff. June 19, 2009.

Sec. 2210.357. RATE CLASSIFICATIONS. All premiums written and

losses paid under this chapter, as appropriate, must be included

in applicable classifications for general ratemaking purposes.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.358. EXPERIENCE DATA. (a) Not later than June 1 of

each year, the department shall provide to the association and

other interested persons the experience data to be used in

establishing the rates under this subchapter in that year.

(b) On request from the department, an insurer shall provide the

data to the department or the department may obtain the data from

a designated statistical agent, as defined by Section 38.201.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.359. LIMITATION ON CERTAIN RATE CHANGES. (a) Except

as otherwise provided by this subsection, a rate approved by the

commissioner under this subchapter may not reflect an average

rate change that is more than 10 percent higher or lower than the

rate for commercial windstorm and hail insurance or 10 percent

higher or lower than the rate for noncommercial windstorm and

hail insurance in effect on the date the filing is made. The

rate may not reflect a rate change for an individual rating class

that is 15 percent higher or lower than the rate for that

individual rating class in effect on the date the filing is made.

This subsection does not apply to a rate filed under Sections

2210.351(a)-(d).

(b) The commissioner may, after notice and hearing, suspend this

section on a finding that a catastrophe loss or series of

occurrences resulting in losses in the catastrophe area justify a

need to ensure:

(1) rate adequacy in the catastrophe area; and

(2) availability of insurance outside the catastrophe area.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.0631, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.0631, eff. September 1, 2007.

Sec. 2210.361. ASSOCIATION RECOMMENDATIONS REGARDING REDUCTIONS

IN COVERAGES OR INCREASES IN DEDUCTIBLES. (a) The association

may make recommendations to the commissioner that would result in

a reduction of coverages or an increase in an applicable

deductible if the resultant reduction in coverages or increase in

deductibles is accompanied by proposed rate credits.

(b) After notice and hearing, the commissioner may accept or

reject a recommendation made by the association under this

section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 37, eff. June 19, 2009.

Sec. 2210.362. IMPLIED CONSENT BY APPLICANT FOR INSURANCE

COVERAGE. For purposes of this chapter, an applicant for

insurance coverage is considered to have consented to the

appropriate rates and classifications authorized by this chapter

regardless of any other rates or classifications.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER J. CATASTROPHE RESERVE TRUST FUND AND REINSURANCE

PROGRAM

Sec. 2210.451. DEFINITION. In this subchapter, "trust fund"

means the catastrophe reserve trust fund.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.452. ESTABLISHMENT AND USE OF TRUST FUND. (a) The

commissioner shall adopt rules under which the association makes

payments to the catastrophe reserve trust fund. The trust fund

may be used only to fund the obligations of the trust fund under

Subchapter B-1.

(b) All money, including investment income, deposited in the

trust fund constitutes state funds until disbursed as provided by

this chapter and commissioner rules. The comptroller shall hold

the money outside the state treasury on behalf of, and with legal

title in, the department. The department shall keep and maintain

the trust fund in accordance with this chapter and commissioner

rules. The comptroller, as custodian of the trust fund, shall

administer the trust fund strictly and solely as provided by this

chapter and commissioner rules.

(c) At the end of each calendar year or policy year, the

association shall use the net gain from operations of the

association, including all premium and other revenue of the

association in excess of incurred losses and operating expenses,

to make payments to the trust fund, to procure reinsurance, or to

make payments to the trust fund and to procure reinsurance.

(d) The commissioner by rule shall establish the procedure

relating to the disbursement of money from the trust fund to

policyholders in the event of an occurrence or series of

occurrences within a catastrophe area that results in a

disbursement under Subchapter B-1.

(e) The trust fund may be terminated only by law. On

termination of the trust fund, all assets of the trust fund

revert to the state to provide funding for the mitigation and

preparedness plan established under Section 2210.454.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 38, eff. June 19, 2009.

Sec. 2210.453. REINSURANCE. (a) The association may:

(1) make payments into the trust fund; and

(2) purchase reinsurance.

(b) The association may purchase reinsurance that operates in

addition to or in concert with the trust fund, public securities,

financial instruments, and assessments authorized by this

chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 39, eff. June 19, 2009.

Sec. 2210.454. MITIGATION AND PREPAREDNESS PLAN. (a) The

commissioner shall annually develop and implement a mitigation

and preparedness plan.

(b) Each state fiscal year, the department may fund the

mitigation and preparedness plan using available funds.

(c) The mitigation and preparedness plan must provide for

actions to be taken in the seacoast territory by the

commissioner, or by a local government, state agency, educational

institution, or nonprofit organization designated by the

commissioner in the plan, to implement programs to:

(1) improve preparedness for windstorm and hail catastrophes;

(2) reduce potential losses in the event of such a catastrophe;

and

(3) provide research into the means to:

(A) reduce those losses;

(B) educate or inform the public in determining the

appropriateness of particular upgrades to structures; or

(C) protect infrastructure from potential damage from those

catastrophes.

(d) Money in excess of $1 million may not be used under this

section if the commissioner determines that an expenditure of

investment income from the trust fund would jeopardize the

actuarial soundness of the fund or materially impair the ability

of the fund to serve the state purposes for which the fund was

established.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 40, eff. June 19, 2009.

SUBCHAPTER K. LIABILITY LIMITS

Sec. 2210.501. MAXIMUM LIABILITY LIMITS. (a) The board of

directors shall propose the maximum liability limits under a

windstorm and hail insurance policy issued by the association

under this chapter. The maximum liability limits must be

approved by the commissioner.

(b) Subject to Section 2210.502, the maximum liability limits

for coverage on a single insurable property may not be less than:

(1) $350,000 for:

(A) a dwelling, including an individually owned townhouse unit;

and

(B) the corporeal movable property located in or about the

dwelling and, as an extension of coverage, away from those

premises, as provided under the policy;

(2) $2,192,000 for a building, and the corporeal movable

property located in the building, if the building is:

(A) owned by, and at least 75 percent of which is occupied by, a

governmental entity; or

(B) not owned by, but is wholly and exclusively occupied by, a

governmental entity;

(3) $125,000 for individually owned corporeal movable property

located in an apartment unit, residential condominium unit, or

townhouse unit that is occupied by the owner of that property

and, as an extension of coverage, away from those premises, as

provided under the policy; and

(4) $1,500,000 for:

(A) a structure other than a dwelling or a public building; and

(B) the corporeal movable property located in that structure

and, as an extension of coverage, away from those premises, as

provided under the policy.

(c) Maximum liability limits for insurable property not

described by Subsection (b) are established by the plan of

operation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.502. ADJUSTMENTS TO MAXIMUM LIABILITY LIMITS. (a)

Not later than September 30 of each year, the board of directors

shall propose inflation adjustments to the maximum liability

limits imposed under Section 2210.501 in increments of $1,000,

rounded to the nearest $1,000, considering the limits imposed by

Section 2210.501(b), at a rate that reflects any change in the

BOECKH Index. If the BOECKH Index ceases to exist, the board of

directors shall propose the adjustments in the same manner based

on another index that the board of directors determines

accurately reflects changes in the cost of construction or

residential values in the catastrophe area.

(b) An adjustment to the maximum liability limits that is

approved by the commissioner applies to each windstorm and hail

insurance policy delivered, issued for delivery, or renewed on or

after January 1 of the year following the date of the approval.

The indexing of the limits shall adjust for changes occurring on

and after January 1, 1997.

(c) The board of directors may propose additional increases in

the maximum liability limits as the board determines necessary to

implement the purposes of this chapter.

(d) Notwithstanding Section 2210.501(b), the maximum liability

limit imposed under Section 2210.501(b)(2) is frozen, and the

indexing and adjustments provided by this section do not apply to

that limit, until the limit imposed on a structure subject to

Section 2210.501(b)(4) and the corporeal property located in that

structure reaches or exceeds $2,192,000, at which time the limit

imposed under Section 2210.501(b)(2) shall be indexed and

adjusted as provided for a risk under Section 2210.501(b)(4).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.503. FILING OF PROPOSED ADJUSTMENTS WITH COMMISSIONER.

Not later than the 10th day after the date a proposed adjustment

to the maximum liability limits is determined under Section

2210.501(a) or (b) or Section 2210.502, the association shall

file the proposed adjustments with the commissioner in writing.

The filing must include:

(1) a statement of the proposed adjusted limits;

(2) a statement of the limits in effect immediately preceding

the effective date of the proposed adjustment;

(3) a brief summary of the changes to the BOECKH Index or other

index on which the proposed adjustments are based; and

(4) a brief summary of the computations used in determining the

proposed adjustments.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.504. COMMISSIONER ACTION ON PROPOSED ADJUSTMENTS. (a)

Not later than the 60th day after the date of receipt of a

filing under Section 2210.503, and after notice and hearing, the

commissioner by order shall approve, disapprove, or modify the

proposed adjustment to the maximum liability limits.

(b) Notwithstanding Subsection (a) and Sections 2210.501(c),

2210.502(a)-(c), and 2210.503, the commissioner may not approve

adjustments of maximum liability limits to amounts lower than the

amounts prescribed under Section 2210.501(b).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.505. REINSURED EXCESS LIMITS. (a) Notwithstanding

any other law, the association may issue a windstorm and hail

insurance policy that includes coverage for an amount in excess

of a maximum liability limit established under Sections

2210.501-2210.504 if the association first obtains from a

reinsurer approved by the commissioner reinsurance for the full

amount of policy exposure above that limit.

(b) The premium charged by the association for the excess

coverage must equal the amount of the reinsurance premium charged

to the association by the reinsurer, plus any payment to the

association that is approved by the commissioner.

(c) The commissioner shall adopt rules as necessary to implement

this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.506. EXCEPTION FROM CERTAIN ADMINISTRATIVE PROCEDURES.

Chapter 40 does not apply to an action taken under this

subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER L. APPEALS AND OTHER ACTIONS

Sec. 2210.551. APPEALS. (a) This section applies to:

(1) a person insured under this chapter or an authorized

representative of the person; or

(2) an affected insurer.

(b) A person or entity described by Subsection (a) who is

aggrieved by an act, ruling, or decision of the association may

appeal to the commissioner not later than the 30th day after the

date of that act, ruling, or decision.

(c) If the association is aggrieved by the action of the

commissioner with respect to a ruling, order, or determination of

the commissioner, the association may, not later than the 30th

day after the date of the action, make a written request to the

commissioner for a hearing on the action.

(d) On 10 days' written notice of the time and place of the

hearing, the commissioner shall conduct a hearing on the

association's request or the appeal from an act, ruling, or

decision of the association, not later than the 30th day after

the date of receipt of the request or appeal.

(e) A hearing on an act, ruling, or decision of the association

relating to the payment of, the amount of, or the denial of a

particular claim shall be held, at the request of the claimant,

in the county in which the insured property is located or in

Travis County.

(f) Not later than the 30th day after the date of the hearing,

the commissioner shall affirm, reverse, or modify the

commissioner's previous action or the act, ruling, or decision

appealed to the commissioner. Pending the hearing and decision,

the commissioner may suspend or postpone the effective date of

the previous action or of the act, ruling, or decision appealed

to the commissioner.

(g) The association, or the person or entity aggrieved by the

order or decision of the commissioner, may appeal to a district

court in the county in which the covered property is located or a

district court in Travis County.

(h) An action brought under this section is subject to the

procedures established under Subchapter D, Chapter 36.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2210.552. CLAIM DISPUTES; VENUE. (a) Except as provided

by Sections 2210.007 and 2210.106, a person insured under this

chapter who is aggrieved by an act, ruling, or decision of the

association relating to the payment of, the amount of, or the

denial of a claim may:

(1) bring an action against the association, including an action

under Chapter 541; or

(2) appeal the act, ruling, or decision under Section 2210.551.

(b) A person may not proceed under both Section 2210.551 and

this section for the same act, ruling, or decision.

(c) Except as provided by Subsection (d), venue in an action

brought under this section, including an action under Chapter

541, against the association is in the county in which the

insured property is located or in a district court in Travis

County.

(d) Venue in an action, including an action under Chapter 541,

brought under this section in which the claimant joins the

department as a party to the action is only in a district court

in Travis County.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER M. PUBLIC SECURITIES PROGRAM

Sec. 2210.601. PURPOSE. The legislature finds that authorizing

the issuance of public securities to provide a method to raise

funds to provide windstorm and hail insurance through the

association in certain designated portions of the state is for

the benefit of the public and in furtherance of a public purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.

Sec. 2210.602. DEFINITIONS. In this subchapter:

(1) "Board" means the board of directors of the Texas Public

Finance Authority.

(2) "Class 1 public securities" means public securities

authorized to be issued on or after an occurrence or series of

occurrences by Section 2210.072, including a commercial paper

program authorized before the occurrence of a catastrophic event

so long as no tranche of commercial paper is issued under the

program until after the catastrophic event.

(3) "Class 2 public securities" means public securities

authorized to be issued on or after the occurrence of a

catastrophic event by Section 2210.073.

(4) "Class 3 public securities" means public securities

authorized to be issued on or after the occurrence of a

catastrophic event by Section 2210.074.

(5) "Credit agreement" has the meaning assigned by Chapter 1371,

Government Code.

(6) "Insurer" means each property and casualty insurer

authorized to engage in the business of property and casualty

insurance in this state and an affiliate of such an insurer, as

described by Section 823.003, including an affiliate that is not

authorized to engage in the business of property and casualty

insurance in this state. The term specifically includes a county

mutual insurance company, a Lloyd's plan, and a reciprocal or

interinsurance exchange.

(7) "Public security" means a debt instrument or other public

security issued by the Texas Public Finance Authority.

(8) "Public security administrative expenses" means expenses

incurred to administer public securities issued under this

subchapter, including fees for credit enhancement, paying agents,

trustees, and attorneys, and for other professional services.

(9) "Public security obligations" means the principal of a

public security and any premium and interest on a public security

issued under this subchapter, together with any amount owed under

a related credit agreement.

(10) "Public security obligation revenue fund" means the

dedicated trust fund established by the association and held by

the Texas Safekeeping Trust Company outside the state treasury

under this subchapter.

(11) "Public security resolution" means the resolution or order

authorizing public securities to be issued under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.

Sec. 2210.603. APPLICABILITY OF OTHER LAWS. (a) The board shall

issue the public securities as described by Section 2210.604 in

accordance with and subject to the requirements of Chapter 1232,

Government Code, other than Section 1232.108 of that chapter, and

in accordance with and subject to other provisions of Title 9,

Government Code, that apply to issuance of a public security by a

state agency. In the event of a conflict, this subchapter

controls.

(b) A purpose for which public securities are issued under this

chapter constitutes an eligible project for purposes of Chapter

1371, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.

Sec. 2210.604. ISSUANCE OF PUBLIC SECURITIES AUTHORIZED. (a)

At the request of the association and with the approval of the

commissioner, the Texas Public Finance Authority shall issue

Class 1, Class 2, or Class 3 public securities. The association

and the commissioner must approve each tranche of commercial

paper issued under a commercial paper program established under

this chapter.

(b) The association shall specify in the association's request

to the board the maximum principal amount of the public

securities and the maximum term of the public securities.

(c) The principal amount determined by the association under

Subsection (b) may be increased to include an amount sufficient

to:

(1) pay the costs related to issuance of the public securities;

(2) provide a public security reserve fund; and

(3) capitalize interest for the period determined necessary by

the association, not to exceed two years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.

Sec. 2210.605. TERMS OF ISSUANCE. (a) The board shall

determine the method of sale, type and form of public security,

maximum interest rates, and other terms of the public securities

that, in the board's judgment, best achieve the goals of the

association and effect the borrowing at the lowest practicable

cost. The board may enter into a credit agreement in connection

with the public securities.

(b) Public securities must be issued by the board on behalf of

the association.

(c) Public securities issued under this chapter are eligible

obligations under Section 404.027, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.

Sec. 2210.606. ADDITIONAL COVENANTS. The board may make

additional covenants with respect to the public securities and

the designated income and receipts of the association pledged to

their payment, and provide for the flow of funds and the

establishment, maintenance, and investment of funds and accounts

with respect to the public securities, and the administration of

those funds and accounts, as provided in the proceedings

authorizing the public securities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.

Sec. 2210.607. PUBLIC SECURITY PROCEEDS. The proceeds of public

securities issued by the board under this subchapter may be

deposited with the Texas Treasury Safekeeping Trust Company.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.

Sec. 2210.608. USE OF PUBLIC SECURITY PROCEEDS. (a) Public

security proceeds, including investment income, shall be held in

trust for the exclusive use and benefit of the association. The

association may use the proceeds to:

(1) pay incurred claims and operating expenses of the

association;

(2) purchase reinsurance for the association;

(3) pay the costs of issuing the public securities, and public

security administrative expenses, if any;

(4) provide a public security reserve; and

(5) pay capitalized interest and principal on the public

securities for the period determined necessary by the

association.

(b) Any excess public security proceeds remaining after the

purposes for which the public securities were issued are

satisfied may be used to purchase or redeem outstanding public

securities. If there are no outstanding public security

obligations or public security administrative expenses, the

excess proceeds shall be transferred to the catastrophe reserve

trust fund.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.

Sec. 2210.609. REPAYMENT OF ASSOCIATION'S PUBLIC SECURITY

OBLIGATIONS. (a) The board and the association shall enter into

an agreement under which the association shall provide for the

payment of all public security obligations from available funds

collected by the association and deposited into the public

security obligation revenue fund. If the association determines

that it is unable to pay the public security obligations and

public security administrative expenses, if any, with available

funds, the association shall pay those obligations and expenses

in accordance with Sections 2210.612, 2210.613, and 2210.6135 as

applicable. Class 1, Class 2, or Class 3 public securities may

be issued on a parity or subordinate lien basis with other Class

1, Class 2, or Class 3 public securities, respectively.

(b) The board shall notify the association of the amount of the

public security obligations and the estimated amount of public

security administrative expenses, if any, each year in a period

sufficient, as determined by the association, to permit the

association to determine the availability of funds and assess a

premium surcharge if necessary.

(c) The association shall deposit all revenue collected under

Sections 2210.612, 2210.613, and 2210.6135 in the public security

obligation revenue fund. Money deposited in the fund may be

invested as permitted by general law. Money in the fund required

to be used to pay public security obligations and public security

administrative expenses, if any, shall be transferred to the

appropriate funds in the manner and at the time specified in the

proceedings authorizing the public securities to ensure timely

payment of obligations and expenses. This may include the board

establishing funds and accounts with the comptroller that the

board determines are necessary to administer and repay the public

security obligations. If the association has not transferred

amounts sufficient to pay the public security obligations to the

board's designated interest and sinking fund in a timely manner,

the board may direct the Texas Treasury Safekeeping Trust Company

to transfer from the public security obligation revenue fund to

the appropriate account the amount necessary to pay the public

security obligation.

(d) The association shall provide for the payment of the public

security obligations and the public security administrative

expenses by irrevocably pledging revenues received from premiums,

premium surcharges, and amounts on deposit in the public security

obligation revenue fund, together with any public security

reserve fund, as provided in the proceedings authorizing the

public securities and related credit agreements.

(e) An amount owed by the board under a credit agreement shall

be payable from and secured by a pledge of revenues received by

the association or amounts from the obligation trust fund to the

extent provided in the proceedings authorizing the credit

agreement.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.

Sec. 2210.610. PUBLIC SECURITY PAYMENTS. (a) Revenues received

from the premium surcharges under Section 2210.613 may be applied

only as provided by this subchapter.

(b) The association may pay public security obligations with

other legally available funds.

(c) Public security obligations are payable only from sources

provided for payment in this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.

Sec. 2210.611. EXCESS REVENUE COLLECTIONS AND INVESTMENT

EARNINGS. Revenue collected in any year from a premium surcharge

under Section 2210.613 that exceeds the amount of the public

security obligations and public security administrative expenses

payable in that year and interest earned on the public security

obligation fund may, in the discretion of the association, be:

(1) used to pay public security obligations payable in the

subsequent year, offsetting the amount of the premium surcharge

that would otherwise be required to be levied for the year under

this subchapter;

(2) used to redeem or purchase outstanding public securities; or

(3) deposited in the catastrophe reserve trust fund.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.

Sec. 2210.612. PAYMENT OF CLASS 1 PUBLIC SECURITIES. (a) The

association shall pay Class 1 public securities issued under

Section 2210.072 from its premium and other revenue.

(b) The association may enter financing arrangements as

described by Section 2210.072(d) as necessary to obtain public

securities issued under that section. Nothing in this subsection

shall prevent the authorization and creation of one or more

programs for the issuance of commercial paper before the date of

an occurrence that results in insured losses under Section

2210.072(a) so long as no tranche of commercial paper is issued

under a commercial paper program until after such an occurrence.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.

Sec. 2210.613. PAYMENT OF CLASS 2 PUBLIC SECURITIES. (a) The

association shall pay Class 2 public securities issued under

Section 2210.073 as provided by this section. Thirty percent of

the cost of the public securities shall be paid through member

assessments as provided by this section. The association shall

notify each member of the association of the amount of the

member's assessment under this section. The proportion of the

losses allocable to each insurer under this section shall be

determined in the manner used to determine each insurer's

participation in the association for the year under Section

2210.052. A member of the association may not recoup an

assessment paid under this subsection through a premium surcharge

or tax credit.

(b) Seventy percent of the cost of the public securities shall

be paid by a nonrefundable premium surcharge collected under this

section in an amount set by the commissioner. On approval by the

commissioner, each insurer, the association, and the Texas FAIR

Plan Association shall assess a premium surcharge to its

policyholders as provided by this section. The premium surcharge

must be set in an amount sufficient to pay all debt service not

already covered by available funds and all related expenses on

the public securities.

(c) The premium surcharge under Subsection (b) shall be assessed

on all policyholders who reside or have operations in, or whose

insured property is located in a catastrophe area for each Texas

windstorm and hail insurance policy and each property and

casualty insurance policy issued for property located in the

catastrophe area. A premium surcharge under Subsection (b)

applies to all policies that provide coverage on any premises,

locations, operations, or property located in the area described

by this subsection for all property and casualty lines of

insurance, other than federal flood insurance, workers'

compensation insurance, accident and health insurance, and

medical malpractice insurance.

(d) A premium surcharge under Subsection (b) is a separate

nonrefundable charge in addition to the premiums collected and is

not subject to premium tax or commissions. Failure by a

policyholder to pay the surcharge constitutes failure to pay

premium for purposes of policy cancellation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.

Sec. 2210.6135. PAYMENT OF CLASS 3 PUBLIC SECURITIES. (a) The

association shall pay Class 3 public securities issued under

Section 2210.074 as provided by this section through member

assessments. The association shall assess the members of the

association an amount not to exceed $500 million per year for the

payment of the losses. The association shall notify each member

of the association of the amount of the member's assessment under

this section.

(b) The proportion of the losses allocable to each insurer under

this section shall be determined in the manner used to determine

each insurer's participation in the association for the year

under Section 2210.052.

(c) A member of the association may not recoup an assessment

paid under this section through a premium surcharge or tax

credit.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.

Sec. 2210.614. REFINANCING PUBLIC SECURITIES. The association

may request the board to refinance any public securities issued

in accordance with Subchapter B-1, whether Class 1, Class 2, or

Class 3 public securities, with public securities payable from

the same sources as the original public securities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.

Sec. 2210.615. SOURCE OF PAYMENT; STATE DEBT NOT CREATED. (a)

A public security or credit agreement is payable solely from

revenue as provided by this subchapter.

(b) A public security issued under this subchapter, and any

related credit agreement, is not a debt of this state or any

state agency or political subdivision of this state, and does not

constitute a pledge of the faith and credit of this state or any

state agency or political subdivision of this state.

(c) Each public security, and any related credit agreement,

issued under this subchapter must state on the security's face

that:

(1) neither the state nor a state agency, political corporation,

or political subdivision of the state is obligated to pay the

principal of or interest on the public security except as

provided by this subchapter; and

(2) neither the faith and credit nor the taxing power of the

state or any state agency, political corporation, or political

subdivision of the state is pledged to the payment of the

principal of or interest on the public security.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.

Sec. 2210.616. STATE NOT TO IMPAIR PUBLIC SECURITY OBLIGATIONS.

If public securities under this subchapter are outstanding, the

state may not:

(1) take action to limit or restrict the rights of the

association to fulfill its responsibility to pay public security

obligations; or

(2) in any way impair the rights and remedies of the public

security owners until the public securities are fully discharged.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.

Sec. 2210.617. ENFORCEMENT BY MANDAMUS. A writ of mandamus and

any other legal and equitable remedies are available to a party

at interest to require the association or another party to

fulfill an agreement and to perform functions and duties under:

(1) this subchapter;

(2) the Texas Constitution; or

(3) a relevant public security resolution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.

Sec. 2210.618. EXEMPTION FROM TAXATION. A public security

issued under this subchapter, any transaction relating to the

public security, and profits made from the sale of the public

security are exempt from taxation by this state or by a

municipality or other political subdivision of this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.

Sec. 2210.619. NO PERSONAL LIABILITY. The members of the

association, members of the association board of directors,

association employees, the board, the employees of the Texas

Public Finance Authority, the commissioner, and department

employees are not personally liable as a result of exercising the

rights and responsibilities granted under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.

Sec. 2210.620. AUTHORIZED INVESTMENTS. Public securities issued

under this subchapter are authorized investments under:

(1) Subchapter B, Chapter 424;

(2) Subchapter C, Chapter 425; and

(3) Sections 425.203-425.213.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.

SUBCHAPTER N. LEGISLATIVE OVERSIGHT BOARD

Sec. 2210.651. DEFINITION. In this subchapter, "board" means

the windstorm insurance legislative oversight board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.

Sec. 2210.652. COMPOSITION OF BOARD. The windstorm insurance

legislative oversight board is composed of eight members as

follows:

(1) four members of the senate appointed by the lieutenant

governor, including the chairperson of the Senate Business and

Commerce Committee, who shall serve as co-chairperson of the

board; and

(2) four members of the house of representatives appointed by

the speaker of the house of representatives.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.

Sec. 2210.653. POWERS AND DUTIES OF BOARD. (a) The board

shall:

(1) receive information about rules proposed by the department

relating to windstorm insurance and may submit comments to the

commissioner on the proposed rules;

(2) monitor windstorm insurance in this state, including:

(A) the adequacy of rates;

(B) the operation of the association; and

(C) the availability of coverage; and

(3) review recommendations for legislation proposed by the

department or the association.

(b) The board may request reports and other information from the

department and the association as necessary to implement this

subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.

Sec. 2210.654. REPORT. (a) Not later than November 15 of each

even-numbered year, the board shall report on the board's

activities under Section 2210.653 to:

(1) the governor;

(2) the lieutenant governor; and

(3) the speaker of the house of representatives.

(b) The report must include:

(1) an analysis of any problems identified; and

(2) recommendations for any legislative action necessary to

address those problems and to foster stability, availability, and

competition within the windstorm insurance industry.

Added by Acts 2009, 81st Leg., R.S., Ch.

1408, Sec. 41, eff. June 19, 2009.



CHAPTER 2211. FAIR PLAN

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE G. POOLS, GROUPS, PLANS, AND SELF-INSURANCE

CHAPTER 2211. FAIR PLAN

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2211.001. DEFINITIONS. In this chapter:

(1) "Association" means the FAIR Plan Association established

under this chapter.

(2) "FAIR Plan" means a Fair Access to Insurance Requirements

Plan established under Section 2211.051.

(3) "Governing committee" means the governing committee of the

association.

(4) "Inspection bureau" means the organization or organizations

designated by the association under Section 2211.153.

(5) "Insurer" means an authorized insurer writing property

insurance in this state, including:

(A) a Lloyd's plan; and

(B) a reciprocal or interinsurance exchange.

(6) "Net direct premiums" means gross direct written premiums

less return premiums on canceled contracts, regardless of

reinsurance assumed or ceded, written on residential property

under this chapter.

(7) "Residential property insurance" means the coverage provided

by a homeowners insurance policy, residential fire and allied

lines insurance policy, or farm and ranch owners insurance policy

against loss incurred to real or tangible personal property at a

fixed location.

(8) "Underserved area" or "underserved areas" means an area or

areas designated as underserved by the commissioner by rule.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.002. IMMUNITY. Liability does not exist on the part

of, and a cause of action does not arise against, an insurer, the

inspection bureau, the association, the governing committee, the

commissioner, an authorized representative of the commissioner,

or an agent or employee of an insurer, the inspection bureau, the

association, or the governing committee for:

(1) an inspection required by this chapter;

(2) an act or omission in connection with an inspection; or

(3) a statement made:

(A) in a report and communication concerning the insurability of

property;

(B) in the determinations required by this subchapter or

Subchapter B, C, D, or F; or

(C) at a hearing conducted in connection with an inspection.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.003. APPEALS; JUDICIAL REVIEW. (a) An applicant or

affected insurer is entitled to appeal to the association. The

association's decision may be appealed to the commissioner not

later than the 30th day after the date of the decision.

(b) An order or decision made by the commissioner under this

chapter is subject to judicial review in accordance with

Subchapter D, Chapter 36.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. ESTABLISHMENT AND ADMINISTRATION OF FAIR PLAN

Sec. 2211.051. ESTABLISHMENT OF FAIR PLAN. The commissioner may

establish a Fair Access to Insurance Requirements Plan to deliver

residential property insurance to residents of this state in

underserved areas if the commissioner determines, after a public

hearing, that:

(1) in all or any part of the state, residential property

insurance is not reasonably available in the voluntary market to

a substantial number of insurable risks; or

(2) at least 25 percent of the applicants to the residential

property market assistance program who are qualified under that

program's plan of operation have not been placed with an insurer

in the preceding six months.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.065(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.065(a), eff. September 1, 2007.

Sec. 2211.052. ADMINISTRATION OF FAIR PLAN; COMPOSITION OF

GOVERNING COMMITTEE. (a) The governing committee shall

administer the FAIR Plan under a plan of operation.

(b) The governing committee is composed of 11 members appointed

by the commissioner as follows:

(1) five members who represent the interests of insurers;

(2) four public members who reside in this state; and

(3) two members who are general property and casualty agents.

(c) The commissioner or an employee of the department designated

by the commissioner serves as an ex officio member.

(d) Each member of the governing committee who represents the

interests of insurers must be a full-time employee of an insurer

that is a member of the association.

(e) The commissioner may remove a member of the governing

committee without cause and may replace the member in accordance

with Subsection (b).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.065(b), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.065(b), eff. September 1, 2007.

Sec. 2211.0521. MEETINGS OF GOVERNING BODY. (a)

Notwithstanding Chapter 551, Government Code, or any other law,

members of the governing committee may meet by telephone

conference call, video conference, or other similar

telecommunication method. The governing committee may use

telephone conference call, video conference, or other similar

telecommunication method for purposes of establishing a quorum or

voting or for any other meeting purpose in accordance with this

subsection and Subsection (b). This subsection applies without

regard to the subject matter discussed or considered by the

members of the governing committee at the meeting.

(b) A meeting held by telephone conference call, video

conference, or other similar telecommunication method:

(1) is subject to the notice requirements applicable to other

meetings of the governing committee;

(2) may not be held unless notice of the meeting specifies the

location of the meeting at which at least one member of the

governing committee is physically present;

(3) must be audible to the public at the location specified in

the notice under Subdivision (2); and

(4) must provide two-way audio communication between all members

of the governing committee attending the meeting during the

entire meeting, and if the two-way audio communication link with

members attending the meeting is disrupted so that a quorum of

the governing committee is no longer participating in the

meeting, the meeting may not continue until the two-way audio

communication link is reestablished.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.065(c), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.065(c), eff. September 1, 2007.

Sec. 2211.053. AMENDMENTS TO PLAN OF OPERATION. (a) The

governing committee may, on the committee's own initiative or at

the commissioner's request, propose amendments to the plan of

operation.

(b) Amendments to the plan must be adopted by the commissioner

by rule.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.054. CONTENTS OF PLAN OF OPERATION. The plan of

operation must:

(1) provide for a nonprofit association to issue residential

property insurance under this chapter and distribute the losses

and expenses in writing that insurance in this state;

(2) provide that all insurers that write residential property

insurance shall participate in the association in accordance with

Sections 2211.101(b) and (c);

(3) provide that a participating insurer is entitled to receive

credit in accordance with Section 2211.101(d);

(4) provide for the immediate binding of eligible risks;

(5) provide for the use of premium installment payment plans,

adequate marketing, and service facilities;

(6) provide for the establishment of reasonable service

standards;

(7) provide procedures for efficient, economical, fair, and

nondiscriminatory administration of the association;

(8) provide procedures for determining the net level of

participation required for each insurer in the association;

(9) provide for the use of deductibles and other underwriting

devices;

(10) provide for assessment of all members in amounts sufficient

to operate the association;

(11) establish maximum limits of liability to be placed through

the program;

(12) establish commissions to be paid to the insurance agents

submitting applications;

(13) provide that the association issue policies in the

association's own name;

(14) provide reasonable underwriting standards for determining

insurability of a risk;

(15) provide procedures for the association to assume and cede

reinsurance; and

(16) provide any other procedure or operational matter the

governing committee or the commissioner considers necessary.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.055. ASSOCIATION DUTIES WITH RESPECT TO POLICIES. (a)

The association may, for FAIR Plan purposes only:

(1) issue insurance policies and endorsements to those policies

in the association's own name or a trade name adopted for that

purpose; and

(2) act on behalf of all participating insurers in connection

with those policies and act in any other manner necessary to

accomplish the purposes of this chapter, including:

(A) issuing insurance policies;

(B) collecting premiums;

(C) issuing cancellations; and

(D) paying commissions, losses, judgments, and expenses.

(b) In connection with an insurance policy issued by the

association:

(1) service of a notice, proof of loss, legal process, or other

communication with regard to the policy must be made on the

association; and

(2) an action by the insured constituting a claim under the

policy may be brought only against the association, and the

association is the proper party for all purposes in an action

brought under or in connection with the policy.

(c) The requirements of Subsection (b) must be stated in an

insurance policy issued by the association.

(d) The form and content of an insurance policy issued by the

association are subject to the commissioner's approval.

(e) The association may assume and cede reinsurance as provided

by the plan of operation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.056. FILING AND APPROVAL OF RATES. (a) The

association shall file with the commissioner for approval the

proposed rates and supplemental rate information to be used in

connection with the issuance of insurance policies or

endorsements.

(b) The association shall set rates in an amount sufficient to:

(1) carry all claims to maturity; and

(2) meet the expenses incurred in the writing and servicing of

the business.

(c) Not later than the 60th day after the date the association

files the proposed rates, the commissioner shall enter an order

approving or disapproving, wholly or partly, the proposed rates.

The commissioner may, on notice to the association, extend the

period for entering an order under this section an additional 30

days.

(d) An order disapproving a rate must state:

(1) the grounds for the disapproval; and

(2) the findings in support of the disapproval.

(e) The association may not issue an insurance policy or

endorsement until the commissioner approves the rates to be

applied to the policy or endorsement.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.057. POWERS OF COMMISSIONER. The commissioner is

charged with the authority to supervise the association and the

inspection bureau. The commissioner also has the power to:

(1) examine the operation of the association and the inspection

bureau through free access to all the books, records, files,

papers, and documents relating to the operation of the

association and the inspection bureau;

(2) summon, qualify, and examine as a witness any person who has

knowledge of the operation of the association or the inspection

bureau, including a member of the governing committee or an

officer or employee of the association or the inspection bureau;

(3) take any action necessary to enable this state and the

association to fully participate in any federal reinsurance

program that is enacted for purposes similar to the purposes of

this chapter;

(4) require reports from the association concerning risks the

association insures under this chapter as the commissioner

considers necessary; and

(5) adopt policy forms and endorsements, promulgate rates, and

adopt rating and rule manuals for use by the association.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.058. ANNUAL OPERATING REPORT. (a) Not later than

March 31 of each year, the association shall compile and submit

to the commissioner an operating report covering the preceding

calendar year.

(b) The report is a public record.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.059. ASSETS OF ASSOCIATION. On dissolution of the

association, all assets of the association shall be deposited in

the general revenue fund.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.067(a), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.067(a), eff. September 1, 2007.

SUBCHAPTER C. INSURER PARTICIPATION IN FAIR PLAN

Sec. 2211.101. COVERAGE PROVIDED TO INSUREDS IN UNDERSERVED

AREA. (a) In accordance with the plan of operation, the

association shall develop and administer a program for

participation by each insurer that writes residential property

insurance in this state.

(b) Except as provided by this subsection, each insurer, as a

condition of the insurer's authority to engage in the business of

residential property insurance in this state, shall participate

in the association in accordance with this chapter, including

participating in the association's assessments in the proportion

that the insurer's net direct premiums written in this state

during the preceding calendar year bear to the aggregate net

direct premiums written in this state by all participating

insurers. The Texas Windstorm Insurance Association established

by Chapter 2210 may not participate in the association for any

purpose.

(c) An insurer's participation under Subsection (b) in the

association's assessments must be determined in accordance with

the residential property statistical plan adopted by the

commissioner.

(d) A participating insurer is entitled to receive credit for

similar insurance voluntarily written in an underserved area.

The participation of an insurer entitled to receive credit under

this subsection must be reduced in accordance with the plan of

operation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.065(d), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.065(d), eff. September 1, 2007.

Sec. 2211.102. LIABILITY OF INSURERS TO ASSOCIATION;

ASSESSMENTS. The participating insurers are liable to the

association as provided by this chapter and the plan of operation

for the expenses and liabilities incurred by the association as

provided by this chapter and the plan. The association shall

make assessments against the participating insurers as required

to meet those expenses and liabilities.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.103. RECOMPUTATION OF REIMBURSEMENT RATIOS. If a

participating insurer fails to pay an assessment because of the

insurer's insolvency, the association shall immediately recompute

the reimbursement ratios to exclude from the ratios the amount of

that assessment the commissioner determines is uncollectible, so

that the uncollectible amount is assumed by and redistributed

among the remaining participating insurers.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.104. ADDITIONAL ASSESSMENT IN EVENT OF DEFICIT;

PREMIUM SURCHARGE AUTHORIZED. (a) If the association incurs a

deficit, the association, at the commissioner's direction, shall:

(1) request the issuance of public securities as authorized by

Subchapter E; or

(2) assess participating insurers in accordance with this

section.

(b) As reimbursement for assessments paid under this section or

service fees paid under Section 2211.209, each insurer may charge

a premium surcharge on every property insurance policy insuring

property in this state that the insurer issues, the effective

date of which is within the three-year period beginning on the

90th day after the date of the assessment or the 90th day after

the date the service fee under Section 2211.209 is paid, as

applicable.

(c) The insurer shall compute the amount of the surcharge under

Subsection (b) as a uniform percentage of the premium on each

policy described by Subsection (b). The percentage must be equal

to one-third of the ratio of the amount of the participating

insurer's assessment or service fee payment to the amount of the

insurer's direct earned premiums, as reported to the department

in the insurer's financial statement for the calendar year

preceding the year in which the assessment or service fee payment

is made so that, over the three-year period, the aggregate of all

surcharges by the insurer under this section is at least equal to

the amount of the assessment or service fee payment.

(d) The amount of any assessment paid and surcharged under this

section may be carried by the insurer as an admitted asset of the

insurer for all purposes, including exhibition in annual

statements under Section 862.001, until collected.

(e) The commissioner shall adopt rules and procedures as

necessary to implement this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.066(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.066(a), eff. September 1, 2007.

Sec. 2211.105. RETENTION AND USE OF PROFITS BY ASSOCIATION. (a)

The association shall retain any profits of the association to

be used for the purposes of the association.

(b) The association:

(1) shall use the profits to mitigate losses, including

purchasing reinsurance and offsetting future assessments; and

(2) may not distribute the profits to insurers.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER D. COVERAGE PROVIDED TO INSUREDS

Sec. 2211.151. MANDATORY COVERAGE PROVIDED TO CERTAIN INSUREDS.

The association shall make residential property insurance

available to each applicant in an underserved area whose property

is insurable in accordance with reasonable underwriting standards

but who, after diligent efforts, is unable to obtain residential

property insurance through the voluntary market, as evidenced by

two declinations from insurers authorized to engage in the

business of, and writing, residential property insurance in this

state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.152. DESIGNATION OF AREA AS UNDERSERVED. The

commissioner by rule shall designate the areas determined to be

underserved. In determining which areas to designate as

underserved, the commissioner shall consider the factors

specified in Section 2004.002.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.153. INSPECTION BUREAU. The association, with the

approval of the commissioner, shall designate one or more

organizations as the inspection bureau. The inspection bureau

shall:

(1) make inspections to determine the condition of a property

for which residential property insurance is sought; and

(2) perform other duties authorized by the association or the

commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.154. PROPERTY INSPECTION. (a) A person who has an

insurable interest in real or tangible personal property at a

fixed location in an underserved area and who, after diligent

effort, is unable to obtain residential property insurance, as

evidenced by two current declinations from insurers authorized to

engage in the business of residential property insurance in this

state and actually writing residential property insurance in this

state, is entitled on application to the association to an

inspection and evaluation of the property by representatives of

the inspection bureau.

(b) A general property and casualty agent or personal lines

property and casualty agent may make an application on behalf of

the applicant. The applicant or agent must submit the

application on a form prescribed by the association.

(c) Promptly after the application is received, the inspection

bureau shall make an inspection and file an inspection report

with the association. The inspection report must be made

available to the applicant on request. The association shall

prescribe the manner and scope of the inspection and inspection

report for residential property in accordance with the plan of

operation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.17, eff. September 1, 2007.

Sec. 2211.155. INSPECTION RESULTS; REINSPECTION. (a) If, after

an inspection, the inspection bureau determines that residential

property meets the underwriting standards established in the plan

of operation, the applicant must be informed in writing of that

determination and the association shall issue a policy or binder.

If the residential property does not meet the underwriting

standards, the applicant must be informed in writing of the

reason for the failure of the residential property to meet the

standards.

(b) If, at any time, an applicant whose residential property did

not meet the underwriting standards makes improvements to the

property or the property's condition that the applicant believes

are sufficient to make the property meet the standards, an

inspection bureau representative shall reinspect the property on

request. In any case, the applicant is eligible for one

reinspection on or before the 60th day after the date of the

initial inspection.

(c) If, on reinspection, the residential property meets the

underwriting standards, the applicant must be informed in writing

of that fact and the association shall issue a policy or binder.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.156. CERTAIN COVERAGE EXCLUDED. The FAIR Plan may not

provide windstorm and hail insurance coverage for a risk eligible

for that coverage under Chapter 2210.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.157. COVERAGE FOR CERTAIN WINDSTORM AND HAIL DAMAGE;

COVERAGE FOR CERTAIN PROPERTY LOCATED OVER WATER. (a) A policy

issued by the association may include coverage against loss or

damage by windstorm or hail for:

(1) a building or other structure that is built wholly or

partially over water; and

(2) the corporeal movable property contained in a building or

structure described by Subdivision (1).

(b) The association may impose appropriate limits of coverage

and deductibles for coverage described by Subsection (a).

(c) The governing committee of the association shall submit any

proposed changes to the plan of operation necessary to implement

Subsections (a) and (b) to the commissioner for the approval of

the commissioner in the manner provided by Section 2211.053.

(d) The commissioner shall adopt rules as necessary to implement

this section, including any rules necessary to implement changes

in the plan of operation proposed under Subsections (a) and (b).

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.068(a), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.068(a), eff. September 1, 2007.

SUBCHAPTER E. REVENUE BOND PROGRAM

Sec. 2211.201. PURPOSE. The legislature finds that issuing

public securities to provide a method to raise funds to provide

residential property insurance in this state through the

association is to benefit the public and to further a public

purpose.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.202. DEFINITIONS. In this subchapter:

(1) "Board" means the board of directors of the Texas Public

Finance Authority.

(2) "Bond" means a debt instrument or other public security

issued by the Texas Public Finance Authority.

(3) "Public security resolution" means the resolution or order

authorizing public securities to be issued under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.203. APPLICABILITY OF OTHER LAWS. The following laws

apply to public securities issued under this subchapter to the

extent consistent with this subchapter:

(1) Chapters 1201, 1202, 1204, 1205, 1231, 1232, and 1371,

Government Code; and

(2) Subchapter A, Chapter 1206, Government Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.204. ISSUANCE OF PUBLIC SECURITIES AUTHORIZED. At the

request of the association and subject to Section 2211.205, the

Texas Public Finance Authority shall issue public securities to:

(1) fund the association, including to:

(A) establish and maintain reserves to pay claims;

(B) pay operating expenses; and

(C) purchase reinsurance;

(2) pay costs related to issuing the public securities; and

(3) pay other costs related to the public securities as

determined by the board.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.205. LIMITATION ON AMOUNT OF PUBLIC SECURITIES. The

Texas Public Finance Authority may issue on behalf of the

association public securities in a total amount not to exceed $75

million.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.206. TERMS OF ISSUANCE. (a) Public securities issued

under this subchapter may be issued at a public or private sale.

(b) Public securities must:

(1) be issued in the name of the association; and

(2) mature not more than 10 years after the date issued.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.207. CONTENTS OF PUBLIC SECURITY RESOLUTION;

ADMINISTRATION OF ACCOUNTS. (a) In a public security

resolution, the board may:

(1) provide for the flow of funds and the establishment,

maintenance, and investment of funds and special accounts with

regard to the public securities, including an interest and

sinking fund account, a reserve account, and other accounts; and

(2) make additional covenants with regard to the public

securities and the designated income and receipts of the

association pledged to the payment of the public securities.

(b) The association shall administer the accounts in accordance

with this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.208. SOURCE OF PAYMENT. (a) Public securities issued

under this subchapter are payable only from:

(1) the service fee established under Section 2211.209; or

(2) other amounts the association is authorized to levy, charge,

and collect.

(b) The public securities are obligations solely of the

association and do not create a pledge, gift, or loan of the

faith, credit, or taxing authority of this state.

(c) Each public security must:

(1) include a statement that the state is not obligated to pay

any amount on the security and that the faith, credit, and taxing

authority of this state are not pledged, given, or loaned to

those payments; and

(2) state on the security's face that the security:

(A) is payable solely from the revenue pledged for that purpose;

and

(B) is not a legal or moral obligation of the state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.209. SERVICE FEE. (a) A service fee may be assessed

against:

(1) each participating insurer; and

(2) the association.

(b) The commissioner shall set the service fee in an amount

sufficient to pay all debt service on the public securities

issued under this subchapter. Each participating insurer and the

association shall pay the service fee as required by the

commissioner by rule.

(c) The comptroller shall collect the service fee and the

department shall reimburse the comptroller in the manner

described by Section 201.052.

(d) The commissioner, in consultation with the comptroller, may

coordinate payment and collection of the service fee with other

payments made by participating insurers and collected by the

comptroller.

(e) As a condition of engaging in the business of insurance in

this state, a participating insurer agrees that, if the insurer

leaves the property insurance market in this state, the insurer

remains obligated to pay the insurer's share of the service fee

assessed under this section until the public securities are

retired. The amount assessed against an insurer under this

subsection must be:

(1) proportionate to the insurer's share of the property

insurance market, including residential property insurance, in

this state as of the last complete reporting period before the

date the insurer ceases to engage in the property insurance

business in this state; and

(2) based on the insurer's gross premiums for property

insurance, including residential property insurance, for the

insurer's last reporting period.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.210. EXEMPTION FROM TAXATION. Public securities

issued under this subchapter, any interest from the public

securities, and all assets pledged to secure the payment of the

public securities are exempt from taxation by the state or a

political subdivision of this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.211. AUTHORIZED INVESTMENTS. Public securities issued

under this subchapter are authorized investments under Subchapter

B, Chapter 424, and Subchapters C and D, Chapter 425.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.212. STATE PLEDGE REGARDING PUBLIC SECURITY OWNER

RIGHTS AND REMEDIES. (a) The state pledges to and agrees with

the owners of public securities issued in accordance with this

subchapter that the state will not limit or alter the rights

vested in the association to fulfill the terms of agreements made

with the owners or impair the rights and remedies of the owners

until the following obligations are fully discharged:

(1) the public securities;

(2) any bond premium;

(3) interest; and

(4) all costs and expenses related to an action or proceeding by

or on behalf of the owners.

(b) The association may include the state's pledge and agreement

under Subsection (a) in an agreement with the owners of the

public securities.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.213. PAYMENT ENFORCEABLE BY MANDAMUS. A writ of

mandamus and any other legal or equitable remedy are available to

a party in interest to require the association or another party

to fulfill an agreement or perform a function or duty under:

(1) this subchapter;

(2) the Texas Constitution; or

(3) a public security resolution.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER F. PENALTIES

Sec. 2211.251. SANCTIONS AND ADMINISTRATIVE PENALTIES. If the

association, the inspection bureau, or a participating insurer is

found to be in violation of or to have failed to comply with this

chapter, that entity is subject to:

(1) the sanctions authorized by Chapter 82; and

(2) administrative penalties authorized by Chapter 84.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2211.252. ADDITIONAL DISCIPLINARY PROCEDURES. In addition

to the remedies provided by Section 2211.251, the commissioner

may use any other disciplinary procedures authorized by this

code, including the cease and desist procedures authorized by

Chapter 83.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2212. SELF-INSURANCE TRUSTS FOR HEALTH CARE LIABILITY CLAIMS

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE G. POOLS, GROUPS, PLANS, AND SELF-INSURANCE

CHAPTER 2212. SELF-INSURANCE TRUSTS FOR HEALTH CARE

LIABILITY CLAIMS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2212.001. DEFINITIONS. In this chapter:

(1) "Charitable organization" has the meaning assigned by

Section 84.003, Civil Practice and Remedies Code.

(2) "Dentist" means a person licensed to practice dentistry in

this state.

(3) "Health care liability claim" means a cause of action

against a physician or dentist for treatment, lack of treatment,

or other claimed departure from accepted standards of health care

or safety that proximately results in injury to or death of the

patient, whether the patient's claim or cause of action sounds in

tort or contract.

(4) "Physician" means a person licensed to practice medicine in

this state.

(5) "Trust" means a self-insurance trust organized and operated

under this chapter.

(6) "Volunteer health care provider" has the meaning assigned by

Section 84.003, Civil Practice and Remedies Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.069(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.069(a), eff. September 1, 2007.

Sec. 2212.002. TRUST NOT ENGAGED IN BUSINESS OF INSURANCE. A

trust is not engaged in the business of insurance under this code

and other laws of this state, and this code, other than this

chapter, does not apply to the trust, except as provided by

Section 2212.052.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. CREATION AND OPERATION OF TRUST

Sec. 2212.051. CREATION OF TRUST. (a) Subject to Subsection

(b), an incorporated association, a purpose of which is to unite

in one compact organization the entire profession licensed to

practice medicine or dentistry in this state, or a portion of the

members of the profession licensed to practice medicine who are

practicing a particular specialty within the practice of medicine

in the state or are practicing within a particular region of the

state, may create a trust to self-insure physicians or dentists

and agree, by contract or otherwise, to insure other members of

the organization or association against health care liability

claims and related risks.

(b) The organization or association must:

(1) have been in continuing existence for at least two years;

(2) have established a health care liability claim trust or

other agreement to provide coverage against health care liability

claims and related risks; and

(3) employ appropriate professional staff and consultants for

program management.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2212.052. MINIMUM REQUIREMENTS. (a) The department may

require a trust to satisfy reasonable minimum requirements that

ensure the trust is able to satisfy the trust's contractual

obligations.

(b) On request, a trust shall provide books, records, and

documents required by the department to fulfill the requirements

of this section relating to the trust's solvency.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2212.053. FILING REQUIREMENTS. (a) A trust shall file

with the department:

(1) all rates and forms, for informational purposes only;

(2) all liability claims reports required under Subchapter D,

Chapter 38; and

(3) the trust's independently audited annual financial

statement.

(b) An audited annual financial statement filed under this

section may not be considered an examination document.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2212.054. POWERS OF TRUST. (a) A trust may:

(1) purchase, on behalf of the members of the association that

created the trust, medical professional liability insurance,

specific excess insurance, aggregate excess insurance, and

reinsurance, as necessary in the opinion of the trustees;

(2) purchase required risk management services; and

(3) pay claims that arise under any deductible provisions.

(b) A trust's investment powers and limitations are the same as

the investment powers and limitations of a state bank with trust

powers.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2212.055. GUARANTEE OF CERTAIN LIABILITIES. The trust

shall adopt rules to guarantee all contingent liabilities in the

event of dissolution.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2212.056. ADMINISTRATIVE SANCTIONS. If a trust is found to

have violated this code or a rule adopted by the commissioner

that is declared applicable to the trust, the commissioner may

order sanctions under Chapter 82 for the violation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER C. INSURANCE CONTRACTS ISSUED BY TRUST

Sec. 2212.101. COVERAGE UNDER CONTRACT. A contract of

professional liability insurance issued by a trust may include

coverage of:

(1) a professional association or partnership of physicians,

with respect to health care liability claims and related risks if

a majority of the persons having a proprietary interest in the

association or partnership are members of the association that

created the trust;

(2) proprietary members, associates, stockholders, and executive

officers and directors of an association or partnership described

by Subdivision (1), with respect to potential vicarious liability

for acts or omissions of others giving rise to health care

liability claims and related risks;

(3) an insured physician and, as applicable, an insured

professional association or partnership, including proprietary

members, associates, stockholders, and executive officers and

directors of the association or partnership, with respect to

liability of an insured arising out of:

(A) injury to a patient related to ownership, maintenance, or

use of premises for the practice of medicine, including necessary

or incidental operations;

(B) service by an insured physician as a member of a committee,

board, or similar group of a hospital medical staff or of a

professional association or society with respect to medical staff

privileges, accreditation, or disciplinary matters relating to

competency or patient safety and risk reduction programs; or

(C) a health care liability claim or related risk based in whole

or part on an act or omission occurring before the date a

contract of professional insurance is issued by the trust; or

(4) an applicant for membership in the association that created

the trust, pending final action on the application, with respect

to health care liability claims and related risks, including

coverage described by Subdivision (1), (2), or (3), as

applicable.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2212.102. COVERAGE FOR VOLUNTEER HEALTH CARE PROVIDERS.

(a) The trust, in accordance with Section 2212.054, may make

available professional liability insurance covering a volunteer

health care provider for an act or omission resulting in death,

damage, or injury to a patient while the person is acting in the

course and scope of the person's duties as a volunteer health

care provider as described by Chapter 84, Civil Practice and

Remedies Code.

(b) This section does not affect the liability of a volunteer

health care provider who is serving as a direct service volunteer

of a charitable organization. Section 84.004(c), Civil Practice

and Remedies Code, applies to the volunteer health care provider

without regard to whether the volunteer health care provider

obtains liability insurance under this section.

(c) The trust may make professional liability insurance

available under this section to a volunteer health care provider

without regard to whether the volunteer health care provider is a

physician or dentist.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.070(a), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.070(a), eff. September 1, 2007.



CHAPTER 2213. SELF-INSURANCE TRUSTS FOR BANKS AND SAVINGS AND LOAN ASSOCIATIONS

INSURANCE CODETITLE 10. PROPERTY AND CASUALTY INSURANCESUBTITLE G. POOLS, GROUPS, PLANS, AND SELF-INSURANCECHAPTER 2213. SELF-INSURANCE TRUSTS FOR BANKS AND SAVINGS AND LOAN ASSOCIATIONSSUBCHAPTER A. GENERAL PROVISIONSSec. 2213.001. DEFINITIONS. In this chapter:(1) "Bank" means a bank chartered under federal or state law.(2) "Plan" means a self-insurance trust's plan of organization and operation.(3) "Savings and loan association" means a savings and loan association chartered under federal or state law.(4) "Self-insurance trust" means a self-insurance trust organized and operated under this chapter.(5) "Trustees" means the trustees of a self-insurance trust.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2213.002. SELF-INSURANCE TRUST NOT ENGAGED IN BUSINESS OF INSURANCE. (a) A self-insurance trust is not engaged in the business of insurance under this code or other laws of this state.(b) Other than this chapter, the provisions of this code, including the Texas Property and Casualty Insurance Guaranty Act, Chapter 462, do not apply to a self-insurance trust.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2213.003. RULES. The commissioner may adopt:(1) necessary rules to carry out the provisions of this chapter relating to bank self-insurance trusts; and(2) reasonable rules necessary to carry out the provisions of this chapter relating to savings and loan self-insurance trusts.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. CREATION AND OPERATION OF SELF-INSURANCE TRUSTSec. 2213.051. CREATION OF BANK SELF-INSURANCE TRUST; COVERAGE. (a) A group or association of banks or bankers, composed of any number of members, may create a bank self-insurance trust to self-insure banks that are members of the group or association, or that have any officers who are members of the group or association, against losses described by this section.(b) The bank self-insurance trust may self-insure a bank described by Subsection (a) against losses resulting from:(1) dishonest acts and criminal acts of employees;(2) a robbery or other act commonly included within a bank's bond coverage; and(3) indemnification for a wrongful act committed by a director, officer, or employee of a member of the group or association, subject to the limitations under Chapter 8, Business Organizations Code.(c) The trustees shall determine, according to the plan, the amount of coverage to be provided to a bank participating in the bank self-insurance trust.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2213.052. CREATION OF SAVINGS AND LOAN SELF-INSURANCE TRUST; COVERAGE. (a) Two or more savings and loan associations that have their principal offices located in this state may create a savings and loan self-insurance trust to provide insurance and indemnity coverage for the savings and loan self-insurance trust's members and the officers and directors of the savings and loan self-insurance trust's members.(b) Insurance and indemnity coverage provided by the savings and loan self-insurance trust is limited to savings and loan blanket bonds covering losses resulting from:(1) dishonest acts and criminal acts of employees; or(2) robbery.(c) The trustees shall determine, according to the plan, the amount of coverage to be provided to a savings and loan association participating in the savings and loan self-insurance trust.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2213.053. PLAN OF ORGANIZATION AND OPERATION; TRUSTEES. (a) Before organizing and operating a self-insurance trust, the group or association of banks or bankers or the savings and loan associations, as applicable, proposing to organize the self-insurance trust shall:(1) select trustees to administer the self-insurance trust; and(2) prepare a detailed plan of organization and operation in the form and manner prescribed by the commissioner.(b) The group or association of banks or bankers or the savings and loan associations shall submit the proposed plan to the commissioner for examination, suggested changes, and final approval.(c) The commissioner shall approve the proposed plan only if the commissioner is satisfied that the self-insurance trust is able and will continue to be able to pay valid claims made to the self-insurance trust.(d) After final approval, the plan may be amended with the commissioner's approval.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2213.054. MINIMUM REQUIREMENTS; COMMISSIONER SUPERVISION. (a) After approval of a self-insurance trust's plan, the self-insurance trust is subject to continuing supervision by the commissioner relating to:(1) the solvency of the self-insurance trust; and(2) the approval of the self-insurance trust's policy forms.(b) The commissioner may set minimum requirements to ensure that a self-insurance trust is able to satisfy the self-insurance trust's contractual obligations.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2213.055. CREATION OF TRUST FUND. (a) The trustees shall create a trust fund to pay claims made under the coverage provided by the self-insurance trust under Section 2213.051 or 2213.052, as applicable.(b) The trustees shall administer and control the trust fund and shall pay claims from and invest the money of the trust fund as provided by the plan.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

Sec. 2213.056. PERSONNEL; PAYMENT OF EXPENSES. (a) The trustees shall employ appropriate professional employees and consultants for management of the self-insurance trust program.(b) The trustees shall pay the salaries of professional employees and consultants and other costs of administering the self-insurance trust program from the trust fund.(c) The total amount paid for salaries and administration may not exceed an amount set by the commissioner. The amount set by the commissioner may not exceed 35 percent of the total amount of money in the trust fund in any year.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER C. PARTICIPATION IN SELF-INSURANCE TRUSTSec. 2213.101. PARTICIPATION. A bank that is a member, or that has an officer who is a member, of a group or association of banks or bankers organizing a bank self-insurance trust or of savings and loan associations organizing a savings and loan self-insurance trust may participate in the applicable self-insurance trust by:(1) entering into a contract or agreement with the trustees for coverage that the self-insurance trust may provide under Section 2213.051 or 2213.052, as applicable; and(2) paying the required contribution to the trust fund in the amount determined by the trustees in accordance with the plan.

Added by Acts 2005, 79th Leg., Ch. 727, Sec. 2, eff. April 1, 2007.



CHAPTER 2251. RATES

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE H. RATEMAKING IN GENERAL

CHAPTER 2251. RATES

SUBCHAPTER A. GENERAL PROVISIONS FOR RATES

Sec. 2251.001. PURPOSE. The purposes of this subchapter and

Subchapters B, C, D, and E are to:

(1) promote the public welfare by regulating insurance rates to

prohibit excessive, inadequate, or unfairly discriminatory rates;

(2) promote the availability of insurance;

(3) promote price competition among insurers to provide rates

and premiums that are responsive to competitive market

conditions;

(4) prohibit price-fixing agreements and other anticompetitive

behavior by insurers; and

(5) provide regulatory procedures for the maintenance of

appropriate information reporting systems.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2251.002. DEFINITIONS. In this chapter:

(1) "Disallowed expenses" includes:

(A) administrative expenses, other than acquisition, loss

control, and safety engineering expenses, that exceed 110 percent

of the industry median for those expenses;

(B) lobbying expenses;

(C) advertising expenses, other than for advertising:

(i) directly related to the services or products provided by the

insurer; or

(ii) designed and directed at loss prevention;

(D) amounts paid by an insurer:

(i) as damages in an action brought against the insurer for bad

faith, fraud, or any matters other than payment under the

insurance contract; or

(ii) as fees, fines, penalties, or exemplary damages for a civil

or criminal violation of law;

(E) contributions to:

(i) social, religious, political, or fraternal organizations; or

(ii) organizations engaged in legislative advocacy;

(F) except as authorized by commissioner rule, fees and

assessments paid to advisory organizations;

(G) any amount determined by the commissioner to be excess

premiums charged by the insurer; and

(H) any unreasonably incurred expenses, as determined by the

commissioner after notice and hearing.

(2) "Filer" means an insurer that files rates, prospective loss

costs, or supplementary rating information under this chapter.

(3) "Prospective loss cost" means that portion of a rate that:

(A) does not include a provision for expenses or profit, other

than loss adjustment expenses; and

(B) is based on historical aggregate losses and loss adjustment

expenses projected by development to the ultimate value of those

losses and expenses and projected through trending to a future

point in time.

(4) "Rate" means the cost of insurance per exposure unit,

whether expressed as a single number or as a prospective loss

cost, adjusted to account for the treatment of expenses, profit,

and individual insurer variation in loss experience, before

applying individual risk variations based on loss or expense

considerations.

(5) "Rating manual" means a publication or schedule that lists

rules, classifications, territory codes and descriptions, rates,

premiums, and other similar information used by an insurer to

determine the applicable premium charged an insured.

(6) "Residential property insurance" means insurance coverage

against loss to real or tangible personal property at a fixed

location that is provided through a homeowners insurance policy,

including a tenants insurance policy, a condominium owners

insurance policy, or a residential fire and allied lines

insurance policy.

(7) "Supplementary rating information" means any manual, rating

schedule, plan of rules, rating rules, classification systems,

territory codes and descriptions, rating plans, and other similar

information used by the insurer to determine the applicable

premium for an insured. The term includes factors and

relativities, including increased limits factors, classification

relativities, deductible relativities, premium discount, and

other similar factors and rating plans such as experience,

schedule, and retrospective rating.

(8) "Supporting information" means:

(A) the experience and judgment of the filer and the experience

or information of other insurers or advisory organizations on

which the filer relied;

(B) the interpretation of any other information on which the

filer relied;

(C) a description of methods used in making a rate; and

(D) any other information the department requires to be filed.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2251.003. APPLICABILITY OF CERTAIN SUBCHAPTERS. (a) This

subchapter and Subchapters B, C, D, and E apply to:

(1) an insurer to which Article 5.13 applies, other than the

Texas Windstorm Insurance Association, the FAIR Plan Association,

and the Texas Automobile Insurance Plan Association; and

(2) except as provided by Subsection (c), a Lloyd's plan,

reciprocal or interinsurance exchange, and county mutual

insurance company with respect to the lines of insurance

described by Subsection (b).

(b) This subchapter and Subchapters B, C, D, and E apply to all

lines of the following kinds of insurance written under an

insurance policy or contract issued by an insurer authorized to

engage in the business of insurance in this state:

(1) general liability insurance;

(2) residential and commercial property insurance, including

farm and ranch insurance and farm and ranch owners insurance;

(3) personal and commercial casualty insurance, except as

provided by Section 2251.004;

(4) medical professional liability insurance;

(5) fidelity, guaranty, and surety bonds other than criminal

court appearance bonds;

(6) personal umbrella insurance;

(7) personal liability insurance;

(8) guaranteed auto protection (GAP) insurance;

(9) involuntary unemployment insurance;

(10) financial guaranty insurance;

(11) inland marine insurance;

(12) rain insurance;

(13) hail insurance on farm crops;

(14) personal and commercial automobile insurance;

(15) multi-peril insurance; and

(16) identity theft insurance issued under Chapter 706.

(c) Sections 2251.008, 2251.052, 2251.101, 2251.102, 2251.103,

2251.104, 2251.105, and 2251.107 do not apply to a Lloyd's plan

or a reciprocal or interinsurance exchange with respect to

commercial property insurance, inland marine insurance, rain

insurance, or hail insurance on farm crops.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.071(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.071(a), eff. September 1, 2007.

Sec. 2251.004. REGULATION OF INLAND MARINE RATES. The

commissioner shall adopt rules governing the manner in which

rates for the various classifications of risks insured under

inland marine insurance, as determined by the commissioner, are

regulated.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2251.005. NOTICE OF RATE INCREASE FOR RESIDENTIAL PROPERTY

INSURANCE POLICIES. (a) An insurer shall notify a policyholder

of a residential property insurance policy issued by the insurer

of a rate increase scheduled to take effect on the policy's

renewal that will result in a premium amount to be paid by the

policyholder that is at least 10 percent greater than the lesser

of:

(1) the premium amount paid by the policyholder for coverage

under the policy during the 12-month period preceding the

policy's renewal date; or

(2) the premium amount paid by the policyholder for coverage

under the policy during the policy period preceding the policy's

renewal date.

(b) An insurer shall send the notice required by Subsection (a)

before the renewal date and not later than the 30th day before

the date the rate increase is scheduled to take effect.

(c) An insurer may send the notice described by Subsection (a)

to any policyholder of a residential property insurance policy

issued by the insurer, regardless of whether the policyholder's

premium amount will increase as a result of the scheduled rate

change.

(d) The commissioner by rule may exempt an insurer from the

notice requirements of this section for a short-term policy, as

defined by the commissioner, that is written by the insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2251.006. CONSIDERATION OF CERTAIN OTHER LAW. In reviewing

rates under this chapter, the commissioner shall consider any

state or federal law that may affect rates for liability coverage

included in an insurance policy subject to this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2251.007. ADMINISTRATIVE PROCEDURE ACT APPLICABLE. Chapter

2001, Government Code, applies to all rate hearings conducted

under this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2251.008. QUARTERLY REPORT OF INSURER; LEGISLATIVE REPORT.

(a) The commissioner shall require each insurer subject to this

subchapter to quarterly file with the commissioner information

relating to changes in losses, premiums, and market share since

January 1, 1993. The commissioner may require an insurer subject

to this subchapter to report to the commissioner, in the form and

in the time required by the commissioner, any other information

the commissioner determines is necessary to comply with this

section.

(b) Quarterly, the commissioner shall report to the governor,

the lieutenant governor, the speaker of the house of

representatives, the legislature, and the public regarding:

(1) the information provided to the commissioner, other than

information made confidential by law, in the insurers' reports

under Subsection (a); and

(2) market conduct, especially rates and consumer complaints.

(c) The report required by this section must cover a calendar

quarter and:

(1) for each insurer that writes a line of insurance subject to

this subchapter, must state the insurer's:

(A) market share;

(B) profits and losses;

(C) average loss ratio; and

(D) whether the insurer submitted a rate filing during the

quarter covered in the report; and

(2) for each rate filing submitted under Subdivision (1)(D),

must indicate any significant impact on policyholders, the

overall rate change from the rate previously used by the insurer

stated as a percentage, and any rate changes for the previous 12,

24, and 36 months.

(d) Except as provided by Subsection (e), the quarterly report

required by this section must be made available to the governor,

lieutenant governor, speaker of the house of representatives,

legislature, and public not later than the 90th day after the

last day of the calendar quarter covered by the report.

(e) If the commissioner determines that it is not feasible to

provide the report required by this section within the period

specified by Subsection (d) for all lines of insurance subject to

this subchapter, the department:

(1) shall make the quarterly report, as applicable to lines of

residential property insurance and personal automobile insurance,

available within the period specified by Subsection (d); and

(2) may delay publication of the quarterly report as it relates

to other lines of insurance subject to this subchapter until a

date specified by the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

151, Sec. 2, eff. May 21, 2007.

SUBCHAPTER B. RATE STANDARDS

Sec. 2251.051. EXCESSIVE, INADEQUATE, AND UNFAIRLY

DISCRIMINATORY RATES. (a) A rate is excessive, inadequate, or

unfairly discriminatory for purposes of this chapter as provided

by this section.

(b) A rate is excessive if the rate is likely to produce a

long-term profit that is unreasonably high in relation to the

insurance coverage provided.

(c) A rate is inadequate if:

(1) the rate is insufficient to sustain projected losses and

expenses to which the rate applies; and

(2) continued use of the rate:

(A) endangers the solvency of an insurer using the rate; or

(B) has the effect of substantially lessening competition or

creating a monopoly in a market.

(d) A rate is unfairly discriminatory if the rate:

(1) is not based on sound actuarial principles;

(2) does not bear a reasonable relationship to the expected loss

and expense experience among risks; or

(3) is based wholly or partly on the race, creed, color,

ethnicity, or national origin of the policyholder or an insured.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2251.052. RATE STANDARDS. (a) In setting rates, an

insurer shall consider:

(1) past and prospective loss experience:

(A) inside this state; and

(B) outside this state if the data from this state are not

credible;

(2) the peculiar hazards and experiences of individual risks,

past and prospective, inside and outside this state;

(3) the insurer's actuarially credible historical premium,

exposure, loss, and expense experience;

(4) catastrophe hazards in this state;

(5) operating expenses, excluding disallowed expenses;

(6) investment income;

(7) a reasonable margin for profit; and

(8) any other factors inside and outside this state:

(A) determined to be relevant by the insurer; and

(B) not disallowed by the commissioner.

(b) A rate may not be excessive, inadequate, unreasonable, or

unfairly discriminatory for the risks to which the rate applies.

(c) The insurer may:

(1) group risks by classification to establish rates and minimum

premiums; and

(2) modify classification rates to produce rates for individual

risks in accordance with rating plans that establish standards

for measuring variations in those risks on the basis of any

factor listed in Subsection (a).

(d) In setting rates that apply only to policyholders in this

state, an insurer shall use available premium, loss, claim, and

exposure information from this state to the full extent of the

actuarial credibility of that information. The insurer may use

experience from outside this state as necessary to supplement

information from this state that is not actuarially credible.

(e) In determining rating territories and territorial rates, an

insurer shall use methods based on sound actuarial principles.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER C. RATE FILINGS

Sec. 2251.101. RATE FILINGS AND SUPPORTING INFORMATION. (a)

Except as provided by Subchapter D, for risks written in this

state, each insurer shall file with the commissioner all rates,

applicable rating manuals, supplementary rating information, and

additional information as required by the commissioner.

(b) The commissioner by rule shall determine the information

required to be included in the filing, including:

(1) categories of supporting information and supplementary

rating information;

(2) statistics or other information to support the rates to be

used by the insurer, including information necessary to evidence

that the computation of the rate does not include disallowed

expenses; and

(3) information concerning policy fees, service fees, and other

fees that are charged or collected by the insurer under Section

550.001 or 4005.003.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2251.102. FILING REQUIREMENTS FOR INSURERS WITH LESS THAN

FIVE PERCENT OF MARKET. In determining filing requirements under

Section 2251.101 for an insurer with less than five percent of

the market, the commissioner shall consider insurer and

market-specific attributes, as applicable. The commissioner

shall determine filing requirements for those insurers

accordingly to accommodate premium volume and loss experience,

targeted markets, limitations on coverage, and any potential

barriers to market entry or growth.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2251.103. DISAPPROVAL OF RATE IN RATE FILING; HEARING. (a)

The commissioner shall disapprove a rate if the commissioner

determines that the rate filing made under this chapter does not

meet the standards established under Subchapter B.

(b) If the commissioner disapproves a filing, the commissioner

shall issue an order specifying in what respects the filing fails

to meet the requirements of this chapter.

(c) The filer is entitled to a hearing on written request made

to the commissioner not later than the 30th day after the date

the order disapproving the rate filing takes effect.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2251.104. DISAPPROVAL OF RATE IN EFFECT; HEARING. (a) The

commissioner may disapprove a rate that is in effect only after a

hearing. The commissioner shall provide the filer at least 20

days' written notice.

(b) The commissioner must issue an order disapproving a rate

under Subsection (a) not later than the 15th day after the close

of the hearing. The order must:

(1) specify in what respects the rate fails to meet the

requirements of this chapter; and

(2) state the date on which further use of the rate is

prohibited, which may not be earlier than the 45th day after the

close of the hearing under this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2251.105. GRIEVANCE. (a) An insured who is aggrieved with

respect to any filing under this chapter that is in effect, or

the public insurance counsel, may apply to the commissioner in

writing for a hearing on the filing. The application must

specify the grounds for the applicant's grievance.

(b) The commissioner shall hold a hearing on an application

filed under Subsection (a) not later than the 30th day after the

date the commissioner receives the application if the

commissioner determines that:

(1) the application is made in good faith;

(2) the applicant would be aggrieved as alleged if the grounds

specified in the application were established; and

(3) the grounds specified in the application otherwise justify

holding the hearing.

(c) The commissioner shall provide written notice of a hearing

under Subsection (b) to the applicant and each insurer that made

the filing not later than the 10th day before the date of the

hearing.

(d) If, after the hearing, the commissioner determines that the

filing does not meet the requirements of this chapter, the

commissioner shall issue an order:

(1) specifying in what respects the filing fails to meet those

requirements; and

(2) stating the date on which the filing is no longer in effect,

which must be within a reasonable period after the order date.

(e) The commissioner shall send copies of the order issued under

Subsection (d) to the applicant and each affected insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2251.106. ROLE OF PUBLIC INSURANCE COUNSEL. (a) On

request to the commissioner, the public insurance counsel may

review all rate filings and additional information provided by an

insurer under this chapter. Confidential information reviewed

under this subsection remains confidential.

(b) The public insurance counsel, not later than the 30th day

after the date of a rate filing under this chapter, may file with

the commissioner a written objection to:

(1) an insurer's rate filing; or

(2) the criteria on which the insurer relied to determine the

rate.

(c) A written objection filed under Subsection (b) must contain

the reasons for the objection.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2251.107. PUBLIC INSPECTION OF INFORMATION. Each filing

made, and any supporting information filed, under this chapter is

open to public inspection as of the date of the filing.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER D. PRIOR APPROVAL OF RATES UNDER

CERTAIN CIRCUMSTANCES

Sec. 2251.151. REQUIREMENT TO FILE RATES FOR PRIOR APPROVAL

UNDER CERTAIN CIRCUMSTANCES. (a) The commissioner by order may

require an insurer to file with the department for the

commissioner's approval all rates, supplementary rating

information, and any supporting information in accordance with

this subchapter if the commissioner determines that:

(1) the insurer's rates require supervision because of the

insurer's financial condition or rating practices; or

(2) a statewide insurance emergency exists.

(a-1) If an insurer files a petition under Subchapter D, Chapter

36, for judicial review of an order disapproving a rate under

this chapter, the insurer must use the rates in effect for the

insurer at the time the petition is filed and may not file and

use any higher rate for the same line of insurance subject to

this chapter before the matter subject to judicial review is

finally resolved unless the insurer, in accordance with this

subchapter, files the new rate with the department, along with

any applicable supplementary rating information and supporting

information, and obtains the commissioner's approval of the rate.

(b) From the date of the filing of the rate with the department

to the effective date of the new rate, the insurer's previously

filed rate that is in effect on the date of the filing remains in

effect.

(c) The commissioner may require an insurer to file the

insurer's rates under this section until the commissioner

determines that the conditions described by Subsection (a) no

longer exist.

(d) For purposes of this section, a rate is filed with the

department on the date the department receives the rate filing.

(e) If the commissioner requires an insurer to file the

insurer's rates under this section, the commissioner shall issue

an order specifying the commissioner's reasons for requiring the

rate filing. An affected insurer is entitled to a hearing on

written request made to the commissioner not later than the 30th

day after the date the order is issued.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1096, Sec. 1, eff. September 1, 2007.

Sec. 2251.152. RATE APPROVAL REQUIRED; EXCEPTION. (a) An

insurer subject to this subchapter may not use a rate until the

rate has been filed with the department and approved by the

commissioner in accordance with this subchapter.

(b) Notwithstanding Subsection (a), after a rate filing is

approved under this subchapter, an insurer, without prior

approval of the commissioner, may use any rate subsequently filed

by the insurer if the subsequently filed rate does not exceed the

lesser of:

(1) 107.5 percent of the rate approved by the commissioner; or

(2) 110 percent of any rate used by the insurer in the previous

12-month period.

(c) Filed rates under Subsection (b) take effect on the date

specified by the insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2251.153. COMMISSIONER ACTION. (a) Not later than the

30th day after the date a rate is filed with the department under

this subchapter, the commissioner shall:

(1) approve the rate if the commissioner determines that the

rate complies with the requirements of this chapter; or

(2) disapprove the rate if the commissioner determines that the

rate does not comply with the requirements of this chapter.

(b) Except as provided by Subsection (c), if a rate has not been

approved or disapproved by the commissioner before the expiration

of the 30-day period described by Subsection (a), the rate is

considered approved and the insurer may use the rate unless the

rate proposed in the filing represents an increase of 12.5

percent or more from the insurer's previously filed rate.

(c) For good cause, the commissioner may, on the expiration of

the 30-day period described by Subsection (a), extend the period

for approval or disapproval of a rate for one additional 30-day

period. The commissioner and the insurer may not by agreement

extend the 30-day period described by Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2251.154. ADDITIONAL INFORMATION. (a) If the department

determines that the information filed by an insurer under this

chapter is incomplete or otherwise deficient, the department may

request additional information from the insurer. If the

department requests additional information from the insurer

during the 30-day period provided by Section 2251.153(a) or under

a second 30-day period provided under Section 2251.153(c), the

time between the date the department submits the request to the

insurer and the date the department receives the information

requested is not included in the computation of the first 30-day

period or the second 30-day period, as applicable.

(b) For purposes of this section, the date of the department's

submission of a request for additional information is:

(1) the date of the department's electronic mailing or telephone

call relating to the request for additional information; or

(2) the postmarked date on the department's letter relating to

the request for additional information.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2251.155. RATE FILING APPROVAL BY COMMISSIONER; USE OF

RATE. (a) The commissioner shall approve a rate filing under

this subchapter if the proposed rate is adequate, not excessive,

and not unfairly discriminatory.

(b) If the commissioner approves a rate filing under this

section, the commissioner shall provide the insurer with a

written or electronic notification of the approval. The insurer

may use the rate on receipt of the approval notice.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2251.156. RATE FILING DISAPPROVAL BY COMMISSIONER; HEARING.

(a) If the commissioner disapproves a rate filing under Section

2251.153(a)(2), the commissioner shall issue an order

disapproving the filing in accordance with Section 2251.103(b).

(b) An insurer whose rate filing is disapproved is entitled to a

hearing in accordance with Section 2251.103(c).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER E. STANDARD RATE INDEX FOR PERSONAL AUTOMOBILE

INSURANCE

Sec. 2251.201. APPLICABILITY OF SUBCHAPTER. (a) This

subchapter governs rate regulation of personal automobile

insurance issued by a county mutual insurance company as

prescribed by this subchapter.

(b) The commissioner by rule may designate other types of

insurers that, historically and as of June 11, 2003, have served

exclusively or are serving exclusively the high-risk, nonstandard

market and meet capitalization and solvency requirements set by

the commissioner. An insurer designated by the commissioner

under this subsection is governed by this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2251.202. STATEWIDE STANDARD RATE INDEX FOR PERSONAL

AUTOMOBILE INSURANCE. (a) Using standard and generally accepted

actuarial techniques, the commissioner shall annually compute and

publish a statewide standard rate index that accurately reflects

the average statewide rates for classifications for each of the

following coverages under a personal automobile insurance policy:

(1) bodily injury liability;

(2) property damage liability;

(3) personal injury protection;

(4) medical payments;

(5) uninsured and underinsured motorist;

(6) physical damage--collision; and

(7) physical damage--other than collision.

(b) The commissioner shall compute the rate index using the

benchmark rate in effect for personal automobile insurance under

former Article 5.101 on June 11, 2003. The commissioner shall

adjust the rate index annually to reflect average changes in

claims costs in the personal automobile insurance market in this

state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2251.203. ESTABLISHMENT OF OTHER STANDARD RATE INDEXES.

The commissioner may compute and establish standard rate indexes

other than the rate index required under Section 2251.202(a) for

any of the personal automobile insurance coverages listed under

that subsection as necessary to implement this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2251.204. APPLICATION TO CERTAIN COUNTY MUTUAL INSURANCE

COMPANIES. (a) For purposes of this subsection, a "nonstandard

rate" is a rate that is 30 percent or more above the standard

rate index as determined by the commissioner under this

subchapter. A county mutual insurance company that issues

personal automobile insurance policies only at nonstandard rates

is subject to filing requirements, as determined by the

commissioner by rule, if the insurance company and the company's

affiliated companies or group has a market share of less than 3.5

percent.

(b) In setting rates, a county mutual insurance company subject

to this section must comply with the rating standards established

under Subchapter B. The commissioner may inspect the books and

records of the company at any time to ensure compliance with the

rating standards.

(c) Not later than the first day any change in the rates of a

county mutual insurance company subject to this section takes

effect, the company shall file for informational purposes those

rates and any additional information required by the department.

The commissioner by rule shall determine the information required

to be provided in the filing under this subsection.

(d) A county mutual insurance company described by Subsection

(a) is subject to Chapter 2254. A county mutual insurance

company not described by Subsection (a) is:

(1) subject to Chapter 2151; and

(2) required to comply with the other filing requirements of

this chapter and any other provision of this code applicable to a

county mutual insurance company.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2251.205. APPLICATION OF FILING REQUIREMENTS TO OTHER

INSURERS. An insurer is subject to the filing requirements

determined by the commissioner by rule under Section 2251.204 if:

(1) the insurer, along with the insurer's affiliated companies

or group, issues personal automobile liability insurance policies

only below 101 percent of the minimum limits required by Chapter

601, Transportation Code; and

(2) the insurer, along with the insurer's affiliated companies

or group, has a market share of less than 3.5 percent of the

personal automobile insurance market in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.072(a), eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.072(a), eff. September 1, 2007.

SUBCHAPTER F. EXEMPTIONS FOR CERTAIN INSURERS FROM RATE FILING

AND APPROVAL REQUIREMENTS

Sec. 2251.251. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to:

(1) an insurer, including an insurance company, a reciprocal or

interinsurance exchange, a mutual insurance company, a capital

stock insurance company, a county mutual insurance company, a

Lloyd's plan, or any other legal entity authorized to write

residential property insurance in this state; and

(2) an insurer's affiliate, as described by this code, if the

affiliate is authorized to write residential property insurance.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2251.252. EXEMPTION FROM CERTAIN OTHER LAW. (a) Except as

provided by Subsections (b) and (c), an insurer is exempt from

the rate filing and approval requirements of this chapter if the

insurer, during the calendar year preceding the date filing is

otherwise required under this chapter, issued residential

property insurance policies in this state that accounted for less

than two percent of the total amount of premiums collected by

insurers for residential property insurance policies issued in

this state, more than 50 percent of which cover property:

(1) valued at less than $100,000; and

(2) located in an area designated by the commissioner as

underserved for residential property insurance under Chapter

2004.

(b) If an insurer described by Subsection (a) is a member of an

affiliated insurance group, this subchapter applies to the

insurer only if the total aggregate premium collected by the

group accounts for less than two percent of the total amount of

premiums collected by insurers for residential property insurance

policies issued in this state.

(c) An insurer described by Subsection (a) that proposes to

increase the premium rates charged policyholders for a

residential property insurance product by an amount that is 10

percent or more over the amount the insurer charged policyholders

for the same or an equivalent residential property insurance

product during the preceding calendar year must file the

insurer's proposed rates in accordance with this chapter and, if

applicable, obtain approval of the proposed rates as provided by

this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2252. RATE ADMINISTRATION

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE H. RATEMAKING IN GENERAL

CHAPTER 2252. RATE ADMINISTRATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2252.001. APPLICABILITY OF CHAPTER. (a) Except as

provided by Subsections (b) and (c), this chapter applies to an

insurer, including a corporation, reciprocal or interinsurance

exchange, mutual insurance company, association, Lloyd's plan, or

other organization, writing casualty insurance or writing

fidelity, surety, or guaranty bonds, on risks or operations in

this state.

(b) This chapter does not apply to:

(1) a farm mutual insurance company or association regulated

under Chapter 911; or

(2) a county mutual insurance company regulated under Chapter

912.

(c) This chapter does not apply to the writing of:

(1) automobile insurance;

(2) life, health, or accident insurance;

(3) professional liability insurance;

(4) reinsurance;

(5) aircraft insurance;

(6) fraternal benefit insurance;

(7) fire insurance;

(8) workers' compensation insurance;

(9) marine insurance, including noncommercial inland marine

insurance and ocean marine insurance;

(10) title insurance;

(11) explosion insurance, except insurance against loss from

personal injury or property damage resulting accidentally from:

(A) a steam boiler;

(B) a heater or pressure vessel;

(C) an electrical device;

(D) an engine; or

(E) all machinery and appliances used in connection with or in

the operation of a boiler, heater, vessel, electrical device, or

engine described by Paragraphs (A)-(D); or

(12) insurance coverage for any of the following conditions or

risks:

(A) weather or climatic conditions, including lightning,

tornado, windstorm, hail, cyclone, rain, or frost and freeze;

(B) earthquake or volcanic eruption;

(C) smoke or smudge;

(D) excess or deficiency of moisture;

(E) flood;

(F) the rising water of an ocean or an ocean's tributary;

(G) bombardment, invasion, insurrection, riot, civil war or

commotion, military or usurped power, or any order of a civil

authority made to prevent the spread of a conflagration, epidemic

or catastrophe;

(H) vandalism or malicious mischief;

(I) strike or lockout;

(J) water or other fluid or substance resulting from:

(i) the breakage or leakage of a sprinkler, pump, or other

apparatus erected for extinguishing fire, or a water pipe or

other conduit or container; or

(ii) casual water entering a building through a leak or opening

in the building or by seepage through building walls; or

(K) accidental damage to a sprinkler, pump, fire apparatus,

pipe, or other conduit or container described by Paragraph

(J)(i).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2252.002. CONSTRUCTION OF CHAPTER. This chapter does not

limit in any manner the kinds or classes of insurance that an

insurer may write under an appropriate statute or the insurer's

charter or certificate of authority.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. RATING SYSTEMS

Sec. 2252.051. INSURER TO PROVIDE RATE INFORMATION. (a) An

insurer shall provide all information relevant to a rate used by

the insurer to:

(1) any person who is or will be affected by the rate or by a

modification of the rate; or

(2) the authorized representative of a person described by

Subdivision (1).

(b) The insurer shall provide the information within a

reasonable time after receipt of a written request for the

information and on payment of any reasonable charge set by the

insurer.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2252.052. RIGHT TO HEARING ON RATING SYSTEM. (a) An

insurer shall provide within this state reasonable means by which

a person aggrieved by the application of the insurer's rating

system may be heard on written request to review the manner in

which the rating system has been applied in connection with the

insurance afforded the person.

(b) The person may be heard under this section in person or

through the person's authorized representative.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2252.053. APPEAL OF DECISION ON RATING SYSTEM. Any party

affected by an action taken by an insurer or rating organization

in response to a request for a hearing under Section 2252.052 may

appeal that action to the commissioner not later than the 10th

day after the date the party receives written notice of the

action.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER C. LOSS AND EXPENSE EXPERIENCE

Sec. 2252.101. RECORDING AND REPORTING OF LOSS AND EXPENSE

EXPERIENCE AND OTHER DATA. (a) The commissioner shall adopt

reasonable rules and statistical plans for the recording and

reporting of loss experience and other required data by insurers.

The rules and plans must ensure that each insurer's total loss

and expense experience is made available at least as frequently

as biennially in the form and with the detail necessary to aid in

determining whether rating plans comply with the standards

provided by this chapter, Chapter 1901, Chapter 2251, or

Subchapter B, Chapter 5.

(b) In adopting the rules and statistical plans, the

commissioner shall have due regard for:

(1) the rating plans used under this chapter, Chapter 1901,

Chapter 2251, or Subchapter B, Chapter 5; and

(2) the rules and forms of plans used in other states to ensure

that the rules and plans are as uniform as is practicable.

(c) Each insurer shall use the statistical plans adopted under

this section to record and report loss experience and other

required data in accordance with the rules adopted by the

commissioner.

(d) The commissioner may designate other agencies to gather and

compile the loss experience and other data.

(e) The commissioner may adopt modifications to statistical

plans adopted under this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2252.102. RULES AND PLANS REQUIRING INTERCHANGE OF LOSS

EXPERIENCE. The commissioner may adopt reasonable rules and

plans requiring the interchange of loss experience necessary for

the application of rating plans.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2252.103. EXCHANGE OF RATE INFORMATION WITH OTHER STATES.

To further the uniform administration of rating laws, the

department or an insurer may:

(1) exchange information and experience data with insurance

supervisory officials, insurers, and rating organizations in

other states; and

(2) consult and cooperate with the individuals or entities

described by Subdivision (1) with respect to ratemaking and the

application of rating systems.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER D. PROHIBITED ACTS

Sec. 2252.151. PROHIBITED CONDUCT RELATED TO RATES AND PREMIUMS.

(a) A person or organization may not knowingly give false or

misleading information to the department or commissioner, an

insurer, or any other entity that will in any manner affect the

proper determination of rates or premiums.

(b) An insurer or agent who knowingly misrepresents the actual

or replacement value of real or personal property to achieve an

unfair competitive rate advantage commits an offense.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2253. RATING TERRITORIES

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE H. RATEMAKING IN GENERAL

CHAPTER 2253. RATING TERRITORIES

Sec. 2253.001. RATING TERRITORIES. (a) Notwithstanding any

other provision of this code, an insurer, in writing residential

property or personal automobile insurance, may use rating

territories that subdivide a county only if:

(1) the county is subdivided; and

(2) the rate for any subdivision in the county is not greater

than 15 percent higher than the rate used in any other

subdivision in the county by that insurer.

(b) The commissioner by rule may allow a greater rate difference

than the rate difference specified by Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.073(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.073(a), eff. September 1, 2007.



CHAPTER 2254. PREMIUM REFUND FOR CERTAIN PERSONAL LINES

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE H. RATEMAKING IN GENERAL

CHAPTER 2254. PREMIUM REFUND FOR CERTAIN PERSONAL LINES

Sec. 2254.001. DEFINITIONS. In this chapter:

(1) "Insurer" means an insurance company, reciprocal or

interinsurance exchange, mutual insurance company, capital stock

company, county mutual insurance company, Lloyd's plan, or other

legal entity authorized to write residential property insurance

or personal automobile insurance in this state. The term

includes an affiliate, as described by this code, that is

authorized to write residential property insurance. The term

does not include:

(A) the Texas Windstorm Insurance Association under Chapter

2210; or

(B) the FAIR Plan Association under Chapter 2211.

(2) "Personal automobile insurance" means motor vehicle

insurance coverage for the ownership, maintenance, or use of a

private passenger, utility, or miscellaneous type motor vehicle,

including a motor home, trailer, or recreational vehicle, that

is:

(A) owned or leased by one or more individuals; and

(B) not used primarily for the delivery of goods, materials, or

services, other than for use in farm or ranch operations.

(3) "Residential property insurance" means insurance coverage

against loss to real or tangible personal property at a fixed

location that is provided through:

(A) a homeowners policy, including a tenants policy;

(B) a condominium owners policy; or

(C) a residential fire and allied lines policy.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2254.002. INAPPLICABILITY OF CHAPTER. This chapter does

not apply to rates for personal automobile insurance or

residential property insurance for which an insurer obtains prior

rate approval under Subchapter D, Chapter 2251.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2254.003. REFUND OR DISCOUNT BASED ON EXCESSIVE OR UNFAIRLY

DISCRIMINATORY PREMIUM RATES. (a) This section applies to a

rate filed on or after the effective date of Chapter 206, Acts of

the 78th Legislature, Regular Session, 2003.

(b) Except as provided by Section 2254.004(c), if the

commissioner determines that an insurer has charged a rate for

personal automobile insurance or residential property insurance

that is excessive or unfairly discriminatory, as described by

Section 2251.051, the commissioner may:

(1) order the insurer to refund directly to each affected

policyholder the portion of the premium, plus interest on that

amount, that is excessive or unfairly discriminatory, if that

portion of the premium is at least 7.5 percent of the total

premium charged for the coverage; or

(2) if that portion of the premium is less than 7.5 percent of

the total premium, order the insurer to provide, to each affected

policyholder:

(A) who renews the policy, a future premium discount equal to

the amount of the excessive or unfairly discriminatory portion of

the premium, plus interest on that amount; and

(B) who does not renew or whose coverage is otherwise

terminated, a refund in the amount described by Subdivision (1).

(c) The rate for interest assessed under Subsection (b) is the

lesser of 18 percent or the sum of six percent and the prime rate

for the calendar year in which the commissioner's order finding

that the rate is excessive or unfairly discriminatory is issued.

For purposes of this subsection, the prime rate is the prime rate

as published in The Wall Street Journal for the first day of the

calendar year that is not a Saturday, Sunday, or legal holiday.

The period for the refund and interest begins on the date the

department first provides the insurer with formal written notice

that the insurer's filed rate is excessive or unfairly

discriminatory, and interest continues to accrue until the refund

is paid. An insurer may not be required to pay any interest

penalty if the insurer prevails in an appeal of the

commissioner's order under Subchapter D, Chapter 36.

(d) An insurer may not claim a premium tax credit to which the

insurer is otherwise entitled unless the insurer complies with

Subsection (b).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

484, Sec. 1, eff. June 16, 2007.

Sec. 2254.004. RATE HEARING BY STATE OFFICE OF ADMINISTRATIVE

HEARINGS. (a) Not later than the 20th day after the date of an

order under Section 2254.003, the insurer may request that the

State Office of Administrative Hearings conduct a rate hearing to

determine whether the rate that is subject to the order is

excessive or unfairly discriminatory.

(b) The office of public insurance counsel may participate in

and present evidence at the hearing.

(c) After completion of the hearing, the administrative law

judge shall:

(1) prepare a proposal for decision under Section 40.058; and

(2) remand the matter to the commissioner recommending that the

commissioner affirm the order or that:

(A) the commissioner complete an additional review of the order

not later than the 10th day after the date the commissioner

receives the proposal;

(B) the parties enter into negotiations; or

(C) the commissioner take within a period specified by the

administrative law judge other appropriate action with respect to

the order.

(d) The commissioner's action or failure to act on a proposal or

recommendation under Subsection (c) is subject to judicial review

under Subchapter D, Chapter 36.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.



CHAPTER 2301. POLICY FORMS

INSURANCE CODE

TITLE 10. PROPERTY AND CASUALTY INSURANCE

SUBTITLE I. POLICY FORMS IN GENERAL

CHAPTER 2301. POLICY FORMS

SUBCHAPTER A. POLICY FORMS GENERALLY

Sec. 2301.001. PURPOSE. The purposes of this subchapter are to:

(1) promote the availability of insurance;

(2) regulate the insurance forms used for lines of insurance to

which this subchapter applies to ensure that the forms are not

unjust, unfair, inequitable, misleading, or deceptive; and

(3) provide regulatory procedures for the maintenance of

appropriate information reporting systems.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2301.002. DEFINITIONS. In this subchapter:

(1) "Form" means an insurance policy form or a printed

endorsement form.

(2) "Residential property insurance" means insurance coverage

against loss to real or tangible personal property at a fixed

location that is provided through a homeowners insurance policy,

including a tenants insurance policy, a condominium owners

insurance policy, or a residential fire and allied lines

insurance policy.

(3) "Supporting information" means any information required by

the department to be filed.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2301.003. APPLICABILITY OF SUBCHAPTER. (a) This

subchapter applies to:

(1) an insurer to which Article 5.13 applies, other than the

Texas Windstorm Insurance Association, the FAIR Plan Association,

and the Texas Automobile Insurance Plan Association; and

(2) except as provided by Subsections (c) and (d), a Lloyd's

plan, reciprocal or interinsurance exchange, and county mutual

insurance company with respect to the lines of insurance

described by Subsection (b).

(b) This subchapter applies to all lines of the following kinds

of insurance written under an insurance policy or contract issued

by an insurer authorized to engage in the business of insurance

in this state:

(1) general liability insurance;

(2) residential and commercial property insurance, including

farm and ranch insurance and farm and ranch owners insurance;

(3) personal and commercial casualty insurance, except as

provided by Section 2301.005;

(4) medical professional liability insurance;

(5) fidelity, guaranty, and surety bonds other than criminal

court appearance bonds;

(6) personal umbrella insurance;

(7) personal liability insurance;

(8) guaranteed auto protection (GAP) insurance;

(9) involuntary unemployment insurance;

(10) financial guaranty insurance;

(11) inland marine insurance;

(12) rain insurance;

(13) hail insurance on farm crops;

(14) personal and commercial automobile insurance;

(15) multi-peril insurance; and

(16) identity theft insurance issued under Chapter 706.

(c) Section 2301.009 does not apply to a Lloyd's plan or a

reciprocal or interinsurance exchange with respect to commercial

property insurance.

(d) This subchapter does not apply to a Lloyd's plan or

reciprocal or interinsurance exchange with respect to inland

marine insurance, rain insurance, or hail insurance on farm

crops.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.071(b), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.071(b), eff. September 1, 2007.

Sec. 2301.004. EXEMPTION FOR LARGE RISKS. Sections 2301.006,

2301.007(a) and (b), and 2301.008 do not apply to forms for use

with an insured that has:

(1) total insured property values of $5 million or more;

(2) total annual gross revenues of $10 million or more; or

(3) a total premium of $25,000 or more for property insurance,

$25,000 or more for general liability insurance, or $50,000 or

more for multiperil insurance.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2301.005. REGULATION OF INLAND MARINE FORMS. The

commissioner shall adopt rules governing the manner in which

forms for the various classifications of risks insured under

inland marine insurance, as determined by the commissioner, are

regulated.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2301.006. FILING AND APPROVAL OF FORMS. (a) Except as

provided by Section 2301.008, an insurer may not deliver or issue

for delivery in this state a form for use in writing insurance

described by Section 2301.003 unless the form has been filed with

and approved by the commissioner.

(b) An insurer must file the form not later than the 60th day

before the date an insurer uses the form or delivers the form for

use.

(c) A filed form is approved at the expiration of 60 days after

the date the form is filed unless the commissioner by order

approves or disapproves the form during the 60-day period. The

commissioner's approval of a filed form constitutes a waiver of

any unexpired portion of the 60-day period.

(d) The commissioner may extend by not more than 10 days the

60-day period described by Subsection (c) during which the

commissioner may approve or disapprove a form filed by an

insurer. The commissioner shall notify the insurer of the

extension before the expiration of the 60-day period.

(e) A filed form for which an extension has been granted under

Subsection (d) is considered approved at the expiration of the

extension period described by that subsection absent an earlier

approval or disapproval of the form.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2301.007. DISAPPROVAL OF FORMS; WITHDRAWAL OF APPROVAL.

(a) The commissioner may disapprove a form filed under Section

2301.006 or withdraw approval of a form if the form:

(1) violates any law, including a rule adopted under this code;

or

(2) contains a provision or has a title or heading that is

unjust or deceptive, encourages misrepresentation, or violates

public policy.

(b) For good cause shown, the commissioner may withdraw approval

of a form after notice and hearing.

(c) An order issued by the commissioner disapproving a form, or

a notice of the commissioner's intention to withdraw approval of

a form, must state the grounds for the disapproval or withdrawal

of approval in sufficient detail to reasonably inform the insurer

of those grounds.

(d) An order of withdrawal of approval of a form takes effect on

the date prescribed by the commissioner in the order. The

commissioner may not prescribe a date earlier than the 30th day

after the effective date of the order, as prescribed by the

commissioner.

(e) An insurer may not use a form in this state after the

commissioner disapproves the form or withdraws approval of the

form.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2301.008. ADOPTION AND USE OF STANDARD FORMS. The

commissioner may adopt standard insurance policy forms, printed

endorsement forms, and related forms other than insurance policy

forms and printed endorsement forms, that an insurer may use

instead of the insurer's own forms in writing insurance subject

to this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2301.009. PUBLIC INSPECTION OF INFORMATION. Each filing

made, and any supporting information filed, under this subchapter

is open to public inspection as of the date of the filing.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

SUBCHAPTER B. POLICY FORMS FOR PERSONAL AUTOMOBILE

INSURANCE COVERAGE AND RESIDENTIAL PROPERTY INSURANCE COVERAGE

Sec. 2301.051. DEFINITIONS. In this subchapter:

(1) "Insurer" means an insurance company, reciprocal or

interinsurance exchange, mutual insurance company, capital stock

insurance company, county mutual insurance company, Lloyd's plan,

or other legal entity authorized to write personal automobile

insurance or residential property insurance in this state. The

term includes an affiliate, as described by this code, that is

authorized to write and is writing personal automobile insurance

or residential property insurance in this state. The term does

not include:

(A) the Texas Windstorm Insurance Association;

(B) the FAIR Plan Association; or

(C) the Texas Automobile Insurance Plan Association.

(2) "Personal automobile insurance" means automobile insurance

coverage for the ownership, maintenance, or use of a private

passenger, utility, or miscellaneous type motor vehicle,

including a motor home, trailer, or recreational vehicle, that

is:

(A) owned or leased by one or more individuals; and

(B) not primarily used for the delivery of goods, materials, or

services, other than for use in farm or ranch operations.

(3) "Residential property insurance" means insurance coverage

against loss to tangible personal property or to residential real

property at a fixed location that is provided through a

homeowners insurance policy, including a tenants insurance

policy, a condominium owners insurance policy, or a residential

fire and allied lines insurance policy.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2301.052. REGULATION OF POLICY FORMS AND ENDORSEMENTS. (a)

Notwithstanding any other provision of this code and except as

provided by this section, Subchapter A applies to an insurer with

respect to insurance policy forms and endorsements for personal

automobile insurance and residential property insurance.

(b) An insurer may continue to use an insurance policy form or

endorsement promulgated, approved, or adopted under Article 5.06

or 5.35 before June 11, 2003, on written notification to the

commissioner that the insurer will continue to use the form or

endorsement.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2301.053. REQUIREMENTS FOR FORMS; PLAIN-LANGUAGE

REQUIREMENT. (a) Each form filed in accordance with this

subchapter must comply with applicable state and federal law.

(b) Each form for a personal automobile insurance policy must

provide the coverages mandated under Subchapters C and D, Chapter

1952, unless the coverages are rejected by the named insured in

the manner provided by those subchapters.

(c) A form may not be used unless the form is written in plain

language. For purposes of this section, a form is written in

plain language if:

(1) the form achieves the minimum score established by the

commissioner on the Flesch reading ease test or an equivalent

test selected by the commissioner; or

(2) at the commissioner's option, the form conforms to the

language requirements in a National Association of Insurance

Commissioners model act relating to plain language.

(d) Subsection (c) does not apply to policy language that is

mandated by state or federal law.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2301.054. CERTAIN CONTRACTS OR AGREEMENTS PROHIBITED;

REVOCATION OF CERTIFICATE OF AUTHORITY. (a) A contract or

agreement that is not written into an application for personal

automobile insurance coverage and the personal automobile

insurance policy is void and violates this code.

(b) A contract or agreement described by Subsection (a)

constitutes grounds for the revocation of an insurer's

certificate of authority to write personal automobile insurance

in this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.

Sec. 2301.055. RULES. The commissioner may adopt reasonable and

necessary rules to implement this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 2, eff. April 1, 2007.






TITLE 11. TITLE INSURANCE

CHAPTER 2501. GENERAL PROVISIONS

INSURANCE CODE

TITLE 11. TITLE INSURANCE

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 2501. GENERAL PROVISIONS

Sec. 2501.001. SHORT TITLE. This title may be cited as the

Texas Title Insurance Act.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2501.002. PURPOSE; LEGISLATIVE INTENT. (a) The purpose of

this title is to completely regulate the business of title

insurance on real property and, as described by Subtitle F, on

personal property, including the direct issuance of policies and

the reinsurance of any assumed risks, to:

(1) protect consumers and purchasers of title insurance

policies; and

(2) provide adequate and reasonable rates of return for title

insurance companies and title insurance agents.

(b) It is the express legislative intent that this title

accomplish the purpose described by Subsection (a).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

543, Sec. 2, eff. September 1, 2007.

Sec. 2501.003. DEFINITIONS. In this title:

(1) "Abstract plant" means an abstract plant as defined by the

department under Section 2501.004.

(2) "Attorney" means:

(A) a person who is licensed to practice law and is a member of

the State Bar of Texas; or

(B) a Texas professional corporation organized to provide

professional legal services.

(3) "Direct operation" means the operations of a title insurance

company under a license issued to the company under Subchapter B,

Chapter 2651. A reference in this title to a title insurance

agent shall be construed to include a direct operation unless the

context indicates otherwise.

(4) "Escrow officer" means an attorney, a bona fide employee of

an attorney licensed as an escrow officer, a bona fide employee

of a direct operation, or a bona fide employee of a title

insurance agent whose responsibilities include:

(A) countersigning title insurance forms;

(B) supervising the preparation and delivery of title insurance

forms;

(C) signing escrow checks; or

(D) closing the transaction, as described by Section 2501.006.

(5) "Foreign title insurance company" means a title insurance

company organized under the laws of a jurisdiction other than

this state.

(6) "Joint abstract plant operation" means a joint abstract

plant operation as defined by the department under Section

2501.004.

(7) "Person" includes an individual, corporation, association,

partnership, or trust.

(8) "Premium" means the premium rates promulgated by the

commissioner under Subchapters D and E, Chapter 2703, and

includes a charge for:

(A) title examination and closing the transaction, regardless of

whether the examination or closing is performed by an attorney;

and

(B) issuing the policy.

(9) "Residential real property" means real property that is

improved and is designed principally for occupancy by one to four

families. The term includes an individual unit of a condominium

or cooperative.

(10) "Thing of value" includes any payment, advance, funds,

loan, service, or other consideration.

(11) "Title examination" means the search and examination of a

title to determine the conditions of the title to be insured and

to evaluate the risk to be undertaken in the issuance of a title

insurance policy or other title insurance form.

(12) "Title insurance" means:

(A) insurance that insures, guarantees, or indemnifies an owner

of real property, or another interested in the real property,

against loss or damage resulting from:

(i) a lien or encumbrance on or defect in the title to the real

property; or

(ii) the invalidity or impairment of a lien on the real

property;

(B) personal property title insurance, as defined by Chapter

2751; or

(C) any business that is substantially equivalent to the

insurance described by Paragraphs (A) and (B) and is conducted in

a manner designed to evade the provisions of this title.

(13) "Title insurance agent" means a person owning or leasing

and controlling an abstract plant or as a participant in a bona

fide joint abstract plant operation and authorized in writing by

a title insurance company to solicit insurance and collect

premiums and to issue or countersign policies on the company's

behalf.

(14) "Title insurance company" means:

(A) a domestic company organized under this title to engage in

the business of title insurance, as described by Section

2501.005;

(B) a foreign title insurance company that:

(i) meets the requirements of this title; and

(ii) holds a certificate of authority to engage in business in

this state; or

(C) any other domestic or foreign company that:

(i) meets the requirements of this title; and

(ii) holds a certificate of authority to insure a title to real

property in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

543, Sec. 3, eff. September 1, 2007.

Sec. 2501.004. ABSTRACT PLANT; JOINT ABSTRACT PLANT OPERATION.

(a) For purposes of this title, the department shall define

"abstract plant" and "joint abstract plant operation."

(b) To provide for the safety and protection of policyholders,

the department shall require that an abstract plant:

(1) be geographically arranged;

(2) cover a period beginning not later than January 1, 1979, and

be kept current; and

(3) be adequate for use in insuring titles, as determined by the

department.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1025, Sec. 1, eff. September 1, 2009.

Sec. 2501.005. BUSINESS OF TITLE INSURANCE. (a) For purposes

of this title, a person engages in the business of title

insurance if the person:

(1) as insurer, guarantor, or surety, makes or proposes to make

a contract or policy of title insurance or its equivalent;

(2) transacts or proposes to transact any phase of title

insurance, including:

(A) soliciting;

(B) title examination other than an examination conducted by an

attorney;

(C) closing the transaction other than a closing conducted by an

attorney;

(D) executing a contract of title insurance; and

(E) insuring and transacting matters arising out of the contract

after the contract is executed, including reinsurance; or

(3) makes a guaranty or warranty of a title search or a title

examination, or any component of a title search or title

examination, if the person is not the person who performs the

search or examination.

(b) A person engages in the business of title insurance if the

person engages in or proposes to engage in any business that is

substantially equivalent to the business of title insurance as

described by this section, regardless of whether that conduct is

performed in a manner designed to evade the provisions of this

title.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2501.006. CLOSING THE TRANSACTION. (a) For purposes of

this title, "closing the transaction" describes the investigation

that is made:

(1) on behalf of a title insurance company, title insurance

agent, or direct operation before the title insurance policy is

issued; and

(2) to determine proper execution, acknowledgment, and delivery

of all conveyances, mortgage papers, and other title instruments

necessary to consummate a transaction.

(b) Closing the transaction includes a determination that:

(1) all delinquent taxes have been paid;

(2) in the case of an owner title insurance policy, all current

taxes, based on the latest available information, have been

properly prorated between the purchaser and seller;

(3) the consideration has been passed;

(4) all proceeds have been properly disbursed;

(5) a final search of the title has been made; and

(6) all necessary papers have been filed for record.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2501.007. REFERENCES TO TITLE. In this title, a reference

to this title includes a reference to:

(1) Chapter 223;

(2) Chapter 271; and

(3) Subchapter U, Chapter 171, Tax Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.077, eff. September 1, 2005.

Sec. 2501.008. THIRD-PARTY CHARGES. A title insurance company,

title insurance agent, or direct operation may charge, separate

from the title insurance premium, actual costs or a reasonable

estimate of costs incurred in connection with a closing and

settlement, including:

(1) a charge by a third party for an electronic filing fee; or

(2) a fee of a third party for the provision of an ad valorem

tax report.

Added by Acts 2009, 81st Leg., R.S., Ch.

1159, Sec. 1, eff. January 1, 2010.



CHAPTER 2502. PROHIBITED CONDUCT

INSURANCE CODE

TITLE 11. TITLE INSURANCE

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 2502. PROHIBITED CONDUCT

SUBCHAPTER A. PROHIBITED CONDUCT IN GENERAL

Sec. 2502.001. ENGAGING IN CERTAIN INSURANCE BUSINESS

PROHIBITED. (a) A domestic or foreign corporation operating

under this title may not engage in the business of any kind of

insurance other than title insurance.

(b) A company may not engage in the business of title insurance

if the company engages in the business of another kind of

insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2502.002. COVERAGE FOR UNMARKETABILITY OF TITLE PROHIBITED.

(a) An insurance company may not insure against loss or damage

by reason of unmarketability of title.

(b) The commissioner may not adopt a rule or form providing for

coverage prohibited by this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2502.003. INSURING AROUND DEFINED; PROHIBITIONS AND

EXCEPTIONS. (a) Except as provided by Subsection (c), a title

insurance company may not wilfully issue a binder for title

insurance or a title insurance policy showing no outstanding

enforceable recorded liens on real property against which the

company knows an outstanding enforceable recorded lien exists.

(b) A title insurance company knows that an outstanding

enforceable recorded lien exists against real property if, based

on an examination of the title under which the binder for title

insurance or title insurance policy is issued, the company

determines that the lien is valid and enforceable.

(c) The commissioner by rule may approve circumstances under

which a title insurance company may issue a binder for title

insurance or a title insurance policy otherwise prohibited by

Subsection (a).

(d) Except as otherwise provided by this section, a title

insurance company may determine the insurability of title to real

property and any other matter that the company considers to be

insurable under a binder for title insurance or a title insurance

policy issued in connection with the property.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2502.004. GUARANTEE OF MORTGAGE PAYMENT PROHIBITED. (a) A

title insurance company may not guarantee the payment of a

mortgage on real property.

(b) A title insurance company that violates this section

forfeits its authority to engage in business in this state and

shall immediately surrender its certificate of authority.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2502.005. CIVIL PENALTY. (a) A person is liable to the

state for a civil penalty of not more than $5,000 if the person:

(1) wilfully violates Section 2502.003 or 2502.004; or

(2) violates an order of the commissioner refusing to approve an

application to issue a binder for title insurance or a title

insurance policy prohibited by Section 2502.003(a).

(b) The department may bring an action in a Travis County

district court to recover the penalty provided by this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER B. REBATES AND DISCOUNTS

Sec. 2502.051. REBATES AND DISCOUNTS PROHIBITED. A commission,

rebate, discount, portion of a title insurance premium, or other

thing of value may not be directly or indirectly paid, allowed,

or permitted by a person engaged in the business of title

insurance or received or accepted by a person for engaging in the

business of title insurance or for soliciting or referring title

insurance business.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2502.052. CERTAIN DIVISIONS OF REAL PROPERTY CHARGES

PROHIBITED. Other than for services actually performed, a person

may not give or accept any portion, split, or percentage of a

charge made or received for a settlement or closing performed in

connection with a transaction involving the conveyance or

mortgaging of real property located in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2502.053. CERTAIN COMPENSATORY PAYMENTS NOT PROHIBITED.

This subchapter does not prohibit:

(1) payment for services actually performed by a title insurance

company, title insurance agent, or direct operation in connection

with title examination or with closing the transaction or

furnishing title evidence if:

(A) the payment does not exceed the percentage of premium or

other amount established by the commissioner for the payment; and

(B) the person receiving the payment is licensed as provided by

this title;

(2) payment of bona fide compensation to a bona fide employee

principally employed by a title insurance company, title

insurance agent, or direct operation;

(3) reasonable payment for goods or facilities actually provided

and received; or

(4) payment for services actually performed by an attorney in

connection with title examination or with closing the

transaction, if the payment does not exceed a reasonable charge

for the services.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2502.054. CERTAIN DIVISIONS OF PREMIUMS NOT PROHIBITED.

(a) For purposes of this section, a subsidiary is a company at

least 50 percent of the voting stock of which is owned by the

title insurance company or by a wholly owned subsidiary of the

title insurance company.

(b) This subchapter does not:

(1) prohibit a title insurance company from:

(A) appointing as its title insurance agent for a county a

person who owns or leases and operates an abstract plant for that

county; and

(B) arranging for a division of premiums with the agent as set

by the commissioner; or

(2) affect the division of a premium between a title insurance

company and its subsidiary title insurance agent when the company

directly issues a title insurance policy or contract under

Section 2704.002.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2502.055. PROMOTIONAL AND EDUCATIONAL ACTIVITIES NOT

REBATES. (a) The activities described in this section are not

rebates. Nothing in this subchapter prohibits a title insurance

company or a title insurance agent from:

(1) engaging in legal promotional and educational activities

that are not conditioned on the referral of title insurance

business;

(2) purchasing advertising promoting the title insurance company

or the title insurance agent at market rates from any person in

any publication, event, or media;

(3) delivering to a party in the transaction or the party's

representative legal documents or funds which are directly or

indirectly related to a transaction closed by the title insurance

company or title insurance agent; or

(4) participating in an association of attorneys, builders,

developers, realtors, or other real estate practitioners provided

that the level of such participation does not exceed normal

participation of a volunteer member of the association and is not

activity that would ordinarily be performed by paid staff of an

association.

(b) "Market rate" means the price at which a seller, under no

obligation or duress to sell, is willing to accept and a buyer,

under no obligation or duress to buy, is willing to pay in an

arms-length transaction. The market rate is determined by

comparing the rights or items purchased or sold to similar rights

or items that have been recently purchased by others or sold to

others, including others not in the title insurance business.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

631, Sec. 7, eff. September 1, 2005.

Sec. 2502.056. MONETARY FORFEITURE. (a) A person who pays or

receives a commission, rebate, discount, or other thing of value

for soliciting or referring title insurance business in violation

of Section 2502.051 is engaging in the unauthorized business of

insurance.

(b) After notice and opportunity for hearing, a person who makes

or receives a payment described by Subsection (a) is liable for a

monetary forfeiture in an amount not less than the value of or

more than three times the value of the payment.

(c) A monetary forfeiture under Subsection (b) is in addition to

any other penalty provided by law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.



CHAPTER 2551. TITLE INSURERS

INSURANCE CODE

TITLE 11. TITLE INSURANCE

SUBTITLE B. ORGANIZATION OF TITLE INSURANCE COMPANIES

CHAPTER 2551. TITLE INSURERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2551.001. APPLICABILITY OF TITLE AND OTHER LAW. (a)

Except as provided by Subsection (c) and unless the business of

title insurance or title insurance companies are expressly

mentioned, the provisions of this code other than this title do

not apply to:

(1) a corporation incorporated or engaging in business

exclusively under this title; or

(2) any title insurance business engaged in by a corporation

created under:

(A) Subdivision 57, Article 1302, Revised Statutes;

(B) Chapter 861; or

(C) any other law.

(b) A law enacted after September 7, 1951, does not apply to a

title insurance company or title insurance business described by

Subsection (a) unless the law expressly states that it applies.

(c) To the extent applicable, the following provisions of this

code apply to a title insurance company:

(1) Articles 1.09-1 and 21.47;

(2) Subsection (b), Article 1.04D;

(3) Chapters 33, 82, 83, 84, 86, 102, 261, 281, 401, 402, 493,

494, 541, 547, 555, 701, 801, 802, 824, 828, 1805, and 2204;

(4) Chapter 31, other than Section 31.005;

(5) Chapter 32, other than Section 32.022(b);

(6) Chapter 36, other than Sections 36.003, 36.004, and

36.101-36.106;

(7) Subchapter A, Chapter 38;

(8) Subchapters A-G, Chapter 101;

(9) Chapter 982, other than Sections 982.003, 982.051, 982.101,

982.105, 982.106(b), 982.109, and 982.113; and

(10) Sections 37.052, 39.001, 39.002, 81.001, 81.002, 81.004,

201.004, 201.005, 201.051, 201.055, 403.001, 403.051, 403.101,

521.002-521.004, 805.021, 822.001, 822.051, 822.052(1), (2), and

(3), 822.053, 822.057, except Subsection (a)(4), 822.058,

822.059, 822.060, 822.155, 822.157, 822.158, except Subsection

(a)(5), 841.004, 841.251, 841.252(a)-(c), and 4001.103.

(d) This title governs in any conflict between a provision

listed by Subsection (c) and a provision of this title.

(e) This title does not regulate the practice of law by an

attorney. The actions of an attorney in examining title, in

examining records regarding an interest insured under Chapter

2751, or in closing a real property or personal property

transaction, regardless of whether a title insurance policy is

issued, does not constitute the business of title insurance,

unless the attorney elects to be licensed as an escrow officer.

(f) Subsection (e) does not prohibit the commissioner from

promulgating a premium for title insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

543, Sec. 4, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2I.001, eff. April 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

447, Sec. 1, eff. September 1, 2009.

Sec. 2551.002. APPLICABILITY OF LAW GOVERNING CORPORATIONS. A

title insurance company is subject to the Texas Business

Corporation Act, the Texas Miscellaneous Corporation Laws Act

(Article 1302-1.01 et seq., Vernon's Texas Civil Statutes), and

any other law of this state that governs corporations in general,

to the extent those laws are not inconsistent with this title.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2551.003. RULEMAKING; AUTHORITY OF DEPARTMENT AND

COMMISSIONER. (a) The commissioner may adopt and enforce rules:

(1) that prescribe underwriting standards and practices on which

a title insurance contract must be issued;

(2) that define risks that may not be assumed under a title

insurance contract, including risks that may not be assumed

because of the insolvency of the parties to the transaction; and

(3) that the commissioner determines are necessary to accomplish

the purposes of this title.

(b) With respect to a company operating under this title that

engages in the kinds of business described by Section

2551.051(b)(1) or (2) in a manner that might subject the company

to another regulatory statute of this state, all examination and

regulation shall be exercised by the department rather than any

other state agency named in the other regulatory statute, as long

as the corporation engages in the business of title insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER B. FORMATION

Sec. 2551.051. FORMATION; GENERAL PURPOSES AND POWERS. (a) A

private corporation may be created and licensed under this title

for the following purposes:

(1) to compile and own or lease, or to acquire and own or lease,

records or abstracts of title to real property or interests in

real property in this state or other jurisdictions, to insure

titles to that real property or interests in that real property,

and to indemnify the owners of that real property, or the holders

of interests in or liens on that real property, against loss or

damage resulting from an encumbrance on or defect in the title to

the real property or interests in the real property;

(2) in transactions in which title insurance is to be or is

being issued, to supervise or approve the signing of legal

instruments affecting the interest to be insured, disbursement of

money, prorations, delivery of legal instruments, closing of

transactions, or issuance of commitments for title insurance

specifying the requirements for title insurance and the defects

in title necessary to be cured or corrected; and

(3) to issue personal property title insurance under Chapter

2751.

(b) A corporation described by Subsection (a) may exercise any

of the following powers by including the power in the

corporation's charter:

(1) to make and sell abstracts of title in any county of this

state or another state;

(2) to accumulate and lend money and to purchase, sell or deal

in notes, bonds, and securities, but without banking privileges;

(3) to act as trustee under a lawful trust committed to the

corporation by contract or will or by appointment by a court as

trustee, receiver, or guardian; and

(4) to act as executor or guardian under the terms of a will or

as an administrator of a decedent's estate under the appointment

of a court.

(c) Notwithstanding any other provision of this section, a

corporation described by Subsection (a) is not authorized to

practice law, as that term is defined by the courts of this

state. A corporation described by Subsection (a) is not

authorized to prepare a legal instrument described by Subsection

(a)(2).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

543, Sec. 5, eff. September 1, 2007.

Sec. 2551.052. NAME. (a) The name of a corporation chartered

or operating under this title may contain the words "Title and

Trust Company."

(b) The name of a corporation chartered or operating under this

title may not contain the word "Trust" alone. If the word "Trust"

appears in the corporation's letterhead or literature, the

corporation shall include the words "Without Banking Privileges."

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2551.053. STOCK AND SURPLUS REQUIREMENTS. (a) Except as

provided by Section 2552.053(b), a title insurance company must

have a paid-up capital of at least $1 million and a surplus of at

least $1 million.

(b) The capital stock and minimum surplus requirements of a

title insurance company must be maintained intact over and above

all outstanding liabilities, except contingent liabilities on

title insurance policies.

(c) If a title insurance company suffers the impairment of its

capital stock or minimum surplus requirements, the company shall

immediately report the impairment to the department.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2551.054. PURCHASE OF OWN STOCK. (a) Subject to Section

2551.053(a) and the Texas Business Corporation Act, a title

insurance company may purchase its own shares of stock. A

purchase of its own shares is not considered an investment and

does not constitute a violation of a provision of this code

relating to admissible investments.

(b) A title insurance company that purchases its own shares

must, not later than the 10th day after the date of purchase,

file with the commissioner a statement listing:

(1) the name of each shareholder from whom the shares have been

purchased; and

(2) the amount paid for the shares.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2551.055. CHARTER OF CORPORATION ENGAGING IN BUSINESS OF

TITLE INSURANCE. (a) The incorporators of a corporation

engaging in the business of title insurance and incorporated

under this title, Subdivision 57, Article 1302, Revised Statutes,

Chapter 40, Acts of the 41st Legislature, Regular Session, 1929

(Article 1302a, Vernon's Texas Civil Statutes), or any other law

shall file the corporation's original charter only with the

department and shall certify the charter only to the department.

(b) Only the department may collect from a company described by

this section any filing fees required by law.

(c) A corporation described by this section is not subject to

another law to the extent that the law conflicts with this

section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2551.056. REGULATION OF CERTAIN CORPORATIONS. (a) A

corporation incorporated under Subdivision 57, Article 1302,

Revised Statutes, before February 27, 1929, and engaging in

business in this state on February 27, 1929:

(1) may continue to engage in business;

(2) is subject to this title; and

(3) shall comply with the requirements of this title regarding

investments and deposits.

(b) A shareholder in a company acting under this title is not

liable in the event of default in the payment of any debt or

liability of the company beyond the shareholder's subscription

for stock.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER C. AUTHORITY TO ENGAGE IN BUSINESS

Sec. 2551.101. CERTIFICATE OF AUTHORITY REQUIRED. A title

insurance company may not engage in the business of title

insurance in this state unless the company holds a certificate of

authority issued under this title.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2551.102. ISSUANCE OF CERTIFICATE OF AUTHORITY. (a)

Subject to Subsection (c), the department shall issue a

certificate of authority to engage in the business of title

insurance if, following any examination the department considers

proper, the department makes a determination favorable to the

title insurance company with respect to:

(1) the payment of capital stock and surplus as required by this

title; and

(2) the value of the assets used to pay the capital stock and

surplus.

(b) The title insurance company shall pay the expense of any

examination conducted under Subsection (a).

(c) Issuance of a certificate of authority to a foreign

corporation is governed by Section 2553.001.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER D. GENERAL POWERS AND DUTIES

Sec. 2551.151. ADMISSIBLE INVESTMENTS. (a) A title insurance

company shall hold all investments in cash or in the following:

(1) an abstract plant or plants, provided that:

(A) the corporation is organized under this title and has the

right to engage in the business of title insurance;

(B) except as provided by Subsection (b), the investment is not

more than 50 percent of the corporation's capital stock; and

(C) the valuation of the plant or plants is approved by the

department;

(2) securities described by Subchapter D, Chapter 425, other

than Sections 425.202 and 425.229-425.232, or investments

authorized for title insurance companies under the laws of any

other state in which the company is authorized to engage in

business;

(3) real property or any real property interest that is:

(A) required for the company's convenient accommodation in the

transaction of business with reasonable regard to future needs;

(B) acquired in connection with a claim under a title insurance

policy;

(C) acquired in satisfaction or on account of loans, mortgages,

liens, judgments, or decrees previously owed to the company in

the course of business;

(D) acquired in partial payment of the consideration of the sale

of real property owned by the company if the transaction results

in a net reduction in the company's investment in real property;

or

(E) reasonably necessary to maintain or enhance the sale value

of real property previously acquired or held by the company under

this subdivision;

(4) a first mortgage note secured by any of the following,

provided that the amount of the note does not exceed 80 percent

of the appraised value of the security for the note:

(A) an abstract plant and connected personal property in or

outside this state;

(B) stock of a title insurance agent in or outside this state;

(C) a construction contract to build an abstract plant and

connected personal property; or

(D) any two or more of the items listed in this subdivision;

(5) the shares of any federal home loan bank in an amount

necessary to qualify for membership and any additional amounts

approved by the commissioner;

(6) foreign securities that are substantially of the same kinds,

classes, and investment grade as securities otherwise qualified

for investment under this section, provided that, unless the

investment is also qualified under Subdivision (2), the aggregate

amount of foreign investments made under this subdivision does

not exceed:

(A) five percent of the insurer's admitted assets at the end of

the preceding year;

(B) two percent of the insurer's admitted assets at the end of

the preceding year invested in the securities of all entities

domiciled in any one foreign country; and

(C) one-half of one percent of the insurer's admitted assets at

the end of the preceding year invested in the securities of any

one individual entity domiciled in a foreign country;

(7) securities lending, repurchase, reverse repurchase, and

dollar roll transactions, as described by Section 425.121; or

(8) money market funds, as described by Section 425.123.

(b) If a corporation maintains with the department a deposit

described by Subchapter E in the amount of $100,000, the

corporation may invest more than 50 percent of the corporation's

capital stock under Subsection (a)(1), as considered necessary by

the corporation's board of directors.

(c) A corporation created or operating under this title may own

or acquire more than one abstract plant in any one county, but

only one abstract plant in any one county is admissible as an

investment under Subsection (a)(1).

(d) A title insurance company may not hold real property

acquired under Subsection (a)(3)(B), (C), or (D) for more than 10

years without written approval of the department.

(e) Any investment that does not qualify under this section and

was owned by the title insurance company on October 1, 1967,

continues to qualify.

(f) If any otherwise valid investment qualified under this

section exceeds in amount any of the limitations on investment

provided by this section, the investment is inadmissible only to

the extent that it exceeds the limitation.

(g) A title insurance company may invest in a certified capital

company in the manner provided by Chapter 228.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

99, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2I.002, eff. April 1, 2009.

Sec. 2551.152. ANNUAL STATEMENT. (a) Not later than March 1 of

each year, each title insurance company shall file with the

commissioner a verified statement.

(b) The statement must be in a form required by the commissioner

and must:

(1) provide a statement of the business engaged in by the title

insurance company during the preceding year; and

(2) describe the condition of the company's affairs on December

31 of the preceding year.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2551.153. FEES. The general laws applicable to payment of

a filing fee by a corporation having capital stock apply to a

corporation subject to this title.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2551.154. TRANSFER OF CERTAIN BUSINESS TO STATE BANKS OR

TRUST COMPANIES. (a) This section applies to a corporation

chartered under Section 2551.051, or its antecedents, Article

9.01, Texas Insurance Code, or Chapter 40, Acts of the 41st

Legislature, Regular Session, 1929 (Article 1302a, Vernon's Texas

Civil Statutes), and empowered to act as:

(1) trustee under a lawful trust committed to the corporation by

contract or will or by appointment by a court as trustee,

receiver, or guardian; and

(2) executor or guardian under the terms of a will or as an

administrator of a decedent's estate under the appointment of the

court.

(b) A corporation described by Subsection (a) may transfer and

assign to one of the following entities all of the corporation's

fiduciary business in which the corporation is named or acts as

guardian, trustee, executor, or administrator or in any other

fiduciary capacity:

(1) a state bank created under Subtitle A, Title 3, Finance

Code, or a predecessor to that law; or

(2) a state trust company created under Chapter 181, Finance

Code, or a predecessor to that law.

(c) On a corporation's transfer or assignment to a state bank or

trust company under this section, the state bank or trust company

shall, without the necessity of any action in a court of this

state or any action by the creator or beneficiary of the trust or

estate:

(1) continue the guardianship, trust, executorship,

administration, or other fiduciary relationship related to the

trust or estate;

(2) perform all of the duties and obligations of the corporation

related to the trust or estate; and

(3) exercise any powers and authority:

(A) related to the trust or estate; and

(B) exercised by the corporation at the time of the transfer or

assignment.

(d) A transfer or assignment by a corporation under this section

is not a resignation or refusal by the corporation to act on

behalf of the guardianship, trust, executorship, administration,

or other fiduciary relationship.

(e) On a corporation's transfer or assignment to a state bank or

trust company under this section, the naming or designation by a

testator or the creator of a living trust of the corporation to

act as trustee, guardian, or executor or in any other fiduciary

capacity includes the naming or designation of the state bank or

trust company and authorizes the state bank or trust company to

act in that capacity.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER E. REQUIRED DEPOSIT

Sec. 2551.201. DEPOSIT REQUIRED; AMOUNT. (a) Except as

provided by Section 2551.202, a title insurance company shall

deposit and maintain in the state treasury, or other depository

in this state named by the company and approved by the

department, either:

(1) cash; or

(2) securities described by Section 2551.151.

(b) A title insurance company's deposit under this section must

be in an amount equal to the lesser of:

(1) one-fourth of the authorized capital of the company; or

(2) $100,000.

(c) A deposit under this section is for the benefit of all

policyholders.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2551.202. EXCEPTION: FOREIGN TITLE INSURANCE COMPANY. (a)

A foreign title insurance company is not required to make a

deposit under Section 2551.201 if the company has on deposit with

insurance regulatory bodies in the United States an aggregate

amount of deposit that:

(1) is equal to the amount required by Section 2551.201; and

(2) secures all policyholders of the company, regardless of

their location.

(b) The foreign title insurance company must file with the

department a certificate of deposit under the hand and seal of

each insurance regulatory body holding a deposit of the company.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2551.203. WITHDRAWAL AND SUBSTITUTION OF DEPOSIT. A title

insurance company may withdraw the deposit of securities made

under Section 2551.201, or any portion of the deposit, after

substituting other securities of a sufficient value to maintain

the amount of deposit required under that section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2551.204. USE OF DEPOSIT. (a) Except as otherwise

provided by Subsection (e), a deposit made under this subchapter

may be used only to pay an obligation connected with title

insurance.

(b) On the insolvency or dissolution of a title insurance

company, the company's deposit shall be used to protect title

insurance policyholders even if no accrued title insurance claims

exist and other unpaid obligations do exist, except as permitted

by Subsection (e).

(c) A title insurance company's deposit must be applied to:

(1) the complete payment of any obligations and liabilities of

the company connected with title insurance business; and

(2) the establishment of adequate reserves or reinsurance to

protect any subsequently accruing or maturing title insurance

obligations and liabilities.

(d) The amount, handling, and distribution of any reserves

required under Subsection (c)(2) are subject to the control and

discretion of the department and are reviewable in judicial

proceedings governed by rules applicable to review of rates under

Subchapters D and E, Chapter 2703.

(e) Any deposit amount remaining after payments under Subsection

(c) must be applied to:

(1) payment of other obligations and liabilities of the title

insurance company; or

(2) distribution to shareholders.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER F. RESERVES

Sec. 2551.251. STATUTORY PREMIUM RESERVE REQUIRED. (a) Each

domestic title insurer shall establish and maintain a statutory

premium reserve. The reserve is cumulative. The reserve must

consist of the amounts required under Sections 2551.252-2551.260

and must be established and maintained during the period and for

the uses and purposes provided by those sections.

(b) The reserve required under this section:

(1) is considered to be unearned portions of the original

premium; and

(2) must be charged as a reserve liability of the title insurer

in determining the insurer's financial condition.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2551.252. AMOUNTS ADDED TO RESERVE FOR CALENDAR YEAR 1997;

REDUCTIONS. (a) The total charges of a domestic title insurer

for title insurance policies written or assumed on or after

January 1, 1997, and before January 1, 1998, are computed by

adding the following, as described in the insurer's annual

statement:

(1) the direct premium written by the insurer;

(2) the escrow and settlement service fees paid directly to and

collected by the insurer;

(3) other title fees and service charges paid directly to and

collected by the insurer, including fees for closing protection

letters; and

(4) premiums for any reinsurance assumed by the insurer, less

premiums for reinsurance ceded by the insurer during that year.

(b) The amount a domestic title insurer must set aside in the

statutory premium reserve for the 1997 calendar year is computed

by multiplying the total charges computed under Subsection (a)

by:

(1) 6-1/5 percent if the insurer had $250 million or more in

direct premium written for the year 1996; or

(2) 3-1/2 percent if the insurer had less than $250 million in

direct premium written for the year 1996.

(c) A domestic title insurer shall reduce additions to the

statutory premium reserve set aside for title insurance policies

written or assumed during the year 1997 over a 20-year period

beginning in the year after the year in which the policies are

written or assumed, as provided by Subsection (d), by:

(1) 26 percent of the additions in the first year following the

year of addition;

(2) 20 percent of the additions in the second year following the

year of addition;

(3) 10 percent of the additions in the third year following the

year of addition;

(4) nine percent of the additions in the fourth year following

the year of addition;

(5) five percent of the additions in the fifth and sixth years

following the year of addition;

(6) three percent of the additions in the seventh, eighth, and

ninth years following the year of addition;

(7) two percent of the additions in the 10th through 14th years

following the year of addition; and

(8) one percent of the additions in the last six years of the

20-year period.

(d) A domestic title insurer shall make the annual reductions

under Subsection (c) in increments of one-fourth of the

appropriate percentage of the additions each on March 31, June

30, September 30, and December 31 of each year.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2551.253. AMOUNTS ADDED TO RESERVE FOR CALENDAR YEARS AFTER

1997; REDUCTIONS. (a) Out of total charges for title insurance

policies written or assumed on or after January 1, 1998, and

before January 1, 2005, a domestic title insurer shall add to and

set aside in the statutory premium reserve an amount equal to the

total of the following, as described in the insurer's annual

statement:

(1) 25 cents per $1,000 of net retained liability if the insurer

had $250 million or more in direct written premiums written for

the most recent calendar year; or

(2) 30 cents per $1,000 of net retained liability if the insurer

had less than $250 million in direct written premiums written for

the most recent calendar year.

(b) Out of total charges for title insurance policies written or

assumed on or after January 1, 2005, a domestic title insurer

shall add to and set aside in the statutory premium reserve an

amount equal to the total of 18.5 cents per $1,000 of net

retained liability for the most recent calendar year, as

described in the insurer's annual statement.

(c) A domestic title insurer shall reduce additions to the

statutory premium reserve set aside for title insurance policies

written or assumed after the year 1997 over a 20-year period

beginning in the year after the year in which the policies are

written or assumed in the manner and under the same percentages

applied under Sections 2551.252(c) and (d).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

56, Sec. 1, eff. September 1, 2005.

Sec. 2551.254. TRANSITIONAL RELEASE; TRANSITIONAL CHARGE. (a)

In addition to the requirements described by Sections 2551.252

and 2551.253, each domestic title insurer shall compute a total

statutory premium reserve balance for all policy years combined

as of December 31, 1996.

(b) A domestic title insurer shall compute the balance under

Subsection (a) as if Section 2551.252 were in effect during the

20-year period ending December 31, 1996. That balance, less the

total actual statutory premium reserve balance carried by the

insurer on December 31, 1996, is the insurer's transitional

charge if the resulting amount is more than zero or is the

insurer's transitional release if the resulting amount is zero or

less.

(c) If a domestic title insurer has a transitional charge under

Subsection (b), in addition to any changes to the statutory

premium reserve otherwise required by this subchapter, the

insurer shall add to its statutory premium reserve, on December

31 of each year for 10 consecutive years beginning on December

31, 1997, an amount equal to one-tenth of the transitional

charge.

(d) If a domestic title insurer has a transitional release under

Subsection (b), in addition to any changes to the statutory

premium reserve otherwise required by this subchapter, the

insurer shall reduce its statutory premium reserve, on December

31 of each year for 10 consecutive years beginning on December

31, 1997, by an amount equal to one-tenth of the transitional

release.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2551.255. RUNOFF BALANCE. (a) At the end of each calendar

year beginning in 1997, each domestic title insurer shall compute

a total statutory premium reserve balance for all policy years

before January 1, 1997, combined. The balance shall be computed

as of the year-end evaluation date and as if Section 2551.252

were in effect during the 20-year period ending December 31,

1996. The balance computed under this subsection is the runoff

balance.

(b) A domestic title insurer shall reduce its statutory premium

reserve by an amount equal to the difference between:

(1) the runoff balance computed under Subsection (a); and

(2) the runoff balance computed for the preceding calendar year.

(c) The reduction of the statutory premium reserve under

Subsection (b) is in addition to any other changes to the

statutory premium reserve required by this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2551.256. ACTUARIAL CERTIFICATION. (a) Each domestic or

foreign title insurer shall file annually with the insurer's

annual statement required under Section 2551.152 an actuarial

certification made by a member in good standing of the American

Academy of Actuaries.

(b) An actuarial certification must:

(1) conform to the annual statement instructions for a title

insurer adopted by the National Association of Insurance

Commissioners; and

(2) include the actuary's professional opinion of the insurer's

reserves as of the date of the annual statement.

(c) The reserves analyzed under this section must include

reserves for known claims, including adverse development on known

claims, and reserves for incurred but not reported claims.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2551.257. SUPPLEMENTAL RESERVE. Each domestic or foreign

title insurer shall establish a supplemental reserve in an amount

equal to the amount by which the actuarially certified reserves

exceed the total of the known claim reserve and statutory premium

reserve as set forth in the insurer's annual statement required

under Section 2551.152.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2551.258. REEVALUATION OF CERTAIN RESERVE REQUIREMENTS.

(a) The commissioner may:

(1) reevaluate the adequacy of the statutory premium reserves

required under Section 2551.253; and

(2) based on an actuarial review, change by order the amount of

the statutory premium reserve required of any domestic title

insurer or all domestic title insurers.

(b) Any change in the amount of a statutory premium reserve

under Subsection (a)(2) is considered a statutory premium reserve

and is not considered a supplemental reserve.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

56, Sec. 2, eff. September 1, 2005.

Sec. 2551.259. STATUTORY PREMIUM RESERVE AND SUPPLEMENTAL

RESERVE FUND. The statutory premium reserve and supplemental

reserve fund shall be:

(1) held in cash; or

(2) invested in first mortgage notes or other securities

admissible for investment by title insurers under Section

2551.151.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2551.260. EFFECT OF INSOLVENCY OR DISSOLUTION. On the

insolvency or dissolution of a title insurer, the statutory

premium reserve and supplemental reserve fund shall be used to

protect title insurance policyholders, even if no accrued title

insurance claims exist and other unpaid obligations do exist.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2551.261. RESERVE FOR UNPAID LOSSES AND LOSS EXPENSES. (a)

A title insurance company shall establish and maintain, in

addition to any other reserves, a reserve against:

(1) unpaid losses; and

(2) loss expense for costs of defense of an insured and other

costs expected to be paid to other parties in the defense,

settlement, or processing of a claim under the terms of a title

insurance policy.

(b) A title insurance company shall compute the amount of the

reserve required by this section by carefully estimating any loss

and loss expense likely to be incurred on a proper disposition of

each claim presented, under notice from or on behalf of the

insured, of a title defect in or lien or adverse claim against a

title insured by the company.

(c) The total expenses of the title insurance company are equal

to the estimate under Subsection (b) for payment of loss and

costs of defense of the insured and other costs expected to be

paid to other parties in the defense, settlement, or processing

of the claim under the terms of the title insurance policy. The

title insurance company shall revise the estimate at least

annually and may additionally revise the estimate as

circumstances warrant.

(d) The amounts set aside in the reserve in any year shall be

deducted in determining the net profits for that year of any

title insurance company.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER G. LIABILITY AND REINSURANCE

Sec. 2551.301. MAXIMUM POLICY LIABILITY. (a) Except as

provided by Subsection (b), a title insurance company may not

issue a title insurance policy on any real property located in

this state involving a potential policy liability of more than 50

percent of the company's capital stock and surplus as stated in

the most recent annual statement of the company.

(b) A title insurance company may exceed the limit described by

Subsection (a) if the excess liability is reinsured in due course

in an authorized title insurance company.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2551.302. REQUIREMENTS FOR REINSURING POLICIES. A title

insurance company may reinsure any of its policies and contracts

issued on real property located in this state or on policies and

contracts issued in this state under Chapter 2751, if:

(1) the reinsuring title insurance company is authorized to

engage in business in this state under this title; and

(2) the department first approves the form of the reinsurance

contract.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

543, Sec. 6, eff. September 1, 2007.

Sec. 2551.303. FORM OF REINSURANCE CONTRACT. (a) If the

department approves a form of reinsurance contract for a title

insurance company, the company may continue using the form

without submitting individual reinsurance contracts to the

department for approval.

(b) The department may alter the required form of a reinsurance

contract previously approved by the department after first giving

written notice to each title insurance company affected by the

alteration.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2551.304. ACCEPTANCE OF REINSURANCE. A title insurance

company may accept a reinsurance risk on real property located in

this state or on interests described by Section 2751.002(2) only

from an authorized title insurance company.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

543, Sec. 7, eff. September 1, 2007.

Sec. 2551.305. CERTAIN REINSURANCE ALLOWED. (a)

Notwithstanding any other provision of this subchapter, the

department may, on application and hearing, permit a title

insurance company to acquire reinsurance on an individual policy

or facultative basis from a title insurance company not

authorized to engage in the business of title insurance in this

state, if:

(1) the company has exhausted the opportunity to acquire

reinsurance from all other authorized title insurance companies;

and

(2) the title insurance company from which the reinsurance is

acquired has a combined capital and surplus of at least $1.4

million as stated in its annual statement preceding the

acceptance of reinsurance.

(b) Notwithstanding any other provision of this subchapter, the

department may, on application and hearing, permit a title

insurance company, including an authorized reinsuring title

insurance company, to retain an additional potential liability of

not more than 40 percent of the company's capital stock and

surplus as stated in the most recent annual statement of the

company, if:

(1) the company has exhausted the opportunity to acquire

reinsurance under Subsection (a); and

(2) the additional potential liability of the company is

incurred only if the loss suffered by the insured under the

policy exceeds the amount of insurance and reinsurance accepted

by the company and its reinsuring title insurance companies under

the other provisions of this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER H. ENFORCEMENT AND INTERVENTION

Sec. 2551.351. FORFEITURE OF RIGHT TO ENGAGE IN BUSINESS. (a)

A foreign or domestic corporation forfeits any right to engage in

business in this state if the corporation:

(1) issues any form of title insurance policy, or any other

adopted or approved form, on real property in this state other

than a form prescribed by the department;

(2) charges any premium rate on an owner, mortgagee, or other

title insurance policy, or on any other adopted or approved form,

on real property in this state other than a premium rate

prescribed by the commissioner; or

(3) otherwise engages in the business of title insurance in

relation to real property in this state on a form or for a

premium rate not prescribed by the department or commissioner.

(b) This section does not apply to a premium rate charged in

connection with a reinsurance transaction between two or more

title insurance companies, provided that the reinsurance contract

complies with Subchapter G.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2551.352. REVOCATION OF PERMIT AND FORFEITURE OF CHARTER.

(a) A domestic corporation engaged in the business of title

insurance that violates this title is subject to:

(1) revocation by the commissioner of the corporation's permit;

and

(2) forfeiture of the corporation's charter.

(b) A foreign corporation engaged in the business of title

insurance that violates this title is subject to revocation by

the commissioner of the corporation's permit.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2551.353. PROCEDURE FOR REVOCATION OF CERTIFICATE. (a) If

the commissioner determines that a domestic or foreign

corporation that holds a certificate of authority to engage in

business in this state has violated this title, the commissioner

shall notify the company that the commissioner intends to revoke

the company's certificate of authority on the expiration of the

30-day period following the date actual notice is delivered or

mailed under this section.

(b) Notice under this section must:

(1) be in writing; and

(2) be delivered to an executive officer of the company by

personal service or by registered mail.

(c) If a company receiving notice under this section does not

fully comply before the expiration of the period described by

Subsection (a), the commissioner shall revoke the company's

certificate of authority.

(d) A company whose certificate of authority is revoked under

this section is ineligible for another certificate of authority

until the later of:

(1) the date on which the company fully and in good faith

complies; or

(2) the first anniversary of the date of the revocation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2551.354. APPEAL OF COMMISSIONER ACTION. (a) A company

qualified or seeking to qualify under this title and aggrieved by

an action of the commissioner, including any action against the

company, may file an appeal of the commissioner's action in a

district court in Travis County.

(b) The appeal must be filed not later than the 30th day after

the date the commissioner issues the order or ruling, except that

if the order or ruling is directed against the company, whether

or not directed against any other party, the company has 30 days

after the date of receipt of official notice of the

commissioner's action to review the action.

(c) An appeal under this section is subject to the same standard

of review as an appeal under this code in accordance with Section

36.203.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.



CHAPTER 2552. ATTORNEY'S TITLE INSURANCE COMPANIES AND TITLE ATTORNEYS

INSURANCE CODE

TITLE 11. TITLE INSURANCE

SUBTITLE B. ORGANIZATION OF TITLE INSURANCE COMPANIES

CHAPTER 2552. ATTORNEY'S TITLE INSURANCE COMPANIES AND TITLE

ATTORNEYS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2552.001. PURPOSE; LEGISLATIVE INTENT. (a) Except as

otherwise expressly provided by this chapter, the purpose of this

chapter is to regulate an attorney's title insurance company in

the same manner as a title insurance company engaged in the

business of title insurance under this title.

(b) It is the express intent of the legislature to achieve the

purpose described by Subsection (a).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.002. DEFINITIONS. In this chapter:

(1) "Attorney's title insurance" means:

(A) insurance that:

(i) insures, guarantees, or indemnifies an owner of real

property in this state, or another interested in the real

property, against loss or damage resulting from:

(a) a lien or encumbrance on or defect in the title to the real

property; or

(b) the invalidity of a lien on the real property; and

(ii) is issued only in connection with and as part of a real

property transaction and a title opinion of a title attorney; or

(B) any business that is substantially equivalent to the

insurance business described by Paragraph (A) and is conducted in

a manner designed to evade the provisions of this title.

(2) "Attorney's title insurance company" means a domestic

company organized and operated in accordance with this chapter

for the business of attorney's title insurance.

(3) "Title attorney" means an attorney who satisfies the

requirements of this chapter to act as a title attorney in this

state for an attorney's title insurance company.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.003. APPLICABILITY OF TITLE 11. Except as otherwise

expressly provided by this chapter:

(1) this title applies to an attorney's title insurance company;

(2) the provisions of this title that apply to a title insurance

company also apply to an attorney's title insurance company;

(3) the provisions of this title that apply to a title insurance

agent also apply to a title attorney; and

(4) any rule adopted or premium promulgated by the commissioner

under this title applies to an attorney's title insurance company

and to a title attorney.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.004. BUSINESS OF ATTORNEY'S TITLE INSURANCE. (a) The

business of attorney's title insurance may be engaged in only by

an attorney's title insurance company through a title attorney

appointed by an attorney's title insurance company.

(b) For purposes of this chapter, a person engages in the

business of attorney's title insurance if the person:

(1) as insurer, guarantor, or surety, makes or proposes to make

a contract or policy of title insurance; or

(2) transacts or proposes to transact any phase of title

insurance, including:

(A) soliciting;

(B) negotiating before executing a title insurance contract;

(C) executing a contract of title insurance; and

(D) insuring and transacting matters arising out of the contract

after the contract is executed, including reinsurance.

(c) A person engages in the business of attorney's title

insurance if the person engages in or proposes to engage in any

business that is substantially equivalent to the business of

attorney's title insurance as part of a real property transaction

and title opinion of a title attorney in a manner designed to

evade the applicable provisions of this title.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.005. OTHER TITLE INSURANCE COMPANIES AND AGENTS

PROHIBITED. A title insurance company, title insurance agent, or

escrow officer of a title insurance agent licensed under this

title to engage in the business of title insurance in this state

may not operate as an attorney's title insurance company or act

as a title attorney under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.006. RECORD OF TITLE ATTORNEYS. The department shall

maintain a record of the name and address of each title attorney

in a manner that allows a person on request to conveniently

ascertain and inspect the title attorneys appointed by an

attorney's title insurance company authorized to engage in the

business of attorney's title insurance in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.007. OTHER PREMIUM OR FEE PROHIBITED. Attorney's

title insurance may not be issued for any premium or fee other

than the applicable prescribed premium as provided by Subchapters

D and E, Chapter 2703.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER B. ORGANIZATION OF ATTORNEY'S TITLE INSURANCE COMPANY

Sec. 2552.051. ORGANIZING MEMBERS. Fifteen or more members of

the State Bar of Texas who are residents of this state may

organize a private corporation to act as an attorney's title

insurance company.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.052. CAPITAL SHARE AND SURPLUS REQUIREMENTS GENERALLY.

(a) At the time of organization, an attorney's title insurance

company must have the capital and surplus required of a title

insurance company under Section 2551.053(a).

(b) The capital shares of an attorney's title insurance company

may be issued for a par value of $100 or more per share and in

one or more classes.

(c) The capital shares, regardless of class, must be subscribed

and paid for and owned by and issued to licensed members of the

State Bar of Texas, each of whom is a resident of this state and

is qualified to be appointed a title attorney under this chapter,

subject to the right of reacquisition under Section 2552.054.

(d) Each certificate evidencing any share must have endorsed on

the certificate provisions relating to limitation on the

alienation of the shares indicating that the shares may be owned

only by qualifying attorneys or the attorney's title insurance

company issuing the shares.

(e) The requirements prescribed by Subsections (a), (c), and (d)

do not apply to an attorney's title insurance company described

by Section 2552.053 or to capital shares of an attorney's title

insurance company owned under that section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.053. CAPITAL SHARE AND SURPLUS REQUIREMENTS FOR STATE

BAR ENTITY. (a) An association of the organized State Bar of

Texas, the State Bar of Texas, or any foundation created by or

through the State Bar of Texas, the purposes of which include the

continuing legal education of the bench and bar of this state,

may own any class of capital shares of an attorney's title

insurance company if, at all times, at least 15 members of the

State Bar of Texas who are residents of this state own capital

shares, whether or not of the same class, in the attorney's title

insurance company.

(b) An attorney's title insurance company created as an

affiliate or subsidiary of the organized State Bar of Texas, the

State Bar of Texas, or any foundation created by or through the

State Bar of Texas must have a paid-up capital of at least

$250,000 and a surplus of at least $150,000.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.054. REACQUISITION OF SHARES. (a) The capital shares

of an attorney's title insurance company are subject to the right

of reacquisition of the shares by the attorney's title insurance

company in the event of:

(1) the death of the attorney shareholder;

(2) the failure of the attorney shareholder to remain a licensed

member of the State Bar of Texas; or

(3) the failure of the attorney shareholder to remain appointed

and qualified to be appointed a title attorney under this

chapter.

(b) An attorney's title insurance company must reacquire a

deceased attorney shareholder's shares within nine months of the

attorney shareholder's death.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.055. REACQUISITION PLAN REQUIRED. (a) As part of the

application for the approval of the charter of an attorney's

title insurance company, the applicants must file with the

department an acceptable plan providing for the reacquisition of

all shares of stock of the attorney's title insurance company

issued to a qualified attorney when the attorney is no longer

qualified to own the shares or on the death of the attorney.

(b) The plan must be approved by the department.

(c) In addition to other provisions, the plan must include an

express provision that the attorney's title insurance company may

not reacquire under any circumstance outstanding shares of its

stock as treasury stock if the reacquisition will result in

reducing its capital and surplus below the minimum capital and

surplus required for the initial organization of the attorney's

title insurance company.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.056. INAPPLICABILITY OF LAWS REGULATING SECURITIES.

(a) All state laws, other than this title, that provide for

supervision, registration, or regulation in connection with the

sale, issuance, or offering of securities do not apply to the

sale, issuance, or offering of any capital stock to a person

authorized under this chapter to own the capital stock.

(b) The sale, issuance, or offering of any stock described by

this section is legal without any action or approval by any

official or state regulatory agency authorized to license,

regulate, or supervise the sale, issuance, or offering of

securities.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER C. TITLE ATTORNEY'S LICENSE AND RENEWAL

Sec. 2552.101. LICENSE AND OTHER GENERAL REQUIREMENTS. To act

as a title attorney in this state for an attorney's title

insurance company, an attorney must:

(1) be a member in good standing of the State Bar of Texas;

(2) own one or more shares of stock in the attorney's title

insurance company by which the attorney is appointed;

(3) be actively engaged in the practice of law;

(4) meet the requirements prescribed by this chapter regarding

an abstract plant;

(5) be appointed by an attorney's title insurance company as its

title attorney authorized by the attorney's title insurance

company to solicit insurance, collect premiums, and issue or

countersign policies on behalf of the attorney's title insurance

company;

(6) be certified as a title attorney to the department;

(7) hold a license issued by the department under this

subchapter; and

(8) maintain a surety bond or deposit as required by Section

2552.154.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.102. LICENSE APPLICATION. (a) Before an initial

license is issued to an attorney to act as a title attorney in

this state for an attorney's title insurance company, the

attorney's title insurance company must file an application for a

title attorney's license with the department on forms provided by

the department.

(b) The application must be:

(1) accompanied by a nonrefundable fee in an amount not to

exceed $50 as prescribed by the department; and

(2) signed and sworn to by the attorney's title insurance

company and the proposed title attorney.

(c) The completed application must state that:

(1) the proposed title attorney:

(A) is a licensed attorney in this state and a resident of this

state;

(B) is actively engaged in the practice of law;

(C) is known to the attorney's title insurance company:

(i) to have a good business reputation;

(ii) to be a current member, in good standing, of the State Bar

of Texas; and

(iii) to be worthy of the public trust; and

(D) meets the qualifications for a title attorney as prescribed

by this chapter; and

(2) the attorney's title insurance company does not know of any

fact or condition that would disqualify the proposed title

attorney from receiving a license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.103. LICENSE ISSUANCE AND DELIVERY. (a) The

department shall issue a title attorney's license if the

department determines, based on the application and the

department's investigation, that the requirements of Section

2552.102 are satisfied.

(b) The department shall deliver the license to the attorney's

title insurance company for transmittal to the title attorney.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.104. DUPLICATE LICENSE. (a) The department shall

collect in advance a fee from a license holder who requests a

duplicate title attorney's license.

(b) The department shall prescribe the fee in an amount not to

exceed $20.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.105. LICENSE TERM. Unless a system of staggered

renewal is adopted under Section 4003.002, a title attorney's

license expires on June 1 following the date of issuance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.106. AUTOMATIC TERMINATION OF LICENSE. The license of

each title attorney appointed by an attorney's title insurance

company that surrenders its certificate of authority or has its

certificate revoked by the department is automatically terminated

without notice.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.107. LICENSE SURRENDER OR FORFEITURE. (a) A title

attorney may voluntarily surrender the title attorney's license

at any time by giving notice to the department and to the

attorney's title insurance company.

(b) A title attorney automatically forfeits the title attorney's

license under the attorney's title insurance company if the title

attorney terminates the title attorney's relationship with the

attorney's title insurance company.

(c) A surrender or forfeiture of a title attorney's license

under this section does not affect the culpability of the license

holder for conduct committed before the effective date of the

surrender or forfeiture. The department may institute a

disciplinary proceeding against the former license holder for

conduct committed before the effective date of the surrender or

forfeiture.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.108. CONTINUATION OF LICENSE. (a) Not later than the

30th day after the date an attorney's title insurance company

terminates its contract with a title attorney or gives notice of

termination to the title attorney, the title attorney may apply

to the department for continuation of the title attorney's

license.

(b) The application must include an amendment to the license

stating the name of another attorney's title insurance company

for which the title attorney is or will be authorized to act.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER D. TITLE ATTORNEY GENERAL REQUIREMENTS

Sec. 2552.151. CONTRACT REQUIRED FOR APPOINTMENT. (a) A title

attorney must be appointed by an attorney's title insurance

company by contract.

(b) The contract must make arrangements for division of premium

as may be approved by the department under this title.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.152. ABSTRACT PLANT REQUIREMENTS. (a) A title

attorney must:

(1) own or lease and control a licensed abstract plant;

(2) participate in a bona fide joint abstract plant operation;

(3) contract in accordance with this subchapter to obtain title

evidence from a licensed abstract plant; or

(4) use title evidence provided by an approved abstract plant

owned or leased and controlled by the attorney's title insurance

company.

(b) If at the time of applying for a license under Section

2552.102 an attorney does not own or lease and control a licensed

abstract plant, is not a participant in a bona fide joint

abstract plant operation, and is unable to contract to obtain

title evidence from a licensed abstract plant located in the

county in which the attorney resides, the attorney, as part of

the license application, may satisfy the requirements of this

section by filing with the department on a form prescribed by the

department a disclosure of the inability to obtain the contract.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.153. CONTRACT WITH LICENSED ABSTRACT PLANT. (a) A

title attorney may enter into a contract with a licensed abstract

plant under which the abstract plant provides title evidence to

the title attorney. The contract must:

(1) be on a form prescribed by the commissioner; and

(2) state the standards for the evidence to be provided.

(b) The commissioner may change the form of the contract.

(c) The parties to the contract shall determine the portion of

the premium to be paid by the title attorney to the licensed

abstract plant, subject to approval by the department.

(d) The department may disapprove any division of the premium

that the department determines to be excessive or inadequate. The

contract is considered to be approved as to the division of the

premium until the parties are notified of disapproval by the

department.

(e) The portion of the premium to be paid to the licensed

abstract plant is considered to be in compliance with Section

2502.053(1).

(f) The parties to the contract shall file with the department a

copy of the contract not later than the 10th day after the date

of execution of the contract.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.154. BOND OR DEPOSIT REQUIRED. (a) A title attorney

shall make, file, and pay for a surety bond payable to the

department in the amount of $7, 500 and issued by a corporate

surety company authorized to write surety bonds in this state.

The bond shall obligate the principal and surety to pay any

pecuniary loss that is incurred by:

(1) a participant in a real property settlement or closing in

which an attorney's title insurance policy is issued by the title

attorney and that is sustained through an act of fraud,

dishonesty, theft, embezzlement, or wilful misapplication by a

title attorney; and

(2) any party to an escrow agreement in which the title attorney

is escrowee and that is sustained through an act of fraud,

dishonesty, forgery, theft, embezzlement, or wilful

misapplication by the title attorney, either directly and alone

or in conspiracy with another person.

(b) Instead of a surety bond, a title attorney may deposit with

the department cash or securities approved by the department in

the amount of $7,500, subject to the same conditions required for

the bond.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.155. EXAMINATION OF LOSS COVERED BY BOND. (a) At any

time it appears that the terms of a title attorney's bond may

have been violated, the department may require the title attorney

to appear in Travis County, with records the department

determines to be proper, for an examination.

(b) The department shall specify a date for the examination that

is not earlier than the 10th day or later than the 15th day after

the date of service of notice of the requirement to appear.

(c) If after the examination the department determines that the

terms of the bond have been violated, the department shall

immediately notify the surety and prepare a written statement of

the facts of the loss and deliver the statement to the attorney

general.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.156. INVESTIGATION BY ATTORNEY GENERAL. (a) On

receipt of a written statement under Section 2552.155, the

attorney general shall investigate the charges and, on

determining that the terms of the bond have been violated, shall

enforce the liability against cash or securities or by filing

suit on the bond.

(b) A suit brought under this section shall be filed in the name

of the department in Travis County for the benefit of all parties

who have suffered any loss because of the violation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.157. AUTHORITY TO ISSUE POLICY. A title attorney may

issue a title insurance policy for an attorney's title insurance

company only if the title attorney:

(1) is appointed by the attorney's title insurance company as

its title attorney;

(2) bases each title opinion on separate and current title

evidence, provided by a licensed abstract plant, of the records

of the county in which the real property, the title to which is

to be insured, is located; and

(3) pays to the licensed abstract plant the portion of the

premium agreed to by the title attorney and the abstract plant

and approved by the department, if the title attorney contracts

to obtain the title evidence from the abstract plant as provided

by Section 2552.153.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.158. AUTHORITY TO DELIVER BUT NOT ISSUE POLICY. A

title attorney may deliver, but not issue, a title insurance

policy in conformity with Subchapter A, Chapter 2704, if:

(1) the title attorney does not own or lease and control a

licensed abstract plant, is not a participant in a bona fide

joint abstract plant operation, and is unable to contract with a

licensed abstract plant to obtain the required title evidence in

the county in which the real property, the title to which is to

be insured, is located; or

(2) the title insurance policy is based on a certified abstract

of title prepared by a licensed abstract plant covering the

particular real property from the sovereignty of the soil to the

date of the transaction.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER E. POWERS AND DUTIES OF ATTORNEY'S TITLE INSURANCE

COMPANIES

Sec. 2552.201. ACTING AS TITLE ATTORNEY. An attorney's title

insurance company may not permit an attorney to act as its title

attorney in this state, including by writing, signing, or

delivering title insurance policies, unless the attorney holds a

license issued under Subchapter C and maintains a surety bond or

deposit as required by Section 2552.154.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.202. LIST OF TITLE ATTORNEYS. (a) An attorney's

title insurance company shall certify to the department the name

and address of each title attorney appointed by the attorney's

title insurance company.

(b) The certification required by this section must:

(1) be on a form provided by the department; and

(2) be made on or before June 1 of each year unless a system of

staggered renewal is adopted under Section 4003.002.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.203. RENEWAL. An attorney's title insurance company

shall apply for license renewal and pay a fee prescribed by the

department in an amount not to exceed $50 for each title attorney

listed under Section 2552.202.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.204. NOTICE OF TERMINATION. An attorney's title

insurance company that terminates the appointment of a title

attorney shall:

(1) immediately notify the department in writing of the

termination and request cancellation of the title attorney's

license; and

(2) notify the title attorney of the action by the attorney's

title insurance company.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER F. AUDIT AND EXAMINATION REQUIREMENTS RELATING TO

TRUST FUND ACCOUNTS

Sec. 2552.251. ANNUAL AUDIT. (a) A title attorney shall have

an annual audit made of trust fund accounts. The title attorney

shall pay for the audit.

(b) The audit must be performed by an independent certified

public accountant or licensed public accountant, or a firm

composed of either, recommended by the title attorney and

approved by the attorney's title insurance company represented by

the title attorney.

(c) The audit must include disclosure of payments made for title

evidence under a contract under Section 2552.153 and to whom the

payments were made.

(d) Not later than the 90th day after January 1 of each year,

the title attorney shall send by certified mail, postage prepaid,

to the department one copy of the audit report with a transmittal

letter. The title attorney shall also send a copy of the audit

report and transmittal letter to the attorney's title insurance

company represented by the title attorney.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.252. ANALYSIS OF ANNUAL AUDIT. (a) An attorney's

title insurance company shall examine and analyze the annual

audit report received from each of its title attorneys under

Section 2552.251.

(b) Not later than three months after the date the audit report

is received, the attorney's title insurance company shall file

with the department, on a form prescribed by the department, a

report of the findings and results of the examination and

analysis of the audit report.

(c) If an attorney's title insurance company fails to receive an

audit report from a title attorney within the time required by

Section 2552.251, the attorney's title insurance company shall

promptly report that fact to the department.

(d) After the report of the examination and analysis is filed

with the department by an attorney's title insurance company, the

department may classify the report as confidential and

privileged.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.253. EXAMINATION OF TRUST FUND ACCOUNTS; TRANSACTION

REPORTS. (a) An attorney's title insurance company, through its

examiners or auditors or through independent certified public

accountants commissioned by the attorney' s title insurance

company, may examine at any time the trust fund accounts and

records relating to the accounts of any of its title attorneys.

(b) The attorney's title insurance company shall pay for the

examination of the accounts and records.

(c) An attorney's title insurance company may require from any

of its title attorneys special reports regarding any of their

transactions.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.254. ENFORCEMENT; HEARING. (a) After notice and

hearing, the department may revoke the license of a title

attorney who:

(1) fails to furnish an annual audit report within the time

required by Section 2552.251; or

(2) furnishes an audit report that reveals any irregularity,

including a shortage, or any practice not in keeping with sound,

honest business practices.

(b) The notice must be provided to the title attorney and the

attorney's title insurance company represented by the title

attorney.

(c) At a hearing under this section, the title attorney and the

attorney's title insurance company may offer evidence explaining

or excusing a failure or irregularity.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER G. LICENSE DENIAL AND DISCIPLINARY ACTION

Sec. 2552.301. GROUNDS FOR LICENSE DENIAL OR DISCIPLINARY

ACTION. The department may deny an application for a title

attorney's license or discipline a title attorney under Sections

4005.102, 4005.103, and 4005.104 if the department determines

that the applicant or license holder:

(1) has wilfully violated this title;

(2) has intentionally made a material misstatement in the

license application;

(3) has obtained or attempted to obtain the license by fraud or

misrepresentation;

(4) has misappropriated or converted to the applicant's or

license holder's own use or illegally withheld money belonging to

an attorney's title insurance company, an insured, or another

person;

(5) has been guilty of fraudulent or dishonest practices;

(6) has materially misrepresented the terms and conditions of a

title insurance policy or contract;

(7) has failed to maintain:

(A) a separate and distinct accounting of escrow funds; and

(B) an escrow bank account or accounts separate and apart from

all other accounts;

(8) is no longer a member of the State Bar of Texas; or

(9) is no longer actively engaged in the practice of law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2552.302. LICENSE APPLICATION AFTER DENIAL, REFUSAL, OR

REVOCATION. (a) An applicant whose license application has been

denied or refused or a license holder whose license has been

revoked under this subchapter may not file another application

for a title attorney's license before the first anniversary of:

(1) the effective date of the denial, refusal, or revocation; or

(2) the date of a final court order affirming the denial,

refusal, or revocation if judicial review is sought.

(b) A license application filed after the time required by this

section may be denied by the department unless the applicant

shows good cause why the denial, refusal, or revocation should

not be a bar to the issuance of a license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.



CHAPTER 2553. FOREIGN OR ALIEN CORPORATIONS

INSURANCE CODE

TITLE 11. TITLE INSURANCE

SUBTITLE B. ORGANIZATION OF TITLE INSURANCE COMPANIES

CHAPTER 2553. FOREIGN OR ALIEN CORPORATIONS

Sec. 2553.001. AUTHORITY TO ENGAGE IN BUSINESS OF TITLE

INSURANCE. (a) A corporation organized under the laws of

another state may engage in the business of title insurance in

this state on exactly the same basis and is subject to the same

rules, prices, and supervision as provided for a corporation that

is organized under the laws of this state and engaged in the

business of title insurance under this title.

(b) To engage in the business of title insurance in this state,

a foreign corporation must file with the department:

(1) an application for a permit or certificate of authority; and

(2) a financial statement demonstrating the condition of the

corporation.

(c) The department shall prescribe the form of the application

and financial statement.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2553.002. CAPITAL AND SURPLUS REQUIREMENTS. (a) A foreign

corporation may not engage in the business of title insurance in

this state unless the corporation has unimpaired capital in an

amount of at least $1 million and a surplus in an amount of at

least $1 million.

(b) The foreign corporation must demonstrate the required

capital and surplus from its financial statement and any other

examination the department may want to conduct.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2553.003. TAXES AND FEES. (a) A corporation organized and

incorporated under the laws of another state, territory, or

country for the purpose of engaging in the business of title

insurance shall pay the same filing fees and occupation tax as a

foreign casualty company is required to pay to obtain a permit to

engage in the business of insurance in this state.

(b) A foreign title insurance company described by Subsection

(a) is not required to pay a franchise tax.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.



CHAPTER 2601. SUPERVISION, LIQUIDATION, REHABILITATION, REORGANIZATION, OR CONSERVATION OF TITLE INSURANCE COMPANIES AND AGENTS

INSURANCE CODE

TITLE 11. TITLE INSURANCE

SUBTITLE C. FINANCIAL SOLVENCY

CHAPTER 2601. SUPERVISION, LIQUIDATION, REHABILITATION,

REORGANIZATION, OR CONSERVATION OF TITLE INSURANCE COMPANIES AND

AGENTS

Sec. 2601.001. SUPERVISION, LIQUIDATION, REHABILITATION,

REORGANIZATION, OR CONSERVATION OF TITLE INSURANCE COMPANIES AND

AGENTS. Each title insurance agent and title insurance company

is subject to Chapters 441 and 443.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2I.003, eff. April 1, 2009.



CHAPTER 2602. TEXAS TITLE INSURANCE GUARANTY ASSOCIATION

INSURANCE CODE

TITLE 11. TITLE INSURANCE

SUBTITLE C. FINANCIAL SOLVENCY

CHAPTER 2602. TEXAS TITLE INSURANCE GUARANTY ASSOCIATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2602.001. SHORT TITLE. This chapter may be cited as the

Texas Title Insurance Guaranty Act.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.002. PURPOSES AND FINDINGS. (a) This chapter is for:

(1) the purposes and findings stated in Sections 441.001,

441.003, 441.005, and 441.006;

(2) the protection of holders of covered claims; and

(3) the protection of consumers served by impaired agents.

(b) This chapter and the powers granted and functions authorized

by this chapter shall be exercised to accomplish the purposes of

this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2I.004, eff. April 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1025, Sec. 2, eff. September 1, 2009.

Sec. 2602.003. DEFINITIONS. In this chapter:

(1) "Affiliate" means a person who, directly or indirectly,

through one or more intermediaries, controls, is controlled by,

or is under common control with an impaired title insurance

company on December 31 of the year preceding the date the company

becomes impaired.

(2) "Agent" includes:

(A) a title insurance agent, as defined by Section 2501.003;

(B) a title attorney, as defined by Section 2552.002; and

(C) a direct operation or a title insurance company's wholly

owned subsidiary or affiliate that performs the services usually

and customarily performed by a title insurance agent.

(3) "Association" means the Texas Title Insurance Guaranty

Association.

(4) "Board" means the board of directors of the association.

(5) "Impaired agent" means a title agent or direct operation

that is designated by the commissioner as an impaired agent and

is:

(A) placed by a court in this state or another state under an

order of supervision, conservatorship, rehabilitation, or

liquidation;

(B) placed under an order of supervision or conservatorship

under Chapter 441;

(C) placed under an order of rehabilitation or liquidation under

Chapter 443; or

(D) otherwise found by a court of competent jurisdiction to be

insolvent or otherwise unable to pay obligations as they come

due.

(6) "Impaired title insurance company" means a title insurance

company that is designated by the commissioner as an impaired

title insurance company and is:

(A) placed by a court in this state or another state under an

order of supervision, conservatorship, rehabilitation, or

liquidation;

(B) placed under an order of supervision or conservatorship

under Chapter 441;

(C) placed under an order of rehabilitation or liquidation under

Chapter 443; or

(D) otherwise found by a court of competent jurisdiction to be

insolvent or otherwise unable to pay obligations as they come

due.

(7) "Net direct written premiums" means the gross amount of

premiums paid by policyholders for issuance of title insurance

policies insuring risks located in this state and to which this

chapter applies, without deduction for premiums for reinsurance

ceded to other title insurance companies and not including

premiums for reinsurance accepted from other authorized title

insurance companies.

(8) "Payment of covered claims" means:

(A) the actual payment of claims; or

(B) the use of money of the impaired title insurance company and

money derived from assessments or guaranty fees for consummation

of contracts of reinsurance or assumption of liabilities or

contracts of substitution to provide for liabilities arising from

covered claims.

(9) "Trust funds or escrow accounts" includes accounts subject

to annual audit under Subchapter D, Chapter 2651.

(10) "Unauthorized insurer" means a person, firm, association,

or corporation that has engaged in activities prohibited by

Subchapter C, Chapter 101, while engaging in the business of

title insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1025, Sec. 3, eff. September 1, 2009.

Sec. 2602.004. DESCRIPTION OF CONTROL. (a) For purposes of

this chapter, control is the power to direct, or cause the

direction of, the management and policies of a person, other than

power that results from an official position with or corporate

office held by the person. The power may be possessed directly or

indirectly by any means, including through the ownership of

voting securities or by contract, other than a commercial

contract for goods or nonmanagement services.

(b) A person is presumed to control another person if the person

directly or indirectly owns, controls, holds with the power to

vote, or holds proxies representing 10 percent or more of the

voting securities of the other person. This presumption may be

rebutted by a showing that the person does not in fact control

the other person.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.005. APPLICABILITY; CONFLICT WITH OTHER LAWS. (a)

This chapter applies to:

(1) a title insurance company engaging in business under this

title;

(2) all title insurance, direct or reinsurance, written by a

title insurance company engaging in business under this title;

and

(3) trust funds or escrow accounts of:

(A) title insurance companies engaging in business under this

title; or

(B) agents authorized to engage in business in this state and

engaging in business under and governed by this title.

(b) If this chapter conflicts with another law relating to the

subject matter of this chapter or its application, other than

Chapter 441 or 443, this chapter controls. If this chapter

conflicts with Chapter 441 or 443, that chapter controls.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2I.005, eff. April 1, 2009.

Sec. 2602.006. CONSTRUCTION. (a) This chapter shall be

liberally construed to implement the purposes of this chapter

described by Section 2602.002, which shall be used to aid and

guide interpretation of this chapter.

(b) This chapter does not:

(1) expand or diminish a right or obligation between or among

policyholders, title insurance companies, or agents; or

(2) require a person to assign, waive, or relinquish a claim,

right, or cause of action arising under Chapter 541 of this code

or Subchapter E, Chapter 17, Business & Commerce Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.007. PROHIBITED USE OF PROTECTION PROVIDED BY CHAPTER.

(a) A title insurance company or agent may not advertise or

refer to this chapter as an inducement to the purchase of title

insurance.

(b) The use by a person of the protection provided by this

chapter in the sale of insurance is unfair competition and an

unfair practice under Chapter 541.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.008. IMMUNITY. (a) Liability does not exist and a

cause of action does not arise against any of the following

persons for a good faith action or omission of the person in

exercising the person's powers and performing the person's duties

under this chapter:

(1) the commissioner or the commissioner's representative;

(2) the association or the association's agent or employee;

(3) a title insurance company or the company's agent or

employee;

(4) a board member; and

(5) a special deputy receiver or the special deputy receiver's

agent or employee.

(b) The attorney general shall defend any action to which

Subsection (a) applies that is brought against a person listed in

that subsection, including an action instituted after the

defendant's service with the association, commissioner, or

department has terminated. This subsection does not require the

attorney general to defend a person or entity with respect to an

issue other than the applicability or effect of the immunity

created by Subsection (a). The attorney general is not required

to defend a person listed in Subsection (a)(2), (3), (4), or (5)

against an action regarding the disposition of a claim filed with

the association under this chapter or any issue other than the

applicability or effect of the immunity created by Subsection

(a). The association may contract with the attorney general under

Chapter 771, Government Code, for legal services not covered by

this subsection.

(c) A title insurance company that reinsures or assumes the

policies of an impaired title insurance company is not liable,

and a cause of action does not arise against that company:

(1) for an action or omission by the impaired title insurance

company or an officer, director, employee, attorney, or agent of

the impaired title insurance company;

(2) by subrogation; or

(3) under any type of indemnity agreement.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.009. ASSOCIATION AND TITLE INSURANCE COMPANIES AS

INTERESTED PARTIES. The association and each title insurance

company assessed under this chapter are interested parties under

Sections 3(h) and 12(b), Article 21.28.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.010. RULES. The commissioner shall adopt reasonable

rules as necessary to implement and supplement this chapter and

its purposes.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.011. INFORMATION PROVIDED BY AND TO COMMISSIONER. (a)

The commissioner shall notify the association of the existence

of an impaired title insurance company or impaired agent not

later than the third day after the date on which the commissioner

gives notice of the designation of impairment to the impaired

agent or impaired title insurance company. The association is

entitled to a copy of any complaint seeking an order of

receivership with a finding of insolvency against a title

insurance company at the time the complaint is filed with a

court.

(b) The commissioner shall notify the board when the

commissioner receives a report from the commissioner of insurance

or other analogous officer of another state that indicates that a

title insurance company has been designated impaired in another

state. The report to the board must contain all significant

details of the action taken or the report received.

(c) The commissioner shall report to the board when the

commissioner has reasonable cause to believe from a completed or

continuing examination of any title insurance company that the

company may be an impaired title insurance company. The board may

use this information in performing its duties under this chapter.

The board shall keep the report and the information contained in

the report confidential until it is made public by the

commissioner or other lawful authority.

(d) On the board's request, the commissioner shall provide the

association with a statement of the net direct written premiums

of each title insurance company.

(e) The commissioner may require that the association notify the

insureds of the impaired title insurance company and any other

interested party of the designation of impairment and of the

person's rights under this chapter. Notification by publication

in a newspaper of general circulation is sufficient notice under

this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1025, Sec. 4, eff. September 1, 2009.

Sec. 2602.012. APPEALS. (a) A title insurance company may

appeal to the commissioner an action or ruling of the association

relating to an assessment.

(b) An action or ruling of the commissioner under this chapter

may be appealed as provided by Subchapter D, Chapter 36.

(c) A title insurance company appealing an assessment shall pay

the assessment. The association may use the money to meet its

obligations while the appeal is pending. If the appeal on the

assessment is upheld, the association shall return to the company

the amount paid in error or excess.

(d) Venue in a suit relating to an action or ruling under this

chapter is in Travis County. Each party to the action may appeal,

and the appeal is at once returnable to the appellate court and

has precedence over all cases of a different character pending

before the court. The commissioner or association is not required

to give an appeal bond in an appeal of a cause of action arising

under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER B. GOVERNANCE OF TEXAS TITLE INSURANCE GUARANTY

ASSOCIATION

Sec. 2602.051. ASSOCIATION AS LEGAL ENTITY; SUPERVISION;

MEMBERSHIP. (a) The Texas Title Insurance Guaranty Association

is a nonprofit legal entity.

(b) The association is subject to the applicable insurance laws

of this state and the immediate supervision of the commissioner.

(c) A title insurance company may not engage in the business of

title insurance in this state unless the company is a member of

the association.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.052. BOARD OF DIRECTORS. (a) The association's

powers are exercised through a board of directors consisting of

nine individuals appointed by the commissioner.

(b) Three board members must be officers or employees of title

insurance companies. Two board members must be officers or

employees of agents. Four board members must be public

representatives.

(c) Board members other than public representatives shall be

chosen to give fair representation to all title insurance

companies and agents, considering the following categories:

(1) premium income;

(2) geographical location; and

(3) segments of the industry represented in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.053. ELIGIBILITY TO SERVE AS PUBLIC REPRESENTATIVE.

(a) In this section, "immediate family" includes parents, a

spouse, children, brothers, and sisters residing in the same

household.

(b) To be eligible to serve as a public representative on the

board, an individual must have resided in this state during the

five years preceding appointment and may not be:

(1) licensed by or subject to the regulation of the department;

(2) financially involved in an organization subject to the

regulation of the department other than by ownership of an

insurance policy or contract;

(3) a member of the immediate family of an individual who is

financially involved in an organization subject to the regulation

of the department;

(4) engaged in or employed by an entity having a contract with

an organization subject to the regulation of the department;

(5) employed by, on the board of directors of, or a holder of an

elective office by or under the authority of a unit of federal,

state, or local government or an organization that receives a

significant part of its funding from a unit of federal, state, or

local government;

(6) employed by or associated with an organization formed to

represent license holders of the department or organizations or

individuals subject to the regulation of the department; or

(7) required to register as a lobbyist under Chapter 305,

Government Code, because of activities on behalf of an

organization representing the regulated industry.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.054. TERM; VACANCY. (a) Board members serve

staggered six-year terms, with the terms of three members

expiring each odd-numbered year. A member may serve more than one

term.

(b) A member shall serve until a successor is appointed.

(c) If a member other than a public representative ceases to be

an officer or employee of a title insurance company or agent, the

member's office becomes vacant.

(d) The commissioner shall appoint an individual to fill a

vacancy on the board for the unexpired term.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.055. COMPENSATION OF BOARD MEMBERS. A board member

may not receive compensation for the member's services but is

entitled to reimbursement for actual expenses incurred in

performing the member's duties.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.057. RIGHTS OF TITLE INSURANCE COMPANY WITH

REPRESENTATIVE ON BOARD. (a) A title insurance company is not

prohibited, because the company has an officer, director, or

employee serving as a board member, from negotiating for or

entering into a contract of reinsurance or assumption of

liability or a contract of substitution to provide for

liabilities for covered claims with the receiver or conservator

of an impaired title insurance company or agent.

(b) A conflict of interest does not arise from entering into a

contract described by this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER C. GENERAL POWERS AND DUTIES OF ASSOCIATION

Sec. 2602.101. GENERAL POWERS AND DUTIES. (a) In addition to

the other powers and duties provided by this chapter, the

association may:

(1) borrow money as necessary to implement this chapter

according to the plan of operation;

(2) lend money to an impaired title insurance company;

(3) sue and be sued, including taking any legal action necessary

or proper to recover an unpaid assessment;

(4) enter into contracts as necessary or proper to implement

this chapter;

(5) ensure payment of the policy obligations of an impaired

title insurance company;

(6) negotiate and contract with a rehabilitator, conservator,

receiver, or ancillary receiver to exercise the powers and

perform the duties of the association;

(7) guarantee, assume, or reinsure, or cause to be guaranteed,

assumed, or reinsured, a policy or contract of an impaired title

insurance company;

(8) take legal action necessary to avoid the payment of improper

claims or to settle claims or potential claims against an

impaired title insurance company or the association; and

(9) perform any other acts as necessary or proper to implement

this chapter.

(b) The association has standing to appear before a court in

this state with jurisdiction over an impaired title insurance

company or agent concerning which the association is or may

become obligated under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.102. PLAN OF OPERATION. (a) The association shall

perform its functions under a plan of operation. The plan of

operation must contain provisions necessary or proper for the

execution of the association's powers and duties. The plan of

operation must, in addition to the other requirements of this

chapter:

(1) establish:

(A) procedures for handling the assets of the association;

(B) the amount and method of reimbursing board members;

(C) regular places and times for board meetings;

(D) procedures for maintaining records of all financial

transactions of the association, its agents, and the board; and

(E) procedures for determining the amount of guaranty fees, for

collecting those fees, and for assessments; and

(2) contain additional provisions necessary or proper for the

execution of the association's powers and duties.

(b) The association shall submit to the commissioner any

amendment to the plan of operation necessary or suitable to

ensure the fair, reasonable, and equitable administration of the

association. The amendment takes effect on the commissioner's

written approval.

(c) If the association does not submit a suitable amendment to

the plan of operation, the commissioner after notice and hearing

may adopt reasonable rules as necessary or advisable to implement

this chapter. A rule continues in effect until modified by the

commissioner or superseded by an amendment submitted by the

association and approved by the commissioner.

(d) Each title insurance company shall comply with the plan of

operation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.103. EMPLOYEES AND EXPERTS. (a) The association may

employ or retain persons to perform the functions necessary or

proper under this chapter, including persons necessary to handle

the association's financial transactions.

(b) On the commissioner's request, the association shall retain

one or more persons to:

(1) audit and review agent escrow and trust accounts, financial

condition, and compliance with applicable statutes and rules; and

(2) report to the commissioner on the accounts, condition, and

compliance.

(c) A person retained under Subsection (b) acts solely under the

direction of and as assigned by the commissioner.

(d) From the guaranty fee account, the association shall

compensate a person retained under Subsection (b) and reimburse

the person for the person's reasonable and necessary expenses.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.104. ASSOCIATION RECORDS. (a) The association shall

maintain a record of each negotiation or meeting in which the

association or the association's representative discusses the

association's activities in exercising its powers and performing

its duties under this chapter.

(b) A record under Subsection (a) may be made public only on:

(1) termination of a liquidation, rehabilitation, or

conservation proceeding involving the impaired or insolvent title

insurance company;

(2) termination of the impairment or insolvency of the title

insurance company; or

(3) order of a court.

(c) This section does not limit the association's duty to report

on its activities under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.105. MEETING BY CONFERENCE CALL. Notwithstanding

Chapter 551, Government Code, the board may hold an open meeting

by telephone conference call if immediate action is required and

convening of a quorum of the board at a single location is not

reasonable or practical. The meeting is subject to the notice

requirements that apply to other meetings. The notice of the

meeting must specify as the location of the meeting the location

at which meetings of the board are usually held, and each part of

the meeting that is required to be open to the public must be

audible to the public at that location and must be tape-recorded.

The tape recording shall be made available to the public for 30

days after the meeting date.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.106. ACCOUNTS. For purposes of administration and

assessment, the board shall establish:

(1) an administrative account;

(2) a title account; and

(3) a guaranty fee account.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.107. ADMINISTRATIVE EXPENSES. (a) The association

may use money in the administrative account to pay administrative

costs and other general expenses of the association.

(b) The association may transfer income from investment of the

association's money to the administrative account.

(c) The association shall assess title insurance companies as

provided by Subchapter E for any additional money needed for the

administrative account.

(d) The association shall pay from the guaranty fee account fees

and reasonable and necessary expenses that the department incurs

in an examination or audit of a title agent or direct operation

under this chapter and Chapter 2651.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1025, Sec. 5, eff. September 1, 2009.

Sec. 2602.108. DEPOSIT OF FEES AND ASSESSMENTS. The association

may deposit fees and assessments it collects into the Texas

Treasury Safekeeping Trust Company in accordance with procedures

established by the comptroller. The comptroller shall account to

the association for the deposited money separately from all other

money.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.109. USE OF EXCESS MONEY IN ACCOUNTS. (a) If the

association determines that money in the title account exceeds

the amount reasonably necessary for efficient future operation

under this chapter, the association shall return the excess money

pro rata to the holders of participation receipts on which an

outstanding balance exists after deducting any credits against

premium taxes taken under Section 2602.210. The amount deducted

for those credits shall be deposited with the comptroller for

credit to the general revenue fund. The association shall

transfer to the guaranty fee account any excess money remaining

in the title account after the distribution.

(b) If the association determines that money in the

administrative account exceeds the amount reasonably necessary

for efficient future operation under this chapter, the

association shall transfer the excess money to the guaranty fee

account.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.110. EXPENSES OF ADMINISTERING IMPAIRED INSURER OR

IMPAIRED AGENT. The association may advance money necessary to

pay the expenses of administering the supervision,

rehabilitation, receivership, conservatorship, or, as determined

by a court of competent jurisdiction, other insolvency of an

impaired title insurance company or impaired agent, on terms the

association negotiates, if the company's or agent's assets are

insufficient to pay those expenses.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1025, Sec. 6, eff. September 1, 2009.

Sec. 2602.111. DELEGATION OF POWERS AND DUTIES. (a) The plan

of operation may provide that, on approval of the board and the

commissioner, a power or duty of the association may be delegated

to a corporation or other organization that:

(1) performs or will perform in two or more states functions

similar to those of the association or its equivalent; and

(2) provides protection not substantially less favorable and

effective than that provided by this chapter.

(b) A power or duty under Section 2602.101(a)(1) or (4),

2602.107, 2602.201, 2602.202, 2602.203, or 2602.205 may not be

delegated under this section.

(c) The corporation or other organization shall be:

(1) reimbursed as a servicing facility would be reimbursed; and

(2) paid for its performance of any other functions of the

association.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.112. EXEMPTION FROM TAXATION. The association is

exempt from payment of all fees and all taxes levied by this

state or a subdivision of this state, except taxes levied on real

or personal property.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.113. DETECTION AND PREVENTION OF IMPAIRMENT. (a) The

board may make recommendations to the commissioner for detecting

and preventing title insurance company or agent impairments. The

board shall advise and counsel with the commissioner on matters

relating to the solvency of title insurance companies and agents.

(b) The board may report and make recommendations to the

commissioner relating to any matter germane to the solvency,

liquidation, rehabilitation, or conservation of a title insurance

company or agent. A report or recommendation under this

subsection is not a public document until a title insurance

company is designated impaired.

(c) The board shall notify the commissioner of any information

indicating that a title insurance company or agent may be unable

or potentially unable to fulfill its contractual obligations and

shall request a meeting with the commissioner. The board may

request appropriate investigation and action by the commissioner.

The commissioner may investigate and act as the commissioner

considers appropriate.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.114. MEETING OF BOARD ON IMPAIRED TITLE INSURANCE

COMPANY OR AGENT. (a) The commissioner:

(1) shall call a meeting of the board when the commissioner

determines that a title insurance company or agent is insolvent

or impaired; and

(2) may call a meeting of the board when the commissioner

determines that a title insurance company or agent is in danger

of becoming insolvent or impaired.

(b) The meeting is not open to the public. Only board members,

the commissioner, and persons the commissioner authorizes may

attend the meeting.

(c) The commissioner may require an officer, director, or

employee of the title insurance company or agent to appear before

the board for conference or to give testimony.

(d) At the meeting the commissioner may disclose to the board

information that the commissioner possesses and may disclose

department records, including an examination report or a

preliminary report from an examiner that relates to the title

insurance company or agent.

(e) A board member may not disclose information received in the

meeting unless authorized by the commissioner or required as

witness in court. A board member and the meeting are subject to

the confidentiality standard imposed on an examiner under

Sections 401.105 and 401.106, except that a bond is not required

of a board member.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2I.006, eff. April 1, 2009.

Sec. 2602.115. ASSOCIATION AND BOARD ADVICE AND ASSISTANCE. (a)

On the commissioner's request, the board shall attend hearings

before the commissioner and meet with and advise the commissioner

or the receiver or the conservator appointed by the commissioner

on matters relating to:

(1) the affairs of an impaired title insurance company or agent;

(2) action that the commissioner, receiver, or conservator may

take to best protect the interest of holders of covered claims

against the company or agent; and

(3) the marshalling of assets.

(b) On the commissioner's request, the association may assist

and advise the commissioner concerning rehabilitation, payment of

claims, continuation of coverage, or the performance of other

contractual obligations of an impaired title insurance company or

agent.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.116. BOARD ACCESS TO RECORDS. The receiver or

statutory successor of an impaired title insurance company shall

give the board or its representative:

(1) access to the company's records as necessary for the board

to perform its functions under this chapter relating to covered

claims; and

(2) copies of those records on the board's request and at the

board's expense.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.117. BOARD REPORT AT CONCLUSION OF IMPAIRMENT. At the

conclusion of a title insurance company or agent impairment in

which the association exercised its powers or performed its

duties under this chapter, the board shall prepare, from

information available to the association, and submit to the

commissioner a report on the history and causes of the

impairment.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER D. POLICY GUARANTY FEES

Sec. 2602.151. PAYMENT OF FEE. (a) An agent or, if there is no

agent, the title insurance company shall pay the association a

quarterly guaranty fee for each owner or mortgagee title

insurance policy that the agent or company is required to report

on its statistical report to the department.

(b) The fee is due:

(1) May 1, for the quarter ending March 31;

(2) August 1, for the quarter ending June 30;

(3) November 1, for the quarter ending September 30; and

(4) February 1, for the quarter ending December 31.

(c) The association shall deposit the fee in the guaranty fee

account.

(d) Except as provided by Section 2602.109, money in the

guaranty fee account shall be derived only from guaranty fees as

provided by this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.152. AMOUNT OF FEE. Annually or more frequently, the

board shall determine the amount of the guaranty fee, considering

the amount of money to be maintained in the guaranty fee account

that is reasonably necessary for efficient future operation under

this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1025, Sec. 7, eff. September 1, 2009.

Sec. 2602.153. USE OF FEE. (a) The association shall collect,

receive, retain, and disburse the guaranty fees only as

specifically provided by this chapter.

(b) The following claims shall be paid from guaranty fees only

and may not be paid from assessments:

(1) covered claims against trust funds or an escrow account of

an impaired agent under Section 2602.252;

(2) expenses incurred in complying with Subchapter J;

(3) conservator and receiver expenses under Section 2602.254;

and

(4) administrative expenses with respect to the estate of an

impaired agent under Section 2602.110.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1025, Sec. 18,

eff. September 1, 2009.

(d) Guaranty fees may be used only for payment of:

(1) claims described by Subsection (b); and

(2) expenses related to:

(A) an audit or an examination conducted by the department or

the association under this chapter;

(B) the supervision and coordination of such an audit or

examination; and

(C) an action under Section 2602.452.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1025, Sec. 8, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1025, Sec. 18, eff. September 1, 2009.

Sec. 2602.154. ENFORCEMENT OF FEE. (a) After notice and

opportunity for hearing, the commissioner may suspend or revoke

the certificate of authority or license to engage in business in

this state of a title insurance company or agent that does not

comply with this subchapter.

(b) The commissioner shall adopt rules that implement the

program created under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER E. ASSESSMENTS

Sec. 2602.201. MAKING OF ASSESSMENT. (a) If the commissioner

determines that a title insurance company or agent has become

impaired, the association shall promptly estimate the amount of

additional money needed to supplement the assets of the impaired

title insurance company or agent to pay all covered claims and

administrative expenses.

(b) The association shall assess title insurance companies in

writing an amount as determined under Section 2602.202. A title

insurance company does not incur real or contingent liability

under this chapter until the association actually makes the

written assessment.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.202. AMOUNT OF ASSESSMENT; PRORATION OF PAYMENT. (a)

The association shall assess title insurance companies the amount

necessary to pay:

(1) the association's obligations under this chapter and the

expenses of handling covered claims subsequent to an impairment;

and

(2) other expenses authorized by this chapter.

(b) The assessment of each title insurance company must be in

the proportion that the net direct written premiums of that

company for the calendar year preceding the assessment bear to

the net direct written premiums of all title insurance companies

for that year.

(c) The total assessment of a title insurance company in a year

may not exceed an amount equal to two percent of the company's

net direct written premiums for the calendar year preceding the

assessment. If the maximum assessment and the association's other

assets are insufficient in any one year to make all necessary

payments, the money available shall be prorated and the unpaid

portion shall be paid as soon as money becomes available.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.203. NOTICE AND PAYMENT. (a) Not later than the 30th

day before the date an assessment is due, the association shall

notify the title insurance company.

(b) Not later than the 30th day after the date an assessment is

made, the title insurance company shall pay the association the

amount of the assessment.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.204. EXEMPTION FOR IMPAIRED TITLE INSURANCE COMPANY.

A title insurance company is exempt from assessment during the

period beginning on the date the commissioner designates the

company as an impaired title insurance company and ending on the

date the commissioner determines that the company is no longer an

impaired title insurance company.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.205. DEFERMENT. (a) The association may defer in

whole or in part an assessment of a title insurance company that

would cause the company's financial statement to show amounts of

capital or surplus less than the minimum amount required for a

certificate of authority in any jurisdiction in which the company

is authorized to engage in the business of insurance.

(b) The title insurance company shall pay the deferred

assessment when payment will not reduce capital or surplus below

required minimums. The payment shall be refunded to or credited

against future assessments of any title insurance company

receiving a larger assessment because of the deferment, as

elected by that company.

(c) During a period of deferment, the title insurance company

may not pay a dividend to shareholders or policyholders.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.206. PARTICIPATION RECEIPTS. (a) On receipt from a

title insurance company of payment of an assessment or partial

assessment, the association shall provide the company with a

participation receipt. A participation receipt creates liability

against the impaired title insurance company.

(b) The holder of the receipt is a general creditor of the

impaired title insurance company, except that if the amount of

assessments the association receives exceeds the amount paid for

covered claims, the holders of participation receipts have

preference over other general creditors to, and are entitled to

share pro rata in, the excess.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.207. ACCOUNTING; REPORTS; REFUND. (a) The

association shall adopt accounting procedures to show how money

received from assessments or partial assessments is used.

(b) The association shall make interim accounting reports as the

commissioner requires.

(c) The association shall make a final report to the

commissioner showing how money received from assessments or

partial assessments has been used, including a statement of any

final balance of that money. As soon as practicable after

completion of the final report, the association shall refund the

remaining balance to the holders of participation receipts as

required by Section 2602.206(b).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.208. USE OF ASSESSMENTS. (a) Money from assessments

is considered to supplement the marshalling of an impaired title

insurance company's assets to make payments on the impaired title

insurance company's behalf. The association may assess title

insurance companies or use money from assessments to pay covered

claims before the receiver exhausts the impaired title insurance

company's assets.

(b) The association may use money from assessments to negotiate

and consummate contracts of reinsurance or assumption of

liabilities or contracts of substitution to provide for

outstanding liabilities of covered claims.

(c) Except as provided by Section 2602.109, money from

assessments may not be used for the guaranty fee account.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.209. FAILURE TO PAY; COLLECTION BY COMMISSIONER. (a)

The association shall promptly report to the commissioner a

failure of a title insurance company to pay an assessment when

due.

(b) On failure of a title insurance company to pay an assessment

when due, the commissioner may either:

(1) suspend or revoke, after notice and hearing, the company's

certificate of authority to engage in business in this state; or

(2) assess an administrative penalty as provided by Chapter 84

in an amount not to exceed the greater of five percent of the

unpaid assessment each month or $100 each month.

(c) A title insurance company whose certificate of authority is

canceled or surrendered is liable for any unpaid assessments made

before the date of the cancellation or surrender.

(d) The commissioner may collect an assessment on behalf of the

association through a suit brought for that purpose.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.210. RECOVERY OF ASSESSMENT IN RATES; TAX CREDIT. (a)

A title insurance company is entitled to recover in its rates

for the succeeding calendar year amounts paid in assessments not

to exceed one percent of the company's net direct written

premiums. In promulgating or establishing rates the commissioner

shall consider assessments and refunds of assessments and shall

adjust the rates to allow for recovery under this subsection.

(b) Unless the department determines that all amounts paid as

assessments by each title insurance company have been recovered

under Subsection (a), for any amount not recovered the title

insurance company is entitled to a credit against its premium tax

under Chapter 223. The credit may be taken at a rate of 20

percent each year for five successive years following the date of

assessment and, if the title insurance company elects, may be

taken over an additional number of years.

(c) An amount of a tax credit allowed by this section that is

unclaimed may be shown in the title insurance company's books and

records as an admitted asset for all purposes, including an

annual statement under Section 862.001.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER F. COVERED CLAIMS

Sec. 2602.251. COVERED CLAIMS IN GENERAL. An unpaid claim is a

covered claim if:

(1) the claim is made by an insured under a title insurance

policy to which this chapter applies;

(2) the claim arises out of the policy and is within the

coverage and applicable limits of the policy;

(3) the title insurance company that issued the policy or

assumed the policy under an assumption certificate is an impaired

title insurance company; and

(4) the insured real property or a lien on the property is

located in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.252. CLAIM AGAINST TRUST FUNDS OR ESCROW ACCOUNT. An

unpaid claim is a covered claim if the claim:

(1) is against trust funds or an escrow account of an impaired

title insurance company or agent; and

(2) is unpaid because of a shortage of those funds or in that

account.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.253. CLAIM IN CONNECTION WITH FIDELITY OF AGENT. An

unpaid claim is a covered claim if an impaired title insurance

company is liable for the claim in connection with the fidelity

of the company's agent as authorized by Subchapter A, Chapter

2702.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.254. CERTAIN CONSERVATOR AND RECEIVER EXPENSES

COVERED. Reasonable and necessary administrative expenses

incurred by a conservator appointed by the commissioner or a

receiver appointed by a court for an unauthorized insurer

operating in this state are covered claims if the commissioner

has notified the association or the association has otherwise

become aware that:

(1) the unauthorized insurer has insufficient liquid assets to

pay those expenses; and

(2) insufficient money is available from:

(A) abandoned money under Section 443.304; and

(B) department appropriations for use in paying those expenses.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2I.007, eff. April 1, 2009.

Sec. 2602.255. CLAIMS NOT COVERED. The following are not

covered claims:

(1) an amount due a reinsurer, title insurance company,

insurance pool, or underwriting association as a subrogation

recovery or otherwise;

(2) a supplementary payment obligation incurred before a

determination is made under this chapter that a title insurance

company or agent is impaired, including:

(A) adjustment fees or expenses;

(B) attorney's fees or expenses;

(C) court costs;

(D) interest;

(E) enhanced damages, sought as a recovery against the insured,

the impaired title insurance company or agent, or the

association, that arise under Chapter 541 of this code or

Subchapter E, Chapter 17, Business & Commerce Code; and

(F) bond premiums;

(3) a shortage of trust funds or in an escrow account resulting

from the insolvency of a financial institution;

(4) exemplary, extracontractual, or bad faith damages awarded

against an insured or title insurance company by a court

judgment;

(5) a claim under Section 2602.252 by a claimant who has a lien

against the real property that was the subject of the transaction

from which the claim arises, unless the lien is held to be

invalid as a matter of law;

(6) a claim under Section 2602.251, 2602.252, or 2602.253 by a

claimant who caused or substantially contributed to the

claimant's loss by the claimant's action or omission; and

(7) a claim filed with the association after the final date set

by the court for the filing of claims against a receiver of an

impaired title insurance company or agent.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.256. AMOUNT OF COVERED CLAIM; LIMIT. (a) A covered

claim under Section 2602.251 or 2602.253 may not exceed the

lesser of $250,000 for each claimant or $250,000 for each policy.

(b) A covered claim under Section 2602.252 may not exceed the

lesser of $250,000 for each claimant or the amount of money

actually delivered to the impaired title insurance company or

agent as trust funds or an escrow account for each claimant in a

transaction from which the claim arises, except that the

cumulative amount of covered claims arising from a single

transaction may not exceed $250,000.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.257. EXHAUSTION OF OTHER RIGHTS REQUIRED. (a) A

person having a covered claim that is also a claim against a

title insurance company under law or under an insurance policy

other than a policy of an impaired title insurance company must

exhaust the person's rights under law or the policy before

asserting the covered claim under this chapter.

(b) The amount payable on the covered claim is reduced by the

amount of any recovery under law or the policy.

(c) Notwithstanding any other provision, to avoid undue hardship

to a claimant the association may authorize payment of a covered

claim against an impaired agent without regard to the liability

of any title insurance company or coverage under any insurance

policy, subject to the approval of the receivership court or

commissioner, as applicable. On payment, the association is in

all respects subrogated to the rights and claims of the claimant.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.258. CERTAIN MONEY AUTHORIZED FOR USE IN PAYING

COVERED CLAIM; LIMIT. (a) Money from assessments or guaranty

fees is liable only for the difference between the amount of

covered claims and the amount of assets marshalled by a receiver

or conservator for payment to holders of covered claims.

(b) In an ancillary receivership in this state, money from

assessments is liable only for the difference between the amount

of covered claims and the amount of assets marshalled by

receivers in other states for payment of covered claims in this

state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.259. STAY OF PROCEEDINGS; CERTAIN DECISIONS NOT

BINDING. (a) To permit the receiver or association to properly

defend a pending cause of action, a proceeding in which an

impaired title insurance company is a party or is obligated to

defend a party in a court in this state, other than a proceeding

directly related to the receivership or instituted by the

receiver, is stayed for:

(1) a six-month period beginning on the later of the date of the

designation of impairment or the date an ancillary proceeding is

brought in this state; and

(2) any subsequent period as determined by the court.

(b) If a covered claim arises from a judgment, order, verdict,

finding, or other decision based on the default of an impaired

title insurance company or its failure to defend an insured, the

association on its own behalf or on behalf of the insured may

apply to the court or administrator that made the decision to

have the decision set aside and may defend the claim on its

merits.

(c) In a proceeding considering a covered claim, a judgment

against an insured taken after the date the delinquency

proceeding begins or a conservator is appointed is not evidence

of liability or of the amount of damages, and a default or

consent judgment against an insured or the impaired title

insurance company or a settlement, release, or judgment entered

into by the insured or the impaired title insurance company does

not bind the association and is not evidence of liability or of

the amount of damages in connection with a claim brought against

the association or another party under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.260. ADMISSIBILITY OF PAYMENT. In a lawsuit brought

by a conservator or receiver of an impaired title insurance

company or agent to recover assets of the company or agent, the

fact that a claim against the company or agent has been or will

be paid under this chapter is not admissible and may not be

placed before a jury by evidence, argument, or reference.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER G. ASSOCIATION POWERS AND DUTIES RELATING TO COVERED

CLAIMS

Sec. 2602.301. GENERAL POWERS AND DUTIES OF ASSOCIATION IN

CONNECTION WITH PAYMENT OF COVERED CLAIMS. (a) The association

shall:

(1) investigate a claim brought against the association, the

commissioner, or a special deputy receiver appointed under

Chapter 443 if the claim involves or may involve the

association's rights and obligations under this chapter; and

(2) adjust, compromise, settle, and pay a covered claim to the

extent of the association's obligation, and deny all other

claims.

(b) The association may review a settlement, release, or

judgment to which an impaired title insurance company or agent or

its insured was a party to determine the extent to which the

settlement, release, or judgment is contested.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2I.008, eff. April 1, 2009.

Sec. 2602.302. PAYMENT OF COVERED CLAIMS. (a) The association

shall pay covered claims:

(1) existing before the determination of impairment; or

(2) arising on or before:

(A) the date of cancellation of the impaired title insurance

company's policies; or

(B) the claim deadline for covered claims against an impaired

agent.

(b) The court in which the receivership proceedings are pending

shall set, as applicable:

(1) the date of cancellation of the policies, which may not be

later than the fifth anniversary of the date of determination of

impairment; or

(2) the claim deadline, which may not be later than the first

anniversary of the date of determination of impairment.

(c) Subject to the approval of the commissioner, the association

shall establish:

(1) procedures for filing claims with the association; and

(2) acceptable forms of proof of covered claims.

(d) The association shall pay claims in the order the

association considers reasonable, including payment as claims are

received from the claimants or in groups or categories of claims.

(e) The association may not pay a claimant an amount exceeding

the amount of the claimant's covered claim.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.303. SERVICING FACILITY. (a) The association may

handle claims through its employees or through one or more title

insurance companies or other persons designated, subject to the

approval of the commissioner, as a servicing facility.

(b) A title insurance company may decline designation as a

servicing facility.

(c) The association shall reimburse a servicing facility for:

(1) obligations of the association paid by the facility; and

(2) expenses incurred by the facility in handling claims for the

association.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.304. ADVANCE AS LOAN. Money advanced by the

association under this chapter is considered a special fund loan

to the impaired title insurance company or agent for payment of

covered claims and does not become an asset of the title

insurance company or agent. The loan is repayable to the extent

money from the title insurance company or agent is available.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.305. ASSOCIATION IN PLACE OF IMPAIRED TITLE INSURANCE

COMPANY OR AGENT. (a) To the extent of the association's

obligation on a covered claim, the association stands in the

place of the impaired title insurance company or agent and has

all the rights, duties, and obligations of the company or agent

as if the company or agent were not impaired.

(b) In performing its obligations under this chapter, the

association is not considered:

(1) to be engaged in the business of insurance;

(2) to have assumed or succeeded to a liability of the impaired

title insurance company or agent; or

(3) to otherwise stand in the place of the impaired title

insurance company or agent, including as to whether the

association is subject to personal jurisdiction of the courts of

another state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.306. ASSIGNMENT OF CLAIMANT'S RIGHTS. (a) Any cause

of action or other right of the holder of a covered claim arising

from the occurrence on which the claim is based is assigned to

the association on the holder's acceptance of:

(1) the association's payment of the claim; or

(2) a benefit of a contract by the association providing for

reinsurance or assumption of liabilities or for substitution.

(b) Rights are assigned to the association under Subsection (a)

to the extent of the amount accepted or the value of the benefit

provided.

(c) The association may assign the rights acquired under this

section to the title insurance company executing the reinsurance,

assumption, or substitution agreement.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.307. SETTLEMENT BY ASSOCIATION BINDING; PRIORITY OF

CLAIM AND EXPENSES. (a) The settlement of a covered claim by

the association binds the receiver or statutory successor of an

impaired title insurance company.

(b) The court shall give the covered claim the same priority

against assets of the impaired title insurance company that the

claim would have had in the absence of this chapter.

(c) The association's expenses in handling claims have the same

priority as the receiver's expenses.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.308. REPORT TO RECEIVER. The association shall

periodically file with the receiver of an impaired title

insurance company a statement of covered claims paid by the

association and an estimate of claims anticipated against the

association. The statement preserves the rights of the

association against the assets of the company.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER H. CONSERVATOR OR RECEIVER POWERS AND DUTIES RELATING

TO COVERED CLAIMS

Sec. 2602.351. DETERMINATION OF CONSERVATOR CONCERNING

REINSURANCE, ASSUMPTION, OR SUBSTITUTION. A conservator

appointed to handle the affairs of an impaired title insurance

company or agent shall determine whether covered claims should or

can be provided for in whole or in part by reinsurance,

assumption, or substitution.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.352. NOTICE OF DETERMINATION CONCERNING ACTUAL

PAYMENT. (a) On determination by the conservator that covered

claims should be actually paid, the conservator shall give notice

of the determination to holders of covered claims.

(b) The conservator shall mail the notice to each holder of a

covered claim at the most recent address shown in the impaired

title insurance company's or agent's records, except that if

those records do not show the claimant's address the conservator

may give notice by publication in a newspaper of general

circulation.

(c) The notice must state a date, not earlier than the 91st day

after the date of the mailing or publication of the notice,

before which the claimant must file a claim with the conservator.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.353. FILING OF COVERED CLAIM. The conservator may

require in whole or in part that claimants file:

(1) sworn claim forms; and

(2) additional information or evidence reasonably necessary for

the conservator to determine the legality of or amount due under

a covered claim.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.354. CLAIM BY PERSON WITH CAUSE OF ACTION AGAINST

INSURED. (a) On determination by the conservator that covered

claims should be actually paid or on order of the court to the

receiver to give notice for the filing of claims, a person having

a cause of action that constitutes a covered claim against an

insured of the impaired title insurance company under a title

insurance policy issued or assumed by the company may file the

claim with the receiver or conservator, regardless of whether the

claim is unliquidated or undetermined.

(b) A claim under this section may be approved as a covered

claim if:

(1) it may be reasonably inferred from the proof presented that

the claimant would be able to obtain a judgment on the cause of

action against the insured;

(2) the claimant provides suitable proof that no valid claim

exists against the impaired title insurance company arising from

the cause of action other than claims already made; and

(3) the total liability of the impaired title insurance company

to all claimants under the same title insurance policy does not

exceed the amount of the company's total liability if the company

were not in liquidation, rehabilitation, or conservation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2602.355. REPORT TO ASSOCIATION. (a) A receiver of an

impaired title insurance company or agent shall periodically

submit a list of claims to the association or a similar

organization in another state.

(b) Notice of a claim to the receiver is considered notice to

the association.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER I. OPERATION OF IMPAIRED TITLE INSURANCE COMPANY OR

AGENT

Sec. 2602.401. ISSUANCE OR RENEWAL OF POLICIES. (a) If an

assessment has been made under this chapter for an impaired title

insurance company or association funds have been provided for the

company, the company, on release from the supervision,

rehabilitation, conservatorship, receivership, or other

proceeding in which the company was found by a court of competent

jurisdiction to be insolvent or otherwise unable to pay

obligations as they come due, may not issue a new or renewal

insurance policy until the company:

(1) has repaid pro rata in full to each holder of a

participation receipt the assessment amount paid by the receipt

holder or its assignee; and

(2) has repaid in full the amount of guaranty fees paid by the

association.

(b) If an assessment has been made under this chapter for an

impaired agent or guaranty fees have been provided for the

impaired agent, the agent, on release from the supervision,

conservatorship, rehabilitation, receivership, or other

proceeding in which the agent was found by a court of competent

jurisdiction to be insolvent or otherwise unable to pay

obligations as they come due, subject to dischargeability, may

not act as an agent until the agent has repaid in full the amount

of guaranty fees paid by the association.

(c) Notwithstanding Subsections (a) and (b), on application of

the association and after hearing, the commissioner may permit

the impaired title insurance company or agent to issue new

policies as provided by a plan of operation for repayment. In

approving the plan, the commissioner may restrict the issuance of

new or renewal policies as the commissioner considers necessary

to implement the plan.

(d) Not later than the 11th day before the date of a hearing

under Subsection (c), the commissioner shall give notice of the

hearing to the association. The commissioner shall give 10 days'

notice of the hearing to title insurance companies to whom

participation receipts were issued for an assessment made for the

benefit of the released title insurance company. The association

and title insurance companies are entitled to appear at and

participate in the hearing.

(e) Money recovered against an impaired title insurance company

under this section shall be repaid to the title insurance

companies that paid assessments in relation to the impaired title

insurance company on return of the participation receipt.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1025, Sec. 9, eff. September 1, 2009.

Sec. 2602.402. DISTRIBUTIONS TO SHAREHOLDERS AND AFFILIATES.

(a) An impaired or insolvent title insurance company may not

make a distribution to shareholders until the association has

recovered the total amount of valid claims for money spent in

exercising the association's powers and performing the

association's duties under this chapter with respect to that

company, plus interest on that amount.

(b) Except as otherwise provided by this section, the receiver

appointed under an order of receivership of a title insurance

company domiciled in this state may recover on behalf of the

company from an affiliate that controlled the company the amount

of a distribution, other than a stock dividend the company paid

on its capital stock, made during the five years preceding the

date of the petition for liquidation or rehabilitation.

(c) A person who was an affiliate that controlled the title

insurance company when the distribution described by Subsection

(b) was paid is liable for the amount of the distribution

received. A person who was an affiliate that controlled the title

insurance company when the distribution was declared is liable

for the amount of the distribution the affiliate would have

received if the distribution had been paid immediately. Two or

more persons liable for the same distribution are jointly and

severally liable. If a person liable under this subsection is

insolvent, all of the affiliates that controlled the insolvent

person when the distribution was paid are jointly and severally

liable for any resulting deficiency in the amount recovered from

the insolvent person.

(d) The maximum amount recoverable under Subsections (b) and (c)

is the amount needed in excess of all other available assets of

the insolvent title insurance company to pay the company's

contractual obligations.

(e) The receiver may not recover a distribution under Subsection

(b) if the title insurance company shows that:

(1) the distribution was lawful and reasonable on the date of

payment; and

(2) the company did not know and could not reasonably have known

that the distribution might adversely affect the ability of the

company to fulfill its contractual obligations.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.079, eff. September 1, 2005.

Sec. 2602.403. ASSETS ATTRIBUTABLE TO COVERED POLICIES. (a)

For the purposes of this section, assets attributable to covered

policies are the proportion of the assets that the reserves that

should have been established for the covered policies bear to the

reserves that should have been established for all insurance

policies written by the impaired or insolvent title insurance

company.

(b) To perform its obligations under this chapter, the

association is considered a creditor of the impaired or insolvent

title insurance company to the extent of assets attributable to

covered policies, less any amount that the association recovers

as a subrogee under this chapter.

(c) Assets of the impaired or insolvent title insurance company

attributable to covered policies shall be used to continue all

covered policies and pay all contractual obligations of the

impaired or insolvent company as required by this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER J. ADDITIONAL DUTIES OF ASSOCIATION

Sec. 2602.451. APPLICABILITY. This subchapter applies, at the

commissioner's discretion and regardless of whether there are

covered claims against an agent, to any agent that is designated

by the commissioner as an impaired agent.

Added by Acts 2009, 81st Leg., R.S., Ch.

1025, Sec. 10, eff. September 1, 2009.

Sec. 2602.452. ACTIONS FOR CERTAIN AGENTS. (a) The

commissioner may direct the association, at the association's

expense and on behalf of an impaired agent, to:

(1) close real estate transactions;

(2) disburse escrow funds;

(3) record documents; and

(4) issue final title insurance policies.

(b) The association may employ or retain a person in accordance

with Section 2602.103(a).

Added by Acts 2009, 81st Leg., R.S., Ch.

1025, Sec. 10, eff. September 1, 2009.

Sec. 2602.453. AUTHORITY OF ASSOCIATION; COOPERATION OF

OFFICERS, OWNERS, AND EMPLOYEES. (a) On the direction of the

commissioner under Section 2602.452, the association may

implement any direction made by the commissioner and may access

all books, records, accounts, networks, and electronic document

storage and management systems as necessary to implement the

commissioner's direction.

(b) Any present or former officer, manager, director, trustee,

owner, employee, or agent of the agent, or any other person with

authority over or in charge of any segment of the agent's

affairs, shall cooperate with the association. For purposes of

this subsection:

(1) "Person" includes a person who exercised or exercises

control directly or indirectly over activities of the agent

through a holding company or other affiliate of the agent.

(2) "Cooperate" means:

(A) replying promptly in writing to any request for information

from the association within the period established in the

request; and

(B) making available to the association any books, accounts,

documents, or other records or information of, or relating to,

the agent within the period set in the request.

(c) A person who fails to cooperate as required under Subsection

(b) is subject to sanctions under Chapter 82, in addition to all

other sanctions available under law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1025, Sec. 10, eff. September 1, 2009.



CHAPTER 2651. TITLE INSURANCE AGENTS AND DIRECT OPERATIONS

INSURANCE CODE

TITLE 11. TITLE INSURANCE

SUBTITLE D. TITLE INSURANCE PROFESSIONALS

CHAPTER 2651. TITLE INSURANCE AGENTS AND DIRECT OPERATIONS

SUBCHAPTER A. TITLE INSURANCE AGENT'S LICENSE

Sec. 2651.001. LICENSE AND BOND OR DEPOSIT REQUIRED. (a) An

individual, firm, association, or corporation may not act in this

state as a title insurance agent for a title insurance company

unless the individual or entity:

(1) holds a license as an agent issued by the department; and

(2) maintains a surety bond or deposit required under Subchapter

C.

(b) A title insurance company may not allow or permit an

individual, firm, association, or corporation to act as its agent

in this state unless the individual or entity complies with this

section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.002. LICENSE APPLICATION. (a) Before an initial

license is issued to an individual, firm, association, or

corporation to act as an agent in this state for a title

insurance company, the company must file an application for an

agent's license with the department on forms provided by the

department.

(b) The application must be:

(1) accompanied by a nonrefundable license fee; and

(2) signed and sworn to by the title insurance company and by

the proposed agent.

(c) The completed application must state that:

(1) the proposed agent is:

(A) an individual who is a bona fide resident of this state;

(B) an association or firm composed only of Texas residents; or

(C) a Texas corporation or a foreign corporation authorized to

engage in business in this state;

(2) the proposed agent has unencumbered assets in excess of

liabilities, exclusive of the value of abstract plants, as

required by Section 2651.012;

(3) the proposed agent, including a corporation's managerial

personnel, if applicable, has reasonable experience or

instruction in the field of title insurance;

(4) the title insurance company:

(A) knows that the proposed agent has a good business reputation

and is worthy of the public trust; and

(B) is unaware of any fact or condition that disqualifies the

proposed agent from receiving a license; and

(5) the proposed agent qualifies as a title insurance agent

under this chapter.

(d) Except as provided by Section 2651.0021(e), an agent

applying for an initial license under this subchapter must

provide evidence that the agent and its management personnel have

successfully completed a professional training program that

complies with Section 2651.0021. The program must have been

completed within one year preceding the date of application.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1025, Sec. 11, eff. September 1, 2009.

Sec. 2651.0021. PROFESSIONAL TRAINING PROGRAM. (a) The

commissioner shall adopt by rule a professional training program

for a title insurance agent and the management personnel of the

title insurance agent.

(b) The professional training program must be designed to

provide information regarding:

(1) the basic principles and coverages related to title

insurance;

(2) recent and prospective changes in those principles and

coverages;

(3) applicable rules and laws;

(4) proper conduct of the license holder's title insurance

business;

(5) accounting principles and practices and financial

responsibilities and practices relevant to title insurance; and

(6) the duties and responsibilities of a title insurance agent.

(c) Professional training program hours may be used to satisfy

the continuing education requirements established under Section

2651.204.

(d) A professional training program course must be offered by:

(1) a statewide title insurance association, statewide title

agents' association or professional association, or local chapter

of a statewide title insurance or title agents' association or

professional association;

(2) an accredited college or university;

(3) a career school or college as defined by Section 132.001,

Education Code;

(4) the State Bar of Texas;

(5) an educational publisher;

(6) a title insurance company authorized to engage in business

in this state;

(7) a company that owns one or more title insurance companies

authorized to engage in business in this state;

(8) a public school system in this state; or

(9) an individual accredited as an instructor by an entity

described by Subdivisions (1)-(8).

(e) An individual is exempt from the professional training

requirement of this section if the individual has held in this

state for at least five years a position as management personnel

with a title insurance agent, or a comparable position, as

determined under rules adopted by the commissioner.

Added by Acts 2009, 81st Leg., R.S., Ch.

1025, Sec. 12, eff. September 1, 2009.

Sec. 2651.003. LICENSE AND RENEWAL FEES. (a) The department

shall prescribe the license fee in an amount not to exceed $50.

(b) License fees, and renewal fees collected under this

subchapter, shall be deposited to the credit of the Texas

Department of Insurance operating account to be used by the

department to enforce this chapter and any other law of this

state that regulates title insurance agents.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.004. LICENSE ISSUANCE. The department shall issue a

license if the department determines, based on the application

and the department's investigation, that the requirements of

Section 2651.002 are satisfied.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.005. DUPLICATE LICENSE. (a) The department shall

collect in advance a fee from a title insurance agent who

requests a duplicate license.

(b) The department shall prescribe the fee in an amount not to

exceed $20.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.006. LICENSE TERM. Unless a system of staggered

license renewal is adopted under Section 4003.002, a license

issued under this subchapter expires on June 1 after the second

anniversary of the date of issuance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.007. LICENSE RENEWAL. (a) A title insurance agent

may renew a license by:

(1) filing a completed license renewal application form with the

department; and

(2) paying the nonrefundable license renewal fee to the

department.

(b) The department shall prescribe the license renewal

application form.

(c) The department shall prescribe the license renewal fee in an

amount not to exceed $50.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.008. RECORDS OF AGENTS. The department shall maintain

a record of the name and address of each title insurance agent

licensed by the department in a manner that ensures that the

agents appointed by any company authorized to engage in the

business of title insurance in this state may be conveniently

ascertained and inspected by any person on request.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.009. MULTIPLE APPOINTMENTS. (a) A licensed title

insurance agent may be appointed to represent additional title

insurance companies.

(b) Any additional title insurance company must notify the

department of the appointment in the manner prescribed by the

department. The agent must include with the notice a

nonrefundable fee for each additional appointment. The department

shall prescribe the fee in an amount not to exceed $16.

(c) The appointment is effective on the eighth day following the

date the department receives the completed notice of appointment

and the fee, unless the department rejects the appointment. If

the department rejects the appointment, the department shall

state in writing the reasons for rejection not later than the

seventh day after the date on which the department receives the

completed notice of appointment.

(d) A title insurance company may not permit an agent appointed

by the company to write, sign, or deliver title insurance until

the agent's appointment is effective.

(e) The appointment remains effective, without the necessity of

renewal, until the appointment:

(1) is terminated by the title insurance company as provided by

this section; or

(2) is otherwise terminated under this subchapter.

(f) A renewal license issued to an agent authorizes the agent to

represent and act for the title insurance companies for which the

agent holds appointments until the appointments are terminated,

and the agent is considered to be the agent of the appointing

companies for purposes of this subchapter.

(g) When a title insurance company terminates the appointment of

an agent, the company shall immediately file with the department

a statement that contains:

(1) the facts relating to the termination of the appointment;

and

(2) the effective date and reason for the termination.

(h) On receipt of the statement, the department shall terminate

the appointment of the agent to represent that title insurance

company in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.010. SUSPENSION OF LICENSE. The department shall

suspend the license of a title insurance agent during any period

in which the agent does not have a valid appointment. The

department shall end the suspension when the department receives

an acceptable notice of a valid appointment.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.011. PRIVILEGED COMMUNICATIONS; FINANCIAL INFORMATION.

(a) Any information, including a document, record, or

statement, and including information provided to or received from

the commissioner under Subsection (b) or (c), or any other

information required or permitted to be made or disclosed to or

by the department under this subchapter, other than Section

2651.001, is not public information subject to Chapter 552,

Government Code, except to the extent described by Subsection

(b), and is a privileged communication and may not be disclosed

to the public except as evidence in an administrative hearing or

proceeding. This subsection does not apply to a document,

record, or statement required to be made or disclosed to the

department under Chapter 36.

(b) A title insurance company may provide information to the

commissioner about a financial matter that would reasonably call

into question the solvency of a title agent that the title

insurance company appointed. Each title insurance company shall

provide annually to the department a list of officers authorized

to provide to the department the information under this

subsection. Information provided under this subsection is not

subject to Chapter 552, Government Code, except that the

commissioner may release information that the commissioner

received under this subsection to a title insurance company that

has appointed, or that is considering appointing, the title

agent. The commissioner may also release information that the

commissioner received under this subsection to a title agent

under Section 2651.206, Insurance Code, if the information is

evidence on which an audit report or examination report relies.

A title insurance company that receives information under this

subsection may not release the information except under a

subpoena issued by a court of competent jurisdiction.

(c) Each title insurance agent shall provide the department, on

a quarterly basis, with a copy of the agent's quarterly

withholding tax report furnished by the agent to the United

States Internal Revenue Service. The title insurance agent must

also provide to the department proof of the payment of the tax.

An agent that does not have employees shall certify to the

department on a quarterly basis that there has not been a

material change in the agent's financial condition.

(d) The commissioner by rule may prescribe the types of

information under Subsections (b) and (c) that are privileged

under Subsection (a).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1025, Sec. 13, eff. September 1, 2009.

For contingent effect of this section, see Subsection (j).

For expiration of Subsections (g) and (i), see Subsection (i).

Sec. 2651.012. UNENCUMBERED ASSETS. (a) In this section:

(1) "Principal office" means a principal office of the business

organization, unincorporated association, sole proprietorship, or

partnership in this state in which the decision makers for the

organization conduct the daily affairs of the organization. The

presence of an agency or representative does not establish a

principal office.

(2) "Unencumbered assets" means:

(A) cash or cash equivalents;

(B) liquid assets that have a readily determinable market value

and that do not have any lien against them;

(C) real estate, in excess of any encumbrances;

(D) investments, such as mutual funds, certificates of deposit,

and stocks and bonds;

(E) a surety bond, the form and content of which shall be

prescribed by the commissioner in accordance with this code;

(F) a deposit made in accordance with Section 2651.102; and

(G) a letter of credit that meets the requirements of Section

493.104(b)(2)(C).

(b) The unencumbered assets required under this section are

reserves for contingencies. The reserves must be deducted from

premiums for purposes of proceedings conducted under Subchapter

D, Chapter 2703. The reserves may only be spent or released:

(1) as permitted by the commissioner if the agent is declared

impaired;

(2) if the agent merges or consolidates with another agent who

maintains the amount of unencumbered assets that would be

required for the survivor of the merger or consolidation;

(3) if the agent surrenders the agent's license under Section

2651.201 and the rules adopted under that section; or

(4) if the agent is liquidated.

(c) Except as provided by Subsection (d), an agent must maintain

unencumbered assets with a market value in excess of liabilities,

exclusive of the value of abstract plants, in the following

amounts unless the commissioner establishes lesser amounts by

rule:

(1) if the agent maintains its principal office in a county with

a population of 10,000 or more but less than 50,000: $25,000;

(2) if the agent maintains its principal office in a county with

a population of 50,000 or more but less than 200,000: $50,000;

(3) if the agent maintains its principal office in a county with

a population of 200,000 or more but less than one million:

$100,000; and

(4) if the agent maintains its principal office in a county with

a population of one million or more: $150,000.

(d) Except as provided by the commissioner by rule, an agent

that maintains its principal office in a county with a population

of less than 10,000 is exempt from this section.

(e) An agent that maintains a principal office in more than one

county must meet the asset standards for the largest county for

which the agent will hold a license.

(f) An agent may elect to:

(1) maintain unencumbered assets as required by this section; or

(2) place a deposit with the department as authorized by Section

2652.102.

(g) An agent that holds a license on September 1, 2009, and that

has held the license for at least three years as of that date is

not required to comply with Subsection (c) on September 1, 2009,

but shall increase the unencumbered assets held by the agent, or

make and increase the required deposit, until the agent is in

compliance with the required capitalization amounts in accordance

with the schedule established under this subsection. The agent

must hold unencumbered assets, or make a deposit in an amount,

such that:

(1) if the agent has been licensed at least three years but less

than four years:

(A) the agent has at least 33 percent of the required

capitalization amount on September 1, 2010;

(B) the agent has at least 66 percent of the required

capitalization amount on September 1, 2011; and

(C) the agent has at least 100 percent of the required

capitalization amount on September 1, 2012;

(2) if the agent has been licensed at least four years but less

than five years:

(A) the agent has at least 25 percent of the required

capitalization amount on September 1, 2010;

(B) the agent has at least 50 percent of the required

capitalization amount on September 1, 2011;

(C) the agent has at least 75 percent of the required

capitalization amount on September 1, 2012; and

(D) the agent has at least 100 percent of the required

capitalization amount on September 1, 2013;

(3) if the agent has been licensed at least five years but less

than six years:

(A) the agent has at least 20 percent of the required

capitalization amount on September 1, 2010;

(B) the agent has at least 40 percent of the required

capitalization amount on September 1, 2011;

(C) the agent has at least 60 percent of the required

capitalization amount on September 1, 2012;

(D) the agent has at least 80 percent of the required

capitalization amount on September 1, 2013; and

(E) the agent has at least 100 percent of the required

capitalization amount on September 1, 2014;

(4) if the agent has been licensed at least six years but less

than seven years:

(A) the agent has at least 16.66 percent of the required

capitalization amount on September 1, 2010;

(B) the agent has at least 33.32 percent of the required

capitalization amount on September 1, 2011;

(C) the agent has at least 49.98 percent of the required

capitalization amount on September 1, 2012;

(D) the agent has at least 66.64 percent of the required

capitalization amount on September 1, 2013;

(E) the agent has at least 83.3 percent of the required

capitalization amount on September 1, 2014; and

(F) the agent has at least 100 percent of the required

capitalization amount on September 1, 2015;

(5) if the agent has been licensed at least seven years but less

than eight years:

(A) the agent has at least 14.29 percent of the required

capitalization amount on September 1, 2010;

(B) the agent has at least 28.58 percent of the required

capitalization amount on September 1, 2011;

(C) the agent has at least 42.87 percent of the required

capitalization amount on September 1, 2012;

(D) the agent has at least 57.16 percent of the required

capitalization amount on September 1, 2013;

(E) the agent has at least 71.45 percent of the required

capitalization amount on September 1, 2014;

(F) the agent has at least 85.74 percent of the required

capitalization amount on September 1, 2015; and

(G) the agent has at least 100 percent of the required

capitalization amount on September 1, 2016;

(6) if the agent has been licensed at least eight years but less

than nine years:

(A) the agent has at least 12.5 percent of the required

capitalization amount on September 1, 2010;

(B) the agent has at least 25 percent of the required

capitalization amount on September 1, 2011;

(C) the agent has at least 37.5 percent of the required

capitalization amount on September 1, 2012;

(D) the agent has at least 50 percent of the required

capitalization amount on September 1, 2013;

(E) the agent has at least 62.5 percent of the required

capitalization amount on September 1, 2014;

(F) the agent has at least 75 percent of the required

capitalization amount on September 1, 2015;

(G) the agent has at least 87.5 percent of the required

capitalization amount on September 1, 2016; and

(H) the agent has at least 100 percent of the required

capitalization amount on September 1, 2017; and

(7) if the agent has been licensed at least nine years:

(A) the agent has at least 11.11 percent of the required

capitalization amount on September 1, 2010;

(B) the agent has at least 22.22 percent of the required

capitalization amount on September 1, 2011;

(C) the agent has at least 33.33 percent of the required

capitalization amount on September 1, 2012;

(D) the agent has at least 44.44 percent of the required

capitalization amount on September 1, 2013;

(E) the agent has at least 55.55 percent of the required

capitalization amount on September 1, 2014;

(F) the agent has at least 66.66 percent of the required

capitalization amount on September 1, 2015;

(G) the agent has at least 77.77 percent of the required

capitalization amount on September 1, 2016;

(H) the agent has at least 88.88 percent of the required

capitalization amount on September 1, 2017; and

(I) the agent has at least 100 percent of the required

capitalization amount on September 1, 2018.

(h) If the agent has been licensed less than three years as of

September 1, 2009, the agent must have:

(1) at least 50 percent of the required capitalization amount

required under Subsection (c) on September 1, 2010; and

(2) 100 percent of that required capitalization amount on

September 1, 2011.

(i) This subsection and Subsection (g) expire September 2, 2018.

(j) Notwithstanding any other provision of this section, this

section takes effect only after the commissioner adopts the form,

content, and procedures for use of the surety bond authorized

under Subsection (a). The commissioner by rule shall establish

the procedures for making, filing, using, and paying for the

surety bond. Notwithstanding Subsections (g) and (h), the

commissioner by rule may extend the dates established under those

subsections as necessary to comply with this subsection.

Added by Acts 2009, 81st Leg., R.S., Ch.

1025, Sec. 14, eff. September 1, 2009.

Sec. 2651.013. DIVISION OF PREMIUM HELD IN TRUST; RULES. (a)

The funds held by a title insurance agent that are owed to a

title insurance company, another title insurance agent, or a

direct operation arising from a division of premium, whether as

determined under rules adopted by the commissioner or by

agreement among the parties, are considered to be held in trust

for the title insurance company, other title insurance agent, or

direct operation.

(b) This section does not require, and the commissioner may not

require by rule, that funds described by Subsection (a) be held

in a separate account subject to an external audit. This section

does not affect the department's or association's authority to

examine or audit a title agent or direct operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1025, Sec. 14, eff. September 1, 2009.

SUBCHAPTER B. DIRECT OPERATION LICENSE

Sec. 2651.051. LICENSE REQUIRED. (a) A title insurance company

may not own or lease and operate an abstract plant or participate

in a bona fide joint abstract plant operation in a county in this

state unless the company holds a license as a direct operation

issued by the department for that county.

(b) A title insurance company may not write, sign, or deliver

title insurance in a county in which the company operates an

abstract plant until the department has issued a direct operation

license to the company.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.052. LICENSE APPLICATION. (a) Before a direct

operation license is issued to a title insurance company, the

company must file an application for a direct operation license

on forms provided by the department.

(b) The application must be:

(1) accompanied by a nonrefundable license fee; and

(2) signed and sworn to by the title insurance company.

(c) The completed application must state that:

(1) the title insurance company is a Texas corporation or a

foreign corporation holding a certificate of authority to insure

titles to real property in this state and meets the requirements

of this title; and

(2) the abstract plant to be licensed:

(A) complies with department requirements relating to abstract

plants; and

(B) has been approved by the department.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.053. LICENSE AND RENEWAL FEES. (a) The department

shall prescribe the license fee in an amount not to exceed $50.

(b) License fees, and renewal fees collected under this

subchapter, shall be deposited to the credit of the Texas

Department of Insurance operating account to be used by the

department to enforce this chapter and the laws of this state

that regulate title insurance agents and title insurance

companies.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.054. LICENSE TERM. Unless a system of staggered

license renewal is adopted, a license issued under this

subchapter expires on the second June 1 following the date of

issuance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.055. LICENSE RENEWAL. (a) On or before the

expiration date of a license issued under this subchapter, a

title insurance company may renew the license by:

(1) certifying to the department each county and address at

which the company operates the abstract plant for each license to

be renewed;

(2) filing a completed renewal application; and

(3) paying a nonrefundable license renewal fee for each license.

(b) The department shall provide the forms used under this

section.

(c) The department shall prescribe the license renewal fee in an

amount not to exceed $50.

(d) If a license has been expired for 90 days or less, the

license holder may renew the license by paying to the department

the required nonrefundable renewal fee and a nonrefundable fee

equal to one-half of the original license fee.

(e) If a license has been expired for more than 90 days, the

license may not be renewed.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.056. CEASING OPERATION OF ABSTRACT PLANT; REQUEST FOR

LICENSE CANCELLATION. If a title insurance company ceases to

operate a licensed abstract plant, the company shall immediately

notify the department in writing and request cancellation of the

license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.057. AUTOMATIC TERMINATION OF LICENSES. If a title

insurance company surrenders the company's certificate of

authority or if the certificate of authority is revoked by the

department, all licenses of the company's abstract plants

automatically terminate.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.058. RECORDS OF DIRECT OPERATIONS. The department

shall maintain a record of the county and address of each

location at which a title insurance company operates an abstract

plant in a manner that ensures that the abstract plants may be

conveniently ascertained and inspected by any person on request.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.059. USE OF AGENTS NOT PROHIBITED. This subchapter

does not prohibit a title insurance company from issuing title

insurance through a licensed title insurance agent.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER C. BOND AND DEPOSIT REQUIREMENTS

Sec. 2651.101. BOND REQUIRED. (a) Each licensed title

insurance agent and direct operation shall make, file, and pay

for a surety bond payable to the department and issued by a

corporate surety company authorized to write surety bonds in this

state. The bond shall obligate the principal and surety to pay

for any pecuniary loss sustained by:

(1) any participant in an insured real property transaction

through an act of fraud, dishonesty, theft, embezzlement, or

wilful misapplication by a title insurance agent or direct

operation; or

(2) the department as a result of any administrative expense

incurred in a receivership of a title insurance agent or direct

operation.

(b) The amount of the bond must be the greater of:

(1) $10,000; or

(2) an amount equal to 10 percent of the gross premium written

by the title insurance agent or direct operation in accordance

with the latest statistical report to the department but not to

exceed $100,000.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.102. ALTERNATIVE TO BOND. (a) Instead of the bond

required by Section 2651.101, a title insurance agent or direct

operation may deposit with the department:

(1) cash;

(2) irrevocable letters of credit issued by a financial

institution in this state that is insured by an agency of the

United States; or

(3) securities approved by the department.

(b) The cash, letters of credit, or securities deposited under

this section are subject to the conditions required for a bond

under Section 2651.101.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.103. EXAMINATION OF LOSS COVERED BY BOND OR DEPOSIT.

(a) At any time it appears that a loss covered by a bond or

deposit has occurred, the department may require the title

insurance agent or direct operation to appear in Travis County,

with records the department determines to be proper, for an

examination.

(b) The department shall specify a date for the examination that

is not earlier than the 10th day or later than the 15th day after

the date of service of notice of the requirement to appear.

(c) If after the examination the department determines that a

loss covered by the bond or deposit has occurred, the department

shall immediately notify the surety on the bond, if applicable,

and prepare a written statement of the facts of the loss and

deliver the statement to the attorney general.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.104. INVESTIGATION BY ATTORNEY GENERAL. (a) On

receipt of a written statement under Section 2651.103, the

attorney general shall investigate the charges and, on

determining that a loss covered by the bond or deposit has

occurred, shall enforce the liability by collecting against the

deposited cash or securities or by filing suit on the bond.

(b) A suit brought under this section shall be filed in the name

of the department in Travis County for the benefit of all parties

who have suffered any loss covered by the bond or deposit.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER D. ANNUAL AUDIT

Sec. 2651.151. ANNUAL AUDIT OF TRUST FUND ACCOUNTS: TITLE

INSURANCE AGENTS AND DIRECT OPERATIONS. (a) Each title

insurance agent and direct operation shall have an annual audit

made of trust fund accounts. The agent or direct operation shall

pay for the audit.

(b) Not later than the 90th day after the date of the end of the

agent's or direct operation's fiscal year, the agent or direct

operation shall send by certified mail, postage prepaid, to the

department one copy of the audit report with a transmittal

letter. The agent shall also send a copy of the audit report and

transmittal letter to each title insurance company that the agent

represents.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.152. ANNUAL AUDIT OF TRUST FUND ACCOUNTS: TITLE

INSURANCE COMPANIES. (a) Each title insurance company shall

have an annual audit made of trust fund accounts for each county

in which it operates in its own name. The company shall pay for

the audit.

(b) Not later than the 90th day after the date of the end of the

title insurance company's fiscal year, the company shall send by

certified mail, postage prepaid, to the department one copy of

the audit report.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.153. RULES. The commissioner by rule shall adopt:

(1) the standards for an audit; and

(2) the form of the required audit report.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.154. PERFORMANCE OF AUDIT BY PUBLIC ACCOUNTANT. An

audit required under this subchapter must be performed by an

independent certified public accountant or licensed public

accountant, or a firm composed of either.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.155. CONFIDENTIALITY OF AUDIT. The commissioner may

classify an audit report that is filed with the department by a

title insurance company under this subchapter as confidential and

privileged.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.156. FAILURE TO RECEIVE AUDIT REPORT FROM AGENTS OR

DIRECT OPERATIONS. If a title insurance company fails to receive

an audit report from any of the company's agents or direct

operations in the specified period required by Section 2651.151,

the company shall report that failure to the department not later

than the 30th day after the expiration of the specified period.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.157. ENFORCEMENT; HEARING. (a) After notice and

hearing, the department may revoke the license or certificate of

authority of a title insurance agent, direct operation, or title

insurance company that:

(1) fails to furnish an audit report in the time required; or

(2) furnishes an audit report that reveals any irregularity,

including a shortage, or any practice not in keeping with sound,

honest business practices.

(b) The notice must be provided to the agent, the direct

operation, or each title insurance company involved.

(c) At a hearing under this section, the agent, direct

operation, or title insurance company may offer evidence

explaining or excusing a failure or irregularity.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.158. CERTIFICATION OF UNENCUMBERED ASSETS. (a)

Unless the agent has elected to make a deposit with the

department under Section 2651.012(f), the annual audit of escrow

accounts must be accompanied by a certification by a certified

public accountant that the title insurance agent has the

appropriate unencumbered assets in excess of liabilities,

exclusive of the value of its abstract plants, as required by

Section 2651.012.

(b) The commissioner by rule shall establish:

(1) a procedure to be used to determine the value of categories

of assets; and

(2) the method by which the certification required by this

section must be made which shall not include an audit of

operating accounts.

Added by Acts 2009, 81st Leg., R.S., Ch.

1025, Sec. 15, eff. September 1, 2009.

SUBCHAPTER E. GENERAL REGULATION OF TITLE INSURANCE AGENTS AND

DIRECT OPERATIONS

Sec. 2651.201. LICENSE SURRENDER OR FORFEITURE. (a) A title

insurance agent or direct operation may voluntarily surrender at

any time a license issued under this chapter by giving notice to:

(1) the department; and

(2) the affected title insurance company.

(b) A title insurance agent or direct operation that terminates

the agency contract with a title insurance company automatically

forfeits the license under that company.

(c) A surrender or forfeiture of a license under this section

does not affect the culpability of the license holder for conduct

committed before the effective date of the surrender or

forfeiture. The department may institute a disciplinary

proceeding against the former license holder for conduct

committed before the effective date of the surrender or

forfeiture.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.202. TRUST FUND ACCOUNT DISBURSEMENTS. (a) A title

insurance company, title insurance agent, or direct operation may

not disburse funds from a trust fund account until good funds

related to the transaction have been received and deposited in

the account in amounts sufficient to fund any disbursements from

the transaction.

(b) A title insurance company, title insurance agent, or direct

operation is not liable for a violation of this section if the

violation:

(1) was not intentional; and

(2) resulted from a bona fide error despite the maintenance of

procedures reasonably adopted to avoid the error.

(c) The commissioner shall adopt rules and definitions to

implement this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.203. DISCLOSURE OF OWNERSHIP AND PREMIUM INFORMATION.

(a) A title insurance agent who receives a portion of a premium

shall disclose to each purchaser of a title insurance policy or

other title insurance form the following:

(1) each shareholder, owner, or partner owning or controlling at

least one percent of the agent;

(2) each shareholder, owner, or partner owning or controlling at

least 10 percent of an entity that owns or controls at least one

percent of the agent;

(3) each person who is not a full-time employee of the agent and

who receives a portion of the premium for services performed on

behalf of the agent in connection with the issuance of a title

insurance form; and

(4) the amount of premium that a person disclosed in Subdivision

(3) receives.

(b) The department shall prescribe the form of the disclosure

required by this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.204. CONTINUING EDUCATION. (a) To protect the public

and to preserve and improve the competence of license holders,

the department shall require as a condition of holding a title

insurance agent license that the license holder enroll in and

attend or teach continuing education consisting of class

instruction, lectures, seminars, or other forms of education

approved by the department for title insurance agents.

(b) The department shall prescribe the required number of hours

of continuing education, not to exceed 15 hours in each two-year

license period.

(c) Continuing education instruction must be designed to refresh

the license holder's understanding of:

(1) basic principles and coverages relating to title insurance;

(2) recent and prospective changes in those principles and

coverages;

(3) applicable rules of the commissioner and laws;

(4) the proper conduct of the license holder's business; and

(5) the duties and responsibilities of the license holder.

(d) The department may permit a license holder to complete an

equivalent course of study and instruction by mail if, because of

the remote location of the license holder's residence or

business, the license holder is unable to attend educational

sessions with reasonable convenience.

(e) On written request by the license holder, the department may

extend the time for the license holder to comply with the

requirements of this section or may exempt the license holder

from all or part of the requirements for a license period if the

department determines that the license holder is unable to comply

with the requirements because of illness, medical disability, or

another extenuating circumstance beyond the control of the

license holder. The commissioner shall prescribe the criteria for

an extension or exemption by rule.

(f) The commissioner shall adopt rules to administer this

section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.205. TITLE AGENT RECORDS. (a) A landlord or storage

facility, including electronic storage, that accepts possession

of an agent's guaranty file or other records takes possession

subject to:

(1) the right of access of the title insurance company involved

in the transaction that the file documents, during customary

business hours, for the purpose of copying the guaranty file; and

(2) the obligation to maintain the confidentiality of nonpublic

information in the title insurance agent's records according to

state and federal laws that govern the title insurance agent.

(b) If the title insurance agent has been designated impaired,

the Texas Title Insurance Guaranty Association has the right to

access the guaranty files and other records of the title

insurance agent, including electronic records, for 60 days from

the date of impairment, during customary business hours, for

purposes of copying those records.

(c) Except for the right of access granted under Subsections (a)

and (b), a lien created in favor of the landlord by contract or

otherwise is not impaired.

(d) For purposes of this section, "title insurance agent"

includes an agent owned wholly or partly by a title insurance

company and includes a direct operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1025, Sec. 16, eff. September 1, 2009.

Sec. 2651.206. EXAMINATION REPORTS. (a) An audit, review, or

examination conducted under this chapter or Chapter 2602 must be

conducted in accordance with rules adopted by the commissioner.

The rules must provide:

(1) that before a report from an examination, review, or audit

becomes final, the department will furnish to the title agent or

direct operation a copy of the report and any evidence on which

the report relies;

(2) a reasonable period of not less than 10 days after the title

agent or direct operation receives the report and evidence from

the department for the title agent or direct operation to

respond;

(3) an opportunity for an appeal under a process similar to the

process under Title 28, Part 1, Chapter 7, Subchapter A, Texas

Administrative Code; and

(4) procedures to ensure that the report and any evidence

regarding the report remain confidential and are transmitted only

to designated representatives of the title agent or direct

operation.

(b) The commissioner shall furnish the title agent or direct

operation with a draft of the report and a copy of any evidence

not later than the 10th day before the scheduled date of a

meeting requested by the department regarding a report.

(c) This section does not require the department to turn over

work papers. For purposes of this subsection, work papers are

the records of an auditor or examiner of the procedures followed,

the tests performed, the information obtained, and the

conclusions reached that are pertinent to the audit or

examination. Work papers include work programs, analyses,

memoranda, letters of confirmation and representation, abstracts

of company documents and schedules, and commentaries prepared or

obtained by the auditor or examiner that support the opinions of

the auditor or examiner.

Added by Acts 2009, 81st Leg., R.S., Ch.

1025, Sec. 16, eff. September 1, 2009.

SUBCHAPTER F. TITLE INSURANCE COMPANY POWERS AND DUTIES REGARDING

TITLE INSURANCE AGENTS

Sec. 2651.251. EXAMINATION OF TRUST FUND ACCOUNTS BY TITLE

INSURANCE COMPANY. (a) A title insurance company may examine,

at any time, the trust fund accounts and related records of the

company's title insurance agents through the company's examiners

or auditors or through independent certified public accountants

commissioned by the company.

(b) The title insurance company shall pay for each examination.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.252. SPECIAL REPORTS. A title insurance company may

require special reports from the company's title insurance agents

regarding any of its transactions.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.253. AUDIT OF UNUSED FORMS. (a) A title insurance

company shall periodically audit the unused forms in the

possession of each of the company' s title insurance agents to

determine that all used forms have been reported to the company.

(b) A title insurance company shall conduct an audit required by

this section at least once every two years.

(c) A report of each audit conducted under this section shall be

made to the department.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER G. LICENSE DENIAL AND DISCIPLINARY ACTION

Sec. 2651.301. GROUNDS FOR LICENSE DENIAL OR DISCIPLINARY

ACTION. The department may deny an application for a license or

discipline a title insurance agent or direct operation under

Sections 4005.102, 4005.103, and 4005.104 if the department

determines that the applicant or license holder has:

(1) wilfully violated this title;

(2) intentionally made a material misstatement in the license

application;

(3) obtained or attempted to obtain the license by fraud or

misrepresentation;

(4) misappropriated or converted to the applicant's or license

holder's own use or illegally withheld money belonging to a title

insurance company, an insured, or another person;

(5) been guilty of fraudulent or dishonest practices;

(6) materially misrepresented the terms and conditions of a

title insurance policy or contract; or

(7) failed to maintain:

(A) a separate and distinct accounting of escrow funds; and

(B) an escrow bank account or accounts separate and apart from

all other accounts.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2651.302. LICENSE APPLICATION AFTER DENIAL, REFUSAL, OR

REVOCATION. (a) An applicant whose license application has been

denied or refused or a license holder whose license has been

revoked under this subchapter may not file another application

for a license as a title insurance agent or direct operation

before the first anniversary of:

(1) the effective date of the denial, refusal, or revocation; or

(2) the date of a final court order affirming the denial,

refusal, or revocation if judicial review is sought.

(b) A license application filed after the time required by this

section may be denied by the department unless the applicant

shows good cause why the denial, refusal, or revocation should

not be a bar to the issuance of a license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.



CHAPTER 2652. ESCROW OFFICERS

INSURANCE CODE

TITLE 11. TITLE INSURANCE

SUBTITLE D. TITLE INSURANCE PROFESSIONALS

CHAPTER 2652. ESCROW OFFICERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2652.001. LICENSE AND BOND OR DEPOSIT REQUIRED. An

individual may not act as an escrow officer unless the

individual:

(1) holds a license issued by the department; and

(2) maintains a surety bond or deposit required under Subchapter

C.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2652.002. EMPLOYMENT OF ESCROW OFFICER. (a) A title

insurance agent or direct operation may not employ an individual

as an escrow officer unless the individual holds a license and

maintains a surety bond or deposit as required by this chapter.

(b) A title insurance agent or direct operation may not permit

an individual to act as an escrow officer in this state before

the agent or direct operation has complied with Sections 2652.151

and 2652.152 with respect to the individual.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2652.003. ATTORNEY ACTING AS ESCROW OFFICER. (a)

Notwithstanding Section 2652.001, an attorney is not required to

be licensed as an escrow officer to perform the duties of an

escrow officer as defined by Section 2501.003.

(b) An attorney may hold a license to act as an escrow officer.

An employee of an attorney licensed as an escrow officer also may

hold a license to act as an escrow officer. An attorney licensed

as an escrow officer shall comply with the provisions of this

code that apply to escrow officers and trust funds as if the

attorney were a title insurance agent.

(c) Notwithstanding any other provision of this chapter, a title

insurance company or title insurance agent may not permit an

attorney to conduct the attorney's business in the name of the

company or agent unless the attorney and the attorney's bona fide

employees who close transactions are licensed escrow officers.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2652.004. TRUST FUND ACCOUNT DISBURSEMENTS. (a) An escrow

officer may not disburse funds from a trust fund account until

good funds related to the transaction have been received and

deposited in the account in amounts sufficient to fund any

disbursements from the transaction.

(b) An escrow officer is not liable for a violation of this

section if the violation:

(1) was not intentional; and

(2) resulted from a bona fide error despite the maintenance of

procedures reasonably adopted to avoid the error.

(c) The commissioner shall adopt rules and definitions to

implement this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2652.005. ESCROW ACCOUNT AUDIT. Each escrow account used

by a licensed escrow officer for closing a transaction is subject

to the audit requirements of Subchapter D, Chapter 2651.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2652.006. RECORD OF ESCROW OFFICERS. The department shall

maintain a record of the name and address of each escrow officer

licensed by the department in a manner that ensures that the

escrow officers employed by any title insurance agent or direct

operation in this state may be conveniently determined.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER B. LICENSE APPLICATION AND RENEWAL

Sec. 2652.051. LICENSE APPLICATION. (a) Before an initial

license is issued to an individual to act as an escrow officer in

this state for a title insurance agent or direct operation, the

title insurance agent or direct operation must file an

application for an escrow officer's license with the department

on forms provided by the department.

(b) The application must be:

(1) accompanied by a nonrefundable license fee; and

(2) signed and sworn to by the title insurance agent or direct

operation and by the proposed escrow officer.

(c) The completed application must state that:

(1) the proposed escrow officer is an individual who is a bona

fide resident of:

(A) this state; or

(B) a state adjacent to this state;

(2) the proposed escrow officer is an attorney or is a bona fide

employee of:

(A) an attorney licensed as an escrow officer; or

(B) a title insurance agent or direct operation;

(3) the proposed escrow officer has reasonable experience or

instruction in the field of title insurance;

(4) the title insurance agent or direct operation does not know

of any fact or condition that disqualifies the proposed escrow

officer from receiving a license; and

(5) the proposed escrow officer is a bona fide employee of a

title insurance agent or direct operation with an office in this

state.

(d) Notwithstanding Sections 406.004 and 406.020, Government

Code, a person qualified under this section as an escrow officer

may hold a license and operate as a notary public under Chapter

406, Government Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

155, Sec. 1, eff. September 1, 2009.

Sec. 2652.052. LICENSE AND RENEWAL FEES. (a) The department

shall prescribe the license fee in an amount not to exceed $50.

(b) License fees, and renewal fees collected under Section

2652.152, shall be deposited to the credit of the Texas

Department of Insurance operating account to be used by the

department to enforce this chapter and any other law of this

state that regulates escrow officers for title insurance agents

or direct operations.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2652.053. LICENSE ISSUANCE. The department shall issue a

license if the department determines, based on the application

and the department's investigation, that the requirements of

Section 2652.051 are satisfied.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2652.054. DUPLICATE LICENSE. (a) The department shall

collect in advance a fee from a title insurance agent or direct

operation that requests a duplicate license.

(b) The department shall prescribe the fee in an amount not to

exceed $20.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2652.055. LICENSE TERM. Unless a system of staggered

license renewal is adopted under Section 4003.002, a license

expires on the second June 1 following the date of issuance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2652.056. AUTOMATIC TERMINATION OF LICENSE. The license of

each escrow officer employed by a title insurance agent or direct

operation that surrenders its license or has its license revoked

by the department is automatically terminated without notice.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2652.057. LICENSE SURRENDER OR FORFEITURE. (a) An escrow

officer may voluntarily surrender the escrow officer's license at

any time by giving notice to the department.

(b) An escrow officer automatically forfeits the escrow

officer's license if the officer is not employed as an escrow

officer.

(c) A surrender or forfeiture of a license under this section

does not affect the culpability of the license holder for conduct

committed before the effective date of the surrender or

forfeiture. The department may institute a disciplinary

proceeding against the former license holder for conduct

committed before the effective date of the surrender or

forfeiture.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2652.058. CONTINUING EDUCATION. (a) To protect the public

and to preserve and improve the competence of license holders,

the department shall require as a condition of holding an escrow

officer license that the license holder enroll in and attend or

teach continuing education consisting of class instruction,

lectures, seminars, or other forms of education approved by the

department for escrow officers.

(b) The department shall prescribe the required number of hours

of continuing education, not to exceed 15 hours in each two-year

license period.

(c) Continuing education instruction must be designed to refresh

the license holder's understanding of:

(1) basic principles and coverages relating to title insurance;

(2) recent and prospective changes in those principles and

coverages;

(3) applicable rules of the commissioner and laws;

(4) the proper conduct of the license holder's business; and

(5) the duties and responsibilities of the license holder.

(d) The department may permit a license holder to complete an

equivalent course of study and instruction by mail if, because of

the remote location of the license holder's residence or

business, the license holder is unable to attend educational

sessions with reasonable convenience.

(e) On written request by the license holder, the department may

extend the time for the license holder to comply with the

requirements of this section or may exempt the license holder

from all or part of the requirements for a license period if the

department determines that the license holder is unable to comply

with the requirements because of illness, medical disability, or

another extenuating circumstance beyond the control of the

license holder. The commissioner shall prescribe the criteria for

an extension or exemption by rule.

(f) The commissioner shall adopt rules to administer this

section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER C. BOND AND DEPOSIT REQUIREMENTS

Sec. 2652.101. BOND REQUIRED. (a) A title insurance agent or

direct operation shall obtain, at its own expense, a bond for its

escrow officers payable to the department. The bond shall

obligate the principal and surety to pay for any pecuniary loss

sustained by the title insurance agent or direct operation

through an act of fraud, dishonesty, forgery, theft,

embezzlement, or wilful misapplication by an escrow officer,

either directly and alone or in conspiracy with another person.

(b) The bond must be:

(1) of a type approved by the department; and

(2) issued by a surety licensed by the department to do business

in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2652.102. ALTERNATIVE TO BOND. (a) Instead of the bond

required by Section 2652.101, a title insurance agent or direct

operation may deposit with the department:

(1) cash;

(2) irrevocable letters of credit issued by a financial

institution insured by an agency of the United States; or

(3) securities approved by the department.

(b) The cash, letters of credit, or securities deposited under

this section are subject to the conditions required for a bond

under Section 2652.101.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2652.103. AMOUNT OF BOND OR DEPOSIT. (a) The amount of

the bond or deposit required under this subchapter is determined

by multiplying the number of escrow officers employed by the

title insurance agent or direct operation by:

(1) $5,000 for an application of an individual who is a bona

fide resident of this state; or

(2) $10,000 for an application of an individual who is a bona

fide resident of a state adjacent to this state.

(b) Notwithstanding Subsection (a), the maximum amount of the

bond or deposit required under this subchapter is $50,000.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

155, Sec. 2, eff. September 1, 2009.

Sec. 2652.104. EXAMINATION OF LOSS COVERED BY BOND OR DEPOSIT.

(a) At any time it appears that a loss covered by a bond or

deposit has occurred, the department may require the escrow

officer to appear in Travis County, with records the department

determines to be proper, for an examination.

(b) The department shall specify a date for the examination that

is not earlier than the 10th day or later than the 15th day after

the date of service of notice of the requirement to appear.

Copies of the notice shall be sent to any title insurance agent

or direct operation concerned.

(c) If after the examination the department determines that a

loss covered by the bond or deposit has occurred, the department

shall immediately notify the appropriate title insurance agent or

direct operation and the surety on the bond, if applicable, and

prepare a written statement of the facts of the loss and deliver

the statement to the attorney general.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2652.105. INVESTIGATION BY ATTORNEY GENERAL. (a) On

receipt of a written statement under Section 2652.104, the

attorney general shall investigate the charges and, on

determining that a loss covered by the bond or deposit has

occurred, shall enforce the liability by collecting against the

deposited cash or securities or by filing suit on the bond.

(b) A suit brought under this section shall be filed in the name

of the department in Travis County for the benefit of all parties

who have suffered any loss covered by the bond or deposit.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER D. DUTIES OF TITLE INSURANCE AGENTS AND DIRECT

OPERATIONS REGARDING ESCROW OFFICERS

Sec. 2652.151. LIST OF ESCROW OFFICERS. (a) A title insurance

agent or direct operation shall certify to the department, not

later than the expiration date of the title insurance agent's or

direct operation's license, the name and address of each

individual employed by the title insurance agent or direct

operation to serve as an escrow officer in this state.

(b) The certification required by this section must be on a form

provided by the department.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2652.152. RENEWAL. A title insurance agent or direct

operation shall apply for renewal and pay a nonrefundable license

renewal fee prescribed by the department in an amount not to

exceed $50 for each escrow officer listed by the title insurance

agent or direct operation under Section 2652.151.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2652.153. NOTICE OF TERMINATION. A title insurance agent

or direct operation that terminates the employment of a licensed

escrow officer shall:

(1) immediately notify the department in writing of the

termination and request cancellation of the license; and

(2) notify the escrow officer of the action by the title

insurance agent or direct operation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER E. LICENSE DENIAL AND DISCIPLINARY ACTION

Sec. 2652.201. GROUNDS FOR LICENSE DENIAL OR DISCIPLINARY

ACTION. (a) The department may deny an application for a

license or discipline an escrow officer under Sections 4005.102,

4005.103, and 4005.104 if the department determines that the

applicant or license holder has:

(1) wilfully violated this title;

(2) intentionally made a material misstatement in the license

application;

(3) obtained or attempted to obtain the license by fraud or

misrepresentation;

(4) misappropriated or converted to the escrow officer's own use

or illegally withheld money belonging to a title insurance agent,

direct operation, or another person;

(5) been guilty of fraudulent or dishonest practices;

(6) materially misrepresented the terms and conditions of a

title insurance policy or contract; or

(7) failed to complete all educational requirements.

(b) The department may not deny an application for a license or

discipline an escrow officer under Section 4005.102, 4005.103, or

4005.104 solely because the individual resides in an adjacent

state and acts as an escrow officer in this state as a bona fide

employee of a title insurance agent or direct operation in this

state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

155, Sec. 3, eff. September 1, 2009.

Sec. 2652.202. LICENSE APPLICATION AFTER DENIAL, REFUSAL, OR

REVOCATION. (a) An applicant whose license application has been

denied or refused or a license holder whose license has been

revoked under this subchapter may not file another application

for a license as an escrow officer before the first anniversary

of:

(1) the effective date of the denial, refusal, or revocation; or

(2) the date of a final court order affirming the denial,

refusal, or revocation if judicial review is sought.

(b) A license application filed after the time required by this

section may be denied by the department unless the applicant

shows good cause why the denial, refusal, or revocation should

not be a bar to the issuance of a license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.



CHAPTER 2701. GENERAL PROVISIONS

INSURANCE CODE

TITLE 11. TITLE INSURANCE

SUBTITLE E. THE BUSINESS OF TITLE INSURANCE

CHAPTER 2701. GENERAL PROVISIONS

Sec. 2701.001. ABSTRACT OF TITLE DISTINGUISHED; PROHIBITION ON

REGULATION OF ABSTRACT OF TITLE. (a) In this section,

"commitment for title insurance" means a title insurance form

under which a title insurance company offers to issue a title

insurance policy subject to stated exceptions, requirements, and

terms. The term includes a mortgagee title policy binder on an

interim construction loan.

(b) A commitment for title insurance constitutes a statement of

the terms and conditions on which a title insurance company is

willing to issue its policy. A title insurance policy or other

title insurance form constitutes a statement of the terms and

conditions of the indemnity under the policy or form.

(c) An abstract of title prepared from an abstract plant for a

chain of title to real property described in the abstract of

title is not title insurance, a commitment for title insurance,

or any other title insurance form. A commitment for title

insurance, title insurance policy, or other title insurance form

is not an abstract of title.

(d) The commissioner may not adopt rules relating to abstracts

of title.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2701.002. CONSTRUCTION OF CHAPTER 601, BUSINESS &

COMMERCE CODE. Chapter 601, Business & Commerce Code, is a

consumer protection law when construed in connection with a title

insurance policy issued in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.22, eff. April 1, 2009.



CHAPTER 2702. CLOSING AND SETTLEMENT

INSURANCE CODE

TITLE 11. TITLE INSURANCE

SUBTITLE E. THE BUSINESS OF TITLE INSURANCE

CHAPTER 2702. CLOSING AND SETTLEMENT

SUBCHAPTER A. INSURED CLOSING AND SETTLEMENT LETTERS

Sec. 2702.001. INSURED CLOSING AND SETTLEMENT LETTER: LOANS.

(a) On request, a title insurance company may issue insured

closing and settlement letters in connection with the closing and

settlement by a title insurance agent or direct operation of

loans relating to real property located in this state.

(b) Insured closing and settlement letters must be issued in the

form prescribed by the commissioner.

(c) A title insurance company may not impose a charge for

issuing insured closing and settlement letters under this

section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2702.002. INSURED CLOSING AND SETTLEMENT LETTER: CERTAIN

BUYERS OR SELLERS. (a) On written request, a title insurance

company may issue to the buyer or seller of real property located

in this state, the sales price of which exceeds the maximum

covered claim specified by Chapter 2602, an insured closing and

settlement letter in connection with the closing and settlement

of the transaction by a title insurance agent or direct

operation. Only the title insurance company that is to issue an

owner title insurance policy in connection with the transaction

may issue the insured closing and settlement letter.

(b) An insured closing and settlement letter must be issued:

(1) at or before closing; and

(2) in the form and manner prescribed by the commissioner.

(c) The commissioner may adopt a charge for the issuance of an

insured closing and settlement letter under this section and

prescribe the form and manner in which the charge must be made.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2702.003. EFFECT OF FAILURE TO ISSUE INSURED CLOSING AND

SETTLEMENT LETTER. The failure of a title insurance company to

issue an insured closing and settlement letter does not affect

the company's liability under an issued title insurance policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER B. UNIFORM CLOSING AND SETTLEMENT STATEMENTS

Sec. 2702.051. APPLICABILITY. This subchapter does not apply to

the closing or settlement of:

(1) a residential real property transaction regulated by the

Real Estate Settlement Procedures Act of 1974 (Pub. L. No.

93-533); or

(2) a real property transaction if the closing or settlement is

not actually handled by:

(A) a title insurance company, a title insurance agent, or an

attorney for a title insurance company or title insurance agent;

or

(B) a representative of a title insurance company, a title

insurance agent, or an attorney for a title insurance company or

title insurance agent.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2702.052. DUTY TO PRESCRIBE UNIFORM CLOSING AND SETTLEMENT

STATEMENT FORMS. (a) The department, after notice and hearing,

shall prescribe uniform closing and settlement statement forms to

be used in connection with the closing and settlement of a

transaction involving:

(1) the conveyance or mortgage of real property; and

(2) the issuance of a title insurance policy by a title

insurance company or title insurance agent.

(b) The department may prescribe separate forms under this

section for transactions involving improved residential real

property and for all other real property transactions.

(c) The department shall design the forms under this section to

enable each party to the transaction to be provided with a dual

or separate form identifying only the charges made to that party.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2702.053. CONTENT OF CLOSING AND SETTLEMENT STATEMENT. (a)

Each closing and settlement statement provided to a party to a

transaction described by Section 2702.052(a) must state the name

of any person receiving any amount from that party.

(b) Notwithstanding Subsection (a), the title insurance company

or title insurance agent is required to include in the closing

and settlement statement only those items of disbursement that

are actually disbursed by the company or agent.

(c) If an attorney, other than a full-time employee of the title

insurance company or title insurance agent, examines a title or

provides any closing or settlement services, the closing and

settlement statement must include:

(1) the amount of the fee for the services, shown as included in

the premium; and

(2) the name of the attorney or, if applicable, the name of the

firm to which the fee was paid.

(d) The closing and settlement statement must conspicuously and

clearly itemize the charges imposed on the party in connection

with the closing and settlement.

(e) If a charge for title insurance is made to the party, the

closing and settlement statement must state whether the title

insurance premium included in the charge covers the mortgagee's

interest in the real property, the borrower's interest, or both.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2702.054. USE OF ALTERNATE SETTLEMENT STATEMENT FORM

PERMITTED. A title insurance company or title insurance agent

may use the uniform settlement statement form prepared under the

Real Estate Settlement Procedures Act of 1974 (Pub. L. No.

93-533) instead of the uniform closing and settlement statement

form prescribed by the department under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER C. ADVANCE DISCLOSURE OF CLOSING AND SETTLEMENT COSTS

IN TRANSACTIONS INVOLVING RESIDENTIAL REAL PROPERTY

Sec. 2702.101. APPLICABILITY. This subchapter does not apply to

the closing or settlement of a real property transaction if the

closing or settlement is not actually handled by:

(1) a title insurance company, a title insurance agent, or an

attorney for a title insurance company or title insurance agent;

or

(2) a representative of a title insurance company, a title

insurance agent, or an attorney for a title insurance company or

title insurance agent.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2702.102. DUTY TO PROVIDE ADVANCE DISCLOSURE OF CLOSING AND

SETTLEMENT COSTS. (a) Except as provided by Subsection (c), on

the written request of the buyer, seller, or borrower before the

closing and settlement of a transaction involving improved

residential real property, a title insurance company or title

insurance agent shall, in connection with the issuance of any

kind of title insurance policy guaranteeing a lien on or the

title to the property, provide to the requesting party an

itemized disclosure of each charge to be made to that party that

arises in connection with the closing and settlement.

(b) The itemized disclosure must be provided on a closing and

settlement statement form prescribed or permitted under

Subchapter B.

(c) The title insurance company or title insurance agent is

required to provide the itemized disclosure only to the extent

that information is available concerning each charge to be made

to the party. If information concerning a charge is not

available, the title insurance company or title insurance agent

shall:

(1) make a notation that the charge is to be made but that the

information is not available or that the amount shown is an

estimate of the charge; and

(2) advise the party in writing as to the identity of the person

or organization responsible for the charge.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2702.103. TITLE INSURANCE COMPANY OR TITLE INSURANCE AGENT

NOT SUBJECT TO REQUIREMENTS APPLICABLE TO LENDERS. (a)

Notwithstanding Section 2702.102, a title insurance company or

title insurance agent is not required to disclose a cost or

charge that a lender is required by law to disclose to a party.

(b) Section 2702.102 does not impose on a title insurance

company or title insurance agent any obligation imposed on a

lender by the Real Estate Settlement Procedures Act of 1974 (Pub.

L. No. 93-533).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.



CHAPTER 2703. POLICY FORMS AND PREMIUM RATES

INSURANCE CODE

TITLE 11. TITLE INSURANCE

SUBTITLE E. THE BUSINESS OF TITLE INSURANCE

CHAPTER 2703. POLICY FORMS AND PREMIUM RATES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2703.001. COMPLIANCE WITH TITLE AND RULES. (a) This

section applies to a corporation organized under this title, a

foreign corporation, and, to the extent that the corporation is

engaged in the business of title insurance, a corporation

organized under another law, including:

(1) Subdivision 57, Article 1302, Revised Statutes, before

repeal of that statute; and

(2) Chapter 861.

(b) A corporation operates in this state under the control and

supervision of the commissioner and under uniform rules adopted

by the commissioner relating to:

(1) forms of policies and underwriting contracts;

(2) premiums for those policies and contracts; and

(3) underwriting standards and practices.

(c) With respect to real property located in this state, a

corporation may not issue any kind of title insurance coverage,

any kind of guarantee, or reinsurance of a risk assumed under a

title insurance policy, except as provided by Section

2551.305(a), unless the corporation is authorized to engage in

the business of title insurance under this title and otherwise

complies with this title. In engaging in the business of title

insurance with respect to real property located in this state,

the corporation shall comply with this title and rules described

by Subsection (b), including when:

(1) issuing any kind of title insurance policy or an

underwriting contract;

(2) reinsuring any portion of a risk assumed under a title

insurance policy; and

(3) deleting a title insurance policy exclusion.

(d) Title insurance coverage, reinsurance, or a guarantee issued

in violation of Subsection (c) is invalid.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2703.002. USE OF FORMS IN GENERAL. A title insurance

company or title insurance agent may not use a form required

under this title to be prescribed or approved until the

commissioner has prescribed or approved the form.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2703.003. PAYMENT OF PREMIUMS. The premium for a title

insurance policy or for another form prescribed or approved by

the commissioner shall be paid in the due and ordinary course of

business.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER B. POLICY PROVISIONS

Sec. 2703.051. CERTAIN PROVISIONS REQUIRED. A title insurance

policy delivered or issued for delivery in this state to insure

an owner of real property must include certain provisions, the

form and content of which shall be prescribed by the

commissioner, in accordance with this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2703.052. DUTY OF TITLE INSURANCE COMPANY. (a) On a

report to a title insurance company made by an insured after a

title insurance policy has been issued that a lien, encumbrance,

or title defect exists that is not excepted under the policy or

otherwise excluded from coverage, the company shall promptly

investigate to determine whether the lien or encumbrance is valid

and not barred by statute or other law.

(b) A title insurance company that concludes that a valid lien

or encumbrance that is not barred by statute or other law exists

or that a title defect exists shall:

(1) institute all necessary legal proceedings to clear the title

to the property;

(2) indemnify the insured according to the terms of the policy;

(3) reinsure at current value the title to the property without

making exception to the lien, encumbrance, or defect or indemnify

another insurer for reinsuring the title without making exception

to the lien, encumbrance, or defect;

(4) secure a release of the lien, encumbrance, or defect; or

(5) take a combination of the actions described by this

subsection.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2703.053. ESTABLISHMENT OF STANDARDS AND SCHEDULES. The

commissioner by rule shall establish standards and time schedules

for implementing and handling claims by title insurance companies

in accordance with this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2703.054. AUTHORITY OF COMMISSIONER IN IMPLEMENTING

SUBCHAPTER. (a) The commissioner may adopt, by amendment to an

owner title insurance policy or by separate endorsement to an

owner title insurance policy, language to implement this

subchapter in a manner consistent with the terms, provisions,

conditions, and stipulations of the policy or the exceptions to

coverage contained in the schedules to the policy.

(b) This subchapter does not prohibit the commissioner from

adopting for use in this state one or more policies in a

simplified, generally more understandable, and usable form.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER C. POLICY FORMS FOR RESIDENTIAL REAL PROPERTY

Sec. 2703.101. POLICY FORMS FOR RESIDENTIAL REAL PROPERTY. (a)

The commissioner shall prescribe an owner title insurance policy

form to be issued in connection with a transaction involving

residential real property in this state.

(b) A title insurance company or title insurance agent shall use

the form prescribed by the commissioner in issuing to an

individual an owner title insurance policy relating to

residential real property in this state.

(c) Unless authorized by rule adopted by the commissioner, an

insurer may not enter into a contract or other agreement

concerning an individual title insurance policy if the contract

or other agreement is not expressed in the policy. A contract or

agreement prohibited by this subsection is void.

(d) An endorsement prescribed by the commissioner may be

attached to the title insurance policy form as authorized by rule

adopted by the commissioner.

(e) The commissioner may not prescribe an owner title insurance

policy form for residential real property or an endorsement to

the policy if the policy form or endorsement is not written in

plain language. For purposes of this subsection, a policy form or

endorsement is written in plain language if it achieves the

minimum score established by the commissioner on the Flesch

reading ease test or an equivalent test selected by the

commissioner or, at the commissioner's option, if it conforms to

the language requirements in a National Association of Insurance

Commissioners model act relating to plain language. This

subsection does not apply to policy language required by state or

federal law.

(f) For an owner title insurance policy on residential real

property that is issued to an individual, the commissioner may

adopt coverages that insure against ad valorem taxes, including

penalties and interest, to be paid with respect to the property

for a previous tax year:

(1) that are delinquent on the effective date of the policy

because of sale, diversion, or change of use, unless excluded

because the insured has actual knowledge of the delinquent taxes;

or

(2) that result from an exemption granted to a previous owner of

the property under Section 11.13, Tax Code, or from an

improvement not assessed for a previous tax year, unless excluded

because the insured has actual knowledge of the taxes.

(g) For an owner's title insurance policy on residential real

property that is issued to an individual, the commissioner shall

adopt terms that provide for continuation of coverage subject to

rights and defenses against the original named insured for:

(1) a person who inherits the original named insured's title on

the original named insured's death;

(2) the original named insured's spouse who receives title in a

dissolution of marriage with the original named insured;

(3) the trustee or successor of a trust established by the

original named insured to whom the original named insured

transfers title after the date of policy; or

(4) the beneficiaries of a trust described by Subdivision (3) on

the death of the original named insured.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

985, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. FIXING AND PROMULGATING PREMIUM RATES

Sec. 2703.151. FIXING AND PROMULGATING PREMIUM RATES. (a)

Except as provided by Subsection (b), the commissioner shall fix

and promulgate the premium rates to be charged by a title

insurance company or by a title insurance agent for title

insurance policies or for other forms prescribed or approved by

the commissioner.

(b) The commissioner may not fix or promulgate the premium rates

for reinsurance between title insurance companies. Title

insurance companies may establish the premium rates in amounts to

which the companies agree.

(c) Except for a premium charged for reinsurance, a premium may

not be charged for a title insurance policy or for another

prescribed or approved form at a rate different than the rate

fixed and promulgated by the commissioner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2703.152. FACTORS CONSIDERED IN FIXING PREMIUM RATES. (a)

In fixing premium rates, the commissioner shall consider all

relevant income and expenses of title insurance companies and

title insurance agents attributable to engaging in the business

of title insurance in this state.

(b) The premium rates fixed by the commissioner must be:

(1) reasonable as to the public; and

(2) nonconfiscatory as to title insurance companies and title

insurance agents.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2703.153. COLLECTION OF DATA FOR FIXING PREMIUM RATES;

ANNUAL STATISTICAL REPORT. (a) Each title insurance company and

title insurance agent engaged in the business of title insurance

in this state shall annually submit to the department, as

required by the department to collect data to use to fix premium

rates, a statistical report containing information relating to:

(1) loss experience;

(2) expense of operation; and

(3) other material matters.

(b) The information must be submitted in the form prescribed by

the department.

(c) If the department requires a title insurance company or

title insurance agent to include new or different information in

the statistical report, that information may be considered by the

commissioner in fixing premium rates if the information collected

is reasonably credible for the purposes for which the information

is to be used.

(d) A title insurance company or a title insurance agent

aggrieved by a department requirement concerning the submission

of information may bring a suit in a district court in Travis

County alleging that the request for information:

(1) is unduly burdensome; or

(2) is not a request for information material to fixing and

promulgating premium rates or another matter that may be the

subject of the biennial hearing and is not a request reasonably

designed to lead to the discovery of that information.

(e) On filing of a suit under Subsection (d), the requirement

that the title insurance company or title insurance agent

bringing the suit comply with the request for the information is

abated as to that title insurance company or title insurance

agent. The district court may enter an order requiring the title

insurance company or title insurance agent to comply with the

request for information subject to the limitations, if any,

imposed by the court.

(f) A title insurance company or title insurance agent must

bring suit under Subsection (d) not later than the 30th day after

the date the company or agent receives the request for

information from the department.

(g) This section may not be construed to limit the department's

authority to request information under Section 38.001 or other

applicable provisions of this code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

930, Sec. 1, eff. September 1, 2007.

SUBCHAPTER E. PROCEDURES REGARDING PREMIUM RATES, POLICY FORMS,

AND OTHER RELATED MATTERS

Sec. 2703.201. HEARING REQUIRED FOR FIXING PREMIUM RATE. Before

a premium rate may be fixed and a premium charged, the department

must provide reasonable notice and a hearing must be afforded to

title insurance companies, title insurance agents, and the

public.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2703.202. HEARING REQUIRED FOR CHANGE IN PREMIUM RATE. (a)

A premium rate previously fixed by the commissioner may not be

changed until after the commissioner holds a public hearing.

(b) At the request of a title insurance company or the office of

public insurance counsel, the commissioner shall order a public

hearing to consider changing a premium rate.

(c) Except as provided by Subsection (d), a public hearing held

under Subsection (a) or under Section 2703.206 shall be conducted

by the commissioner as a rulemaking hearing under Subchapter B,

Chapter 2001, Government Code.

(d) Notwithstanding Subsection (c), at the request of a title

insurance company or the public insurance counsel, a public

hearing held under Subsection (a) or under Section 2703.206 must

be conducted by the commissioner as a contested case hearing

under Subchapters C through H and Subchapter Z, Chapter 2001,

Government Code.

(e) Information received or requested by the commissioner as

part of an individual audit or examination under Chapters 2602

and 2651 may not be used for rate setting under Subchapter D,

Chapter 2703. Nothing in this section prohibits a party from

conducting discovery in a ratemaking or other proceeding or

producing other information requested by the department, or

verifying the data reported under a statistical plan or report

promulgated by the commissioner.

(f) Subsections (c) through (e) apply only to a public hearing

held on or after January 1, 2009.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1025, Sec. 17, eff. September 1, 2009.

Sec. 2703.203. BIENNIAL HEARING. The commissioner shall hold a

biennial public hearing not earlier than July 1 of each

even-numbered year to consider adoption of premium rates and

other matters relating to regulating the business of title

insurance that an association, title insurance company, title

insurance agent, or member of the public admitted as a party

under Section 2703.204 requests to be considered or that the

commissioner determines necessary to consider.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

930, Sec. 1, eff. September 1, 2007.

Sec. 2703.204. ADMISSION AS PARTY TO BIENNIAL HEARING. (a)

Subject to this section, an individual or association or other

entity recommending adoption of a premium rate or another matter

relating to regulating the business of title insurance shall be

admitted as a party to the biennial hearing.

(b) A party to the ratemaking phase of the biennial hearing may

request that the commissioner remove any other party to the

ratemaking phase of the hearing on the grounds that the other

party does not have a substantial interest in title insurance. A

decision of the commission to deny or grant the request is final

and subject to appeal in accordance with Section 36.202.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

930, Sec. 2, eff. September 1, 2007.

Sec. 2703.205. PHASES OF BIENNIAL HEARING. (a) The biennial

hearing consists of:

(1) a rulemaking phase to consider rules, forms, endorsements,

and related matters that do not have rate implications; and

(2) a ratemaking phase to consider fixing of premium rates and

other matters that have rate implications.

(b) The commissioner shall certify which matters have rate

implications to be considered in the ratemaking phase of the

hearing.

(c) Except as provided by Subsection (d), the commissioner shall

conduct both phases of the hearing.

(d) At the direction of the commissioner or at the written

request of an association or other entity recommending adoption

of a premium rate and seeking admission as a party to the

ratemaking phase of the hearing, the State Office of

Administrative Hearings shall conduct the ratemaking phase of the

hearing in accordance with Chapter 40. A request under this

subsection must be made at the time the association or entity

seeks to be admitted as a party to the hearing but may not be

made later than the 10th day after the date notice of the hearing

is provided under Section 2703.207.

(e) The ratemaking phase of the hearing shall be conducted as a

contested case in accordance with Chapter 2001, Government Code.

(f) A party's presentation of relevant, admissible oral

testimony may not be limited.

(g) Each matter in each phase of the hearing shall be considered

by the commissioner and decisions on the matters made in an open

meeting.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

930, Sec. 3, eff. September 1, 2007.

Sec. 2703.206. COMMISSIONER AUTHORITY TO HOLD HEARINGS AS

NECESSARY. At any time, the commissioner may order a public

hearing to consider adoption of premium rates and other matters

relating to regulating the business of title insurance as the

commissioner determines necessary or proper.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2703.207. NOTICE OF CERTAIN HEARINGS. Not later than the

60th day before the date of a hearing under Section 2703.202,

2703.203, or 2703.206, notice of the hearing and of each item to

be considered at the hearing shall be:

(1) sent directly to all title insurance companies and title

insurance agents; and

(2) provided to the public in a manner that gives fair notice

concerning the hearing.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2703.208. ADDITIONS OR AMENDMENTS TO MANUAL. (a) An

addition or amendment to the Basic Manual of Rules, Rates, and

Forms for the Writing of Title Insurance in the State of Texas

may be proposed and adopted by reference by publishing notice of

the proposal or adoption by reference in the Texas Register.

(b) Notice under this section must include:

(1) a brief summary of the substance of the matter to be added

or amended; and

(2) a statement that the full text of the matter is available

for review in the office of the chief clerk of the department.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.



CHAPTER 2704. ISSUANCE OF POLICY OR CONTRACT; DETERMINATION OF INSURABILITY

INSURANCE CODE

TITLE 11. TITLE INSURANCE

SUBTITLE E. THE BUSINESS OF TITLE INSURANCE

CHAPTER 2704. ISSUANCE OF POLICY OR CONTRACT; DETERMINATION OF

INSURABILITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2704.001. ISSUANCE OF POLICY OR CONTRACT. A title

insurance policy or contract may not be written unless:

(1) Sections 2502.053, 2502.054, and 2502.055 have been complied

with;

(2) the policy or contract is based on an examination of title

made from title evidence prepared from an abstract plant owned,

or leased and operated by a title insurance agent or direct

operation for the county in which the real property is located,

except as provided by Section 2704.002;

(3) insurability of title has been determined in accordance with

sound title underwriting practices; and

(4) evidence thereof is preserved and retained in the files of

the title insurance company, title insurance agent, or direct

operation for a period of not less than 15 years after the date

of issuance of the policy or contract.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2704.002. DIRECT ISSUANCE OF POLICY OR CONTRACT. A title

insurance company may directly issue a title insurance policy or

contract based on the best title evidence available if:

(1) a title insurance agent or direct operation does not exist

for the county in which the real property is located; or

(2) each title insurance agent and direct operation for that

county refuses to provide title evidence:

(A) in a reasonable period as determined by the department; and

(B) in compliance with Section 2502.053(1).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2704.003. COPY OF POLICY OR CONTRACT TO AGENT OR DIRECT

OPERATION. In a reasonable period as determined by the

department, a copy of each title insurance policy or contract

issued in a real property transaction shall be provided to each

title insurance agent or direct operation providing the title

evidence on which the policy or contract is issued.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2704.004. EXCEPTIONS TO APPLICABILITY OF CHAPTER. This

chapter does not apply to a company that:

(1) does not assume primary liability in a reinsurance contract;

or

(2) acts as coinsurer, if at least one of the other coinsurers

has complied with this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER B. ISSUANCE OF OWNER AND MORTGAGEE POLICIES FOR

RESIDENTIAL REAL PROPERTY

Sec. 2704.051. ISSUANCE OF OWNER POLICY REQUIRED IN CONNECTION

WITH ISSUANCE OF MORTGAGEE POLICY. (a) In this section,

"mortgagee title insurance policy" means a mortgagee policy of

title insurance or another agreement or the equivalent that

constitutes the business of title insurance.

(b) Except as provided by Section 2704.052, a title insurance

company or title insurance agent that issues a mortgagee title

insurance policy in connection with a lien on improved

residential real property in this state that is sold shall also

issue an owner title insurance policy to the owner of the

property.

(c) The title insurance company or title insurance agent issuing

the owner title insurance policy shall charge the required

premium promulgated by the commissioner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2704.052. REJECTION OF ISSUANCE OF OWNER POLICY. At or

before closing and settlement, the person acquiring title may

reject the issuance of the owner title insurance policy required

under Section 2704.051 by executing a written and acknowledged

rejection in the form prescribed, after notice and hearing, by

the commissioner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

SUBCHAPTER C. TITLE INSURANCE COVERING AREAS AND BOUNDARIES

Sec. 2704.101. DEFINITION. In this subchapter, "area and

boundary coverage" means title insurance coverage relating to

discrepancies, conflicts, or shortages in area or boundary lines,

or any encroachments or protrusions, or any overlapping of

improvements.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2704.102. RULES AUTHORIZING ACCEPTANCE OF EXISTING SURVEY.

(a) The commissioner by rule may authorize a title insurance

company providing area and boundary coverage to accept an

existing real property survey as provided by this section.

(b) A title insurance company may accept an existing real

property survey rather than requiring a new survey if,

notwithstanding the age of the survey or the identity of the

person for whom the survey was prepared, the company is willing

to accept:

(1) evidence of the existing survey; and

(2) an affidavit prescribed by the commissioner that verifies

the existing survey.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2704.103. CERTAIN DISCRIMINATION PROHIBITED. A title

insurance company may not discriminate in providing area and

boundary coverage in connection with residential real property

solely because:

(1) the real property is platted or unplatted; or

(2) a municipality did not accept a subdivision plat relating to

the real property before September 1, 1975.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.

Sec. 2704.104. INDEMNITY PROHIBITED. A title insurance company

may not require an indemnity from a seller, buyer, borrower, or

lender to provide area and boundary coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 6, eff. April 1,

2005.



CHAPTER 2751. TITLE INSURANCE FOR PERSONAL PROPERTY INTERESTS

INSURANCE CODE

TITLE 11. TITLE INSURANCE

SUBTITLE F. TITLE INSURANCE FOR CERTAIN

PERSONAL PROPERTY INTERESTS

CHAPTER 2751. TITLE INSURANCE FOR PERSONAL

PROPERTY INTERESTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2751.001. GENERAL DEFINITIONS. (a) The definitions under

Sections 2501.003(2)-(5), (7), (10), and (12)-(14) apply to the

regulation of title insurance under this chapter.

(b) In this subtitle, a term not defined under Subsection (a)

that is used in Chapter 9, Business & Commerce Code, has the

meaning assigned by that code.

Added by Acts 2007, 80th Leg., R.S., Ch.

543, Sec. 1, eff. September 1, 2007.

Sec. 2751.002. DEFINITIONS OF PERSONAL PROPERTY AND PERSONAL

PROPERTY TITLE INSURANCE. In this subtitle:

(1) "Personal property" has the meaning assigned by Section

1.04, Tax Code.

(2) "Personal property title insurance" means coverage that

insures:

(A) whether affirming or negating, one or more of the elements

of attachment, perfection, or priority of a security interest in

personal property or fixtures;

(B) the results, as to correctness, completeness, or other

criteria, of a search of:

(i) the filing office of the financing statement record of a

debtor; or

(ii) any other database, whether publicly or privately

maintained, such as court dockets, tax records, motor vehicle

department records, or the records of the Federal Aviation

Administration as to aircraft, the United States Coast Guard as

to vessels, or the United States Department of Transportation;

(C) the status of ownership of, rights in, powers to transfer

rights in, or title with respect to personal property or

fixtures;

(D) the effectiveness of the filing of a financing statement

with a filing office, or any other record with any publicly

maintained database or registry;

(E) the lien status of personal property or fixtures, or

compliance with Title 1, Business & Commerce Code, the

Uniform Commercial Code, international conventions such as the

United Nations Commission on International Trade Law (UNCITRAL),

or similar laws or regulations; or

(F) any of the matters covered by Paragraphs (A)-(E) with

respect to the laws of any other domestic or foreign

jurisdiction.

Added by Acts 2007, 80th Leg., R.S., Ch.

543, Sec. 1, eff. September 1, 2007.

Sec. 2751.003. APPLICABILITY OF OTHER LAWS. (a) Except as

provided by Subsection (b), this code, other than this chapter,

does not apply to the business of personal property title

insurance.

(b) The following laws apply to the business of personal

property title insurance:

(1) Section 2501.005, other than Subsections (a)(2)(A)-(C) of

that section;

(2) Section 2501.007;

(3) Section 2502.001;

(4) Sections 2502.051, 2502.053, and 2502.055;

(5) Chapter 2551;

(6) Chapter 2553;

(7) Chapter 2601;

(8) Chapter 2651;

(9) Chapter 2652;

(10) Section 2701.002;

(11) Chapter 2703, except to the extent of any conflict with

Subchapter B of this chapter;

(12) Section 2704.001, other than Subdivisions (1) and (2) of

that section;

(13) Section 2704.002; and

(14) Section 2704.004.

Added by Acts 2007, 80th Leg., R.S., Ch.

543, Sec. 1, eff. September 1, 2007.

Sec. 2751.004. GENERAL RULES. The commissioner, in the manner

prescribed by Subchapter A, Chapter 36, shall adopt rules as

necessary to implement and enforce this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

543, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. RATES AND FORMS

Sec. 2751.051. FIXING AND PROMULGATING PREMIUM RATES AND FORMS.

(a) The commissioner shall, in the manner prescribed by this

subchapter:

(1) fix and promulgate the premium rates to be charged by a

title insurance company or by a title insurance agent for

personal property title insurance policies under this chapter;

and

(2) prescribe the forms to be used in connection with those

policies.

(b) A premium may not be charged for a personal property title

insurance policy or for another prescribed or approved form at a

rate different than the rate fixed and promulgated by the

commissioner.

(c) The commissioner may not limit the number of forms for

personal property title insurance if the forms meet the

requirements of this title.

Added by Acts 2007, 80th Leg., R.S., Ch.

543, Sec. 1, eff. September 1, 2007.

Sec. 2751.052. FACTORS CONSIDERED IN FIXING PREMIUM RATES. (a)

In fixing premium rates, the commissioner shall consider all

relevant income and expenses of title insurance companies and

title insurance agents attributable to engaging in the business

of personal property title insurance in this state.

(b) The premium rates fixed by the commissioner must be

reasonable, adequate, not unfairly discriminatory,

nonconfiscatory, and not excessive.

Added by Acts 2007, 80th Leg., R.S., Ch.

543, Sec. 1, eff. September 1, 2007.

Sec. 2751.053. HEARING REQUIRED. (a) Before a premium rate may

be fixed and forms adopted for personal property title insurance

under this chapter, the department must provide reasonable notice

and a hearing must be afforded to title insurance companies,

title insurance agents, and the public.

(b) A hearing under this section is subject to Subchapter B,

Chapter 40, and is handled as a contested case under Chapter

2001, Government Code, in the manner prescribed by that

subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

543, Sec. 1, eff. September 1, 2007.

Sec. 2751.054. COMMISSIONER ORDER. (a) Not later than the 90th

day after the date of a hearing under Section 2751.053, the

commissioner shall issue an order prescribing the rates and forms

to be used in connection with personal property title insurance

policies under this chapter.

(b) The commissioner's order promulgating rates must be based on

the evidence adduced at the hearing.

Added by Acts 2007, 80th Leg., R.S., Ch.

543, Sec. 1, eff. September 1, 2007.

Sec. 2751.055. REVISIONS TO RATES AND FORMS; HEARING. (a) A

title insurance company may apply to the department in the manner

prescribed by the commissioner for approval of a new or revised

personal property title insurance form or a change in a rate

associated with such a form. The commissioner may approve or

disapprove an application after a hearing conducted in the manner

prescribed by Section 2751.053.

(b) A hearing under this section must be conducted not later

than the 60th day after the date on which the department receives

the application.

(c) The commissioner shall approve or disapprove the application

not later than the 90th day after the date of the hearing under

Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch.

543, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES OF INSURERS AND AGENTS

Sec. 2751.101. ISSUANCE OF POLICIES. A title insurance company

may issue a personal property title insurance policy in this

state if the policy covers personal property or fixtures, or a

secured party or other insured, or a debtor, located in this

state.

Added by Acts 2007, 80th Leg., R.S., Ch.

543, Sec. 1, eff. September 1, 2007.

Sec. 2751.102. USE OF FORMS. (a) A title insurance company or

title insurance agent shall use the forms prescribed by the

commissioner in issuing a personal property title insurance

policy.

(b) Unless authorized by rule adopted by the commissioner, an

insurer may not enter into a contract or other agreement

concerning a personal property title insurance policy if the

contract or other agreement is not expressed in the policy. A

contract or agreement prohibited by this subsection is void.

Added by Acts 2007, 80th Leg., R.S., Ch.

543, Sec. 1, eff. September 1, 2007.

Sec. 2751.103. AGENTS. A title insurance agent or direct

operation may accept orders for insurance products authorized

under this chapter. The agent or direct operation shall act

according to the authority granted to the agent or direct

operation by the title insurance company issuing the product.

Added by Acts 2007, 80th Leg., R.S., Ch.

543, Sec. 1, eff. September 1, 2007.

Sec. 2751.104. AGENT COMPENSATION. (a) The title insurance

company that issues a personal property title insurance policy

shall pay the title insurance agent that places the order for the

policy a total commission equal to 30 percent of the premium

charged for the personal property title insurance or personal

property title insurance product authorized under this chapter.

(b) Notwithstanding Subsection (a), a title insurance company

may not pay a commission to a title insurance agent for an

application for coverage that is placed with the title insurance

company directly.

(c) A commission paid under Subsection (a) does not constitute a

violation of Section 2502.051.

Added by Acts 2007, 80th Leg., R.S., Ch.

543, Sec. 1, eff. September 1, 2007.






TITLE 12. OTHER COVERAGE

CHAPTER 3501. CREDIT INVOLUNTARY UNEMPLOYMENT INSURANCE

INSURANCE CODE

TITLE 12. OTHER COVERAGE

CHAPTER 3501. CREDIT INVOLUNTARY UNEMPLOYMENT INSURANCE

Sec. 3501.001. DEFINITION. In this chapter, "credit involuntary

unemployment insurance" means insurance that indemnifies a debtor

for installment or other periodic payments on an indebtedness

while the debtor is involuntarily unemployed. The term includes

policy forms and endorsements that define involuntary

unemployment to provide coverage and a premium charge for

interruption or reduction of a debtor's income during periods of

leave, whether paid or unpaid, authorized by the federal Family

and Medical Leave Act of 1993 (29 U.S.C. Section 2601 et seq.),

as amended, or other state or federal law.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3501.002. AUTHORIZATION. (a) Any insurer authorized to

write any form of casualty insurance in this state may also write

group or individual credit involuntary unemployment insurance.

(b) Credit involuntary unemployment insurance may be written

alone or in conjunction with credit life insurance, credit

accident and health insurance, or both, in a policy issued by an

authorized insurer.

(c) Credit involuntary unemployment insurance may not be written

in contravention of Chapter 15, Business & Commerce Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3501.003. RATES AND FORMS. Rates and forms for credit

involuntary unemployment insurance must be set and filed in

accordance with Chapters 2251 and 2301 and Article 5.13-2.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.



CHAPTER 3502. MORTGAGE GUARANTY INSURANCE

INSURANCE CODE

TITLE 12. OTHER COVERAGE

CHAPTER 3502. MORTGAGE GUARANTY INSURANCE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3502.001. APPLICABILITY OF CHAPTER. This chapter applies

only to mortgage guaranty insurance and does not affect any other

provision of this code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3502.002. APPLICABILITY OF OTHER LAW. (a) This code and

other state laws apply to the business of mortgage guaranty

insurance.

(b) This chapter controls to the extent of any conflict with

another provision of this code or other state law.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3502.003. MORTGAGE GUARANTY INSURANCE DEFINED. In this

chapter, "mortgage guaranty insurance" means insurance against:

(1) financial loss because of nonpayment of principal, interest,

and other amounts agreed to be paid under the terms of a note,

bond, or other evidence of indebtedness that is secured by an

authorized real estate security, provided the improvement on the

real estate is:

(A) one or more residential buildings designed to be occupied by

not more than four families;

(B) a condominium unit; or

(C) one or more buildings designed to be occupied by five or

more families or for industrial or commercial purposes; or

(2) financial loss because of nonpayment of rent and other

amounts agreed to be paid under the terms of a written lease for

the possession, use, or occupancy of real estate, provided the

improvement on the real estate is one or more buildings designed

to be occupied for industrial or commercial purposes.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3502.004. AUTHORIZED REAL ESTATE SECURITY DEFINED. (a) In

this chapter, "authorized real estate security" means:

(1) a proprietary lease and a stock membership certificate

issued to a tenant stockholder or resident member of a fee simple

cooperative housing corporation as defined in Section 216,

Internal Revenue Code of 1986; or

(2) a mortgage, deed of trust, wraparound mortgage, or other

instrument that constitutes a first lien or charge on real estate

or is considered to be the equivalent of a first lien or charge

on real estate by the Federal National Mortgage Association, the

Federal Home Loan Mortgage Corporation, the Federal Housing

Finance Board, a successor of one of those entities, an agency of

this state, or a federal agency, provided:

(A) the improvement on the real estate is a building or

buildings designed to be occupied as specified by Section

3502.003(1); and

(B) the real estate loan is a type of loan that is:

(i) authorized to be made by a bank, savings and loan

association, credit union, or insurer that is supervised and

regulated by a department of this state or a federal agency;

(ii) authorized to be made by a mortgage banker that is an

approved seller-servicer of the Federal National Mortgage

Association, the Federal Home Loan Mortgage Corporation, or a

successor of one of those entities; or

(iii) approved by the federal secretary of housing and urban

development for participation in a mortgage insurance program.

(b) The lien on real estate described by Subsection (a)(2) may

be subject and subordinate to:

(1) the lien of a public bond, assessment, or tax if there is

not a delinquent installment, call, or payment of or under the

bond, assessment, or tax;

(2) an outstanding mineral, oil, or timber right, right-of-way,

easement or right-of-way support, sewer right, building

restriction, other restriction or covenant, or other condition or

regulation of use; or

(3) an outstanding lease on the real estate under which rents or

profits are reserved to the owner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

SUBCHAPTER B. MORTGAGE GUARANTY INSURERS

Sec. 3502.051. GENERAL ELIGIBILITY TO WRITE MORTGAGE GUARANTY

INSURANCE. (a) An insurer that writes anywhere any class of

insurance other than mortgage guaranty insurance may not be

issued or continue to hold a certificate of authority to write

mortgage guaranty insurance in this state.

(b) A mortgage guaranty insurer that writes anywhere the class

of mortgage guaranty insurance described by Section

3502.003(1)(C) or (2) may not be issued or continue to hold a

certificate of authority to write in this state the class of

mortgage guaranty insurance described by Section 3502.003(1)(A)

or (B).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3502.052. ELIGIBILITY OF FOREIGN OR ALIEN INSURER TO WRITE

MORTGAGE GUARANTY INSURANCE. The department may not issue a

certificate of authority to a foreign or alien insurer writing

mortgage guaranty insurance unless the insurer demonstrates a

satisfactory operating experience in the insurer's state of

domicile.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3502.053. DISCRIMINATION PROHIBITED. In extending or

issuing mortgage guaranty insurance, a mortgage guaranty insurer

may not discriminate on the basis of the applicant's sex, marital

status, race, color, creed, national origin, disability, or age

or solely on the basis of the geographic location of the property

to be insured unless:

(1) the discrimination related to geographic location is for a

business purpose that is not a mere pretext for unfair

discrimination; or

(2) the refusal, cancellation, or limitation of the insurance is

required by law or regulatory mandate.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

SUBCHAPTER C. FORMS AND RATES

Sec. 3502.101. RATE FILINGS. (a) Not later than the 15th day

before the date a mortgage guaranty insurer uses a rate or

supplementary rate information in this state, the insurer must

file the rate and supplementary rate information, and any changes

to the rate or supplementary rate information, with the

department.

(b) The rate filing must include adequate supporting data,

including:

(1) information on:

(A) past and prospective loss experience in this state and

outside the state;

(B) catastrophe hazards;

(C) expenses of operation; and

(D) a reasonable margin for profit and contingencies;

(2) an explanation of the insurer's interpretation of any

statistical data on which the insurer relied;

(3) an explanation and description of the methods used in making

the rates; and

(4) certification by an appropriate official of the insurer

relating to the appropriateness of the charges, rates, or rating

plans based on reasonable assumptions and accompanied by adequate

supporting information.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3502.102. RATE STANDARDS. (a) A mortgage guaranty

insurance rate, rating plan, or charge may not be excessive,

inadequate, or unfairly discriminatory and must be reasonable

with respect to the benefits provided.

(b) This chapter does not require the department to:

(1) establish standard and absolute rates or a single and

uniform rate for each risk or risks; or

(2) compel all insurers to adhere to rates previously filed by

other insurers.

(c) The department may accept different rates for different

insurers for the same risk or risks on mortgage guaranty

insurance. The department may accept different rates for

different insurers as filed by any authorized insurer unless the

department finds that the filing does not meet the requirements

of this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3502.103. RECORDING AND REPORTING OF LOSS AND EXPENSE

EXPERIENCE AND OTHER DATA. (a) The commissioner shall adopt

reasonable rules and statistical plans for the recording and

reporting of loss experience and other required data by a

mortgage guaranty insurer. The rules and plans must ensure that

each insurer's total loss and expense experience is made

available in the form and with the detail the commissioner

considers necessary.

(b) Each mortgage guaranty insurer shall use the statistical

plans adopted under this section to record and report loss

experience and other required data in accordance with the rules

adopted by the commissioner.

(c) The commissioner may modify statistical plans adopted under

this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3502.104. POLICY FORM FILINGS. (a) Except as provided by

Subsection (b), not later than the 15th day before the date a

mortgage guaranty insurer uses a policy form, related form,

classification, or rule in this state, the insurer must file the

form, classification, or rule with the department.

(b) This subsection applies only to a policy form, related form,

classification, or rule a mortgage guaranty insurer uses in this

state for a policy that provides coverage for a pool or group of

loans in connection with the issuance of mortgage-backed

securities or bonds. Not later than the 15th day after the date

the insurer uses the form, classification, or rule, the insurer

shall file the form, classification, or rule with the department.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3502.105. POLICY FORM STANDARDS. The commissioner shall

disapprove a mortgage guaranty insurance policy form if the form:

(1) violates this code or rules adopted by the commissioner; or

(2) contains a provision that encourages misrepresentation or is

unjust, unfair, inequitable, misleading, deceptive, or contrary

to law or to the public policy of this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3502.106. CLAIM AGAINST RESIDENTIAL BORROWER. A mortgage

guaranty insurance policy may not contain a provision that allows

subrogation rights or any other claim by the insurer against the

borrower for a deficiency arising from a foreclosure sale of a

single-family dwelling that is occupied by the borrower as the

borrower's principal residence.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3502.107. EXEMPTION; WITHDRAWAL OF APPROVAL. (a) A policy

form, related form, classification, or rule a mortgage guaranty

insurer uses in this state, including for a policy described by

Section 3502.104(b), is exempt from department approval.

(b) If the commissioner finds, after notice and hearing, that

the filing of a policy form, related form, classification, or

rule is no longer in the best interest of the public, the

commissioner may issue an order:

(1) suspending the exemption under Subsection (a) with respect

to one or more insurers that filed the form, classification, or

rule; and

(2) requiring each affected insurer to cease and desist using

the form, classification, or rule, as the commissioner specifies.

(c) If the commissioner finds, after notice and hearing, that a

filed policy form or rate no longer meets the requirements of

this code, the commissioner may issue an order withdrawing

approval of the form or rate. The order must specify the reasons

the form or rate no longer meets the requirements. An order

under this subsection may not take effect until the 30th day

after the date the commissioner issues the order.

(d) The commissioner must provide to each insurer that filed a

form, classification, rule, or rate that is the subject of a

hearing under this section notice of the hearing not later than

the 20th day before the date of the hearing. The notice must

specify the matters to be considered at the hearing.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3502.108. RULES. (a) The commissioner may, after notice

and hearing, adopt reasonable rules:

(1) relating to the minimum standards for coverage under policy

forms consistent with the purpose of this chapter and the public

policy of this state; and

(2) necessary to establish guidelines, procedures, methods,

standards, and criteria by which the types of forms and documents

submitted to the department are to be reviewed and acted on by

the department.

(b) The department may establish requirements for data and

information filed under this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

SUBCHAPTER D. FINANCIAL REQUIREMENTS

Sec. 3502.151. DEFINITION. In this subchapter, "contingency

reserve" means an additional premium reserve established to

protect policyholders against the effect of adverse economic

cycles or losses.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3502.152. CAPITAL AND SURPLUS REQUIREMENTS. An insurer may

not write mortgage guaranty insurance unless the insurer has the

minimum capital and surplus required by Chapter 861 for a general

casualty company.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3502.153. UNEARNED PREMIUM RESERVE. (a) Except as

provided by Subsection (b), the unearned premium reserve on

mortgage guaranty insurance must be computed in accordance with

this code.

(b) For a policy covering a risk period of more than one year,

the unearned premium reserve must be computed in accordance with

standards adopted by the commissioner after appropriate hearings.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3502.154. LOSS RESERVE. A mortgage guaranty insurer shall

determine the loss reserve using the case basis method. The loss

reserve must include a reserve for claims incurred but not

reported.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3502.155. CONTINGENCY RESERVE. (a) In addition to the

capital, surplus, and reserves required by Sections 3502.152,

3502.153, and 3502.154, a mortgage guaranty insurer shall

establish a contingency reserve and report the contingency

reserve as a liability in the insurer's financial statements.

(b) To establish and maintain the contingency reserve, the

mortgage guaranty insurer shall annually contribute to the

contingency reserve 50 percent of the earned premiums on the

insurer's mortgage guaranty insurance business. The reserved

earned premiums may be released to the insurer's surplus annually

after the premiums have been maintained for 120 months.

(c) In addition, the mortgage guaranty insurer may withdraw

premiums from the contingency reserve in any year for which the

insurer can demonstrate to the department that the incurred

losses for that year exceed 35 percent of the corresponding

earned premiums for that year. The insurer shall reduce any

subsequent annual release to surplus from the established

contingency reserve by an amount equal to the amount withdrawn

and released for the losses. The insurer shall deduct from

subsequent annual releases any balance that exceeds the normal

annual release from the contingency reserve.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3502.156. OUTSTANDING TOTAL LIABILITY. (a) A mortgage

guaranty insurer may not at any time have outstanding under the

insurer's aggregate mortgage guaranty insurance policies a total

liability, net of reinsurance, that exceeds the sum of the

insurer's capital, surplus, and contingency reserve, multiplied

by 25.

(b) A mortgage guaranty insurer shall compute the insurer's

liability for the purposes of this section on the basis of the

insurer's liability under the election as provided by Section

3502.158. An insurer shall compute the insurer's liability for

leases on the basis of the insurer's liability as determined by

the department.

(c) A mortgage guaranty insurer that has outstanding total

liability that exceeds the amount computed under Subsection (a)

may not write new mortgage guaranty insurance business until the

insurer's total liability no longer exceeds that amount.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3502.157. LIMIT ON INSURANCE OF CERTAIN LOANS. (a) In

this section, "contiguous" means not separated by more than

one-half mile.

(b) A mortgage guaranty insurer may not insure loans secured by

properties in a single housing tract or a contiguous tract in an

amount that exceeds 10 percent of the insurer's capital, surplus,

and contingency reserve.

(c) In determining the amount of risk under this section, a

mortgage guaranty insurer shall deduct from the total direct risk

insured any applicable reinsurance in an assuming insurer

authorized to engage in the business of mortgage guaranty

insurance in this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3502.158. LIMIT ON COVERAGE FOR CERTAIN INSUREDS. For the

classes of insurance described by Section 3502.003(1), a mortgage

guaranty insurer shall elect to:

(1) limit the insurer's coverage, net of reinsurance, to a

maximum of 25 percent of the entire indebtedness to the insured;

or

(2) pay the entire indebtedness to the insured and acquire title

to the authorized real estate security.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

SUBCHAPTER E. LENDER POWERS AND DUTIES

Sec. 3502.201. DEFINITION. In this subchapter, "lender" has the

meaning assigned by Section 549.001.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3502.202. NOTICE OF BORROWER'S RIGHT TO CANCEL. (a) A

lender that requires a borrower to purchase mortgage guaranty

insurance shall provide annually to the borrower a copy of the

following written notice printed in at least 10-point boldfaced

type:

"NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you

currently pay private mortgage insurance premiums, you may have

the right to cancel the insurance and cease paying premiums.

This would permit you to make a lower total monthly mortgage

payment and to possibly receive a refund of any unearned premiums

on the policy. In most cases, you have the right to cancel

private mortgage insurance if the principal balance of your loan

is 80 percent or less of the current fair market appraised value

of your home. If you want to learn whether you are eligible to

cancel this insurance, please contact us at (address and

telephone number of lender) or the Texas Department of Insurance

consumer help line at (the appropriate toll-free telephone

number)."

(b) If federal law requires a lender to provide a borrower with

a written notice containing substantially the same information

required by Subsection (a), a lender that provides the notice

required by federal law within the period prescribed by federal

law satisfies the notice requirement of Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3502.203. REFUND OF PREMIUM. A lender that receives a

refund of an unearned mortgage guaranty insurance premium paid by

a borrower shall remit the refund to the borrower not later than

the 10th business day after the date the lender receives the

refund.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3502.204. ADVERTISING OF "INSURED LOANS." A bank, savings

and loan association, insurer, or approved seller-servicer of the

Federal National Mortgage Association, any of whose authorized

real estate securities are insured by a mortgage guaranty

insurer, may not state in a brochure, pamphlet, or report or any

form of advertising that the real estate loans of the bank,

savings and loan association, insurer, or seller-servicer are

"insured loans" unless:

(1) the brochure, pamphlet, report, or advertising also:

(A) clearly states that the loans are insured by private

insurers; and

(B) lists the names of the private insurers; and

(2) the insurance on the real estate loans is written by an

insurer authorized to write that insurance in this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.



CHAPTER 3503. SURETY BONDS AND RELATED INSTRUMENTS

INSURANCE CODE

TITLE 12. OTHER COVERAGE

CHAPTER 3503. SURETY BONDS AND RELATED INSTRUMENTS

SUBCHAPTER A. CERTAIN REQUIRED OR PERMITTED OBLIGATIONS

Sec. 3503.001. DEFINITION. In this subchapter, "obligation"

means a bond, undertaking, recognizance, guaranty, or other

obligation that is by law or by a charter, ordinance, or rule of

a municipality, board, body, organization, court, or public

officer required or permitted to be made, given, tendered, or

filed to guarantee the performance of an act, duty, or obligation

or the refraining from an act.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3503.002. EXECUTION OF OBLIGATION BY SURETY COMPANY. (a)

A surety company authorized to engage in business in this state

may execute an obligation.

(b) Except as provided by Section 3503.004 or 3503.005, the

execution of an obligation by a surety company under Subsection

(a) is in full compliance with each law, charter, ordinance, or

rule that requires:

(1) the obligation to be executed by one or more sureties; or

(2) the executing sureties to possess any qualification,

including the requirement that a surety be a resident,

householder, or freeholder.

(c) Each municipality, board, body, organization, court, public

officer, and head of department shall accept and treat an

obligation executed by a surety company under Subsection (a) as

fully complying with each law, charter, ordinance, or rule

described by Subsection (b).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3503.003. DESIGNATION OF AGENT BY CORPORATE SURETY

REQUIRED. Notwithstanding Section 3503.002, in specifications by

a municipality for work or supplies for which sealed bids are

required, the municipality may require that a corporate surety

tender designate, in a manner satisfactory to the municipality,

an agent:

(1) who is a resident of the county in which the municipality is

located; and

(2) to whom any required notices may be delivered and on whom

process may be served in matters arising out of the suretyship.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3503.004. WRITTEN CERTIFICATION OF REINSURANCE AS CONDITION

OF ACCEPTANCE OF OBLIGATION. (a) If an obligation is in an

amount that exceeds 10 percent of the surety company's capital

and surplus, the municipality, board, body, organization, court,

or public officer may require, as a condition of accepting the

obligation, written certification that the surety company has

reinsured the portion of the risk that exceeds 10 percent of the

surety company's capital and surplus with one or more reinsurers

who are authorized, accredited, or trusteed to engage in business

in this state.

(b) The amount reinsured by a reinsurer under this section may

not exceed 10 percent of the reinsurer's capital and surplus.

(c) On request, the department shall provide the amount of the

allowed capital and surplus, as of the date of the last annual

statutory financial statement, for a surety company or reinsurer

authorized to engage in business in this state.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3503.005. ADDITIONAL REQUIREMENTS FOR CERTAIN BONDS. (a)

A bond that is made, given, tendered, or filed under Chapter 53,

Property Code, or Chapter 2253, Government Code, may be executed

only by a surety company that is authorized to write surety bonds

in this state. If the amount of the bond exceeds $100,000, the

surety company must also:

(1) hold a certificate of authority from the United States

secretary of the treasury to qualify as a surety on obligations

permitted or required under federal law; or

(2) have obtained reinsurance for any liability in excess of

$100,000 from a reinsurer that:

(A) is an authorized reinsurer in this state; and

(B) holds a certificate of authority from the United States

secretary of the treasury to qualify as a surety or reinsurer on

obligations permitted or required under federal law.

(b) To determine whether the surety on the bond or the reinsurer

holds a certificate of authority from the United States secretary

of the treasury, a party may conclusively rely on the list

published in the Federal Register by the United States Department

of the Treasury, covering the date on which the bond was

executed, of the companies holding certificates of authority as

acceptable sureties on federal bonds and as acceptable reinsuring

companies. A purchaser, insurer of title, or lender acquiring or

insuring an interest in or title to real property may also

conclusively rely on, and is protected by, a statement on a

recorded bond or a sworn, recorded statement by the surety that

refers to the specific recorded bond and states that, at the time

the bond was executed, the surety complied with Subsection (a)(1)

or (2).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

SUBCHAPTER B. PROMPT PAYMENT OF CONSTRUCTION PAYMENT BONDS

Sec. 3503.051. DEFINITIONS. In this subchapter:

(1) "Claimant" means a person directly entitled to payment under

a construction payment bond.

(2) "Construction payment bond" means a surety agreement or

obligation issued to guarantee or assure payment by a principal

obligor for work performed or materials supplied or specially

fabricated for a public or private construction project.

(3) "Notice of claim" means a written notification by a claimant

who makes a claim for payment from the surety company. The term

does not include a routine statutory notice required by Section

53.056(b), 53.057, 53.058, 53.252(b), or 53.253, Property Code,

or Section 2253.047, Government Code.

(4) "Surety company" means an authorized surety or guaranty

company that executes and delivers a construction payment bond as

a surety for a principal obligor.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3503.052. CONSTRUCTION OF SUBCHAPTER. (a) This subchapter

shall be construed to encourage prompt payment of just claims

made under construction payment bonds of surety companies. This

subchapter does not foreclose any other remedy available to a

claimant by law or contract.

(b) This subchapter may not be construed to:

(1) create a private cause of action;

(2) be a precondition to judicially enforcing an obligation

under a construction payment bond;

(3) diminish any other obligation of a surety company that

exists by law; or

(4) prohibit a surety company from asserting a defense against a

construction payment bond claim in a proceeding to enforce a

claim.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3503.053. CERTAIN TERMS VOID. A term contained in a

construction payment bond that is inconsistent with this

subchapter is void.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3503.054. NOTICE OF CLAIM; ACKNOWLEDGMENT AND

INVESTIGATION. (a) A surety company that issues a construction

payment bond shall, not later than the 15th day after the date of

receipt of notice of claim under the bond:

(1) acknowledge receipt of the claim;

(2) begin any review or investigation necessary to determine

whether the surety company is obligated to satisfy the claim

under the bond; and

(3) request from the claimant each document, item of

information, accounting, statement, or form that the surety

company reasonably believes, at that time, will be required from

the claimant.

(b) If a construction payment bond provides an address to which

a notice of claim under the bond should be submitted, the notice

is effective on the date the notice is received at that address.

(c) This subchapter does not exempt a claimant from complying

with any applicable statutory or contractual notice requirement.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3503.055. NOTICE OF ACCEPTANCE OR REJECTION OF CLAIM. (a)

Except as provided by Subsection (c), a surety company shall

notify a claimant in writing of the acceptance or rejection of a

claim not later than the 30th day after the date the company

receives all documents, items of information, accountings,

statements, and forms requested by the company under Section

3503.054.

(b) If the surety company rejects all or part of the claim, the

notice required by Subsection (a) must state in specific terms

the reasons for the rejection that are known by the company at

the time of the rejection.

(c) If the surety company is unable to accept or reject the

claim within the period specified by Subsection (a), the company,

in that same period, shall notify the claimant in writing that

the company is unable to accept or reject the claim. The notice

provided under this subsection must:

(1) state the reasons for which the company needs additional

time to accept or reject the claim; and

(2) include a request for any additional information the company

reasonably needs to process the claim.

(d) Not later than the 30th day after the date a surety company

notifies a claimant under Subsection (c), the company shall

notify the claimant in writing of the acceptance or rejection of

the claim. If the company rejects all or part of the claim, the

company shall state in specific terms the reasons for the

rejection that are known by the company at the time of the

rejection.

(e) In addition to any other contractual or statutory basis for

denying a claim, the surety company may reject all or part of a

claim:

(1) that is the subject of a legitimate dispute between the

principal obligor and the claimant; or

(2) for which the claimant has failed to provide supporting

documents or information the company reasonably requested.

(f) The time limits provided by this section and Section

3503.054 may be varied by any statute requiring a construction

payment bond.

(g) This section does not preclude a surety company from

asserting any defense in an action brought by a claimant on a

construction payment bond if the company makes a good faith

effort to inform the claimant in accordance with this section of

the reasons for rejecting all or part of the claim.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3503.056. PAYMENT OF CLAIM. (a) If a surety company

notifies a claimant under Section 3503.055 that the company

accepts a claim or part of a claim, the company shall pay the

claim not later than the 15th day after the date of the notice.

(b) If payment of the claim or part of the claim is conditioned

on the execution of a document or performance of an act by the

claimant, the surety company shall pay the claim not later than

the seventh day after the date the company receives the executed

document or evidence that the act has been performed.

(c) For purposes of this section, payment of a claim occurs when

the surety company places the company's check or draft in the

United States mail properly addressed to the claimant or the

claimant's representative.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3503.057. RULES. The commissioner may adopt rules

enforcing this subchapter in cases in which a surety company

violates this subchapter as a general business practice.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

SUBCHAPTER C. OTHER BONDS

Sec. 3503.101. BAIL BOND CERTIFICATES. (a) In any year, an

insurance company authorized to engage in fidelity and surety

insurance business in this state may become surety in an amount

not to exceed $200 with respect to each bail bond certificate

issued in that year by:

(1) an automobile club authorized to transact business in this

state; or

(2) a truck and bus association incorporated in this state.

(b) The bail bond certificate must be a printed card or other

certificate that:

(1) is issued by:

(A) an automobile club authorized to transact business within

this state; or

(B) a truck and bus association incorporated in this state;

(2) is issued to a member of the club or association and signed

by the member of the club or association; and

(3) contains a printed statement that:

(A) a fidelity and surety company authorized to engage in

business in this state guarantees the appearance of the member

whose signature appears on the card or certificate; and

(B) if the member fails to appear in court at the time of trial,

the fidelity and surety company will pay any fine or forfeiture

imposed on the member in an amount not to exceed $200.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

SUBCHAPTER D. SUIT ON CERTAIN BONDS OR OTHER OBLIGATIONS

Sec. 3503.151. VENUE OF SUIT ON CERTAIN BONDS OR OTHER

OBLIGATIONS. (a) This section applies to:

(1) a bond or other obligation of an insurance company

authorized to engage in business in this state and to act as

surety and guarantor of the fidelity of employees, trustees,

executors, administrators, guardians, or others appointed to, or

assuming the performance of, any public or private trust under

appointment of a court or tribunal, or under contract between

private individuals or corporations; or

(2) a bond that may be required:

(A) to be filed in a judicial proceeding;

(B) to guarantee a contract or undertaking between:

(i) individuals;

(ii) private corporations;

(iii) individuals and corporations; or

(iv) individuals or private corporations and the state, a

municipal corporation, or a county; or

(C) of a state, county, municipal, or district official,

including a school district official.

(b) A proper court in the county in which a bond or other

obligation described by Subsection (a) is filed has jurisdiction

of a suit instituted on the bond or obligation.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3503.152. RESIDENCE OF INSURANCE COMPANY. An insurance

company described by Section 3503.151 is a resident of a county

in which the company engages in business.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3503.153. SERVICE OF PROCESS. In a suit described by

Section 3503.151, process shall be served in accordance with

Sections 804.003, 804.101, 804.102, 804.103, 804.201, 804.202,

804.203(a), (c), and (d), and 804.204, as applicable.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

Sec. 3503.154. ACCEPTANCE OF SUBCHAPTER. The doing or

performance of any business in any county is considered an

acceptance of the provisions of this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.

SUBCHAPTER E. REGULATION OF SURETY COMPANY

Sec. 3503.201. MERGER OR CONSOLIDATION OF CERTAIN COMPANIES.

When two or more companies authorized to write fidelity,

guaranty, and surety insurance in this state merge or consolidate

and, incident to the merger or consolidation, enter into a total

reinsurance contract under which the merged or ceding company is

dissolved and that company's assets are acquired and liabilities

are assumed by the new or surviving company, the commissioner, on

finding that the contracting companies have on deposit with the

comptroller two or more deposits made for the same or similar

purposes under former Article 7.03, repealed by Chapter 388, Acts

of the 55th Legislature, Regular Session, 1957, or under Section

861.252, shall authorize the comptroller to:

(1) retain for a single purpose only the deposit of the greatest

amount and value; and

(2) permit the new or surviving company, on proper showing that

there is duplication of deposits and that the new or surviving

company is the owner of those deposits, to withdraw a duplicate

or excessive deposit.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 3, eff. April 1, 2007.






TITLE 13. REGULATION OF PROFESSIONALS

CHAPTER 4001. AGENT LICENSING IN GENERAL

INSURANCE CODETITLE 13. REGULATION OF PROFESSIONALSSUBTITLE A. GENERAL PROVISIONSCHAPTER 4001. AGENT LICENSING IN GENERALSUBCHAPTER A. GENERAL PROVISIONSSec. 4001.001. PURPOSE. It is the intent of the legislature to:(1) simplify and reform the regulation of agents and other persons regulated under this title in this state by consolidating the kinds of licenses issued to those persons under this title; and(2) promote uniformity in the licensing, examination, continuing education, and disciplinary requirements for those persons in this state and with other states.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.002. APPLICABILITY. (a) Except as otherwise provided by this code, this title applies to each person licensed under:(1) Subchapter H, Chapter 885;(2) Subchapter F, Chapter 911;(3) Section 912.251;(4) Section 961.005;(5) Subchapter E, Chapter 981;(6) Subchapter D, Chapter 1152;(7) Subchapter C or D of this chapter;(8) Subtitle B, C, or D of this title; or(9) Subsection (c), Article 5.13-1.(a-1) Except as otherwise provided by this code, this title applies to each individual who holds a specialty certification under Subchapter H, Chapter 4054.(b) This title does not apply to:(1) a resident of this state who arbitrates in the adjustment of losses between an insurer and an insured, a marine adjuster who adjusts particular or general average losses of vessels or cargoes if the adjuster paid an occupation tax of $200 for the year in which the adjustment is made, or a practicing attorney at law in this state, acting in the regular transaction of the person's business as an attorney at law, who is not a local agent and is not acting as an adjuster for an insurer;(2) a full-time home office salaried employee of an insurer authorized to engage in the business of insurance in this state, other than an employee who solicits or receives an application for the sale of insurance through an oral, written, or electronic communication in accordance with Subchapter G, Chapter 4051;(3) an attorney in fact or the traveling salaried representative of a reciprocal or interinsurance exchange admitted to engage in the business of insurance in this state as to business transacted through the attorney in fact or salaried representative;(4) the attorney in fact for a Lloyd's plan;(5) the group motor vehicle insurance business or the group motor vehicle department of a company engaged in that business; or(6) a salaried employee who is not involved in soliciting or negotiating insurance in the office of an agent and who devotes the employee's full time to clerical and administrative services, including the incidental taking of information from customers and receipt of premiums in the office of an agent, if:(A) the employee does not receive any commissions; and(B) the employee's compensation is not varied by the volume of premiums taken and received.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 730, Sec. 2J.001, eff. April 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1338, Sec. 2, eff. September 1, 2009.

Sec. 4001.003. DEFINITIONS. Unless the context clearly indicates otherwise, in this title:(1) "Agent" means a person who is an authorized agent of an insurer or health maintenance organization, a subagent, and any other person who performs the acts of an agent, whether through an oral, written, electronic, or other form of communication, by soliciting, negotiating, procuring, or collecting a premium on an insurance or annuity contract, or who represents or purports to represent a health maintenance organization, including a health maintenance organization offering only a single health care service plan, in soliciting, negotiating, procuring, or effectuating membership in the health maintenance organization. The term does not include:(A) a regular salaried officer or employee of an insurer, health maintenance organization, or agent who:(i) devotes substantially all of the officer's or employee's time to activities other than the solicitation of applications for insurance, annuity contracts, or memberships;(ii) does not receive a commission or other compensation directly dependent on the business obtained; and(iii) does not solicit or accept from the public applications for insurance, annuity contracts, or memberships;(B) an employer or an employer's officer or employee or a trustee of an employee benefit plan, to the extent that the employer, officer, employee, or trustee is engaged in the administration or operation of an employee benefits program involving the use of insurance or annuities issued by an insurer or memberships issued by a health maintenance organization, if the employer, officer, employee, or trustee is not directly or indirectly compensated by the insurer or health maintenance organization issuing the insurance or annuity contracts or memberships;(C) except as otherwise provided by this code, a depository institution, or an officer or employee of a depository institution, to the extent that the depository institution or officer or employee collects and remits premiums or charges by charging those premiums or charges against accounts of depositors on the orders of those depositors; or(D) a person or the employee of a person who has contracted to provide administrative, management, or health care services to a health maintenance organization and who is compensated for those services by the payment of an amount computed as a percentage of the revenues, net income, or profit of the health maintenance organization, if that method of compensation is the sole basis for subjecting that person or the employee of the person to this title.(2) "Control" means the power to direct or cause the direction of the management and policies of a license holder, whether directly or indirectly. For the purposes of this title, a person is considered to control:(A) a corporate license holder if the person, individually or acting with others, directly or indirectly, holds with the power to vote, owns, or controls, or holds proxies representing, at least 10 percent of the voting stock or voting rights of the corporate license holder; or(B) a partnership if the person through a right to vote or through any other right or power exercises rights in the management, direction, or conduct of the business of the partnership.(3) "Corporation" means a legal entity that is organized under the business corporation laws or limited liability company laws of this state or another state and that has as one of its purposes the authority to act as an agent.(4) "Depository institution" means:(A) a bank or savings association as defined by 12 U.S.C. Section 1813, as amended;(B) a foreign bank that maintains a branch, agency, or commercial lending company in the United States;(C) a federal or state credit union as defined by 12 U.S.C. Section 1752, as amended;(D) a bank branch; or(E) a bank subsidiary, as defined by state or federal law.(5) "Individual" means a natural person. The term includes a resident or a nonresident of this state.(6) "Insurer" means an insurance company or insurance carrier regulated by the department. The term includes:(A) a stock life, health, or accident insurance company;(B) a mutual life, health, or accident insurance company;(C) a stock fire or casualty insurance company;(D) a mutual fire or casualty insurance company;(E) a Mexican casualty insurance company;(F) a Lloyd's plan;(G) a reciprocal or interinsurance exchange;(H) a fraternal benefit society;(I) a stipulated premium company;(J) a nonprofit or for-profit legal services corporation;(K) a statewide mutual assessment company;(L) a local mutual aid association;(M) a local mutual burial association;(N) an association exempt under Section 887.102;(O) a nonprofit hospital, medical, or dental service corporation, including a company subject to Chapter 842;(P) a health maintenance organization;(Q) a county mutual insurance company; and(R) a farm mutual insurance company.(7) "Partnership" means an association of two or more persons organized under the partnership laws or limited liability partnership laws of this state or another state. The term includes a general partnership, limited partnership, limited liability partnership, and limited liability limited partnership.(8) "Person" means an individual, partnership, corporation, or depository institution.(9) "Subagent" means a person engaging in activities described under Subdivision (1) who acts for or on behalf of an agent, whether through an oral, written, electronic, or other form of communication, by soliciting, negotiating, or procuring an insurance or annuity contract or health maintenance organization membership, or collecting premiums or charges on an insurance or annuity contract or health maintenance organization membership, without regard to whether the subagent is designated by the agent as a subagent or by any other term. A subagent is an agent for all purposes of this title, and a reference to an agent in this title, Chapter 21, or a provision listed in Section 4001.009 includes a subagent without regard to whether a subagent is specifically mentioned.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.004. LIMITED LIABILITY COMPANIES. The licensing and regulation of a limited liability company are subject to each provision of this title that applies to a corporation licensed under this title.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.005. RULES. The commissioner may adopt rules necessary to implement this title and to meet the minimum requirements of federal law, including regulations.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.006. FEES. (a) The department shall collect from each agent of an insurer writing insurance in this state under this code:(1) a nonrefundable license fee; and(2) a nonrefundable appointment fee for each appointment of the agent by an insurer.(b) The department shall deposit the fees described by Subsection (a), together with other license fees, examination fees, and license renewal fees, to the credit of the Texas Department of Insurance operating account.(c) The department shall set the fees in amounts reasonable and necessary to implement this title and may use any portion of those fees to enforce this title.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.007. INVESTIGATION OF ALLEGED VIOLATIONS. (a) The department may:(1) employ persons as the department considers necessary to investigate and make reports regarding alleged violations of this code and misconduct on the part of agents; and(2) pay the salaries and expenses of those persons and office employees and other expenses necessary to enforce this title from the fees described by Section 4001.006.(b) A person employed by the department under this section may:(1) administer the oath to, and examine under oath, any person considered necessary in gathering information and evidence; and(2) have that information and evidence reduced to writing if considered necessary.(c) All expenses related to the activities described by Subsection (b) shall be paid from the fees described by Section 4001.006.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.008. COMMISSIONER AGENT FOR SERVICE OF PROCESS. In the manner provided by Subchapter C, Chapter 804, the commissioner is a corporation's or partnership's agent for service of process in a legal proceeding against the corporation or partnership if:(1) the corporation or partnership is licensed to engage in business in this state and does not appoint or maintain an agent for service in this state;(2) an agent for service cannot be found with reasonable diligence; or(3) the license of the corporation or partnership is revoked.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.009. REFERENCES TO OTHER LAW. (a) As referenced in Section 4001.003(9), a reference to an agent in the following laws includes a subagent without regard to whether a subagent is specifically mentioned:(1) Chapters 281, 402, 421-423, 441, 444, 461-463, 523, 541-556, 558, 559, 702, 703, 705, 821, 823-825, 827, 828, 844, 963, 1108, 1205-1209, 1211-1214, 1352, 1353, 1357, 1358, 1360-1363, 1369, 1453-1455, 1503, 1550, 1801, 1803, 2151-2154, 2201-2203, 2205-2213, 3501, 3502, 4007, 4102, and 4201-4203;(2) Chapter 403, excluding Section 403.002;(3) Subchapter A, Chapter 491;(4) Subchapter C, Chapter 521;(5) Subchapter A, Chapter 557;(6) Subchapter B, Chapter 805;(7) Subchapters D, E, and F, Chapter 982;(8) Subchapter D, Chapter 1103;(9) Subchapters B, C, D, and E, Chapter 1204, excluding Sections 1204.153 and 1204.154;(10) Subchapter B, Chapter 1366;(11) Subchapters B, C, and D, Chapter 1367, excluding Section 1367.053(c);(12) Subchapters A, C, D, E, F, H, and I, Chapter 1451;(13) Subchapter B, Chapter 1452;(14) Sections 551.004, 841.303, 982.001, 982.002, 982.004, 982.052, 982.102, 982.103, 982.104, 982.106, 982.107, 982.108, 982.110, 982.111, 982.112, and 1802.001; and(15) Chapter 107, Occupations Code.(b) As referenced in Section 4001.051(b), a person is the agent of the insurer for which the act is done or risk is taken in the manner provided by that subsection for purposes of the liabilities, duties, requirements, and penalties provided by a law listed in Subsection (a).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 11.080, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 730, Sec. 2J.002, eff. April 1, 2009.

SUBCHAPTER B. ACTS CONSTITUTING ACTING AS AGENT; CONSEQUENCES OF AGENT'S ACTIONSSec. 4001.051. ACTS CONSTITUTING ACTING AS AGENT. (a) This section applies regardless of whether an insurer is incorporated under the laws of this state or another state or a foreign government.(b) Regardless of whether the act is done at the request of or by the employment of an insurer, broker, or other person, a person is the agent of the insurer for which the act is done or risk is taken for purposes of the liabilities, duties, requirements, and penalties provided by this title, Chapter 21, or a provision listed in Section 4001.009 if the person:(1) solicits insurance on behalf of the insurer;(2) receives or transmits other than on the person's own behalf an application for insurance or an insurance policy to or from the insurer;(3) advertises or otherwise gives notice that the person will receive or transmit an application for insurance or an insurance policy;(4) receives or transmits an insurance policy of the insurer;(5) examines or inspects a risk;(6) receives, collects, or transmits an insurance premium;(7) makes or forwards a diagram of a building;(8) takes any other action in the making or consummation of an insurance contract for or with the insurer other than on the person's own behalf; or(9) examines into, adjusts, or aids in adjusting a loss for or on behalf of the insurer.(c) This section does not authorize an agent to orally, in writing, or otherwise alter or waive a term or condition of an insurance policy or an application for an insurance policy.(d) The referral by an unlicensed person of a customer or potential customer to an agent is not an act of an agent under this section unless the unlicensed person discusses specific insurance policy terms or conditions with the customer or potential customer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.052. SOLICITOR OF APPLICATION FOR INSURANCE CONSIDERED AGENT OF INSURER. (a) A person who solicits an application for life, accident, or health insurance or property or casualty insurance is considered the agent of the insurer issuing a policy on the application and not the agent of the insured in any controversy between the insurer and the insured, the insured's beneficiary, or the insured's dependents.(b) The agent may not alter or waive a term or condition of the application or policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.053. PERSONAL LIABILITY FOR ACTING AS AGENT. A person who takes an action listed in Section 4001.051 for or on behalf of an insurer before the insurer complies with the requirements of the laws of this state is personally liable to the holder of any insurance policy with respect to which the action was taken for any loss covered by the insurance policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.054. LIABILITY OF AGENT AND INSURER FOR TAXES. (a) If a person takes an action in this state listed in Section 4001.051 for or on behalf of an insurer, the insurer is considered to be engaged in the business of insurance in this state and is subject to the same state, county, and municipal taxes as an insurer that has been legally qualified and admitted to engage in the business of insurance in this state.(b) Taxes shall be assessed against and collected from an insurer under this section in the same manner as taxes are assessed against and collected from insurers that are legally qualified and admitted to engage in the business of insurance in this state.(c) A person who takes an action by means of which an insurer is considered to be engaged in the business of insurance in this state under this section is personally liable for any taxes assessed against the insurer under this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

SUBCHAPTER C. LICENSE REQUIREMENTSSec. 4001.101. LICENSE OR CERTIFICATE OF AUTHORITY REQUIRED; DESIGNATED PRODUCT CERTIFICATE. (a) Unless the person holds a license or certificate of authority issued by the department and, if required by rules adopted under Chapter 4008, a certificate to sell a designated product or product line, a person may not:(1) solicit or receive an application for insurance in this state; or(2) aid in the transaction of the business of an insurer.(b) A person may not act as an agent of a health maintenance organization or other type of insurer authorized to engage in business in this state unless the person holds:(1) a license issued by the department as provided by this title; and(2) if required by rules adopted under Chapter 4008, a certificate to sell a designated product or product line.(c) An insurer described by Subsection (b) may not appoint a person to act as its agent unless the person holds:(1) a license under this title; and(2) if required by rules adopted under Chapter 4008, a certificate to sell a designated product or product line.(d) This subchapter does not permit an employee or agent of a corporation or partnership to perform an act of an agent under this title without obtaining:(1) a license; and(2) if required by rules adopted under Chapter 4008, a certificate to sell a designated product or product line.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 451, Sec. 1, eff. June 19, 2009.

Sec. 4001.102. LICENSE APPLICATION. (a) To become an agent for an insurer or health maintenance organization, a person must submit to the department a completed license application in the form required by the department.(b) The commissioner by rule shall prescribe the requirements for a properly completed application.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.103. FAILURE TO PROVIDE COMPLETE SET OF FINGERPRINTS: GROUND FOR DENIAL OF APPLICATION. (a) In this section, "authorization" means any authorization issued by the department to engage in an activity regulated under this title, including a license or permit.(b) The department may deny an application for an authorization if the applicant fails to provide a complete set of fingerprints on request by the department.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.104. ISSUANCE OF LICENSE: INTENT TO ACTIVELY ENGAGE IN BUSINESS OF INSURANCE FOR GENERAL PUBLIC. (a) The department may not issue a license as an agent to write any line of insurance unless the department determines that:(1) the applicant is or intends to be actively engaged in the soliciting or writing of insurance for the general public and is to be actively engaged in the business of insurance; and(2) the application is not made to evade the laws against rebating and discrimination, either for the applicant or for another person.(b) This subchapter does not prohibit an applicant from insuring property that the applicant owns or in which the applicant has an interest. It is the intent of this subchapter to prohibit coercion of insurance and to preserve to each individual the right to choose that individual's own agent or insurer and to prohibit the licensing of an applicant to engage in the business of insurance principally to handle business that the applicant controls only through ownership, mortgage, sale, family relationship, or employment. An applicant for an original license must have a bona fide intention to engage in business in which, in any calendar year, at least 25 percent of the total volume of premiums is derived from persons other than the applicant and from property other than that on which the applicant controls the placing of insurance through ownership, mortgage, sale, family relationship, or employment.(c) The department may not deny a license application solely on the ground that the applicant will act only part-time as an agent.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.105. ISSUANCE OF LICENSE TO INDIVIDUAL. The department shall issue a license to an individual to engage in business as an agent if the department determines that the individual:(1) is at least 18 years of age;(2) has passed the licensing examination required under this code within the past 12 months;(3) has not committed an act for which a license may be denied under Subchapter C, Chapter 4005; and(4) has submitted the application, appropriate fees, and any other information required by the department.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.106. ISSUANCE OF LICENSE TO CORPORATION OR PARTNERSHIP. (a) In this section, "customer" means a person or firm to which a corporation or partnership sells or attempts to sell an insurance policy or from which a corporation or partnership accepts an application for insurance.(b) The department shall issue a license to a corporation or partnership if the department determines that:(1) the corporation or partnership is:(A) organized under the laws of this state or another state;(B) admitted to engage in business in this state by the secretary of state, if required; and(C) authorized by its articles of incorporation or its partnership agreement to act as an agent;(2) at least one officer of the corporation or one active partner of the partnership and all other persons performing any acts of an agent on behalf of the corporation or partnership in this state are individually licensed by the department separately from the corporation or partnership;(3) the corporation or partnership will have the ability to pay any amount up to $25,000 that it might become legally obligated to pay under a claim made against it by a customer and caused by a negligent act, error, or omission of the corporation or partnership or a person for whose acts the corporation or partnership is legally liable in the conduct of its business under this code;(4) if engaged in the business of insurance, the corporation or partnership intends to be actively engaged in that business as required under Section 4001.104(a);(5) each location from which the corporation or partnership will engage in business in this state under authority of a license issued by the department is registered separately with the department;(6) the corporation or partnership has submitted the application, appropriate fees, and any other information required by the department; and(7) an officer, director, member, manager, partner, or other person who has the right or ability to control the corporation or partnership has not:(A) had a license suspended or revoked or been the subject of any other disciplinary action by a financial or insurance regulator of this state, another state, or the United States; or(B) committed an act for which a license may be denied under Subchapter C, Chapter 4005.(c) A corporation or partnership shall maintain the ability to pay a claim described by Subsection (b)(3) by obtaining:(1) an errors and omissions policy insuring the corporation or partnership against errors and omissions in at least the amount of $250,000, with a deductible of not more than 10 percent of the full amount of the policy, issued by:(A) an insurer authorized to engage in the business of insurance in this state; or(B) if a policy cannot be obtained from an insurer authorized to engage in the business of insurance in this state, a surplus lines insurer under Chapter 981; or(2) a bond in the principal amount of $25,000 that is:(A) executed by the corporation or partnership as principal and a surety company authorized to engage in business in this state as surety;(B) payable to the department for the use and benefit of customers of the corporation or partnership; and(C) conditioned that the corporation or partnership shall pay any final judgment recovered against it by a customer.(d) A binding commitment to issue a policy or bond described by Subsection (c) is sufficient in connection with an application for a license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.107. ISSUANCE OF LICENSE TO DEPOSITORY INSTITUTION. The department shall issue a license to a depository institution in the manner provided by this subchapter for the licensing of a corporation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.108. ISSUANCE OF LICENSE TO ENTITY CHARTERED BY FEDERAL FARM CREDIT ADMINISTRATION. The department may license an entity chartered by the federal Farm Credit Administration under the farm credit system established under 12 U.S.C. Section 2001 et seq., as amended, to solicit insurance in this state as provided by 12 U.S.C. Section 2218, as amended. The department shall issue the license in the manner provided by this subchapter for the licensing of a corporation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.109. LICENSING OF SUBAGENT. A subagent must be licensed to write each line of insurance that the subagent is employed to write, but is not required to hold each kind of license issued to the agent for whom the subagent acts.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

SUBCHAPTER D. TEMPORARY LICENSESec. 4001.151. AUTHORITY TO ISSUE TEMPORARY LICENSE. The department may issue a temporary agent's license to an applicant for a license under Section 4001.102 who is being considered for appointment as an agent by another agent, an insurer, or a health maintenance organization.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.152. EXAMINATION NOT REQUIRED. An applicant is not required to pass a written examination to obtain a temporary license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.153. APPLICATION FOR AND ISSUANCE OF TEMPORARY LICENSE. The department shall issue a temporary license immediately on receipt of a properly completed application executed by the applicant in the form required by Section 4001.102 and accompanied by:(1) the nonrefundable filing fee set by the department; and(2) a certificate signed by an officer or properly authorized representative of an agent, insurer, or health maintenance organization stating that:(A) the applicant is being considered for appointment by the agent, insurer, or health maintenance organization as its full-time agent;(B) the agent, insurer, or health maintenance organization desires that the applicant be issued a temporary license; and(C) the applicant will complete training as prescribed by Section 4001.160 under the agent's, insurer's, or health maintenance organization's supervision.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.154. AUTHORITY TO ACT AS AGENT PENDING RECEIPT OF TEMPORARY LICENSE. If a temporary license is not received from the department before the eighth day after the date the application, nonrefundable fee, and certificate are delivered or mailed to the department and the appropriate agent, insurer, or health maintenance organization has not been notified that the application is denied, the agent, insurer, or health maintenance organization may assume that the temporary license will be issued and the applicant may proceed to act as an agent.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.155. TERM OF TEMPORARY LICENSE. A temporary license is valid for 90 days after the date of issuance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.156. RESTRICTION ON ISSUANCE OR RENEWAL OF TEMPORARY LICENSE. (a) A temporary license may not be issued to or renewed by the same person more than once in a consecutive six-month period.(b) A temporary license may not be issued to a person who does not intend to apply for a license to sell insurance or memberships to the general public.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.157. OBTAINING CERTAIN COMMISSIONS PROHIBITED. (a) A temporary license holder may not obtain a commission on a sale made to a person who has a family, employment, or business relationship with the temporary license holder.(b) An agent, insurer, or health maintenance organization may not knowingly pay, directly or indirectly, to a temporary license holder, and a temporary license holder may not receive or accept, a commission on the sale of a contract of insurance or membership covering:(1) the temporary license holder;(2) a person related to the temporary license holder by consanguinity or affinity;(3) a person who is or has been during the past six months the temporary license holder's employer, either as an individual or as a member of a partnership, association, firm, or corporation; or(4) a person who is or has been during the past six months an employee of the temporary license holder.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.158. REPLACEMENT OF EXISTING LIFE INSURANCE OR ANNUITY CONTRACT PROHIBITED. (a) A temporary license holder who is acting under the authority of that license may not:(1) engage in an insurance solicitation, sale, or other agency transaction that the license holder knows or should know will result or is intended to result in:(A) the purchase of a new life insurance or annuity contract; and(B) any of the following actions with regard to an existing individual life insurance or annuity contract as a result of that purchase:(i) termination of the contract by lapse, forfeiture, surrender, or other means;(ii) conversion of the contract to reduced paid-up insurance, continuation of the contract as extended term insurance, or reduction in value of the contract by the use of nonforfeiture benefits or other policy values;(iii) amendment of the contract to reduce:(a) benefits; or(b) the term for which coverage would otherwise remain in force or for which benefits would be paid;(iv) reissuance of the contract with a reduction in cash value; or(v) pledge of the contract as collateral or subjection of the contract to borrowing, whether in a single loan or under a schedule of borrowing, for amounts that in the aggregate exceed 25 percent of the loan value prescribed by the contract; or(2) directly or indirectly receive a commission or other compensation that results or may result from a solicitation, sale, or other agency transaction described by Subdivision (1).(b) A person who holds a permanent license may not circumvent or attempt to circumvent the intent of this section by acting for or with a person holding a temporary license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.159. SUSPENSION OR REVOCATION OF TEMPORARY APPOINTMENT POWERS OF AGENT, INSURER, OR HEALTH MAINTENANCE ORGANIZATION. (a) The department may suspend or revoke the temporary appointment powers of an agent, insurer, or health maintenance organization if, after notice and opportunity for hearing, the department determines that the agent, insurer, or health maintenance organization has abused the temporary appointment powers.(b) In determining whether abuse has occurred, the department may consider:(1) the number of temporary appointments made;(2) the percentage of appointees taking the examination required for licensing as an agent, as provided by Section 4001.161; and(3) the number of appointees who pass the examination.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.160. TRAINING OF APPLICANT FOR TEMPORARY LICENSE. (a) An agent, insurer, or health maintenance organization that is considering appointment of a temporary license applicant as its agent shall provide at least 40 hours of training to the applicant not later than the 14th day after the date the application, nonrefundable fee, and certificate are delivered or mailed to the department.(b) At least 10 hours of the training must be taught in a classroom setting, including:(1) an accredited college, university, junior college, or community college;(2) a business school; or(3) a private institute or classes sponsored by the agent, insurer, or health maintenance organization and specifically established for that purpose.(c) The training program must be designed to provide an applicant with basic knowledge of:(1) the broad principles of insurance, including the licensing and regulatory laws of this state;(2) the broad principles of health maintenance organizations, including membership requirements and related licensing and regulatory laws of this state; and(3) the ethical obligations and duties of an agent.(d) If the department determines under Section 4001.159 that an abuse of temporary appointment powers has occurred, the department may require the affected agent, insurer, or health maintenance organization to:(1) file with the department a description of the agent's, insurer's, or health maintenance organization's training program; and(2) obtain the approval of the department before continuing to use the training program.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.161. DUTY TO ENSURE THAT APPLICANTS TAKE LICENSING EXAMINATION. An agent, insurer, or health maintenance organization shall ensure that, during any two consecutive calendar quarters, at least 70 percent of the agent's, insurer's, or health maintenance organization's applicants for temporary licenses take the required licensing examination. At least 50 percent of the applicants taking the examination must pass the examination during that period.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.162. RESTRICTION ON APPOINTMENT OF TEMPORARY LICENSE HOLDERS. An agent, insurer, or health maintenance organization may not appoint more than 500 temporary license holders during a calendar year.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.Amended by: Acts 2005, 79th Leg., Ch. 201, Sec. 1, eff. May 27, 2005.

SUBCHAPTER E. APPOINTMENT OF AGENTSec. 4001.201. APPOINTMENT REQUIRED. A person who obtains a license under this title may not engage in business as an agent unless the person has been appointed to act as an agent by an insurer designated by the provisions of this code and authorized to engage in business in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.202. APPOINTMENT BY MULTIPLE INSURERS. (a) Except as specifically prohibited by this code, an agent may represent and act as an agent for more than one insurer.(b) Not later than the 30th day after the effective date of the appointment, the agent and the insurer involved shall notify the department, on a form prescribed by the department, of any additional appointment authorizing the agent to act as agent for one or more additional insurers. The notice must be accompanied by a nonrefundable fee in an amount set by the department for each additional appointment for which the insurer applies.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.203. TERM OF APPOINTMENT. (a) An appointment authorizing an agent to act for an insurer continues in effect without the necessity of renewal until the appointment is terminated or withdrawn by the insurer or the agent.(b) A renewal license issued to an agent authorizes the agent to represent and act for each insurer for which the agent holds an appointment until the appointment is terminated or withdrawn, and the agent is considered to be the agent of each appointing insurer for the purposes of this code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.204. AUTHORITY TO ACT AS AGENT BEFORE NOTICE OF APPOINTMENT. An agent appointed under this subchapter may act on behalf of the appointing insurer before the department receives the notice filed under Section 4001.202(b).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.205. APPOINTMENT OF SUBAGENT; TERMINATION. (a) A general life, accident, and health agent, life insurance agent, general property and casualty agent, or personal lines property and casualty agent appointed by an insurer authorized to engage in the business of insurance in this state shall notify the department on a form prescribed by the department if the agent appoints a subagent. The notice must be accompanied by a nonrefundable fee in an amount set by the department.(b) An insurer is not required to separately appoint a subagent who has been designated by an agent in a notice filed with the department under Subsection (a).(c) An agent who terminates the appointment of a subagent for a reason other than for cause shall promptly report the termination to the department. The termination ends the subagent's authority to act for the agent or the insurer for whom the agent is acting.(d) Section 4001.206 applies to the termination of the appointment of a subagent for cause.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 548, Sec. 2.18, eff. September 1, 2007.

Sec. 4001.206. TERMINATION OF APPOINTMENT OF AGENT FOR CAUSE; LIABILITY. (a) On termination of the appointment of an agent for cause, the insurer or agent shall immediately file with the department a statement of the facts relating to the termination of the appointment and the date and cause of the termination. On receipt of the statement, the department shall record the termination of the appointment of that agent to represent the insurer in this state.(b) A document, record, statement, or other information required to be made or disclosed to the department under this section is a privileged and confidential communication and is not admissible in evidence in a court action or proceeding except under a subpoena issued by a court of record.(c) A person, including an insurer or an employee or agent of an insurer, who provides without malice information required to be disclosed under this section is not liable for providing the information.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

SUBCHAPTER F. REGULATION OF AGENTSSec. 4001.251. INCORPORATION OF SOLE PROPRIETORSHIP. An individual engaged in business as a sole proprietorship under a license issued under this title may incorporate. The corporation does not have greater license authority than that granted to the license holder in the holder's individual capacity.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.252. NOTIFICATION TO DEPARTMENT OF CERTAIN INFORMATION. (a) An individual licensed as an agent shall notify the department on a monthly basis of:(1) a change of the license holder's mailing address;(2) a felony conviction of the license holder; or(3) an administrative action taken against the license holder by a financial or insurance regulator of this state, another state, or the United States.(b) A corporation or partnership licensed as an agent under this title shall file under oath, on a form developed by the department, biographical information for:(1) each executive officer, director, or unlicensed partner who administers the entity's operations in this state;(2) each shareholder who is in control of the corporation or partner who has the right or ability to control the partnership; and(3) if the corporation or partnership is owned, in whole or in part, by another entity, each individual who is in control of the parent entity.(c) A corporation or partnership shall notify the department not later than the 30th day after the date of:(1) a felony conviction of a licensed agent of the entity or an individual associated with the entity who is required to file biographical information with the department;(2) an event for which notification would be required under Section 81.003; or(3) the addition or removal of an officer, director, partner, member, or manager.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.253. RESTRICTION ON ACQUISITION OF OWNERSHIP INTEREST IN ENTITY LICENSED AS AGENT. (a) A person may not acquire in any manner an ownership interest in an entity licensed as an agent under this title if the person is, or after the acquisition would be, directly or indirectly in control of the license holder, or otherwise acquire control of or exercise any control over the license holder, unless the person has filed with the department under oath:(1) a biographical form for each person by whom or on whose behalf the acquisition of control is to be effected;(2) a statement certifying that no person who is acquiring an ownership interest in or control of the license holder has been the subject of a disciplinary action taken by a financial or insurance regulator of this state, another state, or the United States;(3) a statement certifying that, immediately on the change of control, the license holder will be able to satisfy the requirements for the issuance of the license to solicit each line of insurance for which it is licensed; and(4) any additional information that the commissioner by rule may prescribe as necessary or appropriate to the protection of the insurance consumers of this state or as in the public interest.(b) The department may require a partnership, syndicate, or other group that is required to file a statement under Subsection (a) to provide the information under that subsection for each partner of the partnership, each member of the syndicate or group, and each person who controls the partner or member. If the partner, member, or person is a corporation or the person required to file the statement under Subsection (a) is a corporation, the department may require that the information required under that subsection be provided regarding:(1) the corporation;(2) each individual who is an executive officer or director of the corporation; and(3) each person who is directly or indirectly the beneficial owner of more than 10 percent of the outstanding voting securities of the corporation.(c) The department may disapprove an acquisition of control if, after notice and opportunity for hearing, the commissioner determines that:(1) immediately on the change of control the license holder would not be able to satisfy the requirements for the issuance of the license to solicit each line of insurance for which it is presently licensed;(2) the competence, trustworthiness, experience, and integrity of the persons who would control the operation of the license holder are such that it would not be in the interest of the insurance consumers of this state to permit the acquisition of control; or(3) the acquisition of control would violate this code or another law of this state, another state, or the United States.(d) Notwithstanding Subsection (c), a change in control is considered approved if the department has not proposed to deny the requested change before the 61st day after the date the department receives all information required by this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.254. MAINTENANCE OF QUALIFICATIONS. The department shall, in the manner provided by Subchapter C, Chapter 4005, revoke, suspend, or refuse to renew the license of a license holder who does not maintain the qualifications necessary to obtain the license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.255. MAINTENANCE OF RECORDS. An agent shall maintain all insurance records, including all records relating to customer complaints, separate from the records of any other business in which the agent may be engaged.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

SUBCHAPTER G. OTHER PERSONS WHO MAY SHARE IN PROFITS OF AGENCYSec. 4001.301. PROFITS AFTER DEATH OF AGENT WHO IS MEMBER OF AGENCY PARTNERSHIP. On the death of an agent who is a member of an agency partnership, the surviving spouse and children, if any, of the deceased partner, or a trust for the surviving spouse and children, may share in the profits of the agency partnership during the lifetime of the surviving spouse or children, as the case may be, as provided by:(1) a written partnership agreement; or(2) in the absence of a written agreement, an agreement by the surviving partner or partners and the surviving spouse, the trustee, and the legal representative of the surviving children.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.302. PROFITS AFTER DEATH OF AGENT WHO IS SOLE PROPRIETOR. (a) On the death of an agent who is a sole proprietor, unless otherwise provided by the probated will of the deceased agent, the surviving spouse and children, if any, of the deceased agent, or a trust for the surviving spouse or children, may share in the profits of the agency business of the deceased agent during the lifetime of the surviving spouse and children if the agency business is continued by an agent.(b) The surviving spouse and children or trust is not required to qualify as an agent to share in the profits of the agency but may not perform an act of an agent in connection with the agency business without first being licensed as an agent.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.303. PROFITS AFTER DEATH OF SHAREHOLDER OF CORPORATE AGENCY. (a) On the death of a shareholder of a corporate licensed agency, the surviving spouse and children, if any, of the deceased shareholder, or a trust for the surviving spouse and children, may share in the profits of the corporate agency during the lifetime of the surviving spouse or children as provided by a contract entered into by each shareholder and the corporation.(b) The surviving spouse and children or trust is not required to qualify as an agent to share in the profits of the corporation but may not perform an act of an agent on behalf of the corporation without qualifying as an agent.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.304. TRANSFER OF INTEREST IN AGENCY BY AGENT WHO IS SOLE PROPRIETOR. (a) An agent who is a sole proprietor may transfer an interest in the agency to the agent's children, or a trust for the agent's children, and may operate that interest for their use and benefit. The children may share in the profits of the agency during their lifetime.(b) The children are not required to qualify as agents to share in the profits of the agency but may not perform an act of an agent in connection with the agency business without first being licensed as agents.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.

Sec. 4001.305. TRANSFER OF INTEREST IN AGENCY BY SHAREHOLDER OF CORPORATE AGENCY. (a) A shareholder of a corporate licensed agency may, if provided by a contract entered into by each shareholder and the corporation, transfer an interest in the agency to the shareholder's children or a trust for the shareholder's children. The children or trust may share in the profits of the agency to the extent of that interest during the children's lifetime.(b) The children or trust is not required to qualify as an agent to share in the profits of the corporation but may not perform an act of an agent on behalf of the corporation without qualifying as an agent.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1, 2005.



CHAPTER 4002. EXAMINATION OF LICENSE APPLICANTS

INSURANCE CODE

TITLE 13. REGULATION OF PROFESSIONALS

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 4002. EXAMINATION OF LICENSE APPLICANTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 4002.001. EXAMINATION REQUIRED. (a) Except as otherwise

provided by this code, an applicant for a license to act as an

agent in this state must:

(1) take a personal written examination prescribed by the

commissioner; and

(2) pass the examination to the satisfaction of the department.

(b) The examination must determine the applicant's competence

with respect to:

(1) the type of insurance contracts for which the applicant

seeks a license;

(2) the laws of this state regulating the business of insurance;

and

(3) the ethical obligations and duties of an agent.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4002.002. EXAMINATION FOR LIMITED LICENSE. (a) The

commissioner shall prescribe a limited written examination for an

applicant for a limited agent' s license under Chapter 4051 or

4054.

(b) The examination must determine the applicant's competence

and understanding of:

(1) the basic principles of insurance contracts;

(2) the basic laws of this state regulating the business of

insurance; and

(3) the ethical obligations and duties of an agent.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4002.003. EXEMPTIONS FROM EXAMINATION REQUIREMENT. (a)

The department may not require a person to take an examination

under this chapter if the person is:

(1) an applicant for the renewal of an unexpired license issued

by the department;

(2) an applicant whose license issued by the department expired

less than one year before the date of the application, if the

previous license was not denied, revoked, or suspended by the

commissioner;

(3) a partnership, corporation, or depository institution;

(4) an applicant for a life, accident, and health license who is

designated as a chartered life underwriter (CLU);

(5) an applicant for a life and health insurance counselor

license who is designated as a chartered life underwriter (CLU),

chartered financial consultant (ChFC), or certified financial

planner (CFP);

(6) an applicant for a property and casualty license who is

designated as a chartered property casualty underwriter (CPCU);

(7) an applicant for a specialty license issued under Chapter

4055;

(8) a nonresident individual who is exempt from the examination

requirement under Chapter 4056; or

(9) an applicant for a general life, accident, and health

license or a life agent license who was authorized to solicit or

procure insurance on behalf of a fraternal benefit society on

September 1, 1999, if the applicant:

(A) solicited or procured insurance on behalf of the fraternal

benefit society for at least 24 months preceding September 1,

1999; and

(B) does not, on or after September 1, 1999, solicit or procure:

(i) insurance for any other insurer or a different fraternal

benefit society;

(ii) an insurance contract from anyone other than a person who

is eligible for membership in the fraternal benefit society; or

(iii) an interest-sensitive life insurance contract that exceeds

$35,000 of coverage on an individual life, unless the applicant

is designated as a "Fraternal Insurance Counselor" at the time

the contract is solicited or procured.

(b) A license to which the exemption authorized by Subsection

(a)(9) applies must be held by the applicant in an individual

capacity and is not transferable.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.19, eff. September 1, 2007.

Sec. 4002.004. ADVISORY BOARD. (a) The commissioner may

appoint one or more advisory boards to make recommendations to

the commissioner or the testing service regarding:

(1) the scope, type, and conduct of examinations required by

this chapter; and

(2) the times and locations in this state where the examinations

shall be held.

(b) The commissioner may appoint to an advisory board any

combination of the following:

(1) a person who holds a license for which an examination is

intended;

(2) an employee of an insurer that appoints license holders for

which an examination is intended;

(3) a person who acts as a general agent or manager;

(4) a person who teaches insurance at an accredited college or

university in this state; or

(5) a resident of this state who is not described by

Subdivisions (1)-(4).

(c) A member of an advisory board serves without compensation

but is entitled to reimbursement for reasonable expenses incurred

in attending meetings of the advisory board.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4002.005. EXAMINATION FEE. (a) The department shall

charge each applicant an examination fee in an amount determined

by the department as necessary to administer the examination.

(b) The examination fee must accompany each application to take

the examination.

(c) An applicant may receive a refund of the examination fee

only if:

(1) the applicant fails to take the examination because of an

emergency;

(2) the applicant notifies the department of the emergency at

least 24 hours before the time of the examination; and

(3) the department agrees to refund the fee.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4002.006. BILINGUAL EXAMINATION. An examination

administered under this chapter shall be offered in English and

Spanish.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4002.007. EXAMINATION RESULTS. (a) The department shall

notify each examinee of the results of a licensing examination

administered under this code not later than the 30th day after

the date the examination is administered. If an examination is

graded or reviewed by a testing service, the department shall

notify each examinee of the results of the examination not later

than the 14th day after the date the department receives the

results from the testing service.

(b) The department may require a testing service to notify

examinees of the results of an examination.

(c) If the notice of the results of an examination graded or

reviewed by a testing service will be delayed for longer than 90

days after the examination date, the department shall notify the

examinee of the reason for the delay before the 90th day.

(d) If requested in writing by a person who fails a licensing

examination administered under this code, the department shall

provide to the person an analysis of the person's performance on

the examination.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4002.008. STANDARDS FOR EXAMINATION PASS RATES; ANNUAL

REPORT. (a) This section applies only to insurance agent

license examinations for limited and single lines licenses,

including agent licenses issued under:

(1) Subchapters C and I, Chapter 4051; and

(2) Subchapters C and G, Chapter 4054.

(b) The commissioner or, at the commissioner's discretion, a

vendor under contract with the department, shall review a license

examination subject to this section if, during any 12-month

period beginning on September 1 of a year, that examination

exhibits an overall pass rate of less than 70 percent for

first-time examinees.

(c) The department shall collect demographic information,

including, race, gender, and national origin, from an individual

taking a license examination subject to this section.

(d) The department shall compile an annual report based on the

review required under Subsection (b). The report must indicate

whether there was any disparity in the pass rate based on

demographic information.

(e) The commissioner by rule may establish procedures as

necessary to:

(1) collect demographic information necessary to implement this

section; and

(2) ensure that a review required under Subsection (b) is

conducted and the resulting report is prepared.

(f) The commissioner shall deliver the report prepared under

Subsection (d) to the governor, the lieutenant governor, and the

speaker of the house of representatives not later than December 1

of each year.

Added by Acts 2009, 81st Leg., R.S., Ch.

398, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. ADMINISTRATION OF EXAMINATION BY TESTING SERVICE

Sec. 4002.051. ADMINISTRATION BY TESTING SERVICE AUTHORIZED.

The commissioner may accept an examination administered by a

testing service to satisfy the examination requirements of a

person seeking a license as an agent, counselor, or adjuster

under this code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4002.052. AGREEMENT WITH TESTING SERVICE. (a) The

commissioner may negotiate an agreement with a testing service to

perform examination services, including:

(1) developing an examination;

(2) scheduling an examination;

(3) arranging the site for an examination; and

(4) administering, grading, reporting, and analyzing an

examination.

(b) The commissioner may require a testing service to:

(1) correspond directly with applicants with regard to the

administration of examinations;

(2) collect fees for administering examinations directly from

applicants; and

(3) provide for the administration of examinations in specific

locations and at specified frequencies.

(c) The commissioner shall retain the authority to establish the

scope and type of each examination.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4002.053. HEARING REQUIRED BEFORE AGREEMENT. Before the

department may negotiate and enter into an agreement with a

testing service:

(1) a hearing must be held in accordance with Chapter 2001,

Government Code; and

(2) the commissioner must adopt any rules or standards that the

commissioner considers appropriate to implement the authority

granted by this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER C. DUTIES OF DEPARTMENT

Sec. 4002.101. ADMINISTRATION BY DEPARTMENT. In the absence of

an agreement with a testing service, the department shall

administer any required examination in accordance with this

chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4002.102. RULES. (a) The commissioner may adopt rules

relating to:

(1) the scope, type, and conduct of an examination;

(2) the time and location in this state at which an examination

is conducted; or

(3) the designation of textbooks, manuals, and other materials

to be studied by an applicant for an examination.

(b) The textbooks, manuals, or other materials designated by the

commissioner under Subsection (a)(3) may consist of:

(1) material available to an applicant by purchase from the

publisher; or

(2) material prepared at the direction of the commissioner and

distributed to an applicant on request and on payment of the

reasonable cost of the material.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4002.103. CONTENT OF EXAMINATION QUESTIONS. All

examination questions must be prepared from the contents of the

textbooks, manuals, and other materials designated or prepared by

the commissioner under Section 4002.102.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.



CHAPTER 4003. LICENSE EXPIRATION AND RENEWAL

INSURANCE CODE

TITLE 13. REGULATION OF PROFESSIONALS

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 4003. LICENSE EXPIRATION AND RENEWAL

Sec. 4003.001. LICENSE EXPIRATION. (a) Unless a staggered

renewal system is adopted under Section 4003.002, each agent

license issued by the department and not suspended or revoked by

the commissioner expires on the second anniversary of the date

the license is issued.

(b) The commissioner by rule may change the two-year expiration

period if the commissioner determines that the change is

necessary to promote uniformity of license periods of this state

with those of other states.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4003.002. STAGGERED RENEWAL SYSTEM. (a) The commissioner

by rule may adopt a system under which licenses expire on various

dates during a licensing period.

(b) For the licensing period in which the license expiration is

changed, license fees shall be prorated so that each license

holder pays only that portion of the license fee allocable to the

period during which the license is valid. On renewal of the

license on the new expiration date, the total renewal fee is

payable.

(c) The commissioner shall adopt a system under which a person

who holds more than one license may renew all the licenses held

in a single process.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4003.003. NOTICE OF LICENSE EXPIRATION. Not later than the

30th day before the date a person's license expires, the

department shall send written notice of the impending license

expiration to the person at the person's last known mailing

address according to the department's records.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4003.004. PROCEDURE FOR RENEWAL OF LICENSE. (a) A person

may renew an unexpired license by:

(1) filing a properly completed renewal application with the

department in the form prescribed by the department; and

(2) paying to the department the required renewal fee in an

amount set by the department.

(b) A person may not renew a license that has been suspended or

revoked.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4003.005. RENEWAL FEE NONREFUNDABLE. A renewal fee paid

under this chapter is nonrefundable.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4003.006. CONTINUATION OF ORIGINAL LICENSE. The original

license of a person who has applied for license renewal in

compliance with Section 4003. 004 remains in effect from the date

the renewal application is filed until the date:

(1) the department issues the renewal license; or

(2) the commissioner issues an order revoking the license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4003.007. RENEWAL OF EXPIRED LICENSE. (a) A person whose

license has been expired for 90 days or less may renew the

license by:

(1) filing a renewal application with the department in the form

prescribed by the department; and

(2) paying to the department:

(A) the required renewal fee; and

(B) an additional fee equal to one-half of the required renewal

fee.

(b) A person whose license has been expired for more than 90

days but less than one year may not renew the license. The person

may obtain a new license without taking the applicable

examination by:

(1) filing a new application with the department; and

(2) paying to the department:

(A) the license fee; and

(B) an additional fee equal to one-half of the license fee.

(c) A person whose license has been expired for one year or more

may not renew the license. The person may obtain a new license

by:

(1) submitting to reexamination, if examination is required for

original issuance of the license; and

(2) complying with the other requirements and procedures for

obtaining an original license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4003.008. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE AGENT.

(a) The department may renew without reexamination an expired

license of a person who was licensed in this state, moved to

another state, and is currently licensed and has been in

continual practice in the other state preceding the date of the

application.

(b) The person must pay to the department a fee equal to the

license fee.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4003.009. INTERSTATE MOVE BY AGENT. (a) Not later than

the 30th day after moving from one state to another state, an

agent licensed in this state shall file with the department:

(1) the agent's new address; and

(2) proof of authorization to engage in the business of

insurance in the new state of residence.

(b) The department may not charge a fee or require a license

application under this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4003.010. CHAPTER NOT APPLICABLE TO THIRD-PARTY

ADMINISTRATORS. This chapter does not apply to a certificate of

authority issued under Chapter 4151.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.



CHAPTER 4004. CONTINUING EDUCATION

INSURANCE CODE

TITLE 13. REGULATION OF PROFESSIONALS

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 4004. CONTINUING EDUCATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 4004.001. DEPARTMENT JURISDICTION EXCLUSIVE. The

department has exclusive jurisdiction of all matters relating to

the continuing education of agents licensed under this code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4004.002. ADVISORY COUNCIL. (a) The commissioner may

appoint an advisory council to provide the commissioner with

information and assistance in the conduct of the continuing

education program for agents licensed under this title.

(b) If an advisory council is appointed, the council must be

composed of nine members, four of whom must be public members.

(c) A public member is entitled to reimbursement for the

member's travel expenses as provided by Chapter 660, Government

Code, and the General Appropriations Act.

(d) A public member may not:

(1) be an officer, director, or employee of an insurer,

insurance agency, agent, broker, adjuster, or other business

entity regulated by the department;

(2) be a person required to register with the Texas Ethics

Commission under Chapter 305, Government Code; or

(3) be related to a person described by Subdivision (1) or (2)

within the second degree by affinity or consanguinity, as

determined under Chapter 573, Government Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER B. AGENT CONTINUING EDUCATION REQUIREMENTS

Sec. 4004.051. GENERAL REQUIREMENTS. (a) Except as provided by

Section 4004.052 or other law, each individual who holds a

license issued by the department shall complete continuing

education as provided by this chapter.

(b) All required continuing education hours must be completed

before the expiration date of the individual's license.

(c) At least 50 percent of all required continuing education

hours must be completed in a classroom setting or a classroom

equivalent setting approved by the department.

(d) The department may accept continuing education hours

completed in other professions or in association with

professional designations in an insurance-related field.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4004.052. EXTENSIONS AND EXEMPTIONS. (a) On the timely

written request of an agent, the department may extend the time

for the agent to comply with the continuing education

requirements of this chapter or may exempt the agent from some or

all of the requirements for a licensing period if the department

determines that the agent is unable to comply with the

requirements because of illness, medical disability, or another

extenuating circumstance beyond the control of the agent. The

commissioner by rule shall prescribe the criteria for an

exemption or extension under this subsection.

(b) An individual who has continuously held for at least 20

years an agent license issued under this code is exempt from the

continuing education requirements of this chapter.

(c) The commissioner by rule may provide for other reasonable

exemptions from the continuing education requirements of this

chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4004.053. REQUIREMENTS BASED ON TYPE OF LICENSE HELD. (a)

An individual who holds a general life, accident, and health

license, a life agent license, a life and health insurance

counselor license, a general property and casualty license, or a

personal lines property and casualty license must complete 15

hours of continuing education annually. If the individual holds

more than one license for which continuing education is otherwise

required, the individual is not required to complete more than 15

continuing education hours annually. An individual who is

required under rules adopted under Chapter 4008 to hold a

certificate to sell a designated product or product line may use

continuing education programs administered under Section 4004.151

to satisfy the annual continuing education requirements under

this subsection.

(b) An individual who holds a limited life, accident, and health

license or a limited property and casualty license must complete

five hours of continuing education annually.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.20, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

451, Sec. 2, eff. June 19, 2009.

Sec. 4004.0535. CONTINUING EDUCATION CREDIT FOR PARTICIPATION IN

CERTAIN ASSOCIATIONS. (a) The commissioner by rule may

authorize the department to grant not more than four hours of

continuing education credit to an agent who is an active member

of a state or national insurance association.

(b) The commissioner by rule shall:

(1) specify the types of associations that constitute state or

national insurance associations; and

(2) establish reasonable requirements for active participation

in such an association.

(c) An agent may not use continuing education credit granted

under this section to satisfy:

(1) continuing education hours required to be completed in a

classroom setting or classroom equivalent under Section 4004.051;

or

(2) the ethics requirement adopted under Section 4004.054.

(d) An agent who seeks continuing education credit under this

section shall provide to the department in the manner prescribed

by the commissioner a sworn affirmation that the agent is an

active member of a state or national insurance association

described by Subsection (a) and, for the number of continuing

education hours claimed, has:

(1) reviewed educational materials provided by that association;

or

(2) attended educational presentations sponsored by that

association.

Added by Acts 2005, 79th Leg., Ch.

691, Sec. 1, eff. September 1, 2005.

Sec. 4004.054. ETHICS REQUIREMENT. Each individual who holds a

license issued by the department shall complete two hours of

continuing education in ethics during each license renewal

period.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER C. CONTINUING EDUCATION PROGRAMS

Sec. 4004.101. PROGRAM CERTIFICATION. (a) The department shall

certify continuing education programs for agents. The

certification criteria must be designed to ensure that continuing

education programs enhance the knowledge, understanding, and

professional competence of the license holder.

(b) Only a program that satisfies the criteria established by

rule by the commissioner may receive certification.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4004.102. CERTIFICATION FEE. (a) A nonrefundable

certification fee, in an amount set by the commissioner as

necessary to administer this chapter, must accompany each

application for certification of a continuing education program.

(b) The commissioner by rule shall establish the certification

fee based on a graduated scale according to the number of hours

required to complete the program.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4004.103. PROVIDER REGISTRATION; OTHER REQUIREMENTS. (a)

Each continuing education program provider shall register with

the department as a course provider.

(b) The department shall assess a registration fee for each

application for registration as a course provider, set by the

commissioner in an amount necessary for the proper administration

of this chapter.

(c) The commissioner may adopt rules establishing other

requirements for continuing education program providers.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4004.104. INDEPENDENT CONTRACTORS. (a) The department may

enter into agreements with independent contractors under which

the independent contractor certifies and registers continuing

education programs and providers.

(b) The department may require the independent contractors to

correspond directly with providers with regard to the

administration of continuing education programs. The contractors

may collect fees from the providers for administration of the

courses.

(c) Notwithstanding Subsections (a) and (b), the department

retains the authority to establish the scope and type of

continuing education requirements for each type of license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER D. AGENT EDUCATION PROGRAMS

FOR COMPLEX PRODUCTS

Subchapter D, consisting of Secs. 4004.151 to 4004.152, was added

by Acts 2009, 81st Leg., R.S., Ch.

451, Sec. 3.

For another Subchapter D, consisting of Secs. 4004.151 to

4004.155, added by Acts 2009, 81st Leg., R.S., Ch.

326, Sec. 1, see Sec. 4004.151 et seq., post.

Sec. 4004.151. AGENT EDUCATION PROGRAMS. The department shall

administer continuing education and precertification training

programs required by rules adopted under Chapter 4008.

Added by Acts 2009, 81st Leg., R.S., Ch.

451, Sec. 3, eff. June 19, 2009.

Sec. 4004.152. PROGRAM ADMINISTRATION. (a) The department

shall administer a program described by Section 4004.151 in a

manner consistent with the administration of continuing education

programs under Subchapter C.

(b) The department may enter into agreements with independent

contractors for programs described by Section 4004.151 in the

manner prescribed by Section 4004.104 for continuing education

programs.

Added by Acts 2009, 81st Leg., R.S., Ch.

451, Sec. 3, eff. June 19, 2009.

SUBCHAPTER D. ADDITIONAL CONTINUING EDUCATION REQUIREMENTS

FOR SALE OF MEDICARE-RELATED PRODUCTS

Subchapter D, consisting of Secs. 4004.151 to 4004.155, was added

by Acts 2009, 81st Leg., R.S., Ch.

326, Sec. 1.

For another Subchapter D, consisting of Secs. 4004.151 to

4004.152, added by Acts 2009, 81st Leg., R.S., Ch.

451, Sec. 3, see Sec. 4004.151 et seq., post.

Sec. 4004.151. DEFINITIONS. In this subchapter:

(1) "Medicare advantage plan" means a health benefit plan

operated under the Medicare program as a managed care plan,

special needs plan, or private fee-for-service plan.

(2) "Medicare program" means the federal health insurance

program that is operated under the Health Insurance for the Aged

Act (42 U.S.C. Section 1395 et seq.).

(3) "Medicare-related product" means a Medicare advantage plan,

a Medicare prescription drug plan, or another health plan

operated under the Medicare program, such as a Medicare cost plan

or a Medicare demonstration plan. The term does not include a

Medicare supplement benefit plan regulated under Chapter 1652.

Added by Acts 2009, 81st Leg., R.S., Ch.

326, Sec. 1, eff. September 1, 2009.

Sec. 4004.152. AGENT EDUCATION REQUIREMENTS. (a) Unless an

agent has completed eight hours of professional training related

to a Medicare-related product, an agent may not:

(1) sell, solicit, negotiate, or receive an application or

contract for the Medicare-related product in this state; or

(2) represent an insurer in relation to the Medicare-related

product in this state.

(b) The training required under Subsection (a) may be used to

satisfy the continuing education requirements established under

Subchapter B.

Added by Acts 2009, 81st Leg., R.S., Ch.

326, Sec. 1, eff. September 1, 2009.

Sec. 4004.153. REQUIRED CONTINUING EDUCATION REGARDING MEDICARE

PRODUCTS. (a) This section applies to an agent who:

(1) solicits, negotiates, procures, or collects a premium on a

Medicare-related product; or

(2) represents or purports to represent an insurer, a health

maintenance organization, or a preferred provider organization in

relation to such a Medicare-related product.

(b) Each agent described by Subsection (a) must complete four

hours of continuing education that specifically relates to

Medicare-related products during the agent's two-year licensing

period.

(c) Only training in a program that has been certified by the

department may be used to satisfy the requirements of Subsection

(b).

(d) The continuing education required under Subsection (b) may

be used to satisfy the continuing education requirements

established under Subchapter B.

Added by Acts 2009, 81st Leg., R.S., Ch.

326, Sec. 1, eff. September 1, 2009.

Sec. 4004.154. PROGRAM CERTIFICATION REQUIREMENTS. (a)

Subchapter C, including the authorization to contract with an

independent contractor under Section 4004.104, applies to

programs used to satisfy the requirements of Sections 4004.152

and 4004.153. For the purpose of administering this subchapter,

professional training courses shall be considered to be

continuing education courses under Subchapter C.

(b) The commissioner by rule shall adopt criteria for the

programs used to satisfy the requirements of Sections 4004.152

and 4004.153 that are designed to ensure that an agent has

knowledge, understanding, and professional competence concerning

a Medicare-related product. The rules adopted under this

subsection may incorporate by reference any requirements

established by the Centers for Medicare and Medicaid Services or

any other appropriate federal agency.

Added by Acts 2009, 81st Leg., R.S., Ch.

326, Sec. 1, eff. September 1, 2009.

Sec. 4004.155. NONAPPLICATION OF CERTAIN EXEMPTIONS. The

continuing education exemptions for certain agents established

under Section 4004.052(b) and Section 9.02(e), Chapter 703 (S.B.

414), Acts of the 77th Legislature, Regular Session, 2001, do not

apply to requirements under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

326, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. CONTINUING EDUCATION REQUIREMENTS FOR SALE OF

ANNUITIES

Sec. 4004.201. DEFINITION. In this subchapter, "annuity" has

the meaning assigned by Section 1115.002.

Added by Acts 2009, 81st Leg., R.S., Ch.

362, Sec. 1.002, eff. September 1, 2009.

Sec. 4004.202. REQUIRED CONTINUING EDUCATION REGARDING

ANNUITIES. (a) This section applies to a resident agent who:

(1) sells, solicits, or negotiates a contract for an annuity in

this state; or

(2) represents or purports to represent an insurer in relation

to such an annuity.

(b) Each agent described by Subsection (a) must complete four

hours of continuing education annually that specifically relates

to annuities. The annual period under this section must be based

on the agent's license expiration date or another date specified

by the commissioner by rule, and the education requirement under

this subsection must be met within that annual period,

notwithstanding Section 4004.051(b).

(c) The continuing education required under this section may be

used to satisfy the continuing education requirements under

Subchapter B.

Added by Acts 2009, 81st Leg., R.S., Ch.

362, Sec. 1.002, eff. September 1, 2009.

Sec. 4004.203. PROGRAM CERTIFICATION REQUIREMENTS. (a) The

commissioner by rule shall adopt criteria for continuing

education programs used to satisfy the requirements of Section

4004.202. Those criteria must include:

(1) topics related specifically to annuities;

(2) state laws and rules related to annuities, including

requirements adopted under Chapter 1115;

(3) prohibited sales practices regarding annuities;

(4) recognition of indicators that a prospective insured may

lack the short-term memory or judgment to knowingly purchase an

annuity; and

(5) fraudulent and unfair trade practices regarding the sale of

annuities.

(b) Subject matter determined by the commissioner to be

primarily intended to promote the sale or marketing of annuities

does not qualify as continuing education for purposes of this

subchapter.

(c) Subchapter C applies to continuing education programs

described by Subsection (a) and training under Section 1115.056.

Any training program disapproved under Subsection (b) shall be

presumed invalid for certification under Subchapter C unless the

program is approved in writing by the commissioner.

Added by Acts 2009, 81st Leg., R.S., Ch.

362, Sec. 1.002, eff. September 1, 2009.



CHAPTER 4005. CONDUCT, DISCIPLINARY ACTIONS, AND SANCTIONS

INSURANCE CODE

TITLE 13. REGULATION OF PROFESSIONALS

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 4005. CONDUCT, DISCIPLINARY ACTIONS, AND SANCTIONS

SUBCHAPTER A. AUTHORIZED CONDUCT

Sec. 4005.001. DEFINITION. In this subchapter, "client" means:

(1) an applicant for insurance coverage; or

(2) an insured.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4005.002. AUTHORIZATION TO OBTAIN CERTAIN RECORDS OR

PHOTOGRAPHS. (a) In connection with a client's application for

insurance coverage or with the issuance of an insurance policy to

a client, or on a client's request, a general property and

casualty agent or personal lines property and casualty agent may

obtain:

(1) the motor vehicle record of a person insured under or to be

insured under an insurance policy; or

(2) a photograph of property insured under or to be insured

under an insurance policy.

(b) The agent must provide a copy of the motor vehicle record to

the client.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.21, eff. September 1, 2007.

Sec. 4005.003. FEES. (a) A general property and casualty agent

or personal lines property and casualty agent may charge a client

a fee to reimburse the agent for costs the agent incurred in

obtaining a motor vehicle record or photograph of property

described under Section 4005.002. The fee may not exceed the

actual costs to the agent.

(b) For services provided to a client, a property and casualty

agent described by Subsection (a) may charge a reasonable fee,

including a fee for:

(1) special delivery or postal charges;

(2) printing or reproduction costs;

(3) electronic mail costs;

(4) telephone transmission costs; and

(5) similar costs that the agent incurs on behalf of the client.

(c) A property and casualty agent described by Subsection (a)

may charge a client a fee under this section only if, before the

agent incurs an expense for the client, the agent:

(1) notifies the client of the agent's fee; and

(2) obtains the client's written consent for each fee to be

charged.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.22, eff. September 1, 2007.

Sec. 4005.004. DISCLOSURE OF COMPENSATION. (a) In this section:

(1) "Affiliate" has the meaning described by Section 823.003(a).

(2) "Agent" means a person licensed under Chapter 4051, 4053,

4054, or 4056.

(3) "Compensation from an insurer or other third party" includes

payments, commissions, fees, awards, overrides, bonuses,

contingent commissions, loans, stock options, gifts, prizes, or

any other form of valuable consideration, whether or not payable

under a written contract or agreement.

(4) "Compensation from a customer" does not include a fee

described by Section 4005.003, an application fee, or an

inspection fee.

(5) "Customer" means the person signing the application for

insurance or the authorized representative of the insured

actually negotiating the placement of an insurance product with

the agent. A person is not to be considered a "customer" of an

agent for purposes of this section solely because the person is a

participant or beneficiary:

(A) of an employee benefit plan; or

(B) of, or otherwise covered by, a group or blanket insurance

policy or group annuity contract sold, solicited, or negotiated

by an agent or the agent's affiliate.

(6) "Documented acknowledgment" means a customer's dated

acknowledgment, obtained before the customer's purchase of an

insurance product, as demonstrated by the customer's written or

electronic signature or recorded voice, or by other additional

methods that the commissioner may authorize by rule.

(b) If an agent, or any affiliate of an agent, receives

compensation from a customer for the placement or renewal of an

insurance product, other than a service fee described under

Section 4005.003, an application fee, or an inspection fee, the

agent or the affiliate may not accept or receive any compensation

from an insurer or other third party for that placement or

renewal unless the agent has, before the customer's purchase of

insurance:

(1) obtained the customer's documented acknowledgment that the

compensation will be received by the agent or affiliate; and

(2) provided a description of the method and factors used to

compute the compensation to be received from the insurer or other

third party for that placement.

(c) This section does not apply to:

(1) a licensed agent who acts only as an intermediary between an

insurer and the customer's agent, including a managing general

agent;

(2) a reinsurance intermediary or surplus lines agent placing

reinsurance or surplus lines insurance; or

(3) an agent whose sole compensation for the placement or

servicing of an insurance product is derived from commissions,

salaries, and other remuneration paid by the insurer.

(d) An agent may satisfy any requirements imposed by this

section through an affiliate.

(e) The commissioner may adopt rules as necessary to implement

the disclosure and acknowledgment of disclosure requirements

under this section.

Added by Acts 2005, 79th Leg., Ch.

755, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. PROHIBITED CONDUCT

Sec. 4005.051. APPLICABILITY OF SUBCHAPTER. This subchapter

does not apply to a person who holds a license or certificate of

authority issued under Title 11.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4005.052. CERTAIN CONDUCT PROHIBITED AFTER REVOCATION OF

LICENSE. A person whose insurance license has been revoked in

this state or any other state may not:

(1) solicit or otherwise engage in business under Chapter 885

unless the department determines it to be in the public interest,

for good cause shown, to permit the person to act in that

capacity; or

(2) act as an officer, director, member, manager, or partner, or

as a shareholder with a controlling interest, of an entity

holding a license issued under this title unless the department

determines it to be in the public interest, for good cause shown,

to permit the person to act in that capacity.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4005.053. CERTAIN PAYMENTS PROHIBITED TO OR FROM PERSON NOT

HOLDING LICENSE. (a) An insurer or agent engaged in the

business of insurance in this state may not pay to any person,

directly or indirectly, and may not accept from any person a

commission or other valuable consideration for a service

performed by that person as an agent in this state unless the

person holds a license to act as an agent in this state.

(b) Subsection (a) does not prevent the payment of a renewal or

other deferred commission to a person or the acceptance of a

renewal or other deferred compensation by a person solely because

the person no longer holds a license to act as an agent.

(c) An agent may not pay, permit, or give or offer to pay,

permit, or give, directly or indirectly, to any person who does

not hold a license as an agent:

(1) a rebate of premiums payable, a commission, employment, a

contract for service, or any other valuable consideration or

inducement that is not specified in the insurance policy or

contract for or on account of the solicitation or negotiation of

an insurance contract; or

(2) a fee or other valuable consideration for referring a

customer who seeks to purchase an insurance product or seeks an

opinion on or advice regarding an insurance product, based on

that customer's purchase of insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4005.054. RECEIVING ADDITIONAL FEE PROHIBITED. A person

who holds a license under this code and receives a commission or

other consideration for services as an agent may not receive an

additional fee for those services provided to the same client

except for a fee:

(1) described by Section 550.001 or 4005.003; and

(2) for which disclosure is made as required under Section

4005.003 or Section 4005.004.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

755, Sec. 2, eff. September 1, 2005.

Sec. 4005.055. CERTAIN COVERAGE FOR LOSS BY FIRE PROHIBITED. A

property and casualty agent may not knowingly grant, write, or

permit a greater amount of insurance against loss by fire than

the reasonable value of the insured subject.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER C. DISCIPLINARY ACTIONS AND PROCEDURES; ENFORCEMENT

Sec. 4005.101. GROUNDS FOR LICENSE DENIAL OR DISCIPLINARY

ACTION. (a) This section does not apply to a person who holds a

license or certificate of authority issued under Title 11.

(b) The department may deny a license application or discipline

a license holder under this subchapter if the department

determines that the applicant or license holder, individually or

through an officer, director, or shareholder:

(1) has wilfully violated an insurance law of this state;

(2) has intentionally made a material misstatement in the

license application;

(3) has obtained or attempted to obtain a license by fraud or

misrepresentation;

(4) has misappropriated, converted to the applicant's or license

holder's own use, or illegally withheld money belonging to:

(A) an insurer;

(B) a health maintenance organization; or

(C) an insured, enrollee, or beneficiary;

(5) has engaged in fraudulent or dishonest acts or practices;

(6) has materially misrepresented the terms and conditions of an

insurance policy or contract, including a contract relating to

membership in a health maintenance organization;

(7) has made or issued, or caused to be made or issued, a

statement misrepresenting or making incomplete comparisons

regarding the terms or conditions of an insurance or annuity

contract legally issued by an insurer or a membership issued by a

health maintenance organization to induce the owner of the

contract or membership to forfeit or surrender the contract or

membership or allow it to lapse for the purpose of replacing the

contract or membership with another;

(8) has been convicted of a felony;

(9) has offered or given a rebate of an insurance premium or

commission to an insured or enrollee;

(10) is not actively engaged in soliciting or writing insurance

for the public generally as required by Section 4001.104(a); or

(11) has obtained or attempted to obtain a license, not for the

purpose of holding the applicant or license holder out to the

general public as an agent, but primarily for the purpose of

soliciting, negotiating, or procuring an insurance or annuity

contract or membership covering:

(A) the applicant or license holder;

(B) a member of the applicant's or license holder's family; or

(C) a business associate of the applicant or license holder.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4005.102. REMEDIES FOR VIOLATION OF INSURANCE LAWS OR

COMMISSIONER RULES. In addition to any other remedy available

under Chapter 82, for a violation of this code, another insurance

law of this state, or a rule of the commissioner, the department

may:

(1) deny an application for:

(A) an original license; or

(B) a certificate issued under Chapter 4008;

(2) suspend, revoke, or deny renewal of:

(A) a license; or

(B) a certificate issued under Chapter 4008;

(3) place on probation a person whose license has been

suspended;

(4) assess an administrative penalty;

(5) reprimand a license holder; or

(6) require a license holder to qualify, or re-qualify if the

agent has already qualified, for a certificate to sell a product

or product line designated by rule under Chapter 4008.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

451, Sec. 4, eff. June 19, 2009.

Sec. 4005.103. PROBATED LICENSE SUSPENSION. If a license

suspension is probated, the commissioner may require the license

holder to:

(1) report regularly to the department on any matter that is the

basis of the probation;

(2) limit the license holder's practice to the areas prescribed

by the department; or

(3) continue or review professional education until the license

holder attains a degree of skill satisfactory to the commissioner

in each area that is the basis of the probation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4005.104. HEARING. (a) If the department proposes to deny

an application for an original license or to suspend, revoke, or

deny renewal of a license, the applicant or license holder is

entitled to a hearing conducted by the State Office of

Administrative Hearings as provided by Chapter 40.

(b) Notice of the hearing shall be provided to:

(1) the applicant or license holder; and

(2) any insurer indicated on the application as desiring that

the license be issued.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4005.105. APPLICATION FOR LICENSE AFTER DENIAL OF

APPLICATION OR REVOCATION OF LICENSE. (a) This section does not

apply to a person who holds a license or certificate of authority

issued under Title 11.

(b) An individual whose license application has been denied or

whose license has been revoked under this subchapter may not

apply for an agent license before the fifth anniversary of:

(1) the effective date of the denial or revocation; or

(2) the date of a final court order affirming the denial or

revocation if judicial review was sought.

(c) A license application filed after the time required by

Subsection (b) may be denied by the commissioner if the applicant

fails to show good cause why the denial or revocation should not

be a bar to the issuance of a new license.

(d) Subsection (c) does not apply to an applicant whose license

application was denied for failure by the applicant to:

(1) pass a required written examination; or

(2) submit a properly completed license application.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4005.106. APPLICATION FOR LICENSE AFTER CERTAIN

DETERMINATIONS. (a) In addition to any other penalty imposed

under this code, a person who the department determines has

engaged in conduct described by this section may not obtain a

license as an agent before the fifth anniversary of the date of

the determination.

(b) This section applies to a person who:

(1) acts as an agent without holding a license under this code;

(2) solicits an insurance contract or acts as an agent without

having been appointed or designated by an authorized insurer,

association, or organization to do so as provided by this code;

(3) solicits an insurance contract or acts as an agent for a

person, including an insurer, association, or organization, who

is not authorized to engage in the business of insurance in this

state without holding a surplus lines agent license issued under

Chapter 981; or

(4) as an officer or representative of an insurer, knowingly

contracts with or appoints as an agent a person who does not hold

a valid license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4005.107. DISCIPLINARY PROCEEDING FOR CONDUCT COMMITTED

BEFORE SURRENDER OR FORFEITURE OF LICENSE. (a) The department

may institute a disciplinary proceeding against a former license

holder for conduct committed before the effective date of a

voluntary surrender or automatic forfeiture of the license.

(b) In a proceeding under this section, the fact that the

license holder has surrendered or forfeited the license does not

affect the former license holder's culpability for the conduct

that is the subject of the proceeding.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4005.108. DISABILITY PROBATION. (a) This section does not

apply to a person who holds a license or certificate of authority

issued under Title 11.

(b) Instead of or in addition to taking disciplinary action

under Section 4005.102, 4005.103, 4005.105(c), or 4005.107, the

department may order that a license holder who is disabled be

placed on disability probation under the terms specified under

Chapter 4006 and department rules.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4005.109. FINES. (a) To expedite the department's

processing of certain violations of this code, the commissioner

by rule may establish fines for certain violations.

(b) A violation for which a fine may be assessed under this

section includes a failure to:

(1) obtain the total number of continuing education hours before

the renewal date of a license;

(2) timely report a change of address to the department; or

(3) notify the department of an administrative action against

the agent by a financial or insurance regulator of another state

or of the federal government.

(c) This section does not limit the department's authority to

take any other disciplinary action against a license holder as

otherwise provided by this code.

(d) The dispute of an assessment of a fine under this section is

a contested case subject to Chapter 2001, Government Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4005.110. ENFORCEMENT OF TITLE. The attorney general, a

district or county attorney, or the department acting through the

commissioner may bring a proceeding for an injunction or bring

any other proceeding to enforce this title and to enjoin any

person, firm, corporation, or depository institution from

engaging in or attempting to engage in the business of insurance

in violation of this code or any other insurance law of this

state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER D. CRIMINAL PENALTIES

Sec. 4005.151. ACTING AS AGENT AFTER LICENSE SUSPENSION OR

REVOCATION; CRIMINAL PENALTY. (a) A person commits an offense

if the person acts as an agent after the person's agent license

has been suspended or revoked.

(b) An offense under this section is a felony punishable by:

(1) a fine not to exceed $5,000;

(2) imprisonment for a term of not more than two years; or

(3) both fine and imprisonment under this subsection.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4005.152. AGENT ASSISTING OR CONSPIRING WITH PERSON WHOSE

LICENSE HAS BEEN SUSPENDED OR REVOKED; CRIMINAL PENALTY. (a) A

person commits an offense if the person is an agent who holds a

license under this code and the person assists or conspires with

a person whose license as an agent has been suspended or revoked

to act as an agent.

(b) An offense under this section is a misdemeanor punishable

by:

(1) a fine not to exceed $1,000;

(2) confinement in jail for a term of not more than six months;

or

(3) both fine and confinement in jail under this subsection.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4005.153. EMBEZZLEMENT OR CONVERSION BY AGENT; CRIMINAL

PENALTY. (a) A person commits an offense if the person, as an

agent for an insurer lawfully engaged in the business of

insurance in this state, collects premiums or otherwise receives

money or a substitute for money, and the person:

(1) embezzles, fraudulently converts, or appropriates to the

person's own use the money or substitute for money; or

(2) with intent to embezzle and contrary to the instructions of

or without the consent of the insurer, takes, secretes, or

otherwise disposes of or fraudulently withholds, appropriates,

lends, invests, or otherwise uses or applies, any money or

substitute for money received by the person in the person's

capacity as agent or broker.

(b) A person who commits an offense under this section shall be

punished as if the person had stolen the money or substitute for

money.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.



CHAPTER 4006. DISABILITY PROBATION OF AGENTS

INSURANCE CODE

TITLE 13. REGULATION OF PROFESSIONALS

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 4006. DISABILITY PROBATION OF AGENTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 4006.001. DEFINITION. In this chapter, "disability" means

any physical, mental, or emotional condition that results in an

agent's inability to carry out the agent's professional

responsibilities to insureds, the profession, or the public.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4006.002. RULES. The commissioner may adopt rules as

necessary to implement this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER B. POWERS AND DUTIES OF DEPARTMENT

Sec. 4006.051. DISABILITY PROBATION ORDER. (a) The department

may order that an agent be placed on disability probation if,

after notice and an opportunity for a hearing, the department

determines that the agent is suffering from a disability.

(b) The department may order disability probation for an agent

only if the agent demonstrates that:

(1) the disability can be successfully arrested and treated

while the agent is engaged in the agent's professional business;

(2) the disability is unlikely to cause harm to the public

during the period of rehabilitation;

(3) adequate supervision of any necessary conditions of the

probation will occur; and

(4) the agent is capable of competently performing the agent's

professional duties.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4006.052. RESTITUTION. (a) The department may order

disability probation for an agent only if the agent makes full

restitution during the probation period to all insureds and other

persons harmed by the agent's:

(1) violation of this code or other laws regulating the business

of insurance in this state; or

(2) failure to comply with other professional responsibilities.

(b) The department shall require the restitution described by

Subsection (a) as a condition of the probation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4006.053. DURATION OF PROBATION. (a) If the department

orders disability probation, the department shall set the

probation for a specified period or until further order of the

department.

(b) The department may order a probation period that exceeds the

one-year maximum suspension authorized under Section 82.052(1).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4006.054. PROBATION CONDITIONS. (a) An order placing an

agent on disability probation must state the probation

conditions.

(b) In establishing the probation conditions, the department

shall consider:

(1) the nature and circumstances of the agent's conduct;

(2) the agent's history, character, and condition; and

(3) the nature of the agent's disability.

(c) The department may impose on the agent any of the following

probation conditions:

(1) periodic reports to the department;

(2) satisfactory completion of a course of study required by the

department;

(3) payment of costs, including reasonable attorney's fees and

other expenses, related to the proceedings before the department;

(4) psychological evaluation, counseling, and treatment;

(5) drug and alcohol abuse evaluation, counseling, and

treatment;

(6) abstinence from alcohol or drugs;

(7) mandatory attendance at meetings of Alcoholics Anonymous,

Narcotics Anonymous, or similar support groups;

(8) periodic random urine testing to screen for drug and alcohol

abuse; and

(9) any other probation condition that the department considers

appropriate.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4006.055. SUPERVISION DURING PROBATION. The department

shall supervise an agent placed on disability probation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4006.056. EFFECT OF NONCOMPLIANCE. On a showing of an

agent's failure to comply with the disability probation

conditions, the department may:

(1) revoke the probation; or

(2) impose other conditions that the department considers

necessary for the public's protection and the agent's

rehabilitation.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.



CHAPTER 4007. NOTICE TO DEPARTMENT BY CERTAIN PROPERTY AND CASUALTY INSURANCE COMPANIES REGARDING AGENTS

INSURANCE CODE

TITLE 13. REGULATION OF PROFESSIONALS

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 4007. NOTICE TO DEPARTMENT BY CERTAIN PROPERTY AND

CASUALTY INSURANCE COMPANIES REGARDING AGENTS

Sec. 4007.001. APPLICABILITY OF CHAPTER. This chapter applies

only to an insurance company authorized to engage in the business

of insurance in this state under:

(1) a provision of:

(A) Chapter 5, 1805, or 2171; or

(B) Subtitle B, C, D, E, F, H, or I, Title 10; or

(2) Chapter 861, 862, 883, 911, 912, 941, 942, 984, or 3503.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1I.001, eff. April 1, 2009.

Sec. 4007.002. NOTICE TO DEPARTMENT REQUIRED. (a) On forms

prescribed by the commissioner, an insurance company shall notify

the department not later than the 30th day after the date on

which:

(1) balances due from an insurance agent for more than 90 days

exceed $1 million or 10 percent of the company's policyholder

surplus computed on December 31 of the preceding year or the most

recent quarter if a report is specifically required by the

department;

(2) an agent's authority to settle claims for the company is

withdrawn; or

(3) the contract with an agent is canceled or terminated.

(b) An insurance company may comply with the notification

requirement of Subsection (a)(1) by submitting a single annual

report if:

(1) the company routinely operates above the limit established

by Subsection (a)(1); and

(2) the commissioner verifies that fact under a procedure

adopted by the commissioner.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1I.001, eff. April 1, 2009.



CHAPTER 4008. AGENT CERTIFICATION AND EDUCATION PROGRAMS FOR COMPLEX INSURANCE PRODUCTS

INSURANCE CODE

TITLE 13. REGULATION OF PROFESSIONALS

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 4008. AGENT CERTIFICATION AND EDUCATION PROGRAMS FOR

COMPLEX INSURANCE PRODUCTS

Sec. 4008.001. PURPOSE. Certain insurance products are so

complex that the general agent licensing and continuing education

requirements are insufficient to ensure the level of agent

expertise necessary to safeguard consumer interests. Agents

should be equipped with the necessary skills and knowledge to

assist insureds appropriately in their purchases. Requiring

agent training or demonstration of knowledge before an agent may

sell particularly complex products mitigates the negative impact

caused by agents selling complex products without the training

and knowledge necessary to sell those products in a manner that

is fair and beneficial to insureds.

Added by Acts 2009, 81st Leg., R.S., Ch.

451, Sec. 5, eff. June 19, 2009.

Sec. 4008.002. TRAINING AND EXAMINATION REQUIREMENTS AUTHORIZED.

(a) The commissioner may adopt rules requiring an agent who

holds a license issued under this code to be certified, through

specific education, training, examination, and experience

requirements as provided by this chapter, before an agent may

sell a product or product line designated by the commissioner.

(b) Education, training, examination, and experience

requirements established by rule under this chapter may be used

to satisfy any other agent education, training, examination, and

experience requirements otherwise established under this code.

Added by Acts 2009, 81st Leg., R.S., Ch.

451, Sec. 5, eff. June 19, 2009.

Sec. 4008.003. RULES. (a) In adopting rules under this

chapter, the commissioner shall:

(1) designate the products or product lines that may not be sold

without certification under this chapter; and

(2) specify the reasons why it is necessary that the sale of a

designated product or product line requires education,

experience, or examination.

(b) By rule, the commissioner may specify:

(1) any precertification education or experience that must be

completed before a designated product or product line may be sold

by an agent;

(2) whether an agent must complete a precertification

examination concerning the designated product or product line the

agent intends to sell;

(3) whether an agent certified under this chapter must complete

specific continuing education to maintain the certificate; and

(4) whether, and if so, how frequently, an agent certified under

this chapter must periodically retake the examination to maintain

the certificate.

Added by Acts 2009, 81st Leg., R.S., Ch.

451, Sec. 5, eff. June 19, 2009.

Sec. 4008.004. APPLICATION OF CERTIFICATION REQUIREMENTS TO

CERTAIN AGENTS. (a) The commissioner by rule shall establish

whether the certification requirements established under this

chapter for sale by an agent of a designated product or product

line apply:

(1) only to an agent who, as of the effective date of the

certification requirement, does not hold the underlying agent

license required to sell that product or product line; or

(2) to each licensed agent who engages in the sale of that

product or product line.

(b) If the commissioner adopts rules requiring each agent

described by Subsection (a)(2) to be certified under this

chapter, the rules must specify the date by which the agent must

comply with the certification requirements.

Added by Acts 2009, 81st Leg., R.S., Ch.

451, Sec. 5, eff. June 19, 2009.

Sec. 4008.005. ISSUANCE OF CERTIFICATE. The department shall

issue a certificate under this chapter to an agent if the

department determines that the agent:

(1) has submitted a properly completed certification application

to the department in a form acceptable to the department;

(2) has completed, within the 12-month period preceding the date

of the certification application, all requirements for the

certification required by rules adopted under this chapter; and

(3) has not committed an act for which a license or

certification may be denied under Subchapter C, Chapter 4005.

Added by Acts 2009, 81st Leg., R.S., Ch.

451, Sec. 5, eff. June 19, 2009.

Sec. 4008.006. CERTIFICATE EXPIRATION. Unless the commissioner

by rule specifies a different period, each certificate issued

under this chapter expires on the expiration date of the agent's

appropriate underlying license.

Added by Acts 2009, 81st Leg., R.S., Ch.

451, Sec. 5, eff. June 19, 2009.

Sec. 4008.007. CERTIFICATE RENEWAL. (a) An agent may renew an

unexpired certificate before the expiration of the certificate

by:

(1) completing all renewal requirements established by rule

under this chapter; and

(2) filing a properly completed renewal application with the

department in a form acceptable to the department.

(b) A person may not renew a certificate that has been suspended

or revoked.

Added by Acts 2009, 81st Leg., R.S., Ch.

451, Sec. 5, eff. June 19, 2009.

Sec. 4008.008. ADMINISTRATION BY TESTING SERVICE AUTHORIZED.

The commissioner may accept an examination administered by a

testing service, as provided under Subchapter B, Chapter 4002, to

satisfy an examination requirement required by rule under this

chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

451, Sec. 5, eff. June 19, 2009.



CHAPTER 4051. PROPERTY AND CASUALTY AGENTS

INSURANCE CODE

TITLE 13. REGULATION OF PROFESSIONALS

SUBTITLE B. AGENTS

CHAPTER 4051. PROPERTY AND CASUALTY AGENTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 4051.001. APPLICABILITY OF CHAPTER. (a) This subchapter

and Subchapters B-E, G, and I apply to each agent of an insurer

authorized to engage in the business of property and casualty

insurance in this state.

(b) This subchapter and Subchapters B-E, G, and I apply to each

person who performs the acts of an agent, as described by Section

4001.051, whether through an oral, written, electronic, or other

form of communication, by soliciting, negotiating, procuring, or

collecting a premium on an insurance contract offered by any kind

of insurer authorized to engage in the business of property and

casualty insurance in this state, including:

(1) a fidelity or surety company;

(2) a mutual insurance company, including a farm mutual or a

county mutual;

(3) a reciprocal or interinsurance exchange; and

(4) a Lloyd's plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.23, eff. September 1, 2007.

Sec. 4051.002. REQUIREMENTS APPLICABLE TO CERTAIN AGENT

CONTRACTS. An agent's contract entered into on or after August

27, 1973, by an insurer engaged in the business of property and

casualty insurance in this state is subject to Chapter 444.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2J.003, eff. April 1, 2009.

SUBCHAPTER B. GENERAL PROPERTY AND CASUALTY LICENSE

Sec. 4051.051. LICENSE REQUIRED. (a) A person is required to

hold a general property and casualty license if the person acts

as:

(1) an agent who writes property and casualty insurance for an

insurer authorized to engage in the business of property and

casualty insurance in this state;

(2) a subagent of a person who holds a license as an agent under

this chapter who solicits and binds insurance risks for that

agent; or

(3) an agent who writes any other kind of insurance as required

by the commissioner for the protection of the insurance consumers

of this state.

(b) Notwithstanding Subsection (a), a person is not required to

hold a general property and casualty license to engage in an

activity described by Subsection (a) if the person:

(1) holds a license under this chapter as a personal lines

property and casualty agent; and

(2) limits activities described by Subsection (a) to those

activities authorized under the scope of the person's license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.24, eff. September 1, 2007.

Sec. 4051.052. AUTHORITY TO WRITE ADDITIONAL LINES. A person

who holds a general property and casualty license may, in

addition, write the kinds of insurance contracts described by:

(1) Section 4051.101 and Subchapter E; or

(2) Chapter 4055.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4051.053. AUTHORITY TO WRITE CERTAIN ACCIDENT AND HEALTH

INSURANCE. A person who holds a general property and casualty

license may, without holding a license under Chapter 4054, write

health and accident insurance for a property and casualty insurer

authorized to sell those insurance products in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4051.054. DECEASED, DISABLED, OR INSOLVENT AGENTS;

EMERGENCY LICENSE. (a) If a property and casualty agent dies,

becomes disabled, or is found to be insolvent and unable to pay

for premiums as they become due to an insurer, the department may

issue, without examination, to an applicant for a property and

casualty agent license an emergency license on receipt of proof

satisfactory to the department that the emergency license is

necessary to preserve the agency assets of the deceased,

disabled, or insolvent agent.

(b) An emergency license is valid for 90 days in any 12

consecutive months and may be renewed by the department for an

additional 90 days during the 12-month period if the other

requirements of Subtitle A are satisfied.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER C. LIMITED PROPERTY AND CASUALTY LICENSE

Sec. 4051.101. LICENSE REQUIRED. (a) Except as provided by

Section 4051.052, a person is required to hold a limited property

and casualty license if the person acts as an agent who writes:

(1) job protection insurance as defined by Section 962.002;

(2) exclusively, insurance on growing crops under Subchapter F;

(3) any form of insurance authorized under Chapter 911 for a

farm mutual insurance company;

(4) exclusively, any form of insurance authorized to be

solicited and written in this state that relates to:

(A) the ownership, operation, maintenance, or use of a motor

vehicle designed for use on the public highways, including a

trailer or semitrailer, and the motor vehicle's accessories or

equipment; or

(B) the ownership, occupancy, maintenance, or use of a

manufactured home classified as personal property under Section

2.001, Property Code;

(5) a prepaid legal services contract under Article 5.13-1 or

Chapter 961;

(6) exclusively, an industrial fire insurance policy:

(A) covering dwellings, household goods, and wearing apparel;

(B) written on a weekly, monthly, or quarterly basis on a

continuous premium payment plan; and

(C) written for an insurer exclusively engaged in the business

as described by Section 912.310;

(7) credit insurance, except as otherwise provided by Chapter

4055; or

(8) any other kind of insurance, if holding a limited property

and casualty license to write that kind of insurance is

determined necessary by the commissioner for the protection of

the insurance consumers of this state.

(b) Subsection (a)(2) applies to an entity chartered by the

federal Farm Credit Administration, as provided by the farm

credit system under 12 U.S.C. Section 2001 et seq., as amended.

(c) This section does not apply to a person who wrote for the

previous calendar year:

(1) policies authorized by Chapter 911 for a farm mutual

insurance company that generated, in the aggregate, less than

$50,000 in direct premium; or

(2) industrial fire insurance policies that generated, in the

aggregate, less than $20,000 in direct premium.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2J.004, eff. April 1, 2009.

Sec. 4051.102. DESIGNATION OF KINDS OF INSURANCE. A person who

holds a limited property and casualty license may write only the

kind of insurance designated on the license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER D. INSURANCE SERVICE REPRESENTATIVE LICENSE

Sec. 4051.151. LICENSE REQUIRED. A person is required to hold

an insurance service representative license if the person is a

salaried employee who performs assigned duties only in an office

of a property and casualty agent, including explaining insurance

coverage, describing an insurance product, quoting insurance

premium rates, and issuing insurance binders only with the

express approval of the property and casualty agent who

supervises the license holder.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4051.152. APPLICABILITY OF CERTAIN REQUIREMENTS. The

provisions of this title that apply to the holder of a general

property and casualty license apply to the holder of a license

issued under this subchapter, except that proof of financial

responsibility is not required for a person licensed only under

this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER E. COUNTY MUTUAL AGENT LICENSE

Sec. 4051.201. LICENSE ISSUANCE. The department shall issue a

license to an individual applicant to act as an agent for a

county mutual insurance company under Chapter 912 on receipt of

certification from the company that the applicant has:

(1) completed a course of study and instruction in compliance

with this subchapter; and

(2) passed without aid a written examination administered by the

company.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4051.202. COURSE. (a) To be eligible to receive a license

under this subchapter, an applicant must complete a course of

study and instruction offered by the applicable company on motor

vehicle insurance and insurance covering dwellings.

(b) The course of study and instruction must:

(1) be at least five hours in duration; and

(2) include instruction on:

(A) the policies to be sold; and

(B) the laws relating to the regulation of insurance in this

state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4051.203. EXAMINATION. (a) The commissioner shall

prescribe a uniform examination for applicants that fairly tests

knowledge of the information contained in the course provided

under Section 4051.202.

(b) The department shall authorize a county mutual insurance

company to administer the examination after approval by the

department of a complete outline and explanation of the course

and the manner of conducting the examination.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4051.204. INVESTIGATION BY DEPARTMENT. The department may

investigate as necessary the manner of instruction and the

examination administered by a company under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4051.205. WITHDRAWAL OF COMPANY'S AUTHORITY. The

department may withdraw from a county mutual insurance company

the authority under this subchapter to offer instruction and

administer an examination.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4051.206. APPLICABILITY OF LIMITED LICENSE LAWS. Except as

specifically provided by this subchapter, the provisions of this

title that apply to the holder of a limited license apply to the

holder of a license issued under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER F. AGRICULTURAL INSURANCE AGENT

Sec. 4051.251. APPOINTMENT OF AGENT. (a) An insurer that holds

a valid certificate of authority to engage in the business of

insurance in this state and whose authority in this state and

each other jurisdiction in which the insurer is authorized to

engage in the business of insurance is limited to the business of

insuring risks on growing crops may, subject to this subchapter,

appoint and act through an agent licensed under Subchapter B, C,

or E.

(b) An agent appointed under Subsection (a) may act as an agent

for more than one insurer but may act as an agent under this

subchapter only with respect to the business of insuring risks on

growing crops.

(c) This title applies to the licensing and regulation of an

agent appointed under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4051.252. REQUIREMENTS FOR APPOINTMENT; PROCEDURE. (a) To

appoint an agent under this subchapter, an insurer must submit a

completed appointment form to the department and pay a

nonrefundable fee in an amount set by the department.

(b) The appointment form must be signed by a representative of

the insurer.

(c) The department shall approve an appointment unless the

department determines that the applicant does not meet the

requirements of this title.

(d) The department may waive any examination requirement imposed

by this title for a license applicant seeking an appointment

under this subchapter who has passed an examination as required

by Federal Crop Insurance Corporation guidelines for

administering the federal crop insurance program.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4051.253. ACCEPTANCE OF CERTAIN CONTINUING EDUCATION. The

department may accept continuing education hours completed under

the guidelines of the Federal Crop Insurance Corporation as

satisfying the continuing education requirements imposed under

this title.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4051.254. RULES. The commissioner may adopt rules

necessary to implement this subchapter and to meet the minimum

requirements of federal law, including regulations.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER G. REGISTRATION OF HOME OFFICE EMPLOYEES

Sec. 4051.301. REGISTRATION AND DISCLOSURE REQUIRED; FEE. (a)

A person is required to be registered with the department if the

person acts as a full-time home office salaried employee who

solicits or receives an application for the sale of insurance

through an oral, written, or electronic communication for an

insurer authorized to engage in the business of insurance in this

state.

(b) A person who registers under this section must submit a

nonrefundable registration fee in an amount set by the

department.

(c) A person registered under this section shall disclose that

the person is registered on making an oral, written, or

electronic communication to solicit or receive an application for

the sale of insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4051.302. CONTINUING EDUCATION REQUIREMENTS. (a) An

insurer authorized to engage in the business of insurance in this

state whose general plan of operation includes the use of

employees described by Section 4051.301 shall certify to the

department that each of those employees receives at least 15

hours of continuing education annually.

(b) Each continuing education course provided by the insurer

must be submitted to the department for certification as provided

by Chapter 4004.

(c) A person registered under this subchapter shall comply with

the continuing education requirements imposed by Chapter 4004 as

if the person were a licensed agent.

(d) The continuing education required by this section must be

designed to give the employees:

(1) reasonable familiarity with:

(A) the broad principles of insurance;

(B) insurance licensing and regulatory laws; and

(C) the terms and conditions of the insurance that the employees

transact;

(2) a fair and general understanding of the duties of an insurer

to an insured; and

(3) training in ethical considerations.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4051.303. SUSPENSION OF REGISTERED EMPLOYEE; DISCIPLINARY

ACTION AGAINST INSURER. The registration of an employee under

this subchapter shall be suspended and the insurer who employs

the registered employee may be disciplined for any act for which

an agent may be disciplined under Subchapter C, Chapter 4005.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER H. TERMINATION OR SUSPENSION OF AGENT CONTRACTS BY

PROPERTY AND CASUALTY INSURERS

Sec. 4051.351. APPLICABILITY OF SUBCHAPTER. (a) Except as

provided by Subsection (b), this subchapter applies to each

contract between an agent and an insurer engaged in the business

of property and casualty insurance in this state.

(b) This subchapter does not apply to:

(1) the termination or suspension by an insurer of an agent's

contract because of:

(A) insolvency;

(B) abandonment;

(C) gross and wilful misconduct;

(D) failure to pay the insurer money due to the insurer after

receipt of a written demand; or

(E) revocation of the agent's license by the department; or

(2) the termination or suspension by an insurer of an agent's

contract if the insurance policies and insurance business are

owned by the insurer rather than the agent.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4051.352. SUSPENSION OF AGENT'S CONTRACT; OTHER

DEFINITIONS. (a) For purposes of this subchapter, "suspension,"

with regard to an agent's contract, means the temporary cessation

of business relations between an insurer and an agent and refusal

by the insurer to accept insurance contracts submitted by the

agent. The term does not include a situation in which business is

suspended immediately after a natural disaster.

(b) The commissioner shall adopt reasonable rules to provide

definitions necessary to accomplish the purposes of this

subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4051.353. NOTICE REQUIRED BEFORE TERMINATION OR SUSPENSION

OF CONTRACT. (a) An insurer may not terminate or suspend a

contract with an appointed agent that has been in effect for at

least two years unless the insurer provides written notice of the

termination or suspension to the agent at least six months before

the date the termination or suspension takes effect.

(b) A contract that replaces or revises a contract that has been

in effect for at least two years is subject to this subchapter if

there has not been a material change in the ownership of the

agency.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4051.354. AUTOMATIC TERMINATION OF CONTRACT ON WITHDRAWAL

FROM STATE OR REDUCTION OF BUSINESS. (a) An insurer that

withdraws from this state or reduces the insurer's total annual

premium volume by at least 75 percent in any year is considered

to have terminated the contracts of the insurer's agents. Except

as provided by Subsection (b), the insurer shall comply with the

requirements of this subchapter.

(b) An insurer described by Subsection (a) shall renew each

contract for property and casualty insurance for the affected

agent for 24 months from the date of the notice of termination or

suspension of the contract.

(c) This section does not apply to the transfer of business from

an insurer to another insurer with which the agent has a contract

and that:

(1) is under common ownership; and

(2) is admitted to engage in the business of insurance in this

state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4051.355. RENEWAL OF INSURANCE CONTRACTS AFTER NOTICE OF

TERMINATION OR SUSPENSION. (a) Except as provided by Subsection

(b), an insurer that terminates or suspends an agent's contract

with an appointed agent shall renew all contracts for property

and casualty insurance for the agent during the six months after

the effective date of the termination or suspension of the

contract.

(b) The insurer may decline to renew an insurance contract if

any risk does not meet the insurer's current underwriting

standards. The insurer must provide at least 60 days' notice to

the agent of the insurer's intent not to renew the contract.

(c) An insurer that renews an insurance contract under this

section shall pay to the agent commissions for the renewal

according to the commission schedule that was in effect for the

agent before the insurer's decision to terminate or suspend the

agent's contract.

(d) An insurer that renews an insurance contract under this

section may not require the agent to convert from agency billing

to company billing during the termination period unless the agent

agrees in writing to the conversion.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4051.356. INSURER REFUSAL TO RENEW AGENT'S BUSINESS

PROHIBITED. During the term of the agent's contract, the insurer

may not refuse to renew business from the agent that complies

with the underwriting standards in effect for agents of the

insurer whose contracts have not been terminated or suspended.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4051.357. INSURER APPROVAL FOR NEW BUSINESS OR INCREASE IN

LIABILITY. An agent who receives notice of termination or

suspension of the agent's contract from an insurer may not write,

without the written approval of the insurer:

(1) any new business; or

(2) any increase in liability on a renewal policy or an existing

policy.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4051.358. PROVISION OF UNDERWRITING STANDARDS TO AGENT

WHOSE CONTRACT IS TERMINATED OR SUSPENDED. (a) On providing

notice to an agent of termination or suspension of the agent's

contract under this subchapter, the insurer shall provide to the

agent the insurer's written underwriting standards. The standards

must conform to the underwriting standards that were in effect

for that agent before the insurer's decision to terminate or

suspend the agent's contract.

(b) An insurer may provide different underwriting standards to

different agents of the insurer if the standards are not used in

a way that prevents or discourages the renewal of the insurance

policies of an agent whose contract is terminated or suspended.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4051.359. PAYMENT OF MONEY DUE INSURER. An insurer shall

allow an agent whose contract has been terminated or suspended

under this subchapter to pay to the insurer all money due under

the same accounts current payment terms in effect for agents of

the insurer whose contracts have not been terminated or

suspended.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4051.360. REVISION OF TERMINATION PROVISIONS OF AGENT'S

CONTRACT. (a) This subchapter does not prohibit an amendment of

or addendum to an agent's contract providing that the contract

may be terminated before the time required by this subchapter if

the agent agrees in writing to the earlier termination.

(b) An insurer that proposes to revise the termination

provisions of an agent's contract must first present the agent

with a separate written impact statement that summarizes any

effect that the proposed amendment or addendum would have on the

agent's rights under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4051.361. ADMINISTRATIVE PENALTY. If the department

determines that an insurer has violated this subchapter, the

insurer is subject to an administrative penalty as provided by

Chapter 84 of not less than $1,000 or more than $10,000.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4051.362. ACTION FOR DAMAGES. An agent who has sustained

actual damages as a result of an insurer's violation of this

subchapter may bring an action against the insurer regardless of

whether the department has determined that there has been a

violation of this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER I. PERSONAL LINES PROPERTY AND CASUALTY AGENT

Sec. 4051.401. PERSONAL LINES PROPERTY AND CASUALTY LICENSE;

LICENSE REQUIRED. A person is required to hold a personal lines

property and casualty license if the person acts as:

(1) an agent who writes property and casualty insurance sold to

individuals and families primarily for personal or household use

for an insurer authorized to engage in the business of property

and casualty insurance in this state; or

(2) a subagent of a person who holds a license as an agent under

this subchapter who solicits and binds insurance risks for that

agent.

Added by Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 1.01, eff. September 1, 2007.

Sec. 4051.402. AUTHORITY TO WRITE ADDITIONAL LINES. (a) A

person who holds a personal lines property and casualty license

may write the kind of insurance contracts described by:

(1) this subchapter;

(2) Subchapters C and E; and

(3) Chapter 4055.

(b) In addition to any of the insurance contracts described by

Subsection (a), a person who holds a personal lines property and

casualty license may write accident and health insurance

contracts for individuals and families for personal, family, or

household purposes for a property and casualty insurer authorized

to sell those insurance products in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 1.01, eff. September 1, 2007.

Sec. 4051.403. PERSONAL LINES INCLUDED IN GENERAL PROPERTY AND

CASUALTY LICENSE. Notwithstanding Section 4051.401, a person who

holds a general property and casualty license under Subchapter B

may write the kinds of insurance described by this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 1.01, eff. September 1, 2007.

Sec. 4051.404. FEES. Section 4001.006 applies to all fees

collected under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 1.01, eff. September 1, 2007.



CHAPTER 4052. LIFE AND HEALTH INSURANCE COUNSELORS

INSURANCE CODE

TITLE 13. REGULATION OF PROFESSIONALS

SUBTITLE B. AGENTS

CHAPTER 4052. LIFE AND HEALTH INSURANCE COUNSELORS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 4052.001. DEFINITION. In this chapter, "life and health

insurance counselor" means a person who:

(1) for compensation, offers to examine or examines a life,

accident, or health insurance policy, a health benefit plan, or

an annuity or pure endowment contract to give advice or other

information regarding:

(A) the policy, plan, or contract terms, conditions, benefits,

coverage, or premiums; or

(B) the advisability of:

(i) changing, exchanging, converting, replacing, surrendering,

continuing, or rejecting a policy, plan, or contract; or

(ii) accepting or procuring a policy, plan, or contract from an

insurer or health benefit plan issuer; or

(2) in any public manner:

(A) uses as a title:

(i) "insurance adviser";

(ii) "insurance analyst";

(iii) "insurance counselor";

(iv) "insurance specialist";

(v) "policyholders' adviser";

(vi) "policyholders' counselor"; or

(vii) any other similar title; or

(B) uses any other title indicating that the person gives or is

engaged in the business of giving advice or other information to

an insured, a beneficiary, or any other person having an interest

in a life, accident, or health insurance policy, a health benefit

plan, or an annuity or pure endowment contract.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4052.002. USE OF CERTAIN TITLES NOT PROHIBITED. This

chapter does not prohibit a person who, through the completion of

a course of instruction recognized in the business of insurance,

is designated as a chartered life underwriter (CLU), chartered

financial consultant (ChFC), or certified financial planner (CFP)

from using that designation to indicate professional achievement.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4052.003. APPLICABILITY OF OTHER LAW. Except as provided

by this chapter, the provisions of this title that apply to the

licensing and regulation of agents apply to the licensing and

regulation of a life and health insurance counselor.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4052.004. EXEMPTIONS. This chapter does not apply to:

(1) a licensed agent for a life insurance company while acting

as an agent for the company;

(2) a licensed attorney at law of this state while acting in the

course or scope of the attorney's profession;

(3) a licensed public accountant of this state while acting in

the course or scope of the accountant's profession;

(4) a regular salaried officer or employee of an authorized

insurer issuing policies of life or health insurance while acting

for the insurer in discharging the duties of the position or

employment;

(5) an officer or employee of a bank or trust company who does

not receive compensation from a source other than the bank or

trust company for activities connected with the position or

employment; or

(6) an employer, an employer's officer or employee, or a trustee

of an employee benefit plan to the extent that the employer,

officer, employee, or trustee is engaged in the administration or

operation of an employee benefit program that involves the use of

insurance or annuities issued by a legal reserve life insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4052.005. RULES. The commissioner may adopt rules

necessary to implement this chapter and to meet the minimum

requirements of federal law, including regulations.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER B. LICENSE REQUIREMENTS

Sec. 4052.051. LICENSE REQUIRED. A person may not act as a life

and health insurance counselor unless the person holds a license

issued by the department under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4052.052. EXAMINATION. (a) An applicant for a life and

health insurance counselor license must take an examination

administered under Chapter 4002 that includes the following:

(1) fundamentals of life and health insurance;

(2) group life insurance, pensions, and health insurance;

(3) law, trust, and taxation;

(4) finance and economics; and

(5) business insurance and estate planning.

(b) The department may not issue a life and health insurance

counselor license to a person unless the person has passed each

part of the examination.

(c) The department may schedule and give the examination.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4052.053. APPOINTMENT TO ACT FOR INSURER NOT REQUIRED. An

appointment to act for an insurer is not a condition to the

issuance of a life and health insurance counselor license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4052.054. LIMITS ON ADVERTISING. A life and health

insurance counselor may not advertise in any manner and may not

circulate materials indicating professional superiority or the

performance of professional service in a superior manner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4052.055. DUAL COMPENSATION PROHIBITED. A life and health

insurance counselor is not entitled to receive compensation for

the same service provided to the same client if the counselor:

(1) holds a license under Chapter 4054; and

(2) receives compensation for the service as an agent licensed

under that chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4052.056. ELIGIBILITY FOR NEW LICENSE AFTER REVOCATION. If

the department revokes a life and health insurance counselor's

license, the license holder is not eligible for a new license

until the second anniversary of the revocation date.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER C. ENFORCEMENT OF COUNSELOR'S AGREEMENT

Sec. 4052.101. ENFORCEMENT OF AGREEMENT. A life and health

insurance counselor, or a person acting on the counselor's

behalf, may enforce an agreement between the counselor and a

person, firm, or corporation relating to the services of the

counselor only if:

(1) the agreement is in writing;

(2) the agreement is executed in duplicate by the person, firm,

or corporation to be charged;

(3) a duplicate is delivered to and retained by the person,

firm, or corporation when executed; and

(4) the agreement specifies:

(A) the amount of the compensation paid or to be paid to the

counselor; and

(B) the services to be provided by the counselor.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.



CHAPTER 4053. MANAGING GENERAL AGENTS

INSURANCE CODE

TITLE 13. REGULATION OF PROFESSIONALS

SUBTITLE B. AGENTS

CHAPTER 4053. MANAGING GENERAL AGENTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 4053.001. DEFINITIONS. In this chapter:

(1) "Affiliate" means a person who is classified as an affiliate

under Section 823.003(a).

(2) "Insurer" means an insurance company, carrier, corporation,

reciprocal or interinsurance exchange, mutual, association,

county mutual insurance company, Lloyd's plan, or other insurance

carrier authorized to engage in the business of insurance in this

state.

(3) "Managing general agent" means a person, firm, or

corporation that has supervisory responsibility for the local

agency and field operations of an insurer in this state or that

is authorized by an insurer to accept or process on the insurer's

behalf insurance policies produced and sold by other agents.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4053.002. EXCEPTION. An agent licensed under Subchapter E,

Chapter 981, Subchapters B-E or I, Chapter 4051, or Chapter 4056

is not a managing general agent unless the agent accepts 50

percent or more of the agent's total annual business or does

$500,000 or more of total annual business as measured by premium

volume, whichever amount is less, from insurance policies

produced and sold by other agents.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.25, eff. September 1, 2007.

Sec. 4053.003. INAPPLICABILITY OF CHAPTER. This chapter does

not apply to:

(1) the transaction of the business of life, health, and

accident insurance, including variable life insurance and

variable annuity contracts;

(2) a full-time salaried employee of an insurer acting for and

in connection with the insurance business of the insurer; or

(3) an adjuster or inspector of risks for an insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4053.004. REGULATION OF MANAGING GENERAL AGENTS. This

title applies to the licensing and regulation of a person acting

as a managing general agent.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4053.005. RULES. The commissioner may adopt reasonable

rules for the administration of this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER B. LICENSE REQUIREMENTS

Sec. 4053.051. LICENSE REQUIRED; EXEMPTIONS. (a) Except as

provided by Subsection (b), a person, firm, or corporation may

not act as a managing general agent unless the person, firm, or

corporation holds a license issued under this chapter.

(b) A business corporation is not required to hold a license

issued under this chapter to act as a managing general agent if:

(1) the corporation is authorized to engage in business in this

state;

(2) all of the corporation's outstanding stock is solely owned

by an insurer authorized to engage in business in this state and

the corporation's business affairs are completely controlled by

that insurer;

(3) the principal purpose for which the corporation exists is to

facilitate the accumulation of commissions from the insurer and

its subsidiaries and affiliates for the account of and payment to

an agent who could otherwise lawfully receive the commissions

directly from the insurer and its subsidiaries and affiliates;

and

(4) the corporation does not engage in any other act of a

managing general agent as provided by this chapter.

(c) Notwithstanding Subsection (b), the managing general agent

shall execute on the insurer's behalf a contract entered into

with an agent.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4053.052. ISSUANCE OF TEMPORARY OR EMERGENCY LICENSE. The

commissioner may, without requiring an examination, issue a

temporary or emergency license under this chapter to an applicant

for a period not to exceed six months:

(1) on the death or disability of a managing general agent or

for another good cause satisfactory to the commissioner; and

(2) if the applicant meets the other requirements of this

chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4053.053. SINGLE LICENSE REQUIRED. A license issued under

this chapter entitles the license holder to represent or act for

one or more insurers as a managing general agent. The license

holder is not required to hold a separate license for each

insurer the license holder represents.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4053.054. NOTICE AND APPROVAL OF APPOINTMENT. (a) Each

appointment to act as a managing general agent shall be reported

to the commissioner on a form prescribed by the commissioner.

(b) The form must include:

(1) the details required by rules adopted under this chapter;

(2) the insurer's name and identifying number;

(3) the managing general agent's name and address;

(4) a statement by an officer of the insurer that the officer or

the officer's agent has personal knowledge that the managing

general agent has had experience or instruction that qualifies

the agent to act as a managing general agent;

(5) a statement of whether the managing general agent may

exercise claim settlement authority for the insurer and, if so:

(A) whether that authority exceeds $25,000 on any one claim; and

(B) whether that authority includes third-party liability other

than property damage; and

(6) a statement of whether funds exceeding $100,000 are

customarily held by the managing general agent to pay losses and

loss adjustment expenses for the insurer.

(c) For each additional appointment for which a managing general

agent applies, the agent shall pay a nonrefundable fee in an

amount not to exceed $16 as determined by the department.

(d) If approval of an additional appointment is not received

from the commissioner before the eighth day after the date the

commissioner receives the completed application and fee, the

managing general agent and insurer may assume, in the absence of

notice of disapproval from the commissioner, that the

commissioner approves the application and the managing general

agent may act for the insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4053.055. LAPSE OF LICENSE. If a license holder is not

appointed or under appointment to represent an insurer at the

time the license is subject to renewal, the license lapses and

the commissioner shall deny the renewal application.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER C. POWERS AND DUTIES OF MANAGING GENERAL AGENTS

Sec. 4053.101. GENERAL POWERS AND DUTIES. A managing general

agent acting for an insurer may:

(1) receive and pass on daily reports and monthly accounts;

(2) receive and be responsible for agency balances;

(3) handle the adjustment of losses; or

(4) appoint or direct general property and casualty agents and

personal lines property and casualty agents in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.26, eff. September 1, 2007.

Sec. 4053.102. CONTRACTS. (a) An insurer may not accept

business from a managing general agent and the agent may not

place business with the insurer without a written contract that

addresses:

(1) the responsibilities of each party;

(2) cancellation or termination;

(3) reports, records, and auditing; and

(4) if applicable:

(A) premium volume limits;

(B) appointment or cancellation of agents;

(C) claims settlement;

(D) underwriting; and

(E) reinsurance.

(b) The commissioner may adopt rules establishing requirements

for a contract with a managing general agent.

(c) A contract with a managing general agent and a report or

record submitted under that contract are subject to review by the

department under Section 38.001.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4053.103. ACCOUNT REPORT. (a) At least once each calendar

quarter, a managing general agent shall submit an account report

to each insurer with whom the agent has a contract.

(b) The account report must include, as applicable, a statement

of:

(1) written, earned, and unearned premiums;

(2) losses and loss expenses paid and outstanding;

(3) losses incurred but not reported; and

(4) management fees.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4053.104. SEPARATE RECORDS. (a) For each insurer with

which a managing general agent has a contract, the agent shall

maintain separate records of the business handled by the agent

for the insurer.

(b) The managing general agent shall make a record required

under Subsection (a) available for inspection by:

(1) each insurer; and

(2) the department's examiners.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4053.105. ESCROW ACCOUNT. (a) A managing general agent

shall maintain an escrow account in a bank that:

(1) is a member of the Federal Reserve System; and

(2) has its accounts insured by the Federal Deposit Insurance

Corporation.

(b) On receipt, the managing general agent shall deposit in the

escrow account all money collected for each insurer with which

the agent has a contract.

(c) Except as provided by the contract required by Section

4053.102, a managing general agent may not use, take as an

offset, or convert money that is or should have been deposited in

the escrow account.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4053.106. FIDUCIARY CAPACITY. A managing general agent

holds money on behalf of an insured or insurer in a fiduciary

capacity and shall properly account for that money as required by

law, department rules, and a contract with an insurer. The

department's examiners may audit money held in a fiduciary

capacity.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4053.107. FINANCIAL EXAMINATION. (a) As the commissioner

considers necessary, a managing general agent shall submit to an

examination of the agent's financial condition and the agent's

compliance with the laws of this state affecting the conduct of

the agent's business.

(b) The examination may be conducted by:

(1) the commissioner;

(2) one or more commissioned examiners; or

(3) a certified public accountant or other person or firm

qualified to perform those examinations.

(c) The managing general agent shall pay the examination

expenses in an amount the commissioner certifies as just and

reasonable.

(d) A person with whom another state contracts to perform any

examination initiated by the other state of a managing general

agent licensed under this chapter shall register with and provide

the following information to the department's chief examiner:

(1) the person's name;

(2) if the person is not an individual, the identity of each

examiner or other person who will perform any part of the

examination;

(3) the name of the state that contracted with the person;

(4) the identity of the managing general agent to be examined;

and

(5) a description of each issue that the person has been

contracted to examine.

(e) It is a violation of this code for a person to accept

compensation from multiple states for the same examination, if

doing so results in duplicative costs to the managing general

agent being examined. It is not a violation of this code for:

(1) an examiner to conduct an examination of a managing general

agent for the benefit of multiple states in a coordinated

examination; and

(2) the examiner to accept compensation from the states

participating in the coordinated examination to reduce the

examination costs to the managing general agent being examined.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1030, Sec. 3, eff. June 19, 2009.

Sec. 4053.108. REQUIRED NOTICES TO DEPARTMENT. (a) On forms

prescribed by the department, a managing general agent shall

notify the department not later than the 30th day after the date

any of the following occurs:

(1) balances due to an insurer for more than 90 days exceed:

(A) $1 million; or

(B) 10 percent of the insurer's policyholder surplus, as

reported in the annual statement filed with the department;

(2) balances due for more than 60 days from a property and

casualty agent or managing general agent appointed by or

reporting to the managing general agent exceed $500,000;

(3) authority to settle claims for an insurer is withdrawn;

(4) money held for an insurer for losses is greater than an

amount that is $100,000 more than the amount necessary to pay the

losses and loss adjustment expenses expected to be paid on the

insurer's behalf within the next 60-day period; or

(5) the contract required under Section 4053.102 is canceled or

terminated.

(b) Notwithstanding the time limitation imposed by Subsection

(a), the requirement to file under Subsections (a)(1), (2), and

(4) may be met with a single annual report if:

(1) the managing general agent routinely operates above the

limits established by those subsections; and

(2) the department verifies that fact in accordance with rules

adopted by the commissioner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4053.109. REINSURANCE. (a) A managing general agent may

not knowingly cede, arrange, facilitate, or bind an insurer to

reinsurance.

(b) Notwithstanding Subsection (a), a managing general agent may

bind a facultative reinsurance contract in accordance with an

obligatory facultative agreement if the contract with the insurer

contains reinsurance underwriting guidelines including, for both

assumed and ceded reinsurance:

(1) a list of reinsurers with whom the automatic agreements are

in effect;

(2) the coverages and amounts or percentages that may be

reinsured; and

(3) commission schedules.

(c) A managing general agent may not commit an insurer to

participate in insurance or reinsurance syndicates.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4053.110. REDEMPTION OF CORPORATE SHARES. A corporation

acting as a managing general agent may redeem the shares of a

shareholder or a deceased shareholder:

(1) on terms agreed on by the board of directors and the

shareholder or the shareholder's personal representative; or

(2) at a price and on terms provided in the articles of

incorporation, the bylaws, or an existing contract entered into

between the shareholders.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER D. ENFORCEMENT

Sec. 4053.151. DISCIPLINARY ACTION. A person, firm, or

corporation that violates this chapter or a rule or order adopted

under this title, including this chapter, is subject to:

(1) Subchapters B and C, Chapter 4005; and

(2) Chapter 82.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4053.152. GUARANTY FUND REIMBURSEMENT. (a) If a court

finds by a final nonappealable judgment that a violation of this

chapter by a managing general agent contributes materially to the

insolvency of an insurer under which the agent held an

appointment, the agent shall reimburse the appropriate guaranty

fund for money paid to cover losses of the insolvent insurer in

an amount equal to all payments made from that guaranty fund in

excess of:

(1) gross earned premiums and investment income earned on those

premiums; and

(2) loss reserves for that business.

(b) The reimbursement made under this section shall be used for

losses, loss adjustments, and administrative expenses on business

placed by the managing general agent.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.



CHAPTER 4054. LIFE, ACCIDENT, AND HEALTH AGENTS

INSURANCE CODE

TITLE 13. REGULATION OF PROFESSIONALS

SUBTITLE B. AGENTS

CHAPTER 4054. LIFE, ACCIDENT, AND HEALTH AGENTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 4054.001. APPLICABILITY OF CHAPTER. (a) This chapter

applies to each agent of an insurer authorized to provide life,

accident, and health insurance coverage in this state.

(b) This chapter applies to each person who:

(1) performs the acts of an agent, as described by Section

4001.051, whether through an oral, written, electronic, or other

form of communication by soliciting, negotiating, procuring, or

collecting a premium on an insurance or annuity contract offered

by any type of insurer authorized to engage in the business of

life, accident, and health insurance in this state; or

(2) represents or purports to represent a health maintenance

organization in soliciting, negotiating, procuring, or effecting

membership in the health maintenance organization.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER B. GENERAL LIFE, ACCIDENT, AND HEALTH LICENSE

Sec. 4054.051. LICENSE REQUIRED. Except as provided by

Subchapter G, a person is required to hold a general life,

accident, and health license if the person acts as:

(1) an agent who represents a health maintenance organization;

(2) an industrial life insurance agent for an insurer that

writes only weekly premium life insurance on a debit basis under

Chapter 1151;

(3) an agent who writes life, accident, and health insurance for

a life insurance company;

(4) an agent who writes only accident and health insurance;

(5) an agent who writes fixed or variable annuity contracts or

variable life contracts;

(6) an agent who writes for a stipulated premium company:

(A) only life insurance in excess of $25,000 on any one life;

(B) only accident and health insurance; or

(C) both kinds of insurance described by Paragraphs (A) and (B);

(7) an agent who writes life, accident, and health insurance for

any type of authorized life insurance company that is domiciled

in this state, including a legal reserve life insurance company,

and who represents the company:

(A) in a foreign country or territory; and

(B) on a United States military installation or with United

States military personnel;

(8) an agent who writes life, accident, and health insurance for

a fraternal benefit society except as provided by Section

885.352; or

(9) an agent who writes any other kind of insurance as required

by the commissioner for the protection of the insurance consumers

of this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.27, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1309, Sec. 7, eff. September 1, 2009.

Sec. 4054.052. COMBINATION LIFE INSURANCE AGENT. (a) In this

section, a "combination company" means an insurer that writes

weekly premium life insurance or monthly ordinary life insurance

on a debit basis.

(b) A person may not act as a combination life insurance agent

for a combination company unless the person holds a general life,

accident, and health license or a life agent license.

(c) A combination company and a combination life insurance agent

may also write ordinary life insurance contracts.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.28, eff. September 1, 2007.

Sec. 4054.053. AUTHORITY TO WRITE ADDITIONAL LINES. A person

who holds a general life, accident, and health license may,

without obtaining an additional license, write the kinds of

insurance contracts described by:

(1) Subchapter C, D, or E; or

(2) Chapter 4055.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER C. LIMITED LIFE, ACCIDENT, AND HEALTH LICENSE

Sec. 4054.101. LICENSE REQUIRED. Except as provided by Section

4054.053, an agent is required to hold a limited life, accident,

and health license if the agent writes:

(1) a policy or rider to a policy that provides only:

(A) lump-sum cash benefits in the event of accidental death or

dismemberment; or

(B) ambulance expense benefits in the event of accident or

sickness;

(2) a prepaid legal services contract under Article 5.13-1 or

Chapter 961;

(3) credit insurance, except as otherwise provided by Chapter

4055; or

(4) any other kind of insurance, if holding a limited life,

accident, and health license to write that kind of insurance is

determined necessary by the commissioner for the protection of

the insurance consumers of this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4054.102. DESIGNATION OF KINDS OF INSURANCE. A person who

holds a limited life, accident, and health license may write only

the kind of insurance designated on the license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4054.103. TEMPORARY LICENSE. An applicant for a limited

life, accident, and health license is eligible for a temporary

license under Subchapter D, Chapter 4001.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER D. FUNERAL PREARRANGEMENT LIFE INSURANCE LICENSE

Sec. 4054.151. FUNERAL PREARRANGEMENT LIFE INSURANCE AGENT. A

funeral prearrangement life insurance agent is a life insurance

agent who, subject to the limitations of this subchapter, writes

only life insurance policies and fixed annuity contracts to

secure the delivery of funeral services and merchandise under

prepaid funeral contracts regulated by the Texas Department of

Banking under Chapter 154, Finance Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4054.152. LICENSE ISSUANCE. The department shall issue a

license to an individual applicant to act as a funeral

prearrangement life insurance agent on receipt of certification

from an insurer authorized to write life insurance policies and

fixed annuity contracts in this state that the applicant has:

(1) completed a course of study and instruction in compliance

with this subchapter; and

(2) passed without aid a written examination administered by the

insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4054.153. COURSE. (a) To be eligible to receive a license

under this subchapter, an applicant must complete a course of

study and instruction offered by an insurer under this section on

life insurance policies and fixed annuity contracts.

(b) The course of study and instruction must:

(1) be at least five hours in duration; and

(2) include instruction on:

(A) the life insurance policies and fixed annuity contracts to

be sold; and

(B) the laws relating to funeral prearrangement.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4054.154. EXAMINATION. (a) The commissioner shall

prescribe a uniform examination for applicants that fairly tests

knowledge of the information contained in the course under

Section 4054.153.

(b) The department shall authorize an insurer to administer the

examination as provided by this section after approval by the

department of a complete outline and explanation of the course

and the manner of conducting the examination.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4054.155. INVESTIGATION BY DEPARTMENT. The department may

investigate as necessary the manner of instruction and the

examination administered by an insurer under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4054.156. WITHDRAWAL OF INSURER'S AUTHORITY. The

department may withdraw from an insurer the authority under this

subchapter to offer instruction and administer an examination.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4054.157. LIMIT ON AGENT'S AUTHORITY. A funeral

prearrangement life insurance agent licensed under this

subchapter may not write any coverage or combination of coverages

with an initial guaranteed death benefit that exceeds $15,000 on

any life.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4054.158. REVOCATION; NOTIFICATION. (a) A license issued

under this subchapter to act as an agent for an insurer is

revoked if the license holder ceases to act as an agent for the

insurer.

(b) Not later than the 15th day after the date on which the

license holder ceases to act as an agent for an insurer, the

insurer or agent shall send written notification to the

department.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4054.159. CONTINUING EDUCATION EXEMPTION. (a)

Notwithstanding any other provision of this code, a funeral home

employee or other person who holds a funeral prearrangement life

insurance agent license and who writes only life insurance

policies and fixed annuity contracts to secure the delivery of

funeral services and merchandise under prepaid funeral contracts

regulated by the Texas Department of Banking under Chapter 154,

Finance Code, is not required to comply with any continuing

education requirements to maintain the license, except that the

appointing insurer must educate its appointed agents about any

new products sold by the agent to fund prepaid funeral contracts.

(b) A license holder to whom this section applies may be

appointed by more than one insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4054.160. APPLICABILITY OF LIMITED LICENSE LAWS. Except as

specifically provided by this subchapter, the provisions of this

title that apply to the holder of a limited license apply to the

holder of a license issued under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER E. LIFE INSURANCE NOT

EXCEEDING $25,000

Sec. 4054.201. LICENSE ISSUANCE; EXCEPTION. (a) The department

shall issue a license to an individual applicant to act as an

agent who writes only life insurance policies in an amount that

does not exceed $25,000 on any one life on receipt of

certification from a stipulated premium company, a statewide

mutual assessment company, a local mutual aid association, or a

local mutual burial association, that the applicant has:

(1) completed a course of study and instruction in compliance

with this subchapter; and

(2) passed without aid a written examination administered by the

insurer.

(b) A license is not required under this subchapter for an agent

who, in the preceding calendar year, wrote policies that

generated, in the aggregate, less than $20,000 in direct premium.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1309, Sec. 9, eff. September 1, 2009.

Sec. 4054.202. COURSE. (a) To be eligible to receive a license

under this subchapter, an applicant must complete a course of

study and instruction offered by an insurer under this section on

life insurance and fixed annuities.

(b) The course of study and instruction must:

(1) be at least five hours in duration; and

(2) include instruction on:

(A) the policies to be sold; and

(B) the laws relating to the regulation of insurance in this

state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4054.203. EXAMINATION. (a) The commissioner shall

prescribe a uniform examination for applicants that fairly tests

knowledge of the information contained in the course provided

under Section 4054.202.

(b) The department shall authorize an insurer described by

Section 4054.201 to administer the examination as provided by

this section after approval by the department of a complete

outline and explanation of the course and the manner of

conducting the examination.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4054.204. INVESTIGATION BY DEPARTMENT. The department may

investigate as necessary the manner of instruction and the

examination administered by an insurer under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4054.205. WITHDRAWAL OF INSURER'S AUTHORITY. The

department may withdraw from an insurer the authority under this

subchapter to offer instruction and administer an examination.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4054.206. LIMIT ON AGENT'S AUTHORITY. An insurance agent

licensed under this subchapter may not write any coverage or

combination of coverages with an initial guaranteed death benefit

that exceeds $25,000 on any life.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1309, Sec. 10, eff. September 1, 2009.

Sec. 4054.207. CONTINUING EDUCATION EXEMPTION. (a)

Notwithstanding any other provision of this code, a person who

holds a license under this subchapter and who writes only life

insurance policies and fixed annuity contracts to secure the

delivery of funeral services and merchandise under prepaid

funeral contracts regulated by the Texas Department of Banking

under Chapter 154, Finance Code, is not required to comply with

any continuing education requirements to maintain the license,

except that the appointing insurer must educate its appointed

agents about any new products sold by the agent to fund prepaid

funeral contracts.

(b) A license holder to whom this section applies may be

appointed by more than one insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4054.208. APPLICABILITY OF LIMITED LICENSE LAWS. Except as

specifically provided by this subchapter, the provisions of this

title that apply to the holder of a limited license apply to the

holder of a license issued under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER F. RENEWAL OR SERVICE COMMISSIONS TO AGENTS OF LIFE

INSURANCE COMPANIES DISCONTINUING BUSINESS IN STATE

Sec. 4054.251. INSURANCE COMPANY LIABILITY FOR PAYMENT OF

COMMISSIONS. A life insurance company that discontinues the

business of issuing life insurance policies on the lives of

residents of this state remains liable for the payment of renewal

or service commissions on life insurance policies previously

written by the company under the terms of the company's contracts

previously made with agents residing in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4054.252. MONTHLY AND QUARTERLY STATEMENTS. (a) A life

insurance company shall provide to each agent who may be entitled

to receive renewal or service commissions from the company under

Section 4054.251:

(1) a monthly statement that shows the policies written by the

agent for the company that terminated during the month for which

the statement is made; and

(2) at least quarterly, a detailed statement of all policies

written by the agent for the company on the lives of residents of

this state that shows:

(A) the policies in force; and

(B) the policies that have terminated, with the reason for the

termination.

(b) A life insurance company is not required to provide an agent

with a statement under this section after the expiration of the

period during which renewal or service commissions are payable as

to all of the policies written by the agent for the company.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4054.253. PRESUMPTION IN LAWSUIT. In a suit against a life

insurance company for the recovery of a renewal or service

commission under this subchapter, a presumption exists that each

policy written by the company on the life of a resident of this

state by the agent bringing the suit continues in effect unless

the defendant proves the contrary by competent evidence.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER G. LIFE AGENT

Sec. 4054.301. LICENSE REQUIRED. (a) Except as provided by

Subsection (b), a person is required to hold a life agent license

if the person does not hold a general life, accident, and health

license under Subchapter B and the person acts as:

(1) an agent who writes insurance coverage on human lives,

including endowment benefits and annuities, benefits in the event

of death or dismemberment by accident, and benefits for

disability income;

(2) an industrial life insurance agent for an insurer that

writes only weekly premium life insurance on a debit basis under

Chapter 1151;

(3) an agent who writes fixed or variable annuity contracts or

variable life contracts;

(4) an agent who writes for a stipulated premium company only

life insurance in excess of $25,000 on any one life; or

(5) an agent who writes any other kind of insurance as required

by the commissioner for the protection of the insurance consumers

of this state.

(b) A person who holds a limited license under Subchapter C and

who engages in the business of insurance only within the scope of

that license is not required to hold a life agent license. A

person who holds a life agent license may write the insurance

described by that subchapter.

(c) A person who holds a funeral prearrangement life insurance

license under Subchapter D and who engages in the business of

insurance only within the scope of that license is not required

to hold a life agent license. A person who holds a life agent

license may write the insurance described by that subchapter.

(d) A person who holds a license to write life insurance not

exceeding $25,000 under Subchapter E and who engages in the

business of insurance only within the scope of that license is

not required to hold a life agent license. A person who holds a

life agent license may write the insurance described by that

subchapter.

(e) This subchapter does not apply to a person who holds a

specialty license under Chapter 4055 and who engages in the

business of insurance only within the scope of the specialty

license.

Added by Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 1.02, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1309, Sec. 11, eff. September 1, 2009.

Sec. 4054.302. AUTHORITY TO WRITE SPECIFIED COVERAGES. A person

who holds a license under this subchapter may write only

insurance described by Sections 4054.301(a)-(d).

Added by Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 1.02, eff. September 1, 2007.

Sec. 4054.303. APPLICABILITY OF CERTAIN REQUIREMENTS. Except as

otherwise provided by this code, the provisions of this title

that apply to the holder of a general life, accident, and health

license apply to the holder of a license issued under this

subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 1.02, eff. September 1, 2007.

Sec. 4054.304. FEES. Section 4001.006 applies to all fees

collected under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 1.02, eff. September 1, 2007.

SUBCHAPTER H. SPECIALTY CERTIFICATION FOR AGENTS SERVING CERTAIN

EMPLOYER GROUPS

Sec. 4054.351. CERTIFICATION PROGRAM. The department shall

establish a voluntary specialty certification program for

individuals who market small employer health benefit plans in

accordance with Chapter 1501.

Added by Acts 2009, 81st Leg., R.S., Ch.

1338, Sec. 1, eff. September 1, 2009.

Sec. 4054.352. QUALIFICATIONS. (a) To be eligible to receive a

specialty certification under this subchapter, an individual

must:

(1) hold a general life, accident, and health license under this

chapter;

(2) satisfy the requirements of this subchapter; and

(3) submit evidence of completion of training to the department

in the manner prescribed by the commissioner.

(b) To maintain a specialty certification under this subchapter,

an individual must continue to hold a general life, accident, and

health license under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1338, Sec. 1, eff. September 1, 2009.

Sec. 4054.353. INITIAL TRAINING. (a) To be certified under

this subchapter, an individual must first complete training in

the law, including department rules, applicable to small employer

health benefit plans offered under Chapter 1501.

(b) An individual seeking specialty certification under this

subchapter must complete a course applicable to small employer

health benefit plans under Chapter 1501, as prescribed and

approved by the commissioner. Except as provided by Subsection

(c), an individual is not eligible for the specialty

certification unless, on completion of the course, it is

certified to the commissioner as required by the department that

the individual has:

(1) completed the course; and

(2) passed an examination testing the individual's knowledge and

qualification.

(c) An individual seeking specialty certification under this

subchapter is not required to complete the course and examination

required by Subsection (b) if the individual demonstrates to the

department, in the manner prescribed by the department, that the

individual holds a designation as:

(1) a Registered Health Underwriter (RHU);

(2) a Certified Employee Benefit Specialist (CEBS); or

(3) a Registered Employee Benefits Consultant (REBC).

Added by Acts 2009, 81st Leg., R.S., Ch.

1338, Sec. 1, eff. September 1, 2009.

Sec. 4054.354. RENEWAL. To renew a specialty certification

under this subchapter, the individual must complete five hours of

continuing education applicable to small employer health benefit

plans during the two-year certification period.

Added by Acts 2009, 81st Leg., R.S., Ch.

1338, Sec. 1, eff. September 1, 2009.

Sec. 4054.355. SATISFACTION OF CONTINUING EDUCATION

REQUIREMENTS. Each hour of education completed in accordance

with this subchapter to obtain or renew a specialty license may

be used to satisfy an hour of a continuing education requirement

otherwise applicable to the agent under this title.

Added by Acts 2009, 81st Leg., R.S., Ch.

1338, Sec. 1, eff. September 1, 2009.

Sec. 4054.356. OFFER OF SERVICES TO ALL GROUP SIZES. To hold a

specialty certification under this subchapter, an individual must

agree to market small employer health benefit plans to small

employers that satisfy the requirements of Chapter 1501 without

regard to the number of employees to be covered under the plan.

Added by Acts 2009, 81st Leg., R.S., Ch.

1338, Sec. 1, eff. September 1, 2009.

Sec. 4054.357. ADVERTISING. An individual who holds a specialty

certification may advertise, in the manner specified by

department rule, that the individual is specially trained to

serve small employers.

Added by Acts 2009, 81st Leg., R.S., Ch.

1338, Sec. 1, eff. September 1, 2009.

Sec. 4054.358. LIST MAINTAINED BY DEPARTMENT; WEBSITE. The

department shall maintain a list of all individuals who hold a

specialty certification under this subchapter, together with the

business address and phone number of each individual and a

general description of the individual's service area. The

department shall publish the list on the department website.

Added by Acts 2009, 81st Leg., R.S., Ch.

1338, Sec. 1, eff. September 1, 2009.

Sec. 4054.359. RULES. The commissioner, in accordance with

Section 36.001, may adopt rules as necessary to administer this

subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1338, Sec. 1, eff. September 1, 2009.



CHAPTER 4055. SPECIALTY AGENTS

INSURANCE CODE

TITLE 13. REGULATION OF PROFESSIONALS

SUBTITLE B. AGENTS

CHAPTER 4055. SPECIALTY AGENTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 4055.001. DEFINITION. In this chapter, "specialty license

holder" means a person who holds a license issued under this

chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4055.002. APPLICABILITY OF CHAPTER TO CERTAIN AGENTS. (a)

A person who holds a general property and casualty license issued

under Chapter 4051 or a general life, accident, and health

license issued under Chapter 4054 or who holds a substantially

equivalent license under this code, as determined by the

commissioner, is not required to obtain a specialty license.

(b) A person described by Subsection (a) is subject to the other

requirements of this chapter in the solicitation, sale, or

delivery of an insurance product that is subject to this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4055.003. RULES. The commissioner may adopt rules

necessary to implement this chapter and to meet the minimum

requirements of federal law, including regulations.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4055.004. APPLICATION. To obtain a specialty license an

applicant must:

(1) submit to the commissioner:

(A) a written application:

(i) signed by the applicant;

(ii) on a form and supplements to the form prescribed by the

commissioner; and

(iii) containing the information prescribed by the commissioner;

(B) a certification by an insurer authorized to engage in

business in this state:

(i) signed and sworn to by an officer of the insurer;

(ii) stating that the insurer is satisfied that the applicant is

trustworthy and competent to act as the insurer's agent for a

limited purpose authorized by this chapter; and

(iii) stating that if the specialty license applied for is

issued by the department the insurer will appoint the applicant

to act as an agent for a kind of insurance that is subject to

this chapter; and

(C) a nonrefundable license fee set by the department in an

amount necessary to administer this chapter; and

(2) comply with the other requirements of this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4055.005. LICENSE ISSUANCE. The commissioner may issue a

specialty license to an applicant who complies with Section

4055.004 and the other requirements of this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4055.006. EXAMINATION AND CONTINUING EDUCATION NOT

REQUIRED. (a) An examination is not required for issuance of a

specialty license.

(b) A person is not required to comply with continuing education

requirements to hold a specialty license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4055.007. APPOINTMENT AS AGENT BY INSURER. An insurer that

appoints an agent under this chapter shall:

(1) submit a certification of the appointment signed by an

officer of the insurer; and

(2) affirm that the insurer is satisfied that the specialty

license holder is trustworthy and competent to act as an agent on

behalf of the insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4055.008. GENERAL POWERS AND DUTIES. (a) A specialty

license holder may act as an agent for the kinds of insurance

that are subject to this chapter for any insurer authorized to

engage in the business of those kinds of insurance in this state.

(b) Except as otherwise provided by this chapter, a specialty

license holder acting under this chapter shall comply with this

title.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4055.009. CERTAIN REPRESENTATIONS PROHIBITED. A specialty

license holder may not advertise, represent, or otherwise hold

out the license holder or an employee of the license holder as an

agent licensed under another chapter unless the entity or

individual holds the applicable license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4055.010. TREATMENT OF CERTAIN PREMIUMS. Notwithstanding

any other provision of this title or any rule adopted by the

commissioner, a specialty license holder is not required to treat

as money received in a fiduciary capacity premiums collected from

a consumer who purchases insurance coverage when completing a

consumer transaction associated with the coverage if:

(1) the insurer represented by the license holder has consented

in writing, signed by an officer of the insurer, that premiums

are not required to be segregated from money received by the

license holder because of the consumer transaction associated

with the insurance coverage; and

(2) the charges for insurance coverage are itemized but not

billed to the consumer separately from the charges for the

associated consumer transaction.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4055.011. AUTHORITY OF EMPLOYEE OF SPECIALTY LICENSE

HOLDER. An employee of a specialty license holder may act as an

agent with respect to the kinds of insurance the license holder

is authorized to offer under this chapter only if the employee:

(1) is trained under Section 4055.012 to act individually on

behalf of the license holder;

(2) acts on behalf of and under the supervision of the license

holder; and

(3) is not compensated based primarily on the amount of

insurance sold by the employee under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4055.012. TRAINING REQUIRED TO ACT ON BEHALF OF SPECIALTY

LICENSE HOLDER. (a) A specialty license holder may not allow an

individual to act on the license holder's behalf with respect to

a kind of insurance that the license holder is authorized to

offer unless the individual has completed an approved training

program.

(b) The materials for the training program must be provided to

the specialty license holder by an insurer that writes the kind

of insurance authorized under the specialty license.

(c) An insurer that provides training program materials under

Subsection (b) must submit the training program to the

commissioner for approval before the training program is used.

(d) The training program must meet the following minimum

standards:

(1) each trainee must receive basic instruction about the kinds

of insurance the specialty license holder is authorized to offer

for purchase by prospective consumers;

(2) each trainee must be instructed to inform a prospective

consumer that, except as may be specifically provided by another

law of this state or the United States, the purchase of the kind

of insurance offered is not required to complete the associated

consumer transaction; and

(3) each trainee must be instructed with respect to the

disclosures required to be made to consumers.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4055.013. ASSIGNMENT AND TRANSFER OF COMPENSATION BY

CERTAIN AGENTS. A person who is licensed as a general life,

accident, and health agent, life insurance agent, general

property and casualty agent, or personal lines property and

casualty agent or who holds a substantially equivalent license

under this code, as determined by the commissioner, and who

enters into a contract with an insurer to act as the insurer's

agent in soliciting or writing policies or certificates of

insurance that are subject to this chapter may assign and

transfer to the agent's employer any commission, fee, or other

compensation to be paid to the agent under the agent's contract

with the insurer only if the sale of the insurance product occurs

within the scope of the agent's employment.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.29, eff. September 1, 2007.

Sec. 4055.014. DISCLOSURES REQUIRED BEFORE ISSUANCE OF

INSURANCE. Except as provided by Section 4055.105, insurance

coverage may not be issued under this chapter unless:

(1) at each location at which sales of the coverage occur,

brochures or other written materials are prominently displayed

and readily available to a prospective consumer that:

(A) summarize, clearly and correctly, the material terms of the

coverage offered to consumers, including the identity of the

insurer;

(B) disclose that the coverage offered by the specialty license

holder may duplicate coverage already provided by a consumer's

personal auto insurance policy, homeowner's insurance policy,

personal liability insurance policy, or another source of

coverage;

(C) state that, except as specifically provided by another law

of this state or the United States, the purchase by the consumer

of the kind of insurance offered is not required to complete the

associated consumer transaction;

(D) describe the process for filing a claim for benefits; and

(E) contain any additional information required by the

commissioner by rule regarding the price, benefits, exclusions,

conditions, or other limitations of the coverage; and

(2) evidence of coverage is provided to each consumer who

purchases the coverage.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4055.015. VIOLATION BY SPECIALTY LICENSE HOLDER; PENALTIES.

If a specialty license holder violates this title, the

commissioner may:

(1) impose any disciplinary action authorized by Subchapter C,

Chapter 4005; or

(2) after notice and opportunity for hearing, impose other

penalties, including suspending the transaction of insurance at

specific locations where a violation of this title has occurred,

as the commissioner considers necessary or appropriate to

implement the purposes of this title.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER B. RENTAL CAR COMPANY LICENSE

Sec. 4055.051. DEFINITIONS. In this subchapter:

(1) "Rental agreement" means a written agreement that states the

terms and conditions governing the use of a vehicle or vehicle

equipment provided by a rental car company.

(2) "Rental car company" means a person engaged in the business

of providing leased or rented vehicles or vehicle equipment to

the public.

(3) "Renter" means a person who obtains the use of a vehicle or

vehicle equipment from a rental car company under the terms of a

rental agreement.

(4) "Vehicle" means:

(A) a private passenger motor vehicle, including passenger vans

and minivans that are primarily intended for the transport of

persons;

(B) a motor home;

(C) a motorcycle;

(D) a trailer with a gross vehicle weight rating of 10,000

pounds or less; or

(E) a truck with a gross vehicle weight rating of 26,000 pounds

or less and the operation of which does not require a commercial

driver's license.

(5) "Vehicle equipment" means a cartop carrier, tow bar, or tow

dolly specifically designed for use with a vehicle.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4055.052. ISSUANCE OF LICENSE. Notwithstanding any other

provision of this chapter or this code, the commissioner shall

issue a specialty license to a rental car company, or to the

franchisee of a rental car company, that complies with this

subchapter. The specialty license may be issued only for the

limited purposes specified by this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4055.053. AUTHORITY OF RENTAL CAR COMPANY OR FRANCHISEE.

(a) A rental car company or franchisee licensed under this

chapter may act as an agent for an authorized insurer only:

(1) in connection with the rental of vehicles or vehicle

equipment; and

(2) with respect to:

(A) excess liability insurance that provides coverage in excess

of the standard liability limits provided by the rental car

company in the rental agreement to the rental car company or

franchisee and to renters and other authorized drivers of rental

vehicles for liability arising from the negligent operation or

use of the rental vehicle or vehicle equipment;

(B) accident and health insurance that provides coverage to

renters and other rental vehicle occupants for accidental death

or dismemberment and for medical expenses resulting from an

accident involving the vehicle or vehicle equipment that occurs

during the rental period;

(C) personal effects insurance that provides coverage to renters

and other rental vehicle occupants for the loss of or damage to

personal effects or household belongings that occurs during the

rental period; or

(D) any other coverage the commissioner approves as meaningful

and appropriate in connection with the rental of vehicles or

vehicle equipment.

(b) A rental car company or franchisee licensed under this

chapter may not issue insurance under this subchapter in

connection with a rental agreement if the rental period under the

agreement exceeds 30 consecutive days.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER C. CREDIT INSURANCE LICENSE

Sec. 4055.101. GENERAL DEFINITIONS. In this subchapter:

(1) "Credit insurance" includes:

(A) credit life insurance;

(B) credit accident and health insurance;

(C) credit property insurance;

(D) credit involuntary unemployment insurance; and

(E) insurance that covers the difference between the actual cash

value of a motor vehicle used as security for a loan or lease and

the outstanding balance of that loan or lease if loss or damage

renders the vehicle an actual or constructive total loss while

the debt for which the vehicle serves as security exceeds the

actual cash value of the vehicle.

(2) "Credit insurance agent" means a person licensed under this

chapter to sell credit insurance as specifically provided by this

subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4055.102. DEFINITION OF CREDIT PROPERTY INSURANCE. (a) In

this subchapter, "credit property insurance" means insurance that

covers personal property:

(1) used as security for a personal or consumer loan; or

(2) under an installment sales agreement or through a consumer

credit transaction that is purchased in connection with or in

relation to the personal or consumer loan, installment sale, or

consumer credit transaction.

(b) "Credit property insurance" does not include insurance that:

(1) provides theft, collision, liability, property damage, or

comprehensive insurance coverage on an automobile, motorized

aircraft, motorcycle, truck, truck-tractor, traction engine, or

any other self-propelled vehicle or craft that is designed

primarily for operation in the air, or on highways, roadways,

waterways, or the sea, and the operating equipment of the

self-propelled vehicle or craft; or

(2) is necessary because of liability imposed by law for damages

arising out of the ownership, operation, maintenance, or use of a

vehicle or craft described by Subdivision (1), other than single

interest coverage on any vehicle or craft described by

Subdivision (1) that insures the interest of the creditor in the

same manner as security for a loan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4055.103. ISSUANCE OF LICENSE. Notwithstanding any other

provision of this chapter or this code, the commissioner may

issue a specialty license to a retail distributor of goods, an

automobile dealer, a bank, a state or federal savings and loan, a

state or federal credit union, a finance company, a production

credit association, a manufactured home retailer, or a mobile

home retailer that complies with this subchapter. The specialty

license may be issued only for the limited purposes specified by

this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4055.104. AUTHORITY OF CREDIT INSURANCE AGENT. A credit

insurance agent appointed by an insurer authorized to engage in

the business of insurance under this code may act as the agent

for the insurer in the sale of any kind of credit insurance in

the business of which the insurer is authorized to engage,

including individual or group credit insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4055.105. EXEMPTION FROM CERTAIN DISCLOSURE REQUIREMENTS.

A specialty license holder and the license holder's

representative are not required to make the disclosures required

by Section 4055.014 as that section relates to the sale or

delivery of a credit insurance product that is subject to this

subchapter if the license holder or representative complies with

all disclosure requirements prescribed by another provision of

this code or another law of this state or the United States with

regard to the sale or delivery of that product.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER D. TRAVEL INSURANCE LICENSE

Sec. 4055.151. DEFINITIONS. In this subchapter:

(1) "Planned trip" means any journey or travel arranged through

the services of a travel agency.

(2) "Travel agency" means an entity engaged in the business of

selling or arranging transportation or accommodations for the

public.

(3) "Traveler" means an individual who seeks the assistance of a

travel agency in connection with the planning and purchase of a

trip.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4055.152. ISSUANCE OF LICENSE. Notwithstanding any other

provision of this chapter or this code, the commissioner may

issue a specialty license to a travel agency, the franchisee of a

travel agency, or a public carrier that complies with this

subchapter. The specialty license may be issued only for the

limited purposes specified by this subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4055.153. AUTHORITY OF TRAVEL AGENCY OR FRANCHISEE. A

travel agency or franchisee licensed under this chapter may act

as an agent for an authorized insurer only:

(1) in connection with the sale or arrangement of transportation

or accommodations for travelers; and

(2) with respect to:

(A) accident and health insurance that provides coverage to a

traveler for accidental death or dismemberment and for medical

expenses resulting from an accident involving the traveler that

occurs during the planned trip;

(B) insurance that provides coverage to a traveler for expenses

incurred as a result of trip cancellation or interruption of a

planned trip;

(C) personal effects insurance that provides coverage to a

traveler for loss of or damage to personal effects during the

planned trip;

(D) life insurance not exceeding $150,000 on any one life

covering risks of travel during a planned trip; or

(E) any other coverage the commissioner approves as meaningful

and appropriate in connection with the transportation or

accommodations arranged through a travel agency.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER E. SELF-SERVICE STORAGE FACILITY LICENSE

Sec. 4055.201. DEFINITIONS. In this subchapter:

(1) "Rental agreement" means a written agreement that states the

terms governing the use of storage space provided by a

self-service storage facility.

(2) "Renter" means a person who obtains the use of storage space

from a self-service storage facility under a rental agreement.

(3) "Self-service storage facility" means a person engaged in

the business of providing leased or rented storage space to the

public.

(4) "Storage space" means a room, unit, locker, or open space

offered for rental to the public for temporary storage of

personal belongings or light commercial goods.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4055.202. ISSUANCE OF LICENSE. Notwithstanding any other

provision of this chapter or this code, the commissioner may

issue a specialty license to a self-service storage facility or

to the franchisee of a self-service storage facility that

complies with this subchapter. The specialty license may be

issued only for the limited purposes specified by this

subchapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4055.203. AUTHORITY OF SELF-SERVICE STORAGE FACILITY OR

FRANCHISEE. A self-service storage facility or franchisee

licensed under this chapter may act as an agent for any

authorized insurer only:

(1) in connection with the rental of storage space; and

(2) with respect to:

(A) hazard insurance coverage provided to a renter for loss of

or damage to tangible personal property in storage or in transit

during the rental period; or

(B) any other coverage the commissioner approves as meaningful

and appropriate in connection with the rental of storage space.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER F. PORTABLE ELECTRONIC VENDOR LICENSE

Sec. 4055.251. DEFINITIONS. In this subchapter:

(1) "Customer" means a person who purchases a portable

electronic device or a related service.

(2) "Portable electronic devices" means personal,

self-contained, easily carried by an individual, battery-operated

electronic communication, viewing, listening, recording, gaming,

computing or global positioning devices, including cell or

satellite phones, pagers, personal global positioning satellite

units, portable computers, portable audio listening, video

viewing or recording devices, digital cameras, video camcorders,

portable gaming systems, docking stations, automatic answering

devices, and other similar devices and their accessories.

(3) "Vendor" means a person or entity engaged in the business of

leasing, selling, or providing portable electronic devices or

related services to customers.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

121, Sec. 1, eff. September 1, 2009.

Sec. 4055.252. ISSUANCE OF LICENSE; LICENSE FEE. (a)

Notwithstanding any other provision of this chapter or this code,

the commissioner may issue a specialty license to a vendor who

complies with this subchapter. The specialty license may be

issued only for the limited purposes specified by this

subchapter.

(b) A specialty license issued to a vendor under this subchapter

authorizes the vendor and any employee or authorized

representative of the vendor to offer the type of coverage

specified in this subchapter at each location at which the vendor

engages in business.

(c) The commissioner shall impose an annual license fee for a

specialty license issued under this subchapter. The commissioner

shall set the license fee in an amount reasonable and necessary

to cover the costs of administering this subchapter, not to

exceed $5,000.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

121, Sec. 1, eff. September 1, 2009.

Sec. 4055.253. AUTHORITY OF VENDOR OF PORTABLE ELECTRONIC

DEVICES. A vendor licensed under this subchapter and the

vendor's employee and authorized representative may act as an

agent for an authorized insurer in connection with the sale and

use of portable electronic devices and related services only

with respect to:

(1) insurance coverage provided to customers that covers

portable electronic devices against one or more of the following:

(A) loss;

(B) theft;

(C) mechanical failure;

(D) malfunction;

(E) damage; or

(F) other applicable perils; or

(2) the provision of any other coverage the commissioner

approves as meaningful and appropriate in connection with the use

of portable electronic devices or related services.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

121, Sec. 1, eff. September 1, 2009.

Sec. 4055.254. INSURANCE POLICY; REQUIREMENTS. (a) Insurance

provided under this subchapter may be issued to a licensed vendor

under a master or group policy of personal or commercial inland

marine insurance. A customer may be designated as an additional

insured or certificate holder under the policy.

(b) A licensed vendor shall provide to each customer designated

as an additional insured or certificate holder a coverage form,

certificate, or other evidence of coverage in a brochure or

separate document.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

121, Sec. 1, eff. September 1, 2009.

Sec. 4055.255. REQUIRED TRAINING. (a) Notwithstanding Section

4055.012, an agent who holds a license issued under Chapter 4051

or a substantially equivalent license issued under this code and

who is appointed by the insurer that insures a vendor may:

(1) provide the materials for the training program required

under Section 4055.012; and

(2) conduct the applicable training.

(b) An agent described by Subsection (a) shall submit the

training program materials for approval as required under Section

4055.012(c).

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

121, Sec. 1, eff. September 1, 2009.



CHAPTER 4056. NONRESIDENT AGENTS

INSURANCE CODE

TITLE 13. REGULATION OF PROFESSIONALS

SUBTITLE B. AGENTS

CHAPTER 4056. NONRESIDENT AGENTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 4056.001. APPLICABILITY OF TITLE. This title applies to

licensing of a nonresident agent under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4056.002. RIGHTS OF LICENSE HOLDERS. Except as otherwise

specifically provided by this code, an individual who is not a

resident of this state and to whom a license is issued under this

chapter has the same rights and privileges as a resident license

holder.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4056.003. RECIPROCAL LICENSING AGREEMENTS. The

commissioner may enter into an agreement with the appropriate

official of another state as necessary to implement reciprocal

licensing of nonresident agents.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4056.004. HOME OFFICE EMPLOYEES. This chapter does not

affect the authority established under Subchapter G, Chapter

4051, of a full-time home office salaried employee of an insurer

authorized to engage in the business of insurance in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4056.005. RULES. The commissioner may adopt rules as

necessary to implement this subchapter and Subchapter B and to

meet the minimum requirements of federal law, including

regulations.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER B. NONRESIDENT AGENT LICENSE

Sec. 4056.051. APPLICATION FOR NONRESIDENT AGENT LICENSE;

CRIMINAL HISTORY. (a) To apply for a license to act as a

nonresident agent, a person who is not a resident of this state

must submit to the department:

(1) an application on a form prescribed by the department; and

(2) the nonrefundable license application fee.

(b) An applicant who does not hold an insurance agent's license

in the applicant's state of residence must, through the law

enforcement agency of the state of residence, submit to the

department a copy of the applicant's criminal history records.

The department shall use the criminal history records to

determine the applicant's eligibility for issuance of a license

in accordance with this title and other laws of this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4056.052. ISSUANCE OF LICENSE TO NONRESIDENT AGENT LICENSED

IN OTHER STATE. (a) The department shall issue a license to an

applicant under this chapter if:

(1) the applicant holds a license in good standing as an agent

in the applicant's state of residence; and

(2) the applicant's state of residence will grant a nonresident

agent license on a reciprocal basis to a resident agent of this

state.

(b) The department may issue a reciprocal nonresident agent

license to an applicant if the authority granted by the license

issued by the applicant's state of residence is generally

comparable to the authority granted by a license issued by this

state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4056.053. ISSUANCE OF LICENSE TO NONRESIDENT AGENT NOT

LICENSED IN OTHER STATE. The department shall issue a license to

an applicant under this chapter if the applicant has:

(1) passed the examination for an agent's license required under

this title;

(2) met the eligibility requirements for issuance of a license

after an examination of the applicant's criminal history records

under Section 4056.051(b); and

(3) satisfied the requirements for a license for an individual

under this code, including Subchapter C, Chapter 4001.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4056.054. ISSUANCE OF LICENSE TO CORPORATION OR

PARTNERSHIP. The department shall issue a license to an

applicant under this chapter if the applicant has satisfied the

requirements for a license for a corporation or partnership under

Subchapter C, Chapter 4001.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4056.055. WAIVER OF REQUIREMENTS FOR NONRESIDENT AGENT

LICENSED IN OTHER STATE OR JURISDICTION. The department may

waive any license requirement for an applicant who holds a valid

license from another state or jurisdiction if:

(1) that state or jurisdiction has license requirements

substantially equivalent to those of this state; or

(2) the waiver is necessary to promote reciprocal licensing of

nonresident agents among a majority of the states.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4056.056. RESTRICTIONS ON LINE OF INSURANCE BUSINESS FOR

RECIPROCAL NONRESIDENT AGENT LICENSE. A nonresident agent

licensed under Section 4056.052 may not act as a nonresident

agent for a line of insurance business in this state unless the

agent is authorized in the agent's state of residence to act in

that state as an agent for that line of insurance business.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4056.057. CONTINUING EDUCATION. (a) The continuing

education requirements imposed under Chapter 4004 do not apply to

a person who:

(1) holds a license issued under this chapter; and

(2) is in compliance with the continuing education requirements

of the person's state of residence.

(b) A person who holds a license issued under this chapter and

who does not hold an insurance agent's license in the person's

state of residence shall comply with the continuing education

requirements imposed under Chapter 4004.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4056.058. SERVICE OF PROCESS. The commissioner is the

agent for service of process in the manner provided by Subchapter

C, Chapter 804, in a legal proceeding against a nonresident agent

who holds a license issued under this chapter if:

(1) the nonresident agent does not appoint or maintain an agent

for service in this state;

(2) an agent for service is appointed but cannot with reasonable

diligence be found; or

(3) the license of the nonresident agent is revoked.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.



CHAPTER 4101. INSURANCE ADJUSTERS

INSURANCE CODE

TITLE 13. REGULATION OF PROFESSIONALS

SUBTITLE C. ADJUSTERS

CHAPTER 4101. INSURANCE ADJUSTERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 4101.001. DEFINITIONS. (a) In this chapter, "adjuster"

means an individual who:

(1) investigates or adjusts losses on behalf of an insurer as an

independent contractor or as an employee of:

(A) an adjustment bureau;

(B) an association;

(C) a general property and casualty agent or personal lines

property and casualty agent;

(D) an independent contractor;

(E) an insurer; or

(F) a managing general agent;

(2) supervises the handling of claims; or

(3) investigates, adjusts, supervises the handling of, or

settles workers' compensation claims, including claims arising

from services provided through a certified workers' compensation

health care network as authorized under Chapter 1305, on behalf

of an administrator, as defined by Chapter 4151, or on behalf of

an insurance carrier, as defined by Section 401.011, Labor Code.

(b) For purposes of this chapter, "insurer" includes a

self-insured.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.30, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 2.04, eff. September 1, 2007.

Sec. 4101.002. GENERAL EXEMPTIONS. (a) This chapter does not

apply to:

(1) an attorney who:

(A) adjusts insurance losses periodically and incidentally to

the practice of law; and

(B) does not represent that the attorney is an adjuster;

(2) a salaried employee of an insurer who is not regularly

engaged in the adjustment, investigation, or supervision of

insurance claims;

(3) a person employed only to furnish technical assistance to a

licensed adjuster, including:

(A) an attorney;

(B) an engineer;

(C) an estimator;

(D) a handwriting expert;

(E) a photographer; and

(F) a private detective;

(4) an agent or general agent of an authorized insurer who

processes an undisputed or uncontested loss for the insurer under

a policy issued by the agent or general agent;

(5) a person who performs clerical duties and does not negotiate

with parties to disputed or contested claims;

(6) a person who handles claims arising under life, accident,

and health insurance policies;

(7) a person:

(A) who is employed principally as:

(i) a right-of-way agent; or

(ii) a right-of-way and claims agent;

(B) whose primary responsibility is the acquisition of

easements, leases, permits, or other real property rights; and

(C) who handles only claims arising out of operations under

those easements, leases, permits, or other contracts or

contractual obligations;

(8) an individual who is employed to investigate suspected

fraudulent insurance claims but who does not adjust losses or

determine claims payments; or

(9) a public insurance adjuster licensed under Chapter 4102.

(b) A nonresident adjuster is not required to hold a license

under this chapter to:

(1) adjust a single loss in this state;

(2) adjust losses arising out of a catastrophe common to all

those losses; or

(3) act as a temporary substitute for a licensed adjuster.

(c) For purposes of Subsection (a)(6), claims arising under

workers' compensation insurance policies, including claims

relating to services provided through a certified workers'

compensation health care network authorized under Chapter 1305,

do not constitute claims arising under life, accident, or health

insurance policies.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.081(a), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 2.05, eff. September 1, 2007.

Sec. 4101.003. TEMPORARY EXEMPTION. An individual who is

undergoing training as an adjuster under the supervision of a

licensed adjuster may act as an adjuster for a period not to

exceed 12 months without having a license issued under this

chapter if, at the beginning of the period, the individual has

been registered with the commissioner as a trainee.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4101.004. RECIPROCITY. The department may waive any

license requirement imposed under this chapter for an applicant

who holds a valid license from another state if the state has

license requirements substantially equivalent to the requirements

for a license issued under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4101.005. RULES. The commissioner may adopt rules

necessary to implement this chapter and to meet the minimum

requirements of federal law, including regulations.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4101.006. ADVISORY BOARD. (a) An advisory board shall

make recommendations to the commissioner regarding:

(1) the scope, time, and conduct of written examinations under

Subchapter B;

(2) the times and locations in this state where the examinations

are held; and

(3) any other matter the commissioner submits to the advisory

board for a recommendation.

(b) The advisory board is composed of nine members appointed by

the commissioner as follows:

(1) the presiding officer of the unauthorized practice of law

committee of the State Bar of Texas;

(2) three members who represent the public;

(3) two members with knowledge and experience in the profession

of insurance adjusting;

(4) one member from a domestic insurer authorized to engage in

business in this state;

(5) one member from a foreign insurer authorized to engage in

business in this state; and

(6) one member who is an independent adjuster.

(c) A member who represents the public may not be:

(1) an officer, director, or employee of:

(A) an adjuster;

(B) an agent;

(C) a broker;

(D) an insurance agency;

(E) an insurer; or

(F) any other business entity regulated by the department;

(2) a person required to register as a lobbyist under Chapter

305, Government Code; or

(3) a person related to a person described by Subdivision (1) or

(2) within the second degree of affinity or consanguinity.

(d) A member of the advisory board serves without compensation.

If authorized by the commissioner, an advisory board member is

entitled to reimbursement for reasonable expenses incurred in

attending meetings of the advisory board.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER B. LICENSE REQUIREMENTS

Sec. 4101.051. LICENSE REQUIRED. Except as otherwise provided

by this chapter, a person may not act as or represent that the

person is an adjuster in this state unless the person holds a

license under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4101.052. APPLICATION. (a) An applicant for a license

under this chapter must submit to the department an application

on a form prescribed and provided by the department, and include

as part of or in connection with the application any information

that the department reasonably requires, including information

about the applicant's:

(1) identity;

(2) personal history;

(3) experience; and

(4) business record.

(b) The application must be accompanied by the fee required by

Section 4101.057.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4101.053. QUALIFICATIONS; ISSUANCE. (a) To qualify for a

license under this chapter, an applicant must:

(1) comply with this chapter;

(2) present evidence satisfactory to the department that the

applicant:

(A) is at least 18 years of age;

(B) resides in this state or a state or country that permits a

resident of this state to act as an adjuster in that state or

country;

(C) has complied with all federal laws relating to employment or

the transaction of business in the United States, if the

applicant does not reside in the United States;

(D) is trustworthy; and

(E) has had experience, special education, or training of

sufficient duration and extent regarding the handling of loss

claims under insurance contracts to make the applicant competent

to fulfill the responsibilities of an adjuster; and

(3) pass an examination conducted under this subchapter or

present evidence that the applicant has been exempted under

Section 4101.056.

(b) The commissioner shall issue a license to an applicant who

meets the qualifications prescribed by this section.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4101.054. EXAMINATION REQUIRED. (a) To be eligible for a

license under this chapter, an applicant must personally take and

pass, to the satisfaction of the commissioner, a written

examination of the applicant's qualifications and competency.

(b) The department may supplement a written examination under

Subsection (a) with an oral examination.

(c) The commissioner shall prescribe each examination under this

section. An examination must be of sufficient scope to reasonably

test the applicant's knowledge relative to the kinds of insurance

that may be dealt with under the license and of:

(1) the duties of a licensed adjuster; and

(2) the laws of this state that apply to a licensed adjuster.

(d) The commissioner may require a reasonable waiting period

before an applicant who fails to pass an examination is eligible

to be retested on a similar examination.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4101.055. EXAMINATION PROCEDURES. (a) The department

shall prepare and make available to applicants instructions

specifying in general terms the subjects that may be covered in

an examination required under Section 4101.054.

(b) An examination under this subchapter shall be given at times

and locations in this state necessary to reasonably serve the

convenience of the department and applicants.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4101.056. EXEMPTION FROM EXAMINATION REQUIREMENT. (a) An

applicant for a license under this chapter is not required to

pass an examination under Section 4101.054 to receive the license

if the applicant:

(1) had been principally engaged in the investigation,

adjustment, or supervision of losses on August 27, 1973, and

during the 90-day period preceding that date;

(2) is applying for a renewal license under this chapter;

(3) is licensed as an adjuster in another state with which a

reciprocal agreement has been entered into by the commissioner;

or

(4) has completed a course in adjusting losses as prescribed and

approved by the commissioner and it is certified to the

commissioner on completion of the course that the applicant has:

(A) completed the course; and

(B) passed an examination testing the applicant's knowledge and

qualification, as prescribed by the commissioner.

(b) An applicant wishing to claim an exemption under Subsection

(a)(4) is responsible for the scheduling and administration of

the examination required under that subsection.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4101.057. FEES. (a) Before issuing or renewing a license

under this chapter, the department shall set and collect a

nonrefundable license fee in an amount not to exceed $50.

(b) An applicant must remit the fee required by Subsection (a)

biennially after the issuance of the original license. If the

applicant's license has been expired for not more than 90 days,

an applicant for a renewal license must remit, in addition to the

fee assessed under Subsection (a), a fee equal to one-half of the

original license fee.

(c) Before administering an examination under this subchapter,

the department shall set and collect a nonrefundable examination

fee in an amount not to exceed $50.

(d) Before issuing a duplicate license requested by an adjuster,

the department shall set and collect a duplicate license fee.

(e) The department shall deposit a fee collected under this

chapter to the credit of the Texas Department of Insurance

operating account.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4101.058. LICENSE FORM. (a) The commissioner shall

prescribe the form of a license issued under this chapter.

(b) A license must contain:

(1) the adjuster's name;

(2) the address of the adjuster's place of business;

(3) the date of issuance and the date of expiration of the

license; and

(4) the name of the firm or insurer with whom the adjuster is

employed at the time the license is issued.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4101.059. CONTINUING EDUCATION: GENERAL REQUIREMENTS. (a)

To renew a license under this chapter a licensed adjuster must

participate in a continuing education program relating to

consumer protection. The program must include education relating

to consumer protection laws, including:

(1) Chapter 541;

(2) Chapter 547;

(3) Subchapter A, Chapter 542;

(4) Subchapter E, Chapter 17, Business & Commerce Code; and

(5) any other similar laws specified by the department.

(b) The department may certify continuing education programs.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4101.060. CONTINUING EDUCATION: EXEMPTIONS AND WAIVERS.

(a) On written request of a licensed adjuster and if the

department determines that the adjuster is unable to comply with

continuing education requirements under this subchapter because

of illness, medical disability, or another extenuating

circumstance beyond the control of the adjuster, the department

may:

(1) extend the time for the adjuster to comply with the

continuing education requirements; or

(2) exempt the adjuster from any of the requirements for a

licensing period.

(b) The commissioner by rule shall establish the criteria for an

extension or exemption under Subsection (a).

(c) The department may waive any continuing education

requirement imposed under this chapter for a nonresident adjuster

who holds a valid license from another state if the state has

continuing education requirements substantially equivalent to the

requirements for a license issued under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4101.061. EXPIRATION; RENEWAL. Expiration and renewal of a

license issued under this chapter are governed by rules adopted

by the commissioner or any applicable provision of this code or

another insurance law of this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER C. SPECIAL LICENSES

Sec. 4101.101. EMERGENCY LICENSE. (a) If a catastrophe or an

emergency arises out of a disaster, act of God, riot, civil

commotion, conflagration, or other similar occurrence, the

commissioner shall, on application, issue an emergency license to

a person if the application is certified to the commissioner not

later than the fifth day after the date on which the person

begins work as an adjuster by:

(1) a person who holds a license under this chapter; or

(2) an insurer that maintains an office in this state and holds

a certificate of authority to engage in the business of insurance

in this state.

(b) The person or insurer that certifies an application under

Subsection (a) is responsible for the loss or claims practices of

the emergency license holder whom the person or insurer

certifies.

(c) The commissioner may, after notice and hearing, revoke an

emergency license on grounds specified by Section 4101.201.

(d) An emergency license is effective for a period not to exceed

90 days. The commissioner may extend the term of the emergency

license for an additional period of 90 days.

(e) The commissioner shall establish a fee for an emergency

license in an amount not to exceed $20. A person issued an

emergency license shall remit the fee to the department not later

than the 30th day after the date on which the department issues

the license.

(f) The commissioner may issue an emergency license to an

applicant who meets the requirements of Subsection (a) regardless

of whether the applicant is:

(1) a resident of this state; or

(2) an otherwise licensed adjuster.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4101.102. LIMITED LICENSE. (a) If considered necessary by

the commissioner, the department may issue a limited license to

an applicant in the manner otherwise provided for the issuance of

a license under this chapter.

(b) The license shall specifically limit the kinds of insurance

that may be handled by the person.

(c) The person may not adjust claims in a kind of insurance

other than that for which the adjuster is specifically licensed.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER D. POWERS AND DUTIES OF ADJUSTER

Sec. 4101.151. PLACE OF BUSINESS. (a) A licensed adjuster

shall maintain a place of business that is:

(1) located at the place at which the adjuster principally

conducts transactions under the license; and

(2) accessible to the public.

(b) A licensed adjuster shall promptly notify the commissioner

if the adjuster changes the location of the adjuster's place of

business.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4101.152. REFERRAL BY INSURER. (a) An insurer may not

knowingly refer a claim or loss for adjustment in this state to a

person purporting to be or acting as an adjuster unless the

person holds a license under this chapter.

(b) Before referring a claim or loss for adjustment, an insurer

must ascertain from the commissioner whether the person

performing the adjustment holds a license under this chapter.

Once the insurer has ascertained that the person holds a license,

the insurer may refer the claim or loss to the person and may

continue to refer claims or losses to the person until the

insurer has knowledge or receives information from the

commissioner that the person no longer holds a license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER E. ENFORCEMENT

Sec. 4101.201. GROUNDS FOR DISCIPLINARY ACTION. (a) The

commissioner may discipline an adjuster or deny an application

for a license under this chapter under a department rule or any

applicable insurance law of this state.

(b) Department rules may specify grounds for discipline that are

comparable to grounds for discipline of other license holders

under this title.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4101.202. REINSTATEMENT OR REISSUANCE OF LICENSE. The

commissioner may not reinstate or reissue the license of a

license holder or former license holder whose license has been

suspended, revoked, or refused renewal until the commissioner

determines that the cause for a suspension, revocation, or

refusal of a license issued under this chapter no longer exists.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4101.203. CRIMINAL PENALTY. A person commits an offense if

the person violates Section 4101.051 or 4101.102(c). An offense

under this section is a misdemeanor punishable by:

(1) a fine of not more than $500;

(2) confinement in the county jail for not more than six months;

or

(3) both the fine and the confinement.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.



CHAPTER 4102. PUBLIC INSURANCE ADJUSTERS

INSURANCE CODE

TITLE 13. REGULATION OF PROFESSIONALS

SUBTITLE C. ADJUSTERS

CHAPTER 4102. PUBLIC INSURANCE ADJUSTERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 4102.001. DEFINITIONS. In this chapter:

(1) "License holder" means a person licensed under this chapter

as a public insurance adjuster.

(2) "Person" includes an individual, firm, company, association,

organization, partnership, limited liability company, or

corporation.

(3) "Public insurance adjuster" means:

(A) a person who, for direct, indirect, or any other

compensation:

(i) acts on behalf of an insured in negotiating for or effecting

the settlement of a claim or claims for loss or damage under any

policy of insurance covering real or personal property; or

(ii) on behalf of any other public insurance adjuster,

investigates, settles, or adjusts or advises or assists an

insured with a claim or claims for loss or damage under any

policy of insurance covering real or personal property; or

(B) a person who advertises, solicits business, or holds himself

or herself out to the public as an adjuster of claims for loss or

damage under any policy of insurance covering real or personal

property.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.002. GENERAL EXEMPTIONS. This chapter does not apply

to:

(1) an officer or employee of the federal or state government or

of a political subdivision of the state government while the

officer or employee is engaged in the performance of official

duties;

(2) an attorney engaged in the performance of the attorney's

professional duties;

(3) insurers admitted to do business in the state and agents

licensed by this state, engaged in the performance of their

duties in connection with insurance transactions;

(4) the legal owner of personal property that has been sold

under a conditional sales agreement or a mortgagee under the

terms of a chattel mortgage;

(5) a salaried office employee who performs exclusively clerical

or administrative duties attendant to the disposition of the

business regulated by this chapter;

(6) a photographer, estimator, appraiser, engineer, or

arbitrator employed by a public insurance adjuster exclusively

for the purpose of furnishing technical assistance to the

licensed public insurance adjuster;

(7) a private investigator licensed under Chapter 1702,

Occupations Code, while acting within the scope of that license;

or

(8) a full-time salaried employee of a property owner or a

property management company retained by a property owner who:

(A) does not hold the employee out as:

(i) a public insurance adjuster; or

(ii) a building, roofing, or other restoration contractor;

(B) has not been hired to handle a specific claim resulting from

a fire or casualty loss; and

(C) acts at the sole discretion of the property owner or

management company regarding a claim related to the owner's

property.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.003. CERTAIN CONSTRUCTION REGARDING PRACTICE OF LAW

PROHIBITED. This chapter may not be construed as entitling a

person who is not licensed by the Supreme Court of Texas to

practice law in this state.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.004. RULES. The commissioner may adopt reasonable and

necessary rules to implement this chapter, including rules

regarding:

(1) the qualifications of license holders, in addition to those

prescribed by this chapter, that are necessary to promote and

protect the public interest;

(2) the regulation of the conduct of license holders;

(3) the prescription of fees required by Section 4102.066; and

(4) the regulation of advertisements under Section 4102.113 and

the definition of "advertisement" as the term is used in that

section.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.005. CODE OF ETHICS. The commissioner, with guidance

from the public insurance adjusters examination advisory

committee, by rule shall adopt:

(1) a code of ethics for public insurance adjusters that fosters

the education of public insurance adjusters concerning the

ethical, legal, and business principles that should govern their

conduct;

(2) recommendations regarding the solicitation of the adjustment

of losses by public insurance adjusters; and

(3) any other principles of conduct or procedures that the

commissioner considers necessary and reasonable.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.006. NOTICE TO LAST ADDRESS. Notice by registered

mail, return receipt requested, sent to the last known address of

an applicant for a license, a license holder, or another person

to whom notice is required to be sent under this chapter, as

reflected by the records of the department, constitutes

sufficient notice under this chapter.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

SUBCHAPTER B. LICENSE REQUIREMENTS

Sec. 4102.051. LICENSE REQUIRED; EXEMPTION. (a) A person may

not act as a public insurance adjuster in this state or hold

himself or herself out to be a public insurance adjuster in this

state unless the person holds a license or certificate issued by

the commissioner under Section 4102.053, 4102.054, or 4102.069.

(b) A license is not required for:

(1) an attorney licensed to practice law in this state who has

complied with Section 4102.053(a)(6); or

(2) a person licensed as a general property and casualty agent

or personal lines property and casualty agent under Chapter 4051

while acting for an insured concerning a loss under a policy

issued by that agent.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

548, Sec. 2.31, eff. September 1, 2007.

Sec. 4102.052. APPLICATION. (a) An application for a license

under this chapter must be on a form prescribed by the

commissioner.

(b) The completed application must be notarized and be

accompanied by a nonrefundable license application fee, as

provided by Section 4102.066, for each application submitted.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.053. ISSUANCE OF LICENSE TO RESIDENT. (a) The

commissioner shall issue a public insurance adjuster license to

an applicant on determining that the application meets the

requirements of this chapter, the license application fee has

been paid, and the applicant is an individual who:

(1) is at least 18 years of age;

(2) is a citizen of the United States or has complied with all

federal laws pertaining to employment or to the transaction of

business in the United States;

(3) is a resident of this state;

(4) is trustworthy and of a moral character that reasonably

ensures that the applicant will conduct the business of a public

insurance adjuster fairly and in good faith without detriment to

the public;

(5) has not been convicted of a felony in the 10 years preceding

filing an application under this chapter or, if convicted of a

felony in the 10 years preceding filing an application under this

chapter, has received a full pardon from that conviction and is

otherwise relieved from any disabilities connected with that

conviction;

(6) has sufficient experience or training relating to the

assessment of:

(A) real and personal property values; and

(B) physical loss of or damage to real or personal property that

may be the subject of insurance and claims under insurance;

(7) is sufficiently informed as to the terms and effects of the

types of insurance contracts that provide coverage on real and

personal property;

(8) possesses knowledge and experience adequate to enable the

applicant to engage in the business of a public insurance

adjuster fairly and without injury to the public or any member of

the public with whom the applicant may have business as a public

insurance adjuster;

(9) has successfully passed the license examination prescribed

under Section 4102.057 or is exempt from the examination

requirement under this chapter;

(10) has complied with the financial responsibility requirements

imposed under Section 4102.105; and

(11) has complied with any other requirements under applicable

state law, including provision of a complete set of fingerprints

on request, as provided by Section 4001.103.

(b) The commissioner may issue a resident public insurance

adjuster license to an applicant who has been convicted of a

felony 11 or more years before filing an application under this

chapter if the commissioner determines that the applicant is

qualified to act as a public insurance adjuster and that the

circumstances surrounding the applicant's conviction do not

warrant the denial of a license issued under this chapter.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.054. ISSUANCE OF LICENSE TO NONRESIDENT. (a) The

commissioner may issue a nonresident license to an applicant for

a public insurance adjuster license who is not a permanent

resident of this state on determining that the application meets

the requirements of this chapter, the nonresident license

application fee has been paid, and the applicant is an individual

who:

(1) is at least 18 years of age;

(2) except as provided by Section 4102.058, has passed, to the

satisfaction of the commissioner, an examination approved by the

commissioner and of sufficient scope as prescribed by Section

4102.057;

(3) is self-employed as a public insurance adjuster or

associated with or employed by a public insurance adjusting firm

or other public insurance adjuster;

(4) is trustworthy and of a moral character that reasonably

ensures that the applicant will conduct the business of a public

insurance adjuster fairly and in good faith without detriment to

the public;

(5) has never been convicted of a felony or, if convicted of a

felony, has received a full pardon from that conviction and is

otherwise relieved from any disabilities connected with that

conviction;

(6) has sufficient experience or training relating to the

assessment of:

(A) real and personal property values; and

(B) physical loss of or damage to real or personal property that

may be the subject of insurance and claims under insurance;

(7) is sufficiently informed as to the terms and effects of the

types of insurance contracts that provide coverage on real and

personal property;

(8) possesses knowledge and experience adequate to enable the

applicant to engage in the business of a public insurance

adjuster fairly and without injury to the public or any member of

the public with whom the applicant may have business as a public

insurance adjuster;

(9) if currently licensed as a resident public insurance

adjuster in the applicant's state of residence, provides with the

application a certificate or letter of authorization from the

licensing authority of the applicant's state of residence that:

(A) states that the applicant holds a current or comparable

license to act as a public insurance adjuster; and

(B) meets the requirements of Subsection (b);

(10) if the applicant's state of residence does not require

licensure as a resident public insurance adjuster and the

applicant has been licensed as an adjuster, agent, broker, or

other insurance representative in the applicant's state of

residence or any other state within the past three years,

provides with the application a certificate or letter of

authorization from the licensing authority that:

(A) states that the applicant holds or has held a license to act

as an adjuster, agent, broker, or other insurance representative;

and

(B) meets the requirements of Subsection (c);

(11) files proof of financial responsibility in accordance with

Section 4102.105; and

(12) complies with any other requirements under applicable state

law, including provision of a complete set of fingerprints on

request, as provided by Section 4001.103.

(b) A certificate or letter required by Subsection (a)(9) must:

(1) be signed by the appropriate licensing official of the

applicant's state of residence; and

(2) disclose whether the applicant has ever had any license or

eligibility to hold any license declined, denied, suspended, or

revoked and whether the applicant has ever been placed on

probation and whether an administrative fine or penalty has been

levied against the applicant and, if so, the reason for the

action.

(c) A certificate or letter required by Subsection (a)(10) must:

(1) be signed by the appropriate licensing official; and

(2) disclose whether the applicant has ever had any license or

eligibility to hold any license declined, denied, suspended, or

revoked and whether the applicant has ever been placed on

probation and whether an administrative fine or penalty has been

levied against the applicant and, if so, the reason for the

action.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.055. ISSUANCE OF LICENSE TO BUSINESS ENTITY ORGANIZED

IN THIS STATE. (a) The commissioner shall adopt rules necessary

to issue a public insurance adjuster license to a business entity

organized under the laws of this state.

(b) Rules adopted by the commissioner under Subsection (a) must:

(1) be analogous to the provisions of Chapter 4001 that relate

to licensure of corporations and partnerships; and

(2) contain qualifications for the issuance of a public

insurance adjuster license analogous to the qualifications

described by Section 4102.053.

(c) The commissioner may not issue a public insurance adjuster

license to a business entity described by Subsection (a) unless

at least one officer, active partner, or other managing

individual of the business entity, and each individual performing

acts of a public insurance adjuster on behalf of the business

entity in this state, are individually licensed by the department

under Section 4102.053 separately from the business entity.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.056. ISSUANCE OF LICENSE TO BUSINESS ENTITY NOT

ORGANIZED IN THIS STATE. (a) The commissioner shall adopt rules

necessary to issue a public insurance adjuster license to a

business entity organized under the laws of another state or the

United States.

(b) Rules adopted by the commissioner under Subsection (a) must:

(1) be analogous to the provisions of Chapter 4001 that relate

to issuance of licenses to business entities; and

(2) contain:

(A) qualifications for the issuance of a public insurance

adjuster license analogous to the qualifications described by

Section 4102.054; and

(B) requirements for the performance of the duties and powers of

a public insurance adjuster analogous to the requirements

described by Section 4102.054.

(c) The department may not issue a public insurance adjuster

license to a business entity described by Subsection (a) unless

at least one officer, active partner, or other managing

individual of the business entity, and each individual performing

acts of a public insurance adjuster on behalf of the business

entity in this state, are individually licensed by the department

under Section 4102.054 separately from the business entity.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.057. EXAMINATION REQUIRED. (a) Except as otherwise

provided by this chapter, each applicant for a license as a

public insurance adjuster must, before the issuance of the

license, take and pass an examination to the satisfaction of the

commissioner.

(b) The examination required by this section must be prescribed

by the commissioner and must be of sufficient scope to reasonably

test the applicant's:

(1) knowledge of basic insurance theory, essential elements of

contracts, and claims ethics;

(2) technical competence in the handling of the types of claims

for which the applicant is being tested; and

(3) knowledge of:

(A) Chapter 541;

(B) Subchapters A and B, Chapter 542;

(C) Chapter 547;

(D) the Deceptive Trade Practices-Consumer Protection Act

(Subchapter E, Chapter 17, Business & Commerce Code);

(E) analogous laws as specified by the commissioner;

(F) statutory provisions related to the unauthorized practice of

law contained in Subchapter G, Chapter 81, Government Code; and

(G) the duties and responsibilities of public insurance

adjusters under the law.

(c) The commissioner shall, within a reasonable period not to

exceed 30 days after the date of the examination, transmit the

results of the examination and the action taken on the

application to the applicant.

(d) An examination is not required for the renewal of a license

issued under this chapter.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.058. EXEMPTION FROM EXAMINATION REQUIREMENT. The

examination requirement imposed by Section 4102.057 does not

apply to:

(1) an applicant who is licensed as a resident public insurance

adjuster in the applicant's state of residence, if the state

requires the passing of a written examination in order to obtain

the license and a reciprocal agreement with the appropriate

official of that state has been entered into by the department;

or

(2) an applicant who is licensed as a nonresident public

insurance adjuster in a state other than the applicant's state of

residence, if the state of licensure requires the passing of a

written examination in order to obtain the license and a

reciprocal agreement with the appropriate official of the state

of licensure has been entered into by the department.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.059. EXAMINATION ADVISORY COMMITTEE. (a) The

commissioner may appoint a public insurance adjusters examination

advisory committee composed of at least five members to assist in

developing the examination required by Section 4102.057. At

least three members must be eligible for licensure as public

insurance adjusters. At least one member must be a person from

the insurance industry who is not a public insurance adjuster,

and at least one member must represent consumer interests.

(b) A member of the advisory committee is not entitled to

compensation for service on the committee. A member is entitled

to reimbursement for reasonable and necessary expenses incurred

in performing services for the committee, subject to any

limitation in the General Appropriations Act.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.060. EXAMINATION FORM AND TIME. (a) The answers of

an examinee to an examination required under this chapter shall

be made by the examinee in writing. A written examination may be

supplemented by oral examination.

(b) The examination shall be given at times and places within

the state as the commissioner considers necessary to reasonably

serve the convenience of both the commissioner and examinees.

(c) The commissioner may require a waiting period of reasonable

duration before an examinee who fails the examination, but who is

otherwise qualified, may be reexamined.

(d) The scheduling and administration of examinations required

under Section 4102.057 shall be effected by persons approved by

the commissioner.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.061. LICENSE FORM. The commissioner shall prescribe

the form of the licenses issued under this chapter. Each license

must contain:

(1) the name of the public insurance adjuster and the address of

the public insurance adjuster's place of business;

(2) the date of issuance and the date of expiration of the

license; and

(3) if applicable, the name of the firm with which the public

insurance adjuster is employed at the time the license is issued.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.062. EXPIRATION. A license issued under this chapter

expires on the second anniversary of the date of issuance unless

suspended or revoked by the commissioner.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.063. NOTICE OF EXPIRATION. At least 30 days before

the expiration of a license, the department shall send written

notice of the impending license expiration to the license holder

at the license holder's last known mailing address according to

the records of the department.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.064. RENEWAL OF UNEXPIRED LICENSE. (a) A license

holder may renew a license that has not expired and has not been

suspended or revoked by filing with the department a properly

completed renewal application, in the form prescribed by the

commissioner, that demonstrates continued compliance with the

license requirements imposed under this chapter or adopted by

rule by the commissioner. The completed renewal application must

be accompanied by:

(1) a renewal fee in the amount determined by the commissioner

under Section 4102.066(b); and

(2) evidence of compliance with the continuing education

requirements imposed under Section 4102.109.

(b) A license holder must submit the completed renewal

application, evidence of compliance with the continuing education

requirements, and the renewal fee to the commissioner not later

than the 30th day before the second anniversary date of the

license.

(c) On the filing of a completed renewal application, renewal

fee, and, if applicable, evidence of compliance with the

continuing education requirements, the original license continues

in force until:

(1) the department issues the renewal license; or

(2) the commissioner issues an order revoking the license.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.065. RENEWAL OF EXPIRED LICENSE. (a) A person whose

license has been expired for 90 days or less may renew the

license by:

(1) submitting to the department:

(A) a completed renewal application in the form prescribed by

the commissioner; and

(B) evidence of compliance with the continuing education

requirements; and

(2) paying to the department the required renewal fee and an

additional fee that is equal to one-half of the renewal fee for

the license.

(b) A person whose license has been expired for more than 90

days but less than one year may not renew the license but is

entitled to a new license without taking the applicable

examination if the person submits to the department:

(1) a new application;

(2) evidence of compliance with the continuing education

requirements;

(3) the license fee; and

(4) an additional fee equal to one-half of the license fee.

(c) A person whose license has been expired for one year or more

may not renew the license. The person may obtain a new license

by submitting to reexamination, if examination is required for

original issuance of the license, and by complying with the

requirements and procedures for obtaining an original license.

(d) The department may renew without reexamination an expired

license of a person who was licensed in this state, moved to

another state, and is currently licensed and has been in

continual practice in the other state up to and including the

date of the application. The person must pay to the department a

fee that is equal to the license fee.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.066. FEES. (a) The commissioner shall collect in

advance the following nonrefundable fees:

(1) for a public insurance adjuster license, an application fee

in an amount to be determined by rule by the commissioner;

(2) for a nonresident public insurance adjuster license, an

application fee in an amount to be determined by rule by the

commissioner;

(3) for each public insurance adjuster examination, a fee in an

amount to be determined by rule by the commissioner; and

(4) for a public insurance adjuster trainee certificate under

Section 4102.069, a registration fee in an amount to be

determined by rule by the commissioner.

(b) The amount of the fee for the renewal of a license or a

certificate issued under this chapter shall be determined by rule

by the commissioner.

(c) The commissioner shall set the fees in amounts reasonable

and necessary to implement this chapter.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.067. USE OF FEES. (a) When collected, the fees

authorized by this chapter shall be deposited with the

comptroller to the credit of the Texas Department of Insurance

operating account.

(b) The department may use any portion of the fees collected to:

(1) enforce this chapter;

(2) employ persons as the department considers necessary to

investigate and make reports regarding alleged violations of this

code and misconduct on the part of public insurance adjusters;

and

(3) pay the salaries and expenses of persons and office

employees and other expenses necessary to enforce this chapter.

(c) A person employed by the department under this section may

examine under oath any person for the purpose of gathering

information and evidence and may have the information and

evidence reduced to writing.

(d) All expenses incurred under this section shall be paid from

the fees collected under this chapter.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.068. LICENSE NOT ASSIGNABLE. A license issued under

this chapter is not assignable.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.069. REGISTRATION PROGRAM FOR TRAINEES. (a) A public

insurance adjuster trainee must register with the department for

a temporary certificate under this section. An applicant for a

temporary certificate as a trainee must apply to the commissioner

on a form prescribed by the commissioner. The form must be

accompanied by a nonrefundable registration fee as prescribed by

Section 4102.066(a)(4).

(b) A temporary certificate may be issued under this section

only for educational and training purposes. The holder of a

temporary certificate may practice only under the direction and

sponsorship of a license holder of this state.

(c) The sponsor of a public insurance adjuster trainee shall

attest, on a form prescribed by the commissioner, that the

trainee is under the supervision and control of the sponsor and

that the sponsor has met the financial responsibility

requirements of Section 4102.105.

(d) A temporary certificate expires on the 180th day after the

date of issuance and may be renewed once on application to the

commissioner. An individual is not entitled to hold more than

two consecutive temporary certificates.

(e) Each individual who holds a temporary certificate under this

section must comply with the financial responsibility

requirements imposed under Section 4102.105.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 4102.101. GENERAL AUTHORITY. (a) A license issued under

this chapter authorizes the adjusting of claims on behalf of

insureds for fire and allied coverages, burglary, flood, and all

other property claims, both real and personal, including loss of

income, but only when the client is an insured under the

insurance policy.

(b) This chapter does not limit or diminish the authority of a

license holder to investigate or adjust a loss to less than the

authority for that purpose that may be exercised by an adjuster

licensed under Chapter 4101.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.102. COMPLIANCE WITH INSURANCE CONTRACT. A license

holder shall prepare each claim for an insured represented by the

license holder in accordance with the terms and conditions of the

contract of insurance under which recovery is sought.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.103. CONTRACT FOR SERVICES REQUIRED. (a) A license

holder may not, directly or indirectly, act within this state as

a public insurance adjuster without having first entered into a

contract, in writing, on a form approved by the commissioner,

executed in duplicate by the license holder and the insured or

the insured's duly authorized representative. A license holder

may not use any form of contract that is not approved by the

commissioner.

(b) The contract must contain a provision allowing the client to

rescind the contract by written notice to the license holder

within 72 hours of signature, and must include a prominently

displayed notice in 12-point boldface type that states "WE

REPRESENT THE INSURED ONLY." The commissioner by rule may

require additional prominently displayed notice requirements in

the contract as the commissioner considers necessary.

(c) One copy of the contract shall be kept on file in this state

by the license holder and must be available at all times for

inspection, without notice, by the commissioner or the

commissioner's duly authorized representative.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.104. COMMISSIONS. (a) Except as provided by

Subsection (b), a license holder may receive a commission for

service provided under this chapter consisting of an hourly fee,

a flat rate, a percentage of the total amount paid by an insurer

to resolve a claim, or another method of compensation. The total

commission received may not exceed 10 percent of the amount of

the insurance settlement on the claim.

(b) A license holder may not receive a commission consisting of

a percentage of the total amount paid by an insurer to resolve a

claim on a claim on which the insurer, not later than 72 hours

after the date on which the loss is reported to the insurer,

either pays or commits in writing to pay to the insured the

policy limit of the insurance policy in accordance with Section

862.053. The license holder is entitled to reasonable

compensation from the insured for services provided by the

license holder on behalf of the insured, based on the time spent

on a claim that is subject to this subsection and expenses

incurred by the license holder, until the claim is paid or the

insured receives a written commitment to pay from the insurer.

(c) Except for the payment of a commission by the insured, all

persons paying any proceeds of a policy of insurance or making

any payment affecting an insured's rights under a policy of

insurance must:

(1) include the insured as a payee on the payment draft or

check; and

(2) require the written signature and endorsement of the insured

on the payment draft or check.

(d) A public insurance adjuster may not accept any payment that

violates Subsection (c).

(e) Notwithstanding any authorization the insured may have given

to a public insurance adjuster, a public insurance adjuster may

not sign and endorse any payment draft or check on behalf of an

insured.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.105. FINANCIAL RESPONSIBILITY. (a) As a continuing

condition of licensure, a public insurance adjuster must file

proof of financial responsibility with respect to transactions

with insureds under this chapter in an amount determined by the

commissioner by rule. The financial responsibility must include

the ability to pay sums the public insurance adjuster is

obligated to pay under any judgment against the public insurance

adjuster by an insured, based on an error, omission, fraud,

negligent act, or unfair practice of the public insurance

adjuster or any person for whose acts the public insurance

adjuster is legally liable in the transaction of the public

insurance adjuster's business under this code.

(b) In determining the amount of the financial responsibility

requirement, the commissioner shall consider the nature of the

obligation, other financial security requirements under this

code, and financial security requirements adopted for public

insurance adjusters in other states. In determining the types of

financial responsibility required, the commissioner may consider

a surety bond or a professional liability policy or similar

policy or contract of professional liability coverage acceptable

to the commissioner.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.106. PLACE OF BUSINESS. (a) Each license holder who

is a resident of this state or a business entity organized under

the laws of this state shall:

(1) maintain a place of business in this state that is

accessible to the general public; and

(2) maintain in the place of business the records required by

this chapter.

(b) The address of the place of business must appear on the face

of the license.

(c) The license holder shall promptly notify the commissioner of

any change in the address of the license holder's place of

business.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.107. AGENT FOR SERVICE OF PROCESS. (a) Each

nonresident license holder shall maintain an agent in this state

for service of process.

(b) The name and address of the nonresident license holder's

out-of-state business address and the name and address of the

agent must appear on the face of the license.

(c) The nonresident license holder shall promptly notify the

department of any change in the address of the license holder's

place of business or in the agent for service of process.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.108. POSTING OF LICENSE. A license issued under this

chapter must at all times be posted in a conspicuous place in the

principal place of business of the license holder.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.109. CONTINUING EDUCATION. (a) Each license holder

must annually complete at least 15 hours of continuing education

courses. The commissioner by rule shall prescribe the

requirements for continuing education courses under this section.

(b) Notwithstanding Subsection (a), the commissioner may waive

any continuing education requirement for a nonresident public

insurance adjuster with a valid license from another state having

continuing education requirements substantially equivalent to

those of this state.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.110. RECORD MAINTENANCE. (a) A license holder shall

keep a complete record in this state of each of the license

holder's transactions as a public insurance adjuster. The

records must include each of the following:

(1) the name of the insured;

(2) the date, location, and amount of the loss;

(3) a copy of the contract between the license holder and the

insured;

(4) the name of the insurer and the amount, expiration date, and

number of each policy under which the loss is covered;

(5) an itemized statement of the recoveries by the insured from

the sources known to the license holder;

(6) the total compensation received for the adjustment; and

(7) an itemized statement of disbursements made by the license

holder from recoveries received on behalf of the insured.

(b) Records required to be kept under this section must be:

(1) maintained in this state for at least five years after the

termination of a transaction with the insured; and

(2) open to examination by the commissioner.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.111. FIDUCIARY CAPACITY. (a) All funds received as

claim proceeds by a license holder acting as a public insurance

adjuster are received and held by the license holder in a

fiduciary capacity. A license holder may not divert or

appropriate fiduciary funds received or held.

(b) An applicant for a license to act as a public insurance

adjuster must, as part of the application, endorse an

authorization for disclosure to the commissioner of all financial

records of any funds the public insurance adjuster holds as a

fiduciary. The authorization continues in force and effect for

as long as the license holder continues to be licensed under this

chapter.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.112. RELOCATION TO ANOTHER STATE. (a) Not later than

the 30th day after moving from one state to another state, a

nonresident or resident public insurance adjuster licensed in

this state shall file with the department:

(1) the license holder's new address; and

(2) proof of authorization to engage in the business of public

insurance adjuster in the new state of residence if that state

requires licensure of public insurance adjusters.

(b) The department may not charge a fee or require a license

application under Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.113. ADVERTISEMENTS. Each advertisement by a license

holder soliciting or advertising business must display the

license holder's name, address, and license number as they appear

in the records of the commissioner.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.114. DUTIES OF NONRESIDENT LICENSE HOLDER. (a) A

nonresident license holder shall comply with all of the

requirements of this chapter in performing any of the activities

of a public insurance adjuster in this state, including the

requirements on record maintenance in Section 4102.110.

(b) The failure of a nonresident license holder, as determined

by the commissioner after notice and an opportunity for a

hearing, to properly maintain records in accordance with this

chapter and make them available to the department on request

constitutes grounds for the suspension of the nonresident license

issued under this chapter, in accordance with Section 4102.201.

(c) Each individual who holds a nonresident license shall comply

with all other laws and rules of this state applicable to public

insurance adjusters, including the law governing the collection

of state sales tax as appropriate for services performed under

this chapter.

(d) After licensure as a nonresident public insurance adjuster,

as a condition of doing business in this state, the license

holder must annually, not later than January 1 and on a form

prescribed by the commissioner, submit an affidavit certifying

that the licensee is familiar with and understands the laws

specified in Section 4102.057(b), the applicable rules adopted

under those laws, and the terms and conditions of the types of

insurance contracts that provide coverage on real and personal

property. Compliance with the filing requirement provided by

this subsection is necessary for the issuance, continuation,

reinstatement, or renewal of a nonresident public insurance

adjuster license.

(e) A nonresident license holder is subject to Section

4102.208(b), relating to failure to maintain the financial

responsibility requirements.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

SUBCHAPTER D. PROHIBITED CONDUCT

Sec. 4102.151. SOLICITATION PROHIBITED DURING NATURAL DISASTER.

A license holder may not solicit or attempt to solicit a client

for employment during the progress of a loss-producing natural

disaster occurrence.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.152. SOLICITATION PROHIBITED DURING CERTAIN HOURS.

(a) A license holder may not solicit or attempt to solicit

business on a loss or a claim in person, by telephone, or in any

other manner at any time except between the hours of 9 a.m. and 9

p.m. on a weekday or a Saturday and between noon and 9 p.m. on a

Sunday.

(b) This section does not prohibit a license holder from

accepting phone calls or personal visits during the prohibited

hours from an insured on the insured's initiation.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.153. CERTAIN REPORTS AND DISCLOSURES PROHIBITED. A

license holder may not knowingly make any false report to the

license holder's employer or client and may not divulge to any

other person, except as the law may require, any information

obtained except at the direction of the employer or the client

for whom the information is obtained.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.154. USE OF BADGE PROHIBITED. A license holder may

not use a badge in connection with the official activities of the

license holder's business.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.155. CERTAIN DELEGATION PROHIBITED. A license holder

may not permit an employee or agent, in the employee's or agent's

own name, to advertise, solicit or engage clients, furnish

reports or present bills to clients, or in any manner conduct

business for which a license is required under this chapter.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.156. PRACTICE OF LAW PROHIBITED. A license holder may

not render services or perform acts that constitute the practice

of law, including the giving of legal advice to any person in the

license holder's capacity as a public insurance adjuster.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.157. CERTAIN BUSINESS PROHIBITED. A license holder

may not solicit or attempt to solicit business, directly or

indirectly, or act in any manner on a bodily injury loss covered

by a life, health, or accident insurance policy or on any claim

for which the client is not an insured under the insurance

policy.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.158. CONFLICTS OF INTEREST PROHIBITED. (a) A license

holder may not:

(1) participate directly or indirectly in the reconstruction,

repair, or restoration of damaged property that is the subject of

a claim adjusted by the license holder; or

(2) engage in any other activities that may reasonably be

construed as presenting a conflict of interest, including

soliciting or accepting any remuneration from, or having a

financial interest in, any salvage firm, repair firm, or other

firm that obtains business in connection with any claim the

license holder has a contract or agreement to adjust.

(b) A license holder may not, without the knowledge and consent

of the insured in writing, acquire an interest in salvaged

property that is the subject of a claim adjusted by the license

holder.

(c) A license holder may not represent an insured on a claim or

charge a fee to an insured while representing the insurance

carrier against which the claim is made.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.159. MISREPRESENTATION PROHIBITED. A license holder

may not use any misrepresentation to solicit a contract or

agreement to adjust a claim.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.160. CERTAIN PAYMENTS PROHIBITED. A license holder

may not:

(1) advance money to any potential client or insured;

(2) pay, allow, or give, or offer to pay, allow, or give,

directly or indirectly, to a person who is not a licensed public

insurance adjuster a fee, commission, or other valuable

consideration for the referral of an insured to the public

insurance adjuster based on the insured entering into a contract

with that public insurance adjuster; or

(3) otherwise offer to pay a fee, commission, or other valuable

consideration exceeding $100 to a person not licensed as a public

insurance adjuster for referring an insured to the license

holder.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.161. CERTAIN REPRESENTATIONS PROHIBITED. A license

holder may not use any letterhead, advertisement, or other

printed matter, or use any other means, to represent that the

license holder is an instrumentality of the federal government,

of a state, or of a political subdivision of a state.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.162. USE OF DIFFERENT NAME PROHIBITED. A license

holder may not use a name different from the name under which the

license holder is currently licensed in an advertisement,

solicitation, or contract for business.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

SUBCHAPTER E. ENFORCEMENT

Sec. 4102.201. DENIAL, SUSPENSION, OR REVOCATION OF LICENSE.

(a) The commissioner may deny an application for a license under

this chapter or suspend or revoke a license issued under this

chapter on the basis of:

(1) a violation of this chapter or of any rule adopted by the

commissioner under this chapter;

(2) a cause that constitutes grounds for denial of an original

license;

(3) misrepresentation or fraud in obtaining a license;

(4) failure to pass a required license examination;

(5) the misappropriation or conversion of money required to be

held in a fiduciary capacity;

(6) material misrepresentation, with intent to deceive, of the

terms of an insurance contract;

(7) engaging in a fraudulent transaction;

(8) demonstrated incompetence or untrustworthiness in the

conduct of the license holder's affairs under the license, as

determined by the commissioner;

(9) conviction of a felony by a final judgment in a court of

competent jurisdiction; or

(10) material misrepresentation, with intent to deceive, of the

person's status as a public insurance adjuster.

(b) If the department proposes to refuse to issue an original

license under this chapter or to suspend, revoke, or refuse to

renew a license under this chapter, the person affected is

entitled to notice and hearing as provided by Section 4005.104.

(c) A final order entered as a result of a hearing under this

section may be appealed to a court of competent jurisdiction as

provided by Subchapter D, Chapter 36.

(d) An order suspending a license issued under this chapter must

specify the period of the suspension not to exceed 12 months.

(e) The holder of a license that is revoked or suspended for

cause shall surrender the license to the commissioner on demand.

(f) The commissioner may issue a license or reinstate a

suspended or revoked license on a finding that the cause for

suspension, revocation, or refusal no longer exists.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.202. APPLICATION FOR LICENSE AFTER SUSPENSION, DENIAL

OF APPLICATION, OR REVOCATION OF LICENSE. (a) A person whose

license is suspended under this chapter may apply for a new

license only after the expiration of the period of suspension.

(b) A person whose license is revoked or whose application for a

license is denied, except for a failure to submit a completed

application, may not apply for a new license until the fifth

anniversary of:

(1) the effective date of the denial or revocation; or

(2) if the applicant or license holder seeks judicial review of

the department's action, the date of the final court order or

decree affirming that action.

(c) The commissioner may deny a timely application filed under

Subsection (b) if the applicant does not show good cause why the

denial of the previous license application or the revocation of

the license should not be considered a bar to the issuance of the

new license.

(d) Subsection (c) does not apply to an applicant whose license

application was denied for failure by the applicant to:

(1) pass the required written examination; or

(2) submit a properly completed license application.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.203. DISCIPLINARY PROCEEDING FOR CONDUCT COMMITTED

BEFORE SURRENDER OR FORFEITURE OF LICENSE. (a) The department

may institute a disciplinary proceeding against a former license

holder for conduct that the license holder committed before the

effective date of a voluntary surrender or automatic forfeiture

of the license.

(b) In a proceeding under this section, the fact that the

license holder has surrendered or forfeited the license does not

affect the license holder's culpability for the conduct.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.204. ADMINISTRATIVE PENALTY. The commissioner, in

lieu of suspending or revoking a license for a violation of this

chapter or a rule adopted under this chapter, may impose on a

license holder an administrative penalty in an amount not to

exceed $2,000 per violation if the commissioner determines that

that action better serves the purposes of this chapter.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.205. AUTOMATIC FINES. Section 4005.109 applies to

violations of this chapter.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.206. CRIMINAL PENALTY; SANCTIONS. (a) A person

commits an offense if the person violates this chapter. An

offense under this subsection is a Class B misdemeanor.

(b) If conduct that constitutes an offense under Subsection (a)

also constitutes an offense under any other law, the person

committing the offense may be prosecuted under this section or

the other law.

(c) In addition to the criminal penalties imposed under

Subsection (a), a person in violation of this chapter is subject

to the sanctions provided by Sections 541.108-541.110, as if the

person had violated an order under those sections.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.207. INSURED OPTION TO VOID CONTRACT. (a) Any

contract for services regulated by this chapter that is entered

into by an insured with a person who is in violation of Section

4102.051 may be voided at the option of the insured.

(b) If a contract is voided under this section, the insured is

not liable for the payment of any past services rendered, or

future services to be rendered, by the violating person under

that contract or otherwise.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.

Sec. 4102.208. EMERGENCY CEASE AND DESIST ORDER. (a) If the

commissioner believes that a person is engaging in acts or

practices in violation of Section 4102.051, the commissioner ex

parte may issue an emergency cease and desist order, in

accordance with Subchapter B, Chapter 83, requiring the person to

immediately cease and desist from engaging further in the acts or

practices.

(b) In addition to any other remedy available under this code,

if the commissioner believes that a person is committing a

violation by failing to maintain the financial responsibility

requirements of Section 4102.105, the commissioner ex parte may

issue an emergency cease and desist order and suspend the

person's license, in accordance with Subchapter B, Chapter 83,

requiring the person to immediately cease and desist from

engaging in the activities of a public insurance adjuster.

(c) A license suspended under Subsection (b) may be reinstated

on the approval of an application for reinstatement filed with

the commissioner, in the form prescribed by the commissioner,

with proof that the financial responsibility requirements of

Section 4102.105 have been met. The commissioner may deny the

application for reinstatement:

(1) for any reason that would justify a refusal to issue, or a

suspension or revocation of, a license; or

(2) for the performance by the applicant of any practice for

which a license under this chapter is required while the

applicant is under suspension for failure to keep the financial

responsibility requirements in force.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 11.082(a), eff. September 1, 2005.



CHAPTER 4151. THIRD-PARTY ADMINISTRATORS

INSURANCE CODE

TITLE 13. REGULATION OF PROFESSIONALS

SUBTITLE D. OTHER PROFESSIONALS

CHAPTER 4151. THIRD-PARTY ADMINISTRATORS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 4151.001. DEFINITIONS. In this chapter:

(1) "Administrator" means a person who, in connection with

annuities or life benefits, health benefits, accident benefits,

pharmacy benefits, or workers' compensation benefits, collects

premiums or contributions from or adjusts or settles claims for

residents of this state. The term includes a delegated entity

under Chapter 1272 and a workers' compensation health care

network authorized under Chapter 1305 that administers a workers'

compensation claim for an insurer, including an insurer that

establishes or contracts with the network to provide health care

services. The term does not include a person described by

Section 4151.002.

(2) "Insurer" means a person who engages in the business of

life, health, accident, or workers' compensation insurance under

the law of this state. For purposes of this chapter only, the

term also includes an "insurance carrier," as defined by Section

401.011(27), Labor Code, other than a governmental entity or a

workers' compensation self-insurance group subject to regulation

under Chapter 407A, Labor Code.

(3) "Person" means an individual, partnership, corporation,

organization, government or governmental subdivision or agency,

business trust, estate trust, association, or any other legal

entity.

(4) "Plan" means a plan, fund, or program established, adopted,

or maintained by a plan sponsor or insurer to the extent that the

plan, fund, or program is established, adopted, or maintained to

provide indemnification or expense reimbursement for any type of

life, health, or accident benefit.

(5) "Plan sponsor" means a person, other than an insurer, who

establishes, adopts, or maintains a plan that covers residents of

this state, including a plan established, adopted, or maintained

by two or more employers or jointly by one or more employers and

one or more employee organizations, an association, a committee,

a joint board of trustees, or any similar group of

representatives who establish, adopt, or maintain a plan.

(6) "Workers' compensation benefits" means benefits provided

under Title 5, Labor Code, or services provided through a

certified workers' compensation health care network authorized

under Chapter 1305.

(7) "Workers' compensation insurance coverage" means coverage

subject to Subtitle E, Title 10. The term includes coverage

described by Sections 401.011(44)(A) and (B), Labor Code.

(8) "Workers' compensation self-insurer" means a legal entity

subject to regulation under Chapter 407, Labor Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.01, eff. September 1, 2007.

Sec. 4151.002. EXEMPTIONS. A person is not an administrator if

the person is:

(1) an employer, other than a certified workers' compensation

self-insurer, administering an employee benefit plan or the plan

of an affiliated employer under common management and control;

(2) a union administering a benefit plan on behalf of its

members;

(3) an insurer or a group hospital service corporation subject

to Chapter 842 acting with respect to a policy lawfully issued

and delivered by the insurer or corporation in and under the law

of a state in which the insurer or corporation was authorized to

engage in the business of insurance;

(4) a health maintenance organization that is authorized to

operate in this state under Chapter 843 with respect to any

activity that is specifically regulated under that chapter,

Chapter 1271, 1272, or 1367, Subchapter A, Chapter 1452, or

Subchapter B, Chapter 1507;

(5) an agent licensed under Subchapter B, Chapter 4051,

Subchapter B, Chapter 4053, or Subchapter B, Chapter 4054, who

receives commissions as an agent and is acting:

(A) under appointment on behalf of an insurer authorized to

engage in the business of insurance in this state; and

(B) in the customary scope and duties of the person's authority

as an agent;

(6) a creditor acting on behalf of its debtor with respect to

insurance that covers a debt between the creditor and its debtor,

if the creditor performs only the functions of a group

policyholder or a creditor;

(7) a trust established in conformity with 29 U.S.C. Section 186

or a trustee or employee who is acting under the trust;

(8) a trust that is exempt from taxation under Section 501(a),

Internal Revenue Code of 1986, or a trustee or employee acting

under the trust;

(9) a custodian or a custodian's agent or employee who is acting

under a custodian account that complies with Section 401(f),

Internal Revenue Code of 1986;

(10) a bank, credit union, savings and loan association, or

other financial institution that is subject to supervision or

examination under federal or state law by a federal or state

regulatory authority, if the institution is performing only those

functions for which the institution holds a license under federal

or state law;

(11) a company that advances and collects a premium or charge

from its credit card holders on their authorization, if the

company does not adjust or settle claims and acts only in the

company's debtor-creditor relationship with its credit card

holders;

(12) a person who adjusts or settles claims in the normal course

of the person's practice or employment as a licensed attorney and

who does not collect any premium or charge in connection with

annuities or with life, health, accident, pharmacy, or workers'

compensation benefits;

(13) an adjuster licensed under Subtitle C by the department who

is engaged in the performance of the individual's powers and

duties as an adjuster in the scope of the individual's license;

(14) a person who provides technical, advisory, utilization

review, precertification, or consulting services to an insurer,

plan, or plan sponsor but does not make any management or

discretionary decisions on behalf of the insurer, plan, or plan

sponsor;

(15) an attorney in fact for a Lloyd's plan operating under

Chapter 941 or for a reciprocal or interinsurance exchange

operating under Chapter 942 who is acting in the capacity of

attorney in fact under the applicable chapter;

(16) a joint fund, risk management pool, or self-insurance pool

composed of political subdivisions of this state that participate

in a fund or pool through interlocal agreements, any nonprofit

administrative agency or governing body or other nonprofit entity

that acts solely on behalf of a fund, pool, agency, or body, or

any other fund, pool, agency, or body established under or for

the purpose of implementing an interlocal governmental agreement;

(17) a self-insured political subdivision;

(18) a plan under which insurance benefits are provided

exclusively by an insurer authorized to engage in the business of

insurance in this state and the administrator of which is:

(A) a full-time employee of the plan's organizing or sponsoring

association, trust, or other entity; or

(B) a trustee of the organizing or sponsoring trust;

(19) a parent of a wholly owned direct or indirect subsidiary

insurer authorized to engage in the business of insurance in this

state or a wholly owned direct or indirect subsidiary insurer

that is a part of the parent's holding company system that, under

an agreement regulated and approved under Chapter 823 or a

similar statute of the domiciliary state if the parent or

subsidiary insurer is a foreign insurer engaged in business in

this state, on behalf of only itself or an affiliated insurer:

(A) collects premiums or contributions, if the parent or

subsidiary insurer:

(i) prepares only billing statements and places those statements

in the United States mail; and

(ii) causes all collected premiums to be deposited directly in a

depository account of the particular affiliated insurer; or

(B) furnishes proof-of-loss forms, reviews claims, determines

the amount of the liability for those claims, and negotiates

settlements, if the parent or subsidiary insurer pays claims only

from the funds of the particular subsidiary by checks or drafts

of that subsidiary; or

(20) an affiliate, as described by Chapter 823.003, of a

self-insurer certified under Chapter 407, Labor Code, and who:

(A) is performing the acts of an administrator on behalf of that

certified self-insurer; and

(B) directly or indirectly through one or more intermediaries,

controls, is controlled by, or is under common control with that

certified self-insurer, as the term "control" is described by

Section 823.005.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.074(j), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.02, eff. September 1, 2007.

Sec. 4151.0021. APPLICABILITY TO CERTAIN PROCESSING AGENTS. (a)

In this section, "processing agent" means a person described by

Section 413.0111, Labor Code.

(b) A processing agent is not an administrator for purposes of

this chapter if the processing agent is acting as an assignee of

a pharmacy and if:

(1) the assignee has a written contract with the pharmacy to:

(A) act as the provider of licensed pharmacy services in lieu of

the pharmacy; and

(B) purchase the pharmacy's claims at face value, or at a value

expressly stated in the contract; and

(2) the contract specifically prohibits the assignee from

performing any function of an administrator, as that term is

defined in this chapter, unless the assignee holds a certificate

of authority under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.03, eff. September 1, 2007.

Sec. 4151.003. APPLICABILITY OF OTHER PROVISIONS OF CODE. An

administrator is subject to Section 823.457, Subchapter H of

Chapter 101, Chapter 541, Subchapter A of Chapter 542, and

Chapter 804.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4151.0031. MARKET ANALYSIS. The commissioner may conduct

market analyses and examinations of an administrator under

Chapter 751.

Added by Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.03, eff. September 1, 2007.

Sec. 4151.004. APPLICABILITY TO CERTAIN INSURERS AND HEALTH

MAINTENANCE ORGANIZATIONS. An insurer or health maintenance

organization that is not exempt under Section 4151.002(3) or (4)

is subject to all provisions of this chapter other than Sections

4151.005, 4151.051-4151.054, 4151.056, and 4151.206(a)(1).

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4151.005. ADMINISTRATOR NOT INSURANCE AGENT. (a) An

administrator licensed in any state who accepts an agent's

commission for coverage for a risk located in this state and

disburses that commission to an agent in this state is not

considered an agent for purposes of this state's laws relating to

the licensing of agents.

(b) The exemption provided by this section does not authorize an

administrator to perform any other act for which a license as an

agent is required by law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4151.0051. REFERRAL TO ADJUSTER BY ADMINISTRATOR. (a) An

administrator may not knowingly refer a claim or loss for

adjustment in this state to an individual purporting to be or

acting as an adjuster unless the individual holds a license under

Chapter 4101.

(b) Before first referring a claim or loss for adjustment, an

administrator must ascertain from the commissioner whether the

individual selected to perform the adjustment holds a license

under Chapter 4101. After receipt of information from the

department that the individual does hold an adjuster license, the

administrator may refer claims or losses to the individual for

adjustment until the administrator has actual knowledge or

receives information from the department that the individual no

longer holds an adjuster license under Chapter 4101. The

department shall keep an updated list of individuals who hold

adjuster licenses.

Added by Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.03, eff. September 1, 2007.

Sec. 4151.006. RULES. The commissioner may adopt, in the manner

prescribed by Subchapter A, Chapter 36, rules that are fair,

reasonable, and appropriate to augment and implement this

chapter, including rules establishing financial standards,

reporting requirements, and required contract provisions.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.04, eff. September 1, 2007.

SUBCHAPTER B. CERTIFICATE OF AUTHORITY

Sec. 4151.051. CERTIFICATE OF AUTHORITY REQUIRED. (a) An

individual, corporation, organization, trust, partnership, or

other legal entity may not act as or hold itself out as an

administrator unless the entity is covered by and is engaging in

business under a certificate of authority issued under this

chapter.

(b) An administrator is required to hold only one certificate of

authority issued under this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4151.052. APPLICATION. (a) An application for a

certificate of authority to engage in business as an

administrator must be in a form prescribed by the commissioner

and must include the following:

(1) a copy of each basic organizational document of the

applicant, including the articles of incorporation, bylaws,

articles of association, trade name certificate, and any other

similar document and a copy of any amendment to any of those

documents;

(2) a description of the applicant and the applicant's services,

facilities, and personnel;

(3) if the applicant is not domiciled in this state, a power of

attorney executed by the applicant appointing the commissioner,

the commissioner's successors in office, or the commissioner's

appointed designee as the applicant's attorney in this state on

whom process may be served in any legal action or proceeding

based on a cause of action arising in this state against the

applicant;

(4) an audited financial statement of the applicant covering the

preceding three calendar years or any lesser period that the

applicant and any predecessors of the applicant have been in

existence, or if an audited financial statement is not available,

an unaudited financial statement as of a date not earlier than

the 120th day before the date the application is filed,

accompanied by an affidavit or certification of the applicant

that:

(A) the unaudited financial statement is true and correct, as of

its date; and

(B) a material change in financial condition has not occurred

from the date of the financial statement to the execution date of

the affidavit or certification; and

(5) any other information the commissioner reasonably requires.

(b) An applicant for a certificate of authority or a certificate

holder under this chapter shall notify the department in the

manner prescribed by commissioner rule of a change of control in

the applicant's or certificate holder's ownership not later than

the 30th day after the effective date of the change and shall

notify the department of any other fact or circumstance affecting

the applicant's or certificate holder's qualifications for a

certificate of authority in this state as required by

commissioner rule.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.05, eff. September 1, 2007.

Sec. 4151.053. APPROVAL OF APPLICATION. The commissioner shall

approve an application for a certificate of authority to engage

in business in this state as an administrator if the commissioner

is satisfied that:

(1) granting the application would not violate a federal or

state law;

(2) the financial condition of the applicant or of each person

who would operate or control the applicant is such that granting

a certificate of authority would not be adverse to the public

interest;

(3) the applicant has not attempted to obtain the certificate of

authority through fraud or bad faith;

(4) the applicant has complied with this chapter and rules

adopted by the commissioner under this chapter; and

(5) the name under which the applicant will engage in business

in this state is not so similar to that of another administrator

or insurer that it is likely to mislead the public.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4151.054. DENIAL OF APPLICATION. (a) If the commissioner

is unable to approve an application for a certificate of

authority, the commissioner shall:

(1) provide the applicant with written notice specifying each

deficiency in the application; and

(2) offer the applicant the opportunity for a hearing to address

each reason and circumstance for possible denial of the

application.

(b) The commissioner must provide an opportunity for a hearing

before the commissioner finally denies an application.

(c) At the hearing, the applicant has the burden to produce

sufficient competent evidence on which the commissioner can make

the determinations required by Section 4151.053.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4151.055. FIDELITY BOND REQUIRED. (a) If the commissioner

approves an application for a certificate of authority, before

the commissioner issues the certificate of authority, the

applicant must:

(1) obtain and maintain a fidelity bond that complies with this

section; and

(2) submit to the commissioner proof that the applicant has

obtained the fidelity bond.

(b) The fidelity bond must protect against an act of fraud or

dishonesty by the applicant in exercising the applicant's powers

and duties as administrator.

(c) The fidelity bond may not be less than $10,000 and may not

be more than the lesser of:

(1) 10 percent of the amount of funds handled during the

preceding year or, if no funds were handled during the preceding

year, 10 percent of the amount of funds reasonably estimated to

be handled by the administrator during the current calendar year;

or

(2) $500,000.

(d) On written request by an administrator for reduction of the

amount of the fidelity bond for a particular year, the

commissioner may authorize the reduction of the amount of the

bond if the administrator presents evidence that the amount of

funds to be handled during that year will be less than the amount

handled during the preceding year.

(e) For purposes of this section, the amount of funds handled by

a person in the person's capacity as administrator is either the

total amount of premiums and contributions received by the

administrator or the total amount of benefits paid by the

administrator, whichever is greater, during the preceding

calendar year in all jurisdictions in which the person acts as an

administrator.

(f) Unless the administrator and the insurer or plan agree

otherwise in writing, an administrator is required to obtain and

maintain only one fidelity bond for all insurers and plans for

which the administrator acts as administrator in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4151.056. DURATION OF CERTIFICATE OF AUTHORITY. A

certificate of authority issued to an administrator under this

chapter is effective until it is suspended, canceled, or revoked.

The issuance, denial, suspension, cancellation, or revocation of

a certificate of authority to act as an administrator is subject

to:

(1) Subchapters B and C, Chapter 4005;

(2) Chapter 82; and

(3) Subchapter G.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.06, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES OF ADMINISTRATORS AND INSURERS

Sec. 4151.101. WRITTEN AGREEMENT WITH INSURER OR PLAN SPONSOR

REQUIRED. (a) An administrator may provide services only under

a written agreement with an insurer or plan sponsor.

(b) The commissioner by rule may prescribe provisions that must

be included in the written agreement.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.08, eff. September 1, 2007.

Sec. 4151.102. CONTENTS OF WRITTEN AGREEMENT. (a) The written

agreement must include each requirement prescribed by this

subchapter except for a requirement that does not apply to any

function the administrator performs.

(a-1) The written agreement must include a statement of the

duties that the administrator is expected to perform on behalf of

the insurer, and the lines, classes, or types of insurance that

the administrator is authorized to administer. The agreement

must include, as applicable, provisions regarding claims handling

and other standards relating to the business underwritten by the

insurer.

(b) If a policy or plan document is issued to a trustee, a copy

of the trust agreement and any amendment to that trust agreement

becomes part of the written agreement.

(c) The written agreement may not contain a provision that

unreasonably restricts the availability to a plan participant of

an individual life, health, or accident policy or annuity through

an agent selected by the plan participant.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.09, eff. September 1, 2007.

Sec. 4151.103. RETENTION OF WRITTEN AGREEMENT; INSPECTION BY

COMMISSIONER. (a) The administrator and the insurer, plan, or

plan sponsor shall retain a copy of the written agreement as part

of their official records:

(1) during the term of the agreement; and

(2) until the fifth anniversary of the date on which the

agreement expires.

(b) On written request by the commissioner, the administrator

shall make the written agreement available for inspection by the

commissioner or the commissioner's designee.

(c) Information the commissioner or the commissioner's designee

obtains from the written agreement is confidential and may not be

made available to the public. An employee of the department may

examine the information in exercising powers and performing

duties under this chapter.

(d) The commissioner shall adopt rules to address the transfer

of records from one administrator to another.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.10, eff. September 1, 2007.

Sec. 4151.104. NOTICE OF USE OF ADMINISTRATOR'S SERVICES. (a)

If an insurer, plan, or plan sponsor uses the services of an

administrator, the administrator shall give written notice to

each insured and injured employee of the administrator's identity

and the relationship among the administrator and the insurer,

plan, or plan sponsor and the insured and injured employee. The

insurer, plan, or plan sponsor must approve the notice before the

notice is distributed.

(b) An administrator administering workers' compensation claims

may satisfy the requirements of Subsection (a) by including the

notice as part of, or in conjunction with, the notice required

under Section 406.005(c), Labor Code.

(c) An administrator who fails to provide notice as required by

Subsection (a) is subject to an administrative penalty in the

manner provided by Chapter 84.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.11, eff. September 1, 2007.

Sec. 4151.1041. REFERRAL BY INSURER. (a) An insurer may not

knowingly refer a claim or loss for administration in this state

to a person purporting to be or acting as an administrator unless

the person holds a certificate of authority under this chapter.

(b) Before first referring a claim or loss for administration,

an insurer must ascertain from the commissioner whether the

person performing the administration holds a certificate of

authority under this chapter. Once the insurer has ascertained

that the person holds a certificate of authority, the insurer may

refer a claim to the person for administration and may continue

to refer claims to the person until the insurer has knowledge or

receives information from the commissioner that the person no

longer holds a certificate of authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.12, eff. September 1, 2007.

Sec. 4151.1042. RESPONSIBILITIES OF INSURER; SEMIANNUAL AUDIT.

(a) If an insurer uses the services of an administrator, the

insurer is responsible for determining the benefits, premium

rates, reimbursement procedures, and claims payment procedures

applicable to the coverage and for securing reinsurance, if any.

The insurer shall provide a copy of the written requirements

relating to those matters to the administrator. The

responsibilities of the administrator as to any of those matters

must be set forth in the written agreement between the

administrator and the insurer.

(b) An insurer shall ensure competent administration of its

programs.

(c) If an administrator administers benefits for more than 100

certificate holders, injured employees, plan participants, or

policyholders on behalf of an insurer, the insurer shall, at

least semiannually, conduct a review of the operations of the

administrator. At least biennially, the insurer shall conduct an

on-site audit of the operations of the administrator.

Added by Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.12, eff. September 1, 2007.

Sec. 4151.105. PAYMENTS TO ADMINISTRATOR. (a) If an insurer,

plan, or plan sponsor uses the services of an administrator:

(1) a payment of a premium or contribution to the administrator

by or on behalf of an insured or plan participant is considered

to have been received by the insurer, plan, or plan sponsor; and

(2) a payment of a return premium, contribution, or claim to the

administrator by the insurer, plan, or plan sponsor is not

considered payment to the insured, plan participant, or claimant

until the insured, plan participant, or claimant receives the

payment.

(b) This section does not limit a right of an insurer, plan, or

plan sponsor against the administrator resulting from the

administrator's failure to make a payment to an insured, plan

participant, or claimant.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4151.106. CERTAIN FUNDS COLLECTED OR RECEIVED BY

ADMINISTRATOR. (a) An administrator who collects funds must

identify and state separately in writing the amount of any

premium or contribution specified by the insurer, plan, or plan

sponsor for the coverage and provide the information to any

person who pays to the administrator a premium or contribution.

(b) An administrator holds in a fiduciary capacity:

(1) a premium or contribution the administrator collects on

behalf of an insurer, plan, or plan sponsor; and

(2) a return premium the administrator receives from an insurer,

plan, or plan sponsor.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4151.107. DELIVERY OR DEPOSIT OF CERTAIN FUNDS RECEIVED BY

ADMINISTRATOR. (a) On receiving a premium, contribution, or

return premium, an administrator shall:

(1) timely deliver the funds to the person entitled to the funds

according to terms of the written agreement; or

(2) promptly deposit the funds in a fiduciary bank account

established and maintained by the administrator.

(b) If premiums or contributions deposited in a fiduciary bank

account were collected on behalf of more than one insurer, plan,

or plan sponsor, the administrator shall:

(1) maintain records that clearly record separately the deposits

to and withdrawals from the account on behalf of each insurer,

plan, or plan sponsor; and

(2) on request of an insurer, plan, or plan sponsor, provide to

the insurer, plan, or plan sponsor a copy of the records relating

to deposits and withdrawals on behalf of that insurer or plan.

(c) The requirements of Subsection (b):

(1) are in addition to requirements of any other federal or

state law; and

(2) do not authorize the commingling of funds if otherwise

prohibited by law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4151.108. WITHDRAWALS FROM FIDUCIARY ACCOUNT. A withdrawal

from a fiduciary bank account established under Section 4151.107

may be made only as provided in the written agreement for any of

the following purposes:

(1) delivery to an insurer, plan, or plan sponsor entitled to

payment;

(2) deposit in an account controlled and maintained in the name

of the insurer, plan, or plan sponsor;

(3) transfer to and deposit in a claims payment account for

payment of a claim as provided by Section 4151.111;

(4) payment to a group policyholder for delivery to the insurer

entitled to payment;

(5) payment to the administrator of the administrator's

commission, fees, or charges;

(6) delivery of a return premium to any person entitled to

payment; or

(7) payment of a premium for stop-loss or excess loss insurance.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4151.109. PAYMENT OF CLAIMS FROM FIDUCIARY ACCOUNT

PROHIBITED. An administrator may not pay a claim from a

fiduciary bank account established under Section 4151.107.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4151.110. UNDERWRITING STANDARDS. If an administrator has

the authority to accept or reject a risk, the written agreement

must address underwriting or other standards of the insurer or

plan.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4151.111. ADJUDICATION OF CLAIMS. (a) An administrator

shall adjudicate a claim not later than the 60th day after the

date on which the administrator receives valid proof of loss in

connection with the claim.

(b) The administrator shall pay each claim on a draft authorized

by the insurer, plan, or plan sponsor in the written agreement.

(c) In the event of a conflict between this section and a

provision of the Labor Code relating to time periods for

adjudication and payment of workers' compensation claims, the

Labor Code provision prevails.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.13, eff. September 1, 2007.

Sec. 4151.112. MAINTENANCE OF BOOKS AND RECORDS. (a) An

administrator shall maintain at the administrator's principal

administrative office adequate books and records of each

transaction in which the administrator engages with an insurer,

plan, plan sponsor, insured, or plan participant.

(b) The administrator shall maintain the books and records:

(1) until the fifth anniversary of the end of the term of the

written agreement to which the books and records relate; and

(2) in accordance with prudent standards of insurance

recordkeeping.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4151.113. ACCESS TO BOOKS AND RECORDS. (a) For the

purpose of examination, audit, and inspection, the administrator

shall provide to the commissioner and the commissioner's designee

access to the books and records maintained as required by Section

4151.112.

(b) A trade secret, including the identity and address of a

policyholder, certificate holder, or injured employee, is

confidential, except the commissioner may use that information in

a proceeding against the administrator.

(c) An insurer, plan, or plan sponsor is entitled to continuing

access to the books and records sufficient to permit the insurer,

plan, or plan sponsor to fulfill a contractual obligation to an

insured or plan participant. The right provided by this

subsection is subject to any restriction included in the written

agreement relating to the parties' proprietary rights to the

books and records.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.14, eff. September 1, 2007.

Sec. 4151.114. DISPOSITION OF BOOKS AND RECORDS ON TERMINATION

OF WRITTEN AGREEMENT. On termination of the written agreement,

an administrator may fulfill the requirements of Sections

4151.112 and 4151.113 by:

(1) delivering the books and records:

(A) to a successor administrator; or

(B) if there is not a successor administrator, to the insurer,

plan, or plan sponsor; and

(2) giving written notice to the commissioner of the location of

the books and records.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4151.115. CONFIDENTIALITY OF PERSONAL INFORMATION. (a)

Information that identifies an individual covered by a plan is

confidential.

(b) During the time information described by Subsection (a) is

in an administrator's custody or control, the administrator shall

take all reasonable precautions to prevent disclosure or use of

the information for a purpose unrelated to administration of the

plan.

(c) The administrator shall disclose information described by

Subsection (a) only:

(1) in response to a court order;

(2) for an examination conducted by the commissioner under this

chapter;

(3) for an audit or investigation conducted under the Employee

Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.);

(4) to or at the request of the insurer or plan sponsor; or

(5) with the written consent of the identified individual or the

individual's legal representative.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4151.116. ADVERTISING. Before an administrator uses

advertising relating to business underwritten by an insurer,

plan, or plan sponsor, the insurer, plan, or plan sponsor must

approve use of the advertising.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4151.117. COMPENSATION OF ADMINISTRATOR. (a) An

administrator's compensation may be determined:

(1) as a percentage of the premiums or charges the administrator

collects or the amount of claims the administrator pays or

processes; or

(2) except as provided by Subsection (b), on another basis as

specified in the written agreement.

(b) An insurer or plan sponsor may not permit or provide

compensation or another thing of value to an administrator that

is based on the savings accruing to the insurer or plan sponsor

because of adverse determinations regarding claims for benefits,

reductions of or limitations on benefits, or other analogous

actions inconsistent with this chapter, that are made or taken by

the administrator.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.15, eff. September 1, 2007.

SUBCHAPTER D. PHARMACY BENEFIT PLANS

Sec. 4151.151. DEFINITION. In this subchapter, "pharmacy

benefit manager" means a person, other than a pharmacy or

pharmacist, who acts as an administrator in connection with

pharmacy benefits.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4151.152. IDENTIFICATION CARDS. (a) Except as provided by

rules adopted by the commissioner, an administrator for a plan

that provides pharmacy benefits shall issue an identification

card to each individual covered by the plan. The administrator

shall issue the identification card not later than the 30th day

after the date the administrator receives notice that the

individual is eligible for the benefits.

(b) The commissioner by rule shall adopt standard information to

be included on the identification card. The standard form

identification card must include:

(1) the name or logo of the entity administering the pharmacy

benefits;

(2) the international identification number assigned by the

American National Standards Institute for the entity

administering the pharmacy benefits;

(3) the group number applicable to the covered individual;

(4) the effective date of the coverage evidenced by the card;

(5) a telephone number to be used to contact an appropriate

person to obtain information relating to the pharmacy benefits

provided under the coverage; and

(6) copayment information for generic and brand-name

prescription drugs.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4151.153. DISCLOSURE OF CERTAIN PATIENT INFORMATION

PROHIBITED. (a) A pharmacy benefit manager may not sell a list

of patients that contains information through which the identity

of an individual patient is disclosed.

(b) A pharmacy benefit manager shall maintain all data that

identifies a patient in a confidential manner that prevents

disclosure to a third party unless the disclosure is otherwise

authorized by law or by the patient.

(c) This section does not prohibit:

(1) general advertising about a specific pharmaceutical product

or service; or

(2) the request and receipt by a person of information

regarding:

(A) a specific pharmaceutical product or service;

(B) the person's own records or claims; or

(C) the person's dependent's records or claims.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER E. DEPARTMENT REGULATION OF ADMINISTRATORS

Sec. 4151.201. EXAMINATION OF ADMINISTRATOR. (a) The

commissioner may examine an administrator with regard to its

business in this state.

(b) The commissioner may designate one or more employees to

perform an examination.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4151.202. CONTENTS OF EXAMINATION; ON-SITE EVALUATION. (a)

An examination under Section 4151.201 must include a review of:

(1) each existing written agreement between the administrator

and an insurer or plan sponsor; and

(2) the administrator's financial statements.

(b) The commissioner also may have examiners conduct an on-site

evaluation of the administrator's personnel and facilities and

any books and records of the administrator relating to the

transaction of business by and the financial condition of the

administrator.

(c) Before an examiner enters an administrator's property, the

commissioner shall give notice to the administrator of the

examiner's intent to conduct an on-site evaluation. The notice

must:

(1) be in the form required by rule adopted by the commissioner;

and

(2) include the date and estimated time that the examiner will

enter the administrator's property.

(d) An examiner shall comply with operational rules of an

administrator while on the administrator's property.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4151.203. COST OF EXAMINATION. The cost of an examination

under Section 4151.201 shall be paid from the fee collected under

Section 4151.206(a)(2) and with revenue from the maintenance tax

levied under Chapter 259.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4151.204. EXAMINATION UNDER OATH. If necessary to make a

complete evaluation of the activities and operations of an

administrator, the commissioner may summon and examine under oath

the administrator and the administrator's personnel.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4151.205. ANNUAL REPORT. (a) An administrator shall

annually, not later than June 30, file with the commissioner a

report on a form prescribed by the commissioner. The report must

contain any information required by the commissioner and must be

verified by at least two officers of the administrator.

(b) The annual report must cover the preceding calendar year.

(c) Except as provided by Subsection (f), the annual report must

include an audited financial statement performed by an

independent certified public accountant. An audited financial

statement prepared on a consolidated basis must include a

columnar consolidating or combining worksheet that shall be filed

with the annual report and must comply with the following:

(1) amounts shown on the consolidated audited financial report

must be shown on the worksheet;

(2) amounts for each entity must be stated separately; and

(3) explanations of consolidating and eliminating entries must

be included.

(d) The annual report must include notes to the financial

statement or attachments that reflect the complete name and

address of each insurer in this state with which the

administrator had an agreement during the preceding fiscal year.

(e) Information derived from an audited financial statement

contained in an annual report under this section is confidential

and is not subject to disclosure under Chapter 552, Government

Code.

(f) An administrator who receives less than $10 million annually

as compensation for performing administrative services and

operates under written agreements subject to this chapter with

insurers or plan sponsors in this state is not required to file

an audited financial statement under Subsection (c), but must

file a financial statement certified in the manner prescribed by

commissioner rule.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.17, eff. September 1, 2007.

Sec. 4151.206. FEES. (a) The commissioner shall collect and an

applicant or administrator shall pay to the commissioner fees in

an amount to be determined by the commissioner as follows:

(1) a filing fee not to exceed $1,000 for processing an original

application for a certificate of authority for an administrator;

(2) a fee not to exceed $500 for an examination under Section

4151.201; and

(3) a filing fee not to exceed $200 for an annual report.

(b) The commissioner shall deposit a fee collected under this

section to the credit of the Texas Department of Insurance

operating account.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.074, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.074, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.18, eff. September 1, 2007.

Sec. 4151.210. EFFECT OF REVOCATION OF OTHER CERTIFICATES. An

officer or a director or a shareholder with a controlling

interest of an entity whose certificate of authority to engage in

the business of insurance or other analogous authorization has

been revoked in this state or in any other state may not act as

an officer, director, member, manager, or partner, or as a

shareholder with a controlling interest, of an entity that holds

a certificate of authority issued under this chapter unless the

commissioner determines, for good cause shown, that it is in the

public interest to permit the individual to act in that capacity.

Added by Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.19, eff. September 1, 2007.

Sec. 4151.211. RESTRICTIONS ON ACQUISITION OF OWNERSHIP

INTEREST. (a) A person may not acquire an ownership interest in

an entity that holds a certificate of authority under this

chapter if the person is, or after the acquisition would be,

directly or indirectly in control of the certificate holder, or

otherwise acquire control of or exercise any control over the

certificate holder, unless the person has filed with the

department under oath:

(1) a biographical form for each person by whom or on whose

behalf the acquisition of control is to be effected;

(2) a statement certifying that no person who is acquiring an

ownership interest in or control of the certificate holder has

been the subject of a disciplinary action taken by a financial or

insurance regulator of this state, another state, or the United

States;

(3) a statement certifying that, immediately on the change of

control, the certificate holder will be able to satisfy the

requirements for the issuance of a certificate of authority; and

(4) any additional information that the commissioner by rule may

prescribe as necessary or appropriate to the public interest and

the protection of the insurance consumers of this state.

(b) The department may require a partnership, syndicate, or

other group that is required to file a statement under Subsection

(a) to provide the information required under that subsection for

each partner of the partnership, each member of the syndicate or

group, and each person who controls the partner or member. If

the partner, member, or person is a corporation or the person

required to file the statement under Subsection (a) is a

corporation, the department may require that the information

required under that subsection be provided regarding:

(1) the corporation;

(2) each individual who is an executive officer or director of

the corporation; and

(3) each person who is directly or indirectly the beneficial

owner of more than 10 percent of the outstanding voting

securities of the corporation.

(c) The department may disapprove an acquisition of control if,

after notice and opportunity for hearing, the commissioner

determines that:

(1) immediately on the change of control the certificate holder

would not be able to satisfy the requirements for the certificate

of authority;

(2) the competence, trustworthiness, experience, and integrity

of the persons who would control the operation of the certificate

holder are such that it would not be in the interest of the

insurance consumers of this state to permit the acquisition of

control; or

(3) the acquisition of control would violate this code or

another law of this state, another state, or the United States.

(d) Notwithstanding Subsection (c), a change in control is

considered approved if the commissioner has not proposed to deny

the requested change before the 61st day after the date on which

the department receives all information required by this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.19, eff. September 1, 2007.

Sec. 4151.212. MAINTENANCE OF QUALIFICATIONS REQUIRED. The

department may, in the manner prescribed by Section 4151.056 and

by Subchapter G, revoke, suspend, or refuse to renew the

certificate of authority of a certificate holder who does not

maintain the qualifications necessary to obtain a certificate of

authority issued under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.19, eff. September 1, 2007.

SUBCHAPTER F. WORKERS' COMPENSATION BENEFIT PLANS

Sec. 4151.251. DEFINITION. For purposes of this subchapter

only, "insurance carrier" means:

(1) an insurance company; or

(2) a certified self-insurer for workers' compensation

insurance, other than a certified self-insurance group under

Chapter 407A, Labor Code, or a governmental entity that

self-insures.

Added by Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.20, eff. September 1, 2007.

Sec. 4151.252. APPLICATION. (a) This subchapter applies to the

administration of workers' compensation insurance coverage.

(b) This subchapter does not apply to an employer that does not

elect under Subchapter A, Chapter 406, Labor Code, to obtain

workers' compensation insurance coverage.

Added by Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.20, eff. September 1, 2007.

Sec. 4151.253. AGREEMENTS BETWEEN ADMINISTRATORS AND CARRIERS.

(a) An administrator shall enter into a contract in connection

with workers' compensation benefits for collecting premium or

contributions, adjusting claims, or settling claims with the

insurance carrier responsible for those claims, including the

insurance carrier responsible for claims arising under policies

authorized under Section 2053.202(b). A contract required by

this subsection may be in the form of a master services

agreement.

(b) A contract required by Subsection (a) must provide that:

(1) the contract does not limit in any way the insurance

carrier's authority or responsibility, including financial

responsibility, to comply with each statutory or regulatory

requirement; and

(2) the administrator shall comply with each statutory or

regulatory requirement relating to a function assumed by or

carried out by the administrator.

Added by Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.20, eff. September 1, 2007.

Sec. 4151.254. AGREEMENTS BETWEEN ADMINISTRATORS AND EMPLOYERS.

(a) In addition to the contract required by Section 4151.253, an

administrator may also enter into a contract with an employer in

connection with workers' compensation benefits for collecting

premium or contributions, adjusting claims, or settling claims,

including an employer purchasing a policy authorized under

Section 2053.202(b).

(b) A contract entered into under Subsection (a) must provide

that:

(1) the contract does not limit or modify in any way:

(A) the insurance carrier's authority or responsibility,

including financial responsibility, to comply with each statutory

or regulatory requirement; and

(B) the provisions of the contract entered into between the

administrator and the insurance carrier under Section 4151.253;

and

(2) the administrator shall comply with each statutory or

regulatory requirement relating to a function assumed by or

carried out by the administrator.

Added by Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.20, eff. September 1, 2007.

Sec. 4151.255. ADMINISTRATOR COMPENSATION. Except as provided

by Section 4151.117, an administrator may accept compensation of

any kind for the performance of administrative services in

connection with workers' compensation claims from:

(1) an insurance carrier responsible for those claims;

(2) an employer with whom the administrator has entered into a

contract; or

(3) both the insurance carrier and the employer.

Added by Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.20, eff. September 1, 2007.

Sec. 4151.256. LARGE DEDUCTIBLE POLICIES. An employer who

enters into a contract with an insurance carrier under Section

2053.202(b) may not use or contract with an administrator to

perform administrative services in connection with workers'

compensation benefits unless the administrator has entered into a

written agreement with the insurance carrier that:

(1) complies with all the provisions of this chapter; and

(2) provides that the insurance carrier is responsible for:

(A) setting standards used in the handling of claims; and

(B) arranging for the payment of claims.

Added by Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.20, eff. September 1, 2007.

Sec. 4151.257. RULES. The commissioner shall adopt rules to

implement the requirements of this subchapter, including rules

prescribing requirements for contracts and master services

agreements and requirements for the payment of claims. The rules

must provide for compliance with the requirements of this chapter

for any contract that takes effect or has an annual anniversary

date on or after January 1, 2008.

Added by Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.20, eff. September 1, 2007.

SUBCHAPTER G. DISCIPLINARY ACTIONS; PENALTIES

Sec. 4151.301. GROUNDS FOR DENIAL, SUSPENSION, OR REVOCATION OF

CERTIFICATE OF AUTHORITY. The department may deny an application

for a certificate of authority or discipline the holder of a

certificate of authority under this subchapter if the department

determines that the applicant or holder, individually, or through

an officer, director, or shareholder:

(1) has wilfully violated an insurance law of this state;

(2) has intentionally made a material misstatement in the

application for a certificate of authority;

(3) has obtained or attempted to obtain a certificate of

authority by fraud or misrepresentation;

(4) has misappropriated, converted to the applicant's or

holder's own use, or illegally withheld money belonging to:

(A) an insurance carrier, as that term is defined by Section

401.011, Labor Code;

(B) an insurer, as that term is defined by Section 4001.003;

(C) a health maintenance organization; or

(D) an insured, enrollee, injured employee, or beneficiary;

(5) has engaged in fraudulent or dishonest acts or practices;

(6) has materially misrepresented the terms and conditions of an

insurance policy, certificate, evidence of coverage, or contract;

(7) has been convicted of a felony;

(8) is in a financial condition, or is operating or conducting

business in a manner, that would render further transaction of

business in this state hazardous or injurious to insured persons

or the public;

(9) has failed to comply with any judgment rendered against the

applicant or holder before the 60th day after the date on which

the judgment becomes final;

(10) has wilfully violated a commissioner rule;

(11) has refused to be examined or to produce accounts, records,

and files for examination as required by this chapter or

commissioner rule;

(12) at any time fails to meet a qualification for which

issuance of the certificate of authority could have been denied

had the failure then existed and been known to the commissioner;

(13) has had a certificate of authority, license, or other

authority issued by this state, another state, or the United

States suspended or revoked; or

(14) has failed to timely file the annual report required by

Section 4151.205.

Added by Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.21, eff. September 1, 2007.

Sec. 4151.302. REMEDIES FOR VIOLATION OF INSURANCE LAWS OR

COMMISSIONER RULES. In addition to any other remedy available

under Chapter 82 for a violation of this code, another insurance

law of this state, or a commissioner rule, the department may:

(1) deny an application for a certificate of authority;

(2) suspend or revoke a certificate of authority;

(3) place on probation a person whose certificate of authority

has been suspended;

(4) assess an administrative penalty; or

(5) reprimand a certificate of authority holder.

Added by Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.21, eff. September 1, 2007.

Sec. 4151.303. PROBATED SUSPENSION. If the suspension of a

certificate of authority is probated, the commissioner may

require the holder to:

(1) report regularly to the department on any matter that is the

basis of the probation; or

(2) limit the holder's practice to the areas prescribed by the

department.

Added by Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.21, eff. September 1, 2007.

Sec. 4151.304. HEARING. If the department proposes to deny an

application for a certificate of authority, or to suspend or

revoke a certificate of authority, the applicant or holder is

entitled to notice and a hearing conducted by the State Office of

Administrative Hearings as provided by Chapter 40.

Added by Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.21, eff. September 1, 2007.

Sec. 4151.305. APPLICATION FOR CERTIFICATE OF AUTHORITY AFTER

DENIAL OR REVOCATION. (a) A person, or officer, director, or

shareholder of a person, whose application has been denied or

whose certificate of authority has been revoked under this

subchapter may not apply for a certificate of authority before

the fifth anniversary of:

(1) the effective date of the denial or revocation; or

(2) the date of a final court order affirming the denial or

revocation if judicial review was sought.

(b) An application filed after the period required by Subsection

(a) may be denied by the commissioner if the applicant fails to

show good cause why the denial or revocation should not be a bar

to the issuance of a new certificate.

(c) Subsection (b) does not apply to an applicant whose

application was denied for failure by the applicant to submit a

properly completed application for a certificate of authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.21, eff. September 1, 2007.

Sec. 4151.306. DISCIPLINARY PROCEEDING FOR CONDUCT COMMITTED

BEFORE SURRENDER OR FORFEITURE OF CERTIFICATE. (a) The

department may institute a disciplinary proceeding against a

former certificate holder, or officer, director, or shareholder

of a former certificate holder, for conduct committed before the

effective date of a voluntary surrender or automatic forfeiture

of the certificate of authority.

(b) In a proceeding under this section, the fact that the

certificate holder, or officer, director, or shareholder of a

certificate holder, has surrendered or forfeited the certificate

does not affect the former certificate holder's, or officer,

director, or shareholder of a former certificate holder's,

culpability for the conduct that is the subject of the

proceeding.

Added by Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.21, eff. September 1, 2007.

Sec. 4151.307. EMERGENCY CERTIFICATE SUSPENSION. (a) The

commissioner may suspend the certificate of an administrator

without notice or hearing if the commissioner determines that:

(1) the administrator is insolvent or impaired;

(2) an order for receivership, conservatorship, rehabilitation,

or any other delinquency regarding the administrator has been

entered in any state; or

(3) the financial condition or business practices of the

administrator otherwise pose an imminent threat to the public

health, safety, or welfare of the residents of this state.

(b) On determining that grounds exist under Subsection (a) to

suspend the administrator's certificate of authority, the

commissioner may issue an order suspending the certificate. The

commissioner shall immediately serve notice of the suspension on

the holder.

(c) The notice required by Subsection (b) must:

(1) be personally served on the holder or be sent by registered

or certified mail, return receipt requested, to the holder's last

known address according to the department's records;

(2) state the grounds for the suspension; and

(3) inform the holder of the right to a hearing on the

suspension order.

(d) An administrator whose certificate of authority is suspended

under this section is entitled to request a hearing on the

suspension not later than the 30th day after the date of receipt

of notice of the suspension. Not later than the 10th day after

the date a hearing is requested, the commissioner shall issue a

notice of hearing.

(e) The hearing must be held not later than the 10th day after

the date notice of hearing is issued, unless the parties agree to

a later date.

(f) A hearing on a suspension order under this section is

subject to Chapter 2001, Government Code, and to Subchapter A,

Chapter 40. After the hearing, the administrative law judge

shall recommend to the commissioner whether to uphold, vacate, or

modify the suspension order.

(g) A suspension order issued under this section remains in

effect until further action is taken by the commissioner.

Added by Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.21, eff. September 1, 2007.

Sec. 4151.308. GENERAL ADMINISTRATIVE SANCTIONS. An

administrator or other person who violates this chapter is

subject to the sanctions provided by Chapter 82.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Renumbered from Insurance Code, Section 4151.207 and amended by

Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.22, eff. September 1, 2007.

Sec. 4151.309. CRIMINAL PENALTY. (a) An administrator commits

an offense if the administrator knowingly violates this chapter

or a rule of the commissioner adopted under this chapter.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $500 or more than $5,000.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Renumbered from Insurance Code, Section 4151.208 and amended by

Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 1.23, eff. September 1, 2007.



CHAPTER 4152. REINSURANCE INTERMEDIARIES

INSURANCE CODE

TITLE 13. REGULATION OF PROFESSIONALS

SUBTITLE D. OTHER PROFESSIONALS

CHAPTER 4152. REINSURANCE INTERMEDIARIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 4152.001. DEFINITIONS. In this chapter:

(1) "Actuary" means a member in good standing of the American

Academy of Actuaries.

(2) "Broker" means a person, other than an officer or employee

of an insurer, who solicits, negotiates, or places reinsurance

business on behalf of an insurer and who may not exercise the

authority to bind reinsurance on behalf of that insurer.

(3) "Control" has the meaning described by Sections 823.005 and

823.151.

(4) "Insurer" means a commercially domiciled insurer or other

person legally organized in this state to engage in the business

of insurance as an insurance company, including:

(A) a capital stock insurance company;

(B) a mutual insurance company;

(C) a title insurance company;

(D) a fraternal benefit society;

(E) a local mutual aid association;

(F) a statewide mutual assessment company;

(G) a county mutual insurance company;

(H) a Lloyd's plan;

(I) a reciprocal or interinsurance exchange;

(J) a stipulated premium company;

(K) a group hospital service corporation;

(L) a farm mutual insurance company; and

(M) a risk retention group.

(5) "Manager" means a person who has the authority to bind

reinsurance or who manages all or part of the reinsurance

business of an insurer, including the management of a separate

division, department, or underwriting office, and who acts as an

agent for that insurer. The term does not include:

(A) an employee of the insurer;

(B) a manager of the United States branch of an alien insurer;

(C) an underwriting manager who, under a contract, manages all

of the reinsurance operations of an insurer, who is under common

control with the insurer under Chapter 823, and whose

compensation is not based on the volume of premiums written; or

(D) a manager of a group, association, pool, or other

organization of insurers who engages in joint underwriting or

joint reinsurance and who is subject to examination by the

insurance commissioner or other appropriate officer of the state

in which the manager's principal business office is located.

(6) "Person" means an individual or a corporation, partnership,

association, or other private legal entity.

(7) "Qualified United States financial institution" means an

institution that is:

(A) organized or, in the case of a United States office of a

foreign banking organization, licensed under the laws of the

United States or a state; and

(B) regulated, supervised, and examined by United States federal

or state authorities who have regulatory authority over banks and

trust companies.

(8) "Reinsurance" means a written contract that for

consideration transfers an insurance risk of loss between

insurers and indemnifies a ceding insurer against all or part of

the loss that the ceding insurer may sustain under an insurance

policy the ceding insurer has issued or assumed. The term does

not include a contract for the bulk sale, transfer, and

assumption of direct insurance policy liability to the insureds.

(9) "Reinsurance intermediary" means a broker or manager.

(10) "Reinsurer" means an insurer who has the authority to

assume reinsurance, including retrocessions. The term includes a

retrocessionaire.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.002. CLASSIFICATION AS COMMERCIALLY DOMICILED INSURER.

(a) For purposes of this chapter, a foreign or alien insurer

authorized to engage in the business of insurance in this state

is a commercially domiciled insurer if during the period

described by Subsection (b) the average of the gross premiums

written by the insurer in this state is:

(1) more than the average of the gross premiums written by the

insurer in the insurer's state of domicile; and

(2) 20 percent or more of the total gross premiums written by

the insurer in the United States, as reported in the insurer's

three most recent annual statements.

(b) The period applicable to Subsection (a) is:

(1) the three most recent fiscal years of the insurer that

precede the fiscal year in which the determination under this

section is made; or

(2) if the insurer has been authorized to engage in the business

of insurance in this state for less than the period described by

Subdivision (1), the period for which the insurer has been

authorized to engage in the business of insurance in this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.003. RIGHTS OF THIRD PARTIES NOT AFFECTED. This

chapter does not restrict the rights of or confer any additional

rights on a policyholder, claimant, creditor, or other third

party.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.004. RULES. The commissioner may adopt reasonable

rules as necessary to implement this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER B. LICENSE REQUIREMENTS

Sec. 4152.051. LICENSE REQUIRED. (a) A person may not act as a

broker or manager in this state for an insurer engaged in the

business of insurance or reinsurance in this state unless the

person holds an appropriate license under this chapter.

(b) A person who holds a manager license is not required to

obtain a broker license but must comply with Subchapter D to act

as a broker.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.052. QUALIFICATIONS. The commissioner may establish

qualifications for a reinsurance intermediary license as

reasonably necessary to fulfill the requirements of this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.053. APPLICATION. (a) An application for a

reinsurance intermediary license may not be accepted unless the

application shows on its face that the applicant has been engaged

in the business of insurance or reinsurance for at least three

years.

(b) Each person authorized under Section 4152.057 to act as a

reinsurance intermediary under a reinsurance intermediary license

issued to an entity must be named in the application and any

supplement to the application.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.054. SERVICE OF NOTICE, ORDERS, AND PROCESS. (a) An

applicant for a reinsurance intermediary license who is not a

resident of this state must:

(1) designate the commissioner as agent for service of process

in the manner, and with the same legal effect, as provided by

Chapter 804 for service of process on unauthorized insurers; and

(2) provide the commissioner with the name and address of a

resident of this state on whom a notice or order of the

commissioner or process affecting the applicant may be served.

(b) A license holder who is a nonresident shall notify the

commissioner in writing of each change in the license holder's

designated agent under Subsection (a)(2) not later than the 30th

day after the date on which the license holder makes the change.

The change does not take effect until acknowledged by the

commissioner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.055. FEES. (a) The department shall collect a

nonrefundable licensing fee from each reinsurance intermediary

who applies for an original or renewal license in this state.

(b) The commissioner shall set the fees for original, renewal,

and reciprocal licenses in amounts that are reasonable and

necessary to cover the costs of the licensing program.

(c) The fees shall be deposited to the credit of the Texas

Department of Insurance operating account. Money deposited in the

account under this subsection may be used by the department only

to enforce this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.056. LICENSE ISSUANCE. The commissioner shall issue a

reinsurance intermediary license to a person who complies with

this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.057. PERSONS AUTHORIZED TO ACT UNDER LICENSE. (a) A

reinsurance intermediary license issued to a firm or association

authorizes each member of the firm or association and any

designated employee to act as a reinsurance intermediary under

the license.

(b) A reinsurance intermediary license issued to a corporation

authorizes each officer and any designated employee or director

of the corporation to act as a reinsurance intermediary under the

license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.058. BOND OR ERRORS AND OMISSIONS POLICY. (a) The

commissioner may require a reinsurance intermediary to:

(1) file a bond with the commissioner for the protection of all

insurers represented; or

(2) maintain an errors and omissions policy.

(b) The issuer of the bond or the errors and omissions policy

must be acceptable to the commissioner. The bond or the policy

must be in an amount determined by the commissioner to be

customary and adequate under the circumstances.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.059. LICENSE EXPIRATION AND RENEWAL. (a) A

reinsurance intermediary license is valid for two years from the

date of issuance and may be renewed for two-year terms.

(b) The commissioner may adopt standards for the renewal of a

reinsurance intermediary license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER C. EXAMINATION OF REINSURANCE INTERMEDIARIES

Sec. 4152.101. EXAMINATION BY COMMISSIONER. (a) A reinsurance

intermediary is subject to examination by the commissioner of the

reinsurance intermediary's:

(1) financial condition; and

(2) compliance with the laws of this state affecting the conduct

of the reinsurance intermediary's business.

(b) A manager may be examined as if the manager were an insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.102. ACCESS TO AND MAINTENANCE OF BOOKS, BANK

ACCOUNTS, AND RECORDS. (a) The commissioner is entitled to

access to all books, bank accounts, and records of a reinsurance

intermediary.

(b) A reinsurance intermediary shall maintain books, bank

accounts, and records in a form usable by the commissioner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.103. CONDUCT OF EXAMINATION. The commissioner, one or

more commissioned examiners, a certified public accountant, or

another person qualified to perform the examination shall conduct

an examination under this subchapter as the commissioner

considers necessary.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.104. EXAMINATION EXPENSE. (a) A reinsurance

intermediary who is examined under this subchapter shall pay an

amount for the expense of the examination that the commissioner

certifies as just and reasonable.

(b) Expenses relating to an examination conducted under this

subchapter may be charged to the person examined in accordance

with Sections 401.151, 401.152, 401.155, and 401.156.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2J.005, eff. April 1, 2009.

SUBCHAPTER D. REQUIREMENTS RELATING TO BROKERS

Sec. 4152.151. CONTRACT BETWEEN BROKER AND INSURER. (a) A

broker and an insurer represented by the broker may enter into a

transaction only under a written contract that:

(1) is executed by a responsible officer of both the broker and

the insurer; and

(2) specifies the responsibilities of each party.

(b) At a minimum, a contract entered into under this section

must:

(1) authorize the insurer to terminate the broker's authority in

writing at any time;

(2) require the broker to:

(A) provide accounts to the insurer at least quarterly that

accurately detail all material transactions, including

information necessary to support all commissions, charges, and

other fees received by or owing to the broker;

(B) pay all money due the insurer not later than the 30th day

after the date of receipt;

(C) hold all money collected for the insurer's account in a

fiduciary capacity in a bank that is a qualified United States

financial institution; and

(D) if premiums or contributions are collected on behalf of or

for more than one insurer:

(i) maintain records to identify the ownership interest of each

insurer in money held in a fiduciary capacity; and

(ii) provide to each insurer on request a copy of the records

relating to deposits and withdrawals on behalf of or for that

insurer;

(3) state that the broker will:

(A) comply with:

(i) Section 4152.153; and

(ii) the written standards established by the insurer for the

cession or retrocession of risks ceded;

(B) disclose to the insurer any relationship with a reinsurer to

which business will be ceded or retroceded; and

(C) provide annually to each insurer with whom the broker

transacts business an audited statement of the broker's financial

condition prepared by a certified public accountant;

(4) identify:

(A) the name and address of the insurer;

(B) the kinds of insurance to be reinsured or retroceded;

(C) the type of reinsurance or retrocessions; and

(D) the limits of coverage; and

(5) state the effective date and expiration date of the

contract.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.152. PLACEMENT OF REINSURANCE WITH UNAUTHORIZED

REINSURER. Unless the ceding insurer releases the broker in

writing from the broker's obligations under this section, a

broker who places reinsurance on behalf of an authorized ceding

insurer with a reinsurer that is not authorized, accredited, or

trusteed in this state under Chapter 492 or 493 shall:

(1) exercise due diligence in inquiring into the financial

condition of the reinsurer;

(2) disclose to the ceding insurer the broker's findings in

connection with the inquiry under Subdivision (1); and

(3) make available to the ceding insurer a copy of the current

financial statement of the reinsurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2J.006, eff. April 1, 2009.

Sec. 4152.153. TRANSACTION RECORDS. (a) For at least 10 years

after the expiration of each contract of reinsurance transacted

by a broker, the broker shall maintain a complete record for each

transaction that contains:

(1) the type of contract, limits, underwriting restrictions,

classes of risks, and territory;

(2) the period of coverage, including effective and expiration

dates, cancellation provisions, and notice requirements regarding

cancellation;

(3) reporting and settlement requirements regarding balances;

(4) the rate used to compute the reinsurance premium;

(5) the name and address of each ceding or assuming insurer;

(6) the rates of all reinsurance commissions, including the

commissions on any retrocessions handled by the broker;

(7) related correspondence and memoranda;

(8) proof of placement;

(9) details regarding retrocessions handled by the broker,

including the identity and address of each retrocessionaire and

the respective percentage of each contract assumed or ceded;

(10) financial records, including premium and loss accounts; and

(11) if the broker procures a reinsurance contract on behalf of

an authorized ceding insurer:

(A) written evidence that the assuming insurer has agreed to

assume the risk if the contract is procured directly from an

assuming insurer; or

(B) written evidence that the reinsurer has delegated binding

authority to the representative who has agreed to assume the risk

and that the representative is qualified to act as a manager

under this chapter if the contract is procured through a

representative of the assuming insurer, other than an employee.

(b) Each insurer subject to a contract of reinsurance transacted

by a broker is entitled to access to the information maintained

by the broker under Subsection (a) and may copy and audit all

accounts and records maintained by the broker related to the

insurer's business. The broker shall maintain the information in

a form usable by the insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.154. EMPLOYMENT OF PERSON BY INSURER AND BROKER. A

person may not be employed by an insurer and a broker with whom

the insurer transacts business unless the broker is:

(1) under common control with the insurer; and

(2) subject to Chapter 823.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER E. REQUIREMENTS RELATING TO MANAGERS

Sec. 4152.201. CONTRACT BETWEEN MANAGER AND INSURER. (a) A

manager and an insurer represented by the manager may enter into

a transaction only under a written contract that:

(1) is executed by a responsible officer of both the manager and

the insurer;

(2) is approved by the insurer's board of directors or attorney

in fact;

(3) specifies the responsibilities of each party;

(4) identifies the rate, terms, and purpose of each commission,

charge, or other fee the manager may assess the insurer; and

(5) at a minimum, incorporates the requirements of Sections

4152.202-4152.214.

(b) Not later than the 30th day before the date the insurer

assumes or cedes business through the manager, a copy of the

executed contract must be filed with the commissioner for

approval.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.202. TERMINATION OF CONTRACT. An insurer may:

(1) terminate a contract entered into under Section 4152.201 for

cause on written notice to the manager by certified mail, return

receipt requested; and

(2) suspend the authority of the manager to assume or cede

business during any dispute regarding the cause for termination.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.203. ACCOUNTING FOR TRANSACTIONS. A manager who

enters into a contract with an insurer under Section 4152.201

shall provide accounts to the insurer at least quarterly that

accurately detail all material transactions, including

information necessary to support all commissions, charges, and

other fees received by or owing to the manager.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.204. MANAGEMENT OF MONEY. (a) A manager shall pay an

insurer at least monthly all money due the insurer under a

contract entered into under Section 4152.201.

(b) The manager must hold all money collected for the insurer's

account in a fiduciary capacity in a bank that is a qualified

United States financial institution. The manager may not retain

more than three months of estimated claims payments and allocated

loss adjustment expenses.

(c) If premiums or contributions are collected on behalf of or

for more than one insurer, the manager shall:

(1) keep a separate account for each insurer;

(2) maintain a copy of the records for each account; and

(3) provide to each insurer on request a copy of the records

relating to deposits and withdrawals on behalf of or for that

insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.205. TRANSACTION RECORDS. (a) For at least 10 years

after the expiration of each reinsurance contract transacted by a

manager, the manager shall maintain a complete record for each

transaction that contains:

(1) the type of contract, limits, underwriting restrictions,

classes of risks, and territory;

(2) the period of coverage, including effective and expiration

dates, cancellation provisions and notice requirements regarding

cancellation, and disposition of outstanding reserves on covered

risks;

(3) reporting and settlement requirements regarding balances;

(4) the rate used to compute the reinsurance premium;

(5) the name and address of each ceding or assuming insurer;

(6) the rates of all reinsurance commissions, including the

commissions on any retrocessions handled by the manager;

(7) related correspondence and memoranda;

(8) proof of placement;

(9) details regarding retrocessions handled by the manager, as

permitted by Section 4152.254, including the identity and address

of each retrocessionaire and the respective percentage of each

contract assumed;

(10) financial records, including premium and loss accounts; and

(11) if the manager procures a reinsurance contract on behalf of

a ceding insurer:

(A) written evidence that the assuming insurer has agreed to

assume the risk if the contract is procured directly from an

assuming insurer; or

(B) written evidence that the reinsurer has delegated binding

authority to the representative who has agreed to assume the risk

and that the representative is qualified to act as a manager

under this chapter if the contract is procured through a

representative of the assuming insurer, other than an employee.

(b) Each insurer is entitled to access to the information

maintained by the manager and may copy all accounts and records

maintained by the manager related to the insurer's business. The

manager shall maintain the information in a form usable by the

insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.206. CONTRACT ASSIGNMENT PROHIBITED. A manager may

not assign in whole or in part a contract entered into under

Section 4152.201.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.207. COMPLIANCE WITH UNDERWRITING AND RATING STANDARDS

OF INSURER. A manager shall comply with the written underwriting

and rating standards established by an insurer with whom the

manager has entered into a contract under Section 4152.201 for

the acceptance, rejection, or cession of all risks.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.208. SETTLEMENT OF CLAIMS. (a) This section applies

only to a contract entered into under Section 4152.201 that

permits a manager to settle claims on behalf of an insurer.

(b) All claims must be reported to the insurer at least

quarterly.

(c) The manager shall send a copy of the claim file to the

insurer at the insurer's request or as soon as it is known that

the claim:

(1) has the potential to exceed the lesser of:

(A) an amount determined by the commissioner; or

(B) the limit set by the insurer;

(2) involves a coverage dispute;

(3) may exceed the manager's claims settlement authority;

(4) has been open for more than six months; or

(5) has been closed by payment of the lesser of:

(A) an amount determined by the commissioner; or

(B) the limit set by the insurer.

(d) A claim file is the joint property of the insurer and

manager, except that on an order of liquidation of the insurer

the file becomes the sole property of the insurer or the

insurer's estate. The manager is entitled to reasonable access to

the claim file and may copy the file on a timely basis.

(e) Any settlement authority granted to the manager may be

terminated for cause on the insurer's written notice by certified

mail, return receipt requested, to the manager or on the

termination of the contract. The insurer may suspend the

settlement authority during any dispute regarding the cause of

termination.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.209. PAYMENT OF INTERIM PROFITS. If a contract

entered into under Section 4152.201 provides for the sharing of

interim profits by the manager, interim profits may not be paid

until:

(1) the first anniversary of the end of each underwriting period

for property business, the fifth anniversary of the end of each

underwriting period for casualty business, or the expiration of

the period set by the executive director for those or other

specified kinds of insurance; and

(2) the adequacy of reserves on remaining claims has been

verified under Section 4152.213.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.210. AUDITED STATEMENT OF MANAGER'S FINANCIAL

CONDITION. (a) A manager shall provide annually to each insurer

and reinsurer with whom the manager transacts business an audited

statement of the manager's financial condition.

(b) The statement must be prepared by an independent certified

public accountant in a form acceptable to the commissioner.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.211. DISCLOSURE OF RELATIONSHIPS WITH OTHER INSURERS.

Before ceding or assuming any business on behalf of an insurer

under a contract entered into under Section 4152.201, a manager

shall disclose to the insurer any relationship the manager has

with another insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.212. ACTS OF MANAGER CONSIDERED ACTS OF INSURER. The

acts of a manager are considered to be the acts of the insurer on

whose behalf the manager is acting.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.213. ACTUARY'S OPINION ON ADEQUACY OF LOSS RESERVES.

In addition to any other required loss reserve certification, a

manager who establishes loss reserves shall provide annually, or

more frequently as required by other law, an opinion from an

actuary attesting to the adequacy of the loss reserves

established for losses incurred and outstanding on business

produced by the manager.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.214. PLACEMENT OF REINSURANCE WITH UNAUTHORIZED

REINSURER. (a) Unless the ceding insurer releases the manager

in writing from the manager's obligations under this section, a

manager who places reinsurance on behalf of an authorized ceding

insurer with a reinsurer that is not authorized, accredited, or

trusteed in this state under Chapter 492 or 493 shall:

(1) exercise due diligence in inquiring into the financial

condition of the reinsurer;

(2) disclose to the ceding insurer the manager's findings in

connection with the inquiry under Subdivision (1); and

(3) make available to the ceding insurer a copy of the current

financial statement of the reinsurer.

(b) A ceding insurer that releases a manager from the manager's

obligations under Subsection (a) assumes those obligations.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 2J.007, eff. April 1, 2009.

Sec. 4152.215. PROHIBITIONS. (a) A reinsurance intermediary

acting as a manager may not:

(1) bind retrocessions on behalf of an insurer, except that the

manager may bind facultative retrocessions under obligatory

retrocessional agreements if the contract entered into with the

insurer under Section 4152.201 contains reinsurance underwriting

guidelines for those retrocessions that include:

(A) a list of reinsurers with whom those automatic agreements

are in effect; and

(B) for each reinsurer:

(i) the coverages and amounts or percentages that may be

reinsured; and

(ii) commission schedules;

(2) commit an insurer to participate in a reinsurance syndicate;

(3) appoint or contract with a broker without ensuring that the

broker is qualified to act as a manager under this chapter;

(4) without prior approval of the insurer, pay or commit an

insurer to pay a claim that exceeds the lesser of:

(A) an amount specified by the insurer; or

(B) one percent of the insurer's policyholders' surplus as of

December 31 of the last complete calendar year; or

(5) collect a payment from a retrocessionaire or commit an

insurer to a claim settlement with a retrocessionaire without

prior approval of the insurer.

(b) If prior approval is given as provided by Subsection (a)(5),

a report must be forwarded to the reinsurer as provided by

Section 4152.203.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.216. EMPLOYMENT OF PERSON BY INSURER AND MANAGER. A

person may not be employed by an insurer and a manager with whom

the insurer transacts business unless the manager is:

(1) under common control with the insurer; and

(2) subject to Chapter 823.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER F. REQUIREMENTS RELATING TO INSURERS

Sec. 4152.251. ENGAGEMENT OF SERVICES OF UNLICENSED BROKER OR

MANAGER. (a) Except as provided by Subsection (b), an insurer

may not engage the services of a person to act as a broker or

manager on the insurer's behalf unless the person holds a license

if required by Section 4152.051.

(b) An insurer, or an employee, attorney, or actuary of an

insurer, may negotiate and obtain reinsurance for that insurer

without holding a broker or manager license or without using the

services of a broker or manager if that insurer, employee,

attorney, or actuary does not otherwise hold the person out as a

broker or manager or perform the duties or provide the services

of a broker or manager.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.252. AUDITED STATEMENT OF MANAGER'S FINANCIAL

CONDITION. An insurer shall obtain annually an audited statement

as provided by Section 4152.210 of the financial condition of

each manager with whom the insurer transacts business.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.253. REVIEW OF UNDERWRITING AND CLAIMS PROCESSING

OPERATIONS. An insurer shall conduct at least semiannually an

on-site review of the underwriting and claims processing

operations of a manager with whom the insurer enters into a

contract under Section 4152.201.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.254. AUTHORITY FOR RETROCESSIONAL CONTRACTS OR

PARTICIPATION IN REINSURANCE SYNDICATES. Binding authority for

all retrocessional contracts or participation in reinsurance

syndicates rests with an officer of the insurer. That officer may

not be affiliated with a manager acting for the insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.255. NOTIFICATION OF TERMINATION OF MANAGER'S

CONTRACT. (a) Not later than the 30th day after the date an

insurer terminates a manager's contract, the insurer shall

provide written notice to the commissioner of the termination,

including the reasons for termination.

(b) The notice is a privileged communication and is not subject

to public disclosure or admission into evidence in any

proceeding.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.256. APPOINTMENT OF CERTAIN PERSONS TO BOARD OF

DIRECTORS PROHIBITED. (a) This section does not apply to a

relationship governed by Chapter 823.

(b) An insurer may not appoint to the insurer's board of

directors an officer, director, employee, controlling

shareholder, or submanager of a manager acting for that insurer.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER G. DISCIPLINE AND ENFORCEMENT

Sec. 4152.301. GROUNDS FOR LICENSE DENIAL OR DISCIPLINARY

ACTION. The department may deny an application for a license or

discipline a license holder under Subchapter C, Chapter 4005, if

the department determines that the applicant or license holder,

or a person who would be authorized to act on behalf of the

applicant or license holder under Section 4152.057, has:

(1) wilfully violated or participated in the violation of this

chapter or another insurance law of this state;

(2) intentionally made a material misstatement in the license

application;

(3) obtained or attempted to obtain the license by fraud or

misrepresentation;

(4) misappropriated, converted to the person's own use, or

illegally withheld money required to be held in a fiduciary

capacity;

(5) materially misrepresented the terms or effect of any

contract of insurance or reinsurance, or engaged in any

fraudulent transaction; or

(6) been convicted of a felony or of a misdemeanor of which

criminal fraud is an essential element.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4152.302. IMPOSITION OF SANCTIONS. (a) The commissioner

may impose or seek any sanction authorized by law, including the

penalties authorized by Chapters 82 and 83, against a reinsurance

intermediary, insurer, or reinsurer who the commissioner

determines, after notice and hearing as provided by this code,

has violated this chapter.

(b) The commissioner may impose or seek any sanction authorized

by law, including the penalties authorized by Chapter 101,

against a nonlicensed reinsurance intermediary who violates this

chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.



CHAPTER 4153. RISK MANAGERS

INSURANCE CODE

TITLE 13. REGULATION OF PROFESSIONALS

SUBTITLE D. OTHER PROFESSIONALS

CHAPTER 4153. RISK MANAGERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 4153.001. DEFINITION. In this chapter, "risk manager"

means a person who:

(1) represents to the public that the person is a risk manager;

and

(2) for compensation examines or evaluates risks for and

provides advice regarding reduction of risks to a person seeking

to obtain or renew property and casualty insurance coverage in

this state.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4153.002. EXEMPTIONS. This chapter does not apply to a

person who is employed as a risk manager by:

(1) a liability insurance company authorized to engage in

business in this state;

(2) a single employer; or

(3) a public self-insurance pool.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4153.003. RULES. The commissioner may adopt rules

necessary to carry out this chapter and to regulate risk

managers.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER B. LICENSE REQUIREMENTS

Sec. 4153.051. LICENSE REQUIRED. A person may not act as or

represent that the person is a risk manager in this state unless

the person:

(1) meets the requirements prescribed by this chapter and

department rules; and

(2) holds a license issued by the department.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4153.052. APPLICATION. (a) To obtain a license to act as

a risk manager in this state, an applicant must submit to the

department an application on forms prescribed by the commissioner

and provided by the department.

(b) An application must be accompanied by the license fee

required by Section 4153.057 and include:

(1) information the department requires relating to the

applicant's identity, personal history, experience, and business

record; and

(2) any other information the department requires.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4153.053. QUALIFICATIONS. To qualify for a risk manager's

license, an applicant must:

(1) be at least 18 years of age;

(2) maintain a place of business in this state;

(3) meet the application requirements prescribed by this chapter

and department rules;

(4) take and pass the examination required by this chapter; and

(5) pay the examination and license fees.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4153.054. EXAMINATION. (a) Except as provided by Sections

4153.055 and 4153.058, an applicant for a risk manager's license

must personally take and pass an examination to the satisfaction

of the commissioner under this chapter and department rules.

(b) The commissioner shall prescribe the examination for a risk

manager's license. The examination must:

(1) be designed to test the qualifications and competency of the

applicant to be a risk manager; and

(2) be of sufficient scope to reasonably test the applicant's

knowledge of risk management and the duties and responsibilities

of a risk manager under the laws of this state and department

rules.

(c) The department shall:

(1) determine the times and places for examinations; and

(2) give reasonable public notice of the examinations in the

manner provided by department rules.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4153.055. EXEMPTIONS FROM EXAMINATION REQUIREMENT. An

applicant is not required to take an examination to obtain a risk

manager's license if the applicant holds the designation of:

(1) chartered property casualty underwriter (CPCU) from the

American Institute for Chartered Property Casualty Underwriters;

(2) certified insurance counselor (CIC) from the national

Society of Certified Insurance Counselors; or

(3) associate in risk management (ARM) from the Insurance

Institute of America.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4153.056. REEXAMINATION. (a) An applicant who fails the

examination may retake the examination on payment of an

additional examination fee.

(b) The commissioner may require the applicant to wait for a

reasonable period determined by the commissioner before the

applicant may retake the examination.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4153.057. FEES. (a) The commissioner shall set and

collect in advance a nonrefundable fee, in an amount not to

exceed $50, for:

(1) an examination required by this chapter if the department

administers the examination;

(2) a risk manager's license; and

(3) the renewal of a risk manager's license.

(b) A fee collected under this section shall be deposited to the

credit of the Texas Department of Insurance operating account.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4153.058. RECIPROCAL LICENSE. On submission of an

application and the license fee required by Section 4153.057, a

person may receive a risk manager's license without examination

if the person is licensed as a risk manager by another state, the

licensing requirements of which were, on the date the license was

issued, substantially equivalent to the requirements prescribed

by this chapter.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4153.059. LICENSE EXPIRATION. Except as otherwise provided

by a staggered renewal system adopted under Section 4003.002, a

risk manager's license expires on the second anniversary of the

date the license was issued.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4153.060. LICENSE RENEWAL. (a) A license holder may renew

an unexpired license by:

(1) filing with the department a completed renewal application;

and

(2) paying the nonrefundable renewal fee.

(b) The commissioner shall issue a renewal certificate to the

license holder if the commissioner determines the license holder

continues to be eligible for the license.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER C. POWERS AND DUTIES OF RISK MANAGERS

Sec. 4153.101. PLACE OF BUSINESS. A license holder shall

maintain a place of business in this state that is:

(1) accessible to the public; and

(2) located at the place at which the license holder principally

conducts business.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4153.102. NOTIFICATION OF CHANGE OF PLACE OF BUSINESS. A

license holder who changes the address of the license holder's

place of business from the address that appears on the license

shall notify the department of that change as provided by

department rules.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

SUBCHAPTER D. DISCIPLINARY ACTION

Sec. 4153.151. GROUNDS FOR DISCIPLINARY ACTION. The department

may discipline a license holder or deny an applicant a license

under Subchapter C, Chapter 4005:

(1) for any cause for which, if known by the department,

issuance of the license could have been refused; or

(2) if the license holder or applicant:

(A) wilfully or knowingly violates this chapter, an insurance

law of this state, or a department rule;

(B) obtains or attempts to obtain a license through wilful

misrepresentation or fraud;

(C) fails the examination required by this chapter; or

(D) is convicted on final judgment of a felony.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4153.152. LICENSE SUSPENSION. (a) An order suspending a

license must specify the duration of the suspension period. The

department may not suspend a license for a period of more than 12

months.

(b) A license holder whose license is revoked or suspended shall

surrender the license to the commissioner at the commissioner's

request.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.

Sec. 4153.153. REINSTATEMENT OR REISSUANCE OF LICENSE. The

commissioner may not reinstate the license of or reissue a

license to a person whose license is suspended or revoked or to

whom the department refuses to issue a renewal certificate until

the first anniversary of the date of the suspension, revocation,

or refusal to renew.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 7, eff. April 1,

2005.






TITLE 14. UTILIZATION REVIEW AND INDEPENDENT REVIEW

CHAPTER 4201. UTILIZATION REVIEW AGENTS

INSURANCE CODE

TITLE 14. UTILIZATION REVIEW AND INDEPENDENT REVIEW

CHAPTER 4201. UTILIZATION REVIEW AGENTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 4201.001. PURPOSE. The purpose of this chapter is to:

(1) promote the delivery of quality health care in a

cost-effective manner;

(2) ensure that a utilization review agent adheres to reasonable

standards for conducting utilization review;

(3) foster greater coordination and cooperation between a health

care provider and utilization review agent;

(4) improve communications and knowledge of benefits among all

parties concerned before an expense is incurred; and

(5) ensure that a utilization review agent maintains the

confidentiality of medical records in accordance with applicable

law.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.002. DEFINITIONS. In this chapter:

(1) "Adverse determination" means a determination by a

utilization review agent that health care services provided or

proposed to be provided to a patient are not medically necessary

or are experimental or investigational.

(2) "Emergency care" means health care services provided in a

hospital emergency facility or comparable facility to evaluate

and stabilize medical conditions of a recent onset and severity,

including severe pain, that would lead a prudent layperson

possessing an average knowledge of medicine and health to believe

that the individual's condition, sickness, or injury is of such a

nature that failure to get immediate medical care could:

(A) place the individual's health in serious jeopardy;

(B) result in serious impairment to bodily functions;

(C) result in serious dysfunction of a bodily organ or part;

(D) result in serious disfigurement; or

(E) for a pregnant woman, result in serious jeopardy to the

health of the fetus.

(3) "Enrollee" means an individual covered by a health

insurance policy or health benefit plan. The term includes an

individual who is covered as an eligible dependent of another

individual.

(4) "Health benefit plan" means a plan of benefits, other than a

health insurance policy, that:

(A) defines the coverage provisions for health care for

enrollees; and

(B) is offered or provided by a public or private organization.

(5) "Health care provider" means a person, corporation,

facility, or institution that is:

(A) licensed by a state to provide or is otherwise lawfully

providing health care services; and

(B) eligible for independent reimbursement for those health care

services.

(6) "Health insurance policy" means an insurance policy,

including a policy written by a corporation subject to Chapter

842, that provides coverage for medical or surgical expenses

incurred as a result of accident or sickness.

(7) "Life-threatening" means a disease or condition from which

the likelihood of death is probable unless the course of the

disease or condition is interrupted.

(8) "Nurse" means a professional or registered nurse, a licensed

vocational nurse, or a licensed practical nurse.

(9) "Patient" means the enrollee or an eligible dependent of the

enrollee under a health benefit plan or health insurance policy.

(10) "Payor" means:

(A) an insurer that writes health insurance policies;

(B) a preferred provider organization, health maintenance

organization, or self-insurance plan; or

(C) any other person or entity that provides, offers to provide,

or administers hospital, outpatient, medical, or other health

benefits to a person treated by a health care provider in this

state under a policy, plan, or contract.

(11) "Physician" means a licensed doctor of medicine or a doctor

of osteopathy.

(12) "Provider of record" means the physician or other health

care provider with primary responsibility for the care,

treatment, and services provided to an enrollee. The term

includes a health care facility if treatment is provided on an

inpatient or outpatient basis.

(13) "Utilization review" includes a system for prospective,

concurrent, or retrospective review of the medical necessity and

appropriateness of health care services and a system for

prospective, concurrent, or retrospective review to determine the

experimental or investigational nature of health care services.

The term does not include a review in response to an elective

request for clarification of coverage.

(14) "Utilization review agent" means an entity that conducts

utilization review for:

(A) an employer with employees in this state who are covered

under a health benefit plan or health insurance policy;

(B) a payor; or

(C) an administrator holding a certificate of authority under

Chapter 4151.

(15) "Utilization review plan" means the screening criteria and

utilization review procedures of a utilization review agent.

(16) "Working day" means a weekday that is not a legal holiday.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1330, Sec. 7, eff. September 1, 2009.

Sec. 4201.003. RULES. (a) The commissioner may adopt rules to

implement this chapter.

(b) A rule adopted under this chapter relates only to a person

or entity subject to this chapter.

(c) The commissioner shall appoint an advisory committee to

advise the commissioner on development of rules regarding the

administration of this chapter, as authorized by Section

2001.031, Government Code. The committee includes:

(1) the public counsel appointed under Chapter 501; and

(2) one representative for each of the following:

(A) insurers;

(B) health maintenance organizations;

(C) group hospital service corporations;

(D) utilization review agents;

(E) employers;

(F) consumer organizations;

(G) physicians;

(H) dentists;

(I) hospitals;

(J) registered nurses; and

(K) other health care providers.

(d) The advisory committee's deliberations are subject to

Chapter 551, Government Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.004. TELEPHONE ACCESS. (a) A utilization review

agent shall:

(1) have appropriate personnel reasonably available, by

toll-free telephone at least 40 hours per week during normal

business hours in this state, to discuss patients' care and allow

response to telephone review requests;

(2) have a telephone system capable, during hours other than

normal business hours, of accepting or recording incoming

telephone calls or of providing instructions to a caller; and

(3) respond to a call made during hours other than normal

business hours not later than the second working day after the

later of:

(A) the date the call was received; or

(B) the date the details necessary to respond have been received

from the caller.

(b) A utilization review agent must provide to the commissioner

a written description of the procedures to be used when

responding with respect to poststabilization care subsequent to

emergency treatment as requested by a treating physician or other

health care provider.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

SUBCHAPTER B. APPLICABILITY OF CHAPTER

Sec. 4201.051. PERSONS PROVIDING INFORMATION ABOUT SCOPE OF

COVERAGE OR BENEFITS. This chapter does not apply to a person

who:

(1) provides information to an enrollee about scope of coverage

or benefits provided under a health insurance policy or health

benefit plan; and

(2) does not determine whether a particular health care service

provided or to be provided to an enrollee is:

(A) medically necessary or appropriate; or

(B) experimental or investigational.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1330, Sec. 8, eff. September 1, 2009.

Sec. 4201.052. CERTAIN CONTRACTS WITH FEDERAL GOVERNMENT. This

chapter does not apply to a contract with the federal government

to provide utilization review with respect to a patient who is

eligible for services under Title XVIII or XIX of the Social

Security Act (42 U.S.C. Section 1395 et seq. or Section 1396 et

seq.).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.053. MEDICAID AND CERTAIN OTHER STATE HEALTH OR MENTAL

HEALTH PROGRAMS. Except as provided by Section 4201.057, this

chapter does not apply to:

(1) the state Medicaid program;

(2) the services program for children with special health care

needs under Chapter 35, Health and Safety Code;

(3) a program administered under Title 2, Human Resources Code;

(4) a program of the Department of State Health Services

relating to mental health services;

(5) a program of the Department of Aging and Disability Services

relating to mental retardation services; or

(6) a program of the Texas Department of Criminal Justice.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.054. WORKERS' COMPENSATION BENEFITS. (a) Except as

provided by this section, this chapter applies to utilization

review of a health care service provided to a person eligible for

workers' compensation medical benefits under Title 5, Labor Code.

The commissioner of workers' compensation shall regulate as

provided by this chapter a person who performs utilization review

of a medical benefit provided under Title 5, Labor Code.

(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 730, Sec.

3B.075(b), eff. September 1, 2007.

(c) Title 5, Labor Code, prevails in the event of a conflict

between this chapter and Title 5, Labor Code.

(d) The commissioner of workers' compensation may adopt rules as

necessary to implement this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

134, Sec. 7(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

134, Sec. 7(b), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.075(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.075(b), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.075(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.075(b), eff. September 1, 2007.

Sec. 4201.055. HEALTH CARE SERVICE PROVIDED UNDER AUTOMOBILE

INSURANCE POLICY. This chapter does not apply to utilization

review of a health care service provided under an automobile

insurance policy or contract that is authorized under Chapter

2301 or Article 5.13-2 or that is issued under Chapter 981.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.056. EMPLOYEE WELFARE BENEFIT PLANS. This chapter

does not apply to the terms or benefits of an employee welfare

benefit plan defined by Section 3(1) of the Employee Retirement

Income Security Act of 1974 (29 U.S.C. Section 1002(1)).

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.057. HEALTH MAINTENANCE ORGANIZATIONS. (a) In this

section, "health maintenance organization" includes a health

maintenance organization that contracts with the Health and Human

Services Commission or with an agency operating part of the state

Medicaid managed care program to provide health care services to

recipients of medical assistance under Chapter 32, Human

Resources Code.

(b) This chapter applies to a health maintenance organization

except as expressly provided by this section.

(c) As a condition of holding a certificate of authority to

engage in the business of a health maintenance organization, a

health maintenance organization that performs utilization review

must:

(1) comply with this chapter, except Subchapter C; and

(2) submit to assessment of a maintenance tax under Chapter 258

to cover the costs of administering compliance with this

subsection.

(d) The commissioner shall adopt rules for appropriate

verification and enforcement of compliance with Subsection (c).

(e) Notwithstanding Subsection (c)(1), a health maintenance

organization that performs utilization review for a person or

entity subject to this chapter, other than a person or entity for

which the health maintenance organization is the payor, must

obtain a certificate of registration under Subchapter C and shall

comply with all of the provisions of this chapter.

(f) This chapter does not prohibit or limit the distribution of

a portion of the savings from the reduction or elimination of

unnecessary medical services, treatment, supplies, confinements,

or days of confinement in a health care facility through profit

sharing, bonus, or withholding arrangements to a participating

physician or participating health care provider for providing

health care services to an enrollee.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.058. INSURERS. (a) This chapter applies to an

insurer subject to this code that delivers or issues for delivery

a health insurance policy in this state except as expressly

provided by this section. As a condition of holding a

certificate of authority to engage in the business of insurance,

an insurer that performs utilization review shall comply with

this chapter, except Subchapter C. The insurer is subject to

assessment of a maintenance tax under Chapter 257 to cover the

costs of administering compliance with this subsection.

(b) The commissioner shall adopt rules for appropriate

verification and enforcement of compliance with Subsection (a).

(c) Notwithstanding Subsection (a), an insurer subject to this

code that performs utilization review for a person or entity

subject to this chapter, other than a person or entity for which

the insurer is the payor, must obtain a certificate of

registration under Subchapter C and shall comply with all of the

provisions of this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

SUBCHAPTER C. CERTIFICATION

Sec. 4201.101. CERTIFICATE OF REGISTRATION REQUIRED. A

utilization review agent may not conduct utilization review

unless the commissioner issues a certificate of registration to

the agent under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.102. REQUIREMENTS FOR CERTIFICATION. (a) The

commissioner may issue a certificate of registration only to an

applicant who has met all the requirements of this chapter and

all applicable rules adopted by the commissioner.

(b) As a condition of holding a certificate of registration or

renewal of a certificate, a utilization review agent must

maintain compliance with Subchapters D, E, and F.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.103. CERTIFICATE RENEWAL. Certification may be

renewed biennially by filing, not later than March 1, a renewal

form with the commissioner accompanied by a fee in an amount set

by the commissioner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.104. CERTIFICATION AND RENEWAL FORMS. (a) The

commissioner shall promulgate forms to be filed under this

subchapter for initial certification and for a renewal

certificate of registration. The form for initial certification

must require:

(1) the utilization review agent's name, address, telephone

number, and normal business hours;

(2) the name and address of an agent for service of process in

this state;

(3) a summary of the utilization review plan;

(4) information concerning the categories of personnel who will

perform utilization review for the agent;

(5) a copy of the procedures established under Subchapter H for

the appeal of an adverse determination;

(6) a certification that the agent will comply with this

chapter; and

(7) a copy of the procedures for resolving oral or written

complaints initiated by enrollees, patients, or health care

providers as required by Section 4201.204.

(b) The commissioner may not require that the summary of the

utilization review plan include proprietary details.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.105. FEES. The commissioner shall establish,

administer, and enforce the fees for initial certification and

certification renewal in amounts that do not exceed the amounts

necessary to cover the cost of administering this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.106. CERTIFICATE NOT TRANSFERABLE. A certificate of

registration is not transferable.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.107. REPORTING MATERIAL CHANGES. A utilization review

agent shall report any material change to the information

disclosed in a form filed under this subchapter not later than

the 30th day after the date the change takes effect.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.108. LIST OF UTILIZATION REVIEW AGENTS. (a) The

commissioner shall maintain and update monthly a list of each

utilization review agent to whom a certificate of registration

has been issued and the renewal date of the certificate.

(b) The commissioner shall provide the list at cost to each

individual or organization requesting the list.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

SUBCHAPTER D. UTILIZATION REVIEW: GENERAL STANDARDS

Sec. 4201.151. UTILIZATION REVIEW PLAN. A utilization review

agent's utilization review plan, including reconsideration and

appeal requirements, must be reviewed by a physician and

conducted in accordance with standards developed with input from

appropriate health care providers and approved by a physician.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.152. UTILIZATION REVIEW UNDER DIRECTION OF PHYSICIAN.

A utilization review agent shall conduct utilization review under

the direction of a physician licensed to practice medicine by a

state licensing agency in the United States.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.153. SCREENING CRITERIA AND REVIEW PROCEDURES. (a) A

utilization review agent shall use written medically acceptable

screening criteria and review procedures that are established and

periodically evaluated and updated with appropriate involvement

from physicians, including practicing physicians, dentists, and

other health care providers.

(b) A utilization review determination shall be made in

accordance with currently accepted medical or health care

practices, taking into account special circumstances of the case

that may require deviation from the norm stated in the screening

criteria.

(c) Screening criteria must be:

(1) objective;

(2) clinically valid;

(3) compatible with established principles of health care; and

(4) flexible enough to allow a deviation from the norm when

justified on a case-by-case basis.

(d) Screening criteria must be used to determine only whether to

approve the requested treatment. A denial of requested treatment

must be referred to an appropriate physician, dentist, or other

health care provider to determine medical necessity.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.154. REVIEW AND INSPECTION OF SCREENING CRITERIA AND

REVIEW PROCEDURES. (a) A utilization review agent's written

screening criteria and review procedures shall be made available

for:

(1) review and inspection to determine appropriateness and

compliance as considered necessary by the commissioner; and

(2) copying as necessary for the commissioner to accomplish the

commissioner's duties under this code.

(b) Any information obtained or acquired under the authority of

this section, Section 4201.153, and this chapter is confidential

and privileged and is not subject to Chapter 552, Government

Code, or to subpoena except to the extent necessary for the

commissioner to enforce this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.155. LIMITATION ON NOTICE REQUIREMENTS AND REVIEW

PROCEDURES. A utilization review agent may not establish or

impose a notice requirement or other review procedure that is

contrary to the requirements of the health insurance policy or

health benefit plan.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

SUBCHAPTER E. UTILIZATION REVIEW: RELATIONS WITH PATIENTS AND

HEALTH CARE PROVIDERS

Sec. 4201.201. REPETITIVE CONTACTS WITH HEALTH CARE PROVIDER OR

PATIENT; FREQUENCY OF REVIEWS. A utilization review agent:

(1) may not engage in unnecessary or unreasonable repetitive

contacts with a health care provider or patient; and

(2) shall base the frequency of contacts or reviews on the

severity or complexity of the patient's condition or on necessary

treatment and discharge planning activity.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.202. OBSERVING OR PARTICIPATING IN PATIENT'S CARE.

(a) Unless approved for an individual patient by the provider of

record or modified by contract, a utilization review agent shall

be prohibited from observing, participating in, or otherwise

being present during a patient's examination, treatment,

procedure, or therapy.

(b) This subchapter, Subchapters D and F, and Section

4201.102(b) may not be construed to otherwise limit or deny

contact with a patient for purposes of conducting utilization

review unless otherwise specifically prohibited by law.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.203. MENTAL HEALTH THERAPY. (a) A utilization review

agent may not require, as a condition of treatment approval or

for any other reason, the observation of a psychotherapy session

or the submission or review of a mental health therapist's

process or progress notes.

(b) Notwithstanding this section, a utilization review agent may

require submission of a patient's medical record summary.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.204. COMPLAINT SYSTEM. (a) A utilization review

agent shall establish and maintain a complaint system that

provides reasonable procedures for the resolution of oral or

written complaints initiated by enrollees, patients, or health

care providers concerning the utilization review.

(b) The complaint procedure must include a requirement that the

utilization review agent provide a written response to the

complainant within 30 days.

(c) A utilization review agent shall submit to the commissioner

a summary report of all complaints at the times and in the form

specified by the commissioner. The agent shall allow the

commissioner to examine the complaints and relevant documents at

any time.

(d) A utilization review agent shall maintain a record of each

complaint until the third anniversary of the date the complainant

filed the complaint.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.205. DESIGNATED INITIAL CONTACT. (a) A health care

provider may designate one or more individuals as the initial

contact or contacts for a utilization review agent seeking

routine information or data.

(b) A designation made under this section may not preclude a

utilization review agent or medical advisor from contacting a

health care provider or the provider's employees who are not

designated under this section under circumstances in which:

(1) a review might otherwise be unreasonably delayed; or

(2) the designated individual is unable to provide the necessary

data or information that the agent requests.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.206. OPPORTUNITY TO DISCUSS TREATMENT BEFORE ADVERSE

DETERMINATION. Subject to the notice requirements of Subchapter

G, before an adverse determination is issued by a utilization

review agent who questions the medical necessity or

appropriateness, or the experimental or investigational nature,

of a health care service, the agent shall provide the health care

provider who ordered the service a reasonable opportunity to

discuss with a physician the patient's treatment plan and the

clinical basis for the agent's determination.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1330, Sec. 9, eff. September 1, 2009.

Sec. 4201.207. CHARGES BY HEALTH CARE PROVIDER FOR PROVIDING

MEDICAL INFORMATION. (a) Unless precluded or modified by

contract, a utilization review agent shall reimburse a health

care provider for the reasonable costs of providing medical

information in writing, including the costs of copying and

transmitting requested patient records or other documents.

(b) A health care provider's charges for providing medical

information to a utilization review agent may not:

(1) exceed the cost of copying records regarding a workers'

compensation claim as set by rules adopted by the commissioner of

workers' compensation; or

(2) include any costs otherwise recouped as part of the charges

for health care.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

134, Sec. 8(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.076(a), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.076(a), eff. September 1, 2007.

SUBCHAPTER F. UTILIZATION REVIEW: PERSONNEL

Sec. 4201.251. DELEGATION OF UTILIZATION REVIEW. A utilization

review agent may delegate utilization review to qualified

personnel in the hospital or other health care facility in which

the health care services to be reviewed were or are to be

provided. The delegation does not release the agent from the

full responsibility for compliance with this chapter, including

the conduct of those to whom utilization review has been

delegated.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.252. PERSONNEL. (a) Personnel employed by or under

contract with a utilization review agent to perform utilization

review must be appropriately trained and qualified.

(b) Personnel, other than a physician, who obtain oral or

written information directly from a patient's physician or other

health care provider regarding the patient's specific medical

condition, diagnosis, or treatment options or protocols must be a

nurse, physician assistant, or other health care provider

qualified to provide the requested service.

(c) This section may not be interpreted to require personnel who

perform clerical or administrative tasks to have the

qualifications prescribed by this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.253. PROHIBITED BASES FOR EMPLOYMENT, COMPENSATION,

EVALUATIONS, OR PERFORMANCE STANDARDS. A utilization review

agent may not permit or provide compensation or another thing of

value to an employee or agent of the utilization review agent,

condition employment of the agent's employees or agent

evaluations, or set employee or agent performance standards,

based on the amount of volume of adverse determinations,

reductions of or limitations on lengths of stay, benefits,

services, or charges, or the number or frequency of telephone

calls or other contacts with health care providers or patients,

that are inconsistent with this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

SUBCHAPTER G. NOTICE OF DETERMINATIONS

Sec. 4201.301. GENERAL DUTY TO NOTIFY. A utilization review

agent shall provide notice of a determination made in a

utilization review to:

(1) the enrollee's provider of record; and

(2) the enrollee or a person acting on the enrollee's behalf.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.302. GENERAL TIME FOR NOTICE. A utilization review

agent must mail or otherwise transmit the notice required by this

subchapter not later than the second working day after the date

of the request for utilization review and the agent receives all

information necessary to complete the review.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.303. ADVERSE DETERMINATION: CONTENTS OF NOTICE. (a)

Notice of an adverse determination must include:

(1) the principal reasons for the adverse determination;

(2) the clinical basis for the adverse determination;

(3) a description of or the source of the screening criteria

used as guidelines in making the adverse determination; and

(4) a description of the procedure for the complaint and appeal

process, including notice to the enrollee of the enrollee's right

to appeal an adverse determination to an independent review

organization and of the procedures to obtain that review.

(b) For an enrollee who has a life-threatening condition, the

notice required by Subsection (a)(4) must include a description

of the enrollee's right to an immediate review by an independent

review organization and of the procedures to obtain that review.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.304. TIME FOR NOTICE OF ADVERSE DETERMINATION. A

utilization review agent shall provide notice of an adverse

determination required by this subchapter as follows:

(1) with respect to a patient who is hospitalized at the time of

the adverse determination, within one working day by either

telephone or electronic transmission to the provider of record,

followed by a letter within three working days notifying the

patient and the provider of record of the adverse determination;

(2) with respect to a patient who is not hospitalized at the

time of the adverse determination, within three working days in

writing to the provider of record and the patient; or

(3) within the time appropriate to the circumstances relating to

the delivery of the services to the patient and to the patient's

condition, provided that when denying poststabilization care

subsequent to emergency treatment as requested by a treating

physician or other health care provider, the agent shall provide

the notice to the treating physician or other health care

provider not later than one hour after the time of the request.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.305. NOTICE OF ADVERSE DETERMINATION FOR RETROSPECTIVE

UTILIZATION REVIEW. (a) Notwithstanding Sections 4201.302 and

4201.304, if a retrospective utilization review is conducted, the

utilization review agent shall provide notice of an adverse

determination under the retrospective utilization review in

writing to the provider of record and the patient within a

reasonable period, but not later than 30 days after the date on

which the claim is received.

(b) The period under Subsection (a) may be extended once by the

utilization review agent for a period not to exceed 15 days, if

the utilization review agent:

(1) determines that an extension is necessary due to matters

beyond the utilization review agent's control; and

(2) notifies the provider of record and the patient before the

expiration of the initial 30-day period of the circumstances

requiring the extension and the date by which the utilization

review agent expects to make a determination.

(c) If the extension under Subsection (b) is required because of

the failure of the provider of record or the patient to submit

information necessary to reach a determination on the request,

the notice of extension must:

(1) specifically describe the required information necessary to

complete the request; and

(2) give the provider of record and the patient at least 45 days

from the date of receipt of the notice of extension to provide

the specified information.

(d) If the period for making the determination under this

section is extended because of the failure of the provider of

record or the patient to submit the information necessary to make

the determination, the period for making the determination is

tolled from the date on which the utilization review agent sends

the notification of the extension to the provider of record or

the patient until the earlier of:

(1) the date on which the provider of record or the patient

responds to the request for additional information; or

(2) the date by which the specified information was to have been

submitted.

(e) If the periods for retrospective utilization review provided

by this section conflict with the time limits concerning or

related to payment of claims established under Subchapter J,

Chapter 843, the time limits established under Subchapter J,

Chapter 843, control.

(f) If the periods for retrospective utilization review provided

by this section conflict with the time limits concerning or

related to payment of claims established under Subchapters C and

C-1, Chapter 1301, the time limits established under Subchapters

C and C-1, Chapter 1301, control.

(g) If the periods for retrospective utilization review provided

by this section conflict with the time limits concerning or

related to payment of claims established under Section 408.027,

Labor Code, the time limits established under Section 408.027,

Labor Code, control.

Added by Acts 2009, 81st Leg., R.S., Ch.

1330, Sec. 10, eff. September 1, 2009.

SUBCHAPTER H. APPEAL OF ADVERSE DETERMINATION

Sec. 4201.351. COMPLAINT AS APPEAL. For purposes of this

subchapter, a complaint filed concerning dissatisfaction or

disagreement with an adverse determination constitutes an appeal

of that adverse determination.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.352. WRITTEN DESCRIPTION OF APPEAL PROCEDURES. A

utilization review agent shall maintain and make available a

written description of the procedures for appealing an adverse

determination.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.353. APPEAL PROCEDURES MUST BE REASONABLE. The

procedures for appealing an adverse determination must be

reasonable.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.354. PERSONS OR ENTITIES WHO MAY APPEAL. The

procedures for appealing an adverse determination must provide

that the adverse determination may be appealed orally or in

writing by:

(1) an enrollee;

(2) a person acting on the enrollee's behalf; or

(3) the enrollee's physician or other health care provider.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.355. ACKNOWLEDGMENT OF APPEAL. (a) The procedures

for appealing an adverse determination must provide that, within

five working days from the date the utilization review agent

receives the appeal, the agent shall send to the appealing party

a letter acknowledging the date of receipt.

(b) The letter must also include a list of:

(1) the procedures required by this subchapter; and

(2) the documents that the appealing party must submit for

review.

(c) When a utilization review agent receives an oral appeal of

an adverse determination, the agent shall send a one-page appeal

form to the appealing party.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.356. DECISION BY PHYSICIAN REQUIRED; SPECIALTY REVIEW.

(a) The procedures for appealing an adverse determination must

provide that a physician makes the decision on the appeal, except

as provided by Subsection (b).

(b) If not later than the 10th working day after the date an

appeal is denied the enrollee's health care provider states in

writing good cause for having a particular type of specialty

provider review the case, a health care provider who is of the

same or a similar specialty as the health care provider who would

typically manage the medical or dental condition, procedure, or

treatment under consideration for review shall review the

decision denying the appeal. The specialty review must be

completed within 15 working days of the date the health care

provider's request for specialty review is received.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.357. EXPEDITED APPEAL FOR DENIAL OF EMERGENCY CARE OR

CONTINUED HOSPITALIZATION. (a) The procedures for appealing an

adverse determination must include, in addition to the written

appeal, a procedure for an expedited appeal of a denial of

emergency care or a denial of continued hospitalization. That

procedure must include a review by a health care provider who:

(1) has not previously reviewed the case; and

(2) is of the same or a similar specialty as the health care

provider who would typically manage the medical or dental

condition, procedure, or treatment under review in the appeal.

(b) The time for resolution of an expedited appeal under this

section shall be based on the medical or dental immediacy of the

condition, procedure, or treatment under review, provided that

the resolution of the appeal may not exceed one working day from

the date all information necessary to complete the appeal is

received.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.358. RESPONSE LETTER TO INTERESTED PERSONS. The

procedures for appealing an adverse determination must provide

that, after the utilization review agent has sought review of the

appeal, the agent shall issue a response letter explaining the

resolution of the appeal to:

(1) the patient or a person acting on the patient's behalf; and

(2) the patient's physician or other health care provider.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.359. NOTICE OF APPEAL. (a) The procedures for

appealing an adverse determination must require written notice to

the appealing party of the determination of the appeal as soon as

practicable, but not later than the 30th calendar day, after the

date the utilization review agent receives the appeal.

(b) If the appeal is denied, the notice must include a clear and

concise statement of:

(1) the clinical basis for the denial;

(2) the specialty of the physician or other health care provider

making the denial; and

(3) the appealing party's right to seek review of the denial by

an independent review organization under Subchapter I and the

procedures for obtaining that review.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.360. IMMEDIATE APPEAL TO INDEPENDENT REVIEW

ORGANIZATION IN LIFE-THREATENING CIRCUMSTANCES. Notwithstanding

any other law, in a circumstance involving an enrollee's

life-threatening condition, the enrollee is:

(1) entitled to an immediate appeal to an independent review

organization as provided by Subchapter I; and

(2) not required to comply with procedures for an internal

review of the utilization review agent's adverse determination.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

SUBCHAPTER I. INDEPENDENT REVIEW OF ADVERSE DETERMINATION

Sec. 4201.401. REVIEW BY INDEPENDENT REVIEW ORGANIZATION;

COMPLIANCE WITH INDEPENDENT DETERMINATION. (a) A utilization

review agent shall allow any party whose appeal of an adverse

determination is denied by the agent to seek review of that

determination by an independent review organization assigned to

the appeal in accordance with Chapter 4202.

(b) The utilization review agent shall comply with the

independent review organization's determination regarding the

medical necessity or appropriateness of health care items and

services for an enrollee.

(c) The utilization review agent shall comply with the

independent review organization's determination regarding the

experimental or investigational nature of health care items and

services for an enrollee.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1330, Sec. 11, eff. September 1, 2009.

Sec. 4201.402. INFORMATION PROVIDED TO INDEPENDENT REVIEW

ORGANIZATION. (a) Not later than the third business day after

the date a utilization review agent receives a request for

independent review, the agent shall provide to the appropriate

independent review organization:

(1) a copy of:

(A) any medical records of the enrollee that are relevant to the

review;

(B) any documents used by the plan in making the determination

to be reviewed;

(C) the written notification described by Section 4201.359; and

(D) any documents and other written information submitted to the

agent in support of the appeal; and

(2) a list of each physician or other health care provider who:

(A) has provided care to the enrollee; and

(B) may have medical records relevant to the appeal.

(b) A utilization review agent may provide confidential

information in the custody of the agent to an independent review

organization, subject to rules and standards adopted by the

commissioner under Chapter 4202.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.403. PAYMENT FOR INDEPENDENT REVIEW. A utilization

review agent shall pay for an independent review conducted under

this subchapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

SUBCHAPTER J. SPECIALTY UTILIZATION REVIEW AGENTS

Sec. 4201.451. DEFINITION. For purposes of this subchapter,

"specialty utilization review agent" means a utilization review

agent who conducts utilization review for a specialty health care

service, including dentistry, chiropractic services, or physical

therapy.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.452. INAPPLICABILITY OF CERTAIN OTHER LAW. A

specialty utilization review agent is not subject to Section

4201.151, 4201.152, 4201.206, 4201.252, or 4201.356.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.453. UTILIZATION REVIEW PLAN. A specialty utilization

review agent's utilization review plan, including reconsideration

and appeal requirements, must be reviewed by a health care

provider of the appropriate specialty and conducted in accordance

with standards developed with input from a health care provider

of the appropriate specialty.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.454. UTILIZATION REVIEW UNDER DIRECTION OF PROVIDER OF

SAME SPECIALTY. A specialty utilization review agent shall

conduct utilization review under the direction of a health care

provider who is of the same specialty as the agent and who is

licensed or otherwise authorized to provide the specialty health

care service by a state licensing agency in the United States.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.455. PERSONNEL. (a) Personnel who are employed by or

under contract with a specialty utilization review agent to

perform utilization review must be appropriately trained and

qualified.

(b) Personnel who obtain oral or written information directly

from a physician or other health care provider must be a nurse,

physician assistant, or other health care provider of the same

specialty as the agent and who are licensed or otherwise

authorized to provide the specialty health care service by a

state licensing agency in the United States.

(c) This section does not require personnel who perform only

clerical or administrative tasks to have the qualifications

prescribed by this section.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.456. OPPORTUNITY TO DISCUSS TREATMENT BEFORE ADVERSE

DETERMINATION. Subject to the notice requirements of Subchapter

G, before an adverse determination is issued by a specialty

utilization review agent who questions the medical necessity or

appropriateness, or the experimental or investigational nature,

of a health care service, the agent shall provide the health care

provider who ordered the service a reasonable opportunity to

discuss the patient's treatment plan and the clinical basis for

the agent's determination with a health care provider who is of

the same specialty as the agent.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1330, Sec. 12, eff. September 1, 2009.

Sec. 4201.457. APPEAL DECISIONS. A specialty utilization review

agent shall comply with the requirement that a physician or other

health care provider who makes the decision in an appeal of an

adverse determination must be of the same or a similar specialty

as the health care provider who would typically manage the

specialty condition, procedure, or treatment under review in the

appeal.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

SUBCHAPTER L. CONFIDENTIALITY OF INFORMATION; ACCESS TO OTHER

INFORMATION

Sec. 4201.551. GENERAL CONFIDENTIALITY REQUIREMENT. (a) A

utilization review agent shall preserve the confidentiality of

individual medical records to the extent required by law.

(b) This chapter does not authorize a utilization review agent

to take any action that violates a state or federal law or

regulation concerning confidentiality of patient records.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.552. CONSENT REQUIREMENTS. (a) A utilization review

agent may not disclose individual medical records, personal

information, or other confidential information about a patient

obtained in the performance of utilization review without the

patient's prior written consent or except as otherwise required

by law.

(b) If the prior written consent is submitted by anyone other

than the patient who is the subject of the personal or

confidential information requested, the consent must:

(1) be dated; and

(2) contain the patient's signature.

(c) The patient's signature for purposes of Subsection (b)(2)

must have been obtained one year or less before the date the

disclosure is sought or the consent is invalid.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.553. PROVIDING INFORMATION TO AFFILIATED ENTITIES. A

utilization review agent may provide confidential information to

a third party under contract with or affiliated with the agent

solely to perform or assist with utilization review. Information

provided to a third party under this section remains

confidential.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.554. PROVIDING INFORMATION TO COMMISSIONER.

Notwithstanding this subchapter, a utilization review agent shall

provide to the commissioner on request individual medical records

or other confidential information to enable the commissioner to

determine compliance with this chapter. The information is

confidential and privileged and is not subject to Chapter 552,

Government Code, or to subpoena, except to the extent necessary

to enable the commissioner to enforce this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.555. ACCESS TO RECORDED PERSONAL INFORMATION. (a) If

an individual submits a written request to a utilization review

agent for access to recorded personal information concerning the

individual, the agent shall, within 10 business days from the

date the agent receives the request:

(1) inform the requesting individual in writing of the nature

and substance of the recorded personal information; and

(2) allow the individual, at the individual's discretion, to:

(A) view and copy, in person, the recorded personal information

concerning the individual; or

(B) obtain a copy of the information by mail.

(b) If the information requested under this section is in coded

form, the utilization review agent shall provide in writing an

accurate translation of the information in plain language.

(c) A utilization review agent's charges for providing a copy of

information requested under this section shall be reasonable, as

determined by rule adopted by the commissioner. The charges may

not include any costs otherwise recouped as part of the charges

for utilization review.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.556. PUBLISHING INFORMATION IDENTIFIABLE TO HEALTH

CARE PROVIDER. (a) A utilization review agent may not publish

data that identifies a particular physician or other health care

provider, including data in a quality review study or performance

tracking data, without providing prior written notice to the

physician or other provider.

(b) The prohibition under this section does not apply to

internal systems or reports used by the utilization review agent.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.557. REQUIREMENT TO MAINTAIN DATA IN CONFIDENTIAL

MANNER. A utilization review agent shall maintain all data

concerning a patient or physician or other health care provider

in a confidential manner that prevents unauthorized disclosure to

a third party.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.558. DESTRUCTION OF CERTAIN CONFIDENTIAL DOCUMENTS.

When a utilization review agent determines a document in the

custody of the agent that contains confidential patient

information or confidential physician or other health care

provider financial data is no longer needed, the document shall

be destroyed by a method that ensures the complete destruction of

the information.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

SUBCHAPTER M. ENFORCEMENT

Sec. 4201.601. NOTICE OF SUSPECTED VIOLATION; COMPELLING

PRODUCTION OF INFORMATION. If the commissioner believes that a

person or entity conducting utilization review is in violation of

this chapter or applicable rules, the commissioner:

(1) shall notify the utilization review agent, health

maintenance organization, or insurer of the alleged violation;

and

(2) may compel the production of documents or other information

as necessary to determine whether a violation has occurred.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.602. ENFORCEMENT PROCEEDING. (a) The commissioner

may initiate a proceeding under this subchapter.

(b) A proceeding under this chapter is a contested case for

purposes of Chapter 2001, Government Code.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4201.603. REMEDIES AND PENALTIES FOR VIOLATION. If the

commissioner determines that a utilization review agent, health

maintenance organization, insurer, or other person or entity

conducting utilization review has violated or is violating this

chapter, the commissioner may:

(1) impose a sanction under Chapter 82;

(2) issue a cease and desist order under Chapter 83; or

(3) assess an administrative penalty under Chapter 84.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.



CHAPTER 4202. INDEPENDENT REVIEW ORGANIZATIONS

INSURANCE CODE

TITLE 14. UTILIZATION REVIEW AND INDEPENDENT REVIEW

CHAPTER 4202. INDEPENDENT REVIEW ORGANIZATIONS

Sec. 4202.001. DEFINITION. In this chapter, "payor" has the

meaning assigned by Section 4201.002.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4202.002. ADOPTION OF STANDARDS FOR INDEPENDENT REVIEW

ORGANIZATIONS. (a) The commissioner shall adopt standards and

rules for:

(1) the certification, selection, and operation of independent

review organizations to perform independent review described by

Subchapter I, Chapter 4201; and

(2) the suspension and revocation of the certification.

(b) The standards adopted under this section must ensure:

(1) the timely response of an independent review organization

selected under this chapter;

(2) the confidentiality of medical records transmitted to an

independent review organization for use in conducting an

independent review;

(3) the qualifications and independence of each physician or

other health care provider making a review determination for an

independent review organization;

(4) the fairness of the procedures used by an independent review

organization in making review determinations; and

(5) the timely notice to an enrollee of the results of an

independent review, including the clinical basis for the review

determination.

(c) In addition to the standards described by Subsection (b),

the commissioner shall adopt standards and rules that:

(1) prohibit:

(A) more than one independent review organization from operating

out of the same office or other facility;

(B) an individual or entity from owning more than one

independent review organization;

(C) an individual from owning stock in or serving on the board

of more than one independent review organization;

(D) an individual who has served on the board of an independent

review organization whose certification was revoked for cause

from serving on the board of another independent review

organization before the fifth anniversary of the date on which

the revocation occurred;

(E) an attorney who is, or has in the past served as, the

registered agent for an independent review organization from

representing the independent review organization in legal

proceedings; and

(F) an independent review organization from disclosing

confidential patient information, except to a provider who is

under contract to perform the review; and

(2) require:

(A) an independent review organization to be based and certified

in this state and to locate the organization's primary offices in

this state;

(B) an independent review organization to voluntarily surrender

the organization's certification while the organization is under

investigation or as part of an agreed order; and

(C) an independent review organization to apply for and receive

a new certification after the organization is sold to a new

owner.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1332, Sec. 1, eff. September 1, 2009.

Sec. 4202.003. REQUIREMENTS REGARDING TIMELINESS OF

DETERMINATION. The standards adopted under Section 4202.002 must

require each independent review organization to make the

organization's determination:

(1) for a life-threatening condition as defined by Section

4201.002, not later than the earlier of:

(A) the fifth day after the date the organization receives the

information necessary to make the determination; or

(B) the eighth day after the date the organization receives the

request that the determination be made; and

(2) for a condition other than a life-threatening condition, not

later than the earlier of:

(A) the 15th day after the date the organization receives the

information necessary to make the determination; or

(B) the 20th day after the date the organization receives the

request that the determination be made.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4202.004. CERTIFICATION. To be certified as an independent

review organization under this chapter, an organization must

submit to the commissioner an application in the form required by

the commissioner. The application must include:

(1) for an applicant that is publicly held, the name of each

shareholder or owner of more than five percent of any of the

applicant's stock or options;

(2) the name of any holder of the applicant's bonds or notes

that exceed $100,000;

(3) the name and type of business of each corporation or other

organization that the applicant controls or is affiliated with

and the nature and extent of the control or affiliation;

(4) the name and a biographical sketch of each director,

officer, and executive of the applicant and of any entity listed

under Subdivision (3) and a description of any relationship the

named individual has with:

(A) a health benefit plan;

(B) a health maintenance organization;

(C) an insurer;

(D) a utilization review agent;

(E) a nonprofit health corporation;

(F) a payor;

(G) a health care provider; or

(H) a group representing any of the entities described by

Paragraphs (A) through (G);

(5) the percentage of the applicant's revenues that are

anticipated to be derived from independent reviews conducted

under Subchapter I, Chapter 4201;

(6) a description of the areas of expertise of the physicians or

other health care providers making review determinations for the

applicant; and

(7) the procedures to be used by the applicant in making

independent review determinations under Subchapter I, Chapter

4201.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4202.005. PERIODIC REPORTING OF INFORMATION; ANNUAL

DESIGNATION. (a) An independent review organization shall

annually submit the information required in an application for

certification under Section 4202.004. Anytime there is a

material change in the information the organization included in

the application, the organization shall submit updated

information to the commissioner.

(b) The commissioner shall designate annually each organization

that meets the standards for an independent review organization

adopted under Section 4202.002.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4202.006. PAYORS FEES. The commissioner shall charge

payors fees in accordance with this chapter as necessary to fund

the operations of independent review organizations.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4202.007. OVERSIGHT. The commissioner shall provide

ongoing oversight of the independent review organizations to

ensure continued compliance with this chapter and the standards

and rules adopted under this chapter.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4202.008. PROHIBITED OWNERSHIP OR CONTROL OF INDEPENDENT

REVIEW ORGANIZATION. An independent review organization may not

be a subsidiary of, or in any way owned or controlled by, a payor

or a trade or professional association of payors.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4202.009. CONFIDENTIAL INFORMATION. Information that

reveals the identity of a physician or other individual health

care provider who makes a review determination for an independent

review organization is confidential.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4202.010. IMMUNITY FROM LIABILITY. (a) An independent

review organization conducting an independent review under

Subchapter I, Chapter 4201, is not liable for damages arising

from the review determination made by the organization.

(b) This section does not apply to an act or omission of the

independent review organization that is made in bad faith or that

involves gross negligence.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.



CHAPTER 4203. PROHIBITED CONSULTANT ACTIVITIES

INSURANCE CODE

TITLE 14. UTILIZATION REVIEW AND INDEPENDENT REVIEW

CHAPTER 4203. PROHIBITED CONSULTANT ACTIVITIES

Sec. 4203.001. DEFINITION. In this chapter, "consultant" means

a person who, for compensation and at the request of an insurer,

business, individual, or utilization review agent:

(1) reviews, assesses, or evaluates a claim, charge, or service

of another chiropractor to determine whether the claim, charge,

or service is:

(A) medically necessary, reasonable, or appropriate; or

(B) recommended for payment or nonpayment; or

(2) advises an insurer or utilization review agent regarding a

chiropractic charge or service or recommends to that insurer or

agent guidelines for a chiropractic charge or service.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.

Sec. 4203.002. PROHIBITED CONSULTANT ACTIVITIES. A member or

employee of the Texas Board of Chiropractic Examiners may not act

as a consultant or perform any consultant activities for an

insurer or business, individual, or utilization review agent that

audits chiropractic claims, charges, or services.

Added by Acts 2005, 79th Leg., Ch.

727, Sec. 4, eff. April 1, 2007.






TITLE 15. INTERSTATE INSURANCE COMPACTS

CHAPTER 5001. INTERSTATE INSURANCE PRODUCT REGULATION COMPACT

INSURANCE CODE

TITLE 15. INTERSTATE INSURANCE COMPACTS

CHAPTER 5001. INTERSTATE INSURANCE PRODUCT REGULATION COMPACT

Sec. 5001.001. ADOPTION OF COMPACT; REPRESENTATIVE TO

COMMISSION. Pursuant to the terms and conditions of this

chapter, the state joins with other states that have adopted the

Interstate Insurance Product Regulation Compact to establish and

become a member of the Interstate Insurance Product Regulation

Commission. The commissioner is the state's representative to

that commission.

Added by Acts 2005, 79th Leg., Ch.

1132, Sec. 1, eff. September 1, 2005.

Sec. 5001.002. TERMS OF COMPACT.

ARTICLE I. PURPOSES

The purposes of this Compact are, through means of joint and

cooperative action among the Compacting States:

1. To promote and protect the interest of consumers of

individual and group annuity, life insurance, disability income

and long-term care insurance products;

2. To develop uniform standards for insurance products covered

under the Compact;

3. To establish a central clearinghouse to receive and provide

prompt review of insurance products covered under the Compact and

in certain cases, advertisements related thereto, submitted by

insurers authorized to do business in one or more Compacting

States;

4. To give appropriate regulatory approval to those product

filings and advertisements satisfying the applicable uniform

standard;

5. To improve coordination of regulatory resources and expertise

between state insurance departments regarding the setting of

uniform standards and review of insurance products covered under

the Compact;

6. To create the Interstate Insurance Product Regulation

Commission; and

7. To perform these and such other related functions as may be

consistent with the state regulation of the business of

insurance.

ARTICLE II. DEFINITIONS

For purposes of this Compact:

1. "Advertisement" means any material designed to create public

interest in a Product, or induce the public to purchase,

increase, modify, reinstate, borrow on, surrender, replace or

retain a policy, as more specifically defined in the Rules and

Operating Procedures of the Commission.

2. "Bylaws" mean those bylaws established by the Commission for

its governance, or for directing or controlling the Commission's

actions or conduct.

3. "Compacting State" means any State which has enacted this

Compact legislation and which has not withdrawn pursuant to

Article XIV, Section 1, or been terminated pursuant to Article

XIV, Section 2.

4. "Commission" means the "Interstate Insurance Product

Regulation Commission" established by this Compact.

5. "Commissioner" means the chief insurance regulatory official

of a State including, but not limited to commissioner,

superintendent, director or administrator.

6. "Domiciliary State" means the state in which an Insurer is

incorporated or organized; or, in the case of an alien Insurer,

its state of entry.

7. "Insurer" means any entity licensed by a State to issue

contracts of insurance for any of the lines of insurance covered

by this Act.

8. "Member" means the person chosen by a Compacting State as its

representative to the Commission, or his or her designee.

9. "Non-compacting State" means any State which is not at the

time a Compacting State.

10. "Operating Procedures" mean procedures promulgated by the

Commission implementing a Rule, Uniform Standard or a provision

of this Compact.

11. "Product" means the form of a policy or contract, including

any application, endorsement, or related form which is attached

to and made a part of the policy or contract, and any evidence of

coverage or certificate, for an individual or group annuity, life

insurance, disability income or long-term care insurance product

that an Insurer is authorized to issue.

12. "Rule" means a statement of general or particular

applicability and future effect promulgated by the Commission,

including a Uniform Standard developed pursuant to Article VII of

this Compact, designed to implement, interpret, or prescribe law

or policy or describing the organization, procedure, or practice

requirements of the Commission, which shall have the force and

effect of law in the Compacting States.

13. "State" means any state, district or territory of the United

States of America.

14. "Third-Party Filer" means an entity that submits a Product

filing to the Commission on behalf of an Insurer.

15. "Uniform Standard" means a standard adopted by the

Commission for a Product line, pursuant to Article VII of this

Compact, and shall include all of the Product requirements in

aggregate; provided, that each Uniform Standard shall be

construed, whether express or implied, to prohibit the use of any

inconsistent, misleading or ambiguous provisions in a Product and

the form of the Product made available to the public shall not be

unfair, inequitable or against public policy as determined by the

Commission.

ARTICLE III. ESTABLISHMENT OF THE COMMISSION AND VENUE

1. The Compacting States hereby create and establish a joint

public agency known as the "Interstate Insurance Product

Regulation Commission." Pursuant to Article IV, the Commission

will have the power to develop Uniform Standards for Product

lines, receive and provide prompt review of Products filed

therewith, and give approval to those Product filings satisfying

applicable Uniform Standards; provided, it is not intended for

the Commission to be the exclusive entity for receipt and review

of insurance product filings. Nothing herein shall prohibit any

Insurer from filing its product in any State wherein the Insurer

is licensed to conduct the business of insurance; and any such

filing shall be subject to the laws of the State where filed.

2. The Commission is a body corporate and politic, and an

instrumentality of the Compacting States.

3. The Commission is solely responsible for its liabilities

except as otherwise specifically provided in this Compact.

4. Venue is proper and judicial proceedings by or against the

Commission shall be brought solely and exclusively in a Court of

competent jurisdiction where the principal office of the

Commission is located.

ARTICLE IV. POWERS OF THE COMMISSION

The Commission shall have the following powers:

1. To promulgate Rules, pursuant to Article VII of this Compact,

which shall have the force and effect of law and shall be binding

in the Compacting States to the extent and in the manner provided

in this Compact;

2. To exercise its rule-making authority and establish

reasonable Uniform Standards for Products covered under the

Compact, and Advertisement related thereto, which shall have the

force and effect of law and shall be binding in the Compacting

States, but only for those Products filed with the Commission,

provided, that a Compacting State shall have the right to opt out

of such Uniform Standard pursuant to Article VII, to the extent

and in the manner provided in this Compact, and, provided

further, that any Uniform Standard established by the Commission

for long-term care insurance products may provide the same or

greater protections for consumers as, but shall not provide less

than, those protections set forth in the National Association of

Insurance Commissioners' Long-Term Care Insurance Model Act and

Long-Term Care Insurance Model Regulation, respectively, adopted

as of 2001. The Commission shall consider whether any subsequent

amendments to the NAIC Long-Term Care Insurance Model Act or

Long-Term Care Insurance Model Regulation adopted by the NAIC

require amending of the Uniform Standards established by the

Commission for long-term care insurance products;

3. To receive and review in an expeditious manner Products filed

with the Commission, and rate filings for disability income and

long-term care insurance Products, and give approval of those

Products and rate filings that satisfy the applicable Uniform

Standard, where such approval shall have the force and effect of

law and be binding on the Compacting States to the extent and in

the manner provided in the Compact;

4. To receive and review in an expeditious manner Advertisement

relating to long-term care insurance products for which Uniform

Standards have been adopted by the Commission, and give approval

to all Advertisement that satisfies the applicable Uniform

Standard. For any product covered under this Compact, other than

long-term care insurance products, the Commission shall have the

authority to require an insurer to submit all or any part of its

Advertisement with respect to that product for review or approval

prior to use, if the Commission determines that the nature of the

product is such that an Advertisement of the product could have

the capacity or tendency to mislead the public. The actions of

Commission as provided in this section shall have the force and

effect of law and shall be binding in the Compacting States to

the extent and in the manner provided in the Compact;

5. To exercise its rule-making authority and designate Products

and Advertisement that may be subject to a self-certification

process without the need for prior approval by the Commission;

6. To promulgate Operating Procedures, pursuant to Article VII

of this Compact, which shall be binding in the Compacting States

to the extent and in the manner provided in this Compact;

7. To bring and prosecute legal proceedings or actions in its

name as the Commission; provided, that the standing of any state

insurance department to sue or be sued under applicable law shall

not be affected;

8. To issue subpoenas requiring the attendance and testimony of

witnesses and the production of evidence;

9. To establish and maintain offices;

10. To purchase and maintain insurance and bonds;

11. To borrow, accept or contract for services of personnel,

including, but not limited to, employees of a Compacting State;

12. To hire employees, professionals or specialists, and elect

or appoint officers, and to fix their compensation, define their

duties and give them appropriate authority to carry out the

purposes of the Compact, and determine their qualifications; and

to establish the Commission's personnel policies and programs

relating to, among other things, conflicts of interest, rates of

compensation and qualifications of personnel;

13. To accept any and all appropriate donations and grants of

money, equipment, supplies, materials and services, and to

receive, utilize and dispose of the same; provided that at all

times the Commission shall strive to avoid any appearance of

impropriety;

14. To lease, purchase, accept appropriate gifts or donations

of, or otherwise to own, hold, improve or use, any property,

real, personal or mixed; provided that at all times the

Commission shall strive to avoid any appearance of impropriety;

15. To sell, convey, mortgage, pledge, lease, exchange, abandon

or otherwise dispose of any property, real, personal or mixed;

16. To remit filing fees to Compacting States as may be set

forth in the Bylaws, Rules or Operating Procedures;

17. To enforce compliance by Compacting States with Rules,

Uniform Standards, Operating Procedures and Bylaws;

18. To provide for dispute resolution among Compacting States;

19. To advise Compacting States on issues relating to Insurers

domiciled or doing business in Non-compacting jurisdictions,

consistent with the purposes of this Compact;

20. To provide advice and training to those personnel in state

insurance departments responsible for product review, and to be a

resource for state insurance departments;

21. To establish a budget and make expenditures;

22. To borrow money;

23. To appoint committees, including advisory committees

comprising Members, state insurance regulators, state legislators

or their representatives, insurance industry and consumer

representatives, and such other interested persons as may be

designated in the Bylaws;

24. To provide and receive information from, and to cooperate

with law enforcement agencies;

25. To adopt and use a corporate seal; and

26. To perform such other functions as may be necessary or

appropriate to achieve the purposes of this Compact consistent

with the state regulation of the business of insurance.

ARTICLE V. ORGANIZATION OF THE COMMISSION

1. Membership, Voting and Bylaws

a. Each Compacting State shall have and be limited to one

Member. Each Member shall be qualified to serve in that capacity

pursuant to applicable law of the Compacting State. Any Member

may be removed or suspended from office as provided by the law of

the State from which he or she shall be appointed. Any vacancy

occurring in the Commission shall be filled in accordance with

the laws of the Compacting State wherein the vacancy exists.

Nothing herein shall be construed to affect the manner in which a

Compacting State determines the election or appointment and

qualification of its own Commissioner.

b. Each Member shall be entitled to one vote and shall have an

opportunity to participate in the governance of the Commission in

accordance with the Bylaws. Notwithstanding any provision herein

to the contrary, no action of the Commission with respect to the

promulgation of a Uniform Standard shall be effective unless

two-thirds (2/3) of the Members vote in favor thereof.

c. The Commission shall, by a majority of the Members, prescribe

Bylaws to govern its conduct as may be necessary or appropriate

to carry out the purposes, and exercise the powers, of the

Compact, including, but not limited to:

i. Establishing the fiscal year of the Commission;

ii. Providing reasonable procedures for appointing and electing

members, as well as holding meetings, of the Management

Committee;

iii. Providing reasonable standards and procedures: (i) for the

establishment and meetings of other committees, and (ii)

governing any general or specific delegation of any authority or

function of the Commission;

iv. Providing reasonable procedures for calling and conducting

meetings of the Commission that consist of a majority of

Commission members, ensuring reasonable advance notice of each

such meeting and providing for the right of citizens to attend

each such meeting with enumerated exceptions designed to protect

the public's interest, the privacy of individuals, and insurers'

proprietary information, including trade secrets. The Commission

may meet in camera only after a majority of the entire membership

votes to close a meeting en toto or in part. As soon as

practicable, the Commission must make public (i) a copy of the

vote to close the meeting revealing the vote of each Member with

no proxy votes allowed, and (ii) votes taken during such meeting;

v. Establishing the titles, duties and authority and reasonable

procedures for the election of the officers of the Commission;

vi. Providing reasonable standards and procedures for the

establishment of the personnel policies and programs of the

Commission. Notwithstanding any civil service or other similar

laws of any Compacting State, the Bylaws shall exclusively govern

the personnel policies and programs of the Commission;

vii. Promulgating a code of ethics to address permissible and

prohibited activities of commission members and employees; and

viii. Providing a mechanism for winding up the operations of the

Commission and the equitable disposition of any surplus funds

that may exist after the termination of the Compact after the

payment and/or reserving of all of its debts and obligations.

d. The Commission shall publish its bylaws in a convenient form

and file a copy thereof and a copy of any amendment thereto, with

the appropriate agency or officer in each of the Compacting

States.

2. Management Committee, Officers and Personnel

a. A Management Committee comprising no more than fourteen (14)

members shall be established as follows:

i. One (1) member from each of the six (6) Compacting States

with the largest premium volume for individual and group

annuities, life, disability income and long-term care insurance

products, determined from the records of the NAIC for the prior

year;

ii. Four (4) members from those Compacting States with at least

two percent (2%) of the market based on the premium volume

described above, other than the six (6) Compacting States with

the largest premium volume, selected on a rotating basis as

provided in the Bylaws; and

iii. Four (4) members from those Compacting States with less

than two percent (2%) of the market, based on the premium volume

described above, with one (1) selected from each of the four (4)

zone regions of the NAIC as provided in the Bylaws.

b. The Management Committee shall have such authority and duties

as may be set forth in the Bylaws, including but not limited to:

i. Managing the affairs of the Commission in a manner consistent

with the Bylaws and purposes of the Commission;

ii. Establishing and overseeing an organizational structure

within, and appropriate procedures for, the Commission to provide

for the creation of Uniform Standards and other Rules, receipt

and review of product filings, administrative and technical

support functions, review of decisions regarding the disapproval

of a product filing, and the review of elections made by a

Compacting State to opt out of a Uniform Standard; provided that

a Uniform Standard shall not be submitted to the Compacting

States for adoption unless approved by two-thirds (2/3) of the

members of the Management Committee;

iii. Overseeing the offices of the Commission; and

iv. Planning, implementing, and coordinating communications and

activities with other state, federal and local government

organizations in order to advance the goals of the Commission.

c. The Commission shall elect annually officers from the

Management Committee, with each having such authority and duties,

as may be specified in the Bylaws.

d. The Management Committee may, subject to the approval of the

Commission, appoint or retain an executive director for such

period, upon such terms and conditions and for such compensation

as the Commission may deem appropriate. The executive director

shall serve as secretary to the Commission, but shall not be a

Member of the Commission. The executive director shall hire and

supervise such other staff as may be authorized by the

Commission.

3. Legislative and Advisory Committees

a. A legislative committee comprising state legislators or their

designees shall be established to monitor the operations of, and

make recommendations to, the Commission, including the Management

Committee; provided that the manner of selection and term of any

legislative committee member shall be as set forth in the Bylaws.

Prior to the adoption by the Commission of any Uniform Standard,

revision to the Bylaws, annual budget or other significant matter

as may be provided in the Bylaws, the Management Committee shall

consult with and report to the legislative committee.

b. The Commission shall establish two (2) advisory committees,

one of which shall comprise consumer representatives independent

of the insurance industry, and the other comprising insurance

industry representatives.

c. The Commission may establish additional advisory committees

as its Bylaws may provide for the carrying out of its functions.

4. Corporate Records of the Commission

The Commission shall maintain its corporate books and records in

accordance with the Bylaws.

5. Qualified Immunity, Defense and Indemnification

a. The Members, officers, executive director, employees and

representatives of the Commission shall be immune from suit and

liability, either personally or in their official capacity, for

any claim for damage to or loss of property or personal injury or

other civil liability caused by or arising out of any actual or

alleged act, error or omission that occurred, or that the person

against whom the claim is made had a reasonable basis for

believing occurred within the scope of Commission employment,

duties or responsibilities; provided, that nothing in this

paragraph shall be construed to protect any such person from suit

and/or liability for any damage, loss, injury or liability caused

by the intentional or willful and wanton misconduct of that

person.

b. The Commission shall defend any Member, officer, executive

director, employee or representative of the Commission in any

civil action seeking to impose liability arising out of any

actual or alleged act, error or omission that occurred within the

scope of Commission employment, duties or responsibilities, or

that the person against whom the claim is made had a reasonable

basis for believing occurred within the scope of Commission

employment, duties or responsibilities; provided, that nothing

herein shall be construed to prohibit that person from retaining

his or her own counsel; and provided further, that the actual or

alleged act, error or omission did not result from that person's

intentional or willful and wanton misconduct.

c. The Commission shall indemnify and hold harmless any Member,

officer, executive director, employee or representative of the

Commission for the amount of any settlement or judgment obtained

against that person arising out of any actual or alleged act,

error or omission that occurred within the scope of Commission

employment, duties or responsibilities, or that such person had a

reasonable basis for believing occurred within the scope of

Commission employment, duties or responsibilities, provided, that

the actual or alleged act, error or omission did not result from

the intentional or willful and wanton misconduct of that person.

ARTICLE VI. MEETINGS AND ACTS

OF THE COMMISSION

1. The Commission shall meet and take such actions as are

consistent with the provisions of this Compact and the Bylaws.

2. Each Member of the Commission shall have the right and power

to cast a vote to which that Compacting State is entitled and to

participate in the business and affairs of the Commission. A

Member shall vote in person or by such other means as provided in

the Bylaws. The Bylaws may provide for Members' participation in

meetings by telephone or other means of communication.

3. The Commission shall meet at least once during each calendar

year. Additional meetings shall be held as set forth in the

Bylaws.

ARTICLE VII. RULES AND OPERATING PROCEDURES:

RULEMAKING FUNCTIONS OF THE COMMISSION

AND OPTING OUT OF UNIFORM STANDARDS

1. Rulemaking Authority. The Commission shall promulgate

reasonable Rules, including Uniform Standards, and Operating

Procedures in order to effectively and efficiently achieve the

purposes of this Compact. Notwithstanding the foregoing, in the

event the Commission exercises its rulemaking authority in a

manner that is beyond the scope of the purposes of this Act, or

the powers granted hereunder, then such an action by the

Commission shall be invalid and have no force and effect.

2. Rulemaking Procedure. Rules and Operating Procedures shall

be made pursuant to a rulemaking process that conforms to the

Model State Administrative Procedure Act of 1981 as amended, as

may be appropriate to the operations of the Commission. Before

the Commission adopts a Uniform Standard, the Commission shall

give written notice to the relevant state legislative

committee(s) in each Compacting State responsible for insurance

issues of its intention to adopt the Uniform Standard. The

Commission in adopting a Uniform Standard shall consider fully

all submitted materials and issue a concise explanation of its

decision.

3. Effective Date and Opt Out of a Uniform Standard. A Uniform

Standard shall become effective ninety (90) days after its

promulgation by the Commission or such later date as the

Commission may determine; provided, however, that a Compacting

State may opt out of a Uniform Standard as provided in this

Article. "Opt out" shall be defined as any action by a

Compacting State to decline to adopt or participate in a

promulgated Uniform Standard. All other Rules and Operating

Procedures, and amendments thereto, shall become effective as of

the date specified in each Rule, Operating Procedure or

amendment.

4. Opt Out Procedure. A Compacting State may opt out of a

Uniform Standard, either by legislation or regulation duly

promulgated by the Insurance Department under the Compacting

State's Administrative Procedure Act. If a Compacting State

elects to opt out of a Uniform Standard by regulation, it must

(a) give written notice to the Commission no later than ten (10)

business days after the Uniform Standard is promulgated, or at

the time the State becomes a Compacting State and (b) find that

the Uniform Standard does not provide reasonable protections to

the citizens of the State, given the conditions in the State.

The Commissioner shall make specific findings of fact and

conclusions of law, based on a preponderance of the evidence,

detailing the conditions in the State which warrant a departure

from the Uniform Standard and determining that the Uniform

Standard would not reasonably protect the citizens of the State.

The Commissioner must consider and balance the following factors

and find that the conditions in the State and needs of the

citizens of the State outweigh: (i) the intent of the

legislature to participate in, and the benefits of, an interstate

agreement to establish national uniform consumer protections for

the Products subject to this Act; and (ii) the presumption that a

Uniform Standard adopted by the Commission provides reasonable

protections to consumers of the relevant Product.

Notwithstanding the foregoing, a Compacting State may, at the

time of its enactment of this Compact, prospectively opt out of

all Uniform Standards involving long-term care insurance products

by expressly providing for such opt out in the enacted Compact,

and such an opt out shall not be treated as a material variance

in the offer or acceptance of any State to participate in this

Compact. Such an opt out shall be effective at the time of

enactment of this Compact by the Compacting State and shall apply

to all existing Uniform Standards involving long-term care

insurance products and those subsequently promulgated.

5. Effect of Opt Out. If a Compacting State elects to opt out

of a Uniform Standard, the Uniform Standard shall remain

applicable in the Compacting State electing to opt out until such

time the opt out legislation is enacted into law or the

regulation opting out becomes effective.

Once the opt out of a Uniform Standard by a Compacting State

becomes effective as provided under the laws of that State, the

Uniform Standard shall have no further force and effect in that

State unless and until the legislation or regulation implementing

the opt out is repealed or otherwise becomes ineffective under

the laws of the State. If a Compacting State opts out of a

Uniform Standard after the Uniform Standard has been made

effective in that State, the opt out shall have the same

prospective effect as provided under Article XIV for withdrawals.

6. Stay of Uniform Standard. If a Compacting State has formally

initiated the process of opting out of a Uniform Standard by

regulation, and while the regulatory opt out is pending, the

Compacting State may petition the Commission, at least fifteen

(15) days before the effective date of the Uniform Standard, to

stay the effectiveness of the Uniform Standard in that State. The

Commission may grant a stay if it determines the regulatory opt

out is being pursued in a reasonable manner and there is a

likelihood of success. If a stay is granted or extended by the

Commission, the stay or extension thereof may postpone the

effective date by up to ninety (90) days, unless affirmatively

extended by the Commission; provided, a stay may not be permitted

to remain in effect for more than one (1) year unless the

Compacting State can show extraordinary circumstances which

warrant a continuance of the stay, including, but not limited to,

the existence of a legal challenge which prevents the Compacting

State from opting out. A stay may be terminated by the Commission

upon notice that the rulemaking process has been terminated.

7. Not later than thirty (30) days after a Rule or Operating

Procedure is promulgated, any person may file a petition for

judicial review of the Rule or Operating Procedure; provided,

that the filing of such a petition shall not stay or otherwise

prevent the Rule or Operating Procedure from becoming effective

unless the court finds that the petitioner has a substantial

likelihood of success. The court shall give deference to the

actions of the Commission consistent with applicable law and

shall not find the Rule or Operating Procedure to be unlawful if

the Rule or Operating Procedure represents a reasonable exercise

of the Commission's authority.

ARTICLE VIII. COMMISSION RECORDS AND ENFORCEMENT

1. The Commission shall promulgate Rules establishing conditions

and procedures for public inspection and copying of its

information and official records, except such information and

records involving the privacy of individuals and insurers' trade

secrets. The Commission may promulgate additional Rules under

which it may make available to federal and state agencies,

including law enforcement agencies, records and information

otherwise exempt from disclosure, and may enter into agreements

with such agencies to receive or exchange information or records

subject to nondisclosure and confidentiality provisions.

2. Except as to privileged records, data and information, the

laws of any Compacting State pertaining to confidentiality or

nondisclosure shall not relieve any Compacting State Commissioner

of the duty to disclose any relevant records, data or information

to the Commission; provided, that disclosure to the Commission

shall not be deemed to waive or otherwise affect any

confidentiality requirement; and further provided, that, except

as otherwise expressly provided in this Act, the Commission shall

not be subject to the Compacting State's laws pertaining to

confidentiality and nondisclosure with respect to records, data

and information in its possession. Confidential information of

the Commission shall remain confidential after such information

is provided to any Commissioner.

3. The Commission shall monitor Compacting States for compliance

with duly adopted Bylaws, Rules, including Uniform Standards, and

Operating Procedures. The Commission shall notify any

non-complying Compacting State in writing of its noncompliance

with Commission Bylaws, Rules or Operating Procedures. If a

non-complying Compacting State fails to remedy its noncompliance

within the time specified in the notice of noncompliance, the

Compacting State shall be deemed to be in default as set forth in

Article XIV.

4. The Commissioner of any State in which an Insurer is

authorized to do business, or is conducting the business of

insurance, shall continue to exercise his or her authority to

oversee the market regulation of the activities of the Insurer in

accordance with the provisions of the State's law. The

Commissioner's enforcement of compliance with the Compact is

governed by the following provisions:

a. With respect to the Commissioner's market regulation of a

Product or Advertisement that is approved or certified to the

Commission, the content of the Product or Advertisement shall not

constitute a violation of the provisions, standards or

requirements of the Compact except upon a final order of the

Commission, issued at the request of a Commissioner after prior

notice to the Insurer and an opportunity for hearing before the

Commission.

b. Before a Commissioner may bring an action for violation of

any provision, standard or requirement of the Compact relating to

the content of an Advertisement not approved or certified to the

Commission, the Commission, or an authorized Commission officer

or employee, must authorize the action. However, authorization

pursuant to this paragraph does not require notice to the

Insurer, opportunity for hearing or disclosure of requests for

authorization or records of the Commission's action on such

requests.

ARTICLE IX. DISPUTE RESOLUTION

The Commission shall attempt, upon the request of a Member, to

resolve any disputes or other issues that are subject to this

Compact and which may arise between two or more Compacting

States, or between Compacting States and Non-compacting States,

and the Commission shall promulgate an Operating Procedure

providing for resolution of such disputes.

ARTICLE X. PRODUCT FILING AND APPROVAL

1. Insurers and Third-Party Filers seeking to have a Product

approved by the Commission shall file the Product with, and pay

applicable filing fees to, the Commission. Nothing in this Act

shall be construed to restrict or otherwise prevent an insurer

from filing its Product with the insurance department in any

State wherein the insurer is licensed to conduct the business of

insurance, and such filing shall be subject to the laws of the

States where filed.

2. The Commission shall establish appropriate filing and review

processes and procedures pursuant to Commission Rules and

Operating Procedures. Notwithstanding any provision herein to

the contrary, the Commission shall promulgate Rules to establish

conditions and procedures under which the Commission will provide

public access to Product filing information. In establishing

such Rules, the Commission shall consider the interests of the

public in having access to such information, as well as

protection of personal medical and financial information and

trade secrets, that may be contained in a Product filing or

supporting information.

3. Any Product approved by the Commission may be sold or

otherwise issued in those Compacting States for which the Insurer

is legally authorized to do business.

ARTICLE XI. REVIEW OF COMMISSION DECISIONS

REGARDING FILINGS

1. Not later than thirty (30) days after the Commission has

given notice of a disapproved Product or Advertisement filed with

the Commission, the Insurer or Third Party Filer whose filing was

disapproved may appeal the determination to a review panel

appointed by the Commission. The Commission shall promulgate

Rules to establish procedures for appointing such review panels

and provide for notice and hearing. An allegation that the

Commission, in disapproving a Product or Advertisement filed with

the Commission, acted arbitrarily, capriciously, or in a manner

that is an abuse of discretion or otherwise not in accordance

with the law, is subject to judicial review in accordance with

Article III, Section 4.

2. The Commission shall have authority to monitor, review and

reconsider Products and Advertisement subsequent to their filing

or approval upon a finding that the product does not meet the

relevant Uniform Standard. Where appropriate, the Commission may

withdraw or modify its approval after proper notice and hearing,

subject to the appeal process in Section 1 above.

ARTICLE XII. FINANCE

1. The Commission shall pay or provide for the payment of the

reasonable expenses of its establishment and organization. To

fund the cost of its initial operations, the Commission may

accept contributions and other forms of funding from the National

Association of Insurance Commissioners, Compacting States and

other sources. Contributions and other forms of funding from

other sources shall be of such a nature that the independence of

the Commission concerning the performance of its duties shall not

be compromised.

2. The Commission shall collect a filing fee from each Insurer

and Third Party Filer filing a product with the Commission to

cover the cost of the operations and activities of the Commission

and its staff in a total amount sufficient to cover the

Commission's annual budget.

3. The Commission's budget for a fiscal year shall not be

approved until it has been subject to notice and comment as set

forth in Article VII of this Compact.

4. The Commission shall be exempt from all taxation in and by

the Compacting States.

5. The Commission shall not pledge the credit of any Compacting

State, except by and with the appropriate legal authority of that

Compacting State.

6. The Commission shall keep complete and accurate accounts of

all its internal receipts, including grants and donations, and

disbursements of all funds under its control. The internal

financial accounts of the Commission shall be subject to the

accounting procedures established under its Bylaws. The

financial accounts and reports including the system of internal

controls and procedures of the Commission shall be audited

annually by an independent certified public accountant. Upon the

determination of the Commission, but no less frequently than

every three (3) years, the review of the independent auditor

shall include a management and performance audit of the

Commission. The Commission shall make an Annual Report to the

Governor and legislature of the Compacting States, which shall

include a report of the independent audit. The Commission's

internal accounts shall not be confidential and such materials

may be shared with the Commissioner of any Compacting State upon

request provided, however, that any work papers related to any

internal or independent audit and any information regarding the

privacy of individuals and insurers' proprietary information,

including trade secrets, shall remain confidential.

7. No Compacting State shall have any claim to or ownership of

any property held by or vested in the Commission or to any

Commission funds held pursuant to the provisions of this Compact.

ARTICLE XIII. COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

1. Any State is eligible to become a Compacting State.

2. The Compact shall become effective and binding upon

legislative enactment of the Compact into law by two Compacting

States; provided, the Commission shall become effective for

purposes of adopting Uniform Standards for, reviewing, and giving

approval or disapproval of, Products filed with the Commission

that satisfy applicable Uniform Standards only after twenty-six

(26) States are Compacting States or, alternatively, by States

representing greater than forty percent (40%) of the premium

volume for life insurance, annuity, disability income and

long-term care insurance products, based on records of the NAIC

for the prior year. Thereafter, it shall become effective and

binding as to any other Compacting State upon enactment of the

Compact into law by that State.

3. Amendments to the Compact may be proposed by the Commission

for enactment by the Compacting States. No amendment shall become

effective and binding upon the Commission and the Compacting

States unless and until all Compacting States enact the amendment

into law.

ARTICLE XIV. WITHDRAWAL, DEFAULT AND TERMINATION

1. Withdrawal

a. Once effective, the Compact shall continue in force and

remain binding upon each and every Compacting State; provided,

that a Compacting State may withdraw from the Compact

("Withdrawing State") by enacting a statute specifically

repealing the statute which enacted the Compact into law.

b. The effective date of withdrawal is the effective date of the

repealing statute. However, the withdrawal shall not apply to any

product filings approved or self-certified, or any Advertisement

of such products, on the date the repealing statute becomes

effective, except by mutual agreement of the Commission and the

Withdrawing State unless the approval is rescinded by the

Withdrawing State as provided in Paragraph e of this section.

c. The Commissioner of the Withdrawing State shall immediately

notify the Management Committee in writing upon the introduction

of legislation repealing this Compact in the Withdrawing State.

d. The Commission shall notify the other Compacting States of

the introduction of such legislation within ten (10) days after

its receipt of notice thereof.

e. The Withdrawing State is responsible for all obligations,

duties and liabilities incurred through the effective date of

withdrawal, including any obligations, the performance of which

extend beyond the effective date of withdrawal, except to the

extent those obligations may have been released or relinquished

by mutual agreement of the Commission and the Withdrawing State.

The Commission's approval of Products and Advertisement prior to

the effective date of withdrawal shall continue to be effective

and be given full force and effect in the Withdrawing State,

unless formally rescinded by the Withdrawing State in the same

manner as provided by the laws of the Withdrawing State for the

prospective disapproval of products or advertisement previously

approved under state law.

f. Reinstatement following withdrawal of any Compacting State

shall occur upon the effective date of the Withdrawing State

reenacting the Compact.

2. Default

a. If the Commission determines that any Compacting State has at

any time defaulted ("Defaulting State") in the performance of any

of its obligations or responsibilities under this Compact, the

Bylaws or duly promulgated Rules or Operating Procedures, then,

after notice and hearing as set forth in the Bylaws, all rights,

privileges and benefits conferred by this Compact on the

Defaulting State shall be suspended from the effective date of

default as fixed by the Commission. The grounds for default

include, but are not limited to, failure of a Compacting State to

perform its obligations or responsibilities, and any other

grounds designated in Commission Rules. The Commission shall

immediately notify the Defaulting State in writing of the

Defaulting State's suspension pending a cure of the default. The

Commission shall stipulate the conditions and the time period

within which the Defaulting State must cure its default. If the

Defaulting State fails to cure the default within the time period

specified by the Commission, the Defaulting State shall be

terminated from the Compact and all rights, privileges and

benefits conferred by this Compact shall be terminated from the

effective date of termination.

b. Product approvals by the Commission or product

self-certifications, or any Advertisement in connection with such

product, that are in force on the effective date of termination

shall remain in force in the Defaulting State in the same manner

as if the Defaulting State had withdrawn voluntarily pursuant to

Section 1 of this article.

c. Reinstatement following termination of any Compacting State

requires a reenactment of the Compact.

3. Dissolution of Compact

a. The Compact dissolves effective upon the date of the

withdrawal or default of the Compacting State which reduces

membership in the Compact to one Compacting State.

b. Upon the dissolution of this Compact, the Compact becomes

null and void and shall be of no further force or effect, and the

business and affairs of the Commission shall be wound up and any

surplus funds shall be distributed in accordance with the Bylaws.

ARTICLE XV. SEVERABILITY AND CONSTRUCTION

1. The provisions of this Compact shall be severable; and if any

phrase, clause, sentence or provision is deemed unenforceable,

the remaining provisions of the Compact shall be enforceable.

2. The provisions of this Compact shall be liberally construed

to effectuate its purposes.

ARTICLE XVI. BINDING EFFECT OF COMPACT AND OTHER LAWS

1. Other Laws

a. Nothing herein prevents the enforcement of any other law of a

Compacting State, except as provided in Paragraph b of this

section.

b. For any Product approved or certified to the Commission, the

Rules, Uniform Standards and any other requirements of the

Commission shall constitute the exclusive provisions applicable

to the content, approval and certification of such Products. For

Advertisement that is subject to the Commission's authority, any

Rule, Uniform Standard or other requirement of the Commission

which governs the content of the Advertisement shall constitute

the exclusive provision that a Commissioner may apply to the

content of the Advertisement. Notwithstanding the foregoing, no

action taken by the Commission shall abrogate or restrict: (i)

the access of any person to state courts; (ii) remedies available

under state law related to breach of contract, tort, or other

laws not specifically directed to the content of the Product;

(iii) state law relating to the construction of insurance

contracts; or (iv) the authority of the attorney general of the

state, including but not limited to maintaining any actions or

proceedings, as authorized by law.

c. All insurance products filed with individual States shall be

subject to the laws of those States.

2. Binding Effect of this Compact

a. All lawful actions of the Commission, including all Rules and

Operating Procedures promulgated by the Commission, are binding

upon the Compacting States.

b. All agreements between the Commission and the Compacting

States are binding in accordance with their terms.

c. Upon the request of a party to a conflict over the meaning or

interpretation of Commission actions, and upon a majority vote of

the Compacting States, the Commission may issue advisory opinions

regarding the meaning or interpretation in dispute.

d. In the event any provision of this Compact exceeds the

constitutional limits imposed on the legislature of any

Compacting State, the obligations, duties, powers or jurisdiction

sought to be conferred by that provision upon the Commission

shall be ineffective as to that Compacting State, and those

obligations, duties, powers or jurisdiction shall remain in the

Compacting State and shall be exercised by the agency thereof to

which those obligations, duties, powers or jurisdiction are

delegated by law in effect at the time this Compact becomes

effective.

Added by Acts 2005, 79th Leg., Ch.

1132, Sec. 1, eff. September 1, 2005.






TITLE 20. REGULATION OF OTHER OCCUPATIONS

CHAPTER 6001. FIRE EXTINGUISHER SERVICE AND INSTALLATION

INSURANCE CODE

TITLE 20. REGULATION OF OTHER OCCUPATIONS

CHAPTER 6001. FIRE EXTINGUISHER SERVICE AND INSTALLATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 6001.001. PURPOSE. The purpose of this chapter is to

safeguard lives and property by:

(1) regulating:

(A) the leasing, selling, installing, and servicing of portable

fire extinguishers; and

(B) the planning, certifying, installing, and servicing of fixed

fire extinguisher systems; and

(2) prohibiting portable fire extinguishers, fixed fire

extinguisher systems, or extinguisher equipment that is not

labeled or listed by a testing laboratory approved by the

department.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6001.002. DEFINITIONS. In this chapter:

(1) "Firm" means an individual, partnership, corporation, or

association.

(2) "Fixed fire extinguisher system" means an assembly of

piping, conduits, or containers that convey liquid, powder, or

gases to dispersal openings or devices protecting one or more

hazards by suppressing or extinguishing fires.

(3) "Hydrostatic testing" means pressure testing by hydrostatic

methods.

(4) "Insurance agent" means:

(A) an individual, firm, or corporation licensed under:

(i) Subchapter E, Chapter 981; or

(ii) Subchapter A, B, C, D, E, or G, Chapter 4051; or

(B) an individual authorized to represent an insurance fund or

pool created by a municipality, county, or other political

subdivision of this state under Chapter 791, Government Code.

(5) "Portable fire extinguisher" means any device that contains

liquid, powder, or gases for suppressing or extinguishing fires.

(6) "Registered firm" means a firm that holds a registration

certificate.

(7) "Service" and "servicing" mean servicing a portable fire

extinguisher or a fixed fire extinguisher system by inspecting,

charging, filling, maintaining, recharging, refilling, repairing,

or testing.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

SUBCHAPTER B. POWERS AND DUTIES OF COMMISSIONER,

DEPARTMENT, AND STATE FIRE MARSHAL

Sec. 6001.051. ADMINISTRATION OF CHAPTER. (a) The department

shall administer this chapter.

(b) The commissioner may issue rules the commissioner considers

necessary to administer this chapter through the state fire

marshal.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6001.052. ADOPTION OF RULES. (a) In adopting necessary

rules, the commissioner may use recognized standards, including

standards:

(1) published by the National Fire Protection Association;

(2) recognized by federal law or regulation;

(3) published by any nationally recognized standards-making

organization; or

(4) contained in the manufacturer's installation manuals.

(b) The commissioner shall adopt and administer rules determined

essentially necessary for the protection and preservation of life

and property regarding:

(1) registration of firms engaged in the business of:

(A) installing or servicing portable fire extinguishers or

planning, certifying, installing, or servicing fixed fire

extinguisher systems; or

(B) hydrostatic testing of fire extinguisher cylinders;

(2) the examination and licensing of individuals to:

(A) install or service portable fire extinguishers; and

(B) plan, certify, install, or service fixed fire extinguisher

systems; and

(3) requirements for:

(A) installing or servicing portable fire extinguishers; and

(B) planning, certifying, installing, or servicing fixed fire

extinguisher systems.

(c) The commissioner by rule shall prescribe requirements for

applications and qualifications for licenses, permits, and

certificates issued under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6001.053. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The commissioner may not adopt rules restricting

advertising or competitive bidding by the holder of a license,

permit, certificate, or approval issued under this chapter except

to prohibit false, misleading, or deceptive practices.

(b) In the commissioner's rules to prohibit false, misleading,

or deceptive practices, the commissioner may not include a rule

that:

(1) restricts the use of any medium for advertising;

(2) restricts the use of a license, permit, certificate, or

approval holder's personal appearance or voice in an

advertisement;

(3) relates to the size or duration of an advertisement by the

license, permit, certificate, or approval holder; or

(4) restricts the license, permit, certificate, or approval

holder's advertisement under a trade name.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6001.054. GENERAL POWERS AND DUTIES OF DEPARTMENT. (a)

The department shall evaluate the qualifications of a firm:

(1) applying for a registration certificate to engage in the

business of installing or servicing portable fire extinguishers

or planning, certifying, installing, or servicing fixed fire

extinguisher systems; or

(2) seeking approval as a testing laboratory.

(b) The department shall issue:

(1) registration certificates for firms that qualify under

commissioner rules to engage in the business of installing or

servicing portable fire extinguishers or planning, certifying,

installing, or servicing fixed fire extinguisher systems; and

(2) licenses, apprentice permits, and authorizations to perform

hydrostatic testing to firms or individuals that qualify.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6001.055. FEES. (a) The commissioner shall set the fee

for:

(1) an initial firm registration certificate in an amount not to

exceed $450;

(2) the renewal of a firm registration certificate in an amount

not to exceed $300 annually;

(3) an initial branch office registration certificate in an

amount not to exceed $100;

(4) the renewal of a branch office registration certificate in

an amount not to exceed $100 annually;

(5) an initial registration certificate to perform hydrostatic

testing of fire extinguishers manufactured in accordance with the

specifications and procedures of the United States Department of

Transportation in an amount not to exceed $250;

(6) the renewal of a registration certificate to perform

hydrostatic testing of fire extinguishers manufactured in

accordance with the specifications and procedures of the United

States Department of Transportation in an amount not to exceed

$150 annually;

(7) an initial employee license fee in an amount not to exceed

$70;

(8) the annual renewal of an employee license in an amount not

to exceed $50; and

(9) an apprentice permit in an amount not to exceed $30.

(b) Unless the examination or reexamination for an employee

license is administered by a testing service, the commissioner

shall set a nonrefundable fee for:

(1) the initial examination in an amount not to exceed $30; and

(2) each reexamination in an amount not to exceed $20.

(c) The commissioner shall set a fee in an amount not to exceed

$20 for:

(1) a duplicate registration certificate, license, or apprentice

permit issued under this chapter; or

(2) any request requiring changes to a registration certificate,

license, or permit.

(d) On a change of ownership of a registered firm, the

department shall issue a new registration certificate with a new

number for a fee set by the commissioner in an amount not to

exceed $450. On a change of ownership of a branch office, the

commissioner shall charge a fee in an amount not to exceed $100.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6001.056. DEPOSIT IN OPERATING ACCOUNT. All money

collected under this chapter, other than penalties and monetary

forfeitures, shall be paid to the department and deposited in the

state treasury to the credit of the Texas Department of

Insurance operating account for use in administering this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

SUBCHAPTER C. FIRE EXTINGUISHER ADVISORY COUNCIL

Sec. 6001.101. ADVISORY COUNCIL; APPOINTMENT. (a) The

commissioner may delegate the exercise of all or part of the

commissioner's functions, powers, and duties under this chapter,

other than the issuance of licenses, certificates, and permits,

to a fire extinguisher advisory council.

(b) The commissioner shall appoint the members of the advisory

council. The members of the council must:

(1) be experienced and knowledgeable in one or more of the

following:

(A) fire services;

(B) fire extinguisher manufacturing;

(C) fire insurance inspection or underwriting; or

(D) fire extinguisher servicing; or

(2) be members of a fire protection association or industrial

safety association.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6001.102. ADVISORY COUNCIL DUTIES. (a) The fire

extinguisher advisory council shall assist in the formulation

and review of rules adopted under this chapter.

(b) The advisory council shall periodically:

(1) review rules implementing this chapter; and

(2) recommend rule changes to the commissioner.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

SUBCHAPTER D. REGISTRATION, LICENSE, AND PERMIT REQUIREMENTS

Sec. 6001.151. FIRM REGISTRATION CERTIFICATE REQUIRED. Unless

the firm holds a registration certificate issued by the

department, a firm may not engage in the business of:

(1) installing or servicing portable fire extinguishers; or

(2) planning, certifying, installing, or servicing fixed fire

extinguisher systems.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6001.152. BRANCH OFFICE REGISTRATION CERTIFICATE REQUIRED.

(a) Each separate office location of a firm holding a

registration certificate, other than the location identified on

the firm's certificate, must have a branch office registration

certificate issued by the department.

(b) Before issuing a branch office registration certificate, the

department must determine that the branch office location is part

of a registered firm.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6001.153. HYDROSTATIC TESTING; REGISTRATION CERTIFICATE

REQUIRED. (a) A firm may not perform hydrostatic testing of

fire extinguishers manufactured in accordance with the

specifications and procedures of the United States Department of

Transportation unless the firm:

(1) complies with the procedures specified by that department

for compressed gas cylinders; and

(2) holds a registration certificate issued by the state fire

marshal authorizing hydrostatic testing.

(b) The license of an individual qualified to do work described

by Subsection (a) must indicate the authority of the individual

to perform that work.

(c) Hydrostatic testing of fire extinguishers that is not

performed under the specifications of the United States

Department of Transportation must be performed in the manner

recommended by the National Fire Protection Association.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6001.154. REQUIRED INSURANCE COVERAGE FOR REGISTRATION

CERTIFICATE. (a) The department may not issue a registration

certificate under this chapter unless the applicant files with

the department evidence of a general liability insurance policy

that includes products and completed operations coverage. The

policy must be conditioned to pay on behalf of the insured those

amounts that the insured becomes legally obligated to pay as

damages because of bodily injury and property damage caused by an

occurrence involving the insured or the insured's officer, agent,

or employee in the conduct of any activity that requires a

registration certificate or license under this chapter.

(b) Unless the commissioner, after notice and an opportunity for

a hearing, increases or decreases the limits, the limits of

insurance coverage required by Subsection (a) must be at least:

(1) $100,000 combined single limits for bodily injury and

property damage for each occurrence; and

(2) $300,000 aggregate for all occurrences for each policy year.

(c) The evidence of insurance required by this section must be

in the form of a certificate of insurance executed by an insurer

authorized to engage in the business of insurance in this state

and countersigned by an insurance agent licensed in this state.

A certificate of insurance for surplus lines coverage procured in

compliance with Chapter 981 through a surplus lines agent that is

licensed under Subchapter E, Chapter 981, and resident in this

state may be filed with the department as evidence of the

coverage required by this section.

(d) An insurance certificate executed and filed with the

department under this section remains in force until the insurer

has terminated future liability by the notice required by the

department.

(e) Failure to maintain the liability insurance required by this

section constitutes grounds for the denial, suspension, or

revocation, after notice and opportunity for hearing, of a

registration certificate issued under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6001.155. EMPLOYEE LICENSE REQUIRED. (a) Except as

provided by Section 6001.156, an individual, other than an

apprentice, must hold a license issued by the department before:

(1) installing or servicing portable fire extinguishers;

(2) installing, servicing, or certifying preengineered fixed

fire extinguisher systems; or

(3) planning, supervising, servicing, or certifying the

installation of fixed fire extinguisher systems other than

preengineered systems.

(b) An individual who holds a license to install or service

portable fire extinguishers or install and service fixed fire

extinguisher systems must be an employee or agent of a registered

firm.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6001.156. ACTIVITIES NOT REGULATED BY CHAPTER. (a) The

licensing provisions of this chapter do not apply to:

(1) the filling or charging of a portable fire extinguisher by

the manufacturer before initial sale of the fire extinguisher;

(2) the servicing by a firm of the firm's portable fire

extinguishers or fixed systems by the firm's personnel who are

specially trained for that servicing;

(3) the installation of portable fire extinguishers in a

building by the building owner, the owner's managing agent, or an

employee of the building owner or the owner's managing agent;

(4) the installation or servicing of water sprinkler systems

installed in compliance with the National Fire Protection

Association's Standards for the Installation of Sprinkler

Systems;

(5) a firm that is engaged in the retail or wholesale sale of

portable fire extinguishers that carry an approval label or

listing of a testing laboratory approved by the department, but

that is not engaged in the installation or servicing of those

extinguishers;

(6) a fire department that services portable fire extinguishers

as a public service without charge, if the members of the fire

department are trained in the proper servicing of the fire

extinguishers;

(7) a firm that is a party to a contract under which:

(A) the installation of portable fire extinguishers or a fixed

fire extinguisher system is performed under the direct

supervision of and certified by a firm appropriately registered

to install and certify portable extinguishers or fixed systems;

and

(B) the registered firm assumes full responsibility for the

installation; or

(8) an engineer licensed under Chapter 1001, Occupations Code,

while acting solely in the engineer's professional capacity.

(b) Except as provided by Subsection (a), only the holder of a

license or an apprentice permit issued under this chapter may:

(1) install or service portable fire extinguishers; or

(2) install and maintain fixed fire extinguisher systems.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6001.157. LICENSE EXAMINATION. (a) The state fire marshal

shall:

(1) establish the scope and type of an examination required by

this chapter; and

(2) examine each applicant for a license under this chapter.

(b) The state fire marshal may administer the examination or may

enter into an agreement with a testing service.

(c) If a testing service is used, the state fire marshal may

contract with the testing service regarding requirements for the

examination, including:

(1) examination development;

(2) scheduling;

(3) site arrangements;

(4) grading;

(5) reporting;

(6) analysis; or

(7) other administrative duties.

(d) The state fire marshal may require the testing service to:

(1) correspond directly with a license applicant regarding the

administration of the examination;

(2) collect a reasonable fee from an applicant for administering

the examination; or

(3) administer the examination at a specific location or time.

(e) The state fire marshal shall adopt rules as necessary to

implement examination requirements under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6001.158. EXAMINATION RESULTS. (a) Not later than the

30th day after the date on which a licensing examination is

administered under this chapter, the state fire marshal shall

send notice to each examinee of the results of the examination.

(b) If an examination is conducted, graded, or reviewed by a

testing service, the state fire marshal shall send notice to the

examinees of the results of the examination not later than the

14th day after the date on which the state fire marshal receives

the results from the testing service.

(c) If the notice of the examination results will be delayed for

more than 90 days after the examination date, the state fire

marshal, before the 90th day, shall send notice to the examinee

of the reason for the delay.

(d) The state fire marshal may require a testing service to

notify an examinee of the results of the examinee's examination

under Subsections (a) and (b).

(e) If requested in writing by an individual who fails the

licensing examination administered under this chapter, the state

fire marshal shall send to the individual an analysis of the

individual's performance on the examination.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6001.159. CONTINUING EDUCATION REQUIREMENTS. (a) The

commissioner may adopt procedures for certifying and may certify

continuing education programs for individuals licensed under this

chapter.

(b) Participation in the continuing education programs is

voluntary.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6001.160. RECIPROCAL LICENSE.The department may waive any

license requirement for an applicant who holds a license issued

by another state that has license requirements substantially

equivalent to the license requirements of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6001.161. APPRENTICE PERMIT REQUIRED. (a) An individual

may not install or service portable fire extinguishers or fixed

fire extinguisher systems as an apprentice unless the individual

holds an apprentice permit issued by the department.

(b) An apprentice may perform a service described by Subsection

(a) only under the direct supervision of an individual who holds

a license issued under this chapter and who works for the same

firm as the apprentice.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6001.162. NOT TRANSFERABLE. A registration certificate,

license, or permit issued under this chapter is not transferable.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

SUBCHAPTER E. RENEWAL OF REGISTRATION, LICENSE, OR PERMIT

Sec. 6001.201. RENEWAL REQUIRED; FEE. (a) A renewal of a

registration certificate or license issued under this chapter is

valid for a period of two years. The license or registration fee

for each year of the two-year period is payable on renewal.

(b) An apprentice permit expires on the first anniversary of the

date of issuance.

(c) The commissioner by rule may adopt a system under which

registration certificates, licenses, and permits expire on

various dates during the year. For the year in which an

expiration date of a registration certificate, license, or permit

is less than one year from its issuance or anniversary date, the

fee shall be prorated on a monthly basis so that each holder of a

registration certificate, license, or permit pays only that

portion of the renewal fee that is allocable to the number of

months during which the registration certificate, license, or

permit is valid. On each subsequent renewal, the total renewal

fee is payable.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6001.202. NOTICE OF EXPIRATION. At least 30 days before

the expiration date of a registration certificate or license, the

state fire marshal shall send written notice of the impending

expiration to the holder of the registration certificate or

license at the holder's last known address.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6001.203. RENEWAL PROCEDURES. (a) The holder of an

unexpired registration certificate or license may renew the

certificate or license by paying the required renewal fee to the

department before the expiration date of the certificate or

license.

(b) A firm or individual whose registration certificate or

license has been expired for 90 days or less may renew the

certificate or license by paying to the department:

(1) the required renewal fee; and

(2) a fee equal to one-half of the initial fee for the

certificate or license.

(c) A firm or individual whose registration certificate or

license has been expired for more than 90 days but less than two

years may renew the certificate or license by paying to the

department:

(1) all unpaid renewal fees; and

(2) a fee that is equal to the initial fee for the certificate

or license.

(d) A firm or individual whose registration certificate or

license has been expired for two years or longer may not renew

the certificate or license. The firm or individual may obtain a

new registration certificate or license by complying with the

requirements and procedures for obtaining an initial registration

certificate or license.

(e) This section may not be construed to prevent the department

from denying or refusing to renew a license under applicable law

or commissioner rules.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

SUBCHAPTER F. PROHIBITED PRACTICES

AND DISCIPLINARY PROCEDURES

Sec. 6001.251. PROHIBITED PRACTICES. (a) An individual or firm

may not:

(1) engage in the business of installing or servicing portable

fire extinguishers without holding a registration certificate;

(2) engage in the business of planning, certifying, installing,

or servicing fixed fire extinguisher systems without holding a

registration certificate;

(3) install, service, or certify the servicing of portable fire

extinguishers or plan, certify, service, or install fixed fire

extinguisher systems without holding a license;

(4) perform hydrostatic testing of fire extinguisher cylinders

manufactured in accordance with the specifications and

requirements of the United States Department of Transportation

without holding a hydrostatic testing registration certificate;

(5) obtain or attempt to obtain a registration certificate or

license by fraudulent representation;

(6) install or service portable fire extinguishers or plan,

certify, service, or install fixed fire extinguisher systems in

violation of this chapter or the rules adopted and administered

under this chapter;

(7) except as provided by Subsection (b), install, service, or

hydrostatically test a fire extinguisher that does not have the

proper identifying labels;

(8) sell, install, service, or recharge a carbon tetrachloride

fire extinguisher; or

(9) except as provided by Subsection (b), lease, sell, service,

or install a portable fire extinguisher, a fixed fire

extinguisher system, or extinguisher equipment unless it carries

an approval label or listing label issued by a testing laboratory

approved by the department.

(b) The commissioner by rule shall permit an individual or firm

to service a portable fire extinguisher regardless of whether the

extinguisher carries a label described by Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6001.252. DISCIPLINARY ACTIONS. (a) The state fire

marshal may suspend, revoke, or refuse to issue or renew a

registration certificate, license, or permit if, after notice and

hearing, the state fire marshal finds that the applicant,

registrant, license holder, or permit holder has engaged in acts

that:

(1) violate this chapter;

(2) violate rules or standards adopted under this chapter; or

(3) constitute misrepresentation made in connection with:

(A) the sale of products; or

(B) services rendered.

(b) Subject to Section 6001.253, the commissioner may suspend,

revoke, or refuse to issue or renew a certificate, license,

permit, or approval.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6001.253. DISCIPLINARY HEARING. (a) If the state fire

marshal proposes to suspend, revoke, or refuse to renew a

license, permit, certificate, or approval issued under this

chapter, the holder of the license, permit, certificate, or

approval is entitled to a hearing conducted by the State Office

of Administrative Hearings.

(b) Proceedings for a disciplinary action are governed by

Chapter 2001, Government Code.

(c) Rules of practice adopted by the commissioner applicable to

the proceedings for a disciplinary action may not conflict with

rules adopted by the State Office of Administrative Hearings.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6001.254. REAPPLICATION REQUIREMENTS. (a) An applicant or

holder of a registration certificate, license, or permit whose

certificate, license, or permit has been refused or revoked under

this chapter, other than for failure to pass a required written

examination, may not file another application for a registration

certificate, license, or permit before the first anniversary of

the effective date of the refusal or revocation.

(b) After the first anniversary of the effective date of the

refusal or revocation, the applicant may:

(1) reapply; and

(2) in a public hearing, show good cause why the issuance of the

registration certificate, license, or permit is not against the

public safety and welfare.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6001.255. REEXAMINATION AFTER REVOCATION. An individual

whose license to service portable fire extinguishers or to

install or service fixed fire extinguisher systems has been

revoked must retake and pass the required written examination

before a new license may be issued.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

SUBCHAPTER G. CRIMINAL PENALTY

Sec. 6001.301. CRIMINAL PENALTY. (a) A person commits an

offense if the person knowingly violates Section 6001.251(a).

(b) An offense under this section is a Class B misdemeanor.

(c) Venue for an offense under this section is in Travis County

or the county in which the offense is committed.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.



CHAPTER 6002. FIRE DETECTION AND ALARM DEVICE INSTALLATION

INSURANCE CODE

TITLE 20. REGULATION OF OTHER OCCUPATIONS

CHAPTER 6002. FIRE DETECTION AND ALARM DEVICE INSTALLATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 6002.001. PURPOSE. The purpose of this chapter is to

safeguard lives and property by:

(1) regulating the planning, certifying, leasing, selling,

servicing, installing, monitoring, and maintaining of fire

detection and fire alarm devices and systems; and

(2) except as provided by rules adopted under Section 6002.051

or 6002.052, prohibiting fire detection and fire alarm devices,

equipment, and systems not labeled or listed by a nationally

recognized testing laboratory.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6002.002. DEFINITIONS. Except as otherwise provided by

this chapter, in this chapter:

(1) "Fire alarm device" means any device capable, through

audible or visible means, of warning that fire or combustion has

occurred or is occurring.

(2) "Fire alarm planning superintendent" means a licensed

individual designated by a registered firm to:

(A) plan a fire alarm or detection system that conforms to

applicable adopted National Fire Protection Association standards

or other adopted standards; and

(B) certify that each fire alarm or detection system as planned

meets the standards as provided by law.

(3) "Fire alarm technician" means a licensed individual

designated by a registered firm to:

(A) inspect and certify that each fire alarm or detection system

as installed meets the standards provided by law; or

(B) perform or directly supervise the servicing or maintaining

of a previously installed fire alarm device or system and certify

that service or maintenance.

(4) "Fire detection device" means any arrangement of materials,

the sole function of which is to indicate the existence of fire,

smoke, or combustion in its incipient stages.

(5) "Individual" means a natural person, including an owner,

manager, officer, employee, occupant, or other individual.

(6) "Installation" means:

(A) the initial placement of equipment; or

(B) the extension, modification, or alteration of equipment

already in place.

(7) "Insurance agent" means:

(A) an individual, firm, or corporation licensed under:

(i) Subchapter E, Chapter 981; or

(ii) Subchapter A, B, C, D, E, or G, Chapter 4051; or

(B) an individual authorized to represent an insurance fund or

pool created by a municipality, county, or other political

subdivision of this state under Chapter 791, Government Code.

(8) "Maintenance" means the maintenance of a fire alarm device

or a fire detection device in a condition of repair that provides

performance as originally designed or intended.

(9) "Monitoring" means the receipt of fire alarm and supervisory

signals or communication of those signals to a fire service

communications center in this state or serving property in this

state.

(10) "Organization" means a corporation, a government or a

governmental subdivision or agency, a business trust, an estate,

a trust, a partnership, a firm or association, two or more

individuals with a joint or common interest, or any other legal

or commercial entity.

(11) "Registered firm" means an individual or organization that

holds a registration certificate.

(12) "Residential fire alarm superintendent" means a licensed

individual designated by a registered firm to:

(A) plan a residential single-family or two-family fire alarm or

detection system that conforms to applicable adopted National

Fire Protection Association standards or other adopted standards;

and

(B) certify that each fire alarm or detection system as planned

meets the standards as provided by law.

(12-a) "Residential fire alarm technician" means a licensed

individual who is designated by a registered firm to install,

service, inspect, and certify residential single-family or

two-family fire alarm or detection systems.

(13) "Sale" means the sale or offer for sale, lease, or rent of

any merchandise, equipment, or service at wholesale or retail, to

the public or any individual, for an agreed sum of money or other

consideration.

(14) "Service" or "servicing" means inspection, maintenance,

repair, or testing of a fire alarm device or a fire detection

device.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.018(a), eff. September 1, 2009.

Sec. 6002.003. EFFECT ON LOCAL REGULATION. (a) This chapter

and the rules adopted under this chapter have uniform force and

effect throughout this state. A municipality or county may not

enact an ordinance or rule inconsistent with this chapter or

rules adopted under this chapter. An inconsistent ordinance or

rule is void and has no effect.

(b) Notwithstanding Subsection (a), a municipality or county

may:

(1) mandate that a fire alarm or detection system be installed

in certain facilities, if the installation conforms to applicable

state law;

(2) require a better type of alarm or detection system or

otherwise safer condition than the minimum required by state law;

and

(3) require regular inspections by local officials of smoke

detectors in dwelling units, as that term is defined by Section

92.251, Property Code, and require the smoke detectors to be

operational at the time of inspection.

(c) A municipality, county, or other political subdivision of

this state may not require, as a condition of engaging in

business or performing any activity authorized under this

chapter, that a registered firm, a license holder, or an employee

of a license holder:

(1) obtain a registration, franchise, or license from the

political subdivision;

(2) pay any fee or franchise tax to the political subdivision;

or

(3) post a bond.

(d) Notwithstanding any other provision of this section or

Section 6002.155, a municipality or county may require a

registered firm to obtain a permit and pay a permit fee for the

installation of a fire alarm or fire detection device or system

and require that the installation of such a system be in

conformance with the building code or other construction

requirements of the municipality or county and state law.

(e) Notwithstanding Subsection (d), a municipality or county may

not impose qualification or financial responsibility requirements

other than proof of a registration certificate.

(f) A political subdivision may not require a registered firm, a

license holder, or an employee of a registered firm to maintain a

business location or residency within that political subdivision

to engage in a business or perform any activity authorized under

this chapter.

(g) A municipality or county may by ordinance require a

registered firm to make a telephone call to a monitored property

before the firm notifies the municipality or county of an alarm

signal received by the firm from a fire detection device.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.018(b), eff. September 1, 2009.

Sec. 6002.004. PROVISION OF CERTAIN SERVICES BY POLITICAL

SUBDIVISION. (a) In this section, "monitoring" means the

receipt of fire alarm or supervisory signals or retransmission or

communication of those signals to a fire service communications

center that is located in this state or serves property in this

state.

(b) Except as provided by Subsection (c), a political

subdivision may not offer alarm system sales, service,

installation, or monitoring unless the political subdivision has

been providing monitoring services within the boundaries of the

political subdivision as of September 1, 1999. Any fee charged

by the political subdivision under this subsection may not exceed

the cost of the monitoring.

(c) A political subdivision may:

(1) offer service, installation, or monitoring for property

owned by the political subdivision or another political

subdivision;

(2) allow for the response to an alarm or detection device by:

(A) a law enforcement agency or fire department; or

(B) a law enforcement officer or firefighter acting in an

official capacity; or

(3) offer monitoring to a financial institution, as defined by

Section 59.301, Finance Code, that requests, in writing, that the

political subdivision provide monitoring service to the financial

institution.

(d) Subsection (b) does not apply to a political subdivision:

(1) in a county with a population of less than 80,000; or

(2) in which monitoring is not otherwise provided or available.

(e) This section is not intended to require a political

subdivision to hold a license under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.018(c), eff. September 1, 2009.

SUBCHAPTER B. POWERS AND DUTIES OF COMMISSIONER, DEPARTMENT,

AND STATE FIRE MARSHAL

Sec. 6002.051. ADMINISTRATION OF CHAPTER; RULES. (a) The

department shall administer this chapter.

(b) The commissioner may adopt rules as necessary to administer

this chapter, including rules the commissioner considers

necessary to administer this chapter through the state fire

marshal.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6002.052. ADOPTION OF RULES; STANDARDS. (a) In adopting

necessary rules, the commissioner may use:

(1) recognized standards, such as, but not limited to:

(A) standards of the National Fire Protection Association;

(B) standards recognized by federal law or regulation; or

(C) standards published by a nationally recognized

standards-making organization;

(2) the National Electrical Code; or

(3) information provided by individual manufacturers.

(b) Under rules adopted under Section 6002.051, the department

may create specialized licenses or registration certificates for

an organization or individual engaged in the business of

planning, certifying, leasing, selling, servicing, installing,

monitoring, or maintaining fire alarm or fire detection devices

or systems. The rules must establish appropriate training and

qualification standards for each kind of license and certificate.

(c) The commissioner shall also adopt standards applicable to

fire alarm devices, equipment, or systems regulated under this

chapter. In adopting standards under this subsection, the

commissioner may allow the operation of a fire alarm monitoring

station that relies on fire alarm devices or equipment approved

or listed by a nationally recognized testing laboratory without

regard to whether the monitoring station is approved or listed by

a nationally recognized testing laboratory if the operator of the

station demonstrates that the station operating standards are

substantially equivalent to those required to be approved or

listed.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6002.053. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The commissioner may not adopt rules restricting

advertising or competitive bidding by the holder of a license or

registration certificate issued under this chapter except to

prohibit false, misleading, or deceptive practices.

(b) In the commissioner's rules to prohibit false, misleading,

or deceptive practices, the commissioner may not include a rule

that:

(1) restricts the use of any medium for advertising;

(2) restricts the use of a license or registration certificate

holder's personal appearance or voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

license or registration certificate holder; or

(4) restricts the license or registration certificate holder's

advertisement under a trade name.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6002.0531. RULES REQUIRING FINANCIAL RESPONSIBILITY. The

commissioner may not adopt a rule to administer this chapter that

requires a person who holds a license under this chapter to

obtain additional certification that imposes a financial

responsibility on the license holder.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.018(i), eff. September 1, 2009.

Sec. 6002.054. FEES. (a) The commissioner shall set the fee

for:

(1) an initial registration certificate in an amount not to

exceed $500;

(2) the renewal of a registration certificate for each year in

an amount not to exceed $500;

(3) the renewal of a registration certificate for an individual

or organization engaged in the business of planning, certifying,

leasing, selling, servicing, installing, monitoring, or

maintaining exclusively single station devices in an amount not

to exceed $250 annually;

(4) an initial branch office registration certificate in an

amount not to exceed $150;

(5) the renewal of a branch office registration certificate for

each year in an amount not to exceed $150;

(6) an initial or renewal training school approval in an amount

not to exceed $500 annually;

(7) an initial or renewal of a training school instructor

approval in an amount not to exceed $50 annually;

(8) an initial license in an amount not to exceed $120, except

as provided by Subdivision (10);

(9) the renewal of a license for each year in an amount not to

exceed $100, except as provided by Subdivision (10); and

(10) an initial license fee, in an amount not to exceed $50, and

an annual renewal fee, in an amount not to exceed $50, for a

residential fire alarm technician license.

(b) Unless the examination or reexamination for a license is

administered by a testing service, the commissioner shall set a

nonrefundable fee for:

(1) the initial examination in an amount not to exceed $30; and

(2) each reexamination in an amount not to exceed $20.

(c) The commissioner shall set a fee in an amount not to exceed

$20 for:

(1) a duplicate registration certificate or license issued under

this chapter; and

(2) any request requiring changes to a registration certificate

or license.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.018(d), eff. September 1, 2009.

Sec. 6002.055. DEPOSIT IN OPERATING ACCOUNT. The fees collected

under this chapter shall be deposited in the state treasury to

the credit of the Texas Department of Insurance operating

account.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6002.056. DEPARTMENT RECORDS. Records maintained by the

department under this chapter on the home address, home telephone

number, driver's license number, or social security number of an

applicant or a license or registration holder are confidential

and are not subject to mandatory disclosure under Chapter 552,

Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.018(j), eff. September 1, 2009.

SUBCHAPTER C. FIRE DETECTION AND ALARM DEVICES ADVISORY COUNCIL

Sec. 6002.101. ADVISORY COUNCIL; APPOINTMENT. The commissioner

shall appoint an advisory council consisting of seven individuals

as follows:

(1) three individuals who are employed by a registered firm in

the fire protection industry and who have at least three years'

experience in the sale, installation, maintenance, or manufacture

of fire alarm or fire detection devices;

(2) two individuals who:

(A) are experienced in the engineering of fire prevention

services; or

(B) are members of a fire protection association;

(3) one individual who is an experienced fire prevention officer

employed by a municipality or county; and

(4) one individual who:

(A) is employed by a registered firm; and

(B) has at least three years' experience in the operation of a

central fire alarm monitoring station.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6002.102. ADVISORY COUNCIL DUTIES. The advisory council

shall periodically:

(1) review rules implementing this chapter; and

(2) recommend rule changes to the commissioner.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

SUBCHAPTER D. REGISTRATION, LICENSE, AND APPROVAL REQUIREMENTS

Sec. 6002.151. FIRM REGISTRATION CERTIFICATE REQUIRED; LIMITED

CERTIFICATE. (a) An individual or organization may not engage

in the business of planning, certifying, leasing, selling,

installing, servicing, monitoring, or maintaining fire alarm or

fire detection devices or systems unless the individual or

organization holds a registration certificate issued by the

department.

(b) The department may issue a limited registration certificate

to an individual or organization whose business is restricted to

monitoring.

(c) Applications for registration certificates and

qualifications for those certificates are subject to rules

adopted by the commissioner.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6002.152. BRANCH OFFICE REGISTRATION CERTIFICATE REQUIRED.

(a) Except as provided by Subsection (c), each separate office

location of a registered firm, other than the location identified

on the firm's registration certificate, must have a branch office

registration certificate issued by the department.

(b) Before issuing a branch office registration certificate, the

department must determine that the branch office location is part

of a registered firm.

(c) A registered firm that is engaged in the business of

planning, certifying, leasing, selling, servicing, installing,

monitoring, or maintaining exclusively single station devices is

not required to apply for or obtain a branch office registration

certificate for a separate office or location of the firm.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6002.153. REQUIRED INSURANCE COVERAGE FOR REGISTRATION

CERTIFICATE. (a) The department may not issue a registration

certificate under this chapter unless the applicant files with

the department evidence of a general liability insurance policy

that includes products and completed operations coverage. The

policy must be conditioned to pay on behalf of the insured those

amounts that the insured becomes legally obligated to pay as

damages because of bodily injury and property damage caused by an

occurrence involving the insured or the insured's officer, agent,

or employee in the conduct of any business that requires a

registration certificate or license under this chapter.

(b) Unless the commissioner increases or decreases the limits

under rules adopted under Section 6002.051(b), the limits of

insurance coverage required by Subsection (a) must be at least:

(1) $100,000 combined single limits for bodily injury and

property damage for each occurrence; and

(2) $300,000 aggregate for all occurrences for each policy year.

(c) The evidence of insurance required by this section must be

in the form of a certificate of insurance executed by an insurer

authorized to engage in the business of insurance in this state

and countersigned by an insurance agent licensed in this state.

A certificate of insurance for surplus lines coverage procured in

compliance with Chapter 981 through a surplus lines agent that is

licensed under Subchapter E, Chapter 981, and resident in this

state may be filed with the department as evidence of the

coverage required by this section.

(d) An insurance certificate executed and filed with the

department under this section remains in force until the insurer

has terminated future liability by the notice required by the

department.

(e) Failure to maintain the liability insurance required by this

section constitutes grounds for the denial, suspension, or

revocation, after notice and opportunity for hearing, of a

registration certificate issued under this chapter.

(f) For an individual or organization licensed to install or

service burglar alarms under Chapter 1702, Occupations Code,

compliance with the insurance requirements of that chapter

constitutes compliance with the insurance requirements of this

section if the insurance held by the individual or organization

complies with the requirements of this section in amounts and

types of coverage.

(g) This section does not affect the rights of the insured to

negotiate or contract for limitations of liability with a third

party, including a customer of the insured.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6002.154. FIRE ALARM TECHNICIAN, RESIDENTIAL FIRE ALARM

SUPERINTENDENT, AND FIRE ALARM PLANNING SUPERINTENDENT. (a)

Each registered firm, including a firm engaged in the business of

planning, certifying, leasing, selling, servicing, installing,

monitoring, or maintaining exclusively single station devices,

must employ at least one employee who is a fire alarm technician,

residential fire alarm superintendent, or fire alarm planning

superintendent.

(b) A fire alarm technician, residential fire alarm technician,

residential fire alarm superintendent, or fire alarm planning

superintendent must hold a license issued by the department,

conditioned on the successful completion of a written license

examination.

(c) To engage in the activity for which the license is granted,

an individual licensed under this chapter must be an employee or

agent of an individual or entity that holds a registration

certificate.

(d) A fire alarm technician may perform or supervise monitoring.

A fire alarm planning superintendent may act as a fire alarm

technician or a residential fire alarm superintendent. A

residential fire alarm superintendent may act as a fire alarm

technician.

(d-1) A residential fire alarm technician may only provide

direct on-site supervision to an employee of a registered firm

for work performed under this chapter in a single-family or

two-family dwelling.

(d-2) An applicant for a residential fire alarm technician

license must provide with the required license application

evidence of the applicant's successful completion of the required

instruction from a training school approved by the state fire

marshal in accordance with Section 6002.158.

(e) Applications for licenses and qualifications for those

licenses are subject to rules adopted by the commissioner.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.018(e), eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.018(g), eff. September 1, 2009.

Sec. 6002.155. ACTIVITIES NOT REGULATED BY CHAPTER. The

licensing provisions of this chapter do not apply to:

(1) an individual or organization in the business of building

construction that installs electrical wiring and devices that may

include, in part, the installation of a fire alarm or detection

system if:

(A) the individual or organization is a party to a contract that

provides that:

(i) the installation will be performed under the direct

supervision of and certified by a licensed employee or agent of a

firm registered to install and certify such an alarm or detection

device; and

(ii) the registered firm assumes full responsibility for the

installation of the alarm or detection device; and

(B) the individual or organization does not plan, certify,

lease, sell, service, or maintain fire alarms or detection

devices or systems;

(2) an individual or organization that:

(A) owns and installs a fire detection or fire alarm device on

the individual's or organization's own property; or

(B) if the individual or organization does not charge for the

device or its installation, installs the device for the

protection of the individual's or organization's personal

property located on another's property and does not install the

device as a normal business practice on the property of another;

(3) an individual who holds a license or other authority issued

by a municipality to practice as an electrician and who installs

fire or smoke detection and alarm devices only in a single family

or multifamily residence if:

(A) the devices installed are:

(i) single station detectors; or

(ii) multiple station detectors capable of being connected in a

manner that actuation of one detector causes all integral or

separate alarms to operate if the detectors are not connected to

a control panel or to an outside alarm, do not transmit a signal

off the premises, and do not use more than 120 volts; and

(B) all installations comply with the adopted edition of

National Fire Protection Association Standard No. 72;

(4) an individual or organization that:

(A) sells fire detection or fire alarm devices exclusively

over-the-counter or by mail order; and

(B) does not plan, certify, install, service, or maintain the

devices;

(5) a law enforcement agency or fire department or a law

enforcement officer or firefighter acting in an official capacity

that responds to a fire alarm or detection device;

(6) an engineer licensed under Chapter 1001, Occupations Code,

acting solely in the engineer's professional capacity;

(7) an individual or organization that provides and installs at

no charge to the property owners or residents a battery-powered

smoke detector in a single-family or two-family residence if:

(A) the smoke detector bears a label of listing or approval by a

testing laboratory approved by the department;

(B) the installation complies with the adopted edition of

National Fire Protection Association Standard No. 72;

(C) the installers are knowledgeable in fire protection and the

proper use of smoke detectors; and

(D) the detector is a single station installation and not a part

of or connected to any other detection device or system;

(8) an employee of a registered firm who is under the direct

on-site supervision of a license holder;

(9) a building owner, the owner's managing agent, or an employee

of the owner or agent who installs battery-operated single

station smoke detectors or monitor fire alarm or fire detection

devices or systems in the owner's building, and in which the

monitoring:

(A) is performed at the owner's property at no charge to the

occupants of the building;

(B) complies with applicable standards of the National Fire

Protection Association as may be adopted by rule under this

chapter; and

(C) uses equipment approved by a testing laboratory approved by

the department for fire alarm monitoring;

(10) an individual employed by a registered firm that sells and

installs a smoke or heat detector in a single-family or

two-family residence if:

(A) the detector bears a label of listing or approval by a

testing laboratory approved by the department;

(B) the installation complies with the adopted edition of

National Fire Protection Association Standard No. 72;

(C) the installers are knowledgeable in fire protection and the

proper use and placement of detectors; and

(D) the detector is a single station installation and not a part

of or connected to any other detection device or system; or

(11) an individual or organization licensed to install or

service burglar alarms under Chapter 1702, Occupations Code, that

provides and installs in a single-family or two-family residence

a combination keypad that includes a panic button to initiate a

fire alarm signal if the fire alarm signal:

(A) is monitored by a fire alarm firm registered under this

chapter; and

(B) is not initiated by a fire or smoke detection device.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.018(f), eff. September 1, 2009.

Sec. 6002.156. LICENSE EXAMINATION. (a) The state fire marshal

shall establish the scope and type of an examination required by

this chapter. The examination must cover this chapter and

commissioner rules and include specific testing of all license

categories.

(b) The state fire marshal may administer the examination or may

enter into an agreement with a testing service.

(c) If a testing service is used, the state fire marshal may

contract with the testing service regarding requirements for the

examination, including:

(1) examination development;

(2) scheduling;

(3) site arrangements;

(4) grading;

(5) reporting;

(6) analysis; or

(7) other administrative duties.

(d) The state fire marshal may require the testing service to:

(1) correspond directly with an applicant regarding the

administration of the examination;

(2) collect a reasonable fee from an applicant for administering

the examination; or

(3) administer the examination at a specific location or time.

(e) Approval for a testing service is valid for one year.

(f) The state fire marshal shall adopt rules as necessary to

implement examination requirements under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6002.157. EXAMINATION RESULTS. (a) Not later than the

30th day after the date on which an examination is administered

under this chapter, the state fire marshal shall send notice to

each examinee of the results of the examination.

(b) If an examination is conducted, graded, or reviewed by a

testing service, the state fire marshal shall send notice to each

examinee of the results of the examination within two weeks after

the date on which the state fire marshal receives the results

from the testing service.

(c) If the notice of the examination results will be delayed for

more than 90 days after the examination date, the state fire

marshal shall send notice to the examinee of the reason for the

delay before the 90th day.

(d) The state fire marshal may require a testing service to

notify an examinee of the results of the examinee's examination

under this section.

(e) If requested in writing by an individual who fails the

examination administered under this chapter, the state fire

marshal shall send to the individual an analysis of the

individual's performance on the examination.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6002.158. TRAINING SCHOOLS AND INSTRUCTORS; APPROVAL. (a)

An applicant for approval as a training school must submit an

application to the state fire marshal, accompanied by the

applicant's complete course or testing curriculum. A registered

firm, or an affiliate of a registered firm, is not eligible for

approval as a training school.

(b) The state fire marshal shall review the materials submitted

for course approval and shall approve or deny approval in a

letter provided not later than the 60th day after the date of

receipt of the application. A denial of approval must disclose

specific reasons for the denial. An applicant whose approval is

denied may reapply at any time.

(c) Training school instructors must be approved by the state

fire marshal. To be eligible for approval, an instructor must

hold a fire alarm planning superintendent license and have at

least three years of experience in fire alarm installation,

service, or monitoring.

(d) Approval for a training school or instructor is valid for

one year.

(e) The curriculum for a residential fire alarm technician

course must consist of at least eight hours of instruction on

installing, servicing, and maintaining single-family and

two-family residential fire alarm systems as defined by National

Fire Protection Standard No. 72.

(f) After approval, each training school must annually conduct,

within 125 miles of each county with a population greater than

500,000, at least two classes that are open to the public.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.018(h), eff. September 1, 2009.

Sec. 6002.159. CONTINUING EDUCATION PROGRAMS. (a) The

commissioner may adopt procedures for certifying and may certify

continuing education programs.

(b) Participation in the continuing education programs is

voluntary.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6002.160. RECIPROCAL LICENSE. The department may waive any

license requirement for an applicant who holds a license issued

by another state that has license requirements substantially

equivalent to the license requirements of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6002.161. NOT TRANSFERABLE. A registration certificate or

license issued under this chapter is not transferable.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

SUBCHAPTER E. RENEWAL OF REGISTRATION CERTIFICATE OR LICENSE

Sec. 6002.201. RENEWAL REQUIRED; FEE. (a) A renewal of a

registration certificate or license issued under this chapter is

valid for a period of two years. The license or registration

renewal fee for each year of the two-year period is payable on

renewal.

(b) The commissioner by rule may adopt a system under which

registration certificates and licenses expire on various dates

during the year. For the year in which an expiration date of a

registration certificate or license is less than one year from

its issuance or anniversary date, the fee shall be prorated on a

monthly basis so that each holder of a registration certificate

or license pays only that portion of the renewal fee that is

allocable to the number of months during which the registration

certificate or license is valid. The total renewal fee is

payable on renewal on the new expiration date.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6002.202. NOTICE OF EXPIRATION. At least 30 days before

the expiration date of a registration certificate or license, the

state fire marshal shall send written notice of the impending

expiration to the holder of the registration certificate or

license at the holder's last known address.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6002.203. RENEWAL PROCEDURES. (a) The holder of an

unexpired registration certificate or license may renew the

certificate or license by paying the required renewal fee to the

department before the expiration date of the certificate or

license.

(b) An individual or organization whose registration certificate

or license has been expired for 90 days or less may renew the

certificate or license by paying to the department:

(1) the required renewal fee; and

(2) a fee that does not exceed one-fourth of the initial fee for

the certificate or license.

(c) An individual or organization whose registration certificate

or license has been expired for more than 90 days but less than

two years may renew the certificate or license by paying to the

department:

(1) all unpaid renewal fees; and

(2) a fee that does not exceed the initial fee for the

certificate or license.

(d) An individual or organization whose registration certificate

or license has been expired for two years or longer may not renew

the certificate or license. The individual or organization may

obtain a new registration certificate or license by complying

with the requirements and procedures for obtaining an initial

registration certificate or license.

(e) This section may not be construed to prevent the department

from denying or refusing to renew a license under applicable law

or commissioner rules.

(f) A license or registration certificate issued under this

chapter expires at midnight on the date printed on the license or

certificate. A renewal application and fee for the license or

registration certificate must be postmarked on or before the

expiration date to be accepted as timely.

(g) If a renewal application is not complete but there has been

no lapse in the required insurance, the applicant is entitled to

30 days from the date that the applicant is notified by the

department of the deficiencies in the renewal application to

comply with any additional requirement. If an applicant fails to

respond and correct all deficiencies in the renewal application

within the 30-day period, the department may charge a late fee.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6002.204. RENEWAL OF CERTAIN LICENSES. A license holder

with an unexpired license who is not employed by a registered

firm at the time of the license renewal may renew that license,

but the license holder may not engage in any activity for which

the license was granted until the license holder is employed by a

registered firm.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

SUBCHAPTER F. SELLING OR LEASING OF FIRE ALARM

OR FIRE DETECTION DEVICES

Sec. 6002.251. REQUIRED LABEL; EXCEPTIONS. (a) Except as

provided by Subsections (b) and (c), a detection or alarm device,

alarm system, or item of monitoring equipment, a purpose of which

is to detect or give alarm of fire, may not be sold, offered for

sale, leased, installed, or used to monitor property in this

state unless the device, system, or item of equipment carries a

label of approval or listing of a testing laboratory approved by

the department.

(b) Except as provided by Subsection (c), a detection or alarm

device, alarm system, or item of monitoring equipment in a

one-family or two-family residence, a purpose of which is to

detect or give alarm of fire, may not be sold, offered for sale,

leased, installed, or used to monitor property in this state

after April 14, 1989, unless the device, system, or equipment

carries a label of approval or listing of a testing laboratory

approved by the department.

(c) Subsections (a) and (b) do not prohibit the continued use or

monitoring of equipment in place if the equipment:

(1) complied with the law applicable on the date of the

equipment's original placement; and

(2) has not been extended, modified, or altered.

(d) Fire alarm devices that are not required by this chapter or

rules adopted under this chapter and that do not impair the

operation of fire alarm or fire detection devices required by

this chapter or the rules adopted under this chapter are exempt

from the label and listing requirements described by Subsections

(a) and (b) if the devices are approved by the local authority

with jurisdiction.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6002.252. REQUIRED PURCHASE AND INSTALLATION INFORMATION.

A fire detection or fire alarm device may not be sold or

installed in this state unless the device is accompanied by

printed information that:

(1) is supplied to the owner by the supplier or installing

contractor; and

(2) concerns:

(A) instructions describing the installation, operation,

testing, and proper maintenance of the device;

(B) information to aid in establishing an emergency evacuation

plan for the protected premises;

(C) the telephone number and location, including notification

procedures, of the nearest fire department; and

(D) information that will aid in reducing the number of false

alarms.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.018(k), eff. September 1, 2009.

Sec. 6002.253. TRAINING AND SUPERVISION OF CERTAIN EXEMPT

EMPLOYEES. Each registered firm that employs an individual who

is exempt from the licensing requirements of this chapter under

Section 6002.155(10) shall appropriately train and supervise the

individual to ensure that:

(1) each installation complies with the adopted provisions of

National Fire Protection Association Standard No. 72 or other

adopted standards;

(2) each smoke or heat detector installed or sold carries a

label or listing of approval by a testing laboratory approved by

the department; and

(3) the individual is knowledgeable in fire protection and the

proper use and placement of detectors.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 14.018(l), eff. September 1, 2009.

SUBCHAPTER G. PROHIBITED PRACTICES AND DISCIPLINARY PROCEDURES

Sec. 6002.301. PROHIBITED PRACTICES. An individual or

organization may not:

(1) plan, certify, lease, sell, service, install, monitor, or

maintain a fire alarm or fire detection device or system without

a license or registration certificate;

(2) obtain or attempt to obtain a registration certificate or

license by fraudulent representation; or

(3) plan, certify, lease, sell, service, install, monitor, or

maintain a fire alarm or fire detection device or system in

violation of this chapter or the rules adopted under this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6002.302. DISCIPLINARY ACTIONS. (a) The state fire

marshal may suspend, revoke, or refuse to issue or renew a

registration certificate or license if, after notice and hearing,

the state fire marshal finds that the applicant, registrant, or

license holder has engaged in acts that:

(1) violate this chapter;

(2) violate rules or standards adopted under this chapter; or

(3) constitute misrepresentation made in connection with the

sale of products or services rendered.

(b) An original or renewal registration certificate, license, or

testing laboratory approval may be denied, suspended, or revoked,

if after notice and public hearing the commissioner, through the

state fire marshal, determines from the evidence presented at the

hearing that this chapter or a rule adopted under this chapter

has been violated.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6002.303. DISCIPLINARY HEARING. (a) If the state fire

marshal proposes to suspend, revoke, or refuse to renew a license

or registration certificate issued under this chapter, the holder

of the license or certificate is entitled to a hearing conducted

by the State Office of Administrative Hearings.

(b) Proceedings for a disciplinary action are governed by

Chapter 2001, Government Code.

(c) Rules of practice adopted by the commissioner applicable to

the proceedings for a disciplinary action may not conflict with

rules adopted by the State Office of Administrative Hearings.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6002.304. REAPPLICATION REQUIREMENTS. (a) A holder of a

registration certificate, license, or testing laboratory approval

that has been revoked under this chapter may not file another

application for a registration certificate, license, or approval

before the first anniversary of the effective date of the

revocation.

(b) An individual or organization reapplying under this section

must request a public hearing to show cause why the issuance of a

new registration certificate, license, or approval should not be

denied.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

SUBCHAPTER H. CRIMINAL PENALTY

Sec. 6002.351. CRIMINAL PENALTY. (a) An individual or

organization commits an offense if the individual or organization

violates Section 6002.151, 6002.152, or 6002.154.

(b) An offense under this section is a Class B misdemeanor.

(c) Venue for an offense under this section is in Travis County

or the county in which the offense is committed.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.



CHAPTER 6003. FIRE PROTECTION SPRINKLER SYSTEM SERVICE AND INSTALLATION

INSURANCE CODE

TITLE 20. REGULATION OF OTHER OCCUPATIONS

CHAPTER 6003. FIRE PROTECTION SPRINKLER SYSTEM SERVICE AND

INSTALLATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 6003.001. DEFINITIONS. In this chapter:

(1) "Fire protection sprinkler system" means an assembly of

underground or overhead piping or conduits that conveys water

with or without other agents to dispersal openings or devices to:

(A) extinguish, control, or contain fire; and

(B) provide protection from exposure to fire or the products of

combustion.

(2) "Fire protection sprinkler system contractor" means an

individual or organization that offers to undertake, represents

itself as being able to undertake, or undertakes the plan, sale,

installation, maintenance, or servicing of:

(A) a fire protection sprinkler system; or

(B) any part of a fire protection sprinkler system.

(3) "Individual" means a natural person, including an owner,

manager, officer, employee, or occupant.

(4) "Installation" means:

(A) the initial placement of equipment; or

(B) the extension, modification, or alteration of equipment

after initial placement.

(5) "Insurance agent" means:

(A) an individual, firm, or corporation licensed under:

(i) Subchapter E, Chapter 981; or

(ii) Subchapter A, B, C, D, E, or G, Chapter 4051; or

(B) an individual authorized to represent an insurance fund or

pool created by a municipality, county, or other political

subdivision of this state under Chapter 791, Government Code.

(6) "License" means the document issued to a responsible

managing employee authorizing the employee to engage in the fire

protection sprinkler system business in this state.

(7) "Maintenance" means the maintenance of a fire protection

sprinkler system or any part of a fire protection sprinkler

system in the condition of repair that provides performance as

originally planned.

(8) "Organization" means a corporation, a partnership or other

business association, a governmental entity, or any other legal

or commercial entity.

(9) "Registration certificate" means the document issued to a

fire protection sprinkler system contractor authorizing the

contractor to engage in business in this state.

(10) "Responsible managing employee" means an individual

designated by a company that plans, sells, installs, maintains,

or services fire protection sprinkler systems to ensure that each

fire protection sprinkler system, as installed, maintained, or

serviced, meets the standards for the system as provided by law.

(11) "Service" means maintenance, repair, or testing.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6003.002. APPLICABILITY OF CHAPTER. (a) This chapter does

not apply to:

(1) an employee of the United States, this state, or any

political subdivision of this state who acts as a fire protection

sprinkler system contractor for the employing governmental

entity;

(2) the plan, sale, installation, maintenance, or servicing of a

fire protection sprinkler system in any property owned by the

United States or this state;

(3) an individual or organization acting under court order as

authorization;

(4) an individual or organization that sells or supplies

products or materials to a registered fire protection sprinkler

system contractor;

(5) an installation, maintenance, or service project for which

the total contract price for labor, materials, and all other

services is less than $100, if:

(A) the project is not a part of a complete or more costly

project, whether the complete project is to be undertaken by one

or more fire protection sprinkler system contractors; or

(B) the project is not divided into contracts of less than $100

for the purpose of evading this chapter;

(6) an engineer licensed under Chapter 1001, Occupations Code,

acting solely in the engineer's professional capacity;

(7) a regular employee of a registered fire protection sprinkler

system contractor; or

(8) an owner or lessee of property that:

(A) installs a fire protection sprinkler system on the owned or

leased property for the owner's or lessee's own use or for family

members' use; and

(B) does not offer the property for sale or lease before the

first anniversary of the date of installation of the fire

protection sprinkler system.

(b) This chapter does not authorize an individual or

organization to practice professional engineering other than in

compliance with Chapter 1001, Occupations Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6003.003. EFFECT ON LOCAL REGULATION. (a) This chapter

and the rules adopted under this chapter have uniform force and

effect throughout this state. A municipality or county may not

enact an order, ordinance, or rule requiring a fire protection

sprinkler system contractor to obtain a registration certificate

from the municipality or county. A municipality or county may

not impose on a fire protection sprinkler system contractor

qualification or financial responsibility requirements other than

proof of a registration certificate.

(b) Notwithstanding any other provision of this chapter, a

municipality or county may require a fire protection sprinkler

system contractor to obtain a permit and pay a permit fee for the

installation of a fire protection sprinkler system and require

the installation of a fire protection sprinkler system to conform

to the building code or other construction requirements of the

municipality or county.

(c) A municipal or county order, ordinance, or rule in effect on

September 1, 1983, is not invalidated because of any provision of

this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

SUBCHAPTER B. POWERS AND DUTIES OF COMMISSIONER,

DEPARTMENT, AND STATE FIRE MARSHAL

Sec. 6003.051. ADMINISTRATION OF CHAPTER. (a) The department

shall administer this chapter.

(b) The commissioner may issue rules necessary to administer

this chapter through the state fire marshal.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6003.052. ADOPTION OF RULES. (a) In adopting necessary

rules, the commissioner may use recognized standards, including

standards:

(1) adopted by federal law or regulation;

(2) published by a nationally recognized standards-making

organization; or

(3) developed by individual manufacturers.

(b) Under rules adopted under Section 6003.051(b), the

department may create a specialized licensing or registration

program for fire protection sprinkler system contractors.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6003.053. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The commissioner may not adopt rules restricting

advertising or competitive bidding by the holder of a license or

registration certificate issued under this chapter except to

prohibit false, misleading, or deceptive practices.

(b) In the commissioner's rules to prohibit false, misleading,

or deceptive practices, the commissioner may not include a rule

that:

(1) restricts the use of any medium for advertising;

(2) restricts the use of a license or registration certificate

holder's personal appearance or voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

license or registration certificate holder; or

(4) restricts the license or registration certificate holder's

advertisement under a trade name.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6003.054. GENERAL POWERS AND DUTIES OF COMMISSIONER, STATE

FIRE MARSHAL, AND DEPARTMENT. (a) The commissioner may delegate

authority to exercise all or part of the commissioner's

functions, powers, and duties under this chapter, including the

issuance of licenses and registration certificates, to the state

fire marshal. The state fire marshal shall implement the rules

adopted by the commissioner for the protection and preservation

of life and property in controlling:

(1) the registration of an individual or an organization engaged

in the business of planning, selling, installing, maintaining, or

servicing fire protection sprinkler systems; and

(2) the requirements for the plan, sale, installation,

maintenance, or servicing of fire protection sprinkler systems

by:

(A) determining the criteria and qualifications for registration

certificate and license holders;

(B) evaluating the qualifications of an applicant for a

registration certificate to engage in the business of planning,

selling, installing, maintaining, or servicing fire protection

sprinkler systems;

(C) conducting examinations and evaluating the qualifications of

a license applicant; and

(D) issuing registration certificates and licenses to qualified

applicants.

(b) The commissioner shall establish a procedure for reporting

and processing complaints relating to the business of planning,

selling, installing, maintaining, or servicing fire protection

sprinkler systems in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6003.055. FEES. (a) The commissioner shall set the fee

for:

(1) a registration certificate application in an amount not to

exceed $100;

(2) an initial or renewal registration certificate in an amount

not to exceed $1,200 annually; and

(3) an initial or renewal responsible managing employee license

fee in an amount not to exceed $200 annually.

(b) Unless the examination for a responsible managing employee

license is administered by a testing service, the commissioner

shall set a nonrefundable fee for each examination in an amount

not to exceed $100.

(c) The commissioner shall set a fee in an amount not to exceed

$70 for:

(1) a duplicate registration certificate or license issued under

this chapter; or

(2) any request requiring changes to a registration certificate

or license.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6003.056. DEPOSIT IN OPERATING ACCOUNT. All fees collected

under this chapter shall be deposited in the state treasury to

the credit of the Texas Department of Insurance operating

account for use in administering this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

SUBCHAPTER C. FIRE PROTECTION ADVISORY COUNCIL

Sec. 6003.101. ADVISORY COUNCIL; APPOINTMENT. (a) The

commissioner shall appoint the members of the fire protection

advisory council, who serve at the pleasure of the commissioner.

(b) The advisory council is composed of seven members as

follows:

(1) three members who have been actively engaged in the

management of a fire protection sprinkler system business for not

less than five years preceding appointment;

(2) one member who represents the engineering section of the

department's property and casualty program;

(3) one member who is a volunteer firefighter; and

(4) two members who each represent a different municipal fire

department in this state.

(c) The State Firemen's and Fire Marshals' Association of Texas,

on the commissioner's request, may recommend a volunteer

firefighter for appointment to the advisory council.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6003.102. ADVISORY COUNCIL DUTIES. (a) In addition to

other duties delegated by the commissioner, the fire protection

advisory council shall:

(1) advise the state fire marshal regarding practices in the

fire protection sprinkler system industry and the rules necessary

to implement and administer this chapter; and

(2) make recommendations to the state fire marshal regarding

forms and procedures for registration certificates and licenses.

(b) The advisory council shall periodically:

(1) review rules implementing this chapter; and

(2) recommend rule changes to the commissioner.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

SUBCHAPTER D. REGISTRATION AND LICENSE REQUIREMENTS

Sec. 6003.151. FIRE PROTECTION SPRINKLER SYSTEM CONTRACTOR;

REGISTRATION CERTIFICATE REQUIRED. (a) Unless the individual or

organization holds a registration certificate issued by the

department, an individual or organization may not plan, sell,

install, maintain, or service a fire protection sprinkler system.

(b) An applicant for a registration certificate must apply to

the department on a form prescribed by the commissioner.

(c) An organization that is a partnership or joint venture is

not required to register under the name of the organization if

each partner or joint venturer holds a registration certificate.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6003.152. REQUIRED INSURANCE COVERAGE FOR REGISTRATION

CERTIFICATE. (a) The department may not issue a registration

certificate under this chapter unless the applicant files with

the department evidence of a general liability insurance policy

that includes products and completed operations coverage. The

policy must be conditioned to pay on behalf of the insured those

amounts that the insured becomes legally obligated to pay as

damages because of bodily injury and property damage caused by an

occurrence involving the insured or the insured's officer, agent,

or employee in the conduct of any activity that requires a

registration certificate or license under this chapter.

(b) Unless the commissioner, after notice and an opportunity for

a hearing, increases or decreases the limits, the limits of

insurance coverage required by Subsection (a) must be at least:

(1) $100,000 combined single limits for bodily injury and

property damage for each occurrence; and

(2) $300,000 aggregate for all occurrences for each policy year.

(c) The evidence of insurance required by this section must be

in the form of a certificate of insurance executed by an insurer

authorized to engage in the business of insurance in this state

and countersigned by an insurance agent licensed in this state.

A certificate of insurance for surplus lines coverage procured in

compliance with Chapter 981 through a surplus lines agent that is

licensed under Subchapter E, Chapter 981, and resident in this

state may be filed with the department as evidence of the

coverage required by this section.

(d) An insurance certificate executed and filed with the

department under this section remains in force until the insurer

has terminated future liability by the notice required by the

department.

(e) Failure to maintain the liability insurance required by this

section constitutes grounds for the denial, suspension, or

revocation, after notice and opportunity for hearing, of a

registration certificate issued under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6003.153. RESPONSIBLE MANAGING EMPLOYEE: LICENSE REQUIRED.

(a) Each fire protection sprinkler system contractor must employ

at least one licensed responsible managing employee on a

full-time basis.

(b) A person may not act as a responsible managing employee

unless the person holds a license issued by the department,

conditioned on the successful completion of the license

examination and compliance with the requirements of the rules

adopted under this chapter.

(c) Notwithstanding Subsection (a), an individual or

organization with a current registration certificate may act as a

fire protection sprinkler system contractor for 30 days after the

death or dissociation of its licensed responsible managing

employee or for a longer period approved by the commissioner

under the rules adopted under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6003.154. POSTING OF LICENSE OR CERTIFICATE REQUIRED. Each

registration certificate and license issued under this chapter

must be posted in a conspicuous place in the fire protection

sprinkler system contractor's place of business.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6003.155. DISPLAY OF REGISTRATION CERTIFICATE NUMBER ON

CERTAIN DOCUMENTS REQUIRED. Each bid, proposal, offer, and

installation drawing for a fire protection sprinkler system must

prominently display the registration certificate number of the

fire protection sprinkler system contractor.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6003.156. LICENSE EXAMINATION. (a) The state fire marshal

shall establish the scope and type of an examination required by

this chapter.

(b) The state fire marshal may administer the examination or may

enter into an agreement with a testing service.

(c) If a testing service is used, the state fire marshal may

contract with the testing service regarding requirements for the

examination, including:

(1) examination development;

(2) scheduling;

(3) site arrangements;

(4) grading;

(5) reporting;

(6) analysis; or

(7) other administrative duties.

(d) The state fire marshal may require the testing service to:

(1) correspond directly with an applicant regarding the

administration of the examination;

(2) collect a reasonable fee from an applicant for administering

the examination; or

(3) administer the examination at a specific location or time.

(e) The state fire marshal shall adopt rules as necessary to

implement examination requirements under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6003.157. EXAMINATION RESULTS. (a) Not later than the

30th day after the date on which an examination is administered

under this chapter, the state fire marshal shall send notice to

each examinee of the results of the examination.

(b) If an examination is graded or reviewed by a testing

service, the state fire marshal shall send notice to each

examinee of the results of the examination not later than the

14th day after the date on which the state fire marshal receives

the results from the testing service.

(c) If the notice of the examination results will be delayed for

more than 90 days after the examination date, the state fire

marshal, before the 90th day, shall send notice to the examinee

of the reason for the delay.

(d) The state fire marshal may require a testing service to

notify an examinee of the results of the examinee's examination.

(e) If requested in writing by an individual who fails the

examination administered under this chapter, the state fire

marshal shall send to the individual an analysis of the

individual's performance on the examination.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6003.158. CONTINUING EDUCATION REQUIREMENTS. (a) The

commissioner may adopt procedures for certifying and may certify

continuing education programs.

(b) Participation in the continuing education programs is

voluntary.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6003.159. RECIPROCAL LICENSE.The department may waive any

license requirement for an applicant who holds a license issued

by another state that has license requirements substantially

equivalent to the license requirements of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6003.160. NOT TRANSFERABLE. A registration certificate or

license issued under this chapter is not transferable.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

SUBCHAPTER E. RENEWAL OF REGISTRATION CERTIFICATE OR LICENSE

Sec. 6003.201. RENEWAL REQUIRED; FEE. (a) Except as otherwise

provided by this subsection, an initial registration certificate

or license is valid for a period of one year from the date of

issue and is renewable on payment of the renewal fee. An initial

registration certificate or license issued on or after September

1, 1983, may be issued for a period of less than one year and the

renewal fee shall be prorated proportionally.

(b) A renewal of a registration certificate or license issued

under this chapter is valid for a period of two years. The

license or registration fee for each year of the two-year period

is payable on renewal.

(c) The commissioner by rule may adopt a system under which

registration certificates and licenses expire on various dates

during the year. For the year in which an expiration date of a

registration certificate or license is less than one year from

its issuance or anniversary date, the fee shall be prorated on a

monthly basis so that each holder of a registration certificate

or license pays only that portion of the renewal fee that is

allocable to the number of months during which the registration

certificate or license is valid. On renewal on the new

expiration date, the total renewal fee is payable.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6003.202. NOTICE OF EXPIRATION. At least 30 days before

the expiration date of a registration certificate or license, the

department shall send written notice of the impending expiration

to the holder of the registration certificate or license at the

holder's last known address.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6003.203. RENEWAL PROCEDURES. (a) The holder of an

unexpired registration certificate or license may renew the

certificate or license by paying the required renewal fee to the

department before the expiration date of the certificate or

license.

(b) An individual or organization whose registration certificate

or license has been expired for 90 days or less may renew the

certificate or license by paying to the department:

(1) the required renewal fee; and

(2) a fee equal to one-half of the initial fee for the

certificate or license.

(c) An individual or organization whose registration certificate

or license has been expired for more than 90 days but less than

two years may renew the certificate or license by paying to the

department:

(1) all unpaid renewal fees; and

(2) a fee that is equal to the initial fee for the certificate

or license.

(d) An individual or organization whose registration certificate

or license has been expired for two years or longer may not renew

the certificate or license. The individual or organization may

obtain a new registration certificate or license by complying

with the requirements and procedures for obtaining an initial

registration certificate or license.

(e) This section may not be construed to prevent the department

from denying or refusing to renew a license under applicable law

or commissioner rules.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

SUBCHAPTER F. PROHIBITED PRACTICES

AND DISCIPLINARY PROCEDURES

Sec. 6003.251. PROHIBITED PRACTICES. An individual or

organization may not:

(1) obtain or attempt to obtain a registration certificate or

license by fraudulent representation; or

(2) plan, sell, install, maintain, or service a fire protection

sprinkler system in violation of this chapter or the rules

adopted under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6003.252. DISCIPLINARY ACTIONS. The state fire marshal may

suspend, revoke, or refuse to issue or renew a registration

certificate or license if, after notice and hearing, the state

fire marshal finds that the applicant, registrant, or license

holder has engaged in acts that:

(1) violate this chapter;

(2) violate rules or standards adopted under this chapter; or

(3) constitute misrepresentation made in connection with:

(A) the sale of products; or

(B) services rendered.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6003.253. DISCIPLINARY HEARING. (a) If the state fire

marshal proposes to suspend, revoke, or refuse to renew a license

or registration certificate issued under this chapter, the holder

of the license or certificate is entitled to a hearing conducted

by the State Office of Administrative Hearings.

(b) Rules of practice adopted by the commissioner applicable to

the proceedings for a disciplinary action may not conflict with

rules adopted by the State Office of Administrative Hearings.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6003.254. APPLICABILITY OF ADMINISTRATIVE PROCEDURE ACT.

Proceedings for the denial, suspension, or revocation of a

registration certificate or license, appeals from those

proceedings, and any other proceedings for a disciplinary action

are governed by Chapter 2001, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

Sec. 6003.255. REAPPLICATION REQUIREMENTS. (a) An applicant or

holder of a registration certificate or license whose certificate

or license has been denied, refused, or revoked under this

chapter, other than for failure to pass a required written

examination, may not file another application for a registration

certificate or license before:

(1) the first anniversary of the effective date of the denial,

refusal, or revocation; or

(2) if judicial review of the denial, refusal, or revocation is

sought, before the first anniversary of the date of the final

court order or decree affirming the action.

(b) The commissioner may deny an application described by

Subsection (a) unless the applicant shows good cause why the

denial, refusal, or revocation of the registration certificate or

license should not be considered a bar to the issuance of a new

registration certificate or license.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.

SUBCHAPTER G. CRIMINAL PENALTY

Sec. 6003.301. CRIMINAL PENALTY. (a) A person commits an

offense if the person knowingly violates Section 6003.151(a),

6003.153, or 6003.251.

(b) An offense under this section is a Class B misdemeanor.

(c) Venue for an offense under this section is in Travis County

or the county in which the offense is committed.

Added by Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1J.001, eff. April 1, 2009.






TITLE 21. DISCOUNT HEALTH CARE PROGRAMS

CHAPTER 7001. REGISTRATION OF DISCOUNT HEALTH CARE PROGRAM OPERATORS

INSURANCE CODE

TITLE 21. DISCOUNT HEALTH CARE PROGRAMS

CHAPTER 7001. REGISTRATION OF DISCOUNT HEALTH CARE

PROGRAM OPERATORS

Sec. 7001.001. DEFINITIONS. In this chapter:

(1) "Discount health care program" means a business arrangement

or contract in which an entity, in exchange for fees, dues,

charges, or other consideration, offers its members access to

discounts on health care services provided by health care

providers. The term does not include an insurance policy,

certificate of coverage, or other product otherwise regulated by

the department or a self-funded or self-insured employee benefit

plan.

(2) "Discount health care program operator" means a person who,

in exchange for fees, dues, charges, or other consideration,

operates a discount health care program and contracts with

providers, provider networks, or other discount health care

program operators to offer access to health care services at a

discount and determines the charge to members.

(3) "Health care services" includes physician care, inpatient

care, hospital surgical services, emergency services, ambulance

services, laboratory services, audiology services, dental

services, vision services, mental health services, substance

abuse services, chiropractic services, and podiatry services, and

the provision of medical equipment and supplies, including

prescription drugs.

(4) "Marketer" means a person who sells or distributes, or

offers to sell or distribute, a discount health care program,

including a private label entity that places its name on and

markets or distributes a discount health care program, but does

not operate a discount health care program.

(5) "Member" means a person who pays fees, dues, charges, or

other consideration for the right to participate in a discount

health care program.

(6) "Program operator" means a discount health plan program

operator.

(7) "Provider" means a person who is licensed or otherwise

authorized to provide health care services in this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 2, eff. September 1, 2009.

Sec. 7001.002. EXEMPTION. This chapter does not apply to a

program operator who is an insurer and who holds a certificate of

authority under Title 6.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 2, eff. September 1, 2009.

Sec. 7001.003. RULES. The commissioner shall adopt rules in the

manner prescribed by Subchapter A, Chapter 36, as necessary to

implement this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 2, eff. September 1, 2009.

Sec. 7001.004. REGISTRATION REQUIRED. A discount health care

program operator may not offer a discount health care program in

this state unless the program operator is registered with the

department.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 2, eff. September 1, 2009.

Sec. 7001.005. APPLICATION FOR REGISTRATION AND RENEWAL OF

REGISTRATION. (a) An applicant for registration under this

chapter or an applicant for renewal of registration under this

chapter whose information has changed shall submit:

(1) a completed registration application on the form prescribed

by the department indicating the program operator's name,

physical address, and mailing address and its agent for service

of process;

(2) a list of names, addresses, official positions, and

biographical information of:

(A) the individuals responsible for conducting the program

operator's affairs, including:

(i) each member of the board of directors, board of trustees,

executive committee, or other governing board or committee;

(ii) the officers of the program operator; and

(iii) any contracted management company personnel; and

(B) any person owning or having the right to acquire 10 percent

or more of the voting securities of the program operator;

(3) a statement generally describing the applicant, its

facilities and personnel, and the health care services or

products for which a discount will be made available under its

discount health care programs;

(4) a list of the marketers authorized to sell or distribute the

program operator's programs under the program operator's name, a

list of the marketing entities authorized to private label the

program operator's programs, and other information about the

marketers and marketing entities considered necessary by the

commissioner; and

(5) a copy of the form of all contracts made or to be made

between the program operator and any providers or provider

networks regarding the provision of health care services or

products to members.

(b) After the initial registration, if the form of a contract

described by Subsection (a)(5) changes, the program operator must

file the modified contract form with the department before it may

be used.

(c) As part of the registration required under Subsection (a),

and annually thereafter, the program operator shall certify in

writing to the department that its programs comply with the

requirements of this chapter and Chapter 562.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 2, eff. September 1, 2009.

Sec. 7001.006. FEES. A discount health care program operator

shall pay the department an initial registration fee of $1,000

and an annual renewal fee in the amount set by the commissioner

not to exceed $500.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 2, eff. September 1, 2009.

Sec. 7001.007. DEPOSIT IN OPERATING ACCOUNT. All fees collected

by the department under this chapter shall be deposited to the

credit of the Texas Department of Insurance operating account.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 2, eff. September 1, 2009.

Sec. 7001.008. CRIMINAL BACKGROUND CHECK. The department may

conduct a criminal background check on:

(1) the individuals responsible for conducting the program

operator's affairs;

(2) each member of the board of directors, board of trustees,

executive committee, or other governing board or committee;

(3) the officers of the program operator;

(4) any contracted management company personnel; and

(5) any person owning or having the right to acquire 10 percent

or more of the voting securities of the program operator.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 2, eff. September 1, 2009.

Sec. 7001.009. ENFORCEMENT. (a) The department may deny a

registration application or take any action authorized under

Chapters 82, 83, and 84 if the department determines that the

applicant or registered discount health care program operator,

individually or through an officer, director, or shareholder:

(1) has wilfully violated a provision of this code or an order

or rule of the commissioner;

(2) has intentionally made a material misstatement in the

registration application;

(3) has obtained or attempted to obtain a registration by fraud

or misrepresentation;

(4) has misappropriated, converted to the applicant's or

registration holder's own use, or illegally withheld money

belonging to a member of a discount health care program;

(5) has engaged in fraudulent or dishonest acts or practices; or

(6) has been convicted of a felony.

(b) Chapter 2001, Government Code, applies to an action taken

under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1331, Sec. 2, eff. September 1, 2009.



CHAPTER 7002. SUPPLEMENTAL PROVISIONS RELATING TO DISCOUNT HEALTH CARE OPERATORS

INSURANCE CODE

TITLE 21. DISCOUNT HEALTH CARE PROGRAMS

CHAPTER 7002. SUPPLEMENTAL PROVISIONS RELATING TO DISCOUNT HEALTH

CARE OPERATORS

Sec. 7002.001. DEFINITION. For purposes of Chapters 562 and

7001, Insurance Code, consideration provided to a discount health

care program or a discount health care program operator includes

patient information or patient prescription drug history provided

by members, if the entity engages in the transfer or sale of such

patient information, patient prescription drug history, or drug

manufacturer rebates.

Added by Acts 2009, 81st Leg., R.S., Ch.

1245, Sec. 3, eff. September 1, 2009.

Sec. 7002.002. REQUIRED DISCLOSURE. If a discount health care

program operator engages in the transfer or sale of a member's

patient information or patient prescription drug history, the

program operator shall, before enrollment, provide each

prospective member disclosure materials describing the program

operator's practices regarding such transfer or sale.

Added by Acts 2009, 81st Leg., R.S., Ch.

1245, Sec. 3, eff. September 1, 2009.

Sec. 7002.003. VIOLATION; PENALTIES. A violation of this

chapter may be enforced in the same manner as a violation of

Chapter 562 or 7001.

Added by Acts 2009, 81st Leg., R.S., Ch.

1245, Sec. 3, eff. September 1, 2009.









INSURANCE CODE - NOT CODIFIED

TITLE 1. THE INSURANCE CODE OF 1951

CHAPTER 1. THE BOARD, ITS POWERS AND DUTIES

INSURANCE CODE - NOT CODIFIED

TITLE 1. THE INSURANCE CODE OF 1951

CHAPTER 1. THE BOARD, ITS POWERS AND DUTIES

Art. 1.04D. DUTIES OF COMPTROLLER.

(b) The duties transferred to the comptroller relative to taxes,

fees, and assessments imposed under this code or another

insurance law of this state relate to the collection, reporting,

enforcement, and administration of all such amounts currently

provided for under this code or another insurance law of this

state, and also of any taxes, fees, or assessments that have been

repealed or are otherwise inactive but for which amounts may

still be owing or refunds may be due on or after the effective

date of this article.

Added by Acts 1993, 73rd Leg., ch. 685, Sec. 3.01, eff. Sept. 1,

1993. Subsec. (a) amended by Acts 1999, 76th Leg., ch. 101, Sec.

3, eff. Sept. 1, 1999; Subsecs. (a), (c), (d) repealed by Acts

2003, 78th Leg., ch. 1274, Sec. 26(b)(1), eff. April 1, 2005.

Art. 1.09-1. REPRESENTED BY THE ATTORNEY GENERAL. (a) The

department, the State Board of Insurance, and the Commissioner

shall be represented and advised by the Attorney General in all

legal matters before them or in which they shall be interested or

concerned. The department, the Board, and the Commissioner may

not employ or obtain any other legal services without the written

approval of the Attorney General.

(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 730, Sec.

1L.001(b), eff. April 1, 2009.

Added by Acts 1957, 55th Leg., p. 1454, ch. 499, Sec. 3.

Amended by Acts 1987, 70th Leg., 1st C.S., ch. 1, Sec. 1.03, eff.

Sept. 2, 1987; Acts 1991, 72nd Leg., ch. 242, Sec. 1.02, eff.

Sept. 1, 1991. Subsec. (b) amended by Acts 1993, 73rd Leg., ch.

685, Sec. 1.06, eff. Sept. 1, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 1L.001(b), eff. April 1, 2009.



CHAPTER 3. LIFE, HEALTH AND ACCIDENT INSURANCE

INSURANCE CODE - NOT CODIFIED

TITLE 1. THE INSURANCE CODE OF 1951

CHAPTER 3. LIFE, HEALTH AND ACCIDENT INSURANCE

SUBCHAPTER E. GROUP, INDUSTRIAL AND CREDIT INSURANCE

Art. 3.51. GROUP INSURANCE FOR EMPLOYEES OF STATE AND ITS

SUBDIVISIONS AND COLLEGE AND SCHOOL EMPLOYEES.

Sec. 1. (a) The State of Texas and each of its political,

governmental and administrative subdivisions, departments,

agencies, associations of public employees, and the governing

boards and authorities of each state university, colleges, common

and independent school districts or of any other agency or

subdivision of the public school system of the State of Texas are

authorized to procure contracts with any insurance company

authorized to do business in this state insuring their respective

employees, or if an association of public employees is the

policyholder, insuring its respective members, or any class or

classes thereof under a policy or policies of group health,

accident, accidental death and dismemberment, disability income

replacement and hospital, surgical and/or medical expense

insurance or a group contract providing for annuities. The

dependents of any such employees or association members, as the

case may be, may be insured under group policies which provide

hospital, surgical and/or medical expense insurance. The

insureds' contributions to the premiums for such insurance or

annuities issued to the employer or to an association of public

employees as the policyholder may be deducted by the employer

from the insureds' salaries when authorized in writing by the

respective employees so to do. The premium for the policy or

contract may be paid in whole or in part from funds contributed

by the employer or in whole or in part from funds contributed by

the insured employees. When an association of public employees is

the holder of such a policy of insurance or contract, the premium

for employees that are members of such association may be paid in

whole or in part by the State of Texas or other agency authorized

to procure contracts or policies of insurance under this section,

or in whole or in part from funds contributed by the insured

employees that are members of such association; provided,

however, that any monies or credits received by or allowed to the

policyholder or contract holder pursuant to any participation

agreement contained in or issued in connection with the policy or

contract shall be applied to the payment of future premiums and

to the pro rata abatement of the insured employee's contribution

therefor.

The term employees as used herein in addition to its usual

meaning shall include elective and appointive officials of the

state.

(b) Independent School Districts procuring policies insuring

their employees under this Section may pay all or any portion of

the premiums on such policies from the local funds of such

Independent School District, but in no event shall any part of

such premiums be paid from funds paid such districts by the State

of Texas.

Sec. 2. All group insurance contracts effected pursuant hereto

shall conform and be subject to all the provisions of any

existing or future laws concerning group insurance.

Sec. 3. (a) Notwithstanding any other provision of this article,

a common or independent school district or any other agency or

subdivision of the public school system of this state that is

participating in the uniform group coverage program established

under Article 3.50-7 of this code may not procure contracts under

this article for health insurance coverage and may not renew a

health insurance contract procured under this article after the

date on which the program of coverages provided under Article

3.50-7 of this code is implemented.

(b) This section does not preclude an entity described by

Subsection (a) of this section from procuring contracts under

this article for the provision of optional insurance coverages

for the employees of the entity.

Acts 1951, 52nd Leg., ch. 491. Amended by Acts 1961, 57th Leg.,

p. 840, ch. 376, Sec. 1; Acts 1967, 60th Leg., p. 239, ch. 126,

Sec. 1, eff. Aug. 28, 1967; Acts 1967, 60th Leg., p. 1007, ch.

437, Sec. 2, eff. Aug. 28, 1967; Acts 1969, 61st Leg., p. 1371,

ch. 414, Sec. 2, eff. Sept. 1, 1969.

Sec. 3 added by Acts 2001, 77th Leg., ch. 1187, Sec. 3.16, eff.

Sept. 1, 2001.

Art. 3.51-1. PAYMENT OF GROUP INSURANCE PREMIUMS BY CITIES, TOWNS

OR VILLAGES. Any incorporated city, town or village in the State

of Texas which is authorized by law to procure a contract

insuring its respective employees or any class or classes thereof

under a policy or policies of group insurance covering one or

more risks may pay all or any portion of the premiums on such

policy or policies from the local funds of such city, town or

village.

Added by Acts 1963, 58th Leg., p. 323, ch. 121, Sec. 1. Amended

by Acts 1981, 67th Leg., p. 1868, ch. 445, Sec. 1, eff. June 11,

1981.

Art. 3.51-4. PAYMENT OF PREMIUMS OF GROUP LIFE AND HEALTH

INSURANCE POLICIES FOR RETIREES OF THE CENTRAL EDUCATION AGENCY,

THE TEXAS REHABILITATION COMMISSION, THE COORDINATING BOARD,

TEXAS COLLEGE AND UNIVERSITY SYSTEM, RETIRED EMPLOYEES OF THE

TEXAS DEPARTMENT OF MENTAL HEALTH AND MENTAL RETARDATION WHO

ACCEPTED RETIREMENT UNDER THE TEACHER RETIREMENT SYSTEM OF TEXAS,

RETIRED EMPLOYEES OF THE TEXAS YOUTH COMMISSION WHO ACCEPTED

RETIREMENT UNDER THE TEACHER RETIREMENT SYSTEM OF TEXAS, AND

RETIRED EMPLOYEES OF THE TEACHER RETIREMENT SYSTEM OF TEXAS WHO

ACCEPTED RETIREMENT UNDER THE TEACHER RETIREMENT SYSTEM OF TEXAS.

The premium cost of group life, health, accident, hospital,

surgical and/or medical expense insurance for retirees of the

Central Education Agency, the Texas Rehabilitation Commission,

the Coordinating Board, Texas College and University System, for

retired employees of the Texas Department of Mental Health and

Mental Retardation, the Texas Youth Commission, and the Teacher

Retirement System of Texas who accepted retirement under the

Teacher Retirement System of Texas pursuant to Chapter 3, Texas

Education Code, shall be paid by the State of Texas, subject to

the following limitations and conditions:

(a) Payment shall be from the funds of the agency, commission,

board or department from which the officer or employee retired,

shall be limited to the same amount allowed active employees

under current group life and health insurance programs of the

agency, commission, board or department, and shall be made in

accordance with rules and regulations to be established no later

than September 1, 1973, by the Central Education Agency, the

Texas Rehabilitation Commission, and the Coordinating Board,

Texas College and University System for its respective retirees

and no later than September 1, 1975, by the Texas Department of

Mental Health and Mental Retardation, the Texas Youth Commission,

and the Teacher Retirement System of Texas for their retired

employees who accepted retirement under the Teacher Retirement

System of Texas pursuant to Chapter 3, Texas Education Code.

(b) The agency, commission, board and department shall certify to

the state comptroller of public accounts each month the amount

required each month to pay the insurance premiums of the said

retirees, and the State of Texas shall pay the amount so

ascertained each month, beginning September 1, 1973, to the

Central Education Agency, the Texas Rehabilitation Commission,

and the Coordinating Board, Texas College and University System,

and beginning September 1, 1975, to the Texas Department of

Mental Health and Mental Retardation and the Texas Youth

Commission.

Added by Acts 1973, 63rd Leg., p. 600, ch. 254, Sec. 1, eff. June

11, 1973. Amended by Acts 1975, 64th Leg., p. 1027, ch. 394, Sec.

1, eff. June 19, 1975.

Amended by Acts 1983, 68th Leg., p. 181, ch. 44, art. 3, Sec. 1,

eff. April 26, 1983; Acts 1997, 75th Leg., ch. 1423, Sec. 11.13,

eff. Sept. 1, 1997.

Art. 3.51-5. PAYMENTS OF GROUP LIFE AND HEALTH INSURANCE PREMIUMS

FOR RETIRED EMPLOYEES OF THE TEXAS CENTRAL EDUCATION AGENCY, THE

TEXAS REHABILITATION COMMISSION, THE TEXAS DEPARTMENT OF MENTAL

HEALTH AND MENTAL RETARDATION, THE TEXAS YOUTH COMMISSION, A

TEXAS SENIOR COLLEGE OR UNIVERSITY, AND THE COORDINATING BOARD,

TEXAS COLLEGE AND UNIVERSITY SYSTEM. (a) The costs of group life

and health insurance premiums to persons retired under the

Teacher Retirement Act, who at the time of their retirement were

employed by the Texas Central Education Agency, the Texas

Rehabilitation Commission, the Texas Department of Mental Health

and Mental Retardation, the Texas Youth Commission, a Texas

senior college or university, and the Coordinating Board, Texas

College and University System, shall be fully paid from the funds

of such agency, commission, institution, or board under the

following provisions and conditions: (1) The coverage of this Act

shall extend to all such retired persons within the limits of

eligibility under state contracts in force on the effective date

of this Act or as may be otherwise provided by law; (2) such

payment shall be in accordance with rules and regulations

established by such agency, commission, institution, or board;

(3) such agency, commission, institution, and board shall certify

to the Comptroller of Public Accounts each month the amount so

ascertained each month to such agency, commission, institution,

and board; (4) payments shall begin on the first day of the month

following the month in which this Act takes effect and shall

continue to be paid until otherwise provided by law.

(b) There are hereby authorized to be paid out of the funds of

each agency, commission, institution, or board named in the Act

the sums necessary to fund the payments of premiums provided in

this Act.

Added by Acts 1975, 64th Leg., p. 1062, ch. 408, Sec. 1, eff.

Sept. 1, 1975.

Amended by Acts 1983, 68th Leg., p. 182, ch. 44, art. 3, Sec. 2,

eff. April 26, 1983; Subsec.(a) amended by Acts 1997, 75th Leg.,

ch. 1423, Sec. 11.14, eff. Sept. 1, 1997.

Art. 3.51-7. PAYMENTS OF ADDITIONAL DEATH BENEFITS FOR RETIRED

APPOINTED OFFICERS AND EMPLOYEES OF THE TEACHER RETIREMENT SYSTEM

OF TEXAS, AND THE TEXAS CENTRAL EDUCATION AGENCY, AND THE TEXAS

SCHOOLS FOR THE BLIND AND VISUALLY IMPAIRED AND FOR THE DEAF.

(a) This article shall apply only to persons retired as

annuitants under the provisions of the Teacher Retirement System

of Texas who were immediately prior to retirement appointed

officers or employees of the Central Education Agency, the

Teacher Retirement System of Texas, the Texas School for the

Blind and Visually Impaired, or for the Texas School for the

Deaf.

(b) There shall be paid from the funds of the Central Education

Agency, the Teacher Retirement System of Texas, the Texas School

for the Blind and Visually Impaired, or for the Texas School for

the Deaf an additional lump-sum death benefit in such amount as,

when added to any lump-sum death benefit payable under the

provisions of the Teacher Retirement System of Texas, shall equal

$5,000 upon satisfactory proof of the death, occurring on or

after September 1, 1977, of any person defined in Part (a) of

this article. Each such additional lump-sum death benefit shall

be paid from the funds of the agency or school from which such

person retired.

(c) Such benefit shall be paid as provided by the laws of descent

and distribution unless the retiree has directed in writing that

it be paid otherwise.

(d) Such payment shall be made in accordance with rules and

regulations established by the Central Education Agency, the

Teacher Retirement System of Texas, the Texas School for the

Blind and Visually Impaired, or for the Texas School for the

Deaf, and each shall certify to the Comptroller of Public

Accounts of Texas each month the amounts of all such payments

made in the preceding month.

(e) There are hereby authorized to be paid out of the funds of

the Central Education Agency, the Teacher Retirement System of

Texas, the Texas School for the Blind and Visually Impaired, or

for the Texas School for the Deaf the sums necessary to pay such

additional lump-sum death benefits.

Added by Acts 1977, 65th Leg., p. 1272, ch. 494, Sec. 1, eff.

June 15, 1977.

Amended by Acts 1989, 71st Leg., ch. 247, Sec. 17, eff. June 14,

1989; Subsec. (d) amended by Acts 1997, 75th Leg., ch. 1423, Sec.

11.15, eff. Sept. 1, 1997.

SUBCHAPTER G. ACCIDENT AND SICKNESS INSURANCE

Art. 3.70-3D. CONSUMER ASSISTANCE PROGRAM FOR HEALTH MAINTENANCE

ORGANIZATIONS.

Text of article effective upon appropriation of funds

(a) The consumer assistance program for health maintenance

organizations is established. The commissioner may contract,

through a request for proposals, with a nonprofit organization to

operate the program.

(b) The program shall:

(1) assist individual consumers in complaints or appeals within

the operation of a health maintenance organization, and outside

of the operation of a health maintenance organization, including

appeals under Article 21.58A of this code or in Medicaid and

Medicare fair hearings; and

(2) refer consumers to other programs or agencies if appropriate.

(c) The program may:

(1) operate a statewide clearinghouse for objective consumer

information about health care coverage, including options for

obtaining health care coverage; and

(2) accept gifts, grants, or donations from any source for the

purpose of operating the program. The program may charge

reasonable fees to consumers to support the program.

(d) The commissioner or an entity contracting with the

commissioner to implement this article may establish an advisory

committee composed of consumers, health care providers, and

health care plan representatives.

(e) A nonprofit organization contracting with the commissioner

pursuant to Subsection (a) must not be involved in providing

health care or health care plans and must demonstrate that it has

expertise in providing direct assistance to consumers with

respect to their concerns and problems with health maintenance

organizations.

Added by Acts 1999, 76th Leg., ch. 1457, Sec. 5, eff. Sept. 1,

1999.



CHAPTER 4. TAXES AND FEES

INSURANCE CODE - NOT CODIFIED

TITLE 1. THE INSURANCE CODE OF 1951

CHAPTER 4. TAXES AND FEES

SUBCHAPTER A. IMPOSITION AND COLLECTION OF TAXES AND FEES

Art. 4.01. TAX OTHER THAN PREMIUM TAX. All insurance companies

incorporated under the laws of this state shall hereafter be

required to render for county and municipal taxation all of their

real estate and all furniture, fixtures, automobiles, equipment,

and data processing systems, as other such real estate and

tangible personal property is rendered in the city and county

where such property is located.

All other personal property owned by such insurance companies,

except fire insurance companies and casualty insurance companies,

shall be valued as other such property is valued for assessment

by the taxing authority in the following manner:

From the total valuation of the entire assets of each insurance

company shall be deducted:

(a) All the debts of every kind and character owed by such

insurance company;

(b) All intangible personal property owned by such insurance

company;

(c) All reserves, being the amount of the debts of such insurance

company by reason of its outstanding policies in gross.

From the remainder shall be deducted the assessed value of all

real estate and the assessed value of all furniture, fixtures,

automobiles, equipment, and data-processing systems, rendered for

taxation, and the remainder, if any there be, shall be taxable as

personal property by the city and county where the principal

business office of any such company is fixed by its charter.

All other personal property of fire insurance companies and

casualty insurance companies incorporated under the laws of this

state shall be valued as other such property is valued for

assessment by the taxing authority in the following manner:

From the total valuation of the entire assets of each insurance

company shall be deducted:

(a) All the debts of every kind and character owed by such

insurance company;

(b) All intangible personal property owned by such insurance

company;

(c) All reserves, which reserves shall be computed in such manner

as may be prescribed by the rules and regulations of the State

Board of Insurance, for unearned premiums and for all bona fide

outstanding losses.

From the remainder shall be deducted the assessed value of all

real estate and the assessed value of all furniture, fixtures,

automobiles, equipment, and data-processing systems, rendered for

taxation, and the remainder, if any there be, shall be taxable as

personal property by the city and county where the principal

business office of any company is fixed by its charter.

Acts 1951, 52nd Leg., p. 868, ch. 491. Amended by Acts 1957, 55th

Leg., p. 812, ch. 344, Sec. 3; Acts 1969, 61st Leg., p. 2470, ch.

831, Sec. 1, eff. Jan. 1, 1970.

Amended by Acts 2001, 77th Leg., ch. 763, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 5. RATING AND POLICY FORMS

INSURANCE CODE - NOT CODIFIED

TITLE 1. THE INSURANCE CODE OF 1951

CHAPTER 5. RATING AND POLICY FORMS

SUBCHAPTER A. MOTOR VEHICLE OR AUTOMOBILE INSURANCE

Art. 5.01. FIXING RATE OF AUTOMOBILE INSURANCE. (a) Every

insurance company, corporation, interinsurance exchange, mutual,

reciprocal, association, Lloyd's or other insurer, hereinafter

called insurer, writing any form of motor vehicle insurance in

this State, shall annually file with the State Board of

Insurance, hereinafter called Board, on forms prescribed by the

Board, a report showing its premiums and losses on each

classification of motor vehicle risks written in this State.

(b) The Board shall have the sole and exclusive power and

authority, and it shall be its duty to determine, fix, prescribe,

and promulgate just, reasonable and adequate rates of premiums to

be charged and collected by all insurers writing any form of

insurance on motor vehicles in this State, including fleet or

other rating plans designed to discourage losses from fire and

theft and similar hazards and any rating plans designed to

encourage the prevention of accidents. In promulgating any such

rating plans the Board shall give due consideration to the

peculiar hazards and experience of individual risks, past and

prospective, within and outside the State and to all other

relevant factors, within and outside the State. The Board shall

have the authority also to alter or amend any and all of such

rates of premiums so fixed and determined and adopted by it, and

to raise or lower the same or any part thereof.

(c) At least annually, the Board shall conduct a hearing to

review the reports of premiums earned and losses incurred in the

writing of motor vehicle insurance in this State and may fix,

determine, and adopt new rates in whole or in part or may alter

or amend rates previously fixed, determined, and adopted by the

Board to assure that those rates comply with the requirements of

this subchapter.

(d) Said Board shall have authority to employ clerical help,

inspectors, experts, and other assistants, and to incur such

other expenses as may be necessary in carrying out the provisions

of this law; provided, however, that the number of employees and

salary of each shall be fixed in the General Appropriation Bill

passed by the Legislature. The Board shall ascertain as soon as

practicable the annual insurance losses incurred under all

policies on motor vehicles in this State, make and maintain a

record thereof, and collect such data as will enable said Board

to classify the various motor vehicles of the State according to

the risk and usage made thereof, and to classify and assign the

losses according to the various classes of risks to which they

are applicable; the Board shall also ascertain the amount of

premiums on all such policies for each class of risks, and

maintain a permanent record thereof in such manner as will aid in

determining just, reasonable and adequate rates of premiums.

(e) Motor vehicle or automobile insurance as referred to in this

subchapter shall be taken and construed to mean every form of

insurance on any automobile or other vehicle hereinafter

enumerated and its operating equipment or necessitated by reason

of the liability imposed by law for damages arising out of the

ownership, operation, maintenance, or use in this State of any

automobile, motorcycle, motorbicycle, truck, truck-tractor,

tractor, traction engine, or any other self-propelled vehicle,

and including also every vehicle, trailer or semi-trailer pulled

or towed by a motor vehicle, but excluding every motor vehicle

running only upon fixed rails or tracks. Workers' Compensation

Insurance is excluded from the foregoing definition.

(f) Notwithstanding Subsections (a) through (d) of this article,

on and after the effective date of S.B. No. 14, Acts of the 78th

Legislature, Regular Session, 2003, rates for personal automobile

insurance in this state are determined as provided by Article

5.101 of this code, and rates for commercial motor vehicle

insurance in this state are determined as provided by Article

5.13-2 of this code. On and after December 1, 2004, rates for

personal automobile insurance and commercial automobile insurance

in this state are determined as provided by Article 5.13-2 of

this code.

Acts 1951, 52nd Leg., ch. 491. Amended by Acts 1953, 53rd Leg.,

p. 64, ch. 50, Sec. 2.

Amended by Acts 1987, 70th Leg., 1st C.S., ch. 1, Sec. 2.06, eff.

Sept. 2, 1987; Subsec. (f) added by Acts 1991, 72nd Leg., ch.

242, Sec. 2.02, eff. Sept. 1, 1991; Subsec. (f) amended by Acts

1991, 72nd Leg., 2nd C.S., ch. 12, Sec. 8.04, eff. Jan. 1, 1992;

amended by Acts 1995, 74th Leg., ch. 984, Sec. 2, eff. Sept. 1,

1995; Subsec. (f) amended by Acts 2003, 78th Leg., ch. 206, Sec.

21.01, eff. June 11, 2003.

Art. 5.01B. PUBLIC INFORMATION. (a) Information filed or

otherwise provided by an insurer to the State Board of Insurance

for the purpose of determining, fixing, prescribing,

promulgating, altering, or amending commercial automobile

liability insurance rates under Article 5.01 of this code,

obtaining a rate deviation under Article 5.03 of this code, or

reporting losses under Article 5.04-1 of this code is public

information unless it is exempt under Section 3(a), Chapter 424,

Acts of the 63rd Legislature, Regular Session, 1973 (Article

6252-17a, Vernon's Texas Civil Statutes), or Section (b) of this

article.

(b) Information provided with an application under Section (d),

Article 5.03, of this code is exempt from the disclosure

requirements of this article.

Added by Acts 1987, 70th Leg., 1st C.S., ch. 1, Sec. 2.03, eff.

Sept. 2, 1987. Sec. (a) amended by Acts 1991, 72nd Leg., ch. 750,

Sec. 1, eff. Sept. 1, 1991.

Art. 5.03. PROMULGATED RATES AS CONTROLLING. (a) On and after

the filing and effective date of such classification of such

risks and rates, no such insurer, except as otherwise provided

herein, shall issue or renew any such insurance at premium rates

which are greater or lesser than those promulgated by the Board

as just, reasonable, adequate and not excessive for the risks to

which they respectively apply, and not confiscatory as to any

class of insurance carriers authorized by law to write such

insurance after taking into consideration the deviation

provisions of this Article. Any insurer desiring to write

insurance at rates different from those promulgated by the Board

shall make a written application to the Board for permission to

file a uniform percentage deviation for a lesser or greater rate,

on a statewide basis unless otherwise ordered by the Board, from

the class rates or classes of rates promulgated by the Board. Any

insurer desiring to write insurance under a classification plan

different from that promulgated by the Board shall make written

application to the Board for permission to do so; provided,

however, the Board shall approve the use of only such additions

or refinements in its classification plan as will produce

subclassifications which, when combined, will enable

consideration of the insurer's experience under both the Board

classification plan and its own classification plan. Such

application shall be approved in whole or in part by the Board,

provided the Board finds that the resulting premiums will be

just, adequate, reasonable, not excessive and not unfairly

discriminatory, taking into consideration the following:

(1) the financial condition of the insurer;

(2) the method of operation and expenses of such insurer;

(3) the actual paid and incurred loss experience of the insurer;

(4) earnings of the insurer from investments together with a

projection of prospective earnings from investments during the

period for which the application is made; and

(5) such application meets the reasonable conditions,

limitations, and restrictions deemed necessary by the Board.

In considering all matters set forth in such application the

Board shall give consideration to the composite effect of items

(2), (3), and (4) above and the Board shall deny such application

if it finds that the resulting premiums would be inadequate,

excessive, or unfairly discriminatory. Any original or renewal

policy of insurance issued pursuant to an approved plan of

deviation shall have attached to or imprinted on the face of such

policy the following notice: "The premium charged for this policy

is greater than the premium rates promulgated by the State Board

of Insurance." The notice shall be in 10-point or larger

prominent typesize.

Except as the Board may authorize, the deviation provisions in

this Article shall not apply to insurance written pursuant to

other provisions of this Chapter in which a deviation from

standard rates is authorized, including, but not limited to,

automobile liability experience rating and fleet rating plans.

(b) The Board shall issue its order in writing setting forth the

terms of approval or reasons for denial of each application filed

for deviation. On January 1, 1974 and thereafter if the Board has

not issued its order within 30 days after the filing of an

application, the application shall be "deemed approved" by the

Board. Provided, however, that the Board may thereafter require

the applicant insurer to furnish proof to the Board that the

matters set out in the application are true and correct and that

such application meets the requirements of this Article. If after

notice and hearing the Board determines that any application

"deemed to have been approved" by the Board contains false or

erroneous information or the Board determines that the

application does not meet the requirements of this Article the

Board may suspend or revoke the approval "deemed to have been

granted."

An insurer that has received approval, or is "deemed to have

received approval" for the use of a deviation may apply for an

amendment to such deviation or by notice to the Board withdraw

the deviation.

(c) From and after the effective date of an application approved

by the Board, or "deemed to have been approved" by the Board,

such insurer may write insurance in accordance with such

approval. Provided, however, that the right to write insurance at

a lesser or greater rate as approved may be suspended or revoked

by the Board, after notice and hearing, if upon examination or at

any time it appears to or is the opinion of the Board that such

insurer:

(1) has had a change in its financial condition since the

granting of the application; or

(2) the actual paid and incurred losses of the insurer have

materially changed since the granting of the application; or

(3) there has been a material increase in expenses of such

insurer since the granting of the application; or

(4) there has been a material reduction in earnings from

investments by the insurer since the granting of the application;

or

(5) the insurer has failed or refused to furnish information

required by the Board; or

(6) the insurer has failed to abide by or follow its rate

deviation previously approved by the Board. The Board may suspend

the right of an insurer to write insurance at the rates approved

under such application, pending hearing, provided that the Board

in or accompanying the order suspending such right, sets such

hearing within not less than 10 nor more than 30 days following

the issuance of its order. The Board shall conduct the hearing

within not less than 10 nor more than 30 days following the

issuance of its order suspending such right, unless the insurer

subject to the order requests the Board to delay the hearing

beyond 30 days. The right to write insurance at the lesser or

greater rate previously approved by the Board shall automatically

terminate, except as herein provided, upon the promulgation by

the Board of new or different rates as provided for in the first

sentence of "Section (a)" of this Article, and as further

provided in paragraphs one and two of Article 5.01, Insurance

Code, as amended. After the effective date of the Board's

promulgation or authorization of new or different rates, the

insurer may not thereafter write insurance at a lesser or greater

rate, except that an insurer may continue to write insurance at a

deviated rate by applying the percentage of the previously

approved deviation applicable to the prior rates as the

percentage of deviation applicable to the new or different rates

promulgated by the Board, limited, however, to a period of 60

days after the effective date of the new or different rates, and

not thereafter, and only if such insurer within 30 days following

promulgation by the Board of new or different rates, shall make a

written application to the Board for permission to deviate from

the new or different rates promulgated by the Board. The Board by

order may extend the use of prior approved deviations beyond the

60 day period hereinabove set out.

(d) It is expressly provided, however, that notwithstanding any

other provision of this chapter to the contrary, a rate or

premium for such insurance greater than the standard rate or

premium that has been promulgated by the Board may be used on any

specific risk if:

(1) a written application is made to the Board naming the insurer

and stating the coverage and rate proposed;

(2) the person to be insured or person authorized to act in

relation to the risk to be insured consents to such rate;

(3) the reasons for requiring such greater rate or premium are

stated in or attached to the application;

(4) the person to be insured or person authorized to act for such

person signs the application; and

(5) the Board approves the application by order or by stamping.

(e) In the administration of this Act the Board shall resolve by

rules and regulations, to the extent permitted by law, any

conflicts or ambiguities as may be necessary to accomplish the

purposes of this Act.

(f) This Article, as amended, is effective September 1, 1973.

(g) Notwithstanding Sections (a) through (e) of this article, on

and after the effective date of S.B. No. 14, Acts of the 78th

Legislature, Regular Session, 2003, rates for personal automobile

insurance in this state are determined as provided by Article

5.101 of this code, and rates for commercial motor vehicle

insurance in this state are determined as provided by Article

5.13-2 of this code. On and after December 1, 2004, rates for

personal automobile insurance and commercial automobile insurance

in this state are determined as provided by Article 5.13-2 of

this code.

Acts 1951, 52nd Leg., ch. 491. Amended by Acts 1971, 62nd Leg.,

p. 864, ch. 104, Sec. 1, eff. April 30, 1971; Acts 1973, 63rd

Leg., p. 1118, ch. 425, Sec. 1, eff. Sept. 1, 1973; Acts 1977,

65th Leg., p. 1981, ch. 792, Sec. 1, eff. Aug. 29, 1977.

Subsec. (g) added by Acts 1991, 72nd Leg., ch. 242, Sec. 2.04,

eff. Sept. 1, 1991; Subsec. (g) amended by Acts 1991, 72nd Leg.,

2nd C.S., ch. 12, Sec. 8.05, eff. Jan. 1, 1992; amended by Acts

1995, 74th Leg., ch. 984, Sec. 4, eff. Sept. 1, 1995; Subsec. (g)

amended by Acts 2003, 78th Leg., ch. 206, Sec. 21.05, eff. June

11, 2003.

Art. 5.04. EXPERIENCE AS FACTOR. (a) To insure the adequacy and

reasonableness of rates the Board may take into consideration

past and prospective experience, within and outside the State,

and all other relevant factors, within and outside the State,

gathered from a territory sufficiently broad to include the

varying conditions of the risks involved and the hazards and

liabilities assumed, and over a period sufficiently long to

insure that the rates determined therefrom shall be just,

reasonable and adequate, and to that end the Board may consult

any rate making organization or association that may now or

hereafter exist.

(b) As a basis for motor vehicle rates under this subchapter, the

State Board of Insurance shall use data from within this State to

the extent that the data is credible and available.

(c) Notwithstanding Subsections (a) and (b) of this article, on

and after the effective date of S.B. No. 14, Acts of the 78th

Legislature, Regular Session, 2003, rates for personal automobile

insurance in this state are determined as provided by Article

5.101 of this code, and rates for commercial motor vehicle

insurance in this state are determined as provided by Article

5.13-2 of this code. On and after December 1, 2004, rates for

personal automobile insurance and commercial automobile insurance

in this state are determined as provided by Article 5.13-2 of

this code.

Acts 1951, 52nd Leg., ch. 491. Amended by Acts 1953, 53rd Leg.,

p. 64, ch. 50, Sec. 3.

Amended by Acts 1987, 70th Leg., 1st C.S., ch. 1, Sec. 2.01, eff.

Sept. 2, 1987; Subsec. (c) added by Acts 1991, 72nd Leg., ch.

242, Sec. 2.05, eff. Sept. 1, 1991; Subsec. (c) amended by Acts

1991, 72nd Leg., 2nd C.S., ch. 12, Sec. 8.06, eff. Jan. 1, 1992;

amended by Acts 1995, 74th Leg., ch. 984, Sec. 5, eff. Sept. 1,

1995; Subsec. (c) amended by Acts 2003, 78th Leg., ch. 206, Sec.

21.06, eff. June 11, 2003.

Art. 5.04-1. REPORT OF BASIC LIMITS LOSSES. (a) A report filed

under Article 5.01(a) of this code must include the information

necessary to compute a Texas automobile experience modifier as

provided by this code or a rule adopted by the State Board of

Insurance. In reporting losses under Article 5.01(a) of this

code, an insurer may include only the following as basic limits

losses:

(1) indemnity losses, up to the basic limits for the losses;

(2) losses based on payments for immediate medical or surgical

treatment;

(3) fees paid to an attorney who is not an employee of the

insurer, if the fees were for services rendered in the trial of

an action arising under a covered claim;

(4) specific expenses incurred as a direct result of defending an

action in connection with which the expense is claimed;

(5) specific expenses, other than claims adjustment expenses,

incurred in connection with the settlement of a claim with

respect to which the expense is claimed;

(6) all medical payments coverage; and

(7) personal injury protection coverage losses.

(b) In reporting its basic limits losses to the State Board of

Insurance, each insurer shall disclose the specific nature of

each loss expense claimed and shall show to the Board's

satisfaction that each specific expense claimed was necessary

with respect to the specific risk involved.

Added by Acts 1991, 72nd Leg., ch. 750, Sec. 2, eff. Sept. 1,

1991.

Art. 5.06. POLICY FORMS AND ENDORSEMENTS.

(1) The Board shall adopt a policy form and endorsements for each

type of motor vehicle insurance subject to this subchapter. The

coverage provided by a policy form adopted under this subsection

is the minimum coverage that may be provided under an insurance

policy for that type of insurance in this State. Each policy form

must provide the coverages mandated under Articles 5.06-1 and

5.06-3 of this code, except that the coverages may be rejected by

the named insured as provided by those articles.

(2) Except as provided by Subsections (3) and (4) of this

article, an insurer may only use a form adopted by the Board

under this section in writing motor vehicle insurance delivered,

issued for delivery, or renewed in this State. A contract or

agreement not written into the application and policy is void and

of no effect and in violation of the provisions of this

subchapter, and is sufficient cause for revocation of license of

such insurer to write automobile insurance within this State.

(3) The Board may approve the use of a policy form adopted by a

national organization of insurance companies, or similar

organization, if the form, with any endorsement to the form

required and approved by the Board, provides coverage equivalent

to the coverage provided by the form adopted by the Board under

Subsection (1) of this section.

(4) An insurer may use an endorsement to the policy form adopted

or approved by the Board under this article if the endorsement is

approved by the Board.

(5) Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

(6) Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

(7) The Board may not adopt or approve a policy form for private

passenger automobile insurance or any endorsement to the policy

if the policy or endorsement is not in plain language. For the

purposes of this subsection, a policy or endorsement is written

in plain language if it achieves the minimum score established by

the commissioner on the Flesch reading ease test or an equivalent

test selected by the commissioner, or, at the option of the

commissioner, if it conforms to the language requirements in a

National Association of Insurance Commissioners model act

relating to plain language. This subsection does not apply to

policy language that is mandated by state or federal law.

(8) The Board may withdraw its approval of a policy or

endorsement form at any time, after notice and hearing.

(9) Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

(10) Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

(11) Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

(12)(a) Notwithstanding Subsections (1)-(10) of this article,

policy forms and endorsements for automobile insurance in this

state are regulated under Article 5.13-2 of this code.

(b) Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

Acts 1951, 52nd Leg., ch. 491. Amended by Acts 1981, 67th Leg.,

p. 2700, ch. 736, Sec. 1, eff. Jan. 1, 1982.

Amended by Acts 1991, 72nd Leg., ch. 242, Sec. 2.07, eff. Sept.

1, 1991; Subsecs. (9), (10) added by Acts 1993, 73rd Leg., ch.

685, Sec. 14.04, eff. Sept. 1, 1993; Subsecs. (9), (10) amended

by and (11) added by Acts 2001, 77th Leg., ch. 971, Sec. 2, eff.

Sept. 1, 2001; Subsec. (12) added by Acts 2003, 78th Leg., ch.

206, Sec. 21.07, eff. June 11, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

727, Sec. 18, eff. April 1, 2007.

Art. 5.10. RULES AND REGULATIONS. The Board is hereby empowered

to make and enforce all such reasonable rules and regulations not

inconsistent with the provisions of this subchapter as are

necessary to carry out its provisions.

Acts 1951, 52nd Leg., ch. 491.

Amended by Acts 1991, 72nd Leg., ch. 242, Sec. 2.13, eff. Sept.

1, 1991.

Art. 5.11. HEARING ON GRIEVANCES. (a) Any policyholder or

insurer shall have the right to a hearing before the Board on any

grievance occasioned by the approval or disapproval by the Board

of any classification, rate, rating plan, endorsement or policy

form, or any rule or regulation established under the terms

hereof, such hearing to be held in conformity with rules

prescribed by the Board. Upon receipt of request that such

hearing is desired, the Board shall forthwith set a date for the

hearing, at the same time notifying all interested parties in

writing of the place and date thereof, which date, unless

otherwise agreed to by the parties at interest, shall not be less

than ten (10) nor more than thirty (30) days after the date of

said notice. Any party aggrieved shall have the right to apply to

any court of competent jurisdiction to obtain redress.

(b) No hearing shall suspend the operation of any classification,

rate, rating plan or policy form unless the Board shall so order.

(c) Notwithstanding Subsections (a) and (b) of this article, on

and after the effective date of S.B. No. 14, Acts of the 78th

Legislature, Regular Session, 2003, rates for personal automobile

insurance in this state are determined as provided by Article

5.101 of this code, and rates for commercial motor vehicle

insurance in this state are determined as provided by Article

5.13-2 of this code. On and after December 1, 2004, rates for

personal automobile insurance and commercial automobile insurance

in this state are determined as provided by Article 5.13-2 of

this code.

Acts 1951, 52nd Leg., ch. 491. Amended by Acts 1953, 53rd Leg.,

p. 64, ch. 50, Sec. 6.

Amended by Acts 1991, 72nd Leg., ch. 242, Sec. 2.14, eff. Sept.

1, 1991; Subsec. (c) amended by Acts 1991, 72nd Leg., 2nd C.S.,

ch. 12, Sec. 8.08, eff. Jan. 1, 1992; amended by Acts 1995, 74th

Leg., ch. 984, Sec. 7, eff. Sept. 1, 1995; Subsec. (c) amended by

Acts 2003, 78th Leg., ch. 206, Sec. 21.11, eff. June 11, 2003.

SUBCHAPTER B. CASUALTY INSURANCE AND FIDELITY, GUARANTY AND

SURETY BONDS

Art. 5.13. SCOPE OF SUBCHAPTER. (a) This subchapter applies to

every insurance company, corporation, interinsurance exchange,

mutual, reciprocal, association, Lloyd's plan, or other

organization or insurer writing any of the characters of

insurance business herein set forth, hereinafter called

"Insurer"; provided that nothing in this entire subchapter shall

be construed to apply to any county or farm mutual insurance

company or association, as regulated under Chapters 911 and 912

of this code, except that:

(1) Article 5.13-2 of this code shall apply to a county mutual

insurance company with respect to personal automobile and

commercial automobile insurance, residential and commercial

property insurance, and inland marine insurance;

(2) Article 5.20 of this code shall apply to a county mutual

insurance company with respect to each line of insurance that a

county mutual insurance company is authorized to write under

Section 912.151; and

(3) Article 5.20 of this code shall apply to a farm mutual

insurance company with respect to each line of insurance that a

farm mutual insurance company is authorized to write under

Section 911.151.

(b) This subchapter applies to the writing of casualty insurance

and the writing of fidelity, surety, and guaranty bonds, on risks

or operations in this State except as herein stated.

(c) Except as otherwise provided by this subchapter, this

subchapter does not apply to the writing of motor vehicle, life,

health, accident, professional liability, reinsurance, aircraft,

fraternal benefit, fire, lightning, tornado, windstorm, hail,

smoke or smudge, cyclone, earthquake, volcanic eruption, rain,

frost and freeze, weather or climatic conditions, excess or

deficiency of moisture, flood, the rising of the waters of the

ocean or its tributaries, bombardment, invasion, insurrection,

riot, civil war or commotion, military or usurped power, any

order of a civil authority made to prevent the spread of a

conflagration, epidemic or catastrophe, vandalism or malicious

mischief, strike or lockout, water or other fluid or substance,

resulting from the breakage or leakage of sprinklers, pumps, or

other apparatus erected for extinguishing fires, water pipes or

other conduits or containers, or resulting from casual water

entering through leaks or opening in buildings or by seepage

through building walls, including insurance against accidental

injury of such sprinklers, pumps, fire apparatus, conduits or

container, workers' compensation, noncommercial inland marine,

ocean marine, marine, or title insurance; nor does this

subchapter apply to the writing of explosion insurance, except

insurance against loss from injury to person or property which

results accidentally from steam boilers, heaters or pressure

vessels, electrical devices, engines and all machinery and

appliances used in connection therewith or operation thereby.

(d) This subchapter shall not be construed as limiting in any

manner the types or classes of insurance which may be written by

the several types of insurers under appropriate statutes or their

charters or permits.

(e) The regulatory power herein conferred is vested in the

commissioner.

Acts 1951, 52nd Leg., ch. 491. Amended by Acts 1955, 54th Leg.,

p. 359, ch. 76, Sec. 1; Acts 2003, 78th Leg., ch. 206, Sec. 5.01,

eff. June 11, 2003; Acts 2003, 78th Leg., ch. 206, Sec. 6.01,

eff. Dec. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

631, Sec. 1, eff. September 1, 2005.

Art. 5.13-1. LEGAL SERVICE CONTRACTS. (a) Every insurer governed

by Subchapter B of Chapter 5 of the Insurance Code, as amended,

and every life, health, and accident insurer governed by Chapter

3 of the Insurance Code, as amended, is authorized to issue

prepaid legal services contracts. Every such insurer or rating

organization authorized under Article 5.16 of the Insurance Code

shall file with the State Board of Insurance all rules and forms

applicable to prepaid legal service contracts in a manner to be

established by the State Board of Insurance. Certification, by a

qualified actuary, to the appropriateness of the charges, rates,

or rating plans, based upon reasonable assumptions, shall

accompany the filing along with adequate supporting information.

(b) The State Board of Insurance shall, within a reasonable

period, approve any form if the requirements of this section are

met. It shall be unlawful to issue such forms until approved or

to use such schedules of charges, rates, or rating plans until

filed. If the State Board of Insurance has good cause to believe

such rates and rating plans do not comply with the standards of

this article, it shall give notice in writing to every insurer or

rating organization which filed such rates or rating plans,

stating therein in what manner and to what extent such

noncompliance is alleged to exist and specifying therein a

reasonable time, not less than 30 days thereafter, in which such

noncompliance may be corrected. If the board has not acted on any

form, rate, rating plan, or charges within 30 days after the

filing of same, they shall be deemed approved. The board may

require the submission of whatever relevant information is deemed

necessary in determining whether to approve or disapprove a

filing made pursuant to this section.

(c) The right of such insurers to issue prepaid legal services

contracts on individual, group, or franchise bases is hereby

recognized, and qualified agents of such insurers who are

licensed under Article 21.07-1 or 21.14 of this code shall be

authorized to write such coverages under such rules as the

commissioner may prescribe.

(d) The State Board of Insurance is hereby vested with power and

authority under this article to promulgate, after notice of

hearing, and to enforce, rules and regulations concerning the

application to the designated insurers of this article and for

such clarification, amplification, and augmentation as in the

discretion of the State Board of Insurance are deemed necessary

to accomplish the purposes of this article.

(e) This article shall be construed as a specific exception to

Article 3.54 of the Texas Insurance Code.

(f) All legal services contracts and related promotional material

issued pursuant to Chapter 23 and the issuance of legal services

contracts pursuant to Article 5.13-1 shall be truthful and

accurate and shall properly describe the coverage offered. Such

description should include, but not be limited to, a description

of coverage offered as either an indemnity coverage or a contract

that provides only consultation and advice on simple legal

matters, either alone or in combination with a referral service,

and that provides fee discounts for other matters. To provide for

the actuarial soundness of a prepaid legal services contract

issued under this article, the State Board of Insurance may

require that prepaid legal services contracts have rates that are

adequate to reasonably provide the benefits under the prepaid

legal services contracts. This subsection does not apply to a

prepaid legal services contract that provides only consultation

and advice on simple legal matters, either alone or in

combination with a referral service, and that provides fee

discounts for other matters.

(g) The State Board of Insurance may not determine, fix,

prescribe, set, or promulgate maximum rates or maximum amounts of

premium to be charged for a prepaid legal services contract

issued under this chapter. Nothing in this Act shall be construed

as compelling the State Board of Insurance to establish standard

or absolute rates and the board is specifically authorized, in

its discretion, to approve different rates for different insurers

for the same risk or risks on the types of insurance covered by

this article. The board shall approve such rates as filed by any

insurer unless it finds that such filing does not meet the

requirements of this article.

(h) An insurer may not issue or renew a prepaid legal service

contract under this article after March 1, 2004.

Added by Acts 1975, 64th Leg., p. 134, ch. 60, Sec. 2, eff. Sept.

1, 1975.

Subsecs. (a), (b), (f), (g) amended by Acts 1995, 74th Leg., ch.

873, Sec. 1, eff. Sept. 1, 1995; Subsec. (c) amended by Acts

2001, 77th Leg., ch. 703, Sec. 7.03, eff. Sept. 1, 2001. Subsec.

(h) added by Acts 2003, 78th Leg., ch. 1181, Sec. 2, eff. Sept.

1, 2003.

Art. 5.13-2. RATES AND FORMS FOR CERTAIN PROPERTY AND CASUALTY

INSURANCE.

Purpose

Sec. 1. This article governs the regulation of insurance

described by Section 2 of this article. The purposes of this

article are to:

(1) promote the public welfare by regulating insurance rates to

prohibit excessive, inadequate, or unfairly discriminatory rates;

(2) promote availability of insurance;

(3) promote price competition among insurers to provide rates and

premiums that are responsive to competitive market conditions;

(4) prohibit price-fixing agreements and other anticompetitive

behavior by insurers;

(5) regulate the insurance forms used for lines of insurance

subject to this article to ensure that they are not unjust,

unfair, inequitable, misleading, or deceptive; and

(6) provide regulatory procedures for the maintenance of

appropriate information reporting systems.

Sec. 2. Repealed by Acts 2007, 80th Leg., R.S., Ch. 730, Sec.

3B.071(c), eff. September 1, 2007.

Sec. 3. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

Sec. 4. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

Sec. 5. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

Sec. 5A. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18,

eff. April 1, 2007.

Sec. 6. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

Sec. 7. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

Sec. 8. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

Commissioner authority

Sec. 9. If the commissioner determines at any time that the

implementation of this article or any part thereof is contrary to

the public interest and has resulted in or may result in imminent

peril to the insurance consumers of this state, the commissioner

may issue an order stating the harm to the public and shall

thereafter rely upon Subchapters A-L of this chapter, or parts

thereof, in the regulation of property and casualty insurance.

Sec. 10. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18,

eff. April 1, 2007.

Sec. 13. Repealed by Acts 2007, 80th Leg., R.S., Ch. 730, Sec.

3B.072(b), eff. September 1, 2007.

Sec. 14. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18,

eff. April 1, 2007.

Sec. 15. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18,

eff. April 1, 2007.

Sec. 16. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18,

eff. April 1, 2007.

Added by Acts 1991, 72nd Leg., ch. 242, Sec. 2.15, eff. Sept. 1,

1991. Sec. 8(e) amended by Acts 1991, 72nd Leg., 2nd C.S., ch.

12, Sec. 8.01, eff. Jan. 1, 1992; Secs. 1 and 2 amended by Acts

1993, 73rd Leg., ch. 685, Sec. 6.07, eff. Sept. 1, 1993; Sec.

3(5), (6) amended by Acts 1993, 73rd Leg., ch. 685, Sec. 6.08,

eff. Sept. 1, 1993; Secs. 5, 7 to 9 amended by Acts 1993, 73rd

Leg., ch. 685, Sec. 6.09, eff. Sept. 1, 1993; Sec. 1 amended by

Acts 1995, 74th Leg., ch. 984, Sec. 8, eff. Sept. 1, 1995; Sec.

3(2) amended by Acts 1995, 74th Leg., ch. 984, Sec. 9, eff. Sept.

1, 1995; Sec. 10 amended by Acts 1995, 74th Leg., ch. 984, Sec.

10, eff. Sept. 1, 1995; Sec. 1 amended by Acts 1997, 75th Leg.,

ch. 1330, Sec. 1, eff. Sept. 1, 1997; Sec. 3(2) amended by Acts

1997, 75th Leg., ch. 438, Sec. 1, eff. Sept. 1, 1997; Sec. 8(e)

amended by Acts 1997, 75th Leg., ch. 1330, Sec. 2, eff. Sept. 1,

1997; Sec. 8(f) amended by Acts 1997, 75th Leg., ch. 1426, Sec.

1, eff. Sept. 1, 1997; Section heading amended by Acts 2003, 78th

Leg., ch. 206, Sec. 5.02, 6.02, eff. June 11, 2003; Sec. 1

amended by Acts 2003, 78th Leg., ch. 206, Sec. 5.03, 6.03, eff.

June 11, 2003; Sec. 2 amended by Acts 2003, 78th Leg., ch. 206,

Sec. 5.03, 6.03, eff. June 11, 2003; Sec. 3 amended by Acts 2003,

78th Leg., ch. 206, Sec. 6.04, eff. Dec. 1, 2004; Sec. 3(2)

amended by Acts 2003, 78th Leg., ch. 206, Sec. 5.04, eff. June

11, 2003; Sec. 4(b) amended by Acts 2003, 78th Leg., ch. 206,

Sec. 6.05, eff. Dec. 1, 2004; Sec. 4(d) amended by Acts 2003,

78th Leg., ch. 206, Sec. 6.05, eff. Dec. 1, 2004; Sec. 4(f) added

by Acts 2003, 78th Leg., ch. 206, Sec. 6.05, eff. Dec. 1, 2004;

Sec. 5(a) amended by Acts 2003, 78th Leg., ch. 206, Sec. 6.06,

eff. Dec. 1, 2004; Sec. 5(a-1) added by Acts 2003, 78th Leg., ch.

206, Sec. 6.06, eff. Dec. 1, 2004; Sec. 5(a-2) added by Acts

2003, 78th Leg., ch. 206, Sec. 6.06, eff. Dec. 1, 2004; Sec. 5(b)

amended by Acts 2003, 78th Leg., ch. 206, Sec. 21.47(3), eff.

June 11, 2003; Sec. 5A added by Acts 2003, 78th Leg., ch. 206,

Sec. 6.07, eff. Dec. 1, 2004; Sec. 13 added by Acts 2003, 78th

Leg., ch. 206, Sec. 6.08, eff. Dec. 1, 2004; Sec. 14 added by

Acts 2003, 78th Leg., ch. 206, Sec. 6.09, eff. June 11, 2003;

Sec. 15 added by Acts 2003, 78th Leg., ch. 206, Sec. 6.10, eff.

June 11, 2003; Sec. 16 added by Acts 2003, 78th Leg., ch. 206,

Sec. 6.11, eff. Dec. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

70, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

71, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

102, Sec. 4, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

727, Sec. 18, eff. April 1, 2007.

Acts 2005, 79th Leg., Ch.

1118, Sec. 1, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.071(c), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.072(b), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.071(c), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.072(b), eff. September 1, 2007.

Art. 5.15-1. PROFESSIONAL LIABILITY INSURANCE FOR PHYSICIANS AND

HEALTH CARE PROVIDERS.

Sec. 1. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

Sec. 2. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

Sec. 4. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

Sec. 4A. Repealed by Acts 1993, 73rd Leg., ch. 685, Sec. 6.12,

eff. Sept. 1, 1993.

Sec. 4B. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18,

eff. April 1, 2007.

Sec. 5. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

Sec. 6. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

Sec. 7. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

Sec. 8. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

Sec. 9. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

Premium Discount Recoupment

Sec. 10. (a) Eligibility. Effective January 1, 1999, each insurer

that has filed and issued premium discounts to health care

professionals pursuant to Article 5.15-4 of this code shall be

eligible to elect to receive a premium tax credit in lieu of

indemnification for claims filed with the Attorney General under

Chapter 110, Civil Practice and Remedies Code.

(b) Amount of Tax Credit. An eligible company may elect to recoup

premium discounts issued to eligible health care professionals in

lieu of indemnification from the State of Texas for claims filed

under Chapter 110, Civil Practice and Remedies Code. Such

election shall be made as a credit that is part of the annual

premium tax return filed on or before March 1, 1999. An insurer

may credit the total amount of any discounts issued less any

reimbursements received prior to January 1, 1999, by the insurer

for claims filed under Chapter 110, Civil Practice and Remedies

Code, against its premium tax under Article 4.10 of this code.

The tax credit herein authorized shall be allowed at a rate not

to exceed 20 percent of the credit per year for five or more

successive years following the initial election made in March

1999. The balance of payments due the insurer and not claimed as

a tax credit may be reflected in the books and records of the

insurer as an admitted asset for all purposes, including

exhibition in annual statements pursuant to Article 6.12 of this

code. The tax credit allowed in any one year may not exceed the

premium tax due in that year.

(c) An eligible insurer that elects to receive tax credits shall

not be eligible to file claims for indemnity under Chapter 110,

Civil Practice and Remedies Code after January 1, 1999. Any

claims of an eligible insurer filed with the Attorney General

prior to January 1, 1999, that have not been reimbursed shall

also be deemed to have been waived by the insurer by making its

election. An insurer that elects not to recoup its discount

through tax credit will continue to remain eligible for

indemnification of eligible claims under Chapter 110, Civil

Practice and Remedies Code.

(d) The elections provided herein shall not affect the right of a

self-insurance trust created under Article 21.49-4 of this code

from seeking indemnification for eligible claims.

(e) The provisions of Article 21.46 of this code shall not apply

to the credits authorized herein.

Sec. 11. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18,

eff. April 1, 2007.

Sec. 12. Repealed by Acts 2007, 80th Leg., R.S., Ch. 730, Sec.

3B.035(c), eff. September 1, 2007.

Sec. 12. Repealed by Acts 2007, 80th Leg., R.S., Ch. 730, Sec.

3B.036(b), eff. September 1, 2007.

Sec. 13. Repealed by Acts 2007, 80th Leg., R.S., Ch. 730, Sec.

3B.035(c), eff. September 1, 2007.

Added by Acts 1977, 65th Leg., p. 2054, ch. 817, Sec. 31.01, eff.

Aug. 29. 1977.

Sec. 2(2) amended by Acts 1987, 70th Leg., ch. 718, Sec. 1, eff.

Sept. 1, 1987; Sec. 4A added by Acts 1987, 70th Leg., 1st C.S.,

ch. 1, Sec. 2.05, eff. Sept. 2, 1987; Sec. 8 amended by Acts

1987, 70th Leg., 1st C.S., ch. 1, Sec. 7.01, eff. Sept. 2, 1987;

Sec. 3 amended by Acts 1989, 71st Leg., ch. 1027, Sec. 15, eff.

Sept. 1, 1989; Sec. 4B added by Acts 1989, 71st Leg., ch. 1027,

Sec. 16, eff. Sept. 1 1989; Sec. 2(3) amended by Acts 1991, 72nd

Leg., ch. 14, Sec. 284(15), eff. Sept. 1, 1991; Sec. 3 amended by

Acts 1991, 72nd Leg., ch. 606, Sec. 1, eff. Sept. 1, 1991; Sec.

4A amended by Acts 1991, 72nd Leg., ch. 242, Sec. 2.17D, eff.

Sept. 1, 1991; Sec. 4B(b) amended by Acts 1991, 72nd Leg., ch.

606, Sec. 2, eff. Sept. 1, 1991; Sec. 4(a) amended by Acts 1993,

73rd Leg., ch. 685, Sec. 6.11, eff. Sept. 1, 1993; Sec. 4A

repealed by Acts 1993, 73rd Leg., ch. 685, Sec. 6.12, eff. Sept.

1, 1993; Sec. 8 amended by Acts 1997, 75th., ch. 746, Sec. 1,

eff. Sept. 1, 1997; Sec. 10 added by Acts 1997, 75th Leg., ch.

991, Sec. 1, eff. Sept. 1, 1997; Sec. 2(2) amended by Acts 2001,

77th Leg., ch. 1284, Sec. 5.01, eff. June 15, 2001; Sec. 8

amended by Acts 2001, 77th Leg., ch. 1284, Sec. 5.02, eff. June

15, 2001; Sec. 2(2) amended by Acts 2003, 78th Leg., ch. 141,

Sec. 1, eff. Sept. 1, 2003; Sec. 8 amended by Acts 2003, 78th

Leg., ch. 141, Sec. 2, eff. Sept. 1, 2003; Sec. 11 added by Acts

2003, 78th Leg., ch. 204, Sec. 10.08, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

184, Sec. 1, eff. May 27, 2005.

Acts 2005, 79th Leg., Ch.

727, Sec. 18, eff. April 1, 2007.

Acts 2005, 79th Leg., Ch.

1135, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1135, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.034(c), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.035(c), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.036(b), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.034(c), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.035(c), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.036(b), eff. September 1, 2007.

Art. 5.22. PENALTIES. (a) The Board may suspend the license of

any advisory organization licensed under Article 5.73 of this

code, insurer or agent which fails to comply with an order of the

Board within the time limited by such order, or any extension

thereof which the Board may grant. The Board shall not suspend

the license of any advisory organization, agent or insurer for

failure to comply with an order until the time prescribed for an

appeal therefrom has expired or, if an appeal has been taken,

until such order has been affirmed. The Board may determine when

a suspension of license shall become effective and it shall

remain in effect for the period fixed by it, unless it modifies

or rescinds such suspension or until the order upon which such

suspension is based is modified, rescinded or reversed.

(b) No license shall be suspended except upon a written order of

the Board, stating its findings, made after a hearing held upon

not less than ten (10) days' notice to such person or

organization specifying the alleged violation.

Acts 1951, 52nd Leg., ch. 491.

Amended by Acts 1991, 72nd Leg., ch. 242, Sec. 2.22, eff. Sept.

1, 1991.

Art. 5.23. JUDICIAL REVIEW. Any order or decision of the Board

shall be subject to review, which shall be on the basis of the

record of the proceedings before the Board and shall not be

limited to questions of law, by direct action in the District

Court of Travis County, instituted by any party aggrieved by any

action taken under this subchapter.

Pending final disposition of any proceedings which attack the

correctness of a rate, any insurer affected by such order may

continue to charge the rate which obtained prior to such order of

decrease or may charge the rate resulting from such order of

increase, on condition that the difference in the premiums be

deposited in a special account by said insurer, to be held in

trust by said insurer, and to be retained by said insurer or paid

to the holders of policies issued after the order of the Board,

as the court may determine.

In all other cases, the court shall determine whether the filing

of the appeal shall operate as a stay. The court may, in

disposing of the issue before it, modify, affirm or reverse the

order or decision of the Board in whole or in part.

Acts 1951, 52nd Leg., ch. 491.

SUBCHAPTER C. FIRE INSURANCE AND ALLIED LINES

Art. 5.25. BOARD SHALL FIX RATES. (a) The State Board of

Insurance shall have the sole and exclusive power and authority

and it shall be its duty to prescribe, fix, determine and

promulgate the rates of premiums to be charged and collected by

fire insurance companies transacting business in this State.

Said Board shall also have authority to alter or amend any and

all such rates of premiums so fixed and determined and adopted by

it, and to raise or lower the same, or any part thereof, as

herein provided.

(b) Notwithstanding Subsection (a) of this article, on and after

the effective date of S.B. No. 14, Acts of the 78th Legislature,

Regular Session, 2003, rates for homeowners and residential fire

and residential allied lines insurance coverage under this

subchapter are determined as provided by Subchapter Q of this

chapter, and rates for other lines of insurance subject to this

subchapter are determined as provided by Article 5.13-2 of this

code, except that on and after December 1, 2004, rates for all

lines of insurance subject to this subchapter are determined as

provided by Article 5.13-2 of this code.

Acts 1951, 52nd Leg., ch. 491.

Amended by Acts 1985, 69th Leg., ch. 861, Sec. 1, eff. June 15,

1985; Acts 1991, 72nd Leg., ch. 242, Sec. 2.23, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 628, Sec. 10, eff. Sept. 1, 1991;

Subsec. (b) amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 12,

Sec. 8.10, eff. Jan. 1, 1992; amended by Acts 1995, 74th Leg.,

ch. 984, Sec. 13, eff. Sept. 1, 1995; Subsec. (b) amended by Acts

1997, 75th Leg., ch. 1330, Sec. 3, eff. Sept. 1, 1997; Subsec.

(b) amended by Acts 2003, 78th Leg., ch. 206, Sec. 21.12, eff.

June 11, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

727, Sec. 5, eff. April 1, 2007.

Art. 5.25A. RATES APPLICABLE TO CERTAIN LOCATIONS. (a) The State

Board of Insurance in adopting fire insurance and homeowners

insurance rates under this subchapter shall authorize a fringe

area rating as defined under its general basis rating schedule

for any dwelling located within five miles of the outer boundary

of a platted subdivision classified by the board under board

criteria as a first key town.

(b) Notwithstanding Subsection (a) of this article, on and after

the effective date of S.B. No. 14, Acts of the 78th Legislature,

Regular Session, 2003, rates for homeowners and residential fire

and residential allied lines insurance coverage under this

subchapter are determined as provided by Subchapter Q of this

chapter, and rates for other lines of insurance subject to this

subchapter are determined as provided by Article 5.13-2 of this

code, except that on and after December 1, 2004, rates for all

lines of insurance subject to this subchapter are determined as

provided by Article 5.13-2 of this code.

Added by Acts 1989, 71st Leg., ch. 481, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 242, Sec. 2.24, eff.

Sept. 1, 1991; Subsec. (b) amended by Acts 1991, 72nd Leg., 2nd

C.S., ch. 12, Sec. 8.11, eff. Jan. 1, 1992; amended by Acts 1995,

74th Leg., ch. 984, Sec. 14, eff. Sept. 1, 1995; Subsec. (b)

amended by Acts 1997, 75th Leg., ch. 1330, Sec. 4, eff. Sept. 1,

1997; Subsec. (b) amended by Acts 2003, 78th Leg., ch. 206, Sec.

21.13, eff. June 11, 2003.

Art. 5.25-3. FIRE INSURANCE RATES AND FIRE SUPPRESSION RATINGS

FOR BORDER MUNICIPALITY. The commissioner, in adopting fire

insurance rates for a municipality at or near the border between

this state and another state or the United Mexican States, shall

take into account the existence and capabilities of a fire

department or volunteer fire department that serves an adjoining

or nearby municipality in the other state or the United Mexican

States and that by agreement or by long-standing practice

provides fire suppression services to the Texas municipality.

Added by Acts 1997, 75th Leg., ch. 1413, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

727, Sec. 6, eff. April 1, 2007.

Art. 5.26. MAXIMUM RATE FIXED, AND DEVIATIONS THEREFROM. (a) A

maximum rate of premiums to be charged or collected by all

companies transacting in this state the business of fire

insurance, as herein defined, shall be exclusively fixed and

determined and promulgated by the Board, and no such fire

insurance company shall charge or collect any premium or other

compensation for or on account of any policy or contract of fire

insurance as herein defined in excess of the maximum rate as

herein provided for; provided, however, upon the written

application of the insured stating his reasons therefor, filed

with and approved by the Board, a rate in excess of the maximum

rate promulgated by the Board may be used on any specific risk.

(b) Any insurer desiring to write insurance at a less rate than

the maximum rate provided for in paragraph (a) above shall make a

written application to the Board for permission to file a uniform

percentage deviation for a lesser rate than the maximum rate, on

a state-wide basis or by reasonable territories as approved by

the Board, from the class rates or schedules or rating plans

respecting fire insurance and its allied lines of insurance or

class of risk within such kind of insurance or a combination

thereof promulgated by the Board. Such application shall specify

the basis of the deviation, and shall be accompanied by the data

upon which the applicant relies; provided, however, such

application, data and all other information filed in connection

with such deviation shall be public records open to inspection at

any reasonable time. The provisions of this paragraph shall not

be construed to prohibit the application of a uniform scale of

percentage deviations from the maximum rate provided the general

standards fixed in paragraph (d) hereof are met.

(c) Provided further, that any insurer desiring to write

insurance at a lesser net rate than the maximum rate provided for

in paragraph (a) above, either individually or as a member of a

group or association, said lesser net rate being obtained by the

application of a rating plan or procedure in use by it or by a

group or association of which it is a member, which said rating

plan or procedure shall apply only to special types or classes of

risk in connection with which an inspection or engineering

service and set of standards all acceptable to the Board are

used, and which inspection or engineering services and set of

standards have been and will continue to be maintained, shall

make a written application to the Board for permission to file

its said rating plan or procedure, the application of which would

produce such lesser net rate. Said application shall specify the

basis of the modification and shall be accompanied by the data on

which applicant relies. Every insurer or group or association

which avails itself of the provisions of this paragraph shall

thereafter follow in the conduct of its business as to such

classes or types of risks, only such rating plan or procedure

ordered as permitted by the Board for its use as to said special

types or classes of risks. If the Board shall issue an order

permitting such deviation, such insurer or such group or

association for it shall file with the Board all rates of premium

or deposit for individual risks underwritten by it, which rates

shall be considered as deviations from the rates that would have

been promulgated by the Board on such risks.

(d) In considering any application provided for in (b) or (c)

above, the Board shall give consideration to the factors applied

by insurers in determining the bases for rates; the financial

condition of the insurer; the method of operation and expenses of

such insurer; the loss experience of the insurer, past and

prospective, including where pertinent the conflagration and

catastrophe hazards, if any, both within and without this state;

to all factors reasonably related to the kind of insurance

involved; to a reasonable margin for an underwriting profit for

the insurer, and, in the case of participating insurers, to

policyholders' dividends. The Board shall issue an order

permitting the deviation for such insurer to be filed if it is

found to be justified upon the applicant's showing that the

resulting premiums would be adequate and not unfairly

discriminatory. The Board shall issue an order denying such

application if it finds that the resulting premiums would be

inadequate or unfairly discriminatory. As soon as reasonably

possible after such application has been made the Board shall in

writing permit or deny the same; provided, that any such

application shall be deemed permitted unless denied within thirty

(30) days; provided, that the Board may by official order

postpone action for one additional period not exceeding thirty

(30) days if deemed necessary for proper consideration; except

that deviations in effect at the time this Act becomes effective

shall be controlled by subdivision (f) hereof. Each deviation

permitted to be filed shall be effective for a period of one (1)

year from the date of final granting of such permission whether

by the Board in the first instance or upon direction of the

court. However, a deviation may be withdrawn at any time with the

approval of the Board or terminated by order of the Board, which

order must specify the reasons for such termination. All

deviations from maximum rates shall be governed by this Article.

(e) No policy of insurance in force prior to the taking effect of

any changes in rate that result from the provisions of this Act

shall be affected thereby, unless there shall be a change in the

hazard of the risk necessitating a change in the rate applicable

to such risk, in which event such policy shall be subject to new

rates developed under the provisions hereof.

(f) Any deviations from maximum rates on file with the Board and

in effect until the effective time of this Act shall remain in

effect for a period of thirty (30) days after such effective

time, and if during such thirty (30) day period a written

application to the Board is made for permission to file such

deviations under this Act, same shall remain in effect until the

Board has entered its order either permitting or denying the

application and during the full course of any hearings on and

appeal from any such order.

(g) The Board may call a public hearing on any application for

permission to file a deviation or a hearing on a permitted

deviation and shall call a hearing upon the request of any

aggrieved policyholder of the company filing the deviation made

within thirty (30) days after the granting or denying of any

deviation. The Board shall give reasonable notice of such

hearings and shall hear witnesses respecting such matters. Any

applicant dissatisfied with any order of the Board made without a

hearing under this Article may within thirty (30) days after

entry of such order make written request of the Board for a

hearing thereon. The Board shall hear such applicant within

twenty (20) days after receiving such request and shall give not

less than ten (10) days written notice of the time and place of

the hearing. Within fifteen (15) days after such hearing the

Board shall affirm, reverse or modify by order its previous

action, specifying in such order its reasons therefor. Any

applicant who may be dissatisfied with any order of the Board

respecting its application may appeal in accordance with Article

1.04 of this code. The judgment of the District Court shall be

appealable as in any other civil case. Such action shall have

precedence over other civil cases on the dockets of the appellate

courts. Should the Board terminate or refuse to renew a permitted

deviation or refuse permission for filing of a deviation under

subdivision (f) hereof, then such deviation shall remain in

effect during the course of any hearing thereon and thirty (30)

days thereafter, and during the course of any appeal taken from

such order and until final judgment of the courts.

(h) Repealed by Acts 2003, 78th Leg., ch. 206, Sec. 21.47(2).

(i) Notwithstanding Subsections (a)-(h) of this article, on and

after the effective date of S.B. No. 14, Acts of the 78th

Legislature, Regular Session, 2003, rates for homeowners and

residential fire and residential allied lines insurance coverage

under this subchapter are determined as provided by Subchapter Q

of this chapter, and rates for other lines of insurance subject

to this subchapter are determined as provided by Article 5.13-2

of this code, except that on and after December 1, 2004, rates

for all lines of insurance subject to this subchapter are

determined as provided by Article 5.13-2 of this code.

Acts 1951, 52nd Leg., ch. 491. Amended by Acts 1957, 55th Leg.,

p. 1443, ch. 497, Sec. 1; Acts 1981, 67th Leg., p. 2637, ch. 707,

Sec. 4(23), eff. Aug. 31, 1981.

Subsec. (d) amended by and Subsec. (i) added by Acts 1991, 72nd

Leg., ch. 242, Sec. 2.26, eff. Sept. 1, 1991; Subsec. (i) amended

by Acts 1991, 72nd Leg., 2nd C.S., ch. 12, Sec. 8.12, eff. Jan.

1, 1992; Subsec. (g) amended by Acts 1993, 73rd Leg., ch. 685,

Sec. 4.03, eff. Sept. 1, 1993; Subsec. (i) amended by Acts 1995,

74th Leg., ch. 984, Sec. 15, eff. Sept. 1, 1995; Subsec. (i)

amended by Acts 1997, 75th Leg., ch. 1330, Sec. 5, eff. Sept. 1,

1997; Subsec. (h) repealed by Acts 2003, 78th Leg., ch. 206, Sec.

21.47(2), eff. June 11, 2003; Subsec. (i) amended by Acts 2003,

78th Leg., ch. 206, Sec. 21.15, eff. June 11, 2003.

Art. 5.27. NO COMPANY EXEMPT. Every fire insurance company,

every marine insurance company, every fire and marine insurance

company, every fire and tornado insurance company, and each and

every insurance company of every kind and name issuing a contract

or policy of insurance, or contracts or policies of insurance

against loss by fire on property within this State, whether such

property be fixed or movable, stationary or in transit, or

whether such property is consigned or billed for shipment within

or beyond the boundary of this State or to some foreign county,

whether such company is organized under the laws of this State or

under the laws of any other state, territory or possession of the

United States, or foreign country, or by authority of the Federal

Government, now holding certificate of authority to transact

business in this State, shall be deemed to have accepted such

certificate and to transact business thereunder, upon condition

that it consents to the terms and provisions of this subchapter

and that it agrees to transact business in this State, subject

thereto; it being intended that every contract or policy of

insurance against the hazard of fire shall be issued in

accordance with the terms and provisions of this subchapter, and

the company issuing the same governed thereby, regardless of the

kind and character of such property and whether the same is fixed

or movable, stationary or in transit, including the shore end of

all marine risks insured against loss by fire.

Acts 1951, 52nd Leg., ch. 491.

Art. 5.28. STATEMENTS AND BOOKS. (a) Said Board is authorized

and empowered to require sworn statements for any period of time

from any insurance company affected by this law and from any of

its directors, officers, representatives, general agents, state

agents, special agents, and local agents of the rates and

premiums collected for fire insurance on each class of risks, on

all property in this State and of the causes of fire, if such be

known, if they are in possession of such data, and information,

or can obtain it at a reasonable expense; and said Board is

empowered to require such statements showing all necessary facts

and information to enable said Board to make, amend and maintain

the general basis schedules provided for in this law and the

rules and regulations for applying same and to determine

reasonable and proper maximum specific rates.

(b) Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

(c) Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

(d) Notwithstanding Subsection (a) of this article, on and after

the effective date of S.B. No. 14, Acts of the 78th Legislature,

Regular Session, 2003, rates for homeowners and residential fire

and residential allied lines insurance coverage under this

subchapter are determined as provided by Subchapter Q of this

chapter, and rates for other lines of insurance subject to this

subchapter are determined as provided by Article 5.13-2 of this

code, except that on and after December 1, 2004, rates for all

lines of insurance subject to this subchapter are determined as

provided by Article 5.13-2 of this code.

Acts 1951, 52nd Leg., ch. 491.

Amended by Acts 1991, 72nd Leg., ch. 242, Sec. 2.27, eff. Sept.

1, 1991; Subsec. (d) amended by Acts 1991, 72nd Leg., 2nd C.S.,

ch. 12, Sec. 8.13, eff. Jan. 1, 1992; amended by Acts 1995, 74th

Leg., ch. 984, Sec. 16, eff. Sept. 1, 1995; Subsec. (d) amended

by Acts 1997, 75th Leg., ch. 1330, Sec. 6, eff. Sept. 1, 1997;

Subsec. (d) amended by Acts 2003, 78th Leg., ch. 206, Sec. 21.16,

eff. June 11, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

727, Sec. 7, eff. April 1, 2007.

Acts 2005, 79th Leg., Ch.

727, Sec. 18, eff. April 1, 2007.

Art. 5.29. SCHEDULE AND REPORT. (a) The rates of premium fixed

by said Board in pursuance of the provision of this subchapter

shall be at all times reasonable and the schedules thereof made

and promulgated by said Board shall be in such forms as will in

the judgment of the Board most clearly and in detail disclose the

rate so fixed and determined by said Board to be charged and

collected for policies of fire insurance. Said Board may employ

and use any facts obtainable from and concerning fire insurance

companies transacting business in this State, showing their

expense and charges for fire insurance premiums for any period or

periods said Board may deem advisable, which in their opinion

will enable them to devise and fix and determine reasonable rates

of premiums for fire insurance. The said Board in making and

publishing schedules of the rates fixed and determined by it

shall show all charges, credits, terms, privileges and conditions

which in anywise affect such rates, and copies of all such

schedules shall be furnished by said Board to any and all

companies affected by this subchapter applying therefor, and the

same shall be furnished to any citizens of this State applying

therefor, upon the payment of the actual cost thereof. No rate or

rates fixed or determined by the Board shall take effect until it

shall have entered an order or orders fixing and determining

same, and shall give notice thereof to all fire insurance

companies affected by this subchapter, authorized to transact

business in the State. The Board, and any inspector or other

agent or employee thereof, who shall inspect any risk for the

purpose of enabling the Board to fix and determine the reasonable

rate to be charged thereon, shall furnish to the owner of such

risk at the date of such inspection a copy of the inspection

report, showing all defects that may operate as charges to

increase the insurance rate.

(b) Notwithstanding Subsection (a) of this article, on and after

the effective date of S.B. No. 14, Acts of the 78th Legislature,

Regular Session, 2003, rates for homeowners and residential fire

and residential allied lines insurance coverage under this

subchapter are determined as provided by Subchapter Q of this

chapter, and rates for other lines of insurance subject to this

subchapter are determined as provided by Article 5.13-2 of this

code, except that on and after December 1, 2004, rates for all

lines of insurance subject to this subchapter are determined as

provided by Article 5.13-2 of this code.

Acts 1951, 52nd Leg., ch. 491.

Amended by Acts 1991, 72nd Leg., ch. 242, Sec. 2.28, eff. Sept.

1, 1991; Subsec. (b) amended by Acts 1991, 72nd Leg., 2nd C.S.,

ch. 12, Sec. 8.14, eff. Jan. 1, 1992; amended by Acts 1995, 74th

Leg., ch. 984, Sec. 17, eff. Sept. 1, 1995; Subsec. (b) amended

by Acts 1997, 75th Leg., ch. 1330, Sec. 7, eff. Sept. 1, 1997;

Subsec. (b) amended by Acts 2003, 78th Leg., ch. 206, Sec. 21.17,

eff. June 11, 2003.

Art. 5.30. ANALYSIS OF RATE. (a) All schedules of rates

promulgated by said Board shall be open to the public, and every

local agent of any company engaging in the business of fire

insurance in this state shall have and exhibit to the public

copies of such schedules covering all risks upon which he is

authorized to write insurance.

(b) Notwithstanding Subsection (a) of this article, on and after

the effective date of S.B. No. 14, Acts of the 78th Legislature,

Regular Session, 2003, rates for homeowners and residential fire

and residential allied lines insurance coverage under this

subchapter are determined as provided by Subchapter Q of this

chapter, and rates for other lines of insurance subject to this

subchapter are determined as provided by Article 5.13-2 of this

code, except that on and after December 1, 2004, rates for all

lines of insurance subject to this subchapter are determined as

provided by Article 5.13-2 of this code.

Acts 1951, 52nd Leg., ch. 491.

Amended by Acts 1991, 72nd Leg., ch. 242, Sec. 2.29, eff. Sept.

1, 1991; Subsec. (b) amended by Acts 1991, 72nd Leg., 2nd C.S.,

ch. 12, Sec. 8.15, eff. Jan. 1, 1992; amended by Acts 1995, 74th

Leg., ch. 984, Sec. 18, eff. Sept. 1, 1995; Subsec. (b) amended

by Acts 1997, 75th Leg., ch. 1330, Sec. 8, eff. Sept. 1, 1997;

Subsec. (b) amended by Acts 2003, 78th Leg., ch. 206, Sec. 21.18,

eff. June 11, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

727, Sec. 8, eff. April 1, 2007.

Art. 5.31. CHANGE OR LIMIT OF RATE. (a) Said Board shall have

full power and authority to alter, amend, modify or change any

rate fixed and determined by it on thirty (30) days' notice, or

to prescribe that any such rate or rates shall be in effect for a

limited time, and said Board shall also have full power and

authority to prescribe reasonable rules whereby in cases where no

rate of premium shall have been fixed and determined by the

Board, for certain risks or classes of risks, policies may be

written thereon at rates to be determined by the company. Such

company or companies shall immediately report to said Board such

risk so written, and the rates collected therefor, and such rates

shall always be subject to review by the Board.

(b) Notwithstanding Subsection (a) of this article, on and after

the effective date of S.B. 14, Acts of the 78th Legislature,

Regular Session, 2003, rates for homeowners and residential fire

and residential allied lines insurance coverage under this

subchapter are determined as provided by Subchapter Q of this

chapter, and rates for other lines of insurance subject to this

subchapter are determined as provided by Article 5.13-2 of this

code, except that on and after December 1, 2004, rates for all

lines of insurance subject to this subchapter are determined as

provided by Article 5.13-2 of this code.

Acts 1951, 52nd Leg., ch. 491.

Amended by Acts 1991, 72nd Leg., ch. 242, Sec. 2.30, eff. Sept.

1, 1991; Subsec. (b) amended by Acts 1991, 72nd Leg., 2nd C.S.,

ch. 12, Sec. 8.16, eff. Jan. 1, 1992; amended by Acts 1995, 74th

Leg., ch. 984, Sec. 19, eff. Sept. 1, 1995; Subsec. (b) amended

by Acts 1997, 75th Leg., ch. 1330, Sec. 9, eff. Sept. 1, 1997;

Subsec. (b) amended by Acts 2003, 78th Leg., ch. 206, Sec. 21.19,

eff. June 11, 2003.

Art. 5.32. PETITION FOR CHANGE. (a) Any such fire insurance

company shall have the right at any time to petition the Board

for an order changing or modifying any rate or rates fixed and

determined by the Board, and the Board shall consider such

petition in the manner provided in this subchapter and enter such

order thereon as it may deem just and equitable.

(b) Notwithstanding Subsection (a) of this article, on and after

the effective date of S.B. No. 14, Acts of the 78th Legislature,

Regular Session, 2003, rates for homeowners and residential fire

and residential allied lines insurance coverage under this

subchapter are determined as provided by Subchapter Q of this

chapter, and rates for other lines of insurance subject to this

subchapter are determined as provided by Article 5.13-2 of this

code, except that on and after December 1, 2004, rates for all

lines of insurance subject to this subchapter are determined as

provided by Article 5.13-2 of this code.

Acts 1951, 52nd Leg., ch. 491.

Amended by Acts 1991, 72nd Leg., ch. 242, Sec. 2.31, eff. Sept.

1, 1991; Subsec. (b) amended by Acts 1991, 72nd Leg., 2nd C.S.,

ch. 12, Sec. 8.17, eff. Jan. 1, 1992; amended by Acts 1995, 74th

Leg., ch. 984, Sec. 20, eff. Sept. 1, 1995; Subsec. (b) amended

by Acts 1997, 75th Leg., ch. 1330, Sec. 10, eff. Sept. 1, 1997;

Subsec. (b) amended by Acts 2003, 78th Leg., ch. 206, Sec. 21.20,

eff. June 11, 2003.

Art. 5.34. REVISING RATES. (a) The Board shall have authority

after having given reasonable notice, not exceeding thirty (30)

days, of its intention to do so, to alter, amend or revise any

rates of premium fixed and determined by it in any schedules of

such rates promulgated by it, and to give reasonable notice of

such alteration, amendment or revision to the public, or to any

company or companies affected thereby. Such altered, amended or

revised rates shall be the rates thereafter to be charged and

collected by all fire insurance companies affected by this

subchapter. No policy in force prior to the taking effect of such

changes or amendments shall be affected thereby, unless there

shall be a change in the hazard of the risk, necessitating a

change in the rate applicable to such risk, in which event such

policy shall be subject to the new rates.

(b) Notwithstanding Subsection (a) of this article, on and after

the effective date of S.B. No. 14, Acts of the 78th Legislature,

Regular Session, 2003, rates for homeowners and residential fire

and residential allied lines insurance coverage under this

subchapter are determined as provided by Subchapter Q of this

chapter, and rates for other lines of insurance subject to this

subchapter are determined as provided by Article 5.13-2 of this

code, except that on and after December 1, 2004, rates for all

lines of insurance subject to this subchapter are determined as

provided by Article 5.13-2 of this code.

Acts 1951, 52nd Leg., ch. 491.

Amended by Acts 1991, 72nd Leg., ch. 242, Sec. 2.32, eff. Sept.

1, 1991; Subsec. (b) amended by Acts 1991, 72nd Leg., 2nd C.S.,

ch. 12, Sec. 8.18, eff. Jan. 1, 1992; amended by Acts 1995, 74th

Leg., ch. 984, Sec. 21, eff. Sept. 1, 1995; Subsec. (b) amended

by Acts 1997, 75th Leg., ch. 1330, Sec. 12, eff. Sept. 1, 1997;

Subsec. (b) amended by Acts 2003, 78th Leg., ch. 206, Sec. 21.21,

eff. June 11, 2003.

Art. 5.35. POLICY FORMS. (a) The commissioner shall adopt policy

forms and endorsements for each kind of insurance subject to this

subchapter other than a line regulated under Article 5.13-2 of

this code that may be used by an insurer without filing for

approval to use such forms.

(b) The commissioner may also adopt policy forms and endorsements

of national insurers or policy forms and endorsements adopted by

a national organization of insurance companies or similar

organization on policy forms and endorsements. Policy forms and

endorsements may be adopted under this subsection for each kind

of insurance subject to this subchapter other than a line

regulated under Article 5.13-2 of this code on the request of an

insurer. For purposes of this subsection, "national insurer"

means an insurer subject to this article that, either directly or

together with its affiliates as part of an insurance holding

company system as those terms are defined by Article 21.49-1 of

this code, is licensed to do business and write the kinds of

insurance that are subject to this subchapter in 26 or more

states and maintains minimum annual direct written premiums for

residential property insurance of $750 million in the aggregate

for all states.

(c) The commissioner may approve the use of policy forms and

endorsements adopted by a national organization of insurance

companies or a similar organization, if such forms or

endorsements are filed with and are approved by the commissioner

in accordance with this article.

(d) An insurer may use an endorsement to the policy forms adopted

or approved by the commissioner under this article if the

endorsement is approved by the commissioner pursuant to this

article.

(e) Unless adopted or approved by the commissioner pursuant to

Subsection (a), (b), or (c) of this article or, in the case of an

endorsement, under Subsection (d) of this article, an insurance

policy or endorsement for use in writing the types of insurance

subject to this article may not be delivered or issued for

delivery in this state.

(f) Each filing pursuant to Subsection (c) or (d) of this article

shall be made not later than the 60th day before the date of any

use or delivery for use. At the expiration of the 60-day period,

a filed form or endorsement is approved unless before the

expiration of the 60 days the commissioner either disapproves the

form or endorsement by order or approves the form or endorsement.

Approval of a form or endorsement by the commissioner constitutes

a waiver of any unexpired portion of the 60-day period. The

commissioner may extend, by not more than an additional 30 days,

the period during which the commissioner may approve or

disapprove a form or endorsement by giving notice to the filer of

the extension before the expiration of the initial period. At the

expiration of any extension and in the absence of any earlier

approval or disapproval, the form or endorsement shall be

considered approved. For good cause shown, the commissioner may

withdraw the commissioner's approval at any time after notice and

hearing.

(g)(1) The commissioner may disapprove a policy form or

endorsement filed under this article, or withdraw any previous

approval thereof, if the policy form or endorsement:

(A) violates or does not comply with this code, or any valid rule

relating thereto duly adopted by the commissioner, or is

otherwise contrary to law; or

(B) contains provisions or has any titles or headings which are

unjust, encourage misrepresentation, are deceptive, or violate

public policy.

(2) The commissioner's order disapproving any form or endorsement

or any notice of the commissioner's intention to withdraw a

previous approval must state the grounds for the disapproval in

enough detail to reasonably inform the filer of the grounds. An

order of withdrawal of a previously filed form or endorsement

takes effect on the expiration of the prescribed period but not

sooner than the 60th day after the effective date of the

withdrawal order, as prescribed by the commissioner.

(h) The commissioner may not adopt or approve policy forms for

personal fire or homeowner's insurance or any endorsement to the

policy if the policy or endorsement is not in plain language. For

the purposes of this subsection, a policy or endorsement is

written in plain language if it achieves the minimum score

established by the commissioner on the Flesch reading ease test

or an equivalent test selected by the commissioner or, at the

option of the commissioner, if it conforms to the language

requirements in a National Association of Insurance Commissioners

model act relating to plain language. This subsection does not

apply to policy language that is mandated by state or federal

law.

(i) An insurer may not use in this state any form or endorsement

after disapproval of the form or endorsement or withdrawal of

approval by the commissioner.

(j) Notwithstanding Article 1.35A of this code, the office of

public insurance counsel may submit written comments to the

commissioner and otherwise participate regarding individual

company filings made pursuant to this article.

Text of subsec. (k) as added by Acts 2003, 78th Leg., ch. 797,

Sec. 2

(k)(1) For any policy form and endorsements approved by the

commissioner under Subsections (a), (b), or (c) of this article,

the commissioner shall promulgate a comparison form for that

policy.

(2) The comparison form shall be developed with the assistance of

the office of public insurance counsel and with input from the

public and shall be designed to explain the features and

limitations of the policy compared to other approved policies. An

insurer using a policy form may be required to develop the

comparison form and submit it for approval by the commissioner.

The comparison form shall be made available by an insurer to

anyone inquiring about the policy and shall be made available by

the department via the Internet and other means as prescribed by

the commissioner.

(3) The comparison form shall be designed to be easily read and

understood in order to facilitate comparison and understanding of

the policy and must meet the requirements of Subsection (h) of

this article. At a minimum, the comparison form shall show the

features of the policy compared to the HO-B, HO-A, and at least

one other policy form widely in use in this state.

(4) The commissioner may adopt rules to carry out the purposes of

this subsection.

(k) Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

Acts 1951, 52nd Leg., ch. 491.

Amended by Acts 1991, 72nd Leg., ch. 242, Sec. 2.33, eff. Sept.

1, 1991; Acts 1997, 75th Leg., ch. 1330, Sec. 13, eff. Sept. 1,

1997; Subsec. (k) added by Acts 2003, 78th Leg., ch. 206, Sec.

21.22, eff. June 11, 2003; Subsec. (k) added by Acts 2003, 78th

Leg., ch. 797, Sec. 2, eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

727, Sec. 18, eff. April 1, 2007.

Art. 5.39. COMPLAINT OF RATES OR ORDERS. (a) Any citizen or

number of citizens of this State or any policyholder or

policyholders, or any insurance company affected by this

subchapter, or any board of trade, chamber of commerce, or other

civic organization, or the civil authorities of any town, city,

or village, shall have the right to file a petition with the

Board, setting forth any cause of complaint that they may have as

to any order made by this Board, or any rate fixed and determined

by the Board, and they shall have the right to offer evidence in

support of the allegations of such petition by witnesses, or by

depositions, or by affidavits; upon the filing of such petition,

the party complained of, if other than the Board, shall be

notified by the Board of the filing of such petition and a copy

thereof furnished the party or parties, company or companies, of

whom complaint is made, and the said petition shall be set down

for a hearing at a time not exceeding thirty (30) days after the

filing of such petition and the Board shall hear and determine

said petition; but it shall not be necessary for the petitioners

or any one of them to be present to present the cause to the

Board, but they shall consider the testimony of all witnesses,

whether such witnesses testify in person or by depositions, or by

affidavits, and if it be found that the complaint made in such

petition is a just one, then the matter complained of shall be

corrected or required to be corrected by said Board.

(b) Notwithstanding Subsection (a) of this article, on and after

the effective date of S.B. No. 14, Acts of the 78th Legislature,

Regular Session, 2003, rates for homeowners and residential fire

and residential allied lines insurance coverage under this

subchapter are determined, and hearings related to those rates

are conducted, as provided by Subchapter Q of this chapter, and

rates for other lines of insurance subject to this subchapter are

determined as provided by Article 5.13-2 of this code, except

that on and after December 1, 2004, rates for all lines of

insurance subject to this subchapter are determined as provided

by Article 5.13-2 of this code.

Acts 1951, 52nd Leg., p. 868, ch. 491.

Amended by Acts 1991, 72nd Leg., ch. 242, Sec. 2.34, eff. Sept.

1, 1991; Subsec. (b) amended by Acts 1991, 72nd Leg., 2nd C.S.,

ch. 12, Sec. 8.19, eff. Jan. 1, 1992; amended by Acts 1995, 74th

Leg., ch. 984, Sec. 22, eff. Sept. 1, 1995; Subsec. (b) amended

by Acts 1997, 75th Leg., ch. 1330, Sec. 14, eff. Sept. 1, 1997;

Subsec. (b) amended by Acts 2003, 78th Leg., ch. 206, Sec. 21.25,

eff. June 11, 2003.

Art. 5.40. HEARING OF PROTESTS. (a) The Board shall give the

public and all insurance companies to be affected by its orders

or decisions, reasonable notice thereof, not exceeding thirty

(30) days, and an opportunity to appear and be heard with respect

to the same; which notice to the public shall be published in one

or more daily papers of the State, and such notice to any

insurance company to be affected thereby shall be mailed

addressed to the State or general agent of such company, if such

address be known to the Board, or if not known, then such letter

shall be addressed to some local agent of such company, or if the

address of a local agent be unknown to the Board, then by

publication in one or more of the daily papers of the State, and

the Board shall hear all protests or complaints from any

insurance company or any citizen or any city, or town, or village

or any commercial or civic organization as to the inadequacy or

unreasonableness of any rates fixed by it or approved by it, or

as to the inadequacy or unreasonableness of any general basis

schedules promulgated by it or the injustice of any order or

decision by it, and if any insurance company, or other person, or

commercial or civic organization, or any city, town or village,

which shall be interested in any such order or decision shall be

dissatisfied with any regulation, schedule or rate adopted by

such Board, such company or person, commercial or civic

organization, city, town or village shall have the right, within

thirty (30) days after the making of such regulation or order, or

rate, or schedule or within thirty (30) days after hearing above

provided for, to bring an action against said Board in the

District Court of Travis County to have such regulation or order

or schedule or rate vacated or modified; and shall set forth in a

petition therefor the principal grounds of objection to any or

all of such regulations, schedules, rates or orders. In any such

suit the issue shall be formed and the controversy tried and

determined as in other civil cases. The court may set aside and

vacate or annul any or all or any part of any regulation,

schedule, order or rate promulgated or adopted by said Board,

which shall be found by the court to be unreasonable, unjust,

excessive or inadequate, without disturbing others. No

injunction, interlocutory order or decree suspending or

restraining, directly or indirectly, the enforcement of any

schedule, rate, order or regulation of said Board shall be

granted. In such suit, the court, by interlocutory order, may

authorize the writing and acceptance of fire insurance policies

at any rate which in the judgment of court is fair and

reasonable, during the pending of such suit, upon condition that

the party to such suit in whose favor the said interlocutory

order of said court may be, shall execute and file with the Board

a good and sufficient bond to be first approved by said court,

conditioned that the party giving said bond will abide the final

judgment of said court and will pay to the Board whatever

difference in the rate of insurance, it may be finally determined

to exist between the rates as fixed by the Board complained of in

such suit, and the rate finally determined to be fair and

reasonable by the court in said suit, and the said Board, when it

receives such difference in money, shall transmit the same to the

parties entitled thereto.

(b) Whenever any action shall be brought by any company under any

provision of this article within said period of thirty (30) days,

no penalties nor forfeitures shall attach or accrue on account of

the failure of the plaintiff to comply with the orders,

schedules, rates or regulations sought to be vacated in such

action until the final determination of the same.

(c) Either party to any such action, if dissatisfied with the

judgment or decree of said court, may appeal therefrom as in

other civil cases. No action shall be brought in any court of the

United States to set aside any orders, rates, schedules or

regulations made by said Board under the provisions of this law

until all of the remedies provided herein shall have been

exhausted by the party complaining.

(d) Notwithstanding Subsections (a)-(c) of this article, on and

after the effective date of S.B. No. 14, Acts of the 78th

Legislature, Regular Session, 2003, rates for homeowners and

residential fire and residential allied lines insurance coverage

under this subchapter are determined, and hearings related to

those rates are conducted, as provided by Subchapter Q of this

chapter, and rates for other lines of insurance subject to this

subchapter are determined as provided by Article 5.13-2 of this

code, except that on and after December 1, 2004, rates for all

lines of insurance subject to this subchapter are determined as

provided by Article 5.13-2 of this code.

Acts 1951, 52nd Leg., p. 868, ch. 491.

Amended by Acts 1991, 72nd Leg., ch. 242, Sec. 2.35, eff. Sept.

1, 1991; Subsec. (d) amended by Acts 1991, 72nd Leg., 2nd C.S.,

ch. 12, Sec. 8.20, eff. Jan. 1, 1992; amended by Acts 1995, 74th

Leg., ch. 984, Sec. 23, eff. Sept. 1, 1995; Subsec. (d) amended

by Acts 1997, 75th Leg., ch. 1330, Sec. 15, eff. Sept. 1, 1997;

Subsec. (d) amended by Acts 2003, 78th Leg., ch. 206, Sec. 21.26,

eff. June 11, 2003.

Art. 5.41. REBATING OR DISCRIMINATION. (a) A company engaging

or participating in the insuring or reinsuring of any property in

this state against loss or damage by fire may not knowingly write

insurance at any lesser rate than the rates herein provided for,

and it shall be unlawful for any company so to do, unless it

shall thereafter file an analysis of same with the Board.

(b) Notwithstanding Subsection (a) of this article, on and after

the effective date of S.B. No. 14, Acts of the 78th Legislature,

Regular Session, 2003, rates for homeowners and residential fire

and residential allied lines insurance coverage under this

subchapter are determined as provided by Subchapter Q of this

chapter, and rates for other lines of insurance subject to this

subchapter are determined as provided by Article 5.13-2 of this

code, except that on and after December 1, 2004, rates for all

lines of insurance subject to this subchapter are determined as

provided by Article 5.13-2 of this code.

Acts 1951, 52nd Leg., p. 868, ch. 491.

Amended by Acts 1991, 72nd Leg., ch. 242, Sec. 2.36, eff. Sept.

1, 1991; Subsec. (b) amended by Acts 1991, 72nd Leg., 2nd C.S.,

ch. 12, Sec. 8.21, eff. Jan. 1, 1992; amended by Acts 1995, 74th

Leg., ch. 984, Sec. 24, eff. Sept. 1, 1995; Subsec. (b) amended

by Acts 1997, 75th Leg., ch. 1330, Sec. 16, eff. Sept. 1, 1997;

Subsec. (b) amended by Acts 2003, 78th Leg., ch. 206, Sec. 21.27,

eff. June 11, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

727, Sec. 9, eff. April 1, 2007.

SUBCHAPTER D. WORKERS' COMPENSATION INSURANCE

SUBCHAPTER H. PREMIUM RATING PLANS

Art. 5.77. PREMIUM RATING PLANS; POWERS OF BOARD. The Board of

Insurance Commissioners is hereby authorized and empowered to

make or approve and promulgate premium rating plans designed to

encourage the prevention of accidents, to recognize the peculiar

hazards of individual risks and to give due consideration to

interstate as well as intrastate experience of such risks for

Workmen's Compensation, Motor Vehicle and other lines of Casualty

Insurance to be applicable separately for each class of

insurance, or in combination of two or more of such classes. Such

plans may be approved on an optional basis to apply

prospectively, or retrospectively and may include premium

discount plans, retrospective rating plans or other systems,

plans or formulas, however named, if the rates thereby provided

are not excessive, inadequate or unfairly discriminatory. The

Board shall also have authority to make or approve and promulgate

such reasonable rules and regulations as may be necessary, not in

conflict with provisions of this Act.

Acts 1953, 53rd Leg., p. 64, ch. 50, Sec. 1.

Art. 5.78. CONSIDERATION OF ALL RELEVANT FACTORS. Before the

Board of Insurance Commissioners approves class rates or rating

plans, due consideration shall be given to all relevant factors

to the end that no unfair discrimination shall exist in class

rates or rating plans as they may affect risks of various size.

Acts 1953, 53rd Leg., p. 64, ch. 50, Sec. 1a.

Art. 5.79. OPTIONAL SELECTION AND APPLICATION. If for any form

of casualty insurance affected by this Act more than one rating

plan is approved for optional selection and application, the

selection of the plan shall rest with the applicant.

Acts 1953, 53rd Leg., p. 64, ch. 50, Sec. 1b.

SUBCHAPTER L. ADMINISTRATIVE PROCEDURE FOR CHANGES IN MANUAL

RULES, CLASSIFICATION PLANS, STATISTICAL PLANS, AND POLICY AND

ENDORSEMENT FORMS AND FOR CERTAIN RATES AND RATING PLANS

Art. 5.96. PROMULGATED LINES. (a) The State Board of Insurance

may prescribe, promulgate, adopt, approve, amend, or repeal

standard and uniform manual rules, rating plans, classification

plans, statistical plans, and policy and endorsement forms for

motor vehicle insurance, fire and allied lines insurance,

workers' compensation insurance, and multiperil insurance under

the procedure specified in this article.

(a-1) This article does not apply to the setting of rates for

personal automobile insurance under Article 5.101 of this code,

rates for fire and allied lines insurance under Subchapter Q of

this chapter or, on and after December 1, 2004, rates for

personal automobile insurance and fire and allied lines insurance

under Article 5.13-2 of this code.

(b) Any interested person may initiate proceedings before the

board with respect to any matter specified in Section (a) of this

article by filing a written petition with the chief clerk of the

board that includes the following:

(1) specific identification of the matter that is proposed to be

prescribed, promulgated, adopted, approved, amended, or repealed;

(2) the wording of the matter proposed to be prescribed,

promulgated, adopted, approved, amended, or repealed; and

(3) justification for the proposed action in sufficient

particularity to inform the board and any interested person of

the petitioner's reasons and arguments.

(c) A copy of each petition initiating a proceeding shall be

marked with the date it was received by the chief clerk of the

board and shall be made available for public inspection at the

office of the chief clerk of the board during the period the

petition is pending. Except for emergency matters acted on under

Section (i) of this article, the board may not act on a petition

until it has been available for public inspection for at least 15

days after the date of filing and notice has been given in

accordance with this section. Not later than the 30th day before

the date the board takes action on any rule, rating plan,

classification plan, statistical plan, or policy or endorsement

form under this article, the board shall publish in the Texas

Register a notice of the meeting or hearing at which the action

will be taken. The notice must include a brief summary of the

substance of the proposed rule, rating plan, classification plan,

statistical plan, or policy or endorsement form, and a statement

that the full text of the rule, rating plan, classification plan,

statistical plan, or policy or endorsement form is available for

review in the office of the chief clerk of the State Board of

Insurance.

(d) Any interested person may request the board to hold a hearing

before it acts on a pending petition. Except as provided by

Article 5.96A of this code, the board has discretion whether or

not to hold such a hearing.

(e) Within 60 days after the receipt of a petition, the board

shall hold a hearing to consider the proposal or shall enter an

order implementing or denying the proposal. If the board denies

the proposal, it shall specify the reasons for the denial in its

order.

(f) On its own motion, the board may initiate a proceeding with

respect to any matter specified in Section (a) of this article.

(g) If a hearing is scheduled to consider a proposal, the board

shall publish notice in the Texas Register not less than 10 days

before the hearing and shall state the time, place, legal

authority for the hearing, and the matters to be considered.

(h) After entering an order with respect to any matter specified

in Section (a) of this article, the board shall file a notice of

its action for publication in the adopted rule section of the

Texas Register. In addition, before the effective date of the

action, the board shall cause notice of the order to be mailed to

the applicant, to all insurers writing the affected line of

insurance in this state, and to all other persons who have made

timely written request for notification. Failure to mail this

notice does not invalidate any action taken.

(i) The board's action takes effect 15 days after notice of that

action appears in the Texas Register or on a later specified

date. If the board finds that an imminent peril to the public

health, safety, or welfare, or a requirement of state or federal

law requires its action to be effective before the end of the

15-day period, it may take emergency action to be effective at an

earlier time. The board's action on an emergency matter may be

effective for 120 days, and renewable one time for a period not

exceeding 60 days immediately following the 120-day period. The

permanent adoption of an identical change is not precluded.

(j) Any person aggrieved by an order of the board is entitled to

redress as provided by Article 5.11, Article 5.39, or Article

5.65 of this code, whichever is applicable to the line of

insurance covered by the order.

(k) The Administrative Procedure and Texas Register Act (Article

6252-13a, Vernon's Texas Civil Statutes), does not apply to board

action taken under this article.

(l) The board or the office of public insurance counsel may

require that a person who has filed a petition under Subsection

(b) of this article or who has otherwise presented materials to

the board in connection with a proceeding under this article

provide additional information to the board or office, including

any statistical, actuarial, or other information on which the

petition or other materials were based.

Added by Acts 1983, 68th Leg., p. 1252, ch. 272, Sec. 1, eff. May

28, 1983. Sec. (d) amended by Acts 1987, 70th Leg., 1st C.S., ch.

1, Sec. 2.09, eff. Sept. 2, 1987; Secs. (a-1), (l) added by and

Subsecs. (c), (i) amended by Acts 1991, 72nd Leg., ch. 242, Sec.

2.41, eff. Sept. 1, 1991; Subsec. (a-1) amended by Acts 1995,

74th Leg., ch. 984, Sec. 25, eff. Sept. 1, 1995; Subsec. (a-1)

amended by Acts 2003, 78th Leg., ch. 206, Sec. 21.31, eff. June

11, 2003.

Art. 5.96A. HEARING ON POLICY FORMS AND ENDORSEMENTS. (a) This

article applies to any policy or endorsement form for commercial

automobile insurance or commercial multiperil insurance.

(b) If a hearing is requested by at least 25 persons, by a

governmental subdivision or agency, or by an association that has

at least 25 members and if the persons, subdivision, agency, or

association is affected by the policy or endorsement form, the

board must hold a public hearing before a policy or endorsement

form is prescribed, adopted, amended, approved, or repealed.

(c) The provisions of Article 5.96 of this code that are not

inconsistent with this article apply to the policy or

endorsement.

(d) Notwithstanding Subsections (a) through (c) of this article,

on or after September 1, 1992, policy or endorsement forms for

commercial motor vehicle insurance are adopted as provided by

Article 5.06 of this code.

Added by Acts 1987, 70th Leg., 1st C.S., ch. 1, Sec. 2.08, eff.

Sept. 2, 1987. Subsec. (d) added by Acts 1991, 72nd Leg., ch.

242, Sec. 2.42, eff. Sept. 1, 1991; Subsec. (d) amended by Acts

1995, 74th Leg., ch. 984, Sec. 26, eff. Sept. 1, 1995.

Art. 5.97. LINES OF INSURANCE FOR WHICH FILING IS REQUIRED. (a)

The department may take action on filings for standard and

uniform rates, rating plans, manual rules, classification plans,

statistical plans, and policy and endorsement forms, or any

modification of any of these for the lines of insurance regulated

in Subchapter B, Chapter 5, of this code under the procedure

specified in this article.

(b) Any interested person may initiate proceedings before the

commissioner with respect to any matter specified in Section (a)

of this article by filing a petition with the department that

includes the following:

(1) specific identification of the matter that is proposed to be

adopted, approved, amended, or repealed;

(2) the wording of the matter proposed to be adopted, approved,

amended, or repealed; and

(3) justification for the proposed action in sufficient

particularity to inform the commissioner and any interested

person of the petitioner's reasons and arguments.

(c) A copy of each petition initiating a proceeding shall be

marked with the date it was received by the department and shall

be made available for public inspection at the office of the

chief clerk of the department throughout the period the petition

is pending. Except for emergency matters acted on under Section

(j) of this article, the commissioner may not act on a petition

until it has been available for public inspection for at least 15

days after the date of filing and notice has been given in

accordance with this section. Not later than the 10th day before

the date the commissioner takes action on any rule, rating plan,

classification plan, statistical plan, or policy or endorsement

form under this article, the department shall publish in the

Texas Register a brief summary of the substance of the proposed

rule, rating plan, classification plan, statistical plan, or

policy or endorsement form, and a statement that the full text of

the rule, rating plan, classification plan, statistical plan, or

policy or endorsement form is available for review in the office

of the chief clerk of the department.

(d) Any interested person may request a hearing before the

commissioner acts on a pending petition. Except as provided by

Article 5.97A of this code, the commissioner has discretion

whether or not to hold such a hearing.

(e) Repealed by Acts 2003, 78th Leg., ch. 206, Sec. 21.47.

(f) The commissioner may hold a hearing to consider the proposal

or may enter an order implementing or denying the proposal. If

the commissioner denies a proposal, the commissioner shall

specify the reasons for the denial in the commissioner's order.

(g) On its own motion, the department may initiate a proceeding

with respect to any matter specified in Section (a) of this

article.

(h) If a hearing is scheduled to consider a proposal, the

department shall publish notice in the Texas Register not less

than 10 days before the hearing and shall state the time, place,

and legal authority for the hearing and the matters to be

considered.

(i) After entering an order with respect to any matter specified

in Section (a) of this article, the department shall file a

notice of the commissioner's action for publication in the

adopted rule section of the Texas Register. In addition, before

the effective date of the action, the department shall cause

notice of the order to be mailed to the applicant, to all

insurers writing the affected line of insurance in this state,

and to all other persons who have made timely written request for

notification. Failure to mail this notice will not invalidate any

action taken.

(j) The commissioner's action takes effect 15 days after the date

that notice of the action is published in the Texas Register or

on a later specified date. If the commissioner finds that an

imminent peril to the public health, safety, or welfare, or a

requirement of state or federal law, requires the commissioner's

action to be effective before the end of the 15-day period, the

commissioner may take emergency action to be effective at an

earlier time. The commissioner's action on an emergency matter

may be effective for 120 days, and renewable once for a period

not exceeding 60 days immediately following the 120-day period.

The permanent adoption of an identical change is not precluded.

(k) Any person aggrieved by an order of the commissioner is

entitled to redress as provided by Article 5.23 of this code.

(l) Chapters 2001 and 2002, Government Code, do not apply to

commissioner or department action taken under this article.

(m) The department or the office of public insurance counsel may

require that a person who has filed a petition under Subsection

(b) of this article or who has otherwise presented materials to

the department in connection with a proceeding under this article

provide additional information to the department or office,

including any statistical, actuarial, or other information on

which the petition or other materials were based.

(n) Notwithstanding Subsections (a) through (l) of this article,

this article does not apply to a line of insurance subject to

Article 5.13-2 of this code.

Added by Acts 1983, 68th Leg., p. 1252, ch. 272, Sec. 1, eff. May

28, 1983. Sec. (d) amended by Acts 1987, 70th Leg., 1st C.S., ch.

1, Sec. 2.10, eff. Sept. 2, 1987; Subsecs. (c), (j) amended by

and Subsecs. (m), (n), added by Acts 1991, 72nd Leg., ch. 242,

Sec. 2.43, eff. Sept. 1, 1991; Subsec. (n) amended by Acts 1995,

74th Leg., ch. 984, Sec. 27, eff. Sept. 1, 1995; Subsecs. (a) to

(d), (f) to (m), amended by Acts 2003, 78th Leg., ch. 206, Sec.

21.32, eff. June 11, 2003; Subsec. (e) amended by Acts 2003, 78th

Leg., ch. 206, Sec. 21.47(7), eff. June 11, 2003.

Art. 5.97A. HEARING ON POLICY AND ENDORSEMENT FORMS. (a) This

article applies to any policy or endorsement form for general

liability insurance.

(b) If a hearing is requested by at least 25 persons, by a

governmental subdivision or agency, or by an association that has

at least 25 members and if the persons, subdivision, agency, or

association is affected by the policy or endorsement form, the

board must hold a public hearing before a policy or endorsement

form is prescribed, adopted, amended, approved, or repealed.

(c) The provisions of Article 5.97 of this code that are not

inconsistent with this article apply to the policy or

endorsement.

Added by Acts 1987, 70th Leg., 1st C.S., ch. 1, Sec. 2.08, eff.

Sept. 2, 1987.



CHAPTER 21. GENERAL PROVISIONS

INSURANCE CODE - NOT CODIFIED

TITLE 1. THE INSURANCE CODE OF 1951

CHAPTER 21. GENERAL PROVISIONS

SUBCHAPTER E. MISCELLANEOUS PROVISIONS

Art. 21.41. OTHER LAWS FOR CERTAIN COMPANIES. No provision of

this chapter shall apply to companies carrying on the business of

life or casualty insurance on the assessment or annual premium

plan, under the provisions of this code.

Acts 1951, 52nd Leg., ch. 491.

Art. 21.42. TEXAS LAWS GOVERN POLICIES. Any contract of

insurance payable to any citizen or inhabitant of this State by

any insurance company or corporation doing business within this

State shall be held to be a contract made and entered into under

and by virtue of the laws of this State relating to insurance,

and governed thereby, notwithstanding such policy or contract of

insurance may provide that the contract was executed and the

premiums and policy (in case it becomes a demand) should be

payable without this State, or at the home office of the company

or corporation issuing the same.

Acts 1951, 52nd Leg., ch. 491.

Art. 21.47. FALSE STATEMENT IN WRITTEN INSTRUMENT; PENALTY. (a)

A person commits an offense if the person knowingly or

intentionally makes, files or uses any instrument in writing

required to be made to or filed with the State Board of Insurance

or the Insurance Commissioner, either by the Insurance Code or by

rule or regulation of the State Board of Insurance, when the

instrument in writing contains any false, fictitious, or

fraudulent statement or entry with regard to any material fact.

(b) For purposes of this article, "Texas Department of Insurance"

includes but is not limited to the executive director of the

Texas Department of Insurance, the State Board of Insurance, or

any association, corporation, or person created by the Insurance

Code.

(c) An offense under this article is a felony of the third

degree.

Added by Acts 1971, 62nd Leg., p. 2449, ch. 789, Sec. 2, eff.

June 8, 1971.

Amended by Acts 1991, 72nd Leg., ch. 565, Sec. 7, eff. Sept. 1,

1991.

Art. 21.49-3. MEDICAL LIABILITY INSURANCE UNDERWRITING

ASSOCIATION ACT.

Sec. 1. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

Definitions

Sec. 2. (1) "Medical liability insurance" means primary and

excess insurance coverage against the legal liability of the

insured and against loss, damage, or expense incident to a claim

arising out of the death or injury of any person as the result of

negligence in rendering or the failure to render professional

service by a health care provider or physician who is in one of

the categories eligible for coverage by the association.

(2) "Association" means the joint underwriting association

established pursuant to the provisions of this article.

(3) "Net direct premiums" means gross direct premiums written on

automobile liability and liability other than auto insurance

written pursuant to the provisions of the Insurance Code, less

policyholder dividends, return premiums for the unused or

unabsorbed portion of premium deposits and less return premiums

upon cancelled contracts written on such liability risks.

(4) "Board" means the State Board of Insurance of the State of

Texas.

(5) "Physician" means a person licensed to practice medicine in

this state.

(6) "Health care provider" means:

(A) any person, partnership, professional association,

corporation, facility, or institution duly licensed or chartered

by the State of Texas to provide health care as defined in

Section 1.03(a)(2), Medical Liability and Insurance Improvement

Act of Texas (Article 4590i, Vernon's Texas Civil Statutes), as:

(i) a registered nurse, hospital, dentist, podiatrist,

pharmacist, chiropractor, or optometrist;

(ii) a for-profit or not-for-profit nursing home;

(iii) a radiation therapy center that is independent of any

other medical treatment facility and which is licensed by the

Texas Department of Health in that agency's capacity as the Texas

Radiation Control Agency pursuant to the provisions of Chapter

401, Health and Safety Code, and which is in compliance with the

regulations promulgated under that chapter;

(iv) a blood bank that is a nonprofit corporation chartered to

operate a blood bank and which is accredited by the American

Association of Blood Banks;

(v) a nonprofit corporation which is organized for the delivery

of health care to the public and which is certified under Chapter

162, Occupations Code;

(vi) a health center as defined by 42 U.S.C. Section 254b, as

amended; or

(vii) a for-profit or not-for-profit assisted living facility; or

(B) an officer, employee, or agent of an entity listed in

Paragraph (A) of this subdivision acting in the course and scope

of that person's employment.

Sec. 3. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

Sec. 3A. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18,

eff. April 1, 2007.

Sec. 3B. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18,

eff. April 1, 2007.

Sec. 3C. Repealed by Acts 2007, 80th Leg., R.S., Ch. 730, Sec.

3B.060(b), eff. September 1, 2007.

Sec. 4. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

Sec. 4A. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18,

eff. April 1, 2007.

Sec. 4B. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18,

eff. April 1, 2007.

Sec. 5. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

Sec. 6. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

Sec. 7. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

Sec. 8. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

Sec. 9. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18, eff.

April 1, 2007.

Sec. 10. Repealed by Acts 2005, 79th Leg., Ch. 727, Sec. 18,

eff. April 1, 2007.

Dissolution of the association

Sec. 11. Upon the effective date of this article, the board

shall, after consultation with the joint underwriting

association, representatives of the public, the Texas Medical

Association, the Texas Podiatry Association, the Texas Hospital

Association, and other affected individuals and organizations,

promulgate a plan of suspension consistent with the provisions of

this article, to become effective and operative on December 31,

1985, unless the board determines before that time that the

association may be suspended or is no longer needed to accomplish

the purposes for which it was created. The plan of suspension

shall contain provisions for maintaining reserves for losses

which may be reported subsequent to the expiration of all

policies in force at the time of such suspension. If, after the

date of suspension ordered by the board, the board finds, after

notice and hearing, that all known claims have been paid,

provided for, or otherwise disposed of by the association,

relating to policies issued prior to such suspension, then the

board may wind up the affairs of the association, relating to

policies issued prior to such suspension, by paying all funds

remaining in the association to a special fund created by the

statutory liquidator of the board as a reasonable reserve to be

administered by said liquidator for unknown claims and claims

expenses and for reimbursing assessments and contributions in

accordance with Section 4(b)(5) of this article. The board shall,

after consultation with the representatives of the public, the

Texas Medical Association, the Texas Podiatry Association, the

Texas Hospital Association, and other affected individuals and

organizations, promulgate a plan for distribution of funds, if

any, less reasonable and necessary expenses, to the policyholders

ratably in proportion to premiums and assessments paid during the

period of time prior to suspension in which the association

issued policies. When all claims have been paid and no further

liability of this association exists, the statutory liquidator

shall distribute all funds in its possession to the applicable

policyholders in accordance with the plan promulgated by the

board. If such reserve fund administered by the statutory

liquidator proves inadequate, the association shall be treated as

an insolvent insurer in respect to the applicable provisions of

Articles 21.28, 21.28A and 21.28-C, Insurance Code, not

inconsistent with this article. Notice of claim shall be made

upon the board.

Authority of the board over dissolution

Sec. 12. At any time the board finds that the association is no

longer needed to accomplish the purposes for which it was

created, the board may issue an order suspending the association

as of a certain date stated in the order. As soon as may be

reasonably practical after December 31, 1984, the board shall

determine whether or not medical liability insurance is

reasonably available to physicians, health care providers, or any

category of physicians or health care providers in this state

through facilities other than the association and the need for

the continuation of the operation of the association as to

physicians, health care providers, or any category of physicians

or health care providers. The board shall not make such

determination until a public meeting has been held. Prior notice

of such meeting shall be given at least 10 days to the same

persons or entities as are required for consultation in Section

11 of this article.

Termination of policies

Sec. 13. After the date ordered for suspension by the board, no

policies will be issued by the association. All then issued

policies shall continue in force until terminated in accordance

with the terms and conditions of such policies.

Acts 1975, 64th Leg., p. 867, ch. 331, Sec. 1, eff. June 3, 1975.

Amended by Acts 1977, 65th Leg., p. 129, ch. 59, Sec. 1, 2, eff.

April 13, 1977; Acts 1977, 65th Leg. p. 2057, ch. 817, Sec. 31.03

to 31.12, eff. Aug. 29, 1977; Acts 1979, 66th Leg., p. 147, ch.

79, Sec. 1, 2, eff. Aug. 27, 1979; Acts 1981, 67th Leg., p. 3159,

ch. 829, Sec. 1, eff. June 17, 1981.

Secs. 3, 11 to 13 amended by Acts 1983, 68th Leg., p. 5027, ch.

904, Sec. 1, eff. Aug. 29, 1983; Sec. 2(6) amended by Acts 1986,

69th Leg., 3rd C.S., ch. 11, Sec. 1, eff. Oct. 2, 1986; Sec. 3(b)

amended by Acts 1987, 70th Leg., 1st C.S., ch. 1, Sec. 7.02, eff.

Sept. 2, 1987; Sec. 2(6) amended by Acts 1991, 72nd Leg., ch. 14,

Sec. 284(89), eff. Sept. 1, 1991; Sec. 6 amended by Acts 1991,

72nd Leg., ch. 242, Sec. 9.11, eff. Sept. 1, 1991; Sec. 7(b)

amended by Acts 1991, 72nd Leg., ch. 242, Sec. 1.14, eff. Sept.

1, 1991; Sec. 7(b) amended by Acts 1993, 73rd Leg., ch. 685, Sec.

22.07, eff. Sept. 1, 1993; Sec. 10 amended by Acts 1997, 75th

Leg., ch. 879, Sec. 9, eff. Sept. 1, 1997; Sec. 7 amended by Acts

1999, 76th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1999; Sec. 2(6)

amended by Acts 2001, 77th Leg., ch. 921, Sec. 1, eff. Sept. 1,

2001; Sec. 2(6) amended by Acts 2001, 77th Leg., ch. 1284, Sec.

5.04, eff. June 15, 2001; Sec. 3A(c) added by Acts 2001, 77th

Leg., ch. 921, Sec. 2, eff. Sept. 1, 2001; Sec. 3A(c) added by

Acts 2001, 77th Leg., ch. 1284, Sec. 5.05, eff. June 15, 2001;

Sec. 4(b)(1) amended by Acts 2001, 77th Leg., ch. 921, Sec. 3,

eff. Sept. 1, 2001; Sec. 4(b)(1), (3) amended by Acts 2001, 77th

Leg., ch. 1284, Sec. 5.06, eff. June 15, 2001; Sec. 4(b)(6) added

by Acts 2001, 77th Leg., ch. 1284, Sec. 5.06, eff. June 15, 2001;

Sec. 4(d) added by Acts 2001, 77th Leg., ch. 921, Sec. 4, eff.

Sept. 1, 2001; Sec. 4A amended by Acts 2001, 77th Leg., ch. 921,

Sec. 5, eff. Sept. 1, 2001; Sec. 4A amended by Acts 2001, 77th

Leg., ch. 1284, Sec. 5.07, eff. June 15, 2001; Secs. 4B, 4C added

by Acts 2001, 77th Leg., ch. 1284, Sec. 5.08, eff. June 15, 2001;

Sec. 5 amended by Acts 2001, 77th Leg., ch. 1284, Sec. 5.09, eff.

June 15, 2001; Sec. 2(6) amended by Acts 2003, 78th Leg., ch.

141, Sec. 3, eff. Sept. 1, 2003; Sec. 3(d), added by Acts 2003,

78th Leg., ch. 1195, Sec. 1, eff. Sept. 1, 2003; Sec. 3A amended

by Acts 2003, 78th Leg., ch. 141, Sec. 4, eff. Sept. 1, 2003;

Sec. 3B added by Acts 2003, 78th Leg., ch. 141, Sec. 5, eff.

Sept. 1, 2003; Sec. 4(a)(2) amended by Acts 2003, 78th Leg., ch.

56, Sec. 1, eff. Sept. 1, 2003; Sec. 4(b)(1) amended by Acts

2003, 78th Leg., ch. 141, Sec. 6, eff. Sept. 1, 2003; Sec.

4(b)(2) amended by Acts 2003, 78th Leg., ch. 206, Sec. 21.47(8),

eff. June 11, 2003; Sec. 4(b)(3), amended by Acts 2003, 78th

Leg., ch. 141, Sec. 6, eff. Sept. 1, 2003; Sec. 4(b)(4) amended

by Acts 2003, 78th Leg., ch. 206, Sec. 21.34, eff. June 11, 2003;

Sec. 4(b)(5) amended by Acts 2003, 78th Leg., ch. 206, Sec.

18.01, eff. June 11, 2003; Sec 4(b)(6) amended by Acts 2003, 78th

Leg., ch. 141, Sec. 6, eff. Sept. 1, 2003; Sec. 4(e), (f) added

by Acts 2003, 78th Leg., ch. 56, Sec. 2, eff. Sept. 1, 2003; Sec.

4A amended by Acts 2003, 78th Leg., ch. 141, Sec. 7, eff. Sept.

1, 2003; amended by Acts 2003, 78th Leg., ch. 1195, Sec. 2, eff.

Sept. 1, 2003; Sec. 4A(b) amended by Acts 2003, 78th Leg., ch.

56, Sec. 3, eff. Sept. 1, 2003; Sec. 4B(a) amended by Acts 2003,

78th Leg., ch. 141, Sec. 9, eff. Sept. 1, 2003; Sec. 4B(b)

amended by Acts 2003, 78th Leg., ch. 56, Sec. 4, eff. Sept. 1,

2003; amended by Acts 2003, 78th Leg. ch. 141, Sec. 9, eff. Sept.

1, 2003; Sec. 4B(d), (e), (h) amended by Acts 2003, 78th Leg.,

ch. 141, Sec. 9, eff. Sept. 1, 2003; Sec. 4C(a), (c) amended by

Acts 2003, 78th Leg., ch. 141, Sec. 10, eff. Sept. 1, 2003, Sec.

4C(d-1) added by Acts 2003, 78th Leg., ch. 141, Sec. 10, eff.

Sept. 1, 2003; Sec. 5(a) amended by Acts 2003, 78th Leg., ch.

141, Sec. 11, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

246, Sec. 1, eff. May 30, 2005.

Acts 2005, 79th Leg., Ch.

727, Sec. 18, eff. April 1, 2007.

Acts 2005, 79th Leg., Ch.

1136, Sec. 2, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

730, Sec. 3B.060(b), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 9.060(b), eff. September 1, 2007.

Art. 21.49-3a. REACTIVATION OF JOINT UNDERWRITING ASSOCIATIONS .

Sec. 1. Subsequent to the suspension of the operation of the

Joint Underwriting Association created by the Texas Medical

Liability Insurance Underwriting Association Act (Article

21.49-3, Insurance Code), it may be reactivated in conformity

with the terms of Section 3 of this article. The board may also,

if it deems such action to be appropriate, direct the statutory

liquidator to secure reinsurance for all claims which potentially

might be brought on policies issued by the Joint Underwriting

Association or take any other action which will reduce to a

minimum the participation and activities of the Joint

Underwriting Association until such time as the association may

be reactivated under the terms of Section 3 of this article.

Sec. 2. All terms used in this article have the same meanings as

those specifically set out in Section 2, Article 21.49-3,

Insurance Code.

Sec. 3. The State Board of Insurance, after notice and hearing as

hereinafter provided, is authorized to reactivate the Joint

Underwriting Association created by Article 21.49-3, Insurance

Code. A hearing to determine the need for reactivation shall be

set by the State Board of Insurance on petition of the Texas

Medical Association, the Texas Podiatry Association, or the Texas

Hospital Association or as many as 15 physicians or health care

providers practicing or operating in this state, or such hearing

may be set by the State Board of Insurance on its own finding

that physicians or health care providers, or any category

thereof, in this state are threatened with the possibility of

being unable to secure medical liability insurance. At least 15

days prior to the date set, notice of the hearing shall be given

to each insurer which, if reactivation is ordered, would be a

member of the association as provided in Section 3(a), Article

21.49-3, Insurance Code. If the board finds that reactivation of

the Joint Underwriting Association will be in the public

interest, the board shall order the reactivation, designating the

category or categories of physicians or health care providers who

shall be eligible to secure medical liability insurance coverage

from the association and specifying in the order a date not fewer

than 15 nor more than 60 days thereafter on which the provisions

of Article 21.49-3, Insurance Code, shall become effective as if

the same had been reenacted to be effective on the date specified

in the order.

Added by Acts 1983, 68th Leg., p. 5031, ch. 904, Sec. 2, eff.

Aug. 29, 1983.

Art. 21.49-3c. TEXAS NONPROFIT ORGANIZATION LIABILITY INSURANCE

UNDERWRITING ASSOCIATION.

Definitions

Sec. 1. In this article:

(1) "Association" means the Texas Nonprofit Organization

Liability Insurance Underwriting Association.

(2) "Board" means the State Board of Insurance.

(3) "Board of directors" means the board of directors of the

association.

(4) "Fund" means the policyholder stabilization reserve fund.

(5) "Net direct premiums" means gross direct premiums written on

automobile liability and liability other than automobile

insurance written under this code, less the total of the

policyholder dividends, return premiums for the unused or

unabsorbed portion of premium deposits, and return premiums on

canceled contracts written on those liability risks.

(6) "Nonprofit organization" means an organization that is listed

under Section 501(c)(3) or (4), Internal Revenue Code of 1986.

(7) "Nonprofit organization liability insurance" means primary

insurance coverage against the legal liability of the insured

organization and its officers and employees acting on behalf of

the organization and against any loss, damage, or expense

incident to a claim arising out of the acts of the insured

organization or its officers and employees acting on behalf of

the organization.

Creation; composition of the association; dissolution

Sec. 2. (a) The Texas Nonprofit Organization Liability Insurance

Underwriting Association is created if, after notice and hearing,

the board determines that a market assistance program created

under Article 21.49-12 of this code has not alleviated a problem

in the availability of liability insurance to nonprofit

organizations. The board may not make this determination until a

market assistance program has been in operation for at least 180

days.

(b) The association is composed of all insurers authorized to

write and engaged in writing, on or after January 1, 1987,

automobile liability insurance and liability other than

automobile insurance in this state on a direct basis as provided

by this code and includes Lloyd's and reciprocal or

interinsurance exchanges.

(c) The association does not include farm mutual insurance

companies authorized by Chapter 16 of this code and mutual

insurance companies authorized by Chapter 17 of this code.

(d) Each insurer covered by Subsection (b) of this section must

be a member of the association as a condition of its authority to

continue to transact a liability insurance business in this

state.

(e) The association is not a licensed insurer under Article

1.14-2 of this code.

(f) Not later than the first anniversary of the creation of the

association under this section, the board shall give notice and

hold a hearing to determine whether it is necessary to continue

the association beyond the first anniversary of its creation. If

the association is continued beyond the first anniversary of its

creation, the board shall give notice and hold a hearing annually

to determine whether it is necessary to continue the association

for another year.

Insurer participation in association

Sec. 3. (a) Each insurer that is a member of the association

shall participate in its writings, expenses, and losses in the

proportion that the net direct premiums of each member, excluding

that portion of premiums attributable to the operation of the

association, written during the preceding calendar year bears to

the aggregate net direct premiums written in this state by all

members of the association.

(b) Each insurer's participation in the association shall be

determined annually on the basis of net direct premiums written

during the preceding calendar year, as reported in the annual

statements and other reports filed by the insurer with the board.

(c) A member of the association is not obligated in any one year

to reimburse the association in excess of one percent of its

surplus to policyholders on account of its proportionate share in

the deficit from the operations of the association in that year.

The aggregate amount not reimbursed shall be reallocated among

the remaining members under the method of determining

participation provided by this section, after excluding from the

computation the total net direct premiums of all members not

sharing in the excess deficit.

(d) If the deficit from the operations allocated to all members

of the association in a calendar year exceeds one percent of

their respective surplus to policyholders, the amount of the

deficit shall be allocated to each member under the method of

determining participation under this section.

General responsibility of association

Sec. 4. The association shall provide liability insurance on a

self-supporting basis to nonprofit organizations.

General authority

Sec. 5. Pursuant to this article and the plan of operation, the

association may:

(1) issue, or cause to be issued, nonprofit organization

liability insurance policies that include primary and incidental

coverages in amounts not to exceed $750,000 per occurrence and

$1.5 million aggregate a year for an individual insured;

(2) underwrite association insurance and adjust and pay losses

with respect to that insurance;

(3) appoint service companies to adjust and pay losses for the

association; and

(4) purchase reinsurance.

Board of directors

Sec. 6. (a) The association is governed by a board of directors

composed of nine members.

(b) Members of the board of directors serve for terms of one

year.

(c) Four members of the board of directors shall be members of

the general public, appointed by the board. The remaining members

of the board of directors shall be selected by members of the

association and must be selected so that they fairly represent

various classes of insurers and organizations that are members of

the association.

(d) The plan of operation shall provide a process for the

selection of members of the board of directors who are

representatives of the insurance industry.

(e) A public representative who is a member of the board of

directors may not be:

(1) an officer, director, or employee of an insurance company,

insurance agency, agent, broker, solicitor, adjuster, or any

other business entity regulated by the State Board of Insurance;

(2) a person required to register with the secretary of state

under Chapter 305, Government Code; or

(3) related to a person described by Subdivision (1) or (2) of

this subsection within the second degree of affinity or

consanguinity.

Plan of operation

Sec. 7. (a) The initial board of directors of the association

shall prepare and adopt a plan of operation that is consistent

with this article.

(b) The plan must provide for:

(1) economic, fair, and nondiscriminatory administration of the

association and its duties;

(2) prompt and efficient provision of primary liability insurance

for nonprofit organizations;

(3) preliminary assessment of association members for initial

expenses necessary to begin operations;

(4) establishing necessary facilities;

(5) management of the association;

(6) assessment of members and policyholders to defray losses and

expenses;

(7) administration of the policyholder stabilization reserve

fund;

(8) commission arrangements;

(9) reasonable and objective underwriting standards;

(10) obtaining reinsurance;

(11) appointment of servicing carriers; and

(12) determining amounts of insurance to be provided by the

association.

(c) The plan of operation must provide that any balance remaining

in the various funds of the association at the close of its

fiscal year shall be added to the reserves of the association. A

balance remaining at the close of the fiscal year means the

excess of revenue over expenditures after reimbursement of

members' contributions as provided by Section 12 of this article.

(d) The board of directors may amend the plan of operation with

the approval of the board and shall amend the plan of operation

at the direction of the board.

Eligibility for coverage

Sec. 8. (a) The board, by order, shall establish the categories

of nonprofit organizations that are eligible to obtain coverage

from the association and may amend the order to include or

exclude from eligibility particular categories of nonprofit

organizations.

(b) If a category of nonprofit organizations is excluded from

eligibility to obtain coverage from the association, the board,

after notice and hearing, may determine that liability insurance

for nonprofit organizations in that category is not available,

and on that determination that category of nonprofit

organizations is eligible to obtain insurance coverage from the

association.

Application for coverage

Sec. 9. (a) A nonprofit organization included in a category

eligible for coverage by the association is entitled to submit an

application to the association for coverage as provided by this

article and the plan of operation.

(b) An agent authorized under Article 21.14 of this code may

submit the application to the association on behalf of an

applicant.

(c) If the association determines that the applicant meets the

underwriting standards provided by the plan of operation and that

there is no unpaid, uncontested premium, policyholder

stabilization reserve fund charge, or assessment owed by the

applicant for prior insurance, the association, on receipt of the

premium and the policyholder stabilization reserve fund charge or

the portion of that charge required by the plan of operation,

shall cause a liability insurance policy to be issued to the

nonprofit organization for one year.

Rates and policy forms

Sec. 10. (a) The rates, rating plans, rating rules, rating

classification, territories, and policy forms that apply to

liability insurance written by the association and the statistics

relating to that insurance coverage are governed by Subchapter B,

Chapter 5, of this code, except to the extent that this article

is in conflict. This article prevails over any conflict with

Subchapter B, Chapter 5, of this code.

(b) In carrying out its responsibilities under Subsection (a) of

this section, the board shall give due consideration to the past

and prospective loss and expense experience, as available, for

liability insurance covering nonprofit organizations inside and

outside this state for all member companies of the association,

trends in frequency and severity of losses, the investment income

of the association, and other information the board may require.

(c) After the initial year of operation for the association,

rates, rating plans, and rating rules and any provision for

recoupment shall be based on the association's loss and expense

experience to the extent credible, together with other

information based on that experience. The board of directors

shall engage the services of an independent actuarial firm to

develop and recommend actuarially sound rates, rating plans, and

rating rules and classifications. Those recommendations shall

become effective unless, after hearing and not later than the

30th day after the date the recommendations are submitted, the

commissioner determines the recommendations to be arbitrary and

capricious.

Association deficit

Sec. 11. (a) A deficit sustained by the association in any year

shall be recouped pursuant to the plan of operation and the

rating plan that is in effect at the time of the deficit.

(b) The association shall recoup the deficit by following one or

more of the following procedures in this sequence:

(1) a contribution from the policyholder stabilization reserve

fund until that fund is exhausted;

(2) an assessment on the policyholders under Section 13 of this

article; and

(3) an assessment on the members of the association as provided

by Section 12 of this article.

Assessment of association members

Sec. 12. (a) In addition to assessments paid as provided by the

plan of operation and contributions from the policyholder

stabilization reserve fund, if sufficient funds are not available

for the sound financial operation of the association, the members

of the association shall contribute to the financial requirements

of the association on the basis and for the period considered

necessary by the board.

(b) A member of the association shall be reimbursed for any

assessment or contribution made under this section plus interest

at a rate determined by the board.

(c) Pending the recoupment or reimbursement of assessments or

contributions paid by a member to the association, the unrepaid

balance of the assessments and contributions may be reflected in

the books of the member of the association as an admitted asset

of the insurer for all purposes including exhibition in the

annual statement under Article 6.12 of this code.

(d) To the extent that a member of the association has paid one

or more assessments and has not received reimbursement from the

association as provided by Subsection (b) of this section, the

member is entitled to a credit against its premium taxes under

Article 4.10 of this code. The tax credit shall be allowed at a

rate of 20 percent a year over a period of five successive years

following the year in which the deficit is sustained or over a

different number of years at the option of the member.

Policyholder assessment

Sec. 13. (a) Each policyholder of the association has a

contingent liability for a proportionate share of any assessment

of policyholders made under this article.

(b) If a deficit as calculated under the plan of operation is

sustained by the association in any year, the board of directors

shall levy an assessment only on those policyholders who had

policies in force at any time during the two most recently

completed calendar years in which the association issued policies

preceding the date on which the assessment is levied.

(c) The aggregate amount of the assessment shall be equal to that

part of the deficit that is not paid from the policyholder

stabilization reserve fund.

(d) The maximum aggregate assessment for each policyholder may

not exceed the annual premium for the liability policy from the

association most recently in effect.

(e) Subject to the limitation provided by Subsection (d) of this

section, each policyholder shall be assessed for that portion of

the deficit that reflects the proportion that the earned premium

on the policies of the policyholder bears to the total earned

premium for all policies of the association in the two most

recently completed calendar years.

Policyholder stabilization reserve fund

Sec. 14. (a) The policyholder stabilization reserve fund is

created and shall be administered as provided by this article and

the plan of operation.

(b) Each policyholder shall pay to the fund annually an amount

determined annually by the board of directors as provided by the

plan of operation.

(c) The charge shall be computed in proportion to each premium

payment due for liability insurance through the association.

(d) The policy shall state the charge separately. The charge is

not part of the premium and is not subject to premium taxes,

servicing fees, acquisition costs, or any other similar charges.

(e) The association shall collect money for and administer the

fund, and the fund shall be treated as a liability of the

association along with and in the same manner as premium and loss

reserves.

(f) The board of directors shall value the fund annually at the

close of the last preceding year.

(g) The association shall continue to collect the charge until

the time the net balance of the fund is not less than the

projected sum of premiums to be written in the year following the

valuation date under Subsection (f) of this section.

(h) All charges collected from policyholders shall be credited to

the fund, and the fund shall be charged with any deficit from

operations of the association during the previous year.

Appeal

Sec. 15. (a) A person insured or applying for insurance under

this article or his authorized representative or an affected

insurer who may be aggrieved by an act, ruling, or decision of

the association may appeal the act, ruling, or decision to the

board of directors not later than the 30th day after the date on

which the act took place or the ruling or decision was issued.

(b) The board of directors shall hold a hearing on the appeal not

later than the 30th day after the date the appeal is filed and

shall give at least 10 days' written notice of the time and place

of the hearing to the person filing the appeal or his authorized

representative.

(c) Not later than the 10th day after the date the hearing ends,

the board of directors shall issue an order affirming, reversing,

or modifying the appealed act, ruling, or decision.

(d) A person or entity that is a party to an appeal under

Subsection (a) of this section may appeal the board of directors'

decision to the board.

(e) The board shall hold a hearing on an appeal filed under

Subsection (d) of this section not later than the 30th day after

the date on which the appeal is filed with the board and shall

give written notice to any person or entity filing the appeal or

his authorized representative not later than the 10th day before

the date on which the appeal is to be heard.

(f) Not later than the 30th day after the date on which the

board's hearing ends, the board shall decide the appeal and shall

issue an order.

(g) Pending a hearing and decision on an appeal to the board, the

board may suspend or postpone the effective date of the decision

appealed.

(h) A final decision of the board may be appealed as provided by

Subsection (f), Article 1.04, of this code.

Immunity

Sec. 16. The association, its agents and employees, an insurer, a

licensed agent, or the board or its authorized representatives

are not liable for any statements made in good faith by them.

Annual statements

Sec. 17. (a) The association shall file with the board a

statement that includes information with respect to its

transactions, condition, operations, and affairs during the

preceding calendar year. This statement must be filed each year

on or before March 1.

(b) The statement shall include those matters and that

information that is required by the board and shall be in the

form approved by the board.

(c) The board may require the association to furnish additional

information with regard to the association's transactions,

condition, or any matter connected with its transactions and

condition considered to be material and of assistance in

evaluating the scope, operation, and experience of the

association.

Examinations

Sec. 18. The board shall make an examination into the affairs of

the association at least annually. The examination shall be

conducted, the report of the examination filed, and the expenses

borne and paid in the manner provided by Articles 1.15 and 1.16

of this code.

Filing information with state

Sec. 19. The association shall collect the data, information, and

statements and shall file with the board the reports and

statements required by Articles 1.24A and 1.24B of this code.

Added by Acts 1987, 70th Leg., 1st C.S., ch. 1, Sec. 5.06, eff.

Sept. 2, 1987. Sec. 6 amended by Acts 1991, 72nd Leg., ch. 242,

Sec. 9.13, eff. Sept. 1, 1991.

Art. 21.49-5. [BLANK].

Art. 21.52B. PHARMACEUTICAL SERVICES.

Definitions

Sec. 1. In this article:

(1) "Health insurance policy" means an individual, group,

blanket, or franchise insurance policy, insurance policy or

agreement, or group hospital service contract that provides

benefits for pharmaceutical services that are necessary as a

result of or to prevent an accident or sickness, but does not

include evidence of coverage provided by a health maintenance

organization under the Texas Health Maintenance Organization Act

(Chapter 20A, Vernon's Texas Insurance Code).

(2) "Pharmaceutical services" means services, including

dispensing prescription drugs, that are ordinarily and

customarily rendered by a pharmacy or pharmacist licensed to

practice pharmacy under the Texas Pharmacy Act (Article 4542a-1,

Vernon's Texas Civil Statutes).

(3) "Pharmacist" means a person licensed to practice pharmacy

under the Texas Pharmacy Act (Article 4542a-1, Vernon's Texas

Civil Statutes).

(4) "Pharmacy" means a facility licensed as a pharmacy under the

Texas Pharmacy Act (Article 4542a-1, Vernon's Texas Civil

Statutes).

(5) "Drugs" and "prescription drugs" have the meanings assigned

by Section 5, Texas Pharmacy Act (Article 4542a-1, Vernon's Texas

Civil Statutes).

(6) "Managed care plan" means a health maintenance organization,

a preferred provider organization, or another organization that,

under a contract or other agreement entered into with a

participant in the plan:

(A) provides health care benefits, or arranges for health care

benefits to be provided, to a participant in the plan; and

(B) requires or encourages those participants to use health care

providers designated by the plan.

Prohibited contractual provisions

Sec. 2. (a) A health insurance policy or managed care plan that

is delivered, issued for delivery, or renewed or for which a

contract or other agreement is executed may not:

(1) prohibit or limit a person who is a beneficiary of the policy

from selecting a pharmacy or pharmacist of the person's choice to

be a provider under the policy to furnish pharmaceutical services

offered or provided by that policy or interfere with that

person's selection of a pharmacy or pharmacist;

(2) deny a pharmacy or pharmacist the right to participate as a

contract provider under the policy or plan if the pharmacy or

pharmacist agrees to provide pharmaceutical services that meet

all terms and requirements and to include the same

administrative, financial, and professional conditions that apply

to pharmacies and pharmacists who have been designated as

providers under the policy or plan; or

(3) require a beneficiary of a policy or a participant in a plan

to obtain or request a specific quantity or dosage supply of

pharmaceutical products.

(b) Notwithstanding Subsection (a)(3) of this section, a health

insurance policy or managed care plan may allow the physician of

a beneficiary or participant to prescribe drugs in a quantity or

dosage supply the physician determines appropriate and that is in

compliance with state and federal statutes.

(c) This section does not prohibit:

(1) a provision of a policy or plan from limiting the quantity or

dosage supply of pharmaceutical products for which coverage is

provided or providing financial incentives to encourage the

beneficiary or participant and the prescribing physician to use a

program that provides pharmaceutical products in quantities that

result in cost savings to the insurance program or managed care

plan and the beneficiary or participant if the provision applies

equally to all designated providers of pharmaceutical services

under the policy or plan;

(2) a pharmacy card program that provides a means of obtaining

pharmaceutical services offered by the policy or plan through all

designated providers of pharmaceutical services; or

(3) a plan from establishing reasonable application and

recertification fees for a pharmacy which provides pharmaceutical

services as a contract provider under the plan, provided that

such fees are uniformly charged to each pharmacy under contract

to the plan.

Provision void

Sec. 3. A provision of a health insurance policy or managed care

plan that is delivered, issued for delivery, entered into, or

renewed in this state that conflicts with Section 2 of this

article is void to the extent of the conflict.

Construction of article

Sec. 4. This article does not require a health insurance policy

or managed care plan to provide pharmaceutical services.

Application of prohibition

Sec. 5. The provisions of Section 2 of this article do not apply

to a self-insured employee benefit plan that is subject to the

Employee Retirement Income Security Act of 1974 (29 U.S.C.

Section 1001, et seq.).

Sec. 6. Repealed by Acts 1993, 73rd Leg., ch. 685, Sec. 19.06,

eff. Aug. 30, 1993.

Added by Acts 1991, 72nd Leg., ch. 182, Sec. 1, eff. Sept. 1,

1991. Sec. 2(b) amended by Acts 1993, 73rd Leg., ch. 685, Sec.

19.07, eff. Sept. 1, 1993; Sec. 5 amended by Acts 1993, 73rd

Leg., ch. 685, Sec. 19.08, eff. Sept. 1, 1993; Sec. 6 repealed by

Acts 1993, 73rd Leg., ch. 685, Sec. 19.06, eff. Aug. 30, 1993;

Sec. 1(6) added by Acts 1995, 74th Leg., ch. 852, Sec. 1, eff.

Sept. 1, 1995; Sec. 2 amended by Acts 1995, 74th Leg., ch. 852,

Sec. 2, eff. Sept. 1, 1995; Sec. 3 amended by Acts 1995, 74th

Leg., ch. 852, Sec. 3, eff. Sept. 1, 1995; Sec. 4 amended by Acts

1995, 74th Leg., ch. 852, Sec. 4, eff. Sept. 1, 1995.









LABOR CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

LABOR CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

Sec. 1.001. PURPOSE OF CODE. (a) This code is enacted as a

part of the state's continuing statutory revision program, begun

by the Texas Legislative Council in 1963 as directed by the

legislature in the law codified as Section 323.007, Government

Code. The program contemplates a topic-by-topic revision of the

state's general and permanent statute law without substantive

change.

(b) Consistent with the objectives of the statutory revision

program, the purpose of this code is to make the law encompassed

by this code more accessible and understandable, by:

(1) rearranging the statutes into a more logical order;

(2) employing a format and numbering system designed to

facilitate citation of the law and to accommodate future

expansion of the law;

(3) eliminating repealed, duplicative, unconstitutional,

expired, executed, and other ineffective provisions; and

(4) restating the law in modern American English to the greatest

extent possible.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 1.002. CONSTRUCTION OF CODE. Chapter 311, Government Code

(Code Construction Act), applies to the construction of each

provision in this code except as otherwise expressly provided by

this code.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 1.003. INTERNAL REFERENCES. In this code:

(1) a reference to a title, chapter, or section without further

identification is a reference to a title, chapter, or section of

this code; and

(2) a reference to a subtitle, subchapter, subsection,

subdivision, paragraph, or other numbered or lettered unit

without further identification is a reference to a unit of the

next larger unit of this code in which the reference appears.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 1.004. REFERENCE IN LAW TO STATUTE REVISED BY CODE. A

reference in a law to a statute or a part of a statute revised by

this code is considered to be a reference to the part of this

code that revises that statute or part of the statute.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.






TITLE 2. PROTECTION OF LABORERS

CHAPTER 21. EMPLOYMENT DISCRIMINATION

LABOR CODE

TITLE 2. PROTECTION OF LABORERS

SUBTITLE A. EMPLOYMENT DISCRIMINATION

CHAPTER 21. EMPLOYMENT DISCRIMINATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 21.001. PURPOSES. The general purposes of this chapter are

to:

(1) provide for the execution of the policies of Title VII of

the Civil Rights Act of 1964 and its subsequent amendments (42

U.S.C. Section 2000e et seq.);

(2) identify and create an authority that meets the criteria

under 42 U.S.C. Section 2000e-5(c) and 29 U.S.C. Section 633;

(3) provide for the execution of the policies embodied in Title

I of the Americans with Disabilities Act of 1990 and its

subsequent amendments (42 U.S.C. Section 12101 et seq.);

(4) secure for persons in this state, including persons with

disabilities, freedom from discrimination in certain employment

transactions, in order to protect their personal dignity;

(5) make available to the state the full productive capacities

of persons in this state;

(6) avoid domestic strife and unrest in this state;

(7) preserve the public safety, health, and general welfare; and

(8) promote the interests, rights, and privileges of persons in

this state.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.01(a), eff. Sept.

1, 1995.

Sec. 21.0015. TEXAS WORKFORCE COMMISSION CIVIL RIGHTS DIVISION.

The powers and duties exercised by the Commission on Human Rights

under this chapter are transferred to the Texas Workforce

Commission civil rights division. A reference in this chapter to

the "commission" means the Texas Workforce Commission civil

rights division.

Added by Acts 2003, 78th Leg., ch. 302, Sec. 1.

Sec. 21.002. DEFINITIONS. In this chapter:

(1) "Auxiliary aids and services" includes:

(A) qualified interpreters or other effective methods of making

aurally delivered materials available to individuals with hearing

impairments;

(B) qualified readers, taped texts, or other effective methods

of making visually delivered materials available to individuals

with visual impairments;

(C) acquisition or modification of equipment or devices; and

(D) services and actions similar to those described by

Paragraphs (A)-(C).

(2) "Bona fide occupational qualification" means a

qualification:

(A) reasonably related to the satisfactory performance of the

duties of a job; and

(B) for which a factual basis exists for the belief that no

person of an excluded group would be able to satisfactorily

perform the duties of the job with safety or efficiency.

(3) Repealed by Acts 2003, 78th Leg., ch. 302, Sec. 4(2).

(4) "Complainant" means an individual who brings an action or

proceeding under this chapter.

(5) "Demonstrates" means meets the burdens of production and

persuasion.

(6) "Disability" means, with respect to an individual, a mental

or physical impairment that substantially limits at least one

major life activity of that individual, a record of such an

impairment, or being regarded as having such an impairment. The

term does not include:

(A) a current condition of addiction to the use of alcohol, a

drug, an illegal substance, or a federally controlled substance;

or

(B) a currently communicable disease or infection as defined in

Section 81.003, Health and Safety Code, or required to be

reported under Section 81.041, Health and Safety Code, that

constitutes a direct threat to the health or safety of other

persons or that makes the affected person unable to perform the

duties of the person's employment.

(7) "Employee" means an individual employed by an employer,

including an individual subject to the civil service laws of this

state or a political subdivision of this state, except that the

term does not include an individual elected to public office in

this state or a political subdivision of this state.

(8) "Employer" means:

(A) a person who is engaged in an industry affecting commerce

and who has 15 or more employees for each working day in each of

20 or more calendar weeks in the current or preceding calendar

year;

(B) an agent of a person described by Paragraph (A);

(C) an individual elected to public office in this state or a

political subdivision of this state; or

(D) a county, municipality, state agency, or state

instrumentality, regardless of the number of individuals

employed.

(9) "Employment agency" means a person or an agent of the person

who regularly undertakes, with or without compensation, to

procure:

(A) employees for an employer; or

(B) the opportunity for employees to work for an employer.

(10) "Labor organization" means a labor organization engaged in

an industry affecting commerce. The term includes:

(A) an organization, an agency, or an employee representation

committee, group, association, or plan engaged in an industry

affecting commerce in which employees participate and that exists

for the purpose, in whole or in part, of dealing with employers

concerning grievances, labor disputes, wages, rates of pay,

hours, or other terms or conditions of employment;

(B) a conference, general committee, joint or system board, or

joint council that is subordinate to a national or international

labor organization; and

(C) an agent of a labor organization.

(11) "Local commission" means a commission on human relations

created by one or more political subdivisions.

(11-a) "Major life activity" includes, but is not limited to,

caring for oneself, performing manual tasks, seeing, hearing,

eating, sleeping, walking, standing, lifting, bending, speaking,

breathing, learning, reading, concentrating, thinking,

communicating, and working. The term also includes the operation

of a major bodily function, including, but not limited to,

functions of the immune system, normal cell growth, and

digestive, bowel, bladder, neurological, brain, respiratory,

circulatory, endocrine, and reproductive functions.

(12) "Political subdivision" means a county or municipality.

(12-a) "Regarded as having such an impairment" means subjected

to an action prohibited under Subchapter B or C because of an

actual or perceived physical or mental impairment, other than an

impairment that is minor and is expected to last or actually

lasts less than six months, regardless of whether the impairment

limits or is perceived to limit a major life activity.

(13) "Respondent" means the person charged in a complaint filed

under this chapter and may include an employer, employment

agency, labor organization, or joint labor-management committee

that controls an apprenticeship or other training or retraining

program, including an on-the-job training program.

(14) "State agency" means:

(A) a board, commission, committee, council, department,

institution, office, or agency in the executive branch of state

government having statewide jurisdiction;

(B) the supreme court, the court of criminal appeals, a court of

appeals, or the State Bar of Texas or another judicial agency

having statewide jurisdiction; or

(C) an institution of higher education as defined by Section

61.003, Education Code.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.02(a), eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 834, Sec. 1, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 872, Sec. 10, eff. Sept. 1, 1999;

Acts 2003, 78th Leg., ch. 302, Sec. 4(a).

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

337, Sec. 1, eff. September 1, 2009.

Sec. 21.0021. CONSTRUCTION OF CERTAIN DEFINITIONS. (a) The term

"disability":

(1) shall be construed in favor of broad coverage of individuals

under Subchapters B and C, to the maximum extent allowed under

those subchapters; and

(2) includes an impairment that is episodic or in remission that

substantially limits a major life activity when active.

(b) The determination of whether an impairment substantially

limits a major life activity must be made without regard to the

ameliorative effects of mitigating measures, including:

(1) medication, medical supplies, medical equipment, medical

appliances, prosthetic limbs and devices, hearing aids, cochlear

implants and other implantable hearing devices, mobility devices,

and oxygen therapy equipment;

(2) devices that magnify, enhance, or otherwise augment a visual

image, other than eyeglasses and contact lenses that are intended

to fully correct visual acuity or eliminate refractive error;

(3) the use of assistive technology;

(4) reasonable accommodations and auxiliary aids or services;

and

(5) learned behavioral or adaptive neurological modifications.

Added by Acts 2009, 81st Leg., R.S., Ch.

337, Sec. 2, eff. September 1, 2009.

Sec. 21.003. GENERAL POWERS AND DUTIES OF COMMISSION. (a) The

commission may:

(1) promote the creation of local commissions on human rights by

cooperating or contracting with individuals or state, local, or

other agencies, public or private, including agencies of the

federal government and of other states;

(2) receive, investigate, seek to conciliate, and pass on

complaints alleging violations of this chapter;

(3) file civil actions to effectuate the purposes of this

chapter;

(4) request and, if necessary, compel by subpoena:

(A) the attendance of necessary witnesses for examination under

oath; and

(B) the production, for inspection and copying, of records,

documents, and other evidence relevant to the investigation of

alleged violations of this chapter;

(5) furnish technical assistance requested by a person subject

to this chapter to further compliance with this chapter or with a

rule or order issued under this chapter;

(6) recommend in its annual report legislation or other action

to carry out the purposes and policies of this chapter;

(7) adopt procedural rules to carry out the purposes and

policies of this chapter; and

(8) provide educational and outreach activities to individuals

who have historically been victims of employment discrimination.

(b) The commission by rule may authorize a commissioner or one

of its staff to exercise the powers stated in Subsection (a)(4)

on behalf of the commission.

(c) The commission biennially shall develop an inventory of

equal employment opportunity policies and programs adopted and

implemented by the various state agencies.

(d) The commission at least annually shall make a comprehensive

written report to the governor and to the legislature.

(e) The commission shall conduct a study of the policies and

programs of a selected state agency if the commission is directed

to conduct the study by legislative resolution or by executive

order of the governor.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.03(a), eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 872, Sec. 11, eff. Sept. 1,

1999.

Sec. 21.0035. CIVILIAN WORKFORCE COMPOSITION. (a) The

commission by rule shall biennially determine:

(1) the percentage of the statewide civilian workforce composed

of:

(A) Caucasian Americans;

(B) African Americans;

(C) Hispanic Americans;

(D) females; and

(E) males; and

(2) the percentage of the statewide civilian workforce of the

groups listed in Subdivision (1) according to the following job

categories:

(A) state agency administration;

(B) professional;

(C) technical;

(D) protective services;

(E) paraprofessional;

(F) administrative support;

(G) skilled craft; and

(H) service and maintenance.

(b) The commission shall report the percentages of the statewide

civilian workforce as determined under this section to the

governor and the legislature not later than the fifth day of each

regular session of the legislature.

Added by Acts 1999, 76th Leg., ch. 872, Sec. 12, eff. Sept. 1,

1999.

Sec. 21.004. CRIMINAL OFFENSE OF INTERFERENCE; PENALTY. (a) A

person commits an offense if the person wilfully resists,

prevents, impedes, or interferes with the performance of a duty

under or the exercise of a power provided by this chapter.

(b) An offense under this section is a Class B misdemeanor.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.005. CONSTRUCTION WITH OTHER LAWS. (a) This chapter

does not relieve a government agency or official of the

responsibility to ensure nondiscrimination in employment as

required under another provision of the state or federal

constitutions or laws.

(b) This chapter does not affect the standards for determining

eligibility for benefits under Title 5 or under a state or

federal disability benefit program.

(c) Nothing in this chapter may be construed as the basis for a

claim by an individual without a disability that the individual

was subject to discrimination because of the individual's lack of

a disability.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

337, Sec. 3, eff. September 1, 2009.

Sec. 21.006. CONFORMITY WITH FEDERAL STATUTES. If a provision

of this chapter is held by the Equal Employment Opportunity

Commission to disqualify the commission as a deferral agency or

for the receipt of federal funds, the commission shall administer

this chapter to qualify for deferral status or the receipt of

those funds until the legislature meets in its next session and

has an opportunity to amend this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.007. PRIVILEGED COMMUNICATION; IMMUNITY. An oral or

written statement made to a commissioner or an employee of the

commission in connection with the discharge of the commissioner's

or employee's duties under this chapter may not be the basis for

an action for defamation of character.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.08(a), eff. Sept.

1, 1995.

Sec. 21.008. LIMITED SEVERABILITY. (a) If any clause,

sentence, subsection, section, or other provision of this chapter

or the application of such a provision to any person or

circumstances is held invalid or unconstitutional, that

invalidity shall not affect the other clauses, sentences,

subsections, sections, or provisions or applications of this

chapter that may be given effect without the invalid clause,

sentence, subsection, section, or provision or application and

shall not affect, invalidate, impair, or nullify the remainder of

this chapter. The effect of the determination of invalidity shall

be confined to the clause, sentence, subsection, section, or

provision or application so adjudicated to be invalid or

unconstitutional, and to that end the provisions of this chapter

are declared to be severable.

(b) If any limit on damages prescribed by Section 21.2585 is

invalidated by a method other than by legislative means, the

amount of civil liability for all past and future noneconomic

losses, including past and future pain and suffering, mental

anguish and suffering, and any other nonpecuniary damage, is

limited to an amount not to exceed $150,000.

(c) If a limit on damages prescribed by Section 21.2585 is

invalidated by a method other than by legislative means and if

the alternative civil liability limits contained in Subsection

(b) are also invalidated by a method other than by legislative

means, Section 21.2585 is void.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.08(a), eff. Sept.

1, 1995.

Sec. 21.009. JOINDER OF COMMISSION. (a) In any civil action in

which the validity of a provision of this chapter or Chapter 461,

Government Code, a rule adopted under this chapter or Chapter

461, Government Code, or the application of the provision or rule

is challenged as void, unconstitutional, or unenforceable, the

commission shall be made a party to the proceedings, and, on the

motion of the commission, venue of the cause may be transferred

to the district courts of Travis County.

(b) An order restraining the commission or invalidating a

provision of this chapter or Chapter 461, Government Code, or a

commission rule adopted under this chapter or Chapter 461,

Government Code, may not be enforced and may not take effect

until the commission has answered and appeared in the action and

has exhausted all avenues of appeal and any judgment is final and

enforceable.

(c) Notwithstanding any other provision of state law, including

this chapter, only the commission, if a prevailing party, may

recover costs and attorney's fees in such a declaratory

proceeding under this section.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.08(a), eff. Sept.

1, 1995.

Sec. 21.010. EMPLOYMENT DISCRIMINATION TRAINING FOR STATE

EMPLOYEES. (a) Each state agency shall provide to employees of

the agency an employment discrimination training program that

complies with this section.

(b) The training program must provide the employee with

information regarding the agency's policies and procedures

relating to employment discrimination, including employment

discrimination involving sexual harassment.

(c) Each employee of a state agency shall attend the training

program required by this section not later than the 30th day

after the date the employee is hired by the agency and shall

attend supplemental training every two years.

(d) The commission shall develop materials for use by state

agencies in providing employment discrimination training as

required by this section.

(e) Each state agency shall require an employee of the agency

who attends a training program required by this section to sign a

statement verifying the employee's attendance at the training

program. The agency shall file the statement in the employee's

personnel file.

Added by Acts 1999, 76th Leg., ch. 872, Sec. 14, eff. Sept. 1,

1999.

SUBCHAPTER B. UNLAWFUL EMPLOYMENT PRACTICES

Sec. 21.051. DISCRIMINATION BY EMPLOYER. An employer commits an

unlawful employment practice if because of race, color,

disability, religion, sex, national origin, or age the employer:

(1) fails or refuses to hire an individual, discharges an

individual, or discriminates in any other manner against an

individual in connection with compensation or the terms,

conditions, or privileges of employment; or

(2) limits, segregates, or classifies an employee or applicant

for employment in a manner that would deprive or tend to deprive

an individual of any employment opportunity or adversely affect

in any other manner the status of an employee.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.052. DISCRIMINATION BY EMPLOYMENT AGENCY. An employment

agency commits an unlawful employment practice if the employment

agency:

(1) fails or refuses to refer for employment or discriminates in

any other manner against an individual because of race, color,

disability, religion, sex, national origin, or age; or

(2) classifies or refers an individual for employment on the

basis of race, color, disability, religion, sex, national origin,

or age.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.053. DISCRIMINATION BY LABOR ORGANIZATION. A labor

organization commits an unlawful employment practice if because

of race, color, disability, religion, sex, national origin, or

age the labor organization:

(1) excludes or expels from membership or discriminates in any

other manner against an individual; or

(2) limits, segregates, or classifies a member or an applicant

for membership or classifies or fails or refuses to refer for

employment an individual in a manner that would:

(A) deprive or tend to deprive an individual of any employment

opportunity;

(B) limit an employment opportunity or adversely affect in any

other manner the status of an employee or of an applicant for

employment; or

(C) cause or attempt to cause an employer to violate this

subchapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.054. ADMISSION OR PARTICIPATION IN TRAINING PROGRAM.

(a) Unless a training or retraining opportunity or program is

provided under an affirmative action plan approved under a

federal law, rule, or order, an employer, labor organization, or

joint labor-management committee controlling an apprenticeship,

on-the-job training, or other training or retraining program

commits an unlawful employment practice if the employer, labor

organization, or committee discriminates against an individual

because of race, color, disability, religion, sex, national

origin, or age in admission to or participation in the program.

(b) The prohibition against discrimination because of age in

this section applies only to discrimination because of age

against an individual who is at least 40 years of age but younger

than 56 years of age.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.055. RETALIATION. An employer, labor union, or

employment agency commits an unlawful employment practice if the

employer, labor union, or employment agency retaliates or

discriminates against a person who, under this chapter:

(1) opposes a discriminatory practice;

(2) makes or files a charge;

(3) files a complaint; or

(4) testifies, assists, or participates in any manner in an

investigation, proceeding, or hearing.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.056. AIDING OR ABETTING DISCRIMINATION. An employer,

labor union, or employment agency commits an unlawful employment

practice if the employer, labor union, or employment agency aids,

abets, incites, or coerces a person to engage in a discriminatory

practice.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.057. INTERFERENCE WITH COMMISSION. An employer, labor

union, or employment agency commits an unlawful employment

practice if the employer, labor union, or employment agency

wilfully interferes with the performance of a duty or the

exercise of a power under this chapter or Chapter 461, Government

Code, by the commission, the commission's staff, or the

commission's representative.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.058. PREVENTION OF COMPLIANCE. An employer, labor

union, or employment agency commits an unlawful employment

practice if the employer, labor union, or employment agency

wilfully obstructs or prevents a person from complying with this

chapter or a rule adopted or order issued under this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.059. DISCRIMINATORY NOTICE OR ADVERTISEMENT. (a) An

employer, labor organization, employment agency, or joint

labor-management committee controlling an apprenticeship,

on-the-job training, or other training or retraining program

commits an unlawful employment practice if the employer, labor

organization, employment agency, or committee prints or publishes

or causes to be printed or published a notice or advertisement

relating to employment that:

(1) indicates a preference, limitation, specification, or

discrimination based on race, color, disability, religion, sex,

national origin, or age; and

(2) concerns an employee's status, employment, or admission to

or membership or participation in a labor union or training or

retraining program.

(b) This section does not apply if disability, religion, sex,

national origin, or age is a bona fide occupational

qualification.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.060. VIOLATION OF CONCILIATION AGREEMENT. A party to a

conciliation agreement made under this chapter commits an

unlawful employment practice if the party violates the terms of

the conciliation agreement.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.061. INSUFFICIENT EVIDENCE OF UNLAWFUL PRACTICE. In the

absence of other evidence of an unlawful employment practice,

evidence of the employment of one person in place of another is

not sufficient to establish an unlawful employment practice.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER C. APPLICATION; EXCEPTIONS

Sec. 21.101. AGE DISCRIMINATION LIMITED TO INDIVIDUALS OF

CERTAIN AGE. Except as provided by Section 21.054, the

provisions of this chapter referring to discrimination because of

age or on the basis of age apply only to discrimination against

an individual 40 years of age or older.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.102. BONA FIDE EMPLOYEE BENEFIT PLAN; PRODUCTION

MEASUREMENT SYSTEM. (a) Except as provided by Subsections (b)

and (c), an employer does not commit an unlawful employment

practice by applying different standards of compensation or

different terms, conditions, or privileges of employment under:

(1) a bona fide seniority system, merit system, or an employee

benefit plan, such as a retirement, pension, or insurance plan,

that is not a subterfuge to evade this chapter; or

(2) a system that measures earnings by quantity or quality of

production.

(b) An employee benefit plan may not excuse a failure to hire on

the basis of age. A seniority system or employee benefit plan may

not require or permit involuntary retirement on the basis of age

except as permitted by Section 21.103.

(c) This section does not apply to standards of compensation or

terms, conditions, or privileges of employment that are

discriminatory on the basis of race, color, disability, religion,

sex, national origin, or age.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.103. COMPULSORY RETIREMENT PERMITTED FOR CERTAIN

EMPLOYEES. This chapter does not prohibit the compulsory

retirement of an employee who is:

(1) at least 65 years of age;

(2) employed in a bona fide executive or high policy-making

position for the two years preceding retirement; and

(3) entitled to an immediate, nonforfeitable annual retirement

benefit from a pension, profit-sharing, savings, or deferred

compensation plan or a combination of plans of the employee's

employer that equals, in the aggregate, at least $27,000.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.104. AGE REQUIREMENT FOR PEACE OFFICERS OR FIRE

FIGHTERS. An employer does not commit an unlawful employment

practice by imposing a minimum or maximum age requirement for

peace officers or fire fighters.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.105. DISCRIMINATION BASED ON DISABILITY. A provision in

this subchapter or Subchapter B referring to discrimination

because of disability or on the basis of disability applies only

to discrimination because of or on the basis of a physical or

mental condition that does not impair an individual's ability to

reasonably perform a job.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.106. SEX DISCRIMINATION. (a) A provision in this

chapter referring to discrimination because of sex or on the

basis of sex includes discrimination because of or on the basis

of pregnancy, childbirth, or a related medical condition.

(b) A woman affected by pregnancy, childbirth, or a related

medical condition shall be treated for all purposes related to

employment, including receipt of a benefit under a fringe benefit

program, in the same manner as another individual not affected

but similar in the individual's ability or inability to work.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.107. EFFECT ON ABORTION BENEFITS. This chapter does

not:

(1) require an employer to pay for health insurance benefits for

abortion unless the life of the mother would be endangered if the

fetus were carried to term;

(2) preclude an employer from providing abortion benefits; or

(3) affect a bargaining agreement relating to abortion.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.108. DISCRIMINATION BASED ON RELIGION. A provision in

this chapter referring to discrimination because of religion or

on the basis of religion applies to discrimination because of or

on the basis of any aspect of religious observance, practice, or

belief, unless an employer demonstrates that the employer is

unable reasonably to accommodate the religious observance or

practice of an employee or applicant without undue hardship to

the conduct of the employer's business.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.109. EMPLOYMENT BY RELIGIOUS ORGANIZATION. (a) A

religious corporation, association, society, or educational

institution or an educational organization operated, supervised,

or controlled in whole or in substantial part by a religious

corporation, association, or society does not commit an unlawful

employment practice by limiting employment or giving a preference

to members of the same religion.

(b) Subchapter B does not apply to the employment of an

individual of a particular religion by a religious corporation,

association, or society to perform work connected with the

performance of religious activities by the corporation,

association, or society.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.110. DISCRIMINATION BASED ON NATIONAL ORIGIN. A

provision in this chapter referring to discrimination because of

national origin or on the basis of national origin includes

discrimination because of or on the basis of the national origin

of an ancestor.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.111. PERSON EMPLOYED OUT OF STATE. This chapter does

not apply to an employer with respect to the employment of a

person outside this state.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.112. EMPLOYEES AT DIFFERENT LOCATIONS. An employer does

not commit an unlawful employment practice by applying to

employees who work in different locations different standards of

compensation or different terms, conditions, or privileges of

employment that are not discriminatory on the basis of race,

color, disability, religion, sex, national origin, or age.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.113. IMBALANCE PLAN NOT REQUIRED. This chapter does not

require a person subject to this chapter to grant preferential

treatment to an individual or a group on the basis of race,

color, disability, religion, sex, national origin, or age because

of an imbalance between:

(1) the total number or percentage of persons of that

individual's or group's race, color, disability, religion, sex,

national origin, or age:

(A) employed by an employer;

(B) referred or classified for employment by an employment

agency or labor organization;

(C) admitted to membership or classified by a labor

organization; or

(D) admitted to or employed in an apprenticeship, on-the-job

training, or other training or retraining program; and

(2) the total number or percentage of persons of that race,

color, disability, religion, sex, national origin, or age in:

(A) a community, this state, a region, or other area; or

(B) the available work force in a community, this state, a

region, or other area.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.114. PLAN TO END DISCRIMINATORY SCHOOL PRACTICES. A

public school official does not commit an unlawful employment

practice by adopting or implementing a plan reasonably designed

to end discriminatory school practices.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.115. BUSINESS NECESSITY. (a) Subject to Subsection (b),

an employer does not commit an unlawful employment practice by

engaging in a practice that has a discriminatory effect and that

would otherwise be prohibited by this chapter if the employer

establishes that the practice:

(1) is not intentionally devised or operated to contravene the

prohibitions of this chapter; and

(2) is justified by business necessity.

(b) An employer may not use a qualification standard, employment

test, or other selection criterion based on an individual's

uncorrected vision unless the standard, test, or criterion is

consistent with business necessity and job-related for the

position to which the standard, test, or criterion applies.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

337, Sec. 4, eff. September 1, 2009.

Sec. 21.116. RELIANCE ON COMMISSION INTERPRETATION OR OPINION.

(a) A person is not liable for an unlawful employment practice

performed in good faith and in conformity with and in reliance on

a written interpretation or opinion of the commission.

(b) In a proceeding alleging an unlawful employment practice,

the respondent has the burden of pleading and proving the defense

provided by this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.117. EMPLOYMENT OF FAMILY MEMBER. Subchapter B does not

apply to the employment of an individual by the individual's

parent, spouse, or child.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.118. STATEWIDE HOMETOWN PLAN. Subchapter B does not

apply to a labor union, firm, association, or individual

participating on September 23, 1983, in a statewide hometown plan

approved by the United States Department of Labor.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.119. BONA FIDE OCCUPATIONAL QUALIFICATION. If

disability, religion, sex, national origin, or age is a bona fide

occupational qualification reasonably necessary to the normal

operation of the particular business or enterprise, performing

any of the following practices on the basis of disability,

religion, sex, national origin, or age of an employee, member, or

other individual is not an unlawful employment practice:

(1) an employer hiring and employing an employee;

(2) an employment agency classifying or referring an individual

for employment;

(3) a labor organization classifying its members or classifying

or referring an individual for employment; or

(4) an employer, labor organization, or joint labor-management

committee controlling an apprenticeship, on-the-job training, or

other training or retraining program admitting or employing an

individual in its program.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.120. USE OR POSSESSION OF CONTROLLED SUBSTANCE. (a) An

employer does not commit an unlawful employment practice by

adopting a policy prohibiting the employment of an individual who

currently uses or possesses a controlled substance as defined in

Schedules I and II of Section 202, Controlled Substances Act, and

their subsequent amendments (21 U.S.C. Section 801 et seq.),

other than the use or possession of a drug taken under the

supervision of a licensed health care professional or any other

use or possession authorized by the Controlled Substances Act or

any other federal or state law.

(b) Subsection (a) does not apply to a policy adopted or applied

with the intent to discriminate because of race, color, sex,

national origin, religion, age, or disability.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.04(a), eff. Sept.

1, 1995.

Sec. 21.121. WORK FORCE DIVERSITY PROGRAMS. An employer does

not commit an unlawful employment practice by developing and

implementing personnel policies that incorporate work force

diversity programs.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.04(a), eff. Sept.

1, 1995.

Sec. 21.122. BURDEN OF PROOF IN DISPARATE IMPACT CASES. (a) An

unlawful employment practice based on disparate impact is

established under this chapter only if:

(1) a complainant demonstrates that a respondent uses a

particular employment practice that causes a disparate impact on

the basis of race, color, sex, national origin, religion, or

disability and the respondent fails to demonstrate that the

challenged practice is job-related for the position in question

and consistent with business necessity; or

(2) the complainant makes the demonstration in accordance with

federal law as that law existed June 4, 1989, with respect to the

concept of alternative employment practices, and the respondent

refuses to adopt such an alternative employment practice.

(b) To determine the availability of and burden of proof

applicable to a disparate impact case involving age

discrimination, the court shall apply the judicial interpretation

of the Age Discrimination in Employment Act of 1967 and its

subsequent amendments (29 U.S.C. Section 621 et seq.).

(c) To demonstrate that a particular employment practice causes

a disparate impact, the complainant must demonstrate that each

particular challenged employment practice causes a disparate

impact, except that if the complainant demonstrates to the

satisfaction of the court that the elements of a respondent's

decision-making process are not capable of separation for

analysis, that decision-making process may be analyzed as one

employment practice.

(d) If the respondent demonstrates that a specific practice does

not cause a disparate impact, the respondent may not be required

to demonstrate that the practice is consistent with business

necessity.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.05(a), eff. Sept.

1, 1995.

Sec. 21.123. SCOPE OF DEFENSE. A demonstration that an

employment practice is consistent with business necessity may not

be used as a defense under this chapter against a complaint of

intentional discrimination.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.05(a), eff. Sept.

1, 1995.

Sec. 21.124. PROHIBITION AGAINST DISCRIMINATORY USE OF TEST

SCORES. It is an unlawful employment practice for a respondent,

in connection with the selection or referral of applicants for

employment or promotion, to adjust the scores of, use different

cutoff scores for, or otherwise alter the results of

employment-related tests on the basis of race, color, sex,

national origin, religion, age, or disability.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.05(a), eff. Sept.

1, 1995.

Sec. 21.125. CLARIFYING PROHIBITION AGAINST IMPERMISSIBLE

CONSIDERATION OF RACE, COLOR, SEX, NATIONAL ORIGIN, RELIGION,

AGE, OR DISABILITY IN EMPLOYMENT PRACTICES. (a) Except as

otherwise provided by this chapter, an unlawful employment

practice is established when the complainant demonstrates that

race, color, sex, national origin, religion, age, or disability

was a motivating factor for an employment practice, even if other

factors also motivated the practice, unless race, color, sex,

national origin, religion, age, or disability is combined with

objective job-related factors to attain diversity in the

employer's work force.

(b) In a complaint in which a complainant proves a violation

under Subsection (a) and a respondent demonstrates that the

respondent would have taken the same action in the absence of the

impermissible motivating factor, the court may grant declaratory

relief, injunctive relief except as otherwise provided by this

subsection, and attorney's fees and costs demonstrated to be

directly attributable only to the pursuit of a complaint under

Subsection (a), but may not award damages or issue an order

requiring an admission, reinstatement, hiring, promotion, or back

pay.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.05(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1126, Sec. 1, eff.

Sept. 1, 1997.

Sec. 21.126. COVERAGE OF PREVIOUSLY EXEMPT EMPLOYEES OF THE

STATE OR POLITICAL SUBDIVISION OF THE STATE. It is an unlawful

employment practice for a person elected to public office in this

state or a political subdivision of this state to discriminate

because of race, color, sex, national origin, religion, age, or

disability against an individual who is an employee or applicant

for employment to:

(1) serve on the elected official's personal staff;

(2) serve the elected official on a policy-making level; or

(3) serve the elected official as an immediate advisor with

respect to the exercise of the constitutional or legal powers of

the office.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.05(a), eff. Sept.

1, 1995.

Sec. 21.127. EXPANSION OF RIGHTS TO CHALLENGE DISCRIMINATORY

SENIORITY SYSTEMS. With respect to a seniority system adopted

for an intentionally discriminatory purpose in violation of this

chapter, whether that discriminatory purpose is apparent on the

face of the seniority provision, an unlawful employment practice

occurs when:

(1) the seniority system is adopted;

(2) an individual becomes subject to the system; or

(3) an individual is injured by the application of the system or

a provision of the system.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.05(a), eff. Sept.

1, 1995.

Sec. 21.128. REASONABLE ACCOMMODATION; GOOD FAITH EFFORT. (a)

It is an unlawful employment practice for a respondent covered

under this chapter to fail or refuse to make a reasonable

workplace accommodation to a known physical or mental limitation

of an otherwise qualified individual with a disability who is an

employee or applicant for employment, unless the respondent

demonstrates that the accommodation would impose an undue

hardship on the operation of the business of the respondent.

(b) A showing of undue hardship by the respondent is a defense

to a complaint of discrimination made by an otherwise qualified

individual with a disability. In considering a complaint based on

a disability, the commission shall consider the reasonableness of

the cost of any necessary workplace accommodation and the

availability of alternatives or other appropriate relief.

(c) In a complaint in which a discriminatory employment practice

involves the provision of a reasonable workplace accommodation

under this chapter, damages may not be awarded under Subchapter F

if the respondent demonstrates good faith efforts, in

consultation with the otherwise qualified individual with a

disability who has informed the respondent that accommodation is

needed, to identify and make a reasonable workplace accommodation

that would provide the individual with an equally effective

opportunity and would not cause an undue hardship on the

operation of the business.

(d) A respondent is not obligated to make a reasonable workplace

accommodation to a known physical or mental limitation of an

otherwise qualified individual under Subsection (a) if the

individual's disability is based solely on being regarded as

having an impairment that substantially limits at least one major

life activity.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.05(a), eff. Sept.

1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

337, Sec. 5, eff. September 1, 2009.

Sec. 21.129. COURT-ORDERED REMEDIES, AFFIRMATIVE ACTION

AGREEMENTS, AND CONCILIATION AGREEMENTS NOT AFFECTED. This

chapter does not affect a court-ordered remedy, affirmative

action agreement, or conciliation agreement made in accordance

with law.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.05(a), eff. Sept.

1, 1995.

SUBCHAPTER D. LOCAL ENFORCEMENT

Sec. 21.151. ENFORCEMENT BY ORDINANCE. A political subdivision

may adopt and enforce an order or ordinance that prohibits a

practice that is unlawful under this chapter, another state law,

or federal law.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.152. CREATION OF LOCAL COMMISSION. (a) A political

subdivision or two or more political subdivisions acting jointly

may create a local commission to:

(1) promote the purposes of this chapter; and

(2) secure for all individuals in the jurisdiction of each

political subdivision freedom from discrimination because of

race, color, disability, religion, sex, national origin, or age.

(b) The political subdivision creating a local commission may

appropriate funds for the expenses of the local commission.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.153. GENERAL POWERS AND DUTIES OF LOCAL COMMISSION. (a)

A local commission may:

(1) employ an executive director and other employees and agents

and set their compensation;

(2) cooperate or contract with a person, including an agency of

the federal government or of another state or municipality; and

(3) accept a public grant or private gift, bequest, or other

payment.

(b) A local commission shall prepare at least annually a report

and furnish a copy of the report to the Commission on Human

Rights.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.154. INVESTIGATORY AND CONCILIATORY POWERS OF LOCAL

COMMISSION. (a) If the federal government or the Commission on

Human Rights refers a complaint alleging a violation of this

chapter to a local commission or defers jurisdiction over the

subject matter of the complaint to a local commission, the local

commission may receive, investigate, conciliate, or rule on the

complaint and may file a civil action to carry out the purposes

of this chapter.

(b) The local commission may request, and as necessary, compel

by subpoena:

(1) the attendance of a witness for examination under oath; or

(2) the production for inspection or copying of a record,

document, or other evidence relevant to the investigation of an

alleged violation of this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.155. REFERRAL TO LOCAL COMMISSION AND ACTION ON

COMPLAINTS. (a) The Commission on Human Rights shall refer a

complaint concerning discrimination in employment because of

race, color, disability, religion, sex, national origin, or age

that is filed with that commission to a local commission with the

necessary investigatory and conciliatory powers if:

(1) the complaint has been referred to the Commission on Human

Rights by the federal government; or

(2) jurisdiction over the subject matter of the complaint has

been deferred to the Commission on Human Rights by the federal

government.

(b) The local commission shall take appropriate action to remedy

the practice alleged as discriminatory in the referred complaint.

(c) If the local commission does not act on the complaint within

60 days or a longer time that is reasonable, the Commission on

Human Rights shall reassume responsibility for the complaint and

take appropriate action on the complaint.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.156. REFERRAL BY LOCAL COMMISSION TO STATE COMMISSION.

A local commission may refer a matter under its jurisdiction to

the Commission on Human Rights.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER E. ADMINISTRATIVE REVIEW

Sec. 21.201. FILING OF COMPLAINT; FORM AND CONTENT; SERVICE.

(a) A person claiming to be aggrieved by an unlawful employment

practice or the person's agent may file a complaint with the

commission.

(b) The complaint must be in writing and made under oath.

(c) The complaint must state:

(1) that an unlawful employment practice has been committed;

(2) the facts on which the complaint is based, including the

date, place, and circumstances of the alleged unlawful employment

practice; and

(3) facts sufficient to enable the commission to identify the

respondent.

(d) The executive director or the executive director's designee

shall serve the respondent with a copy of the perfected complaint

not later than the 10th day after the date the complaint is

filed.

(e) A complaint may be amended to cure technical defects or

omissions, including a failure to verify the complaint or to

clarify and amplify an allegation made in the complaint.

(f) An amendment to a complaint alleging additional facts that

constitute unlawful employment practices relating to or arising

from the subject matter of the original complaint relates back to

the date the complaint was first received by the commission.

(g) If a perfected complaint is not received by the commission

within 180 days of the alleged unlawful employment practice, the

commission shall notify the respondent that a complaint has been

filed and that the process of perfecting the complaint is in

progress.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.06(a), eff. Sept.

1, 1995.

Sec. 21.202. STATUTE OF LIMITATIONS. (a) A complaint under

this subchapter must be filed not later than the 180th day after

the date the alleged unlawful employment practice occurred.

(b) The commission shall dismiss an untimely complaint.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1993.

Sec. 21.203. ALTERNATIVE DISPUTE RESOLUTION; OFFICE. (a) The

use of alternative means of dispute resolution, including

settlement negotiations, conciliation, facilitation, mediation,

fact-finding, minitrials, and arbitration, is encouraged to

resolve disputes arising under this chapter. The settlement of a

disputed claim under this chapter that results from the use of

traditional or alternative means of dispute resolution is binding

on the parties to the claim.

(b) The commission shall establish an office of alternative

dispute resolution. At any time after a complaint is received

under Section 21.201, at the request of a party or at the

direction of the commission the matter may be referred to the

office of alternative dispute resolution.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.06(b), eff. Sept.

1, 1995.

Sec. 21.204. INVESTIGATION BY COMMISSION. (a) The executive

director or a staff member of the commission designated by the

executive director shall investigate a complaint and determine if

there is reasonable cause to believe that the respondent engaged

in an unlawful employment practice as alleged in the complaint.

(b) If the federal government has referred the complaint to the

commission or has deferred jurisdiction over the subject matter

of the complaint to the commission, the executive director or the

executive director's designee shall promptly investigate the

allegations stated in the complaint.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.205. LACK OF REASONABLE CAUSE; DISMISSAL OF COMPLAINT.

(a) If after investigation the executive director or the

executive director's designee determines that reasonable cause

does not exist to believe that the respondent engaged in an

unlawful employment practice as alleged in a complaint, the

executive director or the executive director's designee shall

issue a written determination, incorporating the finding that the

evidence does not support the complaint and dismissing the

complaint.

(b) The executive director or the executive director's designee

shall serve a copy of the determination on the complainant, the

respondent, and other agencies as required by law.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.206. DETERMINATION OF REASONABLE CAUSE; REVIEW BY PANEL.

(a) If after investigation the executive director or the

executive director's designee determines that there is reasonable

cause to believe that the respondent engaged in an unlawful

employment practice as alleged in a complaint, the executive

director or the executive director's designee shall review with a

panel of three commissioners the evidence in the record.

(b) If after the review at least two of the three commissioners

determine that there is reasonable cause to believe that the

respondent engaged in an unlawful employment practice, the

executive director shall:

(1) issue a written determination incorporating the executive

director's finding that the evidence supports the complaint; and

(2) serve a copy of the determination on the complainant, the

respondent, and other agencies as required by law.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.207. RESOLUTION BY INFORMAL METHODS. (a) If a

determination of reasonable cause is made under Section 21.206,

the commission shall endeavor to eliminate the alleged unlawful

employment practice by informal methods of conference,

conciliation, and persuasion.

(b) Without the written consent of the complainant and

respondent, the commission, its executive director, or its other

officers or employees may not disclose to the public information

about the efforts in a particular case to resolve an alleged

discriminatory practice by conference, conciliation, or

persuasion, regardless of whether there is a determination of

reasonable cause.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.208. NOTICE OF DISMISSAL OR UNRESOLVED COMPLAINT. If

the commission dismisses a complaint filed under Section 21.201

or does not resolve the complaint before the 181st day after the

date the complaint was filed, the commission shall inform the

complainant of the dismissal or failure to resolve the complaint

in writing by certified mail.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.210. TEMPORARY INJUNCTIVE RELIEF. (a) If the

commission concludes from a preliminary investigation of an

unlawful employment practice alleged in a complaint that prompt

judicial action is necessary to carry out the purpose of this

chapter, the commission shall file a petition seeking appropriate

temporary relief against the respondent pending final

determination of a proceeding under this chapter.

(b) The petition shall be filed in a district court in a county

in which:

(1) the alleged unlawful employment practice that is the subject

of the complaint occurred; or

(2) the respondent resides.

(c) A court may not issue temporary injunctive relief unless the

commission shows:

(1) a substantial likelihood of success on the merits; and

(2) irreparable harm to the complainant in the absence of the

preliminary relief pending final determination on the merits.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.211. ELECTION OF REMEDIES. A person who has initiated

an action in a court of competent jurisdiction or who has an

action pending before an administrative agency under other law or

an order or ordinance of a political subdivision of this state

based on an act that would be an unlawful employment practice

under this chapter may not file a complaint under this subchapter

for the same grievance.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER F. JUDICIAL ENFORCEMENT

Sec. 21.251. CIVIL ACTION BY COMMISSION. (a) The commission

may bring a civil action against a respondent if:

(1) the commission determines that there is reasonable cause to

believe that the respondent engaged in an unlawful employment

practice;

(2) the commission's efforts to resolve the discriminatory

practice to the satisfaction of the complainant and respondent

through conciliation have been unsuccessful; and

(3) a majority of the commissioners determines that the civil

action may achieve the purposes of this chapter.

(b) The complainant may intervene in a civil action brought by

the commission.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.252. NOTICE OF COMPLAINANT'S RIGHT TO FILE CIVIL ACTION.

(a) A complainant who receives notice under Section 21.208 that

the complaint is not dismissed or resolved is entitled to request

from the commission a written notice of the complainant's right

to file a civil action.

(b) The complainant must request the notice in writing.

(c) The executive director may issue the notice.

(d) Failure to issue the notice of a complainant's right to file

a civil action does not affect the complainant's right under this

subchapter to bring a civil action against the respondent.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.253. EXPEDITED NOTICE OF COMPLAINANT'S RIGHT TO FILE

CIVIL ACTION. (a) On receipt of a written request by a

complainant, the commission shall issue before the 181st day

after the date the complaint was filed a notice of the right to

file a civil action if:

(1) the complainant alleges an unlawful employment practice

based on the complainant's status as an individual with a

life-threatening illness, as confirmed in writing by a physician

licensed to practice medicine in this state; or

(2) the executive director certifies that administrative

processing of the complaint cannot be completed before the 181st

day after the date the complaint was filed.

(b) The commission shall issue the expedited notice by certified

mail not later than the fifth business day after the date the

commission receives the written request.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.254. CIVIL ACTION BY COMPLAINANT. Within 60 days after

the date a notice of the right to file a civil action is

received, the complainant may bring a civil action against the

respondent.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.255. COMMISSION'S INTERVENTION IN CIVIL ACTION BY

COMPLAINANT. After receipt of a timely application, a court may

permit the commission to intervene in a civil action filed under

Section 21.254 if:

(1) the commission certifies that the case is of general public

importance; and

(2) before commencement of the action the commission issued a

determination of reasonable cause to believe that this chapter

was violated.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.256. STATUTE OF LIMITATIONS. A civil action may not be

brought under this subchapter later than the second anniversary

of the date the complaint relating to the action is filed.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.07(a), eff. Sept.

1, 1995.

Sec. 21.257. ASSIGNMENT TO EARLY HEARING. The court shall set

an action brought under this subchapter for hearing at the

earliest practicable date to expedite the action.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.258. INJUNCTION; EQUITABLE RELIEF. (a) On finding that

a respondent engaged in an unlawful employment practice as

alleged in a complaint, a court may:

(1) prohibit by injunction the respondent from engaging in an

unlawful employment practice; and

(2) order additional equitable relief as may be appropriate.

(b) Additional equitable relief may include:

(1) hiring or reinstating with or without back pay;

(2) upgrading an employee with or without pay;

(3) admitting to or restoring union membership;

(4) admitting to or participating in a guidance program,

apprenticeship, or on-the-job training or other training or

retraining program, using objective job-related criteria in

admitting an individual to a program;

(5) reporting on the manner of compliance with the terms of a

final order issued under this chapter; and

(6) paying court costs.

(c) Liability under a back pay award may not accrue for a date

more than two years before the date a complaint is filed with the

commission. Interim earnings, workers' compensation benefits, and

unemployment compensation benefits received operate to reduce the

back pay otherwise allowable.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.2585. COMPENSATORY AND PUNITIVE DAMAGES. (a) On

finding that a respondent engaged in an unlawful intentional

employment practice as alleged in a complaint, a court may, as

provided by this section, award:

(1) compensatory damages; and

(2) punitive damages.

(b) A complainant may recover punitive damages against a

respondent, other than a respondent that is a governmental

entity, if the complainant demonstrates that the respondent

engaged in a discriminatory practice with malice or with reckless

indifference to the state-protected rights of an aggrieved

individual.

(c) Compensatory damages awarded under this section may not

include:

(1) back pay;

(2) interest on back pay; or

(3) other relief authorized under Section 21.258(b).

(d) The sum of the amount of compensatory damages awarded under

this section for future pecuniary losses, emotional pain,

suffering, inconvenience, mental anguish, loss of enjoyment of

life, and other nonpecuniary losses and the amount of punitive

damages awarded under this section may not exceed, for each

complainant:

(1) $50,000 in the case of a respondent that has fewer than 101

employees;

(2) $100,000 in the case of a respondent that has more than 100

and fewer than 201 employees;

(3) $200,000 in the case of a respondent that has more than 200

and fewer than 501 employees; and

(4) $300,000 in the case of a respondent that has more than 500

employees.

(e) For the purposes of Subsection (d), in determining the

number of employees of a respondent, the requisite number of

employees must be employed by the respondent for each of 20 or

more calendar weeks in the current or preceding calendar year.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.07(b), eff. Sept.

1, 1995. Amended by Acts 1999, 76th Leg., ch. 872, Sec. 13, eff.

Sept. 1, 1999.

Sec. 21.259. ATTORNEY'S FEES; COSTS. (a) In a proceeding under

this chapter, a court may allow the prevailing party, other than

the commission, a reasonable attorney's fee as part of the costs.

(b) The state, a state agency, or a political subdivision is

liable for costs, including attorney's fees, to the same extent

as a private person.

(c) In awarding costs and attorney's fees in an action or a

proceeding under this chapter, the court, in its discretion, may

include reasonable expert fees.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.07(c), eff. Sept.

1, 1995.

Sec. 21.260. RELIEF FOR DISABLED EMPLOYEE OR APPLICANT. If the

affected employee or applicant for employment has a disability, a

court shall consider the undue hardship defense, including the

reasonableness of the cost of necessary workplace accommodation

and the availability of alternatives or other appropriate relief.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.261. COMPELLED COMPLIANCE. If an employer, employment

agency, or labor organization fails to comply with a court order

issued under this subchapter, a party to the action or the

commission, on the written request of a person aggrieved by the

failure, may commence proceedings to compel compliance with the

order.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.262. TRIAL DE NOVO. (a) A judicial proceeding under

this chapter is by trial de novo.

(b) A commission finding, recommendation, determination, or

other action is not binding on a court.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER G. RECORDS

Sec. 21.301. RECORDKEEPING; REPORTS. A person under

investigation in connection with a charge filed under this

chapter and who is subject to this chapter shall:

(1) make and keep records relevant to the determination of

whether unlawful employment practices have been or are being

committed;

(2) preserve the records for the period required by commission

rule or court order; and

(3) make reports from the records as prescribed by commission

rule or court order as reasonable, necessary, or appropriate for

the enforcement of this chapter or a rule or order issued under

this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.302. RECORDS; TRAINING PROGRAM. The commission by rule

shall require that a person subject to this chapter who controls

an apprenticeship, on-the-job training, or other training or

retraining program:

(1) keep all records reasonably necessary to carry out the

purposes of this chapter, including a list of applicants for

participation in the program and a record of the chronological

order in which applications for the program were received; and

(2) furnish to the commission on request a detailed description

of the manner in which individuals are selected to participate in

the program.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.303. CONFORMITY TO FEDERAL LAW. A report or record

required by the commission under this subchapter must conform to

a similar record or report required under 42 U.S.C. Section

2000e-8(c).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.304. CONFIDENTIALITY OF RECORDS. An officer or employee

of the commission may not disclose to the public information

obtained by the commission under Section 21.204 except as

necessary to the conduct of a proceeding under this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.305. ACCESS TO COMMISSION RECORDS. (a) The commission

shall adopt rules allowing a party to a complaint filed under

Section 21.201 reasonable access to commission records relating

to the complaint.

(b) Unless the complaint is resolved through a voluntary

settlement or conciliation, on the written request of a party the

executive director shall allow the party access to the commission

records:

(1) after the final action of the commission; or

(2) if a civil action relating to the complaint is filed in

federal court alleging a violation of federal law.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 21.306. SUBPOENA OF RECORD OR REPORT. (a) If a person

fails to permit access, examination, photographing, or copying or

fails to make, keep, or preserve a record or make a report in

accordance with this subchapter, the commission may issue a

subpoena requiring compliance.

(b) On a failure to comply with a subpoena of the commission,

the commission shall apply for an order directing compliance to

the district court of the county in which the person is found,

resides, or transacts business.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER H. DISCRIMINATORY USE OF GENETIC INFORMATION

Sec. 21.401. DEFINITIONS. In this subchapter:

(1) "DNA" means deoxyribonucleic acid.

(2) "Family health history" means a history taken by a physician

or genetic professional to ascertain genetic or medical

information about an individual's family.

(3) "Genetic characteristic" means a scientifically or medically

identifiable genetic or chromosomal variation, composition, or

alteration that:

(A) is scientifically or medically believed to:

(i) predispose an individual to a disease, disorder, or

syndrome; or

(ii) be associated with a statistically significant increased

risk of developing a disease, disorder, or syndrome; and

(B) may or may not be associated with any symptom of an ongoing

disease, disorder, or syndrome affecting an individual on the

date the genetic information is obtained regarding the

individual.

(4) "Genetic information" means information that is:

(A) obtained from or based on a scientific or medical

determination of the presence or absence in an individual of a

genetic characteristic; or

(B) derived from the results of a genetic test performed on, or

a family health history obtained from, an individual.

(5) "Genetic test" means a presymptomatic laboratory test of an

individual's genes, gene products, or chromosomes that:

(A) analyzes the individual's DNA, RNA, proteins, or

chromosomes; and

(B) is performed to identify any genetic variation, composition,

or alteration that is associated with the individual's having a

statistically increased risk of:

(i) developing a clinically recognized disease, disorder, or

syndrome; or

(ii) being a carrier of a clinically recognized disease,

disorder, or syndrome.

The term does not include a blood test, cholesterol test, urine

test, or other physical test used for a purpose other than

determining a genetic or chromosomal variation, composition, or

alteration in a specific individual.

(6) "RNA" means ribonucleic acid.

Added by Acts 1997, 75th Leg., ch. 1215, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1215, Sec. 1, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 11.001(a),

eff. Sept. 1, 2003.

Sec. 21.402. DISCRIMINATORY USE OF GENETIC INFORMATION

PROHIBITED. (a) An employer commits an unlawful employment

practice if the employer fails or refuses to hire, discharges, or

otherwise discriminates against an individual with respect to

compensation or the terms, conditions, or privileges of

employment:

(1) on the basis of genetic information concerning the

individual; or

(2) because of the refusal of the individual to submit to a

genetic test.

(b) A labor organization commits an unlawful employment practice

if the labor organization excludes or expels from membership or

otherwise discriminates against an individual:

(1) on the basis of genetic information concerning the

individual; or

(2) because of the refusal of the individual to submit to a

genetic test.

(c) An employment agency commits an unlawful employment practice

if the employment agency classifies or refers for employment,

fails or refuses to refer for employment, or otherwise

discriminates against an individual:

(1) on the basis of genetic information concerning the

individual; or

(2) because of the refusal of the individual to submit to a

genetic test.

(d) An employer, labor organization, or employment agency

commits an unlawful employment practice if the employer, labor

organization, or employment agency limits, segregates, or

classifies an employee, member, or applicant for employment or

membership in a way that would deprive or tend to deprive the

employee, member, or applicant of employment opportunities or

otherwise adversely affect the status of the employee, member, or

applicant:

(1) on the basis of genetic information concerning the employee,

member, or applicant; or

(2) because of the refusal of the employee, member, or applicant

to submit to a genetic test.

Added by Acts 1997, 75th Leg., ch. 1215, Sec. 1, eff. Sept. 1,

1997.

Sec. 21.403. CONFIDENTIALITY OF GENETIC INFORMATION. (a)

Except as provided by Section 21.4031, genetic information is

confidential and privileged regardless of the source of the

information.

(b) A person who holds genetic information about an individual

may not disclose or be compelled to disclose, by subpoena or

otherwise, that information unless the disclosure is specifically

authorized as provided by Section 21.4032.

(c) This section applies to a redisclosure of genetic

information by a secondary recipient of the information after

disclosure of the information by an initial recipient.

(d) Redesignated as V.T.C.A., Labor Code Sec. 21.4031 by Acts

2003, 78th Leg., ch. 1276, Sec. 11.001(d).

(e) A person who discloses genetic information in violation of

this section is liable for a civil penalty of not more than

$10,000. The attorney general may bring an action in the name of

the state to recover the penalty, plus reasonable attorney's fees

and court costs.

Added by Acts 1997, 75th Leg., ch. 1215, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 965, Sec. 1, eff. June

20, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 11.001(b) to (e),

eff. Sept. 1, 2003.

Sec. 21.4031. EXCEPTIONS TO CONFIDENTIALITY. (a) Subject to

Subchapter G, Chapter 411, Government Code, genetic information

may be disclosed without an authorization required under Section

21.4032 if the disclosure is:

(1) authorized under a state or federal criminal law relating

to:

(A) the identification of individuals; or

(B) a criminal or juvenile proceeding, an inquest, or a child

fatality review by a multidisciplinary child-abuse team;

(2) required under a specific order of a state or federal court;

(3) for the purpose of establishing paternity as authorized

under a state or federal law;

(4) made to provide genetic information relating to a decedent

and the disclosure is made to the blood relatives of the decedent

for medical diagnosis; or

(5) made to identify a decedent.

(b) Genetic information may be disclosed without an

authorization under Section 21.4032 if:

(1) the disclosure is for information from a research study in

which the procedure for obtaining informed written consent and

the use of the information is governed by national standards for

protecting participants involved in research projects, including

guidelines issued under 21 C.F.R. Part 50 and 45 C.F.R. Part 46;

(2) the information does not identify a specific individual; and

(3) the information is provided to the Texas Department of

Health to comply with Chapter 87, Health and Safety Code.

Added by Acts 1997, 75th Leg., ch. 1215, Sec. 1, eff. Sept. 1,

1997. Redesignated from Labor Code Sec. 21.403(c), (d) and

amended by Acts 2003, 78th Leg., ch. 1276, Sec. 11.001(d), eff.

Sept. 1, 2003.

Sec. 21.4032. AUTHORIZED DISCLOSURE. An individual or the legal

representative of an individual may authorize disclosure of

genetic information relating to the individual by a written

authorization that includes:

(1) a description of the information to be disclosed;

(2) the name of the person to whom the disclosure is made; and

(3) the purpose for the disclosure.

Added by Acts 1997, 75th Leg., ch. 1215, Sec. 1, eff. Sept. 1,

1997. Redesignated from Labor Code Sec. 21.403(b) and amended by

Acts 2003, 78th Leg., ch. 1276, Sec. 11.001(e), eff. Sept. 1,

2003.

Sec. 21.404. DISCLOSURE OF TEST RESULTS TO INDIVIDUAL TESTED.

An individual who submits to a genetic test has the right to know

the results of the test. On the written request by the

individual, the entity that performed the test shall disclose the

test results to:

(1) the individual; or

(2) a physician designated by the individual.

Added by Acts 1997, 75th Leg., ch. 1215, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 11.001(f),

eff. Sept. 1, 2003.

Sec. 21.405. DESTRUCTION OF SAMPLE MATERIAL; EXCEPTIONS. A

sample of genetic material obtained from an individual for a

genetic test shall be destroyed promptly after the purpose for

which the sample was obtained is accomplished unless:

(1) the sample is retained under a court order;

(2) the individual authorizes retention of the sample for

medical treatment or scientific research;

(3) the sample was obtained for research that is cleared by an

institutional review board and retention of the sample is:

(A) under a requirement the institutional review board imposes

on a specific research project; or

(B) authorized by the research participant with institutional

review board approval under federal law; or

(4) the sample was obtained for a screening test established by

the Texas Department of Health under Section 33.011, Health and

Safety Code, and performed by that department or a laboratory

approved by that department.

Added by Acts 1997, 75th Leg., ch. 1215, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 11.001(g),

eff. Sept. 1, 2003.

SUBCHAPTER I. PERSONNEL POLICIES AND PROCEDURES

Sec. 21.451. DEFINITION. In this subchapter, "state agency"

does not include a public junior college as defined by Section

61.003, Education Code.

Added by Acts 1999, 76th Leg., ch. 872, Sec. 15, eff. Sept. 1,

1999.

Sec. 21.452. DEVELOPMENT AND IMPLEMENTATION OF PERSONNEL

POLICIES AND PROCEDURES. Each state agency shall develop and

implement personnel policies and procedures that comply with this

chapter, including personnel selection procedures that

incorporate a workforce diversity program.

Added by Acts 1999, 76th Leg., ch. 872, Sec. 15, eff. Sept. 1,

1999.

Sec. 21.453. REVIEW. (a) The commission shall review the

personnel policies and procedures of each state agency on a

six-year cycle to determine whether the policies and procedures

comply with this chapter.

(b) The commission by rule shall establish a system to stagger

the reviews of state agency personnel policies and procedures

required under this section.

(c) If the commission determines that the personnel policies and

procedures of a state agency do not comply with this chapter, the

commission shall recommend appropriate revisions to the personnel

policies and procedures.

(d) The state agency shall take these recommendations into

consideration and determine whether to revise the personnel

policies and procedures.

(e) The review of a state agency's personnel policies and

procedures shall be completed within one year.

Added by Acts 1999, 76th Leg., ch. 872, Sec. 15, eff. Sept. 1,

1999.

Sec. 21.454. COMPLIANCE REPORT. Not later than 60 days after

the commission completes the review of a state agency's personnel

policies and procedures as required by Section 21.453 and

provides its review and any recommendations to the agency, the

agency shall submit to the commission, the governor, the

legislature, and the Legislative Budget Board a report detailing:

(1) whether the agency implemented the recommendations of the

commission; and

(2) if the agency did not implement all of the commission's

recommendations, the reasons for rejecting those recommendations.

Added by Acts 1999, 76th Leg., ch. 872, Sec. 15, eff. Sept. 1,

1999.

Sec. 21.455. REIMBURSEMENT; AUDIT. (a) A state agency shall

reimburse the commission through interagency contract for the

reasonable and necessary expenses incurred by the commission in

conducting a review under Section 21.453.

(b) The commission shall maintain a record of the time expended

and the actual costs and travel expenses incurred by the

commission in conducting a review under Section 21.453.

(c) The amount of reimbursement paid by a state agency under

Subsection (a) and the record maintained by the commission under

Subsection (b) is subject to audit by the state auditor in

accordance with Chapter 321, Government Code.

Added by Acts 1999, 76th Leg., ch. 872, Sec. 15, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 61, eff.

Sept. 1, 2003.

Sec. 21.456. FAILURE TO COMPLY WITH SUBCHAPTER; ADMINISTRATIVE

PENALTY. (a) If the commission determines that a state agency

has failed to comply with this subchapter, the commission shall

certify that determination to the comptroller.

(b) On receipt of a certification by the commission under

Subsection (a), the comptroller shall notify the state agency

that is the subject of the certification that funds appropriated

to the agency are subject to a reduction in the amount of $5,000

as provided by this section unless, not later than the 30th day

after the date the agency receives notice from the comptroller

under this subsection, the agency submits to the comptroller

proof that the agency has complied with this subchapter. If the

agency fails to submit to the comptroller the proof required by

this subsection, the comptroller shall:

(1) if the state agency failed to develop or implement personnel

policies and procedures as required by Section 21.452:

(A) reduce the funds appropriated to the agency for the fiscal

year in which the agency fails to comply with this subchapter by

the amount of $5,000; or

(B) if all funds appropriated to the agency for the fiscal year

in which the agency fails to comply with this subchapter have

been distributed to the agency, reduce the funds appropriated to

the agency during the next fiscal year by the amount of $5,000;

or

(2) if the state agency failed to reimburse the commission as

required by Section 21.455:

(A) transfer the amount of the reimbursement from the agency to

the commission's appropriations and reduce the funds appropriated

to the agency for the fiscal year in which the agency fails to

comply with this subchapter by an amount that equals the

difference between the amount of the reimbursement and $5,000; or

(B) if all funds appropriated to the agency for the fiscal year

in which the agency fails to comply with this subchapter have

been distributed to the agency:

(i) during the next fiscal year, transfer the amount of the

reimbursement from the funds appropriated to the agency for that

fiscal year to the commission's appropriations; and

(ii) reduce the funds appropriated to the agency during the next

fiscal year by an amount that equals the difference between the

amount of the reimbursement and $5,000.

Added by Acts 1999, 76th Leg., ch. 872, Sec. 15, eff. Sept. 1,

1999.

SUBCHAPTER J. HIRING PRACTICES

Sec. 21.501. WORKFORCE ANALYSIS. Each state fiscal biennium,

each state agency shall analyze its current workforce and compare

the number of African Americans, Hispanic Americans, and females

employed by the agency in each job category to the available

African Americans, Hispanic Americans, and females in the

statewide civilian workforce to determine the percentage of

exclusion or underutilization by each job category.

Added by Acts 1999, 76th Leg., ch. 872, Sec. 15, eff. Sept. 1,

1999.

Sec. 21.502. RECRUITMENT PLAN. Based upon a workforce

availability analysis under Section 21.501 that demonstrates the

exclusion or underutilization of African Americans, Hispanic

Americans, and females, or court-ordered remedies, or supervised

conciliations or settlement agreements, each state agency, other

than a public junior college as defined by Section 61.003,

Education Code, shall develop and implement a plan to recruit

qualified African Americans, Hispanic Americans, and females. The

plan must comply with this chapter. The commission shall monitor

state agencies to determine compliance with this section.

Added by Acts 1999, 76th Leg., ch. 872, Sec. 15, eff. Sept. 1,

1999.

Sec. 21.503. EFFECT ON REMEDIES UNDER OTHER LAWS. This

subchapter does not affect a remedy, agreement, settlement, or

affirmative action plan that has been ordered or approved by a

court or that has been adopted in accordance with other law.

Added by Acts 1999, 76th Leg., ch. 872, Sec. 15, eff. Sept. 1,

1999.

Sec. 21.504. ANNUAL REPORT. Not later than November 1 of each

calendar year, each state agency shall report to the commission

the total number of African Americans, Hispanic Americans,

females, and other persons hired for each job category by the

agency during the preceding state fiscal year. The commission

shall compile this information and submit a report based on the

information to the governor and the Legislative Budget Board not

later than January 1 of the subsequent calendar year.

Added by Acts 1999, 76th Leg., ch. 872, Sec. 15, eff. Sept. 1,

1999.

SUBCHAPTER K. EQUAL EMPLOYMENT OPPORTUNITY REPORTS

Sec. 21.551. DEFINITION. In this subchapter, "racial and ethnic

group" means Caucasian American, African American, or Hispanic

American.

Added by Acts 1999, 76th Leg., ch. 872, Sec. 15, eff. Sept. 1,

1999.

Sec. 21.552. EQUAL EMPLOYMENT OPPORTUNITY REPORT REQUIRED. (a)

Not later than November 1 of each year, each state agency shall

report equal employment opportunity information for the preceding

fiscal year to the commission as required by this subchapter.

The report must be made in the form prescribed by the commission

and include information compiled on a monthly basis.

(b) Each year the commission shall compile equal employment

opportunity information reported to the commission by a state

agency. The information must include:

(1) the total number of employees of the agency and the total

number of new employees hired since the date of the last report

made by the agency;

(2) the total number of employees of the agency listed by racial

and ethnic group and the percentage of the total number of agency

employees for each racial and ethnic group, including a

distinction for those categories between the total number of

employees and the total number of employees hired since the date

of the last report made by the agency;

(3) the total number of male employees and the total number of

female employees of the agency, including a distinction for those

categories between the total number of employees and the total

number of employees hired since the date of the last report made

by the agency;

(4) the total number of male employees and the total number of

female employees of the agency for each racial and ethnic group,

including a distinction for those categories between the total

number of employees and the total number of employees hired since

the date of the last report made by the agency;

(5) the total number of disabled employees of the agency,

including a distinction for that category between the total

number of employees and the total number of employees hired since

the date of the last report made by the agency; and

(6) the total number of employees of the agency listed by job

classification and the total number of employees for each sex,

racial and ethnic group, and disability listed by job

classification, including a distinction for those categories

between the total number of employees and the total number of

employees hired since the date of the last report made by the

agency.

Added by Acts 1999, 76th Leg., ch. 872, Sec. 15, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1301, Sec. 2, eff. June 18, 2005.

Sec. 21.553. COOPERATION WITH COMPTROLLER AND UNIFORM STATEWIDE

ACCOUNTING SYSTEM; REPORT TO LEGISLATURE. (a) The commission

shall compile the information reported to the commission under

this subchapter with the assistance of the comptroller and the

uniform statewide accounting system.

(b) The commission shall conduct an analysis of the information

reported to the commission under this subchapter and report the

results of that analysis to the legislature not later than the

fifth day of each regular session of the legislature. The report

required under this subsection must be written in plain language.

Added by Acts 1999, 76th Leg., ch. 872, Sec. 15, eff. Sept. 1,

1999.

Sec. 21.554. FORM. Not later than December 15 of each year, the

commission shall notify each state agency of the form to be used

to make a report under this subchapter for the following year.

Added by Acts 1999, 76th Leg., ch. 872, Sec. 15, eff. Sept. 1,

1999.

Sec. 21.555. FAILURE TO FILE REQUIRED REPORT; ADMINISTRATIVE

PENALTY. (a) If the commission determines that a state agency

has failed to file a report required under this subchapter, the

commission shall certify that determination to the comptroller.

(b) On receipt of a certification by the commission under

Subsection (a), the comptroller shall notify the state agency

that is the subject of the certification that funds appropriated

to the agency are subject to a reduction in the amount of $2,000

as provided by this section unless, not later than the 30th day

after the date the agency receives notice from the comptroller

under this subsection, the agency submits to the comptroller

proof that the agency filed the report required under this

subchapter. If the agency fails to submit to the comptroller the

proof required by this subsection, the comptroller shall:

(1) reduce the funds appropriated to the agency for the fiscal

year in which the agency fails to file the report required under

this subchapter by the amount of $2,000; or

(2) if all funds appropriated to the agency for the fiscal year

in which the agency fails to file the report required under this

subchapter have been distributed to the agency, reduce the funds

appropriated to the agency during the next fiscal year by the

amount of $2,000.

Added by Acts 1999, 76th Leg., ch. 872, Sec. 15, eff. Sept. 1,

1999.

Sec. 21.556. REQUIRED COMPLIANCE TRAINING FOR STATE AGENCIES.

(a) A state agency that receives three or more complaints of

employment discrimination in a fiscal year, other than complaints

determined to be without merit, shall provide a comprehensive

equal employment opportunity training program to appropriate

supervisory and managerial employees.

(b) The training may be provided by the commission or by another

entity or person approved by the commission, including a state

agency.

(c) The state agency shall provide documentation of the training

to the commission if the training is not conducted by the

commission. The documentation shall include the dates the

training was provided, the names of the persons attending the

training, an agenda for the training program, and the name of the

entity or person providing the training.

(d) The commission by rule shall adopt minimum standards for a

training program described by Subsection (a) and shall approve an

entity or person to provide a training program if the program

complies with the minimum standards adopted by the commission

under this subsection.

(e) An agency required to participate in a program under this

section shall pay the cost of attending the program or shall

reimburse the commission or state agency providing the program

through interagency contract. The cost of providing the program

shall be determined and approved by the commission or state

agency. The state auditor may audit the commission's expenditure

of fees collected under this section based on a risk assessment

performed by the state auditor and subject to the approval by the

legislative audit committee of including the audit in the audit

plan under Section 321.013, Government Code.

Added by Acts 1999, 76th Leg., ch. 872, Sec. 15, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 62, eff.

Sept. 1, 2003.



CHAPTER 22. EMPLOYMENT DISCRIMINATION FOR PARTICIPATING IN EMERGENCY EVACUATION

LABOR CODE

TITLE 2. PROTECTION OF LABORERS

SUBTITLE A. EMPLOYMENT DISCRIMINATION

CHAPTER 22. EMPLOYMENT DISCRIMINATION FOR PARTICIPATING IN

EMERGENCY EVACUATION

Sec. 22.001. DEFINITIONS. In this chapter:

(1) "Disaster" means the occurrence or imminent threat of

widespread or severe damage, injury, or loss of life or property

that results from a natural or man-made cause, including fire,

flood, earthquake, wind, storm, wave action, oil spill or other

water contamination, volcanic activity, epidemic, air

contamination, blight, drought, infestation, explosion, riot,

hostile military or paramilitary action, or other public calamity

requiring emergency action, or an energy emergency.

(2) "Emergency evacuation order" means an official statement

issued by the governing body of this state or a political

subdivision of this state to recommend the evacuation of all or

part of the population of an area stricken or threatened with a

disaster. The term includes a declaration of local disaster under

Section 418.108, Government Code.

(3) "Emergency services personnel" includes fire fighters,

police officers and other peace officers, emergency medical

technicians, and other individuals who are required, in the

course and scope of their employment, to provide services for the

benefit of the general public during emergency situations.

(4) "Employee" means an individual who is employed by an

employer for compensation.

(5) "Employer" means a person who employs one or more employees.

(6) "Political subdivision" means a county, municipality,

special district, or authority of this state.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.09(a), eff. Sept.

1, 1995.

Sec. 22.002. DISCRIMINATION PROHIBITED. An employer may not

discharge or in any other manner discriminate against an employee

who leaves the employee's place of employment to participate in a

general public evacuation ordered under an emergency evacuation

order.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.09(a), eff. Sept.

1, 1995.

Sec. 22.003. LIABILITY; REINSTATEMENT. (a) An employer who

violates Section 22.002 is liable for any loss of wages and

employer-provided benefits incurred by the employee as a result

of the violation.

(b) A person discharged in violation of Section 22.002 is

entitled to reinstatement in the same or an equivalent position

of employment with commensurate pay.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.09(a), eff. Sept.

1, 1995.

Sec. 22.004. EXEMPTION; EMERGENCY SERVICES PERSONNEL. (a)

Section 22.002 does not apply to individuals employed as

emergency services personnel if the employer provides adequate

emergency shelter for those individuals.

(b) This chapter does not apply to a person who is necessary to

provide for the safety and well-being of the general public,

including a person necessary for the restoration of vital

services.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.09(a), eff. Sept.

1, 1995.



CHAPTER 51. EMPLOYMENT OF CHILDREN

LABOR CODE

TITLE 2. PROTECTION OF LABORERS

SUBTITLE B. RESTRICTIONS ON LABOR

CHAPTER 51. EMPLOYMENT OF CHILDREN

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 51.001. PURPOSE. The purpose of this chapter is to ensure

that a child is not employed in an occupation or manner that is

detrimental to the child's safety, health, or well-being.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 51.002. DEFINITIONS. In this chapter:

(1) "Child" means an individual under 18 years of age.

(2) "Commission" means the Texas Workforce Commission.

(3) "Delivery of newspapers" means the distribution of

newspapers on or the maintenance of a newspaper route. The term

does not include direct sales of newspapers to the general

public.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

648, Sec. 1, eff. September 1, 2005.

Sec. 51.003. GENERAL EXEMPTIONS. (a) This chapter does not

apply to employment of a child:

(1) employed:

(A) in a nonhazardous occupation;

(B) under the direct supervision of the child's parent or an

adult having custody of the child; and

(C) in a business or enterprise owned or operated by the parent

or custodian;

(2) 11 years or older engaged in delivery of newspapers to the

consumer;

(3) participating in a school-supervised and school-administered

work-study program approved by the commission;

(4) employed in agriculture during a period when the child is

not legally required to be attending school;

(5) employed through a rehabilitation program supervised by a

county judge;

(6) engaged in nonhazardous casual employment that will not

endanger the safety, health, or well-being of the child and to

which the parent or adult having custody of the child has

consented; or

(7) 16 years or older engaged in the direct sale of newspapers

to the general public.

(b) In this section, "employment in agriculture" means engaged

in producing crops or livestock and includes:

(1) cultivating and tilling the soil;

(2) producing, cultivating, growing, and harvesting an

agricultural or horticultural commodity;

(3) dairying; and

(4) raising livestock, bees, fur-bearing animals, or poultry.

(c) For the purposes of Subsection (a)(6), the commission by

rule may define nonhazardous casual employment that the

commission determines is dangerous to the safety, health, or

well-being of a child.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

648, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1184, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. RESTRICTIONS ON EMPLOYMENT

Sec. 51.011. MINIMUM AGE. Except as provided by this chapter, a

person commits an offense if the person employs a child under 14

years of age.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 51.012. PERFORMER EXEMPTION. The commission by rule may

authorize the employment of children under 14 years of age as

performers in a motion picture or a theatrical, radio, or

television production.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 51.013. HOURS OF EMPLOYMENT; HARDSHIP EXEMPTION. (a) A

person commits an offense if the person permits a child who is 14

or 15 years of age and who is employed by the person to work more

than:

(1) eight hours in one day; or

(2) 48 hours in one week.

(b) A person commits an offense if the person permits a child

who is 14 or 15 years of age, is employed by the person, and is

enrolled in a term of a public or private school to work:

(1) between the hours of 10 p.m. and 5 a.m. on a day that is

followed by a school day; or

(2) between the hours of midnight and 5 a.m. on a day that is

not followed by a school day.

(c) A person commits an offense if the person permits a child

who is 14 or 15 years of age, is employed by the person, and is

not enrolled in summer school to work between the hours of

midnight and 5 a.m. on any day during the time that school is

recessed for the summer.

(d) The commission may adopt rules for determining whether

hardships exist. If, on the application of a child, the

commission determines that a hardship exists for that child, this

section does not apply to that child.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 51.014. HAZARDOUS OCCUPATIONS. (a) The commission by rule

shall declare an occupation to be hazardous if:

(1) the occupation has been declared to be hazardous by an

agency of the federal government; and

(2) the commission determines that the occupation is

particularly hazardous for the employment of children.

(b) The commission by rule may restrict the employment of

children 14 years of age or older in hazardous occupations.

(c) A person commits an offense if the person employs a child in

violation of a rule adopted under this section.

(d) In addition to any occupation determined to be hazardous

under Subsection (a), the employment of a child to sell items or

services for or solicit donations for any person other than an

exempt organization or a business owned or operated by a parent,

conservator, guardian, or other person who has possession of the

child under a court order is a hazardous occupation for purposes

of this chapter if the child is:

(1) younger than 14 years of age; and

(2) unaccompanied by a parent, conservator, guardian, or other

person who has possession of the child under a court order.

(e) For purposes of this section, "exempt organization" means:

(1) a charitable organization, as that term is defined under

Section 84.003, Civil Practice and Remedies Code;

(2) an organization regulated under Title 15, Election Code; or

(3) a club, organization, or other group engaged in a

fund-raising activity for the club, organization, or group if the

activity is sponsored by a public or private primary or secondary

school.

(f) Subsection (d) does not apply to a child younger than 14

years of age selling items or services as a self-employed person

with the consent of a parent.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 501, Sec. 1, eff. Sept. 1,

1995.

Sec. 51.0145. USE OF CHILD FOR SALES AND SOLICITATION. (a) For

purposes of this section:

(1) "Exempt organization" means:

(A) a charitable organization, as defined by Section 84.003,

Civil Practice and Remedies Code;

(B) an organization regulated under Title 15, Election Code; or

(C) a club, organization, or other group engaged in a

fund-raising activity for the club, organization, or group if the

activity is sponsored by a public or private primary or secondary

school.

(2) "Solicit" means an action of a person to:

(A) sell goods or services in a setting other than a retail

establishment;

(B) request donations; or

(C) distribute items, information, or advertising.

(b) The employment of a child to solicit is a hazardous

occupation for purposes of this chapter.

(c) A person may not employ a child to solicit unless the

person:

(1) at least seven days before the date the child begins

employment, obtains on a form approved by the commission the

signed consent of a parent of the child or of a conservator,

guardian, or other person who has possession of the child under a

court order;

(2) provides to the individual who gives consent:

(A) a map of the route the child will follow during each

solicitation trip; and

(B) the name of each individual who will be supervising each

solicitation trip;

(3) provides at each location where children will be engaged to

solicit at least one adult supervisor for every three children

engaged in that solicitation trip; and

(4) limits each solicitation trip to:

(A) no later than 7 p.m. on a day when the child is legally

required to attend school; and

(B) the hours between 10 a.m. and 7 p.m. on all other days.

(d) The commission may make additional requirements by rule for

a person employing a child under this section to protect the

safety, health, or well-being of the child.

(e) This section does not apply to an exempt organization or a

business owned or operated by a parent, conservator, guardian, or

other person who has possession of the child under a court order.

(f) A person commits an offense if the person employs a child in

violation of this section or a rule adopted under this section.

Added by Acts 1999, 76th Leg., ch. 648, Sec. 1, eff. Sept. 1,

1999.

Sec. 51.015. OPERATION OF MOTOR VEHICLE FOR CERTAIN COMMERCIAL

PURPOSES. (a) An occupation that involves the operation of a

motor vehicle by a child for a commercial purpose is not a

hazardous occupation under this chapter if the child:

(1) has a driver's license under Chapter 521, Transportation

Code;

(2) is not required to obtain a commercial driver's license

under Chapter 522, Transportation Code, to perform the duties of

the occupation;

(3) performs the duties of the occupation:

(A) under the direct supervision of the child's parent or an

adult having custody of the child; and

(B) for a business owned or operated by the child's parent or

guardian; and

(4) operates a vehicle that has no more than two axles and does

not exceed a gross vehicle weight rating of 15,000 pounds.

(b) The commission shall adopt rules consistent with this

section.

Added by Acts 1995, 74th Leg., ch. 903, Sec. 1, eff. Aug. 28,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.213, eff.

Sept. 1, 1997.

Sec. 51.016. SEXUALLY ORIENTED BUSINESSES. (a) In this

section, "sexually oriented business" has the meaning assigned by

Section 243.002, Local Government Code.

(b) A sexually oriented business may not employ an individual

younger than 18 years of age.

(c) A sexually oriented business shall maintain at the business

a record that contains a copy of a valid proof of identification

of each employee or independent contractor working at the

premises of the business.

(d) A proof of identification satisfies the requirements of

Subsection (c) if the identification:

(1) contains a physical description and photograph consistent

with the person's appearance;

(2) contains the date of birth of the person; and

(3) was issued by a government agency.

(e) The form of identification under Subsection (c) may include:

(1) a driver's license issued by this state or another state;

(2) a passport; or

(3) an identification card issued by this or another state or

the federal government.

(f) A sexually oriented business shall maintain a record under

this section for at least two years after the date the employee

or independent contractor ends employment with or a contractual

obligation to the business.

(g) The requirements of Subsections (c) and (f) do not apply

with regard to an independent contractor who contracts with a

sexually oriented business solely to perform repair, maintenance,

or construction services at the business.

(h) The commission, the attorney general, or a local law

enforcement agency may inspect a record maintained under this

section if there is good reason to believe that an individual

younger than 18 years of age is employed or has been employed by

the sexually oriented business within the two years preceding the

date of the inspection.

(i) A person commits an offense if the person:

(1) fails to maintain a record as required by this section; or

(2) knowingly or intentionally hinders an inspection authorized

under Subsection (h).

Added by Acts 2009, 81st Leg., R.S., Ch.

489, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. ADMINISTRATIVE PROVISIONS

Sec. 51.021. INSPECTION; COLLECTION OF INFORMATION. (a) The

commission, or a person designated by the commission, may, during

working hours:

(1) inspect a place where there is good reason to believe that a

child is employed or has been employed within the last two years;

and

(2) collect information concerning the employment of a child who

works or within the last two years has worked at that place.

(b) A person commits an offense if the person knowingly or

intentionally hinders an inspection or the collection of

information authorized by this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 905, Sec. 1, eff. Sept. 1,

1995.

Sec. 51.022. CERTIFICATE OF AGE. (a) A child who is at least

14 years of age may apply to the commission for a certificate of

age that states the date of birth of the child.

(b) The application must include documentary proof of age as

required by the commission.

(c) After approval by the commission of the proof of age, the

commission shall issue to the child a certificate of age.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 51.023. RULEMAKING. The commission may adopt rules

necessary to promote the purpose of this chapter but may not

adopt a rule permitting the employment of a child under 14 years

of age unless expressly authorized by this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 51.024. POWERS OF COMMISSION; PENALTY. (a) The commission

may require reports, conduct investigations, and take other

action it considers necessary to implement this chapter.

(b) In the discharge of the duties imposed by this chapter, a

member of the commission or an authorized representative of the

commission may administer oaths and affirmations, take

depositions, certify official acts, and issue subpoenas to compel

the attendance of witnesses who may be found within 100 miles of

the relevant event and the production of books, papers,

correspondence, memoranda, or other records considered necessary

as evidence in the administration of this chapter.

Notwithstanding Chapter 152 or 154, Local Government Code, or any

other law of this state, the commission shall pay the fee of a

sheriff or constable for serving a subpoena under this subsection

from the administrative funds of the commission, and the

comptroller shall issue a warrant for that fee as directed by the

commission.

(c) In the case of contumacy or other refusal to obey a subpoena

issued by a member of the commission or an authorized

representative of the commission, a county court or district

court within the jurisdiction of which the inquiry is conducted

or the person guilty of contumacy or refusal to obey is found,

resides, or transacts business has jurisdiction on application by

the commission or its representative to issue to the person an

order requiring the person to appear before a commissioner, the

commission, or an authorized representative of the commission to

produce evidence or give testimony regarding the matter under

investigation. Failure to obey the court order may be punished by

the court as contempt.

(d) A person commits an offense if the person, without just

cause, fails or refuses to obey a commission subpoena to:

(1) attend and testify;

(2) answer any lawful inquiry; or

(3) produce books, papers, correspondence, memoranda, or other

records.

(e) An offense under Subsection (d) is punishable by a fine of

not less than $200, by confinement for not more than 60 days, or

by both fine and confinement. Each day of violation constitutes a

separate offense.

Added by Acts 1995, 74th Leg., ch. 905, Sec. 2, eff. Sept. 1,

1995.

SUBCHAPTER D. PENALTY AND DEFENSE

Sec. 51.031. OFFENSE; PENALTY. (a) Except as provided by

Subsection (b), an offense under this chapter is a Class B

misdemeanor.

(b) An offense under Section 51.014(d) or Section 51.0145 is a

Class A misdemeanor.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.10(a), eff. Sept.

1, 1995; Acts 1995, 74th Leg., ch. 501, Sec. 2, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 648, Sec. 2, eff. Sept. 1, 1999.

Sec. 51.032. DEFENSE TO PROSECUTION. It is a defense to

prosecution of a person employing a child who does not meet the

minimum age requirement for a type of employment that the person

relied in good faith on an apparently valid certificate of age

presented by the child that showed the child to meet the age

requirement for that type of employment.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 51.033. ADMINISTRATIVE PENALTY. (a) If the commission

determines that a person who employs a child has violated this

chapter or a rule adopted under this chapter, the commission may

assess an administrative penalty against that person as provided

by this section.

(b) The penalty for a violation may be in an amount not to

exceed $10,000.

(c) The amount of the penalty shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of any prohibited acts;

(2) the history of previous violations;

(3) the amount necessary to deter future violations;

(4) efforts to correct the violation; and

(5) any other matter that justice may require.

(d) If, after examination of a possible violation and the facts

relating to that possible violation, the commission determines

that a violation has occurred, the commission shall issue a

preliminary determination that states the facts on which the

determination is based, the fact that an administrative penalty

is to be imposed, and the amount of the penalty.

(e) Not later than the 14th day after the date the report is

issued, the commission shall give written notice of the

preliminary determination to the person charged with the

violation. The notice must include a brief summary of the alleged

violation and a statement of the amount of the recommended

penalty and must inform the person that the person has a right to

a hearing on the occurrence of the violation, the amount of the

penalty, or both the occurrence of the violation and the amount

of the penalty.

(f) Not later than the 21st day after the date on which the

notice is mailed, the person may make a written request for a

hearing on the occurrence of the violation, the amount of the

penalty, or both the occurrence of the violation and the amount

of the penalty.

(g) If the person requests a hearing, the commission shall set a

hearing and give notice of the hearing to the person not later

than the 21st day after the date a request for the hearing is

received by the commission. As soon as practicable, but not later

than the 45th day after the date the hearing notice is mailed,

the commission shall conduct the hearing. The hearing is subject

to the commission rules and hearings procedures used by the

commission to determine a claim under Subtitle A, Title 4, but is

not subject to Chapter 2001, Government Code. The hearings

examiner shall issue a decision.

(h) If it is determined after the hearing that a penalty may be

imposed, the commission shall enter a written order to that

effect. The commission shall notify the person in writing of the

decision and the amount of the penalty imposed by mailing the

notice to the person at the person's last known address as

reflected by commission records. The order of the commission

becomes final 14 days after the date of mailing, unless, within

14 days after the date of the mailing, the hearing is reopened by

commission order or the person files a written motion for

rehearing.

(i) The notice of the commission's order must include a

statement of the right of the person to judicial review of the

order.

(j) Not later than the 30th day after the date the commission's

final order is mailed, the person shall:

(1) pay the amount of the penalty;

(2) pay the amount of the penalty and file a petition for

judicial review contesting the occurrence of the violation, the

amount of the penalty, or both the occurrence of the violation

and the amount of the penalty; or

(3) without paying the amount of the penalty, file a petition

for judicial review contesting the occurrence of the violation,

the amount of the penalty, or both the occurrence of the

violation and the amount of the penalty.

(k) Within the 30-day period, a person who acts under Subsection

(j)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the amount of the penalty to the court for placement

in an escrow account; or

(B) giving to the court a supersedeas bond approved by the court

that is for the amount of the penalty and that is effective until

all judicial review of the commission's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the amount

of the penalty and is financially unable to give the supersedeas

bond; and

(B) giving a copy of the affidavit to the commission by

certified mail.

(l) If the commission receives a copy of an affidavit under

Subsection (k)(2), the commission may file with the court not

later than the fifth day after the date the copy is received a

contest to the affidavit. The court shall hold a hearing on the

facts alleged in the affidavit as soon as practicable and shall

stay the enforcement of the penalty on finding that the alleged

facts are true. The person who files an affidavit has the burden

of proving that the person is financially unable to pay the

amount of the penalty and to give a supersedeas bond.

(m) If the person does not pay the amount of the penalty and the

enforcement of the penalty is not stayed, the commission may

refer the matter to the attorney general for collection of the

amount of the penalty.

(n) Judicial review of the order of the commission:

(1) is instituted by bringing an action as provided by

Subchapter E, Chapter 212; and

(2) is under the substantial evidence rule.

(o) If the court sustains the occurrence of the violation, the

court may uphold or reduce the amount of the penalty and order

the person to pay the full or reduced amount of the penalty. If

the court does not sustain the occurrence of the violation, the

court shall order that a penalty is not owed.

(p) When the judgment of the court becomes final, the court

shall proceed under this subsection. If the person paid the

amount of the penalty and if that amount is reduced or is not

upheld by the court, the court shall order that the appropriate

amount plus accrued interest be remitted to the person. The rate

of the interest is the rate charged on loans to depository

institutions by the New York Federal Reserve Bank, and the

interest shall be paid for the period beginning on the date the

penalty was paid and ending on the date the penalty is remitted.

If the person gave a supersedeas bond and if the amount of the

penalty is not upheld by the court, the court shall order the

release of the bond. If the person gave a supersedeas bond and if

the amount of the penalty is reduced, the court shall order the

release of the bond after the person pays the amount.

(q) The attorney general may bring a suit in a district court in

Travis County to enforce a final order from which an appeal under

this chapter has not been taken. In the suit and on the request

of the attorney general, the court may order payment of

attorney's fees and other costs of court.

(r) A penalty collected under this section shall be remitted to

the comptroller for deposit in the general revenue fund.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.11(a), eff. Sept.

1, 1995; Acts 1995, 74th Leg., ch. 905, Sec. 3, eff. Sept. 1,

1995.

Sec. 51.034. INJUNCTION: ATTORNEY GENERAL'S ACTION. The

attorney general may seek injunctive relief in district court

against an employer who repeatedly violates the requirements

established by this chapter relating to the employment of

children.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.11(a), eff. Sept.

1, 1995.

SUBCHAPTER E. COLLECTION OF PENALTY

Sec. 51.041. DEFINITION. In this subchapter, "asset" means:

(1) a credit, bank, or savings account or deposit; or

(2) any other intangible or personal property.

Added by Acts 1995, 74th Leg., ch. 905, Sec. 4, eff. Sept. 1,

1995.

Sec. 51.042. NOTICE OF DELINQUENCY. (a) If, under a final

order, a person is determined to be delinquent in the payment of

any amount, including penalties, interest, or other amounts due

under this chapter, the commission may notify personally or by

mail any other person who:

(1) possesses or controls an asset belonging to the delinquent

person; or

(2) owes a debt to the delinquent person.

(b) A notice under this section to a state officer, department,

or agency must be given before the officer, department, or agency

presents to the comptroller the claim of the delinquent person.

(c) A notice under this section may be given at any time after

the amount due under this chapter becomes delinquent. The notice

must state the amount of wages, penalties, interest, or other

amounts due, and any additional amount that will accrue by

operation of law in a period not to exceed 30 days after the date

on which the notice is given and, in the case of a credit, bank,

or savings account or deposit, is effective only up to that

amount.

Added by Acts 1995, 74th Leg., ch. 905, Sec. 4, eff. Sept. 1,

1995.

Sec. 51.043. DUTIES OF NOTICE RECIPIENT. (a) On receipt of a

notice under Section 51.042, the person receiving the notice:

(1) shall advise the commission not later than the 20th day

after the date on which the notice is received of each asset

belonging to the delinquent person that is possessed or

controlled by the person receiving the notice and of each debt

owed by the person receiving the notice to the delinquent person;

and

(2) unless the commission consents to an earlier disposition,

may not transfer or dispose of the asset or debt possessed,

controlled, or owed by the person receiving the notice on the

date the person received the notice during the 60-day period

after the date of receipt of the notice.

(b) A notice under Section 51.042 that attempts to prohibit the

transfer or disposition of an asset possessed or controlled by a

bank is effective if it is delivered or mailed to the principal

or any branch office of the bank, including the office of the

bank at which the deposit is carried or the credit or property is

held.

(c) A person who receives a notice under this subchapter and who

transfers or disposes of an asset or debt in a manner that

violates Subsection (a)(2) is liable to the commission for the

amount of the indebtedness of the delinquent person with respect

to whose obligation the notice was given, to the extent of the

value of the affected asset or debt.

Added by Acts 1995, 74th Leg., ch. 905, Sec. 4, eff. Sept. 1,

1995.

Sec. 51.044. LEVY. (a) At any time during the 60-day period

provided by Section 51.043(a)(2), the commission may levy on the

asset or debt by delivery of a notice of levy.

(b) On receipt of the levy notice, the person possessing the

asset or debt shall transfer the asset to the commission or pay

to the commission the amount owed to the delinquent person.

Added by Acts 1995, 74th Leg., ch. 905, Sec. 4, eff. Sept. 1,

1995.

Sec. 51.045. NOTICE EFFECT. A notice delivered under this

subchapter is effective:

(1) at the time of delivery against all property, rights to

property, credits, and debts involving the delinquent person that

are not, as of the date of the notice, subject to a preexisting

lien, attachment, garnishment, or execution issued through a

judicial process; and

(2) against all property, rights to property, credits, or debts

involving the delinquent person that come into the possession or

control of the person served with the notice during the 60-day

period provided by Section 51.043(a)(2).

Added by Acts 1995, 74th Leg., ch. 905, Sec. 4, eff. Sept. 1,

1995.

Sec. 51.046. DISCHARGE OF LIABILITY. A person acting in

accordance with the terms of a notice issued by the commission

under this subchapter is discharged from any obligation or

liability to the delinquent person with respect to the affected

property, rights to property, credits, and debts of the person

affected by compliance with the notice of freeze or levy.

Added by Acts 1995, 74th Leg., ch. 905, Sec. 4, eff. Sept. 1,

1995.



CHAPTER 52. MISCELLANEOUS RESTRICTIONS

LABOR CODE

TITLE 2. PROTECTION OF LABORERS

SUBTITLE B. RESTRICTIONS ON LABOR

CHAPTER 52. MISCELLANEOUS RESTRICTIONS

SUBCHAPTER A. RESTRICTIONS ON CERTAIN CONSECUTIVE PERIODS OF

EMPLOYMENT

Sec. 52.001. RETAIL EMPLOYER. (a) A person who is an employer

may not require an employee to work seven consecutive days in an

establishment, the business of which is selling merchandise at

retail.

(b) The person may not deny an employee at least one period of

24 consecutive hours of time off for rest or worship in each

seven-day period. The time off must be in addition to the regular

periods of rest allowed during each day worked.

(c) The person shall accommodate the religious beliefs and

practices of an employee unless the employer can demonstrate that

to do so would constitute an undue hardship on the conduct of the

employer's business. In addition, the person may not require an

employee to work during a period that the employee requests to be

off to attend one regular worship service a week of the

employee's religion.

(d) This section does not apply to employment of a part-time

employee whose total work hours for one employer during a

calendar week do not exceed 30 hours.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 52.002. EMPLOYER FORMERLY SUBJECT TO SATURDAY/SUNDAY

CLOSING LAW. An employer whose establishment was closed on

Saturday or Sunday to comply with Chapter 15, Acts of the 57th

Legislature, 1st Called Session, 1961 (Article 9001, Vernon's

Texas Civil Statutes), before that Act was repealed effective

September 1, 1985, may not require an employee who has been

continuously employed by that employer since August 31, 1985, to

work on whichever of those days the establishment was closed.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 52.003. OFFENSE; PENALTY; DEFENSE. (a) A person commits

an offense if the person violates this subchapter.

(b) An offense under this section is a Class C misdemeanor.

(c) It is an affirmative defense to prosecution under this

section that the employee volunteered for work on the seventh

consecutive day and that the employee signed a written statement

stating that the employee volunteered. The statement must also

contain a provision, signed by the employer or the employer's

agent, that the employer did not require the work.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER B. RESTRICTION ON WORK BY FOREIGN CREW

Sec. 52.011. PROHIBITION OF CERTAIN WORK BY FOREIGN CREW;

PENALTY. (a) A person commits an offense if the person:

(1) is an officer or member of a crew of a foreign seagoing

vessel; and

(2) works on a wharf or levee of a port beyond the end of the

vessel's tackle.

(b) An offense under this section is punishable by:

(1) a fine of not less than $10 and not more than $100;

(2) confinement in jail for a term of not less than 10 days and

not more than 30 days; or

(3) both the fine and confinement.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER C. RESTRICTIONS ON LENGTH OF HOES

Sec. 52.021. MINIMUM LENGTH OF HOE HANDLES. (a) An employer of

agricultural laborers may not require an employee to use a hoe

that has a handle shorter than four feet while performing

agricultural labor in a commercial farming operation.

(b) This section does not apply to an employer engaged in the

operation of a greenhouse or nursery.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 52.022. OFFENSE; PENALTY. (a) A person commits an offense

if the person violates Section 52.021.

(b) An offense under this section is a Class C misdemeanor.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER D. RESTRICTIONS ON BLACKLISTING

Sec. 52.031. BLACKLISTING OFFENSE; PENALTY. (a) In this

section, "blacklist" means to place on a book or list or publish

the name of an employee of an individual, firm, company, or

corporation who was discharged or who voluntarily left that

employment, intending to prevent the employee from engaging in or

securing employment of any kind with any other person, in either

a public or a private capacity.

(b) A person commits an offense if the person:

(1) blacklists or causes to be blacklisted an employee; or

(2) conspires or contrives by correspondence or any other manner

to prevent an employee discharged by a corporation, company, or

individual from procuring employment.

(c) An offense under this section is punishable by:

(1) a fine of not less than $50 or more than $250;

(2) imprisonment in jail for not less than 30 days or more than

90 days; or

(3) both the fine and imprisonment.

(d) This section may not be held to prohibit a corporation,

company, or individual from giving, on application from a

discharged employee or a person desiring to employ the employee,

a written truthful statement of the reason for the discharge. The

written statement may not be used as the cause for a civil or

criminal action for libel against the person who furnishes the

statement.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER E. RESTRICTIONS ON COERCION OF EMPLOYEE TRADE

Sec. 52.041. COERCION OF EMPLOYEE TRADE; PENALTY. (a) A

person, firm, or corporation commits an offense if the person,

firm, or corporation requires or attempts to require by coercion

an employee to:

(1) deal with a person, association, corporation, or company; or

(2) purchase an article of food, clothing, or other merchandise

at a place or store.

(b) A person, firm, or corporation commits an offense if the

person, firm, or corporation excludes from work, punishes, or

blacklists an employee for failure to:

(1) deal with the person, firm, or corporation; or

(2) purchase an article of food, clothing, or other merchandise

at a place or store.

(c) An offense under this section is punishable by a fine of not

less than $50 or more than $200.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER F. RESTRICTIONS ON PENALIZING EMPLOYEE FOR COMPLIANCE

WITH SUBPOENA

Sec. 52.051. PENALIZING EMPLOYEE FOR COMPLIANCE WITH SUBPOENA.

(a) An employer may not discharge, discipline, or penalize in

any manner an employee because the employee complies with a valid

subpoena to appear in a civil, criminal, legislative, or

administrative proceeding.

(b) If the subpoena to which a violation of Subsection (a)

applies is issued by a court, the employer violating Subsection

(a) may be found in contempt by the court issuing the subpoena.

(c) If the subpoena to which a violation of Subsection (a)

applies is issued by a legislative committee or a state agency,

the employer violating Subsection (a) is subject to the authority

of the committee or agency to impose a monetary penalty, not to

exceed $500, on a person who violates an order of the committee

or agency.

(d) An employee discharged in violation of this section is

entitled to return to the same employment that the employee had

at the time the employee was subpoenaed if the employee, as soon

as practical after release from compliance with the subpoena,

gives the employer actual notice that the employee intends to

return.

(e) An employee injured because of the violation of this section

by an employer may recover:

(1) damages in an amount that does not exceed six months'

compensation at the rate at which the employee was compensated

when the subpoena was issued; and

(2) reasonable attorney's fees.

(f) It is a defense to an action by an employee under this

section for reemployment that reemployment is impossible or

unreasonable because of a change in the employer's circumstances

while the employee complied with the subpoena.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.



CHAPTER 61. PAYMENT OF WAGES

LABOR CODE

TITLE 2. PROTECTION OF LABORERS

SUBTITLE C. WAGES

CHAPTER 61. PAYMENT OF WAGES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 61.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Workforce Commission.

(2) "Day" means a calendar day.

(3) "Employee" means an individual who is employed by an

employer for compensation. The term does not include:

(A) a person related to the employer or the employer's spouse

within the first or second degree by consanguinity or affinity,

as determined under Chapter 573, Government Code; or

(B) an independent contractor.

(4) "Employer" means a person who:

(A) employs one or more employees; or

(B) acts directly or indirectly in the interests of an employer

in relation to an employee.

(5) "Employment" means any service, including service in

interstate commerce, that is performed for wages or under a

contract of hire, whether written or oral or express or implied.

The term does not include any service performed by an individual

for wages if it is shown that the individual is free from control

or direction in the performance of the service, both under any

contract of service and in fact.

(6) "Mail" means to deposit for mailing with the United States

Postal Service.

(7) "Wages" means compensation owed by an employer for:

(A) labor or services rendered by an employee, whether computed

on a time, task, piece, commission, or other basis; and

(B) vacation pay, holiday pay, sick leave pay, parental leave

pay, or severance pay owed to an employee under a written

agreement with the employer or under a written policy of the

employer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(27), 9.12(a),

eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

378, Sec. 1, eff. September 1, 2005.

Sec. 61.002. COMMISSION DUTIES. (a) The commission shall:

(1) administer this chapter; and

(2) adopt rules as necessary to implement this chapter.

(b) The commission may require reports, conduct investigations,

and take other action as it considers necessary to implement this

chapter.

(c) In the discharge of the duties imposed by this chapter, any

authorized representative or member of the commission may:

(1) administer an oath or affirmation;

(2) take a deposition;

(3) certify to an official act; and

(4) issue a subpoena to compel the attendance of a witness and

the production of books, papers, correspondence, memoranda, and

other records considered necessary as evidence in the

administration of this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.13(a), eff. Sept.

1, 1995.

Sec. 61.003. GOVERNMENTAL ENTITIES EXCLUDED. This chapter does

not apply to the United States, this state, or a political

subdivision of this state.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 61.004. PAYMENT OF CERTAIN FEES FOR SERVICE OF PROCESS.

Notwithstanding Chapter 152 or 154, Local Government Code, or any

other law of this state, the fees assessed by a sheriff or

constable for service of a subpoena under Section 61.002 shall be

paid by the commission out of the administrative funds of the

commission, and the comptroller shall issue warrants for those

fees as directed by the commission.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.13(b), eff. Sept.

1, 1995.

Sec. 61.005. EFFECT OF REFUSAL TO OBEY COMMISSION SUBPOENA;

CRIMINAL PENALTY. (a) In the case of contumacy or other refusal

by a person to obey a subpoena issued by the commission or an

authorized representative of the commission to that person, any

county or district court of this state in the jurisdiction of

which the inquiry is carried on or in the jurisdiction of which

the person guilty of contumacy or refusal to obey is found,

resides, or transacts business has jurisdiction, on application

by the commission or its representative, to issue to the person

an order requiring the person to appear before the commission or

its authorized representative to:

(1) produce evidence if so ordered; or

(2) testify regarding the matter under investigation or in

question.

(b) The court may punish as contempt a failure to obey a court

order issued under Subsection (a).

(c) A person commits an offense if the person, without just

cause, fails or refuses to obey a commission subpoena to:

(1) attend and testify;

(2) answer any lawful inquiry; or

(3) produce books, papers, correspondence, memoranda, or other

records.

(d) An offense under Subsection (c) is punishable by a fine of

not less than $200, by confinement for not more than 60 days, or

by both fine and confinement. Each day of violation constitutes a

separate offense.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.13(b), eff. Sept.

1, 1995. Amended by Acts 2003, 78th Leg., ch. 817, Sec. 10.11,

eff. Sept. 1, 2003.

SUBCHAPTER B. PAYMENT OF WAGES

Sec. 61.011. PAYDAYS. (a) An employer shall pay wages to each

employee who is exempt from the overtime pay provisions of the

Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.)

at least once a month.

(b) An employer shall pay wages to an employee other than an

employee covered by Subsection (a) at least twice a month.

(c) If wages are paid twice a month, each pay period must

consist as nearly as possible of an equal number of days.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 61.012. DESIGNATION OF PAYDAYS; NOTICE. (a) An employer

shall designate paydays in accordance with Section 61.011.

(b) If an employer fails to designate paydays, the employer's

paydays are the first and 15th day of each month.

(c) An employer shall post, in conspicuous places in the

workplace, notices indicating the paydays.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 61.013. PAYMENT OTHER THAN ON PAYDAY. An employer shall

pay an employee who is not paid on a payday for any reason,

including the employee's absence on a payday, on another regular

business day on the employee's request.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 61.014. PAYMENT AFTER TERMINATION OF EMPLOYMENT. (a) An

employer shall pay in full an employee who is discharged from

employment not later than the sixth day after the date the

employee is discharged.

(b) An employer shall pay in full an employee who leaves

employment other than by discharge not later than the next

regularly scheduled payday.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 61.015. PAYMENT OF COMMISSIONS AND BONUSES. (a) Wages

paid on commission and bonuses are due according to the terms of:

(1) an agreement between the employee and employer; or

(2) an applicable collective bargaining agreement.

(b) An employer shall pay wages paid on commission and bonuses

to an employee in a timely manner as required for the payment of

other wages under this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 61.016. FORM OF PAYMENT. (a) An employer shall pay wages

to an employee:

(1) in United States currency;

(2) by a written instrument issued by the employer that is

negotiable on demand at full face value for United States

currency; or

(3) by the electronic transfer of funds.

(b) An employee may agree in writing to receive part or all of

the wages in kind or in another form.

(c) Payment by a written instrument that is not negotiable or

for which payment is refused for any reason attributable to the

employer does not constitute payment of wages for the purposes of

this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 61.017. DELIVERY OF PAYMENT. (a) An employer shall pay

wages through a means authorized by this section.

(b) An employer may pay wages by:

(1) delivering them to the employee at the employee's regular

place of employment during regular employment hours;

(2) delivering them to the employee at a time and place agreed

on by the employer and employee;

(3) sending them to the employee by registered mail, to be

received by the employee not later than payday;

(4) delivering them in a manner similar to a manner specified by

Subdivision (1), (2), or (3) to a person designated by the

employee in writing; or

(5) delivering them to the employee by any reasonable means

authorized by the employee in writing.

(c) An employer may elect to pay wages to an employee who

maintains at a financial institution an account that qualifies

for electronic funds transfer through a direct deposit plan that

uses electronic funds transfer to deposit the wages in the

employee's account. An employer who desires to pay wages through

a direct deposit plan shall:

(1) notify each affected employee in writing, at least 60 days

before the date on which the direct deposit payroll system is

scheduled to begin, that the employer is adopting a direct

deposit payroll system; and

(2) obtain from the employee any information required by the

financial institution in which the employee maintains the account

that is necessary to implement the electronic funds transfer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 316, Sec. 1, eff. June 18,

2003.

Sec. 61.018. DEDUCTION FROM WAGES. An employer may not withhold

or divert any part of an employee's wages unless the employer:

(1) is ordered to do so by a court of competent jurisdiction;

(2) is authorized to do so by state or federal law; or

(3) has written authorization from the employee to deduct part

of the wages for a lawful purpose.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 61.019. FAILURE TO PAY WAGES; CRIMINAL PENALTY. (a) An

employer commits an offense if:

(1) at the time of hiring an employee, the employer intends to

avoid payment of wages owed to the employee; and

(2) the employer fails after demand to pay those wages.

(b) An employer commits an offense if the employer:

(1) intends to avoid payment of wages owed to an employee;

(2) intends to continue to employ the employee; and

(3) fails after demand to pay those wages.

(c) An employer commits a separate offense under Subsection (b)

for each pay period during which the employee earns wages that

the employer fails to pay.

(d) An offense under this section is a felony of the third

degree.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 1158, Sec. 1, eff. Sept. 1,

1997.

Sec. 61.020. FAILURE TO PAY WAGES; ATTORNEY GENERAL ACTION. The

attorney general may seek injunctive relief in district court

against an employer who repeatedly fails to pay wages as required

by this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER C. SECURITY FOR WAGE PAYMENTS

Sec. 61.031. BOND. (a) The commission may require an employer

to deposit a bond if:

(1) the employer is convicted of two violations of this chapter;

or

(2) a final order of the commission against an employer for

nonpayment of wages remains unsatisfied after the 10th day after

the date on which the time to appeal from that final order has

expired and an appeal is not pending.

(b) The bond must be:

(1) in an amount approved and considered by the commission as

adequate under the circumstances;

(2) payable to the state;

(3) conditioned that the employer, for a period not to exceed 36

months, pay the employees in accordance with this chapter; and

(4) conditioned that the employer pay any sum recovered against

the employer under this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 61.032. SUIT TO ENFORCE BOND REQUIREMENT. (a) If an

employer fails to deposit a bond required under Section 61.031

before the 11th day after the date on which demand is made for

the bond, the attorney general may bring a suit in the name of

the state against the employer to furnish the bond or to cease

doing business until the employer furnishes the bond.

(b) If the court finds just cause for requiring the bond and

that the bond is reasonably necessary and proper to secure prompt

payment of the wages of the employees of the employer and the

employer's compliance with this chapter, the court may enjoin the

employer from doing business until the requirement is met. The

injunction may also apply to any other person concerned with or

in any way participating in the failure to pay wages resulting in

the conviction or in a final order of the commission. The court

may make any other order appropriate and necessary to compel

compliance with the requirement.

(c) In an action under this section, the employer has the burden

of proving that the bond is unnecessary or that the amount

demanded by the commission is excessive.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 61.033. FAILURE OF SURETY COMPANY TO PAY VERIFIED CLAIM FOR

WAGES; CIVIL PENALTY. (a) A surety company that issues a bond

to secure the payment of wages under this chapter and that

wilfully fails to pay a verified claim for wages found to be due

and payable is subject to a civil penalty in the amount of $1,000

for each failure to pay each employee.

(b) A subsequent violation is subject to a civil penalty in the

amount of $1,000 for each failure to pay each employee plus 25

percent of the amount unlawfully withheld.

(c) The attorney general shall recover a penalty imposed by this

section in an action brought in the name of the state.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER D. WAGE CLAIMS

Sec. 61.051. FILING WAGE CLAIM. (a) An employee who is not

paid wages as prescribed by this chapter may file a wage claim

with the commission in accordance with this subchapter.

(b) A wage claim must be filed in a manner and on a form

prescribed by the commission and must be verified by the

employee.

(c) A wage claim must be filed not later than the 180th day

after the date the wages claimed became due for payment. The

180-day deadline is a matter of jurisdiction.

(d) The employee may file the wage claim:

(1) in person at an office of the commission;

(2) by mailing the claim to an address designated by the

commission;

(3) by faxing the claim to a fax number designated by the

commission; or

(4) by any other means adopted by the commission by rule.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

21, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

97, Sec. 1, eff. September 1, 2009.

Sec. 61.052. PRELIMINARY WAGE DETERMINATION ORDER. (a) An

examiner employed by the commission shall analyze each wage claim

filed under Section 61.051 and, if the claim alleges facts

actionable under this chapter, shall investigate the claim and

issue a preliminary wage determination order:

(1) dismissing the wage claim; or

(2) ordering payment of wages determined to be due and unpaid.

(b) If a commission examiner imposes an administrative penalty

under Section 61.053, the preliminary wage determination order

must include an order for payment of the penalty.

(b-1) If a wage claim is filed later than the date described by

Section 61.051(c), the examiner shall dismiss the wage claim for

lack of jurisdiction.

(c) The commission examiner shall mail notice of the preliminary

wage determination order to each party at that party's last known

address, as reflected by commission records.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

378, Sec. 2, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

21, Sec. 2, eff. September 1, 2009.

Sec. 61.0525. ESTABLISHMENT OF WAGE CLAIM APPEAL TRIBUNALS. (a)

The commission shall establish one or more impartial wage claim

appeal tribunals to hear and decide disputed wage claims if the

commission determines that establishment of those tribunals is

necessary to ensure prompt disposal of wage claims cases on

appeal.

(b) Each wage claim appeal tribunal shall be composed of a

salaried examiner appointed by the commission.

Added by Acts 2005, 79th Leg., Ch.

378, Sec. 3, eff. September 1, 2005.

Sec. 61.053. BAD FAITH; ADMINISTRATIVE PENALTY. (a) If the

commission examiner, a wage claim appeal tribunal, or the

commission determines that an employer acted in bad faith in not

paying wages as required by this chapter, the examiner, tribunal,

or commission, in addition to ordering the payment of the wages,

may assess an administrative penalty against the employer.

(b) If the commission examiner, a wage claim appeal tribunal, or

the commission determines an employee acted in bad faith in

bringing a wage claim, the examiner, tribunal, or commission may

assess an administrative penalty against the employee.

(c) An administrative penalty assessed under this section may

not exceed the lesser of:

(1) the amount of the wages in question or claimed; or

(2) $1,000.

(d) In determining the amount of an administrative penalty

assessed under this section, the commission examiner, a wage

claim appeal tribunal, or the commission shall consider:

(1) the seriousness of the violation;

(2) the history of previous violations;

(3) the amount necessary to deter a future violation; and

(4) any other appropriate matter, including mitigating

circumstances.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

378, Sec. 4, eff. September 1, 2005.

Sec. 61.054. REQUEST FOR HEARING ON PRELIMINARY ORDER. (a)

Either party may request a hearing before a wage claim appeal

tribunal to appeal a preliminary wage determination order made

under Section 61.052.

(b) The request for hearing must be made in writing not later

than the 21st day after the date the commission examiner mails

the notice of the preliminary wage determination order.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

378, Sec. 5, eff. September 1, 2005.

Sec. 61.055. PRELIMINARY ORDER FINAL IF HEARING NOT REQUESTED.

If neither party requests a hearing to appeal a preliminary wage

determination order within the period prescribed by Section

61.054, the order becomes the final order of the commission for

all purposes, and neither party is entitled to judicial review of

the order under this subchapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

378, Sec. 6, eff. September 1, 2005.

Sec. 61.056. PAYMENT REQUIRED IF HEARING NOT REQUESTED. (a) An

employer that does not request a hearing within the period

prescribed by Section 61.054 to appeal a preliminary wage

determination order shall pay the amount ordered to the

commission not later than the 21st day after the date the

commission mails notice of the order. The payment must equal the

net amount of outstanding wages after any valid deductions and

must include an itemized list of those deductions.

(b) Payment to the commission constitutes payment to the

employee for all purposes.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.14(a), eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

378, Sec. 7, eff. September 1, 2005.

Sec. 61.057. NOTICE; TIME FOR HEARING. (a) A notice regarding

an administrative hearing conducted under this subchapter must be

mailed by the wage claim appeal tribunal not later than the 21st

day after the date a request for the hearing is received by the

commission.

(b) As soon as practicable, but not later than the 45th day

after the date a notice is mailed under Subsection (a), the

tribunal shall conduct the hearing.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

378, Sec. 8, eff. September 1, 2005.

Sec. 61.058. HEARING PROCEDURES. (a) A hearing conducted under

this subchapter is subject to the rules and hearings procedures

used by the commission in the determination of a claim for

unemployment compensation benefits.

(b) The hearing is not subject to Chapter 2001, Government Code.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995.

Sec. 61.059. CONSIDERATION OF PRELIMINARY WAGE DETERMINATION

ORDER. The wage claim appeal tribunal may modify, affirm, or

rescind a preliminary wage determination order.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

378, Sec. 9, eff. September 1, 2005.

Sec. 61.060. ORDER AFTER HEARING. After a hearing, the wage

claim appeal tribunal shall enter a written order for the payment

of wages that the tribunal determines to be due or for the

payment of any penalty the tribunal assesses.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

378, Sec. 10, eff. September 1, 2005.

Sec. 61.061. NOTICE AND FINALITY OF ORDER. (a) The wage claim

appeal tribunal shall mail to each party to the appeal notice of:

(1) the decision;

(2) the amount of wages subject to the order; and

(3) the amount of any penalty assessed.

(b) The notice shall be mailed to a party's last known address,

as shown by commission records.

(c) The order of the wage claim appeal tribunal becomes final 14

days after the date on which it is mailed unless a further appeal

to the commission is initiated as provided by this subchapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

378, Sec. 11, eff. September 1, 2005.

Sec. 61.0611. REMOVAL OR TRANSFER OF CLAIM PENDING BEFORE WAGE

CLAIM APPEAL TRIBUNAL. (a) The commission by order may remove

to itself or transfer to another wage claim appeal tribunal the

proceedings on a wage claim pending before a wage claim appeal

tribunal.

(b) The commission promptly shall mail to the parties to the

affected wage claim a notice of the order under Subsection (a).

(c) A quorum of the commission shall hear a proceeding removed

to the commission under Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

378, Sec. 12, eff. September 1, 2005.

Sec. 61.0612. COMMISSION REVIEW OF WAGE CLAIM APPEAL TRIBUNAL

ORDER. The commission may:

(1) on its own motion:

(A) affirm, modify, or set aside an order issued under Section

61.061 on the basis of the evidence previously submitted in the

case; or

(B) direct the taking of additional evidence; or

(2) permit any of the parties affected by the order to initiate

a further appeal before the commission.

Added by Acts 2005, 79th Leg., Ch.

378, Sec. 12, eff. September 1, 2005.

Sec. 61.0613. NOTICE OF COMMISSION ACTION. (a) The commission

shall mail to each party to the appeal under Section 61.0612

notice of:

(1) the commission's decision;

(2) the amount of wages subject to the order;

(3) the amount of any penalty assessed; and

(4) the parties' right to judicial review of the order.

(b) The notice shall be mailed to a party's last known address,

as shown by commission records.

Added by Acts 2005, 79th Leg., Ch.

378, Sec. 12, eff. September 1, 2005.

Sec. 61.0614. FINALITY OF COMMISSION ORDER. An order of the

commission becomes final 14 days after the date the order is

mailed unless before that date:

(1) the commission by order reopens the appeal; or

(2) a party to the appeal files a written motion for rehearing.

Added by Acts 2005, 79th Leg., Ch.

378, Sec. 12, eff. September 1, 2005.

Sec. 61.062. JUDICIAL REVIEW. (a) A party who has exhausted

the party's administrative remedies under this chapter, other

than a motion for rehearing, may bring a suit to appeal the

order.

(b) The suit must be filed not later than the 30th day after the

date the final order is mailed.

(c) The commission and any other party to the proceeding before

the commission must be made defendants in the suit.

(d) The suit must be brought in the county of the claimant's

residence. If the claimant is not a resident of this state, the

suit must be brought in the county in this state in which the

employer has its principal place of business.

(e) An appeal under this subchapter is by trial de novo with the

substantial evidence rule being the standard of review in the

manner as applied to an appeal from a final decision under

Subtitle A, Title 4.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.14(b), eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

378, Sec. 13, eff. September 1, 2005.

Sec. 61.063. PAYMENT TO COMMISSION; ESCROW PENDING REVIEW;

WAIVER. (a) Not later than the 30th day after the date a

commission order becomes final, the party required to pay wages

or a penalty shall:

(1) pay the amount to the commission; or

(2) if the party files a petition for judicial review in a court

of competent jurisdiction contesting the final order, send the

amount to the commission for deposit in an interest-bearing

escrow account.

(b) Unless the party files an affidavit of inability to pay with

the clerk of the court within the period specified in Subsection

(a), failure to send the amount within that period constitutes a

waiver of the right to judicial review.

(c) If after judicial review it is determined that some or all

of the wages are not owed or the penalty is reduced or is not

assessed, the commission shall remit the appropriate amount to

the party assessed the wage payment or penalty, plus the interest

accrued on the escrowed amount. Interest under this section shall

be paid for the period beginning on the date the assessed amount

is paid to the commission and ending on the date the amount is

remitted to the party.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.14(c), eff. Sept.

1, 1995.

Sec. 61.064. PAYMENT TO EMPLOYEE. Not later than the 30th day

after the date on which a claim is finally adjudicated or

otherwise resolved, the commission shall pay to the claimant

wages collected under this subchapter and any interest earned on

those wages.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 61.065. DEPOSIT OF PENALTY. The commission shall deposit a

penalty collected under this subchapter in the unemployment

compensation special administration fund established under

Subchapter E, Chapter 203.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 61.066. COMMISSION ACTION; ENFORCEMENT OF ORDER. (a) The

commission, in the name of the state and the attorney general,

may:

(1) bring a suit in a district court in Travis County to enforce

a final order from which an appeal under this chapter has not

been taken; or

(2) serve on the defaulting party a notice of assessment stating

the amount due.

(b) A notice of assessment served under this section is prima

facie evidence of the contents of the notice. However, the

defaulting party may show the incorrectness of the notice of

assessment.

(c) The notice shall be served in the manner provided by law for

service of process on a defendant in a civil action in district

court.

(d) A person aggrieved by the determination of the commission as

stated in the notice of assessment may seek judicial review of

the assessment by filing a petition for judicial review in a

Travis County district court not later than the 30th day after

the date on which the notice of assessment is served. A copy of

the petition shall be served in the manner prescribed by law for

service of process on a defendant in a civil action in district

court on:

(1) a member of the commission; or

(2) a person designated by the commission for service of

process.

(e) If the party on whom a notice of assessment is served does

not seek judicial review as provided by this section, the

assessment is final for all purposes. An assessment that is not

contested or that is upheld after judicial review shall be

recorded, enforced, renewed, and otherwise treated as the final

judgment of a district court.

(f) Unless the adverse party prevails in the civil action or the

notice of assessment is reversed by a reviewing court, the

adverse party shall pay all costs of either action, including

attorney's fees, investigation costs, service costs, court costs,

and other applicable costs.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.14(d), eff. Sept.

1, 1995.

Sec. 61.067. RECIPROCAL COLLECTION ARRANGEMENTS. The commission

may enter into reciprocal arrangements with appropriate

authorized agencies of the United States or other states for the

collection of wage claims that are final under the laws of the

jurisdictions in which they were filed.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.15(a), eff. Sept.

1, 1995.

SUBCHAPTER E. ADMINISTRATIVE LIEN

Sec. 61.081. CREATION AND ATTACHMENT OF LIEN. (a) A final

order of the commission against an employer indebted to the state

for penalties or wages, unless timely appealed to a court, is a

lien on all the property belonging to the employer.

(b) The lien for an unpaid debt attaches at the time the order

of the commission becomes final.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 61.082. ENFORCEMENT OF LIEN. (a) Subchapters A and B,

Chapter 113, Tax Code, govern the enforcement of a lien

established under this subchapter.

(b) In administering and enforcing the lien, the commission has

the duties imposed and the powers conferred on the comptroller

for the enforcement of other liens under Subchapters A and B,

Chapter 113, Tax Code.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 61.0825. PRIORITY OF LIEN. A lien established under this

subchapter is superior to any other lien on the same property,

with the exception of a lien for ad valorem taxes.

Added by Acts 2001, 77th Leg., ch. 641, Sec. 1, eff. Sept. 1,

2001.

Sec. 61.083. FILING; FEE. (a) A lien under this subchapter may

be recorded in the book entitled "State Tax Liens" kept by the

county clerk as provided by Section 113.004, Tax Code.

(b) The commission shall pay the county clerk of the county in

which a notice of the lien has been filed the usual fee for

filing and recording similar instruments. The fee shall be paid

by warrant drawn by the comptroller. The fee is an amount due to

the commission from the employer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 61.084. RELEASE OF LIEN. (a) A lien under this subchapter

may be released in the manner provided by Subchapter A, Chapter

113, Tax Code, for a state tax lien.

(b) If the liability secured by the lien is fully paid, the

commission shall mail a release of lien to the employer.

(c) The employer is responsible for filing a release of lien

with the appropriate county clerk and paying the county clerk's

fee for recording the release.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 61.085. ASSIGNMENT OF LIEN. A lien securing wages due

under this chapter may be assigned to the claimant, at the

claimant's request.

Added by Acts 1995, 74th Leg., ch. 761, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER F. DELINQUENCY; LEVY

Sec. 61.091. NOTICE OF DELINQUENCY. (a) If, under a final

order, a person is determined to be delinquent in the payment of

wages, penalties, interest, or other amounts due under this

chapter, the commission may notify personally or by mail any

person who:

(1) possesses or controls any of the delinquent person's assets,

including a credit, bank, or savings account or deposit, or other

intangible or personal property; or

(2) owes a debt to the delinquent person.

(b) A notice under this subchapter to a state officer,

department, or agency must be provided before the officer,

department, or agency presents to the comptroller the claim of

the delinquent person.

(c) A notice under this subchapter may be given at any time

after the wages, penalties, interest, or other amounts due under

this chapter become delinquent. The notice must state the amount

of wages, penalties, interest, or other amounts due and owing and

any additional amount that will accrue by operation of law in a

period not to exceed 30 days and, in the case of a credit, bank,

or savings account or deposit, is effective only up to that

amount.

Added by Acts 1995, 74th Leg., ch. 761, Sec. 2, eff. Sept. 1,

1995.

Sec. 61.092. DUTIES OF NOTICE RECIPIENT. (a) On receipt of a

notice under this subchapter, the person receiving the notice:

(1) shall advise the commission not later than the 20th day

after the date on which the notice is received of each asset

belonging to the delinquent person that is possessed or

controlled by the person receiving the notice and of each debt

owed by the person receiving the notice to the delinquent person;

and

(2) unless the commission consents to an earlier disposition,

may not transfer or dispose of the asset or debt possessed,

controlled, or owed by the person on the date the person received

the notice within the 60-day period after the date of receipt of

the notice.

(b) A notice under this subchapter that attempts to prohibit the

transfer or disposition of an asset possessed or controlled by a

bank is effective if it is delivered or mailed to the principal

office or any branch office of the bank, including any office of

the bank at which the deposit is carried or the credit or

property is held.

(c) A person who receives a notice under this subchapter and who

violates Subsection (a)(2) is liable to the commission for the

amount of the indebtedness of the delinquent person with respect

to whose obligation the notice was given, to the extent of the

value of the affected asset or debt.

Added by Acts 1995, 74th Leg., ch. 761, Sec. 2, eff. Sept. 1,

1995.

Sec. 61.093. LEVY. (a) At any time during the 60-day period

provided by Section 61.092(a)(2), the commission may levy on the

asset or debt by delivery of a notice of levy.

(b) On receipt of the levy notice, the person possessing the

asset or debt shall transfer the asset to the commission or pay

to the commission the amount owed to the delinquent person.

Added by Acts 1995, 74th Leg., ch. 761, Sec. 2, eff. Sept. 1,

1995.

Sec. 61.094. NOTICE EFFECT. A notice delivered under this

subchapter is effective:

(1) at the time of delivery against all property, rights to

property, credits, or debts involving the delinquent person that

are not on the date of the notice subject to a preexisting lien,

attachment, garnishment, or execution issued through a judicial

process; and

(2) against all property, rights to property, credits, or debts

involving the delinquent person that come into the possession or

control of the person served with a notice of levy during the

60-day period provided by Section 61.092(a)(2).

Added by Acts 1995, 74th Leg., ch. 761, Sec. 2, eff. Sept. 1,

1995.

Sec. 61.095. DISCHARGE OF LIABILITY. A person acting in

accordance with the terms of the notice issued by the commission

under this subchapter is discharged from any obligation or

liability to the delinquent person with respect to the affected

property, rights to property, credits, and debts of the person

affected by compliance with the notice of freeze or levy.

Added by Acts 1995, 74th Leg., ch. 761, Sec. 2, eff. Sept. 1,

1995.



CHAPTER 62. MINIMUM WAGE

LABOR CODE

TITLE 2. PROTECTION OF LABORERS

SUBTITLE C. WAGES

CHAPTER 62. MINIMUM WAGE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 62.001. SHORT TITLE. This chapter may be cited as the

Texas Minimum Wage Act.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 62.002. DEFINITIONS. In this chapter, unless the context

requires a different definition:

(1) Repealed by Acts 2009, 81st Leg., R.S., Ch. 506, Sec.

5.35(10), eff. September 1, 2009.

(2) "Agriculture" includes:

(A) farming in all its branches;

(B) cultivating and tilling the soil;

(C) dairying;

(D) producing, cultivating, growing, and harvesting an

agricultural or horticultural commodity, including a commodity

defined as an agricultural commodity by Section 15(g),

Agricultural Marketing Act (12 U.S.C. Section 1141j(g));

(E) raising livestock, bees, fur-bearing animals, or poultry;

and

(F) any practice performed by a farmer or on a farm as an

incident to or in conjunction with farming operations, including:

(i) forestry or lumber operations;

(ii) preparation for market; and

(iii) delivery to storage, market, or a carrier for

transportation to market.

(3) "Commission" means the Texas Employment Commission.

(4) "Employ" includes to permit to work.

(5) "Employee" includes any individual employed by an employer.

(6) "Employer" includes a person acting directly or indirectly

in the interest of an employer in relation to an employee.

(7) "Person" means an individual, partnership, association,

corporation, business trust, legal representative, or any

organized group of persons.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.35(10), eff. September 1, 2009.

Sec. 62.003. EARNINGS STATEMENT. (a) At the end of each pay

period, an employer shall give each employee a written earnings

statement covering the pay period.

(b) An earnings statement must be signed by the employer or the

employer's agent and must show:

(1) the name of the employee;

(2) the rate of pay;

(3) the total amount of pay earned by the employee during the

pay period;

(4) any deduction made from the employee's pay and the purpose

of the deduction;

(5) the amount of pay after all deductions are made; and

(6) the total number of:

(A) hours worked by the employee if the employee's pay is

computed by the hour; or

(B) units produced by the employee during the pay period if the

employee's pay is computed on a piece rate

(c) An earnings statement may be in any form determined by the

employer. The information required by Subsection (b) may be

stated on a check voucher or bank draft given to an employee for

the employee's wages.

(d) In this section, "pay period" means the period that an

employee works for which salary or wages are regularly paid under

the employee's employment agreement.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 461, Sec. 1, eff. Sept. 1,

2003.

Sec. 62.004. PROVISION OF INFORMATION. The commission shall

provide information to the public about this chapter to ensure

that both employers and employees in this state are fully aware

of:

(1) their respective rights and responsibilities;

(2) the specified exemptions; and

(3) the penalties and liabilities that may be incurred for a

violation of this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 62.005. COLLECTIVE BARGAINING NOT IMPAIRED. This chapter

does not interfere with or in any way diminish the right of

employees to bargain collectively with their employer through

representatives chosen by the employees to establish wages that

exceed the applicable minimum wage under this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER B. MINIMUM WAGE

Sec. 62.051. MINIMUM WAGE. Except as provided by Section

62.057, an employer shall pay to each employee the federal

minimum wage under Section 6, Fair Labor Standards Act of 1938

(29 U.S.C. Section 206).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 386, Sec. 1, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 461, Sec. 2, eff. Sept. 1, 2003.

Sec. 62.0515. APPLICATION OF MINIMUM WAGE TO CERTAIN

GOVERNMENTAL ENTITIES; CERTAIN AGREEMENTS WITH GOVERNMENTAL

ENTITIES. (a) Except as otherwise provided by this section, the

minimum wage provided by this chapter supersedes a wage

established in an ordinance, order, or charter provision

governing wages in private employment, other than wages under a

public contract.

(b) This section does not apply to any state or federal job

training or workforce development program.

(c) This section does not apply to a minimum wage established by

a governmental entity that applies to a contract or agreement,

including a non-annexation agreement, entered into by a

governmental entity and a private entity. A private entity that

enters into a contract or agreement, including a non-annexation

agreement, with a governmental entity, under the terms of which

the private entity agrees to comply with a minimum wage

established by the governmental entity, is subject to the terms

of that contract or agreement, and those terms apply to and may

be enforced against a general contractor, subcontractor,

developer, and other person with which the private entity

contracts in order to comply with the provisions of the original

contract or agreement.

(d) For purposes of this section, "governmental entity" includes

a municipality, a county, a special district or authority, a

junior college district, or another political subdivision of this

state.

Added by Acts 2003, 78th Leg., ch. 461, Sec. 3, eff. Sept. 1,

2003.

Sec. 62.052. TIPPED EMPLOYEES. (a) In determining the wage of

a tipped employee, the amount paid the employee by the employer

is the amount described as paid to a tipped employee under

Section 3(m), Fair Labor Standards Act of 1938 (29 U.S.C. Section

203(m)).

(b) In this section, "tipped employee" means an employee engaged

in an occupation in which the employee customarily and regularly

receives more than $20 a month in tips.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 386, Sec. 2, eff. Sept. 1,

2001.

Sec. 62.053. COST OF MEALS OR LODGING. In computing the wage

paid to an employee, an employer may include the reasonable cost

to the employer of furnishing meals, lodging, or both to the

employee if:

(1) meals or lodging customarily are furnished by the employer

to employees; and

(2) the cost of the meals and lodging are separately stated and

identified in the earnings statement furnished to the employee

under Section 62.003.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 62.054. CERTAIN EMPLOYEES SUBJECT TO CALL. An employer may

not be required to pay an employee who lives on the premises of a

business and who is assigned certain working hours plus

additional hours when the employee is subject to call for more

than the number of hours the employee actually works or is on

duty because of assigned working hours.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 62.057. PATIENTS AND CLIENTS OF TEXAS DEPARTMENT OF MENTAL

HEALTH AND MENTAL RETARDATION. (a) A person may be compensated

for services rendered to the Texas Department of Mental Health

and Mental Retardation or a department facility at a percentage

of the base wage adopted under this section if:

(1) the person is a patient or client of a department facility;

(2) the person's productive capacity is impaired;

(3) the person:

(A) assists in the operation of the facility as part of the

person's therapy; or

(B) receives occupational training in a sheltered workshop or

other program operated by the department; and

(4) the facility or department derives an economic benefit from

the person's services.

(b) The percentage of the base wage paid to a person under

Subsection (a) must correspond to the percentage of the person's

productive capacity compared with the capacity of an employee who

performs the same or similar tasks and who is not similarly

impaired.

(c) The department shall adopt rules to determine the base wage

and the percentage of productive capacity of the patients and

clients and other rules necessary to implement this section.

(d) Services rendered and payment provided under this section

may not be construed as creating an employer-employee

relationship between the department and the patient or client

engaged in occupational training or therapeutic or rehabilitative

services.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER D. EXEMPTIONS

Sec. 62.151. PERSON COVERED BY FEDERAL ACT. This chapter and a

municipal ordinance or charter provision governing wages in

private employment, other than wages under a public contract, do

not apply to a person covered by the Fair Labor Standards Act of

1938 (29 U.S.C. Section 201 et seq.).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 461, Sec. 4, eff. Sept. 1,

2003.

Sec. 62.152. EMPLOYMENT BY RELIGIOUS, EDUCATIONAL, CHARITABLE,

OR NONPROFIT ORGANIZATION. An employer is exempt from this

chapter with respect to the employment of a person who is:

(1) a member of a religious order while the person is performing

a service for or at the direction of the order;

(2) a duly ordained, commissioned, or licensed minister, priest,

rabbi, sexton, or Christian Science reader while the person is

performing services in that capacity for a church, synagogue, or

religious organization;

(3) engaged in the activities of a religious, educational,

charitable, or nonprofit organization in which:

(A) the employer-employee relationship does not in fact exist;

or

(B) the services are rendered to the organization gratuitously;

(4) employed by the Boy Scouts of America, the Girl Scouts of

America, or a local organization affiliated with those

organizations;

(5) employed by a camp of a religious, educational, charitable,

or nonprofit organization; or

(6) employed with the person's spouse by a nonprofit educational

institution to serve as the parents of a child:

(A) who is an orphan;

(B) one of whose natural parents is deceased; or

(C) who is enrolled in and resides in residential facilities of

the institution, if the employee and the employee's spouse:

(i) reside in residential facilities of the institution; and

(ii) receive, without cost, board and lodging from the

institution.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 62.153. EMPLOYMENT OF CERTAIN PROFESSIONALS, SALESPERSONS,

AND PUBLIC OFFICIALS. An employer is exempt from this chapter

with respect to the employment of a person:

(1) employed in a bona fide executive, administrative, or

professional capacity;

(2) employed as an outside salesperson or collector and paid a

commission; or

(3) who performs services for a political subdivision as an

elected official or as a member of a legislative body.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 62.154. DOMESTIC EMPLOYMENT. An employer is exempt from

this chapter with respect to the employment of a person who:

(1) performs domestic services in or about a private home,

including a person who performs the duties of baby-sitting in or

out of the employer's home; or

(2) lives in or about a private home and furnishes personal care

for a resident of the home.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 62.155. EMPLOYMENT OF CERTAIN YOUTHS AND STUDENTS. An

employer is exempt from this chapter with respect to the

employment of a person who:

(1) is less than 18 years of age and is not a high school

graduate or a graduate of a vocational training program, other

than a person who is employed in agriculture and whose pay is

computed on a piece rate;

(2) is less than 20 years of age and is a student regularly

enrolled in a high school, college, university, or vocational

training program, other than a person who is employed in

agriculture and whose pay is computed on a piece rate; or

(3) has a disability and who is:

(A) not more than 21 years of age;

(B) a client of vocational rehabilitation; and

(C) participating in a cooperative school-work program.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 62.156. EMPLOYMENT OF INMATES. An employer is exempt from

this chapter with respect to the employment of a person who

performs services while imprisoned in the institutional division

of the Texas Department of Criminal Justice or while confined in

a local jail.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 62.157. EMPLOYMENT OF CERTAIN FAMILY MEMBERS. An employer

is exempt from this chapter with respect to employment of the

employer's brother, sister, brother-in-law, sister-in-law, child,

spouse, parent, son-in-law, daughter-in-law, ward, or person in

loco parentis to the employee.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 62.158. CERTAIN AMUSEMENT AND RECREATIONAL ESTABLISHMENTS.

An employer is exempt from this chapter with respect to

employment in an amusement or recreational establishment that:

(1) does not operate for more than seven months in a calendar

year; or

(2) had average receipts for any six months of the preceding

calendar year of not more than 33-1/3 percent of its average

receipts for the other six months of the year.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 62.159. CERTAIN EMPLOYERS NOT CONTRIBUTING TO UNEMPLOYMENT

COMPENSATION FUND; CERTIFICATE. (a) An employer that is not

liable for payment of contributions to the unemployment

compensation fund under Subtitle A, Title 4, is exempt from this

chapter, except with respect to employment of a person in

agriculture.

(b) The commission shall furnish a certificate stating whether a

specified employer is liable for the payment of contributions to

the unemployment compensation fund under Subtitle A, Title 4, to

a person making a written request for a certificate. The

commission may require payment of a fee not to exceed $5 for the

issuance of the certificate.

(c) A certificate issued under this section is admissible in

evidence in an action brought by an employee under Subchapter E.

In the absence of evidence to the contrary:

(1) it is presumed that the facts stated in the certificate are

true; and

(2) the certificate is conclusive as to whether the named

employer is exempt from this chapter under this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.16, eff. Sept. 1,

1995.

Sec. 62.160. AGRICULTURAL EXEMPTIONS. (a) An employer is

exempt from this chapter with respect to employment of a person

in dairy farming.

(b) Sections 62.051-62.054 do not apply to an agricultural

employer with respect to an employee engaged in the production of

livestock.

(c) In this section, "production of livestock" includes:

(1) any livestock operation, without regard to size or type of

location, in which the land produces forage or feedstuffs,

including naturally or artificially revegetated forage or

feedstuffs;

(2) breeding, feeding, watering, containing, maintaining, and

caring for livestock;

(3) production of livestock in feedlots; and

(4) all other activities necessary or useful to the raising of

livestock.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 5.34, eff. September 1, 2009.

Sec. 62.161. SHELTERED WORKSHOPS. A nonprofit charitable

organization that is engaged in evaluating, training, and

employment services for clients with disabilities and that

complies with federal regulations covering those activities is

considered to have complied with this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER E. CIVIL PENALTY

Sec. 62.201. CIVIL PENALTY. An employer who violates Section

62.051, 62.052, 62.053, or 62.054 or Subchapter C is liable to an

affected employee in the amount of the unpaid wages plus an

additional equal amount as liquidated damages.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 461, Sec. 5, eff. Sept. 1,

2003.

Sec. 62.202. LIMITATIONS. An action to recover a liability

imposed by this subchapter must be brought not later than the

second anniversary of the date on which the unpaid wages are due

and payable.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 62.203. PLAINTIFFS. (a) An action to recover a liability

under this subchapter may be brought by an employee for that

employee and other similarly affected employees.

(b) An employee may not be a plaintiff to an action brought

under this subchapter unless:

(1) the employee consents in writing; and

(2) the consent is filed in the court in which the action is

brought.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 62.204. REQUIRED FINDINGS. At the trial of an action

brought under this subchapter, the plaintiff recovers if the jury

or the court finds from a preponderance of the evidence that:

(1) the plaintiff is or has been employed by the defendant at

any time during the two years preceding the institution of the

action;

(2) the original petition filed by or on behalf of the plaintiff

is verified; and

(3) the defendant failed to pay the plaintiff the minimum wage

under this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 62.205. ATTORNEY'S FEES; COSTS. In addition to a judgment

awarded to the plaintiff, the court shall allow reasonable

attorney's fees and costs of the action to be paid by the

defendant.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.



CHAPTER 63. ACTION ON ASSIGNMENT OF WAGES

LABOR CODE

TITLE 2. PROTECTION OF LABORERS

SUBTITLE C. WAGES

CHAPTER 63. ACTION ON ASSIGNMENT OF WAGES

Sec. 63.001. ASSIGNMENT OF UNEARNED WAGES; NOTICE REQUIRED. An

employee's assignment of the employee's wages or a salary is not

effective against the employee's employer in any suit for wages

or salaries that are unearned at the time the assignment is

executed unless the employer is given written notice of the

assignment immediately after the execution of the assignment.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.17(a), eff. Sept.

1, 1995.

Sec. 63.002. EXEMPTION. This chapter does not affect Section

22.002, Education Code.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.17(a), eff. Sept.

1, 1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 12.01,

eff. Sept. 1, 1999.



CHAPTER 64. REDEMPTION OF EMPLOYER'S EVIDENCES OF INDEBTEDNESS FOR WAGES

LABOR CODE

TITLE 2. PROTECTION OF LABORERS

SUBTITLE C. WAGES

CHAPTER 64. REDEMPTION OF EMPLOYER'S EVIDENCES OF INDEBTEDNESS

FOR WAGES

Sec. 64.001. DEFINITIONS. In this chapter:

(1) "Employer's evidence of indebtedness" means an instrument,

other than money, used by a person to pay an employee or laborer

of the person for labor or otherwise. The term includes:

(A) a coupon;

(B) a chip;

(C) scrip;

(D) a punchout; and

(E) a store order.

(2) "Holder" means an employee, laborer, or other bona fide

holder who holds an employer's evidence of indebtedness.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.18(a), eff. Sept.

1, 1995.

Sec. 64.002. REDEMPTION OF EVIDENCE OF INDEBTEDNESS. (a) A

person who uses an employer's evidence of indebtedness shall, on

the demand for redemption and presentation of the employer's

evidence of indebtedness by the holder on a regular payday,

redeem the employer's evidence of indebtedness:

(1) for United States currency; and

(2) at the face value of the employer's evidence of

indebtedness.

(b) The face value of an employer's evidence of indebtedness is

currency equal to the cash value of the purchasing power in

merchandise at the commissary or other repository of the person.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.18(a), eff. Sept.

1, 1995.

Sec. 64.003. ACTION TO ENFORCE REDEMPTION; PENALTY. (a) A

holder who under Section 64.002 presents an employer's evidence

of indebtedness and demands redemption is entitled, if the person

using the employer's evidence of indebtedness refuses redemption,

to recover from that person:

(1) the value of the employer's evidence of indebtedness;

(2) a penalty in an amount equal to 25 percent of the amount

due; and

(3) costs of court and reasonable attorney's fees.

(b) The holder may bring an action under Subsection (a) in the

holder's own name.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.18(a), eff. Sept.

1, 1995.



CHAPTER 81. WORK AND FAMILY POLICIES

LABOR CODE

TITLE 2. PROTECTION OF LABORERS

SUBTITLE D. EMPLOYEE BENEFITS

CHAPTER 81. WORK AND FAMILY POLICIES

Sec. 81.001. DEFINITIONS. In this chapter:

(1) "Clearinghouse" means the Work and Family Policies

Clearinghouse.

(2) "Commission" means the Texas Workforce Commission.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

263, Sec. 2, eff. May 30, 2005.

Sec. 81.003. WORK AND FAMILY POLICIES CLEARINGHOUSE. The Work

and Family Policies Clearinghouse is within the commission.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 81.004. CLEARINGHOUSE POWERS AND DUTIES. (a) The

clearinghouse shall provide technical assistance and information

on dependent care and other employment-related family issues to

public and private employers, state agencies, policymakers, and

individuals.

(b) Repealed by Acts 2005, 79th Leg., Ch. 263, Sec. 5(2), eff.

May 30, 2005.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

263, Sec. 5(2), eff. May 30, 2005.

Sec. 81.0045. DEPENDENT CARE GRANT PROGRAM. (a) The

clearinghouse may establish a grant program to provide funds to

public or private persons to conduct demonstration dependent care

projects.

(b) The clearinghouse shall adopt rules governing the submission

and approval of grant requests and the cancellation of grants.

(c) To receive a grant, a person whose grant is approved must

execute an interagency agreement or a contract with the

clearinghouse. The contract must require the person receiving the

grant to perform the services as stated in the approved grant

request. The contract must contain appropriate provisions for

program and fiscal monitoring.

Added by Acts 1995, 74th Leg., ch. 305, Sec. 4, eff. Sept. 1,

1995.

Sec. 81.0046. PROMOTION OF EMPLOYEE DEPENDENT CARE BENEFITS. In

providing technical assistance and information under this

chapter, the clearinghouse shall encourage employers to provide

employee dependent care benefits by:

(1) promoting the economic benefits realized by employers who

provide dependent care benefits, including decreased absenteeism

and turnover rates, greater productivity, and federal and state

tax incentives;

(2) advertising the availability of federal and state tax

incentives for employee dependent care benefits; and

(3) providing technical assistance to employers who establish

employee dependent care benefit programs, including assistance in

obtaining federal and state tax incentives.

Added by Acts 2003, 78th Leg., ch. 1038, Sec. 1, eff. Sept. 1,

2003.

Sec. 81.005. DEPOSIT OF MATERIALS. Materials on

employment-related family issues that are published by state

agencies may be deposited with the clearinghouse for distribution

to employers, job applicants, and other interested persons.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 81.007. RULES. The commission by rule may adopt procedures

to implement functions under Sections 81.004 and 81.005. In

adopting rules under this section, the commission shall consider

the recommendations of the clearinghouse staff.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

263, Sec. 3, eff. May 30, 2005.

Sec. 81.008. GIFTS, GRANTS, AND DONATIONS. (a) The

clearinghouse may accept a gift or grant from a public or private

entity to fund any activity under this chapter.

(b) The commission may accept a donation of money, services, or

property only if the commission determines that the donation

furthers the lawful purposes and objectives of the commission

under this chapter and the donation is accepted in an open

meeting by a majority of the voting members of the commission.

The donation must be reported in the public records of the

commission with the name of the donor and the purpose of the

donation.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.



CHAPTER 82. DISCHARGE OF LIABILITY UNDER CERTAIN EMPLOYEE BENEFIT PLANS

LABOR CODE

TITLE 2. PROTECTION OF LABORERS

SUBTITLE D. EMPLOYEE BENEFITS

CHAPTER 82. DISCHARGE OF LIABILITY UNDER CERTAIN EMPLOYEE BENEFIT

PLANS

Sec. 82.001. DEFINITIONS. In this chapter:

(1) "Employee benefit plan" includes:

(A) a retirement benefits plan;

(B) a death benefits plan; and

(C) a savings plan.

(2) "Employer" includes a former employer.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.19(a), eff. Sept.

1, 1995.

Sec. 82.002. DISCHARGE OF LIABILITY. (a) A payment or refund

made by an employer or trustee under a written employee benefit

plan to a person described by Subsection (b) fully discharges the

employer or trustee from all adverse claims against the payment

or refund unless, before making the payment, the employer or

trustee receives a notice that some other person claims to be

entitled to all or part of the payment or refund.

(b) Subsection (a) applies to a payment to:

(1) an employee;

(2) a former employee;

(3) an employee's or former employee's beneficiary, heir, or

legatee; or

(4) a representative of an employee's or former employee's

estate.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.19(a), eff. Sept.

1, 1995.

Sec. 82.003. NOTICE. (a) The notice described by Section

82.002 must be received at:

(1) the employer's principal place of business in this state, if

given to an employer; or

(2) the trustee's home office, if given to the trustee.

(b) The notice may be given by or on behalf of the other person.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.19(a), eff. Sept.

1, 1995.

Sec. 82.004. CORPORATION MAY TRANSFER STOCK OWNERSHIP. A

corporation, the stock of which is a part of a payment or refund

that is made as provided by Section 82.002, may accept the stock

for transfer as directed by the employer or trustee and treat the

person to whom the stock is transferred as the owner of the stock

for all purposes unless or until the corporation receives at its

home office written notice by or on behalf of a person other than

the person to whom the transfer is directed that the other person

claims ownership of the stock or another interest in the stock.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.19(a), eff. Sept.

1, 1995.

Sec. 82.005. LIMITED EFFECT. This chapter does not affect a

claim or right to a payment or refund between persons other than:

(1) an employer or trustee that makes the payment or refund; or

(2) a corporation that accepts for transfer corporate stock that

is a part of the payment or refund.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.19(a), eff. Sept.

1, 1995.



CHAPTER 91. STAFF LEASING SERVICES

LABOR CODE

TITLE 2. PROTECTION OF LABORERS

SUBTITLE E. REGULATION OF CERTAIN OCCUPATIONS

CHAPTER 91. STAFF LEASING SERVICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 91.001. DEFINITIONS. In this chapter:

(1) "Applicant" means a business entity applying for a license

or the renewal of a license under this chapter.

(2) "Assigned employee" means an employee under a staff leasing

services arrangement whose work is performed in this state. The

term does not include an employee hired to support or supplement

a client company's work force in a special work situation,

including:

(A) an employee absence;

(B) a temporary skill shortage;

(C) a seasonal workload; or

(D) a special assignment or project.

(2-a) "Assurance organization" means an independent entity

approved by the commission that:

(A) provides a national program of accreditation and financial

assurance for staff leasing services companies;

(B) has documented qualifications, standards, and procedures

acceptable to the department; and

(C) agrees to provide information, compliance monitoring

services, and financial assurance useful to the department in

accomplishing the provisions of this chapter.

(3) "Client company" means a person that contracts with a

license holder and is assigned employees by the license holder

under that contract.

(4) "Commission" means the Texas Commission of Licensing and

Regulation.

(5) Repealed by Acts 2003, 78th Leg., ch. 816, Sec. 14.010(1).

(6) "Common ownership" means a direct or indirect ownership

interest in excess of 33-1/3 percent. The term includes ownership

through subsidiaries or affiliates.

(7) "Controlling person" means an individual who:

(A) possesses direct or indirect control of 25 percent or more

of the voting securities of a corporation that offers or proposes

to offer staff leasing services;

(B) possesses the authority to set policy and direct management

of a company that offers or proposes to offer staff leasing

services;

(C) is employed, appointed, or authorized by a company that

offers or proposes to offer staff leasing services to enter into

a contract with a client company on behalf of the company; or

(D) a person who is an officer or director of a corporation or a

general partner of a partnership that offers or proposes to offer

staff leasing services.

(8) "Department" means the Texas Department of Licensing and

Regulation.

(8-a) "Executive director" means the executive director of the

department.

(9) "Governmental entity" means this state, or an agency,

county, or municipality of this state.

(10) "Independent contractor" means a person who contracts to

perform work or provide a service for the benefit of another and

who:

(A) is paid by the job, not by the hour or some other

time-measured basis;

(B) is free to hire as many helpers as the person desires and to

determine what each helper will be paid; and

(C) is free to work for other contractors, or to send helpers to

work for other contractors, while under contract to the hiring

employer.

(11) "License holder" means a person licensed under this chapter

to provide staff leasing services.

(12) Repealed by Acts 2009, 81st Leg., R.S., Ch. 188, Sec. 6,

eff. September 1, 2009.

(13) "Offer" means a proposal for acceptance or rejection that

is made in such a form that the promises or performance to be

rendered by each party are reasonably certain.

(14) "Staff leasing services" means an arrangement by which

employees of a license holder are assigned to work at a client

company and in which employment responsibilities are in fact

shared by the license holder and the client company, the

employee's assignment is intended to be of a long-term or

continuing nature, rather than temporary or seasonal in nature,

and a majority of the work force at a client company worksite or

a specialized group within that work force consists of assigned

employees of the license holder. The term includes professional

employer organization services. The term does not include:

(A) temporary help;

(B) an independent contractor;

(C) the provision of services that otherwise meet the definition

of "staff leasing services" by one person solely to other persons

who are related to the service provider by common ownership; or

(D) a temporary common worker employer as defined by Chapter 92.

(15) "Staff leasing services company" means a business entity

that offers staff leasing services. The term includes a

professional employer organization.

(16) "Temporary help " means an arrangement by which an

organization hires its own employees and assigns them to a client

to support or supplement the client's work force in a special

work situation, including:

(A) an employee absence;

(B) a temporary skill shortage;

(C) a seasonal workload; or

(D) a special assignment or project.

(17) "Wages" means:

(A) compensation for labor or services rendered by an assigned

employee, whether computed on a time, task, piece, or other

basis; and

(B) vacation pay, holiday pay, sick leave pay, parental leave

pay, severance pay, bonuses, commissions, stock option grants, or

deferred compensation owed to an assigned employee under a

written agreement.

(18) "Working capital" of an applicant means the applicant's

current assets minus the applicant's current liabilities as

determined by generally accepted accounting principles.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1379, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 771, Sec. 1, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 816, Sec. 14.001, 14.010(1),

eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 833, Sec. 1, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

188, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

188, Sec. 6, eff. September 1, 2009.

Sec. 91.002. RULES. (a) The commission shall adopt rules as

necessary to administer this chapter.

(b) Each person who offers staff leasing services is subject to

this chapter and the rules adopted by the commission.

(c) Notwithstanding any other provision of this chapter, nothing

in this chapter preempts the existing statutory or rulemaking

authority of any other state agency or entity to regulate staff

leasing services in a manner consistent with the statutory

authority of that state agency or entity.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1379, Sec. 2, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 771, Sec. 2, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 816, Sec. 14.002, eff. Sept.

1, 2003.

Sec. 91.003. INTERAGENCY COOPERATION. (a) Each state agency

that in performing duties under other law affects the regulation

of staff leasing services shall cooperate with the department and

other state agencies as necessary to implement and enforce this

chapter.

(b) In particular, the Texas Workforce Commission, the division

of workers' compensation of the Texas Department of Insurance,

the Department of Assistive and Rehabilitative Services, and the

attorney general's office shall assist in the implementation of

this chapter and shall provide information to the department on

request.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1379, Sec. 3, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 816, Sec. 26.016, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.001, eff. September 1, 2005.

Sec. 91.004. EFFECT OF OTHER LAW ON CLIENTS AND EMPLOYEES. (a)

This chapter does not exempt a client of a license holder, or any

assigned employee, from any other license requirements imposed

under local, state, or federal law.

(b) An employee who is licensed, registered, or certified under

law and who is assigned to a client company is considered to be

an employee of the client company for the purpose of that

license, registration, or certification.

(c) A license holder is not engaged in the unauthorized practice

of an occupation, trade, or profession that is licensed,

certified, or otherwise regulated by a governmental entity solely

by entering into a staff leasing agreement with a client company

and assigned employees.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1379, Sec. 4, eff.

Sept. 1, 1997.

Sec. 91.005. APPLICATION OF CERTAIN PROCUREMENT LAWS. With

respect to a bid, contract, purchase order, or agreement entered

into with the state or a political subdivision of the state, a

client company's status or certification as a small,

minority-owned, disadvantaged, or woman-owned business enterprise

or as a historically underutilized business is not affected

because the client company has entered into an agreement with a

license holder or uses the services of a license holder.

Added by Acts 1999, 76th Leg., ch. 771, Sec. 3, eff. Sept. 1,

1999.

Sec. 91.006. WORKERS' COMPENSATION COVERAGE. (a) A certificate

of insurance coverage showing that a license holder maintains a

policy of workers' compensation insurance constitutes proof of

workers' compensation insurance coverage for the license holder

and the client company with respect to all employees of the

license holder assigned to the client company. The state and a

political subdivision of the state shall accept a certificate of

insurance coverage described by this section as proof of workers'

compensation coverage under Chapter 406.

(b) For a client company that has employees who are not assigned

employees under a staff leasing services agreement, the state or

a political subdivision of the state may require the client

company to furnish separate proof of workers' compensation

insurance coverage for those employees.

Added by Acts 1999, 76th Leg., ch. 771, Sec. 3, eff. Sept. 1,

1999.

Sec. 91.007. APPLICATION OF LABOR RELATIONS LAWS. This chapter

does not relieve a client company of a right, obligation, or duty

under:

(1) Chapter 101;

(2) the federal National Labor Relations Act (29 U.S.C. Section

151 et seq.);

(3) the federal Railway Labor Act (45 U.S.C. Section 151 et

seq.); or

(4) any other law governing labor relations.

Added by Acts 1999, 76th Leg., ch. 771, Sec. 3, eff. Sept. 1,

1999.

Sec. 91.008. APPLICABILITY OF CONTINUING EDUCATION LAW. Section

51.405, Occupations Code, does not apply to this chapter.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 14.003, eff. Sept.

1, 2003.

SUBCHAPTER B. LICENSE REQUIREMENTS

Sec. 91.011. LICENSE REQUIRED. A person may not engage in or

offer staff leasing services in this state unless the person

holds a license issued under this chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995.

Sec. 91.012. GENERAL LICENSE REQUIREMENTS. To be qualified to

serve as a controlling person of a license holder under this

chapter, that person must be at least 18 years of age and have

educational, managerial, or business experience relevant to:

(1) operation of a business entity offering staff leasing

services; or

(2) service as a controlling person of a staff leasing services

company.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1379, Sec. 5, eff.

Sept. 1, 1997.

Sec. 91.013. BACKGROUND INVESTIGATIONS. (a) On receipt of an

original application for a license, the department shall conduct

a thorough background investigation of each individual applicant

and of each controlling person of each applicant to determine

whether that applicant or controlling person is qualified under

this chapter. The department may deny an application for the

issuance of a license if the department finds that an applicant

or a controlling person is not qualified under this chapter. The

investigation must include:

(1) the submission of fingerprints for processing through

appropriate local, state, and federal law enforcement agencies;

and

(2) examination by the department of police or other law

enforcement records maintained by local, state, or federal law

enforcement agencies.

(b) Department background investigations are governed by this

chapter, Section 411.122, Government Code, and Chapter 53,

Occupations Code. Conviction of a crime does not automatically

disqualify a controlling person, require the revocation of a

license, or require the denial of an application for a new or

renewed license. The department shall consider criminal

convictions as provided by Section 411.122, Government Code, and

Chapter 53, Occupations Code.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1379, Sec. 6, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1420, Sec. 14.815, eff.

Sept. 1, 2001.

Text of section effective until December 31, 2011

Sec. 91.014. NET WORTH REQUIREMENTS. (a) An applicant for an

original or renewal license must demonstrate a net worth as

follows:

(1) $50,000 if the applicant employs fewer than 250 assigned

employees;

(2) $75,000 if the applicant employs at least 250 but not more

than 750 assigned employees; and

(3) $100,000 if the applicant employs more than 750 assigned

employees.

(b) The applicant may demonstrate the applicant's net worth to

the department by providing the department with the applicant's

financial statement or a copy of the applicant's most recent

federal tax return. The applicant may also satisfy the net worth

requirement through guarantees, letters of credit, a bond in an

amount that demonstrates compliance with the requirements of

Subsection (a), or other security acceptable to the department. A

guaranty is not acceptable to satisfy this subsection unless the

applicant submits sufficient evidence to satisfy the department

that the guarantor has adequate resources to satisfy the

obligations of the guaranty.

(c) In computing net worth, an applicant shall include adequate

reserves for all taxes and insurance, including reserves for

claims incurred but not paid and for claims incurred but not

reported under plans of self-insurance for health benefits. The

computation of net worth by an applicant is to be made according

to Section 448, Internal Revenue Code (26 U.S.C. Section 448).

(d) A document submitted to establish net worth must show the

net worth on a date not earlier than nine months before the date

on which the application is submitted. A document submitted to

establish net worth must be prepared or certified by an

independent certified public accountant. Information submitted to

or maintained by the department is subject to Chapter 552,

Government Code, other than information related to:

(1) identification of client companies;

(2) net worth;

(3) financial statements; or

(4) federal tax returns.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1379, Sec. 7, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

188, Sec. 2, eff. December 31, 2011.

Text of section effective on December 31, 2011

Sec. 91.014. WORKING CAPITAL REQUIREMENTS. (a) An applicant

for an original or renewal license must demonstrate positive

working capital in the following amounts:

(1) $50,000 if the applicant employs fewer than 250 assigned

employees;

(2) $75,000 if the applicant employs at least 250 but not more

than 750 assigned employees; and

(3) $100,000 if the applicant employs more than 750 assigned

employees.

(b) The applicant shall demonstrate the applicant's working

capital to the department by providing the department with the

applicant's financial statement. The financial statement must be

prepared in accordance with generally accepted accounting

principles, be audited by an independent certified public

accountant, and be without qualification as to the going concern

status of the applicant. An applicant that has not had

sufficient operating history to have audited financial statements

based on at least 12 months of operations must meet the financial

capacity requirements required by Subsection (a) and provide the

department with financial statements that have been reviewed by a

certified public accountant.The applicant may satisfy any

deficiencies in the working capital requirement through

guarantees, letters of credit, a bond in an amount that

demonstrates compliance with the amounts required under

Subsection (a), or other security acceptable to the department.

A guaranty is not acceptable to satisfy this subsection unless

the applicant submits sufficient evidence to satisfy the

department that the guarantor has adequate resources to satisfy

the obligations of the guaranty.

(c) Information submitted to or maintained by the department is

subject to Chapter 552, Government Code, other than information

related to:

(1) identification of client companies;

(2) working capital;

(3) financial statements; or

(4) federal tax returns.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1379, Sec. 7, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

188, Sec. 2, eff. December 31, 2011.

Sec. 91.015. LICENSE APPLICATION. (a) To receive a staff

leasing services company original license, a person shall file

with the department a written application accompanied by the

application fee.

(b) The department shall require an applicant for a license to

provide information necessary to determine that the applicant

meets the licensing requirements of this chapter. The department

shall also require the applicant to provide information necessary

to determine whether individuals affiliated with the applicant

are qualified to serve as controlling persons.

(c) Before denying a license application, the department shall

provide written notice to an applicant specifying the reasons for

the denial. The department shall provide the applicant at least

30 days after the date of the notice to address the reasons for

the denial. For good cause and on a showing of a good faith

effort to remedy the reasons for the denial, the executive

director may grant an additional 30 days to remedy the reasons

for denial.

(d) Removal, demotion, or discharge of a controlling person in

response to notice from the department of the alleged

unsuitability of that controlling person is an affirmative

defense to any claim by that individual based on the removal,

demotion, or discharge.

(e) A controlling person who has been evaluated by the

department under this chapter is not required to be reevaluated

if that person changes the person's affiliation or employment

from one applicant or license holder to another applicant or

license holder.

(f) Following denial or revocation of a license, and prior to

issuing a new license or reinstating a license, the department

shall consider:

(1) the extent to which the applicant or license holder has

adequately corrected any problems; and

(2) whether the applicant or license holder has demonstrated

that the applicant or license holder had exercised due diligence

to avoid the reason or reasons for the denial or revocation.

The applicant or license holder shall bear the burden of proof

with respect to Subdivisions (1) and (2).

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1379, Sec. 8, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 771, Sec. 4, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 816, Sec. 26.017, eff. Sept.

1, 2003.

Sec. 91.016. LICENSE ISSUANCE; TERM. (a) The department shall

issue a license to an applicant who the department determines has

met the requirements of this chapter. The department shall notify

an applicant of any deficiency in the application not later than

the 30th day after the date on which the department receives the

application forms. The department shall issue the license not

later than the 90th day after the date on which the completed

application is filed with the department.

(b) A license issued or renewed by the department under this

chapter is valid for one year from the date of the issuance or

renewal. The department shall renew a license on receipt of a

complete renewal application form and payment of the license

renewal fee.

(c) Each applicant or license holder shall disclose to the

department the addition of a new controlling person not later

than the 45th day after the date on which the person assumes the

duties of a controlling person. That person may serve as a

controlling person while the department is conducting any

necessary investigation. If the department determines not to

approve the new controlling person, the department shall notify

the applicant or license holder and that controlling person at

least 20 days before taking action against the applicant or

license holder.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1379, Sec. 9, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 816, Sec. 14.004, eff.

Sept. 1, 2003.

Sec. 91.017. FEES. (a) Each applicant for an original or

renewal staff leasing services company license shall pay to the

department before the issuance of the license or license renewal

a fee set by the commission by rule.

(b) The commission is authorized to charge reasonable fees for

license applications and renewals, investigations, inspections,

and any other administrative or enforcement responsibilities

created under this chapter.

(c) Fees collected by the department under this chapter shall be

used to implement this chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1379, Sec. 10, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 816, Sec. 14.005, eff.

Sept. 1, 2003.

Sec. 91.018. LICENSE NOT ASSIGNABLE; CHANGE OF NAME OR LOCATION.

(a) A license holder may not conduct business under any name

other than that specified in the license. A license issued under

this chapter is not assignable. A license holder may not conduct

business under any fictitious or assumed name without prior

written authorization from the department. The department may not

authorize the use of a name that is so similar to that of a

public office or agency or to that of another license holder that

the public may be confused or misled by the name's use. A license

holder may not conduct business under more than one name unless

the license holder has obtained a separate license for each name.

(b) A license holder may change the license holder's licensed

name at any time by notifying the department and paying a fee for

each change of name. The commission by rule shall set the fee for

a name change. A license holder may change the license holder's

name on renewal of the license without the payment of the name

change fee.

(c) A license holder must notify the department in writing of:

(1) any change in the location of the license holder's primary

business office;

(2) the addition of more business offices; or

(3) a change in the location of business records maintained by

the license holder.

(d) A license holder may amend the name specified in its license

to add a trade name, trademark, service mark, or parent company

name. An amendment made under this subsection must comply with

the requirements imposed under Subsection (a). The department may

charge a fee for processing of such an amendment.

(e) A license holder offering staff leasing services in more

than one state may advertise in this state using the name of its

parent company or under a trade name, trademark, or service mark.

The trade name, trademark, service mark, or parent company name

must be listed on the license in addition to the licensed name

used by the license holder in this state.

(f) Each written proposal provided to a prospective client

company and each contract between a license holder and a client

company or assigned employee shall clearly identify the name of

the license holder. A proposal or contract may also identify the

trade name, trademark, service mark, or parent company name of

the license holder. A license holder may use written materials

including forms, benefit information, letterhead, and business

cards that bear only the trade name, trademark, service mark, or

parent company name of the license holder.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1379, Sec. 11, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 816, Sec. 14.006, eff.

Sept. 1, 2003.

Sec. 91.019. LIMITED LICENSE. (a) The commission by rule shall

provide for the issuance of a limited license to a person who

seeks to offer limited staff leasing services in this state.

(b) For purposes of this section, a staff leasing services

company is considered to be offering limited staff leasing

services if the staff leasing services company:

(1) employs fewer than 50 assigned employees in this state at

any one time;

(2) does not provide assigned employees to a client company

based or domiciled in this state; and

(3) does not maintain an office in this state or solicit client

companies located or domiciled in this state.

(c) A staff leasing services company that offers limited staff

leasing services shall complete the application forms and pay the

fees for a limited license as prescribed by the department. A

limited license is valid for one year from the date of issuance

and may be renewed annually on submission of a renewal

application and payment of the required fees.

(d) The department may use information obtained from regulatory

agencies in other states in evaluating an applicant for a limited

license.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1379, Sec. 12, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 771, Sec. 5, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 816, Sec. 14.007, eff. Sept.

1, 2003.

Sec. 91.020. GROUNDS FOR DISCIPLINARY ACTION. The department

may take disciplinary action against a license holder on any of

the following grounds:

(1) engaging in staff leasing services or offering to engage in

the provision of staff leasing services without a license;

(2) transferring or attempting to transfer a license issued

under this chapter;

(3) violating this chapter or any order or rule issued by the

executive director or commission under this chapter;

(4) failing after the 31st day after the date on which a felony

conviction of a controlling person is final to notify the

department in writing of the conviction;

(5) failing to cooperate with an investigation, examination, or

audit of the license holder's records conducted by the license

holder's insurance company or the insurance company's designee,

as allowed by the insurance contract or as authorized by law by

the Texas Department of Insurance;

(6) failing after the 31st day after the effective date of a

change in ownership, principal business address, or the address

of accounts and records to notify the department and the Texas

Department of Insurance of the change;

(7) failing to correct any tax filings or payment deficiencies

within a reasonable time as determined by the executive director;

(8) refusing, after reasonable notice, to meet reasonable health

and safety requirements within the license holder's control and

made known to the license holder by a federal or state agency;

(9) being delinquent in the payment of the license holder's

insurance premiums other than those subject to a legitimate

dispute;

(10) being delinquent in the payment of any employee benefit

plan premiums or contributions other than those subject to a

legitimate dispute;

(11) knowingly making a material misrepresentation to an

insurance company or to the department or other governmental

agency;

(12) failing to maintain the working capital required under

Section 91.014; or

(13) using staff leasing services to avert or avoid an existing

collective bargaining agreement.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1379, Sec. 13, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 816, Sec. 14.008, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

188, Sec. 3, eff. September 1, 2009.

Sec. 91.021. ELECTRONIC FILING AND COMPLIANCE. (a) The

commission may adopt rules to permit the acceptance of electronic

filings under this chapter, including the filing of applications,

documents, reports, and other documents required by this chapter.

The rules may provide for the acceptance of electronic filing

and other assurance by an assurance organization, qualified and

approved by the commission, that provides satisfactory assurance

and documentation of compliance acceptable to the department that

meets or exceeds the requirements of this chapter.

(b) A staff leasing services company may authorize an assurance

organization that is qualified and approved by the commission to

act on its behalf in complying with the licensing requirements of

this chapter, including the electronic filing of information and

the payment of application and licensing fees. Use of an

assurance organization is optional and is not mandatory for a

staff leasing services company.

(c) Nothing in this section may be construed to change or affect

the department's authority to issue licenses, revoke licenses,

conduct investigations, or enforce any provision of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

188, Sec. 4, eff. September 1, 2009.

SUBCHAPTER C. STAFF LEASING SERVICES AGREEMENT

Sec. 91.031. AGREEMENT; NOTICE. (a) A license holder shall

establish the terms of a staff leasing services agreement by a

written contract between the license holder and the client

company.

(b) The license holder shall give written notice of the

agreement as it affects assigned employees to each employee

assigned to a client company worksite.

(c) The written notice required by Subsection (b) must be given

to each assigned employee not later than the first payday after

the date on which that individual becomes an assigned employee.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1379, Sec. 15, eff.

Sept. 1, 1997.

Sec. 91.032. CONTRACT REQUIREMENTS. (a) A contract between a

license holder and a client company must provide that the license

holder:

(1) shares, as provided by Subsection (b), with the client

company the right of direction and control over employees

assigned to a client's worksites;

(2) assumes responsibility for the payment of wages to the

assigned employees without regard to payments by the client to

the license holder;

(3) assumes responsibility for the payment of payroll taxes and

collection of taxes from payroll on assigned employees;

(4) shares, as provided by Subsection (b), with the client

company the right to hire, fire, discipline, and reassign the

assigned employees; and

(5) shares, as provided by Subsection (b), with the client

company the right of direction and control over the adoption of

employment and safety policies and the management of workers'

compensation claims, claim filings, and related procedures.

(b) Notwithstanding any other provision of this chapter, a

client company retains responsibility for:

(1) the direction and control of assigned employees as necessary

to conduct the client company's business, discharge any

applicable fiduciary duty, or comply with any licensure,

regulatory, or statutory requirement;

(2) goods and services produced by the client company; and

(3) the acts, errors, and omissions of assigned employees

committed within the scope of the client company's business.

(c) Notwithstanding Subsection (a)(2), a client company is

solely obligated to pay any wages for which:

(1) obligation to pay is created by an agreement, contract,

plan, or policy between the client company and the assigned

employee; and

(2) the staff leasing services company has not contracted to

pay.

(d) Each staff leasing services company shall disclose the

requirements of Subsection (c) in writing to each assigned

employee.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 1999, 76th Leg., ch. 771, Sec. 7, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 833, Sec. 2, eff. Sept.

1, 2003.

SUBCHAPTER D. POWERS AND DUTIES OF LICENSE HOLDER

Sec. 91.041. EMPLOYEE BENEFIT PLANS; REQUIRED DISCLOSURE; OTHER

REPORTS. (a) A license holder may sponsor and maintain employee

benefit plans for the benefit of assigned employees. A client

company may include assigned employees in any benefit plan

sponsored by the client company.

(b) With respect to any insurance or benefit plan provided by a

license holder for the benefit of its assigned employees, a

license holder shall disclose the following information to the

department, each client company, and its assigned employees:

(1) the type of coverage;

(2) the identity of each insurer for each type of coverage;

(3) the amount of benefits provided for each type of coverage

and to whom or in whose behalf benefits are to be paid;

(4) the policy limits on each insurance policy; and

(5) whether the coverage is fully insured, partially insured, or

fully self-funded.

(c) The commission by rule may require a license holder to file

other reports that are reasonably necessary for the

implementation of this chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1379, Sec. 16, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 816, Sec. 14.009, eff.

Sept. 1, 2003.

Sec. 91.042. WORKERS' COMPENSATION INSURANCE. (a) A license

holder may elect to obtain workers' compensation insurance

coverage for the license holder's assigned employees through an

insurance company as defined under Section 401.011(28) or through

self-insurance as provided under Chapter 407.

(b) If a license holder maintains workers' compensation

insurance, the license holder shall pay workers' compensation

insurance premiums based on the experience rating of the client

company for the first two years the client company has a contract

with the license holder and as further provided by rule by the

Texas Department of Insurance.

(c) For workers' compensation insurance purposes, a license

holder and the license holder's client company shall be

coemployers. If a license holder elects to obtain workers'

compensation insurance, the client company and the license holder

are subject to Sections 406.034 and 408.001.

(d) If a license holder does not elect to obtain workers'

compensation insurance, both the license holder and the client

company are subject to Sections 406.004 and 406.033.

(e) After the expiration of the two-year period under Subsection

(b), if the client company obtains a new workers' compensation

insurance policy in the company's own name or adds the company's

former assigned workers to an existing policy, the premium for

the workers' compensation insurance policy of the company shall

be based on the lower of:

(1) the experience modifier of the company before entering into

the staff leasing arrangement; or

(2) the experience modifier of the license holder at the time

the staff leasing arrangement terminated.

(f) On request, the Texas Department of Insurance shall provide

the necessary computations to the prospective workers'

compensation insurer of the client company to comply with

Subsection (e).

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995.

Sec. 91.043. HEALTH BENEFIT PLANS. (a) A license holder may

not sponsor a plan of self-insurance for health benefits except

as permitted by the Employee Retirement Income Security Act of

1974 (29 U.S.C. Section 1001 et seq.).

(b) For purposes of this section, a "plan of self-insurance"

includes any arrangement except an arrangement under which an

insurance carrier authorized to do business in this state has

issued an insurance policy that covers all of the obligations of

the health benefits plan.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995.

Sec. 91.044. UNEMPLOYMENT TAXES; PAYROLL. (a) A license holder

is the employer of an assigned employee for purposes of Subtitle

A, Title 4, and, except for wages subject to Section 91.032(c),

for purposes of Chapter 61. In addition to any other reports

required to be filed by law, a license holder shall report

quarterly to the Texas Workforce Commission on a form prescribed

by the Texas Workforce Commission the name, address, telephone

number, federal income tax identification number, and

classification code as described in the "Standard Industrial

Classification Manual" published by the United States Office of

Management and Budget of each client company.

(b) For purposes of Subtitle A, Title 4, in the event of the

termination of a contract between a license holder and a client

company or the failure by a staff leasing entity to submit

reports or make tax payments as required by that subtitle, the

contracting client company shall be treated as a new employer

without a previous experience record unless that client company

is otherwise eligible for an experience rating.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1379, Sec. 17, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 833, Sec. 3, eff. Sept.

1, 2003.

Sec. 91.045. POSTING REQUIREMENTS. (a) Each license holder

shall post in a conspicuous place in the license holder's

principal place of business in this state the license issued

under this chapter.

(b) Each license holder shall display, in a place that is in

clear and unobstructed public view, a notice stating that the

business operated at the location is licensed and regulated by

the department and that any questions or complaints should be

directed to the department.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995.

Sec. 91.046. CONTRACTUAL DUTIES. Each license holder is

responsible for the license holder's contractual duties and

responsibilities to manage, maintain, collect, and make timely

payments for:

(1) insurance premiums;

(2) benefit and welfare plans;

(3) other employee withholding; and

(4) any other expressed responsibility within the scope of the

contract for fulfilling the duties imposed under this section and

Sections 91.032, 91.047, and 91.048.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995.

Sec. 91.047. COMPLIANCE WITH OTHER LAWS. Each license holder

shall comply with all appropriate state and federal laws relating

to reporting, sponsoring, filing, and maintaining benefit and

welfare plans.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995.

Sec. 91.048. REQUIRED INFORMATION. Each license holder shall:

(1) maintain adequate books and records regarding the license

holder's duties and responsibilities;

(2) maintain and make available at all times to the executive

director the following information, which shall be treated as

proprietary and confidential and is exempt from disclosure to

persons other than other governmental agencies having a

reasonable, legitimate purpose for obtaining the information:

(A) the correct name, address, and telephone number of each

client company;

(B) each client company contract; and

(C) a listing by classification code as described in the

"Standard Industrial Classification Manual" published by the

United States Office of Management and Budget, of each client

company;

(3) notify the department of any addition or deletion of a

controlling person as listed on the license application or

renewal form by providing the name of the person not later than

the 45th day after the date on which the person is added or

deleted as a controlling person; and

(4) provide a biographical history to the department in

connection with the addition of a new controlling person.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1379, Sec. 18, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 816, Sec. 26.018, eff.

Sept. 1, 2003.

Sec. 91.049. AGENT FOR SERVICE OF PROCESS. Each license holder

shall maintain a registered agent for the service of process in

this state.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995.

Sec. 91.050. TAX CREDITS AND OTHER INCENTIVES. (a) For the

purpose of determining tax credits, grants, and other economic

incentives provided by this state or other governmental entities

that are based on employment, assigned employees are considered

employees of the client and the client is solely entitled to the

benefit of any tax credit, economic incentive, or other benefit

arising from the employment of assigned employees of the client.

This subsection applies even if the staff leasing services

company is the reporting employer for federal income tax

purposes.

(b) If a grant or the amount of any incentive described by

Subsection (a) is based on the number of employees, each client

shall be treated as employing only those assigned employees

co-employed by the client. Assigned employees working for other

clients of the staff leasing services company may not be included

in the computation.

(c) Each staff leasing services company shall provide, on the

request of a client or an agency of this state, employment

information reasonably required by the state agency responsible

for the administration of any tax credit or economic incentive

described by Subsection (a) and necessary to support a request,

claim, application, or other action by a client seeking the tax

credit or economic incentive.

Added by Acts 2009, 81st Leg., R.S., Ch.

188, Sec. 5, eff. September 1, 2009.

SUBCHAPTER E. PROHIBITED ACTS; PENALTY

Sec. 91.061. PROHIBITED ACTS. A person may not:

(1) engage in or offer staff leasing services without holding a

license under this chapter as a staff leasing services company;

(2) use the name or title "staff leasing company," "employee

leasing company," "licensed staff leasing company," "staff

leasing services company," "professional employer organization,"

or "administrative employer" or otherwise represent that the

entity is licensed under this chapter unless the entity holds a

license issued under this chapter;

(3) represent as the person's own the license of another person

or represent that a person is licensed if the person does not

hold a license;

(4) give materially false or forged evidence to the department

in connection with obtaining or renewing a license or in

connection with disciplinary proceedings under this chapter; or

(5) use or attempt to use a license that has expired or been

revoked.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1379, Sec. 19, eff.

Sept. 1, 1997.

Sec. 91.062. ACTION BY ATTORNEY GENERAL. (a) The executive

director may notify the attorney general of a violation of this

chapter. The attorney general may apply to a district court in

Travis County for permission to file for quo warranto relief,

injunctive relief, or both.

(b) The attorney general may not be required to post a bond for

injunctive relief under this section.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.019,

eff. Sept. 1, 2003.

Sec. 91.063. CRIMINAL PENALTY. (a) A person who violates

Section 91.061 commits an offense.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995.



CHAPTER 92. TEMPORARY COMMON WORKER EMPLOYERS

LABOR CODE

TITLE 2. PROTECTION OF LABORERS

SUBTITLE E. REGULATION OF CERTAIN OCCUPATIONS

CHAPTER 92. TEMPORARY COMMON WORKER EMPLOYERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 92.001. PURPOSE. (a) The legislature finds that this

chapter is necessary to:

(1) provide for the health, safety, and welfare of workers

throughout this state; and

(2) establish uniform standards of conduct and practice for

certain employers in this state.

(b) This chapter shall be implemented in accordance with these

purposes.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995.

Sec. 92.002. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Commission of Licensing and

Regulation.

(2) Repealed by Acts 2003, 78th Leg., ch. 816, Sec. 16.004(1).

(3) "Common worker" means an individual who performs labor

involving physical tasks that do not require:

(A) a particular skill;

(B) training in a particular occupation, craft, or trade; or

(C) practical knowledge of the principles or processes of an

art, science, craft, or trade.

(4) "Department" means the Texas Department of Licensing and

Regulation.

(4-a) "Executive director" means the executive director of the

department.

(5) "Governmental subdivision" means a municipality, county,

special district, zone, authority, or other entity that is

chartered, created, or authorized by this state.

(6) "Labor hall" means a central location maintained by a

license holder where common workers assemble and are dispatched

to work for a user of common workers.

(7) "Temporary common worker employer" means a person who

provides common workers to a user of common workers. The term

includes a temporary common worker agent or temporary common

worker agency.

(8) "User of common workers" means a person who uses the

services of a common worker provided by a temporary common worker

employer.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 16.001,

16.004(1), eff. Sept. 1, 2003.

Sec. 92.003. AGENCY POWERS AND DUTIES. The department and

commission shall exercise the regulatory, administrative, and

licensing authority granted under this chapter as provided by

Chapter 51, Occupations Code.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 5, eff.

June 14, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 14.817, eff.

Sept. 1, 2001.

Sec. 92.004. APPLICABILITY OF OTHER LAW. Section 51.405,

Occupations Code, does not apply to this chapter.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 16.002, eff. Sept.

1, 2003.

SUBCHAPTER B. LICENSE REQUIREMENTS

Sec. 92.011. LICENSE REQUIRED. A person may not operate as a

temporary common worker employer in this state unless the person

holds a license issued under this chapter for each location at

which the person operates.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995.

Sec. 92.012. EXEMPTIONS FROM LICENSING REQUIREMENT. This

chapter does not apply to:

(1) a temporary skilled labor agency;

(2) a staff leasing services company;

(3) an employment counselor;

(4) a talent agency;

(5) a labor union hiring hall;

(6) a temporary common worker employer that does not operate a

labor hall;

(7) a labor bureau or employment office operated by a person for

the sole purpose of employing an individual for the person's own

use; or

(8) an employment service or labor training program provided by

a governmental entity.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995.

Sec. 92.013. EFFECT OF OTHER REGULATION. (a) Except as

provided by Subsection (b), a license issued under this chapter

supersedes a license required or issued by a municipality or

other governmental subdivision of this state, and a license

holder may not be required to hold a license issued by a

municipality or other governmental subdivision of this state to

operate as a temporary common worker employer in the municipality

or governmental subdivision.

(b) A municipality with a population greater than 750,000 may

establish municipal licensing requirements that impose stricter

standards than those imposed under Subchapter C.

(c) This chapter does not restrict the zoning authority of a

municipality.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995.

Sec. 92.014. LICENSE APPLICATION AND ISSUANCE. (a) The

department shall issue a temporary common worker employer license

to a person who meets the application requirements established by

the executive director and pays the application and registration

fees set by the commission.

(b) A license issued under this chapter is valid throughout this

state and is not assignable or transferable.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.020,

eff. Sept. 1, 2003.

Sec. 92.015. LICENSE RENEWAL. (a) A license issued under this

chapter is valid for one year from the date of issuance and may

be renewed on payment of the required renewal fee.

(b) Repealed by Acts 2003, 78th Leg., ch. 816, Sec. 16.004(2).

(c) Repealed by Acts 2003, 78th Leg., ch. 816, Sec. 16.004(2).

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 2003, 78th Leg., ch. 816, Sec.

16.004(2), eff. Sept. 1, 2003.

SUBCHAPTER C. POWERS AND DUTIES OF LICENSE HOLDER

Sec. 92.021. LICENSE HOLDER AS EMPLOYER. (a) Each license

holder is the employer of the common workers provided by that

license holder.

(b) A license holder may hire, reassign, control, direct, and

discharge the employees of the license holder.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995.

Sec. 92.022. REQUIRED RECORDS; CONFIDENTIALITY. (a) Each

license holder shall maintain and make available to a

representative of the department records that show for each

common worker provided by the license holder to a user of common

workers:

(1) the name and address of the worker;

(2) the hours worked;

(3) the places at which the work was performed;

(4) the wages paid to the worker; and

(5) any deductions made from those wages.

(b) The license holder shall maintain the records at least until

the second anniversary of the date on which the worker was last

employed by the license holder.

(c) Information received by the commission or department under

this section is privileged and confidential and is for the

exclusive use of the commission or department. The information

may not be disclosed to any other person except on the entry of a

court order requiring disclosure or on the written consent of a

person under investigation who is the subject of the records.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 16.003,

eff. Sept. 1, 2003.

Sec. 92.023. POSTING OF CERTAIN INFORMATION. (a) Each license

holder shall post the license for a place of business at which

the license holder operates as a temporary common worker employer

in a conspicuous place on the licensed premises for inspection.

(b) Each license holder shall also post in a conspicuous place

in the licensed premises a notice of any charge permitted under

this chapter that the license holder may assess against a common

worker for equipment, tools, transportation, or other

work-related services.

(c) For purposes of this section, "conspicuous place" means a

location that is in open view to the general public.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995.

Sec. 92.024. LABOR HALL REQUIREMENTS. A license holder that

operates a labor hall as part of a licensed premises shall

provide adequate facilities for a worker waiting for a job

assignment. The facilities must include:

(1) restroom facilities for both men and women;

(2) drinking water;

(3) sufficient seating; and

(4) access to vending refreshments and food.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995.

Sec. 92.025. CERTAIN CHARGES AND DEDUCTIONS PROHIBITED. (a) A

license holder may not charge a common worker for:

(1) safety equipment, clothing, or accessories required by the

nature of the work, either by law, custom, or the requirements of

the user of common workers;

(2) uniforms, special clothing, or other items required as a

condition of employment by the user of common workers;

(3) the cashing of a check or voucher; or

(4) the receipt by the worker of earned wages.

(b) A license holder may not deduct or withhold any amount from

the earned wages of a common worker except:

(1) a deduction required by federal or state law; or

(2) a reimbursement for a cash advance made to the worker during

the same pay period.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995.

SUBCHAPTER D. CRIMINAL PENALTY

Sec. 92.031. CRIMINAL PENALTY. (a) A person commits an offense

if the person knowingly or intentionally violates:

(1) this chapter;

(2) a rule adopted under this chapter; or

(3) an administrative order adopted under this chapter.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.20(a), eff. Sept.

1, 1995. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.021,

eff. Sept. 1, 2003.



CHAPTER 93. TEMPORARY EMPLOYMENT SERVICES

LABOR CODE

TITLE 2. PROTECTION OF LABORERS

SUBTITLE E. REGULATION OF CERTAIN OCCUPATIONS

CHAPTER 93. TEMPORARY EMPLOYMENT SERVICES

Sec. 93.001. DEFINITIONS. In this chapter:

(1) "Temporary employee" means an individual hired for a

temporary employment service.

(2) "Temporary employment service" means a person who employs

individuals for the purpose of assigning those individuals to the

clients of the service to support or supplement the client's

workforce in a special work situation, including:

(A) an employee absence;

(B) a temporary skill shortage;

(C) a seasonal workload; or

(D) a special assignment or project.

Added by Acts 1997, 75th Leg., ch. 574, Sec. 1, eff. Sept. 1,

1997.

Sec. 93.002. PROHIBITION. A temporary employment service may

not deny an application for, or placement in, a position of

employment to an individual for the sole reason that the

individual has not earned a high school diploma or graduate

equivalency diploma unless the position of employment or the

client requires that credential to perform the duties of the

position.

Added by Acts 1997, 75th Leg., ch. 574, Sec. 1, eff. Sept. 1,

1997.

Sec. 93.003. NO CAUSE OF ACTION. This chapter does not create a

private cause of action for any person or class of persons.

Added by Acts 1997, 75th Leg., ch. 574, Sec. 1, eff. Sept. 1,

1997.






TITLE 3. EMPLOYER-EMPLOYEE RELATIONS

CHAPTER 101. LABOR ORGANIZATIONS

LABOR CODE

TITLE 3. EMPLOYER-EMPLOYEE RELATIONS

CHAPTER 101. LABOR ORGANIZATIONS

SUBCHAPTER A. RIGHTS OF WORKING PERSONS

Sec. 101.001. RIGHT TO ORGANIZE. All persons engaged in any

kind of labor may associate and form trade unions and other

organizations to protect themselves in their personal labor in

their respective employment.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.002. RIGHT TO INFLUENCE ANOTHER REGARDING EMPLOYMENT.

(a) A person by peaceful and lawful means may induce or attempt

to induce another to:

(1) enter or refuse to enter a particular employment; or

(2) quit a particular employment in which the other person is

then engaged.

(b) A member of a trade union or other organization may not

enter the premises of another without the consent of the owner of

the premises.

(c) This section does not apply to an association formed, an act

taken, or an agreement made:

(1) to limit the production, transportation, use, or consumption

of labor's products; or

(2) that creates a trust or conspiracy in restraint of trade

under the laws of this state.

(d) Subsection (c) does not interfere with the terms of a

private contract between an employer and an employee with regard

to the time of service or other stipulations.

(e) Subsection (c) may not be construed as repealing or

affecting a statute on trusts, conspiracies against trade, pools,

or monopolies.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.003. RIGHT TO BARGAIN. A person's inherent right to

work and to bargain freely with the person's employer,

individually or collectively, for terms of the person's

employment may not be denied or infringed by law or by any

organization.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.004. CONTRACT FOR WITHHOLDING UNION DUES FROM

EMPLOYEE'S COMPENSATION VOID WITHOUT EMPLOYEE'S CONSENT. A

contract that permits or requires the retention of part of an

employee's compensation to pay dues or assessments on the

employee's part to a labor union is void unless the employee

delivers to the employer the employee's written consent to the

retention of those sums.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER B. RIGHT TO WORK

Sec. 101.051. DEFINITION. In this subchapter, "labor union"

means an incorporated or unincorporated association, group,

union, lodge, local, branch, or subordinate organization of a

union of working persons organized and existing to protect those

persons and to improve their working conditions, wages, or

employment relationships, but does not include an organization

not commonly regarded as a labor union.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.052. DENIAL OF EMPLOYMENT BASED ON LABOR UNION

MEMBERSHIP PROHIBITED. A person may not be denied employment

based on membership or nonmembership in a labor union.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.053. CONTRACT REQUIRING OR PROHIBITING LABOR UNION

MEMBERSHIP VOID. A contract is void if it requires that, to work

for an employer, employees or applicants for employment:

(1) must be or may not be members of a labor union; or

(2) must remain or may not remain members of a labor union.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER C. REGULATION OF LABOR UNIONS

Sec. 101.101. DEFINITIONS. In this subchapter:

(1) "Enforcement officer" means the attorney general, district

attorney, or county attorney.

(2) "Labor organizer" means a person who for a financial

consideration solicits membership in a labor union or members for

a labor union.

(3) "Labor union" means an incorporated or unincorporated

association, group, union, lodge, local, branch, or subordinate

organization of a union of working persons organized and existing

to protect those persons and to improve their working conditions,

wages, or employment relationships, but does not include an

organization not commonly regarded as a labor union.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.102. LEGISLATIVE FINDINGS; POLICY. (a) The

legislature finds that because the activities of labor unions

affect the economic conditions of the country and the state by

entering into almost all business and industrial enterprises,

labor unions affect the public interest and are charged with a

public use.

(b) Workers must be protected without regard to whether they are

unionized. The right to work is the right to live.

(c) The policy of this state, in the exercise of its sovereign

constitutional police power, is to regulate the activities and

affairs of labor unions and officers, agents, organizers, and

representatives of labor unions, as provided by this subchapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.103. LIBERAL CONSTRUCTION. (a) This subchapter shall

be liberally construed to:

(1) achieve the purposes provided by Section 101.102; and

(2) protect the rights of working persons to work and to

organize for their mutual benefit in connection with their work.

(b) This subchapter may not be construed to deny the free rights

of assembling, bargaining, and petitioning, orally or in writing,

regarding a matter affecting labor or employment.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.104. METHOD OF ELECTION OF OFFICERS, AGENTS,

ORGANIZERS, AND REPRESENTATIVES. (a) An officer, agent,

organizer, or representative of a labor union must be elected by

secret ballot and by majority vote of the members present and

participating, except as provided by Subsections (b) and (c) and

Section 101.108.

(b) A labor union may require more than a majority vote for the

election of an officer, agent, organizer, or representative.

(c) A labor union may take a vote of the entire membership for

an officer, agent, organizer, or representative by mailed

ballots.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.105. ANNUAL ELECTION OF OFFICERS, AGENTS, ORGANIZERS,

AND REPRESENTATIVES. An election for labor union officers,

agents, organizers, and representatives must be held at least

once each year, except as provided by Section 101.108.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.106. NOTICE OF ELECTION. Except as provided by Section

101.108, a labor union shall give members at least seven days'

notice of an election under Section 101.105. The notice must be

given in the manner most convenient to the union by:

(1) written or printed notice mailed to the member's last known

address;

(2) posting notice in a place public to the membership; or

(3) announcement at a regular stated meeting of the union.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.107. RESULTS OF ELECTION. The results of an election

held under Section 101.105 shall be determined and declared by

the president and the secretary at the time in the presence of

the members or delegates participating, except as provided by

Section 101.108.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.108. CERTAIN UNIONS EXCEPTED. Sections 101.104-101.107

do not apply to a union that:

(1) under its constitution, bylaws, or other organization rules,

held its elections for officers and representatives every three

years or every four years, for the four years ending August 10,

1943; and

(2) charged members an initiation fee of $10 or less, for the 10

years ending August 10, 1943.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.109. CERTAIN PERSONS PROHIBITED FROM HOLDING OFFICE.

(a) A person may not serve as a labor union officer or as a

labor organizer if the person:

(1) is an alien; or

(2) has been convicted of a felony.

(b) Subsection (a) does not apply to a person who has been

convicted of a felony and whose rights of citizenship have been

fully restored.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.110. LABOR ORGANIZERS; ORGANIZER'S CARD. (a) A labor

organizer operating in this state must apply in writing for an

organizer's card before soliciting members for the organizer's

organization.

(b) An application for an organizer's card must:

(1) be filed with the secretary of state by mail or in person;

(2) state the applicant's full name and labor union

affiliations, if any;

(3) describe the applicant's credentials;

(4) be accompanied by a copy of the applicant's credentials; and

(5) be signed by the applicant.

(c) On the filing of an application for an organizer's card, the

secretary of state shall issue the applicant a card containing:

(1) the applicant's name;

(2) the applicant's union affiliation;

(3) a space for the applicant's signature;

(4) the designation "labor organizer"; and

(5) the secretary of state's signature, dated and attested by

the state seal.

(d) A labor organizer shall:

(1) carry the card issued under Subsection (c) whenever the

organizer is soliciting members; and

(2) exhibit the card on request of a person being solicited for

membership.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.21(a), eff. Sept.

1, 1995.

Sec. 101.111. FEE FOR PRIVILEGE TO WORK PROHIBITED. (a) A

labor union, a labor organizer, or an officer, member, agent, or

representative of a labor union may not collect, receive, or

demand, directly or indirectly, a fee as a work permit or as a

condition for the privilege to work from a person who is not a

member of the union.

(b) Subsection (a) does not prevent the collection of an

initiation fee as provided by Section 101.113.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.112. EXCESSIVE FEES PROHIBITED. (a) A labor union or

an officer, agent, or member of a labor union may not charge or

receive initiation fees, dues, fines, or other assessments to

create a fund that exceeds the reasonable requirements of the

union in carrying out its lawful purposes or activities, if the

fees, dues, fines, or other assessments create an undue hardship

on an applicant for initiation to the union or on union members.

(b) Subsection (a) may not be construed to prevent dues or other

assessments:

(1) for a purpose that is beneficial to union members according

to established practice, including the maintenance or investment

of funds for those beneficial purposes;

(2) if the members who contribute share in or may reasonably

expect to share in the benefits, for:

(A) old age benefits;

(B) death and burial benefits;

(C) hospitalization, unemployment, health and accident,

retirement, or other forms of mutual insurance;

(D) legislative representation;

(E) a grievance committee;

(F) gifts, floral offerings, or other charitable purposes; or

(G) any other legitimate purpose; or

(3) for placement in a fund to be used by the union in paying

its members while they are on strike, if:

(A) initiation fees are not placed in the fund; and

(B) the fund remains under the members' control.

(c) This section shall be liberally construed to prevent

excessive initiation fees.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.113. ADVANCE FEES. (a) On payment in full by an

applicant for labor union membership of all initiation fees or

dues regularly assessed by the union, the union shall:

(1) elect the applicant to membership; or

(2) immediately return in full the money paid by the applicant.

(b) On election of an applicant to labor union membership,

advance fees paid by the applicant may be used by the union for

the purposes for which the fees were advanced.

(c) A labor union or an officer, agent, or member of a labor

union shall collect all fees in good faith. A labor union may not

elect a person to membership merely to obtain the person's

initiation fee.

(d) A labor union may not collect an initiation fee from a

member and then discharge or suspend the member, or cause the

member's employer to discharge the member, without reasonable and

just cause.

(e) A labor union that violates Subsection (d) is subject to the

civil penalty provided by Section 101.121.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.114. FEE RECEIPT REQUIRED. A labor organizer or an

officer, agent, or member of a labor union may not collect a fee,

dues, or other sum in connection with membership in a labor union

from a person without giving the person at that time a receipt

that:

(1) is signed by the labor organizer, officer, agent, or member;

and

(2) states that the sum of money received is to be:

(A) delivered to the labor union; and

(B) held intact until the person has been elected and has become

a bona fide voting member of the union.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.115. CONSTRUCTION OF FEE RESTRICTIONS. Sections

101.111, 101.113, and 101.114 may not be construed as preventing

any type of bargaining agreement or limiting the bargaining power

of a labor union.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.116. MEMBER IN ARMED FORCES. A union member who,

because of service with the United States armed forces, has been

unable to pay any dues or assessment levied by a union to which

the member belonged may not be required to make the back payments

as a condition to reinstatement in good standing as a member.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.117. REASONABLE TIME FOR DECISION ON MEMBERSHIP

REQUIRED. A labor union may not refuse to give a person desiring

membership in the union a reasonable time after obtaining the

promise of employment in which to decide whether to join the

union as a condition of employment.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.118. EXPULSION OF MEMBER. (a) A labor union may not

expel a union member without:

(1) good cause; and

(2) a fair and public hearing by and within the organization,

after due notice and an opportunity to be heard on the specific

charges alleged.

(b) On the petition of a member expelled from a labor

organization, a court of competent jurisdiction shall order the

reinstatement of the member if the member was expelled without

good cause.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.119. RECORDS. (a) Each labor union in this state

shall keep accurate books of accounts that:

(1) itemize each receipt from any source;

(2) itemize each expenditure for any purpose; and

(3) state the source of each receipt and the purpose of each

expenditure.

(b) A member of a labor union is entitled to inspect the books,

records, and accounts of the union at any reasonable time.

(c) The attorney general, or, subject to the attorney general's

approval, a district attorney or county attorney, is entitled to

inspect on demand the books, records, and accounts of a labor

union at any reasonable time.

(d) The books, records, and accounts of a labor union are open

to grand juries and judicial and quasi-judicial inquiries in

legal proceedings.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.120. REPORTS. A labor union required to file reports

with the United States Secretary of Labor under Section 201,

Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C.

Section 431) or a successor statute shall file a copy of each

report with the secretary of state not later than the 30th day

after the date the report was filed with the secretary of labor.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.121. CIVIL PENALTY. A labor union that violates a

provision of this subchapter is liable for a civil penalty not to

exceed $1,000 for each violation. The civil penalty may be

recovered in the name of the state, acting through an enforcement

officer, in a court of competent jurisdiction.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.122. ENFORCEMENT BY CIVIL PROCESS. (a) A district

court has jurisdiction, on the application of the state acting

through an enforcement officer, to issue a restraining order, a

temporary or permanent injunction, or any other writ or process

appropriate to enforce this subchapter.

(b) A proceeding under Subsection (a) shall be instituted,

prosecuted, and tried in the same manner as another civil case of

a similar nature in the district court.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.123. OFFENSE; PENALTY. (a) A labor union officer or a

labor organizer commits an offense if the person violates a

provision of this subchapter.

(b) An offense under this section is a misdemeanor punishable

by:

(1) a fine of not more than $500;

(2) confinement in the county jail for not more than 60 days; or

(3) both the fine and confinement.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.124. ENFORCEMENT OFFICERS. The attorney general, and

each district attorney and county attorney, within the attorney's

respective jurisdiction, shall:

(1) prosecute all criminal proceedings under this subchapter;

and

(2) institute and maintain all civil proceedings under this

subchapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER D. PICKETING

Sec. 101.151. DEFINITION. In this subchapter, "picketing"

includes the stationing of a person for an organization to:

(1) induce anyone not to enter the premises being picketed;

(2) observe the premises being picketed to ascertain who enters

or patronizes the premises; or

(3) follow employees or patrons of the premises being picketed

to or from those premises to observe them or to attempt to

dissuade them from entering or patronizing the premises.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.152. MASS PICKETING PROHIBITED. (a) A person may not

engage in any form of picketing activity in which a picket

constitutes any character of obstacle to the free ingress to and

egress from an entrance to any premises, either by obstructing

the free ingress and egress with the person's body or by placing

a vehicle or other physical obstruction.

(b) In this section, "picket" includes a person:

(1) stationed by or acting for an organization to:

(A) induce anyone not to enter the premises being picketed; or

(B) observe the premises being picketed to ascertain who enters

or patronizes the premises; or

(2) who follows employees or patrons of the premises being

picketed to or from those premises to observe them or to attempt

to dissuade them from entering or patronizing the premises.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.153. USE OF INSULTING, THREATENING, OR OBSCENE LANGUAGE

PROHIBITED. A person may not, by use of insulting, threatening,

or obscene language, interfere with or intimidate or seek to

interfere with or intimidate another:

(1) in the exercise of the other person's lawful right to work

or to enter on the performance of a lawful vocation; or

(2) from freely entering or leaving any premises.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.154. PICKETING INTENDED TO SECURE BREACH OF LABOR

AGREEMENT PROHIBITED. A person may not engage in picketing the

purpose of which, directly or indirectly, is to secure the

disregard or breach of a valid existing labor agreement arrived

at between an employer and the representatives:

(1) designated by the employees for the purpose of collective

bargaining; or

(2) certified as the bargaining unit under the National Labor

Relations Act (29 U.S.C. Section 151 et seq.).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.155. DECLARATION OR PUBLICATION OF CONTINUATION OF

ENJOINED PICKETING PROHIBITED. A person may not declare or

publicize the continued existence of actual or constructive

picketing at a point or directed against a premises after a court

of competent jurisdiction has enjoined the continuation of that

picketing at that point or premises.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.156. OFFENSE; PENALTY. (a) A person commits an

offense if the person violates Section 101.152, 101.153, 101.154,

or 101.155. Each separate act of violation constitutes a separate

offense.

(b) An offense under this section is a misdemeanor punishable

by:

(1) a fine of not less than $25 nor more than $500;

(2) confinement in jail for not more than 90 days; or

(3) both the fine and confinement.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER E. SECONDARY PICKETING

Sec. 101.201. SECONDARY PICKETING PROHIBITED. (a) A person may

not establish, call, participate in, or aid picketing at or near

the premises of an employer with whom a labor dispute does not

exist.

(b) In this section:

(1) "Employee" includes any person working for another for hire

in this state, but does not include an independent contractor.

(2) "Employer" means any person who engages the services of an

employee.

(3) "Labor dispute" means a controversy concerning wages, hours,

or conditions of employment between an employer and employees. A

controversy is not a labor dispute if the employees do not have a

real and substantial economic interest in the work performed for

the employer.

(4) "Picket" includes a person:

(A) stationed by or acting in behalf of an organization to:

(i) induce anyone not to enter the premises being picketed;

(ii) apprise the public by signs or other means of the existence

of a labor dispute at or near the premises being picketed; or

(iii) observe the premises being picketed to ascertain who

enters or patronizes the premises; or

(B) who follows employees or patrons of the premises being

picketed to or from those premises to observe them or to attempt

to dissuade them from entering or patronizing the premises.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.202. OFFENSE; PENALTY. (a) A person commits an

offense if the person violates any provision of this subchapter.

(b) An offense under this section is a misdemeanor punishable

by:

(1) a fine of not more than $500;

(2) confinement in the county jail for not more than six months;

or

(3) both the fine and confinement.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.203. CIVIL LIABILITY. (a) A person who violates any

provision of this subchapter is liable to a person damaged by the

violation for the damages resulting from the violation.

(b) A person damaged by a violation of this subchapter may

maintain an action to redress the damage and may obtain

injunctive relief.

(c) An association or labor union that represents or purports to

represent a person who violates any provision of this subchapter

is jointly and severally liable with the person for the damages

resulting from the violation.

(d) In this section, "labor union" means any incorporated or

unincorporated association, group, union, national or local,

branch, or subordinate organization of a union of working persons

organized and existing in part to protect those persons and to

improve their working conditions, wages, or employment

relationships and includes the local, state, national, and

international affiliates of those organizations.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.204. ENFORCEMENT. The state, acting through the

attorney general or a district attorney or county attorney, may

institute a suit in district court to enjoin a person from

violating this subchapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.205. VENUE. Venue for a suit or cause of action

arising under this subchapter is in:

(1) the county in which the violation is alleged to have

occurred;

(2) the county in which the defendant resides; or

(3) if there are two or more defendants, a county in which any

defendant resides.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER F. LIABILITY OF LABOR ORGANIZATION FOR DAMAGES

Sec. 101.251. DEFINITIONS. In this subchapter:

(1) "Labor organization" means any organization in which

employees participate and that exists in whole or in part to deal

with one or more employers concerning grievances, labor disputes,

wages, hours of employment, or working conditions.

(2) "Picketing" includes the stationing of a person for an

organization to:

(A) induce anyone not to enter the premises being picketed;

(B) apprise the public by signs or other means of the existence

of a dispute;

(C) observe the premises being picketed to ascertain who enters

or patronizes the premises; or

(D) follow employees or patrons of the premises being picketed

to or from those premises to observe them or to attempt to

dissuade them from entering or patronizing the premises.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 101.252. LIABILITY OF LABOR ORGANIZATION. A labor

organization whose members picket or strike against a person is

liable for damages for a loss resulting to the person because of

the picketing or strike if a court of competent jurisdiction

holds that the picketing or strike is a breach of contract.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER G. INTERFERENCE WITH RIGHT TO WORK

Sec. 101.301. INTERFERENCE WITH RIGHT TO WORK; LIABILITY. (a)

The right of a person to work may not be denied or abridged

because of membership or nonmembership in a labor union or other

labor organization.

(b) In the exercise of the right to work, each person shall be

free from threats, force, intimidation, or coercion.

(c) A person who violates this subchapter is liable to a person

who suffers from that violation for all resulting damages.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.22, eff. Sept. 1,

1995.

Sec. 101.302. INJUNCTIVE RELIEF. (a) The attorney general or a

district or county attorney may bring an action in district court

to enjoin a violation of this subchapter.

(b) The district courts shall grant injunctive relief when a

violation of this subchapter is made apparent.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.22, eff. Sept. 1,

1995.

Sec. 101.303. ASSIGNMENT OF DISTRICT JUDGE. Not later than the

second day after the receipt of notice of institution of a cause

of action under this subchapter, a party to the cause of action

may apply to the presiding judge of the administrative judicial

region within which the action is brought. The presiding judge

shall immediately assign a district judge from within the

administrative judicial region who shall hear all proceedings in

the cause of action.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.22, eff. Sept. 1,

1995.



CHAPTER 102. LABOR ARBITRATION

LABOR CODE

TITLE 3. EMPLOYER-EMPLOYEE RELATIONS

CHAPTER 102. LABOR ARBITRATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 102.001. DEFINITION. In this chapter, "board" means an

arbitration board appointed under this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 102.002. DISPUTE RESOLUTION THROUGH ARBITRATION. (a) An

employer and employees may submit a dispute or grievance

resulting from the employer's and employees' work relationship to

a board for a hearing and determination.

(b) An arbitration may not be conducted under this chapter

without the consent of all parties involved in the dispute or

grievance.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER B. SELECTION OF BOARD AND OFFICERS

Sec. 102.011. NUMBER OF BOARD MEMBERS. A board established

under this chapter must be composed of five members.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1. 1993.

Sec. 102.012. EMPLOYER REPRESENTATION ON BOARD. The employer

may designate two arbitrators to serve on the board.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 102.013. EMPLOYEE REPRESENTATION ON BOARD. (a) In a

dispute or grievance in which the affected employees are members

in good standing of a labor organization:

(1) if the organization is represented by a delegate in a

central body, the central body may designate two arbitrators to

serve on the board; and

(2) if the organization is not represented by a delegate in a

central body, the organization may designate two arbitrators to

serve on the board.

(b) In a dispute or grievance in which all of the affected

employees are not represented by a labor organization, the labor

organization in concurrent action with a majority of those

employees not represented by a labor organization may designate

two arbitrators to serve on the board.

(c) In a dispute or grievance that concerns two or more classes

or grades of employees who belong to different labor

organizations, the labor organizations in concurrent action may

designate two arbitrators to serve on the board.

(d) If the employees concerned in the dispute or grievance are

not members of a labor organization, those employees shall call a

meeting to elect by majority vote two arbitrators to serve on the

board.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 102.014. CHAIRMAN. (a) The four arbitrators selected

under Sections 102.012 and 102.013 shall designate a fifth

arbitrator who serves as the chairman of the board.

(b) If an agreement as to a fifth arbitrator cannot be reached

under Subsection (a), on notice of any arbitrator a district

judge of the district that has jurisdiction over the dispute or

grievance shall appoint the fifth arbitrator, who serves as the

chairman of the board.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 102.015. BOARD SECRETARY. The board shall select one

member to act as secretary for the board.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 102.016. ARBITRATOR'S CONSENT TO ACT. (a) An arbitrator

selected under this chapter must:

(1) sign a form consenting to serve as an arbitrator; and

(2) take and sign an oath administered by an officer authorized

to administer oaths to faithfully and impartially discharge the

duties of an arbitrator.

(b) A written copy of the consent form and oath shall be filed

with the district clerk for the county in which the arbitration

is conducted.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER C. POWERS AND DUTIES OF BOARD AND OFFICERS

Sec. 102.021. POWERS AND DUTIES OF BOARD. (a) A board may

adopt and enforce rules to be followed at board hearings.

(b) The board may set a schedule of sessions and adjournments.

(c) The board shall hear and examine witnesses who are brought

before the board and consider other proof given that is relevant

to the matter in dispute.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 102.022. CHAIRMAN'S DUTIES. (a) The chairman of the board

may:

(1) administer oaths; and

(2) issue subpoenas for the production of books and papers and

the attendance of witnesses.

(b) The chairman of the board may exercise the powers granted

under this section to the same extent as a judge of a court of

record in this state.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 102.023. ISSUANCE OF SUBPOENAS. (a) The board's secretary

shall sign each subpoena issued under this chapter.

(b) The board may authorize a person of full age to serve a

subpoena issued under this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER D. PARTY CONDUCT

Sec. 102.031. EMPLOYEE TERMINATION RESTRICTED. During the

period that the arbitration is pending, an employer or receiver

or an agent of the employer may not discharge an employee who is

a party to the arbitration except for:

(1) the employee's inefficiency, violation of law, or neglect of

duty; or

(2) the employer's need for a work force reduction.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 102.032. PROHIBITIONS AGAINST STRIKES OR BOYCOTTS. (a)

During the period that arbitration is pending, a labor

organization that represents employees who are parties to the

arbitration may not order or aid employees in a strike or boycott

against the employer or receiver.

(b) Employees who are parties to the arbitration may not engage

in or aid a strike or boycott of the employer or receiver.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER E. FILINGS WITH BOARD; HEARINGS

Sec. 102.041. WRITTEN SUBMISSION OF DISPUTE OR GRIEVANCE. (a)

The question to be decided by the board must be submitted to the

board in writing, signed by:

(1) the employer or receiver; and

(2) the labor organization representing the employees or the

employee or any employee or employees to be affected by the

arbitration who do not belong to a labor organization.

(b) The submission must stipulate that:

(1) pending the arbitration, the status existing before the

dispute, grievance, or strike may not be changed;

(2) the arbitration award shall be filed with the district clerk

for the county in which the arbitration is conducted;

(3) the arbitration award is final and may not be set aside

except for an error in law that is apparent on the record;

(4) the parties will faithfully execute the arbitration award;

(5) the arbitration award may be enforced in a court of equity;

(6) an employee dissatisfied with the arbitration award may not

end employment because of that dissatisfaction without giving the

employer 30 days' written notice of the intention to end

employment;

(7) the award continues in effect until the first anniversary of

the initial date of its implementation; and

(8) a new arbitration of the same subject matter between the

same parties may not be entered into during the one year period

provided for in Subdivision (7).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 102.042. HEARING; NOTICE. (a) The board shall conduct a

hearing not later than the 10th day after the agreement to

arbitrate is filed.

(b) Each party to the dispute is entitled to receive notice of

the time and place of the hearing.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER F. COURT FILINGS AND ORDERS

Sec. 102.051. ARBITRATION PETITION. A board may submit a

written petition signed by a majority of the board to a district

judge in the county in which the dispute or grievance arose. The

petition must:

(1) show that the board was selected according to the procedures

set forth in this chapter;

(2) state the nature of the dispute or grievance that is the

subject matter of the arbitration; and

(3) request the judge to issue an order establishing and

approving the board.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 102.052. COURT ORDER REQUIRED. On receipt of a petition

filed under Section 102.051, the judge shall issue an order

establishing an arbitration board. The order shall refer the

matter in dispute to the board for a hearing and determination of

the matter in dispute.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 102.053. FILING OF PETITION AND ORDER. The petition and

the subsequent order or a copy of the petition and order shall be

filed with the district clerk in the county in which the

arbitration is conducted.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER G. EXPENSES AND FEES

Sec. 102.061. SURETY BOND. Before a board considers a dispute

or grievance, each party shall file a bond in an amount set by

the board and conditioned on the payment of all expenses

connected with the arbitration procedure. The bond must have two

or more good and sufficient sureties.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 102.062. BOARD MEMBER EXPENSES. A member of the board is

entitled to receive:

(1) three dollars a day for each day of actual service on the

board not to exceed $30; and

(2) five cents a mile for each mile traveled to and from the

place where the board is in session.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 102.063. REIMBURSEMENT OF WITNESS. A witness called by the

board is entitled to receive:

(1) 50 cents a day for each day's attendance; and

(2) five cents a mile for each mile traveled by the shortest

route to and from a board hearing where the witness' attendance

is required.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 102.064. FEES. (a) The board may charge fees and mileage

paid under Sections 102.062 and 102.063 against either or both

parties.

(b) Fees and mileage charged against a party under this section

shall be included in the award.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER H. AWARD AND APPEALS

Sec. 102.071. TERMINATION OF BOARD'S POWER. Except as provided

by Section 102.072, a board's power ends on the determination of

the grievance or dispute by the board.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 102.072. ADDITIONAL DISPUTE OR GRIEVANCE. (a) If, at the

time a board renders its determination, a similar grievance or

dispute exists between the same class of persons for which a

board may be created, those persons may submit the dispute or

grievance to the board.

(b) The board has the same power to act and determine a dispute

or grievance submitted under this section as the board would have

if it had been created to determine that dispute or grievance.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 102.073. COPIES OF AWARD; ISSUANCE. (a) The board shall

issue three copies of the arbitration award.

(b) The board shall:

(1) file one copy of the award with the district clerk;

(2) issue one copy of the award to the employer or receiver; and

(3) issue one copy of the award to the employees or the

employees' representative.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 102.074. JUDGMENT ON AWARD; EFFECTIVE DATE; EXCEPTION. (a)

Judgment shall be entered on an award made under this chapter

and the award takes effect, unless a timely exception is filed,

on the 11th day after the date it is filed with the district

clerk under Section 102.073.

(b) A party may file an exception to an award for a matter of

law apparent on the record. The exception must be filed with the

court not later than the 10th day after the date on which the

award is filed with the district clerk under Section 102.073.

(c) If an exception is filed, judgment shall be entered on the

award and the award takes effect on the 11th day after the date

of the decision of the district court on the exception or on

appeal from the district court's decision under Section 102.075.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 102.075. APPEALS. (a) Either party to an arbitration case

decided by a district court may file an appeal of the district

court's decision not later than the 10th day after the date on

which the judgment is entered.

(b) The decision of the court of appeals under this section is

final. The clerk of the court of appeals shall certify the

decision and the district court shall enter the judgment.

(c) If the court of appeals sustains the exception, it shall set

aside the award, but the parties may agree on a judgment to be

entered disposing of the dispute. A judgment on an agreement

entered into under this subsection has the same force and effect

of law as a judgment entered on an award by a board of

arbitration.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.



CHAPTER 103. DISCLOSURE BY EMPLOYER OF INFORMATION REGARDING CERTAIN EMPLOYEES OR FORMER EMPLOYEES

LABOR CODE

TITLE 3. EMPLOYER-EMPLOYEE RELATIONS

CHAPTER 103. DISCLOSURE BY EMPLOYER OF INFORMATION REGARDING

CERTAIN EMPLOYEES OR FORMER EMPLOYEES

Sec. 103.001. PURPOSE; LEGISLATIVE FINDING. The legislature

finds that the disclosure by an employer of truthful information

regarding a current or former employee protects employment

relationships and benefits the public welfare. It is the intent

of the legislature that an employer who makes a disclosure based

on information obtained by the employer that any employer would

reasonably believe to be true should be immune from civil

liability for that disclosure.

Added by Acts 1999, 76th Leg., ch. 240, Sec. 1, eff. Sept. 1,

1999.

Sec. 103.002. DEFINITIONS. In this chapter:

(1) "Employee" means a person who performs services for an

employer, whether or not for compensation.

(2) "Employer" means a person who has one or more employees or

other individuals who perform services under a contract of hire

or service, whether expressed or implied, or oral or written.

(3) "Job performance" means the manner in which an employee

performs a position of employment and includes an analysis of the

employee's attendance at work, attitudes, effort, knowledge,

behaviors, and skills.

(4) "Prospective employee" means any person who has made an

application, either oral or written, or has sent a resume or

other correspondence indicating an interest in employment.

(5) "Prospective employer" means an employer to whom a

prospective employee has made an application, either oral or

written, or sent a resume or other correspondence expressing an

interest in employment.

Added by Acts 1999, 76th Leg., ch. 240, Sec. 1, eff. Sept. 1,

1999.

Sec. 103.003. AUTHORIZED DISCLOSURE; APPLICATION TO CERTAIN

EMPLOYEES. (a) An employer may disclose information about a

current or former employee's job performance to a prospective

employer of the current or former employee on the request of the

prospective employer or the employee.

(b) An employer may not disclose information about a licensed

nurse or licensed vocational nurse that relates to conduct that

is protected under Section 301.352 or 303.005, Occupations Code.

The employer must provide an affected nurse an opportunity to

submit a statement of reasonable length to the employer to

establish the application of Section 301.352 or 303.005,

Occupations Code.

Added by Acts 1999, 76th Leg., ch. 240, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.818,

eff. Sept. 1, 2001.

Sec. 103.004. IMMUNITY FROM CIVIL LIABILITY; EMPLOYER

REPRESENTATIVES. (a) An employer who discloses information

about a current or former employee under Section 103.003 is

immune from civil liability for that disclosure or any damages

proximately caused by that disclosure unless it is proven by

clear and convincing evidence that the information disclosed was

known by that employer to be false at the time the disclosure was

made or that the disclosure was made with malice or in reckless

disregard for the truth or falsity of the information disclosed.

For purposes of this subsection, "known" means actual knowledge

based on information relating to the employee, including any

information maintained in a file by the employer on that

employee.

(b) This chapter applies to a managerial employee or other

representative of the employer who is authorized to provide and

who provides information in accordance with this chapter in the

same manner that it applies to an employer.

Added by Acts 1999, 76th Leg., ch. 240, Sec. 1, eff. Sept. 1,

1999.

Sec. 103.005. EMPLOYMENT REFERENCE. This chapter does not

require an employer to provide an employment reference to or

about a current or former employee.

Added by Acts 1999, 76th Leg., ch. 240, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 104. INFORMATION REGARDING EARNED INCOME TAX CREDIT

LABOR CODE

TITLE 3. EMPLOYER-EMPLOYEE RELATIONS

CHAPTER 104. INFORMATION REGARDING EARNED INCOME TAX CREDIT

Sec. 104.001. DEFINITIONS. In this chapter:

(1) "Employee" means an individual who is employed by an

employer for compensation.

(2) "Employer" means a person who employs one or more employees.

Added by Acts 2009, 81st Leg., R.S., Ch.

1300, Sec. 1, eff. September 1, 2009.

Sec. 104.002. REQUIRED INFORMATION. (a) Not later than March 1

of each year, each employer shall provide to the employer's

employees information regarding general eligibility requirements

for the federal earned income tax credit.

(b) An employer may not satisfy the requirements of Subsection

(a) solely by posting information in the place of employment.

The employer shall provide the required information to the

employee:

(1) in person;

(2) electronically at the employee's last known e-mail address;

(3) through a flyer included, in writing or electronically, as a

payroll stuffer; or

(4) by mailing the information to the employee at the employee's

last known address by United States first class mail.

Added by Acts 2009, 81st Leg., R.S., Ch.

1300, Sec. 1, eff. September 1, 2009.

Sec. 104.003. PROVISION OF ADDITIONAL INFORMATION TO

EMPLOYEES.In addition to the information required by Section

104.002, an employer may provide to the employer's employees:

(1) Internal Revenue Service publications relating to the

federal earned income tax credit or information prepared by the

comptroller under Section 403.025, Government Code, relating to

that credit; or

(2) federal income tax forms necessary to claim the federal

earned income tax credit.

Added by Acts 2009, 81st Leg., R.S., Ch.

1300, Sec. 1, eff. September 1, 2009.

Sec. 104.004. COMMISSION DUTIES; RULES. (a) The commission

periodically shall notify employers regarding the requirement

adopted under Section 104.002. The commission shall provide the

notice as part of any other periodic notice sent to employers and

shall also post the notice on the commission's Internet website.

(b) If the commission adopts rules under Section 301.067

regarding employer requirements under this chapter, each employer

shall provide the information required by Section 104.002 in the

manner prescribed by those rules.

Added by Acts 2009, 81st Leg., R.S., Ch.

1300, Sec. 1, eff. September 1, 2009.






TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

CHAPTER 201. UNEMPLOYMENT COMPENSATION ACT--GENERAL PROVISIONS

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE A. TEXAS UNEMPLOYMENT COMPENSATION ACT

CHAPTER 201. UNEMPLOYMENT COMPENSATION ACT--GENERAL PROVISIONS

SUBCHAPTER A. SHORT TITLE; APPLICATION OF SUNSET ACT

Sec. 201.001. SHORT TITLE. This subtitle may be cited as the

Texas Unemployment Compensation Act.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER B. GENERAL DEFINITIONS

Sec. 201.011. GENERAL DEFINITIONS. In this subtitle:

(1) "Base period" means:

(A) the four consecutive completed calendar quarters, prescribed

by the commission, in the five consecutive completed calendar

quarters preceding the first day of an individual's benefit year;

or

(B) for an individual precluded because of a medically

verifiable injury or illness from working during a major part of

a calendar quarter of the period that would otherwise be the

individual's base period under Paragraph (A), the first four

calendar quarters of the five consecutive calendar quarters

preceding the calendar quarter in which the illness began or the

injury occurred if the individual files an initial claim for

benefits not later than 24 months after the date on which the

individual's injury or illness began or occurred.

(2) "Benefit" means the money payable under this subtitle to an

individual because of the individual's unemployment.

(3) "Benefit amount" means benefits an individual is entitled to

receive for one benefit period of total unemployment.

(4) "Benefit period" means the seven consecutive calendar days

ending at midnight on Saturday and is the period for which

entitlement to benefits is determined.

(5) "Benefit year" means the 52 consecutive calendar weeks

beginning with the week for which an individual files a valid

initial claim for benefits.

(6) "Calendar quarter" means a period of three consecutive

calendar months ending on:

(A) March 31, June 30, September 30, or December 31; or

(B) the dates prescribed by rule of the commission.

(7) "Chargeback" means the benefits charged to an employer's

account under Section 204.021.

(8) "Commission" means the Texas Workforce Commission.

(9) "Compensation fund" means the unemployment compensation

fund.

(10) "Contribution" means a tax payment under this subtitle to

the compensation fund.

(11) "Employing unit" means a person who, after January 1, 1936,

has employed an individual to perform services for the person in

this state.

(12) "Employment office" means a free public employment office

operated by this state or maintained as a part of a

state-controlled system of public employment offices. The term

includes a branch office.

(13) "Initial claim" means a notice filed under Section

208.001(a) to establish a benefit year by an individual who does

not have a benefit year in effect at the time the notice was

filed.

(14) "Institution of higher education" means:

(A) a college or university in this state; or

(B) a public or other nonprofit educational institution that:

(i) admits as regular students only individuals with a

certificate of graduation or equivalent credentials;

(ii) is legally authorized to provide an educational program

beyond high school; and

(iii) provides an educational program:

(a) for which the institution awards a bachelor's or higher

degree;

(b) that is acceptable for full credit toward a bachelor's or

higher degree; or

(c) that trains a student for the gainful practice of a

recognized occupation.

(15) "Mail" means the United States Postal Service or any other

method approved by the commission to provide actual notice,

including an electronic transfer system.

(16) "Reimbursement" means a payment made in accordance with

Chapter 205.

(17) "Reimbursing employer" means an employer making payments in

accordance with Chapter 205.

(18) "State" means a state of the United States, Puerto Rico,

the District of Columbia, or the Virgin Islands.

(19) "Taxed employer" means an employer who pays a contribution

under this subtitle.

(20) "Temporary employee" means an individual employed by a

temporary help firm for the purpose of being assigned to work for

the clients of a temporary help firm.

(21) "Temporary help firm" means a person who employs

individuals for the purpose of assigning those individuals to

work for the clients of the temporary help firm to support or

supplement a client's work force during employee absences,

temporary skill shortages, seasonal work loads, special

assignments and projects, and other similar work situations.

(22) "United States" includes, in a geographic context, each

state.

(23) "Valid claim" means a claim filed by an unemployed

individual who has received the wages necessary to qualify for

benefits.

(24) "Warrant" means a written payment order or an electronic

payment order that is a part of an electronic fund transfer

system approved by the commission.

(25) "Week" means seven consecutive calendar days as prescribed

by the commission.

(26) "Indian tribe" has the meaning assigned by Section 3306(u),

Federal Unemployment Tax Act (26 U.S.C. Section 3306), as

amended. A reference in this subtitle to an Indian tribe includes

a tribal unit, a subdivision or subsidiary of an Indian tribe,

and a business wholly owned by an Indian tribe.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.23(a), eff. Sept.

1, 1995; Acts 2001, 77th Leg., ch. 518, Sec. 1, eff. June 11,

2001; Acts 2003, 78th Leg., ch. 817, Sec. 10.13, eff. Sept. 1,

2003.

Sec. 201.012. DEFINITION OF MISCONDUCT. (a) "Misconduct" means

mismanagement of a position of employment by action or inaction,

neglect that jeopardizes the life or property of another,

intentional wrongdoing or malfeasance, intentional violation of a

law, or violation of a policy or rule adopted to ensure the

orderly work and the safety of employees.

(b) The term "misconduct" does not include an act in response to

an unconscionable act of an employer or superior.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER C. DEFINITION OF EMPLOYER

Sec. 201.021. GENERAL DEFINITION OF EMPLOYER. (a) In this

subtitle, "employer" means an employing unit that:

(1) paid wages of $1,500 or more during a calendar quarter in

the current or preceding calendar year; or

(2) employed at least one individual in employment for a portion

of at least one day during 20 or more different calendar weeks of

the current or preceding calendar year.

(b) The definition provided by this section does not apply to an

employing unit covered by Section 201.023 or to farm and ranch

labor covered by Section 201.028.

(c) An individual who performs a service in this state for an

employing unit that maintains two or more separate establishments

in this state is employed by a single employing unit for purposes

of this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 201.022. EFFECT OF BUSINESS ACQUISITION. In this subtitle,

"employer" also means an individual or employing unit that

acquires or otherwise receives, through any means, all or part of

the organization, trade, business, or workforce of another that

was an employer subject to this subtitle at the time of the

acquisition.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

1315, Sec. 1, eff. September 1, 2005.

Sec. 201.023. TAX-EXEMPT NONPROFIT ORGANIZATION. In this

subtitle, "employer" also means an employing unit that:

(1) is a nonprofit organization under Section 501(c)(3),

Internal Revenue Code of 1986 (26 U.S.C. Section 501(c)(3));

(2) is exempt from income tax under Section 501(a), Internal

Revenue Code of 1986 (26 U.S.C. Section 501(a)); and

(3) employed at least four individuals in employment for a

portion of at least one day during 20 or more different calendar

weeks during the current year or during the preceding calendar

year.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 201.024. ELECTION TO BE EMPLOYER. In this subtitle,

"employer" also means an employing unit that has elected to

become an employer under Section 205.001, 205.002, 206.002, or

206.003.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 201.025. EMPLOYER UNDER FEDERAL LAW. In this subtitle,

"employer" also means:

(1) an employing unit that is liable for the payment of taxes

under the Federal Unemployment Tax Act (26 U.S.C. Section 3301 et

seq.) for the current calendar year; or

(2) an employing unit that the Federal Unemployment Tax Act (26

U.S.C. Section 3301 et seq.) requires to be an employer under

this subtitle as a condition for approval of this subtitle for

full tax credit against the tax imposed by the Federal

Unemployment Tax Act.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 201.026. STATE; POLITICAL SUBDIVISION. In this subtitle,

"employer" also means a state, a political subdivision of a

state, or an instrumentality of a state or political subdivision

of a state that is wholly owned by one or more states or

political subdivisions of one or more states.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 201.027. EMPLOYER OF DOMESTIC SERVICE WORKER. (a) In this

subtitle, "employer" also means an employing unit that paid cash

wages of $1,000 or more during a calendar quarter in the current

or preceding calendar year for domestic service in a private

home, local college club, or local chapter of a college

fraternity or sorority.

(b) An employer subject to this section who is not otherwise

considered an employer under this subtitle, annually, may report

quarterly wages and pay contributions. An employer who elects to

report wages and pay contributions under this section must make

the election not later than December 31 of the year before the

first calendar year reported.

(c) Contributions paid as provided by Subsection (b) become due

and are required to be reported and paid by each employer not

later than January 31 with respect to wages for employment paid

in the preceding calendar year. For a rate taking effect under

Section 204.041(c) during the preceding calendar year, the

commission shall estimate the rate, subject to a correction when

a final computation is made as provided by Section 204.047(c).

(d) An employer who elects to report wages and pay contributions

annually shall file, on the request of the commission, reports at

other times as necessary to adjudicate a claim or to establish

wage credits.

(e) With respect to an employer who reports wages and pays

contributions annually under this section, any penalty or

interest imposed on the employer shall be computed in the same

manner as for other types of employment.

(f) An election by an employer under this section is not

revocable by the employer before the second anniversary of the

date of the election.

(g) An employer under this section is not an employer for wages

paid for a service other than domestic service unless the

employer is treated as an employer for that service under another

provision of this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 487, Sec. 1, eff. Sept. 1,

2001.

Sec. 201.028. EMPLOYER OF FARM AND RANCH LABORER. (a) In this

subtitle, "employer" also means an employing unit that paid wages

for, or employed individuals in, farm and ranch labor in

accordance with this section, Section 201.047, or Section

204.009.

(b) In this section, an employer shall not be treated as an

employer for wages paid for a service other than service

performed by:

(1) a seasonal worker employed on a truck farm, orchard, or

vineyard;

(2) a farm and ranch laborer who is a migrant worker; or

(3) a seasonal worker who:

(A) works for a farmer, ranch operator, or labor agent who

employs migrant workers; and

(B) does the same work at the same time and location as the

migrant workers.

(c) Subsection (b) does not apply if the employer is an employer

with respect to farm and ranch labor performed under Section

201.047(a)(4).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 201.029. TEMPORARY HELP FIRM. For purposes of this

subtitle, a temporary help firm is the employer of an individual

employed by the firm as a temporary employee.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.23(b), eff. Sept.

1, 1995.

Sec. 201.030. STAFF LEASING SERVICES COMPANY. For the purposes

of this subtitle, "staff leasing services company" has the

meaning assigned by Section 91.001.

Added by Acts 1997, 75th Leg., ch. 1379, Sec. 20, eff. Sept. 1,

1997.

SUBCHAPTER D. DEFINITION OF EMPLOYMENT

Sec. 201.041. GENERAL DEFINITION OF EMPLOYMENT. In this

subtitle, "employment" means a service, including service in

interstate commerce, performed by an individual for wages or

under an express or implied contract of hire, unless it is shown

to the satisfaction of the commission that the individual's

performance of the service has been and will continue to be free

from control or direction under the contract and in fact.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 201.042. SERVICE OF DRIVER OR SALESMAN. In this subtitle,

"employment" includes service:

(1) as an agent-driver or commission-driver who delivers a meat

product, vegetable product, fruit product, bakery product,

laundry, dry cleaning, or beverage except milk, if:

(A) the service is performed for remuneration;

(B) the employment contract provides that the individual

personally performs substantially all of the service;

(C) the individual performing the service does not have a

substantial investment in a facility used in the performance of

the service, other than in a facility for transportation; and

(D) the service is part of a continuing relationship with the

principal and is not a single transaction; or

(2) of a traveling or city salesman, except as provided in

Section 201.070, an agent-driver, or a commission-driver, who, on

a full-time basis, obtains for the individual's principal, except

for sideline sales activities for another person, orders from a

wholesaler, retailer, contractor, or operator of a hotel,

restaurant, or similar establishment for merchandise for resale

or supplies for use in the business's operation if:

(A) the employment contract provides that the individual

personally performs substantially all of the service;

(B) the individual does not have a substantial investment in a

facility used in the performance of the service, except a

facility for transportation; and

(C) the service is part of a continuing relationship with the

principal and is not a single transaction.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 201.043. LOCATION OF SERVICE. (a) In this subtitle,

"employment" includes service performed in this state or in and

outside this state if:

(1) the service is localized in this state; or

(2) the service is not localized in any state and some of the

service is performed in this state and:

(A) the base of operations is in this state, or there is no base

of operations, but the service is directed or controlled from

this state; or

(B) the base of operations or place from which service is

directed or controlled is not in a state in which a part of the

service is performed, and the residence of the person who

performs the service is in this state.

(b) In this subtitle, "employment" includes service performed

anywhere in the United States, including service performed

entirely outside this state, if:

(1) the service is not localized in a state;

(2) the service is performed by an individual who is one of a

class of employees who are required to travel outside this state

in performance of their duties; and

(3) the individual's base of operations is in this state or, if

there is no base of operations, the individual's service is

directed or controlled from this state.

(c) In this subtitle, "employment" includes service performed

entirely outside this state that is not included as employment

under Subsection (b) or Section 201.045 and for which

contributions are not required and paid under an unemployment

compensation law of another state if:

(1) the individual performing the service is a resident of this

state; and

(2) the commission approves the election of the employing unit

for which the individual performs the service that the entire

service of the individual is employment under this subtitle.

(d) In this subtitle, "employment" includes service performed

after 1971 outside the United States by a citizen of the United

States as an employee of an American employer, if:

(1) the service was not performed in a contiguous country with

which the United States has an agreement relating to unemployment

compensation;

(2) the service is not considered employment under Subsection

(b) or (c) or Section 201.044 or 201.045 or the parallel

provisions of another state's law; and

(3) the employer:

(A) has its principal place of business in the United States in

this state;

(B) does not have a place of business in the United States and

is:

(i) an individual who is a resident of this state;

(ii) a corporation that is organized under the laws of this

state; or

(iii) a partnership or a trust and the number of partners or

trustees who are residents of this state is greater than the

number who are residents of any one other state;

(C) has elected coverage in this state; or

(D) has failed to elect coverage in any state and the individual

has filed a claim for benefits based on the service under the

laws of this state.

(e) In this section, "American employer" means:

(1) an individual who is a resident of the United States;

(2) a partnership, if two-thirds or more of the partners are

residents of the United States;

(3) a trust, if all of the trustees are residents of the United

States; or

(4) a corporation organized under the laws of the United States

or of a state.

(f) For the purposes of Subsection (b), service is localized in

a state if the service is performed entirely within the state or

the service performed outside the state is incidental to the

service performed in the state. In this section, a service that

is "incidental" includes a service that is temporary or that

consists of isolated transactions.

(g) If this state is the state of jurisdiction for services

covered as employment under Subsection (d), the employer shall so

notify its employees.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 201.044. SERVICE UNDER RECIPROCAL AGREEMENT. In this

subtitle, "employment" includes service that is performed by an

individual and that is covered by a reciprocal agreement under

this subtitle between the commission and the agency that

administers another state's or a federal unemployment

compensation law if:

(1) under the agreement all service performed by the individual

for an employing unit is considered to be performed entirely in

this state; and

(2) the commission approves an election of the employing unit

for whom the service is performed under which the entire service

of the individual is considered employment subject to this

subtitle during the period covered by the election.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 201.045. SERVICE ON VESSEL OR AIRCRAFT. In this subtitle,

"employment" includes service performed on or in connection with

an American vessel or aircraft if:

(1) the service is employment under Section 3306(c), Internal

Revenue Code of 1986 (26 U.S.C. Section 3306(c)); and

(2) the operating office from which the vessel or aircraft is

ordinarily and regularly directed and controlled is in this

state.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 201.046. EMPLOYMENT TO ASSIST EMPLOYEE OR AGENT. (a) An

individual employed to perform or to assist in performing the

work of an employee or agent of an employing unit is employed by

that employing unit for purposes of this subtitle if the

employing unit has actual or constructive knowledge of the work.

(b) Subsection (a) applies without regard to whether the

individual is hired or paid directly by the employing unit or by

the employee or agent.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 201.047. FARM AND RANCH LABOR AS EMPLOYMENT. (a) Farm and

ranch labor is employment for the purposes of this subtitle if

the labor:

(1) is performed by a seasonal worker employed on a truck farm,

orchard, or vineyard;

(2) is performed by a migrant worker;

(3) is performed by a seasonal worker who:

(A) is working for a farmer, ranch operator, or labor agent who

employs a migrant worker; and

(B) is doing the same work at the same time and location as the

migrant worker;

(4) performed after 1986 and the laborer is employed by an

employing unit that:

(A) pays wages in cash of $6,250 or more for the labor during a

calendar quarter in the calendar year in which the labor is

performed or the calendar year preceding that year; or

(B) employs three or more individuals in farm and ranch labor

for a portion of at least one day during at least 20 different

calendar weeks of the calendar year in which the labor is

performed or the calendar year preceding that year.

(b) Wages paid for services described in Subdivision (a)(1),

(2), or (3) are included in determining the wages paid for the

purpose of Subdivision (a)(4).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.24, eff. Sept. 1,

1995.

Sec. 201.048. SERVICE FOR INDIAN TRIBE. Except as provided by

Sections 201.063 and 201.067, in this subtitle, "employment"

includes service performed in the employ of an Indian tribe if

the services are excluded from the definition of employment under

the Federal Unemployment Tax Act (26 U.S.C. Section 3301 et

seq.), as amended, solely because of Section 3306(c)(7) of that

Act.

Added by Acts 2001, 77th Leg., ch. 518, Sec. 2, eff. June 11,

2001.

SUBCHAPTER E. EXCEPTIONS TO EMPLOYMENT

Sec. 201.061. SERVICE ELIGIBLE UNDER ACT OF CONGRESS. In this

subtitle, "employment" does not include service for which

unemployment compensation is payable under an unemployment

compensation system established by an Act of Congress.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 201.062. SERVICE UNDER ARRANGEMENT WITH AGENCY. In this

subtitle, "employment" does not include service under an

arrangement that is between the commission and the agency that

administers another state's or a federal unemployment

compensation law and that considers the service for an employing

unit during the period covered by the employing unit's approved

election to be performed entirely within the agency's state or

under the federal law.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 201.063. CERTAIN GOVERNMENT SERVICE. (a) In this

subtitle, "employment" does not include:

(1) service in the employ of a political subdivision or of an

instrumentality of a political subdivision that is wholly owned

by one or more political subdivisions:

(A) as an elected official;

(B) as a member of a legislative body;

(C) as a member of the judiciary;

(D) as a temporary employee in case of fire, storm, snow,

earthquake, flood, or similar emergency; or

(E) in a position that is designated under law as a major

nontenured policy-making or advisory position or a policy-making

or advisory position that ordinarily does not require more than

eight hours of service each week;

(2) service in the employ of a foreign government, including

service as a consular or other officer or employee or as a

nondiplomatic representative;

(3) service in the employ of an instrumentality wholly owned by

a foreign government if:

(A) the service is similar to service performed in a foreign

country by an employee of the United States government or an

instrumentality of that government; and

(B) the United States secretary of state has certified to the

United States secretary of the treasury that the foreign

government grants an equivalent exemption for similar services

performed in the foreign country by an employee of the United

States government or an instrumentality of the United States

government;

(4) service in the employ of the United States government or an

instrumentality of the United States exempt under the United

States Constitution from the contributions imposed by this

subtitle; or

(5) service described by Subdivisions (1)-(3) performed in the

employ of an Indian tribe.

(b) To the extent the United States Congress permits a state to

require an instrumentality of the United States to make payments

into an unemployment fund under a state unemployment compensation

law, this subtitle applies to the instrumentality and to the

service performed for the instrumentality.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 518, Sec. 3, eff. June 11,

2001.

Sec. 201.064. DOMESTIC SERVICE. In this subtitle, "employment"

does not include domestic service in a private home, local

college club, or local chapter of a college fraternity or

sorority, except as performed for an employer under Section

201.027.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 201.065. SERVICE BY RELATIVE. In this subtitle,

"employment" does not include:

(1) service of an individual in the employ of the individual's

son, daughter, or spouse; or

(2) service of an individual younger than 21 years of age in the

employ of the individual's father or mother.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 201.066. RELIGIOUS SERVICE. In this subtitle, "employment"

does not include:

(1) service in the employ of:

(A) a church;

(B) a convention or association of churches; or

(C) an organization that is operated primarily for religious

purposes and that is operated, supervised, controlled, or

principally supported by a church or a convention or association

of churches;

(2) service performed by an ordained, commissioned, or licensed

minister of a church in the exercise of the individual's

ministry; or

(3) service performed by a member of a religious order as

required by the order.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 201.067. REHABILITATIVE SERVICE; WORK RELIEF; EXCEPTION FOR

SERVICES PERFORMED BY CERTAIN BLIND INDIVIDUALS. (a) In this

subtitle, "employment" does not include service performed by an

individual who:

(1) receives rehabilitative work or paying work in the employ of

a facility that:

(A) is conducted to carry out a program of rehabilitation for

individuals whose earning capacity is impaired by:

(i) age;

(ii) physical impairment, other than blindness; or

(iii) mental deficiency or injury; or

(B) provides paying work for individuals who, because of their

impaired physical or mental capacity, cannot be readily absorbed

in the competitive labor market;

(2) is blind while the individual is in training at a sheltered

workshop operated by a charitable organization under a

rehabilitation program that includes:

(A) an individual plan for employment as required by 29 U.S.C.

Section 722, as amended;

(B) a timeline for completion of the training; and

(C) a planned employment outcome; or

(3) receives work relief or work training as a part of an

unemployment work-relief or work-training program assisted or

financed in whole or in part by a federal agency, an agency of a

state, a political subdivision of a state, or an Indian tribe.

(b) Notwithstanding Subsection (a), in this subtitle

"employment" includes service performed by an individual who is

blind and who, after training, is working for a sheltered

workshop operated by a charitable organization:

(1) temporarily while awaiting placement in a position of

employment in the competitive labor market; or

(2) permanently because the individual is unable to compete in

the competitive labor market.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 518, Sec. 4, eff. June 11,

2001; Acts 2001, 77th Leg., ch. 996, Sec. 1, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 1276, Sec. 11.002, eff. Sept. 1, 2003.

Sec. 201.068. SERVICE IN HOSPITAL. In this subtitle,

"employment" does not include:

(1) service as a student nurse who is:

(A) employed by a hospital or a nurses' training school; and

(B) enrolled and regularly attending classes in a nurses'

training school chartered or approved under state law;

(2) service as an intern in the employ of a hospital by an

individual who has completed a four-year course in a medical

school chartered or approved under state law; or

(3) service in the employ of a hospital by a patient of the

hospital.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 201.069. SERVICE OF STUDENT. In this subtitle,

"employment" does not include:

(1) service performed in the employ of a school, college, or

university by a student who is enrolled and regularly attending

classes at the school, college, or university;

(2) service performed by an individual who is enrolled as a

student in a full-time program that combines academic instruction

with work experience and that is taken for credit at a nonprofit

or public educational institution normally maintaining a regular

faculty and curriculum and having a regularly organized body of

students in attendance at the place where its educational

activities are conducted, if the service is an integral part of

the program, and the institution has so certified to the

employing unit, except:

(A) service performed in a program established for an employer

or a group of employers;

(B) service in an apprenticeship training program; or

(C) service performed by a teaching assistant; or

(3) service by a student in the employ of an organized camp if:

(A) the camp:

(i) did not operate for more than seven months in the current

calendar year and did not operate for more than seven months in

the preceding calendar year; or

(ii) had average gross receipts for any six months in the

preceding calendar year that were not more than 33-1/3 percent of

its average gross receipts for the other six months in the

preceding calendar year; and

(B) the student performed services for the camp for fewer than

13 calendar weeks in the calendar year and the student:

(i) is enrolled as a full-time student at an educational

institution; or

(ii) is between academic terms or years and:

(a) the student was enrolled as a full-time student at an

educational institution for the preceding academic term or year;

and

(b) there is reasonable assurance that the student will be so

enrolled for the next academic term or year.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 201.070. SERVICE AS PRODUCT DEMONSTRATOR; SALESMAN. In

this subtitle, "employment" does not include:

(1) service by an individual as a product demonstrator if:

(A) the service is performed under a written contract between

the individual performing the service and a person whose

principal business is obtaining the service of a demonstrator for

a third person for product demonstration purposes; and

(B) in contract and in fact the individual:

(i) is not treated as an employee with respect to that service

for federal unemployment tax purposes;

(ii) is compensated for each demonstration or is compensated

based on factors that relate to the work performed;

(iii) determines the method of performing the service;

(iv) provides each vehicle used to perform the service;

(v) is responsible for the completion of a specific job and is

liable for failure to complete the job;

(vi) may accept or reject a job from a product demonstrator

business;

(vii) is free from control by the principal business as to where

the individual works;

(viii) controls solely opportunity for profit or loss; and

(ix) pays all expenses and operating costs, including fuel,

repairs, supplies, and motor vehicle insurance;

(2) service by an individual as a direct seller if:

(A) the individual is engaged in the business of:

(i) in-person sales of consumer products to a buyer on a

buy-sell basis, a deposit-commission basis, or a similar basis

for resale in a home or in a place other than, and not affiliated

with, a permanent retail establishment; or

(ii) sales of consumer products in a home or in a place other

than, and not affiliated with, a permanent retail establishment;

(B) substantially all remuneration for the service, whether in

cash or other form of payment, is directly related to sales or

other output, including the performance of the service, and not

to the number of hours worked; and

(C) the service is performed under a written contract between

the individual and the person for whom the service is performed,

and the contract provides that the individual is not treated as

an employee with respect to the service for federal tax purposes;

or

(3) service performed by an individual at a trade market for a

wholesaler or sales representative of a wholesaler or

manufacturer of consumer goods under a written contract, or as a

salesman for a wholesaler of consumer goods, if the wholesaler or

sales representative maintains a regular or seasonal place of

business at a trade market facility in a municipality with a

population of more than 750,000.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 201.071. SERVICE AS INSURANCE AGENT. In this subtitle,

"employment" does not include service as an insurance agent for

which the only remuneration for the service is a commission.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 201.072. SERVICE AS REAL ESTATE BROKER. In this subtitle,

"employment" does not include:

(1) service performed by an individual as a real estate broker

or salesperson if:

(A) the individual engages in activity described by the

definition of " broker" in Section 1101.002, Occupations Code;

(B) the individual is licensed as a broker or salesperson by the

Texas Real Estate Commission;

(C) substantially all remuneration for the service, whether in

cash or other form of payment, is directly related to sales or

other output, including the performance of the service, and not

to the number of hours worked; and

(D) the service is performed under a written contract between

the individual and the person for whom the service is performed,

and the contract provides that the individual is not treated as

an employee with respect to the service for federal tax purposes;

or

(2) service performed by an individual as an instructor of a

person licensed or seeking a license as a real estate broker or

salesperson if:

(A) the individual instructs in an educational program or course

approved by the Texas Real Estate Commission; and

(B) the service is performed under a written contract between

the individual and the person for whom the service is performed

and the contract provides that the individual is not treated as

an employee with respect to the service for federal tax purposes.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.788, eff.

Sept. 1, 2003.

Sec. 201.073. DELIVERY SERVICE; NEWSPAPER DELIVERY SERVICE. In

this subtitle, "employment" does not include:

(1) service performed for compensation by an individual for a

private for-profit delivery service if the individual:

(A) may accept or reject a job from the delivery service;

(B) is free from control by the delivery service as to when the

individual works;

(C) is compensated for each delivery or is compensated based on

factors relating to the work performed, including receipt of a

percentage of a rate schedule;

(D) controls solely the opportunity for profit or loss;

(E) pays all expenses and operating costs, including fuel,

repairs, supplies, and motor vehicle insurance;

(F) determines the method of performing the service, including

selection of routes and order of deliveries;

(G) is responsible for completion of a specific job and is

liable for failure to complete the job;

(H) enters into a contract that specifies the relationship of

the individual to the delivery service to be that of an

independent contractor and not an employee; and

(I) provides the vehicle used to perform the service; or

(2) service by an individual younger than 18 years of age in the

delivery or distribution of newspapers or shopping news, except

delivery or distribution to any location for subsequent delivery

or distribution.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 705, Sec. 8, eff. Sept. 1,

1995.

Sec. 201.074. SERVICE BY INMATE. In this subtitle, "employment"

does not include service performed by an inmate of a custodial or

penal institution.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1999, 76th Leg., ch. 125, Sec. 1, eff. Sept. 1,

1999.

Sec. 201.075. SERVICE ON FISHING VESSEL. In this subtitle,

"employment" does not include service performed on a fishing

vessel normally having a crew of fewer than 10 members if:

(1) the crew member's payment is a share of the catch; and

(2) the service is not employment under the Federal Unemployment

Tax Act (26 U.S.C. Section 3301 et seq.)

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 201.076. INCLUDED AND EXCLUDED SERVICE IN PAY PERIOD. (a)

All of the service of an individual performed during a pay period

for a person employing the individual is employment if the

service performed during one-half or more of the period is

employment.

(b) None of the service of an individual performed during a pay

period for a person employing the individual is employment if the

service performed during more than one-half of the pay period is

not employment.

(c) This section does not apply to service performed in a pay

period by an individual for a person employing the individual

that is service that does not constitute employment under Section

201.061.

(d) In this section, "pay period" means the period, not to

exceed 31 consecutive days, for which a person employing an

individual ordinarily pays wages to the individual.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 201.077. SERVICE BY LANDMAN. In this subtitle,

"employment" does not include service performed for a private

for-profit person by an individual as a landman if:

(1) the individual is engaged primarily in negotiating for the

acquisition or divestiture of mineral rights or negotiating

business agreements that provide for the exploration for or

development of minerals;

(2) substantially all remuneration, paid in cash or otherwise,

for the performance of the service is directly related to the

completion by the individual of the specific, contracted-for

tasks, rather than to the number of hours worked by the

individual; and

(3) the service performed by the individual is performed under a

written contract between the individual and the person for whom

the service is performed that provides that the individual is to

be treated as an independent contractor and not as an employee

with respect to the service provided under the contract.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.25(a), eff. Sept.

1, 1995.

Sec. 201.078. SERVICE BY NONRESIDENT ALIEN AGRICULTURAL WORKER.

In this subtitle, "employment" does not include service performed

by a nonresident alien during the period that the alien is

temporarily in the United States under an H2-A visa if the

service is not defined as employment under the Federal

Unemployment Tax Act (26 U.S.C. Section 3306(c)(19)).

Added by Acts 2003, 78th Leg., ch. 52, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER F. DEFINITION OF WAGES

Sec. 201.081. GENERAL DEFINITION OF WAGES. In this subtitle,

"wages" means all remuneration for personal services, including:

(1) the cash value of remuneration paid in a medium other than

cash; and

(2) a gratuity received by an employee in the course of

employment to the extent that the gratuity is considered wages in

the computation of taxes under the Federal Unemployment Tax Act

(26 U.S.C. Section 3301 et seq.).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 201.082. EXCEPTIONS TO WAGES. In this subtitle, "wages"

does not include:

(1) that part of the remuneration paid by an employer to an

individual for employment during a calendar year that exceeds

remuneration to the individual, excluding remuneration under

another subdivision of this section, by the employer, of $9,000;

(2) a payment, including an amount the employer pays for

insurance or an annuity or pays into a fund for the payment of

insurance or an annuity, that is made to or for an employee or

the employee's dependent under a plan the employer established

for employees generally, or a class of employees, including or

excluding the employee's dependents, for:

(A) retirement;

(B) sickness or accident disability;

(C) medical or hospitalization expenses in connection with

sickness or accident disability; or

(D) expenses related to death;

(3) a payment made to an individual employee for retirement,

including an amount an employer pays for insurance or an annuity

or pays into a fund for the payment of insurance or an annuity;

(4) a payment for sickness or accident disability, or medical or

hospitalization expenses for sickness or accident disability, an

employer makes to or for an individual employee after the

expiration of six calendar months after the last calendar month

the employee worked for the employer;

(5) a payment made to or for an employee or the employee's

beneficiary:

(A) from or to a trust defined by Section 401(a), Internal

Revenue Code of 1986 (26 U.S.C. Section 401(a)), that is exempt

from tax under Section 501(a), Internal Revenue Code of 1986 (26

U.S.C. Section 501(a)), at the time of payment, unless the

payment is made to an employee of the trust as remuneration for

service as an employee and not as a beneficiary of the trust; or

(B) under or to an annuity plan that, at the time of the

payment, is a plan described by Section 403(a), Internal Revenue

Code of 1986 (26 U.S.C. Section 403(a));

(6) a tax an employer pays, without deduction from the

remuneration of the employee, that is imposed on the employee

under Section 3101, Internal Revenue Code of 1986 (26 U.S.C.

Section 3101);

(7) noncash remuneration paid to an employee for service not in

the course of the employer's business;

(8) a payment, except vacation or sick pay, made to an employee

after the month the employee is 65 years of age, if the employee

did not work for the employer in the period for which the payment

is made; or

(9) the part of remuneration from a single employer for services

in a calendar year that exceeds the amount applicable to the year

under Subdivision (1) for which contributions have been paid

under a state unemployment law.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 94, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER G. TOTAL AND PARTIAL UNEMPLOYMENT

Sec. 201.091. TOTAL AND PARTIAL UNEMPLOYMENT. (a) An

individual is totally unemployed in a benefit period during which

the individual does not perform services for wages in excess of

the greater of:

(1) $5; or

(2) 25 percent of the benefit amount.

(b) An individual is partially unemployed in a benefit period of

less than full-time work if the individual's wages payable for

that benefit period are less than the sum of:

(1) the benefit amount the individual would be entitled to

receive if the individual was totally unemployed; and

(2) the greater of:

(A) $5; or

(B) 25 percent of the benefit amount.

(c) For purposes of this subtitle, an individual is considered

unemployed if the individual is:

(1) totally unemployed as defined by Subsection (a); or

(2) partially unemployed as defined by Subsection (b).

(d) Notwithstanding Subsection (b), an individual is not

partially unemployed for purposes of this subtitle for a benefit

period in which the individual's working hours are reduced by the

individual's employer as a result of misconduct connected with

the work on the part of the individual. Such limitation will be

effective for a maximum of four weeks from the effective date of

such a reduction in hours.

(e) For purposes of this subtitle, an individual is not

considered unemployed and is not eligible to receive benefits for

any benefit period during which the individual works the

individual's customary full-time hours, regardless of the amount

of wages the individual earns during the benefit period.

(f) For purposes of this subtitle, an individual who last worked

for a temporary help firm is not considered to be unemployed

until three business days have passed since the date the

individual's last assignment ended.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.26(a), eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 83, Sec. 1, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1184, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

592, Sec. 1, eff. September 1, 2005.

SUBCHAPTER H. CONFORMITY WITH FEDERAL STATUTES

Sec. 201.101. CONFORMITY WITH FEDERAL STATUTES. If the United

States secretary of labor holds that a provision of this subtitle

does not conform with a federal statute, the commission may

administer this subtitle to conform with the federal statute

until the legislature meets in its next session and has an

opportunity to amend this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.



CHAPTER 202. TEXAS EMPLOYMENT COMMISSION

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE A. TEXAS UNEMPLOYMENT COMPENSATION ACT

CHAPTER 202. TEXAS EMPLOYMENT COMMISSION

SUBCHAPTER C. AGENCY ADMINISTRATOR AND PERSONNEL

Sec. 202.044. DIVISION OF EDUCATION. (a) The division of

education is a division in the commission. The division shall

assist the agency administrator and commission in administering

their functions under Chapter 132, Education Code.

(b) The agency administrator shall assign sufficient staff to

the division to enable it to perform its functions.

Added by Acts 1995, 74th Leg., ch. 260, Sec. 40, eff. May 30,

1995.



CHAPTER 203. FINANCING AND FUNDS

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE A. TEXAS UNEMPLOYMENT COMPENSATION ACT

CHAPTER 203. FINANCING AND FUNDS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 203.001. DEFINITIONS. In this chapter:

(1) "Administration fund" means the unemployment compensation

administration fund created under Section 203.151.

(2) "Federal trust fund" means the unemployment trust fund

created under Section 904, Social Security Act (42 U.S.C. Section

1104).

(3) "Special administration fund" means the unemployment

compensation special administration fund created under Section

203.201.

(4) Repealed by Acts 1997, 75th Leg., ch. 1423, Sec. 12.14, eff.

Sept. 1, 1997.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 12.14, eff. Sept.

1, 1997.

Sec. 203.002. DUTIES OF COMPTROLLER. (a) The comptroller is

treasurer and custodian of the compensation fund and the special

administration fund and shall administer the funds in accordance

with the directions of the commission.

(b) The comptroller shall issue warrants on the compensation

fund in accordance with rules adopted by the commission.

(c) The comptroller shall issue warrants on the special

administration fund in accordance with the directions of the

commission.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 12.01, eff. Sept.

1, 1997.

Sec. 203.003. COMPTROLLER'S BOND LIABILITY. The comptroller is

liable on the comptroller's official bond for the faithful

performance of the comptroller's duties under this subtitle in

connection with the compensation fund, the administration fund,

and the special administration fund. This liability is in

addition to liability on any separate bond that the comptroller

may give.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 12.02, eff. Sept.

1, 1997.

Sec. 203.004. DEPOSIT OF FUNDS; EXCEPTION. All money paid to

the commission under this subtitle:

(1) shall be deposited in the treasury unless:

(A) a state or federal law prohibits deposit in the treasury; or

(B) the deposit would result in the loss of any federal funds;

and

(2) may be used only for the administration of this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 203.005. APPLICATION OF OTHER LAW. Money in the

compensation fund, the administration fund, and the special

administration fund shall be deposited, administered, and

disbursed in the same manner and under the same requirements as

provided by law for other special funds in the state treasury.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER B. UNEMPLOYMENT COMPENSATION FUND

Sec. 203.021. UNEMPLOYMENT COMPENSATION FUND; SEPARATE ACCOUNTS.

(a) The unemployment compensation fund is a special fund.

(b) The compensation fund consists of:

(1) contributions collected under this subtitle;

(2) interest earned on money in the compensation fund;

(3) property or securities acquired through the use of money in

the compensation fund;

(4) earnings of property or securities described by Subdivision

(3);

(5) amounts recovered for losses sustained by the compensation

fund; and

(6) other money received for the compensation fund from any

other source.

(c) Money in the compensation fund shall be mingled and

undivided.

(d) The comptroller shall maintain in the compensation fund:

(1) a clearing account;

(2) a federal trust fund account; and

(3) a benefit account.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 12.03, eff. Sept.

1, 1997.

Sec. 203.022. COMPOSITION AND USE OF CLEARING ACCOUNT. (a) On

receipt of any money payable to the compensation fund, the

commission shall forward the money to the comptroller, who shall

immediately deposit it in the clearing account.

(b) Except as provided by Section 203.026, money in the clearing

account, after it has cleared, shall be immediately deposited

with the United States secretary of the treasury to the credit of

this state's account in the federal trust fund. This section

prevails over any conflicting state statute relating to the

deposit, administration, release, or disbursement of money in the

possession or custody of this state.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 12.04, eff. Sept.

1, 1997.

Sec. 203.023. REQUISITIONS FROM FEDERAL TRUST FUND; BENEFIT

ACCOUNT. (a) The commission periodically shall requisition from

the federal trust fund amounts the commission considers necessary

for the payment of benefits and refunds for a reasonable period.

The commission may not requisition an amount exceeding the

balance of this state's account in the federal trust fund.

(b) The benefit account is composed of money requisitioned from

this state's account in the federal trust fund.

(c) On receipt of money requisitioned from the federal trust

fund, the comptroller shall deposit it in the benefit account.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 12.05, eff. Sept.

1, 1997.

Sec. 203.024. DEPOSITS. (a) Except as otherwise provided by

this subchapter, the comptroller, under the direction of the

commission, may deposit money credited to the clearing and

benefit accounts in a bank or public depository in which general

funds of this state may be deposited.

(b) A public deposit insurance charge or premium may not be paid

out of the compensation fund.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 12.06, eff. Sept.

1, 1997.

Sec. 203.025. USE OF REQUISITIONED MONEY. (a) The commission

shall direct the administration of the compensation fund

exclusively for the purposes of this subtitle.

(b) Money requisitioned from this state's account in the federal

trust fund may be used only for the payment of benefits or for

refunds as provided by Sections 203.023, 203.026, 203.027, and

203.203 and by Subchapter B, Chapter 210, and Subchapter E,

Chapter 213 except that money credited to this state's account as

provided by Section 903, Social Security Act (42 U.S.C. Section

1103), may be requisitioned and used by the commission only to

the extent and under the conditions prescribed by that section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 203.026. ACCOUNTS FROM WHICH BENEFITS AND REFUNDS ARE PAID.

(a) The comptroller may issue a warrant for a benefit only from

the benefit account.

(b) As directed by the commission, the comptroller may issue a

warrant for a refund as provided by Subchapter E, Chapter 213,

from the benefit account or the clearing account.

(c) An expenditure from the benefit account or a refund from the

clearing account is not subject to a law that requires

itemization or other formal release by a state officer of money

in the officer's custody.

(d) Repealed by Acts 1995, 74th Leg., ch. 76, Sec. 9.28(a), eff.

Sept. 1, 1995.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.28(a), eff. Sept.

1, 1995.

Sec. 203.027. UNEXPENDED BALANCE OF BENEFIT ACCOUNT. Money

requisitioned from the federal trust fund that remains unclaimed

or unpaid in the benefit account after the end of the period for

which the money was requisitioned shall be, in the commission's

discretion:

(1) deducted from an estimate for the succeeding periods and

used to pay benefits and refunds in those periods; or

(2) redeposited in the federal trust fund as provided by Section

203.022.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 203.028. SOLVENCY OF COMPENSATION FUND; RESERVE. (a) If

the commission believes that a change in contribution or benefit

rates will become necessary to protect the solvency of the

compensation fund, it shall inform the governor and legislature

of its belief and when the change will become necessary and shall

make recommendations for the necessary change.

(b) The commission, if possible, shall maintain in the

compensation fund a reserve against the liability to pay benefits

in future years in excess of current contributions. The

commission shall create the reserve according to accepted

actuarial principles using statistics of employment, business

activity, and other relevant factors for the longest possible

period.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 203.029. REFUND OF CONTRIBUTIONS TO FEDERAL

INSTRUMENTALITY. If this state is not certified for any year by

the United States secretary of labor as required under Section

3304(c), Internal Revenue Code of 1986 (26 U.S.C. Section

3304(c)), the commission shall refund from the compensation fund

a payment required of an instrumentality of the federal

government for that year in the same manner and within the same

period as provided by Subchapter E, Chapter 213, for

contributions erroneously collected.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 203.030. REIMBURSEMENT FROM OR TO COMPENSATION FUND UNDER

RECIPROCAL ARRANGEMENT. (a) The commission may reimburse a

state or federal agency from the compensation fund or receive a

reimbursement from a state or federal agency for the compensation

fund under an arrangement under Section 211.003.

(b) A reimbursement paid from the compensation fund under this

section is a benefit for the purposes of this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 203.031. NONLIABILITY OF STATE. Benefits are due and

payable only to the extent money is available for that purpose in

the compensation fund. Neither this state nor the commission is

liable for any amount in excess of the amount in that fund.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 203.032. MANAGEMENT OF COMPENSATION FUND ON DISCONTINUANCE

OF FEDERAL TRUST FUND. (a) To the extent that a provision of

this subchapter relates to the federal trust fund, the provision

is operative only as long as:

(1) the federal trust fund exists; and

(2) the United States secretary of the treasury maintains for

this state a separate book account of all funds deposited in the

federal trust fund by this state for benefit purposes, with this

state's proportionate share of the earnings of the federal trust

fund, from which no other state is permitted to make withdrawals.

(b) If the federal trust fund ceases to exist or the secretary

of the treasury ceases to maintain a separate book account for

this state in the federal trust fund, all money, property, or

securities in the federal trust fund that belong to the

compensation fund shall be transferred to the comptroller. The

comptroller shall hold, invest, transfer, deposit, and release

the money, property, or securities in a manner approved by the

commission in accordance with this subtitle.

(c) Money held by the comptroller under Subsection (b) shall be

invested in readily marketable bonds or other interest-bearing

obligations of the United States of America. The money shall be

invested in such a manner that the assets of the compensation

fund are readily convertible at all times into cash as needed for

the payment of benefits.

(d) The comptroller may dispose of securities or other property

belonging to the compensation fund only under the direction of

the commission.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 12.07, eff. Sept.

1, 1997.

SUBCHAPTER C. ADVANCES FROM FEDERAL TRUST FUND AND OBLIGATION

ASSESSMENT

Sec. 203.101. LIMIT ON APPLICATION FOR ADVANCE. In any

application for an advance from the federal trust fund (Section

1201, Social Security Act (42 U.S.C. Section 1321)), the governor

shall limit the amount of the application to an amount that, when

added to previous advances, does not exceed the amount for which

principal and interest may be paid from taxes on employers.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 203.102. OBLIGATION TRUST FUND. (a) The obligation trust

fund is a dedicated trust fund outside of the state treasury in

the custody of the comptroller. The obligation trust fund is

composed of:

(1) revenue received under Section 203.105; and

(2) any surplus revenue transferred from the compensation fund

under Section 204.065.

(b) The commission and governor may use money in the obligation

trust fund without legislative appropriation to pay:

(1) bond obligations and bond administrative expenses; and

(2) principal and interest incurred on advances from the federal

trust fund.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 1004, Sec. 1, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 1423, Sec. 12.08, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 317, Sec. 2, eff. June 18, 2003;

Acts 2003, 78th Leg., ch. 817, Sec. 6.02, eff. June 20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

34, Sec. 1, eff. May 4, 2007.

Sec. 203.104. LIMITATION ON TRANSFER FROM OBLIGATION TRUST FUND

TO COMPENSATION FUND. An amount that is attributable to the

portion of the unemployment obligation assessment authorized by

Section 203.105(a)(2) may not be transferred to the compensation

fund unless all bond obligations, including bond administrative

expenses, have been fully paid and satisfied. After the

obligations have been fully satisfied, the commission shall

transfer the balance of the obligation trust fund to the

compensation fund.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 317, Sec. 3, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 817, Sec. 6.03, eff. June 20,

2003.

Sec. 203.105. UNEMPLOYMENT OBLIGATION ASSESSMENT. (a) An

unemployment obligation assessment shall be imposed as provided

by this section if after January 1 of a year:

(1) an interest payment on an advance from the federal trust

fund will be due and the estimated amount necessary to make the

interest payment is not available in the obligation trust fund or

available otherwise; or

(2) bond obligations are due and the amount necessary to pay in

full those obligations, including bond administrative expenses,

is not available in the obligation trust fund or available

otherwise.

(b) The unemployment obligation assessment rate is the total of

the amounts required to make the payments necessary under

Subsections (a)(1) and (2). The commission shall set the

unemployment obligation assessment rate in an amount sufficient

to ensure timely payment of interest under Subsection (a)(1), but

not exceeding two-tenths of one percent. The commission shall set

the unemployment obligation assessment rate in an amount

sufficient to ensure timely payment of the bond obligations,

including administrative expenses, and to provide an amount

necessary in the commission's judgment to enhance investor

acceptance of the bonds. The rate shall be based on a formula

prescribed by commission rule, using the employer's experience

rating from the previous year. The unemployment obligation

assessment rate applies to the same wage base to which the

employer's unemployment tax applies for the year.

(c) The unemployment obligation assessment is due at the same

time, collected in the same manner, and subject to the same

penalties and interest as other contributions assessed under this

subtitle.

(d) Revenue from the unemployment obligation assessment under

this section shall be deposited to the credit of the obligation

trust fund under Section 203.102.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 317, Sec. 4, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 817, Sec. 6.04, eff. June 20,

2003.

SUBCHAPTER D. ADMINISTRATION FUND

Sec. 203.151. ADMINISTRATION FUND. (a) The unemployment

compensation administration fund is a special fund in the state

treasury.

(b) The administration fund consists of money:

(1) appropriated to the administration fund by this state;

(2) received from the United States or any federal agency for

the administration of this subtitle;

(3) collected by the commission as fees for furnishing

photostatic or certified copies of commission records;

(4) collected by the commission as fees for conducting audits

under the authority granted by this subtitle;

(5) received from any federal agency or any agency of another

state as compensation for services or facilities supplied to the

agency;

(6) received under any surety bond or insurance policy or from

other sources:

(A) for losses sustained by the administration fund; or

(B) by reason of damage to equipment or supplies purchased with

money in the administration fund;

(7) received as proceeds from the sale or disposition of

equipment or supplies that are no longer necessary for the proper

administration of this subtitle, if the equipment or supplies

were purchased with money in the administration fund; and

(8) received from any other source for the administration of

this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 203.152. USE OF ADMINISTRATION FUND. (a) Money credited

to the administration fund may be used by the commission as

provided by this subtitle and may not be transferred to any other

fund.

(b) Money in the administration fund received from the federal

government or a federal agency may be spent only for the purposes

and in the amounts found necessary by the United States secretary

of labor or that secretary's successor for the proper and

efficient administration of this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 203.154. REIMBURSEMENT OF ADMINISTRATION FUND. (a) If the

United States secretary of labor or that secretary's successor

finds that money received from the secretary or the secretary's

successor under Title III of the Social Security Act (42 U.S.C.

Section 501 et seq.) or any other federal money granted to the

commission for the administration of this subtitle has been lost

or spent for a purpose other than, or in an amount in excess of,

that found necessary for the proper administration of this

subtitle by the secretary or the secretary's successor, the money

shall be replaced by money appropriated for that purpose from the

general funds of this state to the administration fund for

expenditure as provided by Section 203.152.

(b) On receipt of notice that the secretary or the secretary's

successor has made a determination described in Subsection (a),

the commission shall promptly report the amount needed for

reimbursement to the governor. The governor, at the earliest

opportunity, shall submit to the legislature a request for the

appropriation of that amount.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER E. SPECIAL ADMINISTRATION FUND

Sec. 203.201. SPECIAL ADMINISTRATION FUND. (a) The

unemployment compensation special administration fund is a

special fund.

(b) The special administration fund consists of:

(1) all interest and penalties collected under this subtitle;

(2) any amounts received under any surety bond for losses

sustained by the special administration fund; and

(3) money transferred under Section 203.103.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 203.202. USE OF SPECIAL ADMINISTRATION FUND. (a) Money in

the special administration fund may be spent in accordance with

this subtitle and may be used:

(1) to pay the cost of reimbursing the benefit account in the

compensation fund for benefits paid to former employees of this

state that are based on service for this state, and the cost of

construction and purchase of buildings and land necessary for

that administration;

(2) in the administration of Chapters 51, 61, and 62;

(3) for payment of interest on advances from the federal trust

fund;

(4) as a revolving fund to cover expenditures that are necessary

and proper under this subtitle and for which federal funds have

been requested but not received, subject to the charging of the

expenditures against the federal funds when received;

(5) to refund a penalty as provided by Section 203.203; and

(6) subject to the provisions of Chapter 2107, Government Code,

to pay persons who contract with the commission to collect

delinquent unemployment taxes, penalties, and interest owed under

this subtitle.

(b) Money in the special administration fund may not be spent in

any manner that would permit its substitution for, or a

corresponding reduction in, federal funds that would, in the

absence of that money, be available to finance expenditures for

the administration of this subtitle.

(c) The commission by a resolution entered in its minutes may

authorize to be charged against the special administration fund

any expenditure the commission considers proper in the interest

of good administration of this subtitle if the resolution states

that no other funds are available for the expenditure.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 94, Sec. 2, eff. Sept. 1,

1997.

Sec. 203.203. REFUND OF PENALTIES. A refund under Subchapter E,

Chapter 213 of a penalty that has been erroneously collected and

deposited to the credit of the special administration fund shall

be made, without interest, from the special administration fund.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER F. ISSUANCE OF FINANCIAL OBLIGATIONS FOR UNEMPLOYMENT

COMPENSATION FUND

Sec. 203.251. FINDINGS AND PURPOSE. (a) The legislature finds

that:

(1) it is an essential governmental function to maintain funds

in an amount sufficient to pay unemployment benefits when due;

(2) at the time of the enactment of this subchapter, borrowing

from the federal government was the only option available to

obtain sufficient funds to pay benefits when the balance in the

compensation fund is depleted;

(3) alternative methods of replenishing the unemployment

compensation fund may reduce the costs of providing unemployment

benefits and employers' cost of doing business in the state; and

(4) funds representing revenues received from the unemployment

obligation assessment authorized under this subchapter and any

income from the investment of those funds are not state property.

(b) The purpose of this subchapter is to provide appropriate

methods through which the state may continue the unemployment

compensation program at the lowest possible cost to the state and

employers in the state.

Added by Acts 2003, 78th Leg., ch. 317, Sec. 5, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 817, Sec. 6.05, eff. June 20,

2003.

Sec. 203.252. DEFINITIONS; GENERAL PROVISION. (a) In this

subchapter:

(1) "Authority" means the Texas Public Finance Authority.

(2) "Bond" means any type of revenue obligation, including a

bond, note, certificate, or other instrument, payable from and

secured by a pledge of revenues received from the unemployment

obligation assessment and amounts on deposit in the obligation

trust fund to the extent provided in the proceedings authorizing

the obligation.

(3) "Bond administrative expenses" means expenses incurred to

administer bonds issued under this subchapter, including fees for

paying agents, trustees, and attorneys, and for other

professional services necessary to ensure compliance with

applicable state or federal law.

(4) "Bond obligations" means the principal of a bond and any

premium and interest on a bond issued under this subchapter,

together with any amount owed under a related credit agreement.

(5) "Credit agreement" means a loan agreement, a revolving

credit agreement, an agreement establishing a line of credit, a

letter of credit, an interest rate swap agreement, an interest

rate lock agreement, a currency swap agreement, a forward payment

conversion agreement, an agreement to provide payments based on

levels of or changes in interest rates or currency exchange

rates, an agreement to exchange cash flows or a series of

payments, an option, put, or call to hedge payment, currency,

interest rate, or other exposure, or another agreement that

enhances the marketability, security, or creditworthiness of a

bond issued under this subchapter.

(b) An amount owed by the authority under a credit agreement

shall be payable from and secured by a pledge of revenues

received from the unemployment obligation assessment and amounts

on deposit in the obligation trust fund to the extent provided in

the proceedings authorizing the credit agreement.

Added by Acts 2003, 78th Leg., ch. 317, Sec. 5, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 817, Sec. 6.05, eff. June 20,

2003.

Sec. 203.253. REQUEST FOR BOND ISSUANCE. (a) If the commission

determines that the issuance of bonds is necessary to reduce or

avoid the need to borrow or obtain a federal advance under

Section 1201, Social Security Act (42 U.S.C. Section 1321), as

amended, or any similar federal law, or to refinance a previous

loan or advance received by the commission and that bond

financing is the most cost-effective method of funding the

payment of benefits, the commission may request the authority to

issue bonds on its behalf. Before making a request of the

authority under this subsection, the commission must by

resolution determine that the issuance of bonds for the purposes

established by this section will result in a savings to the state

and to employers in this state as compared to the cost of

borrowing or obtaining an advance under Section 1201, Social

Security Act (42 U.S.C. Section 1321), as amended, or any similar

federal law.

(b) The commission shall specify in the commission's request to

the authority the maximum principal amount of the bonds, not to

exceed $2 billion for any separate bond issue, and the maximum

term of the bonds, not to exceed 10 years.

(c) The principal amount determined by the commission under

Subsection (b) may be increased to include an amount sufficient

to:

(1) pay the costs of issuance of the authority;

(2) provide a bond reserve fund; and

(3) capitalize interest for the period determined necessary by

the commission, not to exceed two years.

Added by Acts 2003, 78th Leg., ch. 317, Sec. 5, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 817, Sec. 6.05, eff. June 20,

2003.

Sec. 203.254. ISSUANCE OF BONDS BY AUTHORITY. (a) The

authority shall issue bonds on request by the commission, in

accordance with the requirements of Chapter 1232, Government

Code, and other provisions of Title 9, Government Code, that

apply to bond issuance by a state agency.

(b) The authority shall determine the method of sale, type of

bond, bond form, maximum interest rates, and other terms of the

bonds that, in the authority's judgment, best achieve the

economic goals of the commission and effect the borrowing at the

lowest practicable cost.

(c) The authority may enter into a credit agreement in

connection with the bonds.

Added by Acts 2003, 78th Leg., ch. 317, Sec. 5, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 817, Sec. 6.05, eff. June 20,

2003.

Sec. 203.255. BOND PROCEEDS. (a) The proceeds of bonds issued

by the authority under this subchapter may be deposited with a

trustee selected by the authority and the commission or held by

the comptroller in a dedicated trust fund outside the state

treasury in the custody of the comptroller.

(b) Bond proceeds, including investment income, shall be held in

trust for the exclusive use and benefit of the commission. The

commission may use the proceeds to:

(1) repay the principal and interest of previous advances from

the federal trust fund;

(2) pay unemployment benefits by depositing the proceeds in the

unemployment compensation fund, as defined in Subchapter B;

(3) pay the costs of issuing the bonds;

(4) provide a bond reserve; and

(5) pay capitalized interest on the bonds for the period

determined necessary by the commission, not to exceed two years.

(c) Any excess money remaining after the purposes for which the

bonds were issued is satisfied may be used to purchase or redeem

outstanding bonds.

(d) If there are no outstanding bonds or bond interest to be

paid, the remaining proceeds shall be transferred to the

unemployment compensation fund.

Added by Acts 2003, 78th Leg., ch. 317, Sec. 5, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 817, Sec. 6.05, eff. June 20,

2003.

Sec. 203.256. REPAYMENT OF COMMISSION'S FINANCIAL OBLIGATIONS.

(a) The commission shall assess an unemployment obligation

assessment annually on each employer entitled to an experience

rating under Chapter 204 if any bonds issued under this

subchapter are outstanding.

(b) With regard to outstanding bonds issued by the authority

under this subchapter, the authority shall notify the commission

of the amount of the bond obligations and the estimated amount of

bond administrative expenses each year in sufficient time, as

determined by the commission, to permit the commission to assess

the annual rate of the unemployment obligation assessment,

subject to verification by a financial advisor of the commission

or as otherwise specified in the proceedings authorizing the

bonds.

(c) The commission shall deposit all revenue collected from the

unemployment obligation assessment into the obligation trust

fund. Money deposited in the fund may be invested as permitted by

general law. Money in the obligation trust fund required to be

used to pay bond obligations and bond administrative expenses

shall be transferred to the authority or used by the commission

in the manner and at the time specified in the resolution adopted

in connection with the bond issue to ensure timely payment of

obligations and expenses, or as otherwise provided by the bond

documents.

(d) For bonds issued by the authority for the commission, the

commission shall provide for the payment of the bond obligations

and the bond administrative expenses by irrevocably pledging

revenues received from the unemployment obligation assessment and

amounts on deposit in the obligation trust fund, together with

any bond reserve fund, as provided in the proceedings authorizing

the bonds and related credit agreements.

Added by Acts 2003, 78th Leg., ch. 317, Sec. 5, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 817, Sec. 6.05, eff. June 20,

2003.

Sec. 203.257. BOND PAYMENTS. (a) Revenues received from the

unemployment obligation assessment may be applied only as

provided by this subchapter.

(b) The commission may pay bond obligations with other legally

available funds.

(c) Bond obligations are payable only from sources provided for

payment in this subchapter.

Added by Acts 2003, 78th Leg., ch. 317, Sec. 5, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 817, Sec. 6.05, eff. June 20,

2003.

Sec. 203.258. EXCESS REVENUE COLLECTIONS AND INVESTMENT

EARNINGS. Revenue collected from the unemployment obligation

assessment in any year that exceeds the amount of the bond

obligations and bond administrative expenses payable in that year

and interest earned on the obligation trust fund may, in the

discretion of the commission, be:

(1) used to pay bond obligations payable in the subsequent year,

offsetting the amount of the assessment that would otherwise have

to be levied for the year under this subchapter;

(2) used to redeem or purchase outstanding bonds;

(3) deposited in the unemployment compensation fund; or

(4) used to pay principal and interest on advances from the

federal trust fund.

Added by Acts 2003, 78th Leg., ch. 317, Sec. 5, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 817, Sec. 6.05, eff. June 20,

2003.

Sec. 203.259. STATE DEBT NOT CREATED. (a) A bond issued under

this subchapter, and any related credit agreement, is not a debt

of the state or any state agency or political subdivision of the

state and is not a pledge of the faith and credit of any of them.

A bond or credit agreement is payable solely from revenue as

provided by this subchapter.

(b) A bond, and any related credit agreement, issued under this

chapter must contain on its face a statement to the effect that:

(1) neither the state nor a state agency, political corporation,

or political subdivision of the state is obligated to pay the

principal of or interest on the bond except as provided by this

subchapter; and

(2) neither the faith and credit nor the taxing power of the

state or any state agency, political corporation, or political

subdivision of the state is pledged to the payment of the

principal of or interest on the bond.

Added by Acts 2003, 78th Leg., ch. 317, Sec. 5, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 817, Sec. 6.05, eff. June 20,

2003.

Sec. 203.260. STATE NOT TO IMPAIR BOND OBLIGATIONS. If bonds

under this subchapter are outstanding, the state may not:

(1) take action to limit or restrict the rights of the

commission to fulfill its responsibility to pay bond obligations;

or

(2) in any way impair the rights and remedies of the bond owners

until the bonds are fully discharged.

Added by Acts 2003, 78th Leg., ch. 317, Sec. 5, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 817, Sec. 6.05, eff. June 20,

2003.

Sec. 203.261. EXEMPTION FROM TAXATION. A bond issued under this

subchapter, any transaction relating to the bond, and profits

made from the sale of the bond are exempt from taxation by this

state or by a municipality or other political subdivision of this

state.

Added by Acts 2003, 78th Leg., ch. 317, Sec. 5, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 817, Sec. 6.05, eff. June 20,

2003.

Sec. 203.262. NO PERSONAL LIABILITY. The members of the

commission, commission employees, the board of directors of the

authority, and the employees of the authority are not personally

liable as a result of exercising the rights and responsibilities

granted under this subchapter.

Added by Acts 2003, 78th Leg., ch. 317, Sec. 5, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 817, Sec. 6.05, eff. June 20,

2003.



CHAPTER 204. CONTRIBUTIONS

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE A. TEXAS UNEMPLOYMENT COMPENSATION ACT

CHAPTER 204. CONTRIBUTIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 204.001. DEFINITION. In this chapter, "manual" means the

North American Industrial Classification System Manual published

by the United States Office of Management and Budget.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 398, Sec. 1, eff. Sept. 1,

2001.

Sec. 204.002. CONTRIBUTION REQUIRED. (a) An employer shall pay

a contribution on wages for employment paid during a calendar

year or the portion of the calendar year in which the employer is

subject to this subtitle.

(b) The contribution shall be paid to the commission in

accordance with rules adopted by the commission.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 204.003. CONTRIBUTION NOT DEDUCTED FROM WAGES. An employer

may not deduct any part of a contribution from the wages of an

individual in the employer's employ.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 204.004. ASSIGNMENT TO MAJOR GROUP. The commission shall

assign each employer to a major group in accordance with the

definitions contained in the manual.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 204.005. ESTABLISHMENT OF MAJOR GROUP CONTRIBUTION RATE.

(a) For each calendar year, the commission shall establish by

industry an average contribution rate for each major group.

(b) The commission shall determine the year's contribution rate

for an industry by averaging the contribution rates paid by

employers in that industry during the preceding year ending on

September 30, as shown by the employment records maintained by

the commission.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 204.006. INITIAL CONTRIBUTION RATE. (a) A person's

contribution rate for the calendar year in which the person

becomes an employer is the greater of:

(1) the rate established for that year for the major group to

which the employer is assigned under Section 204.004, less

one-tenth of one percent; or

(2) two and six-tenths percent.

(b) A rate established under Subsection (a) applies to the

employer until the date the experience rate computed under

Section 204.041 takes effect for the employer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

1115, Sec. 1, eff. January 1, 2006.

Sec. 204.007. SPECIAL RATE; CERTAIN EMPLOYERS ENGAGED IN

AGRICULTURE. (a) This section applies to an employer identified

by the commission as classified in the manual as:

(1) Number 115114, crop preparation services for market; or

(2) Number 115111, cotton ginning.

(b) An employer subject to this section shall pay a contribution

at the lowest of the following rates:

(1) five and four-tenths percent;

(2) the general tax rate applicable to that employer, with the

deficit tax rate and replenishment tax rate; or

(3) any other tax rate applicable to that employer under this

subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 864, Sec. 1, eff. Sept. 1,

2001.

Sec. 204.008. TIME BENEFITS ARE PAID. For the purpose of this

chapter, benefits are paid at the time the claim for the benefits

is certified by the commission to the comptroller for payment.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 204.009. APPLICATION TO LABOR AGENT. (a) A labor agent

who furnishes a farm and ranch laborer is liable for the payment

of a tax under this subtitle as if the labor agent were the

employer of the laborer, without regard to any factor used to

determine an employer-employee relationship, including the right

of control.

(b) If a labor agent does not pay the tax in accordance with

this subtitle, a person who contracts with the labor agent for

the services of a farm and ranch laborer is jointly and severally

liable with the labor agent for payment of the tax under this

subtitle as an employer.

(c) A labor agent shall notify each person with whom the labor

agent contracts whether the labor agent pays the tax under this

subtitle.

(d) A labor agent who pays the tax shall present evidence of

payment to each person with whom the labor agent contracts.

(e) In this section, "labor agent" means a person who is a farm

labor contractor under the Migrant and Seasonal Agricultural

Worker Protection Act (29 U.S.C. Section 1801 et seq.).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 204.010. PAYMENT OF CONTRIBUTIONS BY INDIAN TRIBES. An

Indian tribe that is subject to this subtitle shall pay

contributions under the same terms and conditions as any other

subject employer unless the Indian tribe elects under Chapter 205

to make reimbursements for benefits instead of contributions.

Added by Acts 2001, 77th Leg., ch. 518, Sec. 5, eff. June 11,

2001.

SUBCHAPTER B. CHARGEBACKS

Sec. 204.021. CHARGEBACKS. (a) The amount of benefits paid to

a claimant for a benefit year shall be charged to the accounts of

each of the claimant's employers during the claimant's base

period. The chargebacks of an employer for a calendar quarter are

the benefits paid to all of the employer's employees or former

employees during that quarter.

(b) The chargeback of benefits of a claimant who has two or more

employers during the claimant's base period is allocated among

those employers according to the proportion of the total of the

claimant's benefit wage credits paid during the base period by

each employer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 204.022. EXCLUSIONS FROM CHARGEBACKS. (a) Benefits

computed on benefit wage credits of an employee or former

employee may not be charged to the account of an employer if the

employee's last separation from the employer's employment before

the employee's benefit year:

(1) was required by a federal statute;

(2) was required by a statute of this state or an ordinance of a

municipality of this state;

(3) would have disqualified the employee under Section 207.044,

207.045, 207.051, or 207.053 if the employment had been the

employee's last work;

(4) imposes a disqualification under Section 207.044, 207.045,

207.051, or 207.053;

(5) was caused by a medically verifiable illness of the employee

or the employee's minor child;

(6) was based on a natural disaster that results in a disaster

declaration by the president of the United States under the

Robert T. Stafford Disaster Relief and Emergency Assistance Act

(42 U.S.C. Section 5121 et seq.), if the employee would have been

entitled to unemployment assistance benefits under Section 410 of

that act (42 U.S.C. Section 5177) had the employee not received

state unemployment compensation benefits;

(7) was caused by a natural disaster, fire, flood, or explosion

that causes employees to be separated from one employer's

employment;

(8) was based on a disaster that results in a disaster

declaration by the governor under Section 418.014, Government

Code;

(9) resulted from the employee's resigning from partial

employment to accept other employment that the employee

reasonably believed would increase the employee's weekly wage;

(10) was caused by the employer being called to active military

service in any branch of the United States armed forces on or

after January 1, 2003;

(11) resulted from the employee leaving the employee's workplace

to protect the employee from family violence or stalking as

evidenced by:

(A) an active or recently issued protective order documenting

family violence against, or the stalking of, the employee or the

potential for family violence against, or the stalking of, the

employee;

(B) a police record documenting family violence against, or the

stalking of, the employee; or

(C) a physician's statement or other medical documentation that

describes the family violence against the employee that:

(i) is recorded in any form or medium that identifies the

employee as the patient; and

(ii) relates to the history, diagnosis, treatment, or prognosis

of the patient;

(12) resulted from a move from the area of the employee's

employment that:

(A) was made with the employee's spouse who is a member of the

armed forces of the United States; and

(B) resulted from the spouse's permanent change of station of

longer than 120 days or a tour of duty of longer than one year;

(13) was caused by the employee being unable to perform the work

as a result of a disability for which the employee is receiving

disability insurance benefits under 42 U.S.C. Section 423; or

(14) resulted from the employee leaving the employee's workplace

to care for the employee's terminally ill spouse as evidenced by

a physician's statement or other medical documentation, but only

if no reasonable, alternative care was available.

(b) For the purpose of this section, if an employee's last

separation from the employment of an employer is a separation for

which the employee was determined to have been disqualified under

Section 207.048, the employee's last separation from the

employment of that employer is considered to be the next later

separation from the employment of that employer.

(c) Except as provided by law, evidence regarding an employee

described by Subsection (a)(11) may not be disclosed to any

person without the consent of the employee.

(d) For purposes of Subsection (a)(11):

(1) "Family violence" has the meaning assigned by Section

71.004, Family Code.

(2) "Stalking" means conduct described by Section 42.072, Penal

Code.

(e) Benefits may not be charged to the account of an employer,

regardless of whether the liability for the chargeback arises in

the employee's current benefit year or in a subsequent benefit

year, if the employee's last separation from the employer's

employment before the employee's benefit year was or would have

been excepted from disqualification under Section 207.052(b).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 93, Sec. 1, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 77, Sec. 1, eff. May 15, 2003;

Acts 2003, 78th Leg., ch. 526, Sec. 1, eff. June 20, 2003; Acts

2003, 78th Leg., ch. 817, Sec. 7A.01, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

39, Sec. 1, eff. May 9, 2005.

Acts 2005, 79th Leg., Ch.

493, Sec. 2, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

728, Sec. 12.0015, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 10.001, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 10.002, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1180, Sec. 1, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1180, Sec. 2, eff. June 15, 2007.

Sec. 204.023. NOTICE SENT AT TIME BENEFITS PAID. The commission

shall mail to an employer a notice of the employer's maximum

potential chargebacks when benefits are first paid if:

(1) notice of an initial claim has not already been mailed to

the employer under Section 208.002; and

(2) the employer's account is potentially chargeable with

benefits as a result of the initial claim and payment of

benefits.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 204.024. PROTEST OF POTENTIAL CHARGEBACKS. To protest a

potential chargeback, an employer to whom notice is mailed under

Section 204.023 must mail to the commission at Austin a protest

not later than the 30th day after the date the notice was mailed

or the right to protest the chargeback is waived. The protest

must include a statement of the facts supporting the grounds of

the protest.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1999, 76th Leg., ch. 773, Sec. 1, eff. Sept. 1,

1999.

Sec. 204.025. DECISION AND ADMINISTRATIVE REVIEW OF PROTEST.

(a) An examiner promptly shall decide the issues involved in a

timely protest filed under Section 204.024 and shall mail a

notice of the decision to the protesting employer.

(b) The examiner's decision becomes final 14 days from the date

the examiner mails the notice unless before that date the

employer mails to the commission at Austin a written appeal from

the examiner's decision.

(c) Administrative review under this section must be in

accordance with the rules of the commission.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 204.026. JUDICIAL REVIEW OF PROTEST. (a) An employer may

appeal an administrative determination made under Section 204.025

after the employer has exhausted the employer's administrative

remedies, not including a motion for rehearing, before the

commission. An appeal must be filed within the time prescribed by

Sections 212.153 and 212.201 for commission decisions on

benefits.

(b) An appeal to a court relating to a chargeback has the same

venue and jurisdiction as a suit to collect contributions and

penalties under this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 204.027. NOTICE, PROTEST, AND APPEAL--NOTICE SENT AT TIME

OF CLAIM. (a) If notice of the claim was sent to an employer

under Section 208.002, the commission shall mail the employer a

notice of the amount of the employer's potential chargeback

resulting from the claim.

(b) The employer may protest a clerical or machine error

relating to the amount of the chargeback not later than the 14th

day after the date the notice was mailed.

(c) The commission shall mail a decision on the protest to the

employer.

(d) An employer may appeal the decision on the protest not later

than the 14th day after the date notice of the decision is mailed

to the employer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER C. GENERAL TAX RATE FOR EXPERIENCE-RATED EMPLOYERS

Sec. 204.041. TAX ON EXPERIENCE-RATED EMPLOYERS. (a) Each

employer whose account has been chargeable with benefits

throughout four or more consecutive calendar quarters shall pay

contributions at the rate prescribed by the table in Section

204.042 or a table extended under Section 204.043.

(b) Except as provided by Subsection (c), a change in the rate

applicable to an employer takes effect on January 1.

(c) The rate for an employer who becomes subject to

contributions under Subsection (a) for the first time at the

close of a calendar quarter takes effect on the first day of the

next calendar quarter and continues in effect until the January 1

of the next calendar year.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 204.042. TAX RATE TABLE.

If the

replenishment

ratio is

and the employer's benefit ratio does not exceed:

1.00

0.00

0.10

0.20

0.30

0.40

0.50

0.60

0.70

0.80

0.90

. . .

1.20

0.00

0.08

0.16

0.25

0.33

0.41

0.50

0.58

0.66

0.75

1.21

0.00

0.08

0.16

0.24

0.33

0.41

0.49

0.57

0.66

0.74

1.22

0.00

0.08

0.16

0.24

0.32

0.40

0.49

0.57

0.65

0.73

1.23

0.00

0.08

0.16

0.24

0.32

0.40

0.48

0.56

0.65

0.73

1.24

0.00

0.08

0.16

0.24

0.32

0.40

0.48

0.56

0.64

0.72

1.25

0.00

0.08

0.16

0.24

0.32

0.40

0.48

0.56

0.64

0.72

1.26

0.00

0.07

0.15

0.23

0.31

0.39

0.47

0.55

0.63

0.71

1.27

0.00

0.07

0.15

0.23

0.31

0.39

0.47

0.55

0.62

0.70

1.28

0.00

0.07

0.15

0.23

0.31

0.39

0.46

0.54

0.62

0.70

1.29

0.00

0.07

0.15

0.23

0.31

0.38

0.46

0.54

0.62

0.69

1.30

0.00

0.07

0.15

0.23

0.30

0.38

0.46

0.53

0.61

0.69

1.31

0.00

0.07

0.15

0.22

0.30

0.38

0.45

0.53

0.61

0.68

1.32

0.00

0.07

0.15

0.22

0.30

0.37

0.45

0.53

0.60

0.68

1.33

0.00

0.07

0.15

0.22

0.30

0.37

0.45

0.53

0.60

0.67

1.34

0.00

0.07

0.14

0.22

0.29

0.37

0.44

0.52

0.59

0.67

1.35

0.00

0.07

0.14

0.22

0.29

0.37

0.44

0.51

0.59

0.66

1.36

0.00

0.07

0.14

0.22

0.29

0.36

0.44

0.51

0.58

0.66

1.37

0.00

0.07

0.14

0.21

0.29

0.36

0.43

0.51

0.58

0.65

1.38

0.00

0.07

0.14

0.21

0.28

0.36

0.43

0.50

0.57

0.65

1.39

0.00

0.07

0.14

0.21

0.28

0.35

0.43

0.50

0.57

0.64

1.40

0.00

0.07

0.14

0.21

0.28

0.35

0.42

0.50

0.57

0.64

1.41

0.00

0.07

0.14

0.21

0.28

0.35

0.42

0.49

0.56

0.63

1.42

0.00

0.07

0.14

0.21

0.28

0.35

0.42

0.49

0.56

0.63

1.43

0.00

0.06

0.13

0.20

0.27

0.34

0.41

0.48

0.55

0.62

1.44

0.00

0.06

0.13

0.20

0.27

0.34

0.41

0.48

0.55

0.62

1.45

0.00

0.06

0.13

0.20

0.27

0.34

0.41

0.48

0.55

0.62

1.46

0.00

0.06

0.13

0.20

0.27

0.34

0.41

0.47

0.54

0.62

1.47

0.00

0.06

0.13

0.20

0.27

0.34

0.40

0.47

0.54

0.61

1.48

0.00

0.06

0.13

0.20

0.27

0.33

0.40

0.47

0.54

0.60

1.49

0.00

0.06

0.13

0.20

0.26

0.33

0.40

0.46

0.53

0.60

1.50

0.00

0.06

0.13

0.20

0.26

0.33

0.40

0.46

0.53

0.60

1.51

0.00

0.06

0.13

0.19

0.26

0.33

0.39

0.46

0.52

0.59

1.52

0.00

0.06

0.13

0.19

0.26

0.32

0.39

0.46

0.52

0.59

1.53

0.00

0.06

0.13

0.19

0.26

0.32

0.39

0.45

0.52

0.58

1.54

0.00

0.06

0.12

0.19

0.25

0.32

0.38

0.45

0.51

0.58

1.55

0.00

0.06

0.12

0.19

0.25

0.32

0.38

0.45

0.51

0.58

1.56

0.00

0.06

0.12

0.19

0.25

0.32

0.38

0.44

0.51

0.57

1.57

0.00

0.06

0.12

0.19

0.25

0.31

0.38

0.44

0.50

0.57

1.58

0.00

0.06

0.12

0.18

0.25

0.31

0.37

0.44

0.50

0.56

1.59

0.00

0.06

0.12

0.18

0.25

0.31

0.37

0.44

0.50

0.56

1.60

0.00

0.06

0.12

0.18

0.25

0.31

0.37

0.43

0.50

0.56

the employer's tax rate is:

0.00%

0.1%

0.2%

0.3%

0.4%

0.5%

0.6%

0.7%

0.8%

0.9%

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 204.043. EXTENSION OF TAX RATE TABLE UP TO SIX PERCENT.

(a) The commission shall extend the table in Section 204.042 by

providing additional replenishment ratios, benefit ratios, and

tax rates up to six percent.

(b) In extending the table in Section 204.042, the commission

shall use the same mathematical principles used in constructing

the table.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 204.044. BENEFIT RATIO. (a) The benefit ratio for an

employer is equal to the total amounts of the employer's

chargebacks for the 36 consecutive months preceding the tax rate

computation date divided by the total of the employer's taxable

wages for the same months.

(b) The benefit ratio of an employer whose account has been

chargeable with benefits for less than 36 consecutive months but

throughout each month of at least four calendar quarters is equal

to the total amount of the employer's chargebacks for those

months preceding the tax rate computation date divided by the

total of the employer's taxable wages for those months.

(c) In computing the benefit ratio, only taxable wages on which

contributions have been paid to the commission not later than the

last day of the month in which the computation date occurs may be

used.

(d) In computing the benefit ratio for employers who are subject

only to Section 201.027 and who have elected under that section

to file reports annually, only taxable wages for which

contributions have been paid to the commission on or before

January 31 may be used.

(e) The benefit ratio is expressed as a percentage.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 487, Sec. 2, eff. Sept. 1,

2001.

Sec. 204.045. REPLENISHMENT RATIO. (a) The replenishment ratio

for a calendar year is computed by:

(1) dividing the numerator described in Subsection (b) by the

denominator described in Subsection (c); and

(2) rounding the result to the nearest hundredth.

(b) The numerator is equal to the amount of benefits paid during

the 12 months ending September 30 of the preceding year that are

effectively charged to employers' accounts, plus one-half of the

amount of benefits paid during that period that are not

effectively charged to employers' accounts. In computing the

amount of the benefits charged or paid, the commission shall not

include the amount of:

(1) a canceled benefit warrant;

(2) that part of a benefit that has been overpaid and been

repaid; or

(3) benefits paid that are repayable from a reimbursing

employer, the federal government, or another governmental entity.

(c) The denominator is the total amount of benefits paid during

the 12 months ending September 30 of the preceding year that are

effectively charged to employers' accounts.

(d) The commission shall compute the replenishment ratio for

each calendar year before the date the first contribution payment

with respect to wages for employment paid in that year is due.

Once computed for the year, the replenishment ratio may not be

adjusted.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 204.046. EFFECTIVELY CHARGED BENEFITS. (a) A benefit is

not effectively charged if it is:

(1) not charged to an employer's account;

(2) charged to an employer's account after the employer has

reached maximum liability because of the maximum tax rate; or

(3) charged to an employer's account but considered not

collectible.

(b) A benefit not described in Subsection (a) is effectively

charged.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 204.047. TAX RATE COMPUTATION DATE FOR EXPERIENCE TAX RATE.

(a) The computation date for the tax rate for the contribution

under Section 204.041 is October 1 of the year preceding the

calendar year in which the rate takes effect, except as provided

by Subsections (b) and (c).

(b) The computation date for the tax rate for the contribution

under Section 204.041(a) for an employer who becomes subject to

that tax rate for the first time is the date on which the rate

takes effect under Section 204.041(c).

(c) An employer who reports annually under Section 201.027 has

the same computation date as other employers, but the final

computation of a rate for the employer may not occur before

February 1 of the year following the computation date.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 487, Sec. 3, eff. Sept. 1,

2001.

Sec. 204.048. VOLUNTARY CONTRIBUTIONS. (a) Notwithstanding any

other provision of this subtitle, an employer for whom the

commission has computed an experience rate as of October 1 of a

calendar year that is effective for the succeeding calendar year,

as provided by Section 204.047(a), may elect to make a voluntary

payment of contributions to the commission.

(b) The amount of a voluntary contribution may be equal to all

or part of the employer's chargebacks during the period ending

September 30 that are used in computing the employer's experience

rate for the succeeding calendar year. The commission shall

allocate a voluntary contribution of less than the full amount of

the employer's chargebacks first to the employer's most recent

chargebacks.

(c) On receipt of a voluntary contribution during the period

prescribed by Subsection (d), the commission shall reduce the

employer's chargebacks by an amount equal to the contribution and

shall recompute the experience rate applicable to that employer

for the succeeding calendar year.

(d) An employer who elects to make a voluntary contribution for

the recomputation of the employer's experience rate must make the

contribution as prescribed by rules adopted by the commission.

The employer may not revoke the contribution after the date on

which the commission uses the contribution to recompute the

employer's experience rate.

(e) Notwithstanding Subsection (a), the commission may not

compute a new experience rate for an employer or reduce an

employer's experience rate based on a voluntary contribution made

by the employer after the expiration of the 120th day of the

calendar year for which the rate is effective.

(f) The commission shall deposit a voluntary contribution made

under this section to the credit of the compensation fund.

Added by Acts 1997, 75th Leg., ch. 383, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 934, Sec. 1, eff.

Sept. 1, 2003.

SUBCHAPTER D. ADJUSTMENTS TO TAX RATE FOR EXPERIENCE-RATED

EMPLOYERS

Sec. 204.061. CEILING AND FLOOR OF COMPENSATION FUND. In

computing the tax rates under this subchapter:

(1) the ceiling of the compensation fund is two percent of the

total taxable wages for the four calendar quarters ending the

preceding June 30; and

(2) the floor of the compensation fund is equal to the greater

of:

(A) $400 million; or

(B) one percent of the total taxable wages for the four calendar

quarters ending the preceding June 30.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 204.062. REPLENISHMENT TAX. (a) In addition to the

general tax computed under Subchapter C, an employer entitled to

an experience rate shall pay a replenishment tax at the rate

computed by:

(1) dividing the numerator described by Subsection (b) by the

denominator described by Subsection (c);

(2) multiplying that result by 100 to obtain a percentage; and

(3) rounding that result to the nearest hundredth.

(b) The numerator is an amount equal to one-half of the amount

of benefits paid by all employers during the 12 months ending the

preceding September 30 that are not effectively charged.

(c) The denominator is an amount equal to the taxable wages paid

by all employers during the four quarters ending the preceding

June 30.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.31, eff. Sept. 1,

1995.

Sec. 204.0625. ADJUSTMENT TO REPLENISHMENT TAX RATE. On and

after January 1, 2006, the replenishment tax rate computed under

Section 204.062 shall be adjusted to a rate computed by

subtracting one-tenth of one percent from the percentage computed

under Section 204.062(a).

Added by Acts 2005, 79th Leg., Ch.

1115, Sec. 2, eff. June 18, 2005.

Sec. 204.063. DEFICIT ASSESSMENT. (a) If the amount of money

in the compensation fund on a tax rate computation date is less

than the floor of the compensation fund, a deficit tax rate is

added for the next calendar year to the general tax rate for each

employer entitled to an experience rate for that year.

(b) The deficit tax rate for a calendar year is the lesser of:

(1) the rate computed by multiplying the deficit ratio, as

computed under Section 204.064, by the sum of the employer's

general tax rate, the replenishment tax rate, and the deficit tax

rate for the previous calendar year; or

(2) two percent.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 317, Sec. 6, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 817, Sec. 6.06, eff. June 20,

2003.

Sec. 204.064. DEFICIT RATIO. (a) The deficit ratio is computed

by:

(1) dividing the numerator computed under Subsection (b) by the

denominator described by Subsection (c); and

(2) rounding that result to the nearest hundredth.

(b) The numerator is computed by subtracting the balance of the

compensation fund, considering any federal advance, from the

floor of the compensation fund.

(c) The denominator is the amount of contributions due under the

general tax rate and the replenishment rate for the four calendar

quarters ending the preceding September 30 from employers

entitled to an experience rate on the tax rate computation date.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 317, Sec. 7, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 817, Sec. 6.07, eff. June 20,

2003.

Sec. 204.065. USE OF SURPLUS. (a) If the amount in the

compensation fund on a tax rate computation date is more than the

ceiling of the compensation fund, the commission may use all or

part of that surplus to pay outstanding bond obligations as

provided by this section or to provide a surplus credit or a

surplus credit rate as provided by Sections 204.0651 and 204.0652

to an employer entitled to an experience rate on the computation

date.

(b) If, on the tax rate computation date, there are outstanding

bond obligations as described by Subchapter C, Chapter 203,

including bond administrative expenses, the commission may

transfer all or part of the surplus described by Subsection (a)

to the obligation trust fund under Section 203.102 for payment of

those obligations. The amount transferred under this subsection

may not exceed any amount transferred to the unemployment

compensation fund under Section 203.255(b)(2).

(c) To the extent that any portion of the surplus is not used to

pay bond obligations, the commission shall use that amount to

compute:

(1) a surplus credit under Section 204.0651; or

(2) an annual surplus credit rate under Section 204.0652.

(d) In determining the use of any surplus, the commission shall

exercise the options that the commission determines to be in the

best interests of the state's employers and workers.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

34, Sec. 2, eff. May 4, 2007.

Sec. 204.0651. SURPLUS CREDIT. (a) The commission may use any

portion of the surplus under Section 204.065 that is not used to

pay bond obligations to compute a surplus credit for an employer

entitled to an experience rate on the computation date, to be

applied beginning with contributions for the first quarter of the

following year.

(b) The amount of the surplus credit is computed by multiplying

the surplus ratio computed under Section 204.066 by the

employer's contributions due for the four calendar quarters

ending the preceding September 30.

(c) An employer may not apply a surplus credit against

delinquent contributions. A surplus credit may not be applied

until the employer has paid any delinquent contributions.

Added by Acts 2007, 80th Leg., R.S., Ch.

34, Sec. 2, eff. May 4, 2007.

Sec. 204.0652. SURPLUS CREDIT RATE. (a) If the commission does

not compute a surplus credit under Section 204.0651, the

commission may use any portion of the surplus under Section

204.065 that is not used to pay bond obligations to compute an

annual surplus credit rate for an employer entitled to an

experience rate on the computation date.

(b) The surplus credit rate is computed by multiplying the

surplus ratio computed under Section 204.066 by the employer's

general and replenishment tax rates for the preceding year.

(c) The surplus credit rate shall be subtracted from the sum of

the general and replenishment tax rates. The remainder may not

be less than zero. The results shall be rounded to the nearest

hundredth.

(d) An employer may not receive a surplus credit rate if any

delinquent contributions are due on the contribution date, but is

eligible for a surplus credit rate beginning on the calendar

quarter following the quarter in which the delinquent

contributions are paid.

Added by Acts 2007, 80th Leg., R.S., Ch.

34, Sec. 2, eff. May 4, 2007.

Sec. 204.066. SURPLUS RATIO. (a) The surplus ratio is computed

by:

(1) dividing the numerator computed under Subsection (b) by the

denominator described by Subsection (c); and

(2) rounding that result to the nearest hundredth.

(b) The numerator is computed by subtracting the ceiling of the

compensation fund from the balance of the compensation fund and

subtracting from that amount any amount used to pay bond

obligations under Section 204.065(b).

(c) The denominator is the amount of contributions due for the

four calendar quarters ending the preceding September 30 from

employers entitled to an experience rate on the tax rate

computation date.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

34, Sec. 3, eff. May 4, 2007.

Sec. 204.067. ADJUSTMENTS TO RATE. The commission, at its own

discretion, may adjust a rate under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

34, Sec. 4, eff. May 4, 2007.

SUBCHAPTER E. ACQUISITION OF EXPERIENCE-RATED EMPLOYER

Sec. 204.081. DEFINITIONS. In this subchapter:

(1) "Compensation experience" includes the period that benefit

wage credits or benefits have been chargeable and any other

factor under Subchapter A, B, C, or D necessary to the

computation of experience rating under those subchapters.

(2) "Person" means an individual, trust, estate, partnership,

association, company, or corporation.

(3) "Substantially common management or control" exists if,

after the acquisition of the organization, trade, or business of

an employing unit, the predecessor employing unit continues to:

(A) own or manage the organization that conducts the

organization, trade, or business;

(B) own or manage the assets necessary to conduct the

organization, trade, or business;

(C) control through security or lease arrangements the assets

necessary to conduct the organization, trade, or business; or

(D) direct the internal affairs or conduct of the organization,

trade, or business.

(4) "Substantially common ownership" exists if, on the date of

an acquisition of the organization, trade, or business of an

employing unit, a shareholder, officer, or other owner of a legal

or equitable interest in the predecessor employing unit, or the

spouse or a person within the first degree of consanguinity or

affinity, as determined under Chapter 573, Government Code, of

the shareholder, officer, or other owner:

(A) is a shareholder, officer, or other owner of a legal or

equitable interest in the successor employing unit; or

(B) holds an option to purchase a legal or equitable interest in

the successor employing unit.

(5) "Transfer of trade or business" includes the transfer of

part or all of an employer's workforce to another employer if, as

the result of the transfer, the transferring employer no longer

performs trade or business with respect to the transferred

workforce and the employer to whom the workforce is transferred

performs trade or business with respect to the workforce.

(6) "Knowingly" means having actual knowledge of or acting with

deliberate ignorance of or reckless disregard for the prohibition

involved.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

1315, Sec. 2, eff. September 1, 2005.

Sec. 204.082. EFFECTIVE DATE OF ACQUISITION. For purposes of

this subchapter, an acquisition is effective on the first day of

the calendar quarter in which the acquisition occurs.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 204.083. ACQUISITION OF ALL OR PART OF EXPERIENCE-RATED

ORGANIZATION, TRADE, OR BUSINESS; TRANSFER OF COMPENSATION

EXPERIENCE. The transfer of the predecessor employer's

compensation experience to the successor employer is required if

the predecessor employing unit transfers, through any means, all

or part of the organization, trade, or business, to the successor

employer and there is substantially common management or control

or substantially common ownership of the entities.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(27), eff.

Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1315, Sec. 3, eff. September 1, 2005.

Sec. 204.084. ACQUISITION OF PART OF EXPERIENCE-RATED

ORGANIZATION, TRADE, OR BUSINESS: APPROVAL OF TRANSFER OF

COMPENSATION EXPERIENCE WITHOUT SUBSTANTIALLY COMMON MANAGEMENT

OR CONTROL OR SUBSTANTIALLY COMMON OWNERSHIP; CONTRIBUTION RATE.

(a) If an employing unit acquires or otherwise receives, through

any means, part of the organization, trade, or business of an

employer, and transfer of compensation experience is not required

by Section 204.083, the successor employing unit and the

predecessor employer may jointly make a written application to

the commission to transfer the compensation experience of the

predecessor employer that is attributable to the part of the

organization, trade, or business acquired to the successor

employing unit.

(b) If the acquisition results from the death of the predecessor

employer, the requirement that the predecessor employer join in

the application for transfer of the compensation experience does

not apply.

(c) Except as provided by Subsection (d), the commission shall

approve an application if:

(1) immediately after the acquisition the successor employing

unit continues operation of substantially the same part of the

organization, trade, or business acquired;

(2) the predecessor employer waives in writing all rights to an

experience rating computed on the compensation experience

attributable to the part of the organization, trade, or business

acquired by the successor employing unit, unless the acquisition

results from the death of the predecessor employer;

(3) a definitely identifiable and segregable part of the

predecessor employer's compensation experience is attributable to

the part of the organization, trade, or business acquired;

(4) for a successor employing unit that is not an employer at

the time of the acquisition, the successor employing unit elects

to become an employer on the date of the acquisition or otherwise

becomes an employer during the year in which the acquisition

occurs;

(5) the application was filed with the commission not later than

the first anniversary of the effective date of the acquisition;

and

(6) the applicants have shown that:

(A) the acquired part of the organization, trade, or business is

capable of operating independently and separately from the

predecessor employer; and

(B) the wages attributable to the acquired part of the

organization, trade, or business are solely attributable to

services provided on behalf of the acquired part of the

organization, trade, or business.

(d) The commission shall deny a transfer of compensation

experience under this section if the commission determines that

the transfer was done primarily to qualify for a reduced

compensation experience rating by either:

(1) circumventing the experience rating system; or

(2) manipulating the experience rating system by minimizing the

impact of chargebacks to the predecessor's or successor's tax

account.

(e) A successor employing unit that acquires compensation

experience under this section and that is an experience-rated

employer on the date of and during the period preceding the

acquisition shall pay contributions from the date of the

acquisition until the end of the calendar year in which the

acquisition occurred at the rate applicable to the successor

employing unit on the date of acquisition.

(f) A successor employing unit that acquires compensation

experience under this section and that is not an experience-rated

employer on the date of the acquisition shall pay contributions

from the date of the acquisition until the next contribution rate

computation date at the highest rate applicable at the time of

the acquisition to any predecessor employing unit that is a party

to the acquisition. If the commission determines that the

transfer was accomplished solely or primarily for the purpose of

obtaining a lower contribution rate, the successor employing

unit's contribution rate must be determined under Section

204.006.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 817, Sec. 7.01, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1315, Sec. 4, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1315, Sec. 5, eff. September 1, 2005.

Sec. 204.085. CONTRIBUTION RATE FOR SUCCESSOR EMPLOYERS WHEN

SUBSTANTIALLY COMMON MANAGEMENT OR CONTROL OR SUBSTANTIALLY

COMMON OWNERSHIP EXISTS; CERTAIN PARTIAL ACQUISITIONS. (a)

Except as provided by Subsection (d), in the case of a partial

acquisition for which the transfer of compensation experience is

required under Section 204.083, if the commission determines that

the part of the organization, trade, or business transferred is

definitely identifiable and segregable and that compensation

experience can be specifically attributed to that part of the

organization, trade, or business, the contribution rate of the

successor must be computed:

(1) based on the successor employing unit's experience for the

part of the organization, trade, or business that was not

acquired by the transfer; and

(2) as provided by this section for the part of the

organization, trade, or business acquired through the transfer.

(b) A successor employing unit that acquires compensation

experience under Section 204.083 and is an experience-rated

employer on the date of the acquisition shall pay contributions

from the date of the acquisition until the end of the calendar

year in which the acquisition occurred at a rate computed by

using the compensation experience transferred from the

predecessor employer and that of the successor employing unit.

(c) A successor employing unit that acquires compensation

experience under Section 204.083 and is not an experience-rated

employer on the date of the acquisition shall pay contributions

from the date of the acquisition until the end of the calendar

year at the highest rate applicable at the time of the

acquisition to any predecessor employer who is a party to the

acquisition.

(d) If the commission determines that the transfer was

accomplished solely or primarily for the purpose of obtaining a

lower contribution rate, the successor's contribution rate must

be determined under Section 204.006.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

1315, Sec. 6, eff. September 1, 2005.

Sec. 204.0851. CONTRIBUTION RATE FOR SUCCESSOR EMPLOYERS WHEN

SUBSTANTIALLY COMMON MANAGEMENT OR CONTROL OR SUBSTANTIALLY

COMMON OWNERSHIP EXISTS; OTHER ACQUISITIONS. (a) For a transfer

of compensation experience required by Section 204.083 other than

a transfer described by Section 204.085(a), the contribution rate

shall be computed as provided by this section.

(b) A successor employing unit that acquires compensation

experience under Section 204.083 and is an experience-rated

employer on the date of the acquisition shall pay contributions

from the date of the acquisition until the end of the calendar

year in which the acquisition occurred at the rate computed by

using the prior 36-month combined compensation experience of the

predecessor employing unit and the successor employing unit on

the date of the acquisition.

(c) A successor employing unit that acquires compensation

experience under Section 204.083 and is not an experience-rated

employer on the date of the acquisition shall pay contributions

from the date of the acquisition until the end of the calendar

year at the highest rate applicable at the time of the

acquisition to any predecessor employing unit that is a party to

the acquisition.

(d) The contribution rate for experience-rated and

nonexperience-rated successor employing units shall, for the

years following the year of acquisition, be computed as follows:

(1) for the first year following acquisition, the successor

employing unit's compensation experience plus the predecessor

employing unit's 24-month compensation experience ending on

September 30 preceding the year of acquisition, combined with the

predecessor employing unit's compensation experience from that

date to the date of the acquisition;

(2) for the second year following acquisition, the successor

employing unit's compensation experience plus the predecessor

employing unit's 12-month compensation experience ending on

September 30 preceding the year of acquisition, combined with the

predecessor employing unit's compensation experience from that

date to the date of the acquisition;

(3) for the third year following acquisition, compensation

experience available to the successor employing unit plus the

predecessor employing unit's compensation experience from

September 30 preceding the year of acquisition to the date of the

acquisition; and

(4) for years subsequent to the acquisition and to the transfer

of compensation experience required under Section 204.083, the

predecessor employing unit's contribution rate is computed

without regard to any transfer of compensation experience

required by that section.

Added by Acts 2005, 79th Leg., Ch.

1315, Sec. 7, eff. September 1, 2005.

Sec. 204.086. COLLECTION OF CONTRIBUTION, PENALTY, OR INTEREST

FROM SUCCESSOR EMPLOYER. (a) An individual or employing unit

that acquires the organization, trade, or business or

substantially all of the assets of an organization, trade, or

business of an employer who, at the time of the acquisition, is

indebted to the commission for a contribution, a penalty, or

interest, is liable to the commission for prompt payment of the

contribution, penalty, or interest.

(b) If not paid, the commission may bring an action under

Chapter 213 for the collection of a contribution, a penalty, or

interest as though the contribution, penalty, or interest had

been incurred by the successor employer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 398, Sec. 2, eff. Sept. 1,

2001.

Sec. 204.087. OFFENSE; CRIMINAL AND CIVIL PENALTIES. (a) A

person commits an offense if the person recklessly, knowingly, or

intentionally defeats, evades, or circumvents a provision of this

subchapter or if the person recklessly, knowingly, or

intentionally attempts, aids and abets an attempt, or advises

another to defeat, evade, or circumvent a provision of this

subchapter.

(b) An employer who commits an offense under this section may be

assessed a civil penalty in an amount equal to two percent of

wages as defined in Subchapter F, Chapter 201, for the year

during which the violation occurred and for the three years

following that year.

(c) A person, other than the employer, who commits an offense

under this section may be assessed a civil penalty of not more

than $5,000 for a first offense and not more than $5,000 for each

subsequent offense.

(d) A civil penalty assessed under Subsection (b) or (c) shall

be deposited in the special administration fund established under

Section 203.201.

(e) An offense under this section is a Class A misdemeanor.

Added by Acts 2005, 79th Leg., Ch.

1315, Sec. 7, eff. September 1, 2005.

Sec. 204.088. PROCEDURES TO IDENTIFY EXPERIENCE-RATING

TRANSFERS. The commission by rule shall establish procedures to

identify the transfer or acquisition of a business for the

purposes of this subchapter.

Added by Acts 2005, 79th Leg., Ch.

1315, Sec. 7, eff. September 1, 2005.

Sec. 204.089. CONFORMITY WITH FEDERAL REGULATIONS. The

commission shall administer this subchapter in conformity with

any regulations prescribed by the United States Secretary of

Labor relating to experience-rating transfers.

Added by Acts 2005, 79th Leg., Ch.

1315, Sec. 7, eff. September 1, 2005.

SUBCHAPTER F. SPECIAL CONTRIBUTIONS FOR GOVERNMENTAL EMPLOYERS

Sec. 204.101. CONTRIBUTION FROM GOVERNMENTAL EMPLOYER. A

governmental employer shall pay a contribution in accordance with

this subchapter and rules adopted by the commission on wages paid

for employment during each year or portion of the year in which

the governmental employer is subject to this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 204.102. CONTRIBUTION NOT DEDUCTION FROM WAGES. A

contribution paid by a governmental employer may not be deducted

from the wages of individuals in the employer's employ.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 204.103. RATE OF CONTRIBUTIONS FOR GOVERNMENTAL EMPLOYERS.

(a) The rate of the contribution required under Section 204.101

for each calendar year is equal to the greater of:

(1) one-tenth of one percent; or

(2) the percentage, adjusted to the next higher one-tenth of one

percent, computed by dividing the numerator described by

Subsection (b) by the denominator described by Subsection (c).

(b) The numerator is the amount of all benefits paid during the

preceding calendar year based on wage credits earned from

employers that pay contributions under this subchapter, not

including benefit payments that are reimbursable from any other

source. If the amount of benefits paid during the period used for

determining the rate is greater than the contributions paid by

the same employers for the same period, the amount of the

benefits paid in excess of the amount of contributions collected

shall be added to the numerator in determining the contribution

rate. If the amount of benefits paid for the period used for

determining the rate is less than the contributions paid by the

same employers for the same period, that amount shall be deducted

from the numerator in computing the rate.

(c) The denominator is the amount of the total wages paid during

the preceding calendar year by all employers that pay

contributions under this subchapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 204.104. ACCOUNTING FOR GOVERNMENTAL EMPLOYERS. The

commission shall account separately for benefits paid and

contributions collected under this subchapter, and these benefits

and contributions may not be used in determining contribution

rates under Subchapters A, B, C, and D.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 204.105. PAST DUE CONTRIBUTIONS. (a) A governmental

employer that fails to pay a contribution due under this

subchapter on the date it is due as prescribed by the commission

is subject to the same penalties as provided for other employers

under Section 213.021.

(b) The provisions for collecting delinquent contributions under

Chapter 213 apply to a governmental employer.

(c) The commission shall notify the comptroller in writing of

the name of each governmental employer that is delinquent in

payment of contributions under this subtitle and the amount of

the delinquency. On receipt of the notice, the comptroller shall

pay the amount of the delinquency to the commission from any

funds that otherwise would be due from the state to the

delinquent governmental employer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 204.106. REPORTS AND RECORDS. (a) A governmental employer

shall keep records and file reports with the commission relating

to individuals in its employ as required by rules adopted by the

commission.

(b) A governmental employer that does not keep the records or

file the reports when due is subject to the same penalties

provided for other employers under Sections 213.022, 213.023,

213.024, and 213.056.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER G. EMPLOYMENT AND TRAINING INVESTMENT ASSESSMENT;

FUNDS

Sec. 204.121. EMPLOYMENT AND TRAINING INVESTMENT ASSESSMENT.

(a) In addition to any other taxes imposed under this subtitle,

an employment and training investment assessment is imposed on or

after January 1, 2006, on each employer paying contributions

under this subtitle as a separate assessment of one-tenth of one

percent of wages paid by the employer.

(b) The commission shall deposit the revenue from the employment

and training investment assessment to the credit of the holding

fund created under Section 204.122.

(c) The employment and training investment assessment is due at

the same time, collected in the same manner, and subject to the

same penalties and interest as other contributions assessed under

this subtitle.

Added by Acts 2005, 79th Leg., Ch.

1115, Sec. 3, eff. June 18, 2005.

Sec. 204.122. HOLDING FUND. (a) The employment and training

investment holding fund is a special trust fund outside of the

state treasury in the custody of the comptroller separate and

apart from all public money or funds of this state.

(b) The comptroller shall administer the holding fund in

accordance with the directions of the commission. Interest

accruing on amounts in the holding fund shall be deposited

quarterly to the credit of the compensation fund.

Added by Acts 2005, 79th Leg., Ch.

1115, Sec. 3, eff. June 18, 2005.

Sec. 204.123. TRANSFER TO TEXAS ENTERPRISE FUND, SKILLS

DEVELOPMENT FUND, TRAINING STABILIZATION FUND, AND COMPENSATION

FUND. (a) If, on September 1 of a year, the commission

determines that the amount in the compensation fund will exceed

100 percent of its floor as computed under Section 204.061 on the

next October 1 computation date, the commission shall transfer

from the holding fund created under Section 204.122:

(1) from the first $160 million deposited in the holding fund in

any state fiscal biennium:

(A) during the state fiscal biennium ending August 31, 2007:

(i) 67 percent to the Texas Enterprise Fund created under

Section 481.078, Government Code, except that the amount

transferred under this paragraph may not exceed the amount

appropriated by the legislature to the Texas Enterprise Fund in

that biennium; and

(ii) 33 percent to the skills development fund created under

Section 303.003, except that the amount transferred under this

paragraph may not exceed the amount appropriated by the

legislature to the skills development program strategies and

activities in that biennium; and

(B) during any state fiscal biennium beginning on or after

September 1, 2007:

(i) 75 percent to the Texas Enterprise Fund created under

Section 481.078, Government Code, except that the amount

transferred under this paragraph may not exceed the amount

appropriated by the legislature to the Texas Enterprise Fund in

that biennium; and

(ii) 25 percent to the skills development fund created under

Section 303.003, except that the amount transferred under this

paragraph may not exceed the amount appropriated by the

legislature to the skills development program strategies and

activities in that biennium; and

(2) any remaining amount in the holding fund after the

distribution under Subdivision (1) to the training stabilization

fund created under Section 302.101.

(b) If, on September 1 of a year, the commission determines that

the amount in the compensation fund will be at or below 100

percent of its floor as computed under Section 204.061 on the

next October 1 computation date, the commission shall transfer to

the compensation fund as much of the amount in the holding fund

as is necessary to raise the amount in the compensation fund to

100 percent of its floor, up to and including the entire amount

in the holding fund. The commission shall transfer any remaining

balance in the holding fund to the Texas Enterprise Fund, the

skills development fund, and the training stabilization fund in

the percentages prescribed by Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

1115, Sec. 3, eff. June 18, 2005.



CHAPTER 205. REIMBURSEMENTS

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE A. TEXAS UNEMPLOYMENT COMPENSATION ACT

CHAPTER 205. REIMBURSEMENTS

SUBCHAPTER A. ELECTION TO BECOME REIMBURSING EMPLOYER

Sec. 205.001. REIMBURSEMENTS OR CONTRIBUTIONS BY GOVERNMENTAL

ENTITY. (a) A state, a political subdivision of a state, an

Indian tribe, or an instrumentality of a state, political

subdivision of a state, or Indian tribe may elect to pay

reimbursements for benefits instead of contributions.

(b) The election must be made not later than the 45th day after

the date on which notice that an employer is subject to this

subtitle is mailed to the employer.

(c) The election is effective January 1 of the year in which the

employer becomes subject to this subtitle.

(d) An election is effective for at least two calendar years and

may be terminated after the minimum period by filing with the

commission not later than December 1 a written request for

termination. The termination is effective January 1 of the

following year.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 518, Sec. 6, eff. June 11,

2001.

Sec. 205.002. ELECTION BY NONPROFIT ORGANIZATION. (a) A

nonprofit organization that is described by Section 201.023 or a

group of those organizations subject to this subtitle may elect

to pay reimbursements for benefits instead of contributions.

(b) An election under this section must be made not later than

the 45th day after the date on which notice that the employer is

subject to this subtitle is mailed to the employer.

(c) The election is effective January 1 of the year in which the

employer becomes subject to this subtitle.

(d) The election is effective for at least two calendar years

and may not be terminated before the expiration of that period,

except as provided in Sections 205.003 and 205.031.

(e) An election may be withdrawn by written application by the

employer filed with the commission not later than December 1

before the year for which the employer wishes to change the

employer's method of payment. The method of payment may be

changed again if a timely application is filed after a minimum of

two calendar years.

(f) An election to pay reimbursements terminates at any time

coverage terminates under this subtitle. An employer whose

election terminates because of termination of coverage, on again

becoming an employer subject to this subtitle, may reelect to pay

reimbursements.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 205.003. COMMISSION TERMINATION OF ELECTION. (a) The

commission may terminate an employer's election to make

reimbursements if the employer is delinquent in making

reimbursements under this chapter.

(b) A termination under this section takes effect at the

beginning of the next tax year and remains in effect for that tax

year and the following tax year.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 205.004. ELECTION BY INDIAN TRIBE. (a) An Indian tribe

that elects to make reimbursements for benefits instead of

contributions shall make the election under this chapter in the

same manner and subject to the same conditions as the state or a

political subdivision of the state.

(b) An Indian tribe that makes an election under this chapter

shall determine whether the election is for the tribe as a whole,

individual tribal units, or a combination of individual tribal

units.

(c) An Indian tribe that makes an election under this chapter

shall pay the full amount of benefits attributable to service

performed in the employ of the Indian tribe on the same schedule

as other employing units that have elected to make reimbursements

for benefits instead of contributions.

(d) An Indian tribe that fails to make a required payment,

including payment of a penalty and interest, before the 91st day

after receiving notice of the payment loses the option to pay

reimbursements instead of contributions for the following tax

year unless the commission receives payment in full before the

date contribution rates for that tax year are computed.

(e) An Indian tribe that loses the option to pay reimbursements

instead of contributions due to late payments under Subsection

(d) may resume that option if, after the expiration of one year

following the date of losing the option, the Indian tribe has

timely paid all contributions and no contributions, payments

instead of contributions for benefits paid, penalties, or

interest remain outstanding.

Added by Acts 2001, 77th Leg., ch. 518, Sec. 7, eff. June 11,

2001.

SUBCHAPTER B. GENERAL PROVISIONS

Sec. 205.011. APPLICABILITY OF SUBTITLE; WAIVER BY REIMBURSING

EMPLOYER. (a) A reimbursing employer is entitled to the rights

and privileges and subject to the duties and responsibilities of

all provisions of this subtitle other than the following

provisions of Chapter 204, which do not apply to a reimbursing

employer:

(1) Sections 204.001-204.008;

(2) Subchapters B, C, and D of Chapter 204; and

(3) Sections 204.081-204.085.

(b) An election to become a reimbursing employer is a waiver of

the rights afforded under Chapter 204 that do not apply to a

reimbursing employer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 205.012. PAYMENT OF REIMBURSEMENT. A reimbursing employer

shall pay a reimbursement to the commission in accordance with

this chapter and rules adopted by the commission.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 205.013. BILLING; AMOUNT OF REIMBURSEMENTS. (a) A

reimbursing employer shall pay to the commission an amount equal

to the regular benefits plus, except as provided by Subsection

(c), one-half of the extended benefits paid during that quarter

that are attributable to service in the employ of the employer.

(b) At the end of each calendar quarter the commission shall

bill each reimbursing employer for the amount described under

Subsection (a).

(c) A state, a political subdivision of a state, or any

instrumentality of any one or more states or political

subdivisions of a state that is wholly owned by one or more

states or political subdivisions of a state that is a reimbursing

employer shall pay 100 percent of the extended benefits paid on

benefit wage credits earned from that employer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 205.014. PROPORTIONATE ALLOCATION OF BENEFIT COSTS--MORE

THAN ONE EMPLOYER AND AT LEAST ONE REIMBURSING EMPLOYER. If

benefits to an individual are computed on benefit wage credits

earned from more than one employer, at least one of whom is a

reimbursing employer, the amount payable to the compensation fund

by each reimbursing employer is the amount that bears the same

ratio to the total benefits paid to the individual as the total

base period benefit wage credits for the individual from that

employer bears to the total base period benefit wage credits for

the individual from all employers.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 205.015. CONTINUED LIABILITY FOR REIMBURSEMENT. An

employer who has elected reimbursement under Section 205.001 or

205.002 shall pay reimbursements for benefits that are

attributable to service in the employ of the employer during the

period of the election, even if the employer is no longer a

reimbursing employer when the benefits are paid.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 205.016. COLLECTION OF DELINQUENT REIMBURSEMENT; EFFECT OF

FAILURE TO SUBMIT CERTAIN REPORTS. A reimbursing employer who

fails to pay a reimbursement on the date on which the

reimbursement is due, or who fails to submit records and reports,

as prescribed by the commission, is subject to the following in

the same manner as an employer who does not pay a contribution

when due:

(1) Sections 213.004, 213.005, 213.006, 213.008, and 213.009;

(2) Subchapters B, C, D, and E of Chapter 213, other than

Section 213.058; and

(3) Section 204.086.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 205.017. DELINQUENT GOVERNMENTAL EMPLOYERS. The commission

shall notify the comptroller in writing of the name of a

governmental employer that is delinquent in payment of

reimbursements under this subtitle and the amount of the

delinquency. On receipt of the notice, the comptroller shall pay

the amount of the delinquency to the commission from any funds

that otherwise would be due from the state to the delinquent

governmental employer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 205.018. PAYMENT OF BENEFITS FROM COMPENSATION FUND; NO

EFFECT ON REPLENISHMENT RATIO. Benefits computed on wages earned

from a reimbursing employer and reimbursements for the benefits

may not be used in computing the replenishment ratio under

Section 204.045.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 205.019. REIMBURSEMENT FROM NON-TREASURY FUNDS. (a) A

branch, department, or other instrumentality of this state that

reimburses the commission with funds that are held outside the

state treasury shall reimburse the commission by writing a check

to the commission for deposit into the appropriate unemployment

compensation account. A deposit under this section shall be made

not later than the 30th day after the date the instrumentality

receives the commission's statement of amounts due.

(b) The commission shall send a copy of each statement of

amounts due from a branch, department, or other instrumentality

of this state that reimburses the commission with funds that are

held outside the state treasury to the comptroller and the state

auditor.

(c) A branch, department, or other instrumentality affected by

this section may allocate appropriate funds to a revolving

account on its books to receive contributions from funds other

than general revenue funds, based on an assessment it determines

to be appropriate for the purpose of reimbursing the appropriate

unemployment compensation account for benefits paid.

(d) The state auditor may review the reimbursement of funds for

compliance by the affected entities with this section, subject to

a risk assessment performed by the state auditor and to the

legislative audit committee's approval of including the review in

the audit plan under Section 321.013, Government Code.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 1.38, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 63, eff.

Sept. 1, 2003.

SUBCHAPTER C. GROUP ACCOUNT

Sec. 205.021. APPROVAL OF GROUP ACCOUNT; EFFECTIVE DATE. (a)

On approval of an application submitted by two or more

reimbursing employers, the commission shall establish a group

account for the employers to share the cost of benefits that are

attributable to service in the employ of the employers.

(b) The application must identify and authorize a group

representative to act as the group's agent for the purpose of

this subchapter.

(c) The group account takes effect at the beginning of the

calendar quarter in which the commission received the

application. The commission shall notify the group's

representative of the effective date of the account.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 205.022. DURATION AND TERMINATION OF GROUP ACCOUNT. (a) A

group account must remain in effect for not less than two years.

(b) After two years, the account may be terminated at the

discretion of the commission or on application by the group. The

termination is effective January 1 of the next year.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 205.023. GROUP MEMBER'S REIMBURSEMENT AMOUNT. On

establishment of a group account, each member of the group is

liable for reimbursements for each calendar quarter in the amount

that bears the same ratio to the total benefits paid in the

quarter attributable to service in the employ of all members of

the group as the total wages paid for service in employment in

the quarter by the member bears to the total wages paid in the

quarter by all members of the group.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 205.024. REPORTS AND RECORDS. Each member of a group shall

keep accurate employment records and submit reports as required

by the commission relating to persons employed by the member.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 205.025. COMMISSION RULES. The commission shall as

necessary adopt rules on:

(1) an application for the establishment, maintenance, and

termination of a group account authorized by this subchapter;

(2) the type of records to be kept and reports to be submitted

by a group of employers;

(3) the addition of a new member to a group;

(4) the withdrawal of an active member from a group; and

(5) the determination of the amount of reimbursements payable

under this subchapter by members of a group and the time and

manner of those payments.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER D. BONDS AND OTHER SAFEGUARDS

Sec. 205.031. BOND. (a) The commission may require a

reimbursing employer or group of reimbursing employers to execute

and file with the commission a surety bond approved by the

commission.

(b) The amount of the bond shall be determined in accordance

with rules adopted by the commission.

(c) The commission may require adjustments to a filed bond as it

considers appropriate.

(d) If a reimbursing employer covered by a bond fails to pay the

full amount of reimbursements when due, together with any

applicable interest and penalties required under this subtitle,

the surety is liable on the bond, to the extent of the bond, as

though the surety were the employer.

(e) If a reimbursing employer fails to execute and file bond

when directed to do so by the commission, the commission may

terminate the employer's election to make reimbursements

effective at the beginning of the next tax year. The termination

remains effective for that tax year and the following tax year.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 205.032. ADDITIONAL SAFEGUARDS. The commission may provide

additional safeguards as necessary to ensure that a reimbursing

employer pays the reimbursements required under Subchapters B and

C.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER E. STATE ELECTIONS

Sec. 205.041. STATE ELECTION TO BE REIMBURSING EMPLOYER. (a)

This state is a reimbursing employer subject to this subtitle for

all services performed in the employ of:

(1) this state;

(2) a branch or department of this state; or

(3) an instrumentality of this state that is not otherwise an

employer.

(b) All services performed in the employ of this state, a branch

or department of this state, or an instrumentality of this state

are employment.

(c) Subsection (a) does not apply to a political subdivision of

this state.

(d) The commission shall provide to each state agency an annual

statement showing the benefits paid by the commission during the

year that are attributable to that agency.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 205.042. COVERAGE OF STATE EMPLOYEES WORKING OUTSIDE STATE.

If the commission is unable to execute a reciprocal agreement

under Chapter 211 to cover an employee of this state who works

outside this state, the employing agency shall become a

reimbursing employer if permitted by the law of the state in

which the employee works. If the agency is not permitted to be a

reimbursing employer, the agency may pay the required

contribution for that employee from funds available for that

purpose.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.



CHAPTER 206. UNEMPLOYMENT INSURANCE COVERAGE

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE A. TEXAS UNEMPLOYMENT COMPENSATION ACT

CHAPTER 206. UNEMPLOYMENT INSURANCE COVERAGE

Sec. 206.001. YEARLY COVERAGE. An employing unit that is or

becomes an employer in a calendar year is subject to this

subtitle during that entire calendar year.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 206.002. ELECTION OF COVERAGE AS EMPLOYER. (a) An

employing unit that is not otherwise subject to this subtitle may

elect coverage as an employer for not less than two calendar

years.

(b) Subsection (a) does not apply to an employing unit to which

Section 205.001 or 205.002 applies.

(c) On written approval by the commission of an election under

Subsection (a), the employing unit making the election becomes an

employer to the same extent as all other employers beginning on

the date stated in the approval.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 206.003. ELECTION OF COVERAGE REGARDING SERVICES NOT

CONSTITUTING EMPLOYMENT. (a) An employing unit may elect for

not less than two calendar years that all services that do not

constitute employment and that are performed by individuals in

its employ in one or more distinct establishments or places of

business are to be considered employment for all purposes of this

subtitle.

(b) An election under Subsection (a) must be in writing and be

filed with the commission.

(c) On written approval by the commission of an election under

Subsection (a), the services constitute employment during the

period elected, beginning on the date stated in the approval.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 206.004. TERMINATION OF COVERAGE. (a) An employing unit

may cease to be an employer only on January 1 of a year and only

if the commission finds that:

(1) the employing unit was not an employer during the preceding

year; or

(2) the employing unit has not had any individuals in employment

during the preceding three calendar years.

(b) The commission may not make a finding under Subsection

(a)(1) unless the employing unit files an application for

termination of coverage with the commission on or after January 1

but before April 1 of the year for which termination is

requested. The commission may make a finding under Subsection

(a)(2) without an application having been filed.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 206.005. PREVIOUS RIGHTS LOST BY CESSATION OF COVERAGE.

When an employing unit that ceased to be an employer subsequently

becomes an employer, the employing unit is considered to be a new

employer without regard to the rights that employing unit

acquired when previously an employer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.



CHAPTER 207. BENEFITS

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE A. TEXAS UNEMPLOYMENT COMPENSATION ACT

CHAPTER 207. BENEFITS

SUBCHAPTER A. PAYMENT OF BENEFITS

Sec. 207.001. PAYMENT OF BENEFITS. Benefits are paid through

the commission in accordance with rules adopted by the commission

and are due and payable under this subtitle only to the extent

provided by this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 207.002. BENEFITS FOR TOTAL UNEMPLOYMENT. (a) An eligible

individual who is totally unemployed in a benefit period is

entitled to benefits for the benefit period at the rate of 1/25

of the wages received by the individual from employment by

employers during that quarter in the individual's base period in

which wages were highest. For purposes of this subsection, the

wages received by the individual from employment by employers

during the individual's base period include wages ordered to be

paid to the individual by a final order of the commission under

Chapter 61 that:

(1) were due to be paid to the individual by an employer during

the individual's base period; and

(2) will be credited to the date or dates on which the payment

of those wages was due.

(a-1) The commission by rule shall determine the method of

crediting wages to a particular quarter for purposes of

Subsection (a).

(a-2) The rate of benefits paid under this section may not be

more than the maximum weekly benefit amount computed under

Subsection (b) or less than the minimum weekly benefit amount

computed under Subsection (b) for each benefit period.

(b) The maximum weekly benefit amount is 47.6 percent of the

average weekly wage in covered employment in this state. The

minimum weekly benefit amount is 7.6 percent of the average

weekly wage in covered employment in this state.

(c) The commission shall determine the average weekly wage in

covered employment and compute the maximum and minimum weekly

benefit amount not later than October 1 of each year based on the

annual average weekly wage for the preceding year. If a benefit

amount computed under this subsection includes cents, the

commission shall adjust the benefit amount as follows:

(1) if the computed benefit amount includes at least one cent

but not more than 49 cents, the commission shall round the

benefit down to the nearest multiple of $1; and

(2) if the computed benefit amount includes at least 50 cents

but not more than 99 cents, the commission shall round the

benefit amount up to the nearest multiple of $1.

(c-1) An increase in the maximum weekly benefit amount may not

exceed $14 in any year. An increase in the minimum weekly

benefit amount may not exceed $1 in any year.

(d) An increase in maximum and minimum benefit amounts under

this section takes effect on October 1.

(e) The maximum benefit amount payable to an individual for a

benefit period under this section on the effective date of a

valid claim is the maximum benefit amount payable to that

individual until the individual establishes a new benefit year.

(f) In this section, "wages" has the meaning assigned in

Subchapter F, Chapter 201, except that the limitation of wages

provided in Section 201.082(1) does not apply.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 803, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1104, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1052, Sec. 1, eff. June 15, 2007.

Sec. 207.003. BENEFITS FOR PARTIAL UNEMPLOYMENT. (a) An

eligible individual who is partially unemployed in a benefit

period is entitled to partial benefits for that benefit period.

(b) The amount of a partial benefit is computed by:

(1) adding the individual's benefit amount and the greater of $5

or 25 percent of the benefit amount; and

(2) subtracting the amount of the wages earned by the individual

during the benefit period from the amount computed under

Subdivision (1).

(c) In this section, "wages" has the meaning assigned in

Subchapter F, Chapter 201, except that the limitation of wages

provided in Section 201.082(1) does not apply.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 207.004. BENEFIT WAGE CREDITS. (a) The commission shall

credit as benefit wage credits during an individual's base

period:

(1) wages the individual received for employment from an

employer during the individual's base period; and

(2) wages ordered to be paid by a final order issued by the

commission under Chapter 61 that:

(A) were due to be paid by an employer during the individual's

base period; and

(B) will be credited to the date or dates on which the payment

of those wages was due.

(a-1) The commission by rule shall determine the method of

crediting wages to an individual's base period for purposes of

Subsection (a).

(b) Wages used to qualify an individual for regular benefits

under this subtitle or under any other unemployment compensation

law may not be used again to qualify the individual for regular

benefits.

(c) If an employer fails to report, when requested by the

commission, wages that were paid to an individual during a base

period, the commission may determine the amount of benefit wage

credits for the individual for the base period from the best

information obtained by the commission.

(d) In this section:

(1) "Benefit wage credits" means those wages used to determine

an individual's right to benefits.

(2) "Wages" has the meaning assigned in Subchapter F, Chapter

201, except that the limitation of wages provided in Section

201.082(1) does not apply.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1052, Sec. 2, eff. June 15, 2007.

Sec. 207.005. MAXIMUM AMOUNT OF BENEFITS. The maximum amount of

benefits payable to an eligible individual during a benefit year

may not exceed the lesser of:

(1) 26 times the individual's benefit amount; or

(2) 27 percent of the individual's benefit wage credits.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 207.006. ADJUSTMENT OF BENEFITS. If a benefit rate or

benefit payable computed under this chapter is not a multiple of

$1, the benefit rate or benefit payable is increased to the next

multiple of $1.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 207.007. FEES LIMITATION; LEGAL REPRESENTATION; CRIMINAL

OFFENSE; PENALTY. (a) An individual claiming benefits under

this subtitle may not be charged a fee in a proceeding under this

subtitle by:

(1) the commission or a representative of the commission; or

(2) a court or an officer of a court.

(b) An individual claiming benefits in a proceeding before the

commission or a court may be represented by counsel or another

authorized agent. Counsel or an agent representing an individual

under this subtitle may charge and collect a fee for the

counsel's or agent's services.

(c) A person who violates this section commits an offense. An

offense under this section is punishable by:

(1) a fine of not less than $50 and not more than $500;

(2) imprisonment for not more than six months; or

(3) both a fine and imprisonment.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

1104, Sec. 2, eff. September 1, 2005.

Sec. 207.008. SUITABLE WORK. (a) In determining whether work

is suitable for an individual, the commission shall consider:

(1) the degree of risk involved to the individual's health,

safety, and morals at the place of performance of the work;

(2) the individual's physical fitness and previous training;

(3) the individual's experience and previous earnings;

(4) the individual's length of unemployment and prospects for

securing local work in the individual's customary occupation; and

(5) the distance of the work from the individual's residence.

(b) Notwithstanding any other provision of this subtitle, work

is not suitable and benefits may not be denied under this

subtitle to an otherwise eligible individual for refusal to

accept new work if:

(1) the position offered is vacant directly because of a strike,

lockout, or other labor dispute;

(2) the wages, hours, or other conditions of the work offered

are substantially less favorable to the individual than those

prevailing for similar work in the locality; or

(3) as a condition of being employed, the individual is required

to join a company union or to resign from or refrain from joining

a bona fide labor organization.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 207.009. PAYMENT OF BENEFITS BY INDIAN TRIBE. Benefits

based on service in the employ of an Indian tribe, as described

by Section 201.048, are payable in the same amount, on the same

terms, and subject to the same conditions as benefits paid on the

basis of other service under this subtitle.

Added by Acts 2001, 77th Leg., ch. 518, Sec. 8, eff. June 11,

2001.

SUBCHAPTER B. BENEFIT ELIGIBILITY

Sec. 207.021. BENEFIT ELIGIBILITY CONDITIONS. (a) Except as

provided by Chapter 215, an unemployed individual is eligible to

receive benefits for a benefit period if the individual:

(1) has registered for work at an employment office and has

continued to report to the employment office as required by rules

adopted by the commission;

(2) has made a claim for benefits under Section 208.001;

(3) is able to work;

(4) is available for work;

(5) for the individual's base period, has benefit wage credits:

(A) in at least two calendar quarters; and

(B) in an amount not less than 37 times the individual's benefit

amount;

(6) after the beginning date of the individual's most recent

prior benefit year, if applicable, earned wages in an amount

equal to not less than six times the individual's benefit amount;

(7) has been totally or partially unemployed for a waiting

period of at least seven consecutive days; and

(8) participates in reemployment services, such as a job search

assistance service, if the individual has been determined,

according to a profiling system established by the commission, to

be likely to exhaust eligibility for regular benefits and to need

those services to obtain new employment, unless:

(A) the individual has completed participation in such a

service; or

(B) there is reasonable cause, as determined by the commission,

for the individual's failure to participate in those services.

(b) A week may not be counted as a waiting period week for the

purposes of this section:

(1) unless the individual has registered for work at an

employment office in accordance with Subsection (a)(1);

(2) unless it is after the filing of an initial claim;

(3) unless the individual reports at an office of the commission

and certifies that the individual has met the waiting period

requirements;

(4) if benefits have been paid or are payable with respect to

the week;

(5) if the individual does not meet the eligibility requirements

of Subsections (a)(3) and (a)(4); and

(6) if the individual has been disqualified for benefits for the

seven-day period under Section 207.044, 207.045, 207.047, or

207.048.

(c) Notwithstanding any other provision of this section, an

individual who has been paid benefits in the individual's current

benefit year equal to or exceeding three times the individual's

benefit amount is eligible to receive benefits on the

individual's waiting period claim in accordance with this

subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 759, Sec. 1, eff. Sept. 1,

1995.

Sec. 207.0211. ELIGIBILITY OF CERTAIN DISABLED PERSONS. A

permanently disabled individual is considered to be able to work

under Section 207.021(a)(3) and available for work for purposes

of Section 207.021(a)(4) if, as a result of the individual's

disability, the individual:

(1) is unable to work full-time;

(2) has worked part-time during a substantial part of the

individual's base period;

(3) is seeking part-time work consistent with the limitations

imposed by the individual's disability; and

(4) is receiving disability insurance benefits under 42 U.S.C.

Section 423.

Added by Acts 2005, 79th Leg., Ch.

493, Sec. 1, eff. June 17, 2005.

Sec. 207.0212. ELIGIBILITY OF CERTAIN PERSONS UNEMPLOYED BECAUSE

OF DISASTER. (a) In this section, "disaster unemployment

assistance benefits" means benefits authorized under Section 410,

Robert T. Stafford Disaster Relief and Emergency Assistance Act

(42 U.S.C. Section 5177), and rules adopted under that section.

(b) Notwithstanding Section 207.021, the governor, by executive

order, may suspend the waiting period requirement imposed under

Section 207.021(a)(7) to authorize an individual to receive

benefits for that waiting period if the individual:

(1) is unemployed as a direct result of a natural disaster that

results in a disaster declaration by the president of the United

States under the Robert T. Stafford Disaster Relief and Emergency

Assistance Act (42 U.S.C. Section 5121 et seq.);

(2) is otherwise eligible for unemployment compensation benefits

under this subtitle; and

(3) is not receiving disaster unemployment assistance benefits

for the period included in that waiting period.

Added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 1.19, eff. September 1, 2009.

Sec. 207.022. COMMISSION-APPROVED TRAINING. (a) An individual

may not be denied benefits because the individual is in training

with the approval of the commission.

(b) An individual may not be denied benefits for a benefit

period in which the individual is in training with the approval

of the commission because of the provisions of Section 207.021

relating to the individual's:

(1) availability for work;

(2) active search for work; or

(3) refusal to apply for or refusal to accept suitable work.

(c) Approval of training must be obtained as required by rules

adopted by the commission.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 207.023. TRAINING UNDER THE TRADE ACT OF 1974. (a) This

section applies only to training approved under Section 236(a)(1)

of the Trade Act of 1974 (19 U.S.C. Section 2296(a)(1)).

(b) An otherwise eligible individual may not be denied benefits

for a week:

(1) that the individual was in training;

(2) that the individual left work to enter training if the work

the individual left was not suitable employment; or

(3) because of the application to the week in training of a

provision of this subtitle or a federal unemployment compensation

law relating to the individual's:

(A) availability for work;

(B) active search for work; or

(C) refusal to accept work.

(c) For the purposes of Subsection (b), "suitable employment"

means work for an individual that:

(1) is of a skill level substantially equal to or higher than

that of the individual's past adversely affected employment, as

that term is used by the Trade Act of 1974 (19 U.S.C. Section

2101 et seq.); and

(2) pays wages that are not less than 80 percent of the

individual's average weekly wage as determined for the purposes

of the Trade Act of 1974 (19 U.S.C. Section 2101 et seq.).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 207.024. CLAIM FILED OR RESIDENCE IN ANOTHER STATE OR

COUNTRY. An individual's benefits may not be denied or reduced

solely because at the time the individual filed the claim for

unemployment compensation the individual:

(1) files a claim in another state or a contiguous country with

which the United States has an agreement with respect to

unemployment compensation; or

(2) resides in another state or contiguous country with which

the United States has an agreement with respect to unemployment

compensation.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 207.025. PREGNANCY OR TERMINATION OF PREGNANCY. Benefits

may not be denied to an individual solely because of pregnancy or

termination of pregnancy.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER C. EXCEPTIONS TO AND DISQUALIFICATION FOR BENEFITS

Sec. 207.041. SERVICES IN EDUCATIONAL INSTITUTIONS. (a)

Benefits are not payable to an individual based on services

performed in an instructional, research, or principal

administrative capacity for an educational institution for a week

beginning during the period between two successive academic years

or terms or under an agreement providing for a similar period

between two regular but not successive terms if:

(1) the individual performed the services in the first of the

academic years or terms; and

(2) there is a contract or reasonable assurance that the

individual will perform services in that capacity for any

educational institution in the second of the academic years or

terms.

(b) Benefits are not payable to an individual based on services

performed for an educational institution in a capacity other than

a capacity described by Subsection (a) for a week that begins

during a period between two successive academic years or terms

if:

(1) the individual performed the services in the first of the

academic years or terms; and

(2) there is a reasonable assurance that the individual will

perform the services in the second of the academic years or

terms.

(c) Notwithstanding Subsection (b), if benefits are denied to an

individual for any week under Subsection (b) and the individual

is not offered an opportunity to perform services for the

educational institution for the second of the academic years or

terms, the individual is entitled to a retroactive payment of the

benefits for each week that:

(1) the individual filed a timely claim for benefits; and

(2) the benefits were denied solely because of Subsection (b).

(d) Benefits are not payable to an individual based on services

performed for an educational institution for a week that begins

during an established and customary vacation period or holiday

recess if:

(1) the individual performed the services in the period

immediately before the vacation period or holiday recess; and

(2) there is a reasonable assurance that the individual will

perform the services in the period immediately following the

vacation period or holiday recess.

(e) Benefits are not payable as provided under this section to

an individual based on services performed in an educational

institution if the individual performed the services while

employed by an educational service agency. For the purposes of

this subsection, "educational service agency" means a

governmental agency or other governmental entity that is

established and operated exclusively to provide services to one

or more educational institutions.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 207.042. ATHLETES. Benefits are not payable to an

individual based on services substantially all of which consist

of participating in a sport or athletic event or training or

preparing to participate in a sport or athletic event for a week

that begins during the period between two successive sport

seasons or similar periods if:

(1) the individual performed the services in the first of the

seasons or periods; and

(2) there is a reasonable assurance that the individual will

perform the services in the later of the seasons or periods.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 207.043. ALIENS. (a) Benefits are not payable based on

services performed by an alien unless the alien:

(1) is an individual who was lawfully admitted for permanent

residence at the time the services were performed;

(2) was lawfully present for purposes of performing the

services; or

(3) was permanently residing in the United States under color of

law at the time the services were performed, including being

lawfully present in the United States as a result of the

application of Section 212(d)(5) of the Immigration and

Nationality Act (8 U.S.C. Section 1182(d)(5)).

(b) Information required of an individual applying for benefits

to determine whether benefits are payable to the individual

because of the individual's alien status shall be uniformly

required from all applicants for benefits.

(c) A determination that benefits are not payable to an

individual whose application for the benefits would otherwise be

approved except for the individual's alien status must be made

from a preponderance of the evidence.

(d) A modification of Section 3304(a)(14) of the Federal

Unemployment Tax Act (26 U.S.C. Section 3304(a)(14)) that

specifies other conditions or another effective date for the

denial of benefits based on services performed by aliens that

must be implemented under state law as a condition for a full tax

credit against the tax imposed by the Federal Unemployment Tax

Act (26 U.S.C. Section 3301 et seq.) is applicable under this

section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 207.044. DISCHARGE FOR MISCONDUCT. (a) An individual is

disqualified for benefits if the individual was discharged for

misconduct connected with the individual's last work.

(b) Disqualification under this section continues until the

individual has returned to employment and:

(1) worked for six weeks; or

(2) earned wages equal to six times the individual's benefit

amount.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 207.045. VOLUNTARILY LEAVING WORK. (a) An individual is

disqualified for benefits if the individual left the individual's

last work voluntarily without good cause connected with the

individual's work.

(b) Except as provided by Subsection (c), a disqualification for

benefits under this section continues until the individual has

returned to employment and:

(1) worked for six weeks; or

(2) earned wages equal to six times the individual's benefit

amount.

(c) Disqualification for benefits under this section for an

individual who left work to move with the individual's spouse

from the area where the individual worked continues for not less

than six benefit periods and not more than 25 benefit periods

following the filing of a valid claim as determined by the

commission according to the circumstances of the case.

(d) Notwithstanding any other provision of this section, an

individual who is available to work may not be disqualified for

benefits because the individual left work because of:

(1) a medically verified illness of the individual or the

individual's minor child;

(2) injury;

(3) disability;

(4) pregnancy;

(5) an involuntary separation as described by Section 207.046;

or

(6) a move from the area of the individual's employment that:

(A) was made with the individual's spouse who is a member of the

armed forces of the United States; and

(B) resulted from the spouse's permanent change of station of

longer than 120 days or a tour of duty of longer than one year.

(e) For the purposes of Subsection (d), a medically verified

illness of a minor child prevents disqualification only if

reasonable alternative care was not available to the child and

the employer refused to allow the individual a reasonable amount

of time off during the illness.

(f) Military personnel who do not reenlist have not left work

voluntarily without good cause connected with work.

(g) An individual who is partially unemployed and who resigns

that employment to accept other employment that the individual

reasonably believes will increase the individual's weekly wage is

not disqualified for benefits under this section.

(h) A temporary employee of a temporary help firm is considered

to have left the employee's last work voluntarily without good

cause connected with the work if the temporary employee does not

contact the temporary help firm for reassignment on completion of

an assignment. A temporary employee is not considered to have

left work voluntarily without good cause connected with the work

under this subsection unless the temporary employee has been

advised:

(1) that the temporary employee is obligated to contact the

temporary help firm on completion of assignments; and

(2) that unemployment benefits may be denied if the temporary

employee fails to do so.

(i) An assigned employee of a staff leasing services company is

considered to have left the assigned employee's last work without

good cause if the staff leasing services company demonstrates

that:

(1) at the time the employee's assignment to a client company

concluded, the staff leasing services company, or the client

company acting on the staff leasing services company's behalf,

gave written notice and written instructions to the assigned

employee to contact the staff leasing services company for a new

assignment; and

(2) the assigned employee did not contact the staff leasing

services company regarding reassignment or continued employment;

provided that the assigned employee may show that good cause

existed for the assigned employee's failure to contact the staff

leasing services company.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.33(a), eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1379, Sec. 21, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 817, Sec. 7A.03, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

39, Sec. 2, eff. May 9, 2005.

Acts 2005, 79th Leg., Ch.

987, Sec. 1, eff. September 1, 2005.

Sec. 207.046. INVOLUNTARY SEPARATION. (a) An individual is not

disqualified for benefits under this subchapter if:

(1) the work-related reason for the individual's separation from

employment was urgent, compelling, and necessary so as to make

the separation involuntary;

(2) the individual leaves the workplace to protect the

individual from family violence or stalking as evidenced by:

(A) an active or recently issued protective order documenting

family violence against, or the stalking of, the employee or the

potential for family violence against, or the stalking of, the

employee;

(B) a police record documenting family violence against, or the

stalking of, the employee; or

(C) a physician's statement or other medical documentation that

describes the family violence against the employee that:

(i) is recorded in any form or medium that identifies the

employee as the patient; and

(ii) relates to the history, diagnosis, treatment, or prognosis

of the patient; or

(3) the individual leaves the workplace to care for the

individual's terminally ill spouse as evidenced by a physician's

statement or other medical documentation, but only if no

reasonable, alternative care was available.

(b) Except as provided by law, evidence regarding an employee

described by Subsection (a)(2) may not be disclosed to any person

without the consent of the employee.

(c) In this section:

(1) "Family violence" has the meaning assigned by Section

71.004, Family Code.

(2) "Stalking" means conduct described by Section 42.072, Penal

Code.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 817, Sec. 7A.04, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1180, Sec. 3, eff. June 15, 2007.

Sec. 207.047. FAILURE TO APPLY FOR, ACCEPT, OR RETURN TO WORK.

(a) An individual is disqualified for benefits if during the

individual's current benefit year, the individual failed, without

good cause, to:

(1) apply for available, suitable work when directed to do so by

the commission;

(2) accept suitable work offered to the individual; or

(3) return to the individual's customary self-employment, if

any, when directed to do so by the commission.

(b) Disqualification for benefits under this section continues

until the individual has returned to employment and:

(1) worked for six weeks; or

(2) earned wages equal to six times the individual's benefit

amount.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 207.048. LABOR DISPUTES. (a) An individual is

disqualified for benefits for a benefit period in which the

individual's total or partial unemployment is caused by:

(1) the individual's stoppage of work because of a labor dispute

at the factory, establishment, or other premises where the

individual is or was last employed; or

(2) a labor dispute at another place that:

(A) is owned or operated by the same employing unit that owns or

operates the premises where the individual is or was last

employed; and

(B) supplies material or services necessary to the continued and

usual operation of the premises where the individual is or was

last employed.

(b) Disqualification for benefits under this section does not

apply to an individual who shows to the satisfaction of the

commission that the individual:

(1) is not participating in, financing, or directly interested

in the labor dispute; and

(2) does not belong to a grade or class of workers any members

of which were employed at the premises of the labor dispute

immediately before the beginning of the labor dispute and any of

whom are participating in, financing, or directly interested in

the dispute.

(c) For the purposes of Subsection (b)(1), failure or refusal to

cross a picket line or refusal for any reason during the

continuance of the labor dispute to accept and perform an

individual's available and customary work at the factory,

establishment, or other premises where the individual is or was

last employed constitutes participation and interest in the labor

dispute.

(d) An individual may not be disqualified for benefits under

Subsection (b)(2) if the individual shows that the individual:

(1) is not, and at the time of the labor dispute, was not:

(A) a member of a labor organization that is the same as,

represented by, or directly affiliated, acting in concert, or in

sympathy with the labor organization involved in the labor

dispute at the premises of the labor dispute; or

(B) acting in concert or in sympathy with the labor organization

involved in the labor dispute at the premises of the labor

dispute; and

(2) has made an unconditional offer to return to work at the

premises where the individual is or was last employed.

(e) If separate branches of work that are commonly conducted as

separate businesses in separate premises are conducted in

separate departments of the same premises, each department is a

separate factory, establishment, or other premises.

(f) For the purposes of this section, "premises" includes a

vessel.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 207.049. RECEIPT OF REMUNERATION. An individual is

disqualified for benefits for a benefit period for which the

individual is receiving or has received remuneration in the form

of:

(1) wages in lieu of notice; or

(2) compensation under a state worker's compensation law or a

similar law of the United States for:

(A) temporary partial disability;

(B) temporary total disability; or

(C) total and permanent disability.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 906, Sec. 1, eff. June 16,

1995.

Sec. 207.050. RECEIPT OF PENSION OR ANNUITY. (a) Except as

provided by Subsection (b), an individual is disqualified for

benefits for a benefit period for which the individual is

receiving or has received a governmental or other pension,

retirement or retired pay, an annuity, or any other similar

periodic payment based on the previous work of the individual and

reasonably attributable to the benefit period.

(b) If a periodic payment described by Subsection (a) is

received by an individual under the federal Social Security Act,

the commission shall consider the individual's contribution and

may not reduce the weekly benefit amount.

(c) Notwithstanding Subsection (a), if the remuneration received

by an individual is less than the benefits that the individual

would otherwise be eligible to receive, the individual is

entitled to receive benefits for the benefit period that are

reduced by the amount of the remuneration, adjusted as provided

by Section 207.006.

(d) This section is enacted because Section 3304(a)(15) of the

Federal Unemployment Tax Act (26 U.S.C. Section 3304(a)(15))

requires that this provision be enacted in state law as of

January 1, 1978, as a condition for full tax credit against the

tax imposed by that Act. If Section 3304(a)(15) of the Federal

Unemployment Tax Act (26 U.S.C. Section 3304(a)(15)) is amended

to modify these federal requirements, the modified requirements

are applicable under this section to the extent required for full

tax credit rather than this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 906, Sec. 2, eff. June 16,

1995.

Sec. 207.051. SALE OF BUSINESS. (a) An individual is

disqualified for benefits if the individual left the individual's

last work because of the sale of:

(1) a corporation and the individual was:

(A) an officer of the corporation;

(B) a majority or controlling shareholder in the corporation;

and

(C) involved in the sale of the corporation;

(2) a limited or general partnership and the individual was a

limited or general partner who was involved in the sale of the

partnership; or

(3) a sole proprietorship and the individual was the proprietor

who sold the business.

(b) The disqualification under this section continues until the

individual has returned to employment and:

(1) worked for six weeks; or

(2) earned wages equal to six times the individual's benefit

amount.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 93, Sec. 2, eff. Sept. 1,

1997.

Sec. 207.052. LEAVING WORK TO ATTEND EDUCATIONAL INSTITUTION.

(a) An individual is disqualified for benefits for a period of

unemployment for which the individual left the individual's most

recent work to attend an established educational institution.

(b) This section does not apply to a period in which the

individual is in training with the approval of the commission

under Section 207.022.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 207.053. REFUSAL TO TREAT COMMUNICABLE DISEASE. (a) An

individual is disqualified for benefits if the individual:

(1) left the individual's last work voluntarily rather than

provide services included within the course and scope of the

individual's employment to an individual infected with a

communicable disease; or

(2) was discharged from the individual's last work because the

individual refused to provide services included within the course

and scope of the individual's employment to an individual

infected with a communicable disease.

(b) An individual is not disqualified under this section unless

the person for whom the individual last worked made available to

the individual the facilities, equipment, training, and supplies

necessary to permit the individual to take reasonable precautions

to preclude the infection of the individual with the communicable

disease.

(c) Disqualification for benefits under this section continues

until the individual has returned to employment and:

(1) worked for six weeks; or

(2) earned wages equal to six times the individual's weekly

benefit amount.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER D. PROTECTION OF BENEFIT RIGHTS

Sec. 207.071. WAIVER, RELEASE, OR COMMUTATION AGREEMENT INVALID.

(a) Except for an employer's waiver under Chapter 204 and

Section 205.011, an agreement by an individual to waive, release,

or commute the individual's right to benefits or any other rights

under this subtitle is not valid.

(b) An agreement by an individual employed by an employer to pay

all or a portion of a contribution or reimbursement required to

be paid by the employer under this subtitle is not valid.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 207.072. ACCEPTANCE OR REQUIREMENT OF WAIVER PROHIBITED.

An employer may not require or accept a waiver of a right of an

individual employed by the employer under this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 207.073. PROHIBITED DEDUCTION FROM WAGES. An employer may

not, directly or indirectly, make, require, or accept a deduction

from wages to finance a contribution or reimbursement required to

be paid by the employer under this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 207.074. CRIMINAL OFFENSE; PENALTY. An employer, or

officer or agent of an employer, commits an offense if the person

violates Section 207.072 or 207.073. An offense under this

section is punishable by:

(1) a fine of not less than $100 and not more than $1,000;

(2) imprisonment for not more than six months; or

(3) both a fine and imprisonment.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 207.075. ASSIGNMENT OF BENEFITS PROHIBITED; BENEFIT

EXEMPTIONS. (a) An assignment, pledge, or encumbrance of a

right to benefits is not valid.

(b) A right to benefits is exempt from levy, execution,

attachment, or any other remedy for debt collection.

(c) Benefits received by an individual are exempt from debt

collection if the benefits are not mingled with other funds of

the individual except for debts incurred for necessaries

furnished to the individual or the individual's spouse or

dependents during the time that the individual was unemployed.

(d) A waiver of an exemption provided by this section is not

valid.

(e) Subchapter E prevails over this section to the extent of any

conflict.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 207.076. EQUAL TREATMENT. Benefits based on services for

all employers in employment are payable in the same amount, on

the same terms, and subject to the same conditions, except to the

extent that Section 207.041 is applicable.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER E. CHILD SUPPORT OBLIGATIONS

Sec. 207.091. DEFINITIONS. In this subchapter:

(1) "Benefit" includes amounts payable by the commission under

an agreement entered under federal law that provides for

compensation, assistance, or allowances with respect to

unemployment.

(2) "Child support obligation" includes only an obligation that

is enforced under a plan described by Section 454 of the Social

Security Act (42 U.S.C. Section 654) that has been approved by

the secretary of health and human services under Subtitle IV,

Part D, Social Security Act (42 U.S.C. Section 651 et seq.).

(3) "State or local child support enforcement agency" means an

agency of the state or a political subdivision of the state

operating under a plan described by Subdivision (2).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 207.092. DISCLOSURE OF CHILD SUPPORT OBLIGATIONS. (a) An

individual at the time of filing a new claim for benefits shall

disclose whether the individual owes a child support obligation.

(b) If the individual discloses a child support obligation and

the individual is determined to be eligible for benefits, the

commission shall notify the state or local child support

enforcement agency enforcing the child support obligation that

the individual has been determined to be eligible for benefits.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 207.093. WITHHOLDING OF CHILD SUPPORT BY COMMISSION. (a)

The commission shall withhold from the benefits payable to an

individual that owes a child support obligation an amount equal

to:

(1) any amount required to be withheld under legal process

properly served on the commission;

(2) if Subdivision (1) does not apply, the amount determined

under an agreement submitted to the commission under Section

454(19)(B)(i) of the Social Security Act (42 U.S.C. Section 654)

by the state or local child support enforcement agency; or

(3) if neither Subdivision (1) or (2) applies, the amount the

individual specifies to the commission to be withheld.

(b) The commission shall pay the amount withheld under

Subsection (a) to the appropriate state or local child support

enforcement agency. The amount withheld shall be treated for all

purposes as if it were benefits paid to the individual and paid

by the individual to the state or local child support enforcement

agency in satisfaction of the individual's child support

obligation.

(c) This section applies only if appropriate arrangements have

been made for reimbursement to the commission by a state or local

child support enforcement agency for the administrative costs

incurred by the commission under this subchapter that are

attributable to the enforcement of child support obligations by

the state or local child support enforcement agency.

(d) In this section, "legal process" has the meaning assigned by

Section 459(i)(5) of the Social Security Act (42 U.S.C. Section

659).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

972, Sec. 63, eff. September 1, 2007.

Sec. 207.094. FEDERAL LAW REQUIREMENT. (a) This subchapter and

Section 207.075(e) are enacted because Section 303(e) of the

Social Security Act (42 U.S.C. Section 503(e)) requires the

enactment of these provisions into state law as a condition for

federal funding of administration of the state unemployment

compensation laws.

(b) If Section 303(e) of the Social Security Act (42 U.S.C.

Section 503(e)) is repealed, this subchapter and Section

207.075(e) are repealed.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER F. TAX WITHHOLDING

Sec. 207.101. WITHHOLDING FROM BENEFITS FOR FEDERAL INCOME TAX.

(a) An eligible individual may elect to have federal income tax

withheld from benefits. The commission shall withhold federal

income taxes from the benefits of an individual who elects the

withholding as provided by the Federal Unemployment Tax Act (26

U.S.C. Section 3301 et seq.) and Section 303, Social Security Act

(42 U.S.C. Section 503).

(b) The commission may not withhold federal income tax from

benefits as provided by this section until January 1, 1997.

Added by Acts 1995, 74th Leg., ch. 1033, Sec. 1, eff. Aug. 28,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1104, Sec. 3, eff. September 1, 2005.

SUBCHAPTER G. WITHHOLDING FROM UNEMPLOYMENT BENEFITS FOR

UNCOLLECTED OVERISSUANCES OF FOOD STAMPS

Sec. 207.111. DEFINITIONS. In this subchapter:

(1) "State agency" has the meaning assigned by Section 3(n),

Food Stamp Act of 1977 (7 U.S.C. Section 2012(n)).

(2) "Uncollected overissuance" has the meaning assigned by

Section 13(c)(1), Food Stamp Act of 1977 (7 U.S.C. Section

2022(c)(1)).

(3) "Unemployment benefits" means benefits payable under this

subtitle and any other amounts payable by the commission under an

agreement entered into under any federal law providing for

compensation, assistance, or allowances with respect to

unemployment.

Added by Acts 1997, 75th Leg., ch. 93, Sec. 3, eff. Sept. 1,

1997.

Sec. 207.112. APPLICATION. This subchapter applies only if

arrangements have been made for reimbursement by the state agency

for the administrative costs incurred by the commission under

this subchapter that are attributable to the repayment of

uncollected overissuances to the state agency.

Added by Acts 1997, 75th Leg., ch. 93, Sec. 3, eff. Sept. 1,

1997.

Sec. 207.113. REQUIRED DISCLOSURE; NOTICE TO FOOD STAMP AGENCY.

(a) An individual who files a new claim for unemployment

benefits shall disclose, at the time of filing of that claim,

whether the individual owes an uncollected overissuance.

(b) If an individual who discloses under Subsection (a) that the

individual does owe an uncollected overissuance is found eligible

for unemployment benefits, the commission shall notify the state

agency of the identity of that individual.

Added by Acts 1997, 75th Leg., ch. 93, Sec. 3, eff. Sept. 1,

1997.

Sec. 207.114. WITHHOLDING. (a) The commission shall deduct and

withhold from unemployment benefits payable to an individual who

owes an uncollected overissuance:

(1) the amount the individual specifies to the commission to be

deducted and withheld under this section;

(2) the amount determined under an agreement submitted to the

state agency under Section 13(c)(3)(A), Food Stamp Act of 1977 (7

U.S.C. Section 2022(c)(3)(A)); or

(3) any amount otherwise required to be deducted and withheld

from unemployment benefits under Section 13(c)(3)(B), Food Stamp

Act of 1977 (7 U.S.C. Section 2022(c)(3)(B)).

(b) The commission shall pay any amount deducted and withheld

under this section to the state agency in this state.

(c) An amount deducted and withheld under this section shall be

treated for all purposes as if it were paid to the individual as

unemployment benefits and submitted by that individual to the

state agency as repayment of the individual's uncollected

overissuance.

Added by Acts 1997, 75th Leg., ch. 93, Sec. 3, eff. Sept. 1,

1997.



CHAPTER 208. BENEFIT CLAIMS

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE A. TEXAS UNEMPLOYMENT COMPENSATION ACT

CHAPTER 208. BENEFIT CLAIMS

SUBCHAPTER A. FILING OF CLAIM

Sec. 208.001. FILING; INFORMATION NOTICES. (a) Claims for

benefits shall be made in accordance with rules adopted by the

commission. An unemployed individual who does not have a current

benefit year may file an initial claim in accordance with

commission rules.

(b) The commission shall supply, without cost to each employer,

printed notices that provide general information about filing a

claim for unemployment benefits. Each employer shall post and

maintain the notices in places accessible to the individuals in

the employ of the employer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.34, eff. Sept. 1,

1995.

Sec. 208.002. NOTICE OF INITIAL CLAIM. (a) The commission

shall mail a notice of the filing of an initial claim to the

person for whom the claimant last worked before the effective

date of the initial claim. If the person for whom the claimant

last worked has more than one branch or division operating at

different locations, the commission shall mail the notice to the

branch or division at which the claimant last worked.

(b) Mailing of a notice under this section to the correct

address of the person, branch, or division for which the claimant

last worked constitutes notice of the claim to the person.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 208.003. NOTICE TO EMPLOYER. (a) An employer may

designate in writing to the commission an address for mail

service.

(b) If an employer designates a mailing address under Subsection

(a), mailing of notice of claims, determinations, or other

decisions to that address constitutes notice to the employer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 94, Sec. 3, eff. Sept. 1,

1997.

Sec. 208.004. NOTIFICATION OF ADVERSE FACTS AFFECTING CLAIM;

WAIVER. (a) A person to whom notice is mailed under Section

208.002 shall notify the commission promptly of any facts known

to the person that may:

(1) adversely affect the claimant's right to benefits; or

(2) affect a charge to the person's account.

(b) A person who does not mail or otherwise deliver that

notification to the commission within 14 days after the date

notice of a claim was mailed to the person by the commission

waives all rights in connection with the claim, including rights

the person may have under Subchapter B, Chapter 204, other than

rights relating to a clerical or machine error as to the amount

of the person's chargeback or maximum potential chargeback in

connection with the claim for benefits.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 94, Sec. 4, eff. Sept. 1,

1997.

SUBCHAPTER B. CLAIM DETERMINATION

Sec. 208.021. INITIAL CLAIM DETERMINATION. (a) The commission

shall determine whether an initial claim is valid.

(b) For each valid initial claim, the commission shall

determine:

(1) the claimant's benefit year;

(2) the benefit amount for total unemployment; and

(3) the duration of benefits.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 208.022. NOTICE OF INITIAL CLAIM DETERMINATION. The

commission shall mail a notice of the determination of an initial

claim to the claimant's last known address as shown by the

commission's records.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 208.023. REQUEST FOR REDETERMINATION OR APPEAL BY CLAIMANT.

A claimant, within 14 days after the date the commission mailed

notice of the commission's determination to the claimant under

Section 208.022, may request a redetermination of or may appeal

the commission's determination of the validity of an initial

claim in the manner provided by Chapter 212.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.35, eff. Sept. 1,

1995.



CHAPTER 209. EXTENDED BENEFITS

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE A. TEXAS UNEMPLOYMENT COMPENSATION ACT

CHAPTER 209. EXTENDED BENEFITS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 209.001. DEFINITIONS. In this chapter:

(1) "Eligibility period" means the period consisting of the

benefit periods in an individual's benefit year that begin in an

extended benefit period and, if the individual's benefit year

ends within the extended benefit period, any subsequent benefit

periods that begin in the extended benefit period.

(2) "Extended benefit" means a benefit payable to an individual

under this chapter for a benefit period of unemployment in the

individual's eligibility period, including a benefit payable to a

federal civilian employee or to an ex-servicemember under 5

U.S.C. Chapter 85.

(3) "Regular benefit" means a benefit, other than an extended

benefit, payable to an individual under this subtitle or another

state unemployment compensation law, including a benefit payable

to a federal civilian employee or an ex-servicemember under 5

U.S.C. Chapter 85.

(4) "Secretary" means the United States secretary of labor.

(5) "State unemployment compensation law" means the unemployment

compensation law of a state if the law is approved by the

secretary under Section 3304 of the Internal Revenue Code of 1986

(26 U.S.C. Section 3304).

(6) "Employment service" has the meaning assigned by Section

301.001.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.09, eff. Sept.

1, 1995.

Sec. 209.002. APPLICATION OF PROVISIONS RELATING TO REGULAR

BENEFITS. A provision of this subtitle or a commission rule

applicable to a claim for or the payment of regular benefits

applies to a claim for or the payment of extended benefits unless

the result of the application of the provision or rule is

inconsistent with this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 209.003. FINDINGS. (a) The commission shall make findings

as necessary to determine an extended benefit period, compute the

rate of insured unemployment, and determine the eligibility or

ineligibility or disqualification of an individual for extended

benefits.

(b) A finding of an extended benefit period and a computation of

the rate of insured unemployment shall be made in accordance with

the rules of the secretary.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER B. DETERMINATION OF EXTENDED BENEFIT PERIOD

Sec. 209.021. BEGINNING AND ENDING DATES FOR EXTENDED BENEFIT

PERIOD. (a) Except as provided by Subsection (b), an extended

benefit period begins with the third week after a week with a

state "on" indicator.

(b) An extended benefit period may not begin before the 14th

week after the end of a previous extended benefit period in

effect for this state.

(c) An extended benefit period ends with the later of:

(1) the third week after the first week with a state "off"

indicator; or

(2) the 13th consecutive week of the period.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 209.022. STATE "ON" AND "OFF" INDICATOR WEEKS. (a) Except

for a week to which Subsection (b) applies, a week is a state

"on" indicator week if the rate of insured unemployment for the

period consisting of that week and the preceding 12 weeks:

(1) is five percent or more; and

(2) equalled or exceeded 120 percent of the average of the rates

for the corresponding 13-week period ending in each of the

preceding two calendar years.

(b) If the determination that the week is a state "on" indicator

week would begin an extended benefit period, the week is a state

"on" indicator week if the rate of insured unemployment for the

period consisting of that week and the preceding 12 weeks is six

percent or more.

(c) Except for a week to which Subsection (d) applies, a week is

a state "off" indicator week if the rate of insured unemployment

for the period consisting of that week and the preceding 12 weeks

is less than:

(1) five percent; or

(2) 120 percent of the average of the rates for the

corresponding 13-week period ending in each of the preceding two

calendar years.

(d) If the determination that a week is a state "off" indicator

week would end an extended benefit period, the week is a state

"off" indicator week if the rate of insured unemployment for the

period consisting of that week and the preceding 12 weeks is less

than six percent.

(e) Notwithstanding Subsection (d), any week that would

otherwise be a state "on" indicator week under Subsection (a) may

not be a state "off" indicator week.

(f) The rate of insured unemployment as used in this section is

not to be seasonally adjusted.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 209.023. RATE OF INSURED UNEMPLOYMENT. For the purpose of

Section 209.022, the rate of insured unemployment is computed by:

(1) dividing:

(A) the average weekly number of individuals filing claims for

regular compensation in this state for weeks of unemployment with

respect to the most recent 13-consecutive-week period, as

determined by the commission from the commission's reports to the

secretary; by

(B) the average monthly employment covered under this subtitle

for the first four of the most recent six completed calendar

quarters ending before the end of the 13-week period; and

(2) multiplying the quotient by 100 to determine a percentage

rate.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 209.024. PUBLIC ANNOUNCEMENT OF EXTENDED BENEFIT PERIOD.

The commission shall publicly announce, in accordance with

commission rule, the beginning of each extended benefit period

and the termination of each extended benefit period.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER C. ELIGIBILITY REQUIREMENTS FOR EXTENDED BENEFITS

Sec. 209.041. ELIGIBILITY FOR EXTENDED BENEFITS. An individual

is eligible to receive extended benefits for a benefit period of

unemployment in the individual's eligibility period if, with

respect to the benefit period, the individual:

(1) has exhausted all regular benefits;

(2) satisfies the requirements of this subtitle for the receipt

of regular benefits that are applicable to an individual claiming

extended benefits, including not being disqualified for the

receipt of benefits; and

(3) has within the individual's base period received benefit

wage credits for employment by employers in an amount not less

than:

(A) 40 times the individual's weekly benefit amount; or

(B) 1-1/2 times the individual's high-quarter benefit wage

credits.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 760, Sec. 1, eff. June 16,

1995.

Sec. 209.042. EXHAUSTION OF REGULAR BENEFITS. (a) An

individual has exhausted regular benefits with respect to a

benefit period of unemployment in the individual's eligibility

period if the individual:

(1) before that period:

(A) has received all of the regular benefits available to the

individual in the individual's current benefit year that includes

the benefit period; or

(B) had a benefit year expire and does not have benefit wage

credits sufficient to establish a new benefit year that would

include the benefit period;

(2) is not entitled to unemployment benefits or allowances under

the Railroad Unemployment Insurance Act (45 U.S.C. Section 351 et

seq.) or other federal law as specified in regulations issued by

the secretary; and

(3) has not received unemployment benefits under the

unemployment compensation law of Canada and is not seeking those

benefits, or has sought those benefits and the appropriate agency

finally determines that the individual is not entitled to

benefits under that law.

(b) For the purposes of Subsection (a)(1)(A), an individual is

considered to have received all of the regular benefits available

to the individual even if, as a result of a pending appeal with

respect to benefit wage credits not considered in the original

monetary determination in the individual's benefit year, the

individual may subsequently be determined to be entitled to added

regular benefits.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 209.043. REQUIREMENT TO SEEK WORK. (a) An individual is

ineligible for payment of extended benefits for a benefit period

in the individual's eligibility period if during that period the

individual failed to actively seek work.

(b) For purposes of Subsection (a), an individual is actively

seeking work during a benefit period if the individual:

(1) engages in a systematic and sustained effort to obtain work

during the benefit period; and

(2) furnishes tangible evidence of that effort.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 209.044. REQUIREMENT TO ACCEPT OR APPLY FOR SUITABLE WORK.

An individual is ineligible for payment of extended benefits for

a benefit period in the individual's eligibility period if during

that period the individual failed to:

(1) accept an offer of suitable work; or

(2) apply for suitable work to which the individual was referred

by the commission.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 209.045. EMPLOYMENT SERVICE REFERRALS TO SUITABLE WORK.

The employment service shall refer a claimant entitled to

extended benefits to suitable work that meets the standards

prescribed in Sections 209.046, 209.047(a), and 209.047(b).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 209.046. EXCEPTIONS TO REQUIREMENT TO ACCEPT OR APPLY FOR

SUITABLE WORK. An individual may not be denied extended benefits

for failure to accept a job offer of suitable work or apply for

suitable work if:

(1) the work was not offered to the individual in writing and

was not listed with the employment service; or

(2) failure to accept or apply for the work would not result in

a denial of benefits under the applicable suitable work

requirements for a regular benefit claimant in Section 207.008,

to the extent that the standards of suitability in that section

are not inconsistent with Section 209.047.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 209.047. SUITABLE WORK. (a) For the purposes of this

subchapter, and subject to Subsections (b) and (c), suitable work

for an individual is work:

(1) within the individual's capabilities;

(2) for which the gross average weekly remuneration payable

exceeds the sum of:

(A) the individual's weekly extended benefit amount computed

under Section 209.061; and

(B) the amount, if any, of supplemental unemployment

compensation benefits, as defined in Section 501(c)(17)(D) of the

Internal Revenue Code of 1986 (26 U.S.C. Section 501(c)(17)(D)),

payable to the individual for that week; and

(3) that pays wages not less than the greater of:

(A) the minimum wage under Section 6(a)(1) of the Fair Labor

Standards Act of 1938 (29 U.S.C. Section 206(a)(1)), without

regard to any exemption; or

(B) the applicable state or local minimum wage.

(b) If an individual furnishes satisfactory evidence to the

commission that the individual's prospects for obtaining work in

the individual's customary occupation within a reasonably short

period are good, the determination of whether work is suitable

for that individual shall be made in accordance with the

provisions of Section 207.008 applicable to suitable work for a

claimant for regular benefits, without regard to the standards of

suitability in Section 209.046 and this section.

(c) Work that does not accord with the labor standard provisions

required by Section 3304(a)(5) of the Internal Revenue Code of

1986 (26 U.S.C. Section 3304(a)(5)) is not suitable work for an

individual.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 209.048. DURATION OF INELIGIBILITY; WORK REQUIREMENTS. An

individual ineligible for extended benefits under Section 209.043

or 209.044 is ineligible for benefits for a period:

(1) beginning with the first day of the week following the week

in which the individual is ineligible under those sections; and

(2) ending when the individual has been employed in each of four

subsequent weeks, consecutive or nonconsecutive, and has earned

remuneration in an amount not less than four times the weekly

extended benefit amount.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 209.049. INELIGIBILITY DUE TO DISQUALIFICATION. (a)

Except as provided by Subsection (b), an individual is ineligible

to receive extended benefits for a benefit period in the

individual's eligibility period if the individual has been

disqualified for regular or extended benefits under this subtitle

because the individual:

(1) voluntarily left work;

(2) was discharged for misconduct; or

(3) failed to accept an offer of or apply for suitable work.

(b) Subsection (a) does not apply if the disqualification is

terminated in accordance with specific conditions established

under this subtitle requiring the individual to perform service

for remuneration after the date of the disqualification.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 209.050. INTERSTATE CLAIM. (a) An individual is

ineligible for extended benefits payable for a benefit period

under an interstate claim filed in any state under an interstate

benefit payment plan if an extended benefit period is not in

effect for the benefit period in that state.

(b) Subsection (a) does not apply to the first two benefit

periods for which extended benefits are payable under an

interstate claim filed under an interstate benefit payment plan,

regardless of whether an extended benefit period is in effect for

the state, to the individual from the extended benefit account

established for the individual with respect to the benefit year.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER D. AMOUNT OF EXTENDED BENEFITS

Sec. 209.061. WEEKLY EXTENDED BENEFIT AMOUNT. The weekly

extended benefit amount payable to an individual for a benefit

period of total unemployment in the individual's eligibility

period is equal to the weekly benefit amount payable to the

individual during the individual's applicable benefit year.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 209.062. MAXIMUM TOTAL EXTENDED BENEFIT AMOUNT. The total

extended benefit amount payable to an eligible individual for the

individual's eligibility period is 50 percent of the total amount

of regular benefits that were payable to the individual under

this subtitle in the individual's applicable benefit year.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 209.063. EFFECT OF TRADE READJUSTMENT ALLOWANCES. (a)

Notwithstanding any other provision of this subtitle, the

remaining balance of extended benefits that an individual would

otherwise be entitled to receive in an extended benefit period

for benefit periods beginning after the end of a benefit year is

reduced as provided by Subsections (b) and (c) if:

(1) the benefit year of the individual ends within an extended

benefit period; and

(2) the individual receives trade readjustment allowances under

the Trade Act of 1974 (19 U.S.C. Section 2101 et seq.) within

that benefit year.

(b) The balance is reduced by an amount equal to the product of:

(1) the number of benefit periods for which the individual

received trade readjustment allowances within that benefit year;

and

(2) the individual's weekly benefit amount for extended

benefits.

(c) The balance may not be reduced to less than zero.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER E. FINANCING OF EXTENDED BENEFITS

Sec. 209.081. UNEMPLOYMENT COMPENSATION FUND. (a) Extended

benefits shall be paid from the compensation fund.

(b) Payments made by the federal government for its share of

extended benefits shall be deposited in the compensation fund.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 209.082. CHARGES TO REIMBURSING EMPLOYER. Fifty percent of

the extended benefit payments based on benefit wage credits from

a reimbursing employer shall be charged to the employer's account

and reimbursed by the employer in the same manner as a regular

benefit payment. Those payments may not be used in determining

the replenishment ratio in Section 204.045.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 209.083. CHARGES TO TAXED EMPLOYER. (a) Fifty percent of

extended benefit payments based on benefit wage credits from a

taxed employer are chargebacks and must be used in determining

the employer's benefit ratio unless regular benefits paid to the

individual were determined not to be charged back against the

employer's account.

(b) Fifty percent of extended benefit payments based on benefit

wage credits from a taxed employer, regardless of whether charged

to an employer, shall be used in the numerator of the

replenishment ratio in Section 204.045(b). Chargebacks resulting

from the payment of extended benefits shall be used in the

denominator of the replenishment ratio in Section 204.045.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 209.084. CHARGES TO GOVERNMENTAL EMPLOYER. The total

amount of extended benefit payments shall be charged to the

employer if the payments are based on benefit wage credits earned

from:

(1) a state;

(2) any political subdivision of a state; or

(3) any instrumentality of any one or more states or political

subdivisions that is wholly owned by one or more states or

political subdivisions.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 209.0845. CHARGES TO INDIAN TRIBE. The total amount of

extended benefit payments that are attributable to service in the

employ of an Indian tribe and not reimbursed by the federal

government shall be charged to the Indian tribe.

Added by Acts 2001, 77th Leg., ch. 518, Sec. 9, eff. June 11,

2001.

Sec. 209.085. NOTICE TO TAXED BASE PERIOD EMPLOYER. (a) The

notice to a taxed base period employer of a claim for benefits

under Section 204.023 or 204.027 must state that if the claim

results in the payment of extended benefits, the maximum

potential chargeback may be increased by as much as 25 percent.

Further notice to the employer of the potential chargeback is not

required when the extended benefits are paid.

(b) A taxed employer subject to Section 209.084 is entitled to

receive notice that its maximum potential chargeback may be

increased by as much as 50 percent rather than 25 percent as

provided for other employers.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.



CHAPTER 210. BACK PAY AWARDS; LOST OR MISPLACED WARRANTS

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE A. TEXAS UNEMPLOYMENT COMPENSATION ACT

CHAPTER 210. BACK PAY AWARDS; LOST OR MISPLACED WARRANTS

SUBCHAPTER A. BACK PAY AWARDS

Sec. 210.001. NOTICE OF BACK PAY AWARD REDUCTION. If a back pay

award to a claimant is reduced because of the receipt of

unemployment compensation benefits by the claimant, the employer

against whom the back pay award was made shall notify the

commission of the back pay award in writing not later than the

12th day after the date on which the employer learns about the

reduction.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 210.002. REIMBURSEMENT BY EMPLOYER FOR REDUCTION OF BACK

PAY AWARD. (a) Subject to Subsection (b), an employer who is

assessed a back pay award that is reduced because of the receipt

of unemployment compensation benefits by the claimant shall

reimburse the compensation fund for benefits paid from the

compensation fund in an amount equal to the amount of the

reduction in the back pay award.

(b) An employer is not liable under this section to pay more

than the amount that the commission determines the claimant was

overpaid unemployment compensation benefits because of the back

pay award.

(c) An employer shall reimburse the compensation fund as

provided by rules adopted by the commission.

(d) The commission shall credit the payment of reimbursement by

an employer against the overpayment of benefits.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 210.003. EMPLOYEE'S LIABILITY; SOLE LIABILITY OF EMPLOYER.

A claimant is not liable for an overpayment of benefits that

results from a back pay award and for which the employer against

whom the award is made is required under Section 210.002 to

reimburse the compensation fund, and the employer's liability is

the only liability because of the overpayment. This section

prevails over any conflicting provision of this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER B. LOST OR MISPLACED WARRANTS

Sec. 210.011. REPLACEMENT FOR LOST OR MISPLACED WARRANT. (a)

The comptroller may issue to a claimant a replacement warrant for

a warrant issued in payment of benefits under this subtitle if

the claimant who was entitled to receive the original warrant:

(1) loses or for any reason fails to receive the warrant; and

(2) furnishes satisfactory proof to the comptroller of the loss

or failure to receive the warrant.

(b) Subject to Section 210.013, the replacement warrant shall be

issued as provided by Section 403.054, Government Code.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.36(a), eff. Sept.

1, 1995.

Sec. 210.012. DEADLINE FOR PAYMENT OF WARRANT. The comptroller

may not pay a warrant issued for benefits unless the warrant is

presented for payment before the first anniversary of the date on

which the warrant was issued.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.36(b), eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1423, Sec. 12.11, eff. Sept.

1, 1997.

Sec. 210.013. DEADLINE FOR ISSUANCE OF REPLACEMENT WARRANT. A

replacement warrant may not be issued under this chapter after

the first anniversary of the date of the original warrant.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.36(c), eff. Sept.

1, 1995.



CHAPTER 211. RECIPROCAL ARRANGEMENTS

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE A. TEXAS UNEMPLOYMENT COMPENSATION ACT

CHAPTER 211. RECIPROCAL ARRANGEMENTS

Sec. 211.001. LOCATION OF SERVICE FOR UNEMPLOYMENT INSURANCE

PURPOSES. The commission may enter into arrangements with an

appropriate agency of another state or a federal agency under

which an individual performing services in this and one or more

other states for an employing unit is considered to be engaged in

employment entirely in:

(1) this state;

(2) one of the other states in which the individual performs

some of the services;

(3) the state of the individual's residence; or

(4) the state in which the employing unit maintains a place of

business.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 211.002. LOCATION OF SERVICE OF STATE EMPLOYEES. (a) The

commission may enter into a reciprocal arrangement with the

appropriate agency of another state under which a state employee

who performs services in the state that is not the employing

state is considered to be engaged in employment performed

entirely in the employing state.

(b) The commission shall enter the arrangement on request of an

agency of this state that has an employee performing a service in

another state.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 211.003. COMBINATION OF WAGES AND EMPLOYMENT. The

commission shall participate in an arrangement for the payment of

benefits determined by combining an individual's wages and

employment covered under this subtitle and the wages and

employment covered under the unemployment compensation laws of

another state or the United States, or both, if the arrangement

is approved by the United States secretary of labor in

consultation with the state unemployment compensation agencies as

reasonably calculated to ensure the prompt and full payment of

benefits. The arrangement must provide for:

(1) applying the base period of one unemployment compensation

law to a claim that combines an individual's wages and employment

covered under two or more unemployment compensation laws; and

(2) avoiding the duplicate use of wages and employment because

of the combination.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 211.004. OFFSET FOR OVERPAYMENT OF UNEMPLOYMENT BENEFITS.

(a) Notwithstanding any other provision of this subtitle, the

commission may enter into a reciprocal arrangement with an

appropriate state or federal agency, or both, that provides:

(1) an overpayment of benefits under this subtitle is recovered

by offset from unemployment benefits otherwise payable under the

unemployment compensation law of another state or of the United

States; and

(2) an overpayment of unemployment benefits under the

unemployment compensation law of the other state or the United

States are recovered by offset from benefits payable under this

subtitle.

(b) A procedure for notice and opportunity for a hearing that

applies to the recovery of an overpayment of unemployment

benefits paid under this subtitle applies to an offset of those

benefits under this section.

(c) In this section, "unemployment benefits" means unemployment

compensation benefits, trade adjustment allowances, and other

unemployment assistance.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 211.005. INTERSTATE OR FOREIGN COMMERCE. The commission

may enter into a reciprocal arrangement with the appropriate

agency of another state or federal agency, or both, under which

service on a vessel or aircraft engaged in interstate or foreign

commerce for a single employer is considered to be performed in

this state or in another state, regardless of where the service

is performed.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 211.006. RECIPROCAL TREATMENT BY FEDERAL AGENCY. (a) The

commission may enter into an agreement with the proper agency

under an Act of Congress establishing an unemployment

compensation system to provide reciprocal treatment to an

individual:

(1) who has acquired a right to unemployment compensation under

the Act of Congress after acquiring a potential right to benefits

under this subtitle; or

(2) who has acquired a right to benefits under this subtitle

after acquiring a potential right to unemployment compensation

under the Act of Congress.

(b) An agreement under this section takes effect 10 days after

the date on which the agreement is published in the manner

provided for a rule.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.



CHAPTER 212. DISPUTE RESOLUTION

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE A. TEXAS UNEMPLOYMENT COMPENSATION ACT

CHAPTER 212. DISPUTE RESOLUTION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 212.001. PROCEDURES. The manner in which disputed claims

are presented, the reports on disputed claims required from

claimants, employers, or other persons, and the conduct of

hearings and appeals must be in accordance with rules adopted by

the commission for determining the rights of parties to disputed

claims.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 212.002. RECORD. (a) A complete record shall be kept of

proceedings in connection with a disputed claim.

(b) Testimony at any hearing on a disputed claim shall be

recorded.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 212.003. WITNESS FEES. (a) A witness subpoenaed under

this chapter is entitled to a fee at a rate set by the

commission.

(b) The witness fee is an expense of administering this

subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 212.004. PAYMENT OF BENEFITS PENDING APPEAL. (a) Except

as otherwise provided by this section, benefits shall be paid in

accordance with a final determination.

(b) Benefits shall be paid promptly in accordance with:

(1) a determination or redetermination of an examiner;

(2) a decision of an appeal tribunal;

(3) a decision of the commission; or

(4) a decision of a reviewing court.

(c) Subsection (b) applies without regard to:

(1) any provision of this subtitle under which benefits may be

paid or denied; or

(2) the pendency of:

(A) a period to:

(i) apply for reconsideration;

(ii) file an appeal; or

(iii) petition for judicial review;

(B) an application for reconsideration;

(C) an appeal; or

(D) a petition for judicial review.

(d) Benefits paid under a determination, redetermination, or

decision continue until the determination, redetermination, or

decision is modified or reversed by a subsequent redetermination

or decision, and shall be paid or denied in accordance with the

modifying or reversing redetermination or decision.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 212.005. CHARGEBACK ON REVERSAL OF DETERMINATION OR

DECISION ALLOWING BENEFITS PROHIBITED. A chargeback may not be

made to an employer's account because of payments having been

made under a determination or decision to the claimant for any

benefit period with regard to which the claimant is finally

denied benefits by a modification or reversal of the

determination or decision.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 212.006. RECOVERY OF BENEFITS PAID. (a) Benefits paid to

a claimant that are not in accordance with the final decision

shall be:

(1) refunded by the claimant to the commission; or

(2) in the discretion of the commission, deducted from future

benefits payable to the claimant under this subtitle.

(b) Benefits paid that are not in accordance with the final

decision are also collectible in the manner provided by Sections

213.031, 213.032, 213.033, 213.035, and 213.051 for the

collection of past due contributions.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.37, eff. Sept. 1,

1995.

SUBCHAPTER B. EXAMINERS

Sec. 212.051. DETERMINATION BY EXAMINER ON NOTIFICATION. (a)

If the person for which a claimant last worked files a

notification with the commission as provided by Section 208.004,

an examiner shall determine:

(1) whether the claimant is disqualified from receiving benefits

under Sections 207.044-207.053;

(2) the resolution of any other issue affecting the claimant's

right to receive benefits that arises under any other provision

of this subtitle; and

(3) whether, if benefits are to be paid to the claimant, a

chargeback is to be made to the person's account.

(b) The examiner shall mail a copy of the determination to the

claimant and:

(1) the person for which the claimant last worked;

(2) the branch or division for which the claimant last worked;

or

(3) the address for mail service designated by a governmental

employer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 212.052. DETERMINATION BY EXAMINER ON EXAMINER'S OWN

MOTION. (a) If a notification as provided by Section 208.004

from the person for which a claimant last worked is not filed,

and information on the claim or other information secured raises

an issue affecting the claimant's right to benefits under this

subtitle, an examiner shall determine whether the claimant is to

receive benefits.

(b) The examiner shall mail a copy of the determination to the

claimant at the claimant's last known address.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 212.053. DETERMINATION FINAL; APPEAL. An examiner's

determination is final for all purposes unless:

(1) the claimant or the person or branch for which the claimant

last worked and to whom the copy of the determination is mailed

files an appeal from the determination not later than the 14th

calendar day after the date on which the copy of the

determination is mailed to the last known address of the

claimant, person, or branch as shown by commission records;

(2) an examiner files an appeal from the determination within

the period specified in Subdivision (1); or

(3) an examiner makes a redetermination as provided by Section

212.054.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 212.054. REDETERMINATION BY EXAMINER. (a) Except as

otherwise provided by this subsection, if an examiner discovers

an error in connection with a determination or discovers

additional information not previously available, the examiner,

within the period specified in Section 212.053(1), may reconsider

and redetermine the determination. An examiner may issue a

redetermination to correct a clerical or machine error at any

time during a claimant's benefit year.

(b) An examiner's redetermination replaces the original

determination and becomes final unless the claimant or the person

for which the claimant last worked files an appeal from the

redetermination not later than the 14th calendar day after the

date on which a copy of the redetermination is mailed to the

claimant's or person's last known address as shown by commission

records.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 94, Sec. 5, eff. Sept. 1,

1997.

SUBCHAPTER C. APPEAL TRIBUNALS

Sec. 212.101. ESTABLISHMENT OF APPEAL TRIBUNALS. (a) The

commission shall establish one or more impartial appeal tribunals

to hear and decide disputed claims if the establishment of those

appeal tribunals is necessary to ensure prompt disposal of cases

on appeal.

(b) An appeal tribunal is composed of a salaried examiner.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 212.102. ACTION BY APPEAL TRIBUNAL. Unless the appeal is

withdrawn, an appeal tribunal shall affirm or modify the

determination of the examiner after giving the parties reasonable

opportunity for fair hearing.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 212.103. NOTICE OF APPEAL TRIBUNAL ACTION. The parties to

an appeal shall be notified of the appeal tribunal's decision and

the reasons for the decision.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 212.104. DECISION CONSIDERED FINAL COMMISSION DECISION.

The decision of an appeal tribunal is the final decision of the

commission unless further appeal is initiated as provided by

Section 212.151 not later than the 14th day after the date the

decision is mailed.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 212.105. REMOVAL OR TRANSFER OF CLAIM PENDING BEFORE APPEAL

TRIBUNAL. (a) The commission may remove to itself or transfer

to another appeal tribunal the proceedings on a claim pending

before an appeal tribunal.

(b) A quorum of the commission shall hear a proceeding removed

to the commission under Subsection (a).

(c) The commission promptly shall mail to the parties before it

a copy of its findings and decision.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 212.106. RULES REGARDING HEARINGS CONDUCTED BY TELEPHONE

CONFERENCE. The commission by rule shall develop procedures to

ensure that an appeal tribunal makes every effort in a hearing

conducted by telephone conference under this subchapter to obtain

all relevant facts and evidence from the parties to the appeal.

Added by Acts 2003, 78th Leg., ch. 817, Sec. 7A.02, eff. Sept. 1,

2003.

SUBCHAPTER D. COMMISSION REVIEW

Sec. 212.151. REVIEW OF APPEAL TRIBUNAL DECISION. The

commission may:

(1) on its own motion:

(A) affirm, modify, or set aside any decision of an appeal

tribunal on the basis of the evidence previously submitted in the

case; or

(B) direct the taking of additional evidence; or

(2) permit any of the parties to the decision to initiate a

further appeal before the commission.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 212.152. NOTICE OF COMMISSION ACTION. The commission

promptly shall mail to the parties before it a copy of its

findings and decision.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 212.153. FINALITY OF COMMISSION DECISION. A decision of

the commission becomes final 14 days after the date the decision

is mailed unless before that date:

(1) the commission by order reopens the appeal; or

(2) a party to the appeal files a written motion for rehearing.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER E. JUDICIAL REVIEW OF COMMISSION DECISION

Sec. 212.201. COMMENCEMENT OF JUDICIAL REVIEW; DEFENDANTS. (a)

A party aggrieved by a final decision of the commission may

obtain judicial review of the decision by bringing an action in a

court of competent jurisdiction for review of the decision

against the commission on or after the date on which the decision

is final, and not later than the 14th day after that date.

(b) Each other party to the proceeding before the commission

must be made a defendant in an action under this subchapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 212.202. STANDARD OF JUDICIAL REVIEW; EXCEPTIONS NOT

NECESSARY. (a) Judicial review under this subchapter is by

trial de novo based on the substantial evidence rule.

(b) It is not necessary in a judicial proceeding under this

subchapter to enter exceptions to the rulings of the commission.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 1208, Sec. 1, eff. June 20,

2003.

Sec. 212.203. EXHAUSTION OF REMEDIES. (a) A party claiming to

be aggrieved by a final decision of the commission may not obtain

judicial review of the decision unless the party has exhausted

the party's remedies before the commission as provided by this

subtitle.

(b) The exhaustion of those remedies does not include a motion

for rehearing.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 212.204. FILING OF ACTION. An action under this subchapter

must be filed:

(1) in the county of the claimant's residence; or

(2) if the claimant is not a resident of this state, in:

(A) Travis County;

(B) the county in this state in which the claimant's last

employer has its principal place of business; or

(C) the county of the claimant's last residence in this state.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 212.205. PETITION; SUPERSEDEAS. (a) A petition in an

action under this subchapter must state the grounds on which

review is sought.

(b) A petition for judicial review does not act as a

supersedeas.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 212.206. COMMISSION CONSIDERED PARTY TO JUDICIAL REVIEW;

NOTICE OF PETITION. (a) The commission is considered a party to

any judicial action involving a final decision of the commission.

(b) A petition to bring an action under this subchapter must be

served on:

(1) a member of the commission; or

(2) a person designated by the commission.

(c) As many copies of the petition as there are defendants must

be left with the party served under Subsection (b). The

commission immediately shall mail one copy of the petition to

each defendant.

(d) Service in compliance with this section constitutes

completed service on all defendants.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 212.207. REPRESENTATION OF COMMISSION. The commission may

be represented in any judicial action involving a final decision

of the commission by any qualified attorney who:

(1) is a regular salaried employee of the commission; and

(2) has been appointed for that purpose by the attorney general.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 212.208. PRECEDENCE OVER OTHER CIVIL ACTIONS. An action

under this subchapter shall be given precedence over all other

civil cases except cases arising under the workers' compensation

laws of this state.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 212.210. APPEAL BOND NOT REQUIRED. An appeal bond is not

required in an appeal from a decision of a trial court in an

action under this subchapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.



CHAPTER 213. ENFORCEMENT OF TEXAS UNEMPLOYMENT COMPENSATION ACT

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE A. TEXAS UNEMPLOYMENT COMPENSATION ACT

CHAPTER 213. ENFORCEMENT OF TEXAS UNEMPLOYMENT COMPENSATION ACT

SUBCHAPTER A. GENERAL ENFORCEMENT PROVISIONS

Sec. 213.001. REPRESENTATION IN COURT. (a) The attorney

general shall designate an assistant attorney general to

represent the commission and the state in a civil action to

enforce this subtitle and to perform legal duties as the

commission requires.

(b) The assistant attorney general shall institute in the name

of the state and the attorney general any civil action requested

by the commission.

(c) The commission shall pay the assistant attorney general for

a service performed by the assistant attorney general solely for

the commission.

(d) A qualified attorney who is regularly employed by the

commission may assist the assistant attorney general.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 213.002. PROSECUTION OF CRIMINAL ACTIONS. The prosecuting

attorney for a county in which a criminal violation of this

subtitle or a rule adopted under this subtitle is alleged to have

occurred shall prosecute the criminal action.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 213.003. ADMISSIBILITY OF CERTIFIED COPY OF COMMISSION

RECORD. In a civil or criminal proceeding brought under this

subtitle, a certified copy of a document from commission records

is admissible in evidence instead of the original document.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 213.004. ADMISSIBILITY OF REPORT OR AUDIT; PRIMA FACIE

EVIDENCE. (a) In a judicial proceeding in which the

establishment or collection of a contribution, penalty, or

interest is sought because an employer does not pay a

contribution, a penalty, or interest within the time and in the

manner required by this subtitle or by a rule adopted under this

subtitle, the following are admissible:

(1) a report filed in an office of the commission by the

employer or the employer's representative that shows the amount

of wages paid by the employer or the employer's representative

for which a contribution, a penalty, or interest has not been

paid;

(2) a copy of a report described in Subdivision (1) that is

certified by a member of the commission or by an employee

designated for that purpose by the commission; and

(3) an audit made by the commission or its representative from

the books of the employer that is signed and sworn to by the

representative as being made from the records of the employer.

(b) A report or audit admissible under this section is prima

facie evidence of the truth of its contents. The incorrectness of

the report or audit may be shown.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 213.005. COSTS ADJUDGED AGAINST STATE OR COMMISSION. The

commission shall pay from the administration fund established

under Subchapter D, Chapter 203, costs adjudged against the state

or the commission in a suit instituted on behalf or at the

request of the commission under this chapter or Section 204.086.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 213.006. PRIORITY OF CLAIM FOR CONTRIBUTION. If an

employer's assets are distributed under a court order issued

under the laws of this state, including a receivership,

assignment for benefit of creditors, adjudicated insolvency,

composition, or similar proceeding, a contribution due at the

time of distribution or that becomes due after the distribution

has the same priority as other tax claims under the laws of this

state.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 213.007. COLLATERAL ESTOPPEL DOCTRINE INAPPLICABLE. A

finding of fact, conclusion of law, judgment, or final order made

under this subtitle is not binding and may not be used as

evidence in an action or proceeding, other than an action or

proceeding brought under this subtitle, even if the action or

proceeding is between the same or related parties or involves the

same facts.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 94, Sec. 6, eff. Sept. 1,

1997.

Sec. 213.008. ELECTION OF COLLECTION REMEDIES. An action taken

under this chapter is not an election by the commission to pursue

a particular remedy or action under this chapter to the exclusion

of another remedy or action under this subtitle or under another

law of this state.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 213.009. COMMISSION ENFORCEMENT OF OUT-OF-STATE JUDGMENT.

(a) A qualified attorney who is a regular salaried employee of

the commission may represent an employment security agency of

another state in a proceeding in a court in this state to collect

a contribution, a penalty, interest, or a court cost for which

liability has been incurred by an employing unit under an

unemployment compensation law or unemployment insurance law of

the other state, if:

(1) the liability has been reduced to judgment in a court of

record in the state of the requesting agency; and

(2) the unemployment compensation law or unemployment insurance

law of the requesting state provides for a similar action on

behalf of the commission by the requesting state agency.

(b) The venue for a proceeding under this section is the same as

the venue for an action to collect an overdue contribution,

penalty, or interest due under this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 213.010. NOTICE TO INDIAN TRIBES. A notice of payment or

notice of delinquency provided to an Indian tribe under this

chapter must inform the Indian tribe that failure to make full

payment within the required time:

(1) will cause the Indian tribe to be liable for taxes under the

Federal Unemployment Tax Act (26 U.S.C. Section 3301 et seq.), as

amended;

(2) will cause the Indian tribe to lose the option to pay

reimbursements for benefits instead of contributions; and

(3) may cause the Indian tribe to no longer be considered an

employer and services for the Indian tribe to no longer be

considered employment for purposes of Section 201.048.

Added by Acts 2001, 77th Leg., ch. 518, Sec. 10, eff. June 11,

2001.

SUBCHAPTER B. EMPLOYER PENALTIES AND INTEREST

Sec. 213.021. INTEREST ON PAST DUE CONTRIBUTION. (a) An

employer who does not pay a contribution on or before the date

prescribed by the commission is liable to the state for interest

of one and one-half percent of the contribution for each month or

portion of a month that the contribution and interest payments

are not paid in full. The total interest applied may not exceed

37-1/2 percent of the amount of contribution due at the due date.

(b) Liability for interest under Subsection (a) does not apply

to an employer who:

(1) failed to pay a contribution because of the bona fide belief

that all or some of its employees were covered under the

unemployment insurance law of another state; and

(2) paid when due a contribution on all the wages of those

employees under that law.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.38(a), eff. Sept.

1, 1995.

Sec. 213.022. PENALTY FOR FAILURE TO FILE REPORT. An employer

who does not file a report of wages paid or contributions due as

required by this subtitle or commission rule shall pay to the

commission a penalty in the amount equal to:

(1) $15, if the completed report is filed not later than the

15th day after the report's due date;

(2) $30 plus one-twentieth of one percent of wages that the

employer failed to report, if the completed report is filed after

the 15th day after the report's due date but during the first

month after the report's due date;

(3) the sum of the amount computed under Subdivision (2) and the

amount equal to $30 plus one-tenth of one percent of wages that

the employer failed to report, if the completed report is filed

during the second month after the report's due date; or

(4) the sum of the amount computed under Subdivision (3) and the

amount equal to $30 plus one-fifth of one percent of wages that

the employer failed to report, if the completed report is filed

during the third month after the report's due date.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 213.023. PENALTY FOR OTHER VIOLATION. An employing unit

shall pay a penalty of $30 if a civil penalty is not otherwise

provided by this subtitle and the employing unit:

(1) does not keep records required under this subtitle or

commission rule;

(2) makes a false report to the commission; or

(3) violates this subtitle or a commission rule adopted under

this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 213.024. PENALTY FOR CONTINUING VIOLATION. (a) In

addition to the penalty imposed under Section 213.023, an

employing unit shall pay a penalty of $30 for each consecutive

day that a violation of this subtitle or of a rule adopted under

this subtitle continues after notice is given as provided by

Subsection (b).

(b) The penalty is imposed and becomes cumulative on the 10th

day after the date written notice is given or mailed to the

employing unit by the commission or its authorized

representative.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 213.025. ADDITIONAL INTEREST ON JUDGMENT OR FINAL

ASSESSMENT FOR PAST DUE CONTRIBUTION. For a judgment or final

assessment that grants recovery of the amount of a contribution

and the amount of interest computed at the maximum rate permitted

under Section 213.021(a), the part of the judgment or final

assessment for the amount of the contribution earns additional

interest at the rate of one percent for each month or part of a

month it remains unpaid.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.38(b), eff. Sept.

1, 1995; Acts 2001, 77th Leg., ch. 398, Sec. 3, eff. Sept. 1,

2001.

SUBCHAPTER C. COLLECTION OF CONTRIBUTION BY CIVIL SUIT OR NOTICE

OF ASSESSMENT

Sec. 213.031. COLLECTION REQUIRED; METHODS. If after notice an

employer does not pay a contribution or a penalty or interest on

a contribution, the commission shall collect the amount due by:

(1) bringing a civil action in the name of the state and the

attorney general in a district court in Travis County; or

(2) serving a notice of assessment on the defaulting employer,

stating the amount of the contribution, penalty, and interest

outstanding.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 213.032. SERVICE OF NOTICE OF ASSESSMENT; CONTENTS AS PRIMA

FACIE EVIDENCE; JUDICIAL REVIEW; EFFECT. (a) A notice of

assessment shall be served in the manner provided by law for

service of process on a defendant in a civil action in district

court.

(b) A notice of assessment is prima facie evidence of the truth

of contents of the notice. The incorrectness of the notice may be

shown.

(c) An employer aggrieved by the determination of the commission

as stated in a notice of assessment may file a petition for

judicial review of the assessment with a Travis County district

court not later than the 30th day after the date on which the

notice of assessment is served. A copy of the petition must be

served on a member of the commission or on a person designated by

the commission in the manner provided by law for service of

process on a defendant in a civil action in a district court.

(d) If an employer does not seek judicial review under

Subsection (c), a commission assessment is final for all

purposes.

(e) An assessment that is not contested by the employer or that

is upheld after judicial review has the effect of a final

judgment of a district court and shall be recorded, enforced, and

renewed in the same manner. An assessment described by this

subsection is a final assessment.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 398, Sec. 4, eff. Sept. 1,

2001.

Sec. 213.033. LIMITATIONS. (a) The commission may not begin a

civil action in court or make an assessment under this subchapter

to collect a contribution, a penalty, or interest from an

employer after the third anniversary after the due date of the

contribution.

(b) The following actions suspend the running of the limitations

period prescribed under Subsection (a):

(1) an administrative hearing to redetermine the liability for a

contribution, a penalty, or interest pending before the

commission; and

(2) a bankruptcy case begun under Title 11 of the United States

Code pending before the court.

(c) After a hearing or case described by Subsection (b) is

closed, the running of the limitations period prescribed under

Subsection (a) resumes.

(d) In the case of a wilful attempt to evade the provisions of

this subtitle or a commission rule adopted under this subtitle,

the action or assessment may be begun or made at any time.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 94, Sec. 7, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 398, Sec. 5, eff. Sept. 1, 2001.

Sec. 213.034. STATEMENT AS EVIDENCE IN CIVIL ACTION; DENIAL.

(a) If a civil action filed under this subchapter is supported

by a statement, report, or audit issued by the commission and the

commission certifies that the contribution, penalty, and interest

shown to be due by the statement, report, or audit are delinquent

and that all offsets, payments, and credits have been allowed,

the statement, report, or audit is prima facie evidence of the

truth of its contents unless before an announcement of ready for

trial the defendant files an affidavit that:

(1) denies that all or part of the contribution, penalty, or

interest is due; and

(2) states the details relating to any part of the contribution,

penalty, or interest claimed not due.

(b) If the defendant files an affidavit described by Subsection

(a) on the day of the trial, the court at the request of the

plaintiff shall postpone the cause for a reasonable time.

(c) A defendant who does not file an affidavit in accordance

with this section may not deny the claim for the contribution,

penalty, or interest or an item of the claim.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 213.035. COSTS. Unless the employer prevails in a civil

action brought under this subchapter or the notice of assessment

is reversed by a reviewing court, the employer shall pay all

costs of either action.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 213.036. ABSTRACT OF JUDGMENT; ABSTRACT OF ASSESSMENT; FEE;

RELEASE. (a) The commission shall pay the fee for filing and

recording an abstract of a judgment or an abstract of an

assessment against an employer for a contribution, a penalty, or

interest by warrant drawn by the comptroller to the county clerk

of each county in which the abstract is recorded.

(b) The amount of the fee paid under Subsection (a) shall be

added to the amount due under the judgment or assessment.

(c) When the liability secured by the lien is paid, the

commission shall mail a release of the lien to the employer. The

employer is responsible for filing the release with the

appropriate county clerk and for paying the county clerk's fee

for recording the release.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 94, Sec. 8, eff. Sept. 1,

1997.

SUBCHAPTER D. OTHER ENFORCEMENT REMEDIES AGAINST EMPLOYER

Sec. 213.051. FORFEITURE OF RIGHT TO EMPLOY INDIVIDUALS IN THIS

STATE; BOND. (a) After a judgment is entered against an

employer for a contribution, a penalty, or interest or an

assessment against an employer under this chapter is final and

execution returned unsatisfied, an employer liable for the unpaid

judgment or final assessment may not employ an individual in this

state until the employer furnishes a surety bond.

(b) The amount of the bond may not exceed twice the amount due

at the time the bond is furnished plus contributions estimated by

the commission to become due from the employer during the

succeeding calendar year. The bond must be conditioned on payment

of the contribution, penalty, interest, and court costs due from

the employer not later than January 30 of the succeeding calendar

year. The bond must be approved by the commission.

(c) If the employer does not furnish the bond or pay the

contribution, penalty, and interest due, the commission may apply

to the court that entered the judgment for an injunction to

prohibit the employer from employing a person in this state

without first furnishing a bond as required by this section.

After reasonable notice of not less than 10 days by the court,

the court may grant a temporary injunction. The temporary

injunction may be made permanent on final hearing and remains in

effect until the requirements of this chapter are satisfied.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 398, Sec. 6, eff. Sept. 1,

2001.

Sec. 213.052. INJUNCTION RESTRAINING CERTAIN VIOLATIONS. (a)

If an individual or employing unit appears to be violating or

threatening to violate this subtitle or any rule or order of the

commission adopted under this subtitle relating to the collection

of a contribution, a penalty, or interest or to the filing of a

report relating to employment, the commission shall bring suit

against the individual or employing unit to restrain the

violation. The court may grant a temporary or permanent,

prohibitory or mandatory injunction, including a temporary

restraining order, as warranted by the facts.

(b) A suit under this section must be brought through the

attorney general in the name of the state in a court of competent

jurisdiction in Travis County.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 213.053. VIOLATION OF INJUNCTION; RECEIVER. (a) If an

individual or an employing unit violates an injunction granted

under this subtitle, the court on its own motion or the

commission's motion in the name of the state, after notice and

hearing, may appoint a receiver. The receiver may exercise the

powers that, in the judgment of the court, are necessary to

provide compliance with the injunction, including taking charge

of the property of the individual or employing unit.

(b) The power to appoint a receiver under this section is in

addition to the power to punish for contempt.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 213.054. OFFSET AGAINST STATE WARRANT. Any contribution,

penalty, interest, or court cost owed by an employer under this

subtitle is a debt owed by the employer to the state under

Section 403.055, Government Code, only for withholding of a

warrant for:

(1) the refund of taxes, fees, assessments, or other deposits

required under the law of this state; or

(2) compensation for goods and services, other than a warrant

for:

(A) payment for services performed as an elected or appointed

employee of this state; or

(B) reimbursement of expenses incurred in the performance of

employment as an elected or appointed employee of this state.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 94, Sec. 9, eff. Sept. 1,

1997.

Sec. 213.055. AUDIT OF EMPLOYER. (a) The commission may employ

an auditor or other person to determine the amount of a

contribution due and prepare a report due from an employer who

does not properly pay a contribution or make a report as required

by this subtitle or a rule adopted under this subtitle.

(b) An employer who has not paid the correct amount or made a

correct report shall pay, as an additional penalty, the

reasonable expenses incurred in the investigation under

Subsection (a). The commission may collect this penalty in

accordance with this chapter.

(c) This section does not prevent the commission from using

other available funds as necessary for the purpose of auditing an

employer or preparing or assisting in preparing a report of an

employer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 213.056. ESTIMATED TAXABLE WAGES IF REPORT NOT FILED. (a)

If an employer does not make a report to the commission that is

required by this subtitle or by commission rule, the commission

may estimate the taxable wages paid by the employer during the

period to have been covered by the report. In making this

estimate, the commission may use any available source of

information.

(b) The commission may collect contributions and penalties using

an estimate made under this section as if the estimated wages had

been properly reported by the employer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 213.057. TAX LIEN. (a) The amount due from an employing

unit under this subtitle is secured by a lien on property

belonging to the employing unit or to any individual indebted for

the sum.

(b) The lien attaches at the time the contribution, penalty,

interest, or other charge becomes overdue.

(c) The lien may be recorded in a "State Tax Liens" book kept by

a county clerk under Section 113.004, Tax Code.

(d) The lien may be released in the manner provided for other

state tax liens under Chapter 113, Tax Code.

(e) The commission shall pay by warrant drawn by the comptroller

to the county clerk of the county in which the notice of lien is

filed the fee for filing and recording similar instruments. The

fee shall be added to the amount due from the employer.

(f) When the liability secured by the lien is fully paid, the

commission shall mail to the employer a release of the lien. The

employer is responsible for filing the release with the

appropriate county clerk and to pay the county clerk's fee for

recording the release.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 213.058. ADDITIONAL TAX LIEN ENFORCED BY COMMISSION. (a)

The amount due from an employing unit to the commission under

this subtitle is secured by a lien on property belonging to the

employing unit or to any individual indebted for the sum.

(b) The lien attaches at the time a contribution, a penalty,

interest, or another charge becomes overdue.

(c) Subchapters A and B, Chapter 113, Tax Code, govern the

enforcement of a lien under this section. In administering and

enforcing a lien created under this section, the commission has

the powers and duties imposed and conferred on the comptroller

for the enforcement of other liens under those subchapters.

(d) A lien under this section is cumulative of the lien created

under Section 213.057.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 213.059. DELINQUENCY; NOTICE OF LEVY. (a) If a person is

delinquent in the payment of any amount, including contributions,

penalties, and interest due under this subtitle, the commission

may notify personally or by mail any other person who:

(1) possesses or controls an asset belonging to the delinquent

person; or

(2) owes a debt to the delinquent person.

(b) A notice under this section to a state officer, department,

or agency must be given before the officer, department, or agency

presents to the comptroller the claim of the delinquent person.

(c) A notice under this section may be given at any time after

the amount due under this subtitle becomes delinquent. The notice

must state the amount of contributions, penalties, interest, or

other amounts due, and any additional amount that will accrue by

operation of law in a period not to exceed 30 days after the date

on which the notice is given, and, in the case of a credit, bank,

or savings account or deposit, is effective only up to that

amount.

(d) On receipt of a notice under this section, the person

receiving the notice:

(1) shall advise the commission not later than the 20th day

after the date the notice is received of each asset belonging to

the delinquent person that is possessed or controlled by the

person receiving the notice and of each debt owed by the person

receiving the notice to the delinquent person; and

(2) unless the commission consents to an earlier disposition,

may not transfer or dispose of the asset or debt possessed,

controlled, or owed by the person receiving the notice as of the

time the person received the notice during the 60-day period

after the date of receipt of the notice.

(e) A notice under this section that attempts to prohibit the

transfer or disposition of an asset possessed or controlled by a

bank is effective if it is delivered or mailed to the principal

or any branch office of the bank, including any office of the

bank at which the deposit is carried or the credit or property is

held.

(f) A person who has received a notice under this section and

who transfers or disposes of an asset or debt in a manner that

violates Subsection (d) is liable to the commission for the

amount of the indebtedness of the delinquent person with respect

to whose obligation the notice was given to the extent of the

value of that asset or debt.

(g) At any time during the 60-day period described by Subsection

(d), the commission may levy on the asset or debt by delivery of

a notice of levy. On receipt of the levy notice, the person

possessing the asset or debt shall transfer the asset to the

commission or pay to the commission the amount owed to the

delinquent person.

(h) A notice delivered under this section is effective:

(1) at the time of delivery against all property, rights to

property, credits, and debts involving the delinquent person that

are not, as of the date of the notice, subject to a preexisting

lien, attachment, garnishment, or execution issued through a

judicial process; and

(2) against all property, rights to property, credits, and debts

involving the delinquent party that come into the possession or

control of the person served with the notice within the 60-day

period described by Subsection (d).

(i) A person acting in accordance with the terms of the notice

of freeze or levy issued by the commission is discharged from any

obligation or liability to the delinquent person with respect to

the affected property, rights to property, credits, and debts of

the person affected by compliance with the notice of freeze or

levy.

(j) In this section, "asset" means:

(1) a credit, bank, or savings account or deposit; or

(2) any other intangible or personal property.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.39(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 94, Sec. 10, eff.

Sept. 1, 1997.

Sec. 213.060. ENFORCEMENT AGAINST INDIAN TRIBE. (a) Services

performed for an Indian tribe that fails to make a required

payment, including payment of a penalty and interest, are not

considered, after the exhaustion of all necessary collection

activities by the commission, to be employment for purposes of

Section 201.048.

(b) Services for an Indian tribe that loses coverage under

Subsection (a) may be considered to be employment for purposes of

Section 201.048 if the Indian tribe has paid all contributions,

payments instead of contributions for benefits paid, penalties,

and interest owed by the Indian tribe.

(c) The commission shall notify the Internal Revenue Service and

the United States Department of Labor of an Indian tribe that

fails to make required payments.

Added by Acts 2001, 77th Leg., ch. 518, Sec. 11, eff. June 11,

2001.

SUBCHAPTER E. ADJUSTMENT OR REFUND FOR EMPLOYER'S OVERPAYMENT

Sec. 213.071. CREDIT OR REFUND OF OVERPAYMENT. (a) The

commission shall allow the employing unit on application under

Section 213.072 to adjust its contribution payments then due for

a contribution or penalty erroneously collected from the

employer.

(b) If an adjustment cannot be made under Subsection (a), the

commission shall refund the amount erroneously collected.

(c) The commission may not approve an application for adjustment

or refund if making the adjustment or refund would require

removing or disregarding benefit wages that became benefit wage

credits or that were charged as benefit wages more than three

years before the date on which the application was filed. For the

purpose of this subsection, removing or disregarding benefit

wages does not include transferring compensation experience

described in Subchapter E, Chapter 204.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 213.072. APPLICATION. (a) An employing unit that pays the

commission a contribution or penalty that is allegedly due and

that later is determined not due, in whole or in part, may apply

to the commission for:

(1) an adjustment for a contribution payment then due; or

(2) a refund of the overpaid amount if an adjustment cannot be

made.

(b) An application for adjustment or refund must be filed before

the third anniversary of the date on which the contribution or

penalty was allegedly due.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 213.073. APPEAL OF COMMISSION DETERMINATION. (a) If the

commission denies a timely application made under this

subchapter, the employing unit may bring an action in a court of

competent jurisdiction in Travis County against the commission

for review of the commission's refusal to allow an adjustment or

a refund.

(b) An action under this section must be filed before the first

anniversary of the date on which notice of the denial was mailed

to the employing unit.

(c) Trial of an action filed under this section is by trial de

novo.

(d) The employing unit may not bring an action for the refund

under any other law.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 213.074. INTEREST NOT ALLOWED. Interest is not allowed on

an adjustment or refund made under this subchapter or a recovery

made in a court action filed under this subchapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 213.075. ADJUSTMENT OR REFUND ON COMMISSION INITIATIVE.

The commission may make an adjustment or refund on its own

initiative under this subchapter within the period prescribed by

this subchapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.



CHAPTER 214. OFFENSES, PENALTIES, AND SANCTIONS

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE A. TEXAS UNEMPLOYMENT COMPENSATION ACT

CHAPTER 214. OFFENSES, PENALTIES, AND SANCTIONS

Sec. 214.001. FRAUDULENTLY OBTAINING BENEFITS OR OTHER PAYMENT.

(a) A person commits an offense if, to obtain or increase a

benefit or other payment, either for the person or another

person, under this subtitle, the unemployment compensation law of

another state, or any act or program of the United States that is

administered by the commission, the person:

(1) makes a false statement or representation, knowing it to be

false; or

(2) knowingly fails to disclose a material fact.

(b) An offense under this section is a Class A misdemeanor.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 214.002. LIABILITY FOR IMPROPERLY OBTAINING BENEFITS. (a)

A person who has received improper benefits is liable for the

amount of the improper benefits. The commission may recover

improper benefits by:

(1) deducting the amount of the improper benefits from any

future benefits payable to the person; or

(2) collecting the amount of the improper benefits for the

compensation fund in the same manner provided by Sections

213.031, 213.032, 213.033, 213.035, and 213.051 for the

collection of past due contributions.

(b) In this section, "improper benefit" means the benefit

obtained by a person:

(1) because of the nondisclosure or misrepresentation by the

person or by another of a material fact, without regard to

whether the nondisclosure or misrepresentation was known or

fraudulent; and

(2) while:

(A) any condition imposed by this subtitle for the person's

qualifying for the benefit was not fulfilled in the person's

case; or

(B) the person was disqualified from receiving benefits.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 214.003. FORFEITURE OR CANCELLATION OF BENEFITS PAID AND

REMAINING BENEFITS. (a) If, by wilful nondisclosure or

misrepresentation of a material fact, whether the nondisclosure

or misrepresentation is made by the person or for the person by

another, a person receives a benefit when a condition imposed by

this subtitle for the person's qualifying for the benefit is not

fulfilled or the person is disqualified from receiving the

benefit, the person forfeits the:

(1) benefit received; and

(2) rights to benefits that remain in the benefit year in which

the nondisclosure or misrepresentation occurred.

(b) If a person attempts to obtain or increase benefits by a

nondisclosure or misrepresentation as provided by Subsection (a),

the commission may cancel the person's right to benefits that

remain in the benefit year in which the nondisclosure or

misrepresentation occurred.

(c) A forfeiture or cancellation under this section is effective

only after the person has been afforded an opportunity for a fair

hearing before the commission or its duly designated

representative.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 214.004. FRAUDULENTLY AVOIDING CONTRIBUTION OR PAYMENT OF

BENEFITS. (a) A person commits an offense if the person makes a

false representation, knowing it to be false, or knowingly fails

to disclose a material fact, to:

(1) prevent or reduce the payment of benefits to an individual

entitled to the benefits;

(2) avoid becoming or remaining subject to this subtitle; or

(3) avoid or reduce any contribution or other payment required

from an employing unit under this subtitle.

(b) An offense under this section is a Class A misdemeanor.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 214.005. FAILURE OR REFUSAL TO MAKE CONTRIBUTION OR OTHER

PAYMENT. (a) A person commits an offense if the person wilfully

fails or refuses to make a contribution or other payment required

from an employing unit under this subtitle.

(b) An offense under this section is a Class A misdemeanor.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 214.006. OFFENSES REGARDING REPORTS AND RECORDS. (a) A

person commits an offense if the person wilfully fails or refuses

to:

(1) furnish a report required under this subtitle; or

(2) produce or permit the inspection or copying of records as

required under this subtitle.

(b) An offense under this section is a Class A misdemeanor.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 214.007. GENERAL OFFENSE. (a) A person commits an offense

if the person wilfully violates a provision of this subtitle or a

rule adopted under this subtitle:

(1) the violation of which is made unlawful or the observance of

which is required under this subtitle; and

(2) for which a penalty is not otherwise provided by this

subtitle or any other applicable statute.

(b) An offense under this section is a Class A misdemeanor.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.



CHAPTER 215. SHARED WORK UNEMPLOYMENT COMPENSATION PROGRAM

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE A. TEXAS UNEMPLOYMENT COMPENSATION ACT

CHAPTER 215. SHARED WORK UNEMPLOYMENT COMPENSATION PROGRAM

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 215.001. DEFINITIONS. In this chapter:

(1) "Affected unit" means a unit of two or more employees,

including a department or shift, designated by an employer to

participate in a shared work plan.

(2) "Fringe benefit" means health insurance, a retirement

benefit received under a pension plan, a paid vacation day, a

paid holiday, sick leave, or any other similar employee benefit

provided by an employer.

(3) "Normal weekly hours of work" means the number of hours in a

week that an employee ordinarily works for a participating

employer or an average of 40 hours per week over a two-week pay

period, whichever is less.

(4) "Participating employee" means an employee who works a

reduced number of hours under an approved shared work plan.

(5) "Participating employer" means an employer who has a shared

work plan in effect.

(6) "Shared work benefit" means an unemployment compensation

benefit that is payable to a participating employee.

(7) "Shared work plan" means a plan for reducing unemployment

under which employees who are members of an affected unit share

the work remaining after a reduction in their normal weekly hours

of work.

(8) "Shared work program" means the shared work unemployment

compensation program.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

42, Sec. 1, eff. May 19, 2009.

Sec. 215.002. SHARED WORK UNEMPLOYMENT COMPENSATION PROGRAM.

(a) The commission, under a voluntary shared work unemployment

compensation program designed to reduce unemployment and

stabilize the work force, shall allow participating employees

shared work benefits.

(b) The commission may adopt rules and establish procedures

necessary to administer the shared work program.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER B. SHARED WORK PLAN

Sec. 215.021. APPROVAL REQUIRED FOR EMPLOYER PLAN. (a) Before

an employer may participate in the shared work program, the

commission must approve the employer's shared work plan. The plan

must be submitted in writing to the commission.

(b) If an employee who participates in a shared work plan is

covered by a collective bargaining agreement, the collective

bargaining agent must approve the plan in writing.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 215.022. REQUIREMENTS OF SHARED WORK PLAN. (a) The

commission may approve a shared work plan if:

(1) the plan:

(A) applies to and identifies a specific affected unit;

(B) identifies the employees in the affected unit by name and

social security number;

(C) reduces the normal weekly hours of work for an employee in

the affected unit by at least 10 percent but not more than 40

percent;

(D) applies to at least 10 percent of the employees in the

affected unit; and

(E) describes the manner in which the participating employer

treats the fringe benefits of each employee in the affected unit;

(2) the employer certifies that the implementation of a shared

work plan and the resulting reduction in work hours is in lieu of

temporary layoffs that would:

(A) affect at least 10 percent of the employees in the affected

unit; and

(B) result in an equivalent reduction in work hours; and

(3) the employer agrees to furnish the commission reports

relating to the operation of the plan as requested by the

commission.

(b) A shared work plan may not be implemented to subsidize a

seasonal employer during the off-season or to subsidize an

employer who traditionally has used part-time employees.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 215.023. APPROVAL OR DENIAL OF SHARED WORK PLAN; NOTICE.

(a) The commission shall approve or deny a shared work plan in

writing not later than the 30th day after the date the commission

receives the plan.

(b) If the commission denies the plan, the commission shall give

the employer the reasons for denial.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 215.024. EFFECTIVE DATE OF SHARED WORK PLAN; EXPIRATION OR

TERMINATION. (a) A shared work plan takes effect on the date

the commission approves the plan.

(b) A shared work plan expires on the last day of the 12th

calendar month beginning after the effective date of the plan.

(c) The commission may terminate a shared work plan for good

cause if the plan is not being executed according to the terms

and intent of the shared work program.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 215.025. MODIFICATION OF SHARED WORK PLAN. (a) An

employer may modify a shared work plan to meet changed conditions

if the modification conforms to the basic provisions of the plan

as approved by the commission.

(b) Before implementing a proposed change, the employer must

report the change in writing to the commission.

(c) The commission shall reevaluate a plan that is proposed to

be substantially modified.

(d) If a proposed plan modification is substantial, the

commission may approve the modified plan according to the

requirements of Sections 215.022(a)(1) and (2) or shall deny the

modification subject to Section 215.023.

(e) Approval of a modified plan does not affect the plan's

original expiration date.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 215.026. PARTICIPATING EMPLOYER'S REPORT ON PLAN OPERATION.

A participating employer shall:

(1) monitor and evaluate the operation of its established shared

work plan as requested by the commission; and

(2) report the findings to the commission.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER C. SHARED WORK BENEFITS

Sec. 215.041. EMPLOYEE'S ELIGIBILITY FOR SHARED WORK BENEFITS.

(a) Notwithstanding any other provision of this subtitle, an

individual is unemployed for the purposes of this subtitle in a

week in which the individual works under an approved shared work

plan in effect for that week for less than the individual's

normal weekly hours of work.

(b) An individual is eligible to receive shared work benefits

for a week in which:

(1) the individual is employed as a member of an affected unit

subject to a shared work plan that was approved before that week

and is in effect for that week;

(2) the individual is able to work and is available for

additional hours of work or for full-time work with the

participating employer; and

(3) the individual's normal weekly hours of work have been

reduced by at least 10 percent but not more than 40 percent, with

a corresponding reduction in wages.

(c) The commission may not deny shared work benefits for a week

to an otherwise eligible individual because of a provision of

this subtitle that relates to:

(1) availability for work;

(2) active search for work; or

(3) refusal to apply for or to accept work with an employer

other than the participating employer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 215.042. SHARED WORK BENEFITS FORMULA. (a) The commission

shall pay an individual who is eligible for shared work benefits

a weekly shared work benefit in an amount equal to the

individual's regular weekly benefit amount for a period of total

unemployment multiplied by the nearest full percentage of

reduction of the individual's wages under the employer's shared

work plan.

(b) The commission shall round to the next highest dollar a

shared work benefit that is not a multiple of one dollar.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 215.043. LIMITATIONS ON BENEFITS. (a) An individual is

not entitled to receive shared work benefits and regular

unemployment compensation benefits that exceed the maximum total

benefits payable to the individual in a benefit year as provided

by Section 207.005.

(b) An individual who receives shared work benefits is not

entitled to receive benefits for partial unemployment under

Section 207.003 for any week in which the individual works as a

participating employee.

(c) The commission may not pay an individual shared work

benefits for a week in which the individual performs paid work

for the participating employer that exceeds the reduced hours

established under a shared work plan.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 215.044. EXTENDED BENEFITS. An individual who has received

all of the shared work benefits and regular unemployment

compensation benefits available in a benefit year is an

individual who has exhausted regular benefits under Section

209.042 and is entitled to receive extended benefits under

Chapter 209 if the individual is otherwise eligible under that

chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.



CHAPTER 301. TEXAS WORKFORCE COMMISSION

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE B. TEXAS WORKFORCE COMMISSION; WORKFORCE DEVELOPMENT;

EMPLOYMENT SERVICES

CHAPTER 301. TEXAS WORKFORCE COMMISSION

SUBCHAPTER A. ORGANIZATION OF COMMISSION

Sec. 301.001. PURPOSE; AGENCY GOALS; DEFINITIONS. (a) The

Texas Workforce Commission is a state agency established to

operate an integrated workforce development system in this state,

in particular through the consolidation of job training,

employment, and employment-related educational programs available

in this state, and to administer the unemployment compensation

insurance program in this state.

(b) The commission shall meet the needs of:

(1) the businesses of this state for the development of a highly

skilled and productive workforce;

(2) the workers of this state for education, skills training,

and labor market information to enhance their employability,

earnings, and standard of living and for an efficient

unemployment compensation system;

(3) the people of this state who are making a transition into

the workforce, particularly persons receiving public assistance,

displaced homemakers, and students making the transition from

school to work;

(4) the communities of this state to provide economic incentive

programs for job creation, attraction, and expansion; and

(5) the taxpayers of this state to ensure that tax revenues for

workforce development are spent efficiently and effectively.

(c) A reference in this code or another law to the Texas

Employment Commission means the Texas Workforce Commission.

(d) In this title:

(1) "Chair" means the chair of the commission.

(2) "Commission" means the Texas Workforce Commission.

(3) "Council" means the Texas Workforce Investment Council.

(4) "Employment service" means the commission or the entity

designated by the commission to implement duties imposed under

the Wagner-Peyser Act (29 U.S.C. Section 49 et seq.).

(5) "Executive director" means the executive director of the

commission.

(6) "Local workforce development board" means an entity formed

under Chapter 2308, Government Code.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 11.02(b), eff. Sept.

1, 1995. Amended by Acts 2003, 78th Leg., ch. 818, Sec. 6.09,

eff. Sept. 1, 2003.

Sec. 301.0015. GUIDELINES REGARDING FUNCTIONS OF COMMISSION AND

STAFF. (a) In administering its functions under this title or

another law, the commission shall limit its activities to:

(1) setting commission policies, including policies that clearly

separate the policymaking responsibilities of the commission and

the management responsibilities of the executive director and

commission staff;

(2) giving general direction to the executive director regarding

the implementation of the commission's policies, and holding the

executive director accountable for implementing the policies;

(3) approving the commission's budget recommendation to the

legislature;

(4) reviewing under Subchapter D, Chapter 212, the decision of

an appeal tribunal regarding unemployment compensation;

(5) reviewing under Subchapter D, Chapter 61, the decision of a

wage claim appeal tribunal regarding a wage claim;

(6) adopting rules necessary to administer the commission's

policies, including rules necessary for the administration of

this title and rules governing required reports, procedures, and

orders;

(7) responding to questions and comments that are directed to

the commission by the executive director and that relate to

setting or clarifying commission policies or relate to other

matters of general interest to the commission; and

(8) requesting information from commission staff.

(b) Except as provided by Subsection (c), the commission may

conduct the activities listed in Subsection (a) only when acting

as a governmental body.

(c) The commission, acting as a governmental body, or an

individual member of the commission may conduct the activities

listed in Subsections (a)(7) and (8).

(d) In administering its functions under this title or another

law, the commission, acting as a governmental body, or an

individual member of the commission may not:

(1) direct the day-to-day operations of the executive director

or other commission staff; or

(2) establish the details for the implementation of commission

policies or direct the executive director or other commission

staff about those details.

Added by Acts 2003, 78th Leg., ch. 817, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

378, Sec. 14, eff. September 1, 2005.

Sec. 301.002. MEMBERSHIP REQUIREMENTS. (a) The commission is

composed of three members:

(1) one member who is a representative of labor;

(2) one member who is a representative of employers; and

(3) one member who is a representative of the public.

(b) The governor shall appoint the members and make the

appointments without regard to the race, color, disability, sex,

religion, age, or national origin of the appointees.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.001 and amended by Acts 1995,

74th Leg., ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995. Amended by

Acts 2003, 78th Leg., ch. 817, Sec. 2.01, eff. Sept. 1, 2003.

Sec. 301.003. MEMBER RESTRICTIONS. (a) In this section:

(1) "Business" does not mean personal investment in real

property, financial instruments or tangible assets, or the

provision of personal services, other than workforce services in

the State of Texas, as an independent contractor.

(2) "Texas trade association" means a cooperative and

voluntarily joined statewide association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) A member of the commission or the member's spouse may not be

employed by any business or other organization receiving money

from the commission during the member's term on the commission.

(c) A person may not be a member of the commission or an

employee of the commission employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.), and its subsequent amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of labor, business,

workforce development, child care, or career schools and

colleges; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of labor,

business, workforce development, child care, or career schools

and colleges.

(d) A person may not serve as a member of the commission if the

person or the person's spouse:

(1) is employed by or participates in the management of a career

school or college or a business entity or other organization

receiving money from the commission;

(2) owns or controls, directly or indirectly, more than a 10

percent interest in a career school or college or a business

entity or other organization receiving money from the commission;

or

(3) is registered, certified, licensed, permitted, or otherwise

authorized by the commission; for purposes of this subdivision,

"registered, certified, licensed, permitted, or otherwise

authorized by the commission" does not include the following:

(A) the commission's role under Subtitle A; or

(B) employment of domestic service workers under Section

201.027.

(e) If a member of the commission or the member's spouse is

engaged in any other employment, the member of the commission

shall refrain from voting on or participating in any commission

decision that involves the other employment.

(f) A member of the commission or the member's spouse may not

enter into a contract, either directly with a local workforce

development board or with an entity that contracts with a local

workforce development board, under which the member or the

member's spouse receives compensation for services provided by

the member or the member's spouse.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.002 by Acts 1995, 74th Leg.,

ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995. Amended by Acts 2003,

78th Leg., ch. 817, Sec. 2.02, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

118, Sec. 1, eff. May 20, 2005.

Sec. 301.004. EFFECT OF LOBBYING ACTIVITY. A person may not be

a member of the commission or act as the general counsel to the

commission if the person is required to register as a lobbyist

under Chapter 305, Government Code, because of the person's

activities for compensation on behalf of a profession related to

the operation of the commission. If the person ceases to engage

in lobbying activity and files a notice of termination as

prescribed by Section 305.008, Government Code, the person may

serve as a member of the commission or act as the general counsel

to the commission.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.003 by Acts 1995, 74th Leg.,

ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995. Amended by Acts 2003,

78th Leg., ch. 817, Sec. 2.03, eff. Sept. 1, 2003.

Sec. 301.005. TERMS; VACANCY. (a) Members of the commission

are appointed for staggered six-year terms, with one member's

term expiring on February 1 of each odd-numbered year.

(b) A member appointed to fill a vacancy shall hold office for

the remainder of that term.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.004 by Acts 1995, 74th Leg.,

ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995.

Sec. 301.006. CHAIR. (a) The governor shall designate the

chair of the commission from among the members of the commission.

The chair shall serve in that capacity at the pleasure of the

governor for a two-year term. The governor may redesignate the

same member to serve consecutive terms.

(b) Notwithstanding Subsection (a), the member of the commission

who represents the public shall serve as chair:

(1) when the commission acts under:

(A) Subchapter D, Chapter 61; or

(B) Subchapter D, Chapter 212; and

(2) in commission hearings involving unemployment insurance

issues regarding tax coverage, contributions, or reimbursements.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.005 and amended by Acts 1995,

74th Leg., ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995. Amended by

Acts 2003, 78th Leg., ch. 817, Sec. 2.04, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

378, Sec. 15, eff. September 1, 2005.

Sec. 301.007. REMOVAL OF COMMISSION MEMBERS. (a) It is a

ground for removal from the commission that a member:

(1) during any 60-day period, is absent from each commission

meeting for which the member received at least 48 hours' notice;

(2) does not have at the time of taking office the

qualifications required by Section 301.002;

(3) does not maintain during service as a member of the

commission the qualifications required by Section 301.002;

(4) is ineligible for membership on the commission under Section

301.003 or 301.004;

(5) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(6) is absent from more than half of the regularly scheduled

meetings of the members that the member is eligible to attend

during a calendar year without an excuse approved by a majority

vote of the members.

(b) The validity of an action of the commission is not affected

by the fact that it was taken when a ground for the removal of a

member of the commission existed.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the chair of the potential ground. The chair shall then notify

the governor and the attorney general that a potential ground for

removal exists. If the potential ground for removal involves the

chair, the executive director shall notify the next highest

ranking member, who shall then notify the governor and the

attorney general that a potential ground for removal exists.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.006 and amended by Acts 1995,

74th Leg., ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995. Amended by

Acts 2003, 78th Leg., ch. 817, Sec. 2.05, eff. Sept. 1, 2003.

Sec. 301.0075. MEMBER TRAINING. (a) A person who is appointed

to and qualifies for office as a member of the commission may not

vote, deliberate, or be counted as a member in attendance at a

meeting of the members until the person completes a training

program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the commission;

(2) the programs operated by the commission;

(3) the role and functions of the commission;

(4) the rules of the commission, with an emphasis on the rules

that relate to disciplinary and investigatory authority;

(5) the current budget for the commission;

(6) the results of the most recent formal audit of the

commission;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws;

(8) civil rights laws relevant to employment programs offered by

the commission; and

(9) any applicable ethics policies adopted by the commission or

the Texas Ethics Commission.

(c) A person appointed as a member of the commission is entitled

to reimbursement, as provided by the General Appropriations Act,

for the travel expenses incurred in attending the training

program regardless of whether the attendance at the program

occurs before or after the person qualifies for office.

Added by Acts 2003, 78th Leg., ch. 817, Sec. 2.06, eff. Sept. 1,

2003.

Sec. 301.008. APPLICATION OF SUNSET ACT. The Texas Workforce

Commission is subject to Chapter 325, Government Code (Texas

Sunset Act). Unless continued in existence as provided by that

chapter, the commission is abolished September 1, 2013.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 11.02(b), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1169, Sec. 2.08,

eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 817, Sec. 1.01,

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

928, Sec. 4.02, eff. June 15, 2007.

Sec. 301.009. COMMISSION DIVISIONS. (a) The commission shall

have:

(1) a division of workforce development; and

(2) a division of unemployment compensation.

(b) In addition to the divisions listed in Subsection (a), the

executive director may establish additional divisions within the

commission for effective administration and performance of

commission functions.

(c) The executive director shall appoint the directors of the

divisions of the commission. The directors serve at the pleasure

of the executive director.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 11.02(b), eff. Sept.

1, 1995.

SUBCHAPTER B. COMMISSION ADMINISTRATION

Sec. 301.021. DONATIONS. (a) The commission may accept a

donation of services, money, or property that the commission

determines furthers the lawful objectives of the commission. The

donation must be accepted in an open meeting by a majority of the

voting members of the commission and must be reported in the

public records of the commission with the name of the donor and

the purpose of the donation.

(b) The commission may not accept a donation from a person who

is a party to an administrative proceeding pending before the

commission until the 30th day after the date the commission's

final order is issued. The commission may not accept a donation

from a person who is a party to a suit in which the commission is

also a party.

(c) The commission may not accept a donation from a for-profit

entity that has a contract with the commission or has submitted a

bid in response to a pending request for proposal issued by the

commission for services or products having a value of not less

than $50,000. This subsection does not apply to a contract or bid

that relates only to providing child-care services.

(d) A for-profit entity may not enter into a contract with the

commission or submit a bid in response to a request for proposal

issued by the commission before the first anniversary of the date

of making a donation to the commission unless the contract or bid

relates only to providing child-care services.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.021 by Acts 1995, 74th Leg.,

ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995. Amended by Acts 1997,

75th Leg., ch. 361, Sec. 1, eff. Sept. 1, 1997.

Sec. 301.022. AUDIT. The financial transactions of the

commission are subject to audit by the state auditor in

accordance with Chapter 321, Government Code.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.022 by Acts 1995, 74th Leg.,

ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995.

Sec. 301.023. COMPLAINTS AGAINST COMMISSION. (a) The

commission shall maintain a file on each written complaint filed

with the commission. The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the commission;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

commission closed the file without taking action other than to

investigate the complaint.

(b) The commission shall provide to the person filing the

complaint and to each person who is a subject of the complaint a

copy of the commission's policies and procedures relating to

complaint investigation and resolution.

(c) The commission, at least quarterly until final disposition

of the complaint, shall notify the person filing the complaint

and each person who is a subject of the complaint of the status

of the investigation unless the notice would jeopardize an

undercover investigation.

Acts 1993, 73rd Leg., ch. 655, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.023 by Acts 1995, 74th Leg.,

ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995. Amended by Acts 2003,

78th Leg., ch. 817, Sec. 3.01, eff. Sept. 1, 2003.

Sec. 301.024. OFFICIAL SEAL; USE OF FACSIMILES. (a) The

commission has an official seal. A court shall take judicial

notice of the seal.

(b) The commission may execute, certify, authenticate, or sign,

with a facsimile signature and seal, any instrument authorized

under this subtitle to be issued by the commission or by an

authorized representative of the commission, including a claim,

statement, or audit report relating to the establishment or

collection of delinquent contributions or penalties.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.024 by Acts 1995, 74th Leg.,

ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995.

SUBCHAPTER C. EXECUTIVE DIRECTOR; AGENCY PERSONNEL

Sec. 301.041. EXECUTIVE DIRECTOR; AGENCY PERSONNEL. (a) The

commission shall appoint an executive director to administer the

daily operations of the commission in compliance with federal

law.

(b) A reference in this code or another law to the "agency

administrator" of the commission means the executive director.

(c) The executive director may:

(1) appoint and prescribe the powers and duties of all

commission staff, including officers, accountants, attorneys,

experts, and other persons as necessary in the performance of the

commission's duties;

(2) delegate authority to a person appointed under this section

as the executive director considers reasonable and proper for the

effective administration of this title;

(3) employ and terminate the employment of commission staff

members; and

(4) bond any person that handles money or signs checks under

this title.

(d) The executive director or a person designated by the

executive director shall develop a system of annual performance

evaluations based on measurable job tasks. All merit pay for

commission employees must be based on the system established

under this subsection.

Acts 1993, 73rd Leg., ch. 265, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(48), eff.

Sept. 1, 1995. Renumbered from Labor Code Sec. 202.041 and

amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.02(b), eff.

Sept. 1, 1995.

Sec. 301.042. ACCESS TO CERTAIN CRIMINAL HISTORY RECORD

INFORMATION. (a) The commission may request an applicant for a

security sensitive position to provide either a complete set of

fingerprints or the applicant's complete name, driver's license

number, and social security number. The executive director may

deny employment in a security sensitive position to an applicant

who fails to provide the requested fingerprints or information.

(b) The executive director may use information obtained under

this section only to evaluate an applicant for employment in a

security sensitive position. A security sensitive position must

be so identified in the job description and in the announcement

of the position.

(c) In this section, "security sensitive position" means a

position of employment that requires as an incident of the

employment:

(1) the performance of duties in:

(A) the automated data processing, controller, or fiscal

department; or

(B) a position designated to handle receipts or disbursements of

cash in a local or regional office;

(2) access to a computer terminal, if the information available

from the terminal is required by law to be confidential;

(3) access to a master key for access to the premises other than

during regular working hours; or

(4) the performance of duties considered to be security

sensitive by the state auditor or the Inspector General of the

United States Department of Labor.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(48), eff.

Sept. 1, 1995. Renumbered from Labor Code Sec. 202.042 and

amended by Acts 1995, 74th Leg., ch. 655, Sec. 11.02(b), eff.

Sept. 1, 1995.

Sec. 301.043. STANDARDS OF CONDUCT INFORMATION. The executive

director or the executive director's designee shall provide to

the members of the commission and employees of the commission, as

often as necessary, information regarding the requirements for

office or employment under this chapter, including information

regarding a person's responsibilities under applicable laws

relating to standards of conduct for state officers or employees.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.043 and amended by Acts 1995,

74th Leg., ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995. Amended by

Acts 2003, 78th Leg., ch. 817, Sec. 3.02, eff. Sept. 1, 2003.

Sec. 301.044. CAREER LADDER. The executive director shall

develop an intra-agency career ladder program for employees of

the commission. The program shall require the intra-agency

posting of all nonentry-level positions concurrently with any

public posting.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 11.02(b), eff. Sept.

1, 1995.

Sec. 301.045. EQUAL EMPLOYMENT OPPORTUNITY POLICIES. (a) The

executive director or the executive director's designee shall

prepare and maintain a written policy statement that implements a

program of equal employment opportunity to ensure that all

personnel decisions are made without regard to race, color,

disability, sex, religion, age, or national origin.

(a-1) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the commission to avoid the

unlawful employment practices described by Chapter 21; and

(2) an analysis of the extent to which the composition of the

commission's personnel is in accordance with state and federal

law and a description of reasonable methods to achieve compliance

with state and federal law.

(b) The policy statement must:

(1) be updated annually;

(2) be reviewed by the Commission on Human Rights for compliance

with Subsection (a-1)(1); and

(3) be filed with the governor's office.

(c) The governor's office shall deliver a biennial report to the

legislature based on the information received under Subsection

(b). The report may be made separately or as part of other

biennial reports to the legislature.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 11.02(b), eff. Sept.

1, 1995. Amended by Acts 2003, 78th Leg., ch. 817, Sec. 3.03,

eff. Sept. 1, 2003.

Sec. 301.047. COMMISSION EMPLOYEES ACCOUNTABLE TO EXECUTIVE

DIRECTOR. In performing functions required or authorized by law,

employees of the commission are directly accountable to the

executive director.

Added by Acts 2003, 78th Leg., ch. 817, Sec. 3.04, eff. Sept. 1,

2003.

SUBCHAPTER D. GENERAL POWERS AND DUTIES OF COMMISSION AND

EXECUTIVE DIRECTOR

Sec. 301.061. GENERAL POWERS AND DUTIES OF COMMISSION AND

EXECUTIVE DIRECTOR. (a) The commission shall provide the public

with a reasonable opportunity to appear before the commission and

speak on any issue under the jurisdiction of the commission.

(b) The executive director shall:

(1) administer this title as provided by rules adopted by the

commission;

(2) oversee and manage:

(A) the daily operation and administrative affairs of the

commission; and

(B) the implementation of commission policies set by the

commission;

(3) coordinate the activities of the commission staff and hold

commission staff accountable for the staff's performance of its

duties;

(4) determine the organization of the agency and methods of

procedure of the agency in accordance with this title; and

(5) make expenditures necessary for the operation of this title.

(c) Repealed by Acts 2003, 78th Leg., ch. 817, Sec. 9.01(6).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.061 and amended by Acts 1995,

74th Leg., ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995. Amended by

Acts 2003, 78th Leg., ch. 817, Sec. 3.05, 3.06, 9.01(c), eff.

Sept. 1, 2003.

Sec. 301.0611. COORDINATION OF CERTAIN AWARDS AND INCENTIVES.

The commission, in cooperation with the Texas Education Agency,

the comptroller, and the Texas Higher Education Coordinating

Board, shall prepare and make available to the public a list of

all awards and incentives available for business participation

in:

(1) a school district's career and technology education program

under Subchapter F, Chapter 29, Education Code; or

(2) any other career and technology education training.

Added by Acts 2003, 78th Leg., ch. 61, Sec. 9, eff. Sept. 1,

2003.

Sec. 301.0615. APPLICATION OF ADMINISTRATIVE PROCEDURE ACT. (a)

Except as otherwise provided by this title, a hearing conducted

under this title is not subject to:

(1) Section 2001.038, Government Code; or

(2) Subchapters C-H, Chapter 2001, Government Code.

(b) A commission order or decision that results from a hearing

conducted under this title is not subject to the requirements

imposed under:

(1) Section 2001.004(3), Government Code; or

(2) Section 2001.005, Government Code.

Added by Acts 1997, 75th Leg., ch. 631, Sec. 1, eff. Sept. 1,

1997.

Sec. 301.062. FINDINGS. Both the commission and the executive

director may make findings and determine issues under this title

as necessary to administer this title.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.062 and amended by Acts 1995,

74th Leg., ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995.

Sec. 301.063. STATE AND FEDERAL COOPERATION. (a) The

commission is designated as the agency of this state for

implementation in this state of:

(1) the Wagner-Peyser Act (29 U.S.C. Section 49 et seq.); and

(2) the Job Training Partnership Act (29 U.S.C. Section 1501 et

seq.).

(b) In administering this title the commission and executive

director shall:

(1) cooperate with the secretary under the Social Security Act

(42 U.S.C. Section 301 et seq.) to the fullest extent consistent

with this title;

(2) make reports in the form and containing information required

by the secretary and comply with provisions the secretary finds

necessary to ensure that the reports are correct and verified;

(3) comply with the regulations prescribed by the secretary

governing the expenditures of funds allotted and paid to the

state under Title III of the Social Security Act (42 U.S.C.

Section 501 et seq.) to assist in the administration of this

title; and

(4) cooperate with any official or agency of the United States

having powers or duties under the Wagner-Peyser Act (29 U.S.C.

Section 49 et seq.) and take all actions necessary to secure to

this state the benefits of that Act and necessary to perform the

commission's duties under Chapter 307.

(c) The commission may provide reasonable cooperation to each

agency of the United States charged with the administration of

any unemployment insurance law.

(d) On request, the commission shall furnish to an agency of the

United States responsible for the administration of public works

or assistance through public employment the name, address,

ordinary occupation, and employment status of each recipient of

benefits, including each nonrecipient parent as defined by

Section 31.0021, Human Resources Code, who is receiving benefits,

and shall inform the agency of the recipient's right to further

benefits under Subtitle A.

(e) In this section, "secretary" means the United States

secretary of labor.

(f) The commission shall contract with the Texas Department of

Transportation for the Texas Department of Transportation to

deliver public transportation services to clients of eligible

programs, except that the Texas Department of Transportation may

not assume responsibility for client case review, case

management, or coordination or authorization of benefits.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.063 and amended by Acts 1995,

74th Leg., ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995. Amended by

Acts 2003, 78th Leg., ch. 1325, Sec. 13.11, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 4.09, eff. June 14, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1300, Sec. 8, eff. June 15, 2007.

Sec. 301.064. INTERPRETER SERVICES; BILINGUAL FORMS. (a) The

executive director shall provide language interpreters for agency

programs through a comprehensive language services program for

persons whose primary language is Spanish and may provide

language interpreters through the program for agency programs for

persons whose primary language is other than Spanish or English.

(b) The language services program must provide services,

including translation services, both to employers and to

employees or prospective employees.

(c) The executive director shall print essential agency forms

and instructional information in both English and Spanish. A form

shall be written in Spanish only when revised or when new or

additional forms are printed or prepared.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.064 and amended by Acts 1995,

74th Leg., ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995.

Sec. 301.065. ANNUAL REPORT. (a) As soon as practicable after

the close of each fiscal year, the commission shall submit to the

governor and the legislature a report on the administration and

operation of the commission's activities under this title during

the preceding fiscal year, including each recommendation of the

commission for amendments to this title.

(b) The annual report must include:

(1) a balance sheet of the money in the compensation fund;

(2) the commission's long-term and short-term objectives; and

(3) any other information requested by the legislature or the

Legislative Budget Board.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.065 and amended by Acts 1995,

74th Leg., ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995.

Sec. 301.066. PUBLICATIONS. (a) The executive director shall

print:

(1) the text of Subtitle A;

(2) the commission's rules; and

(3) the commission's annual report to the governor and the

legislature.

(b) The executive director shall prepare information describing

the functions of the commission and the commission's procedures

by which complaints are filed with and resolved by the

commission.

(c) The executive director shall make the information required

to be printed or prepared under this section and any other

material that the executive director determines to be relevant

and suitable for distribution available to the public and

appropriate state agencies.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.066 and amended by Acts 1995,

74th Leg., ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995.

Sec. 301.067. TAX ASSISTANCE; INFORMATION ON EARNED INCOME TAX

CREDIT. (a) The commission may work in conjunction with the

Internal Revenue Service to make certain offices of the

commission volunteer income tax assistance sites during the two

months preceding the date federal income taxes are due.

(b) In conjunction with the comptroller's office, the commission

may use existing resources to distribute information and

educational materials on the federal earned income tax credit

provided by the comptroller under Section 403.025, Government

Code, to local workforce development boards and workforce

development centers for use in providing federal income tax

assistance to persons who participate in workforce development

programs.

(c) In addition to providing information under Subsection (b) to

a person who participates in a workforce development program, the

commission may provide the information to any other person who

uses services provided through the commission.

(d) The commission may adopt rules as necessary to implement

this section, including rules regarding the information that

employers must provide under Chapter 104 regarding employee

eligibility for the federal earned income tax credit.

Added by Acts 1997, 75th Leg., ch. 1321, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(33),

eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1300, Sec. 2, eff. September 1, 2009.

Sec. 301.0671. FEDERAL WORK OPPORTUNITY TAX CREDIT AND STATE TAX

REFUND FOR CERTAIN EMPLOYERS. (a) The commission is the lead

agency in promoting awareness of the federal work opportunity tax

credit program and the state tax refund for employers under

Subchapter H.

(b) The commission, in coordination with the comptroller's

office and the Texas Department of Human Services, shall develop

and distribute educational materials designed to increase

awareness of the tax credit and tax refund described by

Subsection (a) to encourage employers to hire recipients of the

financial assistance program for persons with dependent children

under Chapter 31, Human Resources Code.

Added by Acts 1997, 75th Leg., ch. 228, Sec. 1, eff. Sept. 1,

1997. Renumbered from Labor Code Sec. 301.067 by Acts 1999, 76th

Leg., ch. 62, Sec. 19.01(81), eff. Sept. 1, 1999.

Sec. 301.0681. POLICY ON TECHNOLOGICAL SOLUTIONS. The

commission shall develop and implement a policy requiring the

executive director and commission employees to research and

propose appropriate technological solutions to improve the

commission's ability to perform its functions. The technological

solutions must:

(1) ensure that:

(A) the public is able to easily find information about the

commission on the Internet; and

(B) persons who want to use the commission's services are able

to:

(i) interact with the commission through the Internet; and

(ii) access any service that can be provided effectively through

the Internet;

(2) be cost-effective; and

(3) be developed through the commission's planning processes.

Added by Acts 2003, 78th Leg., ch. 817, Sec. 3.07, eff. Sept. 1,

2003.

Sec. 301.0682. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION POLICY. (a) The commission shall develop and

implement a policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of the commission's rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the commission's

jurisdiction, other than proceedings conducted by the commission

under Title 2 and this title of this code that are not subject to

Subchapters C-H, Chapter 2001, Government Code.

(b) The commission's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The commission shall designate a trained person to:

(1) coordinate the implementation of the policy developed under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the commission.

Added by Acts 2003, 78th Leg., ch. 817, Sec. 3.07, eff. Sept. 1,

2003.

Sec. 301.069. PARTNERSHIP WITH BUSINESS COMMUNITY. To meet the

needs of businesses in this state and to equip workers and job

seekers with the skills required to compete for jobs in this

state, the commission shall:

(1) partner with the business community to:

(A) identify:

(i) skills required by the business community;

(ii) key industry sectors in the business community that are

likely to benefit from skill development services and programs

offered by the commission; and

(iii) employment opportunities offered by the business

community; and

(B) develop services and programs that are designed to equip

workers and job seekers with the skills required by the business

community; and

(2) support business and community economic development

activities of local workforce development boards and the state.

Added by Acts 2003, 78th Leg., ch. 817, Sec. 3.07, eff. Sept. 1,

2003.

SUBCHAPTER E. INVESTIGATIVE AND SUBPOENA POWERS

Sec. 301.071. INVESTIGATIVE AND SUBPOENA POWERS. (a) In

discharging duties imposed under this title, an appeal tribunal

established under this title, an examiner or other hearings

officer employed or appointed by the commission or the executive

director, a member of the commission, or a representative

authorized by the commission may:

(1) administer oaths;

(2) take depositions;

(3) certify to official acts; and

(4) issue subpoenas to compel the attendance of witnesses and

the production of books, papers, correspondence, memoranda, and

other records considered necessary as evidence in connection with

a disputed claim or the administration of this title.

(b) The commission's authority to conduct an investigation,

assemble information, or require the submission of documentary or

oral testimony is limited to the power necessary to properly

administer this title.

(c) Notwithstanding Section 154.004, Local Government Code, or

any other law, the executive director shall pay the fee of a

sheriff or constable who serves a subpoena under this section.

The fee shall be paid from the commission's administrative funds,

and the comptroller shall issue a warrant for the fee as directed

by the executive director.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.071 and amended by Acts 1995,

74th Leg., ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995. Amended by

Acts 1997, 75th Leg., ch. 631, Sec. 2, eff. Sept. 1, 1997.

Sec. 301.072. ENFORCEMENT OF SUBPOENA; OFFENSE; PENALTIES. (a)

If a person is guilty of contumacy or refuses to obey a subpoena

issued by a member of the commission or an authorized

representative of the commission, a county or district court, on

application by the commission or its authorized representative,

may order the person to appear before a member of the commission,

the commission, or its authorized representative to produce

evidence or give testimony regarding the matter under

investigation or in question. Only a court within the

jurisdiction where the commission conducts the inquiry or where

the person is found, resides, or transacts business may issue the

order.

(b) Failure to obey a court order issued under Subsection (a) is

punishable as contempt.

(c) A person commits an offense if the person, without just

cause, does not obey a subpoena of the commission. An offense

under this subsection is punishable by a fine of not less than

$200, by confinement for not more than 60 days, or by both fine

and confinement. Each day of violation constitutes a separate

offense.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.072 by Acts 1995, 74th Leg.,

ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995.

Sec. 301.073. SELF-INCRIMINATION. (a) In any cause or

proceeding before the commission, a person is not excused from

attending and testifying, from producing books, papers,

correspondence, memoranda, and other records, or from obeying a

subpoena of the commission, a member of the commission, or a

representative of the commission on the ground that the testimony

or evidence, documentary or otherwise, may tend to incriminate

the person or subject the person to a penalty or forfeiture.

(b) A person may not be prosecuted or subjected to penalty or

forfeiture for or because of a transaction or thing for which the

person is compelled to testify or produce evidence after having

claimed a privilege against self-incrimination except for

perjury.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.073 by Acts 1995, 74th Leg.,

ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995.

Sec. 301.074. DEFAMATION. An oral or written statement made to

the commission or to an employee of the commission in connection

with the discharge of the commission's or the employee's duties

under Subtitle A may not be the basis for an action for

defamation of character.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.074 and amended by Acts 1995,

74th Leg., ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995.

SUBCHAPTER F. RECORDS

Sec. 301.081. EMPLOYEE RECORDS OF EMPLOYING UNIT; OFFENSE;

PENALTY. (a) Each employing unit shall keep employment records

containing information as prescribed by the commission and as

necessary for the proper administration of this title. The

records are open to inspection and may be copied by the

commission or an authorized representative of the commission at

any reasonable time and as often as necessary.

(b) The commission may require from an employing unit sworn or

unsworn reports regarding persons employed by the employing unit

as necessary for the effective administration of this title.

(c) Employment information obtained or otherwise secured under

this section may not be published and is not open to public

inspection, other than to a public employee in the performance of

public duties, except as the commission considers necessary for

the proper administration of this title or as provided by

commission rule and consistent with federal law.

(d) A person commits an offense if the person violates any

provision of this section. An offense under this subsection is a

Class A misdemeanor.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.091 and amended by Acts 1995,

74th Leg., ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1052, Sec. 3, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1333, Sec. 1, eff. September 1, 2007.

Sec. 301.082. COPIES OF RECORDS. (a) The executive director

may furnish a photostatic or certified copy of a record in the

commission's possession to a person entitled to receive a copy of

the record on application by the person.

(b) The executive director shall charge a reasonable fee in an

amount set by the commission for a copy of a record furnished

under this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.092 and amended by Acts 1995,

74th Leg., ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995.

Sec. 301.083. ACCESS TO RECORDS BY RAILROAD RETIREMENT BOARD.

(a) The executive director may make state records relating to

the administration of Subtitle A available to the Railroad

Retirement Board.

(b) The executive director may furnish the Railroad Retirement

Board with copies of the records requested by the board at the

board's expense.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.093 and amended by Acts 1995,

74th Leg., ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995.

Sec. 301.084. DESTRUCTION OF RECORDS. The executive director

may destroy any of the records of the agency under safeguards

that protect the confidential nature of the records if the

executive director:

(1) determines that the records no longer serve a legal,

administrative, or other useful purpose; or

(2) has made an authentic reproduction of the records to be

destroyed.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.094 and amended by Acts 1995,

74th Leg., ch. 655, Sec. 11.02(b), eff. Sept. 1, 1995.

Sec. 301.085. UNEMPLOYMENT COMPENSATION INFORMATION; OFFENSE;

PENALTY. (a) In this section, "unemployment compensation

information" means information in the records of the commission

that pertains to the administration of Subtitle A, including any

information collected, received, developed, or maintained in the

administration of unemployment compensation benefits or the

unemployment compensation tax system.

(b) Consistent with federal law, the commission shall adopt and

enforce reasonable rules governing the confidentiality, custody,

use, preservation, and disclosure of unemployment compensation

information. The rules must include safeguards to protect the

confidentiality of identifying information regarding any

individual or any past or present employer or employing unit

contained in unemployment compensation information, including any

information that foreseeably could be combined with other

publicly available information to reveal identifying information

regarding the individual, employer, or employing unit, as

applicable.

(c) Unemployment compensation information is not public

information for purposes of Chapter 552, Government Code.

(d) Unless permitted by this subchapter or commission rule, a

person commits an offense if the person solicits, discloses,

receives, or uses, or authorizes, permits, participates in, or

acquiesces in another person's use of, unemployment compensation

information that reveals:

(1) identifying information regarding any individual or past or

present employer or employing unit; or

(2) information that foreseeably could be combined with other

publicly available information to reveal identifying information

regarding any individual or past or present employer or employing

unit.

(e) An offense under Subsection (d) is a Class A misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch.

1052, Sec. 4, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1333, Sec. 2, eff. September 1, 2007.

Sec. 301.086. PROVISION OF CERTAIN INFORMATION TO COMPTROLLER.

(a) Not later than June 1 of each year, the commission shall

provide to the comptroller, for the purpose of assisting the

comptroller in the identification of persons entitled to

unclaimed property reported to the comptroller, the name,

address, social security number, and date of birth of each person

about whom the commission has such information in its records.

(b) Information provided to the comptroller under this section

is confidential and may not be disclosed to the public.

(c) The commission shall provide the information in the format

prescribed by rule of the comptroller.

Added by Acts 2009, 81st Leg., R.S., Ch.

232, Sec. 8, eff. September 1, 2009.

SUBCHAPTER H. TAX REFUND FOR WAGES PAID TO EMPLOYEE RECEIVING

FINANCIAL ASSISTANCE

Sec. 301.101. DEFINITION. In this subchapter, "wages" has the

meaning assigned by Sections 51(c)(1), (2), and (3), Internal

Revenue Code of 1986 (26 U.S.C. Section 51).

Added by Acts 1993, 73rd Leg., ch. 486, Sec. 4.01, eff. Jan. 1,

1994. Redesignated from Human Resources Code Sec. 31.071 by Acts

1997, 75th Leg., ch. 228, Sec. 2, eff. Sept. 1, 1997.

Sec. 301.102. TAX REFUND VOUCHER. (a) The commission shall

issue a tax refund voucher in the amount allowed by this

subchapter and subject to the restrictions imposed by this

subchapter to a person that meets the eligibility requirements

under this subchapter.

(b) A person issued a tax refund voucher may, subject to the

provisions of this subchapter, apply for the amount of the refund

of a tax that is paid by the person to this state if the tax is

administered by the comptroller and deposited to the credit of

the general revenue fund without dedication.

Added by Acts 1993, 73rd Leg., ch. 486, Sec. 4.01, eff. Jan. 1,

1994. Redesignated from Human Resources Code Sec. 31.072 and

amended by Acts 1997, 75th Leg., ch. 228, Sec. 2, eff. Sept. 1,

1997.

Sec. 301.103. AMOUNT OF REFUND; LIMITATION. (a) The amount of

the refund allowed under this subchapter is equal to 20 percent

of the total wages, up to a maximum of $10,000 in wages for each

employee, paid or incurred by a person for services rendered by

an employee of the person during the period beginning with the

date the employee begins work for the person and ending on the

first anniversary of that date.

(b) The refund claimed for a calendar year may not exceed the

amount of net tax paid by the person to this state, after any

other applicable tax credits, in that calendar year.

Added by Acts 1993, 73rd Leg., ch. 486, Sec. 4.01, eff. Jan. 1,

1994. Redesignated from Human Resources Code Sec. 31.073 by Acts

1997, 75th Leg., ch. 228, Sec. 2, eff. Sept. 1, 1997.

Sec. 301.104. ELIGIBILITY. A person is eligible for the refund

for wages paid or incurred by the person, during each calendar

year for which the refund is claimed, only if:

(1) the wages paid or incurred by the person are for services of

an employee who is:

(A) a resident of this state; and

(B) a recipient of:

(i) financial assistance and services in accordance with Chapter

31, Human Resources Code; or

(ii) medical assistance in accordance with Chapter 32, Human

Resources Code;

(2) the person satisfies the certification requirements under

Section 301.105; and

(3) the person, under an arrangement under Section 32.0422,

Human Resources Code, provides and pays for the benefit of the

employee a part of the cost of coverage under:

(A) a health plan provided by a health maintenance organization

established under Chapter 843, Insurance Code;

(B) a health benefit plan approved by the commissioner of

insurance;

(C) a self-funded or self-insured employee welfare benefit plan

that provides health benefits and is established in accordance

with the Employee Retirement Income Security Act of 1974 (29

U.S.C. Section 1001 et seq.); or

(D) a medical savings account or other health reimbursement

arrangement authorized by law.

Added by Acts 1993, 73rd Leg., ch. 486, Sec. 4.01, eff. Jan. 1,

1994. Redesignated from Human Resources Code Sec. 31.074 and

amended by Acts 1997, 75th Leg., ch. 228, Sec. 2, eff. Jan. 1,

1998; Acts 2001, 77th Leg., ch. 1165, Sec. 4, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 817, Sec. 3A.02, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 1276, Sec. 10A.535, eff. Sept. 1, 2003.

Sec. 301.105. CERTIFICATION. A person is not eligible for the

refund for wages paid or incurred by the person unless the person

has received a written certification from the commission that the

employee is a recipient of medical assistance or financial

assistance and services on or before the day the employee begins

employment with the person.

Added by Acts 1993, 73rd Leg., ch. 486, Sec. 4.01, eff. Jan. 1,

1994. Redesignated from Human Resources Code Sec. 31.075 and

amended by Acts 1997, 75th Leg., ch. 228, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 817, Sec. 3A.02, eff.

Sept. 1, 2003.

Sec. 301.106. APPLICATION FOR REFUND; ISSUANCE. (a) A person

may apply for a tax refund voucher for wages paid an employee in

a calendar year only on or after January 1 and before April 1 of

the following calendar year.

(b) The commission shall promulgate a form for the application

for the tax refund voucher. A person must use this form in

applying for the refund.

(c) On issuance of the tax refund voucher to the person by the

commission, the person may apply the voucher against a tax paid

by the person to this state only for the calendar year for which

the voucher is issued.

Added by Acts 1993, 73rd Leg., ch. 486, Sec. 4.01, eff. Jan. 1,

1994. Redesignated from Human Resources Code Sec. 31.076 and

amended by Acts 1997, 75th Leg., ch. 228, Sec. 2, eff. Sept. 1,

1997.

Sec. 301.107. RULES. (a) The commission shall adopt rules as

necessary to carry out its powers and duties under this

subchapter.

(b) The Texas Department of Human Services shall provide to the

commission information as necessary to enable the commission to

determine whether a person is eligible for the tax refund

authorized by this subchapter.

Added by Acts 1997, 75th Leg., ch. 228, Sec. 2, eff. Sept. 1,

1997.

Sec. 301.108. LIMITATION ON CONVEYANCE, ASSIGNMENT, OR TRANSFER

OF REFUND. A person may convey, assign, or transfer a refund

under this subchapter to another person only if:

(1) the employing unit is sold, conveyed, assigned, or

transferred, in the same transaction or in a related transaction,

to the person to whom the refund is conveyed, assigned, or

transferred; or

(2) the person to whom the refund is conveyed, assigned, or

transferred:

(A) is subject to a tax administered by the comptroller and

deposited to the credit of the general revenue fund without

dedication; and

(B) directly or indirectly owns, controls, or otherwise directs,

in whole or in part, an interest in the person from whom the

refund is conveyed, assigned, or transferred.

Added by Acts 2003, 78th Leg., ch. 817, Sec. 3A.02, eff. Sept. 1,

2003.

SUBCHAPTER I. CIVIL RIGHTS DIVISION

Sec. 301.151. DEFINITIONS. In this subchapter:

(1) "Director" means the director of the division.

(2) "Division" means the civil rights division of the

commission.

(3) "Human rights commission" means the Commission on Human

Rights established by this subchapter.

Added by Acts 2003, 78th Leg., ch. 302, Sec. 2.

Sec. 301.152. GENERAL PROVISIONS. (a) The division is an

independent division in the commission. The division shall be

responsible for administering Chapter 21 of this code and Chapter

301, Property Code, including exercising the powers and duties

formerly exercised by the former Commission on Human Rights under

those laws.

(b) A reference in Chapter 21 of this code, Chapter 301,

Property Code, or any other law to the former Commission on Human

Rights means the division.

Added by Acts 2003, 78th Leg., ch. 302, Sec. 2.

Sec. 301.153. HUMAN RIGHTS COMMISSION. (a) The division is

governed by the human rights commission, which consists of seven

members as follows:

(1) one member who represents industry;

(2) one member who represents labor; and

(3) five members who represent the public.

(b) The members of the human rights commission established under

this section shall be appointed by the governor. In making

appointments to the human rights commission, the governor shall

strive to achieve representation on the human rights commission

that is diverse with respect to disability, religion, age,

economic status, sex, race, and ethnicity.

(c) The term of office of each commissioner is six years. The

governor shall designate one commissioner to serve as presiding

officer.

(d) A commissioner is entitled to reimbursement of actual and

necessary expenses incurred in the performance of official

duties.

(e) The human rights commission shall establish policies for the

division and supervise the director in administering the

activities of the division.

(f) The human rights commission is the state authority

established as a fair employment practice agency and is

authorized, with respect to an unlawful employment practice, to:

(1) grant relief from the practice;

(2) seek relief from the practice; or

(3) institute criminal proceedings.

Added by Acts 2003, 78th Leg., ch. 302, Sec. 2.

Sec. 301.154. DIRECTOR. (a) The director shall be appointed by

the human rights commission to administer the powers and duties

of the division.

(b) To be eligible for appointment, the director must have

relevant experience in the area of civil rights, specifically in

working to prevent the types of discrimination the division is

charged with preventing. The director must demonstrate a

commitment to equal opportunity for minorities, women, and the

disabled. The director should also have relevant experience with

housing and employment discrimination claims.

Added by Acts 2003, 78th Leg., ch. 302, Sec. 2.

Sec. 301.155. INVESTIGATOR TRAINING PROGRAM; PROCEDURES MANUAL.

(a) A person who is employed under this chapter by the division

as an investigator may not conduct an investigation until the

person completes a comprehensive training and education program

for investigators that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the requirements relating to employment adopted under the

Americans with Disabilities Act (42 U.S.C. Section 12101 et seq.)

and its subsequent amendments, with a special emphasis on

requirements regarding reasonable accommodations;

(2) various types of disabilities and accommodations appropriate

in an employment setting for each type of disability; and

(3) fair employment and housing practices.

(c) Each investigator shall annually complete a continuing

education program designed to provide investigators with the most

recent information available regarding the issues described by

Subsection (b), including legislative and judicial changes in the

law.

(d) The director shall develop and biennially update an

investigation procedures manual. The manual must include

investigation procedures and information and may include

information regarding the Equal Employment Opportunity Commission

and the United States Department of Housing and Urban

Development.

Added by Acts 2003, 78th Leg., ch. 302, Sec. 2.

Sec. 301.156. ANALYSIS OF DISCRIMINATION COMPLAINTS; REPORT.

(a) The division shall collect and report statewide information

relating to employment and housing discrimination complaints as

required by this section.

(b) Each state fiscal year, the division shall collect and

analyze information regarding employment and housing

discrimination complaints filed with the division, the Equal

Employment Opportunity Commission, the United States Department

of Housing and Urban Development, and local commissions in this

state. The information must include:

(1) an analysis of employment complaints filed by the basis of

the complaint, including:

(A) sex, race, color, age, disability, national origin,

religion, and genetic information; and

(B) retaliatory actions against the complainant;

(2) an analysis of housing complaints filed by the basis of the

complaint, including sex, race, color, disability, national

origin, religion, and familial status;

(3) an analysis of employment complaints filed by issue,

including discharge, terms and conditions, sexual harassment,

promotion, hiring, demotion, and layoff;

(4) an analysis of housing complaints filed by issue, including

terms and conditions, refusal to rent or sell, discriminatory

financing or advertising, and false representation;

(5) an analysis of employment and housing cases closed by the

reason the case was closed, including findings or determinations

of cause or no cause, successful conciliation, right to sue

issued, complaint withdrawn after resolution, no-fault

settlement, failure to cooperate by the complainant, and lack of

jurisdiction; and

(6) the average processing time for complaints resolved by the

division in each state fiscal year, regardless of whether the

complaint was filed in the same fiscal year in which the

complaint was resolved.

(c) The results of an analysis required under this section shall

be included in the commission's annual report to the governor and

legislature.

Added by Acts 2003, 78th Leg., ch. 302, Sec. 2.

SUBCHAPTER J. ADULT EDUCATION AND LITERACY

Sec. 301.171. COOPERATION WITH TEXAS EDUCATION AGENCY TO IMPROVE

ADULT EDUCATION AND LITERACY SERVICES. The commission shall

collaborate with the Texas Education Agency to improve the

coordination and implementation of adult education and literacy

services in this state.

Acts 2003, 78th Leg., ch. 817, Sec. 5.01, eff. Sept. 1, 2003.

Renumbered from Labor Code, Section 301.151 by Acts 2005, 79th

Leg., Ch.

728, Sec. 23.001(63), eff. September 1, 2005.



CHAPTER 302. DIVISION OF WORKFORCE DEVELOPMENT

LABOR CODETITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENTSUBTITLE B. TEXAS WORKFORCE COMMISSION; WORKFORCE DEVELOPMENT; EMPLOYMENT SERVICESCHAPTER 302. DIVISION OF WORKFORCE DEVELOPMENTSUBCHAPTER A. GENERAL PROVISIONSSec. 302.001. DEFINITIONS. In this chapter:(1) "Director" means the director of the division.(2) "Division" means the division of workforce development of the commission.(3) "Nonrecipient parent" has the meaning assigned by Section 31.0021, Human Resources Code.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 11.03, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1300, Sec. 9, eff. June 15, 2007.

Sec. 302.002. GENERAL WORKFORCE DEVELOPMENT POWERS AND DUTIES OF COMMISSION AND EXECUTIVE DIRECTOR. (a) The executive director shall:(1) to the extent feasible under federal law, consolidate the administrative and programmatic functions of the programs under the authority of the commission to achieve efficient and effective delivery of services;(2) administer each program and implement corresponding federal and state legislation consolidated under the authority of the commission under this chapter and other applicable state law;(3) determine the organization and methods of procedure of the division in accordance with applicable state and federal legislation;(4) appoint and prescribe the duties of all officers, administrators, accountants, attorneys, experts, and other employees as necessary in the performance of the division's duties;(5) delegate authority to persons appointed under this section as the executive director considers reasonable and proper for the effective administration of the division;(6) bond any person who handles money or signs checks for the division;(7) implement workforce training and services policies and programs, consistent with recommendations from the council and as approved by the governor;(8) serve as an advocate at the state and federal levels for local workforce development boards;(9) contract with local workforce development boards for program planning and service delivery;(10) provide training and professional development services for division staff, local workforce development boards, and the staff of those boards;(11) support research and demonstration projects designed to develop new programs and approaches to service delivery;(12) provide technical assistance and support to local workforce development boards;(13) prepare an annual agency performance report for submission to the governor, the legislature, the commission, and the council;(14) design and administer a statewide comprehensive labor market information system;(15) serve as the chair of the State Occupational Information Coordinating Committee; and(16) perform other functions and duties as may be required by law or assigned by the commission.(b) The executive director may make expenditures, enter into contracts with public, private, and nonprofit organizations, require reports, conduct investigations, and take other action the executive director or commission considers necessary or suitable to fulfill the division's administrative duties.(c) The executive director may enter interagency contracts and memoranda of understanding with other state agencies for the performance of administrative functions of the agency.(d) The commission shall adopt rules in accordance with Chapter 2001, Government Code, as necessary for the proper administration of the division.(e) The executive director may obligate funds from the skills development fund in a manner consistent with the rules adopted by the commission for that program. The executive director shall report to the governor, the legislature, the commission, and the council on a quarterly basis regarding actions taken under this subsection.(f) In addition to the services provided under Subsection (a)(12), the executive director may enter into contracts with local workforce development boards or other entities to establish service level agreements for technology assistance and support. The executive director may charge fees for services based on the service level options selected by those entities. All fees collected under this subsection may be used only by the commission to pay costs incurred in providing those services.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 11.03, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1021, Sec. 1, eff. Sept. 1, 1999.

Sec. 302.0025. EMPLOYMENT PLAN AND POSTEMPLOYMENT STRATEGIES. (a) The commission shall ensure that an individual employment plan developed for a recipient of financial assistance or a nonrecipient parent participating in an employment program under Chapter 31, Human Resources Code, includes specific postemployment strategies to assist the recipient or the nonrecipient parent in making a transition to stable employment at a wage that enables the person and the person's family to maintain self-sufficiency.(b) The individual employment plan must:(1) consider the person's individual circumstances and needs in determining the person's initial job placement;(2) identify a target wage that enables the person and the person's family to maintain self-sufficiency;(3) provide specific postemployment goals and include methods and time frames by which the person is to achieve those goals; and(4) refer the person to additional educational and training opportunities.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.93(a), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1300, Sec. 10, eff. June 15, 2007.

Sec. 302.0026. EMPLOYMENT SERVICES REFERRAL PROGRAM. (a) The commission and local workforce development boards shall develop an employment services referral program for recipients of financial assistance and nonrecipient parents who participate in employment programs under Chapter 31, Human Resources Code, and have, in comparison to other recipients or nonrecipient parents, higher levels of barriers to employment. The referral program must be designed to provide to a recipient or a nonrecipient parent referrals to preemployment and postemployment services offered by community-based organizations.(b) In developing the referral program, the commission and local workforce development boards shall, subject to the availability of funds, coordinate partnerships and contract with community-based organizations that provide employment services specifically for persons with high levels of barriers to employment.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.93(a), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1300, Sec. 11, eff. June 15, 2007.

Sec. 302.0027. FINANCIAL LITERACY TRAINING. (a) The commission and local workforce development boards shall ensure that each workforce development program offered in this state includes training in financial literacy.(b) The division shall develop materials and information to be included in the training required by Subsection (a).(c) The commission may accept a donation of services, money, or property that the commission determines furthers the financial literacy training program. The donation must be accepted in an open meeting by a majority of the voting members of the commission and must be reported in the public records of the commission along with the name of the donor and the purpose of the donation.

Added by Acts 2005, 79th Leg., Ch. 1214, Sec. 1, eff. June 18, 2005.

Sec. 302.003. JOB RETENTION AND REEMPLOYMENT ASSISTANCE. The division may provide ongoing job retention and reemployment assistance for a recipient of public assistance or nonrecipient parent who has participated in a job training program.

Added by Acts 1997, 75th Leg., ch. 828, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1300, Sec. 12, eff. June 15, 2007.

Sec. 302.0034. EMPLOYMENT ASSISTANCE PROGRAM FOR CERTAIN FAMILIES OF MILITARY PERSONNEL. (a) The commission shall provide employment assistance services, including job placement and other employment-related services, to the spouses and dependents of military personnel who are assigned to duty in this state.(b) The commission shall provide the services described by Subsection (a) in cooperation with the local workforce development boards in areas of the state having a defense community, as that term is defined by Section 481.501, Government Code.(c) The commission may accept and apply for gifts, grants, donations, and appropriations from public and private sources to fund the commission's duties under this section. The commission may use money from job training funds and other money appropriated by the legislature to implement the requirements of this section.

Added by Acts 2005, 79th Leg., Ch. 682, Sec. 1, eff. June 17, 2005.

Sec. 302.0035. EMPLOYMENT ASSISTANCE PROGRAM FOR CERTAIN PARENTS. The commission shall provide employment assistance services, including skills training, job placement, and employment-related services, to a person referred to the commission by:(1) the Title IV-D agency under Chapter 231, Family Code; or(2) a court under Section 157.211, Family Code.

Added by Acts 1999, 76th Leg., ch. 1072, Sec. 7, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 311, Sec. 4, eff. Sept. 1, 2001.

Sec. 302.0036. TRANSPORTATION ASSISTANCE. (a) To the extent funds are available, the commission and local workforce development boards shall provide transportation assistance to recipients of financial assistance and nonrecipient parents participating in employment programs under Chapter 31, Human Resources Code, that enables the recipients and nonrecipient parents to maintain a stable work history and attain financial stability and self-sufficiency.(b) The commission and local workforce development boards may provide the assistance described by Subsection (a) by implementing new initiatives or expanding existing initiatives that provide transportation assistance to recipients of financial assistance or nonrecipient parents for whom transportation is a barrier to employment.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.93(a), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1300, Sec. 13, eff. June 15, 2007.

Sec. 302.0037. MAXIMIZING FEDERAL FUNDS FOR TRANSPORTATION ASSISTANCE. (a) The commission and local workforce development boards shall maximize the state's receipt of federal funds available to provide transportation assistance to recipients of financial assistance and nonrecipient parents participating in employment programs under Chapter 31, Human Resources Code.(b) The commission and local workforce development boards may, within any applicable appropriation limits, take any action required by federal law to receive federal funds to provide transportation assistance.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.93(a), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1300, Sec. 14, eff. June 15, 2007.

Sec. 302.0038. HOUSING RESOURCES FOR CERTAIN RECIPIENTS OF FINANCIAL ASSISTANCE AND CERTAIN NONRECIPIENT PARENTS. (a) The commission, in cooperation with local workforce development boards, shall, for a recipient of financial assistance or nonrecipient parent participating in an employment program under Chapter 31, Human Resources Code:(1) identify unmet housing needs and assess whether those needs are barriers to the person's full participation in the workforce and attainment of financial stability and self-sufficiency; and(2) develop a service plan that takes into consideration the person's unmet housing needs.(b) The commission by rule shall develop and implement a program through which a recipient or a nonrecipient parent identified under Subsection (a) as having unmet housing needs is referred by the commission or local workforce development board to agencies and organizations providing housing programs and services and connected to other housing resources. To provide those referrals and connections, the commission shall establish collaborative partnerships between:(1) the commission;(2) local workforce development boards;(3) municipal, county, and regional housing authorities; and(4) sponsors of local housing programs and services.(c) The commission shall ensure that commission and local workforce development board staff members receive training regarding the programs and services offered by agencies and organizations with which the commission establishes partnerships under Subsection (b) and other available housing resources.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.93(a), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1300, Sec. 15, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1300, Sec. 16, eff. June 15, 2007.

Sec. 302.004. FUNDS FOR JOB TRAINING, EMPLOYMENT SERVICES, AND CHILD CARE. In providing job training and employment services and child care to eligible persons, the commission, notwithstanding the provisions in this chapter or other law, may establish a need-based formula to allocate funds available under the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (Pub. L. No. 104-193) for job training and employment services and child care to local workforce development areas so as to ensure compliance with federal participation rates and requirements and full utilization of the funding.

Added by Acts 1997, 75th Leg., ch. 828, Sec. 2, eff. Sept. 1, 1997.

Sec. 302.0041. CHILD-CARE DEMONSTRATION PROJECT GRANTS. (a) The commission may make grants available on a one-time basis to local workforce development boards to enable the boards to design and implement child-care demonstration projects.(b) A local workforce development board that receives a grant under this section shall use the grant to design and implement a demonstration project that:(1) expands child-care services in underserved rural local workforce development areas, including:(A) home-based child-care services;(B) child-care services at nontraditional times, including services that accommodate the child-care needs of parents who work shift-schedules, evenings, and weekends; or(C) services to link child-care programs, prekindergarten programs under Subchapter E, Chapter 29, Education Code, and the federal Head Start program;(2) creates or expands existing pilot programs, based on demonstration models from other states, that provide strategies for successfully recruiting and retaining child-care providers;(3) creates pilot programs designed to assist low-income, at-risk parents receiving child-care services provided by the commission for extended periods who may benefit from career counseling and employment location services that promote the potential for career advancement; or(4) develops initiatives that foster school readiness in young children and encourage pre-reading and problem-solving skills in those children.(c) To be eligible for a grant under this section, a local workforce development board must:(1) conduct the demonstration project for which the grant is made in a manner that allows replication of the project in whole or part by other local workforce development boards to address similar child-care service needs in underserved local workforce development areas; and(2) use the grant to develop direct child-care services that, at the conclusion of the demonstration project, may be funded.(d) Child-care services that may continue to be funded under Subsection (c)(2) at the conclusion of the demonstration project may be funded through existing local workforce development board resources for child-care services or other local resources.

Added by Acts 2001, 77th Leg., ch. 495, Sec. 1, eff. June 11, 2001.

Sec. 302.0042. EVALUATION OF ALLOCATION FORMULAS FOR CHILD CARE DEVELOPMENT FUNDS. (a) The commission shall annually evaluate the formulas used by the commission to distribute federal child care development funds to local workforce development boards in order to ensure that the formulas address the child care needs of each local workforce development board.(b) The commission's evaluation must assess:(1) the use of current federal child care funds by each local workforce development board;(2) the ability of each local workforce development board to meet child care performance measures;(3) the average cost of child care in each local workforce development area;(4) the poverty rate of each local workforce development area compared to the state's poverty rate;(5) the number of children on waiting lists for child care in each local workforce development area; and(6) the number of vacant slots available for child care placement in each local workforce development area.

Added by Acts 2003, 78th Leg., ch. 817, Sec. 4.06, eff. Sept. 1, 2003.

Sec. 302.0043. EVALUATION OF EFFECTIVENESS OF SUBSIDIZED CHILD CARE PROGRAM. (a) To evaluate the effectiveness of the commission's child care program in helping parents who receive subsidized child care to maintain employment, the commission shall compile, regarding each parent receiving subsidized child care from the commission's child care program, the following information regarding the wage and employment status of the parent:(1) if the parent receives both financial assistance under Chapter 31, Human Resources Code, and subsidized child care, whether the parent:(A) finds employment; and(B) maintains the parent's employment after one year;(2) if the parent receives only subsidized child care, whether the parent:(A) maintains the parent's employment; and(B) experiences a change in the parent's earnings after one year of employment; and(3) if the parent leaves the child care program:(A) the parent's reason for leaving the program; and(B) whether the parent returns to financial assistance under Chapter 31, Human Resources Code, or becomes a recipient of financial assistance under that chapter for the first time.(b) The commission may use the wage and employment records of the parents to determine the employment outcome of the parents.(c) The commission shall also measure and evaluate the effectiveness of the commission's child care program in:(1) improving the training of child care professionals; and(2) facilitating collaboration with Head Start, the Texas Education Agency, the Department of Protective and Regulatory Services, and the Health and Human Services Commission.(d) The commission shall periodically analyze the information collected by the commission under this section and shall compile its findings regarding the effectiveness of the commission's child care program.(e) The commission shall make the information collected by the commission and the commission's findings available to local workforce development boards.(f) Not later than January 15 of each odd-numbered year, the commission shall report to the legislature regarding the commission's findings regarding the effectiveness of the commission's child care program.

Added by Acts 2003, 78th Leg., ch. 817, Sec. 4.06, eff. Sept. 1, 2003.

Sec. 302.0044. WAGE TRACKING OF TANF CHOICES PROGRAM RECIPIENTS. (a) The commission, in consultation with local workforce development boards, shall compile the following information with regard to each recipient of employment services under the Temporary Assistance for Needy Families (TANF) CHOICES program:(1) whether the recipient is placed in employment paying wages equal to or exceeding 200 percent of the federal poverty level for a family that is the size of the recipient's family; and(2) if the recipient is placed in employment earning wages equal to or exceeding the amount described by Subdivision (1), whether the recipient has earned that amount before the first anniversary of the date of the recipient's initial date of employment.(b) Not later than December 15 of each year, the commission shall report to the legislature the percentage of recipients of employment services under the Temporary Assistance for Needy Families (TANF) CHOICES program who meet the wage criteria described by Subsections (a)(1) and (2).

Added by Acts 2003, 78th Leg., ch. 817, Sec. 4.06, eff. Sept. 1, 2003.

Sec. 302.0045. QUALITY INITIATIVES BY COMMISSION. (a) The commission shall collect state and local information relating to the effectiveness of the use of four percent quality dollars by local workforce development boards. The commission shall produce a report that highlights promising practices in expanding quality early education.(b) In performing its duties under this section, the commission shall report to the legislature and other interested persons on local programs and services that show promise in expanding access to quality early education.

Added by Acts 2001, 77th Leg., ch. 547, Sec. 1, eff. Sept. 1, 2001.

Sec. 302.0046. NOTICE REGARDING TERMINATION OF CERTAIN CHILD-CARE SERVICES. (a) The commission shall direct each local workforce development board to notify a working poor subsidy recipient who resides in that board's local workforce development area and who receives child-care services from a child-care services program financed through state or federal funds of any termination of the subsidy for any reason other than involuntary termination resulting from the recipient's actions or failure to act.(b) Except as otherwise provided by this subsection, the local workforce development board shall provide the notice in writing to the recipient not later than the 30th day before the scheduled date of termination of the affected child-care services subsidy. The notice must include information regarding other child-care services programs under which the recipient may be eligible for services. If providing notice on or before the deadline specified by this subsection would interfere with the ability of the local workforce development board to comply with its duties regarding the number of children to be served or would require the expenditure of funds in excess of the amount appropriated to the board, the board may provide the notice on the earliest date on which it is practicable for the board to provide notice.

Added by Acts 2003, 78th Leg., ch. 817, Sec. 4.06, eff. Sept. 1, 2003.

Sec. 302.005. CHILD-CARE TRAINING CENTER PILOT PROGRAMS. (a) The commission shall establish four pilot programs in which the division shall certify day-care facilities licensed under Chapter 42, Human Resources Code, as training centers that offer training and certification for recipients of public assistance in basic skills, child care, child-care vendor entrepreneurial training, and early childhood education. The commission shall determine the pilot sites, with at least one site in an urban area and at least one site in a rural area.(b) The commission shall cooperate with the Department of Protective and Regulatory Services in the adoption of rules under this section. The commission may not adopt a rule under this section that conflicts with a rule of the Department of Protective and Regulatory Services.(c) The commission shall award a contract to a child-care facility to act as a training center based on:(1) the level of training of the facility's staff; and(2) the history of the facility in delivering high-quality care.(d) The child-care subsidy for a person who participates in training through a pilot program and who qualifies for a subsidy for the person's child shall be paid directly to the facility. The facility may not count such a person in the facility's child-to-staff ratio.(e) A person who is a recipient of financial assistance under Chapter 31, Human Resources Code, may qualify to participate in training through a pilot program by applying to the commission and:(1) providing proof of possession of a high school diploma or the equivalent or enrollment in a program leading to a high school diploma or the equivalent;(2) demonstrating possession of general skills and competence, as determined by commission rule; and(3) demonstrating, to the satisfaction of the commission, a long-term commitment to the early childhood care profession.(f) Funding for a person who participates in training through a pilot program shall be provided through a work supplement program for 12 months. The commission may provide additional funding for the person to participate in training through the pilot program for an additional 12 months.(g) The commission may also provide funding for a person who participates in training through a pilot program to:(1) complete the person's Child Development Associate national credential, Certified Child-Care Professional Credential, or other child-care certification, as determined by the commission;(2) participate in ongoing interactive training; and(3) provide start-up grants and loans to establish the person's own child-care business.(h) A facility that provides training through a pilot program shall maintain a mentor relationship with each person who participates in training through the program at the facility. A person who participates in training at a facility may be required to participate in additional training programs after the date the person completes the pilot program.(i) The child of a person who participates in training through a pilot program is entitled to the same discounted rate for child-care services at the facility in which the person is participating in training that the facility offers to the facility's employees. The child-care subsidy provided for the person's child shall be paid to the facility in which the person is participating in training at the rate that the facility offers to the facility's employees. The money saved by the commission under this subsection may be used by the commission to administer the pilot program established under this section.(j) The commission shall adopt rules that establish eligibility criteria for a facility to participate in a pilot program and provide requirements for implementation of the pilot program.(k) Repealed by Acts 2003, 78th Leg., ch. 817, Sec. 9.01(7).(l) In this section, "work supplement program" means a program under which the state reserves all or part of the amounts that would be payable as benefits to welfare recipients and uses those amounts to provide and subsidize jobs for the recipients.

Added by Acts 1997, 75th Leg., ch. 684, Sec. 1, eff. Sept. 1, 1997. Renumbered from Sec. 302.003 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(83), eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 817, Sec. 9.01(7), eff. Sept. 1, 2003.

Sec. 302.006. PROFESSIONAL CHILD-CARE TRAINING SCHOLARSHIPS, BONUSES, AND WAGE SUPPLEMENTATION. (a) The commission may develop and administer a program under which the commission awards scholarships in the amount of $1,000 each for professional child-care training to eligible recipients.(b) A recipient may use a scholarship awarded under this section only to pay expenses associated with obtaining:(1) Child Development Associate (CDA) national credentials;(2) Certified Child-Care Professional (CCP) credentials; or(3) a level one certificate or associate's degree in the area of child development or early childhood education from a public or private institution of higher education.(c) To be eligible to receive a scholarship awarded under this section, a person must:(1) be employed in a child-care facility, as defined by Section 42.002, Human Resources Code;(2) intend to obtain a credential, certificate, or degree specified in Subsection (b);(3) agree to work for at least 18 additional months in a child-care facility, as defined by Section 42.002, Human Resources Code, that accepts federal Child Care Development Fund subsidies and that, at the time the person begins to fulfill the work requirement imposed by this subdivision, is located:(A) within the attendance zone of a public school campus considered low-performing under Subchapter E, Chapter 39, Education Code; or(B) in an economically disadvantaged community, as determined by the commission; and(4) satisfy any other requirements adopted by the commission.(d) A person may not receive more than one scholarship awarded under this section.(e) In addition, the commission may provide for payment of a bonus or wage supplementation to a scholarship recipient who for 18 months after the date of receiving the scholarship provides care for children younger than six years of age while remaining in the employment of the child-care facility that employed the person when the scholarship was awarded and that meets the requirements of Subsection (c)(3). Any bonus or wage supplementation provided under this subsection shall be paid in equal shares by the scholarship recipient's employer and the commission. The commission shall determine the amount of any bonus and the amount and duration of any wage supplementation provided under this subsection.(f) The commission shall fund scholarships and any bonuses or wage supplementation provided under this section through federal Child Care Development funds or other funding sources available to the commission. Total funding may not exceed $2 million per state biennium.(g) The commission shall adopt rules necessary to implement this section. The rules must include provisions that:(1) address the computation of the 18-month service requirement prescribed by Subsection (c); and(2) ensure that the commission may recover scholarship money from a recipient who fails to comply with that service requirement or any other requirement imposed by the commission.

Added by Acts 1999, 76th Leg., ch. 1433, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 494, Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 342, Sec. 6, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 4.05, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 895, Sec. 65, eff. June 19, 2009.

Sec. 302.007. REPORT ON TRADE ADJUSTMENT PROGRAMS. (a) The commission shall submit an annual report to the legislature on the effectiveness of federal programs designed to provide trade adjustment assistance to persons in this state.(b) The report shall include the following information regarding persons who have participated in a program described by Subsection (a):(1) the number of persons who enter employment;(2) the occupations in which the persons are placed;(3) the wages earned by persons before and after participation in the program;(4) whether a person who enters employment after completion of a program retains that employment for at least six months;(5) the number of persons participating in integrated vocational and language training programs; and(6) whether a participant has acquired basic skills to enhance employability in the participant's local labor market.

Added by Acts 1999, 76th Leg., ch. 482, Sec. 1, eff. Sept. 1, 1999. Renumbered from Sec. 302.006 by Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(82), eff. Sept. 1, 2001.

Sec. 302.008. STATEWIDE TECHNOLOGY WORKFORCE CAMPAIGN. The commission shall develop an information and marketing campaign designed to encourage residents of the state to enter the technology workforce. The campaign shall target populations that are traditionally economically disadvantaged and underrepresented in the technology workforce.

Added by Acts 1999, 76th Leg., ch. 540, Sec. 1, eff. June 18, 1999.

Sec. 302.009. JOB PLACEMENT INCENTIVE PROGRAM. (a) The commission by rule shall develop a job placement incentive program under which persons with whom local workforce development boards contract for employment services under Chapter 2308, Government Code, are provided incentives for placing recipients of financial assistance and nonrecipient parents participating in employment programs under Chapter 31, Human Resources Code, in higher-wage jobs, as determined by the commission.(b) In developing guidelines for the job placement incentive program, the commission shall:(1) define measures for higher-wage jobs based on:(A) locally appropriate indicators of the wages necessary to lift recipients of employment services out of poverty and into self-sufficiency; and(B) the self-sufficiency wage developed for each local workforce development board under the Workforce Investment Act of 1998 (29 U.S.C. Section 2801 et seq.); and(2) involve representatives of local workforce development boards in developing guidelines for the program and the measures for higher-wage jobs.(c) The commission shall administer the job placement incentive program through the local workforce development boards.(d) A local workforce development board that provides a monetary incentive under the job placement incentive program to a person with whom the board contracts for employment services shall require the person to use the money for expenses relating to education, training, and support services necessary to prepare, place, and maintain recipients of financial assistance and nonrecipient parents in jobs paying wages that allow those persons to attain self-sufficiency.

Added by Acts 2001, 77th Leg., ch. 466, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1300, Sec. 17, eff. June 15, 2007.

Sec. 302.010. POSTEMPLOYMENT SERVICES GUIDELINES. (a) The commission by rule shall develop guidelines under which local workforce development boards provide postemployment services to a recipient of financial assistance or nonrecipient parent participating in an employment program under Chapter 31, Human Resources Code.(b) In developing the guidelines, the commission must consider the difficulties the recipient or nonrecipient parent is likely to encounter in acquiring additional education and training after becoming employed.(c) The commission shall assist local workforce development boards in meeting the guidelines by providing information about model programs and best practices, including employer involvement in past employment services.(d) The commission shall involve representatives of local workforce development boards and other appropriate organizations in developing the guidelines and identifying model programs and best practices.

Added by Acts 2001, 77th Leg., ch. 466, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1300, Sec. 18, eff. June 15, 2007.

Sec. 302.011. POSTEMPLOYMENT CASE MANAGEMENT AND MENTORING. The commission shall encourage local workforce development boards to provide postemployment case management services for and use mentoring techniques to assist recipients of financial assistance and nonrecipient parents who participate in employment programs under Chapter 31, Human Resources Code, and have, in comparison to other recipients and nonrecipient parents, higher levels of barriers to employment. The case management services and mentoring techniques must be designed to increase the person's potential for wage growth and development of a stable employment history.

Added by Acts 2001, 77th Leg., ch. 466, Sec. 1, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 198, Sec. 2.94, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1300, Sec. 19, eff. June 15, 2007.

Sec. 302.012. MONITORING OF EMPLOYMENT HISTORY OF CERTAIN FORMER RECIPIENTS OF PUBLIC ASSISTANCE. (a) The division shall develop and implement a system to monitor the long-term employment history of persons who are former recipients of assistance under employment programs operated by the division under:(1) Chapter 31, Human Resources Code; and(2) 7 U.S.C. Section 2015(d).(b) In designing the system, the division shall cooperate with the Texas Department of Human Services.(c) For each former recipient of assistance, the system must be designed to:(1) establish a baseline earnings measure based on the recipient's earnings on leaving the employment program;(2) track the wage and employment outcomes of the recipient for a period of up to but not more than three years;(3) provide, to the extent possible, information regarding the recipient's household composition and earnings;(4) provide, to the extent possible, information regarding additional training or education received by the recipient;(5) compute:(A) the recipient's individual earnings as a percentage of the federal poverty level; and(B) if data is available, the recipient's household earnings as a percentage of the federal poverty level; and(C) if data is available, the recipient's income as a percentage of the federal poverty level adjusted for the total value of any public assistance utilized by the recipient's household, including, but not limited to, medical assistance, food stamps, child care, transportation assistance, the federal earned income tax credit, and job training activities; and(6) compare the recipient's individual earnings to a self-sufficiency standard similar to that required under 20 C.F.R. Section 663.230.(d) The commission shall report to the legislature not later than January 1 of each odd-numbered year regarding the information obtained from the system developed under Subsection (a). The report required under this subsection may be made separately or as a part of any other required report submitted to the legislature by the commission.

Added by Acts 2001, 77th Leg., ch. 837, Sec. 1, eff. Sept. 1, 2001. Renumbered from Labor Code Sec. 302.009 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(102), eff. Sept. 1, 2003.

Sec. 302.013. LOCAL WORKFORCE DEVELOPMENT BOARD ADVISORY COMMITTEE. (a) In this section, "advisory committee" means the local workforce development board advisory committee created under this section.(b) The organization composed of a member of and the staff director of each local workforce development board in this state shall establish a local workforce development board advisory committee composed of nine members appointed by the executive officers of that organization.(c) The advisory committee shall be composed of:(1) six members of local workforce development boards who serve as members of the organization described by Subsection (b); and(2) three staff directors of local workforce development boards who serve as members of the organization described by Subsection (b).(d) The members of the advisory committee must represent different geographic areas of the state.(e) The advisory committee shall:(1) meet at least quarterly;(2) report to the commission at least annually; and(3) advise the commission and commission staff regarding the programs, policies, and rules of the commission that affect the operations of local workforce development boards and the local workforce delivery system.

Added by Acts 2003, 78th Leg., ch. 817, Sec. 4.06, eff. Sept. 1, 2003.

Sec. 302.015. PROVISION OF EMPLOYMENT SERVICES TO CERTAIN NONRECIPIENT PARENTS. The commission shall provide employment services, including needs assessment, job training, postemployment, and related support services, to nonrecipient parents to the same extent the services are provided to recipients of financial assistance under Chapter 31, Human Resources Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 1300, Sec. 20, eff. June 15, 2007.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 460, Sec. 1For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1282, Sec. 19, see other Sec. 302.016.Sec. 302.016. PEACE OFFICER EMPLOYMENT OPPORTUNITY INTERNET WEBSITE. (a) In this section, "peace officer" has the meaning assigned by Section 1701.001, Occupations Code.(b) The commission shall develop, maintain, and promote a statewide employment opportunity Internet website to facilitate:(1) public awareness of peace officer employment opportunities with state and local law enforcement agencies; and(2) an exchange of information between individuals seeking employment as peace officers in this state and state and local law enforcement agencies seeking applicants for employment as peace officers.(c) The Internet website must:(1) be accessible to members of the public; and(2) provide to individuals seeking employment as peace officers and state and local law enforcement agencies that have posted employment opportunities on the website an organized means of exchanging information.(d) The commission shall contract with the Commission on Law Enforcement Officer Standards and Education to develop a license verification interface to verify whether an applicant for employment as a peace officer:(1) holds a current license issued by the Commission on Law Enforcement Officer Standards and Education under Chapter 1701, Occupations Code, and, if so, the level of that license; and(2) has had the applicant's license revoked or suspended by the Commission on Law Enforcement Officer Standards and Education.(e) The Commission on Law Enforcement Officer Standards and Education shall provide the commission with technical assistance in the development and testing of the license verification interface under Subsection (d).(f) If the development and operation of the Internet website and the associated license verification interface is not possible due to a lack of available funding, the commission shall:(1) enter into a memorandum of understanding with the Commission on Law Enforcement Officer Standards and Education to integrate a peace officer job matching database for individuals seeking employment as peace officers in this state and state and local law enforcement agencies seeking applicants for employment as peace officers into the commission's existing Labor Exchange System; and(2) ensure that:(A) the commission registers an Internet domain name that is unique and that identifies on its face the purpose of the peace officer job matching database; and(B) the registered domain name and associated link directs users of the Internet to a web page that instructs users on how to use the Labor Exchange System and includes a link to enter that system.

Added by Acts 2009, 81st Leg., R.S., Ch. 460, Sec. 1, eff. June 19, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1282, Sec. 19For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 460, Sec. 1, see other Sec. 302.016.Sec. 302.016. RULES REGARDING PRIVATE SECTOR PRISON INDUSTRIES PROGRAMS. The commission shall adopt rules necessary to implement Section 497.0596(a)(4), Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1282, Sec. 19, eff. June 19, 2009.

SUBCHAPTER B. JURISDICTION OF DIVISION OF WORKFORCE DEVELOPMENTSec. 302.021. CONSOLIDATION OF WORKFORCE DEVELOPMENT PROGRAMS. (a) The following job-training, employment, and employment-related educational programs and functions are consolidated under the authority of the commission:(1) career school and college programs under Chapter 132, Education Code;(2) apprenticeship programs under Chapter 133, Education Code;(3) postsecondary vocational and technical job-training programs that are not a part of approved courses or programs that lead to licensing, certification, or an associate degree under Chapters 61, 130, and 135, Education Code, Subchapter E, Chapter 88, Education Code, and Subchapter E, Chapter 96, Education Code;(4) employment programs under Chapter 31, Human Resources Code;(5) the senior citizens employment program under Chapter 101, Human Resources Code;(6) the work and family policies program under Chapter 81;(7) job-training programs funded under the Workforce Investment Act of 1998 (29 U.S.C. Section 2801 et seq.);(8) the job counseling program for displaced homemakers under Chapter 304;(9) the reintegration of offenders program under Chapter 306;(10) the inmate employment counseling program;(11) the continuity of care program under Section 501.095, Government Code;(12) a literacy program from state, local, federal, and private funds available to the state for that purpose;(13) the employment service;(14) [Blank];(15) the trade adjustment assistance program under Part 2, Subchapter II, Trade Act of 1974 (19 U.S.C. Section 2271 et seq.);(16) education, employment, employment support, training services, activities and programs funded under Temporary Assistance for Needy Families (42 U.S.C. Section 601 et seq.);(17) the food stamp employment and training program authorized under 7 U.S.C. Section 2015(d); and(18) the functions of the State Occupational Information Coordinating Committee.(b) In addition to the programs consolidated under the authority of the commission under Subsection (a), the commission shall administer:(1) child-care services provided under Chapter 44, Human Resources Code; and(2) programs established in this state through federal funding to conduct full service career development centers and school-to-work transition services.(c) To the extent permitted under federal law, the commission shall administer the programs funded through the education coordination funds under Section 123, Job Training Partnership Act (29 U.S.C. Section 1533).(d) To the extent permitted under federal law, the commission shall promote and monitor services provided to persons with disabilities, including persons referred from the Texas Rehabilitation Commission.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 11.03, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.67, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 393, Sec. 24, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 489, Sec. 4, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 110, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 656, Sec. 1, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 5.02, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1294, Sec. 2, eff. September 1, 2005.

Sec. 302.022. CLIENT ACCESSIBILITY. The director shall develop a uniform, statewide client application and enrollment process to determine an applicant's eligibility for workforce training and services funded through the division.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 11.03, eff. Sept. 1, 1995.

Sec. 302.023. DELEGATION OF FUNCTIONS. The executive director shall delegate all or part of the administration of a program listed under Section 302.021 that is eligible for block grant funding under Section 302.062 to a local workforce development board in an area in which a board has been certified and a local plan approved by the governor, or to another appropriate state or local entity in an area in which a local workforce development board has not been certified and a local plan approved by the governor.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 11.03, eff. Sept. 1, 1995.

SUBCHAPTER C. STATE-LOCAL PLANNING; LOCAL WORKFORCE DEVELOPMENT BOARDSSec. 302.041. STATE-LOCAL PLANNING PROCESS. The director shall design and implement a state-local planning process for workforce training and services provided through the programs under the jurisdiction of the division.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 11.03, eff. Sept. 1, 1995.

Sec. 302.042. REVIEW OF LOCAL PLANS; RECOMMENDATIONS. The commission shall review the local plans developed under Section 2308.304, Government Code, and shall make recommendations to the council regarding the implementation of those plans.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 11.03, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 22.02, eff. Sept. 1, 1997.

Sec. 302.043. TRAINING FOR LOCAL WORKFORCE DEVELOPMENT BOARD MEMBERS. (a) The division shall provide management and board development training for all members of local workforce development boards that includes information regarding client eligibility determination, early childhood education, vendor management, the importance of high-quality workforces, and the complexity of managing multiple state and federal child-care funding sources and that encourages board members to be advocates in their communities for effective and efficient workforce development programs and for the improvement of child-care quality. If a member of a local workforce development board does not receive training under this section before the 91st day after the date on which the member begins service on the board, the person is ineligible to continue serving on the board unless the training required under this subsection was requested by the member but not provided by the division.(b) Training may be provided directly by the division or by a third party that has demonstrated experience in providing training to local workforce development or similar boards.(c) The division shall ensure that a local workforce development board receives training under Subsection (a) before the board begins to manage the delivery of child-care services.(d) The training under this section must include training for local workforce development board members and board employees regarding the collection and analysis of data in the commission's reporting and information system for performance reports.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 11.03, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 251, Sec. 1, 2, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 650, Sec. 1, eff. Sept. 1, 2001.

Sec. 302.044. OUTREACH ACTIVITIES. The commission shall require that local workforce development boards participate in outreach activities provided by the commission that are designed by the commission to allow board members and employees to become more proficient in the administration and operation of local workforce development activities. The commission shall adopt policies establishing the number of outreach activities in which a board is required to participate.

Added by Acts 2001, 77th Leg., ch. 650, Sec. 2, eff. Sept. 1, 2001.

Sec. 302.045. SANCTIONS PLAN. The commission shall adopt a detailed and understandable plan to be used by local workforce development boards in the implementation of the sanction process. The plan adopted under this section must include:(1) a requirement that the commission provide technical assistance to the boards in avoiding or responding to sanctions; and(2) specific provisions regarding the time in which a board is to be allowed to address concerns and improve the board's performance.

Added by Acts 2001, 77th Leg., ch. 650, Sec. 2, eff. Sept. 1, 2001.

Sec. 302.046. PLAN REGARDING LACK OF SERVICE PROVIDERS. (a) The commission shall adopt a plan to address the lack of service providers in specific local workforce development areas.(b) The plan adopted under this section must include provisions:(1) for offering incentives to attract exceptional service providers and to encourage those providers to cooperate and assist in improving the practices of other providers;(2) relating to the imposition of sanctions by a board against a service provider; and(3) requiring, under certain circumstances, the commission to assist in providing services until a provider is designated.

Added by Acts 2001, 77th Leg., ch. 650, Sec. 2, eff. Sept. 1, 2001.

Sec. 302.047. FLEXIBILITY RATING SYSTEM FOR COMMISSION DIRECTIVES. (a) The commission shall develop and implement a flexibility rating system for directives sent by the commission to local workforce development boards. A rating assigned to a directive under the system shall indicate the degree of flexibility that a local workforce development board has in implementing the directive. The commission shall provide an explanation of the ratings assigned under the system to each local workforce development board.(b) The commission shall adopt rules as necessary to implement this section.

Added by Acts 2001, 77th Leg., ch. 299, Sec. 1, eff. Sept. 1, 2001. Renumbered from Labor Code Sec. 302.044 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(103), eff. Sept. 1, 2003.

Sec. 302.048. ASSESSMENT OF LOCAL WORKFORCE DEVELOPMENT BOARD'S CAPACITY TO OVERSEE AND MANAGE LOCAL FUNDS AND DELIVERY OF SERVICES. (a) In consultation with local workforce development boards, the commission by rule shall establish criteria to be used by the commission to evaluate each local workforce development board's overall capacity to oversee and manage local funds and the delivery of local workforce services.(b) The criteria established under Subsection (a) must address a local workforce development board's ability to:(1) develop, maintain, and upgrade comprehensive fiscal management systems;(2) hire, train, and retain qualified staff to carry out the board's oversight activities;(3) select and oversee local contractors to improve the delivery of workforce services;(4) oversee and improve the operations of local career development centers in the area served by the board;(5) manage the contractors' performance across multiple board programs; and(6) identify and resolve long-standing oversight problems of the board and performance problems of contract providers.(c) Based on the criteria prescribed under this section, the commission shall develop performance measures to be used by the commission to evaluate each local workforce development board.(d) The commission shall post the results of the commission's evaluation of each local workforce development board on the commission's Internet website in a format that is readily accessible to and understandable by a member of the public.(e) The commission annually shall compile information provided to the commission by local workforce development boards that aggregates existing performance measure data on each local career development center in a consistent format demonstrating overall performance across multiple programs.(f) The commission shall post the information compiled by the commission under Subsection (e) on the commission's Internet website in a format that is readily accessible to and understandable by a member of the public.

Added by Acts 2003, 78th Leg., ch. 817, Sec. 4.07, eff. Sept. 1, 2003.

SUBCHAPTER D. ALLOCATION OF FUNDS; BLOCK GRANT PROGRAMSec. 302.061. ADMINISTRATION FUNDING. Unless superseded by federal law, the commission may use an amount not to exceed 20 percent of the amount of funds available to the commission for workforce training and services to implement state-level responsibilities, including administration, research and planning, system design and development, and training and technical assistance.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 11.03, eff. Sept. 1, 1995.

Sec. 302.062. BLOCK GRANTS TO LOCAL WORKFORCE DEVELOPMENT AREAS. (a) Effective July 1, 1996, the commission shall provide to the local workforce development areas in which local workforce development boards have been certified and local plans approved by the governor, through a block grant process, funds available to the commission for workforce training and employment services, unless superseded by federal law. Administrative costs under this subsection may not exceed five percent of the total amount of funds available to the commission for block grants for workforce training and services.(b) In the case of funds that are allocated to this state or regions of this state through the application of established formulas, the commission shall allocate amounts across the state using the same formula that was used to provide the funds to the state or that region.(c) In the case of funds that are not allocated by formula to this state or regions of this state, the commission shall develop a need-based formula that will equitably allocate funds among local workforce development areas throughout this state.(d) Contingent on the availability of funds, in any state fiscal biennium, the commission may not allocate to a local workforce development area less than 90 percent or more than 125 percent of the amount received by that area during the preceding state fiscal biennium.(e) In each area of the state not yet designated as a local workforce development area or that has been so designated but in which a local workforce development board has not been certified and a local plan approved by the governor, the executive director shall:(1) provide workforce training and services in that area to the extent allowed by federal law; and(2) specify an entity, which may be the commission, for the performance of employment services in that area.(f) At least 80 percent of the funds available to the commission for workforce training and services in an area shall be provided to the local workforce development board under Subsection (a) or, in an area in which a local workforce development board has not been certified and a local plan approved by the governor, to the entity specified by the executive director under Subsection (e). If a local workforce development board has been certified and a local plan approved by the governor, the funds shall be provided through the block grant process described by this section. Unless superseded by federal law, total administrative costs for local workforce training and services may not exceed 15 percent of the funds allocated under this subsection, whether the training and services are provided through a local workforce development board or through the commission or other entity specified under Subsection (e).(g) Block grant funding under this section does not apply to:(1) the work and family policies program under Chapter 81;(2) a program under the skills development fund created under Chapter 303;(3) the job counseling program for displaced homemakers under Chapter 304;(4) the Communities In Schools program under Subchapter E, Chapter 33, Education Code, to the extent that funds are available to the commission for that program;(5) the reintegration of offenders program under Chapter 306;(6) apprenticeship programs under Chapter 133, Education Code;(7) the continuity of care program under Section 501.095, Government Code;(8) employment programs under Chapter 31, Human Resources Code;(9) the senior citizens employment program under Chapter 101, Human Resources Code;(10) the programs described by Section 302.021(b)(2);(11) the community service program under the National and Community Service Act of 1990 (42 U.S.C. Section 12501 et seq.);(12) the trade adjustment assistance program under Part 2, Subchapter II, Trade Act of 1974 (19 U.S.C. Section 2271 et seq.);(13) the programs to enhance the employment opportunities of veterans; and(14) the functions of the State Occupational Information Coordinating Committee.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 11.03, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.68, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 489, Sec. 5, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 198, Sec. 2.118(b), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1205, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1294, Sec. 3, eff. September 1, 2005.

Sec. 302.063. WAIVERS. The commission shall develop objective criteria for the granting of waivers allowed under this chapter.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 11.03, eff. Sept. 1, 1995.

Sec. 302.064. COLLABORATION WITH LOCAL BOARDS. (a) The commission shall collaborate with local workforce development boards when determining the use of funds at the local level.(b) The commission shall develop funding guidelines and strategies allowing boards to exercise flexibility in identifying and addressing the needs of persons who live in remote areas or who face other barriers to employment.

Added by Acts 2001, 77th Leg., ch. 650, Sec. 3, eff. Sept. 1, 2001.

Sec. 302.065. INTEGRATION OF BLOCK GRANT PROGRAMS AND WORKFORCE SERVICES. (a) To streamline the delivery of services provided in local career development centers, the commission and local workforce boards shall integrate the administration of the following federal block grant programs and the caseworker functions associated with those programs as provided by this section:(1) Temporary Assistance for Needy Families (TANF) CHOICES training and employment programs under Chapters 31 and 34, Human Resources Code;(2) child care programs under Chapter 44, Human Resources Code;(3) employment and training programs under Title I of the Workforce Investment Act of 1998 (29 U.S.C. Section 2801 et seq.) or any subsequent applicable federal legislation; and(4) the food stamp employment and training program authorized under 7 U.S.C. Section 2015(d).(b) The commission, in consultation with local workforce development boards, shall ensure that state-level performance measures, rules, policies, procedures, and organizational structures support the integration of the federal block grant programs described by Subsection (a) and the caseworker functions associated with those programs at the local level.(c) Each local career development center that provides services through the federal block grant programs described by Subsection (a) shall provide:(1) integrated services across the programs;(2) an integrated determination through a single point of contact of a customer's eligibility for services under more than one program; and(3) integrated case management through a single point of contact for a customer receiving services under more than one program.

Added by Acts 2003, 78th Leg., ch. 817, Sec. 4.08, eff. Sept. 1, 2003.

SUBCHAPTER E. WORKFORCE DEVELOPMENT EVALUATION SYSTEMSec. 302.081. MAINTENANCE AND OPERATION OF WORKFORCE DEVELOPMENT EVALUATION SYSTEM. (a) The commission shall maintain and operate an automated follow-up and evaluation system derived from appropriate available information, including:(1) unemployment insurance wage records maintained by the commission; and(2) student follow-up information available through the Texas Higher Education Coordinating Board.(b) The agencies represented on the council shall fund the maintenance and operation of the evaluation system by using funds available to the agencies for evaluation of each agency's workforce development programs.

Added by Acts 2003, 78th Leg., ch. 818, Sec. 4.03, eff. Sept. 1, 2003.

Sec. 302.082. INFORMATION AND DATA FOR EVALUATION SYSTEM. (a) Each state agency represented on the council shall provide information to support the commission's follow-up and evaluation system as requested.(b) Evaluation data in the system must include:(1) placement rates;(2) wages paid;(3) retention in employment statistics;(4) the number of education and training-related placements; and(5) other appropriate factors, including public welfare dependency and the pursuit of additional education.(c) The commission may develop a method for collecting occupational information to supplement wage record information collected by the commission. The commission may request employers, providers, and other appropriate sources to provide placement, employment, and earnings information to the commission.

Added by Acts 2003, 78th Leg., ch. 818, Sec. 4.03, eff. Sept. 1, 2003.

Sec. 302.083. ANALYSIS. (a) At least annually, the commission shall issue an analysis, by occupation and by the provider of the job placement performance, of each workforce development program for the previous one-year, three-year, and five-year periods to:(1) each provider of workforce education or workforce training and services;(2) the Texas Higher Education Coordinating Board for each provider of workforce education approved and administered by the coordinating board;(3) each local workforce development board for each provider of workforce training and services in the workforce development area; and(4) the division.(b) The commission shall post each analysis issued under Subsection (a) on the commission's Internet website in a format that is readily accessible to and understandable by a member of the public.

Added by Acts 2003, 78th Leg., ch. 818, Sec. 4.03, eff. Sept. 1, 2003.

Sec. 302.084. USE BY TEXAS HIGHER EDUCATION COORDINATING BOARD. The Texas Higher Education Coordinating Board shall use the job placement information received under this subchapter and other information to:(1) evaluate the effectiveness of workforce education;(2) determine whether a public or private workforce education program is effective in placing persons who successfully complete the program in jobs related to the persons' training; and(3) determine whether to continue, expand, or terminate a program established under Section 61.051, Education Code.

Added by Acts 2003, 78th Leg., ch. 818, Sec. 4.03, eff. Sept. 1, 2003.

Sec. 302.085. USE BY COUNCIL AND WORKFORCE DEVELOPMENT BOARD. The council and each local workforce development board shall use the information developed under this subchapter and other information to determine whether a specific workforce training and services program administered by or funded by the local board is effective and whether to continue the training and services program.

Added by Acts 2003, 78th Leg., ch. 818, Sec. 4.03, eff. Sept. 1, 2003.

Sec. 302.086. USE OF EVALUATION SYSTEM. The follow-up and evaluation system shall be used to assist the commission, the council, local workforce development boards, institution boards, the Texas Higher Education Coordinating Board, the Texas Education Agency, and other agencies in evaluating the labor market success and effectiveness of workforce development in this state.

Added by Acts 2003, 78th Leg., ch. 818, Sec. 4.03, eff. Sept. 1, 2003.

SUBCHAPTER F. EMPLOYMENT AND TRAINING INVESTMENT ASSESSMENTSec. 302.101. TRAINING STABILIZATION FUND. (a) The training stabilization fund is established as a special trust fund outside of the state treasury in the custody of the comptroller separate and apart from all public money or funds of this state. The fund is composed of:(1) money deposited to the fund under Section 204.123; and(2) any other money received for deposit in the fund.(b) Money in the training stabilization fund may be used in a year in which the amounts in the employment and training investment holding fund are insufficient to meet the legislative appropriation for that fiscal year for either the Texas Enterprise Fund or the skills development program strategies and activities.(c) Money in the training stabilization fund shall be transferred to the Texas Enterprise Fund and the skills development fund under Subsection (b) not later than September 30. The transfer under Subsection (b) shall consist of transferring 67 percent of the money in the training stabilization fund to the Texas Enterprise Fund and 33 percent of the money in the training stabilization fund to the skills development fund. The amount transferred from the training stabilization fund may not exceed the amounts appropriated to the Texas Enterprise Fund and skills development program strategies and activities in the fiscal year in which the transfer is made.(d) Interest that accrues on the money in the training stabilization fund shall be deposited quarterly to the credit of the compensation fund.

Added by Acts 2005, 79th Leg., Ch. 1115, Sec. 4, eff. June 18, 2005.

SUBCHAPTER G. PRIORITY OF SERVICE IN JOB TRAINING AND EMPLOYMENT ASSISTANCE PROGRAMSSec. 302.151. DEFINITIONS. In this subchapter:(1) "Active military, naval, or air service" has the meaning assigned by 38 U.S.C. Section 101(24).(2) "Covered person" has the meaning assigned by 38 U.S.C. Section 4215(a). The term includes the spouse of any member of the armed forces who died while serving on active military, naval, or air service.(3) "Veteran" has the meaning assigned by 38 U.S.C. Section 101(2).

Added by Acts 2009, 81st Leg., R.S., Ch. 378, Sec. 1, eff. June 19, 2009.

Sec. 302.152. PRIORITY OF SERVICE REQUIRED. (a) A covered person is entitled to priority in obtaining services or resources under this subchapter. In the implementation of this section, a covered person may take precedence in obtaining services or resources under this subchapter over persons who are not covered persons.(b) For purposes of Subsection (a), "taking precedence" may mean that:(1) the covered person receives access to a service or resource before a person who is not a covered person; or(2) if the service or resource is limited, the covered person receives access to the service or resource instead of a person who is not a covered person.

Added by Acts 2009, 81st Leg., R.S., Ch. 378, Sec. 1, eff. June 19, 2009.

Sec. 302.153. PARTICIPATION IN STATE-FUNDED PROGRAMS. In selecting applicants to receive training or assistance under a job training or employment assistance program or service that is funded wholly or partly with state money, priority of service must be given to a covered person who meets the minimum eligibility requirements to participate or enroll in the program or receive the service.

Added by Acts 2009, 81st Leg., R.S., Ch. 378, Sec. 1, eff. June 19, 2009.

Sec. 302.154. PARTICIPATION IN TEXAS VETERANS COMMISSION PROGRAMS. (a) The Texas Veterans Commission shall operate programs funded under 38 U.S.C. Chapters 41 and 42. The commission may provide services to enhance the employment and training opportunities of veterans, covered persons, active duty service members, spouses of active duty service members, and members of the Texas National Guard. The services provided under this section must be provided by state employees.(b) The Texas Veterans Commission may adopt rules necessary to implement this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 378, Sec. 1, eff. June 19, 2009.



CHAPTER 303. SKILLS DEVELOPMENT FUND

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE B. TEXAS WORKFORCE COMMISSION; WORKFORCE DEVELOPMENT;

EMPLOYMENT SERVICES

CHAPTER 303. SKILLS DEVELOPMENT FUND

Sec. 303.001. PURPOSE; DEFINITIONS. (a) The purpose of this

chapter is to remove administrative barriers that impede the

response of public community and technical colleges,

community-based organizations, and the Texas Engineering

Extension Service to industry and workforce training needs and to

develop incentives for public community and technical colleges,

community-based organizations, and the Texas Engineering

Extension Service to provide customized assessment and training

in a timely and efficient manner.

(b) For purposes of this chapter:

(1) "Assessment" means the evaluation of an employer's workforce

needs and requirements.

(2) "Community-based organization" means a private nonprofit

organization, including a development corporation and faith-based

organization, that:

(A) provides for education, vocational education,

rehabilitation, job training, or internship services or programs;

and

(B) is exempt from the payment of federal income taxes under

Section 501(a) of the Internal Revenue Code of 1986, and its

subsequent amendments, by being listed as an exempt entity under

Section 501(c)(3) of that code.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 11.03, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 153, Sec. 1, eff. May

20, 1997; Acts 1999, 76th Leg., ch. 1120, Sec. 1, eff. Sept. 1,

1999.

Sec. 303.002. WAIVER. (a) The commission may review and

recommend to the legislature the waiver of any requirements set

forth in Title 3, Education Code, as they may apply to public

community and technical colleges, that impede the ability of such

a college to develop in a timely manner customized training for

demand occupations in particular industries, including statutes

or regulations limiting costs that may be recovered by a public

community or technical college from state funds.

(b) A public community or technical college or the Texas

Engineering Extension Service may recover customized assessment

and training costs incurred by the institution if:

(1) there is an actual or projected labor shortage in the

occupation in which training is provided that is not being met by

an existing institution or program in the area; and

(2) the wages at the time of job placement for individuals who

successfully complete customized training at the public community

or technical college or the Texas Engineering Extension Service

are equal to the prevailing wage for that occupation in the local

labor market area.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 11.03, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 153, Sec. 2, eff. May

20, 1997.

Sec. 303.003. SKILLS DEVELOPMENT FUND. (a) To achieve the

purposes of this chapter, the skills development fund is created.

The fund is composed of:

(1) money transferred into the fund under Section 204.123; and

(2) any amounts appropriated by the legislature for the purpose

of this chapter from the general revenue fund.

(b) The skills development fund may be used by public community

and technical colleges, community-based organizations, and the

Texas Engineering Extension Service as start-up or emergency

funds for the following job-training purposes:

(1) developing customized training programs for businesses and

trade unions; and

(2) sponsoring small and medium-sized business networks and

consortiums.

(b-1) The commission by rule may establish and develop

additional job incentive programs that use the skills development

fund to create incentives for public community and technical

colleges in partnership with one or more employers, including

prospective employers who commit to establishing a place of

business in this state, to provide workforce training in an

effort to create and retain employment opportunities in this

state. Under a program established under this subsection, the

commission may commit money to a prospective employer described

by this subsection contingent on the employer's establishment of

a place of business in this state.

(c) Money from the skills development fund may not be used to

pay the training costs and other related costs of an employer who

relocates the employer's worksite from one location in this state

to another in-state location.

(d) The executive director, or a person appointed by the

executive director who is knowledgeable in the administration of

grants, is responsible for the distribution of money from the

skills development fund.

(e) It is the intent of the legislature that, to the greatest

extent practicable, money from the skills development fund shall

be spent in all areas of this state.

(f) The Texas Engineering Extension Service shall focus the

service's training activities under this chapter on programs

that:

(1) are statewide in nature; or

(2) are not available from a local junior college district, a

local technical college, or a consortium of junior college

districts.

(g) This section does not prohibit the Texas Engineering

Extension Service from participating in a consortium of junior

college districts or with a technical college that provides

training under this chapter.

(h) A community-based organization may apply for money to

participate in a training program only in partnership with a

community and technical college or the Texas Engineering

Extension Service. A community-based organization providing

services regulated by the state shall provide evidence of any

certification, license, or registration required by law.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 11.03, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 153, Sec. 3, eff. May

20, 1997; Acts 1999, 76th Leg., ch. 1120, Sec. 2, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1485, Sec. 2.01, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1289, Sec. 1, eff. June 19, 2009.

Sec. 303.0035. USE OF MONEY IN HOLDING FUND (GENERAL REVENUE

ACCOUNT 5069) FOR SKILLS DEVELOPMENT. Money in the holding fund

(general revenue account 5069) may be used only for the purposes

for which the money in the skills development fund created under

Section 303.003 may be used.

Added by Acts 2005, 79th Leg., Ch.

1115, Sec. 5, eff. June 18, 2005.

Sec. 303.004. FUND REVIEW. The Texas Higher Education

Coordinating Board shall review all customized training programs

biennially to verify that state funds are being used

appropriately by public community and technical colleges and the

Texas Engineering Extension Service under this chapter.

Added by Acts 1995, 74th Leg., ch. 655, Sec. 11.03, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 153, Sec. 4, eff. May

20, 1997.

Sec. 303.005. PARTICIPATION IN ADDITIONAL PROGRAMS; APPLICATION

REQUIREMENTS; PRIORITY. (a) An employer may not apply both to a

public community or technical college for customized training and

assessment from the college through a grant issued to the college

under the skills development fund program established under this

chapter and for a grant under the Texas Enterprise Fund program

established under Subchapter E, Chapter 481, Government Code,

unless the employer and the college file an application for

concurrent participation in both programs that complies with any

rules adopted by the Texas Workforce Commission on concurrent

participation.

(b) In awarding any grant under this chapter, the commission

shall consider giving priority to training incentives for small

businesses.

Added by Acts 1999, 76th Leg., ch. 1485, Sec. 2.02, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1115, Sec. 6, eff. June 18, 2005.

Sec. 303.006. REPORTING REQUIREMENTS. (a) In this section:

(1) "Employee" means an individual who performs services for

another under a contract of hire, whether express or implied, or

oral or written.

(2) "Employer" means a person that employs one or more

employees.

(3) "Existing employer" means an employer that:

(A) has been liable to pay contributions under Subtitle A, Title

4, for more than one year;

(B) has employees; and

(C) is in compliance with the reporting and payment requirements

of Subtitle A, Title 4, as determined by the Texas Workforce

Commission.

(4) "In-kind contribution" means a noncash contribution of goods

and services provided by an employer as all or part of the

employer's matching share of a grant or project.

(5) "Job" means employment on a basis customarily considered

full-time for the applicable occupation and industry.

(6) "Large employer" means a business entity that employs at

least 500 employees.

(7) "Medium employer" means a business entity that employs more

than 99 but fewer than 500 employees.

(8) "Micro-employer" means a business entity that employs not

more than 20 employees.

(9) "Program" means the skills development fund program created

under this chapter.

(10) "Small employer" means a business entity that employs more

than 20 but fewer than 100 employees.

(11) "Trainee" means a participant in a project funded under

this chapter.

(12) "Wages" means all forms of compensation or remuneration,

excluding benefits, payable for a specific period to an employee

for personal services rendered by that employee.

(b) In implementing provisions under this section regarding the

classification of this state into regions, the executive director

shall use the uniform service regions established by the

comptroller under Section 120, Article V, Chapter 19, Acts of the

72nd Legislature, 1st Called Session, 1991 (the General

Appropriations Act).

(c) The executive director shall report to the governor and the

legislature at the end of each fiscal year the status of the

program established under this chapter.

(d) The annual report must include for that fiscal year:

(1) the total number of applications submitted, the total number

of applications approved, and the total number of applications

rejected by region of the state;

(2) the average and median weekly wage levels of trainees under

this chapter entering or returning to the workforce, broken down

by:

(A) current employees undergoing retraining;

(B) new hires; and

(C) region of the state;

(3) the average and median weekly wage levels of trainees under

this chapter entering or returning to the workforce, broken down

by region of the state;

(4) the number and percentage of trainees covered by health care

insurance coverage, workers' compensation insurance coverage, and

other analogous benefit programs;

(5) the total amount of money awarded in each region of the

state and the percentage that amount represents of the total

amount of money awarded on a statewide basis;

(6) a comparison of the percentage of total dollars awarded to

each region versus each region's percentage of:

(A) the state's population;

(B) the civilian labor force;

(C) the number of unemployed persons; and

(D) the number of qualified grant applications submitted to the

commission by public community and technical colleges;

(7) the total amount of money awarded to micro-employers, small

employers, medium employers, and large employers, reported by

region of the state; and

(8) the total number of jobs created or persons retrained under

the program:

(A) by region of the state;

(B) by occupation classified by the two-digit standard

industrial classification;

(C) by wage level; and

(D) whether attributable to:

(i) relocation of businesses to this state; or

(ii) training or retraining of employees of existing employers.

Added by Acts 1999, 76th Leg., ch. 1485, Sec. 2.02, eff. Sept. 1,

1999.



CHAPTER 304. COUNSELING FOR DISPLACED HOMEMAKERS OR WORKERS

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE B. TEXAS WORKFORCE COMMISSION; WORKFORCE DEVELOPMENT;

EMPLOYMENT SERVICES

CHAPTER 304. COUNSELING FOR DISPLACED HOMEMAKERS OR WORKERS

Sec. 304.001. DEFINITION. In this chapter, "displaced

homemaker" means a person who:

(1) has worked without pay as a homemaker for the person's

family;

(2) is not gainfully employed;

(3) has had, or would have, difficulty in obtaining employment;

and

(4) has depended on:

(A) the income of a family member for financial support and has

lost that income; or

(B) government assistance as the parent of dependent children

and is no longer eligible for that assistance.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 302.001 and amended by Acts 1995,

74th Leg., ch. 655, Sec. 11.04, eff. Sept. 1, 1995.

Sec. 304.002. JOB COUNSELING PROGRAM. (a) The commission,

through a special assistance job counseling program, shall:

(1) provide counseling for displaced homemakers;

(2) assist displaced homemakers in obtaining training and

education; and

(3) place displaced homemakers in suitable employment.

(b) The counseling must:

(1) consider and build on the skills and experiences of the

homemaker; and

(2) prepare the person, through employment counseling, to

reenter the paid work force and develop and improve job skills.

(c) The commission shall design the program specifically for

persons reentering the paid work force after a number of years as

homemakers to enable them to assume or resume a valuable role in

the paid work force commensurate with the homemakers' talents and

abilities.

(d) The commission may not charge a fee for participation in the

program by a displaced homemaker.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 302.002 by Acts 1995, 74th Leg.,

ch. 655, Sec. 11.04, eff. Sept. 1, 1995.

Sec. 304.003. PERSONNEL; OFFICE. The commission shall use its

personnel, services, facilities, and equipment to operate the job

counseling program.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 302.003 by Acts 1995, 74th Leg.,

ch. 655, Sec. 11.04, eff. Sept. 1, 1995.

Sec. 304.004. COOPERATION BY STATE AGENCIES AND POLITICAL

SUBDIVISIONS. State agencies and political subdivisions of the

state shall cooperate with the commission in obtaining suitable

employment for displaced homemakers counseled by the commission.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 302.004 by Acts 1995, 74th Leg.,

ch. 655, Sec. 11.04, eff. Sept. 1, 1995.

Sec. 304.005. HOME OWNERSHIP COUNSELING FOR DISPLACED WORKERS.

(a) The commission shall provide written notice in English and

in Spanish of eligibility for home ownership counseling under

federal law to each worker residing in this state who is eligible

for home ownership counseling under 12 U.S.C. Section 1701x, as

amended, and who:

(1) is covered by a certification of eligibility for adjustment

assistance under 19 U.S.C. Section 2331, as amended; or

(2) is threatened to become totally or partially separated, or

has become totally or partially separated, from a firm that is

certified eligible for adjustment assistance under 19 U.S.C.

Section 2341, as amended.

(b) The notice must contain:

(1) a list of home ownership counseling organizations that:

(A) receive assistance under 12 U.S.C. Section 1701x, as

amended; and

(B) serve the area in which the worker's home is located; or

(2) any toll-free telephone number through which the worker can

obtain the list prescribed by Subdivision (1).

(c) A firm located in this state that has requested a

certification of eligibility for adjustment assistance under 19

U.S.C. Section 2341, as amended, shall notify the commission of

that request.

(d) In this section, "firm" has the meaning assigned by 19

U.S.C. Section 2351, as amended.

Added by Acts 1999, 76th Leg., ch. 289, Sec. 2, eff. Sept. 1,

1999.



CHAPTER 305. TEXAS CAREER OPPORTUNITY GRANT PROGRAM

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE B. TEXAS WORKFORCE COMMISSION; WORKFORCE DEVELOPMENT;

EMPLOYMENT SERVICES

CHAPTER 305. TEXAS CAREER OPPORTUNITY GRANT PROGRAM

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 305.001. PURPOSE. The purpose of the Texas Career

Opportunity Grant Program is to help ensure a qualified workforce

to meet the needs of this state by reducing the financial

barriers to postsecondary career education and training for

economically disadvantaged Texans.

Added by Acts 2001, 77th Leg., ch. 713, Sec. 1, eff. Sept. 1,

2001.

Sec. 305.002. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Workforce Commission.

(2) "Coordinating board" means the Texas Higher Education

Coordinating Board.

(3) "Eligible institution" means a career school or college in

this state that:

(A) holds a certificate of approval under Chapter 132, Education

Code; and

(B) is approved by the commission under Section 305.023 for its

students to participate in the grant program established under

this chapter.

(4) "Public technical institute" has the meaning assigned by

Section 61.003, Education Code.

(5) "Qualified education program" means a postsecondary

education program that meets the requirements provided by Section

305.024.

Added by Acts 2001, 77th Leg., ch. 713, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 364, Sec. 2.29, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.43, eff.

Sept. 1, 2003.

Sec. 305.003. MEMORANDUM OF UNDERSTANDING. The commission and

the coordinating board shall enter into a memorandum of

understanding for the coordination and administration of the

grant program established under Subchapter B. Functions assigned

to the commission under this chapter may be assigned to the

coordinating board pursuant to the memorandum of understanding.

Added by Acts 2009, 81st Leg., R.S., Ch.

197, Sec. 1, eff. May 27, 2009.

SUBCHAPTER B. GRANT PROGRAM

Sec. 305.021. TUITION ASSISTANCE GRANT; AMOUNT OF GRANT. (a)

The commission may provide tuition assistance grants to Texas

residents enrolled in a qualified education program at an

eligible institution.

(b) In selecting applicants to receive grants under this chapter

and the amount of the grant for each applicant, the commission

may consider:

(1) the financial need and resources of an applicant;

(2) the state's need for workforce development in the

applicant's proposed career field;

(3) the efficient use of the money available for grants;

(4) the fair allocation of grants to promote workforce

development in different career fields;

(5) the opportunity of applicants from all regions of this state

to receive financial assistance under this chapter; and

(6) any other factor the commission considers appropriate to

further the purposes of this chapter.

Added by Acts 2001, 77th Leg., ch. 713, Sec. 1, eff. Sept. 1,

2001.

Sec. 305.022. LIMITATIONS ON GRANT AMOUNT. (a) The amount of a

grant under this chapter may not exceed the lower of:

(1) the maximum grant amount, if any, specified by the

legislature in an appropriation act; or

(2) the amount by which the tuition and required fees at the

eligible institution attended exceeds the average amount of

tuition and required fees that would be charged at a public

technical institute, as determined by the commission based on

information provided by the coordinating board.

(b) The total amount of grants paid under this chapter on behalf

of a student during a state fiscal year may not exceed an amount

equal to 50 percent of the average state appropriation in the

biennium preceding the biennium in which the grant is made for a

full-time student or the equivalent at a public technical

institute, as determined by the coordinating board and certified

to the commission.

(c) The amount of a grant to a part-time student shall be made

on a pro rata basis in relation to the amount of the grant the

person would be entitled to receive if enrolled as a full-time

student.

Added by Acts 2001, 77th Leg., ch. 713, Sec. 1, eff. Sept. 1,

2001.

Sec. 305.023. APPROVAL OF INSTITUTIONS. The commission shall

approve a career school or college for its students to

participate in the grant program established under this chapter

if the school or college:

(1) has been accredited for not less than five years by an

accrediting agency recognized by the United States Department of

Education and maintains that accreditation;

(2) has held a certificate of approval under Chapter 132,

Education Code, for at least five years; and

(3) offers one or more qualified education programs.

Added by Acts 2001, 77th Leg., ch. 713, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 364, Sec. 2.30, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 817, Sec. 8.44, eff.

Sept. 1, 2003.

Sec. 305.024. QUALIFIED EDUCATION PROGRAMS. For purposes of

this chapter, a qualified education program is a postsecondary

course of instruction in a specific career field that:

(1) is at least one academic year in length as defined by the

United States Department of Education; and

(2) leads to a certificate, certification, degree, or diploma in

the career field.

Added by Acts 2001, 77th Leg., ch. 713, Sec. 1, eff. Sept. 1,

2001.

Sec. 305.025. NONDISCRIMINATION. The commission in

administering this chapter shall ensure compliance with Title VI,

Civil Rights Act of 1964 (42 U.S.C. Section 2000d et seq.), as

amended, in regard to nondiscrimination under any program or

activity receiving federal financial assistance.

Added by Acts 2001, 77th Leg., ch. 713, Sec. 1, eff. Sept. 1,

2001.

Sec. 305.026. APPLICATION; ELIGIBILITY FOR GRANT. (a) To

receive a grant under this chapter, a person must apply to the

eligible institution in which the person enrolls in the manner

provided by commission rule.

(b) To be eligible to receive a grant under this chapter, an

applicant must:

(1) be a Texas resident and meet the requirements to qualify as

a Texas resident under Subchapter B, Chapter 54, Education Code,

and the rules of the coordinating board for the payment of

resident tuition at a public institution of higher education;

(2) be enrolled in a qualified education program at an eligible

institution for at least one-half of a full course load;

(3) be required to pay more tuition and required fees than the

amount required at a public technical institute and be charged

not less than the regular tuition and required fees paid by other

students enrolled at the eligible institution the person attends;

(4) establish financial need and eligibility for student

financial assistance in accordance with procedures and

regulations of the United States Department of Education for

financial aid programs under Title IV, Higher Education Act of

1965 (20 U.S.C. Section 1070 et seq.), as amended;

(5) not be in default on a loan made under the Federal Perkins

Loan Program, Federal Family Education Loan Program, or William

D. Ford Federal Direct Loan Program;

(6) not owe a refund on a grant received under the federal Pell

Grant program or the federal Supplemental Education Opportunity

Grant program; and

(7) comply with any other requirements adopted by the commission

under this chapter.

Added by Acts 2001, 77th Leg., ch. 713, Sec. 1, eff. Sept. 1,

2001.

Sec. 305.027. PAYMENT OF GRANT. (a) On receipt of an

enrollment report for a student awarded a grant under this

chapter and certification of the amount of the student's

financial need from the approved institution, the commission

shall certify the amount of the grant awarded to the student.

(b) The grant shall be paid to the student through the eligible

institution in which the student is enrolled.

Added by Acts 2001, 77th Leg., ch. 713, Sec. 1, eff. Sept. 1,

2001.

Sec. 305.028. ADOPTION AND DISTRIBUTION OF RULES. (a) The

commission may adopt reasonable rules to administer and enforce

this chapter.

(b) The commission shall distribute a copy of the rules to each

eligible institution.

Added by Acts 2001, 77th Leg., ch. 713, Sec. 1, eff. Sept. 1,

2001.

Sec. 305.029. ANNUAL REPORT. The commission shall prepare and

deliver to the legislature an annual report regarding the grant

program established under this chapter. The report shall include

for the period covered by the report:

(1) the number of students who received grants under this

chapter; and

(2) the number of those students who attended each eligible

institution, including information on the race or ethnicity of

those students attending each institution.

Added by Acts 2001, 77th Leg., ch. 713, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 306. PROJECT RIO (REINTEGRATION OF OFFENDERS)

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE B. TEXAS WORKFORCE COMMISSION; WORKFORCE DEVELOPMENT;

EMPLOYMENT SERVICES

CHAPTER 306. PROJECT RIO (REINTEGRATION OF OFFENDERS)

Sec. 306.001. DEFINITIONS. In this chapter:

(1) "Department" means the Texas Department of Criminal Justice.

(2) "Correctional institutions division" means the correctional

institutions division of the department.

(3) "Project RIO" means the project for reintegration of

offenders.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 262, Sec. 92, eff. Jan. 1,

1996; Acts 1995, 74th Leg., ch. 321, Sec. 3.016, eff. Sept. 1,

1995. Renumbered from Labor Code Sec. 217.001 by Acts 1995, 74th

Leg., ch. 655, Sec. 11.06, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1142, Sec. 4, eff. September 1, 2005.

Sec. 306.002. PROJECT RIO. The project for reintegration of

offenders is a statewide employment referral program designed to

reintegrate into the labor force persons sentenced to the

correctional institutions division or committed to the Texas

Youth Commission.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 262, Sec. 92, eff. Jan. 1,

1996; Acts 1995, 74th Leg., ch. 321, Sec. 3.016, eff. Sept. 1,

1995. Renumbered from Labor Code Sec. 217.002 by Acts 1995, 74th

Leg., ch. 655, Sec. 11.06, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1142, Sec. 5, eff. September 1, 2005.

Sec. 306.003. ADMINISTRATION. The department, the Texas Youth

Commission, and the commission shall cooperate to maximize the

effectiveness of Project RIO. For that purpose, the commission

shall administer the project.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 262, Sec. 92, eff. Jan. 1,

1996. Renumbered from Labor Code Sec. 217.003 by Acts 1995, 74th

Leg., ch. 655, Sec. 11.06, eff. Sept. 1, 1995.

Sec. 306.004. MEMORANDUM OF UNDERSTANDING--ADOPTION. (a) The

department, the commission, and the Texas Youth Commission shall

each adopt a memorandum of understanding that establishes the

respective responsibilities of each agency and of the divisions

within the department.

(b) The commission shall coordinate the development of the

memoranda of understanding. The department and the Texas Youth

Commission shall adopt rules as necessary to implement their

respective memoranda and may amend the memorandum and those rules

as necessary.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 262, Sec. 92, eff. Jan. 1,

1996. Renumbered from Labor Code Sec. 217.004 by Acts 1995, 74th

Leg., ch. 655, Sec. 11.06, eff. Sept. 1, 1995.

Sec. 306.005. MEMORANDUM OF UNDERSTANDING--CONTENTS. (a) The

memorandum of understanding between the department and the

commission must establish the role of:

(1) the correctional institutions division in ascertaining and

encouraging an inmate's chances for employment by:

(A) providing vocational and educational assessment for the

person while incarcerated;

(B) developing a skills enhancement program for the person while

incarcerated, in cooperation with other governmental,

educational, and private entities, using available public or

private financial resources authorized by statute; and

(C) referring the person on release to the project through the

person's parole officer or supervision officer;

(2) the community justice assistance division and the parole

division of the department in:

(A) encouraging and referring persons to the project; and

(B) ensuring that those persons participate in the project and

avail themselves of its services; and

(3) the commission in developing and maintaining a statewide

network for finding positions of employment that require the

skills possessed by project participants and in helping those

participants to secure employment.

(b) The memorandum of understanding between the Texas Youth

Commission and the commission must establish the roles of the

institutional and community services division in the Texas Youth

Commission and the role of the commission in the same manner the

roles of the department and commission are established under

Subsection (a).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 262, Sec. 92, eff. Jan. 1,

1996; Acts 1995, 74th Leg., ch. 321, Sec. 3.018, eff. Sept. 1,

1995. Renumbered from Labor Code Sec. 217.005 and amended by Acts

1995, 74th Leg., ch. 655, Sec. 11.06, eff. Sept. 1, 1995. Amended

by Acts 1997, 75th Leg., ch. 165, Sec. 22.03, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1142, Sec. 6, eff. September 1, 2005.

Sec. 306.006. PROJECT DIRECTOR. (a) The executive director

shall designate the director of Project RIO to coordinate the

efforts of the affected state agencies and expedite the delivery

of services to participants in the project, including prospective

employers.

(b) The project director shall:

(1) propose, for adoption by the commission, standards and

guidelines for the operation of the project;

(2) obtain information from appropriate state agencies and

offices affiliated with the project to determine any necessary

changes in the project;

(3) disseminate information statewide about the project; and

(4) train commission staff to assist in the operation of

affiliated services.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 262, Sec. 92, eff. Jan. 1,

1996. Renumbered from Labor Code Sec. 217.006 and amended by Acts

1995, 74th Leg., ch. 655, Sec. 11.06, eff. Sept. 1, 1995.

Sec. 306.007. PROVISION OF INFORMATION ON STATE SERVICES FOR

EX-OFFENDERS AND EMPLOYERS. (a) To assist in the reintegration

into the labor force of persons formerly sentenced to the

correctional institutions division or committed to the Texas

Youth Commission, the commission through Project RIO shall

provide:

(1) to those persons:

(A) information from local workforce development boards on job

training and employment referral services;

(B) information from the Department of State Health Services on

substance abuse treatment services;

(C) information from the Texas Department of Housing and

Community Affairs on housing services;

(D) information from the Texas Veterans Commission on services

for veterans; and

(E) information on tax refund voucher programs under Subchapter

H, Chapter 301; and

(2) to the employers and potential employers of those persons:

(A) information from the Texas Economic Development and Tourism

Office on the enterprise zone program; and

(B) information from local workforce development boards on

services listed in Section 2308.304, Government Code.

(b) The commission shall adopt a memorandum of understanding

with each of the following agencies that establishes the

respective responsibilities of the commission and the agencies in

providing information described by Subsection (a) to persons

formerly sentenced to the institutional division or the state

jail division of the Texas Department of Criminal Justice, to

employers or potential employers of those persons, and to local

workforce development boards:

(1) the Department of State Health Services;

(2) the Texas Department of Housing and Community Affairs;

(3) the Texas Veterans Commission; and

(4) the Health and Human Services Commission.

Added by Acts 1995, 74th Leg., ch. 611, Sec. 2, eff. Aug. 28,

1995. Renumbered from Labor Code Sec. 217.007 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 22.01, eff. Sept. 1, 1997; Acts

2003, 78th Leg., ch. 817, Sec. 10.14, eff. Sept. 1, 2003; Acts

2003, 78th Leg., ch. 818, Sec. 6.10, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1142, Sec. 7, eff. September 1, 2005.

Sec. 306.008. DATA SHARING. (a) To assist in the reintegration

into the labor force of persons formerly sentenced to the

correctional institutions division or committed to the Texas

Youth Commission, the commission, the Texas Youth Commission, and

the department shall establish a data interface that, at a

minimum, provides to the commission:

(1) detailed information about persons released from a

correctional facility who might benefit from post-release Project

RIO services, including:

(A) demographic and identifying information;

(B) the person's address on release;

(C) a comprehensive state offense history, including the date of

release from the correctional facility, sentence discharge date,

and conditions of parole;

(D) assessment information;

(E) educational and work history;

(F) information related to participation in the work against

recidivism program operated by the department's manufacturing and

logistics division under the Texas Correctional Industries

office; and

(G) other services provided under this title before release from

the correctional facility; and

(2) referral information from the department and the Texas Youth

Commission necessary to implement the provision of post-release

employment services.

(b) The data interface established under Subsection (a) must be

designed to provide to a person's supervising officer on release

information about the person's participation in employment

services and entry into the workforce.

(c) Information received from the Texas Youth Commission under

this section is confidential and is not subject to disclosure

under Chapter 552, Government Code.

Added by Acts 2005, 79th Leg., Ch.

1142, Sec. 8, eff. September 1, 2005.



CHAPTER 307. EMPLOYMENT SERVICE

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE B. TEXAS WORKFORCE COMMISSION; WORKFORCE DEVELOPMENT;

EMPLOYMENT SERVICES

CHAPTER 307. EMPLOYMENT SERVICE

Sec. 307.001. EMPLOYMENT SERVICE. The commission is the agency

of this state designated to cooperate with the United States

Employment Service as necessary to perform the duties of this

state under the Wagner-Peyser Act (29 U.S.C. Section 49 et seq.)

required to establish and maintain free public employment

offices.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.081 and amended by Acts 1995,

74th Leg., ch. 655, Sec. 11.07, eff. Sept. 1, 1995.

Sec. 307.002. EMPLOYMENT SERVICES AGREEMENTS. (a) To ensure

the establishment and maintenance of public employment offices

under this chapter, the executive director may enter into an

agreement with any political subdivision of the state or with a

private or nonprofit organization, including a local workforce

development board, and, as a part of the agreement, accept money,

services, or quarters as a contribution to the employment service

account.

(b) Except as provided by Subsection (c), to establish and

maintain, or assist in the establishment and maintenance of,

public employment offices within a county or other political

subdivision of this state, the commissioners court of the county

or the governing body of the other political subdivision may

enter into agreements with the employment service on terms and

conditions agreed to by the commissioners court or other

governing body and the employment service. The county or other

political subdivision may employ means and appropriate and spend

funds as necessary to establish and operate the public employment

offices, and may provide, as part of the agreement, payment for:

(1) the rent of premises;

(2) services rendered;

(3) the purchase of equipment; and

(4) any other purpose considered advisable by the commissioners

court or other governing body.

(c) In an area in which a local workforce development board has

been certified and a local plan approved by the governor, that

board shall provide employment services in its local workforce

development area, and a person employed by the commission to

provide employment services on the day before the approved local

plan takes effect shall be given preference in employment at a

career development center administered by that board.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 202.082 and amended by Acts 1995,

74th Leg., ch. 655, Sec. 11.07, eff. Sept. 1, 1995.

Sec. 307.003. EMPLOYMENT SERVICE FINANCING. Money received by

the state under the Wagner-Peyser Act (29 U.S.C. Section 49 et

seq.) shall be deposited to the credit of the employment service

account in the general revenue fund. The money in the account may

be used by the commission as provided by this chapter and the

Wagner-Peyser Act.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 203.153 and amended by Acts 1995,

74th Leg., ch. 655, Sec. 11.08, eff. Sept. 1, 1995.



CHAPTER 308. TEXANS WORK PROGRAM

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE B. TEXAS WORKFORCE COMMISSION; WORKFORCE DEVELOPMENT;

EMPLOYMENT SERVICES

CHAPTER 308. TEXANS WORK PROGRAM

Sec. 308.001. LEGISLATIVE INTENT. It is the intent of the

legislature that this chapter is enacted to enlist employers in a

partnership with this state to assist recipients of public

assistance in developing marketable work skills and obtaining

employment.

Added by Acts 1997, 75th Leg., ch. 456, Sec. 1, eff. Sept. 1,

1997.

Sec. 308.002. DEFINITIONS. In this chapter:

(1) "Division" means the division of workforce development of

the commission.

(2) "Employer" has the meaning assigned by Section 61.001.

(3) "JOBS training program" means the job opportunities and

basic skills (JOBS) training program under Part F, Subchapter IV,

Social Security Act (42 U.S.C. Section 682).

(4) "Local workforce development board" means a board created

under Subchapter F, Chapter 2308, Government Code.

(5) "Program" means the Texans Work program established under

this chapter.

(6) "Trainee" means a recipient of food stamps under the food

stamp program administered under Chapter 33, Human Resources

Code, and financial assistance under Chapter 31, Human Resources

Code, who:

(A) is eligible to participate in the JOBS training program; and

(B) receives on-the-job training through a training course

offered under the program.

(7) "Training course" means a course for the development of

practical employment skills that is:

(A) offered to trainees by an employer who participates in the

program; and

(B) approved as required by this chapter.

Added by Acts 1997, 75th Leg., ch. 456, Sec. 1, eff. Sept. 1,

1997.

Sec. 308.003. TEXANS WORK PROGRAM. (a) The Texans Work program

is created as an integrated system of on-the-job training for

certain persons who receive food stamps under the food stamp

program administered under Chapter 33, Human Resources Code, and

financial assistance under Chapter 31, Human Resources Code, and

are eligible to participate in the JOBS training program. The

program shall be considered a means-tested program and shall be

operated through courses conducted by participating employers and

shall offer direct work experience and skills training.

(b) The program shall be offered in each area of this state in

which an employer is located who elects to participate and whose

participation is approved by the local workforce development

board or, if a local workforce development board does not exist

in the employer's area, by the division.

Added by Acts 1997, 75th Leg., ch. 456, Sec. 1, eff. Sept. 1,

1997.

Sec. 308.004. TRAINING COURSES; APPROVAL. (a) Each training

course shall be designed by a local participating employer to

meet the needs of that employer. The training course must

instruct the trainee in a prearranged curriculum of skills that

uses systems specific to and produced by the employer's industry.

(b) The length of a training course may not be less than six

months or more than 12 months unless an exception is approved by

the division. The duration of a course shall be based on specific

training needs.

(c) An employer whose participation is approved under Section

308.003 shall submit to the division in the manner prescribed by

the commission a description of the employer's proposed training

course. The employer shall work with the division and the Texas

Skill Standards Board to develop a training course that

incorporates instruction in the skill standards applicable to

that industry. A training course may not be used by an employer

participating in the plan until the course is approved by the

commission.

Added by Acts 1997, 75th Leg., ch. 456, Sec. 1, eff. Sept. 1,

1997.

Sec. 308.005. POWERS AND DUTIES OF COMMISSION AND DIVISION;

GUIDELINES FOR TRAINING COURSE APPROVAL. (a) The commission

shall adopt rules as necessary to implement the program,

including establishing the criteria for determining which persons

described by Section 308.003(a) may be required to participate in

the program.

(b) With the cooperation of the Texas Skill Standards Board, the

commission shall develop guidelines for the approval of employer

training courses.

(c) In developing guidelines under Subsection (b), the

commission shall condition approval on the expectation that a

participating employer will develop job descriptions that are

relevant to regular paid positions in the employer's workplace or

that are available in the community in which the employer is

located. In determining whether to approve a particular training

course, the commission shall specifically consider:

(1) the administrative burden imposed by participation in the

program by the participating employer;

(2) whether the proposed training reasonably may be expected to

enhance the employability of individual trainees;

(3) whether the proposed training produces a realistic and

usable level of skills;

(4) whether the proposed training is composed of a greater ratio

of training-to-work than regular employees receive under

analogous conditions;

(5) whether the employer has any intention of retaining

successful trainees as regular employees;

(6) the extent to which the proposed training includes

nonspecific work skills; and

(7) if the employer has previously participated in the program,

the prior performance of the employer in meeting the guidelines

described by this subsection.

(d) The commission may develop incentives for employers who have

completed a training course offered through the program to hire

as a regular employee for a period of at least one year a trainee

who has successfully completed the training course.

Added by Acts 1997, 75th Leg., ch. 456, Sec. 1, eff. Sept. 1,

1997.

Sec. 308.006. POWERS AND DUTIES OF TEXAS DEPARTMENT OF HUMAN

SERVICES. The Texas Department of Human Services shall provide

to the commission and a local workforce development board

information and technical assistance as necessary to implement

the program.

Added by Acts 1997, 75th Leg., ch. 456, Sec. 1, eff. Sept. 1,

1997.

Sec. 308.007. RIGHTS AND DUTIES OF PARTICIPATING EMPLOYER. (a)

Each employer who participates in the program shall provide a

work-training position for trainees under a contract entered into

with the local workforce development board or with the

commission.

(b) The employer shall interview and select the employer's

trainees from a list of eligible clients that is provided to the

employer by the local workforce development board or the

commission.

(c) In the operation of a training course, a participating

employer may use training methods selected by the employer as

long as those methods instruct the trainees in the applicable

skill at the applicable standards.

(d) An employer who participates in the program is not liable

for the payment of payroll taxes or contributions to the

unemployment compensation system for a trainee and is not

obligated to provide health insurance coverage or retirement or

pension benefits for the trainee. An employer is responsible to

the JOBS training program only for quality training, skills

certification, and reporting of attendance.

(e) During the training course, the employer shall pay $300 per

month for each trainee to the commission in the manner prescribed

by the commission. The commission shall deposit the amount in the

general revenue fund to the credit of the Texas employment and

training account.

(f) A trainee is considered an employee of the employer for

purposes of Section 401.012.

Added by Acts 1997, 75th Leg., ch. 456, Sec. 1, eff. Sept. 1,

1997.

Sec. 308.008. RIGHTS OF REGULAR EMPLOYEES. (a) Except as

provided by Subsection (b), not more than 20 percent of an

employer's workforce may consist of trainees under the program.

(b) Subsection (a) does not apply to an employer who has fewer

than 50 employees.

(c) As a condition of participation in the program, an employer

whose regular employees are subject to a collective bargaining

agreement shall notify the applicable collective bargaining agent

of the employer's intent to participate in the program. The

employer shall provide the notice required under this subsection

before accepting trainees at the employer's workplace.

(d) A participating employer may not accept a trainee for

participation in a training course conducted under the program if

that participation will:

(1) result in:

(A) the displacement or partial displacement of a regular

employee from an existing position;

(B) the elimination of a vacant position created by the laying

off of a regular employee during the 90 days preceding the

employer's participation in the program;

(C) the elimination of a position that would otherwise

constitute a promotion for a regular employee; or

(D) a hiring freeze implemented by the employer; or

(2) impair a collective bargaining agreement in effect on the

date that the employer proposes to begin participation in the

program.

Added by Acts 1997, 75th Leg., ch. 456, Sec. 1, eff. Sept. 1,

1997.

Sec. 308.009. RIGHTS AND DUTIES OF PARTICIPATING TRAINEES. (a)

Each trainee who participates in the program shall work during

the training course not less than the minimum number of hours

required under applicable federal law for work participation for

recipients of public assistance.

(b) Each trainee is entitled to:

(1) the rights provided under Chapters 21 and 101 as if the

trainee were a regular employee; and

(2) participation in an administrative dispute resolution

procedure conducted by the commission to resolve grievances

involving participation in the program.

(c) Each trainee shall receive a skill standards certification

on successful completion of a training course offered under the

program.

Added by Acts 1997, 75th Leg., ch. 456, Sec. 1, eff. Sept. 1,

1997.

Sec. 308.010. ACCOUNT. (a) The Texas employment and training

account is established as a special account in the general

revenue fund. The account is composed of:

(1) employer contributions paid under Section 308.007; and

(2) state matching funds obtained through the block grant

received by this state under the JOBS training program.

(b) Money in the account may be used only for the payment of

training stipends and for other training activities authorized

under the program.

Added by Acts 1997, 75th Leg., ch. 456, Sec. 1, eff. Sept. 1,

1997.

Sec. 308.011. TRAINING STIPEND. (a) The state shall pay to

each trainee who demonstrates satisfactory participation in a

training program approved under this chapter a monthly training

stipend in the manner prescribed by Subsection (c).

(b) The training stipend is composed of $600 paid to the trainee

from the Texas employment and training account. In addition to

the stipend, the trainee shall continue to receive the amount of

benefits that the trainee is eligible to receive under the

program of financial assistance under Chapter 31, Human Resources

Code, and the food stamp program administered under Chapter 33,

Human Resources Code.

(c) The state may transfer the monthly training stipend to a

trainee by electronic benefits transfer (EBT) to an account if

that method is determined by the Texas Department of Human

Services to be cost-effective.

(d) The training stipend does not constitute income to the

trainee for purposes of determining eligibility for and the

amount of benefits received under Chapter 31, Human Resources

Code. A trainee who participates in a training program in a

satisfactory manner is entitled to full JOBS benefits and

benefits under the financial assistance program and food stamp

program during the training program. A trainee who terminates

participation in the training program before the conclusion of

the training loses eligibility for the training stipend and the

JOBS benefits but remains eligible to receive benefits under the

financial assistance program and food stamp program.

(e) Excessive unexcused absences from participation subjects a

trainee to a reduction in the training stipend in an amount set

by the commission.

(f) The training stipend shall be paid on the first workday of

each month following the month in which the trainee participates

in the training program.

Added by Acts 1997, 75th Leg., ch. 456, Sec. 1, eff. Sept. 1,

1997.

Sec. 308.012. REPORT; RECORDS. (a) The commission shall

collect information and maintain records regarding:

(1) the operation and outcome of the program;

(2) impediments identified by the commission that affect the

successful operation of the program; and

(3) complaints or other comments regarding the program received

by the commission from employers, trainees, regular employees,

and local workforce development boards.

(b) Information maintained by the commission under Subsection

(a) is a public record.

(c) Expired.

Added by Acts 1997, 75th Leg., ch. 456, Sec. 1, eff. Sept. 1,

1997.



CHAPTER 309. SELF-SUFFICIENCY FUND

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE B. TEXAS WORKFORCE COMMISSION; WORKFORCE DEVELOPMENT;

EMPLOYMENT SERVICES

CHAPTER 309. SELF-SUFFICIENCY FUND

Sec. 309.001. DEFINITIONS. In this chapter:

(1) "Community-based organization" means a private nonprofit

organization that is representative of a community or a

significant segment of a community and that provides education,

vocational education or rehabilitation, job training, or

internship services or programs. The term includes a neighborhood

group or organization, community action agency, community

development corporation, union-related organization,

employer-related organization, faith-based organization, tribal

government, or organization serving Native Americans.

(2) "Fund" means the self-sufficiency fund created under Section

309.002.

Added by Acts 1999, 76th Leg., ch. 126, Sec. 1, eff. Sept. 1,

1999.

Sec. 309.002. SELF-SUFFICIENCY FUND. (a) Subject to the

availability of funds, the self-sufficiency fund is created as an

account in the general revenue fund for use by public community

and technical colleges, community-based organizations, and state

extension agencies to develop for certain recipients of financial

assistance under Chapter 31, Human Resources Code, customized

job-training programs in which the recipients will be provided

job training by:

(1) an entity that develops a job-training program under this

section;

(2) a small or medium-sized business or trade union; or

(3) an informal partnership between an entity that develops a

job-training program under this section and a small or

medium-sized business network or consortium.

(b) Money from the fund may also be used for support services as

necessary for participants to prepare for and participate in

training activities and to make the transition from training

activities to employment.

(c) The commission shall administer the fund. The executive

director, or a person appointed by the executive director who is

knowledgeable in the administration of grants, is responsible for

the distribution of money from the fund.

(d) To the greatest extent practicable, money from the fund

shall be spent in all areas of the state.

Added by Acts 1999, 76th Leg., ch. 126, Sec. 1, eff. Sept. 1,

1999.

Sec. 309.003. JOB-TRAINING PROGRAMS. (a) A job-training

program financed by the fund:

(1) must be specifically designed to:

(A) ensure that participants meet applicable state and federal

work requirements;

(B) enable participants to find and apply for existing jobs; and

(C) include the involvement of employers who provide assistance

in setting curricula and standards for job-training programs

developed with money from the fund and are committed to hiring

graduates of the programs; and

(2) is considered a work or employment activity for purposes of

Section 31.012, Human Resources Code.

(b) An entity that receives money from the fund for a

job-training program shall work in conjunction with employers to

place graduates of the program in positions of employment in

which the graduates will be earning wages sufficient to enable

the graduates to become independent of financial assistance under

Chapter 31, Human Resources Code, and if applicable, assistance

provided under the food stamp program administered by the Texas

Department of Human Services under Chapter 33, Human Resources

Code.

Added by Acts 1999, 76th Leg., ch. 126, Sec. 1, eff. Sept. 1,

1999.

Sec. 309.004. RULEMAKING AUTHORITY. The commission shall adopt

rules to implement this chapter, including rules to determine

which recipients of financial assistance under Chapter 31, Human

Resources Code, are eligible to participate in job-training

programs developed with money from the fund.

Added by Acts 1999, 76th Leg., ch. 126, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 310. CHILD-CARE RESOURCE AND REFERRAL NETWORK

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE B. TEXAS WORKFORCE COMMISSION; WORKFORCE DEVELOPMENT;

EMPLOYMENT SERVICES

CHAPTER 310. CHILD-CARE RESOURCE AND REFERRAL NETWORK

Sec. 310.001. DEFINITIONS. In this chapter:

(1) "Member" means a member of the child-care resource and

referral network that provides child-care resource and referral

services in this state.

(2) "Network" means the child-care resource and referral network

administered by a nonprofit public or private organization that

contracts with the commission to provide child-care resource and

referral services in this state.

Added by Acts 2001, 77th Leg., ch. 1445, Sec. 1, eff. Sept. 1,

2001.

Sec. 310.002. CHILD-CARE RESOURCE AND REFERRAL NETWORK. (a)

The commission, through funds allocated to the commission as the

agency designated to administer the grant under the Child Care

and Development Block Grant Act of 1990 (42 U.S.C. Section 9858

et seq.), as amended, and specifically appropriated to the

commission for that purpose, shall:

(1) contract with a child-care resource and referral network to

provide child-care resource and referral services in this state;

and

(2) require the network to be administered in compliance with

the requirements of the block grant program.

(b) The commission shall use a system of competitive procurement

to award a contract to a child-care resource and referral network

that has proven experience in providing child-care resource and

referral services.

(c) To the extent funds from the block grant program are

available for that purpose, the commission shall award the

contract under this section in a manner that will allow for the

provision of child-care resource and referral services throughout

this state.

Added by Acts 2001, 77th Leg., ch. 1445, Sec. 1, eff. Sept. 1,

2001.

Sec. 310.003. STATEWIDE CHILD-CARE NEEDS ASSESSMENT. (a) The

network shall conduct a needs assessment to determine the supply

of and demand for child-care services in this state and to

identify discrepancies between that supply and demand.

(b) Based on the needs assessment, the network shall make

recommendations to the commission regarding collaborative

solutions to address the identified child-care supply and demand

discrepancies. The recommended solutions must involve

collaboration between:

(1) local workforce development boards;

(2) community-based social services agencies;

(3) employers;

(4) child-care providers; and

(5) parents who are consumers of child-care services.

Added by Acts 2001, 77th Leg., ch. 1445, Sec. 1, eff. Sept. 1,

2001.

Sec. 310.004. RESOURCE SERVICES. The network, through its

members, shall provide and continually update resource

information regarding:

(1) child-care and early childhood education services in this

state; and

(2) assistance in becoming a child-care provider, including

information about:

(A) the general requirements for applying for and maintaining a

license, listing, or registration under Chapter 42, Human

Resources Code; and

(B) the availability of financial resources and educational,

technical, and other training opportunities, including management

skills training and continuing education programs for operators

and employees of child-care facilities, regardless of whether the

network or another person provides those opportunities.

Added by Acts 2001, 77th Leg., ch. 1445, Sec. 1, eff. Sept. 1,

2001.

Sec. 310.005. REFERRAL SERVICES. (a) The network, through its

members, shall provide referral services to:

(1) a person who is seeking child-care and early childhood

education services; and

(2) an employer seeking child-care assistance for the employer

or an employee through:

(A) a consultation regarding the availability of child-care and

early childhood education services; or

(B) specialized services for the employer or its employees.

(b) In addition to providing referrals to child-care and early

childhood education services, the network, through its members,

shall provide:

(1) referrals to available support services, including:

(A) parenting education classes; and

(B) services for parents or children offered by health and human

services agencies, as defined by Section 531.001, Government

Code, or otherwise available in the community; and

(2) information for consumers of child-care and early childhood

education services, including:

(A) information regarding early childhood development;

(B) criteria for identifying quality child-care and early

childhood education services that support the healthy development

of children; and

(C) other information that will assist consumers in making

informed and effective choices regarding child-care and early

childhood education services.

Added by Acts 2001, 77th Leg., ch. 1445, Sec. 1, eff. Sept. 1,

2001.

Sec. 310.006. ADVERTISEMENT OF SERVICES. (a) The network,

through its members, shall inform parents, child-care consumers,

child-care providers, and employers located in the member's

service area of:

(1) the resource and referral services available from the

network; and

(2) the methods by which a person may contact the member to

access resource and referral services.

(b) A member may provide the information under Subsection (a)

through the media and alternative means, including:

(1) state and local community, job, and health fairs;

(2) public service announcements and advertisements;

(3) career development centers;

(4) offices of health and human services agencies;

(5) Texas workforce centers that comprise the Texas Workforce

Network; and

(6) direct contacts with employers and child-care providers.

Added by Acts 2001, 77th Leg., ch. 1445, Sec. 1, eff. Sept. 1,

2001.

Sec. 310.007. COLLECTION OF CHILD-CARE DATA. (a) The network,

through its members, shall:

(1) collect and continuously update statewide data regarding the

supply of and demand for child-care and early childhood education

services in this state;

(2) report the data to the commission each calendar quarter; and

(3) make the information available statewide.

(b) The data required by this section must include a

comprehensive compilation of all available child-care and early

childhood education services in this state and information

concerning unmet needs of consumers with respect to those

services.

(c) The commission and the Department of Protective and

Regulatory Services shall provide assistance to the network and

members of the network in collecting, aggregating, and updating

the data required by this section.

Added by Acts 2001, 77th Leg., ch. 1445, Sec. 1, eff. Sept. 1,

2001.

Sec. 310.008. RULES. The commission may adopt rules necessary

to implement this chapter.

Added by Acts 2001, 77th Leg., ch. 1445, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 311. VOLUNTARY WORKFORCE TRAINING FOR CERTAIN STUDENTS

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE B. TEXAS WORKFORCE COMMISSION; WORKFORCE DEVELOPMENT;

EMPLOYMENT SERVICES

CHAPTER 311. VOLUNTARY WORKFORCE TRAINING FOR CERTAIN STUDENTS

Sec. 311.001. DEFINITIONS. In this chapter:

(1) "Agency" means the Texas Education Agency.

(2) "Certified program" means a career and technology secondary

and postsecondary education program conducted under an agreement

as described by Section 311.003 or a voluntary program certified

by the agency in conjunction with the commission as meeting the

standards prescribed by Section 311.002, and that:

(A) integrates a secondary school academic curriculum with

private sector workplace training and a postsecondary curriculum;

(B) places students in job internships;

(C) is designed to continue into postsecondary education and

lead to the participant earning an associate's degree or a

bachelor's degree;

(D) will result in teaching new skills and adding value to the

wage-earning potential of participants and increasing a

participant's long-term employability in this state; and

(E) meets recognized or accepted industry standards.

(3) "Participant" means a person at least 16 years of age who is

enrolled in a public or private secondary or postsecondary

school, or an equivalent program, and who began to voluntarily

participate in a certified voluntary workforce training program

as part of secondary school education.

(4) "Sponsor" means any person operating a certified program and

in whose name the program is registered.

Added by Acts 1999, 76th Leg., ch. 1422, Sec. 1, eff. Sept. 1,

1999.

Sec. 311.002. CERTIFICATION STANDARDS. To be eligible for

certification by the agency under this chapter, a program must:

(1) be conducted under an organized, written plan embodying the

terms and conditions of employment, job training, classroom

instruction, and supervision of participants and be subscribed to

by a sponsor who has undertaken to carry out the program;

(2) comply with all state and federal laws, including laws

pertaining to fair labor standards and workplace health and

safety;

(3) comply with recognized industry standards applicable to the

program in which the participant is engaged; and

(4) include an agreement by the employer to assign an employee

to serve as a mentor for the participant.

Added by Acts 1999, 76th Leg., ch. 1422, Sec. 1, eff. Sept. 1,

1999.

Sec. 311.003. CERTIFIED PROGRAM AGREEMENTS. (a) A certified

program must be conducted under a signed written agreement

between each participant and the employer. The agreement may

include the following:

(1) the name and signature of the participant, the sponsor, and

the employer, and a parent or guardian of the participant if the

participant is under 18 years of age;

(2) a description of the career field in which the participant

is to be trained, the academic and technical skills to be

attained, and the beginning date and duration of the broad-based

training; and

(3) the employer's agreement to provide paid employment, at a

base wage not less than the minimum wage, for the participant

during the participant's junior and senior years in high school

and after the participant's first year of postsecondary

education.

(b) A participant's time spent in a program under Subsection (a)

may not exceed 15 hours a week, without regard to whether the

participant is paid for the time.

(c) A participant may, but is not required to, enter into a

postsecondary education agreement with the participant's

employer. An agreement under this subsection must include:

(1) the participant's agreement to pay half of the participant's

wages to be held in trust to be applied toward the participant's

postsecondary education and the employer's agreement to pay into

the trust an additional amount equal to the amount paid by the

participant;

(2) the participant's agreement to work for the employer for at

least two years following the date of completion of the

participant's postsecondary education;

(3) the employer's agreement to pay the participant during the

period described by Subdivision (2) at least the prevailing wage

for employees having a similar education or license and

performing similar work and to provide other employee benefits to

which employees performing similar work are entitled; and

(4) the participant's agreement to reimburse the employer if the

participant fails to perform the two years of employment

described by Subdivision (2) for the employer's contribution to

the trust established under Subdivision (1), plus interest at the

prime interest rate at the time the participant defaults on the

agreement.

(d) If a participant decides not to continue in the program

before beginning the participant's postsecondary education, the

participant and employer each shall be refunded, not later than

the 30th day after the last date of participation in the program,

their respective contributions to the trust established under

Subsection (c)(1) and a pro rata share of the interest earned on

the money in the trust.

(e) The money held in trust under Subsection (c)(1) must be held

in trust for the benefit of the participant under rules adopted

by the agency. Payment into a trust approved under 29 U.S.C.

Section 1103 for the benefit of the participant satisfies the

requirement of this subsection. The fund must be specified in the

agreement.

(f) An employer who enters into an agreement under this section

may not retain participants solely to replace the employer's

current employees.

Added by Acts 1999, 76th Leg., ch. 1422, Sec. 1, eff. Sept. 1,

1999.

Sec. 311.004. RULEMAKING. (a) The agency and commission shall

adopt rules as necessary to administer each entity's duties under

this chapter. To the extent possible, the agency and commission

shall cooperate with each other in adopting rules so that all

rules adopted under this chapter are consistent and easily

administered.

(b) Rules adopted under this section must include a requirement

that participation in a certified program under this chapter is

voluntary.

Added by Acts 1999, 76th Leg., ch. 1422, Sec. 1, eff. Sept. 1,

1999.

Sec. 311.005. COMMISSION DUTIES; LOCAL WORKFORCE DEVELOPMENT

BOARDS. (a) The commission shall:

(1) administer its responsibilities under this chapter as part

of the commission's workforce development system;

(2) cooperate with other state agencies as appropriate; and

(3) provide information and technical assistance to the agency,

secondary and postsecondary schools, employers, local workforce

development boards, and other entities.

(b) A local workforce development board, working in partnership

with other local and regional entities, shall provide to

secondary and postsecondary schools and employers in the area in

which the board is established information and technical

assistance as necessary to implement this chapter.

Added by Acts 1999, 76th Leg., ch. 1422, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 312. INTERAGENCY LITERACY COUNCIL

LABOR CODE

TITLE 4. EMPLOYMENT SERVICES AND UNEMPLOYMENT

SUBTITLE B. TEXAS WORKFORCE COMMISSION; WORKFORCE DEVELOPMENT;

EMPLOYMENT SERVICES

CHAPTER 312. INTERAGENCY LITERACY COUNCIL

Sec. 312.001. DEFINITION. In this chapter, "council" means the

Interagency Literacy Council established under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1024, Sec. 1, eff. June 19, 2009.

Sec. 312.002. APPLICATION OF SUNSET ACT. The Interagency

Literacy Council is subject to Chapter 325, Government Code

(Texas Sunset Act). Unless continued in existence as provided by

that chapter, the council is abolished and this chapter expires

September 1, 2019.

Added by Acts 2009, 81st Leg., R.S., Ch.

1024, Sec. 1, eff. June 19, 2009.

Sec. 312.003. ESTABLISHMENT AND COMPOSITION. (a) The

commission shall establish the Interagency Literacy Council. The

council is composed of nine members as follows:

(1) a representative of the commission, appointed by the

executive director;

(2) a representative of the Texas Education Agency, appointed by

the commissioner of education;

(3) a representative of the Texas Higher Education Coordinating

Board, appointed by the commissioner of higher education; and

(4) six public members who are leaders of the business or

nonprofit community engaged in literacy promotion efforts,

appointed by the executive director of the commission.

(b) The representative appointed under Subsection (a)(1) shall

serve as the presiding officer of the council.

Added by Acts 2009, 81st Leg., R.S., Ch.

1024, Sec. 1, eff. June 19, 2009.

Sec. 312.004. COMMISSION DUTIES. The commission shall provide

staff and resources as necessary for the operation of the

council.

Added by Acts 2009, 81st Leg., R.S., Ch.

1024, Sec. 1, eff. June 19, 2009.

Sec. 312.005. TERMS; VACANCY. (a) Members of the council serve

two-year terms, with the terms expiring February 1 of each

odd-numbered year.

(b) A member may be reappointed.

(c) A vacancy on the council shall be filled for the remainder

of the unexpired term in the same manner as provided by Section

312.003(a).

Added by Acts 2009, 81st Leg., R.S., Ch.

1024, Sec. 1, eff. June 19, 2009.

Sec. 312.006. MEETINGS. (a) The council shall meet in person

at least three times each year and may hold meetings by

conference call if necessary. The council shall invite

stakeholders to participate in at least one council meeting each

year and provide an opportunity for submission of oral or written

testimony.

(b) Section 551.125, Government Code, applies to a meeting held

by conference call under this section, except that Section

551.125(b), Government Code, does not apply.

Added by Acts 2009, 81st Leg., R.S., Ch.

1024, Sec. 1, eff. June 19, 2009.

Sec. 312.007. COMPENSATION; REIMBURSEMENT. (a) A member of the

council may not receive compensation for service on the council.

(b) A public member may be reimbursed for the member's actual

and necessary expenses for meals, lodging, and transportation

incurred while performing council business, subject to any

applicable limitation on reimbursement prescribed by the General

Appropriations Act.

Added by Acts 2009, 81st Leg., R.S., Ch.

1024, Sec. 1, eff. June 19, 2009.

Sec. 312.008. COUNCIL POWERS AND DUTIES. The council shall:

(1) study current research to assess the adult literacy needs in

this state, including literacy needs relating to business and

finance, workforce and technology, civics, and health and

wellness;

(2) consult with key stakeholders to identify:

(A) barriers to improving literacy; and

(B) evidence-based best practices for improving literacy;

(3) review the status of the programs and services administered

by each agency or entity represented on the council that promote

literacy in an effort to coordinate efforts, align services,

reduce redundancies, implement best practices, integrate support

services, and improve accountability;

(4) build existing funding streams and identify additional state

and federal funding sources available for the promotion of

literacy in this state; and

(5) raise literacy awareness and engage community leaders in

creative solution building for improving literacy in this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1024, Sec. 1, eff. June 19, 2009.

Sec. 312.009. STATEWIDE LITERACY PLAN; REPORT. (a) The council

shall develop a comprehensive statewide action plan for the

improvement of literacy in this state, including a recommended

timeline for implementation.

(b) The council shall submit to both houses of the legislature,

the governor, and the Texas Workforce Investment Council on or

before November 1 of each even-numbered year a written report on:

(1) the development of the council's statewide action plan;

(2) the actions taken in furtherance of the plan;

(3) the areas that need improvement in implementing the plan;

(4) any change to the plan; and

(5) the programs and services that address literacy needs in

this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1024, Sec. 1, eff. June 19, 2009.

Sec. 312.010. GIFTS, GRANTS, AND DONATIONS. The commission may

accept for the council a gift, grant, or donation from any source

to carry out the purposes of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1024, Sec. 1, eff. June 19, 2009.

Sec. 312.011. RULES. The commission may adopt rules necessary

to implement this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1024, Sec. 1, eff. June 19, 2009.






TITLE 5. WORKERS' COMPENSATION

CHAPTER 401. GENERAL PROVISIONS

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE A. TEXAS WORKERS' COMPENSATION ACT

CHAPTER 401. GENERAL PROVISIONS

SUBCHAPTER A. SHORT TITLE; APPLICATION OF SUNSET ACT

Sec. 401.001. SHORT TITLE. This subtitle may be cited as the

Texas Workers' Compensation Act.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 401.003. ACTIVITIES OF THE STATE AUDITOR. (a) The

division is subject to audit by the state auditor in accordance

with Chapter 321, Government Code. The state auditor may audit:

(1) the structure and internal controls of the division;

(2) the level and quality of service provided by the division to

employers, injured employees, insurance carriers, self-insured

governmental entities, and other participants;

(3) the implementation of statutory mandates by the division;

(4) employee turnover;

(5) information management systems, including public access to

nonconfidential information;

(6) the adoption and implementation of administrative rules by

the commissioner; and

(7) assessment of administrative violations and the penalties

for those violations.

(b) Nothing in this section limits the authority of the state

auditor under Chapter 321, Government Code.

Added by Acts 2001, 77th Leg., ch. 1456, Sec. 7.02, eff. June 17,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.002, eff. September 1, 2005.

SUBCHAPTER B. DEFINITIONS

Sec. 401.011. GENERAL DEFINITIONS. In this subtitle:

(1) "Adjuster" means a person licensed under Chapter 4101,

Insurance Code.

(2) "Administrative violation" means a violation of this

subtitle, a rule adopted under this subtitle, or an order or

decision of the commissioner that is subject to penalties and

sanctions as provided by this subtitle.

(3) "Agreement" means the resolution by the parties to a dispute

under this subtitle of one or more issues regarding an injury,

death, coverage, compensability, or compensation. The term does

not include a settlement.

(4) "Alien" means a person who is not a citizen of the United

States.

(5) "Benefit" means a medical benefit, an income benefit, a

death benefit, or a burial benefit based on a compensable injury.

(5-a) "Case management" means a collaborative process of

assessment, planning, facilitation, and advocacy for options and

services to meet an individual's health needs through

communication and application of available resources to promote

quality, cost-effective outcomes.

(6) "Certified self-insurer" means a private employer granted a

certificate of authority to self-insure, as authorized by this

subtitle, for the payment of compensation.

(7) "Child" means a son or daughter. The term includes an

adopted child or a stepchild who is a dependent of the employee.

(8) "Commissioner" means the commissioner of workers'

compensation.

(9) "Commute" means to pay in a lump sum.

(10) "Compensable injury" means an injury that arises out of and

in the course and scope of employment for which compensation is

payable under this subtitle.

(11) "Compensation" means payment of a benefit.

(12) "Course and scope of employment" means an activity of any

kind or character that has to do with and originates in the work,

business, trade, or profession of the employer and that is

performed by an employee while engaged in or about the

furtherance of the affairs or business of the employer. The term

includes an activity conducted on the premises of the employer or

at other locations. The term does not include:

(A) transportation to and from the place of employment unless:

(i) the transportation is furnished as a part of the contract of

employment or is paid for by the employer;

(ii) the means of the transportation are under the control of

the employer; or

(iii) the employee is directed in the employee's employment to

proceed from one place to another place; or

(B) travel by the employee in the furtherance of the affairs or

business of the employer if the travel is also in furtherance of

personal or private affairs of the employee unless:

(i) the travel to the place of occurrence of the injury would

have been made even had there been no personal or private affairs

of the employee to be furthered by the travel; and

(ii) the travel would not have been made had there been no

affairs or business of the employer to be furthered by the

travel.

(12-a) "Credentialing" has the meaning assigned by Chapter 1305,

Insurance Code.

(13) "Death benefit" means a payment made under this subtitle to

a legal beneficiary because of the death of an employee.

(13-a) "Department" means the Texas Department of Insurance.

(14) "Dependent" means an individual who receives a regular or

recurring economic benefit that contributes substantially to the

individual's welfare and livelihood if the individual is eligible

for distribution of benefits under Chapter 408.

(15) "Designated doctor" means a doctor appointed by mutual

agreement of the parties or by the division to recommend a

resolution of a dispute as to the medical condition of an injured

employee.

(16) "Disability" means the inability because of a compensable

injury to obtain and retain employment at wages equivalent to the

preinjury wage.

(16-a) "Division" means the division of workers' compensation of

the department.

(17) "Doctor" means a doctor of medicine, osteopathic medicine,

optometry, dentistry, podiatry, or chiropractic who is licensed

and authorized to practice.

(18) "Employer" means, unless otherwise specified, a person who

makes a contract of hire, employs one or more employees, and has

workers' compensation insurance coverage. The term includes a

governmental entity that self-insures, either individually or

collectively.

(18-a) "Evidence-based medicine" means the use of current best

quality scientific and medical evidence formulated from credible

scientific studies, including peer-reviewed medical literature

and other current scientifically based texts, and treatment and

practice guidelines in making decisions about the care of

individual patients.

(19) "Health care" includes all reasonable and necessary medical

aid, medical examinations, medical treatments, medical diagnoses,

medical evaluations, and medical services. The term does not

include vocational rehabilitation. The term includes:

(A) medical, surgical, chiropractic, podiatric, optometric,

dental, nursing, and physical therapy services provided by or at

the direction of a doctor;

(B) physical rehabilitation services performed by a licensed

occupational therapist provided by or at the direction of a

doctor;

(C) psychological services prescribed by a doctor;

(D) the services of a hospital or other health care facility;

(E) a prescription drug, medicine, or other remedy; and

(F) a medical or surgical supply, appliance, brace, artificial

member, or prosthetic or orthotic device, including the fitting

of, change or repair to, or training in the use of the appliance,

brace, member, or device.

(20) "Health care facility" means a hospital, emergency clinic,

outpatient clinic, or other facility providing health care.

(21) "Health care practitioner" means:

(A) an individual who is licensed to provide or render and

provides or renders health care; or

(B) a nonlicensed individual who provides or renders health care

under the direction or supervision of a doctor.

(22) "Health care provider" means a health care facility or

health care practitioner.

(22-a) "Health care reasonably required" means health care that

is clinically appropriate and considered effective for the

injured employee's injury and provided in accordance with best

practices consistent with:

(A) evidence-based medicine; or

(B) if that evidence is not available, generally accepted

standards of medical practice recognized in the medical

community.

(23) "Impairment" means any anatomic or functional abnormality

or loss existing after maximum medical improvement that results

from a compensable injury and is reasonably presumed to be

permanent.

(24) "Impairment rating" means the percentage of permanent

impairment of the whole body resulting from a compensable injury.

(25) "Income benefit" means a payment made to an employee for a

compensable injury. The term does not include a medical benefit,

death benefit, or burial benefit.

(25-a) "Independent review organization" has the same meaning as

in Section 1305.004(a)(11), Insurance Code.

(26) "Injury" means damage or harm to the physical structure of

the body and a disease or infection naturally resulting from the

damage or harm. The term includes an occupational disease.

(27) "Insurance carrier" means:

(A) an insurance company;

(B) a certified self-insurer for workers' compensation

insurance;

(C) a certified self-insurance group under Chapter 407A; or

(D) a governmental entity that self-insures, either individually

or collectively.

(28) "Insurance company" means a person authorized and admitted

by the Texas Department of Insurance to do insurance business in

this state under a certificate of authority that includes

authorization to write workers' compensation insurance.

(29) "Legal beneficiary" means a person entitled to receive a

death benefit under this subtitle.

(30) "Maximum medical improvement" means the earlier of:

(A) the earliest date after which, based on reasonable medical

probability, further material recovery from or lasting

improvement to an injury can no longer reasonably be anticipated;

(B) the expiration of 104 weeks from the date on which income

benefits begin to accrue; or

(C) the date determined as provided by Section 408.104.

(31) "Medical benefit" means payment for health care reasonably

required by the nature of a compensable injury and intended to:

(A) cure or relieve the effects naturally resulting from the

compensable injury, including reasonable expenses incurred by the

employee for necessary treatment to cure and relieve the employee

from the effects of an occupational disease before and after the

employee knew or should have known the nature of the disability

and its relationship to the employment;

(B) promote recovery; or

(C) enhance the ability of the employee to return to or retain

employment.

(31-a) "Network" or "workers' compensation health care network"

means an organization that is:

(A) formed as a health care provider network to provide health

care services to injured employees;

(B) certified in accordance with Chapter 1305, Insurance Code,

and rules of the commissioner of insurance; and

(C) established by, or operates under contract with, an

insurance carrier.

(32) "Objective" means independently verifiable or confirmable

results that are based on recognized laboratory or diagnostic

tests, or signs confirmable by physical examination.

(33) "Objective clinical or laboratory finding" means a medical

finding of impairment resulting from a compensable injury, based

on competent objective medical evidence, that is independently

confirmable by a doctor, including a designated doctor, without

reliance on the subjective symptoms perceived by the employee.

(34) "Occupational disease" means a disease arising out of and

in the course of employment that causes damage or harm to the

physical structure of the body, including a repetitive trauma

injury. The term includes a disease or infection that naturally

results from the work-related disease. The term does not include

an ordinary disease of life to which the general public is

exposed outside of employment, unless that disease is an incident

to a compensable injury or occupational disease.

(34-a) "Orthotic device" means a custom-fitted or

custom-fabricated medical device that is applied to a part of the

human body to correct a deformity, improve function, or relieve

symptoms related to a compensable injury or occupational disease.

(35) "Penalty" means a fine established by this subtitle.

(35-a) "Prosthetic device" means an artificial device designed

to replace, wholly or partly, an arm or leg.

(36) "Repetitive trauma injury" means damage or harm to the

physical structure of the body occurring as the result of

repetitious, physically traumatic activities that occur over time

and arise out of and in the course and scope of employment.

(37) "Representative" means a person, including an attorney,

authorized by the commissioner to assist or represent an

employee, a person claiming a death benefit, or an insurance

carrier in a matter arising under this subtitle that relates to

the payment of compensation.

(38) "Research center" means the research functions of the Texas

Department of Insurance required under Chapter 405.

(38-a) "Retrospective review" means the utilization review

process of reviewing the medical necessity and reasonableness of

health care that has been provided to an injured employee.

(39) "Sanction" means a penalty or other punitive action or

remedy imposed by the commissioner on an insurance carrier,

representative, employee, employer, or health care provider for

an act or omission in violation of this subtitle or a rule,

order, or decision of the commissioner.

(40) "Settlement" means a final resolution of all the issues in

a workers' compensation claim that are permitted to be resolved

under the terms of this subtitle.

(41) "Subjective" means perceivable only by an employee and not

independently verifiable or confirmable by recognized laboratory

or diagnostic tests or signs observable by physical examination.

(42) "Treating doctor" means the doctor who is primarily

responsible for the employee's health care for an injury.

(42-a) "Utilization review" has the meaning assigned by Chapter

4201, Insurance Code.

(42-b) "Utilization review agent" has the meaning assigned by

Chapter 4201, Insurance Code.

(42-c) "Violation" means an administrative violation subject to

penalties and sanctions as provided by this subtitle.

(43) "Wages" includes all forms of remuneration payable for a

given period to an employee for personal services. The term

includes the market value of board, lodging, laundry, fuel, and

any other advantage that can be estimated in money that the

employee receives from the employer as part of the employee's

remuneration.

(44) "Workers' compensation insurance coverage" means:

(A) an approved insurance policy to secure the payment of

compensation;

(B) coverage to secure the payment of compensation through

self-insurance as provided by this subtitle; or

(C) coverage provided by a governmental entity to secure the

payment of compensation.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 1443, Sec. 1, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 275, Sec. 2, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.003, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

133, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

134, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

147, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1330, Sec. 13, eff. September 1, 2009.

Sec. 401.012. DEFINITION OF EMPLOYEE. (a) In this subtitle,

"employee" means each person in the service of another under a

contract of hire, whether express or implied, or oral or written.

(b) The term "employee" includes:

(1) an employee employed in the usual course and scope of the

employer's business who is directed by the employer temporarily

to perform services outside the usual course and scope of the

employer's business;

(2) a person, other than an independent contractor or the

employee of an independent contractor, who is engaged in

construction, remodeling, or repair work for the employer at the

premises of the employer; and

(3) a person who is a trainee under the Texans Work program

established under Chapter 308.

(c) The term "employee" does not include:

(1) a master of or a seaman on a vessel engaged in interstate or

foreign commerce; or

(2) a person whose employment is not in the usual course and

scope of the employer's business.

(d) A person who is an employee for the purposes of this

subtitle and engaged in work that otherwise may be legally

performed is an employee despite:

(1) a license, permit, or certificate violation arising under

state law or municipal ordinance; or

(2) a violation of a law regulating wages, hours, or work on

Sunday.

(e) This section may not be construed to relieve from fine or

imprisonment any individual, firm, or corporation employing or

performing work or a service prohibited by a statute of this

state or a municipal ordinance.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 456, Sec. 6, eff. Sept. 1,

1997.

Sec. 401.013. DEFINITION OF INTOXICATION. (a) In this

subtitle, "intoxication" means the state of:

(1) having an alcohol concentration to qualify as intoxicated

under Section 49.01(2), Penal Code; or

(2) not having the normal use of mental or physical faculties

resulting from the voluntary introduction into the body of:

(A) an alcoholic beverage, as defined by Section 1.04, Alcoholic

Beverage Code;

(B) a controlled substance or controlled substance analogue, as

defined by Section 481.002, Health and Safety Code;

(C) a dangerous drug, as defined by Section 483.001, Health and

Safety Code;

(D) an abusable glue or aerosol paint, as defined by Section

485.001, Health and Safety Code; or

(E) any similar substance, the use of which is regulated under

state law.

(b) The term "intoxication" does not include the loss of normal

use of mental or physical faculties resulting from the

introduction into the body of a substance:

(1) taken under and in accordance with a prescription written

for the employee by the employee's doctor; or

(2) listed under Subsection (a) by inhalation or absorption

incidental to the employee's work.

(c) On the voluntary introduction into the body of any substance

listed under Subsection (a)(2)(B), based on a blood test or

urinalysis, it is a rebuttable presumption that a person is

intoxicated and does not have the normal use of mental or

physical faculties.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.48, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 1426, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.004, eff. September 1, 2005.

SUBCHAPTER C. MISCELLANEOUS PROVISIONS

Sec. 401.021. APPLICATION OF OTHER ACTS. Except as otherwise

provided by this subtitle:

(1) a proceeding, hearing, judicial review, or enforcement of a

commissioner order, decision, or rule is governed by the

following subchapters and sections of Chapter 2001, Government

Code:

(A) Subchapters A, B, D, E, G, and H, excluding Sections

2001.004(3) and 2001.005;

(B) Sections 2001.051, 2001.052, and 2001.053;

(C) Sections 2001.056 through 2001.062; and

(D) Section 2001.141(c);

(2) a proceeding, hearing, judicial review, or enforcement of a

commissioner order, decision, or rule is governed by Subchapters

A and B, Chapter 2002, Government Code, excluding Sections

2002.001(3) and 2002.023;

(3) Chapter 551, Government Code, applies to a proceeding under

this subtitle, other than:

(A) a benefit review conference;

(B) a contested case hearing;

(C) a proceeding of the appeals panel;

(D) arbitration; or

(E) another proceeding involving a determination on a workers'

compensation claim; and

(4) Chapter 552, Government Code, applies to a workers'

compensation record of the division, the department, or the

office of injured employee counsel.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.92, 5.95(82),

(88), eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.005, eff. September 1, 2005.

Sec. 401.022. DISCRIMINATION PROHIBITED. (a) This subtitle may

not be applied to discriminate because of race, sex, national

origin, or religion.

(b) This section does not prohibit consideration of an

anatomical difference in application of the impairment guidelines

under Chapter 408 in rating an injury or a disease such as, but

not limited to, breast cancer or an inguinal hernia. If an

impairment rating assigns different values to the same injury for

males and females, the higher value shall be applied.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 401.023. INTEREST OR DISCOUNT RATE. (a) Interest or a

discount under this subtitle shall be computed at the rate

provided by this section.

(b) The division shall compute and publish the interest and

discount rate quarterly, using the treasury constant maturity

rate for one-year treasury bills issued by the United States

government, as published by the Federal Reserve Board on the 15th

day preceding the first day of the calendar quarter for which the

rate is to be effective, plus 3.5 percent. For this purpose,

calendar quarters begin January 1, April 1, July 1, and October

1.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1999, 76th Leg., ch. 1426, Sec. 2, eff. Oct. 1,

1999; Acts 2001, 77th Leg., ch. 1456, Sec. 15.01, eff. June 17,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.006, eff. September 1, 2005.

Sec. 401.024. TRANSMISSION OF INFORMATION. (a) In this

section, "electronic transmission" means the transmission of

information by facsimile, electronic mail, electronic data

interchange, or any other similar method.

(b) Notwithstanding another provision of this subtitle that

specifies the form, manner, or procedure for the transmission of

specified information, the commissioner by rule may permit or

require the use of an electronic transmission instead of the

specified form, manner, or procedure. If the electronic

transmission of information is not authorized or permitted by

rule, the transmission of that information is governed by any

applicable statute or rule that prescribes the form, manner, or

procedure for the transmission, including standards adopted by

the Department of Information Resources.

(c) The commissioner may designate and contract with a data

collection agent to fulfill the data collection requirements of

this subtitle.

(d) The commissioner may prescribe the form, manner, and

procedure for transmitting any authorized or required electronic

transmission, including requirements related to security,

confidentiality, accuracy, and accountability.

Added by Acts 1999, 76th Leg., ch. 954, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.007, eff. September 1, 2005.

Sec. 401.025. REFERENCES TO COMMISSION AND EXECUTIVE DIRECTOR.

(a) A reference in this code or other law to the Texas Workers'

Compensation Commission or the executive director of that

commission means the division or the commissioner as consistent

with the respective duties of the commissioner and the division

under this code and other workers' compensation laws of this

state.

(b) A reference in this code or other law to the executive

director of the Texas Workers' Compensation Commission means the

commissioner.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.008, eff. September 1, 2005.



CHAPTER 402. OPERATION AND ADMINISTRATION OF WORKERS' COMPENSATION SYSTEM

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE A. TEXAS WORKERS' COMPENSATION ACT

CHAPTER 402. OPERATION AND ADMINISTRATION OF WORKERS'

COMPENSATION SYSTEM

SUBCHAPTER A. GENERAL ADMINISTRATION OF SYSTEM; WORKERS'

COMPENSATION DIVISION

Sec. 402.001. ADMINISTRATION OF SYSTEM: TEXAS DEPARTMENT OF

INSURANCE; WORKERS' COMPENSATION DIVISION. (a) Except as

provided by Section 402.002, the Texas Department of Insurance is

the state agency designated to oversee the workers' compensation

system of this state.

(b) The division of workers' compensation is established as a

division within the Texas Department of Insurance to administer

and operate the workers' compensation system of this state as

provided by this title.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 980, Sec. 1.02, eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 1.003, eff. September 1, 2005.

Sec. 402.00111. RELATIONSHIP BETWEEN COMMISSIONER OF INSURANCE

AND COMMISSIONER OF WORKERS' COMPENSATION; SEPARATION OF

AUTHORITY; RULEMAKING. (a) The division is administered by the

commissioner of workers' compensation as provided by this

subchapter. Except as otherwise provided by this title, the

commissioner of workers' compensation shall exercise all

executive authority, including rulemaking authority, under this

title.

(b) The commissioner of insurance may delegate to the

commissioner of workers' compensation or to that person's

designee and may redact any delegation, and the commissioner of

workers' compensation may delegate to the commissioner of

insurance or to that person's designee, any power or duty

regarding workers' compensation imposed on the commissioner of

insurance or the commissioner of workers' compensation under this

title, including the authority to make final orders or decisions.

A delegation made under this subsection must be made in writing.

(c) The commissioner of insurance shall develop and implement

policies that clearly separate the respective responsibilities of

the department and the division.

(d) The commissioner of insurance may provide advice, research,

and comment regarding the adoption of rules by the commissioner

of workers' compensation under this subtitle.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 1.004, eff. September 1, 2005.

Sec. 402.00112. INVESTIGATION OF DIVISION. The department shall

investigate the conduct of the work of the division. For that

purpose, the department shall have access at any time to all

division books and records and may require an officer or employee

of the division to furnish written or oral information.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 1.004, eff. September 1, 2005.

Sec. 402.00113. ADMINISTRATIVE ATTACHMENT TO DEPARTMENT. (a)

The division of workers' compensation is administratively

attached to the department.

(b) The department shall provide the staff and facilities

necessary to enable the division to perform the duties of the

division under this title, including:

(1) administrative assistance and services to the division,

including budget planning and purchasing;

(2) personnel and financial services; and

(3) computer equipment and support.

(c) The commissioner of workers' compensation and the

commissioner of insurance may enter into agreements as necessary

to implement this title.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 1.004, eff. September 1, 2005.

Sec. 402.00114. DUTIES OF DIVISION; SINGLE POINT OF CONTACT.

(a) In addition to other duties required under this title, the

division shall:

(1) regulate and administer the business of workers'

compensation in this state; and

(2) ensure that this title and other laws regarding workers'

compensation are executed.

(b) To the extent determined feasible by the commissioner, the

division shall establish a single point of contact for injured

employees receiving services from the division.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 1.004, eff. September 1, 2005.

Sec. 402.00115. COMPOSITION OF DIVISION. The division is

composed of the commissioner of workers' compensation and other

officers and employees as required to efficiently implement:

(1) this title;

(2) other workers' compensation laws of this state; and

(3) other laws granting jurisdiction or applicable to the

division or the commissioner.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 1.004, eff. September 1, 2005.

Sec. 402.00116. CHIEF EXECUTIVE. (a) The commissioner of

workers' compensation is the division's chief executive and

administrative officer. The commissioner shall administer and

enforce this title, other workers' compensation laws of this

state, and other laws granting jurisdiction to or applicable to

the division or the commissioner. Except as otherwise

specifically provided by this title, a reference in this title to

the "commissioner" means the commissioner of workers'

compensation.

(b) The commissioner has the powers and duties vested in the

division by this title and other workers' compensation laws of

this state.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 1.004, eff. September 1, 2005.

Sec. 402.00117. APPOINTMENT; TERM. (a) The governor, with the

advice and consent of the senate, shall appoint the commissioner.

The commissioner serves a two-year term that expires on February

1 of each odd-numbered year.

(b) The governor shall appoint the commissioner without regard

to the race, color, disability, sex, religion, age, or national

origin of the appointee.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 1.004, eff. September 1, 2005.

Sec. 402.00118. QUALIFICATIONS. The commissioner must:

(1) be a competent and experienced administrator;

(2) be well-informed and qualified in the field of workers'

compensation; and

(3) have at least five years of experience as an executive in

the administration of business or government or as a practicing

attorney, physician, or certified public accountant.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 1.004, eff. September 1, 2005.

Sec. 402.00119. INELIGIBILITY FOR PUBLIC OFFICE. The

commissioner is ineligible to be a candidate for a public

elective office in this state unless the commissioner has

resigned and the governor has accepted the resignation.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 1.004, eff. September 1, 2005.

Sec. 402.00120. COMPENSATION. The commissioner is entitled to

compensation as provided by the General Appropriations Act.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 1.004, eff. September 1, 2005.

Sec. 402.00121. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from office that the commissioner:

(1) does not have at the time of appointment the qualifications

required by Section 402.00118;

(2) does not maintain during service as commissioner the

qualifications required by Section 402.00118;

(3) violates a prohibition established by Section 402.00122,

402.00124, 402.00125, or 402.00126; or

(4) cannot because of illness or incapacity discharge the

commissioner's duties for a substantial part of the

commissioner's term.

(b) The validity of an action of the commissioner or the

division is not affected by the fact that it is taken when a

ground for removal of the commissioner exists.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 1.004, eff. September 1, 2005.

Sec. 402.00122. PROHIBITED GIFTS; ADMINISTRATIVE VIOLATION. (a)

The commissioner or an employee of the division may not accept a

gift, a gratuity, or entertainment from a person having an

interest in a matter or proceeding pending before the division.

(b) A violation of Subsection (a) is an administrative violation

and constitutes a ground for removal from office or termination

of employment.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 1.004, eff. September 1, 2005.

Sec. 402.00123. CIVIL LIABILITY OF COMMISSIONER. The

commissioner is not liable in a civil action for an act performed

in good faith in the execution of duties as commissioner.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 1.004, eff. September 1, 2005.

Sec. 402.00124. CONFLICT OF INTEREST. (a) In this section,

"Texas trade association" means a cooperative and voluntarily

joined statewide association of business or professional

competitors in this state designed to assist its members and its

industry or profession in dealing with mutual business or

professional problems and in promoting their common interest.

(b) A person may not be the commissioner and may not be a

division employee employed in a "bona fide executive,

administrative, or professional capacity" as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of workers' compensation; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of workers'

compensation.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 1.004, eff. September 1, 2005.

Sec. 402.00125. PROHIBITION ON CERTAIN EMPLOYMENT OR

REPRESENTATION. (a) A former commissioner or former employee of

the division involved in hearing cases under this title may not:

(1) be employed by an insurance carrier that was subject to the

scope of the commissioner's or employee's official responsibility

while the commissioner or employee was associated with the

division; or

(2) represent a person before the division or a court in a

matter:

(A) in which the commissioner or employee was personally

involved while associated with the division; or

(B) that was within the commissioner's or employee's official

responsibilities while the commissioner or employee was

associated with the division.

(b) The prohibition under Subsection (a)(1) applies until the:

(1) second anniversary of the date the commissioner ceases to

serve as the commissioner; and

(2) first anniversary of the date the employee's employment with

the division ceases.

(c) The prohibition under Subsection (a)(2) applies to a current

commissioner or employee of the division while the commissioner

or employee is involved in hearing cases under this title and at

any time thereafter.

(d) A person commits an offense if the person violates this

section. An offense under this section is a Class A misdemeanor.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 1.004, eff. September 1, 2005.

Sec. 402.00126. LOBBYING ACTIVITIES. A person may not serve as

commissioner or act as general counsel to the commissioner if the

person is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities for

compensation related to the operation of the department or the

division.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 1.004, eff. September 1, 2005.

Sec. 402.00127. TRAINING PROGRAM FOR COMMISSIONER. (a) Not

later than the 90th day after the date on which the commissioner

takes office, the commissioner shall complete a training program

that complies with this section.

(b) The training program must provide the commissioner with

information regarding:

(1) the legislation that created the division;

(2) the programs operated by the division;

(3) the role and functions of the division;

(4) the rules of the commissioner of insurance relating to the

division, with an emphasis on the rules that relate to

disciplinary and investigatory authority;

(5) the current budget for the division;

(6) the results of the most recent formal audit of the division;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the division or

the Texas Ethics Commission.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 1.004, eff. September 1, 2005.

Sec. 402.00128. GENERAL POWERS AND DUTIES OF COMMISSIONER. (a)

The commissioner shall conduct the daily operations of the

division and otherwise implement division policy.

(b) The commissioner or the commissioner's designee may:

(1) investigate misconduct;

(2) hold hearings;

(3) issue subpoenas to compel the attendance of witnesses and

the production of documents;

(4) administer oaths;

(5) take testimony directly or by deposition or interrogatory;

(6) assess and enforce penalties established under this title;

(7) enter appropriate orders as authorized by this title;

(8) institute an action in the division's name to enjoin the

violation of this title;

(9) initiate an action under Section 410.254 to intervene in a

judicial proceeding;

(10) prescribe the form, manner, and procedure for the

transmission of information to the division;

(11) correct clerical errors in the entry of orders; and

(12) exercise other powers and perform other duties as necessary

to implement and enforce this title.

(c) The commissioner is the agent for service of process on

out-of-state employers.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 1.004, eff. September 1, 2005.

Sec. 402.002. ADMINISTRATION OF SYSTEM: OFFICE OF INJURED

EMPLOYEE COUNSEL. The office of injured employee counsel

established under Chapter 404 shall perform the functions

regarding the provision of workers' compensation benefits in this

state designated by this subtitle as under the authority of that

office.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 1170, Sec. 47.01, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 1.005, eff. September 1, 2005.

SUBCHAPTER B. SYSTEM GOALS; GENERAL ADMINISTRATION OF SYSTEM

Sec. 402.021. GOALS; LEGISLATIVE INTENT; GENERAL WORKERS'

COMPENSATION MISSION OF DEPARTMENT. (a) The basic goals of the

workers' compensation system of this state are as follows:

(1) each employee shall be treated with dignity and respect when

injured on the job;

(2) each injured employee shall have access to a fair and

accessible dispute resolution process;

(3) each injured employee shall have access to prompt,

high-quality medical care within the framework established by

this subtitle; and

(4) each injured employee shall receive services to facilitate

the employee's return to employment as soon as it is considered

safe and appropriate by the employee's health care provider.

(b) It is the intent of the legislature that, in implementing

the goals described by Subsection (a), the workers' compensation

system of this state must:

(1) promote safe and healthy workplaces through appropriate

incentives, education, and other actions;

(2) encourage the safe and timely return of injured employees to

productive roles in the workplace;

(3) provide appropriate income benefits and medical benefits in

a manner that is timely and cost-effective;

(4) provide timely, appropriate, and high-quality medical care

supporting restoration of the injured employee's physical

condition and earning capacity;

(5) minimize the likelihood of disputes and resolve them

promptly and fairly when identified;

(6) promote compliance with this subtitle and rules adopted

under this subtitle through performance-based incentives;

(7) promptly detect and appropriately address acts or practices

of noncompliance with this subtitle and rules adopted under this

subtitle;

(8) effectively educate and clearly inform each person who

participates in the system as a claimant, employer, insurance

carrier, health care provider, or other participant of the

person's rights and responsibilities under the system and how to

appropriately interact within the system; and

(9) take maximum advantage of technological advances to provide

the highest levels of service possible to system participants and

to promote communication among system participants.

(c) This section may not be construed as:

(1) creating a cause of action; or

(2) establishing an entitlement to benefits to which a claimant

is not otherwise entitled by this subtitle.

(d) As provided by this subtitle, the division shall work to

promote and help ensure the safe and timely return of injured

employees to productive roles in the workforce.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 1098, Sec. 7, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 1.0065, eff. September 1, 2005.

Sec. 402.0215. REFERENCE TO COMMISSION DIVISIONS. A reference

in this title or any other law to the division of workers' health

and safety, the division of medical review, the division of

compliance and practices, the division of hearings, and the

division of self-insurance regulation of the former Texas

Workers' Compensation Commission means the division of workers'

compensation of the Texas Department of Insurance.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 2.001, eff. September 1, 2005.

Sec. 402.022. PUBLIC INTEREST INFORMATION. (a) The

commissioner shall prepare information of public interest

describing the functions of the division and the procedures by

which complaints are filed with and resolved by the division.

(b) The commissioner shall make the information available to the

public and appropriate state agencies.

(c) The commissioner by rule shall ensure that each division

form, standard letter, and brochure under this subtitle:

(1) is written in plain language;

(2) is in a readable and understandable format; and

(3) complies with all applicable requirements relating to

minimum readability requirements.

(d) The division shall make informational materials described by

this section available in English and Spanish.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.002, eff. September 1, 2005.

Sec. 402.023. COMPLAINT INFORMATION. (a) The commissioner

shall:

(1) adopt rules regarding the filing of a complaint under this

subtitle against an individual or entity subject to regulation

under this subtitle; and

(2) ensure that information regarding the complaint process is

available on the division's Internet website.

(b) The rules adopted under this section must, at a minimum:

(1) ensure that the division clearly defines in rule the method

for filing a complaint; and

(2) define what constitutes a frivolous complaint under this

subtitle.

(c) The division shall develop and post on the division's

Internet website:

(1) a simple standardized form for filing complaints under this

subtitle; and

(2) information regarding the complaint filing process.

(d) The division shall keep an information file about each

written complaint filed with the division under this subtitle

that is unrelated to a specific workers' compensation claim,

including a complaint regarding the administration of the

workers' compensation system. The information must include:

(1) the date the complaint is received;

(2) the name of the complainant;

(3) the subject matter of the complaint;

(4) a record of all persons contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) for complaints for which the division took no action, an

explanation of the reason the complaint was closed without

action.

(e) For each written complaint that is unrelated to a specific

workers' compensation claim that the division has authority to

resolve, the division shall provide to the person filing the

complaint and the person about whom the complaint is made

information about the division's policies and procedures under

this subtitle relating to complaint investigation and resolution.

The division, at least quarterly and until final disposition of

the complaint, shall notify those persons about the status of the

complaint unless the notice would jeopardize an undercover

investigation.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 980, Sec. 1.08, eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.003, eff. September 1, 2005.

Sec. 402.0235. PRIORITIES FOR COMPLAINT INVESTIGATIONS. (a)

The division shall assign priorities to complaint investigations

under this subtitle based on risk. In developing priorities

under this section, the division shall develop a formal,

risk-based complaint investigation system that considers:

(1) the severity of the alleged violation;

(2) whether the alleged violator showed continued or wilful

noncompliance; and

(3) whether a commissioner order has been violated.

(b) The commissioner may develop additional risk-based criteria

as determined necessary.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 2.003, eff. September 1, 2005.

Sec. 402.024. PUBLIC PARTICIPATION. (a) The commissioner shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the division and to speak

on issues under the general jurisdiction of the division.

(b) The division shall comply with federal and state laws

related to program and facility accessibility.

(c) In addition to compliance with Subsection (a), the

commissioner shall prepare and maintain a written plan that

describes how a person who does not speak English may be provided

reasonable access to the division's programs and services.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 980, Sec. 1.09, eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.004, eff. September 1, 2005.

SUBCHAPTER C. PERSONNEL

Sec. 402.041. APPOINTMENTS. (a) Subject to the General

Appropriations Act or other law, the commissioner shall appoint

deputies, assistants, and other personnel as necessary to carry

out the powers and duties of the commissioner and the division

under this title, other workers' compensation laws of this state,

and other laws granting jurisdiction or applicable to the

division or the commissioner.

(b) A person appointed under this section must have the

professional, administrative, and workers' compensation

experience necessary to qualify the person for the position to

which the person is appointed.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 980, Sec. 1.10, eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 1.007, eff. September 1, 2005.

Sec. 402.042. DIVISION OF RESPONSIBILITIES. The commissioner

shall develop and implement policies that clearly define the

respective responsibilities of the commissioner and the staff of

the division.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 1.007, eff. September 1, 2005.

Sec. 402.043. CAREER LADDER; ANNUAL PERFORMANCE EVALUATIONS.

(a) The commissioner or the commissioner's designee shall

develop an intra-agency career ladder program that addresses

opportunities for mobility and advancement for employees within

the division. The program shall require intra-agency postings of

all positions concurrently with any public posting.

(b) The commissioner or the commissioner's designee shall

develop a system of annual performance evaluations that are based

on documented employee performance. All merit pay for division

employees must be based on the system established under this

subsection.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 1.007, eff. September 1, 2005.

Sec. 402.044. EQUAL EMPLOYMENT OPPORTUNITY POLICY STATEMENT.

(a) The commissioner or the commissioner's designee shall

prepare and maintain a written policy statement to ensure

implementation of a program of equal employment opportunity under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies related to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel that are in compliance with the

requirements of Chapter 21;

(2) a comprehensive analysis of the division work force that

meets federal and state guidelines;

(3) procedures by which a determination can be made of

significant underuse in the division work force of all persons

for whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address those areas of

underuse.

(b) A policy statement prepared under this section must:

(1) cover an annual period;

(2) be updated annually;

(3) be reviewed by the civil rights division of the Texas

Workforce Commission for compliance with Subsection (a)(1); and

(4) be filed with the Texas Workforce Commission.

(c) The Texas Workforce Commission shall deliver a biennial

report to the legislature based on the information received under

Subsection (b). The report may be made separately or as part of

other biennial reports made to the legislature.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 980, Sec. 1.11, eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 1.007, eff. September 1, 2005.

SUBCHAPTER D. GENERAL POWERS AND DUTIES OF DIVISION AND

COMMISSIONER

Sec. 402.061. ADOPTION OF RULES. The commissioner shall adopt

rules as necessary for the implementation and enforcement of this

subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.006, eff. September 1, 2005.

Sec. 402.062. ACCEPTANCE OF GIFTS, GRANTS, AND DONATIONS. (a)

The division may accept gifts, grants, or donations as provided

by rules adopted by the commissioner.

(b) Repealed by Acts 2005, 79th Leg., Ch. 265, Sec. 7.01(15),

eff. September 1, 2005.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1999, 76th Leg., ch. 1426, Sec. 4, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 1195, Sec. 2.08, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.007, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

265, Sec. 7.01(15), eff. September 1, 2005.

Sec. 402.064. FEES. In addition to fees established by this

subtitle, the commissioner shall set reasonable fees for services

provided to persons requesting services from the division,

including services provided under Subchapter E.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.008, eff. September 1, 2005.

Sec. 402.065. EMPLOYMENT OF COUNSEL. Notwithstanding Article

1.09-1, Insurance Code, or any other law, the commissioner may

employ counsel to represent the division in any legal action the

division is authorized to initiate.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.009, eff. September 1, 2005.

Sec. 402.066. RECOMMENDATIONS TO LEGISLATURE. (a) The

commissioner shall consider and recommend to the legislature

changes to this subtitle, including any statutory changes

required by an evaluation conducted under Section 402.074.

(b) The commissioner shall forward the recommended changes to

the legislature not later than December 1 of each even-numbered

year.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.010, eff. September 1, 2005.

Sec. 402.0665. LEGISLATIVE OVERSIGHT. The legislature may adopt

requirements relating to legislative oversight of the division

and the workers' compensation system of this state. The division

shall comply with any requirements adopted by the legislature

under this section.

Added by Acts 1995, 74th Leg., ch. 980, Sec. 1.13, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.011, eff. September 1, 2005.

Sec. 402.067. ADVISORY COMMITTEES. The commissioner may appoint

advisory committees as the commissioner considers necessary.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.012, eff. September 1, 2005.

Sec. 402.068. DELEGATION OF RIGHTS AND DUTIES. Except as

expressly provided by this subtitle, the division may not

delegate rights and duties imposed on it by this subchapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 980, Sec. 1.14, eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.013, eff. September 1, 2005.

Sec. 402.069. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The commissioner or the commissioner's designee

shall provide to division employees, as often as necessary,

information regarding their:

(1) qualifications for office or employment under this subtitle;

and

(2) responsibilities under applicable law relating to standards

of conduct for state officers or employees.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 980, Sec. 1.15, eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.014, eff. September 1, 2005.

Sec. 402.070. ANNUAL REPORT. (a) The commission shall prepare

annually a complete and detailed written report accounting for

all funds received and disbursed by the commission during the

preceding fiscal year.

(b) The report required under this section must meet the

reporting requirements applicable to financial reporting that are

provided by the General Appropriations Act.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 980, Sec. 1.16, eff. Sept.

1, 1995.

Sec. 402.071. REPRESENTATIVES. (a) The commissioner shall

establish qualifications for a representative and shall adopt

rules establishing procedures for authorization of

representatives.

(b) A representative may receive a fee for providing

representation under this subtitle only if the representative is:

(1) an adjuster representing an insurance carrier; or

(2) licensed to practice law.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.015, eff. September 1, 2005.

Sec. 402.072. SANCTIONS. (a) The division may impose sanctions

against any person regulated by the division under this subtitle.

(b) Only the commissioner may impose:

(1) a sanction that deprives a person of the right to practice

before the division or of the right to receive remuneration under

this subtitle for a period exceeding 30 days; or

(2) another sanction suspending for more than 30 days or

revoking a license, certification, or permit required for

practice in the field of workers' compensation.

(c) A sanction imposed by the division is binding pending

appeal.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.016, eff. September 1, 2005.

Sec. 402.073. COOPERATION WITH STATE OFFICE OF ADMINISTRATIVE

HEARINGS. (a) The commissioner and the chief administrative law

judge of the State Office of Administrative Hearings by rule

shall adopt a memorandum of understanding governing

administrative procedure law hearings under this subtitle

conducted by the State Office of Administrative Hearings in the

manner provided for a contested case hearing under Chapter 2001,

Government Code.

(b) In a case in which a hearing is conducted by the State

Office of Administrative Hearings under Section 413.031, 413.055,

or 415.034, the administrative law judge who conducts the hearing

for the State Office of Administrative Hearings shall enter the

final decision in the case after completion of the hearing.

(c) In a case in which a hearing is conducted in conjunction

with Section 402.072, 407.046, or 408.023, and in other cases

under this subtitle that are not subject to Subsection (b), the

administrative law judge who conducts the hearing for the State

Office of Administrative Hearings shall propose a decision to the

commissioner for final consideration and decision by the

commissioner.

Added by Acts 1995, 74th Leg., ch. 980, Sec. 1.17, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 955, Sec. 1, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.017, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1007, Sec. 3, eff. September 1, 2007.

Sec. 402.074. STRATEGIC MANAGEMENT; EVALUATION. The

commissioner shall implement a strategic management plan that:

(1) requires the division to evaluate and analyze the

effectiveness of the division in implementing:

(A) the statutory goals adopted under Section 402.021,

particularly goals established to encourage the safe and timely

return of injured employees to productive work roles; and

(B) the other standards and requirements adopted under this

code, the Insurance Code, and other applicable laws of this

state; and

(2) modifies the organizational structure and programs of the

division as necessary to address shortfalls in the performance of

the workers' compensation system of this state.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 2.018, eff. September 1, 2005.

Sec. 402.075. INCENTIVES; PERFORMANCE-BASED OVERSIGHT. (a) The

commissioner by rule shall adopt requirements that:

(1) provide incentives for overall compliance in the workers'

compensation system of this state; and

(2) emphasize performance-based oversight linked to regulatory

outcomes.

(b) The commissioner shall develop key regulatory goals to be

used in assessing the performance of insurance carriers and

health care providers. The goals adopted under this subsection

must align with the general regulatory goals of the division

under this subtitle, such as improving workplace safety and

return-to-work outcomes, in addition to goals that support timely

payment of benefits and increased communication.

(c) At least biennially, the division shall assess the

performance of insurance carriers and health care providers in

meeting the key regulatory goals. The division shall examine

overall compliance records and dispute resolution and complaint

resolution practices to identify insurance carriers and health

care providers who adversely impact the workers' compensation

system and who may require enhanced regulatory oversight. The

division shall conduct the assessment through analysis of data

maintained by the division and through self-reporting by

insurance carriers and health care providers.

(d) Based on the performance assessment, the division shall

develop regulatory tiers that distinguish among insurance

carriers and health care providers who are poor performers, who

generally are average performers, and who are consistently high

performers. The division shall focus its regulatory oversight on

insurance carriers and health care providers identified as poor

performers.

(e) The commissioner by rule shall develop incentives within

each tier under Subsection (d) that promote greater overall

compliance and performance. The regulatory incentives may include

modified penalties, self-audits, or flexibility based on

performance.

(f) The division shall:

(1) ensure that high-performing entities are publicly

recognized; and

(2) allow those entities to use that designation as a marketing

tool.

(g) In conjunction with the division's accident prevention

services under Subchapter E, Chapter 411, the division shall

conduct audits of accident prevention services offered by

insurance carriers based on the comprehensive risk assessment.

The division shall periodically review those services, but may

provide incentives for less regulation of carriers based on

performance.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 2.018, eff. September 1, 2005.

Sec. 402.076. GENERAL DUTIES; FUNDING. (a) The division shall

perform the workforce education and safety functions of the

workers' compensation system of this state.

(b) The operations of the division under this section are funded

through the maintenance tax assessed under Section 403.002.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 2.018, eff. September 1, 2005.

Sec. 402.077. EDUCATIONAL PROGRAMS. (a) The division shall

provide education on best practices for return-to-work programs

and workplace safety.

(b) The division shall evaluate and develop the most efficient,

cost-effective procedures for implementing this section.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 2.018, eff. September 1, 2005.

Sec. 402.078. REGIONAL OFFICES. The department shall operate

regional offices throughout this state as necessary to implement

the duties of the division and the department under this

subtitle.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 2.018, eff. September 1, 2005.

SUBCHAPTER E. RECORDS AND EMPLOYEE INFORMATION

Sec. 402.081. DIVISION RECORDS. (a) The commissioner is the

custodian of the division's records and shall perform the duties

of a custodian required by law, including providing copies and

the certification of records.

(b) The division shall comply with records retention schedules

as provided by Chapter 441.185, Government Code.

(c) A record maintained by the division may be preserved in any

format permitted by Chapter 441, Government Code, and rules

adopted by the Texas State Library and Archives Commission under

that chapter.

(d) The division may charge a reasonable fee for making

available for inspection any of its information that contains

confidential information that must be redacted before the

information is made available. However, when a request for

information is for the inspection of 10 or fewer pages, and a

copy of the information is not requested, the division may charge

only the cost of making a copy of the page from which

confidential information must be redacted. The fee for access to

information under Chapter 552, Government Code, shall be in

accord with the rules of the attorney general that prescribe the

method for computing the charge for copies under that chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 1270, Sec. 1 eff. June 20,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.019, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

329, Sec. 13, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

716, Sec. 11, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 10.003, eff. September 1, 2007.

Sec. 402.082. INJURY INFORMATION MAINTAINED BY DIVISION. (a)

The division shall maintain information on every compensable

injury as to the:

(1) race, ethnicity, and sex of the claimant;

(2) classification of the injury;

(3) identification of whether the claimant is receiving medical

care through a workers' compensation health care network

certified under Chapter 1305, Insurance Code;

(4) amount of wages earned by the claimant before the injury;

and

(5) amount of compensation received by the claimant.

(b) The division shall provide information maintained under

Subsection (a) to the office of injured employee counsel. The

confidentiality requirements imposed under Section 402.083 apply

to injury information maintained by the division.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.020, eff. September 1, 2005.

Sec. 402.083. CONFIDENTIALITY OF INJURY INFORMATION. (a)

Information in or derived from a claim file regarding an employee

is confidential and may not be disclosed by the division except

as provided by this subtitle or other law.

(b) Information concerning an employee who has been finally

adjudicated of wrongfully obtaining payment under Section 415.008

is not confidential.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.42, 14.49, eff.

Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.021, eff. September 1, 2005.

Sec. 402.084. RECORD CHECK; RELEASE OF INFORMATION. (a) The

division shall perform and release a record check on an employee,

including current or prior injury information, to the parties

listed in Subsection (b) if:

(1) the claim is:

(A) open or pending before the division;

(B) on appeal to a court of competent jurisdiction; or

(C) the subject of a subsequent suit in which the insurance

carrier or the subsequent injury fund is subrogated to the rights

of the named claimant; and

(2) the requesting party requests the release on a form

prescribed by the division for this purpose and provides all

required information.

(b) Information on a claim may be released as provided by

Subsection (a) to:

(1) the employee or the employee's legal beneficiary;

(2) the employee's or the legal beneficiary's representative;

(3) the employer at the time of injury;

(4) the insurance carrier;

(5) the Texas Certified Self-Insurer Guaranty Association

established under Subchapter G, Chapter 407, if that association

has assumed the obligations of an impaired employer;

(6) the Texas Property and Casualty Insurance Guaranty

Association, if that association has assumed the obligations of

an impaired insurance company;

(7) a third-party litigant in a lawsuit in which the cause of

action arises from the incident that gave rise to the injury; or

(8) with regard to information described by Subsection (c-3), an

insurance carrier that has adopted an antifraud plan under

Subchapter B, Chapter 704, Insurance Code, or the authorized

representative of such an insurance carrier.

(c) The requirements of Subsection (a)(1) do not apply to a

request from a third-party litigant described by Subsection

(b)(7).

(c-1) For purposes of this section only, "insurance carrier"

means:

(1) a certified self-insurer; or

(2) an entity authorized under the Insurance Code or another

insurance law of this state that provides health insurance

coverage or health benefits in this state, including:

(A) an insurance company, including an insurance company that

holds a certificate of authority issued by the commissioner of

insurance to engage in the business of workers' compensation

insurance in this state;

(B) a group hospital service corporation under Chapter 842,

Insurance Code;

(C) a health maintenance organization under Chapter 843,

Insurance Code;

(D) a stipulated premium company under Chapter 884, Insurance

Code;

(E) a fully self-insured plan, as described by the Employee

Retirement Income Security Act of 1974 (29 U.S.C. Section 1001 et

seq.);

(F) a governmental plan, as defined by Section 3(32), Employee

Retirement Income Security Act of 1974 (29 U.S.C. Section

1002(32));

(G) an employee welfare benefit plan, as defined by Section

3(1), Employee Retirement Income Security Act of 1974 (29 U.S.C.

Section 1002(1)); and

(H) an insurer authorized by the Texas Department of Insurance

to offer disability insurance in this state.

(c-2) An insurance carrier is not required to demonstrate that a

subclaim exists in order to obtain information under Subsection

(b)(8).

(c-3) An insurance carrier described by Subsection (b)(8) or an

authorized representative of the insurance carrier may submit to

the commission on a monthly basis a written request for claims

information. The request must contain a list of the names of

persons about whom claims information is requested. The

insurance carrier must certify in the carrier's request that each

person listed is, or has been, an insured under the carrier's

insurance program. The commission shall examine the commission's

records to identify all claims related to the listed persons. If

a claims record exists for a listed person, the commission

promptly shall provide information on each workers' compensation

claim filed by that person to the carrier or the carrier's

representative in an electronic format. The information provided

under this subsection must include, if available:

(1) the full name of the workers' compensation claimant;

(2) the social security number of the workers' compensation

claimant;

(3) the date of birth of the workers' compensation claimant;

(4) the name of the employer of the workers' compensation

claimant;

(5) the date of the injury;

(6) a description of the type of injury or the body part

affected, including the workers' compensation claimant's

description of how the injury occurred;

(7) the name of the treating doctor;

(8) the name, address, and claim number of the insurance carrier

handling the claim;

(9) the name of the insurance adjustor handling the claim; and

(10) the identifying number assigned to the claim by the

commission and the commission field office handling the claim.

(c-4) A potential subclaim identified by an insurance carrier

described by Subsection (b)(8) or an authorized representative of

the insurance carrier may form the basis for the identification

and filing of a subclaim against an insurance carrier under this

subtitle.

(c-5) Information received under this section by an insurance

carrier described by Subsection (b)(8) or an authorized

representative of the insurance carrier remains subject to

confidentiality requirements of this subtitle while in the

possession of the insurance carrier or representative. However,

the following laws do not prohibit the commission from disclosing

full information regarding a claim as necessary to determine if a

valid subclaim exists:

(1) Chapter 552, Government Code;

(2) Chapter 159, Occupations Code; or

(3) any other analogous law restricting disclosure of health

care information.

(c-6) The commission may not redact claims records produced in

an electronic data format under a request made under this

section.

(c-7) An insurance carrier and its authorized representative may

request full claims data under Subsection (b)(8), and the records

shall be produced once each month. For purposes of this

subsection, "full claims data" means an electronic download or

tape in an electronic data format of the information listed in

Subsection (c-3) on all cases relating to the workers'

compensation claimants listed as insureds of the requesting

insurance carrier.

(d) The commissioner by rule may establish a reasonable fee,

not to exceed five cents for each claimant listed in an

information request, for all information requested by an

insurance carrier described by Subsection (b)(8) or an authorized

representative of the insurance carrier in an electronic data

format. The commissioner shall adopt rules under Section

401.024(d) to establish:

(1) reasonable security parameters for all transfers of

information requested under this section in electronic data

format; and

(2) requirements regarding the maintenance of electronic data in

the possession of an insurance carrier described by Subsection

(b)(8) or an authorized representative of the insurance carrier.

(e) The insurance carrier or the carrier's authorized

representative must execute a written agreement with the

commission before submitting the carrier's first request under

Subsection (c-3). The agreement must contain a provision by

which the carrier and the representative agree to comply with the

commission's rules governing security parameters applicable to

the transfer of information under Subsection (d)(1) and the

maintenance of electronic data under Subsection (d)(2).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 1033, Sec. 5, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.022, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

728, Sec. 11.132, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1190, Sec. 1, eff. June 18, 2005.

Sec. 402.085. EXCEPTIONS TO CONFIDENTIALITY. (a) The division

shall release information on a claim to:

(1) the Texas Department of Insurance for any statutory or

regulatory purpose, including a research purpose under Chapter

405;

(2) a legislative committee for legislative purposes;

(3) a state or federal elected official requested in writing to

provide assistance by a constituent who qualifies to obtain

injury information under Section 402.084(b), if the request for

assistance is provided to the division;

(4) the attorney general or another entity that provides child

support services under Part D, Title IV, Social Security Act (42

U.S.C. Section 651 et seq.), relating to:

(A) establishing, modifying, or enforcing a child support or

medical support obligation; or

(B) locating an absent parent; or

(5) the office of injured employee counsel for any statutory or

regulatory purpose that relates to a duty of that office.

(b) The division may release information on a claim to a

governmental agency, political subdivision, or regulatory body to

use to:

(1) investigate an allegation of a criminal offense or licensing

or regulatory violation;

(2) provide:

(A) unemployment compensation benefits;

(B) crime victims compensation benefits;

(C) vocational rehabilitation services; or

(D) health care benefits;

(3) investigate occupational safety or health violations;

(4) verify income on an application for benefits under an

income-based state or federal assistance program; or

(5) assess financial resources in an action, including an

administrative action, to:

(A) establish, modify, or enforce a child support or medical

support obligation;

(B) establish paternity;

(C) locate an absent parent; or

(D) cooperate with another state in an action authorized under

Part D, Title IV, Social Security Act (42 U.S.C. Section 651 et

seq.), or Chapter 231, Family Code.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.43(a), eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 1426, Sec. 5, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.023, eff. September 1, 2005.

Sec. 402.086. TRANSFER OF CONFIDENTIALITY. (a) Information

relating to a claim that is confidential under this subtitle

remains confidential when released to any person, except when

used in court for the purposes of an appeal.

(b) This section does not prohibit an employer from releasing

information about a former employee to another employer with whom

the employee has applied for employment, if that information was

lawfully acquired by the employer releasing the information.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 402.087. INFORMATION AVAILABLE TO PROSPECTIVE EMPLOYERS.

(a) A prospective employer who has workers' compensation

insurance coverage and who complies with this subchapter is

entitled to obtain information on the prior injuries of an

applicant for employment if the employer obtains written

authorization from the applicant before making the request.

(b) The employer must make the request by telephone or file the

request in writing not later than the 14th day after the date on

which the application for employment is made.

(c) The request must include the applicant's name, address, and

social security number.

(d) If the request is made in writing, the authorization must be

filed simultaneously. If the request is made by telephone, the

employer must file the authorization not later than the 10th day

after the date on which the request is made.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 402.088. REPORT OF PRIOR INJURY. (a) On receipt of a

valid request made under and complying with Section 402.087, the

division shall review its records.

(b) If the division finds that the applicant has made two or

more general injury claims in the preceding five years, the

division shall release the date and description of each injury to

the employer.

(c) The information may be released in writing or by telephone.

(d) If the employer requests information on three or more

applicants at the same time, the division may refuse to release

information until it receives the written authorization from each

applicant.

(e) In this section, "general injury" means an injury other than

an injury limited to one or more of the following:

(1) an injury to a digit, limb, or member;

(2) an inguinal hernia; or

(3) vision or hearing loss.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.024, eff. September 1, 2005.

Sec. 402.089. FAILURE TO FILE AUTHORIZATION. An employer who

receives information by telephone from the division under Section

402.088 and who fails to file the necessary authorization in

accordance with Section 402.087 commits an administrative

violation.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.025, eff. September 1, 2005.

Sec. 402.090. STATISTICAL INFORMATION. The division, the Texas

Department of Insurance, or any other governmental agency may

prepare and release statistical information if the identity of an

employee is not explicitly or implicitly disclosed.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.026, eff. September 1, 2005.

Sec. 402.091. FAILURE TO MAINTAIN CONFIDENTIALITY; OFFENSE;

PENALTY. (a) A person commits an offense if the person

knowingly, intentionally, or recklessly publishes, discloses, or

distributes information that is confidential under this

subchapter to a person not authorized to receive the information

directly from the division.

(b) A person commits an offense if the person knowingly,

intentionally, or recklessly receives information that is

confidential under this subchapter and that the person is not

authorized to receive.

(c) An offense under this section is a Class A misdemeanor.

(d) An offense under this section may be prosecuted in a court

in the county where the information was unlawfully received,

published, disclosed, or distributed.

(e) A district court in Travis County has jurisdiction to enjoin

the use, publication, disclosure, or distribution of confidential

information under this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 980, Sec. 1.18, eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.027, eff. September 1, 2005.

Sec. 402.092. INVESTIGATION FILES CONFIDENTIAL; DISCLOSURE OF

CERTAIN INFORMATION. (a) In this section, "investigation file"

means any information compiled or maintained by the division with

respect to a division investigation authorized under this

subtitle or other workers' compensation law. The term does not

include information or material acquired by the division that is

relevant to an investigation by the insurance fraud unit and

subject to Section 701.151, Insurance Code.

(b) Information maintained in the investigation files of the

division is confidential and may not be disclosed except:

(1) in a criminal proceeding;

(2) in a hearing conducted by the division;

(3) on a judicial determination of good cause;

(4) to a governmental agency, political subdivision, or

regulatory body if the disclosure is necessary or proper for the

enforcement of the laws of this or another state or of the United

States; or

(5) to an insurance carrier if the investigation file relates

directly to a felony regarding workers' compensation or to a

claim in which restitution is required to be paid to the

insurance carrier.

(c) Division investigation files are not open records for

purposes of Chapter 552, Government Code.

(d) Information in an investigation file that is information in

or derived from a claim file, or an employer injury report or

occupational disease report, is governed by the confidentiality

provisions relating to that information.

(e) The division, upon request, shall disclose the identity of a

complainant under this section if the division finds:

(1) the complaint was groundless or made in bad faith;

(2) the complaint lacks any basis in fact or evidence;

(3) the complaint is frivolous; or

(4) the complaint is done specifically for competitive or

economic advantage.

(f) Upon completion of an investigation in which the division

determines a complaint is described by Subsection (e), the

division shall notify the person who was the subject of the

complaint of its finding and the identity of the complainant.

Added by Acts 1995, 74th Leg., ch. 980, Sec. 1.19, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 2.028, eff. September 1, 2005.

SUBCHAPTER F. COOPERATION WITH OFFICE OF INJURED EMPLOYEE COUNSEL

Sec. 402.251. COOPERATION; FACILITIES. (a) The department and

the division shall cooperate with the office of injured employee

counsel in providing services to claimants under this subtitle.

(b) The department shall provide facilities to the office of

injured employee counsel in each regional office operated to

administer the duties of the division under this subtitle.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 2.029, eff. September 1, 2005.



CHAPTER 403. DIVISION FINANCING

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE A. TEXAS WORKERS' COMPENSATION ACT

CHAPTER 403. DIVISION FINANCING

Sec. 403.001. FUNDS. (a) Except as provided by Sections

403.006 and 403.007 or as otherwise provided by law, money

collected under this subtitle, including administrative penalties

and advance deposits for purchase of services, shall be deposited

in the general revenue fund of the state treasury to the credit

of the Texas Department of Insurance operating account.

(b) The money may be spent as authorized by legislative

appropriation on warrants issued by the comptroller under

requisitions made by the commissioner of insurance.

(c) Money deposited in the general revenue fund under this

section may be used to satisfy the requirements of Section

201.052, Insurance Code.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.44(a), eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.010, eff. September 1, 2005.

Sec. 403.002. MAINTENANCE TAXES. (a) Each insurance carrier,

other than a governmental entity, shall pay an annual maintenance

tax to pay the costs of administering this subtitle and to

support the prosecution of workers' compensation insurance fraud

in this state.

(b) The assessment may not exceed an amount equal to two percent

of the correctly reported gross workers' compensation insurance

premiums, including the modified annual premium of a policyholder

that purchases an optional deductible plan under Article 5.55C,

Insurance Code. The rate of assessment shall be applied to the

modified annual premium before application of a deductible

premium credit.

(c) A workers' compensation insurance company is taxed at the

rate established under Section 403.003. The tax shall be

collected in the manner provided for collection of other taxes on

gross premiums from a workers' compensation insurance company as

provided in Chapter 255, Insurance Code.

(d) Each certified self-insurer shall pay a fee and maintenance

taxes as provided by Subchapter F, Chapter 407.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 1443, Sec. 3, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 1274, Sec. 21, eff. April 1,

2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.134, eff. September 1, 2005.

Sec. 403.003. RATE OF ASSESSMENT. (a) The commissioner of

insurance shall set and certify to the comptroller the rate of

maintenance tax assessment taking into account:

(1) any expenditure projected as necessary for the division and

the office of injured employee counsel to:

(A) administer this subtitle during the fiscal year for which

the rate of assessment is set; and

(B) reimburse the general revenue fund as provided by Section

201.052, Insurance Code;

(2) projected employee benefits paid from general revenues;

(3) a surplus or deficit produced by the tax in the preceding

year;

(4) revenue recovered from other sources, including

reappropriated receipts, grants, payments, fees, gifts, and

penalties recovered under this subtitle; and

(5) expenditures projected as necessary to support the

prosecution of workers' compensation insurance fraud.

(b) In setting the rate of assessment, the commissioner of

insurance may not consider revenue or expenditures related to:

(1) the State Office of Risk Management;

(2) the workers' compensation research functions of the

department under Chapter 405; or

(3) any other revenue or expenditure excluded from consideration

by law.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.45(a), eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1098, Sec. 8, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1443, Sec. 4, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.011, eff. September 1, 2005.

Sec. 403.004. COLLECTION OF TAX AFTER WITHDRAWAL FROM BUSINESS.

The commissioner or the commissioner of insurance immediately

shall proceed to collect taxes due under this chapter from an

insurance carrier that withdraws from business in this state,

using legal process as necessary.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.012, eff. September 1, 2005.

Sec. 403.005. TAX RATE. The commissioner of insurance shall

annually adjust the rate of assessment of the maintenance tax

imposed under Section 403.003 so that the tax imposed that year,

together with any unexpended funds produced by the tax, produces

the amount the commissioner of insurance determines is necessary

to pay the expenses of administering this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.013, eff. September 1, 2005.

Sec. 403.006. SUBSEQUENT INJURY FUND. (a) The subsequent

injury fund is a dedicated account in the general revenue fund.

Money in the account may be appropriated only for the purposes of

this section or as provided by other law. Section 403.095,

Government Code, does not apply to the subsequent injury fund.

(b) The subsequent injury fund is liable for:

(1) the payment of compensation as provided by Section 408.162;

(2) reimbursement of insurance carrier claims of overpayment of

benefits made under an interlocutory order or decision of the

commissioner as provided by this subtitle, consistent with the

priorities established by rule by the commissioner;

(3) reimbursement of insurance carrier claims as provided by

Sections 408.042 and 413.0141, consistent with the priorities

established by rule by the commissioner; and

(4) the reimbursement of an insurance carrier as provided by

Section 408.0041(f-1).

(c) The commissioner shall appoint an administrator for the

subsequent injury fund.

(d) Based on an actuarial assessment of the funding available

under Section 403.007(e), the commissioner may make partial

payment of insurance carrier claims under Subsection (b)(3).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 1456, Sec. 10.01, eff. June

17, 2001; Acts 2003, 78th Leg., ch. 211, Sec. 2.01, eff. June 16,

2003; Acts 2003, 78th Leg., ch. 1296, Sec. 5(a), eff. June 20,

2003.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

265, Sec. 3.014, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1150, Sec. 3, eff. September 1, 2007.

Sec. 403.007. FUNDING OF SUBSEQUENT INJURY FUND. (a) If a

compensable death occurs and no legal beneficiary survives or a

claim for death benefits is not timely made, the insurance

carrier shall pay to the division for deposit to the credit of

the subsequent injury fund an amount equal to 364 weeks of the

death benefits otherwise payable.

(b) The insurance carrier may elect or the commissioner may

order that death benefits payable to the fund be commuted on

written approval of the commissioner. The commutation may be

discounted for present payment at the rate established in Section

401.023, compounded annually.

(c) If a claim for death benefits is not filed with the division

by a legal beneficiary on or before the first anniversary of the

date of the death of the employee, it is presumed, for purposes

of this section only, that no legal beneficiary survived the

deceased employee. The presumption does not apply against a

minor beneficiary or an incompetent beneficiary for whom a

guardian has not been appointed.

(d) If the insurance carrier makes payment to the subsequent

injury fund and it is later determined by a final award of the

commissioner or the final judgment of a court of competent

jurisdiction that a legal beneficiary is entitled to the death

benefits, the commissioner shall order the fund to reimburse the

insurance carrier for the amount overpaid to the fund.

(e) If the commissioner determines that the funding under

Subsection (a) is not adequate to meet the expected obligations

of the subsequent injury fund established under Section 403.006,

the fund shall be supplemented by the collection of a maintenance

tax paid by insurance carriers, other than a governmental entity,

as provided by Sections 403.002 and 403.003. The rate of

assessment must be adequate to provide 120 percent of the

projected unfunded liabilities of the fund for the next biennium

as certified by an independent actuary or financial advisor.

(f) The commissioner's actuary or financial advisor shall report

biannually to the department on the financial condition and

projected assets and liabilities of the subsequent injury fund.

The commissioner shall make the reports available to members of

the legislature and the public. The division may purchase

annuities to provide for payments due to claimants under this

subtitle if the commissioner determines that the purchase of

annuities is financially prudent for the administration of the

fund.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 1456, Sec. 10.02, eff. June

17, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.015, eff. September 1, 2005.



CHAPTER 404. OFFICE OF INJURED EMPLOYEE COUNSEL

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE A. TEXAS WORKERS' COMPENSATION ACT

CHAPTER 404. OFFICE OF INJURED EMPLOYEE COUNSEL

SUBCHAPTER A. OFFICE; GENERAL PROVISIONS

Sec. 404.001. DEFINITIONS. In this chapter:

(1) "Office" means the office of injured employee counsel.

(2) "Public counsel" means the injured employee public counsel.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.016, eff. September 1, 2005.

Sec. 404.002. ESTABLISHMENT OF OFFICE; ADMINISTRATIVE ATTACHMENT

TO TEXAS DEPARTMENT OF WORKERS' COMPENSATION. (a) The office of

injured employee counsel is established to represent the

interests of workers' compensation claimants in this state.

(b) The office is administratively attached to the department

but is independent of direction by the commissioner, the

commissioner of insurance, and the department.

(c) The department shall provide the staff and facilities

necessary to enable the office to perform the duties of the

office under this subtitle, including:

(1) administrative assistance and services to the office,

including budget planning and purchasing;

(2) personnel services; and

(3) computer equipment and support.

(d) The public counsel may enter into interagency contracts and

other agreements with the commissioner of workers' compensation

and the commissioner of insurance as necessary to implement this

chapter.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.016, eff. September 1, 2005.

Sec. 404.003. SUNSET PROVISION. The office of injured employee

counsel is subject to Chapter 325, Government Code (Texas Sunset

Act). Unless continued in existence as provided by that chapter,

the office is abolished and this chapter expires September 1,

2011.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.016, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

928, Sec. 3.10, eff. June 15, 2007.

Sec. 404.004. PUBLIC INTEREST INFORMATION. (a) The office

shall prepare information of public interest describing the

functions of the office.

(b) The office shall make the information available to the

public and appropriate state agencies.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.016, eff. September 1, 2005.

Sec. 404.005. ACCESS TO PROGRAMS AND FACILITIES. (a) The

office shall prepare and maintain a written plan that describes

how a person who does not speak English can be provided

reasonable access to the office's programs.

(b) The office shall comply with federal and state laws for

program and facility accessibility.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.016, eff. September 1, 2005.

Sec. 404.006. RULEMAKING. (a) The public counsel shall adopt

rules as necessary to implement this chapter.

(b) Rulemaking under this section is subject to Chapter 2001,

Government Code.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.016, eff. September 1, 2005.

SUBCHAPTER B. INJURED EMPLOYEE PUBLIC COUNSEL

Sec. 404.051. APPOINTMENT; TERM. (a) The governor, with the

advice and consent of the senate, shall appoint the injured

employee public counsel. The public counsel serves a two-year

term that expires on February 1 of each odd-numbered year.

(b) The governor shall appoint the public counsel without regard

to the race, color, disability, sex, religion, age, or national

origin of the appointee. Section 401.011(16) does not apply to

the use of the term "disability" in this subchapter.

(c) If a vacancy occurs during a term, the governor shall fill

the vacancy for the unexpired term.

(d) In appointing the public counsel, the governor may consider

recommendations made by groups that represent wage earners.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.016, eff. September 1, 2005.

Sec. 404.052. QUALIFICATIONS. To be eligible to serve as public

counsel, a person must:

(1) be a resident of Texas;

(2) be licensed to practice law in this state;

(3) have demonstrated a strong commitment to and involvement in

efforts to safeguard the rights of the working public;

(4) have management experience;

(5) possess knowledge and experience with the workers'

compensation system; and

(6) have experience with legislative procedures and

administrative law.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.016, eff. September 1, 2005.

Sec. 404.053. BUSINESS INTEREST; SERVICE AS PUBLIC COUNSEL. A

person is not eligible for appointment as public counsel if the

person or the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization that holds a license,

certificate of authority, or other authorization from the

department or division or that receives funds from the department

or division;

(2) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

receiving funds from the department, division, or the office; or

(3) uses or receives a substantial amount of tangible goods or

funds from the department, division, or the office, other than

compensation or reimbursement authorized by law.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.016, eff. September 1, 2005.

Sec. 404.054. LOBBYING ACTIVITIES. A person may not serve as

public counsel if the person is required to register as a

lobbyist under Chapter 305, Government Code, because of the

person's activities for compensation related to the operation of

the department, the division, or the office.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.016, eff. September 1, 2005.

Sec. 404.055. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from office that the public counsel:

(1) does not have at the time of appointment or maintain during

service as public counsel the qualifications required by Section

404.052;

(2) violates a prohibition established by Section 404.053,

404.054, 404.056, or 404.057; or

(3) cannot, because of illness or disability, discharge the

public counsel's duties for a substantial part of the public

counsel's term.

(b) The validity of an action of the public counsel or the

office is not affected by the fact that the action is taken when

a ground for removal of the public counsel exists.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.016, eff. September 1, 2005.

Sec. 404.056. PROHIBITED REPRESENTATION OR EMPLOYMENT. (a) A

former public counsel may not make any communication to or

appearance before the division, the department, the commissioner,

the commissioner of insurance, or an employee of the division or

the department before the second anniversary of the date the

person ceases to serve as public counsel if the communication or

appearance is made:

(1) on behalf of another person in connection with any matter on

which the person seeks official action; or

(2) with the intent to influence a commissioner or commissioner

of insurance decision or action, unless the person is acting on

the person's own behalf and without remuneration.

(b) A former public counsel may not represent any person or

receive compensation for services rendered on behalf of any

person regarding a matter before the division or the department

before the second anniversary of the date the person ceases to

serve as public counsel.

(c) A person commits an offense if the person violates this

section. An offense under this section is a Class A misdemeanor.

(d) A former employee of the office may not:

(1) be employed by an insurance carrier regarding a matter that

was in the scope of the employee's official responsibility while

the employee was associated with the office; or

(2) represent a person before the division or the department or

a court in a matter:

(A) in which the employee was personally involved while

associated with the office; or

(B) that was within the employee's official responsibility while

the employee was associated with the office.

(e) The prohibition of Subsection (d)(1) applies until the first

anniversary of the date the employee's employment with the office

ceases.

(f) The prohibition of Subsection (d)(2) applies to a current

employee of the office while the employee is associated with the

office and at any time after.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.016, eff. September 1, 2005.

Sec. 404.057. TRADE ASSOCIATIONS. (a) In this section, "trade

association" means a nonprofit, cooperative, and voluntarily

joined association of business or professional competitors

designed to assist its members and its industry or profession in

dealing with mutual business or professional problems and in

promoting their common interest.

(b) A person may not serve as public counsel if the person has

been, within the previous two years:

(1) an officer, employee, or paid consultant of a trade

association in the field of workers' compensation; or

(2) the spouse of an officer, manager, or paid consultant of a

trade association in the field of workers' compensation.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.016, eff. September 1, 2005.

SUBCHAPTER C. GENERAL POWERS AND DUTIES OF OFFICE

Sec. 404.101. GENERAL DUTIES. (a) The office shall, as

provided by this subtitle:

(1) provide assistance to workers' compensation claimants;

(2) advocate on behalf of injured employees as a class regarding

rulemaking by the commissioner and commissioner of insurance

relating to workers' compensation;

(3) assist injured employees with contacting appropriate

licensing boards for complaints against a health care provider;

and

(4) assist injured employees with referral to local, state, and

federal financial assistance, rehabilitation, and work placement

programs, as well as other social services that the office

considers appropriate.

(b) The office:

(1) may assess the impact of workers' compensation laws, rules,

procedures, and forms on injured employees in this state; and

(2) shall, as provided by this subtitle:

(A) monitor the performance and operation of the workers'

compensation system, with a focus on the system's effect on the

return to work of injured employees;

(B) assist injured employees, through the ombudsman program,

with the resolution of complaints pending at the division or

department;

(C) assist injured employees, through the ombudsman program, in

the division's administrative dispute resolution system; and

(D) advocate in the office's own name positions determined by

the public counsel to be most advantageous to a substantial

number of injured employees.

(c) The office may not appear or intervene, as a party or

otherwise, before the commissioner, commissioner of insurance,

division, or department on behalf of an individual injured

employee, except through the ombudsman program.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.016, eff. September 1, 2005.

Sec. 404.1015. REFUSAL TO PROVIDE OR TERMINATION OF SERVICES.

(a) The public counsel may refuse to provide or may terminate

the services of the office to any claimant who:

(1) is abusive or violent to or who threatens any employee of

the office;

(2) requests assistance in claiming benefits not provided by

law; or

(3) commits or threatens to commit a criminal act in pursuit of

a workers' compensation claim.

(b) If the public counsel determines under Subsection (a) that

the services of the office should be refused or terminated, the

office shall inform the affected claimant in writing and notify

the division.

(c) The office shall notify and cooperate with the appropriate

law enforcement authority and the Department of Insurance, Fraud

Unit, if the office becomes aware that the claimant or a person

acting on the claimant's behalf commits or threatens to commit a

criminal act.

Added by Acts 2009, 81st Leg., R.S., Ch.

1261, Sec. 1, eff. September 1, 2009.

Sec. 404.102. GENERAL POWERS AND DUTIES OF PUBLIC COUNSEL. The

public counsel shall administer and enforce this chapter,

including preparing and submitting to the legislature a budget

for the office and approving expenditures for professional

services, travel, per diem, and other actual and necessary

expenses incurred in administering the office.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.016, eff. September 1, 2005.

Sec. 404.103. OPERATION OF OMBUDSMAN PROGRAM. (a) The office

shall operate the ombudsman program under Subchapter D.

(b) The public counsel shall assign staff attorneys, as the

public counsel considers appropriate, to supervise the work of

the ombudsman program and advise ombudsmen in providing

assistance to claimants and preparing for informal and formal

hearings.

(c) The office shall coordinate services provided by the

ombudsman program with services provided by the Department of

Assistive and Rehabilitative Services.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.016, eff. September 1, 2005.

Sec. 404.104. AUTHORITY TO APPEAR OR INTERVENE. The public

counsel:

(1) may appear or intervene, as a party or otherwise, as a

matter of right before the commissioner, commissioner of

insurance, division, or department on behalf of injured employees

as a class in matters involving rules, agency policies, and forms

affecting the workers' compensation system that the commissioner

or the commissioner of insurance adopts or approves;

(2) may intervene as a matter of right or otherwise appear in a

judicial proceeding involving or arising from an action taken by

an administrative agency in a proceeding in which the public

counsel previously appeared under the authority granted by this

chapter;

(3) may appear or intervene, as a party or otherwise, as a

matter of right on behalf of injured employees as a class in any

proceeding in which the public counsel determines that the

interests of injured employees as a class are in need of

representation, except that the public counsel may not intervene

in an enforcement or parens patriae proceeding brought by the

attorney general; and

(4) may appear or intervene before the commissioner,

commissioner of insurance, division, or department, as a party or

otherwise, on behalf of injured employees as a class in a matter

involving rates, rules, agency policies, or forms affecting

injured employees as a class in any proceeding in which the

public counsel determines that injured employees are in need of

representation.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.016, eff. September 1, 2005.

Sec. 404.105. AUTHORITY TO ASSIST INDIVIDUAL INJURED EMPLOYEES

IN ADMINISTRATIVE PROCEDURES. (a) The office, through the

ombudsman program, may appear before the commissioner, division,

or State Office of Administrative Hearings to provide assistance

to an individual injured employee during:

(1) a workers' compensation administrative dispute resolution

process; or

(2) an enforcement action by the department or division against

an employee for a violation of the Texas Workers' Compensation

Act.

(b) This chapter may not be construed as requiring or allowing

legal representation for an individual injured employee by an

office attorney or ombudsman in any proceeding.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.016, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1261, Sec. 2, eff. September 1, 2009.

Sec. 404.106. LEGISLATIVE REPORT. (a) The office shall report

to the governor, lieutenant governor, speaker of the house of

representatives, and the chairs of the legislative committees

with appropriate jurisdiction not later than December 1 of each

even-numbered year. The report must include:

(1) a description of the activities of the office;

(2) identification of any problems in the workers' compensation

system from the perspective of injured employees as a class, as

considered by the public counsel, with recommendations for

regulatory and legislative action; and

(3) an analysis of the ability of the workers' compensation

system to provide adequate, equitable, and timely benefits to

injured employees at a reasonable cost to employers.

(b) The office shall coordinate with the workers' compensation

research and evaluation group to obtain needed information and

data to make the evaluations required for the report.

(c) The office shall publish and disseminate the legislative

report to interested persons, and may charge a fee for the

publication as necessary to achieve optimal dissemination.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.016, eff. September 1, 2005.

Sec. 404.107. ACCESS TO INFORMATION BY PUBLIC COUNSEL. The

public counsel:

(1) is entitled to the same access as a party, other than

division staff or department staff, to division or department

records available in a proceeding before the commissioner,

commissioner of insurance, division, or department under the

authority granted to the public counsel by this chapter; and

(2) is entitled to obtain discovery under Chapter 2001,

Government Code, of any nonprivileged matter that is relevant to

the subject matter involved in a proceeding or submission before

the commissioner, commissioner of insurance, division, or

department as authorized by this chapter.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.016, eff. September 1, 2005.

Sec. 404.108. LEGISLATIVE RECOMMENDATIONS. The public counsel

may recommend proposed legislation to the legislature that the

public counsel determines would positively affect the interests

of injured employees as a class.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.016, eff. September 1, 2005.

Sec. 404.109. INJURED EMPLOYEE RIGHTS; NOTICE. The public

counsel shall adopt, in the form and manner prescribed by the

public counsel and after consultation with the commissioner of

workers' compensation, a notice of injured employee rights and

responsibilities to be distributed by the division as provided by

commissioner or commissioner of insurance rules. A right or

responsibility adopted under this section must be consistent with

the requirements of this subtitle and division rules. This

section may not be construed as establishing an entitlement to

benefits to which the claimant is not otherwise entitled under

this subtitle.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.016, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1261, Sec. 3, eff. September 1, 2009.

Sec. 404.110. APPLICABILITY TO PUBLIC COUNSEL OF CONFIDENTIALITY

REQUIREMENTS. (a) Confidentiality requirements applicable to

examination reports and to the commissioner of insurance under

Sections 401.058, 401.105, 401.106, 441.201, and 501.158,

Insurance Code, as applicable, and Section 404.111, apply to the

public counsel.

(b) An employee of the office may not be compelled to disclose

information communicated to the employee by a claimant on any

matter relating to the claimant's claim. This subsection does not

prohibit or alter the office's duty to notify and cooperate with

appropriate law enforcement authorities under Section

404.1015(c).

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.016, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1261, Sec. 4, eff. September 1, 2009.

Sec. 404.111. ACCESS TO INFORMATION. (a) Except as otherwise

provided by this section, the office may access information from

an executive agency that is otherwise confidential under a law of

this state if that information is necessary for the performance

of the duties of the office, including information made

confidential under Section 402.091.

(b) The office may not access information under Subsection (a)

that is an attorney-client communication or an attorney work

product, or other information protected by a privilege recognized

by the Texas Rules of Civil Procedure or the Texas Rules of

Evidence.

(c) In furtherance of assisting an employee under Section

404.105(a)(2), the office may not access information under

Section 404.111(a) to which the employee is not otherwise

entitled. If the office possesses any information made

confidential by the Texas Workers' Compensation Act or any other

laws of this state to which the employee is not otherwise

entitled, that information may not be disclosed to the employee

or any other party assisting an employee under Section

404.105(a)(2). Nothing in this subsection prohibits or alters

the office's duty to notify appropriate law enforcement

authorities under Section 404.1015(c).

(d) Except as provided by this section, the division or the

department shall provide any information or data requested by the

public counsel in furtherance of the duties of the office under

this chapter.

(e) The office may not make public any confidential information

provided to the office under this chapter. Except as provided by

Subsection (c), the office may disclose a summary of the

information that does not directly or indirectly identify the

individual or entity that is the subject of the information. The

office may not release, and an individual or entity may not gain

access to, any information that:

(1) could reasonably be expected to reveal the identity of a

health care provider or an injured employee;

(2) reveals the zip code of an injured employee's primary

residence;

(3) discloses a health care provider discount or a differential

between a payment and a billed charge; or

(4) relates to an actual payment made by a payer to an

identified health care provider.

(f) Information collected or used by the office under this

chapter is subject to the confidentiality provisions and criminal

penalties of Section 402.091.

(g) Information on health care providers and injured employees

that is in the possession of the office, and any compilation,

report, or analysis produced from the information that identifies

providers and injured employees is not:

(1) subject to discovery, subpoena, or other means of legal

compulsion for release to any individual or entity; or

(2) admissible in any civil, administrative, or criminal

proceeding.

(h) Notwithstanding Subsection (e)(2), the office may use zip

code information to analyze information on a geographical basis.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.016, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1261, Sec. 5, eff. September 1, 2009.

SUBCHAPTER D. OMBUDSMAN PROGRAM

Sec. 404.151. OMBUDSMAN PROGRAM. (a) The office shall maintain

an ombudsman program as provided by this subchapter to assist

injured employees and persons claiming death benefits in

obtaining benefits under this subtitle.

(b) An ombudsman shall:

(1) meet with or otherwise provide information to injured

employees;

(2) investigate complaints;

(3) communicate with employers, insurance carriers, and health

care providers on behalf of injured employees;

(4) assist unrepresented claimants to enable those persons to

protect their rights in the workers' compensation system; and

(5) meet with an unrepresented claimant privately for a minimum

of 15 minutes prior to any informal or formal hearing.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 980, Sec. 1.31, eff. Sept.

1, 1995.

Redesignated from Labor Code, Section 409.041 and amended by Acts

2005, 79th Leg., Ch.

265, Sec. 3.017, eff. September 1, 2005.

Sec. 404.152. DESIGNATION AS OMBUDSMAN; ELIGIBILITY AND TRAINING

REQUIREMENTS; CONTINUING EDUCATION REQUIREMENTS. (a) At least

one specially qualified employee in each division office shall be

an ombudsman designated by the office of injured employee

counsel, who shall perform the duties under this subchapter as

the person's primary responsibility.

(b) To be eligible for designation as an ombudsman, a person

must:

(1) demonstrate satisfactory knowledge of the requirements of:

(A) this subtitle and the provisions of Subtitle C that relate

to claims management;

(B) other laws relating to workers' compensation; and

(C) rules adopted under this subtitle and the laws described

under Subdivision (1)(B);

(2) have demonstrated experience in handling and resolving

problems for the general public;

(3) possess strong interpersonal skills; and

(4) have at least one year of demonstrated experience in the

field of workers' compensation.

(c) The public counsel shall by rule adopt training guidelines

and continuing education requirements for ombudsmen. Training

provided under this subsection must:

(1) include education regarding this subtitle, rules adopted

under this subtitle, and decisions of the appeals panel, with

emphasis on benefits and the dispute resolution process;

(2) require an ombudsman undergoing training to be observed and

monitored by an experienced ombudsman during daily activities

conducted under this subchapter; and

(3) incorporate the requirements of Section 404.103(b).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Redesignated from Labor Code Sec. 409.041(c) and amended by Acts

1995, 74th Leg., ch. 980, Sec. 1.31, eff. Sept. 1, 1995. Amended

by Acts 1997, 75th Leg., ch. 1443, Sec. 8, eff. Sept. 1, 1997.

Redesignated from Labor Code, Section 409.042 and amended by Acts

2005, 79th Leg., Ch.

265, Sec. 3.017, eff. September 1, 2005.

Sec. 404.153. EMPLOYER NOTIFICATION; ADMINISTRATIVE VIOLATION.

(a) Each employer shall notify its employees of the ombudsman

program in the manner prescribed by the office.

(b) An employer commits an administrative violation if the

employer fails to comply with this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Redesignated from Labor Code Sec. 409.041(d) and amended by Acts

1995, 74th Leg., ch. 980, Sec. 1.31, eff. Sept. 1, 1995.

Redesignated from Labor Code, Section 409.043 and amended by Acts

2005, 79th Leg., Ch.

265, Sec. 3.017, eff. September 1, 2005.

Sec. 404.154. PUBLIC INFORMATION. The office shall widely

disseminate information about the ombudsman program.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Renumbered from Labor Code Sec. 409.042 by Acts 1995, 74th Leg.,

ch. 980, Sec. 1.31, eff. Sept. 1, 1995.

Redesignated from Labor Code, Section 409.044 and amended by Acts

2005, 79th Leg., Ch.

265, Sec. 3.017, eff. September 1, 2005.

Sec. 404.155. COST FOR CERTAIN COPIES OF MEDICAL RECORDS;

ADMINISTRATIVE VIOLATION. (a) At the written request of an

ombudsman designated under this subchapter who is assisting a

specific injured employee, a health care provider shall provide

copies of the injured employee's medical records to the ombudsman

at no cost to the ombudsman or the office.

(b) The workers' compensation insurance carrier is liable to the

health care provider for the cost of providing copies of the

employee's medical records under this section. The insurance

carrier may not deduct that cost from any benefit to which the

employee is entitled.

(c) The amount charged for providing copies of an injured

employee's medical records under this section is the amount

prescribed by rules adopted by the commissioner for copying

medical records.

(d) A health care provider may not require payment for the cost

of providing copies of an injured employee's medical records

under this section before providing the copies to the ombudsman.

(e) The public counsel may adopt rules regarding a time frame

for the provision of copies of an injured employee's medical

records under this section and any other matter relating to

provision of those copies.

(f) A health care provider or insurance carrier that fails to

comply with the requirements of this section or rules adopted

under this section commits an administrative violation. The

commissioner shall enforce a violation under this subsection in

accordance with Chapter 415.

Added by Acts 2007, 80th Leg., R.S., Ch.

1009, Sec. 1, eff. June 15, 2007.



CHAPTER 405. WORKERS' COMPENSATION RESEARCH

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE A. TEXAS WORKERS' COMPENSATION ACT

CHAPTER 405. WORKERS' COMPENSATION RESEARCH

Sec. 405.001. DEFINITION. In this chapter, "group" means the

workers' compensation research and evaluation group.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 10, Sec. 1.01, eff.

Oct. 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.018, eff. September 1, 2005.

Sec. 405.002. WORKERS' COMPENSATION RESEARCH DUTIES OF

DEPARTMENT. (a) The workers' compensation research and

evaluation group is located within the department and serves as a

resource for the commissioner of insurance on workers'

compensation issues.

(b) The department may apply for and spend grant funds to

implement this chapter.

(c) The department shall ensure that all research reports

prepared under this chapter or by the former Research and

Oversight Council on Workers' Compensation are accessible to the

public through the Internet to the extent practicable.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 10, Sec. 1.01, eff.

Oct. 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.019, eff. September 1, 2005.

Sec. 405.0025. RESEARCH DUTIES OF GROUP. (a) The group shall

conduct professional studies and research related to:

(1) the delivery of benefits;

(2) litigation and controversy related to workers' compensation;

(3) insurance rates and ratemaking procedures;

(4) rehabilitation and reemployment of injured employees;

(5) the quality and cost of medical benefits;

(6) employer participation in the workers' compensation system;

(7) employment health and safety issues; and

(8) other matters relevant to the cost, quality, and operational

effectiveness of the workers' compensation system.

(b) The group shall:

(1) objectively evaluate the impact of the workers' compensation

health care networks certified under Chapter 1305, Insurance

Code, on the cost and the quality of medical care provided to

injured employees; and

(2) report the group's findings to the governor, the lieutenant

governor, the speaker of the house of representatives, and the

members of the legislature not later than December 1 of each

even-numbered year.

(c) At a minimum, the report required under Subsection (b) must

evaluate the impact of workers' compensation health care networks

on:

(1) the average medical and indemnity cost per claim;

(2) access and utilization of health care;

(3) injured employee return-to-work outcomes;

(4) injured employee satisfaction;

(5) injured employee health-related functional outcomes;

(6) the frequency, duration, and outcome of complaints; and

(7) the frequency, duration, and outcome of disputes regarding

medical benefits.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.020, eff. September 1, 2005.

Sec. 405.0026. RESEARCH AGENDA. (a) The group shall prepare

and publish annually in the Texas Register a proposed workers'

compensation research agenda for the commissioner of insurance

review and approval.

(b) The commissioner of insurance shall:

(1) accept public comments on the research agenda; and

(2) hold a public hearing on the proposed research agenda if a

hearing is requested by interested persons.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.020, eff. September 1, 2005.

Sec. 405.003. FUNDING; MAINTENANCE TAX. (a) The group's duties

under this chapter are funded through the assessment of a

maintenance tax collected annually from all insurance carriers,

and self-insurance groups that hold certificates of approval

under Chapter 407A, except governmental entities.

(b) The department shall set the rate of the maintenance tax

based on the expenditures authorized and the receipts anticipated

in legislative appropriations. The tax rate for insurance

companies may not exceed one-tenth of one percent of the

correctly reported gross workers' compensation insurance

premiums. The tax rate for certified self-insurers may not exceed

one-tenth of one percent of the total tax base of all certified

self-insurers, as computed under Section 407.103(b). The tax rate

for self-insurance groups described by Subsection (a) may not

exceed one-tenth of one percent of the group's gross premium for

the group's retention, excluding premium collected by the group

for excess insurance.

(c) The tax imposed under Subsection (a) is in addition to all

other taxes imposed on those insurance carriers for workers'

compensation purposes.

(d) The tax on insurance companies and on self-insurance groups

described by Subsection (a) shall be assessed, collected, and

paid in the same manner and at the same time as the maintenance

tax established for the support of the department under Chapter

255, Insurance Code. The tax on certified self-insurers shall be

assessed, collected, and paid in the same manner and at the same

time as the self-insurer maintenance tax collected under Section

407.104.

(e) Amounts received under this section shall be deposited in

the general revenue fund in accordance with Section 251.004,

Insurance Code, to be used:

(1) for the operation of the group's duties under this chapter;

and

(2) to reimburse the general revenue fund in accordance with

Section 201.052, Insurance Code.

(f) Section 403.095, Government Code, does not apply in relation

to amounts received under this section or to any special account

into which the amounts are deposited.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 10, Sec. 1.01, eff.

Oct. 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.021, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

728, Sec. 11.136, eff. September 1, 2005.

Sec. 405.004. COORDINATION WITH OTHER STATE AGENCIES;

CONFIDENTIALITY. (a) As required to fulfill the group's

objectives under this chapter, the group is entitled to access to

the files and records of:

(1) the division;

(2) the Texas Workforce Commission;

(3) the Department of Assistive and Rehabilitative Services;

(4) the office of injured employee counsel;

(5) the State Office of Risk Management; and

(6) other appropriate state agencies.

(b) A state agency shall assist and cooperate in providing

information to the group.

(c) Information that is confidential under state law is

accessible to the department under rules of confidentiality and

remains confidential.

(d) Except as provided by this subsection, the identity of an

individual or entity selected to participate in a survey

conducted by the group or who participates in such a survey is

confidential and is not subject to public disclosure under

Chapter 552, Government Code. This subsection does not prohibit

the identification of a workers' compensation health care network

in a report card issued under Section 1305.502, Insurance Code,

provided that the report card may not identify any injured

employee or other individual.

(e) A working paper, including all documentary or other

information, prepared or maintained by the group in performing

the group's duties under this chapter or other law to conduct an

evaluation and prepare a report is excepted from the public

disclosure requirements of Section 552.021, Government Code.

(f) A record held by another entity that is considered to be

confidential by law and that the group receives in connection

with the performance of the group's functions under this chapter

or another law remains confidential and is excepted from the

public disclosure requirements of Section 552.021, Government

Code.

(g) The commissioner of insurance shall adopt rules as necessary

to establish data reporting requirements to support the research

duties under this chapter. This section may not be construed as

requiring additional reporting requirements on nonsubscribing

employers.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 10, Sec. 1.01, eff.

Oct. 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.022, eff. September 1, 2005.



CHAPTER 406. WORKERS' COMPENSATION INSURANCE COVERAGE

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE A. TEXAS WORKERS' COMPENSATION ACT

CHAPTER 406. WORKERS' COMPENSATION INSURANCE COVERAGE

SUBCHAPTER A. COVERAGE ELECTION; SECURITY PROCEDURES

Sec. 406.001. DEFINITION. In this subchapter, "employer" means

a person who employs one or more employees.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 406.002. COVERAGE GENERALLY ELECTIVE. (a) Except for

public employers and as otherwise provided by law, an employer

may elect to obtain workers' compensation insurance coverage.

(b) An employer who elects to obtain coverage is subject to this

subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 406.003. METHODS OF OBTAINING COVERAGE. An employer may

obtain workers' compensation insurance coverage through a

licensed insurance company or through self-insurance as provided

by this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 406.004. EMPLOYER NOTICE TO DIVISION. (a) An employer who

does not obtain workers' compensation insurance coverage shall

notify the division in writing, in the time and as prescribed by

commissioner rule, that the employer elects not to obtain

coverage.

(b) The commissioner shall prescribe forms to be used for the

employer notification and shall require the employer to provide

reasonable information to the division about the employer's

business.

(c) The division may contract with the Texas Workforce

Commission or the comptroller for assistance in collecting the

notification required under this section. Those agencies shall

cooperate with the division in enforcing this section.

(d) The employer notification filing required under this section

shall be filed with the division in accordance with Section

406.009.

(e) An employer commits an administrative violation if the

employer fails to comply with this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.47(a), eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.023, eff. September 1, 2005.

Sec. 406.005. EMPLOYER NOTICE TO EMPLOYEES; ADMINISTRATIVE

VIOLATION. (a) An employer shall notify each employee as

provided by this section whether or not the employer has workers'

compensation insurance coverage.

(b) The employer shall notify a new employee of the existence or

absence of workers' compensation insurance coverage at the time

the employee is hired.

(c) Each employer shall post a notice of whether the employer

has workers' compensation insurance coverage at conspicuous

locations at the employer's place of business as necessary to

provide reasonable notice to the employees. The commissioner may

adopt rules relating to the form and content of the notice. The

employer shall revise the notice when the information contained

in the notice is changed.

(d) An employer who obtains workers' compensation insurance

coverage or whose coverage is terminated or canceled shall notify

each employee that the coverage has been obtained, terminated, or

canceled not later than the 15th day after the date on which the

coverage, or the termination or cancellation of the coverage,

takes effect.

(e) An employer commits an administrative violation if the

employer fails to comply with this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.024, eff. September 1, 2005.

Sec. 406.006. INSURANCE COVERAGE AND CLAIM ADMINISTRATION

REPORTING REQUIREMENTS; ADMINISTRATIVE VIOLATION. (a) An

insurance company from which an employer has obtained workers'

compensation insurance coverage, a certified self-insurer, a

workers' compensation self-insurance group under Chapter 407A,

and a political subdivision shall file notice of the coverage and

claim administration contact information with the division not

later than the 10th day after the date on which the coverage or

claim administration agreement takes effect, unless the

commissioner adopts a rule establishing a later date for filing.

Coverage takes effect on the date on which a binder is issued, a

later date and time agreed to by the parties, on the date

provided by the certificate of self-insurance, or on the date

provided in an interlocal agreement that provides for

self-insurance. The commissioner may adopt rules that establish

the coverage and claim administration contact information

required under this subsection.

(b) The notice required under this section shall be filed with

the division in accordance with Section 406.009.

(c) An insurance company, a certified self-insurer, a workers'

compensation self-insurance group under Chapter 407A, or a

political subdivision commits an administrative violation if the

person fails to file notice with the division as provided by this

section.

(d) In this section, "political subdivision" has the meaning

assigned by Section 504.001.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.48(a), eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 954, Sec. 2.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.025, eff. September 1, 2005.

Sec. 406.007. TERMINATION OF COVERAGE BY EMPLOYER; NOTICE. (a)

An employer who terminates workers' compensation insurance

coverage obtained under this subtitle shall file a written notice

with the division by certified mail not later than the 10th day

after the date on which the employer notified the insurance

carrier to terminate the coverage. The notice must include a

statement certifying the date that notice was provided or will be

provided to affected employees under Section 406.005.

(b) The notice required under this section shall be filed with

the division in accordance with Section 406.009.

(c) Termination of coverage takes effect on the later of:

(1) the 30th day after the date of filing of notice with the

division under Subsection (a); or

(2) the cancellation date of the policy.

(d) The coverage shall be extended until the date on which the

termination of coverage takes effect, and the employer is

obligated for premiums due for that period.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.49(a), eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.026, eff. September 1, 2005.

Sec. 406.008. CANCELLATION OR NONRENEWAL OF COVERAGE BY

INSURANCE COMPANY; NOTICE. (a) An insurance company that

cancels a policy of workers' compensation insurance or that does

not renew the policy by the anniversary date of the policy shall

deliver notice of the cancellation or nonrenewal by certified

mail or in person to the employer and the division not later

than:

(1) the 30th day before the date on which the cancellation or

nonrenewal takes effect; or

(2) the 10th day before the date on which the cancellation or

nonrenewal takes effect if the insurance company cancels or does

not renew because of:

(A) fraud in obtaining coverage;

(B) misrepresentation of the amount of payroll for purposes of

premium calculation;

(C) failure to pay a premium when due;

(D) an increase in the hazard for which the employer seeks

coverage that results from an act or omission of the employer and

that would produce an increase in the rate, including an increase

because of a failure to comply with:

(i) reasonable recommendations for loss control; or

(ii) recommendations designed to reduce a hazard under the

employer's control within a reasonable period; or

(E) a determination made by the commissioner of insurance that

the continuation of the policy would place the insurer in

violation of the law or would be hazardous to the interest of

subscribers, creditors, or the general public.

(b) The notice required under this section shall be filed with

the division.

(c) Failure of the insurance company to give notice as required

by this section extends the policy until the date on which the

required notice is provided to the employer and the division.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.50(a), eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.027, eff. September 1, 2005.

Sec. 406.009. COLLECTING AND MAINTAINING INFORMATION; MONITORING

AND ENFORCING COMPLIANCE. (a) The division shall collect and

maintain the information required under this subchapter and shall

monitor compliance with the requirements of this subchapter.

(b) The commissioner may adopt rules as necessary to enforce

this subchapter.

(c) The commissioner may designate a data collection agent,

implement an electronic reporting and public information access

program, and adopt rules as necessary to implement the data

collection requirements of this subchapter. The commissioner may

establish the form, manner, and procedure for the transmission of

information to the division.

(d) The division may require an employer or insurance carrier

subject to this subtitle to identify or confirm an employer's

coverage status and claim administration contact information as

necessary to achieve the purposes of this subtitle.

(e) An employer or insurance carrier commits an administrative

violation if that person fails to comply with Subsection (d).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.51(a), eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 954, Sec. 3, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.028, eff. September 1, 2005.

Sec. 406.010. CLAIMS SERVICE; ADMINISTRATIVE VIOLATION. (a) An

insurance carrier shall provide claims service:

(1) through offices of the insurance carrier located in this

state; or

(2) by other resident representatives with full power to act for

the insurance carrier.

(b) Each insurance carrier shall designate persons to provide

claims service in sufficient numbers and at appropriate locations

to reasonably service policies written by the carrier. If an

insurance carrier uses the services of a person required to hold

a certificate of authority under Chapter 4151, Insurance Code,

the carrier must comply with the requirements of that chapter.

(c) The commissioner by rule shall further specify the

requirements of this section.

(d) A person commits an administrative violation if the person

violates a rule adopted under this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.029, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 3.01, eff. September 1, 2007.

Sec. 406.011. AUSTIN REPRESENTATIVE; ADMINISTRATIVE VIOLATION.

(a) The commissioner by rule may require an insurance carrier to

designate a representative in Austin to act as the insurance

carrier's agent before the division in Austin. Notice to the

designated agent constitutes notice to the insurance carrier.

(b) A person commits an administrative violation if the person

violates a rule adopted under this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.030, eff. September 1, 2005.

Sec. 406.012. ENFORCEMENT OF SUBCHAPTER. The commission shall

enforce the administrative penalties established under this

subchapter in accordance with Chapter 415.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER B. COVERAGE REQUIREMENTS

Sec. 406.031. LIABILITY FOR COMPENSATION. (a) An insurance

carrier is liable for compensation for an employee's injury

without regard to fault or negligence if:

(1) at the time of injury, the employee is subject to this

subtitle; and

(2) the injury arises out of and in the course and scope of

employment.

(b) If an injury is an occupational disease, the employer in

whose employ the employee was last injuriously exposed to the

hazards of the disease is considered to be the employer of the

employee under this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 406.032. EXCEPTIONS. An insurance carrier is not liable

for compensation if:

(1) the injury:

(A) occurred while the employee was in a state of intoxication;

(B) was caused by the employee's wilful attempt to injure

himself or to unlawfully injure another person;

(C) arose out of an act of a third person intended to injure the

employee because of a personal reason and not directed at the

employee as an employee or because of the employment;

(D) arose out of voluntary participation in an off-duty

recreational, social, or athletic activity that did not

constitute part of the employee's work-related duties, unless the

activity is a reasonable expectancy of or is expressly or

impliedly required by the employment; or

(E) arose out of an act of God, unless the employment exposes

the employee to a greater risk of injury from an act of God than

ordinarily applies to the general public; or

(2) the employee's horseplay was a producing cause of the

injury.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 406.033. COMMON-LAW DEFENSES; BURDEN OF PROOF. (a) In an

action against an employer who does not have workers'

compensation insurance coverage to recover damages for personal

injuries or death sustained by an employee in the course and

scope of the employment, it is not a defense that:

(1) the employee was guilty of contributory negligence;

(2) the employee assumed the risk of injury or death; or

(3) the injury or death was caused by the negligence of a fellow

employee.

(b) This section does not reinstate or otherwise affect the

availability of defenses at common law, including the defenses

described by Subsection (a).

(c) The employer may defend the action on the ground that the

injury was caused:

(1) by an act of the employee intended to bring about the

injury; or

(2) while the employee was in a state of intoxication.

(d) In an action described by Subsection (a) against an employer

who does not have workers' compensation insurance coverage, the

plaintiff must prove negligence of the employer or of an agent or

servant of the employer acting within the general scope of the

agent's or servant's employment.

(e) A cause of action described in Subsection (a) may not be

waived by an employee before the employee's injury or death. Any

agreement by an employee to waive a cause of action or any right

described in Subsection (a) before the employee's injury or death

is void and unenforceable.

(f) A cause of action described by Subsection (a) may not be

waived by an employee after the employee's injury unless:

(1) the employee voluntarily enters into the waiver with

knowledge of the waiver's effect;

(2) the waiver is entered into not earlier than the 10th

business day after the date of the initial report of injury;

(3) the employee, before signing the waiver, has received a

medical evaluation from a nonemergency care doctor; and

(4) the waiver is in a writing under which the true intent of

the parties is specifically stated in the document.

(g) The waiver provisions required under Subsection (f) must be

conspicuous and appear on the face of the agreement. To be

conspicuous, the waiver provisions must appear in a type larger

than the type contained in the body of the agreement or in

contrasting colors.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 1456, Sec. 16.01, eff. June

17, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.031, eff. September 1, 2005.

Sec. 406.034. EMPLOYEE ELECTION. (a) Except as otherwise

provided by law, unless the employee gives notice as provided by

Subsection (b), an employee of an employer waives the employee's

right of action at common law or under a statute of this state to

recover damages for personal injuries or death sustained in the

course and scope of the employment.

(b) An employee who desires to retain the common-law right of

action to recover damages for personal injuries or death shall

notify the employer in writing that the employee waives coverage

under this subtitle and retains all rights of action under common

law. The employee must notify the employer not later than the

fifth day after the date on which the employee:

(1) begins the employment; or

(2) receives written notice from the employer that the employer

has obtained workers' compensation insurance coverage if the

employer is not a covered employer at the time of the employment

but later obtains the coverage.

(c) An employer may not require an employee to retain common-law

rights under this section as a condition of employment.

(d) An employee who elects to retain the right of action or a

legal beneficiary of that employee may bring a cause of action

for damages for injuries sustained in the course and scope of the

employment under common law or under a statute of this state.

Notwithstanding Section 406.033, the cause of action is subject

to all defenses available under common law and the statutes of

this state.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 406.035. WAIVER OF COMPENSATION PROHIBITED. Except as

provided by this subtitle, an agreement by an employee to waive

the employee's right to compensation is void.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER C. COVERAGE THROUGH COMMERCIAL INSURANCE

Sec. 406.051. SECURITY BY COMMERCIAL INSURANCE. (a) An

insurance company may contract to secure an employer's liability

and obligations and to pay compensation by issuing a workers'

compensation insurance policy under this subchapter.

(b) The contract for coverage must be written on a policy and

endorsements approved by the Texas Department of Insurance.

(c) The employer may not transfer:

(1) the obligation to accept a report of injury under Section

409.001;

(2) the obligation to maintain records of injuries under Section

409.006;

(3) the obligation to report injuries to the insurance carrier

under Section 409.005;

(4) liability for a violation of Section 415.006 or 415.008 or

of Chapter 451; or

(5) the obligation to comply with a commissioner order.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1999, 76th Leg., ch. 954, Sec. 4, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.032, eff. September 1, 2005.

Sec. 406.052. EFFECT OF OTHER INSURANCE COVERAGE. (a) A

contract entered into to indemnify an employer from loss or

damage resulting from an injury sustained by an employee that is

compensable under this subtitle is void unless the contract also

covers liability for payment of compensation under this subtitle.

(b) This section does not prohibit an employer who is not

required to have workers' compensation insurance coverage and who

has elected not to obtain workers' compensation insurance

coverage from obtaining insurance coverage on the employer's

employees if the insurance is not represented to any person as

providing workers' compensation insurance coverage authorized

under this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 406.053. ALL STATES COVERAGE. The Texas Department of

Insurance shall coordinate with the appropriate agencies of other

states to:

(1) share information regarding an employer who obtains all

states coverage; and

(2) ensure that the department has knowledge of an employer who

obtains all states coverage in another state but fails to file

notice with the department.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER D. EXTRATERRITORIAL COVERAGE

Sec. 406.071. EXTRATERRITORIAL COVERAGE. (a) An employee who

is injured while working in another jurisdiction or the

employee's legal beneficiary is entitled to all rights and

remedies under this subtitle if:

(1) the injury would be compensable if it had occurred in this

state; and

(2) the employee has significant contacts with this state or the

employment is principally located in this state.

(b) An employee has significant contacts with this state if the

employee was hired or recruited in this state and the employee:

(1) was injured not later than one year after the date of hire;

or

(2) has worked in this state for at least 10 working days during

the 12 months preceding the date of injury.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 406.072. PRINCIPAL LOCATION. The principal location of a

person's employment is where:

(1) the employer has a place of business at or from which the

employee regularly works; or

(2) the employee resides and spends a substantial part of the

employee's working time.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 406.073. AGREEMENT ON PRINCIPAL LOCATION; ADMINISTRATIVE

VIOLATION. (a) An employee whose work requires regular travel

between this state and at least one other jurisdiction may agree

in writing with the employer on the principal location of the

employment.

(b) The employer shall file the agreement with the division on

request.

(c) A person commits an administrative violation if the person

violates Subsection (b).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.033, eff. September 1, 2005.

Sec. 406.074. INTERJURISDICTIONAL AGREEMENTS. (a) The

commissioner may enter into an agreement with an appropriate

agency of another jurisdiction with respect to:

(1) conflicts of jurisdiction;

(2) assumption of jurisdiction in a case in which the contract

of employment arises in one state and the injury is incurred in

another;

(3) procedures for proceeding against a foreign employer who

fails to comply with this subtitle; and

(4) procedures for the appropriate agency to use to proceed

against an employer of this state who fails to comply with the

workers' compensation laws of the other jurisdiction.

(b) An executed agreement that has been adopted as a rule by the

commissioner binds all subject employers and employees.

(c) In this section, "appropriate agency" means an agency of

another jurisdiction that administers the workers' compensation

laws of that jurisdiction.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.034, eff. September 1, 2005.

Sec. 406.075. EFFECT OF COMPENSATION PAID IN OTHER JURISDICTION.

(a) An injured employee who elects to pursue the employee's

remedy under the workers' compensation laws of another

jurisdiction and who recovers benefits under those laws may not

recover under this subtitle.

(b) The amount of benefits accepted under the laws of the other

jurisdiction without an election under Subsection (a) shall be

credited against the benefits that the employee would have

received had the claim been made under this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER E. APPLICATION OF COVERAGE TO CERTAIN EMPLOYEES

Sec. 406.091. EXEMPT EMPLOYEES; VOLUNTARY COVERAGE. (a) The

following employees are not subject to this subtitle:

(1) a person employed as a domestic worker or a casual worker

engaged in employment incidental to a personal residence;

(2) a person covered by a method of compensation established

under federal law; or

(3) except as provided by Subchapter H, a farm or ranch

employee.

(b) An employer may elect to obtain workers' compensation

insurance coverage for an employee or classification of employees

exempted from coverage under Subsection (a)(1) or (a)(3).

Obtaining that coverage constitutes acceptance by the employer of

the rights and responsibilities imposed under this subtitle as of

the effective date of the coverage for as long as the coverage

remains in effect.

(c) An employer who does not obtain coverage for exempt

employees is not deprived of the common-law defenses described by

Section 406.033, but this section does not reinstate or otherwise

affect the availability of those or other defenses at common law.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 406.092. ALIEN EMPLOYEES AND BENEFICIARIES. (a) A

resident or nonresident alien employee or legal beneficiary is

entitled to compensation under this subtitle.

(b) A nonresident alien employee or legal beneficiary, at the

election of the employee or legal beneficiary, may be represented

officially by a consular officer of the country of which the

employee or legal beneficiary is a citizen. That officer may

receive benefit payments for distribution to the employee or

legal beneficiary. The receipt of the payments constitutes full

discharge of the insurance carrier's liability for those

payments.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 406.093. LEGALLY INCOMPETENT EMPLOYEES. (a) The guardian

of an injured employee who is a minor or is otherwise legally

incompetent may exercise on the employee's behalf the rights and

privileges granted to the employee under this subtitle.

(b) The commissioner by rule shall adopt procedures relating to

the method of payment of benefits to legally incompetent

employees.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.035, eff. September 1, 2005.

Sec. 406.094. CERTAIN PERSONS LICENSED BY TEXAS REAL ESTATE

COMMISSION. (a) An employer who elects to provide workers'

compensation insurance coverage may include in the coverage a

real estate salesperson or broker who is:

(1) licensed under Chapter 1101, Occupations Code; and

(2) compensated solely by commissions.

(b) If coverage is elected by the employer, the insurance policy

must specifically name the salesperson or broker. The coverage

continues while the policy is in effect and the named salesperson

or broker is endorsed on the policy.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.788, eff.

Sept. 1, 2003.

Sec. 406.095. CERTAIN PROFESSIONAL ATHLETES. (a) A

professional athlete employed under a contract for hire or a

collective bargaining agreement who is entitled to benefits for

medical care and weekly benefits that are equal to or greater

than the benefits provided under this subtitle may not receive

benefits under this subtitle and the equivalent benefits under

the contract or collective bargaining agreement. An athlete

covered by such a contract or agreement who sustains an injury in

the course and scope of the athlete's employment shall elect to

receive either the benefits available under this subtitle or the

benefits under the contract or agreement.

(b) The commissioner by rule shall establish the procedures and

requirements for an election under this section.

(c) In this section, "professional athlete" means a person

employed as a professional athlete by a franchise of:

(1) the National Football League;

(2) the National Basketball Association;

(3) the American League of Professional Baseball Clubs;

(4) the National League of Professional Baseball Clubs;

(5) the International Hockey League;

(6) the National Hockey League; or

(7) the Central Hockey League.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 668, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.036, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

815, Sec. 1, eff. September 1, 2005.

Sec. 406.096. REQUIRED COVERAGE FOR CERTAIN BUILDING OR

CONSTRUCTION CONTRACTORS. (a) A governmental entity that enters

into a building or construction contract shall require the

contractor to certify in writing that the contractor provides

workers' compensation insurance coverage for each employee of the

contractor employed on the public project.

(b) Each subcontractor on the public project shall provide such

a certificate relating to coverage of the subcontractor's

employees to the general contractor, who shall provide the

subcontractor's certificate to the governmental entity.

(c) A contractor who has a contract that requires workers'

compensation insurance coverage may provide the coverage through

a group plan or other method satisfactory to the governing body

of the governmental entity.

(d) The employment of a maintenance employee by an employer who

is not engaging in building or construction as the employer's

primary business does not constitute engaging in building or

construction.

(e) In this section:

(1) "Building or construction" includes:

(A) erecting or preparing to erect a structure, including a

building, bridge, roadway, public utility facility, or related

appurtenance;

(B) remodeling, extending, repairing, or demolishing a

structure; or

(C) otherwise improving real property or an appurtenance to real

property through similar activities.

(2) "Governmental entity" means this state or a political

subdivision of this state. The term includes a municipality.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 406.097. EXECUTIVE EMPLOYEES OF CERTAIN BUSINESS ENTITIES.

(a) A sole proprietor, partner, or corporate executive officer

of a business entity that elects to provide workers' compensation

insurance coverage is entitled to benefits under that coverage as

an employee unless the sole proprietor, partner, or corporate

executive officer is specifically excluded from coverage through

an endorsement to the insurance policy or certificate of

authority to self-insure.

(b) The dual capacity doctrine does not apply to a corporate

executive officer with an equity ownership in the covered

business entity of at least 25 percent and will not invalidate

the exclusion of such a corporate executive officer from coverage

under Subsection (a).

(c) A sole proprietor or partner of a covered business entity or

a corporate officer with an equity ownership in a covered

business entity of at least 25 percent may be excluded from

coverage under this section notwithstanding Section 406.096.

Added by Acts 1995, 74th Leg., ch. 980, Sec. 1.20, eff. Sept. 1,

1995.

Sec. 406.098. VOLUNTEER EMERGENCY SERVICE MEMBERS AND PERSONNEL.

(a) An emergency service organization which is not a political

subdivision or which is separate from any political subdivision

may elect to obtain workers' compensation insurance coverage for

its named volunteer members who participate in the normal

functions of the organization. A person covered under this

subsection is entitled to full medical benefits and the minimum

compensation payments under the law.

(b) In this section, unless a different meaning is plainly

required by law:

(1) "Emergency service organization" means any organization

established to provide for the general public:

(A) fire prevention and suppression;

(B) hazardous materials response operations; or

(C) emergency medical services.

(2) "Volunteer members" means individuals who are carried on the

membership list of the organization as active participants and

who receive no remuneration for their services.

(3) "Normal functions" means any response to, participation in,

or departure from an incident scene; training; meetings;

performance of equipment maintenance; or organizational

functions.

(4) "Political subdivision" means a county, municipality,

special district, school district, junior college district,

housing authority, community center for mental health and mental

retardation services established under Subchapter A, Chapter 534,

Health and Safety Code, or any other legally constituted

political subdivision of the state.

(c) The commissioner of insurance shall adopt rules governing

the method of calculating premiums for workers' compensation

insurance coverage for volunteer members who are covered pursuant

to this section.

Added by Acts 1995, 74th Leg., ch. 849, Sec. 1, eff. Aug. 28,

1995. Renumbered from Labor Code Sec. 406.097 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(63), eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.037, eff. September 1, 2005.

SUBCHAPTER F. COVERAGE OF CERTAIN INDEPENDENT CONTRACTORS

Sec. 406.121. DEFINITIONS. In this subchapter:

(1) "General contractor" means a person who undertakes to

procure the performance of work or a service, either separately

or through the use of subcontractors. The term includes a

"principal contractor," "original contractor," "prime

contractor," or other analogous term. The term does not include a

motor carrier that provides a transportation service through the

use of an owner operator.

(2) "Independent contractor" means a person who contracts to

perform work or provide a service for the benefit of another and

who ordinarily:

(A) acts as the employer of any employee of the contractor by

paying wages, directing activities, and performing other similar

functions characteristic of an employer-employee relationship;

(B) is free to determine the manner in which the work or service

is performed, including the hours of labor of or method of

payment to any employee;

(C) is required to furnish or to have employees, if any, furnish

necessary tools, supplies, or materials to perform the work or

service; and

(D) possesses the skills required for the specific work or

service.

(3) "Motor carrier" means a person who operates a motor vehicle

over a public highway in this state to provide a transportation

service or who contracts to provide that service.

(4) "Owner operator" means a person who provides transportation

services under contract for a motor carrier. An owner operator is

an independent contractor.

(5) "Subcontractor" means a person who contracts with a general

contractor to perform all or part of the work or services that

the general contractor has undertaken to perform.

(6) "Transportation service" means providing a motor vehicle,

with a driver under contract, to transport passengers or

property.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 406.122. STATUS AS EMPLOYEE. (a) For purposes of workers'

compensation insurance coverage, a person who performs work or

provides a service for a general contractor or motor carrier who

is an employer under this subtitle is an employee of that general

contractor or motor carrier, unless the person is:

(1) operating as an independent contractor; or

(2) hired to perform the work or provide the service as an

employee of a person operating as an independent contractor.

(b) A subcontractor and the subcontractor's employees are not

employees of the general contractor for purposes of this subtitle

if the subcontractor:

(1) is operating as an independent contractor; and

(2) has entered into a written agreement with the general

contractor that evidences a relationship in which the

subcontractor assumes the responsibilities of an employer for the

performance of work.

(c) An owner operator and the owner operator's employees are not

employees of a motor carrier for the purposes of this subtitle if

the owner operator has entered into a written agreement with the

motor carrier that evidences a relationship in which the owner

operator assumes the responsibilities of an employer for the

performance of work.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 406.123. ELECTION TO PROVIDE COVERAGE; ADMINISTRATIVE

VIOLATION. (a) A general contractor and a subcontractor may

enter into a written agreement under which the general contractor

provides workers' compensation insurance coverage to the

subcontractor and the employees of the subcontractor.

(b) If a general contractor has workers' compensation insurance

to protect the general contractor's employees and if, in the

course and scope of the general contractor's business, the

general contractor enters into a contract with a subcontractor

who does not have employees, the general contractor shall be

treated as the employer of the subcontractor for the purposes of

this subtitle and may enter into an agreement for the deduction

of premiums paid in accordance with Subsection (d).

(c) A motor carrier and an owner operator may enter into a

written agreement under which the motor carrier provides workers'

compensation insurance coverage to the owner operator and the

employees of the owner operator.

(d) If a general contractor or a motor carrier elects to provide

coverage under Subsection (a) or (c), then, notwithstanding

Section 415.006, the actual premiums, based on payroll, that are

paid or incurred by the general contractor or motor carrier for

the coverage may be deducted from the contract price or other

amount owed to the subcontractor or owner operator by the general

contractor or motor carrier.

(e) An agreement under this section makes the general contractor

the employer of the subcontractor and the subcontractor's

employees only for purposes of the workers' compensation laws of

this state.

(f) A general contractor shall file a copy of an agreement

entered into under this section with the general contractor's

workers' compensation insurance carrier not later than the 10th

day after the date on which the contract is executed. If the

general contractor is a certified self-insurer, the copy must be

filed with the division.

(g) A general contractor who enters into an agreement with a

subcontractor under this section commits an administrative

violation if the contractor fails to file a copy of the agreement

as required by Subsection (f).

(h) Notwithstanding Subsection (b), a person who performs work

or provides a service for an oil or gas well operator and who is

an independent contractor that has no employees shall be treated

in the same manner as an independent contractor with employees

and is not entitled to coverage under the general contractor's

workers' compensation insurance policy unless the independent

contractor and the general contractor enter into an agreement

under this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 88, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.038, eff. September 1, 2005.

Sec. 406.124. CAUSE OF ACTION. If a person who has workers'

compensation insurance coverage subcontracts all or part of the

work to be performed by the person to a subcontractor with the

intent to avoid liability as an employer under this subtitle, an

employee of the subcontractor who sustains a compensable injury

in the course and scope of the employment shall be treated as an

employee of the person for purposes of workers' compensation and

shall have a separate right of action against the subcontractor.

The right of action against the subcontractor does not affect the

employee's right to compensation under this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 406.125. RESTRICTION OF UNSAFE WORK PRACTICES UNAFFECTED.

This subchapter does not prevent a general contractor from

directing a subcontractor or the employees of a subcontractor to

stop or change an unsafe work practice.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 406.126. EXEMPTION. This subchapter does not apply to farm

or ranch employees.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 406.127. EFFECT OF CERTAIN CONTRACTS OF HIRE. An insurance

company may not demand an insurance premium from an employer for

coverage of an independent contractor or an employee of an

independent contractor if the independent contractor is under a

contract of hire with the employer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER G. COVERAGE OF CERTAIN BUILDING AND CONSTRUCTION

WORKERS

Sec. 406.141. DEFINITIONS. In this subchapter:

(1) "Hiring contractor" means a general contractor or

subcontractor who, in the course of regular business,

subcontracts all or part of the work to be performed to other

persons.

(2) "Independent contractor" means a person who contracts to

perform work or provide a service for the benefit of another and

who:

(A) is paid by the job and not by the hour or some other

time-measured basis;

(B) is free to hire as many helpers as desired and may determine

the pay of each helper; and

(C) is free to, while under contract to the hiring contractor,

work for other contractors or is free to send helpers to work for

other contractors.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 406.142. APPLICATION. This subchapter applies only to

contractors and workers preparing to construct, constructing,

altering, repairing, extending, or demolishing:

(1) a residential structure;

(2) a commercial structure that does not exceed three stories in

height or 20,000 square feet in area; or

(3) an appurtenance to a structure described by Subdivision (1)

or (2).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 406.143. PROVISION OF WORKERS' COMPENSATION INSURANCE;

INDEPENDENT CONTRACTOR WITHOUT EMPLOYEES. (a) Unless the

independent contractor and hiring contractor enter into an

agreement under Section 406.144, the independent contractor is

responsible for any workers' compensation insurance coverage

provided to an employee of the independent contractor, and the

independent contractor's employees are not entitled to workers'

compensation insurance coverage from the hiring contractor.

(b) An independent contractor without employees shall be treated

in the same manner as an independent contractor with employees

and is not entitled to coverage under the hiring contractor's

workers' compensation insurance policy unless the independent

contractor and hiring contractor enter into an agreement under

Section 406.144.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 406.144. ELECTION TO PROVIDE COVERAGE; AGREEMENT. (a)

Except as provided by this section, a hiring contractor is not

responsible for providing workers' compensation insurance

coverage for an independent contractor or the independent

contractor's employee, helper, or subcontractor. An independent

contractor and a hiring contractor may enter into a written

agreement under which the independent contractor agrees that the

hiring contractor may withhold the cost of workers' compensation

insurance coverage from the contract price and that, for the

purpose of providing workers' compensation insurance coverage,

the hiring contractor is the employer of the independent

contractor and the independent contractor's employees.

(b) A hiring contractor and independent contractor may enter

into an agreement under Subsection (a) even if the independent

contractor does not have an employee.

(c) An agreement under this section shall be filed with the

division either by personal delivery or by registered or

certified mail and is considered filed on receipt by the

division.

(d) The hiring contractor shall send a copy of an agreement

under this section to the hiring contractor's workers'

compensation insurance carrier on filing of the agreement with

the division.

(e) An agreement under this section makes the hiring contractor

the employer of the independent contractor and the independent

contractor's employees only for the purposes of the workers'

compensation laws of this state.

(f) The deduction of the cost of the workers' compensation

insurance coverage from the independent contractor's contract

price is permitted notwithstanding Section 415.006.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.039, eff. September 1, 2005.

Sec. 406.145. JOINT AGREEMENT. (a) A hiring contractor and an

independent subcontractor may make a joint agreement declaring

that the subcontractor is an independent contractor as defined in

Section 406.141(2) and that the subcontractor is not the employee

of the hiring contractor. If the joint agreement is signed by

both the hiring contractor and the subcontractor and filed with

the division, the subcontractor, as a matter of law, is an

independent contractor and not an employee, and is not entitled

to workers' compensation insurance coverage through the hiring

contractor unless an agreement is entered into under Section

406.144 to provide workers' compensation insurance coverage. The

commissioner shall prescribe forms for the joint agreement.

(b) A joint agreement shall be delivered to the division by

personal delivery or registered or certified mail and is

considered filed on receipt by the division.

(c) The hiring contractor shall send a copy of a joint agreement

signed under this section to the hiring contractor's workers'

compensation insurance carrier on filing of the joint agreement

with the division.

(d) The division shall maintain a system for accepting and

maintaining the joint agreements.

(e) A joint agreement signed under this section applies to each

hiring agreement between the hiring contractor and the

independent contractor until the first anniversary of its filing

date, unless a subsequent hiring agreement expressly states that

the joint agreement does not apply.

(f) If a subsequent hiring agreement is made to which the joint

agreement does not apply, the hiring contractor and independent

contractor shall notify the division and the hiring contractor's

workers' compensation insurance carrier in writing.

(g) If a hiring contractor and an independent contractor have

filed a joint agreement under this section, an insurance company

may not require the payment of an insurance premium by a hiring

contractor for coverage of an independent contractor or an

independent contractor's employee, helper, or subcontractor other

than under an agreement entered into in compliance with Section

406.144.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.040, eff. September 1, 2005.

Sec. 406.146. WRONGFUL INDUCEMENT PROHIBITED. (a) A hiring

contractor may not:

(1) wrongfully induce an employee to enter into a joint

agreement under Section 406.145 stating that the employee is an

independent contractor; or

(2) exert controls over an independent contractor or an employee

of an independent contractor sufficient to make that person an

employee under common-law tests.

(b) A hiring contractor does not exert employer-like controls

over an independent contractor or an independent contractor's

employee solely because of:

(1) controlling the hours of labor, if that control is exercised

only to:

(A) establish the deadline for the completion of the work called

for by the contract;

(B) schedule work to occur in a logical sequence and to avoid

delays or interference with the work of other contractors; or

(C) schedule work to avoid disturbing neighbors during night or

early morning hours or at other times when the independent

contractor's activities would unreasonably disturb activities in

the neighborhood; or

(2) stopping or directing work solely to prevent or correct an

unsafe work practice or condition or to control work to ensure

that the end product is in compliance with the contracted for

result.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER H. COVERAGE OF FARM AND RANCH EMPLOYEES

Sec. 406.161. DEFINITIONS. In this subchapter:

(1) "Agricultural labor" means the planting, cultivating, or

harvesting of an agricultural or horticultural commodity in its

unmanufactured state.

(2) "Family" means persons related within the third degree by

consanguinity or affinity.

(3) "Labor agent" means a person who:

(A) is a farm labor contractor for purposes of the Migrant and

Seasonal Agricultural Worker Protection Act (29 U.S.C. Section

1801 et seq.); or

(B) otherwise recruits, solicits, hires, employs, furnishes, or

transports migrant or seasonal agricultural workers who work for

the benefit of a third party.

(4) "Migrant worker" means an individual who is:

(A) employed in agricultural labor of a seasonal or temporary

nature; and

(B) required to be absent overnight from the worker's permanent

place of residence.

(5) "Seasonal worker" means an individual who is:

(A) employed in agricultural or ranch labor of a seasonal or

temporary nature; and

(B) not required to be absent overnight from the worker's

permanent place of residence.

(6) "Truck farm" means a farm on which fruits, garden vegetables

for human consumption, potatoes, sugar beets, or vegetable seeds

are produced for market. The term includes a farm primarily

devoted to one of those crops that also has incidental acreage of

other crops.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 406.162. SCOPE. (a) This subtitle applies to an action to

recover damages for personal injuries or death sustained by a

farm or ranch employee who is:

(1) a migrant worker;

(2) a seasonal worker:

(A) employed on a truck farm, orchard, or vineyard;

(B) employed by a person with a gross annual payroll for the

preceding year in an amount not less than the greater of the

required payroll for the year preceding that year, adjusted for

inflation, or $25,000; or

(C) working for a farmer, ranch operator, or labor agent who

employs a migrant worker and doing the same work at the same time

and location as the migrant worker; or

(3) an employee, other than a migrant or seasonal worker:

(A) for years before 1991, employed by a person with a gross

annual payroll for the preceding year of at least $50,000; and

(B) for 1991 and subsequent years, employed by a person:

(i) with a gross annual payroll in an amount required for

coverage of seasonal workers under Subdivision (2)(B); or

(ii) who employs three or more farm or ranch employees other

than migrant or seasonal workers.

(b) The comptroller shall prepare a consumer price index for

this state and shall certify the applicable index factor to the

division before October 1 of each year. The division shall

adjust the gross annual payroll requirement under Subsection

(a)(2)(B) accordingly.

(c) For the purposes of this section, the gross annual payroll

of a person includes any amount paid by the person to a labor

agent for the agent's services and for the services of migrant or

seasonal workers but does not include wages paid to:

(1) the person or a member of the person's family, if the person

is a sole proprietor;

(2) a partner in a partnership or a member of the partner's

family; or

(3) a shareholder of a corporation in which all shareholders are

family members or a member of the shareholder's family.

(d) This subchapter does not affect the application or

interpretation of this subtitle as it relates to persons engaged

in activities determined before January 1, 1985, not to be farm

or ranch labor.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.041, eff. September 1, 2005.

Sec. 406.163. LIABILITY OF LABOR AGENT; JOINT AND SEVERAL

LIABILITY. (a) A labor agent who furnishes a migrant or

seasonal worker is liable under this subtitle as if the labor

agent were the employer of the worker, without regard to the

right of control or other factors used to determine an

employer-employee relationship.

(b) If the labor agent does not have workers' compensation

insurance coverage, the person with whom the labor agent

contracts for the services of the migrant or seasonal worker is

jointly and severally liable with the labor agent in an action to

recover damages for personal injuries or death suffered by the

migrant or seasonal worker as provided by this subtitle, and, for

that purpose, the migrant or seasonal worker is considered the

employee of the person with whom the labor agent contracts and

that person may obtain workers' compensation insurance coverage

for that worker as provided by this subtitle. If a migrant or

seasonal worker is covered by workers' compensation insurance

coverage, the person with whom the labor agent contracts is not

liable in a separate action for injury or death except to the

extent provided by this subtitle.

(c) A labor agent shall notify each person with whom the agent

contracts of whether the agent has workers' compensation

insurance coverage. If the agent does have workers' compensation

insurance coverage, the agent shall present evidence of the

coverage to each person with whom the agent contracts.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 406.164. ELECTIVE COVERAGE OF EMPLOYER AND FAMILY MEMBERS.

(a) A person who purchases a workers' compensation insurance

policy covering farm or ranch employees may cover the person, a

partner, a corporate officer, or a family member in that policy.

The insurance policy must specifically name the individual to be

covered.

(b) The elective coverage continues while the policy is in

effect and the named individual is endorsed on the policy.

(c) A member of an employer's family is exempt from coverage

under the policy unless an election for that coverage is made

under this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 406.165. NOT APPLICABLE TO INDEPENDENT CONTRACTORS. (a) A

farm or ranch employee who performs work or provides a service

for a farm or ranch employer subject to this subchapter is an

employee of that employer unless the employee is hired to perform

the work or provide the service as an employee of an independent

contractor.

(b) In this section, "independent contractor" means a person,

other than a labor agent, who contracts with a farm or ranch

employer to perform work or provide a service for the benefit of

the employer and who ordinarily:

(1) acts as the employer of the employee by paying wages,

directing activities, and performing other similar functions

characteristic of an employer-employee relationship;

(2) is free to determine the manner in which the work or service

is performed, including the hours of labor or the method of

payment;

(3) is required to furnish necessary tools, supplies, or

materials to perform the work or service; and

(4) possesses skills required for the specific work or service.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.



CHAPTER 407. SELF-INSURANCE REGULATION

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE A. TEXAS WORKERS' COMPENSATION ACT

CHAPTER 407. SELF-INSURANCE REGULATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 407.001. DEFINITIONS. In this chapter:

(1) "Association" means the Texas Certified Self-Insurer

Guaranty Association.

(2) Repealed by Acts 2005, 79th Leg., Ch. 265, Sec. 7.01(17),

eff. September 1, 2005.

(3) "Impaired employer" means a certified self-insurer:

(A) who has suspended payment of compensation as determined by

the division;

(B) who has filed for relief under bankruptcy laws;

(C) against whom bankruptcy proceedings have been filed; or

(D) for whom a receiver has been appointed by a court of this

state.

(4) "Incurred liabilities for compensation" means the amount

equal to the sum of:

(A) the estimated amount of the liabilities for outstanding

workers' compensation claims, including claims incurred but not

yet reported; and

(B) the estimated amount necessary to provide for the

administration of those claims, including legal costs.

(5) "Qualified claims servicing contractor" means a person who

provides claims service for a certified self-insurer, who is a

separate business entity from the affected certified

self-insurer, and who holds a certificate of authority under

Chapter 4151.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.042, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

265, Sec. 7.01(17), eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

728, Sec. 11.137, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 3.02, eff. September 1, 2007.

SUBCHAPTER B. DIVISION OF SELF-INSURANCE REGULATION

Sec. 407.023. EXCLUSIVE POWERS AND DUTIES OF COMMISSIONER. The

commissioner shall:

(1) approve or deny the issuance or revocation of a certificate

of authority to self-insure; and

(2) certify that a certified self-insurer has suspended payment

of compensation or has otherwise become an impaired employer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.0421, eff. September 1, 2005.

Sec. 407.024. CLAIM OR SUIT. (a) A claim or suit brought by a

claimant or a certified self-insurer shall be styled "in re:

[name of employee] and [name of certified self-insurer]."

(b) The commissioner is the agent for service of process for a

claim or suit brought by a workers' compensation claimant against

the qualified claims servicing contractor of a certified

self-insurer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.0422, eff. September 1, 2005.

SUBCHAPTER C. CERTIFICATE OF AUTHORITY TO SELF-INSURE

Sec. 407.041. APPLICATION. (a) An employer who desires to

self-insure under this chapter must submit an application to the

division for a certificate of authority to self-insure.

(b) The application must be:

(1) submitted on a form adopted by the commissioner; and

(2) accompanied by a nonrefundable $1,000 application fee.

(c) Not later than the 60th day after the date on which the

application is received, the commissioner shall approve or deny

the application.

(d) During the pendency of the approval or denial of the

application, the applicant may not operate as a self-insurer

under this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.043, eff. September 1, 2005.

Sec. 407.042. ISSUANCE OF CERTIFICATE. With the approval of the

Texas Certified Self-Insurer Guaranty Association, the

commissioner shall issue a certificate of authority to

self-insure to an applicant who meets the certification

requirements under this chapter and pays the required fee.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.044, eff. September 1, 2005.

Sec. 407.043. PROCEDURES ON DENIAL OF APPLICATION. (a) If the

commissioner determines that an applicant for a certificate of

authority to self-insure does not meet the certification

requirements, the division shall notify the applicant in writing

of the commissioner's determination, stating the specific reasons

for the denial and the conditions to be met before approval may

be granted.

(b) The applicant is entitled to a reasonable period, as

determined by the commissioner, to meet the conditions for

approval before the application is considered rejected for

purposes of appeal.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.045, eff. September 1, 2005.

Sec. 407.044. TERM OF CERTIFICATE OF AUTHORITY; RENEWAL. (a) A

certificate of authority to self-insure is valid for one year

after the date of issuance and may be renewed under procedures

prescribed by the commissioner.

(b) The commissioner may stagger the renewal dates of

certificates of authority to self-insure to facilitate the work

load of the division.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.046, eff. September 1, 2005.

Sec. 407.045. WITHDRAWAL FROM SELF-INSURANCE. (a) A certified

self-insurer may withdraw from self-insurance at any time with

the approval of the commissioner. The commissioner shall approve

the withdrawal if the certified self-insurer shows to the

satisfaction of the commissioner that the certified self-insurer

has established an adequate program to pay all incurred losses,

including unreported losses, that arise out of accidents or

occupational diseases first distinctly manifested during the

period of operation as a certified self-insurer.

(b) A certified self-insurer who withdraws from self-insurance

shall surrender to the division the certificate of authority to

self-insure.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.047, eff. September 1, 2005.

Sec. 407.046. REVOCATION OF CERTIFICATE OF AUTHORITY. (a) The

commissioner may revoke the certificate of authority to

self-insure of a certified self-insurer who fails to comply with

requirements or conditions established by this chapter or a rule

adopted by the commissioner under this chapter.

(b) If the commissioner believes that a ground exists to revoke

a certificate of authority to self-insure, the commissioner shall

refer the matter to the State Office of Administrative Hearings.

That office shall hold a hearing to determine if the certificate

should be revoked. The hearing shall be conducted in the manner

provided for a contested case hearing under Chapter 2001,

Government Code.

(c) The State Office of Administrative Hearings shall notify the

certified self-insurer of the hearing and the grounds not later

than the 30th day before the scheduled hearing date.

(d) If the certified self-insurer fails to show cause why the

certificate should not be revoked, the commissioner immediately

shall revoke the certificate.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 980, Sec. 1.21, eff.

Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.048, eff. September 1, 2005.

Sec. 407.047. EFFECT OF REVOCATION. (a) A certified

self-insurer whose certificate of authority to self-insure is

revoked is not relieved of the obligation for compensation to an

employee for an accidental injury or occupational disease that

occurred during the period of self-insurance.

(b) The security required under Sections 407.064 and 407.065

shall be maintained with the division or under the division's

control until each claim for workers' compensation benefits is

paid, is settled, or lapses under this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.049, eff. September 1, 2005.

SUBCHAPTER D. REQUIREMENTS FOR CERTIFICATE OF AUTHORITY

Sec. 407.061. GENERAL REQUIREMENTS. (a) To be eligible for a

certificate of authority to self-insure, an applicant for an

initial or renewal certificate must present evidence satisfactory

to the commissioner and the association of sufficient financial

strength and liquidity, under standards adopted by the

commissioner, to ensure that all workers' compensation

obligations incurred by the applicant under this chapter are met

promptly.

(b) The applicant must:

(1) be a business entity, or one of the consolidated

subsidiaries of the entity, that is required to register under

the Securities Act of 1933 (15 U.S.C. Section 77a et seq.) and

furnish financial information prepared in accordance with the

requirements for those business entities; or

(2) annually furnish audited financial statements comparable in

form and manner of preparation to those filed by a business

entity required to register under the Securities Act of 1933 (15

U.S.C. Section 77a et seq.).

(c) The applicant must present a plan for claims administration

that:

(1) is acceptable to the commissioner;

(2) designates a qualified claims servicing contractor; and

(3) complies with Chapter 4151, Insurance Code.

(d) The applicant must demonstrate the existence of an effective

safety program for each location in the state at which it

conducts business.

(e) The applicant must provide to the commissioner a copy of

each contract entered into with a person that provides claims

services, underwriting services, or accident prevention services

if the provider of those services is not an employee of the

applicant. The contract must be acceptable to the commissioner

and must be submitted in a standard form adopted by the

commissioner, if the commissioner adopts such a form.

(f) The commissioner shall adopt rules for the requirements for

the financial statements required by Subsection (b)(2).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.050, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 3.03, eff. September 1, 2007.

Sec. 407.062. FINANCIAL STRENGTH AND LIQUIDITY REQUIREMENTS. In

assessing the financial strength and liquidity of an applicant,

the commissioner shall consider:

(1) the applicant's organizational structure and management

background;

(2) the applicant's profit and loss history;

(3) the applicant's compensation loss history;

(4) the source and reliability of the financial information

submitted by the applicant;

(5) the number of employees affected by self-insurance;

(6) the applicant's access to excess insurance markets;

(7) financial ratios, indexes, or other financial measures that

the commissioner finds appropriate; and

(8) any other information considered appropriate by the

commissioner.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.051, eff. September 1, 2005.

Sec. 407.063. PREMIUM REQUIREMENTS. (a) In addition to meeting

the other certification requirements imposed under this chapter,

an applicant for an initial certificate of authority to

self-insure must present evidence satisfactory to the

commissioner of a total unmodified workers' compensation

insurance premium in this state in the calendar year of

application of at least $500,000.

(b) Instead of the state premium required under this section,

the applicant may present evidence of a total unmodified national

workers' compensation insurance premium of at least $10 million.

(c) Expired.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.052, eff. September 1, 2005.

Sec. 407.064. GENERAL SECURITY REQUIREMENTS. (a) Each

applicant shall provide security for incurred liabilities for

compensation through a deposit with the division, in a

combination and from institutions approved by the commissioner,

of the following security:

(1) cash or negotiable securities of the United States or of

this state;

(2) a surety bond that names the commissioner as payee; or

(3) an irrevocable letter of credit that names the commissioner

as payee.

(b) If an applicant who has provided a letter of credit as all

or part of the security required under this section desires to

cancel the existing letter of credit and substitute a different

letter of credit or another form of security, the applicant shall

notify the division in writing not later than the 60th day before

the effective date of the cancellation of the original letter of

credit.

(c) An estimate of the applicant's incurred liabilities for

compensation must be signed and sworn to by an accredited

casualty actuary and submitted with the application.

(d) The sum of the deposited securities must be at least equal

to the greater of:

(1) $300,000; or

(2) 125 percent of the applicant's incurred liabilities for

compensation.

(e) If an applicant is granted a certificate of authority to

self-insure, any interest or other income that accrues from cash

or negotiable securities deposited by the applicant as security

under this section while the cash or securities are on deposit

with the division shall be paid to the applicant quarterly.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.053, eff. September 1, 2005.

Sec. 407.065. SPECIFIC SECURITY REQUIREMENTS. (a) A security

deposit must include within its coverage all amounts covered by

terminated surety bonds or terminated excess insurance policies.

(b) A surety bond, irrevocable letter of credit, or document

indicating issuance of an irrevocable letter of credit must be in

a form approved by the commissioner and must be issued by an

institution acceptable to the commissioner. The instrument may

be released only according to its terms but may not be released

by the deposit of additional security.

(c) The certified self-insurer shall deposit the security with

the comptroller on behalf of the division. The comptroller may

accept securities for deposit or withdrawal only on the written

order of the commissioner.

(d) On receipt by the division of a request to renew, submit, or

increase or decrease a security deposit, a perfected security

interest is created in the certified self-insurer's assets in

favor of the commissioner to the extent of any then unsecured

portion of the self-insurer's incurred liabilities for

compensation. That perfected security interest transfers to cash

or securities deposited by the self-insurer with the division

after the date of the request and may be released only on:

(1) the acceptance by the commissioner of a surety bond or

irrevocable letter of credit for the full amount of the incurred

liabilities for compensation; or

(2) the return of cash or securities by the division.

(e) The certified self-insurer loses all right to, title to,

interest in, and control of the assets or obligations submitted

or deposited as security. The commissioner may liquidate the

deposit and apply it to the certified self-insurer's incurred

liabilities for compensation either directly or through the

association.

(f) If the commissioner determines that a security deposit is

not immediately available for the payment of compensation, the

commissioner shall determine the appropriate method of payment

and claims administration, which may include payment by the

surety that issued the bond or by the issuer of an irrevocable

letter of credit, and administration by a surety, an adjusting

agency, the association, or through any combination of those

entities approved by the commissioner.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 12.12, eff. Sept.

1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.054, eff. September 1, 2005.

Sec. 407.066. EFFECT OF DISPUTE. (a) The commissioner, after

notice to the concerned parties and an opportunity for a hearing,

shall resolve a dispute concerning the deposit, renewal,

termination, release, or return of all or part of the security,

liability arising out of the submission or failure to submit

security, or the adequacy of the security or reasonableness of

the administrative costs, including legal fees, that arises

among:

(1) a surety;

(2) an issuer of an agreement of assumption and guarantee of

workers' compensation liabilities;

(3) an issuer of a letter of credit;

(4) a custodian of the security deposit;

(5) a certified self-insurer; or

(6) the association.

(b) A party aggrieved by a decision of the commissioner is

entitled to judicial review. Venue for an appeal is in Travis

County.

(c) Payment of claims from the security deposit or by the

association may not be stayed pending the resolution of a dispute

under this section unless the court issues a determination

staying the payment of claims.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.055, eff. September 1, 2005.

Sec. 407.067. EXCESS INSURANCE; REINSURANCE; ADMINISTRATIVE

VIOLATION. (a) Each applicant shall obtain excess insurance or

reinsurance to cover liability for losses not paid by the

self-insurer in an amount not less than the amount required by

the commissioner.

(b) The commissioner shall require excess insurance or

reinsurance in at least the amount of $5 million per occurrence.

(c) A certified self-insurer shall notify the division not later

than the 10th day after the date on which the certified

self-insurer has notice of the cancellation or termination of

excess insurance or reinsurance coverage required under this

section.

(d) A person commits an administrative violation if the person

violates Subsection (c).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.056, eff. September 1, 2005.

Sec. 407.068. GUARANTEE BY PARENT ORGANIZATION. If an applicant

for a certificate of authority to self-insure is a subsidiary,

the parent organization of the applicant must guarantee the

obligations imposed by this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER E. POWERS AND DUTIES OF CERTIFIED SELF-INSURER

Sec. 407.081. ANNUAL REPORT. (a) Each certified self-insurer

shall file an annual report with the division. The commissioner

shall prescribe the form of the report and shall furnish blank

forms for the preparation of the report to each certified

self-insurer.

(b) The report must:

(1) include payroll information, in the form prescribed by this

chapter and the commissioner;

(2) state the number of injuries sustained in the three

preceding calendar years; and

(3) indicate separately the amount paid during each year for

income benefits, medical benefits, death benefits, burial

benefits, and other proper expenses related to worker injuries.

(c) Each certified self-insurer shall file with the division as

part of the annual report annual independent financial statements

that reflect the financial condition of the self-insurer. The

division shall make a financial statement filed under this

subsection available for public review.

(d) The division may require that the report include additional

financial and statistical information.

(e) The certified self-insurer shall present evidence in the

report of sufficient financial ability to meet all obligations

under this chapter.

(f) The report must include an estimate of future liability for

compensation. The estimate must be signed and sworn to by a

certified casualty actuary every third year, or more frequently

if required by the commissioner.

(g) If the commissioner considers it necessary, the commissioner

may order a certified self-insurer whose financial condition or

claims record warrants closer supervision to report as provided

by this section more often than annually.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.057, eff. September 1, 2005.

Sec. 407.082. EXAMINATION OF RECORDS; ADMINISTRATIVE VIOLATION.

(a) Each certified self-insurer shall maintain the books,

records, and payroll information necessary to compile the annual

report required under Section 407.081 and any other information

reasonably required by the commissioner.

(b) The certified self-insurer may maintain the books, records,

and payroll information in locations outside this state.

(c) The material maintained by the certified self-insurer shall

be open to examination by an authorized agent or representative

of the division at reasonable times to ascertain the correctness

of the information.

(d) The examination may be conducted at any location, including

the division's Austin offices, or, at the certified

self-insurer's option, in the offices of the certified

self-insurer. The certified self-insurer shall pay the

reasonable expenses, including travel expenses, of an inspector

who conducts an inspection at its offices.

(e) An unreasonable refusal on the part of a certified

self-insurer to make available for inspection the books, records,

payroll information, or other required information constitutes

grounds for the revocation of the certificate of authority to

self-insure and is an administrative violation.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.058, eff. September 1, 2005.

Sec. 407.083. PAYMENT OF INSURANCE AGENT'S COMMISSION. This

chapter does not prohibit a certified self-insurer from paying a

commission to an insurance agent licensed in this state.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER F. FINANCING OF SELF-INSURANCE PROGRAM

Sec. 407.101. FUND. (a) The workers' compensation

self-insurance fund is a fund in the state treasury. The fund may

be used only for the regulation of certified self-insurers.

(b) The department shall deposit the application fee for a

certificate of authority to self-insure in the Texas Department

of Insurance operating account to the credit of the division.

(c) Any amount remaining in the fund at the end of a fiscal year

shall be used to reduce the regulatory fee assessed under Section

407.102 in the succeeding fiscal year.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.059, eff. September 1, 2005.

Sec. 407.102. REGULATORY FEE. (a) Each certified self-insurer

shall pay an annual fee to cover the administrative costs

incurred by the division in implementing this chapter.

(b) The division shall base the fee on the total amount of

income benefit payments made in the preceding calendar year. The

division shall assess each certified self-insurer a pro rata

share based on the ratio that the total amount of income benefit

payments made by that certified self-insurer bears to the total

amount of income benefit payments made by all certified

self-insurers.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.060, eff. September 1, 2005.

Sec. 407.103. SELF-INSURER MAINTENANCE TAX; EFFECT ON GENERAL

MAINTENANCE TAX. (a) Each certified self-insurer shall pay a

self-insurer maintenance tax for the administration of the

division and the office of injured employee counsel and to

support the prosecution of workers' compensation insurance fraud

in this state. Not more than two percent of the total tax base

of all certified self-insurers, as computed under Subsection (b),

may be assessed for a maintenance tax under this section.

(b) To determine the tax base of a certified self-insurer for

purposes of this chapter, the department shall multiply the

amount of the certified self-insurer's liabilities for workers'

compensation claims incurred in the previous year, including

claims incurred but not reported, plus the amount of expense

incurred by the certified self-insurer in the previous year for

administration of self-insurance, including legal costs, by 1.02.

(c) The tax liability of a certified self-insurer under this

section is the tax base computed under Subsection (b) multiplied

by the rate assessed workers' compensation insurance companies

under Sections 403.002 and 403.003.

(d) In setting the rate of maintenance tax assessment for

insurance companies, the commissioner of insurance may not

consider revenue or expenditures related to the operation of the

self-insurer program under this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 980, Sec. 1.22, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1443, Sec. 6, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.061, eff. September 1, 2005.

Sec. 407.104. COLLECTION OF TAXES AND FEES; ADMINISTRATIVE

VIOLATION. (a) The regulatory fee imposed by Section 407.102

and the taxes imposed by Section 407.103 are due on the 60th day

after the issuance of a certificate of authority to self-insure

and on the 60th day after each annual renewal date.

(b) The department shall compute the fee and taxes of a

certified self-insurer and notify the certified self-insurer of

the amounts due. The taxes and fees shall be remitted to the

division.

(c) The regulatory fee imposed under Section 407.102 shall be

deposited in the Texas Department of Insurance operating account

to the credit of the division. The self-insurer maintenance tax

shall be deposited in the Texas Department of Insurance operating

account to the credit of the division.

(d) A certified self-insurer commits an administrative violation

if the self-insurer does not pay the taxes and fee imposed under

Sections 407.102 and 407.103 in a timely manner.

(e) If the certificate of authority to self-insure of a

certified self-insurer is terminated, the commissioner or the

commissioner of insurance shall proceed immediately to collect

taxes due under this subtitle, using legal process as necessary.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.062, eff. September 1, 2005.

SUBCHAPTER G. TEXAS CERTIFIED SELF-INSURER GUARANTY ASSOCIATION

Sec. 407.121. GUARANTY ASSOCIATION. (a) The Texas Certified

Self-Insurer Guaranty Association provides for the payment of

workers' compensation insurance benefits for the injured

employees of an impaired employer.

(b) Each employer who desires to become a certified self-insurer

must be a member of the association.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 407.122. BOARD OF DIRECTORS. (a) The members of the

association shall elect a board of directors.

(b) The board of directors is composed of the following voting

members:

(1) three certified self-insurers;

(2) one member designated by the commissioner; and

(3) the public counsel of the office of public insurance

counsel.

(c) Repealed by Acts 2005, 79th Leg., Ch. 265, Sec. 7.01(19),

eff. September 1, 2005.

(d) A member of the board of directors or a member of the staff

of the board of directors is not liable in a civil action for an

act performed in good faith in the execution of that person's

powers or duties.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 980, Sec. 1.23, eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.063, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

265, Sec. 7.01(19), eff. September 1, 2005.

Sec. 407.123. BOARD RULES. (a) The board of directors may

adopt rules for the operation of the association.

(b) Rules adopted by the board are subject to the approval of

the commissioner.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.064, eff. September 1, 2005.

Sec. 407.124. IMPAIRED EMPLOYER; ASSESSMENTS. (a) On

determination by the division that a certified self-insurer has

become an impaired employer, the commissioner shall secure

release of the security deposit required by this chapter and

shall promptly estimate:

(1) the amount of additional funds needed to supplement the

security deposit;

(2) the available assets of the impaired employer for the

purpose of making payment of all incurred liabilities for

compensation; and

(3) the funds maintained by the association for the emergency

payment of compensation liabilities.

(b) The commissioner shall advise the board of directors of the

association of the estimate of necessary additional funds, and

the board shall promptly assess each certified self-insurer to

collect the required funds. An assessment against a certified

self-insurer shall be made in proportion to the ratio that the

total paid income benefit payment for the preceding reported

calendar year for that self-insurer bears to the total paid

income benefit payment by all certified self-insurers, except

impaired employers, in this state in that calendar year.

(c) A certified self-insurer designated as an impaired employer

is exempt from assessments beginning on the date of the

designation until the division determines that the employer is no

longer impaired.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.065, eff. September 1, 2005.

Sec. 407.125. PAYMENT OF ASSESSMENTS. Each certified

self-insurer shall pay the amount of its assessment to the

association not later than the 30th day after the date on which

the division notifies the self-insurer of the assessment. A

delinquent assessment may be collected on behalf of the

association through suit. Venue is in Travis County.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 407.126. TRUST FUND; FEE; SCHEDULE. (a) Each member of

the association shall be assessed a fee, based on total amount of

income benefits payments made in this state for the preceding

reported calendar year, to create, over a period of 10 years

beginning January 1, 1993, a Texas certified self-insurer

guaranty trust fund of at least $1 million for the emergency

payment of the compensation liabilities of an impaired employer.

The fund may not exceed $2 million.

(b) The board of directors shall adopt a year-by-year schedule

of assessments to meet the 10-year funding goal of the trust

fund.

(c) The assessment for the first year after an employer is

issued a certificate of authority to self-insure shall be based

on the income benefit payments paid by the employer's insurance

carrier on the employer's policy in the year before the

certificate was issued.

(d) The board of directors shall administer the trust fund in

accordance with rules adopted by the commissioner.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 980, Sec. 1.24, eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.066, eff. September 1, 2005.

Sec. 407.127. PAYMENT OF BENEFITS THROUGH ASSOCIATION. (a) If

the commissioner determines that the payment of benefits and

claims administration shall be made through the association, the

association assumes the workers' compensation obligations of the

impaired employer and shall begin the payment of the obligations

for which it is liable not later than the 30th day after the date

of notification by the director.

(b) The association shall make payments to claimants whose

entitlement to benefits can be ascertained by the association.

(c) Notwithstanding Subsection (a), the association is not

liable for the payment of any penalties assessed for any act or

omission on the part of any person other than the association.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.52(a), eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.067, eff. September 1, 2005.

Sec. 407.128. POSSESSION OF SECURITY BY ASSOCIATION. On the

assumption of obligations by the association under the

commissioner's determination, the association is entitled to

immediate possession of any deposited security, and the

custodian, surety, or issuer of an irrevocable letter of credit

shall deliver the security to the association with any accrued

interest.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.068, eff. September 1, 2005.

Sec. 407.129. RELEASE OF CLAIM INFORMATION TO ASSOCIATION.

Information on a workers' compensation claim may be released to

the association as provided by Section 402.084(a), if the

association has assumed the obligations of an impaired employer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 407.130. ASSOCIATION AS PARTY IN INTEREST. (a) The

association is a party in interest in a proceeding involving a

workers' compensation claim against an impaired employer whose

compensation obligations have been paid or assumed by the

association.

(b) The association has the same rights and defenses as the

impaired employer, including the right to:

(1) appear, defend, or appeal a claim;

(2) receive notice of, investigate, adjust, compromise, settle,

or pay a claim; and

(3) investigate, handle, or deny a claim.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 407.131. PREFERENCE. The benefit payments made by the

association or the surety under this chapter are entitled to the

same preference over other debts of the impaired employer or the

impaired employer's estate as provided by law to benefit payments

owed by the employer or employer's estate to the person entitled

to the benefits.

Acts 1993, 73rd Leg., ch. 269 , Sec. 1, eff. Sept. 1, 1993.

Sec. 407.132. SPECIAL FUND. Funds advanced by the association

under this subchapter do not become assets of the impaired

employer but are a special fund advanced to the commissioner,

trustee in bankruptcy, receiver, or other lawful conservator only

for the payment of compensation liabilities, including the costs

of claims administration and legal costs.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.069, eff. September 1, 2005.

Sec. 407.133. SUSPENSION OR REVOCATION OF CERTIFICATE FOR

FAILURE TO PAY ASSESSMENT. (a) The commissioner may suspend or

revoke the certificate of authority to self-insure of a certified

self-insurer who fails to pay an assessment. The association

promptly shall report such a failure to the director.

(b) A certified self-insurer whose certificate of authority to

self-insure is revoked or surrendered remains liable for any

unpaid assessments made against an impaired employer who becomes

an impaired employer before the date of the revocation or

surrender.

(c) Repealed by Acts 1995, 74th Leg., ch. 76, Sec. 9.52(b), eff.

Sept. 1, 1995.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.52(b), eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.070, eff. September 1, 2005.



CHAPTER 407A. GROUP SELF-INSURANCE COVERAGE

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE A. TEXAS WORKERS' COMPENSATION ACT

CHAPTER 407A. GROUP SELF-INSURANCE COVERAGE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 407A.001. DEFINITIONS. (a) In this chapter:

(1) "Administrator" means an individual, partnership, or

corporation engaged by the board of trustees of a group to

implement the policies established by the board of trustees and

to provide day-to-day management of the group.

(2) "Commissioner" means the commissioner of insurance.

(3) "Department" means the Texas Department of Insurance.

(4) "Estimated premium subject to experience modifier" means the

premium derived from applying the filed rates to estimated

payrolls and before the adjustment of the premium by experience

modifiers, schedule rating plan factors, deductible credits,

minimum premiums, and premium discounts.

(5) "Group" means a workers' compensation self-insurance group

that holds a certificate of approval under this chapter.

(5-a) "Managing company" means an individual, partnership, or

corporation engaged by the board of trustees of a group to

implement the policies established by the board of trustees and

to provide day-to-day management of the group.

(6) "Modified schedule rating premium" means premium derived

from applying filed rates to estimated payrolls and then adjusted

by the experience modifier and any schedule rating plan factors.

(7) "Same or similar" means, with regard to members of a group,

that:

(A) the governing classification code of the members of the

group is the same; or

(B) the members of the group are engaged in similar operations.

(8) "Service company" means a person that provides services to

the group other than services provided by the managing company,

including:

(A) claims adjustment;

(B) safety engineering;

(C) compilation of statistics and the preparation of premium,

loss, and tax reports;

(D) preparation of other required self-insurance reports;

(E) development of members' assessments and fees; and

(F) administration of a claim fund.

(b) For purposes of this chapter, when used as a modifier of

"benefits," "liabilities," or "obligations," the term "workers'

compensation" includes both workers' compensation and employers'

liability.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 3.04, eff. September 1, 2007.

Sec. 407A.002. APPLICATION OF CHAPTER; ESTABLISHMENT OF PRIVATE

GROUP. (a) An unincorporated association or business trust

composed of five or more private employers may establish a

workers' compensation self-insurance group under this chapter if

the employers:

(1) are engaged in the same or a similar type of business;

(2) are members of a bona fide trade or professional association

that has been in existence in this state for purposes other than

insurance for at least five years before the establishment of the

group; and

(3) enter into agreements to pool their liabilities for workers'

compensation benefits and employers' liability in this state.

(b) This chapter does not apply to public employees or

governmental entities.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Sec. 407A.003. MERGER OF GROUPS. (a) Subject to the approval

of the commissioner, a group may merge with another group engaged

in the same or a similar type of business if the resulting group

assumes in full all obligations of the merging groups.

(b) The commissioner may conduct a hearing on a proposed merger

and shall conduct a hearing if any party, including a member of

either group, requests a hearing.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Sec. 407A.004. GROUP NOT INSURER. A group issued a certificate

of approval by the commissioner under this chapter is not:

(1) an insurer based on that certificate; and

(2) subject to the insurance laws and rules of this state except

as otherwise provided by this chapter.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Sec. 407A.005. CERTIFICATE OF APPROVAL REQUIRED. An association

of employers may not act as a workers' compensation

self-insurance group unless it has been issued a certificate of

approval by the commissioner under this chapter.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Sec. 407A.006. SERVICE OF PROCESS. (a) Each group shall be

deemed to have appointed the commissioner as its attorney to

receive service of legal process issued against the group in this

state.

(b) The appointment of the commissioner is irrevocable, binds

any successor in interest, and remains in effect as long as any

obligation or liability of the group for workers' compensation

benefits exists in this state.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Sec. 407A.007. HEARINGS. A hearing required under this chapter

shall be conducted by the State Office of Administrative Hearings

in the manner provided for a contested case under Chapter 2001,

Government Code.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Sec. 407A.008. RULES. The commissioner shall adopt rules as

necessary to implement this chapter.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Sec. 407A.009. CERTIFICATE OF AUTHORITY REQUIRED FOR CERTAIN

ADMINISTRATORS AND SERVICE COMPANIES. (a) An administrator or

service company under this chapter that performs the acts of an

administrator as defined in Chapter 4151, Insurance Code, must

hold a certificate of authority under that chapter.

(b) An entity is required to hold only one certificate of

authority under Chapter 4151, Insurance Code, if:

(1) the entity acts as an administrator and a service company as

defined in this chapter; and

(2) performs the acts of an administrator as that term is

defined in Chapter 4151, Insurance Code.

(c) Exemptions in Chapter 4151, Insurance Code, as provided in

Sections 4151.002(18), (19), and (20), apply to an administrator

or service company under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1176, Sec. 3.05, eff. September 1, 2007.

SUBCHAPTER B. APPLICATION REQUIREMENTS FOR CERTIFICATE OF

APPROVAL FOR SELF-INSURANCE GROUP

Sec. 407A.051. APPLICATION FOR INITIAL CERTIFICATE OF APPROVAL;

APPROVAL REQUIREMENTS. (a) An association of employers that

proposes to organize as a workers' compensation self-insurance

group shall file with the department an application for a

certificate of approval.

(b) The application must be in the form prescribed by the

commissioner and must include:

(1) the name of the group;

(2) the location of the group's principal office;

(3) the date of organization of the group;

(4) the name and address of each employer that is a member of

the group;

(5) the name, mailing address, and telephone number of the trade

or professional association to which each group member belongs as

required by Section 407A.002(a)(2);

(6) the governing classification code of the group or a

description of the operations of each member of the group showing

that the members of the group are engaged in similar operations;

and

(7) any other information reasonably required by the

commissioner.

(c) The application must be accompanied by:

(1) a nonrefundable $1,000 filing fee;

(2) proof of compliance with the financial requirements under

Section 407A.053;

(3) proof of compliance with the excess insurance requirements

under Section 407A.054;

(4) a copy of the articles of association or declaration of

trust of the group, if any;

(5) a copy of any agreements entered into with an administrator

or a service company;

(6) a copy of the bylaws of the proposed group;

(7) a copy of the agreement between the group and each employer

who is a member of the group that:

(A) secures the payment of workers' compensation benefits; and

(B) includes provisions for payment of assessments as provided

by Section 407A.355;

(8) designation of the initial board of trustees and

administrator of the group;

(9) the address in this state where the books and records of the

group will be maintained at all times;

(10) a pro forma financial statement, in a form acceptable to

the commissioner, that shows the financial ability of the group

to pay the workers' compensation obligations of the employers who

are members of the group;

(11) proof of one of the following:

(A) payment to the group, or a bona fide promise to pay on

approval of the group, by each employer who is a member of the

group of not less than 25 percent of that member's first year

estimated modified schedule rating premium on a date prescribed

by the commissioner, which shall be considered part of the first

year premium payment of each member; or

(B) if the group is formed from a trust existing on September 1,

2003, that the assets of the trust are sufficient to cover the

workers' compensation obligations of the trust;

(12) a $250,000 fidelity bond for the administrator in the form

prescribed by the commissioner;

(13) a $250,000 fidelity bond for the service company in the

form prescribed by the commissioner; and

(14) an indemnity agreement that meets the requirements of

Section 407A.056.

(d) Not later than the 30th day after the effective date of the

change, a group shall notify the commissioner of any change in:

(1) the information required to be filed under Subsection (c);

or

(2) the manner of the group's compliance with Subsection (c).

(e) The commissioner shall evaluate the financial information

provided with the application as necessary to ensure that:

(1) the funding is sufficient to cover expected losses and

expenses; and

(2) the funds necessary to pay workers' compensation benefits

will be available on a timely basis.

(f) Except as otherwise provided by this subsection, the

commissioner shall act on a complete application for a

certificate of approval not later than the 90th day after the

date on which the application is filed with the department. If,

because of the number of applications, the commissioner is unable

to act on an application in a timely manner, the commissioner may

extend the period for an additional 30 days.

(g) Fees collected under this section shall be deposited in the

department's operating account.

(h) In lieu of the bonds required under Subsections (c)(12) and

(c)(13), a security deposit of cash or securities acceptable to

the commissioner may be deposited with the commissioner to be

held in the state treasury.

Added by Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1055, Sec. 2, eff. September 1, 2005.

Sec. 407A.052. ISSUANCE OF CERTIFICATE OF APPROVAL; REFUSAL.

(a) The commissioner shall issue a certificate of approval to a

proposed group on finding that the group has met the requirements

of this subchapter.

(b) If the commissioner determines that a proposed group has not

satisfied the requirements under this subchapter for a

certificate of approval, the commissioner shall issue an order

refusing the certificate. The order must set forth the reasons

for the refusal.

(c) On issuance of the certificate of approval, the group is

authorized to provide workers' compensation benefits.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Sec. 407A.053. FINANCIAL REQUIREMENTS. (a) To obtain a

certificate of approval, each group shall comply with the

financial requirements adopted under this section.

(b) The combined net worth of all employers who are members of

the group must be at least $2 million. A member of the group may

not be required to submit an audited financial statement to

establish the $2 million combined net worth, but the group must

file a report compiled by a certified public accountant and based

on financial statements or tax returns to support the existence

of a combined net worth of at least $2 million for the initial

group. In the case of a group composed of a trust existing on

September 1, 2003, the trust may satisfy the financial

requirements of this section by showing that the trust has

participant surplus, including accrued participant dividends of

at least $2 million, in lieu of the requirement of the $2 million

combined net worth of its members. Discounted reserves may not be

considered in determining whether a trust existing on September

1, 2003, has a surplus of at least $2 million.

(c) The group must post security in the form and amount

prescribed by the commissioner, equal to the greater of $300,000

or 25 percent of the group's total incurred liabilities for

workers' compensation. The security may be provided by a surety

bond, security deposit, or any combination of those securities.

If a surety bond is used to meet the security requirement, the

surety bond must be issued by a corporate surety company

authorized to transact business in this state. If a security

deposit is used to meet the security requirement, the following

are acceptable securities:

(1) a bond or other evidences of indebtedness issued, assumed,

or guaranteed by the United States of America or by an agency or

instrumentality of the United States of America;

(2) certificates of deposit in a federally insured bank;

(3) shares or savings deposits in a federally insured savings

and loan association or credit union;

(4) a bond or security issued by a state and backed by the full

faith and credit of that state;

(5) public securities described by Subsection (f); and

(6) commercial paper payable in United States currency that is

rated in one of the two highest credit rating categories by each

rating agency.

(d) Any securities posted must be deposited in the state

treasury and must be assigned to and made negotiable by the

commissioner of workers' compensation under a trust document

acceptable to the commissioner of insurance. Interest accruing

on a negotiable security deposited under this subsection shall be

collected and transmitted to the depositor if the depositor is

not in default.

(e) A bond or security deposit must be:

(1) made for the benefit of the state, to be used solely to pay

claims and associated expenses; and

(2) payable on the failure of the group to pay workers'

compensation benefits that it is legally obligated to pay.

(f) Public securities may be used as security under this section

if the public securities bear interest or are sold at a discount

and are issued by any corporation, denominated in United States

dollars.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.071, eff. September 1, 2005.

Sec. 407A.054. EXCESS INSURANCE REQUIREMENTS. (a) To obtain an

initial certificate of approval and to be eligible to renew its

certificate of approval, each group must comply with the excess

insurance requirements adopted under this section.

(b) Each group shall obtain specific excess insurance for losses

that exceed the group's retention in a form prescribed by the

commissioner. The commissioner may establish minimum requirements

for the amount of specific excess insurance based on differences

among groups in size, types of employment, years in existence,

and other relevant factors.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Sec. 407A.055. PREMIUM REQUIREMENTS. Each group must have an

estimated premium subject to experience modifier of at least

$250,000 during the group's first year of operation. Thereafter,

the annual standard premium must be at least $500,000.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Sec. 407A.056. INDEMNITY AGREEMENT REQUIREMENTS. (a) An

indemnity agreement filed under Section 407A.051 must jointly and

severally bind the group and each employer who is a member of the

group to meet the workers' compensation obligations of each

member.

(b) The indemnity agreement must be in the form prescribed by

the commissioner and must include minimum uniform substantive

provisions as prescribed by the commissioner. Subject to the

commissioner's approval, a group may add other provisions

necessary because of that group's particular circumstances.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Sec. 407A.057. ADDITIONAL PERFORMANCE BOND REQUIREMENTS. (a)

In addition to the requirements under Section 407A.051, the

commissioner may require a service company providing claim

services to furnish a performance bond of $250,000 in the form

prescribed by the commissioner.

(b) In lieu of a performance bond under Subsection (a), a

security deposit of cash or securities acceptable to the

commissioner may be deposited with the commissioner to be held in

the state treasury.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1055, Sec. 3, eff. September 1, 2005.

SUBCHAPTER C. TERMINATION OF CERTIFICATE OF APPROVAL

Sec. 407A.101. CERTIFICATE OF APPROVAL; TERMINATION. (a) A

certificate of approval remains in effect until terminated at the

request of the group or revoked by the commissioner.

(b) The commissioner may not grant the request of any group to

terminate its certificate of approval unless the group has

insured or reinsured all incurred workers' compensation

obligations with an authorized insurer under an agreement filed

with and approved in writing by the commissioner. For purposes of

this subsection, those obligations include:

(1) known claims and expenses associated with those claims; and

(2) incurred but not reported claims and expenses associated

with those claims.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER D. BOARD OF TRUSTEES

Sec. 407A.151. BOARD MEMBERSHIP. (a) Each group shall be

operated by a board of trustees composed of at least five persons

whom the members of the group elect for stated terms of office.

The trustees must be employees, officers, or directors of

employers who are members of the group. Each board member shall

be a resident of this state or an officer of a corporation

authorized to do business in this state.

(b) An administrator or service company of the group, or owner,

officer, employee of, or any other person affiliated with the

administrator or service company, may not serve on the board of

trustees.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Sec. 407A.152. BOARD GENERAL POWERS AND DUTIES. The board of

trustees shall:

(1) maintain minutes of its meetings and make the minutes

available to the commissioner;

(2) designate an administrator and delineate in the written

minutes of its meetings the areas of authority it delegates to

the administrator; and

(3) retain an independent certified public accountant to audit

the financial statements required by Section 407A.251.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Sec. 407A.153. PROHIBITED ACTIVITIES. The board of trustees may

not:

(1) extend credit to individual members for payment of a

premium, except under payment plans approved by the commissioner;

or

(2) without first advising the commissioner of the nature and

purpose of the loan and obtaining prior approval from the

commissioner, borrow any money from the group or in the name of

the group except in the ordinary course of business.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Sec. 407A.154. GROUP FUNDS. The board of trustees shall

maintain responsibility for all money collected or disbursed from

the group.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER E. GROUP MEMBERSHIP; TERMINATION; LIABILITY

Sec. 407A.201. ADMISSION OF EMPLOYER AS MEMBER. (a) An

employer who joins an approved workers' compensation

self-insurance group shall:

(1) submit an application for membership to the board of

trustees or its administrator; and

(2) enter into the indemnity agreement as required by Section

407A.056.

(b) The board of trustees shall maintain as a permanent record

the employer's application for membership and the approval of the

application.

(c) The membership of an individual member of a group is subject

to cancellation by the group as provided by the bylaws of the

group. An individual member may also elect to terminate

participation in the group. The group shall notify the

commissioner and the commissioner of workers' compensation of the

cancellation or termination of a membership not later than the

10th day after the date on which the cancellation or termination

takes effect and shall maintain coverage of each canceled or

terminated member until the 30th day after the date of the

notice, at the terminating member's expense, unless before that

date the commissioner of workers' compensation notifies the group

that the canceled or terminated member has:

(1) obtained workers' compensation insurance coverage;

(2) become a certified self-insurer; or

(3) become a member of another group.

(d) The group shall pay each workers' compensation claim for

which a member of the group incurs liability during the period of

membership. A member who elects to terminate membership or whose

membership is canceled by the group remains jointly and severally

liable for the workers' compensation obligations of the group and

its members incurred during the canceled or terminated member's

period of membership.

(e) A member of a group is not relieved of workers' compensation

liabilities incurred during its period of membership except

through payment by the group or the member of required workers'

compensation benefits.

(f) The insolvency or bankruptcy of a member does not relieve a

group or any other member of the group of liability for the

payment of any workers' compensation benefits incurred during the

insolvent or bankrupt member's period of membership.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.072, eff. September 1, 2005.

SUBCHAPTER F. EXAMINATIONS, FINANCIAL STATEMENTS, AND OTHER

REPORTS

Sec. 407A.251. FINANCIAL STATEMENT. (a) Each group shall

submit to the commissioner financial statements audited by an

independent certified public accountant on or before the last day

of the sixth month following the end of the group's fiscal year.

(b) The financial statement must include a balance sheet, income

statement, and statement of cash flow and must be prepared on the

basis of accounting principles generally accepted in the United

States.

(c) Loss reserves may be discounted subject to generally

accepted accounting principles. The discounting must be

documented in the notes accompanying the financial statement.

Notwithstanding this subsection, dividends paid to members of the

group must be based on undiscounted loss reserves.

(d) The audited financial statements required by this section

must be accompanied by an actuarial opinion on the adequacy of

the group's loss reserves, including the reasonableness of any

reserve discount. The actuarial opinion must be given by a member

in good standing of the American Academy of Actuaries and the

Casualty Actuarial Society.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Sec. 407A.252. EXAMINATION. (a) The commissioner shall examine

the financial condition of each group to determine the group's

ability to meet the group's obligations under this subtitle. An

examination under this section is subject to Article 1.15,

Insurance Code, except that, to the extent of a conflict between

this chapter and that article, this chapter prevails. The

commissioner may examine a group annually for the first three

years of the group's operation. Beginning with the fourth year of

operation, the commissioner may not examine a group more

frequently than once every three years unless the commissioner

determines that the group:

(1) is in an impaired financial condition; or

(2) otherwise may not be able to continue to meet the group's

obligations under this subtitle.

(b) The commissioner has full access to the records, officers,

agents, and employees of a group as necessary to complete an

examination under this section. The commissioner may recover the

expenses of the examination under Article 1.16, Insurance Code,

to the extent the maintenance tax under Section 407A.302 does not

cover those expenses.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER G. TAXES, FEES, AND ASSESSMENTS

Sec. 407A.301. MAINTENANCE TAX FOR DIVISION AND RESEARCH

FUNCTIONS OF DEPARTMENT. (a) Each group shall pay a

self-insurance group maintenance tax under this section for:

(1) the administration of the division of workers' compensation

of the department;

(2) the prosecution of workers' compensation insurance fraud in

this state;

(3) the research functions of the department under Chapter 405;

and

(4) the administration of the office of injured employee counsel

under Chapter 404.

(b) The tax liability of a group under Subsections (a)(1) and

(2) is based on gross premium for the group's retention

multiplied by the rate assessed insurance carriers under Sections

403.002 and 403.003.

(c) The tax liability of a group under Subsection (a)(3) is

based on gross premium for the group's retention multiplied by

the rate assessed insurance carriers under Section 405.003.

(d) The tax under this section does not apply to premium

collected by the group for excess insurance.

(e) The tax under this section shall be collected by the

comptroller as provided by Section 201.051 and Chapter 255,

Insurance Code.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.073, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

265, Sec. 3.074, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

728, Sec. 11.138, eff. September 1, 2005.

Sec. 407A.302. MAINTENANCE TAX FOR DEPARTMENT. (a) Subject to

Subsection (b), each group shall pay the maintenance tax imposed

under Chapter 255, Insurance Code, for the administrative costs

incurred by the department in implementing this chapter.

(b) The tax liability of a group under this section is based on

gross premium for the group's retention and does not include

premium collected by the group for excess insurance.

(c) The maintenance tax assessed under this section is subject

to Chapter 255, Insurance Code, and shall be collected by the

comptroller in the manner provided by that chapter.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.139, eff. September 1, 2005.

Sec. 407A.303. COLLECTION AND PAYMENT OF TAXES. (a) The group

shall remit the taxes for deposit in the Texas Department of

Insurance operating account to the credit of the division.

(b) A group commits an administrative violation if the group

does not pay the taxes imposed under Sections 407A.301 and

407A.302 in a timely manner.

(c) If the certificate of approval of a group is terminated, the

commissioner or the commissioner of insurance shall immediately

notify the comptroller to collect taxes as directed under

Sections 407A.301 and 407A.302.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.075, eff. September 1, 2005.

Sec. 407A.304. PREMIUM TAX. (a) Each group shall pay to the

comptroller a premium tax on gross premiums for the group's

retention. The premium tax assessed under this subsection does

not apply to premium collected for excess insurance.

(b) The rate for the premium tax under this section is the rate

assessed under Chapter 221, Insurance Code.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.140, eff. September 1, 2005.

SUBCHAPTER H. RATES; REFUNDS; PREMIUM PAYMENTS; RESERVES;

DEFICITS

Sec. 407A.351. RATES. (a) Except as provided by Subsection

(b), each group shall use the uniform classification system,

experience rating plan, and rate relativities of the department.

(b) A group may:

(1) use the relativities promulgated by the department modified

to produce rates in accordance with the group's historical

experience; or

(2) file its own rates with the department, including any

reasonable and supporting information required by the

commissioner.

(c) As approved by the commissioner, a group may use rating

debits or credits and optional rating plans.

(d) Rates of the group may not be excessive, inadequate, or

unfairly discriminatory.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Sec. 407A.352. AUDITS. Each member of a group shall be audited

annually by the administrator or by an auditor acceptable to the

commissioner to verify proper classifications, experience rating,

payroll, and rates. The group shall maintain a record of the

audit as part of the group's records that are available to the

commissioner during an examination conducted under Section

407A.252. The audit shall be performed at the expense of the

group.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Sec. 407A.353. REFUNDS. (a) The board of trustees may declare

refundable any money for a fund year in excess of the amount

necessary to fund all obligations.

(b) The board of trustees shall give each member a written

description of the group's refund plan at the time of application

for membership.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Sec. 407A.354. PREMIUM PAYMENT PLAN; RESERVES. (a) Until the

assets of a group reach a level sufficient to cover the group's

liabilities, each group shall establish to the satisfaction of

the commissioner a premium payment plan.

(b) As long as the assets of the group remain sufficient to

cover the group's liabilities, the group may determine its own

premium plan if the premium plan is disclosed to each member at

the time of application and is filed with the commissioner.

(c) Each group shall establish and maintain actuarially

appropriate loss reserves, which must include reserves for:

(1) known claims and expenses associated with those claims; and

(2) claims incurred but not reported and expenses associated

with those claims.

(d) Each group shall establish and maintain bad debt reserves

based on the historical experience of the group or of other

groups composed of similar employer members.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Sec. 407A.355. DEFICITS; INSOLVENCIES. (a) For purposes of

this section, "insolvent" means:

(1) the inability of a group to pay the group's outstanding

lawful obligations as they mature in the regular course of

business; or

(2) that the group's liabilities exceed the group's assets,

determined without reducing liabilities by any reserve discount.

(b) If the assets of a group are at any time insufficient to

enable the group to discharge its legal liabilities and other

obligations and to maintain the reserves required under this

chapter, the group shall make up the deficiency or levy an

assessment on its members for the amount needed to make up the

deficiency.

(c) In the event of a deficiency in any fund year, the

deficiency shall be made up immediately from:

(1) surplus from a fund year other than the current fund year;

(2) administrative funds;

(3) assessments of the membership, if ordered by the group; or

(4) any alternate method that the commissioner approves or

directs.

(d) The commissioner shall be notified before any transfer of

surplus funds from one fund year to another under Subsection (c).

(e) If the group fails to assess its members or to otherwise

make up a deficit, the commissioner shall order the group to do

so. If the commissioner determines that the group is in a

hazardous financial condition, the commissioner may take action

as provided by Article 21.28-A, Insurance Code, and may order the

group to rectify the condition through an alternate method under

Subsection (c)(4). The group is considered an insurer only for

purposes of Article 21.28-A, Insurance Code. Otherwise, to the

extent of a conflict between this chapter and that article, this

chapter prevails.

(f) If the group fails to make the required assessment of its

members after the commissioner's order under Subsection (e), or

if the deficiency is not fully made up, the group shall be deemed

to be insolvent.

(g) If a group is liquidated, the commissioner shall secure

release of the security deposit and levy an assessment on the

members of the group in an amount determined necessary by the

commissioner to discharge all liabilities of the group, including

the reasonable cost of liquidation.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Text of section as repealed by Acts 2005, 79th Leg., R.S., Ch.

1055, Sec. 4 effective September 1, 2005

Sec. 407A.357. TEXAS GROUP SELF-INSURANCE GUARANTY ASSOCIATION;

ADVISORY COMMITTEE. (a) Subject to Subsection (d), the Texas

Group Self-Insurance Guaranty Association shall be established

not later than January 1, 2006, based on recommendations from the

guaranty association advisory committee established under

Subsection (b). The guaranty association shall provide for the

payment of workers' compensation insurance benefits and expenses

related to payment of those benefits for the injured employees of

an insolvent group.

Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch.

265, Sec. 3.076

(b) The guaranty association advisory committee is composed of

the following voting members:

(1) three members who represent different groups under this

chapter, subject to Subsection (c);

(2) one member designated by the commissioner of workers'

compensation;

(3) one member designated by the insurance commissioner; and

(4) the public counsel of the office of public insurance

counsel.

(c) If three groups under this chapter have not been established

by July 1, 2004, the advisory committee shall include

representatives of any certified groups, and the commissioner

shall choose the remaining voting members under Subsection

(b)(1):

(1) from members of a bona fide trade association in this state

that is eligible for and has applied for a certificate of

approval; or

(2) if an association described by Subdivision (1) does not

exist as of July 1, 2004, from any association in this state

representing employers in the same or a similar business that has

been in existence for at least five years for purposes other than

obtaining insurance coverage.

(d) If the advisory committee under this section recommends that

a guaranty association not be created, the guaranty mechanism

under Section 407A.356 continues in effect.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.076, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1055, Sec. 4, eff. September 1, 2005.

SUBCHAPTER I. DISCIPLINARY ACTIONS; PENALTIES

Sec. 407A.401. PROHIBITED SOLICITATION. In connection with the

solicitation of membership in a group, a person may not make an

untrue statement of a material fact, or omit to state a material

fact necessary to make the statement made, in light of the

circumstances under which it is made, not misleading.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Sec. 407A.402. FINES. After notice and an opportunity for a

hearing, the commissioner may impose a fine on any person or

group found to be in violation of this chapter or a rule adopted

under this chapter. A fine assessed under this section may not

exceed $1,000 for each act or violation and may not exceed

$10,000 in the aggregate. The amount of any fine assessed under

this section shall be paid to the commissioner and deposited in

the state treasury.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Sec. 407A.403. CEASE AND DESIST ORDERS. (a) After notice and

an opportunity for a hearing, the commissioner may issue an order

requiring a person or group to cease and desist from engaging in

an act or practice found to be in violation of this chapter or a

rule adopted under this chapter.

(b) On a finding, after notice and opportunity for a hearing,

that a person or group has violated a cease and desist order

issued under this section, the commissioner may:

(1) impose a fine not to exceed $1,000 for each violation of the

order, not to exceed an aggregate fine of $100,000;

(2) revoke the group's certificate of approval or any license

held by the person issued under the Insurance Code; or

(3) impose the fine and revoke the certificate or license.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

Sec. 407A.404. REVOCATION OF CERTIFICATE OF APPROVAL. (a)

After notice and an opportunity for a hearing, the commissioner

may revoke a group's certificate of approval if the group:

(1) is found to be insolvent;

(2) fails to pay a tax, assessment, or special fund contribution

imposed on the group; or

(3) fails to comply in a timely manner with this chapter, a rule

adopted under this chapter, or an order of the commissioner.

(b) In addition, the commissioner may revoke a group's

certificate of approval if, after notice and an opportunity for

hearing, the commissioner determines that:

(1) a certificate of approval issued to the group was obtained

by fraud;

(2) there was a material misrepresentation in the application

for the certificate of approval; or

(3) the group or its administrator has misappropriated,

converted, illegally withheld, or refused to pay on proper demand

any money that belongs to a member, an employee of a member, or a

person otherwise entitled to the money and that has been

entrusted to the group or its administrator in their fiduciary

capacities.

Added by Acts 2003, 78th Leg., ch. 275, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER J. TEXAS SELF-INSURANCE GROUP GUARANTY FUND

Sec. 407A.451. DEFINITIONS. In this subchapter:

(1) "Board" means the board of directors of the guaranty fund.

(2) "Guaranty fund" means the Texas self-insurance group

guaranty fund.

(3) "Trust fund" means the trust fund established under Section

407A.457.

Added by Acts 2005, 79th Leg., Ch.

1055, Sec. 1, eff. September 1, 2005.

Sec. 407A.452. GUARANTY FUND. (a) The Texas self-insurance

group guaranty fund is a nonprofit association established to

provide for the payment of workers' compensation insurance

benefits for injured employees covered by a group declared

insolvent under Section 407A.355.

(b) Each group that desires to be certified under this chapter

must participate as a member of the guaranty fund.

Added by Acts 2005, 79th Leg., Ch.

1055, Sec. 1, eff. September 1, 2005.

Sec. 407A.453. BOARD OF DIRECTORS. (a) The guaranty fund is

managed by a board of directors.

(b) The board is composed of the following voting members:

(1) three members elected as provided by Subsection (c), each of

whom represents a different group certified under this chapter;

(2) one member to represent wage earners designated by the

commission;

(3) one member designated by the commissioner; and

(4) the public counsel of the office of public insurance

counsel.

(c) Representatives of each group certified under this chapter

may participate equally in the election of the three members of

the board elected under Subsection (b)(1). A person elected

under Subsection (b)(1) must be approved by the commissioner

before the person may serve on the board.

(d) Notwithstanding Subsection (c), the commissioner shall

appoint the initial board members representing groups. A person

appointed as an initial board member under this subsection is

eligible to serve additional terms on election by the members of

the guaranty fund.

Added by Acts 2005, 79th Leg., Ch.

1055, Sec. 1, eff. September 1, 2005.

Sec. 407A.454. IMMUNITY. A board member or a member of the

staff of the board is not liable in a civil action for an act

performed in good faith in the execution of that person's powers

or duties.

Added by Acts 2005, 79th Leg., Ch.

1055, Sec. 1, eff. September 1, 2005.

Sec. 407A.455. BOARD GENERAL POWERS AND DUTIES. (a) The board

shall:

(1) create and maintain a trust fund for payment of the workers'

compensation liabilities of an insolvent group;

(2) hire staff as necessary;

(3) provide recommendations to the commissioner regarding rules

or guidelines applicable to groups;

(4) receive reports from the department on the financial

condition of groups, including examination and audit reports;

(5) engage consulting experts as necessary to review information

provided by or filed with the department to ensure financial

solvency of groups under this chapter;

(6) provide advisory recommendations to the commissioner as

necessary regarding an applicant's compliance with Subchapter B

relating to application requirements for certification; and

(7) take action, in response to a finding by the commissioner

that a group is insolvent, to use the trust fund's resources to

ensure the payment of the group's valid workers' compensation

claims and related administrative expenses.

(b) The board shall control all amounts in the trust fund,

including investment of those amounts.

(c) The guaranty fund may not disclose confidential information

received from the department in a financial report under

Subsection (a)(4), including an examination or audit report.

Information received from the department remains confidential and

not subject to disclosure under Chapter 552, Government Code.

(d) The board may make recommendations under Subsection (a)(6)

outside of regular board meetings.

Added by Acts 2005, 79th Leg., Ch.

1055, Sec. 1, eff. September 1, 2005.

Sec. 407A.456. PLAN OF OPERATION. (a) The board shall adopt a

plan of operation governing the board's activities and the

operation of the guaranty fund and the trust fund.

(b) The plan of operation adopted by the board is subject to

approval by the commissioner.

Added by Acts 2005, 79th Leg., Ch.

1055, Sec. 1, eff. September 1, 2005.

Sec. 407A.457. TRUST FUND; SCHEDULE. (a) Each group shall

contribute an amount, based on the total amount of income benefit

payments made in this state for the preceding reported calendar

year, to create, over a period of 10 years beginning January 1,

2006, a trust fund of at least $1 million for:

(1) the emergency payment of the compensation liabilities of an

insolvent group; and

(2) the administrative expenses of the guaranty fund.

(b) The board may adopt provisions in the plan of operation that

provide for the indexing of the amount of the trust fund to a

risk analysis.

(c) At least annually, the board shall adopt a year-by-year

schedule of assessments to meet the funding goal of the trust

fund.

(d) The board may:

(1) defer assessments if the fund equals or exceeds $2 million;

and

(2) allow the trust fund to accrete based on its investment

earnings.

(e) The contribution required for the first year after a group

is issued a certificate of approval under this chapter shall be

based on the group's estimated income benefit payments for the

group's first year of operation.

(f) Each group certified under this chapter shall make

contributions under this section to the trust fund, and the board

shall provide a mechanism in the plan of operation to ensure that

all groups contribute equitably to the trust fund.

(g) The board shall administer the trust fund in accordance with

the plan of operation adopted by the board and approved by the

commissioner.

Added by Acts 2005, 79th Leg., Ch.

1055, Sec. 1, eff. September 1, 2005.

Sec. 407A.458. EFFECT OF INSOLVENCY OF GROUP. (a) On

determining that a group has become insolvent, the commissioner

shall secure release of the surety bond or security deposit

required under Section 407A.053 and shall promptly estimate:

(1) the amount of additional funds needed to supplement the bond

or security deposit; and

(2) the assets of the insolvent group available to pay all

incurred compensation liabilities.

(b) If the bond or security deposit and the available assets of

the insolvent group are insufficient to cover all of the group's

incurred compensation liabilities, the commissioner shall direct

the insolvent group to immediately assess its members to cover

all incurred liabilities under a schedule approved by the

commissioner.

(c) If the assessments under Subsection (b) will be insufficient

to cover the incurred liabilities, the commissioner shall

estimate the additional funds necessary to cover the incurred

liabilities for benefit compensation and related administration

expenses for the insolvent group. On receipt of the

commissioner's estimate, the board shall provide from the trust

fund the additional funds needed for benefit compensation and

related administrative expenses for the insolvent group.

(d) Disbursements from the trust fund under Subsection (c) shall

be replenished:

(1) if within the 10-year funding period of the trust fund, by

adjusting the next year's schedule of assessments from groups; or

(2) if beyond the initial 10-year funding period, by assessment

of all groups.

(e) If, after application of Subsections (b)-(d), the amount

available in the trust fund is still insufficient, the board

shall assess all groups for the remaining deficiency.

(f) The commissioner may exempt a group from assessment under

this section on a determination that the payment of the

assessment would render the group insolvent.

(g) The commissioner may, on a finding of insolvency, commence a

delinquency proceeding for the purpose of liquidating,

rehabilitating, reorganizing, or conserving a group. Such a

group shall be considered an insurer for purposes of Article

21.28, Insurance Code, and an insurance company for purposes of

11 U.S.C. Section 109. The conservator, receiver, or other

statutory successor of a group shall coordinate with the board in

the furtherance of the purposes of this subchapter.

Added by Acts 2005, 79th Leg., Ch.

1055, Sec. 1, eff. September 1, 2005.

Sec. 407A.459. COLLECTION OF ASSESSMENTS FROM GROUP MEMBERS;

CONTINUATION OF JOINT AND SEVERAL LIABILITY. (a) Each member of

an insolvent group shall pay the amount of its assessment under

this chapter to the commissioner not later than the 30th day

after the date on which the commissioner notifies the member of

the assessment. The commissioner shall collect assessments and

costs from the members of the insolvent group.

(b) The joint and several liability of the members of a group

under Section 407A.056 continues and is not terminated by payment

of benefits through the guaranty fund.

(c) If the guaranty fund assumes payment of benefits for

compensation liabilities on behalf of an insolvent group, the

guaranty fund may collect delinquent assessments and costs

through suit. Venue for a suit under this subsection is in

Travis County.

Added by Acts 2005, 79th Leg., Ch.

1055, Sec. 1, eff. September 1, 2005.

Sec. 407A.460. PAYMENT OF BENEFITS THROUGH GUARANTY FUND. (a)

If the commissioner determines that the payment of benefits and

claims administration shall be made through the guaranty fund,

the guaranty fund assumes the workers' compensation obligations

on behalf of the insolvent group and shall begin the payment of

the obligations for which it is liable not later than the 30th

day after the date of notification by the commissioner.

(b) The guaranty fund shall make payments to claimants whose

entitlement to benefits can be ascertained by the guaranty fund.

(c) Notwithstanding Subsection (a), the guaranty fund is not

liable for the payment of any penalties assessed for any act or

omission on the part of any person other than the guaranty fund.

Added by Acts 2005, 79th Leg., Ch.

1055, Sec. 1, eff. September 1, 2005.

Sec. 407A.461. POSSESSION OF SECURITY BY GUARANTY FUND. On the

assumption of obligations on behalf of an insolvent group by the

guaranty fund under the commissioner's determination, the

guaranty fund is entitled to immediate possession of any assets

of the insolvent group and any security deposited or the proceeds

of any surety bond deposited by the insolvent group, along with

all interest on the security. All assessments from members of

the insolvent group shall be paid to the guaranty fund.

Added by Acts 2005, 79th Leg., Ch.

1055, Sec. 1, eff. September 1, 2005.

Sec. 407A.462. RELEASE OF CLAIM INFORMATION TO GUARANTY FUND.

If the guaranty fund has assumed compensation obligations on

behalf of an insolvent group, information on a workers'

compensation claim may be released to the guaranty fund as

provided by Section 402.084(a).

Added by Acts 2005, 79th Leg., Ch.

1055, Sec. 1, eff. September 1, 2005.

Sec. 407A.463. GUARANTY FUND AS PARTY IN INTEREST. (a) The

guaranty fund is a party in interest in a proceeding involving a

workers' compensation claim against an insolvent group whose

compensation obligations have been paid or assumed by the

guaranty fund.

(b) The guaranty fund has the same rights and defenses as the

insolvent group, including the right to:

(1) appear, defend, or appeal a claim;

(2) receive notice of, investigate, adjust, compromise, settle,

or pay a claim; and

(3) investigate, handle, or deny a claim.

Added by Acts 2005, 79th Leg., Ch.

1055, Sec. 1, eff. September 1, 2005.

Sec. 407A.464. PREFERENCES. (a) Benefit payments made by the

guaranty fund under this subchapter are entitled to the same

preference over other debts of the insolvent group as provided by

law to benefit payments owed by the insolvent group to the person

entitled to the benefits.

(b) The guaranty fund has the priority status provided by

Section 8, Article 21.28, Insurance Code.

Added by Acts 2005, 79th Leg., Ch.

1055, Sec. 1, eff. September 1, 2005.

Sec. 407A.465. SPECIAL FUND. Monies advanced by the association

under this chapter do not become assets of the insolvent group

but constitute a special fund advanced to the commissioner,

receiver, or other statutory successor only for the payment of

compensation liabilities, including the costs of claim

administration and legal costs.

Added by Acts 2005, 79th Leg., Ch.

1055, Sec. 1, eff. September 1, 2005.



CHAPTER 408. WORKERS' COMPENSATION BENEFITS

LABOR CODETITLE 5. WORKERS' COMPENSATIONSUBTITLE A. TEXAS WORKERS' COMPENSATION ACTCHAPTER 408. WORKERS' COMPENSATION BENEFITSSUBCHAPTER A. GENERAL PROVISIONSSec. 408.001. EXCLUSIVE REMEDY; EXEMPLARY DAMAGES. (a) Recovery of workers' compensation benefits is the exclusive remedy of an employee covered by workers' compensation insurance coverage or a legal beneficiary against the employer or an agent or employee of the employer for the death of or a work-related injury sustained by the employee.(b) This section does not prohibit the recovery of exemplary damages by the surviving spouse or heirs of the body of a deceased employee whose death was caused by an intentional act or omission of the employer or by the employer's gross negligence.(c) In this section, "gross negligence" has the meaning assigned by Section 41.001, Civil Practice and Remedies Code.(d) A determination under Section 406.032, 409.002, or 409.004 that a work-related injury is noncompensable does not adversely affect the exclusive remedy provisions under Subsection (a).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.077, eff. September 1, 2005.

Sec. 408.002. SURVIVAL OF CAUSE OF ACTION. A right of action survives in a case based on a compensable injury that results in the employee's death.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1991.

Sec. 408.003. REIMBURSABLE EMPLOYER PAYMENTS; SALARY CONTINUATION; OFFSET AGAINST INCOME BENEFITS; LIMITS. (a) After an injury, an employer may:(1) initiate benefit payments, including medical benefits; or(2) on the written request or agreement of the employee, supplement income benefits paid by the insurance carrier by an amount that does not exceed the amount computed by subtracting the amount of the income benefit payments from the employee's net preinjury wages.(b) If an injury is found to be compensable and an insurance carrier initiates compensation, the insurance carrier shall reimburse the employer for the amount of benefits paid by the employer to which the employee was entitled under this subtitle. Payments that are not reimbursed or reimbursable under this section may be reimbursed under Section 408.127.(c) The employer shall notify the division and the insurance carrier on forms prescribed by the commissioner of the initiation of and amount of payments made under this section.(d) Employer payments made under this section:(1) may not be construed as an admission of compensability; and(2) do not affect the payment of benefits from another source.(e) If an employer does not notify the insurance carrier of the injury in compliance with Section 409.005, the employer waives the right to reimbursement under this section.(f) Salary continuation payments made by an employer for an employee's disability resulting from a compensable injury shall be considered payment of income benefits for the purpose of determining the accrual date of any subsequent income benefits under this subtitle.(g) If an employer is subject to a contractual obligation with an employee or group of employees, such as a collective bargaining agreement or a written agreement or policy, under which the employer is required to make salary continuation payments, the employer is not eligible for reimbursement under this section for those payments.(h) Payments made as salary continuation or salary supplementation do not affect the exclusive remedy provisions of Section 408.001.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 954, Sec. 5, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1003, Sec. 1, 2, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.078, eff. September 1, 2005.

Sec. 408.004. REQUIRED MEDICAL EXAMINATIONS; ADMINISTRATIVE VIOLATION. (a) The commissioner may require an employee to submit to medical examinations to resolve any question about the appropriateness of the health care received by the employee.(a-1) A doctor, other than a chiropractor, who performs a required medical examination under this section is subject to Section 408.0043. A chiropractor who performs a required medical examination under this section is subject to Section 408.0045.(b) The commissioner may require an employee to submit to a medical examination at the request of the insurance carrier, but only after the insurance carrier has attempted and failed to receive the permission and concurrence of the employee for the examination. Except as otherwise provided by this subsection, the insurance carrier is entitled to the examination only once in a 180-day period. The commissioner may adopt rules that require an employee to submit to not more than three medical examinations in a 180-day period under specified circumstances, including to determine whether there has been a change in the employee's condition and whether it is necessary to change the employee's diagnosis. The commissioner by rule shall adopt a system for monitoring requests made under this subsection by insurance carriers. That system must ensure that good cause exists for any additional medical examination allowed under this subsection that is not requested by the employee. A subsequent examination must be performed by the same doctor unless otherwise approved by the commissioner.(c) The insurance carrier shall pay for:(1) an examination required under Subsection (a) or (b); and(2) the reasonable expenses incident to the employee in submitting to the examination.(d) An injured employee is entitled to have a doctor of the employee's choice present at an examination required by the division at the request of an insurance carrier. The insurance carrier shall pay a fee set by the commissioner to the doctor selected by the employee.(e) An employee who, without good cause as determined by the commissioner, fails or refuses to appear at the time scheduled for an examination under Subsection (a) or (b) commits an administrative violation. The commissioner by rule shall ensure that an employee receives reasonable notice of an examination and that the employee is provided a reasonable opportunity to reschedule an examination missed by the employee for good cause.(f) This section does not apply to health care provided through a workers' compensation health care network established under Chapter 1305, Insurance Code.(g) An insurance carrier who makes a frivolous request for a medical examination under Subsection (b), as determined by the commissioner, commits an administrative violation.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 1133, Sec. 1, 2, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1426, Sec. 8, eff. Jan. 1, 2000; Acts 2001, 77th Leg., ch. 1456, Sec. 5.01, eff. June 17, 2001.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.079, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1218, Sec. 2, eff. September 1, 2007.

Sec. 408.0041. DESIGNATED DOCTOR EXAMINATION. (a) At the request of an insurance carrier or an employee, or on the commissioner's own order, the commissioner may order a medical examination to resolve any question about:(1) the impairment caused by the compensable injury;(2) the attainment of maximum medical improvement;(3) the extent of the employee's compensable injury;(4) whether the injured employee's disability is a direct result of the work-related injury;(5) the ability of the employee to return to work; or(6) issues similar to those described by Subdivisions (1)-(5).(b) A medical examination requested under Subsection (a) shall be performed by the next available doctor on the division's list of designated doctors whose credentials are appropriate for the issue in question and the injured employee's medical condition as determined by commissioner rule. A designated doctor, other than a chiropractor, is subject to Section 408.0043. A designated doctor who is a chiropractor is subject to Section 408.0045. The division shall assign a designated doctor not later than the 10th day after the date on which the request under Subsection (a) is approved, and the examination must be conducted not later than the 21st day after the date on which the commissioner issues the order under Subsection (a). An examination under this section may not be conducted more frequently than every 60 days, unless good cause for more frequent examinations exists, as defined by commissioner rules.(c) The treating doctor and the insurance carrier are both responsible for sending to the designated doctor all of the injured employee's medical records relating to the issue to be evaluated by the designated doctor that are in their possession. The treating doctor and insurance carrier may send the records without a signed release from the employee. The designated doctor is authorized to receive the employee's confidential medical records to assist in the resolution of disputes. The treating doctor and insurance carrier may also send the designated doctor an analysis of the injured employee's medical condition, functional abilities, and return-to-work opportunities.(d) To avoid undue influence on a person selected as a designated doctor under this section, and except as provided by Subsection (c), only the injured employee or an appropriate member of the division's staff may communicate with the designated doctor about the case regarding the injured employee's medical condition or history before the examination of the injured employee by the designated doctor. After that examination is completed, communication with the designated doctor regarding the injured employee's medical condition or history may be made only through appropriate division staff members. The designated doctor may initiate communication with any doctor or health care provider who has previously treated or examined the injured employee for the work-related injury or with peer reviewers identified by the insurance carrier.(e) The designated doctor shall report to the division. The report of the designated doctor has presumptive weight unless the preponderance of the evidence is to the contrary. An employer may make a bona fide offer of employment subject to Sections 408.103(e) and 408.144(c) based on the designated doctor's report.(f) Unless otherwise ordered by the commissioner, the insurance carrier shall pay benefits based on the opinion of the designated doctor during the pendency of any dispute. If an insurance carrier is not satisfied with the opinion rendered by a designated doctor under this section, the insurance carrier may request the commissioner to order an employee to attend an examination by a doctor selected by the insurance carrier. (f-1) The subsequent injury fund shall reimburse an insurance carrier for any overpayment of benefits made by the insurance carrier under Subsection (f) based on an opinion rendered by a designated doctor if that opinion is reversed or modified by a final arbitration award or a final order or decision of the commissioner or a court. The commissioner shall adopt rules to provide for a periodic reimbursement schedule, providing reimbursement at least annually.(g) Except as otherwise provided by this subsection, an injured employee is entitled to have a doctor of the employee's choice present at an examination requested by an insurance carrier under Subsection (f). The insurance carrier shall pay a fee set by the commissioner to the doctor selected by the employee. If the injured employee is subject to a workers' compensation health care network under Chapter 1305, Insurance Code, the doctor must be the employee's treating doctor.(h) The insurance carrier shall pay for:(1) an examination required under Subsection (a) or (f); and(2) the reasonable expenses incident to the employee in submitting to the examination.(i) An employee who, without good cause as determined by the commissioner, fails or refuses to appear at the time scheduled for an examination under Subsection (a) or (f) commits an administrative violation. An injured employee may not be fined more than $10,000 for a violation of this subsection.(j) An employee is not entitled to temporary income benefits, and an insurance carrier is authorized to suspend the payment of temporary income benefits, during and for a period in which the employee fails to submit to an examination required by Subsection (a) or (f) unless the commissioner determines that the employee had good cause for the failure to submit to the examination. The commissioner may order temporary income benefits to be paid for the period for which the commissioner determined that the employee had good cause. The commissioner by rule shall ensure that:(1) an employee receives reasonable notice of an examination and the insurance carrier's basis for suspension; and(2) the employee is provided a reasonable opportunity to reschedule an examination for good cause.(k) If the report of a designated doctor indicates that an employee has reached maximum medical improvement or is otherwise able to return to work immediately, the insurance carrier may suspend or reduce the payment of temporary income benefits immediately.(l) A person who makes a frivolous request for a medical examination under Subsection (a) or (f), as determined by the commissioner, commits an administrative violation.

Added by Acts 2001, 77th Leg., ch. 1456, Sec. 5.02, eff. June 17, 2001.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.080, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1150, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1218, Sec. 3, eff. September 1, 2007.

Sec. 408.0042. MEDICAL EXAMINATION BY TREATING DOCTOR TO DEFINE COMPENSABLE INJURY. (a) The division shall require an injured employee to submit to a single medical examination to define the compensable injury on request by the insurance carrier.(b) A medical examination under this section shall be performed by the employee's treating doctor. The insurance carrier shall pay the costs of the examination.(c) After the medical examination is performed, the treating doctor shall submit to the insurance carrier a report that details all injuries and diagnoses related to the compensable injury, on receipt of which the insurance carrier shall:(1) accept all injuries and diagnoses as related to the compensable injury; or(2) dispute the determination of specific injuries and diagnoses.(d) Any treatment for an injury or diagnosis that is not accepted by the insurance carrier under Subsection (c) as compensable at the time of the medical examination under Subsection (a) must be preauthorized before treatment is rendered. If the insurance carrier denies preauthorization because the treatment is for an injury or diagnosis unrelated to the compensable injury, the injured employee or affected health care provider may file an extent of injury dispute.(e) Any treatment for an injury or diagnosis that is accepted by the insurance carrier under Subsection (c) as compensable at the time of the medical examination under Subsection (a) may not be reviewed for compensability, but may be reviewed for medical necessity.(f) The commissioner may adopt rules relating to requirements for a report under this section, including requirements regarding the contents of a report.(g) This section does not limit an injured employee or insurance carrier's ability to request an examination under Section 408.004 or 408.0041, as provided by those sections.

Added by Acts 2005, 79th Leg., Ch. 265, Sec. 3.0805, eff. September 1, 2005.

Sec. 408.0043. PROFESSIONAL SPECIALTY CERTIFICATION REQUIRED FOR CERTAIN REVIEW. (a) This section applies to a person, other than a chiropractor or a dentist, who performs health care services under this title as:(1) a doctor performing peer review;(2) a doctor performing a utilization review of a health care service provided to an injured employee;(3) a doctor performing an independent review of a health care service provided to an injured employee;(4) a designated doctor;(5) a doctor performing a required medical examination; or(6) a doctor serving as a member of the medical quality review panel.(b) A person described by Subsection (a) who reviews a specific workers' compensation case must hold a professional certification in a health care specialty appropriate to the type of health care that the injured employee is receiving.

Added by Acts 2007, 80th Leg., R.S., Ch. 1218, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1330, Sec. 14, eff. September 1, 2009.

Sec. 408.0044. REVIEW OF DENTAL SERVICES. (a) This section applies to a dentist who performs dental services under this title as:(1) a doctor performing peer review of dental services;(2) a doctor performing a utilization review of a dental service provided to an injured employee;(3) a doctor performing an independent review of a dental service provided to an injured employee; or(4) a doctor performing a required dental examination.(b) A person described by Subsection (a) who reviews a dental service provided in conjunction with a specific workers' compensation case must be licensed to practice dentistry.

Added by Acts 2007, 80th Leg., R.S., Ch. 1218, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1330, Sec. 15, eff. September 1, 2009.

Sec. 408.0045. REVIEW OF CHIROPRACTIC SERVICES. (a) This section applies to a chiropractor who performs chiropractic services under this title as:(1) a doctor performing peer review of chiropractic services;(2) a doctor performing a utilization review of a chiropractic service provided to an injured employee;(3) a doctor performing an independent review of a chiropractic service provided to an injured employee;(4) a designated doctor providing chiropractic services;(5) a doctor performing a required medical examination; or(6) a chiropractor serving as a member of the medical quality review panel.(b) A person described by Subsection (a) who reviews a chiropractic service provided in conjunction with a specific workers' compensation case must be licensed to engage in the practice of chiropractic.

Added by Acts 2007, 80th Leg., R.S., Ch. 1218, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1330, Sec. 16, eff. September 1, 2009.

Sec. 408.0046. RULES. The commissioner may adopt rules as necessary to determine which professional health practitioner specialties are appropriate for treatment of certain compensable injuries. The rules adopted under this section must require an entity requesting a peer review to obtain and provide to the doctor providing peer review services all relevant and updated medical records.

Added by Acts 2007, 80th Leg., R.S., Ch. 1218, Sec. 1, eff. September 1, 2007.

Sec. 408.005. SETTLEMENTS AND AGREEMENTS. (a) A settlement may not provide for payment of benefits in a lump sum except as provided by Section 408.128.(b) An employee's right to medical benefits as provided by Section 408.021 may not be limited or terminated.(c) A settlement or agreement resolving an issue of impairment:(1) may not be made before the employee reaches maximum medical improvement; and(2) must adopt an impairment rating using the impairment rating guidelines described by Section 408.124.(d) A settlement must be signed by the commissioner and all parties to the dispute.(e) The commissioner shall approve a settlement if the commissioner is satisfied that:(1) the settlement accurately reflects the agreement between the parties;(2) the settlement reflects adherence to all appropriate provisions of law and the policies of the division; and(3) under the law and facts, the settlement is in the best interest of the claimant.(f) A settlement that is not approved or rejected before the 16th day after the date the settlement is submitted to the commissioner is considered to be approved by the commissioner on that date.(g) A settlement takes effect on the date it is approved by the commissioner.(h) A party to a settlement may withdraw acceptance of the settlement at any time before its effective date.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.081, eff. September 1, 2005.

Sec. 408.006. MENTAL TRAUMA INJURIES. (a) It is the express intent of the legislature that nothing in this subtitle shall be construed to limit or expand recovery in cases of mental trauma injuries.(b) A mental or emotional injury that arises principally from a legitimate personnel action, including a transfer, promotion, demotion, or termination, is not a compensable injury under this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 408.007. DATE OF INJURY FOR OCCUPATIONAL DISEASE. For purposes of this subtitle, the date of injury for an occupational disease is the date on which the employee knew or should have known that the disease may be related to the employment.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 408.008. COMPENSABILITY OF HEART ATTACKS. A heart attack is a compensable injury under this subtitle only if:(1) the attack can be identified as:(A) occurring at a definite time and place; and(B) caused by a specific event occurring in the course and scope of the employee's employment;(2) the preponderance of the medical evidence regarding the attack indicates that the employee's work rather than the natural progression of a preexisting heart condition or disease was a substantial contributing factor of the attack; and(3) the attack was not triggered solely by emotional or mental stress factors, unless it was precipitated by a sudden stimulus.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER B. MEDICAL BENEFITSSec. 408.021. ENTITLEMENT TO MEDICAL BENEFITS. (a) An employee who sustains a compensable injury is entitled to all health care reasonably required by the nature of the injury as and when needed. The employee is specifically entitled to health care that:(1) cures or relieves the effects naturally resulting from the compensable injury;(2) promotes recovery; or(3) enhances the ability of the employee to return to or retain employment.(b) Medical benefits are payable from the date of the compensable injury.(c) Except in an emergency, all health care must be approved or recommended by the employee's treating doctor.(d) An insurance carrier's liability for medical benefits may not be limited or terminated by agreement or settlement.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 408.022. SELECTION OF DOCTOR. (a) Except in an emergency, the division shall require an employee to receive medical treatment from a doctor chosen from a list of doctors approved by the commissioner. A doctor may perform only those procedures that are within the scope of the practice for which the doctor is licensed. The employee is entitled to the employee's initial choice of a doctor from the division's list.(b) If an employee is dissatisfied with the initial choice of a doctor from the division's list, the employee may notify the division and request authority to select an alternate doctor. The notification must be in writing stating the reasons for the change, except notification may be by telephone when a medical necessity exists for immediate change.(c) The commissioner shall prescribe criteria to be used by the division in granting the employee authority to select an alternate doctor. The criteria may include:(1) whether treatment by the current doctor is medically inappropriate;(2) the professional reputation of the doctor;(3) whether the employee is receiving appropriate medical care to reach maximum medical improvement; and(4) whether a conflict exists between the employee and the doctor to the extent that the doctor-patient relationship is jeopardized or impaired.(d) A change of doctor may not be made to secure a new impairment rating or medical report.(e) For purposes of this section, the following is not a selection of an alternate doctor:(1) a referral made by the doctor chosen by the employee if the referral is medically reasonable and necessary;(2) the receipt of services ancillary to surgery;(3) the obtaining of a second or subsequent opinion only on the appropriateness of the diagnosis or treatment;(4) the selection of a doctor because the original doctor:(A) dies;(B) retires; or(C) becomes unavailable or unable to provide medical care to the employee; or(5) a change of doctors required because of a change of residence by the employee.(f) This section does not apply to requirements regarding the selection of a doctor under a workers' compensation health care network established under Chapter 1305, Insurance Code, except as provided by that chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.082, eff. September 1, 2005.

Sec. 408.0221. REQUEST FOR DESCRIPTION OF EMPLOYMENT. (a) This section applies only to an employee of an employer who has 10 or more employees.(b) To facilitate an injured employee's return to employment as soon as it is considered safe and appropriate by the injured employee's treating doctor, the treating doctor may request that the injured employee's employer provide the treating doctor with the information described by Subsection (d) on the form adopted under that subsection.(c) Information provided to a treating doctor under Subsection (b) does not constitute:(1) a request by the employer that the injured employee return to the employment;(2) an offer of employment by the employer for the injured employee to return to employment; or(3) an admission of the compensability of the injury of the employee.(d) The commissioner shall prescribe a form to provide information from an employer to a treating doctor concerning the functions and physical responsibilities of an injured employee's job. To the extent possible, the form prescribed under this subsection shall be one page, use a check box format as appropriate, and be compatible with electronic mail. The form must include:(1) the name and address of the employer and the contact information and availability of the individual representing the employer who has knowledge of the injured employee's job;(2) the scope of the injured employee's employment, including any specific tasks, job duties, or work activities that the injured employee was required to perform at the time the employee sustained the injury; and(3) an area for additional comments or information by the employer or individual representing the employer concerning:(A) the injured employee's job; or(B) the availability, if any, of other jobs that the employer may have that the employer would like the treating doctor to consider in determining whether an injured employee is able to return to work.(e) The commissioner may adopt rules as necessary to implement this section and to facilitate communication between the employer and the treating doctor regarding return-to-work opportunities.

Added by Acts 2009, 81st Leg., R.S., Ch. 456, Sec. 1, eff. September 1, 2009.

Sec. 408.023. LIST OF APPROVED DOCTORS; DUTIES OF TREATING DOCTORS. (a) The division shall develop a list of doctors licensed in this state who are approved to provide health care services under this subtitle. A doctor is eligible to be included on the division's list of approved doctors if the doctor:(1) registers with the division in the manner prescribed by commissioner rules; and(2) complies with the requirements adopted by the commissioner under this section.(b) The commissioner by rule shall establish reasonable requirements for training for doctors as a prerequisite for inclusion on the list. Except as otherwise provided by this section, the requirements adopted under this subsection apply to doctors and other health care providers who:(1) provide health care services as treating doctors;(2) provide health care services as authorized by this chapter;(3) perform medical peer review under this subtitle;(4) perform utilization review of medical benefits provided under this subtitle; or(5) provide health care services on referral from a treating doctor, as provided by commissioner rule.(c) The division shall issue to a doctor who is approved by the commissioner a certificate of registration. In determining whether to issue a certificate of registration, the commissioner may consider and condition approval on any practice restrictions applicable to the applicant that are relevant to services provided under this subtitle. The commissioner may also consider the practice restrictions of an applicant when determining appropriate sanctions under Section 408.0231.(d) A certificate of registration issued under this section is valid, unless revoked, suspended, or revised, for the period provided by commissioner rule and may be renewed on application to the division. The division shall provide notice to each doctor on the approved doctor list of the pending expiration of the doctor's certificate of registration not later than the 60th day before the date of expiration of the certificate.(e) Notwithstanding other provisions of this section, a doctor not licensed in this state but licensed in another state or jurisdiction who treats employees or performs utilization review of health care for an insurance carrier may apply for a certificate of registration under this section to be included on the division's list of approved doctors.(f) Except in an emergency or for immediate post-injury medical care as defined by commissioner rule, or as provided by Subsection (h), (i), or (j), each doctor who performs functions under this subtitle, including examinations under this chapter, must hold a certificate of registration and be on the division's list of approved doctors in order to perform services or receive payment for those services.(g) The commissioner by rule shall modify registration and training requirements for doctors who infrequently provide health care or who perform utilization review or peer review functions for insurance carriers as necessary to ensure that those doctors are informed of the regulations that affect health care benefit delivery under this subtitle.(h) Notwithstanding Section 4201.152, Insurance Code, a utilization review agent or an insurance carrier that uses doctors to perform reviews of health care services provided under this subtitle, including utilization review, may only use doctors licensed to practice in this state.(i) The commissioner may grant exceptions to the requirement imposed under Subsection (f) as necessary to ensure that:(1) employees have access to health care; and(2) insurance carriers have access to evaluations of an employee's health care and income benefit eligibility as provided by this subtitle.(j) A doctor who contracts with a workers' compensation health care network certified under Chapter 1305, Insurance Code, is not subject to the registration requirements of Subsections (a)-(i) for the purpose of providing health care services under that network contract. The doctor is subject to the requirements of Subsections (l)-(p), and Subsection (q) applies to health care services and functions provided by a doctor who contracts with a certified workers' compensation health care network.(k) The requirements of Subsections (a)-(g) and Subsection (i) expire September 1, 2007. Before that date, the commissioner may waive the application of the provisions of Subsections (a)-(g) and Subsection (i) that require doctors to hold a certificate of registration and to be on the list of approved doctors if the commissioner determines that:(1) injured employees have adequate access to health care providers who are willing to treat injured employees for compensable injuries through workers' compensation health care networks certified under Chapter 1305, Insurance Code; or(2) injured employees who are not covered by a workers' compensation health care network certified under Chapter 1305, Insurance Code, do not have adequate access to health care providers who are willing to treat injured employees for compensable injuries.(l) The injured employee's treating doctor is responsible for the efficient management of medical care as required by Section 408.025(c) and commissioner rules. The division shall collect information regarding:(1) return-to-work outcomes;(2) patient satisfaction; and(3) cost and utilization of health care provided or authorized by a treating doctor on the list of approved doctors.(m) The commissioner may adopt rules to define the role of the treating doctor and to specify outcome information to be collected for a treating doctor.(n) The commissioner by rule shall establish reasonable requirements for doctors, and health care providers financially related to those doctors, regarding training, impairment rating testing, and disclosure of financial interests as required by Section 413.041, and for monitoring of those doctors and health care providers as provided by Sections 408.0231, 413.0511, and 413.0512.(o) A doctor, including a doctor who contracts with a workers' compensation health care network, shall:(1) comply with the requirements established by commissioner rule under Subsections (l) and (m) and with Section 413.041 regarding the disclosure of financial interests; and(2) if the doctor intends to provide certifications of maximum medical improvement or assign impairment ratings, comply with the impairment rating training and testing requirements established by commissioner rule under Subsection (n).(p) A person required to comply with Subsection (o), including a doctor who contracts with a workers' compensation health care network, who does not comply with that section commits an administrative violation.(q) An insurance carrier may not use, for the purpose of suspending temporary income benefits or computing impairment income benefits, a certification of maximum medical improvement or an impairment rating assigned by a doctor, including a doctor who contracts with a workers' compensation health care network certified under Chapter 1305, Insurance Code, who fails to comply with Subsection (o)(2).(r) Notwithstanding the waiver or expiration of Subsections (a)-(g) and (i), there may be no direct or indirect provision of health care under this subtitle and rules adopted under this subtitle, and no direct or indirect receipt of remuneration under this subtitle and rules adopted under this subtitle by a doctor who:(1) before September 1, 2007:(A) was removed or deleted from the list of approved doctors either by action of the Texas Workers' Compensation Commission or the division or by agreement with the doctor;(B) was not admitted to the list of approved doctors either by action of the Texas Workers' Compensation Commission or the division or by agreement with the doctor;(C) was suspended from the list of approved doctors either by action of the Texas Workers' Compensation Commission or the division or by agreement with the doctor; or(D) had the doctor's license to practice suspended by the appropriate licensing agency, including a suspension that was stayed, deferred, or probated, or voluntarily relinquished the license to practice; and(2) was not reinstated or restored by the Texas Workers' Compensation Commission or the division to the list of approved doctors before September 1, 2007.(s) The waiver or expiration of Subsections (a)-(g) and (i) do not limit the division's ability to impose sanctions as provided by this subtitle and commissioner rules.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 980, Sec. 1.25, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1456, Sec. 1.01, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.083, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 134, Sec. 2, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1330, Sec. 17, eff. September 1, 2009.

Sec. 408.0231. MAINTENANCE OF LIST OF APPROVED DOCTORS; SANCTIONS AND PRIVILEGES RELATING TO HEALTH CARE. (a) The commissioner shall delete from the list of approved doctors a doctor:(1) who fails to register with the division as provided by this chapter and commissioner rules;(2) who is deceased;(3) whose license to practice in this state is revoked, suspended, or not renewed by the appropriate licensing authority; or(4) who requests to be removed from the list.(b) The commissioner by rule shall establish criteria for:(1) deleting or suspending a doctor from the list of approved doctors;(2) imposing sanctions on a doctor or an insurance carrier as provided by this section;(3) monitoring of utilization review agents, as provided by a memorandum of understanding between the division and the Texas Department of Insurance; and(4) authorizing increased or reduced utilization review and preauthorization controls on a doctor.(c) Rules adopted under Subsection (b) are in addition to, and do not affect, the rules adopted under Section 415.023(b). The criteria for deleting a doctor from the list or for recommending or imposing sanctions may include anything the commissioner considers relevant, including:(1) a sanction of the doctor by the commissioner for a violation of Chapter 413 or Chapter 415;(2) a sanction by the Medicare or Medicaid program for:(A) substandard medical care;(B) overcharging;(C) overutilization of medical services; or(D) any other substantive noncompliance with requirements of those programs regarding professional practice or billing;(3) evidence from the division's medical records that the applicable insurance carrier's utilization review practices or the doctor's charges, fees, diagnoses, treatments, evaluations, or impairment ratings are substantially different from those the commissioner finds to be fair and reasonable based on either a single determination or a pattern of practice;(4) a suspension or other relevant practice restriction of the doctor's license by an appropriate licensing authority;(5) professional failure to practice medicine or provide health care, including chiropractic care, in an acceptable manner consistent with the public health, safety, and welfare;(6) findings of fact and conclusions of law made by a court, an administrative law judge of the State Office of Administrative Hearings, or a licensing or regulatory authority; or(7) a criminal conviction.(d) The commissioner by rule shall establish procedures under which a doctor may apply for:(1) reinstatement to the list of approved doctors; or(2) restoration of doctor practice privileges removed by the commissioner based on sanctions imposed under this section.(e) The commissioner shall act on a recommendation by the medical advisor selected under Section 413.0511 and, after notice and the opportunity for a hearing, may impose sanctions under this section on a doctor or an insurance carrier or may recommend action regarding a utilization review agent. The commissioner and the commissioner of insurance shall enter into a memorandum of understanding to coordinate the regulation of insurance carriers and utilization review agents as necessary to ensure:(1) compliance with applicable regulations; and(2) that appropriate health care decisions are reached under this subtitle and under Chapter 4201, Insurance Code.(f) The sanctions the commissioner may recommend or impose under this section include:(1) reduction of allowable reimbursement;(2) mandatory preauthorization of all or certain health care services;(3) required peer review monitoring, reporting, and audit;(4) deletion or suspension from the approved doctor list and the designated doctor list;(5) restrictions on appointment under this chapter;(6) conditions or restrictions on an insurance carrier regarding actions by insurance carriers under this subtitle in accordance with the memorandum of understanding adopted under Subsection (e); and(7) mandatory participation in training classes or other courses as established or certified by the division.(g) The commissioner shall adopt rules regarding doctors who perform peer review functions for insurance carriers. Those rules may include standards for peer review, imposition of sanctions on doctors performing peer review functions, including restriction, suspension, or removal of the doctor's ability to perform peer review on behalf of insurance carriers in the workers' compensation system, and other issues important to the quality of peer review, as determined by the commissioner. A doctor who performs peer review under this subtitle must hold the appropriate professional license issued by this state. A doctor, other than a chiropractor or a dentist, who performs peer review is subject to Section 408.0043. A dentist who performs a peer review of a dental service provided to an injured employee is subject to Section 408.0044. A chiropractor who performs a peer review of a chiropractic service provided to an injured employee is subject to Section 408.0045.

Added by Acts 2001, 77th Leg., ch. 1456, Sec. 1.01, eff. June 17, 2001.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.084, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 134, Sec. 3, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1218, Sec. 4, eff. September 1, 2007.

Sec. 408.024. NONCOMPLIANCE WITH SELECTION REQUIREMENTS. Except as otherwise provided, and after notice and an opportunity for hearing, the commissioner may relieve an insurance carrier of liability for health care that is furnished by a health care provider or another person selected in a manner inconsistent with the requirements of this subchapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.085, eff. September 1, 2005.

Sec. 408.025. REPORTS AND RECORDS REQUIRED FROM HEALTH CARE PROVIDERS. (a) The commissioner by rule shall adopt requirements for reports and records that are required to be filed with the division or provided to the injured employee, the employee's attorney, or the insurance carrier by a health care provider.(b) The commissioner by rule shall adopt requirements for reports and records that are to be made available by a health care provider to another health care provider to prevent unnecessary duplication of tests and examinations.(c) The treating doctor is responsible for maintaining efficient utilization of health care.(d) On the request of an injured employee, the employee's attorney, or the insurance carrier, a health care provider shall furnish records relating to treatment or hospitalization for which compensation is being sought. The division may regulate the charge for furnishing a report or record, but the charge may not be less than the fair and reasonable charge for furnishing the report or record. A health care provider may disclose to the insurance carrier of an affected employer records relating to the diagnosis or treatment of the injured employee without the authorization of the injured employee to determine the amount of payment or the entitlement to payment.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 1426, Sec. 9, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.086, eff. September 1, 2005.

Sec. 408.0251. ELECTRONIC BILLING REQUIREMENTS. (a) The commissioner, by rule and in cooperation with the commissioner of insurance, shall adopt rules regarding the electronic submission and processing of medical bills by health care providers to insurance carriers.(b) Insurance carriers shall accept medical bills submitted electronically by health care providers in accordance with commissioner rule.(c) The commissioner shall by rule establish criteria for granting exceptions to insurance carriers and health care providers who are unable to submit or accept medical bills electronically.(d) On or after January 1, 2008, the commissioner may adopt rules regarding the electronic payment of medical bills by insurance carriers to health care providers.

Added by Acts 2005, 79th Leg., Ch. 265, Sec. 3.087, eff. September 1, 2005.

Sec. 408.0252. UNDERSERVED AREAS. The commissioner by rule may identify areas of this state in which access to health care providers is less available and may adopt appropriate standards, guidelines, and rules regarding the delivery of health care in those areas.

Added by Acts 2005, 79th Leg., Ch. 265, Sec. 3.087, eff. September 1, 2005.

Sec. 408.026. SPINAL SURGERY. Except in a medical emergency, an insurance carrier is liable for medical costs related to spinal surgery only as provided by Section 413.014 and commissioner rules.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1456, Sec. 4.01, eff. June 17, 2001.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.088, eff. September 1, 2005.

Sec. 408.027. PAYMENT OF HEALTH CARE PROVIDER. (a) A health care provider shall submit a claim for payment to the insurance carrier not later than the 95th day after the date on which the health care services are provided to the injured employee. Failure by the health care provider to timely submit a claim for payment constitutes a forfeiture of the provider's right to reimbursement for that claim for payment.(b) The insurance carrier must pay, reduce, deny, or determine to audit the health care provider's claim not later than the 45th day after the date of receipt by the carrier of the provider's claim. The carrier may request additional documentation necessary to clarify the provider's charges at any time during the 45-day period. If the insurance carrier requests additional documentation under this subsection, the health care provider must provide the requested documentation not later than the 15th day after the date of receipt of the carrier's request. If the insurance carrier elects to audit the claim, the carrier must complete the audit not later than the 160th day after the date of receipt by the carrier of the health care provider's claim, and, not later than the 160th day after the receipt of the claim, must make a determination regarding the relationship of the health care services provided to the compensable injury, the extent of the injury, and the medical necessity of the services provided. If the insurance carrier chooses to audit the claim, the insurance carrier must pay to the health care provider not later than the 45th day after the date of receipt by the carrier of the provider's claim 85 percent of:(1) the amount for the health care service established under the fee guidelines authorized under this subtitle if the health care service is not provided through a workers' compensation health care network under Chapter 1305, Insurance Code; or(2) the amount of the contracted rate for that health care service if the health care service is provided through a workers' compensation health care network under Chapter 1305, Insurance Code.(c) If the health care services provided are determined to be appropriate, the insurance carrier shall pay the health care provider the remaining 15 percent of the claim not later than the 160th day after the date of receipt by the carrier of the health care provider's documentation of the claim. An insurance carrier commits an administrative violation if the carrier, in violation of Subsection (b), fails to:(1) pay, reduce, deny, or notify the health care provider of the intent to audit the claim by the 45th day after the date of receipt by the carrier of the health care provider's claim; or(2) pay, reduce, or deny an audited claim by the 160th day after the date of receipt of the claim.(d) If an insurance carrier contests the compensability of an injury and the injury is determined not to be compensable, the carrier may recover the amounts paid for health care services from the employee's accident or health benefit plan, or any other person who may be obligated for the cost of the health care services. If an accident or health insurance carrier or other person obligated for the cost of health care services has paid for health care services for an employee for an injury for which a workers' compensation insurance carrier denies compensability, and the injury is later determined to be compensable, the accident or health insurance carrier or other person may recover the amounts paid for such services from the workers' compensation insurance carrier. If an accident or health insurance carrier or other person obligated for the cost of health care services has paid for health care services for an employee for an injury for which the workers' compensation insurance carrier or the employer has not disputed compensability, the accident or health insurance carrier or other person may recover reimbursement from the insurance carrier in the manner described by Section 409.009 or 409.0091, as applicable.(e) If an insurance carrier disputes the amount of payment or the health care provider's entitlement to payment, the insurance carrier shall send to the division, the health care provider, and the injured employee a report that sufficiently explains the reasons for the reduction or denial of payment for health care services provided to the employee. The insurance carrier is entitled to a hearing as provided by Section 413.031(d).(f) Any payment made by an insurance carrier under this section shall be in accordance with the fee guidelines authorized under this subtitle if the health care service is not provided through a workers' compensation health care network under Chapter 1305, Insurance Code, or at a contracted rate for that health care service if the health care service is provided through a workers' compensation health care network under Chapter 1305, Insurance Code.(g) Notwithstanding any other provision in this subtitle or Chapter 1305, Insurance Code, this section and Section 408.0271 apply to health care provided through a workers' compensation health care network established under Chapter 1305, Insurance Code. The commissioner shall adopt rules as necessary to implement the provisions of this section and Section 408.0271.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 1426, Sec. 10, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.089, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1007, Sec. 4, eff. September 1, 2007.

Sec. 408.0271. REIMBURSEMENT BY HEALTH CARE PROVIDER. (a) If the health care services provided to an injured employee are determined by the insurance carrier to be inappropriate, the insurance carrier shall:(1) notify the health care provider in writing of the carrier's decision; and(2) demand a refund by the health care provider of the portion of payment on the claim that was received by the health care provider for the inappropriate services.(b) The health care provider may appeal the insurance carrier's determination under Subsection (a). The health care provider must file an appeal under this subsection with the insurance carrier not later than the 45th day after the date of the insurance carrier's request for the refund. The insurance carrier must act on the appeal not later than the 45th day after the date on which the provider files the appeal.(c) A health care provider shall reimburse the insurance carrier for payments received by the provider for inappropriate charges not later than the 45th day after the date of the carrier's notice. The failure by the health care provider to timely remit payment to the carrier constitutes an administrative violation.

Added by Acts 2005, 79th Leg., Ch. 265, Sec. 3.0895, eff. September 1, 2005.

Sec. 408.0272. CERTAIN EXCEPTIONS FOR UNTIMELY SUBMISSION OF CLAIM. (a) In this section:(1) "Group accident and health insurance" has the meaning assigned by Chapter 1251, Insurance Code.(2) "Health maintenance organization" has the meaning assigned by Chapter 843, Insurance Code.(b) Notwithstanding Section 408.027, a health care provider who fails to timely submit a claim for payment to the insurance carrier under Section 408.027(a) does not forfeit the provider's right to reimbursement for that claim for payment solely for failure to submit a timely claim if:(1) the provider submits proof satisfactory to the commissioner that the provider, within the period prescribed by Section 408.027(a), erroneously filed for reimbursement with:(A) an insurer that issues a policy of group accident and health insurance under which the injured employee is a covered insured;(B) a health maintenance organization that issues an evidence of coverage under which the injured employee is a covered enrollee; or(C) a workers' compensation insurance carrier other than the insurance carrier liable for the payment of benefits under this title; or(2) the commissioner determines that the failure resulted from a catastrophic event that substantially interfered with the normal business operations of the provider.(c) Notwithstanding Subsection (b), a health care provider who erroneously submits a claim for payment to an entity described by Subdivision (1) of that subsection forfeits the provider's right to reimbursement for that claim if the provider fails to submit the claim to the correct workers' compensation insurance carrier within 95 days after the date the provider is notified of the provider's erroneous submission of the claim.(d) Notwithstanding any other provision of this section or Section 408.027, the period for submitting a claim for payment may be extended by agreement of the parties.

Added by Acts 2007, 80th Leg., R.S., Ch. 459, Sec. 1, eff. September 1, 2007.

Sec. 408.028. PHARMACEUTICAL SERVICES. (a) A physician providing care to an employee under this subchapter shall prescribe for the employee any necessary prescription drugs, and order over-the-counter alternatives to prescription medications as clinically appropriate and applicable, in accordance with applicable state law and as provided by Subsection (b). A doctor providing care may order over-the-counter alternatives to prescription medications, when clinically appropriate, in accordance with applicable state law and as provided by Subsection (b).(b) The commissioner by rule shall require the use of generic pharmaceutical medications and clinically appropriate over-the-counter alternatives to prescription medications unless otherwise specified by the prescribing doctor, in accordance with applicable state law. The commissioner by rule shall adopt a closed formulary under Section 413.011. Rules adopted by the commissioner shall allow an appeals process for claims in which a treating doctor determines and documents that a drug not included in the formulary is necessary to treat an injured employee's compensable injury.(c) Except as otherwise provided by this subtitle, an insurance carrier may not require an employee to use pharmaceutical services designated by the carrier.(d) The commissioner shall adopt rules to allow an employee to purchase over-the-counter alternatives to prescription medications prescribed or ordered under Subsection (a) or (b) and to obtain reimbursement from the insurance carrier for those medications.(e) Notwithstanding Subsection (b), the commissioner by rule shall allow an employee to purchase a brand name drug rather than a generic pharmaceutical medication or over-the-counter alternative to a prescription medication if a health care provider prescribes a generic pharmaceutical medication or an over-the-counter alternative to a prescription medication. The employee shall be responsible for paying the difference between the cost of the brand name drug and the cost of the generic pharmaceutical medication or of an over-the-counter alternative to a prescription medication. The employee may not seek reimbursement for the difference in cost from an insurance carrier and is not entitled to use the medical dispute resolution provisions of Chapter 413 with regard to the prescription. A payment described by this subsection by an employee to a health care provider does not violate Section 413.042. This subsection does not affect the duty of a health care provider to comply with the requirements of Subsection (b) when prescribing medications or ordering over-the-counter alternatives to prescription medications.(f) Notwithstanding any other provision of this title, the commissioner by rule shall adopt a fee schedule for pharmacy and pharmaceutical services that will:(1) provide reimbursement rates that are fair and reasonable;(2) assure adequate access to medications and services for injured workers; and(3) minimize costs to employees and insurance carriers.(g) Insurance carriers must reimburse for pharmacy benefits and services using the fee schedule as developed by this section, or at rates negotiated by contract.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1456, Sec. 6.01, eff. June 17, 2001; Acts 2003, 78th Leg., ch. 468, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.090, eff. September 1, 2005.

Sec. 408.029. NURSE FIRST ASSISTANT SERVICES. An insurance carrier may not refuse to reimburse a health care practitioner solely because that practitioner is a nurse first assistant, as defined by Section 301.1525, Occupations Code, for a covered service that a physician providing health care services under this subtitle has requested the nurse first assistant to perform.

Added by Acts 2001, 77th Leg., ch. 812, Sec. 9, eff. Sept. 1, 2001.

Sec. 408.030. REPORTS OF PHYSICIAN VIOLATIONS. If the division discovers an act or omission by a physician that may constitute a felony, a misdemeanor involving moral turpitude, a violation of a state or federal narcotics or controlled substance law, an offense involving fraud or abuse under the Medicare or Medicaid program, or a violation of this subtitle, the division shall immediately report that act or omission to the Texas State Board of Medical Examiners.

Added by Acts 2003, 78th Leg., ch. 202, Sec. 38, eff. June 10, 2003.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.091, eff. September 1, 2005.

Sec. 408.031. WORKERS' COMPENSATION HEALTH CARE NETWORKS. (a) Notwithstanding any other provision of this chapter, an injured employee may receive benefits under a workers' compensation health care network established under Chapter 1305, Insurance Code, in the manner provided by that chapter.(b) In the event of a conflict between this title and Chapter 1305, Insurance Code, as to the provision of medical benefits for injured employees, the establishment and regulation of fees for medical treatments and services, the time frames for payment of medical bills, the operation and regulation of workers' compensation health care networks, the regulation of the health care providers who contract with those networks, or the resolution of disputes regarding medical benefits provided through those networks, Chapter 1305, Insurance Code, prevails.

Added by Acts 2005, 79th Leg., Ch. 265, Sec. 3.092, eff. September 1, 2005.

Sec. 408.032. STUDY ON INTERDISCIPLINARY PAIN REHABILITATION PROGRAM AND FACILITY ACCREDITATION REQUIREMENT. The division shall study the issue of required accreditation of interdisciplinary pain rehabilitation programs or interdisciplinary pain rehabilitation treatment facilities that provide services to injured employees and shall report to the legislature regarding any statutory changes that the division considers necessary to require that accreditation.

Added by Acts 2005, 79th Leg., Ch. 265, Sec. 3.093, eff. September 1, 2005.

SUBCHAPTER C. COMPUTATION OF AVERAGE WEEKLY WAGESec. 408.041. AVERAGE WEEKLY WAGE. (a) Except as otherwise provided by this subtitle, the average weekly wage of an employee who has worked for the employer for at least the 13 consecutive weeks immediately preceding an injury is computed by dividing the sum of the wages paid in the 13 consecutive weeks immediately preceding the date of the injury by 13.(b) The average weekly wage of an employee whose wage at the time of injury has not been fixed or cannot be determined or who has worked for the employer for less than the 13 weeks immediately preceding the injury equals:(1) the usual wage that the employer pays a similar employee for similar services; or(2) if a similar employee does not exist, the usual wage paid in that vicinity for the same or similar services provided for remuneration.(c) If Subsection (a) or (b) cannot reasonably be applied because the employee's employment has been irregular or because the employee has lost time from work during the 13-week period immediately preceding the injury because of illness, weather, or another cause beyond the control of the employee, the commissioner may determine the employee's average weekly wage by any method that the commissioner considers fair, just, and reasonable to all parties and consistent with the methods established under this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.094, eff. September 1, 2005.

Sec. 408.042. AVERAGE WEEKLY WAGE FOR PART-TIME EMPLOYEE OR EMPLOYEE WITH MULTIPLE EMPLOYMENT. (a) The average weekly wage of a part-time employee who limits the employee's work to less than a full-time workweek as a regular course of that employee's conduct is computed as provided by Section 408.041.(b) For part-time employees not covered by Subsection (a), the average weekly wage:(1) for determining temporary income benefits is computed as provided by Section 408.041; and(2) for determining impairment income benefits, supplemental income benefits, lifetime income benefits, and death benefits is computed as follows:(A) if the employee has worked for the employer for at least the 13 weeks immediately preceding the date of the injury, the average weekly wage is computed by dividing the sum of the wages paid in the 13 consecutive weeks immediately preceding the date of the injury by 13 and adjusting that amount to the weekly wage level the employee would have attained by working a full-time workweek at the same rate of pay; or(B) if the employee has worked for the employer for less than 13 weeks immediately preceding the date of the injury, the average weekly wage is equal to:(i) the weekly wage that the employer pays a similar employee for similar services based on a full-time workweek; or(ii) if a similar employee does not exist, the usual wage paid in that vicinity for the same or similar services based on a full-time workweek.(c) For employees with multiple employment, the average weekly wage for determining temporary income benefits, impairment income benefits, supplemental income benefits, lifetime income benefits, and death benefits, is computed as follows:(1) the average weekly wage for an employee with multiple employment is equal to the sum of the average weekly wages computed under Subdivisions (2) and (3);(2) for each of the employers for whom the employee has worked for at least the 13 weeks immediately preceding the date of injury, the average weekly wage is equal to the sum of the wages paid by that employer to the employee in the 13 weeks immediately preceding the injury divided by 13;(3) for each of the employers for whom the employee has worked for less than the 13 weeks immediately preceding the date of the injury, the average weekly wage is equal to:(A) the weekly wage that employer pays similar employees for similar services; or(B) if a similar employee does not exist, the usual weekly wage paid in that vicinity for the same or similar services; and(4) the average weekly wage of an employee with multiple employment who limits the employee's work to less than a full-time workweek, but does not do so as a regular course of that employee's conduct, is adjusted to the weekly wage level the employee would have attained by working a full-time workweek at the employee's average rate of pay.(d) The commissioner shall:(1) prescribe a form to collect information regarding the wages of employees with multiple employment; and(2) by rule, determine the manner by which the division collects and distributes wage information to implement this section.(e) For an employee with multiple employment, only the employee's wages that are reportable for federal income tax purposes may be considered. The employee shall document and verify wage payments subject to this section.(f) If the commissioner determines that computing the average weekly wage for an employee as provided by Subsection (c) is impractical or unreasonable, the commissioner shall set the average weekly wage in a manner that more fairly reflects the employee's average weekly wage and that is fair and just to both parties or is in the manner agreed to by the parties. The commissioner by rule may define methods to determine a fair and just average weekly wage consistent with this section.(g) An insurance carrier is entitled to apply for and receive reimbursement at least annually from the subsequent injury fund for the amount of income and death benefits paid to a worker under this section that are based on employment other than the employment during which the compensable injury occurred. The commissioner may adopt rules that govern the documentation, application process, and other administrative requirements necessary to implement this subsection.(h) In this section:(1) "Employee with multiple employment" means an employee who has more than one employer.(2) "Full-time workweek" means a 40-hour workweek.(3) "Part-time employee" means an employee who, at the time of the injury, was working less than a full-time workweek for the employer for whom the employee was working when the compensable injury occurred.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1456, Sec. 10.03, eff. June 17, 2001.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.095, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1150, Sec. 2, eff. September 1, 2007.

Sec. 408.043. AVERAGE WEEKLY WAGE FOR SEASONAL EMPLOYEE. (a) For determining the amount of temporary income benefits of a seasonal employee, the average weekly wage of the employee is computed as provided by Section 408.041 and is adjusted as often as necessary to reflect the wages the employee could reasonably have expected to earn during the period that temporary income benefits are paid.(b) For determining the amount of impairment income benefits, supplemental income benefits, lifetime income benefits, or death benefits of a seasonal employee, the average weekly wage of the employee is computed by dividing the amount of total wages earned by the employee during the 12 months immediately preceding the date of the injury by 50.(c) If, for good reason, the commissioner determines that computing the average weekly wage for a seasonal employee as provided by this section is impractical, the commissioner shall compute the average weekly wage as of the time of the injury in a manner that is fair and just to both parties.(d) In this section, "seasonal employee" means an employee who, as a regular course of the employee's conduct, engages in seasonal or cyclical employment that does not continue throughout the entire year.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.096, eff. September 1, 2005.

Sec. 408.044. AVERAGE WEEKLY WAGE FOR MINOR, APPRENTICE, TRAINEE, OR STUDENT. (a) For computing impairment income benefits, supplemental income benefits, lifetime income benefits, or death benefits, the average weekly wage of an employee shall be adjusted to reflect the level of expected wages during the period that the benefits are payable if:(1) the employee is a minor, apprentice, trainee, or student at the time of the injury;(2) the employee's employment or earnings at the time of the injury are limited primarily because of apprenticeship, continuing formal training, or education intended to enhance the employee's future wages; and(3) the employee's wages would reasonably be expected to change because of a change of employment during that period.(b) An adjustment under Subsection (a) may not consider expected wage levels for a period occurring after the third anniversary of the date of the injury.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 408.0445. AVERAGE WEEKLY WAGE FOR MEMBERS OF STATE MILITARY FORCES AND TEXAS TASK FORCE 1. (a) For purposes of computing income benefits or death benefits under Section 431.104, Government Code, the average weekly wage of a member of the state military forces as defined by Section 431.001, Government Code, who is engaged in authorized training or duty is an amount equal to the sum of the member's regular weekly wage at any employment the member holds in addition to serving as a member of the state military forces, disregarding any period during which the member is not fully compensated for that employment because the member is engaged in authorized military training or duty, and the member's regular weekly wage as a member of the state military forces, except that the amount may not exceed 100 percent of the state average weekly wage as determined under Section 408.047.(b) For purposes of computing income benefits or death benefits under Section 88.303, Education Code, the average weekly wage of a Texas Task Force 1 member, as defined by Section 88.301, Education Code, who is engaged in authorized training or duty is an amount equal to the sum of the member's regular weekly wage at any employment, including self-employment, that the member holds in addition to serving as a member of Texas Task Force 1, except that the amount may not exceed 100 percent of the state average weekly wage as determined under Section 408.047. A member for whom an average weekly wage cannot be computed shall be paid the minimum weekly benefit established by the division.

Added by Acts 1999, 76th Leg., ch. 1205, Sec. 4, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 644, Sec. 2, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.097, eff. September 1, 2005.

Sec. 408.0446. AVERAGE WEEKLY WAGE; SCHOOL DISTRICT EMPLOYEE. (a) For determining the amount of temporary income benefits of a school district employee under Chapter 504, the average weekly wage is computed on the basis of wages earned in a week rather than on the basis of wages paid in a week. The wages earned in any given week are equal to the amount that would be deducted from an employee's salary if the employee were absent from work for one week and the employee did not have personal leave available to compensate the employee for lost wages for that week.(b) An insurance carrier may adjust a school district employee's average weekly wage as often as necessary to reflect the wages the employee reasonably could expect to earn during the period for which temporary income benefits are paid. In adjusting a school district employee's average weekly wage under this subsection, the insurance carrier may consider any evidence of the employee's reasonable expectation of earnings.(c) For determining the amount of impairment income benefits, supplemental income benefits, lifetime income benefits, or death benefits of a school district employee under Chapter 504, the average weekly wage of the employee is computed by dividing the total amount of wages earned by the employee during the 12 months immediately preceding the date of the injury by 50.(d) If the commissioner determines that computing the average weekly wage of a school district employee as provided by this section is impractical because the employee did not earn wages during the 12 months immediately preceding the date of the injury, the commissioner shall compute the average weekly wage in a manner that is fair and just to both parties.(e) The commissioner shall adopt rules as necessary to implement this section.

Added by Acts 2001, 77th Leg., ch. 1456, Sec. 10.04, eff. June 17, 2001.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.098, eff. September 1, 2005.

Sec. 408.045. NONPECUNIARY WAGES. The division may not include nonpecuniary wages in computing an employee's average weekly wage during a period in which the employer continues to provide the nonpecuniary wages.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.099, eff. September 1, 2005.

Sec. 408.046. SIMILAR EMPLOYEES, SERVICES, OR EMPLOYMENT. For purposes of this subchapter and Subchapter D, the determination as to whether employees, services, or employment are the same or similar must include consideration of:(1) the training and experience of the employees;(2) the nature of the work; and(3) the number of hours normally worked.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 408.047. STATE AVERAGE WEEKLY WAGE. (a) On and after October 1, 2006, the state average weekly wage is equal to 88 percent of the average weekly wage in covered employment computed by the Texas Workforce Commission under Section 207.002(c).(c) Notwithstanding Subsection (a), the commissioner by rule may increase the state average weekly wage to an amount not to exceed 100 percent of the average weekly wage in covered employment computed by the Texas Workforce Commission under Section 207.002(c).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2003, 78th Leg., ch. 963, Sec. 6, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.100, eff. September 1, 2005.

SUBCHAPTER D. COMPUTATION OF BENEFITSSec. 408.061. MAXIMUM WEEKLY BENEFIT. (a) A weekly temporary income benefit may not exceed 100 percent of the state average weekly wage under Section 408.047 rounded to the nearest whole dollar.(b) A weekly impairment income benefit may not exceed 70 percent of the state average weekly wage rounded to the nearest whole dollar.(c) A weekly supplemental income benefit may not exceed 70 percent of the state average weekly wage rounded to the nearest whole dollar.(d) A weekly death benefit may not exceed 100 percent of the state average weekly wage rounded to the nearest whole dollar.(e) A weekly lifetime income benefit may not exceed 100 percent of the state average weekly wage rounded to the nearest whole dollar.(f) The division shall compute the maximum weekly income benefits for each state fiscal year not later than October 1 of each year.(g) The maximum weekly income benefit in effect on the date of injury is applicable for the entire time that the benefit is payable.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.101, eff. September 1, 2005.

Sec. 408.062. MINIMUM WEEKLY INCOME BENEFIT. (a) The minimum weekly income benefit is 15 percent of the state average weekly wage as determined under Section 408.047, rounded to the nearest whole dollar.(b) The division shall compute the minimum weekly income benefit for each state fiscal year not later than October 1 of each year.(c) The minimum weekly income benefit in effect on the date of injury is applicable for the entire time that income benefits are payable.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.102, eff. September 1, 2005.

Sec. 408.063. WAGE PRESUMPTIONS; ADMINISTRATIVE VIOLATION. (a) To expedite the payment of income benefits, the commissioner may by rule establish reasonable presumptions relating to the wages earned by an employee, including the presumption that an employee's last paycheck accurately reflects the employee's usual wage.(b) Not later than the 30th day after the date the employer receives notice of an injury to the employee, the employer shall file a wage statement showing the amount of all wages paid to the employee.(c) An employer who fails to file a wage statement in accordance with Subsection (b) commits an administrative violation.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.103, eff. September 1, 2005.

Sec. 408.064. INTEREST ON ACCRUED BENEFITS. (a) An order to pay income or death benefits accrued but unpaid must include interest on the amount of compensation due at the rate provided by Section 401.023.(b) Accrued but unpaid compensation and interest shall be paid in a lump sum.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER E. INCOME BENEFITS IN GENERALSec. 408.081. INCOME BENEFITS. (a) An employee is entitled to income benefits as provided in this chapter.(b) Except as otherwise provided by this section or this subtitle, income benefits shall be paid weekly as and when they accrue without order from the commissioner. Interest on accrued but unpaid benefits shall be paid, without order of the commissioner, at the time the accrued benefits are paid.(c) The commissioner by rule shall establish requirements for agreements under which income benefits may be paid monthly. Income benefits may be paid monthly only:(1) on the request of the employee and the agreement of the employee and the insurance carrier; and(2) in compliance with the requirements adopted by the commissioner.(d) An employee's entitlement to income benefits under this chapter terminates on the death of the employee. An interest in future income benefits does not survive after the employee's death.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 1426, Sec. 11, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.104, eff. September 1, 2005.

Sec. 408.082. ACCRUAL OF RIGHT TO INCOME BENEFITS. (a) Income benefits may not be paid under this subtitle for an injury that does not result in disability for at least one week.(b) If the disability continues for longer than one week, weekly income benefits begin to accrue on the eighth day after the date of the injury. If the disability does not begin at once after the injury occurs or within eight days of the occurrence but does result subsequently, weekly income benefits accrue on the eighth day after the date on which the disability began.(c) If the disability continues for two weeks or longer after the date it begins, compensation shall be computed from the date the disability begins.(d) This section does not preclude the recovery of medical benefits as provided by Subchapter B.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.105, eff. September 1, 2005.

Sec. 408.083. TERMINATION OF RIGHT TO TEMPORARY INCOME, IMPAIRMENT INCOME, AND SUPPLEMENTAL INCOME BENEFITS. (a) Except as provided by Subsection (b), an employee's eligibility for temporary income benefits, impairment income benefits, and supplemental income benefits terminates on the expiration of 401 weeks after the date of injury.(b) If an employee incurs an occupational disease, the employee's eligibility for temporary income benefits, impairment income benefits, and supplemental income benefits terminates on the expiration of 401 weeks after the date on which benefits began to accrue.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 980, Sec. 1.26, eff. Sept. 1, 1995.

Sec. 408.084. CONTRIBUTING INJURY. (a) At the request of the insurance carrier, the commissioner may order that impairment income benefits and supplemental income benefits be reduced in a proportion equal to the proportion of a documented impairment that resulted from earlier compensable injuries.(b) The commissioner shall consider the cumulative impact of the compensable injuries on the employee's overall impairment in determining a reduction under this section.(c) If the combination of the compensable injuries results in an injury compensable under Section 408.161, the benefits for that injury shall be paid as provided by Section 408.162.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.106, eff. September 1, 2005.

Sec. 408.085. ADVANCE OF BENEFITS FOR HARDSHIP. (a) If there is a likelihood that income benefits will be paid, the commissioner may grant an employee suffering financial hardship advances as provided by this subtitle against the amount of income benefits to which the employee may be entitled. An advance may be ordered before or after the employee attains maximum medical improvement. An insurance carrier shall pay the advance ordered.(b) An employee must apply to the division for an advance on a form prescribed by the commissioner. The application must describe the hardship that is the grounds for the advance.(c) An advance under this section may not exceed an amount equal to four times the maximum weekly benefit for temporary income benefits as computed in Section 408.061. The commissioner may not grant more than three advances to a particular employee based on the same injury.(d) The commissioner may not grant an advance to an employee who is receiving, on the date of the application under Subsection (b), at least 90 percent of the employee's net preinjury wages under Section 408.003 or 408.129.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.107, eff. September 1, 2005.

Sec. 408.086. DIVISION DETERMINATION OF EXTENDED UNEMPLOYMENT OR UNDEREMPLOYMENT. (a) During the period that impairment income benefits or supplemental income benefits are being paid to an employee, the commissioner shall determine at least annually whether any extended unemployment or underemployment is a direct result of the employee's impairment.(b) To make this determination, the commissioner may require periodic reports from the employee and the insurance carrier and, at the insurance carrier's expense, may require physical or other examinations, vocational assessments, or other tests or diagnoses necessary to perform the commissioner's duty under this section and Subchapter H.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.108, eff. September 1, 2005.

SUBCHAPTER F. TEMPORARY INCOME BENEFITSSec. 408.101. TEMPORARY INCOME BENEFITS. (a) An employee is entitled to temporary income benefits if the employee has a disability and has not attained maximum medical improvement.(b) On the initiation of compensation as provided by Section 409.021, the insurance carrier shall pay temporary income benefits as provided by this subchapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 408.102. DURATION OF TEMPORARY INCOME BENEFITS. (a) Temporary income benefits continue until the employee reaches maximum medical improvement.(b) The commissioner by rule shall establish a presumption that maximum medical improvement has been reached based on a lack of medical improvement in the employee's condition.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.109, eff. September 1, 2005.

Sec. 408.103. AMOUNT OF TEMPORARY INCOME BENEFITS. (a) Subject to Sections 408.061 and 408.062, the amount of a temporary income benefit is equal to:(1) 70 percent of the amount computed by subtracting the employee's weekly earnings after the injury from the employee's average weekly wage; or(2) for the first 26 weeks, 75 percent of the amount computed by subtracting the employee's weekly earnings after the injury from the employee's average weekly wage if the employee earns less than $8.50 an hour.(b) A temporary income benefit under Subsection (a)(2) may not exceed the employee's actual earnings for the previous year. It is presumed that the employee's actual earnings for the previous year are equal to:(1) the sum of the employee's wages as reported in the most recent four quarterly wage reports to the Texas Workforce Commission divided by 52;(2) the employee's wages in the single quarter of the most recent four quarters in which the employee's earnings were highest, divided by 13, if the commissioner finds that the employee's most recent four quarters' earnings reported in the Texas Workforce Commission wage reports are not representative of the employee's usual earnings; or(3) the amount the commissioner determines from other credible evidence to be the actual earnings for the previous year if the Texas Workforce Commission does not have a wage report reflecting at least one quarter's earnings because the employee worked outside the state during the previous year.(c) A presumption under Subsection (b) may be rebutted by other credible evidence of the employee's actual earnings.(d) The Texas Employment Commission shall provide information required under this section in the manner most efficient for transferring the information.(e) For purposes of Subsection (a), if an employee is offered a bona fide position of employment that the employee is reasonably capable of performing, given the physical condition of the employee and the geographic accessibility of the position to the employee, the employee's weekly earnings after the injury are equal to the weekly wage for the position offered to the employee.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.110, eff. September 1, 2005.

Sec. 408.104. MAXIMUM MEDICAL IMPROVEMENT AFTER SPINAL SURGERY. (a) On application by either the employee or the insurance carrier, the commissioner by order may extend the 104-week period described by Section 401.011(30)(B) if the employee has had spinal surgery, or has been approved for spinal surgery under Section 408.026 and commissioner rules, within 12 weeks before the expiration of the 104-week period. If an order is issued under this section, the order shall extend the statutory period for maximum medical improvement to a date certain, based on medical evidence presented to the commissioner.(b) Either the employee or the insurance carrier may dispute an application for extension made under this section. A dispute under this subsection is subject to Chapter 410.(c) The commissioner shall adopt rules to implement this section, including rules establishing procedures for requesting and disputing an extension.

Added by Acts 1997, 75th Leg., ch. 1443, Sec. 5, eff. Jan. 1, 1998.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.111, eff. September 1, 2005.

Sec. 408.105. SALARY CONTINUATION IN LIEU OF TEMPORARY INCOME BENEFITS. (a) In lieu of payment of temporary income benefits under this subchapter, an employer may continue to pay the salary of an employee who sustains a compensable injury under a contractual obligation between the employer and employee, such as a collective bargaining agreement, written agreement, or policy.(b) Salary continuation may include wage supplementation if:(1) employer reimbursement is not sought from the carrier as provided by Section 408.127; and(2) the supplementation does not affect the employee's eligibility for any future income benefits.

Added by Acts 1999, 76th Leg., ch. 1003, Sec. 3, eff. Sept. 1, 1999.

SUBCHAPTER G. IMPAIRMENT INCOME BENEFITSSec. 408.121. IMPAIRMENT INCOME BENEFITS. (a) An employee's entitlement to impairment income benefits begins on the day after the date the employee reaches maximum medical improvement and ends on the earlier of:(1) the date of expiration of a period computed at the rate of three weeks for each percentage point of impairment; or(2) the date of the employee's death.(b) The insurance carrier shall begin to pay impairment income benefits not later than the fifth day after the date on which the insurance carrier receives the doctor's report certifying maximum medical improvement. Impairment income benefits shall be paid for a period based on the impairment rating, unless that rating is disputed under Subsection (c).(c) If the insurance carrier disputes the impairment rating used under Subsection (a), the carrier shall pay the employee impairment income benefits for a period based on the carrier's reasonable assessment of the correct rating.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 408.122. ELIGIBILITY FOR IMPAIRMENT INCOME BENEFITS. A claimant may not recover impairment income benefits unless evidence of impairment based on an objective clinical or laboratory finding exists. If the finding of impairment is made by a doctor chosen by the claimant and the finding is contested, a designated doctor or a doctor selected by the insurance carrier must be able to confirm the objective clinical or laboratory finding on which the finding of impairment is based.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 980, Sec. 1.27, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1456, Sec. 5.03, eff. June 17, 2001.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.112, eff. September 1, 2005.

Sec. 408.1225. DESIGNATED DOCTOR. (a) To be eligible to serve as a designated doctor, a doctor must meet specific qualifications, including training in the determination of impairment ratings and demonstrated expertise in performing examinations and making evaluations as described by Section 408.0041. The commissioner shall develop qualification standards and administrative policies to implement this subsection and may adopt rules as necessary.(b) The commissioner shall ensure the quality of designated doctor decisions and reviews through active monitoring of the decisions and reviews, and may take action as necessary to:(1) restrict the participation of a designated doctor; or(2) remove a doctor from inclusion on the department's list of designated doctors. (c) The report of the designated doctor has presumptive weight, and the division shall base its determination of whether the employee has reached maximum medical improvement on the report unless the preponderance of the other medical evidence is to the contrary.(d) The commissioner shall develop rules to ensure that a designated doctor called on to conduct an examination under Section 408.0041 has no conflict of interest in serving as a designated doctor in performing any examination.(e) A designated doctor, other than a chiropractor, is subject to Section 408.0043. A designated doctor who is a chiropractor is subject to Section 408.0045.

Added by Acts 2005, 79th Leg., Ch. 265, Sec. 3.112, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1218, Sec. 5, eff. September 1, 2007.

Sec. 408.123. CERTIFICATION OF MAXIMUM MEDICAL IMPROVEMENT; EVALUATION OF IMPAIRMENT RATING. (a) After an employee has been certified by a doctor as having reached maximum medical improvement, the certifying doctor shall evaluate the condition of the employee and assign an impairment rating using the impairment rating guidelines described by Section 408.124. If the certification and evaluation are performed by a doctor other than the employee's treating doctor, the certification and evaluation shall be submitted to the treating doctor, and the treating doctor shall indicate agreement or disagreement with the certification and evaluation.(b) A certifying doctor shall issue a written report certifying that maximum medical improvement has been reached, stating the employee's impairment rating, and providing any other information required by the commissioner to:(1) the division;(2) the employee; and(3) the insurance carrier.(c) The commissioner shall adopt a rule that provides that, at the conclusion of any examination in which maximum medical improvement is certified and any impairment rating is assigned by the treating doctor, written notice shall be given to the employee that the employee may dispute the certification of maximum medical improvement and assigned impairment rating. The notice to the employee must state how to dispute the certification of maximum medical improvement and impairment rating.(d) If an employee is not certified as having reached maximum medical improvement before the expiration of 102 weeks after the date income benefits begin to accrue, the division shall notify the treating doctor of the requirements of this subchapter.(e) Except as otherwise provided by this section, an employee's first valid certification of maximum medical improvement and first valid assignment of an impairment rating is final if the certification or assignment is not disputed before the 91st day after the date written notification of the certification or assignment is provided to the employee and the carrier by verifiable means.(f) An employee's first certification of maximum medical improvement or assignment of an impairment rating may be disputed after the period described by Subsection (e) if:(1) compelling medical evidence exists of:(A) a significant error by the certifying doctor in applying the appropriate American Medical Association guidelines or in calculating the impairment rating;(B) a clearly mistaken diagnosis or a previously undiagnosed medical condition; or(C) improper or inadequate treatment of the injury before the date of the certification or assignment that would render the certification or assignment invalid; or(2) other compelling circumstances exist as prescribed by commissioner rule.(g) If an employee has not been certified as having reached maximum medical improvement before the expiration of 104 weeks after the date income benefits begin to accrue or the expiration date of any extension of benefits under Section 408.104, the impairment rating assigned after the expiration of either of those periods is final if the impairment rating is not disputed before the 91st day after the date written notification of the certification or assignment is provided to the employee and the carrier by verifiable means. A certification or assignment may be disputed after the 90th day only as provided by Subsection (f).(h) If an employee's disputed certification of maximum medical improvement or assignment of impairment rating is finally modified, overturned, or withdrawn, the first certification or assignment made after the date of the modification, overturning, or withdrawal becomes final if the certification or assignment is not disputed before the 91st day after the date notification of the certification or assignment is provided to the employee and the carrier by verifiable means. A certification or assignment may be disputed after the 90th day only as provided by Subsection (f).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2003, 78th Leg., ch. 278, Sec. 1, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1190, Sec. 1, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 1323, Sec. 2, eff. June 21, 2003.Reenacted and amended by Acts 2005, 79th Leg., Ch. 265, Sec. 3.113, eff. September 1, 2005.

Sec. 408.124. IMPAIRMENT RATING GUIDELINES. (a) An award of an impairment income benefit, whether by the commissioner or a court, must be based on an impairment rating determined using the impairment rating guidelines described by this section.(b) For determining the existence and degree of an employee's impairment, the division shall use "Guides to the Evaluation of Permanent Impairment," third edition, second printing, dated February 1989, published by the American Medical Association.(c) Notwithstanding Subsection (b), the commissioner by rule may adopt the fourth edition of the "Guides to the Evaluation of Permanent Impairment," published by the American Medical Association, or a subsequent edition of those guides, for determining the existence and degree of an employee's impairment.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 1426, Sec. 12, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.114, eff. September 1, 2005.

Sec. 408.125. DISPUTE AS TO IMPAIRMENT RATING. (a) If an impairment rating is disputed, the commissioner shall direct the employee to the next available doctor on the division's list of designated doctors, as provided by Section 408.0041.(b) The designated doctor shall report in writing to the division.(c) The report of the designated doctor shall have presumptive weight, and the division shall base the impairment rating on that report unless the preponderance of the other medical evidence is to the contrary. If the preponderance of the medical evidence contradicts the impairment rating contained in the report of the designated doctor chosen by the division, the division shall adopt the impairment rating of one of the other doctors.(d) To avoid undue influence on a person selected as a designated doctor under this section, only the injured employee or an appropriate member of the staff of the division may communicate with the designated doctor about the case regarding the injured employee's medical condition or history before the examination of the injured employee by the designated doctor. After that examination is completed, communication with the designated doctor regarding the injured employee's medical condition or history may be made only through appropriate division staff members. The designated doctor may initiate communication with any doctor who has previously treated or examined the injured employee for the work-related injury.(e) Notwithstanding Subsection (d), the treating doctor and the insurance carrier are both responsible for sending to the designated doctor all the injured employee's medical records that are in their possession and that relate to the issue to be evaluated by the designated doctor. The treating doctor and the insurance carrier may send the records without a signed release from the employee. The designated doctor is authorized to receive the employee's confidential medical records to assist in the resolution of disputes. The treating doctor and the insurance carrier may also send the designated doctor an analysis of the injured employee's medical condition, functional abilities, and return-to-work opportunities.(f) A violation of Subsection (d) is an administrative violation.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 980, Sec. 1.28, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1456, Sec. 5.04, eff. June 17, 2001.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.115, eff. September 1, 2005.

Sec. 408.126. AMOUNT OF IMPAIRMENT INCOME BENEFITS. Subject to Sections 408.061 and 408.062, an impairment income benefit is equal to 70 percent of the employee's average weekly wage.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 408.127. REDUCTION OF IMPAIRMENT INCOME BENEFITS. (a) An insurance carrier shall reduce impairment income benefits to an employee by an amount equal to employer payments made under Section 408.003 that are not reimbursed or reimbursable under that section.(b) The insurance carrier shall remit the amount of a reduction under this section to the employer who made the payments.(c) The commissioner shall adopt rules and forms to ensure the full reporting and the accuracy of reductions and reimbursements made under this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.116, eff. September 1, 2005.

Sec. 408.128. COMMUTATION OF IMPAIRMENT INCOME BENEFITS. (a) An employee may elect to commute the remainder of the impairment income benefits to which the employee is entitled if the employee has returned to work for at least three months, earning at least 80 percent of the employee's average weekly wage.(b) An employee who elects to commute impairment income benefits is not entitled to additional income benefits for the compensable injury.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 408.129. ACCELERATION OF IMPAIRMENT INCOME BENEFITS. (a) On approval by the commissioner of a written request received from an employee, an insurance carrier shall accelerate the payment of impairment income benefits to the employee. The accelerated payment may not exceed a rate of payment equal to that of the employee's net preinjury wage.(b) The commissioner shall approve the request and order the acceleration of the benefits if the commissioner determines that the acceleration is:(1) required to relieve hardship; and(2) in the overall best interest of the employee.(c) The duration of the impairment income benefits to which the employee is entitled shall be reduced to offset the increased payments caused by the acceleration taking into consideration the discount for present payment computed at the rate provided under Section 401.023.(d) The commissioner may prescribe forms necessary to implement this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.117, eff. September 1, 2005.

SUBCHAPTER H. SUPPLEMENTAL INCOME BENEFITSSec. 408.141. AWARD OF SUPPLEMENTAL INCOME BENEFITS. An award of a supplemental income benefit, whether by the commissioner or a court, shall be made in accordance with this subchapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.118, eff. September 1, 2005.

Sec. 408.1415. WORK SEARCH COMPLIANCE STANDARDS. (a) The commissioner by rule shall adopt compliance standards for supplemental income benefit recipients that require each recipient to demonstrate an active effort to obtain employment. To be eligible to receive supplemental income benefits under this chapter, a recipient must provide evidence satisfactory to the division of:(1) active participation in a vocational rehabilitation program conducted by the Department of Assistive and Rehabilitative Services or a private vocational rehabilitation provider;(2) active participation in work search efforts conducted through the Texas Workforce Commission; or(3) active work search efforts documented by job applications submitted by the recipient.(b) In adopting rules under this section, the commissioner shall:(1) establish the level of activity that a recipient should have with the Texas Workforce Commission and the Department of Assistive and Rehabilitative Services;(2) define the number of job applications required to be submitted by a recipient to satisfy the work search requirements; and(3) consider factors affecting the availability of employment, including recognition of access to employment in rural areas, economic conditions, and other appropriate employment availability factors.(c) The commissioner may consult with the Texas Workforce Commission, the Department of Assistive and Rehabilitative Services, and other appropriate entities in adopting rules under this section.

Added by Acts 2005, 79th Leg., Ch. 265, Sec. 3.119, eff. September 1, 2005.

Sec. 408.142. SUPPLEMENTAL INCOME BENEFITS. (a) An employee is entitled to supplemental income benefits if on the expiration of the impairment income benefit period computed under Section 408.121(a)(1) the employee:(1) has an impairment rating of 15 percent or more as determined by this subtitle from the compensable injury;(2) has not returned to work or has returned to work earning less than 80 percent of the employee's average weekly wage as a direct result of the employee's impairment;(3) has not elected to commute a portion of the impairment income benefit under Section 408.128; and(4) has complied with the requirements adopted under Section 408.1415.(b) If an employee is not entitled to supplemental income benefits at the time of payment of the final impairment income benefit because the employee is earning at least 80 percent of the employee's average weekly wage, the employee may become entitled to supplemental income benefits at any time within one year after the date the impairment income benefit period ends if:(1) the employee earns wages for at least 90 days that are less than 80 percent of the employee's average weekly wage;(2) the employee meets the requirements of Subsections (a)(1), (3), and (4); and(3) the decrease in earnings is a direct result of the employee's impairment from the compensable injury.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.1195, eff. September 1, 2005.

Sec. 408.143. EMPLOYEE STATEMENT. (a) After the commissioner's initial determination of supplemental income benefits, the employee must file a statement with the insurance carrier stating:(1) that the employee has earned less than 80 percent of the employee's average weekly wage as a direct result of the employee's impairment;(2) the amount of wages the employee earned in the filing period provided by Subsection (b); and(3) that the employee has complied with the requirements adopted under Section 408.1415.(b) The statement required under this section must be filed quarterly on a form and in the manner provided by the commissioner. The commissioner may modify the filing period as appropriate to an individual case.(c) Failure to file a statement under this section relieves the insurance carrier of liability for supplemental income benefits for the period during which a statement is not filed.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.120, eff. September 1, 2005.

Sec. 408.144. COMPUTATION OF SUPPLEMENTAL INCOME BENEFITS. (a) Supplemental income benefits are calculated quarterly and paid monthly.(b) Subject to Section 408.061, the amount of a supplemental income benefit for a week is equal to 80 percent of the amount computed by subtracting the weekly wage the employee earned during the reporting period provided by Section 408.143(b) from 80 percent of the employee's average weekly wage determined under Section 408.041, 408.042, 408.043, 408.044, 408.0445, or 408.0446.(c) For the purposes of this subchapter, if an employee is offered a bona fide position of employment that the employee is capable of performing, given the physical condition of the employee and the geographic accessibility of the position to the employee, the employee's weekly wages are considered to be equal to the weekly wages for the position offered to the employee.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.1205, eff. September 1, 2005.

Sec. 408.145. PAYMENT OF SUPPLEMENTAL INCOME BENEFITS. An insurance carrier shall pay supplemental income benefits beginning not later than the seventh day after the expiration date of the employee's impairment income benefit period and shall continue to pay the benefits in a timely manner.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 408.146. TERMINATION OF SUPPLEMENTAL INCOME BENEFITS; REINITIATION. (a) If an employee earns wages that are at least 80 percent of the employee's average weekly wage for at least 90 days during a time that the employee receives supplemental income benefits, the employee ceases to be entitled to supplemental income benefits for the filing period.(b) Supplemental income benefits terminated under this section shall be reinitiated when the employee:(1) satisfies the conditions of Section 408.142(b); and(2) files the statement required under Section 408.143.(c) Notwithstanding any other provision of this section, an employee who is not entitled to supplemental income benefits for 12 consecutive months ceases to be entitled to any additional income benefits for the compensable injury.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 408.147. CONTEST OF SUPPLEMENTAL INCOME BENEFITS BY INSURANCE CARRIER; ATTORNEY'S FEES. (a) An insurance carrier may request a benefit review conference to contest an employee's entitlement to supplemental income benefits or the amount of supplemental income benefits.(b) If an insurance carrier fails to make a request for a benefit review conference within 10 days after the date of the expiration of the impairment income benefit period or within 10 days after receipt of the employee's statement, the insurance carrier waives the right to contest entitlement to supplemental income benefits and the amount of supplemental income benefits for that period of supplemental income benefits.(c) If an insurance carrier disputes the commissioner's determination that an employee is entitled to supplemental income benefits or the amount of supplemental income benefits due and the employee prevails on any disputed issue, the insurance carrier is liable for reasonable and necessary attorney's fees incurred by the employee as a result of the insurance carrier's dispute and for supplemental income benefits accrued but not paid and interest on that amount, according to Section 408.064. Attorney's fees awarded under this subsection are not subject to Sections 408.221(b), (f), and (i).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.53, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1456, Sec. 8.02, eff. June 17, 2001.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.121, eff. September 1, 2005.

Sec. 408.148. EMPLOYEE DISCHARGE AFTER TERMINATION. The commissioner may reinstate supplemental income benefits to an employee who is discharged within 12 months of the date of losing entitlement to supplemental income benefits under Section 408.146(c) if the commissioner finds that the employee was discharged at that time with the intent to deprive the employee of supplemental income benefits.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.122, eff. September 1, 2005.

Sec. 408.149. STATUS REVIEW; BENEFIT REVIEW CONFERENCE. (a) Not more than once in each period of 12 calendar months, an employee and an insurance carrier each may request the commissioner to review the status of the employee and determine whether the employee's unemployment or underemployment is a direct result of impairment from the compensable injury.(b) Either party may request a benefit review conference to contest a determination of the commissioner at any time, subject only to the limits placed on the insurance carrier by Section 408.147.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.123, eff. September 1, 2005.

Sec. 408.150. VOCATIONAL REHABILITATION. (a) The division shall refer an employee to the Department of Assistive and Rehabilitative Services with a recommendation for appropriate services if the division determines that an employee could be materially assisted by vocational rehabilitation or training in returning to employment or returning to employment more nearly approximating the employee's preinjury employment. The division shall also notify insurance carriers of the need for vocational rehabilitation or training services. The insurance carrier may provide services through a private provider of vocational rehabilitation services under Section 409.012.(b) An employee who refuses services or refuses to cooperate with services provided under this section by the Department of Assistive and Rehabilitative Services or a private provider loses entitlement to supplemental income benefits.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 956, Sec. 1, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1426, Sec. 13, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.124, eff. September 1, 2005.

Sec. 408.151. MEDICAL EXAMINATIONS FOR SUPPLEMENTAL INCOME BENEFITS. (a) On or after the second anniversary of the date the commissioner makes the initial award of supplemental income benefits, an insurance carrier may not require an employee who is receiving supplemental income benefits to submit to a medical examination more than annually if, in the preceding year, the employee's medical condition resulting from the compensable injury has not improved sufficiently to allow the employee to return to work.(b) If a dispute exists as to whether the employee's medical condition has improved sufficiently to allow the employee to return to work, the commissioner shall direct the employee to be examined by a designated doctor chosen by the division. The designated doctor shall report to the division. The report of the designated doctor has presumptive weight, and the division shall base its determination of whether the employee's medical condition has improved sufficiently to allow the employee to return to work on that report unless the preponderance of the other medical evidence is to the contrary.

Added by Acts 1999, 76th Leg., ch. 850, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.125, eff. September 1, 2005.

SUBCHAPTER I. LIFETIME INCOME BENEFITSSec. 408.161. LIFETIME INCOME BENEFITS. (a) Lifetime income benefits are paid until the death of the employee for:(1) total and permanent loss of sight in both eyes;(2) loss of both feet at or above the ankle;(3) loss of both hands at or above the wrist;(4) loss of one foot at or above the ankle and the loss of one hand at or above the wrist;(5) an injury to the spine that results in permanent and complete paralysis of both arms, both legs, or one arm and one leg;(6) a physically traumatic injury to the brain resulting in incurable insanity or imbecility; or(7) third degree burns that cover at least 40 percent of the body and require grafting, or third degree burns covering the majority of either both hands or one hand and the face.(b) For purposes of Subsection (a), the total and permanent loss of use of a body part is the loss of that body part.(c) Subject to Section 408.061, the amount of lifetime income benefits is equal to 75 percent of the employee's average weekly wage. Benefits being paid shall be increased at a rate of three percent a year notwithstanding Section 408.061.(d) An insurance carrier may pay lifetime income benefits through an annuity if the annuity agreement meets the terms and conditions for annuity agreements adopted by the commissioner by rule. The establishment of an annuity under this subsection does not relieve the insurance carrier of the liability under this title for ensuring that the lifetime income benefits are paid.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 1443, Sec. 7, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1426, Sec. 14, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1456, Sec. 9.01, eff. June 17, 2001.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.126, eff. September 1, 2005.

Sec. 408.162. SUBSEQUENT INJURY FUND BENEFITS. (a) If a subsequent compensable injury, with the effects of a previous injury, results in a condition for which the injured employee is entitled to lifetime income benefits, the insurance carrier is liable for the payment of benefits for the subsequent injury only to the extent that the subsequent injury would have entitled the employee to benefits had the previous injury not existed.(b) The subsequent injury fund shall compensate the employee for the remainder of the lifetime income benefits to which the employee is entitled.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER J. DEATH AND BURIAL BENEFITSSec. 408.181. DEATH BENEFITS. (a) An insurance carrier shall pay death benefits to the legal beneficiary if a compensable injury to the employee results in death.(b) Subject to Section 408.061, the amount of a death benefit is equal to 75 percent of the employee's average weekly wage.(c) The commissioner by rule shall establish requirements for agreements under which death benefits may be paid monthly. Death benefits may be paid monthly only:(1) on the request of the legal beneficiary and the agreement of the legal beneficiary and the insurance carrier; and(2) in compliance with the requirements adopted by the commissioner.(d) An insurance carrier may pay death benefits through an annuity if the annuity agreement meets the terms and conditions for annuity agreements adopted by the commissioner by rule. The establishment of an annuity under this subsection does not relieve the insurance carrier of the liability under this title for ensuring that the death benefits are paid.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 1426, Sec. 15, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.127, eff. September 1, 2005.

Sec. 408.182. DISTRIBUTION OF DEATH BENEFITS. (a) If there is an eligible child or grandchild and an eligible spouse, half of the death benefits shall be paid to the eligible spouse and half shall be paid in equal shares to the eligible children. If an eligible child has predeceased the employee, death benefits that would have been paid to that child shall be paid in equal shares per stirpes to the children of the deceased child.(b) If there is an eligible spouse and no eligible child or grandchild, all the death benefits shall be paid to the eligible spouse.(c) If there is an eligible child or grandchild and no eligible spouse, the death benefits shall be paid to the eligible children or grandchildren.(d) If there is no eligible spouse, no eligible child, and no eligible grandchild, the death benefits shall be paid in equal shares to surviving dependents of the deceased employee who are parents, stepparents, siblings, or grandparents of the deceased.(d-1) If there is no eligible spouse, no eligible child, and no eligible grandchild, and there are no surviving dependents of the deceased employee who are parents, siblings, or grandparents of the deceased, the death benefits shall be paid in equal shares to surviving eligible parents of the deceased. A payment of death benefits made under this subsection may not exceed one payment per household. Total payments under this section may not exceed 104 weeks regardless of the number of surviving eligible parents.(d-2) Except as otherwise provided by this subsection, to be eligible to receive death benefits under Subsection (d-1), an eligible parent must file with the division a claim for those benefits not later than the first anniversary of the date of the injured employee's death from the compensable injury. The claim must designate all eligible parents and necessary information for payment to the eligible parents. The insurance carrier is not liable for payment to any eligible parent not designated on the claim. Failure to file a claim in the time required bars the claim unless good cause exists for the failure to file a claim under this section.(e) If an employee is not survived by legal beneficiaries or eligible parents, the death benefits shall be paid to the subsequent injury fund under Section 403.007.(f) In this section:(1) "Eligible child" means a child of a deceased employee if the child is:(A) a minor;(B) enrolled as a full-time student in an accredited educational institution and is less than 25 years of age; or(C) a dependent of the deceased employee at the time of the employee's death.(2) "Eligible grandchild" means a grandchild of a deceased employee who is a dependent of the deceased employee and whose parent is not an eligible child.(3) "Eligible spouse" means the surviving spouse of a deceased employee unless the spouse abandoned the employee for longer than the year immediately preceding the death without good cause, as determined by the division.(4) "Eligible parent" means the mother or the father of a deceased employee, including an adoptive parent or a stepparent. The term does not include a parent whose parental rights have been terminated.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.128, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1007, Sec. 5, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1007, Sec. 6, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 344, Sec. 1, eff. September 1, 2009.

Sec. 408.183. DURATION OF DEATH BENEFITS. (a) Entitlement to death benefits begins on the day after the date of an employee's death.(b) An eligible spouse is entitled to receive death benefits for life or until remarriage. On remarriage, the eligible spouse is entitled to receive 104 weeks of death benefits, commuted as provided by commissioner rule.(c) A child who is eligible for death benefits because the child is a minor on the date of the employee's death is entitled to receive benefits until the child attains the age of 18.(d) A child eligible for death benefits under Subsection (c) who at age 18 is enrolled as a full-time student in an accredited educational institution or a child who is eligible for death benefits because on the date of the employee's death the child is enrolled as a full-time student in an accredited educational institution is entitled to receive or to continue to receive, as appropriate, benefits until the earliest of:(1) the date the child ceases, for a second consecutive semester, to be enrolled as a full-time student in an accredited educational institution;(2) the date the child attains the age of 25; or(3) the date the child dies.(e) A child who is eligible for death benefits because the child is a dependent of the deceased employee on the date of the employee's death is entitled to receive benefits until the earlier of:(1) the date the child dies; or(2) if the child is dependent:(A) because the child is an individual with a physical or mental disability, the date the child no longer has the disability; or(B) because of a reason other than a physical or mental disability, the date of the expiration of 364 weeks of death benefit payments.(f) An eligible grandchild is entitled to receive death benefits until the earlier of:(1) the date the grandchild dies; or(2) if the grandchild is:(A) a minor at the time of the employee's death, the date the grandchild ceases to be a minor; or(B) not a minor at the time of the employee's death, the date of the expiration of 364 weeks of death benefit payments.(f-1) An eligible parent who is not a surviving dependent of the deceased employee is entitled to receive death benefits until the earlier of:(1) the date the eligible parent dies; or(2) the date of the expiration of 104 weeks of death benefit payments.(g) Any other person entitled to death benefits is entitled to receive death benefits until the earlier of:(1) the date the person dies; or(2) the date of the expiration of 364 weeks of death benefit payments.(h) Section 401.011(16) does not apply to the use of the term "disability" in this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.129, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1007, Sec. 7, eff. September 1, 2007.

Sec. 408.184. REDISTRIBUTION OF DEATH BENEFITS. (a) If a legal beneficiary dies or otherwise becomes ineligible for death benefits, benefits shall be redistributed to the remaining legal beneficiaries as provided by Sections 408.182 and 408.183.(b) If a spouse ceases to be eligible because of remarriage, the benefits payable to the remaining legal beneficiaries remain constant for 104 weeks. After the 104th week, the spouse's share of benefits shall be redistributed as provided by Sections 408.182 and 408.183.(c) If all legal beneficiaries, other than the subsequent injury fund, cease to be eligible and the insurance carrier has not made 364 weeks of full death benefit payments, including the remarriage payment, the insurance carrier shall pay to the subsequent injury fund an amount computed by subtracting the total amount paid from the amount that would be paid for 364 weeks of death benefits.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 408.185. EFFECT OF BENEFICIARY DISPUTE; ATTORNEY'S FEES. On settlement of a case in which the insurance carrier admits liability for death benefits but a dispute exists as to the proper beneficiary or beneficiaries, the settlement shall be paid in periodic payments as provided by law, with a reasonable attorney's fee not to exceed 25 percent of the settlement, paid periodically, and based on time and expenses.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 408.186. BURIAL BENEFITS. (a) If the death of an employee results from a compensable injury, the insurance carrier shall pay to the person who incurred liability for the costs of burial the lesser of:(1) the actual costs incurred for reasonable burial expenses; or(2) $6,000.(b) If the employee died away from the employee's usual place of employment, the insurance carrier shall pay the reasonable cost of transporting the body, not to exceed the cost of transporting the body to the employee's usual place of employment.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 1426, Sec. 16, eff. Sept. 1, 1999.

Sec. 408.187. AUTOPSY. (a) If in a claim for death benefits based on an occupational disease an autopsy is necessary to determine the cause of death, the commission may, after opportunity for hearing, order the legal beneficiaries of a deceased employee to permit an autopsy.(b) A legal beneficiary is entitled to have a representative present at an autopsy ordered under this section.(c) The commissioner shall require the insurance carrier to pay the costs of a procedure ordered under this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.130, eff. September 1, 2005.

SUBCHAPTER K. PROTECTION OF RIGHTS TO BENEFITSSec. 408.201. BENEFITS EXEMPT FROM LEGAL PROCESS. Benefits are exempt from:(1) garnishment;(2) attachment;(3) judgment; and(4) other actions or claims.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 408.202. ASSIGNABILITY OF BENEFITS. Benefits are not assignable, except a legal beneficiary may, with the commissioner's approval, assign the right to death benefits.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.131, eff. September 1, 2005.

Sec. 408.203. ALLOWABLE LIENS. (a) An income or death benefit is subject only to the following lien or claim, to the extent the benefit is unpaid on the date the insurance carrier receives written notice of the lien or claim, in the following order of priority:(1) an attorney's fee for representing an employee or legal beneficiary in a matter arising under this subtitle;(2) court-ordered child support; or(3) a subrogation interest established under this subtitle.(b) A benefit that is subject to a lien or claim for payment of court-ordered child support shall be paid as required by an order or writ of income withholding under Chapter 158, Family Code.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 7.53, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 610, Sec. 22, eff. Sept. 1, 2003.

SUBCHAPTER L. ATTORNEY'S FEES IN WORKERS' COMPENSATION BENEFIT MATTERSSec. 408.221. ATTORNEY'S FEES PAID TO CLAIMANT'S COUNSEL. (a) An attorney's fee, including a contingency fee, for representing a claimant before the division or court under this subtitle must be approved by the commissioner or court.(b) Except as otherwise provided, an attorney's fee under this section is based on the attorney's time and expenses according to written evidence presented to the division or court. Except as provided by Subsection (c) or Section 408.147(c), the attorney's fee shall be paid from the claimant's recovery.(c) An insurance carrier that seeks judicial review under Subchapter G, Chapter 410, of a final decision of the appeals panel regarding compensability or eligibility for, or the amount of, income or death benefits is liable for reasonable and necessary attorney's fees as provided by Subsection (d) incurred by the claimant as a result of the insurance carrier's appeal if the claimant prevails on an issue on which judicial review is sought by the insurance carrier in accordance with the limitation of issues contained in Section 410.302. If the carrier appeals multiple issues and the claimant prevails on some, but not all, of the issues appealed, the court shall apportion and award fees to the claimant's attorney only for the issues on which the claimant prevails. In making that apportionment, the court shall consider the factors prescribed by Subsection (d). This subsection does not apply to attorney's fees for which an insurance carrier may be liable under Section 408.147. An award of attorney's fees under this subsection is not subject to commissioner rules adopted under Subsection (f). (d) In approving an attorney's fee under this section, the commissioner or court shall consider:(1) the time and labor required;(2) the novelty and difficulty of the questions involved;(3) the skill required to perform the legal services properly;(4) the fee customarily charged in the locality for similar legal services;(5) the amount involved in the controversy;(6) the benefits to the claimant that the attorney is responsible for securing; and(7) the experience and ability of the attorney performing the services.(e) The commissioner by rule or the court may provide for the commutation of an attorney's fee, except that the attorney's fee shall be paid in periodic payments in a claim involving death benefits if the only dispute is as to the proper beneficiary or beneficiaries.(f) The commissioner by rule shall provide guidelines for maximum attorney's fees for specific services in accordance with this section.(g) An attorney's fee may not be allowed in a case involving a fatal injury or lifetime income benefit if the insurance carrier admits liability on all issues and tenders payment of maximum benefits in writing under this subtitle while the claim is pending before the division.(h) An attorney's fee shall be paid to the attorney by separate draft.(i) Except as provided by Subsection (c) or Section 408. 147(c), an attorney's fee may not exceed 25 percent of the claimant's recovery.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1456, Sec. 8.01, eff. June 17, 2001.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.132, eff. September 1, 2005.

Sec. 408.222. ATTORNEY'S FEES PAID TO DEFENSE COUNSEL. (a) The amount of an attorney's fee for defending an insurance carrier in a workers' compensation action brought under this subtitle must be approved by the division or court and determined by the division or court to be reasonable and necessary.(b) In determining whether a fee is reasonable under this section, the division or court shall consider issues analogous to those listed under Section 408.221(d). The defense counsel shall present written evidence to the division or court relating to:(1) the time spent and expenses incurred in defending the case; and(2) other evidence considered necessary by the division or court in making a determination under this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1456, Sec. 8.03, eff. June 17, 2001.Amended by: Acts 2005, 79th Leg., Ch. 265, Sec. 3.133, eff. September 1, 2005.



CHAPTER 409. COMPENSATION PROCEDURES

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE A. TEXAS WORKERS' COMPENSATION ACT

CHAPTER 409. COMPENSATION PROCEDURES

SUBCHAPTER A. INJURY REPORTS, CLAIMS, AND RECORDS

Sec. 409.001. NOTICE OF INJURY TO EMPLOYER. (a) An employee or

a person acting on the employee's behalf shall notify the

employer of the employee of an injury not later than the 30th day

after the date on which:

(1) the injury occurs; or

(2) if the injury is an occupational disease, the employee knew

or should have known that the injury may be related to the

employment.

(b) The notice required under Subsection (a) may be given to:

(1) the employer; or

(2) an employee of the employer who holds a supervisory or

management position.

(c) If the injury is an occupational disease, for purposes of

this section, the employer is the person who employed the

employee on the date of last injurious exposure to the hazards of

the disease.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 409.002. FAILURE TO FILE NOTICE OF INJURY. Failure to

notify an employer as required by Section 409.001(a) relieves the

employer and the employer's insurance carrier of liability under

this subtitle unless:

(1) the employer, a person eligible to receive notice under

Section 409.001(b), or the employer's insurance carrier has

actual knowledge of the employee's injury;

(2) the division determines that good cause exists for failure

to provide notice in a timely manner; or

(3) the employer or the employer's insurance carrier does not

contest the claim.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.134, eff. September 1, 2005.

Sec. 409.003. CLAIM FOR COMPENSATION. An employee or a person

acting on the employee's behalf shall file with the division a

claim for compensation for an injury not later than one year

after the date on which:

(1) the injury occurred; or

(2) if the injury is an occupational disease, the employee knew

or should have known that the disease was related to the

employee's employment.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.135, eff. September 1, 2005.

Sec. 409.004. EFFECT OF FAILURE TO FILE CLAIM FOR COMPENSATION.

Failure to file a claim for compensation with the division as

required under Section 409.003 relieves the employer and the

employer's insurance carrier of liability under this subtitle

unless:

(1) good cause exists for failure to file a claim in a timely

manner; or

(2) the employer or the employer's insurance carrier does not

contest the claim.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.136, eff. September 1, 2005.

Sec. 409.005. REPORT OF INJURY; MODIFIED DUTY PROGRAM NOTICE;

ADMINISTRATIVE VIOLATION. (a) An employer shall report to the

employer's insurance carrier if:

(1) an injury results in the absence of an employee of that

employer from work for more than one day; or

(2) an employee of the employer notifies that employer of an

occupational disease under Section 409.001.

(b) The report under Subsection (a) must be made not later than

the eighth day after:

(1) the employee's absence from work for more than one day due

to an injury; or

(2) the day on which the employer receives notice under Section

409.001 that the employee has contracted an occupational disease.

(c) The employer shall deliver a written copy of the report

under Subsection (a) to the injured employee at the time that the

report is made to the insurance carrier.

(d) The insurance carrier shall file the report of the injury on

behalf of the policyholder. Except as provided by Subsection

(e), the insurance carrier must electronically file the report

with the division not later than the seventh day after the date

on which the carrier receives the report from the employer.

(e) The commissioner may waive the electronic filing requirement

under Subsection (d) and allow an insurance carrier to mail or

deliver the report to the division not later than the seventh day

after the date on which the carrier receives the report from the

employer.

(f) A report required under this section may not be considered

to be an admission by or evidence against an employer or an

insurance carrier in a proceeding before the division or a court

in which the facts set out in the report are contradicted by the

employer or insurance carrier.

(g) In addition to any information required under Subsection

(h), the report provided to the injured employee under Subsection

(c) must contain a summary written in plain language of the

employee's statutory rights and responsibilities under this

subtitle.

(h) The commissioner may adopt rules relating to:

(1) the information that must be contained in a report required

under this section, including the summary of rights and

responsibilities required under Subsection (g); and

(2) the development and implementation of an electronic filing

system for injury reports under this section.

(i) An employer and insurance carrier shall file subsequent

reports as required by commissioner rule.

(j) The employer shall, on the written request of the employee,

a doctor, the insurance carrier, or the division, notify the

employee, the employee's treating doctor if known to the

employer, and the insurance carrier of the existence or absence

of opportunities for modified duty or a modified duty

return-to-work program available through the employer. If those

opportunities or that program exists, the employer shall identify

the employer's contact person and provide other information to

assist the doctor, the employee, and the insurance carrier to

assess modified duty or return-to-work options.

(k) This section does not prohibit the commissioner from

imposing requirements relating to return-to-work under other

authority granted to the division in this subtitle.

(l) A person commits an administrative violation if the person

fails to comply with this section unless good cause exists.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 980, Sec. 1.29, eff. Sept.

1, 1995; Acts 2001, 77th Leg., ch. 1456, Sec. 3.01, eff. June 17,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.137, eff. September 1, 2005.

Sec. 409.006. RECORD OF INJURIES; ADMINISTRATIVE VIOLATION. (a)

An employer shall maintain a record of each employee injury as

reported by an employee or otherwise made known to the employer.

(b) The record shall be available to the division at reasonable

times and under conditions prescribed by the commissioner.

(c) The commissioner may adopt rules relating to the information

that must be contained in an employer record under this section.

(d) Information contained in a record maintained under this

section is not an admission by the employer that:

(1) the injury did in fact occur; or

(2) a fact maintained in the record is true.

(e) A person commits an administrative violation if the person

fails to comply with this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.138, eff. September 1, 2005.

Sec. 409.007. DEATH BENEFIT CLAIMS. (a) A person must file a

claim for death benefits with the division not later than the

first anniversary of the date of the employee's death.

(b) Failure to file in the time required by Subsection (a) bars

the claim unless:

(1) the person is a minor or incompetent; or

(2) good cause exists for the failure to file a claim under this

section.

(c) A separate claim must be filed for each legal beneficiary

unless the claim expressly includes or is made on behalf of

another person.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.139, eff. September 1, 2005.

Sec. 409.008. FAILURE TO FILE EMPLOYER REPORT OF INJURY;

LIMITATIONS TOLLED. If an employer or the employer's insurance

carrier has been given notice or has knowledge of an injury to or

the death of an employee and the employer or insurance carrier

fails, neglects, or refuses to file the report under Section

409.005, the period for filing a claim for compensation under

Sections 409.003 and 409.007 does not begin to run against the

claim of an injured employee or a legal beneficiary until the day

on which the report required under Section 409.005 has been

furnished.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 409.009. SUBCLAIMS. A person may file a written claim with

the division as a subclaimant if the person has:

(1) provided compensation, including health care provided by a

health care insurer, directly or indirectly, to or for an

employee or legal beneficiary; and

(2) sought and been refused reimbursement from the insurance

carrier.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.140, eff. September 1, 2005.

Sec. 409.0091. REIMBURSEMENT PROCEDURES FOR CERTAIN ENTITIES.

(a) In this section, "health care insurer" means an insurance

carrier and an authorized representative of an insurance carrier,

as described by Section 402.084(c-1).

(b) This section applies only to a request for reimbursement by

a health care insurer.

(c) Health care paid by a health care insurer may be

reimbursable as a medical benefit.

(d) Except as provided by Subsection (e), this section does not

prohibit or limit a substantive defense by a workers'

compensation insurance carrier that the health care paid for by

the health care insurer was not a medical benefit or not a

correct payment. A subclaimant may not be reimbursed for payment

for any health care that was previously denied by a workers'

compensation insurance carrier under:

(1) a preauthorization review of the specific service or medical

procedure; or

(2) a medical necessity review that determined the service was

not medically necessary for the treatment of a compensable

injury.

(e) It is not a defense to a subclaim by a health care insurer

that:

(1) the subclaimant has not sought reimbursement from a health

care provider or the subclaimant's insured;

(2) the subclaimant or the health care provider did not request

preauthorization under Section 413.014 or rules adopted under

that section; or

(3) the health care provider did not bill the workers'

compensation insurance carrier, as provided by Section 408.027,

before the 95th day after the date the health care for which the

subclaimant paid was provided.

(f) Subject to the time limits under Subsection (n), the health

care insurer shall provide, with any reimbursement request, the

tax identification number of the health care insurer and the

following to the workers' compensation insurance carrier, in a

form prescribed by the division:

(1) information identifying the workers' compensation case,

including:

(A) the division claim number;

(B) the name of the patient or claimant;

(C) the social security number of the patient or claimant; and

(D) the date of the injury; and

(2) information describing the health care paid by the health

care insurer, including:

(A) the name of the health care provider;

(B) the tax identification number of the health care provider;

(C) the date of service;

(D) the place of service;

(E) the ICD-9 code;

(F) the CPT, HCPCS, NDC, or revenue code;

(G) the amount charged by the health care provider; and

(H) the amount paid by the health care insurer.

(g) The workers' compensation insurance carrier shall reduce the

amount of the reimbursable subclaim by any payments the workers'

compensation insurance carrier previously made to the same

health care provider for the provision of the same health care on

the same dates of service. In making such a reduction in

reimbursement to the subclaimant, the workers' compensation

insurance carrier shall provide evidence of the previous payments

made to the provider.

(h) For each medical benefit paid, the workers' compensation

insurance carrier shall pay to the health care insurer the lesser

of the amount payable under the applicable fee guideline as of

the date of service or the actual amount paid by the health care

insurer. In the absence of a fee guideline for a specific

service paid, the amount per service paid by the health care

insurer shall be considered in determining a fair and reasonable

payment under rules under this subtitle defining fair and

reasonable medical reimbursement. The health care insurer may

not recover interest as a part of the subclaim.

(i) On receipt of a request for reimbursement under this

section, the workers' compensation insurance carrier shall

respond to the request in writing not later than the 90th day

after the date on which the request is received. If additional

information is requested under Subsection (j), the workers'

compensation insurance carrier shall respond not later than the

120th day unless the time is extended under Subsection (j).

(j) If the workers' compensation insurance carrier requires

additional information from the health care insurer, the workers'

compensation insurance carrier shall send notice to the health

care insurer requesting the additional information. The health

care insurer shall have 30 days to provide the requested

information. The workers' compensation insurance carrier and the

health care insurer may establish additional periods for

compliance with this subsection by written mutual agreement.

(k) Unless the parties have agreed to an extension of time under

Subsection (j), the health care insurer must file a written

subclaim under this section not later than the 120th day after:

(1) the workers' compensation insurance carrier fails to respond

to a request for reimbursement; or

(2) receipt of the workers' compensation insurance carrier's

notice of denial to pay or reduction in reimbursement.

(l) Any dispute that arises from a failure to respond to or a

reduction or denial of a request for reimbursement of services

that form the basis of the subclaim must go through the

appropriate dispute resolution process under this subtitle and

division rules. The commissioner of insurance and the

commissioner of workers' compensation shall modify rules under

this subtitle as necessary to allow the health care insurer

access as a subclaimant to the appropriate dispute resolution

process. Rules adopted or amended by the commissioner of

insurance and the commissioner of workers' compensation must

recognize the status of a subclaimant as a party to the dispute.

Rules modified or adopted under this section should ensure that

the workers' compensation insurance carrier is not penalized,

including not being held responsible for costs of obtaining the

additional information, if the workers' compensation insurance

carrier denies payment in order to move to dispute resolution to

obtain additional information to process the request.

(m) In a dispute filed under Chapter 410 that arises from a

subclaim under this section, a hearing officer may issue an order

regarding compensability or eligibility for benefits and order

the workers' compensation insurance carrier to reimburse health

care services paid by the health care insurer as appropriate

under this subtitle. Any dispute over the amount of medical

benefits owed under this section, including medical necessity

issues, shall be determined by medical dispute resolution under

Sections 413.031 and 413.032.

(n) Except as provided by Subsection (s), a health care insurer

must file a request for reimbursement with the workers'

compensation insurance carrier not later than six months after

the date on which the health care insurer received information

under Section 402.084(c-3) and not later than 18 months after the

health care insurer paid for the health care service.

(o) The commissioner and the commissioner of insurance shall

amend or adopt rules to specify the process by which an employee

who has paid for health care services described by Section

408.027(d) may seek reimbursement.

(p) Until September 1, 2011, a workers' compensation insurance

carrier is exempt from any department and division data reporting

requirements affected by a lack of information caused by

reimbursement requests or subclaims under this section. If data

reporting is required after that date, the requirement is

prospective only and may not require any data to be reported

between September 1, 2007, and the date required reporting is

reinstated. The department and the division may make legislative

recommendations to the 82nd Legislature for the collection of

reimbursement request and subclaim data.

(q) An action or failure to act by a workers' compensation

insurance carrier under this section may not serve as the basis

for an examination or administrative action by the department or

the division, or for any cause of action by any person, except

for judicial review under this subtitle.

(r) The commissioner of insurance and the commissioner of

workers' compensation may adopt additional rules to clarify the

processes required by, fulfill the purpose of, or assist the

parties in the proper adjudication of subclaims under this

section.

(s) On or after September 1, 2007, from information provided to

a health care insurer before January 1, 2007, under Section

402.084(c-3), the health care insurer may file not later than

March 1, 2008:

(1) a subclaim with the division under Subsection (l) if a

request for reimbursement has been presented and denied by a

workers' compensation insurance carrier; or

(2) a request for reimbursement under Subsection (f) if a

request for reimbursement has not previously been presented and

denied by the workers' compensation insurance carrier.

Added by Acts 2007, 80th Leg., R.S., Ch.

1007, Sec. 8, eff. September 1, 2007.

Sec. 409.010. INFORMATION PROVIDED TO EMPLOYEE OR LEGAL

BENEFICIARY. Immediately on receiving notice of an injury or

death from any person, the division shall mail to the employee or

legal beneficiary a clear and concise description of:

(1) the services provided by:

(A) the division; and

(B) the office of injured employee counsel, including the

services of the ombudsman program;

(2) the division's procedures; and

(3) the person's rights and responsibilities under this

subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.141, eff. September 1, 2005.

Sec. 409.011. INFORMATION PROVIDED TO EMPLOYER; EMPLOYER'S

RIGHTS. (a) Immediately on receiving notice of an injury or

death from any person, the division shall mail to the employer a

description of:

(1) the services provided by the division and the office of

injured employee counsel;

(2) the division's procedures; and

(3) the employer's rights and responsibilities under this

subtitle.

(b) The information must include a clear statement of the

following rights of the employer:

(1) the right to be present at all administrative proceedings

relating to an employee's claim;

(2) the right to present relevant evidence relating to an

employee's claim at any proceeding;

(3) the right to report suspected fraud;

(4) the right to contest the compensability of an injury if the

insurance carrier accepts liability for the payment of benefits;

(5) the right to receive notice, after making a written request

to the insurance carrier, of:

(A) a proposal to settle a claim; or

(B) an administrative or a judicial proceeding relating to the

resolution of a claim; and

(6) the right to contest the failure of the insurance carrier to

provide accident prevention services under Subchapter E, Chapter

411.

(c) The division is not required to provide the information to

an employer more than once during a calendar year.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.142, eff. September 1, 2005.

Sec. 409.012. VOCATIONAL REHABILITATION INFORMATION. (a) The

division shall analyze each report of injury received from an

employer under this chapter to determine whether the injured

employee would be assisted by vocational rehabilitation.

(b) If the division determines that an injured employee would be

assisted by vocational rehabilitation, the division shall notify:

(1) the injured employee in writing of the services and

facilities available through the Department of Assistive and

Rehabilitative Services and private providers of vocational

rehabilitation; and

(2) the Department of Assistive and Rehabilitative Services and

the affected insurance carrier that the injured employee has been

identified as one who could be assisted by vocational

rehabilitation.

(c) The division shall cooperate with the office of injured

employee counsel, the Department of Assistive and Rehabilitative

Services, and private providers of vocational rehabilitation in

the provision of services and facilities to employees by the

Department of Assistive and Rehabilitative Services.

(d) A private provider of vocational rehabilitation services may

register with the division.

(e) The commissioner by rule may require that a private provider

of vocational rehabilitation services maintain certain

credentials and qualifications in order to provide services in

connection with a workers' compensation insurance claim.

(f) The division and the Department of Assistive and

Rehabilitative Services shall report to the legislature not later

than August 1, 2006, on their actions to improve access to and

the effectiveness of vocational rehabilitation programs for

injured employees. The report must include:

(1) a description of the actions each agency has taken to

improve communication regarding and coordination of vocational

rehabilitation programs;

(2) an analysis identifying the population of injured employees

that have the poorest return-to-work outcomes and are in the

greatest need for vocational rehabilitation services;

(3) any changes recommended to improve the access to and

effectiveness of vocational rehabilitation programs for the

populations identified in Subdivision (2); and

(4) a plan to implement these changes.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1999, 76th Leg., ch. 956, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.143, eff. September 1, 2005.

Sec. 409.013. PLAIN LANGUAGE INFORMATION; NOTIFICATION OF

INJURED EMPLOYEE. (a) The division shall develop information

for public dissemination about the benefit process and the

compensation procedures established under this chapter. The

information must be written in plain language and must be

available in English and Spanish.

(b) On receipt of a report under Section 409.005, the division

shall contact the affected employee by mail or by telephone and

shall provide the information required under Subsection (a) to

that employee, together with any other information that may be

prepared by the office of injured employee counsel or the

division for public dissemination that relates to the employee's

situation, such as information relating to back injuries or

occupational diseases.

Added by Acts 1995, 74th Leg., ch. 980, Sec. 1.30, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.144, eff. September 1, 2005.

SUBCHAPTER B. PAYMENT OF BENEFITS

Sec. 409.021. INITIATION OF BENEFITS; INSURANCE CARRIER'S

REFUSAL; ADMINISTRATIVE VIOLATION. (a) An insurance carrier

shall initiate compensation under this subtitle promptly. Not

later than the 15th day after the date on which an insurance

carrier receives written notice of an injury, the insurance

carrier shall:

(1) begin the payment of benefits as required by this subtitle;

or

(2) notify the division and the employee in writing of its

refusal to pay and advise the employee of:

(A) the right to request a benefit review conference; and

(B) the means to obtain additional information from the

division.

(a-1) An insurance carrier that fails to comply with Subsection

(a) does not waive the carrier's right to contest the

compensability of the injury as provided by Subsection (c) but

commits an administrative violation subject to Subsection (e).

(a-2) An insurance carrier is not required to comply with

Subsection (a) if the insurance carrier has accepted the claim as

a compensable injury and income or death benefits have not yet

accrued but will be paid by the insurance carrier when the

benefits accrue and are due.

(b) An insurance carrier shall notify the division in writing of

the initiation of income or death benefit payments in the manner

prescribed by commissioner rules.

(c) If an insurance carrier does not contest the compensability

of an injury on or before the 60th day after the date on which

the insurance carrier is notified of the injury, the insurance

carrier waives its right to contest compensability. The

initiation of payments by an insurance carrier does not affect

the right of the insurance carrier to continue to investigate or

deny the compensability of an injury during the 60-day period.

(d) An insurance carrier may reopen the issue of the

compensability of an injury if there is a finding of evidence

that could not reasonably have been discovered earlier.

(e) An insurance carrier commits a violation if the insurance

carrier does not initiate payments or file a notice of refusal as

required by this section. A violation under this subsection shall

be assessed at $500 if the carrier initiates compensation or

files a notice of refusal within five working days of the date

required by Subsection (a), $1,500 if the carrier initiates

compensation or files a notice of refusal more than five and less

than 16 working days of the date required by Subsection (a),

$2,500 if the carrier initiates compensation or files a notice of

refusal more than 15 and less than 31 working days of the date

required by Subsection (a), or $5,000 if the carrier initiates

compensation or files a notice of refusal more than 30 days after

the date required by Subsection (a). The administrative penalties

are not cumulative.

Text of subsec. (f) as added by Acts 2003, 78th Leg., ch. 939,

Sec. 1

(f) For purposes of this section, "written notice" to a

certified self-insurer occurs only on written notice to the

qualified claims servicing contractor designated by the certified

self-insurer under Section 407.061(c).

Text of subsec. (f) as added by Acts 2003, 78th Leg., ch. 1100,

Sec. 1

(f) For purposes of this section:

(1) a certified self-insurer receives notice on the date the

qualified claims servicing contractor designated by the certified

self-insurer under Section 407.061(c) receives notice; and

(2) a political subdivision that self-insures under Section

504.011, either individually or through an interlocal agreement

with other political subdivisions, receives notice on the date

the intergovernmental risk pool or other entity responsible for

administering the claim for the political subdivision receives

notice.

(j) Each insurance carrier shall establish a single point of

contact in the carrier's office for an injured employee for whom

the carrier receives a notice of injury.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 939, Sec. 1, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1100, Sec. 1, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.145, eff. September 1, 2005.

Sec. 409.022. REFUSAL TO PAY BENEFITS; NOTICE; ADMINISTRATIVE

VIOLATION. (a) An insurance carrier's notice of refusal to pay

benefits under Section 409.021 must specify the grounds for the

refusal.

(b) The grounds for the refusal specified in the notice

constitute the only basis for the insurance carrier's defense on

the issue of compensability in a subsequent proceeding, unless

the defense is based on newly discovered evidence that could not

reasonably have been discovered at an earlier date.

(c) An insurance carrier commits an administrative violation if

the insurance carrier does not have reasonable grounds for a

refusal to pay benefits, as determined by the commissioner.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.146, eff. September 1, 2005.

Sec. 409.023. PAYMENT OF BENEFITS; ADMINISTRATIVE VIOLATION.

(a) An insurance carrier shall continue to pay benefits promptly

as and when the benefits accrue without a final decision, order,

or other action of the commissioner, except as otherwise

provided.

(b) Benefits shall be paid solely to the order of the employee

or the employee's legal beneficiary.

(c) An insurance carrier commits an administrative violation if

the insurance carrier fails to comply with this section.

(d) An insurance carrier that commits multiple violations of

this section commits an additional administrative violation and

is subject to:

(1) the sanctions provided under Section 415.023; and

(2) revocation of the right to do business under the workers'

compensation laws of this state.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.147, eff. September 1, 2005.

Sec. 409.0231. PAYMENT BY ELECTRONIC FUNDS TRANSFER. (a) An

insurance carrier shall offer employees entitled to the payment

of benefits for a period of sufficient duration the option of

receiving the payments by electronic funds transfer. The

insurance carrier shall provide the necessary forms to an

employee who requests that benefits be paid by electronic funds

transfer.

(b) The commissioner shall adopt rules in consultation with the

Texas Department of Information Resources as necessary to

implement this section, including rules prescribing a period of

benefits that is of sufficient duration to allow payment by

electronic funds transfer.

Added by Acts 1999, 76th Leg., ch. 690, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.148, eff. September 1, 2005.

Sec. 409.0232. TIMELINESS OF PAYMENTS. An insurance carrier is

considered to have paid benefits in a timely manner if a payment:

(1) is made by electronic funds transfer and is deposited in the

employee's account on or before the benefit payment due date;

(2) is made by mail and is mailed in time for the payment to be

postmarked on or before the benefit payment due date; or

(3) is to be picked up by the employee and the payment is made

available to the employee during regular business hours not later

than the opening of business on the benefit payment due date.

Added by Acts 1999, 76th Leg., ch. 690, Sec. 1, eff. June 18,

1999.

Sec. 409.024. TERMINATION OR REDUCTION OF BENEFITS; NOTICE;

ADMINISTRATIVE VIOLATION. (a) An insurance carrier shall file

with the division a notice of termination or reduction of

benefits, including the reasons for the termination or reduction,

not later than the 10th day after the date on which benefits are

terminated or reduced.

(b) An insurance carrier commits an administrative violation if

the insurance carrier does not have reasonable grounds to

terminate or reduce benefits, as determined by the commissioner.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.149, eff. September 1, 2005.



CHAPTER 410. ADJUDICATION OF DISPUTES

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE A. TEXAS WORKERS' COMPENSATION ACT

CHAPTER 410. ADJUDICATION OF DISPUTES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 410.002. LAW GOVERNING LIABILITY PROCEEDINGS. A proceeding

before the division to determine the liability of an insurance

carrier for compensation for an injury or death under this

subtitle is governed by this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.150, eff. September 1, 2005.

Sec. 410.003. APPLICATION OF ADMINISTRATIVE PROCEDURE AND TEXAS

REGISTER ACT. Except as otherwise provided by this chapter,

Chapter 2001, Government Code does not apply to a proceeding

under this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995.

Sec. 410.005. VENUE FOR ADMINISTRATIVE PROCEEDINGS. (a) Unless

the division determines that good cause exists for the selection

of a different location, a benefit review conference or a

contested case hearing may not be conducted at a site more than

75 miles from the claimant's residence at the time of the injury.

(b) Unless the assigned arbitrator determines that good cause

exists for the selection of a different location, arbitration may

not be conducted at a site more than 75 miles from the claimant's

residence at the time of the injury.

(c) All appeals panel proceedings shall be conducted in Travis

County.

(d) Notwithstanding Subsection (a), the division may conduct a

benefit review conference telephonically on agreement by the

injured employee.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.151, eff. September 1, 2005.

Sec. 410.006. REPRESENTATION AT ADMINISTRATIVE PROCEEDINGS. (a)

A claimant may be represented at a benefit review conference, a

contested case hearing, or arbitration by an attorney or may be

assisted by an individual of the claimant's choice who does not

work for an attorney or receive a fee. An employee of an attorney

may represent a claimant if that employee:

(1) is a relative of the claimant; and

(2) does not receive a fee.

(b) An insurance carrier may be represented by an attorney or

adjuster.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 410.007. INFORMATION LIST. (a) The division shall

determine the type of information that is most useful to parties

to help resolve disputes regarding income benefits. That

information may include:

(1) reports regarding the compensable injury;

(2) medical information regarding the injured employee; and

(3) wage records.

(b) The division shall publish a list developed from the

information described under Subsection (a) in appropriate media,

including the division's Internet website, to provide guidance to

a party to a dispute regarding the type of information the party

should have available at a benefit review conference or a

contested case hearing.

(c) At the time a benefit review conference or contested case

hearing is scheduled, the division shall make available a copy of

the list developed under Subsection (b) to each party to the

dispute.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.152, eff. September 1, 2005.

SUBCHAPTER B. BENEFIT REVIEW CONFERENCE

Sec. 410.021. PURPOSE. A benefit review conference is a

nonadversarial, informal dispute resolution proceeding designed

to:

(1) explain, orally and in writing, the rights of the respective

parties to a workers' compensation claim and the procedures

necessary to protect those rights;

(2) discuss the facts of the claim, review available information

in order to evaluate the claim, and delineate the disputed

issues; and

(3) mediate and resolve disputed issues by agreement of the

parties in accordance with this subtitle and the policies of the

division.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.153, eff. September 1, 2005.

Sec. 410.022. BENEFIT REVIEW OFFICERS; QUALIFICATIONS. (a) A

benefit review officer shall conduct a benefit review conference.

(b) A benefit review officer must:

(1) be an employee of the division;

(2) be trained in the principles and procedures of dispute

mediation; and

(3) have documentation satisfactory to the commissioner that

evidences the completion by the officer of at least 40 classroom

hours of training in dispute resolution techniques from an

alternative dispute resolution organization recognized by the

commissioner.

(c) The division shall institute and maintain an education and

training program for benefit review officers and shall consult or

contract with the Federal Mediation and Conciliation Service or

other appropriate organizations for this purpose.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.154, eff. September 1, 2005.

Sec. 410.023. REQUEST FOR BENEFIT REVIEW CONFERENCE. (a) On

receipt of a request from a party or on its own motion, the

division may direct the parties to a disputed workers'

compensation claim to meet in a benefit review conference to

attempt to reach agreement on disputed issues involved in the

claim.

(b) The division shall require the party requesting the benefit

review conference to provide documentation of efforts made to

resolve the disputed issues before the request was submitted.

The commissioner by rule shall adopt guidelines regarding the

type of information necessary to satisfy this requirement.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.155, eff. September 1, 2005.

Sec. 410.024. BENEFIT REVIEW CONFERENCE AS PREREQUISITE TO

FURTHER PROCEEDINGS ON CERTAIN CLAIMS. (a) Except as otherwise

provided by law or commissioner rule, the parties to a disputed

compensation claim are not entitled to a contested case hearing

or arbitration on the claim unless a benefit review conference is

conducted as provided by this subchapter.

(b) The commissioner by rule shall adopt guidelines relating to

claims that do not require a benefit review conference and may

proceed directly to a contested case hearing or arbitration.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.156, eff. September 1, 2005.

Sec. 410.025. SCHEDULING OF BENEFIT REVIEW CONFERENCE; NOTICE.

(a) The commissioner by rule shall prescribe the time within

which a benefit review conference must be scheduled.

(b) The division shall schedule a contested case hearing to be

held not later than the 60th day after the date of the benefit

review conference if the disputed issues are not resolved at the

benefit review conference.

(c) The division shall send written notice of the benefit review

conference to the parties to the claim and the employer.

(d) The commissioner by rule shall provide for expedited

proceedings in cases in which compensability or liability for

essential medical treatment is in dispute.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.157, eff. September 1, 2005.

Sec. 410.026. POWERS AND DUTIES OF BENEFIT REVIEW OFFICER. (a)

A benefit review officer shall:

(1) mediate disputes between the parties and assist in the

adjustment of the claim consistent with this subtitle and the

policies of the division;

(2) thoroughly inform all parties of their rights and

responsibilities under this subtitle, especially in a case in

which the employee is not represented by an attorney or other

representative;

(3) ensure that all documents and information relating to the

employee's wages, medical condition, and any other information

pertinent to the resolution of disputed issues are contained in

the claim file at the conference, especially in a case in which

the employee is not represented by an attorney or other

representative; and

(4) prepare a written report that details each issue that is not

resolved at the benefit review conference, as required under

Section 410.031, including any issue raised for the first time at

the conclusion of an additional benefit review conference

conducted under Subsection (b).

(b) A benefit review officer may schedule an additional benefit

review conference if:

(1) the benefit review officer determines that any available

information pertinent to the resolution of disputed issues was

not produced at the initial benefit review conference; and

(2) a second benefit review conference has not already been

conducted.

(c) A benefit review officer may not take testimony but may

direct questions to an employee, an employer, or a representative

of an insurance carrier to supplement or clarify information in a

claim file.

(d) A benefit review officer may not make a formal record.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.158, eff. September 1, 2005.

Sec. 410.027. RULES. (a) The commissioner shall adopt rules

for conducting benefit review conferences.

(b) A benefit review conference is not subject to common law or

statutory rules of evidence or procedure.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.159, eff. September 1, 2005.

Sec. 410.028. FAILURE TO ATTEND; ADMINISTRATIVE VIOLATION. (a)

A scheduled benefit review conference shall be conducted even

though a party fails to attend unless the benefit review officer

determines that good cause exists to reschedule the conference.

(b) A party commits an administrative violation if the party

fails to attend a benefit review conference without good cause as

determined by the benefit review officer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.160, eff. September 1, 2005.

Sec. 410.029. RESOLUTION AT BENEFIT REVIEW CONFERENCE; WRITTEN

AGREEMENT. (a) A dispute may be resolved either in whole or in

part at a benefit review conference.

(b) If the conference results in the resolution of some disputed

issues by agreement or in a settlement, the benefit review

officer shall reduce the agreement or the settlement to writing.

The benefit review officer and each party or the designated

representative of the party shall sign the agreement or

settlement.

(c) A settlement takes effect on the date it is approved by the

director in accordance with Section 408.005.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 410.030. BINDING EFFECT OF AGREEMENT. (a) An agreement

signed in accordance with Section 410.029 is binding on the

insurance carrier through the conclusion of all matters relating

to the claim, unless the division or a court, on a finding of

fraud, newly discovered evidence, or other good and sufficient

cause, relieves the insurance carrier of the effect of the

agreement.

(b) The agreement is binding on the claimant, if represented by

an attorney, to the same extent as on the insurance carrier. If

the claimant is not represented by an attorney, the agreement is

binding on the claimant through the conclusion of all matters

relating to the claim while the claim is pending before the

division, unless the commissioner for good cause relieves the

claimant of the effect of the agreement.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.161, eff. September 1, 2005.

Sec. 410.031. INCOMPLETE RESOLUTION; REPORT. (a) If a dispute

is not entirely resolved at a benefit review conference, the

benefit review officer shall prepare a written report that

details each issue that is not resolved at the conference.

(b) The report must also include:

(1) a statement of each resolved issue;

(2) a statement of each issue raised but not resolved;

(3) a statement of the position of the parties regarding each

unresolved issue;

(4) a statement of the procedures required to request a

contested case hearing or arbitration and a complete explanation

of the differences in those proceedings and the rights of the

parties to subsequent review of the determinations made in those

proceedings; and

(5) the date of the contested case hearing scheduled in

accordance with Section 410.025(b).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.162, eff. September 1, 2005.

Text of section as amended by Acts 2007, 80th Leg., R.S., Ch.

1177, Sec. 1

For text of section as amended by Acts 2007, 80th Leg., R.S., Ch.

1150, Sec. 4, see other Sec. 410.032.

Sec. 410.032. PAYMENT OF BENEFITS UNDER INTERLOCUTORY ORDER. (a)

The benefit review officer who presides at the benefit review

conference shall consider a request for an interlocutory order

and shall give the opposing party the opportunity to respond

before issuing an interlocutory order.

(b) The interlocutory order may address the payment or

suspension of accrued benefits, future benefits, or both accrued

benefits and future benefits.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1999, 76th Leg., ch. 955, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.162, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1177, Sec. 1, eff. September 1, 2007.

Text of section as amended by Acts 2007, 80th Leg., R.S., Ch.

1150, Sec. 4

For text of section as amended by Acts 2007, 80th Leg., R.S., Ch.

1177, Sec. 1, see other Sec. 410.032.

Sec. 410.032. PAYMENT OF BENEFITS UNDER INTERLOCUTORY ORDER.

(a) The benefit review officer who presides at the benefit

review conference shall:

(1) consider a written or verbal request for an interlocutory

order for the payment of benefits; and

(2) if the benefit review officer determines that issuance of an

interlocutory order is appropriate, issue the interlocutory order

not later than the third day after the date of receipt of the

request under Subdivision (1).

(b) The interlocutory order may address accrued benefits, future

benefits, or both accrued benefits and future benefits.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1999, 76th Leg., ch. 955, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.162, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1150, Sec. 4, eff. September 1, 2007.

Sec. 410.033. MULTIPLE CARRIERS. (a) If there is a dispute as

to which of two or more insurance carriers is liable for

compensation for one or more compensable injuries, the

commissioner may issue an interlocutory order directing each

insurance carrier to pay a proportionate share of benefits due

pending a final decision on liability. The proportionate share

is computed by dividing the compensation due by the number of

insurance carriers involved.

(b) On final determination of liability, an insurance carrier

determined to be not liable for the payment of benefits is

entitled to reimbursement for the share paid by the insurance

carrier from any insurance carrier determined to be liable.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.163, eff. September 1, 2005.

Sec. 410.034. FILING OF AGREEMENT AND REPORT. (a) The benefit

review officer shall file the signed agreement and the report

with the division.

(b) The commissioner by rule shall prescribe the times within

which the agreement and report must be filed.

(c) The division shall furnish a copy of the file-stamped report

to:

(1) the claimant;

(2) the employer; and

(3) the insurance carrier.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.164, eff. September 1, 2005.

SUBCHAPTER C. ARBITRATION

Sec. 410.101. PURPOSE. The purpose of arbitration is to:

(1) enter into formal, binding stipulations on issues on which

the parties agree;

(2) resolve issues on which the parties disagree; and

(3) render a final award with respect to all issues in dispute.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 410.102. ARBITRATORS; QUALIFICATIONS. (a) An arbitrator

must be an employee of the division, except that the division may

contract with qualified arbitrators on a determination of special

need.

(b) An arbitrator must:

(1) be a member of the National Academy of Arbitrators;

(2) be on an approved list of the American Arbitration

Association or Federal Mediation and Conciliation Service; or

(3) meet qualifications established by the commissioner by rule.

(c) The division shall require that each arbitrator have

appropriate training in the workers' compensation laws of this

state. The commissioner shall establish procedures to carry out

this subsection.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.165, eff. September 1, 2005.

Sec. 410.103. DUTIES OF ARBITRATOR. An arbitrator shall:

(1) protect the interests of all parties;

(2) ensure that all relevant evidence has been disclosed to the

arbitrator and to all parties; and

(3) render an award consistent with this subtitle and the

policies of the division.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.166, eff. September 1, 2005.

Sec. 410.104. ELECTION OF ARBITRATION; EFFECT. (a) If issues

remain unresolved after a benefit review conference, the parties,

by agreement, may elect to engage in arbitration in the manner

provided by this subchapter. Arbitration may be used only to

resolve disputed benefit issues and is an alternative to a

contested case hearing. A contested case hearing scheduled under

Section 410.025(b) is canceled by an election under this

subchapter.

(b) To elect arbitration, the parties must file the election

with the division not later than the 20th day after the last day

of the benefit review conference. The commissioner shall

prescribe a form for that purpose.

(c) An election to engage in arbitration under this subchapter

is irrevocable and binding on all parties for the resolution of

all disputes arising out of the claims that are under the

jurisdiction of the division.

(d) An agreement to elect arbitration binds the parties to the

provisions of Chapter 408 relating to benefits, and any award,

agreement, or settlement after arbitration is elected must comply

with that chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.167, eff. September 1, 2005.

Sec. 410.105. LISTS OF ARBITRATORS. (a) The division shall

establish regional lists of arbitrators who meet the

qualifications prescribed under Sections 410.102(a) and (b).

Each regional list shall be initially prepared in a random name

order, and subsequent additions to a list shall be added

chronologically.

(b) The commissioner shall review the lists of arbitrators

annually and determine if each arbitrator is fair and impartial

and makes awards that are consistent with and in accordance with

this subtitle and the rules of the commissioner. The

commissioner shall remove an arbitrator if, after the review, the

commissioner determines that the arbitrator is not fair and

impartial or does not make awards consistent with this subtitle

and commissioner rules.

(c) The division's lists are confidential and are not subject to

disclosure under Chapter 552, Government Code. The lists may not

be revealed by any division employee to any person who is not a

division employee. The lists are exempt from discovery in civil

litigation unless the party seeking the discovery establishes

reasonable cause to believe that a violation of the requirements

of this section or Section 410.106, 410.107, 410.108, or

410.109(b) occurred and that the violation is relevant to the

issues in dispute.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(88), eff.

Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.168, eff. September 1, 2005.

Sec. 410.106. SELECTION OF ARBITRATOR. The division shall

assign the arbitrator for a particular case by selecting the next

name after the previous case's selection in consecutive order.

The division may not change the order of names once the order is

established under this subchapter, except that once each

arbitrator on the list has been assigned to a case, the names

shall be randomly reordered.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.169, eff. September 1, 2005.

Sec. 410.107. ASSIGNMENT OF ARBITRATOR. (a) The division shall

assign an arbitrator to a pending case not later than the 30th

day after the date on which the election for arbitration is filed

with the division.

(b) When an arbitrator has been assigned to a case under

Subsection (a), the parties shall be notified immediately.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.170, eff. September 1, 2005.

Sec. 410.108. REJECTION OF ARBITRATOR. (a) Each party is

entitled, in its sole discretion, to one rejection of the

arbitrator in each case. If a party rejects the arbitrator, the

division shall assign another arbitrator as provided by Section

410.106.

(b) A rejection must be made not later than the third day after

the date of notification of the arbitrator's assignment.

(c) When all parties have exercised their right of rejection or

if no rejection is registered, the assignment is final.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.171, eff. September 1, 2005.

Sec. 410.109. SCHEDULING OF ARBITRATION. (a) The arbitrator

shall schedule arbitration to be held not later than the 30th day

after the date of the arbitrator's assignment and shall notify

the parties and the division of the scheduled date.

(b) If an arbitrator is unable to schedule arbitration in

accordance with Subsection (a), the division shall appoint the

next arbitrator on the applicable list. Each party is entitled

to reject the arbitrator appointed under this subsection in the

manner provided under Section 410.108.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.172, eff. September 1, 2005.

Sec. 410.110. CONTINUANCE. (a) A request by a party for a

continuance of the arbitration to another date must be directed

to the director. The director may grant a continuance only if the

director determines, giving due regard to the availability of the

arbitrator, that good cause for the continuance exists.

(b) If the director grants a continuance under this section, the

rescheduled date may not be later than the 30th day after the

original date of the arbitration.

(c) Without regard to whether good cause exists, the director

may not grant more than one continuance to each party.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 410.111. RULES. The commissioner shall adopt rules for

arbitration consistent with generally recognized arbitration

principles and procedures.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.173, eff. September 1, 2005.

Sec. 410.112. EXCHANGE AND FILING OF INFORMATION; ADMINISTRATIVE

VIOLATION. (a) Not later than the seventh day before the first

day of arbitration, the parties shall exchange and file with the

arbitrator:

(1) all medical reports and other documentary evidence not

previously exchanged or filed that are pertinent to the

resolution of the claim; and

(2) information relating to their proposed resolution of the

disputed issues.

(b) A party commits an administrative violation if the party,

without good cause as determined by the arbitrator, fails to

comply with Subsection (a).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.174, eff. September 1, 2005.

Sec. 410.113. DUTIES OF PARTIES AT ARBITRATION; ATTENDANCE;

ADMINISTRATIVE VIOLATION. (a) Each party shall attend the

arbitration prepared to set forth in detail its position on

unresolved issues and the issues on which it is prepared to

stipulate.

(b) A party commits an administrative violation if the party

does not attend the arbitration unless the arbitrator determines

that the party had good cause not to attend.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.175, eff. September 1, 2005.

Sec. 410.114. TESTIMONY; RECORD. (a) The arbitrator may

require witnesses to testify under oath and shall require

testimony under oath if requested by a party.

(b) The division shall make an electronic recording of the

proceeding.

(c) An official stenographic record is not required, but any

party may at the party's expense make a stenographic record of

the proceeding.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.176, eff. September 1, 2005.

Sec. 410.115. EVIDENCE. (a) The parties may offer evidence as

they desire and shall produce additional evidence as the

arbitrator considers necessary to an understanding and

determination of the dispute.

(b) The arbitrator is the judge of the relevance and materiality

of the evidence offered. Conformity to legal rules of evidence is

not required.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 410.116. CLOSING STATEMENTS; BRIEFS. The parties may

present closing statements as they desire, but the record may not

remain open for written briefs unless requested by the

arbitrator.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 410.117. EX PARTE CONTACTS PROHIBITED. A party and an

arbitrator may not communicate outside the arbitration unless the

communication is in writing with copies provided to all parties

or relates to procedural matters.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 410.118. AWARD. (a) The arbitrator shall enter the

arbitrator's award not later than the seventh day after the last

day of arbitration.

(b) The arbitrator shall base the award on the facts established

at arbitration, including stipulations of the parties, and on the

law as properly applied to those facts.

(c) The award must:

(1) be in writing;

(2) be signed and dated by the arbitrator; and

(3) include a statement of the arbitrator's decision on the

contested issues and the parties' stipulations on uncontested

issues.

(d) The arbitrator shall file a copy of the award as part of the

permanent claim file at the division and shall notify the parties

in writing of the decision.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.177, eff. September 1, 2005.

Sec. 410.119. EFFECT OF AWARD. (a) An arbitrator's award is

final and binding on all parties. Except as provided by Section

410.121, there is no right to appeal.

(b) An arbitrator's award is a final order of the division.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.178, eff. September 1, 2005.

Sec. 410.120. CLERICAL ERROR. For the purpose of correcting a

clerical error, an arbitrator retains jurisdiction of the award

for 20 days after the date of the award.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 410.121. COURT VACATING AWARD. (a) On application of an

aggrieved party, a court of competent jurisdiction shall vacate

an arbitrator's award on a finding that:

(1) the award was procured by corruption, fraud, or

misrepresentation;

(2) the decision of the arbitrator was arbitrary and capricious;

or

(3) the award was outside the jurisdiction of the division.

(b) If an award is vacated, the case shall be remanded to the

division for another arbitration proceeding.

(c) A suit to vacate an award must be filed not later than the

30th day after:

(1) the date of the award; or

(2) the date the appealing party knew or should have known of a

basis for suit under this section, but in no event later than 12

months after an order denying compensation or after the

expiration of the income or death benefit period.

(d) Venue for a suit to vacate an award is in the county in

which the arbitration was conducted.

(e) In a suit to vacate an arbitrator's award, only the court

may make determinations, including findings of fact or

conclusions of law.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.179, eff. September 1, 2005.

SUBCHAPTER D. CONTESTED CASE HEARING

Sec. 410.151. CONTESTED CASE HEARING; SCOPE. (a) If

arbitration is not elected under Section 410.104, a party to a

claim for which a benefit review conference is held or a party

eligible to proceed directly to a contested case hearing as

provided by Section 410.024 is entitled to a contested case

hearing.

(b) An issue that was not raised at a benefit review conference

or that was resolved at a benefit review conference may not be

considered unless:

(1) the parties consent; or

(2) if the issue was not raised, the commissioner determines

that good cause existed for not raising the issue at the

conference.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.180, eff. September 1, 2005.

Sec. 410.152. HEARING OFFICERS; QUALIFICATIONS. (a) A hearing

officer shall conduct a contested case hearing.

(b) A hearing officer must be licensed to practice law in this

state.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 410.153. APPLICATION OF ADMINISTRATIVE PROCEDURE ACT.

Chapter 2001, Government Code, applies to a contested case

hearing to the extent that the commissioner finds appropriate,

except that the following do not apply:

(1) Section 2001.054;

(2) Sections 2001.061 and 2001.062;

(3) Section 2001.202; and

(4) Subchapters F, G, I, and Z, except for Section 2001.141(c).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.93, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.181, eff. September 1, 2005.

Sec. 410.154. SCHEDULING OF HEARING. The division shall

schedule a contested case hearing in accordance with Section

410.024 or 410.025(b).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.182, eff. September 1, 2005.

Sec. 410.155. CONTINUANCE. (a) A written request by a party

for a continuance of a contested case hearing to another date

must be directed to the division.

(b) The division may grant a continuance only if the division

determines that there is good cause for the continuance.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.183, eff. September 1, 2005.

Sec. 410.156. ATTENDANCE REQUIRED; ADMINISTRATIVE VIOLATION.

(a) Each party shall attend a contested case hearing.

(b) A party commits an administrative violation if the party,

without good cause as determined by the hearing officer, does not

attend a contested case hearing.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.184, eff. September 1, 2005.

Sec. 410.157. RULES. The commissioner shall adopt rules

governing procedures under which contested case hearings are

conducted.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.185, eff. September 1, 2005.

Sec. 410.158. DISCOVERY. (a) Except as provided by Section

410.162, discovery is limited to:

(1) depositions on written questions to any health care

provider;

(2) depositions of other witnesses as permitted by the hearing

officer for good cause shown; and

(3) interrogatories as prescribed by the commissioner.

(b) Discovery under Subsection (a) may not seek information that

may readily be derived from documentary evidence described in

Section 410.160. Answers to discovery under Subsection (a) need

not duplicate information that may readily be derived from

documentary evidence described in Section 410.160.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.186, eff. September 1, 2005.

Sec. 410.159. STANDARD INTERROGATORIES. (a) The commissioner

by rule shall prescribe standard form sets of interrogatories to

elicit information from claimants and insurance carriers.

(b) Standard interrogatories shall be answered by each party and

served on the opposing party within the time prescribed by

commissioner rule, unless the parties agree otherwise.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.187, eff. September 1, 2005.

Sec. 410.160. EXCHANGE OF INFORMATION. Within the time

prescribed by commissioner rule, the parties shall exchange:

(1) all medical reports and reports of expert witnesses who will

be called to testify at the hearing;

(2) all medical records;

(3) any witness statements;

(4) the identity and location of any witness known to the

parties to have knowledge of relevant facts; and

(5) all photographs or other documents that a party intends to

offer into evidence at the hearing.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.188, eff. September 1, 2005.

Sec. 410.161. FAILURE TO DISCLOSE INFORMATION. A party who

fails to disclose information known to the party or documents

that are in the party's possession, custody, or control at the

time disclosure is required by Sections 410.158-410.160 may not

introduce the evidence at any subsequent proceeding before the

division or in court on the claim unless good cause is shown for

not having disclosed the information or documents under those

sections.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.189, eff. September 1, 2005.

Sec. 410.162. ADDITIONAL DISCOVERY. For good cause shown, a

party may obtain permission from the hearing officer to conduct

additional discovery as necessary.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 410.163. POWERS AND DUTIES OF HEARING OFFICER. (a) At a

contested case hearing the hearing officer shall:

(1) swear witnesses;

(2) receive testimony;

(3) allow examination and cross-examination of witnesses;

(4) accept documents and other tangible evidence; and

(5) allow the presentation of evidence by affidavit.

(b) A hearing officer shall ensure the preservation of the

rights of the parties and the full development of facts required

for the determinations to be made. A hearing officer may permit

the use of summary procedures, if appropriate, including witness

statements, summaries, and similar measures to expedite the

proceedings.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 410.164. RECORD. (a) The proceedings of a contested case

hearing shall be recorded electronically. A party may request a

transcript of the proceeding and shall pay the reasonable cost of

the transcription.

(b) A party may request that the proceedings of the contested

case hearing be recorded by a court reporter. The party making

the request shall bear the cost.

(c) At each contested case hearing, as applicable, the insurance

carrier shall file with the hearing officer and shall deliver to

the claimant a single document stating the true corporate name of

the insurance carrier and the name and address of the insurance

carrier's registered agent for service of process. The document

is part of the record of the contested case hearing.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 1456, Sec. 11.01, eff. June

17, 2001.

Sec. 410.165. EVIDENCE. (a) The hearing officer is the sole

judge of the relevance and materiality of the evidence offered

and of the weight and credibility to be given to the evidence.

Conformity to legal rules of evidence is not necessary.

(b) A hearing officer may accept a written statement signed by a

witness and shall accept all written reports signed by a health

care provider.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 410.166. STIPULATIONS. A written stipulation or agreement

of the parties that is filed in the record or an oral stipulation

or agreement of the parties that is preserved in the record is

final and binding.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 410.167. EX PARTE CONTACTS PROHIBITED. A party and a

hearing officer may not communicate outside the contested case

hearing unless the communication is in writing with copies

provided to all parties or relates to procedural matters.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 410.168. DECISION. (a) The hearing officer shall issue a

written decision that includes:

(1) findings of fact and conclusions of law;

(2) a determination of whether benefits are due; and

(3) an award of benefits due.

(b) The decision may address accrued benefits, future benefits,

or both accrued benefits and future benefits.

(c) The hearing officer may enter an interlocutory order for the

payment of all or part of medical benefits or income benefits.

The order may address accrued benefits, future benefits, or both

accrued benefits and future benefits. The order is binding during

the pendency of an appeal to the appeals panel.

(d) On a form that the commissioner by rule prescribes, the

hearing officer shall issue a separate written decision regarding

attorney's fees and any matter related to attorney's fees. The

decision regarding attorney's fees and the form may not be made

known to a jury in a judicial review of an award, including an

appeal.

(e) The commissioner by rule shall prescribe the times within

which the hearing officer must file the decisions with the

division.

(f) The division shall send a copy of the decision to each

party.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1999, 76th Leg., ch. 955, Sec. 3, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.190, eff. September 1, 2005.

Sec. 410.169. EFFECT OF DECISION. A decision of a hearing

officer regarding benefits is final in the absence of a timely

appeal by a party and is binding during the pendency of an appeal

to the appeals panel.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER E. APPEALS PANEL

Sec. 410.201. APPEALS JUDGES; QUALIFICATIONS. (a) Appeals

judges, in a three-member panel, shall conduct administrative

appeals proceedings.

(b) An appeals judge must be licensed to practice law in this

state.

(c) An appeals judge may not conduct a benefit review conference

or a contested case hearing.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.191, eff. September 1, 2005.

Sec. 410.202. REQUEST FOR APPEAL; RESPONSE. (a) To appeal the

decision of a hearing officer, a party shall file a written

request for appeal with the appeals panel not later than the 15th

day after the date on which the decision of the hearing officer

is received from the division and shall on the same date serve a

copy of the request for appeal on the other party.

(b) The respondent shall file a written response with the

appeals panel not later than the 15th day after the date on which

the copy of the request for appeal is served and shall on the

same date serve a copy of the response on the appellant.

(c) A request for appeal or a response must clearly and

concisely rebut or support the decision of the hearing officer on

each issue on which review is sought.

(d) Saturdays and Sundays and holidays listed in Section

662.003, Government Code, are not included in the computation of

the time in which a request for an appeal under Subsection (a) or

a response under Subsection (b) must be filed.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 1456, Sec. 12.01, eff. June

17, 2001.

Sec. 410.203. POWERS AND DUTIES OF APPEALS PANEL; PRIORITY OF

HEARING ON REMAND. (a) The appeals panel shall consider:

(1) the record developed at the contested case hearing; and

(2) the written request for appeal and response filed with the

appeals panel.

(b) The appeals panel may:

(1) reverse the decision of the hearings officer and render a

new decision; or

(2) reverse the decision of the hearings officer and remand the

case to the hearing officer for further consideration and

development of evidence.

(c) The appeals panel may not remand a case under Subsection

(b)(2) more than once.

(d) A hearing on remand shall be accelerated and the

commissioner shall adopt rules to give priority to the hearing

over other proceedings.

(e) The appeals panel shall issue and maintain a precedent

manual. The precedent manual shall be composed of

precedent-establishing decisions and may include other

information as identified by the appeals panel.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.192, eff. September 1, 2005.

Sec. 410.204. DECISION. (a) The appeals panel shall review

each request and issue a written decision on each reversed or

remanded case. The decision must be in writing and shall be

issued not later than the 45th day after the date on which the

written response to the request for appeal is filed. The appeals

panel shall file a copy of the decision with the commissioner.

(b) A copy of the decision of the appeals panel shall be sent to

each party not later than the seventh day after the date the

decision is filed with the division.

(c) If the appeals panel does not issue a decision in accordance

with this section, the decision of the hearing officer becomes

final and is the final decision of the appeals panel.

(d) Each final decision of the appeals panel shall conclude with

a separate paragraph stating: "The true corporate name of the

insurance carrier is (NAME IN BOLD PRINT) and the name and

address of its registered agent for service of process is (NAME

AND ADDRESS IN BOLD PRINT)."

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 1456, Sec. 11.02, eff. June

17, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.193, eff. September 1, 2005.

Sec. 410.205. EFFECT OF DECISION. (a) A decision of the

appeals panel regarding benefits is final in the absence of a

timely appeal for judicial review.

(b) The decision of the appeals panel regarding benefits is

binding during the pendency of an appeal under Subchapter F or G.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1999, 76th Leg., ch. 955, Sec. 4, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.194, eff. September 1, 2005.

Sec. 410.206. CLERICAL ERROR. The division may revise a

decision in a contested case hearing on a finding of clerical

error.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.195, eff. September 1, 2005.

Sec. 410.207. CONTINUATION OF DIVISION JURISDICTION. During

judicial review of the appeals panel decision on any disputed

issue relating to a workers' compensation claim, the division

retains jurisdiction of all other issues related to the claim.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.196, eff. September 1, 2005.

Sec. 410.208. JUDICIAL ENFORCEMENT OF ORDER OR DECISION;

ADMINISTRATIVE VIOLATION. (a) If a person refuses or fails to

comply with an interlocutory order, final order, or decision of

the commissioner, the division may bring suit in Travis County to

enforce the order or decision.

(b) If an insurance carrier refuses or fails to comply with an

interlocutory order, a final order, or a decision of the

commissioner, the claimant may bring suit in the county of the

claimant's residence at the time of the injury, or death if the

employee is deceased, or, in the case of an occupational disease,

in the county in which the employee resided on the date

disability began or any county agreed to by the parties.

(c) If the division brings suit to enforce an interlocutory

order, final order, or decision of the commissioner, the division

is entitled to reasonable attorney's fees and costs for the

prosecution and collection of the claim, in addition to a

judgment enforcing the order or decision and any other remedy

provided by law.

(d) A claimant who brings suit to enforce an interlocutory

order, final order, or decision of the commissioner is entitled

to a penalty equal to 12 percent of the amount of benefits

recovered in the judgment, interest, and reasonable attorney's

fees for the prosecution and collection of the claim, in addition

to a judgment enforcing the order or decision.

(e) A person commits an administrative violation if the person

fails or refuses to comply with an interlocutory order, final

order, or decision of the commissioner within 20 days after the

date the order or decision becomes final.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 397, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.197, eff. September 1, 2005.

Sec. 410.209. REIMBURSEMENT FOR OVERPAYMENT. The subsequent

injury fund shall reimburse an insurance carrier for any

overpayments of benefits made under an interlocutory order or

decision if that order or decision is reversed or modified by

final arbitration, order, or decision of the commissioner or a

court. The commissioner shall adopt rules to provide for a

periodic reimbursement schedule, providing for reimbursement at

least annually.

Added by Acts 1999, 76th Leg., ch. 955, Sec. 5, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.198, eff. September 1, 2005.

SUBCHAPTER F. JUDICIAL REVIEW--GENERAL PROVISIONS

Sec. 410.251. EXHAUSTION OF REMEDIES. A party that has

exhausted its administrative remedies under this subtitle and

that is aggrieved by a final decision of the appeals panel may

seek judicial review under this subchapter and Subchapter G, if

applicable.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 410.252. TIME FOR FILING PETITION; VENUE. (a) A party may

seek judicial review by filing suit not later than the 45th day

after the date on which the division mailed the party the

decision of the appeals panel. For purposes of this section, the

mailing date is considered to be the fifth day after the date the

decision of the appeals panel was filed with the division.

(b) The party bringing suit to appeal the decision must file a

petition with the appropriate court in:

(1) the county where the employee resided at the time of the

injury or death, if the employee is deceased; or

(2) in the case of an occupational disease, in the county where

the employee resided on the date disability began or any county

agreed to by the parties.

(c) If a suit under this section is filed in a county other than

the county described by Subsection (b), the court, on determining

that it does not have jurisdiction to render judgment on the

merits of the suit, shall transfer the case to a proper court in

a county described by Subsection (b). Notice of the transfer of a

suit shall be given to the parties. A suit transferred under this

subsection shall be considered for all purposes the same as if

originally filed in the court to which it is transferred.

(d) If a suit is initially filed within the 40-day period in

Subsection (a), and is transferred under Subsection (c), the suit

is considered to be timely filed in the court to which it is

transferred.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 663, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1200, Sec. 1, eff. September 1, 2009.

Sec. 410.253. SERVICE; NOTICE. (a) A party seeking judicial

review shall simultaneously:

(1) file a copy of the party's petition with the court;

(2) serve any opposing party to the suit; and

(3) provide written notice of the suit or notice of appeal to

the division.

(b) A party may not seek judicial review under Section 410.251

unless the party has provided written notice of the suit to the

division as required by this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 397, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.199, eff. September 1, 2005.

Sec. 410.254. INTERVENTION. On timely motion initiated by the

commissioner, the division shall be permitted to intervene in any

judicial proceeding under this subchapter or Subchapter G.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.200, eff. September 1, 2005.

Sec. 410.255. JUDICIAL REVIEW OF ISSUES OTHER THAN

COMPENSABILITY OR INCOME OR DEATH BENEFITS. (a) For all issues

other than those covered under Section 410.301(a), judicial

review shall be conducted in the manner provided for judicial

review of a contested case under Subchapter G, Chapter 2001,

Government Code.

(b) Judicial review conducted under this section is governed by

the substantial evidence rule.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(53), eff.

Sept. 1, 1995.

Sec. 410.256. COURT APPROVAL OF SETTLEMENT. (a) A claim or

issue may not be settled contrary to the provisions of the

appeals panel decision issued on the claim or issue unless a

party to the proceeding has filed for judicial review under this

subchapter or Subchapter G. The trial court must approve a

settlement made by the parties after judicial review of an award

is sought and before the court enters judgment.

(b) The court may not approve a settlement except on a finding

that:

(1) the settlement accurately reflects the agreement between the

parties;

(2) the settlement adheres to all appropriate provisions of the

law; and

(3) under the law and facts, the settlement is in the best

interest of the claimant.

(c) A settlement may not provide for:

(1) payment of any benefits in a lump sum except as provided by

Section 408.128; or

(2) limitation or termination of the claimant's right to medical

benefits under Section 408.021.

(d) A settlement or agreement that resolves an issue of

impairment may not be made before the claimant reaches maximum

medical improvement and must adopt one of the impairment ratings

under Subchapter G, Chapter 408.

(e) A party proposing a settlement before judgment is entered by

the trial court may petition the court orally or in writing for

approval of the settlement.

(f) Settlement of a claim or issue under this section does not

constitute a modification or reversal of the decision awarding

benefits for the purpose of Section 410.209.

(g) Settlement of a claim or issue must be in compliance with

all appropriate provisions of the law, including this section and

Section 410.258 of this subchapter. A settlement which on its

face does not comply with this section is void.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 1267, Sec. 1, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 397, Sec. 3, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.2001, eff. September 1, 2005.

Sec. 410.257. JUDGMENT AFTER JUDICIAL REVIEW. (a) A judgment

entered by a court on judicial review of the appeals panel

decision under this subchapter or Subchapter G must comply with

all appropriate provisions of the law.

(b) A judgment under this section may not provide for:

(1) payment of benefits in a lump sum except as provided by

Section 408.128; or

(2) the limitation or termination of the claimant's right to

medical benefits under Section 408.021.

(c) A judgment that resolves an issue of impairment may not be

entered before the date the claimant reaches maximum medical

improvement. The judgment must adopt an impairment rating under

Subchapter G, Chapter 408, except to the extent Section 410.307

applies.

(d) A judgment under this section may not order reimbursement

from the subsequent injury fund.

(e) A judgment under this section based on default or on an

agreement of the parties does not constitute a modification or

reversal of a decision awarding benefits for the purpose of

Section 410. 209.

(f) A judgment that on its face does not comply with this

section is void.

Added by Acts 1997, 75th Leg., ch. 1267, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 397, Sec. 4, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.2002, eff. September 1, 2005.

Sec. 410.258. NOTIFICATION OF DIVISION OF PROPOSED JUDGMENTS AND

SETTLEMENTS; RIGHT TO INTERVENE. (a) The party who initiated a

proceeding under this subchapter or Subchapter G must file any

proposed judgment or settlement made by the parties to the

proceeding, including a proposed default judgment, with the

division not later than the 30th day before the date on which the

court is scheduled to enter the judgment or approve the

settlement. The proposed judgment or settlement must be mailed

to the division by certified mail, return receipt requested.

(b) The division may intervene in a proceeding under Subsection

(a) not later than the 30th day after the date of receipt of the

proposed judgment or settlement.

(c) The commissioner shall review the proposed judgment or

settlement to determine compliance with all appropriate

provisions of the law. If the commissioner determines that the

proposal is not in compliance with the law, the division may

intervene as a matter of right in the proceeding not later than

the 30th day after the date of receipt of the proposed judgment

or settlement. The court may limit the extent of the division's

intervention to providing the information described by Subsection

(e).

(d) If the division does not intervene before the 31st day after

the date of receipt of the proposed judgment or settlement, the

court shall enter the judgment or approve the settlement if the

court determines that the proposed judgment or settlement is in

compliance with all appropriate provisions of the law.

(e) If the division intervenes in the proceeding, the

commissioner shall inform the court of each reason the

commissioner believes the proposed judgment or settlement is not

in compliance with the law. The court shall give full

consideration to the information provided by the commissioner

before entering a judgment or approving a settlement.

(f) A judgment entered or settlement approved without complying

with the requirements of this section is void.

Added by Acts 1997, 75th Leg., ch. 1267, Sec. 2, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.201, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

265, Sec. 3.202, eff. September 1, 2005.

SUBCHAPTER G. JUDICIAL REVIEW OF ISSUES REGARDING COMPENSABILITY

OR INCOME OR DEATH BENEFITS

Sec. 410.301. JUDICIAL REVIEW OF ISSUES REGARDING COMPENSABILITY

OR INCOME OR DEATH BENEFITS. (a) Judicial review of a final

decision of the appeals panel regarding compensability or

eligibility for or the amount of income or death benefits shall

be conducted as provided by this subchapter.

(b) A determination of benefits before a court shall be in

accordance with this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.203, eff. September 1, 2005.

Sec. 410.302. ADMISSIBILITY OF RECORDS; LIMITATION OF ISSUES.

(a) The records of a contested case hearing conducted under this

chapter are admissible in a trial under this subchapter in

accordance with the Texas Rules of Evidence.

(b) A trial under this subchapter is limited to issues decided

by the appeals panel and on which judicial review is sought. The

pleadings must specifically set forth the determinations of the

appeals panel by which the party is aggrieved.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.204, eff. September 1, 2005.

Sec. 410.303. BURDEN OF PROOF. The party appealing the decision

on an issue described in Section 410.301(a) has the burden of

proof by a preponderance of the evidence.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 410.304. CONSIDERATION OF APPEALS PANEL DECISION. (a) In

a jury trial, the court, before submitting the case to the jury,

shall inform the jury in the court's instructions, charge, or

questions to the jury of the appeals panel decision on each

disputed issue described by Section 410.301(a) that is submitted

to the jury.

(b) In a trial to the court without a jury, the court in

rendering its judgment on an issue described by Section

410.301(a) shall consider the decision of the appeals panel.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.205, eff. September 1, 2005.

Sec. 410.305. CONFLICT WITH RULES OF CIVIL PROCEDURE. (a) To

the extent that this subchapter conflicts with the Texas Rules of

Civil Procedure or any other rules adopted by the supreme court,

this subchapter controls.

(b) Notwithstanding Section 22.004, Government Code, or any

other law, the supreme court may not adopt rules in conflict with

or inconsistent with this subchapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 410.306. EVIDENCE. (a) Evidence shall be adduced as in

other civil trials.

(b) The division on payment of a reasonable fee shall make

available to the parties a certified copy of the division's

record. All facts and evidence the record contains are

admissible to the extent allowed under the Texas Rules of

Evidence.

(c) Except as provided by Section 410.307, evidence of extent of

impairment shall be limited to that presented to the division.

The court or jury, in its determination of the extent of

impairment, shall adopt one of the impairment ratings under

Subchapter G, Chapter 408.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.206, eff. September 1, 2005.

Sec. 410.307. SUBSTANTIAL CHANGE OF CONDITION. (a) Evidence of

the extent of impairment is not limited to that presented to the

division if the court, after a hearing, finds that there is a

substantial change of condition. The court's finding of a

substantial change of condition may be based only on:

(1) medical evidence from the same doctor or doctors whose

testimony or opinion was presented to the division;

(2) evidence that has come to the party's knowledge since the

contested case hearing;

(3) evidence that could not have been discovered earlier with

due diligence by the party; and

(4) evidence that would probably produce a different result if

it is admitted into evidence at the trial.

(b) If substantial change of condition is disputed, the court

shall require the designated doctor in the case to verify the

substantial change of condition, if any. The findings of the

designated doctor shall be presumed to be correct, and the court

shall base its finding on the medical evidence presented by the

designated doctor in regard to substantial change of condition

unless the preponderance of the other medical evidence is to the

contrary.

(c) The substantial change of condition must be confirmable by

recognized laboratory or diagnostic tests or signs confirmable by

physical examination.

(d) If the court finds a substantial change of condition under

this section, new medical evidence of the extent of impairment

must be from and is limited to the same doctor or doctors who

made impairment ratings before the division under Section

408.123.

(e) The court's finding of a substantial change of condition may

not be made known to the jury.

(f) The court or jury in its determination of the extent of

impairment shall adopt one of the impairment ratings made under

this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.207, eff. September 1, 2005.

Sec. 410.308. CERTIFIED COPY OF NOTICE SECURING COMPENSATION.

(a) The division shall furnish any interested party in the claim

with a certified copy of the notice of the employer securing

compensation with the insurance carrier, filed with the division.

(b) The certified copy of the notice is admissible in evidence

on trial of the claim pending and is prima facie proof of the

facts stated in the notice unless the facts are denied under oath

by the opposing party.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.208, eff. September 1, 2005.



CHAPTER 411. WORKERS' HEALTH AND SAFETY

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE A. TEXAS WORKERS' COMPENSATION ACT

CHAPTER 411. WORKERS' HEALTH AND SAFETY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 411.001. DEFINITIONS. In this chapter:

(1) Repealed by Acts 2005, 79th Leg., Ch. 265, Sec. 7.01(23),

eff. September 1, 2005.

(2) "Employer" means a person who makes a contract of hire.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 7.01(23), eff. September 1, 2005.

Sec. 411.002. APPLICATION. (a) An employer who obtains

workers' compensation insurance coverage is subject to this

chapter.

(b) An employer is subject to this chapter if the employer:

(1) is not required to and does not obtain workers' compensation

insurance coverage; and

(2) employs five or more employees not exempt from workers'

compensation insurance coverage.

(c) Repealed by Acts 1995, 74th Leg., ch. 76, Sec. 9.54(b), eff.

Sept. 1, 1995.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 9.54(b), eff. Sept.

1, 1995.

Sec. 411.003. IMMUNITY FROM CERTAIN LIABILITY. (a) An

insurance company, the agent, servant, or employee of the

insurance company, or a safety consultant who performs a safety

consultation under this chapter has no liability for an accident,

injury, or occupational disease based on an allegation that the

accident, injury, or occupational disease was caused or could

have been prevented by a program, inspection, or other activity

or service undertaken by the insurance company for the prevention

of accidents in connection with operations of the employer.

(b) The immunity provided by Subsection (a) does not affect the

liability of an insurance carrier for compensation or as

otherwise provided in this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1999, 76th Leg., ch. 957, Sec. 1.01, eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.2085, eff. September 1, 2005.

Sec. 411.004. EXCLUSIVE REMEDY. Except as specifically provided

by Subchapter F, this chapter does not create an independent

cause of action at law or in equity. This chapter provides the

sole remedy for violation of this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER B. GENERAL POWERS AND DUTIES OF DIVISION

Sec. 411.011. COORDINATION AND ENFORCEMENT OF STATE LAWS AND

RULES. The division shall coordinate and enforce the

implementation of state laws and rules relating to workers'

health and safety issues.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 411.012. COLLECTION AND ANALYSIS OF INFORMATION. (a) The

division shall collect and serve as a repository for statistical

information on workers' health and safety. The division shall

analyze and use that information to:

(1) identify and assign priorities to safety needs; and

(2) better coordinate the safety services provided by public or

private organizations, including insurance carriers.

(b) The division shall coordinate or supervise the collection by

state or federal entities of information relating to job safety,

including information collected for the supplementary data system

and the annual survey of the Bureau of Labor Statistics of the

United States Department of Labor.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 411.013. FEDERAL CONTRACTS AND PROGRAMS. The division may:

(1) enter into contracts with the federal government to perform

occupational safety projects; and

(2) apply for federal funds through any federal program relating

to occupational safety.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.209, eff. September 1, 2005.

Sec. 411.014. EDUCATIONAL PROGRAMS; COOPERATION WITH OTHER

ENTITIES. (a) The division shall promote workers' health and

safety through educational and other innovative programs

developed by the department, the division, or other state

agencies.

(b) The division shall cooperate with other entities in the

development and approval of safety courses, safety plans, and

safety programs.

(c) The division shall cooperate with business and industry

trade associations, labor organizations, and other entities to

develop means and methods of educating employees and employers

concerning workplace safety.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.2095, eff. September 1, 2005.

Sec. 411.015. EDUCATIONAL PUBLICATIONS. (a) The division shall

publish or procure and issue educational books, pamphlets,

brochures, films, videotapes, and other informational and

educational material.

(b) Specific educational material shall be directed to high-risk

industries and employments and must specifically address means

and methods of avoiding high frequency, but preventable, workers'

injuries.

(c) Other educational material shall be directed to business and

industry generally and must specifically address means and

methods of avoiding common workers' injuries.

(d) The division shall make specific decisions regarding the

issues and problems to be addressed by the educational materials

after assigning appropriate priorities based on frequency of

injuries, degree of hazard, severity of injuries, and similar

considerations.

(e) The educational materials provided under this section must

include specific references to:

(1) the requirements of state and federal laws and regulations;

(2) recommendations and practices of business, industry, and

trade associations; and

(3) if needed, recommended work practices based on

recommendations made by the division for the prevention of

injury.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 411.016. PEER REVIEW SAFETY PROGRAM. The division shall

certify safe employers to provide peer review safety programs.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 411.017. ADVISORY SERVICE TO INSURANCE CARRIERS. The

division shall advise insurance carrier loss control service

organizations of safety needs and priorities developed by the

division and of:

(1) hazard classifications, specific employers, industries,

occupations, or geographic regions to which loss control services

should be directed; or

(2) the identity and types of injuries or occupational diseases

and means and methods for prevention of those injuries or

diseases to which loss control services should be directed.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 411.018. FEDERAL OSHA COMPLIANCE. In accordance with

Section 7(c), Occupational Safety and Health Act of 1970 (29

U.S.C. Section 656), the division shall:

(1) consult with employers regarding compliance with federal

occupational safety laws and rules; and

(2) collect information relating to occupational safety as

required by federal laws, rules, or agreements.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER C. JOB SAFETY INFORMATION SYSTEM

Sec. 411.031. JOB SAFETY INFORMATION SYSTEM; COOPERATION WITH

OTHER AGENCIES. (a) The division shall maintain a job safety

information system.

(b) The division shall obtain from any appropriate state agency,

including the Texas Workforce Commission, the Department of State

Health Services, and the Department of Assistive and

Rehabilitative Services, data and statistics, including data and

statistics compiled for rate-making purposes.

(c) The division shall consult with the Texas Workforce

Commission in the design of data information and retrieval

systems to accomplish the mutual purposes of the division and the

Texas Workforce Commission.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.210, eff. September 1, 2005.

Sec. 411.032. EMPLOYER INJURY AND OCCUPATIONAL DISEASE REPORT;

ADMINISTRATIVE VIOLATION. (a) An employer shall file with the

division a report of each:

(1) on-the-job injury that results in the employee's absence

from work for more than one day; and

(2) occupational disease of which the employer has knowledge.

(b) The commissioner shall adopt rules and prescribe the form

and manner of reports filed under this section.

(c) An employer commits an administrative violation if the

employer fails to report to the division as required under

Subsection (a) unless good cause exists, as determined by the

commissioner, for the failure.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 980, Sec. 1.32, eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.211, eff. September 1, 2005.

Sec. 411.033. JOB SAFETY DATA BASE. The job safety information

system must include a comprehensive data base that incorporates

all pertinent information relating to each injury reported under

Section 411.032, including:

(1) the age, sex, wage level, occupation, and insurance company

payroll classification code of the injured employee;

(2) the nature, source, and severity of the injury;

(3) the reported cause of the injury;

(4) the part of the body affected;

(5) any equipment involved in the injury;

(6) the number of prior workers' compensation claims by the

employee;

(7) the prior loss history of the employer;

(8) the standard industrial classification code of the employer;

(9) the classification code of the employer; and

(10) any other information considered useful for statistical

analysis.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 411.034. CONFIDENTIALITY REQUIREMENT; OFFENSE; PENALTY.

(a) The identity of an employee in a report filed under Section

411.032 is confidential and may not be disclosed as part of the

job safety information system.

(b) A person commits an offense if the person knowingly,

intentionally, or recklessly publishes, discloses, or distributes

information that is confidential under this section to a person

not authorized to receive the information.

(c) A person commits an offense if the person knowingly,

intentionally, or recklessly receives information that is

confidential under this section and that the person is not

authorized to receive.

(d) An offense under this section is a Class A misdemeanor.

(e) An offense under this section may be prosecuted in a court

in the county where the information was unlawfully received,

published, disclosed, or distributed.

(f) A district court in Travis County has jurisdiction to enjoin

the use, publication, disclosure, or distribution of confidential

information under this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 980, Sec. 1.33, eff. Sept.

1, 1995.

Sec. 411.035. USE OF INJURY REPORT. A report made under Section

411.032 may not be considered to be an admission by or evidence

against an employer or an insurance carrier in a proceeding

before the division or a court in which the facts set out in the

report are contradicted by the employer or insurance carrier.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.212, eff. September 1, 2005.

SUBCHAPTER E. ACCIDENT PREVENTION SERVICES

Sec. 411.061. ACCIDENT PREVENTION SERVICES; PREREQUISITE FOR

LICENSE. (a) As a prerequisite for writing workers'

compensation insurance in this state, an insurance company must

maintain or provide accident prevention facilities that are

adequate to provide accident prevention services required by the

nature of its policyholders' operations.

(b) To implement a program of accident prevention services, a

facility must include:

(1) surveys;

(2) recommendations;

(3) training programs;

(4) consultations;

(5) analyses of accident causes;

(6) industrial hygiene; and

(7) industrial health services.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 172, Sec. 4, eff. Sept. 1,

2001.

Sec. 411.063. ACCIDENT PREVENTION PERSONNEL. (a) To provide

qualified accident prevention personnel and services, an

insurance company may:

(1) employ qualified personnel;

(2) retain qualified independent contractors;

(3) contract with the policyholder to provide the personnel and

services; or

(4) use a combination of the methods provided by this

subsection.

(b) Repealed by Acts 2005, 79th Leg., Ch. 265, Sec. 7.01(26),

eff. September 1, 2005.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 7.01(26), eff. September 1, 2005.

Sec. 411.064. INSPECTIONS. (a) The division may conduct

inspections to determine the adequacy of the accident prevention

services required by Section 411.061 for each insurance company

writing workers' compensation insurance in this state.

(b) If, after an inspection under Subsection (a), an insurance

company's accident prevention services are determined to be

inadequate, the division shall reinspect the accident prevention

services of the insurance company not earlier than the 180th day

or later than the 270th day after the date the accident

prevention services were determined by the division to be

inadequate.

(c) The insurance company shall reimburse the division for the

reasonable cost of the reinspection, including a reasonable

allocation of the division's administrative costs incurred in

conducting the inspections.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1999, 76th Leg., ch. 957, Sec. 3.01, eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.213, eff. September 1, 2005.

Sec. 411.065. ANNUAL INFORMATION SUBMITTED BY INSURANCE COMPANY.

(a) Each insurance company writing workers' compensation

insurance in this state shall submit to the division at least

once a year detailed information on the type of accident

prevention facilities offered to that insurance company's

policyholders.

(b) The information must include:

(1) the amount of money spent by the insurance company on

accident prevention services;

(2) the number of site inspections performed;

(3) accident prevention services for which the insurance company

contracts;

(4) a breakdown of the premium size of the risks to which

services were provided;

(5) evidence of the effectiveness of and accomplishments in

accident prevention; and

(6) any additional information required by the commissioner.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.214, eff. September 1, 2005.

Sec. 411.066. NOTICE TO POLICYHOLDERS. Notice that accident

prevention services are available to the policyholder from the

insurance company must appear in at least 10-point bold type on

the front of each workers' compensation insurance policy

delivered or issued for delivery in this state.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 411.067. DIVISION PERSONNEL. (a) The division shall

employ the personnel necessary to enforce this subchapter,

including at least 10 safety inspectors to perform inspections at

a job site and at an insurance company to determine the adequacy

of the accident prevention services provided by the insurance

company.

(b) Repealed by Acts 2005, 79th Leg., Ch. 265, Sec. 7.01(27),

eff. September 1, 2005.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.215, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

265, Sec. 3.216, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

265, Sec. 7.01(27), eff. September 1, 2005.

Sec. 411.068. ADMINISTRATIVE VIOLATION. (a) An insurance

company commits a violation if the insurance company does not:

(1) maintain or provide the accident prevention services

required by this subchapter; or

(2) use the services in a reasonable manner to prevent injury to

employees of its policyholders.

(b) A violation under Subsection (a) is an administrative

violation.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.217, eff. September 1, 2005.

SUBCHAPTER F. EMPLOYEE REPORTS OF SAFETY VIOLATIONS; EDUCATIONAL

MATERIALS

Sec. 411.081. TELEPHONE HOTLINE. (a) The division shall

maintain a 24-hour toll-free telephone service in English and

Spanish for reports of violations of occupational health or

safety law.

(b) Each employer shall notify its employees of this service in

a manner prescribed by the commissioner. The commissioner shall,

by rule, require the notice to be posted in English and Spanish,

as appropriate.

(c) The commissioner shall adopt rules requiring that the notice

required by Subsection (b) be posted:

(1) in a conspicuous place in the employer's place of business;

and

(2) in sufficient locations to be convenient to all employees.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.219, eff. September 1, 2005.

Sec. 411.082. EMPLOYER RETALIATION PROHIBITED. An employer may

not suspend or terminate the employment of or otherwise

discriminate against an employee for using the telephone service

to report in good faith an alleged violation of an occupational

health or safety law.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 411.083. JUDICIAL RELIEF FOR EMPLOYER RETALIATION. (a) An

employee whose employment is terminated or suspended in violation

of Section 411.082 is entitled to:

(1) reinstatement to the employee's former position;

(2) compensation for wages lost during the period of suspension

or termination; and

(3) reinstatement of any fringe benefits or seniority rights

lost because of the suspension or termination.

(b) An employee seeking relief under this section must file suit

not later than the 90th day after the alleged conduct of the

employer occurred or was discovered or discoverable by the

employee through reasonable diligence.

(c) An employee who prevails in a suit under this section is

entitled to recover court costs and reasonable attorney's fees.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 411.084. EDUCATIONAL PUBLICATIONS. (a) The division shall

provide to employers and employees educational material,

including books, pamphlets, brochures, films, videotapes, or

other informational material.

(b) Educational material shall be provided to employees in

English and Spanish.

(c) The department shall adopt minimum content requirements for

the educational material required under this section, including:

(1) information on an employee's right to report an unsafe

working environment;

(2) instructions on how to report unsafe working conditions and

safety violations; and

(3) information on state laws regarding retaliation by

employers.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.220, eff. September 1, 2005.

SUBCHAPTER H. GENERAL REQUIREMENTS RELATING TO OCCUPATIONAL

HEALTH AND SAFETY

Sec. 411.101. LEGISLATIVE POLICY; PURPOSE. It is the policy of

this state to protect the health and welfare of its people and to

reduce and, to every reasonable extent, eliminate the causes of

loss of production, reduction of work hours, temporary and

permanent incapacity of workers, and increases in certain

insurance rates by:

(1) promoting the adoption, application, and implementation of

safety measures in industry and enterprise;

(2) protecting workers against unsafe and hazardous working

conditions; and

(3) encouraging correction of any unsafe and hazardous working

conditions in industry and enterprise.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.54(a), eff. Sept.

1, 1995.

Sec. 411.102. DEFINITIONS. In this subchapter:

(1) Repealed by Acts 2005, 79th Leg., Ch. 265, Sec. 7.01(28),

eff. September 1, 2005.

(2) "Employee" means an individual who works for an employer for

compensation. The term does not include an individual employed to

perform domestic services in a private residence.

(3) "Employer" means a person who has control or custody of any

employment, place of employment, or employee. The term does not

include a carrier, as that term is used in Title 49, United

States Code, that is regulated by the Interstate Commerce

Commission, except that the term includes a railroad.

(4) "Place of employment" means a location, other than a private

residence where domestic service is performed, where:

(A) a trade, industry, or business is temporarily or permanently

conducted; or

(B) an employee is directly or indirectly employed by another

for direct or indirect gain.

(5) "Safe" as applied to employment or places of employment

means freedom from occupational injury for employees to the

extent reasonably permitted by the nature of the employment.

(6) "Safeguard" means any practicable method of mitigating or

preventing occupational injury.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.54(a), eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 7.01(28), eff. September 1, 2005.

Sec. 411.103. DUTY OF EMPLOYER TO PROVIDE SAFE WORKPLACE. Each

employer shall:

(1) provide and maintain employment and a place of employment

that is reasonably safe and healthful for employees;

(2) install, maintain, and use methods, processes, devices, and

safeguards, including methods of sanitation and hygiene, that are

reasonably necessary to protect the life, health, and safety of

the employer's employees; and

(3) take all other actions reasonably necessary to make the

employment and place of employment safe.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.54(a), eff. Sept.

1, 1995.

Sec. 411.104. DIVISION DUTIES. (a) The division shall

administer this subchapter.

(b) In addition to the duties specified in this chapter, the

division shall perform other duties as required by the

commission.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.54(a), eff. Sept.

1, 1995.

Sec. 411.105. CONFIDENTIAL INFORMATION; PENALTY. (a) The

division and its employees may not disclose at a public hearing

or otherwise information relating to secret processes, methods of

manufacture, or products.

(b) The commissioner or an employee of the division commits an

offense if the commissioner or employee wilfully discloses or

conspires to disclose information made confidential under this

section. An offense under this subsection is a misdemeanor

punishable by a fine not to exceed $1,000 and by forfeiture of

the person's appointment as commissioner or as an employee of the

division.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.54(a), eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.221, eff. September 1, 2005.

Sec. 411.106. SAFETY CLASSIFICATION. (a) To establish a safety

classification for employers, the division shall:

(1) obtain medical and compensation cost information regularly

compiled by the department in performing rate-making duties and

functions regarding employer liability and workers' compensation

insurance; and

(2) collect and compile information relating to:

(A) the frequency rate of accidents;

(B) the existence and implementation of private safety programs;

(C) the number of work-hour losses because of injuries; and

(D) other facts showing accident experience.

(b) From the information obtained under Subsection (a), the

division shall classify employers as appropriate to implement

this subchapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.54(a), eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.222, eff. September 1, 2005.

Sec. 411.107. ELIMINATION OF SAFETY IMPEDIMENTS. The division

may endeavor to eliminate an impediment to occupational or

industrial safety that is reported to the division by an affected

employer. In attempting to eliminate an impediment the division

may advise and consult with an employer, or a representative of

an employer, who is directly involved.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.54(a), eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.223, eff. September 1, 2005.

Sec. 411.108. ACCIDENT REPORTS. The division may require an

employer and any other appropriate person to report accidents,

personal injuries, fatalities, or other statistics and

information relating to accidents on forms prescribed by and

covering periods designated by the commissioner.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.54(a), eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.224, eff. September 1, 2005.

Sec. 411.109. EFFECT ON OTHER LAW. This subchapter and Chapters

341 and 755, Health and Safety Code, to the extent possible shall

all be given effect.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.54(a), eff. Sept.

1, 1995.

Sec. 411.110. LABOR DISPUTES. (a) It is the intent of the

legislature that this subchapter, or an act performed under this

subchapter, may not be:

(1) used as an issue involved in a labor dispute; or

(2) used or asserted to advantage in collective bargaining by

employers, employees, or their respective representatives.

(b) Notwithstanding any other provision of this subchapter, this

subchapter does not apply to a place of employment while that

place of employment is subject to picketing or to a strike,

slowdown, or other work stoppage.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 9.54(a), eff. Sept.

1, 1995.



CHAPTER 412. STATE OFFICE OF RISK MANAGEMENT

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE A. TEXAS WORKERS' COMPENSATION ACT

CHAPTER 412. STATE OFFICE OF RISK MANAGEMENT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 412.001. DEFINITIONS. In this chapter:

(1) "Board" means the risk management board.

(2) "Director" means the executive director of the office.

(3) "Office" means the State Office of Risk Management.

(4) "State agency" means a board, commission, department,

office, or other agency in the executive, judicial, or

legislative branch of state government that has five or more

employees, was created by the constitution or a statute of this

state, and has authority not limited to a specific geographical

portion of the state.

Amended by Acts 1997, 75th Leg., ch. 1098, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER B. OFFICE

Sec. 412.011. POWERS AND DUTIES OF OFFICE. (a) The State

Office of Risk Management shall administer insurance services

obtained by state agencies, including the government employees

workers' compensation insurance program and the state risk

management programs.

(b) The office shall:

(1) operate as a full-service risk manager and insurance manager

for state agencies as provided by Subsection (c);

(2) maintain and review records of property, casualty, or

liability insurance coverages purchased by or for a state agency;

(3) administer the program for the purchase of surety bonds for

state officers and employees as provided by Chapter 653,

Government Code;

(4) administer guidelines adopted by the board for a

comprehensive risk management program applicable to all state

agencies to reduce property and liability losses, including

workers' compensation losses;

(5) review, verify, monitor, and approve risk management

programs adopted by state agencies;

(6) assist a state agency that has not implemented an effective

risk management program to implement a comprehensive program that

meets the guidelines established by the board;

(7) administer the workers' compensation insurance program for

state employees established under Chapter 501; and

(8) provide risk management services for employees of community

supervision and corrections departments established under Chapter

76, Government Code, as if the employees were employees of a

state agency.

(c) The office shall:

(1) perform risk management for each state agency subject to

Chapter 412; and

(2) purchase insurance coverage for a state agency subject to

Chapter 501, except for an institution subject to Section

501.022, under any line of insurance other than health or life

insurance, including liability insurance authorized under Chapter

612, Government Code.

(d) The board by rule shall develop an implementation schedule

for the purchase under this section of insurance for state

agencies by the office. The board shall phase in, by line of

insurance, the requirement that a state agency purchase coverage

only through the office.

(e) A state agency subject to Chapter 501, except for an

institution subject to Section 501.022, may not purchase

property, casualty, or liability insurance coverage without the

approval of the board.

(f) The office shall work with each state agency to develop an

agency-level business continuity plan under Section 412.054.

(g) The office shall make available to each agency subject to

Section 412.054 guidelines and models for each element listed in

Section 412.054. The office shall assist the agency as necessary

to ensure that:

(1) agency staff understands each element of the business

continuity plan developed under Section 412.054; and

(2) each agency practices implementation of the plan.

(h) The office and the Texas Building and Procurement Commission

shall adopt a memorandum of understanding that:

(1) includes the type, amount, and frequency of safety-related

information that may be shared between the office and the

commission; and

(2) designates points of contact within the office and the

commission to coordinate the sharing of information.

(i) The office shall:

(1) maintain a system to promptly and efficiently act on

complaints filed with the office;

(2) maintain information about parties to the complaint, the

subject matter of the complaint, a summary of the results of the

review or investigation of the complaint, and disposition of the

complaint;

(3) make information available describing the office's

procedures for complaint investigation and resolution; and

(4) periodically notify the complaint parties of the status of

the complaint until final disposition.

Added by Acts 1997, 75th Leg., ch. 1098, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1017, Sec. 1.01, eff.

Sept. 1, 2002; Acts 2003, 78th Leg., ch. 527, Sec. 1, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

407, Sec. 1, eff. September 1, 2007.

Sec. 412.0111. AFFILIATION WITH OFFICE OF ATTORNEY GENERAL. The

office is administratively attached to the office of the attorney

general and the office of the attorney general shall provide the

facilities for the office, but the office shall be independent of

the office of the attorney general's direction.

Added by Acts 2001, 77th Leg., ch. 1017, Sec. 1.02, eff. Sept. 1,

2002. Redesignated from Labor Code Sec. 412.011(c).

Text of section as amended by Acts 2001, 77th Leg., ch. 559, Sec.

1 and Acts 2001, 77th Leg., ch. 1456, Sec. 14.01

Sec. 412.012. FUNDING. The office shall be administered through

money appropriated by the legislature and through the allocation

program for the financing of state workers' compensation benefits

and risk management costs.

Added by Acts 1997, 75th Leg., ch. 1098, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 953, Sec. 4, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 559, Sec. 1, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1456, Sec. 14.01, eff. June

17, 2001.

Text of section as amended by Acts 2001, 77th Leg., ch. 1017,

Sec. 1.02

Sec. 412.012. FUNDING. The office shall be administered through

money appropriated by the legislature and through:

(1) interagency contracts for purchase of insurance coverage and

the operation of the risk management program; and

(2) the allocation program for the financing of state workers'

compensation benefits.

Added by Acts 1997, 75th Leg., ch. 1098, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 953, Sec. 4, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1017, Sec. 1.02, eff.

Sept. 1, 2002.

Text of section as renumbered from Labor Code Sec. 412.012(b) and

amended by Acts 2001, 77th Leg., ch. 559, Sec. 1 and Acts 2001,

77th Leg., ch. 1456, Sec. 14.01

Sec. 412.0121. INTERAGENCY CONTRACTS. (a) Each state agency

shall enter into an interagency contract with the office under

Chapter 771, Government Code, to pay the costs incurred by the

office in administering this chapter for the benefit of that

state agency.

(b) Costs payable under the contract include the cost of:

(1) services of office employees;

(2) materials; and

(3) equipment, including computer hardware and software.

(c) The costs of risk management services provided by a state

agency under the interagency contract shall be allocated in the

same proportion and determined in the same manner as the costs of

workers' compensation.

Added by Acts 1997, 75th Leg., ch. 1098, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 953, Sec. 4, eff.

Sept. 1, 1999. Renumbered from Labor Code Sec. 412.012(b) by Acts

2001, 77th Leg., ch. 559, Sec. 1, eff. Sept. 1, 2001; Acts 2001,

77th Leg., ch. 1456, Sec. 14.01, eff. June 17, 2001.

Text of section as renumbered from Labor Code Sec. 412.012(b) and

amended by Acts 2001, 77th Leg., ch. 1017, Sec. 1.02

Sec. 412.0121. INTERAGENCY CONTRACTS. (a) Each state agency

shall enter into an interagency contract with the office under

Chapter 771, Government Code, to pay the costs incurred by the

office in administering this chapter for the benefit of that

state agency.

(b) Costs payable under the contract include the cost of:

(1) services of office employees;

(2) materials; and

(3) equipment, including computer hardware and software.

(c) The amount of the costs to be paid by a state agency under

the interagency contract is based on:

(1) the number of employees of the agency compared with the

total number of employees of all state agencies to which this

chapter applies;

(2) the dollar value of the agency's property and asset and

liability exposure compared to that of all state agencies to

which this chapter applies; and

(3) the number and aggregate cost of claims and losses incurred

by the state agency compared to those incurred by all state

agencies to which this chapter applies.

(d) The board may by rule establish the formula for allocating

the cost of this chapter in an interagency contract in a manner

that gives consideration to the factors in Subsection (c) and any

other factors it deems relevant, including an agency's risk

management expenditures, unique risks, and established programs.

Added by Acts 1997, 75th Leg., ch. 1098, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 953, Sec. 4, eff.

Sept. 1, 1999. Renumbered from Labor Code Sec. 412.012(b) and

amended by Acts 2001, 77th Leg., ch. 1017, Sec. 1.02, eff. Sept.

1, 2002.

Text of section as renumbered from Labor Code Sec. 412.012(c) and

amended by Acts 2001, 77th Leg., ch. 559, Sec. 1, and Acts 2001,

77th Leg., ch. 1456, Sec. 14.01

Sec. 412.0122. STATE SELF-INSURING FOR WORKERS' COMPENSATION.

The state is self-insuring with respect to an employee's

compensable injury.

Added by Acts 1997, 75th Leg., ch. 1098, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 953, Sec. 4, eff.

Sept. 1, 1999. Renumbered from Labor Code Sec. 412.012(c) and

amended by Acts 2001, 77th Leg., ch. 559, Sec. 1, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1456, Sec. 14.01, eff. June 17,

2001.

Text of section as renumbered from Labor Code Sec. 412.012(c) and

amended by Acts 2001, 77th Leg., ch. 1017, Sec. 1.02

Sec. 412.0122. STATE SELF-INSURING FOR WORKERS' COMPENSATION.

(a) The state is self-insuring with respect to an employee's

compensable injury.

(b) The legislature shall appropriate the amount designated by

the appropriation structure for the payment of state workers'

compensation claims costs to the office. This section does not

affect the reimbursement of claims costs by funds other than

general revenue funds, as provided by the General Appropriations

Act.

Added by Acts 1997, 75th Leg., ch. 1098, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 953, Sec. 4, eff.

Sept. 1, 1999. Renumbered from Labor Code Sec. 412.012(c) and

amended by Acts 2001, 77th Leg., ch. 1017, Sec. 1.02, eff. Sept.

1, 2002.

Text of section as added by Acts 2001, 77th Leg., ch. 559, Sec.

1, and Acts 2001, 77th Leg., ch. 1456, Sec. 14.01

Sec. 412.0123. ALLOCATION OF WORKERS' COMPENSATION AND RISK

MANAGEMENT COSTS; RISK REWARD PROGRAM.

Text of subsec. (a) as added by Acts 2001, 77th Leg., ch. 559,

Sec. 1

(a) The office shall establish an allocation program for the

payment of workers' compensation claims and risk management

services that are incurred by a state agency subject to Chapter

501.

Text of subsec. (a) as added by Acts 2001, 77th Leg., ch. 1456,

Sec. 14.01

(a) The office shall establish a risk reward the payment of

workers' compensation claims and risk management services that

are incurred by a state agency subject to Chapter 501.

(b) The office shall establish a formula for allocating the

state's workers' compensation costs among covered agencies based

on the claims experience of each agency, the current and

projected size of each agency's workforce, each agency's payroll,

the related costs incurred in administering claims, and other

factors that the office determines to be relevant. The agency may

provide modifiers to the formula to promote the effective

implementation of risk management programs by state agencies.

(c) The board has final authority to determine the assessments

to be paid by the covered agencies.

Added by 2001, 77th Leg., ch. 559, Sec. 1, eff. Sept. 1, 2001;

Acts 2001, 77th Leg., ch. 1456, Sec. 14.01, eff. June 17, 2001.

Text of section as renumbered from Labor Code Sec. 412.012(d) by

Acts 2001, 77th Leg., ch. 1017, Sec. 1.02

Sec. 412.0123. DEPOSIT OF WORKERS' COMPENSATION SUBROGATION

RECOVERIES. (a) All money recovered by the director from a

third party through subrogation shall be deposited into the state

workers' compensation account in general revenue.

(b) Funds deposited under this section may be used for the

payment of workers' compensation benefits to state employees.

Added by Acts 1997, 75th Leg., ch. 1098, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 953, Sec. 4, eff.

Sept. 1, 1999. Renumbered from Labor Code Sec. 412.012(d) and

amended by Acts 2001, 77th Leg., ch. 1017, Sec. 1.02, eff. Sept.

1, 2002.

Sec. 412.0124. DEPOSIT OF WORKERS' COMPENSATION SUBROGATION

RECOVERIES. All money recovered by the director from a third

party through subrogation shall be deposited into the state

workers' compensation account in general revenue.

Added by Acts 1997, 75th Leg., ch. 1098, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 953, Sec. 4, eff.

Sept. 1, 1999. Renumbered from Labor Code Sec. 412.012(d) and

amended by Acts 2001, 77th Leg., ch. 1456, Sec. 14.01, eff. June

17, 2001; Acts 2001, 77th Leg., ch. 559, Sec. 1, eff. Sept. 1,

2001.

Sec. 412.0125. RETURN-TO-WORK COORDINATION SERVICES; CASE

MANAGEMENT. (a) The office shall provide each state agency with

return-to-work coordination services as necessary to facilitate

an injured employee's return to employment. The office shall

notify each state agency of the availability of return-to-work

coordination services.

(b) As part of return-to-work coordination services under this

section, the office shall:

(1) establish a time frame for case management of an injured

employee that ensures services are provided to the injured

employee as soon as practicable to improve the employee's chance

of returning to work as quickly as possible;

(2) provide guidance to each state agency to identify

appropriate services for an injured employee;

(3) adopt rules that set standards and provide guidance to a

state agency interacting with an injured employee; and

(4) implement any other services provided under Section 413.021

that will facilitate the reintegration of an injured employee.

Added by Acts 2007, 80th Leg., R.S., Ch.

407, Sec. 2, eff. September 1, 2007.

Sec. 412.0126. ANALYSIS. (a) The board shall adopt rules as

necessary to collect data on lost time and return-to-work

outcomes of each state agency to allow full evaluations of

successes and of barriers to achieving timely return to work

after an injury.

(b) The office shall:

(1) collect and analyze data from each state agency regarding

lost time, including sick leave and annual leave used by an

injured employee;

(2) identify state agencies that need additional training or

case management services related to return-to-work services;

(3) modify as necessary the office's assessment computation to

encourage state agencies to effectively reduce workers'

compensation costs;

(4) incorporate as necessary return-to-work goals developed by

the division of workers' compensation under Section 413.025;

(5) work with the workers' compensation research and evaluation

group to develop analytical tools to assist the office with its

duties under this section;

(6) require state agencies to report information in a

standardized format;

(7) monitor the information reported by each state agency; and

(8) evaluate the information provided under this section to

determine outcomes over time for each state agency.

Added by Acts 2007, 80th Leg., R.S., Ch.

407, Sec. 2, eff. September 1, 2007.

Sec. 412.0127. PAYMENT BY ELECTRONIC FUNDS TRANSFER. (a)

Notwithstanding Section 403.016, Government Code, and except as

provided by Subsection (b), the office shall pay an employee

entitled to an indemnity benefit payment using the same payment

method as the method by which the employee receives the

employee's wages.

(b) The office shall adopt rules to facilitate the use of

electronic funds transfer as the preferred method of payment

under this section.

(c) The office may issue an indemnity benefit payment by check

on request or if electronic funds transfer is not feasible.

Added by Acts 2007, 80th Leg., R.S., Ch.

407, Sec. 2, eff. September 1, 2007.

Sec. 412.0128. CONFIDENTIALITY OF INJURY INFORMATION.

Information in or derived from a workers' compensation claim file

regarding an employee is confidential and may not be disclosed by

the office except as provided by this subchapter or other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

407, Sec. 2, eff. September 1, 2007.

SUBCHAPTER C. BOARD

Sec. 412.021. RISK MANAGEMENT BOARD. (a) The office is

governed by the risk management board. Members of the board must

have demonstrated experience in the fields of:

(1) insurance and insurance regulation;

(2) workers' compensation; and

(3) risk management administration.

(a-1) A person may not be a member of the board if the person or

the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

money from the office;

(2) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving money from the office; or

(3) uses or receives a substantial amount of tangible goods,

services, or money from the office other than compensation or

reimbursement authorized by law for risk management board

membership, attendance, or expenses.

(b) The board is composed of five members appointed by the

governor.

(c) Members of the board hold office for staggered terms of six

years with one or two members' terms expiring February 1 of each

odd-numbered year. A member appointed to fill a vacancy shall

hold office for the remainder of that term.

(d) The governor shall designate one member of the board as

presiding officer. The presiding officer shall serve in that

capacity at the pleasure of the governor.

(e) The board is subject to Chapters 552 and 2001, Government

Code.

(f) The risk management board and the office are subject to

Chapter 325, Government Code (Texas Sunset Act). Unless

continued in existence as provided by that chapter, the board is

abolished and this section expires September 1, 2019.

(g) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointee.

(h) The board shall develop and implement policies that clearly

separate the policymaking responsibilities of the board and the

management responsibilities of the director and the staff of the

risk management office.

Added by Acts 1997, 75th Leg., ch. 1098, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1017, Sec. 1.03, eff.

Sept. 1, 2002; Acts 2001, 77th Leg., ch. 1481, Sec. 3.02, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1170, Sec. 40.01, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

407, Sec. 3, eff. September 1, 2007.

Sec. 412.022. TRAINING PROGRAM FOR BOARD MEMBERS. (a) A person

who is appointed to and qualifies for office as a member of the

board may not vote, deliberate, or be counted as a member in

attendance at a meeting of the board until the person completes a

training program that complies with this section.

(b) A training program established under this section must

provide information to the member regarding:

(1) the enabling legislation that created the office and the

office's programs, functions, rules, and budget;

(2) the results of the most recent formal audit of the office;

(3) the requirements of laws relating to open meetings, public

information, administrative procedure, and conflicts of interest;

and

(4) any applicable ethics policies adopted by the office or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 1997, 75th Leg., ch. 1098, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1017, Sec. 1.04, eff.

Sept. 1, 2002.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

407, Sec. 4, eff. September 1, 2007.

Sec. 412.023. EFFECT OF LOBBYING ACTIVITY. (a) In this

section, "Texas trade association" means a cooperative and

voluntarily joined statewide association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) A person may not be a member of the board and may not be an

employee of the office employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of insurance or health care;

or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of insurance

or health care.

(c) A person may not serve as a member of the board or act as

the general counsel to the board if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the office.

Added by Acts 1997, 75th Leg., ch. 1098, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

407, Sec. 5, eff. September 1, 2007.

Sec. 412.024. GROUNDS FOR REMOVAL FROM BOARD. (a) It is a

ground for removal from the board if a member:

(1) does not have at the time of taking office the

qualifications required by Section 412.021;

(2) does not maintain during service on the board the

qualifications required by Section 412.021;

(3) is ineligible for membership under Section 412.021 or

412.023;

(4) cannot because of illness or incapacity discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the board.

(a-1) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(b) If the director knows that a potential ground for removal

exists, the director shall notify the presiding officer of the

board of the potential ground. The presiding officer shall then

notify the governor and the attorney general that a potential

ground for removal exists. If the potential ground for removal

involves the presiding officer, the director shall notify the

next highest officer of the board, who shall notify the governor

and the attorney general that a potential ground for removal

exists.

Added by Acts 1997, 75th Leg., ch. 1098, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

407, Sec. 6, eff. September 1, 2007.

Sec. 412.027. USE OF TECHNOLOGY. The board shall implement a

policy requiring the office to use appropriate technological

solutions to improve the office's ability to perform its

functions. The policy must ensure that the public is able to

interact with the office on the Internet.

Added by Acts 2007, 80th Leg., R.S., Ch.

407, Sec. 7, eff. September 1, 2007.

SUBCHAPTER D. GENERAL POWERS AND DUTIES OF BOARD

Sec. 412.031. RULEMAKING AUTHORITY. The board shall adopt rules

as necessary to implement this chapter and Chapter 501, including

rules relating to reporting requirements for a state agency.

Added by Acts 1997, 75th Leg., ch. 1098, Sec. 1, eff. Sept. 1,

1997.

Sec. 412.032. BOARD'S REPORT TO LEGISLATURE. (a) Based on the

recommendations of the director, the board shall report to each

legislature relating to:

(1) methods to reduce the exposure of state agencies to the

risks of property and liability losses, including workers'

compensation losses;

(2) the operation, financing, and management of those risks;

(3) the handling of claims brought against the state;

(4) return-to-work outcomes under Section 412.0126 for each

state agency; and

(5) the business continuity plan developed by state agencies

under Section 412.054.

(b) The report must include:

(1) the frequency, severity, and aggregate amount of open and

closed claims in the preceding biennium by category of risk,

including final judgments;

(2) the identification of each state agency that has not

complied with the risk management guidelines and reporting

requirements of this chapter;

(3) recommendations for the coordination and administration of a

comprehensive risk management program to serve all state

agencies, including recommendations for any necessary statutory

changes;

(4) a report of outcomes by state agency of lost time due to

employee injury and return-to-work programs based on the

information collected and analyzed by the office in Section

412.0126; and

(5) an evaluation of business continuity plans developed by

state agencies under Section 412.054 for completeness and

viability.

Added by Acts 1997, 75th Leg., ch. 1098, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

407, Sec. 8, eff. September 1, 2007.

Sec. 412.033. HIRING DIRECTOR. The board shall hire a qualified

person to serve as director of the office. The director serves at

the pleasure of the board.

Added by Acts 1997, 75th Leg., ch. 1098, Sec. 1, eff. Sept. 1,

1997.

Sec. 412.034. PUBLIC HEARING. The board shall develop and

implement policies that provide the public with a reasonable

opportunity to appear before the board and to speak on any issue

under the jurisdiction of the office.

Added by Acts 2007, 80th Leg., R.S., Ch.

407, Sec. 9, eff. September 1, 2007.

Sec. 412.035. DISPUTE RESOLUTION. (a) The board shall develop

and implement a policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of office rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the office's jurisdiction.

(b) The office's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The board shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the office.

Added by Acts 2007, 80th Leg., R.S., Ch.

407, Sec. 10, eff. September 1, 2007.

SUBCHAPTER E. DIRECTOR

Sec. 412.041. DIRECTOR DUTIES. (a) The director serves as the

state risk manager.

(b) The director shall supervise the development and

administration of systems to:

(1) identify the property and liability losses, including

workers' compensation losses, of each state agency;

(2) identify the administrative costs of risk management

incurred by each state agency;

(3) identify and evaluate the exposure of each state agency to

claims for property and liability losses, including workers'

compensation; and

(4) reduce the property and liability losses, including workers'

compensation, incurred by each state agency.

(c) In addition to other duties provided by this chapter, by

Chapter 501, and by the board, the director shall:

(1) keep full and accurate minutes of the transactions and

proceedings of the board;

(2) be the custodian of the files and records of the board;

(3) prepare and recommend to the board plans and procedures

necessary to implement the purposes and objectives of this

chapter and Chapter 501, including rules and proposals for

administrative procedures consistent with this chapter and

Chapter 501;

(4) hire staff as necessary to accomplish the objectives of the

board and may delegate powers and duties to members of that staff

as necessary;

(5) be responsible for the investigation of complaints and for

the presentation of formal complaints;

(6) attend all meetings of the board as a nonvoting participant;

and

(7) handle the correspondence of the board and obtain, assemble,

or prepare the reports and information that the board may direct

or authorize.

(d) If necessary to the administration of this chapter and

Chapter 501, the director, with the approval of the board, may

secure and provide for services that are necessary and may employ

and compensate within available appropriations professional

consultants, technical assistants, and employees on a full-time

or part-time basis.

(e) The director also serves as the administrator of the

government employees workers' compensation insurance program.

(f) In administering and enforcing Chapter 501 as regards a

compensable injury with a date of injury before September 1,

1995, the director shall act in the capacity of employer and

insurer. In administering and enforcing Chapter 501 as regards a

compensable injury with a date of injury on or after September 1,

1995, the director shall act in the capacity of insurer.

(g) The director shall act as an adversary before the division

and courts and present the legal defenses and positions of the

state as an employer and insurer, as appropriate.

(h) For the purposes of Subsection (f) and Chapter 501, the

director is entitled to the legal counsel of the attorney

general.

(i) In administering Chapter 501, the director is subject to the

rules, orders, and decisions of the commissioner in the same

manner as a private employer, insurer, or association.

(j) The director shall:

(1) prepare for adoption by the board procedural rules and

prescribe forms necessary for the effective administration of

this chapter and Chapter 501; and

(2) prepare for adoption by the board and enforce reasonable

rules for the prevention of accidents and injuries.

(k) The director shall hold hearings on all proposed rules and

provide reasonable opportunity for the officers of state agencies

to testify at hearings on all proposed rules under this chapter

and Chapter 501.

(l) The director shall furnish copies of all rules to:

(1) the commissioner of insurance;

(2) the commissioner; and

(3) the administrative heads of all state agencies affected by

this chapter and Chapter 501.

Added by Acts 1997, 75th Leg., ch. 1098, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1017, Sec. 1.05, eff.

Sept. 1, 2002.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.225, eff. September 1, 2005.

Sec. 412.042. REPORTS TO THE LEGISLATURE. (a) The director

shall report to the legislature at the beginning of each regular

session regarding the services provided by the office to a state

agency subject to Chapter 501.

The report required under this subsection shall be dated January

1 of the year in which the regular session is held and must

include:

(1) a summary of administrative expenses;

(2) a statement:

(A) showing the amount of the money appropriated by the

preceding legislature that remains unexpended on the date of the

report; and

(B) estimating the amount of that balance necessary to

administer Chapter 501 for the remainder of that fiscal year; and

(3) an estimate, based on experience factors, of the amount of

money that will be required to administer Chapter 501 and pay for

the compensation and services provided under Chapter 501 during

the next succeeding biennium.

(b) In addition to the report required under Subsection (a), the

director shall report to the legislature not later than February

1 of each odd-numbered year regarding insurance coverage

purchased for state agencies, premium dollars spent to obtain

that coverage, and losses incurred under that coverage.

(c) On an annual basis, not later than September 30 of each

year, agencies exempt under Section 412.052 of this article shall

provide a written report to the Legislative Budget Board

identifying policies purchased under any line of insurance other

than life or health insurance. The report should include a

description of the policy, name of the insurance company, annual

premium, coverage limits, deductibles, and losses incurred under

that coverage.

Added by Acts 1997, 75th Leg., ch. 1098, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 953, Sec. 1, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1017, Sec. 1.06, eff.

Sept. 1, 2002.

SUBCHAPTER F. STATE AGENCIES

Sec. 412.051. DUTIES OF STATE AGENCIES; INSURANCE REPORTING

REQUIREMENTS. (a) Each state agency shall actively manage the

risks of that agency by:

(1) developing, implementing, and maintaining programs designed

to assist employees who sustain compensable injuries to return to

work; and

(2) cooperating with the office and the Texas Department of

Insurance in the purchase of property, casualty, and liability

lines of insurance coverage.

(b) In addition to the report required under Section 412.053,

each state agency that intends to purchase property, casualty, or

liability insurance coverage in a manner other than through the

services provided by the office shall report the intended

purchase to the office in the manner prescribed by the office.

The state agency shall report the intended purchase not later

than the 30th day before the date on which the purchase of the

coverage is scheduled to occur. The office may require a state

agency to submit copies of insurance forms, policies, and other

relevant information.

Added by Acts 1997, 75th Leg., ch. 1098, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1017, Sec. 1.07, eff.

Sept. 1, 2002.

Sec. 412.052. EXEMPTION OF CERTAIN STATE AGENCIES. This chapter

does not apply to a state agency that had medical malpractice

insurance coverage, workers' compensation insurance coverage, or

other self-insurance coverage with associated risk management

programs before January 1, 1989.

Added by Acts 1997, 75th Leg., ch. 1098, Sec. 1, eff. Sept. 1,

1997.

Sec. 412.053. ANNUAL REPORT BY STATE AGENCY. (a) Each state

agency shall report to the director for each fiscal year:

(1) the location, timing, frequency, severity, and aggregate

amounts of losses by category of risk, including open and closed

claims and final judgments;

(2) loss information obtained by the state agency in the course

of its administration of the workers' compensation program;

(3) detailed information on existing and potential exposure to

loss, including property location and values, descriptions of

agency operations, and estimates of maximum probable and maximum

possible losses by category of risk;

(4) estimates by category of risk of losses incurred but not

reported;

(5) information the director determines necessary to prepare a

Texas Workers' Compensation Unit Statistical Report; and

(6) additional information that the director determines to be

necessary.

(b) The information shall be reported not later than the 60th

day before the last day of each fiscal year.

Added by Acts 1997, 75th Leg., ch. 1098, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1017, Sec. 1.08, eff.

Sept. 1, 2002.

Sec. 412.054. BUSINESS CONTINUITY PLAN. (a) Each state agency

shall work with the office to develop an agency-level business

continuity plan that outlines procedures to keep the agency

operational in case of disruptions to production, finance,

administration, or other essential operations. The plan must

include detailed information regarding resumption of essential

services after a catastrophe, including:

(1) coordination with public authorities;

(2) management of media;

(3) customer service delivery;

(4) assessing immediate financial and operational needs; and

(5) other services as determined by the office.

(b) A business continuity plan is considered to meet the

requirements of this section if the agency forwards the plan to

the office for review and the agency is:

(1) involved in the delivery of emergency services as a member

of the governor's Emergency Management Council; or

(2) part of the State Data Center program.

Added by Acts 2007, 80th Leg., R.S., Ch.

407, Sec. 11, eff. September 1, 2007.



CHAPTER 413. MEDICAL REVIEW

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE A. TEXAS WORKERS' COMPENSATION ACT

CHAPTER 413. MEDICAL REVIEW

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 413.002. MEDICAL REVIEW. (a) The division shall monitor

health care providers, insurance carriers, independent review

organizations, and workers' compensation claimants who receive

medical services to ensure the compliance of those persons with

rules adopted by the commissioner relating to health care,

including medical policies and fee guidelines.

(b) In monitoring health care providers who serve as designated

doctors under Chapter 408 and independent review organizations

who provide services described by this chapter, the division

shall evaluate:

(1) compliance with this subtitle and with rules adopted by the

commissioner relating to medical policies, fee guidelines,

treatment guidelines, return-to-work guidelines, and impairment

ratings; and

(2) the quality and timeliness of decisions made under Section

408.0041, 408.122, 408.151, or 413.031.

(c) The division shall report the results of the monitoring of

independent review organizations under Subsection (b) to the

department on at least a quarterly basis.

(d) If the commissioner determines that an independent review

organization is in violation of this chapter, rules adopted by

the commissioner under this chapter, applicable provisions of

this code or rules adopted under this code, or applicable

provisions of the Insurance Code or rules adopted under that

code, the commissioner or a designated representative shall

notify the independent review organization of the alleged

violation and may compel the production of any documents or other

information as necessary to determine whether the violation

occurred.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 980, Sec. 1.42, eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.227, eff. September 1, 2005.

Sec. 413.003. AUTHORITY TO CONTRACT. The division may contract

with a private or public entity to perform a duty or function of

the division.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.228, eff. September 1, 2005.

Sec. 413.004. COORDINATION WITH PROVIDERS. The division shall

coordinate its activities with health care providers as necessary

to perform its duties under this chapter. The coordination may

include:

(1) conducting educational seminars on commissioner rules and

procedures; or

(2) providing information to and requesting assistance from

professional peer review organizations.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.229, eff. September 1, 2005.

Sec. 413.006. ADVISORY COMMITTEES. The commissioner may appoint

advisory committees as the commissioner considers necessary.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.230, eff. September 1, 2005.

Sec. 413.007. INFORMATION MAINTAINED BY DIVISION. (a) The

division shall maintain a statewide data base of medical charges,

actual payments, and treatment protocols that may be used by:

(1) the commissioner in adopting the medical policies and fee

guidelines; and

(2) the division in administering the medical policies, fee

guidelines, or rules.

(b) The division shall ensure that the data base:

(1) contains information necessary to detect practices and

patterns in medical charges, actual payments, and treatment

protocols; and

(2) can be used in a meaningful way to allow the commission to

control medical costs as provided by this subtitle.

(c) The division shall ensure that the data base is available

for public access for a reasonable fee established by the

commissioner. The identities of injured workers and

beneficiaries may not be disclosed.

(d) The division shall take appropriate action to be aware of

and to maintain the most current information on developments in

the treatment and cure of injuries and diseases common in

workers' compensation cases.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.231, eff. September 1, 2005.

Sec. 413.008. INFORMATION FROM INSURANCE CARRIERS;

ADMINISTRATIVE VIOLATION. (a) On request from the division for

specific information, an insurance carrier shall provide to the

division any information in the carrier's possession, custody, or

control that reasonably relates to the division's duties under

this subtitle and to health care:

(1) treatment;

(2) services;

(3) fees; and

(4) charges.

(b) The division shall keep confidential information that is

confidential by law.

(c) An insurance carrier commits an administrative violation if

the insurance carrier fails or refuses to comply with a request

or violates a rule adopted to implement this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.232, eff. September 1, 2005.

SUBCHAPTER B. MEDICAL SERVICES AND FEES

For expiration of Subsections (d-1), (d-2), (d-3),and (d-6), see

Subsection (d-6)

Sec. 413.011. REIMBURSEMENT POLICIES AND GUIDELINES; TREATMENT

GUIDELINES AND PROTOCOLS. (a) The commissioner shall adopt

health care reimbursement policies and guidelines that reflect

the standardized reimbursement structures found in other health

care delivery systems with minimal modifications to those

reimbursement methodologies as necessary to meet occupational

injury requirements. To achieve standardization, the

commissioner shall adopt the most current reimbursement

methodologies, models, and values or weights used by the federal

Centers for Medicare and Medicaid Services, including applicable

payment policies relating to coding, billing, and reporting, and

may modify documentation requirements as necessary to meet the

requirements of Section 413.053.

(b) In determining the appropriate fees, the commissioner shall

also develop one or more conversion factors or other payment

adjustment factors taking into account economic indicators in

health care and the requirements of Subsection (d). The

commissioner shall also provide for reasonable fees for the

evaluation and management of care as required by Section

408.025(c) and commissioner rules. This section does not adopt

the Medicare fee schedule, and the commissioner may not adopt

conversion factors or other payment adjustment factors based

solely on those factors as developed by the federal Centers for

Medicare and Medicaid Services.

(c) This section may not be interpreted in a manner that would

discriminate in the amount or method of payment or reimbursement

for services in a manner prohibited by Section 1451.104,

Insurance Code, or as restricting the ability of chiropractors to

serve as treating doctors as authorized by this subtitle. The

commissioner shall also develop guidelines relating to fees

charged or paid for providing expert testimony relating to an

issue arising under this subtitle.

(d) Fee guidelines must be fair and reasonable and designed to

ensure the quality of medical care and to achieve effective

medical cost control. The guidelines may not provide for payment

of a fee in excess of the fee charged for similar treatment of an

injured individual of an equivalent standard of living and paid

by that individual or by someone acting on that individual's

behalf. The commissioner shall consider the increased security

of payment afforded by this subtitle in establishing the fee

guidelines.

(d-1) Notwithstanding Subsections (b) through (d) and Section

413.016, an insurance carrier may pay fees to a health care

provider that are inconsistent with the fee guidelines adopted by

the division if the insurance carrier, or a network under Chapter

1305, Insurance Code, arranging out-of-network services under

Section 1305.006, Insurance Code, has a contract with the health

care provider and that contract includes a specific fee schedule.

An insurance carrier or the carrier's authorized agent may use

an informal or voluntary network, as those terms are defined by

Section 413.0115, to obtain a contractual agreement that provides

for fees different from the fees authorized under the division's

fee guidelines. If a carrier or the carrier's authorized agent

chooses to use an informal or voluntary network to obtain a

contractual fee arrangement, there must be a contractual

arrangement between:

(1) the carrier or authorized agent and the informal or

voluntary network that authorizes the network to contract with

health care providers on the carrier's behalf; and

(2) the informal or voluntary network and the health care

provider that includes a specific fee schedule and complies with

the notice requirements established under Subsection (d-2).

(d-2) An informal or voluntary network, or the carrier or the

carrier's authorized agent, as appropriate, shall notify each

health care provider of any person that is given access to the

network's fee arrangements with that health care provider within

the time and according to the manner provided by commissioner

rule.

(d-3) An insurance carrier shall provide copies of each contract

described by Subsection (d-1) to the division on the request of

the division. Information included in a contract under

Subsection (d-1) is confidential and is not subject to disclosure

under Chapter 552, Government Code. For medical fee disputes

that arise regarding non-network and out-of-network care, the

division may request that copies of each contract under which

fees are being paid be submitted to the division for review.

Notwithstanding Subsection (d-1) or Section 1305.153, Insurance

Code, the insurance carrier may be required to pay fees in

accordance with the division's fee guidelines if the contract:

(1) is not provided in a timely manner to the division on the

division's request;

(2) does not include a specific fee schedule consistent with

Subsection (d-1); and

(3) does not:

(A) clearly state that the contractual fee arrangement is

between the health care provider and the named insurance carrier

or the named insurance carrier's authorized agent; or

(B) comply with the notice requirements under Subsection (d-2).

Text of subsection effective on January 01, 2011

(d-4) Notwithstanding this section or any other provision of

this title, an insurance carrier, an insurance carrier's

authorized agent, or a network certified under Chapter 1305,

Insurance Code, arranging for non-network services or

out-of-network services under Section 1305.006, Insurance Code,

may continue to contract with a health care provider to secure

health care for an injured employee for fees that exceed the fees

adopted by the division under this section.

(d-5) The commissioner and the commissioner of insurance may

adopt rules as necessary to implement this section.

(d-6) Subsections (d-1) through (d-3) and this subsection expire

January 1, 2011.

(e) The commissioner by rule shall adopt treatment guidelines

and return-to-work guidelines and may adopt individual treatment

protocols. Treatment guidelines and protocols must be

evidence-based, scientifically valid, and outcome-focused and

designed to reduce excessive or inappropriate medical care while

safeguarding necessary medical care. Treatment may not be denied

solely on the basis that the treatment for the compensable injury

in question is not specifically addressed by the treatment

guidelines.

(f) In addition to complying with the requirements of Subsection

(e), medical policies or guidelines adopted by the commissioner

must be:

(1) designed to ensure the quality of medical care and to

achieve effective medical cost control;

(2) designed to enhance a timely and appropriate return to work;

and

(3) consistent with Sections 413.013, 413.020, 413.052, and

413.053.

(g) The commissioner may adopt rules relating to disability

management that are designed to promote appropriate health care

at the earliest opportunity after the injury to maximize injury

healing and improve stay-at-work and return-to-work outcomes

through appropriate management of work-related injuries or

conditions. The commissioner by rule may identify claims in

which application of disability management activities is required

and prescribe at what point in the claim process a treatment plan

is required. The determination may be based on any factor

considered relevant by the commissioner. Rules adopted under

this subsection do not apply to claims subject to workers'

compensation health care networks under Chapter 1305, Insurance

Code.

(h) A dispute involving a treatment plan required under

Subsection (g) may be appealed to an independent review

organization in the manner described by Section 413.031.

(i) The division shall examine whether injured employees have

reasonable access to surgically implanted, inserted, or otherwise

applied devices or tissues and investigate whether reimbursement

rates or any other barriers exist that reduce the ability of an

injured employee to access those medical needs. The division

shall recommend to the legislature any statutory changes

necessary to ensure appropriate access to those medical needs.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 1456, Sec. 6.02, eff. June

17, 2001; Acts 2003, 78th Leg., ch. 962, Sec. 1, 2, eff. June 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.233, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1177, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1177, Sec. 2, eff. January 1, 2011.

Sec. 413.0111. PROCESSING AGENTS. The rules adopted by the

commissioner for the reimbursement of prescription medications

and services must authorize pharmacies to use agents or assignees

to process claims and act on the behalf of the pharmacies under

terms and conditions agreed on by the pharmacies.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.234, eff. September 1, 2005.

Sec. 413.0115. REQUIREMENTS FOR CERTAIN VOLUNTARY OR INFORMAL

NETWORKS. (a) In this section:

(1) "Informal network" means a health care provider network

described by Section 413.011(d-1) that:

(A) is established under a contract between an insurance carrier

and health care providers; and

(B) includes a specific fee schedule.

(2) "Voluntary network" means a voluntary workers' compensation

health care delivery network established by an insurance carrier

under former Section 408.0223, as that section existed before

repeal by Chapter 265, Acts of the 79th Legislature, Regular

Session, 2005.

(b) Not later than January 1, 2011, each informal network or

voluntary network must be certified as a workers' compensation

health care network under Chapter 1305, Insurance Code.

(c) Effective September 1, 2007, each informal network and

voluntary network must provide the following information to the

division:

(1) an executive contact for official correspondence for the

network;

(2) a toll-free telephone number by which a health care provider

may contact the informal network or voluntary network;

(3) a list of each insurance carrier with whom the network

contracts; and

(4) a list of each entity associated with the network working on

behalf of the insurance carrier, including contact information

for each entity.

(d) Each informal network and voluntary network shall report any

changes to the information provided under Subsection (c) to the

division not later than the 30th day after the effective date of

the change.

Added by Acts 2007, 80th Leg., R.S., Ch.

1177, Sec. 3, eff. September 1, 2007.

Sec. 413.012. MEDICAL POLICY AND GUIDELINE UPDATES REQUIRED.

The medical policies and fee guidelines shall be reviewed and

revised at least every two years to reflect fair and reasonable

fees and to reflect medical treatment or ranges of treatment that

are reasonable or necessary at the time the review and revision

is conducted.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 413.013. PROGRAMS. The commissioner by rule shall

establish:

(1) a program for prospective, concurrent, and retrospective

review and resolution of a dispute regarding health care

treatments and services;

(2) a program for the systematic monitoring of the necessity of

treatments administered and fees charged and paid for medical

treatments or services, including the authorization of

prospective, concurrent, or retrospective review under the

medical policies of the division to ensure that the medical

policies or guidelines are not exceeded;

(3) a program to detect practices and patterns by insurance

carriers in unreasonably denying authorization of payment for

medical services requested or performed if authorization is

required by the medical policies of the division; and

(4) a program to increase the intensity of review for compliance

with the medical policies or fee guidelines for any health care

provider that has established a practice or pattern in charges

and treatments inconsistent with the medical policies and fee

guidelines.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.235, eff. September 1, 2005.

Sec. 413.014. PREAUTHORIZATION REQUIREMENTS; CONCURRENT REVIEW

AND CERTIFICATION OF HEALTH CARE. (a) In this section,

"investigational or experimental service or device" means a

health care treatment, service, or device for which there is

early, developing scientific or clinical evidence demonstrating

the potential efficacy of the treatment, service, or device but

that is not yet broadly accepted as the prevailing standard of

care.

(b) The commissioner by rule shall specify which health care

treatments and services require express preauthorization or

concurrent review by the insurance carrier. Treatments and

services for a medical emergency do not require express

preauthorization.

(c) The commissioner's rules adopted under this section must

provide that preauthorization and concurrent review are required

at a minimum for:

(1) spinal surgery, as provided by Section 408.026;

(2) work-hardening or work-conditioning services provided by a

health care facility that is not credentialed by an organization

recognized by commissioner rules;

(3) inpatient hospitalization, including any procedure and

length of stay;

(4) physical and occupational therapy;

(5) outpatient or ambulatory surgical services, as defined by

commissioner rule; and

(6) any investigational or experimental services or devices.

(d) The insurance carrier is not liable for those specified

treatments and services requiring preauthorization unless

preauthorization is sought by the claimant or health care

provider and either obtained from the insurance carrier or

ordered by the commissioner.

(e) If a specified health care treatment or service is

preauthorized as provided by this section, that treatment or

service is not subject to retrospective review of the medical

necessity of the treatment or service.

(f) The division may not prohibit an insurance carrier and a

health care provider from voluntarily discussing health care

treatment and treatment plans and pharmaceutical services, either

prospectively or concurrently, and may not prohibit an insurance

carrier from certifying or agreeing to pay for health care

consistent with those agreements. The insurance carrier is

liable for health care treatment and treatment plans and

pharmaceutical services that are voluntarily preauthorized and

may not dispute the certified or agreed-on preauthorized health

care treatment and treatment plans and pharmaceutical services at

a later date.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 1456, Sec. 4.02, eff. June

17, 2001; Acts 2003, 78th Leg., ch. 980, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.236, eff. September 1, 2005.

Sec. 413.0141. INITIAL PHARMACEUTICAL COVERAGE. The

commissioner may by rule provide that an insurance carrier shall

provide for payment of specified pharmaceutical services

sufficient for the first seven days following the date of injury

if the health care provider requests and receives verification of

insurance coverage and a verbal confirmation of an injury from

the employer or from the insurance carrier as provided by Section

413.014. The rules adopted by the commissioner shall provide

that an insurance carrier is eligible for reimbursement for

pharmaceutical services paid under this section from the

subsequent injury fund in the event the injury is determined not

to be compensable.

Added by Acts 2001, 77th Leg., ch. 1456, Sec. 4.03, eff. June 17,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.237, eff. September 1, 2005.

Sec. 413.015. PAYMENT BY INSURANCE CARRIERS; AUDIT AND REVIEW.

(a) Insurance carriers shall make appropriate payment of charges

for medical services provided under this subtitle. An insurance

carrier may contract with a separate entity to forward payments

for medical services. Any payment due the insurance carrier from

the separate entity must be made in accordance with the contract.

The separate entity is subject to the direction of the insurance

carrier, and the insurance carrier is responsible for the actions

of the separate entity under this subsection.

(b) The commissioner shall provide by rule for the review and

audit of the payment by insurance carriers of charges for medical

services provided under this subtitle to ensure compliance of

health care providers and insurance carriers with the medical

policies and fee guidelines adopted by the commissioner.

(c) The rules must require the insurance carrier to pay the

expenses of the review and audit.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 1456, Sec. 6.03, eff. June

17, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.238, eff. September 1, 2005.

Sec. 413.016. PAYMENTS IN VIOLATION OF MEDICAL POLICIES AND FEE

GUIDELINES. (a) The division shall order a refund of charges

paid to a health care provider in excess of those allowed by the

medical policies or fee guidelines. The division shall also refer

the health care provider alleged to have violated this subtitle

to the division of compliance and practices.

(b) If the division determines that an insurance carrier has

paid medical charges that are inconsistent with the medical

policies or fee guidelines adopted by the commissioner, the

division shall investigate the potential violation. If the

insurance carrier reduced a charge of a health care provider that

was within the guidelines, the insurance carrier shall be

directed to submit the difference to the provider unless the

reduction is in accordance with an agreement between the health

care provider and the insurance carrier.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.239, eff. September 1, 2005.

Sec. 413.017. PRESUMPTION OF REASONABLENESS. The following

medical services are presumed reasonable:

(1) medical services consistent with the medical policies and

fee guidelines adopted by the commissioner; and

(2) medical services that are provided subject to prospective,

concurrent, or retrospective review as required by the medical

policies of the division and that are authorized by an insurance

carrier.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.240, eff. September 1, 2005.

Sec. 413.018. REVIEW OF MEDICAL CARE IF GUIDELINES EXCEEDED.

(a) The commissioner by rule shall provide for the periodic

review of medical care provided in claims in which guidelines for

expected or average return to work time frames are exceeded.

(b) The division shall review the medical treatment provided in

a claim that exceeds the guidelines and may take appropriate

action to ensure that necessary and reasonable care is provided.

(c) The division shall implement a program to encourage

employers and treating doctors to discuss the availability of

modified duty to encourage the safe and more timely return to

work of injured employees. The division may require a treating

or examining doctor, on the request of the employer, insurance

carrier, or division, to provide a functional capacity evaluation

of an injured employee and to determine the employee's ability to

engage in physical activities found in the workplace or in

activities that are required in a modified duty setting.

(d) The division shall provide through the division's health and

safety information and medical review outreach programs

information to employers regarding effective return to work

programs. This section does not require an employer to provide

modified duty or an employee to accept a modified duty

assignment. An employee who does not accept an employer's offer

of modified duty determined by the division to be a bona fide job

offer is subject to Section 408.103(e).

(e) The commissioner may adopt rules and forms as necessary to

implement this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1999, 76th Leg., ch. 956, Sec. 3, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.241, eff. September 1, 2005.

Sec. 413.019. INTEREST EARNED FOR DELAYED PAYMENT, REFUND, OR

OVERPAYMENT. (a) Interest on an unpaid fee or charge that is

consistent with the fee guidelines accrues at the rate provided

by Section 401.023 beginning on the 60th day after the date the

health care provider submits the bill to an insurance carrier

until the date the bill is paid.

(b) Interest on a refund from a health care provider accrues at

the rate provided by Section 401.023 beginning on the 60th day

after the date the provider receives notice of alleged

overpayment from the insurance carrier until the date the refund

is paid.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 413.020. DIVISION CHARGES. The commissioner by rule shall

establish procedures to enable the division to charge:

(1) an insurance carrier a reasonable fee for access to or

evaluation of health care treatment, fees, or charges under this

subtitle; and

(2) a health care provider who exceeds a fee or utilization

guideline established under this subtitle or an insurance carrier

who unreasonably disputes charges that are consistent with a fee

or utilization guideline established under this subtitle a

reasonable fee for review of health care treatment, fees, or

charges under this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.242, eff. September 1, 2005.

Sec. 413.021. RETURN-TO-WORK COORDINATION SERVICES. (a) An

insurance carrier shall, with the agreement of a participating

employer, provide the employer with return-to-work coordination

services on an ongoing basis as necessary to facilitate an

employee's return to employment, including on receipt of a notice

that an injured employee is eligible to receive temporary income

benefits. The insurance carrier shall notify the employer of the

availability of the return-to-work reimbursement program under

Section 413.022. The insurance carrier shall evaluate a

compensable injury in which the injured employee sustains an

injury that could potentially result in lost time from employment

as early as practicable to determine if skilled case management

is necessary for the injured employee's case. As necessary, case

managers who are appropriately certified shall be used to perform

these evaluations. A claims adjuster may not be used as a case

manager. These services may be offered by insurance carriers in

conjunction with the accident prevention services provided under

Section 411.061. Nothing in this section supersedes the

provisions of a collective bargaining agreement between an

employer and the employer's employees, and nothing in this

section authorizes or requires an employer to engage in conduct

that would otherwise be a violation of the employer's obligations

under the National Labor Relations Act (29 U.S.C. Section 151 et

seq.).

(b) Return-to-work coordination services under this section may

include:

(1) job analysis to identify the physical demands of a job;

(2) job modification and restructuring assessments as necessary

to match job requirements with the functional capacity of an

employee; and

(3) medical or vocational case management to coordinate the

efforts of the employer, the treating doctor, and the injured

employee to achieve timely return to work.

(c) An insurance carrier is not required to provide physical

workplace modifications under this section and is not liable for

the cost of modifications made under this section to facilitate

an employee's return to employment.

(d) The division shall use certified rehabilitation counselors

or other appropriately trained or credentialed specialists to

provide training to division staff regarding the coordination of

return-to-work services under this section.

(e) The commissioner shall adopt rules necessary to collect data

on return-to-work outcomes to allow full evaluations of successes

and of barriers to achieving timely return to work after an

injury.

(f) Repealed by Acts 2003, 78th Leg., 3rd C.S., ch. 10, Sec.

1.02(a).

Added by Acts 2001, 77th Leg., ch. 1456, Sec. 3.02, eff. June 17,

2001. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 10, Sec.

1.02(a), eff. Oct. 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.243, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1388, Sec. 1, eff. June 19, 2009.

Sec. 413.022. RETURN-TO-WORK REIMBURSEMENT PROGRAM FOR

EMPLOYERS; FUND. (a) In this section:

(1) "Account" means the workers' compensation return-to-work

account.

(2) "Eligible employer" means any employer, other than this

state or a political subdivision subject to Subtitle C, who has

workers' compensation insurance coverage and who:

(A) employed at least two but not more than 50 employees on each

business day during the preceding calendar year; or

(B) is a type of employer designated as eligible to participate

in the program by the commissioner.

(3) "Program" means the return-to-work reimbursement program

established under this section.

(b) The commissioner shall establish by rule a return-to-work

reimbursement program designed to promote the early and sustained

return to work of an injured employee who sustains a compensable

injury. The commissioner, by rule, may expand eligibility to

participate in the program to types of employers who are not

described by Subsection (a)(2)(A).

(c) The program shall reimburse from the account an eligible

employer for expenses incurred by the employer to make workplace

modifications necessary to accommodate an injured employee's

return to modified or alternative work. Reimbursement under this

section to an eligible employer may not exceed $5,000. The

expenses must be incurred to allow the employee to perform

modified or alternative work within doctor-imposed work

restrictions. Allowable expenses may include:

(1) physical modifications to the worksite;

(2) equipment, devices, furniture, or tools; and

(3) other costs necessary for reasonable accommodation of the

employee's restrictions.

(c-1) The commissioner by rule shall establish an optional

preauthorization plan for eligible employers who participate in

the program. To participate in the preauthorization plan, an

employer must submit a proposal to the division, in the manner

prescribed by the division, that describes the workplace

modifications and other changes that the employer proposes to

make to accommodate an injured employee's return to work. If the

division approves the employer's proposal, the division shall

guarantee reimbursement of the expenses incurred by the employer

in implementing the modifications and changes from the account

unless the division determines that the modifications and changes

differ materially from the employer's proposal. If determined to

be a public purpose by the commissioner, and in accordance with

rules adopted by the commissioner, the division may provide the

employer an advance of funds under this subsection. Reimbursement

or an advance of funds under this subsection is subject to the

limit imposed under Subsection (c).

(d) The account is established as a special account in the

general revenue fund. From administrative penalties received by

the division under this subtitle, the commissioner shall deposit

in the account an amount not to exceed $100,000 annually. Money

in the account may be spent by the division, on appropriation by

the legislature, only for the purposes of implementing this

section.

(e) An employer who wilfully applies for or receives

reimbursement from the account under this section knowing that

the employer is not an eligible employer commits a violation.

(f) Notwithstanding Subsections (a)-(e), this section may be

implemented only to the extent funds are available.

(g) The commissioner shall adopt rules as necessary to implement

this section.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.244, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

106, Sec. 1, eff. May 17, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1388, Sec. 2, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1388, Sec. 3, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1388, Sec. 4, eff. June 19, 2009.

Sec. 413.023. INFORMATION TO EMPLOYERS. (a) The division shall

provide employers with information on methods to enhance the

ability of an injured employee to return to work. The

information may include access to available research and best

practice information regarding return-to-work programs for

employers.

(b) The division shall augment return-to-work program

information provided to employers to include information

regarding methods for an employer to appropriately assist an

injured employee to obtain access to doctors who:

(1) provide high-quality care; and

(2) use effective occupational medicine treatment practices that

lead to returning employees to productive work.

(c) The information provided to employers under this section

must help to foster:

(1) effective working relationships with local doctors and with

insurance carriers or workers' compensation health care networks

certified under Chapter 1305, Insurance Code, to improve

return-to-work communication; and

(2) access to return-to-work coordination services provided by

insurance carriers.

(d) The division shall develop and make available the

information described by this section.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.244, eff. September 1, 2005.

Sec. 413.024. INFORMATION TO EMPLOYEES. The division shall

provide injured employees with information regarding the benefits

of early return to work. The information must include

information on how to receive assistance in accessing

high-quality medical care through the workers' compensation

system.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.244, eff. September 1, 2005.

Sec. 413.025. RETURN-TO-WORK GOALS AND ASSISTANCE. (a) The

division shall assist recipients of income benefits to return to

the workforce. The division shall develop improved data sharing,

within the standards of federal privacy requirements, with all

appropriate state agencies and workforce programs to inform the

division of changes needed to assist income benefit recipients to

successfully reenter the workforce.

(b) The division shall train staff dealing with income benefits

to respond to questions and assist injured employees in their

effort to return to the workforce. If the division determines

that an injured employee is unable to ever return to the

workforce, the division shall inform the employee of possible

eligibility for other forms of benefits, such as social security

disability income benefits.

(c) As necessary to implement the requirements of this section,

the division shall:

(1) attempt to remove any barriers to successful employment that

are identified at the division, the Texas Workforce Commission,

the Department of Assistive and Rehabilitative Services, and

private vocational rehabilitation programs;

(2) ensure that data is tracked among the division, the Texas

Workforce Commission, the Department of Assistive and

Rehabilitative Services, and insurance carriers, including

outcome data;

(3) establish a mechanism to refer income benefit recipients to

the Texas Workforce Commission and local workforce development

centers for employment opportunities; and

(4) develop a mechanism to promote employment success that

includes post-referral contacts by the division with income

benefit recipients.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.244, eff. September 1, 2005.

SUBCHAPTER C. DISPUTE RESOLUTION

Sec. 413.031. MEDICAL DISPUTE RESOLUTION. (a) A party,

including a health care provider, is entitled to a review of a

medical service provided or for which authorization of payment is

sought if a health care provider is:

(1) denied payment or paid a reduced amount for the medical

service rendered;

(2) denied authorization for the payment for the service

requested or performed if authorization is required or allowed by

this subtitle or commissioner rules;

(3) ordered by the commissioner to refund a payment received; or

(4) ordered to make a payment that was refused or reduced for a

medical service rendered.

(b) A health care provider who submits a charge in excess of the

fee guidelines or treatment policies is entitled to a review of

the medical service to determine if reasonable medical

justification exists for the deviation. A claimant is entitled

to a review of a medical service for which preauthorization is

sought by the health care provider and denied by the insurance

carrier. The commissioner shall adopt rules to notify claimants

of their rights under this subsection.

(c) In resolving disputes over the amount of payment due for

services determined to be medically necessary and appropriate for

treatment of a compensable injury, the role of the division is to

adjudicate the payment given the relevant statutory provisions

and commissioner rules. The division shall publish on its

Internet website the division's medical dispute decisions,

including decisions of independent review organizations, and any

subsequent decisions by the State Office of Administrative

Hearings. Before publication, the division shall redact only

that information necessary to prevent identification of the

injured worker.

(d) A review of the medical necessity of a health care service

requiring preauthorization under Section 413.014 or commissioner

rules under that section or Section 413.011(g) shall be conducted

by an independent review organization under Chapter 4202,

Insurance Code, in the same manner as reviews of utilization

review decisions by health maintenance organizations. It is a

defense for the insurance carrier if the carrier timely complies

with the decision of the independent review organization.

(e) Except as provided by Subsections (d), (f), and (m), a

review of the medical necessity of a health care service provided

under this chapter or Chapter 408 shall be conducted by an

independent review organization under Chapter 4202, Insurance

Code, in the same manner as reviews of utilization review

decisions by health maintenance organizations. It is a defense

for the insurance carrier if the carrier timely complies with the

decision of the independent review organization.

(e-1) In performing a review of medical necessity under

Subsection (d) or (e), the independent review organization shall

consider the division's health care reimbursement policies and

guidelines adopted under Section 413.011. If the independent

review organization's decision is contrary to the division's

policies or guidelines adopted under Section 413.011, the

independent review organization must indicate in the decision the

specific basis for its divergence in the review of medical

necessity.

(e-2) Notwithstanding Section 4202.002, Insurance Code, an

independent review organization that uses doctors to perform

reviews of health care services provided under this title may

only use doctors licensed to practice in this state.

(e-3) Notwithstanding Subsections (d) and (e) of this section or

Chapters 4201 and 4202, Insurance Code, a doctor, other than a

dentist or a chiropractor, who performs a utilization review or

an independent review of a health care service provided to an

injured employee is subject to Section 408.0043. A dentist who

performs a utilization review or an independent review of a

dental service provided to an injured employee is subject to

Section 408.0044. A chiropractor who performs a utilization

review or an independent review of a chiropractic service

provided to an injured employee is subject to Section 408.0045.

(f) The commissioner by rule shall specify the appropriate

dispute resolution process for disputes in which a claimant has

paid for medical services and seeks reimbursement.

(g) In performing a review of medical necessity under Subsection

(d) or (e), an independent review organization may request that

the commissioner order an examination by a designated doctor

under Chapter 408.

(h) The insurance carrier shall pay the cost of the review if

the dispute arises in connection with:

(1) a request for health care services that require

preauthorization under Section 413.014 or commissioner rules

under that section; or

(2) a treatment plan under Section 413.011(g) or commissioner

rules under that section.

(i) Except as provided by Subsection (h), the cost of the review

shall be paid by the nonprevailing party.

(j) Notwithstanding Subsections (h) and (i), an employee may not

be required to pay any portion of the cost of a review.

(k) A party to a medical dispute, other than a medical dispute

regarding spinal surgery subject to Subsection (l) and a dispute

subject to Section 413.0311, that remains unresolved after a

review of the medical service under this section is entitled to a

hearing. A hearing under this subsection shall be conducted by

the State Office of Administrative Hearings not later than the

60th day after the date on which the party notifies the division

of the request for a hearing. The hearing shall be conducted in

the manner provided for a contested case under Chapter 2001,

Government Code.

(k-1) A party who has exhausted all administrative remedies

under Subsection (k) and who is aggrieved by a final decision of

the State Office of Administrative Hearings may seek judicial

review of the decision. Judicial review under this subsection

shall be conducted in the manner provided for judicial review of

a contested case under Subchapter G, Chapter 2001, Government

Code.

(k-2) The division and the department are not considered to be

parties to the medical dispute for purposes of Subsections (k)

and (k-1).

(l) A party to a medical dispute regarding spinal surgery that

remains unresolved after a review by an independent review

organization as provided by Subsections (d) and (e) is entitled

to dispute resolution as provided by Chapter 410.

(m) The decision of an independent review organization under

Subsection (d) is binding during the pendency of a dispute.

(n) The commissioner by rule may prescribe an alternate dispute

resolution process to resolve disputes regarding medical services

costing less than the cost of a review of the medical necessity

of a health care service by an independent review organization.

The cost of a review under the alternate dispute resolution

process shall be paid by the nonprevailing party.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 980, Sec. 1.43, eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1456, Sec. 6.04, eff.

June 17, 2001; Acts 2003, 78th Leg., ch. 980, Sec. 2, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1323, Sec. 1, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.245, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

133, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1007, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1218, Sec. 6, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1330, Sec. 18, eff. September 1, 2009.

Sec. 413.0311. REVIEW OF CERTAIN MEDICAL DISPUTES; CONTESTED

CASE HEARING. (a) This section applies only to the following

medical disputes that remain unresolved after any applicable

review under Sections 413.031(b) through (i):

(1) a medical fee dispute in which the amount of reimbursement

sought by the requestor in its request for medical dispute

resolution does not exceed $2,000;

(2) an appeal of an independent review organization decision

regarding determination of the retrospective medical necessity

for a health care service for which the amount billed does not

exceed $3,000; and

(3) an appeal of an independent review organization decision

regarding determination of the concurrent or prospective medical

necessity for a health care service.

(b) A party to a medical dispute described by Subsection (a) is

entitled to a contested case hearing. A contested case hearing

under this section shall be conducted by a hearings officer in

the manner provided for contested case hearings under Subchapter

D, Chapter 410. Notwithstanding Section 410.024, a benefit

review conference is not a prerequisite to a contested case

hearing under this section.

(c) The decision of a hearings officer under this section is

final in the absence of a timely appeal by a party for judicial

review under Subsection (d).

(d) A party who has exhausted all administrative remedies under

Section 413.031 and this section and who is aggrieved by a final

decision of the hearings officer under Subsection (c) may seek

judicial review of the decision. Judicial review under this

subsection shall be conducted in the manner provided for judicial

review of a contested case under Subchapter G, Chapter 2001,

Government Code.

(e) The division and the department are not considered to be

parties to the medical dispute for purposes of this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1007, Sec. 2, eff. September 1, 2007.

Sec. 413.032. INDEPENDENT REVIEW ORGANIZATION DECISION; APPEAL.

(a) An independent review organization that conducts a review

under this chapter shall specify the elements on which the

decision of the organization is based. At a minimum, the

decision must include:

(1) a list of all medical records and other documents reviewed

by the organization;

(2) a description and the source of the screening criteria or

clinical basis used in making the decision;

(3) an analysis of and explanation for the decision, including

the findings and conclusions used to support the decision; and

(4) a description of the qualifications of each physician or

other health care provider who reviews the decision.

(b) The independent review organization shall certify that each

physician or other health care provider who reviews the decision

certifies that no known conflicts of interest exist between that

provider and the injured employee, the injured employee's

employer, the injured employee's insurance carrier, the

utilization review agent, or any of the treating doctors or

insurance carrier health care providers who reviewed the case for

decision before referral to the independent review organization.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.247, eff. September 1, 2005.

SUBCHAPTER D. HEALTH CARE PROVIDERS

Sec. 413.041. DISCLOSURE. (a) Each health care practitioner

shall disclose to the division the identity of any health care

provider in which the health care practitioner, or the health

care provider that employs the health care practitioner, has a

financial interest. The health care practitioner shall make the

disclosure in the manner provided by commissioner rule.

(b) The commissioner shall require by rule that a doctor

disclose financial interests in other health care providers as a

condition of registration for the approved doctor list

established under Section 408.023 and shall define "financial

interest" for purposes of this section as provided by analogous

federal regulations. The commissioner by rule shall adopt the

federal standards that prohibit the payment or acceptance of

payment in exchange for health care referrals relating to fraud,

abuse, and antikickbacks.

(c) A health care provider that fails to comply with this

section is subject to penalties and sanctions as provided by this

subtitle, including forfeiture of the right to reimbursement for

services rendered during the period of noncompliance.

(d) The division shall publish all final disclosure enforcement

orders issued under this section on the division's Internet

website.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 1456, Sec. 6.05, eff. June

17, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.246, eff. September 1, 2005.

Sec. 413.042. PRIVATE CLAIMS; ADMINISTRATIVE VIOLATION. (a) A

health care provider may not pursue a private claim against a

workers' compensation claimant for all or part of the cost of a

health care service provided to the claimant by the provider

unless:

(1) the injury is finally adjudicated not compensable under this

subtitle; or

(2) the employee violates Section 408.022 relating to the

selection of a doctor and the doctor did not know of the

violation at the time the services were rendered.

(b) A health care provider commits an administrative violation

if the provider violates Subsection (a).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.248, eff. September 1, 2005.

Sec. 413.043. OVERCHARGING PROHIBITED; OFFENSE. (a) A health

care provider commits an offense if the person knowingly charges

an insurance carrier an amount greater than that normally charged

for similar treatment to a payor outside the workers'

compensation system, except for mandated or negotiated charges.

(b) An offense under this section is a Class A misdemeanor.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 413.044. SANCTIONS ON DESIGNATED DOCTOR. (a) In addition

to or in lieu of an administrative penalty under Section 415.021

or a sanction imposed under Section 415.023, the commissioner may

impose sanctions against a person who serves as a designated

doctor under Chapter 408 who, after an evaluation conducted under

Section 413.002(b), is determined by the division to be out of

compliance with this subtitle or with rules adopted by the

commissioner relating to:

(1) medical policies, fee guidelines, and impairment ratings; or

(2) the quality of decisions made under Section 408.0041 or

Section 408.122.

(b) Sanctions imposed under Subsection (a) may include:

(1) removal or suspension from the division list of designated

doctors; or

(2) restrictions on the reviews made by the person as a

designated doctor.

Added by Acts 1995, 74th Leg., ch. 980, Sec. 1.44, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.249, eff. September 1, 2005.

SUBCHAPTER E. IMPLEMENTATION OF COMMISSION POWERS AND DUTIES

Sec. 413.051. CONTRACTS WITH REVIEW ORGANIZATIONS AND HEALTH

CARE PROVIDERS. (a) In this section, "health care provider

professional review organization" includes an independent review

organization.

(b) The division may contract with a health care provider,

health care provider professional review organization, or other

entity to develop, maintain, or review medical policies or fee

guidelines or to review compliance with the medical policies or

fee guidelines.

(c) For purposes of review or resolution of a dispute as to

compliance with the medical policies or fee guidelines, the

division may contract with a health care provider, health care

provider professional review organization, or other entity that

includes in the review process health care practitioners who are

licensed in the category under review and are of the same field

or specialty as the category under review.

(d) The division may contract with a health care provider,

health care provider professional review organization, or other

entity for medical consultant services, including:

(1) independent medical examinations;

(2) medical case reviews; or

(3) establishment of medical policies and fee guidelines.

(e) The commissioner shall establish standards for contracts

under this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 1456, Sec. 1.02, eff. June

17, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.250, eff. September 1, 2005.

Sec. 413.0511. MEDICAL ADVISOR. (a) The division shall employ

or contract with a medical advisor, who must be a doctor as that

term is defined by Section 401.011.

(b) The medical advisor shall make recommendations regarding the

adoption of rules and policies to:

(1) develop, maintain, and review guidelines as provided by

Section 413.011, including rules regarding impairment ratings;

(2) review compliance with those guidelines;

(3) regulate or perform other acts related to medical benefits

as required by the commissioner;

(4) impose sanctions or delete doctors from the division's list

of approved doctors under Section 408.023 for:

(A) any reason described by Section 408.0231; or

(B) noncompliance with commissioner rules;

(5) impose conditions or restrictions as authorized by Section

408.0231(f);

(6) receive, and share with the medical quality review panel

established under Section 413.0512, confidential information, and

other information to which access is otherwise restricted by law,

as provided by Sections 413.0512, 413.0513, and 413.0514 from the

Texas State Board of Medical Examiners, the Texas Board of

Chiropractic Examiners, or other occupational licensing boards

regarding a physician, chiropractor, or other type of doctor who

applies for registration or is registered with the division on

the list of approved doctors;

(7) determine minimal modifications to the reimbursement

methodology and model used by the Medicare system as necessary to

meet occupational injury requirements; and

(8) monitor the quality and timeliness of decisions made by

designated doctors and independent review organizations, and the

imposition of sanctions regarding those decisions.

Added by Acts 2001, 77th Leg., ch. 1456, Sec. 1.02, eff. June 17,

2001. Amended by Acts 2003, 78th Leg., ch. 963, Sec. 1, eff. June

20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.251, eff. September 1, 2005.

Sec. 413.0512. MEDICAL QUALITY REVIEW PANEL. (a) The medical

advisor shall establish a medical quality review panel of health

care providers to assist the medical advisor in performing the

duties required under Section 413.0511. The panel is not subject

to Chapter 2110, Government Code.

(b) The Texas State Board of Medical Examiners and the Texas

Board of Chiropractic Examiners, with input from their respective

professional associations, shall develop lists of physicians and

chiropractors licensed by those agencies who have demonstrated

experience in workers' compensation or utilization review. The

medical advisor shall consider appointing some of the members of

the medical quality review panel from the names on those lists.

The medical advisor shall also consider nominations for the panel

made by labor, business, and insurance organizations.

(c) The medical quality review panel shall recommend to the

medical advisor:

(1) appropriate action regarding doctors, other health care

providers, insurance carriers, utilization review agents, and

independent review organizations; and

(2) the addition or deletion of doctors from the list of

approved doctors under Section 408.023 or the list of designated

doctors established under Section 408.1225.

(d) A person who serves on the medical quality review panel is

immune from suit and from civil liability for an act performed,

or a recommendation made, within the scope of the person's

functions as a member of the panel if the person acts without

malice and in the reasonable belief that the action or

recommendation is warranted by the facts known to that person. In

the event of a civil action brought against a member of the panel

that arises from the person's participation on the panel, the

person is entitled to the same protections afforded a commission

member under Section 402.010.

(e) The actions of a person serving on the medical quality

review panel do not constitute utilization review and are not

subject to Article 21.58A, Insurance Code.

(f) A member of the medical quality review panel, other than a

chiropractor, who reviews a specific workers' compensation case

is subject to Section 408.0043. A chiropractor who reviews a

specific workers' compensation case is subject to Section

408.0045.

Added by Acts 2001, 77th Leg., ch. 1456, Sec. 1.02, eff. June 17,

2001. Amended by Acts 2003, 78th Leg., ch. 963, Sec. 2, eff. June

20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.252, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1218, Sec. 7, eff. September 1, 2007.

Sec. 413.0513. CONFIDENTIALITY REQUIREMENTS. (a) Information

collected, assembled, or maintained by or on behalf of the

division under Section 413.0511 or 413.0512 constitutes an

investigation file for purposes of Section 402.092 and may not be

disclosed under Section 413.0511 or 413.0512 except as provided

by that section.

(b) Confidential information, and other information to which

access is restricted by law, developed by or on behalf of the

division under Section 413.0511 or 413.0512 is not subject to

discovery or court subpoena in any action other than:

(1) an action to enforce this subtitle brought by the division,

an appropriate licensing or regulatory agency, or an appropriate

enforcement authority; or

(2) a criminal proceeding.

Added by Acts 2001, 77th Leg., ch. 1456, Sec. 1.02, eff. June 17,

2001. Amended by Acts 2003, 78th Leg., ch. 963, Sec. 3, eff. June

20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.253, eff. September 1, 2005.

Sec. 413.0514. INFORMATION SHARING WITH OCCUPATIONAL LICENSING

BOARDS. (a) This section applies only to information held by or

for the division, the Texas State Board of Medical Examiners, and

Texas Board of Chiropractic Examiners that relates to a person

who is licensed or otherwise regulated by any of those state

agencies.

(b) The division and the Texas State Board of Medical Examiners

on request or on its own initiative, may share with each other

confidential information or information to which access is

otherwise restricted by law. The division and the Texas State

Board of Medical Examiners shall cooperate with and assist each

other when either agency is conducting an investigation by

providing information to each other that the sending agency

determines is relevant to the investigation. Except as provided

by this section, confidential information that is shared under

this section remains confidential under law and legal

restrictions on access to the information remain in effect.

Furnishing information by the Texas State Board of Medical

Examiners to the division or by the division to the Texas State

Board of Medical Examiners under this subsection does not

constitute a waiver of privilege or confidentiality as

established by law.

(c) Information that is received by the division from the Texas

State Board of Medical Examiners or by the Texas State Board of

Medical Examiners from the division remains confidential, may not

be disclosed by the division except as necessary to further the

investigation, and shall be exempt from disclosure under Sections

402.092 and 413.0513.

(d) The division and the Texas Board of Chiropractic Examiners

on request or on its own initiative, may share with each other

confidential information or information to which access is

otherwise restricted by law. The division and the Texas Board of

Chiropractic Examiners shall cooperate with and assist each other

when either agency is conducting an investigation by providing

information to each other that is relevant to the investigation.

Except as provided by this section, confidential information that

is shared under this section remains confidential under law and

legal restrictions on access to the information remain in effect

unless the agency sharing the information approves use of the

information by the receiving agency for enforcement purposes.

Furnishing information by the Texas Board of Chiropractic

Examiners to the division or by the division to the Texas Board

of Chiropractic Examiners under this subsection does not

constitute a waiver of privilege or confidentiality as

established by law.

(e) Information that is received by the division from the Texas

Board of Chiropractic Examiners or by the Texas Board of

Chiropractic Examiners from the division remains confidential and

may not be disclosed by the division except as necessary to

further the investigation unless the agency sharing the

information and the agency receiving the information agree to use

of the information by the receiving agency for enforcement

purposes.

(f) The division and the Texas State Board of Medical Examiners

shall provide information to each other on all disciplinary

actions taken.

(g) The division and the Texas Board of Chiropractic Examiners

shall provide information to each other on all disciplinary

actions taken.

Added by Acts 2003, 78th Leg., ch. 963, Sec. 4, eff. June 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.254, eff. September 1, 2005.

Sec. 413.0515. REPORTS OF PHYSICIAN AND CHIROPRACTOR VIOLATIONS.

(a) If the division or the Texas State Board of Medical

Examiners discovers an act or omission by a physician that may

constitute a felony, a misdemeanor involving moral turpitude, a

violation of state or federal narcotics or controlled substance

law, an offense involving fraud or abuse under the Medicare or

Medicaid program, or a violation of this subtitle, the agency

shall report that act or omission to the other agency.

(b) If the division or the Texas Board of Chiropractic Examiners

discovers an act or omission by a chiropractor that may

constitute a felony, a misdemeanor involving moral turpitude, a

violation of state or federal narcotics or controlled substance

law, an offense involving fraud or abuse under the Medicare or

Medicaid program, or a violation of this subtitle, the agency

shall report that act or omission to the other agency.

Added by Acts 2003, 78th Leg., ch. 963, Sec. 4, eff. June 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.255, eff. September 1, 2005.

Sec. 413.052. PRODUCTION OF DOCUMENTS. The commissioner by rule

shall establish procedures to enable the division to compel the

production of documents.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.256, eff. September 1, 2005.

Sec. 413.053. STANDARDS OF REPORTING AND BILLING. The

commissioner by rule shall establish standards of reporting and

billing governing both form and content.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.257, eff. September 1, 2005.

Sec. 413.054. IMMUNITY FROM LIABILITY. (a) A person who

performs services for the division as a designated doctor, an

independent medical examiner, a doctor performing a medical case

review, or a member of a peer review panel has the same immunity

from liability as the commissioner under Section 402.0024.

(b) Immunity from liability under this section does not apply to

a person providing medical treatment to an injured employee.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.258, eff. September 1, 2005.

Sec. 413.055. INTERLOCUTORY ORDERS; REIMBURSEMENT. (a) The

commissioner may enter an interlocutory order for the payment of

all or part of medical benefits. The order may address accrued

benefits, future benefits, or both accrued benefits and future

benefits.

(b) The subsequent injury fund shall reimburse an insurance

carrier for any overpayments of benefits made under an order

entered under Subsection (a) if the order is reversed or modified

by final arbitration, order, or decision of the commissioner or a

court. The commissioner shall adopt rules to provide for a

periodic reimbursement schedule, providing for reimbursement at

least annually.

(c) A party that disputes an order entered under Subsection (a)

is entitled to a hearing. The hearing shall be conducted by the

State Office of Administrative Hearings in the manner provided

for a contested case under Chapter 2001, Government Code. The

order is binding during the pendency of the appeal.

Added by Acts 1999, 76th Leg., ch. 955, Sec. 6, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.259, eff. September 1, 2005.



CHAPTER 414. ENFORCEMENT OF COMPLIANCE AND PRACTICE REQUIREMENTS

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE A. TEXAS WORKERS' COMPENSATION ACT

CHAPTER 414. ENFORCEMENT OF COMPLIANCE AND PRACTICE REQUIREMENTS

Sec. 414.002. MONITORING DUTIES. (a) The division shall

monitor for compliance with commissioner rules, this subtitle,

and other laws relating to workers' compensation the conduct of

persons subject to this subtitle. Persons to be monitored

include:

(1) persons claiming benefits under this subtitle;

(2) employers;

(3) insurance carriers;

(4) attorneys and other representatives of parties; and

(5) health care providers.

(b) The division shall monitor conduct described by Sections

415.001, 415.002, and 415.003 and refer persons engaging in that

conduct to the division of hearings.

(c) The division shall monitor payments made to health care

providers on behalf of workers' compensation claimants who

receive medical services to ensure that the payments are made on

time as required by Section 408.027.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.260, eff. September 1, 2005.

Sec. 414.003. COMPILATION AND USE OF INFORMATION. (a) The

division shall compile and maintain statistical and other

information as necessary to detect practices or patterns of

conduct by persons subject to monitoring under this chapter that:

(1) violate this subtitle, commissioner rules, or a commissioner

order or decision; or

(2) otherwise adversely affect the workers' compensation system

of this state.

(b) The commissioner shall use the information compiled under

this section to impose appropriate penalties and other sanctions

under Chapters 415 and 416.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.261, eff. September 1, 2005.

Sec. 414.004. PERFORMANCE REVIEW OF INSURANCE CARRIERS. (a)

The division shall review regularly the workers' compensation

records of insurance carriers as required to ensure compliance

with this subtitle.

(b) Each insurance carrier, the carrier's agents, and those with

whom the carrier has contracted to provide, review, or monitor

services under this subtitle shall:

(1) cooperate with the division;

(2) make available to the division any records or other

necessary information; and

(3) allow the division access to the information at reasonable

times at the person's offices.

(c) The insurance carrier, other than a governmental entity,

shall pay the reasonable expenses, including travel expenses, of

an auditor who audits the workers' compensation records at the

office of the insurance carrier.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 414.005. INVESTIGATION UNIT. The division shall maintain

an investigation unit to conduct investigations relating to

alleged violations of this subtitle, commissioner rules, or a

commissioner order or decision, with particular emphasis on

violations of Chapters 415 and 416.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.262, eff. September 1, 2005.

Sec. 414.006. REFERRAL TO OTHER AUTHORITIES. For further

investigation or the institution of appropriate proceedings, the

division may refer the persons involved in a case subject to an

investigation to other appropriate authorities, including

licensing agencies, district and county attorneys, or the

attorney general.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.263, eff. September 1, 2005.

Sec. 414.007. MEDICAL REVIEW. The division shall review

information concerning alleged violations of this subtitle

regarding the provision of medical benefits, commissioner rules,

or a commissioner order or decision, and, under Sections 414.005

and 414.006 and Chapters 415 and 416, may conduct investigations,

make referrals to other authorities, and initiate administrative

violation proceedings.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.264, eff. September 1, 2005.



CHAPTER 415. ADMINISTRATIVE VIOLATIONS

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE A. TEXAS WORKERS' COMPENSATION ACT

CHAPTER 415. ADMINISTRATIVE VIOLATIONS

SUBCHAPTER A. PROHIBITED ACTS

Sec. 415.001. ADMINISTRATIVE VIOLATION BY REPRESENTATIVE OF

EMPLOYEE OR LEGAL BENEFICIARY. A representative of an employee

or legal beneficiary commits an administrative violation if the

person:

(1) fails without good cause to attend a dispute resolution

proceeding within the division;

(2) attends a dispute resolution proceeding within the division

without complete authority or fails to exercise authority to

effectuate an agreement or settlement;

(3) commits an act of barratry under Section 38.12, Penal Code;

(4) withholds from the employee's or legal beneficiary's weekly

benefits or from advances amounts not authorized to be withheld

by the division;

(5) enters into a settlement or agreement without the knowledge,

consent, and signature of the employee or legal beneficiary;

(6) takes a fee or withholds expenses in excess of the amounts

authorized by the division;

(7) refuses or fails to make prompt delivery to the employee or

legal beneficiary of funds belonging to the employee or legal

beneficiary as a result of a settlement, agreement, order, or

award;

(8) violates the Texas Disciplinary Rules of Professional

Conduct of the State Bar of Texas;

(9) misrepresents the provisions of this subtitle to an

employee, an employer, a health care provider, or a legal

beneficiary;

(10) violates a commissioner rule; or

(11) fails to comply with this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.265, eff. September 1, 2005.

Sec. 415.002. ADMINISTRATIVE VIOLATION BY INSURANCE CARRIER.

(a) An insurance carrier or its representative commits an

administrative violation if that person:

(1) misrepresents a provision of this subtitle to an employee,

an employer, a health care provider, or a legal beneficiary;

(2) terminates or reduces benefits without substantiating

evidence that the action is reasonable and authorized by law;

(3) instructs an employer not to file a document required to be

filed with the division;

(4) instructs or encourages an employer to violate a claimant's

right to medical benefits under this subtitle;

(5) fails to tender promptly full death benefits if a legitimate

dispute does not exist as to the liability of the insurance

carrier;

(6) allows an employer, other than a self-insured employer, to

dictate the methods by which and the terms on which a claim is

handled and settled;

(7) fails to confirm medical benefits coverage to a person or

facility providing medical treatment to a claimant if a

legitimate dispute does not exist as to the liability of the

insurance carrier;

(8) fails, without good cause, to attend a dispute resolution

proceeding within the division;

(9) attends a dispute resolution proceeding within the division

without complete authority or fails to exercise authority to

effectuate agreement or settlement;

(10) adjusts a workers' compensation claim in a manner contrary

to license requirements for an insurance adjuster, including the

requirements of Chapter 4101, Insurance Code, or the rules of the

commissioner of insurance;

(11) fails to process claims promptly in a reasonable and

prudent manner;

(12) fails to initiate or reinstate benefits when due if a

legitimate dispute does not exist as to the liability of the

insurance carrier;

(13) misrepresents the reason for not paying benefits or

terminating or reducing the payment of benefits;

(14) dates documents to misrepresent the actual date of the

initiation of benefits;

(15) makes a notation on a draft or other instrument indicating

that the draft or instrument represents a final settlement of a

claim if the claim is still open and pending before the division;

(16) fails or refuses to pay benefits from week to week as and

when due directly to the person entitled to the benefits;

(17) fails to pay an order awarding benefits;

(18) controverts a claim if the evidence clearly indicates

liability;

(19) unreasonably disputes the reasonableness and necessity of

health care;

(20) violates a commissioner rule;

(21) makes a statement denying all future medical care for a

compensable injury; or

(22) fails to comply with a provision of this subtitle.

(b) An insurance carrier or its representative does not commit

an administrative violation under Subsection (a)(6) by allowing

an employer to:

(1) freely discuss a claim;

(2) assist in the investigation and evaluation of a claim; or

(3) attend a proceeding of the division and participate at the

proceeding in accordance with this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 980, Sec. 1.45, eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.266, eff. September 1, 2005.

Sec. 415.003. ADMINISTRATIVE VIOLATION BY HEALTH CARE PROVIDER.

A health care provider commits an administrative violation if the

person:

(1) submits a charge for health care that was not furnished;

(2) administers improper, unreasonable, or medically unnecessary

treatment or services;

(3) makes an unnecessary referral;

(4) violates the division's fee and treatment guidelines;

(5) violates a commissioner rule; or

(6) fails to comply with a provision of this subtitle.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 980, Sec. 1.45, eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.267, eff. September 1, 2005.

Sec. 415.0035. ADDITIONAL VIOLATIONS BY INSURANCE CARRIER OR

HEALTH CARE PROVIDER. (a) An insurance carrier or its

representative commits an administrative violation if that

person:

(1) fails to submit to the division a settlement or agreement of

the parties;

(2) fails to timely notify the division of the termination or

reduction of benefits and the reason for that action; or

(3) denies preauthorization in a manner that is not in

accordance with rules adopted by the commissioner under Section

413.014.

(b) A health care provider commits an administrative violation

if that person:

(1) fails or refuses to timely file required reports or records;

or

(2) fails to file with the division the annual disclosure

statement required by Section 413.041.

(c) A violation under Subsection (a) is a Class C administrative

violation.

(d) A violation under Subsection (b) is a Class D administrative

violation.

(e) An insurance carrier or health care provider commits an

administrative violation if that person violates this subtitle or

a rule, order, or decision of the commissioner.

(f) A subsequent administrative violation under this section,

after prior notice to the insurance carrier or health care

provider of noncompliance, is subject to penalties as provided by

Section 415.021. Prior notice under this subsection is not

required if the violation was of a decision or order of the

commissioner.

Added by Acts 1995, 74th Leg., ch. 980, Sec. 1.45, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1456, Sec. 6.06, eff.

June 17, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.268, eff. September 1, 2005.

Sec. 415.0036. ADMINISTRATIVE VIOLATION BY PERSON PERFORMING

CERTAIN CLAIM SERVICES. (a) This section applies to an

insurance adjuster, case manager, or other person who has

authority under this title to request the performance of a

service affecting the delivery of benefits to an injured employee

or who actually performs such a service, including peer reviews,

performance of required medical examinations, or case management.

(b) A person described by Subsection (a) commits an

administrative violation if the person offers to pay, pays,

solicits, or receives an improper inducement relating to the

delivery of benefits to an injured employee or improperly

attempts to influence the delivery of benefits to an injured

employee, including through the making of improper threats. This

section applies to each person described by Subsection (a) who is

a participant in the workers' compensation system of this state

and to an agent of such a person.

(c) A violation under this section is a Class A administrative

violation.

Added by Acts 2007, 80th Leg., R.S., Ch.

198, Sec. 1, eff. September 1, 2007.

Sec. 415.004. PENALTY SPECIFIED IN OTHER LAW. If an act that is

an administrative violation under Section 415.001, 415.002, or

415.003 is expressly made an administrative violation of a

particular class or subject to a specified penalty in another

section of this subtitle, the administrative penalty assessed

under that section, and not under Section 415.001, 415.002, or

415.003, prevails.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 415.005. OVERCHARGING BY HEALTH CARE PROVIDERS PROHIBITED;

ADMINISTRATIVE VIOLATION. (a) A health care provider commits a

violation if the person charges an insurance carrier an amount

greater than that normally charged for similar treatment to a

payor outside the workers' compensation system, except for

mandated or negotiated charges.

(b) A violation under this section is an administrative

violation. A health care provider may be liable for an

administrative penalty regardless of whether a criminal action is

initiated under Section 413.043.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.269, eff. September 1, 2005.

Sec. 415.006. EMPLOYER CHARGEBACKS PROHIBITED; ADMINISTRATIVE

VIOLATION. (a) An employer may not collect from an employee,

directly or indirectly, a premium or other fee paid by the

employer to obtain workers' compensation insurance coverage,

except as provided by Sections 406.123 and 406.144.

(b) An employee or legal beneficiary of an employee has a right

of action to recover damages against an employer who violates

Subsection (a).

(c) A person commits an administrative violation if the person

violates Subsection (a).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.270, eff. September 1, 2005.

Sec. 415.007. LOANS BY ATTORNEYS PROHIBITED. (a) An attorney

who represents a claimant before the division may not lend money

to the claimant during the pendency of the workers' compensation

claim.

(b) The attorney may assist the claimant in obtaining financial

assistance from another source if the attorney is not personally

liable for the credit extended to the claimant.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.271, eff. September 1, 2005.

Sec. 415.008. FRAUDULENTLY OBTAINING OR DENYING BENEFITS;

ADMINISTRATIVE VIOLATION. (a) A person commits a violation if

the person, to obtain or deny a payment of a workers'

compensation benefit or the provision of a benefit for the person

or another, knowingly or intentionally:

(1) makes a false or misleading statement;

(2) misrepresents or conceals a material fact;

(3) fabricates, alters, conceals, or destroys a document; or

(4) conspires to commit an act described by Subdivision (1),

(2), or (3).

(b) A violation under this section is a Class B administrative

violation.

(c) A person who has obtained an excess payment in violation of

this section is liable for full repayment plus interest computed

at the rate prescribed by Section 401.023. If the person is an

employee or person claiming death benefits, the repayment may be

redeemed from future income or death benefits to which the person

is otherwise entitled.

(d) An employer who has committed an act described by Subsection

(a) that results in denial of payments is liable for the past

benefit payments that would otherwise have been payable by the

insurance carrier during the period of denial, plus interest

computed at the rate prescribed by Section 401.023. The insurance

carrier is not liable for benefit payments during the period of

denial.

(e) If an administrative violation proceeding is pending under

this section against an employee or person claiming death

benefits, the division may not take final action on the person's

benefits.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.272, eff. September 1, 2005.

Sec. 415.009. FRIVOLOUS ACTIONS; ADMINISTRATIVE VIOLATION. (a)

A person commits a violation if the person brings, prosecutes, or

defends an action for benefits under this subtitle or requests

initiation of an administrative violation proceeding that does

not have a basis in fact or is not warranted by existing law or a

good faith argument for the extension, modification, or reversal

of existing law.

(b) A violation under Subsection (a) is a Class B administrative

violation.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.273, eff. September 1, 2005.

Sec. 415.010. BREACH OF AGREEMENT; ADMINISTRATIVE VIOLATION.

(a) A party to an agreement approved by the division commits a

violation if the person breaches a provision of the agreement.

(b) A violation under Subsection (a) is a Class C administrative

violation.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.274, eff. September 1, 2005.

SUBCHAPTER B. PENALTIES

Sec. 415.021. ASSESSMENT OF ADMINISTRATIVE PENALTIES. (a) In

addition to any other provisions in this subtitle relating to

violations, a person commits an administrative violation if the

person violates, fails to comply with, or refuses to comply with

this subtitle or a rule, order, or decision of the commissioner.

In addition to any sanctions, administrative penalty, or other

remedy authorized by this subtitle, the commissioner may assess

an administrative penalty against a person who commits an

administrative violation. The administrative penalty shall not

exceed $25,000 per day per occurrence. Each day of noncompliance

constitutes a separate violation. The commissioner's authority

under this chapter is in addition to any other authority to

enforce a sanction, penalty, fine, forfeiture, denial,

suspension, or revocation otherwise authorized by law.

(b) The commissioner may enter a cease and desist order against

a person who:

(1) commits repeated administrative violations;

(2) allows, as a business practice, the commission of repeated

administrative violations; or

(3) violates an order or decision of the commissioner.

(c) In assessing an administrative penalty:

(1) the commissioner shall consider:

(A) the seriousness of the violation, including the nature,

circumstances, consequences, extent, and gravity of the

prohibited act;

(B) the history and extent of previous administrative

violations;

(C) the demonstrated good faith of the violator, including

actions taken to rectify the consequences of the prohibited act;

(D) the penalty necessary to deter future violations; and

(E) other matters that justice may require; and

(2) the commissioner shall, to the extent reasonable, consider

the economic benefit resulting from the prohibited act.

(d) A penalty may be assessed only after the person charged with

an administrative violation has been given an opportunity for a

hearing under Subchapter C.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 1456, Sec. 6.07, eff. June

17, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.275, eff. September 1, 2005.

Sec. 415.022. CLASSIFICATION OF ADMINISTRATIVE VIOLATIONS;

PENALTIES. Administrative violations are classified as follows:

(1) a Class A administrative violation, punishable by an

administrative penalty not to exceed $10,000;

(2) a Class B administrative violation, punishable by an

administrative penalty not to exceed $5,000;

(3) a Class C administrative violation, punishable by an

administrative penalty not to exceed $1,000; and

(4) a Class D administrative violation, punishable by an

administrative penalty not to exceed $500.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 415.023. COMMISSION OF WRONGFUL ACT AS MATTER OF PRACTICE;

ADMINISTRATIVE VIOLATION. (a) A person who commits an

administrative violation under Section 415.001, 415.002, 415.003,

or 415.0035 as a matter of practice is subject to an applicable

rule adopted under Subsection (b) in addition to the penalty

assessed for the violation.

(b) The commissioner may adopt rules providing for:

(1) a reduction or denial of fees;

(2) public or private reprimand by the commissioner;

(3) suspension from practice before the division;

(4) restriction, suspension, or revocation of the right to

receive reimbursement under this subtitle; or

(5) referral and petition to the appropriate licensing authority

for appropriate disciplinary action, including the restriction,

suspension, or revocation of the person's license.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 1456, Sec. 6.08, eff. June

17, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.276, eff. September 1, 2005.

Sec. 415.024. BREACH OF SETTLEMENT AGREEMENT; ADMINISTRATIVE

VIOLATION. A material and substantial breach of a settlement

agreement that establishes a compliance plan is an administrative

violation. In determining the amount of the penalty, the

commissioner shall consider the total volume of claims handled by

the insurance carrier.

Added by Acts 1997, 75th Leg., ch. 1443, Sec. 9, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.277, eff. September 1, 2005.

Sec. 415.025. REFERENCES TO A CLASS OF VIOLATION OR PENALTY. A

reference in this code or other law, or in rules of the former

Texas Workers' Compensation Commission or the commissioner, to a

particular class of violation, administrative violation, or

penalty shall be construed as a reference to an administrative

penalty. Except as otherwise provided by this subtitle, an

administrative penalty may not exceed $25,000 per day per

occurrence. Each day of noncompliance constitutes a separate

violation.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.278, eff. September 1, 2005.

SUBCHAPTER C. PROCEDURES

Sec. 415.031. INITIATION OF ADMINISTRATIVE VIOLATION

PROCEEDINGS. Any person may request the initiation of

administrative violation proceedings by filing a written

allegation with the division.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.279, eff. September 1, 2005.

Sec. 415.032. NOTICE OF POSSIBLE ADMINISTRATIVE VIOLATION;

RESPONSE. (a) If investigation by the division indicates that

an administrative violation has occurred, the division shall

notify the person alleged to have committed the violation in

writing of:

(1) the charge;

(2) the proposed penalty;

(3) the right to consent to the charge and the penalty; and

(4) the right to request a hearing.

(b) Not later than the 20th day after the date on which notice

is received, the charged party shall:

(1) remit the amount of the penalty to the division; or

(2) submit to the division a written request for a hearing.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.280, eff. September 1, 2005.

Sec. 415.033. FAILURE TO RESPOND. If, without good cause, a

charged party fails to respond as required under Section 415.032,

the penalty is due and the division shall initiate enforcement

proceedings.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.281, eff. September 1, 2005.

Sec. 415.034. HEARING PROCEDURES. (a) On the request of the

charged party or the commissioner, the State Office of

Administrative Hearings shall set a hearing. The hearing shall

be conducted in the manner provided for a contested case under

Chapter 2001, Government Code (the administrative procedure law).

(b) At the close of the hearing, the hearing officer conducting

the hearing shall make findings of fact and conclusions of law

and shall issue a written decision. If the hearing officer

determines that an administrative violation has occurred, the

hearing officer shall include in the decision the amount of the

administrative penalty assessed and shall order payment of the

penalty.

(c) The findings of fact, the decision, and the order shall be

sent immediately to the charged party.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 980, Sec. 1.46, eff.

Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.282, eff. September 1, 2005.

Sec. 415.035. JUDICIAL REVIEW. (a) A decision under Section

415.034 is subject to judicial review in the manner provided for

judicial review under Chapter 2001, Government Code.

(b) If an administrative penalty is assessed, the person charged

shall:

(1) forward the amount of the penalty to the division for

deposit in an escrow account; or

(2) post with the division a bond for the amount of the penalty,

effective until all judicial review of the determination is

final.

(c) Failure to comply with Subsection (b) results in a waiver of

all legal rights to contest the violation or the amount of the

penalty.

(d) If the court determines that the penalty should not have

been assessed or reduces the amount of the penalty, the division

shall:

(1) remit the appropriate amount, plus accrued interest, if the

administrative penalty was paid; or

(2) release the bond.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff.

Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.283, eff. September 1, 2005.



CHAPTER 416. ACTIONS AGAINST INSURANCE CARRIER FOR BREACH OF DUTY

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE A. TEXAS WORKERS' COMPENSATION ACT

CHAPTER 416. ACTIONS AGAINST INSURANCE CARRIER FOR BREACH OF DUTY

Sec. 416.001. CERTAIN CAUSES OF ACTION PRECLUDED. An action

taken by an insurance carrier under an order of the commissioner

or recommendations of a benefit review officer under Section

410.031, 410.032, or 410.033 may not be the basis of a cause of

action against the insurance carrier for a breach of the duty of

good faith and fair dealing.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.284, eff. September 1, 2005.

Sec. 416.002. EXEMPLARY DAMAGES. (a) In an action against an

insurance carrier for a breach of the duty of good faith and fair

dealing, recovery of exemplary damages is limited to the greater

of:

(1) four times the amount of actual damages; or

(2) $250,000.

(b) An action against a governmental entity or unit or an

employee of a governmental entity or unit for a breach of the

duty of good faith and fair dealing is governed by Chapters 101

and 104, Civil Practice and Remedies Code.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.



CHAPTER 417. THIRD-PARTY LIABILITY

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE A. TEXAS WORKERS' COMPENSATION ACT

CHAPTER 417. THIRD-PARTY LIABILITY

Sec. 417.001. THIRD-PARTY LIABILITY. (a) An employee or legal

beneficiary may seek damages from a third party who is or becomes

liable to pay damages for an injury or death that is compensable

under this subtitle and may also pursue a claim for workers'

compensation benefits under this subtitle.

(b) If a benefit is claimed by an injured employee or a legal

beneficiary of the employee, the insurance carrier is subrogated

to the rights of the injured employee and may enforce the

liability of the third party in the name of the injured employee

or the legal beneficiary. The insurance carrier's subrogation

interest is limited to the amount of the total benefits paid or

assumed by the carrier to the employee or the legal beneficiary,

less the amount by which the court reduces the judgment based on

the percentage of responsibility determined by the trier of fact

under Section 33.003, Civil Practice and Remedies Code,

attributable to the employer. If the recovery is for an amount

greater than the amount of the insurance carrier's subrogation

interest, the insurance carrier shall:

(1) reimburse itself and pay the costs from the amount

recovered; and

(2) pay the remainder of the amount recovered to the injured

employee or the legal beneficiary.

(c) If a claimant receives benefits from the subsequent injury

fund, the division is:

(1) considered to be the insurance carrier under this section

for purposes of those benefits;

(2) subrogated to the rights of the claimant; and

(3) entitled to reimbursement in the same manner as the

insurance carrier.

(d) The division shall remit money recovered under this section

to the comptroller for deposit to the credit of the subsequent

injury fund.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 12.13, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 204, Sec. 4.09, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.285, eff. September 1, 2005.

Sec. 417.002. RECOVERY IN THIRD-PARTY ACTION. (a) The net

amount recovered by a claimant in a third-party action shall be

used to reimburse the insurance carrier for benefits, including

medical benefits, that have been paid for the compensable injury.

(b) Any amount recovered that exceeds the amount of the

reimbursement required under Subsection (a) shall be treated as

an advance against future benefits, including medical benefits,

that the claimant is entitled to receive under this subtitle.

(c) If the advance under Subsection (b) is adequate to cover all

future benefits, the insurance carrier is not required to resume

the payment of benefits. If the advance is insufficient, the

insurance carrier shall resume the payment of benefits when the

advance is exhausted.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 417.003. ATTORNEY'S FEE FOR REPRESENTATION OF INSURANCE

CARRIER'S INTEREST. (a) An insurance carrier whose interest is

not actively represented by an attorney in a third-party action

shall pay a fee to an attorney representing the claimant in the

amount agreed on between the attorney and the insurance carrier.

In the absence of an agreement, the court shall award to the

attorney payable out of the insurance carrier's recovery:

(1) a reasonable fee for recovery of the insurance carrier's

interest that may not exceed one-third of the insurance carrier's

recovery; and

(2) a proportionate share of expenses.

(b) An attorney who represents the claimant and is also to

represent the subrogated insurance carrier shall make a full

written disclosure to the claimant before employment as an

attorney by the insurance carrier. The claimant must acknowledge

the disclosure and consent to the representation. A signed copy

of the disclosure shall be furnished to all concerned parties and

made a part of the division file. A copy of the disclosure with

the claimant's consent shall be filed with the claimant's

pleading before a judgment is entered and approved by the court.

The claimant's attorney may not receive a fee under this section

to which the attorney is otherwise entitled under an agreement

with the insurance carrier unless the attorney complies with the

requirements of this subsection.

(c) If an attorney actively representing the insurance carrier's

interest actively participates in obtaining a recovery, the court

shall award and apportion between the claimant's and the

insurance carrier's attorneys a fee payable out of the insurance

carrier's subrogation recovery. In apportioning the award, the

court shall consider the benefit accruing to the insurance

carrier as a result of each attorney's service. The total

attorney's fees may not exceed one-third of the insurance

carrier's recovery.

(d) For purposes of determining the amount of an attorney's fee

under this section, only the amount recovered for benefits,

including medical benefits, that have been paid by the insurance

carrier may be considered.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.286, eff. September 1, 2005.

Sec. 417.004. EMPLOYER LIABILITY TO THIRD PARTY. In an action

for damages brought by an injured employee, a legal beneficiary,

or an insurance carrier against a third party liable to pay

damages for the injury or death under this chapter that results

in a judgment against the third party or a settlement by the

third party, the employer is not liable to the third party for

reimbursement or damages based on the judgment or settlement

unless the employer executed, before the injury or death

occurred, a written agreement with the third party to assume the

liability.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.



CHAPTER 418. CRIMINAL PENALTIES

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE A. TEXAS WORKERS' COMPENSATION ACT

CHAPTER 418. CRIMINAL PENALTIES

Sec. 418.001. PENALTY FOR FRAUDULENTLY OBTAINING OR DENYING

BENEFITS. (a) A person commits an offense if the person, with

the intent to obtain or deny payment of benefits, including

medical benefits, under this subtitle or Subtitle C, for himself

or another, knowingly or intentionally:

(1) makes a false or misleading statement;

(2) misrepresents or conceals a material fact; or

(3) fabricates, alters, conceals, or destroys a document other

than a governmental record.

(b) An offense under Subsection (a) is:

(1) a Class A misdemeanor if the value of the benefits is less

than $1,500; and

(2) a state jail felony if the value of the benefits is $1,500

or more.

Added by Acts 1995, 74th Leg., ch. 980, Sec. 1.47, eff. Sept. 1,

1995.

Sec. 418.002. PENALTY FOR FRAUDULENTLY OBTAINING WORKERS'

COMPENSATION INSURANCE COVERAGE. (a) A person commits an

offense if the person, with the intent to obtain workers'

compensation insurance coverage under the workers' compensation

insurance laws of this state or to avoid payment of premiums due

for that coverage, for himself or another, knowingly or

intentionally:

(1) makes a false statement;

(2) misrepresents or conceals a material fact; or

(3) makes a false entry in, fabricates, alters, conceals, or

destroys a document other than a governmental record.

(b) An offense under Subsection (a) is:

(1) a Class A misdemeanor if the amount of premium avoided is

less than $1,500; and

(2) a state jail felony if the amount of the premium avoided is

$1,500 or more.

(c) The court may order a person to pay restitution to an

insurance company, including the Texas Mutual Insurance Company,

if the person commits an offense under this section.

Added by Acts 1995, 74th Leg., ch. 980, Sec. 1.47, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1195, Sec. 2.12, eff.

Sept. 1, 2001.

Sec. 418.003. ELECTION OF PROSECUTION. A person who commits an

offense under this chapter may be prosecuted under this chapter

or any other law of this state under which the person may be

prosecuted.

Added by Acts 2007, 80th Leg., R.S., Ch.

429, Sec. 1, eff. June 15, 2007.



CHAPTER 419. MISUSE OF DIVISION NAME

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE A. TEXAS WORKERS' COMPENSATION ACT

CHAPTER 419. MISUSE OF DIVISION NAME

Sec. 419.001. DEFINITIONS. (a) In this chapter:

(1) "Representation of the division's logo" includes a nonexact

representation that is deceptively similar to the logo used by

the division.

(2) "Representation of the state seal" has the meaning assigned

by Section 17.08(a)(2), Business & Commerce Code.

(b) A term or representation is "deceptively similar" for

purposes of this chapter if:

(1) a reasonable person would believe that the term or

representation is in any manner approved, endorsed, sponsored,

authorized by, the same as, or associated with the division, the

department, this state, or an agency of this state; or

(2) the circumstances under which the term is used could mislead

a reasonable person as to its identity.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.287, eff. September 1, 2005.

Sec. 419.002. MISUSE OF DIVISION'S NAME OR SYMBOLS PROHIBITED.

(a) Except as authorized by law, a person, in connection with

any impersonation, advertisement, solicitation, business name,

business activity, document, product, or service made or offered

by the person regarding workers' compensation coverage or

benefits, may not knowingly use or cause to be used:

(1) the words "Texas Department of Insurance," "Department of

Insurance," "Texas Workers' Compensation," or "division of

workers' compensation";

(2) any term using both "Texas" and "Workers' Compensation" or

any term using both "Texas" and "Workers' Comp";

(3) the initials "T.D.I."; or

(4) any combination or variation of the words or initials, or

any term deceptively similar to the words or initials, described

by Subdivisions (1)-(3).

(b) A person subject to Subsection (a) may not knowingly use or

cause to be used a word, term, or initials described by

Subsection (a) alone or in conjunction with:

(1) the state seal or a representation of the state seal;

(2) a picture or map of this state; or

(3) the official logo of the department or the division or a

representation of the department's or division's logo.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.287, eff. September 1, 2005.

Sec. 419.003. RULES. The commissioner may adopt rules relating

to the regulation of the use of the division's name and other

rules as necessary to implement this chapter.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.287, eff. September 1, 2005.

Sec. 419.004. CIVIL PENALTY. (a) A person who violates Section

419.002 or a rule adopted under this chapter is liable for a

civil penalty not to exceed $5,000 for each violation.

(b) The attorney general, at the request of the commissioner,

shall bring an action to collect a civil penalty under this

section in a district court in Travis County.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.287, eff. September 1, 2005.

Sec. 419.005. ADMINISTRATIVE PENALTY. (a) The division may

assess an administrative penalty against a person who violates

Section 419.002 or a rule adopted under this chapter.

(b) An administrative penalty imposed under this section is

subject to the procedural requirements adopted for administrative

penalties imposed under Section 415.021.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.287, eff. September 1, 2005.

Sec. 419.006. INJUNCTIVE RELIEF. (a) At the request of the

commissioner, the attorney general or a district attorney may

bring an action in district court in Travis County to enjoin or

restrain a violation or threatened violation of this chapter on a

showing that a violation has occurred or is likely to occur.

(b) The division may recover the costs of investigating an

alleged violation of this chapter if an injunction is issued.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.287, eff. September 1, 2005.

Sec. 419.007. REMEDIES NOT EXCLUSIVE. The remedies provided by

this chapter are not exclusive and may be sought in any

combination determined by the commissioner as necessary to

enforce this chapter.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.287, eff. September 1, 2005.



CHAPTER 451. DISCRIMINATION PROHIBITED

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE B. DISCRIMINATION ISSUES

CHAPTER 451. DISCRIMINATION PROHIBITED

Sec. 451.001. DISCRIMINATION AGAINST EMPLOYEES PROHIBITED. A

person may not discharge or in any other manner discriminate

against an employee because the employee has:

(1) filed a workers' compensation claim in good faith;

(2) hired a lawyer to represent the employee in a claim;

(3) instituted or caused to be instituted in good faith a

proceeding under Subtitle A; or

(4) testified or is about to testify in a proceeding under

Subtitle A.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 451.002. REMEDIES; BURDEN OF PROOF. (a) A person who

violates Section 451.001 is liable for reasonable damages

incurred by the employee as a result of the violation.

(b) An employee discharged in violation of Section 451.001 is

entitled to reinstatement in the former position of employment.

(c) The burden of proof in a proceeding under this section is on

the employee.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 451.003. INJUNCTION. A district court may restrain, for

cause shown, a violation of Section 451.001.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.



CHAPTER 501. WORKERS' COMPENSATION INSURANCE COVERAGE FOR STATE EMPLOYEES, INCLUDING EMPLOYEES UNDER THE DIRECTION OR CONTROL OF THE BOARD OF REGENTS OF TEXAS TECH UNIVERSITY

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE C. WORKERS' COMPENSATION INSURANCE COVERAGE FOR CERTAIN

GOVERNMENT EMPLOYEES

CHAPTER 501. WORKERS' COMPENSATION INSURANCE COVERAGE FOR STATE

EMPLOYEES, INCLUDING EMPLOYEES UNDER THE DIRECTION OR CONTROL OF

THE BOARD OF REGENTS OF TEXAS TECH UNIVERSITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 501.001. DEFINITIONS. In this chapter:

(1) "Division" means the division of workers' compensation of

the Texas Department of Insurance.

(2) "Compensable injury" has the meaning assigned to that term

under Subtitle A.

(3) "Director" means the director of the State Office of Risk

Management.

(4) "Office" means the State Office of Risk Management.

(5) "Employee" means a person who is:

(A) in the service of the state pursuant to an election,

appointment, or express oral or written contract of hire;

(B) paid from state funds but whose duties require that the

person work and frequently receive supervision in a political

subdivision of the state;

(C) a peace officer employed by a political subdivision, while

the peace officer is exercising authority granted under:

(i) Article 2.12, Code of Criminal Procedure; or

(ii) Articles 14.03(d) and (g), Code of Criminal Procedure;

(D) a member of the state military forces, as defined by Section

431.001, Government Code, who is engaged in authorized training

or duty; or

(E) a Texas Task Force 1 member, as defined by Section 88.301,

Education Code, who is activated by the Texas Division of

Emergency Management or is injured during training sponsored or

sanctioned by Texas Task Force 1.

(6) "State agency" includes a department, board, commission, or

institution of this state.

(7) "Board" means the risk management board.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 1098, Sec. 2, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1205, Sec. 5, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 1456, Sec. 14.02, eff. June 17, 2001;

Acts 2003, 78th Leg., ch. 644, Sec. 3, eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.288, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 2B.09, eff. September 1, 2009.

Sec. 501.002. APPLICATION OF GENERAL WORKERS' COMPENSATION LAWS;

LIMIT ON ACTIONS AND DAMAGES. (a) The following provisions of

Subtitles A and B apply to and are included in this chapter

except to the extent that they are inconsistent with this

chapter:

(1) Chapter 401, other than Section 401.012 defining "employee";

(2) Chapter 402;

(3) Chapter 403, other than Sections 403.001-403.005;

(4) Chapters 404 and 405;

(5) Subchapters B and D through H, Chapter 406, other than

Sections 406.071(a), 406.073, and 406.075;

(6) Chapter 408, other than Sections 408.001(b) and (c);

(7) Chapters 409 and 410;

(8) Subchapters A and G, Chapter 411, other than Sections

411.003 and 411.004;

(9) Chapters 412-417; and

(10) Chapter 451.

(b) For the purposes of this chapter and Chapter 451, the

individual state agency shall be considered the employer.

(c) For the purpose of applying the provisions listed by

Subsection (a) to this chapter, "insurer" or "employer" means

"state," "office," "director," or "state agency," as applicable.

(d) Neither this chapter nor Subtitle A authorizes a cause of

action or damages against the state, a state agency, or an

employee of the state beyond the actions and damages authorized

by Chapter 101, Civil Practice and Remedies Code.

(e) For the purposes of this chapter and Chapter 451, the

adjutant general is considered the employer of a member of the

state military forces while engaged in authorized training or

duty.

(f) For purposes of this chapter and Subchapter D, Chapter 88,

Education Code, the Texas Engineering Extension Service of The

Texas A&M University System shall perform all duties of an

employer in relation to a Texas Task Force 1 member who is

injured and receives benefits under this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 980, Sec. 2.01, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1098, Sec. 3, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1205, Sec. 6, eff. Sept. 1, 1999;

Acts 2003, 78th Leg., ch. 644, Sec. 4, eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.289, eff. September 1, 2005.

Sec. 501.003. LEGAL BENEFICIARY OF DECEASED EMPLOYEE. (a) The

provisions of this chapter and the rules of the board affecting

an employee also apply to the legal beneficiary of a deceased

employee.

(b) In this section, "legal beneficiary" has the meaning

assigned to that term under Section 401.011.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 1098, Sec. 4, eff. Sept. 1,

1997.

SUBCHAPTER B. COVERAGE

Sec. 501.021. WORKERS' COMPENSATION COVERAGE FOR EMPLOYEES. An

employee with a compensable injury is entitled to compensation by

the director as provided by this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 501.022. EMPLOYEES OF COMPONENT INSTITUTIONS OF TEXAS TECH

UNIVERSITY SYSTEM. (a) An eligible employee of Texas Tech

University, Texas Tech University Health Sciences Center, Angelo

State University, or another agency under the direction and

control of the board of regents of Texas Tech University System

is entitled to participate in the workers' compensation program

for state employees provided under this chapter.

(b) For purposes of this chapter, Texas Tech University is a

state agency and shall act in the capacity of employer.

(c) For purposes of this chapter, Texas Tech University Health

Sciences Center is a state agency and shall act in the capacity

of employer.

(d) For purposes of this chapter, Angelo State University is a

state agency and shall act in the capacity of employer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 980, Sec. 2.02, eff. Sept.

1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

179, Sec. 12, eff. September 1, 2007.

Sec. 501.024. EXCLUSIONS FROM COVERAGE. The following persons

are excluded from coverage as an employee under this chapter:

(1) a person performing personal services for the state as an

independent contractor or volunteer;

(2) a person who at the time of injury was performing services

for the federal government and who is covered by some form of

federal workers' compensation insurance;

(3) a prisoner or inmate of a prison or correctional

institution, other than a work program participant participating

in a Texas Correctional Industries contract described by Section

497.006, Government Code;

(4) a client or patient of a state agency;

(5) a person employed by the Texas Department of Transportation

who is covered under Chapter 505;

(6) a person employed by The University of Texas System who is

covered by Chapter 503; and

(7) a person employed by The Texas A&M University System who

is covered by Chapter 502.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1999, 76th Leg., ch. 1188, Sec. 1.45, eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 1205, Sec. 7, eff. Sept. 1,

1999.

Sec. 501.025. COVERAGE FOR OUT-OF-STATE EMPLOYEES. (a) An

employee who performs services outside the state is entitled to

benefits under this chapter even if the person:

(1) is hired or not hired in this state;

(2) does not work in this state;

(3) works both in this state and out of state;

(4) is injured outside this state; or

(5) has been outside this state for more than one year.

(b) An employee who elects to pursue remedies provided by the

state where the injury occurred is not entitled to benefits under

this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 501.026. COVERAGE FOR CERTAIN SERVICES PROVIDED BY

VOLUNTEERS. (a) In this section, "disaster" means an occurrence

in which the governor has issued a declaration of a state of

disaster under Chapter 418, Government Code, or another

occurrence that initiates the state emergency management plan.

(b) A person not otherwise covered by workers' compensation

insurance for the services performed under this section who

performs volunteer services for the state in a disaster or in

scheduled emergency response training under the direction of an

officer or employee of the state is entitled to medical benefits

under this chapter for an injury sustained by the person in the

course of providing those services. For purposes of this

subsection, an injury is not sustained in the course of providing

services in a disaster unless the injury occurs while the state

of disaster may reasonably be considered to be in existence.

(c) A person employed by a political subdivision who is injured

in the course of providing services described by Subsection (b)

is entitled to benefits as provided by that subsection only if

the services are performed outside the jurisdiction of the

political subdivision by which the person is employed.

(d) A person entitled to benefits under this section may receive

the benefits only if the person seeks medical attention from a

doctor for the injury not later than 48 hours after the

occurrence of the injury or after the date the person knew or

should have known the injury occurred. The person shall comply

with the requirements of Section 409.001 by providing notice of

the injury to the division or the state agency with which the

officer or employee under Subsection (b) is associated.

Added by Acts 1999, 76th Leg., ch. 985, Sec. 1, eff. June 18,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.290, eff. September 1, 2005.

SUBCHAPTER C. ADMINISTRATION

Sec. 501.0431. COMPILATION OF STATISTICS RELATING TO FRAUD. The

director shall maintain statistics on the number, type, and

disposition of fraudulent claims for medical benefits under this

chapter.

Added by Acts 1997, 75th Leg., ch. 1153, Sec. 6.02(b), eff. Sept.

1, 1997.

Sec. 501.044. EFFECT OF SICK LEAVE; ANNUAL LEAVE. (a) An

employee may elect to use accrued sick leave before receiving

income benefits. If an employee elects to use sick leave, the

employee is not entitled to income benefits under this chapter

until the employee has exhausted the employee's accrued sick

leave.

(b) An employee may elect to use all or any number of weeks of

accrued annual leave after the employee's accrued sick leave is

exhausted. If an employee elects to use annual leave, the

employee is not entitled to income benefits under this chapter

until the elected number of weeks of leave have been exhausted.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1999, 76th Leg., ch. 953, Sec. 2, eff. Sept. 1,

1999.

Sec. 501.045. EFFECT OF EMERGENCY LEAVE. (a) Payments for

emergency leave authorized by the administrative head of a state

agency in accordance with the General Appropriations Act for an

employee receiving income benefits under this chapter may not:

(1) exceed for a month the amount computed by subtracting the

amount of income benefits received for the month from the basic

monthly wage of the employee; and

(2) be paid for a period longer than six months after the date

on which benefits begin.

(b) The administrative head authorizing the emergency leave

payments shall review the merits of each case individually.

(c) If payment for emergency leave is authorized, the state

agency shall attach a statement of the reasons for the

authorization to its duplicate payroll voucher for the first

payroll period affected by the leave.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 501.046. REPORTS OF TERMINATION OR CONTINUATION OF

INJURIES. In addition to other reports required by the board,

the director shall file a subsequent report not later than the

10th day after the date of the termination of the injured

employee's incapacity. If the employee's incapacity extends

beyond 60 days, the director shall file a subsequent report

before the 70th day after the date the employee's incapacity

began.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 1098, Sec. 5, eff. Sept. 1,

1997.

Sec. 501.048. STATE AGENCY SUMMARY IN BUDGET REQUESTS. Each

state agency shall submit in the administrative statement of its

biennial budget request a summary containing:

(1) the number of first reports of injury filed by the agency

during the preceding biennium;

(2) the amount of workers' compensation indemnity and medical

benefits paid to or for employees during the preceding biennium;

(3) the number of on-the-job injuries per 100 of its employees

during each year of the preceding biennium; and

(4) a description of the efforts made by the agency to increase

job safety and to reduce job injuries, including the

participation of the head of the agency and the executive staff

of the agency in training programs offered by the division and

others.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 501.050. NOTICE OF APPEAL; NOTICE OF TRIAL COURT JUDGMENT;

OFFENSE. (a) In each case appealed from the division to a

county or district court:

(1) the clerk of the court shall mail to the division:

(A) not later than the 20th day after the date the case is

filed, a notice containing the style, number, and date of filing

of the case; and

(B) not later than the 20th day after the date the judgment is

rendered, a certified copy of the judgment; and

(2) the attorney preparing the judgment shall file the original

and a copy of the judgment with the clerk.

(b) An attorney's failure to comply with Subsection (a)(2) does

not excuse the failure of a county or district clerk to comply

with Subsection (a)(1)(B).

(c) The clerk is not entitled to a fee for the services.

(d) A county or district clerk who violates this section commits

an offense. An offense under this subsection is a misdemeanor

punishable by a fine not to exceed $250.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.291, eff. September 1, 2005.

Sec. 501.051. PAYMENT OF MEDICAL AND INDEMNITY BENEFITS.

Medical benefit and income benefit payments made by the office

are subject to this subtitle and are exempt from Chapter 2251,

Government Code.

Added by Acts 1999, 76th Leg., ch. 953, Sec. 3, eff. Sept. 1,

1999.



CHAPTER 502. WORKERS' COMPENSATION INSURANCE COVERAGE FOR EMPLOYEES OF THE TEXAS A&M UNIVERSITY SYSTEM AND EMPLOYEES OF INSTITUTIONS OF THE TEXAS A&M UNIVERSITY SYSTEM

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE C. WORKERS' COMPENSATION INSURANCE COVERAGE FOR CERTAIN

GOVERNMENT EMPLOYEES

CHAPTER 502. WORKERS' COMPENSATION INSURANCE COVERAGE FOR

EMPLOYEES OF THE TEXAS A&M UNIVERSITY SYSTEM AND EMPLOYEES OF

INSTITUTIONS OF THE TEXAS A&M UNIVERSITY SYSTEM

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 502.001. DEFINITIONS. In this chapter:

(1) "Division" means the division of workers' compensation of

the Texas Department of Insurance.

(2) "Employee" means a person employed in the service of an

institution whose name appears on the institution's payroll.

(3) "Institution" means an institution of higher education or

agency under the direction or governance of the board of regents

of The Texas A&M University System.

(4) "System" has the meaning assigned by Section 85.01(1),

Education Code.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.293, eff. September 1, 2005.

Sec. 502.002. APPLICATION OF GENERAL WORKERS' COMPENSATION LAWS;

LIMIT ON ACTIONS AND DAMAGES. (a) The following provisions of

Subtitle A apply to and are included in this chapter except to

the extent that they are inconsistent with this chapter:

(1) Chapter 401, other than Section 401.012 defining "employee";

(2) Chapter 402;

(3) Chapter 403, other than Sections 403.001-403.005;

(4) Chapters 404 and 405;

(5) Sections 406.031-406.033; Subchapter D, Chapter 406;

Sections 406.092 and 406.093;

(6) Chapter 408, other than Sections 408.001(b) and (c);

(7) Chapters 409 and 410;

(8) Subchapters A and G, Chapter 411, other than Sections

411.003 and 411.004; and

(9) Chapters 412-417.

(b) For the purpose of applying the provisions listed by

Subsection (a) to this chapter, "employer" means "the

institution," and "system" means the insurance carrier under

Section 502.022.

(c) Neither this chapter nor Subtitle A authorizes a cause of

action or damages against the system or any institution or

employee of the system or institution beyond the actions and

damages authorized by Chapter 101, Civil Practice and Remedies

Code.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.294, eff. September 1, 2005.

Sec. 502.003. LEGAL BENEFICIARY OF DECEASED EMPLOYEE. (a) A

reference in this chapter to an injured employee includes the

legal beneficiaries of the employee if the injured employee is

dead.

(b) In this section, "legal beneficiary" has the meaning

assigned to that term under Section 401.011.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER B. COVERAGE

Sec. 502.021. WORKERS' COMPENSATION COVERAGE FOR INSTITUTION

EMPLOYEES. (a) The system shall pay benefits as provided by

this chapter to an employee with a compensable injury.

(b) A benefit under this section for an employee who is employed

on less than a full workday basis may not exceed 60 percent of

the employee's average weekly wage as computed under Section

408.042.

(c) A benefit shall be paid weekly as it accrues directly to the

person entitled to it unless the liability is redeemed as

provided by this chapter.

(d) In this section, "average weekly wage" has the meaning

assigned to that term by Subchapter C, Chapter 408.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.295, eff. September 1, 2005.

Sec. 502.022. AUTHORITY TO SELF-INSURE. An institution may

self-insure.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 502.023. INSURANCE REQUIREMENT. (a) The board of regents

of the system may require each employee, as a condition of

employment, to acquire protection under a group life and accident

insurance plan approved by the board.

(b) This section does not apply to an employee who is paid on a

piece-work basis or on any basis other than by the hour, day,

week, month, or year.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 502.024. PREEXISTING DISQUALIFYING CONDITION. (a) An

institution may certify as an employee a person who indicates a

preexisting disqualifying physical condition in a medical history

obtained under Section 502.064 or who is found to have a

preexisting disqualifying medical condition in a physical

examination under Section 502.064 on the condition that the

person execute in writing a waiver of coverage under this chapter

for the preexisting disqualifying physical condition before

becoming an employee of the institution.

(b) A waiver under Subsection (a) is valid and binding on the

employee who executes the waiver. Compensation or death benefits

may not be paid to the employee or the employee's beneficiaries

for an injury or death of the employee that is attributable to

the condition for which coverage was waived.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 502.025. COVERAGE FOR OUT-OF-STATE EMPLOYEES. (a) An

employee who performs services outside this state is entitled to

benefits under this chapter even if the person:

(1) is hired or not hired in this state;

(2) does not work in this state;

(3) works both in this state and out of state;

(4) is injured outside this state; or

(5) has been outside this state for more than one year.

(b) An employee who elects to pursue remedies provided by this

state where the injury occurred is not entitled to benefits under

this chapter.

Added by Acts 2003, 78th Leg., ch. 1266, Sec. 4.02, eff. June 20,

2003.

SUBCHAPTER C. OFFSETS

Sec. 502.041. EXHAUSTION OF ANNUAL AND SICK LEAVE. (a) An

employee may elect to use accrued sick leave before receiving

income benefits. If an employee elects to use sick leave, the

employee is not entitled to income benefits under this chapter

until the employee has exhausted the employee's accrued sick

leave.

(b) An employee may elect to use all or any number of weeks of

accrued annual leave after the employee's accrued sick leave is

exhausted. If an employee elects to use annual leave, the

employee is not entitled to income benefits under this chapter

until the elected number of weeks of leave have been exhausted.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.296, eff. September 1, 2005.

SUBCHAPTER D. ADMINISTRATION

Sec. 502.061. ADMINISTRATION AND RULES. (a) The system shall

administer this chapter.

(b) Process and procedure under this chapter shall be as summary

as possible.

(c) The system may:

(1) adopt and publish rules and prescribe and furnish forms

necessary for the administration of this chapter; and

(2) adopt and enforce rules necessary for the prevention of

accidents and injuries.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.297, eff. September 1, 2005.

Sec. 502.062. PERCENTAGE OF PAYROLL SET ASIDE FOR WORKERS'

COMPENSATION EXPENSES; ACCOUNT; REPORTS. (a) An institution may

set aside from its available appropriations, other than itemized

salary appropriations, an amount not to exceed two percent of the

institution's annual payroll for the payment of administrative

expenses, charges, benefits, and awards under this chapter.

(b) The amount set aside under Subsection (a) shall be set up in

a separate account in the institution's records. The balance of

the account at any time may not exceed an amount equal to two

percent of the institution's annual payroll.

(c) The account must show the disbursements authorized by this

chapter. A statement of the amount set aside for the account and

the disbursements from the account shall be included in the

reports made to the governor and the legislature as required by

law.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 502.063. CERTIFIED COPIES OF DIVISION DOCUMENTS. (a) The

division shall furnish a certified copy of an order, award,

decision, or paper on file in the division's office to a person

entitled to the copy on written request and payment of the fee

for the copy. The fee is the same as that charged for similar

services by the secretary of state's office.

(b) The system or an institution may obtain certified copies

under this section without charge.

(c) A fee or salary may not be paid to an employee of the

division for making a copy under Subsection (a) that exceeds the

fee charged for the copy.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.298, eff. September 1, 2005.

Sec. 502.064. PREEMPLOYMENT PHYSICAL REQUIRED; EXAMINING

PHYSICIANS; INSTITUTION RECORDS. (a) An institution may obtain

and record on a form prescribed by the institution the medical

history of a person to be employed by the institution.

(b) The institution may require that an individual may not be

certified as an employee of the institution under this chapter

until the individual:

(1) submits to a physical examination as provided by this

section; and

(2) is certified by the examining physician or chiropractor to

be physically fit to perform the duties and services to which the

individual is to be assigned.

(c) The institution may designate a convenient number of

licensed practicing physicians and chiropractors to perform

physical examinations under this section.

(d) A physician or chiropractor designated under Subsection (c)

who conducts an examination shall file with the institution a

complete transcript of the examination. The transcript must be

sworn to on a form provided by the institution.

(e) The institution shall maintain all reports and medical

histories filed with the institution under this section as part

of the institution's permanent records.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 502.065. REPORTS OF INJURIES. (a) In addition to a report

of an injury filed with the division under Section 409.005(a), an

institution shall file a supplemental report that contains:

(1) the name, age, sex, and occupation of the injured employee;

(2) the character of work in which the employee was engaged at

the time of the injury;

(3) the place, date, and hour of the injury; and

(4) the nature and cause of the injury.

(b) The institution shall file the supplemental report on a form

obtained for that purpose:

(1) on the termination of incapacity of the injured employee; or

(2) if the incapacity extends beyond 60 days.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.299, eff. September 1, 2005.

Sec. 502.066. REQUIRED EXAMINATION OF INJURED EMPLOYEE; REFUSAL

TO SUBMIT TO EXAMINATION. (a) The division may require an

employee who claims to have been injured to submit to an

examination by the division or a person acting under the

division's authority at a reasonable time and place in this

state.

(b) On the request of an employee or the system, the employee,

the institution, or the system is entitled to have a physician or

chiropractor selected by the employee, the institution, or the

system, as appropriate, present to participate in an examination

under Subsection (a) or Section 408.004.

(c) An employee is not entitled to compensation during or for a

period in which the employee refuses to submit to an examination

under Subsection (a) or Section 408.004.

(d) The system or the institution may have an injured employee

examined at a reasonable time and at a place suitable to the

employee's condition and convenient and accessible to the

employee by a physician or chiropractor selected by the system or

the institution. The system or the institution shall pay for an

examination under this subsection and for the employee's

reasonable expenses incident to the examination. The employee is

entitled to have a physician or chiropractor selected by the

employee present to participate in an examination under this

subsection.

(e) The system or the institution shall pay the fee set by the

division for the services of a physician or chiropractor selected

by the employee under Subsection (b) or (d).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.300, eff. September 1, 2005.

Sec. 502.067. REFUSAL TO SUBMIT TO MEDICAL TREATMENT. (a) The

commissioner of workers' compensation may order or direct the

system or the institution to reduce or suspend the compensation

of an injured employee who:

(1) persists in insanitary or injurious practices that tend to

imperil or retard the employee's recovery; or

(2) refuses to submit to medical, surgical, chiropractic, or

other remedial treatment recognized by the state that is

reasonably essential to promote the employee's recovery.

(b) Compensation may not be reduced or suspended under this

section without reasonable notice to the employee and an

opportunity to be heard.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.301, eff. September 1, 2005.

Sec. 502.068. POSTPONEMENT OF HEARING. If an injured employee

is receiving benefits under this chapter and the system or the

institution is providing hospitalization, medical treatment, or

chiropractic care to the employee, the division may postpone the

hearing on the employee's claim. An appeal may not be taken from

a division order under this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.302, eff. September 1, 2005.

Sec. 502.069. NOTICE OF APPEAL; NOTICE OF TRIAL COURT JUDGMENT;

OFFENSE. (a) In each case appealed from the division to a

county or district court:

(1) the clerk of the court shall mail to the division:

(A) not later than the 20th day after the date the case is

filed, a notice containing the style, number, and date of filing

of the case; and

(B) not later than the 20th day after the date the judgment is

rendered, a certified copy of the judgment; and

(2) the attorney preparing the judgment shall file the original

and a copy of the judgment with the clerk.

(b) An attorney's failure to comply with Subsection (a)(2) does

not excuse the failure of a county or district clerk to comply

with Subsection (a)(1)(B).

(c) The duties of a county or district clerk under Subsection

(a)(1) are part of the clerk's ex officio duties, and the clerk

is not entitled to a fee for the services.

(d) A county or district clerk who violates this section commits

an offense. An offense under this section is a misdemeanor

punishable by a fine not to exceed $250.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.303, eff. September 1, 2005.

Sec. 502.070. ATTORNEY GENERAL AS LEGAL REPRESENTATIVE. The

attorney general is the institution's legal representative and

may bring and defend all suits and hearings necessary to carry

out the purposes of this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.



CHAPTER 503. WORKERS' COMPENSATION INSURANCE COVERAGE FOR EMPLOYEES OF THE UNIVERSITY OF TEXAS SYSTEM AND EMPLOYEES OF INSTITUTIONS OF THE UNIVERSITY OF TEXAS SYSTEM

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE C. WORKERS' COMPENSATION INSURANCE COVERAGE FOR CERTAIN

GOVERNMENT EMPLOYEES

CHAPTER 503. WORKERS' COMPENSATION INSURANCE COVERAGE FOR

EMPLOYEES OF THE UNIVERSITY OF TEXAS SYSTEM AND EMPLOYEES OF

INSTITUTIONS OF THE UNIVERSITY OF TEXAS SYSTEM

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 503.001. DEFINITIONS. In this chapter:

(1) "Commissioner" means the commissioner of workers'

compensation.

(1-a) "Division" means the division of workers' compensation of

the Texas Department of Insurance.

(2) "Employee" means a person employed in the service of the

system under an appointment or oral or written express contract

for hire whose name appears on the system's payroll.

(3) "Institution" means an institution of higher education or

agency under the direction of the board of regents of The

University of Texas System.

(4) "System" has the meaning assigned by Section 65.01(1),

Education Code.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.305, eff. September 1, 2005.

Sec. 503.002. APPLICATION OF GENERAL WORKERS' COMPENSATION LAWS;

LIMIT ON ACTIONS AND DAMAGES. (a) The following provisions of

Subtitle A apply to and are included in this chapter except to

the extent that they are inconsistent with this chapter:

(1) Chapter 401, other than Section 401.012 defining "employee";

(2) Chapter 402;

(3) Chapter 403, other than Sections 403.001-403.005;

(4) Chapters 404 and 405;

(5) Sections 406.031-406.033; Subchapter D, Chapter 406;

Sections 406.092 and 406.093;

(6) Chapter 408, other than Sections 408.001(b) and (c);

(7) Chapters 409 and 410;

(8) Subchapters A and G, Chapter 411, other than Sections

411.003 and 411.004; and

(9) Chapters 412-417.

(b) For the purpose of applying the provisions listed by

Subsection (a) to this chapter, "employer" means "the

institution," and "system" means the insurance carrier under

Section 503.022.

(c) Neither this chapter nor Subtitle A authorizes a cause of

action or damages against the system or any institution or

employee of the system or institution beyond the actions and

damages authorized by Chapter 101, Civil Practice and Remedies

Code.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.306, eff. September 1, 2005.

Sec. 503.003. LEGAL BENEFICIARY OF DECEASED EMPLOYEE. (a) A

reference in this chapter to an injured employee includes the

legal beneficiaries of the employee if the injured employee is

dead.

(b) In this section, "legal beneficiary" has the meaning

assigned to that term under Section 401.011.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER B. COVERAGE

Sec. 503.021. WORKERS' COMPENSATION COVERAGE FOR SYSTEM AND

INSTITUTION EMPLOYEES. (a) The system shall pay benefits as

provided by this chapter to an employee with a compensable

injury.

(b) A benefit under this section for an employee who is employed

on less than a full workday basis may not exceed 60 percent of

the employee's average weekly wage as computed under Section

408.042.

(c) A benefit shall be paid weekly as it accrues directly to the

person entitled to it unless the liability is redeemed as

provided by this chapter.

(d) In this section, "average weekly wage" has the meaning

assigned to that term by Subchapter C, Chapter 408.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.307, eff. September 1, 2005.

Sec. 503.022. AUTHORITY TO SELF-INSURE. An institution may

self-insure as part of a system insurance plan.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.308, eff. September 1, 2005.

Sec. 503.023. INSURANCE REQUIREMENT. The board of regents of

the system may require each person employed by the system or an

institution other than by appointment or express contract for

hire, as a condition of employment, to acquire protection under a

group life and accident insurance plan approved by the board.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 503.024. WAIVER OF RIGHTS. An agreement by an employee to

waive the employee's rights under this chapter is valid if made

in writing by the employee before becoming an employee.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 503.025. COVERAGE FOR OUT-OF-STATE EMPLOYEES. (a) An

employee who performs services outside this state is entitled to

benefits under this chapter even if the person:

(1) is hired or not hired in this state;

(2) does not work in this state;

(3) works both in this state and out of state;

(4) is injured outside this state; or

(5) has been outside this state for more than one year.

(b) An employee who elects to pursue remedies provided by this

state where the injury occurred is not entitled to benefits under

this chapter.

Added by Acts 2003, 78th Leg., ch. 1266, Sec. 4.03, eff. June 20,

2003.

SUBCHAPTER C. OFFSETS

Sec. 503.041. EXHAUSTION OF ANNUAL AND SICK LEAVE. (a) An

employee may elect to use accrued sick leave before receiving

income benefits. If an employee elects to use sick leave, the

employee is not entitled to income benefits under this chapter

until the employee has exhausted the employee's accrued sick

leave.

(b) An employee may elect to use all or any number of weeks of

accrued annual leave after the employee's accrued sick leave is

exhausted. If an employee elects to use annual leave, the

employee is not entitled to income benefits under this chapter

until the elected number of weeks of leave have been exhausted.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.309, eff. September 1, 2005.

SUBCHAPTER D. ADMINISTRATION

Sec. 503.061. ADMINISTRATION AND RULES. (a) The system shall

administer this chapter.

(b) Process and procedure under this chapter shall be as summary

as possible.

(c) The system may:

(1) adopt and publish rules and prescribe and furnish forms

necessary for the administration of this chapter; and

(2) adopt and enforce rules necessary for the prevention of

accidents and injuries.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.310, eff. September 1, 2005.

Sec. 503.062. PERCENTAGE OF PAYROLL SET ASIDE FOR WORKERS'

COMPENSATION EXPENSES; ACCOUNT; REPORTS. (a) An institution may

set aside from its available appropriations, other than itemized

salary appropriations, an amount not to exceed two percent of the

institution's annual payroll for the payment of administrative

expenses, charges, benefits, and awards under this chapter.

(b) The amount set aside under Subsection (a) shall be set up in

a separate account in the institution's records. The balance of

the account at any time may not exceed an amount equal to two

percent of the institution's annual payroll.

(c) The account must show the disbursements authorized by this

chapter. A statement of the amount set aside for the account and

the disbursements from the account shall be included in the

reports made to the governor and the legislature as required by

law.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 503.063. CERTIFIED COPIES OF DIVISION DOCUMENTS. (a) The

division shall furnish a certified copy of an order, award,

decision, or paper on file in the division's office to a person

entitled to the copy on written request and payment of the fee

for the copy. The fee is the same as that charged for similar

services by the secretary of state's office.

(b) The system or the institution may obtain certified copies

under this section without charge.

(c) A fee or salary may not be paid to an employee of the

division for making a copy under Subsection (a) that exceeds the

fee charged for the copy.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.311, eff. September 1, 2005.

Sec. 503.064. EXAMINING PHYSICIANS. (a) The institution shall

designate a convenient number of licensed practicing physicians

to perform physical examinations of individuals employed or to be

employed by the institution to determine if an individual is

physically fit to be classified as an employee.

(b) A physician designated under Subsection (a) who conducts an

examination shall file with the institution a complete transcript

of the examination. The transcript must be sworn to on a form

provided by the institution.

(c) The institution shall maintain all reports under this

section as part of the institution's permanent records.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 503.065. REPORTS OF INJURIES. (a) In addition to a report

of an injury filed with the division under Section 409.005(a), an

institution shall file a supplemental report that contains:

(1) the name, age, sex, and occupation of the injured employee;

(2) the character of work in which the employee was engaged at

the time of the injury;

(3) the place, date, and hour of the injury; and

(4) the nature and cause of the injury.

(b) The institution shall file the supplemental report on a form

obtained for that purpose:

(1) on the termination of incapacity of the injured employee; or

(2) if the incapacity extends beyond 60 days.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.312, eff. September 1, 2005.

Sec. 503.066. REQUIRED EXAMINATION OF INJURED EMPLOYEE; REFUSAL

TO SUBMIT TO EXAMINATION. (a) The division may require an

employee who claims to have been injured to submit to an

examination by the division or a person acting under the

division's authority at a reasonable time and place in this

state.

(b) On the request of an employee, the system, or the

institution, the employee, the system, or the institution is

entitled to have a physician selected by the employee, the

system, or the institution, as appropriate, present to

participate in an examination under Subsection (a) or Section

408.004.

(c) An employee is not entitled to compensation during or for a

period in which the employee refuses to submit to an examination

under Subsection (a) or Section 408.004.

(d) The system or the institution may have an injured employee

examined at a reasonable time and at a place suitable to the

employee's condition and convenient and accessible to the

employee by a physician selected by the system or the

institution. The system or the institution shall pay for an

examination under this subsection and for the employee's

reasonable expenses incident to the examination. The employee is

entitled to have a physician selected by the employee present to

participate in an examination under this subsection.

(e) The system or the institution shall pay the fee, as set by

the division, of a physician selected by the employee under

Subsection (b) or (d).

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.313, eff. September 1, 2005.

Sec. 503.067. REFUSAL TO SUBMIT TO MEDICAL TREATMENT. (a) The

commissioner may order or direct the system or the institution to

reduce or suspend the compensation of an injured employee who:

(1) persists in insanitary or injurious practices that tend to

imperil or retard the employee's recovery; or

(2) refuses to submit to medical, surgical, or other remedial

treatment recognized by the state that is reasonably essential to

promote the employee's recovery.

(b) Compensation may not be reduced or suspended under this

section without reasonable notice to the employee and an

opportunity to be heard.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.314, eff. September 1, 2005.

Sec. 503.068. POSTPONEMENT OF HEARING. If an injured employee

is receiving benefits under this chapter and the system or the

institution is providing hospitalization or medical treatment to

the employee, the division may postpone the hearing on the

employee's claim. An appeal may not be taken from a commissioner

order under this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.315, eff. September 1, 2005.

Sec. 503.069. NOTICE OF APPEAL; NOTICE OF TRIAL COURT JUDGMENT;

OFFENSE. (a) In each case appealed from the division to a

county or district court:

(1) the clerk of the court shall mail to the division:

(A) not later than the 20th day after the date the case is

filed, a notice containing the style, number, and date of filing

of the case; and

(B) not later than the 20th day after the date the judgment is

rendered, a certified copy of the judgment; and

(2) the attorney preparing the judgment shall file the original

and a copy of the judgment with the clerk.

(b) An attorney's failure to comply with Subsection (a)(2) does

not excuse the failure of a county or district clerk to comply

with Subsection (a)(1)(B).

(c) The duties of a county or district clerk under Subsection

(a)(1) are part of the clerk's ex officio duties, and the clerk

is not entitled to a fee for the services.

(d) A county or district clerk who violates this section commits

an offense. An offense under this section is a misdemeanor

punishable by a fine not to exceed $250.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.316, eff. September 1, 2005.

Sec. 503.070. VENUE FOR JUDICIAL REVIEW. (a) A party who does

not consent to abide by the final decision of the commissioner

shall file notice with the division as required by Section

410.253 and bring suit in the county in which the injury occurred

to set aside the final decision of the commissioner.

(b) If a suit under this section is filed in a county other than

the county in which the injury occurred, the court, on

determining that it does not have jurisdiction to render judgment

on the merits of the suit, shall transfer the case to a proper

court in the county in which the injury occurred.

(c) Notice of the transfer of a suit under Subsection (b) shall

be given to the parties. A suit transferred under Subsection (b)

shall be considered for all purposes the same as if originally

filed in the court to which it is transferred.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.317, eff. September 1, 2005.

Sec. 503.071. ATTORNEY GENERAL AS LEGAL REPRESENTATIVE. The

attorney general is the institution's legal representative and

may bring and defend all suits and hearings necessary to carry

out the purposes of this chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.



CHAPTER 504. WORKERS' COMPENSATION INSURANCE COVERAGE FOR EMPLOYEES OF POLITICAL SUBDIVISIONS

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE C. WORKERS' COMPENSATION INSURANCE COVERAGE FOR CERTAIN

GOVERNMENT EMPLOYEES

CHAPTER 504. WORKERS' COMPENSATION INSURANCE COVERAGE FOR

EMPLOYEES OF POLITICAL SUBDIVISIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 504.001. DEFINITIONS. In this chapter, unless a different

meaning is plainly required by the context:

(1) "Division" means the division of workers' compensation of

the Texas Department of Insurance.

(2) "Employee" means:

(A) a person in the service of a political subdivision who has

been employed as provided by law; or

(B) a person for whom optional coverage is provided under

Section 504.012 or 504.013.

(3) "Political subdivision" means a county, municipality,

special district, school district, junior college district,

housing authority, community center for mental health and mental

retardation services established under Subchapter A, Chapter 534,

Health and Safety Code, or any other legally constituted

political subdivision of the state.

(4) "Pool" means two or more political subdivisions collectively

self-insuring under an interlocal contract under Chapter 791,

Government Code.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.318, eff. September 1, 2005.

Sec. 504.002. APPLICATION OF GENERAL WORKERS' COMPENSATION LAWS;

LIMIT ON ACTIONS AND DAMAGES. (a) The following provisions of

Subtitles A and B apply to and are included in this chapter

except to the extent that they are inconsistent with this

chapter:

(1) Chapter 401, other than Section 401.011(18) defining

"employer" and Section 401.012 defining "employee";

(2) Chapter 402;

(3) Chapter 403, other than Sections 403.001-403.005;

(4) Chapters 404 and 405;

(5) Sections 406.006-406.009 and Subchapters B and D-G, Chapter

406, other than Sections 406.033, 406.034, 406.035, 406.091, and

406.096;

(6) Chapter 408, other than Sections 408.001(b) and (c);

(7) Chapters 409-412;

(8) Chapter 413, except as provided by Section 504.053;

(9) Chapters 414-417; and

(10) Chapter 451.

(b) For the purpose of applying the provisions listed by

Subsection (a) to this chapter, "employer" means "political

subdivision."

(c) Neither this chapter nor Subtitle A authorizes a cause of

action or damages against a political subdivision or an employee

of a political subdivision beyond the actions and damages

authorized by Chapter 101, Civil Practice and Remedies Code.

(d) For the purpose of applying the provisions listed by

Subsection (a), "written notice" to a political subdivision that

self-insures, either individually or collectively through an

interlocal agreement as described by Section 504.011, occurs only

on written notice to the intergovernmental risk pool or other

entity responsible for administering the claim.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 954, Sec. 6, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 939, Sec. 2, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.319, eff. September 1, 2005.

Sec. 504.003. ELECTION OF REMEDIES. A person may not bring an

action for wrongful discharge under both Chapter 451 and Chapter

554, Government Code.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(77), eff.

Sept. 1, 1995.

SUBCHAPTER B. COVERAGE

Sec. 504.011. METHOD OF PROVIDING COVERAGE. A political

subdivision shall extend workers' compensation benefits to its

employees by:

(1) becoming a self-insurer;

(2) providing insurance under a workers' compensation insurance

policy; or

(3) entering into an interlocal agreement with other political

subdivisions providing for self-insurance.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 504.012. OPTIONAL COVERAGES. (a) A political subdivision

may cover volunteer fire fighters, police officers, emergency

medical personnel, and other volunteers that are specifically

named. A person covered under this subsection is entitled to full

medical benefits and the minimum compensation payments under the

law. Notwithstanding any other law, the governing body of the

political subdivision may elect to provide compensation payments

to a person covered under this subsection that are greater than

the minimum benefits provided under this title.

(b) By majority vote of the members of the governing body of a

political subdivision, the political subdivision may cover as

employees:

(1) an elected official;

(2) persons paid for jury service; or

(3) persons paid for service in the conduct of an election.

(c) A political subdivision may cover a child who is in a

program established by the political subdivision to assist

children in rendering personal services to a charitable or

educational institution under Section 54.041(b), Family Code.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1999, 76th Leg., ch. 1426, Sec. 18, eff. Sept. 1,

1999.

Sec. 504.013. COVERAGE FOR TRUSTEES AND STAFF OF SELF-INSURANCE

FUND. By majority vote of the board of trustees of a

self-insurance fund created under this chapter, the fund may

cover:

(1) members of the board of trustees;

(2) staff of the fund, including persons with whom the fund has

contracted to perform staff functions; or

(3) any other self-insurance fund created under Chapter 791,

Government Code.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 504.014. EXCLUSIONS. A person is not an employee and is

not entitled to compensation under this chapter if the person:

(1) is in the service of a political subdivision and is paid on

a piecework basis or on a basis other than by the hour, day,

week, month, or year;

(2) is a patient or client of a political subdivision involved

in vocational training;

(3) is a prisoner incarcerated by a political subdivision; or

(4) performs services that may benefit a political subdivision,

or is employed by or under contract with a performer providing

those services, but does not receive payment from the political

subdivision for the performance of the services, if the services

are performed in connection with the operation or production of:

(A) a stock show;

(B) a rodeo;

(C) a carnival;

(D) a circus;

(E) a musical, vocal, or theatrical performance;

(F) a professional baseball league or game;

(G) a professional hockey league or game;

(H) a wrestling event or match;

(I) a vehicle or motorcycle event; or

(J) another entertainment event.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 841, Sec. 1, eff. Sept. 1,

2003.

Sec. 504.015. MUNICIPAL UTILITIES. (a) This section applies to

a municipal utility operated by a board of trustees established

under Section 1502.070, Government Code, or a similar law.

(b) The board of trustees of a utility has the authority of the

governing body of the municipality under this chapter to:

(1) adopt a self-insurance program or take out a policy of

workers' compensation insurance; and

(2) adopt resolutions, give notices, and do all things

concerning workers' compensation regarding the utility's

employees that the governing body of the municipality would be

authorized to do regarding other municipal employees or groups of

employees.

(c) Funds set aside or spent for the purpose of workers'

compensation insurance are considered operating expenses of the

utility. Funds set aside or paid by the board of trustees for

self-insurance or for premiums on insurance policies shall be

paid out of utility revenues. A provision for self-insurance or

an obligation incurred under an insurance policy is not a general

liability of the municipality but is payable only out of utility

revenues.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.282, eff. Sept.

1, 2001.

Sec. 504.016. JOINT INSURANCE FUND. (a) Two or more political

subdivisions may establish a joint insurance fund as provided by

this section.

(b) A political subdivision may pay into the fund its

proportionate part as due and may contract for the fund, by and

through its directors, to make the payments due under this

chapter to employees of the political subdivision.

(c) The fund may be operated under the rules and bylaws

established by the participating political subdivisions.

(d) A joint insurance fund created under this section may

provide to the Texas Department of Insurance loss data in the

same manner as an insurance company writing workers' compensation

insurance. The State Board of Insurance shall use the loss data

as provided by Subchapter D, Chapter 5, Insurance Code.

(e) Except as provided by Subsection (d), a joint insurance fund

created under this section is not considered insurance for

purposes of any state statute and is not subject to State Board

of Insurance rules.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 504.017. FEDERAL AND STATE FUNDED TRANSPORTATION ENTITIES.

An entity is eligible to participate under Section 504.016 or

Chapter 791 or 2259, Government Code, if the entity provides

transportation subsidized in whole or in part by and provided to

clients of:

(1) the Department of Assistive and Rehabilitative Services;

(2) the Department of State Health Services;

(3) the Cancer Prevention and Research Institute of Texas;

(4) the Texas Department of Housing and Community Affairs;

(5) the Health and Human Services Commission;

(6) the Department of Aging and Disability Services;

or

(7) the Texas Youth Commission.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

266, Sec. 5, eff. November 6, 2007.

Sec. 504.018. NOTICE TO DIVISION AND EMPLOYEES; EFFECT ON

COMMON-LAW OR STATUTORY LIABILITY. (a) A political subdivision

shall notify the division of the method by which its employees

will receive benefits, the approximate number of employees

covered, and the estimated amount of payroll.

(b) A political subdivision shall notify its employees of the

method by which the employees will receive benefits and the

effective date of the coverage. Employees of a political

subdivision are conclusively considered to have accepted the

compensation provisions instead of common-law or statutory

liability or cause of action, if any, for injuries received in

the course of employment or death resulting from injuries

received in the course of employment.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.320, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

265, Sec. 3.321, eff. September 1, 2005.

SUBCHAPTER C. BENEFITS AND OFFSETS

Sec. 504.051. OFFSET AGAINST PAYMENTS FOR INCAPACITY. (a)

Benefits provided under this chapter shall be offset:

(1) to the extent applicable, by any amount for incapacity

received as provided by:

(A) Chapter 143, Local Government Code; or

(B) any other statute in effect on June 19, 1975, that provides

for the payment for incapacity to work because of injury on the

job that is also covered by this chapter; and

(2) by any amount paid under Article III, Section 52e, of the

Texas Constitution, as added in 1967.

(b) If benefits are offset, the employer may not withhold the

offset portion of the employee's wages until the time that

benefits under this chapter are received.

(c) If an employee's wages are offset, the employee and employer

shall contribute to the pension fund on the amount of money by

which the employee's wages were offset. An employee's pension

benefit may not be reduced as a result of the employee's injuries

or any compensation received under this chapter unless the

reduction results from a pension revision passed by a majority

vote of the affected members of a pension system.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 504.052. SICK LEAVE BENEFITS. (a) The governing body of a

political subdivision, by majority vote, may provide that while

an employee of the political subdivision is receiving benefits

under this chapter, the employee may elect to receive previously

accrued sick leave benefits, whether statutory or contractual, in

an amount equal to the difference between the benefits under this

chapter and the weekly compensation that the employee was

receiving before the injury that resulted in the claim.

(b) Sick leave benefits received under Subsection (a) shall be

deducted proportionately from the employee's sick leave balance.

(c) This section does not limit the medical benefits to be paid

to the employee. A sick leave plan may not require an employee to

take sick leave benefits before receiving benefits under this

chapter.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 504.053. ELECTION. (a) A political subdivision that

self-insures either individually or collectively shall provide

workers' compensation medical benefits to the injured employees

of the political subdivision through a workers' compensation

health care network certified under Chapter 1305, Insurance Code,

if the governing body of the political subdivision determines

that provision of those benefits through a network is available

to the employees and practical for the political subdivision. A

political subdivision may enter into interlocal agreements and

other agreements with other political subdivisions to establish

or contract with networks under this section.

(b) If a political subdivision or a pool determines that a

workers' compensation health care network certified under Chapter

1305, Insurance Code, is not available or practical for the

political subdivision or pool, the political subdivision or pool

may provide medical benefits to its injured employees or to the

injured employees of the members of the pool:

(1) in the manner provided by Chapter 408, other than Sections

408.001(b) and (c) and Section 408.002, and by Subchapters B and

C, Chapter 413; or

(2) by directly contracting with health care providers or by

contracting through a health benefits pool established under

Chapter 172, Local Government Code.

(c) If the political subdivision or pool provides medical

benefits in the manner authorized under Subsection (b)(2), the

following do not apply:

(1) Sections 408.004 and 408.0041, unless use of a required

medical examination or designated doctor is necessary to resolve

an issue relating to the entitlement to or amount of income

benefits under this title;

(2) Subchapter B, Chapter 408, except for Section 408.021;

(3) Chapter 413, except for Section 413.042; and

(4) Chapter 1305, Insurance Code, except for Sections 1305.501,

1305.502, and 1305.503.

(d) If the political subdivision or pool provides medical

benefits in the manner authorized under Subsection (b)(2), the

following standards apply:

(1) the political subdivision or pool must ensure that workers'

compensation medical benefits are reasonably available to all

injured workers of the political subdivision or the injured

workers of the members of the pool within a designed service

area;

(2) the political subdivision or pool must ensure that all

necessary health care services are provided in a manner that will

ensure the availability of and accessibility to adequate health

care providers, specialty care, and facilities;

(3) the political subdivision or pool must have an internal

review process for resolving complaints relating to the manner of

providing medical benefits, including an appeal to the governing

body or its designee and appeal to an independent review

organization;

(4) the political subdivision or pool must establish reasonable

procedures for the transition of injured workers to contract

providers and for the continuity of treatment, including notice

of impending termination of providers and a current list of

contract providers;

(5) the political subdivision or pool shall provide for

emergency care if an injured worker cannot reasonably reach a

contract provider and the care is for medical screening or other

evaluation that is necessary to determine whether a medical

emergency condition exists, necessary emergency care services

including treatment and stabilization, and services originating

in a hospital emergency facility following treatment or

stabilization of an emergency medical condition;

(6) prospective or concurrent review of the medical necessity

and appropriateness of health care services must comply with

Article 21.58A, Insurance Code;

(7) the political subdivision or pool shall continue to report

data to the appropriate agency as required by Title 5 of this

code and Chapter 1305, Insurance Code; and

(8) a political subdivision or pool is subject to the

requirements under Sections 1305.501, 1305.502, and 1305.503,

Insurance Code.

(e) Nothing in this chapter waives sovereign immunity or creates

a new cause of action.

Added by Acts 2005, 79th Leg., Ch.

265, Sec. 3.322, eff. September 1, 2005.

SUBCHAPTER D. ADMINISTRATION

Sec. 504.071. RULES; FORMS. A political subdivision may:

(1) adopt and publish rules and prescribe and furnish forms

necessary to effectively administer this chapter; and

(2) adopt and enforce necessary rules for the prevention of

accidents and injuries.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 504.072. APPROPRIATIONS FOR DISBURSEMENTS; ACCOUNT; REPORT.

(a) A political subdivision may set aside from available

appropriations, other than itemized salary appropriations, an

amount sufficient to pay all costs, administrative expenses,

benefits, insurance, and attorney's fees authorized by this

chapter.

(b) The amount set aside under Subsection (a) shall be set up in

a separate account in the political subdivision's records showing

the disbursements authorized by this chapter. A statement of the

amount set aside for disbursements from the account shall be

included in an annual report made to the political subdivision's

governing body and its treasurer.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 504.073. REPRESENTATION IN LEGAL PROCEEDINGS. (a) Except

as provided by Subsection (b), in a proceeding in connection with

workers' compensation benefits provided by a political

subdivision as a self-insurer, the political subdivision may be

represented by:

(1) the political subdivision's attorney or that attorney's

assistants; or

(2) outside counsel.

(b) In a proceeding involving workers' compensation for

employees of a municipal utility operated by a board of trustees

established under Section 1502.070, Government Code, or a similar

law, if the board of trustees is a self-insurer, the municipality

shall be represented by the regularly employed attorney or

outside counsel of the board of trustees.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.284, eff. Sept.

1, 2001.



CHAPTER 505. WORKERS' COMPENSATION INSURANCE COVERAGE FOR EMPLOYEES OF TEXAS DEPARTMENT OF TRANSPORTATION

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE C. WORKERS' COMPENSATION INSURANCE COVERAGE FOR CERTAIN

GOVERNMENT EMPLOYEES

CHAPTER 505. WORKERS' COMPENSATION INSURANCE COVERAGE FOR

EMPLOYEES OF TEXAS DEPARTMENT OF TRANSPORTATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 505.001. DEFINITIONS. (a) In this chapter:

(1) Repealed by Acts 2005, 79th Leg., Ch. 265, Sec. 7.01(32),

eff. September 1, 2005.

(2) "Department" means the Texas Department of Transportation.

(3) "Employee" means a person in the service of the department

under an appointment or express contract of hire and whose name

appears on the department's payroll.

(4) "Legal beneficiary" has the meaning assigned to that term

under Section 401.011.

(b) A reference in this chapter to an employee who has been

injured includes the employee's legal beneficiary if the injured

employee is dead.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 7.01(32), eff. September 1, 2005.

Sec. 505.002. APPLICATION OF GENERAL WORKERS' COMPENSATION LAWS;

LIMIT ON ACTIONS AND DAMAGES. (a) The following provisions of

Subtitles A and B apply to and are included in this chapter

except to the extent that they are inconsistent with this

chapter:

(1) Chapter 401, other than Section 401.012, defining

"employee";

(2) Chapter 402;

(3) Chapter 403, other than Sections 403.001-403.005;

(4) Chapters 404 and 405;

(5) Subchapters B, D, E, and H, Chapter 406, other than Sections

406.071-406.073, and 406.075;

(6) Chapter 408, other than Sections 408.001(b) and (c);

(7) Chapters 409 and 410;

(8) Subchapters A and G, Chapter 411, other than Sections

411.003 and 411.004;

(9) Chapters 412-417; and

(10) Chapter 451.

(b) For the purpose of applying the provisions listed by

Subsection (a) to this chapter, "employer" means "department."

(c) Neither this chapter nor Subtitle A authorizes a cause of

action or damages against the department or an employee of the

department beyond the actions and damages authorized by Chapter

101, Civil Practice and Remedies Code.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.323, eff. September 1, 2005.

SUBCHAPTER B. COVERAGE

Sec. 505.011. WORKERS' COMPENSATION COVERAGE FOR DEPARTMENT

EMPLOYEES. The department shall pay benefits as provided by this

chapter to an employee with a compensable injury.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 505.012. AUTHORITY TO SELF-INSURE. The department may

self-insure.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 505.013. INDIVIDUALS EMPLOYED BY SUBCONTRACTORS. (a)

Except as provided by Subsection (b), an individual employed by a

subcontractor performing work under contract with the department

is not considered an employee for purposes of this chapter.

(b) The department shall treat a person leasing a tractor, a

truck, mowing or cutting machinery, or other equipment to the

department and using the equipment to perform work under a

contract with the department:

(1) as an independent contractor, and the department shall

require the person, while performing the contract, to provide

life, health and accident, and disability insurance for the

person and any individual employed by the person to perform the

contract in an amount and with coverage approved by the Texas

Department of Insurance as substantially the same as provided for

under workers' compensation insurance;

(2) as an employee of the state for workers' compensation

purposes, and the department shall require the person to provide

workers' compensation insurance for each individual employed by

the person to perform the contract, in which case this chapter

applies to the person and the individuals employed by the person

without regard to the number of individuals employed; or

(3) as an employee of the state for workers' compensation

purposes, and each individual employed by that person to perform

the contract as an employee of the state for workers'

compensation purposes.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER C. ADMINISTRATION

Sec. 505.051. ADMINISTRATION; RULES; FORMS. (a) The department

shall administer this chapter.

(b) Process and procedure under this chapter shall be as summary

as possible.

(c) The department may:

(1) adopt rules and prescribe and furnish forms necessary to

effectively administer this chapter; and

(2) adopt and enforce necessary rules for the prevention of

accidents and injuries.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 505.052. PERCENTAGE OF PAYROLL SET ASIDE FOR WORKERS'

COMPENSATION EXPENSES; ACCOUNT; REPORTS. (a) The department may

set aside from its available appropriations, other than itemized

appropriations, an amount not exceeding three and one-half

percent of the department's annual payroll for the payment of

administrative expenses, charges, benefits, and awards under this

chapter.

(b) The amount set aside under Subsection (a) shall be set up in

a separate account in the department's records. The balance of

the account at any time may not exceed an amount equal to three

and one-half percent of the department's annual payroll.

(c) The account shall show the disbursements authorized by this

chapter. A statement of the amount set aside for the account and

the disbursements from the account shall be included in the

reports made to the governor and the legislature as required by

law.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 505.053. CERTIFIED COPIES OF DIVISION DOCUMENTS. (a) The

division of workers' compensation shall furnish a certified copy

of an order, award, decision, or paper on file with the division

to a person entitled to the copy on written request and payment

of the fee for the copy. The fee shall be the same as that

charged for similar services by the secretary of state's office.

(b) The department may obtain certified copies under this

section without charge.

(c) A fee or salary may not be paid to an employee of the

division of workers' compensation for making the copies that

exceeds the fee charged for the copies.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.324, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

265, Sec. 3.325, eff. September 1, 2005.

Sec. 505.054. PREEMPLOYMENT PHYSICAL REQUIRED; EXAMINING

PHYSICIANS. (a) An individual may not be certified as an

employee of the department under this chapter until the

individual:

(1) submits to a physical examination as provided by this

section; and

(2) is certified by the examining physician to be physically fit

to perform the duties and services to which the individual is to

be assigned.

(b) Absence of a physical examination under this section does

not bar recovery.

(c) The department shall designate a convenient number of

regularly licensed practicing physicians to make physical

examinations of individuals employed by or to be employed by the

department to determine if the individuals are physically fit to

be classified as department employees.

(d) A physician designated under Subsection (c) who conducts an

examination shall file with the department a complete transcript

of the examination on a form furnished by the department. The

department shall maintain all reports under this subsection as

part of the department's permanent records. A report under this

subsection is admissible in evidence before the division of

workers' compensation and in an appeal from a final award or

ruling of the commissioner of workers' compensation in which the

individual named in the examination is a claimant for

compensation under this chapter. A report under this subsection

that is admitted is prima facie evidence of the facts stated in

the report.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.326, eff. September 1, 2005.

Sec. 505.055. REPORTS OF INJURIES. (a) A report of an injury

filed with the division of workers' compensation under Section

409.005, in addition to the information required by commissioner

of workers' compensation rules, must contain:

(1) the name, age, sex, and occupation of the injured employee;

(2) the character of work in which the employee was engaged at

the time of the injury;

(3) the place, date, and hour of the injury; and

(4) the nature and cause of the injury.

(b) In addition to subsequent reports of an injury filed with

the division of workers' compensation under Section 409.005(e),

the department shall file a subsequent report on a form obtained

for that purpose:

(1) on the termination of incapacity of the injured employee; or

(2) if the incapacity extends beyond 60 days.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.327, eff. September 1, 2005.

Sec. 505.056. REQUIRED EXAMINATION OF INJURED EMPLOYEE; REFUSAL

TO SUBMIT TO EXAMINATION. (a) The division of workers'

compensation may require an employee who claims to have been

injured to submit to an examination by the division or a person

acting under the division's authority at a reasonable time and

place in this state.

(b) An employee is not entitled to compensation during or for a

period in which the employee refuses to submit to an examination

under Subsection (a) or Section 408.004.

(c) The department may have an injured employee examined at a

reasonable time and at a place suitable to the employee's

condition and convenient and accessible to the employee by a

physician selected by the department. The department shall pay

for an examination under this subsection and for the employee's

reasonable expenses incident to the examination.

(d) On the request of an employee or the department, the

employee or the department is entitled to have a physician

selected by the employee or the department present to participate

in an examination under Subsection (a) or Section 408.004. The

employee is entitled to have a physician selected by the employee

present to participate in an examination under Subsection (c).

The department shall pay the fee set by the commissioner of

workers' compensation of a physician selected by the employee

under this subsection.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.328, eff. September 1, 2005.

Sec. 505.057. REFUSAL TO SUBMIT TO MEDICAL TREATMENT. (a) The

commissioner of workers' compensation may order or direct the

department to reduce or suspend the compensation of an injured

employee if the employee:

(1) persists in insanitary or injurious practices that tend to

imperil or retard the employee's recovery; or

(2) refuses to submit to medical, surgical, or other remedial

treatment recognized by the state that is reasonably essential to

promote the employee's recovery.

(b) Compensation may not be reduced or suspended under this

section without reasonable notice to the employee and an

opportunity to be heard.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.329, eff. September 1, 2005.

Sec. 505.058. POSTPONEMENT OF HEARING. If an injured employee

is receiving benefits under this chapter and the department is

providing hospitalization or medical treatment to the employee,

the division of workers' compensation may postpone the hearing of

the employee's claim. An appeal may not be taken from an order

of the commissioner of workers' compensation under this section.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.330, eff. September 1, 2005.

Sec. 505.059. NOTICE OF APPEAL; NOTICE OF TRIAL COURT JUDGMENT;

OFFENSE. (a) In each case appealed from the division of

workers' compensation to a county or district court:

(1) the clerk of the court shall mail to the division:

(A) not later than the 20th day after the date the case is

filed, a notice containing the style, number, and date of filing

of the case; and

(B) not later than the 20th day after the date the judgment is

rendered, a certified copy of the judgment; and

(2) the attorney preparing the judgment shall file the original

and a copy of the judgment with the clerk.

(b) An attorney's failure to comply with Subsection (a)(2) does

not excuse the failure of a county or district clerk to comply

with Subsection (a)(1)(B).

(c) The duties of a county or district clerk under Subsection

(a)(1) are part of the clerk's ex officio duties, and the clerk

is not entitled to a fee for the services.

(d) A county or district clerk who violates this section commits

an offense. An offense under this section is a misdemeanor

punishable by a fine not to exceed $250.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 3.331, eff. September 1, 2005.

Sec. 505.060. EFFECT OF SICK LEAVE; ANNUAL LEAVE. (a) An

employee may elect to use accrued sick leave before receiving

income benefits. If an employee elects to use sick leave, the

employee is not entitled to income benefits under this chapter

until the employee has exhausted the employee's accrued sick

leave.

(b) An employee may elect to use all or any number of weeks of

accrued annual leave after the employee's accrued sick leave is

exhausted. If an employee elects to use annual leave, the

employee is not entitled to income benefits under this chapter

until the elected number of weeks of leave have been exhausted.

Added by Acts 2001, 77th Leg., ch. 706, Sec. 1, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1017, Sec. 2.01, eff. Sept. 1,

2002; Acts 2001, 77th Leg., ch. 1456, Sec. 14.03, eff. June 17,

2001.



CHAPTER 506. MISCELLANEOUS PROVISIONS APPLICABLE TO GOVERNMENT EMPLOYEES

LABOR CODE

TITLE 5. WORKERS' COMPENSATION

SUBTITLE C. WORKERS' COMPENSATION INSURANCE COVERAGE FOR CERTAIN

GOVERNMENT EMPLOYEES

CHAPTER 506. MISCELLANEOUS PROVISIONS APPLICABLE TO GOVERNMENT

EMPLOYEES

Sec. 506.001. LATE PAYMENT OF JUDGMENT BY THE STATE. (a) In a

workers' compensation case in which a claimant is awarded a

judgment against the state or a political subdivision of the

state under Chapter 501, 502, 503, 504, or 505, the state or

political subdivision shall comply with the judgment not later

than the 30th day after the judgment is entered.

(b) If the state or a political subdivision of the state fails

or refuses to comply with a judgment as provided under Subsection

(a) and the claimant secures a mandamus order against the state

or political subdivision to force compliance with the judgment,

the claimant is also entitled to an award of:

(1) a penalty of 12 percent of the amount of compensation

recovered in the judgment; and

(2) reasonable attorney's fees for prosecution of the mandamus

action.

Acts 1993, 73rd Leg., ch. 269, Sec. 1, eff. Sept. 1, 1993.

Sec. 506.002. REIMBURSEMENT FROM NON-TREASURY FUNDS. (a) An

agency or other instrumentality of state government that, with

funds that are held outside the state treasury, reimburses the

general revenue fund for workers' compensation payments made out

of the general revenue fund to former or current employees of the

agency or other instrumentality shall reimburse the general

revenue fund by writing a check to the comptroller:

(1) for deposit into the appropriate account in the general

revenue fund; and

(2) not later than 30 days after receiving the statement of

amounts due.

(b) The workers' compensation division of the office of the

attorney general shall send to the comptroller and the state

auditor a copy of each statement of amounts due from an agency or

other instrumentality of state government that, with funds that

are held outside the state treasury, reimburses the general

revenue fund for workers' compensation payments made out of the

general revenue fund.

(c) An agency or other instrumentality of state government

affected by this section may allocate appropriate funds to a

revolving account on its books to receive contributions from

funds other than general revenue funds, based on an assessment it

determines to be appropriate for the purpose of reimbursing the

general revenue fund for the workers' compensation payments made

to its current or former employees.

(d) The state auditor may review affected entities for

compliance with this section, subject to a risk assessment

performed by the state auditor and to the legislative audit

committee's approval of including the review in the audit plan

under Section 321.013, Government Code.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 1.40, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 64, eff.

Sept. 1, 2003.









LOCAL GOVERNMENT CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

LOCAL GOVERNMENT CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

Sec. 1.001. PURPOSE OF CODE. (a) This code is enacted as a

part of the state's continuing statutory revision program, begun

by the Texas Legislative Council in 1963 as directed by the

legislature in the law codified as Chapter 323 of the Government

Code. The program contemplates a topic-by-topic revision of the

state's general and permanent statute law without substantive

change.

(b) Consistent with the objectives of the statutory revision

program, the purpose of this code is to make the law encompassed

by this code more accessible and understandable, by:

(1) rearranging the statutes into a more logical order;

(2) employing a format and numbering system designed to

facilitate citation of the law and to accommodate future

expansion of the law;

(3) eliminating repealed, duplicative, unconstitutional,

expired, executed, and other ineffective provisions; and

(4) restating the law in modern American English to the greatest

extent possible.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 1.002. CONSTRUCTION OF CODE. The Code Construction Act

(Chapter 311 of the Government Code) applies to the construction

of each provision in this code except as otherwise expressly

provided by this code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 1.003. INTERNAL REFERENCES. In this code:

(1) a reference to a title, chapter, or section without further

identification is a reference to a title, chapter, or section of

this code; and

(2) a reference to a subtitle, subchapter, subsection,

subdivision, paragraph, or other numbered or lettered unit

without further identification is a reference to a unit of the

next larger unit of this code in which the reference appears.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 1.004. REFERENCE IN LAW TO STATUTE REVISED BY CODE. A

reference in a law to a statute or a part of a statute revised by

this code is considered to be a reference to the part of this

code that revises that statute or part of the statute.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 1.005. DEFINITIONS. In this code:

(1) "General-law municipality" means a municipality designated

by Chapter 5 as a Type A general-law municipality, Type B

general-law municipality, or Type C general-law municipality.

(2) "Home-rule municipality" means a municipality designated by

Chapter 5 as a home-rule municipality.

(3) "Municipality" means a general-law municipality, home-rule

municipality, or special-law municipality.

(4) "Special-law municipality" means a municipality designated

by Chapter 5 as a special-law municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.






TITLE 2. ORGANIZATION OF MUNICIPAL GOVERNMENT

CHAPTER 5. TYPES OF MUNICIPALITIES IN GENERAL

LOCAL GOVERNMENT CODE

TITLE 2. ORGANIZATION OF MUNICIPAL GOVERNMENT

SUBTITLE A. TYPES OF MUNICIPALITIES

CHAPTER 5. TYPES OF MUNICIPALITIES IN GENERAL

SUBCHAPTER A. TYPES OF MUNICIPALITIES

Sec. 5.001. TYPE A GENERAL-LAW MUNICIPALITY. A municipality is

a Type A general-law municipality if it:

(1) has incorporated as a Type A general-law municipality under

Subchapter A of Chapter 6 and has not acted to change to another

type of municipality;

(2) has changed to a Type A general-law municipality under

Subchapter B of Chapter 6 and has not acted to change to another

type of municipality; or

(3) operated, immediately preceding September 1, 1987, under

Chapters 1-10, Title 28, Revised Statutes, and has not acted to

change to another type of municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 5.002. TYPE B GENERAL-LAW MUNICIPALITY. A municipality is

a Type B general-law municipality if it:

(1) has incorporated as a Type B general-law municipality under

Chapter 7 and has not acted to change to another type of

municipality; or

(2) operated, immediately preceding September 1, 1987, under

Chapter 11, Title 28, Revised Statutes, and has not acted to

change to another type of municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 5.003. TYPE C GENERAL-LAW MUNICIPALITY. A municipality is

a Type C general-law municipality if it:

(1) has incorporated as a Type C general-law municipality under

Subchapter A of Chapter 8 and has not acted to change to another

type of municipality;

(2) has changed to a Type C general-law municipality under

Subchapter B of Chapter 8 and has not acted to change to another

type of municipality; or

(3) operated, immediately preceding September 1, 1987, under

Chapter 12, Title 28, Revised Statutes, and has not acted to

change to another type of municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 5.004. HOME-RULE MUNICIPALITY. A municipality is a

home-rule municipality if it operates under a municipal charter

that has been adopted or amended as authorized by Article XI,

Section 5, of the Texas Constitution.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 5.005. SPECIAL-LAW MUNICIPALITY. (a) A municipality is a

special-law municipality if it operates under a municipal charter

granted by a local law enacted by the Congress of the Republic of

Texas or by the legislature.

(b) A special-law municipality that has amended its municipal

charter as authorized by Article XI, Section 5, of the Texas

Constitution is also a home-rule municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS AFFECTING TYPES OF

MUNICIPALITIES

Sec. 5.901. TERRITORIAL REQUIREMENTS FOR INCORPORATION AS

GENERAL-LAW MUNICIPALITY. A community may not incorporate as a

general-law municipality unless it meets the following

territorial requirements:

(1) a community with fewer than 2,000 inhabitants must have not

more than two square miles of surface area;

(2) a community with 2,001 to 4,999 inhabitants must have not

more than four square miles of surface area; and

(3) a community with 5,001 to 9,999 inhabitants must have not

more than nine square miles of surface area.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 5.902. CHANGE IN DESIGNATION FROM TOWN TO CITY. (a) The

governing body of a Type A general-law municipality that was

designated as a "town" may change by ordinance its designation to

a "city."

(b) A change in designation does not affect the municipality's

corporate existence or powers.

(c) Bonds that are voted by a municipality and are unissued

before the municipality changes its designation may be issued in

the new name of the municipality as designated in the ordinance

changing the designation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 5.903. CHARTER AMENDMENTS BY SPECIAL-LAW MUNICIPALITY

INCORPORATED BEFORE JUNE 30, 1881. (a) A special-law

municipality that was incorporated as a town or village before

June 30, 1881, by the Congress of the Republic of Texas or by the

legislature may amend its charter in any regard that does not

conflict with the law of this state if the amendment is approved

by a resolution of the governing body of the town or village and

by at least a two-thirds vote at an election held to ratify the

amendment.

(b) An amendment to a charter under Subsection (a) is not

effective until:

(1) the governing body of the town or village adopts a

resolution stating the amendment; and

(2) a certified copy of the amendment is approved by the

attorney general and recorded with the secretary of state.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 5.904. MUNICIPALITY NOT GOVERNED BY CORPORATE LAW. (a) A

municipality may not be considered a corporation under a state

statute governing corporations unless the statute extends its

application to a municipality by express use of the term

"municipal corporation," "municipality," "city," "town," or

"village."

(b) It is the intent of the legislature that the limitation

provided by this section apply regardless of whether the

municipality is acting in a governmental or proprietary function.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 2(a), eff. Aug. 28,

1989.



CHAPTER 6. TYPE A GENERAL-LAW MUNICIPALITY

LOCAL GOVERNMENT CODE

TITLE 2. ORGANIZATION OF MUNICIPAL GOVERNMENT

SUBTITLE A. TYPES OF MUNICIPALITIES

CHAPTER 6. TYPE A GENERAL-LAW MUNICIPALITY

SUBCHAPTER A. INCORPORATION AS TYPE A GENERAL-LAW MUNICIPALITY

Sec. 6.001. AUTHORITY TO INCORPORATE AS TYPE A GENERAL-LAW

MUNICIPALITY. A community may incorporate under this subchapter

as a Type A general-law municipality if it:

(1) constitutes an unincorporated city or town;

(2) contains 600 or more inhabitants; and

(3) meets the territorial requirements prescribed by Section

5.901.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 6.002. INCORPORATION PROCEDURE. The procedure for

incorporating as a Type A general-law municipality is the same as

that prescribed for incorporating as a Type B general-law

municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 13.01, eff. Sept.

1, 1999.

Sec. 6.003. EFFECTIVE DATE OF INCORPORATION. The incorporation

of the community as a municipality is effective on the date the

county judge makes the entry, under Section 7.007, in the records

of the commissioners court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. CHANGE FROM ANOTHER MUNICIPAL TYPE TO TYPE A

GENERAL-LAW MUNICIPALITY

Sec. 6.011. AUTHORITY TO CHANGE TO TYPE A GENERAL-LAW

MUNICIPALITY. (a) A municipality incorporated in any manner

other than as a Type A general-law municipality may change to a

Type A general-law municipality if the municipality:

(1) has 600 or more inhabitants;

(2) contains one or more manufacturing establishments within its

corporate limits; or

(3) is incorporated under any law of the Republic of Texas.

(b) A municipality that makes the change shall operate under the

law applying to a Type A general-law municipality instead of

operating under any charter or law that previously governed the

municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 6.012. PROCEDURE FOR CHANGE. If a municipality wishes to

change to a Type A general-law municipality:

(1) at least two-thirds of the governing body of the

municipality at a regular meeting must vote to make the change

and the vote must be recorded in the journal of the governing

body's proceedings;

(2) a copy of the record of the proceedings must be signed by

the mayor;

(3) a copy of the record of the proceedings must be attested by

the municipality's clerk or secretary under the corporate seal;

and

(4) a copy of the record of the proceedings must be filed and

recorded in the office of the county clerk of the county in which

the municipality is located.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 6.013. REPEAL OF LOCAL LAW AFTER CHANGE. Any local law

that incorporated a municipality that changes to a Type A

general-law municipality under this subchapter is repealed on the

date on which the copy of the record of the proceedings is filed.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 6.014. CHANGE DOES NOT AFFECT PRIOR NAME OR STATUS AS BODY

CORPORATE. A municipality that changes to a Type A general-law

municipality retains the prior name by which it was known and

continues to be a body corporate with perpetual succession.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 7. TYPE B GENERAL-LAW MUNICIPALITY

LOCAL GOVERNMENT CODE

TITLE 2. ORGANIZATION OF MUNICIPAL GOVERNMENT

SUBTITLE A. TYPES OF MUNICIPALITIES

CHAPTER 7. TYPE B GENERAL-LAW MUNICIPALITY

Sec. 7.001. AUTHORITY TO INCORPORATE AS TYPE B GENERAL-LAW

MUNICIPALITY. A community may incorporate under this chapter as

a Type B general-law municipality if it:

(1) constitutes an unincorporated town or village;

(2) contains 201 to 9,999 inhabitants; and

(3) meets the territorial requirements prescribed by Section

5.901.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 7.002. APPLICATION TO INCORPORATE. (a) The residents of a

community may initiate an attempt to incorporate the community

under this chapter by filing with the county judge of the county

in which the community is located an application to incorporate

signed by at least 50 qualified voters who are residents of the

community.

(b) The application must state the proposed boundaries and name

of the municipality, and it must be accompanied by a plat of the

proposed municipality that contains only the territory to be used

strictly for municipal purposes.

(c) If a community is located in two counties, the application

to incorporate may be filed with the county judge of either

county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 65, Sec. 1, eff. Sept. 1,

1989.

Sec. 7.003. ELECTION ORDER. If satisfactory proof is made that

a community that has filed an application to incorporate under

this chapter contains the requisite number of inhabitants, the

county judge shall order an incorporation election to be held on

a specified date and at a designated place in the community.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 7.004. ELECTION OFFICERS. The county judge shall appoint

an officer to preside at an incorporation election under this

chapter. The presiding officer shall appoint two election judges

and two election clerks to assist in conducting the election.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 7.005. NOTICE OF ELECTION. An incorporation election under

this chapter may not be held until notice of the election has

been posted at three public places in the community for the 10

days preceding the date of the election.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 7.006. QUALIFIED VOTERS. Each qualified voter who resides

within the boundaries of the proposed municipality may vote at

the election.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 7.007. ORDER OF INCORPORATION. (a) Within 20 days after

the date the county judge receives the returns of an

incorporation election, the judge shall, if a majority of the

votes cast are for incorporation, make an entry in the records of

the commissioners court that the community is incorporated. The

judge shall include the boundaries of the municipality in the

entry. The incorporation of the community as a municipality is

effective on the date the entry is made.

(b) A certified copy of the entry and a plat of the municipality

shall be recorded in the deed records of the county in which the

municipality is located.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 7.008. INTERVAL BETWEEN ELECTIONS. A county judge may not

order an incorporation election under this chapter to be held

earlier than three years after the date of the most recent

incorporation election under this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 792, Sec. 1, eff. Sept. 1,

1989.



CHAPTER 8. TYPE C GENERAL-LAW MUNICIPALITY

LOCAL GOVERNMENT CODE

TITLE 2. ORGANIZATION OF MUNICIPAL GOVERNMENT

SUBTITLE A. TYPES OF MUNICIPALITIES

CHAPTER 8. TYPE C GENERAL-LAW MUNICIPALITY

SUBCHAPTER A. INCORPORATION AS TYPE C GENERAL-LAW MUNICIPALITY

Sec. 8.001. AUTHORITY TO INCORPORATE AS TYPE C GENERAL-LAW

MUNICIPALITY. (a) A community may incorporate under this

subchapter as a Type C general-law municipality if it:

(1) constitutes an unincorporated city, town, or village;

(2) contains 201 to 4,999 inhabitants; and

(3) meets the territorial requirements prescribed by Section

5.901.

(b) A community incorporating as a Type C general-law

municipality adopts the commission form of government.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 8.002. PETITION TO INCORPORATE. The residents of a

community may initiate an attempt to incorporate under this

subchapter by filing with the county judge a written petition

signed by at least 10 percent of the qualified voters of the

community. The petition must request the county judge to order an

election to determine whether the community will incorporate as a

Type C general-law municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 8.003. ELECTION ORDER. If a county judge receives the

petition and if satisfactory proof is made that the community

contains the requisite number of inhabitants, the judge shall

order an incorporation election to be held on a specified date

and at a designated place in the community.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 8.004. ELECTION OFFICERS. The county judge shall appoint

two election judges and two election clerks to conduct the

incorporation election under this subchapter. The county judge

shall designate one of the election judges to be the presiding

judge.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 8.005. NOTICE OF ELECTION. Notice of an incorporation

election under this subchapter must be published in a newspaper

in the community before the 30th day before the date of the

election, or if there is no newspaper in the community, the

notice must be posted at three public places in the community for

the 30 days preceding the date of the election.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 8.006. ORDER OF INCORPORATION. If a majority of the votes

cast in an election under this subchapter are for incorporation,

the county judge shall enter an order in the minutes of the

commissioners court that the community is incorporated. The

incorporation is effective on the date the order is entered.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. CHANGE FROM ANOTHER MUNICIPAL TYPE TO TYPE C

GENERAL-LAW MUNICIPALITY

Sec. 8.021. AUTHORITY TO CHANGE TO TYPE C GENERAL-LAW

MUNICIPALITY. (a) A Type A general-law municipality containing

501 to 4,999 inhabitants or a Type B general-law municipality

containing 501 to 999 inhabitants may change to a Type C

general-law municipality.

(b) A municipality changing to a Type C general-law municipality

adopts the commission form of government.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 8.022. PETITION TO CHANGE. The residents of a municipality

may initiate an attempt to make the change under this subchapter

by filing with the mayor of the municipality a written petition

signed by at least 10 percent of the qualified voters of the

municipality. The petition must request the mayor to order an

election to determine whether the municipality will change to a

Type C general-law municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 8.023. ELECTION ORDER. If the mayor receives the petition,

the mayor shall order an election on the question of the change

to be held in the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 8.024. ELECTION OFFICERS. The mayor shall appoint two

election judges and two election clerks to conduct the election

under this subchapter. The mayor shall designate one of the

election judges to be the presiding judge.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 8.025. NOTICE OF ELECTION. In addition to the notice

required by Chapter 4, Election Code, notice of an election under

this subchapter must be published in a newspaper in the

municipality before the 30th day before the date of the election,

or if there is no newspaper in the municipality, the notice must

be posted at three public places in the municipality for the 30

days preceding the date of the election.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 8.026. ORDER OF CHANGE. If a majority of the votes cast in

an election under this subchapter are for the change, the mayor

shall enter an order in the minutes of the municipality's

governing body that the municipality is changed. The change is

effective from the time the order is entered.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 9. HOME-RULE MUNICIPALITY

LOCAL GOVERNMENT CODE

TITLE 2. ORGANIZATION OF MUNICIPAL GOVERNMENT

SUBTITLE A. TYPES OF MUNICIPALITIES

CHAPTER 9. HOME-RULE MUNICIPALITY

Sec. 9.001. ADOPTION OR AMENDMENT OF HOME-RULE CHARTER. This

chapter applies to the adoption or amendment of a municipal

charter by a municipality authorized to do so by Article XI,

Section 5, of the Texas Constitution.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 9.002. SELECTION OF CHARTER COMMISSION. (a) The governing

body of the municipality may, by an ordinance adopted by at least

a two-thirds vote of its membership, order an election by the

voters of the municipality on the question: "Shall a commission

be chosen to frame a new charter?" The governing body shall by

ordinance order the election if presented with a petition signed

by at least 10 percent of the qualified voters of the

municipality.

(b) The election ordinance shall provide for the election to be

held on the date of the municipality's next general election

scheduled after the 30th day but on or before the 90th day after

the date the ordinance is adopted. However, if no general

election is scheduled during that period that allows sufficient

time to comply with other requirements of law, the election shall

be ordered for the first authorized uniform election date

prescribed by the Election Code that allows sufficient time to

comply with other requirements of law and that occurs after the

30th day after the date the ordinance is adopted and published in

a newspaper published in the municipality.

(c) The ballot at the election on the question prescribed by

Subsection (a) shall also provide for the election from the

municipality at large of a charter commission to draft a charter

if a majority of the qualified voters voting on the question of

choosing a charter commission approve the question. The

commission must consist of at least 15 members, but if it has

more than 15 members it may not have more than one member for

each 3,000 inhabitants of the municipality. The ballot may not

contain any party designation.

(d) The provisions of Subsections (a), (b), and (c) regarding

the selection of a charter commission do not apply to the first

charter election in a municipality if:

(1)(A) the governing body of the municipality selects a charter

commission;

(B) a charter commission is selected at a mass meeting; or

(C) the mayor of the municipality appoints a charter commission;

and

(2) the charter commission has proceeded with the formation of a

charter for the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 9.003. VOTE ON CHARTER. (a) The charter prepared by the

charter commission shall be submitted to the qualified voters of

the municipality at an election to be held on the first

authorized uniform election date prescribed by the Election Code

that allows sufficient time to comply with other requirements of

law and that occurs on or after the 40th day after the date the

charter commission completes its work. The governing body of the

municipality shall provide for the submission of the charter at

the election to the extent that the provisions for submission are

not prescribed by general law.

(b) Before the 30th day before the date of the election, the

governing body of the municipality shall order the municipal

clerk or the municipal secretary to mail a copy of the proposed

charter to each registered voter of the municipality.

(c) The charter commission shall prepare the charter so that to

the extent practicable each subject may be voted on separately.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 87(b), eff. Aug. 28,

1989.

Sec. 9.004. CHARTER AMENDMENTS. (a) The governing body of a

municipality on its own motion may submit a proposed charter

amendment to the municipality's qualified voters for their

approval at an election. The governing body shall submit a

proposed charter amendment to the voters for their approval at an

election if the submission is supported by a petition signed by a

number of qualified voters of the municipality equal to at least

five percent of the number of qualified voters of the

municipality or 20,000, whichever number is the smaller.

(b) The ordinance ordering the election shall provide for the

election to be held on the first authorized uniform election date

prescribed by the Election Code or on the earlier of the date of

the next municipal general election or presidential general

election. The election date must allow sufficient time to comply

with other requirements of law and must occur on or after the

30th day after the date the ordinance is adopted.

(c) Notice of the election shall be published in a newspaper of

general circulation published in the municipality. The notice

must:

(1) include a substantial copy of the proposed amendment;

(2) include an estimate of the anticipated fiscal impact to the

municipality if the proposed amendment is approved at the

election; and

(3) be published on the same day in each of two successive

weeks, with the first publication occurring before the 14th day

before the date of the election.

(d) An amendment may not contain more than one subject.

(e) The ballot shall be prepared so that a voter may approve or

disapprove any one or more amendments without having to approve

or disapprove all of the amendments.

(f) The requirement imposed by Subsection (c)(2) does not waive

governmental immunity for any purpose and a person may not seek

injunctive relief or any other judicial remedy to enforce the

estimate of the anticipated fiscal impact on the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1219, Sec. 5, eff. June 20,

1997; Acts 1997, 75th Leg., ch. 1349, Sec. 76, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

414, Sec. 1, eff. September 1, 2007.

Sec. 9.005. ADOPTION OF CHARTER OR AMENDMENT. (a) A proposed

charter for a municipality or a proposed amendment to a

municipality's charter is adopted if it is approved by a majority

of the qualified voters of the municipality who vote at an

election held for that purpose.

(b) A charter or an amendment does not take effect until the

governing body of the municipality enters an order in the records

of the municipality declaring that the charter or amendment is

adopted.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 9.006. CONCURRENT ELECTIONS. This chapter does not prevent

the voters at an election to adopt a charter or an amendment to a

charter from electing at the same election persons to hold office

under the charter or amendment.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 9.007. CERTIFICATION OF CHARTER OR AMENDMENT. (a) As soon

as practicable after a municipality adopts a charter or charter

amendment, the mayor or chief executive officer of the

municipality shall certify to the secretary of state an

authenticated copy of the charter or amendment under the

municipality's seal showing the approval by the voters of the

municipality.

(b) The secretary of state shall file and record the

certification in his office in a book kept for that purpose.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 9.008. REGISTRATION OF CHARTER OR AMENDMENT; EFFECT. (a)

The secretary or other officer of a municipality performing

functions similar to those of a secretary shall record in the

secretary's or other officer's office a charter or charter

amendment adopted by the voters of the municipality. If a charter

or amendment is not recorded on microfilm, as may be permitted

under another law, it shall be recorded in a book kept for that

purpose.

(b) Recorded charters or amendments are public acts. Courts

shall take judicial notice of them, and no proof is required of

their provisions.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 21. GENERAL PROVISIONS AFFECTING GOVERNING BODY OF MUNICIPALITY

LOCAL GOVERNMENT CODE

TITLE 2. ORGANIZATION OF MUNICIPAL GOVERNMENT

SUBTITLE B. MUNICIPAL FORM OF GOVERNMENT

CHAPTER 21. GENERAL PROVISIONS AFFECTING GOVERNING BODY OF

MUNICIPALITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 21.001. ELECTION OF ALDERMEN BY PLACE SYSTEM IN GENERAL-LAW

MUNICIPALITY. (a) The governing body of a general-law

municipality that is not divided into wards and that elects its

aldermen at large may provide by ordinance for the election of

aldermen under a place system.

(b) The ordinance must be enacted before the 60th day before the

date of the first regular municipal election of aldermen under a

place system.

(c) As soon as possible after the place system ordinance is

enacted, the governing body shall assign place numbers to each

alderman's office.

(d) When incumbent aldermen's terms of office expire, any

candidate for the office of alderman shall file an application

for a specific place on the governing body, such as "Alderman,

Place No. 1."

(e) The ballot for an election under the place system must show

each office of alderman as a separate office designated by place

number.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 21.002. REFERENCES TO MUNICIPAL GOVERNING BODY AND TO

MEMBERS OF MUNICIPAL GOVERNING BODY. A reference in this code or

another statute:

(1) to a member of the governing body of a municipality includes

each member of that body regardless of the name, including

alderman, commissioner, or council member, used by a statute,

municipal charter, or municipal ordinance to refer to the member;

or

(2) to the governing body of a municipality includes a municipal

governing body regardless of the name, including board of

aldermen, city commission, or city council, used by a statute,

municipal charter, or municipal ordinance to refer to the

governing body.

Added by Acts 2001, 77th Leg., ch. 402, Sec. 1(b), eff. Sept. 1,

2001.

Sec. 21.003. MEMBERS OF MUNICIPAL GOVERNING BODIES MAY

VOLUNTEER. A member of the governing body of a municipality may

serve as a volunteer for an organization that protects the

health, safety, or welfare of the municipality regardless of

whether the organization is funded or supported in whole or part

by the municipality if the governing body adopts a resolution

allowing members of the governing body to perform service of that

nature.

Added by Acts 2001, 77th Leg., ch. 42, Sec. 2, eff. May 3, 2001.

Renumbered from Local Government Code Sec. 21.002 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(104), eff. Sept. 1, 2003.

SUBCHAPTER B. REMOVAL OF MEMBER OF GOVERNING BODY OF GENERAL-LAW

MUNICIPALITY

Sec. 21.021. APPLICABILITY. This subchapter applies only to a

general-law municipality.

Added by Acts 1999, 76th Leg., ch. 1567, Sec. 2, eff. Sept. 1,

1999.

Sec. 21.022. DEFINITIONS. In this subchapter:

(1) "District attorney" includes a criminal district attorney.

(2) "Incompetency" means:

(A) gross ignorance of official duties;

(B) gross carelessness in the discharge of official duties; or

(C) inability or unfitness to promptly and properly discharge

official duties because of a serious mental or physical defect

that did not exist at the time of the officer's election.

(3) "Officer" means the mayor or another member of the governing

body of a municipality.

(4) "Official misconduct" means intentional unlawful behavior

relating to official duties by an officer entrusted with the

administration of justice or the execution of the law. The term

includes an intentional or corrupt failure, refusal, or neglect

of an officer to perform a duty imposed on the officer by law.

Added by Acts 1999, 76th Leg., ch. 1567, Sec. 2, eff. Sept. 1,

1999.

Sec. 21.023. REMOVAL FROM OFFICE. The district judge may remove

an officer of the municipality from office as provided by this

subchapter.

Added by Acts 1999, 76th Leg., ch. 1567, Sec. 2, eff. Sept. 1,

1999.

Sec. 21.024. NO REMOVAL BEFORE ACTION. An officer may not be

removed under this subchapter for an act the officer committed

before election to office if the act was a matter of public

record or otherwise known to the voters.

Added by Acts 1999, 76th Leg., ch. 1567, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 402, Sec. 2, eff.

Sept. 1, 2001.

Sec. 21.025. GENERAL GROUNDS FOR REMOVAL. (a) An officer may

be removed from office for:

(1) incompetency;

(2) official misconduct; or

(3) intoxication on or off duty caused by drinking an alcoholic

beverage.

(b) Intoxication is not a ground for removal if it appears at

the trial that the intoxication was caused by drinking an

alcoholic beverage on the direction and prescription of a

licensed physician practicing in this state.

Added by Acts 1999, 76th Leg., ch. 1567, Sec. 2, eff. Sept. 1,

1999.

Sec. 21.026. PETITION FOR REMOVAL. (a) A proceeding for the

removal of an officer is begun by filing a written petition for

removal in a district court of the county in which the officer

resides.

(b) Any resident of the municipality who has lived for at least

six months in the municipality and who is not currently under

indictment in the county in which the municipality is located may

file the petition. At least one of the parties who files the

petition must swear to it at or before the filing.

(c) The petition must be addressed to the district judge of the

court in which it is filed. The petition must specify the grounds

alleged for the removal of the officer in plain and intelligible

language and must cite the time and place of the occurrence of

each act alleged as a ground for removal with as much certainty

as the nature of the case permits.

Added by Acts 1999, 76th Leg., ch. 1567, Sec. 2, eff. Sept. 1,

1999.

Sec. 21.027. CITATION OF OFFICER. (a) After a petition for

removal is filed, the person filing the petition shall apply to

the district judge in writing for an order requiring a citation

and a certified copy of the petition to be served on the officer.

(b) If the application for the order is made during the term of

the court, action may not be taken on the petition until the

order is granted and entered in the minutes of the court. If the

application is made to the judge during the vacation of the

court, the judge shall indicate on the petition the action taken

and shall have the action entered in the minutes of the court at

the next term.

(c) If the judge refuses to issue the order for citation, the

petition shall be dismissed at the cost of the person filing the

petition. The person may not take an appeal from the judge's

decision or apply for a writ of mandamus. If the judge grants the

order for citation, the clerk shall issue the citation with a

certified copy of the petition. The judge shall require the

person filing the petition to post security for costs in the

manner provided for other cases.

(d) The citation shall order the officer to appear and answer

the petition on a date, fixed by the judge, after the fifth day

after the date the citation is served. The time is computed as it

is in other suits. Disposition of this action by the district

court shall take precedence over other civil matters on the

court's docket.

Added by Acts 1999, 76th Leg., ch. 1567, Sec. 2, eff. Sept. 1,

1999.

Sec. 21.028. BOND. (a) The judge shall require the person

filing the petition to execute a bond, with at least two good and

sufficient sureties, in an amount fixed by the judge and

conditioned as required by the judge. The bond shall be used to

pay damages and costs to the officer if the grounds for removal

are found at trial to be insufficient or untrue. The officer must

serve written notice on the person who filed the petition and

that person's bondsman not later than the 90th day after the date

the bond is executed, stating that the officer intends to hold

them liable on the bond and stating the grounds for that

liability.

(b) If the final judgment establishes the officer's right to the

office, the person filing the petition shall pay the officer an

amount determined by the judge as appropriate to compensate the

officer for the damages suffered as a result of the removal

action.

Added by Acts 1999, 76th Leg., ch. 1567, Sec. 2, eff. Sept. 1,

1999.

Sec. 21.029. TRIAL. (a) An officer shall have the right to

trial by jury.

(b) The trial for the removal of an officer and the proceedings

connected with the trial shall be conducted as much as possible

in accordance with the rules and practice of the court in other

civil cases, in the name of the State of Texas, and on the

relation of the person filing the petition.

(c) In a removal case, the judge may not submit special issues

to the jury. Under a proper charge applicable to the facts of the

case, the judge shall instruct the jury to find from the evidence

whether the grounds for removal alleged in the petition are true.

If the petition alleges more than one ground for removal, the

jury shall indicate in the verdict which grounds are sustained by

the evidence and which are not sustained.

(d) The district attorney shall represent the state in a

proceeding for the removal of an officer.

Added by Acts 1999, 76th Leg., ch. 1567, Sec. 2, eff. Sept. 1,

1999.

Sec. 21.030. APPEAL. (a) Either party to a removal action may

appeal the final judgment to the court of appeals in the manner

provided for other civil cases. The officer is not required to

post an appeal bond but may be required to post a bond for costs.

(b) An appeal of a removal action takes precedence over the

ordinary business of the court of appeals and shall be decided

with all convenient dispatch. If the trial court judgment is not

set aside or suspended, the court of appeals shall issue its

mandate in the case not later than the fifth day after the date

the court renders its judgment.

Added by Acts 1999, 76th Leg., ch. 1567, Sec. 2, eff. Sept. 1,

1999.

Sec. 21.031. REMOVAL BY CRIMINAL CONVICTION. (a) The

conviction of an officer for any felony or for a misdemeanor

involving official misconduct operates as an immediate removal

from office.

(b) The court rendering judgment in the case shall include in

the judgment an order removing the officer.

(c) If the removed officer appeals the judgment, the appeal

supersedes the order of removal unless the court that renders the

judgment finds that it is in the public interest to suspend the

removed officer pending the appeal. If the court finds that the

public interest requires suspension, the court shall suspend the

removed officer as provided by this subchapter.

Added by Acts 1999, 76th Leg., ch. 1567, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 402, Sec. 3, eff.

Sept. 1, 2001.

Sec. 21.032. REELECTION PROHIBITED FOR CERTAIN PERIOD. An

officer removed under this subchapter is not eligible for

reelection to the same office before the second anniversary of

the date of the removal.

Added by Acts 1999, 76th Leg., ch. 1567, Sec. 2, eff. Sept. 1,

1999.



CHAPTER 22. ALDERMANIC FORM OF GOVERNMENT IN TYPE A GENERAL-LAW MUNICIPALITY

LOCAL GOVERNMENT CODE

TITLE 2. ORGANIZATION OF MUNICIPAL GOVERNMENT

SUBTITLE B. MUNICIPAL FORM OF GOVERNMENT

CHAPTER 22. ALDERMANIC FORM OF GOVERNMENT IN TYPE A GENERAL-LAW

MUNICIPALITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 22.001. CHAPTER APPLICABLE TO TYPE A GENERAL-LAW

MUNICIPALITY. This chapter applies only to a Type A general-law

municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.002. CONTINUATION OF OFFICES IN MUNICIPALITY CHANGING TO

TYPE A GENERAL-LAW MUNICIPALITY. If a municipality changes to a

Type A general-law municipality under Subchapter B of Chapter 6,

the officers serving in the municipality on the date of the

change shall continue in office until their offices are

superseded in conformity to the law applying to Type A

general-law municipalities.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.003. DATE OF MUNICIPAL ELECTION. An election for

officers of the municipality shall be held annually, except as

otherwise provided by law, in each ward of the municipality on an

authorized uniform election date as provided by Chapter 41,

Election Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.004. PLURALITY VOTE REQUIRED FOR ELECTION OF MUNICIPAL

OFFICER. To be elected to an office of the municipality, a

person must receive more votes than any other person for the

office.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.005. OATH FOR ELECTED OR APPOINTED OFFICER. (a) A

person who is elected or appointed to a municipal office under

this code must take and sign the official oath of office before

beginning to perform the duties of the office.

(b) The governing body of the municipality by ordinance may

require a municipal officer to take any additional oath that the

governing body considers best calculated to secure the faithful

performance of the officer's duties.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.006. DATE ON WHICH OFFICERS BEGIN TO PERFORM DUTIES. A

newly elected municipal officer may exercise the duties of office

beginning on the fifth day after the date of the election,

excluding Sundays.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.007. VACANCY CREATED ON FAILURE TO QUALIFY. If a

municipal officer-elect fails to qualify for office within 30

days after the date of the officer's election, the office is

considered vacant.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.008. DISQUALIFICATION FROM OFFICE IF MUNICIPAL FUNDS

OWED. An officer who is entrusted with the collection or custody

of funds belonging to the municipality and who is in default to

the municipality may not hold any municipal office until the

amount of the default, plus 10 percent interest, is paid to the

municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.009. REMOVAL FROM OFFICE FOR MISAPPROPRIATION OF SPECIAL

FUNDS. A municipal officer who misappropriates money in a

special fund created by the municipality under Section 101.004 is

guilty of malfeasance in office. On the complaint of a person who

has an interest in the affected funds, the officer shall be

removed from office and is ineligible to hold any office in that

municipality after removal.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.010. FILLING VACANCY ON GOVERNING BODY OR IN OTHER

MUNICIPAL OFFICE. (a) If for any reason a single vacancy exists

on the governing body of the municipality, a majority of the

remaining members, excluding the mayor, may fill the vacancy by

appointment unless an election to fill the vacancy is required by

Article XI, Section 11, of the Texas Constitution. The mayor may

vote on the appointment only if there is a tie.

(a-1) A person serving as a member of the governing body is not,

because of that service, ineligible to be appointed to fill a

vacancy in the office of mayor of the municipality, but the

person may not vote on the person's own appointment.

(b) The person appointed to fill the vacancy serves until the

next regular municipal election.

(c) In lieu of appointing a person to fill a vacancy on the

governing body, a special election may be ordered to elect a

person to fill the vacancy.

(d) If two or more vacancies on the governing body exist at the

same time, a special election shall be ordered to fill the

vacancies.

(e) If a vacancy exists in any other municipal office, the mayor

or acting mayor shall appoint a person to fill the vacancy,

subject to confirmation by the governing body.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

513, Sec. 1, eff. June 16, 2007.

Sec. 22.011. FILLING VACANCY IN MUNICIPAL OFFICE UNDER SPECIAL

CIRCUMSTANCES. If a vacancy occurs in a municipal office by a

resignation or in another manner and if the vacancy cannot be

filled as provided by other law, the commissioners court of the

county in which the municipality is located shall order an

election to fill the vacancy if the court is petitioned to do so

by at least 26 taxpaying voters residing in the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.012. RESIGNATION OF ELECTED OR APPOINTED MUNICIPAL

OFFICER. A municipal officer elected or appointed under this

chapter may resign by submitting the resignation in writing to

the governing body of the municipality. The resignation is

subject to the approval and acceptance of the governing body.

However, a person who is appointed by the mayor may submit the

written resignation to the mayor for the mayor's action.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. GOVERNING BODY

Sec. 22.031. COMPOSITION OF GOVERNING BODY; WARD SYSTEM

OPTIONAL. (a) If the municipality is divided into wards, the

governing body of the municipality consists of a mayor who is

elected by the qualified voters of the municipality and of two

aldermen from each ward who are elected by the qualified voters

of the ward.

(b) If the municipality is not divided into wards, the governing

body consists of a mayor and five aldermen who are elected by the

qualified voters of the municipality, and the provisions of this

subchapter relating to proceedings in a ward apply to the whole

municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.032. QUALIFICATIONS OF MEMBERS OF GOVERNING BODY. (a)

To be eligible for the office of mayor of the municipality, a

person must be a registered voter and must have resided within

the municipal limits for at least the 12 months preceding the

election day. For purposes of this subsection, residency in an

area while the area was not within the municipal limits is

considered as residency within the limits if the area is a part

of the municipality on election day.

(b) To be eligible for the office of alderman of the

municipality, a person must be a registered voter and must reside

on election day in the ward from which the person may be elected.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.033. GOVERNING BODY TO JUDGE ELECTION AND QUALIFICATION

OF MEMBERS. The governing body of the municipality is the judge

of the election and qualifications of its members.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.034. INITIAL ELECTION AND TERM OF OFFICE. (a) If the

municipality is divided into wards, at the initial election for

officers of the municipality, the mayor and the two aldermen from

each ward shall be elected. The aldermen for each ward are the

candidates from that ward who receive the highest and second

highest number of votes at the initial election.

(b) The two aldermen elected from each ward shall draw lots at

the first regular meeting of the governing body of the

municipality to determine which alderman serves for one year and

which alderman serves for two years after the initial election.

At each following annual election, one alderman shall be elected

from each ward for the regular term.

(c) If the municipality is not divided into wards, the governing

body by ordinance may determine the number and the manner of

deciding which aldermen elected at the initial election for

officers serve for one year and which serve for two years.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.035. REGULAR TERM OF OFFICE. The mayor and aldermen of

the municipality are elected for a term of two years unless a

longer term is established under Article XI, Section 11, of the

Texas Constitution.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.036. INSTALLATION OF GOVERNING BODY. On the fifth day

after the date of the election, excluding Sundays, or as soon as

possible after that fifth day, the newly elected governing body

of the municipality shall meet at the usual meeting place and

shall be installed.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.037. MAYOR AS PRESIDING OFFICER; PRESIDENT PRO TEMPORE.

(a) The mayor shall preside at all meetings of the governing

body of the municipality and, except in elections, may vote only

if there is a tie.

(b) At each new governing body's first meeting or as soon as

practicable, the governing body shall elect one alderman to serve

as president pro tempore for a term of one year.

(c) If the mayor fails, is unable, or refuses to act, the

president pro tempore shall perform the mayor's duties and is

entitled to receive the fees and compensation prescribed for the

mayor.

(d) If the mayor and the president pro tempore are absent, any

alderman may be appointed to preside at the meeting.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.038. MEETINGS. (a) The governing body of the

municipality shall meet at the time and place determined by a

resolution adopted by the governing body.

(b) The mayor may call a special meeting on the mayor's own

motion or on the application of three aldermen. Each member of

the governing body, the secretary, and the municipal attorney

must be notified of the special meeting. The notice may be given

personally or left at the person's usual place of residence.

(c) The governing body shall determine the rules of its

proceedings and may compel the attendance of absent members and

punish them for disorderly conduct.

(d) An alderman shall be fined $3 for each meeting that the

alderman fails to attend unless the absence is caused by the

alderman's illness or the illness of a family member.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.039. QUORUM. A majority of the number of aldermen

established by Section 22.031 for the municipality constitutes a

quorum. However, at a called meeting or at a meeting to consider

the imposition of taxes, two-thirds of the number of aldermen

established by that section constitutes a quorum unless provided

otherwise.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.040. CHANGE OF WARDS. (a) The governing body of the

municipality may divide the municipality into as many wards as it

considers necessary for the good of the residents and may change

ward boundaries. The wards must contain an equal number of voters

as far as practicable.

(b) The governing body may not change the number of wards or

boundaries of a ward during the three-month period preceding the

date of a municipal election.

(c) The wards of a municipality that changes to a Type A

general-law municipality under Subchapter B, Chapter 6, are not

affected by that action.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.041. VACANCY ON GOVERNING BODY IS CREATED. (a) If an

alderman moves from the ward from which the alderman is elected,

the alderman's office is considered vacant.

(b) If a member of the governing body is absent for three

regular consecutive meetings, the member's office is considered

vacant unless the member is sick or has first obtained a leave of

absence at a regular meeting.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.042. POWERS AND DUTIES OF MAYOR. (a) The mayor is the

chief executive officer of the municipality. The mayor shall at

all times actively ensure that the laws and ordinances of the

municipality are properly carried out. The mayor shall perform

the duties and exercise the powers prescribed by the governing

body of the municipality.

(b) The mayor shall inspect the conduct of each subordinate

municipal officer and shall cause any negligence, carelessness,

or other violation of duty to be prosecuted and punished.

(c) The mayor shall give to the governing body any information,

and shall recommend to the governing body any measure, that

relates to improving the finances, police, health, security,

cleanliness, comfort, ornament, or good government of the

municipality.

(d) The mayor may administer oaths of office.

(e) In the event of a riot or unlawful assembly or to preserve

the peace and good order in the municipality, the mayor may order

and enforce the closing of a theater, ballroom, or other place of

recreation or entertainment, or a public room or building and may

order the arrest of a person who violates a state law or a

municipal ordinance in the presence of the mayor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.043. PETITIONS AND REMONSTRANCES PRESENTED TO GOVERNING

BODY. Petitions and remonstrances may be presented to the

governing body of the municipality and must be in writing.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. OTHER MUNICIPAL OFFICERS

Sec. 22.071. OTHER MUNICIPAL OFFICERS. (a) In addition to the

members of the governing body of the municipality, the other

officers of the municipality are the secretary, treasurer,

assessor and collector, municipal attorney, marshal, municipal

engineer, and any other officers or agents authorized by the

governing body.

(b) The governing body by ordinance shall provide for the

election or appointment of the officers provided by this section.

(c) The governing body may confer on other municipal officers

the powers and duties of an officer provided for by this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.072. POWERS AND DUTIES OF MUNICIPAL OFFICERS; BOND. (a)

The governing body of the municipality may require a municipal

officer whose duties are prescribed by this code to perform

additional duties.

(b) The governing body may prescribe the powers and duties of a

municipal officer appointed or elected to an office under this

code whose duties are not specified by this code.

(c) The governing body may require a municipal officer to

execute a bond payable to the municipality and conditioned that

the officer will faithfully perform the duties of the office.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.073. POWERS AND DUTIES OF SECRETARY. (a) The secretary

of the municipality shall attend each meeting of the governing

body of the municipality and shall keep, in a record provided for

that purpose, accurate minutes of the governing body's

proceedings.

(b) The secretary shall:

(1) engross and enroll all laws, resolutions, and ordinances of

the governing body;

(2) keep the corporate seal;

(3) take charge of, arrange, and maintain the records of the

governing body;

(4) countersign all commissions issued to municipal officers and

all licenses issued by the mayor, and keep a record of those

commissions and licenses; and

(5) prepare all notices required under any regulation or

ordinance of the municipality.

(c) The secretary shall notify the Texas Judicial Council of the

name of each person who is elected or appointed as mayor,

municipal court judge, or clerk of a municipal court of the

municipality. The secretary shall notify the judicial council

within 30 days after the date of the person's election or

appointment.

(d) The secretary shall draw all the warrants on the treasurer,

countersign the warrants, and keep, in a record provided for that

purpose, an accurate account of the warrants.

(e) The secretary serves as the general accountant of the

municipality and shall keep regular accounts of the municipal

receipts and disbursements. The secretary shall keep each cause

of receipt and disbursement separately and under proper headings.

The secretary shall also keep separate accounts with each person,

including each officer, who has monetary transactions with the

municipality. The secretary shall credit accounts allowed by

proper authority and shall specify the particular transaction to

which each entry applies. The secretary shall keep records of the

accounts and other information covered by this subsection.

(f) The secretary shall keep a register of bonds and bills

issued by the municipality and all evidence of debt due and

payable to the municipality, noting the relevant particulars and

facts as they occur.

(g) The secretary shall carefully keep all contracts made by the

governing body.

(h) The secretary shall perform all other duties required by

law, ordinance, resolution, or order of the governing body.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 47, eff. Sept. 1,

1989.

Sec. 22.074. CERTIFICATION OF SECRETARIES. (a) In this

section, "institution of higher education" has the meaning

assigned by Section 61.003, Education Code.

(b) A person may be certified to practice as a municipal

secretary in this state. The person shall be granted a

certificate on completion of a program of instruction for

municipal secretaries conducted at an institution of higher

education.

(c) A private association of secretaries of municipalities may

contract with an institution of higher education to use the

facilities of the institution to provide a program of instruction

for municipal secretaries. The association shall develop the

program with the assistance of the institution. The institution

shall approve a program that meets qualifications for approval

developed by the institution. The association shall conduct the

program at the institution.

(d) A private association of secretaries that establishes a

program of instruction under this section shall pay the costs of

the program, including the payment of a reasonable fee to the

institution that houses the program for the use of the

institution's facilities. State funds may not be appropriated to

finance a certification program established under this section.

(e) A private association of secretaries that establishes a

program of instruction under this section shall issue a

certificate to each person who successfully completes the

program. A person who holds a certificate issued under this

section must renew the certificate not later than five years

after the date on which the original certificate was issued. The

person may renew the certificate on completion of a supplementary

program of instruction conducted at the institution of higher

education.

(f) This section does not require a person to be certified as a

municipal secretary in order to practice in that capacity.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.075. BOND AND DUTIES OF TREASURER. (a) The treasurer

of the municipality shall execute a bond. The bond must:

(1) be in favor of the municipality;

(2) be in the form and amount required by the governing body of

the municipality;

(3) have security approved as sufficient by the governing body;

and

(4) be conditioned that the treasurer will faithfully discharge

the duties of the office.

(b) The treasurer shall receive and securely keep all money

belonging to the municipality. The treasurer shall make all

payments on the order of the mayor, attested by the secretary of

the municipality under the seal of the municipality. The

treasurer may not pay an order unless the face of the order shows

that the governing body directed the issuance of the order and

shows the purpose for which it is issued.

(c) The treasurer shall render to the governing body a full

statement of the receipts and payments. The statement must be

rendered at the governing body's first regular meeting in every

quarter and at other times as required by the governing body.

(d) The treasurer shall perform other acts and duties as the

governing body requires.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.076. BOND OF MARSHAL; ABOLITION OF OFFICE. (a) The

marshal of the municipality shall execute a bond. The bond must

be conditioned that the marshal will faithfully perform the

official duties as the governing body of the municipality may

require.

(b) The governing body of a municipality with a population of

less than 5,000 by ordinance may abolish the office of marshal

and, at the same time in the ordinance, confer the duties of the

office on a municipal police officer appointed as the governing

body directs or on any other peace officer of the county.

However, an elected marshal may not be removed from office under

this subsection.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 22.077. REMOVAL OF MUNICIPAL OFFICERS. (a) The governing

body of the municipality may remove a municipal officer for

incompetency, corruption, misconduct, or malfeasance in office

after providing the officer with due notice and an opportunity to

be heard.

(b) If the governing body lacks confidence in a municipal

officer appointed by the governing body, the governing body may

remove the officer at any time. The removal is effective only if

two-thirds of the elected aldermen vote in favor of a resolution

declaring the lack of confidence.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 402, Sec. 4, eff. Sept. 1,

2001.



CHAPTER 23. ALDERMANIC FORM OF GOVERNMENT IN TYPE B GENERAL-LAW MUNICIPALITY

LOCAL GOVERNMENT CODE

TITLE 2. ORGANIZATION OF MUNICIPAL GOVERNMENT

SUBTITLE B. MUNICIPAL FORM OF GOVERNMENT

CHAPTER 23. ALDERMANIC FORM OF GOVERNMENT IN TYPE B GENERAL-LAW

MUNICIPALITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 23.001. CHAPTER APPLICABLE TO TYPE B GENERAL-LAW

MUNICIPALITY. This chapter applies only to a Type B general-law

municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 23.002. FILLING VACANCY IN MUNICIPAL OFFICE. (a) The

aldermen on the governing body of the municipality shall fill any

vacancy that occurs in an office created by this chapter or

created under this chapter by the governing body unless an

election to fill the vacancy is required by Article XI, Section

11, of the Texas Constitution. The vacant office shall be filled

for the unexpired term only.

(b) A person serving as a member of the governing body is not,

because of that service, ineligible to be appointed to fill a

vacancy in the office of mayor of the municipality, but the

person may not vote on the person's own appointment.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

513, Sec. 2, eff. June 16, 2007.

SUBCHAPTER B. GOVERNING BODY AND MARSHAL

Sec. 23.021. INITIAL ELECTION OF GOVERNING BODY AND MARSHAL.

Immediately after the municipality has incorporated, the county

judge of the county in which the municipality is located shall

order an election for a mayor, five aldermen, and a marshal.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 23.022. INITIAL MAYOR. Immediately after election returns

for the initial election for municipal officers have been made,

the county judge shall commission the candidate who received the

highest number of votes for the office of mayor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 23.023. REGULAR ANNUAL ELECTION. (a) After the initial

election, the election for the mayor, aldermen, and marshal shall

be held annually, except as otherwise provided by law, on an

authorized uniform election date as provided by Chapter 41,

Election Code.

(b) The mayor, or any two aldermen if the mayor is unable or

refuses to act, shall order the election.

(c) In addition to the notice required by Chapter 4, Election

Code, the authority ordering the election shall post notice for

at least the 20 days preceding election day in at least three

public places within the municipal limits.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 23.024. QUALIFICATIONS OF GOVERNING BODY AND MARSHAL; BOND

FOR MARSHAL. (a) To be eligible for the office of mayor,

alderman, or marshal of the municipality, a person must be a

qualified voter in the municipality and must have resided within

the municipal limits for at least the six months preceding

election day.

(b) The governing body shall prescribe the bond and security

that the marshal must execute. The bond must be executed within

five days after the date the marshal is elected or appointed,

must be approved by the mayor before the marshal begins to

perform the duties of the office, and must be payable to the

municipality. If the marshal does not execute the bond within the

required period, the governing body may appoint another person to

the office.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 23.025. INITIAL TERM OF OFFICE. The mayor, aldermen, and

marshal elected at the initial election under Section 23.021 hold

office until their successors have been duly elected at the

following annual municipal election and have qualified.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 23.026. REGULAR TERM OF OFFICE. (a) The mayor, aldermen,

and marshal of the municipality are elected for a term of one

year unless a longer term is established under Subsection (b) or

under Article XI, Section 11, of the Texas Constitution.

(b) In lieu of one-year terms of office, the governing body may

provide by ordinance for two-year staggered terms of office for

the mayor and aldermen. If the governing body adopts the

ordinance, the mayor and two aldermen serve for a term of two

years. The two aldermen who serve two-year terms are determined

by drawing lots at the first meeting of the governing body

following the annual municipal election held after the ordinance

is adopted. The remaining aldermen hold office for an initial

term of one year. Thereafter, all members of the governing body

serve for a term of two years.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 23.027. PRESIDENT; PRESIDENT PRO TEMPORE. (a) The mayor

is the president of the governing body of the municipality.

(b) At the first meeting of each new governing body or as soon

as practicable, the governing body shall elect one alderman to

serve as president pro tempore for a term of one year. The

president pro tempore performs the duties of the mayor if the

mayor fails, is unable, or refuses to act.

(c) If the mayor and president pro tempore are absent from a

meeting, the aldermen present at the meeting may appoint any

alderman to act as the presiding officer if a quorum is present.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 23.028. QUORUM. (a) The mayor and three aldermen

constitute a quorum.

(b) If the mayor is absent, four aldermen constitute a quorum.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 23.029. ABOLITION OF OFFICE OF MARSHAL. The governing body

of a municipality with a population of less than 5,000 by

ordinance may abolish the office of marshal and, by the same

ordinance, confer the duties of the office on a municipal police

officer appointed as the governing body directs or on any other

peace officer of the county. However, an elected marshal may not

be removed from office under this section.

Added by Acts 1995, 74th Leg., ch. 573, Sec. 1, eff. Aug. 28,

1995.

SUBCHAPTER C. OTHER MUNICIPAL OFFICERS

Sec. 23.051. OTHER MUNICIPAL OFFICERS. The governing body of

the municipality may appoint officers, other than the mayor,

aldermen, or marshal, as necessary to carry out the

municipality's functions under this code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 23.052. DUTIES OF MUNICIPAL OFFICERS; BOND. (a) The

governing body of the municipality may prescribe the duties of

the officers it appoints under this subchapter.

(b) The governing body shall prescribe the bonds and security

that an appointed municipal officer must execute. The bond must

be executed within five days after the date the officer is

appointed, must be approved by the mayor before the officer

begins to perform the duties of the office, and must be payable

to the municipality. If the officer does not execute the bond

within the required period, the governing body may appoint

another person to the office.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 23.053. REMOVAL OF MUNICIPAL OFFICERS. The governing body

of the municipality may dismiss at any time the officers that it

appoints under this subchapter and may appoint others in their

places.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 24. COMMISSION FORM OF GOVERNMENT IN GENERAL-LAW MUNICIPALITY

LOCAL GOVERNMENT CODE

TITLE 2. ORGANIZATION OF MUNICIPAL GOVERNMENT

SUBTITLE B. MUNICIPAL FORM OF GOVERNMENT

CHAPTER 24. COMMISSION FORM OF GOVERNMENT IN GENERAL-LAW

MUNICIPALITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 24.001. CHAPTER APPLICABLE TO TYPE C GENERAL-LAW

MUNICIPALITY. This chapter applies only to a Type C general-law

municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. GOVERNING BODY

Sec. 24.021. INITIAL ELECTION OF GOVERNING BODY OF COMMUNITY

INCORPORATING AS TYPE C GENERAL-LAW MUNICIPALITY; INITIAL TERM.

(a) At the election at which a community votes to incorporate as

a Type C general-law municipality, a mayor and two commissioners

must be elected.

(b) The officers elected under this section serve until the date

of the first regular election for municipal officers.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 24.022. INITIAL ELECTION OF GOVERNING BODY OF MUNICIPALITY

CHANGING TO TYPE C GENERAL-LAW MUNICIPALITY; INITIAL TERM. (a)

The mayor of a municipality that votes to change to a Type C

general-law municipality continues to hold office for the term

for which the mayor was elected.

(b) At the election at which a municipality votes to change to a

Type C general-law municipality, two commissioners shall be

elected. The commissioners serve until the date of the first

regular election for municipal officers.

(c) After the initial commissioners elected under Subsection (b)

have qualified for office, the offices of the former governing

body of the municipality are abolished and the mayor and the

commissioners constitute the governing body of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 24.023. REGULAR TERM OF OFFICE; REGULAR ELECTION DATE. (a)

The mayor and commissioners of the municipality serve for a term

of two years unless a longer term is established under Article

XI, Section 11, of the Texas Constitution.

(b) The election for mayor and commissioners shall be held on an

authorized uniform election date as provided by Chapter 41,

Election Code.

(c) The first regular election must be on an authorized uniform

election date occurring:

(1) in the case of a community incorporating as a Type C

general-law municipality, within one year after the expiration of

the month in which the incorporation election is held; or

(2) in the case of a municipality changing to a Type C

general-law municipality, within one year after the month in

which the election on the change is held.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 24.024. BOND OF MAYOR AND COMMISSIONERS. (a) The mayor

and each commissioner of the municipality must execute a bond.

The bond must be:

(1) in the amount of $3,000;

(2) conditioned that the mayor or commissioner will faithfully

perform the duties of the office;

(3) payable to the municipality for its use and benefit; and

(4) approved by the governing body.

(b) The bonds of the initial commissioners must be approved by

the governing body within 20 days after the date the county judge

or the mayor enters the order under Section 8.006 or 8.026.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 24.025. MEETINGS. (a) The governing body of the

municipality shall hold at least one regular monthly meeting.

(b) The mayor or two commissioners may call special meetings as

necessary to attend to municipal business.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 24.026. FILLING VACANCY ON GOVERNING BODY. (a) If the

mayor or commissioner of a municipality dies or resigns, the

other members of the governing body of the municipality shall

appoint a person to fill the vacancy. A person serving as a

member of the governing body is not, because of that service,

ineligible to be appointed to fill a vacancy in the office of

mayor of the municipality, but the person may not vote on the

person's own appointment.

(b) If, because of death, resignation, failure to qualify, or

other reason, vacancies exist in the offices of mayor and

commissioner at the same time or in the offices of two

commissioners at the same time, the county judge shall order a

special election to fill the vacancies. The election is governed

by the provisions applicable to an election under Subchapter A,

Chapter 8.

(c) The county judge shall certify the results of the election

to the clerk of the governing body and the clerk shall enter the

results in the minutes.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 402, Sec. 5, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

513, Sec. 3, eff. June 16, 2007.

SUBCHAPTER C. OTHER MUNICIPAL OFFICERS

Sec. 24.051. OTHER MUNICIPAL OFFICERS; DUTIES. (a) The

governing body of the municipality may appoint a municipal

attorney and other officers that the governing body considers

necessary.

(b) The governing body may define the duties of the officers.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 24.052. CLERK AND TAX ASSESSOR-COLLECTOR; BOND; POWERS AND

DUTIES. (a) The governing body of the municipality shall

appoint a competent person as clerk of the municipality. The

clerk is also the tax assessor-collector of the municipality.

(b) Before beginning to perform the duties of the office, the

clerk must execute a good and sufficient bond with a surety

company authorized to do business in this state. The bond must

be:

(1) in an amount determined by the governing body to be

sufficient to protect the funds of the municipality, but not less

than twice the largest amount collected at any one time in the

preceding fiscal or calendar year;

(2) approved by the governing body; and

(3) filed and recorded in the minutes of the governing body.

(c) The clerk has the same powers and duties that are imposed by

the general laws on the clerk, treasurer, and tax

assessor-collector of a Type A or Type B general-law

municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 24.053. ABOLITION OF MUNICIPAL OFFICE; DISCHARGE OF OFFICER

OR EMPLOYEE. At any time, the governing body of the municipality

may abolish an office that it creates and may discharge an

officer, clerk, or employee that it appoints.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER D. CHANGE FROM COMMISSION FORM OF GOVERNMENT TO

ANOTHER FORM

Sec. 24.071. CHANGE FROM COMMISSION FORM OF GOVERNMENT TO

ANOTHER FORM. (a) A Type C general-law municipality operating

under the commission form of government may adopt the aldermanic

form of government provided by Chapter 22 or may adopt any other

lawful form of government by majority vote at an election ordered

and held for that purpose.

(b) An election to consider changing from the commission form of

government to another form of government must be ordered and held

as provided by the provisions of Subchapter B, Chapter 8,

relating to an election to change to a Type C general-law

municipality.

(c) If a Type C general-law municipality adopts the aldermanic

form of government, the mayor and two commissioners holding

office immediately before the election continue to hold office as

mayor and aldermen for the remainder of their terms.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 25. CITY MANAGER FORM OF GOVERNMENT IN GENERAL-LAW MUNICIPALITY

LOCAL GOVERNMENT CODE

TITLE 2. ORGANIZATION OF MUNICIPAL GOVERNMENT

SUBTITLE B. MUNICIPAL FORM OF GOVERNMENT

CHAPTER 25. CITY MANAGER FORM OF GOVERNMENT IN GENERAL-LAW

MUNICIPALITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 25.001. CHAPTER APPLICABLE TO GENERAL-LAW MUNICIPALITY WITH

POPULATION OF LESS THAN 5,000. This chapter applies only to a

general-law municipality with a population of less than 5,000.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. CITY MANAGER

Sec. 25.021. ADOPTION OF CITY MANAGER FORM OF GOVERNMENT. The

municipality, by first holding an election on the question, may

adopt the city manager form of government.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 25.022. PETITION. (a) The residents of the municipality

may file a petition with the clerk of the municipality requesting

the mayor to call a special election to determine whether the

municipality shall adopt the city manager form of government.

(b) The petition must be signed by a number of qualified voters

equal to at least 20 percent of the total number of qualified

voters who voted for mayor at the most recent municipal election

at which the office of mayor was to be filled.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 25.023. PROCLAMATION ORDERING ELECTION. (a) Within 10

days after the date a petition is filed, the mayor of the

municipality shall issue a proclamation ordering a special

election.

(b) The proclamation must state that the election is ordered to

determine whether the municipality will adopt the city manager

form of government and must be signed by the mayor and attested

by the clerk of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 25.024. NOTICE OF ELECTION. A copy of the proclamation

must be posted in at least five conspicuous places in the

municipality for at least the 10 days preceding election day.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 25.025. ELECTION; ADOPTION. (a) After a petition is

filed, an election to consider the adoption of the city manager

form of government must be held on the first authorized uniform

election date prescribed by the Election Code that occurs after

the date the petition is filed under Section 25.022 and that

affords enough time to hold the election in the manner required

by law. Each qualified voter in the municipality is entitled to

vote in the election.

(b) The ballots at an election under this subchapter shall be

printed to provide for voting for or against the proposition: The

governing body of the municipality of ____________________ (name

of the municipality) appointing a city manager and setting by

ordinance the salary of the manager.

(c) A municipality holding an election under this subchapter

shall operate under the city manager form of government if a

majority of the votes cast at the election are for its adoption.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 25.026. APPOINTMENT OF CITY MANAGER. If the city manager

form of government is adopted, the governing body of the

municipality shall appoint a city manager within 60 days after

the election day and by ordinance shall set the manager's salary.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 25.027. QUALIFICATIONS OF CITY MANAGER. (a) The governing

body of the municipality shall appoint the city manager solely on

the basis of the person's administrative ability.

(b) The city manager is not required to meet any residency

qualifications.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 25.028. TERM OF OFFICE. The city manager is appointed by

and serves at the will of the governing body of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 25.029. POWERS AND DUTIES OF CITY MANAGER; BOND. (a) The

city manager shall administer the municipal business and the

governing body of the municipality shall ensure that the

administration is efficient.

(b) The governing body by ordinance may delegate to the city

manager any additional powers or duties the governing body

considers proper for the efficient administration of municipal

affairs.

(c) The city manager must execute a bond. The bond must be

conditioned that the manager will faithfully perform the duties

of manager and must be in an amount prescribed by ordinance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. OTHER MUNICIPAL OFFICERS

Sec. 25.051. OTHER MUNICIPAL OFFICERS. (a) After a

municipality adopts the city manager form of government under

this chapter, all municipal officers, except members of the

governing body of the municipality, shall be appointed as

provided by ordinance. However, an elected officer serving at the

time of the adoption of the city manager form of government may

continue to serve until the expiration of the officer's term.

(b) This chapter does not limit the authority of the governing

body of a general-law municipality to appoint and prescribe the

powers and duties of a municipal officer or employee under

Chapter 22, 23, or 24.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2003, 78th Leg., ch. 1185, Sec. 1, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1206, Sec. 2, eff. June 20, 2003.

SUBCHAPTER D. ABANDONING CITY MANAGER FORM OF GOVERNMENT

Sec. 25.071. ABANDONING CITY MANAGER FORM OF GOVERNMENT. (a) A

municipality may abandon the city manager form of government at

any time as provided by this section.

(b) A petition requesting the mayor of the municipality to order

a special election to abandon the city manager form of government

must be filed with the clerk of the municipality and signed by a

number of qualified voters equal to at least 20 percent of the

total number of qualified voters who voted for mayor at the most

recent municipal election at which the office of mayor was to be

filled.

(c) Within 10 days after the date a petition is filed under

Subsection (b), the mayor shall issue a proclamation ordering the

special election. The proclamation must state that the election

is ordered to determine whether the municipality will abandon the

city manager form of government and notice of the election must

be as for an election to consider the adoption of the city

manager form of government.

(d) The election must be held on the first authorized uniform

election date prescribed by the Election Code that occurs after

the date the petition is filed under Subsection (b) and that

affords enough time to hold the election in the manner required

by law.

(e) The ballots at the election shall be printed to provide for

voting for or against the proposition: Abandoning the city

manager form of government in the municipality of

____________________ (name of the municipality).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 25.072. DUTIES OF GOVERNING BODY IF CITY MANAGER FORM IS

ABANDONED. (a) If a majority of votes cast at an election under

this subchapter are for abandoning the city manager form of

government, the governing body of the municipality shall

discharge the city manager within 60 days after the election day.

(b) When the city manager is discharged, the governing body

shall assume the powers and duties given to the governing body by

law as if the city manager form of government had never been

adopted.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 26. FORM OF GOVERNMENT IN HOME-RULE MUNICIPALITY

LOCAL GOVERNMENT CODE

TITLE 2. ORGANIZATION OF MUNICIPAL GOVERNMENT

SUBTITLE B. MUNICIPAL FORM OF GOVERNMENT

CHAPTER 26. FORM OF GOVERNMENT IN HOME-RULE MUNICIPALITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 26.001. CHAPTER APPLICABLE TO HOME-RULE MUNICIPALITY. This

chapter applies only to a home-rule municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. FORM OF GOVERNMENT

Sec. 26.021. FORM OF GOVERNMENT. The municipality may adopt and

operate under any form of government, including the aldermanic or

commission form.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. MUNICIPAL OFFICERS

Sec. 26.041. CREATION OF MUNICIPAL OFFICES. The municipality

may:

(1) create offices;

(2) determine the method for selecting officers; and

(3) prescribe the qualifications, duties, and tenure of office

for officers.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 26.042. DATE FOR ELECTION OF OFFICERS. The governing body

of the municipality may set the date of election for municipal

officers in accordance with applicable provisions of the Election

Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 26.043. FILLING VACANCY IN ELECTIVE OFFICE IN MUNICIPALITY

WITH POPULATION OF 384,000 OR MORE. (a) If a vacancy occurs in

an elective office of a municipality with a population of 384,000

or more and if the charter of the municipality does not provide

for the filling of the vacancy, the governing body of the

municipality, by majority vote, shall appoint an individual to

fill the vacated office for the unexpired term. Pending that

appointment, the governing body may appoint a person on a

temporary basis to serve for a period not to exceed 60 days.

(b) A person appointed under Subsection (a) must possess the

qualifications required of the elected official.

(c) If the municipality holds an election to vote on proposed

amendments to its charter, it shall at that time submit a

proposed charter amendment to provide a method for filling

vacancies in elective offices.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 26.044. ELECTION FROM SINGLE-MEMBER AND AT-LARGE DISTRICTS;

LIMITATION ON YEARS OF SERVICE. (a) The governing body of a

municipality with a population of 1.5 million or more must

consist of one mayor elected at large, 16 members elected from

single-member districts, and six members elected at large. Each

member representing a single-member district must reside in the

district.

(b) This section supersedes any charter provision or ordinance

adopted before January 1, 1992. The municipality may adopt a

different composition or organization of its governing body in a

manner provided by its charter on or after January 1, 1992.

(c) The municipality may provide for the members of the

governing body to serve staggered terms.

(d) After each redistricting, the terms of the members of the

governing body representing single-member districts expire, and

an election shall be held in each new district to fill the

position for that district.

(e) The districts must be compact and contiguous and as equal as

practicable in population.

(f) A municipality having the population provided by Subsection

(a) according to the 1980 federal decennial census and covered by

Subsection (a) under the 1990 federal decennial census must

comply with Subsection (a) not later than May 1, 1992. Before

that date, the governing body of the municipality may implement

the transition to a governing body that complies with Subsection

(a) as it determines appropriate.

(g) A municipality to which this section applies for the first

time under the 1990 or a subsequent federal decennial census must

comply with Subsection (a) before the next January 1 that occurs

at least one year after the date the official census data for the

municipality is made public by the United States Bureau of the

Census.

(h) Subsections (a) through (f) apply to a municipality having

the population described by Subsection (a) under the 1980 and

1990 federal decennial censuses only if a finding is made that

representation of the citizens of the municipality requires that

the governing body consist of members as required by Subsection

(a). The finding must be made by the voters of the municipality

voting at an election on the question. The mayor of the

municipality shall order an election on the question for the

November 1991 uniform election date. The mayor shall order the

ballot for the election to be printed to provide for voting for

or against the proposition: "Representation of the citizens of

the municipality of (name of the municipality) requires that the

governing body of the municipality consist of (a description of

the requirements of Subsection (a))." If a majority of the votes

cast at the election favor the proposition, the finding required

by this subsection is considered to have been made, and this

section shall be implemented in the municipality. If a majority

of the votes cast are not in favor of the proposition, this

section has no effect in the municipality.

(i) If this section takes effect on or before July 1, 1991, the

election as required by Subsection (h) shall be held on August

10, 1991, as required by Section 41.001, Election Code, instead

of on the November 1991 uniform election date.

(j) Repealed by Acts 1993, 73rd Leg., ch. 919, Sec. 2, eff. Aug.

30, 1993.

Added by Acts 1991, 72nd Leg., ch. 666, Sec. 1, eff. June 16,

1991. Amended by Acts 1993, 73rd Leg., ch. 919, Sec. 2, eff. Aug.

30, 1993.

Sec. 26.045. FILLING VACANCY ON GOVERNING BODY OF MUNICIPALITY

WITH POPULATION OF 1.5 MILLION OR MORE. If a vacancy occurs on

the governing body of a municipality with a population of 1.5

million or more and more than 270 days remain before the date of

the next general election of members of the governing body, the

governing body shall order a special election in the district in

which the vacancy occurred, or in the entire municipality if the

vacancy occurred in an at-large position, to fill the vacancy.

The special election shall be held on an authorized uniform

election date prescribed by the Election Code that occurs before

the general election and that allows enough time to hold the

election in the manner required by law and shall be conducted in

the same manner as the municipality's general election except as

provided by provisions of the Election Code applicable to special

elections to fill vacancies.

Added by Acts 1993, 73rd Leg., ch. 919, Sec. 1, eff. Aug. 30,

1993.

Sec. 26.046. SIZE OF GOVERNING BODY: CERTAIN MUNICIPALITIES.

(a) This section applies only to a municipality with a

population of 1.1 million or more that elects each member of its

governing body other than the mayor from fewer than 14

single-member districts.

(b) Notwithstanding a charter provision to the contrary, the

municipality may provide by ordinance for the number of districts

used to elect members to the municipality's governing body. The

ordinance may not provide for more than 14 districts.

(c) This section does not affect a mayor who, under a charter

provision, is elected in a municipality at large.

Added by Acts 2001, 77th Leg., ch. 1179, Sec. 1, eff. June 15,

2001.

Sec. 26.047. FILLING VACANCY IN OFFICE OF MAYOR. Unless

otherwise provided by the charter of the municipality or this

chapter, a person serving as a member of the governing body of

the municipality is not, because of that service, ineligible to

be appointed to fill a vacancy in the office of mayor of the

municipality, but the person may not vote on the person's own

appointment.

Added by Acts 2007, 80th Leg., R.S., Ch.

513, Sec. 4, eff. June 16, 2007.



CHAPTER 41. MUNICIPAL BOUNDARIES

LOCAL GOVERNMENT CODE

TITLE 2. ORGANIZATION OF MUNICIPAL GOVERNMENT

SUBTITLE C. MUNICIPAL BOUNDARIES AND ANNEXATION

CHAPTER 41. MUNICIPAL BOUNDARIES

Sec. 41.001. MAP OF MUNICIPAL BOUNDARIES AND EXTRATERRITORIAL

JURISDICTION. (a) Each municipality shall prepare a map that

shows the boundaries of the municipality and of its

extraterritorial jurisdiction. A copy of the map shall be kept in

the office of the secretary or clerk of the municipality. If the

municipality has a municipal engineer, a copy of the map shall

also be kept in the office of the engineer.

(b) If the municipality annexes territory, the map shall be

immediately corrected to include the annexed territory. The map

shall be annotated to indicate:

(1) the date of annexation;

(2) the number of the annexation ordinance, if any; and

(3) a reference to the minutes or municipal ordinance records in

which the ordinance is recorded in full.

(c) If the municipality's extraterritorial jurisdiction is

expanded or reduced, the map shall be immediately corrected to

indicate the change in the municipality's extraterritorial

jurisdiction. The map shall be annotated to indicate:

(1) the date the municipality's extraterritorial jurisdiction

was changed;

(2) the number of the ordinance or resolution, if any, by which

the change was made; and

(3) a reference to the minutes or municipal ordinance or

resolution records in which the ordinance or resolution is

recorded in full.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 970, Sec. 1, eff. Sept. 1,

1997.

Sec. 41.0015. NOTICE OF MUNICIPAL BOUNDARY CHANGE. (a) If an

area is annexed to or disannexed from a municipality, the mayor

or other presiding officer of the governing body of the

municipality shall, within 30 days after the date of preclearance

under Section 5, Federal Voting Rights Act (42 U.S.C. Sec.

1973c), of the annexation or disannexation, send to the county

clerk of each county in which the municipality is located a

certified copy of documents showing the change in boundaries.

(b) The county shall promptly correct to reflect the change in

municipal boundaries any official county map kept by the county

that would be affected by the change.

Added by Acts 1989, 71st Leg., ch. 1160, Sec. 1, eff. Aug. 28,

1989.

Sec. 41.002. BOUNDARY SURVEY IN GENERAL-LAW MUNICIPALITIES. (a)

Immediately after the members of the governing body of a newly

incorporated general-law municipality qualify for office, the

governing body shall adopt an ordinance requiring a survey of the

boundaries of the municipality to be made.

(b) The survey must be based on the boundaries designated in the

petition for incorporation. The field notes of the survey must be

recorded in the minutes of the municipality and in the deed

records of the county in which the municipality is located.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 41.003. INCLUSION OF AREA RECEIVING LONGSTANDING TREATMENT

AS PART OF MUNICIPALITY. (a) The governing body of a

municipality may adopt an ordinance to declare an area that is

adjacent to the municipality and that meets the requirements of

Subsection (b) to be a part of the municipality. The adoption of

the ordinance creates an irrebuttable presumption that the area

is a part of the municipality for all purposes. The presumption

may not be contested for any cause after the effective date of

the ordinance.

(b) An area qualifies for inclusion in a municipality under this

section only if, on the date of the adoption of the ordinance:

(1) the records of the municipality indicate that the area has

been a part of the municipality for at least the preceding 20

years;

(2) the municipality has provided municipal services, including

police protection, to the area and has otherwise treated the area

as a part of the municipality during the preceding 20 years;

(3) there has not been a final judicial determination during the

preceding 20 years that the area is outside the boundaries of the

municipality; and

(4) there is no pending lawsuit that challenges the inclusion of

the area as part of the municipality.

(c) The date on which an area that is made a part of a

municipality under this section is considered to be a part of the

municipality is retroactive to the date on which the municipality

began its continuous treatment of the area as part of the

municipality. That date shall be used for all relevant purposes,

including a determination of whether territory allegedly annexed

by the municipality was adjacent to the municipality at the time

of the purported annexation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 41.004. BOUNDARIES NOT AFFECTED BY CHANGE TO TYPE A

GENERAL-LAW MUNICIPALITY. If a municipality changes to a Type A

general-law municipality under Subchapter B of Chapter 6, the

boundaries of the municipality remain the same as they existed

under the law governing the municipality before the change. After

the change, the boundaries are subject to the law governing Type

A general-law municipalities.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 42. EXTRATERRITORIAL JURISDICTION OF MUNICIPALITIES

LOCAL GOVERNMENT CODE

TITLE 2. ORGANIZATION OF MUNICIPAL GOVERNMENT

SUBTITLE C. MUNICIPAL BOUNDARIES AND ANNEXATION

CHAPTER 42. EXTRATERRITORIAL JURISDICTION OF MUNICIPALITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 42.001. PURPOSE OF EXTRATERRITORIAL JURISDICTION. The

legislature declares it the policy of the state to designate

certain areas as the extraterritorial jurisdiction of

municipalities to promote and protect the general health, safety,

and welfare of persons residing in and adjacent to the

municipalities.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. DETERMINATION OF EXTRATERRITORIAL JURISDICTION

Sec. 42.021. EXTENT OF EXTRATERRITORIAL JURISDICTION. (a) The

extraterritorial jurisdiction of a municipality is the

unincorporated area that is contiguous to the corporate

boundaries of the municipality and that is located:

(1) within one-half mile of those boundaries, in the case of a

municipality with fewer than 5,000 inhabitants;

(2) within one mile of those boundaries, in the case of a

municipality with 5,000 to 24,999 inhabitants;

(3) within two miles of those boundaries, in the case of a

municipality with 25,000 to 49,999 inhabitants;

(4) within 3-1/2 miles of those boundaries, in the case of a

municipality with 50,000 to 99,999 inhabitants; or

(5) within five miles of those boundaries, in the case of a

municipality with 100,000 or more inhabitants.

(b) Regardless of Subsection (a), the extraterritorial

jurisdiction of a municipality is the unincorporated area that is

contiguous to the corporate boundaries of the municipality and

that is located within five miles of those boundaries on the

barrier island if the municipality has:

(1) a population of 2,000 or more; and

(2) territory located:

(A) entirely on a barrier island in the Gulf of Mexico; and

(B) within 30 miles of an international border.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

761, Sec. 1, eff. June 15, 2007.

Sec. 42.022. EXPANSION OF EXTRATERRITORIAL JURISDICTION. (a)

When a municipality annexes an area, the extraterritorial

jurisdiction of the municipality expands with the annexation to

comprise, consistent with Section 42.021, the area around the new

municipal boundaries.

(b) The extraterritorial jurisdiction of a municipality may

expand beyond the distance limitations imposed by Section 42.021

to include an area contiguous to the otherwise existing

extraterritorial jurisdiction of the municipality if the owners

of the area request the expansion.

(c) The expansion of the extraterritorial jurisdiction of a

municipality through annexation, request, or increase in the

number of inhabitants may not include any area in the existing

extraterritorial jurisdiction of another municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 42.0225. EXTRATERRITORIAL JURISDICTION AROUND CERTAIN

MUNICIPALLY OWNED PROPERTY. (a) This section applies only to an

area owned by a municipality that is:

(1) annexed by the municipality; and

(2) not contiguous to other territory of the municipality.

(b) Notwithstanding Section 42.021, the annexation of an area

described by Subsection (a) does not expand the extraterritorial

jurisdiction of the municipality.

Added by Acts 1999, 76th Leg., ch. 1167, Sec. 1, eff. Sept. 1,

1999.

Sec. 42.023. REDUCTION OF EXTRATERRITORIAL JURISDICTION. The

extraterritorial jurisdiction of a municipality may not be

reduced unless the governing body of the municipality gives its

written consent by ordinance or resolution, except in cases of

judicial apportionment of overlapping extraterritorial

jurisdictions under Section 42.901.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 42.024. TRANSFER OF EXTRATERRITORIAL JURISDICTION BETWEEN

CERTAIN MUNICIPALITIES. (a) In this section:

(1) "Adopting municipality" means a home-rule municipality with

a population of less than 25,000 that purchases and appropriates

raw water for its water utility through a transbasin diversion

permit from one or two river authorities in which the

municipality has territory.

(2) "Releasing municipality" means a home-rule municipality with

a population of more than 450,000 that owns an electric utility,

that has a charter provision allowing for limited-purpose

annexation, and that has annexed territory for a limited purpose.

(b) The governing body of an adopting municipality may by

resolution include in its extraterritorial jurisdiction an area

that is in the extraterritorial jurisdiction of a releasing

municipality if:

(1) the releasing municipality does not provide water, sewer

services, and electricity to the released area;

(2) the owners of a majority of the land within the released

area request that the adopting municipality include in its

extraterritorial jurisdiction the released area;

(3) the released area is:

(A) adjacent to the territory of the adopting municipality;

(B) wholly within a county in which both municipalities have

territory; and

(C) located in one or more school districts, each of which has

the majority of its territory outside the territory of the

releasing municipality;

(4) the adopting municipality adopts ordinances or regulations

within the released area for water quality standards relating to

the control or abatement of water pollution that are in

conformity with those of the Texas Natural Resource Conservation

Commission applicable to the released area on January 1, 1995;

(5) the adopting municipality has adopted a service plan to

provide water and sewer service to the area acceptable to the

owners of a majority of the land within the released area; and

(6) the size of the released area does not exceed the difference

between the total area within the extraterritorial jurisdiction

of the adopting municipality, exclusive of the extraterritorial

jurisdiction of the releasing municipality, on the date the

resolution was adopted under this subsection, as determined by

Section 42.021, and the total area within the adopting

municipality's extraterritorial jurisdiction on the date of the

resolution.

(c)(1) The service plan under Subsection (b)(5) shall include an

assessment of the availability and feasibility of participation

in any regional facility permitted by the Texas Natural Resource

Conservation Commission in which the releasing municipality is a

participant and had plans to provide service to the released

area. The plan for regional service shall include:

(A) proposed dates for providing sewer service through the

regional facility;

(B) terms of financial participation to provide sewer service to

the released area, including rates proposed for service

sufficient to reimburse the regional participants over a

reasonable time for any expenditures associated with that portion

of the regional facility designed or constructed to serve the

released area as of January 1, 1993; and

(C) participation by the adopting municipality in governance of

the regional facility based on the percentage of land to be

served by the regional facility in the released area compared to

the total land area to be served by the regional facility.

(2) The adopting municipality shall deliver a copy of the

service plan to the releasing municipality and any other

participant in any regional facility described in this subsection

at least 30 days before the resolution to assume extraterritorial

jurisdiction. The releasing municipality and any other

participant in any regional facility described in this subsection

by resolution shall, within 30 days of delivery of the service

plan, either accept that portion of the service plan related to

participation by the adopting municipality in the regional

facility or propose alternative terms of participation.

(3) If the adopting municipality, the releasing municipality,

and any other participant in any regional facility described in

this subsection fail to reach agreement on the service plan

within 60 days after the service plan is delivered, any

municipality that is a participant in the regional facility or

any owner of land within the area to be released may appeal the

matter to the Texas Natural Resource Conservation Commission. The

Texas Natural Resource Conservation Commission shall, in its

resolution of any differences between proposals submitted for

review in this subsection, use a cost-of-service allocation

methodology which treats each service unit in the regional

facility equally, with any variance in rates to be based only on

differences in costs based on the time service is provided to an

area served by the regional facility. The Texas Natural Resource

Conservation Commission may allow the adopting municipality, the

releasing municipality, or any other participant in any regional

facility described in this subsection to withdraw from

participation in the regional facility on a showing of undue

financial hardship.

(4) A decision by the Texas Natural Resource Conservation

Commission under this subsection is not subject to judicial

review, and any costs associated with the commission's review

shall be assessed to the parties to the decision in proportion to

the percentage of land served by the regional facility subject to

review in the jurisdiction of each party.

(5) The releasing municipality shall not, prior to January 1,

1997, discontinue or terminate any interlocal agreement,

contract, or commitment relating to water or sewer service that

it has as of January 1, 1995, with the adopting municipality

without the consent of the adopting municipality.

(d) On the date the adopting municipality delivers a copy of the

resolution under Subsection (b) to the municipal clerk of the

releasing municipality, the released area shall be included in

the extraterritorial jurisdiction of the adopting municipality

and excluded from the extraterritorial jurisdiction of the

releasing municipality.

(e) If any part of a tract of land, owned either in fee simple

or under common control or undivided ownership, was or becomes

split, before or after the dedication or deed of a portion of the

land for a public purpose, between the extraterritorial

jurisdiction of a releasing municipality and the jurisdiction of

another municipality, or is land described in Subsection

(b)(3)(C), the authority to act under Chapter 212 and the

authority to regulate development and building with respect to

the tract of land is, on the request of the owner to the

municipality, with the municipality selected by the owner of the

tract of land. The municipality selected under this subsection

may also provide or authorize another person or entity to provide

municipal services to land subject to this subsection.

(f) Nothing in this section requires the releasing municipality

to continue to participate in a regional wastewater treatment

plant providing service, or to provide new services, to any

territory within the released area.

(g) This section controls over any conflicting provision of this

subchapter.

Added by Acts 1995, 74th Leg., ch. 766, Sec. 1, eff. Aug. 28,

1995.

Sec. 42.025. RELEASE OF EXTRATERRITORIAL JURISDICTION BY CERTAIN

MUNICIPALITIES. (a) In this section, "eligible property" means

any portion of a contiguous tract of land:

(1) that is located in the extraterritorial jurisdiction of a

municipality within one-half mile of the territory of a proposed

municipal airport;

(2) for which a contract for land acquisition services was

awarded by the municipality; and

(3) that has not been acquired through the contract described by

Subdivision (2) for the proposed municipal airport.

(b) The owner of eligible property may petition the municipality

to release the property from the municipality's extraterritorial

jurisdiction not later than June 1, 1996. The petition must be

filed with the secretary or clerk of the municipality.

(c) Not later than the 10th day after the date the secretary or

clerk receives a petition under Subsection (b), the municipality

by resolution shall release the eligible property from the

extraterritorial jurisdiction of the municipality.

(d) Eligible property that is released from the extraterritorial

jurisdiction of a municipality under Subsection (c) may be

included in the extraterritorial jurisdiction of another

municipality if:

(1) any part of the other municipality is located in the same

county as the property; and

(2) the other municipality and the owner agree to the inclusion

of the property in the extraterritorial jurisdiction.

Added by Acts 1995, 74th Leg., ch. 788, Sec. 1, eff. June 16,

1995. Renumbered from Local Government Code Sec. 42.024 by Acts

1997, 75th Leg., ch. 165, Sec. 31.01(64), eff. Sept. 1, 1997.

Sec. 42.026. LIMITATION ON EXTRATERRITORIAL JURISDICTION OF

CERTAIN MUNICIPALITIES. (a) In this section, "navigable stream"

has the meaning assigned by Section 21.001, Natural Resources

Code.

(b) This section applies only to an area that is:

(1) located in the extraterritorial jurisdiction of a home-rule

municipality that has a population of 60,000 or less and is

located in whole or in part in a county with a population of

240,000 or less;

(2) located outside the county in which a majority of the land

area of the municipality is located; and

(3) separated from the municipality's corporate boundaries by a

navigable stream.

(c) A municipality that, on August 31, 1999, includes that area

in its extraterritorial jurisdiction shall, before January 1,

2000:

(1) adopt an ordinance removing that area from the

municipality's extraterritorial jurisdiction; or

(2) enter into an agreement with a municipality located in the

county in which that area is located to transfer that area to the

extraterritorial jurisdiction of that municipality.

(d) If the municipality that is required to act under Subsection

(c) does not do so as provided by that subsection, the area is

automatically removed from the extraterritorial jurisdiction of

that municipality on January 1, 2000.

(e) Section 42.021 does not apply to a transfer of

extraterritorial jurisdiction under Subsection (c)(2).

Added by Acts 1999, 76th Leg., ch. 1494, Sec. 1, eff. Aug. 30,

1999.

SUBCHAPTER C. CREATION OR EXPANSION OF GOVERNMENTAL ENTITIES IN

EXTRATERRITORIAL JURISDICTION

Sec. 42.041. MUNICIPAL INCORPORATION IN EXTRATERRITORIAL

JURISDICTION GENERALLY. (a) A municipality may not be

incorporated in the extraterritorial jurisdiction of an existing

municipality unless the governing body of the existing

municipality gives its written consent by ordinance or

resolution.

(b) If the governing body of the existing municipality refuses

to give its consent, a majority of the qualified voters of the

area of the proposed municipality and the owners of at least 50

percent of the land in the proposed municipality may petition the

governing body to annex the area. If the governing body fails or

refuses to annex the area within six months after the date it

receives the petition, that failure or refusal constitutes the

governing body's consent to the incorporation of the proposed

municipality.

(c) The consent to the incorporation of the proposed

municipality is only an authorization to initiate incorporation

proceedings as provided by law.

(d) If the consent to initiate incorporation proceedings is

obtained, the incorporation must be initiated within six months

after the date of the consent and must be finally completed

within 18 months after the date of the consent. Failure to comply

with either time requirement terminates the consent.

(e) This section applies only to the proposed municipality's

area located in the extraterritorial jurisdiction of the existing

municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

287, Sec. 1, eff. June 16, 2005.

For expiration of Subsections (c) and (d), see Subsections (c)

and (d).

Sec. 42.0411. MUNICIPAL INCORPORATION IN EXTRATERRITORIAL

JURISDICTION OF CERTAIN MUNICIPALITIES. (a) This section

applies only to:

(1) an area located north and east of Interstate Highway 10 that

is included in the extraterritorial jurisdiction, or the

limited-purpose annexation area, of a municipality with a

population of one million or more that has operated under a

three-year annexation plan similar to the municipal annexation

plan described by Section 43.052 for at least 10 years; or

(2) an area located north and east of Interstate Highway 10:

(A) that is included in the extraterritorial jurisdiction, or

the limited-purpose annexation area, of a municipality with a

population of one million or more that has operated under a

three-year annexation plan similar to the municipal annexation

plan described by Section 43.052 for at least 10 years;

(B) that has not been included in the municipality's annexation

plan described by Section 43.052 before the 180th day before the

date consent for incorporation is requested under Section

42.041(a); and

(C) for which the municipality refused to give its consent to

incorporation under Section 42.041(a).

(b) The residents of the area described by Subsection (a)(2) may

initiate an attempt to incorporate as a municipality by filing a

written petition signed by at least 10 percent of the registered

voters of the area of the proposed municipality with the county

judge of the county in which the proposed municipality is

located. The petition must request the county judge to order an

election to determine whether the area of the proposed

municipality will incorporate. An incorporation election under

this section shall be conducted in the same manner as an

incorporation election under Subchapter A, Chapter 8. The

consent of the municipality that previously refused to give

consent is not required for the incorporation.

(c) In this subsection, "deferred annexation area" means an area

that has entered into an agreement with a municipality under

which the municipality defers annexation of the area for at least

10 years. An area described by Subsection (a)(1) that is located

within 1-1/2 miles of a municipality's deferred annexation area

or adjacent to the corporate boundaries of the municipality may

not be annexed for limited or full purposes during the period

provided under the agreement. During the period provided under

the agreement, the residents of the area may incorporate in

accordance with the incorporation proceedings provided by law,

except that the consent of the municipality is not required for

the incorporation. This subsection expires on the later of:

(1) September 1, 2009; or

(2) the date that all areas entitled to incorporate under this

subsection have incorporated.

(d) This subsection applies only to an area that is described by

Subsection (a)(1) and removed from a municipality's annexation

plan under Section 43.052(e) two times or more. The residents of

the area and any adjacent territory that is located within the

extraterritorial jurisdiction of the municipality or located

within an area annexed for limited purposes by the municipality

and that is adjacent to the corporate boundaries of the

municipality may incorporate in accordance with the incorporation

proceedings provided by law, except that the consent of the

municipality is not required for the incorporation. This

subsection expires on the later of:

(1) September 1, 2009; or

(2) the date that all areas entitled to incorporate under this

subsection have incorporated.

Added by Acts 2005, 79th Leg., Ch.

287, Sec. 2, eff. June 16, 2005.

Sec. 42.042. CREATION OF POLITICAL SUBDIVISION TO SUPPLY WATER

OR SEWER SERVICES, ROADWAYS, OR DRAINAGE FACILITIES IN

EXTRATERRITORIAL JURISDICTION. (a) A political subdivision, one

purpose of which is to supply fresh water for domestic or

commercial use or to furnish sanitary sewer services, roadways,

or drainage, may not be created in the extraterritorial

jurisdiction of a municipality unless the governing body of the

municipality gives its written consent by ordinance or resolution

in accordance with this subsection and the Water Code. In giving

its consent, the municipality may not place any conditions or

other restrictions on the creation of the political subdivision

other than those expressly permitted by Sections 54.016(e) and

(i), Water Code.

(b) If the governing body fails or refuses to give its consent

for the creation of the political subdivision on mutually

agreeable terms within 90 days after the date it receives a

written request for the consent, a majority of the qualified

voters of the area of the proposed political subdivision and the

owners of at least 50 percent of the land in the proposed

political subdivision may petition the governing body to make

available to the area the water, sanitary sewer services, or both

that would be provided by the political subdivision.

(c) If, within 120 days after the date the governing body

receives the petition, the governing body fails to make a

contract with a majority of the qualified voters of the area of

the proposed political subdivision and the owners of at least 50

percent of the land in the proposed political subdivision to

provide the services, that failure constitutes the governing

body's consent to the creation of the proposed political

subdivision.

(d) The consent to the creation of the political subdivision is

only an authorization to initiate proceedings to create the

political subdivision as provided by law.

(e) Repealed by Acts 1997, 75th Leg., ch. 1070, Sec. 55, eff.

Sept. 1, 1997.

(f) If the municipality fails or refuses to give its consent to

the creation of the political subdivision or fails or refuses to

execute a contract providing for the water or sanitary sewer

services requested within the time limits prescribed by this

section, the applicant may petition the Texas Natural Resource

Conservation Commission for the creation of the political

subdivision or the inclusion of the land in a political

subdivision. The commission shall allow creation of the political

subdivision or inclusion of the land in a proposed political

subdivision on finding that the municipality either does not have

the reasonable ability to serve or has failed to make a legally

binding commitment with sufficient funds available to provide

water and wastewater service adequate to serve the proposed

development at a reasonable cost to the landowner. The commitment

must provide that construction of the facilities necessary to

serve the land will begin within two years and will be

substantially completed within 4-1/2 years after the date the

petition was filed with the municipality.

(g) On an appeal taken to the district court from the Texas

Natural Resource Conservation Commission's ruling, all parties to

the commission hearing must be made parties to the appeal. The

court shall hear the appeal within 120 days after the date the

appeal is filed. If the case is continued or appealed to a higher

court beyond the 120-day period, the court shall require the

appealing party or party requesting the continuance to post a

bond or other adequate security in the amount of damages that may

be incurred by any party as a result of the appeal or delay from

the commission action. The amount of the bond or other security

shall be determined by the court after notice and hearing. On

final disposition, a court may award damages, including any

damages for delays, attorney's fees, and costs of court to the

prevailing party.

(h) A municipality may not unilaterally extend the time limits

prescribed by this section through the adoption of preapplication

periods or by passage of any rules, resolutions, ordinances, or

charter provisions. However, the municipality and the petitioner

may jointly petition the Texas Natural Resource Conservation

Commission to request an extension of the time limits.

(i) Repealed by Acts 1989, 71st Leg., ch. 1058, Sec. 1, eff.

Sept. 1, 1989.

(j) The consent requirements of this section do not apply to the

creation of a special utility district under Chapter 65, Water

Code. If a special utility district is to be converted to a

district with taxing authority that provides utility services,

this section applies to the conversion.

(k) This section, except Subsection (i), applies only to the

proposed political subdivision's area located in the

extraterritorial jurisdiction of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 3(b), eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 1058, Sec. 1, eff. Sept. 1, 1989;

Acts 1995, 74th Leg., ch. 76, Sec. 11.254, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1098, Sec. 1, eff. June 15, 2007.

Sec. 42.0425. ADDITION OF LAND IN EXTRATERRITORIAL JURISDICTION

OF MUNICIPALITY TO CERTAIN POLITICAL SUBDIVISIONS. (a) A

political subdivision, one purpose of which is to supply fresh

water for domestic or commercial use or to furnish sanitary sewer

services, roadways, or drainage, may not add land that is located

in the extraterritorial jurisdiction of a municipality unless the

governing body of the municipality gives its written consent by

ordinance or resolution in accordance with this section and the

Water Code. In giving its consent, the municipality may not

place any conditions or other restrictions on the expansion of

the political subdivision other than those expressly permitted by

Section 54.016(e), Water Code.

(b) The procedures under Section 42.042 governing a

municipality's refusal to consent to the creation of a political

subdivision apply to a municipality that refuses to consent to

the addition of land to a political subdivision under this

section.

(c) An owner of land in the area proposed to be added to the

political subdivision may not unreasonably refuse to enter into a

contract for water or sanitary sewer services with the

municipality under Section 42.042(c).

(d) This section does not apply to a political subdivision

created by Chapter 289, Acts of the 73rd Legislature, Regular

Session, 1993.

Added by Acts 2007, 80th Leg., R.S., Ch.

703, Sec. 2, eff. June 15, 2007.

Sec. 42.043. REQUIREMENTS APPLYING TO PETITION. (a) A petition

under Section 42.041 or 42.042 must:

(1) be written;

(2) request that the area be annexed or that the services be

made available, as appropriate;

(3) be signed in ink or indelible pencil by the appropriate

voters and landowners;

(4) be signed, in the case of a person signing as a voter, as

the person's name appears on the most recent official list of

registered voters;

(5) contain, in the case of a person signing as a voter, a note

made by the person stating the person's residence address and the

precinct number and voter registration number that appear on the

person's voter registration certificate;

(6) contain, in the case of a person signing as a landowner, a

note made by the person opposite the person's name stating the

approximate total acreage that the person owns in the area to be

annexed or serviced;

(7) describe the area to be annexed or serviced and have a plat

of the area attached; and

(8) be presented to the secretary or clerk of the municipality.

(b) The signatures to the petition need not be appended to one

paper.

(c) Before the petition is circulated among the voters and

landowners, notice of the petition must be given by posting a

copy of the petition for 10 days in three public places in the

area to be annexed or serviced and by publishing the notice once,

in a newspaper of general circulation serving the area, before

the 15th day before the date the petition is first circulated.

Proof of posting and publication must be made by attaching to the

petition presented to the secretary or clerk:

(1) the affidavit of any voter who signed the petition, stating

the places and dates of the posting;

(2) the affidavit of the publisher of the newspaper in which the

notice was published, stating the name of the newspaper and the

issue and date of publication; and

(3) the affidavit of at least three voters who signed the

petition, if there are that many, stating the total number of

voters residing in the area and the approximate total acreage in

the area.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 42.044. CREATION OF INDUSTRIAL DISTRICT IN EXTRATERRITORIAL

JURISDICTION. (a) In this section, "industrial district" has

the meaning customarily given to the term but also includes any

area in which tourist-related businesses and facilities are

located.

(b) The governing body of a municipality may designate any part

of its extraterritorial jurisdiction as an industrial district

and may treat the designated area in a manner considered by the

governing body to be in the best interests of the municipality.

(c) The governing body may make written contracts with owners of

land in the industrial district:

(1) to guarantee the continuation of the extraterritorial status

of the district and its immunity from annexation by the

municipality for a period not to exceed 15 years; and

(2) with other lawful terms and considerations that the parties

agree to be reasonable, appropriate, and not unduly restrictive

of business activities.

(d) The parties to a contract may renew or extend it for

successive periods not to exceed 15 years each. In the event any

owner of land in an industrial district is offered an opportunity

to renew or extend a contract, then all owners of land in that

industrial district must be offered an opportunity to renew or

extend a contract subject to the provisions of Subsection (c).

(e) A municipality may provide for adequate fire-fighting

services in the industrial district by:

(1) directly furnishing fire-fighting services that are to be

paid for by the property owners of the district;

(2) contracting for fire-fighting services, whether or not all

or a part of the services are to be paid for by the property

owners of the district; or

(3) contracting with the property owners of the district to have

them provide for their own fire-fighting services.

(f) A property owner who provides for his own fire-fighting

services under this section may not be required to pay any part

of the cost of the fire-fighting services provided by the

municipality to other property owners in the district.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 975, Sec. 1, eff. Aug. 30,

1993.

Sec. 42.045. CREATION OF POLITICAL SUBDIVISION IN INDUSTRIAL

DISTRICT. (a) A political subdivision, one purpose of which is

to provide services of a governmental or proprietary nature, may

not be created in an industrial district designated under Section

42.044 by a municipality unless the municipality gives its

written consent by ordinance or resolution. The municipality

shall give or deny consent within 60 days after the date the

municipality receives a written request for consent. Failure to

give or deny consent in the allotted period constitutes the

municipality's consent to the initiation of the creation

proceedings.

(b) If the consent is obtained, the creation proceedings must be

initiated within six months after the date of the consent and

must be finally completed within 18 months after the date of the

consent. Failure to comply with either time requirement

terminates the consent for the proceedings.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 42.046. DESIGNATION OF A PLANNED UNIT DEVELOPMENT DISTRICT

IN EXTRATERRITORIAL JURISDICTION. (a) The governing body of a

municipality that has disannexed territory previously annexed for

limited purposes may designate an area within its

extraterritorial jurisdiction as a planned unit development

district by written agreement with the owner of the land under

Subsection (b). The agreement shall be recorded in the deed

records of the county or counties in which the land is located. A

planned unit development district designated under this section

shall contain no less than 250 acres. If there are more than four

owners of land to be designated as a single planned unit

development, each owner shall appoint a single person to

negotiate with the municipality and authorize that person to bind

each owner for purposes of this section.

(b) An agreement governing the creation, development, and

existence of a planned unit development district established

under this section shall be between the governing body of the

municipality and the owner of the land subject to the agreement.

The agreement shall not be effective until signed by both parties

and by any other person with an interest in the land, as that

interest is evidenced by an instrument recorded in the deed

records of the county or counties in which the land is located.

The parties may agree:

(1) to guarantee continuation of the extraterritorial status of

the planned unit development district and its immunity from

annexation by the municipality for a period not to exceed 15

years after the effective date of the agreement;

(2) to authorize certain land uses and development within the

planned unit development;

(3) to authorize enforcement by the municipality of certain

municipal land use and development regulations within the planned

unit development district, in the same manner such regulations

are enforced within the municipality's boundaries, as may be

agreed by the landowner and the municipality;

(4) to vary any watershed protection regulations;

(5) to authorize or restrict the creation of political

subdivisions within the planned unit development district; and

(6) to such other terms and considerations the parties consider

appropriate.

(c) The agreement between the governing body of the municipality

and the owner of the land within the planned unit development

district shall be binding upon all subsequent governing bodies of

the municipality and subsequent owners of the land within the

planned unit development district for the term of the agreement.

(d) An agreement or a decision made under this section and an

action taken under the agreement by the parties to the agreement

are not subject to an approval or an appeal brought under Section

26.177, Water Code.

Added by Acts 1989, 71st Leg., ch. 822, Sec. 5, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 891, Sec. 1, eff. June

8, 1991.

Sec. 42.047. CREATION OF A POLITICAL SUBDIVISION IN AN AREA

PROPOSED FOR A PLANNED UNIT DEVELOPMENT DISTRICT. If the

governing body of a municipality that has disannexed territory

previously annexed for limited purposes refuses to designate a

planned unit development district under Section 42.046 no later

than 180 days after the date a request for the designation is

filed with the municipality by the owner of the land to be

included in the planned unit development district, the

municipality shall be considered to have given the consent

required by Section 42.041 to the incorporation of a proposed

municipality including within its boundaries all or some of such

land. If consent to incorporation is granted by this subsection,

the consenting municipality waives all rights to challenge the

proposed incorporation in any court.

Added by Acts 1989, 71st Leg., ch. 822, Sec. 5, eff. Sept. 1,

1989.

Sec. 42.049. AUTHORITY OF WELLS BRANCH MUNICIPAL UTILITY

DISTRICT. (a) Wells Branch Municipal Utility district is

authorized to contract with a municipality:

(1) to provide for payments to be made to the municipality for

purposes that the governing body of the district determines will

further regional cooperation between the district and the

municipality; and

(2) to provide other lawful terms and considerations that the

district and the municipality agree are reasonable and

appropriate.

(b) A contract entered into under this section may be for a term

that is mutually agreeable to the parties. The parties to such a

contract may renew or extend the contract.

(c) A municipality may contract with the district to accomplish

the purposes set forth in Subsection (a) of this section. In a

contract entered into under this section, a municipality may

agree that the district will remain in existence and be exempt

from annexation by the municipality for the term of the contract.

(d) A contract entered into under this section will be binding

on all subsequent governing bodies of the district and of the

municipality for the term of the contract.

(e) The district may make annual appropriations from its

operations and maintenance tax or other revenues lawfully

available to the district to make payments to a municipality

under a contract entered into under this section.

Added by Acts 1999, 76th Leg., ch. 926, Sec. 4, eff. June 18,

1999.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 42.901. APPORTIONMENT OF EXTRATERRITORIAL JURISDICTIONS

THAT OVERLAPPED ON AUGUST 23, 1963. (a) If, on August 23, 1963,

the extraterritorial jurisdiction of a municipality overlapped

the extraterritorial jurisdiction of one or more other

municipalities, the governing bodies of the affected

municipalities may apportion the overlapped area by a written

agreement approved by an ordinance or a resolution adopted by the

governing bodies.

(b) A municipality having a claim of extraterritorial

jurisdiction to the overlapping area may bring an action as

plaintiff in the district court of the judicial district in which

the largest municipality having a claim to the area is located.

The plaintiff municipality must name as a defendant each

municipality having a claim of extraterritorial jurisdiction to

the area and must request the court to apportion the area among

the affected municipalities. In apportioning the area, the court

shall consider population densities, patterns of growth,

transportation, topography, and land use in the municipalities

and the overlapping area. The area must be apportioned among the

municipalities:

(1) so that each municipality's part is contiguous to the

extraterritorial jurisdiction of the municipality or, if the

extraterritorial jurisdiction of the municipality is totally

overlapped, is contiguous to the boundaries of the municipality;

(2) so that each municipality's part is in a substantially

compact shape; and

(3) in the same ratio, to one decimal, that the respective

populations of the municipalities bear to each other, but with

each municipality receiving at least one-tenth of the area.

(c) An apportionment under this section must consider existing

property lines. A tract of land or adjoining tracts of land that

were under one ownership on August 23, 1963, and that do not

exceed 160 acres may not be apportioned so as to be in the

extraterritorial jurisdiction of more than one municipality

unless the landowner gives written consent to that apportionment.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 42.902. RESTRICTION AGAINST IMPOSING TAX IN

EXTRATERRITORIAL JURISDICTION. The inclusion of an area in the

extraterritorial jurisdiction of a municipality does not by

itself authorize the municipality to impose a tax in the area.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 42.903. EXTRATERRITORIAL JURISDICTION OF CERTAIN TYPE B OR

C GENERAL-LAW MUNICIPALITIES. (a) This section applies only to

a Type B or C general-law municipality:

(1) that has more than 200 inhabitants;

(2) that is wholly surrounded, at the time of incorporation, by

the extraterritorial jurisdiction of another municipality; and

(3) part of which was located, at any time before incorporation,

in an area annexed for limited purposes by another municipality.

(b) The governing body of the municipality by resolution or

ordinance may adopt an extraterritorial jurisdiction for all or

part of the unincorporated area contiguous to the corporate

boundaries of the municipality and located within one mile of

those boundaries. The authority granted by this section is

subject to the limitation provided by Section 26.178, Water Code.

(c) Within 90 days after the date the municipality adopts the

resolution or ordinance, an owner of real property in the

extraterritorial jurisdiction may petition the municipality to

release the owner's property from the extraterritorial

jurisdiction. On the presentation of the petition, the property:

(1) is automatically released from the extraterritorial

jurisdiction of the municipality and becomes part of the

extraterritorial jurisdiction or limited purpose area of the

municipality whose jurisdiction surrounded, on May 31, 1989, the

municipality from whose jurisdiction the property is released;

and

(2) becomes subject to any existing zoning or other land use

approval provisions that applied to the property before the

property was included in the municipality's extraterritorial

jurisdiction under Subsection (b).

(d) The municipality may exercise in its extraterritorial

jurisdiction the powers granted under state law to other

municipalities in their extraterritorial jurisdiction, including

the power to ensure its water supply and to carry out other

public purposes.

(e) To the extent of any conflict, this section controls over

other laws relating to the creation of extraterritorial

jurisdiction.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.01(a), eff. Aug.

26, 1991.

Sec. 42.904. EXTRATERRITORIAL JURISDICTION AND VOTING RIGHTS IN

CERTAIN MUNICIPALITIES. (a) This section applies only to a

municipality that has disannexed territory under Section 43.133

that it had previously annexed for limited purposes and that has

extended rules to its extraterritorial jurisdiction under Section

212.003.

(b) The municipality shall allow all qualified voters residing

in the municipality's extraterritorial jurisdiction to vote on

any proposition that is submitted to the voters of the

municipality and that involves:

(1) an adoption of or change to an ordinance or charter

provision that would apply to the municipality's extraterritorial

jurisdiction; or

(2) a nonbinding referendum that, if binding, would apply to the

municipality's extraterritorial jurisdiction.

Added by Acts 1993, 73rd Leg., ch. 172, Sec. 1, eff. May 17,

1993.



CHAPTER 43. MUNICIPAL ANNEXATION

LOCAL GOVERNMENT CODETITLE 2. ORGANIZATION OF MUNICIPAL GOVERNMENTSUBTITLE C. MUNICIPAL BOUNDARIES AND ANNEXATIONCHAPTER 43. MUNICIPAL ANNEXATIONSUBCHAPTER A. GENERAL PROVISIONSSec. 43.001. DEFINITION. In this chapter, "extraterritorial jurisdiction" means extraterritorial jurisdiction as determined under Chapter 42.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 43.002. CONTINUATION OF LAND USE. (a) A municipality may not, after annexing an area, prohibit a person from:(1) continuing to use land in the area in the manner in which the land was being used on the date the annexation proceedings were instituted if the land use was legal at that time; or(2) beginning to use land in the area in the manner that was planned for the land before the 90th day before the effective date of the annexation if:(A) one or more licenses, certificates, permits, approvals, or other forms of authorization by a governmental entity were required by law for the planned land use; and(B) a completed application for the initial authorization was filed with the governmental entity before the date the annexation proceedings were instituted.(b) For purposes of this section, a completed application is filed if the application includes all documents and other information designated as required by the governmental entity in a written notice to the applicant.(c) This section does not prohibit a municipality from imposing:(1) a regulation relating to the location of sexually oriented businesses, as that term is defined by Section 243.002;(2) a municipal ordinance, regulation, or other requirement affecting colonias, as that term is defined by Section 2306.581, Government Code;(3) a regulation relating to preventing imminent destruction of property or injury to persons;(4) a regulation relating to public nuisances;(5) a regulation relating to flood control;(6) a regulation relating to the storage and use of hazardous substances; or(7) a regulation relating to the sale and use of fireworks.(d) A regulation relating to the discharge of firearms or other weapons is subject to the restrictions in Section 229.002.

Added by Acts 1999, 76th Leg., ch. 1167, Sec. 2, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 18, Sec. 3, eff. May 3, 2005.

SUBCHAPTER B. GENERAL AUTHORITY TO ANNEXSec. 43.021. AUTHORITY OF HOME-RULE MUNICIPALITY TO ANNEX AREA AND TAKE OTHER ACTIONS REGARDING BOUNDARIES. A home-rule municipality may take the following actions according to rules as may be provided by the charter of the municipality and not inconsistent with the procedural rules prescribed by this chapter:(1) fix the boundaries of the municipality;(2) extend the boundaries of the municipality and annex area adjacent to the municipality; and(3) exchange area with other municipalities.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 43.022. VOTER APPROVAL OF ANNEXATION BY HOME-RULE MUNICIPALITY REQUIRED UNDER CERTAIN CIRCUMSTANCES. (a) If, under its charter, the governing body of a home-rule municipality initiates or orders an election to submit to the qualified voters of the municipality the question of annexing an adjacent area, the governing body shall at the same time order an election to be held at a convenient location in the municipality to submit the question to the qualified voters of that area.(b) The election order must:(1) provide for separate elections for the voters of the municipality and for the voters of the area;(2) be issued in the manner provided for other municipal elections;(3) describe the area by metes and bounds; and(4) provide for voting for or against the proposition: "The annexation of additional area, the assumption by the municipality of all bonded indebtedness and flat rates on the area and due to an irrigation district, water improvement district, or water control and improvement district, and the levy and collection of a tax on all property in the municipality sufficient to pay off and discharge the bonded indebtedness and flat rates."(c) Public notice of the election must be given in the manner provided for other municipal elections.(d) If, at the elections, a majority of the qualified voters of the municipality and a majority of the qualified voters of the area each approve the question, the municipality assumes all the bonded indebtedness and flat rates on the annexed area and due to the irrigation district, water improvement district, or water control and improvement district. The municipality shall pay, from the date of the annexation and out of the taxes collected on the area, the bonded indebtedness and the flat rates owed to the special district as they become due and payable. The municipality may not collect any taxes due to the municipality from a property owner of the area until the municipality pays the bonded indebtedness and the flat rates for the current year that they become due and payable and presents to the property owner the receipt for the payment.(e) If the question is not approved as required by Subsection (d), the area may not be annexed.(f) This section does not affect a charter provision providing for annexation of area by ordinance in a home-rule municipality with a population of more than 100,000. This section grants additional power to the municipality and is cumulative of the municipal charter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 43.023. AUTHORITY OF GENERAL-LAW MUNICIPALITY WITH POPULATION OF MORE THAN 5,000 TO ANNEX AREA ON PETITION AND ELECTION OF AREA VOTERS. (a) A general-law municipality with a population of more than 5,000 may annex, as provided by this section, an area that is contiguous to the municipality and that is not more than one mile in width.(b) The inhabitants of the area may petition the municipality to order an election in the area at which the qualified voters of the area may vote on the question of whether the area should become a part of the municipality. The petition must:(1) describe the area by metes and bounds;(2) be accompanied by a plat of the area;(3) be signed by 100, or more, or by a majority of the qualified voters of the area; and(4) be filed with the secretary or clerk of the municipality.(c) After the petition is filed, the governing body of the municipality by ordinance may order the election. In the ordinance, the governing body shall specify the date of the election and each voting place, appoint the election officers, and prescribe the form of the ballot.(d) Notice of the election must be given by posting a copy of the ordinance, certified by the secretary or clerk of the municipality in three public places in the area for the 10 days preceding the date of the election. The notice must be published as required by Chapter 4, Election Code.(e) The election must be held in the manner prescribed for general municipal elections. The municipality shall pay the cost of the election.(f) The governing body, by an order entered in its minutes, shall declare the election result. The order is conclusive of the municipality's authority to annex the area. If the result of the election establishes that a majority are in favor of becoming part of the municipality, the governing body by ordinance may annex the area.(g) On the effective date of the ordinance, the area becomes a part of the municipality and the inhabitants of the area are entitled to the rights and privileges of the other citizens of the municipality and are bound by the acts and ordinances adopted by the municipality.(h) To contest an annexation proceeding held under this section, a contestant must file written notice and a written statement of the grounds for the contest with the secretary or clerk of the municipality within 60 days after the effective date of the ordinance annexing the area. If a contest is not filed in that manner before the expiration of that period, it is conclusively presumed that the election and the results of the election are valid, final, and binding on all courts.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 43.024. AUTHORITY OF TYPE A GENERAL-LAW MUNICIPALITY TO ANNEX AREA ON REQUEST OF AREA VOTERS. (a) This section applies only to the annexation of an area that:(1) is one-half mile or less in width; and(2) is contiguous to a Type A general-law municipality.(b) If a majority of the qualified voters of the area vote in favor of becoming a part of the municipality, any three of those voters may prepare an affidavit to the fact of the vote and file the affidavit with the mayor of the municipality.(c) The mayor shall certify the filed affidavit to the governing body of the municipality. On receipt of the certified affidavit, the governing body by ordinance may annex the area.(d) On the effective date of the ordinance, the area becomes a part of the municipality and the inhabitants of the area are entitled to the rights and privileges of other citizens of the municipality and are bound by the acts and ordinances adopted by the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 43.025. AUTHORITY OF TYPE B GENERAL-LAW MUNICIPALITY TO ANNEX AREA ON REQUEST OF AREA VOTERS. (a) If a majority of the qualified voters of an area contiguous to a Type B general-law municipality vote in favor of becoming a part of the municipality, any three of those voters may prepare an affidavit to the fact of the vote and file the affidavit with the mayor of the municipality.(b) The mayor shall certify the filed affidavit to the governing body of the municipality. On receipt of the certified affidavit, the governing body by ordinance may annex the area.(c) On the effective date of the ordinance, the area becomes a part of the municipality and the inhabitants of the area are entitled to the rights and privileges of other citizens of the municipality and are bound by the acts and ordinances adopted by the municipality.(d) The municipality may not be enlarged under this section to exceed the area requirements established by Section 5.901.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 43.026. AUTHORITY OF TYPE A GENERAL-LAW MUNICIPALITY TO ANNEX AREA IT OWNS. The governing body of a Type A general-law municipality by ordinance may annex area that the municipality owns. The ordinance must describe the area by metes and bounds and must be entered in the minutes of the governing body.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 43.027. AUTHORITY OF GENERAL-LAW MUNICIPALITY TO ANNEX NAVIGABLE STREAM. The governing body of a general-law municipality by ordinance may annex any navigable stream adjacent to the municipality and within the municipality's extraterritorial jurisdiction.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 43.028. AUTHORITY OF MUNICIPALITIES TO ANNEX SPARSELY OCCUPIED AREA ON PETITION OF AREA LANDOWNERS. (a) This section applies only to the annexation of an area:(1) that is one-half mile or less in width;(2) that is contiguous to the annexing municipality; and(3) that is vacant and without residents or on which fewer than three qualified voters reside.(b) The owners of the area may petition the governing body of the municipality in writing to annex the area.(c) The petition must describe the area by metes and bounds and must be acknowledged in the manner required for deeds by each person having an interest in the area.(d) After the 5th day but on or before the 30th day after the date the petition is filed, the governing body shall hear the petition and the arguments for and against the annexation and shall grant or refuse the petition as the governing body considers appropriate.(e) If the governing body grants the petition, the governing body by ordinance may annex the area. On the effective date of the ordinance, the area becomes a part of the municipality and the inhabitants of the area are entitled to the rights and privileges of other citizens of the municipality and are bound by the acts and ordinances adopted by the municipality.(f) If the petition is granted and the ordinance is adopted, a certified copy of the ordinance together with a copy or duplicate of the petition shall be filed in the office of the county clerk of the county in which the municipality is located.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 43.029. AUTHORITY OF CERTAIN SMALL MUNICIPALITIES TO ANNEX UNOCCUPIED AREA ON PETITION OF SCHOOL BOARD. (a) This section applies only to a municipality with a population of:(1) 900 to 920;(2) 1,251 to 1,259; or(3) 3,944 to 3,964.(b) This section applies only to the annexation of an area that is:(1) contiguous to the annexing municipality; and(2) vacant and without residents.(c) The board of trustees of a public school occupying the area may petition the governing body of the municipality in writing to annex the area. Sections 43.028(c)-(f) apply to the petition and annexation under this section in the same manner in which they apply to the petition and annexation under that section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 43.030. AUTHORITY OF MUNICIPALITY WITH POPULATION OF 74,000 TO 99,700 IN URBAN COUNTY TO ANNEX SMALL, SURROUNDED GENERAL-LAW MUNICIPALITY. (a) A municipality that has a population of 74,000 to 99,700, that is located wholly or partly in a county with a population of more than 1.8 million, and that completely surrounds and is contiguous to a general-law municipality with a population of less than 600, may annex the general-law municipality as provided by this section.(b) The governing body of the smaller municipality may adopt an ordinance ordering an election on the question of consenting to the annexation of the smaller municipality by the larger municipality. The governing body of the smaller municipality shall adopt the ordinance if it receives a petition to do so signed by a number of qualified voters of the municipality equal to at least 10 percent of the number of voters of the municipality who voted in the most recent general election. If the ordinance ordering the election is to be adopted as a result of a petition, the ordinance shall be adopted within 30 days after the date the petition is received.(c) The ordinance ordering the election must provide for the submission of the question at an election to be held on the first uniform election date prescribed by Chapter 41, Election Code, that occurs after the 30th day after the date the ordinance is adopted and that affords enough time to hold the election in the manner required by law.(d) Within 10 days after the date on which the election is held, the governing body of the smaller municipality shall canvass the election returns and by resolution shall declare the results of the election. If a majority of the votes received is in favor of the annexation, the secretary of the smaller municipality or other appropriate municipal official shall forward by certified mail to the secretary of the larger municipality a certified copy of the resolution.(e) The larger municipality, within 90 days after the date the resolution is received, must complete the annexation by ordinance in accordance with its municipal charter or the general laws of the state. If the annexation is not completed within the 90-day period, any annexation proceeding is void and the larger municipality may not annex the smaller municipality under this section. However, the failure to complete the annexation as provided by this subsection does not prevent the smaller municipality from holding a new election on the question to enable the larger municipality to annex the smaller municipality as provided by this section.(f) If the larger municipality completes the annexation within the prescribed period, the incorporation of the smaller municipality is abolished. The records, public property, public buildings, money on hand, credit accounts, and other assets of the smaller municipality become the property of the larger municipality and shall be turned over to the officers of that municipality. The offices in the smaller municipality are abolished and the persons holding those offices are not entitled to further remuneration or compensation. All outstanding liabilities of the smaller municipality are assumed by the larger municipality.(g) In the annexation ordinance, the larger municipality shall adopt, for application in the area zoned by the smaller municipality, the identical comprehensive zoning ordinance that the smaller municipality applied to the area at the time of the election. Any attempted annexation of the smaller municipality that does not include the adoption of that comprehensive zoning ordinance is void. That comprehensive zoning ordinance may not be repealed or amended for a period of 10 years unless the written consent of the landowners who own at least two-thirds of the surface land of the annexed smaller municipality is obtained.(h) If the annexed smaller municipality has on hand any bond funds for public improvements that are not appropriated or contracted for, the funds shall be kept in a separate special fund to be used only for public improvements in the area for which the bonds were voted.(i) On the annexation, all claims, fines, debts, or taxes due and payable to the smaller municipality become due and payable to the larger municipality and shall be collected by it. If taxes for the year in which the annexation occurs have been assessed in the smaller municipality before the annexation, the amounts assessed remain as the amounts due and payable from the inhabitants of the smaller municipality for that year.(j) This section does not affect a charter provision of a home-rule municipality. This section grants additional power to the municipality and is cumulative of the municipal charter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 80, eff. Sept. 1, 1991.

Sec. 43.031. AUTHORITY OF ADJACENT MUNICIPALITIES TO CHANGE BOUNDARIES BY AGREEMENT. Adjacent municipalities may make mutually agreeable changes in their boundaries of areas that are less than 1,000 feet in width.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 3(c), eff. Aug. 28, 1989.

Sec. 43.032. AUTHORITY OF CERTAIN TYPE A GENERAL-LAW MUNICIPALITIES TO ANNEX AN AREA UPON PETITION BY OWNERS. (a) The governing body of a general-law municipality with a population of 1,500 to 1,599 may annex an area:(1) that is adjacent to the annexing municipality;(2) that is not being served with water or sewer service from a governmental entity; and(3) for which a petition requesting annexation has been filed with the municipality.(b) A petition requesting annexation filed under Subsection (a)(3) must:(1) describe the area to be annexed by metes and bounds;(2) be signed by each owner of real property in the area to be annexed; and(3) be filed with the secretary or clerk of the municipality.(c) Before filing the petition, the petitioners and the governing body of the municipality may enter into a development agreement to further cooperation between the municipality regarding the proposed annexation. The agreement must be attached to the petition and may allow:(1) a facility or service, including optional, backup, emergency, mutual aid, or supplementary facilities or services, to be provided to the area or any part of the area by the municipality, a landowner, or by any other person;(2) standards for requesting and receiving any form of municipal consent or approval required to perform an activity;(3) remedies for breach of the agreement;(4) the amendment, renewal, extension, termination, or any other modification of the agreement;(5) a third-party beneficiary to be specifically designated and conferred rights or remedies under the agreement; and(6) any other term to which the parties agree.(d) If the governing body certifies that the petition meets the requirements of this section and agrees to enter any proposed development agreement attached to the petition, the governing body by ordinance may annex the area. On the effective date of the ordinance, the area is annexed.(e) If the area is annexed, the municipality shall:(1) file a certified copy of the ordinance together with a copy of the petition, including any attached development agreement, in the office of the county clerk of the county in which the municipality is located and with each party to the agreement; and(2) provide a copy of the filed documents to each landowner in the area.(f) The annexation of an area under this section does not expand the extraterritorial jurisdiction of the municipality. Sections 42.021 and 42.022 do not apply to an annexation made under this section.

Added by Acts 2005, 79th Leg., Ch. 972, Sec. 1, eff. June 18, 2005.

Sec. 43.033. AUTHORITY OF GENERAL-LAW MUNICIPALITY TO ANNEX AREA. (a) A general-law municipality may annex adjacent territory without the consent of any of the residents or voters of the area and without the consent of any of the owners of land in the area provided that the following conditions are met:(1) the municipality has a population of 1,000 or more and is not eligible to adopt a home-rule charter;(2) the procedural rules prescribed by this chapter are met;(3) the municipality must be providing the area with water or sewer service;(4) the area:(A) does not include unoccupied territory in excess of one acre for each service address for water and sewer service; or(B) is entirely surrounded by the municipality and the municipality is a Type A general-law municipality;(5) the service plan requires that police and fire protection at a level consistent with protection provided within the municipality must be provided to the area within 10 days after the effective date of the annexation;(6) the municipality and the affected landowners have not entered an agreement to not annex the area for a certain time period; and(7) if the area is appraised for ad valorem tax purposes as land for agricultural or wildlife management use under Subchapter C or D, Chapter 23, Tax Code:(A) the municipality offers to make a development agreement with the landowner in the manner provided by Section 212.172 that would:(i) guarantee the continuation of the extraterritorial status of the area; and(ii) authorize the enforcement of all regulations and planning authority of the municipality that do not interfere with the agricultural or wildlife management use of the area; and(B) the landowner fails to accept an offer described by Paragraph (A) within 30 days after the date the offer is made.(b) If, after one year but before three years from the passage of an ordinance annexing an area under this section, a majority of the landowners or registered voters in the area vote by petition submitted to the municipality for disannexation, the municipality shall immediately disannex the area. If the municipality disannexes the area under this subsection, the municipality may discontinue providing the area with water and sewer service.

Added by Acts 1991, 72nd Leg., ch. 904, Sec. 1, eff. Aug. 26, 1991. Amended by Acts 1993, 73rd Leg., ch. 208, Sec. 1, eff. Aug. 30, 1993.Amended by: Acts 2005, 79th Leg., Ch. 972, Sec. 2, eff. June 18, 2005.

Sec. 43.034. AUTHORITY OF GENERAL-LAW MUNICIPALITY TO ANNEX AREA; CERTAIN MUNICIPALITIES. A general-law municipality may annex adjacent territory without the consent of any of the residents or voters of the area and without the consent of any of the owners of land in the area if:(1) the municipality has a population of 1,000-1,300, part of whose boundary is part of the shoreline of a lake whose normal surface area is 75,000 acres or greater and which is located completely within the State of Texas;(2) the procedural rules prescribed by this chapter are met;(3) the service plan requires that police and fire protection at a level consistent with protection provided within the municipality must be provided to the area within 10 days after the effective date of the annexation; and(4) the municipality and the affected landowners have not entered an agreement to not annex the area for a certain period.

Added by Acts 1997, 75th Leg., ch. 1250, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 43, eff. Sept. 1, 2001.

Sec. 43.035. AUTHORITY OF MUNICIPALITY TO ANNEX AREA QUALIFIED FOR AGRICULTURAL OR WILDLIFE MANAGEMENT USE OR AS TIMBER LAND. (a) This section applies only to an area:(1) eligible to be the subject of a development agreement under Subchapter G, Chapter 212; and(2) appraised for ad valorem tax purposes as land for agricultural or wildlife management use under Subchapter C or D, Chapter 23, Tax Code, or as timber land under Subchapter E of that chapter.(b) A municipality may not annex an area to which this section applies unless:(1) the municipality offers to make a development agreement with the landowner under Section 212.172 that would:(A) guarantee the continuation of the extraterritorial status of the area; and(B) authorize the enforcement of all regulations and planning authority of the municipality that do not interfere with the use of the area for agriculture, wildlife management, or timber; and(2) the landowner declines to make the agreement described by Subdivision (1).(c) For purposes of Section 43.021(2) or another law, including a municipal charter or ordinance, relating to municipal authority to annex an area adjacent to the municipality, an area adjacent or contiguous to an area that is the subject of a development agreement described by Subsection (b)(1) is considered adjacent or contiguous to the municipality.(d) A provision of a development agreement described by Subsection (b)(1) that restricts or otherwise limits the annexation of all or part of the area that is the subject of the agreement is void if the landowner files any type of subdivision plat or related development document for the area with a governmental entity that has jurisdiction over the area, regardless of how the area is appraised for ad valorem tax purposes.(e) A development agreement described by Subsection (b)(1) is not a permit for purposes of Chapter 245.

Added by Acts 2007, 80th Leg., R.S., Ch. 225, Sec. 1, eff. May 25, 2007.

Sec. 43.036. TRANSFER OF AREA AND CHANGE IN BOUNDARIES BETWEEN CERTAIN MUNICIPALITIES. (a) This section applies only to an area that:(1) is contiguous to the corporate boundaries of a municipality with a population of more than 5,000;(2) is located within the corporate boundaries of a home-rule municipality with a population of more than 1.1 million;(3) has no residents; and(4) has located within the area a facility with over one million square feet of retail space that has remained primarily vacant for at least 18 months before the effective date of the boundary change agreement described by this section, as determined by the municipalities that are parties to the agreement.(b) Before December 31, 2008, a home-rule municipality with a population of more than 1.1 million may enter into a boundary change agreement with a municipality with a population of more than 5,000 to release an area described by Subsection (a) from the more populous municipality's corporate boundaries and transfer the area to be included within the corporate boundaries of the other municipality. The boundary change agreement must:(1) be adopted by ordinance or resolution of the governing body of each municipality; and(2) contain a metes and bounds description of the area.(c) The owners of a majority of the acreage of land contained in an area described by Subsection (a) must consent in writing to the release and transfer of the area to be included within the corporate boundaries of the other municipality. The owners' written consent to the release and transfer must:(1) be submitted to each municipality that is a party to the boundary change agreement before the governing body of either municipality may approve the boundary change agreement; and(2) contain a metes and bounds description of the area.(d) The less populous municipality, as a term of the boundary change agreement, may agree to share a portion of that municipality's local sales tax revenue or ad valorem tax revenue, or both, attributable to the area that is the subject of the boundary change agreement, for a defined period, with the more populous municipality.(e) The boundary change agreement may establish an effective date of the boundary change and may be subject to provisions that establish conditions precedent to the boundary change. On the effective date of the boundary change:(1) the area released and transferred as authorized by this section ceases to be part of the more populous municipality and is included within the corporate boundaries of the less populous municipality for all purposes;(2) the corporate boundaries of the less populous municipality are extended to include the area;(3) the extraterritorial jurisdiction of each municipality is expanded or decreased in accordance with the changes in the municipality's boundaries; and(4) the area that is the subject of the boundary change agreement is bound by the acts, ordinances, codes, resolutions, and regulations of the less populous municipality.(f) Each municipality shall modify any official map or other applicable document to reflect the change in the municipality's boundaries.(g) Notwithstanding any other provision of this chapter, Sections 43.031, 43.148, and 43.905 and Subchapters C and C-1 do not apply to an area that is the subject of, or a party to, a boundary change agreement authorized by this section.(h) If a provision of the charter of a home-rule municipality described by Subsection (a)(2) is in conflict with any provision of this section, the provisions of this section prevail over the conflicting charter provision.

Added by Acts 2007, 80th Leg., R.S., Ch. 1097, Sec. 1, eff. June 15, 2007.Renumbered from Local Government Code, Section 43.035 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(64), eff. September 1, 2009.

SUBCHAPTER C. ANNEXATION PROCEDURE FOR AREAS ANNEXED UNDER MUNICIPAL ANNEXATION PLANSec. 43.051. AUTHORITY TO ANNEX LIMITED TO EXTRATERRITORIAL JURISDICTION. A municipality may annex area only in its extraterritorial jurisdiction unless the municipality owns the area.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 43.052. MUNICIPAL ANNEXATION PLAN REQUIRED. (a) In this section, "special district" means a municipal utility district, water control and improvement district, or other district created under Section 52, Article III, or Section 59, Article XVI, Texas Constitution.(b) A municipality may annex an area identified in the annexation plan only as provided by this section.(c) A municipality shall prepare an annexation plan that specifically identifies annexations that may occur beginning on the third anniversary of the date the annexation plan is adopted. The municipality may amend the plan to specifically identify annexations that may occur beginning on the third anniversary of the date the plan is amended.(d) At any time during which an area is included in a municipality's annexation plan, a municipal utility district or other special district that will be abolished as a result of the annexation, excluding an emergency services district, in which the area is located may not without consent of the municipality:(1) reduce the tax rate applicable to the area if the amount that would remain in the debt service fund after the reduction and after subtracting the amount due for debt service in the following year is less than 25 percent of the debt service requirements for the following year;(2) voluntarily transfer an asset without consideration; or(3) enter into a contract for services that extends beyond the three-year annexation plan period other than a contract with another political subdivision for the operation of water, wastewater, and drainage facilities.(e) A municipality may amend its annexation plan at any time to remove an area proposed for annexation. If, before the end of the 18th month after the month an area is included in the three-year annexation cycle, a municipality amends its annexation plan to remove the area, the municipality may not amend the plan to again include the area in its annexation plan until the first anniversary of the date the municipality amended the plan to remove the area. If, during or after the 18 months after the month an area is included in the three-year annexation cycle, a municipality amends its annexation plan to remove the area, the municipality may not amend the plan to again include the area in its annexation plan until the second anniversary of the date the municipality amended the plan to remove the area.(f) Before the 90th day after the date a municipality adopts or amends an annexation plan under this section, the municipality shall give written notice to:(1) each property owner in the affected area, as indicated by the appraisal records furnished by the appraisal district for each county in which the affected area is located, that the area has been included in or removed from the municipality's annexation plan;(2) each public entity, as defined by Section 43.053, or private entity that provides services in the area proposed for annexation; and(3) each railroad company that serves the municipality and is on the municipality's tax roll if the company's right-of-way is in the area proposed for annexation.(g) If an area is not removed from the municipality's annexation plan, the annexation of the area under the plan must be completed before the 31st day after the third anniversary of the date the area was included in the annexation plan. If the annexation is not completed within the period prescribed by this subsection, the municipality may not annex the area proposed for annexation before the fifth anniversary of the last day for completing an annexation under this subsection.(h) This section does not apply to an area proposed for annexation if:(1) the area contains fewer than 100 separate tracts of land on which one or more residential dwellings are located on each tract;(2) the area will be annexed by petition of more than 50 percent of the real property owners in the area proposed for annexation or by vote or petition of the qualified voters or real property owners as provided by Subchapter B;(3) the area is or was the subject of:(A) an industrial district contract under Section 42.044; or(B) a strategic partnership agreement under Section 43.0751;(4) the area is located in a colonia, as that term is defined by Section 2306.581, Government Code;(5) the area is annexed under Section 43.026, 43.027, 43.029, or 43.031;(6) the area is located completely within the boundaries of a closed military installation; or(7) the municipality determines that the annexation of the area is necessary to protect the area proposed for annexation or the municipality from:(A) imminent destruction of property or injury to persons; or(B) a condition or use that constitutes a public or private nuisance as defined by background principles of nuisance and property law of this state.(i) A municipality may not circumvent the requirements of this section by proposing to separately annex two or more areas described by Subsection (h)(1) if no reason exists under generally accepted municipal planning principles and practices for separately annexing the areas. If a municipality proposes to separately annex areas in violation of this section, a person residing or owning land in the area may petition the municipality to include the area in the municipality's annexation plan. If the municipality fails to take action on the petition, the petitioner may request arbitration of the dispute. The petitioner must request the appointment of an arbitrator in writing to the municipality. Sections 43.0564(b), (c), and (e) apply to the appointment of an arbitrator and the conduct of an arbitration proceeding under this subsection. Except as provided by this subsection, the municipality shall pay the cost of arbitration. If the arbitrator finds that the petitioner's request for arbitration was groundless or requested in bad faith or for the purposes of harassment, the arbitrator shall require the petitioner to pay the costs of arbitration.(j) If a municipality has an Internet website, the municipality shall:(1) post and maintain the posting of its annexation plan on its Internet website;(2) post and maintain the posting on its Internet website of any amendments to include an area in its annexation plan until the date the area is annexed; and(3) post and maintain the posting on its Internet website of any amendments to remove an area from its annexation plan until the date the municipality may again include the area in its annexation plan.(k) Notwithstanding the restrictions imposed by Subsections (e) and (g), under an agreement described by Section 43.0563 a municipality may annex an area for full or limited purposes at any time on petition of the owner of the area for the annexation if the area:(1) is in the municipality's annexation plan; or(2) was previously in the municipality's annexation plan but removed under Subsection (e).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1999, 76th Leg., ch. 1167, Sec. 4, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1185, Sec. 1, eff. June 15, 2007.

Sec. 43.053. INVENTORY OF SERVICES AND FACILITIES REQUIRED. (a) In this section, "public entity" includes a municipality, county, fire protection service provider, including a volunteer fire department, emergency medical services provider, including a volunteer emergency medical services provider, or a special district, as that term is defined by Section 43.052.(b) After adopting an annexation plan or amending an annexation plan to include additional areas under Section 43.052, a municipality shall compile a comprehensive inventory of services and facilities provided by public and private entities, directly or by contract, in each area proposed for annexation. The inventory of services and facilities must include all services and facilities the municipality is required to provide or maintain following the annexation.(c) The municipality shall request, in the notice provided under Section 43.052(f), the information necessary to compile the inventory from each public or private entity that provides services or facilities in each area proposed for annexation. The public or private entity shall provide to the municipality the information held by the entity that is necessary to compile the inventory not later than the 90th day after the date the municipality requests the information unless the entity and the municipality agree to extend the period for providing the information. The information provided under this subsection must include the type of service provided, the method of service delivery, and all information prescribed by Subsections (e) and (f). If a service provider fails to provide the required information within the 90-day period, the municipality is not required to include the information in an inventory prepared under this section.(d) The information required in the inventory shall be based on the services and facilities provided during the year preceding the date the municipality adopted the annexation plan or amended the annexation plan to include additional areas.(e) For utility facilities, roads, drainage structures, and other infrastructure provided or maintained by public or private entities, the inventory must include:(1) an engineer's report that describes the physical condition of all infrastructure elements in the area; and(2) a summary of capital, operational, and maintenance expenditures for that infrastructure.(f) For police, fire, and emergency medical services provided by public or private entities, the inventory must include for each service:(1) the average dispatch and delivery time;(2) a schedule of equipment, including vehicles;(3) a staffing schedule that discloses the certification and training levels of personnel; and(4) a summary of operating and capital expenditures.(g) The municipality shall complete the inventory and make the inventory available for public inspection on or before the 60th day after the date the municipality receives the required information from the service providers under Subsection (c).(h) The municipality may monitor the services provided in an area proposed for annexation and verify the inventory information provided by the service provider.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1993, 73rd Leg., ch. 969, Sec. 1, eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 1167, Sec. 4, eff. Sept. 1, 1999.

Sec. 43.054. WIDTH REQUIREMENTS. (a) A municipality with a population of less than 1.6 million may not annex a publicly or privately owned area, including a strip of area following the course of a road, highway, river, stream, or creek, unless the width of the area at its narrowest point is at least 1,000 feet.(b) The prohibition established by Subsection (a) does not apply if:(1) the boundaries of the municipality are contiguous to the area on at least two sides;(2) the annexation is initiated on the written petition of the owners or of a majority of the qualified voters of the area; or(3) the area abuts or is contiguous to another jurisdictional boundary.(c) Notwithstanding Subsection (a), a municipality with a population of 21,000 or more located in a county with a population of 100,000 or more may annex a publicly owned strip or similar area following the course of a road or highway for the purpose of annexing territory contiguous to the strip or area if the territory contiguous to the strip or area was formerly used or was to be used in connection with or by a superconducting super collider high-energy research facility.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 3(d), eff. Aug. 28, 1989; Acts 1999, 76th Leg., ch. 1167, Sec. 5, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 768, Sec. 1, eff. June 20, 2003.

Sec. 43.0545. ANNEXATION OF CERTAIN ADJACENT AREAS. (a) A municipality may not annex an area that is located in the extraterritorial jurisdiction of the municipality only because the area is contiguous to municipal territory that is less than 1,000 feet in width at its narrowest point.(b) A municipality may not annex an area that is located in the extraterritorial jurisdiction of the municipality only because the area is contiguous to municipal territory that:(1) was annexed before September 1, 1999; and(2) was in the extraterritorial jurisdiction of the municipality at the time of annexation only because the territory was contiguous to municipal territory that was less than 1,000 feet in width at its narrowest point.(c) Subsections (a) and (b) do not apply to an area:(1) completely surrounded by incorporated territory of one or more municipalities;(2) for which the owners of the area have requested annexation by the municipality;(3) that is owned by the municipality; or(4) that is the subject of an industrial district contract under Section 42.044.(d) Subsection (b) does not apply if the minimum width of the narrow territory described by Subsection (b)(2), following subsequent annexation, is no longer less than 1,000 feet in width at its narrowest point.(e) For purposes of this section, roads, highways, rivers, lakes, or other bodies of water are not included in computing the 1,000-foot distance unless the area being annexed includes land in addition to a road, highway, river, lake, or other body of water.

Added by Acts 1999, 76th Leg., ch. 1167, Sec. 6, eff. Sept. 1, 1999.

Sec. 43.0546. ANNEXATION OF CERTAIN ADJACENT AREAS BY POPULOUS MUNICIPALITIES. (a) In this section, "municipal area" means the area within the corporate boundaries of a municipality other than:(1) an area annexed before September 1, 1999, that is less than 1,000 feet wide at any point;(2) an area within the corporate boundaries of the municipality that was annexed by the municipality before September 1, 1999, and at the time of the annexation the area was contiguous to municipal territory that was less than 1,000 feet wide at any point;(3) an area annexed after December 1, 1995, and before September 1, 1999;(4) municipally owned property; or(5) an area contiguous to municipally owned property if the municipally owned property was annexed in an annexation that included an area that was less than 1,000 feet wide at its narrowest point.(b) This section applies only to a municipality with a population of 1.6 million or more.(c) A municipality to which this section applies may not annex an area that is less than 1,500 feet wide at any point. At least 1,500 feet of the perimeter of the area annexed by a municipality must be coterminous with the boundary of the municipal area of the municipality.(d) This section does not apply to territory:(1) that is completely surrounded by municipal area;(2) for which the owners of the area have requested annexation by the municipality;(3) within a district whose elected board of directors has by a majority vote requested annexation;(4) owned by the municipality; or(5) that contains fewer than 50 inhabitants.

Added by Acts 1999, 76th Leg., ch. 1167, Sec. 6, eff. Sept. 1, 1999.

Sec. 43.055. MAXIMUM AMOUNT OF ANNEXATION EACH YEAR. (a) In a calendar year, a municipality may not annex a total area greater than 10 percent of the incorporated area of the municipality as of January 1 of that year, plus any amount of area carried over to that year under Subsection (b). In determining the total area annexed in a calendar year, an area annexed for limited purposes is included, but an annexed area is not included if it is:(1) annexed at the request of a majority of the qualified voters of the area and the owners of at least 50 percent of the land in the area;(2) owned by the municipality, a county, the state, or the federal government and used for a public purpose;(3) annexed at the request of at least a majority of the qualified voters of the area; or(4) annexed at the request of the owners of the area.(b) If a municipality fails to annex in a calendar year the entire 10 percent amount permitted under Subsection (a), the municipality may carry over the unused allocation for use in subsequent calendar years.(c) A municipality carrying over an allocation may not annex in a calendar year a total area greater than 30 percent of the incorporated area of the municipality as of January 1 of that year.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 3(e), eff. Aug. 28, 1989.

Sec. 43.056. PROVISION OF SERVICES TO ANNEXED AREA. (a) Before the first day of the 10th month after the month in which the inventory is prepared as provided by Section 43.053, the municipality proposing the annexation shall complete a service plan that provides for the extension of full municipal services to the area to be annexed. The municipality shall provide the services by any of the methods by which it extends the services to any other area of the municipality.(b) The service plan, which must be completed in the period provided by Subsection (a) before the annexation, must include a program under which the municipality will provide full municipal services in the annexed area no later than 2-1/2 years after the effective date of the annexation, in accordance with Subsection (e), unless certain services cannot reasonably be provided within that period and the municipality proposes a schedule for providing those services, and must include a list of all services required by this section to be provided under the plan. If the municipality proposes a schedule to extend the period for providing certain services, the schedule must provide for the provision of full municipal services no later than 4-1/2 years after the effective date of the annexation. However, under the program if the municipality provides any of the following services within the corporate boundaries of the municipality before annexation, the municipality must provide those services in the area proposed for annexation on the effective date of the annexation of the area:(1) police protection;(2) fire protection;(3) emergency medical services;(4) solid waste collection, except as provided by Subsection (o);(5) operation and maintenance of water and wastewater facilities in the annexed area that are not within the service area of another water or wastewater utility;(6) operation and maintenance of roads and streets, including road and street lighting;(7) operation and maintenance of parks, playgrounds, and swimming pools; and(8) operation and maintenance of any other publicly owned facility, building, or service.(c) For purposes of this section, "full municipal services" means services provided by the annexing municipality within its full-purpose boundaries, including water and wastewater services and excluding gas or electrical service.(d) A municipality with a population of 1.5 million or more may provide all or part of the municipal services required under the service plan by contracting with service providers. If the municipality owns a water and wastewater utility, the municipality shall, subject to this section, extend water and wastewater service to any annexed area not within the service area of another water or wastewater utility. If the municipality annexes territory included within the boundaries of a municipal utility district or a water control and improvement district, the municipality shall comply with applicable state law relating to annexation of territory within a municipal utility district or a water control and improvement district. The service plan shall summarize the service extension policies of the municipal water and wastewater utility.(e) The service plan must also include a program under which the municipality will initiate after the effective date of the annexation the acquisition or construction of capital improvements necessary for providing municipal services adequate to serve the area. The construction shall be substantially completed within the period provided in the service plan. The service plan may be amended to extend the period for construction if the construction is proceeding with all deliberate speed. The acquisition or construction of the facilities shall be accomplished by purchase, lease, or other contract or by the municipality succeeding to the powers, duties, assets, and obligations of a conservation and reclamation district as authorized or required by law. The construction of the facilities shall be accomplished in a continuous process and shall be completed as soon as reasonably possible, consistent with generally accepted local engineering and architectural standards and practices. However, the municipality does not violate this subsection if the construction process is interrupted for any reason by circumstances beyond the direct control of the municipality. The requirement that construction of capital improvements must be substantially completed within the period provided in the service plan does not apply to a development project or proposed development project within an annexed area if the annexation of the area was initiated by petition or request of the owners of land in the annexed area and the municipality and the landowners have subsequently agreed in writing that the development project within that area, because of its size or projected manner of development by the developer, is not reasonably expected to be completed within that period.(f) A service plan may not:(1) require the creation of another political subdivision;(2) require a landowner in the area to fund the capital improvements necessary to provide municipal services in a manner inconsistent with Chapter 395 unless otherwise agreed to by the landowner; or(3) provide services in the area in a manner that would have the effect of reducing by more than a negligible amount the level of fire and police protection and emergency medical services provided within the corporate boundaries of the municipality before annexation.(g) If the annexed area had a lower level of services, infrastructure, and infrastructure maintenance than the level of services, infrastructure, and infrastructure maintenance provided within the corporate boundaries of the municipality before annexation, a service plan must provide the annexed area with a level of services, infrastructure, and infrastructure maintenance that is comparable to the level of services, infrastructure, and infrastructure maintenance available in other parts of the municipality with topography, land use, and population density similar to those reasonably contemplated or projected in the area. If the annexed area had a level of services, infrastructure, and infrastructure maintenance equal to the level of services, infrastructure, and infrastructure maintenance provided within the corporate boundaries of the municipality before annexation, a service plan must maintain that same level of services, infrastructure, and infrastructure maintenance. Except as provided by this subsection, if the annexed area had a level of services superior to the level of services provided within the corporate boundaries of the municipality before annexation, a service plan must provide the annexed area with a level of services that is comparable to the level of services available in other parts of the municipality with topography, land use, and population density similar to those reasonably contemplated or projected in the area. If the annexed area had a level of services for operating and maintaining the infrastructure of the area, including the facilities described by Subsections (b)(5)-(8), superior to the level of services provided within the corporate boundaries of the municipality before annexation, a service plan must provide for the operation and maintenance of the infrastructure of the annexed area at a level of services that is equal or superior to that level of services.(h) A municipality with a population of 1.6 million or more may not impose a fee in the annexed area, over and above ad valorem taxes and fees imposed within the corporate boundaries of the municipality before annexation, to maintain the level of services that existed in the area before annexation. This subsection does not prohibit the municipality from imposing a fee for a service in the area annexed if the same fee is imposed within the corporate boundaries of the municipality before annexation.(i) If only a part of the area to be annexed is actually annexed, the governing body shall direct the department to prepare a revised service plan for that part.(j) The proposed service plan must be made available for public inspection and explained to the inhabitants of the area at the public hearings held under Section 43.0561. The plan may be amended through negotiation at the hearings, but the provision of any service may not be deleted. On completion of the public hearings, the service plan shall be attached to the ordinance annexing the area and approved as part of the ordinance.(k) On approval by the governing body, the service plan is a contractual obligation that is not subject to amendment or repeal except that if the governing body determines at the public hearings required by this subsection that changed conditions or subsequent occurrences make the service plan unworkable or obsolete, the governing body may amend the service plan to conform to the changed conditions or subsequent occurrences. An amended service plan must provide for services that are comparable to or better than those established in the service plan before amendment. Before any amendment is adopted, the governing body must provide an opportunity for interested persons to be heard at public hearings called and held in the manner provided by Section 43.0561.(l) A service plan is valid for 10 years. Renewal of the service plan is at the discretion of the municipality. A person residing or owning land in an annexed area in a municipality with a population of 1.6 million or more may enforce a service plan by petitioning the municipality for a change in policy or procedures to ensure compliance with the service plan. If the municipality fails to take action with regard to the petition, the petitioner may request arbitration of the dispute under Section 43.0565. A person residing or owning land in an annexed area in a municipality with a population of less than 1.6 million may enforce a service plan by applying for a writ of mandamus not later than the second anniversary of the date the person knew or should have known that the municipality was not complying with the service plan. If a writ of mandamus is applied for, the municipality has the burden of proving that the services have been provided in accordance with the service plan in question. If a court issues a writ under this subsection, the court:(1) must provide the municipality the option of disannexing the area within a reasonable period specified by the court;(2) may require the municipality to comply with the service plan in question before a reasonable date specified by the court if the municipality does not disannex the area within the period prescribed by the court under Subdivision (1);(3) may require the municipality to refund to the landowners of the annexed area money collected by the municipality from those landowners for services to the area that were not provided;(4) may assess a civil penalty against the municipality, to be paid to the state in an amount as justice may require, for the period in which the municipality is not in compliance with the service plan;(5) may require the parties to participate in mediation; and(6) may require the municipality to pay the person's costs and reasonable attorney's fees in bringing the action for the writ.(m) This section does not require that a uniform level of full municipal services be provided to each area of the municipality if different characteristics of topography, land use, and population density constitute a sufficient basis for providing different levels of service. Any disputes regarding the level of services provided under this subsection are resolved in the same manner provided by Subsection (l). Nothing in this subsection modifies the requirement under Subsection (g) for a service plan to provide a level of services in an annexed area that is equal or superior to the level of services provided within the corporate boundaries of the municipality before annexation. To the extent of any conflict between this subsection and Subsection (g), Subsection (g) prevails.(n) Before the second anniversary of the date an area is included within the corporate boundaries of a municipality by annexation, the municipality may not:(1) prohibit the collection of solid waste in the area by a privately owned solid waste management service provider; or(2) impose a fee for solid waste management services on a person who continues to use the services of a privately owned solid waste management service provider.(o) A municipality is not required to provide solid waste collection services under Subsection (b) to a person who continues to use the services of a privately owned solid waste management service provider as provided by Subsection (n).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 3(f), eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 822, Sec. 1, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 4.011, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 969, Sec. 2, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 1062, Sec. 1, eff. June 17, 1995; Acts 1999, 76th Leg., ch. 1167, Sec. 7, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1185, Sec. 2, eff. June 15, 2007.

Sec. 43.0561. ANNEXATION HEARING REQUIREMENTS. (a) Before a municipality may institute annexation proceedings, the governing body of the municipality must conduct two public hearings at which persons interested in the annexation are given the opportunity to be heard. The hearings must be conducted not later than the 90th day after the date the inventory is available for inspection.(b) At least one of the hearings must be held in the area proposed for annexation if a suitable site is reasonably available and more than 20 adults who are permanent residents of the area file a written protest of the annexation with the secretary of the municipality within 10 days after the date of the publication of the notice required by this section. The protest must state the name, address, and age of each protester who signs. If a suitable site is not reasonably available in the area proposed for annexation, the hearing may be held outside the area proposed for annexation if the hearing is held in the nearest suitable public facility.(c) The municipality must post notice of the hearings on the municipality's Internet website if the municipality has an Internet website and publish notice of the hearings in a newspaper of general circulation in the municipality and in the area proposed for annexation. The notice for each hearing must be published at least once on or after the 20th day but before the 10th day before the date of the hearing. The notice for each hearing must be posted on the municipality's Internet website on or after the 20th day but before the 10th day before the date of the hearing and must remain posted until the date of the hearing. The municipality must give additional notice by certified mail to:(1) each public entity, as defined by Section 43.053, and utility service provider that provides services in the area proposed for annexation; and(2) each railroad company that serves the municipality and is on the municipality's tax roll if the company's right-of-way is in the area proposed for annexation.

Added by Acts 1999, 76th Leg., ch. 1167, Sec. 8, eff. Sept. 1, 1999.

Sec. 43.0562. NEGOTIATIONS REQUIRED. (a) After holding the hearings as provided by Section 43.0561:(1) if a municipality has a population of less than 1.6 million, the municipality and the property owners of the area proposed for annexation shall negotiate for the provision of services to the area after annexation or for the provision of services to the area in lieu of annexation under Section 43.0563; or(2) if a municipality proposes to annex a special district, as that term is defined by Section 43.052, the municipality and the governing body of the district shall negotiate for the provision of services to the area after annexation or for the provision of services to the area in lieu of annexation under Section 43.0751.(b) For purposes of negotiations under Subsection (a)(1), the commissioners court of the county in which the area proposed for annexation is located shall select five representatives to negotiate with the municipality for the provision of services to the area after annexation. If the area proposed for annexation is located in more than one county, the commissioners court of the county in which the greatest number of residents reside shall select three representatives to negotiate with the municipality, and the commissioners courts of the remaining counties jointly shall select two representatives to negotiate with the municipality.(c) For purposes of negotiations under Subsection (a)(2), if more than one special district is located in the area proposed for annexation, the governing boards of the districts may jointly select five representatives to negotiate with the municipality on behalf of all the affected districts.

Added by Acts 1999, 76th Leg., ch. 1167, Sec. 8, eff. Sept. 1, 1999.

Sec. 43.0563. CONTRACTS FOR PROVISION OF SERVICES IN LIEU OF ANNEXATION. (a) The governing body of a municipality with a population of less than 1.6 million may negotiate and enter into a written agreement for the provision of services and the funding of the services in an area with:(1) representatives designated under Section 43.0562(b), if the area is included in the municipality's annexation plan; or(2) an owner of an area within the extraterritorial jurisdiction of the municipality if the area is not included in the municipality's annexation plan.(a-1) An agreement under this section may also include an agreement related to permissible land uses and compliance with municipal ordinances.(b) An agreement under this section is in lieu of annexation by the municipality of the area.(c) In negotiating an agreement under this section, the parties may agree to:(1) any term allowed under Section 42.044 or 43.0751, regardless of whether the municipality or the area proposed for annexation would have been able to agree to the term under Section 42.044 or 43.0751; and(2) any other term to which both parties agree to satisfactorily resolve any dispute between the parties, including the creation of any type of special district otherwise allowed by state law.

Added by Acts 1999, 76th Leg., ch. 1167, Sec. 8, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1185, Sec. 3, eff. June 15, 2007.

Sec. 43.0564. ARBITRATION REGARDING NEGOTIATIONS FOR SERVICES. (a) If the municipality and the representatives of the area proposed for annexation cannot reach an agreement for the provision of services under Section 43.0562 or if the municipality and the property owner representatives described by Section 43.0563(a)(1) cannot reach an agreement for the provision of services in lieu of annexation under Section 43.0563, either party by majority decision of the party's representatives may request the appointment of an arbitrator to resolve the service plan issues in dispute. The request must be made in writing to the other party before the 60th day after the date the service plan is completed under Section 43.056. The municipality may not annex the area under another section of this chapter during the pendency of the arbitration proceeding or an appeal from the arbitrator's decision.(b) The parties to the dispute may agree on the appointment of an arbitrator. If the parties cannot agree on the appointment of an arbitrator before the 11th business day after the date arbitration is requested, the mayor of the municipality shall immediately request a list of seven neutral arbitrators from the American Arbitration Association or the Federal Mediation and Conciliation Service or their successors in function. An arbitrator included in the list must be a resident of this state and may not be a resident of a county in which any part of the municipality or any part of the district proposed for annexation is located. The parties to the dispute may agree on the appointment of an arbitrator included in the list. If the parties cannot agree on the appointment of an arbitrator before the 11th business day after the date the list is provided to the parties, each party or the party's designee may alternately strike a name from the list. The remaining person on the list shall be appointed as the arbitrator. In this subsection, "business day" means a day other than a Saturday, Sunday, or state or national holiday.(c) The arbitrator shall:(1) set a hearing to be held not later than the 10th day after the date the arbitrator is appointed; and(2) notify the parties to the arbitration in writing of the time and place of the hearing not later than the eighth day before the date of the hearing.(d) The authority of the arbitrator is limited to issuing a decision relating only to the service plan issues in dispute.(e) The arbitrator may:(1) receive in evidence any documentary evidence or other information the arbitrator considers relevant;(2) administer oaths; and(3) issue subpoenas to require:(A) the attendance and testimony of witnesses; and(B) the production of books, records, and other evidence relevant to an issue presented to the arbitrator for determination.(f) Unless the parties to the dispute agree otherwise, the arbitrator shall complete the hearing within two consecutive days. The arbitrator shall permit each party one day to present evidence and other information. The arbitrator, for good cause shown, may schedule an additional hearing to be held not later than the seventh day after the date of the first hearing. Unless otherwise agreed to by the parties, the arbitrator must issue a decision in writing and deliver a copy of the decision to the parties not later than the 14th day after the date of the final hearing.(g) Either party may appeal any provision of an arbitrator's decision that exceeds the authority granted under Subsection (d) to a district court in a county in which the area proposed for annexation is located.(h) If the municipality does not agree with the terms of the arbitrator's decision, the municipality may not annex the area proposed for annexation before the fifth anniversary of the date of the arbitrator's decision.(i) Except as provided by this subsection, the municipality shall pay the cost of arbitration. If the arbitrator finds that the request for arbitration submitted by the representatives of the area proposed for annexation was groundless or requested in bad faith or for the purposes of harassment, the arbitrator may require the area proposed for annexation to pay all or part of the cost of arbitration.

Added by Acts 1999, 76th Leg., ch. 1167, Sec. 8, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1185, Sec. 4, eff. June 15, 2007.

Sec. 43.0565. ARBITRATION REGARDING ENFORCEMENT OF SERVICE PLAN. (a) A person who requests arbitration as provided by Section 43.056(l) must request the appointment of an arbitrator in writing to the municipality.(b) Sections 43.0564(b), (c), and (e) apply to appointment of an arbitrator and the conduct of an arbitration proceeding under this section.(c) In an arbitration proceeding under this section, the municipality has the burden of proving that the municipality is in compliance with the service plan requirements.(d) If the arbitrator finds that the municipality has not complied with the service plan requirements:(1) the municipality may disannex the area before the 31st day after the date the municipality receives a copy of the arbitrator's decision; and(2) the arbitrator may:(A) require the municipality to comply with the service plan in question before a reasonable date specified by the arbitrator if the municipality does not disannex the area;(B) require the municipality to refund to the landowners of the annexed area money collected by the municipality from those landowners for services to the area that were not provided; and(C) require the municipality to pay the costs of arbitration, including the reasonable attorney's fees and arbitration costs of the person requesting arbitration.(e) If the arbitrator finds that the municipality has complied with the service plan requirements, the arbitrator may require the person requesting arbitration to pay all or part of the cost of arbitration, including the reasonable attorney's fees of the municipality.

Added by Acts 1999, 76th Leg., ch. 1167, Sec. 8, eff. Sept. 1, 1999.

Sec. 43.0567. PROVISION OF WATER OR SEWER SERVICE IN POPULOUS MUNICIPALITY. (a) The requirements of this section are in addition to those prescribed by Section 43.056.(b) A municipality with a population of more than 1.6 million that includes within its boundaries annexed areas without water service, sewer service, or both:(1) shall develop a service plan that:(A) must identify developed tracts in annexed areas of the municipality that do not have water service, sewer service, or both and must provide a procedure for providing water service, sewer service, or both to those developed tracts;(B) must establish a timetable for providing service based on a priority system that considers potential health hazards, population density, the number of existing buildings, the reasonable cost of providing service, and the desires of the residents;(C) must include a capital improvements plan committing the necessary financing;(D) may relieve the municipality from an obligation to provide water service, sewer service, or both in an area described in the service plan if a majority of the households in the area sign a petition stating they do not want to receive the services; and(E) may require property owners to connect to service lines constructed to serve their area;(2) shall provide water service, sewer service, or both to at least 75 percent of the residential buildings in annexed areas of the municipality that did not have water service, sewer service, or both on September 1, 1991;(3) shall provide water service to each area annexed before January 1, 1993, if the area or subdivision as described in the service plan contains at least 25 residences without water service, unless a majority of the households in the area state in a petition that they do not want municipal water service; and(4) is subject to the penalty prescribed by Section 5.235(n)(6), Water Code, for the failure to provide services.

Added by Acts 1993, 73rd Leg., ch. 772, Sec. 2, eff. Aug. 30, 1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 23.01, eff. Sept. 1, 1997. Renumbered from Sec. 43.0565 and amended by Acts 1999, 76th Leg., ch. 1167, Sec. 8, eff. Sept. 1, 1999.

Sec. 43.057. ANNEXATION THAT SURROUNDS AREA: FINDINGS REQUIRED. If a proposed annexation would cause an area to be entirely surrounded by the annexing municipality but would not include the area within the municipality, the governing body of the municipality must find, before completing the annexation, that surrounding the area is in the public interest.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C-1. ANNEXATION PROCEDURE FOR AREAS EXEMPTED FROM MUNICIPAL ANNEXATION PLANSec. 43.061. APPLICABILITY. This subchapter applies to an area proposed for annexation that is not required to be included in a municipal annexation plan under Section 43.052.

Added by Acts 1999, 76th Leg., ch. 1167, Sec. 9, eff. Sept. 1, 1999.

Sec. 43.062. PROCEDURES APPLICABLE. (a) Sections 43.051, 43.054, 43.0545, 43.055, 43.0565, 43.0567, and 43.057 apply to the annexation of an area to which this subchapter applies.(b) This subsection applies only to an area described by Section 43.052(h)(1). Before the 30th day before the date of the first hearing required under Section 43.063, a municipality shall give written notice of its intent to annex the area to:(1) each property owner in an area proposed for annexation, as indicated by the appraisal records furnished by the appraisal district for each county in which the area is located;(2) each public entity, as defined by Section 43.053, or private entity that provides services in the area proposed for annexation; and(3) each railroad company that serves the municipality and is on the municipality's tax roll if the company's right-of-way is in the area proposed for annexation.

Added by Acts 1999, 76th Leg., ch. 1167, Sec. 9, eff. Sept. 1, 1999.

Sec. 43.063. ANNEXATION HEARING REQUIREMENTS. (a) Before a municipality may institute annexation proceedings, the governing body of the municipality must conduct two public hearings at which persons interested in the annexation are given the opportunity to be heard. The hearings must be conducted on or after the 40th day but before the 20th day before the date of the institution of the proceedings.(b) At least one of the hearings must be held in the area proposed for annexation if a suitable site is reasonably available and more than 10 percent of the adults who are permanent residents of the area file a written protest of the annexation with the secretary of the municipality within 10 days after the date of the publication of the notice required by this section. The protest must state the name, address, and age of each protester who signs.(c) The municipality must post notice of the hearings on the municipality's Internet website if the municipality has an Internet website and publish notice of the hearings in a newspaper of general circulation in the municipality and in the area proposed for annexation. The notice for each hearing must be published at least once on or after the 20th day but before the 10th day before the date of the hearing. The notice for each hearing must be posted on the municipality's Internet website on or after the 20th day but before the 10th day before the date of the hearing and must remain posted until the date of the hearing. The municipality must give additional notice by certified mail to each railroad company that serves the municipality and is on the municipality's tax roll if the company's right-of-way is in the area proposed for annexation.

Added by Acts 1999, 76th Leg., ch. 1167, Sec. 9, eff. Sept. 1, 1999.

Sec. 43.064. PERIOD FOR COMPLETION OF ANNEXATION; EFFECTIVE DATE. (a) The annexation of an area must be completed within 90 days after the date the governing body institutes the annexation proceedings or those proceedings are void. Any period during which the municipality is restrained or enjoined by a court from annexing the area is not included in computing the 90-day period.(b) Notwithstanding any provision of a municipal charter to the contrary, the governing body of a municipality with a population of 1.6 million or more may provide that an annexation take effect on any date within 90 days after the date of the adoption of the ordinance providing for the annexation.

Added by Acts 1999, 76th Leg., ch. 1167, Sec. 9, eff. Sept. 1, 1999.

Sec. 43.065. PROVISION OF SERVICES TO ANNEXED AREA. (a) Before the publication of the notice of the first hearing required under Section 43.063, the governing body of the municipality proposing the annexation shall direct its planning department or other appropriate municipal department to prepare a service plan that provides for the extension of full municipal services to the area to be annexed. The municipality shall provide the services by any of the methods by which it extends the services to any other area of the municipality.(b) Sections 43.056(b)-(o) apply to the annexation of an area to which this subchapter applies.

Added by Acts 1999, 76th Leg., ch. 1167, Sec. 9, eff. Sept. 1, 1999.

SUBCHAPTER D. ANNEXATION PROVISIONS RELATING TO SPECIAL DISTRICTSSec. 43.071. AUTHORITY TO ANNEX WATER OR SEWER DISTRICT. (a) In this section, "water or sewer district" means a district or authority created under Article III, Section 52, Subsections (b)(1) and (2), or under Article XVI, Section 59, of the Texas Constitution that provides or proposes to provide, as its principal function, water services or sewer services or both to household users. The term does not include a district or authority the primary function of which is the wholesale distribution of water.(b) A municipality may not annex area in a water or sewer district unless it annexes the entire part of the district that is outside the municipality's boundaries. This restriction does not apply to the annexation of area in a water or sewer district if the district is wholly or partly in the extraterritorial jurisdiction of more than one municipality.(c) An annexation subject to Subsection (b) is exempt from the provisions of this chapter that limit annexation authority to a municipality's extraterritorial jurisdiction if:(1) immediately before the annexation, at least one-half of the area of the water or sewer district is in the municipality or its extraterritorial jurisdiction; and(2) the municipality does not annex in the annexation proceeding any area outside its extraterritorial jurisdiction except the part of the district that is outside its extraterritorial jurisdiction.(d) Area annexed under Subsection (b) is included in computing the amount of area that a municipality may annex under Section 43.055 in a calendar year. If the area to be annexed exceeds the amount of area the municipality would otherwise be able to annex, the municipality may annex the area but may not annex additional area during the remainder of that calendar year, except area subject to Subsection (b) and area that is excluded from the computation under Section 43.055.(e) Subsections (b)-(d) do not apply to the annexation of:(1) an area within a water or sewer district if:(A) the governing body of the district consents to the annexation;(B) the owners in fee simple of the area to be annexed consent to the annexation; and(C) the annexed area does not exceed 525 feet in width at its widest point;(2) a water or sewer district that has a noncontiguous part that is not within the extraterritorial jurisdiction of the municipality; or(3) a part of a special utility district created or operating under Chapter 65, Water Code.(f) To annex the entire part of a water or sewer district that is outside the municipality's boundaries, a general-law municipality incorporated after 1983 that is, after incorporation of the district, incorporated over all or any part of the district may annex territory by ordinance without the consent of the inhabitants or property owners of the territory.(g) For an annexation of an area in a water or sewer district that is wholly or partly in the overlapping extraterritorial jurisdiction of two or more municipalities, any one of those municipalities is not required to obtain under Section 42.023 the written consent of any of the other municipalities in order to annex the area if:(1) the area contains less than 100 acres;(2) the annexing municipality, before June 1, 2005, annexed more than 50 percent of the territory of the water or sewer district, as the district existed on the date of its creation; and(3) the entire water or sewer district would be contained in the annexing municipality after completion of the annexation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 4(a), eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 1058, Sec. 3, eff. Sept. 1, 1989.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1178, Sec. 1, eff. September 1, 2007.

Sec. 43.0712. INVALIDATION OF ANNEXATION OF SPECIAL DISTRICT; REIMBURSEMENT OF DEVELOPER. (a) If a municipality enacts an ordinance to annex a special district and assumes control and operation of utilities within the district, and the annexation is invalidated by a final judgment of a court after all appeals have been exhausted, the municipality is deemed, by enactment of its annexation ordinance, to have acquired title to utilities owned by a developer within the special district and is obligated to pay the developer all amounts related to the utilities as provided in Section 43.0715.(b) Upon resumption of the functions of the special district:(1) the municipality shall succeed to the contractual rights of the developer to be reimbursed by the special district for the utilities the municipality acquires from the developer; and(2) the special district shall resume the use of the utilities acquired and paid for by the municipality and shall thereafter acquire the utilities from the municipality and reimburse the municipality for amounts the municipality paid the developer. The payment to the municipality shall be governed by the requirements of the Texas Natural Resource Conservation Commission.

Added by Acts 1999, 76th Leg., ch. 1167, Sec. 10, eff. Sept. 1, 1999.

Sec. 43.0715. ANNEXATION OF WATER-RELATED SPECIAL DISTRICT: REIMBURSEMENT OF LANDOWNER OR DEVELOPER; CONTINUATION OF DISTRICT AND TAXING AUTHORITY. (a) In this section:(1) "Special district" means a political subdivision one purpose of which is to supply fresh water for domestic or commercial use or to furnish sanitary sewer services or drainage.(2) "Delinquent sum" means the sum a municipality has failed to timely pay to a landowner or developer under Subsection (b).(b) If a municipality with a population of less than 1.5 million annexes a special district for full or limited purposes and the annexation precludes or impairs the ability of the district to issue bonds, the municipality shall, prior to the effective date of the annexation, pay in cash to the landowner or developer of the district a sum equal to all actual costs and expenses incurred by the landowner or developer in connection with the district that the district has, in writing, agreed to pay and that would otherwise have been eligible for reimbursement from bond proceeds under the rules and requirements of the Texas Natural Resource Conservation Commission as such rules and requirements exist on the date of annexation. For an annexation that is subject to preclearance by a federal authority, a payment will be considered timely if the municipality: (i) escrows the reimbursable amounts determined in accordance with Subsection (c) prior to the effective date of the annexation; and (ii) subsequently causes the escrowed funds and accrued interest to be disbursed to the developer within five business days after the municipality receives notice of the preclearance.(c) At the time notice of the municipality's intent to annex the land within the district is first published in accordance with Section 43.052, the municipality shall proceed to initiate and complete a report for each developer conducted in accordance with the format approved by the Texas Natural Resource Conservation Commission for audits. In the event the municipality is unable to complete the report prior to the effective date of the annexation as a result of the developer's failure to provide information to the municipality which cannot be obtained from other sources, the municipality shall obtain from the district the estimated costs of each project previously undertaken by a developer which are eligible for reimbursement. The amount of such costs, as estimated by the district, shall be escrowed by the municipality for the benefit of the persons entitled to receive payment in an insured interest-bearing account with a financial institution authorized to do business in the state. To compensate the developer for the municipality's use of the infrastructure facilities pending the determination of the reimbursement amount or federal preclearance, all interest accrued on the escrowed funds shall be paid to the developer whether or not the annexation is valid. Upon placement of the funds in the escrow account, the annexation may become effective. In the event a municipality timely escrows all estimated reimbursable amounts as required by this subsection and all such amounts, determined to be owed, including interest, are subsequently disbursed to the developer within five days of final determination in immediately available funds as required by this section, no penalties or interest shall accrue during the pendency of the escrow. Either the municipality or developer may, by written notice to the other party, require disputes regarding the amount owed under this section to be subject to nonbinding arbitration in accordance with the rules of the American Arbitration Association.(d) A delinquent sum incurs a penalty of six percent of the amount of the sum for the first calendar month it is delinquent plus one percent for each additional month or portion of a month the sum remains unpaid. For an annexation occurring prior to the effective date of the changes in law made by this Act in amending Subsection (b), a delinquent sum begins incurring a penalty on the first day of the eighth month following the month in which the municipality enacted its annexation ordinance. For an annexation occurring after the effective date of this Act, a delinquent sum begins incurring a penalty on the first day after the date the municipality enacts its annexation ordinance.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 3(g), eff. Aug. 28, 1989. Amended by Acts 1989, 71st Leg., ch. 17, Sec. 1(2), eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 1058, Sec. 2, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 597, Sec. 81, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.255, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 544, Sec. 1, eff. June 18, 1999.

Sec. 43.072. AUTHORITY TO ANNEX MUNICIPAL UTILITY DISTRICT BY HOME-RULE MUNICIPALITY. (a) This section applies to a municipal utility district that is located entirely in the extraterritorial jurisdiction of a single general-law municipality and that has a common boundary with at least one home-rule municipality.(b) A home-rule municipality having a common boundary with a district subject to this section may annex the area of the district if:(1) the annexation is approved by a majority of the qualified voters who vote on the question at an election held under this section;(2) the annexation is completed before the date that is one year after the date of the election; and(3) all the area of the district is annexed.(c) Area annexed under Subsection (b) is included in computing the amount of area that a municipality may annex under Section 43.055 in a calendar year. If the area to be annexed exceeds the amount of area the municipality would otherwise be able to annex, the municipality may annex the area but may not annex additional area during the remainder of that calendar year, except area subject to Subsection (b) and area that is excluded from the computation under Section 43.055.(d) Annexation of area under this section is exempt from the provisions of this chapter that prohibit:(1) a municipality from annexing area outside its extraterritorial jurisdiction;(2) annexation of area narrower than the minimum width prescribed by Section 43.054; or(3) reduction of the extraterritorial jurisdiction of a municipality without the written consent of the municipality's governing body.(e) If the district is composed of two or more tracts, at least one of which is not contiguous to the home-rule municipality, the fact that the annexation will result in one or more parts of the home-rule municipality being not contiguous to the rest of the municipality does not affect the municipality's authority to annex the district.(f) The extraterritorial jurisdiction of a home-rule municipality is not expanded by the annexation of area under this section.(g) The board of directors of the district may order an election under this section. The board shall conduct the election in the area composed of the district and the general-law municipality. A person who is qualified to vote in the general-law municipality or the district is eligible to vote in the election.(h) The board of directors shall set the date of the election for the first uniform election date that falls on or after the 30th day after the date of the order. If a state law prescribing uniform election dates is not in effect on the date of the order, the board shall set the election for a date that falls on or after the 30th day but before the 60th day after the date of the order.(i) The board of directors shall give notice of the election in the manner provided for an election of the members of the board. The ballot for the election shall be printed to provide for voting for or against the proposition: "Authorizing the municipality of (name of the home-rule municipality) to annex the unincorporated area of the (name of the district)."(j) Promptly after the board of directors declares the result of the election:(1) the board shall mail or deliver a certified copy of the resolution declaring the result of the election to the mayor and the secretary of each of the two affected municipalities; and(2) if the election authorizes annexation of the district by the home-rule municipality, the board shall file a certified copy of the resolution in the deed records of each county in which the district is located.(k) During the time that an election under this section is pending, the general-law municipality may not annex area in the district. For the purposes of this requirement, an election is pending during the period that begins on the date the board of directors adopts the election order and ends on the date the board declares the result of the election. If, on the date the election order is adopted, the general-law municipality has instituted but not completed proceedings to annex area in the district, the general-law municipality may complete the annexation while the election is pending. If proceedings are completed while the election is pending, the annexation, to the extent that it includes area in the district, takes effect only if the election results in the defeat of the question and, in that case, it takes effect on the date the result of the election is officially declared.(l) If the question is approved, the period during which the general-law municipality is prohibited from annexing area in the district is extended to the date that is one year after the date of the election.(m) If a district holds an election under this section, the district may not hold another election under this section before the date that is one year after the date of the earlier election, except that if an election is held on a uniform election date prescribed by law, the subsequent election may be held on the corresponding uniform election date of the following year.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 3(h), eff. Aug. 28, 1989.

Sec. 43.073. ABOLITION OF, OR DIVISION OF FUNCTIONS OF, LEVEE IMPROVEMENT DISTRICT ANNEXED BY MUNICIPALITY WITH POPULATION OF MORE THAN 500,000. (a) This section applies to a municipality with a population of more than 500,000 that annexes all or part of the area in a levee improvement district organized under the laws of this state.(b) If the municipality annexes all the area in the district, the municipality:(1) shall take over the property and other assets of the district;(2) assumes all the debts, liabilities, and obligations of the district; and(3) shall perform all the functions of the district, including the provision of services.(c) The district is abolished on the annexation of all of its area by the municipality. The abolition of the district does not impair or otherwise affect a contract between the district and a flood control district or other governmental agency for the operation or maintenance of levees or other flood control works, but the municipality assumes the rights and obligations of the district under the contract. On the annexation of all of the area of the district, the municipality may refund, in whole or in part, any outstanding bonded indebtedness and may provide for a sufficient sinking fund to meet any refunding bonds issued.(d) If the municipality annexes only part of the area in the district, the governing bodies of the municipality and the district may make contracts relating to the division and allocation between themselves of their duplicate and overlapping powers, duties, and other functions and relating to the use, management, control, purchase, conveyance, assumption, and disposition of the property and other assets, debts, liabilities, and obligations of the district. The amount of taxes levied by the district against a parcel of real estate subsequently annexed by the municipality shall be credited against any property taxes levied against the parcel by the municipality.(e) If the municipality annexes only part of the area in the district, the district may contract with the municipality for the municipal operation of the district's utility systems and other property and for the transfer, conveyance, or sale of those systems and that property, regardless of kind or location inside or outside municipal boundaries, to the municipality on terms to which the governing bodies of the district and municipality agree. That operating contract may extend for a period, not to exceed 30 years, stipulated in the contract and is subject to amendment, renewal, or termination by the mutual consent of the governing bodies. The contract may not impair the obligation of another contract of the municipality or district. In the absence of such a contract, the district may continue to exercise, unaffected by the annexation, the powers, duties, and other functions granted or imposed on the district by law. The municipality may not be required to perform any drainage functions in the district. The municipality may, with the consent of the district, construct and maintain drainage facilities in the district that are consistent with the reclamation plan of the district. The municipality may perform all other municipal functions that the municipality is authorized to perform and that the district is not engaged in performing nor authorized to perform.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 82, eff. Sept. 1, 1991.

Sec. 43.074. ABOLITION OF WATER-RELATED SPECIAL DISTRICT CREATED WHOLLY IN MUNICIPALITY. (a) A water control and improvement district, fresh water supply district, or municipal utility district created from area that, at the time of the district's creation, is located wholly in a municipality may be abolished as provided by this section.(b) On a vote of at least two-thirds of the entire membership of the governing body of the municipality, the governing body may adopt an ordinance abolishing the district if the governing body finds:(1) that:(A) the district is no longer needed; or(B) the services furnished and functions performed by the district can be furnished and performed by the municipality; and(2) that the abolition of the district is in the best interests of the residents and property in the municipality and the district.(c) If before the effective date of the ordinance or if within 30 days after the effective date or the date of the publication of the ordinance, a petition that is signed and verified by a number of qualified voters of the municipality equal to at least 10 percent of the total votes cast at the most recent election for municipal officers is filed with the secretary of the municipality protesting the enactment or enforcement of the ordinance, the ordinance is suspended and any action taken under the ordinance is void. Immediately after the filing of the petition, the secretary shall present it to the governing body. Immediately after the presentation of the petition, the governing body shall reconsider the ordinance. If the governing body does not repeal the ordinance, the governing body shall submit it to a popular vote at the next municipal election or at a special election the governing body may order for that purpose. The ordinance does not take effect unless a majority of the votes received in the election favor the ordinance.(d) On the adoption of the ordinance, the district is abolished, the property and other assets of the district vest in the municipality, and the municipality assumes and becomes liable for the bonds and other obligations of the district. The municipality shall perform the services and other functions that were performed by the district.(e) If a district bond, warrant, or other obligation payable in whole or in part from property taxes is assumed by the municipality, the governing body shall levy and collect taxes on all taxable property in the municipality in an amount sufficient to pay the principal of and interest on the bond, warrant, or other obligation as it becomes due and payable.(f) The municipality may issue refunding bonds in its own name to refund bonds, warrants, or other obligations, including unpaid accrued interest on an obligation, that is assumed by the municipality. The refunding bonds must be issued in the manner provided by Chapter 1207, Government Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 35, eff. Sept. 1, 1999.

Sec. 43.075. ABOLITION OF, OR DIVISION OF FUNCTIONS OF, WATER-RELATED SPECIAL DISTRICT THAT BECOMES PART OF NOT MORE THAN ONE MUNICIPALITY. (a) This section applies to:(1) a municipality that annexes all or part of the area in a water control and improvement district, fresh water supply district, or municipal utility district organized for the primary purpose of providing municipal functions such as the supplying of fresh water for domestic or commercial uses or the furnishing of sanitary sewer service or drainage service; or(2) a municipality:(A) that, by incorporation of the municipality, includes in the municipality all or part of the area in a district described by Subdivision (1); and(B) the governing body of which adopts, by a vote of at least two-thirds of its entire membership, an ordinance making this section applicable to the municipality.(b) This section does not apply if the district includes area located in more than one municipality.(c) The municipality succeeds to the powers, duties, assets, and obligations of the district as provided by this section. This section does not prohibit the municipality from continuing to operate utility facilities in the district that are owned and operated by the municipality on the date the area becomes a part of the municipality.(d) If all the area in the district becomes a part of the municipality, the municipality:(1) shall take over all the property and other assets of the district;(2) assumes all the debts, liabilities, and obligations of the district; and(3) shall perform all the functions of the district, including the provision of services.(e) The governing body of the municipality by ordinance shall designate the date on which the duties and the assumption under Subsection (d) take effect. The date must be set for a day within 90 days after the date the area becomes a part of the municipality. If the governing body fails to adopt the ordinance, the duties and the assumption automatically take effect on the 91st day after the date the area becomes a part of the municipality. The district is abolished on the date the duties and assumption take effect.(f) If only part of the area in the district becomes a part of the municipality, the governing bodies of the municipality and the district may make contracts relating to the division and allocation between themselves of their duplicate and overlapping powers, duties, and other functions and relating to the use, management, control, purchase, conveyance, assumption, and disposition of the property and other assets, debts, liabilities, and obligations of the district.(g) If only part of the area in the district becomes a part of the municipality, the district may contract with the municipality for the municipal operation of the district's utility systems and other property and for the transfer, conveyance, or sale of those systems and that property, regardless of kind or location inside or outside municipal boundaries, to the municipality on terms to which the governing bodies of the district and municipality agree. That operating contract may extend for a period, not to exceed 30 years, stipulated in the contract and is subject to amendment, renewal, or termination by the mutual consent of the governing bodies. The contract may not impair the obligation of another contract of the municipality or district. In the absence of such a contract, the district may continue to exercise the powers and other functions that it was authorized to exercise before the area became a part of the municipality, and the municipality may not, without the district's consent, duplicate the services rendered by the district in the district. However, the municipality may perform in the district all other municipal functions in which the district is not engaged.(h) If a district bond, warrant, or other obligation payable in whole or in part from property taxes is assumed under this section by the municipality, the governing body shall levy and collect taxes on all taxable property in the municipality in an amount sufficient to pay the principal of and interest on the bond, warrant, or other obligation as it becomes due and payable. The municipality may issue refunding bonds or warrants to refund bonds, warrants, or other obligations, including unpaid earned interest on them, that is assumed by the municipality. The refunding bonds or warrants must be issued in the manner provided by Chapter 1207, Government Code. A refunding bond must bear interest at the same rate or at a lower rate than that borne by the refunded obligation unless it is shown mathematically that a different rate results in a savings in the total amount of interest to be paid.(i) If all the area in the district becomes a part of the municipality and if the district has outstanding bonds, warrants, or other obligations payable solely from the net revenues from the operation of any utility system or property, the municipality shall take over and operate the system or property and shall apply the net revenues from the operation to the payment of the outstanding revenue bonds, warrants, or other obligations as if the district had not been abolished. The municipality may combine the district system or property with the municipality's similar system or property if:(1) the municipality has no outstanding revenue bonds, warrants, or other obligations payable from and secured by a pledge of the net revenue of its own utility system or property; or(2) the municipality:(A) has outstanding obligations payable from and secured by a pledge of net revenues sufficient to meet the outstanding obligations; and(B) those revenues have produced, during the five-year period before May 30, 1959, an annual surplus in an amount sufficient to meet the annual obligations for which the district revenues are pledged.(j) If the municipality combines the systems or property as provided by Subsection (i), it shall levy on all property subject to taxation by the municipality an annual property tax at a rate that, when combined with other available municipal funds and revenues, is sufficient to pay the principal of and interest on the outstanding obligations.(k) If all the area in the district becomes a part of the municipality, the municipality, unless the refunding authorized by Subsection (l) has been accomplished, shall separately operate the district and municipal systems and property and may not commingle revenue if the municipality has outstanding bonds, warrants, or other bonded obligations payable from and secured by a pledge of the net revenue of its own utility system or property and does not have an amount annually accruing to its surplus revenue fund that exceeds the amount of the fund pledged to the payment of outstanding municipal obligations and that is sufficient to meet the annual obligations for which the district revenues are pledged. The municipality shall perform the duties and other functions imposed by law or contract on the governing body of the district relating to the district's outstanding bonds, warrants, or other obligations and shall separately perform the duties and other functions relating to the bonds, warrants, and other obligations of the municipal system. The municipality may allocate overhead expenses between any two or more systems in direct proportion to the gross income of each system.(l) The municipality may issue revenue refunding bonds in its own name for the purpose of refunding outstanding district revenue bonds, warrants, or other obligations, including unpaid accrued interest on them, that are assumed by the municipality under this section. The municipality may combine different issues of district and municipal revenue bonds, warrants, or other obligations into one series of revenue refunding bonds and may pledge the net revenues of the utility systems or property to the payment of the refunding bonds as the governing body considers proper. Except as otherwise provided by this section, Chapter 1502, Government Code, applies to the revenue refunding bonds, but an election for the issuance of the bonds is not required. Refunding bonds must bear interest at the same rate or at a lower rate than that borne by the refunded obligations unless it is shown mathematically that a different rate results in a savings in the total amount of interest to be paid.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 36, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 8.285, eff. Sept. 1, 2001.

Sec. 43.0751. STRATEGIC PARTNERSHIPS FOR CONTINUATION OF CERTAIN DISTRICTS. (a) In this section:(1) "District" means a water control and improvement district or a municipal utility district created or operating under Chapter 51 or 54, Water Code.(2) "Limited district" means a district that, pursuant to a strategic partnership agreement, continues to exist after full-purpose annexation by a municipality in accordance with the terms of a strategic partnership agreement.(3) "Strategic partnership agreement" means a written agreement described by this section between a municipality and a district.(b) The governing bodies of a municipality and a district may negotiate and enter into a written strategic partnership agreement for the district by mutual consent. The governing body of a municipality, on written request from a district included in the municipality's annexation plan under Section 43.052, shall negotiate and enter into a written strategic partnership agreement with the district. A district included in a municipality's annexation plan under Section 43.052:(1) may not submit its written request before the date of the second hearing required under Section 43.0561; and(2) must submit its written request before the 61st day after the date of the second hearing required under Section 43.0561.(c) A strategic partnership agreement shall not be effective until adopted by the governing bodies of the municipality and the district. The agreement shall be recorded in the deed records of the county or counties in which the land included within the district is located and shall bind each owner and each future owner of land included within the district's boundaries on the date the agreement becomes effective.(d) Before the governing body of a municipality or a district adopts a strategic partnership agreement, it shall conduct two public hearings at which members of the public who wish to present testimony or evidence regarding the proposed agreement shall be given the opportunity to do so. Notice of public hearings conducted by the governing body of a municipality under this subsection shall be published in a newspaper of general circulation in the municipality and in the district. The notice must be in the format prescribed by Section 43.123(b) and must be published at least once on or after the 20th day before each date. Notice of public hearings conducted by the governing body of a district under this subsection shall be given in accordance with the district's notification procedures for other matters of public importance. Any notice of a public hearing conducted under this subsection shall contain a statement of the purpose of the hearing, the date, time, and place of the hearing, and the location where copies of the proposed agreement may be obtained prior to the hearing. The governing bodies of a municipality and a district may conduct joint public hearings under this subsection, provided that at least one public hearing is conducted within the district.(e) The governing body of a municipality may not annex a district for limited purposes under this section or under the provisions of Subchapter F until it has adopted a strategic partnership agreement with the district. The governing body of a municipality may not adopt a strategic partnership agreement before the agreement has been adopted by the governing body of the affected district.(f) A strategic partnership agreement may provide for the following:(1) limited-purpose annexation of the district on terms acceptable to the municipality and the district provided that the district shall continue in existence during the period of limited-purpose annexation;(2) limited-purpose annexation of a district located in a county with a population of more than 3.3 million:(A) only if the municipality does not require services, permits, or inspections or impose fees for services, permits, or inspections within the district; and(B) provided that this subsection does not prevent the municipality from providing services within the district if:(i) the provision of services is specified and agreed to in the agreement;(ii) the provision of services is not solely the result of a regulatory plan adopted by the municipality in connection with the limited-purpose annexation of the district; and(iii) the district has obtained the authorization of the governmental entity currently providing the service;(3) payments by the municipality to the district for services provided by the district;(4) annexation of any commercial property in a district for full purposes by the municipality, notwithstanding any other provision of this code or the Water Code, except for the obligation of the municipality to provide, directly or through agreement with other units of government, full provision of municipal services to annexed territory, in lieu of any annexation of residential property or payment of any fee on residential property in lieu of annexation of residential property in the district authorized by this subsection;(5) a full-purpose annexation provision on terms acceptable to the municipality and the district;(6) conversion of the district to a limited district including some or all of the land included within the boundaries of the district, which conversion shall be effective on the full-purpose annexation conversion date established under Subdivision (5);(7) agreements existing between districts and governmental bodies and private providers of municipal services in existence on the date a municipality evidences its intention by adopting a resolution to negotiate for a strategic partnership agreement with the district shall be continued and provision made for modifications to such existing agreements; and(8) such other lawful terms that the parties consider appropriate.(g) A strategic partnership agreement that provides for the creation of a limited district under Subsection (f)(6) shall include provisions setting forth the following:(1) the boundaries of the limited district;(2) the functions of the limited district and the term during which the limited district shall exist after full-purpose annexation, which term may be renewed successively by the governing body of the municipality, provided that no such original or renewed term shall exceed 10 years;(3) the name by which the limited district shall be known; and(4) the procedure by which the limited district may be dissolved prior to the expiration of any term established under Subdivision (2).(h) On the full-purpose annexation conversion date set forth in the strategic partnership agreement pursuant to Subsection (f)(5)(A), the land included within the boundaries of the district shall be deemed to be within the full-purpose boundary limits of the municipality without the need for further action by the governing body of the municipality. The full-purpose annexation conversion date established by a strategic partnership agreement may be altered only by mutual agreement of the district and the municipality. However, nothing herein shall prevent the municipality from terminating the agreement and instituting proceedings to annex the district, on request by the governing body of the district, on any date prior to the full-purpose annexation conversion date established by the strategic partnership agreement. Land annexed for limited or full purposes under this section shall not be included in calculations prescribed by Section 43.055(a).(i) A strategic partnership agreement may provide that the district shall not incur additional debt, liabilities, or obligations, to construct additional utility facilities, or sell or otherwise transfer property without prior approval of the municipality.(j) Except as limited by this section or the terms of a strategic partnership agreement, a district that has been annexed for limited purposes by a municipality and a limited district shall have and may exercise all functions, powers, and authority otherwise vested in a district.(k) A municipality that has annexed all or part of a district for limited purposes under this section may impose a sales and use tax within the boundaries of the part of the district that is annexed for limited purposes. Except to the extent it is inconsistent with this section, Chapter 321, Tax Code, governs the imposition, computation, administration, governance, and abolition of the sales and use tax.(l) An agreement or a decision made under this section and an action taken under the agreement by the parties to the agreement are not subject to approval or an appeal brought under the Water Code unless it is an appeal of a utility rate charged by a municipality to customers outside the corporate boundaries of the municipality.(m) A municipality that may annex a district for limited purposes to implement a strategic partnership agreement under this section shall not annex for full purposes any territory within a district created pursuant to a consent agreement with that municipality executed before August 27, 1979. The prohibition on annexation established by this subsection shall expire on September 1, 1997, or on the date on or before which the municipality and any district may have separately agreed that annexation would not take place whichever is later.(n) This subsection applies only to a municipality any portion of which is located in a county that has a population of more than 250,000 and that borders the Gulf of Mexico and is adjacent to a county with a population of more than 3.3 million. A municipality may impose within the boundaries of a district a municipal sales and use tax authorized by Chapter 321, Tax Code, or a municipal hotel occupancy tax authorized by Chapter 351, Tax Code, that is imposed in the municipality if:(1) the municipality has annexed the district for limited purposes under this section; or(2) following two public hearings on the matter, the municipality and the district enter a written agreement providing for the imposition of the tax or taxes.(n-1) At the conclusion of the term of an agreement between a municipality and a district under Subsection (n), the district and the municipality may extend the agreement for a period not to exceed 10 years. An agreement may be extended only once under this subsection.(o) If a municipality required to negotiate with a district under this section and the requesting district fail to agree on the terms of a strategic partnership agreement, either party may seek binding arbitration of the issues relating to the agreement in dispute under Section 43.0752.(p) An agreement under this section:(1) may not require the district to provide revenue to the municipality solely for the purpose of obtaining an agreement with the municipality to forgo annexation of the district; and(2) must provide benefits to each party, including revenue, services, and regulatory benefits, that must be reasonable and equitable with regard to the benefits provided by the other party.(q) Except for Sections 43.130(a) and (b), Subchapter F does not apply to a limited-purpose annexation under a strategic partnership agreement.

Added by Acts 1995, 74th Leg., ch. 787, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 29, Sec. 1, eff. May 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 13.12, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1167, Sec. 11, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 669, Sec. 44, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1263, Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 248, Sec. 2, 3, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 297, Sec. 1, eff. June 18, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 774, Sec. 1, eff. June 15, 2007.

Sec. 43.0752. ARBITRATION OF STRATEGIC PARTNERSHIP AGREEMENT. (a) If the municipality and the district cannot reach an agreement on the terms of a strategic partnership agreement under Section 43.0751, either party may request the appointment of an arbitrator to resolve the issues in dispute. The request must be made in writing to the other party before the 60th day after the date the district submits its written request for negotiations under Section 43.0751(b). The municipality may not annex the district under another section of this chapter during the pendency of the arbitration proceeding or an appeal from the arbitrator's decision.(b) Sections 43.0564(b), (c), (e), (f), (g), and (h) apply to appointment of an arbitrator and the conduct of an arbitration proceeding under this section.(c) The authority of the arbitrator is limited to determining whether the offer of a party complies with Section 43.0751(p).(d) If the arbitrator finds that an offer complies with Section 43.0751(p), the arbitrator may issue a decision that incorporates the offer as part of the strategic partnership agreement.(e) The municipality and the district shall equally pay the costs of arbitration.

Added by Acts 1999, 76th Leg., ch. 1167, Sec. 12, eff. Sept. 1, 1999.

Sec. 43.0753. REGIONAL DEVELOPMENT AGREEMENTS. (a) In this section:(1) "District" means a conservation and reclamation district that is created or operating under Chapters 49 and 54, Water Code, and that is located entirely within the boundaries of a planned community and entirely within the extraterritorial jurisdiction of a municipality.(2) "Municipality" means a municipality with a population of 1.6 million or more.(3) "Planned community" means a planned community of 10,000 acres or more that is subject in whole or in part to a restrictive covenant that contains an ad valorem-based assessment on real property used or to be used, in any part, to fund governmental or quasi-governmental services and facilities within and for the planned community.(4) "Regional development agreement" means a contract or agreement entered into under this section or in anticipation of the enactment of this section and any amendment, modification, supplement, addition, renewal, or extension to or of the contract or agreement or any proceeding relating to the contract or agreement.(b) Notwithstanding any contrary law or municipal charter provision, the governing body of a municipality and the governing body of one or more districts may enter into a regional development agreement to further regional cooperation between the municipality and the district.(c) A regional development agreement may allow:(1) any type of annexation of any part of the land in the district to be deferred for a mutually agreeable period of time;(2) facilities or services to be provided to the land within the district by any party to the agreement or by any other person, including optional, backup, emergency, mutual aid, or supplementary facilities or services;(3) payments to be made by the municipality to the district or another person or by the district or another person to the municipality for services provided to the district or municipality;(4) standards for requesting and receiving any form of required consent or approval from the municipality;(5) a district to issue bonds, notes, refunding bonds, or other forms of indebtedness;(6) the coordination of local, regional, and areawide planning;(7) remedies for breach of the agreement;(8) the modification, amendment, renewal, extension, or termination of the agreement;(9) any other district to join the agreement at any time;(10) third-party beneficiaries to be specifically designated and conferred rights or remedies under the agreement; and(11) any other term to which the parties agree.(d) A regional development agreement must be:(1) in writing;(2) approved by the governing body of the municipality and the district; and(3) recorded:(A) in the real property records of any county in which any part of a district that is party to the agreement is located; and(B) in any manner that complies with Subchapter J, Chapter 49, Water Code.(e) Subject to compliance with Subsection (d)(1) and (3), another district may join or become a party to a regional development agreement in the manner authorized in the agreement.(f) A regional development agreement does not need to describe the land contained within the boundaries of a district that is a party to the agreement. The agreement must be recorded in the deed records of any county in which any land in the district is located.(g) A regional development agreement binds each party to the agreement and each owner and future owner of land that is subject to the agreement. If a party or landowner is excluded or removed from an agreement, the removal or exclusion is effective on the recordation requirement of Subsection (d)(3).(h) A regional development agreement may not require a district to provide public services and facilities to a person to whom the district is not otherwise authorized to provide services or facilities or to make payments from any source from which the district is not otherwise authorized to make payments.(i) A district may contract with any person for services or facilities to be provided at no cost to the district or for the payment of funds by the person in support of a regional development agreement.(j) A regional development agreement and any action taken under the agreement is not subject to any method of approval under the Water Code or any method of appeal under the Water Code.(k) Notwithstanding any defect, ambiguity, discrepancy, invalidity, or unenforceability of a regional development agreement that has been voluntarily entered into and fully executed by the parties thereto, or any contrary law, common law doctrine, or municipal charter provision, and for the duration of any annexation deferral period established in the regional development agreement during which a district continues to perform its obligations under the regional development agreement:(1) Sections 42.023 and 42.041(b)-(e) do not apply to any land or owner of land within a district that is a party to the regional development agreement; and(2) the governing body of the municipality may not include the area covered by the regional development agreement in a municipal annexation plan and may not initiate or continue an annexation proceeding relating to that area after the effective date of this section.(l) This section shall be liberally construed so as to give effect to its legislative purposes and to sustain the validity of a regional development agreement if the agreement was entered into under or in anticipation of this section.

Added by Acts 1999, 76th Leg., ch. 293, Sec. 2, eff. May 29, 1999. Renumbered from Sec. 43.0752 by Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(83), eff. Sept. 1, 2001.

Sec. 43.0754. REGIONAL PARTICIPATION AGREEMENTS. (a) In this section:(1) "District" means a political subdivision created by general or special law that has the powers of a municipal management district under Chapter 375 and a conservation and reclamation district under Chapters 49 and 54, Water Code, a majority by area of the territory of which is located within a planned community and within the extraterritorial jurisdiction of one or more municipalities.(2) "Eligible municipality" means a municipality:(A) that has a population of 1.5 million or more and that includes in its extraterritorial jurisdiction at least 90 percent by area of the territory of a district;(B) that includes in its extraterritorial jurisdiction not more than 10 percent of the territory of a district that has entered into a regional participation agreement under this section with another eligible municipality described by Paragraph (A); or(C) with corporate boundaries contiguous to the boundaries of a district that has entered into a regional participation agreement under this section with another eligible municipality described by Paragraph (A).(3) "Party" means a district, eligible municipality, or person that is a party to a regional participation agreement approved and entered into under this section.(4) "Planned community" means a planned community of 20 square miles or more with a population of 50,000 or more that is subject in whole or in part to a restrictive covenant that contains an ad valorem-based assessment on real property used or to be used, in any part, to fund governmental or quasi-governmental services and facilities within and for the planned community.(5) "Regional participation agreement" means a contract or agreement entered into under this section or in anticipation of the enactment of this section and any amendment, modification, supplement, addition, renewal, or extension to or of the contract or agreement or any proceeding relating to the contract or agreement.(b) Notwithstanding any contrary law or municipal charter provision, the governing body of an eligible municipality, the governing body of a district, and, if applicable, a person may approve and authorize execution and performance of a regional participation agreement to further regional participation in the funding of eligible programs or projects. A regional participation agreement must include as parties at least one eligible municipality and one district and may include as parties other eligible municipalities, districts, or persons.(c) A regional participation agreement may provide or allow for:(1) the establishment, administration, use, investment, and application of a regional participation fund, which shall be a special fund or escrow account to be used solely for funding the costs and expenses of eligible programs or projects;(2) payments to be made by a party into the regional participation fund for application, currently or in the future, toward eligible programs or projects;(3) the methods and procedures by which eligible programs or projects are prioritized, identified, and selected for implementation and are planned, designed, bid, constructed, administered, inspected, and completed;(4) the methods and procedures for accounting for amounts on deposit in, to the credit of, or expended from the regional participation fund, as well as any related investment income or amounts due and owing to or from any party to the fund;(5) credits against payments otherwise due by any party under the agreement resulting from taxes, charges, fees, assessments, tolls, or other payments in support of or related to the usage or costs of eligible programs or projects that are levied or imposed upon, assessed against, or made applicable to a party or its citizens, ratepayers, taxpayers, or constituents after the effective date of the agreement;(6) any type of annexation of any part of the territory of a district to be deferred by an eligible municipality that is a party for a mutually agreeable period;(7) the release of territory from the extraterritorial jurisdiction of an eligible municipality that is a party at a specified time or upon the occurrence of specified events;(8) the consent of an eligible municipality that is a party to the incorporation of, or the adoption of an alternate form of government by, all or part of the territory of a district at a specified time or upon the occurrence of specified events;(9) remedies for breach of the agreement;(10) the modification, amendment, renewal, extension, or termination of the agreement;(11) other districts, eligible municipalities, or persons to join the agreement as a party at any time;(12) third-party beneficiaries to be specifically designated and conferred rights or remedies under the agreement;(13) the duration of the agreement, including an unlimited term;(14) the creation and administration of a nonprofit corporation, joint powers agency, local government corporation, or other agency for the purpose of administration and management of a regional participation fund, program, or project under the agreement; and(15) any other provision or term to which the parties agree.(d) A regional participation agreement may provide for the funding of any program or project, whether individual, intermittent, or continuing and whether located or conducted within or outside the boundaries of a party, for the planning, design, construction, acquisition, lease, rental, installment purchase, improvement, provision of furnishings or equipment, rehabilitation, repair, reconstruction, relocation, preservation, beautification, use, execution, administration, management, operation, or maintenance of any works, improvements, or facilities, or for providing any functions or services, whether provided to, for, by, or on behalf of a party, that provide a material benefit to each party in the accomplishment of the purposes of each party, related to:(1) mobility or transportation, including mass transportation, traffic circulation, or ground, air, rail, water, or other means of transportation or movement of people, freight, goods, or materials;(2) health care treatment, research, teaching, or education facilities or infrastructure;(3) parks or recreation, open space, and scenic, wildlife, wetlands, or wilderness areas;(4) public assembly or shelter, including halls, arenas, stadiums or similar facilities for sporting events, exhibitions, conventions, or other mass assembly purposes;(5) environmental preservation or enhancement, including air or water quality protection, improvement, preservation, or enhancement, and noise abatement;(6) the supply, conservation, transportation, treatment, disposal, or reuse of water or wastewater;(7) drainage, stormwater management or detention, and flood control or prevention;(8) solid waste collection, transfer, processing, reuse, resale, disposal, and management; or(9) public safety and security, including law enforcement, firefighting and fire prevention, emergency services and facilities, and homeland security.(e) A regional participation agreement must be:(1) in writing;(2) approved by the governing body of each eligible municipality or district that is or that becomes a party to the agreement; and(3) must be recorded in the deed records of any county in which is located any territory of a district that is or that becomes a party to the agreement.(f) A district, eligible municipality, or person may join or become a party to a regional participation agreement in the manner authorized in the agreement.(g) A regional participation agreement is not required to describe the land contained within the boundaries of a party to the agreement, but any territory to be released from the extraterritorial jurisdiction of an eligible municipality that is a party under an agreement must be described in sufficient detail to convey title to land and the description must be made a part of the agreement.(h) A regional participation agreement binds each party and its legal successor, including a municipality or other form of local government, to the agreement for the term specified in the agreement and each owner and future owner of land that is subject to the agreement during any annexation deferral period established in the agreement. If a party, land, or landowner is excluded or removed from an agreement, the removal or exclusion is effective on the recordation of the amendment, supplement, modification, or restatement of the agreement implementing the removal or exclusion.(i) A regional participation agreement may not require a party to make payments from any funds that are restricted, encumbered, or pledged for the payment of contractual obligations or indebtedness of the party. Otherwise, any party may commit or pledge or may issue bonds payable from or secured by a pledge of any available source of funds, including unencumbered sales and use taxes, to make payments due or to become due under an agreement.(j) Notwithstanding any other law, a program or project to be funded and any bonds to be issued by a district to make payments under a regional participation agreement are not subject to review or approval by the Texas Commission on Environmental Quality.(k) A regional participation agreement and any action taken under the agreement are not subject to any method of approval or appeal under the Water Code.(l) After due authorization, execution, delivery, and recordation as provided by this section, a regional participation agreement, including any related amendment, supplement, modification, or restatement, and a pledge of funds to make payments under an agreement shall be final and incontestable in any court of this state.(m) Notwithstanding any defect, ambiguity, discrepancy, invalidity, or unenforceability of a regional participation agreement that has been voluntarily entered into and fully executed by the parties, or any contrary law, common law doctrine, or municipal charter provision, and for the duration of any annexation deferral period established in the agreement during which a district continues to perform its obligations under the agreement:(1) Section 42.023 and any other law or municipal charter provision relating to the reduction of the extraterritorial jurisdiction of an eligible municipality that is a party do not apply, and Sections 42.041(b)-(e) do not apply to any land or owner of land within a district that is a party;(2) the governing body of an eligible municipality that is a party may not initiate or continue an annexation proceeding relating to that area but may include the area covered by the agreement in a municipal annexation plan; and(3) any area that is to be released from the extraterritorial jurisdiction of an eligible municipality that is a party under an agreement, or that is to be incorporated or included within an alternate form of government with the consent of a municipality that is a party under an agreement, shall, by operation of law and without further action by a party or its governing body, be released from the extraterritorial jurisdiction, or consent of the municipality to the incorporation or adoption of an alternate form of government by the district shall be deemed to have been given, as appropriate under the agreement, at the time or upon the occurrence of the events specified in the agreement.(n) Notwithstanding the provisions of any municipal charter or other law, a district or an eligible municipality is not required to hold an election to authorize a regional participation agreement. As long as such funds remain restricted for use under an agreement, payments to or income from a regional participation fund shall not be deemed revenues to an eligible municipality for purposes of any law or municipal charter provision relating to revenue or property tax caps or limits.(o) This section is cumulative of all other authority to make, enter into, and perform a regional participation agreement. In case of any conflict or ambiguity between this section and any other law or municipal charter provision, this section shall prevail and control.(p) This section shall be liberally construed so as to give effect to its legislative purposes and to sustain the validity of a regional participation agreement if the agreement was entered into under or in anticipation of enactment of this section.(q) For purposes of Subchapter I, Chapter 271:(1) a district or eligible municipality is a "local governmental entity" within the meaning of Section 271.151(3); and(2) a regional participation agreement is a "contract subject to this subchapter" within the meaning of Section 271.151(2), without regard to whether the agreement is for providing goods or services.

Added by Acts 2007, 80th Leg., R.S., Ch. 88, Sec. 1, eff. May 14, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 692, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 692, Sec. 2, eff. September 1, 2009.

Sec. 43.076. ABOLITION OF WATER-RELATED SPECIAL DISTRICT THAT BECOMES PART OF MORE THAN ONE MUNICIPALITY. (a) This section applies to a municipality that contains, as a result of the annexation by or the incorporation of the municipality, any part of the area in a water control and improvement district, fresh water supply district, or municipal utility district organized for the primary purpose of providing municipal functions such as the supplying of fresh water for domestic or commercial uses or the furnishing of sanitary sewer service, if:(1) the balance of the area in the district is located in one or more other municipalities; (2) the district is not created by a special act of the legislature and the balance of the area is located in one or more other municipalities and in an unincorporated area; or(3) the district is a conservation and reclamation district of more than 10,000 acres which provides water and sanitary sewer service to households and parts of which are located in two or more municipalities, one of which has a population of more than 1.6 million.(b) The municipality succeeds to the powers, duties, assets, and obligations of the district as provided by this section. This section does not prohibit the municipality from continuing to operate utility facilities in the district that are owned and operated by the municipality on the date the part of the district area becomes a part of the municipality.(c) If the district is located wholly in two or more municipalities, the district may be abolished by agreement among the district and the municipalities in which the district is located. Subject to Subsection (f), the agreement must provide for the distribution among the municipalities of the property and other assets of the district and for the pro rata assumption by the municipalities of all the debts, liabilities, and obligations of the district. The assumption by each municipality must be based on the ratio that the value of the property and other assets distributed to that municipality bears to the total value of all the property and other assets of the district. The determination of value may be made on an original cost basis, a reproduction cost basis, a fair market value basis, or by any other valuation method agreed on by the parties that reasonably reflects the value of the property and other assets, debts, liabilities, and obligations of the district. The agreement must specify the date on which the district is abolished.(d) If the district is located wholly in two or more municipalities and in unincorporated area, the district may be abolished by agreement among the district and all of the municipalities in which parts of the district are located. The abolition agreement must provide for the distribution of assets and liabilities as provided by Subsection (c). The agreement must also provide for the distribution among one or more of the municipalities of the pro rata assets and liabilities located in the unincorporated area and must provide for service to customers in unincorporated areas in the service area of the abolished district. The municipality that provides the service in the unincorporated area may charge its usual and customary fees and assessments to the customers in that area.(e) An agreement made under Subsection (c) or (d) must be approved by an ordinance adopted by the governing body of each municipality and by an order or resolution adopted by the governing board of the district before the date specified in the agreement for the abolition, distribution, and assumption.(f) If the abolished district has outstanding bonds, warrants, or other obligations payable in whole or in part from the net revenue from the operation of the district utility system or property, the affected municipalities shall take over and operate the system or property through a board of trustees as provided by this section. The municipalities shall apply the net revenue from the operation of the system or property to the payment of outstanding revenue bonds, warrants, or other obligations as if the district had not been abolished. The system or property shall be operated in that manner until all the revenue bonds, warrants, or obligations are retired in full by payment or by the refunding of the bonds, warrants, or other obligations into municipal obligations. The board of trustees must be composed of not more than five members appointed by the governing bodies of the municipalities. The trustees are appointed for the terms and shall perform the duties as provided by the agreement made under Subsection (c) or (d). The board also shall perform the duties and other functions that are imposed by law or by contract on the abolished district and its governing board and that relate to the outstanding revenue bonds. The board shall charge and collect sufficient rates for the services of the system or property and shall apply the revenue to comply with each covenant or agreement contained in the proceedings relating to the revenue bonds, warrants, or other obligations with respect to the payment of principal and interest and the maintenance of reserves and other funds. When all the revenue bonds, warrants, and other obligations are retired in full, the property and other assets of the district shall be distributed among the municipalities as provided by Subsection (c) or (d). On the distribution, the board is abolished.(g) When the pro rata share of any district bonds, warrants, or other obligations payable in whole or in part from property taxes has been assumed by the municipality, the governing body of the municipality shall levy and collect taxes on all taxable property in the municipality to pay the principal of and interest on its share as the principal and interest become due and payable.(h) The municipality may issue general obligation refunding bonds in its own name to refund in whole or in part its pro rata share of any outstanding district bonds, warrants, or other obligations, including unpaid earned interest on them, that are assumed by the municipality and that are payable in whole or in part from property taxes. The refunding bonds must be issued in the manner provided by Chapter 1207, Government Code. Refunding bonds must bear interest at the same rate or at a lower rate than that borne by the refunded obligations unless it is shown mathematically that a different rate results in a savings in the total amount of interest to be paid.(i) The municipality may issue revenue refunding bonds or general obligation refunding bonds in its own name to refund in whole or in part its pro rata share of any outstanding district bonds, warrants, or other obligations, including unpaid earned interest on them, that are assumed by the municipality and that are payable solely from net revenues. The municipality may combine the different issues or the bonds of different issues of both district and municipal revenue bonds, warrants, or other obligations into one or more series of revenue refunding bonds. The municipality may pledge the net revenues of the district utility system or property to the payment of those bonds, warrants, or other obligations. The municipality may also combine the different issues or the bonds of the different issues into one or more series of general obligation refunding bonds. An originally issued municipal revenue bond may not be refunded into municipal general obligation refunding bonds. Except as otherwise provided by this section, Subchapter B, Chapter 1502, Government Code, applies to the revenue refunding bonds, but an election for the issuance of the bonds is not required. Revenue refunding bonds or general obligation refunding bonds must be issued in the manner provided by Chapter 1207, Government Code. The revenue refunding bonds and the general obligation refunding bonds must bear interest at the same rate or at a lower rate than that borne by the refunded obligations unless it is shown mathematically that a different rate results in a savings in the total amount of interest to be paid.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 1339, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1064, Sec. 37, eff. Sept. 1, 1999.

Sec. 43.0761. PROVISION OF WATER AND SANITARY SEWER UTILITY SERVICE. (a) A district existing on September 1, 1997, that, within 10 years after the date of its creation, has not provided water and sanitary sewer utility service from its facilities to all household users in its territory shall:(1) provide water and sanitary sewer utility service from its facilities to all household users in its territory not later than September 1, 1998; or(2) for that part of the district for which the district does not provide water and sanitary sewer utility service, and for which a municipality does provide those services, provide for periodic payments, as described by Subsection (b), by the district to the municipality that provides the services.(b) Payments made under Subsection (a)(2) are operation and maintenance expenses of the district and shall be made at least every three months. The total annual amount of the payments may not exceed the lesser of:(1) the total annual cost to the municipality of providing the water and sanitary sewer utility service, including both capital and operation and maintenance costs and expenses; or(2) the total annual amount of maintenance and operation taxes and debt service or bond taxes paid to the district by the owners of taxable property within the district that receives water and sanitary sewer utility service from the municipality.(c) For purposes of Subsection (b)(2), the value of taxable property that receives the utility service shall be determined by the most recent certified tax roll provided by the central appraisal district in which the property is located. The amount of the taxes shall be determined using rates from the district's most recent tax levies.(d) A district that on January 1, 1997, was providing water and sanitary sewer utility service to households outside the territory of the district may not discontinue that service and shall continue to provide that service on the basis of rates established by the district in accordance with Chapter 13, Water Code.(e) In this section, "district" means a conservation and reclamation district of more than 10,000 acres that provides water and sanitary sewer utility service to households and parts of which are located in two or more municipalities, one of which has a population of more than 1.6 million.

Added by Acts 1997, 75th Leg., ch. 1339, Sec. 2, eff. Sept. 1, 1997.

Sec. 43.079. CONSENT REQUIREMENT FOR ANNEXATION OF AREA IN CERTAIN CONSERVATION AND RECLAMATION DISTRICTS. (a) This section applies only to a conservation and reclamation district, including a municipal utility district, that:(1) is located wholly in more than one municipality, but on April 1, 1971, was not wholly in more than one municipality;(2) was created or exists under Section 59, Article XVI, Texas Constitution;(3) provides or has provided a fresh water supply, sanitary sewer services, and drainage services; and(4) was not, on April 1, 1971, a party to a contract providing for a federal grant for research and development under 33 U.S.C. Sections 1155(a)(2) and (d).(b) A municipality that has annexed area in the district is not required to obtain the consent of any municipality to annex additional area located wholly in the district other than the consent of the other municipalities that have annexed area in the district and have extraterritorial jurisdiction over the area proposed to be annexed.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 12.102, eff. Sept. 1, 2001.

Sec. 43.080. MUNICIPAL BONDS USED TO CARRY OUT PURPOSES OF ABOLISHED CONSERVATION AND RECLAMATION DISTRICT. (a) This section applies only to each municipality that under any other law, including Section 43.075, abolishes a conservation and reclamation district created under Article XVI, Section 59, of the Texas Constitution, including a water control and improvement district, fresh water supply district, or municipal utility district.(b) If, before its abolition, the district voted to issue bonds to provide waterworks, sanitary sewer facilities, or drainage facilities and if some or all of the bonds were not issued, sold, and delivered before the abolition, the governing body of the municipality may issue and sell municipal bonds in an amount not to exceed the amount of the unissued district bonds to carry out the purposes for which the district bonds were voted.(c) The bonds must be authorized by ordinance of the governing body of the municipality. The ordinance must provide for the levy of taxes on all taxable property in the municipality to pay the principal of and interest on the bonds when due. The bonds must be sold at not less than par value and accrued interest, and must mature, bear interest, and be subject to approval by the attorney general and to registration by the comptroller of public accounts as provided by law for other general obligation bonds of the municipality.(d) A bond that is approved, registered, and sold as provided by this section is incontestable.(e) This section repeals a municipal charter provision to the extent of a conflict with this section. This section does not affect the authority of a municipality to issue bonds for other purposes.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 43.081. CONTINUATION OF CERTAIN MUNICIPAL WATER BOARDS ON ANNEXATION OF WATER CONTROL AND IMPROVEMENT DISTRICT. (a) A municipal water board that was created by Section 6, Chapter 134, Acts of the 52nd Legislature, Regular Session, 1951, and that continues to exist to preserve a vested right created under that law, remains in existence with full power after the municipality annexes all the area of the water control and improvement district whose functions the municipality assumed and delegated to the water board, so long as the land located in the board's jurisdiction is used for farming, ranching, or orchard purposes.(b) The municipal water board shall select and designate one or more depositories for the proceeds of the maintenance and water charges and other charges levied by the water control and improvement district and for any other income or other funds of the district. The water board may select a depository regardless of the fact that one or more members of the board are members of the board of directors or are stockholders of the depository.(c) The funds of the water control and improvement district may be kept in one or more separate accounts in the depository if the funds deposited in each separate account are to be used for a different designated purpose from the funds deposited in any other separate account. The funds deposited in the depository must be insured by an official agency of the United States and must be at least as well insured and protected as funds deposited in the official municipal depository of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 43.082. ANNEXATION BY CERTAIN MUNICIPALITIES OF LAND OWNED BY NAVIGATION DISTRICT. A municipality with a population of less than 30,000, that is in a county that borders the Gulf of Mexico and that is adjacent to a county with a population of one million or more, and that seeks to annex land owned by a navigation district operating under Section 59, Article XVI, Texas Constitution, must have the consent of the district to annex the land.

Added by Acts 2007, 80th Leg., R.S., Ch. 175, Sec. 1, eff. May 23, 2007.

SUBCHAPTER E. ANNEXATION PROVISIONS RELATING TO RESERVOIRS, AIRPORTS, STREETS, AND CERTAIN OTHER AREASSec. 43.101. ANNEXATION OF MUNICIPALLY OWNED RESERVOIR BY GENERAL-LAW MUNICIPALITY. (a) A general-law municipality may annex:(1) a reservoir owned by the municipality and used to supply water to the municipality;(2) any land contiguous to the reservoir and subject to an easement for flood control purposes in favor of the municipality; and(3) the right-of-way of any public road or highway connecting the reservoir to the municipality by the most direct route.(b) The municipality may annex the area if:(1) none of the area is more than five miles from the municipality's boundaries;(2) none of the area is in another municipality's extraterritorial jurisdiction; and(3) the area, excluding road or highway right-of-way, is less than 600 acres.(c) The area may be annexed without the consent of the owners or residents of the area.(d) The municipality may annex the area even if part of the area is outside the municipality's extraterritorial jurisdiction or is narrower than the minimum width prescribed by Section 43.054. Section 43.055, which relates to the amount of area a municipality may annex in a calendar year, does not apply to the annexation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 3(i), eff. Aug. 28, 1989.

Sec. 43.102. ANNEXATION OF MUNICIPALLY OWNED AIRPORT. (a) A municipality may annex:(1) an airport owned by the municipality; and(2) the right-of-way of any public road or highway connecting the airport to the municipality by the most direct route.(b) The municipality may annex the area if:(1) none of the area is more than eight miles from the municipality's boundaries; and(2) each municipality in whose extraterritorial jurisdiction the airport is located agrees to the annexation.(c) The area may be annexed without the consent of the owners or residents of the area.(d) The municipality may annex the area even if the area is outside the municipality's extraterritorial jurisdiction, is in another municipality's extraterritorial jurisdiction, or is narrower than the minimum width prescribed by Section 43.054. Section 43.055, which relates to the amount of area a municipality may annex in a calendar year, does not apply to the annexation.(e) The annexation under this section of area outside the extraterritorial jurisdiction of the annexing municipality does not expand the extraterritorial jurisdiction of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 3(j), eff. Aug. 28, 1989.

Sec. 43.1025. ANNEXATION OF NONCONTIGUOUS MUNICIPALLY OWNED AIRPORT BY CERTAIN MUNICIPALITIES. (a) This section applies only to a home-rule municipality that has a population of less than 10,000 and is located primarily in a county with a population of more than 3.3 million.(b) The municipality may annex the unincorporated area of an airport owned by the municipality that is noncontiguous to the boundaries of the municipality regardless of whether the airport is located in the municipality's extraterritorial jurisdiction. The annexation may include any unincorporated area located in the proximity of the airport.(c) The area described by Subsection (b) may be annexed without the consent of the owners or residents of the area, but the annexation may not occur unless each municipality in whose extraterritorial jurisdiction the area may be located:(1) consents to the annexation; and(2) reduces its extraterritorial jurisdiction over the area as provided by Section 42.023.(d) If the area proposed for annexation is completely surrounded by territory under the jurisdiction of another municipality, regardless of whether that jurisdiction is full-purpose, limited-purpose, or extraterritorial, that municipality must find that the annexation is in the public interest.(e) Following annexation, territory annexed under this section is not required to be contiguous to the boundaries of the annexing municipality.(f) The annexation of area under this section outside the extraterritorial jurisdiction of the annexing municipality does not expand the extraterritorial jurisdiction of the municipality.(g) The municipality may annex the area if the area is narrower than the minimum width prescribed by Section 43.054. Section 43.055 does not apply to the annexation.

Added by Acts 2007, 80th Leg., R.S., Ch. 423, Sec. 1, eff. June 15, 2007.

Sec. 43.103. ANNEXATION OF STREETS, HIGHWAYS, AND OTHER WAYS BY GENERAL-LAW MUNICIPALITY. (a) A general-law municipality with a population of 500 or more may annex, by ordinance and without the consent of any person, the part of a street, highway, alley, or other public or private way, including a railway line, spur, or roadbed, that is adjacent and runs parallel to the boundaries of the municipality.(b) The requirements imposed by Section 43.054 regarding the width of the area to be annexed do not apply to an area annexed under this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 519, Sec. 1, eff. June 15, 1991; Acts 1991, 72nd Leg., ch. 597, Sec. 83, eff. Sept. 1, 1991.

Sec. 43.105. ANNEXATION OF STREETS BY CERTAIN SMALL GENERAL-LAW MUNICIPALITIES. (a) A general-law municipality that has a population of 1096-1100 and is located in a county with a population of 85,000 or more, or that has a population of 5,240-5,280 may annex, by ordinance and without the consent of any person, a public street, highway, road, or alley adjacent to the municipality.(b) The requirements imposed by Section 43.054 regarding the width of the area to be annexed do not apply to an area annexed under this section.(c) The requirements imposed by Section 43.056 regarding service plans shall apply to an area annexed under this section. The service plan required by this section shall address drainage issues.

Added by Acts 1989, 71st Leg., ch. 74, Sec. 1, eff. May 11, 1989. Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 84, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 550, Sec. 1, eff. June 8, 1993; Acts 2001, 77th Leg., ch. 669, Sec. 45, 46, eff. Sept. 1, 2001.

Sec. 43.106. ANNEXATION OF COUNTY ROADS REQUIRED IN CERTAIN CIRCUMSTANCES. A municipality that proposes to annex any portion of a paved county road must also annex the entire width of the county road and the adjacent right-of-way.

Added by Acts 2001, 77th Leg., ch. 393, Sec. 1, eff. Sept. 1, 2001.

SUBCHAPTER F. LIMITED PURPOSE ANNEXATIONSec. 43.121. AUTHORITY OF POPULOUS HOME-RULE MUNICIPALITIES TO ANNEX FOR LIMITED PURPOSES; OTHER AUTHORITY NOT AFFECTED. (a) The governing body of a home-rule municipality with more than 225,000 inhabitants by ordinance may annex an area for the limited purposes of applying its planning, zoning, health, and safety ordinances in the area.(b) To be annexed for limited purposes, an area must be:(1) within the municipality's extraterritorial jurisdiction; and(2) contiguous to the corporate boundaries of the municipality, unless the owner of the area consents to noncontiguous annexation.(c) The provisions of this subchapter, other than Section 43.136, do not affect the authority of a municipality to annex an area for limited purposes under Section 43.136 or any other statute granting the authority to annex for limited purposes.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 3(k), eff. Aug. 28, 1989. Amended by Acts 1989, 71st Leg., ch. 822, Sec. 2, eff. Sept. 1, 1989; Acts 1999, 76th Leg., ch. 1167, Sec. 13, eff. Sept. 1, 1999.

Sec. 43.122. CERTAIN STRIP ANNEXATIONS PROHIBITED. A municipality may not annex for limited purposes any strip of territory, including a strip following the course of a road, highway, river, stream, or creek, that is, at its narrowest point, less than 1,000 feet in width and is located farther than three miles from the preexisting boundaries of the municipality, unless the area is annexed under Section 43.129.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 3(k), eff. Aug. 28, 1989. Amended by Acts 1989, 71st Leg., ch. 822, Sec. 2, eff. Sept. 1, 1989.

Sec. 43.123. REPORT REGARDING PLANNING STUDY AND REGULATORY PLAN. (a) Before the 10th day before the date the first hearing required by Section 43.124 is held, the municipality must prepare a report regarding the proposed annexation of an area for limited purposes and make the report available to the public. The report must contain the results of the planning study conducted for the area in accordance with Subsection (c) and must contain the regulatory plan prepared for the area in accordance with Subsection (d).(b) Notice of the availability of the report shall be published at least twice in a newspaper of general circulation in the area proposed to be annexed. The notice may not be smaller than one-quarter page of a standard-size or tabloid-size newspaper, and the headline on the notice must be in 18-point or larger type.(c) The planning study must:(1) project the kinds and levels of development that will occur in the area in the next 10 years if the area is not annexed for limited purposes and also if the area is annexed for limited purposes;(2) describe the issues the municipality considers to give rise to the need for the annexation of the area for limited purposes and the public benefits to result from the limited-purpose annexation;(3) analyze the economic, environmental, and other impacts the annexation of the area for limited purposes will have on the residents, landowners, and businesses in the area; and(4) identify the proposed zoning of the area on annexation and inform the public that any comments regarding the proposed zoning will be considered at the public hearings for the proposed limited-purpose annexation.(d) The regulatory plan must:(1) identify the kinds of land use and other regulations that will be imposed in the area if it is annexed for limited purposes; and(2) state the date on or before which the municipality shall annex the area for full purposes, which date must be within three years after the date the area is annexed for limited purposes.(e) The deadline imposed by Subsection (d)(2) does not apply to an area that:(1) is owned by the United States, this state, or a political subdivision of this state;(2) is located outside the boundaries of a water control and improvement district or a municipal utility district; and(3) is annexed for limited purposes in connection with a strategic partnership agreement under Section 43.0751.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 3(k), eff. Aug. 28, 1989. Amended by Acts 2003, 78th Leg., ch. 248, Sec. 4, eff. June 18, 2003.

Sec. 43.124. PUBLIC HEARINGS. (a) Before instituting proceedings for annexing an area for limited purposes, the governing body of the municipality must hold two public hearings on the proposed annexation. Each member of the public who wishes to present testimony or evidence regarding the proposed limited-purpose annexation must be given the opportunity to do so. At the hearing, the municipality shall hear and consider the appropriateness of the application of rural and urban ordinances in the area to be annexed for limited purposes.(b) The hearings must be held on or after the 40th day but before the 20th day before the date the annexation proceedings are instituted. A notice of the hearings must be published in a newspaper of general circulation in the municipality and in the area proposed for annexation. The notice must be in the format prescribed by Section 43.123(b). Before the date of each hearing, the notice must be published at least once on or after the 20th day before the hearing date and must contain:(1) a statement of the purpose of the hearing;(2) a statement of the date, time, and place of the hearing; and(3) a general description of the location of the area proposed to be annexed for limited purposes.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 3(k), eff. Aug. 28, 1989.

Sec. 43.125. ADOPTION OF REGULATORY PLAN. (a) At the time the governing body of the municipality adopts an ordinance annexing an area for limited purposes, the governing body must also adopt by ordinance a regulatory plan for the area.(b) The adopted regulatory plan must be the same as the regulatory plan prepared under Section 43.123 unless the governing body finds and states in the ordinance the reasons for the adoption of a different regulatory plan.(c) The governing body by ordinance may change a regulatory plan adopted under Subsection (b) if, in the ordinance making the change, the governing body finds and states the reasons for the adoption of the change.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 3(k), eff. Aug. 28, 1989.

Sec. 43.126. PERIOD FOR COMPLETION OF ANNEXATION. The annexation of an area for limited purposes must be completed within 90 days after the date the governing body institutes the annexation proceedings.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 3(k), eff. Aug. 28, 1989.

Sec. 43.127. ANNEXATION FOR FULL PURPOSES. (a) Except as provided by Section 43.123(e), on or before the date prescribed by the regulatory plan under Section 43.123(d)(2), the municipality must annex the area for full purposes. This requirement may be waived and the date for full-purpose annexation postponed by written agreement between the municipality and a majority of the affected landowners. A written agreement to waive the municipality's obligation to annex the area for full purposes binds all future owners of land annexed for limited purposes pursuant to that waiver.(b) In each of the three years for which an area may be annexed for limited purposes, the municipality must take the steps prescribed by this subsection toward the full-purpose annexation of the area. By the end of the first year after the date an area is annexed for limited purposes, the municipality must develop a land use and intensity plan as a basis for services and capital improvements projects planning. By the end of the second year after that date, the municipality must include the area in the municipality's long-range financial forecast and in the municipality's program to identify future capital improvements projects. By the end of the third year after that date, the municipality must include in its adopted capital improvements program the projects intended to serve the area and must identify potential sources of funding for capital improvements.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 3(k), eff. Aug. 28, 1989. Amended by Acts 1989, 71st Leg., ch. 822, Sec. 2, eff. Sept. 1, 1989; Acts 2003, 78th Leg., ch. 248, Sec. 5, eff. June 18, 2003.

Sec. 43.128. JUDICIAL REMEDIES: FORCED ANNEXATION OR DISANNEXATION. (a) If the municipality fails to annex the area for full purposes as required by Section 43.127(a), any affected person may petition the district court to compel the annexation of the area for full purposes or the disannexation of the area. On finding that the municipality has failed to annex the area as required by Section 43.127(a), the court shall enter an order requiring the municipality to annex the area for full purposes or to disannex the area. If an area is disannexed, the area may not be annexed again by the municipality for five years.(b) If the municipality fails to take the steps required by Section 43.127(b), any affected person may petition the district court to compel the annexation of a particular area for full purposes or the disannexation of the area. On finding that the municipality has failed to take the steps required by Section 43.127(b), the court shall enter an order requiring the municipality to annex the area for full purposes or to disannex the area.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 3(k), eff. Aug. 28, 1989.

Sec. 43.129. CONSENSUAL ANNEXATION. The municipality may annex for limited purposes any land for which the landowner requests annexation and provides to the municipality before the effective date of the annexation the landowner's written consent to annexation for limited purposes. With respect to any larger parcels of property, consent of the owners of at least 51 percent of the total affected territory must be evidenced by appropriate signatures on the limited-purpose annexation request. A landowner's written consent to limited-purpose annexation is binding on all future owners of land in the area annexed for limited purposes pursuant to the consent.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 3(k), eff. Aug. 28, 1989. Amended by Acts 1989, 71st Leg., ch. 822, Sec. 2, eff. Sept. 1, 1989.

Sec. 43.130. EFFECT OF ANNEXATION ON VOTING RIGHTS, ELIGIBILITY FOR OFFICE, AND TAXING AUTHORITY. (a) The qualified voters of an area annexed for limited purposes are entitled to vote in municipal elections regarding the election or recall of members of the governing body of the municipality, the election or recall of the controller, if the office of controller is an elective position of the municipality, and the amendment of the municipal charter. The voters may not vote in any bond election. On or after the 15th day but before the fifth day before the date of the first election held in which the residents of an area annexed for limited purposes are entitled to vote, the municipality shall publish notice in the form of a quarter-page advertisement in a newspaper of general circulation in the municipality notifying the residents that they are eligible to vote in the election and stating the location of all polling places for the residents.(b) A resident of an area annexed for limited purposes is not eligible to be a candidate for or to be elected to a municipal office.(c) The municipality may not impose a tax on any property in an area annexed for limited purposes or on any resident of the area for an activity occurring in the area. The municipality may impose reasonable charges, such as building inspection and permit fees, on residents or landowners for actions or procedures performed by the municipality in connection with the limited purposes for which the area is annexed.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 3(k), eff. Aug. 28, 1989. Amended by Acts 2003, 78th Leg., ch. 664, Sec. 1, eff. Sept. 1, 2003.

Sec. 43.131. EFFECT OF ANNEXATION ON EXTRATERRITORIAL JURISDICTION. The annexation of an area for limited purposes does not extend the municipality's extraterritorial jurisdiction.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 3(k), eff. Aug. 28, 1989.

Sec. 43.132. MUNICIPAL INCORPORATION IN ANNEXED AREA. A municipality may not be incorporated in an area annexed for limited purposes unless the annexing municipality gives its consent.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 3(k), eff. Aug. 28, 1989.

Sec. 43.136. AUTHORITY OF SPECIAL-LAW MUNICIPALITY TO ANNEX FOR LIMITED PURPOSES ALONG NAVIGABLE STREAM. (a) The governing body of a special-law municipality located along or on a navigable stream may extend the boundaries of the municipality to include the area designated by Subsection (b) only to:(1) improve navigation on the stream by the United States, the municipality, or a navigation or other improvement district; and(2) establish and maintain wharves, docks, railway terminals, side tracks, warehouses, or other facilities or aids relating to navigation or wharves.(b) The municipality by ordinance may extend the boundaries to include an area composed of the navigable stream and the land on each side of the stream. The area may not exceed 2,500 feet in width on either side of the stream as measured from the thread of the stream and may not exceed 20 miles in length as measured in a direct line from the ordinary municipal boundaries, either above or below the boundaries, or both. Consequently, the area subject to the boundary extension is a strip 5,000 feet wide and 20 miles in length, or as much of that strip as the governing body considers advisable to add to the municipality. The boundaries are extended on the adoption of the ordinance.(c) The governing body may acquire land in the added area by purchase, condemnation, or gift. If condemnation is used, the municipality shall follow the condemnation procedure applying to the condemnation of land by the municipality for the purchase of streets.(d) This section does not authorize the municipality to extend its boundaries to include area that is part of or belongs to another municipality.(e) A municipality may not tax the property over which the boundaries are extended under this section unless the property is within the general municipal boundaries.(f) After the adoption of the ordinance extending the municipal boundaries, the municipality may fully regulate navigation, wharfage, including wharfage rates, and all facilities, conveniences, and aids to navigation or wharfage. The municipality may adopt ordinances, including those imposing criminal penalties, and may otherwise police navigation on the stream and the use of the wharves or other facilities and aids to navigation or wharfage.(g) The municipality may designate all or part of the added area as an industrial district, as the term is customarily used, and may treat the designated area in a manner considered by the governing body to be in the best interest of the municipality. The governing body may make written contracts or agreements with the owners of land in the industrial district, to guarantee the continuation of the limited purpose annexation status of the district and its immunity from general purpose annexation for a period not to exceed 10 years. The contract or agreement may contain other terms considered appropriate by the parties. The governing body and landowners may renew or extend the contract for successive periods not to exceed 10 years each.(h) Notwithstanding any other law, including a municipal ordinance or charter provision, the governing body by ordinance may change the status of an area previously annexed for general purposes to limited purpose annexation status governed by this section if:(1) the area previously annexed at any time was eligible to be included within the municipal boundaries under Subsection (b);(2) the owners of the area petition the governing body for the change in status; and(3) the governing body includes the area in an industrial district designated as provided by Subsection (g) or any other law.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 3(k), eff. Aug. 28, 1989. Amended by Acts 1997, 75th Leg., ch. 816, Sec. 1, eff. June 17, 1997.

SUBCHAPTER G. DISANNEXATIONSec. 43.141. DISANNEXATION FOR FAILURE TO PROVIDE SERVICES. (a) A majority of the qualified voters of an annexed area may petition the governing body of the municipality to disannex the area if the municipality fails or refuses to provide services or to cause services to be provided to the area within the period specified by Section 43.056 or by the service plan prepared for the area under that section.(b) If the governing body fails or refuses to disannex the area within 60 days after the date of the receipt of the petition, any one or more of the signers of the petition may bring a cause of action in a district court of the county in which the area is principally located to request that the area be disannexed. On the filing of an answer by the governing body, and on application of either party, the case shall be advanced and heard without further delay in accordance with the Texas Rules of Civil Procedure. The district court shall enter an order disannexing the area if the court finds that a valid petition was filed with the municipality and that the municipality failed to perform its obligations in accordance with the service plan or failed to perform in good faith.(c) If the area is disannexed under this section, it may not be annexed again within 10 years after the date of the disannexation.(d) The petition for disannexation must:(1) be written;(2) request the disannexation;(3) be signed in ink or indelible pencil by the appropriate voters;(4) be signed by each voter as that person's name appears on the most recent official list of registered voters;(5) contain a note made by each voter stating the person's residence address and the precinct number and voter registration number that appear on the person's voter registration certificate;(6) describe the area to be disannexed and have a plat or other likeness of the area attached; and(7) be presented to the secretary of the municipality.(e) The signatures to the petition need not be appended to one paper.(f) Before the petition is circulated among the voters, notice of the petition must be given by posting a copy of the petition for 10 days in three public places in the annexed area and by publishing a copy of the petition once in a newspaper of general circulation serving the area before the 15th day before the date the petition is first circulated. Proof of the posting and publication must be made by attaching to the petition presented to the secretary:(1) the sworn affidavit of any voter who signed the petition, stating the places and dates of the posting; and(2) the sworn affidavit of the publisher of the newspaper in which the notice was published, stating the name of the newspaper and the issue and date of publication.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1999, 76th Leg., ch. 1167, Sec. 14, eff. Sept. 1, 1999.

Sec. 43.142. DISANNEXATION ACCORDING TO MUNICIPAL CHARTER IN HOME-RULE MUNICIPALITY. A home-rule municipality may disannex an area in the municipality according to rules as may be provided by the charter of the municipality and not inconsistent with the procedural rules prescribed by this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 43.143. DISANNEXATION BY PETITION AND ELECTION IN GENERAL-LAW MUNICIPALITY. (a) When at least 50 qualified voters of an area located in a general-law municipality sign and present a petition to the mayor of the municipality that describes the area by metes and bounds and requests that the area be declared no longer part of the municipality, the mayor shall order an election on the question in the municipality. The election shall be held on the first uniform election date prescribed by Chapter 41, Election Code, that occurs after the date on which the petition is filed and that affords enough time to hold the election in the manner required by law.(b) When a majority of the votes received in the election favor discontinuing the area as part of the municipality, the mayor shall declare that the area is no longer a part of the municipality and shall enter an order to that effect in the minutes or records of the governing body of the municipality. The area ceases to be a part of the municipality on the date of the order. However, the area may not be discontinued as part of the municipality if the discontinuation would result in the municipality having less area than one square mile or one mile in diameter around the center of the original municipal boundaries.(c) If the area withdraws from a municipality as provided by this section and if, at the time of the withdrawal, the municipality owes any debts, by bond or otherwise, the area is not released from its pro rata share of that indebtedness. The governing body shall continue to levy a property tax each year on the property in the area at the same rate that is levied on other property in the municipality until the taxes collected from the area equal its pro rata share of the indebtedness. Those taxes may be charged only with the cost of levying and collecting the taxes, and the taxes shall be applied exclusively to the payment of the pro rata share of the indebtedness. This subsection does not prevent the inhabitants of the area from paying in full at any time their pro rata share of the indebtedness.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 43.144. DISANNEXATION OF SPARSELY POPULATED AREA IN GENERAL-LAW MUNICIPALITY. (a) The mayor and governing body of a general-law municipality by ordinance may discontinue an area as a part of the municipality if:(1) the area consists of at least 10 acres contiguous to the municipality; and(2) the area:(A) is uninhabited; or(B) contains fewer than one occupied residence or business structure for every two acres and fewer than three occupied residences or business structures on any one acre.(b) On adoption of the ordinance, the mayor shall enter in the minutes or records of the governing body an order discontinuing the area. The area ceases to be a part of the municipality on the date of the entry of the order.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 43.145. DISANNEXATION OF UNIMPROVED AREA OR NONTAXABLE AREA IN CERTAIN MUNICIPALITIES. (a) The governing body of a municipality by ordinance may discontinue an area as a part of the municipality if:(1) the municipality has a population of 4,000 or more and is located in a county with a population of more than 205,000, and the area is composed of at least three contiguous acres that are unimproved and adjoining the municipal boundaries; or(2) the municipality has a population of 596,000 or more, and the area is an improved area that is not taxable by the municipality and is contiguous to the municipal boundary.(b) On adoption of the ordinance, the governing body shall enter in the minutes or records of the municipality an order discontinuing the area. The area ceases to be a part of the municipality on the date of the entry of the order.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 43.146. DISANNEXATION OF LAND IN A MUNICIPAL UTILITY DISTRICT. Notwithstanding any provision of any other law related to the annexation or disannexation of territory, including but not limited to the requirement that the minimum width of any territory annexed be at least 1,000 feet in width, a municipality that has exercised limited purpose annexation may disannex any land located within a municipal utility district. Such disannexation shall not affect the validity of the annexation of other territory. Such municipality may refund any taxes paid or waive any taxes due to the municipality by the owners of the property disannexed pursuant to the provisions of this section.

Added by Acts 1989, 71st Leg., ch. 1058, Sec. 5, eff. Sept. 1, 1989.

Sec. 43.147. WIDTH REQUIREMENT FOR DISANNEXATION. (a) A municipality disannexing a road or highway shall also disannex a strip of area that is equal in size to the minimum area that the municipality is required to annex in order to comply with the width requirements of Section 43.054 unless such disannexation is undertaken with the mutual agreement of the county government and the municipality.(b) The strip of area to be disannexed must:(1) be adjacent to either side of the road or highway; and(2) follow the course of the road or highway.

Added by Acts 1995, 74th Leg., ch. 513, Sec. 1, eff. Sept. 1, 1995.

Sec. 43.148. REFUND OF TAXES AND FEES. (a) If an area is disannexed, the municipality disannexing the area shall refund to the landowners of the area the amount of money collected by the municipality in property taxes and fees from those landowners during the period that the area was a part of the municipality less the amount of money that the municipality spent for the direct benefit of the area during that period.(b) A municipality shall proportionately refund the amount under Subsection (a) to the landowners according to a method to be developed by the municipality that identifies each landowner's approximate pro rata payment of the taxes and fees being refunded.(c) A municipality required to refund money under this section shall refund the money to current landowners in the area not later than the 180th day after the date the area is disannexed. Money that is not refunded within the period prescribed by this subsection accrues interest at the rate of:(1) six percent each year after the 180th day and until the 210th day after the date the area is disannexed; and(2) one percent each month after the 210th day after the date the area is disannexed.

Added by Acts 1999, 76th Leg., ch. 1167, Sec. 15, eff. Sept. 1, 1999.

SUBCHAPTER H. ALTERATION OF ANNEXATION STATUSSec. 43.201. DEFINITIONS. In this subchapter:(1) "Consent agreement" means an agreement between a district and a municipality under Section 42.042.(2) "Limited-purpose annexation" means annexation authorized under Section 43.121.

Added by Acts 1995, 74th Leg., ch. 787, Sec. 2, eff. Sept. 1, 1995.

Sec. 43.202. APPLICABILITY. This subchapter applies to:(1) a municipal utility district operating under Chapter 54, Water Code, that:(A) was annexed for full purposes by a municipality as a condition of the municipality granting consent to the creation of the district;(B) was annexed by the municipality on the same date as at least five other districts; and(C) has not had on the eighth anniversary of the district's annexation by the municipality more than 10 percent of the housing units or commercial square footage authorized in its consent agreement constructed; and(2) a municipality that has:(A) annexed territory for limited purposes;(B) disannexed territory that previously was annexed for limited purposes; and(C) previously disannexed territory in a municipal utility district originally annexed for full purposes on the same date as a district to which this section applies.

Added by Acts 1995, 74th Leg., ch. 787, Sec. 2, eff. Sept. 1, 1995.

Sec. 43.203. ALTERATION OF ANNEXATION STATUS. (a) The governing body of a district by resolution may petition a municipality to alter the annexation status of land in the district from full-purpose annexation to limited-purpose annexation.(b) On receipt of the district's petition, the governing body of the municipality shall enter into negotiations with the district for an agreement to alter the status of annexation that must:(1) specify the period, which may not be less than 10 years beginning on January 1 of the year following the date of the agreement, in which limited-purpose annexation is in effect;(2) provide that, at the expiration of the period, the district's annexation status will automatically revert to full-purpose annexation without following procedures provided by Sections 43.051 through 43.055 or any other procedural requirement for annexation not in effect on January 1, 1995; and(3) specify the financial obligations of the district during and after the period of limited-purpose annexation for:(A) facilities constructed by the municipality that are in or that serve the district;(B) debt incurred by the district for water and sewer infrastructure that will be assumed by the municipality at the end of the period of limited-purpose annexation; and(C) use of the municipal sales taxes collected by the municipality for facilities or services in the district.(c) If an agreement is not reached within 90 days after the date the municipality receives a petition submitted by a district:(1) the district's status is automatically altered from full-purpose annexation to limited-purpose annexation for a period of not less than 10 years, beginning January 1 of the year following the date of the submission of a petition, unless the voters of the district have approved the dissolution of the district through an election authorized by this section; and(2) on the expiration of the 10-year period of Subdivision (1), notwithstanding any other provision of law, the district may be restored to full-purpose annexation at the option of the municipality, provided that the municipality assumes all obligations otherwise assigned by law to a municipality that annexes a district; and(3) the municipality may collect a waste and wastewater surcharge for customers in the district after restoration of full-purpose annexation provided that:(A) notice of such proposed surcharge is provided to the board of a district six months prior to restoration of full-purpose annexation;(B) the surcharge does not exceed the cost of a post-annexation surcharge to any other district annexed by the municipality; and(C) the surcharge is in effect only during the period in which bonds issued by the district or refunded by the municipality are not fully retired.(d) Upon the request of any residents of a district subject to this section the municipality may conduct an election on a uniform election date at which election voters who are residents of the district may vote for or against a ballot proposal to dissolve the district. If more than one district was created on the same date and the districts are contiguous, the election shall be a combined election of all such districts, with a majority of votes cast by all residents of the districts combined required for dissolution of the districts. If a majority of votes are in favor of dissolution, the date of dissolution shall be December 31 of the same year in which the election is held. Upon dissolution of the district, all property and obligations of a dissolved district become the responsibility of the municipality.(e) The municipality shall have no responsibility to reimburse the developer of the district or its successors for more than reasonable and actual engineering and construction costs to design and build internal water treatment and distribution facilities, wastewater treatment and collection facilities, or drainage facilities, whether temporary or permanent, installed after September 1, 1995. Any obligation to reimburse the developer may be paid in installments over a three-year period.(f) During the period of limited-purpose annexation:(1) the district may not use bond proceeds to pay for impact fees but must comply with other items in its consent agreement with the municipality;(2) the municipality:(A) must continue to provide wholesale water and sewer service as provided by the consent agreement; and(B) is relieved of service obligations in the district that are not provided to other territory annexed for limited purposes or required by the annexation alteration agreement between the municipality and the district; and(3) retail sales in the boundaries of the district will be treated for municipal sales tax purposes as if the district were annexed by the municipality for full purposes.(g) This section does not allow a change in annexation status for land or facilities in a district to which the municipality granted a property tax abatement before September 1, 1995.

Added by Acts 1995, 74th Leg., ch. 787, Sec. 2, eff. Sept. 1, 1995.

SUBCHAPTER Y. ANNEXATION AND INCORPORATION PROCEDURES FOR CERTAIN UNINCORPORATED COMMUNITIES IN CERTAIN COUNTIESSec. 43.851. DEFINITIONS. In this subchapter:(1) "Affected county" means Jasper County, Newton County, or Orange County.(2) "Affected municipality" means a municipality the boundaries of which are located in whole or in part in an affected county.(2-a) "Affected unincorporated area" means the unincorporated area located within the circumference of a circle, the center of which is the intersection of State Highways 87 and 12 in Newton County, and the radius of which is six miles.(3) "Extraterritorial jurisdiction" means extraterritorial jurisdiction of a municipality as determined under Chapter 42.(4) "Mauriceville boundary" means the circumference of a circle, the center of which is the intersection of the rights-of-way of Texas State Highway 62 and Texas State Highway 12, and the radius of which is 2-1/2 miles.(5) "Mauriceville community" means the area in the affected counties consisting of the unincorporated community known as Mauriceville.(6) "Municipal annexation plan" means an annexation plan adopted or amended by an affected municipality under Section 43.052.

Added by Acts 2001, 77th Leg., ch. 1123, Sec. 1, eff. June 15, 2001. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 12.001, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1083, Sec. 1, eff. June 18, 2005.

Sec. 43.852. ANNEXATION PROCEDURES. Notwithstanding Section 43.052(h), an affected municipality may not annex all or part of an affected unincorporated area unless the affected municipality:(1) includes the affected unincorporated area in its municipal annexation plan; and(2) complies with:(A) Sections 43.052(a)-(g) and (i)-(j);(B) Section 43.853; and(C) other provisions of law relating to annexation.

Added by Acts 2001, 77th Leg., ch. 1123, Sec. 1, eff. June 15, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1083, Sec. 2, eff. June 18, 2005.

Sec. 43.853. NOTICE: INCLUDING AREA IN PLAN. (a) An affected municipality that adopts or amends its municipal annexation plan to include all or part of an affected unincorporated area must comply with this chapter and all other requirements of law relating to the adoption or amendment of a municipal annexation plan.(b) Before the 90th day after the date an affected municipality adopts or amends its municipal annexation plan to include all or part of the affected unincorporated area, the municipality shall post a notice of the proposed annexation in at least three public places within the affected unincorporated area. The notice must remain posted for at least seven consecutive days. The first day of posting must occur before that 90th day.(c) On or before the 90th day after the date an affected municipality adopts or amends its municipal annexation plan to include all or part of the affected unincorporated area, the municipality shall publish a notice of the proposed annexation in at least two newspapers of general circulation within the affected unincorporated area. The municipality shall publish a second notice in the same manner not less than 7 days and not more than 14 days after the first notice is published. If the affected unincorporated area is located within the Mauriceville boundary, the municipality shall publish the notice as provided by this subsection in at least two newspapers of general circulation within the Mauriceville community.

Added by Acts 2001, 77th Leg., ch. 1123, Sec. 1, eff. June 15, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1083, Sec. 2, eff. June 18, 2005.

Sec. 43.854. NOTICE: REMOVING AREA FROM PLAN. (a) An affected municipality that adopts or amends its municipal annexation plan to remove all or part of an affected unincorporated area must comply with this chapter and all other requirements of law relating to the adoption or amendment of a municipal annexation plan.(b) Before the 90th day after the date an affected municipality adopts or amends its municipal annexation plan to remove all or part of the affected unincorporated area, the municipality shall post a notice of the removal in at least three public places within the affected unincorporated area. The notice must remain posted for seven consecutive days. The first day of posting must occur before that 90th day.(c) On or before the 90th day after the date an affected municipality adopts or amends its municipal annexation plan to remove all or part of the affected unincorporated area, the municipality shall publish a notice of the removal in at least two newspapers of general circulation within the affected unincorporated area. The municipality shall publish a second notice in the same manner not less than 7 days and not more than 14 days after the first notice is published. If the affected unincorporated area is located within the Mauriceville boundary, the municipality shall publish the notice as provided by this subsection in at least two newspapers of general circulation within the Mauriceville community.

Added by Acts 2001, 77th Leg., ch. 1123, Sec. 1, eff. June 15, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1083, Sec. 2, eff. June 18, 2005.

Sec. 43.855. INCORPORATION PROCEDURES. (a) Except as provided by Subsection (b), if an application or petition to incorporate all or part of an affected unincorporated area is filed with the county judge:(1) a community may be incorporated within the affected unincorporated area under the procedures prescribed by law; and(2) the county judge shall order an incorporation election under the procedures prescribed by law.(b) If all or part of the area to be incorporated is located within the extraterritorial jurisdiction of an affected municipality, the affected municipality is considered to have consented to the annexation for purposes of Section 42.041(a) on the date a petition or application to incorporate the area is filed with the county judge of the affected county. The filing of a petition or application under this section initiates the incorporation proceedings for purposes of Section 42.041(d). The incorporation must be finally completed within the period prescribed by Section 42.041(d). If the proceedings to incorporate the area are not finally completed within the prescribed period, the area may not be incorporated without obtaining:(1) the express consent of the affected municipality as required by Section 42.041(a); or(2) consent of the affected municipality in the manner provided by Section 42.041(b).

Added by Acts 2001, 77th Leg., ch. 1123, Sec. 1, eff. June 15, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1083, Sec. 3, eff. June 18, 2005.

Sec. 43.856. EXPIRATION DATE. This subchapter expires at midnight on December 31, 2030.

Added by Acts 2001, 77th Leg., ch. 1123, Sec. 1, eff. June 15, 2001. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 12.002, eff. Sept. 1, 2003.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONSSec. 43.901. CIRCUMSTANCES IN WHICH CONSENT TO BOUNDARIES OR ANNEXATION IS PRESUMED. A municipal ordinance defining boundaries of or annexing area to a municipality is conclusively presumed to have been adopted with the consent of all appropriate persons, except another municipality, if:(1) two years have expired after the date of the adoption of the ordinance; and(2) an action to annul or review the adoption of the ordinance has not been initiated in that two-year period.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2001, 77th Leg., ch. 401, Sec. 1, eff. Sept. 1, 2001.

Sec. 43.902. ANNEXATION, EXTRATERRITORIAL JURISDICTION, AND EMINENT DOMAIN ON INACCESSIBLE GULF ISLAND. (a) Land on an island bordering the Gulf of Mexico that is not accessible by a public road or common carrier ferry facility may not be annexed by a municipality without the consent of the owners of the land.(b) The extraterritorial jurisdiction of a municipality does not include land on the island unless the owners of the land consent.(c) A municipality may not take property on the island through eminent domain.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 43.903. EFFECT OF ANNEXATION ON RAILROAD SWITCHING LIMITS OR RATES. An annexation by a municipality does not change or otherwise affect the switching limits of a railroad or any rates of a railroad.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 43.905. EFFECT OF ANNEXATION ON OPERATION OF SCHOOL DISTRICT. (a) A municipality that proposes to annex an area shall provide written notice of the proposed annexation to each public school district located in the area proposed for annexation within the period prescribed for publishing the notice of the first hearing under Section 43.0561 or 43.063, as applicable.(b) A notice to a public school district shall contain a description of:(1) the area within the district proposed for annexation;(2) any financial impact on the district resulting from the annexation, including any changes in utility costs; and(3) any proposal the municipality has to abate, reduce, or limit any financial impact on the district.(c) The municipality may not proceed with the annexation unless the municipality provides the required notice.(d) A municipality that has annexed any portion of an area after December 1, 1996, and before September 1, 1999, in which a school district has a facility shall grant a variance from the municipality's building code for that facility if the facility does not comply with the code.(e) A municipality that, as a result of the annexation, provides utility services to a school district facility may charge the district for utility services at:(1) the same rate that the district was paying before the annexation; or(2) a lower municipal rate.(f) A rate set under Subsection (e) is effective until the first day of the school district's fiscal year that begins after the 90th day after the effective date of the annexation.

Added by Acts 1999, 76th Leg., ch. 1167, Sec. 16, eff. Sept. 1, 1999.

Sec. 43.906. VOTING RIGHTS AFTER ANNEXATION. (a) In connection with an annexation or proposed annexation, a municipality shall apply for preclearance under Section 5, Voting Rights Act of 1965 (42 U.S.C. Section 1973c), of any voting change resulting from the annexation or proposed annexation from the United States Department of Justice on the earliest date permitted under federal law.(b) Notwithstanding Section 276.006, Election Code, a municipality that annexes an area may not prevent a qualified voter residing in the area from voting in a regularly scheduled municipal election for any reason if the municipality has obtained preclearance of the voting change from the United States Department of Justice.

Added by Acts 1999, 76th Leg., ch. 1167, Sec. 16, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 402, Sec. 6, eff. Sept. 1, 2001.

Sec. 43.907. EFFECT OF ANNEXATION ON COLONIAS. (a) In this section, "colonia" means a geographic area that consists of 11 or more dwellings that are located in close proximity to each other in an area that may be described as a community or neighborhood and that:(1) has a majority population composed of individuals and families of low income and very low income, as defined by Section 2306.004, Government Code, and based on the federal Office of Management and Budget poverty index, and that meets the qualifications of an economically distressed area under Section 17.921, Water Code; or(2) has the physical and economic characteristics of a colonia, as determined by the Texas Department of Housing and Community Affairs.(b) A colonia that is annexed by a municipality remains eligible for five years after the effective date of the annexation to receive any form of assistance for which the colonia would be eligible if the annexation had not occurred.

Added by Acts 1999, 76th Leg., ch. 218, Sec. 1, eff. Sept. 1, 1999. Renumbered from Sec. 43.905 by Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(84), eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 341, Sec. 18, eff. June 15, 2007.



CHAPTER 51. GENERAL POWERS OF MUNICIPALITIES

LOCAL GOVERNMENT CODE

TITLE 2. ORGANIZATION OF MUNICIPAL GOVERNMENT

SUBTITLE D. GENERAL POWERS OF MUNICIPALITIES

CHAPTER 51. GENERAL POWERS OF MUNICIPALITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 51.001. ORDINANCE, RULE, OR REGULATION NECESSARY TO CARRY

OUT OTHER POWERS. The governing body of a municipality may

adopt, publish, amend, or repeal an ordinance, rule, or police

regulation that:

(1) is for the good government, peace, or order of the

municipality or for the trade and commerce of the municipality;

and

(2) is necessary or proper for carrying out a power granted by

law to the municipality or to an office or department of the

municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 51.003. MUNICIPAL ACT OR PROCEEDING PRESUMED VALID. (a) A

governmental act or proceeding of a municipality is conclusively

presumed, as of the date it occurred, to be valid and to have

occurred in accordance with all applicable statutes and

ordinances if:

(1) the third anniversary of the effective date of the act or

proceeding has expired; and

(2) a lawsuit to annul or invalidate the act or proceeding has

not been filed on or before that third anniversary.

(b) This section does not apply to:

(1) an act or proceeding that was void at the time it occurred;

(2) an act or proceeding that, under a statute of this state or

the United States, was a misdemeanor or felony at the time the

act or proceeding occurred;

(3) an incorporation or attempted incorporation of a

municipality, or an annexation or attempted annexation of

territory by a municipality, within the incorporated boundaries

or extraterritorial jurisdiction of another municipality that

occurred without the consent of the other municipality in

violation of Chapter 42 or 43;

(4) an ordinance that, at the time it was passed, was preempted

by a statute of this state or the United States, including

Section 1.06 or 109.57, Alcoholic Beverage Code; or

(5) a matter that on the effective date of this section:

(A) is involved in litigation if the litigation ultimately

results in the matter being held invalid by a final judgment of a

court; or

(B) has been held invalid by a final judgment of a court.

Added by Acts 1999, 76th Leg., ch. 1338, Sec. 1, eff. June 19,

1999.

SUBCHAPTER B. PROVISIONS APPLICABLE TO TYPE A GENERAL-LAW

MUNICIPALITY

Sec. 51.011. SUBCHAPTER APPLICABLE TO TYPE A GENERAL-LAW

MUNICIPALITY. This subchapter applies only to a Type A

general-law municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 51.012. ORDINANCES AND REGULATIONS. The municipality may

adopt an ordinance, act, law, or regulation, not inconsistent

with state law, that is necessary for the government, interest,

welfare, or good order of the municipality as a body politic.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 51.013. AUTHORITY RELATING TO LAWSUITS. The municipality

may sue and be sued, implead and be impleaded, and answer and be

answered in any matter in any court or other place.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 51.014. AUTHORITY TO CONTRACT. The municipality may

contract with other persons.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 51.015. AUTHORITY TO HOLD, PURCHASE, LEASE, OR CONVEY

PROPERTY. (a) To carry out a municipal purpose, the

municipality may take, hold, purchase, lease, grant, or convey

property located in or outside the municipality.

(b) The governing body of the municipality may manage and

control the property belonging to the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 51.016. ADOPTION AND USE OF SEAL. The municipality may

adopt a corporate seal for the use of the municipality. The

municipality may change and renew the seal.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 51.017. CONTINUATION OF POWERS, DUTIES, PENALTIES, AND

SUITS AFTER CHANGE TO TYPE A GENERAL-LAW MUNICIPALITY. (a) This

section applies only to a Type A general-law municipality that:

(1) changed to that type under Subchapter B of Chapter 6; or

(2) changed its municipal type under the predecessor statutes to

Subchapter B of Chapter 6.

(b) The municipality continues to have the powers, rights,

immunities, privileges, and franchises possessed at the time the

municipality changed to a Type A general-law municipality and

continues to be subject to the duties it had at the time of the

change.

(c) A right, action, fine, penalty, or forfeiture that, under

the laws in effect before the municipality changed to a Type A

general-law municipality, accrued in favor of the municipality in

a suit or in any other manner continues to be vested in and shall

be prosecuted by the municipality after the change.

(d) A suit pending against the municipality before the

municipality changed to a Type A general-law municipality is not

affected by the change. After the change, the municipality shall,

as appropriate, prosecute or defend the suit.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 51.018. OWNERSHIP AND SALE OF PROPERTY AFTER CHANGE TO TYPE

A GENERAL-LAW MUNICIPALITY. (a) This section applies only to a

Type A general-law municipality described by Section 51.017(a).

(b) The property belonging to the municipality before it changed

to a Type A general-law municipality continues to belong to the

municipality after the change.

(c) If, before changing to a Type A general-law municipality,

the municipality was incorporated under a law of the Republic of

Texas, the governing body of the municipality may sell the

property and appropriate the proceeds of the sale for the

acquisition, construction, maintenance, or operation of a water,

sewer, gas, or electric light or power system in or outside the

municipality or for any other public improvement in the

municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. PROVISIONS APPLICABLE TO TYPE B GENERAL-LAW

MUNICIPALITY

Sec. 51.031. SUBCHAPTER APPLICABLE TO TYPE B GENERAL-LAW

MUNICIPALITY. This subchapter applies only to a Type B

general-law municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 51.032. ORDINANCES AND BYLAWS. (a) The governing body of

the municipality may adopt an ordinance or bylaw, not

inconsistent with state law, that the governing body considers

proper for the government of the municipal corporation.

(b) The governing body may take any other action necessary to

carry out a provision of this code applicable to the

municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 51.033. AUTHORITY RELATING TO LAWSUITS. The municipality

may sue and be sued and may plead and be impleaded.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 51.034. AUTHORITY TO HOLD AND DISPOSE OF PROPERTY. The

municipality may hold and dispose of:

(1) personal property; and

(2) real property located within the municipal boundaries.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 51.035. AUTHORITY, DUTIES, PRIVILEGES. A Type B

general-law municipality has the same authority, duties, and

privileges as a Type A general-law municipality, unless the Type

B general-law municipality in exercising the authority or

privilege or performing the duty would be in conflict with

another provision of this code or other state law that relates

specifically to Type B general-law municipalities.

Added by Acts 1991, 72nd Leg., ch. 753, Sec. 1, eff. June 16,

1991.

SUBCHAPTER D. PROVISIONS APPLICABLE TO TYPE C GENERAL-LAW

MUNICIPALITY

Sec. 51.051. GENERAL POWERS OF TYPE C GENERAL-LAW MUNICIPALITY.

(a) The governing body of a Type C general-law municipality with

501 to 4,999 inhabitants has the same authority and is subject to

the same duties as a Type A general-law municipality unless the

authority or duties conflict with a provision of this code

relating specifically to a Type C general-law municipality.

(b) The governing body of a Type C general-law municipality with

201 to 500 inhabitants has the same authority as a Type B

general-law municipality unless the authority conflicts with a

provision of this code relating specifically to a Type C

general-law municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 87(c), eff. Aug. 28,

1989.

Sec. 51.052. ALTERNATIVE GENERAL POWERS FOR CERTAIN TYPE C

GENERAL-LAW MUNICIPALITIES. (a) A municipality that is

incorporated as a Type C general-law municipality and that has

$500,000 or more of assessed valuation for taxable purposes,

according to its most recently approved tax rolls, may adopt the

powers of a Type A general-law municipality regardless of any

limitation prescribed by Section 51.051. On adoption of the

powers, the municipality has the same rights, powers, privileges,

immunities, and franchises as a Type A general-law municipality.

(b) For a municipality to adopt the powers:

(1) at least two-thirds of the governing body of the

municipality at a regular meeting must vote to make the change

and the vote must be recorded in the journal of the governing

body's proceedings;

(2) a copy of the record of the proceedings must be signed by

the mayor;

(3) a copy of the record of the proceedings must be attested by

the municipality's clerk or secretary under the corporate seal;

and

(4) a copy of the record of the proceedings must be filed and

recorded in the office of the county clerk of the county in which

the municipality is located.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER E. PROVISIONS APPLICABLE TO HOME-RULE MUNICIPALITY

Sec. 51.071. SUBCHAPTER APPLICABLE TO HOME-RULE MUNICIPALITY.

This subchapter applies only to a home-rule municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 51.072. AUTHORITY OF LOCAL SELF-GOVERNMENT. (a) The

municipality has full power of local self-government.

(b) The grant of powers to the municipality by this code does

not prevent, by implication or otherwise, the municipality from

exercising the authority incident to local self-government.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 51.073. ADOPTION OF CHARTER DOES NOT AFFECT RIGHTS AND

CLAIMS. The adoption or amendment of the municipality's charter

does not affect any previously existing property, action, right

of action, claim, or demand involving the municipality. A right

of action, claim, or demand may be asserted as fully as though

the adoption or amendment of the charter had not occurred.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 51.074. PERPETUAL SUCCESSION. The municipality may act in

perpetual succession as a body politic.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 51.075. AUTHORITY RELATING TO LAWSUITS. The municipality

may plead and be impleaded in any court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 51.076. AUTHORITY RELATING TO PROPERTY. (a) The

municipality may hold property, including any charitable or trust

fund, that it receives by gift, deed, devise, or other manner.

(b) The municipality may provide that any property owned or held

by the municipality is not subject to any kind of execution.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 51.077. LIABILITY FOR DAMAGES. The municipality may adopt

rules, as it considers advisable, governing the municipality's

liability for damages caused to a person or property. The

municipality may provide for its exemption from liability.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 51.078. PRESERVATION OF CERTAIN POWERS GRANTED BEFORE 1913.

Powers granted before July 1, 1913, to a municipality by general

law or special law continue to be powers of the municipality

after it adopts a home-rule charter if the powers are made a part

of the charter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 51.079. RESTRICTIONS APPLYING TO NONBINDING REFERENDUM.

(a) A nonbinding referendum held by the municipality as a result

of a petition by the voters of the municipality must be held on

the same date of an election called by the governing body of the

municipality on another question or for the election of one or

more municipal officers.

(b) The referendum may be held on a date other than one

described by Subsection (a) if:

(1) one or more of the persons signing the petition agrees in a

writing filed with the governing body of the municipality to pay,

before the 60th day after the date of the referendum, all costs

incurred by the municipality in holding the referendum; and

(2) the persons agreeing to pay the costs execute a bond

complying with Subsection (c).

(c) The bond must be:

(1) payable to, approved by, and filed with the governing body

of the municipality;

(2) executed with a corporate surety authorized to do business

in this state;

(3) in an amount the governing body estimates is necessary to

cover the costs the municipality will incur in holding the

referendum; and

(4) conditioned that the persons executing the bond will pay,

before the 60th day after the date of the referendum, all costs

incurred by the municipality in holding the referendum.

(d) This section does not apply to a referendum that is

expressly authorized by the state constitution or a statute.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 6(a), eff. Aug. 28,

1989.



CHAPTER 52. ADOPTION OF MUNICIPAL ORDINANCES

LOCAL GOVERNMENT CODE

TITLE 2. ORGANIZATION OF MUNICIPAL GOVERNMENT

SUBTITLE D. GENERAL POWERS OF MUNICIPALITIES

CHAPTER 52. ADOPTION OF MUNICIPAL ORDINANCES

SUBCHAPTER A. GENERAL PROVISIONS APPLICABLE TO TYPE A GENERAL-LAW

MUNICIPALITIES

Sec. 52.001. SUBCHAPTER APPLICABLE TO TYPE A GENERAL-LAW

MUNICIPALITY. This subchapter applies only to a Type A

general-law municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 52.002. STYLE. (a) The style of an ordinance of the

municipality must be: "Be it ordained by the _____________

(insert the name by which the governing body of the municipality

is known, such as city council, board of aldermen, or city

commission) of the ______________ (insert the type of entity that

the municipality is known as, such as city, town, or village) of

(insert the name of the municipality)."

(b) The style may be omitted when the ordinance is published in

a book or pamphlet.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 402, Sec. 7, eff. Sept. 1,

2001.

Sec. 52.003. APPROVAL BY MAYOR AND RELATED CONDITIONS FOR

ORDINANCE TO TAKE EFFECT. (a) Before an ordinance or resolution

adopted by the governing body of the municipality may take

effect, the ordinance or resolution must be placed in the office

of the secretary of the municipality. The mayor shall sign the

ordinances and resolutions that the mayor approves.

(b) If the mayor does not sign an ordinance or resolution before

the fourth day after the date it is placed in the secretary's

office and does not return the ordinance or resolution under

Subsection (c), the ordinance or resolution takes effect as

provided by law.

(c) If the mayor returns an ordinance or resolution to the

governing body with a statement of objections before the fourth

day after the date the ordinance or resolution is placed in the

secretary's office, the governing body shall, on the return,

reconsider the vote by which the ordinance or resolution was

adopted. If a majority of the total number of members of the

governing body, excluding the mayor, approve the ordinance or

resolution on reconsideration and enter the votes in the journal

of the governing body's proceedings, the ordinance or resolution

may take effect.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 52.004. OFFICIAL NEWSPAPER. (a) As soon as practicable

after the beginning of each municipal year, the governing body of

the municipality shall contract, as determined by ordinance or

resolution, with a public newspaper of the municipality to be the

municipality's official newspaper until another newspaper is

selected.

(b) The governing body shall publish in the municipality's

official newspaper each ordinance, notice, or other matter

required by law or ordinance to be published.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. PUBLICATION OF ORDINANCES

Sec. 52.011. TYPE A GENERAL-LAW MUNICIPALITY. (a) If a Type A

general-law municipality adopts an ordinance that imposes a

penalty, fine, or forfeiture, the ordinance, or a caption that

summarizes the purpose of the ordinance and the penalty for

violating the ordinance, shall be published in:

(1) every issue of the official newspaper for two days; or

(2) one issue of the newspaper if the official newspaper is a

weekly paper.

(b) An affidavit by the printer or publisher of the official

newspaper verifying the publication shall be filed in the office

of the secretary of the municipality. In the courts of this

state, the affidavit is prima facie evidence of the adoption of

the ordinance and of the required publication.

(c) An ordinance required to be published by this section takes

effect when the publication requirement is satisfied unless the

ordinance provides otherwise. An ordinance that is not required

to be published by this section takes effect when adopted unless

the ordinance provides otherwise.

(d) If a Type A general-law municipality publishes its

ordinances in pamphlet or book form, the publication in the

official newspaper of an ordinance included in the pamphlet or

book is not required if the ordinance was published previously in

the official newspaper. A court shall admit without further proof

an ordinance of a Type A general-law municipality that is

published in pamphlet or book form as authorized by the governing

body if the ordinance was published previously in the official

newspaper.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 194, Sec. 1, eff. Aug. 28,

1989.

Sec. 52.012. TYPE B GENERAL-LAW MUNICIPALITY. (a) Before an

ordinance or a bylaw of a Type B general-law municipality may be

enforced, the ordinance or bylaw, or a caption that summarizes

the purpose of the ordinance or bylaw and the penalty for

violating the ordinance or bylaw must be posted in three public

places in the municipality or published in a newspaper that is

published in the municipality. If no newspaper is published in

the municipality, the ordinance, bylaw, or summary may be

published in a newspaper with general circulation in the

municipality.

(b) Unless the publication is in a weekly newspaper, the

governing body must post or publish the ordinance, bylaw, or

summary for at least two days. If the publication is in a weekly

newspaper, the governing body shall publish the ordinance, bylaw,

or summary in one issue.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 194, Sec. 2, eff. Aug. 28,

1989.

Sec. 52.013. HOME-RULE MUNICIPALITIES. (a) The governing body

of a home-rule municipality may publish a caption of an adopted

ordinance that summarizes the purpose of the ordinance and any

penalty for violating the ordinance in lieu of a requirement in

the municipality's charter that the text of the ordinance be

published.

(b) If the charter of a home-rule municipality does not provide

for the method of publication of an ordinance, the full text of

the ordinance or a caption that summarizes the purpose of the

ordinance and the penalty for violating the ordinance may be

published at least twice in the municipality's official

newspaper.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 53. CODE OF MUNICIPAL ORDINANCES

LOCAL GOVERNMENT CODE

TITLE 2. ORGANIZATION OF MUNICIPAL GOVERNMENT

SUBTITLE D. GENERAL POWERS OF MUNICIPALITIES

CHAPTER 53. CODE OF MUNICIPAL ORDINANCES

Sec. 53.001. ADOPTION OF CODE. (a) A municipality may adopt by

ordinance a codification of its civil and criminal ordinances,

together with appropriate penalties for the violation of the

ordinances.

(b) On the adoption of the code, the secretary of the

municipality shall record the code in the municipality's

ordinance records.

(c) The code is effective on its adoption.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 53.002. PUBLICATION OF ADOPTION ORDINANCE. (a) Except as

provided by Subsection (b), the ordinance adopting a code of

municipal ordinances shall be published in the official

publication of the municipality or in a newspaper published in

the municipality or county as provided by law.

(b) If the municipality is a special-law municipality and its

charter provides for the publication of both civil and criminal

ordinances, the municipality shall publish the ordinance in

compliance with its charter.

(c) It is not necessary to publish the code itself.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 87(d), eff. Aug. 28,

1989.

Sec. 53.003. SUBDIVISION OF CODE. A code of municipal

ordinances may be subdivided into chapters, titles, articles, or

sections at the discretion of the governing body of the

municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 53.004. CHANGE OR REPEAL OF ORDINANCE. If a change in a

municipality's form of government and designation of offices and

officers necessitates the change or repeal of an ordinance or

part of an ordinance being codified, the municipality may amend,

omit, or repeal the ordinance in the codification to conform it

to the municipality's present form of government without

separately reenacting, repealing, or amending the source

ordinance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 53.005. EFFECT OF CODIFICATION. (a) A municipal code of

ordinances has the force and effect of an ordinance regularly

adopted in accordance with law.

(b) The record of the code in the municipality's ordinance

records is a record of the codified ordinances and establishes

the content of those ordinances.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 53.006. PRINTED CODE AS EVIDENCE. (a) A municipality may

have printed, under the direction of the governing body of the

municipality, a copy of the code that is authenticated and

approved by the mayor's signature and attested by the secretary

of the municipality.

(b) In a court, the printed code is prima facie evidence of the

existence and regular enactment of the ordinance adopting the

code. A court shall admit the printed code in evidence without

further proof.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 54. ENFORCEMENT OF MUNICIPAL ORDINANCES

LOCAL GOVERNMENT CODE

TITLE 2. ORGANIZATION OF MUNICIPAL GOVERNMENT

SUBTITLE D. GENERAL POWERS OF MUNICIPALITIES

CHAPTER 54. ENFORCEMENT OF MUNICIPAL ORDINANCES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 54.001. GENERAL ENFORCEMENT AUTHORITY OF MUNICIPALITIES;

PENALTY. (a) The governing body of a municipality may enforce

each rule, ordinance, or police regulation of the municipality

and may punish a violation of a rule, ordinance, or police

regulation.

(b) A fine or penalty for the violation of a rule, ordinance, or

police regulation may not exceed $500. However, a fine or penalty

for the violation of a rule, ordinance, or police regulation that

governs fire safety, zoning, or public health and sanitation,

including dumping of refuse, may not exceed $2,000.

(c) This section applies to a municipality regardless of any

contrary provision in a municipal charter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 7(a), 87(e), eff.

Aug. 28, 1989.

Sec. 54.002. IMPOSITION OF FINE IN TYPE B GENERAL-LAW

MUNICIPALITY. (a) The governing body of a Type B general-law

municipality may prescribe the fine for the violation of a

municipal bylaw or ordinance.

(b) If a defendant in a Type B general-law municipality demands

a jury trial, the fine may be imposed only on the verdict of a

jury.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 54.003. REMISSION OF FINE BY TYPE A GENERAL-LAW

MUNICIPALITY. On a two-thirds vote of the members present, the

governing body of a Type A general-law municipality may remit a

fine or a penalty, or a part of a fine or penalty, imposed or

incurred under law or under an ordinance or resolution adopted in

accordance with law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 54.004. PRESERVATION OF HEALTH, PROPERTY, GOOD GOVERNMENT,

AND ORDER IN HOME-RULE MUNICIPALITY. A home-rule municipality

may enforce ordinances necessary to protect health, life, and

property and to preserve the good government, order, and security

of the municipality and its inhabitants.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 54.005. NOTICES TO CERTAIN PROPERTY OWNERS. (a) A

governmental entity that is required by statute, rule,

regulation, or ordinance to send a notice to an owner of real

property for the purpose of enforcing a municipal ordinance may

include the following statement in the notice: "According to the

real property records of _____________ County, you own the real

property described in this notice. If you no longer own the

property, you must execute an affidavit stating that you no

longer own the property and stating the name and last known

address of the person who acquired the property from you. The

affidavit must be delivered in person or by certified mail,

return receipt requested, to this office not later than the 20th

day after the date you receive this notice. If you do not send

the affidavit, it will be presumed that you own the property

described in this notice, even if you do not." The notice must be

delivered in person or by certified mail, return receipt

requested.

(b) If a governmental entity sends a notice to the owner of the

property to which the notice relates, as shown on or after the

10th day before the date notice is sent by the real property

records of the county in which the property is located, and the

record owner no longer owns the property, the record owner shall

execute an affidavit provided with the notice by the governmental

entity stating:

(1) that the record owner no longer owns the property; and

(2) the name and last known address of the person who acquired

the property from the record owner.

(c) The record owner shall deliver the affidavit in person or by

certified mail, return receipt requested, to the governmental

entity not later than the 20th day after the date the record

owner receives the notice.

(d) If the governmental entity receives an affidavit under

Subsection (c), the governmental entity shall send the

appropriate notice to the person named in the affidavit as having

acquired the property. A notice sent under this subsection must

include the statement authorized by Subsection (a).

(e) A governmental entity that receives an affidavit under

Subsection (c) shall:

(1) maintain the affidavit on file for at least two years after

the date the entity receives the affidavit; and

(2) deliver a copy of the affidavit to the chief appraiser of

the appraisal district in which the property is located.

(f) A governmental entity is considered to have provided notice

to a property owner if the entity complies with the statute,

rule, regulation, or ordinance under which the notice is sent and

if it:

(1) complies with Subsection (a) and does not receive an

affidavit from the record owner; or

(2) complies with Subsection (d) and does not receive an

affidavit from the person to whom the notice was sent under

Subsection (d).

(g) If a governmental entity complies with this section and does

not receive an affidavit under Subsection (c), the record owner

is presumed to be the owner of the property for all purposes to

which the notice relates.

(h) For purposes of this section, "real property" does not

include a mineral interest or royalty interest.

Added by Acts 1991, 72nd Leg., ch. 486, Sec. 1, eff. Aug. 26,

1991.

Sec. 54.006. NONSEVERABILITY OF CERTAIN CONSOLIDATED OFFENSES.

Section 3.04(a), Penal Code, does not apply to two or more

offenses consolidated or joined for trial under Section 3.02,

Penal Code, if each of the offenses is:

(1) for the violation of an ordinance described by Section

54.012;

(2) punishable by fine only; and

(3) tried in a municipal court, regardless of whether the court

is a municipal court of record.

Added by Acts 2001, 77th Leg., ch. 413, Sec. 4, eff. Sept. 1,

2001.

SUBCHAPTER B. MUNICIPAL HEALTH AND SAFETY ORDINANCES

Sec. 54.012. CIVIL ACTION. A municipality may bring a civil

action for the enforcement of an ordinance:

(1) for the preservation of public safety, relating to the

materials or methods used to construct a building or other

structure or improvement, including the foundation, structural

elements, electrical wiring or apparatus, plumbing and fixtures,

entrances, or exits;

(2) relating to the preservation of public health or to the fire

safety of a building or other structure or improvement, including

provisions relating to materials, types of construction or

design, interior configuration, illumination, warning devices,

sprinklers or other fire suppression devices, availability of

water supply for extinguishing fires, or location, design, or

width of entrances or exits;

(3) for zoning that provides for the use of land or classifies a

parcel of land according to the municipality's district

classification scheme;

(4) establishing criteria for land subdivision or construction

of buildings, including provisions relating to street width and

design, lot size, building width or elevation, setback

requirements, or utility service specifications or requirements;

(5) implementing civil penalties under this subchapter for

conduct classified by statute as a Class C misdemeanor;

(6) relating to dangerously damaged or deteriorated structures

or improvements;

(7) relating to conditions caused by accumulations of refuse,

vegetation, or other matter that creates breeding and living

places for insects and rodents;

(8) relating to the interior configuration, design,

illumination, or visibility of business premises exhibiting for

viewing by customers while on the premises live or mechanically

or electronically displayed entertainment intended to provide

sexual stimulation or sexual gratification; or

(9) relating to point source effluent limitations or the

discharge of a pollutant, other than from a non-point source,

into a sewer system, including a sanitary or storm water sewer

system, owned or controlled by the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 343, Sec. 1, eff. June 14,

1989; Acts 1991, 72nd Leg., ch. 753, Sec. 3, eff. June 16, 1991;

Acts 1993, 73rd Leg., ch. 472, Sec. 1, eff. Sept. 1, 1993.

Sec. 54.013. JURISDICTION; VENUE. Jurisdiction and venue of an

action under this subchapter are in the district court or the

county court at law of the county in which the municipality

bringing the action is located.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 54.014. PREFERENTIAL SETTING. If the municipality submits

to the court a verified motion that includes facts that

demonstrate that a delay will unreasonably endanger persons or

property, the court shall give a preference to the action brought

by the municipality when setting cases filed under this

subchapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 54.015. PROCEDURE. (a) The only allegations required to

be pleaded in an action brought under this subchapter are:

(1) the identification of the real property involved in the

violation;

(2) the relationship of the defendant to the real property or

activity involved in the violation;

(3) a citation to the applicable ordinance;

(4) a description of the violation; and

(5) a statement that this subchapter applies to the ordinance.

(b) The standard of proof is the same as for other suits for

extraordinary relief.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 54.016. INJUNCTION. (a) On a showing of substantial

danger of injury or an adverse health impact to any person or to

the property of any person other than the defendant, the

municipality may obtain against the owner or owner's

representative with control over the premises an injunction that:

(1) prohibits specific conduct that violates the ordinance; and

(2) requires specific conduct that is necessary for compliance

with the ordinance.

(b) It is not necessary for the municipality to prove that

another adequate remedy or penalty for a violation does not exist

or to show that prosecution in a criminal action has occurred or

has been attempted.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 54.017. CIVIL PENALTY. (a) In a suit against the owner or

the owner's representative with control over the premises, the

municipality may recover a civil penalty if it proves that:

(1) the defendant was actually notified of the provisions of the

ordinance; and

(2) after the defendant received notice of the ordinance

provisions, the defendant committed acts in violation of the

ordinance or failed to take action necessary for compliance with

the ordinance.

(b) A civil penalty under this section may not exceed $1,000 a

day for a violation of an ordinance, except that a civil penalty

under this section may not exceed $5,000 a day for a violation of

an ordinance relating to point source effluent limitations or the

discharge of a pollutant, other than from a non-point source,

into a sewer system, including a sanitary or storm water sewer

system, owned or controlled by the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 472, Sec. 2, eff. Sept. 1,

1993.

Sec. 54.018. ACTION FOR REPAIR OR DEMOLITION OF STRUCTURE. (a)

The municipality may bring an action to compel the repair or

demolition of a structure or to obtain approval to remove the

structure and recover removal costs.

(b) In an action under this section, the municipality may also

bring a claim for civil penalties under Section 54.017.

(c) The municipality may file a notice of lis pendens in the

office of the county clerk. If the municipality files the notice,

a subsequent purchaser or mortgagee who acquires an interest in

the property takes the property subject to the enforcement

proceeding and subsequent orders of the court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 54.019. IMPRISONMENT; CONTEMPT. (a) A person is not

subject to personal attachment or imprisonment for the failure to

pay a civil penalty assessed under this subchapter.

(b) This subchapter does not affect the power of a court to

imprison a person for contempt of valid court orders or the

availability of remedies or procedures for the collection of a

judgment assessing civil penalties. The remedies under Section

31.002, Civil Practice and Remedies Code, are preserved.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. QUASI-JUDICIAL ENFORCEMENT OF HEALTH AND SAFETY

ORDINANCES

Sec. 54.031. SUBCHAPTER APPLICABLE TO CERTAIN MUNICIPALITIES.

This subchapter applies to a municipality that by ordinance

implements the subchapter.

Added by Acts 1989, 71st Leg., ch. 1113, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1991, 72nd Leg., ch. 753, Sec. 5, eff. June

16, 1991.

Sec. 54.032. ORDINANCES SUBJECT TO QUASI-JUDICIAL ENFORCEMENT.

This subchapter applies only to ordinances:

(1) for the preservation of public safety, relating to the

materials or methods used to construct a building or improvement,

including the foundation, structural elements, electrical wiring

or apparatus, plumbing and fixtures, entrances, or exits;

(2) relating to the fire safety of a building or improvement,

including provisions relating to materials, types of construction

or design, warning devices, sprinklers or other fire suppression

devices, availability of water supply for extinguishing fires, or

location, design, or width of entrances or exits;

(3) relating to dangerously damaged or deteriorated buildings or

improvements;

(4) relating to conditions caused by accumulations of refuse,

vegetation, or other matter that creates breeding and living

places for insects and rodents; or

(5) relating to a building code or to the condition, use, or

appearance of property in a municipality.

Added by Acts 1989, 71st Leg., ch. 1113, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1997, 75th Leg., ch. 582, Sec. 1, eff. June

2, 1997.

Sec. 54.033. BUILDING AND STANDARDS COMMISSION. (a) The

governing body of the municipality may provide for the

appointment of a building and standards commission to hear and

determine cases concerning alleged violations of ordinances.

(b) A commission appointed for the purpose of hearing cases

under this subchapter shall consist of one or more panels, each

composed of at least five members, to be appointed for terms of

two years.

(c) The appointing authority may remove a commission member for

cause on a written charge. Before a decision regarding removal is

made, the appointing authority must hold a public hearing on the

matter if requested by the commission member subject to the

removal action.

(d) A vacancy shall be filled for the unexpired term.

(e) The governing body, by charter or ordinance, may provide for

the appointment of eight or more alternate members of the

commission who shall serve in the absence of one or more regular

members when requested to do so by the mayor or city manager. The

alternate members serve for the same period and are subject to

removal in the same manner as the regular members. A vacancy is

filled in the same manner as a vacancy among the regular members.

Added by Acts 1989, 71st Leg., ch. 1113, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 836, Sec. 1, eff.

Sept. 1, 1993; Acts 2001, 77th Leg., ch. 413, Sec. 3, eff. Sept.

1, 2001.

Sec. 54.034. PROCEEDINGS OF COMMISSION PANELS. (a) All cases

to be heard by the commission may be heard by any panel of the

commission. A majority of the members of a panel must hear a

case.

(b) A majority of the entire commission shall adopt rules for

the entire commission in accordance with any ordinances adopted

pursuant to this subchapter. The rules shall establish procedures

for use in hearings, providing ample opportunity for presentation

of evidence and testimony by respondents or persons opposing

charges brought by the municipality or its building officials

relating to alleged violations of ordinances.

(c) The governing body of the municipality by ordinance shall

designate the appropriate official of the municipality who shall

present all cases before the commission panels.

(d) Meetings of the commission panels shall be held at the call

of the chairman of each panel and at other times as determined by

the commission. All meetings of the commission and its panels

shall be open to the public. Each chairman of a panel, or in the

chairman's absence each acting chairman, may administer oaths and

compel the attendance of witnesses.

(e) Each commission panel shall keep minutes of its proceedings

showing the vote of each member on each question or the fact that

a member is absent or fails to vote. Each commission panel shall

keep records of its examinations and other official actions. The

minutes and records shall be filed immediately in the office of

the commission as public records.

Added by Acts 1989, 71st Leg., ch. 1113, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 836, Sec. 2, eff.

Sept. 1, 1993; Acts 2001, 77th Leg., ch. 413, Sec. 5, eff. Sept.

1, 2001.

Sec. 54.035. NOTICE. (a) Except as provided by Subsections

(a-1) and (a-2), notice of all proceedings before the commission

panels must be given:

(1) by personal delivery, by certified mail with return receipt

requested, or by delivery by the United States Postal Service

using signature confirmation service, to the record owners of the

affected property, and each holder of a recorded lien against the

affected property, as shown by the records in the office of the

county clerk of the county in which the affected property is

located if the address of the lienholder can be ascertained from

the deed of trust establishing the lien or other applicable

instruments on file in the office of the county clerk; and

(2) to all unknown owners, by posting a copy of the notice on

the front door of each improvement situated on the affected

property or as close to the front door as practicable.

(a-1) Notice to a condominium association of a proceeding before

a commission panel relating to a condominium, as defined by

Section 81.002 or 82.003, Property Code, located wholly or partly

in a municipality with a population of more than 1.9 million must

be served by personal service, by certified mail, return receipt

requested, or by the United States Postal Service using signature

confirmation service, to the registered agent of the unit owners'

association.

(a-2) Notice to an owner of a unit of a condominium, as defined

by Section 81.002 or 82.003, Property Code, located wholly or

partly in a municipality with a population of more than 1.9

million must be given in accordance with Section 82.118, Property

Code.

(b) The notice must be posted and either personally delivered or

mailed on or before the 10th day before the date of the hearing

before the commission panel and must state the date, time, and

place of the hearing. In addition, the notice must be published

in a newspaper of general circulation in the municipality on one

occasion on or before the 10th day before the date fixed for the

hearing.

(c) The commission may file notice of a proceeding before a

commission panel in the Official Public Records of Real Property

in the county in which the affected property is located. The

notice must contain the name and address of the owner of the

affected property if that information can be determined from a

reasonable search of the instruments on file in the office of the

county clerk, a legal description of the affected property, and a

description of the proceeding. The filing of the notice is

binding on subsequent grantees, lienholders, or other transferees

of an interest in the property who acquire such interest after

the filing of the notice and constitutes notice of the proceeding

on any subsequent recipient of any interest in the property who

acquires such interest after the filing of the notice.

(d) A municipality must exercise due diligence to determine the

identity and address of a property owner, lienholder, or

registered agent to whom the municipality is required to give

notice.

(e) A municipality exercises due diligence in determining the

identity and address of a property owner, lienholder, or

registered agent when it follows the procedures for service under

Section 82.118, Property Code, or searches the following records:

(1) county real property records of the county in which the

property is located;

(2) appraisal district records of the appraisal district in

which the property is located;

(3) records of the secretary of state, if the property owner,

lienholder, or registered agent is a corporation, partnership, or

other business association;

(4) assumed name records of the county in which the property is

located;

(5) tax records of the municipality; and

(6) utility records of the municipality.

(f) When a municipality mails a notice in accordance with this

section to a property owner, lienholder, or registered agent and

the United States Postal Service returns the notice as "refused"

or "unclaimed," the validity of the notice is not affected, and

the notice is considered delivered.

Added by Acts 1989, 71st Leg., ch. 1113, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 836, Sec. 3, eff.

Sept. 1, 1993; Acts 2001, 77th Leg., ch. 413, Sec. 6, eff. Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

370, Sec. 1, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1323, Sec. 4, eff. September 1, 2009.

Sec. 54.036. FUNCTIONS. A commission panel may:

(1) order the repair, within a fixed period, of buildings found

to be in violation of an ordinance;

(2) declare a building substandard in accordance with the powers

granted by this subchapter;

(3) order, in an appropriate case, the immediate removal of

persons or property found on private property, enter on private

property to secure the removal if it is determined that

conditions exist on the property that constitute a violation of

an ordinance, and order action to be taken as necessary to

remedy, alleviate, or remove any substandard building found to

exist;

(4) issue orders or directives to any peace officer of the

state, including a sheriff or constable or the chief of police of

the municipality, to enforce and carry out the lawful orders or

directives of the commission panel;

(5) determine the amount and duration of the civil penalty the

municipality may recover as provided by Section 54.017.

Added by Acts 1989, 71st Leg., ch. 1113, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 836, Sec. 4, eff.

Sept. 1, 1993.

Sec. 54.037. CIVIL PENALTY. (a) A determination made under

Section 54.036(5) is final and binding and constitutes prima

facie evidence of the penalty in any court of competent

jurisdiction in a civil suit brought by the municipality for

final judgment in accordance with the established penalty.

(b) To enforce any civil penalty under this subchapter, the

municipal secretary or clerk must file with the district clerk of

the county in which the municipality is located, a certified copy

of the order of the commission panel establishing the amount and

duration of the penalty. No other proof is required for a

district court to enter final judgment on the penalty.

Added by Acts 1989, 71st Leg., ch. 1113, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 836, Sec. 5, eff.

Sept. 1, 1993.

Sec. 54.038. VOTE. A majority vote of the members voting on a

matter is necessary to take any action under this subchapter and

any ordinance adopted by the municipality in accordance with this

subchapter.

Added by Acts 1989, 71st Leg., ch. 1113, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 836, Sec. 6, eff.

Sept. 1, 1993; Acts 2001, 77th Leg., ch. 413, Sec. 7, eff. Sept.

1, 2001.

Sec. 54.039. JUDICIAL REVIEW. (a) Any owner, lienholder, or

mortgagee of record jointly or severally aggrieved by any

decision of a commission panel may present a petition to a

district court, duly verified, setting forth that the decision is

illegal, in whole or in part, and specifying the grounds of the

illegality. The petition must be presented to the court within

30 calendar days after the date a copy of the final decision of

the commission panel is personally delivered, mailed by first

class mail with certified return receipt requested, or delivered

by the United States Postal Service using signature confirmation

service, to all persons to whom notice is required to be sent

under Section 54.035. The commission panel shall deliver or mail

that copy promptly after the decision becomes final. In

addition, an abbreviated copy of the order shall be published one

time in a newspaper of general circulation in the municipality

within 10 calendar days after the date of the delivery or mailing

of the copy as provided by this subsection, including the street

address or legal description of the property; the date of the

hearing, a brief statement indicating the results of the order,

and instructions stating where a complete copy of the order may

be obtained, and, except in a municipality with a population of

1.9 million or more, a copy shall be filed in the office of the

municipal secretary or clerk.

(b) On presentation of the petition, the court may allow a writ

of certiorari directed to the commission panel to review the

decision of the commission panel and shall prescribe in the writ

the time, which may not be less than 10 days, within which a

return on the writ must be made and served on the relator or the

relator's attorney.

(c) The commission panel may not be required to return the

original papers acted on by it. It is sufficient for the

commission panel to return certified or sworn copies of the

papers or of parts of the papers as may be called for by the

writ.

(d) The return must concisely set forth other facts as may be

pertinent and material to show the grounds for the decision

appealed from and shall be verified.

(e) The allowance of the writ does not stay proceedings on the

decision appealed from.

(f) The district court's review shall be limited to a hearing

under the substantial evidence rule. The court may reverse or

affirm, in whole or in part, or may modify the decision brought

up for review.

(g) Costs may not be allowed against the commission panel.

(h) If the decision of the commission panel is affirmed or not

substantially reversed but only modified, the district court

shall allow to the municipality all attorney's fees and other

costs and expenses incurred by it and shall enter a judgment for

those items, which may be entered against the property owners as

well as all persons found to be in occupation of the property

subject to the proceedings before the commission panel.

Added by Acts 1989, 71st Leg., ch. 1113, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 836, Sec. 7, eff.

Sept. 1, 1993; Acts 2001, 77th Leg., ch. 413, Sec. 8, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 701, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

370, Sec. 2, eff. June 15, 2007.

Sec. 54.040. LIEN; ABSTRACT. (a) An order issued under Section

54.036, including any civil penalties assessed under Section

54.036(5), is enforceable in the same manner as provided in

Sections 214.001(k), (m), (n), and (o). An abstract of judgment

shall be ordered against all parties found to be the owners of

the subject property or in possession of that property.

(b) A lienholder does not have standing to bring a proceeding

under Section 54.039 on the ground that the lienholder was not

notified of the proceedings before the commission panel or was

unaware of the condition of the property, unless the lienholder

had first appeared before the commission panel and entered an

appearance in opposition to the proceedings.

Added by Acts 1989, 71st Leg., ch. 1113, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 836, Sec. 8, eff.

Sept. 1, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1141, Sec. 1, eff. September 1, 2009.

Sec. 54.041. COMMISSION PANEL DECISION FINAL. If no appeals are

taken from the decision of the commission panel within the

required period, the decision of the commission panel is, in all

things, final and binding.

Added by Acts 1989, 71st Leg., ch. 1113, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 836, Sec. 9, eff.

Sept. 1, 1993.

Sec. 54.042. MUNICIPAL COURT PROCEEDING NOT AFFECTED. This

subchapter does not affect the ability of a municipality to

proceed under the jurisdiction of the municipal court.

Added by Acts 1989, 71st Leg., ch. 1113, Sec. 1, eff. Aug. 28,

1989.

Sec. 54.043. ALTERNATIVE ADJUDICATION PROCESSES. A municipality

by ordinance may adopt a civil adjudication process, as an

alternative to the enforcement process prescribed by the other

provisions of this subchapter, for the enforcement of ordinances

described by Section 54.032. The alternative process must contain

provisions relating to notice, the conduct of proceedings,

permissible orders, penalties, and judicial review that are

similar to the provisions of this subchapter.

Added by Acts 1997, 75th Leg., ch. 582, Sec. 2, eff. June 2,

1997.

Sec. 54.044. ALTERNATIVE PROCEDURE FOR ADMINISTRATIVE HEARING.

(a) As an alternative to the enforcement processes described by

this subchapter, a municipality by ordinance may adopt a

procedure for an administrative adjudication hearing under which

an administrative penalty may be imposed for the enforcement of

an ordinance described by Section 54.032 or adopted under Section

214.001(a)(1).

(b) A procedure adopted under this section must entitle the

person charged with violating an ordinance to a hearing and must

provide for:

(1) the period during which a hearing shall be held;

(2) the appointment of a hearing officer with authority to

administer oaths and issue orders compelling the attendance of

witnesses and the production of documents; and

(3) the amount and disposition of administrative penalties,

costs, and fees.

(c) A municipal court may enforce an order of a hearing officer

compelling the attendance of a witness or the production of a

document.

(d) A citation or summons issued as part of a procedure adopted

under this section must:

(1) notify the person charged with violating the ordinance that

the person has the right to a hearing; and

(2) provide information as to the time and place of the hearing.

(e) The original or a copy of the summons or citation shall be

kept as a record in the ordinary course of business of the

municipality and is rebuttable proof of the facts it states.

(f) The person who issued the citation or summons is not

required to attend a hearing under this section.

(g) A person charged with violating an ordinance who fails to

appear at a hearing authorized under this section is considered

to admit liability for the violation charged.

(h) At a hearing under this section, the hearing officer shall

issue an order stating:

(1) whether the person charged with violating an ordinance is

liable for the violation; and

(2) the amount of a penalty, cost, or fee assessed against the

person.

(i) An order issued under this section may be filed with the

clerk or secretary of the municipality. The clerk or secretary

shall keep the order in a separate index and file. The order may

be recorded using microfilm, microfiche, or data processing

techniques.

(j) An order issued under this section against a person charged

with an ordinance violation may be enforced by:

(1) filing a civil suit for the collection of a penalty assessed

against the person; and

(2) obtaining an injunction that:

(A) prohibits specific conduct that violates the ordinance; or

(B) requires specific conduct necessary for compliance with the

ordinance.

(k) A person who is found by a hearing officer to have violated

an ordinance may appeal the determination by filing a petition in

municipal court before the 31st day after the date the hearing

officer's determination is filed. An appeal does not stay

enforcement and collection of the judgment unless the person,

before filing the appeal, posts a bond with an agency designated

for that purpose by the municipality.

Added by Acts 2001, 77th Leg., ch. 413, Sec. 9, eff. Sept. 1,

2001.



CHAPTER 61. CONSOLIDATION OF MUNICIPALITIES

LOCAL GOVERNMENT CODE

TITLE 2. ORGANIZATION OF MUNICIPAL GOVERNMENT

SUBTITLE E. CONSOLIDATION AND ABOLITION OF MUNICIPALITIES

CHAPTER 61. CONSOLIDATION OF MUNICIPALITIES

Sec. 61.001. AUTHORITY TO CONSOLIDATE. The following

municipalities may consolidate under one government in the manner

provided by this chapter:

(1) two or more contiguous municipalities in the same county; or

(2) two noncontiguous municipalities located in the same county

if:

(A) the distance between the municipalities is less than 2.5

miles; and

(B) each municipality is located within one mile of an

international boundary.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

473, Sec. 1, eff. June 16, 2007.

Sec. 61.002. CONSOLIDATION ELECTION. A consolidation of

municipalities under this chapter must be approved at an election

ordered and held for that purpose.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 61.003. PETITIONS TO CONSOLIDATE; ELECTION ORDERS. (a) If

at least 100 qualified voters of each of two or more

municipalities petition the governing bodies of their respective

municipalities to order a consolidation election, the governing

body of each municipality may order an election on the

proposition in the sequence prescribed by Section 61.004.

However, if a petition is signed by the number of qualified

voters that equals 15 percent or more of the total vote cast at

the most recent general election for municipal officials in a

municipality, the governing body of the municipality shall order

an election on the proposition, except as otherwise provided by

this chapter.

(b) An election under this section shall be held at the

municipality's regular polling places.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 61.004. SEQUENCE OF ELECTIONS; ELECTION DATES. (a) The

municipality having the smallest population among the

municipalities voting on the consolidation issue shall hold the

first consolidation election. The governing body of a

municipality holding an election shall order the election within

45 days after the date the petition is filed.

(b) If a majority of the votes received in an election are in

favor of consolidation, each larger municipality in turn, in

inverse order of their size of population, may or shall, as

provided by Section 61.003, order a consolidation election. The

governing body of a municipality holding an election shall order

the election within 45 days after the date the election returns

from the next smaller municipality are canvassed.

(c) If a majority of the votes received in a consolidation

election in any municipality are not in favor of consolidation, a

larger municipality that has not held an election on the

consolidation issue may not order a consolidation election.

(d) If an election contest is timely filed in a consolidation

election, the governing body of each larger municipality that has

not held its consolidation election may delay holding the

election until the election contest is finally determined.

(e) In the alternative to the procedures provided in Subsections

(a)-(d), the governing body of each municipality holding a

consolidation election may order the election to be held on the

same election date.

(f) A consolidation election shall be held on the first

authorized uniform election date prescribed by the Election Code

that occurs after the period required by Section 3.005, Election

Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

630, Sec. 1, eff. June 15, 2007.

Sec. 61.005. CONDUCT OF ELECTION. A consolidation election

shall be conducted under the ordinances of the municipality

holding the election and in conformity with the laws of this

state.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 61.006. APPROVAL AND REGISTRATION OF CONSOLIDATION. (a)

If a majority of the votes received in the consolidation election

in each municipality favor consolidation, the election returns

shall be recorded in the records of the respective

municipalities.

(b) The consolidation is effective when the election returns are

recorded.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 61.007. CERTIFICATION OF CONSOLIDATION. If a majority of

the votes received in each municipality favor consolidation, as

soon as practicable after the returns are made, the mayor or

chief executive officer in each municipality shall certify to the

secretary of state an authenticated copy of the returns under the

municipality's seal showing the approval of the consolidation by

the voters of the municipality. The secretary of state shall file

the authenticated copy and record it in a separate book the

secretary of state shall keep for the purpose.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 61.008. EFFECT OF CONSOLIDATION. In a consolidation under

this chapter, the smaller municipalities:

(1) adopt the charter, ordinances, and, unless otherwise

provided at the time of the consolidation, the name of the

largest municipality;

(2) are included in the territory of the largest municipality;

and

(3) are subject to the laws and regulations of the largest

municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 61.009. MERGER OF CONSOLIDATED MUNICIPALITIES. (a) After

a consolidation is effective, the records, public property,

money, credits, accounts, and all other assets of the smaller of

the consolidated municipalities shall be turned over to the

officers of the largest municipality, who shall remain in office

for the remainder of their terms as the officials of the

consolidated municipality.

(b) The offices of the smaller municipalities are abolished, and

the persons holding the offices at the time the consolidation is

effective are not entitled to receive further compensation.

(c) The consolidated municipality assumes all outstanding

liabilities of the municipalities that are consolidated.

(d) If at the time a consolidation is effective a municipality

has bond funds voted for public improvements that are not

appropriated or subject to contract, the money shall be kept in a

separate fund and used for public improvements in the territory

for which the bonds were voted. The funds may not be diverted to

any other purpose.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 61.010. INTERVAL BETWEEN ELECTIONS. If a majority of the

votes in a consolidation election in any municipality do not

favor consolidation, another consolidation election involving the

same municipalities may not be held within two years after the

date the consolidation proposition was defeated.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 62. ABOLITION OF MUNICIPALITIES

LOCAL GOVERNMENT CODE

TITLE 2. ORGANIZATION OF MUNICIPAL GOVERNMENT

SUBTITLE E. CONSOLIDATION AND ABOLITION OF MUNICIPALITIES

CHAPTER 62. ABOLITION OF MUNICIPALITIES

SUBCHAPTER A. AUTHORITY AND PROCEDURE

Sec. 62.001. ABOLITION OF CORPORATE EXISTENCE. A special-law

municipality with 10,000 or fewer inhabitants or a general-law

municipality may abolish its corporate existence as provided by

this subchapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 62.002. PETITION AND ELECTION. (a) The mayor of the

municipality shall order an election on the question of

abolishing the municipality's corporate existence if a petition

requesting that the election be held is submitted to the mayor

and is signed by at least 400 qualified voters of the

municipality. However, if a majority of the qualified voters of

the municipality is less than 400, the petition must be signed by

at least two-thirds of the qualified voters of the municipality.

If the municipality has less than 400 qualified voters and has no

municipal debt and does not provide services that would be

otherwise provided by the county, the petition must be signed by

at least one-fourth of the qualified voters in the municipality.

(b) The mayor shall order the election to be held on the same

date as the next general election at which the office of mayor is

to be filled.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 402, Sec. 8, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

329, Sec. 1, eff. June 15, 2007.

Sec. 62.003. ELECTION ORDER; CONDUCT OF ELECTION. The election

shall be ordered, conducted, and canvassed in the same manner as

is required for an election to incorporate the municipality,

except that the mayor of the municipality shall perform all acts

that would be performed by the county judge.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 62.004. DECLARATION OF ABOLITION; CERTIFICATION. If a

majority of the votes received in an abolition election are for

abolition, the mayor of the municipality shall declare the

municipality abolished and certify the abolition to the

commissioners court of the county in which the municipality is

located. The commissioners court shall enter the abolition order

in its minutes, at which time the municipality ceases to exist.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. RECEIVERSHIPS

Sec. 62.041. APPLICATION FOR AND APPOINTMENT OF RECEIVER. (a)

Any creditor of a validly incorporated municipality that

abolishes its corporate existence may apply to a district judge

in the district in which the municipality is located to appoint a

receiver for the municipality.

(b) After an application is filed and proper notice of the

application is posted, the judge hearing the application in term

time or vacation may appoint a suitable person as receiver.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 62.042. NOTICE OF APPLICATION. Before a judge may appoint

a receiver, written notice stating the substance of the

application for the appointment of the receiver and when and

before whom the application will be heard must be posted at three

or more public places in the county in which the municipality is

located, one of which must be in the municipality itself.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 62.043. BOND. (a) A judge appointing a receiver shall set

the receiver's bond at an amount that is at least twice the

probable amount of the indebtedness or the value of the property

of the municipality.

(b) The bond must be conditioned that the receiver will

faithfully perform the duties of receiver and that the receiver

will pay and deliver all money and property acquired as receiver

to the parties entitled to the money or property.

(c) The bond must be approved by the judge who appoints the

receiver.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 62.044. FILING AND RECORDING ORDER AND BOND. The district

clerk of the county in which the abolished municipality is

located shall file the receiver's bond and the order appointing

the receiver with the minutes of the court, and the clerk shall

record the order and the bond in the minutes.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 62.045. DUTIES AND AUTHORITY. (a) After the receiver

gives the required bond, and after the bond is filed and

recorded, the receiver shall:

(1) take control of all real and personal property of the

abolished municipality, including money, minute books,

ordinances, and similar property, but not including property that

pertains to the public schools or that is devoted exclusively to

public use; and

(2) in the next term of the court in which the receivership is

pending, return to the court an inventory of the property taken

by the receiver.

(b) Under a court order, or an order of the judge if the court

is in vacation, the receiver may bring suit against any person in

possession of the property of an abolished municipality or who is

indebted to it in the same manner as the municipality could if it

were still incorporated.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 62.046. COMPENSATION. A court appointing a receiver under

this subchapter may authorize compensation for the receiver.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. PAYMENT OF INDEBTEDNESS AND DISPOSITION OF ASSETS

UNDER RECEIVERSHIP

Sec. 62.081. PRESENTATION OF CLAIMS. A person who has a claim

against an abolished municipality must present a verified

statement of the amount of the claim to the receiver within six

months after the date the receiver is appointed.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 62.082. NOTICE OF CLAIMS. (a) A receiver may not allow or

approve a claim or account against an abolished municipality

until notice of presentment of the claim or account is given by

publication in a newspaper in the municipality in which the claim

is filed or presented for four consecutive weeks or, if a

newspaper is not published in the municipality, by posting the

notice for four consecutive weeks at the door of the courthouse

of the county in which the municipality is located.

(b) The published or posted notice must state:

(1) the name and residence address of the creditor;

(2) the amount and date of the claim and account; and

(3) the purpose for which the claim or account was incurred.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 62.083. APPROVAL OF CLAIMS. If the receiver of an

abolished municipality determines a claim is correct, the

receiver shall mark it as allowed and file it in the district

court. The court shall also approve the claim at its next regular

term if no protest is filed. On approval by the court, the claim

is a valid debt of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 62.084. COMPLETE OR PARTIAL DISALLOWANCE OF CLAIM. (a) If

a receiver of an abolished municipality determines that a claim

is partially or completely unjust, the receiver shall endorse his

finding on the claim and return it to the claimant.

(b) A claimant who accepts the findings of the receiver may file

the claim with the district court. The court shall act on the

part of the claim allowed in the same manner as other claims.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 62.085. TAXPAYER PROTEST. (a) A district court may not

approve a claim against an abolished municipality until the full

amount of the claim is established by the judgment of a court of

competent jurisdiction if a taxpayer of the municipality:

(1) files a protest against the claim in the district court; and

(2) files a bond that is conditioned that the taxpayer will pay

all costs of suit if the claimant fully establishes his claim by

the judgment of a state court with jurisdiction of the claim.

(b) The taxpayer's bond must be approved by the court in which

it is filed.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 62.086. SUITS TO ESTABLISH CLAIMS. (a) A claimant may

bring a suit against the receiver of an abolished municipality to

establish a claim the receiver completely or partially disallowed

or to establish a claim protested by a taxpayer.

(b) The receiver shall assert all applicable legal defenses

against a suit under this section.

(c) The court trying a suit under this section may hear and

consider any material defense against the claim except

limitation, even if the claim previously has been reduced to

judgment. However, the court shall consider a prior judgment

establishing the claim as prima facie evidence of the justness of

the claim.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 62.087. ALLOWANCE AND APPROVAL OF ESTABLISHED CLAIMS. A

receiver of an abolished municipality shall allow, and a district

court shall approve, a claim that is established by a judgment

against the receiver.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 62.088. LIABILITY FOR COSTS. (a) A claimant in a suit

against the receiver of an abolished municipality who rejects

part of the claimant's claim is liable for the costs of the suit

unless the claimant establishes the claim in an amount greater

than the amount allowed by the receiver.

(b) A claimant in a suit to establish his claim because of a

taxpayer protest under Section 62.085 is liable for the costs of

the suit unless the claimant obtains a judgment for the full

amount he asked the district court to approve.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 62.089. LIMITATIONS. (a) Limitations do not begin to run,

do not expire, and may not be pled to bar a claim against an

abolished municipality until six months after the date a receiver

is appointed for the municipality.

(b) A claimant may not bring a suit against the receiver of an

abolished municipality on a claim that is partially or completely

disallowed under Section 62.084 or against which a taxpayer files

a protest under Section 62.085 after six months after the date

the claim is disallowed or the protest is filed.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 62.090. PAYMENT OF CLAIMS. The court in which the

receivership of an abolished municipality is pending shall:

(1) provide for the payment of the claims legally established

against the municipality;

(2) determine the priority of the claims;

(3) order the sale of all property held by the receiver that is

subject to sale for the satisfaction of the municipality's

indebtedness; and

(4) direct the receiver to pay the claims legally established

against the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 62.091. ADDITIONAL TAX. (a) If the money of an abolished

municipality and the proceeds from the sale of its property are

insufficient to pay its indebtedness, at the request of any

creditor the court in which the receivership is pending at its

first regular term each year shall levy a tax on all real and

personal property that is not exempt from taxation and that on

the first day of January of the preceding year is located within

the corporate limits of the municipality as those limits

previously existed.

(b) The court shall levy a tax sufficient to discharge the

municipality's indebtedness, except that the court may not set

the tax at a rate that is greater than the rate allowed by law

for such purposes in municipalities.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 62.092. ASSESSMENT AND COLLECTION OF TAX. (a) The tax

assessor-collector for the county in which an abolished

municipality is located shall assess and collect a tax ordered

under Section 62.091.

(b) The tax assessor-collector shall pay the taxes collected to

the receiver for the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 62.093. DELINQUENT TAXES. A receiver for an abolished

municipality may bring suit against a delinquent taxpayer and

enforce a lien against the taxpayer's property in the same manner

as if the corporate existence of the municipality had not been

abolished and the levy and assessment had been made by the

municipality's governing body and assessor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 62.094. DISTRIBUTION OF ASSETS. (a) The compensation of

the receiver, court costs, and expenses have priority over other

claims against an abolished municipality and shall be paid first

out of money on hand or collected.

(b) Money collected each year from taxes shall be paid pro rata

on claims according to their priorities until all claims

established against the municipality and all costs and expenses

are paid in full.

(c) After the final settlement of the receivership, the receiver

shall deliver money or other property remaining to the trustees

or other officers in charge of any public school district located

completely within the boundaries of the abolished municipality,

and the money or property shall be used for the benefit of the

school district. If there is no such public school district, the

receiver shall deliver the remaining money or property to the

county in which the municipality is located. The money shall be

deposited in the general fund of the county, and the property

shall be used for the benefit of the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER D. SCHOOLS AND PUBLIC PROPERTY

Sec. 62.121. ADMINISTRATION OF PUBLIC SCHOOLS. If at the time a

municipality is abolished under this chapter the public schools

of the municipality are managed by trustees appointed or elected

by the voters of the municipality or by its governing body, the

trustees shall continue to manage the schools for the remainder

of their appointive or elective term.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 62.122. TAXES. A receiver for an abolished municipality

shall collect all unpaid taxes levied before the date of

abolition for municipal or school purposes, together with any

penalties or interest that is due. The receiver shall pay the

part of the taxes levied for maintaining the public schools to

the trustees of the school district, who shall use the taxes for

the purpose for which they were levied.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 62.123. PUBLIC PROPERTY. If a municipality abolished under

this chapter owns public buildings, public parks, public works,

or other public property on the date of abolition and the

property is not sold or disposed of under this chapter, the

commissioners court shall manage and control the property for the

purposes for which the property was originally used and intended.

In managing and controlling the property, the commissioners court

may exercise the powers originally given by charter to the

governing body of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER E. PAYMENT OF INDEBTEDNESS AND DISPOSITION OF ASSETS

BY CORPORATE OFFICERS OR TRUSTEES

Sec. 62.161. SETTLEMENT BY CORPORATE OFFICERS. (a) If a

municipality or de facto municipality that has indebtedness

outstanding is abolished, declared void by a court of competent

jurisdiction, or ceases to operate and exercise municipal

functions, the municipality's officers at the time the

municipality is dissolved or ceases to function shall:

(1) take control of the municipality's property;

(2) sell and dispose of the municipality's property; and

(3) settle the debts owed by the municipality.

(b) For the purpose of settling the debts of the municipality,

the former municipal officers may levy and collect a tax on the

residents of the municipality in the same manner as the

municipality could have done.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 62.162. SETTLEMENT BY TRUSTEES. (a) If a municipality's

officers fail or refuse to settle its affairs under Section

62.161, on the petition of any resident taxpayer of the

municipality or any holder of an evidence of its indebtedness, a

court with jurisdiction and located in the county in which the

municipality is located shall appoint three trustees to take

control of the municipality's property, dispose of the property,

and settle its debts.

(b) The trustees have the same powers that municipal officers

have under this subchapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 62.163. ACTION FOR DEBT. (a) The holder of an

indebtedness against a municipality to which Section 62.161

applies may bring a suit to establish the indebtedness in any

court in this state with jurisdiction in the county in which the

municipality is located. The court may render judgment in the

suit against the municipality as fully as if the municipality had

not been abolished or its organization declared void. The status

of the municipality remains the same insofar as it affects the

holders of its indebtedness until the indebtedness is paid.

(b) The municipality may be served with process in the suit by

serving the citation on a person who was or who acted as the

mayor, the secretary, or the treasurer of the municipality at the

time of the municipality's abolition.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER F. ABOLITION OF MUNICIPALITY CEASING TO HAVE RESIDENTS

Sec. 62.201. PETITION FOR ABOLITION. After the 120th day after

the date a municipality ceases to have any persons residing

within its boundaries, the owners of a majority of the land

within the municipality may file a petition with a district court

of the county in which all or a majority of the land in the

municipality is located requesting the court to abolish the

municipality.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 8(a), eff. Aug. 28,

1989.

Sec. 62.202. HEARING. (a) Before the 60th day after the date

the petition is filed, the district judge of the court shall hold

a hearing on the petition. Members of the public who wish to give

testimony on the matter of abolishing the municipality must be

given the opportunity to do so at the hearing.

(b) The district judge must publish notice of the hearing in a

newspaper of general circulation in the county in which all or a

majority of the land in the municipality is located. The notice

must be published before the 10th day before the date of the

hearing. The notice must state:

(1) the date, time, and place of the hearing;

(2) the purpose of the hearing; and

(3) the name of the municipality that is the subject of the

hearing.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 8(a), eff. Aug. 28,

1989.

Sec. 62.203. ABOLITION ORDER. At the conclusion of the hearing

or within 10 days after the date the hearing is concluded, the

district judge shall issue an order declaring the municipality to

be abolished if the judge finds that a valid petition was filed

and no persons reside within the municipality. The municipality

ceases to exist on the date the order is issued.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 8(a), eff. Aug. 28,

1989.

Sec. 62.204. NOTICE TO COMMISSIONERS COURT. On the issuance of

the order abolishing the municipality, the district judge shall

certify the abolition to the commissioners court of the county in

which all or a majority of the land in the abolished municipality

is located.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 8(a), eff. Aug. 28,

1989.






TITLE 3. ORGANIZATION OF COUNTY GOVERNMENT

CHAPTER 71. CREATION OF COUNTIES

LOCAL GOVERNMENT CODE

TITLE 3. ORGANIZATION OF COUNTY GOVERNMENT

SUBTITLE A. ORGANIZATION OF COUNTIES

CHAPTER 71. CREATION OF COUNTIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 71.001. CORPORATE AND POLITICAL BODY. A county is a

corporate and political body.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 71.002. PLACE FOR HOLDING TERMS OF COURTS IN NEW COUNTY

BEFORE COUNTY SEAT IS DESIGNATED. Until the county seat of a new

county is established, the terms of the district, county, and

commissioners courts of the county shall be held at the place

designated by the commissioners court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. ELECTION FOR DETACHMENT OR ATTACHMENT OF COUNTY

TERRITORY

Sec. 71.011. APPLICATION AND ELECTION. (a) A part of a county

may not be detached from one county and attached to another

county unless the proposition for the change is approved by a

majority of the voters in both counties as required by Article

IX, Section 1, of the Texas Constitution.

(b) On the written application of at least 50 qualified voters

of a county, the county judge of the county shall order an

election to consider detaching from the county a part of its

territory or to consider attaching to the county a part of

another county.

(c) The application must designate the part by a metes and

bounds description and must show:

(1) the number of acres contained within the part;

(2) the number of acres remaining in the county from which the

part is detached; and

(3) the distance on a direct line from the county seat of the

county from which the part is detached to the nearest point on

the boundary of the detached territory.

(d) The notice of the election must contain substantially the

information included in the application and the election order.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 71.012. ELECTION RESULTS. (a) The returns of each

election shall be made to the county judge of the county in which

the election is held.

(b) The county judge shall:

(1) estimate the vote;

(2) make duplicate statements of the estimate; and

(3) officially certify the statements.

(c) The county judge shall seal in an envelope one copy of the

certified statement and a certified copy of the voters'

application for the election. The judge shall write the judge's

name across the seal of the envelope and shall endorse the

envelope as "Election returns of ____________________ County."

The judge shall send the material by mail or other safe

conveyance to the speaker of the house of representatives at the

State Capitol so that the material will be received as early as

practicable during the next legislative session.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 71.013. SUBSEQUENT ELECTION. If the election is held in a

county and the proposition to detach part of the county is

defeated at the election, a subsequent election for the same

purpose may not be ordered or held within five years after the

date of the initial election.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. ORGANIZATION OF COUNTIES

Sec. 71.021. ATTACHMENT OF COUNTIES. (a) Until a new county is

legally organized, the territory of the new county remains

subject to the county from which it is taken.

(b) A legally organized county that, for any reason, loses its

county organization is attached to the organized county whose

county seat is closest to that of the disorganized county. The

attachment is made for judicial and surveying purposes and for

the registration of a deed, mortgage, or other instrument that is

required or permitted by law to be recorded. The disorganized

county remains attached until it is again legally organized.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 71.022. ESTABLISHMENT OF PRECINCTS. (a) If a new county

is established, the commissioners court of the county from which

the largest part of the territory of the new county is taken

shall, not later than one month before the date of the next

scheduled general election:

(1) divide the new county into convenient precincts for the

election of justices of the peace and constables; and

(2) select convenient polling places in the new county.

(b) The commissioners court shall direct the county clerk to

make a record of its actions under this section and shall

transmit a copy of that record to the person who is elected

county judge of the new county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 71.023. ELECTION OF COUNTY OFFICERS. (a) Before one month

before the date of the next scheduled general election after a

new county is established, the county judge of the county from

which the new county is taken shall order an election for county

officers to be held in the new county on the general election

day. The order shall specify the number of precincts, the

precinct boundaries, and the officers to be elected in the new

county.

(b) The county judge shall appoint a presiding officer to hold

the election at each designated place in the new county. Each

presiding officer shall hold the election in accordance with the

state election laws and shall make the returns to the county

judge who ordered the election.

(c) The county judge shall open and examine the returns, issue

certificates of election to the persons elected, and approve the

bonds of the elected officers.

(d) If the office of county judge is vacant, any two of the

county commissioners may perform the duties required of the

county judge under this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 71.024. ORGANIZATION OF ATTACHED COUNTY. On the written

petition of at least 75 qualified voters who are residents of a

disorganized county, the commissioners court of the county to

which the disorganized county is attached for judicial or other

purposes shall legally organize the county without delay in the

manner provided by this subchapter for the organization of new

counties.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 71.025. DELIVERY TO NEW OFFICERS. The officers of a county

from which a new county has been created or to which a newly

organized county has been attached and all other persons who have

in their possession books, records, maps, or other property that

belongs to the new county shall deliver the material to the

proper officers of the new county within five days after the date

on which the new officers legally qualify.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER D. APPORTIONMENT OF COUNTY INDEBTEDNESS

Sec. 71.031. LIABILITY OF NEW COUNTY. (a) A new county is

liable for a proportionate share of the indebtedness of the

county from which it was created.

(b) The new county's liability is the amount that bears the same

ratio to the property value in the territory excised from the

original county that the total indebtedness of the original

county at the time of the creation of the new county bears to the

total property value in the original county, including the value

of the property in the territory excised from the original

county.

(c) After organization of the new county, the commissioners

court of the new county shall levy a tax on all property in the

new county in order to pay the proportionate share of the

indebtedness at the same tax rate as that set by the

commissioners court of the original county for the payment of the

debt.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 71.032. SUIT TO ENFORCE PAYMENT OF LIABILITY. (a) A

county from which a new county has been created may sue to

recover the new county's share of the original county's

indebtedness. The suit may be brought in a district court of

either county.

(b) If a suit is brought to enforce payment of the indebtedness

created by the original county or of the excised territory's

proportionate share of the indebtedness, the tax assessment rolls

of the original county for the year in which the new county was

created are conclusive evidence of the property remaining in the

original county, the property in the excised territory, and the

value of that property as of the date of the creation of the new

county. However, if the new county was organized and made

assessment rolls for the year in which it was created, those

assessment rolls are conclusive evidence of the property in the

new county and the taxable value of that property as of the date

of the creation of the new county, and the assessment rolls of

the original county for that year are conclusive evidence of the

property remaining in the original county and the value of that

property as of the date of the creation of the new county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 71.033. TAX TO PAY INDEBTEDNESS. (a) If the original

county recovers in a suit brought under Section 71.032(a), the

court that renders the judgment shall order the commissioners

court of the newly created county to levy a special tax on all

the property in the territory taken from the original county in

an amount that is sufficient to satisfy the judgment.

(b) If the first levy is insufficient to satisfy the judgment,

the commissioners court shall make annual levies until the

judgment is satisfied.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 71.034. LIABILITY OF ATTACHED TERRITORY. (a) If a part of

a county is detached from a county and attached to another

county, the attached territory remains liable for its

proportionate share of the indebtedness of the county from which

it was detached.

(b) The commissioners court of the county to which the territory

is attached shall levy a tax in the territory at a rate

sufficient to pay the territory's share of the indebtedness.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 71.035. COUNTY BONDS HELD BY SCHOOL FUND. (a) The

comptroller of public accounts shall apportion between a county

and a new county created from territory detached from the

original county the bonds, and the coupons due on those bonds,

that are held by the permanent school fund if the bonds were

legally issued by the original county before the new county was

created. The comptroller shall apportion the bonds and coupons in

the manner provided by law.

(b) The commissioners courts of the original county and the new

county shall levy a tax at a rate sufficient to pay each county's

proportionate share of the bond debt.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 72. COUNTY BOUNDARIES

LOCAL GOVERNMENT CODE

TITLE 3. ORGANIZATION OF COUNTY GOVERNMENT

SUBTITLE A. ORGANIZATION OF COUNTIES

CHAPTER 72. COUNTY BOUNDARIES

Sec. 72.001. BOUNDARY SURVEY; APPOINTMENT OF SURVEYOR. (a) If

a county court finds, or is notified by the commissioner of the

General Land Office, that the boundary or part of a boundary of

the county is not sufficiently definite, the county court shall

appoint an experienced and competent registered professional land

surveyor to conduct a survey of the boundary in question. The

surveyor shall make and establish the boundary lines and corners

in the manner prescribed by this chapter.

(b) In the order appointing the surveyor, the county court shall

designate the boundary lines to be run and the boundary corners

to be established and marked and shall conform to the law that

defined the boundaries of the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1091, Sec. 26, eff. Sept. 1,

1989.

Sec. 72.002. NOTICE TO ADJACENT COUNTY; APPOINTMENT OF

ADDITIONAL SURVEYOR. (a) A county court that orders a boundary

survey shall give notice of the survey to the county court of any

other county that has an interest in the boundary by sending a

copy of the order to the county court of that county. The notice

must be given before the 10th day before the date on which the

notified county court meets.

(b) The order must state the time and place for the beginning of

the survey. The day scheduled for the beginning of the survey

must be on or before the 20th day after the day on which the

notified county court meets.

(c) The notified county court shall appoint an experienced and

competent registered professional land surveyor to assist in the

survey of the boundary lines in question.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1091, Sec. 27, eff. Sept. 1,

1989.

Sec. 72.003. BOUNDARY MARKERS. (a) The initial corners of the

survey shall be designated by boundary markers.

(b) Only a post, a stone monument, or a mound may be used as a

boundary marker.

(c) A post used as a boundary marker must be of hewn cedar,

cypress, or bois d'arc. The post must be at least eight inches in

diameter and at least five feet in length and must be set in the

ground to a depth of at least three feet.

(d) A mound used as a boundary marker must be composed of stone

if the use of stone is practicable. If the use of stone is not

practicable, a mound may be composed of earth. A mound must be at

least two feet in height.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 72.004. DUTIES OF SURVEYOR; FIELD NOTES. (a) A surveyor

appointed under this chapter shall describe the initial corners

of the boundary lines on the boundary markers established at the

corners. The surveyor shall supervise the establishment of

additional boundary markers at one-mile intervals along the

boundary line.

(b) In the field notes of the survey, the surveyor shall

accurately describe all prominent natural objects that are

crossed by or are adjacent to the boundary lines under survey, as

well as the corners and lines of surveys on or near the

boundaries.

(c) After each boundary line in question is surveyed and marked,

the surveyor promptly shall return the field notes and map of the

survey to the county court that appointed the surveyor.

(d) The county clerk shall record the field notes and map and

shall deliver a certified copy of the notes and map to the

General Land Office.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 72.005. OATH AND BOND OF SURVEYOR. (a) Before performing

duties under this chapter, a surveyor must take the oath of

office prescribed by the constitution for appointed officers and

must execute a bond conditioned that the surveyor will faithfully

perform those duties.

(b) The bond must be in the amount of $1,000, must be payable to

the county judge or the judge's successors in office, and must

have two or more sureties who are approved by the county judge.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 72.006. PAYMENT OF EXPENSES. (a) The counties that have

an interest in the boundary lines in question shall divide the

expenses incurred in making the survey and establishing the

boundary markers in proportion to each county's frontage on the

line.

(b) A surveyor appointed under this chapter is entitled to

receive the actual expenses incurred in making the survey and any

fees for surveying services agreed on by the surveyor and the

counties.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 991, Sec. 3, eff. Sept. 1,

1993.

Sec. 72.007. EFFECT OF FAILURE OF APPOINTED SURVEYOR TO APPEAR.

If either of the surveyors appointed under Sections 72.001 and

72.002 is absent at the time and place scheduled for the

beginning of the survey, the surveyor who is present shall

conduct the survey alone and shall deliver the survey report to

the county court that appointed that surveyor. On approval by

that court, the report shall be recorded as evidence of the

boundary line in question and shall be treated as the true

boundary between the counties.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 72.008. EFFECT OF FAILURE TO AGREE ON BOUNDARY. (a) If

the surveyors appointed under Sections 72.001 and 72.002 fail to

agree on the boundary line in question between their respective

counties, they shall report to the commissioner of the General

Land Office the facts of the disagreement, with a full statement

of the questions at issue.

(b) The commissioner shall examine the disputed matter at once.

From the information maintained in the General Land Office, the

commissioner shall designate to the surveyors the line to be run,

stating at what specific point the surveyors shall begin and to

what specific point they shall run the line. In the instructions

to the surveyors, the commissioner shall adhere as closely as

possible to the line designated in the law that created the

county line. The instructions from the commissioner constitute

authority for the surveyors to run that line. After the survey

based on the commissioner's instructions, that line is the true

boundary between the counties.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 72.009. SUIT TO ESTABLISH BOUNDARIES. (a) A county may

bring suit against an adjacent county to establish the common

boundary line. The suit must be brought in the district court of

a county in an adjoining judicial district whose boundaries are

not affected by the suit and whose county seat is closest to the

county seat of the county that brings the suit. The court shall

try the suit in the same manner in which it tries other suits.

(b) The district court has jurisdiction to determine where the

boundary line is located and may order the line to be re-marked

and resurveyed. The line established by the district court shall

be treated as the true boundary between the counties unless the

court determines that the line in question was established under

prior law. If the district court determines that the boundary

line has been established under prior law, the court shall

declare that line to be the true boundary between the counties

and shall have that line resurveyed and established as the

boundary.

(c) The commissioner of the General Land Office may not mark a

contested county line on the maps maintained by the land office

until a certified copy of the final judgment is filed in the land

office with a certified copy of the field notes of the boundary

line established by the judgment.

(d) The remedy provided by this section is in addition to any

other remedy prescribed by this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 73. LOCATION OF COUNTY SEAT

LOCAL GOVERNMENT CODE

TITLE 3. ORGANIZATION OF COUNTY GOVERNMENT

SUBTITLE A. ORGANIZATION OF COUNTIES

CHAPTER 73. LOCATION OF COUNTY SEAT

SUBCHAPTER A. COUNTY SEAT IN NEWLY ORGANIZED COUNTY

Sec. 73.001. ELECTION REQUIREMENT. If a new county is

organized, the county judge who conducts the election for

officers for the new county shall order an election for the

location of the county seat. The election shall be conducted in

the same manner as an election for county officers.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 73.002. VOTE REQUIRED FOR LOCATION. The location that

receives the majority of votes cast in the election is the county

seat. However, a county seat first established in a newly

organized county may not be located more than five miles from the

geographic center of the county unless at least two-thirds of the

voters voting in the election on the subject vote for the site.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. RELOCATION OF COUNTY SEATS

Sec. 73.011. APPLICATION FOR RELOCATION ELECTION. (a) The

county judge of a county shall order an election on the question

of the relocation of the county seat of the county if an

application for the relocation election is made by at least 100

resident freeholders and qualified voters of the county. However:

(1) if the county seat has been established in the same location

for more than 10 years but for 40 years or less and the county

has 350 or more voters, to be determined by the number of votes

cast in the county in the most recent general election, at least

200 resident freeholders and qualified voters must make the

application; or

(2) if the county has 150 or fewer qualified voters or if the

county seat has been established in the same location for more

than 40 years, a majority of the resident freeholders and

qualified voters of the county, as determined by the county judge

from the county assessment rolls, must make the application.

(b) If the county judge fails, refuses, or is unable to perform

a duty imposed on the judge by this section, that duty may be

performed by any two county commissioners of the county.

(c) An order under this section must be in writing and entered

in the minutes of the commissioners court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 73.012. DESIGNATION OF GEOGRAPHIC CENTER OF COUNTY. (a)

On notification by a county judge that a proposition to relocate

the county seat has been submitted to the people of the county or

that it is desirable that the center of the county be designated,

before the relocation of the county seat, the commissioner of the

General Land Office shall designate the geographic center of the

county based on the maps, surveys, and other information on file

in the General Land Office. The commissioner shall certify the

center to the county judge.

(b) The county judge shall enter the commissioner's designation

in the county deed records.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 73.013. ELECTION REQUIREMENTS. (a) A relocation election

must be held on the first election date that is authorized by

Chapter 41, Election Code, and that occurs after the 30th day

after the date of the order.

(b) The election shall be ordered to be held in each voting

precinct in the county and shall be held, insofar as possible, in

the same manner as an election for county officers. The ballot

shall be printed to provide for voting for or against the

proposition: "Moving the county seat from ____________________

(name of the place) to ____________________ (name of the place)."

(c) The requirements of this subsection are in addition to those

imposed by Article IX, Section 2, of the Texas Constitution

relating to the number of votes that are necessary to move a

county seat in certain cases. A two-thirds vote of the voters

voting at the election is required to move a county seat located:

(1) more than five miles from the geographic center of the

county to another site more than five miles from the center; or

(2) within five miles of the geographic center of the county to

another site within five miles of the center.

(d) The geographic center of the county shall be determined by a

certificate from the commissioner of the General Land Office.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 73.014. ELECTION RESULTS; RELOCATION OF COUNTY SEAT. (a)

Within 10 days after the date the relocation election is held,

the officers who conduct the election shall bring the election

returns to the county judge or the county commissioners who

ordered the election.

(b) The county judge or county commissioners shall tabulate the

returns and declare the result.

(c) In the records of the commissioners court, the county judge

or county commissioners shall enter the result of the election,

the name of the original site of the county seat, and the name of

the new site if the election results in relocation.

(d) A certified copy of the entry shall be recorded in the

county deed records.

(e) After the entry is made, a county seat that is changed by

the election is relocated to the new site.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 73.015. SUBSEQUENT RELOCATION. After an election for the

location or removal of a county seat has been held and the

question settled, an application for another relocation of the

county seat may not be submitted within 10 years after the date

of the last election. However, an application may be submitted

and a relocation election held within two years after the date of

the last election to move a county seat from a site more than

five miles from a railroad operating as a common carrier to a

site on a railroad.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 81. COMMISSIONERS COURT

LOCAL GOVERNMENT CODE

TITLE 3. ORGANIZATION OF COUNTY GOVERNMENT

SUBTITLE B. COMMISSIONERS COURT AND COUNTY OFFICERS

CHAPTER 81. COMMISSIONERS COURT

SUBCHAPTER A. ORGANIZATION AND PROCEDURE

Sec. 81.001. COMPOSITION, PRESIDING OFFICER. (a) The members

of the commissioners court are the county judge and the county

commissioners.

(b) If present, the county judge is the presiding officer of the

commissioners court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 81.002. OATH, BOND. (a) Before undertaking the duties of

the county judge or a county commissioner, a person must take the

official oath and swear in writing that the person will not be

interested, directly or indirectly, in a contract with or claim

against the county except:

(1) a contract or claim expressly authorized by law; or

(2) a warrant issued to the judge or commissioner as a fee of

office.

(b) A commissioner must execute a bond, payable to the county

treasurer, in the amount of $3,000. The bond must be approved by

the county judge and must be conditioned on the faithful

performance of the commissioner's official duties. The bond must

also be conditioned that the commissioner:

(1) will reimburse the county for all county funds illegally

paid to the commissioner; and

(2) will not vote or consent to make a payment of county funds

except for a lawful purpose.

(c) Subject to the provisions of Chapter 171, the county judge

or a county commissioner may serve as a member of the governing

body of or as an officer or director of an entity that does

business with the county, excluding a publicly traded corporation

or a subsidiary, affiliate, or subdivision of a publicly traded

corporation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 475, Sec. 1, eff. Aug. 28,

1989; Acts 1999, 76th Leg., ch. 62, Sec. 13.02, eff. Sept. 1,

1999.

Sec. 81.0025. CONTINUING EDUCATION. (a) A county commissioner

must successfully complete at least 16 classroom hours of

continuing education in the performance of the duties of county

commissioners at least once in each 12-month period.

(b) Continuing education instruction required by this section

must be certified by an accredited public institution of higher

education.

(c) To satisfy the requirement of this section, a commissioner

is entitled to carry forward from one 12-month period to the next

not more than eight continuing education hours that the

commissioner completes in excess of the required 16 hours.

(d) For the purposes of removal under Subchapter B, Chapter 87,

"incompetency" in the case of a county commissioner includes the

failure to complete hours of continuing education in accordance

with this section.

(e) This section does not apply to a county commissioner who:

(1) serves in a county with a population of 1.3 million or more;

(2) has served continuously for 12 years or more; and

(3) attends at least 15 hours of staff briefing on continuing

education subjects in each 12-month period as approved by the

County Judges and Commissioners Association of Texas.

(f) In addition to the exceptions under Subsection (e), this

section does not apply to a county commissioner who serves in a

county with a population of 225,000 or more and who:

(1) has served continuously for 12 years or more; and

(2) in the 12-month period, completes at least three semester

credit hours of graduate-level course work in a field of study

directly related to county government with a grade of B or higher

in each course completed during the period.

Added by Acts 1989, 71st Leg., ch. 413, Sec. 1, eff. Jan. 1,

1990. Amended by Acts 1991, 72nd Leg., ch. 111, Sec. 1, eff. Jan.

1, 1992; Acts 1995, 74th Leg., ch. 294, Sec. 1, eff. Aug. 28,

1995; Acts 1997, 75th Leg., ch. 1235, Sec. 1, eff. Jan. 1, 1998;

Acts 2003, 78th Leg., ch. 454, Sec. 1, eff. Jan. 1, 2004.

Sec. 81.003. CLERK. (a) The county clerk is the clerk of the

commissioners court. The clerk shall:

(1) serve the court during each of its terms;

(2) keep the court's books, papers, records, and effects; and

(3) issue the notices, writs, and process necessary for the

proper execution of the court's powers and duties.

(b) The court shall require the clerk to record the proceedings

of each term of the court. This record may be in a paper or

electronic format. After each term the clerk shall attest to the

accuracy of this record.

(c) The clerk shall record the court's authorized proceedings

between terms. This record may be in a paper or electronic

format. The clerk shall attest to the accuracy of the record.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2003, 78th Leg., ch. 301, Sec. 4, eff. Sept. 1,

2003.

Sec. 81.004. SEAL. (a) The commissioners court shall have a

seal on which is engraved:

(1) the words "Commissioners Court, (name of county) County,

Texas"; and

(2) a five-pointed star or a design selected by the court and

approved by the secretary of state.

(b) The clerk shall keep the seal and use it to authenticate

official acts of the court or its presiding officer or clerk that

require a seal for authentication.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 81.005. TERMS OF COURT, MEETINGS. (a) At the last regular

term of each fiscal year of the county, the commissioners court

by order shall designate a day of the week on which the court

shall convene in a regular term each month during the next fiscal

year. If the completion of the court's business does not require

a monthly term, the court need not hold more than one term a

quarter. A regular term may continue for one week but may be

adjourned earlier if the court's business is completed.

(b) The county judge or three county commissioners may call a

special term of the court. A special term may continue until the

court's business is completed. A special term may be held at a

meeting place located in the county and outside the county seat

if:

(1) the commissioners court agrees to meet in that location; and

(2) the meeting place is in a building providing public access

that can accommodate the number of persons expected to attend the

meeting.

(c) Except as provided by Subsections (b) and (f) of this

section, the term shall be held at:

(1) the county seat at the courthouse;

(2) an auxiliary courthouse, courthouse annex, or another

building in the county acquired by the county under Chapter 292,

293, or 305 or another law, that houses county administration

offices or county or district courts, located inside the

municipal limits of the county seat;

(3) the regular meeting place of another political subdivision

if:

(A) the commissioners court meets with the governing body of

that political subdivision located wholly or partly within the

county; and

(B) the regular meeting place of that political subdivision is

in the county;

(4) a meeting place in the county in a building owned by another

political subdivision located wholly or partly in the county if:

(A) the commissioners court meets with the governing body of

that political subdivision;

(B) the places where the commissioners court and the governing

body of the political subdivision regularly hold their meetings

are not large enough to accommodate the number of persons

expected to attend the meeting; and

(C) the meeting place in the building owned by the political

subdivision is large enough to accommodate the expected number of

persons; or

(5) a meeting place in the county in a building owned by the

county if:

(A) the place where the commissioners court regularly holds its

meetings is not large enough to accommodate the number of persons

expected to attend the meeting; and

(B) the meeting place in the building owned by the county is

large enough to accommodate the expected number of persons.

(d) At the first regular term of each calendar year, the

commissioners court may select, on no less than seven days

notice, a new site at which terms are to be held during that year

pursuant to Subsection (c)(2).

(e) On initial enactment of this legislation the county

commissioners court may select a new site pursuant to Subsection

(c)(2) on seven days notice and passage at a regular meeting of

commissioners court.

(f) If the commissioners court determines that in the interest

of public safety the term should be held at a site other than the

site selected under Subsection (d), the commissioners court may,

after notice, hold a term at a different site as determined by

the commissioners court.

(g) Any business of the commissioners court that is required by

law to be conducted at a regular term may also be conducted at

any meeting of the court held on a day on which the court

routinely and periodically meets, regardless of whether the

periodic interval is weekly, monthly, quarterly, annually, or

some other interval.

(h) The commissioners court may designate a day of the week on

which the court shall convene in a regular term each month other

than the day of the week designated under Subsection (a).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 601, Sec. 1, eff. June 14,

1989; Acts 1991, 72nd Leg., ch. 16, Sec. 19.01(33), eff. Aug. 26,

1991; Acts 1995, 74th Leg., ch. 643, Sec. 1, eff. Aug. 28, 1995;

Acts 1997, 75th Leg., ch. 391, Sec. 1, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 62, Sec. 13.13, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 593, Sec. 1, eff. June 11, 2001.

Sec. 81.006. QUORUM; VOTE REQUIRED FOR TAX LEVY. (a) Three

members of the commissioners court constitute a quorum for

conducting county business except the levying of a county tax.

(b) A county tax may be levied at any regularly scheduled

meeting of the court when at least four members of the court are

present.

(c) A county may not levy a tax unless at least three members of

the court vote in favor of the levy.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 81.007. NOTICE. (a) If the commissioners court is unable

to obtain publication of a notice or report as required by law,

the court may post a copy of the notice or report at the

courthouse door and post one copy at a public place in each

commissioner's precinct. However, not more than one copy may be

posted in the same municipality.

(b) Posting must continue for the 30 days preceding the date the

next court term begins.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. DUTIES AND POWERS

Sec. 81.021. CHANGE IN PRECINCT BOUNDARIES. (a) A

commissioners court that orders a change in the boundaries of

commissioner or justice precincts may specify in its order an

effective date of the change that is not later than January 1

following the next general election. An election for precinct

office occurring after the date that the order is issued but

before the effective date of the change in boundaries shall be

held in the precincts as they will exist on that effective date.

A person who has resided in the area included in a new precinct

for the period required for eligibility to hold office is not

made ineligible on the ground that the precinct has not existed

for that period.

(b) The term of office of a commissioner, justice of the peace,

or constable who holds office at the time a change in precinct

boundaries becomes effective is not affected by the change,

regardless of whether the change places the officer's residence

outside the precinct for which the officer was elected. The

officer is entitled to serve for the remainder of the term to

which the officer was elected.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 81.022. PROCESS. (a) The commissioners court shall issue

the notices, citations, writs, and process necessary for the

proper execution of its powers and duties and the enforcement of

its jurisdiction. A notice, citation, writ, or process must:

(1) be in the name of the "State of Texas";

(2) be directed to the sheriff or a constable of a county;

(3) be dated and signed officially by the clerk; and

(4) be impressed with the court seal.

(b) Unless otherwise provided by law, process must be executed

before the fifth day before its return date. The return date

shall be specified in the process.

(c) A subpoena for a witness may be executed and returned

immediately if necessary.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 81.023. CONTEMPT. The commissioners court shall punish a

person held in contempt by a fine of not more than $25 or by

confinement for not more than 24 hours. A person fined under this

section may be confined until the fine is paid.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 81.024 by Acts 1999, 76th Leg., ch. 62, Sec.

13.03(d), eff. Sept. 1, 1999.

Sec. 81.024. DISTRICT AND COUNTY COURT SEALS. The commissioners

court shall provide the seals required by law for district and

county courts.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 81.025 by Acts 1999, 76th Leg., ch. 62, Sec.

13.03(d), eff. Sept. 1, 1999.

Sec. 81.026. COMMISSIONERS COURT MEMBERSHIP ON ASSOCIATIONS AND

NONPROFIT ORGANIZATIONS. A county judge or county commissioner

may serve on the governing body of or any committee serving an

association of counties created or operating pursuant to the

provisions of Section 89.002. A county judge or county

commissioner may serve as a member of any board of trustees or

board of directors or other governing body of any trust or other

entity created pursuant to interlocal contract for the purpose of

forming or administering any governmental pool, self-insurance

pool, insurance pool, or any other fund or joint endeavor created

for the benefit of member counties and political subdivisions. In

addition, a county judge or county commissioner may serve as a

member of the board of directors of any nonprofit corporation

that is created and exists solely for the purpose of providing

administrative or other services to such trust or other entity. A

county judge or county commissioner, acting as a member of any

such board or committee, may perform any act necessary or

appropriate for the rendition of such service, including the

casting of votes and deliberations concerning and execution of

contracts or claims with or against any county. A county judge or

commissioner may participate in deliberations concerning and cast

any vote on any matter before the commissioners court affecting

the execution of any contract with or the payment of claims,

premiums, dues, or contributions to any such trust, association,

nonprofit corporation, or entity or any related matter.

Added by Acts 1989, 71st Leg., ch. 1133, Sec. 1, eff. Aug. 28,

1989. Renumbered from Sec. 81.027 and amended by Acts 1999, 76th

Leg., ch. 62, Sec. 13.03(c), eff. Sept. 1, 1999.

Sec. 81.027. SUPPORT OF PAUPERS. Each commissioners court may

provide for the support of paupers, residents of their county,

who are unable to support themselves.

Added by Acts 1993, 73rd Leg., ch. 1042, Sec. 1, eff. Sept. 1,

1993. Renumbered from Sec. 81.028 and amended by Acts 1999, 76th

Leg., ch. 62, Sec. 13.03(d), 13.11(a), eff. Sept. 1, 1999.

Sec. 81.028. DELEGATION OF DUTIES OF A COUNTY JUDGE IN COUNTIES

WITH POPULATION OF MORE THAN 1,000,000. (a) This section

applies exclusively to a county judge in a county with a

population of more than 1,000,000.

(b) A county judge may file an order with the commissioners

court of the county delegating to another county officer or an

employee of the county the ability to sign orders or other

official documents associated with the county judge's office. The

delegating order shall clearly indicate the types of orders or

official documents that the officer or employee may sign on

behalf of the county judge.

(b-1) A county judge may file a standing order of emergency

delegation of authority that clearly indicates the types of

orders or official documents that the officer or employee may

sign on behalf of the county judge in the event of an emergency

or disaster.

(c) An order or official document signed by a county officer or

county employee acting under the delegated authority of the

county judge in accordance with this section has the same effect

as an order of the county judge.

(d) The county judge may at any time revoke the delegated

authority or transfer it to a different county officer or county

employee by filing an order with the commissioners court of the

county.

Added by Acts 1995, 74th Leg., ch. 143, Sec. 1, eff. Aug. 28,

1995. Renumbered from Sec. 81.029 by Acts 1999, 76th Leg., ch.

62, Sec. 13.03(d), eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 13, eff. September 1, 2005.

Sec. 81.029. DELEGATION OF DUTIES OF A COUNTY JUDGE IN CERTAIN

COUNTIES. (a) This section applies only to a county judge in a

county that has a population of more than 600,000 and is located

on the international border.

(b) A county judge may file an order with the commissioners

court of the county delegating to a county commissioner of the

commissioners court the ability to sign orders or other official

documents associated with the county judge's office. The

delegating order must clearly indicate the types of orders or

official documents that the county commissioner may sign on

behalf of the county judge.

(c) A county judge may file a standing order of emergency

delegation of authority that clearly indicates the types of

orders or official documents that the county commissioner may

sign on behalf of the county judge in the event of an emergency

or disaster.

(d) An order or official document signed by the county

commissioner under the delegated authority of the county judge

under this section has the same effect as an order of the county

judge.

(e) The county judge may at any time revoke the delegated

authority or transfer the authority to a different county

commissioner by filing an order with the commissioners court.

Added by Acts 2009, 81st Leg., R.S., Ch.

708, Sec. 1, eff. June 19, 2009.

Sec. 81.030. TESTIMONY BEFORE COMMISSIONERS COURT. The

commissioners court may require that testimony before the court

be given under oath. A person who makes a false statement under

oath is subject to prosecution under Section 37.02, Penal Code.

Added by Acts 1997, 75th Leg., ch. 390, Sec. 1, eff. May 28,

1997. Renumbered from Sec. 81.031 by Acts 1999, 76th Leg., ch.

62, Sec. 13.03(d), eff. Sept. 1, 1999.

Sec. 81.032. ACCEPTANCE OF DONATIONS AND BEQUESTS. The

commissioners court may accept a gift, grant, donation, bequest,

or devise of money or other property on behalf of the county for

the purpose of performing a function conferred by law on the

county or a county officer.

Added by Acts 1999, 76th Leg., ch. 172, Sec. 1, eff. Aug. 30,

1999.

Sec. 81.033. POWER OF COMMISSIONERS COURT IN COUNTY WITH NO

INCORPORATED TERRITORY. (a) This section applies only to a

commissioners court of a county that has a population of more

than 5,000, is located within 100 miles of an international

boundary, and contains no incorporated territory of a

municipality.

(b) If approved at an election held in the county for that

purpose, the commissioners court has, in addition to the powers

given to it under this code or other law, all the powers of the

governing body of a Type A general-law municipality, including

the powers contained in Subtitle A, Title 7, except that:

(1) the commissioners court may not regulate an activity outside

the county;

(2) the commissioners court may not regulate a tract of land

that is appraised as agricultural or open-space land by the

appraisal district;

(3) the commissioners court may not exercise the powers of a

municipality under Chapter 211 or 213; and

(4) if this code or other law provides for a procedure by which

a county exercises a power, the commissioners court must use that

procedure.

(c) For an election under this section, the ballot shall be

prepared to permit voting for or against the proposition:

"Granting (name of county) County the authority to enact

ordinances in the same manner as a general-law municipality."

(d) If a majority of the votes cast at the election favor the

proposition, the commissioners court has the powers described by

Subsection (b).

(e) If territory of the county becomes incorporated in a

municipality:

(1) in the area outside the municipality and outside the

municipality's extraterritorial jurisdiction, the authority of

the commissioners court to exercise a power under this section:

(A) expires, on the date of the incorporation, with regard to a

subject on which the court has not previously acted under this

section; and

(B) continues with regard to a subject on which the court has

previously acted under this section; and

(2) in the area in the municipality or in the extraterritorial

jurisdiction of the municipality, the authority of the

commissioners court to exercise a power under this section

expires on the 180th day after the date of the municipal

incorporation.

(f) On receipt of a petition signed by at least 10 percent of

the county's registered voters, the commissioners court shall

call an election on the repeal of an order or ordinance

authorized by this section on the first uniform election date

that occurs after the 90th day after the date the petition is

filed. The order or ordinance is repealed if a majority of the

votes cast at the election favor repeal. A petition requiring an

election under this subsection may not be filed sooner than the

fifth anniversary of the date of an election held under this

subsection.

Added by Acts 2003, 78th Leg., ch. 1029, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

797, Sec. 1, eff. June 15, 2007.

Sec. 81.034. ELIGIBILITY OF COUNTY WITH NO INCORPORATED

TERRITORY TO PARTICIPATE IN MUNICIPAL ASSISTANCE PROGRAMS. A

county that contains no incorporated territory of a municipality

is eligible to apply on behalf of locations in the county that

are census designated places as if the places were municipalities

for the purpose of participating in any federal or state program

that provides grants, loans, or other assistance to

municipalities.

Added by Acts 2007, 80th Leg., R.S., Ch.

314, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

331, Sec. 1, eff. September 1, 2009.



CHAPTER 82. COUNTY CLERK

LOCAL GOVERNMENT CODE

TITLE 3. ORGANIZATION OF COUNTY GOVERNMENT

SUBTITLE B. COMMISSIONERS COURT AND COUNTY OFFICERS

CHAPTER 82. COUNTY CLERK

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 82.001. SURETY BOND AND OATH OF COUNTY CLERK;

SELF-INSURANCE. (a) The county clerk must, before beginning to

perform the duties of office, execute a bond either with four or

more good and sufficient sureties or with a surety company

authorized to do business in the state as a surety.

(b) In lieu of the clerk obtaining the bond, the county may

self-insure against losses that would have been covered by the

bond.

(c) The bond must be:

(1) approved by the commissioners court;

(2) made payable to the county;

(3) conditioned that the clerk will faithfully perform the

duties of office; and

(4) in an amount equal to at least 20 percent of the maximum

amount of fees collected in any year during the term of office

preceding the term for which the bond is to be given, but not

less than $5,000 or more than $500,000.

(d) The clerk must take and subscribe the official oath, which

must be endorsed on the bond if the bond is required. The bond

and oath shall be recorded in the county clerk's office and

deposited in the office of the clerk of the district court.

(e) An injured party in a suit to which the county is a party

may use and enter in the record in the suit a certified copy of

the bond.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 9(a), eff. Aug. 28,

1989.

Sec. 82.002. SURETY BOND ON DEPUTY CLERKS AND EMPLOYEES;

SELF-INSURANCE. (a) If the county clerk has only a single

deputy clerk, the county clerk shall execute a surety bond to

cover the deputy. The county clerk shall execute a schedule

surety bond or a blanket surety bond to cover all the deputy

clerks, if there is more than one, and all other employees of the

office.

(b) In lieu of a clerk obtaining a bond as required by

Subsection (a), the county may self-insure against losses that

would have been covered by the bond.

(c) The bond covering a deputy clerk or an employee must be

conditioned in the same manner and must be for the same amount as

the bond for the county clerk. The bond must be made payable to

the county for the use and benefit of the county clerk.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 9(a), eff. Aug. 28,

1989.

Sec. 82.003. ERRORS AND OMISSIONS INSURANCE; CONTINGENCY FUND.

(a) The county clerk shall obtain an insurance policy or similar

coverage from a governmental pool operating under Chapter 119

covering the clerk and each deputy clerk against liability

incurred through errors and omissions in the performance of their

official duties.

(b) The policy or other coverage document must be in an amount

equal to the maximum amount of fees collected in any year during

the term of office preceding the term for which the policy is to

be obtained. However, the policy or other coverage document must

be in an amount of at least $10,000 but is not required to exceed

$500,000. If the policy or other coverage document provides

coverage for other county officials, the policy or other coverage

document must be in an amount of at least $1 million.

(c) The commissioners court may establish a contingency fund to

provide the coverage required by this section if it is determined

by the county clerk that insurance coverage is unavailable at a

reasonable cost. The commissioners court may set an additional

filing fee in an amount not to exceed $5 for each suit filed to

be collected by the county clerk. The fee shall be paid into the

fund. When the contingency fund reaches an amount equal to that

required by this section, the clerk shall stop collecting the

additional fee.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 9(a), eff. Aug. 28,

1989; Acts 1993, 73rd Leg., ch. 561, Sec. 3, eff. Aug. 30, 1993.

Sec. 82.004. PREMIUMS. The commissioners court of a county

shall pay out of the general fund of the county the premiums for

a bond or insurance policy required by this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 82.005. APPOINTMENT, OATH, AND POWERS OF DEPUTY CLERK. (a)

An appointment by the county clerk of a deputy clerk must be in

writing, be signed by the county clerk, and bear the seal of the

county court. The county clerk shall record the appointment in

the county clerk's office and shall deposit it in the office of

the district clerk.

(b) A deputy clerk must take the official oath.

(c) A deputy clerk acts in the name of the county clerk and may

perform all official acts that the county clerk may perform.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. MISCELLANEOUS POWERS AND DUTIES

Sec. 82.051. ELECTRONIC DISPLAY OF OFFICIAL AND LEGAL NOTICES BY

COUNTY CLERK. (a) In this section, "electronic display"

includes a display:

(1) by the use of an electronic kiosk, electronic bulletin

board, or other similar device designed to provide readily

accessible information; or

(2) on a county's public Internet website.

(b) A county clerk may post an official and legal notice by

electronic display instead of posting a physical document. An

electronic display of information posted under this section using

a device described by Subsection (a)(1) must meet the location,

time, and accessibility requirements provided by law for the

posting of the notice. An electronic display of information

posted under this section on a county's public Internet website

must meet the time requirements provided by law for the posting

of the notice.

Added by Acts 2009, 81st Leg., R.S., Ch.

968, Sec. 2, eff. June 19, 2009.



CHAPTER 83. COUNTY TREASURER

LOCAL GOVERNMENT CODE

TITLE 3. ORGANIZATION OF COUNTY GOVERNMENT

SUBTITLE B. COMMISSIONERS COURT AND COUNTY OFFICERS

CHAPTER 83. COUNTY TREASURER

Sec. 83.001. ELECTION. The county treasurer is elected at each

general election in which the office of governor is to be filled

for a full term.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 83.002. BOND. (a) The county treasurer, before beginning

to perform the duties of office, must execute a bond with a

surety company authorized to do business in this state as a

surety. The bond must be:

(1) approved by the commissioners court;

(2) made payable to the county judge in an amount established by

the commissioners court not to exceed one-half of one percent of

the largest amount budgeted for general county maintenance and

operations for any fiscal year of the county beginning during the

term of office preceding the term for which the bond is to be

given except that the amount may not be less than $5,000 or more

than $500,000; and

(3) conditioned that the treasurer will faithfully execute the

duties of office.

(b) The treasurer must take and subscribe the official oath,

which must be endorsed on the bond. The bond and the oath shall

be recorded in the county clerk's office. The commissioners

court may, at any time, require the treasurer to obtain a new or

additional bond if the court considers the existing bond

insufficient or doubtful. The bond may not exceed the maximum

amount provided by Subsection (a). The bond must be acquired

within 20 days after the date notice of the requirement has been

given by the commissioners court. The failure of a treasurer to

obtain a bond required by this subsection subjects the treasurer

to removal under Section 83.004.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 605, Sec. 1, eff. Aug. 30,

1999; Acts 1999, 76th Leg., ch. 1097, Sec. 2, eff. Aug. 30, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

335, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1094, Sec. 14, eff. September 1, 2005.

Sec. 83.003. CONTINUING EDUCATION. (a) Within one year after

the date on which a person first takes office as county

treasurer, the county treasurer must successfully complete an

introductory course of instruction in the performance of the

duties of county treasurer.

(b) After completion of the first year in office, a county

treasurer must successfully complete in each 12-month period at

least 20 hours of continuing education in the performance of the

duties of county treasurer.

(c) The introductory course required by Subsection (a) and the

continuing education required by Subsection (b) must be sponsored

or cosponsored by an accredited public institution of higher

education.

(d) To satisfy the requirement of Subsection (b), a county

treasurer may carry forward from one 12-month period to the next

not more than 10 continuing education hours that the county

treasurer completes in excess of the required 20 hours.

(e) For purposes of removal under Subchapter B, Chapter 87,

"incompetency" in the case of a county treasurer includes the

failure to complete a course in accordance with this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 42, Sec. 1, eff. Sept. 1,

1989; Acts 2001, 77th Leg., ch. 313, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

875, Sec. 1, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

1094, Sec. 15, eff. September 1, 2005.

Sec. 83.004. REMOVAL FROM OFFICE; FILLING OF VACANCY. (a) If a

person elected to the office of county treasurer fails to provide

an adequate bond as required by Section 83.002(a) and to take the

official oath on or before assuming the office, the county judge

may declare the office vacant.

(b) Repealed by Acts 2005, 79th Leg., Ch. 876, Sec. 2, eff.

September 1, 2005.

(c) A vacancy in the office of county treasurer shall be filled

as provided by Section 87.041. The person appointed to fill the

vacancy shall, on or before entering upon the discharge of the

duties of office, take the official oath and obtain the same

surety bond as required by Section 83.002(a) for an elected

county treasurer.

(d) A person vacating the office of county treasurer shall

deliver to the successor to the office any money, securities,

documents, books, and other property in the person's possession

that belong to the county as well as any documents and books in

the person's possession that are for the use of the county. The

person shall perform any other acts as the commissioners court

may require.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

876, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

876, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1094, Sec. 16, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1094, Sec. 49, eff. September 1, 2005.

Sec. 83.005. APPOINTMENT OF PERSON TO ACT IN TREASURER'S PLACE.

(a) In a county in which the county treasurer does not have a

deputy, the county treasurer may appoint a person, subject to the

approval of the commissioners court, to act in the treasurer's

place. The appointed person may act in the treasurer's place only

if the treasurer is absent, unavoidably detained, incapacitated,

or unable to act.

(b) The treasurer shall provide the commissioners court with the

details justifying an appointment under this section. The

commissioners court may require proof of any detail provided by

the treasurer.

(c) The appointed person may act for the treasurer only after:

(1) the commissioners court approves the appointment;

(2) the appointment is recorded in the minutes of the court; and

(3) the appointed person gives a surety bond in favor of the

county and the county treasurer, as their interests may appear,

in an amount determined by the commissioners court.

(d) If the treasurer appoints a person other than a regularly

employed county employee, the appointed person may not receive

any compensation from the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 103, Sec. 1, eff. Sept. 1,

1997.

Sec. 83.006. FUNDING OF TREASURER'S OFFICE. The commissioners

court may provide funds for adequate personnel and supplies that

enable the county treasurer to perform the duties of office.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 83.007. STATUTORY REFERENCE: FUNCTION OF TREASURER IN

COUNTY THAT HAS ABOLISHED OFFICE. In a county for which the

office of county treasurer has been abolished, a reference in

this code or other state statute to the county treasurer means

the person who performs the powers or duties of the county

treasurer in that county.

Added by Acts 2007, 80th Leg., R.S., Ch.

934, Sec. 1, eff. September 1, 2007.



CHAPTER 84. COUNTY AUDITOR

LOCAL GOVERNMENT CODE

TITLE 3. ORGANIZATION OF COUNTY GOVERNMENT

SUBTITLE B. COMMISSIONERS COURT AND COUNTY OFFICERS

CHAPTER 84. COUNTY AUDITOR

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 84.001. EFFECT OF REFERENCE TO "DISTRICT JUDGES"; MAJORITY

VOTE REQUIRED. (a) In this chapter, a reference to district

judges means the district judges having jurisdiction in the

county.

(b) A majority vote of the district judges is required to

perform an act required or permitted of the district judges

unless the law specifically provides otherwise. If only one

district judge has jurisdiction in the county, the judge may act

alone.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 84.002. APPOINTMENT OF COUNTY AUDITOR. (a) In a county

with a population of 10,200 or more, the district judges shall

appoint a county auditor.

(b) In a county with a population of less than 10,200:

(1) the district judges may appoint a county auditor if the

judges determine that the county's financial circumstances

warrant the appointment; and

(2) the district judges shall appoint a county auditor if:

(A) the commissioners court finds that a county auditor is

necessary to carry out county business and enters an order in its

minutes stating the reason for this finding;

(B) the order is certified to the district judges; and

(C) the district judges find the reason stated by the

commissioners court to be good and sufficient.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1167, Sec. 1, eff. Sept. 1,

2001.

Sec. 84.003. PROCEDURE FOR APPOINTMENT. (a) The district

judges shall appoint the county auditor at a special meeting held

for that purpose. If a majority of the judges cannot agree on the

selection of a person as county auditor, one of the judges shall

certify that fact to the governor, who shall appoint another

district judge to act and vote with the district judges to select

the county auditor.

(b) The clerk of the district court shall record the judges'

action in the minutes of the court and certify it to the

commissioners court. The commissioners court shall record in its

minutes the judges' action and an order directing the payment of

the auditor's salary.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 84.004. TERM. The term of office of a county auditor is

two years.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 84.005. PROCEDURE FOR APPOINTMENT AND TERM IN POPULOUS

COUNTY. (a) In a county with a population of 3.3 million or

more, the district judges shall hold a meeting for the purpose of

appointing a county auditor. For a county auditor to be

appointed, a majority of the district judges must be present at

the meeting and a candidate for the office must receive at least

a two-thirds vote of the district judges who are present and

voting at the meeting. Each judge may nominate any number of

candidates for the office.

(b) The term of office of the county auditor begins on January 1

of each odd-numbered year.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 10(a), eff. Aug. 28,

1989; Acts 2001, 77th Leg., ch. 669, Sec. 48, eff. Sept. 1, 2001.

Sec. 84.006. QUALIFICATIONS. (a) A county auditor must be:

(1) a competent accountant with at least two years' experience

in auditing and accounting;

(2) thoroughly competent in public business details; and

(3) a person of unquestionably good moral character and

intelligence.

(b) Before making an appointment the district judges shall

carefully investigate and consider the person's qualifications.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 11(b), eff. Aug. 28,

1989.

Sec. 84.007. BOND AND OATH. (a) Before taking office and

within 20 days after the date of a county auditor's appointment,

the county auditor must execute a bond. The bond must be:

(1) a good and sufficient surety bond or a bond secured by two

or more good and sufficient personal sureties;

(2) in the amount of $5,000 or more;

(3) payable to the district judges;

(4) conditioned on the faithful performance of the duties of

county auditor; and

(5) approved by the district judges.

(b) The county auditor must take the official oath and a written

oath that lists the positions of public or private trust

previously held and the length of service in each of those

positions and that states:

(1) that he has the qualifications required by this chapter; and

(2) that he will not be personally interested in a contract with

the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 84.008. JOINT EMPLOYMENT OF COUNTY AUDITOR IN COUNTIES WITH

POPULATION OF LESS THAN 25,000. (a) Except as provided by

Section 84.005, the commissioners courts of two or more counties

may agree to jointly employ and compensate a county auditor.

(b) After the commissioners courts have determined that an

auditor is necessary in the disposition of county business and

after the agreement is made, the commissioners court of each

county shall enter in its minutes an order stating its

determination of the necessity and shall certify the order to the

district judges of the county. If the judges find the orders good

and sufficient, they shall appoint the county auditor by an order

recorded in the minutes of the district courts of all counties

party to the agreement. The district clerk of each county shall

certify the order to the commissioners court of that county, who

shall record the order in its minutes.

(c) The county auditor is appointed for a term beginning on the

day of appointment.

(d) In matters required by this section to be done by the

district judges, a majority vote of the judges controls.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 541, Sec. 1, eff. May 31,

1997.

Sec. 84.0085. CONTINUING EDUCATION. (a) During each full term

of office, a county auditor must successfully complete at least

40 classroom hours of instruction in courses relating to the

duties of the county auditor and accredited by the Texas State

Board of Public Accountancy as continuing professional education

credits for certified public accountants. On the completion of

the courses and the accumulation of the continuing professional

education credits, the county auditor must certify that fact to

the district judges.

(b) For purposes of removal for incompetency under another law,

"incompetency" in the case of a county auditor includes the

failure to complete the courses in accordance with this section.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 11(b), eff. Aug. 28,

1989.

Sec. 84.009. REMOVAL. (a) A county auditor may be removed from

office and a successor appointed if, after due investigation by

the district judges who appointed the auditor, it is proven that

the auditor:

(1) has committed official misconduct; or

(2) is incompetent to faithfully discharge the duties of the

office of county auditor.

(b) The district judges who appointed a county auditor under

Section 84.002(b)(2) or Section 84.008 may discontinue the

services of the auditor after the expiration of one year after

the date of the appointment if it is clearly shown that the

auditor is not necessary and the auditor's services are not

commensurate with the auditor's salary.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. ASSISTANTS

Sec. 84.021. ASSISTANTS. (a) From time to time the county

auditor may certify to the district judges a list stating the

number of assistants to be appointed, the name, duties,

qualifications, and experience of each appointee, and the salary

to be paid each appointee. The district judges, after careful

consideration of the application for the appointment of the

assistants and after inquiry concerning the appointees'

qualifications, the positions sought to be filled, and the

reasonableness of the requested salaries, shall prepare a list of

the appointees that the judges approve and the salary to be paid

each. The judges shall certify this list to the commissioners

court, which shall order the salaries to be paid on the

performance of services and shall appropriate an adequate amount

of money for this purpose.

(b) If an emergency exists, the county auditor shall recommend

the appointment of temporary assistants, and after a hearing held

in accordance with Section 152.905, the district judges shall

determine the number, salaries, and duration of employment of the

assistants.

(c) An assistant must take the usual oath of office for faithful

performance of duty. The county auditor may require an assistant

to give a bond and may determine the terms of the bond. The bond

must run in favor of the county and the county auditor as their

interests indicate. The county shall pay for the bond.

(d) If only one assistant is appointed, the assistant, during

the absence or unavoidable detention of the county auditor, may

perform the duties required by law of the county auditor. If more

than one assistant is appointed, the county auditor may designate

the assistant to perform those duties during the absence or

unavoidable detention of the county auditor.

(e) The county auditor may discharge an assistant. The district

judges approving an appointment have the right annually to

withdraw the approval and change the number of assistants

permitted.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1169, Sec. 3, eff. Aug. 28,

1989.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 84.901. SUPPLIES. A county auditor may purchase, at the

county's expense and in the manner provided by law, necessary

ledgers, books, records, blank forms, stationery, equipment,

telephone service, and postage.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 84.902. AUDITOR TO KEEP CERTAIN HOSPITAL RECORDS IN COUNTY

WITH POPULATION OF 190,001 TO 200,000. If, in a county with a

population of 190,001 to 200,000, the financial records of a

municipal and county hospital located in the county must be kept,

the county auditor shall keep the records. If reports concerning

that hospital's financial records must be made to the governing

bodies of the municipality and county, the county auditor shall

make the reports.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 87(f), eff. Aug. 28,

1989.



CHAPTER 85. SHERIFF

LOCAL GOVERNMENT CODE

TITLE 3. ORGANIZATION OF COUNTY GOVERNMENT

SUBTITLE B. COMMISSIONERS COURT AND COUNTY OFFICERS

CHAPTER 85. SHERIFF

SUBCHAPTER A. SHERIFF AND SHERIFF'S PERSONNEL

Sec. 85.001. OATH AND BOND. (a) A person elected as sheriff,

before beginning to perform the duties of office, must execute a

bond with:

(1) two or more good and sufficient sureties; or

(2) a solvent surety company authorized to do business in this

state.

(b) The bond must be:

(1) approved by the commissioners court of the county;

(2) made payable to the governor;

(3) in an amount established by the commissioners court, but not

less than $5,000 or more than $30,000; and

(4) conditioned that the sheriff will:

(A) faithfully perform the duties of office established by law;

(B) account for and pay to the person authorized by law to

receive them the fines, forfeitures, and penalties the sheriff

collects for the use of the state or a county;

(C) execute and return when due the process and precepts

lawfully directed to the sheriff, and pay to the person to whom

they are due or to the person's attorney the funds collected by

virtue of the process or precept; and

(D) pay to the county any funds illegally paid, voluntarily or

otherwise, to the sheriff from county funds.

(c) The sheriff must take and subscribe the official oath,

which, together with the certificate of the officer administering

the oath, must be endorsed on the bond.

(d) A person elected or appointed as sheriff who has executed

the bond and taken the official oath may enter at once on the

duties of office, and that person's acts shall be as valid under

law before the receipt of a commission as after the receipt of a

commission.

(e) The bond is not void on the first recovery, but may be sued

on from time to time in the name of any injured person until the

entire amount of the bond is recovered.

(f) A sheriff or deputy sheriff is not liable on an official

bond, and is not personally liable, for having received or

confined a prisoner delivered or surrendered to the sheriff or

deputy by a state ranger.

(g) Repealed by Acts 1997, 75th Leg., ch. 973, Sec. 1, eff. June

18, 1997.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 973, Sec. 1, eff. June 18,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 17, eff. September 1, 2005.

Sec. 85.0011. QUALIFICATIONS. A person is not eligible to serve

as sheriff unless the person:

(1) has a high school diploma or a high school equivalency

certificate; and

(2) is eligible to be licensed under Sections 1701.309 and

1701.312, Occupations Code.

Added by Acts 1993, 73rd Leg., ch. 985, Sec. 3. Amended by Acts

2001, 77th Leg., ch. 1420, Sec. 14.819, eff. Sept. 1, 2001.

Sec. 85.002. NEW BOND REQUIREMENT; REMOVAL. (a) If a surety of

the sheriff dies, moves permanently from the state, becomes

insolvent, or is released from liability in accordance with law

or if the commissioners court considers the sheriff's bond

insufficient, the commissioners court shall cite the sheriff to

appear at a time named in the citation, after the 10th day but on

or before the 30th day after the date of issuance of the

citation, and require the sheriff to execute a new bond with good

and sufficient security.

(b) If the sheriff neglects or refuses to appear and execute the

bond on or before the designated time, that person may not

exercise the functions of office and shall be removed from office

by the district judge in the manner prescribed by law for the

removal of county officers.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 85.0025. CONTINUING EDUCATION. (a) The Commission on Law

Enforcement Officer Standards and Education may require each

county sheriff, who is not a commissioned peace officer, to

attend not more than 40 hours of instruction in law enforcement.

The commission shall allow a sheriff at least two but not more

than four years after the date on which the sheriff assumes

office to complete the hours of instruction.

(b) If a sheriff is reelected to office and had previously

completed the number of hours of instruction required by the

commission, the commission may exempt the sheriff from attending

further courses or may require the sheriff to complete again the

required number of hours of instruction.

(c) The county in which the sheriff serves shall pay for or

reimburse the sheriff for the cost of the required hours of

instruction received in this state.

(d) The commission shall:

(1) approve course content, course credit, and standards for

courses; and

(2) adopt rules and procedures concerning the courses.

(e) For the purposes of removal under Subchapter B, Chapter 87,

"incompetency" in the case of a sheriff includes the failure to

complete the hours of instruction in accordance with this

section.

(f) The commission may waive the requirement that a sheriff

complete the instruction required under this section if the

sheriff requests a waiver because of hardship and the commission

determines that a hardship exists.

Added by Acts 1989, 71st Leg., ch. 1032, Sec. 1, eff. Sept. 1,

1989.

Sec. 85.003. DEPUTIES. (a) The appointment of a deputy sheriff

must be in writing.

(b) A person appointed as a deputy, before beginning to perform

the duties of office, must take and subscribe the official oath,

which, together with the certificate of the officer administering

the oath, must be endorsed on the appointment. The appointment

and oath shall be deposited and recorded in the county clerk's

office. A list of the appointments shall be posted in a

conspicuous place in that office.

(c) Except as provided by Subsection (f), a deputy serves at the

pleasure of the sheriff. The sheriff may revoke the appointment

of a deputy on the indictment of the deputy for a felony.

(d) A sheriff is responsible for the official acts of a deputy

and may require that a deputy execute a bond or other security. A

sheriff has the same remedies against a deputy and the deputy's

sureties as any other person has against the sheriff and the

sheriff's sureties.

(e) A deputy may perform the acts and duties of the deputy's

principal.

(f) A deputy who is included in the coverage of a civil service

system created under Chapter 158 may be suspended or removed only

for a violation of a civil service rule adopted under that

system.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1060, Sec. 1, eff. June 15, 2007.

Sec. 85.004. RESERVE DEPUTIES. (a) The commissioners court of

a county may authorize the sheriff to appoint reserve deputy

sheriffs. The commissioners court may limit the number of reserve

deputies that may be appointed.

(b) A reserve deputy serves at the discretion of the sheriff and

may be called into service if the sheriff considers it necessary

to have additional officers to preserve the peace and enforce the

law. The sheriff may authorize a reserve deputy who is a peace

officer as described by Article 2.12, Code of Criminal Procedure,

to carry a weapon or act as a peace officer at all times,

regardless of whether the reserve deputy is engaged in the actual

discharge of official duties, or may limit the authority of the

reserve deputy to carry a weapon or act as a peace officer to

only those times during which the reserve deputy is engaged in

the actual discharge of official duties. A reserve deputy who is

not a peace officer as described by Article 2.12, Code of

Criminal Procedure, may act as a peace officer only during the

actual discharge of official duties. A reserve deputy, regardless

of whether the reserve deputy is a peace officer as described by

Article 2.12, Code of Criminal Procedure, is not:

(1) eligible for participation in any program provided by the

county that is normally considered a financial benefit of

full-time employment or for any pension fund created by statute

for the benefit of full-time paid peace officers; or

(2) exempt from Chapter 1702, Occupations Code.

(c) A reserve deputy, before beginning to perform the duties of

office and at the time of appointment, must file an oath and

execute and file a bond in the amount of $2,000 payable to the

sheriff. The oath and bond shall be filed with the county clerk.

(d) A reserve deputy on active duty at the call of the sheriff

and actively engaged in assigned duties has the same rights,

privileges, and duties as any other peace officer of the state.

(e) The sheriff of a county that borders the Gulf of Mexico may

organize some of the reserve deputies to serve as marine reserve

deputies and lifeguards for beach and water safety purposes and

other related functions as the sheriff may determine. A reserve

deputy performing functions under this subsection is subject to

the laws of this state that relate to reserve deputies except

that they may not carry firearms in the performance of their

duties.

(f) An organization formed under Subsection (e) may include both

paid and unpaid deputies and reserve deputies. The organization

may accept contributions and gifts from foundations, individuals,

corporations, and governmental entities, including appropriations

by the state on a direct or matching fund basis, to assist the

county in providing water safety programs in the interest of the

health, safety, and welfare of persons using the coastal water of

this state.

(g) The county or sheriff is not liable, because of the

appointment of a reserve deputy, if the reserve deputy incurs

personal injury while serving in an official capacity.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 90, Sec. 2, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 1420, Sec. 14.820, eff. Sept. 1,

2001.

Sec. 85.005. GUARDS; PENALTY. (a) The sheriff may, with the

approval of the commissioners court or, in the case of an

emergency, with the approval of the county judge, employ a

sufficient number of guards to ensure the safekeeping of

prisoners and the security of a jail.

(b) In case of an emergency, a guard is subject to being called

to duty by the sheriff.

(c) A person charged with the responsibility of enforcing this

section commits an offense if the person violates the section. An

offense under this section is a misdemeanor punishable by a fine

of not less than $50 or more than $200.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 12(a), eff. Aug. 28,

1989.

Sec. 85.006. COUNTY POLICE FORCE IN COUNTIES OF 210,000 OR MORE.

(a) In a county with a population of 210,000 or more, the

sheriff may appoint a county police force. The commissioners

court shall determine the number, which must be at least six, of

police officers to be appointed. The sheriff shall appoint one of

the officers as chief of the county police. The appointments are

subject to approval by the commissioners court. The sheriff may,

subject to approval by the commissioners court, terminate the

employment of an officer.

(b) The sheriff shall deputize each police officer appointed

under this section. Each officer has the authority of a deputy

sheriff, and all laws of the state applicable to deputy sheriffs

apply to the officer to the same extent that they apply to deputy

sheriffs unless the law conflicts with this section.

(c) A police officer appointed under this section shall patrol,

by automobile or motorcycle furnished by the officer, the

highways of the county located outside the corporate limits of

the county seat. The officer shall devote all time spent on duty

to performing that service and to matters related to that

service. The officer shall perform all duties in accordance with

rules adopted by the commissioners court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. MISCELLANEOUS POWERS AND DUTIES

Sec. 85.021. EXECUTION OF PROCESS; PENALTY. (a) The sheriff

shall execute all process and precepts directed to the sheriff by

legal authority and shall return the process or precept to the

proper court on or before the date the process or precept is

returnable.

(b) The sheriff commits an offense if the sheriff:

(1) fails to return a process or precept as required by

Subsection (a); or

(2) makes a false return.

(c) An offense under this section is punishable by the court to

which the process is returnable, as for contempt, by a fine of

not more than $100. A fine collected under this section shall be

deposited in the county treasury.

(d) The sheriff is liable for all damages sustained by a person

by reason of an offense committed by the sheriff under this

section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 85.022. EXECUTION OF LEGISLATIVE PROCESS; PENALTY. (a)

The sheriff shall execute subpoenas and other process directed to

the sheriff that are issued by the speaker of the house of

representatives, the president of the senate, or the chairman of

a committee of either house of the legislature.

(b) Failure to execute the subpoena or other process under

Subsection (a) carries the same penalties as failure to execute

process issued by a court.

(c) If the sheriff performs services under this section, the

sheriff shall receive the fees prescribed by law for similar

services rendered in the courts. The fee shall be paid on the

certificate of the authority issuing the process.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 85.023. UNFINISHED BUSINESS. If a sheriff vacates the

office for any reason, all unfinished business shall be

transferred to the succeeding sheriff and completed in the same

manner as if the successor had begun the business.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 86. CONSTABLE

LOCAL GOVERNMENT CODE

TITLE 3. ORGANIZATION OF COUNTY GOVERNMENT

SUBTITLE B. COMMISSIONERS COURT AND COUNTY OFFICERS

CHAPTER 86. CONSTABLE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 86.001. ELIGIBILITY TO SERVE AFTER BOUNDARY CHANGE. A

person who has served as the constable of a precinct for 10 or

more consecutive years before a change is made in the boundaries

of the precinct is not ineligible for reelection in the precinct

because of residence outside the precinct if the constable's

residence is within the boundaries of the precinct as they

existed before the change.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 86.002. OATH; BOND. (a) Before entering on the duties of

office, a person who is elected to the office of constable must

execute a bond with two or more good and sufficient sureties or

with a solvent surety company authorized to do business in this

state. The bond must be payable to the governor and the

governor's successors in office and conditioned that the

constable will faithfully perform the duties imposed by law. The

bond must be approved by the commissioners court of the county.

The commissioners court shall set the bond in an amount of not

less than $500 or more than $1,500.

(b) A person who is elected constable must also take and sign

the constitutional oath of office. The oath shall be endorsed on

the bond, together with the certificate of the officer who

administers the oath. The bond and oath must be deposited and

recorded in the office of the clerk of the county court.

(c) The bond is not void on the first recovery but may be sued

on from time to time in the name of an injured party until the

whole amount of the bond is recovered.

(d) A person who is elected or appointed to the office of

constable and who has given the necessary bond and taken the oath

of office may immediately perform the duties of the office. The

acts of the constable are as valid in law as if the constable

were commissioned.

(e) Repealed by Acts 1995, 74th Leg., ch. 683, Sec. 1, eff. Aug.

28, 1995.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 683, Sec. 1, eff. Aug. 28,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 18, eff. September 1, 2005.

Sec. 86.0021. QUALIFICATIONS; REMOVAL. (a) A person is not

eligible to serve as constable unless:

(1) the person is eligible to be licensed under Sections

1701.309 and 1701.312, Occupations Code, and:

(A) has at least an associate's degree conferred by an

institution of higher education accredited by an accrediting

organization recognized by the Texas Higher Education

Coordinating Board;

(B) is a special investigator under Article 2.122(a), Code of

Criminal Procedure; or

(C) is an honorably retired peace officer or honorably retired

federal criminal investigator who holds a certificate of

proficiency issued under Section 1701.357, Occupations Code; or

(2) the person is an active or inactive licensed peace officer

under Chapter 1701, Occupations Code.

(b) On or before the 270th day after the date a constable takes

office, the constable shall provide, to the commissioners court

of the county in which the constable serves, evidence that the

constable has been issued a permanent peace officer license under

Chapter 1701, Occupations Code. A constable who fails to provide

evidence of licensure under this subsection or who fails to

maintain a permanent license while serving in office forfeits the

office and is subject to removal in a quo warranto proceeding

under Chapter 66, Civil Practice and Remedies Code.

(c) The license requirement of Subsection (b) supersedes the

license requirement of Section 1701.302, Occupations Code.

Added by Acts 1997, 75th Leg., ch. 884, Sec. 3, eff. Jan. 1,

1998. Amended by Acts 1999, 76th Leg., ch. 877, Sec. 1, eff. Aug.

30, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 14.821, eff. Sept.

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

954, Sec. 1, eff. June 18, 2005.

Sec. 86.003. NEW BOND; REMOVAL. (a) If any of the sureties of

a constable dies, permanently moves from this state, becomes

insolvent, or is released from liability as provided by law or if

the commissioners court determines that the bond of the constable

is insufficient, the court shall issue a citation that requires

the constable to appear at a time set in the citation, after the

10th day but on or before the 30th day after the date the

citation is issued, in order to execute a new bond with good and

sufficient surety.

(b) If the constable neglects or refuses to appear to execute

the bond at the designated time, the constable shall cease to

perform the duties of the office and shall be removed from office

by the judge of the district court in the manner provided by law

for the removal of county officers.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. DEPUTIES

Sec. 86.011. APPOINTMENT OF DEPUTY CONSTABLE. (a) An elected

constable who desires to appoint a deputy must apply in writing

to the commissioners court of the county and show that it is

necessary to appoint a deputy in order to properly handle the

business of the constable's office that originates in the

constable's precinct. The application must state the name of the

proposed deputy. The commissioners court shall approve and

confirm the appointment of the deputy only if the commissioners

court determines that the constable needs a deputy to handle the

business originating in the precinct.

(b) Each deputy constable must qualify in the manner provided

for deputy sheriffs.

(c) The constable is responsible for the official acts of each

deputy of the constable. The constable may require a deputy to

post a bond or security. A constable may exercise any remedy

against a deputy or the deputy's surety that a person may

exercise against the constable or the constable's surety.

(d) A person commits an offense if the person:

(1) serves as a deputy constable and the person has not been

appointed as provided by Subsection (a); or

(2) is a constable and issues a deputyship without the consent

and approval of the commissioners court.

(e) An offense under Subsection (d) is punishable by a fine of

not less than $50 or more than $1,000.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 86.012. RESERVE DEPUTY CONSTABLES. (a) The commissioners

court of a county may authorize a constable of the county to

appoint reserve deputy constables. The commissioners court may

limit the number of reserve deputy constables that a constable

may appoint.

(b) A reserve deputy constable serves at the discretion of the

constable and may be called into service at any time that the

constable considers it necessary to have additional officers to

preserve the peace and enforce the law. The constable may

authorize a reserve deputy constable who is a peace officer as

described by Article 2.12, Code of Criminal Procedure, to carry a

weapon or act as a peace officer at all times, regardless of

whether the reserve deputy constable is engaged in the actual

discharge of official duties, or may limit the authority of the

reserve deputy constable to carry a weapon or act as a peace

officer to only those times during which the reserve deputy

constable is engaged in the actual discharge of official duties.

A reserve deputy constable who is not a peace officer as

described by Article 2.12, Code of Criminal Procedure, may act as

a peace officer only during the actual discharge of official

duties. A reserve deputy constable, regardless of whether the

reserve deputy constable is a peace officer as described by

Article 2.12, Code of Criminal Procedure, is not:

(1) eligible for participation in any program provided by the

county that is normally considered a financial benefit of

full-time employment or for any pension fund created by statute

for the benefit of full-time paid peace officers; or

(2) exempt from Chapter 1702, Occupations Code.

(c) A reserve deputy constable must take the official oath and

must execute a bond in the amount of $2,000, payable to the

constable. The oath and bond must be filed with the county clerk

of the county in which the appointment is made. The oath and bond

must be given before the reserve deputy constable's entry on duty

and simultaneously with the officer's appointment.

(d) While actively engaged in an assigned duty at the call of

the constable, a reserve deputy constable is vested with the same

rights, privileges, and duties of any other peace officer in this

state.

(e) The county and the constable do not incur any liability by

reason of the appointment of a reserve deputy constable if the

reserve deputy constable incurs a personal injury while serving

in that capacity.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 90, Sec. 3, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 1420, Sec. 14.822, eff. Sept. 1,

2001.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 86.021. GENERAL POWERS AND DUTIES. (a) A constable shall

execute and return as provided by law each process, warrant, and

precept that is directed to the constable and is delivered by a

lawful officer. Notices required by Section 24.005, Property

Code, relating to eviction actions are process for purposes of

this section that may be executed by a constable.

(b) A constable may execute any civil or criminal process

throughout the county in which the constable's precinct is

located and in other locations as provided by the Code of

Criminal Procedure or by any other law.

(c) A constable expressly authorized by statute to perform an

act or service, including the service of civil or criminal

process, citation, notice, warrant, subpoena, or writ, may

perform the act or service anywhere in the county in which the

constable's precinct is located.

(d) Regardless of the Texas Rules of Civil Procedure, all civil

process may be served by a constable in the constable's county or

in a county contiguous to the constable's county, except that a

constable who is a party to or interested in the outcome of a

suit may not serve any process related to the suit. All civil

process served by a constable at any time or place is presumed to

be served in the constable's official capacity if under the law

the constable may serve that process in the constable's official

capacity. A constable may not under any circumstances retain a

fee paid for serving civil process in the constable's official

capacity other than the constable's regular salary or

compensation. Any fee paid to a constable for serving civil

process in the constable's official capacity shall be deposited

with the county treasurer of the constable's county.

(e) The constable shall attend each justice court held in the

precinct.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 13(a), eff. Aug. 28,

1989; Acts 1997, 75th Leg., ch. 884, Sec. 1, eff. Jan. 1, 1998.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

846, Sec. 1, eff. September 1, 2009.

Sec. 86.022. POWER TO SUMMON RESIDENT ASSISTANCE. (a) If a

constable encounters resistance in the execution of any lawful

process or in the arrest of an offender, the constable may call

for assistance any resident of the county who is convenient.

(b) A person who fails or refuses to obey a call for assistance

may, on the motion of the constable, be fined by a justice of the

peace in the manner provided for contempt. The amount of the fine

may not exceed $10. The person who is accused of not providing

assistance must be given three days' notice of the motion.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 86.023. COLLECTION LIABILITY. If, for collection, a

constable receives a bond, bill, note, or account from any person

and the constable gives a receipt in an official capacity for the

instrument or account, the constable and the constable's sureties

are liable under the constable's bond for the amount collected if

the constable fails to pay the amount on demand to the person for

whom the constable made the collection.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 86.024. FAILURE TO EXECUTE PROCESS. (a) If a constable

fails or refuses to execute and return according to law a

process, warrant, or precept that is lawfully directed and

delivered to the constable, the constable shall be fined for

contempt before the court that issued the process, warrant, or

precept on the motion of the person injured by the failure or

refusal. This section does not apply to actions brought under or

that could have been brought under Chapter 34, Civil Practice and

Remedies Code.

(b) The fine shall be set at not less than $10 or more than

$100, with costs. The fine shall be for the benefit of the

injured person. The constable must be given 10 days' notice of

the motion.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

421, Sec. 6, eff. September 1, 2007.

Sec. 86.025. UNFINISHED BUSINESS. If a constable vacates the

office for any reason, all unfinished business shall be

transferred to the succeeding constable and completed in the same

manner as if the successor had begun the business.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 87. REMOVAL OF COUNTY OFFICERS FROM OFFICE; FILLING OF VACANCIES

LOCAL GOVERNMENT CODE

TITLE 3. ORGANIZATION OF COUNTY GOVERNMENT

SUBTITLE B. COMMISSIONERS COURT AND COUNTY OFFICERS

CHAPTER 87. REMOVAL OF COUNTY OFFICERS FROM OFFICE; FILLING OF

VACANCIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 87.001. NO REMOVAL FOR PRIOR ACTION. An officer may not be

removed under this chapter for an act the officer committed

before election to office.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. REMOVAL BY PETITION AND TRIAL

Sec. 87.011. DEFINITIONS. In this subchapter:

(1) "District attorney" includes a criminal district attorney.

(2) "Incompetency" means:

(A) gross ignorance of official duties;

(B) gross carelessness in the discharge of those duties; or

(C) unfitness or inability to promptly and properly discharge

official duties because of a serious physical or mental defect

that did not exist at the time of the officer's election.

(3) "Official misconduct" means intentional, unlawful behavior

relating to official duties by an officer entrusted with the

administration of justice or the execution of the law. The term

includes an intentional or corrupt failure, refusal, or neglect

of an officer to perform a duty imposed on the officer by law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 87.012. OFFICERS SUBJECT TO REMOVAL. The district judge

may, under this subchapter, remove from office:

(1) a district attorney;

(2) a county attorney;

(3) a county judge;

(4) a county commissioner;

(5) a county clerk;

(6) a district clerk;

(7) a district and county clerk;

(8) a county treasurer;

(9) a sheriff;

(10) a county surveyor;

(11) a county tax assessor-collector;

(12) a constable;

(13) a justice of the peace; and

(14) a county officer, not otherwise named by this section,

whose office is created under the constitution or other law of

this state.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

37, Sec. 4, eff. May 19, 2009.

Sec. 87.013. GENERAL GROUNDS FOR REMOVAL. (a) An officer may

be removed for:

(1) incompetency;

(2) official misconduct; or

(3) intoxication on or off duty caused by drinking an alcoholic

beverage.

(b) Intoxication is not a ground for removal if it appears at

the trial that the intoxication was caused by drinking an

alcoholic beverage on the direction and prescription of a

licensed physician practicing in this state.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 87.014. GROUNDS: FAILURE TO GIVE BOND. A county officer

who is required by law to give an official bond may be removed

under this subchapter if the officer:

(1) fails to execute the bond within the time prescribed by law;

or

(2) does not give a new bond, or an additional bond or security,

if required by law to do so.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 87.015. PETITION FOR REMOVAL. (a) A proceeding for the

removal of an officer is begun by filing a written petition for

removal in a district court of the county in which the officer

resides. However, a proceeding for the removal of a district

attorney is begun by filing a written petition in a district

court of:

(1) the county in which the attorney resides; or

(2) the county where the alleged cause of removal occurred, if

that county is in the attorney's judicial district.

(b) Any resident of this state who has lived for at least six

months in the county in which the petition is to be filed and who

is not currently under indictment in the county may file the

petition. At least one of the parties who files the petition must

swear to it at or before the filing.

(c) The petition must be addressed to the district judge of the

court in which it is filed. The petition must set forth the

grounds alleged for the removal of the officer in plain and

intelligible language and must cite the time and place of the

occurrence of each act alleged as a ground for removal with as

much certainty as the nature of the case permits.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 87.016. CITATION OF OFFICER. (a) After a petition for

removal is filed, the person filing the petition shall apply to

the district judge in writing for an order requiring a citation

and a certified copy of the petition to be served on the officer.

(b) If the application for the order is made during the term of

the court, action may not be taken on the petition until the

order is granted and entered in the minutes of the court. If the

application is made to the judge during the vacation of the

court, the judge shall indicate on the petition the action taken

and shall have the action entered in the minutes of the court at

the next term.

(c) If the judge refuses to issue the order for citation, the

petition shall be dismissed at the cost of the person filing the

petition. The person may not take an appeal or writ of error from

the judge's decision. If the judge grants the order for citation,

the clerk shall issue the citation with a certified copy of the

petition. The judge shall require the person filing the petition

to post security for costs in the manner provided for other

cases.

(d) The citation shall order the officer to appear and answer

the petition on a date, fixed by the judge, after the fifth day

after the date the citation is served. The time is computed as it

is in other suits.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 563, Sec. 1, eff. Sept. 1,

1991.

Sec. 87.017. SUSPENSION PENDING TRIAL; TEMPORARY APPOINTEE. (a)

After the issuance of the order requiring citation of the

officer, the district judge may temporarily suspend the officer

and may appoint another person to perform the duties of the

office.

(b) The judge may not suspend the officer until the person

appointed to serve executes a bond, with at least two good and

sufficient sureties, in an amount fixed by the judge and

conditioned as required by the judge. The bond shall be used to

pay damages and costs to the suspended officer if the grounds for

removal are found at trial to be insufficient or untrue. In an

action to recover on the bond it is necessary to allege and prove

that the temporary appointee actively aided and instigated the

filing and prosecution of the removal action. The suspended

officer must also serve written notice on the temporary appointee

and the appointee's bondsman, within 90 days after the date the

bond is executed, stating that the officer intends to hold them

liable on the bond and stating the grounds for that liability.

(c) If the final judgment establishes the officer's right to the

office, the county shall pay the officer from the general fund of

the county an amount equal to the compensation received by the

temporary appointee.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 87.018. TRIAL. (a) Officers may be removed only following

a trial by jury.

(b) The trial for removal of an officer and the proceedings

connected with the trial shall be conducted as much as possible

in accordance with the rules and practice of the court in other

civil cases, in the name of the State of Texas, and on the

relation of the person filing the petition.

(c) In a removal case, the judge may not submit special issues

to the jury. Under a proper charge applicable to the facts of the

case, the judge shall instruct the jury to find from the evidence

whether the grounds for removal alleged in the petition are true.

If the petition alleges more than one ground for removal, the

jury shall indicate in the verdict which grounds are sustained by

the evidence and which are not sustained.

(d) The county attorney shall represent the state in a

proceeding for the removal of an officer except as otherwise

provided by Subsection (e) or (f).

(e) In a proceeding to remove a county attorney from office, the

district attorney shall represent the state. If the county does

not have a district attorney, the county attorney from an

adjoining county, as selected by the commissioners court of the

county in which the proceeding is pending, shall represent the

state.

(f) In a proceeding to remove the county attorney or district

attorney from office, the county attorney from an adjoining

county, as selected by the commissioners court of the county in

which the proceeding is pending, shall represent the state if the

attorney who would otherwise represent the state under this

section is also the subject of a pending removal proceeding.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 563, Sec. 2, eff. Sept. 1,

1991.

Sec. 87.019. APPEAL. (a) Either party to a removal action may

appeal the final judgment to the court of appeals in the manner

provided for other civil cases. If the officer has not been

suspended from office, the officer is not required to post an

appeal bond but may be required to post a bond for costs.

(b) An appeal of a removal action takes precedence over the

ordinary business of the court of appeals and shall be decided

with all convenient dispatch. If the trial court judgment is not

set aside or suspended, the court of appeals shall issue its

mandate in the case within five days after the date the court

renders its judgment.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. REMOVAL BY CRIMINAL CONVICTION

Sec. 87.031. IMMEDIATE REMOVAL. (a) The conviction of a county

officer by a petit jury for any felony or for a misdemeanor

involving official misconduct operates as an immediate removal

from office of that officer.

(b) The court rendering judgment in such a case shall include an

order removing the officer in the judgment.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 87.032. APPEAL; SUSPENSION. If the officer appeals the

judgment, the appeal supersedes the order of removal unless the

court that renders the judgment finds that it is in the public

interest to suspend the officer pending the appeal. If the court

finds that the public interest requires suspension, the court

shall suspend the officer as provided by this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.001, eff. September 1, 2009.

SUBCHAPTER D. FILLING OF VACANCIES

Sec. 87.041. VACANCIES FILLED BY APPOINTMENT OF COMMISSIONERS

COURT. (a) The commissioners court of a county may fill a

vacancy in the office of:

(1) county judge;

(2) county clerk;

(3) district and county clerk;

(4) sheriff;

(5) county attorney;

(6) county treasurer;

(7) county surveyor;

(8) county tax assessor-collector;

(9) justice of the peace; or

(10) constable.

(b) The commissioners court shall fill a vacancy by a majority

vote of the members of the court who are present and voting.

(c) The person appointed by the commissioners court to fill the

vacancy shall hold office until the next general election.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

37, Sec. 5, eff. May 19, 2009.

Sec. 87.042. COUNTY COMMISSIONER VACANCY. If a vacancy occurs

in the office of county commissioner, the county judge shall

appoint a suitable resident of the precinct in which the vacancy

exists to fill the vacancy until the next general election.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 87.043. TEMPORARY ABSENCE IN OFFICE OF COUNTY JUDGE IN

CERTAIN COUNTIES. (a) In a county with a population of less

than 150,000, a temporary absence occurs in the office of county

judge if:

(1) the county judge is located outside the county for 30

consecutive full days as a direct result of:

(A) being a reservist or a member of the national guard who was

ordered to duty under the authority of federal law;

(B) enlisting in the armed forces or the national guard as a

volunteer; or

(C) being inducted into the armed forces under federal draft

laws; and

(2) the commissioners court determines in writing that the

absence prevents the county judge from satisfactorily discharging

the duties of the office.

(b) If a temporary absence exists in the office of county judge,

before the 30th day after the date the absence begins, the absent

county judge may appoint a resident of the county to fill the

office until the next term of that office or until the temporary

absence ends, whichever event occurs first. If the absent county

judge does not appoint a resident of the county within the 30-day

period, the commissioners court shall appoint a resident of the

county to fill the office until the next term of that office or

until the temporary absence ends, whichever event occurs first.

Added by Acts 1991, 72nd Leg., ch. 447, Sec. 1, eff. June 11,

1991.



CHAPTER 88. OFFICIAL BONDS OF CERTAIN COUNTY OFFICERS

LOCAL GOVERNMENT CODE

TITLE 3. ORGANIZATION OF COUNTY GOVERNMENT

SUBTITLE B. COMMISSIONERS COURT AND COUNTY OFFICERS

CHAPTER 88. OFFICIAL BONDS OF CERTAIN COUNTY OFFICERS

Sec. 88.001. CERTAIN BONDS PAYABLE TO COUNTY JUDGE; CUSTODY OF

BONDS. The official bond of a county officer that is required by

law to be approved by the commissioners court must, except as

required by other law, be made payable to the county judge and

kept and recorded by the county clerk.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 23, eff. Sept. 1,

1993.

Sec. 88.002. APPLICATION OF SURETY TO TERMINATE LIABILITY ON

BOND. A surety on the official bond of a county officer may

apply to the commissioners court to be relieved from the bond.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 23, eff. Sept. 1,

1993.

Sec. 88.003. NOTICE TO OFFICER OF SURETY'S APPLICATION. (a)

The county clerk shall issue to the officer giving the bond a

notice and a copy of a surety's application to be relieved from a

bond.

(b) The sheriff or a constable of the county shall serve the

notice and a copy of the application under this section on the

officer.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 23, eff. Sept. 1,

1993.

Sec. 88.004. OFFICER TO STOP EXERCISING FUNCTIONS OF OFFICE. On

service of notice under Section 88.003, an officer shall stop

exercising the functions of the officer's office, except that:

(1) the officer shall preserve records and property in the

officer's charge; and

(2) if the officer is a sheriff or constable, the officer shall:

(A) keep prisoners;

(B) preserve the peace; and

(C) execute warrants of arrest.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 23, eff. Sept. 1,

1993.

Sec. 88.005. OFFICER WHO FAILS TO GIVE NEW BOND VACATES OFFICE.

An officer who does not give a new bond before the 21st day after

the date the officer receives notice under Section 88.003 vacates

the officer's office.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 23, eff. Sept. 1,

1993.

Sec. 88.006. NEW BOND; DISCHARGE OF FORMER SURETIES. If an

officer served notice under Section 88.003 gives a new bond and

the bond is approved, the former sureties are discharged from

liability for misconduct of the officer after the approval of the

new bond.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 23, eff. Sept. 1,

1993.

Sec. 88.007. NEW BOND REQUIRED BY COMMISSIONERS COURT. (a) A

commissioners court that finds that a county officer's bond

approved by the court is insufficient for any reason shall:

(1) require the officer to give a new bond or additional

security; and

(2) have the officer cited to appear at a term of the court not

earlier than the sixth day after the date of service and take any

action the court considers best for the public interest.

(b) Action taken by the commissioners court under this section

is final and may not be appealed.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 23, eff. Sept. 1,

1993.



CHAPTER 89. GENERAL PROVISIONS RELATING TO COUNTY ADMINISTRATION

LOCAL GOVERNMENT CODE

TITLE 3. ORGANIZATION OF COUNTY GOVERNMENT

SUBTITLE B. COMMISSIONERS COURT AND COUNTY OFFICERS

CHAPTER 89. GENERAL PROVISIONS RELATING TO COUNTY ADMINISTRATION

Sec. 89.001. SPECIAL COUNSEL IN POPULOUS COUNTIES. (a) The

commissioners court of a county with a population of more than

1.25 million may employ an attorney as special counsel.

(b) The special counsel may be employed to:

(1) represent the county in any suit brought by or against the

county;

(2) prepare necessary documents and otherwise assist the court,

the county engineer, and other county employees in the

acquisition of rights-of-way for the county and for state

highways; or

(3) represent the county in condemnation proceedings for the

acquisition of rights-of-way for highways and other purposes for

which the county has the right of eminent domain.

(c) The county attorney shall select the special counsel. If the

county does not have a county attorney, the district attorney or

criminal district attorney shall select the special counsel. The

selecting officer shall determine the terms and duration of

employment of the special counsel, subject to the court's

approval.

Acts 1987, 70th Leg.,ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended

by Acts 1991, 72nd Leg., ch. 597, Sec. 85, eff. Sept. 1, 1991.

Renumbered from Sec. 81.023 by Acts 1999, 76th Leg., ch. 62, Sec.

13.03(b), eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 19, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1094, Sec. 20, eff. September 1, 2005.

Sec. 89.002. STATE ASSOCIATION OF COUNTIES. (a) The

commissioners court may spend, in the name of the county, money

from the county's general fund for membership fees and dues of a

nonprofit state association of counties if:

(1) a majority of the court votes to approve membership in the

association;

(2) the association exists for the betterment of county

government and the benefit of all county officials;

(3) the association is not affiliated with a labor organization;

(4) neither the association nor an employee of the association

directly or indirectly influences or attempts to influence the

outcome of any legislation pending before the legislature, except

that this subdivision does not prevent a person from providing

information for a member of the legislature or appearing before a

legislative committee at the request of the committee or the

member of the legislature; and

(5) neither the association nor an employee of the association

directly or indirectly contributes any money, services, or other

valuable thing to a political campaign or endorses a candidate or

group of candidates for public office.

(b) If any association or organization supported wholly or

partly by payments of tax receipts from political subdivisions

engages in an activity described by Subsection (a)(4) or (5), a

taxpayer of a political subdivision that pays fees or dues to the

association or organization is entitled to appropriate injunctive

relief to prevent any further activity described by Subsection

(a)(4) or (5) or any further payments of fees or dues.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 81.026 by Acts 1999, 76th Leg., ch. 62, Sec.

13.03(b), eff. Sept. 1, 1999.

Sec. 89.003. CENTRAL MAILING SYSTEM IN COUNTIES WITH POPULATION

OF MORE THAN ONE MILLION. The commissioners court of a county

with a population of more than one million may establish a

central mailing system to serve:

(1) district and county courts in the county, including the

office of the clerk of the court;

(2) offices in the county of the judicial district in which the

county is located; and

(3) offices and departments of the county.

Added by Acts 1995, 74th Leg., ch. 146, Sec. 1, eff. May 19,

1995. Renumbered from Local Government Code Sec. 81.029 by Acts

1997, 75th Leg., ch. 165, Sec. 31.01(65), eff. Sept. 1, 1997.

Renumbered from Sec. 81.030 by Acts 1999, 76th Leg., ch. 62, Sec.

13.03(b), eff. Sept. 1, 1999.

Sec. 89.004. PRESENTATION OF CLAIM. (a) Except as provided by

Subsection (c), a person may not file suit on a claim against a

county or an elected or appointed county official in the

official's capacity as an appointed or elected official unless

the person has presented the claim to the commissioners court and

the commissioners court neglects or refuses to pay all or part of

the claim before the 60th day after the date of the presentation

of the claim.

(b) If the plaintiff in a suit against a county does not recover

more than the commissioners court offered to pay on presentation

of the claim, the plaintiff shall pay the costs of the suit.

(c) A person may file a suit for injunctive relief against a

county. After the court's ruling on the application for temporary

injunctive relief, any portion of the suit that seeks monetary

damages shall be abated until the claim is presented to the

commissioners court and the commissioners court neglects or

refuses to pay all or part of the claim by the 60th day after the

date of the presentation of the claim.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 81.041 by Acts 1999, 76th Leg., ch. 62, Sec.

13.03(b), eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg.,

ch. 1203, Sec. 1, eff. Sept. 1, 2003.

Sec. 89.0041. NOTICE OF SUIT AGAINST COUNTY. (a) A person

filing suit against a county or against a county official in the

official's capacity as a county official shall deliver written

notice to:

(1) the county judge; and

(2) the county or district attorney having jurisdiction to

defend the county in a civil suit.

(b) The written notice must be delivered by certified or

registered mail by the 30th business day after suit is filed and

contain:

(1) the style and cause number of the suit;

(2) the court in which the suit was filed;

(3) the date on which the suit was filed; and

(4) the name of the person filing suit.

(c) If a person does not give notice as required by this

section, the court in which the suit is pending shall dismiss the

suit on a motion for dismissal made by the county or the county

official.

Added by Acts 2003, 78th Leg., ch. 1203, Sec. 3, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 21, eff. September 1, 2005.

Sec. 89.005. JURORS AND WITNESSES. In a suit brought by or

against a county, a resident of the county may be a juror or

witness if the resident is otherwise competent.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 81.042 by Acts 1999, 76th Leg., ch. 62, Sec.

13.03(b), eff. Sept. 1, 1999.

Sec. 89.006. SATISFACTION OF JUDGMENT. The commissioners court

shall settle and pay a judgment against the county in the same

manner and pro rata as other similar claims are settled and paid

by the court. Execution may not be issued on a judgment against a

county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 81.043 by Acts 1999, 76th Leg., ch. 62, Sec.

13.03(b), eff. Sept. 1, 1999.






TITLE 4. FINANCES

CHAPTER 101. GENERAL FINANCIAL PROVISIONS AFFECTING MUNICIPALITIES

LOCAL GOVERNMENT CODE

TITLE 4. FINANCES

SUBTITLE A. MUNICIPAL FINANCES

CHAPTER 101. GENERAL FINANCIAL PROVISIONS AFFECTING

MUNICIPALITIES

SUBCHAPTER A. PROVISIONS AFFECTING TYPE A GENERAL-LAW

MUNICIPALITIES

Sec. 101.001. MUNICIPALITY COVERED BY SUBCHAPTER. This

subchapter applies only to a Type A general-law municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 101.002. CONTROL OF FINANCES. The governing body of the

municipality may manage and control the finances of the

municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 101.003. APPROPRIATIONS; PAYMENTS. The governing body of

the municipality may appropriate money and provide for the

payment of municipal debts and expenses.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 101.004. SPECIAL FUNDS; DISBURSEMENT. The governing body

of the municipality may provide by ordinance for the creation of

special funds for special purposes and may provide that a special

fund may be disbursed only for the purpose for which the fund was

created.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 101.005. DEBT PAYMENTS; IMPROVEMENTS. (a) The governing

body of the municipality may appropriate municipal revenues to:

(1) retire and discharge the accrued indebtedness of the

municipality;

(2) improve public markets and streets; or

(3) erect and operate municipal hospitals, a city hall,

waterworks, or other municipal buildings and facilities.

(b) The governing body may appropriate municipal revenues under

this section in amounts and under conditions that it considers

appropriate.

(c) In order to fulfill its functions under this section, the

governing body may borrow money based on the credit of the

municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 101.006. RECEIVERSHIP FOR PAYMENT OF DEBTS. (a) On the

failure of the municipality to accomplish a compromise of its

debts or pending the negotiation of a compromise, the

municipality may apply to the district court of the county in

which the municipality is located to have the court take charge

of the collection and appropriation of all taxes levied and

assessed by the municipality, except an amount of taxes necessary

to pay the current expenses of the municipality. The application

must describe the financial condition and insolvency of the

municipality.

(b) After the application is made to the district court, the

court shall appoint a receiver or designate the assessor and

collector of the municipality as receiver to collect and pay into

a named depository, for the payment of the municipal debts, all

taxes levied by the municipality. The district court may not

appoint a receiver except on the voluntary application of the

municipality.

(c) The district court shall decide all questions of priority

between conflicting claimants of the municipal funds in the

depository and shall provide for the ratable and equitable

distribution of the funds among all creditors entitled to the

funds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. PROVISIONS APPLICABLE TO HOME-RULE MUNICIPALITIES

Sec. 101.021. MUNICIPALITY COVERED BY SUBCHAPTER. This

subchapter applies only to a home-rule municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 101.022. GENERAL FISCAL POWERS. The municipality may:

(1) control and manage the finances of the municipality; and

(2) prescribe its fiscal year and other fiscal arrangements.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 101.0221. FISCAL YEAR FOR CERTAIN MUNICIPALITIES.

Notwithstanding any fiscal year provision in the municipal

charter, a municipality with a population in excess of 500,000

which is situated in a county bordering the Republic of Mexico

may prescribe its fiscal year by ordinance.

Added by Acts 1993, 73rd Leg., ch. 618, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 13.14, eff.

Sept. 1, 1999.

Sec. 101.023. GARNISHMENT. The municipality may provide that

its municipal funds are not subject to garnishment and that the

municipality is not required to answer in garnishment

proceedings.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. PROVISIONS APPLICABLE TO GENERAL-LAW MUNICIPALITIES

Sec. 101.041. MUNICIPALITY COVERED BY SUBCHAPTER. This

subchapter applies only to a general-law municipality.

Added by Acts 1993, 73rd Leg., ch. 68, Sec. 1, eff. May 2, 1993.

Sec. 101.042. FISCAL YEAR. The governing body of the

municipality by ordinance may prescribe the fiscal year of the

municipality.

Added by Acts 1993, 73rd Leg., ch. 68, Sec. 1, eff. May 2, 1993.



CHAPTER 102. MUNICIPAL BUDGET

LOCAL GOVERNMENT CODE

TITLE 4. FINANCES

SUBTITLE A. MUNICIPAL FINANCES

CHAPTER 102. MUNICIPAL BUDGET

Sec. 102.001. BUDGET OFFICER. (a) The mayor of a municipality

serves as the budget officer for the governing body of the

municipality except as provided by Subsection (b).

(b) If the municipality has the city manager form of government,

the city manager serves as the budget officer.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 102.002. ANNUAL BUDGET REQUIRED. The budget officer shall

prepare each year a municipal budget to cover the proposed

expenditures of the municipal government for the succeeding year.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 102.003. ITEMIZED BUDGET; CONTENTS. (a) The budget

officer shall itemize the budget to allow as clear a comparison

as practicable between expenditures included in the proposed

budget and actual expenditures for the same or similar purposes

made for the preceding year. The budget must show as definitely

as possible each of the projects for which expenditures are set

up in the budget and the estimated amount of money carried in the

budget for each project.

(b) The budget must contain a complete financial statement of

the municipality that shows:

(1) the outstanding obligations of the municipality;

(2) the cash on hand to the credit of each fund;

(3) the funds received from all sources during the preceding

year;

(4) the funds available from all sources during the ensuing

year;

(5) the estimated revenue available to cover the proposed

budget; and

(6) the estimated tax rate required to cover the proposed

budget.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 102.004. INFORMATION FURNISHED BY MUNICIPAL OFFICERS AND

BOARDS. In preparing the budget, the budget officer may require

any municipal officer or board to furnish information necessary

for the budget officer to properly prepare the budget.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 102.005. PROPOSED BUDGET FILED WITH MUNICIPAL CLERK; PUBLIC

INSPECTION. (a) The budget officer shall file the proposed

budget with the municipal clerk before the 30th day before the

date the governing body of the municipality makes its tax levy

for the fiscal year.

(b) A proposed budget that will require raising more revenue

from property taxes than in the previous year must contain a

cover page with the following statement in 18-point or larger

type: "This budget will raise more total property taxes than

last year's budget by (insert total dollar amount of increase and

percentage increase), and of that amount (insert amount computed

by multiplying the proposed tax rate by the value of new property

added to the roll) is tax revenue to be raised from new property

added to the tax roll this year."

(c) The proposed budget shall be available for inspection by any

person. If the municipality maintains an Internet website, the

municipal clerk shall take action to ensure that the proposed

budget is posted on the website.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

924, Sec. 1, eff. September 1, 2007.

Sec. 102.006. PUBLIC HEARING ON PROPOSED BUDGET. (a) The

governing body of a municipality shall hold a public hearing on

the proposed budget. Any person may attend and may participate

in the hearing.

(b) The governing body shall set the hearing for a date

occurring after the 15th day after the date the proposed budget

is filed with the municipal clerk but before the date the

governing body makes its tax levy.

(c) The governing body shall provide for public notice of the

date, time, and location of the hearing. The notice must

include, in type of a size at least equal to the type used for

other items in the notice, any statement required to be included

in the proposed budget under Section 102.005(b).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

924, Sec. 2, eff. September 1, 2007.

Sec. 102.0065. SPECIAL NOTICE BY PUBLICATION FOR BUDGET HEARING.

(a) The governing body of a municipality shall publish notice

before a public hearing relating to a budget in at least one

newspaper of general circulation in the county in which the

municipality is located.

(b) Notice published under this section is in addition to notice

required by other law, except that if another law requires the

governing body to give notice, by publication, of a hearing on a

budget this section does not apply.

(c) Notice under this section shall be published not earlier

than the 30th or later than the 10th day before the date of the

hearing.

(d) Notice under this section must include, in type of a size at

least equal to the type used for other items in the notice, any

statement required to be included in the proposed budget under

Section 102.005(b).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 24, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 402, Sec. 9, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

924, Sec. 3, eff. September 1, 2007.

Sec. 102.007. ADOPTION OF BUDGET. (a) At the conclusion of the

public hearing, the governing body of the municipality shall take

action on the proposed budget.

(b) The governing body may make any changes in the budget that

it considers warranted by the law or by the best interest of the

municipal taxpayers.

(c) Adoption of a budget that will require raising more revenue

from property taxes than in the previous year requires a separate

vote of the governing body to ratify the property tax increase

reflected in the budget. A vote under this subsection is in

addition to and separate from the vote to adopt the budget or a

vote to set the tax rate required by Chapter 26, Tax Code, or

other law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

924, Sec. 4, eff. September 1, 2007.

Sec. 102.008. APPROVED BUDGET FILED WITH MUNICIPAL CLERK:

POSTING ON INTERNET. On final approval of the budget by the

governing body of the municipality, the governing body shall:

(1) file the budget with the municipal clerk; and

(2) if the municipality maintains an Internet website, take

action to ensure that a copy of the budget is posted on the

website.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

924, Sec. 5, eff. September 1, 2007.

Sec. 102.009. LEVY OF TAXES AND EXPENDITURE OF FUNDS UNDER

BUDGET; EMERGENCY EXPENDITURE. (a) The governing body of the

municipality may levy taxes only in accordance with the budget.

(b) After final approval of the budget, the governing body may

spend municipal funds only in strict compliance with the budget,

except in an emergency.

(c) The governing body may authorize an emergency expenditure as

an amendment to the original budget only in a case of grave

public necessity to meet an unusual and unforeseen condition that

could not have been included in the original budget through the

use of reasonably diligent thought and attention. If the

governing body amends the original budget to meet an emergency,

the governing body shall file a copy of its order or resolution

amending the budget with the municipal clerk, and the clerk shall

attach the copy to the original budget.

(d) After the adoption of the budget or a budget amendment, the

budget officer shall provide for the filing of a true copy of the

approved budget or amendment in the office of the county clerk of

the county in which the municipality is located.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 102.010. CHANGES IN BUDGET FOR MUNICIPAL PURPOSES. This

chapter does not prevent the governing body of the municipality

from making changes in the budget for municipal purposes.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 102.011. CIRCUMSTANCES UNDER WHICH CHARTER PROVISIONS

CONTROL. If a municipality has already adopted charter

provisions that require the preparation of an annual budget

covering all municipal expenditures and if the municipality

conducts a public hearing on the budget as provided by Section

102.006 and otherwise complies with the provisions of this

chapter relating to property tax increases, the charter

provisions control. After the budget has been finally prepared

and approved, a copy of the budget and the amendments to the

budget shall be filed with the county clerk, as required for

other budgets under this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

924, Sec. 6, eff. September 1, 2007.



CHAPTER 103. AUDIT OF MUNICIPAL FINANCES

LOCAL GOVERNMENT CODE

TITLE 4. FINANCES

SUBTITLE A. MUNICIPAL FINANCES

CHAPTER 103. AUDIT OF MUNICIPAL FINANCES

Sec. 103.001. ANNUAL AUDIT; FINANCIAL STATEMENT. (a) A

municipality shall have its records and accounts audited annually

and shall have an annual financial statement prepared based on

the audit.

(b) A municipality subject to Section 16.356, Water Code, must

include in its financial statement a specific report on

compliance with that section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 404, Sec. 1, eff. Sept. 1,

1999.

Sec. 103.002. AUDITOR. A municipality whose records and

accounts are not audited annually by a person prescribed by

statute, by charter, or by a person in the regular employ of the

municipality shall employ at its own expense a certified public

accountant who is licensed in this state or a public accountant

who holds a permit to practice from the Texas State Board of

Public Accountancy to conduct the audit and to prepare the annual

financial statement.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 103.003. FILING; PUBLIC RECORD. (a) The annual financial

statement, including the auditor's opinion on the statement,

shall be filed in the office of the municipal secretary or clerk

within 180 days after the last day of the municipality's fiscal

year.

(b) The financial statement is a public record.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

862, Sec. 1, eff. June 15, 2007.

Sec. 103.004. VALUATION OF CERTAIN BENEFIT PROGRAMS. (a) A

municipality that provides a continuing organized program of

service retirement benefits, disability retirement benefits, or

death benefits for any of its officers or employees must include

in the annual financial statement a valuation of the financial

assets and liabilities of the program as shown in the most recent

actuarial valuation of the program.

(b) This section does not apply to:

(1) a program for which the only funding agency is a life

insurance company;

(2) a program providing only workers' compensation benefits; or

(3) a program administered by the municipality as a member of

the Texas Municipal Retirement System.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 104. MUNICIPAL INVESTMENT OF TRUST FUNDS AND SPECIAL DEPOSITS

LOCAL GOVERNMENT CODE

TITLE 4. FINANCES

SUBTITLE A. MUNICIPAL FINANCES

CHAPTER 104. MUNICIPAL INVESTMENT OF TRUST FUNDS AND SPECIAL

DEPOSITS

Sec. 104.001. CHAPTER APPLICABLE TO CERTAIN HOME-RULE

MUNICIPALITIES. This chapter applies only to a home-rule

municipality with a population of one million or more whose

charter provides for an elected comptroller, auditor, or

treasurer.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 86, eff. Sept. 1,

1991.

Sec. 104.002. AUTHORITY TO MAKE INVESTMENTS. (a) The

municipality may invest trust funds and special deposits in the

custody of the municipality.

(b) The municipal official responsible for managing and

conducting the municipality's fiscal affairs shall make the

investments. The investments are subject to the supervision and

control of the governing body, as established by ordinance.

(c) The municipality may invest the funds in amounts that are

not required for immediate disbursement according to official

estimates by purchasing obligations of the United States

government or by placing the funds in time deposit accounts with

one or more depository banks of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 104.003. EFFECT OF EARLY WITHDRAWAL. If any of the funds

placed in time deposit accounts are required before maturity,

they shall be made available by the depository bank, but the bank

is not liable for interest earned on any amount withdrawn before

maturity.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 104.004. INTEREST. The municipal official responsible for

managing and conducting the fiscal affairs shall receive the

interest earned on the investments and shall place the interest

in the municipal general fund as compensation to the municipality

for holding and handling the trust funds and special deposits for

the benefit of the persons ultimately entitled to receive the

funds and deposits.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 104.005. CUMULATIVE EFFECT WITH CHARTER PROVISIONS. This

chapter is cumulative of the municipal powers of investment

derived from the municipal charter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 105. DEPOSITORIES FOR MUNICIPAL FUNDS

LOCAL GOVERNMENT CODE

TITLE 4. FINANCES

SUBTITLE A. MUNICIPAL FINANCES

CHAPTER 105. DEPOSITORIES FOR MUNICIPAL FUNDS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 105.001. DEFINITIONS. In this chapter:

(1) "Bank" means a state bank or a national bank that has its

main office or a branch office in this state.

(2) "Credit union" means a state credit union or federal credit

union domiciled in this state.

(3) "Demand deposit" means a deposit of funds that may be

withdrawn on the demand of the depositor.

(4) "Depository" means the bank, credit union, or savings

association selected by the municipality to provide depository

services.

(5) "Time deposit" means a deposit of funds subject to a

contract between the depositor and the depository under which the

depositor may not withdraw any of the funds by check or by

another manner until the expiration of a certain period following

written notice of the depositor's intent to withdraw the funds.

(6) "Depository services" means the receipt and disbursement of

funds by a depository in accordance with the terms of a

depository services contract.

(7) "Depository services contract" means a contract executed by

a municipality and a depository containing terms and conditions

relating to the depository services to be provided by the

depository.

(8) "Designated officer" means the treasurer of a municipality

or other officer of the municipality so designated by the

governing body of a municipality.

(9) "Federal credit union" means a credit union organized under

the Federal Credit Union Act (12 U.S.C. Section 1751 et seq.).

(10) "Federal savings association" means a savings and loan

association or a savings bank organized under federal law.

(11) "National bank" means a banking corporation organized under

the provisions of 12 U.S.C. Section 21.

(12) "Savings association" means a savings association or

savings bank organized under the laws of this state, another

state, or federal law that has its main office or a branch office

in this state.

Text of subsec. (13) as amended by Acts 1999, 76th Leg., ch. 62,

Sec. 7.79

(13) "State bank" has the meaning assigned by Section 31.002(a),

Finance Code.

Text of subsec. (13) as amended by Acts 1999, 76th Leg., ch. 344,

Sec. 5.008

(13) "State bank" means a bank organized under the laws of this

state or another state.

(14) "State credit union" means a credit union organized under

Subtitle D, Title 3, Finance Code.

(15) "State savings association" means any savings and loan

association or savings bank organized under the laws of this

state.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 234, Sec. 1, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 914, Sec. 9, eff. Sept. 1, 1995;

Acts 1999, 76th Leg., ch. 62, Sec. 7.79, eff. Sept. 1, 1999; Acts

1999, 76th Leg., ch. 344, Sec. 5.008, eff. Sept. 1, 1999.

Sec. 105.002. FUNDS AFFECTED. This chapter applies to the

funds, including school funds, of any municipality or any

department or agency of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 234, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. ESTABLISHMENT OF DEPOSITORY

Sec. 105.011. DEPOSITORY AUTHORIZED. (a) Before awarding a

depository services contract to a depository, the governing body

of a municipality shall receive applications for the performance

of depository services from one or more banks, credit unions, or

savings associations.

(b) The governing body may consider the application of a bank,

credit union, or savings association that is not doing business

within the municipality if:

(1) the bank, credit union, or savings association maintains a

place of business within the state and offers within the state

the services required by the depository services contract; and

(2) the governing body, prior to giving the notice required by

Section 105.012, has adopted a written policy expressly

permitting the consideration of applications received by the

municipality from a bank, credit union, or savings association

that is not doing business within the municipality, after taking

into consideration what is in the best interest of the

municipality in establishing a depository.

(c) The designated officer shall request, receive, and review

applications for the performance of depository services. The

designated officer shall present the specifications of each

application to the governing body who will then select a

depository.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 14(a), eff. Aug. 28,

1989; Acts 1993, 73rd Leg., ch. 234, Sec. 1, eff. Sept. 1, 1993.

Sec. 105.012. NOTICE. (a) The designated officer shall give

notice to banks, credit unions, and savings associations

requesting the submission of applications for the performance of

depository services.

(b) The notice must contain:

(1) the name and address of the designated officer receiving the

applications;

(2) the date and time the applications are to be received by the

designated officer; and

(3) the date, time, and place the governing body of the

municipality will consider the selection of one or more

depositories.

(c) Notice of the request shall be published at least once no

later than 21 days prior to the deadline for receipt of

applications for depository services contracts (i) in a newspaper

of general circulation in the municipality and (ii) in a

financial publication of general circulation published within

this state; provided, that the notice required by clause (ii)

shall not be required if the governing body has not adopted the

written policy described in Section 105.011.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 234, Sec. 1, eff. Sept. 1,

1993.

Sec. 105.013. APPLICATION. The designated officer may not

consider an application if it is received after the date

specified in the notice for receiving applications by the

designated officer.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 234, Sec. 1, eff. Sept. 1,

1993.

Sec. 105.014. REVIEW OF APPLICATIONS. In reviewing the

applications, the designated officer shall consider the terms and

conditions for the performance of depository services, including

the type and cost of services to be provided to the municipality,

consistent with any policy guidelines adopted by the governing

body regarding the selection of one or more depositories.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 234, Sec. 1, eff. Sept. 1,

1993.

Sec. 105.015. SELECTION OF DEPOSITORY. (a) The governing body

of a municipality may authorize the designated officer to execute

on the municipality's behalf one or more depository services

contracts.

(b) The governing body may reject any of the applications and

readvertise if all applications are rejected.

(c) The conflict of interests provisions of Section 131.903

apply to the selection of the depositories.

Added by Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1,

1987. Renumbered from Sec. 105.014 and amended by Acts 1993, 73rd

Leg., ch. 234, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1993,

73rd Leg., ch. 268, Sec. 25, eff. Sept. 1, 1993.

Sec. 105.016. DESIGNATION OF DEPOSITORY. (a) The governing

body shall designate, by an order recorded in its minutes, the

bank, credit union, or savings association to serve as a

depository for the municipality's funds.

(b) If a bank, credit union, or savings association selected as

a municipal depository does not provide security by the deadline

prescribed by Section 105.031, the selection of the bank, credit

union, or savings association as a depository is void, and the

governing body may consider the application it deems to be the

next most advantageous depository services application.

Added by Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1,

1987. Renumbered from Sec. 105.015 and amended by Acts 1993, 73rd

Leg., ch. 234, Sec. 1, eff. Sept. 1, 1993.

Sec. 105.017. TERM OF DEPOSITORY CONTRACT. A municipality may

approve, execute, and deliver any depository services contract

whose term does not exceed five years. The depository services

contract may only contain terms and conditions approved by the

governing body of the municipality.

Added by Acts 1993, 73rd Leg., ch. 234, Sec. 1, eff. Sept. 1,

1993.

Sec. 105.018. ADDITIONAL SERVICES. In addition to depository

services, a municipality may contract with financial

institutions, including banks, credit unions, and savings

associations, for additional financial services under a separate

contract if the governing body of the municipality determines

that additional financial services are necessary in the

administration, collection, investment, and transfer of municipal

funds.

Added by Acts 1993, 73rd Leg., ch. 234, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER C. SECURITY FOR FUNDS HELD BY DEPOSITORY

Sec. 105.031. QUALIFICATION AS DEPOSITORY. (a) The bank or

savings association, to qualify as a municipal depository, must,

not later than five days before the commencement of the term of

the depository services contract, provide security for the

municipal funds to be deposited in accordance with the terms of

the depository services contract.

(b) Chapter 2257, Government Code governs the type, level,

substitution, possession, release, and method of valuation of the

security necessary to secure the deposit of municipal funds.

(c) Repealed by Acts 2001, 77th Leg., ch. 402, Sec. 20(a), eff.

Sept. 1, 2001.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 234, Sec. 1, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(12), eff. Sept. 1,

1995; Acts 2001, 77th Leg., ch. 402, Sec. 20(a), eff. Sept. 1,

2001.

Sec. 105.033. SURETY BOND. (a) One or more bonds issued and

executed by one or more solvent surety companies authorized to do

business in this state, payable to the municipality and filed

with the secretary and the designated officer of the

municipality, qualify as security under this subchapter if the

bonds are approved by the governing body.

(b) After the governing body approves a surety bond, it shall be

filed with the secretary and the designated officer of the

municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 234, Sec. 1, eff. Sept. 1,

1993.

Sec. 105.034. CONDITIONS TO ACTING AS DEPOSITORY. (a) The

depository shall:

(1) keep the municipal funds covered by the depository services

contract;

(2) perform all duties and obligations imposed on the depository

by law and under the depository services contract;

(3) pay on presentation all checks drawn and properly payable on

a demand deposit account with the depository;

(4) pay all transfers properly payable as directed by a

designated officer;

(5) provide and maintain security at the level required by the

provisions of Chapter 2257, Government Code; and

(6) account for the municipal funds as required by law.

(b) Any suit brought in connection with a depository services

contract must be tried in the county in which the city hall of

the municipality is located.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 234, Sec. 1, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(12), eff. Sept. 1,

1995.

SUBCHAPTER D. MAINTENANCE AND MODIFICATION OF SECURITY

Sec. 105.051. MAINTENANCE OF SECURITY. (a) A depository

services contract shall contain terms and conditions relating to

the possession, substitution, or release of security, including:

(1) requiring the depository to execute a new bond or pledge

additional securities for the deposit of municipal funds;

(2) substituting one security for another;

(3) releasing securities pledged by a depository in excess of

the amount required by this chapter;

(4) the time period in which such addition, substitution, or

release of security by a depository may occur; and

(5) other matters relating to the possession, substitution, or

release of security the municipality considers necessary for its

protection.

(b) If a depository fails for any reason to comply with the

requirements governing the possession, substitution, or release

of security, the governing body may select a new depository in

the manner provided in this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 234, Sec. 1, eff. Sept. 1,

1993.

Sec. 105.053. SOLVENCY OF SURETY COMPANY AND ADEQUACY OF

SECURITIES. At any time the governing body of the municipality

considers it necessary for the protection of the municipality,

the governing body may direct the designated officer to

investigate the solvency of a surety company that issues a bond

on behalf of a municipal depository or investigate the value of

securities pledged by a depository to secure municipal funds.

Added by Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1,

1987. Renumbered from Sec. 105.056 and amended by Acts 1993, 73rd

Leg., ch. 234, Sec. 1, eff. Sept. 1, 1993.

Sec. 105.054. SURRENDER OF INTEREST ON SECURITIES. Except as

provided for in the collateral policies of the municipality

adopted in accordance with Chapter 2257, Government Code, on

request of a municipal depository, the municipality shall

surrender, when due, interest coupons or other evidence of

interest on securities deposited by the depository with the

governing body if the securities remaining pledged by the

depository are adequate to meet the requirements of this chapter

and of the governing body.

Added by Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1,

1987. Renumbered from Sec. 105.057 and amended by Acts 1993, 73rd

Leg., ch. 234, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995,

74th Leg., ch. 76, Sec. 5.95(12), eff. Sept. 1, 1995.

SUBCHAPTER E. DEPOSITORY ACCOUNTS

Sec. 105.071. CHARACTER AND AMOUNT OF DEPOSITS. (a) The

governing body of the municipality may determine and designate in

the depository services contract the character and amount of

municipal funds that will be demand deposits. However, the

municipality has the right to maintain other investments of

municipal funds in accordance with the investment policy adopted

by the municipality.

(b) The designated officer may contract with a depository for

interest on time deposits, including, without limitation,

certificates of deposit, at any legal rate under federal or state

law, rule, or regulation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 234, Sec. 1, eff. Sept. 1,

1993.

Sec. 105.072. INVESTMENTS. The provisions of Chapter 810, Acts

of the 66th Legislature, Regular Session, 1979 (Article

4413(34c), Vernon's Texas Civil Statutes), and Subchapter A,

Chapter 2256, Government Code shall govern the investment of

municipal funds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 234, Sec. 1, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(11), eff. Sept. 1,

1995.

Sec. 105.073. DEPOSIT OF FUNDS. Not later than 60 days from the

date the governing body of the municipality designates a

depository in accordance with the provisions of Section 105.016,

the designated officer of the municipality shall transfer to the

depository all the municipal funds covered by the depository

services contract under the control of the designated officer.

The designated officer of the municipality shall as soon as

practicable also deposit in the depository to the credit of the

municipality any money covered by the depository services

contract received after the depository is designated.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 234, Sec. 1, eff. Sept. 1,

1993.

Sec. 105.074. PAYMENT OF FUNDS. (a) The funds of the

municipality may be paid out of a depository only at the

direction of a designated officer.

(b) Except as provided in Subsection (g), a designated officer

may draw a check on a depository only on a warrant signed by the

mayor and attested by the secretary of the municipality.

(c) If there is sufficient money in a fund in a depository

against which the proper authority has drawn a warrant, the

designated officer on presentation of the warrant shall draw a

check on the depository in favor of the legal holder of the

warrant, retain the warrant, and charge the warrant against the

fund on which it is drawn. The designated officer may not draw a

warrant on a fund in a depository unless the fund has sufficient

money to pay the warrant.

(d) A designated officer may not draw a check on any funds

designated in the depository services contract as time deposits

until notice has been given and the notice period has expired

under the terms of the contract with the depository.

(e) The mayor and secretary of the municipality may not draw a

warrant on a special fund in a depository or under the control of

the designated officer that was created to pay the bonded

indebtedness of the municipality other than to pay the principal

of or interest on the indebtedness or to invest the fund as

provided by law.

(f) The designated officer may not pay or draw a check to pay

money out of a special fund that was created to pay the bonded

indebtedness of the municipality other than to pay the principal

of or interest on the indebtedness or to invest the fund as

provided by law.

(g) Notwithstanding the provisions of Subsections (b) through

(f), the governing body of a municipality may adopt procedures:

(1) governing the method by which the designated officer is

authorized to direct payments from the funds of the municipality

on deposit with a depository;

(2) governing the method of payment of obligations of the

municipality, including payment by check, draft, wire transfer,

or other method of payment mutually acceptable to the

municipality and the depository; and

(3) the governing body determines are necessary to ensure the

safety and integrity of the payment process.

(h) If a municipality adopts procedures in accordance with

Subsection (g), a copy of the adopted procedures shall be filed

with the depository. The designated officer and the depository

shall agree upon record-keeping safeguards and other measures

necessary to ensure the safety and integrity of the payment

process. The safeguards must be approved by the governing body of

the municipality if the governing body finds that the safeguards

are consistent with and do not contravene the procedures adopted

under Subsection (g).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 234, Sec. 1, eff. Sept. 1,

1993.

Sec. 105.075. CHECKS PAYABLE AT DEPOSITORY. Checks drawn by the

treasurer of the municipality against municipal funds on deposit

are payable by the depository at its place of business in the

municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 234, Sec. 1, eff. Sept. 1,

1993.

Sec. 105.076. DEBTS PAYABLE OTHER THAN AT MUNICIPAL TREASURY.

The governing body of the municipality may direct the designated

officer to withdraw from a depository and deposit money

sufficient to pay a bond, coupon, or other indebtedness of the

municipality at a place other than at the municipal treasury if

by its terms the indebtedness is payable on maturity or upon

redemption prior to maturity at the other location.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 234, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER F. LIABILITY AND REPORT OF DESIGNATED OFFICER

Sec. 105.091. LIABILITY OF DESIGNATED OFFICER. (a) The

designated officer is not responsible for any loss of municipal

funds through the negligence, failure, or wrongful act of a

depository. This subsection does not release the designated

officer from responsibility for a loss resulting from the

official misconduct of the designated officer, including a

misappropriation of the funds, or from responsibility for the

funds until a depository is selected and the funds are deposited.

(b) A designated officer who diverts money from an interest and

sinking fund or who applies money in that fund for a purpose

other than as permitted by Section 105.074(f) is:

(1) subject to a penalty of not less than $500 or more than

$1,000; and

(2) liable for the amount of money that is diverted.

(c) The state is entitled to recover a penalty imposed under

Subsection (b)(1). The amount of diverted money that is recovered

under Subsection (b)(2) shall be paid into the municipal treasury

to the credit of the fund from which it was diverted.

(d) The attorney general or the district attorney of the

district in which the designated officer resides, or the county

attorney in a county that is not served by a district attorney,

may institute suit against the designated officer and the

sureties on the designated officer's official bond to recover the

amounts described by Subsection (b).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 234, Sec. 1, eff. Sept. 1,

1993; Acts 1999, 76th Leg., ch. 227, Sec. 6, eff. Sept. 1, 1999.

Sec. 105.092. REPORT BY DESIGNATED OFFICER. In conjunction with

the publication of the annual financial statement of the

municipality, the designated officer shall prepare a report which

shall describe in summary form:

(1) the amount of receipts and expenditures of the municipal

treasury;

(2) the amount of money on hand in each fund;

(3) the amount of bonds becoming due for redemption that require

action;

(4) the amount of interest to be paid during the next fiscal

year; and

(5) any other information required by law to be reported by the

designated officer.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 234, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 106. MUNICIPAL CHILD SAFETY TRUST FUND

LOCAL GOVERNMENT CODE

TITLE 4. FINANCES

SUBTITLE A. MUNICIPAL FINANCES

CHAPTER 106. MUNICIPAL CHILD SAFETY TRUST FUND

Sec. 106.001. CREATION OF CHILD SAFETY TRUST FUND IN CERTAIN

MUNICIPALITIES. A child safety trust fund shall be created in

the treasury of a municipality with a population of more than

850,000.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 10.01, eff. Sept. 1,

1995.

Sec. 106.002. DEPOSITS TO FUND. The following money shall be

deposited in the fund:

(1) court costs collected under Article 102.014, Code of

Criminal Procedure; and

(2) optional motor vehicle registration fees remitted to the

municipality by the county under Section 502.173, Transportation

Code.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 10.01, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.214, eff.

Sept. 1, 1997.

Sec. 106.003. USE OF FUND. (a) Money in the fund shall be used

for the purpose of providing school crossing guard services as

provided by Chapter 343.

(b) After payment of the expenses of the school crossing guard

services, any remaining money in the fund may be used for

programs designed to enhance child safety, health, or nutrition,

including child abuse intervention and prevention and drug and

alcohol abuse prevention.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 10.01, eff. Sept. 1,

1995.

Sec. 106.004. AUDIT. (a) Money collected under this chapter is

subject to audit by the comptroller.

(b) Money expended under this chapter is subject to audit in the

same manner as other funds expended by a county or municipality.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 10.01, eff. Sept. 1,

1995.



CHAPTER 107. OBLIGATIONS FOR CERTAIN LIABILITIES TO PUBLIC PENSION FUNDS OF A MUNICIPALITY

LOCAL GOVERNMENT CODE

TITLE 4. FINANCES

SUBTITLE A. MUNICIPAL FINANCES

CHAPTER 107. OBLIGATIONS FOR CERTAIN LIABILITIES TO PUBLIC

PENSION FUNDS OF A MUNICIPALITY

Sec. 107.001. DEFINITIONS. In this chapter:

(1) "Obligation" includes a bond, certificate, note, or book

entry obligation.

(2) "Unfunded liability" means an unfunded, accrued liability of

a municipality to a public pension fund as determined by

actuarial analysis.

Added by Acts 2003, 78th Leg., ch. 1271, Sec. 1, eff. Sept. 1,

2003.

Sec. 107.002. DEFINITION OF "PUBLIC PENSION FUND." In this

chapter, "public pension fund":

(1) means a continuing, organized program or plan of service

retirement, disability retirement, or death benefits for officers

or employees of a municipality;

(2) includes a plan qualified under Section 401(a), Internal

Revenue Code of 1986, as amended; and

(3) does not include:

(A) a program that provides only workers' compensation benefits;

(B) a program administered by the federal government;

(C) a plan described by Section 401(d), Internal Revenue Code of

1986, as amended;

(D) an individual retirement account consisting of an annuity

contract described by Section 403(b), Internal Revenue Code of

1986, as amended;

(E) an individual retirement account as defined by Section

408(a), Internal Revenue Code of 1986, as amended;

(F) an individual retirement annuity as defined by Section

408(b), Internal Revenue Code of 1986, as amended;

(G) an eligible deferred compensation plan as defined by Section

457(b), Internal Revenue Code of 1986, as amended; or

(H) a program for which benefits are administered by a life

insurance company or for which the only funding agency is a life

insurance company.

Added by Acts 2003, 78th Leg., ch. 1271, Sec. 1, eff. Sept. 1,

2003.

Sec. 107.003. PENSION FUND OBLIGATIONS AUTHORIZED. (a) A

municipality may issue obligations to fund all or any part of an

unfunded liability.

(b) Before authorizing issuance and delivery of an obligation

under this section, the governing body of the municipality must

enter into a written agreement with the governing body of the

public retirement system that:

(1) has fiduciary responsibility for assets of the public

pension fund or public pension funds that are to receive the net

proceeds of the obligations to be issued; and

(2) has the duty to oversee the investment and expenditure of

the assets of the public pension fund.

(c) The written agreement must state the amount of the unfunded

liability and the date or dates on which the public pension fund

will accept the net proceeds of the obligations to be issued in

payment of all or a portion of the unfunded liability.

Added by Acts 2003, 78th Leg., ch. 1271, Sec. 1, eff. Sept. 1,

2003.

Sec. 107.004. PROCEEDS OF OBLIGATIONS ISSUED. The municipality

shall deposit the net proceeds of obligations issued under

Section 107.003 to the credit of the public pension fund. The

amount deposited under this section becomes part of the public

pension fund's assets.

Added by Acts 2003, 78th Leg., ch. 1271, Sec. 1, eff. Sept. 1,

2003.

Sec. 107.005. PAYMENT OF OBLIGATIONS. An obligation issued

under Section 107.003 may be made payable by the municipality

from:

(1) the fund from which compensation is paid to its officers and

employees;

(2) its general fund; or

(3) taxes, revenues, both taxes and revenues, or any other

source or combination of sources of money that the municipality

may use under state law to secure or pay any kind of bond or

obligation.

Added by Acts 2003, 78th Leg., ch. 1271, Sec. 1, Sept. 1, 2003.

Sec. 107.006. OBLIGATION AS REFINANCING. An obligation issued

under Section 107.003 is a complete or partial refinancing of a

commitment of the municipality to fund its unfunded liability.

Added by Acts 2003, 78th Leg., ch. 1271, Sec. 1, eff. Sept. 1,

2003.

Sec. 107.007. SALE OF OBLIGATIONS; MATURITY. Obligations issued

under Section 107.003 may be sold at private or public sale and

must mature not later than the 30th anniversary of the date of

issuance.

Added by Acts 2003, 78th Leg., ch. 1271, Sec. 1, eff. Sept. 1,

2003.

Sec. 107.008. ADDITIONAL AUTHORITY; CREDIT AGREEMENTS. (a) In

this section, "credit agreement" and "obligation" have the

meanings assigned by Section 1371.001, Government Code.

(b) The governing body of a municipality that issues obligations

under Section 107.003 may exercise any of the rights or powers of

the governing body of an issuer under Chapter 1371, Government

Code, and may enter into a credit agreement under that chapter.

An obligation issued under Section 107.003 is an obligation under

Chapter 1371, Government Code, but is not required to be rated as

required by that chapter.

Added by Acts 2003, 78th Leg., ch. 1271, Sec. 1, eff. Sept. 1,

2003.

Sec. 107.009. CHAPTER CONTROLLING. This chapter prevails over

any conflict between this chapter and:

(1) another law respecting the issuance of obligations of a

municipality; or

(2) a municipal home-rule charter.

Added by Acts 2003, 78th Leg., ch. 1271, Sec. 1, eff. Sept. 1,

2003.



CHAPTER 108. MUNICIPAL BONDS FOR CERTAIN DEFINED AREAS

LOCAL GOVERNMENT CODE

TITLE 4. FINANCES

SUBTITLE A. MUNICIPAL FINANCES

CHAPTER 108. MUNICIPAL BONDS FOR CERTAIN DEFINED AREAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 108.001. DEFINITION. In this chapter, "defined area" means

a defined area created by a municipal utility district under

Subchapter J, Chapter 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

813, Sec. 1, eff. June 15, 2007.

Sec. 108.002. APPLICATION OF CHAPTER. This chapter applies only

to a municipality that under Section 43.075 or any other law

abolishes a municipal utility district created under Section 59,

Article XVI, Texas Constitution, that contains a defined area.

Added by Acts 2007, 80th Leg., R.S., Ch.

813, Sec. 1, eff. June 15, 2007.

Sec. 108.003. CONFLICT WITH OTHER LAWS. To the extent of a

conflict between this chapter and any other law, including

Subchapter A, Chapter 372, this chapter controls.

Added by Acts 2007, 80th Leg., R.S., Ch.

813, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BONDS USED TO CARRY OUT PURPOSES OF

DEFINED AREA IN ABOLISHED MUNICIPAL UTILITY DISTRICT

Sec. 108.051. BONDS ORIGINALLY AUTHORIZED IN ABOLISHED MUNICIPAL

UTILITY DISTRICT; PROPERTY TAXES. (a) If, before its abolition,

a municipal utility district voted to issue bonds secured by

property taxes for a defined area under Section 54.806, Water

Code, and if some or all of the bonds were not issued, sold, and

delivered before the abolition, the governing body of the

municipality that abolished the district may issue and sell

municipal bonds:

(1) in an amount not to exceed the amount of the unissued

district bonds approved by the voters; and

(2) for the purpose of carrying out the purposes for which the

district bonds were voted.

(b) The bonds are issued under the authority under which they

were voted, particularly Section 59, Article XVI, Texas

Constitution. The bonds must be secured by a tax under the

authority under which they were voted, particularly a tax on the

property in the defined area of the abolished district.

(c) The bonds must be authorized by ordinance of the governing

body of the municipality. The ordinance must provide for the

levy of taxes on all taxable property in the defined area of the

abolished district to pay the principal of and interest on the

bonds when due.

Added by Acts 2007, 80th Leg., R.S., Ch.

813, Sec. 1, eff. June 15, 2007.

Sec. 108.052. BONDS AUTHORIZED UNDER PUBLIC IMPROVEMENT

DISTRICT; ASSESSMENTS. (a) If, before its abolition, a

municipal utility district voted to issue bonds secured by

property taxes for a defined area under Section 54.806, Water

Code, and if some or all of the bonds were not issued, sold, and

delivered before the abolition, the governing body of the

municipality that abolished the district may, on its own motion,

establish a public improvement district under Subchapter A,

Chapter 372, for the purpose of issuing and selling municipal

bonds:

(1) in an amount not to exceed the amount of the unissued

district bonds approved by the voters; and

(2) for the purpose of carrying out the purposes for which the

district bonds were voted, including the cost of facilities

constructed after creation of the defined area in accordance with

the plan for improvements adopted by the board of directors of

the abolished district.

(b) A municipality that establishes a public improvement

district under this section may:

(1) enter into agreements with developers of property in the

public improvement district for the construction, acquisition,

expansion, improvement, or extension of improvements in the

public improvement district;

(2) reimburse a developer for the costs of the improvements

through assessments payable in installments on property in the

public improvement district;

(3) pledge any type of assessment, including installment

assessments, levied against property in the public improvement

district as security for bonds and agreements; and

(4) structure the assessments in any manner determined by the

governing body of the municipality.

(c) In structuring an assessment under this section, the

municipality may include in the assessment:

(1) a coverage factor;

(2) any prepayment dates;

(3) terms or amounts; and

(4) any other methodology or amounts determined necessary or

convenient by the governing body of the municipality.

(d) Any bonds issued by the municipality under this section must

be authorized by ordinance of the governing body of the

municipality and shall provide for the collection of the

assessments as authorized by Subchapter A, Chapter 372, and this

chapter.

(e) The bonds may be payable in installments, as determined by

the governing body of the municipality, against the property in

the defined area.

(f) The municipality may use the bonds to:

(1) pay or reimburse a developer for public improvements in the

public improvement district under a development or other

agreement with the developer;

(2) pay the principal of and interest on the bonds when due; or

(3) pay any combination of purposes described by Subdivisions

(1) and (2).

Added by Acts 2007, 80th Leg., R.S., Ch.

813, Sec. 1, eff. June 15, 2007.

Sec. 108.053. PLEDGES TO SECURE BONDS. The municipality may

further pledge any available funds to secure the bonds, including

taxes or other revenue.

Added by Acts 2007, 80th Leg., R.S., Ch.

813, Sec. 1, eff. June 15, 2007.

Sec. 108.054. CHOICE OF LAWS. (a) A municipality may exercise

powers under Section 108.051 or 108.052, but may not exercise

powers under both sections for the same defined area.

(b) A municipality that exercises powers under Section 108.051

or 108.052 to reimburse a developer's infrastructure costs in a

defined area shall not be required to provide payment to the

developer under Section 43.0715.

Added by Acts 2007, 80th Leg., R.S., Ch.

813, Sec. 1, eff. June 15, 2007.

Sec. 108.055. CONFLICT WITH MUNICIPAL CHARTER. This subchapter

prevails over a municipal charter provision to the extent of a

conflict with this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

813, Sec. 1, eff. June 15, 2007.

Sec. 108.056. EFFECT ON OTHER MUNICIPAL BONDS. This subchapter

does not affect the authority of a municipality to issue bonds

for other purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

813, Sec. 1, eff. June 15, 2007.



CHAPTER 111. COUNTY BUDGET

LOCAL GOVERNMENT CODE

TITLE 4. FINANCES

SUBTITLE B. COUNTY FINANCES

CHAPTER 111. COUNTY BUDGET

SUBCHAPTER A. BUDGET PREPARATION IN COUNTIES WITH POPULATION OF

225,000 OR LESS

Sec. 111.001. SUBCHAPTER APPLICABLE TO COUNTIES WITH POPULATION

OF 225,000 OR LESS; EXCEPTION. This subchapter applies only to a

county that has a population of 225,000 or less and that does not

operate under Subchapter C.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 11(e), eff. Aug. 28,

1989.

Sec. 111.002. COUNTY JUDGE AS BUDGET OFFICER. The county judge

serves as the budget officer for the commissioners court of the

county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 111.003. ANNUAL BUDGET REQUIRED. (a) During the 7th or

the 10th month of the fiscal year, as determined by the

commissioners court, the county judge, assisted by the county

auditor or county clerk, shall prepare a budget to cover all

proposed expenditures of the county government for the succeeding

fiscal year.

(b) A proposed budget that will require raising more revenue

from property taxes than in the previous year must contain a

cover page with the following statement in 18-point or larger

type: "This budget will raise more total property taxes than

last year's budget by (insert total dollar amount of increase and

percentage increase), and of that amount (insert amount computed

by multiplying the proposed tax rate by the value of new property

added to the roll) is tax revenue to be raised from new property

added to the tax roll this year."

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 117, Sec. 1, eff. Sept. 1,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

924, Sec. 7, eff. September 1, 2007.

Sec. 111.004. ITEMIZED BUDGET; CONTENTS. (a) The county judge

shall itemize the budget to allow as clear a comparison as

practicable between expenditures included in the proposed budget

and actual expenditures for the same or similar purposes that

were made for the preceding fiscal year. The budget must show as

definitely as possible each of the projects for which an

appropriation is established in the budget and the estimated

amount of money carried in the budget for each project.

(b) The budget must contain a complete financial statement of

the county that shows:

(1) the outstanding obligations of the county;

(2) the cash on hand to the credit of each fund of the county

government;

(3) the funds received from all sources during the preceding

fiscal year;

(4) the funds available from all sources during the ensuing

fiscal year;

(5) the estimated revenues available to cover the proposed

budget; and

(6) the estimated tax rate required to cover the proposed

budget.

(c) In preparing the budget, the county judge shall estimate the

revenue to be derived from taxes to be levied and collected in

the succeeding fiscal year and shall include that revenue in the

estimate of funds available to cover the proposed budget.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 111.005. INFORMATION FURNISHED BY COUNTY OFFICERS. (a) In

preparing the budget, the county judge may require any county

officer to furnish existing information necessary for the judge

to properly prepare the budget.

(b) If a county officer fails to provide the information as

required by the county judge, the county judge may request the

commissioners court to issue an order:

(1) directing the county officer to produce the required

information; and

(2) prescribing the form in which the county officer must

produce the information.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1197, Sec. 1, eff. June 20,

1997.

Sec. 111.006. PROPOSED BUDGET FILED WITH COUNTY CLERK; PUBLIC

INSPECTION. (a) When the county judge has completed the

preparation of the budget, the judge shall file a copy of the

proposed budget with the county clerk.

(b) The copy of the proposed budget shall be available for

inspection by any person. If the county maintains an Internet

website, the county clerk shall take action to ensure that the

proposed budget is posted on the website.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

924, Sec. 8, eff. September 1, 2007.

Sec. 111.007. PUBLIC HEARING ON PROPOSED BUDGET. (a) The

commissioners court shall hold a public hearing on the proposed

budget. Any person may attend and may participate in the

hearing.

(b) The commissioners court shall set the hearing for a date

after the 15th day of the month next following the month in which

the budget was prepared in accordance with Section 111.003, Local

Government Code, but before the date on which taxes are levied by

the court.

(c) The commissioners court shall give public notice that it

will consider the proposed budget on the date of the hearing.

The notice must state the date, time, and location of the

hearing. The notice must include, in type of a size at least

equal to the type used for other items in the notice, any

statement required to be included in the proposed budget under

Section 111.003(b).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 117, Sec. 2, eff. Sept. 1,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

924, Sec. 9, eff. September 1, 2007.

Sec. 111.0075. SPECIAL NOTICE BY PUBLICATION FOR BUDGET HEARING.

(a) A commissioners court shall publish notice before a public

hearing relating to a budget in at least one newspaper of general

circulation in the county.

(b) Notice published under this section is in addition to notice

required by other law. Notice under this section shall be

published not earlier than the 30th or later than the 10th day

before the date of the hearing.

(c) This section does not apply to a commissioners court

required by other law to give notice by publication of a hearing

on a budget.

(d) Notice under this section must include, in type of a size at

least equal to the type used for other items in the notice, any

statement required to be included in the proposed budget under

Section 111.003(b).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 26, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

924, Sec. 10, eff. September 1, 2007.

Sec. 111.008. ADOPTION OF BUDGET. (a) At the conclusion of the

public hearing, the commissioners court shall take action on the

proposed budget.

(b) The commissioners court may make any changes in the proposed

budget that it considers warranted by the law and required by the

interest of the taxpayers.

(c) Adoption of a budget that will require raising more revenue

from property taxes than in the previous year requires a separate

vote of the commissioners court to ratify the property tax

increase reflected in the budget. A vote under this subsection

is in addition to and separate from the vote to adopt the budget

or a vote to set the tax rate required by Chapter 26, Tax Code,

or other law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

924, Sec. 11, eff. September 1, 2007.

Sec. 111.009. APPROVED BUDGET FILED WITH COUNTY CLERK: POSTING

ON INTERNET. On final approval of the budget by the

commissioners court, the court shall:

(1) file the budget with the county clerk; and

(2) if the county maintains an Internet website, take action to

ensure that a copy of the budget is posted on the website.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

924, Sec. 12, eff. September 1, 2007.

Sec. 111.010. LEVY OF TAXES AND EXPENDITURE OF FUNDS UNDER

BUDGET; EMERGENCY EXPENDITURE; BUDGET TRANSFER. (a) The

commissioners court may levy taxes only in accordance with the

budget.

(b) After final approval of the budget, the commissioners court

may spend county funds only in strict compliance with the budget,

except in an emergency.

(c) The commissioners court may authorize an emergency

expenditure as an amendment to the original budget only in a case

of grave public necessity to meet an unusual and unforeseen

condition that could not have been included in the original

budget through the use of reasonably diligent thought and

attention. If the court amends the original budget to meet an

emergency, the court shall file a copy of its order amending the

budget with the county clerk, and the clerk shall attach the copy

to the original budget.

(d) The commissioners court by order may amend the budget to

transfer an amount budgeted for one item to another budgeted item

without authorizing an emergency expenditure.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 167, Sec. 1, 2, eff. May 25,

1989.

Sec. 111.0105. BUDGET FOR EXPENDITURES FROM PROCEEDS OF BONDS OR

OTHER OBLIGATIONS. If a county bond issue is submitted at an

election or other authorized obligations are to be issued against

future revenues and a tax is to be levied for those obligations,

the commissioners court shall adopt a budget of proposed

expenditures. On receipt of the proceeds of the sale of the bonds

or other obligations, the county may make expenditures from the

proceeds in the manner provided by this subchapter for

expenditures for general purposes.

Added by Acts 1997, 75th Leg., ch. 1197, Sec. 2, eff. June 20,

1997.

Sec. 111.0106. SPECIAL BUDGET FOR GRANT OR AID MONEY. The

county auditor or the county judge in a county that does not have

a county auditor shall certify to the commissioners court the

receipt of all public or private grant or aid money that is

available for disbursement in a fiscal year but not included in

the budget for that fiscal year. On certification, the court

shall adopt a special budget for the limited purpose of spending

the grant or aid money for its intended purpose.

Added by Acts 1997, 75th Leg., ch. 1197, Sec. 2, eff. June 20,

1997.

Sec. 111.0107. SPECIAL BUDGET FOR REVENUE FROM INTERGOVERNMENTAL

CONTRACTS. The county auditor or the county judge in a county

that does not have a county auditor shall certify to the

commissioners court the receipt of all revenue from

intergovernmental contracts that is available for disbursement in

a fiscal year but not included in the budget for that fiscal

year. On certification, the court shall adopt a special budget

for the limited purpose of spending the revenue from

intergovernmental contracts for its intended purpose.

Added by Acts 1997, 75th Leg., ch. 1197, Sec. 2, eff. June 20,

1997.

Sec. 111.0108. SPECIAL BUDGET FOR REVENUE RECEIVED AFTER START

OF FISCAL YEAR. The county auditor or the county judge in a

county that does not have a county auditor shall certify to the

commissioners court the receipt of revenue from a new source not

anticipated before the adoption of the budget and not included in

the budget for that fiscal year. On certification, the court may

adopt a special budget for the limited purpose of spending the

revenue for general purposes or for any of its intended purposes.

Added by Acts 2001, 77th Leg., ch. 938, Sec. 1, eff. Sept. 1,

2001.

Sec. 111.011. CHANGES IN BUDGET FOR COUNTY PURPOSES. This

subchapter does not prevent the commissioners court from making

changes in the budget for county purposes.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 111.012. PENALTY. (a) An officer, employee, or official

of a county government who refuses to comply with this subchapter

commits an offense.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $100 or more than $1,000, confinement in

the county jail for not less than one month or more than one

year, or by both fine and confinement.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 111.013. LIMITATION ON BUDGET OF COUNTY AUDITOR. An

increase from one fiscal year to the next in the amount budgeted

for expenses of the county auditor's office or the salary of an

assistant auditor shall not exceed five (5) percent without

approval of the commissioners court.

Added by Acts 1991, 72nd Leg., ch. 600, Sec. 3, eff. June 15,

1991; Acts 1991, 72nd Leg., ch. 739, Sec. 1, eff. Aug. 26, 1991.

Sec. 111.014. RESERVE ITEM. Notwithstanding any other provision

of this subchapter, a county may establish in the budget a

reserve or contingency item. The item must be included in the

itemized budget under Section 111.004(a) in the same manner as a

project for which an appropriation is established in the budget.

Added by Acts 2003, 78th Leg., ch. 301, Sec. 5, eff. Sept. 1,

2003.

SUBCHAPTER B. BUDGET PREPARATION IN COUNTIES WITH POPULATION OF

MORE THAN 225,000

Sec. 111.031. SUBCHAPTER APPLICABLE TO COUNTIES WITH POPULATION

OF MORE THAN 225,000; EXCEPTION. This subchapter applies only to

a county that has a population of more than 225,000 and that does

not operate under Subchapter C.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 111.032. COUNTY AUDITOR AS BUDGET OFFICER. The county

auditor serves as budget officer for the commissioners court of

the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 111.033. ANNUAL BUDGET REQUIRED. (a) Within 30 days

before the first day of each fiscal year or on or immediately

after that first day, the county auditor shall prepare a budget

to cover the proposed expenditures of the county government for

that fiscal year.

(b) A proposed budget that will require raising more revenue

from property taxes than in the previous year must contain a

cover page with the following statement in 18-point or larger

type: "This budget will raise more total property taxes than

last year's budget by (insert total dollar amount of increase and

percentage increase), and of that amount (insert amount computed

by multiplying the proposed tax rate by the value of new property

added to the roll) is tax revenue to be raised from new property

added to the tax roll this year."

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

563, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

924, Sec. 13, eff. September 1, 2007.

Reenacted by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.002, eff. September 1, 2009.

Sec. 111.034. ITEMIZED BUDGET; CONTENTS. (a) The county

auditor shall itemize the budget to allow as clear a comparison

as practicable between expenditures included in the proposed

budget and actual expenditures for the same or similar purposes

that were made for the preceding fiscal year. The budget must

show with reasonable accuracy each project for which an

appropriation is established in the budget and the estimated

amount of money carried in the budget for each project.

(b) The budget must contain a complete financial statement of

the county that shows:

(1) the outstanding obligations of the county;

(2) the cash on hand to the credit of each fund of the county

government;

(3) the funds received from all sources during the preceding

fiscal year;

(4) the funds and revenue estimated by the auditor to be

received from all sources during the preceding fiscal year;

(5) the funds and revenue estimated by the auditor to be

received from all sources during the ensuing fiscal year; and

(6) a statement of all accounts and contracts on which sums are

due to or owed by the county as of the last day of the preceding

fiscal year, except for taxes and court costs.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 111.035. LIMITATION ON EXPENDITURES BEFORE ADOPTION OF

BUDGET. Until a budget for a fiscal year is adopted by the

commissioners court, the county may not make payments during that

fiscal year except for emergencies and for obligations legally

incurred before the first day of the fiscal year for salaries,

utilities, materials, and supplies.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 111.036. INFORMATION FURNISHED BY OFFICERS. In preparing

the budget, the county auditor may require any district, county,

or precinct officer of the county to provide information

necessary for the auditor to properly prepare the budget.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 111.037. PROPOSED BUDGET FILED WITH COUNTY CLERK; PUBLIC

INSPECTION. (a) The county auditor shall file a copy of the

proposed budget with the county clerk.

(b) The copy of the proposed budget shall be available for

public inspection by any person. If the county maintains an

Internet website, the county clerk shall take action to ensure

that the proposed budget is posted on the website.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

924, Sec. 14, eff. September 1, 2007.

Sec. 111.038. PUBLIC HEARING ON PROPOSED BUDGET. (a) The

commissioners court shall hold a public hearing on the proposed

budget. Any person may attend and may participate in the

hearing.

(b) The commissioners court shall hold the hearing on a day

within 10 calendar days after the date the proposed budget is

filed but before the last day of the first month of the fiscal

year.

(c) The commissioners court shall publish notice that it will

consider the proposed budget on the date of the budget hearing.

The notice must be published once in a newspaper of general

circulation in the county and must state the date, time, and

location of the hearing.

(d) Notice under this section must include, in type of a size at

least equal to the type used for other items in the notice, any

statement required to be included in the proposed budget under

Section 111.033(b).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 552, Sec. 1, eff. June 18,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

924, Sec. 15, eff. September 1, 2007.

Sec. 111.0385. SPECIAL NOTICE BY PUBLICATION FOR BUDGET HEARING.

(a) A commissioners court shall publish notice before a public

hearing relating to a budget in at least one newspaper of general

circulation in the county.

(b) Notice published under this section is in addition to notice

required by other law. Notice under this section shall be

published not earlier than the 30th or later than the 10th day

before the date of the hearing.

(c) This section does not apply to a commissioners court

required by other law to give notice by publication of a hearing

on a budget.

(d) Notice under this section must include, in type of a size at

least equal to the type used for other items in the notice, any

statement required to be included in the proposed budget under

Section 111.033(b).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 27, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

924, Sec. 16, eff. September 1, 2007.

Sec. 111.039. ADOPTION OF BUDGET. (a) At the conclusion of the

public hearing, the commissioners court shall take action on the

proposed budget.

(b) The commissioners court may make any changes in the proposed

budget that it considers warranted by the facts and law and

required by the interest of the taxpayers, but the amounts

budgeted in a fiscal year for expenditures from the various funds

of the county may not exceed the balances in those funds as of

the first day of the fiscal year, plus the anticipated revenue

for the fiscal year as estimated by the county auditor.

(c) Adoption of a budget that will require raising more revenue

from property taxes than in the previous year requires a

separate vote of the commissioners court to ratify the property

tax increase reflected in the budget. A vote under this

subsection is in addition to and separate from the vote to adopt

the budget or a vote to set the tax rate required by Chapter 26,

Tax Code, or other law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

924, Sec. 17, eff. September 1, 2007.

Sec. 111.040. APPROVED BUDGET FILED WITH OFFICERS: POSTING ON

INTERNET. On final approval of the budget by the commissioners

court, the court shall:

(1) file a copy of the budget with the county auditor and the

county clerk; and

(2) if the county maintains an Internet website, take action to

ensure that a copy of the budget is posted on the website.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 584, Sec. 100, eff. Sept. 1,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

924, Sec. 18, eff. September 1, 2007.

Sec. 111.041. EXPENDITURE OF FUNDS UNDER BUDGET; EMERGENCY

EXPENDITURE; BUDGET TRANSFER. (a) The commissioners court may

spend county funds only in strict compliance with the budget,

except as provided by this section.

(b) The commissioners court may authorize an emergency

expenditure as an amendment to the original budget only in a case

of grave public necessity to meet an unusual and unforeseen

condition that could not have been included in the original

budget through the use of reasonably diligent thought and

attention. If the court amends the original budget to meet an

emergency, the court shall file a copy of its order amending the

budget with the county clerk, and the clerk shall attach the copy

to the original budget.

(c) The commissioners court by order may amend the budget to

transfer an amount budgeted for one item to another budgeted item

without authorizing an emergency expenditure.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1197, Sec. 3, eff. June 20,

1997.

Sec. 111.0415. CHANGES IN BUDGET FOR COUNTY PURPOSES. This

subchapter does not prevent the commissioners court from making

changes in the budget for county purposes.

Added by Acts 1997, 75th Leg., ch. 1197, Sec. 4, eff. June 20,

1997.

Sec. 111.042. BUDGET FOR EXPENDITURES FROM PROCEEDS OF BONDS OR

OTHER OBLIGATIONS. If a county bond issue is submitted at an

election or other authorized obligations are to be issued against

future revenues and a tax is to be levied for those obligations,

the commissioners court shall adopt a budget of proposed

expenditures. On receipt of the proceeds of the sale of the bonds

or other obligations, the county may make expenditures from the

proceeds in the manner provided by this subchapter for

expenditures for general purposes.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1197, Sec. 5, eff. June 20,

1997.

Sec. 111.043. SPECIAL BUDGET FOR GRANT OR AID MONEY. The county

auditor shall certify to the commissioners court the receipt of

all public or private grant or aid money that is available for

disbursement in a fiscal year but not included in the budget for

that fiscal year. On certification, the court shall adopt a

special budget for the limited purpose of spending the grant or

aid money for its intended purpose.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 111.0431. SPECIAL BUDGET FOR REVENUE FROM INTERGOVERNMENTAL

CONTRACTS. The county auditor shall certify to the commissioners

court the receipt of all revenue from intergovernmental contracts

that is available for disbursement in a fiscal year but not

included in the budget for that fiscal year. On certification,

the court shall adopt a special budget for the limited purpose of

spending the revenue from intergovernmental contracts for its

intended purpose.

Added by Acts 1997, 75th Leg., ch. 1197, Sec. 6, eff. June 20,

1997.

Sec. 111.0432. SPECIAL BUDGET FOR REVENUE RECEIVED AFTER START

OF FISCAL YEAR. The county auditor shall certify to the

commissioners court the receipt of revenue from a new source not

anticipated before the adoption of the budget and not included in

the budget for that fiscal year. On certification, the court may

adopt a special budget for the limited purpose of spending the

revenue for general purposes or for any of its intended purposes.

Added by Acts 2001, 77th Leg., ch. 938, Sec. 2, eff. Sept. 1,

2001.

Sec. 111.044. LIMITATION ON BUDGET OF COUNTY AUDITOR. An

increase from one fiscal year to the next in the amount budgeted

for expenses of the county auditor's office or the salary of an

assistant auditor shall not exceed five (5) percent without

approval of the commissioners court.

Added by Acts 1991, 72nd Leg., ch. 600, Sec. 4, eff. June 15,

1991; Acts 1991, 72nd Leg., ch. 739, Sec. 2, eff. Aug. 26, 1991.

Sec. 111.045. RESERVE ITEM. Notwithstanding any other provision

of this subchapter, a county may establish in the budget a

reserve or contingency item. The item must be included in the

itemized budget under Section 111.034(a) in the same manner as a

project for which an appropriation is established in the budget.

Added by Acts 2003, 78th Leg., ch. 301, Sec. 6, eff. Sept. 1,

2003.

SUBCHAPTER C. ALTERNATE METHOD OF BUDGET PREPARATION IN COUNTIES

WITH POPULATION OF MORE THAN 125,000

Sec. 111.061. SUBCHAPTER APPLICABLE TO COUNTIES WITH POPULATION

OF MORE THAN 125,000. This subchapter applies only to a county

that has a population of more than 125,000 and that chooses to

operate under this subchapter instead of under Subchapter A or B.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 11(e), eff. Aug. 28,

1989.

Sec. 111.062. APPOINTMENT OF BUDGET OFFICER; ABOLITION OF

OFFICE. (a) The commissioners court of the county may appoint a

county budget officer to prepare a county budget for the fiscal

year.

(b) A county that establishes the office of county budget

officer may abolish that office only by a formal action of the

commissioners court. The court must take the action after the

first day of the second month of the fiscal year and before the

first day of the sixth month of the fiscal year. If the office is

abolished, the duties of budget officer shall be performed by:

(1) the county judge, if the county has a population of 225,000

or less; or

(2) the county auditor, if the county has a population of more

than 225,000.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 593, Sec. 1, eff. June 13,

1993.

Sec. 111.063. ITEMIZED BUDGET; CONTENTS. (a) The budget

officer shall itemize the budget to allow as clear a comparison

as practicable between expenditures included in the proposed

budget and actual or estimated expenditures for the same or

similar purposes that were made for the preceding fiscal year.

The budget must show with reasonable accuracy each of the

projects for which an appropriation is established in the budget

and the estimated amount of money carried in the budget for each

project.

(b) The budget officer shall obtain from the county auditor any

information necessary to prepare a complete financial statement

for inclusion in the budget. The financial statement must show:

(1) the outstanding obligations of the county;

(2) the cash on hand to the credit of each fund of the county

government;

(3) funds received from all sources during the preceding fiscal

year;

(4) the funds and revenue estimated by the auditor to be

received from all sources during the preceding fiscal year;

(5) the funds and revenue estimated by the auditor to be

received during the ensuing year; and

(6) a statement of all accounts and contracts on which sums are

due to or owed by the county as of the last day of the preceding

fiscal year, except for taxes and court costs.

(c) If actual amounts for the information described by

Subsection (b)(1), (b)(2), (b)(3), or (b)(6) are not available at

the time the budget officer prepares the financial statement, the

budget officer may use in the preparation of the statement

estimates of that information made by the county auditor.

(d) Subsection (c) does not prevent the commissioners court from

adopting a budget before the beginning of the fiscal year for

which the budget is prepared.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1044, Sec. 1, eff. Sept. 1,

1989.

Sec. 111.064. LIMITATION ON EXPENDITURES BEFORE ADOPTION OF

BUDGET. Until a budget for a fiscal year is adopted by the

commissioners court, the county may not make payments during that

fiscal year except for emergencies and for obligations legally

incurred before the first day of the fiscal year for salaries,

utilities, materials, and supplies.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 111.065. INFORMATION FURNISHED BY OFFICERS. In preparing

or monitoring the budget, the budget officer may require the

county auditor or any other district, county, or precinct officer

of the county to provide any information necessary for the budget

officer to properly prepare or monitor the budget.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 111.066. PROPOSED BUDGET FILED WITH COUNTY CLERK AND COUNTY

AUDITOR; PUBLIC INSPECTION. (a) The budget officer shall file a

copy of the proposed budget with the county clerk and the county

auditor.

(b) The copy of the proposed budget shall be available for

public inspection.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 111.067. PUBLIC HEARING ON PROPOSED BUDGET. (a) The

commissioners court shall hold a public hearing on the proposed

budget. Any taxpayer of the county may attend and may participate

in the hearing.

(b) The commissioners court shall hold the hearing on a day

within 10 calendar days after the date the proposed budget is

filed but before the last day of the first month of the fiscal

year.

(c) The commissioners court shall publish notice that it will

consider the proposed budget on the date of the budget hearing.

The notice must be published once in a newspaper of general

circulation in the county and must state the date, time, and

location of the hearing.

(d) Notice under this section must include, in type of a size at

least equal to the type used for other items in the notice, any

statement required to be included in the proposed budget under

Section 111.033(b).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 552, Sec. 2, eff. June 18,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

924, Sec. 19, eff. September 1, 2007.

Sec. 111.0675. COMMISSIONERS COURT: SPECIAL NOTICE BY

PUBLICATION FOR BUDGET HEARING. (a) A commissioners court shall

publish notice before a public hearing relating to a budget in at

least one newspaper of general circulation in the county.

(b) Notice published under this section is in addition to notice

required by other law. Notice under this section shall be

published not earlier than the 30th or later than the 10th day

before the date of the hearing.

(c) This section does not apply to a commissioners court

required by other law to give notice by publication of a hearing

on a budget.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 28, eff. Sept. 1,

1993.

Sec. 111.068. ADOPTION OF BUDGET. (a) At the conclusion of the

public hearing, the commissioners court shall take action on the

proposed budget.

(b) The commissioners court may make any changes in the proposed

budget that it considers warranted by the facts and law and

required by the interest of the taxpayers, but the amounts

budgeted in a fiscal year for expenditures from the various funds

of the county may not exceed the balances in those funds as of

the first day of the fiscal year, plus the anticipated revenue

for the fiscal year as estimated by the county auditor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 111.069. APPROVED BUDGET FILED WITH OFFICERS. On final

approval of the budget by the commissioners court, the court

shall file a copy of the budget with the county auditor and the

county clerk.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 584, Sec. 101, eff. Sept. 1,

1989.

Sec. 111.070. EXPENDITURE OF FUNDS UNDER BUDGET; EMERGENCY

EXPENDITURE; BUDGET TRANSFER. (a) The commissioners court may

spend county funds only in strict compliance with the budget,

except as provided by this section.

(b) The commissioners court may authorize an emergency

expenditure as an amendment to the original budget only in a case

of grave public necessity to meet an unusual and unforeseen

condition that could not have been included in the original

budget through the use of reasonably diligent thought and

attention. If the court amends the original budget to meet an

emergency, the court shall file a copy of its order amending the

budget with the county clerk and the clerk shall attach the copy

to the original budget.

(c) The commissioners court by order may:

(1) amend the budget to transfer an amount budgeted for one item

to another budgeted item without authorizing an emergency

expenditure; or

(2) designate the county budget officer or another officer or

employee of the county who may, as appropriate and subject to

conditions and directions provided by the court, amend the budget

by transferring amounts budgeted for certain items to other

budgeted items.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1197, Sec. 7, eff. June 20,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1121, Sec. 1, eff. June 18, 2005.

Sec. 111.0705. BUDGET FOR EXPENDITURES FROM PROCEEDS OF BONDS OR

OTHER OBLIGATIONS. If a county bond issue is submitted at an

election or other authorized obligations are to be issued against

future revenues and a tax is to be levied for those obligations,

the commissioners court shall adopt a budget of proposed

expenditures. On receipt of the proceeds of the sale of the bonds

or other obligations, the county may make expenditures from the

proceeds in the manner provided by this subchapter for

expenditures for general purposes.

Added by Acts 1997, 75th Leg., ch. 1197, Sec. 8, eff. June 20,

1997.

Sec. 111.0706. SPECIAL BUDGET FOR GRANT OR AID MONEY. The

county auditor shall certify to the commissioners court the

receipt of all public or private grant or aid money that is

available for disbursement in a fiscal year but not included in

the budget for that fiscal year. On certification, the court

shall adopt a special budget for the limited purpose of spending

the grant or aid money for its intended purpose.

Added by Acts 1997, 75th Leg., ch. 1197, Sec. 8, eff. June 20,

1997.

Sec. 111.0707. SPECIAL BUDGET FOR REVENUE FROM INTERGOVERNMENTAL

CONTRACTS. The county auditor shall certify to the commissioners

court the receipt of all revenue from intergovernmental contracts

that is available for disbursement in a fiscal year but not

included in the budget for that fiscal year. On certification,

the court shall adopt a special budget for the limited purpose of

spending the revenue from intergovernmental contracts for its

intended purpose.

Added by Acts 1997, 75th Leg., ch. 1197, Sec. 8, eff. June 20,

1997.

Sec. 111.07075. SPECIAL BUDGET FOR REVENUE RECEIVED AFTER START

OF FISCAL YEAR. The county auditor shall certify to the

commissioners court the receipt of revenue from a new source not

anticipated before the adoption of the budget and not included in

the budget for that fiscal year. On certification, the court may

adopt a special budget for the limited purpose of spending the

revenue for general purposes or for any of its intended purposes.

Added by Acts 2001, 77th Leg., ch. 938, Sec. 3, eff. Sept. 1,

2001.

Sec. 111.0708. PLEDGING REVENUE AS SECURITY FOR BONDS AND OTHER

OBLIGATIONS. In preparing a county budget, a county may secure

county bonds or other obligations by pledging for the term of the

bonds or other obligations:

(1) any security authorized by law; or

(2) any revenue or receipts obtained by the county from the levy

of a state tax if the state is required to pay the county the

proceeds or receipts from the tax.

Added by Acts 1997, 75th Leg., ch. 1197, Sec. 8, eff. June 20,

1997.

Sec. 111.0709. CHANGES IN BUDGET FOR COUNTY PURPOSES. This

subchapter does not prevent the commissioners court from making

changes in the budget for county purposes.

Added by Acts 1997, 75th Leg., ch. 1197, Sec. 8, eff. June 20,

1997.

Sec. 111.071. BUDGET OFFICER'S ASSISTANCE TO COMMISSIONERS

COURT. The budget officer may assist the commissioners court in

the performance of the court's duties relating to the efficiency

and effectiveness of county operations.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 111.072. DUTIES RETAINED BY COUNTY AUDITOR. The duties

given under Subchapter B to the county auditor that are not

expressly conferred by this subchapter on the budget officer

remain duties of the county auditor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 111.073. EMPLOYMENT OF PERSONNEL. The commissioners court

may employ personnel necessary to assist the budget officer in

the performance of the duties of that office.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 111.074. LIMITATION ON BUDGET OF COUNTY AUDITOR. An

increase from one fiscal year to the next in the amount budgeted

for expenses of the county auditor's office or the salary of an

assistant auditor shall not exceed five (5) percent without

approval of the commissioners court.

Added by Acts 1991, 72nd Leg., ch. 600, Sec. 5, eff. June 15,

1991; Acts 1991, 72nd Leg., ch. 739, Sec. 3, eff. Aug. 26, 1991.

Sec. 111.075. RESERVE ITEM. Notwithstanding any other provision

of this subchapter, a county may establish in the budget a

reserve or contingency item. The item must be included in the

itemized budget under Section 111.063(a) in the same manner as a

project for which an appropriation is established in the budget.

Added by Acts 2003, 78th Leg., ch. 301, Sec. 7, eff. Sept. 1,

2003.

SUBCHAPTER D. BUDGET APPROPRIATIONS

Sec. 111.091. APPROPRIATION ACCOUNTS. (a) On the adoption and

certification of a general or special county budget, the county

auditor shall open an appropriation account for each main

budgeted or special item in the budget.

(b) The county auditor shall enter to an appropriation account

each warrant drawn against that appropriation.

(c) The county auditor periodically shall inform the

commissioners court of the condition of the appropriation

accounts.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 111.092. DEPARTMENTAL EXPENSES NOT TO EXCEED

APPROPRIATIONS. The county auditor shall oversee the warrant

process to ensure that the expenses of any department do not

exceed the budget appropriations for that department.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 111.093. APPROPRIATIONS FOR PURCHASES, CONTRACTS, SALARIES,

OR LABOR EXPENSES IN COUNTY WITH POPULATION OF MORE THAN 225,000.

(a) This section applies only to a county with a population of

more than 225,000.

(b) The county auditor shall charge all purchase orders,

requisitions, contracts, and salary and labor allowances to the

appropriation accounts.

(c) A requisition issued or a contract for work, labor,

services, or materials and supplies that is entered into in the

manner provided by law by a proper authority is not binding until

the county auditor certifies that the budget contains an ample

provision for the obligation and that funds are or will be

available to pay the obligation when due.

(d) The amount allocated in the budget for a purchase order,

requisition, contract, special purpose, or salary or labor

account may not be allocated for any other purpose unless an

unexpended balance remains in the account after full discharge of

the obligation or unless the requisition, contract, or allocation

is canceled in writing by the commissioners court or a county

officer for a valid reason.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 111.094. ITEMIZED BUDGET. The commissioners court in

preparing the county budget shall determine the amount of county

funds to be spent for the juvenile probation department in the

county budget.

Added by Acts 1997, 75th Leg., ch. 1197, Sec. 9, eff. June 20,

1997.

Sec. 111.095. SPECIAL FUNDS. (a) This section shall apply to

all funds maintained and controlled by a county tax

assessor-collector that are not included in the county budget.

(b) At least 60 days before the first day of the county's fiscal

year, the county tax assessor-collector shall prepare a budget

for the expenditure of the funds during that fiscal year and file

a copy of that budget with the county budget officer. The county

budget officer shall make a copy of the budget filed with the

budget officer available to the public at all reasonable times.

The budget filed with the county budget officer is not subject to

approval by the commissioners court of the county, but any member

of the public is entitled to speak for or against the budget

during the county's budget process. Funds in the accounts under

this section may be spent only in compliance with the budget

filed with the county budget officer under this subsection.

(c) Funds in the accounts under this section may not be used to

supplement the salary or cover the personal expenses of the

county tax assessor-collector.

(d) The provisions of this section are cumulative with the

provisions of other statutes pertaining to county funds.

Added by Acts 2001, 77th Leg., ch. 938, Sec. 4, eff. Sept. 1,

2001.



CHAPTER 112. COUNTY FINANCIAL ACCOUNTING

LOCAL GOVERNMENT CODE

TITLE 4. FINANCES

SUBTITLE B. COUNTY FINANCES

CHAPTER 112. COUNTY FINANCIAL ACCOUNTING

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 112.001. ACCOUNTING SYSTEM IN COUNTY WITH COUNTY AUDITOR

AND POPULATION OF LESS THAN 190,000. In a county with a

population of less than 190,000, the county auditor may adopt and

enforce regulations, not inconsistent with law or with a rule

adopted under Section 112.003, that the auditor considers

necessary for the speedy and proper collecting, checking, and

accounting of the revenues and other funds and fees that belong

to the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 112.002. ACCOUNTING SYSTEM IN COUNTY WITH COUNTY AUDITOR

AND POPULATION OF 190,000 OR MORE. (a) In a county with a

population of 190,000 or more, the county auditor shall prescribe

the system of accounting for the county.

(b) The county auditor may adopt and enforce regulations, not

inconsistent with law or with a rule adopted under Section

112.003, that the auditor considers necessary for the speedy and

proper collecting, checking, and accounting of the revenues and

other funds and fees that belong to the county or to a person for

whom a district clerk, district attorney, county officer, or

precinct officer has made a collection or for whose use or

benefit the officer holds or has received funds.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1224, Sec. 3,

eff. June 15, 2007.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 761, Sec. 1, eff. Aug. 30,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1224, Sec. 3, eff. June 15, 2007.

Sec. 112.003. COMPTROLLER'S AUTHORITY TO PRESCRIBE FORMS AND

DETERMINE MANNER OF STATING ACCOUNTS; UNIFORM CHART OF ACCOUNTS.

(a) The comptroller of public accounts shall prescribe and

prepare the forms to be used by county officials in the

collection of county revenue, funds, fees, and other money and in

the disbursement of funds. The comptroller shall prescribe the

manner of keeping and stating the accounts of the officials.

(b) A county may use the uniform chart of accounts developed and

recommended by the Texas County Financial Data Advisory Committee

and implemented by the comptroller in reporting financial data or

other pertinent information to the state.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 676, Sec. 1, eff. Sept. 1,

2001.

Sec. 112.004. ACCOUNTS KEPT FOR OFFICERS BY COUNTY CLERK. (a)

This section applies only to a county that does not have the

office of county auditor.

(b) The county clerk shall keep in the county finance ledger an

account for each officer of the county, district, or state who is

authorized or required by law to receive or collect money or

other property that is intended for the use of the county or that

belongs to the county. At the top of each page in an officer's

account, the clerk shall state the name of the officer and the

title of the office.

(c) The clerk shall keep any other accounts necessary to carry

out the purposes of this subtitle and shall conveniently index

the accounts.

(d) The clerk shall enter items daily in the proper accounts.

(e) Every financial report and voucher must be filed with the

clerk, who shall effectively preserve the report or voucher and

note it briefly in the proper account.

(f) The clerk shall balance each account maintained under this

section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 112.005. ACCOUNTS KEPT FOR OFFICERS BY COUNTY AUDITOR. (a)

The county auditor shall maintain an account for each county,

district, or state officer authorized or required by law to

receive or collect money or other property that is intended for

the use of the county or that belongs to the county.

(b) In the account, the auditor shall detail the items of

indebtedness charged against that officer and the manner of

discharging the indebtedness.

(c) The auditor shall require each person who receives money

that belongs to the county or who has responsibility for the

disposition or management of any property of the county to render

statements to the auditor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 112.006. GENERAL OVERSIGHT AUTHORITY OF COUNTY AUDITOR.

(a) The county auditor has general oversight of the books and

records of a county, district, or state officer authorized or

required by law to receive or collect money or other property

that is intended for the use of the county or that belongs to the

county.

(b) The county auditor shall see to the strict enforcement of

the law governing county finances.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 112.007. COUNTY AUDITOR'S RECORDS OF COUNTY FINANCIAL

TRANSACTIONS. The county auditor shall keep a general set of

records to show all the transactions of the county relating to

accounts, contracts, indebtedness of the county, and county

receipts and disbursements.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 112.008. MAINTENANCE OF FINANCE RECORDS BY COMMISSIONERS

COURT. (a) The commissioners court of a county shall maintain a

county finance ledger with an index. The court shall have a full

and orderly statement of the condition of the county finances

entered in the ledger.

(b) The county finance ledger is open to public inspection.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 112.009. COUNTY AUDITOR PERFORMING DUTIES INSTEAD OF COUNTY

CLERK. If a duty imposed by this subtitle on the county auditor

is the same or nearly the same as a duty imposed by law on the

county clerk, the county clerk is relieved of the duty.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 112.010. COUNTY FISCAL YEAR. (a) The county fiscal year

is the calendar year unless the commissioners court of the county

adopts a different fiscal year as provided by Subsection (b) or

(c).

(b) At a regular meeting, the commissioners court of a county

may by order adopt as the county fiscal year a one-year period

that begins on October 1 of each year.

(c) At a regular meeting, the commissioners court of a county

with a population of 3.3 million or more may by order adopt as

the county fiscal year a one-year period that begins on October 1

or March 1 of each year. In the order, the commissioners court

may provide for the transition from one fiscal year to another by

designating an interim fiscal year that may be longer or shorter

than a 12-month period.

(d) The commissioners court of a county that has adopted a

fiscal year under Subsection (b) or (c) may, by order adopted at

a regular meeting, revert to a fiscal year that is the calendar

year.

(e) If a law prescribes a certain date or month each year for an

action relating to a county budget and the law is based on the

assumption that the county fiscal year corresponds to the

calendar year, in a county that has a fiscal year other than the

calendar year the law shall be construed as prescribing a date or

month that bears the same relationship to the beginning of the

fiscal year that the specified date or month bears to January 1.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 669, Sec. 49, eff. Sept. 1,

2001.

SUBCHAPTER B. TAX ACCOUNTS AND RECORDS

Sec. 112.031. ACCOUNT FOR TAX ASSESSOR-COLLECTOR. In keeping an

account for the county tax assessor-collector, the county clerk

must:

(1) keep a separate account for each separate fund on the tax

rolls;

(2) state in each separate account the name of the tax

assessor-collector, the character of the fund entered on the tax

rolls, and the year for which the tax is assessed; and

(3) keep separate and distinct the taxes assessed for each year.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 112.032. RECEIPT FOR TAX ROLLS; CREDITS. (a) When the tax

rolls are ready for delivery to the tax assessor-collector, the

court or officer that has control of the tax rolls shall obtain a

written receipt from the tax assessor-collector for the rolls.

(b) The receipt must specify the amount assessed and due to the

county as listed on the tax rolls and shall state separately the

amount assessed to each fund.

(c) The court or officer shall deliver the receipt to the county

clerk, who shall charge in the proper account in the county

finance records the tax assessor-collector with the amount stated

in the receipt. Those amounts shall be treated as debts owed to

the county by the tax assessor-collector.

(d) The tax assessor-collector shall discharge the indebtedness

within the time prescribed by law by filing receipts with the

county clerk for the discharged indebtedness as follows:

(1) the commission due to the tax assessor-collector;

(2) proper vouchers for any amount that the tax

assessor-collector is required to pay out of money on hand; and

(3) the county treasurer's receipt for the money paid into the

treasury.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 112.033. INDIGENT AND DELINQUENT TAX LISTS. (a) The tax

assessor-collector shall make separate lists of indigent and

delinquent taxpayers. Each list must show the name of the

taxpayer and the amount owed.

(b) The commissioners court shall carefully examine each list

and shall, by an order entered on the minutes of the court, state

the names of the taxpayers and the amounts that are judged

uncollectible.

(c) After the order has been made and entered, the tax

assessor-collector is entitled to be credited with the amounts

judged uncollectible in the proper accounts in the county finance

records.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 112.034. DELIVERY OF TAX ROLLS TO SUCCESSOR. (a) On

leaving office, the outgoing tax assessor-collector shall deliver

the tax rolls in that officer's possession to the successor

officer. The successor officer shall give to the outgoing tax

assessor-collector a written receipt for the amount of taxes owed

on those rolls.

(b) The receipt must specify the amount of each fund and each

year separately and must also indicate the amount due on the

indigent and delinquent taxpayer lists.

(c) The outgoing tax assessor-collector shall deliver the

receipts to the county clerk, who shall enter those allowed by

the commissioners court to the credit of the officer who presents

them. The clerk shall charge the credited amounts to the

successor officer in the proper accounts.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 112.035. OCCUPATION TAX RECORDS. (a) The tax

assessor-collector shall collect all occupation taxes owed to the

county without assessment. That officer shall give the person who

pays the tax a written receipt that states the person's name, the

occupation for which the tax is imposed, the period for which the

tax payment is made, and the amounts collected for the state and

for the county.

(b) On payment of the tax, the tax assessor-collector shall:

(1) issue the person a license in the name of the state, the

county, or both, according to the tax that the person paid, that

authorizes the person to engage in the occupation during the

period for which the tax is paid; and

(2) pay into the treasury the amount of the tax collected for

the county.

(c) The tax assessor-collector shall keep an occupation tax

account.

(d) At the end of each month, the tax assessor-collector shall

make two reports. The tax assessor-collector shall mail the

first report, relating to licenses issued on taxes paid to the

state, to the comptroller of public accounts. If authorized by

the comptroller, the report may be submitted electronically

instead of by mail. The tax assessor-collector shall file the

second report, relating to licenses issued on taxes paid to the

county, with a county officer designated by the commissioners

court. Each report must contain the information stated in the

receipt for the tax and shall be dated and signed under the tax

assessor-collector's official seal.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

573, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. OTHER SPECIFIC ACCOUNTS

Sec. 112.051. SHERIFF ACCOUNT. (a) Except as provided by

Subsection (c), the county clerk shall keep an account for the

county sheriff that charges the sheriff with each judgment, fine,

forfeiture, or penalty that is payable to and rendered in any

court of the county and that the sheriff is charged by law to

collect. The sheriff may discharge the liability by producing the

county treasurer's receipt that shows payment of the judgment,

fine, forfeiture, or penalty.

(b) The sheriff may also discharge the liability by showing to

the satisfaction of the commissioners court that the judgment,

fine, forfeiture, or penalty cannot be collected or that it has

been discharged through imprisonment or labor or by escape

occurring without the sheriff's fault or neglect. The sheriff

must obtain an order of the commissioners court that allows the

discharge.

(c) The sheriff is not liable for a judgment, fine, forfeiture,

or penalty if the judgment, fine, forfeiture, or penalty is

collected by:

(1) a public or private vendor under Article 103.0031, Code of

Criminal Procedure; or

(2) the county treasurer or county auditor as required by

Section 154.011.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 217, Sec. 4, eff. May 23,

1995.

Sec. 112.052. JUSTICE OF THE PEACE ACCOUNT. (a) Except as

provided by Subsection (c), a fine imposed or a judgment rendered

by a justice of the peace shall be charged against that justice.

(b) The justice may discharge the indebtedness by:

(1) filing with the county clerk the county treasurer's receipt

for the amount of the indebtedness;

(2) showing to the satisfaction of the commissioners court that

the justice has used due diligence to collect the amount without

avail; or

(3) showing to the satisfaction of the commissioners court that

the indebtedness has been satisfied by imprisonment or labor.

(c) The justice is not liable for a fine imposed or judgment

rendered by the justice if the fine or judgment is collected by:

(1) a public or private vendor under Article 103.0031, Code of

Criminal Procedure; or

(2) the county treasurer or county auditor as required by

Section 154.011.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 217, Sec. 5, eff. May 23,

1995.

Sec. 112.053. ESTRAY ACCOUNT. (a) If a notice of an estray is

filed with the county clerk, the clerk shall keep an estray

account on the debit side of the county finance ledger. The

estray account must show the date of the notice, the name of the

person who reported the estray, and a brief description of the

animal. The clerk shall leave the amount of the charge blank

until the sheriff files an account of the sale of the estray.

(b) When the account of the sale is filed, the county clerk

shall enter the net amount due to the county from the sale in the

blank in the estray account. When the county treasurer's receipt

is presented to the clerk, indicating the amount paid into the

county treasury because of the sale, the clerk shall enter that

amount on the credit side of the estray account, showing the

date, the name of the person paying, the amount paid, and a brief

description of the animal. The clerk shall then charge that

amount on the debit side of the county treasurer's account.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 112.054. COUNTY TREASURER ACCOUNT. (a) The county clerk

shall keep an account for the county treasurer in the county

finance ledger. In that account, the clerk shall charge the

treasurer separately with each amount for which the treasurer

gives a receipt to the sheriff, county tax assessor-collector, or

other person who pays the amount into the treasury.

(b) The clerk shall credit the treasurer with each amount paid

out by the treasurer after the commissioners court has approved

the treasurer's report of the payments. The clerk shall also

credit the treasurer with the legal commissions of the

treasurer's office.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 113. MANAGEMENT OF COUNTY MONEY

LOCAL GOVERNMENT CODE

TITLE 4. FINANCES

SUBTITLE B. COUNTY FINANCES

CHAPTER 113. MANAGEMENT OF COUNTY MONEY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 113.001. COUNTY TREASURER AS CHIEF CUSTODIAN OF MONEY. The

county treasurer, as chief custodian of county funds, shall keep

in a designated depository and shall account for all money

belonging to the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 113.002. COUNTY TREASURER'S RECORD OF RECEIPTS AND

EXPENDITURES. The county treasurer shall keep an account of the

receipts and expenditures of all money that the treasurer

receives by virtue of the office and of all debts due to and owed

by the county. The treasurer shall keep accurate, detailed

accounts of all the transactions of the treasurer's office.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 113.003. RECEIPT OF MONEY BY COUNTY TREASURER. The county

treasurer shall receive all money belonging to the county from

whatever source it may be derived.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 113.004. CLASSES OF COUNTY FUNDS. (a) The county

treasurer shall divide the funds received by the treasurer's

office into three classes. The treasurer shall appropriate the

money in each class of funds to the payment of the claims

registered in the corresponding class of claims.

(b) The classes of funds consist of:

(1) jury fees, money received from the sale of estrays, and

occupation taxes;

(2) money received under the provisions of a road and bridge

law, including penalties recovered from railroads for the failure

to repair crossings, and all fines and forfeitures; and

(3) other money received by the treasurer's office that is not

otherwise appropriated by this section or by the commissioners

court.

(c) The commissioners court, as it considers proper, may require

other accounts to be kept, creating other classes of funds. The

court may require scrip to be issued against those accounts and

to be registered accordingly.

(d) The commissioners court by order may transfer money on hand

from one fund to another as it considers necessary, but amounts

that belong to the first class of funds may not be transferred

from the payment of claims registered in that class unless there

is an excess amount in that class.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 113.005. LIABILITY OF COUNTY TREASURER. (a) The county

treasurer is not responsible for any loss of the county funds

through the failure or negligence of a depository. This

subsection does not release the treasurer from responsibility for

a loss resulting from the official misconduct or negligence of

the treasurer, including a misappropriation of the funds, or from

responsibility for funds until a depository is selected and the

funds are deposited.

(b) A treasurer who diverts money from an interest and sinking

fund or who applies money in that fund for a purpose other than

as permitted by Section 113.041(h) is:

(1) subject to a penalty of not less than $500 or more than

$1,000; and

(2) liable for the amount of money that is diverted.

(c) The state is entitled to recover a penalty imposed under

Subsection (b)(1). The amount of diverted money that is recovered

under Subsection (b)(2) shall be paid into the county treasury to

the credit of the fund from which it was diverted.

(d) The attorney general or the district attorney of the

district in which the treasurer resides, or the county attorney

in a county that is not served by a district attorney, may

institute suit against the treasurer and the sureties on the

treasurer's official bond to recover the amounts described by

Subsection (b).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 227, Sec. 7, eff. Sept. 1,

1999.

Sec. 113.006. LIABILITY OF COUNTY TAX ASSESSOR-COLLECTOR. A

county tax assessor-collector and any surety on the

assessor-collector's bond are relieved of responsibility for

safekeeping funds collected from taxes after the funds are

deposited as required by law with the county depository.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 113.008. RECONCILIATION OF COUNTY CHECKS AND WARRANTS. (a)

The county depository shall provide all canceled checks and

warrants and supporting statements to the county treasurer.

(b) Subsection (a) does not apply if the checks and warrants are

payable from funds under the direct authority of an official

other than the county treasurer as provided by statute. The

exemption provided by this subsection does not apply if the

official requests the county treasurer to be responsible for the

reconciliation of the checks and warrants payable from the funds

that are under the direct authority of the official.

(c) In fulfilling the requirements of Subsection (a), the county

depository shall provide, at the direction of the county

treasurer:

(1) original canceled checks and warrants; or

(2) optical images of the front and back of canceled checks and

warrants if the optical images are retained in accordance with

the rules adopted by the Texas State Library and Archives

Commission.

(d) The county treasurer shall:

(1) reconcile the canceled checks and warrants with the account

records of the depository; and

(2) ensure all financial adjustments are made regarding the

depository account as required.

(e) In this section, a reference to the county treasurer

includes a person performing the duties of the county treasurer.

Added by Acts 1997, 75th Leg., ch. 140, Sec. 1, eff. Sept. 1,

1997.

Sec. 113.009. CIVIL LIABILITY OF COUNTY TAX ASSESSOR-COLLECTOR;

AUDIT BY COMPTROLLER. (a) Unless an audit of a county tax

assessor-collector's office is conducted under Subsection (b), a

civil cause of action may not be commenced against a county tax

assessor-collector later than four (4) years after the term of

the tax assessor-collector ends as provided by Subsection (d).

(b) The comptroller may conduct an audit of the books, records,

and accounts of a county tax assessor-collector's office that

relate to the assessor-collector's administration of public funds

during a term of office. The comptroller shall provide an

assessor-collector with notice of an audit under this subsection

not later than the first anniversary of the date the term of

office that is the subject of the audit ends. An audit must be

completed not later than the second anniversary of the date the

term of office that is the subject of the audit ends.

(c) If an audit is conducted under Subsection (b), a civil

action described by Subsection (a) may not be commenced later

than four (4) years after the date the audit conducted under

Subsection (b) is completed.

(d) For purposes of this section, a term of office of an

assessor-collector ends on:

(1) the date the term expires under law, whether or not the

assessor-collector serves during the succeeding term, for an

assessor-collector who is serving at the time the term expires;

or

(2) the date a successor takes office for an assessor-collector

who does not continue serving until the time the term expires

under law.

Added by Acts 1999, 76th Leg., ch. 661, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. DEPOSIT OF MONEY

Sec. 113.021. REQUIREMENT THAT MONEY BE DEPOSITED WITH COUNTY

TREASURER AND PUT INTO SPECIAL FUND; INTEREST. (a) The fees,

commissions, funds, and other money belonging to a county shall

be deposited with the county treasurer by the officer who

collects the money. The officer must deposit the money in

accordance with any applicable procedures prescribed by or under

Section 112.001 or 112.002. However, the county tax

assessor-collector must deposit the money in accordance with the

procedures prescribed by or under the Tax Code and other laws.

(b) The county treasurer shall deposit the money in the county

depository in a special fund to the credit of the officer who

collected the money. If the money is fees, commissions, or other

compensation collected by an officer who is paid on a salary

basis, the appropriate special fund is the applicable salary fund

created under Chapter 154.

(c) The interest accruing on the money in the special fund is

for the benefit of the county in accordance with other law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 113.022. TIME FOR MAKING DEPOSITS. (a) A county officer

who receives funds shall deposit the funds with the county

treasurer on or before the next regular business day after the

date on which the funds are received. If this deadline is not

met, the officer must deposit the funds, without exception, on or

before the seventh business day after the day on which the funds

are received. However, in a county with fewer than 50,000

inhabitants, the commissioners court may extend the period during

which funds must be deposited with the county treasurer, but the

period may not exceed 30 days after the date the funds are

received.

(b) A county treasurer shall deposit the funds received under

Subsection (a) in the county depository in accordance with

Section 116.113(a). In all cases, the treasurer shall deposit

the funds on or before the seventh business day after the date

the treasurer receives the funds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

836, Sec. 1, eff. September 1, 2007.

Sec. 113.023. DEPOSIT WARRANTS. (a) Except as provided by

Subsection (c), each deposit made in the county treasury must be

made on a deposit warrant. The deposit warrant authorizes the

county treasurer to receive the amount stated in the warrant.

The warrant must state the purpose for which the amount is

received and the fund to which it is to be applied.

(b) The county treasurer shall keep the original deposit

warrant. The county treasurer shall provide the county clerk or

the county auditor with duplicate deposit warrants or a written

report of all deposit warrants received that contains detailed

information about each warrant. On the request of a person

making a deposit, the county treasurer may provide a duplicate

deposit warrant to the person. If the county has a county

auditor, the auditor shall enter the amount in the auditor's

books, charging the amount to the county treasurer and crediting

the person who deposited the amount. The treasurer may receive

money only through this procedure except as provided by

Subsection (c).

(c) In a county with more than 2.2 million inhabitants, the

county clerk is relieved of all duties under Subsections (a) and

(b). In any other county that has the office of county auditor,

the commissioners court by order may relieve the county clerk of

all duties under Subsections (a) and (b). If the county clerk is

relieved of duties, the county treasurer shall receive all

deposits that are made in the county treasury. The county

treasurer shall provide the county auditor with duplicate

warrants or a written report of all warrants that contains

detailed information about each warrant. On the request of a

person making a deposit, the county treasurer may provide a

duplicate warrant to the person. The county auditor shall

prescribe a system, not inconsistent with this subsection, to be

used by the county treasurer for receiving and depositing money.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 669, Sec. 50, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

934, Sec. 2, eff. September 1, 2007.

Sec. 113.024. DEPOSIT OF MONEY DOES NOT AFFECT OWNERSHIP. The

deposit of money in a county treasury does not change the

ownership of the money, except to indemnify the officer and the

officer's surety, or any other owner of the money, during the

period of deposit with the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. DISBURSEMENT OF MONEY

Sec. 113.041. DISBURSEMENT OF MONEY BY COUNTY TREASURER; PAYMENT

BY CHECK OR WARRANT; LOST OR DESTROYED INSTRUMENT. (a) The

county treasurer shall disburse the money belonging to the county

and shall pay and apply the money as required by law and as the

commissioners court may require or direct, not inconsistent with

law.

(b) Except as provided by Chapter 156, a person may not spend or

withdraw money from the county treasury except by a check or

warrant drawn on the county treasury, whether or not the money is

in a county depository as required by law.

(c) The county treasurer may not pay money out of the county

treasury without a certificate or warrant from an officer who is

authorized by law to issue the certificate or warrant.

(d) If the treasurer doubts the legality or propriety of an

order, decree, certificate, or warrant presented to the treasurer

for payment, the treasurer may not make the payment. The

treasurer shall report the matter to the commissioners court for

the court's consideration and direction.

(e) If the treasurer is satisfied that an original check or

other order drawn on the county treasury by a proper authority is

lost or destroyed, the treasurer may issue a duplicate instrument

in place of the original. The treasurer may not issue a duplicate

until an applicant has filed an affidavit with the treasurer that

states that the applicant is the true owner of the original

instrument and that the original is lost or destroyed.

(f) The treasurer may require an applicant for a duplicate

instrument to execute a bond with two or more good and sufficient

sureties in an amount that is double the amount of the claim. The

bond must be:

(1) notarized;

(2) made payable to the county judge;

(3) conditioned that the applicant will hold the county

harmless;

(4) conditioned that the applicant will return to the treasurer

on demand by the treasurer the duplicate instrument or the amount

of money named in the duplicate, including any costs that accrue

against the county in collecting the amount; and

(5) approved by the treasurer.

(g) If, after issuance of the duplicate instrument, the

treasurer determines that the duplicate was issued improperly or

that the applicant or person to whom the duplicate was issued is

not the owner of the original instrument, the treasurer shall

immediately demand the return of the duplicate, if it is unpaid,

or the return of the amount paid by the county, if the duplicate

is paid. If the person fails to return the duplicate instrument

or the amount of the instrument, the treasurer shall institute a

suit on the bond through the office of the county or district

attorney. Venue for the suit lies in the county in which the

treasurer serves.

(h) A county treasurer may not honor a check or warrant on the

interest and sinking fund provided for a bond of the county or

pay out or divert money in that fund except to pay the principal

of or interest on the bond or invest money in securities as

provided by law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 343, Sec. 1, eff. May 29,

1993; Acts 1999, 76th Leg., ch. 227, Sec. 8, eff. Sept. 1, 1999.

Sec. 113.042. ENDORSEMENT BY COUNTY TREASURER; OTHER WARRANT

REQUIREMENTS. (a) On the presentation of a warrant, check,

voucher, or order drawn by a proper authority, and if there are

sufficient funds for payment on deposit in the account against

which the instrument is drawn, the county treasurer shall endorse

on the face of the instrument the order to pay the named payee

and shall charge the amount in the treasurer's records to the

fund on which it is drawn.

(b) The county treasurer may not issue and the county depository

may not pay a check drawn on the county depository to take up a

warrant drawn by a proper authority, but the county treasurer

shall, on the presentation of the warrant, endorse the warrant

and deliver it to the payee, who may present it to the county

depository for payment.

(c) The treasurer may not endorse an instrument designated as a

time deposit until after the notice and time requirements in the

depository contract that designates the funds as time deposits

are met.

(d) If a bond, coupon, or other instrument is payable on its own

terms at any place other than the county treasury, this section

does not prevent the commissioners court from ordering the

treasurer to place a sufficient sum at the location where the

instrument is payable at the time and place of its maturity, as

long as the payment is made in the manner prescribed by law.

(e) Each check or warrant issued or drawn by an officer under

the provisions of this section is subject to all laws and rules

relating to auditing and countersigning.

(f) Each warrant or scrip issued against the county treasurer by

a judge or court must be signed and attested by the clerk or

judge of the court under that officer's official seal.

(g) A justice of the peace may not issue warrants against the

county treasury for any purpose except as may be provided by the

Code of Criminal Procedure.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 113.043. COUNTERSIGNATURE BY COUNTY AUDITOR. In a county

with a county auditor, the county treasurer and the county

depository may not pay a check or warrant unless it is

countersigned by the county auditor to validate it as a proper

and budgeted item of expenditure. This section does not apply to

a check or warrant for jury service.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 113.045. COMPARISON OF VOUCHERS AND REPORTS; TREASURER TO

BE CREDITED. The county treasurer shall present to the

commissioners court the vouchers relating to and accompanying

each financial report for comparison with the report. All proper

vouchers shall be allowed and the treasurer shall be credited

with the amount of the vouchers.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 113.046. REGISTER OF WARRANTS ISSUED BY JUDGE OR CLERK.

(a) The county auditor shall maintain a register of the warrants

issued on the county treasurer by a judge or by the district or

county clerk. A register entry for a warrant must indicate the

date of payment by the treasurer.

(b) On a form prepared by the auditor, the clerk or judge shall

furnish the auditor with a daily itemized report that specifies

the warrants issued, the number of warrants, the amounts of the

warrants, the names of the persons to whom the warrants are

payable, and the purposes of the warrants.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 113.047. DISBURSEMENTS FOR SALARIES OR EXPENSES IN COUNTY

WITH POPULATION OF 190,000 OR MORE. After the deposit of funds

in a county depository, an officer in a county with a population

of 190,000 or more may draw checks on the county treasurer to

disburse the funds as payment for a salary or expenses authorized

by law or in payment to the county or to the person to whom the

funds belong.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 113.048. DISBURSEMENT OF MONEY FOR JURY SERVICE. (a)

Notwithstanding any other provision of this subchapter or other

law to the contrary, a county treasurer may disburse to a person

who reports for jury service and discharges the person's duty the

daily amount of reimbursement for jury service expenses set by

the commissioners court under Section 61.001, Government Code,

by:

(1) using an electronic funds transfer system in accordance with

Chapter 156;

(2) using a cash dispensing machine;

(3) issuing a debit card or a stored value card; or

(4) using any other method that the county treasurer and the

commissioners court determine is secure, accurate, and

cost-effective and that is convenient for persons who report for

jury service.

(b) A system or method of payment adopted by a county treasurer

under Subsection (a) may be implemented only if it is approved by

the commissioners court and administered in accordance with the

procedures established by the county auditor or by the chief

financial officer of a county that does not have a county

auditor.

(c) A system or method of payment authorized by this section may

be used in lieu of or in addition to the issuance of warrants or

checks authorized under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

734, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. SPECIAL PROVISIONS RELATING TO CLAIMS

Sec. 113.061. CLAIMS REGISTER; CLASSES OF CLAIMS. (a) The

county treasurer shall maintain a record in which the treasurer

shall register each claim against the county. The treasurer shall

register the claims in the order in which they are presented. If

more than one claim is presented at the same time, the treasurer

shall register them in the order of their date.

(b) The county treasurer may not pay a claim, or any part of it,

until the claim has been registered. An officer may not receive a

claim, or any part of it, in payment of any indebtedness owed to

the county until the claim has been registered.

(c) The county treasurer shall register claims in one of the

following classes:

(1) scrip issued to pay or feed jurors;

(2) scrip issued under a road law or for work done on roads and

bridges; or

(3) general county indebtedness, including debts incurred for

feeding and guarding prisoners and for claims by paupers.

(d) The treasurer shall pay each claim in each class in the

order in which it is registered.

(e) The treasurer's register entry for each claim must state:

(1) the class of the claim;

(2) the name of the payee;

(3) the amount of the claim;

(4) the date of the claim;

(5) the date of the registration;

(6) the claim registration number;

(7) the authority under which the claim was issued; and

(8) the service for which the claim was issued.

(f) The treasurer shall indicate the claim registration number

and the date of the registration on the face of the claim. The

treasurer shall write the word "Registered" on the claim and

shall officially sign the claim or place the treasurer's approved

facsimile signature on the claim.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 113.062. ACKNOWLEDGMENT REQUIRED WHEN CLAIM PAID OR

CREDITED. The county treasurer may require the person who

receives the payment or the credit for the payment, or that

person's agent or attorney, to acknowledge in writing on the face

of the claim the receipt of the amount paid or credited.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

934, Sec. 3, eff. September 1, 2007.

Sec. 113.063. CLAIMS INFORMATION LIST. (a) Each officer who

collects a fine, penalty, forfeiture, judgment, tax, or other

indebtedness owed to the county in a claim against the county

shall keep a descriptive list of those claims. When the officer

reports the collection, the officer shall file with the report a

list that states:

(1) the party in whose favor the claim was issued;

(2) the class and register number of the claim;

(3) the name of the party paying in the claim;

(4) the amount received; and

(5) the purpose for which the amount was received.

(b) The officer shall give the claims and the report to the

county treasurer, who shall give the officer a receipt. The

treasurer shall file the list with the treasurer's report in the

office of the county clerk.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 113.064. APPROVAL OF CLAIMS BY COUNTY AUDITOR. (a) In a

county that has the office of county auditor, each claim, bill,

and account against the county must be filed in sufficient time

for the auditor to examine and approve it before the meeting of

the commissioners court. A claim, bill, or account may not be

allowed or paid until it has been examined and approved by the

auditor.

(b) The auditor shall stamp each approved claim, bill, or

account. If the auditor considers it necessary, the auditor may

require that a claim, bill, or account be verified by an

affidavit indicating its correctness.

(c) The auditor may administer oaths for the purposes of this

section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 113.065. REQUIREMENT FOR APPROVAL OF CLAIM. The county

auditor may not audit or approve a claim unless the claim was

incurred as provided by law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 113.066. CANCELLATION OF CERTAIN CLAIMS. The commissioners

court shall cancel a claim presented as a voucher and determined

by the court to be correct by stamping or writing the word

"canceled" on the face of the voucher. The county clerk shall

attest to the cancellation by officially signing the voucher.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 113.901. REQUIREMENTS FOR APPROVAL OF ACCOUNTS AND

REQUISITIONS. (a) Except as provided by Subsection (c), a

county auditor may not audit or approve an account for the

purchase of supplies or materials for the use of the county or of

a county officer unless a requisition, signed by the officer

ordering the supplies or materials and approved by the county

judge, is attached to the account. The requisition requirement is

in addition to any other requirements of law.

(b) The requisition must be made, signed, and approved in

triplicate. The original must be delivered to the person from

whom the purchase is to be made before the purchase is made. The

duplicate copy must be filed with the county auditor. The

triplicate copy must remain with the officer requesting the

purchase. This subsection does not apply to a county that

operates an electronic requisition system.

(c) The commissioners court of a county that has the office of

county auditor may, by a written order, waive the requirement of

the county judge's approval of requisitions. The order must be

recorded in the minutes of the commissioners court. If the

approval of the county judge is waived, all claims must be

approved by the commissioners court in open court.

(d) The commissioners court of a county may establish an

electronic requisition system to perform the functions required

by Subsection (a). The county auditor, subject to the approval

of the commissioners court, shall establish procedures for

administering the system.

(e) An electronic requisition system established under this

section must be able to electronically transmit data to and

receive data from the county's financial system in a manner that

meets professional, regulatory, and statutory requirements and

standards, including those related to purchasing, auditing, and

accounting.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1197, Sec. 10, eff. June 20,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

936, Sec. 1, eff. June 18, 2005.

Sec. 113.902. PROSECUTION TO COLLECT DEBT OWED TO COUNTY;

RECOVERY OF ATTORNEY'S FEES AND COSTS. (a) The county treasurer

shall direct prosecution for the recovery of any debt owed to the

county, as provided by law, and shall supervise the collection of

the debt.

(b) In a proceeding to recover a delinquent debt owed to the

county, including a delinquent account, loan, interest payment,

tax, charge, fee, fine, penalty, or claim on a judgment, the

county attorney may recover reasonable attorney's fees and

investigative and court costs incurred on behalf of the county.

The county attorney may recover the fees and costs in the same

manner as provided by law for a private litigant.

(c) This section does not apply to the recovery of a delinquent

ad valorem tax owed to the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2003, 78th Leg., ch. 145, Sec. 1, eff. Sept. 1,

2003.

Sec. 113.903. COLLECTION MADE BY ONE OFFICER ON BEHALF OF

ANOTHER. (a) With the prior consent of the commissioners court

and the officer to whom funds are owed, a district, county, or

precinct officer authorized by law to receive or collect money or

other property that belongs to the county may receive or collect,

on behalf of another district, county, or precinct officer, money

or property owed to the county.

(b) If the officer collects money under this section, the

officer shall deposit the money in accordance with Section

113.022.

(c) When the officer reports or deposits the collection, the

officer shall file with the report or deposit a statement of:

(1) the name of the party paying the money;

(2) the amount received;

(3) the purpose for which the amount was received; and

(4) the officer on whose behalf the money was collected.

(d) The county auditor, or county clerk if there is no county

auditor, and the county treasurer shall attribute money or

property received or collected under this section to the account

of the officer on whose behalf it is received or collected.

(e) A person who accepts a payment under the terms of this

section shall issue a receipt for any money received to the payer

of the debt.

Added by Acts 1989, 71st Leg., ch. 58, Sec. 1, eff. Aug. 28,

1989.



CHAPTER 114. COUNTY FINANCIAL REPORTS

LOCAL GOVERNMENT CODE

TITLE 4. FINANCES

SUBTITLE B. COUNTY FINANCES

CHAPTER 114. COUNTY FINANCIAL REPORTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 114.001. GENERAL REQUIREMENTS APPLICABLE TO REPORTS. (a)

Each report required under this subtitle must be made in writing

and must be sworn to before an officer authorized to administer

oaths by the officer making the report or by a person designated

by the officer to receive fees, commissions, or costs under

Section 114.041(b).

(b) A monthly report must be filed within five days after the

last day of each month.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

231, Sec. 1, eff. May 27, 2009.

Sec. 114.002. COUNTY AUDITOR'S AUTHORITY TO DETERMINE TIME AND

MANNER OF REPORTS MADE TO AUDITOR. The county auditor shall

determine:

(1) the time and manner for making reports to the auditor; and

(2) the manner for making an annual report of:

(A) office fees collected and disbursed; and

(B) the amount of office fees refunded to the county in excess

of those that the officer is permitted by law to keep.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 114.003. PENALTY FOR FAILURE TO FURNISH COUNTY AUDITOR WITH

REPORT; REMOVAL. (a) A county official or other person who is

required under this subtitle to provide a report, statement, or

other information to the county auditor and who intentionally

refuses to comply with a reasonable request of the county auditor

relating to the report, statement, or information, commits an

offense.

(b) An offense under this section is a misdemeanor punishable

by:

(1) a fine of not less than $25 or more than $200;

(2) removal from office; or

(3) both a fine and removal from office.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. REPORTS ABOUT GENERAL FINANCIAL CONDITION OF COUNTY

Sec. 114.021. COUNTY TREASURER'S TABULAR STATEMENT TO

COMMISSIONERS COURT AT REGULAR TERM. (a) In a county that does

not have the office of county auditor, the county treasurer shall

present a tabular statement at each regular term of the

commissioners court. The treasurer shall present the statement

during the second day of the court's term.

(b) In the statement, the treasurer shall report on the

condition of the county finances for the three-month period

preceding the month in which the court meets in regular session.

In the statement, the treasurer shall specify:

(1) the names of the creditors of the county;

(2) each item of county indebtedness with its respective date of

accrual;

(3) the name of each person to whom money has been paid and the

amount paid; and

(4) the name of each person from whom money has been received,

the date of the receipt, and the name of the account for which it

is received.

(c) The treasurer shall list separately the amount to the credit

or debit of each fund.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

207, Sec. 1, eff. May 25, 2007.

Sec. 114.022. COUNTY ANNUAL FINANCIAL EXHIBIT. (a) The county

auditor or, in a county that does not have a county auditor, the

county treasurer immediately after the first regular term of the

commissioners court in the year shall publish an exhibit that

shows the aggregate amount paid from each fund for the four

preceding quarters and the balance to the debit or credit of each

fund. The exhibit must also list:

(1) the amount of the county indebtedness;

(2) the respective dates of accrual of that indebtedness;

(3) to whom the debt is owed;

(4) the reason for the debt; and

(5) the amount to the debit or credit of each officer or other

person with whom an account is kept in the county finance

records.

(b) The county official designated by Subsection (a) shall

publish the exhibit once in a weekly newspaper that is published

in the county. The commissioners court shall order the payment

of the publication costs from the general fund of the county. If

no paper is published in the county, the county official shall

post a copy of the exhibit in each commissioner's precinct. One

must be posted at the courthouse door, and one must be posted at

public places in each of the other three commissioners'

precincts.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

207, Sec. 2, eff. May 25, 2007.

Sec. 114.023. COUNTY AUDITOR'S MONTHLY REPORT TO COMMISSIONERS

COURT IN COUNTY WITH POPULATION OF MORE THAN 225,000. (a) In a

county with a population of more than 225,000, the county auditor

shall report to the commissioners court at least monthly on the

financial condition of the county. The auditor shall prescribe

the form of the report.

(b) In addition to information considered necessary by the

auditor or required by the commissioners court, the report must

contain:

(1) all of the facts of interest related to the financial

condition of the county;

(2) a consolidated balance sheet;

(3) a complete statement of the balances on hand at the

beginning and end of the month;

(4) a statement of the aggregate receipts and disbursements of

each fund;

(5) a statement of transfers to and from each fund;

(6) a statement of the bond and warrant indebtedness with

corresponding rates of interest; and

(7) a summarized budget statement that shows:

(A) the expenses paid from the budget for each budgeted officer,

department, or institution during that month and for the period

of the fiscal year inclusive of the month for which the report is

made;

(B) the encumbrances against the budgets; and

(C) the amounts available for further expenditures.

(c) The county auditor shall publish a condensed copy of the

report showing the condition of funds and budgets and a statement

of the auditor's recommendations. The publication must be made

once in a daily paper published in the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 114.024. COUNTY AUDITOR'S REPORT TO COMMISSIONERS COURT AT

REGULAR MEETING. At each regular meeting of the commissioners

court, the county auditor shall present a tabulated report of:

(1) the county's receipts and disbursements of funds; and

(2) the accounts of the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 114.025. COUNTY AUDITOR'S MONTHLY AND ANNUAL REPORTS TO

COMMISSIONERS COURT AND DISTRICT JUDGES. (a) The county auditor

shall make monthly and annual reports to the commissioners court

and to the district judges of the county. Each report must show:

(1) the aggregate amounts received and disbursed from each

county fund;

(2) the condition of each account on the books;

(3) the amount of county, district, and school funds on deposit

in the county depository;

(4) the amount of county bonded indebtedness and other

indebtedness; and

(5) any other fact of interest, information, or suggestion that

the auditor considers proper or that the court or district judges

require.

(b) The annual report must include a record of all transactions

made during a calendar year. The auditor shall file the annual

report at a regular or special term of the commissioners court

held during the month of April of the following year. The auditor

shall file a copy of the report with the district judges of the

county.

(c) At the time the annual audit is delivered to the

commissioners court and the district judges, the auditor shall

send to the bonding company of each district, county, and

precinct officer a report indicating the condition of that

person's office.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 114.026. COUNTY TREASURER'S REPORT TO COMMISSIONERS COURT

AT REGULAR TERM. (a) At least once a month at a regular term of

the commissioners court, the county treasurer shall make a

detailed report of:

(1) money received and disbursed;

(2) debts due to and owed by the county; and

(3) all other proceedings in the treasurer's office.

(b) At least once a month at a regular term of the commissioners

court, the county treasurer shall exhibit the books and accounts

of the treasurer's office for the inspection of the court and

shall submit the vouchers relating to the books and accounts for

audit and approval.

(c) After the commissioners court has compared and examined the

treasurer's report and has determined that the report is correct,

the court shall enter an order in its minutes approving the

report. The order must separately state the amount received and

paid from each fund since the county treasurer's preceding report

and any balance remaining in the treasurer's custody. The court

shall properly credit the treasurer's accounts.

(d) Before the adjournment of a regular term of the

commissioners court, the county judge and each county

commissioner shall give an affidavit stating that the

requirements of Subsection (c) have been met at that term. The

affidavit must state the amount of the cash and other assets that

are in the custody of the county treasurer at the time of the

examination. The affidavits must be filed with the county clerk

and must be recorded in the minutes of the court for the term in

which the affidavits are filed. The affidavits must be published

once in a newspaper published in the county if there is such a

newspaper or, if the county has an Internet website, on the

county's website.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

934, Sec. 4, eff. September 1, 2007.

SUBCHAPTER C. REPORTS ABOUT MONEY COLLECTED OR RECEIVED

Sec. 114.041. STATEMENT OF FEES, COMMISSIONS, AND OTHER MONEY

RECEIVED BY OFFICERS. (a) In a county with a population of

190,000 or less, a district, county, or precinct officer shall

keep, as part of a record provided for the purpose, a statement

of the fees earned by the officer and of the money received by

the officer as deposits for costs, trust fund deposits in the

registry of a court, fees of office, and commissions. The officer

must make an entry in the record when the fees or commissions are

earned or the deposits are made and when the money is received.

The county auditor or, if the county does not have a county

auditor, the commissioners court shall annually examine the

records and accounts of each officer and report the findings of

the examination to the next grand jury or district court.

(b) In a county with a population of more than 190,000, a

district, county, or precinct officer shall keep, as part of a

record provided for the purpose by the proper county authorities,

a statement of the amounts earned by the officer and of the money

received by the officer as fees, commissions, or costs. The

officer may designate a person to receive the money as fees,

commissions, or costs on behalf of the officer under this

subsection. The officer or a person designated by the officer to

receive the fees, commissions, or costs must make an entry in the

record when the fees, commissions, or costs are earned and when

they are received.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

231, Sec. 2, eff. May 27, 2009.

Sec. 114.043. PERIODIC REPORT TO COUNTY AUDITOR BY OFFICER WHO

HAS CUSTODY OF MONEY IN COUNTY WITH POPULATION OF 190,000 OR

MORE. In a county with a population of 190,000 or more, the

county auditor may require a district clerk, district attorney,

county officer, or precinct officer to furnish monthly reports,

annual reports, or other reports regarding any money, tax, or fee

received, disbursed, or remaining on hand. In connection with

those reports, the auditor may count the cash in the custody of

the officer or verify the amount on deposit in the bank in which

the officer has deposited the cash for safekeeping.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 114.044. REPORT TO COMMISSIONERS COURT AT REGULAR TERM BY

OFFICER WHO COLLECTS FINES, JUDGMENTS, OR JURY FEES. (a) Each

district clerk, county clerk, county judge, county treasurer,

sheriff, district attorney, county attorney, constable, or

justice of the peace who collects or handles any money for the

use of the county shall make a full report at least once a month

at a regular term to the commissioners court on all fines imposed

and collected, all judgments rendered and collected for the use

of the county, and all jury fees collected by the respective

courts in favor of or for the use of the county and, at the time

of the report, shall present the receipts and vouchers that show

the disposition of the money, fines, or judgments.

(b) Each report must fully state:

(1) the name of the person fined and the amount of the fine or

the name of the person against whom judgment was rendered and the

amount of the judgment;

(2) the style, number, and date of each case in which a fine was

imposed or a judgment rendered; or

(3) the amount of the jury fees collected, the style and number

of the case in which each jury fee was collected, and the name of

the person from whom the fee was collected.

(c) The court shall carefully examine the reports, receipts, and

vouchers. If the court finds them to be correct, the court shall

direct the county clerk to enter the information in the county

finance records. If they are found to be incorrect, the court

shall summon before the court the officer making the report and

shall have corrections made. The reports, receipts, and vouchers

shall be filed in the county clerk's office.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

934, Sec. 5, eff. September 1, 2007.

Sec. 114.046. ANNUAL REPORT TO DISTRICT CLERK BY OFFICER ON FEE

BASIS WHO COLLECTS FEES OR COMMISSIONS; REMOVAL. (a) If a

county officer is compensated on a fee basis, the officer shall

file an annual report in triplicate with the district court of

the county. The report must be filed on or before the first day

of the second month of the fiscal year, must be on a form

prescribed by the comptroller, and must show:

(1) the amount of the fees, commissions, and compensation that

the officer earned during the preceding fiscal year;

(2) the amount of the fees, commissions, and compensation that

the officer collected during that year; and

(3) an itemized statement of the fees, commissions, and

compensation that the officer earned but did not collect during

that year, with the name of the party owing each item.

(b) Within 30 days after the date on which the officer files the

report, the clerk of the district court shall forward a copy of

the report to the comptroller and the county auditor. If the

county does not have a county auditor, the clerk shall forward a

copy of the report to the commissioners court.

(c) A county tax assessor-collector who files the report with

the district clerk shall also file a copy of the report with the

comptroller of public accounts at the time of settlement with the

comptroller.

(d) An officer who fails to file the report in the time

prescribed by Subsection (a) is liable for a penalty of $25 for

each day after the deadline that the report remains unfiled and

is subject to removal from office. The county may recover the

penalty in a suit brought for that purpose.

(e) An officer shall make a final settlement before the deadline

for filing the report. An officer who serves only part of the

fiscal year shall file the report and make a final settlement for

the part of the year that the officer served, and the officer is

entitled to the part of the officer's compensation proportionate

to the part of the year served.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 584, Sec. 102, eff. Sept. 1,

1989.

SUBCHAPTER D. MISCELLANEOUS REPORTS

Sec. 114.061. COUNTY TREASURER'S MONTHLY CLAIMS REPORT TO COUNTY

CLERK. (a) At the end of each month, the county treasurer shall

file in the office of the county clerk a claims report that shows

the total amount of claims registered by the county treasurer

during the month. The treasurer shall report each class of claims

separately.

(b) The county clerk shall enter the claims report in the county

finance ledger under the heading of "Registered indebtedness of

the county." The clerk shall keep a separate account of each

class of indebtedness.

(c) From the reports made by the treasurer of disbursements, the

clerk shall credit the accounts with the total amount of vouchers

of each class of claims paid.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER E. COUNTY FINANCIAL DATA ADVISORY COMMITTEE

Sec. 114.081. DEFINITIONS. In this subchapter:

(1) "Committee" means the Texas County Financial Data Advisory

Committee.

(2) "Comptroller" means the comptroller of public accounts.

Added by Acts 2001, 77th Leg., ch. 676, Sec. 3, eff. Sept. 1,

2001.

Sec. 114.082. COUNTY FINANCIAL DATA ADVISORY COMMITTEE; DUTIES.

(a) The Texas County Financial Data Advisory Committee is

established to study county financial reporting requirements and

systems and make recommendations to the comptroller and the

legislature on ways in which the collection and use of county

financial data can be improved without resulting in additional

costs to counties. The comptroller may implement the

recommendations of the committee for the reporting of financial

data and other pertinent information to the state.

(b) The recommendations shall address the following issues as

they relate to county financial reporting requirements:

(1) uniformity;

(2) duplicative reporting requirements;

(3) the Government Accounting Standards Board's most recent

reporting standards;

(4) electronic filing; and

(5) costs associated with meeting the requirements.

(c) The committee shall develop and recommend:

(1) a consolidated uniform financial reporting procedure that

does not impose a greater reporting burden on counties than

current practices; and

(2) a voluntary uniform chart of accounts for counties.

Added by Acts 2001, 77th Leg., ch. 676, Sec. 3, eff. Sept. 1,

2001.

Sec. 114.083. MEMBERSHIP; OFFICERS. (a) The committee consists

of the following members:

(1) one county judge or commissioner appointed by the Texas

Conference of Urban Counties;

(2) one county judge or commissioner appointed by the County

Judges and Commissioners Association of Texas;

(3) two county auditors appointed by the Texas Association of

County Auditors;

(4) two county treasurers appointed by the Texas Association of

County Treasurers;

(5) one county official, other than a county judge,

commissioner, auditor, or treasurer, appointed by the executive

director of the Texas Association of Counties;

(6) one county budget officer appointed by the Texas Conference

of Urban Counties;

(7) the comptroller or the comptroller's designee;

(8) the executive director of the Texas Conference of Urban

Counties or the executive director's designee;

(9) the executive director of the Texas Association of Counties

or the executive director's designee;

(10) the general counsel of the County Judges and Commissioners

Association of Texas or the general counsel's designee; and

(11) any nonvoting members the other committee members consider

appropriate.

(b) The committee shall elect, by simple majority, a presiding

officer from among the committee members. The presiding officer

serves in that capacity for a period not to exceed two years.

(c) Appointed members of the committee serve at the pleasure of

the appointing authority. If a member of the committee holds a

public office, service on the committee is an additional duty of

that office.

Added by Acts 2001, 77th Leg., ch. 676, Sec. 3, eff. Sept. 1,

2001.

Sec. 114.084. MEETINGS. The committee shall meet quarterly on

dates determined by the presiding officer and may hold other

meetings at the call of the presiding officer.

Added by Acts 2001, 77th Leg., ch. 676, Sec. 3, eff. Sept. 1,

2001.

Sec. 114.085. PERSONNEL AND SUPPORT. (a) The comptroller, the

Texas Association of Counties, and the Texas Conference of Urban

Counties shall provide by agreement for the staff and other

resources necessary for the operations of the committee.

(b) The committee may accept a gift, grant, or donation from any

person.

(c) A member of the committee may not receive compensation but

is entitled to reimbursement for travel expenses incurred by the

member while conducting the business of the committee, as

provided in the General Appropriations Act.

Added by Acts 2001, 77th Leg., ch. 676, Sec. 3, eff. Sept. 1,

2001.



CHAPTER 115. AUDIT OF COUNTY FINANCES

LOCAL GOVERNMENT CODE

TITLE 4. FINANCES

SUBTITLE B. COUNTY FINANCES

CHAPTER 115. AUDIT OF COUNTY FINANCES

SUBCHAPTER A. AUDIT AUTHORITY OF COUNTY AUDITOR

Sec. 115.001. EXAMINATION OF RECORDS. The county auditor shall

have continual access to and shall examine and investigate the

correctness of:

(1) the books, accounts, reports, vouchers, and other records of

any officer;

(2) the orders of the commissioners court relating to county

finances; and

(3) the vouchers given by the trustees of all common school

districts of the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 115.002. EXAMINATION OF BOOKS AND REPORTS. (a) The county

auditor shall carefully examine and report on all reports that

are about the collection of money for the county and that are

required to be made to the commissioners court.

(b) At least once each quarter, the county auditor shall check

the books and shall examine in detail the reports of the county

tax assessor-collector, the county treasurer, and all other

officers. The auditor shall verify the footings and the

correctness of those books and reports. The auditor shall either

stamp the books and reports approved or shall note any

differences, errors, or discrepancies.

(c) The auditor shall carefully examine the report made under

Section 114.026 by the county treasurer, together with the

canceled warrants that have been paid. The auditor shall verify

those warrants with the register of warrants issued as shown on

the auditor's books.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 115.003. EXAMINATION OF FUNDS HELD BY COUNTY TREASURER.

(a) At least once each quarter, or more often if the county

auditor desires, the auditor shall, without advance notice, fully

examine the condition of, or shall inspect and count, the cash

held by the county treasurer or held in a bank in which the

treasurer has placed the cash for safekeeping.

(b) The auditor shall make sure that all balances to the credit

of the various funds are actually on hand in cash and that none

of the funds are invested in any manner except as authorized by

law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 115.0035. EXAMINATION OF FUNDS COLLECTED BY COUNTY ENTITY

OR THE DISTRICT ATTORNEY. (a) For purposes of this section,

"accounts" means all public funds that are subject to the control

of any precinct, county or district official, including the

accounts of law enforcement agencies and the attorney for the

state composed of money and proceeds of property seized and

forfeited to those officials.

(b) At least once each county fiscal year, or more often if the

county auditor desires, the auditor shall, without advance

notice, fully examine the accounts of all precinct, county and

district officials.

(c) The auditor shall verify the correctness of the accounts and

report the findings of the examination to the commissioners court

of the county at its next term beginning after the date the audit

is completed.

(d) This section does not apply to funds received by the

attorney for the state from the comptroller of public accounts

pursuant to the General Appropriations Act, or to federal or

state grant-in-aid funds received by precinct, county or district

officials.

Added by Acts 1989, 71st Leg., ch. 1007, Sec. 1, eff. Sept. 1,

1989.

Sec. 115.004. AUDIT IN COUNTY WITH POPULATION OF 190,000 OR

MORE. (a) This section applies only to a county with a

population of 190,000 or more.

(b) At the end of the fiscal year or the accounting period fixed

by law, the county auditor shall audit, adjust, and settle the

accounts of the district attorney, the district clerk, and each

county or precinct officer.

(c) If the county auditor is unable to obtain proper reports or

an adequate accounting from any of those persons, either during

or after the person's term of office, the auditor may require an

accounting and may proceed at the county's expense as the auditor

considers necessary to protect the interest of the county or of

the person entitled to any funds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. AUDIT AUTHORITY OF COMMISSIONERS COURT

Sec. 115.021. AUDIT AND SETTLEMENT OF ACCOUNTS. The

commissioners court of a county shall audit and settle all

accounts against the county and shall direct the payment of those

accounts.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 115.022. EXAMINATION OF ACCOUNTS AND REPORTS; SETTLEMENT.

(a) At each regular term, the commissioners court shall examine

all accounts and reports that relate to the county finances and

shall compare the accounts and reports with the accompanying

vouchers. The court shall see that any errors in the accounts and

reports are corrected.

(b) The court shall see that all orders made by the court that

relate to the accounts and reports are entered in the minutes of

the court and that the orders are noted on the accounts and

reports.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. INDEPENDENT AUDIT AUTHORITY GENERALLY APPLICABLE

Sec. 115.031. AUDIT BY ACCOUNTANT. (a) If considered by the

commissioners court of a county to be justified by an imperative

public necessity, the court may employ a disinterested,

competent, and expert public accountant to audit all or part of

the books, records, or accounts of:

(1) the county;

(2) a district, county, or precinct officer, agent, or employee,

including the county auditor;

(3) a governmental unit of the county; or

(4) a hospital, farm, or other county institution maintained at

public expense.

(b) The commissioners court may also employ the accountant to

deal with any other matter relating to or affecting the fiscal

affairs of the county.

(c) The resolution providing for the audit must state the

reasons for the audit, such as a determination by the

commissioners court:

(1) of official misconduct, intentional omission, or negligence

in records or reports;

(2) of a misapplication, conversion, or retention of public

funds; or

(3) of a failure to keep accounts, make reports, or account for

public funds by any officer, agent, or employee of the district,

the county, or a precinct, including the officer, agent, or

employee of a depository, hospital, or other public institution

maintained for the public benefit at the public expense.

(d) The reason stated in the audit resolution may also be a

statement by the commissioners court that it considers the audit

necessary for the court to determine and fix the proper

appropriation and expenditure of public money or to determine and

fix a proper tax levy.

(e) The commissioners court may present the audit resolution in

writing at any regular or called session of the commissioners

court, but it shall lie over to the next regular term of the

court.

(f) The commissioners court shall publish the resolution once in

a newspaper of general circulation published in the county. If

there is no newspaper of general circulation published in the

county, the court shall post notice of the resolution at the

courthouse door and two other public places in the county for at

least the 10 days preceding the date the resolution is adopted.

(g) To be implemented, the resolution must be adopted by a

majority vote of the four county commissioners and must be

approved by the county judge at that next regular term of the

commissioners court.

(h) A contract entered into by the commissioners court for the

audit shall be made in accordance with statutes applicable to the

making of contracts by the commissioners court. Payment under the

contract may be made from county funds in accordance with those

statutes.

(i) In addition to the emergency powers under this section, the

commissioners court may provide for an independent audit of the

accounts and officials if the court, by an order properly entered

at any regular term, determines that the audit would best serve

the public interest. A contract for that audit is subject to the

requirements of Subsection (h).

(j) The authority given to county auditors under this subtitle,

as well as other provisions of statutes relating to district,

county, and precinct finances and accounts, is subordinate to the

powers of the commissioners court under this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 115.032. SPECIAL AUDIT AFTER VOTER PETITION. (a) If a

number of qualified voters residing in a county equal to at least

30 percent of the voters who voted in the county in the most

recent general gubernatorial election file a petition for an

audit with a district judge who has jurisdiction in the county,

there shall be a special audit of all county records.

(b) On the receipt of the petition, the district judge shall

determine its validity. If the judge determines that the petition

meets the requirements of Subsection (a), the judge shall

immediately employ a person to prepare a special audit of all

county records. The special auditor must have the qualifications

prescribed by law for county auditors. The special auditor is

entitled to receive as compensation for the services rendered a

reasonable fee fixed by the district judge and to be paid out of

the general fund or officers' salary fund of the county.

(c) After the preparation of the audit, it shall be filed with

the district judge.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 584, Sec. 103, eff. Sept. 1,

1989.

Sec. 115.033. AUDIT BY FINANCE COMMITTEE. (a) On the request

of the grand jury, at any term of the district court the district

judge may appoint a finance committee to examine the financial

condition of the county. The committee must be composed of three

persons who are citizens of the county, are of good moral

character and intelligence, and are experienced accountants.

(b) The committee shall examine all of the books, accounts,

reports, vouchers, and orders of the commissioners court relating

to county finances that have not been examined and reported on by

a previous committee.

(c) The committee shall count all the money in the office of the

county treasurer that belongs to the county and shall make any

other examination that it considers necessary and proper to

determine the true condition of the county finances.

(d) If necessary, and on the application of the committee, the

district court shall send for persons and evidence to help in the

investigation.

(e) On the earliest practicable day after its appointment, the

committee shall make a detailed written report to the district

court. The report must state whether the books and records

required by law are correctly kept. The report must fully set out

the financial condition of the county and the state of each

officer's account and must specify any irregularity, omission, or

wrongdoing that the committee discovers.

(f) The committee shall sign and swear to the report and file it

in the office of the district clerk. The attention of the grand

jury shall be called to the report as soon as practicable after

the filing.

(g) Each member of the committee is entitled to receive

compensation for services performed under this section at a rate

of $3 a day. The compensation shall be paid for a period not to

exceed five days and shall be paid from the county treasury on

the certificate of the district judge that states the number of

days the member has served.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER D. INDEPENDENT AUDIT AUTHORITY OF SPECIFIC COUNTIES

Sec. 115.041. INDEPENDENT AUDIT IN COUNTY WITHOUT OFFICE OF

COUNTY AUDITOR. At least once every two years, the commissioners

court of a county that does not have the office of county auditor

shall have conducted an independent audit of the books, records,

and accounts of each of the county officers, agents, and

employees and of any other matter that relates to the county's

fiscal affairs.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 115.042. AUDIT IN COUNTIES WITH POPULATION LESS THAN

25,000. (a) The commissioners court of a county with a

population of less than 25,000 may arrange with one or more other

counties to jointly employ and compensate one or more special

auditors for the purposes set forth in Section 115.031.

(b) The commissioners court of a county affected by this section

may have an audit made of the county books, either in whole or in

part, at any time regardless of whether an arrangement can be

made under Subsection (a). The district judge or the grand jury

of the county may also order such an audit.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 115.043. AUDIT BY ACCOUNTANT IN COUNTIES WITH POPULATION OF

40,000 TO 100,000. (a) This section applies to a county with a

population of 40,000 to 100,000.

(b) On request by the grand jury, at any term of the district

court the district judge of the county shall appoint an auditor

to examine the condition of the county finances. The auditor must

be of good moral character and intelligence and must be an

experienced accountant.

(c) The auditor shall examine all of the books, accounts,

reports, vouchers, and orders of the commissioners court that

relate to the county finances, or a part of those items, as

ordered and directed by the district judge. The auditor shall

count all the money in the office of the county treasurer that

belongs to the county and shall make any other examination that

the auditor considers necessary and proper to determine the true

condition of the county finances or that is ordered by the

district judge.

(d) If necessary, and on the application of the auditor, the

district court shall summon witnesses, compel their attendance,

and require them to give testimony. The district judge shall

require the production of all books, records, and other evidence

requested or desired by the auditor to conduct the investigation.

The district judge may punish for contempt a person who violates

an order of the judge or a process issued under this section.

(e) The auditor shall make a detailed written report to the

district court at the earliest practicable date after

appointment. The report must state:

(1) the true condition of the county finances;

(2) whether the books and records required to be kept by law are

correctly maintained; and

(3) the condition of each officer's account that is included

within the scope and provisions of the judge's order.

(f) The auditor shall specify in the report each irregularity,

omission, and wrongdoing discovered. The auditor shall sign and

swear to the report and file it in the office of the district

clerk. The report must be brought to the attention of the grand

jury as soon as is practicable after the filing.

(g) The auditor is entitled to receive compensation for duties

performed under this section at a rate not to exceed $25 a day.

The compensation shall be paid for the period that is reasonably

required to perform those duties and shall be paid from the

county treasury on the certificate of the district judge that

states the number of days the auditor has served and the total

amount due.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 115.044. BIENNIAL INDEPENDENT AUDIT IN CERTAIN COUNTIES.

(a) A county with a population of 239,000 to 242,000 shall

conduct a biennial independent audit of all books, records, and

accounts of each district, county, and precinct officer, agent,

or employee, including those of the regular county auditor, and

of all governmental units of the county hospitals, farms, and

other institutions. The audit must cover all matters relating to

the fiscal affairs of the county. The audit shall be conducted in

each even-numbered year and must be completed before December 31

of the year.

(b) The commissioners court of the county shall employ a

disinterested, competent, experienced public accountant or

certified public accountant to perform the audit. The court shall

enter a contract for the audit at the first regular meeting of

the court in January of each even-numbered year. The

consideration specified in the contract shall be paid from the

general fund of the county.

(c) This section does not prevent a county from conducting an

annual independent audit of the records covered by this section.

If a county conducts annual independent audits and completes the

audits before December 31 of each year, those audits constitute

compliance with the requirements of this section.

(d) The audit required under this section is in addition to any

special audit prepared under Subchapter C or to any regular or

special audit report prepared by the regular county auditor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 87, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 669, Sec. 51, 52, eff. Sept. 1,

2001.

Sec. 115.045. ANNUAL INDEPENDENT AUDIT IN COUNTIES WITH

POPULATION OF 350,000 OR MORE. (a) A county with a population

of 350,000 or more shall conduct an annual independent audit of

all books, records, and accounts of each district, county, and

precinct officer, agent, or employee, including the regular

county auditor, and of all governmental units of the county

hospitals, farms, and other institutions. The audit shall cover

all matters relating to the fiscal affairs of the county.

(b) The commissioners court of the county shall employ a

disinterested, competent, experienced public accountant or

certified public accountant to perform the audit. The court shall

contract for the audit at the regular January meeting of the

court. The consideration specified in the contract shall be paid

from the general fund of the county.

(c) The audit required under this section is in addition to any

special audit prepared under Subchapter C or to any regular or

special audit report prepared by the regular county auditor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 115.901. EXAMINATION OF CERTAIN RECORDS BY COUNTY AUDITOR

OR COUNTY TREASURER. (a) The county auditor or, in a county

that does not have the office of county auditor, the county

treasurer, shall examine the accounts, dockets, and records of

each clerk, justice of the peace, and constable and of the

sheriff and county tax assessor-collector to determine if any

money belonging to the county and in the possession of the

officer has not been accounted for and paid over according to

law.

(b) If the auditor or treasurer finds that such money does

exist, the auditor or treasurer shall report the findings of the

examination to the commissioners court of the county at its next

term for the purpose of instituting a suit for the recovery of

the money.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 979, Sec. 1, eff. Aug. 28,

1989.



CHAPTER 116. DEPOSITORIES FOR COUNTY PUBLIC FUNDS

LOCAL GOVERNMENT CODE

TITLE 4. FINANCES

SUBTITLE B. COUNTY FINANCES

CHAPTER 116. DEPOSITORIES FOR COUNTY PUBLIC FUNDS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 116.001. DEFINITIONS. In this chapter:

(1) "Bank" means a:

(A) bank organized under the laws of this state, another state,

or federal law that has its main office or a branch office in

this state; or

(B) savings and loan association or savings bank organized under

the laws of this state, another state, or federal law that has

its main office or a branch office in this state.

(2) "Demand deposit" means a deposit of funds that may be

withdrawn on the demand of the depositor.

(3) "Time deposit" means a deposit of funds subject to a

contract between the depositor and the depository under which the

depositor may not withdraw any of the funds by check or by

another manner until the expiration of a certain period following

written notice of the depositor's intent to withdraw the funds.

(4) "Subdepository bank" means an authorized bank, other than a

depository, that holds demand deposits, not exceeding the Federal

Deposit Insurance Corporation's limit, of a district, county, or

precinct officer.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 527, Sec. 1, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 234, Sec. 4, eff. Sept. 1, 1993;

Acts 1999, 76th Leg., ch. 344, Sec. 5.009, eff. Sept. 1, 1999.

Sec. 116.002. MONEY AFFECTED. (a) This chapter applies to

money collected or held by a district, county, or precinct

officer in a county and by the officers of a defined district or

subdivision in the county, including the funds of a municipal or

quasi-municipal subdivision or corporation that has the power to

select its own depository but has not done so. The money shall be

deposited under this chapter, and the money shall be considered

in fixing, and is protected by, a county depository's bond.

(b) Warrants, checks, and vouchers evidencing the money

deposited in the county depository under Subsection (a) are

subject to audit and countersignature as provided by law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. ESTABLISHMENT OF DEPOSITORY

Sec. 116.021. DEPOSITORY AND SUBDEPOSITORY CONTRACTS. (a) The

commissioners court of a county shall select by the process

provided by this subchapter or by Subchapter C, Chapter 262, one

or more banks in the county and enter a contract with each

selected bank for the deposit of the county's public funds. The

county shall contract with a bank under this section for a

two-year or four-year contract term. On expiration of a contract

under this section, the contract may be renewed for two years

under terms negotiated by the commissioners court.

(b) If the contract is for a four-year term, the contract shall

allow the county to establish, on the basis of negotiations with

the bank, new interest rates and financial terms of the contract

that will take effect during the final two years of the four-year

contract.

(c) On the renewal of a contract, the county may negotiate new

interest rates and terms with the bank for the next two years in

the same way and subject to the same conditions as provided by

Subsection (b).

(d) If for any reason a county depository is not selected under

Subsection (a), the commissioners court, at any subsequent time

after 20 days' notice, may select, by the process described by

Section 116.024 or by negotiated bid, one or more depositories in

the same manner as at the regular time.

(e) If the commissioners court selects a depository by the

process provided by Subchapter C, Chapter 262, the depository may

be selected by:

(1) competitive bidding; or

(2) another method under that subchapter that the county is

qualified to use.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 527, Sec. 2, eff. Sept. 1,

1991; Acts 1995, 74th Leg., ch. 65, Sec. 1, eff. Aug. 28, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

899, Sec. 1, eff. June 15, 2007.

Sec. 116.022. NOTICE. (a) Once each week for at least 20 days

before the date to submit an application under Section

116.023(a), the county judge shall place over the judge's name in

a newspaper of general circulation in the county a notice that

the commissioners court intends to receive applications from

which to select a depository bank. A notice shall also be posted

at the courthouse door of the county.

(b) If a newspaper is not published in the county, the newspaper

notice shall be placed in a newspaper published in the nearest

county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 65, Sec. 2, eff. Aug. 28,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

899, Sec. 2, eff. June 15, 2007.

Sec. 116.023. APPLICATIONS. (a) A bank in the county that

wants to be a county depository must deliver its application to

the county judge or a designated representative of the judge on

or before a date set by the commissioners court that is no later

than the 60th day before the date of the expiration of the

existing depository contract.

(b) The application must state the amount of the bank's paid-up

capital stock and permanent surplus, and the application must be

accompanied by:

(1) a statement showing the financial condition of the bank on

the date of the application; and

(2) a certified check or cashier's check for at least one-half

percent of the county's revenue for the preceding year.

(c) The certified or cashier's check that accompanies an

application is a good-faith guarantee on the part of the

applicant that if accepted as a county depository it will execute

the bond required under this chapter. If a bank is selected as a

depository and does not provide the bond, the county shall retain

the amount of the check as liquidated damages, and the county

judge shall readvertise for applications, if necessary, to obtain

a depository for the county.

(d) A bank in the county that wants to be a county subdepository

must comply with Subsections (a) and (b)(1). The subdepository's

application must include a proposal outlining its security for

the county public funds to be held in addition to revenue offers.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 628, Sec. 4, eff. Aug. 28,

1989; Acts 1991, 72nd Leg., ch. 527, Sec. 3, eff. Sept. 1, 1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

899, Sec. 3, eff. June 15, 2007.

Sec. 116.024. SELECTION OF DEPOSITORIES AND SUBDEPOSITORIES.

(a) At the meeting at which banks are to be selected as county

depositories, the commissioners court shall:

(1) enter in the minutes of the court all applications filed

with the county judge;

(2) consider all applications; and

(3) select the qualified applicants that offer the most

favorable terms and conditions for the handling of the county

funds.

(b) The commissioners court may reject those applicants whose

management or condition, in the opinion of the commissioners

court, does not warrant placing county funds in their possession.

(c) After selecting one or more county depositories, the

commissioners court shall immediately return the certified checks

of the rejected applicants. The commissioners court shall return

the check of a successful applicant when the applicant executes

and files a depository bond that is approved by the commissioners

court.

(d) The conflict of interests provisions of Section 131.903

apply to the selection of the depositories.

(e) After selecting one or more subdepositories, the

commissioners court shall immediately notify each selected

applicant of its selection. Within 15 days, the selected

applicant must file a bond or other security as approved by the

commissioners court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 527, Sec. 4, 5, eff. Sept.

1, 1991; Acts 1993, 73rd Leg., ch. 268, Sec. 29, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

899, Sec. 4, eff. June 15, 2007.

Sec. 116.025. DESIGNATION OF DEPOSITORY OR SUBDEPOSITORY. When

security is provided in accordance with Subchapter C and is

approved by the commissioners court, the commissioners court

shall, by an order entered in its minutes, designate the bank as

a depository or subdepository for the funds of the county. The

designation is effective until the end of the 60th day after the

date fixed for the next selection of a depository or

subdepository.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 527, Sec. 6, eff. Sept. 1,

1991.

Sec. 116.026. APPLICANTS OUTSIDE COUNTY. If no bank located in

the county applies to be designated as the county depository, the

commissioners court may advertise, in the same manner provided by

Section 116.022 for advertising for a depository within the

county, for applications from banks in an adjoining county or any

other county in this state.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.027. SELECTION OF NONAPPLICANT DEPOSITORY. (a) If no

application to be a county depository is submitted, or if all of

the applications are declined, the commissioners court shall

deposit the funds of the county with any one or more banks in the

county or in the adjoining counties in the amounts and for the

periods as the commissioners court considers advisable.

(b) A bank that receives deposits under this section shall

provide security in the manner and form, and subject to the same

conditions, as is required for a depository of county funds. The

penalty of the security must at least equal the total amount of

county funds deposited with the bank.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. SECURITY FOR FUNDS HELD BY DEPOSITORY

Sec. 116.051. QUALIFICATION AS DEPOSITORY OR SUBDEPOSITORY.

Within 15 days after the date a bank is selected as a county

depository or subdepository, the bank must qualify as the

depository or subdepository by providing security for the funds

to be deposited by the county with the bank. The depository or

subdepository may secure these funds, at the option of the

commissioners court, by:

(1) personal bond; surety bond; bonds, notes, and other

securities; first mortgages on real property; real property;

certificates of deposit; or a combination of these methods, as

provided by this subchapter; or

(2) investment securities or interests in them as provided by

Chapter 726, Acts of the 67th Legislature, Regular Session, 1981

(Article 2529b-1, Vernon's Texas Civil Statutes).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 15(b), eff. Aug. 28,

1989; Acts 1991, 72nd Leg., ch. 527, Sec. 7, eff. Sept. 1, 1991.

Sec. 116.052. PERSONAL BOND. (a) One or more personal bonds

executed and filed with the commissioners court, payable to the

county judge and the judge's successors in office, qualify as

security under this subchapter if:

(1) the bonds are signed by at least five solvent sureties who

own unencumbered real property in the state that is not exempt

from execution under the constitution and other laws of this

state;

(2) the unencumbered and nonexempt real property owned by the

sureties has a value at least equal to the amount of the bonds;

and

(3) the bonds are approved by the commissioners court.

(b) When a bond is filed for approval with the commissioners

court under Subsection (a), the sureties shall also file a

statement containing:

(1) a description of the unencumbered and nonexempt real

property sufficient to identify it on the ground; and

(2) the value of each tract of real property listed, including

the value of the improvements on the property.

(c) After the commissioners court approves a personal bond, it

shall be filed in the county clerk's office with the statement of

the sureties attached to the bond.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.053. SURETY BOND. (a) One or more bonds issued and

executed by one or more solvent surety companies authorized to do

business in this state, payable to the county judge and the

judge's successors in office and filed with the commissioners

court, qualifies as security under this subchapter if the bond is

approved by the commissioners court.

(b) After the commissioners court approves a surety bond, it

shall be filed in the county clerk's office.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.054. BONDS, NOTES, AND OTHER SECURITIES. (a) A county

depository may pledge with the commissioners court as security

under this subchapter:

(1) a bond, note, security of indebtedness, or other evidence of

indebtedness of the United States if the evidence of indebtedness

is supported by the full faith and credit of the United States or

is guaranteed as to principal and interest by the United States;

(2) a bond of this state or of a county, municipality,

independent school district, or common school district;

(3) a bond issued under the federal farm loan acts;

(4) a road district bond;

(5) a bond, pledge, or other security issued by the board of

regents of The University of Texas System;

(6) bank acceptances of banks having a capital stock of at least

$500,000;

(7) a note or bond secured by mortgages insured and debentures

issued by the Federal Housing Administration;

(8) shares or share accounts of a savings and loan association

organized under the laws of this state or of a federal savings

and loan association domiciled in this state if the payment of

the share or share accounts is insured by the Federal Savings and

Loan Insurance Corporation; or

(9) a bond issued by a municipal corporation in this state.

(b) Securities provided under this section must have a total

market value equal to the amount of the depository bond.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.055. FIRST MORTGAGES ON IMPROVED REAL PROPERTY. (a)

If approved by the commissioners court, closed first mortgages on

improved and unencumbered real property located in this state

that are assigned to the county judge in a duly acknowledged

instrument qualify as security under this subchapter.

(b) Before approving a mortgage as security, the commissioners

court shall require:

(1) a written opinion by an attorney selected by the

commissioners court showing that the lien is superior to any

other claim to or right in the real property; and

(2) insurance approved by the county judge covering the

improvements on each tract of pledged real property and providing

that a loss is payable to the county judge.

(c) An insurance policy required under Subsection (b) must be

issued by a stock fire insurance company or mutual fire insurance

company that has a $100,000 surplus in excess of all legal

reserves and other liabilities.

(d) A mortgage accepted as security under this section shall

immediately be recorded in each county in which part of the real

property is located.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.056. REAL PROPERTY. (a) If approved by the

commissioners court, improved and unencumbered real property,

pledged directly by deed of trust to a trustee selected by the

commissioners court, with the county judge as beneficiary,

qualifies as security under this subchapter.

(b) Before approving real property offered as security, the

commissioners court shall require:

(1) a written opinion by an attorney selected by the

commissioners court showing that the lien is superior to any

other claim to or right in the real property; and

(2) insurance approved by the county judge covering the

improvements on the pledged real property and providing that a

loss is payable to the county judge.

(c) An insurance policy required under Subsection (b) must be

issued by a stock fire insurance company or mutual fire insurance

company that has a $100,000 surplus in excess of all legal

reserves and other liabilities.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.0565. CERTIFICATE OF DEPOSIT. (a) A certificate of

deposit qualifies as security under this subchapter if the

certificate is:

(1) held in the custody of a Federal Reserve Bank for

safekeeping and made the subject of a valid pledge agreement

designating the county as the beneficiary of the pledge

agreement;

(2) insured in full by the Federal Savings and Loan Insurance

Corporation or the Federal Deposit Insurance Corporation;

(3) described in detail by a safekeeping receipt issued to the

county by the Federal Reserve Bank having custody of the

certificates; and

(4) issued with the county as registered owner.

(b) A person to whom presentment of a certificate of deposit

pledged to secure county funds is made may not pay or otherwise

accept the certificate unless the certificate or the safekeeping

receipt required by this section has been endorsed by the county

and the depository.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 15(b), eff. Aug. 28,

1989.

Sec. 116.057. CONDITION OF PERSONAL BOND OR CONTRACT FOR

SECURITIES. (a) A personal bond provided or a contract for the

pledge of securities under this subchapter must be conditioned

that the depository will:

(1) faithfully keep the county funds and faithfully perform all

duties and obligations imposed by law on the depository;

(2) pay all checks drawn on a demand deposit account in a

depository on presentation by the county treasurer;

(3) pay all checks drawn on a time deposit account on

presentation after the expiration of the required period of

notice; and

(4) account for the county funds as required by law.

(b) A suit on a personal bond or a contract for securities

provided or pledged under this subchapter must be tried in the

county for which the depository is selected.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.058. AMOUNT OF SECURITY REQUIRED. (a) Personal or

surety bonds that secure county deposits must be in an amount

equal to the estimated highest daily balance of the county, as

determined by the commissioners court. However, the commissioners

court may not estimate the highest daily balance at an amount

that is less than 75 percent of the highest daily balance of the

county for the preceding year, less the amount of bond funds

received and expended.

(b) Securities pledged to secure county funds on deposit in a

depository must be in an amount equal to the amount of those

funds. However, real property securities may not be required in

an amount greater than 25 percent of the assessed value of the

property in the county, as shown by the certified tax roll for

the preceding year.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.059. VALUATION OF REAL PROPERTY PROVIDED AS SECURITY.

The commissioners court shall investigate all real property

security and determine the value at which the property will be

accepted. The commissioners court may not accept real property as

security at a value greater than 50 percent of the reasonable

market value of the property covered by a mortgage unless the

mortgage is insured or guaranteed by the Federal Housing

Administration.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.060. SECURITY NOT REQUIRED FOR FEDERALLY INSURED

DEPOSITS. A depository is not required to provide security for

the deposit of county funds to the extent the deposits are

insured under 12 U.S.C.A. Sections 1811-1832.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER D. MAINTENANCE AND MODIFICATION OF SECURITY

Sec. 116.081. NEW BOND. (a) The commissioners court may by

written order require a depository to execute a new bond whenever

the commissioners court considers it advisable or considers it

necessary for the protection of the county.

(b) Except for an additional bond required under Section

116.087, if a depository fails for any reason to file the

required new bond within five days after the date the depository

is served with a copy of the order, the commissioners court may

select a new depository in the same manner as it would select a

depository at the regular time.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.082. SUBSTITUTION OF SECURITIES. (a) After reasonable

notice to the commissioners court, a depository is entitled to

substitute one type of security for another or replace particular

securities with others of the same type if the substituting or

replacing security meets the requirements of law and is approved

by the commissioners court. Instead of approval of each

substitute or replacement security by the commissioners court,

the commissioners court may:

(1) adopt a procedure for approving a substitute or replacement

security under this section; and

(2) designate a county employee or official, including a county

judge, to approve the substitute or replacement security under

the procedure adopted under Subdivision (1).

(b) The county judge shall execute the necessary instruments to

transfer to the depository or its order a lien withdrawn from

real property for which another security is substituted.

(c) The commissioners court may direct the manner in which

securities pledged in place of personal or surety bonds are to be

deposited.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2003, 78th Leg., ch. 742, Sec. 1, eff. June 20,

2003.

Sec. 116.083. RELEASE OF EXCESS SECURITY. If the securities

pledged by a depository to secure county funds exceed the amount

required under this chapter, the commissioners court shall permit

the release of the excess.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.084. INADEQUATE SECURITY. If for any reason the county

funds on deposit with the county depository exceed the amount of

security pledged, the depository shall immediately pledge

additional security with the commissioners court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.085. SOLVENCY OF PERSONAL SURETY. (a) At least twice

each year while a personal bond securing the county's deposits is

in effect, the commissioners court shall investigate the solvency

of each surety on the bond. The commissioners court may require

the surety to make an itemized and verified financial statement

correctly showing the surety's financial position and, if the

bond requires the surety to own real property, identifying each

tract of real property owned by the surety and stating its value.

(b) The commissioners court shall require a depository to

provide a new bond meeting the requirements of this chapter if a

financial statement provided under Subsection (a) indicates that:

(1) a surety is insolvent;

(2) a surety's net worth is less than the amount required by

this chapter;

(3) the assets listed on the statement are depreciated or their

value is in any way impaired; or

(4) real property required by the bond has been disposed of or

encumbered and the value of the surety's remaining unencumbered

and nonexempt real property is inadequate to meet the

requirements of this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.086. SOLVENCY OF SURETY COMPANY AND ADEQUACY OF

SECURITIES. Whenever the commissioners court considers it

necessary for the protection of the county, the commissioners

court may investigate the solvency of a surety company that

issues a bond on behalf of a depository of county funds or

investigate the value of securities pledged by a depository to

secure county funds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.087. ADDITIONAL BOND. (a) If after a county

establishes a depository the county or a subdivision of the

county receives funds from the sale of bonds or otherwise, at the

next meeting of the commissioners court, or as soon afterward as

is practical, the commissioners court may make written demand on

the depository to provide an additional bond in an amount equal

to the amount of funds received. If county funds derived from the

sale of county securities during the term of a depository bond

are deposited with the depository, the commissioners court shall

require an additional bond in an amount equal to the additional

county funds. The depository shall continue the additional bond

in effect as long as the additional funds remain in the

depository.

(b) The depository may cancel this extra or special bond and

concurrently substitute a new bond for it as the additional funds

are reduced. However, the additional bond must always at least

equal the amount of the additional funds.

(c) If a depository does not provide an additional bond under

Subsection (a) within 30 days after the date the commissioners

court demands the additional bond, the commissioners court may

withdraw the additional funds from the depository by the draft of

the county treasurer and deposit them in a solvent national or

state bank that has a combined capital stock and surplus greater

than the amount of the additional funds. The commissioners court

may leave the additional funds on deposit with this alternative

bank until the county depository files the required additional

bond with the commissioners court, after which the commissioners

court shall redeposit the balance of the additional funds with

the county depository.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.088. RELEASE OF SURETY COMPANY. (a) A surety company

may be relieved of its obligations under a surety bond executed

on behalf of a county depository after the 30th day after the

date it gives written notice to the commissioners court

requesting to be released.

(b) A surety company is not relieved under Subsection (a) of

liability for a loss sustained by the county before the

expiration of the bond.

(c) If a depository's surety company requests to be relieved

from its obligations under Subsection (a), the depository shall

provide further security acceptable to the commissioners court to

secure county funds under this chapter. The depository shall

provide the further security before termination of the surety's

obligations under the bond. The new security shall be filed in

the county clerk's office.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.089. SURRENDER OF INTEREST ON SECURITIES. On the

request of a county depository, the commissioners court shall

surrender, when due, interest coupons or other evidence of

interest on securities deposited by the depository with the

commissioners court if the securities remaining pledged by a

depository are adequate to meet the requirements of the

commissioners court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER E. DEPOSITORY ACCOUNTS

Sec. 116.111. CHARACTER AND AMOUNT OF DEPOSITS. The

commissioners court may determine and designate the character and

amount of county funds that will be demand deposits and that will

be time deposits. The commissioners court may contract with a

depository for interest on time deposits at any legal rate under

a federal law or under a rule adopted by the board of governors

of the Federal Reserve System or by the board of directors of the

Federal Deposit Insurance Corporation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.112. INVESTMENT OF FUNDS. (a) The commissioners court

may direct the county treasurer to withdraw any county funds

deposited in a county depository that are not immediately

required to pay obligations of the county and invest those funds

as provided by this section unless such an investment or

withdrawal is prohibited by law or the withdrawal is contrary to

the terms of the depository contract.

(b) The funds may be invested in accordance with Subchapter A,

Chapter 2256, Government Code. In addition to the obligations,

certificates, and agreements described by that Act, the funds may

be invested in certificates of deposit issued by a state or

federal savings and loan association domiciled in this state, the

payment of which is insured in full by the Federal Savings and

Loan Insurance Corporation or its successor.

(c) If a county purchases a security repurchase agreement, the

agreement must be purchased under a master contractual agreement

that specifies the rights and obligations of both parties and

that requires that securities involved in the transaction be held

in a safekeeping account subject to the control and custody of

the county.

(d) Repealed by Acts 1989, 71st Leg., ch. 754, Sec. 2, eff. June

15, 1989.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 15(c), eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 754, Sec. 1, 2, eff. June 15,

1989; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(11), eff. Sept. 1,

1995.

Sec. 116.113. DEPOSIT OF FUNDS. (a) Immediately after the

commissioners court designates a county depository, the county

treasurer shall transfer to the depository all of the county's

funds and the funds of any district or municipal subdivision of

the county that does not select its own depository. The treasurer

shall also immediately deposit with the depository to the credit

of the county, district, or municipality any money received after

the depository is designated.

(b) A county tax assessor-collector shall immediately deposit in

the county depository taxes collected on behalf of the state, the

county, or a district or municipal subdivision of the county. The

taxes remain on deposit pending the preparation and settlement of

the assessor-collector's report on the tax collections.

(c) If a commissioners court that controls school district funds

elects to transfer the funds during a school year from a county

depository to another bank, the school district may require the

commissioners court to delay the transfer until the earlier of

the end of the school district's current fiscal year or the next

September 1.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.114. COLLECTIONS BY DEPOSITORY. A county depository

shall collect all checks, drafts, and demands for money deposited

with it by the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.115. CLEARINGHOUSE FOR MULTIPLE DEPOSITORIES. If the

funds of a county are deposited with more than one depository,

the commissioners court shall by order name one of the

depositories to act as a clearinghouse for the others. All county

warrants are finally payable at the depository named as the

clearinghouse.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.116. OBLIGATIONS PAYABLE AT COUNTY DEPOSITORY. (a) A

county depository shall pay a check or warrant drawn by the

county treasurer against funds deposited with the depository on

presentation of the check or warrant if the funds subject to the

check or warrant are in the possession of the depository, and, in

the case of a time deposit, if the agreed period of notice has

expired.

(b) If the commissioners court selects a depository in another

county under Section 116.026, the depository shall file a

statement with the county treasurer designating the place in the

county governed by the commissioners court where, and the person

by whom, deposits by the treasurer may be received and checks

will be paid, or the place in another county where deposits may

be made and checks may be paid. The statement must be filed

within five days after the date notice is given to the depository

of its selection.

(c) A warrant or check, including a warrant or check issued

prior to September 1, 1993, issued by the county treasurer in

settlement of a claim against a county that is not presented for

payment before the 366th day following the date of issuance is

overdue and nonnegotiable. The sum of the overdue warrant or

check shall be credited as revenue to the county if delivery to

the payees was attempted or occurred within a reasonable time

following the issuance of the warrant or check. No right to full

settlement of a proper unpaid claim is extinguished by this

subsection.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 326, Sec. 1, eff. June 5,

1991; Acts 1993, 73rd Leg., ch. 931, Sec. 1, eff. Aug. 30, 1993;

Acts 1997, 75th Leg., ch. 329, Sec. 1, eff. May 26, 1997.

Sec. 116.117. STATEMENTS OF ACCOUNT. A depository shall make a

detailed monthly statement to the commissioners court at each

regular term of the court. The statement must show the daily

balance credited to each of the funds on deposit.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.118. DEBTS PAYABLE OTHER THAN AT COUNTY TREASURY. The

commissioners court may instruct the county treasurer to deposit

money adequate to pay a bond, coupon, or other indebtedness of

the county at a place other than at the county treasury if by its

terms the indebtedness is payable on maturity at the other

location and if the payment is otherwise made in the manner

required by law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.119. REQUIREMENTS FOR AUDITING AND COUNTERSIGNING

UNAFFECTED. This chapter does not affect the application of a

law or regulation providing for auditing and countersigning.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.120. COLLECTION OF CERTAIN OVERDUE COUNTY WARRANTS OR

CHECKS. (a) This section applies only to a warrant or check

issued by a county treasurer in settlement of a claim against a

county that has not been presented for payment.

(b) A person attempting to recover funds from the county for a

check or warrant issued by the county treasurer may not charge

the person to whom the check or warrant was issued and on whose

behalf the attempted recovery is made, or that person's

successors or assigns, a fee in an amount equal to more than 10

percent of the face value of the check or warrant.

(c) A county treasurer may collect a reasonable research fee to

determine if a claim submitted under this section is valid. The

treasurer may include the costs of inquiries to depository banks,

research of accounting records, and other similar actions in

setting the fee. A county treasurer may require the fee to be

paid before a claim may be processed or researched under this

section.

Added by Acts 1997, 75th Leg., ch. 142, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER F. LIABILITIES

Sec. 116.151. LIABILITIES OF SURETIES ON SEPARATE BONDS. If a

county depository provides separate bonds to secure county funds,

each surety under a bond is liable only for that part of a loss

resulting from the failure of the depository that bears to the

total loss the same ratio as the amount of the bond bears to the

total amount of all bonds and securities held by the county for

the protection of the funds covered by the bond.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.152. SUBROGATION OF SURETIES. If a personal surety or

a surety company pays for a loss to a county under a depository

bond, the surety is subrogated to the rights of the county in an

amount equal to the amount of the surety's payment. However, the

amount of the subrogation may not exceed the amount of the

deposit secured by the surety at the time of the depository's

default.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.153. PRO RATA RECOVERY BY STATE AND COUNTY. If a

county depository becomes insolvent and it becomes necessary to

resort to the depository's bond or bonds to recover funds of the

county and the state, the state and county are entitled to share

pro rata in the recovery.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.154. LIABILITY OF DEPOSITORY PENDING COLLECTION OF

DEPOSITS. A county depository that uses due diligence to collect

a check, draft, or demand for money deposited by the county with

the depository is not liable for the collection until the

proceeds have been received by the depository. The depository

shall charge the county and the county shall pay a collection

expense that the depository may not pay or absorb because of a

federal law or a regulation adopted by the board of governors of

the Federal Reserve System or by the board of directors of the

Federal Deposit Insurance Corporation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 116.155. FAILURE OF DEPOSITORY TO PAY CHECK OR WARRANT. A

depository that does not pay a check or warrant as required by

Section 116.116(a) is liable for and shall pay to the holder 10

percent of the amount of the check or warrant, and the

commissioners court shall revoke the order creating the

depository.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 117. DEPOSITORIES FOR CERTAIN TRUST FUNDS AND COURT REGISTRY FUNDS

LOCAL GOVERNMENT CODE

TITLE 4. FINANCES

SUBTITLE B. COUNTY FINANCES

CHAPTER 117. DEPOSITORIES FOR CERTAIN TRUST FUNDS AND COURT

REGISTRY FUNDS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 117.001. DEFINITIONS. In this chapter:

(1) "Bank" means a banking corporation or association, an

individual banker, or a state or federal savings and loan

association or savings bank.

(2) "Clerk" means a county clerk, a district clerk, or a county

and district clerk.

(3) "Registry funds" means funds tendered to the clerk for

deposit into the registry of the court.

(4) "Separate account" means funds transferred from a special

account into a separate interest-bearing account.

(5) "Special account" means an account in a depository in which

registry funds are placed.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 552, Sec. 1, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 505, Sec. 1, eff. Sept. 1, 1997.

Sec. 117.002. TRANSFER OF UNCLAIMED FUNDS TO COMPTROLLER. Any

funds deposited under this chapter, except cash bail bonds, that

are presumed abandoned under Chapter 72, 73, or 75, Property

Code, shall be reported and delivered by the county or district

clerk to the comptroller without further action by any court. The

dormancy period for funds deposited under this chapter begins on

the later of:

(1) the date of entry of final judgment or order of dismissal in

the action in which the funds were deposited;

(2) the 18th birthday of the minor for whom the funds were

deposited; or

(3) a reasonable date established by rule by the comptroller to

promote the public interest in disposing of unclaimed funds.

Added by Acts 1991, 72nd Leg., ch. 153, Sec. 26, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 329, Sec. 2, eff. May

26, 1997; Acts 1997, 75th Leg., ch. 505, Sec. 2, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1037, Sec. 2, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1423, Sec. 13.01, eff. Sept. 1, 1997.

Sec. 117.003. COMPLIANCE WITH FEDERAL TAX LAW FOR FUNDS HELD

UNDER THIS CHAPTER. (a) If any funds deposited under this

chapter are placed into an interest-bearing account, any person

with a taxable interest in funds deposited to such account must

submit appropriate tax forms and provide correct information to

the district or county clerk so that the interest earned on such

funds can be timely and appropriately reported to the Internal

Revenue Service. The information and forms provided to the

district or county clerk under this section are not subject to

public disclosure except to the extent necessary to effectuate

compliance with federal tax law requirements.

(b) The district or county clerk is authorized to pay any or all

of the interest earned on funds deposited under this chapter,

without court order, to the Internal Revenue Service to satisfy

tax withholding requirements.

Added by Acts 1997, 75th Leg., ch. 505, Sec. 3, eff. Sept. 1,

1997.

SUBCHAPTER B. ESTABLISHMENT OF DEPOSITORY

Sec. 117.021. APPLICATIONS. (a) The commissioners court of a

county shall select by the process provided by this subchapter or

by Subchapter C, Chapter 262, a federally insured bank or banks

in the county to be the depository for a special account held by

the county clerk and the district clerks. The county shall enter

a contract with the selected federally insured bank or banks for

a two-year or four-year term. The original term can be renewed

once for an additional two-year term. The contract may, on

request by the clerk and approval of the commissioners court,

include a provision that the funds in a special account earn

interest. A request from the clerk that an account earn interest

must be made, in writing, to the commissioners court not later

than the 30th day before the date the county gives notice under

Section 117.022 and shall be entered in the minutes of the court.

(b) If the contract is for a four-year term, the contract shall

allow the county to establish, on the basis of negotiations with

the bank, new interest rates and financial terms of the contract

that will take effect during the final two years of the four-year

contract.

(c) On the renewal of a contract, the county may negotiate new

interest rates and terms with the bank for the next two years in

the same way and under the same conditions as provided by

Subsection (b).

(d) A bank must file its application on or before a date set by

the commissioners court. The application must be accompanied by

a certified check or cashier's check for at least one-half of one

percent of the average daily balance of the registry funds held

by the county clerk and the district clerk during the preceding

calendar year, as determined by the county clerk and the district

clerk on or before the 10th day before the date the application

is required to be filed. A certified check or cashier's check

that complies with this section is a good-faith guarantee on the

part of the applicant that if its application is accepted it will

execute the bond required under this subchapter. If the bank

selected as depository does not provide the bond, the county

shall retain the amount of the check as liquidated damages and

the county shall select another depository as provided by this

subchapter.

(e) If for any reason a county depository is not selected under

Subsection (a), the commissioners court, at any subsequent time

after 20 days' notice, may select, by the process described by

Section 117.023 or by negotiated bid, one or more depositories in

the same manner as at the regular term.

(f) If the commissioners court selects a depository by the

process provided by Subchapter C, Chapter 262, the depository may

be selected by:

(1) competitive bidding; or

(2) another method under that subchapter that the county is

qualified to use.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 17(d), eff. Aug. 28,

1989; Acts 1991, 72nd Leg., ch. 326, Sec. 2, eff. June 5, 1991;

Acts 1991, 72nd Leg., ch. 527, Sec. 8, eff. Sept. 1, 1991; Acts

1995, 74th Leg., ch. 65, Sec. 3, eff. Aug. 28, 1995; Acts 1997,

75th Leg., ch. 505, Sec. 4, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

899, Sec. 5, eff. June 15, 2007.

Sec. 117.022. NOTICE. A county shall advertise or give notice

that the county will accept applications to be the depository for

registry funds held by the county clerk and the district clerk in

the same manner as notice is required under Section 116.022.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 505, Sec. 5, eff. Sept. 1,

1997.

Sec. 117.023. SELECTION OF DEPOSITORY. (a) At the meeting at

which banks are to be selected to serve as the depository for

registry funds held by the county clerk and the district clerk,

the commissioners court shall enter the applications in the

minutes of the court and select a depository.

(b) After a depository is selected, the commissioners court

shall return the certified checks of the applicants that were not

selected. The commissioners court shall return the check of the

selected applicant only after the applicant files a bond that is

approved by the commissioners court.

(c) The conflict of interests provisions of Section 131.903

apply to the selection of the depository.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 268, Sec. 30, eff. Sept. 1,

1993; Acts 1997, 75th Leg., ch. 505, Sec. 6, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

899, Sec. 6, eff. June 15, 2007.

Sec. 117.024. QUALIFICATION AS DEPOSITORY. Within 30 days after

the date a bank is selected as a depository under this

subchapter, the bank must qualify to serve as the depository in

the same manner as is required for the qualification of county

depositories under Chapter 116.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 17(d), eff. Aug. 28,

1989.

Sec. 117.025. DESIGNATION OF DEPOSITORY. (a) After a bank

selected to be a depository under this subchapter qualifies under

Section 117.024 and is selected by the commissioners court, the

commissioners court shall by an order entered in its minutes

designate the bank or banks as the depository for the registry

funds.

(b) A designation under Subsection (a) is effective until the

designation and qualification of a successor depository or until

April 15 following the expiration of the contract, whichever is

earlier. If the term of a depository ends before the designation

and qualification of a successor, the depository shall pay to the

clerk in whose name the account is carried all registry funds due

or on deposit.

(c) A designated depository shall provide security for the funds

deposited into the registry fund accounts in the same manner as

Subchapter C, Chapter 116.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 17(d), eff. Aug. 28,

1989; Acts 1997, 75th Leg., ch. 505, Sec. 7, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

899, Sec. 7, eff. June 15, 2007.

Sec. 117.026. ADVERTISEMENT FOR AND SELECTION OF DEPOSITORY

OUTSIDE THE COUNTY. (a) The commissioners court may select a

federally insured bank or banks located outside the county to

serve as the depository under this subchapter if:

(1) for any reason no bank located in the county applies to be

designated as the depository;

(2) an application is not made for the entire amount of the

registry funds;

(3) the commissioners court rejects all the applications

submitted;

(4) a depository selected by the commissioners court fails to

qualify;

(5) a depository becomes insolvent; or

(6) a new depository is selected because of the failure of the

regular depository to execute a new bond under Section 117.057.

(b) Before selecting a depository under Subsection (a), the

commissioners court shall advertise for applications from banks

located in this state by publishing a notice of the selection

once a week for two consecutive weeks in a newspaper of general

circulation published in the county. If such a newspaper is not

published in the county, the commissioners court shall post the

notice at the courthouse for two weeks. The commissioners court

may also publish the notice in any newspaper outside the county

for the same length of time.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 17(d), eff. Aug. 28,

1989; Acts 1997, 75th Leg., ch. 505, Sec. 8, eff. Sept. 1, 1997.

Sec. 117.027. FAILURE TO SELECT DEPOSITORY. If the

commissioners court has not selected a depository under this

subchapter, a clerk holding money, an evidence of debt, an

instrument of writing, or any other article deposited into the

registry of the court pending the result of a legal proceeding

shall seal the article in a secure package and deposit the

package in an iron safe or a bank vault.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 17(d), eff. Aug. 28,

1989; Acts 1997, 75th Leg., ch. 505, Sec. 9, eff. Sept. 1, 1997.

Sec. 117.028. APPLICATION OF COUNTY DEPOSITORY LAW. Except as

otherwise expressly stated, the provisions of Chapter 116

relating to county depositories also apply to a depository

selected under this chapter.

Added by Acts 1997, 75th Leg., ch. 505, Sec. 10, eff. Sept. 1,

1997.

SUBCHAPTER C. DEPOSITORY ACCOUNTS

Sec. 117.052. DEPOSITS OF REGISTRY FUNDS BY COUNTY AND DISTRICT

CLERKS. (a) If a depository has been selected under Subchapter

B, a county clerk or a district clerk who is to have for more

than three days legal custody of money deposited in the registry

of the court pending the result of a legal proceeding shall

deposit the money in the depository.

(b) The funds deposited shall be carried at the depository

selected under this chapter as a special account in the name of

the clerk making the deposit.

(c) A clerk is responsible for funds deposited into the registry

fund from the following sources:

(1) funds of minors or incapacitated persons;

(2) funds tendered in an interpleader action;

(3) funds paid in satisfaction of a judgment;

(4) child support funds held for more than three days;

(5) cash bonds;

(6) cash bail bonds;

(7) funds in an eminent domain proceeding; and

(8) any other funds tendered to the clerk for deposit into the

registry of the court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 17(d), eff. Aug. 28,

1989; Acts 1997, 75th Leg., ch. 505, Sec. 11, eff. Sept. 1, 1997;

Acts 2001, 77th Leg., ch. 292, Sec. 1, eff. May 23, 2001.

Sec. 117.0521. CUSTODIANSHIP. A clerk shall act only in a

custodial capacity in relation to a registry fund, a special

account, or a separate account. A clerk is not a trustee for the

beneficial owner and does not assume the duties, obligations, or

liabilities of a trustee for a beneficial owner.

Added by Acts 1997, 75th Leg., ch. 505, Sec. 12, eff. Sept. 1,

1997.

Sec. 117.053. WITHDRAWAL OF FUNDS. (a) If a commissioners

court selects a new depository under Subchapter B, when the

depository qualifies, the county clerk and the district clerk

shall transfer the funds in a special account from the old

depository to the new depository, and the clerks may draw checks

on the accounts for this purpose.

(b) Except as provided by Subsection (a), a clerk may not draw a

check on special account funds held by a depository except to pay

a person entitled to the funds. The payment must be made under an

order of the court of proper jurisdiction in which the funds were

deposited except that an appeal bond shall be paid without a

written order of the court on receipt of mandate or dismissal and

funds deposited under Section 887, Texas Probate Code, may be

paid without a written order of the court. The clerk shall place

on the check the style and number of the proceeding in which the

money was deposited with the clerk.

(c) The clerk shall transfer any registry funds into a separate

account when directed to by a written order of a court of proper

jurisdiction or when the clerk is required to under Section 887,

Texas Probate Code. The clerk shall transfer the funds into a

separate account in:

(1) interest-bearing deposits in a financial institution doing

business in this state that is insured by the Federal Deposit

Insurance Corporation;

(2) United States treasury bills;

(3) an eligible interlocal investment pool that meets the

requirements of Sections 2256.016, 2256.017, and 2256.019,

Government Code; or

(4) a no-load money market mutual fund, if the fund:

(A) is regulated by the Securities and Exchange Commission;

(B) has a dollar weighted average stated maturity of 90 days or

fewer; and

(C) includes in its investment objectives the maintenance of a

stable net asset value of $1 for each share.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 17(d), eff. Aug. 28,

1989; Acts 1997, 75th Leg., ch. 505, Sec. 13, eff. Sept. 1, 1997.

Sec. 117.054. COUNTY EXPENSES PAID FROM INTEREST. (a) If a

special or separate account earns interest, the clerk, at the

time of withdrawal, shall pay in a manner directed by a court

with proper jurisdiction the original amount deposited into the

registry of the court and any interest credited to the account in

the manner calculated in Subsection (b).

(b) The interest earned on a special account or a separate

account shall be paid in the following amounts:

(1) 10 percent of the interest shall be paid to the general fund

of the county to compensate the county for the accounting and

administrative expenses of maintaining the account; and

(2) 90 percent of the interest shall be credited to the special

or separate account.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 505, Sec. 14, eff. Sept. 1,

1997.

Sec. 117.055. COUNTY EXPENSES PAID FROM FEES. (a) To

compensate the county for the accounting and administrative

expenses incurred in handling the registry funds that have not

earned interest, including funds in a special or separate

account, the clerk shall, at the time of withdrawal, deduct from

the amount of the withdrawal a fee in an amount equal to five

percent of the withdrawal but that may not exceed $50. Withdrawal

of funds generated from a case arising under the Family Code is

exempt from the fee deduction provided by this section.

(b) A fee collected under this section shall be deposited in the

general fund of the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 16(a), eff. Aug. 28,

1989; Acts 1997, 75th Leg., ch. 505, Sec. 15, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 119, Sec. 1, eff. Sept. 1, 1999.

Sec. 117.056. OBLIGATIONS PAYABLE AT COUNTY SEAT. (a) A

depository selected under Subchapter B shall pay a check drawn by

a county or district clerk against funds deposited in the clerk's

name on presentment of the check at the county seat if the funds

subject to the check are in the possession of the depository.

(b) If the depository is not located at the county seat, the

depository shall file a statement with the county clerk of the

county designating a place at the county seat where, and a person

by whom, deposits by the clerks will be received and checks drawn

on the depository will be paid. The depository shall pay a check

on presentment at the designated place if the depository has

sufficient funds credited to the applicable account.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 17(d), eff. Aug. 28,

1989.

Sec. 117.057. NEW BOND. (a) A commissioners court may require

a depository selected under Subchapter B to execute a new bond

whenever the commissioners court considers it necessary for the

protection of the county clerk's and the district clerk's

registry funds.

(b) If a depository does not file a new bond required by an

order of the commissioners court within five days after the date

a copy of the order is served on the depository, the

commissioners court may select another depository in the manner

provided by Subchapter B.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 17(d), eff. Aug. 28,

1989; Acts 1997, 75th Leg., ch. 505, Sec. 16, eff. Sept. 1, 1997.

Sec. 117.058. ACCOUNTING FOR AND DISBURSING REGISTRY FUNDS IN

COUNTIES WITH POPULATION OF 190,000 OR MORE. (a) This section

applies to a county with a population of 190,000 or more.

(b) If the commissioners court of a county provides a depository

for the registry funds of the county clerk or the district clerk,

those officers shall make reports under oath to the county

auditor to properly reflect all registry funds received and

disbursed by the officer, including all money remaining on hand

at the time of the report. The county auditor shall prescribe the

form and frequency of the report.

(c) Each check issued for the disbursement of the funds must be

issued in accordance with the laws providing for registry fund

depositories. Each check must be signed according to procedure

established by the county auditor before delivery or payment.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 505, Sec. 17, eff. Sept. 1,

1997.

SUBCHAPTER D. LIABILITIES AND PENALTIES

Sec. 117.081. LIABILITY OF COUNTY AND DISTRICT CLERKS. (a) A

county clerk or a district clerk is not responsible for a loss of

registry funds resulting from the failure or negligence of a

depository.

(b) This section does not release a county clerk or a district

clerk from:

(1) liability for a loss of registry funds resulting from the

clerk's official misconduct, negligence, or misappropriation of

the funds; or

(2) responsibility for keeping the registry funds safe until the

clerk deposits them in a depository selected under Subchapter B.

(c) After a county clerk or a district clerk deposits in a

depository selected under Subchapter B the registry funds held by

the clerk, the clerk is relieved of the responsibility for

keeping the funds secure.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 17(d), eff. Aug. 28,

1989; Acts 1997, 75th Leg., ch. 505, Sec. 18, eff. Sept. 1, 1997.

Sec. 117.083. LOSS OF REGISTRY FUNDS. If registry funds held by

a county clerk or a district clerk and deposited by the county

with a depository selected under Subchapter B are lost for any

reason, including a loss due to the insolvency of the depository,

the county is liable to the rightful owner of the funds for the

full amount of the funds due the owner.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 17(d), eff. Aug. 28,

1989; Acts 1997, 75th Leg., ch. 505, Sec. 19, eff. Sept. 1, 1997.

Sec. 117.084. DEPOSITORY TO PAY CHECK ON PRESENTMENT. A

depository selected under Subchapter B shall pay a check drawn

against funds deposited with the depository in a special or

separate account on presentation of the check if the funds that

are subject to the check are in the possession of the depository.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 17(d), eff. Aug. 28,

1989; Acts 1997, 75th Leg., ch. 505, Sec. 20, eff. Sept. 1, 1997.

SUBCHAPTER E. SPECIAL PROVISIONS APPLYING TO FUNDS PAID INTO

COURT REGISTRY IN COUNTY WITH POPULATION OF MORE THAN 1.3 MILLION

Sec. 117.111. SUBCHAPTER APPLICABLE TO COUNTY WITH POPULATION OF

1.3 MILLION OR MORE. This subchapter applies only to a county

with a population of 1.3 million or more.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 17(b), eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

477, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1183, Sec. 2, eff. September 1, 2009.

Sec. 117.112. MONEY AFFECTED. This subchapter applies to the

following kinds of money paid into the registry of any court for

which a clerk is or may become responsible:

(1) funds of minors or incapacitated persons;

(2) funds tendered in connection with a bill in interpleader; or

(3) any other funds.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 17(b), eff. Aug. 28,

1989. Amended by Acts 1999, 76th Leg., ch. 196, Sec. 1, eff. Aug.

30, 1999; Acts 2001, 77th Leg., ch. 292, Sec. 2, eff. May 23,

2001.

Sec. 117.113. DEPOSITORY CONTRACT. The commissioners court of

the county collecting the funds may contract with one or more

banks in the county for the deposit of the funds in a special

account to be called the "registry fund."

Added by Acts 1989, 71st Leg., ch. 1, Sec. 17(b), eff. Aug. 28,

1989.

Sec. 117.114. NOTICE. Once each week for at least three

consecutive weeks before the date the contract will be awarded,

the county judge shall place over the judge's name in a newspaper

published in the county a notice that the commissioners court

intends to make the contract. A notice shall also be posted at

the courthouse door of the county.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 17(b), eff. Aug. 28,

1989.

Sec. 117.115. APPLICATIONS. A bank in the county that wants to

be a special depository for the registry fund is subject to the

same application provisions as those prescribed by Section

116.023 for the applicants for the county depository contract.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 17(b), eff. Aug. 28,

1989.

Sec. 117.116. SELECTION OF DEPOSITORY. At the time and place

stated in the notice, the commissioners court shall select a

special depository for the registry fund in accordance with the

same provisions as those prescribed by Section 116.024 for the

selection of a county depository.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 17(b), eff. Aug. 28,

1989.

Sec. 117.117. QUALIFICATION AS DEPOSITORY. A bank selected as a

special depository for the registry fund must qualify as the

depository in accordance with the same provisions as those

prescribed by Subchapter C, Chapter 116, for the qualification as

a county depository.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 17(b), eff. Aug. 28,

1989.

Sec. 117.118. APPLICATION OF COUNTY DEPOSITORY LAW. Matters

regarding special depositories for the registry fund are subject

to the same provisions as those prescribed by Chapter 116

regarding county depositories.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 17(b), eff. Aug. 28,

1989. Amended by Acts 1991, 72nd Leg., ch. 752, Sec. 1, eff. Aug.

26, 1991.

Sec. 117.119. DEPOSIT OF FUNDS. Money paid into the registry of

the court shall be deposited by a clerk into the registry fund at

the special depository.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 17(b), eff. Aug. 28,

1989. Amended by Acts 1991, 72nd Leg., ch. 752, Sec. 1, eff. Aug.

26, 1991; Acts 1999, 76th Leg., ch. 196, Sec. 2, eff. Aug. 30,

1999.

Sec. 117.120. CUSTODIANSHIP. A clerk shall act only in a

custodial capacity regarding the registry fund, is not considered

to be a trustee for the beneficial owner, and is not considered

to have assumed the duties, obligations, or liabilities of a

trustee for the beneficial owner.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 17(b), eff. Aug. 28,

1989. Amended by Acts 1999, 76th Leg., ch. 196, Sec. 3, eff. Aug.

30, 1999.

Sec. 117.121. DISBURSEMENT OF FUNDS. (a) Money may be paid

from the registry fund only on checks or drafts signed by a clerk

on the written order of the court with proper jurisdiction,

except that the clerk may make a payment without court order for

unpaid court costs from a cash bond deposited in connection with

an appeal after the appellate court issues its mandate in the

appeal if the costs remain unpaid for 45 days after the mandate

is issued.

(b) All checks or drafts issued for the disbursement of the

registry fund must be submitted to the county auditor for the

auditor's countersignature before delivery or payment. The county

auditor may countersign the checks only on written evidence of

the order of the judge of the court in which the funds have been

deposited, authorizing the disbursement of the funds.

(c) Notwithstanding Subsections (a) and (b), a disbursement

under an order of a court in which registry funds have been

deposited may be made by electronic transfer if:

(1) the designated recipient of the money submits to a clerk a

written request for the transfer;

(2) the clerk gives written approval for the transfer; and

(3) a county auditor countersigns the approval.

(d) A clerk may charge a reasonable fee, subject to the approval

of the recipient of the money, for an electronic transfer of a

disbursement from a registry fund.

Acts 1989, 71st Leg., ch. 1, Sec. 17(b), eff. Aug. 28, 1989.

Renumbered from Sec. 117.122 by Acts 1991, 72nd Leg., ch. 752,

Sec. 2, eff. Aug. 26, 1991; Acts 1997, 75th Leg., ch. 505, Sec.

21, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 196,

Sec. 4, eff. Aug. 30, 1999.

Sec. 117.122. INTEREST. (a) The interest derived from money on

deposit in the registry fund shall be paid as earned as follows:

(1) a sum equal to 10 percent of the interest shall be paid into

the general fund of the county to reimburse the county for the

expenses of maintaining the registry fund; and

(2) the remaining 90 percent of the interest shall be credited

to the registry fund.

(b) For each withdrawal, a clerk shall pay out the original

amount deposited in the registry of the court and 90 percent of

the interest earned on that amount at the time and in the manner

directed by the court with proper jurisdiction.

Acts 1989, 71st Leg., ch. 1, Sec. 17(b), eff. Aug. 28, 1989.

Renumbered from Sec. 117.123 and amended by Acts 1991, 72nd Leg.,

ch. 752, Sec. 3, eff. Aug. 26, 1991. Amended by Acts 1999, 76th

Leg., ch. 196, Sec. 5, eff. Aug. 30, 1999.

Sec. 117.123. AUDIT. (a) In addition to the regular auditing

procedures of the county auditor, the registry funds shall be

audited at the end of each county fiscal year by an independent

certified public accountant or a firm of independent certified

public accountants of recognized integrity and ability selected

by the commissioners court.

(b) A written report of the audit shall be delivered to the

county judge, each county commissioner, and a clerk within 90

days after the last day of the fiscal year. A copy of the audit

shall be kept at the clerk's office and shall be open to

inspection by any interested person during normal office hours.

The cost of the audit shall be paid by the county.

Acts 1989, 71st Leg., ch. 1, Sec. 17(b), eff. Aug. 28, 1989.

Renumbered from Sec. 117.124 and amended by Acts 1991, 72nd Leg.,

ch. 752, Sec. 4, eff. Aug. 26, 1991. Amended by Acts 1999, 76th

Leg., ch. 196, Sec. 6, eff. Aug. 30, 1999.

Sec. 117.124. LIABILITY OF CLERK. (a) A clerk is not

responsible for:

(1) a loss of funds resulting from the failure or negligence of

a depository; or

(2) the safety of funds after deposit in a depository selected

under this subchapter.

(b) A clerk is responsible for:

(1) a loss of funds resulting from the clerk's official

misconduct, negligence, or misappropriation of the funds; and

(2) the safety of funds before deposit in a depository selected

under this subchapter.

Acts 1989, 71st Leg., ch. 1, Sec. 17(b), eff. Aug. 28, 1989.

Renumbered from Sec. 117.126 and amended by Acts 1991, 72nd Leg.,

ch. 752, Sec. 5, eff. Aug. 26, 1991. Amended by Acts 1999, 76th

Leg., ch. 196, Sec. 7, eff. Aug. 30, 1999.

Sec. 117.125. TRANSFER OF MONEY. (a) In the absence of a

contrary order from a court having jurisdiction over the registry

fund, a clerk may transfer money deposited in the fund into a

separate account.

(b) A clerk shall transfer all money deposited in a registry

fund under Section 887, Texas Probate Code, into a separate

account.

(c) Money transferred into a separate account under this section

must be:

(1) transferred into an account authorized for investment under

Chapter 2256, Government Code, by a local government or

investment pool; and

(2) invested according to the investment officer designated

under Section 2256.005, Government Code, by the investing entity

of which the county is a member.

(d) A transfer of money into a separate account under this

section is exempt from the requirements prescribed by Section

117.121 for disbursements from registry funds.

(e) An investment of money transferred from a registry fund

under this section is subject to the limitations, policies, and

standards of care provided by Chapter 2256, Government Code.

Added by Acts 1999, 76th Leg., ch. 196, Sec. 8, eff. Aug. 30,

1999.



CHAPTER 118. FEES CHARGED BY COUNTY OFFICERS

LOCAL GOVERNMENT CODETITLE 4. FINANCESSUBTITLE B. COUNTY FINANCESCHAPTER 118. FEES CHARGED BY COUNTY OFFICERSSUBCHAPTER A. GENERAL PROVISIONSSec. 118.001. DEFINITION. In this chapter, "document" includes any instrument, document, paper, or record.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 118.002. BILL FOR FEES. A fee under this chapter is not payable to a person until a clerk or officer produces or is ready to produce a bill in writing containing the details of the fee to the person who owes the fee. The bill must be signed by the clerk or officer to whom the fee is due or who charges the fee or by the successor in office or legal representative of the clerk or officer.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 31, eff. Sept. 1, 1993.

SUBCHAPTER B. FEES OF COUNTY CLERK OTHER THAN COURT FEESSec. 118.011. FEE SCHEDULE. (a) A county clerk shall collect the following fees for services rendered to any person:(1) Personal Property Records Filing (Sec. 118.012):

for the first page

$ 5.00

for each additional page or part of a page on which there are

visible marks of any kind

$ 4.00

(2) Real Property Records Filing (Sec. 118.013):

for the first page

$ 5.00

for each additional page or part of a page on which there are

visible marks of any kind

$ 4.00

for all or part of each 8-1/2" X 14" attachment or rider

$ 4.00

for each name in excess of five names that has to be indexed in

all records in which the document must be

indexed

$ 0.25

(3) Certified Papers (Sec. 118.014):

for the clerk's certificate

$ 5.00

plus a fee for each page or part of a page

$ 1.00

(4) Noncertified Papers (Sec. 118.0145):

for each page or part of a page

$ 1.00

(5) Birth or Death Certificate (Sec. 118.015)

same as state registrar

(6) Bond Approval (Sec. 118.016)

$ 3.00

(7) Marriage License (Sec. 118.018)

$60.00

(8) Declaration of Informal Marriage (Sec. 118.019)

$25.00

(9) Brand Registration (Sec. 118.020)

$ 5.00

(10) Oath Administration (Sec. 118.021)

$ 1.00

(b) The county clerk may set and collect the following fee from any person:(1) Returned Check (Sec. 118.0215) not less than $15 or more than $30(2) Records Management and Preservation Fee (Sec. 118.0216) not more than $5(3) Mental Health Background Check for License to Carry a Concealed Weapon (Sec. 118.0217) not more than $2(c) The clerk shall charge reasonable fees for performing other duties prescribed or authorized by statute for which a fee is not prescribed by this subchapter.(d) The county clerk may not charge the United States Immigration and Naturalization Service a fee for a copy of any document on file or of record in the clerk's office relating to an individual's criminal history, regardless of whether the document is certified.(e) A county clerk who provides a copy in a format other than paper of a record maintained by the clerk shall provide the copy and charge a fee in accordance with Sections 552.231 and 552.262, Government Code.(f) The county clerk of a county shall, if the commissioners court of the county adopts the fee as part of the county's annual budget, collect the following fee from any person:

Records Archive Fee (Sec. 118.025)

not more than $5

(g) Repealed by Acts 2005, 79th Leg., Ch. 804, Sec. 7, eff. June 17, 2005.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 18(b), eff. Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 587, Sec. 1, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 451, Sec. 4, eff; Acts 1993, 73rd Leg., ch. 554, Sec. 1, eff. Sept. 1, 1993; Acts 1993, 73rd., ch. 465, Sec. 2, eff. Aug. 30, 1993; Sept. 1, 1993; Acts 1999, 76th Leg., ch. 185, Sec. 3, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1400, Sec. 1, eff. June 19, 1999; Acts 2001, 77th Leg., ch. 794, Sec. 2, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1155, Sec. 2, eff. June 15, 2001; Acts 2003, 78th Leg., ch. 413, Sec. 2, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 974, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1275, Sec. 2(105), (106), 3(31), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 804, Sec. 7, eff. June 17, 2005.Acts 2005, 79th Leg., Ch. 1216, Sec. 1, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 327, Sec. 3, eff. September 1, 2008.

Sec. 118.012. PERSONAL PROPERTY RECORDS FILING. (a) The fee for "Personal Property Records Filing" under Section 118.011 is for filing or filing and registering, including indexing, in the personal property, chattels, or personal records in the office of the county clerk a document that is authorized or required to be filed in those records.(b) The fee does not apply to:(1) notary public records;(2) marriage records;(3) vital statistics records;(4) documents filed in the records of county civil or criminal courts or probate courts;(5) documents filed and recorded in the real property records in the office of the county clerk; or(6) instruments for which the filing fee is fixed by the Business & Commerce Code.(c) This fee is in addition to any other specific fee provided for by other statute.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 118.013. REAL PROPERTY RECORDS FILING. (a) The fee for "Real Property Records Filing" under Section 118.011 is for filing and recording, including indexing, in the real property records in the office of the county clerk a document that is authorized or required to be filed in those records.(b) A county clerk who files, registers, or records an instrument by manual copying instead of copying by photocopy, photostating, or microphotographic process may substitute for the prescribed page fee a fee of 20 cents per 100 words for each page having more than 500 words.(c) The fee does not apply to:(1) map records;(2) condominium records;(3) notary public records;(4) marriage records;(5) vital statistics records;(6) documents filed in the records of county civil or criminal courts or probate courts; or(7) personal property, chattels, and personal records in the office of the county clerk.(d) The fee is in addition to any other specific fee provided for by other statute.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 118.0135. WAIVER OF REAL PROPERTY FILING FEES. (a) The commissioners court may direct the county clerk to waive fees for the filing of real property records under this subchapter for a person who is buying or improving the person's home with assistance from a federal or state grant or aid program that promotes home ownership or home improvement for persons of low or moderate income.(b) The commissioners court shall specify the types of grant or aid programs that qualify a person for a fee waiver under this section and may limit the waiver to only certain programs.

Added by Acts 1999, 76th Leg., ch. 108, Sec. 1, eff. May 17, 1999.

Sec. 118.014. CERTIFIED PAPERS. (a) The fees for "Certified Papers" under Section 118.011 are for the county clerk's certificate that shall be placed on each page or part of a page, and a fee for copying each page or part of a page, of a notice, statement, license, or document that the clerk is authorized or required to issue. The fees must be paid at the time the order is placed.(b) The fee does not apply to:(1) a certified document for the issuance of which this subchapter prescribes another fee;(2) a certified copy of map records or condominium records; or(3) a license for which the fee for issuance is specifically provided by other statute.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1993, 73rd Leg., ch. 451, Sec. 1, eff. Sept. 1, 1993.

Sec. 118.0145. NONCERTIFIED PAPERS. (a) The fee for "Noncertified Papers" under Section 118.011 is for issuing a noncertified copy of each page or part of a page of a document. The fee must be paid at the time the order is placed.(b) A county clerk may waive or reduce the fee provided in Section 118.011 for issuing a noncertified copy of a page or a portion of a page of a document if the document:(1) involves a matter relating to family law, including a divorce decree; or(2) is the record of a judgment in a misdemeanor case.

Added by Acts 1993, 73rd Leg., ch. 554, Sec. 2, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 764, Sec. 4, eff. Aug. 28, 1995.

Sec. 118.015. BIRTH OR DEATH CERTIFICATE. (a) The fee for "Birth or Death Certificate" under Section 118.011 is for issuing a certified copy of a birth certificate or death certificate and is the same as the fee charged under Subchapter C, Chapter 191, Health and Safety Code, by the state registrar of vital statistics and the local registrar of births and deaths.(b) A county clerk who collects a fee under this section for a certified copy of a birth certificate shall deposit the fee into the county treasury. The state's portion of the fee shall be sent to the comptroller as provided by Subchapter B, Chapter 133.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(68), eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 305, Sec. 3, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 209, Sec. 74(a), eff. Jan. 1, 2004.Amended by: Acts 2005, 79th Leg., Ch. 263, Sec. 4, eff. May 30, 2005.

Sec. 118.016. BOND APPROVAL. The fee for "Bond Approval" under Section 118.011 is for approving bonds other than notarial bonds and bonds required to be approved in a county civil or criminal court or in a probate court. The fee must be paid at the time of approval.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 118.018. MARRIAGE LICENSE. (a) The fee for "Marriage License" under Section 118.011 is for issuing a marriage license. The fee must be paid at the time the license is issued, except as provided by Subsection (b-1).(b) The fee includes every service relating to issuance of the license, including preparing the application, filing health certificates, administering oaths, filing waivers and orders of the county judge, and issuing and recording all papers including the return of the license.(b-1) The county clerk shall issue a marriage license without collecting a marriage license fee from an applicant who:(1) completes a premarital education course described by Section 2.013, Family Code; and(2) provides to the county clerk a premarital education course completion certificate indicating completion of the premarital education course not more than one year before the date the marriage license application is filed with the clerk.(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 327, Sec. 6, eff. September 1, 2008.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1999, 76th Leg., ch. 185, Sec. 4, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 209, Sec. 75(a), eff. Jan. 1, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 327, Sec. 4, eff. September 1, 2008.Acts 2007, 80th Leg., R.S., Ch. 327, Sec. 6, eff. September 1, 2008.

Sec. 118.019. DECLARATION OF INFORMAL MARRIAGE. The fee for "Declaration of Informal Marriage" under Section 118.011 is for all services rendered in connection with the execution of a declaration of informal marriage under Section 1.92, Family Code. The fee shall be collected at the time the service is rendered.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 118.020. BRAND REGISTRATION. The fee for "Brand Registration" under Section 118.011 is for registering a brand, including indexing, searching the records, and issuing the certificate.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 118.021. OATH ADMINISTRATION. (a) The fee for "Oath Administration" under Section 118.011 is for administering an oath with or without the seal of the clerk.(b) The fee does not apply to oaths required to be administered in performing a duty as clerk of county civil or criminal courts or as clerk of a probate court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 118.0215. RETURNED CHECK. The fee for "Returned Check" under Section 118.011 is for a check that is presented to the county clerk in payment of taxes or any other item the person owes to the county and is returned by the depository bank or any other financial institution because of:(1) insufficient funds to cover the check;(2) a closed account;(3) an unauthorized signature;(4) a check drawn on uncollected funds; or(5) any other reason considered to be the fault of the drawer.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 18(c), eff. Aug. 28, 1989.

Sec. 118.0216. RECORDS MANAGEMENT AND PRESERVATION. (a) The fee for "Records Management and Preservation" under Section 118.011 is for the records management and preservation services performed by the county clerk after the filing and recording of a document in the records of the office of the clerk.(b) The fee must be paid at the time of the filing of the document.(c) In a county that is adjacent to an international boundary, the fee shall be deposited in a separate records management and preservation account in the general fund of the county.(d) The fee may be used only to provide funds for specific records management and preservation, including for automation purposes.(e) All expenditures from the records management and preservation account shall comply with Subchapter C, Chapter 262.

Added by Acts 1991, 72nd Leg., ch. 587, Sec. 2, eff. Sept. 1, 1991. Amended by Acts 2001, 77th Leg., ch. 794, Sec. 3, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 540, Sec. 1, eff. June 19, 2009.

Sec. 118.0217. MENTAL HEALTH BACKGROUND CHECK. (a) The fee for a "mental health background check for license to carry a concealed weapon" is for a check, conducted by the county clerk at the request of the Texas Department of Public Safety, of the county records involving the mental condition of a person who applies for a license to carry a concealed handgun under Subchapter H, Chapter 411, Government Code. The fee, not to exceed $2, will be paid from the application fee submitted to the Department of Public Safety according to Section 411.174(a)(6), Government Code.(b) This section and Section 118.011(b)(3) do not affect the procedures for access to court records prescribed by Section 571.015, Health and Safety Code.

Added by Acts 1999, 76th Leg., ch. 1400, Sec. 2, eff. June 19, 1999.

Sec. 118.022. DISPOSITION OF MARRIAGE LICENSE AND DECLARATION FEES. (a) If the county clerk collects a fee for issuing a marriage license, the county clerk shall deposit, as provided by Subchapter B, Chapter 133:(1) $20 of each fee collected for issuing a marriage license or $12.50 of each fee for recording a declaration of informal marriage to be sent to the comptroller and deposited as provided by Subsection (b); and(2) $10 of each fee collected for issuing a marriage license to be sent to the comptroller and deposited as provided by Subsection (c).(b) The comptroller shall deposit the money received under Subsection (a)(1) to the credit of the child abuse and neglect prevention trust fund account established under Section 40.105, Human Resources Code.(c) The comptroller shall deposit the money received under Subsection (a)(2) to the credit of the family trust fund account established under Section 2.014, Family Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2001, 77th Leg., ch. 957, Sec. 7, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 209, Sec. 76(a), eff. Jan. 1, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 327, Sec. 5, eff. September 1, 2008.

Sec. 118.023. FEES FOR EX OFFICIO SERVICES. (a) If the county clerk receives fees for ex officio services or for other public services not otherwise provided for, the commissioners court shall set the fees. The fees shall be paid quarterly out of the county treasury on the order of the commissioners court.(b) A county clerk may not be compelled to file or record any instrument or writing authorized or required to be recorded until payment for all fees has been tendered. This provision does not apply to papers or instruments filed or recorded in suits pending in county court.(c) In this section, "ex officio services" includes services in relation to roads, bridges, and ferries; issuing and taking receipts for jury scrip or county warrants; services in habeas corpus cases; making out bar dockets; keeping records of trust funds; filing and docketing all papers for the commissioners court; keeping road overseers' books and lists of hands; recording all collection returns of delinquent insolvents; recording county treasurer's reports; recording reports of justices of the peace; recording reports of animals slaughtered; and services in connection with elections.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 118.024. FREE ACCESS TO RECORDS. (a) This subchapter does not limit or deny any person full and free access to any document referred to in this subchapter. A person is entitled to read, examine, and copy from those documents or from any microfilm or other photographic image of the documents.(b) A person may exercise the right provided by this section without paying any charge under the reasonable rules of the county clerk at all reasonable times during the hours in which the clerk's office is open to the public.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

For expiration of this section, see Subsection (k).Sec. 118.025. COUNTY CLERK'S RECORDS ARCHIVE. (a) In this section:(1) "Deterioration" means any naturally occurring process or a natural disaster that results in the destruction or partial destruction of a public document.(2) "Preservation" means any process that:(A) suspends or reduces the deterioration of public documents; or(B) provides public access to the public documents in a manner that reduces the risk of deterioration, excluding providing public access to public documents indexed geographically.(3) "Public document" means any instrument, document, paper, or other record that the county clerk is authorized to accept for filing or maintaining.(4) Repealed by Acts 2005, 79th Leg., Ch. 804, Sec. 7, eff. June 17, 2005.(5) "Restoration" means any process that permits the visual enhancement of a public document, including making the document more legible.(b) The commissioners court of a county may adopt a records archive fee under Section 118.011(f) as part of the county's annual budget. The fee must be set and itemized in the county's budget as part of the budget preparation process. The fee for "Records Archive" under Section 118.011(f) is for the preservation and restoration services performed by the county clerk in connection with maintaining a county clerk's records archive.(c) The fee must be paid at the time a person, excluding a state agency, presents a public document to the county clerk for recording or filing.(d) The fee shall be deposited in a separate records archive account in the general fund of the county.(e) The funds generated from the collection of a fee under this section may be expended only for the preservation and restoration of the county clerk's records archive. The county clerk shall designate the public documents that are part of the records archive for purposes of this section. The designation of public documents by the county clerk under this subsection is subject to approval by the commissioners court in a public meeting.(f) The funds may not be used to purchase, lease, or develop computer software to geographically index public records, excluding indexing public records by lot and block description as provided by Section 193.009(b)(4).(g) The county clerk shall prepare an annual written plan for funding the preservation and restoration of the county clerk's records archive. The commissioners court shall publish notice of a public hearing on the plan in a newspaper of general circulation in the county not later than the 15th day before the date of the hearing. After the public hearing, the plan shall be considered for approval by the commissioners court. Funds from the records archive account may be expended only as provided by the plan. All expenditures from the records archive account shall comply with Subchapter C, Chapter 262.(h) If a county charges a fee under this section, a notice shall be posted in a conspicuous place in the county clerk's office. The notice must state the amount of the fee in the following form: "THE COMMISSIONERS COURT OF _______________ COUNTY HAS DETERMINED THAT A RECORDS ARCHIVE FEE OF $________ IS NEEDED TO PRESERVE AND RESTORE COUNTY RECORDS."(i) The fee is subject to approval by the commissioners court in a public meeting.(j) Any excess funds generated from the collection of a fee under this section remaining after completion of a county records archive preservation and restoration project may be expended only for the purposes described by Section 118.0216. The commissioners court of a county may not order the collection of a fee authorized by this section after the county records archive preservation and restoration is complete.(k) Repealed by Acts 2005, 79th Leg., Ch. 804, Sec. 7, eff. June 17, 2005.

Added by Acts 2001, 77th Leg., ch. 794, Sec. 4, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 974, Sec. 3, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1275, Sec. 3(32), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 804, Sec. 1, eff. June 17, 2005.Acts 2005, 79th Leg., Ch. 804, Sec. 7, eff. June 17, 2005.

SUBCHAPTER C. FEES OF CLERK OF COUNTY COURTSec. 118.051. CLERICAL DUTIES. Except as provided by Section 118.067, the fees listed in this subchapter for county civil court dockets under Section 118.052(1) and county probate court dockets under Section 118.052(2) are fees for all clerical duties performed in connection with the docket, including:(1) filing, registering or recording, docketing, and taxing costs for an application, will, complaint, petition, return, document, or proceeding;(2) issuing and recording the return of a citation, notice, subpoena, commission to take depositions, execution while the docket is still open (civil docket), garnishment before judgment (civil docket), order, writ, process, or any other document authorized or required to be issued by the clerk on which a return must be recorded;(3) attendances in court as clerk of the court;(4) impaneling a jury (civil docket);(5) swearing witnesses;(6) approving bonds involved in court action; and(7) administering oaths.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2007, 80th Leg., R.S., Ch. 96, Sec. 1, eff. September 1, 2007.

Sec. 118.052. FEE SCHEDULE. Each clerk of a county court shall collect the following fees for services rendered to any person:(1) CIVIL COURT ACTIONS(A) Filing of Original Action (Sec. 118.053):(i) Garnishment after judgment . . . $15.00(ii) All others . . . $40.00(B) Filing of Action Other than Original (Sec. 118.054) . . . $30.00(C) Services Rendered After Judgment in Original Action (Sec. 118.0545):(i) Abstract of judgment . . . $ 5.00(ii) Execution, order of sale, writ, or other process . . . $ 5.00(2) PROBATE COURT ACTIONS(A) Probate Original Action (Sec. 118.055):(i) Probate of a will with independent executor, administration with will attached, administration of an estate, guardianship or receivership of an estate, or muniment of title . . . $40.00(ii) Community survivors . . . $40.00(iii) Small estates . . . $40.00(iv) Declarations of heirship . . . $40.00(v) Mental health or chemical dependency services . . . $40.00(vi) Additional, special fee (Sec. 118.064) . . . $ 5.00(B) Services in Pending Probate Action (Sec. 118.056):(i) Filing an inventory and appraisement as provided by Section 118.056(d) . . . $25.00(ii) Approving and recording bond . . . $ 3.00(iii) Administering oath . . . $ 2.00(iv) Filing annual or final account of estate . . . $25.00(v) Filing application for sale of real or personal property . . . $25.00(vi) Filing annual or final report of guardian of a person . . . $10.00(vii) Filing a document not listed under this paragraph after the filing of an order approving the inventory and appraisement or after the 120th day after the date of the initial filing of the action, whichever occurs first, if more than 25 pages . . . $25.00(C) Adverse Probate Action (Sec. 118.057) . . . $40.00(D) Claim Against Estate (Sec. 118.058) . . . $ 2.00(E) Supplemental Court-Initiated Guardianship Fee in Probate Original Actions and Adverse Probate Actions (Sec. 118.067) . . . $20.00(3) OTHER FEES(A) Issuing Document (Sec. 118.059):original document and one copy . . . $ 4.00each additional set of an original and one copy . . . $ 4.00(B) Certified Papers (Sec. 118.060):for the clerk's certificate . . . $ 5.00plus a fee per page or part of a page of . . . $ 1.00(C) Noncertified Papers (Sec. 118.0605):for each page or part of a page . . . $ 1.00(D) Letters Testamentary, Letter of Guardianship, Letter of Administration, or Abstract of Judgment (Sec. 118.061) . . . $ 2.00(E) Safekeeping of Wills (Sec. 118.062) . . . $ 5.00(F) Mail Service of Process (Sec. 118.063) . . . same as sheriff(G) Records Management and Preservation Fee . . . $ 5.00

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 19(a), eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 1080, Sec. 7, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 587, Sec. 3, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 554, Sec. 3, eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 675, Sec. 1, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 764, Sec. 3, eff. Aug. 28, 1995; Acts 1999, 76th Leg., ch. 1001, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 1233, Sec. 1, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 96, Sec. 2, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 399, Sec. 1, eff. September 1, 2007.

Sec. 118.0525. INCREASED FEE FOR NONCOMPLIANCE WITH DOCUMENT SPECIFICATIONS. If a legal paper presented to a county clerk for filing or for recording does not comply with the specifications prescribed by Section 191.007, the filing fee or recording fee for the paper is increased as provided by that section.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 20(b), eff. Aug. 28, 1989.

Sec. 118.0526. COPIES OF COURT RECORDS PRESERVED ONLY ON MICROFILM OR BY ELECTRONIC METHOD. (a) On the written request of a party in an action, the clerk of a county court shall provide the court with a copy of a motion, order, or other pleading in the action that is preserved only on microfilm or by other electronic means. The request must specify the document sought and the approximate date that the document was filed.(b) The county clerk may not charge a fee for a copy made under this section.

Added by Acts 1999, 76th Leg., ch. 1356, Sec. 1, eff. Sept. 1, 1999.

Sec. 118.053. FILING OF ORIGINAL ACTION. (a) The fee for "Filing of Original Action" under Section 118.052(1) is for all clerical duties in connection with an original action filed in a county civil court.(b) The fee is charged of the plaintiff or appellant and is due at the time the cause is filed. Only one fee is due in each action.(c) The fee does not apply to actions for which another fee is prescribed by Section 118.052(2) or 118.052(3).(d) "Original action" includes an appeal from a justice of the peace or a corporation court and a transfer of an action from another jurisdiction.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 118.054. FILING OF ACTION OTHER THAN ORIGINAL. (a) The fee for "Filing of Action Other than Original" under Section 118.052(1) is for filing of each interpleading, cross action, or action other than the original action.(b) The fee is charged of the party initiating the action and is due at the time the action is initiated. Only one fee is due for each such action.(c) The fee does not apply to actions for which another fee is prescribed by Section 118.052(2) or 118.052(3).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 118.0545. SERVICES RENDERED AFTER JUDGMENT IN ORIGINAL ACTION. (a) The fees for "Services Rendered After Judgment in Original Action" under Section 118.052(1) are for services rendered after judgment in an original action filed in a county civil court.(b) The fee for an "Abstract of judgment" under Section 118.052(1) is for issuing an abstract of judgment.(c) The fee for an "Execution, order of sale, writ, or other process" under Section 118.052(1) is for issuing and recording the return on any of those documents. The fee applies only to a writ or process for the issuance of which another fee is not provided by this subchapter.(d) The fee is charged of the party requesting the service and is due at the time the service is requested.(e) In this section, "original action" has the meaning assigned by Section 118.053.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 19(a), eff. Aug. 28, 1989.

Sec. 118.0546. RECORDS MANAGEMENT AND PRESERVATION FEE--CIVIL CASES. (a) The fee for "Records Management and Preservation" under Section 118.052 is for the records management and preservation services performed by the county as required by Chapter 203.(b) The fee shall be assessed as cost and must be paid at the time of filing any civil case or ancillary pleading thereto.(c) The fee shall be placed in a special fund to be called the records management and preservation fund.(d) The fee shall be used only for records management and preservation purposes in the county. No expenditure may be made from this fund without prior approval of the commissioners court.

Added by Acts 1993, 73rd Leg., ch. 675, Sec. 2, eff. Sept. 1, 1993.

Sec. 118.055. PROBATE ORIGINAL ACTION. (a) The fee for "Probate Original Action" under Section 118.052(2)(A) is for all clerical duties in connection with an original action in a probate court.(b) The fee for affidavits of heirship includes the filing of the affidavit, after approval by the judge, in the small estates records of the county clerk's office.(c) The fee for an action involving mental health or chemical dependency services is for the services listed in Sections 571.016, 571.017, 571.018, and 574.008(c), Health and Safety Code, or services under Subchapter C or D, Chapter 462, Health and Safety Code. The fees shall be paid by the person executing the application for mental health or chemical dependency services and are due at the time the application is filed if the services requested relate to services provided or to be provided in a private facility. If the services requested relate to services provided or to be provided in a mental health facility of the Texas Department of Mental Health and Mental Retardation or the federal government, the county clerk may collect the fees only in accordance with Section 571.018(h), Health and Safety Code.(d) Except as otherwise provided, the fees listed in this section are total fees. The fee for probate of a will with independent executor, administration with a will attached, administration of an estate, guardianship or receivership of an estate, or muniment of title is for services rendered from the initiating of the action until either an order approving the inventory and appraisement is filed or the 120th day after the date on which the action is filed, whichever occurs first.(e) Except as provided by Subsection (c), the fee shall be paid by the party initiating the action and is due at the time the action is initiated, except that with the permission of the court the fee may be paid:(1) at the time that the legal or personal representative of the estate qualifies; or(2) if a Veterans Administration chief attorney is the attorney of record, at the time the legal or personal representative of the estate receives funds with which to make the payment.(f) The fee does not apply to services for which another fee is prescribed by Section 118.052(1), 118.052(2)(B), 118.052(2)(D), or 118.052(3).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 76, Sec. 18, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 587, Sec. 4, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 174, Sec. 2, eff. Aug. 30, 1993; Acts 1997, 75th Leg., ch. 584, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 96, Sec. 3, eff. September 1, 2007.

Text of section as amended by Acts 1999, 76th Leg., ch. 66, Sec. 1Sec. 118.056. SERVICES IN PENDING PROBATE ACTION. (a) Except as provided by Subsection (d), the fees for "Services in Pending Probate Action" under Section 118.052(2) are for services in an action in an open probate docket rendered after the filing of an order approving the inventory and appraisement or after the 120th day after the date of the initial filing of the action, whichever occurs first.(b) The fee for filing a document also applies to each page or part of a page for the filing of a document or exhibit filed by a movant after the filing of an original answer or response, after the filing of an order approving the inventory and appraisement, or after the 120th day after the date of the initial filing of the action, whichever occurs first, and before the filing of an adverse action, contest, suit, or pleading seeking affirmative relief.(c) Each fee shall be paid in cash at the time of the filing or the rendering of the service and is in addition to other fees prescribed by Section 118.052.(d) The fee for filing an inventory and appraisement under Section 118.052(2)(B)(i) applies only if the instrument is filed after the 90th day after the date the personal representative has qualified to serve or, if the court grants an extension under Section 250, Texas Probate Code, after the date of the extended deadline specified by the court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1999, 76th Leg., ch. 66, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 399, Sec. 2, eff. September 1, 2007.

Text of section as amended by Acts 1999, 76th Leg., ch. 1001, Sec. 2Sec. 118.056. SERVICES IN PENDING PROBATE ACTION. Each fee under Section 118.052(2)(B) shall be paid in cash at the time of the filing or the rendering of the service and is in addition to other fees prescribed by Section 118.052.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1999, 76th Leg., ch. 1001, Sec. 2, eff. Sept. 1, 1999.

Sec. 118.057. ADVERSE PROBATE ACTION. (a) The fee for "Adverse Probate Action" under Section 118.052(2)(C) is for clerical duties in an adverse action, contest, or suit in a probate court (other than the filing of a claim against an estate) in which the movant or applicant filing the intervention pleadings seeks any affirmative relief. There is no charge for filing an original answer or response that is strictly defensive to a previously filed pleading.(b) The fee is charged of the party initiating the adverse action or contest.(c) The fee does not apply to services for which a fee is prescribed by Section 118.052(1), 118.052(2), 118.052(3)(A), or 118.052(3)(B).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2007, 80th Leg., R.S., Ch. 96, Sec. 4, eff. September 1, 2007.

Sec. 118.058. CLAIM AGAINST ESTATE. (a) The fee for "Claim Against Estate" under Section 118.052(2) is for clerical duties in connection with filing and entering a claim against an estate.(b) The fee must be paid by the claimant at the time the claim is filed.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 118.059. ISSUING DOCUMENT. (a) The fee for "Issuing Document" under Section 118.052(3) is for issuing an original document and one copy and includes recording the return of the document.(b) The fee for issuing for the same action at the same time more than one set of an original and one copy of the same document includes recording the return of the document. The fee must be paid at the time the order is placed.(c) In this section, "document" includes a citation, notice, commission to take depositions, execution, order, writ, process, or other instrument or paper authorized or required to be issued by the clerk.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1993, 73rd Leg., ch. 451, Sec. 2, eff. Sept. 1, 1993.

Sec. 118.060. CERTIFIED PAPERS, NO RETURN REQUIRED. (a) The fees for "Certified Papers" under Section 118.052(3) are for the county clerk's certificate that shall be placed on each page or part of a page, and a fee for copying each page or part of a page, of a notice, statement, transcript, or other document authorized or required to be issued by the clerk.(b) The fee must be paid at the time the order is placed.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1993, 73rd Leg., ch. 451, Sec. 3, eff. Sept. 1, 1993.

Sec. 118.0605. NONCERTIFIED PAPERS. (a) The fee for "Noncertified Papers" under Section 118.052(3) is for issuing a noncertified copy of each page or part of a page of a document.(b) The fee must be paid at the time the order is placed.

Added by Acts 1993, 73rd Leg., ch. 554, Sec. 4, eff. Sept. 1, 1993.

Sec. 118.061. LETTERS AND ABSTRACTS. The fee for "Letters Testamentary, Letter of Guardianship, Letter of Administration, or Abstract of Judgment" under Section 118.052(3) is for the issuing of any of those documents.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 118.062. SAFEKEEPING OF WILLS. The fee for "Safekeeping of Wills" under Section 118.052(3) is for filing and keeping wills held for safekeeping. The fee must be paid at the time the will is filed.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 118.063. MAIL SERVICE OF PROCESS. The fee for "Mail Service of Process" under Section 118.052(3) is for the clerk's service of process by certified or registered mail. The fee is the same amount that sheriffs and constables are authorized to charge under Section 118.131.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 118.064. ADDITIONAL FEE IN ORIGINAL PROBATE ACTION. (a) The fee "Additional, special fee" under Section 118.052(2)(A)(vi) is to be paid for each original action filed in a probate court and is in addition to all other fees.(b) The fee shall be deposited in the general fund of the county to be used for:(1) the continuing education of the judge and staff of the probate courts, including the payment of travel and related expenses in attending a continuing judicial education activity of an organization accredited by the supreme court for continuing judicial education; or(2) the contribution of the county to fund the compensation required by Chapter 781, Acts of the 68th Legislature, Regular Session, 1983 (Article 1969b, Vernon's Texas Civil Statutes), for the presiding judge of the statutory probate courts.(c) If the fee produces more revenue than required for the purposes provided by Subsection (b), the commissioners court by order shall reduce the fee to an amount that will not produce more revenue than required.(d) A judge may not expend funds for continuing education without the approval of the commissioners court of the county. The judge of the court shall supply the commissioners court with an itemized receipt for those expenses.(e) The county auditor shall audit the fees collected in the same manner as other fees collected by the clerk.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 118.0645. RECORDS MANAGEMENT AND PRESERVATION FEE--PROBATE CASES. (a) The fee for "Records Management and Preservation" under Section 118.052 is for the records management and preservation services performed by the county as required by Chapter 203.(b) The fee shall be assessed as cost and must be paid at the time of filing any probate case or adverse probate action.(c) The fee shall be placed in a special fund entitled records management and preservation fund.(d) The fee shall be used only for records management and preservation purposes in the county as required by Chapter 203. No expenditure may be made from this fund without prior approval of the commissioners court.

Added by Acts 1993, 73rd Leg., ch. 675, Sec. 3, eff. Sept. 1, 1993.

Sec. 118.065. FREE ACCESS TO RECORDS. (a) This subchapter does not limit or deny any person full and free access to any document referred to in this subchapter. A person is entitled to read, examine, and copy from those documents or from any microfilm or other photographic image of the documents.(b) A person may, without paying any charge, exercise the right provided by this section under the reasonable rules of the county clerk at all reasonable times during the hours in which the clerk's office is open to the public.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 118.066. PROHIBITED FEES. A county clerk is not entitled to a fee for:(1) the examination of a paper or record in the clerk's office;(2) filing any process or document the clerk issues that is returned to court;(3) a motion or judgment on a motion for security for costs; or(4) taking or approving a bond for costs.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 32, eff. Sept. 1, 1993.

Sec. 118.067. SUPPLEMENTAL COURT-INITIATED GUARDIANSHIP FEE. (a) The "supplemental court-initiated guardianship fee" under Section 118.052(2)(E) is for the support of the judiciary in guardianships initiated under Section 683, Texas Probate Code. Fees collected under Section 118.052(2)(E) shall be deposited in a court-initiated guardianship fund in the county treasury and may be used only to supplement, rather than supplant, other available county funds used to:(1) pay the compensation of a guardian ad litem appointed by a court under Section 683, Texas Probate Code;(2) pay the compensation of an attorney ad litem appointed by a court to represent a proposed ward in a guardianship proceeding initiated under Section 683, Texas Probate Code; and(3) fund local guardianship programs that provide guardians for indigent incapacitated persons who do not have family members suitable and willing to serve as guardians.(b) The supplemental court-initiated guardianship fee is charged for:(1) a probate original action described by Section 118.055 and for which a fee is charged in accordance with Section 118.052(2)(A)(i), (ii), (iii), (iv), or (v); and(2) an adverse probate action described by Section 118.057 and for which a fee is charged in accordance with Section 118.052(2)(C).(c) The supplemental court-initiated guardianship fee must be paid by the person against whom the fee for a probate original action or adverse probate action, as applicable, is charged and is due at the time that fee is due.(d) The supplemental court-initiated guardianship fee is in addition to all other fees charged in probate original actions and adverse probate actions.

Added by Acts 2007, 80th Leg., R.S., Ch. 96, Sec. 5, eff. September 1, 2007.

SUBCHAPTER D. FEES OF COUNTY JUDGESec. 118.101. FEE SCHEDULE. The county judge shall collect the following fees in probate matters:

(1) Probate of a will

$2.00

(2) Granting letters testamentary, letter of guardianship, or

letter of administration

$2.00

(3) Order of sale

$2.00

(4) Approval and confirmation of sale

$2.00

(5) Decree refusing order of sale or confirmation of sale

$2.00

(6) Decree of partition and distribution

$2.00

(7) Decree approving or setting aside the report of a

commissioner of partition and distribution

$2.00

(8) Decree removing an executor, administrator or guardian

(with the fee to be paid by that executor, administrator, or

guardian)

$1.00

(9) Fiat or certificate

$2.00

(10) Continuance

$0.10

(11) Orders for which another fee is not prescribed

$2.00

(12) Administering oath or affirmation with certificate and

seal

$2.00

(13) Administering oath or affirmation without certificate and

seal

$0.25

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1080, Sec. 8, eff. Sept. 1, 1989.

SUBCHAPTER E. FEES OF JUSTICE OF THE PEACESec. 118.121. FEE SCHEDULE. A justice of the peace shall collect the following fees for services rendered to any person:(1) Services rendered before judgment (Sec. 118.122):

(A) Justice court

$25.00

(B) Small claims court

$25.00

(2) Services rendered after judgment (Sec. 118.123):

(A) Transcript

$10.00

(B) Abstract of judgment

$5.00

(C) Execution, order of sale, writ of restitution, or other

writ or process

$5.00 per page

Certified copy of court papers

$2.00 for

first page

$0.25 for each additional page

Issuing other document

(no return required)

$1.00 for

first page

$0.25 for each additional page

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 19(a), eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 1080, Sec. 9, eff. Sept. 1, 1989; Acts 1997, 75th Leg., ch. 977, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 552, Sec. 2, eff. September 1, 2007.

Sec. 118.122. FEES BEFORE ENTRY OF JUDGMENT. (a) The fee for "Services rendered before judgment" under Section 118.121(1) is for all required filings of documents, including the filing of a counterclaim, and all other processes and procedures in a civil matter in a justice court or small claims court.(b) The fee is paid by the plaintiff or the party initiating the action, counterclaim, cross action, third party action, or intervention at the time the applicable action or counterclaim is initiated. The fee is paid only one time for each of those actions or counterclaims.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 19(a), eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 1080, Sec. 9, eff. Sept. 1, 1989.Amended by: Acts 2005, 79th Leg., Ch. 1355, Sec. 1, eff. September 1, 2005.

Sec. 118.123. FEES AFTER ENTRY OF JUDGMENT. (a) The fee for "Services rendered after judgment" under Section 118.121(2) applies to a civil matter in a justice court or small claims court.(b) The fee for a "Transcript" under Section 118.121(2) is for making and certifying a transcript of the entries on a docket and, in the case of an appeal or certiorari, for filing the transcript with the original papers of the case in the proper court.(c) The fee for an "Abstract of judgment" under Section 118.121(2) is for issuing an abstract of judgment.(d) The fee for an "Execution, order of sale, writ of restitution, or other writ or process" under Section 118.121(2) is for issuing and recording the return on any of those documents. The fee applies only to a writ or process for the issuance of which another fee is not provided by this subchapter.(e) The fee for "Issuing other document (no return required)" under Section 118.121(2) is for issuing a certificate, notice, statement, or any other document, except for a certified copy of court papers, that a justice of the peace is authorized or required to issue on which a return is not to be recorded. The fee must be paid at the time the order is placed.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 19(a), eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 1080, Sec. 9, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(99), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 977, Sec. 2, eff. Sept. 1, 1997.

Sec. 118.1235. FEE FOR CERTIFIED COPY. The fee for "Certified copy of court papers" under Section 118.121(2) is for issuing a certified copy of a paper filed in a justice court or a small claims court. The fee must be paid at the time the order is placed.

Added by Acts 1997, 75th Leg., ch. 977, Sec. 3, eff. Sept. 1, 1997.

Sec. 118.124. PROHIBITED FEES. A justice of the peace is not entitled to a fee for:(1) the examination of a paper or record in the justice's office;(2) filing any process or document the justice issues that is returned to court;(3) a motion or judgment on a motion for security for costs;(4) taking or approving a bond for costs; or(5) the first copy of a document in a criminal case issued to:(A) a criminal defendant in the case;(B) an attorney representing a criminal defendant in the case; or(C) a prosecuting attorney.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 33, eff. Sept. 1, 1993.Amended by: Acts 2009, 81st Leg., R.S., Ch. 205, Sec. 1, eff. May 27, 2009.

SUBCHAPTER F. FEES OF SHERIFF AND CONSTABLESec. 118.131. FEES SET BY COMMISSIONERS COURT. (a) The commissioners court of a county may set reasonable fees to be charged for services by the offices of the sheriff and constables.(b) The commissioners court may not set fees higher than is necessary to pay the expenses of providing the services.(c) The commissioners court may not set fees under this section more than once during any one-year period.(d) The commissioners court must set the fees before October 1 of each year to be effective January 1 of the following year.(e) A notice setting out the fees shall be posted in the same manner in which notices are posted under Section 81.007 and shall be posted in the offices of the county officials who are authorized to charge the fees.(f) On or before October 15 of the year in which the fees are initially set, the commissioners court shall provide written notice of the amounts of the fees to the comptroller. If the commissioners court changes the amount of a fee set under this section, the commissioners court shall provide to the comptroller, on or before October 15 of the year in which the amount is changed, a written notice of the change in the amount of the fee. Before December 15 of each year, the comptroller shall compile the fee information provided by counties and send the compilation to:(1) the commissioners court of each county in this state;(2) any statewide association of counties or of officers of counties that requests in writing before December 15 to be informed; and(3) the State Bar of Texas.(g) A commissioners court that receives a notice under Subsection (f)(1) shall furnish the notice to its district clerk, county clerk, justices of the peace, sheriff, and constables.(h) If the commissioners court does not set fees under this section, the fees for services by the offices of the sheriff and constables are those fees provided by law in effect on August 31, 1981.(i) The commissioners court may not assess an applicant a fee in connection with the filing, serving, or entering of a protective order. A fee may not be charged to an applicant to dismiss, modify, or withdraw a protective order.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 21(a), eff. Aug. 28, 1989; Acts 1993, 73rd Leg., ch. 326, Sec. 1, eff. May 29, 1993; Acts 1995, 74th Leg., ch. 144, Sec. 1, eff. Aug. 28, 1995; Acts 1995, 74th Leg., ch. 1024, Sec. 19, eff. Sept. 1, 1995.

Sec. 118.132. SERVICE OF PROCESS FOR APPELLATE COURT. A sheriff shall collect the same fee for service of process issued by the supreme court or a court of appeals as the fee provided for service of process issued by a district court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 118.133. SHERIFF'S AND CONSTABLE'S RESPONSE TO FALSE ALARM IN POPULOUS COUNTY. (a) The commissioners court of a county with a population of more than 3.3 million by order may adopt a system by which the county charges a fee if the sheriff's or constable's office of the county responds to a security alarm and the emergency for which the alarm device was designed to give notice does not exist.(b) The fee shall be charged to a person exercising control of the property on which the alarm device is installed.(c) The commissioners court shall set the amount of the fee. The court may set a single fee that is charged for each response to a false alarm or may establish a fee structure under which different fees are charged according to the differing circumstances of each false alarm. However, the amount of a fee may not exceed the amount of the actual costs incurred by the sheriff's or constable's office in responding to the alarm.(d) Fees collected under this Act shall be deposited in the county treasury to the credit of the general fund of the county.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 22(a), eff. Aug. 28, 1989. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 53, 54, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1296, Sec. 1, eff. June 18, 2005.Acts 2005, 79th Leg., Ch. 1296, Sec. 2, eff. June 18, 2005.

Sec. 118.134. PAYMENT OF COSTS INCURRED FOR CARE OF CERTAIN PROPERTY. (a) A sheriff or constable may keep possession of property legally acquired until the party seeking to replevy the property pays the officer's costs incurred for the storage, security, or management of the property.(b) Subsection (a) of this section does not apply to costs incurred on property seized in conjunction with an offense alleged under the Penal Code, Code of Criminal Procedure, or Title 116, Vernon's Texas Civil Statutes, when the owner of the property is subsequently found to be not guilty of an offense or other proscribed activity described in those statutes, or if other charges whether criminal or civil are dropped.

Added by Acts 1991, 72nd Leg., ch. 749, Sec. 1, eff. Aug. 26, 1991.

SUBCHAPTER G. FEES OF COUNTY TREASURERSec. 118.141. FEE SCHEDULE. (a) The county treasurer, or another officer who receives revenue in place of the county treasurer, may collect the following fees for services rendered to any person:

(1) Returned check (Sec. 118.142)

not less than $15.00

or morethan $30.00

(2) copy of check or other record (Sec. 118.144)

$ 1.00

(b) The county treasurer or another officer who receives revenue in place of the county treasurer may collect, from a person to whom the county issues a check, a fee for a stop-payment order as described by Section 118.143:(1) in an amount equal to the stop-payment fee charged to the county by the county depositary bank; or(2) in an amount not to exceed $20.00.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 30, Sec. 1, eff. Oct. 20, 1987; Acts 1995, 74th Leg., ch. 340, Sec. 1, eff. Sept. 1, 1995.

Sec. 118.142. RETURNED CHECK. The fee for "Returned check" under Section 118.141 is for a check that is presented to a county in payment of any service, fee, claim, registration, fine, or other cost of the county and is returned by the depository bank or another bank for any reason considered to be the fault of the drawer, including:(1) insufficient funds to cover the check;(2) closed account;(3) unauthorized signature; or(4) drawn on uncollected funds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 118.143. STOP-PAYMENT ORDER. The fee for a "Stop-payment order" under Section 118.141 is for placement of a stop-payment order on a check issued by a county for which the county will be directly or indirectly charged by the depository bank or another bank.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 118.144. COPY OF CHECK OR OTHER RECORD. The fee for "Copy of check or other record" under Section 118.141 is for each copy made of a page or part of a page of records, orders, checks, or other papers on file or of record in the treasurer's office. The fee applies to both certified and uncertified copies.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 118.145. DISPOSITION OF FEES COLLECTED. The fees collected under this subchapter shall be deposited in the general fund of the county to the credit of the county treasurer fees of office account.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER H. FEES OF COUNTY SURVEYORSec. 118.161. FEE SCHEDULE. A county surveyor shall collect the following fees:(1) for recording the field notes and plat of a survey for a tract of land, providing copies of field notes, plats, or other papers or records, and certifying any copies, the same amount collected by the county clerk of the county as a filing fee;(2) for surveying a tract of land or designating a homestead:(A) the actual expenses incurred, including all expenses of making the survey, preparing a survey report, field notes, plat, and other documents required by law, and filing those documents in the records of the county surveyor or the General Land Office; and(B) any fees for surveying services agreed on by the county surveyor and the person seeking the services; and(3) for filing an application to purchase or lease a vacancy or for surveying a vacancy, the amounts provided by Subchapter E, Chapter 51, Natural Resources Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1993, 73rd Leg., ch. 991, Sec. 2, eff. Sept. 1, 1993.

SUBCHAPTER I. FEES OF COUNTY TAX ASSESSOR-COLLECTORSec. 118.171. RETURNED CHECK. The county tax assessor-collector has the same authority to set and collect a fee for a check returned to the tax assessor-collector that the county clerk has under Sections 118.011 and 118.0215.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 18(d), eff. Aug. 28, 1989.

SUBCHAPTER Y. PENALTIESSec. 118.801. OVERCHARGING OF FEES; PENALTY. (a) An officer named in this chapter who, in bad faith, demands and receives a higher fee than authorized under this chapter or a fee that is not authorized under this chapter is liable to the aggrieved person for four times the amount unlawfully demanded and received.(b) An officer who, in good faith, demands and receives a higher fee than authorized or a fee not authorized under this chapter is liable to the aggrieved person for the difference between the amount demanded and received and the amount of the fee authorized under this chapter.(c) The demand for and receipt of a fee authorized by the legislature that is later determined by a court of competent jurisdiction to be unlawful is considered to be a good faith action by the officer.(d) In this section, "bad faith" includes a demand that an officer makes with the knowledge that a fee is not authorized by law.(e) The provisions of this section shall not affect the right of any party to recover attorney's fees, interest, or costs of court as provided by other law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 34, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 142, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 119. COUNTY GOVERNMENT LIABILITY INSURANCE POOL

LOCAL GOVERNMENT CODE

TITLE 4. FINANCES

SUBTITLE B. COUNTY FINANCES

CHAPTER 119. COUNTY GOVERNMENT LIABILITY INSURANCE POOL

Sec. 119.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of trustees of the county government

risk management pool.

(2) "Fund" means the county government risk management fund.

(3) "Plan" means the plan of operation of the county government

risk management pool.

(4) "Pool" means the County Government Risk Management Pool

created under this chapter.

(5) "Volunteer fire department" means a fire department that is

operated on a not-for-profit basis.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 1056, Sec. 1, eff. Aug. 28,

1995.

Sec. 119.002. CREATION OF RISK MANAGEMENT POOL. (a) On the

adoption of a resolution by the commissioners courts of at least

10 counties in this state, the County Government Risk Management

Pool is created to insure each county in this state that

purchases coverage in the pool against liability for the acts or

omissions of that county and the officials and employees of that

county under the law.

(b) Any county in this state that meets the criteria established

by the pool in its plan of operation may purchase coverage from

the pool. The county may use county funds to pay any fees,

contributions, or premiums required to be a part of the pool and

to obtain coverage through the pool.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 561, Sec. 4, eff. Aug. 30,

1993.

Sec. 119.003. ORGANIZATION OF POOL; TEMPORARY BOARD. On the

creation of the pool, each commissioners court adopting a

resolution to create the pool shall select one representative to

meet with the representatives of the other counties adopting

creation resolutions. At the meeting, the representatives shall

adopt guidelines for developing an organizational plan for the

pool and shall select nine persons from their number to serve as

a temporary board of trustees for the pool.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 119.004. PLAN OF OPERATION. (a) Within 30 days after the

date the temporary board is selected, the members of the

temporary board shall meet and begin to prepare a detailed plan

of operation for the pool. The plan may include any matters

relating to the organization and operation of the pool and its

finances but must include:

(1) the organizational structure of the pool, including the

number, method of selection, and method of procedure and

operation of the regular board of trustees for the pool;

(2) a summary of the method for managing and operating the pool;

(3) a description of the fees, contributions, or financial

arrangements necessary to cover the initial expenses of the pool,

with estimates supported by statistical data of the amounts of

those fees, contributions, or other financial arrangements;

(4) underwriting standards and procedures for the evaluation of

risks, which must provide that any county that applies shall be

provided coverage for an initial period of at least one year,

regardless of that county's loss history;

(5) procedures for the purchase of reinsurance;

(6) procedures for the processing and payment of claims;

(7) methods, procedures, and guidelines for:

(A) the establishment of premium rates;

(B) the limits of coverage available through the pool; and

(C) the management and investment of the county government risk

management fund; and

(8) methods and procedures for defraying losses and expenses of

the pool.

(b) The temporary board shall complete the plan within 90 days

after the date the temporary board is appointed.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 119.005. BOARD OF TRUSTEES. (a) The board of trustees

shall govern, administer, and operate the pool and the fund.

(b) Within 15 days after the date the plan is completed by the

temporary board, the initial regular board must be selected and

take office as provided by the plan. A person serving on the

board who is a county officer or employee performs board duties

as additional duties of the person's original office or

employment. A member or employee of the board is not liable with

respect to any claims for which coverage is provided by the pool

or brought against any county covered by the pool.

(c) Each member and each employee of the board who has authority

over money in the fund or over money collected or invested by the

pool must execute a bond in an amount determined by the board,

payable to the pool, and conditioned that the person will

faithfully perform the person's duties. The cost of the bond

shall be paid by the pool.

(d) The board shall determine premium rates and coverage limits

to ensure that the pool and the fund are actuarially sound.

(e) The board may purchase reinsurance for any risks covered by

the pool.

(f) The board may employ a fund manager and other persons

necessary to carry out this chapter and the plan. The board may

employ or contract with insurance carriers or other persons for

underwriting, accounting, claims, and other services.

(g) The board may adopt any rules, exercise any powers, and

enter into any contracts necessary to carry out this chapter and

the plan.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 119.006. RISK MANAGEMENT FUND. (a) On taking office, the

initial regular board shall create the county government risk

management fund.

(b) The board shall credit to the fund:

(1) fees, contributions, and premiums collected by the pool;

(2) investments of money in the fund;

(3) interest earned on investments made by the pool; and

(4) any other income received by the pool from any sources.

(c) The board shall manage and invest the money in the fund in

the manner provided by the plan. The money in the fund shall be

used to pay liability claims and judgments against participating

counties up to the limits of the coverage provided by the pool.

Money in the fund also may be used to pay the administrative and

management costs of the pool and the fund up to the limits

provided by the plan.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 119.007. CERTAIN REQUIREMENTS FOR INITIAL COVERAGE;

SURCHARGE. (a) To obtain coverage during the initial coverage

period, the standards included in the plan may require a county

to participate in a risk management appraisal and to adhere to

the recommendations made in the appraisal. If the recommended

risk management techniques do not sufficiently reduce losses to

meet the pool's underwriting criteria within the initial coverage

period, the county may be denied subsequent coverage by the pool.

(b) A surcharge may be applied to any risk covered during the

initial period if the risk does not meet the basic underwriting

criteria established by the board.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 119.008. NOT INSURANCE; BOARD OF INSURANCE LACKS

JURISDICTION. (a) The pool created under this chapter is not

insurance for purposes of the Insurance Code and other laws of

this state.

(b) The State Board of Insurance has no jurisdiction over the

pool or over any other governmental insurance pool created under

The Interlocal Cooperation Act (Article 4413(32c), Vernon's Texas

Civil Statutes).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 119.009. PARTICIPATION BY OTHER POLITICAL SUBDIVISIONS.

(a) A political subdivision other than a county may participate

in the County Government Risk Management Pool established under

this chapter.

(b) A political subdivision participating in the pool under this

section is entitled to the same coverage provided to a county and

may participate under the same terms and conditions as a county.

Added by Acts 1993, 73rd Leg., ch. 561, Sec. 5, eff. Aug. 30,

1993.

Sec. 119.010. CERTAIN COVERAGE AUTHORIZED; DISTRICT JUDGES. The

pool may provide coverage against liability for the acts or

omissions of a district judge whose judicial district is located,

in whole or in part, within the geographic boundaries of a county

participating in the pool that arise in the course and scope of

the judge's official duties as a judge. A county participating in

the pool, a district judge from personal funds, or both the

county and the judge, may pay the additional cost of this

coverage.

Added by Acts 1995, 74th Leg., ch. 1056, Sec. 2, eff. Aug. 28,

1995.

Sec. 119.011. CERTAIN COVERAGE AUTHORIZED; VOLUNTEER FIRE

DEPARTMENTS. The pool may provide coverage against liability for

the acts or omissions of:

(1) a volunteer fire department that contracts with a county

participating in the pool for the provision of fire protection or

fire-fighting equipment under Subchapter A, Chapter 352;

(2) a volunteer for a fire department described by Subdivision

(1), to the extent the acts or omissions arise in the course and

scope of the volunteer's activities as a volunteer for the fire

department; and

(3) a person described by Section 352.004(b).

Added by Acts 1995, 74th Leg., ch. 1056, Sec. 2, eff. Aug. 28,

1995.

Sec. 119.012. NOTICE OF CANCELLATION OR CHANGE OF COVERAGE. (a)

Except as provided by Subsection (b), cancellation of coverage

for liability provided through the pool under this chapter other

than cancellation for nonpayment of contribution, or any change

to the terms or conditions of the coverage, may not take effect

before the 60th day after the earlier of the date that written

notice of the change is:

(1) delivered to the county judge or presiding officer of the

governing body of each affected county or other political

subdivision; or

(2) mailed, by certified mail, to the county judge or presiding

officer of the governing body of each affected county or other

political subdivision.

(b) Notice is not required for cancellation or a change to the

terms or conditions of the coverage made:

(1) at the request of the affected county or other political

subdivision; or

(2) by mutual agreement of the governing body, or authorized

agent, of the affected county or other political subdivision and

the pool if:

(A) the mutual agreement is evidenced by a writing; and

(B) not later than the 72nd hour before the governing body takes

formal action with respect to the agreement, the writing

described by Paragraph (A) is provided, electronically or by

certified mail, to the county judge or presiding officer of the

governing body of the political subdivision.

(c) The notice must be printed in at least 12-point bold-faced

type and must specify the reasons for the cancellation or change.

(d) In the case of cancellation of the coverage, the notice must

state that, on request of the affected county or other political

subdivision, the pool shall refund to the county or political

subdivision the pro rata unearned paid contribution of the county

or political subdivision. This subsection does not apply if the

refund is paid at the time the notice is made.

Added by Acts 1997, 75th Leg., ch. 1419, Sec. 1, eff. Sept. 1,

1997.

Sec. 119.013. QUALIFICATIONS OF ADMINISTRATOR. The individual

responsible for administration of the pool, whether employed by

the pool or any other entity:

(1) must hold at least a bachelor's degree in a field relating

to insurance, finance, business management, or law or hold the

professional designation of:

(A) Chartered Property Casualty Underwriter granted by the

American Institute for Property and Liability Underwriters;

(B) Certified Insurance Counselor granted by the Society of

Certified Insurance Counselors; or

(C) Associate in Risk Management granted by the Insurance

Institute of America;

(2) must have at least five years experience in administration

of risk pools, commercial insurance production or management, or

risk management; and

(3) during each calendar year, shall participate in a minimum of

20 hours of continuing education that:

(A) is acceptable to the board; and

(B) relates to the types of coverage provided by the pool, risk

management, or administration of risk pools.

Added by Acts 1997, 75th Leg., ch. 1419, Sec. 1, eff. Sept. 1,

1997.

Sec. 119.014. APPLICATION REQUIREMENTS. The requirements of

Section 119.012 shall apply to cancellation of, or any change to

the terms or conditions of, a contractual obligation to indemnify

for liability for the acts or omissions of a county or its

officers and employees provided to any county through any

intergovernmental risk-sharing pool or insurance coverage.

Added by Acts 1997, 75th Leg., ch. 1419, Sec. 1, eff. Sept. 1,

1997.



CHAPTER 130. MISCELLANEOUS FINANCIAL PROVISIONS AFFECTING COUNTIES

LOCAL GOVERNMENT CODE

TITLE 4. FINANCES

SUBTITLE B. COUNTY FINANCES

CHAPTER 130. MISCELLANEOUS FINANCIAL PROVISIONS AFFECTING

COUNTIES

SUBCHAPTER A. PAYMENT OF FEES AND TAXES BY CHECK, CREDIT CARD, OR

ELECTRONIC MEANS

Sec. 130.001. DEFINITIONS. In this subchapter:

(1) "Check" means an instrument signed by the maker, containing

an unconditional promise or order to pay a sum certain in money,

containing no other promise, order, obligation, or power given by

the maker, payable on demand, and drawn on a bank.

(2) "Credit card invoice" means the document authorized by the

holder of a credit card to be used to provide payment of an

amount from the holder's credit card account.

(3) "Maker" means the drawer of a check or the holder of a

credit card who authorizes a credit card invoice.

(4) "Payment by electronic means" means payment by telephone or

computer but does not include payment in person or by mail.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 23(a)(3), eff. Aug.

28, 1989. Amended by Acts 1989, 71st Leg., ch. 737, Sec. 3, eff.

Aug. 28, 1989; Acts 1997, 75th Leg., ch. 148, Sec. 2, eff. Sept.

1, 1997.

Sec. 130.002. ACCEPTANCE OF CHECK OR CREDIT CARD PAYMENT OF

CERTAIN FEES AND TAXES. A county tax assessor-collector may

accept a check or credit card invoice for the payment of:

(1) motor vehicle registration fees under Chapter 502,

Transportation Code;

(2) motor vehicle sales taxes imposed by Chapter 152, Tax Code;

(3) occupation taxes paid to the assessor-collector under

Chapter 191, Tax Code;

(4) motor vehicle title transfer fees under Chapter 501,

Transportation Code;

(5) license or permit fees under the Alcoholic Beverage Code;

and

(6) property taxes.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 23(a)(3), eff. Aug.

28, 1989. Amended by Acts 1989, 71st Leg., ch. 737, Sec. 3, eff.

Aug. 28, 1989; Acts 1997, 75th Leg., ch. 165, Sec. 30.215, eff.

Sept. 1, 1997.

Sec. 130.003. PAYMENT CONDITIONAL. (a) The acceptance of a

check or credit card invoice for the payment of a fee or tax does

not constitute payment of the fee or tax. The fee or tax is not

considered paid until the check is honored by the bank on which

the check is drawn or the credit card invoice is honored by the

issuer.

(b) This section does not prohibit a county tax

assessor-collector from issuing receipts, license plates,

certificates, or other instruments on the receipt of a check or

credit card invoice, but the issuance is conditional on the

payment of the check by the drawee bank or the honoring of the

credit card invoice by the credit card issuer.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 23(a)(3), eff. Aug.

28, 1989. Amended by Acts 1989, 71st Leg., ch. 737, Sec. 3, eff.

Aug. 28, 1989.

Sec. 130.004. IDENTIFICATION REQUIRED. When a county tax

assessor-collector receives a check or credit card invoice as

conditional payment of a fee or tax, the assessor-collector shall

require adequate identification of the maker and note on the

check or invoice or otherwise record the type of identification

of the maker and information from the identification to assist in

locating the maker in the event the check or invoice is not

honored.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 23(a)(3), eff. Aug.

28, 1989. Amended by Acts 1989, 71st Leg., ch. 737, Sec. 3, eff.

Aug. 28, 1989.

Sec. 130.0045. CREDIT CARD PAYMENT PROCESSING FEE. (a) If a

county tax assessor-collector accepts a credit card invoice as

conditional payment of a fee or tax, the assessor-collector may

collect a fee for processing the invoice.

(b) The assessor-collector shall set a fee collected under

Subsection (a) in an amount that is reasonably related to the

expense incurred in processing the credit card invoice, not to

exceed five percent of the amount of the fee or tax. The

processing fee is in addition to the amount of the fee or tax,

and may be paid conditionally by including the amount of the

processing fee on the credit card invoice.

Added by Acts 1989, 71st Leg., ch. 737, Sec. 3, eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 529, Sec. 1, eff. June

11, 2001.

Sec. 130.0046. FEE FOR PAYMENT BY ELECTRONIC MEANS. A county

tax assessor-collector that accepts payment by electronic means

as conditional payment of a county or state fee or tax may

collect a handling fee for processing the payment. The handling

fee is in addition to the amount of the fee or tax and may be

paid conditionally by electronic means at the same time the tax

or fee is paid.

Added by Acts 1997, 75th Leg., ch. 148, Sec. 3, eff. Sept. 1,

1997.

Sec. 130.005. LIABILITY OF ASSESSOR-COLLECTOR AND BONDSMAN.

Except as provided by Section 130.008, a county tax

assessor-collector and the assessor-collector's bondsman are not

liable for the amount of any fee or tax for which the

assessor-collector has accepted a check that is not honored by

the drawee bank or credit card invoice that is not honored by the

credit card issuer if the assessor-collector complied with the

requirements of Section 130.004 and if the assessor-collector did

not know or should not reasonably have known that the check was

not properly drawn, that the credit card payment was not properly

made, or that the check or credit card invoice would not be

honored.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 23(a)(3), eff. Aug.

28, 1989. Amended by Acts 1989, 71st Leg., ch. 737, Sec. 3, eff.

Aug. 28, 1989.

Sec. 130.006. PROCEDURES FOR COLLECTION OF DISHONORED CHECKS AND

INVOICES. A county tax assessor-collector may establish

procedures for the collection of dishonored checks and credit

card invoices. The procedures may include:

(1) official notification to the maker that the check or invoice

has not been honored and that the receipt, registration,

certificate, or other instrument issued on the receipt of the

check or invoice is not valid until payment of the fee or tax is

made;

(2) notification of the sheriff or other law enforcement

officers that a check or credit card invoice has not been honored

and that the receipt, registration, certificate, or other

instrument held by the maker is not valid; and

(3) notification to the Texas Department of Motor Vehicles, the

comptroller of public accounts, or the Department of Public

Safety that the receipt, registration, certificate, or other

instrument held by the maker is not valid.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 23(a)(3), eff. Aug.

28, 1989. Amended by Acts 1989, 71st Leg., ch. 737, Sec. 3, eff.

Aug. 28, 1989; Acts 1995, 74th Leg., ch. 165, Sec. 22(46), eff.

Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3H.01, eff. September 1, 2009.

Sec. 130.007. REMISSION TO STATE NOT REQUIRED; STATE ASSISTANCE

IN COLLECTION. (a) If a fee or tax is required to be remitted

to the comptroller or the Texas Department of Motor Vehicles and

if payment was made to the county tax assessor-collector by a

check that was not honored by the drawee bank or by a credit card

invoice that was not honored by the credit card issuer, the

amount of the fee or tax is not required to be remitted, but the

assessor-collector shall notify the appropriate department of:

(1) the amount of the fee or tax;

(2) the type of fee or tax involved; and

(3) the name and address of the maker.

(b) The Texas Department of Motor Vehicles and the comptroller

shall assist the county tax assessor-collector in collecting the

fee or tax and may cancel or revoke any receipt, registration,

certificate, or other instrument issued in the name of the state

conditioned on the payment of the fee or tax.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 23(a)(3), eff. Aug.

28, 1989. Amended by Acts 1989, 71st Leg., ch. 737, Sec. 3, eff.

Aug. 28, 1989; Acts 1995, 74th Leg., ch. 165, Sec. 22(46), eff.

Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3H.02, eff. September 1, 2009.

Sec. 130.008. LIABILITY OF TAX COLLECTOR FOR VIOLATIONS OF

SUBCHAPTER. If the comptroller or the Texas Department of Motor

Vehicles determines that the county tax assessor-collector has

accepted payment for fees and taxes to be remitted to that

department in violation of Section 130.004 or that more than two

percent of the fees and taxes to be received from the

assessor-collector are not remitted because of the acceptance of

checks that are not honored by the drawee bank or of credit card

invoices that are not honored by the credit card issuer, the

department may notify the assessor-collector that the

assessor-collector may not accept a check or credit card invoice

for the payment of any fee or tax to be remitted to that

department. A county tax assessor-collector who accepts a check

or credit card invoice for the payment of a fee or tax, after

notice that the assessor-collector may not receive a check or

credit card invoice for the payment of fees or taxes to be

remitted to a department, is liable to the state for the amount

of the check or credit card invoice accepted.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 23(a)(3), eff. Aug.

28, 1989. Amended by Acts 1989, 71st Leg., ch. 737, Sec. 3, eff.

Aug. 28, 1989; Acts 1995, 74th Leg., ch. 165, Sec. 22(46), eff.

Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3H.03, eff. September 1, 2009.

Sec. 130.009. STATE RULES. The comptroller and the Texas

Department of Motor Vehicles may make rules concerning the

acceptance of checks or credit card invoices by a county tax

assessor-collector and for the collection of dishonored checks or

credit card invoices.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 23(a)(3), eff. Aug.

28, 1989. Amended by Acts 1989, 71st Leg., ch. 737, Sec. 3, eff.

Aug. 28, 1989; Acts 1995, 74th Leg., ch. 165, Sec. 22(46), eff.

Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3H.04, eff. September 1, 2009.

SUBCHAPTER Z. OTHER MISCELLANEOUS PROVISIONS

Sec. 130.901. SALE OF RIGHTS TO JUDGMENT PROCEEDS. (a) The

commissioners court of a county may sell the rights of the county

to any judgment proceeds belonging to the county if the principal

and sureties on the judgment are insolvent so that under any

existing process of law the judgment cannot be collected, either

in whole or in part. The court may advertise the sale to the

extent that it considers necessary and in the best interest of

the county.

(b) If the amount bid for the rights to the judgment proceeds at

the public sale is not considered sufficient, the commissioners

court shall refuse to accept the bid and shall dispose of the

rights in the manner considered most advantageous to the county's

interest.

(c) If the court sells the rights to the judgment proceeds, the

court shall properly assign the rights to the purchaser.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 130.001 by Acts 1989, 71st Leg., ch. 1, Sec.

23(a)(1), eff. Aug. 28, 1989.

Sec. 130.902. CHANGE FUND IN COUNTIES. (a) The commissioners

court of a county may set aside from the general fund of the

county an amount approved by the county auditor for use as a

change fund by any county or district official who collects

public funds. The fund may be used only to make change in

connection with collections that are due and payable to the

county, the state, or another political subdivision of the state

that are often made by the official.

(b) The bond of that official who receives such a change fund

must cover the official's responsibility for the correct

accounting and disposition of the change fund.

(c) A change fund may not be used to make loans or advances or

to cash checks or warrants of any kind.

(d) On the recommendation of the county auditor, the

commissioners court may increase or decrease the change fund at

any time.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 130.002 by Acts 1989, 71st Leg., ch. 1, Sec.

23(a)(1), eff. Aug. 28, 1989. Amended by Acts 1989, 71st Leg.,

ch. 727, Sec. 1, eff. Aug. 28, 1989.

Sec. 130.904. SHERIFF'S PETTY CASH FUND. (a) The commissioners

court of a county may establish a petty cash fund for the

sheriff's department in an amount set by the commissioners court.

The court shall appropriate the amount from the general fund of

the county.

(b) Unless otherwise authorized by a resolution of the

commissioners court, the petty cash fund may be used only to

advance funds to an officer or employee of the sheriff's

department who is required to travel outside the county to

conduct an investigation or to obtain custody of a prisoner.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 130.004 by Acts 1989, 71st Leg., ch. 1, Sec.

23(a)(1), eff. Aug. 28, 1989. Amended by Acts 1991, 72nd Leg.,

ch. 578, Sec. 4, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch.

597, Sec. 88, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 123,

Sec. 1, eff. May 11, 1993.

Sec. 130.905. PETTY CASH FUND FOR COUNTY WELFARE DEPARTMENT IN

POPULOUS COUNTY. (a) The commissioners court of a county with a

population of 1.3 million or more, for the support of paupers

through a county welfare department, may authorize the

disbursement of an amount not to exceed $2,500 to the head of the

county welfare department for use as a petty cash fund in order

that cash is immediately available for transportation and other

expenses of the paupers. The petty cash fund must be established

under a system provided and installed by the county auditor with

reports to be made to the auditor, as the auditor may require, by

the head of the county welfare department.

(b) In making payments to support the paupers that the county is

required to support, the commissioners court, with the

concurrence of the county auditor, may make one payment to the

head of the county welfare department. The head of the county

welfare department may disburse the money to the paupers on

warrants designed by the county auditor. The warrants are subject

to audit by the county auditor at any time. The disbursements

must be reported on forms and at times prescribed by the auditor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 130.005 by Acts 1989, 71st Leg., ch. 1, Sec.

23(a)(1), eff. Aug. 28, 1989. Amended by Acts 2001, 77th Leg.,

ch. 669, Sec. 55, 56, eff. Sept. 1, 2001.

Sec. 130.906. NATIONAL FOREST RECEIPTS ALLOCATED FOR SCHOOL

DISTRICTS AND ROADS. The commissioners court of a county in

which a national forest is located and that receives funds from

the federal government under 16 U.S.C. Section 500 shall allocate

50 percent of the funds to the school districts of the county in

proportion to the area encompassed by each district and shall

either allocate the remaining 50 percent for the benefit of the

public roads in the county or transfer that amount to the school

districts.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 130.006 by Acts 1989, 71st Leg., ch. 1, Sec.

23(a)(1), eff. Aug. 28, 1989.

Sec. 130.907. AID TO STATE AND FEDERAL AGENCIES IN COUNTY WITH

POPULATION OF 22,050 TO 23,000. In each county with a population

of 22,050 to 23,000, the commissioners court may provide

financial aid and facilities, as the court considers necessary,

to a state or federal governmental agency or bureau that conducts

activities or maintains projects within the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 130.007 by Acts 1989, 71st Leg., ch. 1, Sec.

23(a)(1), eff. Aug. 28, 1989.

Sec. 130.908. APPROVAL OF SPENDING BY CERTAIN COUNTY AND

PRECINCT OFFICERS. If an incumbent county or precinct officer is

not renominated or is not reelected to the county or precinct

office of a county, during the time following the date the

results of the official canvass of the primary or election

returns are announced, the commissioners court must approve any

expenditure by the incumbent county or precinct officer who was

not renominated or reelected that is over an amount set by the

commissioners court.

Added by Acts 1991, 72nd Leg., ch. 793, Sec. 1, eff. Aug. 26,

1991. Amended by Acts 2003, 78th Leg., ch. 592, Sec. 1, eff.

Sept. 1, 2003.

Sec. 130.909. PETTY CASH FUNDS FOR CERTAIN OFFICIALS. (a) The

commissioners court of a county may set aside from the general

fund of the county, for the establishment of a petty cash fund

for any county or district official or department head approved

by the commissioners court, an amount approved by:

(1) the county auditor, for a county with a population of 3.3

million or more; or

(2) the commissioners court, for a county with a population of

less than 3.3 million.

(a-1) The petty cash fund must be established under a system

provided and installed by the county auditor and, in a county

with a population of 3.3 million or more, the county purchasing

agent. Reports relating to the petty cash fund must be made to

the auditor and, if applicable, the purchasing agent as the

auditor or purchasing agent requires.

(a-2) Falsifying documents or reports relating to the petty cash

fund is an offense according to Section 32.21 or 37.10, Penal

Code.

(b) The bond of that county or district official or department

head who receives such a petty cash fund must cover the

official's responsibility for the correct accounting and

disposition of the petty cash fund.

(c) The petty cash fund may not be used to make loans or

advances or to cash checks or warrants of any kind.

(d) On the recommendation of the county auditor, the

commissioners court may increase or decrease the petty cash fund

at any time.

Added by Acts 1995, 74th Leg., ch. 60, Sec. 1, eff. Aug. 28,

1995. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 57, 58, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

830, Sec. 1, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

830, Sec. 2, eff. June 17, 2005.

Sec. 130.910. AID TO DISASTER VICTIMS. (a) Subject to

Subsection (b), the commissioners court of a county may provide

money from the general fund of the county to individual residents

of the county who are adversely affected by a disaster for which

the county judge declared a local state of disaster under Section

418.108, Government Code.

(b) A county may not provide assistance to an individual under

this section until the commissioners court of the county:

(1) has implemented policies and procedures to ensure that money

granted under this section is used for the public purpose of

providing disaster relief for emergency food, shelter,

transportation, or other items or services necessary for public

health and safety; and

(2) has determined that financial assistance from other sources,

including this state and the federal government, is unavailable

or inadequate.

Added by Acts 2009, 81st Leg., R.S., Ch.

784, Sec. 1, eff. June 19, 2009.



CHAPTER 131. DEPOSITORY PROVISIONS AFFECTING FUNDS OF MUNICIPALITIES, COUNTIES, AND OTHER LOCAL GOVERNMENTS

LOCAL GOVERNMENT CODE

TITLE 4. FINANCES

SUBTITLE C. FINANCIAL PROVISIONS APPLYING TO MORE THAN ONE TYPE

OF LOCAL GOVERNMENT

CHAPTER 131. DEPOSITORY PROVISIONS AFFECTING FUNDS OF

MUNICIPALITIES, COUNTIES, AND OTHER LOCAL GOVERNMENTS

SUBCHAPTER A. SPECIAL DEPOSITORY

Sec. 131.001. SPECIAL DEPOSITORY AUTHORIZED. If a financial

institution that is a depository under state law for the public

funds of a county, municipality, or district suspends business or

is taken charge of by a state or federal bank regulatory agency,

the local government authority authorized to select the original

depository may select by contract a special depository for the

public funds in the suspended financial institution.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 344, Sec. 5.010, eff. Sept.

1, 1999.

Sec. 131.002. DUTIES OF SPECIAL DEPOSITORY. The special

depository shall assume the payment of the amount of public funds

due by the suspended bank on the date of its suspension,

including interest to that date, and shall pay that amount to the

designated local government authority in accordance with the

contract entered into by the special depository.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 131.003. SPECIAL DEPOSITORY CONTRACT. (a) The contract

must require the payment of the deposit in installments as agreed

to by the parties. The last installment must be paid not later

than three years from the date of the contract.

(b) The parties may contract for the installments or the amount

due to be evidenced by negotiable certificates of deposit or

cashier's checks, payable at specified dates.

(c) The contract must set the rate of interest applicable to the

funds placed in the special depository under this subchapter

unless the parties agree that the funds are not to bear interest.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 131.004. BOND. (a) To secure the performance of a special

depository contract, the special depository shall execute a bond,

or bonds in the case of installments, with the same character of

sureties required for regular depository bonds.

(b) The local government authority authorized by law to approve

a bond of a regularly selected depository must approve a bond of

a special depository.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 131.005. STATE FUNDS. (a) The comptroller shall determine

the amount of state funds held by a county depository that

suspends business or is taken charge of by a state or federal

bank regulatory agency. The comptroller may:

(1) contract with a special depository selected by the county

authorities as provided by this subchapter for the custody and

payment of those funds; and

(2) approve a bond for the deposit contract.

(b) State funds placed in a special depository as provided by

Subsection (a) shall bear the average rate of interest received

by the state on state funds placed with regularly selected state

depositories.

(c) The comptroller may proceed with available legal remedies

against a suspended bank that is a depository for state funds if

the comptroller considers that action to be in the best interest

of the public.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 35, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 344, Sec. 5.011, eff.

Sept. 1, 1999.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 131.901. OUT-OF-STATE DEPOSITORY PROHIBITED. (a) The

governing body of a political subdivision, including a county,

municipality, school district, or other district, may not

designate a financial institution located outside the state as a

depository for funds under the governing body's jurisdiction. An

out-of-state financial institution is not considered to be

located outside this state to the extent the governing body

designates a branch office of such institution that is located in

this state.

(b) An institution selected as a paying agent or trustee for

specific bonds or obligations or an institution selected by the

governing body to provide safekeeping services is not considered

a depository for purposes of this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 234, Sec. 3, eff. Sept. 1,

1993; Acts 1999, 76th Leg., ch. 344, Sec. 5.012, eff. Sept. 1,

1999.

Sec. 131.902. PURSUIT OF LEGAL REMEDIES AGAINST SUSPENDED BANK.

A county, municipality, or district authority may proceed with

available legal remedies against a suspended bank that is a

depository for public funds of the authority if the authority

considers that action to be in the best interest of the public.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 131.903. CONFLICT OF INTEREST. (a) A bank is not

disqualified from serving as a depository for funds of a

political subdivision if:

(1) an officer or employee of the political subdivision who does

not have the duty to select the political subdivision's

depository is an officer, director, or shareholder of the bank;

or

(2) one or more officers or employees of the political

subdivision who have the duty to select the political

subdivision's depository are officers or directors of the bank or

own or have a beneficial interest, individually or collectively,

in 10 percent or less of the outstanding capital stock of the

bank, if:

(A) a majority of the members of the board, commission, or other

body of the political subdivision vote to select the bank as a

depository; and

(B) the interested officer or employee does not vote or take

part in the proceedings.

(b) This section may not be construed as changing or superseding

a conflicting provision in the charter of a home-rule

municipality.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 36, eff. Sept. 1,

1993.



CHAPTER 132. PAYMENT OF FEES AND OTHER COSTS BY CREDIT CARD OR ELECTRONIC MEANS IN MUNICIPALITIES AND COUNTIES

LOCAL GOVERNMENT CODE

TITLE 4. FINANCES

SUBTITLE C. FINANCIAL PROVISIONS APPLYING TO MORE THAN ONE TYPE

OF LOCAL GOVERNMENT

CHAPTER 132. PAYMENT OF FEES AND OTHER COSTS BY CREDIT CARD OR

ELECTRONIC MEANS IN MUNICIPALITIES AND COUNTIES

Sec. 132.001. DEFINITIONS. In this chapter:

(1) "Credit card" means a card, plate, or similar device used to

make purchases on credit or to borrow money.

(2) "Payment by electronic means" means payment by telephone or

computer but does not include payment in person or by mail.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 148, Sec. 5, eff. Sept. 1,

1997.

Sec. 132.002. PAYMENT OF FEES OR COSTS BY CREDIT CARD OR

ELECTRONIC MEANS. (a) The commissioners court of a county may

authorize a county or precinct officer who collects fees, fines,

court costs, or other charges on behalf of the county or the

state to accept payment by credit card of a fee, fine, court

costs, or other charge. The commissioners court may also

authorize a county or precinct officer to collect and retain a

fee for processing the payment by credit card.

(b) The governing body of a municipality may authorize a

municipal official who collects fees, fines, court costs, or

other charges to:

(1) accept payment by credit card of a fee, fine, court cost, or

other charge; and

(2) collect a fee for processing the payment by credit card.

(c) The governing body of a municipality may authorize the

acceptance of payment by credit card without requiring collection

of a fee.

(d) The commissioners court may authorize a county or precinct

officer who collects fees, fines, court costs, or other charges

on behalf of the county or the state to accept payment by

electronic means of a fee, fine, court costs, or other charge.

The commissioners court may also authorize a county or precinct

officer to collect and retain a handling fee for processing the

payment by electronic means.

(e) A commissioners court may authorize the acceptance of

payment by credit card or by electronic means without requiring

collection of a fee.

(f) The director of a community supervision and corrections

department, with the approval of the judges described by Section

76.002, Government Code, may authorize a community supervision

official who collects fees, fines, court costs, and other charges

to:

(1) accept payment by debit card or credit card of a fee, fine,

court cost, or other charge; and

(2) collect a fee for processing the payment by debit card or

credit card.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 148, Sec. 6, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 569, Sec. 1, eff. June 11, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1205, Sec. 9, eff. September 1, 2007.

Sec. 132.003. PROCESSING OR HANDLING FEE. (a) The

commissioners court shall set a processing fee in an amount that

is reasonably related to the expense incurred by the county or

precinct officer in processing the payment by credit card.

However, the court may not set the processing fee in an amount

that exceeds five percent of the amount of the fee, court cost,

or other charge being paid.

(b) The governing body of a municipality shall set the

processing fee in an amount that is reasonably related to the

expense incurred by the municipal official in processing the

payment by credit card. However, the governing body may not set

the processing fee in an amount that exceeds five percent of the

amount of the fee, fine, court cost, or other charge being paid.

(c) If the commissioners court authorizes collection of a

handling fee under Section 132.002(c), the fee shall be set:

(1) at a flat rate that does not exceed $5 for each payment

transaction; or

(2) at a rate that is reasonably related to the expense incurred

by the county or precinct officer in processing a payment by

electronic means and that does not exceed five percent of the

amount of the fee, court cost, or other charge being paid.

(d) In addition to the fee set under Subsection (a), the

commissioners court of a county may authorize a county or

precinct officer to collect on behalf of the county from a person

making payment by credit card an amount equal to the amount of

any transaction fee charged to the county by a vendor providing

services in connection with payments made by credit card. The

limitation prescribed by Subsection (a) on the amount of a fee

does not apply to a fee collected under this subsection.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 148, Sec. 7, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 126, Sec. 1, eff. May 15, 2001.

Sec. 132.004. SERVICE CHARGE. If, for any reason, a payment by

credit card is not honored by the credit card company on which

the funds are drawn, the county or municipality may collect a

service charge from the person who owes the fee, fine, court

cost, or other charge. The service charge is in addition to the

original fee, fine, court cost, or other charge and is for the

collection of that original amount. The amount of the service

charge is the same amount as the fee charged for the collection

of a check drawn on an account with insufficient funds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 132.005. ENCUMBRANCE OF CREDIT CARDS; FEE. A county or

municipality may contract with a company that issues credit cards

to collect and seize credit cards issued by the company that are

outdated or otherwise unauthorized. The county or municipality

may charge the company a fee for the return of the credit cards.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 132.006. DISPOSITION OF FEES AND CHARGES. (a) The county

or precinct officer collecting a fee or charge under this chapter

shall deposit the fee or charge in the general fund of the

county.

(b) The municipal official collecting a fee or charge under this

chapter shall deposit the fee or charge in the general fund of

the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 132.007. INFORMATION, SERVICES, AND PAYMENT THROUGH THE

INTERNET. (a) A county or municipality may provide through the

Internet:

(1) access to information;

(2) collection of payments for taxes, fines, fees, court costs,

or other charges; or

(3) other county and municipal services authorized by law.

(b) A county or municipality may charge a reasonable fee for

providing access, collecting payments, or providing services

authorized by this section.

(c) A county or municipality that provides access to information

or provides services through the Internet under Subsection (a)(1)

or (3):

(1) may only charge a fee for the access or service if the fee

is designed to recover the costs directly and reasonably incurred

in providing the access or service; and

(2) may charge the fee only if the governing body of the county

or municipality determines that providing access to the

information or providing the service through the Internet would

not be feasible without the imposition of the charge.

(d) A county or municipality may contract with a vendor to

provide access, collect payments, or provide services authorized

by Subsection (a). A vendor must promptly submit to the county or

municipality all payments collected on behalf of the county or

municipality under this section. The county or municipality must

approve any fee charged by a vendor under a contract authorized

by this subsection.

Added by Acts 2001, 77th Leg., ch. 94, Sec. 1, eff. May 11, 2001.

Amended by Acts 2003, 78th Leg., ch. 1304, Sec. 1, eff. Sept. 1,

2003.



CHAPTER 133. CRIMINAL AND CIVIL FEES PAYABLE TO THE COMPTROLLER

LOCAL GOVERNMENT CODETITLE 4. FINANCESSUBTITLE C. FINANCIAL PROVISIONS APPLYING TO MORE THAN ONE TYPE OF LOCAL GOVERNMENTCHAPTER 133. CRIMINAL AND CIVIL FEES PAYABLE TO THE COMPTROLLERSUBCHAPTER A. GENERAL PROVISIONSSec. 133.001. PURPOSE. The purpose of this chapter is to consolidate and standardize:(1) collection of fees in criminal and civil matters by:(A) an officer of a court for deposit in a county or municipal treasury; or(B) an officer of a county or municipality for deposit in the county or municipal treasury, as appropriate;(2) remittance of those fees to the comptroller as required by this chapter and other law; and(3) distribution of those fees by the comptroller to the proper accounts and funds in the state treasury.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 62(a), eff. Jan. 1, 2004.

Sec. 133.002. DEFINITIONS. In this chapter:(1) "Fee" means:(A) a criminal fee listed under Section 133.003; and(B) a civil fee listed under Section 133.004.(2) "Indigent" means an individual who earns not more than 125 percent of the income standard established by applicable federal poverty guidelines.(3) "Treasurer" means the custodian of money in a municipal or county treasury, as appropriate.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 62(a), eff. Jan. 1, 2004.

Sec. 133.003. CRIMINAL FEES. This chapter applies to the following criminal fees:(1) the consolidated fee imposed under Section 133.102;(2) the time payment fee imposed under Section 133.103;(3) fees for services of peace officers employed by the state imposed under Article 102.011, Code of Criminal Procedure, and forwarded to the comptroller as provided by Section 133.104;(4) costs on conviction imposed in certain statutory county courts under Section 51.702, Government Code, and deposited in the judicial fund;(5) costs on conviction imposed in certain county courts under Section 51.703, Government Code, and deposited in the judicial fund;(6) the administrative fee for failure to appear or failure to pay or satisfy a judgment imposed under Section 706.006, Transportation Code;(7) fines on conviction imposed under Section 621.506(g), Transportation Code;(8) the fee imposed under Article 102.0045, Code of Criminal Procedure;(9) the cost on conviction imposed under Section 133.105 and deposited in the judicial fund; and(10) the cost on conviction imposed under Section 133.107.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 62(a), eff. Jan. 1, 2004.Amended by: Acts 2005, 79th Leg., Ch. 1360, Sec. 7, eff. September 1, 2005.Acts 2005, 79th Leg., 2nd C.S., Ch. 3, Sec. 10, eff. December 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1014, Sec. 5, eff. September 1, 2007.

Text of section as amended by Acts 2007, 80th Leg., R.S., Ch. 1027, Sec. 13For text of section as amended by Acts 2007, 80th Leg., R.S., Ch. 718, Sec. 6, see other Sec. 133.004.For text of section as amended by Acts 2007, 80th Leg., R.S., Ch. 1149, Sec. 4, see other Sec. 133.004.Sec. 133.004. CIVIL FEES. This chapter applies to the following civil fees:(1) the consolidated fee on filing in district court imposed under Section 133.151;(2) the filing fee in district court for basic civil legal services for indigents imposed under Section 133.152;(3) the filing fee in courts other than district court for basic civil legal services for indigents imposed under Section 133.153;(4) the filing fees for the judicial fund imposed in certain statutory county courts under Section 51.702, Government Code;(5) the filing fees for the judicial fund imposed in certain county courts under Section 51.703, Government Code;(6) the filing fees for the judicial fund imposed in certain statutory probate courts under Section 51.704, Government Code;(7) fees collected under Section 118.015;(8) marriage license fees for the family trust fund collected under Section 118.018;(9) marriage license or declaration of informal marriage fees for the child abuse and neglect prevention trust fund account collected under Section 118.022;(10) the filing fee for the judicial fund imposed in district court, statutory county court, and county court under Section 133.154; and(11) the portion of the civil or administrative penalty described by Section 542.406(c)(1), Transportation Code, imposed by a local authority to enforce compliance with the instructions of a traffic-control signal.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 62(a), eff. Jan. 1, 2004.Amended by: Acts 2005, 79th Leg., 2nd C.S., Ch. 3, Sec. 11, eff. December 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1027, Sec. 13, eff. September 1, 2007.

Text of section as amended by Acts 2007, 80th Leg., R.S., Ch. 718, Sec. 6For text of section as amended by Acts 2007, 80th Leg., R.S., Ch. 1027, Sec. 13, see other Sec. 133.004.For text of section as amended by Acts 2007, 80th Leg., R.S., Ch. 1149, Sec. 4, see other Sec. 133.004.Sec. 133.004. CIVIL FEES. This chapter applies to the following civil fees:(1) the consolidated fee on filing in district court imposed under Section 133.151;(2) the filing fee in district court for basic civil legal services for indigents imposed under Section 133.152;(3) the filing fee in courts other than district court for basic civil legal services for indigents imposed under Section 133.153;(4) the filing fees for the judicial fund imposed in certain statutory county courts under Section 51.702, Government Code;(5) the filing fees for the judicial fund imposed in certain county courts under Section 51.703, Government Code;(6) the filing fees for the judicial fund imposed in statutory probate courts under Section 51.704, Government Code;(7) fees collected under Section 118.015;(8) marriage license fees for the family trust fund collected under Section 118.018;(9) marriage license or declaration of informal marriage fees for the child abuse and neglect prevention trust fund account collected under Section 118.022; and(10) the filing fee for the judicial fund imposed in district court, statutory county court, and county court under Section 133.154.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 62(a), eff. Jan. 1, 2004.Amended by: Acts 2005, 79th Leg., 2nd C.S., Ch. 3, Sec. 11, eff. December 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 718, Sec. 6, eff. September 1, 2007.

Text of section as amended by Acts 2007, 80th Leg., R.S., Ch. 1149, Sec. 4For text of section as amended by Acts 2007, 80th Leg., R.S., Ch. 718, Sec. 6, see other Sec. 133.004.For text of section as amended by Acts 2007, 80th Leg., R.S., Ch. 1027, Sec. 13, see other Sec. 133.004.Sec. 133.004. CIVIL FEES. This chapter applies to the following civil fees:(1) the consolidated fee on filing in district court imposed under Section 133.151;(2) the filing fee in district court for basic civil legal services for indigents imposed under Section 133.152;(3) the filing fee in courts other than district court for basic civil legal services for indigents imposed under Section 133.153;(4) the filing fees for the judicial fund imposed in certain statutory county courts under Section 51.702, Government Code;(5) the filing fees for the judicial fund imposed in certain county courts under Section 51.703, Government Code;(6) the filing fees for the judicial fund imposed in certain statutory probate courts under Section 51.704, Government Code;(7) fees collected under Section 118.015;(8) marriage license fees for the family trust fund collected under Section 118.018;(9) marriage license or declaration of informal marriage fees for the child abuse and neglect prevention trust fund account collected under Section 118.022;(10) the filing fee for the judicial fund imposed in district court, statutory county court, and county court under Section 133.154; and(11) the portion of the civil or administrative penalty described by Section 707.008(a)(1), Transportation Code, imposed by a local authority to enforce compliance with the instructions of a traffic-control signal.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 62(a), eff. Jan. 1, 2004.Amended by: Acts 2005, 79th Leg., 2nd C.S., Ch. 3, Sec. 11, eff. December 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1149, Sec. 4, eff. September 1, 2007.

SUBCHAPTER B. REPORTING, COLLECTION, AND REMITTANCE OF FEESSec. 133.051. COLLECTION AND REMITTANCE OF FEES. A municipality or county shall collect, record, account for, and remit to the comptroller all fees in the manner provided by this subchapter.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 62(a), eff. Jan. 1, 2004.

Sec. 133.052. DEPOSIT OF FEES. (a) An officer collecting a fee in a case in municipal court shall deposit the money in the municipal treasury.(b) An officer collecting a fee in a justice, county, or district court shall deposit the money in the county treasury.(c) A municipal or county clerk collecting a fee shall deposit the money in the municipal or county treasury, as appropriate.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 62(a), eff. Jan. 1, 2004.

Sec. 133.053. INTEREST-BEARING ACCOUNT. (a) The treasurer may deposit fees in an interest-bearing account.(b) The municipality or county may retain any interest accrued on the money the treasurer deposited in the treasury if the treasurer remits the funds to the comptroller within the period prescribed by Section 133.055(a).

Added by Acts 2003, 78th Leg., ch. 209, Sec. 62(a), eff. Jan. 1, 2004.

Sec. 133.054. RECORDS. (a) An officer or clerk collecting a fee shall keep a record of the money collected.(b) The treasurer shall keep a record of the money collected and on deposit in the treasury.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 62(a), eff. Jan. 1, 2004.

Sec. 133.055. QUARTERLY REMITTANCE OF FEES TO THE COMPTROLLER. (a) On or before the last day of the month following each calendar quarter, the treasurer shall:(1) remit to the comptroller the money from all fees collected during the preceding quarter, except as provided by Section 133.058; and(2) submit to the comptroller the report required under Section 133.056 for criminal fees and Section 133.057 for civil fees.(b) If the treasurer does not collect any fees during a calendar quarter, the treasurer shall file the report required for the quarter in the regular manner. The report must state that no fees were collected. This subsection does not apply to fees collected under Sections 14 and 19, Article 42.12, Code of Criminal Procedure, or under Section 76.013, Government Code.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 62(a), eff. Jan. 1, 2004.

Sec. 133.056. QUARTERLY REPORT FOR CRIMINAL FEES. (a) On the last day of the month following a calendar quarter, the treasurer shall report the criminal fees collected for the preceding calendar quarter.(b) For fees collected for convictions of offenses committed on or after January 1, 2004, a municipality or county shall report the fees collected for a calendar quarter categorized according to the class of offense.(c) For fees collected for convictions of offenses committed before January 1, 2004, a municipality or county shall report the total of fees collected for a calendar quarter.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 62(a), eff. Jan. 1, 2004.

Sec. 133.057. QUARTERLY REPORT FOR CIVIL FEES. On the last day of the month following a calendar quarter, the treasurer shall report the civil fees collected for the preceding calendar quarter.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 62(a), eff. Jan. 1, 2004.

Sec. 133.058. PORTION OF FEE RETAINED. (a) Except as otherwise provided by this section, a municipality or county may retain 10 percent of the money collected from fees as a service fee for the collection if the municipality or county remits the remainder of the fees to the comptroller within the period prescribed by Section 133.055(a).(b) A municipality or county may retain an amount greater than 10 percent of the money collected from fees if retention of the greater amount is authorized by law.(c) A county may retain five percent of the money collected as a service fee on the basic civil legal service for indigents filing fee.(d) A county may not retain a service fee on the collection of a fee:(1) for the judicial fund; or(2) under Sections 14 and 19, Article 42.12, Code of Criminal Procedure.(e) A municipality or county may not retain a service fee if, during an audit under Section 133.059 of this code or Article 103.0033(j), Code of Criminal Procedure, the comptroller determines that the municipality or county is not in compliance with Article 103.0033, Code of Criminal Procedure. The municipality or county may continue to retain a service fee under this section on receipt of a written confirmation from the comptroller that the municipality or county is in compliance with Article 103.0033, Code of Criminal Procedure.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 62(a), eff. Jan. 1, 2004.Amended by: Acts 2005, 79th Leg., Ch. 899, Sec. 10.02, eff. August 29, 2005.

Sec. 133.059. AUDIT. (a) The comptroller may audit the records of a county or municipality relating to fees collected under this chapter.(b) Money spent from fees collected under this chapter is subject to audit by the state auditor.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 62(a), eff. Jan. 1, 2004.

SUBCHAPTER C. CRIMINAL FEESSec. 133.101. MEANING OF CONVICTION. In this subchapter, a person is considered to have been convicted in a case if:(1) a judgment, a sentence, or both a judgment and a sentence are imposed on the person;(2) the person receives community supervision, deferred adjudication, or deferred disposition; or(3) the court defers final disposition of the case or imposition of the judgment and sentence.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 62(a), eff. Jan. 1, 2004.

Sec. 133.102. CONSOLIDATED FEES ON CONVICTION. (a) A person convicted of an offense shall pay as a court cost, in addition to all other costs:(1) $133 on conviction of a felony;(2) $83 on conviction of a Class A or Class B misdemeanor; or(3) $40 on conviction of a nonjailable misdemeanor offense, including a criminal violation of a municipal ordinance, other than a conviction of an offense relating to a pedestrian or the parking of a motor vehicle.(b) The court costs under Subsection (a) shall be collected and remitted to the comptroller in the manner provided by Subchapter B.(c) The money collected under this section as court costs imposed on offenses committed on or after January 1, 2004, shall be allocated according to the percentages provided in Subsection (e).(d) The money collected as court costs imposed on offenses committed before January 1, 2004, shall be distributed using historical data so that each account or fund receives the same amount of money the account or fund would have received if the court costs for the accounts and funds had been collected and reported separately.(e) The comptroller shall allocate the court costs received under this section to the following accounts and funds so that each receives to the extent practicable, utilizing historical data as applicable, the same amount of money the account or fund would have received if the court costs for the accounts and funds had been collected and reported separately, except that the account or fund may not receive less than the following percentages:

(1) abused children's counseling

0.0088 percent;

(2) crime stoppers assistance

0.2581 percent;

(3) breath alcohol testing

0.5507 percent;

(4) Bill Blackwood Law Enforcement Management Institute

2.1683 percent;

(5) law enforcement officers standards and education

5.0034 percent;

(6) comprehensive rehabilitation

5.3218 percent;

(7) operator's and chauffeur's license

11.1426 percent;

(8) criminal justice planning

12.5537 percent;

(9) an account in the state treasury to be used only for the

establishment and operation of the Center for the Study and

Prevention of Juvenile Crime and Delinquency at Prairie View

A&M University

1.2090 percent;

(10) compensation to victims of crime fund

37.6338 percent;

(11) fugitive apprehension account

12.0904 percent;

(12) judicial and court personnel training fund

4.8362 percent;

(13) an account in the state treasury to be used for the

establishment and operation of the Correctional Management

Institute of Texas and Criminal Justice Center Account

1.2090 percent; and

(14) fair defense account

6.0143 percent.

(f) Of each dollar credited to the law enforcement officers standards and education account under Subsection (e)(5):(1) 33.3 cents may be used only to pay administrative expenses; and(2) the remainder may be used only to pay expenses related to continuing education for persons licensed under Chapter 1701, Occupations Code.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 62(a), eff. Jan. 1, 2004.

Sec. 133.103. TIME PAYMENT FEE. (a) A person convicted of an offense shall pay, in addition to all other costs, a fee of $25 if the person:(1) has been convicted of a felony or misdemeanor; and(2) pays any part of a fine, court costs, or restitution on or after the 31st day after the date on which a judgment is entered assessing the fine, court costs, or restitution.(b) Except as provided by Subsection (c-1), the treasurer shall send 50 percent of the fees collected under this section to the comptroller. The comptroller shall deposit the fees received to the credit of the general revenue fund.(c) Except as provided by Subsection (c-1), the treasurer shall deposit 10 percent of the fees collected under this section in the general fund of the county or municipality for the purpose of improving the efficiency of the administration of justice in the county or municipality. The county or municipality shall prioritize the needs of the judicial officer who collected the fees when making expenditures under this subsection and use the money deposited to provide for those needs.(c-1) The treasurer shall send 100 percent of the fees collected under this section to the comptroller if, during an audit under Section 133.059 of this code or Article 103.0033(j), Code of Criminal Procedure, the comptroller determines that the municipality or county is not in compliance with Article 103.0033, Code of Criminal Procedure. The municipality or county shall continue to dispose of fees as otherwise provided by this section on receipt of a written confirmation from the comptroller that the municipality or county is in compliance with Article 103.0033, Code of Criminal Procedure.(d) The treasurer shall deposit the remainder of the fees collected under this section in the general revenue account of the county or municipality.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 62(a), eff. Jan. 1, 2004.Amended by: Acts 2005, 79th Leg., Ch. 899, Sec. 10.03, eff. August 29, 2005.

Sec. 133.104. FEES FOR SERVICES OF PEACE OFFICERS EMPLOYED BY THE STATE. (a) Fees imposed under Article 102.011, Code of Criminal Procedure, for services performed by peace officers employed by the state shall be forwarded to the comptroller after deducting four-fifths of the amount of each fee received for a service performed under Subsection (a)(1) or (a)(2) of that article, in a manner directed by the comptroller.(b) The comptroller shall credit fees received under Subsection (a) to the general revenue fund.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 62(a), eff. Jan. 1, 2004.

Sec. 133.105. FEE FOR SUPPORT OF COURT-RELATED PURPOSES. (a) A person convicted of any offense, other than an offense relating to a pedestrian or the parking of a motor vehicle, shall pay as a court cost, in addition to all other costs, a fee of $6 to be used for court-related purposes for the support of the judiciary.(b) The treasurer shall deposit 60 cents of each fee collected under this section in the general fund of the municipality or county to promote the efficient operation of the municipal or county courts and the investigation, prosecution, and enforcement of offenses that are within the jurisdiction of the courts.(c) The treasurer shall remit the remainder of the fees collected under this section to the comptroller in the manner provided by Subchapter B. The comptroller shall deposit the fees in the judicial fund.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch. 3, Sec. 12, eff. December 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1301, Sec. 3, eff. October 1, 2007.

Sec. 133.107. FEE FOR SUPPORT OF INDIGENT DEFENSE REPRESENTATION. (a) A person convicted of any offense, other than an offense relating to a pedestrian or the parking of a motor vehicle, shall pay as a court cost, in addition to other costs, a fee of $2 to be used to fund indigent defense representation through the fair defense account established under Section 71.058, Government Code.(b) The treasurer shall remit a fee collected under this section to the comptroller in the manner provided by Subchapter B. The comptroller shall credit the remitted fees to the credit of the fair defense account established under Section 71.058, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 1014, Sec. 6, eff. September 1, 2007.

SUBCHAPTER D. CIVIL FEESSec. 133.151. CONSOLIDATED CIVIL FEE ON FILING A CIVIL SUIT IN DISTRICT COURT. (a) In addition to each fee collected under Section 51.317(b)(1), Government Code, the clerk of a district court shall collect the following fees on the filing of any civil suit:(1) $45 for family law cases and proceedings as defined by Section 25.0002, Government Code; and(2) $50 for any case other than a case described by Subdivision (1).(b) The fees under Subsection (a) shall be collected and remitted to the comptroller in the manner provided by Subchapter B.(c) The comptroller shall allocate the fees received under this section to the following accounts and funds so that each receives to the extent practicable, utilizing historical data as applicable, the same amount of money the account or fund would have received if the fees for the accounts and funds had been collected and reported separately:(1) the judicial fund to be used for court-related purposes for the support of the judiciary; and(2) the basic civil legal services account of the judicial fund for use in programs approved by the supreme court that provide basic civil legal services to an indigent.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 62(a), eff. Jan. 1, 2004.

Sec. 133.152. ADDITIONAL FILING FEES FOR CERTAIN ACTIONS AND PROCEEDINGS IN DISTRICT COURT FOR BASIC CIVIL LEGAL SERVICES FOR INDIGENTS. (a) In addition to other fees collected under Section 133.151(a) or otherwise authorized or required by law, the clerk of a district court shall collect the following fees on the filing of any civil action or proceeding requiring a filing fee, including an appeal, and on the filing of any counterclaim, cross-action, intervention, interpleader, or third-party action requiring a filing fee:(1) $5 in family law cases and proceedings as defined by Section 25.0002, Government Code; and(2) $10 in any case other than a case described by Subdivision (1).(b) The fees under this section shall be collected and remitted to the comptroller in the manner provided by Subchapter B.(c) The comptroller shall deposit the fees to the credit of the basic civil legal services account of the judicial fund for use in programs approved by the supreme court that provide basic civil legal services to an indigent.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 62(a), eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1183, Sec. 4, eff. September 1, 2009.

Sec. 133.153. ADDITIONAL FILING FEES FOR CERTAIN ACTIONS AND PROCEEDINGS IN COURTS OTHER THAN DISTRICT COURT FOR BASIC CIVIL LEGAL SERVICES FOR INDIGENTS. (a) In addition to other fees authorized or required by law, the clerk of a court other than a district court, the courts of appeals, or the supreme court shall collect the following fees on the filing of any civil action or proceeding requiring a filing fee, including an appeal, and on the filing of any counterclaim, cross-action, intervention, interpleader, or third-party action requiring a filing fee:(1) $10 for statutory and constitutional county courts; and(2) $6 for justice of the peace courts.(b) The fees shall be collected and remitted to the comptroller in the manner provided by Subchapter B.(c) The comptroller shall deposit the fees to the credit of the basic civil legal services account of the judicial fund for use in programs approved by the supreme court that provide basic civil legal services to an indigent.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 62(a), eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1183, Sec. 5, eff. September 1, 2009.

Sec. 133.154. ADDITIONAL FILING FEE IN DISTRICT COURT, STATUTORY COUNTY COURT, OR COUNTY COURT FOR SUPPORT OF JUDICIARY. (a) In addition to other fees authorized or required by law, the clerk of a district court, statutory county court, or county court shall collect a fee of $42 on the filing of any civil suit to be used for court-related purposes for the support of the judiciary.(b) The treasurer shall remit the fees collected under this section to the comptroller in the manner provided by Subchapter B. The comptroller shall deposit the fees in the judicial fund.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch. 3, Sec. 13, eff. December 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1301, Sec. 4, eff. October 1, 2007.



CHAPTER 140. MISCELLANEOUS FINANCIAL PROVISIONS AFFECTING MUNICIPALITIES, COUNTIES, AND OTHER LOCAL GOVERNMENTS

LOCAL GOVERNMENT CODE

TITLE 4. FINANCES

SUBTITLE C. FINANCIAL PROVISIONS APPLYING TO MORE THAN ONE TYPE

OF LOCAL GOVERNMENT

CHAPTER 140. MISCELLANEOUS FINANCIAL PROVISIONS AFFECTING

MUNICIPALITIES, COUNTIES, AND OTHER LOCAL GOVERNMENTS

Sec. 140.001. RELIEF UNDER FEDERAL BANKRUPTCY LAWS FOR

MUNICIPALITY, TAXING DISTRICT, OR OTHER POLITICAL SUBDIVISION.

(a) A municipality, taxing district, or other political

subdivision that is subject to this section may proceed under all

federal bankruptcy laws intended to relieve municipal

indebtedness.

(b) A municipality is subject to this section if it has the

power to incur indebtedness through the action of its governing

body. A taxing district or other political subdivision is subject

to this section if it has the power to incur indebtedness either

through the action of its governing body or through that of the

county or municipality in which it is located.

(c) The officials and governing body of the municipality, taxing

district, or other political subdivision may adopt all

proceedings and take any action necessary or convenient to fully

avail the entity of the federal bankruptcy laws.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 140.002. INVESTMENTS BY POLITICAL SUBDIVISION IN DEFENSE

BONDS AND OTHER FEDERAL OBLIGATIONS. A political subdivision

that has a balance remaining in any of its accounts at the end of

a fiscal year may invest the balance in defense bonds or other

obligations of the United States. If those funds are needed, the

political subdivision shall sell or redeem the federal

obligations in which the funds are invested and shall deposit the

proceeds of the obligations in the account from which they were

originally drawn.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 140.003. PURCHASING AND FINANCIAL ACCOUNTING FOR DISTRICT

ATTORNEYS, JUVENILE BOARDS, AND PROBATION DEPARTMENTS. (a) In

this section, "specialized local entity" means:

(1) a district or criminal district attorney;

(2) a juvenile board, juvenile probation office, or juvenile

department established for one or more counties; or

(3) an adult probation office or department established for a

judicial district.

(b) A specialized local entity shall purchase items in

accordance with the same procedures and subject to the same

requirements applicable to a county under Subchapter C, Chapter

262. For the purposes of this section, a specialized local entity

is treated as if it were a county. A specialized local entity may

make a contract with a county under which the county performs

purchasing functions for the entity.

(c) Within 30 days after the date the fiscal year of a district

or criminal district attorney's office begins, the attorney

shall:

(1) file with the commissioners court of each county in which

the attorney has jurisdiction a complete financial statement of

the office covering the preceding fiscal year; and

(2) prepare a budget for the current fiscal year and file it

with each commissioners court.

(d) If a district or criminal district attorney's office

regularly prepares its budget at a time different from the time

prescribed by Subsection (c), the attorney shall prepare the

budget at the regular time and file it with the commissioners

court within 10 days after the date of its adoption.

(e) The financial statement required by Subsection (c) must

contain any information considered appropriate by the district or

criminal district attorney and any information required by the

commissioners court of each county in which the attorney has

jurisdiction.

(f) Each specialized local entity shall deposit in the county

treasury of the county in which the entity has jurisdiction the

funds the entity receives. The county shall hold, deposit,

disburse, invest, and otherwise care for the funds on behalf of

the specialized local entity as the entity directs. If a

specialized local entity has jurisdiction in more than one

county, the district judges having jurisdiction in those

counties, by a majority vote, shall designate from among those

counties the county responsible for managing the entity's funds.

(g) The county auditor, if any, of the county that manages a

specialized local entity's funds has the same authority to audit

the funds of the entity that the auditor has with regard to

county funds.

Added by Acts 1989, 71st Leg., ch. 1250, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 600, Sec. 2, eff. June

15, 1991.

Sec. 140.004. BUDGETS OF CERTAIN JUVENILE BOARDS AND COMMUNITY

SUPERVISION AND CORRECTIONS DEPARTMENTS. (a) This section

applies only to:

(1) a juvenile board, juvenile probation office, or juvenile

department established for one or more counties; and

(2) a community supervision and corrections department

established for a judicial district.

(b) Before the 45th day before the first day of the fiscal year

of a county, a juvenile board and a community supervision and

corrections department that each have jurisdiction in the county

shall:

(1) prepare a budget for the board's or department's next fiscal

year; and

(2) hold a meeting to finalize the budget.

(c) Before the 14th day before the juvenile board or community

supervision and corrections department has a meeting to finalize

its budget, the board or department shall file with the

commissioners court:

(1) a copy of the proposed budget; and

(2) a statement containing the date of the board's or

department's meeting to finalize its budget.

(d) Before the later of the 90th day after the last day of the

juvenile board's or community supervision and corrections

department's fiscal year, or the date the county auditor's annual

report is made to the commissioners court, the board or

department shall file with the commissioners court a complete

financial statement of the board or department covering the

board's or department's preceding fiscal year.

(e) The financial statement required by Subsection (d) must

contain any information considered appropriate by the juvenile

board or community supervision and corrections department and any

information required by the commissioners court of each county in

which the board or department has jurisdiction.

(f) The budget for a juvenile board or community supervision and

corrections department may not include an automobile allowance

for a member of the governing body of the board or department if

the member holds another state, county, or municipal office. The

budget may include reimbursement of actual travel expenses,

including mileage for automobile travel, incurred while the

member is engaged in the official business of the board or

department.

Added by Acts 1991, 72nd Leg., ch. 600, Sec. 1, eff. June 15,

1991. Amended by Acts 1995, 74th Leg., ch. 713, Sec. 1, eff.

Sept. 1, 1995.

Sec. 140.005. ANNUAL FINANCIAL STATEMENT OF SCHOOL, ROAD, OR

OTHER DISTRICT. The governing body of a school district,

open-enrollment charter school, junior college district, or a

district or authority organized under Article III, Section 52, or

Article XVI, Section 59, of the Texas Constitution, shall prepare

an annual financial statement showing for each fund subject to

the authority of the governing body during the fiscal year:

(1) the total receipts of the fund, itemized by source of

revenue, including taxes, assessments, service charges, grants of

state money, gifts, or other general sources from which funds are

derived;

(2) the total disbursements of the fund, itemized by the nature

of the expenditure; and

(3) the balance in the fund at the close of the fiscal year.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 37, eff. Sept. 1.

1993. Amended by Acts 2001, 77th Leg., ch. 1504, Sec. 34, eff.

Sept. 1, 2001.

Sec. 140.006. PUBLICATION OF ANNUAL FINANCIAL STATEMENT BY

SCHOOL, ROAD, OR OTHER DISTRICT. (a) Except as provided by

Subsections (c) and (e), the presiding officer of a governing

body shall submit a financial statement prepared under Section

140.005 to a newspaper in each county in which the district or

any part of the district is located.

(b) If a district is located in more than one county, the

financial statement may be published in a newspaper that has

general circulation in the district. If a newspaper is not

published in the county, the financial statement may be published

in a newspaper in an adjoining county.

(c) The presiding officer of a school district shall submit a

financial statement prepared under Section 140.005 to a daily,

weekly, or biweekly newspaper published within the boundaries of

the district. If a daily, weekly, or biweekly newspaper is not

published within the boundaries of the school district, the

financial statement shall be published in the manner provided by

Subsections (a) and (b). The financial statement of an

open-enrollment charter school shall be made available in the

manner provided by Chapter 552, Government Code.

(d) A statement shall be published not later than two months

after the date the fiscal year ends, except that a school

district's statement shall be published not later than the 150th

day after the date the fiscal year ends and in accordance with

the accounting method required by the Texas Education Agency.

(e) This section does not apply to an entity created under

Section 52, Article III, or Section 59, Article XVI, Texas

Constitution.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 37, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 50, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1504, Sec. 35, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

41, Sec. 1, eff. May 8, 2007.

Sec. 140.007. LEAST COST REVIEW PROGRAM. (a) To assist

counties, the comptroller of public accounts may develop,

promulgate, and widely distribute forms, with instruction, for

cost accounting for public improvements. The comptroller shall

consult with large and small governmental entities and the

construction industry prior to the promulgation of the forms and

instructions.

(b) The cost accounting forms shall be simple and concise and

capable of being completed by the counties at a minimum cost. The

form shall provide a simple comparison of the cost of public

improvements constructed by a county's personnel, equipment, or

facilities and a competitive bid submitted by the private sector.

(c) The forms and instructions promulgated and distributed shall

provide for cost comparisons by all governmental entities,

including but not limited to counties, municipalities, special

districts, and any other such entities that construct public

improvements in-house. The cost comparison forms, with

instruction, shall be promulgated and distributed by May 21,

1994.

Added by Acts 1993, 73rd Leg., ch. 1042, Sec. 2, eff. Sept. 1,

1993. Renumbered from Local Government Code Sec. 140.005 by Acts

1995, 74th Leg., ch. 76, Sec. 17.01(37), eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 785, Sec. 65, eff. Sept. 1,

2003.






TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

CHAPTER 141. COMPENSATION AND EXPENSES OF MUNICIPAL OFFICERS AND EMPLOYEES

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. MUNICIPAL OFFICERS AND EMPLOYEES

CHAPTER 141. COMPENSATION AND EXPENSES OF MUNICIPAL OFFICERS AND

EMPLOYEES

SUBCHAPTER A. COMPENSATION, EXPENSES, AND PAYROLL DEDUCTIONS

Sec. 141.001. ELECTED AND APPOINTED OFFICERS IN TYPE A

GENERAL-LAW MUNICIPALITIES. (a) On or before January 1

preceding a regular municipal election, the governing body of a

Type A general-law municipality shall set:

(1) the salary and any fees of office of the mayor to be elected

at that election, if the office of mayor is to be filled at the

election;

(2) the compensation of each other elected officer to be elected

at that election; and

(3) the compensation of each officer appointed by the governing

body.

(b) An officer's compensation set under this section may not be

changed during the term for which the officer is elected or

appointed.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 141.002. APPOINTED OFFICERS IN TYPE B GENERAL-LAW

MUNICIPALITIES. The governing body of a Type B general-law

municipality may set the amount of compensation of officers

appointed by the governing body.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 141.003. GOVERNING BODY IN TYPE C GENERAL-LAW

MUNICIPALITIES. (a) In a Type C general-law municipality, the

mayor and each member of the governing body are entitled to

receive $5 a day for each regular meeting and $3 a day for each

special meeting of the governing body.

(b) The mayor or a member of the governing body may not be paid

for more than five special meetings in a single month.

(c) In a municipality with a population of 2,000 or more, in

lieu of per diem compensation under Subsection (a), the governing

body may set the salary of the mayor and each member of the

governing body. The amount of salary set for the mayor may not

exceed $1,200 a year and the amount of salary set for each member

of the governing body may not exceed $600 a year.

(d) In a municipality with a population of less than 2,000, in

lieu of per diem compensation under Subsection (a), the governing

body may set the mayor's salary at an amount not to exceed $600 a

year.

(e) The governing body may set the amount of salary or other

compensation to be paid to the municipal clerk, the municipal

attorney, the members of the police force, and other officers

appointed by the governing body.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 141.004. OFFICERS IN HOME-RULE MUNICIPALITIES. The

governing body of a home-rule municipality may set the amount of

compensation for each officer of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 141.005. ELECTED OFFICERS IN POPULOUS MUNICIPALITIES. (a)

In a municipality with a population of 1.9 million or more, the

governing body may set the amount of salary and expenses to be

paid to elected officers by ordinance adopted in accordance with

this section.

(b) The salary of a state district court judge of the county in

which the municipality is located is the comparative salary for

the ordinance. In the ordinance:

(1) the salary of the municipal comptroller may not exceed the

comparative salary;

(2) the salary of a member of the governing body may not exceed

40 percent of the comparative salary; and

(3) the salary of the mayor may not exceed 150 percent of the

comparative salary.

(c) The governing body shall publish notice of the proposed

ordinance in a newspaper of general circulation in the

municipality for two consecutive weeks immediately preceding the

week in which the meeting is to be held at which the proposed

ordinance is to be considered. The notice must include:

(1) a general description of the proposed ordinance;

(2) a statement that a public hearing will be held before the

ordinance is adopted;

(3) a statement of the time and place of the public hearing; and

(4) a statement that any interested person may appear and

testify at the hearing.

(d) The governing body must hold a public hearing before

considering the adoption of the proposed ordinance. The ordinance

must be approved by a majority vote of the membership of the

governing body.

(e) A certified copy of an ordinance adopted under this section

must be filed with the municipal secretary within 10 days after

the date the ordinance is enacted. The ordinance takes effect on

the first day of the next term of office for the officer to whom

the ordinance applies, unless the ordinance prescribes a later

effective date.

(f) The governing body may submit an ordinance proposed under

this section to the voters for their approval in the same manner

that charter amendments are submitted under Chapter 9. When an

election is held under this subsection, another election on the

same proposition may not be called until two years have elapsed

after the date of the election.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 669, Sec. 59, 60, eff. Sept.

1, 2001.

Sec. 141.006. POLICE OFFICERS IN TYPE A GENERAL-LAW

MUNICIPALITY. The governing body of a Type A general-law

municipality shall set the compensation, including any fees of

office, for the municipal police officers and watchmen.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 141.007. POLICE RESERVE FORCE. The governing body of a

municipality may provide for the uniform compensation of members

of the municipal police reserve force. If a member of the reserve

force is compensated, the compensation must be based only on the

time served by the member in training for, or in the performance

of, official duties. Members of the reserve force may serve

without compensation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 141.008. PAYROLL DEDUCTIONS IN CERTAIN MUNICIPALITIES. (a)

The governing body of a municipality with a population of more

than 10,000 may deduct from a municipal employee's monthly salary

or wages an amount requested in writing by the employee in

payment of membership dues to a bona fide employees' association

named by the employee.

(a-1) The governing body shall make the payroll deduction

described by Subsection (a) if requested in writing by employees

who are fire protection personnel as defined by Section 419.021,

Government Code, if the municipality receives revenue from the

state, and if the municipality permits deductions for purposes

other than charity, health insurance, taxes, or other purposes

for which the municipality is required by law to permit a

deduction.

(a-2) The governing body shall make the payroll deduction

described by Subsection (a) if:

(1) requested in writing by employees who:

(A) are peace officers as defined by Article 2.12, Code of

Criminal Procedure; and

(B) are not members of a police department covered by a

collective bargaining agreement or meet-and-confer agreement

entered into under this code; and

(2) the municipality permits deductions for purposes other than

charity, health insurance, taxes, or other purposes for which the

municipality is required by law to permit a deduction.

(b) Participation in the payroll deduction program by a

municipal employee who is on active full-time duty is voluntary.

(c) An employee's written request must:

(1) be set out in a form prescribed and provided by the

municipal treasurer or comptroller;

(2) state the amount to be deducted each month; and

(3) direct the municipal treasurer or comptroller to transfer

the deducted funds to the designated employees' association.

(d) The amount deducted each month may not exceed the amount

stated in the written request. However, the governing body of a

municipality having a program under this section may impose and

collect an administrative fee from each participating employee in

addition to the membership dues that are withheld. The fee must

be a reasonable amount to reimburse the municipality for the

administrative costs of collecting, accounting for, and

disbursing the membership dues.

(e) A request under this section remains in effect until the

municipal treasurer or comptroller receives a written notice of

revocation in a form prescribed and provided by the treasurer or

comptroller and filed by the employee.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 76A, eff. June

20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

813, Sec. 1, eff. September 1, 2005.

Sec. 141.009. DEFINITIONS. (a) In this chapter, "member of the

fire department" means an employee of the fire department who is

defined as "fire protection personnel" by Section 419.021,

Government Code.

(b) In this chapter, "member of the police department" means an

employee of the police department who has been licensed as a

peace officer by the Commission on Law Enforcement Officer

Standards and Education.

Added by Acts 1989, 71st Leg., ch. 92, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 12.1031,

eff. Sept. 1, 2001.

Sec. 141.010. MUNICIPAL EMPLOYEES IN TYPE A AND B GENERAL-LAW

MUNICIPALITIES. To the extent consistent with Subchapter B of

this chapter and Chapters 142 and 143, the governing body of a

Type A or B general-law municipality may consider longevity and

cost of living in setting the salary of a municipal employee.

Added by Acts 2009, 81st Leg., R.S., Ch.

922, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. COMPENSATION OF MEMBERS OF FIRE AND POLICE

DEPARTMENTS IN CERTAIN MUNICIPALITIES

Sec. 141.031. BASE SALARY. (a) In a municipality with a

population of 10,000 to 40,000, each member of the fire or police

department is entitled to receive a salary of at least $165 a

month.

(b) In a municipality with a population of 40,001 to 100,000,

each member of the fire or police department is entitled to

receive a salary of at least $195 a month.

(c) In a municipality with a population of 100,001 to 175,000,

each member of the fire or police department is entitled to

receive a salary of at least $210 a month.

(d) In a municipality with a population of more than 175,000,

each member of the fire or police department is entitled to

receive a salary of at least $220 a month.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 402, Sec. 10, eff. Sept. 1,

2001.

Sec. 141.032. LONGEVITY PAY. In a municipality with a

population of 10,000 or more, each member of the fire or police

department is entitled to receive, in addition to all other money

paid for services rendered in the department, longevity pay of $4

a month for each year of service in the department, not to exceed

25 years.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 141.033. CLASSIFICATION OF POSITIONS; SALARY SCHEDULE. (a)

Each municipality affected by this subchapter shall classify all

positions in its fire and police departments and shall specify

the duties and prescribe the salary for each classification.

(b) A member of the fire or police department who is required to

perform the duties of a particular classification is entitled to

be paid the salary prescribed for that position during the time

the member performs those duties.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 141.034. PETITION TO INCREASE SALARIES. (a) The qualified

voters of a municipality with a population of more than 10,000,

may petition the governing body of the municipality in accordance

with this section to increase the minimum salary of each member

of the fire or police department.

(b) A petition under this section must:

(1) state the amount of the proposed minimum salary for each

rank, pay grade, or classification;

(2) state the effective date of the proposed salary increase;

(3) designate five qualified voters to act as a committee of

petitioners authorized to negotiate with the governing body of

the municipality under Subsection (g); and

(4) be signed by a number of qualified voters equal to at least

25 percent of the voters who voted in the most recent municipal

election.

(c) When a petition is filed under this section, the governing

body shall:

(1) adopt the proposed minimum salary stated in the petition;

(2) offer an alternative minimum salary proposal under

Subsection (g); or

(3) call an election on the proposed minimum salary as provided

by this section.

(d) If the governing body chooses to call an election, the only

issue that may be submitted is whether the proposed minimum

salary should be adopted. The election shall be held on the first

authorized uniform election date under Chapter 41, Election Code,

that occurs after the 65th day after the date the petition was

filed.

(e) The ballot for the election shall be printed to provide for

voting for or against the proposition: "Adoption of the proposed

minimum salaries of _____________ applicable to _____________."

The proposed salary for each rank, pay grade, or classification,

the affected department, and effective date of the proposed

minimum salary as stated in the petition must be inserted in the

blank spaces.

(f) If a majority of the votes cast at the election favor the

adoption of the proposed minimum salary, the governing body of

the municipality shall cause the minimum salary to take effect

not later than the date specified in the petition as the

effective date.

(g) If the governing body chooses to offer an alternative

minimum salary proposal, the governing body shall confer with the

committee of petitioners designated in the petition and offer the

alternative salary proposal. If the committee accepts the

alternative salary proposal, the governing body is not required

to call an election.

(h) When an election has been held or an alternative salary

proposal has been accepted under this section, a petition for

another election under this section may not be filed until one

year has elapsed after the date the election was held or the

alternative salary proposal was accepted.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 141.035. PENALTY. (a) A person who is a municipal

official in a municipality with a population of 10,000 or more

and who is in charge of the fire or police department or is

responsible for setting the compensation provided by this

subchapter commits an offense if the person violates this

subchapter.

(b) An offense under this section is punishable by a fine of not

less than $10 or more than $100.

(c) Each day on which the municipal official causes or permits a

violation of this subchapter to occur is a separate offense.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 142. ASSISTANCE, BENEFITS, AND WORKING CONDITIONS OF MUNICIPAL OFFICERS AND EMPLOYEES

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. MUNICIPAL OFFICERS AND EMPLOYEES

CHAPTER 142. ASSISTANCE, BENEFITS, AND WORKING CONDITIONS OF

MUNICIPAL OFFICERS AND EMPLOYEES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 142.001. GENERAL PROVISIONS RELATING TO HOURS OF LABOR AND

VACATION OF MEMBERS OF FIRE AND POLICE DEPARTMENTS IN

MUNICIPALITIES. (a) In Sections 142.0013, 142.0015, and

142.0017, "work cycle" means the period in a posted work schedule

starting at the time the cycle begins and ending at the time the

cycle begins to repeat itself. The cycle may span any number of

days or weeks or a part of a day or week.

(b) A provision of Section 142.0013, 142.0015, or 142.0017 does

not apply if it is inconsistent with a collective bargaining

agreement that was in effect on August 31, 1987, and was made in

accordance with The Fire and Police Employee Relations Act

(Article 5154c-1, Vernon's Texas Civil Statutes).

(c) Sections 142.0013 and 142.0015 do not prohibit the chief or

head of a police department from assigning a police officer under

the chief's or head's jurisdiction or supervision to work periods

of uncompensated duty as prescribed by Section 143.055. A period

of uncompensated duty may not be considered or otherwise taken

into account in determining compliance with Section 142.0013 or

142.0015, and Section 142.0013 and Sections 142.0015(f), (g),

(h), and (j) do not apply to or include periods of uncompensated

duty to which a police officer is assigned.

(d) Sections 142.0013, 142.0015, and 142.0017 do not prevent a

fire fighter or police officer from working extra hours when

exchanging hours of work with another fire fighter or police

officer with the consent of the department head.

(e) A municipal official having charge of a fire department or

police department commits an offense if the official violates

Section 142.0013, 142.0015, or 142.0017. An offense under this

subsection is punishable by a fine of not less than $10 or more

than $100. Each day on which the municipal official causes or

permits the section to be violated constitutes a separate

offense.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 24(a), eff. Aug. 28,

1989.

Sec. 142.0013. HOURS OF LABOR AND VACATION OF MEMBERS OF FIRE

AND POLICE DEPARTMENTS IN CERTAIN MUNICIPALITIES. (a) A member

of a fire or police department in a municipality with a

population of more than 25,000 may not, except in an emergency,

be required to be on duty more than six days in a week.

(b) A member of a fire or police department in a municipality

with a population of more than 30,000 is entitled to 15 vacation

days each year with pay if the member has been regularly employed

in the department or departments for at least one year. The

municipal officials supervising the fire and police departments

shall designate the days of the week during which a member of a

fire department or police department is not required to be on

duty and the days during which the member is allowed to be on

vacation.

(c) A fire fighter shall be granted the same number of vacation

days and holidays, or days in lieu of vacation days or holidays,

granted to other municipal employees, at least one of which shall

be designated as September 11th.

(d) A police officer shall be granted the same number of

vacation days and holidays, or days in lieu of vacation days or

holidays, granted to other municipal employees.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 24(a), eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1287, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1287, Sec. 2, eff. September 1, 2009.

Sec. 142.0015. HOURS OF LABOR AND VACATION OF MEMBERS OF FIRE

AND POLICE DEPARTMENTS IN MUNICIPALITY WITH POPULATION OF MORE

THAN 10,000. (a) This section applies only in a municipality

with a population of more than 10,000.

(b) A fire fighter or a member of a fire department who provides

emergency medical services, other than the fire chief or the

assistant chief or an equivalent classification, and who is

required or permitted to work more than the number of hours that

bears the same ratio to 212 hours as the number of days in the

work period bears to 28 days is considered to have worked

overtime. The person is entitled to be compensated for the

overtime as provided by Subsection (e).

(c) A member of a fire department who does not fight fires or

provide emergency medical services, including a mechanic, clerk,

investigator, inspector, fire marshal, fire alarm dispatcher, and

maintenance worker, other than the fire chief or the assistant

chief or an equivalent classification, and who is required or

permitted to average more hours in a week than the number of

hours in a normal work week of the majority of the employees of

the municipality other than fire fighters, emergency medical

service personnel, and police officers, is considered to have

worked overtime. The person is entitled to be compensated for

the overtime as provided by Subsection (e).

(d) In computing the hours worked in a work week or the average

number of hours worked in a work week during a work cycle of a

fire fighter or other member of a fire department covered by this

section, all hours are counted during which the fire fighter or

other member of a fire department is required to remain on call

on the employer's premises or so close to the employer's premises

that the person cannot use those hours effectively for that

person's own purposes. Hours in which the fire fighter or other

member of a fire department is required only to leave a telephone

number at which that person may be reached or to remain

accessible by radio or pager are not counted. In computing the

hours in a work week or the average number of hours in a work

week during a work cycle of a fire fighter or a member of a fire

department who provides emergency medical services, vacation,

sick time, holidays, time in lieu of holidays, or compensatory

time may be excluded as hours worked.

(e) A fire fighter or other member of a fire department may be

required or permitted to work overtime. A fire fighter or other

member of a fire department, other than the fire chief or the

assistant chief or an equivalent classification, who is required

or permitted to work overtime as provided by Subsections (b) and

(c) is entitled to be paid overtime for the excess hours worked

without regard to the number of hours worked in any one week of

the work cycle. Overtime hours are paid at a rate equal to 1-1/2

times the compensation paid to the fire fighter or member of the

fire department for regular hours.

(e-1) Notwithstanding Subsection (d), in a municipality with a

population of one million or more that has not adopted Chapter

143, for purposes of determining hours worked, including

determining hours worked for calculation of overtime under

Subsection (e), all hours are counted as hours worked during

which the fire fighter or member of the fire department:

(1) is required to remain available for immediate call to duty

by continuously remaining in contact with the fire department

office by telephone, pager, or radio; or

(2) is taking any authorized leave, including attendance

incentive leave, vacation leave, holiday leave, compensatory time

off, jury duty, military leave, or leave because of a death in

the family.

(f) Except as provided by Subsection (g) or (j), a police

officer may not be required to work:

(1) more than 40 hours during a calendar week in a municipality

that:

(A) has a population of more than one million;

(B) is not subject to Section 142.0017; and

(C) has not adopted Chapter 174; or

(2) in a municipality not described by Subdivision (1), more

hours during a calendar week than the number of hours in the

normal work week of the majority of the employees of the

municipality other than fire fighters and police officers.

(f-1) In determining whether a police officer is considered to

have been required to work overtime for purposes of Subsection

(f)(1), all hours are counted during which the police officer:

(1) is required to remain available for immediate call to duty

by continuously remaining in contact with a police department

office by telephone or by radio;

(2) is taking any authorized leave, including attendance

incentive leave, vacation leave, holiday leave, compensatory time

off, jury duty, military leave, or leave because of a death in

the family; and

(3) is considered to have worked under Subsection (h).

(g) In the event of an emergency, a police officer may be

required to work more hours than permitted by Subsection (f). An

emergency is an unexpected happening or event or an unforeseen

situation or crisis that calls for immediate action and requires

the chief or head of the police department to order a police

officer to work overtime.

(h) An officer required to work overtime in an emergency is

entitled to be compensated for the overtime at a rate equal to

1-1/2 times the compensation paid to the officer for regular

hours unless the officer elects, with the approval of the

governing body of the municipality, to accept compensatory time

equal to 1-1/2 times the number of overtime hours. For purposes

of this subsection, compensable hours of work include all hours

during which a police officer is:

(1) on duty on the premises of the municipality or at a

prescribed workplace or required or permitted to work for the

municipality, including preshift and postshift activities that

are:

(A) an integral part of the officer's principal activity; or

(B) closely related to the performance of the principal

activity; and

(2) away from the premises of the municipality under conditions

that are so circumscribed that the officer is restricted from

effectively using the time for personal pursuits.

(i) Bona fide meal periods are not counted as hours worked. For

a bona fide meal period, which does not include coffee breaks or

time for snacks, a police officer must be completely relieved

from duty. Ordinarily, 30 minutes or more is long enough for a

bona fide meal period. A period shorter than 30 minutes may be

long enough for a bona fide meal period under special conditions.

A police officer is not relieved from duty if the officer is

required to perform any duties, whether active or inactive,

during the meal period.

(j) If a majority of police officers working for a municipality

sign a written waiver of the prohibition in Subsection (f), the

municipality may adopt a work schedule for police officers

requiring a police officer to work more hours than permitted by

Subsection (f). The officer is entitled to overtime pay if the

officer works more hours during a calendar month than the number

of hours in the normal work month of the majority of the

employees of the municipality other than fire fighters and police

officers.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 24(a), eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 756, Sec. 1, eff.

Sept. 1, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

80, Sec. 1, eff. May 14, 2007.

Acts 2007, 80th Leg., R.S., Ch.

229, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1269, Sec. 1, eff. June 19, 2009.

Sec. 142.0016. USE OF COMPENSATORY TIME BY MEMBERS OF FIRE AND

POLICE DEPARTMENTS IN MUNICIPALITY WITH POPULATION OF MORE THAN

10,000. (a) This section applies only in a municipality with a

population of less than 1.5 million that is eligible to adopt

civil service under Chapter 143.

(b) A fire fighter or police officer may, with the approval of

the governing body of the municipality, accept instead of

overtime pay compensatory time at a rate equal to 1-1/2 times the

number of overtime hours.

(c) A fire fighter or police officer may use compensatory time

only when both the fire fighter or police officer and the

municipality agree the time may be used.

(d) A municipality may at any time pay a fire fighter or police

officer for all or part of the person's accumulated compensatory

time if both the fire fighter or police officer and the

municipality agree the time may be paid.

(e) If full payment for a fire fighter's or police officer's

accumulated compensatory time would exceed 10 percent of the

person's annual salary, the municipality may at its option defer

payment of the amount in excess of 10 percent until the first pay

period of the next fiscal year.

(f) A municipality shall pay for accumulated compensatory time

at a rate equal to the fire fighter's or police officer's salary

at the time the payment is made or at the time the payment was

requested, whichever is greater.

(g) If a fire fighter or police officer dies or terminates

employment for any reason, the municipality shall pay to the fire

fighter or police officer or to his estate the total value of all

the fire fighter's or police officer's accumulated compensatory

time.

Added by Acts 1989, 71st Leg., ch. 37, Sec. 1, eff. Sept. 1,

1989.

Sec. 142.0017. HOURS OF LABOR AND VACATION OF MEMBERS OF FIRE

AND POLICE DEPARTMENTS IN MUNICIPALITY WITH POPULATION OF MORE

THAN 1.5 MILLION. (a) This section applies only in a

municipality with a population of more than 1.5 million.

(b) A fire fighter or fire fighter emergency medical personnel

may not be required or permitted to work more than an average of

46.7 hours a week during a 72-day work cycle designated by the

department head. If the fire fighter or fire fighter emergency

medical services employee is required to work more than an

average of 46.7 hours a week during a 72-day work cycle

designated by the department head, the person is entitled to be

compensated for the overtime as provided by Subsection (f).

(c) A member of a fire department who does not fight fires or

provide emergency medical services, including a mechanic, clerk,

investigator, inspector, fire marshal, fire alarm dispatcher, and

maintenance worker, may not, except as provided by Subsection (d)

or (f):

(1) average more hours in a week than the number of hours in a

normal work week of the majority of the employees of the

municipality other than fire fighters, fire fighter emergency

medical personnel, and police officers; or

(2) be on duty for more days in a work week or average more days

on duty a week in a work cycle than the number of days on duty

during the work week of the majority of the employees of the

municipality other than fire fighters, fire fighter emergency

medical personnel, and police officers.

(d) If a majority of the members of the fire department working

as fire alarm dispatchers sign a written agreement with the

municipality that allows the municipality to require or permit

fire alarm dispatchers to average a specified number of hours of

work a week that is more than the number of hours allowed under

Subsection (c) but not more than an average of 46.7 hours a week

during a 72-day work cycle designated by the department head, the

municipality may adopt a work schedule for the members of the

fire department working as fire alarm dispatchers in accordance

with the agreement. If under Subsection (f) a member of a fire

department working as a fire alarm dispatcher is required to work

more than the number of hours allowed under the agreement, the

person is entitled to be compensated for the overtime as provided

by Subsection (f). Each agreement adopted under this subsection

expires as provided by the agreement, but not later than the

first anniversary of the date that the agreement takes effect.

Subsection (c) applies when an agreement adopted under this

subsection is not in effect.

(e) In computing the hours in a work week or the average number

of hours in a work week during a work cycle of a fire fighter or

other member of a fire department as provided by Subsections

(b)-(d), all hours are counted:

(1) during which the fire fighter or other member of the fire

department is required to remain available for immediate call to

duty by continuously remaining in contact with a fire department

office by telephone or by radio; and

(2) that are sick time, vacation time, meal time, holidays,

compensatory time, death in the family leave, or any other

authorized leave.

(f) A fire fighter or other member of a fire department may be

required in an emergency to work more hours in a work week or

work cycle than permitted under Subsection (b), (c), or (d). The

fire fighter or other member of a fire department is entitled to

be paid overtime for the excess hours worked without regard to

the number of hours worked in any one week of the work cycle.

Overtime hours are paid at a rate equal to 1-1/2 times the

compensation paid to the fire fighter or other member of the fire

department for regular hours.

(g) A police officer may not, except as provided by Subsections

(h) and (j), be required or permitted to work more hours during a

calendar week than the number of hours in the normal work week of

the majority of the employees of the municipality other than fire

fighters and police officers.

(h) In the event of an emergency, a police officer may be

required to work more hours than permitted by Subsection (g). An

emergency is an unexpected happening or event or an unforeseen

situation or crisis that calls for immediate action and requires

the chief or head of the police department to order a police

officer to work overtime.

(i) A police officer required to work overtime in an emergency

is entitled to be compensated for the overtime at a rate equal to

1-1/2 times the compensation paid to the officer for regular

hours unless the officer elects, with the approval of the

governing body of the municipality, to accept compensatory time

equal to 1-1/2 times the number of overtime hours. In computing

the hours in a work week or the average number of hours in a work

week during a work cycle of a police officer, all hours are

counted:

(1) during which the police officer is required to remain on

call on the employer's premises or so close to those premises

that the officer cannot use the time effectively for the

officer's own purposes; and

(2) that are sick time, vacation time, meal time, holidays,

compensatory time, death in the family leave, or any other

authorized leave.

(j) If a majority of police officers working for a municipality

sign a written waiver of the prohibition in Subsection (g), the

municipality may adopt a work schedule for police officers

requiring a police officer to work more hours than permitted by

Subsection (g). The officer is entitled to overtime pay if the

officer works more hours during a calendar month than the number

of hours in the normal work month of the majority of the

employees of the municipality other than fire fighters and police

officers.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 24(a), eff. Aug. 28,

1989. Amended by Acts 1989, 71st Leg., ch. 854, Sec. 1, eff. June

14, 1989; Acts 1991, 72nd Leg., ch. 782, Sec. 1, eff. June 16,

1991; Acts 1997, 75th Leg., ch. 386, Sec. 1, eff. May 28, 1997.

Sec. 142.002. TWO PLATOON FIRE SYSTEM AND HOURS OF LABOR IN

CERTAIN MUNICIPALITIES. (a) A municipality that maintains an

organized, paid fire department shall establish and maintain a

two platoon fire system if the municipality:

(1) has a population of 100,001 to 119,999 and is in a county

containing more than 900 square miles; or

(2) has a population of 265,000 or more and is in a county

containing more than 1,500 square miles.

(b) An employee of a fire department in a municipality covered

by Subsection (a) may not be required to be on duty more than 10

consecutive hours during the daytime or more than 14 consecutive

hours during the nighttime. The employee may not be required to

be on duty more than 14 hours in a period of 24 consecutive

hours, except as provided by Subsection (c).

(c) The head or chief officer of a fire department or company in

a municipality covered by Subsection (a) shall arrange the

working hours of the employees of the department or company so

that the employees work, as nearly as practicable, an equal

number of hours each month. The working hours of the two platoons

may be arranged so that each works 24 hours on duty and has 24

hours off duty. The head or chief officer of the department, or

an aide or assistant to the head or chief officer, may require an

employee to continue on duty during an emergency for a longer

period than specified by Subsection (b).

(d) A person commits an offense if the person violates this

section or causes this section to be violated. An offense under

this subsection is a misdemeanor and is punishable by a fine of

not less than $10 or more than $100. Each employee required or

permitted to work in violation of this section and each day the

section is violated constitute a separate offense.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 142.003. HOSPITAL AND MEDICAL ASSISTANCE FOR POLICE RESERVE

FORCE. (a) The governing body of a municipality may provide

hospital and medical assistance to a member of the police reserve

force who sustains injury in the course of performing official

duties in the same manner as provided by the governing body for a

full-time police officer.

(b) A police reserve officer is eligible for death benefits as

provided by Chapter 615, Government Code.

(c) This section does not authorize a member of a police reserve

force to become eligible for participation in a pension fund

created under state statute of which a regular officer may become

a member by payroll deductions or otherwise.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(33), eff.

Sept. 1, 1995.

Sec. 142.004. PAYMENT OF HOSPITALIZATION COSTS FOR PEACE

OFFICERS AND FIRE FIGHTERS. (a) In this section, "peace

officer" means a peace officer as defined by Article 2.12, Code

of Criminal Procedure.

(b) If a peace officer or fire fighter employed by a

municipality sustains an injury in the performance of the

person's duties that results in permanent incapacity for work and

requires constant confinement in a hospital or other institution

providing medical treatment, the municipality may pay all costs

of the confinement in excess of amounts that are paid under a

policy of insurance or by another governmental entity.

(c) To the extent this section permits payments, the

municipality is subrogated to the rights of the peace officer or

fire fighter in a suit against a third party because of the

injury.

(d) To receive funds under this section, a peace officer or fire

fighter must furnish the governing body of the municipality:

(1) proof that the injury was sustained in the performance of

the person's duties resulting in permanent incapacity for work

and requiring constant confinement for medical treatment;

(2) proof of the part of the cost of confinement not paid under

a policy of insurance or by another governmental entity; and

(3) any other information or evidence required by the governing

body.

(e) This section does not permit payment of costs of constant

confinement for medical treatment incurred before August 27,

1973.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 142.005. LIABILITY INSURANCE FOR FIRE AND POLICE DEPARTMENT

OFFICERS AND EMPLOYEES DRIVING EMERGENCY VEHICLES. (a) A

municipality may insure the officers and employees of its fire

and police departments and other municipal employees who drive

emergency vehicles against liability to third persons arising

from the use and operation of a motor vehicle used as a municipal

emergency medical, fire, or police vehicle in the line of duty by

procuring a policy for that purpose from an insurance company

authorized to do business in this state.

(b) Insurance taken out by a municipality must be on forms

approved by the State Board of Insurance.

(c) A municipality may not purchase liability insurance in

excess of $20,000 because of bodily injury to or death of one

person in any one accident, $100,000 because of bodily injury to

or death of two or more persons in any one accident, and $15,000

because of injury to or destruction of property of others in any

one accident.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 402, Sec. 11, eff. Sept. 1,

2001.

Sec. 142.006. MOTOR VEHICLE LIABILITY INSURANCE FOR PEACE

OFFICERS AND FIRE FIGHTERS. (a) This section does not apply to

a municipality covered by Section 142.007.

(b) A municipality shall provide for insuring each peace officer

and fire fighter in its employ against liability to third persons

arising out of the operation, maintenance, or use of a motor

vehicle owned or leased by the municipality.

(c) The liability coverage provided under this section must be

in amounts not less than those required by Chapter 601,

Transportation Code, to provide proof of financial

responsibility.

(d) The municipality may elect to be self-insured or to

reimburse the actual cost of extended automobile liability

insurance endorsements obtained by a peace officer and fire

fighter on an individually owned automobile liability insurance

policy. The extended endorsements must:

(1) be in the amount required by Subsection (c); and

(2) extend the coverage to include the operation and use of

vehicles by a peace officer or fire fighter in the scope of the

officer's or fire fighter's employment.

(e) If the reimbursement method is used, the municipality may

require that a peace officer or fire fighter who operates and

uses a motor vehicle present proof that an extended coverage

endorsement has been purchased and is in effect for the period of

reimbursement.

(f) In this section, "motor vehicle" means any motor vehicle for

which motor vehicle automobile insurance may be written under

Subchapter A, Chapter 5, Insurance Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 268, Sec. 38, eff. Sept. 1,

1993; Acts 1997, 75th Leg., ch. 165, Sec. 30.216, eff. Sept. 1,

1997.

Sec. 142.007. MOTOR VEHICLE LIABILITY INSURANCE FOR FIRE AND

POLICE DEPARTMENT OFFICERS AND EMPLOYEES IN MUNICIPALITY OF

1,550,000 OR MORE. (a) A municipality with a population of

1,550,000 or more shall insure the officers and employees of its

fire and police departments against liability to third persons

arising out of the operation, maintenance, or use of a motor

vehicle owned or leased by the municipality.

(b) The municipality may elect to be self-insured or may

purchase insurance from an insurance company authorized to do

business in this state.

(c) Insurance purchased by the municipality must be on forms

approved by the State Board of Insurance.

(d) The municipality may not purchase liability insurance in

excess of $100,000 because of bodily injury to or death of one

person in any one accident, $300,000 because of bodily injury to

or death of two or more persons in any one accident, and $10,000

because of injury to or destruction of property of others in any

one accident.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 142.008. SALARY CONTINUATION PAYMENTS; SUBROGATION. (a)

If a municipality pays benefits to a municipal employee under a

salary continuation program when the employee is injured, the

municipality is subrogated to the employee's right of recovery

for personal injuries caused by the tortious conduct of a third

party other than another employee of the same municipality.

(b) The subrogation extends only to payments made by the

municipality.

(c) A municipality may not deny benefits under a salary

continuation program because a municipal employee has a cause of

action against a third party for personal injuries.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 142.009. PAYMENT FOR APPEARANCES OF FIRE FIGHTERS AND

POLICE OFFICERS IN COURT OR ADMINISTRATIVE PROCEEDINGS. (a) A

municipality shall pay a fire fighter or police officer for an

appearance as a witness in a criminal suit, a civil suit, or an

administrative proceeding in which the municipality or other

political subdivision or government agency is a party in interest

if the appearance:

(1) is required;

(2) is made on time off; and

(3) is made by the fire fighter or police officer in the

capacity of a fire fighter or police officer.

(b) Payment under this section is at the fire fighter's or

police officer's regular rate of pay.

(c) Payment under this section may be taxed as court costs in

civil suits.

(d) This section does not reduce or prohibit compensation paid

in excess of the regular rate of pay.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

412, Sec. 1, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

412, Sec. 2, eff. June 19, 2009.

Sec. 142.010. DEFINITIONS. (a) In this chapter, "member of the

fire department" means an employee of the fire department who is

defined as "fire protection personnel" by Section 419.021,

Government Code.

(b) In this chapter, "member of the police department" means an

employee of the police department who has been licensed as a

peace officer by the Commission on Law Enforcement Standards and

Education.

Added by Acts 1989, 71st Leg., ch. 92, Sec. 2, eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 12.1032,

eff. Sept. 1, 2001.

Sec. 142.011. EDUCATIONAL LEAVE. (a) On written application by

a member of the police department, a municipality may grant the

person a leave of absence to enable the person to enroll

full-time in college to pursue a course of study related to law

enforcement or public safety.

(b) The person is entitled to continue receiving employee

benefits, including health and life insurance and accumulation of

retirement credit, while on leave under Subsection (a) if the

person pays both the person's and the municipality's share of the

cost of the benefits.

(c) On reinstatement, the person shall receive full seniority

credit for the time spent on leave under Subsection (a).

Added by Acts 1993, 73rd Leg., ch. 853, Sec. 1, eff. Sept. 1,

1993.

Sec. 142.012. OVERTIME COMPENSATION FOR CERTAIN POLICE

DEPARTMENT OFFICERS AND CIVILIAN EMPLOYEES. (a) This section

applies only to a municipality with a population of one million

or more that has not adopted Chapter 143.

(b) Subject to the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.), a municipality may but is not

required to establish a system under which compensation is paid

or compensatory time off is allowed for overtime worked by the

following officers and employees of the municipality's police

department:

(1) a police officer who has a rank above the rank of captain

and whose appointment to the officer's current rank was not based

at least in part on the officer's performance on a competitive

examination; or

(2) a civilian who receives a salary greater than the lowest

base salary that the municipality pays a captain and whose

appointment to the civilian's current position was not based at

least in part on the civilian's performance on a competitive

examination.

Added by Acts 2001, 77th Leg., ch. 928, Sec. 1, eff. Sept. 1,

2001.

Sec. 142.013. BUSINESS LEAVE TIME ACCOUNT FOR POLICE OFFICERS IN

CERTAIN MUNICIPALITIES. (a) This section applies only to police

officers employed by a municipality with a population of one

million or more that has not adopted Chapter 174 and to which

Section 143.1261 does not apply.

(b) In this section:

(1) "Business leave" means leave taken for the purpose of

attending to the business of an employee organization.

(2) "Employee organization" includes:

(A) the Texas Peace Officers Association;

(B) the Dallas Police Association;

(C) the Dallas Fraternal Order of Police; and

(D) the Latino Peace Officers Association.

(c) A police officer may donate not more than two hours for each

month of accumulated vacation or compensatory time to the

business leave time account of an employee organization. The

municipality shall establish and maintain a business leave time

account for each employee organization.

(d) The police officer must authorize the donation in writing on

a form provided by the employee organization and approved by the

municipality. After receiving the signed authorization on an

approved form, the municipality shall transfer donated time to

the account monthly until the municipality receives the police

officer's written revocation of the authorization.

(e) Only a police officer who is a member of an employee

organization may use for business leave purposes the time donated

to the account of that employee organization. A police officer

may use for business leave purposes the time donated under this

section without receiving a reduction in salary and without

reimbursing the municipality.

(f) A request to use for business leave purposes the time in an

employee organization's time account must be in writing and

submitted to the municipality by the president or the equivalent

officer of the employee organization or by that officer's

designee.

(g) The municipality shall grant a request for business leave

that complies with Subsection (f) unless:

(1) denial of the request is necessary because of an emergency;

or

(2) a grant of the request will result in having an insufficient

number of police officers to carry out the normal functions of

the municipality.

(h) The municipality shall account for the time donated to the

account and used from the account. The municipality shall credit

and debit the account on an hour-for-hour basis regardless of the

cash value of the time donated or used.

(i) An employee organization may not use for business leave

purposes more than 4,000 hours from its business leave time

account under this section in a calendar year. This subsection

does not prevent an employee organization from accumulating more

than 4,000 hours, but only addresses the total number of donated

hours that an employee organization may use in any calendar year.

(j) The use of business leave by a police officer under this

section is not a break in service for any purpose and is treated

as any other paid leave.

Added by Acts 2003, 78th Leg., ch. 447, Sec. 1, eff. June 20,

2003.

SUBCHAPTER B. LOCAL CONTROL OF POLICE OFFICER EMPLOYMENT MATTERS

IN CERTAIN MUNICIPALITIES

Sec. 142.051. APPLICABILITY. (a) Except as provided by

Subsection (b), this subchapter applies only to:

(1) a municipality, and a police officer in a municipality, with

a population of 50,000 or more;

(2) a municipality, and a police officer in a municipality, that

has adopted Chapter 143; or

(3) a police officer not covered by a collective bargaining

agreement adopted under Chapter 174 in a municipality that has

adopted Chapter 174 for police officers in the police department,

and the municipality that appoints or employs such a police

officer.

(b) This subchapter does not apply to:

(1) a police officer who is covered by a collective bargaining

agreement adopted under Chapter 174;

(2) a police officer who is covered by an agreement adopted

under Subchapter H, I, or J, Chapter 143;

(3) a municipality that has a population of one million or more

and has not adopted Chapter 143; or

(4) a municipality that has adopted Subchapter I, Chapter 143,

in an election authorized by Section 143.3015.

Added by Acts 2005, 79th Leg., Ch.

1193, Sec. 2, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1305, Sec. 1, eff. September 1, 2007.

Sec. 142.052. DEFINITIONS. In this subchapter:

(1) "Police officer" means a person who is a peace officer under

Article 2.12, Code of Criminal Procedure, or other law, and who

is employed by a municipality.

(2) "Police officers association" means an employee organization

in which police officers employed by a municipality participate

that exists for the purpose, in whole or in part, of dealing with

the municipality or public employer concerning grievances, labor

disputes, wages, rates of pay, hours of work, or conditions of

work affecting police officers.

(3) "Public employer" means a municipality or a law enforcement

agency of the municipality that is required to establish the

wages, salaries, rates of pay, hours of work, working conditions,

and other terms and conditions of employment of police officers

employed by the municipality.

Added by Acts 2005, 79th Leg., Ch.

1193, Sec. 2, eff. September 1, 2005.

Sec. 142.053. PETITION FOR RECOGNITION: ELECTION OR ACTION BY

GOVERNING BODY. (a) Not later than the 30th day after the date

the governing body of a municipality receives from a police

officers association a petition signed by the majority of all

police officers, excluding the head of the law enforcement agency

for the municipality and excluding the employees exempt under

Section 142.058(b), that requests recognition of the association

as the sole and exclusive bargaining agent for all the police

officers employed by the municipality, excluding the head of the

law enforcement agency for the municipality and excluding the

exempt employees, the governing body shall:

(1) grant recognition of the association as requested in the

petition and determine by majority vote that a public employer

may meet and confer under this subchapter without conducting an

election by the voters in the municipality under Section 142.055;

(2) defer granting recognition of the association and order an

election by the voters in the municipality under Section 142.055

regarding whether a public employer may meet and confer under

this subchapter; or

(3) order a certification election under Section 142.054 to

determine whether the association represents a majority of the

affected police officers.

(b) If the governing body of a municipality orders a

certification election under Subsection (a)(3) and the

association named in the petition is certified to represent a

majority of the affected police officers of the municipality, the

governing body shall, not later than the 30th day after the date

that results of that election are certified:

(1) grant recognition of the association as requested in the

petition for recognition and determine by majority vote that a

public employer may meet and confer under this subchapter without

conducting an election by the voters in the municipality under

Section 142.055; or

(2) defer granting recognition of the association and order an

election by the voters in the municipality under Section 142.055

regarding whether a public employer may meet and confer under

this subchapter.

Added by Acts 2005, 79th Leg., Ch.

1193, Sec. 2, eff. September 1, 2005.

Sec. 142.054. CERTIFICATION ELECTION. (a) Except as provided

by Subsection (b), a certification election ordered under Section

142.053(a)(3) to determine whether a police officers association

represents a majority of the covered police officers shall be

conducted according to procedures agreeable to the parties.

(b) If the parties are unable to agree on procedures for the

certification election, either party may request the American

Arbitration Association to conduct the election and to certify

the results of the election.

(c) Certification of the results of an election under this

section resolves the question concerning representation.

(d) The association is liable for the expenses of the

certification election, except that if two or more associations

seeking recognition as the sole and exclusive bargaining agent

submit a petition signed by at least 30 percent of the police

officers eligible to sign the petition for recognition, all the

associations named in any petition shall share equally the costs

of the election.

Added by Acts 2005, 79th Leg., Ch.

1193, Sec. 2, eff. September 1, 2005.

Sec. 142.055. ELECTION TO AUTHORIZE OPERATING UNDER THIS

SUBCHAPTER. (a) The governing body of a municipality that

receives a petition for recognition under Section 142.053 may

order an election to determine whether a public employer may meet

and confer under this subchapter.

(b) An election ordered under this section must be held as part

of the next regularly scheduled general election for municipal

officials that is held after the date the governing body of the

municipality orders the election and that allows sufficient time

to prepare the ballot in compliance with other requirements of

law.

(c) The ballot for an election ordered under this section shall

be printed to permit voting for or against the proposition:

"Authorizing __________ (name of the municipality) to operate

under the state law allowing a municipality to meet and confer

and make agreements with the association representing municipal

police officers as provided by state law, preserving the

prohibition against strikes and organized work stoppages, and

providing penalties for strikes and organized work stoppages."

(d) An election called under this section must be held and the

returns prepared and canvassed in conformity with the Election

Code.

(e) If an election authorized under this section is held, the

municipality may operate under the other provisions of this

subchapter only if a majority of the votes cast at the election

favor the proposition.

(f) If an election authorized under this section is held, an

association may not submit a petition for recognition to the

governing body of the municipality under Section 142.053 before

the second anniversary of the date of the election.

Added by Acts 2005, 79th Leg., Ch.

1193, Sec. 2, eff. September 1, 2005.

Sec. 142.056. CHANGE OR MODIFICATION OF RECOGNITION. (a) The

police officers may modify or change the recognition of the

association granted under this subchapter by filing with the

governing body of the municipality a petition signed by a

majority of all covered police officers.

(b) The governing body of the municipality may:

(1) recognize the change or modification as provided by the

petition; or

(2) order a certification election in accordance with Section

142.054 regarding whether to do so.

Added by Acts 2005, 79th Leg., Ch.

1193, Sec. 2, eff. September 1, 2005.

Sec. 142.057. STRIKES PROHIBITED. (a) A police officer

employed by a municipality may not engage in a strike or

organized work stoppage against this state or the municipality.

(b) A police officer who participates in a strike forfeits any

civil service rights, reemployment rights, and other rights,

benefits, or privileges the police officer may have as a result

of the officer's employment or prior employment with the

municipality.

(c) This section does not affect the right of a person to cease

work if the person is not acting in concert with others in an

organized work stoppage.

Added by Acts 2005, 79th Leg., Ch.

1193, Sec. 2, eff. September 1, 2005.

Sec. 142.058. RECOGNITION OF POLICE OFFICERS ASSOCIATION. (a) A

public employer in a municipality that chooses to meet and confer

under this subchapter shall recognize an association that is

recognized under Section 142.053 or 142.054 as the sole and

exclusive bargaining agent for the covered police officers

described in the petition for recognition, excluding the head of

the law enforcement agency and excluding the employees exempt

under Subsection (b), in accordance with this subchapter and the

petition.

(b) For the purposes of Subsection (a), exempt employees are the

employees appointed by the head of the law enforcement agency of

the municipality under Section 143.014 or that are exempt by the

mutual agreement of the recognized police officers association

and the public employer.

(c) The public employer shall recognize the police officers

association until recognition of the association is withdrawn, in

accordance with Section 142.056, by a majority of the police

officers eligible to sign a petition for recognition.

Added by Acts 2005, 79th Leg., Ch.

1193, Sec. 2, eff. September 1, 2005.

Sec. 142.059. GENERAL PROVISIONS RELATING TO AGREEMENTS. (a) A

municipality acting under this subchapter may not be denied local

control over the wages, salaries, rates of pay, hours of work, or

other terms and conditions of employment to the extent the public

employer and the police officers association recognized as the

sole and exclusive bargaining agent under this subchapter agree

as provided by this subchapter, if the agreement is ratified and

not withdrawn in accordance with this subchapter. Applicable

statutes and applicable local orders, ordinances, and civil

service rules apply to an issue not governed by the meet and

confer agreement.

(b) A meet and confer agreement under this subchapter must be

written.

(c) This subchapter does not require a public employer or a

recognized police officers association to meet and confer on any

issue or reach an agreement.

(d) A public employer and the recognized police officers

association may meet and confer only if the association does not

advocate an illegal strike by public employees.

(e) While a meet and confer agreement under this subchapter

between the public employer and the recognized police officers

association is in effect, the public employer may not accept a

petition, with regard to the police officers of the municipality

requesting an election to adopt:

(1) municipal civil service under Chapter 143; or

(2) collective bargaining under Chapter 174.

Added by Acts 2005, 79th Leg., Ch.

1193, Sec. 2, eff. September 1, 2005.

Sec. 142.060. SELECTION OF BARGAINING AGENT; BARGAINING UNIT.

(a) The public employer's chief executive officer or the chief

executive officer's designee shall select one or more persons to

represent the public employer as its sole and exclusive

bargaining agent to meet and confer on issues related to the

wages, hours of employment, and other terms and conditions of

employment of police officers by the municipality.

(b) A police officers association may designate one or more

persons to negotiate or bargain on the association's behalf.

(c) A municipality's bargaining unit is composed of all the

police officers of the municipality who are not the head of the

law enforcement agency or exempt under Section 142.058(b).

Added by Acts 2005, 79th Leg., Ch.

1193, Sec. 2, eff. September 1, 2005.

Sec. 142.061. PROTECTED RIGHTS OF POLICE OFFICER. (a) For any

disciplinary appeal, a member of the municipality's bargaining

unit may be represented by the police officers association or by

any person the member selects.

(b) A meet and confer agreement ratified under this subchapter

may not interfere with the right of a member of a bargaining unit

to pursue allegations of discrimination based on race, creed,

color, national origin, religion, age, sex, or disability with

the Texas Workforce Commission civil rights division or the

federal Equal Employment Opportunity Commission or to pursue

affirmative action litigation.

Added by Acts 2005, 79th Leg., Ch.

1193, Sec. 2, eff. September 1, 2005.

Sec. 142.062. OPEN RECORDS. (a) A proposed meet and confer

agreement and a document prepared and used by the municipality,

including a public employer, in connection with the proposed

agreement are available to the public under Chapter 552,

Government Code, only after the agreement is ready to be ratified

by the governing body of the municipality.

(b) This section does not affect the application of Subchapter

C, Chapter 552, Government Code, to a document prepared and used

in connection with the agreement.

Added by Acts 2005, 79th Leg., Ch.

1193, Sec. 2, eff. September 1, 2005.

Sec. 142.063. OPEN DELIBERATIONS. (a) Deliberations relating

to a meet and confer agreement or proposed agreement under this

subchapter between representatives of the public employer and

representatives of the police officers association elected by a

majority vote of the officers to be the sole and exclusive

bargaining agent of the covered officers must be open to the

public and comply with state law.

(b) Subsection (a) may not be construed to prohibit the

representatives of the public employer or the representatives of

the police officers association from conducting private caucuses

that are not open to the public during meet and confer

negotiations.

Added by Acts 2005, 79th Leg., Ch.

1193, Sec. 2, eff. September 1, 2005.

Sec. 142.064. RATIFICATION AND ENFORCEABILITY OF AGREEMENT. (a)

An agreement under this subchapter is enforceable and binding on

the public employer, the recognized police officers association,

and the police officers covered by the meet and confer agreement

only if:

(1) the governing body of the municipality ratified the

agreement by a majority vote; and

(2) the recognized police officers association ratified the

agreement by conducting a secret ballot election at which the

majority of the police officers who would be covered by the

agreement favored ratifying the agreement.

(b) A meet and confer agreement ratified as described by

Subsection (a) may establish a procedure by which the parties

agree to resolve disputes related to a right, duty, or obligation

provided by the agreement, including binding arbitration on a

question involving interpretation of the agreement.

(c) A state district court of a judicial district in which the

municipality is located has jurisdiction to hear and resolve a

dispute under the ratified meet and confer agreement on the

application of a party to the agreement aggrieved by an action or

omission of the other party when the action or omission is

related to a right, duty, or obligation provided by the

agreement. The court may issue proper restraining orders,

temporary and permanent injunctions, or any other writ, order, or

process, including contempt orders, that are appropriate to

enforcing the agreement.

Added by Acts 2005, 79th Leg., Ch.

1193, Sec. 2, eff. September 1, 2005.

Sec. 142.065. ACTION OR ELECTION TO REPEAL AUTHORIZATION TO

OPERATE UNDER THIS SUBCHAPTER. (a) The governing body of a

municipality that granted recognition of a police officers

association under Section 142.053 without conducting an election

under Section 142.055 may withdraw recognition of the association

by providing to the association not less than 90 days' written

notice that:

(1) the governing body is withdrawing recognition of the

association; and

(2) any agreement between the governing body and the association

will not be renewed.

(b) The governing body of a municipality that granted

recognition of a police officers association after conducting an

election under Section 142.055 may order an election to determine

whether a public employer may continue to meet and confer under

this subchapter. The governing body may not order an election

under this subsection until the second anniversary of the date of

the election under Section 142.055.

(c) An election ordered under Subsection (b) must be held as

part of the next regularly scheduled general election for

municipal officers that occurs after the date the governing body

of the municipality orders the election and that allows

sufficient time to prepare the ballot in compliance with other

requirements of law.

(d) The ballot for an election ordered under Subsection (b)

shall be printed to allow voting for or against the proposition:

"Authorizing __________ (name of the municipality) to continue to

operate under the state law allowing a municipality to meet and

confer and make agreements with the association representing

municipal police officers as provided by state law, preserving

the prohibition against strikes and organized work stoppages, and

providing penalties for strikes and organized work stoppages."

(e) An election ordered under Subsection (b) must be held and

the returns prepared and canvassed in conformity with the

Election Code.

(f) If an election ordered under Subsection (b) is held, the

municipality may continue to operate under this subchapter only

if a majority of the votes cast at the election favor the

proposition.

(g) If an election ordered under Subsection (b) is held, an

association may not submit a petition for recognition to the

governing body of the municipality under Section 142.053 before

the second anniversary of the date of the election.

Added by Acts 2005, 79th Leg., Ch.

1193, Sec. 2, eff. September 1, 2005.

Sec. 142.066. ELECTION TO REPEAL AGREEMENT. (a) Not later than

the 60th day after the date a meet and confer agreement is

ratified by the governing body of the municipality and the

recognized police officers association, a petition calling for

the repeal of the agreement signed by a number of registered

voters residing in the municipality equal to at least 10 percent

of the votes cast at the most recent general election held in the

municipality may be presented to the person charged with ordering

an election under Section 3.004, Election Code.

(b) If a petition is presented under Subsection (a), the

governing body of the municipality shall:

(1) repeal the meet and confer agreement; or

(2) certify that it is not repealing the agreement and call an

election to determine whether to repeal the agreement.

(c) An election called under Subsection (b)(2) may be held as

part of the next regularly scheduled general election for the

municipality. The ballot shall be printed to provide for voting

for or against the proposition: "Repeal the meet and confer

agreement ratified on _____ (date agreement was ratified) by the

__________ (name of the governing body of the municipality) and

the police officers employed by the City of __________ (name of

municipality) concerning wages, salaries, rates of pay, hours of

work, and other terms of employment."

(d) If a majority of the votes cast at the election favor the

repeal of the agreement, the agreement is void.

Added by Acts 2005, 79th Leg., Ch.

1193, Sec. 2, eff. September 1, 2005.

Sec. 142.067. AGREEMENT SUPERSEDES CONFLICTING PROVISIONS. A

written meet and confer agreement ratified under this subchapter

preempts, during the term of the agreement and to the extent of

any conflict, all contrary state statutes, local ordinances,

executive orders, civil service provisions, or rules adopted by

the head of the law enforcement agency or municipality or by a

division or agent of the municipality, such as a personnel board

or a civil service commission.

Added by Acts 2005, 79th Leg., Ch.

1193, Sec. 2, eff. September 1, 2005.

Sec. 142.068. EFFECT ON EXISTING BENEFITS AND RIGHTS. (a) This

subchapter may not be construed as repealing any existing benefit

provided by statute or ordinance concerning police officers'

compensation, pensions, retirement plans, hours of work,

conditions of employment, or other emoluments, except as

expressly provided in a ratified meet and confer agreement. This

subchapter is in addition to the benefits provided by existing

statutes and ordinances.

(b) This subchapter may not be construed to interfere with a

police officer's constitutionally protected rights of freedom of

speech, freedom of association, and freedom to endorse or dissent

from any agreement.

Added by Acts 2005, 79th Leg., Ch.

1193, Sec. 2, eff. September 1, 2005.

SUBCHAPTER C. LOCAL CONTROL OF FIREFIGHTER EMPLOYMENT

MATTERS IN CERTAIN MUNICIPALITIES

Sec. 142.101. APPLICABILITY. (a) Except as provided by

Subsection (b), this subchapter applies only to a municipality:

(1) with a population of 50,000 or more; or

(2) that has adopted Chapter 143.

(b) This subchapter does not apply to a municipality that:

(1) has adopted Chapter 174;

(2) is covered by Subchapter H, I, or J, Chapter 143; or

(3) has a population of one million or more and has not adopted

Chapter 143.

Added by Acts 2005, 79th Leg., Ch.

262, Sec. 2, eff. September 1, 2005.

Sec. 142.102. DEFINITIONS. In this subchapter:

(1) "Firefighter" means a person who is defined as fire

protection personnel under Section 419.021, Government Code, and

who is employed by a municipality.

(2) "Firefighters association" means an employee organization in

which firefighters employed by a municipality participate that

exists for the purpose, in whole or in part, of dealing with the

municipality or public employer concerning grievances, labor

disputes, wages, rates of pay, hours of work, or conditions of

work affecting firefighters.

(3) "Public employer" means a municipality or the fire

department of the municipality that is required to establish the

wages, salaries, rates of pay, hours of work, working conditions,

and other terms and conditions of employment of firefighters

employed by the municipality.

Added by Acts 2005, 79th Leg., Ch.

262, Sec. 2, eff. September 1, 2005.

Sec. 142.103. PETITION FOR RECOGNITION: ELECTION OR ACTION BY

GOVERNING BODY. (a) Not later than the 30th day after the date

the governing body of a municipality receives from a firefighters

association a petition signed by the majority of all

firefighters, excluding the head of the fire department for the

municipality and excluding the employees exempt under Section

142.108(b), that requests recognition of the association as the

sole and exclusive bargaining agent for all the firefighters

employed by the municipality, excluding the head of the fire

department for the municipality and excluding the exempt

employees, the governing body shall:

(1) grant recognition of the association as requested in the

petition and determine by majority vote regarding whether a

public employer may meet and confer under this subchapter without

conducting an election by the voters in the municipality under

Section 142.105;

(2) defer granting recognition of the association and order an

election by the voters in the municipality under Section 142.105

regarding whether a public employer may meet and confer under

this subchapter; or

(3) order a certification election under Section 142.104 to

determine whether the association represents a majority of the

affected firefighters.

(b) If the governing body of a municipality orders a

certification election under Subsection (a)(3) and the

association named in the petition is certified to represent a

majority of the affected firefighters of the municipality, the

governing body shall, not later than the 30th day after the date

that results of that election are certified:

(1) grant recognition of the association as requested in the

petition for recognition and determine by majority vote that a

public employer may meet and confer under this subchapter without

conducting an election by the voters in the municipality under

Section 142.105; or

(2) defer granting recognition of the association and order an

election by the voters in the municipality under Section 142.105

regarding whether a public employer may meet and confer under

this subchapter.

Added by Acts 2005, 79th Leg., Ch.

262, Sec. 2, eff. September 1, 2005.

Sec. 142.104. CERTIFICATION ELECTION. (a) Except as provided

by Subsection (b), a certification election ordered under Section

142.103(a)(3) to determine whether a firefighters association

represents a majority of the covered firefighters shall be

conducted according to procedures agreeable to the parties.

(b) If the parties are unable to agree on procedures for the

certification election, either party may request the American

Arbitration Association to conduct the election and to certify

the results of the election.

(c) Certification of the results of an election under this

section resolves the question concerning representation.

(d) The association is liable for the expenses of the

certification election, except that if two or more associations

seeking recognition as the sole and exclusive bargaining agent

submit a petition signed by at least 30 percent of the

firefighters eligible to sign the petition for recognition, all

the associations named in any petition shall share equally the

costs of the election.

Added by Acts 2005, 79th Leg., Ch.

262, Sec. 2, eff. September 1, 2005.

Sec. 142.105. ELECTION TO AUTHORIZE OPERATING UNDER THIS

SUBCHAPTER. (a) The governing body of a municipality that

receives a petition for recognition under Section 142.103 may

order an election to determine whether a public employer may meet

and confer under this subchapter.

(b) An election ordered under this section must be held as part

of the next regularly scheduled general election for municipal

officials that is held after the date the governing body of the

municipality orders the election and that allows sufficient time

to prepare the ballot in compliance with other requirements of

law.

(c) The ballot for an election ordered under this section shall

be printed to allow voting for or against the proposition:

"Authorizing __________ (name of the municipality) to operate

under the state law allowing a municipality to meet and confer

and make agreements with the association representing municipal

firefighters as provided by state law, preserving the prohibition

against strikes and organized work stoppages, and providing

penalties for strikes and organized work stoppages."

(d) An election called under this section must be held and the

returns prepared and canvassed in conformity with the Election

Code.

(e) If an election authorized under this section is held, the

municipality may operate under the other provisions of this

subchapter only if a majority of the votes cast at the election

favor the proposition.

(f) If an election authorized under this section is held, an

association may not submit a petition for recognition to the

governing body of the municipality under Section 142.103 before

the second anniversary of the date of the election.

Added by Acts 2005, 79th Leg., Ch.

262, Sec. 2, eff. September 1, 2005.

Sec. 142.106. CHANGE OR MODIFICATION OF RECOGNITION. (a) The

firefighters may modify or change the recognition of the

association granted under this subchapter by filing with the

governing body of the municipality a petition signed by a

majority of all covered firefighters.

(b) The governing body of the municipality may:

(1) recognize the change or modification as provided by the

petition; or

(2) order a certification election in accordance with Section

142.104 regarding whether to do so.

Added by Acts 2005, 79th Leg., Ch.

262, Sec. 2, eff. September 1, 2005.

Sec. 142.107. STRIKES PROHIBITED. (a) A firefighter employed

by a municipality may not engage in a strike or organized work

stoppage against this state or the municipality.

(b) A firefighter who participates in a strike forfeits any

civil service rights, reemployment rights, and other rights,

benefits, or privileges the firefighter may have as a result of

the person's employment or prior employment with the

municipality.

(c) This section does not affect the right of a person to cease

work if the person is not acting in concert with others in an

organized work stoppage.

Added by Acts 2005, 79th Leg., Ch.

262, Sec. 2, eff. September 1, 2005.

Sec. 142.108. RECOGNITION OF FIREFIGHTERS ASSOCIATION. (a) A

public employer in a municipality that chooses to meet and confer

under this subchapter shall recognize an association that is

recognized under Section 142.103 or 142.104 as the sole and

exclusive bargaining agent for the covered firefighters described

in the petition for recognition, excluding the head of the fire

department and excluding the employees exempt under Subsection

(b), in accordance with this subchapter and the petition.

(b) For the purposes of Subsection (a), exempt employees are the

employees appointed by the head of the fire department of the

municipality under Section 143.014 or that are exempt by the

mutual agreement of the recognized firefighters association and

the public employer.

(c) The public employer shall recognize the firefighters

association until recognition of the association is withdrawn, in

accordance with Section 142.106, by a majority of the

firefighters eligible to sign a petition for recognition.

Added by Acts 2005, 79th Leg., Ch.

262, Sec. 2, eff. September 1, 2005.

Sec. 142.109. GENERAL PROVISIONS RELATING TO AGREEMENTS. (a) A

municipality acting under this subchapter may not be denied local

control over the wages, salaries, rates of pay, hours of work, or

other terms and conditions of employment to the extent the public

employer and the firefighters association recognized as the sole

and exclusive bargaining agent under this subchapter agree as

provided by this subchapter, if the agreement is ratified and not

withdrawn in accordance with this subchapter. Applicable

statutes and applicable local orders, ordinances, and civil

service rules apply to an issue not governed by the meet and

confer agreement.

(b) A meet and confer agreement under this subchapter must be

written.

(c) This subchapter does not require a public employer or a

recognized firefighters association to meet and confer on any

issue or reach an agreement.

(d) A public employer and the recognized firefighters

association may meet and confer only if the association does not

advocate an illegal strike by public employees.

(e) While a meet and confer agreement under this subchapter

between the public employer and the recognized firefighters

association is in effect, the public employer may not accept a

petition, with regard to the firefighters of the municipality

requesting an election to adopt:

(1) municipal civil service under Chapter 143; or

(2) collective bargaining under Chapter 174.

Added by Acts 2005, 79th Leg., Ch.

262, Sec. 2, eff. September 1, 2005.

Sec. 142.110. SELECTION OF BARGAINING AGENT; BARGAINING UNIT.

(a) The public employer's chief executive officer or the chief

executive officer's designee shall select one or more persons to

represent the public employer as its sole and exclusive

bargaining agent to meet and confer on issues related to the

wages, hours of employment, and other terms and conditions of

employment of firefighters by the municipality.

(b) A firefighters association may designate one or more persons

to negotiate or bargain on the association's behalf.

(c) A municipality's bargaining unit is composed of all the

firefighters of the municipality who are not the head of the fire

department or exempt under Section 142.108(b).

Added by Acts 2005, 79th Leg., Ch.

262, Sec. 2, eff. September 1, 2005.

Sec. 142.111. PROTECTED RIGHTS OF FIREFIGHTER. (a) For any

disciplinary appeal, a member of the municipality's bargaining

unit may be represented by the firefighters association or by any

person the member selects.

(b) A meet and confer agreement ratified under this subchapter

may not interfere with the right of a member of a bargaining unit

to pursue allegations of discrimination based on race, creed,

color, national origin, religion, age, sex, or disability with

the Texas Workforce Commission civil rights division or the

federal Equal Employment Opportunity Commission or to pursue

affirmative action litigation.

Added by Acts 2005, 79th Leg., Ch.

262, Sec. 2, eff. September 1, 2005.

Sec. 142.112. OPEN RECORDS. (a) A proposed meet and confer

agreement and a document prepared and used by the municipality,

including a public employer, in connection with the proposed

agreement are available to the public under Chapter 552,

Government Code, only after the agreement is ready to be ratified

by the governing body of the municipality.

(b) This section does not affect the application of Subchapter

C, Chapter 552, Government Code, to a document prepared and used

in connection with the agreement.

Added by Acts 2005, 79th Leg., Ch.

262, Sec. 2, eff. September 1, 2005.

Sec. 142.113. OPEN DELIBERATIONS. (a) A deliberation relating

to meeting and conferring between a public employer and a

firefighters association, a deliberation relating to an agreement

or proposed agreement under this subchapter by a quorum of a

firefighters association authorized to meet and confer, or a

deliberation by a quorum of the sole and exclusive bargaining

agent of the public employer authorized to meet and confer must

be open to the public and comply with state law.

(b) Subsection (a) may not be construed to prohibit the

representative of the public employer or the representatives of

the firefighters association from conducting private caucuses

that are not open to the public during meet and confer

negotiations.

Added by Acts 2005, 79th Leg., Ch.

262, Sec. 2, eff. September 1, 2005.

Sec. 142.114. RATIFICATION AND ENFORCEABILITY OF AGREEMENT. (a)

An agreement under this subchapter is enforceable and binding on

the public employer, the recognized firefighters association, and

the firefighters covered by the meet and confer agreement only

if:

(1) the governing body of the municipality ratified the

agreement by a majority vote; and

(2) the recognized firefighters association ratified the

agreement by conducting a secret ballot election at which only

the firefighters of the municipality in the association were

eligible to vote, and a majority of the votes cast at the

election favored ratifying the agreement.

(b) A meet and confer agreement ratified as described by

Subsection (a) may establish a procedure by which the parties

agree to resolve disputes related to a right, duty, or obligation

provided by the agreement, including binding arbitration on a

question involving interpretation of the agreement.

(c) A state district court of a judicial district in which the

municipality is located has jurisdiction to hear and resolve a

dispute under the ratified meet and confer agreement on the

application of a party to the agreement aggrieved by an action or

omission of the other party when the action or omission is

related to a right, duty, or obligation provided by the

agreement. The court may issue proper restraining orders,

temporary and permanent injunctions, or any other writ, order, or

process, including contempt orders, that are appropriate to

enforcing the agreement.

Added by Acts 2005, 79th Leg., Ch.

262, Sec. 2, eff. September 1, 2005.

Sec. 142.115. ACTION OR ELECTION TO REPEAL AUTHORIZATION TO

OPERATE UNDER THIS SUBCHAPTER. (a) The governing body of a

municipality that granted recognition of a firefighters

association under Section 142.103 without conducting an election

under Section 142.105 may withdraw recognition of the association

by providing to the association not less than 90 days' written

notice that:

(1) the governing body is withdrawing recognition of the

association; and

(2) any agreement between the governing body and the association

will not be renewed.

(b) The governing body of a municipality that granted

recognition of a firefighters association after conducting an

election under Section 142.105 may order an election to determine

whether a public employer may continue to meet and confer under

this subchapter. The governing body may not order an election

under this subsection until the second anniversary of the date of

the election under Section 142.105.

(c) An election ordered under Subsection (b) must be held as

part of the next regularly scheduled general election for

municipal officers that occurs after the date the governing body

of the municipality orders the election and that allows

sufficient time to prepare the ballot in compliance with other

requirements of law.

(d) The ballot for an election ordered under Subsection (b)

shall be printed to allow voting for or against the proposition:

"Authorizing __________ (name of municipality) to continue to

operate under the state law allowing a municipality to meet and

confer and make agreements with the association representing

municipal firefighters as provided by state law, preserving the

prohibition against strikes and organized work stoppages, and

providing penalties for strikes and organized work stoppages."

(e) An election ordered under Subsection (b) must be held and

the returns prepared and canvassed in conformity with the

Election Code.

(f) If an election ordered under Subsection (b) is held, the

municipality may continue to operate under this subchapter only

if a majority of the votes cast at the election favor the

proposition.

(g) If an election ordered under Subsection (b) is held, an

association may not submit a petition for recognition to the

governing body of the municipality under Section 142.103 before

the second anniversary of the date of the election.

Added by Acts 2005, 79th Leg., Ch.

262, Sec. 2, eff. September 1, 2005.

Sec. 142.116. ELECTION TO REPEAL AGREEMENT. (a) Not later than

the 60th day after the date a meet and confer agreement is

ratified by the governing body of the municipality and the

recognized firefighters association, a petition calling for the

repeal of the agreement signed by a number of registered voters

residing in the municipality equal to at least 10 percent of the

votes cast at the most recent general election held in the

municipality may be presented to the person charged with ordering

an election under Section 3.004, Election Code.

(b) If a petition is presented under Subsection (a), the

governing body of the municipality shall:

(1) repeal the meet and confer agreement; or

(2) certify that it is not repealing the agreement and call an

election to determine whether to repeal the agreement.

(c) An election called under Subsection (b)(2) may be held as

part of the next regularly scheduled general election for the

municipality. The ballot shall be printed to provide for voting

for or against the proposition: "Repeal the meet and confer

agreement ratified on _____ (date agreement was ratified) by the

__________ (name of the governing body of the municipality) and

the firefighters employed by the City of __________ (name of

municipality) concerning wages, salaries, rates of pay, hours of

work, and other terms of employment."

(d) If a majority of the votes cast at the election favor the

repeal of the agreement, the agreement is void.

Added by Acts 2005, 79th Leg., Ch.

262, Sec. 2, eff. September 1, 2005.

Sec. 142.117. AGREEMENT SUPERSEDES CONFLICTING PROVISIONS. A

written meet and confer agreement ratified under this subchapter

preempts, during the term of the agreement and to the extent of

any conflict, all contrary state statutes, local ordinances,

executive orders, civil service provisions, or rules adopted by

the head of the fire department or municipality or by a division

or agent of the municipality, such as a personnel board or a

civil service commission.

Added by Acts 2005, 79th Leg., Ch.

262, Sec. 2, eff. September 1, 2005.

Sec. 142.118. PREEMPTION OF OTHER LAW. (a) This subchapter

preempts all contrary local ordinances, executive orders,

legislation, or rules adopted by a municipality.

(b) Section 617.002, Government Code, does not apply to an

agreement made or an action taken under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

262, Sec. 2, eff. September 1, 2005.

Sec. 142.119. EFFECT ON EXISTING BENEFITS. This subchapter may

not be construed as repealing any existing benefit provided by

statute or ordinance concerning firefighters' compensation,

pensions, retirement plans, hours of work, conditions of

employment, or other emoluments, except as expressly provided in

a ratified meet and confer agreement. This subchapter is in

addition to the benefits provided by existing statutes and

ordinances.

Added by Acts 2005, 79th Leg., Ch.

262, Sec. 2, eff. September 1, 2005.

SUBCHAPTER D. LOCAL CONTROL OF EMERGENCY MEDICAL SERVICES

PERSONNEL EMPLOYMENT MATTERS IN CERTAIN MUNICIPALITIES

Sec. 142.151. APPLICABILITY. This subchapter applies only to a

municipality:

(1) with a population of 460,000 or more that operates under a

city manager form of government; and

(2) that employs emergency medical services personnel in a

municipal department other than the fire department.

Added by Acts 2007, 80th Leg., R.S., Ch.

187, Sec. 1, eff. May 23, 2007.

Sec. 142.152. DEFINITIONS. In this subchapter:

(1) "Association" means an organization in which emergency

medical services personnel participate and that exists for the

purpose, wholly or partly, of dealing with one or more public or

private employers concerning grievances, labor disputes, wages,

rates of pay, hours of employment, or conditions of employment

affecting public employees.

(2) "Emergency medical services personnel" has the meaning

assigned by Section 773.003, Health and Safety Code. The term

applies only to an individual certified under Chapter 773, Health

and Safety Code.

(3) "Public employer" means a municipality or an agency, board,

commission, or political subdivision controlled by a municipality

that is required to establish the wages, salaries, rates of pay,

hours of employment, working conditions, and other terms and

conditions of employment of public employees. The term, under

appropriate circumstances, may include a mayor, manager,

municipal administrator, municipal governing body, director of

personnel, personnel board, or one or more other officials,

regardless of the name by which an official is designated.

Added by Acts 2007, 80th Leg., R.S., Ch.

187, Sec. 1, eff. May 23, 2007.

Sec. 142.153. GENERAL PROVISIONS RELATING TO AGREEMENTS. (a) A

municipality may not be denied local control over wages,

salaries, rates of pay, hours of employment, other terms and

conditions of employment, or other personnel issues on which the

public employer and an association that is recognized as the sole

and exclusive bargaining agent under Section 142.155 for all

emergency medical services personnel in the municipality agree.

The applicable statutes, local ordinances, and civil service

rules govern a term or condition of employment on which the

public employer and the association do not agree.

(b) An agreement under this subchapter must be written.

(c) This subchapter does not require the public employer and an

association to meet and confer or reach an agreement on any

issue.

Added by Acts 2007, 80th Leg., R.S., Ch.

187, Sec. 1, eff. May 23, 2007.

Sec. 142.154. STRIKES PROHIBITED. (a) A public employer and an

association recognized as the sole and exclusive bargaining agent

under Section 142.155 may meet and confer only if the association

does not advocate the illegal right to strike by public

employees.

(b) Emergency medical services personnel of a municipality may

not engage in a strike or organized work stoppage against this

state or a political subdivision of this state.

(c) Emergency medical services personnel who participate in a

strike forfeit all civil service rights, reemployment rights, and

other rights, benefits, or privileges enjoyed as a result of

employment or previous employment with the municipality.

(d) This section does not affect the right of a person to cease

employment if the person is not acting in concert with other

emergency medical services personnel.

Added by Acts 2007, 80th Leg., R.S., Ch.

187, Sec. 1, eff. May 23, 2007.

Sec. 142.155. RECOGNITION OF EMERGENCY MEDICAL SERVICES

PERSONNEL ASSOCIATION. (a) The governing body of a municipality

may recognize an association that submits a petition signed by a

majority of the emergency medical services personnel in the

municipality, excluding the head of the emergency medical

services department and any person who is exempt under Subsection

(b), as the sole and exclusive bargaining agent for all of the

covered emergency medical services personnel until recognition of

the association is withdrawn by a majority of the covered

emergency medical services personnel.

(b) For purposes of Subsection (a), exempt employees are

assistant department heads in the rank or classification

immediately below that of the department head and any other

employees who are designated as exempt or whose job titles are

designated as exempt by the mutual agreement of the recognized

association and the public employer.

Added by Acts 2007, 80th Leg., R.S., Ch.

187, Sec. 1, eff. May 23, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.003, eff. September 1, 2009.

Sec. 142.156. ELECTION. (a) Whether an association represents

a majority of the covered emergency medical services personnel

shall be resolved by a fair election, conducted according to

procedures agreed on by the parties, at which only a person

eligible to sign a petition under Section 142.155 may vote.

(b) If the parties are unable to agree on election procedures

under Subsection (a), a party may request the American

Arbitration Association to conduct the election and to certify

the results. Certification of the results of an election under

this subsection resolves the question concerning representation.

(c) The association shall pay the costs of an election under

this section, except that if two or more associations seeking

recognition as the bargaining agent submit petitions signed by a

majority of the covered emergency medical services personnel, the

associations shall share equally the costs of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

187, Sec. 1, eff. May 23, 2007.

Sec. 142.1565. ELECTION TO AUTHORIZE OPERATING UNDER THIS

SUBCHAPTER. (a) If the governing body of a municipality does

not recognize an association that submits a petition under

Section 142.155 and that has been determined by the governing

body or under Section 142.156 to represent a majority of the

covered emergency medical services personnel, the governing body

shall order an election to determine whether a public employer

may meet and confer under this subchapter.

(b) An election ordered under this section must be held as part

of the next regularly scheduled general election for municipal

officers that occurs after the date the governing body of the

municipality orders the election and that allows sufficient time

to prepare the ballot in compliance with other requirements of

law.

(c) The ballot for an election ordered under this section shall

be printed to allow voting for or against the proposition:

"Authorizing __________ (name of the municipality) to operate

under the state law allowing a municipality to meet and confer

and make agreements with the association representing municipal

emergency medical services personnel as provided by state law,

preserving the prohibition against strikes and organized work

stoppages, and providing penalties for strikes and organized work

stoppages."

(d) An election ordered under this section must be held and the

returns prepared and canvassed in conformity with the Election

Code.

(e) If an election under this section is held, the municipality

may operate under the other provisions of this subchapter only if

a majority of the votes cast at the election favor the

proposition.

(f) If an election under this section is held, an association

may not submit a petition for recognition to the governing body

of the municipality under Section 142.155 before the second

anniversary of the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

187, Sec. 1, eff. May 23, 2007.

Sec. 142.157. SELECTION OF BARGAINING AGENTS. The public

employer's manager or chief executive, as appropriate, and the

head of the emergency medical services department shall designate

a group of persons to represent the public employer as its sole

and exclusive bargaining agent.

Added by Acts 2007, 80th Leg., R.S., Ch.

187, Sec. 1, eff. May 23, 2007.

Sec. 142.158. OPEN RECORDS REQUIRED. (a) A proposed agreement

and any document prepared and used by the municipality in

connection with a proposed agreement are available to the public

under the public information law, Chapter 552, Government Code,

only after the agreement is ratified by the municipality's

governing body.

(b) This section does not affect the application of Subchapter

C, Chapter 552, Government Code, to a document prepared and used

by the municipality in connection with the agreement.

Added by Acts 2007, 80th Leg., R.S., Ch.

187, Sec. 1, eff. May 23, 2007.

Sec. 142.159. RATIFICATION AND ENFORCEABILITY OF AGREEMENT. (a)

An agreement made under this subchapter between a public

employer and an association is binding on the public employer,

the association, and the emergency medical services personnel

covered by the agreement if:

(1) the municipality's governing body ratifies the agreement by

a majority vote; and

(2) the association recognized under Section 142.155 ratifies

the agreement by a majority vote of its members voting in an

election by secret ballot at which only members of the

association who are eligible to sign a petition under Section

142.155 may vote.

(b) An agreement ratified as described by Subsection (a) may

establish a procedure by which the parties agree to resolve

disputes related to a right, duty, or obligation provided by the

agreement, including binding arbitration on interpretation of the

agreement.

(c) The state district court of the judicial district in which

the municipality is located has jurisdiction to hear and resolve

a dispute under the ratified agreement on the application of a

party to the agreement aggrieved by an act or omission of the

other party. The court may issue proper restraining orders,

temporary and permanent injunctions, or any other writ, order, or

process, including a contempt order, that is appropriate to

enforce the agreement.

Added by Acts 2007, 80th Leg., R.S., Ch.

187, Sec. 1, eff. May 23, 2007.

Sec. 142.160. AGREEMENT SUPERSEDES CONFLICTING PROVISIONS. (a)

An agreement under this subchapter supersedes a previous statute

concerning wages, salaries, rates of pay, hours of employment, or

other terms and conditions of employment to the extent of any

conflict with the statute.

(b) An agreement under this subchapter preempts any contrary

executive order, local ordinance, or rule adopted by this state

or a political subdivision or agent of this state, including a

personnel board, a civil service commission, or a municipality.

(c) An agreement under this subchapter may not diminish or

qualify any right, benefit, or privilege of an employee under

this chapter or other law unless approved by a majority vote by

secret ballot of the members of the association recognized under

Section 142.155 at which only members of the association who are

eligible to sign a petition under Section 142.155 may vote.

Added by Acts 2007, 80th Leg., R.S., Ch.

187, Sec. 1, eff. May 23, 2007.

Sec. 142.1605. ACTION OR ELECTION TO REPEAL AUTHORIZATION TO

OPERATE UNDER THIS SUBCHAPTER. (a) The governing body of a

municipality that granted recognition of an association under

Section 142.155 without conducting an election under Section

142.1565 may withdraw recognition of the association by providing

to the association not less than 90 days' written notice that:

(1) the governing body is withdrawing recognition of the

association; and

(2) any agreement between the governing body and the association

will not be renewed.

(b) The governing body of a municipality that granted

recognition of an association after conducting an election under

Section 142.1565 may order an election to determine whether a

public employer may continue to meet and confer under this

subchapter. The governing body may not order an election under

this subsection until the second anniversary of the date of the

election under Section 142.1565.

(c) An election ordered under Subsection (b) must be held as

part of the next regularly scheduled general election for

municipal officers that occurs after the date the governing body

of the municipality orders the election and that allows

sufficient time to prepare the ballot in compliance with other

requirements of law.

(d) The ballot for an election ordered under Subsection (b)

shall be printed to allow voting for or against the proposition:

"Authorizing __________ (name of the municipality) to continue to

operate under the state law allowing a municipality to meet and

confer and make agreements with the association representing

municipal emergency medical services personnel as provided by

state law, preserving the prohibition against strikes and

organized work stoppages, and providing penalties for strikes and

organized work stoppages."

(e) An election ordered under Subsection (b) must be held and

the returns prepared and canvassed in conformity with the

Election Code.

(f) If an election ordered under Subsection (b) is held, the

municipality may continue to operate under this subchapter only

if a majority of the votes cast at the election favor the

proposition.

(g) If an election ordered under Subsection (b) is held, an

association may not submit a petition for recognition to the

governing body of the municipality under Section 142.155 before

the second anniversary of the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

187, Sec. 1, eff. May 23, 2007.

Sec. 142.161. REPEAL OF AGREEMENT BY ELECTORATE. (a) Not later

than the 45th day after the date an agreement is ratified by both

the municipality and the association, a petition signed by at

least 10 percent of the qualified voters of the municipality may

be presented to the municipal secretary calling for an election

to repeal the agreement.

(b) On receipt by the municipal secretary of a petition

described by Subsection (a), the governing body of the

municipality shall reconsider the agreement and either repeal the

agreement or call an election of the qualified voters of the

municipality to determine if the voters favor repealing the

agreement. The election shall be called for the next election

held in the municipality that allows sufficient time to comply

with applicable provisions of law or at a special election called

by the governing body for that purpose.

(c) If at the election a majority of the votes cast favor repeal

of the adoption of the agreement, the agreement is void.

(d) The ballot for an election under this section shall be

printed to permit voting for or against the proposition: "Repeal

of the adoption of the agreement ratified by the municipality and

the emergency medical services personnel association concerning

wages, salaries, rates of pay, hours of employment, and other

terms and conditions of employment."

Added by Acts 2007, 80th Leg., R.S., Ch.

187, Sec. 1, eff. May 23, 2007.

Sec. 142.162. PROTECTED RIGHTS OF INDIVIDUAL EMPLOYEES. (a)

For the purpose of any disciplinary appeal, a member of the

association may choose to be represented by any person of the

member's choice or by the association.

(b) An agreement may not interfere with the right of a member of

the association to pursue allegations of discrimination based on

race, creed, color, national origin, religion, age, sex, or

disability with the civil rights division of the Texas Workforce

Commission or the federal Equal Employment Opportunity Commission

or to pursue affirmative action litigation.

Added by Acts 2007, 80th Leg., R.S., Ch.

187, Sec. 1, eff. May 23, 2007.

Sec. 142.163. BINDING INTEREST ARBITRATION. (a) A municipality

may be required to submit to binding interest arbitration only if

approved by a majority of those voting in a public referendum

conducted in accordance with the municipality's charter.

(b) Subsection (a) does not affect any disciplinary arbitration

or arbitration provision in a ratified agreement.

Added by Acts 2007, 80th Leg., R.S., Ch.

187, Sec. 1, eff. May 23, 2007.



CHAPTER 143. MUNICIPAL CIVIL SERVICE FOR FIREFIGHTERS AND POLICE OFFICERS

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. MUNICIPAL OFFICERS AND EMPLOYEES

CHAPTER 143. MUNICIPAL CIVIL SERVICE FOR FIREFIGHTERS AND POLICE

OFFICERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 143.001. PURPOSE. (a) The purpose of this chapter is to

secure efficient fire and police departments composed of capable

personnel who are free from political influence and who have

permanent employment tenure as public servants.

(b) The members of the Fire Fighters' and Police Officers' Civil

Service Commission shall administer this chapter in accordance

with this purpose.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.002. MUNICIPALITIES COVERED BY CHAPTER. (a) This

chapter applies only to a municipality:

(1) that:

(A) has a population of 10,000 or more;

(B) has a paid fire department or police department; and

(C) has voted to adopt this chapter or the law codified by this

chapter; or

(2) whose election to adopt this chapter and whose acts

subsequent to that election were validated by the law enacted by

House Bill 822, Acts of the 73rd Legislature, Regular Session,

1993.

(b) Population under Subsection (a)(1) is determined by the most

recent:

(1) federal decennial census; or

(2) annual population estimate provided by the state demographer

under Chapter 468, Government Code, if that estimate is more

recent than the most recent federal decennial census.

(c) If this chapter applies to a municipality as provided by

Subsection (a), the application of this chapter to the

municipality is not affected if the municipality's population

changes and the municipality no longer meets the population

requirement of Subsection (a)(1).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 576, Sec. 1, eff. Aug. 30,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

212, Sec. 1, eff. May 27, 2005.

Acts 2005, 79th Leg., Ch.

1163, Sec. 1, eff. June 18, 2005.

Sec. 143.003. DEFINITIONS. In this chapter:

(1) "Commission" means the Fire Fighters' and Police Officers'

Civil Service Commission.

(2) "Department head" means the chief or head of a fire or

police department or that person's equivalent, regardless of the

name or title used.

(3) "Director" means the director of fire fighters' and police

officers' civil service.

(4) "Fire fighter" means a member of a fire department who was

appointed in substantial compliance with this chapter or who is

entitled to civil service status under Section 143.005 or

143.084. The term:

(A) applies only to an employee of a fire department whose

position requires substantial knowledge of fire fighting and who

has met the requirements for certification by the Texas

Commission on Fire Protection under Chapter 419, Government Code,

including an employee who performs:

(i) fire suppression;

(ii) fire prevention;

(iii) fire training;

(iv) fire safety education;

(v) fire maintenance;

(vi) fire communications;

(vii) fire medical emergency technology;

(viii) fire photography;

(ix) fire administration; or

(x) fire arson investigation; and

(B) does not apply to a secretary, clerk, budget analyst,

custodial engineer, or other administrative employee.

(5) "Police officer" means a member of a police department or

other peace officer who was appointed in substantial compliance

with this chapter or who is entitled to civil service status

under Section 143.005, 143.084, or 143.103.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 498, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

738, Sec. 1, eff. September 1, 2005.

Sec. 143.004. ELECTION TO ADOPT OR REPEAL CHAPTER. (a) A

municipality may hold an election to adopt or repeal this chapter

as provided by this section.

(b) If the governing body of the municipality receives a

petition requesting an election that is signed by a number of

qualified voters of the municipality equal to at least 10 percent

of the number of voters who voted in the most recent municipal

election, the governing body shall order an election submitting

to the voters the question of whether this chapter should be

adopted. The election must be held on the first authorized

uniform election date prescribed by Chapter 41, Election Code,

that occurs after the petition is filed and that allows

sufficient time to comply with other requirements of law.

(c) The ballot shall be printed to provide for voting for or

against the proposition: "Adoption of the fire fighters' and

police officers' civil service law." However, this chapter may be

adopted to apply only to the fire or police department, and in

that case, the ballot shall be printed to reflect the department

that would be covered by this chapter. If a majority of the votes

received in the election are in favor of adoption of this

chapter, the governing body shall implement this chapter.

(d) If an election is held under Subsection (b), a petition for

a subsequent election to be held under that subsection may not be

filed for at least one year after the date the previous election

was held. To be valid, a petition for a subsequent election must

contain the signatures of a number of qualified voters of the

municipality equal to at least 20 percent of the number of voters

who voted in the most recent municipal election. Any subsequent

election must be held at the next general municipal election that

occurs after the petition is filed.

(e) If the governing body of a municipality that has operated

under this chapter for at least one year receives a petition

requesting an election to repeal this chapter that is signed by

at least 10 percent of the qualified voters of the municipality,

the governing body shall order an election submitting to the

voters the question on whether this chapter should be repealed.

If a majority of the qualified voters vote to repeal this

chapter, this chapter is void in that municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.005. STATUS OF EMPLOYEES IF CHAPTER ADOPTED. (a) Each

fire fighter or police officer serving in a municipality that

adopts this chapter and who has been in the service of the

municipality for more than six months at the time this chapter is

adopted and who is entitled to civil service classification has

the status of a civil service employee and is not required to

take a competitive examination to remain in the position the

person occupies at the time of the adoption.

(b) In a municipality that adopts this chapter, an employee of

the fire department whose primary duties are to provide emergency

medical services for the municipality is considered to be a fire

fighter who is a member of the fire department performing fire

medical emergency technology, entitled to civil service

protection, and covered by this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

1034, Sec. 7, eff. September 1, 2005.

Text of section as added by Acts 2005, 79th Leg., R.S., Ch.

129, Sec. 1

For text of section as added by Acts 2005, 79th Leg., Ch.

869, Sec. 1, see other Sec. 143.0051.

Sec. 143.0051. STATUS OF EMPLOYEES IN CERTAIN FIRE DEPARTMENTS.

(a) This section applies only to a fire department employee

employed by a municipality with a population of 220,000 or more.

This section does not apply to a fire department employee

employed by a municipality:

(1) that has adopted Chapter 174; or

(2) to which Subchapter H or I applies.

(b) Notwithstanding any other provision of this chapter, a

previously non-classified fire department employee who serves in

a position described by Section 143.003(4)(B), (D), (G), or (J)

has the status of a civil service employee and is not required to

take a competitive examination to remain in the employee's

position if:

(1) the employee was appointed to that position on or before May

1, 2005, and was serving in that position on the date described

by Subsection (c); and

(2) the municipality's governing body by ordinance amends the

municipality's existing classification of fire department

employees to include the employee's position as provided by

Section 143.021.

(c) The civil service status of an employee to which Subsection

(b) applies is effective on the date that the ordinance amending

the municipality's classification system to include the

employee's position takes effect.

(d) A fire department employee who has civil service status

under Subsection (b) may be promoted only:

(1) by competitive examination in accordance with the

competitive civil service procedures prescribed in this chapter;

and

(2) within the employee's existing division.

(e) A fire department employee who has civil service status

under Subsection (b) may not:

(1) supervise or evaluate classified civil service personnel

assigned to fire suppression or emergency medical operations; or

(2) laterally transfer to fire suppression or emergency medical

operations.

(f) If a fire department employee who has civil service status

under Subsection (b) leaves the employee's position for any

reason, a person selected to fill that position must be selected

in accordance with the competitive civil service procedures

prescribed in this chapter.

Added by Acts 2005, 79th Leg., Ch.

129, Sec. 1, eff. May 24, 2005.

Text of section as added by Acts 2005, 79th Leg., R.S., Ch.

869, Sec. 1

For text of section as added by Acts 2005, 79th Leg., Ch.

129, Sec. 1, see other Sec. 143.0051.

Sec. 143.0051. STATUS OF EMPLOYEES IN CERTAIN FIRE DEPARTMENTS.

(a) This section applies only to a fire department employee

employed by a municipality with a population of 150,000 or more

and with a governing body of five or fewer members.

(b) Notwithstanding any other provision of this chapter, a

previously nonclassified fire department employee who serves in a

position described by Section 143.003(4)(B), (D), (G), or (J) has

the status of a civil service employee and is not required to

take a competitive examination to remain in the employee's

position if:

(1) the employee was appointed to that position on or before May

1, 2005, and was serving in that position on the date described

by Subsection (c); and

(2) the municipality's governing body by ordinance amends the

municipality's existing classification of fire department

employees to include the employee's position as provided by

Section 143.021.

(c) The civil service status of an employee to which Subsection

(b) applies is effective on the date that the ordinance amending

the municipality's classification system to include the

employee's position takes effect.

(d) A fire department employee who has civil service status

under Subsection (b) may be promoted only:

(1) by competitive examination in accordance with the

competitive civil service procedures prescribed in this chapter;

and

(2) within the employee's existing division.

(e) A fire department employee who has civil service status

under Subsection (b) may not:

(1) supervise or evaluate classified civil service personnel

assigned to fire suppression or emergency medical operations; or

(2) laterally transfer to fire suppression or emergency medical

operations.

(f) If a fire department employee who has civil service status

under Subsection (b) leaves the employee's position for any

reason, a person selected to fill that position must be selected

in accordance with the competitive civil service procedures

prescribed in this chapter.

Added by Acts 2005, 79th Leg., Ch.

869, Sec. 1, eff. September 1, 2005.

Sec. 143.0052. FEE FOR EMERGENCY MEDICAL SERVICES. (a) This

section applies only to a municipality that:

(1) has a population of more than 200,000 and less than 250,000;

(2) is located in a county in which another municipality that

has a population of more than one million is predominately

located; and

(3) whose emergency medical services are administered by a fire

department.

(b) By resolution of its governing body, a municipality may

establish a monthly fee for the costs of emergency medical

services, including salary and overtime related to medical

personnel. This fee is applicable to each and every customer

served by a municipal water account and may be collected in

conjunction with the bill for water services.

(c) A municipality acting under this section supersedes any

authority established under Chapter 286, Health and Safety Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1415, Sec. 1, eff. September 1, 2009.

Sec. 143.006. IMPLEMENTATION: COMMISSION. (a) On adoption of

this chapter, the Fire Fighters' and Police Officers' Civil

Service Commission is established in the municipality. The chief

executive of the municipality shall appoint the members of the

commission within 60 days after the date this chapter is adopted.

Within 30 days after the date the municipality's first full

fiscal year begins after the date of the adoption election, the

governing body of the municipality shall implement this chapter.

(b) The commission consists of three members appointed by the

municipality's chief executive and confirmed by the governing

body of the municipality. Members serve staggered three-year

terms with the term of one member expiring each year. If a

vacancy occurs or if an appointee fails to qualify within 10 days

after the date of appointment, the chief executive shall appoint

a person to serve for the remainder of the unexpired term in the

same manner as the original appointment.

(c) A person appointed to the commission must:

(1) be of good moral character;

(2) be a United States citizen;

(3) be a resident of the municipality who has resided in the

municipality for more than three years;

(4) be over 25 years of age; and

(5) not have held a public office within the preceding three

years.

(c-1) Notwithstanding Subsection (c)(5), the municipality's

chief executive may reappoint a commission member to consecutive

terms. A commission member may not be reappointed to more than a

third consecutive term unless the member's reappointment to a

fourth or subsequent consecutive term is confirmed by a

two-thirds majority of all the members of the municipality's

governing body.

(c-2) Subsection (c)(5) does not prohibit the municipality's

chief executive from appointing a former commission member to the

commission if the only public office held by the former member

within the preceding three years is membership on:

(1) the commission; or

(2) the commission and the municipality's civil service board

for employees other than police officers and firefighters through

a joint appointment to the commission and board.

(c-3) Subsections (c-1) and (c-2) do not apply to a municipality

with a population of 1.5 million or more.

(d) In making initial appointments, the chief executive shall

designate one member to serve a one-year term, one member to

serve a two-year term, and one member to serve a three-year term.

If a municipality has a civil service commission immediately

before this chapter takes effect in that municipality, that civil

service commission shall continue as the commission established

by this section and shall administer the civil service system as

prescribed by this chapter. As the terms of the members of the

previously existing commission expire, the chief executive shall

appoint members as prescribed by this section. If necessary to

create staggered terms as prescribed by this section, the chief

executive shall appoint the initial members, required to be

appointed under this chapter, to serve terms of less than three

years.

(e) Initial members shall elect a chairman and a vice-chairman

within 10 days after the date all members have qualified. Each

January, the members shall elect a chairman and a vice-chairman.

(f) The governing body of the municipality shall provide to the

commission adequate and suitable office space in which to conduct

business.

(g) The chief executive of a municipality commits an offense if

the chief executive knowingly or intentionally fails to appoint

the initial members of the commission within the 60-day period

prescribed by Subsection (a). An offense under this subsection is

a misdemeanor punishable by a fine of not less than $100 or more

than $200. Each day after the 60-day period that the chief

executive knowingly or intentionally fails to make a required

appointment constitutes a separate offense.

(h) The chief executive of a municipality or a municipal

official commits an offense if the person knowingly or

intentionally refuses to implement this chapter or attempts to

obstruct the enforcement of this chapter. An offense under this

subsection is a misdemeanor punishable by a fine of not less than

$100 or more than $200.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

475, Sec. 1, eff. June 17, 2005.

Sec. 143.007. REMOVAL OF COMMISSION MEMBER. (a) If at a

meeting held for that purpose the governing body of the

municipality finds that a commission member is guilty of

misconduct in office, the governing body may remove the member.

The member may request that the meeting be held as an open

hearing in accordance with Chapter 551, Government Code.

(b) If a commission member is indicted or charged by information

with a criminal offense involving moral turpitude, the member

shall be automatically suspended from office until the

disposition of the charge. Unless the member pleads guilty or is

found to be guilty, the member shall resume office at the time of

disposition of the charge.

(c) The governing body may appoint a substitute commission

member during a period of suspension. If a member pleads guilty

to or is found to be guilty of a criminal offense involving moral

turpitude, the governing body shall appoint a replacement

commission member to serve the remainder of the disqualified

member's term of office.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(82), eff.

Sept. 1, 1995.

Sec. 143.008. ADOPTION AND PUBLICATION OF RULES. (a) A

commission shall adopt rules necessary for the proper conduct of

commission business.

(b) The commission may not adopt a rule permitting the

appointment or employment of a person who is:

(1) without good moral character;

(2) physically or mentally unfit; or

(3) incompetent to discharge the duties of the appointment or

employment.

(c) The commission shall adopt rules that prescribe cause for

removal or suspension of a fire fighter or police officer. The

rules must comply with the grounds for removal prescribed by

Section 143.051.

(d) The commission shall publish each rule it adopts and each

classification and seniority list for the fire and police

departments. The rules and lists shall be made available on

demand. A rule is considered to be adopted and sufficiently

published if the commission adopts the rule by majority vote and

causes the rule to be written, typewritten, or printed.

Publication in a newspaper is not required and the governing body

of the municipality is not required to act on the rule.

(e) A rule is not valid and binding on the commission until the

commission:

(1) mails a copy of the rule to the commissioner, if the

municipality has an elected commissioner, and to department heads

of the fire and police departments;

(2) posts a copy of the rule for a seven-day period at a

conspicuous place in the central fire and police stations; and

(3) mails a copy of the rule to each branch fire station.

(f) The director shall keep copies of all rules for free

distribution to members of the fire and police departments who

request copies and for inspection by any interested person.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.009. COMMISSION INVESTIGATIONS AND INSPECTIONS. (a)

The commission or a commission member designated by the

commission may investigate and report on all matters relating to

the enforcement and effect of this chapter and any rules adopted

under this chapter and shall determine if the chapter and rules

are being obeyed.

(b) During an investigation, the commission or the commission

member may:

(1) administer oaths;

(2) issue subpoenas to compel the attendance of witnesses and

the production of books, papers, documents, and accounts relating

to the investigation; and

(3) cause the deposition of witnesses residing inside or outside

the state.

(c) A deposition taken in connection with an investigation under

this section must be taken in the manner prescribed by law for

taking a similar deposition in a civil action in federal district

court.

(d) An oath administered or a subpoena issued under this section

has the same force and effect as an oath administered by a

magistrate in the magistrate's judicial capacity.

(e) A person who fails to respond to a subpoena issued under

this section commits an offense punishable as prescribed by

Section 143.016.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.010. COMMISSION APPEAL PROCEDURE. (a) Except as

otherwise provided by this chapter, if a fire fighter or police

officer wants to appeal to the commission from an action for

which an appeal or review is provided by this chapter, the fire

fighter or police officer need only file an appeal with the

commission within 10 days after the date the action occurred.

(b) The appeal must include the basis for the appeal and a

request for a commission hearing. The appeal must also contain a

statement denying the truth of the charge as made, a statement

taking exception to the legal sufficiency of the charge, a

statement alleging that the recommended action does not fit the

offense or alleged offense, or a combination of these statements.

(c) In each hearing, appeal, or review of any kind in which the

commission performs an adjudicatory function, the affected fire

fighter or police officer is entitled to be represented by

counsel or a person the fire fighter or police officer chooses.

Each commission proceeding shall be held in public.

(d) The commission may issue subpoenas and subpoenas duces tecum

for the attendance of witnesses and for the production of

documentary material.

(e) The affected fire fighter or police officer may request the

commission to subpoena any books, records, documents, papers,

accounts, or witnesses that the fire fighter or police officer

considers pertinent to the case. The fire fighter or police

officer must make the request before the 10th day before the date

the commission hearing will be held. If the commission does not

subpoena the material, the commission shall, before the third day

before the date the hearing will be held, make a written report

to the fire fighter or police officer stating the reason it will

not subpoena the requested material. This report shall be read

into the public record of the commission hearing.

(f) Witnesses may be placed under the rule at the commission

hearing.

(g) The commission shall conduct the hearing fairly and

impartially as prescribed by this chapter and shall render a just

and fair decision. The commission may consider only the evidence

submitted at the hearing.

(h) The commission shall maintain a public record of each

proceeding with copies available at cost.

(i) In addition to the requirements prescribed by this section,

an appeal to the commission in a municipality with a population

of 1.5 million or more must meet the requirements prescribed by

Section 143.1015.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 25(b), eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 1248, Sec. 48, eff. Sept. 1,

1989.

Sec. 143.011. DECISIONS AND RECORDS. (a) Each concurring

commission member shall sign a decision issued by the commission.

(b) The commission shall keep records of each hearing or case

that comes before the commission.

(c) Each rule, opinion, directive, decision, or order issued by

the commission must be written and constitutes a public record

that the commission shall retain on file.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.012. DIRECTOR. (a) On adoption of this chapter, the

office of Director of Fire Fighters' and Police Officers' Civil

Service is established in the municipality. The commission shall

appoint the director. The director shall serve as secretary to

the commission and perform work incidental to the civil service

system as required by the commission. The commission may remove

the director at any time.

(b) A person appointed as director must meet each requirement

for appointment to the commission prescribed by Section

143.006(c), except that in a municipality with a population of

less than 1.5 million, the person is not required to meet the

local residency requirement.

(c) A person appointed as director may be a commission member, a

municipal employee, or some other person.

(d) The municipality's governing body shall determine the

salary, if any, to be paid to the director.

(e) If, immediately before this chapter takes effect in a

municipality, the municipality has a duly and legally constituted

director of civil service, regardless of title, that director

shall continue in office as the director established by this

section and shall administer the civil service system as

prescribed by this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 355, Sec. 1, eff. Sept. 1,

1999.

Sec. 143.013. APPOINTMENT AND REMOVAL OF DEPARTMENT HEAD. (a)

Unless elected, each department head is:

(1) appointed by the municipality's chief executive and

confirmed by the municipality's governing body; or

(2) in a municipality having an elected fire or police

commissioner, appointed by the fire or police commissioner in

whose department the vacancy exists and confirmed by the

municipality's governing body.

(b) A person appointed as head of a fire department must be

eligible for certification by the Commission on Fire Protection

Personnel Standards and Education at the intermediate level or

its equivalent as determined by that commission and must have

served as a fully paid fire fighter for at least five years. A

person appointed as head of a police department must be eligible

for certification by the Commission on Law Enforcement Officer

Standards and Education at the intermediate level or its

equivalent as determined by that commission and must have served

as a bona fide law enforcement officer for at least five years.

(c) Except as provided by Subsection (d), if a person is removed

from the position of department head, the person shall be

reinstated in the department and placed in a position with a rank

not lower than that held by the person immediately before

appointment as department head. The person retains all rights of

seniority in the department.

(d) If a person serving as department head is charged with an

offense in violation of civil service rules and is dismissed from

the civil service or discharged from his position as department

head, the person has the same rights and privileges of a hearing

before the commission and in the same manner and under the same

conditions as a classified employee. If the commission finds that

the charges are untrue or unfounded, the person shall immediately

be restored to the same classification that the person held

before appointment as department head. The person has all the

rights and privileges of the prior position according to

seniority and shall be paid his full salary for the time of

suspension.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.014. APPOINTMENT AND REMOVAL OF PERSON CLASSIFIED

IMMEDIATELY BELOW DEPARTMENT HEAD. (a) This section does not

apply to a municipality with a population of 1.5 million or more.

(b) If approved by the governing body of the municipality by

resolution or ordinance, the head of a fire or police department

in the municipality in which at least four classifications exist

below the classification of department head may appoint each

person occupying an authorized position in the classification

immediately below that of department head, as prescribed by this

section. The classification immediately below that of department

head may include a person who has a different title but has the

same pay grade.

(c) In a police department, the total number of persons

appointed to the classification immediately below that of

department head may not exceed the total number of persons, plus

one, serving in that classification on January 1, 1983. In a fire

department in a municipality having fewer than 300 certified fire

fighters, the department head may appoint not more than one

person to the classification immediately below that of department

head. If a municipality has 300 to 600 certified fire fighters,

the department head may appoint two persons to the

classification. If a municipality has more than 600 certified

fire fighters, the department head may appoint three persons to

the classification. This subsection does not apply to a

municipality that has adopted The Fire and Police Employee

Relations Act (Article 5154c-1, Vernon's Texas Civil Statutes)

unless the municipality specifically adopts the appointment

procedure prescribed by this subsection through the collective

bargaining process.

(d) A person appointed to a position in the classification

immediately below that of the head of the police department must:

(1) be employed by the municipality's police department as a

sworn police officer;

(2) have at least two years' continuous service in that

department as a sworn police officer; and

(3) meet the requirements for appointment as head of a police

department prescribed by Section 143.013(b).

(e) A person appointed to a position in the classification

immediately below that of the head of the fire department must:

(1) be employed by the municipality's fire department;

(2) have a permanent classification in at least an officer

level; and

(3) meet the requirements for appointment as head of a fire

department prescribed by Section 143.013(b).

(f) The department head shall make each appointment under this

section within 90 days after the date a vacancy occurs in the

position.

(g) A person appointed under this section serves at the pleasure

of the department head. A person who is removed from the position

by the department head shall be reinstated in the department and

placed in the same classification, or its equivalent, that the

person held before appointment. The person retains all rights of

seniority in the department.

(h) If a person appointed under this section is charged with an

offense in violation of civil service rules and indefinitely

suspended by the department head, the person has the same rights

and privileges of a hearing before the commission in the same

manner and under the same conditions as a classified employee. If

the commission, a hearing examiner, or a court of competent

jurisdiction finds the charges to be untrue or unfounded, the

person shall immediately be restored to the same classification,

or its equivalent, that the person held before appointment. The

person has all the rights and privileges of the prior position

according to seniority, and shall be repaid for any lost wages.

(i) A person serving under permanent appointment in a position

in the classification immediately below that of the department

head on September 1, 1983, is not required to meet the

requirements of this section or to be appointed or reappointed as

a condition of tenure or continued employment.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.015. APPEAL OF COMMISSION DECISION TO DISTRICT COURT.

(a) If a fire fighter or police officer is dissatisfied with any

commission decision, the fire fighter or police officer may file

a petition in district court asking that the decision be set

aside. The petition must be filed within 10 days after the date

the final commission decision:

(1) is sent to the fire fighter or police officer by certified

mail; or

(2) is personally received by the fire fighter or police officer

or by that person's designee.

(b) An appeal under this section is by trial de novo. The

district court may grant the appropriate legal or equitable

relief necessary to carry out the purposes of this chapter. The

relief may include reinstatement or promotion with back pay if an

order of suspension, dismissal, or demotion is set aside.

(c) The court may award reasonable attorney's fees to the

prevailing party and assess court costs against the nonprevailing

party.

(d) If the court finds for the fire fighter or police officer,

the court shall order the municipality to pay lost wages to the

fire fighter or police officer.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.016. PENALTY FOR VIOLATION OF CHAPTER. (a) A fire

fighter or police officer commits an offense if the person

violates this chapter.

(b) An offense under this section or Section 143.009 is a

misdemeanor punishable by a fine of not less than $10 or more

than $100, confinement in the county jail for not more than 30

days, or both fine and confinement.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. CLASSIFICATION AND APPOINTMENT

Sec. 143.021. CLASSIFICATION; EXAMINATION REQUIREMENT. (a) The

commission shall provide for the classification of all fire

fighters and police officers. The municipality's governing body

shall establish the classifications by ordinance. The governing

body by ordinance shall prescribe the number of positions in each

classification.

(b) Except for the department head and a person the department

head appoints in accordance with Section 143.014 or 143.102, each

fire fighter and police officer is classified as prescribed by

this subchapter and has civil service protection. The failure of

the governing body to establish a position by ordinance does not

result in the loss of civil service benefits by a person entitled

to civil service protection or appointed to the position in

substantial compliance with this chapter.

(c) Except as provided by Sections 143.013, 143.014, 143.0251,

143.102, and 143.1251, an existing position or classification or

a position or classification created in the future either by name

or by increase in salary may be filled only from an eligibility

list that results from an examination held in accordance with

this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 64, Sec. 1, eff. Sept. 1,

1995.

Sec. 143.022. PHYSICAL REQUIREMENTS AND EXAMINATIONS. (a) The

commission shall set the age and physical requirements for

applicants for beginning and promotional positions in accordance

with this chapter. The requirements must be the same for all

applicants.

(b) The commission shall require each applicant for a beginning

or a promotional position to take an appropriate physical

examination. The commission may require each applicant for a

beginning position to take a mental examination. The examination

shall be administered by a physician, psychiatrist, or

psychologist, as appropriate, appointed by the commission. The

municipality shall pay for each examination.

(c) If an applicant is rejected by the physician, psychiatrist,

or psychologist, as appropriate, the applicant may request

another examination by a board of three physicians,

psychiatrists, or psychologists, as appropriate, appointed by the

commission. The applicant must pay for the board examination. The

board's decision is final.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 26(b), eff. Aug. 28,

1989.

Sec. 143.023. ELIGIBILITY FOR BEGINNING POSITION. (a) A person

may not take an entrance examination for a beginning position in

the police department unless the person is at least 18 years of

age. A person may not take an entrance examination for a

beginning position in the fire department unless the person is at

least 18 years of age but not 36 years of age or older.

(b) A person may not be certified as eligible for a beginning

position in a fire department if the person is 36 years of age or

older.

(c) A person who is 45 years of age or older may not be

certified for a beginning position in a police department.

(d) An applicant may not be certified as eligible for a

beginning position with a fire department unless the applicant

meets all legal requirements necessary to become eligible for

future certification by the Commission on Fire Protection

Personnel Standards and Education.

(e) An applicant may not be certified as eligible for a

beginning position with a police department unless the applicant

meets all legal requirements necessary to become eligible for

future licensing by the Commission on Law Enforcement Officer

Standards and Education.

(f) Each police officer and fire fighter affected by this

chapter must be able to read and write English.

(g) In addition to meeting the requirements prescribed by this

section, an applicant for a beginning position in a police

department in a municipality with a population of 1.5 million or

more must meet the requirements prescribed by Section 143.105.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

380, Sec. 1, eff. June 17, 2005.

Acts 2009, 81st Leg., R.S., Ch.

273, Sec. 1, eff. May 30, 2009.

Sec. 143.024. ENTRANCE EXAMINATION NOTICE. (a) Before the 10th

day before the date an entrance examination is held, the

commission shall cause a notice of the examination to be posted

in plain view on a bulletin board located in the main lobby of

the city hall and in the commission's office. The notice must

show the position to be filled or for which the examination is to

be held, and the date, time, and place of the examination.

(b) The notice required by Subsection (a) must also state the

period during which the eligibility list created as a result of

the examination will be effective.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.025. ENTRANCE EXAMINATIONS. (a) The commission shall

provide for open, competitive, and free entrance examinations to

provide eligibility lists for beginning positions in the fire and

police departments. The examinations are open to each person who

makes a proper application and meets the requirements prescribed

by this chapter.

(b) An eligibility list for a beginning position in the fire or

police department may be created only as a result of a

competitive examination held in the presence of each applicant

for the position, except as provided by Subsections (d) and (e).

The examination must be based on the person's general knowledge

and aptitude and must inquire into the applicant's general

education and mental ability. A person may not be appointed to

the fire or police department except as a result of the

examination.

(c) An applicant may not take an examination unless at least one

other applicant taking the examination is present.

(d) Examinations for beginning positions in the fire department

may be held at different locations if each applicant takes the

same examination and is examined in the presence of other

applicants.

(e) This subsection applies only in a municipality to which

Subchapter J does not apply. An examination for beginning

positions in the police department must be held at one or more

locations in the municipality in which the police department is

located and may be held at additional locations outside the

municipality. An examination held at multiple locations must be

administered on the same day and at the same time at each

location at which it is given. Only one eligibility list for a

police department may be created from that examination, and only

one eligibility list may be in effect at a given time. Each

applicant who takes the examination for the eligibility list

shall:

(1) take the same examination; and

(2) be examined in the presence of other applicants for that

eligibility list.

(f) An additional five points shall be added to the examination

grade of an applicant who served in the United States armed

forces, received an honorable discharge, and made a passing grade

on the examination.

(g) An applicant may not take the examination for a particular

eligibility list more than once.

(h) The commission shall keep each eligibility list for a

beginning position in effect for a period of not less than six

months or more than 12 months, unless the names of all applicants

on the list have been referred to the appropriate department. The

commission shall determine the length of the period. The

commission shall give new examinations at times the commission

considers necessary to provide required staffing for scheduled

fire or police training academies.

(i) The grade to be placed on the eligibility list for each

applicant shall be computed by adding an applicant's points under

Subsection (f), if any, to the applicant's grade on the written

examination. Each applicant's grade on the written examination is

based on a maximum grade of 100 percent and is determined

entirely by the correctness of the applicant's answers to the

questions. The minimum passing grade on the examination is 70

percent. An applicant must pass the examination to be placed on

an eligibility list.

(j) Notwithstanding Subsection (i), each applicant who is either

a natural-born or adopted child of a fire fighter who previously

suffered a line-of-duty death while covered by this chapter shall

be ranked at the top of any eligibility list in which said

applicant receives a minimum passing grade on that respective

eligibility exam. The deceased fire fighter's applicant child

must otherwise satisfy all of the requirements for eligibility

for a beginning position in a fire department contained in this

chapter. This commission shall promulgate rules to identify and

verify each applicant's eligibility for applicability of this

subsection.

(k) This section does not apply to a police department located

in a municipality with a population of 1.5 million or more.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 756, Sec. 1, 2, eff. Aug.

28, 1989; Acts 1999, 76th Leg., ch. 19, Sec. 1, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 628, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

380, Sec. 2, eff. June 17, 2005.

Acts 2007, 80th Leg., R.S., Ch.

27, Sec. 1, eff. September 1, 2007.

Sec. 143.0251. REAPPOINTMENT AFTER RESIGNATION. The commission

may adopt rules to allow a police officer who voluntarily resigns

from the department to be reappointed to the department without

taking another departmental entrance examination.

Added by Acts 1995, 74th Leg., ch. 64, Sec. 2, eff. Sept. 1,

1995.

Sec. 143.026. PROCEDURE FOR FILLING BEGINNING POSITIONS. (a)

When a vacancy occurs in a beginning position in a fire or police

department, the department head shall request in writing from the

commission the names of suitable persons from the eligibility

list. The director shall certify to the municipality's chief

executive the names of the three persons having the highest

grades on the eligibility list.

(b) From the three names certified, the chief executive shall

appoint the person having the highest grade unless there is a

valid reason why the person having the second or third highest

grade should be appointed.

(c) If the chief executive does not appoint the person having

the highest grade, the chief executive shall clearly set forth in

writing the good and sufficient reason why the person having the

highest grade was not appointed.

(d) The reason required by Subsection (c) shall be filed with

the commission and a copy provided to the person having the

highest grade. If the chief executive appoints the person having

the third highest grade, a copy of the report shall also be

furnished to the person having the second highest grade.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.027. PROBATIONARY PERIOD. (a) A person appointed to a

beginning position in the fire or police department must serve a

probationary period of one year beginning on that person's date

of employment as a fire fighter, police officer, or academy

trainee. In a municipality with a population of less than 1.9

million, the commission by rule may extend the probationary

period by not more than six months for a person who:

(1) is not employed by a department in which a collective

bargaining agreement or a meet-and-confer agreement currently

exists or previously existed; and

(2) is required to attend a basic training academy for initial

certification by the Texas Commission on Fire Protection or the

Commission on Law Enforcement Officer Standards and Education.

(b) During a fire fighter's or police officer's probationary

period, the department head shall discharge the person and remove

the person from the payroll if the person's appointment was not

regular or was not made in accordance with this chapter or the

commission rules.

(c) During a fire fighter's or police officer's probationary

period, the person may not be prohibited from joining or required

to join an employee organization. Joining or not joining an

employee organization is not a ground for retaining or not

retaining a fire fighter or police officer serving a probationary

period.

(d) A fire fighter or police officer who was appointed in

substantial compliance with this chapter and who serves the

entire probationary period automatically becomes a full-fledged

civil service employee and has full civil service protection.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

869, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

909, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 11.001, eff. September 1, 2007.

Sec. 143.028. ELIGIBILITY FOR PROMOTION. (a) Except as

provided by Sections 143.013 and 143.102, a fire fighter is not

eligible for promotion unless the person has served in that fire

department in the next lower position or other positions

specified by the commission for at least two years at any time

before the date the promotional examination is held. A fire

fighter is not eligible for promotion to the rank of captain or

its equivalent unless the person has at least four years' actual

service in that fire department.

(b) Except as provided by Sections 143.013 and 143.102, a police

officer is not eligible for promotion unless the person has

served in that police department in the next lower position or

other positions specified by the commission for at least two

years immediately before the date the promotional examination is

held. A police officer is not eligible for promotion to the rank

of captain or its equivalent unless the person has at least four

years' actual service in that police department.

(c) If a person is recalled on active military duty for not more

than 60 months, the two-year service requirements prescribed by

Subsections (a) and (b) do not apply and the person is entitled

to have time spent on active military duty considered as duty in

the respective fire or police department.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

833, Sec. 2, eff. June 17, 2005.

Sec. 143.029. PROMOTIONAL EXAMINATION NOTICE. (a) Before the

90th day before the date a promotional examination is held, the

commission shall post a notice that lists the sources from which

the examination questions will be taken.

(b) Before the 30th day before the date a promotional

examination is held, the commission shall post a notice of the

examination in plain view on a bulletin board located in the main

lobby of the city hall and in the commission's office. The notice

must show the position to be filled or for which the examination

is to be held, and the date, time, and place of the examination.

The commission shall also furnish sufficient copies of the notice

for posting in the stations or subdepartments in which the

position will be filled.

(c) The notice required by Subsection (b) may also include the

name of each source used for the examination, the number of

questions taken from each source, and the chapter used in each

source.

(d) In addition to the notice prescribed by this section, a

municipality with a population of 1.5 million or more must post

the notice prescribed by Section 143.107.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.030. ELIGIBILITY FOR FIRE DEPARTMENT PROMOTIONAL

EXAMINATION. (a) This section does not apply to a municipality

with a population of 1.5 million or more.

(b) Each promotional examination is open to each fire fighter

who at any time has continuously held for at least two years a

position in the classification that is immediately below, in

salary, the classification for which the examination is to be

held.

(c) If the department has adopted a classification plan that

classifies positions on the basis of similarity in duties and

responsibilities, each promotional examination is open to each

fire fighter who has continuously held for at least two years a

position at the next lower pay grade, if it exists, in the

classification for which the examination is to be held.

(d) If there are not enough fire fighters in the next lower

position with two years' service in that position to provide an

adequate number of persons to take the examination, the

commission may open the examination to persons in that position

with less than two years' service. If there is still an

insufficient number, the commission may open the examination to

persons with at least two years' experience in the second lower

position, in salary, to the position for which the examination is

to be held.

(e) If a fire fighter had previously terminated the fire

fighter's employment with the department and is subsequently

reemployed by the same department, the fire fighter must again

meet the two-year service requirement for eligibility to take a

promotional examination. In determining if a fire fighter has met

the two-year service requirement, a fire department may not

consider service in another fire department.

(f) This section does not prohibit lateral crossover between

classes.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.031. ELIGIBILITY FOR POLICE DEPARTMENT PROMOTIONAL

EXAMINATION. (a) Each promotional examination is open to each

police officer who for at least two years immediately before the

examination date has continuously held a position in the

classification that is immediately below, in salary, the

classification for which the examination is to be held.

(b) If the department has adopted a classification plan that

classifies positions on the basis of similarity in duties and

responsibilities, each promotional examination is open to each

police officer who has continuously held for at least two years

immediately before the examination date a position at the next

lower pay grade, if it exists, in the classification for which

the examination is to be held.

(c) If there are not sufficient police officers in the next

lower position with two years' service in that position to

provide an adequate number of persons to take the examination,

the commission shall open the examination to persons in that

position with less than two years' service. If there is still an

insufficient number, the commission may open the examination to

persons in the second lower position, in salary, to the position

for which the examination is to be held.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.032. PROMOTIONAL EXAMINATION PROCEDURE. (a) The

commission shall adopt rules governing promotions and shall hold

promotional examinations to provide eligibility lists for each

classification in the fire and police departments. Unless a

different procedure is adopted under an alternate promotional

system as provided by Section 143.035, the examinations shall be

held substantially as prescribed by this section.

(b)(1) Each eligible promotional candidate shall be given an

identical examination in the presence of the other eligible

promotional candidates, except that an eligible promotional

candidate who is serving on active military duty outside of this

state or in a location that is not within reasonable geographic

proximity to the location where the examination is being

administered is entitled to take the examination outside of the

presence of and at a different time than the other candidates and

may be allowed to take an examination that is not identical to

the examination administered to the other candidates.

(2) The commission may adopt rules under Subsection (a)

providing for the efficient administration of promotional

examinations to eligible promotional candidates who are members

of the armed forces serving on active military duty. In adopting

the rules, the commission shall ensure that the administration of

the examination will not result in unnecessary interference with

any ongoing military effort. The rules shall require that:

(A) at the discretion of the administering entity, an

examination that is not identical to the examination administered

to other eligible promotional candidates may be administered to

an eligible promotional candidate who is serving on active

military duty; and

(B) if a candidate serving on active military duty takes a

promotional examination outside the presence of other candidates

and passes the examination, the candidate's name shall be

included in the eligibility list of names of promotional

candidates who took and passed the examination nearest in time to

the time at which the candidate on active military duty took the

examination.

(c) The examination must be entirely in writing and may not in

any part consist of an oral interview.

(d) The examination questions must test the knowledge of the

eligible promotional candidates about information and facts and

must be based on:

(1) the duties of the position for which the examination is

held;

(2) material that is of reasonably current publication and that

has been made reasonably available to each member of the fire or

police department involved in the examination; and

(3) any study course given by the departmental schools of

instruction.

(e) The examination questions must be taken from the sources

posted as prescribed by Section 143.029(a). Fire fighters or

police officers may suggest source materials for the

examinations.

(f) The examination questions must be prepared and composed so

that the grading of the examination can be promptly completed

immediately after the examination is over.

(g) The director is responsible for the preparation and security

of each promotional examination. The fairness of the competitive

promotional examination is the responsibility of the commission,

the director, and each municipal employee involved in the

preparation or administration of the examination.

(h) A person commits an offense if the person knowingly or

intentionally:

(1) reveals a part of a promotional examination to an

unauthorized person; or

(2) receives from an authorized or unauthorized person a part of

a promotional examination for unfair personal gain or advantage.

(i) An offense under Subsection (h) is a misdemeanor punishable

by a fine of not less than $1,000, confinement in the county jail

for not more than one year, or both the fine and the confinement.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 26(c), eff. Aug. 28,

1989.

Amended by:

Acts 2005, 79th Leg., Ch.

833, Sec. 1, eff. June 17, 2005.

Sec. 143.033. PROMOTIONAL EXAMINATION GRADES. (a) The grading

of each promotional examination shall begin when one eligible

promotional candidate completes the examination. As the eligible

promotional candidates finish the examination, the examinations

shall be graded at the examination location and in the presence

of any candidate who wants to remain during the grading.

(b) Each police officer is entitled to receive one point for

each year of seniority as a classified police officer in that

department, with a maximum of 10 points. Each fire fighter is

entitled to receive one point for each year of seniority in that

department, with a maximum of 10 points.

(c) Unless a different procedure is adopted under an alternate

promotional system as provided by Section 143.035, the grade that

must be placed on the eligibility list for each police officer or

fire fighter shall be computed by adding the applicant's points

for seniority to the applicant's grade on the written

examination, but for a fire fighter applicant only if the

applicant scores a passing grade on the written examination.

Each applicant's grade on the written examination is based on a

maximum grade of 100 points and is determined entirely by the

correctness of the applicant's answers to the questions. The

passing grade in a municipality with a population of 1.5 million

or more is prescribed by Section 143.108. In a municipality with

a population of less than 1.5 million, all police officer

applicants who receive a grade of at least 70 points shall be

determined to have passed the examination and all fire fighter

applicants who receive a grade on the written examination of at

least 70 points shall be determined to have passed the

examination. If a tie score occurs, the commission shall

determine a method to break the tie.

(d) Within 24 hours after a promotional examination is held, the

commission shall post the individual raw test scores on a

bulletin board located in the main lobby of the city hall.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 26(d), eff. Aug. 28,

1989; Acts 1991, 72nd Leg., ch. 713, Sec. 1, eff. Sept. 1, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

869, Sec. 3, eff. September 1, 2005.

Sec. 143.034. REVIEW AND APPEAL OF PROMOTIONAL EXAMINATION. (a)

On request, each eligible promotional candidate from the fire or

police department is entitled to examine the person's promotional

examination and answers, the examination grading, and the source

material for the examination. If dissatisfied, the candidate may

appeal, within five business days, to the commission for review

in accordance with this chapter. In computing this period, a

Saturday, Sunday, or legal holiday is not considered a business

day.

(b) The eligible promotional candidate may not remove the

examination or copy a question used in the examination.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 26(e), eff. Aug. 28,

1989.

Sec. 143.035. ALTERNATE PROMOTIONAL SYSTEM IN POLICE DEPARTMENT.

(a) This section does not apply to a municipality that has

adopted The Fire and Police Employee Relations Act (Article

5154c-1, Vernon's Texas Civil Statutes).

(b) On the recommendation of the head of the police department

and a majority vote of the sworn police officers in the

department, the commission may adopt an alternate promotional

system to select persons to occupy nonentry level positions other

than positions that are filled by appointment by the department

head. The promotional system must comply with the requirements

prescribed by this section.

(c) The commission shall order the director to conduct an

election and to submit the revised promotional system either to

all sworn police officers within the rank immediately below the

classification for which the promotional examination is to be

administered or to all sworn police officers in the department.

(d) The director shall hold the election on or after the 30th

day after the date notice of the election is posted at the

department. The election shall be conducted throughout each

regular work shift at an accessible location within the

department during a 24-hour period.

(e) The ballot shall contain the specific amendment to the

promotional procedure. Each sworn police officer shall be given

the opportunity to vote by secret ballot "for" or "against" the

amendment.

(f) The revised promotional system must be approved by a

majority vote of the sworn police officers voting. A defeated

promotional system amendment may not be placed on a ballot for a

vote by the sworn police officers for at least 12 months after

the date the prior election was held, but this provision does not

apply if the head of the department recommends a different

proposal to the commission.

(g) The commission shall canvass the votes within 30 days after

the date the election is held. An appeal alleging election

irregularity must be filed with the commission within five

working days after the date the election closes. If approved by

the sworn police officers, the promotional system amendment

becomes effective after all election disputes have been ruled on

and the election votes have been canvassed by the commission.

(h) At any time after an alternate promotional system has been

adopted under this section and has been in effect for at least

180 days, the department head may petition the commission to

terminate the alternate system, and the commission shall

terminate the alternate system.

(i) At any time after an alternate promotional system has been

adopted under this section and has been in effect for at least

180 days, a petition signed by at least 35 percent of the sworn

police officers may be submitted to the commission asking that

the alternate promotional system be reconsidered. If a petition

is submitted, the commission shall, within 60 days after the date

the petition is filed, hold an election as prescribed by this

section. If a majority of those voting vote to terminate, the

commission shall terminate the alternate promotional system.

(j) If the alternate system is terminated, an additional list

may not be created under the alternate system.

(k) A promotional list may not be created if an election under

this section is pending. An existing eligibility list, whether

created under the system prescribed by this chapter or created

under an alternate system adopted under this section, may not be

terminated before or extended beyond its expiration date. A

person promoted under an alternate system has the same rights and

the same status as a person promoted under this chapter even if

the alternate system is later terminated.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 1018, Sec. 1, eff. Aug. 30,

1993.

Sec. 143.036. PROCEDURE FOR MAKING PROMOTIONAL APPOINTMENTS.

(a) When a vacancy occurs in a nonentry position that is not

appointed by the department head as provided by Sections 143.014

and 143.102, the vacancy shall be filled as prescribed by this

section and Section 143.108, as applicable. A vacancy in a fire

fighter position described by this subsection occurs on the date

the position is vacated by:

(1) resignation;

(2) retirement;

(3) death;

(4) promotion; or

(5) issuance of an indefinite suspension in accordance with

Section 143.052(b).

(b) If an eligibility list for the position to be filled exists

on the date the vacancy occurs, the director, on request by the

department head, shall certify to the department head the names

of the three persons having the highest grades on that

eligibility list. The commission shall certify the names within

10 days after the date the commission is notified of the vacancy.

If fewer than three names remain on the eligibility list or if

only one or two eligible promotional candidates passed the

promotional examination, each name on the list must be submitted

to the department head.

(c) In a municipality with a population of less than 1.5

million, the commission shall submit names from an existing

eligibility list to the department head until the vacancy is

filled or the list is exhausted.

(d) If an eligibility list does not exist on the date a vacancy

occurs or a new position is created, the commission shall hold an

examination to create a new eligibility list within 90 days after

the date the vacancy occurs or a new position is created.

(e) If an eligibility list exists on the date a vacancy occurs,

the department head shall fill the vacancy by permanent

appointment from the eligibility list furnished by the commission

within 60 days after the date the vacancy occurs. If an

eligibility list does not exist, the department head shall fill

the vacancy by permanent appointment from an eligibility list

that the commission shall provide within 90 days after the date

the vacancy occurs. This subsection does not apply in a

municipality with a population of 1.5 million or more.

(f) Unless the department head has a valid reason for not

appointing the person, the department head shall appoint the

eligible promotional candidate having the highest grade on the

eligibility list. If the department head has a valid reason for

not appointing the eligible promotional candidate having the

highest grade, the department head shall personally discuss the

reason with the person being bypassed before appointing another

person. The department head shall also file the reason in

writing with the commission and shall provide the person with a

copy of the written notice. On application of the bypassed

eligible promotional candidate, the reason the department head

did not appoint that person is subject to review by the

commission or, on the written request of the person being

bypassed, by an independent third party hearing examiner under

Section 143.057.

(g) If a person is bypassed, the person's name is returned to

its place on the eligibility list and shall be resubmitted to the

department head if a vacancy occurs. If the department head

refuses three times to appoint a person, files the reasons for

the refusals in writing with the commission, and the commission

does not set aside the refusals, the person's name shall be

removed from the eligibility list.

(h) Each promotional eligibility list remains in existence for

one year after the date on which the written examination is

given, unless exhausted. At the expiration of the one-year

period, the eligibility list expires and a new examination may be

held.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 26(f), eff. Aug. 28,

1989.

Amended by:

Acts 2005, 79th Leg., Ch.

869, Sec. 4, eff. September 1, 2005.

Sec. 143.037. RECORD OF CERTIFICATION AND APPOINTMENT. (a)

When a person is certified and appointed to a position in the

fire or police department, the director shall forward the

appointed person's record to the proper department head. The

director shall also forward a copy of the record to the chief

executive and shall retain a copy in the civil service files.

(b) The record must contain:

(1) the date notice of examination for the position was posted;

(2) the date on which the appointed person took the examination;

(3) the name of each person who conducted the examination;

(4) the relative position of the appointed person on the

eligibility list;

(5) the date the appointed person took the physical examination,

the name of the examining physician, and whether the person was

accepted or rejected;

(6) the date the request to fill the vacancy was made;

(7) the date the appointed person was notified to report for

duty; and

(8) the date the appointed person's pay is to start.

(c) If the director intentionally fails to comply with this

section, the commission shall immediately remove the director

from office.

(d) The director's failure to comply with this section does not

affect the civil service status of an employee.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.038. TEMPORARY DUTIES IN HIGHER CLASSIFICATION. (a)

This section does not apply to a municipality with a population

of 1.5 million or more.

(b) The department head may designate a person from the next

lower classification to temporarily fill a position in a higher

classification. The designated person is entitled to the base

salary of the higher position plus the person's own longevity or

seniority pay, educational incentive pay, and certification pay

during the time the person performs the duties.

(c) The temporary performance of the duties of a higher position

by a person who has not been promoted as prescribed by this

chapter may not be construed as a promotion.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. COMPENSATION

Sec. 143.041. SALARY. (a) This section does not apply to a

municipality with a population of 1.5 million or more.

(b) Except as provided by Section 143.038, all fire fighters or

police officers in the same classification are entitled to the

same base salary.

(c) In addition to the base salary, each fire fighter or police

officer is entitled to each of the following types of pay, if

applicable:

(1) longevity or seniority pay;

(2) educational incentive pay as authorized by Section 143.044;

(3) assignment pay as authorized by Sections 143.042 and

143.043;

(4) certification pay as authorized by Section 143.044;

(5) shift differential pay as authorized by Section 143.047; and

(6) fitness incentive pay as authorized by Section 143.044.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1172, Sec. 1, eff. Aug. 28,

1989.

Amended by:

Acts 2005, 79th Leg., Ch.

552, Sec. 1, eff. September 1, 2005.

Sec. 143.042. ASSIGNMENT PAY. (a) This section does not apply

to a municipality with a population of 1.5 million or more.

(b) The governing body of a municipality may authorize

assignment pay for fire fighters and police officers who perform

specialized functions in their respective departments.

(c) The assignment pay is in an amount and is payable under

conditions set by ordinance and is in addition to the regular pay

received by members of the fire or police department.

(d) If the ordinance applies equally to each person who meets

the criteria established by the ordinance, the ordinance may

provide for payment to each fire fighter and police officer who

meets training or education criteria for an assignment or the

ordinance may set criteria that provide for payment only to a

fire fighter or police officer in a special assignment.

(e) The head of the fire or police department is not eligible

for the assignment pay authorized by this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.043. FIELD TRAINING OFFICER ASSIGNMENT PAY. (a) In

this section, "field training officer" means a member of the

police department who is assigned to and performs the duties and

responsibilities of the field training officers program.

(b) The governing body of a municipality may authorize

assignment pay for field training officers. The assignment pay is

in an amount and is payable under conditions set by ordinance and

is in addition to the regular pay received by members of the

police department.

(c) The department head is not eligible for the assignment pay

authorized by this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.044. CERTIFICATION, EDUCATIONAL INCENTIVE, AND FITNESS

INCENTIVE PAY. (a) This section does not apply to a

municipality with a population of 1.5 million or more.

(b) If each fire fighter or police officer in a municipality is

afforded an opportunity to qualify for certification, the

municipality's governing body may authorize certification pay to

those fire fighters who meet the requirements for certification

set by the Commission on Fire Protection Personnel Standards and

Education or for those police officers who meet the requirements

for certification set by the Commission on Law Enforcement

Officer Standards and Education.

(c) If the criteria for educational incentive pay are clearly

established, are in writing, and are applied equally to each fire

fighter or police officer in a municipality who meets the

criteria, the municipality's governing body may authorize

educational incentive pay for each fire fighter or police officer

who has successfully completed courses at an accredited college

or university.

(d) If the criteria for fitness incentive pay are clearly

established, are in writing, and are applied equally to each fire

fighter or police officer in a municipality who meets the

criteria, the municipality's governing body may authorize fitness

incentive pay for each fire fighter or police officer who

successfully meets the criteria.

(e) The certification pay, educational incentive pay, and

fitness incentive pay are in addition to a fire fighter's or

police officer's regular pay.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

552, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

552, Sec. 3, eff. September 1, 2005.

Sec. 143.045. ACCUMULATION AND PAYMENT OF SICK LEAVE. (a) A

permanent or temporary fire fighter or police officer is allowed

sick leave with pay accumulated at the rate of 1-1/4 full working

days for each full month employed in a calendar year, so as to

total 15 working days to a person's credit each 12 months.

(b) A fire fighter or police officer may accumulate sick leave

without limit and may use the leave if unable to work because of

a bona fide illness. If an ill fire fighter or police officer

exhausts the sick leave and can conclusively prove that the

illness was incurred in the performance of duties, an extension

of sick leave shall be granted.

(c) Except as otherwise provided by Section 143.116, a fire

fighter or police officer who leaves the classified service for

any reason is entitled to receive in a lump-sum payment the full

amount of the person's salary for accumulated sick leave if the

person has accumulated not more than 90 days of sick leave. If a

fire fighter or police officer has accumulated more than 90

working days of sick leave, the person's employer may limit

payment to the amount that the person would have received if the

person had been allowed to use 90 days of accumulated sick leave

during the last six months of employment. The lump-sum payment is

computed by compensating the fire fighter or police officer for

the accumulated time at the highest permanent pay classification

for which the person was eligible during the last six months of

employment. The fire fighter or police officer is paid for the

same period for which the person would have been paid if the

person had taken the sick leave but does not include additional

holidays and any sick leave or vacation time that the person

might have accrued during the 90 days.

(d) To facilitate the settlement of the accounts of deceased

fire fighters and police officers, all unpaid compensation,

including all accumulated sick leave, due at the time of death to

an active fire fighter or police officer who dies as a result of

a line-of-duty injury or illness, shall be paid to the persons in

the first applicable category of the following prioritized list:

(1) to the beneficiary or beneficiaries the fire fighter or

police officer designated in writing to receive the compensation

and filed with the commission before the person's death;

(2) to the fire fighter's or police officer's widow or widower;

(3) to the fire fighter's or police officer's child or children

and to the descendants of a deceased child, by representation;

(4) to the fire fighter's or police officer's parents or to

their survivors; or

(5) to the properly appointed legal representative of the fire

fighter's or police officer's estate, or in the absence of a

representative, to the person determined to be entitled to the

payment under the state law of descent and distribution.

(e) Payment of compensation to a person in accordance with

Subsection (d) is a bar to recovery by another person.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.046. VACATIONS. (a) Each fire fighter or police

officer is entitled to earn a minimum of 15 working days'

vacation leave with pay in each year.

(b) In computing the length of time a fire fighter or police

officer may be absent from work on vacation leave, only those

calendar days during which the person would be required to work

if not on vacation may be counted as vacation days.

(c) Unless approved by the municipality's governing body, a fire

fighter or police officer may not accumulate vacation leave from

year to year.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.047. SHIFT DIFFERENTIAL PAY. (a) The governing body

of a municipality may authorize shift differential pay for fire

fighters and police officers who work a shift in which more than

50 percent of the time worked is after 6 p.m. and before 6 a.m.

(b) The shift differential pay is in an amount and is payable

under conditions set by ordinance and is in addition to the

regular pay received by members of the fire or police department.

Added by Acts 1989, 71st Leg., ch. 1172, Sec. 3, eff. Aug. 28,

1989.

SUBCHAPTER D. DISCIPLINARY ACTIONS

Sec. 143.051. CAUSE FOR REMOVAL OR SUSPENSION. A commission

rule prescribing cause for removal or suspension of a fire

fighter or police officer is not valid unless it involves one or

more of the following grounds:

(1) conviction of a felony or other crime involving moral

turpitude;

(2) violations of a municipal charter provision;

(3) acts of incompetency;

(4) neglect of duty;

(5) discourtesy to the public or to a fellow employee while the

fire fighter or police officer is in the line of duty;

(6) acts showing lack of good moral character;

(7) drinking intoxicants while on duty or intoxication while off

duty;

(8) conduct prejudicial to good order;

(9) refusal or neglect to pay just debts;

(10) absence without leave;

(11) shirking duty or cowardice at fires, if applicable; or

(12) violation of an applicable fire or police department rule

or special order.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.052. DISCIPLINARY SUSPENSIONS. (a) This section does

not apply to a municipality with a population of 1.5 million or

more.

(b) The head of the fire or police department may suspend a fire

fighter or police officer under the department head's supervision

or jurisdiction for the violation of a civil service rule. The

suspension may be for a reasonable period not to exceed 15

calendar days or for an indefinite period. An indefinite

suspension is equivalent to dismissal from the department.

(c) If the department head suspends a fire fighter or police

officer, the department head shall, within 120 hours after the

hour of suspension, file a written statement with the commission

giving the reasons for the suspension. The department head shall

immediately deliver a copy of the statement in person to the

suspended fire fighter or police officer.

(d) The copy of the written statement must inform the suspended

fire fighter or police officer that if the person wants to appeal

to the commission, the person must file a written appeal with the

commission within 10 days after the date the person receives the

copy of the statement.

(e) The written statement filed by the department head with the

commission must point out each civil service rule alleged to have

been violated by the suspended fire fighter or police officer and

must describe the alleged acts of the person that the department

head contends are in violation of the civil service rules. It is

not sufficient for the department head merely to refer to the

provisions of the rules alleged to have been violated.

(f) If the department head does not specifically point out in

the written statement the act or acts of the fire fighter or

police officer that allegedly violated the civil service rules,

the commission shall promptly reinstate the person.

(g) If offered by the department head, the fire fighter or

police officer may agree in writing to voluntarily accept, with

no right of appeal, a suspension of 16 to 90 calendar days for

the violation of a civil service rule. The fire fighter or police

officer must accept the offer within five working days after the

date the offer is made. If the person refuses the offer and wants

to appeal to the commission, the person must file a written

appeal with the commission within 15 days after the date the

person receives the copy of the written statement of suspension.

(h) In the original written statement and charges and in any

hearing conducted under this chapter, the department head may not

complain of an act that occurred earlier than the 180th day

preceding the date the department head suspends the fire fighter

or police officer. If the act is allegedly related to criminal

activity including the violation of a federal, state, or local

law for which the fire fighter or police officer is subject to a

criminal penalty, the department head may not complain of an act

that is discovered earlier than the 180th day preceding the date

the department head suspends the fire fighter or police officer.

The department head must allege that the act complained of is

related to criminal activity.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 26(g), eff. Aug. 28,

1989.

Sec. 143.053. APPEAL OF DISCIPLINARY SUSPENSION. (a) This

section does not apply to a municipality with a population of 1.5

million or more.

(b) If a suspended fire fighter or police officer appeals the

suspension to the commission, the commission shall hold a hearing

and render a decision in writing within 30 days after the date it

receives notice of appeal. The suspended person and the

commission may agree to postpone the hearing for a definite

period.

(c) In a hearing conducted under this section, the department

head is restricted to the department head's original written

statement and charges, which may not be amended.

(d) The commission may deliberate the decision in closed session

but may not consider evidence that was not presented at the

hearing. The commission shall vote in open session.

(e) In its decision, the commission shall state whether the

suspended fire fighter or police officer is:

(1) permanently dismissed from the fire or police department;

(2) temporarily suspended from the department; or

(3) restored to the person's former position or status in the

department's classified service.

(f) If the commission finds that the period of disciplinary

suspension should be reduced, the commission may order a

reduction in the period of suspension. If the suspended fire

fighter or police officer is restored to the position or class of

service from which the person was suspended, the fire fighter or

police officer is entitled to:

(1) full compensation for the actual time lost as a result of

the suspension at the rate of pay provided for the position or

class of service from which the person was suspended; and

(2) restoration of or credit for any other benefits lost as a

result of the suspension, including sick leave, vacation leave,

and service credit in a retirement system. Standard payroll

deductions, if any, for retirement and other benefits restored

shall be made from the compensation paid, and the municipality

shall make its standard corresponding contributions, if any, to

the retirement system or other applicable benefit systems.

(g) The commission may suspend or dismiss a fire fighter or

police officer only for violation of civil service rules and only

after a finding by the commission of the truth of specific

charges against the fire fighter or police officer.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 740, Sec. 1, eff. Sept. 1,

1999.

Sec. 143.054. DEMOTIONS. (a) If the head of the fire or police

department wants a fire fighter or police officer under his

supervision or jurisdiction to be involuntarily demoted, the

department head may recommend in writing to the commission that

the commission demote the fire fighter or police officer.

(b) The department head must include in the recommendation for

demotion the reasons the department head recommends the demotion

and a request that the commission order the demotion. The

department head must immediately furnish a copy of the

recommendation in person to the affected fire fighter or police

officer.

(c) The commission may refuse to grant the request for demotion.

If the commission believes that probable cause exists for

ordering the demotion, the commission shall give the fire fighter

or police officer written notice to appear before the commission

for a public hearing at a time and place specified in the notice.

The commission shall give the notice before the 10th day before

the date the hearing will be held.

(d) The fire fighter or police officer is entitled to a full and

complete public hearing, and the commission may not demote a fire

fighter or police officer without that public hearing.

(e) A voluntary demotion in which the fire fighter or police

officer has accepted the terms of the demotion in writing is not

subject to this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.055. UNCOMPENSATED DUTY OF POLICE OFFICERS. (a) This

section does not apply to a municipality with a population of 1.5

million or more.

(b) In this section, "uncompensated duty" means days of police

work without pay that are in addition to regular or normal work

days.

(c) The head of the police department may assign a police

officer under his jurisdiction or supervision to uncompensated

duty. The department head may not impose uncompensated duty

unless the police officer agrees to accept the duty. If the

police officer agrees to accept uncompensated duty, the

department head shall give the person a written statement that

specifies the date or dates on which the person will perform

uncompensated duty.

(d) Uncompensated duty may be in place of or in combination with

a period of disciplinary suspension without pay. If uncompensated

duty is combined with a disciplinary suspension, the total number

of uncompensated days may not exceed 15.

(e) A police officer may not earn or accrue any wage, salary, or

benefit arising from length of service while the person is

suspended or performing uncompensated duty. The days on which a

police officer performs assigned uncompensated duty may not be

taken into consideration in determining eligibility for a

promotional examination. A disciplinary suspension does not

constitute a break in a continuous position or in service in the

department in determining eligibility for a promotional

examination.

(f) Except as provided by this section, a police officer who

performs assigned uncompensated duty retains all rights and

privileges of the person's position in the police department and

of the person's employment by the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.056. PROCEDURES AFTER FELONY INDICTMENT OR MISDEMEANOR

COMPLAINT. (a) If a fire fighter or police officer is indicted

for a felony or officially charged with the commission of a Class

A or B misdemeanor, the department head may temporarily suspend

the person with or without pay for a period not to exceed 30 days

after the date of final disposition of the specified felony

indictment or misdemeanor complaint.

(b) The department head shall notify the suspended fire fighter

or police officer in writing that the person is being temporarily

suspended for a specific period with or without pay and that the

temporary suspension is not intended to reflect an opinion on the

merits of the indictment or complaint.

(c) If the action directly related to the felony indictment or

misdemeanor complaint occurred or was discovered on or after the

180th day before the date of the indictment or complaint, the

department head may, within 30 days after the date of final

disposition of the indictment or complaint, bring a charge

against the fire fighter or police officer for a violation of

civil service rules.

(d) A fire fighter or police officer indicted for a felony or

officially charged with the commission of a Class A or B

misdemeanor who has also been charged by the department head with

civil service violations directly related to the indictment or

complaint may delay the civil service hearing for not more than

30 days after the date of the final disposition of the indictment

or complaint.

(e) If the department head temporarily suspends a fire fighter

or police officer under this section and the fire fighter or

police officer is not found guilty of the indictment or complaint

in a court of competent jurisdiction, the fire fighter or police

officer may appeal to the commission or to a hearing examiner for

recovery of back pay. The commission or hearing examiner may

award all or part of the back pay or reject the appeal.

(f) Acquittal or dismissal of an indictment or a complaint does

not mean that a fire fighter or police officer has not violated

civil service rules and does not negate the charges that may have

been or may be brought against the fire fighter or police officer

by the department head.

(g) Conviction of a felony is cause for dismissal, and

conviction of a Class A or B misdemeanor may be cause for

disciplinary action or indefinite suspension.

(h) The department head may order an indefinite suspension based

on an act classified as a felony or a Class A or B misdemeanor

after the 180-day period following the date of the discovery of

the act by the department if the department head considers delay

to be necessary to protect a criminal investigation of the

person's conduct. If the department head intends to order an

indefinite suspension after the 180-day period, the department

head must file with the attorney general a statement describing

the criminal investigation and its objectives within 180 days

after the date the act complained of occurred.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.057. HEARING EXAMINERS. (a) In addition to the other

notice requirements prescribed by this chapter, the written

notice for a promotional bypass or the letter of disciplinary

action, as applicable, issued to a fire fighter or police officer

must state that in an appeal of an indefinite suspension, a

suspension, a promotional bypass, or a recommended demotion, the

appealing fire fighter or police officer may elect to appeal to

an independent third party hearing examiner instead of to the

commission. The letter must also state that if the fire fighter

or police officer elects to appeal to a hearing examiner, the

person waives all rights to appeal to a district court except as

provided by Subsection (j).

(b) To exercise the choice of appealing to a hearing examiner,

the appealing fire fighter or police officer must submit to the

director a written request as part of the original notice of

appeal required under this chapter stating the person's decision

to appeal to an independent third party hearing examiner.

(c) The hearing examiner's decision is final and binding on all

parties. If the fire fighter or police officer decides to appeal

to an independent third party hearing examiner, the person

automatically waives all rights to appeal to a district court

except as provided by Subsection (j).

(d) If the appealing fire fighter or police officer chooses to

appeal to a hearing examiner, the fire fighter or police officer

and the department head, or their designees, shall first attempt

to agree on the selection of an impartial hearing examiner. If

the parties do not agree on the selection of a hearing examiner

on or within 10 days after the date the appeal is filed, the

director shall immediately request a list of seven qualified

neutral arbitrators from the American Arbitration Association or

the Federal Mediation and Conciliation Service, or their

successors in function. The fire fighter or police officer and

the department head, or their designees, may agree on one of the

seven neutral arbitrators on the list. If they do not agree

within five working days after the date they received the list,

each party or the party's designee shall alternate striking a

name from the list and the name remaining is the hearing

examiner. The parties or their designees shall agree on a date

for the hearing.

(e) The appeal hearing shall begin as soon as the hearing

examiner can be scheduled. If the hearing examiner cannot begin

the hearing within 45 calendar days after the date of selection,

the fire fighter or police officer may, within two days after

learning of that fact, call for the selection of a new hearing

examiner using the procedure prescribed by Subsection (d).

(f) In each hearing conducted under this section, the hearing

examiner has the same duties and powers as the commission,

including the right to issue subpoenas.

(g) In a hearing conducted under this section, the parties may

agree to an expedited hearing procedure. Unless otherwise agreed

by the parties, in an expedited procedure the hearing examiner

shall render a decision on the appeal within 10 days after the

date the hearing ended.

(h) In an appeal that does not involve an expedited hearing

procedure, the hearing examiner shall make a reasonable effort to

render a decision on the appeal within 30 days after the date the

hearing ends or the briefs are filed. The hearing examiner's

inability to meet the time requirements imposed by this section

does not affect the hearing examiner's jurisdiction, the validity

of the disciplinary action, or the hearing examiner's final

decision.

(i) The hearing examiner's fees and expenses are shared equally

by the appealing fire fighter or police officer and by the

department. The costs of a witness are paid by the party who

calls the witness.

(j) A district court may hear an appeal of a hearing examiner's

award only on the grounds that the arbitration panel was without

jurisdiction or exceeded its jurisdiction or that the order was

procured by fraud, collusion, or other unlawful means. An appeal

must be brought in the district court having jurisdiction in the

municipality in which the fire or police department is located.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

869, Sec. 5, eff. September 1, 2005.

SUBCHAPTER E. LEAVES

Sec. 143.071. LEAVES OF ABSENCE; RESTRICTION PROHIBITED. (a)

If a sufficient number of fire fighters or police officers are

available to carry out the normal functions of the fire or police

department, a fire fighter or police officer may not be refused a

reasonable leave of absence without pay to attend a fire or

police school, convention, or meeting if the purpose of the

school, convention, or meeting is to secure a more efficient

department and better working conditions for department

personnel.

(b) A rule that affects a fire fighter's or police officer's

constitutional right to appear before or to petition the

legislature may not be adopted.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.072. MILITARY LEAVE OF ABSENCE. (a) On written

application of a fire fighter or police officer, the commission

shall grant the person a military leave of absence without pay,

subject to Section 143.075, to enable the person to enter a

branch of the United States military service. The leave of

absence may not exceed the period of compulsory military service

or the basic minimum enlistment period for the branch of service

the fire fighter or police officer enters.

(b) The commission shall grant to a fire fighter or police

officer a leave of absence for initial training or annual duty in

the military reserves or the national guard.

(c) While a fire fighter or police officer who received a

military leave of absence serves in the military, the commission

shall fill the person's position in the department in accordance

with this chapter.

(d) On termination of active military service, a fire fighter or

police officer who received a military leave of absence under

this section is entitled to be reinstated to the position that

the person held in the department at the time the leave of

absence was granted if the person:

(1) receives an honorable discharge;

(2) remains physically and mentally fit to discharge the duties

of that position; and

(3) makes an application for reinstatement within 90 days after

the date the person is discharged from military service.

(e) On reinstatement, the fire fighter or police officer shall

receive full seniority credit for the time spent in the military

service.

(f) If the reinstatement of a fire fighter or police officer who

received a military leave of absence causes a surplus in the rank

to which the fire fighter or police officer was reinstated, the

fire fighter or police officer who has the least seniority in the

position shall be returned to the position immediately below the

position to which the returning fire fighter or police officer

was reinstated. If a fire fighter or police officer is returned

to a lower position in grade or compensation under this

subsection without charges being filed against the person for

violation of civil service rules, the fire fighter or police

officer shall be placed on a position reinstatement list in order

of seniority. Appointments from the reinstatement list shall be

made in order of seniority. A person who is not on the

reinstatement list may not be appointed to a position to which

the list applies until the list is exhausted.

(g) If a fire fighter or police officer employed by a

municipality is called to active military duty for any period,

the employing municipality must continue to maintain any health,

dental, or life insurance coverage and any health or dental

benefits coverage that the fire fighter or police officer

received through the municipality on the date the fire fighter or

police officer was called to active military duty until the

municipality receives written instructions from the fire fighter

or police officer to change or discontinue the coverage.

(h) In addition to other procedures prescribed by this section,

a fire fighter or police officer may, without restriction as to

the amount of time, voluntarily substitute for a fire fighter or

police officer described by Sections 143.075(b)(1) and (2) who

has been called to active federal military duty for a period

expected to last 12 months or longer. A fire fighter or police

officer who voluntarily substitutes under this subsection must be

qualified to perform the duties of the absent fire fighter or

police officer.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2003, 78th Leg., ch. 287, Sec. 1, eff. June 18,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

704, Sec. 1, eff. September 1, 2009.

Sec. 143.073. LINE OF DUTY ILLNESS OR INJURY LEAVE OF ABSENCE.

(a) A municipality shall provide to a fire fighter or police

officer a leave of absence for an illness or injury related to

the person's line of duty. The leave is with full pay for a

period commensurate with the nature of the line of duty illness

or injury. If necessary, the leave shall continue for at least

one year.

(b) At the end of the one-year period, the municipality's

governing body may extend the line of duty illness or injury

leave at full or reduced pay. If the fire fighter's or police

officer's leave is not extended or the person's salary is reduced

below 60 percent of the person's regular monthly salary, and the

person is a member of a pension fund, the person may retire on

pension until able to return to duty.

(c) If pension benefits are not available to a fire fighter or

police officer who is temporarily disabled by a line of duty

injury or illness and if the year at full pay and any extensions

granted by the governing body have expired, the fire fighter or

police officer may use accumulated sick leave, vacation time, and

other accrued benefits before the person is placed on temporary

leave.

(d) If a fire fighter or police officer is temporarily disabled

by an injury or illness that is not related to the person's line

of duty, the person may use all sick leave, vacation time, and

other accumulated time before the person is placed on temporary

leave.

(e) After recovery from a temporary disability, a fire fighter

or police officer shall be reinstated at the same rank and with

the same seniority the person had before going on temporary

leave. Another fire fighter or police officer may voluntarily do

the work of an injured fire fighter or police officer until the

person returns to duty.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 683, Sec. 1, eff. Sept. 1,

2001.

Sec. 143.074. REAPPOINTMENT AFTER RECOVERY FROM DISABILITY.

With the commission's approval and if otherwise qualified, a fire

fighter or police officer who has been certified by a physician

selected by a pension fund as having recovered from a disability

for which the person has been receiving a monthly disability

pension is eligible for reappointment to the classified position

that the person held on the date the person qualified for the

monthly disability pension.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 683, Sec. 2, eff. Sept. 1,

2001.

Sec. 143.075. MILITARY LEAVE TIME ACCOUNTS. (a) A municipality

shall maintain military leave time accounts for the fire and

police departments and must maintain a separate military leave

time account for each department.

(b) A military leave time account shall benefit a fire fighter

or police officer who:

(1) is a member of the Texas National Guard or the armed forces

reserves of the United States;

(2) was called to active federal military duty while serving as

a fire fighter or police officer for the municipality;

(3) has served on active duty for a period of 12 continuous

months or longer; and

(4) has exhausted the balance of the person's vacation, holiday,

and compensatory leave time accumulations.

(c) A fire fighter or police officer may donate any amount of

accumulated vacation, holiday, sick, or compensatory leave time

to the military leave time account in that fire fighter's or

police officer's department to help provide salary continuation

for fire fighters or police officers who qualify as eligible

beneficiaries of the account under Subsection (b). A fire fighter

or police officer who wishes to donate time to an account under

this section must authorize the donation in writing on a form

provided by the fire or police department and approved by the

municipality.

(d) A municipality shall equally distribute the leave time

donated to a military leave time account among all fire fighters

or police officers who are eligible beneficiaries of that

account. The municipality shall credit and debit the applicable

military leave time account on an hourly basis regardless of the

cash value of the time donated or used.

Added by Acts 2003, 78th Leg., ch. 287, Sec. 2, eff. June 18,

2003.

SUBCHAPTER F. MISCELLANEOUS PROVISIONS

Sec. 143.081. DETERMINATION OF PHYSICAL AND MENTAL FITNESS. (a)

This section does not apply to a municipality with a population

of 1.5 million or more.

(b) If a question arises as to whether a fire fighter or police

officer is sufficiently physically or mentally fit to continue

the person's duties, the fire fighter or police officer shall

submit to the commission a report from the person's personal

physician, psychiatrist, or psychologist, as appropriate.

(c) If the commission, the department head, or the fire fighter

or police officer questions the report, the commission shall

appoint a physician, psychiatrist, or psychologist, as

appropriate, to examine the fire fighter or police officer and to

submit a report to the commission, the department head, and the

person.

(d) If the report of the appointed physician, psychiatrist, or

psychologist, as appropriate, disagrees with the report of the

fire fighter's or police officer's personal physician,

psychiatrist, or psychologist, as appropriate, the commission

shall appoint a three-member board composed of a physician, a

psychiatrist, and a psychologist, or any combination, as

appropriate, to examine the fire fighter or police officer. The

board's findings as to the person's fitness for duty shall

determine the issue.

(e) The fire fighter or police officer shall pay the cost of the

services of the person's personal physician, psychiatrist, or

psychologist, as appropriate. The municipality shall pay all

other costs.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 26(h), eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 890, Sec. 1, eff. Aug. 28, 1989.

Sec. 143.082. EFFICIENCY REPORTS. (a) The commission may

develop proper procedures and rules for semiannual efficiency

reports and grades for each fire fighter or police officer.

(b) If the commission collects efficiency reports on fire

fighters or police officers, the commission shall provide each

person with a copy of that person's report.

(c) Within 10 calendar days after the date a fire fighter or

police officer receives the copy of the person's efficiency

report, the person may make a statement in writing concerning the

efficiency report. The statement shall be placed in the person's

personnel file with the efficiency report.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 26(i), eff. Aug. 28,

1989.

Sec. 143.083. EMERGENCY APPOINTMENT OF TEMPORARY FIRE FIGHTERS

AND POLICE OFFICERS. (a) If a municipality is unable to recruit

qualified fire fighters or police officers because of the maximum

age limit prescribed by Section 143.023 and the municipality's

governing body finds that this inability creates an emergency,

the commission shall recommend to the governing body additional

rules governing the temporary employment of persons who are 36

years of age or older.

(b) A person employed under this section:

(1) is designated as a temporary employee;

(2) is not eligible for pension benefits;

(3) is not eligible for appointment or promotion if a permanent

applicant or employee is available;

(4) is not eligible to become a full-fledged civil service

employee; and

(5) must be dismissed before a permanent civil service employee

may be dismissed under Section 143.085.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.084. CIVIL SERVICE STATUS AND PENSION BENEFITS FOR

CERTAIN FIRE FIGHTERS AND POLICE OFFICERS. (a) Each fire

fighter or police officer who, since December 31, 1969, has been

continuously employed as a temporary employee under the provision

codified as Section 143.083 has the full status of a civil

service employee with all the rights and privileges granted by

Section 143.005.

(b) A fire fighter or police officer covered by Subsection (a)

is eligible to participate in earned pension benefits. The person

may buy back service credits in the pension fund in which the

permanent fire fighters or police officers in the department have

participated since that person's employment. The credits may be

bought at a rate determined by the actuary of the affected

pension fund.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.085. FORCE REDUCTION AND REINSTATEMENT LIST. (a) If a

municipality's governing body adopts an ordinance that vacates or

abolishes a fire or police department position, the fire fighter

or police officer who holds that position shall be demoted to the

position immediately below the vacated or abolished position. If

one or more positions of equal rank are vacated or abolished, the

fire fighters or police officers who have the least seniority in

a position shall be demoted to the position immediately below the

vacated or abolished position. If a fire fighter or police

officer is demoted under this subsection without charges being

filed against the person for violation of civil service rules,

the fire fighter or police officer shall be placed on a position

reinstatement list in order of seniority. If the vacated or

abolished position is filled or re-created within one year after

the date it was vacated or abolished, the position must be filled

from the reinstatement list. Appointments from the reinstatement

list shall be made in order of seniority. A person who is not on

the list may not be appointed to the position during the one-year

period until the reinstatement list is exhausted.

(b) If a position in the lowest classification is abolished or

vacated and a fire fighter or police officer must be dismissed

from the department, the fire fighter or police officer with the

least seniority shall be dismissed. If a fire fighter or police

officer is dismissed under this subsection without charges being

filed against the person for violation of civil service rules,

the fire fighter or police officer shall be placed on a

reinstatement list in order of seniority. Appointments from the

reinstatement list shall be made in order of seniority. Until the

reinstatement list is exhausted, a person may not be appointed

from an eligibility list. When a person has been on a

reinstatement list for three years, the person shall be dropped

from the list but shall be restored to the list at the request of

the commission.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.086. POLITICAL ACTIVITIES. (a) While in uniform or on

active duty, a fire fighter or police officer may not take an

active part in another person's political campaign for an

elective position of the municipality.

(b) For the purposes of this section, a person takes an active

part in a political campaign if the person:

(1) makes a political speech;

(2) distributes a card or other political literature;

(3) writes a letter;

(4) signs a petition;

(5) actively and openly solicits votes; or

(6) makes public derogatory remarks about a candidate for an

elective position of the municipality.

(c) A fire fighter or police officer may not be required to

contribute to a political fund or to render a political service

to a person or party. A fire fighter or police officer may not be

removed, reduced in classification or salary, or otherwise

prejudiced for refusing to contribute to a political fund or to

render a political service.

(d) A municipal official who attempts to violate Subsection (c)

violates this chapter.

(e) Except as expressly provided by this section, the commission

or the municipality's governing body may not restrict a fire

fighter's or police officer's right to engage in a political

activity.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.087. STRIKE PROHIBITION. (a) A fire fighter or police

officer may not engage in a strike against the governmental

agency that employs the fire fighter or police officer.

(b) In addition to the penalty prescribed by Section 143.016, if

a fire fighter or police officer is convicted of an offense for

violating this section, the person shall be automatically

released and discharged from the fire or police department. After

the person is discharged from the department, the person may not

receive any pay or compensation from public funds used to support

the fire or police department.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.088. UNLAWFUL RESIGNATION OR RETIREMENT. (a) This

section does not apply to a municipality with a population of 1.5

million or more.

(b) A person commits an offense if the person accepts money or

anything of value from another person in return for retiring or

resigning from the person's civil service position.

(c) A person commits an offense if the person gives money or

anything of value to another person in return for the other

person's retirement or resignation from the person's civil

service position.

(d) An offense under this section is a Class A misdemeanor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.089. PERSONNEL FILE. (a) The director or the

director's designee shall maintain a personnel file on each fire

fighter and police officer. The personnel file must contain any

letter, memorandum, or document relating to:

(1) a commendation, congratulation, or honor bestowed on the

fire fighter or police officer by a member of the public or by

the employing department for an action, duty, or activity that

relates to the person's official duties;

(2) any misconduct by the fire fighter or police officer if the

letter, memorandum, or document is from the employing department

and if the misconduct resulted in disciplinary action by the

employing department in accordance with this chapter; and

(3) the periodic evaluation of the fire fighter or police

officer by a supervisor.

(b) A letter, memorandum, or document relating to alleged

misconduct by the fire fighter or police officer may not be

placed in the person's personnel file if the employing department

determines that there is insufficient evidence to sustain the

charge of misconduct.

(c) A letter, memorandum, or document relating to disciplinary

action taken against the fire fighter or police officer or to

alleged misconduct by the fire fighter or police officer that is

placed in the person's personnel file as provided by Subsection

(a)(2) shall be removed from the employee's file if the

commission finds that:

(1) the disciplinary action was taken without just cause; or

(2) the charge of misconduct was not supported by sufficient

evidence.

(d) If a negative letter, memorandum, document, or other

notation of negative impact is included in a fire fighter's or

police officer's personnel file, the director or the director's

designee shall, within 30 days after the date of the inclusion,

notify the affected fire fighter or police officer. The fire

fighter or police officer may, on or before the 15th day after

the date of receipt of the notification, file a written response

to the negative letter, memorandum, document, or other notation.

(e) The fire fighter or police officer is entitled, on request,

to a copy of any letter, memorandum, or document placed in the

person's personnel file. The municipality may charge the fire

fighter or police officer a reasonable fee not to exceed actual

cost for any copies provided under this subsection.

(f) The director or the director's designee may not release any

information contained in a fire fighter's or police officer's

personnel file without first obtaining the person's written

permission, unless the release of the information is required by

law.

(g) A fire or police department may maintain a personnel file on

a fire fighter or police officer employed by the department for

the department's use, but the department may not release any

information contained in the department file to any agency or

person requesting information relating to a fire fighter or

police officer. The department shall refer to the director or the

director's designee a person or agency that requests information

that is maintained in the fire fighter's or police officer's

personnel file.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 25(c), eff. Aug. 28,

1989. Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 84, eff.

Sept. 1, 1989.

SUBCHAPTER G. PROVISIONS APPLICABLE TO MUNICIPALITY WITH

POPULATION OF 1.5 MILLION OR MORE AND CERTAIN OTHER

MUNICIPALITIES

Sec. 143.101. SUBCHAPTER APPLICABLE PRIMARILY TO MUNICIPALITY

WITH POPULATION OF 1.5 MILLION OR MORE; APPLICATION OF OTHER

SUBCHAPTERS. (a) Except as otherwise provided, this subchapter

applies only to a municipality with a population of 1.5 million

or more.

(b) Except as otherwise provided, the provisions of Subchapters

A-F apply to each municipality covered under this subchapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.1014. NOTICE REQUIREMENT FOR CERTAIN MEETINGS OR

HEARINGS. (a) The department shall provide to a fire fighter or

police officer notice of the time and location of a meeting or

hearing not later than the 48th hour before the hour on which the

meeting or hearing is held if the meeting or hearing is:

(1) related to an internal departmental or other municipal

investigation of the fire fighter or police officer at which the

fire fighter or police officer is required or entitled to be

present, including an interrogation;

(2) related to a grievance filed by the fire fighter or police

officer under Sections 143.127 through 143.134; or

(3) an opportunity to respond to charges against the fire

fighter or police officer before the department terminates the

fire fighter's or police officer's employment.

(b) A fire fighter or police officer may waive the notice

prescribed by this section.

Added by Acts 1989, 71st Leg., ch. 140, Sec. 1, eff. May 25,

1989. Renumbered from 143.1016 by Acts 1990, 71st Leg., 6th C.S.,

ch. 12, Sec. 2(19), eff. Sept. 6, 1990.

Sec. 143.1015. COMMISSION APPEAL PROCEDURE; SUBPOENA REQUEST.

(a) An appeal by a fire fighter or police officer to the

commission from an action for which an appeal or review is

provided by this chapter is sufficient if the fire fighter or

police officer files it with the commission within 15 days after

the date the action occurred. In an appeal provided by this

chapter the commission shall render a decision in writing within

60 days after it received the notice of appeal, unless the

provisions of Section 143.1017(d) have been invoked by the fire

fighter or police officer. If the commission does not render a

decision in writing within 60 days after the date it receives

notice of the appeal, the commission shall sustain the fire

fighter's or police officer's appeal.

(b) On or before the 15th day before the date the appeal hearing

will be held, the commission shall notify the fire fighter or

police officer of the date on which the commission will hold the

hearing.

(c) The commission may not restrict the fire fighter's or police

officer's ability to subpoena relevant witnesses.

(d) Within three days after the date the fire fighter or police

officer receives the commission's written refusal to subpoena

materials, the fire fighter or police officer may request in

writing that the commission hold a hearing relating to the

reasons for that person's subpoena request.

(e) The hearing relating to the reasons for the fire fighter's

or police officer's subpoena request shall be held on the date

set for the original appeal hearing. If the commission overrules

the subpoena request at the hearing:

(1) the commission may hear the fire fighter's or police

officer's appeal on that date; or

(2) if the commission finds that justice is served by a

continuance, the commission shall:

(A) reschedule the hearing to the commission's next regularly

scheduled meeting; and

(B) give the fire fighter or police officer 15 days notice of

that date.

(f) If the commission sustains the fire fighter's or police

officer's subpoena request at the hearing, the commission shall:

(1) reschedule the appeal hearing date to the commission's next

regularly scheduled meeting; and

(2) give the fire fighter or police officer 15 days notice of

that date.

(g) If the commission reschedules a hearing under this section

in an appeal relating to an indefinite suspension, the commission

shall render a decision in writing within 60 days after the date

it receives notice of appeal.

(h) If the commission does not hold a hearing on the fire

fighter's or police officer's subpoena request as prescribed by

this section, the commission shall sustain the fire fighter's or

police officer's appeal.

(i) A municipal employee who is subpoenaed to appear in any

appeal of a disciplinary decision is entitled to applicable pay

for the time the employee is required to be present at the

hearing. Witnesses whose testimony relates primarily to the

character or reputation of the employee shall be limited by the

hearing examiner or commission if the testimony is repetitious or

unduly prolongs the hearing. If the hearing examiner or

commission limits the number of character or reputation

witnesses, additional witness statements may be presented by

affidavit. The character witnesses are not entitled to applicable

pay for the time they are required to be present at the hearing.

(j) In any hearing relating to the appeal or review of an action

of the department head that affects a fire fighter or police

officer, the department head shall have the burden of proof. The

department head is required to prove the allegations contained in

the written statement, and the department head is restricted to

the written statement and charges, which may not be amended.

(k) In an appeal to a hearing examiner, the director may, within

five working days after the date the hearing examiner is chosen,

send to the hearing examiner the following:

(1) the name of the fire fighter or police officer who is

appealing;

(2) the written reasons filed by the department head with the

commission in the case of a promotional passover or a recommended

demotion;

(3) the specific provisions of the rules alleged to have been

violated in the case of a suspension; and

(4) the date and place of the alleged civil service violation.

The director may not send the hearing examiner the department

head's original written statement. The department head shall

submit the written statement and charges to the hearing examiner

at the hearing.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 25(d), eff. Aug. 28,

1989. Amended by Acts 1989, 71st Leg., ch. 854, Sec. 3, eff. June

14, 1989; Acts 1989, 71st Leg., ch. 906, Sec. 1, eff. Aug. 28,

1989.

Sec. 143.1016. HEARING EXAMINERS. (a) In addition to the other

notice requirements prescribed by this chapter, the letter of

disciplinary action issued to a fire fighter or police officer

must state that in an appeal of an indefinite suspension, a

suspension, a promotional pass over, or a recommended demotion,

the appealing fire fighter or police officer may elect to appeal

to an independent third party hearing examiner instead of to the

commission. The letter must also state that if the fire fighter

or police officer elects to appeal to a hearing examiner, the

person waives all rights to appeal to a district court except as

provided by Subsection (j).

(b) To exercise the choice of appealing to a hearing examiner,

the appealing fire fighter or police officer must submit to the

director a written request as part of the original notice of

appeal required under this chapter stating the person's decision

to appeal to an independent third party hearing examiner.

(c) The hearing examiner's decision is final and binding on all

parties. If the fire fighter or police officer decides to appeal

to an independent third party hearing examiner, the person

automatically waives all rights to appeal to a district court

except as provided by Subsection (j).

(d) If the appealing fire fighter or police officer chooses to

appeal to a hearing examiner, the fire fighter or police officer

and the department head or their designees shall first attempt to

agree on the selection of an impartial hearing examiner. If the

parties do not agree on the selection of a hearing examiner on or

within 10 days after the date the appeal is filed and no motion

to consolidate is filed under Subsection (k) of this section, the

director shall on the next work day following notice that the

parties have failed to agree on a selection of a hearing examiner

request a list of seven qualified neutral arbitrators from the

American Arbitration Association or the Federal Mediation and

Conciliation Service or their successors in function. The fire

fighter or police officer and the department head or their

designees may agree on one of the seven neutral arbitrators on

the list. If they do not agree within 25 days after the date the

appeal was filed, each party or the party's designee shall on the

25th day after the appeal was filed alternate striking a name

from the list and the name remaining is the hearing examiner. In

the event that the 25th day falls on a Saturday, Sunday, or a

legal holiday, then the parties shall strike the list the next

work day. The parties or their designees shall agree on a date

for the hearing that is within the time period prescribed by

Subsection (e). In the event that the director does not request

the list of seven qualified neutral arbitrators within the time

prescribed by this subsection or the department head or his

designee fails to strike the list within the time prescribed by

this subsection, the fire fighter or police officer or his

designee shall select the arbitrator from the list provided. In

the event that the fire fighter or police officer or his designee

fails to strike the list within the time prescribed by this

subsection, the department head or his designee shall select the

arbitrator from the list provided.

(e) The appeal hearing must begin within 60 days after the date

the appeal is filed and shall begin as soon as the hearing

examiner can be scheduled. If the hearing examiner cannot begin

the hearing within 45 calendar days after the date of selection,

the fire fighter or police officer may, within two days after

learning of that fact, call for the selection of a new hearing

examiner using the procedure prescribed by Subsection (d). If the

appeal hearing is not begun within 60 days after the date the

appeal is filed, the indefinite suspension, suspension,

promotional pass over, or recommended demotion is upheld and the

appeal is withdrawn if the fire fighter or police officer is not

ready to proceed, and the appeal is sustained if the department

head is not ready to proceed. In computing the 60-day period, a

period of delay not to exceed 30 calendar days because of a

continuance granted at the request of the department head or his

representative or the fire fighter or police officer or his

representative on good cause being shown, or because of the

unavoidable unavailability of the hearing examiner on the date of

the hearing, or because of the pendency of a motion to

consolidate with another hearing as provided in Subsection (k) of

this section is excluded. In no event may a hearing examiner

grant a continuance beyond 30 days in an indefinite suspension. A

hearing examiner may grant a continuance beyond the 30-day period

upon good cause being shown in a disciplinary suspension unless

the fire fighter or police officer has another disciplinary

action pending.

(f) In each hearing conducted under this section, the hearing

examiner has the same duties and powers as the commission,

including the right to issue subpoenas.

(g) In a hearing conducted under this section, the parties may

agree to an expedited hearing procedure. Unless otherwise agreed

by the parties, in an expedited procedure the hearing examiner

shall render a decision on the appeal within 10 days after the

date the hearing closed.

(h) In an appeal that does not involve an expedited hearing

procedure, the hearing examiner shall make a reasonable effort to

render a decision on the appeal within 30 days after the date the

hearing ends or the briefs are filed. The hearing examiner's

inability to meet the time requirements imposed by this section

does not affect the hearing examiner's jurisdiction, the validity

of the disciplinary action, or the hearing examiner's final

decision.

(i) The hearing examiner's fees and expenses are shared equally

by the appealing fire fighter or police officer and by the

department. The costs of a witness are paid by the party who

calls the witness.

(j) A district court may hear an appeal of a hearing examiner's

award only on the grounds that the arbitration panel was without

jurisdiction or exceeded its jurisdiction or that the order was

procured by fraud, collusion, or other unlawful means. If the

basis for the appeal of the hearing examiner's award is based on

the grounds that the arbitration panel was without jurisdiction

or exceeded its jurisdiction, the petition must be filed in

district court within 10 days of the hearing examiner's decision.

An appeal must be brought in the district court having

jurisdiction in the municipality in which the fire or police

department is located. In the event the municipality is located

in more than one county then the suit must be brought in the

county having the majority of the population of the municipality.

(k) In an appeal of an indefinite suspension, a suspension, a

promotional pass over, or a recommended demotion, each appealing

fire fighter or police officer or the appealing fire fighter's or

police officer's representative shall be entitled to the

selection of a hearing examiner pursuant to Subsection (d) of

this section to hear the case. The fire fighter, police officer,

department head, or a representative of any of those may, within

10 days of the date they received notice of the appeal, file a

motion with a copy to the opposing side to consolidate the case

with that of one or more other fire fighters or police officers

where the charges arise out of the same incident. The motion to

consolidate may be agreed to in writing and filed with the

director. If a motion to consolidate the cases is filed and not

agreed to, a hearing examiner shall be chosen pursuant to the

provisions of Subsection (d) of this section to hear the motion.

The decision of the hearing examiner shall be final and binding

as to the issue of consolidation. The hearing examiner chosen to

hear the motion to consolidate shall not hear the case, and the

provisions of Subsection (d) of this section shall be used to

choose the hearing examiner with the day the decision is rendered

being the equivalent of the date the appeal was filed.

Added by Acts 1989, 71st Leg., ch. 854, Sec. 4, eff. June 14,

1989.

Sec. 143.1017. PROCEDURES AFTER FELONY INDICTMENT OR OTHER CRIME

OF MORAL TURPITUDE. (a) If a fire fighter or police officer is

indicted for a felony or officially charged with the commission

of any other crime involving moral turpitude, the department head

may temporarily suspend the person with or without pay for a

period not to exceed 30 days after the date the fire fighter or

police officer gives notice of final disposition of the specified

felony indictment or any other crime involving moral turpitude.

(b) The department head shall notify the suspended fire fighter

or police officer in writing that the person is being temporarily

suspended for a specific period with or without pay and that the

temporary suspension is not intended to reflect an opinion on the

merits of the indictment or complaint.

(c) If the action directly related to the felony indictment or

misdemeanor complaint occurred or was discovered on or after the

180th day before the date of the indictment or complaint, the

department head may, within 60 days after the date of final

disposition of the indictment or complaint, bring a charge

against the fire fighter or police officer for a violation of

civil service rules.

(d) A fire fighter or police officer indicted for a felony or

officially charged with the commission of any other crime

involving moral turpitude who has also been charged by the

department head with civil service violations directly related to

the indictment or complaint may delay the civil service hearing

for not more than 30 days after the date of the final disposition

of the indictment or complaint.

(e) If the department head temporarily suspends a fire fighter

or police officer under this section and the fire fighter or

police officer is not found guilty of the indictment or complaint

in a court of competent jurisdiction, the fire fighter or police

officer may appeal to the commission or to a hearing examiner for

recovery of back pay. The commission or hearing examiner may

award all or part of the back pay or reject the appeal.

(f) Acquittal or dismissal of an indictment or a complaint does

not mean that a fire fighter or police officer has not violated

civil service rules and does not negate the charges that may have

been or may be brought against the fire fighter or police officer

by the department head.

(g) Final conviction of a felony shall be the basis for

dismissal without notice or further proceedings under this Act,

and conviction of any other crime involving moral turpitude may

be cause for disciplinary action or indefinite suspension.

(h) The department head may order an indefinite suspension based

on an act classified as a felony or any other crime involving

moral turpitude after the 180-day period following the date of

the discovery of the act by the department if the department head

considers delay to be necessary to protect a criminal

investigation of the person's conduct. If the department head

intends to order an indefinite suspension after the 180-day

period, the department head must file with the attorney general a

statement describing the criminal investigation and its

objectives within 180 days after the date the act complained of

occurred.

Added by Acts 1989, 71st Leg., ch. 854, Sec. 2, eff. June 14,

1989.

Sec. 143.1018. EX PARTE COMMUNICATIONS. (a) While any matter

subject to a hearing under this chapter is pending, a person may

not, except in giving sworn testimony at the hearing or as

otherwise provided by law, communicate with the commission, a

hearing examiner, or a grievance examiner regarding the facts of

the matter under consideration unless the other party or their

representative is present. Notwithstanding the provisions of this

subsection, it shall not be a violation for either party to file

written briefs or written motions in the case if copies were

served on the opposing party.

(b) If the commission, hearing examiner, grievance examiner, or

a court of competent jurisdiction determines that a person has

violated Subsection (a) on behalf of and with the knowledge of

the fire fighter or police officer who filed the appeal, request

for a review, or grievance, a ruling shall be entered that

dismisses the appeal, review, or grievance. If the commission,

hearing examiner, grievance examiner, or a court of competent

jurisdiction determines that a person violated Subsection (a) on

behalf of or in favor of the department head or the department

head's representative or on behalf of and with the knowledge of a

person against whom a grievance was filed, a ruling shall be

entered that upholds the position of the fire fighter or police

officer that filed the appeal, request for a review, or

grievance.

(c) While any matter subject to a hearing under the grievance

procedure of Section 143.130 is pending, the director shall only

send the name of the parties to the grievance, the original

grievance, the written responses to the grievance, and any

documents filed in the case by either party if copies were served

upon the opposing party.

Added by Acts 1989, 71st Leg., ch. 906, Sec. 2, eff. Aug. 28,

1989.

Sec. 143.102. APPOINTMENT OF ASSISTANT CHIEF. (a) The head of

the fire or police department may appoint a person to a command

staff position at the rank of assistant chief as prescribed by

this section.

(b) The heads of the fire and police departments shall establish

required qualifying criteria for persons appointed to command

staff positions at the rank of assistant chief in their

respective departments. The required qualifying criteria used to

select an assistant chief of the fire department must include

criteria relating to management experience, educational and

training background, special experience, and a performance

evaluation. The required qualifying criteria must be approved by

a vote of two-thirds of the municipality's governing body present

and voting. The head of the police or fire department may not

make an appointment until the required qualifying criteria are

established and approved as prescribed by this subsection.

(c) To be eligible for appointment to a position at the rank of

assistant chief of a police department, a person must:

(1) be a member of the classified service;

(2) have served for at least five years in the department as a

sworn police officer; and

(3) meet the additional qualifying criteria established and

approved as prescribed by Subsection (b).

(d) To be eligible for appointment to a position at the rank of

assistant chief of a fire department, a person must:

(1) be a member of the classified service;

(2) have served for at least five years in the department as a

certified fire fighter; and

(3) meet the additional qualifying criteria established and

approved as prescribed by Subsection (b).

(e) The department head may remove without cause a person

appointed under this section. If a person is removed without

cause, the person shall be restored to that person's highest rank

earned by competitive examination.

(f) If a person appointed under this section is temporarily or

indefinitely suspended for cause from the appointed position, the

suspension is subject to the procedures for disciplinary action

prescribed by this chapter. If a person is indefinitely suspended

for cause, the person does not have a right to reinstatement to

the highest rank earned by competitive examination except to the

extent that the indefinite suspension is reversed or modified by

order of the commission or a hearing examiner.

(g) A person occupying a position in the rank of assistant chief

of the fire or police department on September 1, 1985, may not be

removed except for cause in accordance with the procedures for

disciplinary action or demotion prescribed by this chapter.

(h) A person occupying a position in the rank of assistant chief

of a fire or police department may voluntarily demote himself to

the highest rank the person earned by competitive examination.

(i) A person may remove himself from consideration for

appointment under this section.

(j) A person appointed under this section may take any

promotional examination for which the person would have been

eligible under this chapter.

(k) A person appointed under this section is subject to

confirmation by the municipality's governing body.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 27(a), eff. Aug. 28,

1989.

Sec. 143.103. SPECIALIZED POLICE DIVISIONS. (a) A peace

officer employed by a municipal department in which the peace

officer performs duties in a specialized police division,

including a person employed as a park police officer, airport

police officer, or municipal marshal, is entitled to civil

service status under this chapter. The governing body of the

municipality employing a peace officer in a specialized police

division shall classify the officer in accordance with Section

143.021 and the duties performed by the peace officer.

(b) Except for positions classified in the communication or

technical class, the governing body of the municipality employing

a peace officer in a specialized police division shall classify a

position in the division in the same class as a police officer

position that is not in a specialized police division. A member

of a particular division is eligible for promotion or lateral

crossover to a position outside that division. The head of the

police department, assistant chiefs of police, and deputy chiefs

of police, or their equivalent, regardless of name or title, may

exercise the full sanctions, powers, and duties of their

respective offices in the supervision, management, and control of

the members of those classes and divisions, subject to the

decisions of the department head regarding the chain of command

in the department.

(c) In departments in which a collective bargaining agreement or

a meet-and-confer agreement exists, Subsection (b) must be

approved by the collective bargaining agent, meet-and-confer

agent, or entity representing the sworn officers of the

department. This subsection does not apply to the transfer of

police officers.

(d) Each applicable provision of this chapter, including the

provisions relating to eligibility lists, examinations,

promotions, appointments, educational incentive pay, longevity or

seniority pay, certification pay, assignment pay, salary,

vacation leave, and disciplinary appeals, applies to a peace

officer employed by the municipality in a specialized police

division as provided by this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1195, Sec. 1, eff. Sept. 1,

1997.

Sec. 143.104. EXAMINATION PROCEDURE. The commission shall adopt

rules to standardize the procedures for entrance and promotional

examinations. The rules must provide:

(1) that each applicant have adequate space in which to take the

examination;

(2) that each applicant be provided with a desk;

(3) that the room in which the examination is held have a public

address system; and

(4) the maximum number of times an applicant may leave the room

during the examination and the procedure each applicant must

follow when leaving or entering the room during the examination.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.1041. ENTRANCE EXAMINATION FOR BEGINNING PEACE OFFICER

POSITION IN POLICE DEPARTMENT. (a) In this section, "police

officer training academy" means a police officer training academy

operated or sponsored by a municipality to which this section

applies.

(b) The commission shall provide for open, competitive, and free

entrance examinations to provide eligibility lists for beginning

peace officer positions in the police department. The

examinations are open to each person who:

(1) makes a proper application;

(2) has been admitted to or is enrolled in a police officer

training academy as an academy trainee; and

(3) meets the requirements prescribed by this chapter.

(c) The entrance examination may be administered to examinees

only after the examinees are admitted to a police officer

training academy and before the examinees graduate from the

academy.

(d) An eligibility list for a beginning peace officer position

in the police department may be created only as a result of the

examination. Except as provided by Subsection (f), the

examination must be held in the presence of each examinee. The

examination must be based on the examinee's general knowledge and

aptitude and must inquire into the examinee's general education

and mental ability. A person may not be appointed to the police

department except as a result of the examination.

(e) An examinee may not take an examination unless at least one

other examinee taking the examination is present.

(f) An entrance examination for beginning peace officer

positions in the police department must be held at one or more

locations in the municipality in which the police department is

located and may be held at additional locations outside the

municipality. An examination held at multiple locations must be

administered on the same day and at the same time at each

location at which it is given. To create one eligibility list,

each member of a police officer training academy class shall take

the examination at the same time and each examinee who takes that

examination shall:

(1) take the same examination; and

(2) be examined in the presence of other examinees.

(g) An additional five points shall be added to the examination

grade of an examinee who:

(1) served in the United States armed forces;

(2) received an honorable discharge from that service; and

(3) made a passing grade on the examination.

(h) The grade to be placed on the eligibility list for each

examinee shall be computed by adding an examinee's points under

Subsection (g), if any, to the examinee's grade on the written

examination. Each examinee's grade on the written examination is

based on a maximum grade of 100 percent and is determined

entirely by the correctness of the examinee's answers to the

questions. The minimum passing grade on the examination is 70

percent. An examinee must pass the examination to be placed on

an eligibility list.

Added by Acts 2007, 80th Leg., R.S., Ch.

27, Sec. 2, eff. September 1, 2007.

Sec. 143.105. ELIGIBILITY FOR BEGINNING POSITION IN POLICE

DEPARTMENT. In addition to meeting the eligibility requirements

prescribed by Section 143.023, to be certified as eligible for a

beginning position with a police department, a person must be at

least 21 years of age at the end of the probationary period and

have:

(1) served in the United States armed forces and received an

honorable discharge;

(2) earned at least 60 hours' credit in any area of study at an

accredited college or university, of which not more than 12

hours' credit may be earned for training at the police officer

training academy operated or sponsored by the municipality; or

(3) been employed full-time for at least five years as a peace

officer licensed by:

(A) the Commission on Law Enforcement Officer Standards and

Education; or

(B) an acceptable licensing entity in another state that has law

enforcement officer licensing requirements substantially

equivalent to those of Chapter 1701, Occupations Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

84, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

611, Sec. 1, eff. September 1, 2009.

Sec. 143.1051. ELIGIBILITY FOR BEGINNING POSITION IN FIRE

DEPARTMENT. In addition to meeting the eligibility requirements

prescribed by Section 143.023, to be certified as eligible for a

beginning position with a fire department a person must:

(1) have served in the United States Armed Forces and received

an honorable discharge; or

(2) have earned at least 15 hours of credit in any area of study

at an accredited college or university.

Added by Acts 1991, 72nd Leg., ch. 841, Sec. 1, eff. Sept. 1,

1991.

Sec. 143.1055. APPLICANT FOR BEGINNING POSITION IN POLICE

DEPARTMENT WITH PREVIOUS EXPERIENCE. Notwithstanding any other

requirement of this chapter, for any applicant for a beginning

position in the police department who has previous experience as

a police officer with another police department, the police

department may:

(1) modify the police officer training academy requirements for

the applicant; and

(2) allow the applicant to take the entrance examination before

completing the academy training.

Added by Acts 2005, 79th Leg., Ch.

629, Sec. 1, eff. June 17, 2005.

Sec. 143.106. ELIGIBILITY FOR FIRE DEPARTMENT PROMOTIONAL

EXAMINATION. (a) Each promotional examination is open to each

fire fighter who at any time has continuously held for at least

two years a position in the classification that is immediately

below, in salary, the classification for which the examination is

to be held.

(b) If the department has adopted a classification plan that

classifies positions on the basis of similarity in duties and

responsibilities, each promotional examination is open to each

fire fighter who has continuously held for at least two years a

position at the next lower pay grade, if it exists, in the class

for which the examination is to be held.

(c) If there are not enough fire fighters in the next lower

position with two years' service in that position to provide an

adequate number of persons to take the examination, the

commission may open the examination to persons in that position

with less than two years' service. If there is still an

insufficient number, the commission may open the examination to

persons with at least two years' experience in the second lower

position, in salary, to the position for which the examination is

to be held.

(d) Repealed by Acts 1993, 73rd Leg., ch. 676, Sec. 4, eff.

Sept. 1, 1993.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 676, Sec. 4, eff. Sept. 1,

1993.

Sec. 143.107. PROMOTIONAL EXAMINATION NOTICE. (a)

Notwithstanding Subsection (b), Section 143.029, before the 90th

day before the date a promotional examination in a fire

department is held, the commission shall post a notice of the

examination in plain view on a bulletin board located in the main

lobby of the city hall and in the commission's office. The notice

must show the position to be filled or for which the examination

is to be held and the date, time, and place of the examination.

The commission shall also furnish sufficient copies of the notice

for posting in the stations or subdepartments in which the

position will be filled.

(b) Before the 30th day before the date a promotional

examination is held, the municipality shall post a notice of the

number of newly created positions. The notice must be posted in

plain view on a bulletin board located in the main lobby of the

city hall and in the commission's office. The municipality shall

also distribute the notice to all stations and subdepartments.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 263, Sec. 1, eff. Aug. 26,

1991.

Sec. 143.108. PROMOTIONAL EXAMINATION GRADES; PROMOTIONAL

APPOINTMENTS. (a) Each eligible promotional candidate from the

fire or police department who receives a grade of at least 70

points on a promotional examination is considered to have passed

that examination.

(b) If an eligibility list exists on the date a vacancy occurs,

the vacancy shall be filled by permanent appointment from the

eligibility list furnished by the commission within 60 days after

the date the vacancy occurs. If an eligibility list does not

exist, the vacancy shall be filled within 95 days after the date

the vacancy occurs from an eligibility list that the commission

shall provide within 90 days after the date the vacancy occurs.

(c) If a fire or police department fails to fill a vacancy by an

appointment within the time required by Subsection (b), the fire

fighter or police officer who is appointed to fill the vacancy is

entitled to receive in a lump-sum payment the difference between

the pay that the fire fighter or police officer received during

the time that the position was unlawfully vacant and the pay that

the fire fighter or police officer would have received if the

fire fighter or police officer had been appointed to the position

on the latest day provided for the appointment by Subsection (b).

The fire fighter's or police officer's seniority rights in the

new position also date to the latest day provided for the

appointment by Subsection (b).

(d) If the municipality refuses to pay a fire fighter or to

grant a fire fighter seniority rights as provided by Subsection

(c), a fire fighter may bring an action to recover the pay and

seniority rights in a court of competent jurisdiction. A fire

fighter who prevails in a suit brought under this subsection is

entitled to recover three times the amount to which the fire

fighter is entitled under Subsection (c), seniority rights, costs

of court, and reasonable attorney fees.

(e) If the municipality refuses to pay a police officer or to

grant a police officer seniority rights as provided by Subsection

(c), the police officer may bring an action to recover the pay

and seniority rights in a court of competent jurisdiction.

(f) Notwithstanding Subsection (h), Section 143.036, each

promotional eligibility list in the fire department remains in

existence for two years after the date on which the written

examination is given, unless exhausted. At the expiration of the

two-year period, the eligibility list expires and a new

examination may be held.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 26(j), eff. Aug. 28,

1989; Acts 1991, 72nd Leg., ch. 263, Sec. 2, eff. Aug. 26, 1991;

Acts 1991, 72nd Leg., ch. 870, Sec. 1, eff. Sept. 1, 1991; Acts

1991, 72nd Leg., 1st C.S., ch. 14, Sec. 8.01(18), eff. Nov. 12,

1991; Acts 1993, 73rd Leg., ch. 676, Sec. 1, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 150, Sec. 1, eff. Sept. 1, 1997.

Sec. 143.109. CROSSOVER PROMOTIONS IN POLICE DEPARTMENT. (a)

In this section:

(1) "Communications class" includes each person who performs the

technical operation of police radio communications.

(2) "Technical class" includes each person who performs criminal

laboratory analysis and interpretations or the technical aspects

of criminal identification and photography.

(b) Each person employed by the police department who is a

member of the technical or communications class is eligible for a

promotion within that class.

(c) A member of the technical, communications, or uniformed and

detective class is not eligible for promotion to a position

outside that class, and lateral crossover by promotion is

prohibited. A person may change classes only by qualifying for

and entering the new class at the lowest entry level of that

class.

(d) The department head, assistant chiefs, and deputy chiefs, or

their equivalent, regardless of name or title, may exercise the

full sanctions, powers, and duties of their respective offices in

the supervision, management, and control of the members of the

technical, communications, and uniformed and detective classes.

(e) Each provision of this chapter relating to eligibility

lists, examinations, appointments, and promotions applies to the

appointment or promotion of members of the technical,

communications, and uniformed and detective classes within the

members' respective class.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.1095. TRANSFERS IN POSITION IN SAME CLASSIFICATION IN

FIRE DEPARTMENT. (a) The head of the fire department may

transfer a fire fighter from one position to another position in

the same classification in the fire department if the transfer

is:

(1) a promotion or demotion of the fire fighter;

(2) required to balance the work force;

(3) for disciplinary reasons;

(4) based on the seniority of the fire fighter;

(5) a result of a mutual agreement between the department head

and the fire fighter; or

(6) for any other specified reason the department head considers

necessary.

(b) If the department head transfers a fire fighter under this

section, the department head shall designate in a written

statement the basis for the transfer.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 28(a), eff. Aug. 28,

1989.

Sec. 143.110. SALARY. (a) Except as provided by Subsection (c)

and Section 143.111, all fire fighters or police officers in the

same classification are entitled to the same base salary.

(b) In addition to the base salary, each fire fighter or police

officer is entitled to each of the following types of pay, if

applicable:

(1) longevity pay;

(2) seniority pay;

(3) educational incentive pay as authorized by Section 143.112;

(4) assignment pay as authorized by Section 143.113; and

(5) shift differential pay as authorized by Section 143.047.

(c) In computing longevity pay and base pay under this section

for a police officer who has completed the department's academy

training requirements, the police department may include the

number of years, not to exceed five, that the police officer

served in another police department.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1172, Sec. 2, eff. Aug. 28,

1989.

Amended by:

Acts 2005, 79th Leg., Ch.

629, Sec. 2, eff. June 17, 2005.

Sec. 143.111. TEMPORARY DUTIES IN HIGHER CLASSIFICATION. (a)

The department head may designate a person from the next lower

classification to temporarily fill a position in a higher

classification. The designated person is entitled to the base

salary of the higher position plus the person's own longevity pay

during the time the person performs the duties. Any person who is

required to act in a position of higher classification in an

emergency situation shall be paid the base salary of the higher

position plus the person's own longevity pay for the entire shift

without respect to whether an emergency occurs on any particular

shift of duty.

(b) The temporary performance of the duties of a higher position

by a person who has not been promoted as prescribed by this

chapter may not be construed as a promotion of the person.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 854, Sec. 12, eff. June 14,

1989.

Sec. 143.1115. DETERMINATION OF PHYSICAL AND MENTAL FITNESS.

(a) This section provides the exclusive procedure for

determining whether a fire fighter or police officer is

sufficiently physically or mentally fit to continue the person's

duties or assignment.

(b) On receiving a written order by the department head, a fire

fighter or police officer shall submit to the commission a report

from the person's personal physician, psychiatrist, or

psychologist, as appropriate.

(c) If the commission, the department head, or the fire fighter

or police officer questions the report, the commission shall

appoint a physician, psychiatrist, or psychologist, as

appropriate, to examine the fire fighter or police officer and to

submit a report to the commission, the department head, and the

person.

(d) If the report of the appointed physician, psychiatrist, or

psychologist, as appropriate, disagrees with the report of the

fire fighter's or police officer's personal physician,

psychiatrist, or psychologist, as appropriate, the commission

shall appoint an independent three-member board composed of a

physician, a psychiatrist, and a psychologist or any combination,

as appropriate, to examine the fire fighter or police officer.

The board shall submit to the commission a written report of its

finding regarding whether the fire fighter or police officer is

sufficiently physically or mentally fit to continue the person's

duties or assignment. The commission, at its next regularly

scheduled meeting after the date it receives the report of the

board, shall determine whether the fire fighter or police officer

is sufficiently physically or mentally fit to continue the

person's duties or assignment. The commission shall base its

determination exclusively on the report of the board.

(e) The fire fighter or police officer shall pay the cost of the

services of the person's personal physician, psychiatrist, or

psychologist, as appropriate. The municipality shall pay all

other costs.

(f) The commission may not appoint a person to serve on a board

appointed under Subsection (d) if the person receives any

compensation from the municipality, other than compensation for

the person's services as a board member.

Added by Acts 1989, 71st Leg., ch. 890, Sec. 2, eff. Aug. 28,

1989.

Sec. 143.112. EDUCATIONAL INCENTIVE PAY. (a) In this section:

(1) "Accredited college or university" means a college or

university that is:

(A) accredited by a nationally recognized accrediting agency and

by the state board of education in the state in which the college

or university is located; and

(B) approved or certified by:

(i) the Texas Commission on Law Enforcement Officer Standards

and Education as teaching the core curriculum or its equivalent

in law enforcement; or

(ii) the Texas Commission on Fire Protection Personnel Standards

and Education.

(2) "Core curriculum in law enforcement" means those courses in

law enforcement education approved by the Coordinating Board,

Texas College and University System, and the Texas Commission on

Law Enforcement Officer Standards and Education.

(b) The governing body of a municipality may authorize

educational incentive pay for:

(1) each fire fighter within each classification who has

successfully completed courses at an accredited college or

university that are applicable toward a degree in fire science;

or

(2) each police officer within each classification who has

successfully completed courses at an accredited college or

university that are applicable toward a degree in law

enforcement--police science and include the core curriculum in

law enforcement.

(c) The educational incentive pay is in addition to the regular

pay received by a fire fighter or police officer.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.113. ASSIGNMENT PAY. (a) In this section:

(1) "Bilingual personnel" means a member of the fire or police

department who in the performance of the member's duties is

capable of effectively translating orally a language other than

English into English, and when necessary, effectively translating

the language into written English.

(2) "Emergency ambulance attendant" means a member of the fire

department who provides emergency medical care and emergency

transportation for members of the public.

(3) "Field training officer" means a member of the fire

department who is assigned to and performs the duties and

responsibilities of the field training officers program.

(4) "Hazardous materials response team personnel" means a member

of the fire department who is assigned to a hazardous materials

response team and stabilizes or participates in the stabilization

of hazardous materials in an emergency.

(b) The municipality's governing body may authorize assignment

pay for emergency ambulance attendants, field training officers,

and hazardous materials response team personnel. The

municipality's governing body may authorize assignment pay for

fire fighters or police officers who perform specialized

functions in their respective departments, including but not

limited to career patrol officers. The assignment pay is in an

amount and is payable under conditions set by ordinance and is in

addition to the regular pay received by members of the fire

department. The head of the fire department or police department

is not eligible for the assignment pay authorized by this

subsection.

(c) The municipality's governing body may authorize assignment

pay for bilingual personnel performing specialized functions as

interpreters or translators in their respective departments. The

assignment pay is in an amount and is payable under conditions

set by ordinance and is in addition to the regular pay received

by members of the fire or police department. If the ordinance

applies equally to each person who meets the criteria established

by the ordinance, the ordinance may provide for payment to each

fire fighter or police officer who meets testing or other

certification criteria for an assignment, or the ordinance may

set criteria that will determine the foreign languages in which a

person must be fluent or other criteria for eligibility. The

ordinance may provide for different rates of pay according to a

person's capability and may allow more pay to those persons who

are capable of translating orally and into written English. The

heads of the fire and police departments are not eligible for the

assignment pay authorized by this subsection.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 854, Sec. 5, eff. June 14,

1989.

Sec. 143.114. ASSIGNMENT PAY IN MUNICIPALITY WITH POPULATION OF

1.2 MILLION OR MORE. (a) In this section:

(1) "Bomb squad personnel" means a member of the police

department who is assigned to the bomb squad and participates in

the detection, handling, or disarming of explosive devices or

materials.

(2) "Helicopter personnel" means a member of the police

department who pilots a helicopter or rides as an observer in a

helicopter.

(3) "Special weapons and tactics personnel" means a member of

the police department who is assigned to and performs the duties

and responsibilities of the special weapons and tactics squad.

(4) "Motorcycle personnel" means a member of the police

department who is assigned to and performs the duties of the

motorcycle patrol detail.

(5) "Dive team personnel" means a member of the police

department who is assigned to and performs underwater search and

rescue work.

(b) In a municipality with a population of 1.5 million or more,

the municipality's governing body may authorize assignment pay

for:

(1) helicopter personnel;

(2) bomb squad personnel;

(3) special weapons and tactics personnel;

(4) motorcycle personnel;

(5) dive team personnel; and

(6) police officers who perform specialized functions in their

respective departments, including but not limited to career

patrol officers.

(c) The assignment pay is in an amount and is payable under

conditions set by ordinance and is in addition to the regular pay

received by members of the police department. The head of the

police department is not eligible for the assignment pay

authorized by this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 35, Sec. 1, eff. Aug. 28,

1989; Acts 1995, 74th Leg., ch. 289, Sec. 1, eff. Aug. 28, 1995;

Acts 2001, 77th Leg., ch. 669, Sec. 61, eff. Sept. 1, 2001.

Sec. 143.115. PAYMENT OF ACCUMULATED VACATION LEAVE IN POPULOUS

MUNICIPALITY. (a) This section applies only to a municipality

with a population of 1.1 million or more.

(b) A fire fighter or police officer who leaves the classified

service for any reason is entitled to receive in a lump-sum

payment the full amount of the person's salary for the period of

the person's accumulated vacation leave up to a maximum of 60

working days.

(c) A fire fighter or police officer who leaves the classified

service or dies as the result of a line of duty injury or illness

or the beneficiaries of that fire fighter or police officer are

entitled to the full amount of the fire fighter's or police

officer's salary for the total accumulated vacation leave.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 669, Sec. 62, 63, eff. Sept.

1, 2001.

Sec. 143.1155. ACCUMULATED VACATION AND HOLIDAY LEAVE. A fire

fighter or police officer who leaves the classified service due

to disability or the beneficiary of a fire fighter or police

officer who dies is entitled to receive a lump-sum payment of the

full amount of the fire fighter's or police officer's accumulated

vacation and holiday leave.

Added by Acts 1993, 73rd Leg., ch. 676, Sec. 2, eff. Sept. 1,

1993.

Sec. 143.116. PAYMENT OF SICK LEAVE ON TERMINATION OF SERVICE.

(a) A fire fighter or police officer who leaves the classified

service for any reason or the beneficiaries of a fire fighter or

police officer who dies as a result of a line of duty injury or

illness are entitled to receive in a lump-sum payment the full

amount of the fire fighter's or police officer's accumulated sick

leave as provided by Subsections (b)-(e).

(b) A fire fighter or police officer hired before September 1,

1985, is entitled to have sick leave accumulated without limit.

Sick leave accumulated before September 1, 1985, is valued at the

amount of the fire fighter's or police officer's salary on August

31, 1985. Sick leave accumulated after September 1, 1985, is

valued at the fire fighter's or police officer's average salary

in the fiscal year in which the sick leave was accumulated.

(c) Each day or part of a day of sick leave used by a fire

fighter or police officer is charged to that person's earliest

acquired unused accumulated day of sick leave, in the same manner

as is used in the "first in, first out" accounting principle.

(d) Each fire fighter or police officer hired before September

1, 1985, may select coverage under the municipal ordinance

governing sick leave benefits and policy for the municipal

employees who are not subject to this chapter. This option is a

onetime only option that expires on December 31 of the year in

which this section takes effect in that municipality.

(e) The sick leave of a fire fighter or police officer who

becomes a member of the fire or police department on or after

September 1, 1985, is covered by the municipal ordinance

governing sick leave benefits and policy for the municipal

employees who are not subject to this chapter.

(f) The municipality shall provide in its annual budget a sum

reasonably calculated to provide funding for sick leave benefits

for the fiscal year covered by that budget.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.117. DISCIPLINARY SUSPENSIONS. (a) The head of the

fire or police department may suspend a fire fighter or police

officer under the department head's supervision or jurisdiction

for disciplinary reasons for a reasonable period not to exceed 15

days.

(b) The department head may suspend a fire fighter or police

officer under this section only if the person violates a civil

service rule. However, the department head may not suspend a fire

fighter or police officer later than the 180th day after the date

the department discovers or becomes aware of the civil service

rule violation. If, during an investigation of an alleged civil

service rule violation, it is alleged that the fire fighter or

police officer under investigation committed another violation of

a civil service rule connected with the first alleged violation,

the 180-day period prescribed by this subsection does not begin

again for purposes of a suspension of the fire fighter or police

officer if the second violation in question does not involve

untruthfulness or refusal to obey a valid order to make a

statement, and therefore the department head may not suspend a

fire fighter or police officer for the second violation later

than the 180th day after the date the department discovers or

becomes aware of the original violation.

(c) If the department head suspends a fire fighter or police

officer, the department head shall, within 120 hours after the

fire fighter or police officer is notified of the suspension,

file a written statement of action with the commission.

(d) The suspension is void and the fire fighter or police

officer is entitled to the person's full pay if:

(1) the department head fails to file the statement during the

required time; or

(2) the suspension is imposed later than the 180th day after the

date the department discovers or becomes aware of the violation

that resulted in the suspension.

(e) A fire fighter or police officer may appeal a disciplinary

suspension as prescribed by Sections 143.010 and 143.1015.

(f) The provisions of Subsections (d) and (e) of Section 143.119

of this chapter apply to this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 25(e), eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 409, Sec. 1, eff. Aug. 28, 1989;

Acts 1989, 71st Leg., ch. 854, Sec. 6, eff. June 14, 1989.

Sec. 143.118. APPEAL OF DISCIPLINARY SUSPENSION. (a) If a

suspended fire fighter or police officer appeals a disciplinary

suspension to the commission, the commission shall determine if

just cause exists for the suspension.

(b) If the commission finds that the period of disciplinary

suspension should be reduced, the commission may order a

reduction in the period of suspension. The commission may reverse

the department head's decision and instruct the department head

to immediately restore the fire fighter or police officer to the

person's prior position and to repay the person for any lost

wages.

(c) If the department head refuses to obey a commission order,

the provisions of Section 143.120 relating to the department

head's refusal apply.

(d) The provisions of Subsections (b) and (e) of Section 143.120

of this chapter apply to this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 854, Sec. 7, eff. June 14,

1989.

Sec. 143.119. INDEFINITE SUSPENSIONS. (a) The head of the fire

or police department may indefinitely suspend a fire fighter or

police officer under the department head's supervision or

jurisdiction for the violation of a civil service rule.

(b) If the department head suspends a fire fighter or police

officer, the department head shall, within 120 hours after the

hour of suspension, file a written statement with the commission

giving the reasons for the suspension. The department head shall

immediately deliver a copy of the statement in person to the

suspended fire fighter or police officer.

(c) The copy of the written statement must inform the suspended

fire fighter or police officer that if the person wants to appeal

to the commission, the person must file a written appeal with the

commission within 10 days after the date the person receives the

copy of the statement.

(d) The written statement filed by the department head with the

commission must point out the civil service rule alleged to have

been violated by the suspended fire fighter or police officer and

must describe the alleged acts of the person that the department

head contends are in violation of the civil service rules. It is

not sufficient for the department head merely to refer to the

provisions of the rules alleged to have been violated.

(e) If the department head does not specifically point out in

the written statement the act or acts of the fire fighter or

police officer that allegedly violated civil service rules, the

commission shall promptly reinstate the person.

(f) If the department head offers a suspension of 16 to 90

calendar days for violation of civil service rules, the fire

fighter or police officer may agree in writing to voluntarily

accept the suspension, with no right of appeal. The fire fighter

or police officer must accept the offer within five working days

after the date the offer is made. If the person refuses the offer

and wants to appeal to the commission, the person must file a

written appeal with the commission within 15 days after the date

the person receives the copy of the written statement of

suspension.

(g) In the original written statement and charges and in any

hearing conducted under this chapter, the department head may not

complain of an act that did not occur within the six-month period

preceding the date on which the department head suspends the fire

fighter or police officer.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.120. APPEAL OF INDEFINITE SUSPENSION. (a) Except as

provided by Section 143.1015(g), if a suspended fire fighter or

police officer appeals an indefinite suspension to the

commission, the commission shall hold a hearing and render a

decision in writing within 30 days after the date it receives

notice of appeal.

(b) In a hearing conducted under this section, the department

head is restricted to the department head's original written

statement and charges, which may not be amended.

(c) In its decision, the commission shall state whether the

suspended fire fighter or police officer is:

(1) permanently dismissed from the fire or police department;

(2) temporarily suspended from the department; or

(3) restored to the person's former position or status in the

department's classified service.

(d) If the suspended fire fighter or police officer is restored

to the position or class of service from which the person was

suspended, the department head shall immediately reinstate the

person as ordered, and the person is entitled to full

compensation at the rate of pay provided for the position or

class of service from which the person was suspended for the

actual time lost as a result of the suspension, as provided by

Section 143.1215. If the department head fails to reinstate the

fire fighter or police officer, the person is entitled to the

person's salary as if the person had been regularly reinstated.

(e) The commission may suspend or dismiss a fire fighter or

police officer only for violation of civil service rules and only

after a finding by the commission of the truth of specific

charges against the fire fighter or police officer.

(f) If the department head intentionally refuses, for at least

10 days, to obey an order to reinstate a fire fighter or police

officer, the municipality's chief executive or governing body

shall discharge the department head from employment with the

municipality.

(g) If a department head intentionally refuses to obey a lawful

commission order of reinstatement, the commission may punish the

department head for contempt. The commission has the same

authority to punish for contempt as has a justice of the peace.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 25(f), 29(b), eff.

Aug. 28, 1989.

Sec. 143.121. APPEAL TO DISTRICT COURT. Each appeal of an

indefinite suspension to a district court shall be advanced on

the district court docket and given a preference setting over all

other cases.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.1214. RECORDS RELATED TO DISCIPLINARY ACTIONS OR

CHARGES OF MISCONDUCT. (a) The human resources director for the

department promptly shall order that the records of a

disciplinary action that was taken against a fire fighter or

police officer be expunged from each file maintained on the fire

fighter or police officer by the department if the disciplinary

action was entirely overturned on appeal by the commission, an

independent third-party hearing examiner, or a court of competent

jurisdiction. Documents that must be expunged under this

subsection include all documents that indicate disciplinary

action was recommended or taken against the fire fighter or

police officer, such as the recommendations of a disciplinary

committee or a letter of suspension. This subsection does not

apply if the fire fighter or police officer is charged with using

excessive force that results in a death or injury and the charge

is being investigated by a law enforcement or criminal justice

agency other than the department. This subsection does not

require that records of the internal affairs division be

expunged.

(b) The department shall maintain an investigatory file that

relates to a disciplinary action against a fire fighter or police

officer that was overturned on appeal, or any document in the

possession of the department that relates to a charge of

misconduct against a fire fighter or police officer, regardless

of whether the charge is sustained, only in a file created by the

department for the department's use. The department may only

release information in those investigatory files or documents

relating to a charge of misconduct:

(1) to another law enforcement agency or fire department;

(2) to the office of a district or United States attorney; or

(3) in accordance with Subsection (c).

(c) The department head or the department head's designee may

forward a document that relates to disciplinary action against a

fire fighter or police officer to the director or the director's

designee for inclusion in the fire fighter's or police officer's

personnel file maintained under Sections 143.089(a)-(f) only if:

(1) disciplinary action was actually taken against the fire

fighter or police officer;

(2) the document shows the disciplinary action taken; and

(3) the document includes at least a brief summary of the facts

on which the disciplinary action was based.

(d) The legal division of the municipality, or its designee,

shall provide legal representation in any action related to the

release of a file or part of a file.

(e) The requirements of this section are in addition to the

requirements of Section 143.089. This section does not prevent a

fire fighter or police officer from obtaining access to any

personnel file maintained by the director or the department,

other than a file maintained by the internal affairs division, on

the fire fighter or police officer under Section 143.089.

Added by Acts 1993, 73rd Leg., ch. 220, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 2001, 77th Leg., ch. 748, Sec. 1, eff.

Sept. 1, 2001.

Sec. 143.1215. REINSTATEMENT. (a) If the commission, a hearing

examiner, or a district court orders that a fire fighter or

police officer suspended without pay be reinstated, the

municipality shall, before the end of the second full pay period

after the date the person is reinstated, repay to the person all

wages lost as a result of the suspension.

(b) If the municipality does not fully repay all lost wages to

the fire fighter or police officer as provided by this section,

the municipality shall pay the person an amount equal to the lost

wages plus accrued interest.

(c) Interest under Subsection (b) accrues beginning on the date

of the fire fighter's or police officer's reinstatement at a rate

equal to three percent plus the rate for court judgments under

Chapter 304, Finance Code, that is in effect on the date of the

person's reinstatement.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 29(c), eff. Aug. 28,

1989. Amended by Acts 1997, 75th Leg., ch. 1396, Sec. 36, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 7.80, eff.

Sept. 1, 1999.

Sec. 143.1216. CERTAIN NONDISCIPLINARY ACTIONS. (a) The

department may use a supervisory intervention procedure or a

policy and procedure inquiry to modify a police officer's

behavior through:

(1) positive encouragement;

(2) counseling;

(3) job skills training;

(4) repeat task performances, classes, or exercises; or

(5) reeducation efforts, including a review of:

(A) general department orders;

(B) standard operating procedures; or

(C) lesson plans from a police officer training academy.

(b) A supervisory intervention procedure or a policy and

procedure inquiry regarding a police officer is not considered a

disciplinary action for any purpose.

(c) A police officer who is the subject of a supervisory

intervention procedure or a policy and procedure inquiry may not

file an appeal or grievance regarding the action taken by the

department.

(d) The department may not include a record of a supervisory

intervention procedure or a policy and procedure inquiry

regarding a police officer in the police officer's personnel file

maintained under Section 143.089 or in the department file

maintained under Section 143.089(g).

(e) The department may include a record of a supervisory

intervention procedure or a policy and procedure inquiry

regarding a police officer in a file maintained by the division

of the department in which the police officer is employed. The

record in the division file may be considered in a periodic

performance evaluation of the police officer's performance only

if the supervisory intervention procedure or policy and procedure

inquiry occurred during the performance period that is the

subject of the performance evaluation.

(f) The department may maintain an electronic record of

supervisory intervention procedures or policy and procedure

inquiries that may be used only by the department for tracking

and statistical purposes.

Added by Acts 2001, 77th Leg., ch. 748, Sec. 2, eff. Sept. 1,

2001.

Sec. 143.122. UNCOMPENSATED DUTY. (a) In this section,

"uncompensated duty" means days of work without pay in a fire or

police department and does not include a regular or normal work

day.

(b) The head of the fire or police department may assign a fire

fighter or police officer under the department head's

jurisdiction or supervision to uncompensated duty. The department

head may not impose uncompensated duty unless the fire fighter or

police officer agrees to the duty.

(c) If the fire fighter or police officer agrees in writing to

accept uncompensated duty, the department head shall give the

person a written statement that specifies the date or dates on

which the person will perform the duty. A fire fighter or police

officer who agrees to accept the duty does not have a right to an

administrative or judicial review.

(d) The uncompensated duty may be in place of or in combination

with a period of disciplinary suspension without pay. If

uncompensated duty is combined with a disciplinary suspension,

the total number of uncompensated duty days may not exceed 15.

(e) A fire fighter or police officer may not earn or accrue a

benefit arising from length of service or any wage or salary

while the person is suspended or performing uncompensated duty.

(f) A disciplinary suspension does not constitute a break in a

continuous position or in service in the department in

determining eligibility for a promotional examination.

(g) Except as provided by this section, a fire fighter or police

officer performing assigned uncompensated duty retains all rights

and privileges of the person's position in the department and of

the person's employment by the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.123. INVESTIGATION OF FIRE FIGHTERS AND POLICE

OFFICERS. (a) In this section:

(1) "Complainant" means a person claiming to be the victim of

misconduct by a fire fighter or police officer.

(2) "Investigation" means an administrative investigation,

conducted by the municipality, of alleged misconduct by a fire

fighter or police officer that could result in punitive action

against that person.

(3) "Investigator" means an agent or employee of the

municipality who is assigned to conduct an investigation.

(4) "Punitive action" means a disciplinary suspension,

indefinite suspension, demotion in rank, reprimand, or any

combination of those actions.

(5) "Normally assigned working hours" includes those hours

during which a fire fighter or police officer is actually at work

or at the person's assigned place of work, but does not include

any time when the person is off duty on authorized leave,

including sick leave.

(b) An investigator may interrogate a fire fighter or police

officer who is the subject of an investigation only during the

fire fighter's or police officer's normally assigned working

hours unless:

(1) the seriousness of the investigation, as determined by the

fire fighter's or police officer's department head or the

department head's designee, requires interrogation at another

time; and

(2) the fire fighter or police officer is compensated for the

interrogation time on an overtime basis.

(c) The department head may not consider work time missed from

regular duties by a fire fighter or police officer due to

participation in the conduct of an investigation in determining

whether to impose a punitive action or in determining the

severity of a punitive action.

(d) An investigator may not interrogate a fire fighter or police

officer who is the subject of an investigation or conduct any

part of the investigation at that person's home without that

person's permission.

(e) A person may not be assigned to conduct an investigation if

the person is the complainant, the ultimate decisionmaker

regarding disciplinary action, or a person who has any personal

involvement regarding the alleged misconduct. A fire fighter or

police officer who is the subject of an investigation has the

right to inquire and, on inquiry, to be informed of the

identities of each investigator participating in an interrogation

of the fire fighter or police officer. Not later than the 30th

day after the date that a complaint is received by an

investigator, the investigator must inform the fire fighter in

writing of the nature of the investigation and the name of each

person who complained about the fire fighter, if known,

concerning the matters under investigation unless:

(1) a criminal investigation has been initiated as a result of

the complaint; or

(2) the disclosure of information concerning the name of the

complainant or the matters under investigation would hinder a

criminal investigation.

(f) Before an investigator may interrogate a fire fighter or

police officer who is the subject of an investigation, the

investigator must inform the fire fighter or police officer in

writing of the nature of the investigation and the name of each

person who complained about the fire fighter or police officer

concerning the matters under investigation. An investigator may

not conduct an interrogation of a fire fighter or police officer

based on a complaint by a complainant who is not a peace officer

unless the complainant verifies the complaint in writing before a

public officer who is authorized by law to take statements under

oath. In an investigation authorized under this subsection, an

investigator may interrogate a fire fighter or police officer

about events or conduct reported by a witness who is not a

complainant without disclosing the name of the witness. Not later

than the 48th hour before the hour on which an investigator

begins to interrogate a fire fighter or police officer regarding

an allegation based on a complaint, affidavit, or statement, the

investigator shall give the fire fighter or police officer a copy

of the affidavit, complaint, or statement. An interrogation may

be based on a complaint from an anonymous complainant if the

departmental employee receiving the anonymous complaint certifies

in writing, under oath, that the complaint was anonymous. This

subsection does not apply to an on-the-scene investigation that

occurs immediately after an incident being investigated if the

limitations of this subsection would unreasonably hinder the

essential purpose of the investigation or interrogation. If the

limitation would hinder the investigation or interrogation, the

fire fighter or police officer under investigation must be

furnished, as soon as practicable, a written statement of the

nature of the investigation, the name of each complaining party,

and the complaint, affidavit, or statement.

(g) An interrogation session of a fire fighter or police officer

who is the subject of an investigation may not be unreasonably

long. In determining reasonableness, the gravity and complexity

of the investigation must be considered. The investigators shall

allow reasonable interruptions to permit the fire fighter or

police officer to attend to personal physical necessities.

(h) An investigator may not threaten a fire fighter or police

officer who is the subject of an investigation with punitive

action during an interrogation. However, an investigator may

inform a fire fighter or police officer that failure to

truthfully answer reasonable questions directly related to the

investigation or to fully cooperate in the conduct of the

investigation may result in punitive action.

(i) If prior notification of intent to record an interrogation

is given to the other party, either the investigator or the fire

fighter or police officer who is the subject of an interrogation

may record the interrogation.

(j) If an investigation does not result in punitive action

against a fire fighter or police officer but does result in a

reprimand recorded in writing or an adverse finding or

determination regarding that person, the reprimand, finding, or

determination may not be placed in that person's personnel file

unless the fire fighter or police officer is first given an

opportunity to read and sign the document. If the fire fighter or

police officer refuses to sign the reprimand, finding, or

determination, it may be placed in the personnel file with a

notation that the person refused to sign it. A fire fighter or

police officer may respond in writing to a reprimand, finding, or

determination that is placed in the person's personnel file under

this subsection by submitting a written response to the

department head within 10 days after the date the fire fighter or

police officer is asked to sign the document. The response shall

be placed in the personnel file. A fire fighter or police officer

who receives a punitive action and who elects not to appeal the

action may file a written response as prescribed by this

subsection within 10 days after the date the person is given

written notice of the punitive action from the department head.

(k) If the department head or any investigator violates any of

the provisions of this section while conducting an investigation,

the municipality shall reverse any punitive action taken pursuant

to the investigation including a reprimand, and any information

obtained during the investigation shall be specifically excluded

from introduction into evidence in any proceeding against the

fire fighter or police officer.

(l) Deleted by Acts 1989, 71st Leg., ch. 1, Sec. 25(h), eff.

Aug. 28, 1989.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 25(g), (h), 30(a),

eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 140, Sec. 2 to 4,

eff. May 25, 1989; Acts 1989, 71st Leg., ch. 854, Sec. 8, eff.

June 14, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

678, Sec. 1, eff. June 15, 2007.

Sec. 143.124. POLYGRAPH EXAMINATIONS. (a) A fire fighter

employed by the municipality may not be required to submit to a

polygraph examination as part of an internal investigation

regarding the conduct of the fire fighter unless:

(1) the complainant submits to and passes a polygraph

examination and, if applicable, the fire department has complied

with Subsection (c); or

(2) the fire fighter is ordered to take an examination under

Subsection (f).

(b) Subsection (a)(1) does not apply if the complainant is

physically or mentally incapable of being polygraphed.

(c) The fire department shall, on the written request of a fire

fighter, provide to the fire fighter the complainant's polygraph

examination results within 48 hours after the request.

(d) For the purposes of this section, a fire fighter passes a

polygraph examination if, in the opinion of the polygraph

examiner, no deception is indicated regarding matters critical to

the subject matter under investigation.

(e) The results of a polygraph examination that relate to the

complaint under investigation are not admissible in a proceeding

before the commission or a hearing examiner.

(f) The fire department head may order a fire fighter to submit

to a polygraph examination if the fire department head considers

the circumstances to be extraordinary and the fire department

head believes that the integrity of a fire fighter or the fire

department is in question.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 31(a), eff. Aug. 28,

1989; Acts 1997, 75th Leg., ch. 1303, Sec. 2, eff. June 20, 1997.

Sec. 143.125. POLICE DEPARTMENT PROBATIONARY PERIOD AFTER

REAPPOINTMENT IN POPULOUS MUNICIPALITY. (a) This section

applies only to a municipality with a population of 1.5 million

or more.

(b) A person who ends service with the police department for any

reason and is later reappointed to the department must serve a

probationary period of six months from the date of reappointment.

(c) The reappointed officer is not entitled to full civil

service protection until the officer has served the full

probationary period.

(d) In determining classification, pay status, and eligibility

for promotion, the probationary period is counted as if the

reappointed officer were not on probation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 669, Sec. 64, 65, eff. Sept.

1, 2001.

Sec. 143.1251. REAPPOINTMENT AFTER RESIGNATION. The commission

may adopt rules to allow a police officer who voluntarily resigns

from the department to be reappointed to the department without

taking another departmental entrance examination.

Added by Acts 1995, 74th Leg., ch. 64, Sec. 3, eff. Sept. 1,

1995.

Sec. 143.126. LEGISLATIVE LEAVE. (a) A fire fighter or police

officer is entitled to legislative leave without pay to appear

before or to petition a governmental body during a regular or

special session of that body as prescribed by this section.

(b) To be eligible for legislative leave, a fire fighter or

police officer must submit a written application to the

municipality on or before the 30th day before the date the fire

fighter or police officer intends to begin the legislative leave.

The application must indicate the length of the requested leave

and state that the fire fighter or police officer is willing to

reimburse the municipality for any wages, pension, or other costs

the municipality will incur as a result of the leave. The length

of the requested leave may not exceed the length of the session.

(c) Within 30 days after the date the municipality receives the

application, the municipality shall notify the fire fighter or

police officer in writing of the actual amount of money required

to offset the costs the municipality will incur. The municipality

may require the fire fighter or police officer to post the money

before granting the leave.

(d) The municipality shall grant legislative leave to a fire

fighter or police officer who submits an application as

prescribed by this section and who complies with any requirement

relating to payment of costs unless an emergency exists or unless

granting the leave will result in an insufficient number of

employees to carry out the normal functions of the fire or police

department.

(e) If the head of the fire or police department determines that

granting a legislative leave will result in an insufficient

number of employees to carry out the normal functions of the

department, another fire fighter or police officer may volunteer

to work in the applicant's place on an exchange of time basis as

long as no overtime results. If a fire fighter or police officer

volunteers to work in the applicant's place and no overtime will

result, the department head shall allow the volunteer to work for

the applicant. If the volunteer work will solve the problem of

having an insufficient number of employees, the municipality

shall grant the legislative leave.

(f) Legislative leave may not be construed as a break in service

for any purpose, including the determination of seniority,

promotions, sick leave, vacations, or retirement.

(g) Legislative leave granted under this section to a fire

fighter or police officer to attend a session of the Congress of

the United States shall be granted for a period not to exceed 30

percent of the applicant's total annual working days during each

year in which leave is requested.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 32(a), eff. Aug. 28,

1989.

Sec. 143.1261. LEGISLATIVE LEAVE ACCOUNT. (a) A fire fighter

or police officer may donate not more than one hour for each

month of accumulated vacation or compensatory time to an employee

organization. The municipality shall establish and maintain a

legislative leave time account for each employee organization.

(b) The fire fighter or police officer must authorize the

donation in writing on a form provided by the employee

organization and approved by the municipality. After receiving

the signed authorization on an approved form, the municipality

shall transfer donated time to the account monthly until the

municipality receives the fire fighter's or police officer's

written revocation of the authorization.

(c) Only a fire fighter or police officer who is a member of an

employee organization may use for legislative leave purposes the

time donated to that employee organization. A fire fighter or

police officer may use for legislative leave purposes the time

donated under this section in lieu of reimbursing the

municipality under Section 143.126.

(d) A request to use for legislative leave purposes the time in

an employee organization's time account must be in writing and

submitted to the municipality by the president or the equivalent

officer of the employee organization or by that officer's

designee.

(e) The municipality shall account for the time donated to the

account and used from the account. The municipality may:

(1) determine and credit the actual cash value of the donated

time in the account and determine and deduct the actual cash

value of time used from the account for legislative leave

purposes; or

(2) credit and debit an account on an hour-for-hour basis

regardless of the cash value of the time donated or used.

(f) An employee organization may not use for legislative leave

purposes more than 4,000 hours from its time account under this

section in a calendar year. If more than one employee

organization requests to use legislative leave, each employee

organization may use a proportional share of the 4,000 hours

based on the total amount of hours donated to the employee

organization for its exclusive use before January 2 of the

calendar year in which the legislative leave is requested. This

section does not prevent an employee organization from

accumulating more than 4,000 hours. This subsection only limits

the total number of donated hours that one or more employee

organizations may use in any calendar year.

Added by Acts 1997, 75th Leg., ch. 1195, Sec. 2, eff. Sept. 1,

1997.

Sec. 143.127. GRIEVANCE PROCEDURE. (a) Except as otherwise

provided by this subsection, a fire fighter or police officer may

file a grievance as provided by this subchapter that relates to

any aspect of the fire fighter's or police officer's employment

covered by this chapter. The fire fighter or police officer may

not file a grievance relating to:

(1) a disciplinary suspension, indefinite suspension,

promotional pass over, or demotion or other action or decision

for which a hearing, review, or appeal is otherwise provided by

this chapter; or

(2) an allegation of discrimination based, in whole or in part,

on race, color, religion, sex, or national origin.

(b) The director shall monitor and assist the operation of the

grievance procedure. The director's duties include:

(1) aiding the departments and departmental grievance

counselors;

(2) notifying the parties of meetings;

(3) docketing cases before the grievance examiner; and

(4) ensuring that the grievance procedure operates timely and

effectively.

(c) The department head shall appoint from among the members of

the department a grievance counselor whose duties include:

(1) providing appropriate grievance forms to a fire fighter or

police officer;

(2) accepting, on behalf of the department head, a step I or II

grievance;

(3) assisting the fire fighter or police officer in handling the

grievance;

(4) forwarding a copy of a step I or II grievance form to the

director and notifying the department head;

(5) arranging a meeting between the fire fighter or police

officer and that person's immediate supervisor as prescribed by

Section 143.128(b);

(6) arranging the meeting of the fire fighter or police officer

and that person's department head or the department head's

designated representative as prescribed by Section 143.129(b);

and

(7) performing duties that the department head may assign.

(d) The grievance procedure consists of four steps. In any step

of the grievance process in which the aggrieved fire fighter's or

police officer's immediate supervisor is included, the department

head or the departmental grievance counselor may add an

appropriate supervisor who is not the fire fighter's or police

officer's immediate supervisor or may designate that supervisor

to replace the person's immediate supervisor, if the department

head or grievance counselor determines that the other supervisor

has the authority to resolve the person's grievance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 33(b), eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 854, Sec. 9, eff. June 14, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1415, Sec. 2, eff. September 1, 2009.

Sec. 143.128. STEP I GRIEVANCE PROCEDURE. (a) To begin a

grievance action, a fire fighter or police officer must file a

completed written step I grievance form with the person's

department head or departmental grievance counselor within 30

days after the date the fire fighter or police officer knew or

should have known of the action or inaction for which the person

feels aggrieved occurred. A step I grievance form may be

obtained from the departmental grievance counselor. If the form

is not timely filed, the grievance is waived.

(b) If the form is filed, the departmental grievance counselor

shall arrange a meeting of the fire fighter or police officer,

that person's immediate supervisor or other appropriate

supervisor or both, and the person or persons against whom the

grievance is lodged. The departmental grievance counselor shall

schedule the step I meeting within 30 calendar days after the

date the grievance is filed. If the grievance is lodged against

the department head, the department head may send a

representative.

(c) The fire fighter's or police officer's immediate supervisor

or other appropriate supervisor, or both, shall fully, candidly,

and openly discuss the grievance with the fire fighter or police

officer in a sincere attempt to resolve it.

(d) Regardless of the outcome of the meeting, the fire fighter's

or police officer's immediate supervisor or other appropriate

supervisor, or both, shall provide a written response to the fire

fighter or police officer, with a copy to the grievance

counselor, within 15 calendar days after the date the meeting

occurs. The response must include the supervisor's evaluation and

proposed solution. The response shall either be personally

delivered to the fire fighter or police officer or be mailed by

certified mail, return receipt requested, to the last home

address provided by that person.

(e) If the proposed solution is not acceptable, the fire fighter

or police officer may file a step II grievance form with the

department head or the departmental grievance counselor in

accordance with Section 143.129. If the aggrieved fire fighter or

police officer fails to timely file a step II grievance form, the

solution is considered accepted.

(f) If the supervisor does not provide the response required by

Subsection (d) before the 16th day after the date the meeting

occurs, the department head shall sustain the fire fighter's or

police officer's grievance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 33(c), eff. Aug. 28,

1989; Acts 1995, 74th Leg., ch. 353, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1415, Sec. 3, eff. September 1, 2009.

Sec. 143.129. STEP II GRIEVANCE PROCEDURE. (a) To continue the

grievance procedure, the fire fighter or police officer must

complete a step II grievance form and file it with the department

head or the departmental grievance counselor within 15 calendar

days after the date the fire fighter or police officer receives

the supervisor's response under Section 143.128.

(b) The departmental grievance counselor shall arrange a meeting

of the fire fighter or police officer, that person's immediate

supervisor or other appropriate supervisor or both, and the

department head or the department head's representative who must

have a rank of at least assistant chief or the equivalent. The

meeting shall be held within 15 calendar days after the date the

step II grievance form is filed under Subsection (a).

(c) Regardless of the outcome of the meeting, the department

head or the department head's representative shall provide a

written response to the fire fighter or police officer within 15

calendar days after the date the meeting occurs. The response

shall either be personally delivered to the fire fighter or

police officer or be mailed by certified mail, return receipt

requested, to the last home address provided by that person.

(d) If the proposed solution is not acceptable, the fire fighter

or police officer may either submit a written request stating the

person's decision to appeal to an independent third party hearing

examiner pursuant to the provisions of Section 143.057 or file a

step III grievance form with the director in accordance with

Section 143.130. If the fire fighter or police officer fails to

timely file a step III grievance form or a written request to

appeal to a hearing examiner, the solution is considered

accepted. Notwithstanding Section 143.057(i), if the fire fighter

or police officer prevails and the hearing examiner upholds the

grievance in its entirety, the department shall bear the cost of

the appeal to the hearing examiner. If the fire fighter or police

officer fails to prevail and the hearing examiner denies the

grievance in its entirety, the fire fighter or police officer

shall bear the cost of the appeal to the hearing examiner. If

neither party entirely prevails and the hearing examiner upholds

part of the grievance and denies part of it, the hearing

examiner's fees and expenses shall be shared equally by the fire

fighter or police officer and the department.

(e) If the department head or the department head's

representative does not provide the response required by

Subsection (c) before the 16th day after the date the meeting

occurs, the department head shall sustain the fire fighter's or

police officer's grievance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 33(d), eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 855, Sec. 1, eff. June 14, 1989;

Acts 1995, 74th Leg., ch. 353, Sec. 2, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1415, Sec. 4, eff. September 1, 2009.

Sec. 143.130. STEP III GRIEVANCE PROCEDURE. (a) To continue

the grievance procedure, the fire fighter or police officer must

complete a step III grievance form and file it with the director

within 15 calendar days after the date the fire fighter or police

officer receives the department head's response under Section

143.129.

(b) The director shall arrange a hearing of the fire fighter or

police officer and a grievance examiner to be appointed by the

commission under Section 143.132. The hearing shall be held

within 15 of the aggrieved fire fighter's or police officer's

working days after the date the step III grievance form is filed

under Subsection (a).

(c) A hearing shall be conducted as an informal administrative

procedure. Grievances arising out of the same or similar fact

situations may be heard at the same hearing. A court reporter

shall record the hearing. All witnesses shall be examined under

oath. The fire fighter or police officer, that person's immediate

supervisor or other appropriate supervisor or both, the

department head or the department head's designated

representative or both, and each person specifically named in the

grievance are parties to the hearing. The burden of proof is on

the aggrieved fire fighter or police officer.

(d) The grievance examiner shall make written findings and a

recommendation for solution of the grievance within 15 calendar

days after the date the hearing ends. The findings and

recommendation shall be given to the commission and copies mailed

to the fire fighter or police officer by certified mail, return

receipt requested, at the last home address provided by that

person, and to the department head.

(e) If the proposed solution is not acceptable to either the

fire fighter or police officer or the department head, either

party may file a step IV grievance form with the director in

accordance with Section 143.131. If the fire fighter or police

officer or the department head fails to timely file a step IV

grievance form, the solution is considered accepted by that

person.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 33(e), eff. Aug. 28,

1989; Acts 1995, 74th Leg., ch. 353, Sec. 3, eff. Sept. 1, 1995.

Sec. 143.131. STEP IV GRIEVANCE PROCEDURE. (a) If the

department head or the fire fighter or police officer rejects the

proposed solution under Section 143.130, the department head, the

department head's designated representative, or the fire fighter

or police officer must complete a step IV grievance form and file

it with the director within 15 calendar days after the date the

person receives the grievance examiner's recommendation.

(b) The commission shall review the grievance examiner's

findings and recommendation and consider the transcript of the

step III hearing at the commission's next regularly scheduled

meeting or as soon as practicable. The transcript shall be filed

within 30 days of the step IV grievance being filed. The

commission may for good cause shown grant a reasonable delay not

to exceed 30 days to file the transcript. In no event may the

commission render a decision later than 30 days after the

transcript is filed. If the commission does not render a decision

within 30 days after the date the transcript is filed, the

commission shall sustain the fire fighter's or police officer's

grievance.

(c) The commission shall base its decision solely on the

transcript and demonstrative evidence offered and accepted at the

step III hearing. The commission shall furnish a written copy of

the order containing its decision to the fire fighter or police

officer, the department head, and the grievance examiner. The

copy to the fire fighter or police officer shall be mailed by

certified mail, return receipt requested, to the last home

address provided by that person. The commission decision is

final.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 33(f), eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 854, Sec. 11, eff. June 14, 1989;

Acts 1995, 74th Leg., ch. 353, Sec. 4, eff. Sept. 1, 1995.

Sec. 143.132. GRIEVANCE EXAMINER. (a) The commission shall

appoint a grievance examiner by a majority vote. The commission

may appoint more than one grievance examiner if necessary. The

commission may appoint a different grievance examiner for each

grievance. An examiner may not be affiliated with any other

municipal department and is responsible only to the commission.

The commission shall pay an examiner from a special budget

established for this purpose, and the director shall provide an

examiner sufficient office space and clerical support.

(b) The grievance examiner may:

(1) impose a reasonable limit on the time allowed each party and

the number of witnesses to be heard;

(2) administer oaths;

(3) examine a witness under oath;

(4) subpoena and require the attendance or production of

witnesses, documents, books, or other pertinent material; and

(5) accept affidavits instead of or in addition to live

testimony.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.133. SPECIAL PROVISIONS FOR STEPS I AND II. (a) If

the aggrieved fire fighter's or police officer's immediate

supervisor is the department head, the steps prescribed by

Sections 143.128 and 143.129 are combined. The department head

shall meet with the aggrieved fire fighter or police officer and

may not appoint a representative.

(b) A department head, with the approval of the commission, may

change the procedure prescribed by Sections 143.128 and 143.129

to reflect a change in a department's chain of command.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 143.134. MISCELLANEOUS GRIEVANCE PROVISIONS. (a) A fire

fighter or police officer may represent himself or obtain a

representative at any time during the grievance procedure. The

municipality is not obligated to provide or pay the costs of

providing representation. The representative:

(1) is not required to be an attorney;

(2) is entitled to be present to advise the fire fighter or

police officer;

(3) is entitled to present any evidence or information for the

fire fighter or police officer; and

(4) may not be prevented from fully participating in any of the

grievance proceedings.

(b) A fire fighter or police officer may take reasonable time

off from a job assignment to file a grievance and attend a

meeting or hearing. Time taken to pursue a grievance may not be

charged against that person. The fire fighter or police officer

shall be compensated on an overtime basis for the time that

person spends at a grievance meeting or hearing if:

(1) the meeting or hearing is scheduled at a time other than

that person's normally assigned working hours; and

(2) that person prevails in the grievance.

(c) If notice that a grievance meeting or hearing is to be

recorded is provided to all persons present at the meeting or

hearing, the fire fighter or police officer, the department head,

or the department head's designee may record the meeting or

hearing.

(d) The director shall provide a suitable notice explaining the

grievance procedure prescribed by this subchapter and furnish

copies to each department. Each department head shall cause the

notices to be posted in a prominent place or places within the

department work areas to give reasonable notice of the grievance

procedure to each member of the department.

(e) At the request of the department head of a fire fighter or

police officer who has filed a grievance under this subchapter,

the municipality's legal department or the director shall assist

in resolving the grievance.

(f) The director is the official final custodian of all records

involving grievances. A depository for closed files regarding

grievances shall be maintained in the civil service department.

(g) A fire fighter or police officer who files a grievance

pursuant to Sections 143.127 through and including Section

143.134 is entitled to 48 hours notice of any meeting or hearing

scheduled under Section 143.128(b), 143.129(b), 143.130(b), or

143.131(b). In the event that the fire fighter or police officer

is not given 48 hours advance notice, the fire fighter's or

police officer's grievance shall be automatically sustained and

no further action may be had on the grievance.

(h) If the decision of the commission under Section 143.131 or

the decision of a hearing examiner under Section 143.129 that has

become final is favorable to a fire fighter, the department head

shall implement the relief granted to the fire fighter not later

than the 10th day after the date on which the decision was

issued. If the department head intentionally fails to implement

the relief within the 10-day period, the municipality shall pay

the fire fighter $1,000 for each day after the 10-day period that

the decision is not yet implemented.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 25(i), eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 854, Sec. 10, eff. June 14, 1989;

Acts 1993, 73rd Leg., ch. 676, Sec. 3, eff. Sept. 1, 1993.

Sec. 143.135. MEDIATION. (a) In this section, "mediation" has

the meaning assigned by Section 154.023, Civil Practice and

Remedies Code.

(b) The head of the police department may develop and implement

an alternative dispute resolution program to refer certain

disputes regarding police officers to mediation.

(c) If a dispute is referred to mediation under this section,

the time limitations and deadlines under Sections 143.1015,

143.1016, 143.117, 143.118, 143.119, 143.120, and 143.127-143.134

are tolled until the earliest of:

(1) the date the parties reach a settlement and execute a

written agreement disposing of the dispute;

(2) the date the mediator refers the dispute to another appeals

or grievance procedure under this subchapter; or

(3) the 60th day after the date the dispute was referred to

mediation.

(d) The conduct and demeanor of the mediator and the parties to

the dispute during the course of the mediation are confidential.

A letter, memorandum, document, note, or other oral or written

communication that is relevant to the dispute and made between

the mediator and the parties to the dispute or between the

parties to the dispute during the course of the mediation

procedure:

(1) is confidential and may not be disclosed unless all of the

parties to the mediation agree to the disclosure in writing; and

(2) is admissible and discoverable in a separate proceeding only

if the letter, memorandum, document, note, or other communication

is admissible and discoverable independent of the mediation.

(e) A mediator may not be required to testify in a proceeding

concerning information relating to or arising out of the

mediation.

(f) Subsection (d) does not apply to a final written agreement

to which the police department or municipality is a signatory

that is reached as a result of a mediation procedure conducted

under this section. Information in the final written agreement is

subject to required disclosure, is excepted from required

disclosure, or is confidential in accordance with Chapter 552,

Government Code, and other law.

(g) If this section conflicts with other legal requirements for

disclosure of communications or materials, the issue of

confidentiality may be presented to a district court for a

judicial district in which the majority of the territory of the

municipality is located to determine, in camera, whether the

facts, circumstances, and context of the communications or

materials sought to be disclosed warrant a protective order of

the court or whether the communications or materials are subject

to disclosure.

(h) Except to the extent of any conflict with this section,

Chapter 154, Civil Practice and Remedies Code, and police

department rules apply to a mediation conducted under this

section.

(i) Except to the extent of any conflict with this section,

Section 2009.054, Government Code, applies to the communications,

records, conduct, and demeanor of the mediator and the parties.

(j) Section 143.1014 does not apply to a meeting or hearing

conducted under this section.

Added by Acts 2003, 78th Leg., ch. 517, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER H. LOCAL CONTROL OF FIRE FIGHTER EMPLOYMENT MATTERS IN

MUNICIPALITIES WITH POPULATION OF 1.5 MILLION OR MORE

Sec. 143.201. POPULATION. This subchapter applies only to a

municipality with a population of 1.5 million or more, but does

not apply to a municipality that has adopted The Fire and Police

Employee Relations Act (Article 5154c-1, Vernon's Texas Civil

Statutes).

Added by Acts 1993, 73rd Leg., ch. 676, Sec. 5, eff. Sept. 1,

1993.

Sec. 143.202. DEFINITIONS. In this subchapter:

(1) "Fire fighters association" means an organization in which

fire fighters participate and which exists for the purpose, in

whole or in part, of dealing with one or more employers, whether

public or private, concerning grievances, labor disputes, wages,

rates of pay, hours of employment, or conditions of work

affecting public employees.

(2) "Public employer" means any municipality or agency, board,

commission, or political subdivision controlled by a municipality

which is required to establish the wages, salaries, rates of pay,

hours, working conditions, and other terms and conditions of

employment of public employees. The term may include, under

appropriate circumstances, a mayor, manager, administrator of a

municipality, municipal governing body, director of personnel,

personnel board, or one or more other officials, regardless of

the name by which they are designated.

Added by Acts 1993, 73rd Leg., ch. 676, Sec. 5, eff. Sept. 1,

1993.

Sec. 143.203. GENERAL PROVISIONS RELATING TO AGREEMENTS,

RECOGNITION, AND STRIKES. (a) A municipality may not be denied

local control over the wages, salaries, rates of pay, hours of

work, and other terms and conditions of employment, or other

state-mandated personnel issues, if the public employer and the

fire fighters association recognized as the sole and exclusive

bargaining agent for all officers covered by this subchapter come

to a mutual agreement on any of the terms listed above. If no

agreement is reached, the existing state laws, local ordinances,

and civil service rules remain unaffected. All agreements shall

be reduced to writing. Nothing in this subchapter shall require

either party to meet and confer on any issue or reach an

agreement.

(b) A public employer may only meet and confer if the fire

fighters association recognized under this subchapter as the sole

and exclusive bargaining agent does not advocate the illegal

right to strike by public employees.

(c) Fire fighters of a municipality may not engage in strikes or

organized work stoppages against this state or a political

subdivision of this state. A fire fighter who participates in a

strike forfeits all civil service rights, reemployment rights,

and any other rights, benefits, or privileges the fire fighter

enjoys as a result of employment or prior employment, except that

the right of an individual to cease work may not be abridged if

the individual is not acting in concert with others in an

organized work stoppage.

Added by Acts 1993, 73rd Leg., ch. 676, Sec. 5, eff. Sept. 1,

1993.

Sec. 143.204. RECOGNITION OF FIRE FIGHTER ASSOCIATION. (a) A

fire fighters association submitting a petition signed by a

majority of the paid fire fighters in the municipality, excluding

the head of the department and assistant department heads in the

rank or classification immediately below that of the department

head, may be recognized by the public employer as the sole and

exclusive bargaining agent for all of the covered fire fighters

unless and until recognition of the association is withdrawn by a

majority of those fire fighters.

(b) In the event of a question about whether a fire fighters

association represents a majority of the covered fire fighters,

the question shall be resolved by a fair election conducted

according to procedures agreeable to the parties. If the parties

are unable to agree on such procedures, either party may request

the American Arbitration Association to conduct the election and

to certify the results. Certification of the results of an

election resolves the question concerning representation. The

fire fighters association is liable for the expenses of the

election, except that if two or more associations seeking

recognition as the bargaining agent submit petitions signed by a

majority of the covered fire fighters, the associations shall

share equally the costs of the election.

Added by Acts 1993, 73rd Leg., ch. 676, Sec. 5, eff. Sept. 1,

1993.

Sec. 143.205. OPEN RECORDS REQUIRED. All documents relating to

an agreement between a fire fighters association and a public

employer shall be available to the public pursuant to state

statutes.

Added by Acts 1993, 73rd Leg., ch. 676, Sec. 5, eff. Sept. 1,

1993.

Sec. 143.206. ENFORCEABILITY OF AGREEMENT. (a) A written

agreement made under this subchapter between a public employer

and a fire fighters association recognized as the sole and

exclusive bargaining agent is enforceable and binding upon the

public employer, the fire fighters association recognized as the

sole and exclusive bargaining agent, and fire fighters covered by

the agreement if:

(1) the municipality's governing body ratified the agreement by

a majority vote; and

(2) the fire fighters association ratified the agreement by a

majority of the votes received in a referendum of its members by

secret ballot.

(b) The state district court of the judicial district in which

the municipality is located has full authority and jurisdiction

on the application of either party aggrieved by an action or

omission of the other party when the action or omission is

related to a right, duty, or obligation provided by any written

agreement ratified by both the public employer and the fire

fighters association. The court may issue proper restraining

orders, temporary and permanent injunctions, and any other writ,

order, or process, including contempt orders, that are

appropriate to enforcing any written agreement ratified by both

the public employer and the fire fighters association.

Added by Acts 1993, 73rd Leg., ch. 676, Sec. 5, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 373, Sec. 1, eff. May

28, 1997.

Sec. 143.207. AGREEMENT SUPERSEDES CONFLICTING PROVISIONS. (a)

A written agreement under this subchapter between a public

employer and the fire fighters association recognized as the sole

and exclusive bargaining agent supersedes a previous statute

concerning wages, salaries, rates of pay, hours of work, and

other terms and conditions of employment to the extent of any

conflict with the previous statute.

(b) A written agreement under this subchapter preempts all

contrary local ordinances, executive orders, legislation, or

rules adopted by the state or a political subdivision or agent of

the state, such as a personnel board, a civil service commission,

or a home-rule municipality.

(c) An agreement under this subchapter may not diminish or

qualify any right, benefit, or privilege of an employee under

this chapter or other law unless approved by a majority of the

votes received in a secret ballot referendum of the members of

the fire fighters association recognized as the sole and

exclusive bargaining agent.

Added by Acts 1993, 73rd Leg., ch. 676, Sec. 5, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 373, Sec. 2, eff. May

28, 1997.

Sec. 143.208. REPEAL OF AGREEMENT BY ELECTORATE. Within 45 days

after an agreement is ratified and signed by both the

municipality and the fire fighters association recognized as the

sole and exclusive bargaining agent, a petition signed by a

number of registered voters equal to 10 percent of the votes cast

at the most recent mayoral general election may be presented to

the municipal secretary calling an election for the repeal of the

agreement. Thereupon, the governing body shall reconsider the

agreement and, if it does not repeal the agreement, shall call an

election of the qualified voters to determine if they desire to

repeal the agreement. The election shall be called for the next

municipal election or a special election called by the governing

body for that purpose. If at the election a majority of the votes

are cast in favor of the repeal of the adoption of the agreement,

then the agreement shall become null and void. The ballot shall

be printed to provide for voting FOR or AGAINST the proposition:

"Repeal of the adoption of the agreement ratified by the

municipality and the fire fighters association concerning wages,

salaries, rates of pay, hours of work, and other terms and

conditions of employment."

Added by Acts 1993, 73rd Leg., ch. 676, Sec. 5, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 13.15, eff.

Sept. 1, 1999.

Sec. 143.209. PROTECTED RIGHTS OF INDIVIDUAL EMPLOYEES. (a)

For the purpose of any disciplinary appeal to either the civil

service commission or a hearing examiner, all members of the

bargaining unit shall have the right to choose to be represented

by any person of their choice or the fire fighters association.

(b) No agreement shall interfere in the right of members of the

fire fighters association to pursue allegations of discrimination

based on race, creed, color, national origin, religion, age, sex,

or disability with the Commission on Human Rights or the Equal

Employment Opportunity Commission or to pursue affirmative action

litigation.

Added by Acts 1993, 73rd Leg., ch. 676, Sec. 5, eff. Sept. 1,

1993.

SUBCHAPTER I. FIRE FIGHTER AND POLICE OFFICER EMPLOYMENT MATTERS

IN CERTAIN MUNICIPALITIES

Sec. 143.301. MUNICIPALITIES COVERED BY SUBCHAPTER. This

subchapter applies only to a municipality with a population of

460,000 or more that operates under a city manager form of

government. This subchapter does not apply to a municipality:

(1) that has adopted Chapter 174 (The Fire and Police Employee

Relations Act); or

(2) to which Subchapter H applies.

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28,

1995.

Sec. 143.3015. LIMITATION ON MUNICIPALITIES COVERED BY

SUBCHAPTER: VOTER APPROVAL. (a) The governing body of a

municipality with a population less than 560,000 that has not

recognized an association as the sole and exclusive bargaining

agent as provided by Section 143.304 before September 1, 2001,

must receive voter approval under this section before operating

under the other provisions of this subchapter.

(b) The governing body shall call an election if:

(1) a majority of the members of the governing body vote to hold

the election; or

(2) the voters submit a petition requesting the election as

required by this section.

(c) A petition for election must:

(1) be signed by a number of qualified voters of the

municipality equal to at least 10 percent of the number of voters

who voted in the most recent municipal election for mayor; and

(2) comply with Chapter 277, Election Code.

(d) Not later than the 40th working day after the date a

petition is presented to the governing body, the municipal

secretary shall certify to the governing body the number and

percentage of registered voters signing the petition.

(e) Upon receiving a petition in compliance with this

subchapter, the governing body shall order an election submitting

to the voters the question of whether this subchapter should be

adopted for firefighters, police officers, or both. The election

must be held on the first authorized uniform election date

prescribed by Chapter 41, Election Code, that occurs after the

petition is filed and that allows sufficient time to comply with

other requirements of law.

(f) The ballot for an election called under this section shall

be printed to permit voting for or against the proposition:

"Authorizing (name of the governing body of the municipality) to

recognize an employee association as a sole and exclusive

bargaining agent for the municipal (insert firefighters, police

officers, or both, as applicable,) and authorizing the (name of

the governing body of the municipality) to make agreements with

the employee association as provided by state law."

(g) An election authorized by this section shall be held and the

returns shall be prepared and canvassed in conformity with the

Election Code.

(h) The municipality may operate under the other provisions of

this subchapter only if a majority of the votes cast at the

election favor the proposition.

(i) Notwithstanding Subsections (a) and (h), a municipality with

a population of less than 560,000 that has not recognized an

association as the sole and exclusive bargaining agent as

provided by Section 143.304 before September 1, 2005, may adopt

rules for police officers converting vacation and sick leave days

to hours that supersede the provisions of Section 142.0013,

Section 143.045, and Section 143.046 provided that:

(1) A police officer is entitled to earn 120 hours of vacation

leave each year with pay, as a minimum, if the officer has been

regularly employed in the department or departments for at least

one year.

(2) In computing the length of time a police officer may be

absent from work on vacation leave, only those hours that the

person would have been required to work if not on vacation may be

counted as vacation leave.

(3) A police officer shall be granted the same number of

vacation hours and holiday hours, or hours in lieu of vacation

hours or holiday hours, granted to other municipal employees who

work the same number of hours in a regular work day and have

worked for the municipality for the same number of years.

(4) A police officer shall be granted sick leave with pay

accumulated at the rate of 10 hours for each full month employed

in a calendar year, so as to total 120 hours to the person's

credit each 12 months.

(5) A police officer who leaves the classified service for any

reason is entitled to receive in a lump-sum payment the full

amount of the person's salary for accumulated sick leave if the

person has accumulated not more than 720 hours of sick leave, the

person's employer may limit payment to the amount that the person

would have received if the person had been allowed to use 720

hours of accumulated sick leave during the last six months of

employment. The lump-sum payment is computed by compensating the

police officer for the accumulated time at the highest permanent

pay classification for which the person was eligible during the

last six months of employment. The police officer is paid for

the same period for which the person had taken the sick leave but

does not include additional holidays and any sick leave or

vacation time that the person might have accrued during the 720

hours.

Added by Acts 2001, 77th Leg., ch. 425, Sec. 1, eff. May 28,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1193, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

145, Sec. 1, eff. May 21, 2007.

Sec. 143.302. DEFINITIONS. In this subchapter:

(1) "Association" means an organization in which fire fighters

or police officers participate and that exists for the purpose,

in whole or in part, of dealing with one or more employers,

whether public or private, concerning grievances, labor disputes,

wages, rates of pay, hours of employment, or conditions of work

affecting public employees.

(2) "Public employer" means any municipality or agency, board,

commission, or political subdivision controlled by a municipality

that is required to establish the wages, salaries, rates of pay,

hours, working conditions, and other terms and conditions of

employment of public employees. The term may include, under

appropriate circumstances, a mayor, manager, administrator of a

municipality, municipal governing body, director of personnel, or

personnel board or one or more other officials, regardless of the

name by which they are designated.

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28,

1995.

Sec. 143.303. GENERAL PROVISIONS RELATING TO AGREEMENTS,

RECOGNITION, AND STRIKES. (a) A municipality may not be denied

local control over wages, salaries, rates of pay, hours of work,

other terms and conditions of employment, or other personnel

issues on which the public employer and an association that is

recognized as the sole and exclusive bargaining agent for all

fire fighters or police officers in the municipality agree. A

term or condition on which the public employer and the

association do not agree is governed by the applicable statutes,

local ordinances, and civil service rules. An agreement must be

reduced to writing. This subchapter does not require the public

employer and the association to meet and confer or reach an

agreement on any issue.

(b) A public employer and an association recognized under this

subchapter as a sole and exclusive bargaining agent may meet and

confer only if the association does not advocate the illegal

right to strike by public employees.

(c) A fire fighter or police officer of a municipality may not

engage in a strike or organized work stoppage against this state

or a political subdivision of this state. A fire fighter or

police officer who participates in a strike forfeits all civil

service rights, reemployment rights, and other rights, benefits,

or privileges the fire fighter or police officer enjoys as a

result of the person's employment or previous employment with the

municipality. This subsection does not affect the right of a

person to cease employment if the person is not acting in concert

with other fire fighters or police officers.

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28,

1995.

Sec. 143.304. RECOGNITION OF FIRE FIGHTERS OR POLICE OFFICERS

ASSOCIATION. (a) The public employer may recognize an

association that submits a petition signed by a majority of the

paid fire fighters or police officers in the municipality,

excluding the head of the department and assistant department

heads in the rank or classification immediately below that of the

department head, as the sole and exclusive bargaining agent for

all of the covered fire fighters or police officers unless

recognition of the association is withdrawn by a majority of the

covered fire fighters or police officers.

(b) A question of whether an association is the majority

representative of the covered fire fighters or police officers

shall be resolved by a fair election conducted according to

procedures agreed on by the parties. If the parties are unable to

agree on election procedures, either party may request the

American Arbitration Association to conduct the election and to

certify the results. Certification of the results of an election

under this subsection resolves the question concerning

representation. The association shall pay the costs of the

election, except that if two or more associations seeking

recognition as the bargaining agent submit petitions signed by a

majority of the covered fire fighters or police officers, the

associations shall share equally the costs of the election.

(c) The public employer's manager or chief executive and the

police chief or fire chief, as appropriate, shall designate a

team to represent the public employer as its sole and exclusive

bargaining agent for issues related to the fire department and a

separate team to represent the public employer as its sole and

exclusive bargaining agent for issues related to the police

department.

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28,

1995.

Sec. 143.305. OPEN RECORDS REQUIRED. An agreement made under

this subchapter is a public record for purposes of Chapter 552,

Government Code. The agreement and any document prepared and used

by the municipality in connection with the agreement are

available to the public under the open records law, Chapter 552,

Government Code, only after the agreement is ratified by the

municipality's governing body. This section does not affect the

application of Subchapter C, Chapter 552, Government Code, to a

document prepared and used by the municipality in connection with

the agreement.

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28,

1995.

Sec. 143.306. ENFORCEABILITY OF AGREEMENT. (a) A written

agreement made under this subchapter between a public employer

and an association is binding on the public employer, the

association, and fire fighters or police officers covered by the

agreement if:

(1) the municipality's governing body ratifies the agreement by

a majority vote; and

(2) the applicable association ratifies the agreement by a

majority vote of its members by secret ballot.

(b) An agreement ratified as described by Subsection (a) may

establish a procedure by which the parties agree to resolve

disputes related to a right, duty, or obligation provided by the

agreement, including binding arbitration on interpretation of the

agreement.

(c) The district court of the judicial district in which the

municipality is located has full authority and jurisdiction on

the application of either party aggrieved by an act or omission

of the other party related to a right, duty, or obligation

provided by a written agreement ratified as described by

Subsection (a). The court may issue proper restraining orders,

temporary and permanent injunctions, or any other writ, order, or

process, including a contempt order, that is appropriate to

enforce the agreement.

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28,

1995.

Sec. 143.307. AGREEMENT SUPERSEDES CONFLICTING PROVISIONS. (a)

An agreement under this subchapter supersedes a previous statute

concerning wages, salaries, rates of pay, hours of work, or other

terms and conditions of employment to the extent of any conflict

with the statute.

(b) An agreement under this subchapter preempts any contrary

statute, executive order, local ordinance, or rule adopted by the

state or a political subdivision or agent of the state, including

a personnel board, a civil service commission, or a home-rule

municipality.

(c) An agreement under this subchapter may not diminish or

qualify any right, benefit, or privilege of an employee under

this chapter or other law unless approved by a majority vote by

secret ballot of the members of the association recognized as a

sole and exclusive bargaining agent.

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28,

1995.

Sec. 143.308. REPEAL OF AGREEMENT BY ELECTORATE. Not later than

the 45th day after the date an agreement is ratified by both the

municipality and the association, a petition signed by at least

10 percent of the qualified voters of the municipality may be

presented to the municipal secretary calling an election for the

repeal of the agreement. On receipt of the petition by the

municipal secretary, the governing body shall reconsider the

agreement and either repeal the agreement or call an election of

the qualified voters to determine if they desire to repeal the

agreement. The election shall be called for the next municipal

election or a special election called by the governing body for

that purpose. If at the election a majority of the votes are cast

in favor of the repeal of the adoption of the agreement, the

agreement is void. The ballot shall be printed to permit voting

for or against the proposition: "Repeal of the adoption of the

agreement ratified by the municipality and the __________ (fire

fighters or police officers, as appropriate) association

concerning wages, salaries, rates of pay, hours of work, and

other terms and conditions of employment."

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28,

1995.

Sec. 143.309. PROTECTED RIGHTS OF INDIVIDUAL EMPLOYEES. (a)

For the purpose of any disciplinary appeal to the civil service

commission or to a hearing examiner, a member of the bargaining

unit may choose to be represented by any person of the member's

choice or by the association.

(b) An agreement may not interfere with the right of a member of

a bargaining unit to pursue allegations of discrimination based

on race, creed, color, national origin, religion, age, sex, or

disability with the Commission on Human Rights or the Equal

Employment Opportunity Commission or to pursue affirmative action

litigation.

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28,

1995.

Sec. 143.310. BINDING INTEREST ARBITRATION. A municipality may

be required to submit to binding interest arbitration only if

approved by a majority of those voting in a public referendum

conducted in accordance with the municipality's charter. This

subsection does not affect any disciplinary arbitration or

arbitration provision in a ratified agreement.

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28,

1995.

Sec. 143.311. APPOINTMENTS TO CLASSIFICATION IMMEDIATELY BELOW

DEPARTMENT HEAD. Section 143.014(c) does not apply to a

municipality to which this subchapter applies.

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28,

1995.

Sec. 143.312. INVESTIGATION OF FIRE FIGHTERS AND POLICE

OFFICERS. (a) This section does not apply to a municipality to

which Section 143.123 applies.

(b) In this section:

(1) "Complainant" means a person claiming to be the victim of

misconduct by a fire fighter or police officer.

(2) "Investigation" means an administrative investigation,

conducted by the municipality, of alleged misconduct by a fire

fighter or police officer that could result in punitive action

against that person.

(3) "Investigator" means an agent or employee of the

municipality who is assigned to conduct an investigation.

(4) "Normally assigned working hours" includes those hours

during which a fire fighter or police officer is actually at work

or at the person's assigned place of work, but does not include

any time when the person is off duty on authorized leave,

including sick leave.

(5) "Punitive action" means a disciplinary suspension,

indefinite suspension, demotion in rank, written reprimand, or

any combination of those actions.

(c) An investigator may interrogate a fire fighter or police

officer who is the subject of an investigation only during the

fire fighter's or police officer's normally assigned working

hours unless:

(1) the seriousness of the investigation, as determined by the

fire fighter's or police officer's department head or the

department head's designee, requires interrogation at another

time; and

(2) the fire fighter or police officer is compensated for the

interrogation time on an overtime basis.

(d) The department head may not consider work time missed from

regular duties by a fire fighter or police officer due to

participation in the conduct of an investigation in determining

whether to impose a punitive action or in determining the

severity of a punitive action.

(e) An investigator may not interrogate a fire fighter or police

officer who is the subject of an investigation or conduct any

part of the investigation at that person's home without that

person's permission.

(f) A person may not be assigned to conduct an investigation if

the person is the complainant, the ultimate decision-maker

regarding disciplinary action, or a person who has any personal

involvement regarding the alleged misconduct. A fire fighter or

police officer who is the subject of an investigation has the

right to inquire and, on inquiry, to be informed of the

identities of each investigator participating in an interrogation

of the fire fighter or police officer.

(g) Not less than 48 hours before an investigator begins the

initial interrogation of a fire fighter or police officer who is

the subject of an investigation, the investigator must inform the

fire fighter or police officer in writing of the allegations in

the complaint. An investigator may not interrogate a fire fighter

or police officer based on a complaint by a complainant who is

not a fire fighter or police officer unless the complainant

verifies the complaint in writing before a public officer who is

authorized by law to take statements under oath. In an

investigation under this subsection, an investigator may

interrogate a fire fighter or police officer about events or

conduct reported by a witness who is not a complainant without

disclosing the name of the witness. An interrogation may be based

on a complaint from an anonymous complainant if the departmental

employee receiving the anonymous complaint certifies in writing,

under oath, that the complaint was anonymous. This subsection

does not apply to an on-the-scene investigation that occurs

immediately after an incident being investigated, except that the

fire fighter or police officer under investigation must be

furnished, as soon as practicable, a written statement of the

allegations in the complaint.

(h) An interrogation session of a fire fighter or police officer

who is the subject of an investigation may not be unreasonably

long. In determining reasonableness, the gravity and complexity

of the investigation must be considered. The investigators shall

allow reasonable interruptions to permit the fire fighter or

police officer to attend to personal physical necessities.

(i) An investigator may not threaten a fire fighter or police

officer who is the subject of an investigation with punitive

action during an interrogation. An investigator may inform a fire

fighter or police officer that failure to answer truthfully

reasonable questions directly related to the investigation or to

cooperate fully in the conduct of the investigation may result in

punitive action.

(j) If prior notification of intent to record an interrogation

is given to the other party, either the investigator or the fire

fighter or police officer who is the subject of an interrogation

may record the interrogation.

(k) If an investigation does not result in punitive action

against a fire fighter or police officer but does result in a

written reprimand or an adverse finding or determination

regarding that person, the reprimand, finding, or determination

may not be placed in that person's personnel file unless the fire

fighter or police officer is first given an opportunity to read

and sign the document. If the fire fighter or police officer

refuses to sign the reprimand, finding, or determination, it may

be placed in the personnel file with a notation that the person

refused to sign it. A fire fighter or police officer may respond

in writing to a reprimand, finding, or determination that is

placed in the person's personnel file under this subsection by

submitting a written response to the department head not later

than the 10th day after the date the fire fighter or police

officer is asked to sign the document. The response shall be

placed in the personnel file. A fire fighter or police officer

who receives a punitive action and who elects not to appeal the

action may file a written response as prescribed by this

subsection not later than the 10th day after the date the person

is given written notice of the punitive action from the

department head.

(l) A violation of this section may be considered by the

commission or hearing examiner during a disciplinary appeal

hearing if the violation substantially impaired the fire

fighter's or police officer's ability to defend against the

allegations of misconduct.

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28,

1995.

Sec. 143.313. POLYGRAPH EXAMINATIONS. (a) This section does

not apply to a municipality to which Section 143.124 applies.

(b) A fire fighter employed by the municipality may not be

required to submit to a polygraph examination as part of an

internal investigation regarding the conduct of the fire fighter

unless:

(1) the complainant submits to and passes a polygraph

examination; or

(2) the fire fighter is ordered to take an examination under

Subsection (f).

(c) Subsection (b) does not apply if the complainant is

physically or mentally incapable of being polygraphed.

(d) For the purposes of this section, a fire fighter passes a

polygraph examination if, in the opinion of the polygraph

examiner, no deception is indicated in the examination regarding

matters critical to the subject matter under investigation.

(e) The results of a polygraph examination that relate to the

complaint under investigation are not admissible in a proceeding

before the commission or a hearing examiner.

(f) The head of the fire department may order a fire fighter to

submit to a polygraph examination if the fire department head:

(1) considers the circumstances to be extraordinary; or

(2) believes that the integrity of a fire fighter or the fire

department is in question.

Added by Acts 1995, 74th Leg., ch. 1003, Sec. 1, eff. Aug. 28,

1995. Amended by Acts 1997, 75th Leg., ch. 1303, Sec. 3, eff.

June 20, 1997.

SUBCHAPTER J. LOCAL CONTROL OF POLICE OFFICER EMPLOYMENT MATTERS

IN MUNICIPALITIES WITH POPULATION OF 1.5 MILLION OR MORE

Sec. 143.351. APPLICABILITY. This subchapter applies only to a

municipality with a population of 1.5 million or more but does

not apply to a municipality that has adopted Chapter 174.

Added by Acts 1997, 75th Leg., ch. 1195, Sec. 3, eff. Sept. 1,

1997.

Sec. 143.352. DEFINITIONS. In this subchapter:

(1) "Bargaining agent" means the police employee group selected

under Section 143.354 to represent all police officers employed

by the municipality, excluding the department head and assistant

department heads, during negotiations with the public employer.

(2) "Police employee group" means an organization:

(A) in which at least three percent of the police officers of

the municipality participate and pay dues via automatic payroll

deduction; and

(B) which exists for the purpose, in whole or part, of dealing

with the municipality concerning grievances, labor disputes,

wages, rates of pay, benefits other than pension benefits, hours

of employment, or conditions of work affecting police officers.

(3) "Public employer" means any municipality or agency, board,

commission, or political subdivision controlled by a municipality

that is required to establish the wages, salaries, rates of pay,

hours, working conditions, and other terms and conditions of

employment of police officers. The term includes, under

appropriate circumstances, a mayor, manager, administrator of a

municipality, municipal governing body, director of personnel,

personnel board, or one or more other officials, regardless of

the name by which they are designated.

Added by Acts 1997, 75th Leg., ch. 1195, Sec. 3, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1464, Sec. 1, eff.

Sept. 1, 2001.

Sec. 143.353. GENERAL PROVISIONS RELATING TO AGREEMENTS,

RECOGNITION, AND STRIKES. (a) A municipality may not be denied

local control over the wages, salaries, rates of pay, hours of

work, and other terms of employment, or other state-mandated

personnel issues, if the public employer and the bargaining agent

come to a mutual agreement on any of the terms of employment. If

an agreement is not reached, the state laws, local ordinances,

and civil service rules remain unaffected. All agreements shall

be written. Nothing in this subchapter requires either party to

meet and confer on any issue or reach an agreement.

(b) A public employer may only meet and confer if the bargaining

agent does not advocate the illegal right to strike by public

employees.

(c) Police officers of a municipality may not engage in strikes

or organized work stoppages against this state or a political

subdivision of this state. A police officer who participates in a

strike or work stoppage forfeits all civil service rights,

reemployment rights, and any other rights, benefits, or

privileges the police officer enjoys as a result of employment or

prior employment.

Added by Acts 1997, 75th Leg., ch. 1195, Sec. 3, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1464, Sec. 2, eff.

Sept. 1, 2001.

Sec. 143.354. RECOGNITION OF POLICE EMPLOYEE GROUP. (a) The

public employer in accordance with this section may recognize a

police employee group as the sole and exclusive bargaining agent

for all of the police officers in the municipality, excluding the

department head and assistant department heads, unless

recognition of the police employee group is withdrawn by a

majority of those police officers, if the employee group submits

a petition signed by 40 percent of:

(1) the number of police officers in the municipality who voted

in the last election held under Section 143.360 before the

petition is submitted, excluding the head of the department and

assistant department heads in the rank or classification

immediately below that of the department head; or

(2) the paid police officers in the municipality, excluding the

head of the department and assistant department heads in the rank

or classification immediately below that of the department head,

if an election under Section 143.360 has not been held in the

municipality.

(b) A petition submitted under Subsection (a) must clearly show

on each page the name of the police employee group circulating

the petition. A police officer who signs a petition submitted

under Subsection (a) may not be counted towards the 40 percent

requirement under that subsection unless that officer's printed

name and payroll number and the date of the signature are

included on the petition. The petition must be submitted to the

municipal secretary not later than the 60th day after the first

date on which a police officer signs the petition.

(c) Within the 30 days after the date the petition is submitted,

the municipal secretary shall verify the signatures on the

petition and, if the petition complies with this section, call

for the election. The election shall be conducted within 45 days

after the date on which the municipal secretary calls for the

election.

(d) An election required by this section shall be conducted

according to procedures agreed on by the parties. If the parties

are unable to agree on election procedures, either party may

request the American Arbitration Association to conduct the

election and to certify the results. Certification of the results

of an election under this subsection resolves the question

concerning representation. The police employee group shall pay

the costs of the election, except that if two or more police

employee groups seeking recognition as the bargaining agent

submit petitions signed by a majority of the police officers

eligible to sign the petition, the police employee groups shall

share equally the costs of the election. A police employee group

must make payments required by this subsection not later than the

10th day before the date of the election.

(e) The public employer's chief executive officer shall

designate a team to represent the public employer as its sole and

exclusive bargaining agent for issues related to the police

department.

Added by Acts 1997, 75th Leg., ch. 1195, Sec. 3, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1464, Sec. 3, eff.

Sept. 1, 2001.

Sec. 143.358. OPEN RECORDS REQUIRED. All documents relating to

an agreement between a bargaining agent and a public employer

shall be available to the public in accordance with state

statutes.

Added by Acts 1997, 75th Leg., ch. 1195, Sec. 3, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1464, Sec. 5, eff.

Sept. 1, 2001.

Sec. 143.359. ENFORCEABILITY OF AGREEMENT. (a) A written

agreement made under this subchapter between a public employer

and a bargaining agent is enforceable and binding on the public

employer, the bargaining agent, police employee groups, and the

police officers covered by the agreement if:

(1) the municipality's governing body ratified the agreement by

a majority vote; and

(2) the agreement is ratified under Section 143.360.

(b) A state district court of the judicial district in which a

majority of the population of the municipality is located has

full authority and jurisdiction on the application of either

party aggrieved by an action or omission of the other party when

the action or omission is related to a right, duty, or obligation

provided by any written agreement ratified as required by this

subchapter. The court may issue proper restraining orders,

temporary and permanent injunctions, and any other writ, order,

or process, including contempt orders, that are appropriate to

enforcing any written agreement ratified as required by this

subchapter.

Added by Acts 1997, 75th Leg., ch. 1195, Sec. 3, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1464, Sec. 6, eff.

Sept. 1, 2001.

Sec. 143.360. ELECTION TO RATIFY AGREEMENT. (a) The bargaining

agent shall call an election to ratify any agreement reached with

the public employer.

(b) All police officers of the municipality, other than the

department head and assistant department heads, are eligible to

vote in the election.

(c) The bargaining agent shall establish procedures for the

election.

(d) A majority of all votes cast is required to ratify an

agreement.

Added by Acts 1997, 75th Leg., ch. 1195, Sec. 3, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1464, Sec. 7, eff.

Sept. 1, 2001.

Sec. 143.361. AGREEMENT SUPERSEDES CONFLICTING PROVISIONS. (a)

A written agreement ratified under this subchapter between a

public employer and the bargaining agent supersedes a previous

statute concerning wages, salaries, rates of pay, hours of work,

and other terms of employment other than pension benefits to the

extent of any conflict with the previous statute.

(b) A written agreement ratified under this subchapter preempts

all contrary local ordinances, executive orders, legislation, or

rules adopted by the state or a political subdivision or agent of

the state, such as a personnel board, a civil service commission,

or a home-rule municipality.

(c) An agreement under this subchapter may not diminish or

qualify any right, benefit, or privilege of an employee under

this chapter or other law unless approved by a majority of the

votes cast at the secret ballot election held by the bargaining

agent to ratify the agreement.

Added by Acts 1997, 75th Leg., ch. 1195, Sec. 3, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1464, Sec. 8, eff.

Sept. 1, 2001.

Sec. 143.362. REPEAL OF AGREEMENT BY ELECTORATE. Within 45 days

after the date an agreement is ratified and signed by the

municipality and the bargaining agent, a petition signed by a

number of registered voters equal to 10 percent of the votes cast

at the most recent mayoral general election in the municipality

may be presented to the municipal secretary calling an election

for the repeal of the agreement, in which event the governing

body shall reconsider the agreement, and, if it does not repeal

the agreement, it shall call an election of the qualified voters

to determine if they desire to repeal the agreement. The election

shall be held as part of the next regularly scheduled municipal

election or at a special election called by the governing body

for that purpose. If at the election a majority of the votes are

cast in favor of the repeal of the adoption of the agreement, the

agreement becomes void. The ballot shall be printed to provide

for voting for or against the proposition:

"Repeal of the adoption of the agreement ratified by the

municipality and the police officers of the municipality

concerning wages, salaries, rates of pay, certain benefits, hours

of work, and other terms of employment."

Added by Acts 1997, 75th Leg., ch. 1195, Sec. 3, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1464, Sec. 9, eff.

Sept. 1, 2001.

Sec. 143.363. PROTECTED RIGHTS OF INDIVIDUAL EMPLOYEES. (a)

For the purpose of any disciplinary appeal to either the civil

service commission or a hearing examiner, all police officers

have the right to choose to be represented by any person of their

choice or by the police employee group selected as the bargaining

agent.

(b) An agreement may not interfere with the right of a member of

a police employee group to pursue allegations of discrimination

based on race, creed, color, national origin, religion, age, sex,

or disability with the Commission on Human Rights or the Equal

Employment Opportunity Commission or to pursue affirmative action

litigation.

Added by Acts 1997, 75th Leg., ch. 1195, Sec. 3, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1464, Sec. 10, eff.

Sept. 1, 2001.



CHAPTER 144. ELECTRONIC FUNDS TRANSFER OF COMPENSATION AND REIMBURSEMENT OF MUNICIPAL OFFICERS AND EMPLOYEES

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. MUNICIPAL OFFICERS AND EMPLOYEES

CHAPTER 144. ELECTRONIC FUNDS TRANSFER OF COMPENSATION AND

REIMBURSEMENT OF MUNICIPAL OFFICERS AND EMPLOYEES

Sec. 144.001. TRANSFER SYSTEM AUTHORIZED. (a) A municipality

may establish and operate an electronic funds transfer system to

transfer the following items directly into officers' and

employees' accounts in financial institutions only:

(1) the net pay of the officers and employees;

(2) payments for the travel and subsistence of the officers and

employees; and

(3) all other forms of compensation, payment, or reimbursement

paid to the officers and employees.

(b) The authority granted by this chapter may not be restricted

by a municipal charter.

Added by Acts 1989, 71st Leg., ch. 1047, Sec. 1, eff. Aug. 28,

1989.

Sec. 144.002. PAYEE REQUEST. An authorized payee must request

in writing to participate in any electronic funds transfer system

established and operated by the municipality.

Added by Acts 1989, 71st Leg., ch. 1047, Sec. 1, eff. Aug. 28,

1989.

Sec. 144.003. ADMINISTRATION OF SYSTEM. The municipal

treasurer, with the approval of the governing body of the

municipality, shall establish the procedures for administering

the system and may use the services of financial institutions,

automated clearinghouses, and the federal government.

Added by Acts 1989, 71st Leg., ch. 1047, Sec. 1, eff. Aug. 28,

1989.

Sec. 144.004. TRANSFER TO MULTIPLE PAYEES. A single transfer

may contain payments to multiple payees without the necessity of

issuing individual warrants for each payee.

Added by Acts 1989, 71st Leg., ch. 1047, Sec. 1, eff. Aug. 28,

1989.

Sec. 144.005. NO ADDITIONAL RIGHTS CREATED. The use of an

electronic funds transfer means of payment does not create any

rights that would not have been created if an individual warrant

had been used as a means of payment.

Added by Acts 1989, 71st Leg., ch. 1047, Sec. 1, eff. Aug. 28,

1989.



CHAPTER 145. FINANCIAL DISCLOSURE BY AND STANDARDS OF CONDUCT FOR LOCAL GOVERNMENT OFFICERS

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. MUNICIPAL OFFICERS AND EMPLOYEES

CHAPTER 145. FINANCIAL DISCLOSURE BY AND STANDARDS OF CONDUCT FOR

LOCAL GOVERNMENT OFFICERS

Sec. 145.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a municipality with a population of 100,000 or more.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 6.01, eff. Sept. 1,

2003.

Sec. 145.002. DEFINITION. In this chapter, "municipal officer"

means the mayor, a member of the governing body, the municipal

attorney, or the city manager of a municipality.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 6.01, eff. Sept. 1,

2003.

Sec. 145.003. FINANCIAL STATEMENT REQUIRED. (a) A municipal

officer or a candidate for a municipal office filled by election

shall file a financial statement as required by this chapter.

(b) The statement must:

(1) be filed with the clerk or secretary of the municipality in

which the officer or candidate resides; and

(2) comply with Sections 572.022 and 572.023, Government Code.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 6.01, eff. Sept. 1,

2003.

Sec. 145.004. FILING DATES; TIMELINESS OF FILING. (a) A

municipal officer shall file the financial statement required by

this chapter within the time prescribed by Section 572.026(a),

Government Code.

(b) A person who is appointed to a municipal office shall file

the financial statement required by this chapter within the time

prescribed by Section 572.026(c), Government Code.

(c) A candidate for a municipal office filled by election shall

file the financial statement required by this chapter not later

than the earlier of:

(1) the 20th day after the deadline for filing an application

for a place on the ballot in the election; or

(2) the fifth day before the date of the election.

(d) The timeliness of the filing is governed by Section 572.029,

Government Code.

(e) A municipal officer or a person who is appointed to a

municipal office may request the clerk or secretary of the

municipality to grant an extension of not more than 60 days for

filing the statement. The clerk or secretary shall grant the

request if it is received before the filing deadline or if the

officer's physical or mental incapacity prevents the officer from

filing the statement or requesting an extension before the filing

deadline. The clerk or secretary may not grant more than one

extension to a person in one year except for good cause shown.

(f) The clerk or secretary may not grant an extension to a

candidate for a municipal office filled by election.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 6.01, eff. Sept. 1,

2003.

Sec. 145.005. FORM OF STATEMENT. (a) The clerk or secretary of

the municipality shall require that the form designed by the

Texas Ethics Commission under Chapter 572, Government Code, be

used for filing the financial statement.

(b) The clerk or secretary shall mail two copies of the form to

each municipal officer or person who is appointed to a municipal

office who is required to file under this chapter within the time

prescribed by Section 572.030(c)(1), Government Code. The clerk

or secretary shall mail a copy of the form to each candidate for

a municipal office filled by election who is required to file

under this chapter not later than the 10th day before the

deadline for filing the statement under Section 145.004(c).

Added by Acts 2003, 78th Leg., ch. 249, Sec. 6.01, eff. Sept. 1,

2003.

Sec. 145.006. DUPLICATE OR SUPPLEMENTAL STATEMENTS. If a person

has filed a financial statement under one provision of this

chapter covering the preceding calendar year, the person is not

required to file a financial statement required under another

provision of this chapter covering that same year if, before the

deadline for filing the statement under the other provision, the

person notifies the clerk or secretary of the municipality in

writing that the person has already filed a financial statement

under this chapter covering that year.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 6.01, eff. Sept. 1,

2003.

Sec. 145.007. PUBLIC ACCESS TO STATEMENTS. (a) Financial

statements filed under this chapter are public records. The clerk

or secretary of the municipality shall maintain the statements in

separate alphabetical files and in a manner that is accessible to

the public during regular office hours.

(b) Until the first anniversary of the date a financial

statement is filed, each time a person, other than the clerk or

secretary of the municipality or an employee of the clerk or

secretary who is acting on official business, requests to see the

financial statement, the clerk or secretary shall place in the

file a statement of the person's name and address, whom the

person represents, and the date of the request. The clerk or

secretary shall retain that statement in the file until the first

anniversary of the date the requested financial statement is

filed.

(c) The clerk or secretary of the municipality may, and on

notification from a former officer or candidate shall, destroy

any financial statements filed by the officer or candidate after

the second anniversary of the date the person ceases to be an

officer or candidate, as applicable.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 6.01, eff. Sept. 1,

2003.

Sec. 145.008. NOTIFICATION TO PROSECUTING ATTORNEY. The clerk

or secretary of each municipality shall maintain a list of the

municipal officers and candidates for municipal office required

to file a financial statement under this chapter. Not later than

the 10th day after each applicable filing deadline, the municipal

clerk shall provide to the municipal attorney a copy of the list

showing for each municipal officer and candidate for municipal

office:

(1) whether the officer or candidate timely filed a financial

statement as required by this chapter;

(2) whether the officer or candidate timely requested and was

granted an extension of time to file as provided for by Section

145.004 and the new due date for each such officer or candidate;

or

(3) whether the officer or candidate did not timely file a

financial statement or receive an extension of time.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 6.01, eff. Sept. 1,

2003.

Sec. 145.009. CRIMINAL PENALTY. (a) A municipal officer or a

candidate for a municipal office filled by election commits an

offense if the officer or candidate knowingly fails to file a

financial statement as required by this chapter.

(b) An offense under this section is a Class B misdemeanor.

(c) It is a defense to prosecution under this section that the

officer or candidate did not receive copies of the financial

statement form required to be mailed to the officer or candidate

by this chapter.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 6.01, eff. Sept. 1,

2003.

Sec. 145.010. CIVIL PENALTY. (a) A person who determines that

a person required to file a financial statement under this

chapter has failed to do so may notify in writing the municipal

attorney of the municipality.

(b) On receipt of a written notice under Subsection (a), the

municipal attorney shall determine from any available evidence

whether the person to whom the notice relates has failed to file

a statement. On making that determination, the municipal attorney

shall immediately mail by certified mail a notice of the

determination to the person responsible for filing the statement.

(c) If the person responsible for filing the statement fails to

file the statement before the 30th day after the date the person

receives the notice under Subsection (b), the person is civilly

liable to the municipality for an amount not to exceed $1,000.

(d) A penalty paid under this section shall be deposited to the

credit of the general fund of the municipality.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 6.01, eff. Sept. 1,

2003.



CHAPTER 146. LOCAL CONTROL OF MUNICIPAL EMPLOYMENT MATTERS IN CERTAIN MUNICIPALITIES

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. MUNICIPAL OFFICERS AND EMPLOYEES

CHAPTER 146. LOCAL CONTROL OF MUNICIPAL EMPLOYMENT MATTERS IN

CERTAIN MUNICIPALITIES

Sec. 146.001. APPLICABILITY. (a) This chapter applies only to

a municipality with a population of 1.5 million or more.

(b) This chapter does not apply to:

(1) firefighters or police officers who are covered by

Subchapter H, I, or J of Chapter 143 or by Chapter 174; or

(2) an employee association in which those employees

participate.

Added by Acts 2005, 79th Leg., Ch.

1144, Sec. 2, eff. September 1, 2005.

Sec. 146.002. DEFINITIONS. In this chapter:

(1) "Covered employee" means an employee of a municipality,

other than a department head or a firefighter or police officer

who is covered by Subchapter H, I, or J of Chapter 143 or by

Chapter 174.

(2) "Employee association" means an organization in which

municipal employees participate and that exists for the purpose,

wholly or partly, of dealing with one or more employers, whether

public or private, concerning grievances, labor disputes, wages,

rates of pay, hours of employment, or conditions of work

affecting public employees and whose members pay dues by means of

an automatic payroll deduction.

(3) "Public employer" means any municipality or agency, board,

commission, or political subdivision controlled by a municipality

that is required to establish the wages, salaries, rates of pay,

hours, working conditions, and other terms and conditions of

employment of public employees. The term may include, under

appropriate circumstances, a mayor, manager, administrator of a

municipality, municipal governing body, director of personnel,

personnel board, or one or more other officials regardless of the

name by which they are designated.

Added by Acts 2005, 79th Leg., Ch.

1144, Sec. 2, eff. September 1, 2005.

Sec. 146.003. GENERAL PROVISIONS RELATING TO AGREEMENTS AND

RECOGNITION. (a) A municipality may not be denied local control

over the wages, salaries, rates of pay, hours of work, other

terms and conditions of employment, or other state-mandated

personnel issues. A public employer may enter into a mutual

agreement governing these issues with an employee association

recognized under this chapter as the sole and exclusive

bargaining agent for all covered employees that does not advocate

the illegal right to strike by municipal employees. The

applicable statutes, local ordinances, and civil service rules

govern a term or condition of employment on which the public

employer and the association do not agree.

(b) An agreement under this chapter must be written.

(c) This chapter does not require the public employer and the

recognized employee association to meet and confer or reach an

agreement on any issue.

(d) This chapter does not authorize an agreement regarding

pension or pension-related matters governed by Chapter 358, Acts

of the 48th Legislature, Regular Session, 1943 (Article 6243g,

Vernon's Texas Civil Statues), or a successor statute.

Added by Acts 2005, 79th Leg., Ch.

1144, Sec. 2, eff. September 1, 2005.

Sec. 146.004. PETITION FOR RECOGNITION: ELECTION OR ACTION BY

GOVERNING BODY. (a) Not later than the 30th day after the date

the governing body of a municipality receives from an employee

association a petition signed by the majority of all covered

employees that requests recognition of the association as the

sole and exclusive bargaining agent for all the covered

employees, the governing body shall:

(1) grant recognition of the association as requested in the

petition and find that a public employer may meet and confer

under this chapter without conducting an election by the voters

in the municipality under Section 146.006;

(2) defer granting recognition of the association and order an

election by the voters in the municipality under Section 146.006

regarding whether a public employer may meet and confer under

this chapter; or

(3) order a certification election under Section 146.005 to

determine whether the association represents a majority of the

covered employees.

(b) If the governing body of a municipality orders a

certification election under Subsection (a)(3) and the

association named in the petition is certified to represent a

majority of the covered employees, the governing body shall, not

later than the 30th day after the date that results of that

election are certified:

(1) grant recognition of the association as requested in the

petition for recognition and find that a public employer may meet

and confer under this chapter without conducting an election by

the voters in the municipality under Section 146.006; or

(2) defer granting recognition of the association and order an

election by the voters in the municipality under Section 146.006

regarding whether a public employer may meet and confer under

this chapter.

Added by Acts 2005, 79th Leg., Ch.

1144, Sec. 2, eff. September 1, 2005.

Sec. 146.005. CERTIFICATION ELECTION. (a) Except as provided

by Subsection (b), a certification election ordered under Section

146.004(a)(3) to determine whether an employee association

represents a majority of the covered employees shall be conducted

according to procedures agreeable to the parties.

(b) If the parties are unable to agree on procedures for the

certification election, either party may request the American

Arbitration Association to conduct the election and to certify

the results of the election.

(c) Certification of the results of an election under this

section resolves the question concerning representation.

(d) The association is liable for the expenses of the

certification election, except that if two or more associations

seeking recognition as the sole and exclusive bargaining agent

submit a petition signed by at least 30 percent of the employees

eligible to sign the petition for recognition, all the

associations named in any petition shall share equally the costs

of the election.

Added by Acts 2005, 79th Leg., Ch.

1144, Sec. 2, eff. September 1, 2005.

Sec. 146.006. ELECTION TO AUTHORIZE OPERATING UNDER THIS

CHAPTER. (a) The governing body of a municipality that receives

a petition for recognition under Section 146.004 may order an

election to determine whether a public employer may meet and

confer under this chapter.

(b) An election ordered under this section must be held as part

of the next regularly scheduled general election for municipal

officials that is held after the date the governing body of the

municipality orders the election and that allows sufficient time

to prepare the ballot in compliance with other requirements of

law.

(c) The ballot for an election ordered under this section shall

be printed to permit voting for or against the proposition:

"Authorizing __________ (name of the municipality) to operate

under the state law allowing a municipality to meet and confer

and make agreements with the association representing municipal

employees as provided by state law, preserving the prohibition

against strikes and organized work stoppages, and providing

penalties for strikes and organized work stoppages."

(d) An election called under this section must be held and the

returns prepared and canvassed in conformity with the Election

Code.

(e) If an election authorized under this section is held, the

municipality may operate under the other provisions of this

chapter only if a majority of the votes cast at the election

favor the proposition.

(f) If an election authorized under this section is held, an

association may not submit a petition for recognition to the

governing body of the municipality under Section 146.004 before

the second anniversary of the date of the election.

Added by Acts 2005, 79th Leg., Ch.

1144, Sec. 2, eff. September 1, 2005.

Sec. 146.007. CHANGE OR MODIFICATION OF RECOGNITION. (a) The

municipal employees may modify or change the recognition of the

employee association granted under this chapter by filing with

the governing body of the municipality a petition signed by a

majority of all covered employees.

(b) The governing body of the municipality may:

(1) recognize the change or modification as provided by the

petition; or

(2) order a certification election in accordance with Section

146.005 regarding whether to do so.

Added by Acts 2005, 79th Leg., Ch.

1144, Sec. 2, eff. September 1, 2005.

Sec. 146.008. STRIKES PROHIBITED. (a) A municipal employee may

not engage in a strike or organized work stoppage against this

state or the municipality.

(b) A municipal employee who participates in a strike forfeits

any civil service rights, reemployment rights, and other rights,

benefits, or privileges the employee may have as a result of the

employee's employment or prior employment with the municipality.

(c) This section does not affect the right of a person to cease

work if the person is not acting in concert with others in an

organized work stoppage.

Added by Acts 2005, 79th Leg., Ch.

1144, Sec. 2, eff. September 1, 2005.

Sec. 146.009. RECOGNITION OF EMPLOYEE ASSOCIATION. (a) A

public employer in a municipality that chooses to meet and confer

under this chapter shall recognize an association that is

recognized under Section 146.004 or 146.005 as the sole and

exclusive bargaining agent for the covered employees.

(b) The public employer shall recognize the employee association

until recognition of the association is withdrawn, in accordance

with Section 146.007, by a majority of the municipal employees

eligible to sign a petition for recognition.

Added by Acts 2005, 79th Leg., Ch.

1144, Sec. 2, eff. September 1, 2005.

Sec. 146.010. SELECTION OF BARGAINING AGENT; BARGAINING UNIT.

(a) The public employer's chief executive officer or the chief

executive officer's designee shall select one or more persons to

represent the public employer as its sole and exclusive

bargaining agent to meet and confer on issues related to the

wages, hours of employment, and other terms and conditions of

employment of municipal employees.

(b) An employee association may designate one or more persons to

negotiate or bargain on the association's behalf.

(c) A municipality's bargaining unit is composed of all the

covered employees.

Added by Acts 2005, 79th Leg., Ch.

1144, Sec. 2, eff. September 1, 2005.

Sec. 146.011. PROTECTED RIGHTS OF EMPLOYEES. A meet and confer

agreement ratified under this chapter may not interfere with the

right of a member of a bargaining unit to pursue allegations of

discrimination based on race, creed, color, national origin,

religion, age, sex, or disability with the Texas Workforce

Commission civil rights division or the federal Equal Employment

Opportunity Commission or to pursue affirmative action

litigation.

Added by Acts 2005, 79th Leg., Ch.

1144, Sec. 2, eff. September 1, 2005.

Sec. 146.012. OPEN RECORDS. (a) A proposed meet and confer

agreement and a document prepared and used by the municipality,

including a public employer, in connection with the proposed

agreement are available to the public under Chapter 552,

Government Code, only after the agreement is ready to be ratified

by the governing body of the municipality.

(b) This section does not affect the application of Subchapter

C, Chapter 552, Government Code, to a document prepared and used

in connection with the agreement.

Added by Acts 2005, 79th Leg., Ch.

1144, Sec. 2, eff. September 1, 2005.

Sec. 146.013. OPEN DELIBERATIONS. (a) Deliberations relating to

a meet and confer agreement or proposed agreement under this

chapter between representatives of the public employer and

representatives of the employee association recognized under this

chapter as the sole and exclusive bargaining agent for the

covered employees must be open to the public and comply with

state law.

(b) Subsection (a) may not be construed to prohibit the

representatives of the public employer or the representatives of

the recognized employee association from conducting private

caucuses that are not open to the public during meet and confer

negotiations.

Added by Acts 2005, 79th Leg., Ch.

1144, Sec. 2, eff. September 1, 2005.

Sec. 146.014. RATIFICATION AND ENFORCEABILITY OF AGREEMENT. (a)

An agreement under this chapter is enforceable and binding on

the public employer, the recognized employee association, and the

employees covered by the meet and confer agreement only if:

(1) the governing body of the municipality ratified the

agreement by a majority vote; and

(2) the recognized employee association ratified the agreement

by conducting a secret ballot election at which the majority of

the covered employees who are members of the association favored

ratifying the agreement.

(b) A meet and confer agreement ratified as described by

Subsection (a) may establish a procedure by which the parties

agree to resolve disputes related to a right, duty, or obligation

provided by the agreement, including binding arbitration on a

question involving interpretation of the agreement.

(c) A state district court of a judicial district in which the

municipality is located has jurisdiction to hear and resolve a

dispute under the ratified meet and confer agreement on the

application of a party to the agreement aggrieved by an action or

omission of the other party when the action or omission is

related to a right, duty, or obligation provided by the

agreement. The court may issue proper restraining orders,

temporary and permanent injunctions, or any other writ, order, or

process, including contempt orders, that are appropriate to

enforcing the agreement.

Added by Acts 2005, 79th Leg., Ch.

1144, Sec. 2, eff. September 1, 2005.

Sec. 146.015. ACTION OR ELECTION TO REPEAL AUTHORIZATION TO

OPERATE UNDER THIS CHAPTER. (a) The governing body of a

municipality that granted recognition of an employee association

under Section 146.004 without conducting an election under

Section 146.006 may withdraw recognition of the association by

providing to the association not less than 90 days' written

notice that:

(1) the governing body is withdrawing recognition of the

association; and

(2) any agreement between the governing body and the association

will not be renewed.

(b) The governing body of a municipality that granted

recognition of an employee association after conducting an

election under Section 146.006 may order an election to determine

whether a public employer may continue to meet and confer under

this chapter. The governing body may not order an election under

this subsection until the second anniversary of the date of the

election under Section 146.006.

(c) An election ordered under Subsection (b) must be held as

part of the next regularly scheduled general election for

municipal officers that occurs after the date the governing body

of the municipality orders the election and that allows

sufficient time to prepare the ballot in compliance with other

requirements of law.

(d) The ballot for an election ordered under Subsection (b)

shall be printed to allow voting for or against the proposition:

"Authorizing __________ (name of the municipality) to continue to

operate under the state law allowing a municipality to meet and

confer and make agreements with the association representing

municipal employees as provided by state law, preserving the

prohibition against strikes and organized work stoppages, and

providing penalties for strikes and organized work stoppages."

(e) An election ordered under Subsection (b) must be held and

the returns prepared and canvassed in conformity with the

Election Code.

(f) If an election ordered under Subsection (b) is held, the

municipality may continue to operate under this chapter only if a

majority of the votes cast at the election favor the proposition.

(g) If an election ordered under Subsection (b) is held, an

association may not submit a petition for recognition to the

governing body of the municipality under Section 146.004 before

the second anniversary of the date of the election.

Added by Acts 2005, 79th Leg., Ch.

1144, Sec. 2, eff. September 1, 2005.

Sec. 146.016. ELECTION TO REPEAL AGREEMENT. (a) Not later than

the 45th day after the date a meet and confer agreement is

ratified by the governing body of the municipality and the

recognized employee association, a petition calling for the

repeal of the agreement signed by at least 10 percent of the

qualified voters residing in the municipality may be presented to

the person charged with ordering an election under Section 3.004,

Election Code.

(b) If a petition is presented under Subsection (a), the

governing body of the municipality shall:

(1) repeal the meet and confer agreement; or

(2) certify that it is not repealing the agreement and call an

election to determine whether to repeal the agreement.

(c) An election called under Subsection (b)(2) may be held as

part of the next regularly scheduled general election for the

municipality or a special election called by the governing body

for that purpose. The ballot shall be printed to provide for

voting for or against the proposition: "Repeal the meet and

confer agreement ratified on _____ (date agreement was ratified)

by the __________ (name of the governing body of the

municipality) and the _____ (recognized municipal employee

association) concerning wages, salaries, rates of pay, hours of

work, and other terms of employment."

(d) If a majority of the votes cast at the election favor the

repeal of the agreement, the agreement is void.

Added by Acts 2005, 79th Leg., Ch.

1144, Sec. 2, eff. September 1, 2005.

Sec. 146.017. AGREEMENT SUPERSEDES CONFLICTING PROVISIONS. A

written meet and confer agreement ratified under this chapter

preempts, during the term of the agreement and to the extent of

any conflict, all contrary state statutes, local ordinances,

executive orders, civil service provisions, or rules adopted by

this state or a political subdivision or agent of this state,

including a personnel board, civil service commission, or

home-rule municipality, other than a statute, ordinance,

executive order, civil service provision, or rule regarding

pensions or pension-related matters.

Added by Acts 2005, 79th Leg., Ch.

1144, Sec. 2, eff. September 1, 2005.



CHAPTER 147. LOCAL CONTROL OF FIREFIGHTER AND POLICE OFFICER EMPLOYMENT MATTERS IN CERTAIN MUNICIPALITIES WITH POPULATION OF ONE MILLION OR MORE

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. MUNICIPAL OFFICERS AND EMPLOYEES

CHAPTER 147. LOCAL CONTROL OF FIREFIGHTER AND POLICE OFFICER

EMPLOYMENT MATTERS IN CERTAIN MUNICIPALITIES WITH POPULATION

OF ONE MILLION OR MORE

Sec. 147.001. APPLICABILITY. This chapter applies only to a

municipality with a population of one million or more, but does

not apply to a municipality that has adopted Chapter 143 or 174.

Added by Acts 2007, 80th Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2007.

Sec. 147.002. DEFINITIONS. In this chapter:

(1) "Firefighter" means a firefighter employed by the

municipality who is covered by the municipality's fire pension

plan and is classified by the municipality as nonexempt. The

term does not include a firefighter with a rank that is above

that of battalion chief or section chief.

(2) "Firefighter employee group" means an organization:

(A) in which, on or before September 1, 2007, firefighters of

the municipality have participated and paid dues via automatic

payroll deduction; and

(B) that exists for the purpose, in whole or in part, of dealing

with the municipality concerning grievances, labor disputes,

wages, rates of pay, hours of employment, or conditions of

employment affecting firefighters.

(3) "Police officer" means a sworn police officer employed by

the municipality who is covered by the municipality's police

pension plan and is classified by the municipality as nonexempt.

The term does not include a police officer with a rank above that

of captain, a civilian, or a municipal marshal.

(4) "Police officer employee group" means an organization:

(A) in which, on or before September 1, 2007, at least three

percent of the police officers of the municipality have

participated and paid dues via automatic payroll deduction; and

(B) that exists for the purpose, in whole or in part, of dealing

with the municipality concerning grievances, labor disputes,

wages, rates of pay, hours of employment, or conditions of

employment affecting police officers.

Added by Acts 2007, 80th Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1293, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1415, Sec. 5, eff. September 1, 2009.

Sec. 147.003. MEET AND CONFER TEAM; NEGOTIATIONS. (a) A meet

and confer team is created under this section and consists of the

following members:

(1) members representing the firefighter employee groups in the

municipality, provided each group may appoint only one

firefighter of the municipality to serve as a member of the team;

and

(2) members representing the police officer employee groups in

the municipality, provided each group may appoint only one police

officer of the municipality to serve as a member of the team.

(b) The meet and confer team represents all firefighters and

police officers in the municipality and shall negotiate with the

municipality in an effort to reach an agreement on concerns

shared by the firefighters and police officers regarding terms of

employment, including concerns relating to wages, benefits, and

other working conditions but excluding concerns relating to

pensions. Only the meet and confer team created under this

section may represent the firefighters or police officers of the

municipality in the capacity described by this subsection, except

that the team may be accompanied by legal counsel.

(c) Concerns relating to affirmative action, employment

discrimination, hiring, and promotions may be discussed by

individual firefighter and police officer associations

independent of the meet and confer team.

(d) Expenses associated with the meet and confer team must be

divided pro rata among each firefighter employee group and police

officer employee group based on the number of sworn fire or

police department members represented by each group.

(e) A municipality may designate one or more persons to meet and

confer on the municipality's behalf.

Added by Acts 2007, 80th Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2007.

Sec. 147.0031. PETITION FOR RECOGNITION: ELECTION OR ACTION BY

GOVERNING BODY. (a) Not later than the 30th day after the date

the governing body of a municipality receives from the meet and

confer team a petition signed by a majority of all police

officers and a majority of all firefighters, excluding the head

of the police department, the head of the fire department, and

other excluded employees as described by Section 147.0035(b),

that requests recognition of the meet and confer team as the sole

and exclusive bargaining agent for all the police officers and

firefighters employed by the municipality, excluding the head of

the police department, the head of the fire department, and other

excluded employees as described by Section 147.0035(b), the

governing body shall:

(1) grant recognition of the meet and confer team as requested

in the petition and determine by majority vote that the

municipality may meet and confer under this chapter without

conducting an election by the voters in the municipality under

Section 147.0033;

(2) defer granting recognition of the meet and confer team and

order an election by the voters in the municipality under Section

147.0033 regarding whether the municipality may meet and confer

under this chapter; or

(3) order a certification election under Section 147.0032 to

determine whether the employee groups in the meet and confer team

represent a majority of the covered police officers and a

majority of the covered firefighters.

(b) If the governing body of a municipality orders a

certification election under Subsection (a)(3) and the employee

groups that are part of the meet and confer team are certified to

represent a majority of the covered police officers and a

majority of the covered firefighters, the governing body shall,

not later than the 30th day after the date that results of that

election are certified:

(1) grant recognition of the meet and confer team as requested

in the petition for recognition and determine by majority vote

that the municipality may meet and confer under this chapter

without conducting an election by the voters in the municipality

under Section 147.0033; or

(2) defer granting recognition of the meet and confer team and

order an election by the voters in the municipality under Section

147.0033 regarding whether a public employer may meet and confer

under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2007.

Sec. 147.0032. CERTIFICATION ELECTION. (a) Except as provided

by Subsection (b), a certification election ordered under Section

147.0031(a)(3) to determine whether the employee groups in the

meet and confer team represent a majority of the covered police

officers and a majority of the covered firefighters shall be

conducted according to procedures agreeable to the parties.

(b) If the parties are unable to agree on procedures for the

certification election, either party may request the American

Arbitration Association to conduct the election and to certify

the results of the election.

(c) Certification of the results of an election under this

section resolves the question concerning representation.

(d) Each employee group in the meet and confer team is liable

for the expenses of the certification election for the employees

the group represents.

Added by Acts 2007, 80th Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2007.

Sec. 147.0033. ELECTION TO AUTHORIZE OPERATING UNDER THIS

CHAPTER. (a) The governing body of a municipality that receives

a petition for recognition under Section 147.0031 may order an

election to determine whether a public employer may meet and

confer under this chapter.

(b) An election ordered under this section must be held as part

of the next regularly scheduled general election for municipal

officials that is held after the date the governing body of the

municipality orders the election and that allows sufficient time

to prepare the ballot in compliance with other requirements of

law.

(c) The ballot for an election ordered under this section shall

be printed to permit voting for or against the proposition:

"Authorizing __________ (name of the municipality) to operate

under the state law allowing a municipality to meet and confer

and make agreements with the meet and confer team representing

municipal police officers and firefighters as provided by state

law, preserving the prohibition against strikes and organized

work stoppages, and providing penalties for strikes and organized

work stoppages."

(d) An election called under this section must be held and the

returns prepared and canvassed in conformity with the Election

Code.

(e) If an election authorized under this section is held, the

municipality may operate under the other provisions of this

chapter only if a majority of the votes cast at the election

favor the proposition.

(f) If an election authorized under this section is held, a meet

and confer team may not submit a petition for recognition to the

governing body of the municipality under Section 147.0031 before

the second anniversary of the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2007.

Sec. 147.0034. WITHDRAWAL OF RECOGNITION. (a) The police

officers and firefighters may withdraw the recognition of the

meet and confer team granted under this chapter by filing with

the governing body of the municipality a petition signed by a

majority of all covered police officers and a majority of all

covered firefighters.

(b) The governing body of the municipality may:

(1) withdraw recognition as provided by the petition; or

(2) order a certification election in accordance with Section

147.0032 regarding whether to do so.

Added by Acts 2007, 80th Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2007.

Sec. 147.0035. RECOGNITION OF MEET AND CONFER TEAM. (a) A

public employer in a municipality that chooses to meet and confer

under this chapter shall recognize the meet and confer team that

is recognized under Section 147.0031 or 147.0033 as the sole and

exclusive bargaining agent for the police officers and

firefighters, excluding the head of the police department, head

of the fire department, and the employees exempt under Subsection

(b), in accordance with this chapter and the petition.

(b) For the purposes of Subsection (a), exempt employees are

employees appointed by the head of the police department or fire

department in the classification immediately below that of

department head or that are exempt by the mutual agreement of the

meet and confer team and the municipality.

(c) The municipality shall recognize the meet and confer team

until recognition of the meet and confer team is withdrawn in

accordance with Section 147.0034 by a majority of the police

officers and a majority of the firefighters who are eligible to

sign a petition for recognition.

Added by Acts 2007, 80th Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2007.

Sec. 147.004. GENERAL PROVISIONS RELATING TO AGREEMENTS,

RECOGNITION, AND STRIKES. (a) A municipality may not be denied

local control over the wages, salaries, rates of pay, hours of

work, and other terms of employment, or other state-mandated

personnel issues, if the municipality and the meet and confer

team recognized under Section 147.0031 or 147.0033 as the sole

and exclusive bargaining agent for the covered police officers

and firefighters come to a mutual agreement on any of the terms

of employment. If an agreement is not reached, the state laws,

local ordinances, and civil service rules remain unaffected. All

agreements shall be written. Nothing in this chapter requires

either party to meet and confer on any issue or reach an

agreement.

(b) A municipality may meet and confer only if the meet and

confer team does not advocate the illegal right to strike by

public employees.

(c) Firefighters and police officers of a municipality may not

engage in strikes against this state or a political subdivision

of this state. A firefighter or police officer who participates

in a strike forfeits all civil service rights, reemployment

rights, and any other rights, benefits, or privileges the

firefighter or police officer enjoys as a result of employment or

prior employment.

(d) In this section, "strike" means failing to report for duty

in concerted action with others, wilfully being absent from an

assigned position, stopping work, abstaining from the full,

faithful, and proper performance of the duties of employment, or

interfering with the operation of a municipality. However, this

section does not prohibit a firefighter or police officer from

conferring with members of the municipal governing body about

conditions, compensation, rights, privileges, or obligations of

employment.

Added by Acts 2007, 80th Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2007.

Sec. 147.005. PAYROLL DUES DEDUCTIONS. The municipality may not

prevent automatic payroll deductions for dues paid to a

firefighter employee group or police officer employee group.

Added by Acts 2007, 80th Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2007.

Sec. 147.006. RECORDS AND MEETINGS. (a) An agreement made

under this chapter is public information for purposes of Chapter

552, Government Code. The agreement and any document prepared

and used by the municipality in connection with the agreement,

except for materials created during a municipality's caucuses and

notes that are otherwise privileged by law, are available to the

public in accordance with Chapter 552, Government Code, only

after the agreement is ratified by both parties.

(b) This section does not affect the application of Subchapter

C, Chapter 552, Government Code, to a document prepared and used

by the municipality in connection with the agreement.

Added by Acts 2007, 80th Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2007.

Sec. 147.007. ENFORCEABILITY OF AGREEMENT. (a) A written

agreement made under this chapter between a municipality and the

meet and confer team is enforceable and binding on the

municipality, the meet and confer team, firefighter employee

groups, police officer employee groups, and the firefighters and

police officers covered by the agreement if:

(1) the municipality's governing body ratified the agreement by

a majority vote; and

(2) the agreement is ratified under Section 147.008.

(b) A state district court of the judicial district in which a

majority of the population of the municipality is located has

full authority and jurisdiction on the application of either

party aggrieved by an action or omission of the other party when

the action or omission is related to a right, duty, or obligation

provided by any written agreement ratified as required by this

chapter. The court may issue proper restraining orders,

temporary and permanent injunctions, and any other writ, order,

or process, including contempt orders, that are appropriate to

enforcing any written agreement ratified as required by this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2007.

Sec. 147.008. ELECTION TO RATIFY AGREEMENT. (a) The meet and

confer team shall call an election to ratify any agreement

reached with the municipality if the agreement has been approved

by five-sevenths of the members of the meet and confer team.

(b) All firefighters and police officers of the municipality are

eligible to vote in the election.

(c) An agreement may be ratified under this section only if at

least 65 percent of the votes cast in the election favor the

ratification.

(d) A firefighter or police officer who is not a member of a

firefighter employee group or a police officer employee group may

be assessed a fee for any cost associated with casting the

firefighter's or police officer's vote.

(e) The meet and confer team shall establish procedures for the

election by unanimous consensus.

Added by Acts 2007, 80th Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2007.

Sec. 147.009. ACTION OR ELECTION TO REPEAL AUTHORIZATION TO

OPERATE UNDER THIS CHAPTER. (a) The governing body of a

municipality that granted recognition of a meet and confer team

under Section 147.0031 without conducting an election under

Section 147.0033 may withdraw recognition of the meet and confer

team by providing to the meet and confer team not less than 90

days' written notice that:

(1) the governing body is withdrawing recognition of the meet

and confer team; and

(2) any agreement between the governing body and the meet and

confer team will not be renewed.

(b) The governing body of a municipality that granted

recognition of a meet and confer team after conducting an

election under Section 147.0033 may order an election to

determine whether a public employer may continue to meet and

confer under this chapter. The governing body may not order an

election under this subsection until the second anniversary of

the date of the election under Section 147.0033.

(c) An election ordered under Subsection (b) must be held as

part of the next regularly scheduled general election for

municipal officers that occurs after the date the governing body

of the municipality orders the election and that allows

sufficient time to prepare the ballot in compliance with other

requirements of law.

(d) The ballot for an election ordered under Subsection (b)

shall be printed to allow voting for or against the proposition:

"Authorizing __________ (name of the municipality) to continue to

operate under the state law allowing a municipality to meet and

confer and make agreements with the meet and confer team

representing municipal police officers and firefighters as

provided by state law, preserving the prohibition against strikes

and organized work stoppages, and providing penalties for strikes

and organized work stoppages."

(e) An election ordered under Subsection (b) must be held and

the returns prepared and canvassed in conformity with the

Election Code.

(f) If an election ordered under Subsection (b) is held, the

municipality may continue to operate under this chapter only if a

majority of the votes cast at the election favor the proposition.

(g) If an election ordered under Subsection (b) is held, a meet

and confer team may not submit a petition for recognition to the

governing body of the municipality under Section 147.0031 before

the second anniversary of the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2007.

Sec. 147.010. ELECTION TO REPEAL AGREEMENT. (a) Not later than

the 60th day after the date a meet and confer agreement is

ratified by the governing body of the municipality and the

firefighters and police officers under Section 147.008, a

petition calling for the repeal of the agreement signed by a

number of registered voters residing in the municipality equal to

at least 10 percent of the votes cast at the most recent general

election held in the municipality may be presented to the person

charged with ordering an election under Section 3.004, Election

Code.

(b) If a petition is presented under Subsection (a), the

governing body of the municipality shall:

(1) repeal the meet and confer agreement; or

(2) certify that the governing body is not repealing the

agreement and call an election to determine whether to repeal the

agreement.

(c) An election called under Subsection (b)(2) may be held as

part of the next regularly scheduled general election for the

municipality. The ballot shall be printed to provide for voting

for or against the proposition: "Repeal the meet and confer

agreement ratified on __________ (date agreement was ratified) by

the __________ (name of the governing body of the municipality)

and the police officers and firefighters employed by the City of

__________ (name of municipality) concerning wages, salaries,

rates of pay, hours of work, and other terms of employment."

(d) If a majority of the votes cast at the election favor the

repeal of the agreement, the agreement is void.

Added by Acts 2007, 80th Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2007.

Sec. 147.011. EFFECT ON EXISTING BENEFITS AND RIGHTS. (a) This

chapter may not be construed to repeal any existing benefit

provided by statute or ordinance concerning police officers' or

firefighters' compensation, pensions, retirement plans, hours of

work, conditions of employment, or other emoluments except as

expressly provided in a ratified meet and confer agreement. This

chapter is in addition to the benefits provided by existing

statutes and ordinances.

(b) This chapter may not be construed to interfere with the free

speech right, guaranteed by the First Amendment to the United

States Constitution, of an individual firefighter or a police

officer to endorse or dissent from any agreement.

Added by Acts 2007, 80th Leg., R.S., Ch.

835, Sec. 1, eff. September 1, 2007.



CHAPTER 150. MISCELLANEOUS PROVISIONS AFFECTING MUNICIPAL OFFICERS AND EMPLOYEES

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE A. MUNICIPAL OFFICERS AND EMPLOYEES

CHAPTER 150. MISCELLANEOUS PROVISIONS AFFECTING MUNICIPAL

OFFICERS AND EMPLOYEES

SUBCHAPTER A. INVOLVEMENT OF FIRE FIGHTERS AND POLICE OFFICERS IN

POLITICAL ACTIVITIES

Sec. 150.001. APPLICATION OF SUBCHAPTER TO CERTAIN

MUNICIPALITIES WITH POPULATION OF 10,000 OR MORE. This

subchapter applies only to a municipality with a population of

10,000 or more, but does not apply to a municipality in which

Chapter 143 applies.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 34(a), eff. Aug. 28,

1989.

Sec. 150.002. POLITICAL ACTIVITIES. (a) While in uniform or on

active duty, an employee of the fire or police department of the

municipality may not engage in a political activity relating to a

campaign for an elective office.

(b) For the purposes of this section, a person engages in a

political activity if the person:

(1) makes a public political speech supporting or opposing a

candidate;

(2) distributes a card or other political literature relating to

the campaign of a candidate;

(3) wears a campaign button;

(4) circulates or signs a petition for a candidate;

(5) solicits votes for a candidate; or

(6) solicits campaign contributions for a candidate.

(c) While out of uniform and not on active duty, an employee of

the fire or police department may engage in a political activity

relating to a campaign for an elective office, including each

activity listed by Subsection (b), except that the person may not

solicit campaign contributions for a candidate other than from

members of an employee organization to which that person belongs.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 34(a), eff. Aug. 28,

1989.

Sec. 150.003. RESTRICTION PROHIBITED. The municipality may not

restrict the right of an employee of the fire or police

department to engage in a political activity permitted by this

subchapter.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 34(a), eff. Aug. 28,

1989.

SUBCHAPTER B. RESIDENCY REQUIREMENTS

Sec. 150.021. RESIDENCY REQUIREMENTS FOR MUNICIPAL EMPLOYEES.

(a) A municipality may not require residency within the

municipal limits as a condition of employment with the

municipality. A municipality may require residency within the

United States as a condition of employment.

(b) The prohibition under Subsection (a) does not apply to

residency requirements for:

(1) candidates for or holders of a municipal office, including a

position on the governing body of the municipality; or

(2) municipal department heads appointed by the mayor or

governing body of the municipality.

(c) The governing body of a municipality may prescribe

reasonable standards with respect to the time within which

municipal employees who reside outside the municipal limits must

respond to a civil emergency. The standards may not be imposed

retroactively on any person in the employ of the municipality at

the time the standards are adopted.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 35(a), eff. Aug. 28,

1989.



CHAPTER 151. COUNTY EMPLOYMENT AUTHORITY

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. COUNTY OFFICERS AND EMPLOYEES

CHAPTER 151. COUNTY EMPLOYMENT AUTHORITY

SUBCHAPTER A. GENERAL EMPLOYMENT AUTHORITY

Sec. 151.001. OFFICER APPLIES TO COMMISSIONERS COURT FOR

AUTHORITY TO APPOINT EMPLOYEES. (a) A district, county, or

precinct officer who requires the services of deputies,

assistants, or clerks in the performance of the officer's duties

shall apply to the commissioners court of the county in which the

officer serves for the authority to appoint the employees. If the

county has a population of more than 190,000, the officer shall

apply for the authority to appoint any other kinds of employees.

(b) The application must be sworn and must state:

(1) the number of employees required;

(2) the title of the positions to be filled; and

(3) the amounts to be paid the employees.

(c) If the application is made in a county with a population of

more than 190,000, it must also describe the duties to be

performed by the employees.

(d) The application must be accompanied by a statement of the

probable receipts from fees, commissions, and compensation to be

collected by the office during the fiscal year and the probable

disbursements, including salaries and expenses, of the office.

(e) This section does not apply to a district attorney or

criminal district attorney in a county with a population of more

than 190,000.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 151.002. COMMISSIONERS COURT ADOPTS ORDER AUTHORIZING

APPOINTMENT OF EMPLOYEES. After the receipt of an application

under this subchapter, the commissioners court by order shall

determine the number of employees that may be appointed and shall

authorize their appointment.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 151.003. OFFICERS MAKE APPOINTMENTS. After the entry of

the commissioners court's order, the officer applying for the

employees may appoint them.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 151.004. COMMISSIONERS COURT MAY NOT INFLUENCE APPOINTMENT.

The commissioners court or a member of the court may not attempt

to influence the appointment of any person to an employee

position authorized by the court under this subchapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 151.901. EMPLOYMENT OF SECRETARIAL PERSONNEL. The

commissioners court of a county may enter an order to employ and

provide compensation for secretarial personnel for a district,

county, or precinct officer if the court determines that the

financial condition of the county and the staff needs of the

officer justify doing so.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 151.903. PERSONNEL AND PAYROLL RECORDS IN COUNTY WITH

POPULATION OF 500,000 OR MORE. (a) In a county with a

population of 500,000 or more, the officer employing a person

shall, in addition to other requirements of law, file a personnel

record about the person if the person is paid in whole or in part

from funds of the county or of a flood control district located

entirely in the county and the person is employed as:

(1) a deputy, an assistant, or any other employee of the county,

or of the flood control district, who works under the

commissioners court or its appointee; or

(2) a deputy or an assistant appointed under Subchapter A by a

county or district officer.

(b) The personnel record shall be filed when the person is

employed and must contain the following information: date of

employment, rate of compensation, nature of employment, business

or personal history, education, race, sex, age, place and date of

birth, previous experience, and any other information essential

to the keeping of proper personnel records.

(c) Each county officer or department head under whom the

persons described by Subsection (a) are employed shall file a

signed and sworn payroll at the close of the month, or more often

if authorized or required by law. The payroll must state the name

of each employee and show the employee's dates and hours of work,

rate of compensation, and amount due for the current pay period.

In the case of engineers and employees in the field engaged in

road, flood control, or construction work, a signed report must

accompany the payroll stating the nature, dates, and location of

the work performed and containing any other information that may

be needed for statistical or accounting purposes.

(d) The county auditor shall prescribe the forms and systems,

including a system of personnel and equipment records, necessary

to carry out this section. The county auditor may enforce any

rules adopted under this section. If a person fails to file

records or furnish essential information as required under this

section, the county auditor or the county treasurer may withhold

the payment of salaries until the records are filed or

information is furnished as required. In addition, the county

auditor may assemble statistics and make recommendations that may

be included in the county auditor's annual report required by

law.

(e) A form adopted under this section is subject to the approval

of the county auditor.

(f) In a county with a chief personnel officer, the

commissioners court may designate the chief personnel officer or

the county auditor to approve personnel forms.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 328, Sec. 1, eff. May 26,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

934, Sec. 6, eff. September 1, 2007.



CHAPTER 152. AMOUNT OF COMPENSATION, EXPENSES, AND ALLOWANCES OF COUNTY OFFICERS AND EMPLOYEES

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. COUNTY OFFICERS AND EMPLOYEES

CHAPTER 152. AMOUNT OF COMPENSATION, EXPENSES, AND ALLOWANCES OF

COUNTY OFFICERS AND EMPLOYEES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 152.001. FUNDS FROM WHICH AMOUNTS ARE PAID. Unless

otherwise provided by law, the compensation, expenses, and

allowances set under this code for a district, county, or

precinct officer or employee may be paid from the general fund of

the county in which the officer or employee serves or from any

other funds that are available for that purpose.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 152.002. SALARY DONATION TO COUNTY. The county may accept

from an elected county or precinct officer a gift or donation of

all or part of the salary paid by the county to the officer. The

county treasurer shall deposit a gift or donation accepted under

this section in the general fund of the county.

Added by Acts 1989, 71st Leg., ch. 1259, Sec. 1, eff. June 18,

1989.

SUBCHAPTER B. AMOUNT OF COMPENSATION, EXPENSES, AND ALLOWANCES

GENERALLY APPLICABLE

Sec. 152.011. AMOUNT SET BY COMMISSIONERS COURT. The

commissioners court of a county shall set the amount of the

compensation, office and travel expenses, and all other

allowances for county and precinct officers and employees who are

paid wholly from county funds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 152.012. MINIMUM AMOUNT OF SALARY. The commissioners court

may not set the salary of an officer or employee at an amount

less than the amount of the salary in effect on January 1, 1972.

The court may not set the salary of a justice of the peace at an

amount less than the amount of the salary in effect on May 25,

1973.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 152.013. PROCEDURE FOR SETTING AMOUNTS FOR ELECTED

OFFICERS. (a) Each year the commissioners court shall set the

salary, expenses, and other allowances of elected county or

precinct officers. The commissioners court shall set the items at

a regular meeting of the court during the regular budget hearing

and adoption proceedings.

(b) Before the 10th day before the date of the meeting, the

commissioners court must publish in a newspaper of general

circulation in the county a notice of:

(1) any salaries, expenses, or allowances that are proposed to

be increased; and

(2) the amount of the proposed increases.

(c) Before filing the annual budget with the county clerk, the

commissioners court shall give written notice to each elected

county and precinct officer of the officer's salary and personal

expenses to be included in the budget.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 152.014. SALARY GRIEVANCE COMMITTEE. (a) In each county

there is a salary grievance committee composed of the county

judge and:

(1) the sheriff, county tax assessor-collector, county

treasurer, county clerk, district clerk, county attorney or

criminal district attorney, and the number of public members

necessary to provide nine voting members; or

(2) nine public members, if the commissioners court votes to

have nine public members.

(b) The county judge is chairman of the committee, but is not

entitled to vote.

(c) Public members must be residents of the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 326, Sec. 1, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 131, Sec. 1, eff. Jan. 1, 2004.

Sec. 152.015. SELECTION AND TERM OF PUBLIC MEMBERS ON GRIEVANCE

COMMITTEE. (a) The public members of the salary grievance

committee shall be selected at a meeting of the court at any time

during the year, but not later than the 15th day after the date a

request for a hearing is received under Section 152.016(a). If a

request for a public hearing is not received, the commissioners

court is not required to select public members.

(b) Before the meeting, the county clerk shall place on a

separate slip the name of each person who served on a grand jury

in the county during the preceding calendar year. At the meeting

the slips shall be folded, placed in an appropriate container,

and mixed. The county judge shall draw at random a number of

slips equal to the number of public members needed for the

committee and shall announce the names on the slips. At the

meeting the county judge may repeat this process and make a list

of alternates. A person whose name is drawn becomes a member of

the committee or an alternate on submitting written acceptance to

the clerk. If a person refuses or is unable to serve on the

committee, a replacement shall be appointed from the list of

alternates. If the list of alternates is exhausted or does not

exist, a replacement shall be selected at the next regular or

called commissioners court meeting by random selection of a slip

from the remaining slips. This process shall be repeated until

the required number of public members is selected.

(c) A public member serves until the later of:

(1) the end of the fiscal year in which the public member is

appointed; or

(2) the time the committee takes a final vote on the last of the

grievances for which the committee held a public hearing.

(d) A vacancy in a public member position shall be filled for

the unexpired part of the term by appointment from the list of

alternates. If the list of alternates is exhausted or does not

exist, a replacement shall be filled by random selection of a

slip from the remaining slips at a meeting of the commissioners

court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 326, Sec. 2, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 131, Sec. 2, eff. Jan. 1, 2004;

Acts 2003, 78th Leg., ch. 1021, Sec. 1, eff. Sept. 1, 2003.

Sec. 152.016. FUNCTIONS OF GRIEVANCE COMMITTEE IN RELATION TO

ELECTED OFFICERS. (a) An elected county or precinct officer who

is aggrieved by the setting of the officer's salary or personal

expenses may request a hearing before the salary grievance

committee before the approval of the county's annual budget. The

request must:

(1) be in writing;

(2) be delivered to the committee chairman within five days

after the date the officer receives notice of the salary or

personal expenses; and

(3) state the desired change in salary or personal expenses.

(b) The committee shall hold a public hearing not later than the

later of the 10th day after:

(1) the date the request is received; or

(2) the date the commissioners court selects the public members

of the committee.

(b-1) The chairman shall announce the time and place of the

hearing.

(c) If, after the hearing, six or more of the members vote to

recommend an increase in the officer's salary or personal

expenses, the committee shall submit its recommendation to the

commissioners court in writing. If six to eight members vote to

recommend the increase, the commissioners court shall consider

the recommendation at its next meeting. If nine members vote to

recommend the increase and sign the recommendation, the

commissioners court shall include the increase in the budget

before the budget is filed and the increase takes effect in the

next budget year.

(d) The committee's authority is limited to the consideration of

increases in the salaries or personal expenses of county and

precinct officers. The committee may not set policy of the county

or add new items to a proposed county budget.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 326, Sec. 3, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 131, Sec. 3, eff. Jan. 1, 2004.

Sec. 152.0165. EXHAUSTION OF REMEDIES BEFORE FILING SUIT

REGARDING GRIEVANCE. (a) An elected county or precinct officer

may not file suit regarding the officer's salary or personal

expenses unless a hearing has been requested and held under

Section 152.016.

(b) This section does not affect a defense, immunity, or

jurisdictional bar available to a county or a county official or

employee that is sued by a county or precinct officer based on

the officer's salary, office and travel expenses, or other

allowances.

Added by Acts 2003, 78th Leg., ch. 439, Sec. 1, eff. Sept. 1,

2003.

Sec. 152.017. EXCEPTIONS. This subchapter does not apply to:

(1) a judge of a court of record;

(2) a presiding judge of a commissioners court in a county with

a population of 2.5 million or more;

(3) a district attorney paid wholly by state funds or the

district attorney's assistants, investigators, or other

employees;

(4) a county auditor, county purchasing agent, or the auditor's

or purchasing agent's assistants or other employees; or

(5) a person employed under Section 10, Article 42.12, Code of

Criminal Procedure.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 89, eff. Sept. 1,

1991.

Sec. 152.018. FORMER PROCEDURES NOT AFFECTED. This subchapter

does not affect a lawful procedure or delegation of authority

established before January 1, 1972, for setting the salary of a

county or precinct employee.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. AMOUNT OF COMPENSATION AND EXPENSES OF COUNTY

AUDITOR AND ASSISTANTS

Sec. 152.031. COUNTY AUDITOR'S SALARY. (a) At a hearing held

in accordance with Section 152.905, the district judges

appointing the county auditor shall set, by a majority vote, the

auditor's annual salary as compensation for services and the

auditor's travel expenses and other allowances. The action of the

district judges must be taken by order and must be recorded as

prescribed by Section 152.905 and in the minutes of the district

court.

(b) The district clerk shall certify the order to the

commissioners court of the county for its observance. The

commissioners court shall cause the order to be recorded in its

minutes.

(c) The salary shall be paid to the county auditor by monthly

payments or by any other distribution at the option of the

county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 11(c), eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 1169, Sec. 2, eff. Aug. 28, 1989;

Acts 1991, 72nd Leg., ch. 874, Sec. 1, eff. June 16, 1991.

Sec. 152.032. LIMITATIONS ON COUNTY AUDITOR'S COMPENSATION AND

ALLOWANCES. (a) Except as provided by Subsections (b), (d), and

(e), the amount of the compensation and allowances of a county

auditor may not exceed the amount of the compensation and

allowances received from all sources by the highest paid elected

county officer, other than a judge of a statutory county court,

whose salary and allowances are set by the commissioners court.

(b) This subsection applies only to a county that employs an

arena venue project manager hired as of March 7, 2001, and that

has a population of less than 1.4 million in which a municipality

with a population of more than one million is located. The amount

of the compensation and allowances of a county auditor in a

county subject to this subsection may not exceed the amount of

the compensation and allowances received from all sources by the

county budget officer. If the county hires a county budget

officer at a salary lower than the salary of the previous county

budget officer, the county auditor's salary may not be reduced on

that basis.

(c) A county auditor who was in office on August 31, 1987, is

entitled to be paid an annual salary not less than the annual

salary the auditor was being paid on that date.

(d) The amount of the compensation and allowances of a county

auditor in a county subject to this subsection may be set in an

amount that exceeds the limit established by Subsection (a) if

the compensation and allowances are approved by the commissioners

court of the county. This subsection applies only to:

(1) a county with a population of more than 77,000 and less than

80,000;

(2) a county with a population of 120,000 or more, excluding a

county subject to Subsection (b);

(3) a county with a population of more than 1,000 and less than

21,000 that borders the Gulf of Mexico; and

(4) a county that borders a county subject to Subsection (b) and

that has a population of more than 50,000 and less than 85,000.

(e) This subsection applies only to a county with a population

of more than 800,000 that uses an automated system to enhance

internal controls of county finances through the use of automated

edit checks of its automated purchasing system and its

comprehensive automated payroll system. The amount of the

compensation and allowances of a county auditor in a county

governed by this subsection may exceed the limit imposed by

Subsection (a) if the compensation and allowances are approved by

the commissioners court. If a county is governed by this

subsection and Subsection (b), the amount of compensation and

allowances received by the county auditor may not exceed the

limit imposed by Subsection (b).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 11(c), eff. Aug. 28,

1989; Acts 2001, 77th Leg., ch. 665, Sec. 1, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 581, Sec. 1, eff. June 20, 2003; Acts

2003, 78th Leg., ch. 1225, Sec. 2, eff. July 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 23.001(64), eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

728, Sec. 23.002(11), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

401, Sec. 1, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

430, Sec. 1, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1260, Sec. 1, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.004, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

623, Sec. 1, eff. June 19, 2009.

Sec. 152.034. SALARIES OF ASSISTANTS TO COUNTY AUDITOR. The

salaries of assistants to the county auditor are set in the

manner prescribed by Section 84.021.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 152.035. REIMBURSEMENT FOR MILEAGE EXPENSES. (a) The

commissioners court of a county may reimburse the county auditor

for expenses incurred in traveling to and from the county seat in

the auditor's personal automobile to perform official duties and

to attend conferences and seminars relating to the performance of

official duties. However, the commissioners court may not

reimburse the auditor for expenses incurred in traveling between

the auditor's personal residence and county office or for

expenses incurred in any other travel of a personal nature.

(b) The commissioners court of a county with a population of 3.3

million or more may reimburse an assistant of a county auditor

for the assistant's expenses that are the same kind as those for

which the county auditor may be reimbursed under Subsection (a).

(c) The commissioners court by order shall set the reimbursement

at a reasonable rate.

(d) Reimbursement shall be paid monthly on submission of a sworn

expense report by the person seeking the reimbursement.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 669, Sec. 66, eff. Sept. 1,

2001.

SUBCHAPTER D. WITHHOLDING COMPENSATION OF OFFICER WHO ELECTS NOT

TO BE PAID

Sec. 152.051. DEFINITION. In this subchapter, "county payroll

officer" means the county auditor or other appropriate county

officer who issues paychecks to county or precinct personnel.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1259, Sec. 2, eff. June 18,

1989.

Sec. 152.052. DECISION TO REDUCE COMPENSATION OR NOT TO BE PAID.

(a) Within five days after the date an elected county or

precinct officer takes office, the officer shall file an

affidavit with the county payroll officer stating that the

officer elects not to be paid for the officer's services if,

during the person's campaign for election to the county or

precinct office, the person publicly advocated the abolition of

the office. The affidavit must include a statement by the officer

describing the method by which the officer intends to seek to

obtain the abolition of the office for which the officer was

elected and the date by which it is proposed to be accomplished.

(b) An elected county or precinct officer may, at any time,

reduce the amount of compensation set for that office by filing

with the county payroll officer an affidavit stating that the

officer elects to reduce the amount of compensation paid for the

officer's service to a specified amount. The reduction is

effective on the date the affidavit is filed, and the county

payroll officer shall issue any subsequent paychecks for the

officer accordingly.

(c) If an officer covered by Subsection (a) or any other elected

county or precinct officer files an affidavit with the county

payroll officer stating that the officer elects not to be paid

for the officer's services, the county payroll officer may not

issue a paycheck to the officer.

(d) After an affidavit under Subsection (a) of this section is

filed, the county payroll officer shall take measures to stop

payment of a paycheck that was issued to the officer before the

affidavit was filed and that has not been presented for payment.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1259, Sec. 3, eff. June 18,

1989.

Sec. 152.053. RECORD OF NONPAYMENT. The county payroll officer

shall make an entry in the payroll records of the county to show

each pay period for which the officer is not paid.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 152.054. RECOVERY OF PAYROLL TAXES. The county payroll

officer shall seek to recover for the county any payroll taxes

paid on the officer's compensation that is not paid.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER E. SPECIAL PROVISIONS APPLYING TO SHERIFFS DEPARTMENT

Sec. 152.071. CLASSIFICATION OF POSITIONS; SALARY SCHEDULE. (a)

In a county with a population of more than 75,000, the county

government shall classify all positions in its sheriff's

department and shall specify the duties and prescribe the salary

for each classification.

(a-1) A county government in a county that has a population of

more than 7,500, is located on an international boundary, and

contains no incorporated territory of a municipality may classify

all positions in its sheriff's department and may specify the

duties and prescribe the salary for each classification.

(b) A member of the sheriff's department who is required to

perform the duties of a particular classification is entitled to

be paid the salary prescribed for that position during the time

the member performs those duties.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2003, 78th Leg., ch. 1225, Sec. 3, eff. July 1,

2003.

Sec. 152.072. PETITION TO INCREASE SALARIES. (a) The qualified

voters of a county with a population of more than 25,000 may

petition the commissioners court of the county to increase the

minimum salary of each member of the sheriff's department.

(a-1) The qualified voters of a county that has a population of

more than 7,500, is located on an international boundary, and

contains no incorporated territory of a municipality may petition

the commissioners court of the county to increase the minimum

salary of each member of the sheriff's department.

(b) A petition under this section must:

(1) state the amount of the proposed minimum salary for each

rank, pay grade, or classification;

(2) state the effective date of the proposed salary increase;

(3) designate five qualified voters to act as a committee of

petitioners authorized to negotiate with the commissioners court

under Subsection (g); and

(4) be signed by a number of qualified voters equal to at least

25 percent of the number of voters who voted in the most recent

countywide election for county officers.

(c) When a petition is filed under this section, the

commissioners court shall:

(1) adopt the proposed minimum salary stated in the petition;

(2) offer an alternative minimum salary proposal under

Subsection (g); or

(3) call an election on the proposed minimum salary as provided

by this section.

(d) If the commissioners court chooses to call an election, the

only issue that may be submitted regarding the salaries of

members of the sheriff's department is whether the proposed

minimum salary should be adopted. The election shall be held on

the first authorized uniform election date under Chapter 41,

Election Code:

(1) that occurs after the 65th day after the date the petition

was filed; and

(2) on which an election is scheduled to be held throughout the

county for other purposes.

(e) The ballot for the election shall be printed to provide for

voting for or against the proposition: "Adoption of the proposed

minimum salaries of _____________ for members of the Sheriff's

Department at an annual cost of ______________, which may or may

not cause an increase in the county ad valorem property tax." The

proposed salary for each rank, pay grade, or classification as

stated in the petition and the total annual cost of the increases

must be inserted in the blank spaces.

(f) If a majority of the votes cast at the election favor the

adoption of the proposed minimum salary, the minimum salary shall

take effect on or before the date specified in the petition as

the effective date. If the date on which the results of the

official canvass of the election returns are announced is after

the date specified in the petition as the effective date, the

minimum salary shall take effect beginning with the first full

pay period that begins after the date on which the election

results are canvassed.

(g) If the commissioners court chooses to offer an alternative

minimum salary proposal, the commissioners court shall confer

with the committee of petitioners designated in the petition and

offer the alternative salary proposal. If the committee accepts

the alternative salary proposal, the commissioners court is not

required to call an election.

(h) When an election has been held or an alternative salary

proposal has been accepted under this section, a petition for

another election under this section may not be filed until one

year has elapsed after the date the election was held or the

alternative salary proposal was accepted.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 808, Sec. 1, eff. Aug. 28,

1995; Acts 1997, 75th Leg., ch. 272, Sec. 1, eff. May 26, 1997;

Acts 2003, 78th Leg., ch. 1225, Sec. 4, eff. July 1, 2003.

Sec. 152.073. PENALTY. (a) A person who is a county official

and who is in charge of the sheriff's department or is

responsible for setting the compensation provided by Sections

152.071 and 152.072 commits an offense if the person violates

Section 152.071 or 152.072.

(b) An offense under this section is punishable by a fine of not

less than $10 or more than $100.

(c) Each day on which the county official causes or permits a

violation of this section to occur is a separate offense.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 808, Sec. 2, eff. Aug. 28,

1995.

Sec. 152.074. LONGEVITY PAY FOR COMMISSIONED DEPUTIES AND COUNTY

JAILERS. (a) In a county with a population of 150,000 or more,

the commissioners court of a county shall provide to each

commissioned deputy of the sheriff's department longevity pay in

an amount not less than $5 a month for each year of service in

the department, up to and including 25 years. Each commissioned

deputy is entitled to the longevity pay in addition to the

deputy's regular compensation.

(a-1) In a county with a population of 150,000 or more, the

commissioners court may provide to each county jailer of the

sheriff's department longevity pay in the amount provided to a

commissioned deputy under Subsection (a).

(a-2) A county government in a county that has a population of

more than 7,500, is located on an international boundary, and

contains no incorporated territory of a municipality may provide

longevity pay for each commissioned deputy of the sheriff's

department of not less than $5 a month for each year of service

in the department, up to and including 25 years. If longevity pay

is provided for, each commissioned deputy is entitled to the

longevity pay in addition to the deputy's regular compensation.

(b) The commissioners court shall begin providing the longevity

pay at the beginning of the first fiscal year after the date this

section becomes applicable to the county.

(c) In this section, "county jailer" has the meaning assigned by

Section 1701.001, Occupations Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2003, 78th Leg., ch. 505, Sec. 1, 2, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1225, Sec. 5, eff. July. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 23.001(65), eff. September 1, 2005.

Sec. 152.075. COMPENSATION FOR RESERVE DEPUTY SHERIFFS. (a)

The commissioners court of a county may compensate a reserve

deputy sheriff as provided by law for the compensation of a

deputy sheriff.

(b) The commissioners court may reimburse a reserve deputy

sheriff for reasonable and necessary expenses incurred in the

performance of official duties.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 152.901. TRAVEL EXPENSES FOR CERTAIN COUNTY AGENTS AND

BOARD MEMBERS. (a) The commissioners court of a county may

authorize the payment of reasonable travel expenses incurred by a

person who:

(1) is an agent of the county, or is a board or committee member

appointed by the commissioners court; and

(2) is not a county or precinct officer or employee whose travel

expenses may be set under Section 152.011.

(b) The travel expenses must be incurred by the person while

performing county business authorized by the commissioners court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 152.902. COMPENSATION FOR RESERVE DEPUTY CONSTABLES. (a)

The commissioners court of a county may compensate a reserve

deputy constable as provided by law for the compensation of a

deputy constable.

(b) The commissioners court may reimburse a reserve deputy

constable for reasonable and necessary expenses incurred in the

performance of official duties.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 152.903. COMPENSATION FOR INTERPRETERS EMPLOYED BY DISTRICT

COURTS. (a) Except as provided by Subsection (d), the

commissioners court of a county may set the compensation of

interpreters employed by the district courts in the county.

(b) The salary of an interpreter shall be paid on warrants

issued by the district court or the clerk of the court in favor

of the interpreter.

(c) The salary of an interpreter appointed under Subchapter B,

Chapter 21, Civil Practice and Remedies Code, is payable in equal

monthly payments or by any other distribution at the option of

the county.

(d) This section does not apply to interpreters for deaf or

deaf-mute persons appointed under Subchapter A, Chapter 21, Civil

Practice and Remedies Code, or Article 38.31, Code of Criminal

Procedure.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 874, Sec. 2, eff. June 16,

1991.

Sec. 152.904. COMPENSATION OF COUNTY JUDGE IN CERTAIN COUNTIES.

(a) The county judge of Gregg County is entitled to receive an

annual salary set by the commissioners court at an amount that

does not exceed 90 percent of the total annual salary paid to any

district judge in the county.

(b) The county judge of El Paso County is entitled to receive an

annual salary in an amount not to exceed 90 percent of the total

annual salary, including supplements, paid to any district judge

in the county.

(c) The commissioners court of a county with a population of

250,000 to 251,000 shall set the annual salary of the county

judge at an amount equal to or greater than 90 percent of the

salary, including supplements, of any district judge in Galveston

County. However, the salary may not be set at an amount less than

the salary paid the county judge on May 2, 1962.

(d) The county judge of Webb County is entitled to receive a

salary set by the commissioners court at at least $20,000, but

not more than the salary, including any supplements, paid to a

district judge in the county. The salary shall be paid out of the

county treasury by order of the commissioners court and shall be

paid monthly in equal installments or by any other distribution

at the option of the county.

(e) The Commissioners Court of Harris County shall set the

annual salary of the county judge at an amount that is not less

than $1,000 more than the total annual salary received by county

criminal court at law judges in the county. The salary shall be

paid in 12 equal monthly installments.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 2, Sec. 8.11(d), eff. Aug.

28, 1989; Acts 1991, 72nd Leg., ch. 597, Sec. 90, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 874, Sec. 3, eff. June 16, 1991;

Acts 2001, 77th Leg., ch. 669, Sec. 67, eff. Sept. 1, 2001.

Sec. 152.905. PROCEDURES FOR SETTING COMPENSATION BY DISTRICT

JUDGES. (a) This section applies only to the compensation of

the county auditor, assistant auditors, and court reporters.

(b) Before setting the amount of annual compensation of the

county auditor, assistant auditors, and court reporters, the

district judge or judges shall hold a public hearing on the

matter at which parties in interest and citizens have an

opportunity to be heard.

(c) Not earlier than the 30th or later than the 10th day before

the date of the hearing, notice of the time, place, and subject

of the hearing must be published in a newspaper of general

circulation in the county.

(d) At the hearing, the district judge or judges shall set the

amount of compensation of the county auditor, assistant auditors,

and court reporters considered at the hearing. The vote must be

recorded, transcribed, and maintained as a public record.

Added by Acts 1989, 71st Leg., ch. 1169, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 2003, 78th Leg., ch. 1225, Sec. 1, eff.

July 1, 2003.

Sec. 152.906. LONGEVITY PAY FOR DEPUTY CONSTABLES. In a county

with a population of 190,000 or more, the commissioners court may

provide for each county employee or classification of county

employee, including, but not limited to, deputy constables,

longevity pay, in addition to regular compensation, of $5 a

month, or any other amount determined by the commissioners court,

for each year of service in the county, up to and including 30

years.

Added by Acts 1991, 72nd Leg., ch. 773, Sec. 1, eff. Aug. 26,

1991.

Sec. 152.907. CONTINUING EDUCATION EXPENSES FOR COUNTY AND

PRECINCT OFFICERS. The commissioners court of a county may

authorize payment of reasonable continuing education expenses

incurred by a county or precinct officer if the expenses are

related to the officer's official duties, including expenses

incurred by the officer between the general election at which the

officer is elected and the beginning of the officer's term of

office.

Added by Acts 1999, 76th Leg., ch. 980, Sec. 1, eff. June 18,

1999.



CHAPTER 153. COMPENSATION OF COUNTY OFFICERS ON FEE BASIS

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. COUNTY OFFICERS AND EMPLOYEES

CHAPTER 153. COMPENSATION OF COUNTY OFFICERS ON FEE BASIS

Sec. 153.001. COUNTY TREASURER'S COMMISSION FOR RECEIVING OR

PAYING OUT MONEY. (a) In a county in which the county treasurer

is compensated on a fee basis, the treasurer is entitled to the

following commissions for receiving and paying out money for the

county:

(1) for money other than school funds, a percentage set by order

of the commissioners court not to exceed 2-1/2 percent of the

money received and a percentage set by order of the court not to

exceed 2-1/2 percent of the money paid out; and

(2) for school funds, one-half percent of the money received and

one-half percent of the money paid out.

(b) A commission earned under Subsection (a)(2) is payable from

the available school fund of the county.

(c) A county treasurer may not receive a commission under this

section for money received from the treasurer's predecessor or

money paid to the treasurer's successor. A county treasurer may

not receive a commission under Subsection (a)(2) for transferring

money.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 153.002. FEE FOR KEEPING LEDGER AND MAKING STATEMENTS. In

a county that does not have the office of county auditor and in

which the county treasurer is compensated on a fee basis, the

treasurer is entitled to annual compensation for keeping the

county finance ledger and for making the statements required by

Section 114.021. The compensation is in an amount that equals $5

for each $1,000 tax assessed and due to the county, but the

amount may not be less than $100 or more than $250. Compensation

under this section is paid on the order of the commissioners

court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

207, Sec. 3, eff. May 25, 2007.

Sec. 153.003. MONTHLY STATEMENT OF EXPENSES OF OFFICERS. (a)

At the end of each month, a county officer who is compensated on

a fee basis shall prepare an itemized and sworn statement of the

actual and necessary expenses incurred by the officer in the

conduct of the office. The statement shall be made a part of the

fees statement required by Section 114.041 and must contain:

(1) the name of the case, if any, in connection with which an

expense is incurred; and

(2) the name and position of, and the amount of the salary

actually paid to, each assistant or deputy of the officer.

(b) For the purposes of this section, actual and necessary

expenses include expenses for:

(1) travel, stationery, stamps, and telephone service; and

(2) premiums on officials' bonds, including surety bonds for

deputies, and premiums on fire, burglary, theft, and robbery

insurance to protect public funds.

(c) The salaries paid to the officer's assistants, deputies, and

clerks and the incurred expenses shall be paid from fees earned

by the officer.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 154. COMPENSATION OF DISTRICT, COUNTY, AND PRECINCT OFFICERS ON SALARY BASIS

LOCAL GOVERNMENT CODETITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEESSUBTITLE B. COUNTY OFFICERS AND EMPLOYEESCHAPTER 154. COMPENSATION OF DISTRICT, COUNTY, AND PRECINCT OFFICERS ON SALARY BASISSUBCHAPTER A. GENERAL PROVISIONSSec. 154.001. DEFINITION. In this chapter, "precinct officer" means a justice of the peace or a constable.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 154.002. SALARY PAID IN LIEU OF FEES AND COMMISSIONS. A district, county, or precinct officer who is paid on a salary basis receives the salary instead of all fees, commissions, and other compensation the officer would otherwise be authorized to keep, except as otherwise provided by this subchapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 154.003. COLLECTION AND DISPOSITION OF FEES AND COMMISSIONS OF SALARIED OFFICER. A district, county, or precinct officer who is paid an annual salary shall charge and collect in the manner authorized by law all fees, commissions, and other compensation permitted for official services performed by the officer. The officer shall dispose of the collected money as provided by Subchapter B, Chapter 113.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 154.004. STATE AND COUNTY PROHIBITED FROM PAYING FEES OR COMMISSIONS TO SALARIED OFFICER. (a) The state may not pay a district officer a fee or commission for the performance of a service by the officer.(b) If a county officer is paid an annual salary, the state or any county may not pay a fee or commission to the officer for the performance of a service by the officer.(c) The state or any county may not pay a fee or commission to a precinct officer for the performance of a service by the officer.(d) The prohibitions established by this section do not affect:(1) fees and commissions the county tax assessor-collector is authorized by law to collect;(2) the payment of costs in a civil case or eminent domain proceeding by the state; or(3) the payment of fees and commissions by the state or a county for services performed by county officers relating to the acquisition of rights-of-way for public roads and highways.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 154.005. FEES AND COMMISSIONS CERTAIN SALARIED OFFICERS MAY RECEIVE IN ADDITION TO SALARY. (a) A justice of the peace may receive, in addition to a salary, all fees, commissions, or payments for performing marriage ceremonies, for acting as registrar for the Bureau of Vital Statistics, and for acting as ex officio notary public.(b) A county judge may receive, in addition to a salary, all fees, commissions, or payments for performing marriage ceremonies.(c) A sheriff or constable may receive, in addition to a salary, any reward for the apprehension of a criminal fugitive from justice or for the recovery of stolen property.(d) A constable may receive, in addition to Subsection (c), all fees, commissions, or payments for delivering notices required by Section 24.005, Property Code, relating to eviction actions. Notices may only be delivered when not in conflict with the official duties and responsibilities of the constable. A constable delivering said notices must not be wearing upon his or her person a uniform or any insignia which would usually be associated with the position of constable nor may the constable use a county vehicle or county equipment while delivering said notices. For purposes of collecting fees for serving said notices, a constable is considered a private process server.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 884, Sec. 2, eff. Jan. 1, 1998.

Sec. 154.006. INSUFFICIENT SALARY FUND SUPPLEMENTED BY TRANSFER FROM GENERAL FUND. If a salary fund created under this chapter does not contain enough money to pay the claims against it, the commissioners court shall transfer to the salary fund from the general fund of the county an amount of money necessary to pay those claims.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 154.007. USE OF GENERAL FUND INSTEAD OF SALARY FUND. (a) At its first regular meeting in the first month of each fiscal year, the commissioners court may direct, by order entered in its minutes, that all money that otherwise would be deposited in a salary fund created under this chapter shall be deposited in the general fund of the county.(b) In a county in which the order is adopted, a reference in this chapter to a salary fund means the general fund.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 154.008. LEGISLATIVE APPROPRIATION FOR OFFICERS COMPENSATED ON SALARY BASIS. (a) The comptroller of public accounts shall apportion and pay to counties in which county officers are compensated on a salary basis the money the legislature appropriates for the year for that purpose.(b) The comptroller shall apportion the money on the basis of population. The annual apportionment may not exceed 14 cents a person, except that in a county that had a population of less than 60,000 according to the 1930 federal census and in which the ad valorem valuation for all purposes according to the most recently approved tax roll exceeds the valuation for 1930 by 50 percent or more, the annual apportionment may not exceed 25 cents a person.(c) The comptroller shall make the payment each year in four installments on the first day of January, April, July, and October. However, if a commissioners court orders that county officers who were previously compensated by fees are to be compensated by salary, the comptroller shall pay the first installment to that county within 15 days after the date the comptroller receives notice of the commissioners court's order.(d) The comptroller shall mail or electronically transmit a warrant for the payment to the county treasurer. The warrant must be:(1) drawn on the state treasury;(2) payable to the county treasurer; and(3) registered by the comptroller.(e) The payment shall be deposited in the salary fund of the county. If a county has more than one salary fund, the commissioners court shall apportion the payment among the salary funds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 13.02, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 934, Sec. 7, eff. September 1, 2007.

Sec. 154.009. EFFECT OF FAILURE TO COLLECT FEE OR COMMISSION. (a) If, following a hearing, the commissioners court finds that a district, county, or precinct officer has, through neglect, failed to collect a fee or commission that the officer is required by law to collect, the commissioners court shall deduct the amount of the fee or commission from the officer's salary. Before the 10th day before the date of the hearing, the commissioners court shall provide the officer with notice of the time and place of the hearing and an itemized statement of the uncollected fees to be charged against the officer's salary.(b) This section does not apply to a district, county, or precinct officer if the county treasurer or county auditor is required to collect the fee or commission under Section 154.011.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1995, 74th Leg., ch. 217, Sec. 6, eff. May 23, 1995.

Sec. 154.010. AUTHORITY TO PURCHASE LIABILITY INSURANCE FOR COUNTY OFFICERS AND EMPLOYEES. (a) A warrant may be drawn on either the general fund or salary fund to pay any insurance premium or self-insurance pool contribution for the purpose of providing insurance or other coverage for the liabilities of an official or employee of the county, a district attorney who has all or part of the county within the district attorney's jurisdiction, or an official of any special purpose district located, in whole or in part, in the county arising from the performance of an official duty or a duty of employment as authorized by Section 157.041 or Chapter 119 or by Chapter 791 or 2259, Government Code.(b) Subdivision (a) is applicable regardless of whether the commissioners court adopts an order in accordance with Section 154.007, Local Government Code.

Added by Acts 1991, 72nd Leg., ch. 351, Sec. 1, eff. Sept. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 561, Sec. 6, eff. Aug. 30, 1993; Acts 2001, 77th Leg., ch. 1420, Sec. 8.286, eff. Sept. 1, 2001.

Sec. 154.011. COLLECTIONS BY COUNTY TREASURER OR COUNTY AUDITOR. (a) If a district, county, or precinct officer consents, the commissioners court of a county with a population of 2.8 million or more may designate the county treasurer, if the county treasurer consents, or the county auditor, if the county auditor consents, to collect a fee, commission, judgment, fine, forfeiture, or penalty on behalf of the district, county, or precinct officer who is required by law to collect the fee, commission, judgment, fine, forfeiture, or penalty.(b) The official designated shall report the collection of a fee, commission, judgment, fine, forfeiture, or penalty to the district, county, or precinct officer.(c) The official designated is solely liable for collecting the fee, commission, judgment, fine, forfeiture, or penalty.(d) The official designated may discharge liability under this section in the same manner provided for a district, county, or precinct officer.(e) In this section, "county treasurer" includes a person performing the duties of the county treasurer and "county auditor" includes a person performing the duties of the county auditor.

Added by Acts 1995, 74th Leg., ch. 217, Sec. 7, eff. May 23, 1995.

SUBCHAPTER B. PROVISIONS APPLICABLE IN COUNTY WITH POPULATION OF 190,000 OR LESSSec. 154.021. COUNTIES COVERED BY SUBCHAPTER. This subchapter applies to a county with a population of 190,000 or less, except as otherwise provided by this subchapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 154.022. OPTION TO PAY COMPENSATION ON FEE BASIS OR SALARY BASIS IN COUNTY WITH POPULATION OF LESS THAN 20,000. (a) In a county with a population of less than 20,000, the commissioners court shall determine, by order entered in the record at its first regular meeting in the first month of each fiscal year, whether county officers are to be compensated for the fiscal year by an annual salary or by fees earned from the performance of official duties. This subsection does not apply to a county surveyor, registrar of vital statistics, or notary public or to a county officer required to be compensated on a salary basis.(b) Before the expiration of the first month of the fiscal year, the county clerk shall deliver to the comptroller of public accounts a certified copy of the commissioners court's order.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 154.023. SALARY FUND. (a) A salary fund shall be created in the county to be known as the "officers' salary fund of __________ County, Texas." The following items shall be paid from the fund:(1) salaries of district, county, and precinct officers;(2) salaries of the officers' deputies, assistants, and clerks; and(3) the authorized expenses of the offices of those officers.(b) The salary fund shall be:(1) deposited in the county depository;(2) kept separate from other county funds; and(3) protected to the same extent as other county funds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 154.024. MONTHLY REPORT OF EXPENSES OF OFFICERS. At the end of each month, an officer who is compensated on a salary basis shall prepare a report of the officer's expenses. The report must:(1) contain an itemized and sworn statement of all approved expenses incurred by the officer and charged to the officer's county;(2) contain the name of the case, if any, in connection with which an expense is incurred; and(3) be accompanied by invoices covering any purchases and requisitions issued by the officer and included in the report.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 154.025. DISBURSEMENTS TO PERSONS WITH OUTSTANDING DEBT PROHIBITED. (a) In this section, "debt" includes delinquent taxes, fines, fees, and indebtedness arising from written agreements with the county.(b) If notice of indebtedness has been filed with the county auditor and county treasurer evidencing the indebtedness of a person to the state, the county, or a salary fund, a warrant may not be drawn on a county fund in favor of a person, or an agent or assignee of a person, until:(1) the county treasurer, or the county auditor in a county without a county treasurer, notifies in writing the person owing the debt that the debt is outstanding; and(2) the debt is paid.(c) A county may apply any funds the county owes a person to the outstanding balance of debt for which notice is made under Subsection (b)(1), if the notice includes a statement that the amount owed by the county to the person may be applied to reduce the outstanding debt.(d) A county may include a notice in its forms, bonds, or other agreements stating that the county may offset payments to a person in accordance with this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1995, 74th Leg., ch. 54, Sec. 1, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 139, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 120, Sec. 3, eff. September 1, 2007.

Sec. 154.026. TRANSFER OF SALARY FUND SURPLUS TO GENERAL FUND. After the end of a fiscal year, the commissioners court by order may transfer to the general fund of the county any money remaining in a salary fund if all claims against the salary fund incurred for the fiscal year have been paid.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. PROVISIONS APPLICABLE IN COUNTY WITH POPULATION OF MORE THAN 190,000Sec. 154.041. COUNTIES COVERED BY SUBCHAPTER. This subchapter applies to a county with a population of more than 190,000.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 154.042. SALARY FUND. (a) A salary fund shall be created in the county for each district, county, and precinct officer to be known as the "(officer's title) salary fund of (name of county) County, Texas." The purpose of the fund is to pay:(1) the salary of the officer;(2) the salaries of the officer's deputies, assistants, clerks, stenographers, and investigators; and(3) authorized and approved expenses of the office of the officer.(b) The salary fund shall be:(1) deposited in the county depository;(2) kept separate from other county funds; and(3) protected to the same extent and draw the same interest as other county funds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 154.043. PROCEDURES REGARDING PAYMENT OF EMPLOYEE SALARIES. (a) A district, county, or precinct officer may issue a warrant against the salary fund to pay the salary of an employee whose salary may be paid from the fund.(b) A payment may not be made from the salary fund to an employee for a service performed before the person has taken the constitutional oath of office, if applicable, and the person's authorized appointment and oath, if any, have been filed for record with the county clerk and the county auditor, if the county has a county auditor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 154.044. MONTHLY REPORT OF FEES, COMMISSIONS, AND EXPENSES OF OFFICERS. (a) On or before the fifth day of each month, a district, county, or precinct officer shall file with the county auditor a report, on a form prescribed by the county auditor, that contains:(1) a detailed and itemized statement of all fees, commissions, and other compensation that the officer collected during the preceding month;(2) an itemized and sworn statement of all expense claims paid during the preceding month; and(3) the amount paid during the preceding month to each employee of the officer and the name and position of the employee.(b) An officer who serves only part of the fiscal year shall file a report and make final settlement for the part of the fiscal year that the officer served. The officer is entitled to the part of the officer's compensation proportionate to the part of the year served.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 154.045. DISBURSEMENTS TO PERSON WITH OUTSTANDING DEBT PROHIBITED. (a) In this section, "debt" includes delinquent taxes, fines, fees, and indebtedness arising from written agreements with the county.(b) If a notice of indebtedness has been filed with the county auditor or county treasurer evidencing the indebtedness of a person to the state, the county, or a salary fund, a warrant may not be drawn on a county fund in favor of the person, or an agent or assignee of the person, until:(1) the county treasurer, or the county auditor in a county without a county treasurer, notifies in writing the person owing the debt that the debt is outstanding; and(2) the debt is paid.(c) A county may apply any funds the county owes a person to the outstanding balance of debt for which notice is made under Subsection (b)(1), if the notice includes a statement that the amount owed by the county to the person may be applied to reduce the outstanding debt.(d) A county may include a notice in its forms, bonds, or other agreements stating that the county may offset payments to a person in accordance with this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1155, Sec. 1, eff. Aug. 28, 1989; Acts 1997, 75th Leg., ch. 139, Sec. 2, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 120, Sec. 4, eff. September 1, 2007.

Sec. 154.046. TRANSFER OF SALARY FUND SURPLUS TO GENERAL FUND. After the end of a fiscal year, the commissioners court by order shall transfer to the general fund of the county, by warrant issued by the county clerk, any money remaining in a salary fund when all claims against the fund incurred for the fiscal year have been paid and the officer's accounts have been audited and approved by the county auditor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 155. DEDUCTIONS FROM COMPENSATION OF COUNTY EMPLOYEES

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. COUNTY OFFICERS AND EMPLOYEES

CHAPTER 155. DEDUCTIONS FROM COMPENSATION OF COUNTY EMPLOYEES

SUBCHAPTER A. AUTHORIZED DEDUCTIONS FOR COUNTIES

Sec. 155.001. DEDUCTIONS AUTHORIZED IN COUNTIES; PURPOSES. (a)

The commissioners court, on the request of a county employee, may

authorize a payroll deduction to be made from the employee's

wages or salary for:

(1) payment to a credit union;

(2) payment of membership dues in a labor union or a bona fide

employees association;

(3) payment of fees for parking in a county-owned facility;

(4) payment to a charitable organization; or

(5) payment relating to an item not listed in this subsection if

the commissioners court determines that the payment serves a

public purpose.

(b) In this section, "charitable organization" has the meaning

assigned by Section 659.131, Government Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 433, Sec. 1, eff. Aug. 28,

1995; Acts 1995, 74th Leg., ch. 817, Sec. 1, eff. Sept. 1, 1995;

Acts 1999, 76th Leg., ch. 62, Sec. 13.04, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 185, Sec. 1, eff. May 18, 2001; Acts

2003, 78th Leg., ch. 1123, Sec. 1, eff. June 20, 2003.

Sec. 155.002. EMPLOYEE'S REQUEST. (a) A request for a payroll

deduction must:

(1) be in writing;

(2) be submitted to the county auditor; and

(3) state the amount to be deducted and the entity to which the

amount is to be transferred.

(b) A request remains in effect until the county auditor

receives a written notice of revocation signed by the employee.

(c) A payroll deduction may not exceed the amount stated in the

request.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 155.003. PAYMENT OF ADMINISTRATIVE COSTS. (a) Public

funds may not be used to pay the administrative costs of making a

deduction, except for a deduction relating to the payment of

parking fees in a county-owned facility.

(b) The credit union, labor union, or employees association for

whose benefit a deduction is made shall pay any administrative

costs for making the deduction. The commissioners court shall

determine the amount of the administrative costs.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 155.004. OTHER STATUTE NOT AFFECTED. This chapter does not

affect Chapter 617, Government Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(16), eff.

Sept. 1, 1995.

SUBCHAPTER B. CERTAIN DEDUCTIONS MADE BY COUNTY TREASURER OR

OTHER OFFICER

Sec. 155.021. DEDUCTIONS ENUMERATED. The county treasurer or,

if another officer is specified by law, that other officer shall

make the deductions from, or take other similar actions with

regard to, the compensation of county employees as required:

(1) for employee contributions for coverage under the federal

social security program in accordance with Chapter 606,

Government Code;

(2) for the purchase of annuities or for contributions to

investments for employees in accordance with Chapter 22, Acts of

the 57th Legislature, 3rd Called Session, 1962 (Article 6228a-5,

Vernon's Texas Civil Statutes);

(3) for the purchase of United States savings bonds for

employees in accordance with Chapter 606, Government Code;

(4) for employee participation in a deferred compensation plan

in accordance with Chapter 609, Government Code; or

(5) for employee contributions to a retirement system in

accordance with Section 845.403, Government Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 179, Sec. 2(j), eff. Sept.

1, 1989; Acts 1993, 73rd Leg., ch. 268, Sec. 39, eff. Sept. 1,

1993.

SUBCHAPTER C. CAFETERIA PLAN SALARY REDUCTIONS

Sec. 155.041. DEFINITION. In this subchapter, "county employee"

means a person who receives compensation for service performed,

other than as an independent contractor, for a county, for a

precinct or other unit of a county, or for a county officer

acting in an official capacity.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 36, eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 51, Sec. 1, eff. May

7, 2001.

Sec. 155.042. BENEFIT PROGRAM. The commissioners court of a

county by order or resolution may establish a program to provide

benefits that qualify for a cafeteria plan or a bona fide

compensation reduction arrangement under the federal Internal

Revenue Code of 1986 and regulations adopted under that code.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 36, eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 51, Sec. 1, eff. May

7, 2001.

Sec. 155.043. SALARY REDUCTION AGREEMENTS. (a) If the

commissioners court establishes a program under this subchapter,

the court shall authorize county employees to enter into

voluntary agreements with the county to reduce the periodic

compensation paid the employees by the county by amounts to be

used to finance benefit options provided under the program. An

authorization under this section must be made available to all

employees of the county.

(b) Amounts by which a county employee's compensation is reduced

under an agreement under this section are excluded from the

computation of contributions and other payments governed by

federal law to the extent authorized by federal law, including

withholding payments for federal income taxes and contributions

to the federal old age and survivors insurance program, but are

not excluded in the computation of contributions to and benefits

from the Texas County and District Retirement System and other

retirement programs governed by state law.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 36, eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 51, Sec. 1, eff. May

7, 2001.

Sec. 155.044. RULES. The commissioners court may adopt rules,

consistent with this subchapter and federal requirements, for

participation in and administration of the program authorized by

this subchapter.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 36, eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 51, Sec. 1, eff. May

7, 2001.

SUBCHAPTER D. INSURANCE DEDUCTIONS IN COUNTIES

Sec. 155.061. DEDUCTIONS AUTHORIZED. (a) The commissioners

court of a county, on the request of a county official or

employee, may authorize a payroll deduction to be made from the

official's or employee's wages or salary for the payment of

premiums on an individual insurance policy, including a health,

accident, dental, accidental death and dismemberment, disability,

cancer or other catastrophic illness or disease, hospital,

surgical, medical expense, or whole or term life insurance

policy, that insures the official or employee or the dependents

of the official or employee.

(b) If the commissioners court authorized a payroll deduction

under this section, the commissioners court may not pay any part

of the premiums on the policy.

Added by Acts 1991, 72nd Leg., ch. 302, Sec. 1, eff. Aug. 26,

1991.

Sec. 155.062. REQUEST FOR DEDUCTION. (a) A request for an

insurance deduction must:

(1) be submitted to the county officer authorized by the

commissioners court to administer payroll deductions; and

(2) state the amount to be deducted and the entity to which the

amount is to be transferred.

(b) A request remains in effect until the county officer

authorized to administer the insurance deductions receives a

notice of change.

(c) An insurance deduction may not exceed the amount stated in

the request plus the amount of any change in applicable insurance

premiums imposed after the date the request for deduction is

submitted.

(d) If the amount of an applicable insurance premium is changed

after the date the request for deduction is submitted, the county

officer authorized to administer insurance deductions shall

provide written notice of the change to each affected employee.

The notice must be provided before the change takes effect.

Added by Acts 1991, 72nd Leg., ch. 302, Sec. 1, eff. Aug. 26,

1991. Amended by Acts 1997, 75th Leg., ch. 96, Sec. 1, eff. Sept.

1, 1997.

Sec. 155.063. ADMINISTRATION OF DEDUCTIONS. (a) The

commissioners court may authorize:

(1) a county officer to administer the insurance deductions and

to transfer an insurance deduction to the appropriate entity; and

(2) the county officer to charge the appropriate entity the

costs of administering an insurance deduction.

(b) The commissioners court may require an entity that will

receive a transferred deduction under this section to submit to

the commissioners court information required by the court to

determine the stability and financial solvency of the insurance

company and of the availability of benefits under the insurance

policy.

(c) The commissioners court may require the submission of other

information the commissioners court determines necessary to

justify an insurance deduction.

(d) The payment by the county of administrative costs of making

an insurance deduction may not be considered as evidence of a

contract of the insured's employment with the county.

Added by Acts 1991, 72nd Leg., ch. 302, Sec. 1, eff. Aug. 26,

1991.



CHAPTER 156. ELECTRONIC FUNDS TRANSFER OF COMPENSATION AND REIMBURSEMENT OF COUNTY OFFICERS AND EMPLOYEES

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. COUNTY OFFICERS AND EMPLOYEES

CHAPTER 156. ELECTRONIC FUNDS TRANSFER OF COMPENSATION AND

REIMBURSEMENT OF COUNTY OFFICERS AND EMPLOYEES

Sec. 156.001. TRANSFER SYSTEM AUTHORIZED. The county treasurer

may establish and operate an electronic funds transfer system to

make any authorized transfer from the county treasury.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 343, Sec. 2, eff. May 29,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

934, Sec. 8, eff. September 1, 2007.

Sec. 156.003. ADMINISTRATION OF SYSTEM. The county auditor or,

if the county does not have a county auditor, the chief financial

officer of the county, with the approval of the commissioners

court, shall establish the procedures for administering the

system and may use the services of financial institutions,

automated clearinghouses, and the federal government.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 156.004. TRANSFER TO MULTIPLE PAYEES. A single transfer

may contain payments to multiple payees without the necessity of

issuing individual warrants for each payee.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 156.005. NO ADDITIONAL RIGHTS CREATED. The use of an

electronic funds transfer means of payment does not create any

rights that would not have been created if an individual warrant

had been used as a means of payment.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 157. ASSISTANCE, BENEFITS, AND WORKING CONDITIONS OF COUNTY OFFICERS AND EMPLOYEES

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. COUNTY OFFICERS AND EMPLOYEES

CHAPTER 157. ASSISTANCE, BENEFITS, AND WORKING CONDITIONS OF

COUNTY OFFICERS AND EMPLOYEES

SUBCHAPTER A. MEDICAL CARE, HOSPITALIZATION, AND INSURANCE

Sec. 157.001. HOSPITALIZATION INSURANCE. The commissioners

court of a county may provide hospitalization insurance to a

county official, deputy, assistant, or other county employee.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 157.002. MEDICAL CARE, HOSPITALIZATION, AND INSURANCE IN

COUNTIES. (a) The commissioners court by rule may provide for

medical care and hospitalization and may provide for

compensation, accident, hospital, and disability insurance for

the following persons if their salaries are paid from the funds

of the county or funds of a flood control district located

entirely in the county, or funds of a hospital district described

by Section 281.0475, Health and Safety Code, located entirely in

the county, or if they are employees of another governmental

entity for which the county is obligated to provide benefits:

(1) deputies, assistants, and other employees of the county, or

of the flood control district, or of the hospital district, who

work under the commissioners court or its appointees;

(2) county and district officers and their deputies and

assistants appointed under Subchapter A, Chapter 151;

(3) employees appointed under Section 10(a), Article 42.12, Code

of Criminal Procedure;

(4) any retired person formerly holding any status listed above;

and

(5) the dependents of any person listed above.

(b) The commissioners court may contract with a county-operated

hospital or a hospital operated jointly by a municipality and

county to provide medical care and hospitalization under this

section. The commissioners court may, if circumstances warrant,

provide for medical care and hospitalization in a private

hospital.

(c) A rule adopted under this section relating to a person's

medical care, hospitalization, or insurance coverage must be

included in the person's employment contract.

(d) A rule adopted under this section is subject to the approval

of the county auditor.

(e) Before adopting a rule under this section, the commissioners

court must give notice of a hearing about the proposed adoption.

The notice must be published in a newspaper that is published in

the county. The publication must be made at least once a week for

two consecutive weeks. The first notice must appear before the

15th day before the date of the hearing. The notice must provide

a brief summary of the rule as well as the time and day of the

hearing. On adoption, the rule must be entered in the minutes of

the hearing and it takes effect on the date set out in the rule.

At the hearing, an employee or taxpayer of the county is entitled

to appear and protest the adoption of a rule.

(f) A county providing coverage under this section shall

reinsure its potential liability or purchase stop-loss coverage

for any amount of potential liability that is in excess of 125

percent of projected paid losses and may reinsure its potential

liability or purchase stop-loss coverage for any amount of

potential liability that is 125 percent or less of projected paid

losses. A county must reinsure the liability or purchase

stop-loss coverage from an insurance company admitted to do

business in this state that has a certificate of authority from

the State Board of Insurance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 87(h), eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 872, Sec. 1, 2, eff. June 14,

1989.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 22, eff. September 1, 2005.

Sec. 157.003. HOSPITAL AND INSURANCE FUND. (a) In a county

that adopts rules under Section 157.002, the commissioners court

may require persons participating in the health plan to

contribute toward the payment of the plan. The commissioners

court may establish a fund to be known as the "Hospital and

Insurance Fund--County Employees" to pay for the medical care or

hospitalization or the insurance.

(b) A person who elects to participate in the health plan must

authorize contributions to the fund by salary deduction. The

authorization must be in writing and must be given at the time of

the person's employment or on the effective date of the rules.

The county and any participating flood control district or

hospital district shall also contribute to the fund. A person

who does not contribute to the plan may not receive

hospitalization or insurance benefits.

(c) The fund may be used only for the purposes stated in

Subsection (a). Employees who are discharged or who end their

employment voluntarily have no vested right to contributions made

to the fund. The fund shall continue to be used for the benefit

of the remaining employees.

(d) Claims shall be paid from the fund in the same manner as

provided by law for the payment of other claims of the county or

flood control district.

(e) If a plan established under this section is terminated by

the commissioners court, the remaining funds shall be transferred

to the county and to any participating flood control district in

proportion to the total contributions made by them.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 23, eff. September 1, 2005.

Sec. 157.004. DISABILITY COMPENSATION IN COUNTIES OF 290,000 TO

500,000. (a) The commissioners court of a county with a

population of 290,000 to 500,000 shall provide for the payment of

a county employee who is made totally unfit to continue

employment because of a physical injury occurring in the actual

and active discharge of a duty. The payment may not cover more

than six months of disability. The payment must be in the

following amounts:

(1) full salary for each month, or part of a month, of total

disability during the first three months of the disability; and

(2) one-half salary for each month, or part of a month, of total

disability during the second three months of the disability.

(b) The commissioners court, before making an award for

disability under this section, shall conduct a hearing to

determine the merits of the claim and may subpoena and examine

witnesses to assist in the determination. The commissioners court

may grant or refuse an award.

(c) The employee making a claim under this section may appeal a

decision of the commissioners court within 10 days after the date

of the decision. Appeal is by trial de novo before the court that

has jurisdiction of the amount involved.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 157.005. SUBROGATION. (a) A county that has paid medical

expenses, doctor bills, hospital bills, or salary for a sheriff,

deputy sheriff, constable, deputy constable, or other county or

precinct law enforcement official under Article III, Section 52e,

of the Texas Constitution, as adopted in 1967, is subrogated to

the law enforcement official's right of recovery for personal

injuries caused by another to the extent of the payments made by

the county.

(b) A county may not refuse to pay medical expenses, doctor

bills, or hospital bills on the ground that the law enforcement

official has a claim for damages for personal injury.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 157.006. PAYMENTS FOR CERTAIN HEALTH INSURANCE COVERAGE.

(a) A hospital district created under Article IX of the Texas

Constitution or a county may purchase and pay the premiums for a

conversion policy or other health insurance coverage for a person

who is diagnosed as having HIV or AIDS, or defined by Section

81.101, Health and Safety Code, or other terminal or chronic

illness, who is unemployed, and whose income level is less than

200 percent of the federal poverty level, based on the federal

Office of Management and Budget poverty index in effect at the

time coverage is provided, even though that person may be

eligible for benefits under Chapter 32, Human Resources Code, or

a medical assistance program of the county or hospital district.

(b) Health insurance coverage for which premiums may be paid

under this section includes coverage purchased from an insurance

company authorized to do business in this state, a group hospital

services corporation operating under Chapter 842, Insurance Code,

a health maintenance organization operating under Chapter 843,

Insurance Code, or an insurance pool created by the federal or

state government or a political subdivision of the state.

(c) The county or hospital district may provide for payment of

premiums from unencumbered money available to it for that

purpose.

(d) A county or hospital by order may adopt necessary rules,

criteria, and plans and may enter into necessary contracts to

carry out this section.

Added by Acts 1989, 71st Leg., ch. 1041, Sec. 6, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(10), eff.

Sept. 1, 1991; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.537, eff.

Sept. 1, 2003.

Sec. 157.007. APPLICABILITY OF SUBCHAPTER. (a) A county that

chooses to provide medical or related benefits may operate under

this subchapter or Subchapter F.

(b) A county operating under this subchapter that previously

created a fund under Section 157.102 may continue the fund or may

terminate the fund and create a fund as provided by Section

157.003.

Added by Acts 2003, 78th Leg., ch. 630, Sec. 2, eff. Sept. 1,

2003.

Sec. 157.008. INSURANCE POOL OR INSURANCE COMPANY NOT CREATED.

If a county provides for medical care and hospitalization or

provides for compensation, accident, hospital, and disability

insurance to persons listed under Section 157.002(a)(1), the

county:

(1) has not created an insurance pool with a flood control

district, hospital district, or other governmental entity, unless

the county enters into a contract under Chapter 172; and

(2) is not an insurance company subject to the Insurance Code or

to regulation by the Texas Department of Insurance as an

insurance company.

Added by Acts 2005, 79th Leg., Ch.

1094, Sec. 24, eff. September 1, 2005.

SUBCHAPTER B. HOURS OF WORK

Sec. 157.021. HOURS OF WORK OF COUNTY EMPLOYEES. (a) In a

county with a population of 355,000 or more, the commissioners

court may adopt and enforce uniform rules on the hours of work of

department heads, assistants, deputies, and other employees whose

compensation is set or approved by the court.

(b) The commissioners court of any county may adopt and enforce

uniform rules on overtime and compensatory time for department

heads, assistants, deputies, and other employees whose

compensation is set or approved by the commissioners court. The

rules may:

(1) prohibit unbudgeted overtime, except when the commissioners

court or an elected county or district officer declares an

emergency; and

(2) require that emergency overtime be reported to the county

auditor and the commissioners court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 713, Sec. 2, eff. Sept. 1,

1995.

Sec. 157.022. HOURS OF WORK OF PEACE OFFICERS IN COUNTIES OF

MORE THAN ONE MILLION. (a) A peace officer employed by a county

with a population of more than one million may not be required to

work more hours during a calendar week than the number of hours

in the normal work week of the majority of other county

employees.

(b) A sheriff or constable may require a peace officer to work

more hours than allowed by Subsection (a) if the sheriff or

constable determines an emergency exists that requires the

officer to work extra hours.

(c) A peace officer who elects to work extra hours during a

calendar week shall be compensated on a basis consistent with

overtime provisions of the county personnel policy.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 91, eff. Sept. 1,

1991.

SUBCHAPTER C. LIABILITY INSURANCE

Sec. 157.041. GENERAL LIABILITY INSURANCE. (a) The

commissioners court of a county may obtain insurance or similar

coverage from a governmental pool operating under Chapter 119 or

a self-insurance fund or risk retention group operating under

Chapter 2259, Government Code, for an official or employee of the

county including county and precinct peace officers designated by

the commissioners court, a district attorney who has all or part

of the county within the district attorney's jurisdiction, or an

official of any special purpose district located, in whole or in

part, in the county against liability arising from the

performance of official duties or duties of employment.

(b) Insurance provided under this section must be purchased from

an insurance company authorized to do business in this state and

must be on forms approved by the commissioner of insurance.

(c) The commissioner of insurance shall adopt rules and set

rates to implement this section.

(d) Coverage obtained from a pool operating under Chapter 119 or

a self-insurance fund or risk retention group operating under

Chapter 2259, Government Code, is not insurance and, except as

provided by Subsections (b) and (c), is not subject to regulation

by the commissioner of insurance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 561, Sec. 7, eff. Aug. 30,

1993; Acts 2001, 77th Leg., ch. 1420, Sec. 8.287, eff. Sept. 1,

2001.

Sec. 157.042. MOTOR VEHICLE LIABILITY INSURANCE FOR PEACE

OFFICERS IN CERTAIN COUNTIES. (a) A county that has a

population of more than 1.3 million and in which a municipality

with a population of more than one million is primarily located

shall insure its sheriff, constables, and full-time deputies of

those officers against liability to third persons arising from

the operation or maintenance of:

(1) county-owned or county-leased motor vehicles; and

(2) privately owned motor vehicles to the extent used for the

performance of county business or law enforcement duties.

(b) A county may satisfy the requirement of Subsection (a) by

requiring that the person to be covered purchase an extended

coverage endorsement to an individually owned liability insurance

policy and by reimbursing the person for the cost of the extended

coverage endorsement. The extended coverage endorsement must be

in an amount equal to or greater than that required by Subsection

(d) and must extend coverage to include the operation of vehicles

in the scope of the person's employment. The county may require a

person insured in this manner to provide proof of coverage.

(c) A county may elect to comply with the requirements of this

section by self-insuring in accordance with Section 601.124,

Transportation Code.

(d) Liability coverage required under this section must be in

amounts equal to or greater than the amounts required by Chapter

601, Transportation Code.

(e) In this section, "motor vehicle" means a vehicle for which

motor vehicle insurance is written under Subchapter A, Chapter 5,

Insurance Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.217, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 644, Sec. 1, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 669, Sec. 68, eff. Sept. 1, 2001.

Sec. 157.043. GENERAL LIABILITY INSURANCE FOR COUNTY OFFICIALS.

(a) In this section, "county officer or employee" includes a

county or precinct peace officer, the district attorney, or an

officer of a special purpose district located in whole or in part

in the county.

(b) The commissioners court of a county may obtain insurance or

similar coverage from a governmental pool operating under Chapter

119 or a self-insurance fund or risk retention group operating

under Chapter 2259, Government Code, for a county officer or

employee, insuring the officer or employee from liability for

losses arising from the performance of official duties by the

officer or duties of employment by the employee, including losses

resulting from errors or omissions of the officer or employee or

from crime, dishonesty, or theft.

(c) An insurance policy purchased under Subsection (b) may be a

blanket insurance policy covering some or all county officers or

employees. The commissioners court may self-insure for part or

all of any deductible required under a blanket insurance policy.

A blanket insurance policy purchased under this subsection may be

used to satisfy any requirement for insurance required of a

county officer by any law.

(d) This section is cumulative of other statutory, common law,

or constitutional provisions.

Added by Acts 1999, 76th Leg., ch. 92, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.288, eff.

Sept. 1, 2001.

SUBCHAPTER D. CHILD CARE SERVICES

Sec. 157.061. DEFINITIONS. In this subchapter:

(1) "Child care services" means the care, training, education,

custody, treatment, and supervision of children for all or part

of a day.

(2) "County juror" means a juror in a justice, county, or

district court in a county.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 37(a), eff. Aug. 28,

1989.

Sec. 157.062. AUTHORITY TO ESTABLISH PROGRAM. The commissioners

court of a county with a population of 500,000 or more may

establish a program by which the county provides child care

services to benefit county employees, county jurors, and their

children.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 37(a), eff. Aug. 28,

1989.

Sec. 157.063. ELIGIBLE CHILDREN. Any child of a county employee

or county juror, including a stepchild, foster child, or other

child in the possession of the employee or juror under a court

order, is eligible to participate in the child care program

subject to the limitations imposed under Section 157.065.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 37(a), eff. Aug. 28,

1989.

Sec. 157.064. SPACE FOR PROGRAM. The commissioners court may

set aside space in an existing county facility or may acquire by

lease or purchase additional space for the child care program.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 37(a), eff. Aug. 28,

1989.

Sec. 157.065. SCOPE OF PROGRAM. (a) The commissioners court

may determine its own guidelines about the scope of the child

care program. The guidelines must include provisions relating to

fees for participation in the program, ages of children who may

participate, services to be available, times services are

available, and related matters.

(b) The commissioners court shall appoint a board of county

employees to review the program and guidelines and to make

recommendations to the court about the program.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 37(a), eff. Aug. 28,

1989.

Sec. 157.066. STAFF. (a) The commissioners court may employ a

child care administrator to supervise the administration of the

program and, with the approval of the court, to employ the

necessary staff to administer the program.

(b) Instead of exercising the authority under Subsection (a),

the commissioners court may contract for the child care services.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 37(a), eff. Aug. 28,

1989.

Sec. 157.067. FEES. (a) The commissioners court may set fees

to be charged for the child care services. A fee may be set at

any amount not to exceed the actual cost of providing the

service. If the amount of a fee is less than the cost of

providing the service, the difference between the two amounts is

considered to be part of the compensation of the county employee

or county juror.

(b) Fees collected under this section shall be deposited in the

general fund of the county.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 37(a), eff. Aug. 28,

1989.

SUBCHAPTER E. POOLING OF SICK LEAVE BY COUNTY EMPLOYEES

Sec. 157.071. DEFINITIONS. In this subchapter:

(1) "Administrator" means the person designated by the

commissioners court of a county to administer the county's sick

leave pool program.

(2) "Employee" means a district, county, or precinct employee

with 12 or more months of continuous employment with the

district, county, or precinct who is paid from the general fund

of the county, from a special fund of the county, or from special

grants paid through the county.

Added by Acts 1993, 73rd Leg., ch. 613, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 612, Sec. 1, eff.

Sept. 1, 1997.

Sec. 157.072. AUTHORITY TO ESTABLISH PROGRAM FOR SICK LEAVE

POOL. (a) The commissioners court of a county may establish a

program within the county to allow an employee to voluntarily

transfer sick leave time earned by the employee to a county sick

leave pool.

(b) The commissioners court of a county with a population of one

million or more may allow an employee to voluntarily transfer

vacation leave time earned by the employee to a county sick leave

pool.

Added by Acts 1993, 73rd Leg., ch. 613, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 711, Sec. 1, eff.

Sept. 1, 1995.

Sec. 157.073. ADMINISTRATION OF SICK LEAVE POOL PROGRAM. (a)

The commissioners court may adopt rules and prescribe procedures

and forms relating to the operation of the county sick leave pool

program. The commissioners court by rule may require an employee

to:

(1) enroll in the county sick leave pool as a condition for

eligibility under Section 157.075(a); and

(2) transfer at least one day of accrued sick leave time or, if

allowed under Section 157.072(b), accrued vacation leave time

earned by the employee as a condition of enrollment.

(b) The commissioners court shall designate a person to

administer the county sick leave pool program.

(c) The commissioners court shall determine which injuries and

illnesses are classified as catastrophic for purposes of this

subchapter. The court shall provide to the administrator a

written statement of that classification.

Added by Acts 1993, 73rd Leg., ch. 613, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 2001, 77th Leg., ch. 493, Sec. 1, eff. June

11, 2001.

Sec. 157.074. EMPLOYEE CONTRIBUTION TO SICK LEAVE POOL. (a) To

contribute time to the county sick leave pool, an employee must

submit an application to the administrator in the form prescribed

by the commissioners court.

(b) On approval by the administrator, in a fiscal year the

employee may transfer to the county sick leave pool not less than

one day or more than five days of accrued sick leave time, or

accrued vacation leave time in a county operating under Section

157.072(b), earned by the employee. The administrator shall

credit the pool with the amount of time contributed by the

employee and shall deduct the same amount of time from the amount

to which the employee is entitled, as if the employee had used

the time for personal purposes.

(c) An employee who is terminated or who resigns or retires may

donate not more than 10 days of accrued sick leave time or, if

allowed under Section 157.072(b), accrued vacation leave time

earned by the employee to take effect immediately before the

effective date of termination, resignation, or retirement.

Added by Acts 1993, 73rd Leg., ch. 613, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 711, Sec. 2, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 612, Sec. 2, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 493, Sec. 2, eff. June 11,

2001.

Sec. 157.075. EMPLOYEE WITHDRAWAL FROM SICK LEAVE POOL. (a) An

employee is eligible to use time contributed to the county sick

leave pool if:

(1) because of a catastrophic injury or illness, the employee

has exhausted all the accrued paid leave and compensatory time to

which the employee is otherwise entitled; and

(2) the employee is enrolled in the county sick leave pool, if

the commissioners court requires enrollment under Section

157.073(a).

(b) An eligible employee must apply to the administrator for

permission to use time in the county sick leave pool. If the

administrator determines that the employee is eligible, the

administrator shall approve the transfer of time from the pool to

the employee. The administrator shall credit the time to the

employee, and the employee may use the time in the same manner as

sick leave earned by the employee in the course of employment.

(c) An eligible employee may not use time in the county sick

leave pool in an amount that exceeds the lesser of one-third of

the total amount of time in the pool or 180 days. The

administrator shall determine the exact amount that an eligible

employee may use.

(d) An employee absent on sick leave assigned from the county

sick leave pool is treated for all purposes as if the employee

were absent on earned sick leave.

(e) The estate of a deceased employee is not entitled to payment

for unused sick leave acquired by that employee from the county

sick leave pool.

Added by Acts 1993, 73rd Leg., ch. 613, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 612, Sec. 3, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 493, Sec. 3, eff. June

11, 2001; Acts 2001, 77th Leg., ch. 554, Sec. 1, eff. June 11,

2001.

SUBCHAPTER F. GROUP HEALTH AND RELATED BENEFITS

Sec. 157.101. GROUP HEALTH AND RELATED BENEFITS. (a) A

commissioners court by rule, including through an

intergovernmental risk pool organized under Chapter 172, may

provide for group health and related benefits, including medical

care, surgical care, hospitalization, and pharmaceutical, life,

accident, disability, long-term care, vision, dental, mental

health, and substance abuse benefits, for the following persons

if their salaries are paid from the funds of the county or funds

of a flood control district located entirely in the county, or

funds of a hospital district described by Section 281.0475,

Health and Safety Code, located entirely in the county, or if

they are employees of another governmental entity for which the

county is obligated to provide benefits:

(1) deputies, assistants, and other employees of the county, or

of the flood control district, or of the hospital district, who

work under the commissioners court or its appointees;

(2) county and district officers and their deputies and

assistants appointed under Subchapter A, Chapter 151;

(3) employees of a community supervision and corrections

department established under Chapter 76, Government Code;

(4) a retired person formerly holding a status listed in

Subdivisions (1)-(3); and

(5) the dependents of a person listed in Subdivisions (1)-(4).

(b) The commissioners court may provide the benefits under

Subsection (a) through insurance, self-insurance, or a contract

with a county-operated hospital, a hospital operated jointly by a

municipality and county, or a private hospital.

(c) A rule adopted under this section relating to a person's

group health or related benefits coverage must be included in the

person's employment contract or otherwise communicated in writing

to the person.

(d) A rule adopted under this section may be subject to the

approval of the county auditor.

(e) Before adopting a rule under this section, the commissioners

court must provide notice of a hearing about the proposed

adoption in accordance with Chapter 551, Government Code. At the

hearing, an employee or taxpayer of the county is entitled to

appear and protest the adoption of a rule.

(f) A county providing coverage under this section may reinsure

its potential liability or purchase stop-loss coverage for any

amount of potential liability that is in excess of projected paid

losses. A county that reinsures its potential liability or

purchases stop-loss coverage for any amount of potential

liability must do so from an insurance company admitted to do

business in this state that holds a certificate of authority from

the Texas Department of Insurance or an intergovernmental risk

pool organized under Chapter 172.

Added by Acts 2003, 78th Leg., ch. 630, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 25, eff. September 1, 2005.

Sec. 157.102. GROUP HEALTH AND RELATED BENEFITS FUND. (a) The

commissioners court of a county that adopts rules under Section

157.101 may require persons participating in the group health and

related benefits plan to contribute toward the payment of the

plan. The commissioners court may establish a fund to pay for

the group health and related benefits. The fund may take the

form of a single nonprofit trust as described by Section

222.002(c)(5)(A), Insurance Code.

(b) A person who elects to participate in any aspect of the

group health and related benefits plan and is required to make

contributions toward the payment of the plan must authorize

contributions to the fund by salary deduction. The authorization

must be submitted in writing to the county officer authorized by

the commissioners court to administer payroll deductions. The

authorization remains in effect as long as the person is required

to make contributions toward the payment of the plan. If the

amount of the person's required contributions changes after the

date the request for deduction is submitted, the county shall

notify the person of the change before the change takes effect.

The county and any participating flood control district or

hospital district may also contribute to the fund.

(c) The fund may be used only for the purposes stated in

Subsection (a). Employees who are discharged or who end their

employment voluntarily have no vested right to contributions made

to the fund. The fund shall continue to be used for the benefit

of the remaining employees.

(d) Claims shall be paid from the fund in the same manner as

provided by law for the payment of other claims of the county or

flood control district.

(e) If a plan established under this section is terminated by

the commissioners court, the remaining funds shall be transferred

to the county and to any participating flood control district in

proportion to the total contributions made by them.

Added by Acts 2003, 78th Leg., ch. 630, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.145, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1094, Sec. 26, eff. September 1, 2005.

Sec. 157.103. SUBROGATION. (a) A county that has paid group

health and related benefits for a sheriff, deputy sheriff,

constable, deputy constable, or other county or precinct law

enforcement official is subrogated to the law enforcement

official's right of recovery for personal injuries caused by

another to the extent of the payments made by the county.

(b) A county may not refuse to pay group health and related

benefits on the ground that the law enforcement official has a

claim for damages for personal injury.

Added by Acts 2003, 78th Leg., ch. 630, Sec. 1, eff. Sept. 1,

2003.

Sec. 157.104. PAYMENTS FOR CERTAIN HEALTH COVERAGE. A county

may purchase and pay premiums for coverages as described by

Section 157.006.

Added by Acts 2003, 78th Leg., ch. 630, Sec. 1, eff. Sept. 1,

2003.

Sec. 157.105. APPLICABILITY OF SUBCHAPTER. (a) A county that

chooses to provide medical or related benefits may operate under

this subchapter or Subchapter A.

(b) A county operating under this subchapter that previously

created a fund under Section 157.003 may continue the fund or may

terminate the fund and create a fund as provided by Section

157.102.

Added by Acts 2003, 78th Leg., ch. 630, Sec. 1, eff. Sept. 1,

2003.

Sec. 157.106. INSURANCE POOL OR INSURANCE COMPANY NOT CREATED.

If a county provides for group health and related benefits,

including medical care, surgical care, hospitalization, and

pharmaceutical, life, accident, disability, long-term care,

vision, dental, mental health, and substance abuse benefits, to

persons listed under Section 157.101(a)(1), the county:

(1) has not created an insurance pool with a flood control

district, hospital district, or other governmental entity, unless

the county enters into a contract under Chapter 172; and

(2) is not an insurance company subject to the Insurance Code or

to regulation by the Texas Department of Insurance as an

insurance company.

Added by Acts 2005, 79th Leg., Ch.

1094, Sec. 27, eff. September 1, 2005.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 157.901. LEGAL DEFENSE OF EMPLOYEES. (a) A county

official or employee sued by any entity, other than the county

with which the official or employee serves, for an action arising

from the performance of public duty is entitled to be represented

by the district attorney of the district in which the county is

located, the county attorney, or both.

(b) If additional counsel is necessary or proper in the case of

an official or employee provided legal counsel under Subsection

(a) or if it reasonably appears that the act complained of may

form the basis for the filing of a criminal charge against the

official or employee, the official or employee is entitled to

have the commissioners court of the county employ and pay private

counsel.

(c) A county official or employee is not required to accept the

legal counsel provided in this section.

(d) Repealed by Acts 1989, 71st Leg., ch. 509, Sec. 2, eff. June

14, 1989.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 157.061 and amended by Acts 1989, 71st Leg.,

ch. 1, Sec. 37(a), (b), eff. Aug. 28, 1989. Amended by Acts 1989,

71st Leg., ch. 509, Sec. 1, 2, eff. June 14, 1989.

Sec. 157.9015. REPRESENTATION PERMITTED WITHOUT CONFLICT OF

INTEREST. (a) It is not a conflict of interest for a district

or county attorney under Section 157.901 to defend a county or a

county official or employee sued by another county official or

employee and also to advise or represent the opposing party on a

separate matter arising from the performance of a public duty,

regardless of whether the attorney gives the advice or

representation to the opposing party before the suit began or

while the suit is pending.

(b) If practicable, the district or county attorney shall assign

a different attorney to defend the county or a county official or

employee under this section than the attorney assigned to advise

or represent the opposing party on a separate matter.

(c) This section does not require a district or county attorney

to represent a county official or employee who brings a suit

against the county or another county official or employee for an

action arising from the performance of a public duty.

Added by Acts 1999, 76th Leg., ch. 338, Sec. 1, eff. May 29,

1999.

Sec. 157.902. PERSONNEL RULES APPLYING TO JUVENILE AND PROBATION

OFFICERS, COURT REPORTERS, AND COUNTY AUDITOR'S OFFICE IN

COUNTIES OF 500,000 OR MORE. (a) This section applies only to

counties with a population of 500,000 or more.

(b) The district judges in the county may, by a majority vote at

a meeting of which each judge has notice, apply to all juvenile

and probation officers appointed under Title 82, Revised

Statutes, all court reporters, and the county auditor and all the

auditor's assistants in the county the rules that:

(1) are adopted by the commissioners court in the county for

other county and district employees; and

(2) relate to hours of work; vacations; holidays; sick leave;

deductions for absences; retirement; medical care;

hospitalization; and compensation, accident, hospital, and

disability insurance.

(c) The district judges must uniformly apply the rules as far as

practicable.

(d) If the district judges do not exercise their authority under

Subsection (b):

(1) the juvenile board of the county may, to the extent the

board determines, apply the rules to the juvenile and probation

officers;

(2) the district judges may, to the extent the judges determine

by vote of a majority present, apply the rules to the court

reporters; and

(3) the county auditor may, to the extent the auditor determines

and with the approval of a majority of the district judges, apply

the rules to the county auditor and the auditor's assistants.

(e) A decision of the district judges under Subsection (d)(2),

must be evidenced by an order entered in the minutes of each

judge's court. A certified copy of the order must be given to the

commissioners court of the county.

(f) If a juvenile or probation officer, a county auditor, or an

assistant to the auditor is jointly employed by two or more

subdivisions of government, the rules that are applied to that

person may be changed accordingly. To achieve uniform application

of the rules, the person may be considered to be employed and

paid by only one subdivision, but the expenses of administration

and contributions may be prorated to the different employing

subdivisions.

(g) This section does not affect any other law that applies to

the time, method, and manner of appointment or discharge of a

juvenile or probation officer, a court reporter, or the county

auditor or an assistant to the auditor or that applies to the

number or salaries of those persons.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 157.062 by Acts 1989, 71st Leg., ch. 1, Sec.

37(a), eff. Aug. 28, 1989.

Sec. 157.903. AUTHORITY TO INDEMNIFY ELECTED AND APPOINTED

COUNTY OFFICERS. The commissioners court of a county by order

may provide for the indemnification of an elected or appointed

county officer against personal liability for the loss of county

funds, or loss of or damage to personal property, incurred by the

officer in the performance of official duties if the loss was not

the result of the officer's negligence or criminal action.

Added by Acts 1989, 71st Leg., ch. 253, Sec. 1, eff. Aug. 28,

1989.

Sec. 157.904. PERSONNEL RECORDS OF CERTAIN SHERIFF'S

DEPARTMENTS. (a) This section applies only to a sheriff's

department in a county with a population of 3.3 million or more.

(b) In this section, "employee record" means any letter,

memorandum, or document maintained by the department that relates

to a department employee.

(c) The sheriff or the sheriff's designee shall maintain a

permanent personnel file on each department employee. An

employee's permanent personnel file must contain any employee

record relating to:

(1) a commendation, congratulation, or honor bestowed on the

employee by a member of the public or by the department for an

action, duty, or activity that relates to the employee's official

duties;

(2) any misconduct by the employee if the employee record is

made by the department and if the misconduct resulted in

disciplinary action by the department; and

(3) the periodic evaluation of the employee by a supervisor.

(d) An employee record relating to alleged misconduct by an

employee may not be placed in the employee's permanent personnel

file if the department determines that there is insufficient

evidence to sustain the charge of misconduct.

(e) An employee record relating to disciplinary action taken

against an employee or to alleged misconduct by the employee that

is placed in the employee's permanent personnel file shall be

removed from the file if a court or an administrative body of

competent jurisdiction, including the sheriff's department civil

service commission, determines that:

(1) the disciplinary action was taken without just cause; or

(2) the charge of misconduct was not supported by sufficient

evidence.

(f) If a negative record of employee misconduct or other

notation of negative impact is included in an employee's

permanent personnel file, the sheriff or the sheriff's designee,

not later than the 30th day after the date the record is

included, shall notify the affected employee that the record has

been included in the file. The employee may, not later than the

15th day after the date of receipt of the notification, file a

written response to the negative employee record. The sheriff or

the sheriff's designee shall place the response in the employee's

permanent personnel file with the negative record.

(g) An employee is entitled, on request, to a copy of any

employee record placed in the employee's permanent personnel

file. The department may charge the employee a reasonable fee not

to exceed actual cost for copies provided under this subsection.

(h) The sheriff or the sheriff's designee may not release an

employee record or other information contained in an employee's

permanent personnel file without first obtaining the employee's

written permission, unless the release of the record or

information is required by law.

Added by Acts 1991, 72nd Leg., ch. 875, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 69, eff.

Sept. 1, 2001.

Sec. 157.906. PAYMENT FOR APPEARANCES OF PEACE OFFICERS EMPLOYED

BY COUNTY IN COURT OR ADMINISTRATIVE PROCEEDINGS. (a) A county

shall pay a peace officer employed by the county for an

appearance as a witness in a criminal suit, a civil suit, or an

administrative proceeding in which the county or other political

subdivision or government agency is a party in interest if the

appearance:

(1) is required;

(2) is made on time off; and

(3) is made by the peace officer in the capacity of a peace

officer.

(b) Payment under this section is at the peace officer's regular

rate of pay.

(c) Payment under this section may be taxed as court costs in

civil suits.

(d) This section does not reduce or prohibit compensation paid

in excess of the regular rate of pay.

Added by Acts 2009, 81st Leg., R.S., Ch.

412, Sec. 3, eff. June 19, 2009.



CHAPTER 158. COUNTY CIVIL SERVICE

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. COUNTY OFFICERS AND EMPLOYEES

CHAPTER 158. COUNTY CIVIL SERVICE

SUBCHAPTER A. COUNTY CIVIL SERVICE SYSTEM

Sec. 158.001. DEFINITIONS. In this subchapter:

(1) "Commission" means a county civil service commission.

(2) "Employee" means a person who obtains a position by

appointment and who is not authorized by statute to perform

governmental functions involving an exercise of discretion in the

person's own right, unless the person is included by a local

civil service rule adopted under the procedures outlined in

Section 158.009; or a person included in the coverage of a county

civil service system as the result of an election held under

Section 158.007. The term does not include a person who holds an

office the term of which is limited by the constitution of this

state.

(3) "Department" means a county, district, or precinct office or

officer, agency, or board that has jurisdiction and control of

the performance of employees' official duties. The term includes

a sheriff's department.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 881, Sec. 1, eff. Sept. 1,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

833, Sec. 1, eff. June 15, 2007.

Sec. 158.002. ELIGIBLE COUNTIES. A county with a population of

190,000 or more may, in accordance with this subchapter, create a

county civil service system to include all the employees of the

county who are not exempted from the system by the express terms

or judicial interpretations of this subchapter or by the

operation of Subchapter B.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

833, Sec. 2, eff. June 15, 2007.

Sec. 158.0025. CREATION OF SHERIFF'S DEPARTMENT CIVIL SERVICE

SYSTEM IN CERTAIN COUNTIES NOT COVERED BY SUBCHAPTER B. (a)

This section applies only to a county with a population of

190,000 or more, other than:

(1) a county that has created a civil service system under this

subchapter to include those employees of the county described by

Section 158.002; or

(2) a county in which the sheriff's department is eligible to

create a civil service system under Subchapter B.

(b) Notwithstanding any other provision of this subchapter, the

commissioners court of a county to which this section applies may

create a civil service system under this section to include only

the employees of the sheriff's department of the county.

(c) A sheriff's department civil service system may be created

under this section by an order in accordance with Section 158.003

or by an election in accordance with Section 158.004.

(d) Notwithstanding Section 158.005(b), if an election is

ordered under Section 158.004 on the question of the creation of

a sheriff's department civil service system under this section,

the commissioners court shall order the ballot at the election to

be printed to provide voting for or against the proposition:

"Creation of a civil service system for the sheriff's department

of the county."

(e) Notwithstanding Section 158.014(c), if an election is called

to determine whether a sheriff's department civil service system

created under this section will be dissolved under that section,

the commissioners court shall order the ballot at the election to

be printed to provide voting for or against the proposition:

"Dissolution of the civil service system for the sheriff's

department of the county."

(f) Sections 158.0065 and 158.007 do not apply to a sheriff's

department civil service system created under this section.

(g) Except as otherwise provided by this section, the provisions

of this subchapter that would govern the operation of a civil

service system created for all employees of a county under this

chapter apply to the operation of a civil service system created

for the employees of the sheriff's department of a county under

this section.

Added by Acts 2005, 79th Leg., Ch.

414, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

833, Sec. 3, eff. June 15, 2007.

Sec. 158.003. CREATION BY ORDER. (a) A county civil service

system may be created by an order adopted by a majority of the

members of the commissioners court of the county.

(b) A copy of an order adopted under this section shall be

placed in the minutes of the court's proceedings. The copy of the

order is public information.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 158.004. CREATION BY ELECTION. (a) A county civil service

system may be created by approval of the system by a majority of

the qualified voters of the county voting at an election called

for that purpose.

(b) The commissioners court by order may call an election on the

question of the creation of a county civil service system.

(c) The commissioners court shall hold the election called under

this section on the first authorized uniform election date

prescribed by Chapter 41, Election Code, that allows sufficient

time for publication of the notice required by Subsection (e) and

for compliance with any other requirements established by law.

(d) The order calling the election must specify the date, time,

and place of the election, the form of the ballots, and the name

of the presiding judge for each voting place.

(e) In addition to the notice required by Chapter 4, Election

Code, the commissioners court must publish in a newspaper of

general circulation in the county a substantial copy of the order

calling the election. The first publication must be made on or

before the 15th day before the date of the election and continue

once a week for two consecutive weeks.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 158.005. BALLOTS AND VOTING AT ELECTION TO CREATE SYSTEM.

(a) Each qualified voter of the county is entitled to vote at

the election.

(b) The commissioners court shall order the ballot at the

election to be printed to provide for voting for or against the

proposition: "Creation of a county civil service system."

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 158.006. RESULT OF ELECTION TO CREATE SYSTEM. (a) The

presiding judge of each voting place shall supervise the counting

of votes cast at the election.

(b) Within 24 hours after the election, each judge shall certify

to the commissioners court the results of the election at the

voting place.

(c) A copy of the results of the election shall be filed with

the county clerk. The copy on file with the county clerk is a

public record.

(d) If the proposition is approved, the commissioners court

shall declare the result and by order create the county civil

service system. A copy of the order creating the system shall be

placed in the minutes of the court's proceedings.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 158.0065. PETITION TO CREATE BY ORDER OR ELECTION. (a)

This section applies only in a county with a population of

290,000 or more that would not be eligible to expand or dissolve

the system under Section 158.007.

(b) The commissioners court of a county that receives a petition

signed by at least 50 percent of the county's employees

requesting the creation of a county civil service system shall

vote not later than the 30th day after the date that the court

receives the petition whether to create a system by adopting an

order under Section 158.003. If the court does not create a

system as provided by Section 158.003, the court shall call an

election to decide the question as provided by Sections

158.004-158.006.

Added by Acts 1991, 72nd Leg., ch. 548, Sec. 1, eff. June 15,

1991.

Sec. 158.007. EXPANDED COVERAGE OR DISSOLUTION OF SYSTEM IN

POPULOUS COUNTIES. (a) In a county that has a population of

more than 1.3 million and a civil service system created under

this subchapter, the qualified voters of the county, voting at an

election called for that purpose, may determine whether the

system will be dissolved or expanded to cover the employees,

except licensed attorneys, of the office of district or criminal

district attorney, the adult and juvenile probation officers and

their assistants, personnel in the county auditor's office

including all assistant county auditors, and all other employees

of the county not included in the coverage of the system and not

specifically exempted by Section 158.013 or Subchapter B.

(b) The commissioners court of an eligible county by order may

call an election on the question of the expansion or dissolution

of a county civil service system as provided by Subsection (a).

(c) Except as otherwise provided by this section, the election

must be held in the manner provided for an election to create a

county civil service system.

(d) The election must be held on the date of the general

election for state and county officers.

(e) Each qualified voter of the county is entitled to vote at

the election.

(f) The commissioners court shall order the ballot at the

election to be printed to provide for voting for or against the

proposition: "Keeping and expanding the county civil service

system."

(g) The commissioners court shall declare the results and, if

the proposition is approved by a majority of the qualified voters

voting at the election, by order expand the coverage of the

system as provided by Subsection (a). If the proposition is not

so approved, the commissioners court by order shall dissolve the

county civil service system. A copy of the order expanding or

dissolving the system shall be placed in the minutes of the

court's proceedings.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 669, Sec. 70, eff. Sept. 1,

2001.

Sec. 158.008. APPOINTMENT OF COMMISSION. (a) If a civil

service system is created under this subchapter, the

commissioners court shall appoint three persons to serve as the

members of the civil service commission that administers the

system. The commissioners court shall designate one of the

members as chairman of the commission.

(b) Each member of the commission is appointed for a term of two

years.

(c) The commissioners court shall fill a vacancy on the

commission by appointing a person to serve the unexpired part of

the term of the member whose position is vacant.

(d) To be eligible for appointment to the commission, a person

must:

(1) be at least 25 years old; and

(2) have resided in the county for the three years immediately

preceding the date on which the person's term will begin.

(e) A member of the commissioners court of a county with a

population of 1.8 million or more is not prohibited from being

appointed to the civil service commission.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 830, Sec. 1, eff. June 14,

2001.

Sec. 158.009. POWERS OF THE COMMISSION. (a) Except as provided

by Section 158.010, the commission shall adopt, publish, and

enforce rules regarding:

(1) the definition of a county employee;

(2) selection and classification of county employees;

(3) competitive examinations;

(4) promotions, seniority, and tenure;

(5) layoffs and dismissals;

(6) disciplinary actions;

(7) grievance procedures; and

(8) other matters relating to the selection of county employees

and the procedural and substantive rights, advancement, benefits,

and working conditions of county employees.

(b) The commission may adopt or use as a guide any civil service

law or rule of the United States, this state, or a political

subdivision in this state to the extent that the law or rule

promotes the purposes of this subchapter and serves the needs of

the county.

(c) The commission may not adopt or enforce a rule requiring a

county employee to retire because of age. The commission may

adopt a rule requiring a county employee, on reaching an age set

by the commission, to submit annually to the commission an

affidavit from a physician stating that the employee is

physically and mentally capable of continuing employment.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 881, Sec. 2, eff. Sept. 1,

1989.

Sec. 158.010. EMPLOYMENT BY DEPARTMENTS. (a) The head of each

department included in the coverage of a county civil service

system may assume responsibility for selecting all persons who

are to be employees of that department.

(b) A person employed by a department whose head has assumed

responsibility as provided by Subsection (a) serves as a

probationary employee during the first six months after selection

and may not be included in the coverage of the county civil

service system during that six-month period. At the end of the

six-month period the person's employment may be terminated or the

person may be made a permanent employee by the head of the

department.

(c) On becoming a permanent employee, a person comes under the

coverage of the county civil service system and is fully entitled

to all benefits of and subject to all obligations imposed by the

system.

(d) This section does not affect the status of any person who is

an employee of a department under a county civil service system

on the date the head of the department assumes responsibility for

selecting persons who are to be employees of that department.

(e) The rules adopted by the commission under Section 158.009

relating to the selection and classification of county employees

and to competitive examinations for selection apply to the

initial hiring of personnel under this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 881, Sec. 3, eff. Sept. 1,

1989.

Sec. 158.011. COMPENSATION AND STAFF. The members of the

commission serve without compensation, but the commissioners

court shall reimburse each member for all necessary expenses

incurred in performing the member's duties. The commissioners

court shall provide the commission with adequate office space and

sufficient funds to employ an adequate staff and to purchase

necessary supplies and equipment.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 158.012. APPEALS. (a) A county employee who, on a final

decision by the commission, is demoted, suspended, or removed

from the employee's position may appeal the decision by filing a

petition in a district court in the county within 30 days after

the date of the decision.

(b) An appeal under this section is under the substantial

evidence rule, and the judgment of the district court is

appealable as in other civil cases.

(c) If the district court renders judgment for the petitioner,

the court may order reinstatement of the employee, payment of

back pay, or other appropriate relief.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 68, Sec. 1, eff. Sept. 1,

1997.

Sec. 158.0121. REVIEW UNDER SUBSTANTIAL EVIDENCE RULE. In an

appeal under Section 158.012, the district court may not

substitute its judgment for the judgment of the commission on the

weight of the evidence on questions committed to the commission's

discretion but:

(1) may affirm the commission's decision in whole or in part;

and

(2) shall reverse or remand the case for further proceedings if

substantial rights of the petitioner have been prejudiced because

the commission's findings, inferences, conclusions, or decisions

are:

(A) in violation of a constitutional or statutory provision;

(B) in excess of the commission's authority;

(C) made through unlawful procedure;

(D) affected by other error of law;

(E) not reasonably supported by substantial evidence considering

the reliable and probative evidence in the record as a whole; or

(F) arbitrary or capricious, characterized by abuse of

discretion, or clearly an unwarranted exercise of discretion.

Added by Acts 1997, 75th Leg., ch. 68, Sec. 2, eff. Sept. 1,

1997.

Sec. 158.0122. PROCEDURES FOR REVIEW UNDER SUBSTANTIAL EVIDENCE

RULE. (a) After service of the petition on the commission and

within the time permitted for filing an answer or within

additional time allowed by the court, the commission shall send

to the reviewing court the original or a certified copy of the

entire record of the proceeding under review. The record shall be

filed with the clerk of the court. The record may be shortened by

stipulation of all parties to the review proceedings. The court

may assess additional costs against a party who unreasonably

refuses to stipulate to limit the record, unless the party pays

all costs of record preparation. The court may require or permit

later corrections or additions to the record.

(b) A party may apply to the court to present additional

evidence. If the court is satisfied that the additional evidence

is material and that there were good reasons for the failure to

present it in the proceeding before the commission, the court may

order that the additional evidence be taken before the commission

on conditions determined by the court. The commission may change

its findings and decisions by reason of the additional evidence

and shall file the additional evidence and any changes, new

findings, or decisions with the reviewing court.

(c) The party seeking judicial review shall offer, and the

reviewing court shall admit, the commission record into evidence

as an exhibit.

(d) The court shall conduct the review sitting without a jury

and is confined to the commission record, except that the court

may receive evidence of procedural irregularities alleged to have

occurred before the commission that are not reflected in the

record.

Added by Acts 1997, 75th Leg., ch. 68, Sec. 2, eff. Sept. 1,

1997.

Sec. 158.0123. COST OF PREPARING COMMISSION RECORD. (a) The

commission may require a party who appeals a final decision under

Section 158.012 to pay one-half of the cost of preparation of the

original or a certified copy of the record of the commission

proceeding that is required to be sent to the reviewing court.

(b) A charge imposed under this section is a court cost and may

be assessed by the court in accordance with the Texas Rules of

Civil Procedure.

Added by Acts 1997, 75th Leg., ch. 68, Sec. 2, eff. Sept. 1,

1997.

Sec. 158.013. EXEMPTIONS. (a) A person who on August 30, 1971,

was an employee of an eligible county under this subchapter may

not be required to take a competitive examination or perform any

other act to maintain the position held on that date.

(b) This subchapter does not apply to:

(1) assistant district attorneys, investigators, or other

employees of a district or criminal district attorney, except as

provided by Section 158.007;

(2) the official shorthand reporter of a court; or

(3) an elected or appointed officer under the constitution.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 158.014. DISSOLUTION OF SYSTEM. (a) If, after a civil

service system under this subchapter has been in effect for at

least one year, 10 percent of the qualified voters of the county

petition the commissioners court to dissolve the system, the

commissioners court shall call an election to determine whether

the system will be dissolved.

(b) An election under this section must be held in the manner

provided for an election to create a county civil service system.

(c) The ballot for the election shall be printed to provide for

voting for or against the proposition: "Dissolution of the county

civil service system."

(d) If the proposition is approved by a majority of the

qualified voters voting at the election, the commissioners court

shall declare the result and by order dissolve the civil service

system. A copy of the order dissolving the system shall be placed

in the minutes of the court's proceedings.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 158.015. LIMITATION ON ELECTIONS. The commissioners court

may not call an election under Section 158.004 or 158.014 for at

least two years after the date of any previous election under

either of those sections.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. SHERIFF'S DEPARTMENT CIVIL SERVICE SYSTEM IN

CERTAIN COUNTIES

Sec. 158.031. DEFINITIONS. In this subchapter:

(1) "Commission" means a sheriff's department civil service

commission.

(2) "Department" means a sheriff's department.

(3) "Employee" means an employee of a sheriff's department. The

term includes a deputy sheriff.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 158.032. ELIGIBLE DEPARTMENTS. A sheriff's department in a

county with a population of more than 500,000 may, in accordance

with this subchapter, create a civil service system.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 127, Sec. 1, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 597, Sec. 92, eff. Sept. 1, 1991.

Sec. 158.033. PETITION AND ELECTION. (a) If at least 20

percent of the employees of an eligible department under this

subchapter sign a petition requesting an election under this

section and present the petition to the county judge of the

employing county, the judge shall order a departmental election

on the question of the creation of a sheriff's department civil

service system.

(b) The county judge shall hold the election after the 15th day

but on or before the 45th day after the date the petition is

submitted. The election must be by secret ballot and each

employee is entitled to vote at the election.

(c) The ballots for the election shall be printed to provide for

voting for or against the proposition: "Creation of a sheriff's

department civil service system."

(d) The county judge shall canvass the votes and declare the

result.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 158.034. APPOINTMENT OF COMMISSION. (a) In a county with

a population of less than 2.8 million, if a majority of the

employees voting at the election approve the creation of a

sheriff's department civil service system, the sheriff,

commissioners court, and district attorney shall each appoint one

person to serve as a member of the civil service commission that

administers the system. In a county with a population of 2.8

million or more, if a majority of the employees voting at the

election approve the creation of a sheriff's department civil

service system, the sheriff, commissioners court, and district

attorney shall each appoint two persons to serve as members of

the civil service commission that administers the system, and the

three appointing authorities shall appoint one member by joint

action requiring the affirmative vote of each of the authorities.

(b) The sheriff shall designate one of the members as chairman

of the commission.

(c) Each member of the commission is appointed for a term of two

years. However, the initial members of the commission in a county

with a population of less than 2.8 million shall determine by lot

which two of them will serve a term of two years and which one of

them will serve a term of one year. In a county with a population

of 2.8 million or more:

(1) the initial member appointed jointly under Subsection (a)

serves a term of two years; and

(2) the initial members appointed by each individual appointing

authority shall determine by lot which one of the two initial

members appointed by the appointing authority will serve a term

of two years and which initial member appointed by that authority

will serve a term of one year.

(d) The entity that appointed a member of the commission whose

position becomes vacant shall appoint a person to serve the

unexpired part of the member's term.

(e) To be eligible for appointment to the commission, a person

must:

(1) be at least 25 years old; and

(2) have resided in the county for the three years immediately

preceding the date on which the person's term will begin.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 534, Sec. 1, eff. May 31,

1997.

Sec. 158.035. POWERS OF COMMISSION. (a) The commission shall

adopt, publish, and enforce rules regarding:

(1) selection and classification of employees;

(2) competitive examinations;

(3) promotions, seniority, and tenure;

(4) layoffs and dismissals;

(5) disciplinary actions;

(6) grievance procedures;

(7) the rights of employees during an internal investigation;

and

(8) other matters relating to the selection of employees and the

procedural and substantive rights, advancement, benefits, and

working conditions of employees.

(b) The commission may adopt or use as a guide any civil service

law or rule of the United States, this state, or a political

subdivision in this state to the extent that the law or rule

promotes the purposes of this subchapter and is consistent with

the needs and circumstances of the department.

(c) In a county with a population of 2.8 million or more, a

panel of three commissioners shall preside at the hearing and

vote on the commission's final decision in any case involving

termination, demotion, or recovery of back pay. A panel's

decision is the final decision of the commission for purposes of

Sections 158.0351 and 158.037. The commission shall adopt rules

prescribing the commission's procedures for assigning members to

a panel. A panel may not include more than one member who was

appointed to the commission by the same individual appointing

authority.

(d) In rendering a final decision regarding a disciplinary

action by the department, the commission may only sustain,

overturn, or reduce the disciplinary action. The commission may

not enhance a disciplinary action by the department.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 218, Sec. 1, eff. Sept. 1,

1993; Acts 1993, 73rd Leg., ch. 893, Sec. 1, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 534, Sec. 2, eff. May 31, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

432, Sec. 1, eff. September 1, 2009.

Sec. 158.0351. PROCEDURES AFTER FELONY INDICTMENT OR MISDEMEANOR

COMPLAINT. (a) This section applies only to a county with a

population of 2.8 million or more.

(b) If an employee is indicted for a felony or officially

charged with the commission of a Class A or B misdemeanor, the

sheriff may temporarily suspend the person with or without pay

for a period not to exceed 30 days after the date of final

disposition of the specified felony indictment or misdemeanor

complaint.

(c) The sheriff shall notify the suspended employee in writing

that the person is being temporarily suspended for a specific

period with or without pay and that the temporary suspension is

not intended to reflect an opinion on the merits of the

indictment or complaint.

(d) An employee indicted for a felony or officially charged with

the commission of a Class A or B misdemeanor who has also been

charged by the sheriff with a civil service rule violation

directly related to the indictment or complaint may delay the

civil service hearing for not more than 30 days after the date of

the final disposition of the indictment or complaint.

(e) If the sheriff temporarily suspends an employee under this

section and the employee is not found guilty as charged in the

indictment or complaint in a court of competent jurisdiction, the

employee may appeal to the commission for recovery of back pay.

The commission may:

(1) award all or part of the back pay, even if the employee is a

deputy sheriff whose appointment as a deputy was revoked under

Section 85.003(c); or

(2) modify or uphold the decision by the sheriff.

(f) Acquittal or dismissal of an indictment or a complaint does

not mean that an employee has not violated a civil service rule

and does not negate the charges that may have been or may be

brought against the employee by the sheriff.

(g) Conviction of a felony is cause for dismissal, and

conviction of a Class A or B misdemeanor may be cause for

disciplinary action or dismissal.

Added by Acts 1993, 73rd Leg., ch. 893, Sec. 2, eff. Sept. 1,

1993.

Sec. 158.036. COMPENSATION AND STAFF. The members of the

commission serve without compensation, but the commissioners

court shall reimburse each member for actual and necessary

expenses incurred in performing the member's duties. The

commissioners court shall provide the commission with adequate

office space and sufficient funds to employ an adequate staff and

to purchase necessary supplies and equipment.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 158.037. APPEALS. (a) An employee who, on a final

decision by the commission, is demoted, suspended, or removed

from a position may appeal the decision by filing a petition in a

district court in the county within 30 days after the date of the

decision.

(b) An appeal under this section is under the substantial

evidence rule, and the judgment of the district court is

appealable as in other civil cases.

(c) If the district court renders judgment for the petitioner,

the court may order reinstatement of the employee, payment of

back pay, or other appropriate relief.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 68, Sec. 3, eff. Sept. 1,

1997.

Sec. 158.0371. REVIEW UNDER SUBSTANTIAL EVIDENCE RULE. (a) The

same standards described by Section 158.0121 apply to an appeal

under Section 158.037.

(b) The procedures for review under Section 158.037 are the same

as provided by Section 158.0122.

(c) The commission may require a party who appeals a decision

under Section 158.037 to pay the cost of preparing the commission

record in the same manner provided by Section 158.0123.

Added by Acts 1997, 75th Leg., ch. 68, Sec. 4, eff. Sept. 1,

1997.

Sec. 158.038. EXEMPTIONS. (a) A person who is an employee of a

department on the date that a civil service system is adopted

under this subchapter in the department may not be required to

take a competitive examination or perform any other act under

this subchapter to maintain the person's employment.

(b) The sheriff of a county with a population of 3.3 million or

less may designate as exempt from the civil service system:

(1) the position of chief deputy;

(2) four positions of major deputy;

(3) one or more positions in the office of departmental legal

counsel; and

(4) additional positions in the department; provided, however,

that the sheriff may not designate as exempt a total of more than

10 positions.

(c) The sheriff of a county with a population of more than 3.3

million may designate as exempt from the civil service system:

(1) the position of chief deputy;

(2) one or more positions in the office of departmental legal

counsel; and

(3) additional positions in the department, not to exceed 25 in

number, that have been determined by the civil service commission

to be administrative or supervisory positions; provided, however,

that the sheriff may not designate as exempt any position in the

deputy classifications of captain or below. The designation of

any such additional exempt position by the sheriff shall not

diminish the number of positions within the deputy

classifications of captain or below.

(d) At the time a new sheriff takes office, an employee holding

an exempt position may be transferred to the nonexempt position

held by the employee immediately before being promoted to an

exempt position. A person who was not an officer in the

department when appointed to an exempt position may be

transferred only to an entry level position in accordance with

the system's civil service rules.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 810, Sec. 1, eff. Aug. 26,

1991; Acts 2001, 77th Leg., ch. 669, Sec. 71, eff. Sept. 1, 2001.

Sec. 158.039. DISSOLUTION OF SYSTEM. (a) If, after a civil

service system under this subchapter has been in effect in a

department for at least one year, 20 percent of the employees of

the department petition the county judge to dissolve the system,

the judge shall order a departmental election on the question of

the dissolution of the department's civil service system.

(b) The county judge shall hold the election after the 15th day

but on or before the 45th day after the date the petition is

submitted. The election must be by secret ballot and each

employee is entitled to vote at the election.

(c) The ballots for the election shall be printed to provide for

voting for or against the proposition: "Dissolution of the

sheriff's department civil service system."

(d) The county judge shall canvass the votes and declare the

result.

(e) If the proposition is approved by a majority of the

employees voting at the election, the county judge shall declare

the sheriff's department civil service system dissolved.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 158.040. EXCLUSIVITY. A civil service system created under

this subchapter and in effect applies to the department to the

exclusion of a civil service system in that county created under

Subchapter A or another law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 159. FINANCIAL DISCLOSURE BY COUNTY OFFICERS AND EMPLOYEES

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. COUNTY OFFICERS AND EMPLOYEES

CHAPTER 159. FINANCIAL DISCLOSURE BY COUNTY OFFICERS AND

EMPLOYEES

SUBCHAPTER A. FINANCIAL DISCLOSURE BY CERTAIN COUNTY OFFICERS

Sec. 159.001. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to:

(1) a county officer or candidate for a county office of a

county with a population of 100,000 or more; or

(2) a justice of the peace or a candidate for the office of

justice of the peace of a county with a population of 125,000 or

more.

Amended by Acts 1997, 75th Leg., ch. 1134, Sec. 18, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

480, Sec. 1, eff. September 1, 2007.

Sec. 159.002. DEFINITION. In this subchapter, "county officer"

means a county judge, county commissioner, or county attorney.

Amended by Acts 1997, 75th Leg., ch. 1134, Sec. 18, eff. Sept. 1,

1997.

Sec. 159.003. FINANCIAL STATEMENT REQUIRED. (a) A county

officer, candidate for a county office, justice of the peace, or

candidate for the office of justice of the peace shall file a

financial statement as required by this subchapter.

(b) The statement must:

(1) be filed with the county clerk of the county in which the

officer, justice, or candidate resides; and

(2) comply with Sections 572.022 and 572.023, Government Code.

Amended by Acts 1997, 75th Leg., ch. 1134, Sec. 18, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

480, Sec. 2, eff. September 1, 2007.

Sec. 159.004. FILING DATES; TIMELINESS OF FILING. (a) A county

officer or justice of the peace shall file the financial

statement required by this subchapter within the time prescribed

by Section 572.026, Government Code. A candidate for office as a

county officer or justice of the peace shall file the financial

statement required by this subchapter within the time prescribed

by Section 572.027, Government Code.

(b) The timeliness of the filing is governed by Section 572.029,

Government Code.

(c) A county officer or justice of the peace may request the

county clerk to grant an extension of time of not more than 60

days for filing the statement. The county clerk shall grant the

request if it is received before the filing deadline or if a

timely filing or request for extension is prevented because of

physical or mental incapacity. The county clerk may not grant

more than one extension to a person in one year except for good

cause shown.

(d) The county clerk may not grant an extension to a candidate

for office as a county officer or justice of the peace.

Amended by Acts 1997, 75th Leg., ch. 1134, Sec. 18, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

480, Sec. 3, eff. September 1, 2007.

Sec. 159.005. PREPARATION OF FORMS. (a) The county clerk may:

(1) design a form to be used for filing the financial statement

required by this subchapter; or

(2) require that a form designed by the Texas Ethics Commission

under Chapter 572, Government Code, be used for filing the

financial statement.

(b) The county clerk shall mail or, at the request of the person

required to file under this subchapter send by electronic mail,

two copies of the form to each person required to file under this

subchapter within the time prescribed by Section 572.030(c),

Government Code.

Amended by Acts 1997, 75th Leg., ch. 1134, Sec. 18, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

969, Sec. 1, eff. June 19, 2009.

Sec. 159.006. DUPLICATE STATEMENTS. If a person has filed a

financial statement under one provision of this subchapter

covering the preceding calendar year, the person is not required

to file a financial statement required under another provision of

this subchapter to cover that same year if, before the deadline

for filing the statement under the other provision, the person

notifies the county clerk in writing that the person has already

filed a financial statement under this subchapter to cover that

year.

Amended by Acts 1997, 75th Leg., ch. 1134, Sec. 18, eff. Sept. 1,

1997.

Sec. 159.007. PUBLIC ACCESS TO STATEMENTS. (a) Financial

statements filed under this subchapter are public records. The

county clerk shall maintain the statements in separate

alphabetical files and in a manner that is accessible to the

public during regular office hours.

(b) During the one-year period following the date of filing of a

financial statement, each time a person, other than the county

clerk or an employee of the county clerk who is acting on

official business, requests to see the financial statement, the

county clerk shall place in the file a statement of the person's

name and address, whom the person represents, and the date of the

request. The county clerk shall retain that statement in the file

for one year after the date the requested financial statement is

filed.

(c) The county clerk may, and on notification from a former

county officer, justice of the peace, or candidate shall, destroy

any financial statements filed by the officer, justice, or

candidate two years after the date the person ceases to be an

officer, justice, or candidate, as applicable.

Amended by Acts 1997, 75th Leg., ch. 1134, Sec. 18, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

480, Sec. 4, eff. September 1, 2007.

Sec. 159.0071. NOTIFICATION TO PROSECUTING ATTORNEY. The county

clerk of each county in which a person is required to file a

financial statement under this chapter shall maintain a list of

the county officers, candidates for county office, justices of

the peace, and candidates for the office of justice of the peace

required to file the financial statement. Not later than the

10th day after each applicable filing deadline, the county clerk

shall provide to the county attorney or criminal district

attorney a copy of the list showing for each county officer,

candidate for county office, justice of the peace, and candidate

for justice of the peace:

(1) whether the officer, justice, or candidate timely filed a

financial statement as required by this subchapter;

(2) whether the officer, justice, or candidate timely requested

and was granted an extension of time to file as provided for by

Section 159.004 and the new due date for each such officer,

justice, or candidate; or

(3) whether the officer, justice, or candidate did not timely

file a financial statement or receive an extension of time.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 6.02, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

480, Sec. 5, eff. September 1, 2007.

Sec. 159.008. CRIMINAL PENALTY. (a) A county officer,

candidate for county office, justice of the peace, or candidate

for the office of justice of the peace commits an offense if the

officer, justice, or candidate knowingly fails to file a

financial statement as required by this subchapter.

(b) An offense under this section is a Class B misdemeanor.

(c) It is a defense to prosecution under this section that the

officer, justice, or candidate did not receive copies of the

financial statement form required to be mailed to the officer,

justice, or candidate by this subchapter.

Amended by Acts 1997, 75th Leg., ch. 1134, Sec. 18, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

480, Sec. 6, eff. September 1, 2007.

Sec. 159.009. VENUE. An offense under this subchapter,

including perjury, may be prosecuted in any county in which it

may be prosecuted under the Code of Criminal Procedure.

Amended by Acts 1997, 75th Leg., ch. 1134, Sec. 18, eff. Sept. 1,

1997.

Sec. 159.010. CIVIL PENALTY. (a) A person who determines that

a person required to file a financial statement under this

subchapter has failed to do so may notify in writing:

(1) the county attorney or criminal district attorney; or

(2) the district attorney, if the person required to file the

statement is the county attorney.

(b) On receipt of a written notice under Subsection (a), the

county attorney, district attorney, or criminal district attorney

shall determine from any available evidence whether the person to

whom the notice relates has failed to file a statement. On making

that determination, the county attorney, district attorney, or

criminal district attorney shall immediately mail by certified

mail a notice of the determination to the person responsible for

filing the statement.

(c) If the person responsible for filing the statement fails to

file the statement before the 30th day after the person receives

the notice under Subsection (b), the person is civilly liable to

the county for an amount not to exceed $1,000.

(d) A penalty paid under this section shall be deposited to the

credit of the general fund of the county.

(e) This section is cumulative of any other available sanctions

for late filings of statements.

Amended by Acts 1997, 75th Leg., ch. 1134, Sec. 18, eff. Sept. 1,

1997.

SUBCHAPTER B. FINANCIAL DISCLOSURE BY OTHER COUNTY OFFICERS AND

EMPLOYEES

Sec. 159.031. COUNTY COVERED BY SUBCHAPTER. This subchapter

applies only to a county with a population of 125,000 or more.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 38(a), eff. Aug. 28,

1989. Renumbered from Sec. 159.001 and amended by Acts 1991, 72nd

Leg., ch. 304, Sec. 7.01, eff. Jan. 1, 1992.

Sec. 159.032. DEFINITIONS. In this subchapter:

(1) "County officer" means a sheriff, county tax

assessor-collector, county clerk, district clerk, county

treasurer, county auditor, or county purchasing agent. The term

does not include a county officer as defined by Section 159.002.

(2) "Precinct officer" means a constable.

(3) "County judicial officer" means a justice of the peace or a

master, magistrate, or referee appointed by a justice of the

peace.

(4) "County employee" does not include a person covered by

Subdivision (1), (2), or (3).

Added by Acts 1989, 71st Leg., ch. 1, Sec. 39(a), eff. Aug. 28,

1989. Renumbered from Sec. 159.002 and amended by Acts 1991, 72nd

Leg., ch. 304, Sec. 7.01, eff. Jan. 1, 1992. Amended by Acts

1995, 74th Leg., ch. 763, Sec. 8, eff. Sept. 1, 1995; Acts 1999,

76th Leg., ch. 62, Sec. 13.05, eff. Sept. 1, 1999.

Sec. 159.033. FINANCIAL DISCLOSURE REPORTING SYSTEM. (a) The

commissioners court of the county may adopt by order a financial

disclosure reporting system for county officers, precinct

officers, county judicial officers, candidates for those offices,

and county employees.

(b) The commissioners court shall prescribe the items required

to be reported and the times the report is due.

(c) If reporting is required, the commissioners court may

restrict the reporting requirement to a limited part of county

employees if all employees with similar jobs are required to

report.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 39(a), eff. Aug. 28,

1989. Renumbered from Sec. 159.003 and amended by Acts 1991, 72nd

Leg., ch. 304, Sec. 7.01, eff. Jan. 1, 1992.

Sec. 159.034. FILING REQUIREMENT. (a) The commissioners court

may require the report to be filed with the clerk of the

commissioners court, the county auditor, or any other county

officer. However, the commissioners court may require the report

to be filed with the county clerk or other elected county officer

only if the county clerk or elected county officer consents to

the imposition of that duty.

(b) The commissioners court may not require records filed under

this subchapter to be maintained for more than one year and may

require the authority with whom the records are filed to destroy

the records after one year.

(c) A person required by order of the commissioners court to

file a report under this subchapter is considered to have

complied with the order if the person files with the authority

prescribed by the commissioners court a report that complies with

the requirements of Chapter 572, Government Code.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 39(a), eff. Aug. 28,

1989. Renumbered from Sec. 159.004 and amended by Acts 1991, 72nd

Leg., ch. 304, Sec. 7.01, eff. Jan. 1, 1992. Amended by Acts

1995, 74th Leg., ch. 76, Sec. 5.95(38), eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

568, Sec. 1, eff. June 19, 2009.

Sec. 159.035. CIVIL PENALTY. (a) If a report is determined to

be late, the person responsible for filing the report is civilly

liable to the county for $100. The county attorney or the

district or criminal district attorney with civil jurisdiction

may not initiate suit for the penalty until the 10th day after

the date a notice concerning the late report is mailed to the

person. If the report is filed and the penalty is paid before the

10th day after the date of the mailing, the authority with whom

the report is filed shall notify the county attorney or the

district or criminal district attorney, and the civil suit under

this section may not be initiated.

(b) A penalty paid under this section shall be deposited to the

credit of the general fund of the county.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 39(a), eff. Aug. 28,

1989. Renumbered from Sec. 159.005 and amended by Acts 1991, 72nd

Leg., ch. 304, Sec. 7.01, eff. Jan. 1, 1992.

Sec. 159.036. CRIMINAL PENALTY. (a) An officer, candidate, or

employee required to file a report by an order adopted under this

subchapter commits an offense if the person knowingly fails to

file the report as required by the order.

(b) An offense under this section is a Class B misdemeanor.

(c) It is a defense to prosecution under this section that the

person has filed the required report and paid a civil penalty as

provided by this subchapter.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 39(a), eff. Aug. 28,

1989. Renumbered from Sec. 159.006 and amended by Acts 1991, 72nd

Leg., ch. 304, Sec. 7.01, eff. Jan. 1, 1992.

SUBCHAPTER C. FINANCIAL DISCLOSURE BY COUNTY JUDICIAL OFFICERS

Sec. 159.051. DEFINITIONS. In this subchapter:

(1) "Commission" means the Texas Ethics Commission.

(2) "County judicial officer" means the judge of a statutory

county court or statutory probate court.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 7, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1154, Sec. 1, eff.

Sept. 1, 1997.

Sec. 159.052. FILING REQUIREMENT. (a) A county judicial

officer or a candidate for office as a county judicial officer

shall file with the county clerk or the commission a financial

statement that complies with Sections 572.022 and 572.023,

Government Code.

(b) A county judicial officer or candidate who files a financial

statement with the commission shall file with the county clerk a

document stating that the officer or candidate is filing the

financial statement with the commission. The document must be

filed by the deadline for filing the financial statement.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 7, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1154, Sec. 1, eff.

Sept. 1, 1997.

Sec. 159.053. FILING DATES; TIMELINESS OF FILING. (a) A county

judicial officer shall file the financial statement required by

this subchapter within the time prescribed by Section 572.026,

Government Code. A candidate for office as a county judicial

officer shall file the financial statement required by this

subchapter within the time prescribed by Section 572.027,

Government Code.

(b) The timeliness of the filing is governed by Section 572.029,

Government Code.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 7, eff. Sept. 1,

1995.

Sec. 159.054. PREPARATION OF FORMS. (a) The county clerk may:

(1) design a form to be used for filing the financial statement

required by this subchapter; or

(2) require that a form designed by the commission under Chapter

572, Government Code, be used for filing the financial statement.

(b) The county clerk shall make copies of the form available to

each person required to file under this subchapter within the

time prescribed by Section 572.030(c), Government Code.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 7, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1154, Sec. 2, eff.

Sept. 1, 1997.

Sec. 159.055. PUBLIC ACCESS TO STATEMENTS. (a) Except as

provided by Subsection (b), a financial statement filed under

this subchapter or a document filed under Section 159.052(b) is a

public record. The county clerk or the commission shall maintain

the financial statements or documents in a manner that is

accessible to the public during regular business hours.

(b) On the written request of a county judicial officer or

candidate, the county clerk or the commission shall remove the

names of the officer's or candidate's dependent children from the

officer's or candidate's financial statement before the statement

is made available to a member of the public.

(c) Until the first anniversary of the date a financial

statement is filed, each time a person requests to see the

financial statement, excluding the county clerk or an employee of

the county clerk or the commission, acting on official business,

the county clerk or the commission shall place in the file a

statement of the person's name and address, whom the person

represents, and the date of the request. The county clerk or the

commission shall maintain that statement in the file until the

first anniversary of the date the financial statement is filed.

(d) After the second anniversary of the date a person ceases to

be a county judicial officer, the county clerk or the commission

may and on notification from the former officer shall destroy

each financial statement filed by the officer.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 7, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1154, Sec. 3, eff.

Sept. 1, 1997.

Sec. 159.056. FAILURE TO FILE; CRIMINAL PENALTY. (a) A person

commits an offense if the person:

(1) is a county judicial officer or a candidate for office as a

county judicial officer; and

(2) knowingly fails to file a financial statement as required by

this subchapter.

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 1995, 74th Leg., ch. 763, Sec. 7, eff. Sept. 1,

1995.



CHAPTER 160. GRIEVANCE PROCEDURE FOR COUNTY EMPLOYEES

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. COUNTY OFFICERS AND EMPLOYEES

CHAPTER 160. GRIEVANCE PROCEDURE FOR COUNTY EMPLOYEES

Sec. 160.001. POLICY. The purpose of this chapter is to provide

reasonable, standardized grievance procedures for certain

counties and their employees because:

(1) it is the policy of this state that the right of public

employees to present, individually or through a representative

that does not claim the right to strike, grievances concerning

their wages, hours of work, or conditions of work should continue

unimpaired; and

(2) the application of that policy creates a need for

reasonable, standardized procedures for certain populous counties

and their employees.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 39(a), eff. Aug. 28,

1989.

Sec. 160.002. COUNTIES AND EMPLOYEES AFFECTED. This chapter

applies only to a county with a population of more than 2.4

million and its employees, including but not limited to the

employees of road and bridge districts, flood control districts,

and juvenile probation departments in the county. However, this

chapter does not apply to the employees of a sheriff's

department.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 39(a), eff. Aug. 28,

1989. Amended by Acts 2003, 78th Leg., ch. 632, Sec. 1, eff.

Sept. 1, 2003.

Sec. 160.003. DEFINITION. In this chapter, "grievance" means a

claim by an employee that the employee was adversely affected by

a violation, misinterpretation, misapplication, or disparity in

the application of a specific law, ordinance, resolution, written

or unwritten policy, or rule regarding wages, hours of work, or

conditions of work.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 39(a), eff. Aug. 28,

1989.

Sec. 160.004. PROCEDURE IN GENERAL. A grievance must be

presented and adjusted in accordance with the grievance

procedures prescribed by this chapter.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 39(a), eff. Aug. 28,

1989.

Sec. 160.005. STANDARDIZED GRIEVANCE PROCEDURE. (a) The

commissioners court of the county shall enact orders to provide

for:

(1) filing of written grievances;

(2) written responses to the grievance allegations;

(3) procedures for appeal to an appointed county grievance

resolutions committee;

(4) further appeal to the commissioners court;

(5) presentation of grievances by an employee's requested

representative;

(6) reasonable leave with pay for the presentation of

grievances; and

(7) other necessary procedures to permit effective

implementation of this chapter.

(b) The orders and procedures shall apply equally to all

employees of the county, including employees of independent

elected officials, and shall provide for reasonable timetables

for filing and responding to grievances.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 39(a), eff. Aug. 28,

1989.

Sec. 160.006. NO RETALIATION OR REPRISAL. (a) An employee may

not be made subject to retaliation, reprisal, or discrimination

on account of having exercised any right or participated in any

procedure established by this chapter. A supervisor or management

official may not be made subject to retaliation, reprisal, or

discrimination because of any grievance adjustment offered under

this chapter to an employee with a grievance or because of

testifying on any employee's behalf during a grievance procedure

under this chapter.

(b) A district court of appropriate venue may enjoin a violation

of this section. The court may order, in addition to other

relief, the mandatory reinstatement and the payment of back pay

for individuals discharged, suspended, or demoted in violation of

this section.

(c) An individual suffering retaliation, reprisal, or

discrimination in violation of this section is entitled to

reasonable attorney's fees as a result of successful court action

regarding the retaliation, reprisal, or discrimination.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 39(a), eff. Aug. 28,

1989.

Sec. 160.007. PROSPECTIVE APPLICATION OF CHAPTER AND AMENDED

ORDER. (a) This Act applies only to a grievance based on events

that occur on or after June 20, 1987.

(b) If the commissioners court amends an order adopted under

this chapter, the amended order does not apply to a grievance

alleged to have occurred before the date of the amended order.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 39(a), eff. Aug. 28,

1989.



CHAPTER 161. COUNTY ETHICS COMMISSION IN CERTAIN COUNTIES

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. COUNTY OFFICERS AND EMPLOYEES

CHAPTER 161. COUNTY ETHICS COMMISSION IN CERTAIN COUNTIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 161.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a county that:

(1) has a population of 650,000 or more;

(2) is located on the international border; and

(3) before September 1, 2009, had a county ethics board

appointed by the commissioners court.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.002. DEFINITIONS. In this chapter:

(1) "Commission" means a county ethics commission created under

this chapter.

(2) "Commission staff" means county employees assigned to

provide administrative support to the commission.

(3) "Communicates directly with" has the meaning assigned by

Section 305.002, Government Code.

(4) "County affiliate" means a person described and determined

by order of the commissioners court on recommendation of the

commission. As determined by the commissioners court, the term

includes:

(A) any person whose goods and services are purchased under the

terms of a purchase order or contractual agreement with the

county; and

(B) as determined by the county, any other persons doing

business with the county.

(5) "County employee" means a person employed by the county or a

county officer and includes a person employed in the judicial

branch of the county government who is not subject to the Code of

Judicial Conduct. The term does not include a county officer.

(6) "County office" means a position held by a county officer.

(7) "County officer" means a county judge, county commissioner,

county attorney, sheriff, county tax assessor-collector, county

clerk, district clerk, county treasurer, county auditor, county

purchasing agent, and constable.

(8) "County public servant" means a person elected, selected,

appointed, employed, or otherwise designated as one of the

following, even if the person has not yet qualified for or

assumed the duties of office:

(A) a county officer or county employee;

(B) a person appointed by the commissioners court or a county

officer to a position on one of the following, whether the

position is compensated or not:

(i) an authority, board, bureau, commission, committee, council,

department, district, division, or office of the county; or

(ii) a multi-jurisdictional board;

(C) an attorney at law or notary public when participating in

the performance of a governmental function;

(D) a candidate for nomination or election to an elected county

office; or

(E) a person who is performing a governmental function under a

claim of right although the person is not legally qualified or

authorized to do so.

(9) "Lobbyist" means a person who, for compensation in excess of

an amount established by the commission, communicates directly

with a county officer or county employee to influence official

action. The term does not include an attorney who communicates

directly with a county officer or county employee to the extent

that such communication relates to the attorney's representation

of a party in a civil or criminal proceeding.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.003. CONFLICT WITH CIVIL SERVICE AGREEMENT. (a) This

chapter may not be construed to affect:

(1) the terms of an agreement authorized by Chapter 174 between

the county and county employees; or

(2) any provision of a civil service statute applicable to a

county employee.

(b) If an agreement authorized by Chapter 174 or a civil service

statute applicable to a county employee conflicts with this

chapter or an ethics code adopted or enforced under this chapter,

the agreement or civil service statute prevails.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. CREATION OF COMMISSION; APPOINTMENT OF COMMISSION

MEMBERS

Sec. 161.051. CREATION OF COMMISSION BY ORDER. (a) The

commissioners court of a county, by an order adopted by a

majority of the court's full membership, may create a county

ethics commission.

(b) A copy of an order adopted under this section shall be

placed in the minutes of the court's proceedings. The copy of

the order is public information.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.052. CREATION OF COMMISSION BY ELECTION. (a) A county

ethics commission may be created by approval of the system by a

majority of the qualified voters of the county voting at an

election called for that purpose.

(b) The commissioners court by order may call an election on the

question of the creation of a county ethics commission.

(c) The commissioners court shall hold the election called under

this section on the first authorized uniform election date

prescribed by Chapter 41, Election Code, that allows sufficient

time for publication of the notice required by Subsection (d) and

for compliance with any other requirements established by law.

(d) In addition to the notice required by Chapter 4, Election

Code, the commissioners court must publish in a newspaper of

general circulation in the county, and on the home page of the

county's Internet website, a substantial copy of the order

calling the election. The first newspaper publication must be

made on or before the 15th day before the date of the election

and continue once a week for two consecutive weeks, and the

notice on the county's Internet website shall remain on the home

page each day beginning not later than the 16th day before the

election and ending on the date of the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.053. BALLOT. The commissioners court shall order the

ballot at the election to be printed to provide for voting for or

against the proposition: "Creation of a county ethics

commission."

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.054. RESULT OF ELECTION. If the proposition is

approved, the commissioners court shall declare the result and by

order create the county ethics commission. A copy of the order

creating the commission shall be placed in the minutes of the

court's proceedings.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.055. APPOINTMENT OF COMMISSION. (a) The commission is

composed of:

(1) five members, each of whom is appointed by the county judge

or a county commissioner; and

(2) five members appointed by the commissioners court, with one

member appointed from a list of nominees submitted by each of the

following entities:

(A) the county civil service commission;

(B) a bar association in the county;

(C) the sheriff's civil service commission;

(D) a dispute resolution center in the county that is affiliated

with a council of governments; and

(E) a human resources management association in the county.

(a-1) The commissioners court shall designate the entities

described by Subsections (a)(2)(B), (D), and (E) that may submit

nominees for membership on the commission. If a designated

entity does not wish to submit nominees, the commissioners court

shall select a similar entity that has experience with grievance

or mediation structures or processes.

(b) Not later than the 60th day after the date of the order

creating the commission as provided in Section 161.051 or Section

161.054:

(1) the county judge and each county commissioner shall each

appoint one member of the commission; and

(2) each entity described by Subsection (a)(2) or alternate

entity designated under Subsection (a-1) shall deliver to the

commissioners court the entity's nominees for membership on the

commission.

(c) The commissioners court shall set the date for the first

meeting of the initial members. The first meeting must be set

not earlier than the 60th day after the date of the order

creating the commission and not later than the 90th day after the

date of that order.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.056. ELIGIBILITY. (a) To be eligible for appointment

to the commission, a person must:

(1) be at least 18 years old;

(2) be a property taxpayer in the county; and

(3) have resided in the county for the two years immediately

preceding the date on which the person's term will begin.

(b) A person is not eligible for appointment to the commission

if the person is:

(1) an elected officer;

(2) a county employee;

(3) a county affiliate;

(4) a person employed as a lobbyist;

(5) a person convicted of a misdemeanor involving moral

turpitude or a felony; or

(6) a person who is delinquent in payment of local, state, or

federal taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.057. TERMS. (a) Members of the commission serve terms

of two years beginning on February 1 of each odd-numbered year.

(b) A member may serve more than one term.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.058. VACANCIES. (a) A vacancy on the commission shall

be filled for the remainder of the unexpired term as follows:

(1) if the vacancy involves a member appointed by the county

judge or a county commissioner, the vacancy is filled, except as

provided by Subsection (b), by appointment of that officer or the

officer's successor in office; or

(2) if the vacancy involves a member appointed under Section

161.055(a)(2), the vacancy is filled as provided by that section

for an appointment to a full term.

(b) If the county judge or county commissioner, as applicable,

does not fill the vacancy before the 60th day after the date the

position becomes vacant, the commission may fill the vacancy by a

majority vote of the remaining members.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.059. MEETINGS. (a) The commission shall meet on a

regular basis.

(b) The commission is a governmental body for purposes of

Chapter 551, Government Code.

(c) Except as otherwise provided by this chapter, a majority of

the commission constitutes a quorum.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.0591. CHAIR. (a) The position of chair alternates

every six months between members appointed under Section

161.055(a)(1) and members appointed under Section 161.055(a)(2)

and rotates so that each position on the commission serves as

chair, as follows:

(1) the rotation of members appointed under Section

161.055(a)(1) begins with the member appointed by the county

judge, followed by the members appointed by the county

commissioners in order of precinct number; and

(2) the rotation of members appointed under Section

161.055(a)(2) begins with the member appointed under Section

161.055(a)(2)(A), followed by the members appointed under

Sections 161.055(a)(2)(B), (C), (D), and (E) in that order.

(b) The member serving as chair may not vote on a matter before

the commission except to break a tie vote.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.060. REMOVAL OF COMMISSION MEMBER. A member of the

commission is a county officer described by Section 87.012(15)

and may be removed as provided by Chapter 87 if, after a trial,

the jury finds good cause for removal, including:

(1) failure to pay local, state, or federal taxes when due;

(2) violation of the ethics code adopted by the commission;

(3) conviction of a felony or misdemeanor;

(4) excessive absenteeism as determined by the commission; and

(5) official misconduct.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.061. LEGAL REPRESENTATION. The county attorney, or

district attorney, or criminal district attorney, as appropriate,

with the duty to represent the county in civil matters shall

represent the commission in all legal matters.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. POWERS

Sec. 161.101. GENERAL POWERS. (a) The commission shall adopt,

publish, and enforce an ethics code governing county public

servants.

(b) The commission may adopt or use as a guide any ethics law or

rule of the United States, this state, or a political subdivision

in this state to the extent that the law or rule promotes the

purposes of this chapter and serves the needs of the county. For

purposes of Section 161.002(9), in determining the applicable

amount of compensation of a person who communicates directly with

a county officer or employee to influence official action and

engages in such communication as part of the person's regular

employment, the commission shall adopt rules that are

substantially similar to the rules or interpretations of the

Texas Ethics Commission under Chapter 305, Government Code, to

calculate the compensation.

(c) The commission may adopt bylaws, rules, forms, policies, or

procedures to assist in the administration of the commission's

duties under this chapter. The commission may be guided by

Robert's Rules of Order to the extent that it does not conflict

with the constitution and laws of the United States and this

state or conflict with other guidelines adopted by the

commission.

(d) The commission shall be assigned staff by the county and

provided access to county resources to assist in its duties.

(e) The commission shall develop and implement policies that

provide the public with information on the commission and the

ethics code.

(f) The commission shall enforce the provisions of the ethics

code by issuing appropriate orders or recommendations or by

imposing appropriate penalties.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.102. ADVISORY OPINIONS. On the request of any person

covered by the ethics code adopted by the commission, the

commission may issue a written ethics advisory opinion regarding

the application of the ethics code to a specified existing or

hypothetical factual situation. The commission may not issue an

opinion that includes the name of any person who may be affected

by the opinion. The name of the person requesting the opinion

shall be deemed confidential.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.103. PUBLIC INTEREST INFORMATION. (a) The commission

shall develop plain-language materials as described by this

section. The commission shall post the information on the

county's Internet website and make the information otherwise

available to the public.

(b) The materials must include:

(1) a description of:

(A) the commission's responsibilities;

(B) the types of conduct that constitute a violation of the

ethics code adopted by the commission;

(C) the types of sanctions the commission may impose;

(D) the commission's policies and procedures relating to

complaint investigation and resolution; and

(E) the duties of a person filing a complaint with the

commission; and

(2) a diagram showing the basic steps in the commission's

procedures relating to complaint investigation and resolution.

(c) The commission shall provide the materials described by this

section to each complainant and respondent.

(d) The commission shall adopt a policy to effectively

distribute materials as required by this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.104. COMMISSION MEMBER EDUCATION AND TRAINING. (a)

Not later than the 60th day after the date a person is appointed

to the commission, the person must complete training on the

following matters:

(1) the legislation that created the commission;

(2) the role and functions of the commission; and

(3) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

and

(C) other laws relating to public officials, including

conflict-of-interest laws.

(b) A member of the commission must complete subsequent training

programs on the following matters:

(1) the ethics code adopted by the commission; and

(2) the procedural rules adopted by the commission.

(c) A person who is appointed to and qualifies for office as a

member of the commission may not vote, deliberate, or be counted

as a member in attendance at a meeting of the commission until

the person completes a training program that complies with this

section.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.105. EDUCATION AND TRAINING FOR PERSONS COVERED BY

ETHICS CODE. (a) The commission and commission staff shall

provide periodic training for persons covered by the ethics code

adopted by the commission on at least a quarterly basis.

(b) The training program must provide information regarding:

(1) the ethics code;

(2) the role and functions of the commission; and

(3) plain-language materials as further described by Section

161.103.

(c) In addition to the qualifications under Subchapter C,

Chapter 262, before submitting a bid, responding to a request for

qualifications or proposals, or otherwise contracting with the

county, an officer, principal, or other person with the authority

to bind the vendor shall complete training on the ethics code.

(d) A lobbyist intending to meet with a person covered by the

ethics code shall complete training on the ethics code.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.106. CERTAIN DISCUSSIONS OF PENDING COMPLAINTS

PROHIBITED. Until a sworn complaint alleging a violation of the

ethics code is resolved, a member of the commission may not

discuss the complaint with a member of the commissioners court.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. COMPLAINT PROCEDURES AND HEARINGS

Sec. 161.151. DEFINITIONS. In this subchapter:

(1) "Category One violation" means a violation of the ethics

code adopted by the commission as to which it is generally not

difficult to ascertain whether the violation occurred or did not

occur, including:

(A) the failure by a person required to file a statement or

report required under the ethics code to:

(i) file the statement or report in a manner that complies with

applicable requirements; or

(ii) file the statement or report in a timely manner;

(B) a misrepresentation in a report required under the ethics

code; or

(C) a failure to respond in a timely manner to a written notice

under Section 161.156(b).

(2) "Category Two violation" means a violation of the ethics

code adopted by the commission that is not a Category One

violation.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.152. COMPLAINT PROCEDURES AND HEARINGS. The commission

shall adopt the complaint procedures and hearings set forth in

this subchapter. The commission may adopt additional procedures

not in conflict with this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.153. HEARINGS AND SETTLEMENT. (a) The commission may:

(1) hold a hearing on a sworn complaint and render a decision on

a complaint or report of a violation as provided by this chapter;

and

(2) agree to the settlement of issues.

(b) The commission may not:

(1) consider a complaint or vote to investigate a matter outside

the commission's jurisdiction; or

(2) investigate any matter except in response to a sworn

complaint.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.154. CATEGORIZATION OF VIOLATIONS. An allegation of a

violation listed as a Category One violation shall be treated as

a Category Two violation if the commission at any time determines

that:

(1) the allegation arises out of the same set of facts as those

that give rise to an allegation of a Category Two violation, and

the interests of justice or efficiency require resolution of the

allegations together; or

(2) the facts and law related to a particular allegation or a

defense to the allegation present a level of complexity that

prevents resolution through the preliminary review procedures for

Category One violations prescribed by Section 161.159(a).

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.155. FILING OF COMPLAINT; CONTENTS. (a) An individual

may file with the commission a sworn complaint, on a form

prescribed by the commission, alleging that a person subject to

the ethics code has violated the ethics code. The commission

shall make the complaint form available on the county website.

(b) A complaint filed under this section must be in writing and

under oath and must set forth in simple, concise, and direct

statements:

(1) the name of the complainant;

(2) the street or mailing address of the complainant;

(3) the name of each respondent;

(4) the position or title of each respondent;

(5) the nature of the alleged violation, including if possible

the specific rule or provision of the ethics code alleged to have

been violated;

(6) a statement of the facts constituting the alleged violation

and the dates on which or period of time in which the alleged

violation occurred; and

(7) all documents or other material available to the complainant

that are relevant to the allegation, a list of all documents or

other material within the knowledge of the complainant and

available to the complainant that are relevant to the allegation

but that are not in the possession of the complainant, including

the location of the documents, if known, and a list of all

documents or other material within the knowledge of the

complainant that are unavailable to the complainant and that are

relevant to the complaint, including the location of the

documents, if known.

(c) The complaint must be accompanied by an affidavit stating

either that the information contained in the complaint is correct

or that the complainant has good reason to believe and does

believe that the violation occurred. If the complaint is based

on information and belief, the complaint shall state the source

and basis of the information and belief. The complainant may

swear to the facts by oath before a notary public or other

authorized official.

(d) The complaint must state on its face an allegation that, if

true, constitutes a violation of the ethics code.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.1551. STANDING PRELIMINARY REVIEW COMMITTEE. (a) The

standing preliminary review committee shall perform the actions

prescribed by this subchapter in conducting a preliminary review

of each sworn complaint filed with the commission.

(b) The standing preliminary review committee consists of:

(1) two members of the commission, determined as provided by

Subsection (c); and

(2) a review officer selected and retained by the commission.

(c) The initial standing preliminary review committee consists

of one commission member, chosen by lot, from the members of the

commission appointed under Section 161.055(a)(1), and one

commission member, chosen by lot, from the members appointed

under Section 161.055(a)(2).

(d) A commission member serves on the standing preliminary

review committee for six months. After the end of a commission

member term on the standing preliminary review committee, service

on the committee rotates as provided by Section 161.0591 for the

rotation of the chair, except that the rotation begins with the

initial members of the standing preliminary review committee

chosen under Subsection (c).

(e) The review officer must be a practicing attorney or former

judge.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.156. PROCESSING OF COMPLAINT. (a) The standing

preliminary review committee shall determine whether a sworn

complaint filed with the commission complies with the form

requirements of Section 161.155.

(b) Not later than the 10th business day after the date a

complaint is filed, the standing preliminary review committee

shall send written notice to the complainant and the respondent.

The notice must state whether the complaint complies with the

form requirements of Section 161.155 and include the information

required by Section 161.158(c).

(c) If the standing preliminary review committee determines that

the complaint does not comply with the form requirements, the

committee shall send the complaint to the complainant with the

written notice, a statement explaining how the complaint fails to

comply, and a copy of the rules for filing sworn complaints. The

complainant may resubmit the complaint not later than the 21st

day after the date the notice under Subsection (b) is mailed. If

the standing preliminary review committee determines that the

complaint is not resubmitted within the 21-day period, the

committee shall:

(1) dismiss the complaint; and

(2) not later than the 10th business day after the date of the

dismissal, send written notice to the complainant and the

respondent of the dismissal and the grounds for dismissal.

(d) If the standing preliminary review committee determines that

a complaint is resubmitted under Subsection (c) within the 21-day

period but is not in proper form, the committee shall send the

notice required under Subsection (c), and the complainant may

resubmit the complaint under that subsection.

(e) If the standing preliminary review committee determines that

a complaint returned to the complainant under Subsection (c) or

(d) is resubmitted within the 21-day period and that the

complaint complies with the form requirements, the committee

shall send the written notice under Subsection (b).

(f) If a complaint filed with the commission is within the

jurisdiction of the commission but may also be brought under the

provisions of a collective bargaining agreement authorized by

Chapter 174, a civil service rule under Section 158.0025, or a

rule of the sheriff's department, the commission shall defer

jurisdiction over the complaint to the sheriff for disposition.

The sheriff may return a complaint deferred under this subsection

to the commission for additional proceedings as the commission

determines appropriate if the sheriff determines that the conduct

alleged in the complaint is not within the scope of the

collective bargaining agreement, civil service rule, or sheriff's

department rule. The sheriff may not return a complaint deferred

under this section if:

(1) the sheriff disciplines the employee under the collective

bargaining agreement, civil service rule, or sheriff's department

rule for the conduct alleged in the sworn complaint; or

(2) the sheriff determines that the employee did not commit the

conduct alleged in the sworn complaint.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.157. RETALIATION AGAINST COUNTY EMPLOYEE REPORTING

VIOLATION OF ETHICS CODE PROHIBITED. (a) The county may not

suspend or terminate the employment of or take other adverse

action against a county employee who in good faith files a

complaint or otherwise reports to the commission, commission

staff, or another law enforcement authority a violation of the

ethics code by a person subject to the ethics code.

(b) The county may not suspend or terminate the employment of or

take other adverse action against a county employee who in good

faith participates in the complaint processing, preliminary

review, hearing, or any other aspect of the investigation and

resolution by the commission of an alleged violation of the

ethics code by a person subject to the ethics code.

(c) A commission created by a county under this chapter is a

part of the "local governmental entity" for purposes of Section

554.002, Government Code.

(d) An ethics code adopted by a commission pursuant to this

chapter is a "law" as defined by Section 554.001, Government

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.158. PRELIMINARY REVIEW: INITIATION. (a) The

standing preliminary review committee shall promptly conduct a

preliminary review on receipt of a written complaint that is in

compliance with the form requirements of Section 161.155.

(b) The standing preliminary review committee shall determine in

writing whether the commission has jurisdiction over the

violation of the ethics code provision alleged in a sworn

complaint processed under Section 161.156.

(c) If the standing preliminary review committee determines that

the commission has jurisdiction, the committee shall issue a

notice under Section 161.156(b) that must include:

(1) a statement that the commission has jurisdiction over the

violation alleged in the complaint;

(2) a statement of whether the complaint will be processed as a

Category One violation or a Category Two violation, subject to

reconsideration as provided for by Section 161.154;

(3) the date by which the respondent is required to respond to

the notice;

(4) a copy of the complaint and the rules of procedure of the

commission;

(5) a statement of the rights of the respondent;

(6) a statement inviting the respondent to provide to the

commission any information relevant to the complaint; and

(7) a statement that a failure to timely respond to the notice

will be treated as a separate violation.

(d) If the standing preliminary review committee determines that

the commission does not have jurisdiction over the violation

alleged in the complaint, the committee shall:

(1) dismiss the complaint; and

(2) not later than the 10th business day after the date of the

dismissal, send to the complainant and the respondent written

notice of the dismissal and the grounds for the dismissal.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.159. PRELIMINARY REVIEW: RESPONSE BY RESPONDENT. (a)

If the alleged violation is a Category One violation:

(1) the respondent must respond to the notice required by

Section 161.156(b) not later than the 10th business day after the

date the respondent receives the notice; and

(2) if the matter is not resolved by agreement between the

commission and the respondent before the 30th business day after

the date the respondent receives the notice under Section

161.156(b), the standing preliminary review committee shall set

the matter for a preliminary review hearing to be held at the

next committee meeting for which notice has not yet been posted.

(b) If the alleged violation is a Category Two violation:

(1) the respondent must respond to the notice required by

Section 161.156(b) not later than the 25th business day after the

date the respondent receives the notice under Section 161.156(b);

and

(2) if the matter is not resolved by agreement between the

commission and the respondent before the 75th business day after

the date the respondent receives the notice under Section

161.156(b), the standing preliminary review committee shall set

the matter for a preliminary review hearing to be held at the

next committee meeting for which notice has not yet been posted.

(c) A respondent's failure to timely respond as required by

Subsection (a)(1) or (b)(1) is a Category One violation.

(d) The response required by Subsection (a) or (b) must include

any challenge the respondent seeks to raise to the commission's

exercise of jurisdiction. In addition, the respondent may:

(1) acknowledge the occurrence or commission of a violation;

(2) deny the allegations contained in the complaint and provide

evidence supporting the denial; or

(3) agree to enter into an assurance of voluntary compliance or

other agreed order, which may include an agreement to immediately

cease and desist.

(e) If the standing preliminary review committee sets the matter

for a preliminary review hearing, the committee shall promptly

send to the complainant and the respondent written notice of the

date, time, and place of the preliminary review hearing.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.160. PRELIMINARY REVIEW: WRITTEN QUESTIONS. During a

preliminary review, the commission staff may submit to the

complainant or respondent written questions reasonably intended

to lead to the discovery of matters relevant to the

investigation.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.161. PRELIMINARY REVIEW AND PRELIMINARY REVIEW

PROCEDURES. The commission shall adopt procedures for the

conduct of preliminary reviews and preliminary review hearings.

The procedures must include:

(1) a reasonable time for responding to questions submitted by

the commission and commission staff and subpoenas issued by the

commission; and

(2) the tolling or extension of otherwise applicable deadlines

where:

(A) the commission issues a subpoena and the standing

preliminary review committee's meeting schedule makes it

impossible both to provide a reasonable time for response and to

comply with the otherwise applicable deadlines; or

(B) the commission determines that, despite the standing

preliminary review committee's diligence and the reasonable

cooperation of the respondent, a matter is too complex to resolve

within the otherwise applicable deadlines without compromising

either the committee's investigation or the rights of the

respondent.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.162. PRELIMINARY REVIEW HEARING: PROCEDURE. (a) The

standing preliminary review committee shall conduct a preliminary

review hearing if:

(1) following the preliminary review, the standing preliminary

review committee and the respondent cannot agree to the

disposition of the complaint; or

(2) the respondent in writing requests a hearing.

(b) The standing preliminary review committee shall provide

written notice to the complainant and the respondent of the date,

time, and place the committee will conduct the preliminary review

hearing.

(c) At or after the time the standing preliminary review

committee provides notice of a preliminary review hearing, the

committee may submit to the complainant and the respondent

written questions and require those questions to be answered

under oath within a reasonable time. After receiving answers to

any questions submitted to the complainant under this subsection

and before the preliminary review hearing, the committee shall

provide the respondent both the questions and the answers to the

questions submitted by the complainant. This subsection may not

be construed to require a person to give evidence that violates

the person's right against self-incrimination under the United

States Constitution or the Texas Constitution.

(d) On the request of the respondent, the standing preliminary

review committee shall request that any information in the

possession or control of the complainant, including exculpatory

information, that is directly related to the complaint be

provided the respondent and the committee.

(e) During a preliminary review hearing, the standing

preliminary review committee:

(1) may consider all submitted evidence related to the

complaint;

(2) may review any documents or material related to the

complaint; and

(3) shall determine whether there is credible evidence that

provides cause for the committee to conclude that a violation

within the jurisdiction of the commission has occurred.

(f) During a preliminary review hearing, the respondent may

appear before the standing preliminary review committee with the

assistance of counsel, if desired by the respondent, and present

any relevant evidence, including a written statement.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.163. PRELIMINARY REVIEW HEARING: RESOLUTION. (a) As

soon as practicable after the completion of a preliminary review

hearing, the standing preliminary review committee by vote shall

issue a decision stating:

(1) whether there is credible evidence for the committee to

determine that a violation within the jurisdiction of the

commission has occurred and whether the violation is technical or

de minimis; or

(2) that there is insufficient evidence for the committee to

determine whether a violation within the jurisdiction of the

commission has occurred.

(b) If the standing preliminary review committee determines that

there is credible evidence for the committee to determine that a

violation has occurred, the committee shall resolve and settle

the complaint to the extent possible. If the committee

successfully resolves and settles the complaint, not later than

the 10th business day after the date of the final resolution of

the complaint, the committee shall send to the complainant and

the respondent a copy of the order stating the committee's

determination and written notice of the resolution and the terms

of the resolution. If the committee is unsuccessful in resolving

and settling the complaint, the committee shall:

(1) order a formal hearing to be held in accordance with

Sections 161.164-161.167; and

(2) not later than the 10th business day after the date of the

order, send to the complainant and the respondent:

(A) a copy of the order;

(B) written notice of the date, time, and place of the formal

hearing;

(C) a statement of the nature of the alleged violation;

(D) a description of the evidence of the alleged violation;

(E) a copy of the complaint;

(F) a copy of the commission's rules of procedure; and

(G) a statement of the rights of the respondent.

(c) If the standing preliminary review committee determines that

there is credible evidence for the committee to determine that a

violation within the jurisdiction of the commission has not

occurred, the committee shall:

(1) dismiss the complaint; and

(2) not later than the fifth business day after the date of the

dismissal, send to the complainant and the respondent a copy of

the order stating the committee's determination and written

notice of the dismissal and the grounds for dismissal.

(d) If the standing preliminary review committee determines that

there is insufficient credible evidence for the committee to

determine that a violation within the jurisdiction of the

commission has occurred, the commission may dismiss the complaint

or order a formal hearing under Sections 161.164-161.167. Not

later than the fifth business day after the date of the

committee's determination under this subsection, the committee

shall send to the complainant and the respondent a copy of the

decision stating the committee's determination and written notice

of the grounds for the determination.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.164. FORMAL HEARING: STANDARD OF EVIDENCE. During a

formal hearing, the commission shall determine by a preponderance

of the evidence whether a violation within the jurisdiction of

the commission has occurred.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.165. FORMAL HEARING: SUBPOENAS AND WITNESSES. (a) A

subpoena or other request to testify shall be served sufficiently

in advance of the scheduled appearance at a formal hearing to

allow a reasonable period, as determined by the commission, for

the person subpoenaed to prepare for the hearing and to employ

counsel if desired.

(b) Except as provided by Section 161.166(a)(1), the commission

may order that a person may not, except as specifically

authorized by the presiding officer, make public the name of a

witness subpoenaed by the commission before the date of that

witness's scheduled appearance.

(c) A witness may read a written statement or present a brief

oral opening statement at a formal hearing, subject to the rules

of evidence applicable to a contested case under Section

2001.081, Government Code.

(d) A person whose name is mentioned or who is identified or

referred to in testimony or in statements made by a commission

member, commission staff member, or witness and who reasonably

believes that the statement tends to adversely affect the

person's reputation may:

(1) request to appear personally before the commission to

testify in the person's own behalf; or

(2) file a sworn statement of facts relevant to the testimony or

statement that the person believes adversely affects the person's

reputation.

(e) A witness who testifies at a formal hearing must be sworn.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.166. FORMAL HEARING: PROCEDURE. (a) Not later than

the fifth business day before the date of a scheduled formal

hearing or on the granting of a motion for discovery by the

respondent, the commission shall provide to the respondent:

(1) a list of proposed witnesses to be called at the hearing;

(2) copies of all documents expected to be introduced as

exhibits at the hearing; and

(3) a brief statement as to the nature of the testimony expected

to be given by each witness to be called at the hearing.

(b) The respondent may not be compelled to give evidence or

testimony that violates the respondent's right against

self-incrimination under the United States Constitution or the

Texas Constitution.

(c) The commission shall adopt rules governing discovery,

hearings, and related procedures consistent with this chapter and

Chapter 2001, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.167. FORMAL HEARING: RESOLUTION. (a) Not later than

the 30th business day after the date of the formal hearing, the

commission shall convene a meeting and by motion shall issue:

(1) a final decision stating the resolution of the formal

hearing; and

(2) a written report stating the commission's findings of fact,

conclusions of law, and recommendation of imposition of a civil

penalty, if any.

(b) Six members of the commission are required for a quorum at a

formal hearing.

(c) Not later than the 10th business day after the date the

commission issues the final decision and written report, the

commission shall:

(1) send a copy of the decision and report to the complainant

and to the respondent; and

(2) make a copy of the decision and report available to the

public during reasonable business hours.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.168. STATUS OF COMPLAINT. (a) The commission shall

keep an information file about each sworn or other complaint

filed with the commission. The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the commission;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

commission closed the file without taking action other than to

investigate the complaint.

(b) The commission shall provide to the person filing the

complaint and to each person who is a subject of the complaint a

copy of the commission's policies and procedures relating to

complaint investigation and resolution.

(c) In addition to the notice required by Sections 161.156 and

161.167, the commission, at least quarterly until final

disposition of a complaint, shall notify the person who filed the

complaint and each person who is a subject of the complaint of

the status of the sworn complaint.

(d) The commission shall resolve a complaint within six months

of its receipt unless it makes a determination that additional

time is required to resolve the matter. On a determination that

additional time is required, the commission may extend the

investigation in three-month increments. Each extension requires

separate approval by the commission.

(e) If the commission does not resolve the matter within six

months or within an authorized extension, the complaint shall be

deemed to have been dismissed without prejudice.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.169. EXTENSION OF DEADLINE. The commission may, on its

own motion or on the reasonable request of a respondent, extend

any deadline for action relating to a sworn complaint,

preliminary review hearing, or formal hearing.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.170. SUBPOENA. (a) In connection with a formal

hearing, the commission, as authorized by this chapter, may

subpoena and examine witnesses and documents that directly relate

to a sworn complaint.

(b) In connection with a preliminary review, the commission, for

good cause and as authorized by this chapter, may subpoena

documents and witnesses on application by the commission staff

and a motion adopted by a vote of at least five members of the

commission, for the purpose of attempting to obtain from the

documents or witnesses specifically identified information, if

the commission reasonably believes that the specifically

identified information:

(1) is likely to be determinative as to whether the subject of

an investigation has violated a provision of the ethics code;

(2) can be determined from the documents or is known by the

witnesses; and

(3) is not reasonably available through a less intrusive means.

(c) The commission shall adopt procedures for the issuance of

subpoenas under this section.

(d) Section 2001.089, Government Code, applies to a subpoena

issued under this subchapter. On the request of the respondent,

the commission shall subpoena any information in the possession

or control of any person identified in the request, including

exculpatory information, that is directly related to the

complaint and provide the information to the respondent.

(e) A copy of a subpoena issued under this section must be

delivered to the respondent.

(f) At the written request of at least five members of the

commission, a peace officer shall serve a subpoena of the

commission in the manner prescribed for service of a district

court subpoena.

(g) If a person to whom a subpoena is directed refuses to

appear, refuses to answer inquiries, or fails or refuses to

produce books, records, or other documents that were under the

person's control when the demand was made, the commission shall

report that fact to a district court in the county. The district

court shall enforce the subpoena by attachment proceedings for

contempt in the same manner as the court enforces a subpoena

issued by the court.

(h) A respondent has the right to quash a subpoena in a district

court in the county as provided by law.

(i) A subpoenaed witness who attends a commission hearing is

entitled to the same mileage and per diem payments as a witness

who appears before a grand jury. A person who provides

subpoenaed documents to the commission is entitled to

reimbursement from the commission for the person's reasonable

cost of producing the documents.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.171. STATUS OF COMPLAINANT. The complainant is not a

party to a preliminary review, preliminary review hearing, or

formal hearing under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.172. APPLICABILITY OF OTHER ACTS. (a) Except as

provided by Section 161.173(b), Chapter 552, Government Code,

does not apply to documents or any additional evidence relating

to the processing, preliminary review, preliminary review

hearing, or resolution of a sworn complaint.

(b) Chapter 551, Government Code, does not apply to the

processing, preliminary review, preliminary review hearing, or

resolution of a sworn complaint, but does apply to a formal

hearing held under Sections 161.164-161.167.

(c) Subchapters C-H, Chapter 2001, Government Code, apply only

to a formal hearing under this subchapter, the resolution of a

formal hearing, and the appeal of a final order of the

commission, and only to the extent consistent with this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.173. CONFIDENTIALITY; OFFENSE. (a) Except as provided

by Subsection (b), (c), or (m), proceedings at a preliminary

review hearing performed by the commission, a sworn complaint,

and documents and any additional evidence relating to the

processing, preliminary review, preliminary review hearing, or

resolution of a sworn complaint are confidential and may not be

disclosed unless entered into the record of a formal hearing or a

judicial proceeding, except that a document or statement that was

previously public information remains public information.

(b) An order issued by the commission after the completion of a

preliminary review or hearing determining that a violation other

than a technical or de minimis violation has occurred is not

confidential.

(c) Commission staff may, for the purpose of investigating a

sworn complaint, disclose to the complainant, the respondent, or

a witness information that is otherwise confidential and relates

to the sworn complaint if:

(1) the employee makes a good faith determination that the

disclosure is necessary to conduct the investigation;

(2) the employee's determination under Subdivision (1) is

objectively reasonable;

(3) the commission specifically authorizes the disclosure; and

(4) the employee discloses only the information necessary to

conduct the investigation.

(d) A person commits an offense if the person intentionally:

(1) destroys, mutilates, or alters information obtained under

this chapter; or

(2) removes information obtained under this chapter without

permission as provided by this chapter.

(e) An offense under Subsection (d) is a misdemeanor punishable

by:

(1) a fine of not less than $25 or more than $4,000;

(2) confinement in the county jail for not less than three days

or more than three months; or

(3) both the fine and confinement.

(f) A person commits an offense if the person distributes

information considered confidential under the terms of this

chapter.

(g) A person who obtains access to confidential information

under this chapter commits an offense if that person knowingly:

(1) uses the confidential information for a purpose other than

the purpose for which the information was received or for a

purpose unrelated to this chapter, including solicitation of

political contributions or solicitation of clients;

(2) permits inspection of the confidential information by a

person who is not authorized to inspect the information; or

(3) discloses the confidential information to a person who is

not authorized to receive the information.

(h) An offense under Subsection (f) or (g) is a misdemeanor

punishable by:

(1) a fine of not more than $1,000;

(2) confinement in the county jail for not more than six months;

or

(3) both the fine and confinement.

(i) If conduct that constitutes an offense under this section

also constitutes an offense under the Penal Code, including under

Section 37.10 or 39.06 of that code, the person may be prosecuted

under this section or the Penal Code, as applicable.

(j) A violation under this section constitutes official

misconduct.

(k) In addition to other penalties, the respondent may commence

a civil action for damages on the respondent's own behalf against

any person who is alleged to have disclosed information made

confidential by this subchapter. Any action under this chapter

must be brought in a district court in the county. The court may

award costs and attorney's fees.

(l) A county employee is subject to discipline, including

termination of employment, for disclosing confidential

information under this chapter.

(m) The commission may disclose confidential information in

making a referral to a prosecuting attorney concerning an offense

under this section.

(n) A county employee who discloses confidential information in

compliance with Subsection (c) or (m) is not subject to

Subsections (d)-(l).

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.174. AVAILABILITY OF COMMISSION ORDERS ON INTERNET.

(a) As soon as practicable following a preliminary review,

preliminary review hearing, or formal hearing at which the

commission determines that a person has committed a violation

within the commission's jurisdiction, the commission shall make

available on the Internet:

(1) a copy of the commission's order stating the determination;

or

(2) a summary of the commission's order.

(b) This section does not apply to a determination of a

violation that is technical or de minimis.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. ENFORCEMENT

Sec. 161.201. ORDER. The commission may:

(1) issue and enforce a cease and desist order to stop a

violation;

(2) issue an affirmative order to require compliance with the

laws administered and enforced by the commission; and

(3) issue an order of public censure with or without a civil

penalty imposed under Section 161.202.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.202. CIVIL PENALTY FOR DELAY OR VIOLATION. (a) The

commission may impose a civil penalty of not more than $500 for

each delay in complying with a commission order.

(b) The commission may impose a civil penalty of not more than

$4,000 for a violation of the ethics code adopted by the

commission.

(c) A penalty paid under this section shall be deposited to the

credit of the general fund of the county.

(d) This section is cumulative of any other available sanctions

under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.203. WAIVER OR REDUCTION OF PENALTY. (a) A person may

request the waiver or reduction of a civil penalty by submitting

an affidavit to the commission that states the filer's reasons

for requesting a waiver or reduction.

(b) The commission may waive or reduce a civil penalty if the

commission finds that a waiver or reduction is in the public

interest and in the interest of justice. The commission shall

consider the following before acting to waive or reduce a civil

penalty:

(1) the facts and circumstances supporting the person's request

for a waiver or reduction;

(2) the seriousness of the violation, including the nature,

circumstances, consequences, extent, and gravity of the

violation, and the amount of the penalty;

(3) any history of previous violations by the person;

(4) the demonstrated good faith of the person, including actions

taken to rectify the consequences of the violation;

(5) the penalty necessary to deter future violations; and

(6) any other matter that justice may require.

(c) After hearing the waiver request, the commission may affirm,

reduce, or waive the civil penalty.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.204. NOTIFICATION OF REGULATORY OR SUPERVISORY ENTITY.

The commission may notify the appropriate regulatory or

supervisory entity, including any agency, the State Commission on

Judicial Conduct, or the State Bar of Texas, of a violation of

the ethics code adopted by the commission.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.205. CIVIL PENALTY FOR FRIVOLOUS OR BAD-FAITH

COMPLAINT. (a) The commission may impose a civil penalty of not

more than $4,000 for the filing of a frivolous or bad-faith

complaint. In this subsection, "frivolous complaint" means a

complaint that is groundless and brought in bad faith or is

groundless and brought for the purpose of harassment.

(b) In addition to other penalties, the respondent may commence

a civil action on the respondent's own behalf against any person

who filed a frivolous complaint against the respondent. Any

action under this chapter shall be brought in a district court in

the county. The court may award costs and attorney's fees.

(c) A person may file a sworn complaint with the commission, in

accordance with Section 161.155, alleging that a complaint

relating to that person filed with the commission is frivolous or

brought in bad faith. A complaint may be filed under this

subsection without regard to whether the complaint alleged to be

frivolous or brought in bad faith is pending before the

commission or has been resolved. The commission shall act on a

complaint made under this subsection as provided by Subchapter D.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.206. FACTORS CONSIDERED FOR ASSESSMENT OF SANCTION.

The commission shall consider the following factors in assessing

a sanction:

(1) the seriousness of the violation, including the nature,

circumstances, consequences, extent, and gravity of the

violation;

(2) the history and extent of previous violations;

(3) the demonstrated good faith of the violator, including

actions taken to rectify the consequences of the violation;

(4) the penalty necessary to deter future violations; and

(5) any other matters that justice may require.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.207. APPEALS. (a) A respondent may appeal the

decision by filing a petition in a district court in the county

within 30 days after the date of the decision.

(b) An appeal brought under this section is not limited to

questions of law, and the substantial evidence rule does not

apply. The action shall be determined by trial de novo. The

reviewing court shall try all issues of fact and law in the

manner applicable to other civil suits in this state but may not

admit in evidence the fact of prior action by the commission or

the nature of that action, except to the limited extent necessary

to show compliance with statutory provisions that vest

jurisdiction in the court. A party is entitled, on demand, to a

jury determination of any issue of fact on which a jury

determination is available in other civil suits in this state.

(c) If the district court renders judgment for the petitioner,

and the petitioner is a county employee, the court may order

reinstatement of the county employee, payment of back pay, or

other appropriate relief.

(d) If the district court renders judgment for the petitioner,

the court may order appropriate relief, including costs and

attorney's fees.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.208. DELIVERY OF RECORD TO REVIEWING COURT. (a) After

service of the petition on the commission and within the time

permitted for filing an answer or within additional time allowed

by the court, the commission shall send to the reviewing court

the original or a certified copy of the entire record of the

proceeding under review.

(b) The record shall be filed with the clerk of the court. The

record may be shortened by stipulation of all parties to the

review proceedings. The court may assess additional costs

against a party who unreasonably refuses to stipulate to limit

the record, unless the party pays all costs of record

preparation.

(c) The court may require or permit later corrections or

additions to the record.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.209. COST OF PREPARING COMMISSION RECORD. (a) The

commission may require a party who appeals a final decision under

Section 161.207 to pay one-half of the cost of preparation of the

original or a certified copy of the record of the commission

proceeding that is required to be sent to the reviewing court.

(b) A charge imposed under this section is a court cost and may

be assessed by the court in accordance with the Texas Rules of

Civil Procedure.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.210. COLLECTIONS. The county attorney may collect a

fine or other penalty imposed by the commission under this

chapter in the same manner as provided for the collection of a

debt owed to the county.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

SUBCHAPTER F. DISSOLUTION OF COMMISSION

Sec. 161.301. PETITION FOR DISSOLUTION OF COMMISSION. If, after

an ethics commission created pursuant to Section 161.052 has been

in effect for at least one year, 10 percent of the qualified

voters of the county petition the commissioners court to dissolve

the commission, the commissioners court shall call an election to

determine whether the commission will be dissolved.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.302. DISSOLUTION ELECTION. (a) An election under this

subchapter must be held in the manner provided for an election to

create a county ethics commission.

(b) The ballot for the election shall be printed to provide for

voting for or against the proposition: "Dissolution of the

county ethics commission."

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.303. DISSOLUTION OF COMMISSION. If the proposition is

approved by a majority of the qualified voters voting at the

election, the commissioners court shall declare the result and by

order dissolve the ethics commission. A copy of the order

dissolving the commission shall be placed in the minutes of the

court's proceedings.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.

Sec. 161.304. SAVING PROVISIONS. The dissolution of a county

ethics commission under this subchapter does not affect:

(1) the prior operation of the ethics code adopted by the

commission or any prior action taken under it; or

(2) any penalty, forfeiture, or punishment incurred for a

violation of the ethics code before the effective date of the

dissolution.

Added by Acts 2009, 81st Leg., R.S., Ch.

799, Sec. 1, eff. September 1, 2009.



CHAPTER 170. MISCELLANEOUS PROVISIONS AFFECTING COUNTY OFFICERS AND EMPLOYEES

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE B. COUNTY OFFICERS AND EMPLOYEES

CHAPTER 170. MISCELLANEOUS PROVISIONS AFFECTING COUNTY OFFICERS

AND EMPLOYEES

Sec. 170.001. REGULATION OF CERTAIN USE OF PRIVATELY OWNED

VEHICLES. (a) The commissioners court of a county may adopt

rules prohibiting or regulating the use of a privately owned

motor vehicle for the performance of county business or law

enforcement duties by a sheriff or constable or a deputy of a

sheriff or constable.

(b) This section does not authorize a commissioners court to

adopt rules relating to the private use of a privately owned

motor vehicle.

Added by Acts 1999, 76th Leg., ch. 644, Sec. 2, eff. Sept. 1,

1999. Redesignated from Local Government Code Sec. 240.096 by

Acts 2001, 77th Leg., ch. 1420, Sec. 12.001.



CHAPTER 171. REGULATION OF CONFLICTS OF INTEREST OF OFFICERS OF MUNICIPALITIES, COUNTIES, AND CERTAIN OTHER LOCAL GOVERNMENTS

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE C. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES OF

MORE THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 171. REGULATION OF CONFLICTS OF INTEREST OF OFFICERS OF

MUNICIPALITIES, COUNTIES, AND CERTAIN OTHER LOCAL GOVERNMENTS

Sec. 171.001. DEFINITIONS. In this chapter:

(1) "Local public official" means a member of the governing body

or another officer, whether elected, appointed, paid, or unpaid,

of any district (including a school district), county,

municipality, precinct, central appraisal district, transit

authority or district, or other local governmental entity who

exercises responsibilities beyond those that are advisory in

nature.

(2) "Business entity" means a sole proprietorship, partnership,

firm, corporation, holding company, joint-stock company,

receivership, trust, or any other entity recognized by law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 171.002. SUBSTANTIAL INTEREST IN BUSINESS ENTITY. (a) For

purposes of this chapter, a person has a substantial interest in

a business entity if:

(1) the person owns 10 percent or more of the voting stock or

shares of the business entity or owns either 10 percent or more

or $15,000 or more of the fair market value of the business

entity; or

(2) funds received by the person from the business entity exceed

10 percent of the person's gross income for the previous year.

(b) A person has a substantial interest in real property if the

interest is an equitable or legal ownership with a fair market

value of $2,500 or more.

(c) A local public official is considered to have a substantial

interest under this section if a person related to the official

in the first degree by consanguinity or affinity, as determined

under Chapter 573, Government Code, has a substantial interest

under this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 40(a), eff. Aug. 28,

1989; Acts 1991, 72nd Leg., ch. 561, Sec. 37, eff. Aug. 26, 1991;

Acts 1995, 74th Leg., ch. 76, Sec. 5.95(27), eff. Sept. 1, 1995;

Acts 1997, 75th Leg., ch. 849, Sec. 1, eff. Sept. 1, 1997.

Sec. 171.0025. APPLICATION OF CHAPTER TO MEMBER OF HIGHER

EDUCATION AUTHORITY. This chapter does not apply to a board

member of a higher education authority created under Chapter 53,

Education Code, unless a vote, act, or other participation by the

board member in the affairs of the higher education authority

would provide a financial benefit to a financial institution,

school, college, or university that is:

(1) a source of income to the board member; or

(2) a business entity in which the board member has an interest

distinguishable from a financial benefit available to any other

similar financial institution or other school, college, or

university whose students are eligible for a student loan

available under Chapter 53, Education Code.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 41(a), eff. Aug. 28,

1989.

Sec. 171.003. PROHIBITED ACTS; PENALTY. (a) A local public

official commits an offense if the official knowingly:

(1) violates Section 171.004;

(2) acts as surety for a business entity that has work,

business, or a contract with the governmental entity; or

(3) acts as surety on any official bond required of an officer

of the governmental entity.

(b) An offense under this section is a Class A misdemeanor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 40(a), eff. Aug. 28,

1989.

Sec. 171.004. AFFIDAVIT AND ABSTENTION FROM VOTING REQUIRED.

(a) If a local public official has a substantial interest in a

business entity or in real property, the official shall file,

before a vote or decision on any matter involving the business

entity or the real property, an affidavit stating the nature and

extent of the interest and shall abstain from further

participation in the matter if:

(1) in the case of a substantial interest in a business entity

the action on the matter will have a special economic effect on

the business entity that is distinguishable from the effect on

the public; or

(2) in the case of a substantial interest in real property, it

is reasonably foreseeable that an action on the matter will have

a special economic effect on the value of the property,

distinguishable from its effect on the public.

(b) The affidavit must be filed with the official record keeper

of the governmental entity.

(c) If a local public official is required to file and does file

an affidavit under Subsection (a), the official is not required

to abstain from further participation in the matter requiring the

affidavit if a majority of the members of the governmental entity

of which the official is a member is composed of persons who are

likewise required to file and who do file affidavits of similar

interests on the same official action.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 40(a), eff. Aug. 28,

1989.

Sec. 171.005. VOTING ON BUDGET. (a) The governing body of a

governmental entity shall take a separate vote on any budget item

specifically dedicated to a contract with a business entity in

which a member of the governing body has a substantial interest.

(b) Except as provided by Section 171.004(c), the affected

member may not participate in that separate vote. The member may

vote on a final budget if:

(1) the member has complied with this chapter; and

(2) the matter in which the member is concerned has been

resolved.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 171.006 and amended by Acts 1989, 71st Leg.,

ch. 1, Sec. 40(a), eff. Aug. 28, 1989.

Sec. 171.006. EFFECT OF VIOLATION OF CHAPTER. The finding by a

court of a violation under this chapter does not render an action

of the governing body voidable unless the measure that was the

subject of an action involving a conflict of interest would not

have passed the governing body without the vote of the person who

violated the chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 171.008 by Acts 1989, 71st Leg., ch. 1, Sec.

40(a), eff. Aug. 28, 1989.

Sec. 171.007. COMMON LAW PREEMPTED; CUMULATIVE OF MUNICIPAL

PROVISIONS. (a) This chapter preempts the common law of

conflict of interests as applied to local public officials.

(b) This chapter is cumulative of municipal charter provisions

and municipal ordinances defining and prohibiting conflicts of

interests.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 40(a), eff. Aug. 28,

1989.

Sec. 171.009. SERVICE ON BOARD OF CORPORATION FOR NO

COMPENSATION. It shall be lawful for a local public official to

serve as a member of the board of directors of private, nonprofit

corporations when such officials receive no compensation or other

remuneration from the nonprofit corporation or other nonprofit

entity.

Added by Acts 1989, 71st Leg., ch. 475, Sec. 2, eff. Aug. 28,

1989.

Sec. 171.010. PRACTICE OF LAW. (a) For purposes of this

chapter, a county judge or county commissioner engaged in the

private practice of law has a substantial interest in a business

entity if the official has entered a court appearance or signed

court pleadings in a matter relating to that business entity.

(b) A county judge or county commissioner that has a substantial

interest in a business entity as described by Subsection (a) must

comply with this chapter.

(c) A judge of a constitutional county court may not enter a

court appearance or sign court pleadings as an attorney in any

matter before:

(1) the court over which the judge presides; or

(2) any court in this state over which the judge's court

exercises appellate jurisdiction.

(d) Upon compliance with this chapter, a county judge or

commissioner may practice law in the courts located in the county

where the county judge or commissioner serves.

Added by Acts 2003, 78th Leg., ch. 227, Sec. 21, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1206, Sec. 3, eff. June 20, 2003.



CHAPTER 172. TEXAS POLITICAL SUBDIVISIONS UNIFORM GROUP BENEFITS PROGRAM

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE C. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES OF

MORE THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 172. TEXAS POLITICAL SUBDIVISIONS UNIFORM GROUP BENEFITS

PROGRAM

Sec. 172.001. SHORT TITLE. This chapter may be cited as the

Texas Political Subdivision Employees Uniform Group Benefits Act.

Added by Acts 1989, 71st Leg., ch. 1067, Sec. 1, eff. Sept. 1,

1989.

Sec. 172.002. PURPOSE. The purpose of this chapter is to:

(1) provide uniformity in benefits including accident, health,

dental, and long-term disability coverage to employees of

political subdivisions;

(2) enable the political subdivisions to attract and retain

competent and able employees by providing them with accident and

health benefits coverages at least equal to those commonly

provided in private industry;

(3) foster, promote, and encourage employment by and service to

political subdivisions as a career profession for persons of high

standards of competence and ability;

(4) recognize and protect the political subdivisions' investment

in each permanent employee by promoting and preserving economic

security and good health among those employees;

(5) foster and develop high standards of employer-employee

relationships between each political subdivision and its

employees;

(6) recognize the service to political subdivisions by elected

officials and employees of affiliated service contractors by

extending to them the same accident and health benefits coverages

as are provided for political subdivision employees; and

(7) recognize the long and faithful service and dedication of

employees of political subdivisions and to encourage them to

remain in service of their respective political subdivisions

until eligible for retirement by providing health benefits to

those employees.

Added by Acts 1989, 71st Leg., ch. 1067, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 2001, 77th Leg., ch. 491, Sec. 1, eff.

Sept. 1, 2001.

Sec. 172.003. DEFINITIONS. In this chapter:

(1) "Affiliated service contractor" means an organization

qualified for exemption under Section 501(c), Internal Revenue

Code (26 U.S.C. Section 501(c)), as amended, that provides

governmental or quasi-governmental services on behalf of a

political subdivision and derives more than 25 percent of its

gross revenues from grants or funding from the political

subdivision.

(2) "Employee" means a person who works at least 20 hours a week

for a political subdivision.

(3) "Political subdivision" means a county, municipality,

special district, school district, junior college district,

housing authority, or other political subdivision of this state

or any other state.

Added by Acts 1989, 71st Leg., ch. 1067, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 2001, 77th Leg., ch. 491, Sec. 2, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 28, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1363, Sec. 5, eff. June 19, 2009.

Sec. 172.004. BENEFITS CONTRACT. (a) A political subdivision

or a group of political subdivisions pursuant to The Interlocal

Cooperation Act (Chapter 791, Government Code) directly or

through a risk pool may provide health and accident coverage for

political subdivision officials, employees, and retirees or any

class of officials, employees, or retirees, and employees of

affiliated service contractors.

(b) The types of coverage that may be provided include group

health and accident, group dental, accidental death and

dismemberment, and hospital, surgical, and medical expense.

(c) A political subdivision also may include under the coverage

dependents of the officers, employees, and retirees and of

employees of affiliated service contractors.

(d) A pool's board of trustees may provide coverage for the

trustees and the pool's staff, including persons with whom the

pool has contracted to perform staff functions, on approval of

the members of the pool.

Added by Acts 1989, 71st Leg., ch. 1067, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 2001, 77th Leg., ch. 491, Sec. 3, eff.

Sept. 1, 2001.

Sec. 172.005. RISK POOL. (a) A political subdivision may

establish a risk pool or may enter into an interlocal agreement

under The Interlocal Cooperation Act (Chapter 791, Government

Code) with other political subdivisions to establish a risk pool

to provide health and accident coverage for officials, employees,

retirees, employees of affiliated service contractors, and their

dependents.

(b) Contributions paid by a political subdivision's officials,

employees, and retirees and employees of affiliated service

contractors for coverage shall be deposited to the credit of the

risk pool's fund and used as provided by rules of the risk pool.

(c) A pool by contract may purchase insurance coverage for

persons who are covered by the pool from an insurance company

authorized to do business in this state.

(d) A pool or its agents may not represent to persons who apply

for coverage or who are covered by the pool that the coverage

being provided is insurance unless the coverage is by contract

purchased from an insurance company authorized to do business in

this state.

(e) A risk pool organized under this section is a legal entity

that may contract with an insurer licensed to do business in

Texas to assume any excess of loss of a benefit contract

authorized under Section 172.004. Notwithstanding any provision

of the Insurance Code or any other law governing insurance in

this state, an insurer authorized to do business in Texas may

assume the excess of loss of the benefit contract under Section

172.004.

Added by Acts 1989, 71st Leg., ch. 1067, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 611, Sec. 1, eff. Aug.

26, 1991; Acts 2001, 77th Leg., ch. 491, Sec. 4, eff. Sept. 1,

2001.

Sec. 172.006. SUPERVISION AND ADMINISTRATION OF POOL. (a) A

political subdivision or a group of political subdivisions that

create a risk pool shall select trustees to supervise the

operation of the pool.

(b) A pool may be administered by a staff employed by the pool,

an entity created by the political subdivision or group of

political subdivisions participating in the pool, a staff or

entity that administers another pool established under this

chapter, or a third party administrator.

(c) Before entering into a contract with a person to be a third

party administrator of the pool, the trustees shall require that

person to submit information necessary for the trustees to

evaluate the background, experience, and financial qualifications

and solvency of that person. The information submitted by a

prospective administrator other than an insurance company must

disclose:

(1) any ownership interest that the prospective administrator

has in an insurance company, group hospital service corporation,

health maintenance organization, or other provider of health care

indemnity; and

(2) any commission or other benefit that the prospective

administrator will receive for purchasing services or coverage

for the pool.

(d) An attorney employed by a third party administrator,

provider of excess loss coverage, or reinsurer may not be

simultaneously employed by the pool unless, before the attorney

is employed by the pool, the third party administrator, provider

of excess loss coverage, reinsurer, or attorney discloses to the

pool's board of trustees that the attorney is employed by the

administrator, provider, or reinsurer.

(e) If the state enacts a law providing for the licensing or

registration of third party administrators, a risk pool in

contracting for administrative services may only contract for

services of a third party administrator licensed or registered

under that law. This subsection does not apply to a nonprofit

corporation that is acting solely on behalf of the risk pool or

other pools or administrative agencies established under The

Interlocal Cooperation Act (Article 4413(32c), Vernon's Texas

Civil Statutes).

Added by Acts 1989, 71st Leg., ch. 1067, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1999, 76th Leg., ch. 988, Sec. 1, eff.

Sept. 1, 1999.

Sec. 172.007. TRUSTEE TRAINING. (a) Trustees who act as

fiduciaries for a risk pool must have at least 16 hours of

combined professional instruction with four hours of instruction

in each of the following areas:

(1) law governing the establishment and operation of risk pools

by political subdivisions;

(2) principles of self-insurance and risk pools, including

actuarial and underwriting principles and investment principles;

(3) principles relating to reading and understanding financial

statements; and

(4) the general fiduciary duties of trustees.

(b) Not later than the 180th day after the date of selection as

trustee, or after the effective date of this chapter, whichever

is the later date, a trustee must complete the training required

by Subsection (a).

Added by Acts 1989, 71st Leg., ch. 1067, Sec. 1, eff. Sept. 1,

1989.

Sec. 172.008. EXCESS LOSS COVERAGE AND REINSURANCE. (a) A risk

pool may purchase excess loss coverage or reinsurance to insure a

pool against financial losses that the pool determines might

place the solvency of the pool in financial jeopardy.

(b) If a risk pool does not purchase excess loss coverage or

reinsurance, the administrator shall give written notice to each

person who applies for coverage from the pool that the pool does

not maintain excess loss coverage or reinsurance. The

administrator shall provide the notice before coverage is issued

to an applicant and shall give the applicant the opportunity to

decline the coverage.

(c) If a risk pool cancels or does not renew excess loss

coverage or reinsurance, the administrator shall give notice to

each person covered by the pool that the coverage has been

canceled or has not been renewed and shall give each an

opportunity to cancel his coverage. The administrator must give

the notice and opportunity to cancel coverage not later than the

30th day after the date on which the pool cancels or does not

renew the excess loss coverage or reinsurance.

Added by Acts 1989, 71st Leg., ch. 1067, Sec. 1, eff. Sept. 1,

1989.

Sec. 172.009. INVESTMENTS. (a) The trustees of a risk pool

shall invest the pool's money in accordance with Subchapter A,

Chapter 2256, Government Code to the extent that law can be made

applicable.

(b) In addition to investments authorized under Subchapter A,

Chapter 2256, Government Code, the trustees of a pool may invest

the pool's money in any investment authorized by the Texas Trust

Code (Subtitle B, Title 9, Property Code).

Added by Acts 1989, 71st Leg., ch. 1067, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(11),

eff. Sept. 1, 1995.

Sec. 172.010. AUDITS. (a) The trustees of the pool shall have

the fiscal accounts and records of the risk pool audited annually

by an independent auditor.

(b) The person who performs the audit must be a certified public

accountant or public accountant licensed by the Texas State Board

of Public Accountancy.

(c) The independent audit shall cover a pool's fiscal year.

(d) The trustees of the pool shall file annually with the State

Board of Insurance a copy of the audit report. The State Board of

Insurance shall maintain the copies of the audit reports at a

convenient location and shall make the copies of the audit

reports available for public inspection during regular business

hours. A person may request the State Board of Insurance to

provide copies of any item included in an audit report on payment

of the cost of providing the copies. The State Board of Insurance

may adopt rules governing the time and manner for filing audit

reports under this subsection and the procedures for filing,

inspecting, and obtaining copies of audit reports.

Added by Acts 1989, 71st Leg., ch. 1067, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 599, Sec. 15, eff.

Sept. 1, 1991.

Sec. 172.011. INSOLVENCY. (a) The trustees of a risk pool

shall declare the pool insolvent if the trustees determine that

the pool is unable to pay valid claims within 60 days after the

date the claims are verified.

(b) If a pool is declared insolvent by the trustees, the pool

shall cease operation on the day of the declaration, and the

trustees shall provide for the disposition of the pool's assets,

debts, obligations, losses, and other liabilities.

(c) A person who has coverage under a risk pool may institute

proceedings to have the pool declared insolvent by petitioning a

district court in Travis County to declare the pool insolvent. If

the district court, after notice and hearing, determines that the

pool is insolvent, the court shall appoint a receiver to take

charge of and dispose of the pool's assets, debts, obligations,

losses, and other liabilities. Except as provided by this

chapter, a receivership under this section is governed by Chapter

64, Civil Practice and Remedies Code, to the extent that chapter

can be made applicable.

(d) After a receiver takes charge of the assets and determines

outstanding debts, obligations, losses, and other liabilities,

the receiver shall give notice of his determination to any

person, including a political subdivision that is a participant

in the pool.

(e) If the receiver determines that money is owed to the pool by

a political subdivision that is a participant in the pool, the

political subdivision may protest the determination by filing

with the court a protest statement not later than the 15th day

after the date the notice of the receiver's determination is

mailed.

(f) If a court in which a protest statement is filed determines

after a hearing that an amount is owed by the political

subdivision filing the protest statement, the political

subdivision shall pay that amount to the receiver not later than

the 30th day after the date on which the court's determination

becomes final. A determination by a court on a protest statement

is interlocutory.

(g) If a protest statement is not filed with the court, the

political subdivision shall pay to the receiver the amount

determined to be owed not later than the 30th day after the date

on which the receiver mails the notice under Subsection (d).

(h) The court that appoints a receiver may direct that a

reasonable fee be paid to the receiver as compensation for

performance of responsibilities and duties and may assess each

political subdivision that is a participant in the pool under the

receiver's control an amount necessary to compensate the

receiver.

Added by Acts 1989, 71st Leg., ch. 1067, Sec. 1, eff. Sept. 1,

1989.

Sec. 172.012. LIMITATION OF RISK POOLS. (a) Except as provided

by Subsection (b), a county may not provide health and accident

coverage through a risk pool under this chapter, except:

(1) as authorized by Subchapter A, Chapter 157; or

(2) through an interlocal contract entered under The Interlocal

Cooperation Act (Article 4413(32c), Vernon's Texas Civil

Statutes) with other political subdivisions of this state if the

aggregate annual contributions to the pool will exceed $1 million

based on an actuarial estimate by an actuary who is a member of

the American Academy of Actuaries.

(b) A county with a population of fewer than 500,000 may create

and provide coverage through a pool if the aggregate annual

claims, contributions, or both claims and contributions to the

pool will exceed $300,000 based on an actuarial estimate by an

actuary who is a member of the American Academy of Actuaries.

Added by Acts 1989, 71st Leg., ch. 1067, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 649, Sec. 1, eff. Aug.

26, 1991.

Sec. 172.013. PAYMENT OF CONTRIBUTIONS AND PREMIUMS. (a) A

political subdivision may pay all or part of the contributions

for coverage under this chapter from local funds, including

federal grant or contract pass-through funds, that are not

dedicated by law to some other purpose.

(b) A political subdivision also may pay all or part of the

contributions for coverage for officers, employees, retirees, and

dependents, but may not pay any part of the contributions for

coverage for employees of affiliated service contractors or their

dependents.

(c) On written approval of an officer or employee, a political

subdivision may deduct from the officer's or employee's

compensation an amount necessary to pay that person's and his

dependents' contributions. A retiree may authorize in writing the

person who pays his retirement benefits to deduct from those

benefits an amount sufficient to pay the retiree's and his

dependents' contributions.

(d) State funds, except federal grant or contract funds passed

through the state to its political subdivisions, may not be used

to purchase coverage or to pay contributions under this chapter.

Added by Acts 1989, 71st Leg., ch. 1067, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 2001, 77th Leg., ch. 491, Sec. 5, eff.

Sept. 1, 2001.

Sec. 172.014. APPLICATION OF CERTAIN LAWS. A risk pool created

under this chapter is not insurance or an insurer under the

Insurance Code and other laws of this state, and the State Board

of Insurance does not have jurisdiction over a pool created under

this chapter.

Added by Acts 1989, 71st Leg., ch. 1067, Sec. 1, eff. Sept. 1,

1989.

Sec. 172.015. SUBROGATION; ADEQUATE RECOVERY. (a) In this

section, "covered individual" means a person who is covered by

the pool. The term includes an official, an employee, a retiree,

and an employee of an affiliated service contractor and their

dependents.

(b) The payor of employee benefits, whether a political

subdivision, group of political subdivisions, pool, or carrier

providing reinsurance to one of those entities, is subrogated to

a covered individual's right of recovery for personal injuries

caused by the tortious conduct of a third party.

(c) A payor of employee benefits whose interest is not actively

represented by an attorney in a third-party action shall pay to

an attorney representing the covered individual a fee in an

amount determined under an agreement entered into between the

attorney and the payor of employee benefits. Except as provided

by Subsection (i), in the absence of an agreement, the court

shall award to the attorney, payable out of the recovery of the

payor of employee benefits, a reasonable fee for recovery of the

interest of the payor of employee benefits, not to exceed

one-third of the payor's recovery.

(d) If the injured covered individual is not able to realize a

complete and adequate recovery for injuries sustained as a result

of the actionable fault of a third party, the payor of employee

benefits is entitled to a pro rata recovery described by

Subsection (e). A common law doctrine that requires that an

injured party be made whole before a subrogee makes a recovery

does not apply to the recovery of the payor of employee benefits

under this subsection.

(e) Unless otherwise agreed by a covered individual and the

payor of employee benefits and subject to Subsection (f), the

payor's pro rata share under Subsection (d) is an amount that is

equal to the lesser of:

(1) one-third of the covered individual's total recovery; or

(2) the total cost of employee benefits paid by the payor as a

direct result of the tortious conduct of the third party.

(f) A covered individual may bring an action for declaratory

judgment to establish that the amount of the pro rata recovery to

which the payor of employee benefits is entitled is an amount

that is less than the pro rata share described by Subsection (e).

To prevail in an action brought under this subsection, the

covered individual must prove by a preponderance of the evidence

that the amount of the covered individual's total recovery is

less than 50 percent of the value of the covered person's

underlying claim for damages.

(g) Except as otherwise provided by this subsection, the court

shall establish the payor's pro rata recovery under Subsection

(f) in an amount that is not less than 15 percent of and not more

than one-third of the covered individual's total recovery. If a

covered individual shows by clear and convincing evidence that

the pro rata share otherwise described by this subsection would

result in manifest injustice, the court shall establish the

payor's pro rata recovery in an amount that is less than 15

percent of and equal to or greater than five percent of the

covered individual's total recovery.

(h) Notwithstanding Chapter 37, Civil Practice and Remedies

Code, or any other law, in an action brought under Subsection (f)

the court may not award costs or attorney's fees to any party in

the action.

(i) Notwithstanding Subsection (c), a payor of employee benefits

may not be assessed out of the recovery to which the payor is

entitled under Subsection (e) or (f) any attorney's fees under

any theory or rule of law, including the common fund doctrine.

(j) Subsections (c)-(i) do not apply to a payor of employee

benefits participating in a cooperative effort to design and

administer benefits through an administrative agency that

includes a cooperative member that is a county with a population

of at least two million that is adjacent to a county with a

population of at least one million.

Added by Acts 1989, 71st Leg., ch. 1067, Sec. 1, eff. Sept. 1,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1379, Sec. 1, eff. June 15, 2007.

Sec. 172.016. STATUS OF AFFILIATED SERVICE CONTRACTORS.

Inclusion of the employees of affiliated service contractors in

the uniform group benefits program authorized by this chapter

does not, for any purpose:

(1) make an affiliated service contractor a political

subdivision or a division of a political subdivision; or

(2) make an employee of an affiliated service contractor an

employee of a political subdivision or a division of a political

subdivision.

Added by Acts 2001, 77th Leg., ch. 491, Sec. 6, eff. Sept. 1,

2001.



CHAPTER 173. TEMPORARY SALARY PAYMENTS FOR MUNICIPAL AND COUNTY EMPLOYEES CALLED TO ACTIVE DUTY

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE C. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES OF

MORE THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 173. TEMPORARY SALARY PAYMENTS FOR MUNICIPAL AND COUNTY

EMPLOYEES CALLED TO ACTIVE DUTY

Sec. 173.001. EMPLOYEES SUBJECT TO CHAPTER. (a) This chapter

applies to a municipal or county employee who is a member of a

reserve component of the armed forces of the United States,

including any appropriate part of the state military forces, and

who by virtue of that membership is called to active duty in the

armed forces of the United States by federal authority without

the person's consent before, on, or after the effective date of

this chapter as part of a partial or total mobilization of the

reserve components of the armed forces.

(b) This chapter does not apply to a person who:

(1) ceases to be employed by a municipality or county because

the person resigns or is terminated for a reason that is not a

direct consequence of the person's call to active duty as

described under Subsection (a); or

(2) commits a voluntary act that extends the person's original

assigned service to active duty.

Added by Acts 2003, 78th Leg., ch. 671, Sec. 1, eff. June 20,

2003.

Sec. 173.002. SALARY CONTINUATION. (a) Notwithstanding any

other law, if a person to whom this chapter applies exhausts all

military leave to which the person is entitled under state law,

the municipality or county may continue the person's municipal or

county salary payments under this chapter in an amount determined

by the governing body of the municipality or the commissioners

court, as applicable, until the person is no longer required to

serve on active duty under the circumstances described by Section

173.001(a).

(b) The salary payments authorized by Subsection (a) are

payable:

(1) from the general fund of the municipality or county or other

funds available for that purpose on the date the person is called

to active duty; and

(2) only for a municipal or county pay period that began on or

after September 1, 2002.

Added by Acts 2003, 78th Leg., ch. 671, Sec. 1, eff. June 20,

2003.

Sec. 173.003. MANNER OF PAYMENT. Salary payments under this

chapter may be paid in the manner directed by the person, subject

to the approval of the governing body of a municipality or the

commissioners court of a county, as applicable, except as

provided by other law.

Added by Acts 2003, 78th Leg., ch. 671, Sec. 1, eff. June 20,

2003.

Sec. 173.004. RULES. The governing body of a municipality and

the commissioners court of a county may adopt rules to implement

this chapter.

Added by Acts 2003, 78th Leg., ch. 671, Sec. 1, eff. June 20,

2003.

Sec. 173.005. OTHER BENEFITS UNAFFECTED. This chapter

authorizes the continuation of municipal or county salary

payments only as provided by Sections 173.001-173.004.

Added by Acts 2003, 78th Leg., ch. 671, Sec. 1, eff. June 20,

2003.



CHAPTER 174. FIRE AND POLICE EMPLOYEE RELATIONS

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE C. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES OF

MORE THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 174. FIRE AND POLICE EMPLOYEE RELATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 174.001. SHORT TITLE. This chapter may be cited as The

Fire and Police Employee Relations Act.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.002. POLICY. (a) The policy of this state is that a

political subdivision shall provide its fire fighters and police

officers with compensation and other conditions of employment

that are substantially the same as compensation and conditions of

employment prevailing in comparable private sector employment.

(b) The policy of this state is that fire fighters and police

officers, like employees in the private sector, should have the

right to organize for collective bargaining, as collective

bargaining is a fair and practical method for determining

compensation and other conditions of employment. Denying fire

fighters and police officers the right to organize and bargain

collectively would lead to strife and unrest, consequently

injuring the health, safety, and welfare of the public.

(c) The health, safety, and welfare of the public demands that

strikes, lockouts, and work stoppages and slowdowns of fire

fighters and police officers be prohibited, and therefore it is

the state's duty to make available reasonable alternatives to

strikes by fire fighters and police officers.

(d) Because of the essential and emergency nature of the public

service performed by fire fighters and police officers, a

reasonable alternative to strikes is a system of arbitration

conducted under adequate legislative standards. Another

reasonable alternative, if the parties fail to agree to

arbitrate, is judicial enforcement of the requirements of this

chapter regarding compensation and conditions of employment

applicable to fire fighters and police officers.

(e) With the right to strike prohibited, to maintain the high

morale of fire fighters and police officers and the efficient

operation of the departments in which they serve, alternative

procedures must be expeditious, effective, and binding.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.003. DEFINITIONS. In this chapter:

(1) "Association" means any type of organization, including an

agency or employee representation committee or plan, in which

fire fighters, police officers, or both, participate and that

exists, in whole or in part, to deal with one or more public or

private employers concerning grievances, labor disputes, or

conditions of employment affecting fire fighters, police

officers, or both.

(2) "Fire fighter" means a permanent, paid employee of the fire

department of a political subdivision. The term does not include:

(A) the chief of the department; or

(B) a volunteer fire fighter.

(3) "Police officer" means a paid employee who is sworn,

certified, and full-time, and who regularly serves in a

professional law enforcement capacity in the police department of

a political subdivision. The term does not include the chief of

the department.

(4) "Political subdivision" includes a municipality.

(5) "Public employer" means the official or group of officials

of a political subdivision whose duty is to establish the

compensation, hours, and other conditions of employment of fire

fighters, police officers, or both, and may include the mayor,

city manager, town manager, town administrator, municipal

governing body, director of personnel, personnel board,

commissioners, or another official or combination of those

persons.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 13.16, eff.

Sept. 1, 1999.

Sec. 174.004. LIBERAL CONSTRUCTION. This chapter shall be

liberally construed.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.005. PREEMPTION OF OTHER LAW. This chapter preempts

all contrary local ordinances, executive orders, legislation, or

rules adopted by the state or by a political subdivision or agent

of the state, including a personnel board, civil service

commission, or home-rule municipality.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.006. EFFECT ON CIVIL SERVICE PROVISIONS. (a) A state

or local civil service provision prevails over a collective

bargaining contract under this chapter unless the collective

bargaining contract specifically provides otherwise.

(b) A civil service provision may not be repealed or modified by

arbitration or judicial action but may be interpreted or enforced

by an arbitrator or court.

(c) This chapter does not limit the authority of a municipal

fire chief or police chief under Chapter 143 except as modified

by the parties through collective bargaining.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.007. EFFECT ON EXISTING BENEFITS. This chapter may not

be construed as repealing any existing benefit provided by

statute or ordinance concerning fire fighters' or police

officers' compensation, pensions, retirement plans, hours of

work, conditions of employment, or other emoluments. This chapter

is in addition to the benefits provided by existing statutes and

ordinances.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.008. WAIVER OF IMMUNITY. This chapter is binding and

enforceable against the employing public employer, and sovereign

or governmental immunity from suit and liability is waived only

to the extent necessary to enforce this chapter against that

employer.

Added by Acts 2007, 80th Leg., R.S., Ch.

1200, Sec. 2, eff. June 15, 2007.

SUBCHAPTER B. CONDITIONS OF EMPLOYMENT AND RIGHT TO ORGANIZE

Sec. 174.021. PREVAILING WAGE AND WORKING CONDITIONS REQUIRED.

A political subdivision that employs fire fighters, police

officers, or both, shall provide those employees with

compensation and other conditions of employment that are:

(1) substantially equal to compensation and other conditions of

employment that prevail in comparable employment in the private

sector; and

(2) based on prevailing private sector compensation and

conditions of employment in the labor market area in other jobs

that require the same or similar skills, ability, and training

and may be performed under the same or similar conditions.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.022. CERTAIN PUBLIC EMPLOYERS CONSIDERED TO BE IN

COMPLIANCE. (a) A public employer that has reached an agreement

with an association on compensation or other conditions of

employment as provided by this chapter is considered to be in

compliance with the requirements of Section 174.021 as to the

conditions of employment for the duration of the agreement.

(b) If an arbitration award is rendered as provided by

Subchapter E, the public employer involved is considered to be in

compliance with the requirements of Section 174.021 as to the

conditions of employment provided by the award for the duration

of the collective bargaining period to which the award applies.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.023. RIGHT TO ORGANIZE AND BARGAIN COLLECTIVELY. On

adoption of this chapter or the law codified by this chapter by a

political subdivision to which this chapter applies, fire

fighters, police officers, or both are entitled to organize and

bargain collectively with their public employer regarding

compensation, hours, and other conditions of employment.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

SUBCHAPTER C. ADOPTION AND REPEAL OF COLLECTIVE BARGAINING

PROVISIONS

Sec. 174.051. ADOPTION ELECTION. (a) The governing body of a

political subdivision to which this chapter applies shall order

an election for the adoption of this chapter on receiving a

petition signed by qualified voters of the political subdivision

in a number equal to or greater than the lesser of:

(1) 20,000; or

(2) five percent of the number of qualified voters voting in the

political subdivision in the preceding general election for state

and county officers.

(b) The governing body shall hold the election on the first

authorized uniform election date prescribed by Chapter 41,

Election Code, that allows sufficient time for compliance with

any requirements established by law.

(c) The ballot in the election shall be printed to provide for

voting for or against the proposition: "Adoption of the state law

applicable to (fire fighters, police officers, or both, as

applicable) that establishes collective bargaining if a majority

of the affected employees favor representation by an employees

association, preserves the prohibition against strikes and

lockouts, and provides penalties for strikes and lockouts."

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.052. EFFECT OF SUCCESSFUL ADOPTION ELECTION. If a

majority of the votes cast in an election under Section 174.051

favor adoption of this chapter, the governing body shall place

this chapter in effect not later than the 30th day after the

beginning of the first fiscal year of the political subdivision

after the election.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.053. REPEAL ELECTION. (a) The governing body of a

political subdivision in which the collective bargaining

provisions of this chapter have been in effect for at least one

year shall order an election for the repeal of the adoption of

this chapter on receiving a petition signed by qualified voters

of the political subdivision in a number equal to or greater than

the lesser of:

(1) 20,000; or

(2) five percent of the number of qualified voters voting in the

political subdivision in the preceding general election for state

and county officers.

(b) The ballot in the election shall be printed to provide for

voting for or against the proposition: "Repeal of the adoption of

the state law applicable to (fire fighters, police officers, or

both, as applicable) that establishes collective bargaining if a

majority of the affected employees favor representation by an

employees association, preserves the prohibition against strikes

and lockouts, and provides penalties for strikes and lockouts."

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.054. EFFECT OF SUCCESSFUL REPEAL ELECTION. If a

majority of the votes cast in an election under Section 174.053

favor repeal of the adoption of this chapter, the collective

bargaining provisions of this chapter are void as to the

political subdivision.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.055. FREQUENCY OF ELECTIONS. If an election for the

adoption or the repeal of the adoption of this chapter is held

under this subchapter, a like petition for a subsequent election

may not be submitted before the first anniversary of the date of

the preceding election.

Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1, 1993.

SUBCHAPTER D. COLLECTIVE BARGAINING

Sec. 174.101. RECOGNITION OF BARGAINING AGENT FOR FIRE FIGHTERS.

A public employer shall recognize an association selected by a

majority of the fire fighters of the fire department of a

political subdivision as the exclusive bargaining agent for the

fire fighters of that department unless a majority of the fire

fighters withdraw the recognition.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.102. RECOGNITION OF BARGAINING AGENT FOR POLICE

OFFICERS. A public employer shall recognize an association

selected by a majority of the police officers of the police

department of a political subdivision as the exclusive bargaining

agent for the police officers of that department unless a

majority of the police officers withdraw the recognition.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.103. SINGLE BARGAINING AGENT FOR FIRE FIGHTERS AND

POLICE OFFICERS. (a) Except as provided by Subsection (b), the

fire and police departments of a political subdivision are

separate collective bargaining units under this chapter.

(b) Associations that represent employees in the fire and police

departments of a political subdivision may voluntarily join

together for collective bargaining with the public employer.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.104. QUESTION REGARDING REPRESENTATION. (a) A

question of whether an association is the majority representative

of the employees of a department under Sections 174.101-174.103

shall be resolved by a fair election conducted according to

procedures agreed on by the parties.

(b) If the parties are unable to agree on election procedures

under Subsection (a), either party may request the American

Arbitration Association to conduct the election and certify the

results. Certification of the results of an election under this

section shall resolve the question regarding representation. The

public employer shall pay the expenses of the election, except

that if two or more associations seek recognition as the

bargaining agent, the associations shall pay the costs of the

election equally.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.105. DUTY TO BARGAIN COLLECTIVELY IN GOOD FAITH. (a)

If the fire fighters, police officers, or both of a political

subdivision are represented by an association as provided by

Sections 174.101-174.104, the public employer and the association

shall bargain collectively.

(b) For purposes of this section, the duty to bargain

collectively means a public employer and an association shall:

(1) meet at reasonable times;

(2) confer in good faith regarding compensation, hours, and

other conditions of employment or the negotiation of an agreement

or a question arising under an agreement; and

(3) execute a written contract incorporating any agreement

reached, if either party requests a written contract.

(c) This section does not require a public employer or an

association to:

(1) agree to a proposal; or

(2) make a concession.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.106. DESIGNATION OF NEGOTIATOR. A public employer or

an association may designate one or more persons to negotiate or

bargain on its behalf.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.107. NOTICE TO PUBLIC EMPLOYER REGARDING CERTAIN

ISSUES. If compensation or another matter that requires an

appropriation of money by any governing body is included for

collective bargaining under this chapter, an association shall

serve on the public employer a written notice of its request for

collective bargaining at least 120 days before the date on which

the public employer's current fiscal operating budget ends.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.108. OPEN DELIBERATIONS. A deliberation relating to

collective bargaining between a public employer and an

association, a deliberation by a quorum of an association

authorized to bargain collectively, or a deliberation by a member

of a public employer authorized to bargain collectively shall be

open to the public and comply with state law.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.109. EFFECT OF AGREEMENT. An agreement under this

chapter is binding and enforceable against a public employer, an

association, and a fire fighter or police officer covered by the

agreement.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

SUBCHAPTER E. MEDIATION; ARBITRATION

Sec. 174.151. MEDIATION. (a) A public employer and an

association that is a bargaining agent may use mediation to

assist them in reaching an agreement.

(b) If a mediator is used, then a mediator may be appointed by

agreement of the parties or by an appropriate state agency.

(c) A mediator may:

(1) hold separate or joint conferences as the mediator considers

expedient to settle issues voluntarily, amicably, and

expeditiously; and

(2) notwithstanding Subsection (d), recommend or suggest to the

parties any proposal or procedure that in the mediator's judgment

might lead to settlement.

(d) A mediator may not:

(1) make a public recommendation on any negotiation issue in

connection with the mediator's service; or

(2) make a public statement or report that evaluates the

relative merits of the parties' positions.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.152. IMPASSE. (a) For purposes of this subchapter, an

impasse in the collective bargaining process is considered to

have occurred if the parties do not settle in writing each issue

in dispute before the 61st day after the date on which the

collective bargaining process begins.

(b) The period specified in Subsection (a) may be extended by

written agreement of the parties. An extension must be for a

definite period not to exceed 15 days.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.153. REQUEST FOR ARBITRATION; AGREEMENT TO ARBITRATE.

(a) A public employer or an association that is a bargaining

agent may request the appointment of an arbitration board if:

(1) the parties:

(A) reach an impasse in collective bargaining; or

(B) are unable to settle after the appropriate lawmaking body

fails to approve a contract reached through collective

bargaining;

(2) the parties made every reasonable effort, including

mediation, to settle the dispute through good-faith collective

bargaining; and

(3) the public employer or association gives written notice to

the other party, specifying the issue in dispute.

(b) A request for arbitration must be made not later than the

fifth day after:

(1) the date an impasse was reached under Section 174.152; or

(2) the expiration of an extension period under Section 174.152.

(c) An election by both parties to arbitrate must:

(1) be made not later than the fifth day after the date

arbitration is requested; and

(2) be a written agreement to arbitrate.

(d) A party may not request arbitration more than once in a

fiscal year.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.154. ARBITRATION BOARD. (a) Not later than the fifth

day after the date an agreement to arbitrate is executed, each

party shall:

(1) select one arbitrator; and

(2) immediately notify the other party in writing of the name

and address of the arbitrator selected.

(b) Not later than the 10th day after the date an agreement to

arbitrate is executed, the arbitrators named under Subsection (a)

shall attempt to select a third (neutral) arbitrator. If the

arbitrators are unable to agree on a third arbitrator, either

party may request the American Arbitration Association to select

the third arbitrator, and the American Arbitration Association

may appoint the third arbitrator according to its fair and

regular procedures. Unless both parties consent, the third

arbitrator may not be the same individual who served as a

mediator under Section 174.151.

(c) The arbitrator selected under Subsection (b) presides over

the arbitration board.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.155. ARBITRATION HEARING. (a) A presiding arbitrator

shall:

(1) call a hearing to be held not later than the 10th day after

the date on which the presiding arbitrator is appointed; and

(2) notify the other arbitrators, the public employer, and the

association in writing of the time and place of the hearing, not

later than the eighth day before the hearing.

(b) An arbitration hearing shall end not later than the 20th day

after the date the hearing begins.

(c) An arbitration hearing shall be informal.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.156. SCOPE OF ARBITRATION. (a) The issues to be

arbitrated are all matters the parties are unable to resolve

through collective bargaining and mediation procedures required

by this chapter.

(b) An arbitration board shall render an award in accordance

with the requirements of Section 174.021. In settling disputes

relating to compensation, hours, and other conditions of

employment, the board shall consider:

(1) hazards of employment;

(2) physical qualifications;

(3) educational qualifications;

(4) mental qualifications;

(5) job training;

(6) skills; and

(7) other factors.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.157. EVIDENCE; OATH; SUBPOENA. (a) The rules of

evidence applicable to judicial proceedings are not binding in an

arbitration hearing.

(b) An arbitration board may:

(1) receive in evidence any documentary evidence or other

information the board considers relevant;

(2) administer oaths; and

(3) issue subpoenas to require:

(A) the attendance and testimony of witnesses; and

(B) the production of books, records, and other evidence

relevant to an issue presented to the board for determination.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.158. ARBITRATION AWARD. (a) Not later than the 10th

day after the end of the hearing, an arbitration board shall:

(1) make written findings; and

(2) render a written award on the issues presented to the board.

(b) A copy of the findings and award shall be mailed or

delivered to the public employer and the association.

(c) An increase in compensation awarded by an arbitration board

under this subchapter may take effect only at the beginning of

the next fiscal year after the date of the award.

(d) If a new fiscal year begins after the initiation of

arbitration procedures under this subchapter, Subsection (c) does

not apply and an increase in compensation may be retroactive to

the beginning of the fiscal year.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.159. EFFECT OF AWARD. If a majority decision of an

arbitration board is supported by competent, material, and

substantial evidence on the whole record, the decision:

(1) is final and binding on the parties; and

(2) may be enforced by either party or the arbitration board in

a district court for the judicial district in which a majority of

the affected employees reside.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.160. AMENDMENT OF AWARD. The parties to an arbitration

award may amend the award by written agreement at any time.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.161. BEGINNING OF NEW FISCAL YEAR. If a new fiscal

year begins after the initiation of arbitration procedures under

this subchapter but before an award is rendered or enforced:

(1) the dispute is not moot;

(2) the jurisdiction of the arbitration board is not impaired;

and

(3) the arbitration award is not impaired.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.162. EXTENSION OF PERIOD. A period specified by

Section 174.155 or 174.158 may be extended:

(1) by the written agreement of the parties for a reasonable

period; or

(2) by the arbitration board for good cause for one or more

periods that in the aggregate do not exceed 20 days.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.163. COMPULSORY ARBITRATION NOT REQUIRED. This chapter

does not require compulsory arbitration.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.164. COMPENSATION OF ARBITRATORS; EXPENSES OF

ARBITRATION. (a) The compensation of an arbitrator selected by

a public employer shall be paid by the public employer.

(b) The compensation, if any, of an arbitrator selected by fire

fighters, police officers, or both shall be paid by the

association representing the employees.

(c) The public employer and the association representing the

employees shall jointly pay in even proportions:

(1) the compensation of the neutral arbitrator; and

(2) the stenographic and other expenses incurred by the

arbitration board in connection with the arbitration proceedings.

(d) If a party to arbitration requires a transcript of the

arbitration proceedings, the party shall pay the cost of the

transcript.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

SUBCHAPTER F. STRIKES; LOCKOUTS

Sec. 174.201. DEFINITION. In this subchapter, "strike" means

failing to report for duty in concerted action with others,

wilfully being absent from one's position, stopping work,

abstaining from the full, faithful, and proper performance of the

duties of employment, or interfering with the operation of a

municipality in any manner, to induce, influence, or coerce a

change in the conditions, compensation, rights, privileges, or

obligations of employment.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.202. STRIKES, SLOWDOWNS, AND LOCKOUTS PROHIBITED. (a)

A fire fighter or police officer may not engage in a strike or

slowdown.

(b) A lockout of fire fighters or police officers is prohibited.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.203. LOCKOUT BY MUNICIPALITY; INJUNCTION; PENALTY. If

a municipality or its designated agent or a department or agency

head engages in a lockout of fire fighters or police officers, a

court shall:

(1) prohibit the lockout;

(2) impose a fine not to exceed $2,000 on any individual

violator; or

(3) both prohibit the lockout and impose the fine.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.204. STRIKE; PENALTY AGAINST ASSOCIATION. (a) A

district court for the judicial district in which a municipality

is located that finds that an association has called, ordered,

aided, or abetted a strike by fire fighters or police officers

shall:

(1) impose a fine on the association for each day of the strike

equal to 1/26 of the total of the association's annual membership

dues, but not less than $2,500 nor more than $20,000; and

(2) order the forfeiture of any membership dues checkoff for a

specified period not to exceed 12 months.

(b) If the court finds that the municipality or its

representative engaged in acts of extreme provocation that

detract substantially from the association's responsibility for

the strike, the court may reduce the amount of the fine.

(c) An association that appeals a fine under Subsection (b) is

not required to pay the fine until the appeal is finally

determined.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.205. STRIKE; PENALTY AGAINST INDIVIDUAL. If a fire

fighter or police officer engages in a strike, interferes with

the municipality, prevents the municipality from engaging in its

duty, directs any employee of the municipality to decline to work

or to stop or slow down work, causes another to fail or refuse to

deliver goods or services to the municipality, pickets for any of

those unlawful acts, or conspires to perform any of those acts:

(1) the fire fighter's or police officer's compensation in any

form may not increase in any manner until after the first

anniversary of the date the individual resumes normal working

duties; and

(2) the fire fighter or police officer shall be on probation for

two years regarding civil service status, tenure of employment,

or contract of employment to which the individual was previously

entitled.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

SUBCHAPTER G. JUDICIAL ENFORCEMENT AND REVIEW

Sec. 174.251. JUDICIAL ENFORCEMENT GENERALLY. A district court

for the judicial district in which a municipality is located, on

the application of a party aggrieved by an act or omission of the

other party that relates to the rights or duties under this

chapter, may issue a restraining order, temporary or permanent

injunction, contempt order, or other writ, order, or process

appropriate to enforce this chapter.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.252. JUDICIAL ENFORCEMENT WHEN PUBLIC EMPLOYER DECLINES

ARBITRATION. (a) If an association requests arbitration as

provided by Subchapter E and a public employer refuses to engage

in arbitration, on the application of the association, a district

court for the judicial district in which a majority of affected

employees reside may enforce the requirements of Section 174.021

as to any unsettled issue relating to compensation or other

conditions of employment of fire fighters, police officers, or

both.

(b) If the court finds that the public employer has violated

Section 174.021, the court shall:

(1) order the public employer to make the affected employees

whole as to the employees' past losses;

(2) declare the compensation or other conditions of employment

required by Section 174.021 for the period, not to exceed one

year, as to which the parties are bargaining; and

(3) award the association reasonable attorney's fees.

(c) The court costs of an action under this section, including

costs for a master if one is appointed, shall be taxed to the

public employer.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.

Sec. 174.253. JUDICIAL REVIEW OF ARBITRATION AWARD. (a) An

award of an arbitration board may be reviewed by a district court

for the judicial district in which the municipality is located

only on the grounds that:

(1) the arbitration board was without jurisdiction;

(2) the arbitration board exceeded its jurisdiction;

(3) the order is not supported by competent, material, and

substantial evidence on the whole record; or

(4) the order was obtained by fraud, collusion, or similar

unlawful means.

(b) The pendency of a review proceeding does not automatically

stay enforcement of the arbitration board's order.

Added by Acts 1993, 73rd Leg., ch. 269, Sec. 4, eff. Sept. 1,

1993.



CHAPTER 175. RIGHT OF EMPLOYEES OF CERTAIN POLITICAL SUBDIVISIONS TO PURCHASE CONTINUED HEALTH COVERAGE AT RETIREMENT

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE C. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES OF

MORE THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 175. RIGHT OF EMPLOYEES OF CERTAIN POLITICAL SUBDIVISIONS

TO PURCHASE CONTINUED HEALTH COVERAGE AT RETIREMENT

Sec. 175.001. APPLICABILITY. This chapter applies to a person

who:

(1) retires from:

(A) county employment in a county with a population of 75,000 or

more;

(B) employment by an appraisal district in a county with a

population of 75,000 or more; or

(C) municipal employment in a municipality with a population of

25,000 or more; and

(2) is entitled to receive retirement benefits from a county,

appraisal district, or municipal retirement plan.

Added by Acts 1993, 73rd Leg., ch. 663, Sec. 1, eff. Sept. 1,

1993. Renumbered from Local Government Code Sec. 174.001 by Acts

1995, 74th Leg., ch. 76, Sec. 17.01(38), eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1363, Sec. 2, eff. June 19, 2009.

Sec. 175.002. RIGHT TO PURCHASE CONTINUED COVERAGE. (a) A

person to whom this chapter applies is entitled to purchase

continued health benefits coverage for the person and the

person's dependents as provided by this chapter unless the person

is eligible for group health benefits coverage through another

employer. The coverage shall be provided under the group health

insurance plan or group health coverage plan provided by or

through the employing political subdivision to its employees.

(b) To receive continued coverage under this chapter, the person

must inform the employing political subdivision, not later than

the day on which the person retires from the political

subdivision, that the person elects to continue coverage.

(c) If the person elects to continue coverage for the person and

on any subsequent date elects to discontinue such coverage, the

person is no longer eligible for coverage under this chapter.

(d) If the person elects to continue coverage for any dependent

and on any subsequent date elects to discontinue such coverage,

the dependent is no longer eligible for coverage under this

chapter.

Added by Acts 1993, 73rd Leg., ch. 663, Sec. 1, eff. Sept. 1,

1993. Renumbered from Local Government Code Sec. 174.002 by Acts

1995, 74th Leg., ch. 76, Sec. 17.01(38), eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1363, Sec. 3, eff. June 19, 2009.

Sec. 175.003. LEVEL OF COVERAGE. (a) The person may elect to

cover the same persons who were covered under the political

subdivision's group health insurance plan or group health

coverage plan through the person at the time the person left

employment with the political subdivision, or the person may

elect to discontinue coverage for one or more persons. A person

who was not covered under the plan at the time the person to whom

this chapter applies left employment with the political

subdivision is not eligible for coverage under this chapter.

(b) Except as provided by Subsections (c) and (d), the level of

coverage provided under this chapter at any given time is the

same level of coverage provided to current employees of the

political subdivision at that time.

(c) A political subdivision may substitute Medicare supplement

health benefits coverage as the coverage provided for a person

who receives health benefits coverage under this chapter,

including a dependent, after the date that the person becomes

eligible for federal Medicare benefits.

(d) The person may elect to continue coverage at a reduced

level, if offered by the political subdivision.

Added by Acts 1993, 73rd Leg., ch. 663, Sec. 1, eff. Sept. 1,

1993. Renumbered from Local Government Code Sec. 174.003 by Acts

1995, 74th Leg., ch. 76, Sec. 17.01(38), eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1363, Sec. 4, eff. June 19, 2009.

Sec. 175.004. PAYMENT FOR COVERAGE. A person who is entitled to

continued coverage under this chapter is entitled to make

payments for the coverage at the same time and to the same entity

that payments for the coverage are made by current employees of

the political subdivision.

Added by Acts 1993, 73rd Leg., ch. 663, Sec. 1, eff. Sept. 1,

1993. Renumbered from Local Government Code Sec. 174.004 by Acts

1995, 74th Leg., ch. 76, Sec. 17.01(38), eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1363, Sec. 4, eff. June 19, 2009.

Sec. 175.005. DUTY TO INFORM RETIREE OF RIGHTS. A political

subdivision shall provide written notice to a person to whom this

chapter may apply of the person's rights under this chapter not

later than the date the person retires from the political

subdivision. A political subdivision may fulfill its

requirements under this section by placing the written notice

required by this section in a personnel manual or employee

handbook that is available to all employees.

Added by Acts 1993, 73rd Leg., ch. 663, Sec. 1, eff. Sept. 1,

1993. Renumbered from Local Government Code Sec. 174.005 by Acts

1995, 74th Leg., ch. 76, Sec. 17.01(38), eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1363, Sec. 4, eff. June 19, 2009.

Sec. 175.006. CERTAIN MATTERS NOT AFFECTED. This chapter does

not:

(1) prohibit a political subdivision from uniformly changing the

group health insurance plan or group health coverage plan

provided for its employees and retirees;

(2) affect the definition of a dependent or the eligibility

requirements for a dependent under a plan;

(3) prohibit a political subdivision from agreeing with a person

to deduct the cost of coverage provided under this chapter from a

pension check;

(4) prohibit a political subdivision from agreeing with a person

to pay for the coverage provided under this chapter provided the

person reimburses the political subdivision for the actual cost

of the coverage;

(5) prohibit a political subdivision or a pool established under

Chapter 172 from increasing the cost of group health coverage to

its employees and to persons covered under this chapter to

reflect the increased cost, if any, attributable to compliance

with this chapter;

(6) affect the right of a political subdivision to provide

coverage under Chapter 172; or

(7) affect the right of a political subdivision or a pool

established under Chapter 172 to offer the coverage at the same

rate that is available to active employees or to offer the

coverage at a reasonable or actual rate established for retirees

that may be greater than the rate offered to active employees.

Added by Acts 1993, 73rd Leg., ch. 663, Sec. 1, eff. Sept. 1,

1993. Renumbered from Local Government Code Sec. 174.006 by Acts

1995, 74th Leg., ch. 76, Sec. 17.01(38), eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1363, Sec. 4, eff. June 19, 2009.

Sec. 175.007. EXEMPTIONS. (a) A political subdivision that

does not provide health benefits coverage through a self-insured

plan or a plan authorized under Chapter 172 is not required to

provide coverage under this chapter if the political subdivision

makes a good faith effort to purchase insurance coverage that

includes coverage required by this chapter from an insurance

company authorized to do business in this state and from pools

established under Chapter 172 but is unable to find a provider

for the coverage.

(b) A political subdivision that is providing coverage

substantially similar to or better than the coverage required by

this chapter is exempt from this chapter.

Added by Acts 1993, 73rd Leg., ch. 663, Sec. 1, eff. Sept. 1,

1993. Renumbered from Local Government Code Sec. 174.007 by Acts

1995, 74th Leg., ch. 76, Sec. 17.01(38), eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1363, Sec. 4, eff. June 19, 2009.



CHAPTER 176. DISCLOSURE OF CERTAIN RELATIONSHIPS WITH LOCAL GOVERNMENT OFFICERS; PROVIDING PUBLIC ACCESS TO CERTAIN INFORMATION

LOCAL GOVERNMENT CODETITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEESSUBTITLE C. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES OF MORE THAN ONE TYPE OF LOCAL GOVERNMENTCHAPTER 176. DISCLOSURE OF CERTAIN RELATIONSHIPS WITH LOCAL GOVERNMENT OFFICERS; PROVIDING PUBLIC ACCESS TO CERTAIN INFORMATIONSec. 176.001. DEFINITIONS. In this chapter:(1) "Agent" means a third party who undertakes to transact some business or manage some affair for another person by the authority or on account of the other person.(1-a) "Business relationship" means a connection between two or more parties based on commercial activity of one of the parties. The term does not include a connection based on:(A) a transaction that is subject to rate or fee regulation by a federal, state, or local governmental entity or an agency of a federal, state, or local governmental entity;(B) a transaction conducted at a price and subject to terms available to the public; or(C) a purchase or lease of goods or services from a person that is chartered by a state or federal agency and that is subject to regular examination by, and reporting to, that agency.(1-b) "Charter school" means an open-enrollment charter school operating under Subchapter D, Chapter 12, Education Code.(1-c) "Commission" means the Texas Ethics Commission.(1-d) "Contract" means a written agreement for the sale or purchase of real property, goods, or services.(2) "Family member" means a person related to another person within the first degree by consanguinity or affinity, as described by Subchapter B, Chapter 573, Government Code, except that the term does not include a person who is considered to be related to another person by affinity only as described by Section 573.024(b), Government Code.(2-a) "Goods" means personal property.(2-b) "Investment income" means dividends, capital gains, or interest income generated from:(A) a personal or business:(i) checking or savings account;(ii) share draft or share account; or(iii) other similar account;(B) a personal or business investment; or(C) a personal or business loan.(3) "Local governmental entity" means a county, municipality, school district, charter school, junior college district, or other political subdivision of this state or a local government corporation, board, commission, district, or authority to which a member is appointed by the commissioners court of a county, the mayor of a municipality, or the governing body of a municipality. The term does not include an association, corporation, or organization of governmental entities organized to provide to its members education, assistance, products, or services or to represent its members before the legislative, administrative, or judicial branches of the state or federal government.(4) "Local government officer" means:(A) a member of the governing body of a local governmental entity;(B) a director, superintendent, administrator, president, or other person designated as the executive officer of the local governmental entity; or(C) an employee of a local governmental entity with respect to whom the local governmental entity has, in accordance with Section 176.005, extended the requirements of Sections 176.003 and 176.004.(5) "Records administrator" means the director, county clerk, municipal secretary, superintendent, or other person responsible for maintaining the records of the local governmental entity or another person designated by the local governmental entity to maintain statements and questionnaires filed under this chapter and perform related functions.(6) "Services" means skilled or unskilled labor or professional services, as defined by Section 2254.002, Government Code.

Added by Acts 2005, 79th Leg., Ch. 1014, Sec. 1, eff. June 18, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 226, Sec. 1, eff. May 25, 2007.

Sec. 176.002. APPLICABILITY TO CERTAIN VENDORS AND OTHER PERSONS. (a) This chapter applies to a person who:(1) enters or seeks to enter into a contract with a local governmental entity; or(2) is an agent of a person described by Subdivision (1) in the person's business with a local governmental entity.(b) A person is not subject to the disclosure requirements of this chapter if the person is:(1) a state, a political subdivision of a state, the federal government, or a foreign government; or(2) an employee of an entity described by Subdivision (1), acting in the employee's official capacity.

Added by Acts 2005, 79th Leg., Ch. 1014, Sec. 1, eff. June 18, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 226, Sec. 2, eff. May 25, 2007.

Sec. 176.003. CONFLICTS DISCLOSURE STATEMENT REQUIRED. (a) A local government officer shall file a conflicts disclosure statement with respect to a person described by Section 176.002(a) if:(1) the person enters into a contract with the local governmental entity or the local governmental entity is considering entering into a contract with the person; and(2) the person:(A) has an employment or other business relationship with the local government officer or a family member of the officer that results in the officer or family member receiving taxable income, other than investment income, that exceeds $2,500 during the 12-month period preceding the date that the officer becomes aware that:(i) a contract described by Subdivision (1) has been executed; or(ii) the local governmental entity is considering entering into a contract with the person; or(B) has given to the local government officer or a family member of the officer one or more gifts that have an aggregate value of more than $250 in the 12-month period preceding the date the officer becomes aware that:(i) a contract described by Subdivision (1) has been executed; or(ii) the local governmental entity is considering entering into a contract with the person.(a-1) A local government officer is not required to file a conflicts disclosure statement in relation to a gift accepted by the officer or a family member of the officer if the gift is:(1) given by a family member of the person accepting the gift;(2) a political contribution as defined by Title 15, Election Code; or(3) food, lodging, transportation, or entertainment accepted as a guest.(b) A local government officer shall file the conflicts disclosure statement with the records administrator of the local governmental entity not later than 5 p.m. on the seventh business day after the date on which the officer becomes aware of the facts that require the filing of the statement under Subsection (a).(c) A local government officer commits an offense if the officer knowingly violates this section. An offense under this subsection is a Class C misdemeanor.(d) It is an exception to the application of Subsection (c) that the person filed the required conflicts disclosure statement not later than the seventh business day after the date the person received notice from the local governmental entity of the alleged violation.

Added by Acts 2005, 79th Leg., Ch. 1014, Sec. 1, eff. June 18, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 226, Sec. 3, eff. May 25, 2007.

Sec. 176.004. CONTENTS OF DISCLOSURE STATEMENT. The commission shall adopt the conflicts disclosure statement for local government officers. The conflicts disclosure statement must include:(1) a requirement that each local government officer disclose:(A) an employment or other business relationship described by Section 176.003(a), including the nature and extent of the relationship; and(B) gifts accepted by the local government officer and any family member of the officer from a person described by Section 176.002(a) during the 12-month period described by Section 176.003(a)(2)(B) if the aggregate value of the gifts, excluding gifts described by Section 176.003(a-1), accepted by the officer or a family member from that person exceed $250;(2) an acknowledgment from the local government officer that:(A) the disclosure applies to each family member of the officer; and(B) the statement covers the 12-month period described by Section 176.003(a); and(3) the signature of the local government officer acknowledging that the statement is made under oath under penalty of perjury.

Added by Acts 2005, 79th Leg., Ch. 1014, Sec. 1, eff. June 18, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 226, Sec. 4, eff. May 25, 2007.

Sec. 176.005. APPLICATION TO CERTAIN EMPLOYEES. (a) The local governmental entity may extend the requirements of Sections 176.003 and 176.004 to any employee of the local governmental entity who has the authority to approve contracts on behalf of the local governmental entity, including a person designated as the representative of the local governmental entity for purposes of Chapter 271. The local governmental entity shall identify each employee made subject to Sections 176.003 and 176.004 under this subsection and shall provide a list of the identified employees on request to any person.(b) A local governmental entity may reprimand, suspend, or terminate the employment of an employee who knowingly fails to comply with a requirement adopted under this section.(c) An employee of a local governmental entity commits an offense if the employee knowingly violates requirements imposed under this section. An offense under this subsection is a Class C misdemeanor.(d) It is an exception to the application of Subsection (c) that the person filed the required conflicts disclosure statement not later than the seventh business day after the date the person received notice from the local governmental entity of the alleged violation.

Added by Acts 2005, 79th Leg., Ch. 1014, Sec. 1, eff. June 18, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 226, Sec. 5, eff. May 25, 2007.

Sec. 176.006. DISCLOSURE REQUIREMENTS FOR VENDORS AND OTHER PERSONS; QUESTIONNAIRE. (a) A person described by Section 176.002(a) shall file a completed conflict of interest questionnaire if the person has a business relationship with a local governmental entity and:(1) has an employment or other business relationship with an officer of that local governmental entity, or a family member of the officer, described by Section 176.003(a)(2)(A); or(2) has given an officer of that local governmental entity, or a family member of the officer, one or more gifts with the aggregate value specified by Section 176.003(a)(2)(B), excluding any gift described by Section 176.003(a-1).(a-1) The completed conflict of interest questionnaire must be filed with the appropriate records administrator not later than the seventh business day after the later of:(1) the date that the person:(A) begins discussions or negotiations to enter into a contract with the local governmental entity; or(B) submits to the local governmental entity an application, response to a request for proposals or bids, correspondence, or another writing related to a potential contract with the local governmental entity; or(2) the date the person becomes aware:(A) of an employment or other business relationship with a local government officer, or a family member of the officer, described by Subsection (a); or(B) that the person has given one or more gifts described by Subsection (a).(b) The commission shall adopt a conflict of interest questionnaire for use under this section that requires disclosure of a person's business relationships with a local governmental entity.(c) The questionnaire adopted under Subsection (b) must require, for the local governmental entity with respect to which the questionnaire is filed, that the person filing the questionnaire:(1) describe each employment or business relationship the person has with each local government officer of the local governmental entity;(2) identify each employment or business relationship described by Subdivision (1) with respect to which the local government officer receives, or is likely to receive, taxable income, other than investment income, from the person filing the questionnaire;(3) identify each employment or business relationship described by Subdivision (1) with respect to which the person filing the questionnaire receives, or is likely to receive, taxable income, other than investment income, that:(A) is received from, or at the direction of, a local government officer of the local governmental entity; and(B) is not received from the local governmental entity; and(4) describe each employment or business relationship with a corporation or other business entity with respect to which a local government officer of the local governmental entity:(A) serves as an officer or director; or(B) holds an ownership interest of 10 percent or more.(d) A person described by Subsection (a) shall file an updated completed questionnaire with the appropriate records administrator not later than the seventh business day after the date of an event that would make a statement in the questionnaire incomplete or inaccurate.(e) Repealed by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 15.005, eff. September 1, 2009.(f) A person commits an offense if the person knowingly violates this section. An offense under this subsection is a Class C misdemeanor.(g) It is an exception to the application of Subsection (f) that the person filed the required questionnaire not later than the seventh business day after the date the person received notice from the local governmental entity of the alleged violation.(h) A local governmental entity does not have a duty to ensure that a person described by Section 176.002 files a conflict of interest questionnaire.(i) The validity of a contract between a person described by Section 176.002 and a local governmental entity is not affected solely because the person fails to comply with this section.

Added by Acts 2005, 79th Leg., Ch. 1014, Sec. 1, eff. June 18, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 226, Sec. 6, eff. May 25, 2007.Acts 2007, 80th Leg., R.S., Ch. 226, Sec. 9, eff. May 25, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 15.005, eff. September 1, 2009.

Sec. 176.007. LIST OF GOVERNMENT OFFICERS. The records administrator for a local governmental entity shall maintain a list of local government officers of the entity and shall make that list available to the public and any person who may be required to file a questionnaire under Section 176.006.

Added by Acts 2005, 79th Leg., Ch. 1014, Sec. 1, eff. June 18, 2005.

Sec. 176.008. ELECTRONIC FILING. The requirements of this chapter, including signature requirements, may be satisfied by electronic filing in a form approved by the commission.

Added by Acts 2005, 79th Leg., Ch. 1014, Sec. 1, eff. June 18, 2005.

Sec. 176.009. POSTING ON INTERNET. (a) A local governmental entity that maintains an Internet website shall provide access to the statements and to questionnaires required to be filed under this chapter on that website. This subsection does not require a local governmental entity to maintain an Internet website.(b) This subsection applies only to a county with a population of 800,000 or more or a municipality with a population of 500,000 or more. A county or municipality shall provide, on the Internet website maintained by the county or municipality, access to each report of political contributions and expenditures filed under Chapter 254, Election Code, by a member of the commissioners court of the county or the governing body of the municipality in relation to that office as soon as practicable after the officer files the report.

Added by Acts 2005, 79th Leg., Ch. 1014, Sec. 1, eff. June 18, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 226, Sec. 7, eff. May 25, 2007.

Sec. 176.010. REQUIREMENTS CUMULATIVE. The requirements of this chapter are in addition to any other disclosure required by law.

Added by Acts 2005, 79th Leg., Ch. 1014, Sec. 1, eff. June 18, 2005.

Sec. 176.011. MAINTENANCE OF RECORDS. A records administrator shall maintain the statements and questionnaires that are required to be filed under this chapter in accordance with the local governmental entity's records retention schedule.

Added by Acts 2007, 80th Leg., R.S., Ch. 226, Sec. 8, eff. May 25, 2007.

Sec. 176.012. APPLICATION OF PUBLIC INFORMATION LAW. This chapter does not require a local governmental entity to disclose any information that is excepted from disclosure by Chapter 552, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 226, Sec. 8, eff. May 25, 2007.



CHAPTER 177. LIFE, HEALTH, AND ACCIDENT INSURANCE FOR OFFICIALS, EMPLOYEES, AND RETIREES OF POLITICAL SUBDIVISIONS

LOCAL GOVERNMENT CODETITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEESSUBTITLE C. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES OF MORE THAN ONE TYPE OF LOCAL GOVERNMENTCHAPTER 177. LIFE, HEALTH, AND ACCIDENT INSURANCE FOR OFFICIALS, EMPLOYEES, AND RETIREES OF POLITICAL SUBDIVISIONSSUBCHAPTER A. GENERAL PROVISIONSSec. 177.001. CERTAIN COVERAGE AUTHORIZED. (a) A county or other political subdivision of this state may procure contracts insuring the political subdivision's officials, employees, and retirees or any class of the political subdivision's officials, employees, and retirees under a policy of group life, group health, accident, accidental death and dismemberment, or hospital, surgical, or medical expense insurance.(b) The dependents of those officials, employees, and retirees may be insured under a group policy that provides:(1) health insurance; or(2) hospital, surgical, or medical expense insurance.

Added by Acts 2007, 80th Leg., R.S., Ch. 730, Sec. 1K.002, eff. April 1, 2009.

Sec. 177.002. PAYMENT OF PREMIUMS. (a) A county or other political subdivision of this state that is authorized to procure a contract insuring the political subdivision's officials, employees, and retirees or any class of the political subdivision's officials, employees, and retirees under a policy of group insurance that covers one or more risks may pay from the local funds of the political subdivision all or any portion of the premiums for the policy. The political subdivision may also pay all or any portion of the premiums on group health, hospital, surgical, or medical expense insurance for dependents of the political subdivision's officials, employees, and retirees.(b) If authorized by the official, employee, or retiree in writing to make the deduction, the county or other political subdivision may deduct from the person's salary an amount equal to any required contribution by the person to the premiums for the insurance issued under Section 177.001 to the political subdivision as the policyholder.

Added by Acts 2007, 80th Leg., R.S., Ch. 730, Sec. 1K.002, eff. April 1, 2009.

Sec. 177.003. USE OF STATE FUNDS. State funds may not be used to procure a contract under this subchapter or pay premiums under that contract.

Added by Acts 2007, 80th Leg., R.S., Ch. 730, Sec. 1K.002, eff. April 1, 2009.

SUBCHAPTER B. HEALTH AND INSURANCE FUNDSec. 177.051. FUND AUTHORIZED. (a) A county or other political subdivision of this state may establish a fund to provide insurance authorized by Subchapter A.(b) A fund established under Subsection (a) shall be known as the "health and insurance fund--employees and dependents."

Added by Acts 2007, 80th Leg., R.S., Ch. 730, Sec. 1K.002, eff. April 1, 2009.

Sec. 177.052. PAYMENT OF MONEY INTO FUND. There shall be credited to a fund established under this subchapter:(1) any salary deduction to which an official, employee, or retiree agrees in writing; and(2) contributions from the county or other political subdivision.

Added by Acts 2007, 80th Leg., R.S., Ch. 730, Sec. 1K.002, eff. April 1, 2009.

Sec. 177.053. USE OF MONEY IN FUND. Payment from a fund established under this subchapter:(1) is authorized only for the payment of premiums on life, group health, accident, accidental death and dismemberment, or hospital, surgical, or medical expense insurance for officials, employees, retirees, and their dependents; and(2) must be made in accordance with rules adopted by the county or other political subdivision establishing the fund.

Added by Acts 2007, 80th Leg., R.S., Ch. 730, Sec. 1K.002, eff. April 1, 2009.

Sec. 177.054. PAYMENT OF CLAIMS FROM FUND. A claim against a fund established under this subchapter shall be payable in the same manner as other claims of the county or other political subdivision.

Added by Acts 2007, 80th Leg., R.S., Ch. 730, Sec. 1K.002, eff. April 1, 2009.



CHAPTER 178. REMOVAL OF SPECIAL DISTRICT BOARD MEMBERS

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE C. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES OF

MORE THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 178. REMOVAL OF SPECIAL DISTRICT BOARD MEMBERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 178.001. DEFINITIONS. In this chapter:

(1) "Board" means the governing body of a special district.

(2) "Director" means a board member.

(3) "Misconduct" means intentionally or knowingly:

(A) violating a law relating to the office of director; or

(B) misapplying any thing of value belonging to a special

district that has come into the custody or possession of a

director by virtue of the director's office.

(4) "Special district" means a political subdivision of this

state with a limited geographic area created by local law or

under general law for a special purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

985, Sec. 1, eff. June 15, 2007.

Renumbered from Local Government Code, Section 177.001 by Acts

2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(65), eff. September 1, 2009.

SUBCHAPTER B. REMOVAL OF APPOINTED BOARD MEMBERS FOR MISCONDUCT

Sec. 178.051. APPLICABILITY. This subchapter applies to any

type of special district with a board that is wholly or partly

appointed, including:

(1) agricultural development districts;

(2) appraisal districts;

(3) athletic stadium authorities;

(4) civic center authorities;

(5) coastal water authorities;

(6) coordinated county transportation authorities;

(7) conservation and reclamation districts;

(8) county development districts;

(9) county health care funding districts;

(10) county hospital authorities;

(11) county mass transit authorities;

(12) crime control and prevention districts;

(13) defense adjustment management authorities;

(14) defense base development authorities;

(15) districts governing groundwater;

(16) drainage districts;

(17) emergency communication districts;

(18) emergency services districts;

(19) fire control, prevention, and emergency medical services

districts;

(20) freight rail districts;

(21) fresh water supply districts;

(22) groundwater conservation districts;

(23) health care funding districts;

(24) health services districts;

(25) higher education facility authorities;

(26) hospital districts;

(27) improvement districts;

(28) indigent health care districts;

(29) intermunicipal commuter rail districts;

(30) irrigation districts;

(31) jail districts;

(32) levee improvement districts;

(33) library districts;

(34) metropolitan rapid transit authorities;

(35) multi-jurisdictional library districts;

(36) municipal development districts;

(37) municipal hospital authorities;

(38) municipal management districts;

(39) municipal utility districts;

(40) navigation districts;

(41) noxious weed control districts;

(42) park and recreation districts;

(43) parks and recreational facilities districts;

(44) port authorities;

(45) public improvement districts;

(46) rail districts;

(47) rapid transit authorities;

(48) regional districts;

(49) regional transportation authorities;

(50) river authorities;

(51) road districts;

(52) road utility districts;

(53) rural rail transportation districts;

(54) rural transit districts;

(55) school districts;

(56) seawall commissions;

(57) solid waste management districts;

(58) soil and water conservation districts;

(59) special utility districts;

(60) sports and community venue districts;

(61) sports facility districts;

(62) stormwater control districts;

(63) subsidence districts;

(64) urban transit districts;

(65) water control and improvement districts;

(66) water control and preservation districts;

(67) water districts;

(68) water import authorities; and

(69) water improvement districts.

Added by Acts 2007, 80th Leg., R.S., Ch.

985, Sec. 1, eff. June 15, 2007.

Renumbered from Local Government Code, Section 177.051 by Acts

2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(65), eff. September 1, 2009.

Sec. 178.052. EXEMPTIONS. (a) This subchapter does not apply

to a regional planning commission under Chapter 391.

(b) This subchapter does not apply to a director who is a county

officer under Section 24, Article V, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

985, Sec. 1, eff. June 15, 2007.

Renumbered from Local Government Code, Section 177.052 by Acts

2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(65), eff. September 1, 2009.

Sec. 178.053. REMOVAL OF DIRECTOR BY COMMISSIONERS COURT FOR

MISCONDUCT. (a) The commissioners court of a county may remove

for misconduct a director who:

(1) serves as a director of a special district located wholly or

partly in the county; and

(2) was appointed by the commissioners court.

(b) To the extent of a conflict, this section prevails over any

conflicting law.

Added by Acts 2007, 80th Leg., R.S., Ch.

985, Sec. 1, eff. June 15, 2007.

Renumbered from Local Government Code, Section 177.053 by Acts

2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(65), eff. September 1, 2009.

Sec. 178.054. HEARING. (a) A commissioners court that desires

to remove a director for misconduct shall hold a hearing on the

director's removal.

(b) The director and any interested person is entitled to appear

at the hearing.

Added by Acts 2007, 80th Leg., R.S., Ch.

985, Sec. 1, eff. June 15, 2007.

Renumbered from Local Government Code, Section 177.054 by Acts

2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(65), eff. September 1, 2009.

Sec. 178.055. ORDER REMOVING DIRECTOR. (a) To remove a

director of a special district located wholly in one county, the

commissioners court of the county must:

(1) find after the hearing that the director engaged in

misconduct; and

(2) issue an order removing the director.

(b) To remove a director of a special district located in more

than one county:

(1) a commissioners court that appointed the director on its

sole authority must find after the hearing that the director

engaged in misconduct and issue an order removing the director;

or

(2) for a director appointed other than on the sole authority of

a single commissioners court, the commissioners court of each

county in which the district is located must find after the

hearing held by that court that the director engaged in

misconduct and issue an order removing the director.

Added by Acts 2007, 80th Leg., R.S., Ch.

985, Sec. 1, eff. June 15, 2007.

Renumbered from Local Government Code, Section 177.055 by Acts

2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(65), eff. September 1, 2009.

Sec. 178.056. VACANCY. (a) If a general or special law that

governs the special district does not provide a method for

filling a vacancy, the commissioners court that removed the

director by order may appoint a director to serve the remainder

of the removed director's term.

(b) If the special district is located wholly or partly in more

than one county and if the action of more than one commissioners

court was needed under Section 178.055(b)(2) to remove the

director, the commissioners court of each of those counties must

agree on the appointment.

Added by Acts 2007, 80th Leg., R.S., Ch.

985, Sec. 1, eff. June 15, 2007.

Renumbered from Local Government Code, Section 177.056 by Acts

2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(65), eff. September 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(14), eff. September 1, 2009.



CHAPTER 180. MISCELLANEOUS PROVISIONS AFFECTING OFFICERS AND EMPLOYEES OF MUNICIPALITIES, COUNTIES, AND CERTAIN OTHER LOCAL GOVERNMENTS

LOCAL GOVERNMENT CODE

TITLE 5. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES

SUBTITLE C. MATTERS AFFECTING PUBLIC OFFICERS AND EMPLOYEES OF

MORE THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 180. MISCELLANEOUS PROVISIONS AFFECTING OFFICERS AND

EMPLOYEES OF MUNICIPALITIES, COUNTIES, AND CERTAIN OTHER LOCAL

GOVERNMENTS

Sec. 180.001. COERCION OF POLICE OFFICER OR FIRE FIGHTER IN

CONNECTION WITH POLITICAL CAMPAIGN. (a) An individual commits

an offense if the individual coerces a police officer or a fire

fighter to participate or to refrain from participating in a

political campaign.

(b) An offense under this section is a misdemeanor and is

punishable by a fine of not less than $500 or more than $2,000,

confinement in the county jail for not more than two years, or

both a fine and confinement.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 180.002. DEFENSE OF CIVIL SUITS AGAINST PEACE OFFICERS,

FIRE FIGHTERS, AND EMERGENCY MEDICAL PERSONNEL. (a) In this

section, "peace officer" has the meaning assigned by Article

2.12, Code of Criminal Procedure.

(b) A municipality or special purpose district shall provide a

municipal or district employee who is a peace officer, fire

fighter, or emergency medical services employee with legal

counsel without cost to the employee to defend the employee

against a suit for damages by a party other than a governmental

entity if:

(1) legal counsel is requested by the employee; and

(2) the suit involves an official act of the employee within the

scope of the employee's authority.

(c) To defend the employee against the suit, the municipality or

special purpose district may provide counsel already employed by

it or may employ private counsel.

(d) If the municipality or special purpose district fails to

provide counsel as required by Subsection (b), the employee may

recover from it the reasonable attorney's fees incurred in

defending the suit if the trier of fact finds:

(1) that the fees were incurred in defending a suit covered by

Subsection (b); and

(2) that the employee is without fault or that the employee

acted with a reasonable good faith belief that the employee's

actions were proper.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 42(a), eff. Aug. 28,

1989.

Sec. 180.003. MAXIMUM DUTY HOURS OF PEACE OFFICERS. (a) In a

county with a population of 239,000 to 242,000, a sheriff,

deputy, constable, or other peace officer of the county or a

municipality located in the county may not be required to be on

duty more than 48 hours a week unless the peace officer is called

on by a superior officer to serve during an emergency as

determined by the superior officer.

(b) Hours of duty over 48 hours a week, compiled by a peace

officer under Subsection (a), may be treated as overtime and may

be deducted from future required hours of duty if:

(1) the overtime is used within one year after it is compiled;

and

(2) the peace officer obtains the permission of the superior

officer.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 93, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 669, Sec. 72, eff. Sept. 1, 2001.

Sec. 180.004. WORKING CONDITIONS FOR PREGNANT EMPLOYEES. (a)

In this section, "office" means a municipal or county office,

department, division, program, commission, bureau, board,

committee, or similar entity.

(b) A municipality or a county shall make a reasonable effort to

accommodate an employee of the municipality or county who is

determined by a physician to be partially physically restricted

by a pregnancy.

(c) If the physician of a municipal or county employee certifies

that the employee is unable to perform the duties of the

employee's permanent work assignment as a result of the

employee's pregnancy and if a temporary work assignment that the

employee may perform is available in the same office, the office

supervisor who is responsible for personnel decisions shall

assign the employee to the temporary work assignment.

Added by Acts 2001, 77th Leg., ch. 533, Sec. 1, eff. Sept. 1,

2001.

Sec. 180.005. APPOINTMENTS TO LOCAL GOVERNING BODIES. (a) In

this section, "local government" means a county, municipality, or

other political subdivision of this state.

(b) An appointment to the governing body of a local government

shall be made as required by the law applicable to that local

government and may be made with the intent to ensure that the

governing body is representative of the constituency served by

the governing body.

(c) A local government that chooses to implement Subsection (b)

shall adopt procedures for the implementation.

Added by Acts 2003, 78th Leg., ch. 301, Sec. 8, eff. Sept. 1,

2003.

Sec. 180.006. SOVEREIGN OR GOVERNMENTAL IMMUNITY WAIVED FOR

CERTAIN CLAIMS. (a) This section applies only to a firefighter

or police officer covered by:

(1) Chapter 141, 142, or 143 or this chapter;

(2) a municipal charter provision conferring civil service

benefits of a municipality that has not adopted Chapter 143; or

(3) a municipal ordinance enacted under Chapter 142 or 143.

(b) A firefighter or police officer described by Subsection (a)

who alleges the employing municipality's denial of monetary

benefits associated with the recovery of back pay authorized

under a provision listed in Subsection (a) or a firefighter

described by Subsection (a) who alleges the denial of monetary

civil penalties associated with recovery of back pay owed under

Section 143.134(h) may seek judicial review of such denial only

as provided in Subsections (e) and (f), provided that if there is

no applicable grievance, administrative or contractual appeal

procedure available under Subsection (e), the firefighter or

police officer may file suit against the employing municipality

directly in district court under the preponderance of the

evidence standard of review.

(c) Sovereign and governmental immunity of the employing

municipality from suit and liability is waived only to the extent

of liability for the monetary benefits or monetary civil

penalties described by Subsection (b). This section does not

waive sovereign or governmental immunity from suit or liability

for any other claim, including a claim involving negligence, an

intentional tort, or a contract unless otherwise provided by the

statute.

(d) This section does not:

(1) grant immunity from suit to a local governmental entity;

(2) waive a defense or a limitation on damages, attorney's fees,

or costs available to a party to a suit under this chapter or

another statute, including a statute listed in Subsection (a)(1);

or

(3) modify an agreement under Chapter 142, 143, or 174.

(e) Before seeking judicial review as provided by Subsection

(b), a firefighter or police officer must initiate action

pursuant to any applicable grievance or administrative appeal

procedures prescribed by state statute or agreement and must

exhaust the grievance or administrative appeal procedure.

(f) If judicial review is authorized under statute, judicial

review of the grievance or administrative appeal decision is

under the substantial evidence rule, unless a different standard

of review is provided by the provision establishing the grievance

or administrative appeal procedure.

(g) This section does not apply to an action asserting a right

or claim based wholly or partly, or directly or indirectly, on a

referendum election held before January 1, 1980, or an ordinance

or resolution implementing the referendum.

Added by Acts 2007, 80th Leg., R.S., Ch.

1200, Sec. 1, eff. June 15, 2007.






TITLE 6. RECORDS

CHAPTER 191. GENERAL RECORDS PROVISIONS AFFECTING COUNTIES

LOCAL GOVERNMENT CODE

TITLE 6. RECORDS

SUBTITLE B. COUNTY RECORDS

CHAPTER 191. GENERAL RECORDS PROVISIONS AFFECTING COUNTIES

Sec. 191.001. COUNTY RECORDER; SEAL; GENERAL DUTIES. (a) As

provided by Article V, Section 20, of the Texas Constitution, the

county clerk of a county serves as the county recorder.

(b) The county clerk shall use the county court seal to

authenticate all of the clerk's official acts as county recorder.

(c) The county clerk shall record, exactly, without delay, and

in the manner provided by this subtitle, the contents of each

instrument that is filed for recording and that the clerk is

authorized to record.

(d) The county clerk shall keep the records properly indexed and

arranged as provided by this subtitle.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 49, eff. Sept. 1,

1989.

Sec. 191.002. RECORDS TO BE KEPT IN WELL-BOUND BOOKS OR ON

MICROFILM OR OTHER MEDIA. When the county clerk records an

instrument, the clerk shall do so in a suitable well-bound book.

However, this requirement does not apply to an instrument

recorded and maintained on microfilm or other medium as provided

by Chapters 204 and 205 and rules adopted under those chapters.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 50, eff. Sept. 1,

1989.

Sec. 191.003. EFFECTIVE DATE OF RECORDING. An instrument filed

with a county clerk for recording is considered recorded from the

time that the instrument is filed.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 191.004. ATTESTED COPIES. (a) On demand, the county clerk

shall give an attested copy of any instrument that is recorded in

the clerk's office.

(b) The fee provided by law for an attested copy shall be paid

to the clerk.

(c) Subsection (a) does not apply to birth and death records

maintained under the vital statistics laws of this state as

provided by Title 3, Health and Safety Code. The county clerk

shall allow access to and give attested copies of those records

only as provided by the vital statistics laws, rules adopted

under those laws, and Chapter 552, Government Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 43(a), eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 920, Sec. 2, eff. Sept. 1, 1989;

Acts 2003, 78th Leg., ch. 1192, Sec. 2, eff. Sept. 1, 2003.

Sec. 191.005. EFFECT OF COPY. If made and recorded as provided

by law, a transcribed record, a translation of a Spanish archive,

a rerecorded deed, any other instrument required by law to be

recorded, or a certified copy of such a record has the same

effect as the original record.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 191.006. PUBLIC ACCESS TO RECORDS. All records belonging

to the office of the county clerk to which access is not

otherwise restricted by law or by court order shall be open to

the public at all reasonable times. A member of the public may

make a copy of any of the records.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 51, eff. Sept. 1,

1989.

Sec. 191.007. SPECIFICATIONS FOR LEGAL PAPERS; INCREASED FEES.

(a) A legal paper presented to a county clerk for filing or for

recording in any county must meet the requirements prescribed by

Subsections (b) through (g). Except as provided by this section,

a county clerk may not impose additional requirements or fees for

filing or recording a legal paper.

(b) A page is considered to be one side of a sheet of paper. A

page must:

(1) be no wider than 8-1/2 inches and no longer than 14 inches;

(2) have a sufficient weight and substance so that printing,

typing, or handwriting on it will not smear or bleed through; and

(3) be printed in type not smaller than eight-point type and be

suitable otherwise for reproducing from it a readable record by a

photocopy or photostatic or microphotographic process used in the

office of the county clerk.

(c) Except as provided by Section 11.008(c), Property Code, a

clearly identifying heading, similar to the headings on most

commercially supplied printed forms, must be placed at the top of

the first page to identify the type or kind of legal paper.

(d) Printing, typing, and handwriting must be clearly legible.

(e) Names must be legibly typed or printed immediately under

each signature.

(f) All photostats, photocopies, and other types of reproduction

must have black printing, typing, or handwriting on a white

background, commonly known as positive prints.

(g) Riders and attachments must comply with the size requirement

prescribed by Subsection (b) and shall not be larger than the

size of the page. Only one rider or attachment may be included in

or attached to a page.

(h) The filing fee or recording fee for each page of a legal

paper that is presented for filing or recording to a county clerk

and fails to meet one or more of the requirements prescribed by

Subsections (b) through (g) is equal to twice the regular filing

fee or recording fee provided by statute for that page. However,

the failure of a page to meet the following requirements does not

result in a fee increase under this subsection:

(1) the requirement prescribed by Subsection (b)(3) relating to

type size; and

(2) provided that the legal paper complies with Section

11.008(c), Property Code, the requirement prescribed by

Subsection (c) that a legal paper have a clearly identifying

heading.

(i) If a page of a legal paper has more riders or attachments

than one, the filing fee or recording fee for each rider or

attachment in excess of one is twice the regular filing fee or

recording fee provided by statute.

(j) If a page of a legal paper has one or more riders or

attachments larger than the permitted size, the filing fee or

recording fee for each oversized rider or attachment is twice the

regular filing fee or recording fee provided by statute for the

rider or attachment.

(k) This section does not authorize a county clerk to refuse to

record a legal paper for the reason that it fails to meet one or

more of the requirements prescribed by Subsections (b) through

(g). Failure to comply with these requirements shall not in any

manner alter, amend, impair, or invalidate any document or legal

instrument of any type or character and upon recordation by the

county clerk the document or legal instrument shall be deemed and

considered as fully complying with the provisions of law dealing

with the recordation of documents or legal instruments of every

type and character.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 20(c), eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 555, Sec. 1, eff. Aug.

30, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

45, Sec. 2, eff. May 13, 2005.

Acts 2005, 79th Leg., Ch.

1036, Sec. 1, eff. June 18, 2005.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.006, eff. September 1, 2009.

Sec. 191.008. AUTHORITY TO ESTABLISH COMPUTERIZED ELECTRONIC

INFORMATION SYSTEM. (a) The commissioners court of a county by

order may provide for the establishment and operation of a

computerized electronic information system through which it may

provide on a contractual basis direct access to information that

relates to all or some county and precinct records and records of

the district courts and courts of appeals having jurisdiction in

the county, that is public information, and that is stored or

processed in the system. The commissioners court may make records

available through the system only if the custodian of the records

agrees in writing to allow public access under this section to

the records.

(b) The commissioners court may:

(1) provide procedures for the establishment, maintenance, and

operation of the information system;

(2) establish eligibility criteria for users;

(3) delineate the public information to be available through the

system;

(4) set a reasonable fee, charged under a contract, for use of

the system; and

(5) consolidate billing and collection of fees and payments

under one county department or office.

(c) The commissioners court may contract with a person or other

governmental agency for the development, acquisition,

maintenance, or operation of:

(1) the information system or any component of the information

system, including telecommunication services necessary for access

to the system; and

(2) billing and collection services for the system.

Added by Acts 1991, 72nd Leg., ch. 86, Sec. 1, eff. May 15, 1991.

Sec. 191.009. ELECTRONIC FILING AND RECORDING. (a) A county

clerk may accept electronic documents and other instruments by

electronic filing and record the electronic documents and other

instruments electronically if the filing or recording complies

with the rules adopted by the Texas State Library and Archives

Commission under Chapter 195.

(b) An electronic document or other instrument that is filed

electronically in compliance with the rules adopted under Chapter

195 is considered to have been filed in compliance with any law

relating to the filing of instruments with a county clerk.

(c) For purposes of this section:

(1) an instrument is an electronic record, as defined by Section

322.002, Business & Commerce Code; and

(2) "electronic document" has the meaning assigned by Section

15.002, Property Code.

Added by Acts 1999, 76th Leg., ch. 58, Sec. 1, eff. May 10, 1999.

Amended by Acts 2001, 77th Leg., ch. 702, Sec. 2, eff. January 1,

2002.

Amended by:

Acts 2005, 79th Leg., Ch.

699, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.23, eff. April 1, 2009.



CHAPTER 192. INSTRUMENTS TO BE RECORDED BY COUNTIES

LOCAL GOVERNMENT CODE

TITLE 6. RECORDS

SUBTITLE B. COUNTY RECORDS

CHAPTER 192. INSTRUMENTS TO BE RECORDED BY COUNTIES

Sec. 192.001. GENERAL ITEMS. The county clerk shall record each

deed, mortgage, or other instrument that is required or permitted

by law to be recorded.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 192.0015. SUBDIVISION PLAT. In recording a plat or replat

of a subdivision of real property, the county clerk and a deputy

of the clerk are subject to the requirements and prohibitions

established by Section 12.002, Property Code.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 3.07, eff. Sept. 1,

1989.

Sec. 192.002. MILITARY DISCHARGE RECORDS. (a) The county clerk

shall record the official discharge of persons who after 1915

have served as members of the United States armed forces, the

United States armed forces reserve, or an armed forces auxiliary.

(b) The county clerk may not charge a fee for the recording and

keeping of a military discharge record.

(c)(1) This subsection applies only in relation to a military

discharge record that is recorded with a county clerk under this

section before September 1, 2003.

(2) The veteran who is the subject of the record or the legal

guardian of the veteran may direct, in writing, that the county

clerk destroy all copies of the record that the county clerk

makes readily available to the public for purposes of Section

191.006, such as paper copies of the record in the county

courthouse or a courthouse annex, microfilm or microfiche copies

of the record in the county courthouse or a courthouse annex, and

electronic copies of the record that are available to the public.

The county clerk shall comply with the direction within 15

business days after the date the direction is received. The

county clerk's compliance does not violate any law of this state

relating to the preservation, destruction, or alienation of

public records. The direction to destroy the copies of the

record, the county clerk's compliance, and any delay between the

time the direction is made and the time the county clerk destroys

the copies may not be used to limit or restrict the public's

access to the real property records of the county.

(3) A county clerk who receives a request under Chapter 552,

Government Code, for inspection or duplication of a military

discharge record recorded before September 1, 2003, is only

required to search for the record in places where or media in

which the county clerk makes records readily available to the

public for purposes of Section 191.006, such as paper records

stored in the county courthouse or a courthouse annex,

microfilmed or microfiched records stored in the county

courthouse or a courthouse annex, and electronically stored

records made available to the public. This subdivision does not

apply to a request made by the veteran who is the subject of the

military discharge record or the legal guardian of the veteran.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2003, 78th Leg., ch. 438, Sec. 2, eff. Sept. 1,

2003.

Sec. 192.003. RECORDS OF NEW OR ENLARGED COUNTY. (a) If a new

county is created in whole or in part from the territory of

another county or if territory is added to an existing county

from another county, the commissioners court of the new county or

the enlarged county shall require the county clerk to rerecord

each deed, mortgage, conveyance, encumbrance, or muniment of

title that affects or relates to real property in the territory

taken from the other county and that is recorded in the other

county. If the territory is acquired from more than one county,

the clerk shall maintain separate sets of records for the records

obtained from each county. The records shall be indexed and

arranged as provided by law.

(b) After the records are legibly rerecorded, the county clerk

or the clerk's deputies who rerecorded them shall compare them

with the original record. The county clerk or the clerk's

deputies who rerecorded the records shall certify to the

correctness of the records under their official oath and shall

impress the commissioners court's seal on the records.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 192.005. CERTAIN PROBATE RECORDS. The commissioners court

of a county may require the county clerk to record any previously

unrecorded probate records if the commissioners court determines

that the recording is necessary.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 192.006. COUNTY COURT RECORDS. (a) The county clerk is

the custodian of the records of the county court in civil and

criminal cases and in matters of probate. The county clerk shall

record each act and proceeding of the county court, record under

direction of the judge each judgment of the court, and record the

issuance of and return on each execution issued by the court.

(b) The county clerk shall keep the records of the county court

properly indexed and arranged.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 52, eff. Sept. 1,

1989.

Sec. 192.007. RECORDS OF RELEASES AND OTHER ACTIONS. (a) To

release, transfer, assign, or take another action relating to an

instrument that is filed, registered, or recorded in the office

of the county clerk, a person must file, register, or record

another instrument relating to the action in the same manner as

the original instrument was required to be filed, registered, or

recorded.

(b) An entry, including a marginal entry, may not be made on a

previously made record or index to indicate the new action.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 53, eff. Sept. 1,

1989.



CHAPTER 193. RECORDING AND INDEXING BY COUNTIES

LOCAL GOVERNMENT CODE

TITLE 6. RECORDS

SUBTITLE B. COUNTY RECORDS

CHAPTER 193. RECORDING AND INDEXING BY COUNTIES

Sec. 193.001. MANNER OF RECORDING. (a) The county clerk shall

record instruments filed for recording in the order that they are

filed. The clerk shall record each instrument with any

acknowledgment, proof, affidavit, or certificate that is attached

to it.

(b) The clerk shall note at the foot of the record the date and

time that the instrument was filed for recording, but if the

instrument was recorded electronically the clerk may note on the

first page of the instrument the recording information, including

the date and time.

(c) If an instrument that is filed for recording is acknowledged

or proved in the manner prescribed by law for record, the clerk

shall make a record of the names of the parties to the instrument

in alphabetical order, the date of the instrument, the nature of

the instrument, and the time that the instrument was filed. If

required, the clerk shall give the person who files the

instrument a receipt stating this information.

(d) The clerk shall certify under the clerk's signature and seal

of office the date and time that the instrument is recorded and

the specific location in the records at which the instrument is

recorded. After recording the instrument, the clerk shall deliver

the instrument to the person who is entitled to it.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

86, Sec. 1, eff. May 14, 2007.

Sec. 193.002. CLASSIFICATION AND INDEX OF RECORDS NOT ON

MICROFILM. (a) A county clerk or clerk of a county court who

does not maintain records on microfilm as provided by Chapter 204

and rules adopted under that chapter may divide the instruments

received for filing, registering, or recording into the seven

classes provided by Section 193.008(b) and may consolidate

records in the manner provided by Section 193.008(d).

(b) Classes of records maintained as provided by this section

shall be indexed and cross-indexed, to the extent practicable, as

required by Sections 193.009, 193.010, and 193.011.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 54, eff. Sept. 1,

1989.

Sec. 193.003. INDEX TO REAL PROPERTY RECORDS. (a) The county

clerk shall maintain a well-bound alphabetical index to all

recorded deeds, powers of attorney, mortgages, and other

instruments relating to real property. The index must state the

specific location in the records at which the instruments are

recorded.

(b) The index must be a cross-index that contains the names of

the grantors and grantees in alphabetical order. If a deed is

made by a sheriff, the index entry must contain the name of the

sheriff and the defendant in execution. If a deed is made by an

executor, administrator, or guardian, the index entry must

contain the name of that person and the name of the person's

testator, intestate, or ward. If a deed is made by an attorney,

the index entry must contain the name of the attorney and the

attorney's constituents. If a deed is made by a commissioner or

trustee, the index entry must contain the name of the

commissioner or trustee and the name of the person whose estate

is conveyed.

(c) This section does not apply to records classified and

indexed in the manner required for records on microfilm by

Sections 193.008 and 193.009.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 55, eff. Sept. 1,

1989.

Sec. 193.004. INDEX TO JUDGMENTS. (a) The county clerk shall

maintain a well-bound alphabetical index to all suits filed in

the county court. The index must be a cross-index that states in

full and in alphabetical order the names of the parties to a

filed suit. The index must state opposite each name the specific

location in the records at which the judgment in the case is

recorded.

(b) This section does not apply to records classified and

indexed in the manner required for records on microfilm by

Sections 193.008 and 193.009.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 56, eff. Sept. 1,

1989.

Sec. 193.005. INDEXES TO OTHER RECORDS. (a) In a manner

similar to that by which the index to real property records is

maintained, the county clerk shall maintain an alphabetical index

to all recorded instruments relating to goods, chattels, and

other personal property, marriage contracts, and other

instruments authorized or permitted to be recorded in the clerk's

office.

(b) The clerk also shall maintain a similar index of the records

of official bonds. The index for official bonds must include the

names of the officers appointed, the names of the obligors on the

recorded bonds, and a reference to the specific location in the

records where the bonds are recorded.

(c) This section does not apply to records classified and

indexed in the manner required for records on microfilm by

Sections 193.008 and 193.009.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 57, eff. Sept. 1,

1989.

Sec. 193.007. TRANSLATION OF COUNTY RECORDS. (a) The

commissioners court of a county may require the county clerk to

have translated into English and recorded all or part of a county

record or archive that is written in Spanish and that relates to

a title to real property.

(b) The court may not contract to pay more than 15 cents for

each 100 words for the translation and the recording.

(c) An English translation prepared and recorded under this

section has the same effect as if the instrument were originally

written in English. A person may use a certified copy of the

English translation for all purposes for which the original

instrument or a certified copy of the original instrument may be

used.

(d) Repealed by Acts 1989, 71st Leg., ch. 1248, Sec. 85(4), eff.

Sept. 1, 1989.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 85(4), eff. Sept.

1, 1989.

Sec. 193.008. CLASSIFICATION OF RECORDS ON MICROFILM. (a) If a

county clerk or clerk of a county court chooses to maintain

records on microfilm as provided by Chapter 204 and rules adopted

under that chapter, the clerk shall divide the instruments

received for filing, registering, or recording into seven classes

for recording on microfilm.

(b) The seven classes of microfilm records are:

(1) records relating to real property, known as "Official Public

Records of Real Property";

(2) records relating to receivables, chattels, and personal

property, known as "Official Public Records of Personal Property

and Chattels";

(3) records relating to probate matters, known as "Official

Public Records of Probate Courts";

(4) records relating to county civil court matters, known as

"Official Public Records of County Civil Courts";

(5) records relating to county criminal court matters, known as

"Official Public Records of County Criminal Courts";

(6) records relating to matters in the commissioners court,

known as "Official Public Records of Commissioners Court"; and

(7) records relating to an individual, a business entity, or a

governmental agency, other than a property record or a court

record, known as "Official Public Records of Governmental,

Business, and Personal Matters."

(c) The clerk shall record each class of record on a separate

series of rolls of microfilm or in a separate series of discrete

groups of discrete microfilm images. Each roll of microfilm or

separate series of groups of microfilm images is considered to be

a bound volume or book.

(d) The clerk may consolidate the records described by

Subsections (b)(1) and (7) into a single class known as "Official

Public Records."

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 58, eff. Sept. 1,

1989.

Sec. 193.009. INDEXING OF RECORDS ON MICROFILM. (a) An

instrument that is recorded and classified on microfilm as

provided by Section 193.008 must be alphabetically indexed and

cross-indexed in the indexes to that official public record under

the names of the parties identified in the instrument.

(b) The index entry for an instrument recorded in the official

public records of real property, personal property and chattels,

or governmental, business, and personal matters must give:

(1) the names of the parties to the instrument;

(2) a brief description of the nature of the instrument;

(3) the date of filing;

(4) a brief description of the property, if any; and

(5) the location of the microfilm image of the instrument by

roll or group number and by image number, or by another suitable

method permissible under rules adopted under Chapter 204.

(c) The index entry for an instrument recorded in the official

public records of probate courts, county civil courts, county

criminal courts, or the commissioners court must give information

that would assist in further identifying the cause or action,

including:

(1) the names of the parties to the action, except an action in

the commissioners court;

(2) the nature of the cause or action;

(3) the date the cause or action was opened or taken;

(4) the court in which the cause or action lies;

(5) the docket number; and

(6) the location of the microfilm image of the instrument by

roll or group number and by image number, or by another suitable

method permissible under rules adopted under Chapter 204.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 58, eff. Sept. 1,

1989.

Sec. 193.010. REVISION OF INDEXES OF RECORDS ON MICROFILM. (a)

The indexes must be periodically revised throughout the year to

obtain a complete alphabetical index to each of the classes of

official public records for each calendar year.

(b) The clerk may not make a marginal entry to a previously

completed index.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 58, eff. Sept. 1,

1989.

Sec. 193.011. REGISTERS OF COURT RECORDS ON MICROFILM. (a) A

current register of court docket numbers must be maintained in

numerical order for each type of court record included in an

official public record.

(b) An entry in a register maintained under this section must

include essentially the same information as is included in the

equivalent index entry under Section 193.009.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 58, eff. Sept. 1,

1989.

Sec. 193.012. RETURN OF ORIGINAL INSTRUMENTS. After an original

instrument that is not involved in or related to a court matter

or proceeding has been microfilmed and the microfilm has

satisfied the requirements of Chapter 204 and rules adopted under

that chapter, the county clerk shall return the original

instrument to the person who filed it for record.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 58, eff. Sept. 1,

1989.

Sec. 193.013. COMPUTERIZED INDEX FOR CERTAIN RECORDS. An index

for a record listed in Section 193.008(b) may be stored or

maintained by computer if a security or backup copy of the index

is created on a daily basis and stored in a climate-controlled

location that is equipped with fire alarms and sprinklers. The

storage location must be separate from the building in which the

computer is located.

Added by Acts 1989, 71st Leg., ch. 1064, Sec. 1, eff. June 16,

1989. Renumbered from Sec. 194.0065 and amended by Acts 1999,

76th Leg., ch. 62, Sec. 13.06(a), eff. Sept. 1, 1999.



CHAPTER 195. ELECTRONIC FILING OF RECORDS WITH AND RECORDING BY COUNTY CLERK

LOCAL GOVERNMENT CODE

TITLE 6. RECORDS

SUBTITLE B. COUNTY RECORDS

CHAPTER 195. ELECTRONIC FILING OF RECORDS WITH AND RECORDING BY

COUNTY CLERK

Sec. 195.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas State Library and Archives

Commission.

(2) "Director and librarian" means the executive and

administrative officer of the Texas State Library and Archives

Commission.

(3) "Electronic document" has the meaning assigned by Section

15.002, Property Code.

Added by Acts 1999, 76th Leg., ch. 58, Sec. 2, eff. May 10, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

699, Sec. 3, eff. September 1, 2005.

Sec. 195.002. ADOPTION OF RULES. (a) The commission shall

adopt rules by which a county clerk may accept electronic

documents and other instruments by electronic filing and record

electronic documents and other instruments electronically under

Section 191.009.

(b) The rules must provide for:

(1) the electronic filing with and recording by the county clerk

of:

(A) real property records; and

(B) except for records maintained under Section 192.006, other

instruments filed with and recorded by the county clerk as

determined by the commission;

(2) the means by which an electronic document or other

instrument may be electronically transmitted to a county clerk

for filing;

(3) the means by which a county clerk may electronically record

an electronic document or other instrument filed electronically;

(4) requiring that the means adopted under Subdivision (2) or

(3) be generally available, nonproprietary technology; and

(5) security standards to prevent the filing and recording of

fraudulent electronic documents or other instruments or

alteration of electronic documents or other instruments that were

previously filed and recorded electronically.

(c) Rules adopted by the commission under this section that

permit the use of digital signatures in the electronic filing of

electronic documents or other instruments with the county clerk

must be, to the extent practicable, consistent with rules

governing digital signatures adopted by the Department of

Information Resources under Section 2054.060, Government Code.

(d) Before adopting or amending a rule under this section, the

commission shall consider the recommendations of the Electronic

Recording Advisory Committee established under Section 195.008.

(e) Notwithstanding Sections 322.017 and 322.018, Business &

Commerce Code, a county clerk may accept any filed electronic

record, as defined by Section 322.002, Business & Commerce

Code, or electronic document and may electronically record that

electronic document or record if the filing and recording of that

electronic document or record complies with rules adopted by the

commission under this section.

Added by Acts 1999, 76th Leg., ch. 58, Sec. 2, eff. May 10, 1999.

Amended by Acts 2001, 77th Leg., ch. 702, Sec. 3, eff. January 1,

2002.

Amended by:

Acts 2005, 79th Leg., Ch.

699, Sec. 4, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.24, eff. April 1, 2009.

Sec. 195.003. PERSONS AUTHORIZED TO FILE ELECTRONICALLY. (a)

The following persons may file electronic documents or other

documents electronically for recording with a county clerk that

accepts electronic filing and recording under this chapter:

(1) an attorney licensed in this state;

(2) a bank, savings and loan association, savings bank, or

credit union doing business under laws of the United States or

this state;

(3) a federally chartered lending institution, a federal

government-sponsored entity, an instrumentality of the federal

government, or a person approved as a mortgagee by the United

States to make federally insured loans;

(4) a person licensed to make regulated loans in this state;

(5) a title insurance company or title insurance agent licensed

to do business in this state; or

(6) an agency of this state.

(b) A fee may not be charged to a person authorized to file

under this section, except as provided by Section 195.006 or

195.007.

Added by Acts 1999, 76th Leg., ch. 58, Sec. 2, eff. May 10, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

699, Sec. 4, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1260, Sec. 21, eff. June 18, 2005.

Sec. 195.004. NOTICE OF CONFIRMATION. (a) A county clerk that

accepts electronic filing and recording under this chapter shall

confirm or reject an electronic filing of an electronic document

or other instrument not later than the first business day after

the date the electronic document or other instrument is filed.

Notice under this section must be made:

(1) by electronic means if possible; or

(2) if notice under Subdivision (1) is not possible, by

telephone or electronic facsimile machine.

(b) If the county clerk fails to provide notice of rejection

within the time provided by Subsection (a), the electronic

document or other instrument is considered accepted for filing

and may not subsequently be rejected.

Added by Acts 1999, 76th Leg., ch. 58, Sec. 2, eff. May 10, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

699, Sec. 4, eff. September 1, 2005.

Sec. 195.005. TIME ELECTRONIC DOCUMENT OR OTHER INSTRUMENT

CONSIDERED FILED OR RECORDED. An electronic document or other

instrument that is recorded electronically under this chapter is

considered to be recorded in compliance with a law relating to

the recording of electronic documents or other instruments as of

the county clerk's business day on which the electronic document

or other instrument is filed electronically. An electronic

document or other instrument filed electronically under this

chapter must be recorded as timely as an instrument filed by any

other means.

Added by Acts 1999, 76th Leg., ch. 58, Sec. 2, eff. May 10, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

699, Sec. 4, eff. September 1, 2005.

Sec. 195.006. ADDITIONAL FEE PROHIBITED. The fee to file or

record an electronic document or other instrument electronically

under this chapter is the same as the fee for filing or recording

the instrument by other means, and a county clerk may not charge

an additional fee for filing or recording an electronic document

or other instrument electronically under this chapter.

Added by Acts 1999, 76th Leg., ch. 58, Sec. 2, eff. May 10, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

699, Sec. 4, eff. September 1, 2005.

Sec. 195.007. ACCESS TO ELECTRONIC DOCUMENT OR OTHER INSTRUMENT

RECORDED ELECTRONICALLY. (a) An electronic document or other

instrument filed or recorded electronically must be available for

public inspection in the same manner and at the same time as an

instrument filed or recorded by other means.

(b) The county clerk shall provide a requestor, as defined by

Section 552.003, Government Code, of an electronic document or

other instrument filed or recorded electronically under this

chapter with electronic copies of the electronic document or

other instrument in a form that is capable of being processed by

the use of technology that is generally available and

nonproprietary in nature. The county clerk shall provide the

copies to the requestor at the cost of producing the copies in

accordance with Section 552.262, Government Code.

Added by Acts 1999, 76th Leg., ch. 58, Sec. 2, eff. May 10, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

699, Sec. 4, eff. September 1, 2005.

Sec. 195.008. ELECTRONIC RECORDING ADVISORY COMMITTEE. (a) The

Electronic Recording Advisory Committee shall be appointed as

required by this section to recommend to the commission initial

and subsequent rules to be adopted under this chapter.

(b) The committee consists of:

(1) the following persons appointed by the director and

librarian:

(A) one person who is employed by or is an officer of a title

insurance agent or title insurance company;

(B) an officer or employee of a federal government-sponsored

entity;

(C) a person who as a usual business practice obtains copies of

recorded instruments from a county clerk to maintain an abstract

or title plant; and

(D) a public representative;

(2) two persons who are county judges or county commissioners

appointed by the County Judges and Commissioners Association of

Texas;

(3) four county clerks appointed by the County and District

Clerks' Association of Texas;

(4) three persons who are employed by or officers of different

title insurance agents or companies appointed by the Texas Land

Title Association;

(5) the presiding officer of the Title Insurance Subcommittee of

the Real Estate, Probate, and Trust Law section of the State Bar

of Texas or the functional equivalent of that subcommittee;

(6) the attorney general or a person designated by the attorney

general;

(7) the comptroller or a person designated by the comptroller;

(8) the executive director of the General Services Commission or

a person designated by the executive director;

(9) the executive director of the Department of Information

Resources or a person designated by the executive director; and

(10) the director and librarian or a person designated by the

director and librarian, who also serves as presiding officer of

the committee.

(c) A member of the committee serves a term of two years that

expires on August 31 of each odd-numbered year.

(d) A vacancy in the membership of the committee is filled in

the same manner as the initial appointment and is for the

remainder of the unexpired term.

(e) A meeting of the committee is at the call of the presiding

officer and is subject to Chapter 551, Government Code.

(f) A member of the committee is not entitled to compensation or

reimbursement of expenses from the commission for serving on the

committee. A member of the committee who is an employee or

officer of a state agency is entitled to compensation and

reimbursement of expenses for service on the committee as

determined by the state agency of which the member is an officer

or employee. Chapter 2110, Government Code, does not apply to the

committee.

Added by Acts 1999, 76th Leg., ch. 58, Sec. 2, eff. May 10, 1999.

Sec. 195.009. FILING. For purposes of this chapter, an

electronic document or other instrument is filed with the county

clerk when it is received by the county clerk, unless the county

clerk rejects the filing within the time and manner provided by

this chapter and rules adopted under this chapter.

Added by Acts 2001, 77th Leg., ch. 702, Sec. 4, eff. January 1,

2002.

Amended by:

Acts 2005, 79th Leg., Ch.

699, Sec. 4, eff. September 1, 2005.



CHAPTER 201. GENERAL PROVISIONS

LOCAL GOVERNMENT CODE

TITLE 6. RECORDS

SUBTITLE C. RECORDS PROVISIONS APPLYING TO MORE THAN ONE TYPE OF

LOCAL GOVERNMENT

CHAPTER 201. GENERAL PROVISIONS

Sec. 201.001. SHORT TITLE. This subtitle may be cited as the

Local Government Records Act.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 201.002. PURPOSE. Recognizing that the citizens of the

state have a right to expect, and the state has an obligation to

foster, efficient and cost-effective government and recognizing

the central importance of local government records in the lives

of all citizens, the legislature finds that:

(1) the efficient management of local government records is

necessary to the effective and economic operation of local and

state government;

(2) the preservation of local government records of permanent

value is necessary to provide the people of the state with

resources concerning their history and to document their rights

of citizenship and property;

(3) convenient access to advice and assistance based on

well-established and professionally recognized records management

techniques and practices is necessary to promote the

establishment of sound records management programs in local

governments, and the state can provide the assistance impartially

and uniformly; and

(4) the establishment of uniform standards and procedures for

the maintenance, preservation, microfilming, or other disposition

of local government records is necessary to fulfill these

important public purposes.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 201.003. DEFINITIONS. In this subtitle:

(1) "Commission" means the Texas State Library and Archives

Commission.

(2) "Custodian" means the appointed or elected public officer

who by the state constitution, state law, ordinance, or

administrative policy is in charge of an office that creates or

receives local government records.

(3) "Designee" means an employee of the commission designated by

the director and librarian as provided by Section 441.167,

Government Code.

(4) "Director and librarian" means the executive and

administrative officer of the Texas State Library and Archives

Commission.

(5) "Essential record" means any local government record

necessary to the resumption or continuation of government

operations in an emergency or disaster, to the re-creation of the

legal and financial status of the government, or to the

protection and fulfillment of obligations to the people of the

state.

(6) "Governing body" means the court, council, board,

commission, or other body established or authorized by law to

govern the operations of a local government. In those instances

in which authority over an office or department of a local

government is shared by two or more governing bodies or by a

governing body and the state, the governing body, for the

purposes of this subtitle only, is the governing body that

provides most of the operational funding for the office or

department.

(7) "Local government" means a county, including all district

and precinct offices of a county, municipality, public school

district, appraisal district, or any other special-purpose

district or authority.

(8) "Local government record" means any document, paper, letter,

book, map, photograph, sound or video recording, microfilm,

magnetic tape, electronic medium, or other information recording

medium, regardless of physical form or characteristic and

regardless of whether public access to it is open or restricted

under the laws of the state, created or received by a local

government or any of its officers or employees pursuant to law,

including an ordinance, or in the transaction of public business.

The term does not include:

(A) extra identical copies of documents created only for

convenience of reference or research by officers or employees of

the local government;

(B) notes, journals, diaries, and similar documents created by

an officer or employee of the local government for the officer's

or employee's personal convenience;

(C) blank forms;

(D) stocks of publications;

(E) library and museum materials acquired solely for the

purposes of reference or display;

(F) copies of documents in any media furnished to members of the

public to which they are entitled under Chapter 552, Government

Code, or other state law; or

(G) any records, correspondence, notes, memoranda, or documents,

other than a final written agreement described by Section

2009.054(c), Government Code, associated with a matter conducted

under an alternative dispute resolution procedure in which

personnel of a state department or institution, local government,

special district, or other political subdivision of the state

participated as a party, facilitated as an impartial third party,

or facilitated as the administrator of a dispute resolution

system or organization.

(9) "Office" means any office, department, division, program,

commission, bureau, board, committee, or similar entity of a

local government.

(10) "Permanent record" or "record of permanent value" means any

local government record for which the retention period on a

records retention schedule issued by the commission is given as

permanent.

(11) "Record" means a local government record.

(12) "Records control schedule" means a document prepared by or

under the authority of a records management officer listing the

records maintained by a local government or an elective county

office, their retention periods, and other records disposition

information that the records management program in each local

government or elective county office may require.

(13) "Records management" means the application of management

techniques to the creation, use, maintenance, retention,

preservation, and disposal of records for the purposes of

reducing the costs and improving the efficiency of recordkeeping.

The term includes the development of records control schedules,

the management of filing and information retrieval systems, the

protection of essential and permanent records, the economical and

space-effective storage of inactive records, control over the

creation and distribution of forms, reports, and correspondence,

and the management of micrographics and electronic and other

records storage systems.

(14) "Records management officer" means the person identified

under Section 203.001 or designated under Section 203.025 as the

records management officer.

(15) "Records retention schedule" means a document issued by the

Texas State Library and Archives Commission under authority of

Subchapter J, Chapter 441, Government Code, establishing

mandatory retention periods for local government records.

(16) "Retention period" means the minimum time that must pass

after the creation, recording, or receipt of a record, or the

fulfillment of certain actions associated with a record, before

it is eligible for destruction.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(90), eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 31, Sec. 3, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 1352, Sec. 3, eff. Sept. 1, 1999.

Sec. 201.004. RECORD BOOKS. If a state law relating to the

keeping of records by a local government officer or employee

requires the records to be kept in a "book," "record book," or

"well-bound book," or contains any similar requirement that a

record be maintained in bound paper form, the record whose

creation is called for in the provision may be maintained on

microfilm or stored electronically in accordance with the

requirements of Chapters 204 and 205 and rules adopted under

those chapters unless the law specifically prohibits those

methods.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 201.005. DECLARATION OF RECORDS AS PUBLIC PROPERTY; ACCESS.

(a) Local government records created or received in the

transaction of official business or the creation or maintenance

of which were paid for by public funds are declared to be public

property and are subject to the provisions of this subtitle and

Subchapter J, Chapter 441, Government Code.

(b) A local government officer or employee does not have, by

virtue of the officer's or employee's position, any personal or

property right to a local government record even though the

officer or employee developed or compiled it.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 201.006. RECORDS TO BE DELIVERED TO SUCCESSOR IN OFFICE.

(a) A custodian of local government records shall, at the

expiration of the custodian's term of office, appointment, or

employment, deliver to the custodian's successor, if there is

one, all local government records in custody. If there is no

successor, the governing body shall determine which officer of

the local government shall have custody.

(b) If the functions of an office of one local government are

assumed by another local government, the governing bodies of the

two local governments shall determine in which local government

custody of the records of the office shall be vested.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 201.007. RECORDS OF ABOLISHED LOCAL GOVERNMENTS. (a) If a

local government is abolished or declared void pursuant to state

law, the records of the local government shall be dealt with

according to this section.

(b) After the settlement of the outstanding indebtedness of an

abolished municipality and the satisfaction of the other

applicable requirements of Chapter 62, Local Government Code, the

municipality's governing body at the time the municipality is

abolished, or the receiver or trustees if appointed by a court,

shall transfer the records of the municipality to the custody of

the comptroller. A record of an abolished municipality may not be

sold to satisfy an outstanding indebtedness.

(c) After the settlement of the outstanding indebtedness of an

abolished special-purpose district or authority, other than a

school district, and the satisfaction of the other applicable

requirements of state law establishing or permitting the

establishment of the district or authority or governing its

abolition, the district's governing body at the time the district

is abolished shall transfer the records of the district to the

custody of the comptroller. A record of an abolished

special-purpose district or authority may not be sold to satisfy

an outstanding indebtedness.

(d) As an exception to Subsections (b) and (c), if some or all

of the functions of an abolished municipality or special-purpose

district or authority, other than a school district, are assumed

by another local government, the records of the abolished local

government relating to the assumed functions shall be transferred

to the appropriate offices of the local government assuming the

functions.

(e) The records of annexed, consolidated, or abolished school

districts shall be transferred as provided by this subsection.

The records of an annexed school district shall be transferred to

the custody of the governing body of the school district to which

the abolished school district has been annexed. The records of

each of two or more school districts that have been consolidated

shall be transferred to the custody of the governing body of the

consolidated school district. The records of an abolished school

district whose entire territory is annexed to another school

district shall be transferred to the custody of the governing

body of that school district. The commissioner of education shall

determine to which governing body custody of the records of an

abolished school district shall be transferred in those instances

in which the territory of the abolished district is divided among

two or more school districts.

(f) The cost of the transfer of records to the comptroller under

this section shall be paid for out of the funds of the abolished

local government. If funds of the local government are not

available for this purpose, the cost of the transfer shall be

paid out of the funds of the comptroller.

(g) The records retention schedules issued by the commission

shall be used, as far as practicable, as the basis for the

retention and disposition of local government records transferred

to the custody of the comptroller under this section.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989; Acts 1997, 75th Leg., ch. 558, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.99, eff. September 1, 2007.

Sec. 201.008. RECORDS OF ABOLISHED OFFICES OF COUNTY

SUPERINTENDENTS OF SCHOOLS. (a) Records of an office of county

superintendent of schools or county superintendent of education

abolished under former Section 17.95, Education Code, before

September 1, 1989, that are still in the possession of a

custodian of county records or a county officer shall be

transferred to the custody of the commission by order of the

director and librarian.

(b) The director and librarian shall determine the time and

manner of the transfer of the records on a county-by-county

basis. The cost of the transfer shall be paid for out of funds of

the commission.

(c) The county judge of a county in which a custodian of county

records has possession of the records of an abolished office of

the county superintendent of schools may petition the director

and librarian to allow the county to retain all or part of the

records and the director and librarian may grant the petition.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989; Acts 1997, 75th Leg., ch. 165, Sec. 6.70, eff. Sept. 1,

1997.

Sec. 201.009. ACCESS TO RECORDS. (a) Local government records

are subject to Chapter 552, Government Code.

(b) Any local government record to which public access is denied

under Chapter 552, Government Code, is, if still in existence,

open to public inspection 75 years after it was originally

created or received. However, a birth record maintained by a

local registrar is, if still in existence, open to public

inspection 100 years after it was originally created or received

and a death record maintained by a local registrar is, if still

in existence, open to public inspection 55 years after it was

originally created or received. This subsection does not limit

the authority of a governing body or an elected county officer to

establish retention periods for records under Section 203.042.

(c) Subsection (b) does not apply to a local government record

whose public disclosure is prohibited by an order of a court or

by another state law.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(90), eff. Sept. 1,

1995.



CHAPTER 202. DESTRUCTION AND ALIENATION OF RECORDS

LOCAL GOVERNMENT CODE

TITLE 6. RECORDS

SUBTITLE C. RECORDS PROVISIONS APPLYING TO MORE THAN ONE TYPE OF

LOCAL GOVERNMENT

CHAPTER 202. DESTRUCTION AND ALIENATION OF RECORDS

Sec. 202.001. DESTRUCTION OF RECORDS. (a) A local government

record may be destroyed if:

(1) the record is listed on a records control schedule accepted

for filing by the director and librarian as provided by Section

203.041 and either its retention period has expired or it has

been microfilmed or stored electronically in accordance with the

requirements of Chapters 204 and 205;

(2) the record appears on a list of obsolete records approved by

the director and librarian as provided by Section 203.044; or

(3) a destruction request is filed with and approved by the

director and librarian as provided by Section 203.045 for a

record not listed on an approved control schedule.

(b) The following records may be destroyed without meeting the

conditions of Subsection (a):

(1) records the destruction or obliteration of which is directed

by an expunction order issued by a district court pursuant to

state law; and

(2) records defined as exempt from scheduling or filing

requirements by rules adopted by the commission or listed as

exempt in a records retention schedule issued by the commission.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 202.002. LITIGATION AND OPEN RECORDS REQUESTS. (a)

Regardless of any other provision of this subtitle or rules

adopted under it, a local government record the subject matter of

which is known by the custodian to be in litigation may not be

destroyed until the litigation is settled.

(b) Regardless of any other provision of this subtitle or rules

adopted under it, a local government record subject to a request

under Chapter 552, Government Code, may not be destroyed until

the request is resolved.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(90),

eff. Sept. 1, 1995.

Sec. 202.003. METHOD OF DESTRUCTION. (a) A local government

record may be destroyed by burning, shredding, pulping, or burial

in a landfill or by sale or donation for recycling purposes

except as provided by Subsection (b).

(b) Records to which public access is restricted under Chapter

552, Government Code, or other state law may be destroyed only by

burning, pulping, or shredding.

(c) A local government that sells or donates records for

recycling purposes shall establish procedures for ensuring that

the records are rendered unrecognizable as local government

records by the recycler.

(d) The director and librarian may approve other methods of

destruction that render the records unrecognizable as local

government records.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(90),

eff. Sept. 1, 1995.

Sec. 202.004. ALIENATION OF RECORDS. (a) A local government

record may be sold or donated, loaned, transferred, or otherwise

passed out of the custody of a local government to any public

institution of higher education, public museum, public library,

or other public entity with the approval of the local

government's records management officer and after the expiration

of the record's retention period under the local government's

records control schedule.

(b) A local government record may not be sold or donated (except

for the purposes of recycling), loaned, transferred, or otherwise

passed out of the custody of a local government to any private

college or university, private museum or library, private

organization of any type, or an individual, except with the

consent of the director and librarian and after the expiration of

its retention period under the local government's records control

schedule.

(c) A records management officer or custodian may temporarily

transfer a local government record to a person for the purposes

of microfilming, duplication, conversion to electronic media,

restoration, or similar records management and preservation

procedures.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 86, Sec. 28, eff.

Sept. 1, 1995.

Sec. 202.005. RIGHT OF RECOVERY. (a) The governing body may

demand and receive from any person any local government record in

private possession created or received by the local government

the removal of which was not authorized by law.

(b) If the person in possession of a local government record

refuses to deliver the record on demand, the governing body may

petition the district court of the county in which the person

resides for the return of the record. If the court finds that the

record is a local government record, the court shall order the

return of the record.

(c) As part of the petition to the district court or at any time

after its filing, the governing body may petition to have the

record seized pending the determination of the court if the

governing body finds the record is in danger of being destroyed,

mutilated, altered, secreted, or removed from the state.

(d) The director and librarian may demand and receive from any

person any local government record of permanent value in private

possession.

(e) If the person in possession of the local government record

of permanent value refuses to deliver the record on demand, the

director and librarian may ask the attorney general to petition

for the recovery of the record as provided by this section. As

part of the petition or at any time after its filing, the

attorney general may petition to have the record seized pending

the determination of the court if the governing body finds the

record is in danger of being destroyed, mutilated, altered,

secreted, or removed from the state.

(f) A local government record recovered as the result of a

petition by the attorney general shall be transferred to the

custody of the commission or, at the discretion of the director

and librarian, be returned to the local government that

originally had custody of the record.

(g) If a local government refuses to deliver custody of a record

to the commission as provided by Section 201.007, 201.008, or

203.050, the director and librarian may ask the attorney general

to petition for recovery of the record. If the court determines

that the director and librarian has acted in accordance with

Section 201.007, 201.008, or 203.050, as applicable, and with

regard to Section 203.050, the court finds that the survival of

the record is imperiled, the court shall order the record to be

transferred to the custody of the commission.

(h) If a governing body petitions a court for the recovery of a

record under Subsection (b) and prevails or if the attorney

general petitions a court for the recovery of a record under

Subsection (e) or (g) and prevails, the court shall award

attorney's fees and court costs to the prevailing party.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 202.006. DESTRUCTION OF NONRECORD MATERIAL. (a) Material

that is not included in the definition of a local government

record and is described by Section 201.003(8)(A), (B), or (C) may

be disposed of at the discretion of the custodian or the creator

of the document, as applicable, subject to any policies developed

in each local government or elective county office regarding the

destruction.

(b) Extra identical copies of a local government record to which

public access is restricted under Chapter 552, Government Code,

or other state law may be destroyed only by burning, pulping, or

shredding.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(90),

eff. Sept. 1, 1995.

Sec. 202.007. PERSONAL LIABILITY. A custodian of local

government records, records management officer, or other officer

or employee of a local government may not be held personally

liable for the destruction of a local government record if the

destruction is in compliance with this subtitle and rules adopted

under it.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 202.008. PENALTY: DESTRUCTION OR ALIENATION OF RECORD. An

officer or employee of a local government commits an offense if

the officer or employee knowingly or intentionally violates this

subtitle or rules adopted under it by destroying or alienating a

local government record in contravention of this subtitle or by

intentionally failing to deliver records to a successor in office

as provided by Section 201.006(a). An offense under this section

is a Class A misdemeanor.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 202.009. PENALTY: POSSESSION OF RECORD BY PRIVATE ENTITY.

(a) A private college or university, a private museum or

library, a private organization of any other type, or an

individual commits an offense if the entity knowingly or

intentionally acquires or possesses a local government record. An

offense under this subsection is a Class A misdemeanor.

(b) It is a defense to prosecution under this section that a

private college, university, museum, or library, by agreement

with the commission under Subchapter J, Chapter 441, Government

Code, provides physical housing for a local government record the

title to which has been vested in the commission.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.



CHAPTER 203. MANAGEMENT AND PRESERVATION OF RECORDS

LOCAL GOVERNMENT CODE

TITLE 6. RECORDS

SUBTITLE C. RECORDS PROVISIONS APPLYING TO MORE THAN ONE TYPE OF

LOCAL GOVERNMENT

CHAPTER 203. MANAGEMENT AND PRESERVATION OF RECORDS

SUBCHAPTER A. ELECTIVE COUNTY OFFICES

Sec. 203.001. RECORDS MANAGEMENT OFFICER. Each elected county

officer is the records management officer for the records of the

officer's office.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 203.002. DUTIES AND RESPONSIBILITIES OF ELECTED COUNTY

OFFICERS AS RECORDS MANAGEMENT OFFICERS. The elected county

officer shall:

(1) develop policies and procedures for the administration of an

active and continuing records management program;

(2) administer the records management program so as to reduce

the costs and improve the efficiency of recordkeeping;

(3) prepare and file with the director and librarian the records

control schedules and amended schedules required by Section

203.041 and the list of obsolete records as provided by Section

203.044;

(4) prepare requests for authorization to destroy records not on

an approved control schedule as provided by Section 203.045,

requests to destroy the originals of permanent records that have

been microfilmed as provided by Section 204.008, and electronic

storage authorization requests as provided by Section 205.007;

(5) identify and take adequate steps to preserve records that

are of permanent value;

(6) identify and take adequate steps to protect the essential

records of the office;

(7) ensure that the maintenance, preservation, microfilming,

destruction, or other disposition of records is carried out in

accordance with the policies and procedures of the records

management program and the requirements of this subtitle and

rules adopted under it; and

(8) cooperate with the commission in its conduct of statewide

records management surveys.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 203.003. DUTIES OF COMMISSIONERS COURT. The commissioners

court of each county shall:

(1) promote and support the efficient and economical management

of records of all elective offices in the county to enable

elected county officers to conform to this subtitle and rules

adopted under it;

(2) facilitate the creation and maintenance of records

containing adequate and proper documentation of the organization,

functions, policies, decisions, procedures, and essential

transactions of each elective office and designed to furnish the

information necessary to protect the legal and financial rights

of the local government, the state, and the persons affected by

the activities of the local government;

(3) facilitate the identification and preservation of the

records of elective offices that are of permanent value;

(4) facilitate the identification and protection of the

essential records of elective offices;

(5) establish a county clerk records management and preservation

fund for fees subject to Section 118.0216 and approve in advance

any expenditures from the fund; and

(6) establish a records management and preservation fund for the

records management and preservation fees authorized under

Sections 118.052, 118.0546, and 118.0645, Section 51.317,

Government Code, and Article 102.005(d), Code of Criminal

Procedure, and approve in advance any expenditures from the fund,

which may be spent only for records management preservation or

automation purposes in the county.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 675, Sec. 4, eff.

Sept. 1, 1993.

Sec. 203.004. DIRECTOR AND LIBRARIAN. The director and

librarian shall provide advice and assistance to records

management officers in establishing records management programs

and in carrying out the other requirements of this subtitle and

rules adopted under it.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 203.005. RECORDS MANAGEMENT PROGRAM TO BE ESTABLISHED. (a)

On or before January 1, 1991, each elected county officer shall

adopt a written plan establishing an active and continuing

program for the efficient and economical management of the

records of the elective office of which the elected officer is

custodian.

(b) The plan must provide policies, methods, and procedures to

fulfill the duties and responsibilities set out in Section

203.002 concerning the management and preservation of records.

The plan may establish additional policies or procedures for the

operation of the records management program that are consistent

with the requirements of this subtitle and rules adopted under

it.

(c) A copy of the plan must be filed by the elected county

officer with the director and librarian within 30 days after the

date of its adoption.

(d) A plan establishing or relating to a records management

program adopted before September 1, 1989, must be amended if any

provision of the plan is in conflict with this subtitle or a rule

adopted under it. A copy of the amended plan shall be filed with

the director and librarian as provided by Subsection (c).

(e) A copy of an amended plan relating to the establishment or

operation of the records management plan must be filed with the

director and librarian within 30 days after the date of its

adoption.

(f) The director and librarian or the designee of the director

and librarian shall within a reasonable time bring to the

attention of the elected county officer in writing any aspect of

a plan filed in the office of the director and librarian or that

otherwise comes to the attention of the director and librarian

that is inconsistent with requirements of this subtitle or rules

adopted under it.

(g) An elected county officer is authorized, instead of or in

conjunction with submitting a plan and establishing an

independent records program for the elective office, to

participate in a county program established as provided by

Subchapter B or in one or more specific components of a county

program and to authorize the records management officer of the

county program to act as the records management officer for the

records of the elective office.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

SUBCHAPTER B. ALL OTHER LOCAL GOVERNMENT OFFICES

Sec. 203.021. DUTIES AND RESPONSIBILITIES OF GOVERNING BODY.

The governing body of a local government, including a

commissioners court with regard to nonelective county offices,

shall:

(1) establish, promote, and support an active and continuing

program for the efficient and economical management of all local

government records;

(2) cause policies and procedures to be developed for the

administration of the program under the direction of the records

management officer;

(3) facilitate the creation and maintenance of local government

records containing adequate and proper documentation of the

organization, functions, policies, decisions, procedures, and

essential transactions of the local government and designed to

furnish the information necessary to protect the legal and

financial rights of the local government, the state, and persons

affected by the activities of the local government;

(4) facilitate the identification and preservation of local

government records that are of permanent value;

(5) facilitate the identification and protection of essential

local government records; and

(6) cooperate with the commission in its conduct of statewide

records management surveys.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 203.022. DUTIES AND RESPONSIBILITIES OF CUSTODIANS. (a)

Custodians of records in each local government shall:

(1) cooperate with the records management officer in carrying

out the policies and procedures established by the local

government for the efficient and economical management of records

and in carrying out the requirements of this subtitle;

(2) adequately document the transaction of government business

and the services, programs, and duties for which the custodian

and the custodian's staff are responsible; and

(3) maintain the records in the custodian's care and carry out

their preservation, microfilming, destruction, or other

disposition only in accordance with the policies and procedures

of the local government's records management program and the

requirements of this subtitle and rules adopted under it.

(b) State law relating to the duties, other responsibilities, or

recordkeeping requirements of a custodian of local government

records do not exempt the custodian or the records in the

custodian's care from the application of this subtitle and rules

adopted under it and may not be used by the custodian as a basis

for refusal to participate in the records management program of

the local government whose establishment is required by this

chapter.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 203.023. DUTIES OF RECORDS MANAGEMENT OFFICER. The records

management officer in each local government shall:

(1) assist in establishing and developing policies and

procedures for a records management program for the local

government;

(2) administer the records management program and provide

assistance to custodians for the purposes of reducing the costs

and improving the efficiency of recordkeeping;

(3) in cooperation with the custodians of the records:

(A) prepare and file with the director and librarian the records

control schedules and amended schedules required by Section

203.041 and the list of obsolete records as provided by Section

203.044; and

(B) prepare or direct the preparation of requests for

authorization to destroy records not on an approved control

schedule as provided by Section 203.045, of requests to destroy

the originals of permanent records that have been microfilmed as

provided by Section 204.008, and of electronic storage

authorization requests as provided by Section 205.007;

(4) in cooperation with custodians, identify and take adequate

steps to preserve local government records that are of permanent

value;

(5) in cooperation with custodians, identify and take adequate

steps to protect essential local government records;

(6) in cooperation with custodians, ensure that the maintenance,

preservation, microfilming, destruction, or other disposition of

records is carried out in accordance with the policies and

procedures of the local government's records management program

and the requirements of this subtitle and rules adopted under it;

(7) disseminate to the governing body and custodians information

concerning state laws, administrative rules, and the policies of

the government relating to local government records; and

(8) in cooperation with custodians, establish procedures to

ensure that the handling of records in any context of the records

management program by the records management officer or those

under the officer's authority is carried out with due regard for:

(A) the duties and responsibilities of custodians that may be

imposed by law; and

(B) the confidentiality of information in records to which

access is restricted by law.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 203.024. DIRECTOR AND LIBRARIAN. The director and

librarian shall provide advice and assistance to governing

bodies, custodians, and records management officers in

establishing records management programs and in carrying out the

other requirements of this subtitle and rules adopted under it.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 203.025. DESIGNATION OF RECORDS MANAGEMENT OFFICER. (a)

On or before June 1, 1990, the governing body of each local

government shall designate a records management officer by:

(1) designating an individual; or

(2) designating an office or position, the holder of which shall

be the records management officer.

(b) The name, office, or position of the records management

officer shall be entered on the minutes of the governing body.

(c) The name or the name and office or position of the records

management officer shall be filed by the records management

officer with the director and librarian within 30 days after the

date of the designation.

(d) The designation of a new individual or a new office or

position shall be entered on the minutes and reported by the

records management officer to the director and librarian in the

same manner as the original designation.

(e) If the order designating a records management officer

designates an office or position rather than an individual, a new

holder of that office or position must file the holder's name

with the director and librarian within 30 days after the date of

assuming the office or position.

(f) Through an agreement or contract under The Interlocal

Cooperation Act (Article 4413(32c), Vernon's Texas Civil

Statutes), a person may serve as records management officer to

more than one local government if the person is employed by one

of the local governments that is party to the contract or

agreement or employed by an administrative agency that is created

by the contract or agreement.

(g) An elected county officer may not be designated as records

management officer for the nonelective offices of a county

without the county officer's consent.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 203.026. RECORDS MANAGEMENT PROGRAM TO BE ESTABLISHED. (a)

On or before January 1, 1991, each governing body by ordinance

or order, as appropriate, shall establish a records management

program to be administered by the records management officer.

(b) The ordinance or order must provide methods and procedures

to enable the governing body, custodians, and the records

management officer to fulfill the duties and responsibilities set

out in Sections 203.021, 203.022, and 203.023 concerning the

management and preservation of records. The ordinance or order

may prescribe any policies or procedures for the operation of the

records management program that are consistent with the

requirements of this subtitle and rules adopted under it.

(c) A copy of the ordinance or order must be filed by the

records management officer with the director and librarian within

30 days after the date of its adoption.

(d) An ordinance or order establishing or relating to a records

management program adopted before September 1, 1989, must be

amended if any provision of the ordinance or order is in conflict

with this subtitle or a rule adopted under it. A copy of the

amended ordinance or order shall be filed with the director and

librarian as provided by Subsection (c).

(e) A copy of an amended ordinance or revised order relating to

the establishment or operation of the records management program

must be filed by the governing body with the director and

librarian within 30 days after the date of its adoption.

(f) The director and librarian or the designee of the director

and librarian shall within a reasonable time bring to the

attention of the governing body in writing any aspect of an

ordinance or order filed in the office of the director and

librarian or that otherwise comes to the attention of the

director and librarian that is inconsistent with the requirements

of this subtitle or rules adopted under it.

(g) The governing body in a records management program

established under this section may require the mandatory

destruction of any record of the local government when its

retention period has expired on a records control schedule

developed under Section 203.041.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

SUBCHAPTER C. RECORDS CONTROL SCHEDULES

Sec. 203.041. PREPARATION AND FILING OF RECORDS CONTROL

SCHEDULES. (a) On or before January 4, 1999, the records

management officer shall prepare and file with the director and

librarian:

(1) a records control schedule listing the following records and

establishing a retention period for each as provided by Section

203.042:

(A) all records created or received by the local government or

elective county office;

(B) any record no longer created or received by the local

government or elective county office that is still in its

possession and for which the retention period on a records

retention schedule issued by the commission has not expired; and

(C) any record no longer created or received by the local

government or elective county office that is still in its

possession and for which the retention period on a records

retention schedule issued by the commission has expired but which

will not be destroyed as provided by Section 203.044; or

(2) the records management officer, in lieu of filing a records

control schedule, may file with the director and librarian a

written certification of compliance that the local government or

the elective county office has adopted records control schedules

that comply with the minimum requirements established on records

retention schedules issued by the commission.

(b) At the discretion of the records management officer the

records control schedule may also list and provide retention

periods for material that is excluded from the definition of a

local government record by Section 201.003(8) and exempted

records described by Section 202.001(b) if in the officer's

opinion the inclusion of the material or records is necessary to

ensure the periodic destruction of the material or records in the

interest of efficient records management.

(c) A records management officer, in lieu of filing an amended

records control schedule, may file with the director and

librarian an amended written certification of compliance that the

local government or the elective county office has adopted

amended records control schedules to comply with the minimum

requirements established on records retention schedules issued by

the commission including any revised schedules issued by the

commission.

(d) The records management officer shall review the records

control schedules of the local government or elective county

office and prepare amendments to the schedules as needed to

reflect new records created or received by the government or

office or revisions to retention periods established in a records

retention schedule issued by the commission. Amendments to

records control schedules shall be filed with the director and

librarian in the same manner as the original schedules.

(e) The governing body shall require in the ordinance or order

establishing the records management program the review or

approval of a records control schedule or amended schedule by the

officers of the local government as it considers necessary. The

records control schedule or amended schedule for an elective

county office need only be approved by the elected official in

charge of that office.

(f) Records control schedules may be filed on an

office-by-office basis or on a department-by-department basis

within each office.

(g) A local government that intends to retain all records

permanently or that destroys only those records for which no

retention periods have been established in a records retention

schedule established under Section 441.158, Government Code, is

not required to submit a records control schedule under this

section.

(h) The director and librarian shall determine the form and

manner of the filing of records control schedules, amended

schedules, the written certification of compliance described by

Subsection (a)(2), and the amended written certification of

compliance described by Subsection (c). The director and

librarian may request that the records management officer file

with the written certification of compliance or the amended

written certification of compliance any amendment that

establishes a records series or retention requirement other than

that issued on a commission records retention schedule.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 86, Sec. 29, eff.

Sept. 1, 1995.

Sec. 203.042. RETENTION PERIODS. (a) A retention period for

each record on the records control schedule shall be determined

by the governing body or under its direction or by the elected

county officer, as applicable.

(b) A retention period may not be less than:

(1) a retention period prescribed by a state or federal law,

regulation, or rule of court; or

(2) a retention period for the record established on a records

retention schedule issued by the commission.

(c) If at the time a records control schedule is filed by a

local government or elected county officer with the director and

librarian as provided by Section 203.041, a records retention

schedule for the records of that type of local government or

elective county office has not been issued by the commission, the

records control schedule filed with the director and librarian

must be amended to conform with the commission schedule when it

is issued to the extent that any retention period on a records

control schedule is less than a retention period for the same

record on the commission schedule.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 203.043. FILING OF RECORDS CONTROL SCHEDULES. (a) If the

director and librarian or the designee of the director and

librarian accepts the records control schedule, amended schedule,

written certification of compliance described by Section

203.041(a)(2), or amended written certification of compliance

described by Section 203.041(c) for filing, the acceptable

records control schedule may be used as the basis for the

destruction of records listed on it without additional notice to

the director and librarian.

(b) If the director and librarian or the designee of the

director and librarian rejects the records control schedule,

amended schedule, written certification of compliance described

by Section 203.041(a)(2), or amended written certification of

compliance described by Section 203.041(c) for filing, the

reasons for the rejection shall be stated in writing within a

reasonable time to the records management officer and the

schedule, amended schedule, written certification of compliance,

or amended written certification of compliance shall be corrected

and resubmitted.

(c) The director and librarian or the designee of the director

and librarian may reject a records control schedule or amended

schedule for filing only if a retention period listed on it is

less than a retention period for the same record established on a

records retention schedule issued by the commission or if the

schedule is in violation of this subtitle or a rule adopted under

it. The director and librarian or the designee of the director

and librarian may reject a written certification of compliance

described by Section 203.041(a)(2) or an amended written

certification of compliance described by Section 203.041(c) for

filing only if the records management officer files a written

certification of compliance in a form and manner that has not

been approved by the director and librarian.

(d) The director and librarian or the designee of the director

and librarian may make it a condition of acceptance of a records

control schedule or amended schedule for filing that a record

listed on the schedule be transferred to the custody of the

commission on the expiration of its retention period rather than

being destroyed.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 86, Sec. 30, eff.

Sept. 1, 1995.

Sec. 203.044. INITIAL DESTRUCTION OF OBSOLETE RECORDS. (a) In

preparing a records control schedule required by Section 203.041,

the records management officer may list separately those obsolete

records no longer created or received by the local government or

elective county office whose retention periods on a records

retention schedule issued by the commission have expired and that

the local government or elected county officer wishes to destroy.

(b) The lists of obsolete records to be destroyed must be

reviewed or approved in the same manner as records control

schedules must be reviewed or approved under Section 203.041(e).

(c) The lists shall be submitted to the director and librarian

for approval. If the director and librarian or the designee of

the director and librarian approves the list, the records listed

on it may be destroyed. If the director and librarian or the

designee of the director and librarian disapproves the list, the

director and librarian or the designee shall state in writing

within a reasonable time to the records management officer the

record or records on the list that must be retained by the

government or elective county office or transferred to the

custody of the commission.

(d) The director and librarian shall determine the form and

manner of submission of requests to destroy obsolete records.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 203.045. DESTRUCTION OF UNSCHEDULED RECORDS. (a) Before

the filing of a records control schedule or a written

certification of compliance as provided by Section 203.041, a

local government record may be destroyed only with the prior

approval of the director and librarian.

(b) After the filing of a records control schedule, amended

schedule, written certification of compliance as provided by

Section 203.041(a)(2), or amended written certification of

compliance as provided by Section 203.041(c), a record that does

not appear on a records control schedule or amended schedule may

be destroyed only with the prior approval of the director and

librarian.

(c) Requests for authorization to destroy unscheduled records

shall be submitted by the records management officer or under the

officer's direction. However, if the request is submitted before

the filing of a records control schedule or a written

certification of compliance as provided by Section 203.041 and a

records management officer has not yet been designated as

provided by Section 203.025, the request shall be submitted by

the custodian.

(d) If the director and librarian or the designee of the

director and librarian approves the request, the records listed

on it may be destroyed. If the director and librarian or the

designee disapproves the request, the director and librarian or

the designee shall state in writing within a reasonable time to

the records management officer or custodian the record or records

on the list that must be retained by the government or

transferred to the custody of the commission.

(e) The director and librarian shall determine the form and

manner of submission of requests to destroy unscheduled records.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 86, Sec. 31, eff.

Sept. 1, 1995.

Sec. 203.046. RECORDKEEPING REQUIREMENTS. As the governing body

may require, the records management officer shall keep accurate

lists of records destroyed, their volume, and other information

of records management activities.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 203.047. NEW LOCAL GOVERNMENTS. A local government

established after September 1, 1989, shall fulfill the

requirements of Sections 203.025, 203.026, and 203.041 within one

year after the date of its establishment.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 203.048. CARE OF RECORDS OF PERMANENT VALUE. The

commission shall adopt rules establishing standards for the

proper care and storage of local government records of permanent

value. The commission may require that certain local government

records of permanent value be created on permanent-durable paper,

the standards for which shall be established by rule. The rules

must be approved as required by Section 441.165, Government Code.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 203.049. TRANSFER OF RECORDS OF PERMANENT VALUE. (a) The

governing body or elected county officer may offer to transfer

records of permanent value not needed in the day-to-day business

of the local government to the custody of:

(1) the commission; or

(2) another local government that operates an archives, library,

or museum that meets standards for the care and storage of

permanent records established by the commission as provided by

Section 203.048.

(b) Transfers of permanent records to another local government

require the prior approval of the director and librarian.

(c) In a transfer of permanent records under this section, title

and control of the records and all rights pertaining to the

records granted by law to the original custodian or elected

county officer are vested in the commission or the local

government that receives the records.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 203.050. INSPECTION OF PERMANENT RECORDS. (a) The

director and librarian or the authorized representative of the

director and librarian is entitled to inspect in the offices of

any local government or elected county officer the condition of

any permanent record to which access by the director and

librarian or the representative is not restricted by law. The

inspection is not a release of a record to a member of the public

under Chapter 552, Government Code.

(b) The director and librarian, in writing, shall bring to the

attention of the governing body or elected county officer, any

aspect of the storage, handling, or use of the record that

imperils its survival and state what measures must be taken to

properly care for and preserve the record.

(c) If, after having been notified by the director and librarian

as provided by Subsection (b), the governing body or the elected

county officer fails to take required measures to preserve the

record, the director and librarian may:

(1) if the record is an obsolete record whose creation is no

longer required by law, demand and receive delivery of the record

to the custody of the commission; or

(2) if the record is required for current use by the local

government, make copies of the record for the purpose of

preservation by the commission.

(d) The cost of transferring or copying records under this

section shall be paid for out of funds of the commission.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(90),

eff. Sept. 1, 1995.



CHAPTER 204. MICROFILMING OF RECORDS

LOCAL GOVERNMENT CODE

TITLE 6. RECORDS

SUBTITLE C. RECORDS PROVISIONS APPLYING TO MORE THAN ONE TYPE OF

LOCAL GOVERNMENT

CHAPTER 204. MICROFILMING OF RECORDS

Sec. 204.001. DEFINITIONS. In this chapter:

(1) "Microfilm" means roll microfilm, microfiche, and all other

formats produced by any method of microphotography or other means

of miniaturization on film.

(2) "Microfilming" means the methods, procedures, and processes

used to produce roll microfilm, microfiche, or other

microphotographic formats.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 204.002. AUTHORIZATION. Any local government record may be

maintained on microfilm in addition to or instead of paper or

other media, subject to the requirements of this chapter and

rules adopted under it.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 204.003. MICROFILM PRODUCED UNDER PRIOR LAW. (a) All

microfilm produced before June 1, 1990, under prior law is

validated to the extent the microfilm was produced in the manner

and according to the standards prescribed by prior law.

(b) In rules adopted under Section 204.004, the commission may

establish procedures for the retrospective certification of

uncertified or improperly certified microfilm produced before

April 1, 1990, that otherwise meets the standards prescribed by

prior law.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 204.004. STANDARDS AND PROCEDURES. (a) The commission

shall adopt rules on or before April 1, 1990, establishing

standards and procedures for the microfilming of local government

records. The rules must be approved as required by Section

441.165, Government Code.

(b) The rules must prescribe:

(1) standards for film quality, resolution, density, definition,

and chemical stability;

(2) tests and other methods of inspection required to establish

that prescribed standards have been met;

(3) procedures for verifying that records have been filmed

accurately;

(4) procedures for the certification of microfilmed records;

(5) standards for the use of editorial and technical targets on

microfilm;

(6) standards for the production of use copies from and the

storage of master microfilm negatives;

(7) procedures for the labeling and indexing of microfilmed

records;

(8) procedures establishing the manner in which court case

papers must be filmed;

(9) procedures for the expunction of criminal records on

microfilm pursuant to court order;

(10) standards for computer-output microfilm; and

(11) standards for providing access by the members of the public

to records on microfilm to which they are entitled under law.

(c) In rules adopted under this section, the commission may

establish differing standards and procedures for the microfilming

of:

(1) any permanent record;

(2) any record of a municipal, justice, county, or district

court; or

(3) any record to which access is restricted under Chapter 552,

Government Code, or other state law.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(90),

eff. Sept. 1, 1995.

Sec. 204.005. RULES TO BE UPDATED. The director and librarian

shall monitor standards relating to microfilming developed for

use by federal agencies or adopted by national organizations that

develop and set standards in the fields of information and

records management in order to recommend to the commission any

needed amendments to rules.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 204.006. INDEXING. An index to a microfilm record must

show the same information that may be required by state law for

an index to the same record if it is not microfilmed.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 204.007. DESTRUCTION OF ORIGINAL RECORDS. (a) Except as

provided by Section 204.008, the original of a record that has

been microfilmed pursuant to this chapter and rules adopted under

it may be destroyed before the expiration of its retention period

on a records retention schedule issued by the commission.

(b) A list of the originals of microfilmed records destroyed

shall be filed with the records management officer.

(c) The microfilm record must be retained until the expiration

of the retention period for the original record.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 204.008. DESTRUCTION OF PERMANENT RECORDS. (a) The

original of a permanent record may not be destroyed until a

destruction authorization request is submitted to the director

and librarian certifying that the microfilm of the record meets

the standards of this chapter and rules adopted under it.

(b) Requests shall be submitted by the records management

officer or under the officer's direction or, if a records

management officer has not yet been designated under Section

203.025, by the custodian of the microfilm records.

(c) If the director and librarian or the designee of the

director and librarian approves the request, the original record

may be destroyed.

(d) In lieu of destruction, the director and librarian may

require that the original record be transferred to the custody of

the commission.

(e) If the director and librarian or the designee of the

director and librarian disapproves the request, the reasons for

the disapproval shall be stated in writing within a reasonable

time to the records management officer or custodian. The original

records may not be destroyed until the microfilm of the records

is brought into compliance with this chapter and the rules

adopted under it as evidenced by the submission of a new

destruction authorization request.

(f) The director and librarian shall determine the form and

manner of submission of destruction authorization requests

required by this section.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 204.009. MICROFILM OF PERMANENT RECORDS TO BE SUPPLIED.

(a) A local government or elected county officer, at the request

of the director and librarian, shall supply to the commission a

copy of the microfilm of any permanent record to which access is

not restricted by law.

(b) The commission shall reimburse the local government or

elected county officer for the cost of the copy. If the film

duplication is performed by the local government or elected

county officer, the cost must be the same as that paid by state

agencies to the Texas State Library for a similar microfilm copy.

If the film duplication is done by a commercial microfilming

service under contract with the local government or elected

county officer, the cost of the copy may not exceed the cost paid

by the local government or elected county officer for a copy

under the contract.

(c) The director and librarian or an employee of the commission

may not provide certified copies of a record on microfilm

obtained under this section without the consent of the original

local custodian of the record.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 204.010. COMMERCIAL MICROFILM STORAGE FACILITIES. (a) The

commission may establish a program for the certification of

commercial microfilm storage facilities for the storage of the

master microfilm negatives of local government records.

(b) If the commission establishes a certification program, the

procedures of this subsection apply. On request by the commercial

storage facility, the director and librarian or the

representative of the director and librarian shall inspect the

facility to determine if the facility meets the minimum standards

established by the commission under Section 204.004 for the

storage of the microfilm of local government records. If the

commercial storage facility meets the minimum standards

established by the commission, the name of the facility shall be

added to a list of certified storage facilities to be prepared by

the director and librarian and made available on request to a

local government, elected county officer, or other interested

party. The inspection and certification of commercial storage

facilities shall be on a fee basis to be determined by the

commission.

(c) The commission shall determine the period a certification

made under this section is effective.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 204.011. EFFECTIVE AS ORIGINAL RECORD. (a) A microfilmed

record created in compliance with this chapter and rules adopted

under it, including microfilm validated by Section 204.003, is an

original record and shall be accepted by any court or

administrative agency of this state.

(b) If issued and certified by a local government recordkeeper,

a copy on paper or film of a microfilmed record shall be accepted

by a court or administrative agency of this state as a certified

copy of an original record.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.



CHAPTER 205. ELECTRONIC STORAGE OF RECORDS

LOCAL GOVERNMENT CODE

TITLE 6. RECORDS

SUBTITLE C. RECORDS PROVISIONS APPLYING TO MORE THAN ONE TYPE OF

LOCAL GOVERNMENT

CHAPTER 205. ELECTRONIC STORAGE OF RECORDS

Sec. 205.001. DEFINITIONS. In this chapter:

(1) "Electronic storage" means the maintenance of local

government record data in the form of digital electronic signals

on a computer hard disk, magnetic tape, optical disk, or similar

machine-readable medium.

(2) "Local government record data" means the information that by

law, regulation, rule of court, ordinance, or administrative

procedure in a local government comprises a local government

record as defined by Section 201.003.

(3) "Source document" means the local government record from

which local government record data is obtained for electronic

storage. The term does not include backup copies of the data in

any media generated from electronic storage.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 205.002. AUTHORIZATION. Any local government record data

may be stored electronically in addition to or instead of source

documents in paper or other media, subject to the requirements of

this chapter and rules adopted under it.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 205.003. STANDARDS AND PROCEDURES TO BE ADOPTED. (a) The

commission shall adopt rules establishing standards and

procedures for the electronic storage of any local government

record data of permanent value and may adopt rules establishing

standards and procedures for the electronic storage of any local

government record data whose retention period is at least 10

years on a records retention schedule issued by the commission.

The rules must be approved as required by Section 441.165,

Government Code.

(b) With regard to the types of local government record data

covered by Subsection (a), the rules may require or prescribe:

(1) standards and procedures for the generation of backup or

preservation copies of the local government record data on paper,

microfilm, electronic, or other approved media;

(2) standards and procedures for the recopying or duplication of

the magnetic tape, optical disk, or similar machine-readable

medium on which the local government record data are stored;

(3) standards and procedures for the physical storage and

maintenance of magnetic tapes, optical disks, or similar

machine-readable media;

(4) standards and procedures for providing access by members of

the public to electronically stored local government record data

to which they are entitled under law; and

(5) other standards and procedures that the commission considers

necessary to ensure the availability, readability, or integrity

of the local government record data.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 205.004. RULES TO BE UPDATED. The director and librarian

shall monitor standards and procedures relating to electronic

storage developed for use by federal agencies or adopted by

national organizations that develop and set standards in the

fields of records and information management in order to

recommend to the commission any needed amendments to rules.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 205.005. SUPREME COURT RULES. This chapter is not intended

to conflict with Subchapter I, Chapter 51, Government Code,

relating to the electronic filing of certain documents in

district and county courts. The commission shall incorporate any

rules adopted under that subchapter into its own.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 205.006. INDEX. An index to local government record data

stored electronically must provide the same information that may

be required by state law for an index to the source document, if

applicable.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 205.007. ELECTRONIC STORAGE AUTHORIZATION REQUESTS. (a)

Before the electronic storage of any local government record data

of permanent value or, if stipulated in commission rules, any

local government record data whose retention period is at least

10 years on a records retention schedule issued by the

commission, an electronic storage authorization request shall be

submitted to the director and librarian for approval.

(b) Electronic storage authorization requests shall be submitted

by the records management officer or under the officer's

direction or, if a records management officer has not yet been

designated under Section 203.025, by the custodian of the local

government record data to be stored electronically.

(c) If the director and librarian or the designee of the

director and librarian approves the request, the local government

record data may be stored electronically.

(d) If the director and librarian or the designee of the

director and librarian disapproves the request, the reasons for

the disapproval shall be stated in writing within a reasonable

time to the records management officer or custodian. Electronic

storage of the local government record data may not take place

until an electronic storage authorization request receives the

approval of the director and librarian or the designee of the

director and librarian.

(e) The director and librarian or the designee of the director

and librarian may disapprove an electronic storage authorization

request only if the standards and procedures proposed for the

electronic storage of the local government record data are in

violation of this chapter or rules adopted under it.

(f) The director and librarian shall determine the form and

manner of submission of authorization requests required by this

chapter.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 205.008. DESTRUCTION OF SOURCE DOCUMENTS. (a) The source

document, if any, for electronically stored local government

record data covered by Section 205.007(a) may be destroyed or

returned to the person who filed it for record if the electronic

storage authorization request is approved.

(b) The magnetic tape, optical disk, or similar medium

containing the local government record data and the hardware and

software necessary to provide access to it must be retained by

the local government or be available to the local government

until the expiration of the retention period for all source

documents, subject to the rules adopted under this chapter.

(c) The source document, if any, for electronically stored local

government record data not covered by Section 205.007(a) may be

destroyed before the expiration of the retention period for the

source document in a records retention schedule issued by the

commission if the magnetic tape, optical disk, or similar medium

and hardware and software necessary to provide access to local

government record data on the media are retained for the

retention period in the schedule. Conversely, the magnetic tape,

optical disk, or similar medium may be erased, written over, or

destroyed before the expiration of the retention period for a

source document for local government record data not covered by

Section 205.007(a), if the source document, if any, is retained

until the expiration of its retention period or, if the source

document has already been destroyed, paper or microfilm copies

are generated from the magnetic tape, optical disk, or similar

medium before destruction or erasure and retained until the

expiration of the retention period for the source document.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 205.009. DENIAL OF ACCESS PROHIBITED. A person under

contract or agreement with a local government or elected county

officer to create, file, or store local government record data

electronically or to provide services, equipment, or the means

for the creation, filing, or storage, may not, under any

circumstances, refuse to provide local government record data to

the local government in a timely manner in a format accessible

and useable by the local government.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 1, eff. Sept. 1,

1989.

Sec. 205.010. SECURITY BREACH NOTIFICATION BY LOCAL GOVERNMENT.

(a) In this section:

(1) "Breach of system security" has the meaning assigned by

Section 521.053, Business & Commerce Code.

(2) "Sensitive personal information" has the meaning assigned by

Section 521.002, Business & Commerce Code.

(b) A local government that owns, licenses, or maintains

computerized data that includes sensitive personal information

shall comply, in the event of a breach of system security, with

the notification requirements of Section 521.053, Business &

Commerce Code, to the same extent as a person who conducts

business in this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

419, Sec. 6, eff. September 1, 2009.






TITLE 7. REGULATION OF LAND USE, STRUCTURES, BUSINESSES, AND RELATED ACTIVITIES

CHAPTER 211. MUNICIPAL ZONING AUTHORITY

LOCAL GOVERNMENT CODE

TITLE 7. REGULATION OF LAND USE, STRUCTURES, BUSINESSES, AND

RELATED ACTIVITIES

SUBTITLE A. MUNICIPAL REGULATORY AUTHORITY

CHAPTER 211. MUNICIPAL ZONING AUTHORITY

SUBCHAPTER A. GENERAL ZONING REGULATIONS

Sec. 211.001. PURPOSE. The powers granted under this subchapter

are for the purpose of promoting the public health, safety,

morals, or general welfare and protecting and preserving places

and areas of historical, cultural, or architectural importance

and significance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 211.002. ADOPTION OF REGULATION OR BOUNDARY INCLUDES

AMENDMENT OR OTHER CHANGE. A reference in this subchapter to the

adoption of a zoning regulation or a zoning district boundary

includes the amendment, repeal, or other change of a regulation

or boundary.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 211.003. ZONING REGULATIONS GENERALLY. (a) The governing

body of a municipality may regulate:

(1) the height, number of stories, and size of buildings and

other structures;

(2) the percentage of a lot that may be occupied;

(3) the size of yards, courts, and other open spaces;

(4) population density;

(5) the location and use of buildings, other structures, and

land for business, industrial, residential, or other purposes;

and

(6) the pumping, extraction, and use of groundwater by persons

other than retail public utilities, as defined by Section 13.002,

Water Code, for the purpose of preventing the use or contact with

groundwater that presents an actual or potential threat to human

health.

(b) In the case of designated places and areas of historical,

cultural, or architectural importance and significance, the

governing body of a municipality may regulate the construction,

reconstruction, alteration, or razing of buildings and other

structures.

(c) The governing body of a home-rule municipality may also

regulate the bulk of buildings.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2003, 78th Leg., ch. 731, Sec. 2, eff. Sept. 1,

2003.

Sec. 211.0035. ZONING REGULATIONS AND DISTRICT BOUNDARIES

APPLICABLE TO PAWNSHOPS. (a) In this section, "pawnshop" has

the meaning assigned by Section 371.003, Finance Code.

(b) For the purposes of zoning regulation and determination of

zoning district boundaries, the governing body of a municipality

shall designate pawnshops that have been licensed to transact

business by the Consumer Credit Commissioner under Chapter 371,

Finance Code, as a permitted use in one or more zoning

classifications.

(c) The governing body of a municipality may not impose a

specific use permit requirement or any requirement similar in

effect to a specific use permit requirement on a pawnshop that

has been licensed to transact business by the Consumer Credit

Commissioner under Chapter 371, Finance Code.

Added by Acts 1991, 72nd Leg., ch. 687, Sec. 18, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.81, eff.

Sept. 1, 1999.

Sec. 211.004. COMPLIANCE WITH COMPREHENSIVE PLAN. (a) Zoning

regulations must be adopted in accordance with a comprehensive

plan and must be designed to:

(1) lessen congestion in the streets;

(2) secure safety from fire, panic, and other dangers;

(3) promote health and the general welfare;

(4) provide adequate light and air;

(5) prevent the overcrowding of land;

(6) avoid undue concentration of population; or

(7) facilitate the adequate provision of transportation, water,

sewers, schools, parks, and other public requirements.

(b) Repealed by Acts 1997, 75th Leg., ch. 459, Sec. 2, eff.

Sept. 1, 1997.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 458, Sec. 1, eff. Aug. 28,

1989; Acts 1997, 75th Leg., ch. 459, Sec. 2, eff. Sept. 1, 1997.

Sec. 211.005. DISTRICTS. (a) The governing body of a

municipality may divide the municipality into districts of a

number, shape, and size the governing body considers best for

carrying out this subchapter. Within each district, the governing

body may regulate the erection, construction, reconstruction,

alteration, repair, or use of buildings, other structures, or

land.

(b) Zoning regulations must be uniform for each class or kind of

building in a district, but the regulations may vary from

district to district. The regulations shall be adopted with

reasonable consideration, among other things, for the character

of each district and its peculiar suitability for particular

uses, with a view of conserving the value of buildings and

encouraging the most appropriate use of land in the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 211.006. PROCEDURES GOVERNING ADOPTION OF ZONING

REGULATIONS AND DISTRICT BOUNDARIES. (a) The governing body of

a municipality wishing to exercise the authority relating to

zoning regulations and zoning district boundaries shall establish

procedures for adopting and enforcing the regulations and

boundaries. A regulation or boundary is not effective until after

a public hearing on the matter at which parties in interest and

citizens have an opportunity to be heard. Before the 15th day

before the date of the hearing, notice of the time and place of

the hearing must be published in an official newspaper or a

newspaper of general circulation in the municipality.

(b) In addition to the notice required by Subsection (a), a

general-law municipality that does not have a zoning commission

shall give notice of a proposed change in a zoning classification

to each property owner who would be entitled to notice under

Section 211.007(c) if the municipality had a zoning commission.

That notice must be given in the same manner as required for

notice to property owners under Section 211.007(c). The governing

body may not adopt the proposed change until after the 30th day

after the date the notice required by this subsection is given.

(c) If the governing body of a home-rule municipality conducts a

hearing under Subsection (a), the governing body may, by a

two-thirds vote, prescribe the type of notice to be given of the

time and place of the public hearing. Notice requirements

prescribed under this subsection are in addition to the

publication of notice required by Subsection (a).

(d) If a proposed change to a regulation or boundary is

protested in accordance with this subsection, the proposed change

must receive, in order to take effect, the affirmative vote of at

least three-fourths of all members of the governing body. The

protest must be written and signed by the owners of at least 20

percent of either:

(1) the area of the lots or land covered by the proposed change;

or

(2) the area of the lots or land immediately adjoining the area

covered by the proposed change and extending 200 feet from that

area.

(e) In computing the percentage of land area under Subsection

(d), the area of streets and alleys shall be included.

(f) The governing body by ordinance may provide that the

affirmative vote of at least three-fourths of all its members is

required to overrule a recommendation of the municipality's

zoning commission that a proposed change to a regulation or

boundary be denied.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 211.007. ZONING COMMISSION. (a) To exercise the powers

authorized by this subchapter, the governing body of a home-rule

municipality shall, and the governing body of a general-law

municipality may, appoint a zoning commission. The commission

shall recommend boundaries for the original zoning districts and

appropriate zoning regulations for each district. If the

municipality has a municipal planning commission at the time of

implementation of this subchapter, the governing body may appoint

that commission to serve as the zoning commission.

(b) The zoning commission shall make a preliminary report and

hold public hearings on that report before submitting a final

report to the governing body. The governing body may not hold a

public hearing until it receives the final report of the zoning

commission unless the governing body by ordinance provides that a

public hearing is to be held, after the notice required by

Section 211.006(a), jointly with a public hearing required to be

held by the zoning commission. In either case, the governing body

may not take action on the matter until it receives the final

report of the zoning commission.

(c) Before the 10th day before the hearing date, written notice

of each public hearing before the zoning commission on a proposed

change in a zoning classification shall be sent to each owner, as

indicated by the most recently approved municipal tax roll, of

real property within 200 feet of the property on which the change

in classification is proposed. The notice may be served by its

deposit in the municipality, properly addressed with postage

paid, in the United States mail. If the property within 200 feet

of the property on which the change is proposed is located in

territory annexed to the municipality and is not included on the

most recently approved municipal tax roll, the notice shall be

given in the manner provided by Section 211.006(a).

(d) The governing body of a home-rule municipality may, by a

two-thirds vote, prescribe the type of notice to be given of the

time and place of a public hearing held jointly by the governing

body and the zoning commission. If notice requirements are

prescribed under this subsection, the notice requirements

prescribed by Subsections (b) and (c) and by Section 211.006(a)

do not apply.

(e) If a general-law municipality exercises zoning authority

without the appointment of a zoning commission, any reference in

a law to a municipal zoning commission or planning commission

means the governing body of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 211.0075. COMPLIANCE WITH OPEN MEETINGS LAW. A board or

commission established by an ordinance or resolution adopted by

the governing body of a municipality to assist the governing body

in developing an initial comprehensive zoning plan or initial

zoning regulations for the municipality, or a committee of the

board or commission that includes one or more members of the

board or commission, is subject to Chapter 551, Government Code,

regardless of whether the board, commission, or committee has

rulemaking or quasi-judicial powers or functions only in an

advisory capacity.

Added by Acts 1993, 73rd Leg., ch. 381, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(82),

eff. Sept. 1, 1995.

Sec. 211.008. BOARD OF ADJUSTMENT. (a) The governing body of a

municipality may provide for the appointment of a board of

adjustment. In the regulations adopted under this subchapter, the

governing body may authorize the board of adjustment, in

appropriate cases and subject to appropriate conditions and

safeguards, to make special exceptions to the terms of the zoning

ordinance that are consistent with the general purpose and intent

of the ordinance and in accordance with any applicable rules

contained in the ordinance.

(b) A board of adjustment must consist of at least five members

to be appointed for terms of two years. The governing body must

provide the procedure for appointment. The governing body may

authorize each member of the governing body, including the mayor,

to appoint one member to the board. The appointing authority may

remove a board member for cause, as found by the appointing

authority, on a written charge after a public hearing. A vacancy

on the board shall be filled for the unexpired term.

(c) The governing body, by charter or ordinance, may provide for

the appointment of alternate board members to serve in the

absence of one or more regular members when requested to do so by

the mayor or city manager. An alternate member serves for the

same period as a regular member and is subject to removal in the

same manner as a regular member. A vacancy among the alternate

members is filled in the same manner as a vacancy among the

regular members.

(d) Each case before the board of adjustment must be heard by at

least 75 percent of the members.

(e) The board by majority vote shall adopt rules in accordance

with any ordinance adopted under this subchapter. Meetings of the

board are held at the call of the presiding officer and at other

times as determined by the board. The presiding officer or acting

presiding officer may administer oaths and compel the attendance

of witnesses. All meetings of the board shall be open to the

public.

(f) The board shall keep minutes of its proceedings that

indicate the vote of each member on each question or the fact

that a member is absent or fails to vote. The board shall keep

records of its examinations and other official actions. The

minutes and records shall be filed immediately in the board's

office and are public records.

(g) The governing body of a Type A general-law municipality by

ordinance may grant the members of the governing body the

authority to act as a board of adjustment under this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 126, Sec. 1, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 724, Sec. 1, eff. Aug. 28, 1995;

Acts 1997, 75th Leg., ch. 363, Sec. 1, eff. Sept. 1, 1997.

Sec. 211.009. AUTHORITY OF BOARD. (a) The board of adjustment

may:

(1) hear and decide an appeal that alleges error in an order,

requirement, decision, or determination made by an administrative

official in the enforcement of this subchapter or an ordinance

adopted under this subchapter;

(2) hear and decide special exceptions to the terms of a zoning

ordinance when the ordinance requires the board to do so;

(3) authorize in specific cases a variance from the terms of a

zoning ordinance if the variance is not contrary to the public

interest and, due to special conditions, a literal enforcement of

the ordinance would result in unnecessary hardship, and so that

the spirit of the ordinance is observed and substantial justice

is done; and

(4) hear and decide other matters authorized by an ordinance

adopted under this subchapter.

(b) In exercising its authority under Subsection (a)(1), the

board may reverse or affirm, in whole or in part, or modify the

administrative official's order, requirement, decision, or

determination from which an appeal is taken and make the correct

order, requirement, decision, or determination, and for that

purpose the board has the same authority as the administrative

official.

(c) The concurring vote of 75 percent of the members of the

board is necessary to:

(1) reverse an order, requirement, decision, or determination of

an administrative official;

(2) decide in favor of an applicant on a matter on which the

board is required to pass under a zoning ordinance; or

(3) authorize a variation from the terms of a zoning ordinance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 126, Sec. 2, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 724, Sec. 2, eff. Aug. 28, 1995.

Sec. 211.010. APPEAL TO BOARD. (a) Except as provided by

Subsection (e), any of the following persons may appeal to the

board of adjustment a decision made by an administrative

official:

(1) a person aggrieved by the decision; or

(2) any officer, department, board, or bureau of the

municipality affected by the decision.

(b) The appellant must file with the board and the official from

whom the appeal is taken a notice of appeal specifying the

grounds for the appeal. The appeal must be filed within a

reasonable time as determined by the rules of the board. On

receiving the notice, the official from whom the appeal is taken

shall immediately transmit to the board all the papers

constituting the record of the action that is appealed.

(c) An appeal stays all proceedings in furtherance of the action

that is appealed unless the official from whom the appeal is

taken certifies in writing to the board facts supporting the

official's opinion that a stay would cause imminent peril to life

or property. In that case, the proceedings may be stayed only by

a restraining order granted by the board or a court of record on

application, after notice to the official, if due cause is shown.

(d) The board shall set a reasonable time for the appeal hearing

and shall give public notice of the hearing and due notice to the

parties in interest. A party may appear at the appeal hearing in

person or by agent or attorney. The board shall decide the appeal

within a reasonable time.

(e) A member of the governing body of the municipality who

serves on the board of adjustment under Section 211.008(g) may

not bring an appeal under this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 363, Sec. 2, eff. Sept. 1,

1997.

Sec. 211.011. JUDICIAL REVIEW OF BOARD DECISION. (a) Any of

the following persons may present to a district court, county

court, or county court at law a verified petition stating that

the decision of the board of adjustment is illegal in whole or in

part and specifying the grounds of the illegality:

(1) a person aggrieved by a decision of the board;

(2) a taxpayer; or

(3) an officer, department, board, or bureau of the

municipality.

(b) The petition must be presented within 10 days after the date

the decision is filed in the board's office.

(c) On the presentation of the petition, the court may grant a

writ of certiorari directed to the board to review the board's

decision. The writ must indicate the time by which the board's

return must be made and served on the petitioner's attorney,

which must be after 10 days and may be extended by the court.

Granting of the writ does not stay the proceedings on the

decision under appeal, but on application and after notice to the

board the court may grant a restraining order if due cause is

shown.

(d) The board's return must be verified and must concisely state

any pertinent and material facts that show the grounds of the

decision under appeal. The board is not required to return the

original documents on which the board acted but may return

certified or sworn copies of the documents or parts of the

documents as required by the writ.

(e) If at the hearing the court determines that testimony is

necessary for the proper disposition of the matter, it may take

evidence or appoint a referee to take evidence as directed. The

referee shall report the evidence to the court with the referee's

findings of fact and conclusions of law. The referee's report

constitutes a part of the proceedings on which the court shall

make its decision.

(f) The court may reverse or affirm, in whole or in part, or

modify the decision that is appealed. Costs may not be assessed

against the board unless the court determines that the board

acted with gross negligence, in bad faith, or with malice in

making its decision.

(g) The court may not apply a different standard of review to a

decision of a board of adjustment that is composed of members of

the governing body of the municipality under Section 211.008(g)

than is applied to a decision of a board of adjustment that does

not contain members of the governing body of a municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 363, Sec. 3, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 646, Sec. 1, eff. Aug. 30, 1999.

Sec. 211.012. ENFORCEMENT; PENALTY; REMEDIES. (a) The

governing body of a municipality may adopt ordinances to enforce

this subchapter or any ordinance or regulation adopted under this

subchapter.

(b) A person commits an offense if the person violates this

subchapter or an ordinance or regulation adopted under this

subchapter. An offense under this subsection is a misdemeanor,

punishable by fine, imprisonment, or both, as provided by the

governing body. The governing body may also provide civil

penalties for a violation.

(c) If a building or other structure is erected, constructed,

reconstructed, altered, repaired, converted, or maintained or if

a building, other structure, or land is used in violation of this

subchapter or an ordinance or regulation adopted under this

subchapter, the appropriate municipal authority, in addition to

other remedies, may institute appropriate action to:

(1) prevent the unlawful erection, construction, reconstruction,

alteration, repair, conversion, maintenance, or use;

(2) restrain, correct, or abate the violation;

(3) prevent the occupancy of the building, structure, or land;

or

(4) prevent any illegal act, conduct, business, or use on or

about the premises.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 211.013. CONFLICT WITH OTHER LAWS; EXCEPTIONS. (a) If a

zoning regulation adopted under this subchapter requires a

greater width or size of a yard, court, or other open space,

requires a lower building height or fewer number of stories for a

building, requires a greater percentage of lot to be left

unoccupied, or otherwise imposes higher standards than those

required under another statute or local ordinance or regulation,

the regulation adopted under this subchapter controls. If the

other statute or local ordinance or regulation imposes higher

standards, that statute, ordinance, or regulation controls.

(b) This subchapter does not authorize the governing body of a

municipality to require the removal or destruction of property

that exists at the time the governing body implements this

subchapter and that is actually and necessarily used in a public

service business.

(c) This subchapter does not apply to a building, other

structure, or land under the control, administration, or

jurisdiction of a state or federal agency.

(d) This subchapter applies to a privately owned building or

other structure and privately owned land when leased to a state

agency.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 476, Sec. 1, eff. June 18,

1999.

Sec. 211.014. PANEL OF BOARD OF ADJUSTMENT. (a) This section

applies only to a municipality with a population of 500,000 or

more.

(b) A board of adjustment shall consist of one or more panels of

at least five members each to be appointed for terms of two

years. If more than one panel of the board is appointed, the

board consists of the regular members of all of the panels. The

board may adopt rules for the assignment of appeals to a panel.

(c) If the board consists of more than one panel, only one panel

may hear, handle, or render a decision in a particular case. A

decision of a panel of the board on a case constitutes the

decision of the board.

(d) Meetings of a panel of the board are held at the call of the

presiding officer of the panel and at other times as determined

by the panel or the board.

(e) A panel of a board of adjustment:

(1) has the powers and duties that a board of adjustment has

under Sections 211.008, 211.009, 211.010, and 211.011; and

(2) is to be treated as a board of adjustment for purposes of

the requirement imposed by Section 211.008(d).

Added by Acts 1993, 73rd Leg., ch. 126, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 402, Sec. 12, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 669, Sec. 73, eff. Sept.

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

24, Sec. 1, eff. May 9, 2005.

Sec. 211.015. ZONING REFERENDUM IN HOME-RULE MUNICIPALITY. (a)

Notwithstanding other requirements of this subchapter, the voters

of a home-rule municipality may repeal the municipality's zoning

regulations adopted under this subchapter by either:

(1) a charter election conducted under law; or

(2) on the initial adoption of zoning regulations by a

municipality, the use of any referendum process that is

authorized under the charter of the municipality for public

protest of the adoption of an ordinance.

(b) Notwithstanding any procedural or other requirements of this

chapter to the contrary, the governing body of a home-rule

municipality may on its own motion submit the repeal of the

municipality's zoning regulations, as adopted under this chapter,

in their entirety to the electors by use of any process that is

authorized under the charter of the municipality for a popular

vote on the rejection or repeal of ordinances in general.

(c) The provisions of this chapter shall not be construed to

prohibit the adoption or application of any charter provision of

a home-rule municipality that requires a waiting period prior to

the adoption of zoning regulations or the submission of the

initial adoption of zoning regulations to a binding referendum

election, or both, provided that all procedural requirements of

this chapter for the adoption of the zoning regulation are

otherwise complied with. This subsection does not apply to the

adoption of airport zoning regulations under Chapter 241.

(d) Notwithstanding any charter provision to the contrary, a

governing body of a municipality may adopt a zoning ordinance and

condition its taking effect upon the ordinance receiving the

approval of the electors at an election held for that purpose.

(e) The provisions of this section may only be utilized for the

repeal of a municipality's zoning regulations in their entirety

or for determinations of whether a municipality should initially

adopt zoning regulations, except the governing body of a

municipality may amend, modify, or repeal a zoning ordinance

adopted, approved, or ratified at an election conducted pursuant

to this section.

(f) The provisions of this section shall not authorize the

repeal of:

(1) an ordinance approving land-use regulations adopted under

the provisions of this chapter by a board of directors of a

reinvestment zone under the authority of Section 311.010(c), Tax

Code; or

(2) an ordinance approving airport zoning regulations adopted

under Chapter 241.

Added by Acts 1993, 73rd Leg., ch. 126, Sec. 4, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

190, Sec. 1, eff. May 23, 2007.

Sec. 211.016. ZONING REGULATION AFFECTING APPEARANCE OF

BUILDINGS OR OPEN SPACE. (a) This section applies only to a

zoning regulation that affects:

(1) the exterior appearance of a single-family house, including

the type and amount of building materials; or

(2) the landscaping of a single-family residential lot,

including the type and amount of plants or landscaping materials.

(b) A zoning regulation adopted after the approval of a

residential subdivision plat does not apply to that subdivision

until the second anniversary of the later of:

(1) the date the plat was approved; or

(2) the date the municipality accepts the subdivision

improvements offered for public dedication.

(c) This section does not prevent a municipality from adopting

or enforcing applicable building codes or prohibiting the use of

building materials that have been proven to be inherently

dangerous.

Added by Acts 2003, 78th Leg., ch. 524, Sec. 1, eff. Sept. 1,

2003.

Sec. 211.017. CONTINUATION OF LAND USE IN NEWLY INCORPORATED

AREAS. (a) A municipality incorporated after September 1, 2003,

may not prohibit a person from:

(1) continuing to use land in the area in the manner in which

the land was being used on the date of incorporation if the land

use was legal at that time; or

(2) beginning to use land in the area in the manner that was

planned for the land before the 90th day before the effective

date of the incorporation if:

(A) one or more licenses, certificates, permits, approvals, or

other forms of authorization by a governmental entity were

required by law for the planned land use; and

(B) a completed application for the initial authorization was

filed with the governmental entity before the date of

incorporation.

(b) For purposes of this section, a completed application is

filed if the application includes all documents and other

information designated as required by the governmental entity in

a written notice to the applicant.

(c) This section does not prohibit a municipality from imposing:

(1) a regulation relating to the location of sexually oriented

businesses, as that term is defined by Section 243.002;

(2) a municipal ordinance, regulation, or other requirement

affecting colonias, as that term is defined by Section 2306.581,

Government Code;

(3) a regulation relating to preventing imminent destruction of

property or injury to persons;

(4) a regulation relating to public nuisances;

(5) a regulation relating to flood control;

(6) a regulation relating to the storage and use of hazardous

substances;

(7) a regulation relating to the sale and use of fireworks; or

(8) a regulation relating to the discharge of firearms.

(d) A municipal ordinance or rule in conflict with this section

is void.

Added by Acts 2003, 78th Leg., ch. 279, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Local Government Code, Section 211.016 by Acts

2005, 79th Leg., Ch.

728, Sec. 23.001(66), eff. September 1, 2005.

SUBCHAPTER B. ADDITIONAL ZONING REGULATIONS IN MUNICIPALITY WITH

POPULATION OF MORE THAN 290,000

Sec. 211.021. ADDITIONAL ZONING REGULATIONS. (a) The governing

body of a municipality with a population of more than 290,000

that has adopted a comprehensive zoning ordinance under

Subchapter A may, by ordinance, divide the municipality into

neighborhood zoning areas after a public hearing on the matter at

which parties in interest and citizens have an opportunity to be

heard. Before the 15th day before the date of the hearing, notice

of the time and place of the hearing must be published in an

official newspaper or a newspaper of general circulation in the

municipality.

(b) The mayor of the municipality, with the approval of the

governing body, may appoint a neighborhood advisory zoning

council for each of the neighborhood zoning areas. Each zoning

council must be composed of five citizens who reside in the

neighborhood zoning area. A zoning council member is appointed

for a term of two years.

(c) Each neighborhood advisory zoning council shall provide the

zoning commission with information, advice, and recommendations

relating to each application filed with the zoning commission for

zoning regulation changes that affect property within that

neighborhood zoning area.

(d) On the filing of a zoning change application with the zoning

commission, the zoning commission shall provide the appropriate

neighborhood advisory zoning council with a copy of the

application. The zoning council shall conduct a public hearing on

the application and must publish notice of the time and place of

the hearing in an official newspaper or a newspaper of general

circulation in the municipality before the 10th day before the

date of the hearing.

(e) At or before the zoning commission's hearing on the zoning

change application, the neighborhood advisory zoning council

shall submit to the zoning commission any information, advice,

and recommendations relating to that application that the zoning

council considers proper. The zoning commission may not overrule

a recommendation of the zoning council with respect to the

disposition of the application unless at least three-fourths of

the members of the zoning commission who are present at the

meeting vote to overrule the recommendation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 212. MUNICIPAL REGULATION OF SUBDIVISIONS AND PROPERTY DEVELOPMENT

LOCAL GOVERNMENT CODETITLE 7. REGULATION OF LAND USE, STRUCTURES, BUSINESSES, AND RELATED ACTIVITIESSUBTITLE A. MUNICIPAL REGULATORY AUTHORITYCHAPTER 212. MUNICIPAL REGULATION OF SUBDIVISIONS AND PROPERTY DEVELOPMENTSUBCHAPTER A. REGULATION OF SUBDIVISIONSSec. 212.001. DEFINITIONS. In this subchapter:(1) "Extraterritorial jurisdiction" means a municipality's extraterritorial jurisdiction as determined under Chapter 42, except that for a municipality that has a population of 5,000 or more and is located in a county bordering the Rio Grande River, "extraterritorial jurisdiction" means the area outside the municipal limits but within five miles of those limits.(2) "Plat" includes a replat.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 46(b), eff. Aug. 28, 1989.

Sec. 212.002. RULES. After a public hearing on the matter, the governing body of a municipality may adopt rules governing plats and subdivisions of land within the municipality's jurisdiction to promote the health, safety, morals, or general welfare of the municipality and the safe, orderly, and healthful development of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 212.0025. CHAPTER-WIDE PROVISION RELATING TO REGULATION OF PLATS AND SUBDIVISIONS IN EXTRATERRITORIAL JURISDICTION. The authority of a municipality under this chapter relating to the regulation of plats or subdivisions in the municipality's extraterritorial jurisdiction is subject to any applicable limitation prescribed by an agreement under Section 242.001.

Added by Acts 2003, 78th Leg., ch. 523, Sec. 6, eff. June 20, 2003.

Sec. 212.003. EXTENSION OF RULES TO EXTRATERRITORIAL JURISDICTION. (a) The governing body of a municipality by ordinance may extend to the extraterritorial jurisdiction of the municipality the application of municipal ordinances adopted under Section 212.002 and other municipal ordinances relating to access to public roads or the pumping, extraction, and use of groundwater by persons other than retail public utilities, as defined by Section 13.002, Water Code, for the purpose of preventing the use or contact with groundwater that presents an actual or potential threat to human health. However, unless otherwise authorized by state law, in its extraterritorial jurisdiction a municipality shall not regulate:(1) the use of any building or property for business, industrial, residential, or other purposes;(2) the bulk, height, or number of buildings constructed on a particular tract of land;(3) the size of a building that can be constructed on a particular tract of land, including without limitation any restriction on the ratio of building floor space to the land square footage;(4) the number of residential units that can be built per acre of land; or(5) the size, type, or method of construction of a water or wastewater facility that can be constructed to serve a developed tract of land if:(A) the facility meets the minimum standards established for water or wastewater facilities by state and federal regulatory entities; and(B) the developed tract of land is:(i) located in a county with a population of 2.8 million or more; and(ii) served by:(a) on-site septic systems constructed before September 1, 2001, that fail to provide adequate services; or(b) on-site water wells constructed before September 1, 2001, that fail to provide an adequate supply of safe drinking water.(b) A fine or criminal penalty prescribed by the ordinance does not apply to a violation in the extraterritorial jurisdiction.(c) The municipality is entitled to appropriate injunctive relief in district court to enjoin a violation of municipal ordinances or codes applicable in the extraterritorial jurisdiction.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 46(b), eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 822, Sec. 6, eff. Sept. 1, 1989; Acts 2001, 77th Leg., ch. 68, Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 731, Sec. 3, eff. Sept. 1, 2003.

Sec. 212.004. PLAT REQUIRED. (a) The owner of a tract of land located within the limits or in the extraterritorial jurisdiction of a municipality who divides the tract in two or more parts to lay out a subdivision of the tract, including an addition to a municipality, to lay out suburban, building, or other lots, or to lay out streets, alleys, squares, parks, or other parts of the tract intended to be dedicated to public use or for the use of purchasers or owners of lots fronting on or adjacent to the streets, alleys, squares, parks, or other parts must have a plat of the subdivision prepared. A division of a tract under this subsection includes a division regardless of whether it is made by using a metes and bounds description in a deed of conveyance or in a contract for a deed, by using a contract of sale or other executory contract to convey, or by using any other method. A division of land under this subsection does not include a division of land into parts greater than five acres, where each part has access and no public improvement is being dedicated.(b) To be recorded, the plat must:(1) describe the subdivision by metes and bounds;(2) locate the subdivision with respect to a corner of the survey or tract or an original corner of the original survey of which it is a part; and(3) state the dimensions of the subdivision and of each street, alley, square, park, or other part of the tract intended to be dedicated to public use or for the use of purchasers or owners of lots fronting on or adjacent to the street, alley, square, park, or other part.(c) The owner or proprietor of the tract or the owner's or proprietor's agent must acknowledge the plat in the manner required for the acknowledgment of deeds.(d) The plat must be filed and recorded with the county clerk of the county in which the tract is located.(e) The plat is subject to the filing and recording provisions of Section 12.002, Property Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 46(b), eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 624, Sec. 3.02, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 1046, Sec. 1, eff. Aug. 30, 1993.

Sec. 212.0045. EXCEPTION TO PLAT REQUIREMENT: MUNICIPAL DETERMINATION. (a) To determine whether specific divisions of land are required to be platted, a municipality may define and classify the divisions. A municipality need not require platting for every division of land otherwise within the scope of this subchapter.(b) In lieu of a plat contemplated by this subchapter, a municipality may require the filing of a development plat under Subchapter B if that subchapter applies to the municipality.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 46(b), eff. Aug. 28, 1989.

Sec. 212.0046. EXCEPTION TO PLAT REQUIREMENT: CERTAIN PROPERTY ABUTTING AIRCRAFT RUNWAY. An owner of a tract of land is not required to prepare a plat if the land:(1) is located wholly within a municipality with a population of 5,000 or less;(2) is divided into parts larger than 2-1/2 acres; and(3) abuts any part of an aircraft runway.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 46(b), eff. Aug. 28, 1989.

Sec. 212.005. APPROVAL BY MUNICIPALITY REQUIRED. The municipal authority responsible for approving plats must approve a plat or replat that is required to be prepared under this subchapter and that satisfies all applicable regulations.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 46(b), eff. Aug. 28, 1989; Acts 1993, 73rd Leg., ch. 1046, Sec. 2, eff. Aug. 30, 1993.

Sec. 212.006. AUTHORITY RESPONSIBLE FOR APPROVAL GENERALLY. (a) The municipal authority responsible for approving plats under this subchapter is the municipal planning commission or, if the municipality has no planning commission, the governing body of the municipality. The governing body by ordinance may require the approval of the governing body in addition to that of the municipal planning commission.(b) In a municipality with a population of more than 1.5 million, at least two members of the municipal planning commission, but not more than 25 percent of the membership of the commission, must be residents of the area outside the limits of the municipality and in which the municipality exercises its authority to approve subdivision plats.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 46(b), eff. Aug. 28, 1989.

Sec. 212.0065. DELEGATION OF APPROVAL RESPONSIBILITY. (a) The governing body of a municipality may delegate to one or more officers or employees of the municipality or of a utility owned or operated by the municipality the ability to approve:(1) amending plats described by Section 212.016;(2) minor plats or replats involving four or fewer lots fronting on an existing street and not requiring the creation of any new street or the extension of municipal facilities; or(3) a replat under Section 212.0145 that does not require the creation of any new street or the extension of municipal facilities.(b) The designated person or persons may, for any reason, elect to present the plat for approval to the municipal authority responsible for approving plats.(c) The person or persons shall not disapprove the plat and shall be required to refer any plat which the person or persons refuse to approve to the municipal authority responsible for approving plats within the time period specified in Section 212.009.

Added by Acts 1989, 71st Leg., ch. 345, Sec. 1, eff. Aug. 28, 1989. Amended by Acts 1995, 74th Leg., ch. 92, Sec. 1, eff. Aug. 28, 1995; Acts 1997, 75th Leg., ch. 566, Sec. 1, eff. June 2, 1997; Acts 1999, 76th Leg., ch. 1130, Sec. 2, eff. June 18, 1999; Acts 2001, 77th Leg., ch. 402, Sec. 13, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 316, Sec. 1, eff. June 15, 2007.

Sec. 212.007. AUTHORITY RESPONSIBLE FOR APPROVAL: TRACT IN EXTRATERRITORIAL JURISDICTION OF MORE THAN ONE MUNICIPALITY. (a) For a tract located in the extraterritorial jurisdiction of more than one municipality, the authority responsible for approving a plat under this subchapter is the authority in the municipality with the largest population that under Section 212.006 has approval responsibility. The governing body of that municipality may enter into an agreement with any other affected municipality or with any other municipality having area that, if unincorporated, would be in the extraterritorial jurisdiction of the governing body's municipality delegating to the other municipality the responsibility for plat approval within specified parts of the affected area.(b) Either party to an agreement under Subsection (a) may revoke the agreement after 20 years have elapsed after the date of the agreement unless the parties agree to a shorter period.(c) A copy of the agreement shall be filed with the county clerk.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 212.008. APPLICATION FOR APPROVAL. A person desiring approval of a plat must apply to and file a copy of the plat with the municipal planning commission or, if the municipality has no planning commission, the governing body of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 212.009. APPROVAL PROCEDURE. (a) The municipal authority responsible for approving plats shall act on a plat within 30 days after the date the plat is filed. A plat is considered approved by the municipal authority unless it is disapproved within that period.(b) If an ordinance requires that a plat be approved by the governing body of the municipality in addition to the planning commission, the governing body shall act on the plat within 30 days after the date the plat is approved by the planning commission or is considered approved by the inaction of the commission. A plat is considered approved by the governing body unless it is disapproved within that period.(c) If a plat is approved, the municipal authority giving the approval shall endorse the plat with a certificate indicating the approval. The certificate must be signed by:(1) the authority's presiding officer and attested by the authority's secretary; or(2) a majority of the members of the authority.(d) If the municipal authority responsible for approving plats fails to act on a plat within the prescribed period, the authority on request shall issue a certificate stating the date the plat was filed and that the authority failed to act on the plat within the period. The certificate is effective in place of the endorsement required by Subsection (c).(e) The municipal authority responsible for approving plats shall maintain a record of each application made to the authority and the authority's action taken on it. On request of an owner of an affected tract, the authority shall certify the reasons for the action taken on an application.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 212.010. STANDARDS FOR APPROVAL. (a) The municipal authority responsible for approving plats shall approve a plat if:(1) it conforms to the general plan of the municipality and its current and future streets, alleys, parks, playgrounds, and public utility facilities; (2) it conforms to the general plan for the extension of the municipality and its roads, streets, and public highways within the municipality and in its extraterritorial jurisdiction, taking into account access to and extension of sewer and water mains and the instrumentalities of public utilities;(3) a bond required under Section 212.0106, if applicable, is filed with the municipality; and(4) it conforms to any rules adopted under Section 212.002.(b) However, the municipal authority responsible for approving plats may not approve a plat unless the plat and other documents have been prepared as required by Section 212.0105, if applicable.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 624, Sec. 3.01, eff. Sept. 1, 1989.

Sec. 212.0101. ADDITIONAL REQUIREMENTS: USE OF GROUNDWATER. (a) If a person submits a plat for the subdivision of a tract of land for which the source of the water supply intended for the subdivision is groundwater under that land, the municipal authority responsible for approving plats by ordinance may require the plat application to have attached to it a statement that:(1) is prepared by an engineer licensed to practice in this state or a geoscientist licensed to practice in this state; and(2) certifies that adequate groundwater is available for the subdivision. (b) The Texas Commission on Environmental Quality by rule shall establish the appropriate form and content of a certification to be attached to a plat application under this section.(c) The Texas Commission on Environmental Quality, in consultation with the Texas Water Development Board, by rule shall require a person who submits a plat under Subsection (a) to transmit to the Texas Water Development Board and any groundwater conservation district that includes in the district's boundaries any part of the subdivision information that would be useful in:(1) performing groundwater conservation district activities;(2) conducting regional water planning;(3) maintaining the state's groundwater database; or(4) conducting studies for the state related to groundwater.

Added by Acts 1999, 76th Leg., ch. 460, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 99, Sec. 2(a), eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 515, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.29, eff. September 1, 2007.

Sec. 212.0105. WATER AND SEWER REQUIREMENTS IN CERTAIN COUNTIES. (a) This section applies only to a person who:(1) is the owner of a tract of land in a county in which a political subdivision that is eligible for and has applied for financial assistance through Subchapter K, Chapter 17, Water Code;(2) divides the tract in a manner that creates any lots that are intended for residential purposes and are five acres or less; and(3) is required under this subchapter to have a plat prepared for the subdivision.(b) The owner of the tract:(1) must:(A) include on the plat or have attached to the plat a document containing a description of the water and sewer service facilities that will be constructed or installed to service the subdivision and a statement of the date by which the facilities will be fully operable; and(B) have attached to the plat a document prepared by an engineer registered to practice in this state certifying that the water and sewer service facilities described by the plat or on the document attached to the plat are in compliance with the model rules adopted under Section 16.343, Water Code; or(2) must:(A) include on the plat a statement that water and sewer service facilities are unnecessary for the subdivision; and(B) have attached to the plat a document prepared by an engineer registered to practice in this state certifying that water and sewer service facilities are unnecessary for the subdivision under the model rules adopted under Section 16.343, Water Code.(c) The governing body of the municipality may extend, beyond the date specified on the plat or on the document attached to the plat, the date by which the water and sewer service facilities must be fully operable if the governing body finds the extension is reasonable and not contrary to the public interest. If the facilities are fully operable before the expiration of the extension period, the facilities are considered to have been made fully operable in a timely manner. An extension is not reasonable if it would allow a residence in the subdivision to be inhabited without water or sewer services.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 3.01, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 422, Sec. 7, eff. Sept. 1, 1991.Amended by: Acts 2005, 79th Leg., Ch. 927, Sec. 13, eff. September 1, 2005.

Sec. 212.0106. BOND REQUIREMENTS AND OTHER FINANCIAL GUARANTEES IN CERTAIN COUNTIES. (a) This section applies only to a person described by Section 212.0105(a).(b) If the governing body of a municipality in a county described by Section 212.0105(a)(1)(A) or (B) requires the owner of the tract to execute a bond, the owner must do so before subdividing the tract unless an alternative financial guarantee is provided under Subsection (c). The bond must:(1) be payable to the presiding officer of the governing body or to the presiding officer's successors in office;(2) be in an amount determined by the governing body to be adequate to ensure the proper construction or installation of the water and sewer service facilities to service the subdivision but not to exceed the estimated cost of the construction or installation of the facilities;(3) be executed with sureties as may be approved by the governing body;(4) be executed by a company authorized to do business as a surety in this state if the governing body requires a surety bond executed by a corporate surety; and(5) be conditioned that the water and sewer service facilities will be constructed or installed:(A) in compliance with the model rules adopted under Section 16.343, Water Code; and(B) within the time stated on the plat or on the document attached to the plat for the subdivision or within any extension of that time.(c) In lieu of the bond an owner may deposit cash, a letter of credit issued by a federally insured financial institution, or other acceptable financial guarantee.(d) If a letter of credit is used, it must:(1) list as the sole beneficiary the presiding officer of the governing body; and(2) be conditioned that the water and sewer service facilities will be constructed or installed:(A) in compliance with the model rules adopted under Section 16.343, Water Code; and(B) within the time stated on the plat or on the document attached to the plat for the subdivision or within any extension of that time.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 3.01, eff. Sept. 1, 1989.

Sec. 212.011. EFFECT OF APPROVAL ON DEDICATION. (a) The approval of a plat is not considered an acceptance of any proposed dedication and does not impose on the municipality any duty regarding the maintenance or improvement of any dedicated parts until the appropriate municipal authorities make an actual appropriation of the dedicated parts by entry, use, or improvement.(b) The disapproval of a plat is considered a refusal by the municipality of the offered dedication indicated on the plat.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 212.0115. CERTIFICATION REGARDING COMPLIANCE WITH PLAT REQUIREMENTS. (a) For the purposes of this section, land is considered to be within the jurisdiction of a municipality if the land is located within the limits or in the extraterritorial jurisdiction of the municipality.(b) On the approval of a plat by the municipal authority responsible for approving plats, the authority shall issue to the person applying for the approval a certificate stating that the plat has been reviewed and approved by the authority.(c) On the written request of an owner of land, a purchaser of real property under a contract for deed, executory contract, or other executory conveyance, an entity that provides utility service, or the governing body of the municipality, the municipal authority responsible for approving plats shall make the following determinations regarding the owner's land or the land in which the entity or governing body is interested that is located within the jurisdiction of the municipality:(1) whether a plat is required under this subchapter for the land; and(2) if a plat is required, whether it has been prepared and whether it has been reviewed and approved by the authority.(d) The request made under Subsection (c) must identify the land that is the subject of the request.(e) If the municipal authority responsible for approving plats determines under Subsection (c) that a plat is not required, the authority shall issue to the requesting party a written certification of that determination. If the authority determines that a plat is required and that the plat has been prepared and has been reviewed and approved by the authority, the authority shall issue to the requesting party a written certification of that determination.(f) The municipal authority responsible for approving plats shall make its determination within 20 days after the date it receives the request under Subsection (c) and shall issue the certificate, if appropriate, within 10 days after the date the determination is made.(g) If both the municipal planning commission and the governing body of the municipality have authority to approve plats, only one of those entities need make the determinations and issue the certificates required by this section.(h) The municipal authority responsible for approving plats may adopt rules it considers necessary to administer its functions under this section.(i) The governing body of a municipality may delegate, in writing, the ability to perform any of the responsibilities under this section to one or more persons. A binding decision of the person or persons under this subsection is appealable to the municipal authority responsible for approving plats.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 46(b), eff. Aug. 28, 1989. Amended by Acts 1989, 71st Leg., ch. 624, Sec. 3.03, eff. Sept. 1, 1989; Acts 1997, 75th Leg., ch. 567, Sec. 1, eff. June 2, 1997.Amended by: Acts 2005, 79th Leg., Ch. 978, Sec. 1, eff. September 1, 2005.

Sec. 212.012. CONNECTION OF UTILITIES. (a) Except as provided by Subsection (c), (d), or (j), an entity described by Subsection (b) may not serve or connect any land with water, sewer, electricity, gas, or other utility service unless the entity has been presented with or otherwise holds a certificate applicable to the land issued under Section 212.0115.(b) The prohibition established by Subsection (a) applies only to:(1) a municipality and officials of a municipality that provides water, sewer, electricity, gas, or other utility service;(2) a municipally owned or municipally operated utility that provides any of those services;(3) a public utility that provides any of those services;(4) a water supply or sewer service corporation organized and operating under Chapter 67, Water Code, that provides any of those services;(5) a county that provides any of those services; and(6) a special district or authority created by or under state law that provides any of those services.(c) An entity described by Subsection (b) may serve or connect land with water, sewer, electricity, gas, or other utility service regardless of whether the entity is presented with or otherwise holds a certificate applicable to the land issued under Section 212.0115 if:(1) the land is covered by a development plat approved under Subchapter B or under an ordinance or rule relating to the development plat;(2) the land was first served or connected with service by an entity described by Subsection (b)(1), (b)(2), or (b)(3) before September 1, 1987; or(3) the land was first served or connected with service by an entity described by Subsection (b)(4), (b)(5), or (b)(6) before September 1, 1989.(d) In a county to which Subchapter B, Chapter 232, applies, an entity described by Subsection (b) may serve or connect land with water, sewer, electricity, gas, or other utility service that is located in the extraterritorial jurisdiction of a municipality regardless of whether the entity is presented with or otherwise holds a certificate applicable to the land issued under Section 212.0115, if the municipal authority responsible for approving plats issues a certificate stating that:(1) the subdivided land:(A) was sold or conveyed by a subdivider by any means of conveyance, including a contract for deed or executory contract, before:(i) September 1, 1995, in a county defined under Section 232.022(a)(1);(ii) September 1, 1999, in a county defined under Section 232.022(a)(1) if, on August 31, 1999, the subdivided land was located in the extraterritorial jurisdiction of a municipality as determined by Chapter 42; or(iii) September 1, 2005, in a county defined under Section 232.022(a)(2);(B) has not been subdivided after September 1, 1995, September 1, 1999, or September 1, 2005, as applicable under Paragraph (A);(C) is the site of construction of a residence, evidenced by at least the existence of a completed foundation, that was begun on or before:(i) May 1, 2003, in a county defined under Section 232.022(a)(1); or(ii) September 1, 2005, in a county defined under Section 232.022(a)(2); and(D) has had adequate sewer services installed to service the lot or dwelling, as determined by an authorized agent responsible for the licensing or permitting of on-site sewage facilities under Chapter 366, Health and Safety Code;(2) the subdivided land is a lot of record as defined by Section 232.021(6-a) that is located in a county defined by Section 232.022(a)(1) and has adequate sewer services installed that are fully operable to service the lot or dwelling, as determined by an authorized agent responsible for the licensing or permitting of on-site sewage facilities under Chapter 366, Health and Safety Code; or(3) the land was not subdivided after September 1, 1995, in a county defined under Section 232.022(a)(1), or September 1, 2005, in a county defined under Section 232.022(a)(2), and:(A) water service is available within 750 feet of the subdivided land; or(B) water service is available more than 750 feet from the subdivided land and the extension of water service to the land may be feasible, subject to a final determination by the water service provider.(e) An entity described by Subsection (b) may provide utility service to land described by Subsection (d)(1), (2), or (3) only if the person requesting service:(1) is not the land's subdivider or the subdivider's agent; and(2) provides to the entity a certificate described by Subsection (d).(f) A person requesting service may obtain a certificate under Subsection (d)(1), (2), or (3) only if the person is the owner or purchaser of the subdivided land and provides to the municipal authority responsible for approving plats documentation containing:(1) a copy of the means of conveyance or other documents that show that the land was sold or conveyed by a subdivider before September 1, 1995, before September 1, 1999, or before September 1, 2005, as applicable under Subsection (d);(2) for a certificate issued under Subsection (d)(1), a notarized affidavit by the person requesting service that states that construction of a residence on the land, evidenced by at least the existence of a completed foundation, was begun on or before May 1, 2003, in a county defined by Section 232.022(a)(1) or September 1, 2005, in a county defined by Section 232.022(a)(2), and the request for utility connection or service is to connect or serve a residence described by Subsection (d)(1)(C);(3) a notarized affidavit by the person requesting service that states that the subdivided land has not been further subdivided after September 1, 1995, September 1, 1999, or September 1, 2005, as applicable under Subsection (d); and(4) evidence that adequate sewer service or facilities have been installed and are fully operable to service the lot or dwelling from an entity described by Subsection (b) or the authorized agent responsible for the licensing or permitting of on-site sewage facilities under Chapter 366, Health and Safety Code.(g) On request, the municipal authority responsible for approving plats shall provide to the attorney general and any appropriate local, county, or state law enforcement official a copy of any document on which the municipal authority relied in determining the legality of providing service.(h) This section may not be construed to abrogate any civil or criminal proceeding or prosecution or to waive any penalty against a subdivider for a violation of a state or local law, regardless of the date on which the violation occurred.(i) In this section:(1) "Foundation" means the lowest division of a residence, usually consisting of a masonry slab or a pier and beam structure, that is partly or wholly below the surface of the ground and on which the residential structure rests.(2) "Subdivider" has the meaning assigned by Section 232.021.(j) Except as provided by Subsection (k), this section does not prohibit a water or sewer utility from providing in a county defined by Section 232.022(a)(1) water or sewer utility connection or service to a residential dwelling that:(1) is provided water or wastewater facilities under or in conjunction with a federal or state funding program designed to address inadequate water or wastewater facilities in colonias or to residential lots located in a county described by Section 232.022(a)(1);(2) is an existing dwelling identified as an eligible recipient for funding by the funding agency providing adequate water and wastewater facilities or improvements;(3) when connected, will comply with the minimum state standards for both water and sewer facilities and as prescribed by the model subdivision rules adopted under Section 16.343, Water Code; and(4) is located in a project for which the municipality with jurisdiction over the project or the approval of plats within the project area has approved the improvement project by order, resolution, or interlocal agreement under Chapter 791, Government Code.(k) A utility may not serve any subdivided land with water utility connection or service under Subsection (j) unless the entity receives a determination that adequate sewer services have been installed to service the lot or dwelling from the municipal authority responsible for approving plats, an entity described by Subsection (b), or the authorized agent responsible for the licensing or permitting of on-site sewage facilities under Chapter 366, Health and Safety Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 46(b), eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 624, Sec. 3.01, eff. Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1062, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 18.34, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 404, Sec. 2, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 708, Sec. 1, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 1239, Sec. 1, eff. June 19, 2009.

Sec. 212.013. VACATING PLAT. (a) The proprietors of the tract covered by a plat may vacate the plat at any time before any lot in the plat is sold. The plat is vacated when a signed, acknowledged instrument declaring the plat vacated is approved and recorded in the manner prescribed for the original plat.(b) If lots in the plat have been sold, the plat, or any part of the plat, may be vacated on the application of all the owners of lots in the plat with approval obtained in the manner prescribed for the original plat.(c) The county clerk shall write legibly on the vacated plat the word "Vacated" and shall enter on the plat a reference to the volume and page at which the vacating instrument is recorded.(d) On the execution and recording of the vacating instrument, the vacated plat has no effect.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 212.014. REPLATTING WITHOUT VACATING PRECEDING PLAT. A replat of a subdivision or part of a subdivision may be recorded and is controlling over the preceding plat without vacation of that plat if the replat:(1) is signed and acknowledged by only the owners of the property being replatted;(2) is approved, after a public hearing on the matter at which parties in interest and citizens have an opportunity to be heard, by the municipal authority responsible for approving plats; and(3) does not attempt to amend or remove any covenants or restrictions.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 212.0145. REPLATTING WITHOUT VACATING PRECEDING PLAT: CERTAIN SUBDIVISIONS. (a) A replat of a part of a subdivision may be recorded and is controlling over the preceding plat without vacation of that plat if the replat:(1) is signed and acknowledged by only the owners of the property being replatted; and(2) involves only property:(A) of less than one acre that fronts an existing street; and(B) that is owned and used by a nonprofit corporation established to assist children in at-risk situations through volunteer and individualized attention.(b) An existing covenant or restriction for property that is replatted under this section does not have to be amended or removed if:(1) the covenant or restriction was recorded more than 50 years before the date of the replat; and(2) the replatted property has been continuously used by the nonprofit corporation for at least 10 years before the date of the replat.(c) Sections 212.014 and 212.015 do not apply to a replat under this section.

Added by Acts 1999, 76th Leg., ch. 1130, Sec. 1, eff. June 18, 1999.

Sec. 212.0146. REPLATTING WITHOUT VACATING PRECEDING PLAT: CERTAIN MUNICIPALITIES. (a) This section applies only to a replat of a subdivision or a part of a subdivision located in a municipality or the extraterritorial jurisdiction of a municipality with a population of 1.9 million or more.(b) A replat of a subdivision or part of a subdivision may be recorded and is controlling over the preceding plat without vacation of that plat if:(1) the replat is signed and acknowledged by each owner and only the owners of the property being replatted;(2) the municipal authority responsible for approving plats holds a public hearing on the matter at which parties in interest and citizens have an opportunity to be heard;(3) the replat does not amend, remove, or violate, or have the effect of amending, removing, or violating, any covenants or restrictions that are contained or referenced in a dedicatory instrument recorded in the real property records separately from the preceding plat or replat;(4) the replat does not attempt to amend, remove, or violate, or have the effect of amending, removing, or violating, any existing public utility easements without the consent of the affected utility companies; and(5) the municipal authority responsible for approving plats approves the replat after determining that the replat complies with this subchapter and rules adopted under Section 212.002 and this section in effect at the time the application for the replat is filed.(c) The governing body of a municipality may adopt rules governing replats, including rules that establish criteria under which covenants, restrictions, or plat notations that are contained only in the preceding plat or replat without reference in any dedicatory instrument recorded in the real property records separately from the preceding plat or replat may be amended or removed.

Added by Acts 2007, 80th Leg., R.S., Ch. 654, Sec. 1, eff. June 15, 2007.

Sec. 212.015. ADDITIONAL REQUIREMENTS FOR CERTAIN REPLATS. (a) In addition to compliance with Section 212.014, a replat without vacation of the preceding plat must conform to the requirements of this section if:(1) during the preceding five years, any of the area to be replatted was limited by an interim or permanent zoning classification to residential use for not more than two residential units per lot; or(2) any lot in the preceding plat was limited by deed restrictions to residential use for not more than two residential units per lot.(b) Notice of the hearing required under Section 212.014 shall be given before the 15th day before the date of the hearing by:(1) publication in an official newspaper or a newspaper of general circulation in the county in which the municipality is located; and(2) by written notice, with a copy of Subsection (c) attached, forwarded by the municipal authority responsible for approving plats to the owners of lots that are in the original subdivision and that are within 200 feet of the lots to be replatted, as indicated on the most recently approved municipal tax roll or in the case of a subdivision within the extraterritorial jurisdiction, the most recently approved county tax roll of the property upon which the replat is requested. The written notice may be delivered by depositing the notice, properly addressed with postage prepaid, in a post office or postal depository within the boundaries of the municipality.(c) If the proposed replat requires a variance and is protested in accordance with this subsection, the proposed replat must receive, in order to be approved, the affirmative vote of at least three-fourths of the members present of the municipal planning commission or governing body, or both. For a legal protest, written instruments signed by the owners of at least 20 percent of the area of the lots or land immediately adjoining the area covered by the proposed replat and extending 200 feet from that area, but within the original subdivision, must be filed with the municipal planning commission or governing body, or both, prior to the close of the public hearing.(d) In computing the percentage of land area under Subsection (c), the area of streets and alleys shall be included.(e) Compliance with Subsections (c) and (d) is not required for approval of a replat of part of a preceding plat if the area to be replatted was designated or reserved for other than single or duplex family residential use by notation on the last legally recorded plat or in the legally recorded restrictions applicable to the plat.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 345, Sec. 2 to 5, eff. Aug. 28, 1989; Acts 1993, 73rd Leg., ch. 1046, Sec. 3, eff. Aug. 30, 1993.

Sec. 212.0155. ADDITIONAL REQUIREMENTS FOR CERTAIN REPLATS AFFECTING A SUBDIVISION GOLF COURSE. (a) This section applies to land located wholly or partly in the corporate boundaries of a municipality if the municipality:(1) has a population of more than 50,000; and(2) is located wholly or partly in:(A) a county with a population of more than three million;(B) a county with a population of more than 275,000 that is adjacent to a county with a population of more than three million; or(C) a county with a population of more than 1.4 million:(i) in which two or more municipalities with a population of 300,000 or more are located; and(ii) that is adjacent to a county with a population of more than two million.(b) In this section:(1) "Management certificate" means a certificate described by Section 209.004, Property Code.(2) "New plat" means a development plat, replat, amending plat, or vacating plat that would change the existing plat or the current use of the land that is the subject of the new plat.(3) "Property owners' association" and "restrictive covenant" have the meanings assigned by Section 202.001, Property Code.(4) "Restrictions," "subdivision," and "owner" have the meanings assigned by Section 201.003, Property Code.(5) "Subdivision golf course" means an area of land:(A) that was originally developed as a golf course or a country club within a common scheme of development for a predominantly residential single-family development project;(B) that was at any time in the seven years preceding the date on which a new plat for the land is filed:(i) used as a golf course or a country club;(ii) zoned as a community facility;(iii) benefited from restrictive covenants on adjoining homeowners; or(iv) designated on a recorded plat as a golf course or a country club; and(C) that is not separated entirely from the predominantly residential single-family development project by a public street.(c) In addition to any other requirement of this chapter, a new plat must conform to the requirements of this section if any of the area subject to the new plat is a subdivision golf course. The exception in Section 212.004(a) excluding divisions of land into parts greater than five acres for platting requirements does not apply to a subdivision golf course.(d) A new plat that is subject to this section may not be approved until each municipal authority reviewing the new plat conducts a public hearing on the matter at which the parties in interest and citizens have an adequate opportunity to be heard, present evidence, and submit statements or petitions for consideration by the municipal authority. The number, location, and procedure for the public hearings may be designated by the municipal authority for a particular hearing. The municipal authority may abate, continue, or reschedule, as the municipal authority considers appropriate, any public hearing in order to receive a full and complete record on which to make a decision. If the new plat would otherwise be administratively approved, the municipal planning commission is the approving body for the purposes of this section.(e) The municipal authority may not approve the new plat without adequate consideration of testimony and the record from the public hearings and making the findings required by Subsection (k). Not later than the 30th day after the date on which all proceedings necessary for the public hearings have concluded, the municipal authority shall take action on the application for the new plat. Sections 212.009(a) and (b) do not apply to the approval of plats under this section.(f) The municipality may provide notice of the initial hearing required by Subsection (d) only after the requirements of Subsections (m) and (n) are met. The notice shall be given before the 15th day before the date of the hearing by:(1) publishing notice in an official newspaper or a newspaper of general circulation in the county in which the municipality is located;(2) providing written notice, with a copy of this section attached, by the municipal authority responsible for approving plats to:(A) each property owners' association for each neighborhood benefited by the subdivision golf course, as indicated in the most recently filed management certificates; and(B) the owners of lots that are within 200 feet of the area subject to the new plat, as indicated:(i) on the most recently approved municipal tax roll; and(ii) in the most recent online records of the central appraisal district of the county in which the lots are located; and(3) any other manner determined by the municipal authority to be necessary to ensure that full and fair notice is provided to all owners of residential single-family lots in the general vicinity of the subdivision golf course.(g) The written notice required by Subsection (f)(2) may be delivered by depositing the notice, properly addressed with postage prepaid, in the United States mail.(h) The cost of providing the notices under Subsection (f) shall be paid by the plat applicant.(i) If written instruments protesting the proposed new plat are signed by the owners of at least 20 percent of the area of the lots or land immediately adjacent to the area covered by a proposed new plat and extending 200 feet from that area and are filed with the municipal planning commission or the municipality's governing body before the conclusion of the public hearings, the proposed new plat must receive, to be approved, the affirmative vote of at least three-fifths of the members of the municipal planning commission or governing body.(j) In computing the percentage of land area under Subsection (i), the area of streets and alleys is included.(k) The municipal planning commission or the municipality's governing body may not approve a new plat under this section unless it determines that:(1) there is adequate existing or planned infrastructure to support the future development of the subdivision golf course;(2) based on existing or planned facilities, the development of the subdivision golf course will not have a materially adverse effect on:(A) traffic, parking, drainage, water, sewer, or other utilities;(B) the health, safety, or general welfare of persons in the municipality; or(C) safe, orderly, and healthful development of the municipality;(3) the development of the subdivision golf course will not have a materially adverse effect on existing single-family property values;(4) the new plat is consistent with all applicable land use regulations and restrictive covenants and the municipality's land use policies as described by the municipality's comprehensive plan or other appropriate public policy documents; and(5) if any portion of a previous plat reflected a restriction on the subdivision golf course whether:(A) that restriction is an implied covenant or easement benefiting adjacent residential properties; or(B) the restriction, covenant, or easement has been legally released or has expired.(l) The municipal authority may adopt rules to govern the platting of a subdivision golf course that do not conflict with this section, including rules that require more detailed information than is required by Subsection (n) for plans for development and new plat applications.(m) The application for a new plat under this section is not complete and may not be submitted for review for administrative completeness unless the tax certificates required by Section 12.002(e), Property Code, are attached, notwithstanding that the application is for a type of plat other than a plat specified in that section.(n) A plan for development or a new plat application for a subdivision golf course is not considered to provide fair notice of the project and nature of the permit sought unless it contains the following information, complete in all material respects:(1) street layout;(2) lot and block layout;(3) number of residential units;(4) location of nonresidential development, by type of development;(5) drainage, detention, and retention plans;(6) screening plan for adjacent residential properties, including landscaping or fencing; and(7) an analysis of the effect of the project on values in the adjacent residential neighborhoods.(o) A municipal authority with authority over platting may require as a condition for approval of a plat for a golf course that:(1) the area be platted as a restricted reserve for the proposed use; and(2) the plat be incorporated into the plat for any adjacent residential lots.(p) An owner of a lot that is within 200 feet of a subdivision golf course may seek declaratory or injunctive relief from a district court to enforce the provisions in this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 1092, Sec. 1, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 635, Sec. 1, eff. June 19, 2009.

Sec. 212.016. AMENDING PLAT. (a) The municipal authority responsible for approving plats may approve and issue an amending plat, which may be recorded and is controlling over the preceding plat without vacation of that plat, if the amending plat is signed by the applicants only and is solely for one or more of the following purposes:(1) to correct an error in a course or distance shown on the preceding plat;(2) to add a course or distance that was omitted on the preceding plat;(3) to correct an error in a real property description shown on the preceding plat;(4) to indicate monuments set after the death, disability, or retirement from practice of the engineer or surveyor responsible for setting monuments;(5) to show the location or character of a monument that has been changed in location or character or that is shown incorrectly as to location or character on the preceding plat;(6) to correct any other type of scrivener or clerical error or omission previously approved by the municipal authority responsible for approving plats, including lot numbers, acreage, street names, and identification of adjacent recorded plats;(7) to correct an error in courses and distances of lot lines between two adjacent lots if:(A) both lot owners join in the application for amending the plat;(B) neither lot is abolished;(C) the amendment does not attempt to remove recorded covenants or restrictions; and(D) the amendment does not have a material adverse effect on the property rights of the other owners in the plat;(8) to relocate a lot line to eliminate an inadvertent encroachment of a building or other improvement on a lot line or easement;(9) to relocate one or more lot lines between one or more adjacent lots if:(A) the owners of all those lots join in the application for amending the plat;(B) the amendment does not attempt to remove recorded covenants or restrictions; and(C) the amendment does not increase the number of lots; (10) to make necessary changes to the preceding plat to create six or fewer lots in the subdivision or a part of the subdivision covered by the preceding plat if:(A) the changes do not affect applicable zoning and other regulations of the municipality;(B) the changes do not attempt to amend or remove any covenants or restrictions; and(C) the area covered by the changes is located in an area that the municipal planning commission or other appropriate governing body of the municipality has approved, after a public hearing, as a residential improvement area; or(11) to replat one or more lots fronting on an existing street if:(A) the owners of all those lots join in the application for amending the plat;(B) the amendment does not attempt to remove recorded covenants or restrictions;(C) the amendment does not increase the number of lots; and(D) the amendment does not create or require the creation of a new street or make necessary the extension of municipal facilities.(b) Notice, a hearing, and the approval of other lot owners are not required for the approval and issuance of an amending plat.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 46(b), eff. Aug. 28, 1989; Acts 1995, 74th Leg., ch. 92, Sec. 2, eff. Aug. 28, 1995.

Sec. 212.017. CONFLICT OF INTEREST; PENALTY. (a) In this section, "subdivided tract" means a tract of land, as a whole, that is subdivided. The term does not mean an individual lot in a subdivided tract of land.(b) A person has a substantial interest in a subdivided tract if the person:(1) has an equitable or legal ownership interest in the tract with a fair market value of $2,500 or more;(2) acts as a developer of the tract;(3) owns 10 percent or more of the voting stock or shares of or owns either 10 percent or more or $5,000 or more of the fair market value of a business entity that:(A) has an equitable or legal ownership interest in the tract with a fair market value of $2,500 or more; or(B) acts as a developer of the tract; or(4) receives in a calendar year funds from a business entity described by Subdivision (3) that exceed 10 percent of the person's gross income for the previous year.(c) A person also is considered to have a substantial interest in a subdivided tract if the person is related in the first degree by consanguinity or affinity, as determined under Chapter 573, Government Code, to another person who, under Subsection (b), has a substantial interest in the tract.(d) If a member of the municipal authority responsible for approving plats has a substantial interest in a subdivided tract, the member shall file, before a vote or decision regarding the approval of a plat for the tract, an affidavit stating the nature and extent of the interest and shall abstain from further participation in the matter. The affidavit must be filed with the municipal secretary or clerk.(e) A member of the municipal authority responsible for approving plats commits an offense if the member violates Subsection (d). An offense under this subsection is a Class A misdemeanor.(f) The finding by a court of a violation of this section does not render voidable an action of the municipal authority responsible for approving plats unless the measure would not have passed the municipal authority without the vote of the member who violated this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 624, Sec. 3.01, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 561, Sec. 38, eff. Aug. 26, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(27), eff. Sept. 1, 1995.

Sec. 212.0175. ENFORCEMENT IN CERTAIN COUNTIES; PENALTY. (a) The attorney general may take any action necessary to enforce a requirement imposed by or under Section 212.0105 or 212.0106 or to ensure that water and sewer service facilities are constructed or installed to service a subdivision in compliance with the model rules adopted under Section 16.343, Water Code.(b) A person who violates Section 212.0105 or 212.0106 or fails to timely provide for the construction or installation of water or sewer service facilities that the person described on the plat or on the document attached to the plat, as required by Section 212.0105, is subject to a civil penalty of not less than $500 nor more than $1,000 plus court costs and attorney's fees.(c) An owner of a tract of land commits an offense if the owner knowingly or intentionally violates a requirement imposed by or under Section 212.0105 or 212.0106 or fails to timely provide for the construction or installation of water or sewer service facilities that the person described on a plat or on a document attached to a plat, as required by Section 212.0105. An offense under this subsection is a Class B misdemeanor.(d) A reference in this section to an "owner of a tract of land" does not include the owner of an individual lot in a subdivided tract of land.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 3.01, eff. Sept. 1, 1989.

Sec. 212.018. ENFORCEMENT IN GENERAL. (a) At the request of the governing body of the municipality, the municipal attorney or any other attorney representing the municipality may file an action in a court of competent jurisdiction to:(1) enjoin the violation or threatened violation by the owner of a tract of land of a requirement regarding the tract and established by, or adopted by the governing body under, this subchapter; or(2) recover damages from the owner of a tract of land in an amount adequate for the municipality to undertake any construction or other activity necessary to bring about compliance with a requirement regarding the tract and established by, or adopted by the governing body under, this subchapter.(b) A reference in this section to an "owner of a tract of land" does not include the owner of an individual lot in a subdivided tract of land.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 46(b), eff. Aug. 28, 1989. Amended by Acts 1989, 71st Leg., ch. 624, Sec. 3.01, eff. Sept. 1, 1989.

SUBCHAPTER B. REGULATION OF PROPERTY DEVELOPMENTSec. 212.041. MUNICIPALITY COVERED BY SUBCHAPTER. This subchapter applies only to a municipality whose governing body chooses by ordinance to be covered by this subchapter or chose by ordinance to be covered by the law codified by this subchapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1993, 73rd Leg., ch. 125, Sec. 1, eff. May 11, 1993; Acts 1993, 73rd Leg., ch. 1046, Sec. 4, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 10.04, eff. Sept. 1, 1995.

Sec. 212.042. APPLICATION OF SUBCHAPTER A. The provisions of Subchapter A that do not conflict with this subchapter apply to development plats.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 212.043. DEFINITIONS. In this subchapter:(1) "Development" means the new construction or the enlargement of any exterior dimension of any building, structure, or improvement.(2) "Extraterritorial jurisdiction" means a municipality's extraterritorial jurisdiction as determined under Chapter 42.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 212.044. PLANS, RULES, AND ORDINANCES. After a public hearing on the matter, the municipality may adopt general plans, rules, or ordinances governing development plats of land within the limits and in the extraterritorial jurisdiction of the municipality to promote the health, safety, morals, or general welfare of the municipality and the safe, orderly, and healthful development of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 212.045. DEVELOPMENT PLAT REQUIRED. (a) Any person who proposes the development of a tract of land located within the limits or in the extraterritorial jurisdiction of the municipality must have a development plat of the tract prepared in accordance with this subchapter and the applicable plans, rules, or ordinances of the municipality.(b) A development plat must be prepared by a registered professional land surveyor as a boundary survey showing:(1) each existing or proposed building, structure, or improvement or proposed modification of the external configuration of the building, structure, or improvement involving a change of the building, structure, or improvement; (2) each easement and right-of-way within or abutting the boundary of the surveyed property; and(3) the dimensions of each street, sidewalk, alley, square, park, or other part of the property intended to be dedicated to public use or for the use of purchasers or owners of lots fronting on or adjacent to the street, sidewalk, alley, square, park, or other part.(c) New development may not begin on the property until the development plat is filed with and approved by the municipality in accordance with Section 212.047.(d) If a person is required under Subchapter A or an ordinance of the municipality to file a subdivision plat, a development plat is not required in addition to the subdivision plat.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1091, Sec. 28, eff. Sept. 1, 1989.

Sec. 212.046. RESTRICTION ON ISSUANCE OF BUILDING AND OTHER PERMITS BY MUNICIPALITY, COUNTY, OR OFFICIAL OF OTHER GOVERNMENTAL ENTITY. The municipality, a county, or an official of another governmental entity may not issue a building permit or any other type of permit for development on lots or tracts subject to this subchapter until a development plat is filed with and approved by the municipality in accordance with Section 212.047.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 212.047. APPROVAL OF DEVELOPMENT PLAT. The municipality shall endorse approval on a development plat filed with it if the plat conforms to:(1) the general plans, rules, and ordinances of the municipality concerning its current and future streets, sidewalks, alleys, parks, playgrounds, and public utility facilities;(2) the general plans, rules, and ordinances for the extension of the municipality or the extension, improvement, or widening of its roads, streets, and public highways within the municipality and in its extraterritorial jurisdiction, taking into account access to and extension of sewer and water mains and the instrumentalities of public utilities; and(3) any general plans, rules, or ordinances adopted under Section 212.044.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 212.048. EFFECT OF APPROVAL ON DEDICATION. The approval of a development plat is not considered an acceptance of any proposed dedication for public use or use by persons other than the owner of the property covered by the plat and does not impose on the municipality any duty regarding the maintenance or improvement of any purportedly dedicated parts until the municipality's governing body makes an actual appropriation of the dedicated parts by formal acceptance, entry, use, or improvement.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 212.049. BUILDING PERMITS IN EXTRATERRITORIAL JURISDICTION. This subchapter does not authorize the municipality to require municipal building permits or otherwise enforce the municipality's building code in its extraterritorial jurisdiction.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 212.050. ENFORCEMENT; PENALTY. (a) If it appears that a violation or threat of a violation of this subchapter or a plan, rule, or ordinance adopted under this subchapter or consistent with this subchapter exists, the municipality is entitled to appropriate injunctive relief against the person who committed, is committing, or is threatening to commit the violation.(b) A suit for injunctive relief may be brought in the county in which the defendant resides, the county in which the violation or threat of violation occurs, or any county in which the municipality is wholly or partly located.(c) In a suit to enjoin a violation or threat of a violation of this subchapter or a plan, rule, ordinance, or other order adopted under this subchapter, the court may grant the municipality any prohibitory or mandatory injunction warranted by the facts including a temporary restraining order, temporary injunction, or permanent injunction.(d) A person commits an offense if the person violates this subchapter or a plan, rule, or ordinance adopted under this subchapter or consistent with this subchapter within the limits of the municipality. An offense under this subsection is a Class C misdemeanor. Each day the violation continues constitutes a separate offense.(e) A suit under this section shall be given precedence over all other cases of a different nature on the docket of the trial or appellate court.(f) It is no defense to a criminal or civil suit under this section that an agency of government other than the municipality issued a license or permit authorizing the construction, repair, or alteration of any building, structure, or improvement. It also is no defense that the defendant had no knowledge of this subchapter or of an applicable plan, rule, or ordinance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. DEVELOPER PARTICIPATION IN CONTRACT FOR PUBLIC IMPROVEMENTSSec. 212.071. DEVELOPER PARTICIPATION CONTRACT. Without complying with the competitive sealed bidding procedure of Chapter 252, a municipality with 5,000 or more inhabitants may make a contract with a developer of a subdivision or land in the municipality to construct public improvements, not including a building, related to the development. If the contract does not meet the requirements of this subchapter, Chapter 252 applies to the contract if the contract would otherwise be governed by that chapter.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 47(b), eff. Aug. 28, 1989. Amended by Acts 1999, 76th Leg., ch. 1547, Sec. 1, eff. Sept. 1, 1999.

Sec. 212.072. DUTIES OF PARTIES UNDER CONTRACT. (a) Under the contract, the developer shall construct the improvements and the municipality shall participate in their cost.(b) The contract:(1) must establish the limit of participation by the municipality at a level not to exceed 30 percent of the total contract price, if the municipality has a population of less than 1.8 million; or(2) may allow participation by a municipality at a level not to exceed 70 percent of the total contract price, if the municipality has a population of 1.8 million or more.(b-1) In addition, if the municipality has a population of 1.8 million or more, the municipality may participate at a level not to exceed 100 percent of the total contract price for all required drainage improvements related to the development and construction of affordable housing. Under this subsection, affordable housing is defined as housing which is equal to or less than the median sales price, as determined by the Real Estate Center at Texas A&M University, of a home in the Metropolitan Statistical Area (MSA) in which the municipality is located.(c) In addition, the contract may also allow participation by the municipality at a level not to exceed 100 percent of the total cost for any oversizing of improvements required by the municipality, including but not limited to increased capacity of improvements to anticipate other future development in the area.(d) The municipality is liable only for the agreed payment of its share of the contract, which shall be determined in advance either as a lump sum or as a factor or percentage of the total actual cost as determined by municipal ordinance.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 47(b), eff. Aug. 28, 1989. Amended by Acts 1999, 76th Leg., ch. 1526, Sec. 1, eff. Aug. 30, 1999.Amended by: Acts 2005, 79th Leg., Ch. 1075, Sec. 1, eff. June 18, 2005.

Sec. 212.073. PERFORMANCE BOND. The developer must execute a performance bond for the construction of the improvements to ensure completion of the project. The bond must be executed by a corporate surety in accordance with Chapter 2253, Government Code.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 47(b), eff. Aug. 28, 1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(17), eff. Sept. 1, 1995.

Sec. 212.074. ADDITIONAL SAFEGUARDS; INSPECTION OF RECORDS. (a) In the ordinance adopted by the municipality under Section 212.072(b), the municipality may include additional safeguards against undue loading of cost, collusion, or fraud.(b) All of the developer's books and other records related to the project shall be available for inspection by the municipality.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 47(b), eff. Aug. 28, 1989.

SUBCHAPTER D. REGULATION OF PROPERTY DEVELOPMENT PROHIBITED IN CERTAIN CIRCUMSTANCESSec. 212.101. APPLICATION OF SUBCHAPTER TO CERTAIN HOME-RULE MUNICIPALITY. This subchapter applies only to a home-rule municipality that:(1) has a charter provision allowing for limited-purpose annexation; and(2) has annexed territory for a limited purpose.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.02(a), eff. Sept. 1, 1997.

Sec. 212.102. DEFINITIONS. In this subchapter:(1) "Affected area" means an area that is:(A) in a municipality or a municipality's extraterritorial jurisdiction;(B) in a county other than the county in which a majority of the territory of the municipality is located;(C) within the boundaries of one or more school districts other than the school district in which a majority of the territory of the municipality is located; and(D) within the area of or within 1,500 feet of the boundary of an assessment road district in which there are two state highways.(2) "Assessment road district" means a road district that has issued refunding bonds and that has imposed assessments on each parcel of land under Subchapter C, Chapter 1471, Government Code.(3) "State highway" means a highway that is part of the state highway system under Section 221.001, Transportation Code.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.02(a), eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.289, eff. Sept. 1, 2001.

Sec. 212.103. TRAFFIC OR TRAFFIC OPERATIONS. (a) A municipality may not deny, limit, delay, or condition the use or development of land, any part of which is within an affected area, because of:(1) traffic or traffic operations that would result from the proposed use or development of the land; or(2) the effect that the proposed use or development of the land would have on traffic or traffic operations.(b) In this section, an action to deny, limit, delay, or condition the use or development of land includes a decision or other action by the governing body of the municipality or by a commission, board, department, agency, office, or employee of the municipality related to zoning, subdivision, site planning, the construction or building permit process, or any other municipal process, approval, or permit.(c) This subchapter does not prevent a municipality from exercising its authority to require the dedication of right-of-way.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.02(a), eff. Sept. 1, 1997.

Sec. 212.104. PROVISION NOT ENFORCEABLE. A provision in a covenant or agreement relating to land in an affected area that would have the effect of denying, limiting, delaying, or conditioning the use or development of the land because of its effect on traffic or traffic operations may not be enforced by a municipality.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.02(a), eff. Sept. 1, 1997.

Sec. 212.105. SUBCHAPTER CONTROLS. This subchapter controls over any other law relating to municipal regulation of land use or development based on traffic.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.02(a), eff. Sept. 1, 1997.

SUBCHAPTER E. MORATORIUM ON PROPERTY DEVELOPMENT IN CERTAIN CIRCUMSTANCESSec. 212.131. DEFINITIONS. In this subchapter:(1) "Essential public facilities" means water, sewer, or storm drainage facilities or street improvements provided by a municipality or private utility.(2) "Residential property" means property zoned for or otherwise authorized for single-family or multi-family use.(3) "Property development" means the construction, reconstruction, or other alteration or improvement of residential or commercial buildings or the subdivision or replatting of a subdivision of residential or commercial property.(4) "Commercial property" means property zoned for or otherwise authorized for use other than single-family use, multifamily use, heavy industrial use, or use as a quarry.

Added by Acts 2001, 77th Leg., ch. 441, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1321, Sec. 1, eff. September 1, 2005.

Sec. 212.132. APPLICABILITY. This subchapter applies only to a moratorium imposed on property development affecting only residential property, commercial property, or both residential and commercial property.

Added by Acts 2001, 77th Leg., ch. 441, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1321, Sec. 2, eff. September 1, 2005.

Sec. 212.133. PROCEDURE FOR ADOPTING MORATORIUM. A municipality may not adopt a moratorium on property development unless the municipality:(1) complies with the notice and hearing procedures prescribed by Section 212.134; and(2) makes written findings as provided by Section 212.135, 212.1351, or 212.1352, as applicable.

Added by Acts 2001, 77th Leg., ch. 441, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1321, Sec. 2, eff. September 1, 2005.

Sec. 212.134. NOTICE AND PUBLIC HEARING REQUIREMENTS. (a) Before a moratorium on property development may be imposed, a municipality must conduct public hearings as provided by this section.(b) A public hearing must provide municipal residents and affected parties an opportunity to be heard. The municipality must publish notice of the time and place of a hearing in a newspaper of general circulation in the municipality on the fourth day before the date of the hearing.(c) Beginning on the fifth business day after the date a notice is published under Subsection (b), a temporary moratorium takes effect. During the period of the temporary moratorium, a municipality may stop accepting permits, authorizations, and approvals necessary for the subdivision of, site planning of, or construction on real property.(d) One public hearing must be held before the governing body of the municipality. Another public hearing must be held before the municipal zoning commission, if the municipality has a zoning commission.(e) If a general-law municipality does not have a zoning commission, two public hearings separated by at least four days must be held before the governing body of the municipality.(f) Within 12 days after the date of the first public hearing, the municipality shall make a final determination on the imposition of a moratorium. Before an ordinance adopting a moratorium may be imposed, the ordinance must be given at least two readings by the governing body of the municipality. The readings must be separated by at least four days. If the municipality fails to adopt an ordinance imposing a moratorium within the period prescribed by this subsection, an ordinance imposing a moratorium may not be adopted, and the temporary moratorium imposed under Subsection (c) expires.

Added by Acts 2001, 77th Leg., ch. 441, Sec. 1, eff. Sept. 1, 2001.

Sec. 212.135. JUSTIFICATION FOR MORATORIUM: SHORTAGE OF ESSENTIAL PUBLIC FACILITIES; WRITTEN FINDINGS REQUIRED. (a) If a municipality adopts a moratorium on property development, the moratorium is justified by demonstrating a need to prevent a shortage of essential public facilities. The municipality must issue written findings based on reasonably available information.(b) The written findings must include a summary of:(1) evidence demonstrating the extent of need beyond the estimated capacity of existing essential public facilities that is expected to result from new property development, including identifying:(A) any essential public facilities currently operating near, at, or beyond capacity;(B) the portion of that capacity committed to the development subject to the moratorium; and(C) the impact fee revenue allocated to address the facility need; and(2) evidence demonstrating that the moratorium is reasonably limited to:(A) areas of the municipality where a shortage of essential public facilities would otherwise occur; and(B) property that has not been approved for development because of the insufficiency of existing essential public facilities.

Added by Acts 2001, 77th Leg., ch. 441, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1321, Sec. 2, eff. September 1, 2005.

Sec. 212.1351. JUSTIFICATION FOR MORATORIUM: SIGNIFICANT NEED FOR PUBLIC FACILITIES; WRITTEN FINDINGS REQUIRED. (a) Except as provided by Section 212.1352, a moratorium that is not based on a shortage of essential public facilities is justified only by demonstrating a significant need for other public facilities, including police and fire facilities. For purposes of this subsection, a significant need for public facilities is established if the failure to provide those public facilities would result in an overcapacity of public facilities or would be detrimental to the health, safety, and welfare of the residents of the municipality. The municipality must issue written findings based on reasonably available information.(b) The written findings must include a summary of:(1) evidence demonstrating that applying existing development ordinances or regulations and other applicable laws is inadequate to prevent the new development from causing the overcapacity of municipal infrastructure or being detrimental to the public health, safety, and welfare in an affected geographical area;(2) evidence demonstrating that alternative methods of achieving the objectives of the moratorium are unsatisfactory; and(3) evidence demonstrating that the municipality has approved a working plan and time schedule for achieving the objectives of the moratorium.

Added by Acts 2005, 79th Leg., Ch. 1321, Sec. 2, eff. September 1, 2005.

Sec. 212.1352. JUSTIFICATION FOR COMMERCIAL MORATORIUM IN CERTAIN CIRCUMSTANCES; WRITTEN FINDINGS REQUIRED. (a) If a municipality adopts a moratorium on commercial property development that is not based on a demonstrated shortage of essential public facilities, the municipality must issue written findings based on reasonably available information that the moratorium is justified by demonstrating that applying existing commercial development ordinances or regulations and other applicable laws is inadequate to prevent the new development from being detrimental to the public health, safety, or welfare of the residents of the municipality.(b) The written findings must include a summary of:(1) evidence demonstrating the need to adopt new ordinances or regulations or to amend existing ordinances, including identification of the harm to the public health, safety, or welfare that will occur if a moratorium is not adopted;(2) the geographical boundaries in which the moratorium will apply;(3) the specific types of commercial property to which the moratorium will apply; and(4) the objectives or goals to be achieved by adopting new ordinances or regulations or amending existing ordinances or regulations during the period the moratorium is in effect.

Added by Acts 2005, 79th Leg., Ch. 1321, Sec. 2, eff. September 1, 2005.

Sec. 212.136. EXPIRATION OF MORATORIUM; EXTENSION. A moratorium adopted under Section 212.135 or 212.1351 expires on the 120th day after the date the moratorium is adopted unless the municipality extends the moratorium by:(1) holding a public hearing on the proposed extension of the moratorium; and(2) adopting written findings that:(A) identify the problem requiring the need for extending the moratorium;(B) describe the reasonable progress made to alleviate the problem; and(C) specify a definite duration for the renewal period of the moratorium.

Added by Acts 2001, 77th Leg., ch. 441, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1321, Sec. 2, eff. September 1, 2005.

Sec. 212.1361. NOTICE FOR EXTENSION REQUIRED. A municipality proposing an extension of a moratorium under this subchapter must publish notice in a newspaper of general circulation in the municipality not later than the 15th day before the date of the hearing required by this subchapter.

Added by Acts 2005, 79th Leg., Ch. 1321, Sec. 2, eff. September 1, 2005.

Sec. 212.1362. EXPIRATION OF MORATORIUM ON COMMERCIAL PROPERTY IN CERTAIN CIRCUMSTANCES; EXTENSION. (a) A moratorium on commercial property adopted under Section 212.1352 expires on the 90th day after the date the moratorium is adopted unless the municipality extends the moratorium by:(1) holding a public hearing on the proposed extension of the moratorium; and(2) adopting written findings that:(A) identify the problem requiring the need for extending the moratorium;(B) describe the reasonable progress made to alleviate the problem;(C) specify a definite duration for the renewal period of the moratorium; and(D) include a summary of evidence demonstrating that the problem will be resolved within the extended duration of the moratorium.(b) A municipality may not adopt a moratorium on commercial property under Section 212.1352 that exceeds an aggregate of 180 days. A municipality may not adopt a moratorium on commercial property under Section 212.1352 before the second anniversary of the expiration date of a previous moratorium if the subsequent moratorium addresses the same harm, affects the same type of commercial property, or affects the same geographical area identified by the previous moratorium.

Added by Acts 2005, 79th Leg., Ch. 1321, Sec. 2, eff. September 1, 2005.

Sec. 212.137. WAIVER PROCEDURES REQUIRED. (a) A moratorium adopted under this subchapter must allow a permit applicant to apply for a waiver from the moratorium relating to the property subject to the permit by:(1) claiming a right obtained under a development agreement; or(2) providing the public facilities that are the subject of the moratorium at the landowner's cost.(b) The permit applicant must submit the reasons for the request to the governing body of the municipality in writing. The governing body of the municipality must vote on whether to grant the waiver request within 10 days after the date of receiving the written request.

Added by Acts 2001, 77th Leg., ch. 441, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1321, Sec. 2, eff. September 1, 2005.

Sec. 212.138. EFFECT ON OTHER LAW. A moratorium adopted under this subchapter does not affect the rights acquired under Chapter 245 or common law.

Added by Acts 2001, 77th Leg., ch. 441, Sec. 1, eff. Sept. 1, 2001.

Sec. 212.139. LIMITATION ON MORATORIUM. (a) A moratorium adopted under this subchapter does not affect an application for a project in progress under Chapter 245.(b) A municipality may not adopt a moratorium under this subchapter that:(1) prohibits a person from filing or processing an application for a project in progress under Chapter 245; or(2) prohibits or delays the processing of an application for zoning filed before the effective date of the moratorium.

Added by Acts 2005, 79th Leg., Ch. 1321, Sec. 2, eff. September 1, 2005.

SUBCHAPTER F. ENFORCEMENT OF LAND USE RESTRICTIONS CONTAINED IN PLATS AND OTHER INSTRUMENTSSec. 212.151. MUNICIPALITY COVERED BY SUBCHAPTER. This subchapter applies only to a municipality with a population of 1.5 million or more that passes an ordinance that requires uniform application and enforcement of this subchapter with regard to all property and residents or to a municipality that does not have zoning ordinances and passes an ordinance that requires uniform application and enforcement of this subchapter with regard to all property and residents.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 893, Sec. 1, eff. Sept. 1, 1991. Renumbered from Local Government Code Sec. 230.001 by Acts 2001, 77th Leg., ch. 1420, Sec. 12.002(1), eff. Sept. 1, 2001. Renumbered from Local Government Code Sec. 212.131 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(107), eff. Sept. 1, 2003.

Sec. 212.152. DEFINITION. In this subchapter, "restriction" means a land-use regulation that:(1) affects the character of the use to which real property, including residential and rental property, may be put;(2) fixes the distance that a structure must be set back from property lines, street lines, or lot lines;(3) affects the size of a lot or the size, type, and number of structures that may be built on the lot;(4) regulates or restricts the type of activities that may take place on the property, including commercial activities, sweepstakes activities, keeping of animals, use of fire, nuisance activities, vehicle storage, and parking;(5) regulates architectural features of a structure, construction of fences, landscaping, garbage disposal, or noise levels; or(6) specifies the type of maintenance that must be performed on a lot or structure, including maintenance of a yard or fence.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Renumbered from Local Government Code, Sec. 230.002 by Acts 2001, 77th Leg., ch. 1420, Sec. 12.002(1), eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1044, Sec. 1, eff. Sept. 1, 2003. Renumbered from Local Government Code, Sec. 212.132 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(107), eff. Sept. 1, 2003.

Sec. 212.153. SUIT TO ENFORCE RESTRICTIONS. (a) Except as provided by Subsection (b), the municipality may sue in any court of competent jurisdiction to enjoin or abate a violation of a restriction contained or incorporated by reference in a properly recorded plan, plat, or other instrument that affects a subdivision located inside the boundaries of the municipality.(b) The municipality may not initiate or maintain a suit to enjoin or abate a violation of a restriction if a property owners' association with the authority to enforce the restriction files suit to enforce the restriction.(c) In a suit by a property owners' association to enforce a restriction, the association may not submit into evidence or otherwise use the work product of the municipality's legal counsel.(d) In a suit filed under this section alleging that any of the following activities violates a restriction limiting property to residential use, it is not a defense that the activity is incidental to the residential use of the property:(1) storing a tow truck, crane, moving van or truck, dump truck, cement mixer, earth-moving device, or trailer longer than 20 feet; or(2) repairing or offering for sale more than two motor vehicles in a 12-month period.(e) A municipality may not enforce a deed restriction which purports to regulate or restrict the rights granted to public utilities to install, operate, maintain, replace, and remove facilities within easements and private or public rights-of-way.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Renumbered from Local Government Code, Sec. 230.003 by Acts 2001, 77th Leg., ch. 1420, Sec. 12.002, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1044, Sec. 2, eff. Sept 1, 2003. Renumbered from Local Government Code, Sec. 212.133 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(107), eff. Sept. 1, 2003.

Sec. 212.1535. FORECLOSURE BY PROPERTY OWNERS' ASSOCIATION. (a) A municipality may not participate in a suit or other proceeding to foreclose a property owners' association's lien on real property.(b) In a suit or other proceeding to foreclose a property owners' association's lien on real property in the subdivision, the association may not submit into evidence or otherwise use the work product of the municipality's legal counsel.

Added by Acts 2003, 78th Leg., ch. 1044, Sec. 4, eff. Sept. 1, 2003.Renumbered from Local Government Code, Section 212.1335 by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(53), eff. September 1, 2007

Sec. 212.154. LIMITATION ON ENFORCEMENT. A restriction contained in a plan, plat, or other instrument that was properly recorded before August 30, 1965, may be enforced as provided by Section 212.153, but a violation of a restriction that occurred before that date may not be enjoined or abated by the municipality as long as the nature of the violation remains unchanged.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Renumbered from Local Government Code Sec. 230.004 and amended by Acts 2001, 77th Leg., ch. 1420, Sec. 12.002(1), eff. Sept. 1, 2001. Renumbered from Local Government Code Sec. 212.134 and amended by Acts 2003, 78th Leg., ch. 1275, Sec. 2(107), 3(33), eff. Sept. 1, 2003.

Sec. 212.155. NOTICE TO PURCHASERS. (a) The governing body of the municipality may require, in the manner prescribed by law for official action of the municipality, any person who sells or conveys restricted property located inside the boundaries of the municipality to first give to the purchaser written notice of the restrictions and notice of the municipality's right to enforce compliance.(b) If the municipality elects under this section to require that notice be given, the notice to the purchaser shall contain the following information:(1) the name of each purchaser;(2) the name of each seller;(3) a legal description of the property;(4) the street address of the property;(5) a statement that the property is subject to deed restrictions and the municipality is authorized to enforce the restrictions;(6) a reference to the volume and page, clerk's file number, or film code number where the restrictions are recorded; and(7) a statement that provisions that restrict the sale, rental, or use of the real property on the basis of race, color, religion, sex, or national origin are unenforceable.(c) If the municipality elects under this section to require that notice be given, the following procedure shall be followed to ensure the delivery and recordation of the notice:(1) the notice shall be given to the purchaser at or before the final closing of the sale and purchase;(2) the seller and purchaser shall sign and acknowledge the notice; and(3) following the execution, acknowledgment, and closing of the sale and purchase, the notice shall be recorded in the real property records of the county in which the property is located.(d) If the municipality elects under this section to require that notice be given:(1) the municipality shall file in the real property records of the county clerk's office in each county in which the municipality is located a copy of the form of notice, with its effective date, that is prescribed for use by any person who sells or conveys restricted property located inside the boundaries of the municipality;(2) all sellers and all persons completing the prescribed notice on the seller's behalf are entitled to rely on the currently effective form filed by the municipality;(3) the municipality may prescribe a penalty against a seller, not to exceed $500, for the failure of the seller to obtain the execution and recordation of the notice; and(4) an action may not be maintained by the municipality against a seller to collect a penalty for the failure to obtain the execution and recordation of the notice if the municipality has not filed for record the form of notice with the county clerk of the appropriate county.(e) This section does not limit the seller's right to recover a penalty, or any part of a penalty, imposed pursuant to Subsection (d)(3) from a third party for the negligent failure to obtain the execution or proper recordation of the notice.(f) The failure of the seller to comply with the requirements of this section and the implementing municipal regulation does not affect the validity or enforceability of the sale or conveyance of restricted property or the validity or enforceability of restrictions covering the property.(g) For the purposes of this section, an executory contract of purchase and sale having a performance period of more than six months is considered a sale under Subsection (a).(h) For the purposes of the disclosure required by this section, restrictions may not include provisions that restrict the sale, rental, or use of property on the basis of race, color, religion, sex, or national origin and may not include any restrictions that by their express provisions have terminated.

Added by Acts 1989, 71st Leg., ch. 446, Sec. 1, eff. June 14, 1989. Renumbered from Local Government Code Sec. 230.005 by Acts 2001, 77th Leg., ch. 1420, Sec. 12.002(1), eff. Sept. 1, 2001. Renumbered from Local Government Code Sec. 212.135 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(107), eff. Sept. 1, 2003.

Sec. 212.156. ENFORCEMENT BY ORDINANCE; CIVIL PENALTY. (a) The governing body of the municipality by ordinance may require compliance with a restriction contained or incorporated by reference in a properly recorded plan, plat, or other instrument that affects a subdivision located inside the boundaries of the municipality.(b) The municipality may bring a civil action to recover a civil penalty for a violation of the restriction. The municipality may bring an action and recover the penalty in the same manner as a municipality may bring an action and recover a penalty under Subchapter B, Chapter 54.(c) For the purposes of an ordinance adopted under this section, restrictions do not include provisions that restrict the sale, rental, or use of property on the basis of race, color, religion, sex, or national origin and do not include any restrictions that by their express provisions have terminated.

Added by Acts 1991, 72nd Leg., ch. 893, Sec. 2, eff. Sept. 1, 1991. Renumbered from Local Government Code Sec. 230.006 by Acts 2001, 77th Leg., ch. 1420, Sec. 12.002(1), eff. Sept. 1, 2001. Renumbered from Local Government Code Sec. 212.136 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(107), eff. Sept. 1, 2003.

Sec. 212.157. GOVERNMENTAL FUNCTION. An action filed by a municipality under this subchapter to enforce a land use restriction is a governmental function of the municipality.

Added by Acts 2001, 77th Leg., ch. 1399, Sec. 2, eff. June 16, 2001.Renumbered from Local Government Code, Section 230.007 by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(56), eff. September 1, 2007

Sec. 212.158. EFFECT ON OTHER LAW. This subchapter does not prohibit the exhibition, play, or necessary incidental action thereto of a sweepstakes not prohibited by Chapter 622, Business & Commerce Code.

Added by Acts 2003, 78th Leg., ch. 1044, Sec. 5, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 2.25, eff. April 1, 2009.Renumbered from Local Government Code, Section 212.138 by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(54), eff. September 1, 2007.

SUBCHAPTER G. AGREEMENT GOVERNING CERTAIN LAND IN A MUNICIPALITYS EXTRATERRITORIAL JURISDICTIONSec. 212.171. APPLICABILITY. This subchapter does not apply to land located in the extraterritorial jurisdiction of a municipality with a population of 1.9 million or more.

Added by Acts 2003, 78th Leg., ch. 522, Sec. 1, eff. June 20, 2003.

Sec. 212.172. DEVELOPMENT AGREEMENT. (a) In this subchapter, "extraterritorial jurisdiction" means a municipality's extraterritorial jurisdiction as determined under Chapter 42.(b) The governing body of a municipality may make a written contract with an owner of land that is located in the extraterritorial jurisdiction of the municipality to:(1) guarantee the continuation of the extraterritorial status of the land and its immunity from annexation by the municipality for a period not to exceed 15 years;(2) extend the municipality's planning authority over the land by providing for a development plan to be prepared by the landowner and approved by the municipality under which certain general uses and development of the land are authorized;(3) authorize enforcement by the municipality of certain municipal land use and development regulations in the same manner the regulations are enforced within the municipality's boundaries;(4) authorize enforcement by the municipality of land use and development regulations other than those that apply within the municipality's boundaries, as may be agreed to by the landowner and the municipality;(5) provide for infrastructure for the land, including:(A) streets and roads;(B) street and road drainage;(C) land drainage; and(D) water, wastewater, and other utility systems;(6) authorize enforcement of environmental regulations;(7) provide for the annexation of the land as a whole or in parts and to provide for the terms of annexation, if annexation is agreed to by the parties;(8) specify the uses and development of the land before and after annexation, if annexation is agreed to by the parties; or(9) include other lawful terms and considerations the parties consider appropriate.(c) An agreement under this subchapter must:(1) be in writing;(2) contain an adequate legal description of the land;(3) be approved by the governing body of the municipality and the landowner; and(4) be recorded in the real property records of each county in which any part of the land that is subject to the agreement is located.(d) The parties to a contract may renew or extend it for successive periods not to exceed 15 years each. The total duration of the original contract and any successive renewals or extensions may not exceed 45 years.(e) A municipality in an affected county, as defined by Section 16.341, Water Code, may not enter into an agreement under this subchapter that is inconsistent with the model rules adopted under Section 16.343, Water Code.(f) The agreement between the governing body of the municipality and the landowner is binding on the municipality and the landowner and on their respective successors and assigns for the term of the agreement. The agreement is not binding on, and does not create any encumbrance to title as to, any end-buyer of a fully developed and improved lot within the development, except for land use and development regulations that may apply to a specific lot.(g) An agreement under this subchapter constitutes a permit under Chapter 245.(h) An agreement between a municipality and a landowner entered into prior to the effective date of this section and that complies with this section is validated.

Added by Acts 2003, 78th Leg., ch. 522, Sec. 1, eff. June 20, 2003.

Sec. 212.173. CERTAIN COASTAL AREAS. This subchapter does not apply to, limit, or otherwise affect any ordinance, order, rule, plan, or standard adopted by this state or a state agency, county, municipality, or other political subdivision of this state under the federal Coastal Zone Management Act of 1972 (16 U.S.C. Section 1451 et seq.), and its subsequent amendments, or Subtitle E, Title 2, Natural Resources Code.

Added by Acts 2003, 78th Leg., ch. 522, Sec. 1, eff. June 20, 2003.

Sec. 212.174. MUNICIPAL UTILITIES. A municipality may not require an agreement under this subchapter as a condition for providing water, sewer, electricity, gas, or other utility service from a municipally owned or municipally operated utility that provides any of those services.

Added by Acts 2003, 78th Leg., ch. 522, Sec. 1, eff. June 20, 2003.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONSSec. 212.901. DEVELOPER REQUIRED TO PROVIDE SURETY. (a) To ensure that it will not incur liabilities, a municipality may require, before it gives approval of the plans for a development, that the owner of the development provide sufficient surety to guarantee that claims against the development will be satisfied if a default occurs.(b) This section does not preclude a claimant from seeking recovery by other means.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 48(a), eff. Aug. 28, 1989.

Sec. 212.902. SCHOOL DISTRICT LAND DEVELOPMENT STANDARDS. (a) This section applies to agreements between school districts and any municipality which has annexed territory for limited purposes.(b) On request by a school district, a municipality shall enter an agreement with the board of trustees of the school district to establish review fees, review periods, and land development standards ordinances and to provide alternative water pollution control methodologies for school buildings constructed by the school district. The agreement shall include a provision exempting the district from all land development ordinances in cases where the district is adding temporary classroom buildings on an existing school campus.(c) If the municipality and the school district do not reach an agreement on or before the 120th day after the date on which the municipality receives the district's request for an agreement, proposed agreements by the school district and the municipality shall be submitted to an independent arbitrator appointed by the presiding district judge whose jurisdiction includes the school district. The arbitrator shall, after a hearing at which both the school district and municipality make presentations on their proposed agreements, prepare an agreement resolving any differences between the proposals. The agreement prepared by the arbitrator will be final and binding upon both the school district and the municipality. The cost of the arbitration proceeding shall be borne equally by the school district and the municipality.(d) A school district that requests an agreement under this section, at the time it makes the request, shall send a copy of the request to the commissioner of education. At the end of the 120-day period, the requesting district shall report to the commissioner the status or result of negotiations with the municipality. A municipality may send a separate status report to the commissioner. The district shall send to the commissioner a copy of each agreement between the district and a municipality under this section.(e) In this section, "land development standards" includes impervious cover limitations, building setbacks, floor to area ratios, building coverage, water quality controls, landscaping, development setbacks, compatibility standards, traffic analyses, and driveway cuts, if applicable.(f) Nothing in this section shall be construed to limit the applicability of or waive fees for fire, safety, health, or building code ordinances of the municipality prior to or during construction of school buildings, nor shall any agreement waive any fee or modify any ordinance of a municipality for an administration, service, or athletic facility proposed for construction by a school district.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 1, Sec. 3.18, eff. Sept. 1, 1990.

Sec. 212.903. CONSTRUCTION AND RENOVATION WORK ON COUNTY-OWNED BUILDINGS OR FACILITIES IN CERTAIN COUNTIES. (a) This section applies only to a county with a population of 250,000 or more.(b) A municipality is not authorized to require a county to notify the municipality or obtain a building permit for any new construction or renovation work performed within the limits of the municipality by the county's personnel or by county personnel acting as general contractor on county-owned buildings or facilities. Such construction or renovation work shall be inspected by a registered professional engineer or architect licensed in this state in accordance with any other applicable law. A municipality may require a building permit for construction or renovation work performed on county-owned buildings or facilities by private general contractors.(c) This section does not exempt a county from complying with a municipality's building code standards when performing construction or renovation work.

Added by Acts 1997, 75th Leg., ch. 271, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 368, Sec. 1, eff. Aug. 30, 1999.

Sec. 212.904. APPORTIONMENT OF MUNICIPAL INFRASTRUCTURE COSTS. (a) If a municipality requires as a condition of approval for a property development project that the developer bear a portion of the costs of municipal infrastructure improvements by the making of dedications, the payment of fees, or the payment of construction costs, the developer's portion of the costs may not exceed the amount required for infrastructure improvements that are roughly proportionate to the proposed development as approved by a professional engineer who holds a license issued under Chapter 1001, Occupations Code, and is retained by the municipality.(b) A developer who disputes the determination made under Subsection (a) may appeal to the governing body of the municipality. At the appeal, the developer may present evidence and testimony under procedures adopted by the governing body. After hearing any testimony and reviewing the evidence, the governing body shall make the applicable determination within 30 days following the final submission of any testimony or evidence by the developer.(c) A developer may appeal the determination of the governing body to a county or district court of the county in which the development project is located within 30 days of the final determination by the governing body.(d) A municipality may not require a developer to waive the right of appeal authorized by this section as a condition of approval for a development project.(e) A developer who prevails in an appeal under this section is entitled to applicable costs and to reasonable attorney's fees, including expert witness fees.(f) This section does not diminish the authority or modify the procedures specified by Chapter 395.

Added by Acts 2005, 79th Leg., Ch. 982, Sec. 1, eff. June 18, 2005.



CHAPTER 213. MUNICIPAL COMPREHENSIVE PLANS

LOCAL GOVERNMENT CODE

TITLE 7. REGULATION OF LAND USE, STRUCTURES, BUSINESSES, AND

RELATED ACTIVITIES

SUBTITLE A. MUNICIPAL REGULATORY AUTHORITY

CHAPTER 213. MUNICIPAL COMPREHENSIVE PLANS

Sec. 213.001. PURPOSE. The powers granted under this chapter

are for the purpose of promoting sound development of

municipalities and promoting public health, safety, and welfare.

Added by Acts 1997, 75th Leg., ch. 459, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 219.001 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.002(2), eff. Sept. 1, 2001.

Sec. 213.002. COMPREHENSIVE PLAN. (a) The governing body of a

municipality may adopt a comprehensive plan for the long-range

development of the municipality. A municipality may define the

content and design of a comprehensive plan.

(b) A comprehensive plan may:

(1) include but is not limited to provisions on land use,

transportation, and public facilities;

(2) consist of a single plan or a coordinated set of plans

organized by subject and geographic area; and

(3) be used to coordinate and guide the establishment of

development regulations.

(c) A municipality may define, in its charter or by ordinance,

the relationship between a comprehensive plan and development

regulations and may provide standards for determining the

consistency required between a plan and development regulations.

(d) Land use assumptions adopted in a manner that complies with

Subchapter C, Chapter 395, may be incorporated in a comprehensive

plan.

Added by Acts 1997, 75th Leg., ch. 459, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 219.002 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.002(2), eff. Sept. 1, 2001.

Sec. 213.003. ADOPTION OR AMENDMENT OF COMPREHENSIVE PLAN. (a)

A comprehensive plan may be adopted or amended by ordinance

following:

(1) a hearing at which the public is given the opportunity to

give testimony and present written evidence; and

(2) review by the municipality's planning commission or

department, if one exists.

(b) A municipality may establish, in its charter or by

ordinance, procedures for adopting and amending a comprehensive

plan.

Added by Acts 1997, 75th Leg., ch. 459, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 13.07, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 12.002(2),

eff. Sept. 1, 2001.

Sec. 213.004. EFFECT ON OTHER MUNICIPAL PLANS. This chapter

does not limit the ability of a municipality to prepare other

plans, policies, or strategies as required.

Added by Acts 1997, 75th Leg., ch. 459, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 219.004 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.002(2), eff. Sept. 1, 2001.

Sec. 213.005. NOTATION ON MAP OF COMPREHENSIVE PLAN. A map of a

comprehensive plan illustrating future land use shall contain the

following clearly visible statement: "A comprehensive plan shall

not constitute zoning regulations or establish zoning district

boundaries."

Added by Acts 1997, 75th Leg., ch. 459, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 219.005 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.002(2), eff. Sept. 1, 2001.



CHAPTER 214. MUNICIPAL REGULATION OF HOUSING AND OTHER STRUCTURES

LOCAL GOVERNMENT CODE

TITLE 7. REGULATION OF LAND USE, STRUCTURES, BUSINESSES, AND

RELATED ACTIVITIES

SUBTITLE A. MUNICIPAL REGULATORY AUTHORITY

CHAPTER 214. MUNICIPAL REGULATION OF HOUSING AND OTHER STRUCTURES

SUBCHAPTER A. DANGEROUS STRUCTURES

Sec. 214.001. AUTHORITY REGARDING SUBSTANDARD BUILDING. (a) A

municipality may, by ordinance, require the vacation, relocation

of occupants, securing, repair, removal, or demolition of a

building that is:

(1) dilapidated, substandard, or unfit for human habitation and

a hazard to the public health, safety, and welfare;

(2) regardless of its structural condition, unoccupied by its

owners, lessees, or other invitees and is unsecured from

unauthorized entry to the extent that it could be entered or used

by vagrants or other uninvited persons as a place of harborage or

could be entered or used by children; or

(3) boarded up, fenced, or otherwise secured in any manner if:

(A) the building constitutes a danger to the public even though

secured from entry; or

(B) the means used to secure the building are inadequate to

prevent unauthorized entry or use of the building in the manner

described by Subdivision (2).

(b) The ordinance must:

(1) establish minimum standards for the continued use and

occupancy of all buildings regardless of the date of their

construction;

(2) provide for giving proper notice, subject to Subsection

(b-1), to the owner of a building; and

(3) provide for a public hearing to determine whether a building

complies with the standards set out in the ordinance.

(b-1) For a condominium, as defined by Section 81.002 or 82.003,

Property Code, located wholly or partly in a municipality with a

population of more than 1.9 million, notice to a unit owner in

accordance with Section 82.118, Property Code, and notice to the

registered agent for the unit owners' association in the manner

provided for service of process to a condominium association

under Section 54.035(a-1) satisfy the notice requirements under

this section.

(c) A notice of a hearing sent to an owner, lienholder, or

mortgagee under this section must include a statement that the

owner, lienholder, or mortgagee will be required to submit at the

hearing proof of the scope of any work that may be required to

comply with the ordinance and the time it will take to reasonably

perform the work.

(d) After the public hearing, if a building is found in

violation of standards set out in the ordinance, the municipality

may order that the building be vacated, secured, repaired,

removed, or demolished by the owner within a reasonable time as

provided by this section. The municipality also may order that

the occupants be relocated within a reasonable time. If the

owner does not take the ordered action within the allotted time,

the municipality shall make a diligent effort to discover each

mortgagee and lienholder having an interest in the building or in

the property on which the building is located. The municipality

shall personally deliver, send by certified mail with return

receipt requested, or deliver by the United States Postal Service

using signature confirmation service, to each identified

mortgagee and lienholder a notice containing:

(1) an identification, which is not required to be a legal

description, of the building and the property on which it is

located;

(2) a description of the violation of municipal standards that

is present at the building; and

(3) a statement that the municipality will vacate, secure,

remove, or demolish the building or relocate the occupants of the

building if the ordered action is not taken within a reasonable

time.

(e) As an alternative to the procedure prescribed by Subsection

(d), the municipality may make a diligent effort to discover each

mortgagee and lienholder before conducting the public hearing and

may give them a notice of and an opportunity to comment at the

hearing. In addition, the municipality may file notice of the

hearing in the Official Public Records of Real Property in the

county in which the property is located. The notice must contain

the name and address of the owner of the affected property if

that information can be determined, a legal description of the

affected property, and a description of the hearing. The filing

of the notice is binding on subsequent grantees, lienholders, or

other transferees of an interest in the property who acquire such

interest after the filing of the notice, and constitutes notice

of the hearing on any subsequent recipient of any interest in the

property who acquires such interest after the filing of the

notice. If the municipality operates under this subsection, the

order issued by the municipality may specify a reasonable time as

provided by this section for the building to be vacated, secured,

repaired, removed, or demolished by the owner or for the

occupants to be relocated by the owner and an additional

reasonable time as provided by this section for the ordered

action to be taken by any of the mortgagees or lienholders in the

event the owner fails to comply with the order within the time

provided for action by the owner. Under this subsection, the

municipality is not required to furnish any notice to a mortgagee

or lienholder other than a copy of the order in the event the

owner fails to timely take the ordered action.

(f) Within 10 days after the date that the order is issued, the

municipality shall:

(1) file a copy of the order in the office of the municipal

secretary or clerk, if the municipality has a population of 1.9

million or less; and

(2) publish in a newspaper of general circulation in the

municipality in which the building is located a notice

containing:

(A) the street address or legal description of the property;

(B) the date of the hearing;

(C) a brief statement indicating the results of the order; and

(D) instructions stating where a complete copy of the order may

be obtained.

(g) After the hearing, the municipality shall promptly mail by

certified mail with return receipt requested, deliver by the

United States Postal Service using signature confirmation

service, or personally deliver a copy of the order to the owner

of the building and to any lienholder or mortgagee of the

building. The municipality shall use its best efforts to

determine the identity and address of any owner, lienholder, or

mortgagee of the building.

(h) In conducting a hearing authorized under this section, the

municipality shall require the owner, lienholder, or mortgagee of

the building to within 30 days:

(1) secure the building from unauthorized entry; or

(2) repair, remove, or demolish the building, unless the owner

or lienholder establishes at the hearing that the work cannot

reasonably be performed within 30 days.

(i) If the municipality allows the owner, lienholder, or

mortgagee more than 30 days to repair, remove, or demolish the

building, the municipality shall establish specific time

schedules for the commencement and performance of the work and

shall require the owner, lienholder, or mortgagee to secure the

property in a reasonable manner from unauthorized entry while the

work is being performed, as determined by the hearing official.

(j) A municipality may not allow the owner, lienholder, or

mortgagee more than 90 days to repair, remove, or demolish the

building or fully perform all work required to comply with the

order unless the owner, lienholder, or mortgagee:

(1) submits a detailed plan and time schedule for the work at

the hearing; and

(2) establishes at the hearing that the work cannot reasonably

be completed within 90 days because of the scope and complexity

of the work.

(k) If the municipality allows the owner, lienholder, or

mortgagee more than 90 days to complete any part of the work

required to repair, remove, or demolish the building, the

municipality shall require the owner, lienholder, or mortgagee to

regularly submit progress reports to the municipality to

demonstrate compliance with the time schedules established for

commencement and performance of the work. The order may require

that the owner, lienholder, or mortgagee appear before the

hearing official or the hearing official's designee to

demonstrate compliance with the time schedules. If the owner,

lienholder, or mortgagee owns property, including structures or

improvements on property, within the municipal boundaries that

exceeds $100,000 in total value, the municipality may require the

owner, lienholder, or mortgagee to post a cash or surety bond in

an amount adequate to cover the cost of repairing, removing, or

demolishing a building under this subsection. In lieu of a bond,

the municipality may require the owner, lienholder, or mortgagee

to provide a letter of credit from a financial institution or a

guaranty from a third party approved by the municipality. The

bond must be posted, or the letter of credit or third party

guaranty provided, not later than the 30th day after the date the

municipality issues the order.

(l) In a public hearing to determine whether a building complies

with the standards set out in an ordinance adopted under this

section, the owner, lienholder, or mortgagee has the burden of

proof to demonstrate the scope of any work that may be required

to comply with the ordinance and the time it will take to

reasonably perform the work.

(m) If the building is not vacated, secured, repaired, removed,

or demolished, or the occupants are not relocated within the

allotted time, the municipality may vacate, secure, remove, or

demolish the building or relocate the occupants at its own

expense. This subsection does not limit the ability of a

municipality to collect on a bond or other financial guaranty

that may be required by Subsection (k).

(n) If a municipality incurs expenses under Subsection (m), the

municipality may assess the expenses on, and the municipality has

a lien against, unless it is a homestead as protected by the

Texas Constitution, the property on which the building was

located. The lien is extinguished if the property owner or

another person having an interest in the legal title to the

property reimburses the municipality for the expenses. The lien

arises and attaches to the property at the time the notice of the

lien is recorded and indexed in the office of the county clerk in

the county in which the property is located. The notice must

contain the name and address of the owner if that information can

be determined with a reasonable effort, a legal description of

the real property on which the building was located, the amount

of expenses incurred by the municipality, and the balance due.

(o) If the notice is given and the opportunity to relocate the

tenants of the building or to repair, remove, or demolish the

building is afforded to each mortgagee and lienholder as

authorized by Subsection (d), (e), or (g), the lien is a

privileged lien subordinate only to tax liens.

(p) A hearing under this section may be held by a civil

municipal court.

(q) A municipality satisfies the requirements of this section to

make a diligent effort, to use its best efforts, or to make a

reasonable effort to determine the identity and address of an

owner, a lienholder, or a mortgagee if the municipality searches

the following records:

(1) county real property records of the county in which the

building is located;

(2) appraisal district records of the appraisal district in

which the building is located;

(3) records of the secretary of state;

(4) assumed name records of the county in which the building is

located;

(5) tax records of the municipality; and

(6) utility records of the municipality.

(r) When a municipality mails a notice in accordance with this

section to a property owner, lienholder, mortgagee, or registered

agent and the United States Postal Service returns the notice as

"refused" or "unclaimed," the validity of the notice is not

affected, and the notice is considered delivered.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 87(j), eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 743, Sec. 1, eff. Aug. 28, 1989;

Acts 1993, 73rd Leg., ch. 836, Sec. 10, eff. Sept. 1, 1993; Acts

1995, 74th Leg., ch. 359, Sec. 1, eff. Aug. 28, 1995; Acts 1997,

75th Leg., ch. 362, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th

Leg., ch. 357, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th Leg.,

ch. 413, Sec. 10, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch.

701, Sec. 2, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

370, Sec. 3, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1323, Sec. 5, eff. September 1, 2009.

Sec. 214.0011. ADDITIONAL AUTHORITY TO SECURE SUBSTANDARD

BUILDING. (a) A municipality by ordinance may establish minimum

standards for the use and occupancy of buildings in the

municipality regardless of the date of their construction and may

adopt other ordinances as necessary to carry out this section.

(b) The municipality may secure a building the municipality

determines:

(1) violates the minimum standards; and

(2) is unoccupied or is occupied only by persons who do not have

a right of possession to the building.

(c) Before the 11th day after the date the building is secured,

the municipality shall give notice to the owner by:

(1) personally serving the owner with written notice;

(2) depositing the notice in the United States mail addressed to

the owner at the owner's post office address;

(3) publishing the notice at least twice within a 10-day period

in a newspaper of general circulation in the county in which the

building is located if personal service cannot be obtained and

the owner's post office address is unknown; or

(4) posting the notice on or near the front door of the building

if personal service cannot be obtained and the owner's post

office address is unknown.

(d) The notice must contain:

(1) an identification, which is not required to be a legal

description, of the building and the property on which it is

located;

(2) a description of the violation of the municipal standards

that is present at the building;

(3) a statement that the municipality will secure or has

secured, as the case may be, the building; and

(4) an explanation of the owner's entitlement to request a

hearing about any matter relating to the municipality's securing

of the building.

(e) The municipality shall conduct a hearing at which the owner

may testify or present witnesses or written information about any

matter relating to the municipality's securing of the building

if, within 30 days after the date the municipality secures the

building, the owner files with the municipality a written request

for the hearing. The municipality shall conduct the hearing

within 20 days after the date the request is filed.

(f) A municipality has the same authority to assess expenses

under this section as it has to assess expenses under Section

214.001(n). A lien is created under this section in the same

manner that a lien is created under Section 214.001(n) and is

subject to the same conditions as a lien created under that

section.

(g) The authority granted by this section is in addition to that

granted by Section 214.001.

Added by Acts 1991, 72nd Leg., ch. 13, Sec. 1, eff. April 2,

1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 12.104,

eff. Sept. 1, 2001.

Sec. 214.00111. ADDITIONAL AUTHORITY TO PRESERVE SUBSTANDARD

BUILDING AS HISTORIC PROPERTY. (a) This section applies only to

a municipality that is designated as a certified local government

by the state historic preservation officer as provided by 16

U.S.C.A. Section 470 et seq.

(b) This section does not apply to an owner-occupied,

single-family dwelling.

(c) Before a notice is sent or a hearing is conducted under

Section 214.001, the historic preservation board of a

municipality may review a building described by Section

214.001(a) to determine whether the building can be rehabilitated

and designated:

(1) on the National Register of Historic Places;

(2) as a Recorded Texas Historic Landmark; or

(3) as historic property through a municipal historic

designation.

(d) If a municipal historic preservation board reviews a

building, the board shall submit a written report to the

municipality indicating the results of the review conducted under

this section before a public hearing is conducted under Section

214.001.

(e) If the municipal historic preservation board report

determines that the building may not be rehabilitated and

designated as historic property, the municipality may proceed as

provided by Section 214.001.

(f) If the municipal historic preservation board report

determines that the building may be rehabilitated and designated

as historic property, the municipality may not permit the

building to be demolished for at least 90 days after the date the

report is submitted. During this 90-day period, the municipality

shall notify the owner and attempt to identify a feasible

alternative use for the building or locate an alternative

purchaser to rehabilitate and maintain the building. If the

municipality is not able to locate the owner or if the owner does

not respond within the 90-day period, the municipality may

appoint a receiver as provided by Section 214.003.

(g) The municipality may require the building to be demolished

as provided by Section 214.001 after the expiration of the 90-day

period if the municipality is not able to:

(1) identify a feasible alternative use for the building;

(2) locate an alternative purchaser to rehabilitate and maintain

the building; or

(3) appoint a receiver for the building as provided by Section

214.003.

(h) An owner of a building described by Section 214.001(a) is

not liable for penalties related to the building that accrue

during the 90-day period provided for disposition of historic

property under this section.

Added by Acts 1995, 74th Leg., ch. 158, Sec. 1, eff. Aug. 28,

1995.

Sec. 214.0012. JUDICIAL REVIEW. (a) Any owner, lienholder, or

mortgagee of record of property jointly or severally aggrieved by

an order of a municipality issued under Section 214.001 may file

in district court a verified petition setting forth that the

decision is illegal, in whole or in part, and specifying the

grounds of the illegality. The petition must be filed by an

owner, lienholder, or mortgagee within 30 calendar days after the

respective dates a copy of the final decision of the municipality

is personally delivered to them, mailed to them by first class

mail with certified return receipt requested, or delivered to

them by the United States Postal Service using signature

confirmation service, or such decision shall become final as to

each of them upon the expiration of each such 30 calendar day

period.

(b) On the filing of the petition, the court may issue a writ of

certiorari directed to the municipality to review the order of

the municipality and shall prescribe in the writ the time within

which a return on the writ must be made, which must be longer

than 10 days, and served on the relator or the relator's

attorney.

(c) The municipality may not be required to return the original

papers acted on by it, but it is sufficient for the municipality

to return certified or sworn copies of the papers or of parts of

the papers as may be called for by the writ.

(d) The return must concisely set forth other facts as may be

pertinent and material to show the grounds of the decision

appealed from and shall be verified.

(e) The issuance of the writ does not stay proceedings on the

decision appealed from.

(f) Appeal in the district court shall be limited to a hearing

under the substantial evidence rule. The court may reverse or

affirm, in whole or in part, or may modify the decision brought

up for review.

(g) Costs may not be allowed against the municipality.

(h) If the decision of the municipality is affirmed or not

substantially reversed but only modified, the district court

shall allow to the municipality all attorney's fees and other

costs and expenses incurred by it and shall enter a judgment for

those items, which may be entered against the property owners,

lienholders, or mortgagees as well as all persons subject to the

proceedings before the municipality.

Added by Acts 1993, 73rd Leg., ch. 836, Sec. 11, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 413, Sec. 12, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

370, Sec. 4, eff. June 15, 2007.

Sec. 214.0015. ADDITIONAL AUTHORITY REGARDING SUBSTANDARD

BUILDING. (a) This section applies only to a municipality that

has adopted an ordinance under Section 214.001.

(b) In addition to the authority granted to the municipality by

Section 214.001, after the expiration of the time allotted under

Section 214.001(d) or (e) for the repair, removal, or demolition

of a building, the municipality may:

(1) repair the building at the expense of the municipality and

assess the expenses on the land on which the building stands or

to which it is attached and may provide for that assessment, the

mode and manner of giving notice, and the means of recovering the

repair expenses; or

(2) assess a civil penalty against the property owner for

failure to repair, remove, or demolish the building and provide

for that assessment, the mode and manner of giving notice, and

the means of recovering the assessment.

(c) The municipality may repair a building under Subsection (b)

only to the extent necessary to bring the building into

compliance with the minimum standards and only if the building is

a residential building with 10 or fewer dwelling units. The

repairs may not improve the building to the extent that the

building exceeds minimum housing standards.

(d) The municipality shall impose a lien against the land on

which the building stands or stood, unless it is a homestead as

protected by the Texas Constitution, to secure the payment of the

repair, removal, or demolition expenses or the civil penalty.

Promptly after the imposition of the lien, the municipality must

file for record, in recordable form in the office of the county

clerk of the county in which the land is located, a written

notice of the imposition of the lien. The notice must contain a

legal description of the land.

(e) Except as provided by Section 214.001, the municipality's

lien to secure the payment of a civil penalty or the costs of

repairs, removal, or demolition is inferior to any previously

recorded bona fide mortgage lien attached to the real property to

which the municipality's lien attaches if the mortgage lien was

filed for record in the office of the county clerk of the county

in which the real property is located before the date the civil

penalty is assessed or the repair, removal, or demolition is

begun by the municipality. The municipality's lien is superior to

all other previously recorded judgment liens.

(f) Any civil penalty or other assessment imposed under this

section accrues interest at the rate of 10 percent a year from

the date of the assessment until paid in full.

(g) The municipality's right to the assessment lien may not be

transferred to third parties.

(h) In any judicial proceeding regarding enforcement of

municipal rights under this section, the prevailing party is

entitled to recover reasonable attorney's fees from the

nonprevailing party.

(i) A lien acquired under this section by a municipality for

repair expenses may not be foreclosed if the property on which

the repairs were made is occupied as a residential homestead by a

person 65 years of age or older.

(j) The municipality by order may assess and recover a civil

penalty against a property owner at the time of an administrative

hearing on violations of an ordinance, in an amount not to exceed

$1,000 a day for each violation or, if the owner shows that the

property is the owner's lawful homestead, in an amount not to

exceed $10 a day for each violation, if the municipality proves:

(1) the property owner was notified of the requirements of the

ordinance and the owner's need to comply with the requirements;

and

(2) after notification, the property owner committed an act in

violation of the ordinance or failed to take an action necessary

for compliance with the ordinance.

(k) An assessment of a civil penalty under Subsection (j) is

final and binding and constitutes prima facie evidence of the

penalty in any suit brought by a municipality in a court of

competent jurisdiction for a final judgment in accordance with

the assessed penalty.

(l) To enforce a civil penalty under this subchapter, the clerk

or secretary of the municipality must file with the district

clerk of the county in which the municipality is located a

certified copy of an order issued under Subsection (j) stating

the amount and duration of the penalty. No other proof is

required for a district court to enter a final judgment on the

penalty.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 49(a), eff. Aug. 28,

1989. Amended by Acts 1989, 71st Leg., ch. 743, Sec. 2, 3, eff.

Aug. 28, 1989; Acts 1995, 74th Leg., ch. 359, Sec. 2, eff. Aug.

28, 1995; Acts 2001, 77th Leg., ch. 1420, Sec. 12.105, eff. Sept.

1, 2001.

Sec. 214.002. REQUIRING REPAIR, REMOVAL, OR DEMOLITION OF

BUILDING OR OTHER STRUCTURE. (a) If the governing body of a

municipality finds that a building, bulkhead or other method of

shoreline protection, fence, shed, awning, or other structure, or

part of a structure, is likely to endanger persons or property,

the governing body may:

(1) order the owner of the structure, the owner's agent, or the

owner or occupant of the property on which the structure is

located to repair, remove, or demolish the structure, or the part

of the structure, within a specified time; or

(2) repair, remove, or demolish the structure, or the part of

the structure, at the expense of the municipality, on behalf of

the owner of the structure or the owner of the property on which

the structure is located, and assess the repair, removal, or

demolition expenses on the property on which the structure was

located.

(b) The governing body shall provide by ordinance for:

(1) the assessment of repair, removal, or demolition expenses

incurred under Subsection (a)(2);

(2) a method of giving notice of the assessment; and

(3) a method of recovering the expenses.

(c) The governing body may punish by a fine, confinement in

jail, or both a person who does not comply with an order issued

under Subsection (a)(1).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 743, Sec. 4, eff. Aug. 28,

1989; Acts 1993, 73rd Leg., ch. 219, Sec. 1, eff. Aug. 30, 1993.

Sec. 214.003. RECEIVER. (a) A home-rule municipality may bring

an action in district court against an owner of property that is

not in substantial compliance with the municipal ordinances

regarding:

(1) fire protection;

(2) structural integrity;

(3) zoning; or

(4) disposal of refuse.

(b) Except as provided by Subsection (c), the court may appoint

as a receiver for the property a nonprofit organization with a

demonstrated record of rehabilitating properties if the court

finds that:

(1) the structures on the property are in violation of the

standards set forth in Section 214.001(b) and an ordinance

described by Subsection (a);

(2) notice of violation was given to the record owner of the

property; and

(3) a public hearing as required by Section 214.001(d) has been

conducted.

(c) The court may appoint as a receiver for historic property

subject to Section 214.00111 a nonprofit organization or an

individual with a demonstrated record of rehabilitating

historical buildings if the court finds that:

(1) the structures on the property are in violation of the

standards established under Section 214.001(b) and an ordinance

described by Subsection (a);

(2) the structure has been reviewed by the municipal historic

preservation board and the structure meets the criteria set forth

in Section 214.00111;

(3) notice of the violation was given to the record owner of the

property; and

(4) a public hearing as required by Section 214.001 has been

conducted.

(d) For the purposes of this section, if the record owner does

not appear at the hearing required by Section 214.001(d), the

hearing shall be conducted as if the owner had personally

appeared.

(e) In the action, the record owners and any lienholders of

record of the property shall be served with personal notice of

the proceedings or, if not available after due diligence, may be

served by publication. Actual service or service by publication

on the record owners or lienholders constitutes notice to all

unrecorded owners or lienholders.

(f) The court may issue, on a showing of imminent risk of injury

to any person occupying the property or a person in the

community, any mandatory or prohibitory temporary restraining

orders and temporary injunctions necessary to protect the public

health and safety.

(g) A receiver appointed by the court may:

(1) take control of the property;

(2) collect rents due on the property;

(3) make or have made any repairs necessary to bring the

property into compliance with:

(A) minimum standards in local ordinances; or

(B) guidelines for rehabilitating historic properties

established by the secretary of the interior under 16 U.S.C.A.

Section 470 et seq. or the municipal historic preservation board,

if the property is considered historic property under Section

214.00111;

(4) make payments necessary for the maintenance or restoration

of utilities to the properties;

(5) purchase materials necessary to accomplish repairs;

(6) renew existing rental contracts and leases;

(7) enter into new rental contracts and leases;

(8) affirm, renew, or enter into a new contract providing for

insurance coverage on the property; and

(9) exercise all other authority that an owner of the property

would have except for the authority to sell the property.

(h) On the completion of the restoration of the property to the

minimum code standards of the municipality or guidelines for

rehabilitating historic property, or before petitioning a court

for termination of the receivership under Subsection (l):

(1) the receiver shall file with the court a full accounting of

all costs and expenses incurred in the repairs, including

reasonable costs for labor and supervision, all income received

from the property, and, at the receiver's discretion, a

receivership fee of 10 percent of those costs and expenses;

(2) if the income exceeds the total of the cost and expense of

rehabilitation and any receivership fee, the rehabilitated

property shall be restored to the owners and any net income shall

be returned to the owners; and

(3) if the total of the costs and expenses and any receivership

fee exceeds the income received during the receivership, the

receiver may maintain control of the property until the time all

rehabilitation and maintenance costs and any receivership fee are

recovered, or until the receivership is terminated.

(h-1) A receiver shall have a lien on the property under

receivership for all of the receiver's unreimbursed costs and

expenses and any receivership fee.

(i) Any record lienholder may, after initiation of an action by

a municipality:

(1) intervene in the action; and

(2) request appointment as a receiver:

(A) under the same conditions as the nonprofit organization; and

(B) on a demonstration to the court of an ability and

willingness to rehabilitate the property.

(j) For the purposes of this section, the interests and rights

of an unrecorded lienholder or unrecorded property owner are, in

all respects, inferior to the rights of a duly appointed

receiver.

(k) The court may not appoint a receiver for any property that

is an owner-occupied, single-family residence.

(l) A receiver appointed by a district court under this section,

or the home-rule municipality that filed the action under which

the receiver was appointed, may petition the court to terminate

the receivership and order the sale of the property after the

receiver has been in control of the property for more than one

year, if an owner has been served with notice but has failed to

assume control or repay all rehabilitation and maintenance costs

and any receivership fee of the receiver.

(m) In the action, the record owners and any lienholders of

record of the property shall be served with personal notice of

the proceedings or, if not found after due diligence, may be

served by publication. Actual service or service by publication

on all record owners and lienholders of record constitutes notice

to all unrecorded owners and lienholders.

(n) The court may order the sale of the property if the court

finds that:

(1) notice was given to each record owner of the property and

each lienholder of record;

(2) the receiver has been in control of the property for more

than one year and an owner has failed to repay all rehabilitation

and maintenance costs and any receivership fee of the receiver;

and

(3) no lienholder of record has intervened in the action and

offered to repay the costs and any receivership fee of the

receiver and assume control of the property.

(o) The court shall order the sale to be conducted by the

petitioner in the same manner that a sale is conducted under

Chapter 51, Property Code. If the record owners and lienholders

are identified, notice of the date and time of the sale must be

sent in the same manner as provided by Chapter 51, Property Code.

If the owner cannot be located after due diligence, the owner

may be served notice by publication. The receiver may bid on the

property at the sale and may use a lien granted under Subsection

(h-1) as credit toward the purchase. The petitioner shall make a

report of the sale to the court.

(p) The court shall confirm the sale and order a distribution of

the proceeds of the sale in the following order:

(1) court costs;

(2) costs and expenses of the receiver, and any lien held by the

receiver; and

(3) other valid liens.

(q) Any remaining sums must be paid to the owner. If the owner

is not identified or cannot be located, the court shall order the

remaining sums to be deposited in an interest-bearing account

with the district clerk's office in the district in which the

action is pending, and the clerk shall hold the funds as provided

by other law.

(r) After the proceeds are distributed, the court shall award

fee title to the purchaser subject to any recorded bona fide

liens that were not paid by the proceeds of the sale.

Added by Acts 1989, 71st Leg., ch. 389, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 49, Sec. 1, eff. April

29, 1991; Acts 1995, 74th Leg., ch. 158, Sec. 2, eff. Aug. 28,

1995; Acts 2001, 77th Leg., ch. 1420, Sec. 12.106, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1341, Sec. 29, eff. September 1, 2007.

Sec. 214.0031. ADDITIONAL AUTHORITY TO APPOINT RECEIVER FOR

HAZARDOUS PROPERTIES. (a) In this section:

(1) "Eligible nonprofit housing organization" means a nonprofit

housing organization that is certified by a home-rule

municipality to bring an action under this section.

(2) "Multifamily residential property" means any residential

dwelling complex consisting of four or more units.

(b) A home-rule municipality may annually certify one or more

nonprofit housing organizations to bring an action under this

section after making the following findings:

(1) the nonprofit housing organization has a record of community

involvement; and

(2) the certification will further the home-rule municipality's

goal to rehabilitate hazardous properties.

(c) A home-rule municipality or an eligible nonprofit housing

organization may bring an action under this section in district

court against an owner of property that is not in substantial

compliance with one or more municipal ordinances regarding:

(1) the prevention of substantial risk of injury to any person;

or

(2) the prevention of an adverse health impact to any person.

(d) A municipality that grants authority to an eligible

nonprofit housing organization to initiate an action under this

section has standing to intervene in the proceedings at any time

as a matter of right.

(e) The court may appoint a receiver if the court finds that:

(1) the property is in violation of one or more ordinances of

the municipality described by Subsection (c);

(2) the condition of the property constitutes a serious and

imminent public health or safety hazard; and

(3) the property is not an owner-occupied, single-family

residence.

(f) The following are eligible to serve as court-appointed

receivers:

(1) an entity with, as determined by the court, sufficient

capacity and experience rehabilitating properties; and

(2) an individual with, as determined by the court, sufficient

resources and experience rehabilitating properties.

(g) Notwithstanding Subsection (f), an entity is ineligible to

serve as a receiver for a multifamily residential property if the

nonprofit housing organization that brought the action under this

section has an ownership interest or a right to income in the

entity.

(h) The home-rule municipality or eligible nonprofit housing

organization must send by certified mail notice of any ordinance

violation alleged to exist on the property on or before the 30th

day before the date an action is filed under this section to:

(1) the physical address of the property; and

(2) the address as indicated on the most recently approved

municipal tax roll for the property owner or the property owner's

agent.

(i) In an action under this section, each record owner and each

lienholder of record of the property shall be served with notice

of the proceedings or, if not available after due diligence, may

be served by alternative means, including publication, as

prescribed by the Texas Rules of Civil Procedure. Actual service

or service by publication on a record owner or lienholder

constitutes notice to each unrecorded owner or lienholder.

(j) On a showing of imminent risk of injury to a person

occupying the property or present in the community, the court may

issue a mandatory or prohibitory temporary restraining order or

temporary injunction as necessary to protect the public health or

safety.

(k) Unless inconsistent with this section or other law, the

rules of equity govern all matters relating to a court action

under this section.

(l) Subject to control of the court, a court-appointed receiver

has all powers necessary and customary to the powers of a

receiver under the laws of equity and may:

(1) take possession and control of the property;

(2) operate and manage the property;

(3) establish and collect rents and income on the property;

(4) lease the property;

(5) make any repairs and improvements necessary to bring the

property into compliance with local codes and ordinances and

state laws, including:

(A) performing and entering into contracts for the performance

of work and the furnishing of materials for repairs and

improvements; and

(B) entering into loan and grant agreements for repairs and

improvements to the property;

(6) pay expenses, including paying for utilities and paying

taxes and assessments, insurance premiums, and reasonable

compensation to a property management agent;

(7) enter into contracts for operating and maintaining the

property;

(8) exercise all other authority of an owner of the property

other than the authority to sell the property unless authorized

by the court under Subsection (n); and

(9) perform other acts regarding the property as authorized by

the court.

(m) A court-appointed receiver may demolish a single-family

structure on the property under this section on authorization by

the court and only if the court finds:

(1) it is not economically feasible to bring the structure into

compliance with local codes and ordinances and state laws; and

(2) the structure is:

(A) unfit for human habitation or is a hazard to the public

health or safety;

(B) regardless of its structural condition:

(i) unoccupied by its owners or lessees or other invitees; and

(ii) unsecured from unauthorized entry to the extent that it

could be entered or used by vagrants or other uninvited persons

as a place of harborage or could be entered or used by children;

or

(C) boarded, fenced, or otherwise secured, but:

(i) the structure constitutes a danger to the public even though

secured from entry; or

(ii) the means used to secure the structure are inadequate to

prevent unauthorized entry or use of the structure in the manner

described by Paragraph (B)(ii).

(n) On demolition of the structure, the court may authorize the

receiver to sell the property to an individual or organization

that will bring the property into productive use.

(o) On completing the repairs or demolishing the structure or

before petitioning a court for termination of the receivership,

the receiver shall file with the court a full accounting of all

costs and expenses incurred in the repairs or demolition,

including reasonable costs for labor and supervision, all income

received from the property, and, at the receiver's discretion, a

receivership fee of 10 percent of those costs and expenses. If

the property was sold under Subsection (n) and the revenue

exceeds the total of the costs and expenses incurred by the

receiver plus any receivership fee, any net income shall be

returned to the owner. If the property is not sold and the

income produced exceeds the total of the costs and expenses

incurred by the receiver plus any receivership fee, the

rehabilitated property shall be restored to the owner and any net

income shall be returned to the owner. If the total of the costs

and expenses incurred by the receiver plus any receivership fee

exceeds the income produced during the receivership, the receiver

may maintain control of the property until all rehabilitation and

maintenance costs plus any receivership fee are recovered or

until the receivership is terminated.

(p) A receiver shall have a lien on the property for all of the

receiver's unreimbursed costs and expenses, plus any receivership

fee.

(q) Any lienholder of record may, after initiation of an action

under this section:

(1) intervene in the action; and

(2) request appointment as a receiver under this section if the

lienholder demonstrates to the court an ability and willingness

to rehabilitate the property.

(r) A receiver appointed under this section or the home-rule

municipality or eligible nonprofit housing organization that

filed the action under which the receiver was appointed may

petition the court to terminate the receivership and order the

sale of the property if an owner has been served with notice but

has failed to repay all of the receiver's outstanding costs and

expenses plus any receivership fee on or before the 180th day

after the date the notice was served.

(s) The court may order the sale of the property if the court

finds that:

(1) notice was given to each record owner of the property and

each lienholder of record;

(2) the receiver has been in control of the property and the

owner has failed to repay all the receiver's outstanding costs

and expenses of rehabilitation plus any receivership fee within

the period prescribed by Subsection (r); and

(3) no lienholder of record has intervened in the action and

tendered the receiver's costs and expenses, plus any receivership

fee, and assumed control of the property.

(t) The court may order the property sold:

(1) to a land bank or other party as the court may direct,

excluding, for multifamily residential properties, an eligible

nonprofit housing organization that initiated the action under

this section; or

(2) at public auction.

(u) The receiver, if an entity not excluded under Subsection

(t), may bid on the property at the sale described by Subsection

(t)(2) and may use a lien granted under Subsection (p) as credit

toward the purchase.

(v) The court shall confirm a sale under this section and order

a distribution of the proceeds of the sale in the following

order:

(1) court costs;

(2) costs and expenses, plus a receivership fee, and any lien

held by the receiver; and

(3) other valid liens.

(w) Any remaining amount shall be paid to the owner. If the

owner cannot be identified or located, the court shall order the

remaining amount to be deposited in an interest-bearing account

with the district clerk's office in the district court in which

the action is pending. The district clerk shall hold the funds

as provided by other law.

(x) After the proceeds are distributed, the court shall award

fee title to the purchaser. If the proceeds of the sale are

insufficient to pay all liens, claims, and encumbrances on the

property, the court shall extinguish all unpaid liens, claims,

and encumbrances on the property and award title to the purchaser

free and clear.

(y) This section does not foreclose any right or remedy that may

be available under Section 214.003, other state law, or the laws

of equity.

Added by Acts 2009, 81st Leg., R.S., Ch.

1414, Sec. 1, eff. September 1, 2009.

Sec. 214.004. SEIZURE AND SALE OF PROPERTY TO RECOVER EXPENSES.

A Type A general-law municipality or home-rule municipality may

foreclose a lien on property under this subchapter:

(1) in a proceeding relating to the property brought under

Subchapter E, Chapter 33, Tax Code; or

(2) in a judicial proceeding, if:

(A) a building or other structure on the property has been

demolished;

(B) a lien for the cost of the demolition of the building or

other structure on the property has been created and that cost

has not been paid more than 180 days after the date the lien was

filed; and

(C) ad valorem taxes are delinquent on all or part of the

property.

Added by Acts 1995, 74th Leg., ch. 1017, Sec. 5, eff. Aug. 28,

1995. Amended by Acts 1997, 75th Leg., ch. 470, Sec. 1, eff. May

30, 1997.

Sec. 214.005. PROPERTY BID OFF TO MUNICIPALITY. A municipality

may adopt an ordinance under Section 214.001(a) that applies to

property that has been bid off to the municipality under Section

34.01(j), Tax Code.

Added by Acts 2001, 77th Leg., ch. 413, Sec. 11, eff. Sept. 1,

2001.

SUBCHAPTER B. PLUMBING AND SEWERS

Sec. 214.011. PLUMBING INSPECTOR. (a) If a municipality does

not have a special charter that provides for an inspector of

plumbing, the governing body of the municipality may appoint an

inspector of plumbing for a term fixed by the governing body.

(b) The same individual may serve as plumbing inspector and

municipal engineer.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 87(k), eff. Aug. 28,

1989.

Sec. 214.012. SEWERS AND PLUMBING. A municipality that has

underground sewers or cesspools shall regulate by ordinance:

(1) the tapping of the sewers and cesspools; and

(2) house draining and plumbing.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 214.013. SEWER CONNECTIONS. (a) A municipality may:

(1) provide for a sanitary sewer system; and

(2) require property owners to connect to the sewer system.

(b) If an owner does not connect to the sewer system, the

municipality may:

(1) fix a lien against the owner's property;

(2) charge the cost of the connection to the owner as a personal

liability; and

(3) impose a penalty on the owner.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 51, Sec. 1, eff. Aug. 30,

1993.

Sec. 214.014. DRAINS, SINKS, AND PRIVIES. (a) The governing

body of a Type A general-law municipality may, by resolution or

ordinance, order the owner of a private drain, sink, or privy to

fill up, clean, drain, alter, relay, repair, or improve the

drain, sink, or privy.

(b) If the order cannot be served on a person in the

municipality, the municipality may have the work done on behalf

of the owner. The municipality may fix a lien on the owner's

property for expenses incurred in having the work done. The lien

is created when the mayor of the municipality files and records a

memorandum, under the seal of the municipality, with the clerk of

the district court.

(c) The municipality may enforce the lien and may obtain in any

court having jurisdiction a judgment against the owner for the

amount of the expenses.

(d) The governing body may punish by a fine a person who does

not comply with an order adopted under this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 214.015. SEIZURE AND SALE OF PROPERTY TO RECOVER EXPENSES.

A home-rule municipality or Type A general-law municipality may

foreclose a lien on property under this subchapter in a

proceeding relating to the property brought under Subchapter E,

Chapter 33, Tax Code.

Added by Acts 1995, 74th Leg., ch. 1017, Sec. 6, eff. Aug. 28,

1995.

SUBCHAPTER C. SWIMMING POOL ENCLOSURES

Sec. 214.101. AUTHORITY REGARDING SWIMMING POOL ENCLOSURES. (a)

A municipality may by ordinance establish minimum standards for

swimming pool fences and enclosures and may adopt other

ordinances as necessary to carry out this subchapter. A municipal

ordinance containing standards for a pool yard enclosure as

defined by Chapter 757, Health and Safety Code, as added by

Section 2, Chapter 517, Acts of the 73rd Legislature, 1993, must

contain the same standards for that enclosure as are required or

permitted by that chapter of the Health and Safety Code.

(b) A municipality that adopts an ordinance under this

subchapter may repair, replace, secure, or otherwise remedy an

enclosure or fence that is damaged, deteriorated, substandard,

dilapidated, or otherwise in a state that poses a hazard to the

public health, safety, and welfare.

(c) A municipality may require the owner of the property on

which the swimming pool or enclosure or fence is situated, after

notice and hearing as provided in Sections 214.001(d) and (e), to

repair, replace, secure, or otherwise remedy an enclosure or

fence of a swimming pool that the municipality or an appropriate

municipal official, agent, or employee determines violates the

minimum standards adopted under this subchapter.

(d) If the enclosure or fence is on unoccupied property or is on

property occupied only by persons who do not have a right of

possession to the property, the municipality shall give notice to

the owner, in accordance with the procedures set out in Sections

214.0011(c) and (d), of the municipality's action to repair,

replace, secure, or otherwise remedy an enclosure or fence of a

swimming pool.

(e) If a municipality incurs expenses under this subchapter, the

municipality may assess the expenses on, and the municipality has

a lien against, unless it is a homestead as protected by the

Texas Constitution, the property on which the swimming pool or

the enclosure or fence is situated. The lien is extinguished if

the property owner or another person having an interest in the

legal title to the property reimburses the municipality for the

expenses. The lien arises and attaches to the property at the

time the notice of the lien is recorded in the office of the

county clerk in the county in which the property is situated. The

notice must contain the name and address of the owner if that

information can be determined with a reasonable effort, a legal

description of the real property on which the swimming pool or

the enclosure or fence is situated, the amount of expenses

incurred by the municipality, and the balance due. The lien is a

privileged lien subordinate only to tax liens and all previously

recorded bona fide mortgage liens attached to the real property

to which the municipality's lien attaches.

(f) An ordinance adopted under this subchapter may provide for a

penalty, not to exceed $1,000, for a violation of the ordinance.

The ordinance may provide that each day a violation occurs

constitutes a separate offense.

(g) A municipal official, agent, or employee, acting under the

authority granted by this subchapter or any ordinance adopted

under this subchapter, may enter any unoccupied premises at a

reasonable time to inspect, investigate, or enforce the powers

granted under this subchapter or any ordinance adopted pursuant

to this subchapter. After providing a minimum of 24 hours notice

to the occupant, a municipal official, agent, or employee, acting

under the authority granted by this subchapter or any ordinance

adopted under this subchapter, may enter any occupied premises to

inspect, investigate, or enforce the powers granted under this

subchapter or any ordinance adopted pursuant to this subchapter.

A municipality and its officials, agents, or employees shall be

immune from liability for any acts or omissions not knowingly

done that are associated with actions taken in an effort to

eliminate the dangerous conditions posed by an enclosure or fence

that is damaged, deteriorated, substandard, dilapidated, or

otherwise in a state that poses a hazard to the public health,

safety, and welfare and for any previous or subsequent conditions

on the property.

(h) The authority granted by this subchapter is in addition to

that granted by any other law.

Added by Acts 1993, 73rd Leg., ch. 517, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 577, Sec. 1, eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1420, Sec. 12.107, eff.

Sept. 1, 2001.

Sec. 214.102. SEIZURE AND SALE OF PROPERTY TO RECOVER EXPENSES.

A municipality may foreclose a lien on property under this

subchapter in a proceeding relating to the property brought under

Subchapter E, Chapter 33, Tax Code.

Added by Acts 1995, 74th Leg., ch. 1017, Sec. 7, eff. Aug. 28,

1995.

SUBCHAPTER D. BUILDING LINES

Sec. 214.131. DEFINITIONS. In this subchapter:

(1) "Street" means a public highway, boulevard, parkway, square,

or street, or a part or side of any of these.

(2) "Structure" means a building or other structure, or a part

of a building or other structure.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 213.001 and amended by Acts 2001, 77th Leg.,

ch. 1420, Sec. 12.002(4), eff. Sept. 1, 2001.

Sec. 214.132. BUILDING LINES AUTHORIZED. The governing body of

a municipality may, by resolution or ordinance, establish a

building line on a street in the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 213.002 by Acts 2001, 77th Leg., ch. 1420,

Sec. 12.002(4), eff. Sept. 1, 2001.

Sec. 214.133. ACTIVITY PROHIBITED WITHIN BUILDING LINE. In the

area between a street and a building line established under this

subchapter for the street, the erection, re-erection,

reconstruction, or substantial repair of a structure is

prohibited.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 213.003 and amended by Acts 2001, 77th Leg.,

ch. 1420, Sec. 12.002(4), eff. Sept. 1, 2001.

Sec. 214.134. RESOLUTION OR ORDINANCE. (a) In adopting a

resolution or ordinance that establishes a building line, a

municipality must follow the same procedure that it is authorized

by law to use to acquire land for the opening of streets.

(b) The resolution or ordinance must:

(1) describe the street affected and the location of the

building line; and

(2) provide a period, not to exceed 25 years after the date on

which the line is established, during which structures extending

into the area between the street and the building line must be

brought into conformance with the line.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 213.004 by Acts 2001, 77th Leg., ch. 1420,

Sec. 12.002(4), eff. Sept. 1, 2001.

Sec. 214.135. CONDEMNATION OF EASEMENTS AND INTERESTS;

ASSESSMENTS. (a) A municipality must follow the same procedure

that it is authorized by law to use to open streets when the

municipality:

(1) institutes and conducts a condemnation proceeding to condemn

an easement or interest necessary to establish a building line;

or

(2) imposes and collects an assessment based on the benefits

arising out of the establishment of a building line against the

property owner and property abutting or in the vicinity of the

building line.

(b) If, in the condemnation of a tract, the ownership of the

tract or the interests in the tract are in controversy or

unknown, an award for the tract may be made in bulk and paid into

court for the use of the parties owning or interested in the

tract as their ownership or interest appears.

(c) When the award and findings of the special commissioners,

who are appointed under Chapter 21, Property Code, are filed with

the court having jurisdiction over the condemnation proceedings,

the award and findings are final and shall be made the judgment

of the court. Compensation is due and payable on rendition of the

judgment by the court adopting the award.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 213.005 by Acts 2001, 77th Leg., ch. 1420,

Sec. 12.002(4), eff. Sept. 1, 2001.

Sec. 214.136. CONDEMNATION OF PROPERTY. (a) Before or after

expiration of the period for conformance set under Section

213.134(b)(2), a municipality, following the same procedure that

it is authorized by law to use to institute condemnation

proceedings, may:

(1) remove a structure and condemn property in the area between

a street and a building line; and

(2) impose an assessment against property owners and property

that is benefitted by the establishment of the building line to

the extent of the benefit.

(b) The municipality must provide notice and a hearing to the

owner of affected property for the determination of:

(1) additional damages sustained by the removal of a structure

or the taking of land in the area between a street and a building

line; or

(2) the assessment to be imposed against a property owner and

the property.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 213.006 and amended by Acts 2001, 77th Leg.,

ch. 1420, Sec. 12.002(4), eff. Sept. 1, 2001.

SUBCHAPTER E. COMMERCIAL BUILDING PERMITS IN MUNICIPALITIES WITH

POPULATION OF MORE THAN 900,000

Sec. 214.161. MUNICIPALITY COVERED BY SUBCHAPTER. This

subchapter applies only to a municipality with a population of

more than 1.18 million.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 94, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 669, Sec. 74, eff. Sept. 1, 2001;

Acts 2001, 77th Leg., ch. 1420, Sec. 12.002(5), eff. Sept. 1,

2001.

Sec. 214.162. DEFINITIONS. In this subchapter:

(1) "Commercial building" means a building that is not a single

family residence.

(2) "Permit department" means the municipal agency that is

authorized to issue commercial building permits.

(3) "Subdivider" means a person who divides a tract of real

property under circumstances to which Subchapter A, Chapter 212

applies.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 230.012 by Acts 2001, 77th Leg., ch. 1420,

Sec. 12.002(5), eff. Sept. 1, 2001.

Sec. 214.163. PERMIT APPLICATION REQUIREMENTS; ISSUANCE OF

PERMIT. (a) A person who desires to obtain a commercial

building permit must file with the permit application a certified

copy of any instrument that contains a restriction on the use of

or on construction on the affected property and must also include

a certified copy of any amendment, judgment, or other document

that affects the use of the property.

(b) The permit department shall issue a permit for construction

or repair that conforms to all restrictions relating to the use

of the property described in the application if the applicant for

the permit has complied with this subchapter and with local

ordinances relating to commercial building permits.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 230.013 by Acts 2001, 77th Leg., ch. 1420,

Sec. 12.002(5), eff. Sept. 1, 2001.

Sec. 214.164. FILING OF PLAT AND RESTRICTIONS; EFFECT ON PERMIT.

(a) At the time that a subdivider files a plat of a proposed

subdivision for recording, the subdivider shall file with the

permit department two copies of the subdivision plat and of any

restrictions relating to the property included in the plat.

(b) The permit department shall securely keep one copy of the

plat and restrictions as a permanent record.

(c) A person who desires to obtain a commercial building permit

for property that is included in a plat or restrictions on file

with the permit department is not required to file a copy of the

plat and the restrictions with the permit application.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 230.014 by Acts 2001, 77th Leg., ch. 1420,

Sec. 12.002(5), eff. Sept. 1, 2001.

Sec. 214.165. REPAIRS; CONVERSIONS. (a) A person who proposes

to substantially repair or remodel a commercial building located

within a subdivision or to convert a single family residence into

a commercial building must obtain a commercial building permit

from the permit department.

(b) This section does not apply to a violation of a restrictive

covenant that occurred before May 18, 1965, if the violation

retains the status existing on that date.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 230.015 by Acts 2001, 77th Leg., ch. 1420,

Sec. 12.002(5), eff. Sept. 1, 2001.

Sec. 214.166. INJUNCTION. (a) A person who, without obtaining

a permit, attempts to construct or repair any structure for which

a commercial building permit is required may be enjoined from any

further construction activity until the person complies with this

subchapter.

(b) The municipality may join with an interested property owner

in a suit to enjoin further construction activity by a person who

does not have a permit issued in compliance with this subchapter

if the structure or proposed structure violates a restriction

contained in the deed or other instrument.

(c) A municipality may join with an interested property owner in

a suit to enjoin the maintenance of a commercial building by a

person who does not have a permit in compliance with this

subchapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 230.016 by Acts 2001, 77th Leg., ch. 1420,

Sec. 12.002(5), eff. Sept. 1, 2001.

Sec. 214.167. REVIEW OF REFUSAL TO ISSUE PERMIT. (a) An

administrative refusal to issue a commercial building permit

based on a violation of restrictions contained in a deed or other

instrument is reviewable by a court of competent jurisdiction if,

during the 90-day period after the day on which the permit is

refused, the person contesting the refusal gives notice to the

permit department that the suit has been filed.

(b) If conditions in a subdivision change or if other legally

sufficient reasons to modify the restrictions occur, a person who

has been refused a commercial building permit may petition a

court of competent jurisdiction to alter the restrictions to

better conform to present conditions.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 230.017 by Acts 2001, 77th Leg., ch. 1420,

Sec. 12.002(5), eff. Sept. 1, 2001.

Sec. 214.168. VOID PERMITS. A commercial permit obtained

without full compliance with this subchapter is void.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 230.018 by Acts 2001, 77th Leg., ch. 1420,

Sec. 12.002(5), eff. Sept. 1, 2001.

SUBCHAPTER F. BURGLAR ALARM SYSTEMS

Sec. 214.191. DEFINITIONS. In this subchapter:

(1) "Alarm system" means a device or system that transmits a

signal intended to summon police of a municipality in response to

a burglary. The term includes an alarm that emits an audible

signal on the exterior of a structure. The term does not include

an alarm installed on a vehicle, unless the vehicle is used for a

habitation at a permanent site, or an alarm designed to alert

only the inhabitants within the premises.

(2) "Permit" means a certificate, license, permit, or other form

of permission that authorizes a person to engage in an action.

Added by Acts 1991, 72nd Leg., ch. 550, Sec. 1, eff. Sept. 1,

1991. Renumbered from Sec. 218.001 and amended by Acts 2001, 77th

Leg., ch. 1420, Sec. 12.002(6), eff. Sept. 1, 2001.

Sec. 214.192. CATEGORIES OF ALARM SYSTEMS. The category of

alarm system to be regulated is burglary.

Added by Acts 1991, 72nd Leg., ch. 550, Sec. 1, eff. Sept. 1,

1991. Renumbered from Sec. 218.002 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.002(6), eff. Sept. 1, 2001.

Sec. 214.193. DURATION OF MUNICIPAL PERMIT. (a) If a

municipality adopts an ordinance that requires a person to obtain

a permit from the municipality before a person may use an alarm

system in the municipality, the ordinance must provide that the

permit is valid for at least one year.

(b) This requirement does not affect the authority of the

municipality to:

(1) revoke, suspend, or otherwise affect the duration of a

permit for disciplinary reasons at any time during the period for

which the permit is issued; or

(2) make a permit valid for a period of less than one year if

necessary to conform the permit to the termination schedule

established by the municipality for permits.

Added by Acts 1991, 72nd Leg., ch. 550, Sec. 1, eff. Sept. 1,

1991. Renumbered from Sec. 218.003 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.002(6), eff. Sept 1, 2001.

Sec. 214.194. MUNICIPAL PERMIT FEE GENERALLY. (a) If a

municipality adopts an ordinance that requires a person to pay an

annual fee to obtain a permit from the municipality before the

person may use an alarm system in the municipality, the fee shall

be used for the general administration of this subchapter,

including the provision of responses generally required to

implement this subchapter other than specific responses to false

alarms.

(b) A municipal permit fee imposed under this section may not

exceed the rate of $50 a year for a residential location.

Added by Acts 1991, 72nd Leg., ch. 550, Sec. 1, eff. Sept. 1,

1991. Renumbered from Sec. 218.004 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.002(6), eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

808, Sec. 1, eff. September 1, 2005.

Sec. 214.195. NONRENEWAL OR REVOCATION OF PERMIT AND TERMINATION

OF MUNICIPAL RESPONSE; DISCRIMINATION PROHIBITED. (a) Except as

provided in Subsection (d), a municipality may not terminate its

law enforcement response to a residential permit holder because

of excess false alarms if the false alarm fees are paid in full.

(b) In permitting free false alarm responses and in setting

false alarm fees, a municipality must administer any ordinance on

a fair and equitable basis as determined by the governing body.

(c) A municipality may not terminate an alarm permit for

nonrenewal without providing at least 30 days' notice.

(d) A municipality may revoke or refuse to renew the permit of

an alarm system that has had eight or more false alarms during

the preceding 12-month period.

Added by Acts 1991, 72nd Leg., ch. 550, Sec. 1, eff. Sept. 1,

1991. Renumbered from Sec. 218.005 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.002(6), eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

808, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

808, Sec. 3, eff. September 1, 2005.

Sec. 214.1955. MULTIUNIT HOUSING FACILITIES. (a) A

municipality may not refuse to issue an alarm system permit for a

residential location solely because the residential location is

an individual residential unit located in a multiunit housing

facility.

(b) In issuing an alarm system permit for an alarm installed in

an individual residential unit of a multiunit housing facility,

the municipality shall issue the permit to the person occupying

the individual residential unit.

(c) A municipality may impose a penalty under Section 214.197

for the signaling of a false alarm on the premises of a multiunit

housing facility for a facility other than an individual

residential unit only if the permit holder is notified of:

(1) the date of the signaling of the false alarm;

(2) the address of the multiunit housing facility where the

signaling of the false alarm occurred; and

(3) the identification of the individual facility, if

applicable, located on the multiunit housing facility premises

where the signaling of the false alarm occurred.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 4, eff. September 1, 2005.

Sec. 214.196. ON-SITE INSPECTION REQUIRED. A municipality may

not consider a false alarm to have occurred unless a response is

made by an agency of the municipality within 30 minutes of the

alarm notification and the agency determines from an inspection

of the interior or exterior of the premises that the alarm was

false.

Added by Acts 1991, 72nd Leg., ch. 550, Sec. 1, eff. Sept. 1,

1991. Renumbered from Sec. 218.006 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.002(6), eff. Sept. 1, 2001.

Sec. 214.197. PENALTIES FOR FALSE ALARMS. A municipality may

impose a penalty for the signaling of a false alarm by a burglar

alarm system if at least three other false alarms have occurred

during the preceding 12-month period. The amount of the penalty

for the signaling of a false alarm as described by Section

214.196 may not exceed:

(1) $50, if the location has had more than three but fewer than

six other false alarms in the preceding 12-month period;

(2) $75, if the location has had more than five but fewer than

eight other false alarms in the preceding 12-month period; or

(3) $100, if the location has had eight or more other false

alarms in the preceding 12-month period.

Added by Acts 1991, 72nd Leg., ch. 550, Sec. 1, eff. Sept. 1,

1991. Renumbered from Sec. 218.007 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.002(6), eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

808, Sec. 5, eff. September 1, 2005.

Sec. 214.198. VERIFICATION. A municipality may require an alarm

systems monitor to attempt to contact the occupant of the alarm

system location twice before the municipality responds to the

alarm signal.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 6, eff. September 1, 2005.

Sec. 214.199. EXCEPTION OF MUNICIPALITY FROM ALARM SYSTEM

RESPONSE. (a) The governing body of a municipality may not

adopt an ordinance providing that law enforcement personnel of

the municipality will not respond to any alarm signal indicated

by an alarm system in the municipality unless, before adopting

the ordinance, the governing body of the municipality:

(1) makes reasonable efforts to notify permit holders of its

intention to adopt the ordinance; and

(2) conducts a public hearing at which persons interested in the

response of the municipality to alarm systems are given the

opportunity to be heard.

(b) A municipality that adopts an ordinance under this section

may not impose or collect any fine, fee, or penalty otherwise

authorized by this subchapter.

(c) A municipality that adopts or proposes to adopt an ordinance

under this section may notify permit holders that a permit holder

may contract with a security services provider licensed by the

Texas Private Security Board under Chapter 1702, Occupations

Code, to respond to an alarm. The notice, if given, must include

the board's telephone number and Internet website address.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 6, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

232, Sec. 1, eff. September 1, 2007.

Sec. 214.200. PRIORITY OR LEVEL OF RESPONSE NOT AFFECTED;

LIABILITY OF MUNICIPALITY FOR NONRESPONSE. (a) Nothing in this

subchapter:

(1) affects the priority or level of response provided by a

municipality to a permitted location; or

(2) waives the governmental immunity provided by law for a

municipality.

(b) A municipality that does not respond to an alarm signal is

not liable for damages that may occur relating to the cause of

the alarm signal.

Added by Acts 2005, 79th Leg., Ch.

808, Sec. 6, eff. September 1, 2005.

SUBCHAPTER G. BUILDING AND REHABILITATION CODES

Sec. 214.211. DEFINITIONS. In this subchapter:

(1) "International Residential Code" means the International

Residential Code for One- and Two-Family Dwellings promulgated by

the International Code Council.

(2) "National Electrical Code" means the electrical code

published by the National Fire Protection Association.

(3) "Residential" means having the character of a detached

one-family or two-family dwelling or a multiple single-family

dwelling that is not more than three stories high with separate

means of egress, including the accessory structures of the

dwelling, and that does not have the character of a facility used

for the accommodation of transient guests or a structure in which

medical, rehabilitative, or assisted living services are provided

in connection with the occupancy of the structure.

(4) "International Building Code" means the International

Building Code promulgated by the International Code Council.

(5) "Commercial" means a building for the use or occupation of

people for:

(A) a public purpose or economic gain; or

(B) a residence if the building is a multifamily residence that

is not defined as residential by this section.

Added by Acts 2001, 77th Leg., ch. 120, Sec. 1, eff. Jan. 1,

2002.

Amended by:

Acts 2005, 79th Leg., Ch.

389, Sec. 1, eff. January 1, 2006.

Sec. 214.212. INTERNATIONAL RESIDENTIAL CODE. (a) To protect

the public health, safety, and welfare, the International

Residential Code, as it existed on May 1, 2001, is adopted as a

municipal residential building code in this state.

(b) The International Residential Code applies to all

construction, alteration, remodeling, enlargement, and repair of

residential structures in a municipality.

(c) A municipality may establish procedures:

(1) to adopt local amendments to the International Residential

Code; and

(2) for the administration and enforcement of the International

Residential Code.

(d) A municipality may review and consider amendments made by

the International Code Council to the International Residential

Code after May 1, 2001.

Added by Acts 2001, 77th Leg., ch. 120, Sec. 1, eff. Jan. 1,

2002.

Sec. 214.213. EXCEPTIONS. (a) The International Residential

Code and the International Building Code do not apply to the

installation and maintenance of electrical wiring and related

components.

(b) A municipality is not required to review and consider

adoption of amendments to the International Residential Code or

the International Building Code regarding electrical provisions.

Added by Acts 2001, 77th Leg., ch. 120, Sec. 1, eff. Jan. 1,

2002.

Amended by:

Acts 2005, 79th Leg., Ch.

389, Sec. 2, eff. January 1, 2006.

Sec. 214.214. NATIONAL ELECTRICAL CODE. (a) Except as provided

by Subsection (c), the National Electrical Code, as it existed on

May 1, 2001, is adopted as the municipal electrical construction

code in this state and applies to all residential and commercial

electrical construction applications.

(b) A municipality may establish procedures:

(1) to adopt local amendments to the National Electrical Code;

and

(2) for the administration and enforcement of the National

Electrical Code.

(c) The National Electrical Code applies to all commercial

buildings in a municipality for which construction begins on or

after January 1, 2006, and to any alteration, remodeling,

enlargement, or repair of those commercial buildings.

Added by Acts 2001, 77th Leg., ch. 120, Sec. 1, eff. Jan. 1,

2002.

Amended by:

Acts 2005, 79th Leg., Ch.

389, Sec. 3, eff. January 1, 2006.

Sec. 214.215. ADOPTION OF REHABILITATION CODES OR PROVISIONS.

(a) In this section, "rehabilitation" means the alteration,

remodeling, enlargement, or repair of an existing structure.

(b) A municipality that adopts a building code, other than the

International Residential Code adopted under Section 214.212,

shall adopt one of the following:

(1) prescriptive provisions for rehabilitation as part of the

municipality's building code; or

(2) the rehabilitation code that accompanies the building code

adopted by the municipality.

(c) The rehabilitation code or prescriptive provisions do not

apply to the rehabilitation of a structure to which the

International Residential Code applies or to the construction of

a new structure.

(d) A municipality may:

(1) adopt the rehabilitation code or prescriptive provisions for

rehabilitation recommended by the Texas Board of Architectural

Examiners; or

(2) amend its rehabilitation code or prescriptive provisions for

rehabilitation.

(e) A municipality shall enforce the prescriptive provisions for

rehabilitation or the rehabilitation code in a manner consistent

with the enforcement of the municipality's building code.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 6.02, eff. Sept. 1,

2003.

Sec. 214.216. INTERNATIONAL BUILDING CODE. (a) To protect the

public health, safety, and welfare, the International Building

Code, as it existed on May 1, 2003, is adopted as a municipal

commercial building code in this state.

(b) The International Building Code applies to all commercial

buildings in a municipality for which construction begins on or

after January 1, 2006, and to any alteration, remodeling,

enlargement, or repair of those commercial buildings.

(c) A municipality may establish procedures:

(1) to adopt local amendments to the International Building

Code; and

(2) for the administration and enforcement of the International

Building Code.

(d) A municipality may review and consider amendments made by

the International Code Council to the International Building Code

after May 1, 2003.

(e) A municipality that has adopted a more stringent commercial

building code before January 1, 2006, is not required to repeal

that code and may adopt future editions of that code.

Added by Acts 2005, 79th Leg., Ch.

389, Sec. 4, eff. January 1, 2006.

Sec. 214.217. NOTICE REGARDING MODEL CODE ADOPTION OR AMENDMENT

IN CERTAIN MUNICIPALITIES. (a) In this section, "national model

code" means a publication that is developed, promulgated, and

periodically updated at a national level by organizations

consisting of industry and government fire and building safety

officials through a legislative or consensus process and that is

intended for consideration by units of government as local law.

National model codes include the International Residential Code,

the National Electrical Code, and the International Building

Code.

(b) This section applies only to a municipality with a

population of more than 100,000.

(c) On or before the 21st day before the date the governing body

of a municipality takes action to consider, review, and recommend

the adoption of or amendment to a national model code governing

the construction, renovation, use, or maintenance of buildings

and building systems in the municipality, the governing body

shall publish notice of the proposed action conspicuously on the

municipality's Internet website.

(d) The governing body of the municipality shall make a

reasonable effort to encourage public comment from persons

affected by the proposed adoption of or amendment to a national

model code under this section.

(e) On the written request from five or more persons, the

governing body of the municipality shall hold a public hearing

open to public comment on the proposed adoption of or amendment

to a national model code under this section. The hearing must be

held on or before the 14th day before the date the governing body

adopts the ordinance that adopts or amends a national model code

under this section.

(f) If the governing body of a municipality has established an

advisory board or substantially similar entity for the purpose of

obtaining public comment on the proposed adoption of or amendment

to a national model code, this section does not apply.

Added by Acts 2009, 81st Leg., R.S., Ch.

130, Sec. 1, eff. May 23, 2009.

Sec. 214.218. IMMEDIATE EFFECT OF CERTAIN CODES OR PROVISIONS

DELAYED. (a) In this section, "national model code" has the

meaning assigned by Section 214.217.

(b) Except as provided by Subsection (c), the governing body of

a municipality with a population of more than 100,000 that adopts

an ordinance or national model code provision that is intended to

govern the construction, renovation, use, or maintenance of

buildings and building systems in the municipality shall delay

implementing and enforcing the ordinance or code provision for at

least 30 days after final adoption to permit persons affected to

comply with the ordinance or code provision.

(c) If a delay in implementing or enforcing the ordinance or

code provision would cause imminent harm to the health or safety

of the public, the municipality may enforce the ordinance or code

provision immediately on the effective date of the ordinance or

code provision.

Added by Acts 2009, 81st Leg., R.S., Ch.

130, Sec. 1, eff. May 23, 2009.

Sec. 214.219. MINIMUM HABITABILITY STANDARDS FOR MULTI-FAMILY

RENTAL BUILDINGS IN CERTAIN MUNICIPALITIES. (a) This section

applies only to a municipality with a population of 1.7 million

or more. This section does not affect the authority of a

municipality to which this section does not apply to enact or

enforce laws relating to multi-family rental buildings.

(b) In this section:

(1) "Multi-family rental building" means a building that has

three or more single-family residential units.

(2) "Unit" means one or more rooms rented for use as a permanent

residence under a single lease to one or more tenants.

(c) A municipality shall adopt an ordinance to establish minimum

habitability standards for multi-family rental buildings,

including requiring maintenance of proper operating conditions.

(d) A municipality may establish other standards as necessary to

reduce material risks to the physical health or safety of tenants

of multi-family rental buildings.

(e) A municipality shall establish a program for the inspection

of multi-family rental buildings to determine if the buildings

meet the minimum required habitability standards. The program

shall include inspections under the direction of:

(1) the municipality's building official, as defined by the

International Building Code or by a local amendment to the code

under Section 214.216;

(2) the chief executive of the municipality's fire department;

and

(3) the municipality's health authority, as defined by Section

121.021, Health and Safety Code.

(f) A municipality may not order the closure of a multi-family

rental building due to a violation of an ordinance adopted by the

municipality relating to habitability unless the municipality

makes a good faith effort to locate housing with comparable

rental rates in the same school district for the residents

displaced by the closure.

(g) The owner of a multi-family rental building commits an

offense if the owner violates an ordinance adopted under this

section. An offense under this subsection is a Class C

misdemeanor. Each day the violation continues constitutes a

separate offense.

(h) A municipality may impose a civil penalty under Section

54.017 for a violation of this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1127, Sec. 1, eff. June 19, 2009.

SUBCHAPTER H. REGISTRATION OF VACANT BUILDINGS

Sec. 214.231. DEFINITIONS. In this subchapter:

(1) "Building" means any enclosed structure designed for use as

a habitation or for a commercial use, including engaging in trade

or manufacture.

(2) "Owner" means the person that owns the real property on

which a building is situated, according to:

(A) the real property records of the county in which the

property is located; or

(B) the records of the appraisal district in which the property

is located.

(3) "Unit" means an enclosed area designed:

(A) for habitation by a single family; or

(B) for a commercial use, including engaging in trade or

manufacture, by a tenant.

Added by Acts 2009, 81st Leg., R.S., Ch.

1157, Sec. 1, eff. January 1, 2010.

Sec. 214.232. PRESUMPTION OF VACANCY. A building is presumed to

be vacant under this subchapter if:

(1) all lawful residential, commercial, recreational,

charitable, or construction activity at the building has ceased,

or reasonably appears to have ceased, for more than 150 days; or

(2) the building contains more than three units, 75 percent or

more of which have not been used lawfully, or reasonably appear

not to have been used lawfully, for more than 150 days.

Added by Acts 2009, 81st Leg., R.S., Ch.

1157, Sec. 1, eff. January 1, 2010.

Sec. 214.233. REGISTRATION. (a) A municipality located in a

county with a population of 1.5 million or more may adopt an

ordinance requiring owners of vacant buildings to register their

buildings by filing a registration form with a designated

municipal official.

(b) A municipality, in an ordinance adopted under this

subchapter, may exempt certain classifications of buildings as

determined reasonable and appropriate by the governing body of

the municipality.

Added by Acts 2009, 81st Leg., R.S., Ch.

1157, Sec. 1, eff. January 1, 2010.

Sec. 214.234. FORM. An ordinance adopted under this subchapter

may require a designated municipal official to adopt a form for

registration. The form adopted may require the disclosure of

information reasonably necessary for the municipality to minimize

the threat to health, safety, and welfare that a vacant building

may present to the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

1157, Sec. 1, eff. January 1, 2010.

SUBCHAPTER Z. MISCELLANEOUS POWERS AND DUTIES

Sec. 214.901. ENERGY CONSERVATION. A home-rule municipality may

require that the construction of buildings comply with the energy

conservation standards in the municipal building code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 214.902. RENT CONTROL. (a) The governing body of a

municipality may, by ordinance, establish rent control if:

(1) the governing body finds that a housing emergency exists due

to a disaster as defined by Section 418.004, Government Code; and

(2) the governor approves the ordinance.

(b) The governing body shall continue or discontinue rent

control in the same manner that the governor continues or

discontinues a state of disaster under Section 418.014,

Government Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 12.108, eff.

Sept. 1, 2001.

Sec. 214.903. FAIR HOUSING ORDINANCES. (a) The governing body

of a municipality may adopt fair housing ordinances that provide

fair housing rights, compliance duties, and remedies that are

substantially equivalent to those granted under federal law.

Enforcement procedures and remedies in fair housing ordinances

may vary from state or federal fair housing law.

(b) Fair housing ordinances that were in existence on January 1,

1991, and are more restrictive than federal fair housing law

shall remain in effect.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 22, eff. Sept. 1,

1993. Renumbered from Sec. 51.002 by Acts 1999, 76th Leg., ch.

62, Sec. 19.01(84), eff. Sept. 1, 1999. Renumbered from Sec.

215.005 by Acts 2001, 77th Leg., ch. 1420, Sec. 12.002(6), eff.

Sept. 1, 2001.

Sec. 214.904. TIME FOR ISSUANCE OF MUNICIPAL BUILDING PERMIT.

(a) This section applies only to a permit required by a

municipality to erect or improve a building or other structure in

the municipality or its extraterritorial jurisdiction.

(b) Not later than the 45th day after the date an application

for a permit is submitted, the municipality must:

(1) grant or deny the permit;

(2) provide written notice to the applicant stating the reasons

why the municipality has been unable to grant or deny the permit

application; or

(3) reach a written agreement with the applicant providing for a

deadline for granting or denying the permit.

(c) For a permit application for which notice is provided under

Subsection (b)(2), the municipality must grant or deny the permit

not later than the 30th day after the date the notice is

received.

(d) If a municipality fails to grant or deny a permit

application in the time required by Subsection (c) or by an

agreement under Subsection (b)(3), the municipality:

(1) may not collect any permit fees associated with the

application; and

(2) shall refund to the applicant any permit fees associated

with the application that have been collected.

Added by Acts 2005, 79th Leg., Ch.

917, Sec. 1, eff. September 1, 2005.

Sec. 214.905. PROHIBITION OF CERTAIN MUNICIPAL REQUIREMENTS

REGARDING SALES OF HOUSING UNITS OR RESIDENTIAL LOTS. (a) A

municipality may not adopt a requirement in any form, including

through an ordinance or regulation or as a condition for granting

a building permit, that establishes a maximum sales price for a

privately produced housing unit or residential building lot.

(b) This section does not affect any authority of a municipality

to:

(1) create or implement an incentive, contract commitment,

density bonus, or other voluntary program designed to increase

the supply of moderate or lower-cost housing units; or

(2) adopt a requirement applicable to an area served under the

provisions of Chapter 373A, Local Government Code, which

authorizes homestead preservation districts, if such chapter is

created by an act of the legislature.

(c) This section does not apply to a requirement adopted by a

municipality for an area as a part of a development agreement

entered into before September 1, 2005.

(d) This section does not apply to property that is part of an

urban land bank program.

Added by Acts 2005, 79th Leg., Ch.

1103, Sec. 1, eff. September 1, 2005.

Renumbered from Local Government Code, Section 214.904 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(55), eff. September 1, 2007.

Sec. 214.906. VERIFICATION OF BUILDER REGISTRATION. A

municipality may not issue a building permit to a builder, as

defined by Section 401.003, Property Code, for construction

described by Section 401.003(a), Property Code, unless the

municipality has verified that the builder is registered with the

Texas Residential Construction Commission under Chapter 416,

Property Code, or is exempt from registration under Section

401.005, Property Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 48, eff. September 1, 2007.



CHAPTER 215. MUNICIPAL REGULATION OF BUSINESSES AND OCCUPATIONS

LOCAL GOVERNMENT CODE

TITLE 7. REGULATION OF LAND USE, STRUCTURES, BUSINESSES, AND

RELATED ACTIVITIES

SUBTITLE A. MUNICIPAL REGULATORY AUTHORITY

CHAPTER 215. MUNICIPAL REGULATION OF BUSINESSES AND OCCUPATIONS

SUBCHAPTER A. REGULATION BY MUNICIPALITIES IN GENERAL

Sec. 215.002. MOTOR VEHICLES AND ACCESSORIES. (a) A

municipality by ordinance may license and otherwise regulate

persons engaged primarily or incidentally in the sale or exchange

of motor vehicles or motor vehicle parts or accessories within

the limits of the municipality.

(b) A municipality may prescribe penalties for the violation of

the ordinance.

(c) Any money collected under the ordinance may be used by the

municipality only for the enforcement of the ordinance and any

other laws regulating the sale, exchange, or theft of motor

vehicles or motor vehicle parts or accessories.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 87(l), eff. Aug. 28,

1989.

Sec. 215.003. RENDERING PLANTS. To protect residents of a

municipality from health hazards related to unsanitary conditions

that may exist in connection with rendering plants, the

municipality by ordinance may regulate the equipment and manner

of operation of rendering plants located within the limits of the

municipality or within one mile of the limits.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 215.004. TAXICABS AND LIMOUSINES. (a) To protect the

public health, safety, and welfare, a municipality by ordinance:

(1) shall license, control, and otherwise regulate each private

passenger vehicle, regardless of how it is propelled, that

provides passenger taxicab transportation services for

compensation and is designed for carrying no more than eight

passengers; and

(2) may license, control, and otherwise regulate each private

passenger vehicle, regardless of how it is propelled, that

provides passenger limousine transportation services for

compensation and is designed for carrying no more than 15

passengers.

(a-1) Subsection (a) applies to a taxicab or limousine service

that is operated:

(1) within the jurisdiction of the municipality;

(2) on property owned by the municipality, singly or jointly

with one or more other municipalities or public agencies;

(3) on property in which the municipality possesses an ownership

interest; or

(4) by transporting from the municipality, municipal property,

or property in which the municipality has an interest and

returning to it.

(b) The ordinance may include:

(1) regulation of the entry into the business of providing

passenger taxicab or limousine transportation services, including

controls, limits, or other restrictions on the total number of

persons providing the services;

(2) regulation of the rates charged for the provision of the

services;

(3) establishment of safety and insurance requirements; and

(4) any other requirement adopted to ensure safe and reliable

passenger transportation service.

(c) In regulating passenger taxicab or limousine transportation

services under this section, a municipality is performing a

governmental function. A municipality may carry out the

provisions of this section to the extent the governing body of

the municipality considers it necessary or appropriate.

(d) The provisions of this section relating to the regulation of

limousine transportation services apply only to a municipality

with a population of more than 1.9 million.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 50(a), eff. Aug. 28,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

476, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. REGULATION BY TYPE A GENERAL-LAW MUNICIPALITY

Sec. 215.021. MUNICIPALITY COVERED BY SUBCHAPTER. This

subchapter applies only to a Type A general-law municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 215.022. BREAD. The governing body of the municipality may

regulate the weight and quality of bread to be sold or used

within the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 215.023. BUTCHERS. The governing body of the municipality

may adopt any rules relating to butchers that the governing body

considers necessary and proper.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 215.024. TANNERIES; STABLES; SLAUGHTERHOUSES; OTHER

BUSINESSES. (a) As necessary for the health, comfort, and

convenience of the residents of the municipality, the governing

body of the municipality may compel the owner or occupant to

clean, abate, or remove:

(1) a grocery;

(2) a soap, tallow, or chandler establishment;

(3) a blacksmith shop;

(4) a tannery;

(5) a stable;

(6) a slaughterhouse;

(7) a sewer;

(8) a privy;

(9) a hide house; or

(10) any other unwholesome or nauseous house or place.

(b) The governing body may direct the location of:

(1) businesses;

(2) tanneries;

(3) blacksmith shops;

(4) foundries;

(5) livery stables; and

(6) manufacturing establishments.

(c) Within the limits of a municipality, the governing body may

restrain, abate, prohibit, direct the location of, or regulate

the management or construction of:

(1) slaughtering establishments;

(2) hide houses;

(3) establishments for making soap;

(4) establishments for steaming or rendering lard, tallow,

offal, or any other substances that may be rendered; and

(5) any other establishments or places at which any nauseous,

offensive, or unwholesome business may be conducted.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 215.025. ANIMAL DRIVES. The governing body of the

municipality may prohibit or otherwise regulate the driving of

cattle, horses, or other animals in the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 215.026. ANIMALS AT LARGE. (a) The governing body of the

municipality may establish and regulate public pounds.

(b) The governing body may prohibit or otherwise regulate the

running at large of horses, mules, cattle, sheep, swine, or

goats.

(c) If an animal is at large in violation of an ordinance

adopted under this section, the governing body may authorize:

(1) the capture and impounding of the animal;

(2) the sale of the animal for the costs of the sale proceedings

and any penalties imposed;

(3) the destruction of the animal if the animal cannot be sold;

and

(4) the imposition of a penalty on the owner.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 215.027. BREEDING ANIMALS. The governing body of the

municipality by ordinance may prohibit a person from keeping a

jack, bull, or stallion in the municipality for breeding

purposes.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 215.028. MARKETS. (a) The governing body of the

municipality may establish or erect markets or market houses.

(b) The governing body may designate and regulate market places

and privileges and may inspect and determine the manner of

inspecting meat, fish, vegetables and other produce, and any

other article brought for sale at a market.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 215.029. DRIVERS; PORTERS. (a) The governing body of the

municipality may license, tax, or otherwise regulate:

(1) cabdrivers;

(2) draymen;

(3) bus drivers;

(4) baggage wagon drivers;

(5) porters; and

(6) any other persons pursuing similar occupations with or

without vehicles.

(b) The governing body may prescribe the compensation of persons

subject to Subsection (a).

(c) The governing body may provide for the protection of persons

subject to Subsection (a) and may make the attempt to defraud

those persons of any legal charge for services rendered a

misdemeanor offense.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 215.030. MESSENGERS. The governing body of the

municipality may license, restrain, or otherwise regulate

messengers for railroads, stages, or public houses.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 215.031. HAWKERS; PEDDLERS; PAWNBROKERS. The governing

body of the municipality may license, tax, suppress, prevent, or

otherwise regulate:

(1) hawkers;

(2) peddlers; and

(3) pawnbrokers.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 215.032. EXHIBITIONS; SHOWS; AMUSEMENTS. (a) The

governing body of the municipality may license, tax, suppress,

prevent, or otherwise regulate keepers of theatrical or other

exhibitions, shows, or amusements.

(b) The governing body may license, tax, or otherwise regulate:

(1) theaters;

(2) circuses;

(3) exhibitions of common showmen;

(4) shows of any kind;

(5) exhibitions of natural or artificial curiosities;

(6) caravans;

(7) menageries; and

(8) musical exhibitions or performances.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 215.033. LICENSES; FEES. (a) The governing body of the

municipality may authorize the proper municipal officer to grant

and issue licenses, direct the manner of issuing and registering

licenses, and set the fees to be paid for licenses.

(b) A license may not be issued for a period of more than one

year.

(c) A license may not be assigned except as permitted by the

governing body.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 215.034. SUSPENSION OR REVOCATION OF OCCUPATION LICENSE.

(a) A judge of the municipal court, in addition to imposing a

fine, may institute proceedings to suspend or revoke the license

of a person if:

(1) the person is required, by law or by a municipal ordinance

adopted under a law, to obtain the license from the municipality

for an occupation, business, or avocation; and

(2) the judge finds the person guilty of violating a municipal

ordinance relating to the occupation, business, or avocation or

finds that the person has been convicted of barratry under

Section 38.12, Penal Code.

(b) For the purpose of this section, a person is convicted of

barratry if a court of competent jurisdiction enters an

adjudication of guilt against the person regardless of whether:

(1) the sentence is subsequently probated and the person is

discharged from probation;

(2) the accusation, complaint, information, or indictment is

dismissed following probation; or

(3) the person is pardoned for the offense, unless the pardon is

granted expressly for subsequent proof of innocence.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 723, Sec. 6, eff. Sept. 1,

1993.

SUBCHAPTER C. REGULATION BY TYPE B GENERAL-LAW MUNICIPALITY

Sec. 215.051. MUNICIPALITY COVERED BY SUBCHAPTER. This

subchapter applies only to a Type B general-law municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 215.052. MARKETS. The governing body of the municipality

may establish markets.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER D. REGULATION BY HOME-RULE MUNICIPALITY

Sec. 215.071. MUNICIPALITY COVERED BY SUBCHAPTER. This

subchapter applies only to a home-rule municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 215.072. DAIRIES; SLAUGHTERHOUSES. The municipality may

inspect dairies, slaughterhouses, or slaughter pens, in or

outside the municipal limits, from which milk or meat is

furnished to the residents of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 215.073. VEHICLES FOR HIRE. The municipality may license,

fix the charges or fares made by, or otherwise regulate any

person who owns, operates, or controls any type of vehicle used

on the public streets or alleys of the municipality for carrying

passengers or freight for compensation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 215.0735. OPERATORS OF VEHICLES. The municipality may

prescribe the qualifications of an operator of a vehicle that

uses the public streets in the municipality.

Added by Acts 1995, 74th Leg., ch. 165, Sec. 3, eff. Sept. 1,

1995. Renumbered from Government Code Sec. 215.0735 by Acts 1997,

75th Leg., ch. 165, Sec. 31.01(32), eff. Sept. 1, 1997.

Sec. 215.074. THEATERS; SHOWS; AMUSEMENTS. The municipality may

regulate the location and conduct of:

(1) theaters;

(2) movie theaters;

(3) bowling alleys; and

(4) other places of public amusements.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 215.075. POLICE POWER. The municipality may license any

lawful business or occupation that is subject to the police power

of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 216. REGULATION OF SIGNS BY MUNICIPALITIES

LOCAL GOVERNMENT CODE

TITLE 7. REGULATION OF LAND USE, STRUCTURES, BUSINESSES, AND

RELATED ACTIVITIES

SUBTITLE A. MUNICIPAL REGULATORY AUTHORITY

CHAPTER 216. REGULATION OF SIGNS BY MUNICIPALITIES

SUBCHAPTER A. RELOCATION, RECONSTRUCTION, OR REMOVAL OF SIGN

Sec. 216.001. LEGISLATIVE INTENT. (a) This subchapter is not

intended to require a municipality to provide for the relocation,

reconstruction, or removal of any sign in the municipality, nor

is it intended to prohibit a municipality from requiring the

relocation, reconstruction, or removal of any sign. This

subchapter is intended only to authorize a municipality to take

that action and to establish the procedure by which the

municipality may do so.

(b) This subchapter is not intended to require a municipality to

make a cash payment to compensate the owner of a sign that the

municipality requires to be relocated, reconstructed, or removed.

Cash payment is established as only one of several methods from

which a municipality may choose in compensating the owner of a

sign.

(c) This subchapter is not intended to affect any eminent domain

proceeding in which the taking of a sign is only an incidental

part of the exercise of the eminent domain power.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 216.002. DEFINITIONS. In this subchapter:

(1) "Sign" means an outdoor structure, sign, display, light

device, figure, painting, drawing, message, plaque, poster,

billboard, or other thing that is designed, intended, or used to

advertise or inform.

(2) "On-premise sign" means a freestanding sign identifying or

advertising a business, person, or activity, and installed and

maintained on the same premises as the business, person, or

activity.

(3) "Off-premise sign" means a sign displaying advertising copy

that pertains to a business, person, organization, activity,

event, place, service, or product not principally located or

primarily manufactured or sold on the premises on which the sign

is located.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 216.003. MUNICIPAL REGULATION. (a) Subject to the

requirements of this subchapter, a municipality may require the

relocation, reconstruction, or removal of any sign within its

corporate limits or extraterritorial jurisdiction.

(b) Except as provided by Subsection (e), the owner of a sign

that is required to be relocated, reconstructed, or removed is

entitled to be compensated by the municipality for costs

associated with the relocation, reconstruction, or removal.

(c) If application of a municipal regulation would require

reconstruction of a sign in a manner that would make the sign

ineffective for its intended purpose, such as by substantially

impairing the sign's visibility, application of the regulation is

treated as the required removal of the sign for purposes of this

subchapter.

(d) In lieu of paying compensation, a municipality may exempt

from required relocation, reconstruction, or removal those signs

lawfully in place on the effective date of the requirement.

(e) A municipality that exercises authority under this

subchapter may, without paying compensation as provided by this

subchapter, require the removal of an on-premise sign or sign

structure not sooner than the first anniversary of the date the

business, person, or activity that the sign or sign structure

identifies or advertises ceases to operate on the premises on

which the sign or sign structure is located. If the premises

containing the sign or sign structure is leased, a municipality

may not require removal under this subsection sooner than the

second anniversary after the date the most recent tenant ceases

to operate on the premises. The removal of a sign or sign

structure as described by this subsection does not require the

appointment of a board under Section 216.004.

(f) A municipality acting under Subsection (e) may agree with

the owner of the sign or sign structure to remove only a portion

of the sign or sign structure.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 87(m), eff. Aug. 28,

1989; Acts 2003, 78th Leg., ch. 865, Sec. 1, eff. Sept. 1, 2003.

Sec. 216.0035. REGULATORY AUTHORITY NOT APPLICABLE TO

ON-PREMISES SIGNS UNDER CERTAIN CIRCUMSTANCES. The authority

granted to a municipality by this subchapter to require the

relocation, reconstruction, or removal of signs does not apply

to:

(1) on-premises signs in the extraterritorial jurisdiction of

municipalities in a county described by Section 394.063,

Transportation Code, if the circumstances described by that

section occur; and

(2) on-premises signs in a municipality's extraterritorial

jurisdiction in a county that borders a county described by that

law.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 54(e), eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 482, Sec. 1, eff. Aug.

30, 1993; Acts 1997, 75th Leg., ch. 165, Sec. 30.218, eff. Sept.

1, 1997.

Sec. 216.004. MUNICIPAL BOARD. (a) If a municipality requires

the relocation, reconstruction, or removal of a sign within its

corporate limits or extraterritorial jurisdiction, the presiding

officer of the governing body of the municipality shall appoint a

municipal board on sign control. The board must be composed of:

(1) two real estate appraisers, each of whom must be a member in

good standing of a nationally recognized professional appraiser

society or trade organization that has an established code of

ethics, educational program, and professional certification

program;

(2) one person engaged in the sign business in the municipality;

(3) one employee of the Texas Department of Transportation who

is familiar with real estate valuations in eminent domain

proceedings; and

(4) one architect or landscape architect licensed by this state.

(b) A member of the board is appointed for a term of two years.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 951, Sec. 2, eff. Sept. 1,

1989; Acts 1995, 74th Leg., ch. 165, Sec. 22(47), eff. Sept. 1,

1995.

Sec. 216.005. DETERMINATION OF AMOUNT OF COMPENSATION. (a) The

municipal board on sign control shall determine the amount of the

compensation to which the owner of a sign that is required to be

relocated, reconstructed, or removed is entitled. The

determination shall be made after the owner of the sign is given

the opportunity for a hearing before the board about the issues

involved in the matter.

(b) In any court proceeding in which the reasonableness of

compensation is at issue and the compensation is to be provided

over a period longer than one year, the court shall consider

whether the duration of the period is reasonable under the

circumstances.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 216.006. COMPENSATION FOR RELOCATED SIGN. The compensable

costs for a sign that is required to be relocated include the

expenses of dismantling the sign, transporting it to another

site, and reerecting it. The board shall determine the

compensable costs according to the standards applicable in a

proceeding under Chapter 21, Property Code. In addition, the

municipality shall issue to the owner of the sign an appropriate

permit or other authority to operate a substitute sign of the

same type at an alternative site of substantially equivalent

value. Whether an alternative site is of substantially equivalent

value is determined by standards generally accepted in the

outdoor advertising industry, including visibility, traffic

count, and demographic factors. The municipality shall compensate

the owner for any increased operating costs, including increased

rent, at the new location. The owner is responsible for

designating an alternative site where the erection of the sign

would be in compliance with the sign ordinance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 216.007. COMPENSATION FOR RECONSTRUCTED SIGN. The

compensable costs for a sign that is required to be reconstructed

include expenses of labor and materials and any loss in the value

of the sign due to the reconstruction in excess of 15 percent of

that value. The board shall determine the compensable costs

according to standards applicable in a proceeding under Chapter

21, Property Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 216.008. COMPENSATION FOR REMOVAL OF OFF-PREMISE SIGN. (a)

For an off-premise sign that is required to be removed, the

compensable cost is an amount computed by determining the average

annual gross revenue received by the owner from the sign during

the two years preceding September 1, 1985, or the two years

preceding the month in which the removal date of the sign occurs,

whichever is less, and by multiplying that amount by three. If

the sign has not been in existence for all of either two-year

period, the average annual gross revenue for that period, for the

purpose of this computation, is an amount computed by dividing 12

by the number of months that the sign has been in existence, and

multiplying that result by the total amount of the gross revenue

received for the period that the sign has been in existence.

However, if the sign did not generate revenue for at least one

month preceding September 1, 1985, this computation of

compensable costs is to be made using only the average annual

gross revenue received during the two years preceding the month

in which the removal date of the sign occurs, and by multiplying

that amount by three. In determining the amounts under this

paragraph, a sign is treated as if it were in existence for the

entire month if it was in existence for more than 15 days of the

month and is treated as if it were not in existence for any part

of the month if it was in existence for 15 or fewer days of the

month.

(b) The owner of the real property on which the sign was located

is entitled to be compensated for any decrease in the value of

the real property. The compensable cost is to be determined by

the board according to standards applicable in a proceeding under

Chapter 21, Property Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 216.009. COMPENSATION FOR REMOVAL OF ON-PREMISE SIGN. For

an on-premise sign that is required to be removed, the

compensable cost is an amount computed by determining a

reasonable balance between the original cost of the sign, less

depreciation, and the current replacement cost of the sign, less

an adjustment for the present age and condition of the sign.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 216.010. METHOD OF COMPENSATION. (a) To pay the

compensable costs required under this subchapter, the governing

body of a municipality may use only a method, or a combination of

the methods, prescribed by this section.

(b) If any sign is required to be relocated or reconstructed, or

an on-premise sign is required to be removed, the municipality,

acting pursuant to the Property Redevelopment and Tax Abatement

Act (Chapter 312, Tax Code), may abate municipal property taxes

that otherwise would be owed by the owner of the sign. The abated

taxes may be on any real or personal property owned by the owner

of the sign except residential property. The right to the

abatement of taxes is assignable by the holder, and the assignee

may use the right to abatement with respect to taxes on any

nonresidential property in the same taxing jurisdiction. In a

municipality where tax abatement is used to pay compensable

costs, the costs include reasonable interest and the abatement

period may not exceed five years.

(c) The municipality may allocate to a special fund in the

municipal treasury, to be known as the sign abatement and

community beautification fund, all or any part of the municipal

property taxes paid on signs, on the real property on which the

signs are located, or on other real or personal property owned by

the owner of the sign. The municipality may make payments from

that fund to reimburse compensable costs to owners of signs

required to be relocated, reconstructed, or removed.

(d) The municipality may provide for the issuance of sign

abatement revenue bonds and use the proceeds to make payments to

reimburse costs to the owners of signs within the corporate

limits of such municipality that are required to be relocated,

reconstructed, or removed.

(e) The municipality may pay compensable costs in cash.

(f) Except as prohibited by federal law, a municipality with a

population of more than 1.9 million may pay the compensable costs

to the owner of an on-premise sign by allowing the sign to remain

in place for a period sufficient to recover the compensable cost

of the sign as determined under Section 216.009, based on a

determination by the municipal board of the average annual gross

revenue as determined under Section 216.008 that would be

generated by the sign in its specific location if the sign were

used as an off-premise sign rather than an on-premise sign.

During the period in which a sign remains in place under this

subsection, the owner of the sign shall maintain the sign in

compliance with all other regulations applicable to the sign,

including structural regulations.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 51(a), eff. Aug. 28,

1989; Acts 2003, 78th Leg., ch. 865, Sec. 2, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

742, Sec. 1, eff. September 1, 2007.

Sec. 216.011. TAX APPRAISAL OF PROPERTY WITH NONCONFORMING SIGN.

For each nonconforming sign, the board shall file with the

appropriate property tax appraisal office the board's compensable

costs value appraisal of the sign. The appraisal office shall

consider the board's appraisal when the office, for property tax

purposes, determines the appraised value of the real property to

which the sign is attached.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 216.012. SPECIAL PROVISIONS FOR SIGNS UNDER SIGN ORDINANCE

IN EFFECT ON JUNE 1, 1985. (a) This section applies to

compensation for the required relocation, reconstruction, or

removal of a sign under a municipal ordinance in effect on June

1, 1985, that provided for compensation to the sign owner under

an amortization plan.

(b) For a nonconforming sign erected after September 1, 1985, or

for a sign in place on that date that later is made nonconforming

by an extension of or strengthening of an ordinance that was in

effect on June 1, 1985, and that provided an amortization plan,

the amortization period is the entire useful life of the sign. If

it has not already done so, the board shall determine the entire

useful life of signs by type or category, such as mono-pole

signs, metal signs, and wood signs. The useful life may not be

solely determined by the natural life expectancy of a sign.

(c) Compensation for the relocation, reconstruction, or removal

of a sign that, on September 1, 1985, was not in compliance with

the sign ordinance shall be made in accordance with the

applicable procedures of Section 6, Chapter 221, Acts of the 69th

Legislature, Regular Session, 1985 (Article 1015o, Vernon's Texas

Civil Statutes), and that law is continued in effect for this

purpose.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 216.013. EXCEPTIONS. (a) The requirements of this

subchapter do not apply to a sign that was erected in violation

of local ordinances, laws, or regulations applicable at the time

of its erection.

(b) The requirements of this subchapter do not apply to a sign

that, having been permitted to remain in place as a nonconforming

use, is required to be removed by a municipality because the

sign, or a substantial part of it, is blown down or otherwise

destroyed or dismantled for any purpose other than maintenance

operations or for changing the letters, symbols, or other matter

on the sign.

(c) For purposes of Subsection (b), a sign or substantial part

of it is considered to have been destroyed only if the cost of

repairing the sign is more than 60 percent of the cost of

erecting a new sign of the same type at the same location.

(d) This subchapter does not limit or restrict the compensation

provisions of the highway beautification provisions contained in

Chapter 391, Transportation Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(82), eff. Sept.

1, 1991; Acts 1997, 75th Leg., ch. 165, Sec. 30.219, eff. Sept.

1, 1997.

Sec. 216.014. APPEAL. (a) Any person aggrieved by a decision

of the board may file in district court a verified petition

setting forth that the decision is illegal, in whole or in part,

and specifying the grounds of the illegality. The petition must

be filed within 20 days after the date the decision is rendered

by the board.

(b) On the filing of the petition, the court may issue a writ of

certiorari directed to the board to review the decision of the

board and shall prescribe in the writ the time within which a

return must be made, which must be longer than 10 days and may be

extended by the court.

(c) The board is not required to return the original papers

acted on by it, but it shall be sufficient to return certified or

sworn copies of the papers. The return must concisely set forth

all other facts as may be pertinent and material to show the

grounds of the decision appealed from and must be verified.

(d) The court may reverse or affirm, wholly or partly, or modify

the decision brought up for review.

(e) Costs may not be allowed against the board unless it appears

to the court that the board acted with gross negligence, in bad

faith, or with malice in making the decision appealed from.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 216.015. EFFECT OF PARTIAL INVALIDITY. (a) The

legislature declares that it would not have enacted the following

without the inclusion of Section 216.010(a), to the extent that

provision excludes methods of compensation not specifically

authorized by that provision:

(1) this subchapter;

(2) Section 216.902;

(3) Article 2, Chapter 221, Acts of the 69th Legislature,

Regular Session, 1985 (codified as Chapter 394, Transportation

Code); and

(4) the amendments made to Section 3, Property Redevelopment and

Tax Abatement Act (codified as Chapter 312, Tax Code) by Article

4, Chapter 221, Acts of the 69th Legislature, Regular Session,

1985.

(b) If that exclusion of alternative methods of compensation is

held invalid for any reason by a final judgment of a court of

competent jurisdiction, the enactments described by Subsection

(a) are void.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.220, eff. Sept.

1, 1997.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 216.901. REGULATION OF SIGNS BY HOME-RULE MUNICIPALITY.

(a) A home-rule municipality may license, regulate, control, or

prohibit the erection of signs or billboards by charter or

ordinance.

(b) Subsection (a) does not authorize a municipality to regulate

the relocation, reconstruction, or removal of a sign in violation

of Subchapter A.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 216.902. REGULATION OF OUTDOOR SIGNS IN MUNICIPALITY'S

EXTRATERRITORIAL JURISDICTION. (a) A municipality may extend

the provisions of its outdoor sign regulatory ordinance and

enforce the ordinance within its area of extraterritorial

jurisdiction as defined by Chapter 42. However, any municipality,

in lieu of the regulatory ordinances, may allow the Texas

Transportation Commission to regulate outdoor signs in the

municipality's extraterritorial jurisdiction by filing a written

notice with the commission.

(b) If a municipality extends its outdoor sign ordinance within

its area of extraterritorial jurisdiction, the municipal

ordinance supersedes the regulations imposed by or adopted under

Chapter 394, Transportation Code.

(c) The authority granted to a municipality by this section to

extend its outdoor sign ordinance does not apply to:

(1) on-premises signs in the extraterritorial jurisdiction of

municipalities in a county described by Section 394.063,

Transportation Code, if the circumstances described by that

section occur;

(2) on-premises signs in a municipality's extraterritorial

jurisdiction in a county that borders a county described by that

law; and

(3) on-premises signs in the extraterritorial jurisdiction of a

municipality with a population of 1.5 million or more that are

located in a county that is adjacent to the county in which the

majority of the land of the municipality is located.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 54(f), eff. Aug. 28,

1989; Acts 1993, 73rd Leg., ch. 482, Sec. 2, eff. Aug. 30, 1993;

Acts 1995, 74th Leg., ch. 165, Sec. 22(48), eff. Sept. 1, 1995;

Acts 1997, 75th Leg., ch. 165, Sec. 30.221, eff. Sept. 1, 1997.

Sec. 216.903. REGULATION OF POLITICAL SIGNS BY MUNICIPALITY.

(a) In this section, "private real property" does not include

real property subject to an easement or other encumbrance that

allows a municipality to use the property for a public purpose.

(b) A municipal charter provision or ordinance that regulates

signs may not, for a sign that contains primarily a political

message and that is located on private real property with the

consent of the property owner:

(1) prohibit the sign from being placed;

(2) require a permit or approval of the municipality or impose a

fee for the sign to be placed;

(3) restrict the size of the sign; or

(4) provide for a charge for the removal of a political sign

that is greater than the charge for removal of other signs

regulated by ordinance.

(c) Subsection (b) does not apply to a sign, including a

billboard, that contains primarily a political message on a

temporary basis and that is generally available for rent or

purchase to carry commercial advertising or other messages that

are not primarily political.

(d) Subsection (b) does not apply to a sign that:

(1) has an effective area greater than 36 feet;

(2) is more than eight feet high;

(3) is illuminated; or

(4) has any moving elements.

Added by Acts 2003, 78th Leg., ch. 1004, Sec. 1, eff. Sept. 1,

2003.



CHAPTER 217. MUNICIPAL REGULATION OF NUISANCES AND DISORDERLY CONDUCT

LOCAL GOVERNMENT CODE

TITLE 7. REGULATION OF LAND USE, STRUCTURES, BUSINESSES, AND

RELATED ACTIVITIES

SUBTITLE A. MUNICIPAL REGULATORY AUTHORITY

CHAPTER 217. MUNICIPAL REGULATION OF NUISANCES AND DISORDERLY

CONDUCT

SUBCHAPTER A. REGULATION BY TYPE A GENERAL-LAW MUNICIPALITY

Sec. 217.001. MUNICIPALITY COVERED BY SUBCHAPTER. This

subchapter applies only to a Type A general-law municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 217.002. NUISANCE. The governing body of the municipality

may:

(1) abate and remove a nuisance and punish by fine the person

responsible for the nuisance;

(2) define and declare what constitutes a nuisance and authorize

and direct the summary abatement of the nuisance; and

(3) abate in any manner the governing body considers expedient

any nuisance that may injure or affect the public health or

comfort.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 217.003. DISORDERLY CONDUCT. (a) The governing body of

the municipality may prevent and may punish a person engaging in:

(1) trespass or breach of the peace;

(2) assault, battery, fighting, or quarreling;

(3) use of abusive, obscene, profane, or insulting language; or

(4) other disorderly conduct.

(b) The governing body may suppress or prevent any riot, affray,

noise, disturbance, or disorderly assembly in any public or

private place in the municipality.

(c) The governing body may restrain or prohibit the firing of

firecrackers or guns, the use of a bicycle or similar conveyance,

the use of a firework or similar material, or any other amusement

or practice tending to annoy persons passing on a street or

sidewalk.

(d) The governing body may restrain or prohibit the ringing of

bells, blowing of horns, hawking of goods, or any other noise,

practice, or performance directed to persons on a street or

sidewalk by an auctioneer or other person for the purpose of

business, amusement, or otherwise.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. REGULATION BY TYPE B GENERAL-LAW MUNICIPALITY

Sec. 217.021. MUNICIPALITY COVERED BY SUBCHAPTER. This

subchapter applies only to a Type B general-law municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 217.022. NUISANCE. The governing body of the municipality

shall prevent to the extent practicable any nuisance within the

limits of the municipality and shall have each nuisance removed

at the expense of the person who is responsible for the nuisance

or who owns the property on which the nuisance exists.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. REGULATION BY HOME-RULE MUNICIPALITY

Sec. 217.041. MUNICIPALITY COVERED BY SUBCHAPTER. This

subchapter applies only to a home-rule municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 217.042. NUISANCE. (a) The municipality may define and

prohibit any nuisance within the limits of the municipality and

within 5,000 feet outside the limits.

(b) The municipality may enforce all ordinances necessary to

prevent and summarily abate and remove a nuisance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 229. MISCELLANEOUS REGULATORY AUTHORITY OF MUNICIPALITIES

LOCAL GOVERNMENT CODE

TITLE 7. REGULATION OF LAND USE, STRUCTURES, BUSINESSES, AND

RELATED ACTIVITIES

SUBTITLE A. MUNICIPAL REGULATORY AUTHORITY

CHAPTER 229. MISCELLANEOUS REGULATORY AUTHORITY OF MUNICIPALITIES

Sec. 229.001. FIREARMS; EXPLOSIVES. (a) A municipality may not

adopt regulations relating to the transfer, private ownership,

keeping, transportation, licensing, or registration of firearms,

ammunition, or firearm supplies.

(b) Subsection (a) does not affect the authority a municipality

has under another law to:

(1) require residents or public employees to be armed for

personal or national defense, law enforcement, or another lawful

purpose;

(2) regulate the discharge of firearms within the limits of the

municipality;

(3) regulate the use of property, the location of a business, or

uses at a business under the municipality's fire code, zoning

ordinance, or land-use regulations as long as the code,

ordinance, or regulations are not used to circumvent the intent

of Subsection (a) or Subdivision (5) of this subsection;

(4) regulate the use of firearms in the case of an insurrection,

riot, or natural disaster if the municipality finds the

regulations necessary to protect public health and safety;

(5) regulate the storage or transportation of explosives to

protect public health and safety, except that 25 pounds or less

of black powder for each private residence and 50 pounds or less

of black powder for each retail dealer are not subject to

regulation; or

(6) regulate the carrying of a firearm by a person other than a

person licensed to carry a concealed handgun under Subchapter H,

Chapter 411, Government Code, at a:

(A) public park;

(B) public meeting of a municipality, county, or other

governmental body;

(C) political rally, parade, or official political meeting; or

(D) nonfirearms-related school, college, or professional

athletic event.

(c) The exception provided by Subsection (b)(6) does not apply

if the firearm is in or is carried to or from an area designated

for use in a lawful hunting, fishing, or other sporting event and

the firearm is of the type commonly used in the activity.

(d) The exception provided by Subsection (b)(4) does not

authorize the seizure or confiscation of any firearm or

ammunition from an individual who is lawfully carrying or

possessing the firearm or ammunition.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 229, Sec. 7, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 165, Sec. 10.07, eff. Sept. 1,

1997. Renumbered from Sec. 215.001 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.002(10), eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

18, Sec. 5, eff. April 27, 2007.

Sec. 229.002. REGULATION OF DISCHARGE OF WEAPON. A municipality

may not apply a regulation relating to the discharge of firearms

or other weapons in the extraterritorial jurisdiction of the

municipality or in an area annexed by the municipality after

September 1, 1981, if the firearm or other weapon is:

(1) a shotgun, air rifle or pistol, BB gun, or bow and arrow

discharged:

(A) on a tract of land of 10 acres or more and more than 150

feet from a residence or occupied building located on another

property; and

(B) in a manner not reasonably expected to cause a projectile to

cross the boundary of the tract; or

(2) a center fire or rim fire rifle or pistol of any caliber

discharged:

(A) on a tract of land of 50 acres or more and more than 300

feet from a residence or occupied building located on another

property; and

(B) in a manner not reasonably expected to cause a projectile to

cross the boundary of the tract.

Added by Acts 2005, 79th Leg., Ch.

18, Sec. 4, eff. May 3, 2005.

Sec. 229.003. REGULATION OF DISCHARGE OF WEAPON BY CERTAIN

MUNICIPALITIES. (a) This section applies only to a municipality

located wholly or partly in a county:

(1) with a population of 450,000 or more;

(2) in which all or part of a municipality with a population of

one million or more is located; and

(3) that is located adjacent to a county with a population of

two million or more.

(b) Notwithstanding Section 229.002, a municipality may not

apply a regulation relating to the discharge of firearms or other

weapons in the extraterritorial jurisdiction of the municipality

or in an area annexed by the municipality after September 1,

1981, if the firearm or other weapon is:

(1) a shotgun, air rifle or pistol, BB gun, or bow and arrow

discharged:

(A) on a tract of land of 10 acres or more and:

(i) more than 1,000 feet from:

(a) the property line of a public tract of land, generally

accessible by the public, that is routinely used for organized

sporting or recreational activities or that has permanent

recreational facilities or equipment; and

(b) the property line of a school, hospital, or commercial

day-care facility;

(ii) more than 600 feet from:

(a) the property line of a residential subdivision; and

(b) the property line of a multifamily residential complex; and

(iii) more than 150 feet from a residence or occupied building

located on another property; and

(B) in a manner not reasonably expected to cause a projectile to

cross the boundary of the tract;

(2) a center fire or rim fire rifle or pistol of any caliber

discharged:

(A) on a tract of land of 50 acres or more and:

(i) more than 1,000 feet from:

(a) the property line of a public tract of land, generally

accessible by the public, that is routinely used for organized

sporting or recreational activities or that has permanent

recreational facilities or equipment; and

(b) the property line of a school, hospital, or commercial

day-care facility;

(ii) more than 600 feet from:

(a) the property line of a residential subdivision; and

(b) the property line of a multifamily residential complex; and

(iii) more than 300 feet from a residence or occupied building

located on another property; and

(B) in a manner not reasonably expected to cause a projectile to

cross the boundary of the tract; or

(3) discharged at a sport shooting range, as defined by Section

250.001, in a manner not reasonably expected to cause a

projectile to cross the boundary of a tract of land.

Added by Acts 2009, 81st Leg., R.S., Ch.

1230, Sec. 1, eff. June 19, 2009.



CHAPTER 231. COUNTY ZONING AUTHORITY

LOCAL GOVERNMENT CODE

TITLE 7. REGULATION OF LAND USE, STRUCTURES, BUSINESSES, AND

RELATED ACTIVITIES

SUBTITLE B. COUNTY REGULATORY AUTHORITY

CHAPTER 231. COUNTY ZONING AUTHORITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 231.001. ADOPTION OF REGULATION OR BOUNDARY INCLUDES

AMENDMENT OR OTHER CHANGE. A reference in this chapter to the

adoption of a zoning or other regulation or a zoning district

boundary includes the amendment, repeal, or other change of a

regulation or boundary.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. ZONING ON PADRE ISLAND

Sec. 231.011. LEGISLATIVE FINDINGS; PURPOSE. (a) The

legislature finds that:

(1) the part of Padre Island located in Cameron and Willacy

counties is frequented for recreational purposes by residents

from every part of the state;

(2) orderly development and use of the area is of concern to the

entire state; and

(3) buildings on islands frequented as resort areas tend to

become congested and to be used in ways that interfere, to the

detriment of the public health, safety, morals, and general

welfare, with the proper use of the areas as places of

recreation.

(b) The powers granted under this subchapter are for the purpose

of promoting the public health, safety, peace, morals, and

general welfare and encouraging the recreational use of county

parks in Cameron and Willacy counties.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.012. AREAS SUBJECT TO REGULATION. This subchapter

applies to the areas of Padre Island located in Cameron or

Willacy County and located:

(1) outside a municipality but within two miles of a publicly

owned park or recreational development; or

(2) within two miles of a beach, wharf, or bathhouse used by at

least 500 persons annually.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.013. ZONING REGULATIONS GENERALLY. The commissioners

court of Cameron County or of Willacy County may, for the areas

subject to this subchapter in its respective county, regulate:

(1) the height, number of stories, and size of buildings and

other structures;

(2) the percentage of a lot that may be occupied;

(3) the size of yards, courts, and other open spaces;

(4) population density;

(5) the location and use of buildings, other structures, and

land for business, industrial, residential, or other purposes;

and

(6) the placement of water and sewage facilities, parks, and

other public requirements.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.014. COMPLIANCE WITH COMPREHENSIVE PLAN. Zoning

regulations must be adopted in accordance with a comprehensive

plan and must be designed to:

(1) lessen congestion in the streets and roads;

(2) secure safety from fire, panic, and other dangers;

(3) promote health and the general welfare;

(4) provide adequate light and air;

(5) prevent the overcrowding of land;

(6) avoid undue concentration of population;

(7) facilitate the adequate provision of transportation, water,

sewers, parks, and other public requirements; and

(8) assist in developing the island into parks, playgrounds, and

recreational areas for the residents of this state and other

states and nations.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.015. DISTRICTS. (a) The commissioners court may

divide the area in its county that is subject to this subchapter

into districts of a number, shape, and size the court considers

best for carrying out this subchapter. Within each district, the

commissioners court may regulate the erection, construction,

reconstruction, alteration, repair, or use of buildings, other

structures, or land.

(b) The zoning regulations must be uniform for each class or

kind of building in a district, but the regulations may vary from

district to district. The regulations shall be adopted with

reasonable consideration, among other things, for the character

of each district and its peculiar suitability for particular

uses, with a view of conserving the value of buildings and

encouraging the most appropriate use of land throughout the

island.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.016. PROCEDURES GOVERNING ADOPTION OF REGULATIONS AND

DISTRICT BOUNDARIES. (a) The commissioners courts shall

establish procedures for adopting and enforcing zoning

regulations and zoning district boundaries. A regulation or

boundary is not effective until after a public hearing on the

matter at which parties in interest and citizens have an

opportunity to be heard. Before the 15th day before the date of

the hearing, notice of the time and place of the hearing must be

published in a newspaper of general circulation in the county.

(b) If a proposed change to a regulation or boundary is

protested in accordance with this subsection, the proposed change

must receive, in order to take effect, the affirmative vote of at

least three-fourths of all members of the commissioners court.

The protest must be written and signed by the owners of at least

20 percent of either:

(1) the area of the lots covered by the proposed change; or

(2) the lots immediately adjacent to the rear of the lots

covered by the proposed change and extending 200 feet from those

lots, or from the street frontage of the opposite lots.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.017. ZONING COMMISSION. (a) To exercise the powers

authorized by this subchapter, the commissioners court shall

appoint a zoning commission. The commission shall recommend

boundaries for the original zoning districts and appropriate

zoning regulations for each district. The commission must consist

of seven members, each of whom must be a resident of the county.

If the county has a board of park commissioners, the

commissioners court may appoint the board to serve as the zoning

commission.

(b) The commission shall choose a chairman who must be a

commission member. The chairman serves in that capacity for a

term set by the commission. The commission may at any time choose

for a particular meeting or occasion an acting chairman as

necessary from among its members. The commission may employ a

secretary and acting secretary and other technical or clerical

personnel.

(c) A member of the commission is not entitled to compensation

for service on the commission but may be entitled to expenses

actually incurred while serving on the commission as provided by

order of the commissioners court.

(d) The zoning commission shall make a preliminary report and

hold public hearings on that report before submitting a final

report to the commissioners court. The commissioners court may

not hold a public hearing or take action until it receives the

final report of the zoning commission.

(e) Before the 10th day before the hearing date, written notice

of each public hearing before the zoning commission on a proposed

change in a zoning classification shall be sent to:

(1) each owner of affected property or to the person who renders

the property for county taxes; and

(2) each owner of property that is located within 200 feet of

property affected by the change or to the person who renders the

property for county taxes.

(f) The notice may be served by depositing it, postage paid and

properly addressed, in the United States mail.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.018. BOARD OF ADJUSTMENT. (a) The commissioners court

may provide for the appointment of a board of adjustment. In the

zoning regulations adopted under this subchapter, the

commissioners court may authorize the board of adjustment, in

appropriate cases and subject to appropriate conditions and

safeguards, to make special exceptions to the terms of the zoning

regulations that are consistent with the general purpose and

intent of the regulations and in accordance with any applicable

rules contained in the regulations.

(b) A board of adjustment must consist of five members to be

appointed for terms of two years. The appointing authority may

remove a board member for cause on a written charge after a

public hearing. A vacancy on the board shall be filled for the

unexpired term.

(c) The board shall adopt rules in accordance with any order

adopted under this subchapter. Meetings of the board are held at

the call of the chairman and at other times as determined by the

board. The chairman or acting chairman may administer oaths and

compel the attendance of witnesses. All meetings of the board

shall be open to the public.

(d) The board shall keep minutes of its proceedings that

indicate the vote of each member on each question or the fact

that a member is absent or fails to vote. The board shall keep

records of its examinations and other official actions. The

minutes and records shall be filed immediately in the board's

office and are public records.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.019. AUTHORITY OF BOARD. (a) The board of adjustment

may:

(1) hear and decide an appeal that alleges error in an order,

requirement, decision, or determination made by an administrative

official in the enforcement of this subchapter or a zoning

regulation;

(2) hear and decide special exceptions to the terms of a zoning

regulation when the regulation requires the board to do so; and

(3) authorize in specific cases a variance from the terms of a

zoning regulation if the variance is not contrary to the public

interest and, due to special conditions, a literal enforcement of

the regulation would result in unnecessary hardship, and so that

the spirit of the regulation is observed and substantial justice

is done.

(b) In exercising its authority under Subsection (a)(1), the

board may reverse or affirm, in whole or in part, or modify the

administrative official's order, requirement, decision, or

determination from which an appeal is taken and make the correct

order, requirement, decision, or determination, and for that

purpose the board has the same authority as the administrative

official.

(c) The concurring vote of four members of the board is

necessary to:

(1) reverse an order, requirement, decision, or determination of

an administrative official;

(2) decide in favor of an applicant on a matter on which the

board is required to pass under a zoning regulation; or

(3) authorize a variation in a zoning regulation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.020. APPEAL TO BOARD. (a) Any of the following

persons may appeal to the board of adjustment a decision made by

an administrative official:

(1) a person aggrieved by the decision; or

(2) any officer, department, board, or bureau of the county or

of a municipality affected by the decision.

(b) The appellant must file with the board and the official from

whom the appeal is taken a notice of appeal specifying the

grounds for the appeal. The appeal must be filed within a

reasonable time as determined by the rules of the board. On

receiving the notice, the official from whom the appeal is taken

shall immediately transmit to the board all the papers

constituting the record of the action that is appealed.

(c) An appeal stays all proceedings in furtherance of the action

that is appealed unless the official from whom the appeal is

taken certifies in writing to the board facts supporting the

official's opinion that a stay would cause imminent peril to life

or property. In that case, the proceedings may only be stayed by

a restraining order granted by the board or a court of record on

application, after notice to the official, if due cause is shown.

(d) The board shall set a reasonable time for the appeal hearing

and shall give public notice of the hearing and due notice to the

parties in interest. A party may appear at the appeal hearing in

person or by agent or attorney. The board shall decide the appeal

within a reasonable time.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.021. JUDICIAL REVIEW OF BOARD DECISION. (a) Any of

the following persons may present to a court of record a verified

petition stating that the decision of the board of adjustment is

illegal in whole or in part and specifying the grounds of the

illegality:

(1) a person aggrieved by a decision of the board;

(2) a taxpayer; or

(3) an officer, department, board, or bureau of the county or of

the municipality.

(b) The petition must be presented within 10 days after the date

the decision is filed in the board's office.

(c) On the presentation of the petition, the court may grant a

writ of certiorari directed to the board to review the board's

decision. The writ must indicate the time within which the

board's return must be made and served on the petitioner's

attorney, which must be after 10 days and may be extended by the

court. Granting of the writ does not stay the proceedings on the

decision under appeal, but on application and after notice to the

board the court may grant a restraining order if due cause is

shown.

(d) The board's return must be verified and must concisely state

any pertinent and material facts that show the grounds of the

decision under appeal. The board is not required to return the

original documents on which the board acted but may return

certified or sworn copies of the documents or parts of the

documents as required by the writ.

(e) If at the hearing the court determines that testimony is

necessary for the proper disposition of the matter, it may take

evidence or appoint a referee to take evidence as directed. The

referee shall report the evidence to the court with the referee's

findings of fact and conclusions of law. The referee's report

constitutes a part of the proceedings on which the court shall

make its decision.

(f) The court may reverse or affirm, in whole or in part, or

modify the decision that is appealed. Costs may not be assessed

against the board unless the court determines that the board

acted with gross negligence, in bad faith, or with malice in

making its decision.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.022. ENFORCEMENT; PENALTY; REMEDIES. (a) The

commissioners court may adopt orders to enforce this subchapter,

any order adopted under this subchapter, or a zoning regulation.

(b) A person commits an offense if the person violates this

subchapter, an order adopted under this subchapter, or a zoning

regulation. An offense under this subsection is a misdemeanor,

punishable by fine, imprisonment, or both, as provided by the

commissioners court. The commissioners court may also provide

civil penalties for a violation.

(c) If a building or other structure is erected, constructed,

reconstructed, altered, repaired, converted, or maintained or if

a building, other structure, or land is used in violation of this

subchapter, an order adopted under this subchapter, or a zoning

regulation, the appropriate county authority, in addition to

other remedies, may institute appropriate action to:

(1) prevent the unlawful erection, construction, reconstruction,

alteration, repair, conversion, maintenance, or use;

(2) restrain, correct, or abate the violation;

(3) prevent the occupancy of the building, structure, or land;

or

(4) prevent any illegal act, conduct, business, or use on or

about the premises.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.023. CONFLICT WITH OTHER LAWS; EXCEPTIONS. (a) If a

zoning regulation adopted under this subchapter requires a

greater width or size of a yard, court, or other open space,

requires a lower building height or fewer number of stories for a

building, requires a greater percentage of lot to be left

unoccupied, or otherwise imposes higher standards than those

required under another statute or local order or regulation, the

regulation adopted under this subchapter controls. If the other

statute or local order or regulation imposes higher standards,

that statute, order, or regulation controls.

(b) This subchapter does not authorize the commissioners court

to require the removal or destruction of property that exists at

the time the court implements this subchapter.

(c) This subchapter, an order adopted under this subchapter, or

a zoning regulation does not apply to the location, construction,

maintenance, or use of central office buildings used by a person

engaging in providing telephone service to the public or

equipment used in connection with those buildings or as part of

the telephone system, as necessary to furnish telephone service

to the public.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. ZONING NEAR AMISTAD RECREATION AREA

Sec. 231.031. LEGISLATIVE FINDINGS; PURPOSE. (a) The

legislature finds that:

(1) the part of Val Verde County that surrounds Amistad

Recreation Area is frequented for recreational purposes by

residents from every part of the state;

(2) orderly development and use of the area is of concern to the

entire state; and

(3) buildings in the area that are frequented for resort or

recreational purposes tend to become congested and to be used in

ways that interfere with the proper use of the area as a place of

recreation to the detriment of the public health, safety, morals,

and general welfare.

(b) The powers granted under this subchapter are for the purpose

of promoting the public health, safety, peace, morals, and

general welfare and encouraging the recreational use of county

land.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.032. AREAS SUBJECT TO REGULATION. This subchapter

applies to that part of Val Verde County on the lakeward side of

the boundaries described by Section 2, Chapter 250, Acts of the

62nd Legislature, Regular Session, 1971. That description is

continued in effect for the purpose of the reference made by this

section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.033. ZONING REGULATIONS GENERALLY. The commissioners

court of Val Verde County may regulate in areas subject to this

subchapter:

(1) the height, number of stories, and size of buildings and

other structures;

(2) the percentage of a lot that may be occupied;

(3) the size of yards, courts, and other open spaces;

(4) population density;

(5) the location and use of buildings, other structures, and

land for business, industrial, residential, or other purposes;

and

(6) the placement of water and sewage facilities, parks, and

other public requirements.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.034. COMPLIANCE WITH COMPREHENSIVE PLAN. Zoning

regulations must be adopted in accordance with a comprehensive

plan and must be designed to:

(1) lessen congestion in the streets and roads;

(2) secure safety from fire, panic, and other dangers;

(3) promote health and the general welfare;

(4) provide adequate light and air;

(5) prevent the overcrowding of land;

(6) avoid undue concentration of population;

(7) facilitate the adequate provision of transportation, water,

sewers, parks, and other public requirements; and

(8) assist in developing the area into parks, playgrounds, and

recreational areas for the residents of this state and other

states and nations.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.035. DISTRICTS. (a) The commissioners court may

divide the area in the county that is subject to this subchapter

into districts of a number, shape, and size the court considers

best for carrying out this subchapter. Within each district, the

commissioners court may regulate the erection, construction,

reconstruction, alteration, repair, or use of buildings, other

structures, or land.

(b) The zoning regulations must be uniform for each class or

kind of building in a district, but the regulations may vary from

district to district. The regulations shall be adopted with

reasonable consideration, among other things, for the character

of each district and its peculiar suitability for particular

uses, with a view of conserving the value of buildings and

encouraging the most appropriate use of land throughout the area.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.036. ZONING COMMISSION. (a) The commissioners court

shall appoint a zoning commission. The commission shall recommend

boundaries for the original zoning districts and appropriate

zoning regulations for each district. The commission must consist

of an ex officio chairman and four additional members.

(b) The commissioners court shall appoint a chairman who must be

a public official in Val Verde County. The chairman serves a

two-year term of office. The other members serve four-year terms.

In making the initial appointments of the other members, the

commissioners court shall designate the members for staggered

terms of one, two, three, and four years. In the event of

resignation, end of term, or a vacancy, the court shall appoint

new members. The court shall fill a vacancy in the office of

chairman by appointment. A person is not eligible for appointment

to, or service on, the commission after the person's 70th

birthday. The zoning commission may employ a secretary, an acting

secretary, and other technical or clerical personnel.

(c) A member of the commission is entitled to compensation in

the amount of $10 a month except that the chairman of the zoning

commission is not entitled to compensation under this section if

the chairman receives compensation in the chairman's capacity as

a public official in the county. A member of the commission may

also be entitled to expenses actually incurred while serving on

the commission as provided by order of the commissioners court.

(d) The zoning commission shall make a preliminary report and

hold public hearings on that report before submitting a final

report to the commissioners court. The commissioners court may

not take action or hold a public hearing until it has received

the final report of the commission.

(e) Before the 10th day before the hearing date, written notice

of each public hearing before the zoning commission on a proposed

change in a zoning classification shall be sent to:

(1) each owner of affected property or to the person who renders

the property for county taxes; and

(2) each owner of property that is located within 200 feet of

property affected by the change or to the person who renders the

property for county taxes.

(f) The notice may be served by depositing it, postage paid and

properly addressed, in the United States mail.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.037. PROCEDURE GOVERNING ADOPTION OF REGULATIONS AND

DISTRICT BOUNDARIES. (a) A zoning regulation or zoning district

boundary proposed by the zoning commission is not effective until

it is adopted by the commissioners court after a public hearing.

Before the 15th day before the date of the hearing, the

commissioners court must publish notice of the hearing in a

newspaper of general circulation in the county.

(b) The commissioners court by a majority vote may amend or

reject a regulation or boundary proposed by the zoning

commission.

(c) If a proposed change to a regulation or boundary is

protested in accordance with this subsection, the proposed change

must receive, in order to take effect, the affirmative vote of at

least three-fourths of all members of the commissioners court.

The protest must be written and signed by the owners of at least

20 percent of either:

(1) the lots covered by the proposed change; or

(2) the lots immediately adjacent to the rear of the lots

covered by the proposed change and extending 200 feet from those

lots, or from the street frontage of the opposite lots.

(d) After the commissioners court receives the protest, the

court shall hold a public hearing. The court shall publish notice

in the manner provided by Subsection (a).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.038. SPECIAL EXCEPTION. (a) Any of the following

persons may petition the commissioners court for a special

exception to a zoning regulation adopted by the commissioners

court:

(1) a person aggrieved by the regulation; or

(2) any officer, department, board, or bureau of the county or

of a municipality in the county.

(b) The commissioners court shall hold a public hearing on the

petition and shall publish notice of the hearing before the 15th

day before the date of the hearing in a newspaper of general

circulation in the county.

(c) Except as provided by Subsection (d), the commissioners

court may grant a petition for a special exception by majority

vote.

(d) If a proposed special exception to a zoning regulation is

protested in accordance with this subsection, the proposed

special exception must receive, in order to take effect, the

affirmative vote of at least three-fourths of all members of the

commissioners court. The protest must be presented at the hearing

and signed by the owners of at least 20 percent of:

(1) the lots covered by the proposed exception; or

(2) the lots immediately adjacent to the rear of the lots

covered by the proposed exception extending 200 feet from those

lots, or from the street frontage of the opposite lots.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.039. ENFORCEMENT; PENALTY; REMEDIES. (a) The

commissioners court may adopt orders to enforce this subchapter,

any order adopted under this subchapter, or a zoning regulation.

(b) A person commits an offense if the person violates this

subchapter or a zoning regulation. An offense under this

subsection is a misdemeanor punishable by a fine of not less than

$500 or more than $1,000. Each day that a violation occurs

constitutes a separate offense. Trial shall be in the district

court.

(c) If a building or other structure is erected, constructed,

reconstructed, altered, repaired, converted, or maintained or if

a building, other structure, or land is used in violation of this

subchapter, an order adopted under this subchapter, or a zoning

regulation, the appropriate county authority, in addition to

other remedies, may institute appropriate action to:

(1) prevent the unlawful action or use;

(2) restrain, correct, or abate the violation;

(3) prevent the occupancy of the building, other structure, or

land; or

(4) prevent any illegal act, conduct, business, or use on or

about the premises.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.040. CONFLICT WITH OTHER LAWS; EXCEPTIONS. (a) If a

zoning regulation adopted under this subchapter requires a

greater width or size of a yard, court, or other open space,

requires a lower building height or fewer number of stories for a

building, requires a greater percentage of a lot to be left

unoccupied, or otherwise imposes higher standards than those

required under another statute or local order or regulation, the

regulation adopted under this subchapter controls. If the other

statute or local order or regulation imposes higher standards,

that statute, order, or regulation controls.

(b) This subchapter does not authorize the commissioners court

to require the removal or destruction of property that exists at

the time the court implements this subchapter or to restrict the

right of a landowner, acting in the owner's behalf, to construct

improvements for agricultural purposes or to otherwise use the

land for agricultural purposes except the commissioners court may

take those actions to restrict or prohibit any commercial

agricultural enterprise such as a feed lot.

(c) This subchapter, an order adopted under this subchapter, or

a zoning regulation does not apply to the location, construction,

maintenance, or use of central office buildings or equipment used

by a person engaged in providing telephone service to the public.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER D. MILITARY ZONES

Sec. 231.051. DEFINITION. In this subchapter, "military

establishment" means a base, camp, station, yard, or section base

of the United States Navy or the United States Coast Guard.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.052. ESTABLISHMENT OF MILITARY ZONE. (a) The

commissioners court of a county in which a military establishment

is located may create a restricted military zone adjacent to the

military establishment. The court shall set forth the boundaries

of the zone in its minutes. A military zone may not extend more

than one mile from the boundary line of the military

establishment.

(b) Appropriate signs must be posted along each road or way

leading into the zone to indicate that the zone is a restricted

area.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.053. REGULATIONS. (a) The commissioners court may

adopt regulations relating to the speed and parking of motor

vehicles and the taking of photographs in the zone.

(b) The court may authorize the civilian or military guards at a

military establishment to enforce the regulations for the zone

for that military establishment.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.054. PENALTY. A person commits an offense if the

person violates a regulation adopted under this subchapter. An

offense under this section is a misdemeanor punishable by a fine

of not less than $100 or by confinement in county jail for a term

of not less than 10 days or more than two years.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER E. ZONING AROUND CERTAIN LAKES

Sec. 231.071. PURPOSE. The powers granted under this subchapter

are for the purpose of protecting the public health, safety,

welfare, and morals.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.072. DEFINITIONS. In this subchapter:

(1) "Lake" means an inland body of standing water, including a

reservoir formed by impounding the water of a river or creek but

not including an impoundment of salt water or brackish water,

that:

(A) has a storage capacity of more than one million acre-feet;

and

(B) is owned in whole or part by a political subdivision of this

state, including a special-purpose district or authority.

(2) "Lake area" means the area within 5,000 feet of where the

shoreline of a lake would be if the lake were filled to its

storage capacity.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.073. LAKE COVERED BY SUBCHAPTER. This subchapter

applies only to a lake that has a construction completion date

after June 12, 1985.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.074. ZONING AND BUILDING CONSTRUCTION ORDINANCES. (a)

The commissioners court of a county may adopt ordinances, not

inconsistent with state law, that apply only to the lake area in

the county and that regulate:

(1) the height, number of stories, or size of buildings;

(2) the percentage of a lot that may be occupied;

(3) the size of yards and other spaces;

(4) population density;

(5) the location and use of buildings and land for commercial,

industrial, residential, or other purposes; and

(6) building construction standards.

(b) The commissioners court may not regulate the use, design, or

placement of public utility buildings, land, or facilities.

(c) The commissioners court may not regulate for siting or

zoning purposes new manufactured or industrialized housing that

is constructed to preemptive state or federal building standards

in any manner that is different from regulation of site-built

housing.

(d) The commissioners court shall adopt rules as necessary to

carry out this subchapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.075. LOCAL OPTION ELECTION. (a) This subchapter

applies only to a county in which a majority of the voters voting

on the question approve this subchapter's grant of authority to

the county. The commissioners court shall order and hold an

election if the court is petitioned to do so under Section

231.076. The commissioners court may not order and hold the

election on its own motion.

(b) If an election is held, the ballot shall be printed to

provide for voting for or against the proposition: "Granting

authority to the county to adopt zoning and building construction

ordinances for the areas around lakes."

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.076. PETITION; VERIFICATION. (a) A petition for the

local option election must include a statement worded

substantially as provided by this subsection and located on each

page of the petition preceding the space reserved for signatures:

"This petition is to request that an election be held in (name of

county) to authorize the county to adopt zoning and building

construction ordinances for the areas around lakes."

(b) To be valid, a petition must be signed by registered voters

of the county in a number equal to at least 10 percent of the

number of votes received by all candidates for governor in the

county in the most recent gubernatorial general election. The

petition must also include each signer's current voter

registration number, printed name, and residence address,

including zip code.

(c) Each signer must enter beside the signature the date on

which the petition is signed. A signature may not be counted if

the signer fails to include the date or if the date of signing is

before the 90th day before the date the petition is submitted to

the commissioners court.

(d) Within five days after the date a petition is received in

the office of the commissioners court, the commissioners court

shall submit the petition for verification to the county clerk,

who shall determine whether the petition meets the requirements

imposed by this section. Within 30 days after the date the

petition is submitted to the county clerk for verification, the

county clerk shall certify in writing to the commissioners court

whether the petition is valid. If the county clerk determines

that the petition is invalid, the clerk shall state the reasons

for that determination.

(e) If the county clerk certifies that a petition is valid, the

commissioners court shall order the election to be held on the

first uniform election date authorized by Section 41.001,

Election Code, that occurs after the 35th day after the date the

court receives the county clerk's certification.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.077. LAKE PLANNING COMMISSION. (a) A lake planning

commission is established for each lake area in a county subject

to this subchapter and is composed of:

(1) three residents of the county who own land in the county,

appointed by the county judge;

(2) one resident of each commissioners precinct in the county,

appointed by the county commissioner for that precinct; and

(3) the mayor of each municipality that includes any part of

that lake area in the county.

(b) Except for the initial appointed members, the appointed

members of a commission are appointed for terms of two years

expiring on February 1 of each odd-numbered year. The initial

appointed members are appointed for terms expiring on the first

February 1 of an odd-numbered year occurring after the date of

their appointment.

(c) A commission annually shall elect a chairman and

vice-chairman from its members. The commissioners court shall

employ staff for the use of the commission in performing its

functions.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.078. COMMISSION DUTIES; RULES. (a) The commissioners

court may assign a lake planning commission any duties that the

court considers appropriate and that are not inconsistent with

this subchapter.

(b) The commissioners court shall adopt rules governing the

operations of the commission.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.079. COMMISSION STUDIES; REPORTS; HEARINGS. (a) At

the request of the commissioners court, a lake planning

commission shall, or on its own initiative a commission may,

conduct studies of the lake area over which it has jurisdiction

and prepare reports to advise the commissioners court about the

boundaries of the original zoned districts, other regulations for

the lake area, and changes to those districts or regulations.

(b) Before the commission may prepare a report, it must hold a

public hearing at which members of the public may present

testimony about any subject to be included in the commission's

report. The commission shall give notice of the hearing as

required by the commissioners court.

(c) If a report will advise the commissioners court about

proposed action regarding the zoning classification of a parcel

of land, the commission shall send written notice to each

landowner, as listed on the county tax rolls, whose land is

directly affected by the proposed action or whose land is located

within 200 feet of land directly affected. The notice must inform

the landowner of the time and place of the public hearing at

which the landowner may present testimony to the commission about

the proposed action and must be deposited in the United States

mail before the 10th day before the date of the hearing.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.080. ADOPTION OF ORDINANCE AFTER RECEIPT OF REPORT.

The commissioners court may adopt a proposed ordinance only after

the court receives a lake planning commission's report prepared

under Section 231.079 relating to the proposed ordinance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.081. SPECIAL EXCEPTIONS. (a) The commissioners court

may grant a special exception to an ordinance adopted under this

subchapter if the court finds that the grant of the special

exception will not be contrary to the public interest and that a

literal enforcement of the ordinance would result in an

unnecessary hardship.

(b) The commissioners court shall adopt procedures governing

applications, notice, hearings, and other matters relating to the

grant of a special exception.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.082. CONFLICT WITH OTHER ACTION. If an ordinance

adopted under this subchapter conflicts with an action of a

special-purpose district or authority that owns the lake or

reservoir or an action of a municipality that applies to a lake

area in the county, the municipal or special-purpose district

action controls to the extent of the conflict.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 231.083. ENFORCEMENT. (a) The county attorney or other

prosecuting attorney representing the county in the district

court may file an action to enjoin the violation or threatened

violation of an ordinance adopted under this subchapter. The

court may grant appropriate relief.

(b) If an ordinance adopted under this subchapter defines an

offense, an offense under that order is a Class C misdemeanor.

The offense shall be prosecuted in the same manner as an offense

defined by state law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER F. ZONING AROUND LAKE TAWAKONI AND LAKE RAY ROBERTS

Sec. 231.101. LEGISLATIVE FINDINGS; PURPOSE. (a) The

legislature finds that:

(1) those parts of a county that surround Lake Tawakoni and Lake

Ray Roberts will be frequented for recreational purposes by

residents from every part of the state;

(2) orderly development and use of the area is of concern to the

entire state; and

(3) buildings in the area that will be frequented for resort or

recreational purposes will tend to become congested and to be

used in ways that interfere with the proper use of the area as a

place of recreation to the detriment of the public health,

safety, morals, and general welfare.

(b) The powers granted under this subchapter are for the purpose

of promoting the public health, safety, peace, morals, and

general welfare and encouraging recreation.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 52(a), eff. Aug. 28,

1989.

Sec. 231.102. DEFINITION. In this subchapter "lake area" means

the area within 5,000 feet of the project boundary line for Lake

Tawakoni or Lake Ray Roberts, which is defined as the 447 foot

elevation take line for Lake Tawakoni and the 645 foot elevation

take line for Lake Ray Roberts.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 52 (a), eff. Aug. 28,

1989.

Sec. 231.103. LAKES COVERED BY SUBCHAPTER. This subchapter

applies only to Lake Tawakoni and Lake Ray Roberts.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 52(a), eff. Aug. 28,

1989.

Sec. 231.104. ZONING AND BUILDING CONSTRUCTION ORDINANCES. (a)

The commissioners court of a county may adopt ordinances, not

inconsistent with state law, that apply only to the lake area in

the county and that regulate:

(1) the height, number of stories, or size of buildings in the

area;

(2) the percentage of a lot that may be occupied;

(3) the size of yards and other spaces;

(4) population density;

(5) the location and use of buildings and land for commercial,

industrial, residential, or other purposes; and

(6) building construction standards.

(b) The commissioners court may not adopt an ordinance in

conflict with Chapter 2154, Occupations Code, or with any rule

adopted under that chapter. An ordinance adopted in conflict with

that chapter is void.

(c) This Act does not authorize a commissioners court to issue

any order or regulation in conflict with a municipal ordinance or

state agency rule pertaining to the regulation of billboards or

outdoor advertising. An order or regulation issued in conflict

with a municipal ordinance or state agency rule is void.

(d) The commissioners court may not regulate for siting or

zoning purposes new manufactured or industrialized housing that

is constructed to preemptive state or federal building standards

in any manner that is different from regulation of site-built

housing.

(e) The commissioners court shall adopt rules as necessary to

carry out this subchapter.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 52(a), eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.823,

eff. Sept. 1, 2001.

Sec. 231.105. LOCAL OPTION ELECTION. (a) This subchapter

applies only to a county in which a majority of the voters voting

on the question approve this subchapter's grant of authority to

the county. The commissioners court shall order and hold an

election if the court is petitioned to do so under Section

231.106. The commissioners court may not order and hold the

election on its own motion.

(b) If an election is held, the ballot shall be printed to

provide for voting for or against the proposition: "Granting

authority to the county to adopt zoning and building construction

ordinances for the areas in the county around (name of the

appropriate lake)." Each qualified voter of each affected

precinct is entitled to vote in the election.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 52(a), eff. Aug. 28,

1989.

Sec. 231.106. PETITION; VERIFICATION. (a) A petition for a

local option election must include a statement worded

substantially as follows and located on each page of the petition

preceding the space reserved for signatures: "This petition is to

request that an election be held in (name of county) to authorize

the county to adopt zoning and building construction ordinances

for the areas in the county around (name of the appropriate

lake)."

(b) To be valid, a petition must be signed by registered voters

of the county in a number equal to at least 10 percent of the

number of votes received by all candidates for governor in each

affected precinct in the most recent gubernatorial general

election. The petition must also include each signer's current

voter registration number, printed name, and residence address,

including zip code.

(c) Each signer must enter beside the signature the date on

which the petition is signed. A signature may not be counted if

the signer fails to include the date or if the date of signing is

before the 90th day before the date the petition is submitted to

the commissioners court.

(d) Within five days after the date a petition is received in

the office of the commissioners court, the commissioners court

shall submit the petition for verification to the county clerk,

who shall determine whether the petition meets the requirements

imposed by this section. Within 30 days after the date the

petition is submitted to the county clerk for verification, the

county clerk shall certify in writing to the commissioners court

whether the petition is valid. If the county clerk determines

that the petition is invalid, the clerk shall state the reasons

for that determination.

(e) If the county clerk certifies that a petition is valid, the

commissioners court shall order the election to be held on the

first uniform election date authorized by Section 41.001,

Election Code, that occurs after the date the court receives the

county clerk's certification and that allows for compliance with

the time requirements prescribed by Chapter 3, Election Code.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 52(a), eff. Aug. 28,

1989.

Sec. 231.107. LAKE PLANNING COMMISSION. (a) A lake planning

commission is established for the lake area in the county and is

composed of:

(1) three residents of the affected precincts who own land in

the county, appointed by the county judge of the county;

(2) one resident of each commissioners precinct that is

affected, appointed by the county commissioner for that precinct,

and if only one precinct is affected, the commissioner shall

appoint two; and

(3) the mayor of each municipality the territory or

extraterritorial jurisdiction of which includes any part of the

lake area in the county.

(b) Except for the initial appointed members, the appointed

members of the commission are appointed for terms of two years

expiring on February 1 of each odd-numbered year. The initial

appointed members are appointed for terms expiring on the first

February 1 of an odd-numbered year occurring after the date of

their appointment.

(c) The commission annually shall elect a chairman and

vice-chairman from its members. The commissioners court shall

employ staff for the use of the commission in performing its

functions.

(d) A mayor serving on the commission may designate another

person to serve in place of the mayor at one or more commission

meetings.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 52(a), eff. Aug. 28,

1989. Amended by Acts 1997, 75th Leg., ch. 6, Sec. 1, eff. Sept.

1, 1997.

Sec. 231.108. COMMISSION DUTIES; RULES. (a) The commissioners

court may assign the lake planning commission any duties that the

court considers appropriate and that are not inconsistent with

this subchapter.

(b) The commissioners court shall adopt rules governing the

operations of the commission.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 52(a), eff. Aug. 28,

1989.

Sec. 231.109. COMMISSION STUDIES; REPORTS; HEARINGS. (a) At

the request of the commissioners court, the lake planning

commission shall, or on its own initiative the commission may,

conduct studies of the lake area in the county and prepare

reports to advise the commissioners court about the boundaries of

the original zoned districts, other regulations for the lake

area, and changes to those districts or regulations.

(b) Before the commission may prepare a report, it must hold a

public hearing at which members of the public may present

testimony about any subject to be included in the commission's

report. The commission shall give notice of the hearing as

required by the commissioners court.

(c) If a report will advise the commissioners court about

proposed action regarding the zoning classification of a parcel

of land, the commission shall send written notice to each

landowner, as listed on the county tax rolls, whose land is

directly affected by the proposed action or whose land is located

within 200 feet of land directly affected. The notice must inform

the landowner of the time and place of the public hearing at

which the landowner may present testimony to the commission about

the proposed action and must be deposited in the United States

mail before the 10th day before the date of the hearing.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 52(a), eff. Aug. 28,

1989.

Sec. 231.110. ADOPTION OF ORDINANCE AFTER RECEIPT OF REPORT.

The commissioners court may adopt a proposed ordinance only after

the court receives the lake planning commission's report prepared

under Section 231.109 relating to the proposed ordinance.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 52(a), eff. Aug. 28,

1989.

Sec. 231.111. SPECIAL EXCEPTIONS. (a) The lake planning

commission may recommend, subject to approval by the

commissioners court, a special exception to an ordinance adopted

under this subchapter if the commission finds that the grant of

the special exception will not be contrary to the public interest

and that a literal enforcement of the ordinance would result in

an unnecessary hardship.

(b) The commission shall adopt procedures governing

applications, notice, hearings, and other matters relating to the

grant of a special exception.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 52(a), eff. Aug. 28,

1989.

Sec. 231.112. CONFLICT BETWEEN ORDINANCES. If an ordinance

adopted under this subchapter conflicts with an action of a

municipality that applies to any part of the lake area located in

the county and the municipality, the municipal action controls to

the extent of the conflict.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 52(a), eff. Aug. 28,

1989.

Sec. 231.113. ENFORCEMENT. (a) The county attorney or other

prosecuting attorney representing the county in the district

court is entitled to appropriate injunctive relief to prevent a

violation or threatened violation of an ordinance adopted under

this subchapter from continuing or occurring.

(b) If an ordinance adopted under this subchapter defines an

offense, the offense is a Class C misdemeanor. The offense shall

be prosecuted in the same manner as an offense defined by state

law.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 52(a), eff. Aug. 28,

1989.

SUBCHAPTER G. ZONING AROUND LAKE ALAN HENRY, LAKE COOPER, LAKE

RALPH HALL, AND POST LAKE

Sec. 231.131. LEGISLATIVE FINDINGS; PURPOSE. (a) The

legislature finds that:

(1) the areas that surround Lake Alan Henry, Lake Cooper, Lake

Ralph Hall, and Post Lake are or will be frequented for

recreational purposes by residents from every part of the state;

(2) orderly development and use of the area is of concern to the

entire state; and

(3) buildings in the area that will be frequented for resort or

recreational purposes will tend to become congested and to be

used in ways that interfere with the proper use of the area as a

place of recreation to the detriment of the public health,

safety, morals, and general welfare.

(b) The powers granted under this subchapter are for the purpose

of promoting the public health, safety, peace, morals, and

general welfare and encouraging recreation.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 53(a), eff. Aug. 28,

1989. Amended by Acts 1991, 72nd Leg., ch. 63, Sec. 2, eff. May

8, 1991; Acts 2003, 78th Leg., ch. 977, Sec. 2, eff. June 20,

2003.

Sec. 231.132. AREAS SUBJECT TO REGULATION. (a) This subchapter

applies to:

(1) those parts of Garza County located within three miles of

the high water marks established for Lake Alan Henry and Post

Lake except land located in Garza County and owned by the White

River Municipal Water District;

(2) those parts of Kent County located within three miles of the

high water marks established for Lake Alan Henry;

(3) the area within 10,000 feet of where the shoreline of Lake

Cooper would be if the lake were filled to its storage capacity;

and

(4) the area within 5,000 feet of where the shoreline of Lake

Ralph Hall would be if the lake were filled to its storage

capacity.

(b) The areas described by Subsection (a) are subject to

regulation under this subchapter regardless of whether the

construction of an affected lake is complete.

(c) The application of this subchapter to the area described by

Subsection (a)(4) expires on September 1, 2013, unless the permit

necessary for the construction of Lake Ralph Hall is issued

before that date. This subsection prevails over Subsection (b) to

the extent of any conflict.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 53(a), eff. Aug. 28,

1989. Amended by Acts 1991, 72nd Leg., ch. 63, Sec. 3, eff. May

8, 1991; Acts 2001, 77th Leg., ch. 1125, Sec. 1, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 997, Sec. 3, eff. June 20, 2003;

Acts 2003, 78th Leg., ch. 1309, Sec. 2.01, eff. June 21, 2003.

Sec. 231.133. ZONING REGULATIONS GENERALLY. (a) The

commissioners court of a county in which an area subject to this

subchapter is located may regulate in that area:

(1) the height, number of stories, and size of buildings and

other structures;

(2) the percentage of a lot that may be occupied;

(3) the size of yards, courts, and other open spaces;

(4) population density;

(5) the location and use of buildings, other structures, and

land for business, industrial, residential, or other purposes;

and

(6) the placement of water and sewage facilities, parks, and

other public requirements.

(b) The commissioners court may not regulate for siting or

zoning purposes new manufactured or industrialized housing,

constructed to preemptive state or federal building standards, in

any manner that is different from regulation of site-built

housing.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 53(a), eff. Aug. 28,

1989. Amended by Acts 1991, 72nd Leg., ch. 63, Sec. 4, eff. May

8, 1991.

Sec. 231.134. COMPLIANCE WITH COMPREHENSIVE PLAN. Zoning

regulations must be adopted in accordance with a comprehensive

plan and must be designed to:

(1) lessen congestion in the streets and roads;

(2) secure safety from fire, panic, and other dangers;

(3) promote health and the general welfare;

(4) provide adequate light and air;

(5) prevent the overcrowding of land;

(6) avoid undue concentration of population;

(7) facilitate the adequate provision of transportation, water,

sewers, parks, and other public requirements; or

(8) assist in developing the area into parks, playgrounds, and

recreational areas for the residents of this state and other

states and nations.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 53(a), eff. Aug. 28,

1989.

Sec. 231.135. DISTRICTS. (a) The commissioners court may

divide the area in the county that is subject to this subchapter

into districts of a number, shape, and size the court considers

best for carrying out this subchapter. Within each district, the

commissioners court may regulate the erection, construction,

reconstruction, alteration, repair, or use of buildings, other

structures, or land.

(b) The zoning regulations must be uniform for each class or

kind of building in a district, but the regulations may vary from

district to district. The regulations shall be adopted with

reasonable consideration, among other things, for the character

of each district and its peculiar suitability for particular

uses, with a view of conserving the value of buildings and

encouraging the most appropriate use of land throughout the area.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 53(a), eff. Aug. 28,

1989.

Sec. 231.136. ZONING COMMISSION. (a) The commissioners court

shall appoint a zoning commission. The commission shall recommend

boundaries for the original zoning districts and appropriate

zoning regulations for each district. The commission must consist

of an ex officio chairman and four additional members.

(b) The commissioners court shall appoint a chairman who must be

a public official in the county. The chairman serves a two-year

term of office. The other members serve four-year terms. In

making the initial appointments of the other members, the

commissioners court shall designate the members for staggered

terms of one, two, three, and four years. In the event of

resignation, end of term, or a vacancy, the court shall appoint

new members. The court shall fill a vacancy in the office of

chairman by appointment. The zoning commission may employ a

secretary, an acting secretary, and other technical or clerical

personnel.

(c) A member of the commission is entitled to compensation in

the amount of $10 a month except that the chairman of the zoning

commission is not entitled to compensation under this section if

the chairman receives compensation in the chairman's capacity as

a public official in the county. A member of the commission may

also be entitled to expenses actually incurred while serving on

the commission as provided by order of the commissioners court.

(d) The zoning commission shall make a preliminary report and

hold public hearings on that report before submitting a final

report to the commissioners court. The commissioners court may

not take action or hold a public hearing until it has received

the final report of the commission.

(e) Before the 10th day before the hearing date, written notice

of each public hearing before the zoning commission on a proposed

change in a zoning classification shall be sent to:

(1) each owner of affected property or to the person who renders

the property for county taxes; and

(2) each owner of property that is located within 200 feet of

property affected by the change or to the person who renders the

property for county taxes.

(f) The notice may be served by depositing it, postage paid and

properly addressed, in the United States mail.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 53(a), eff. Aug. 28,

1989. Amended by Acts 1991, 72nd Leg., ch. 63, Sec. 5, eff. May

8, 1991.

Sec. 231.137. PROCEDURE GOVERNING ADOPTION OF REGULATIONS AND

DISTRICT BOUNDARIES. (a) A zoning regulation or zoning district

boundary proposed by the zoning commission is not effective until

it is adopted by the commissioners court after a public hearing.

Before the 15th day before the date of the hearing, the

commissioners court must publish notice of the hearing in a

newspaper of general circulation in the county.

(b) The commissioners court by a majority vote may amend or

reject a regulation or boundary proposed by the zoning

commission.

(c) If a proposed change to a regulation or boundary is

protested in accordance with this subsection, the proposed change

must receive, in order to take effect, the affirmative vote of at

least three-fourths of all members of the commissioners court.

The protest must be written and signed by the owners of at least

20 percent of either:

(1) the lots covered by the proposed change; or

(2) the lots immediately adjacent to the rear of the lots

covered by the proposed change and extending 200 feet from those

lots or from the street frontage of the opposite lots.

(d) After the commissioners court receives the protest, the

court shall hold a public hearing. The court shall publish notice

in the manner provided by Subsection (a).

Added by Acts 1989, 71st Leg., ch. 1, Sec. 53(a), eff. Aug. 28,

1989.

Sec. 231.138. SPECIAL EXCEPTION. (a) Any of the following

persons may petition the commissioners court for a special

exception to a zoning regulation adopted by the commissioners

court:

(1) a person aggrieved by the regulation; or

(2) any officer, department, board, or bureau of the county or

of a municipality in the county.

(b) The commissioners court shall hold a public hearing on the

petition and shall publish notice of the hearing before the 15th

day before the date of the hearing in a newspaper of general

circulation in the county.

(c) Except as provided by Subsection (d), the commissioners

court may grant a petition for a special exception by majority

vote.

(d) If a proposed special exception to a zoning regulation is

protested in accordance with this subsection, the proposed

special exception must receive, in order to take effect, the

affirmative vote of at least three-fourths of all members of the

commissioners court. The protest must be presented at the hearing

and signed by the owners of at least 20 percent of:

(1) the lots covered by the proposed exception; or

(2) the lots immediately adjacent to the rear of the lots

covered by the proposed exception extending 200 feet from those

lots or from the street frontage of the opposite lots.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 53(a), eff. Aug. 28,

1989.

Sec. 231.139. ENFORCEMENT; PENALTY; REMEDIES. (a) The

commissioners court may adopt orders to enforce this subchapter,

any order adopted under this subchapter, or a zoning regulation.

(b) A person commits an offense if the person violates this

subchapter or a zoning regulation. An offense under this

subsection is a misdemeanor punishable by a fine of not less than

$500 or more than $1,000. Each day that a violation occurs

constitutes a separate offense. Trial shall be in the district

court.

(c) If a building or other structure is erected, constructed,

reconstructed, altered, repaired, converted, or maintained or if

a building, other structure, or land is used in violation of this

subchapter, an order adopted under this subchapter, or a zoning

regulation, the appropriate county authority, in addition to

other remedies, may institute appropriate action to:

(1) prevent the unlawful action or use;

(2) restrain, correct, or abate the violation;

(3) prevent the occupancy of the building, other structure, or

land; or

(4) prevent any illegal act, conduct, business, or use on or

about the premises.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 53(a), eff. Aug. 28,

1989.

Sec. 231.140. CONFLICT WITH OTHER LAWS; EXCEPTIONS. (a) If a

zoning regulation adopted under this subchapter requires a

greater width or size of a yard, court, or other open space,

requires a lower building height or fewer number of stories for a

building, requires a greater percentage of a lot to be left

unoccupied, or otherwise imposes higher standards than those

required under another statute or local order or regulation, the

regulation adopted under this subchapter controls. If the other

statute or local order or regulation imposes higher standards,

that statute, order, or regulation controls.

(b) This subchapter does not authorize the commissioners court

to require the removal or destruction of property that exists at

the time the court implements this subchapter or restrict the

right of a landowner, acting in the owner's behalf, to construct

improvements for agriculture and ranching operations or to

otherwise use the land for agriculture and ranching operations.

Agriculture and ranching operations include cultivating the soil;

producing crops for human food, animal feed, planting seed, or

fiber; floriculture; viticulture; horticulture; raising or

keeping livestock or poultry; and planting cover crops or leaving

land idle for the purpose of participating in any governmental

program or normal crop or livestock rotation procedure. The

commissioners court may take those actions to restrict or

prohibit any commercial agricultural enterprise, such as a

commercial feed lot, that are reasonably necessary to protect the

public health, safety, peace, morals, and general welfare from

the dangers of explosion, flooding, vermin, insects, physical

injury, contagious disease, contamination of water supplies,

radiation, storage of toxic materials, or other hazards.

(c) This subchapter, an order adopted under this subchapter, or

a zoning regulation does not apply to the location, construction,

maintenance, or use of central office buildings or equipment used

by a person engaged in providing telephone service to the public.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 53(a), eff. Aug. 28,

1989.

Sec. 231.141. REGULATION OF SAM WAHL RECREATION AREA. (a) The

Commissioners Court of Garza County may zone for commercial or

residential development the area adjacent to Lake Alan Henry

known as the Sam Wahl Recreation Area.

(b) Notwithstanding this chapter, Chapter 253, or other law, a

municipality owning property in the Sam Wahl Recreation Area may

develop, change the use of, or dispose of the property.

Added by Acts 1999, 76th Leg., ch. 109, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER I. ZONING AND OTHER REGULATION IN EL PASO MISSION

TRAIL HISTORICAL AREA

Sec. 231.171. LEGISLATIVE FINDINGS; PURPOSE. (a) The

legislature finds that:

(1) the El Paso Mission Trail Historical Area will be frequented

for recreational and educational purposes by residents from every

part of the state;

(2) orderly development and use of the area is of concern to the

entire state; and

(3) buildings in the area that will be frequented for

recreational, cultural, or educational purposes will tend to

become congested and to be used in ways that interfere with the

proper use of the area as a place of recreation, education, and

historic preservation to the detriment of the public health,

safety, morals, and general welfare.

(b) The powers granted under this subchapter are for the purpose

of promoting the public health, safety, peace, morals, and

general welfare, protecting and preserving places and areas of

historical, cultural, or architectural importance and

significance, and encouraging recreation and education.

Added by Acts 1991, 72nd Leg., ch. 755, Sec. 1, eff. June 16,

1991.

Sec. 231.172. AREA SUBJECT TO REGULATION. This subchapter

applies to the area of land in El Paso County, to be known as the

El Paso Mission Trail Historical Area, described by Section 2,

House Bill No. 2561, Acts of the 72nd Legislature, Regular

Session, 1991.

Added by Acts 1991, 72nd Leg., ch. 755, Sec. 1, eff. June 16,

1991.

Sec. 231.173. ZONING AND OTHER REGULATIONS GENERALLY. The

commissioners court of El Paso County may regulate in the El Paso

Mission Trail Historical Area:

(1) the height, number of stories, and size of buildings or

other structures;

(2) the percentage of a lot that may be occupied;

(3) the size of yards, courts, and other open spaces;

(4) population density;

(5) the location and use of buildings, other structures, and

land for business, industrial, residential, or other purposes;

(6) the construction, reconstruction, alteration, or razing of

buildings or other structures of historical, cultural, or

architectural significance;

(7) the placement of water and sewage facilities, parks, and

other public requirements;

(8) the style of and construction standards applying to

buildings and other structures; and

(9) the location, size, style, and other characteristics of

signs.

Added by Acts 1991, 72nd Leg., ch. 755, Sec. 1, eff. June 16,

1991.

Sec. 231.174. COMPLIANCE WITH COMPREHENSIVE PLAN. The

regulations must be adopted in accordance with a comprehensive

plan and must be designed to:

(1) lessen congestion in the streets and roads;

(2) secure safety from fire, panic, and other dangers;

(3) promote health and the general welfare;

(4) provide adequate light and air;

(5) prevent the overcrowding of land;

(6) avoid undue concentration of population;

(7) facilitate the adequate provision of transportation, water,

sewers, parks, and other public requirements; or

(8) assist in developing the area into parks, playgrounds,

recreational areas, and educational areas and in preserving areas

of historical, cultural, or architectural importance or

significance for the residents of this state and other states and

nations.

Added by Acts 1991, 72nd Leg., ch. 755, Sec. 1, eff. June 16,

1991.

Sec. 231.175. DISTRICTS. (a) The commissioners court may

divide the El Paso Mission Trail Historical Area into districts

of a number, shape, and size the court considers best for

carrying out this subchapter. Within each district, the

commissioners court may regulate the erection, construction,

reconstruction, removal, alteration, repair, or use of buildings,

other structures, or land.

(b) The regulations must be uniform for each class or kind of

building in a district, but the regulations may vary from

district to district. The regulations shall be adopted with

reasonable consideration, among other things, for the character

of each district and its peculiar suitability for particular

uses, with a view of conserving the value of buildings,

protecting historic landmarks and structures, and encouraging the

most appropriate use of land throughout the area.

Added by Acts 1991, 72nd Leg., ch. 755, Sec. 1, eff. June 16,

1991.

Sec. 231.176. COMMISSION. (a) To exercise the powers

authorized by this subchapter, the commissioners court shall

appoint a commission. If the county has a planning commission or

historic commission, the commissioners court may designate either

of those commissions to serve as the commission required by this

section. The commission shall recommend boundaries for the

original districts and appropriate regulations for each district.

(b) The commission shall elect a chairman from its members. The

chairman serves in that capacity for a term set by the

commission. The commission may at any time choose for a

particular meeting or occasion an acting chairman as necessary

from its members. In the event of resignation, end of term, or a

vacancy, the commissioners court shall appoint new members. The

commission shall fill a vacancy in the office of chairman by

election. The commission may employ a secretary, an acting

secretary, and other technical or clerical personnel.

(c) A member of the commission is not entitled to compensation

but is entitled to expenses actually incurred while serving on

the commission as provided by order of the commissioners court.

(d) The commission shall make a preliminary report and hold

public hearings on that report before submitting a final report

to the commissioners court. The commissioners court may not take

final action or hold a public hearing until it has received the

final report of the commission.

(e) Before the 10th day before the hearing date, written notice

of each public hearing before the commission on a proposed change

in a classification in the district shall be sent to:

(1) each owner of affected property or to the person who renders

the property for county taxes; and

(2) each owner of property that is located within 200 feet of

property affected by the change or to the person who renders the

property for county taxes.

(f) The notice may be served by depositing it, postage paid and

properly addressed, in the United States mail.

Added by Acts 1991, 72nd Leg., ch. 755, Sec. 1, eff. June 16,

1991.

Sec. 231.177. PROCEDURES GOVERNING ADOPTION OF REGULATIONS AND

DISTRICT BOUNDARIES. (a) The commissioners court shall

establish procedures for adopting and enforcing regulations and

district boundaries. A regulation or district boundary is not

effective until it is adopted by the commissioners court after a

public hearing on the matter at which parties in interest and

citizens have an opportunity to be heard. Before the 15th day

before the date of the hearing, the commissioners court must

publish notice of the hearing in a newspaper of general

circulation in the county.

(b) The commissioners court by a majority vote may amend or

reject a regulation or boundary proposed by the commission.

(c) If a proposed change to a regulation or boundary is

protested in accordance with this subsection, the proposed change

must receive, in order to take effect, the affirmative vote of at

least three-fourths of all members of the commissioners court.

The protest must be written and signed by the owners of at least

20 percent of either:

(1) the area of the lots covered by the proposed change; or

(2) the lots immediately adjacent to the rear of the lots

covered by the proposed change and extending 200 feet from those

lots or from the street frontage of the opposite lots.

(d) After the commissioners court receives the protest, the

court shall hold a public hearing. The court shall publish notice

in the manner provided by Subsection (a).

Added by Acts 1991, 72nd Leg., ch. 755, Sec. 1, eff. June 16,

1991.

Sec. 231.178. BOARD OF ADJUSTMENT. (a) The commissioners court

may provide for the appointment of a board of adjustment. In the

regulations adopted under this subchapter, the commissioners

court may authorize the board of adjustment, in appropriate cases

and subject to appropriate conditions and safeguards, to make

special exceptions to the terms of the regulations that are

consistent with the general purpose and intent of the regulations

and in accordance with any applicable rules contained in the

regulations.

(b) A board of adjustment must consist of five members to be

appointed for staggered terms of two years. The appointing

authority may remove a board member for cause on a written charge

after a public hearing. A vacancy on the board shall be filled

for the unexpired term.

(c) The board shall adopt rules in accordance with any order

adopted under this subchapter. Meetings of the board are held at

the call of the chairman and at other times as determined by the

board. The chairman or acting chairman may administer oaths and

compel the attendance of witnesses. All meetings of the board

shall be open to the public.

(d) The board shall keep minutes of its proceedings that

indicate the vote of each member on each question or indicate

that a member is absent or fails to vote. The board shall keep

records of its examinations and other official actions. The

minutes and records shall be filed immediately in the board's

office and are public records.

Added by Acts 1991, 72nd Leg., ch. 755, Sec. 1, eff. June 16,

1991.

Sec. 231.179. AUTHORITY OF BOARD. (a) The board of adjustment

may:

(1) hear and decide an appeal that alleges error in an order,

requirement, decision, or determination made by an administrative

official in the enforcement of this subchapter or a regulation

adopted under this subchapter;

(2) hear and decide special exceptions to the terms of a

regulation adopted under this subchapter when the regulation

requires the board to do so; and

(3) authorize in specific cases a variance from the terms of a

regulation adopted under this subchapter if the variance is not

contrary to the public interest and, due to special conditions, a

literal enforcement of the regulation would result in unnecessary

hardship, and so that the spirit of the regulation is observed

and substantial justice is done.

(b) In exercising its authority under Subsection (a)(1), the

board may reverse or affirm, in whole or in part, or modify the

administrative official's order, requirement, decision, or

determination from which an appeal is taken and make the correct

order, requirement, decision, or determination, and for that

purpose the board has the same authority as the administrative

official.

(c) The concurring vote of four members of the board is

necessary to:

(1) reverse an order, requirement, decision, or determination of

an administrative official;

(2) decide in favor of an applicant on a matter on which the

board is required to pass under a regulation adopted under this

subchapter; or

(3) authorize a variation in a regulation adopted under this

subchapter.

Added by Acts 1991, 72nd Leg., ch. 755, Sec. 1, eff. June 16,

1991.

Sec. 231.180. APPEAL TO BOARD. (a) Any of the following

persons may appeal to the board of adjustment a decision made by

an administrative official:

(1) a person aggrieved by the decision; or

(2) any officer, department, board, or bureau of the county or

of a municipality affected by the decision.

(b) The appellant must file with the board and the official from

whom the appeal is taken a notice of appeal specifying the

grounds for the appeal. The appeal must be filed within a

reasonable time as determined by board rule. On receiving the

notice, the official from whom the appeal is taken shall

immediately transmit to the board all the papers constituting the

record of the action that is appealed.

(c) An appeal stays all proceedings in furtherance of the action

that is appealed unless the official from whom the appeal is

taken certifies in writing to the board facts supporting the

official's opinion that a stay would cause imminent peril to life

or property. In that case, the proceedings may be stayed only by

a restraining order granted by the board or a court of record on

application, after notice to the official, if due cause is shown.

(d) The board shall set a reasonable time for the appeal hearing

and shall give public notice of the hearing and due notice to the

parties in interest. A party may appear at the appeal hearing in

person or by agent or attorney. The board shall decide the appeal

within a reasonable time.

Added by Acts 1991, 72nd Leg., ch. 755, Sec. 1, eff. June 16,

1991.

Sec. 231.181. JUDICIAL REVIEW OF BOARD DECISION. (a) Any of

the following persons may present to a court of record a verified

petition stating that the decision of the board of adjustment is

illegal in whole or in part and specifying the grounds of the

illegality:

(1) a person aggrieved by a decision of the board;

(2) a taxpayer; or

(3) an officer, department, board, or bureau of the county or of

the municipality.

(b) The petition must be presented within 10 days after the date

the decision is filed in the board's office.

(c) On the presentation of the petition, the court may grant a

writ of certiorari directed to the board to review the board's

decision. The writ must indicate the time within which the

board's return must be made and served on the petitioner's

attorney, which must be after 10 days and may be extended by the

court. Granting of the writ does not stay the proceedings on the

decision under appeal, but on application and after notice to the

board the court may grant a restraining order if due cause is

shown.

(d) The board's return must be verified and must concisely state

any pertinent and material facts that show the grounds of the

decision under appeal. The board is not required to return the

original documents on which the board acted but may return

certified or sworn copies of the documents or parts of the

documents as required by the writ.

(e) If at the hearing the court determines that testimony is

necessary for the proper disposition of the matter, the court may

take evidence or appoint a referee to take evidence as directed.

The referee shall report the evidence to the court with the

referee's findings of fact and conclusions of law. The referee's

report constitutes a part of the proceedings on which the court

shall make its decision.

(f) The court may reverse or affirm, in whole or in part, or

modify the decision that is appealed. The court may not assess

costs against the board unless the court determines that the

board acted with gross negligence, in bad faith, or with malice

in making its decision.

Added by Acts 1991, 72nd Leg., ch. 755, Sec. 1, eff. June 16,

1991.

Sec. 231.182. ENFORCEMENT; PENALTY; REMEDIES. (a) The

commissioners court may adopt orders to enforce this subchapter

or an order or a regulation adopted under this subchapter.

(b) A person commits an offense if the person violates this

subchapter or an order or a regulation adopted under this

subchapter. An offense under this subsection is a Class B

misdemeanor. Each day that a violation occurs constitutes a

separate offense. Trial shall be in a county court.

(c) A person who violates this subchapter or an order or a

regulation adopted under this subchapter is liable to the county

for a civil penalty in an amount not to exceed $1,000 for each

day the violation exists. The appropriate attorney representing

the county in civil actions may file a civil action in a court of

competent jurisdiction to recover the civil penalty. If the

appropriate attorney for the county prevails in the civil action,

the person shall reimburse the attorney for the costs of the

civil action, including court costs and attorney's fees. In

determining the amount of the penalty, the court shall consider

the seriousness of the violation. A penalty recovered under this

subsection shall be deposited in the county treasury to the

credit of the general fund.

(d) If a building or other structure is erected, constructed,

reconstructed, altered, repaired, converted, razed, or maintained

or if a building, other structure, or land is used in violation

of this subchapter or an order or a regulation adopted under this

subchapter, the appropriate county authority, in addition to

other remedies, may institute appropriate action to:

(1) prevent or remove the unlawful action or use, including an

unlawful erection, construction, reconstruction, alteration,

repair, conversion, razing, or maintenance;

(2) enjoin, restrain, correct, or abate the violation;

(3) prevent the occupancy of the building, structure, or land;

or

(4) prevent any illegal act, conduct, business, or use on or

about the premises.

Added by Acts 1991, 72nd Leg., ch. 755, Sec. 1, eff. June 16,

1991.

Sec. 231.183. CONFLICT WITH OTHER LAWS; EXCEPTIONS. (a) If a

regulation adopted under this subchapter requires a greater width

or size of a yard, court, or other open space, requires a lower

building height or fewer number of stories for a building,

requires a greater percentage of a lot to be left unoccupied, or

otherwise imposes higher standards than those required under

another statute or local order or regulation, the regulation

adopted under this subchapter controls. If the other statute or

local order or regulation imposes higher standards, that statute,

order, or regulation controls.

(b) The commissioners court may require the removal,

destruction, or change of any structure or use of any property

that does not conform to an order or a regulation adopted under

this subchapter only if:

(1) the court permits the owner's investment in the structure or

property to be amortized over a period of time determined by the

court; or

(2) the court determines the nonconforming structure or property

has been permanently abandoned.

(c) This subchapter or an order or a regulation adopted under

this subchapter does not apply to the location, construction,

maintenance, or use of central office buildings or equipment used

by a person engaged in providing telephone service to the public.

(d) This subchapter does not authorize the commissioners court

to require the removal or destruction of property that exists at

the time the court implements this subchapter or restrict the

right of a landowner, acting in the owner's behalf, to construct

improvements for agriculture and ranching operations or to

otherwise use the land for agriculture and ranching operations.

Agriculture and ranching operations include cultivating the soil;

producing crops for human food, animal feed, planting seed, or

fiber; floriculture; viticulture; horticulture; raising or

keeping livestock or poultry; and planting cover crops or leaving

land idle for the purpose of participating in any governmental

program or normal crop or livestock rotation procedure. The

commissioners court may take those actions to restrict or

prohibit any commercial agricultural enterprise, such as a

commercial feed lot, that are reasonably necessary to protect the

public health, safety, peace, morals, and general welfare from

the dangers of explosion, flooding, vermin, insects, physical

injury, contagious disease, contamination of water supplies,

radiation, storage of toxic materials, or other hazards.

Added by Acts 1991, 72nd Leg., ch. 755, Sec. 1, eff. June 16,

1991.

SUBCHAPTER J. ZONING AROUND LAKE SOMERVILLE

Sec. 231.201. DEFINITIONS. In this subchapter:

(1) "Affected county" means Burleson, Milam, Lee, or Washington

County.

(2) "Lake area" means the area within 5,000 feet of the project

boundary line for Lake Somerville.

Added by Acts 1997, 75th Leg., ch. 1450, Sec. 1, eff. Sept. 1,

1997.

Sec. 231.202. LAKE SOMERVILLE PLANNING COMMISSION. (a) A lake

planning commission is established for the lake area in Burleson,

Milam, Lee, and Washington counties and is composed of:

(1) one resident of each affected county, appointed by the

county judge of that county; and

(2) the presiding officer of the commission appointed by the

county judge of Burleson County.

(b) Except for the initial appointed members, the appointed

members of the commission are appointed for terms of two years

expiring on February 1 of each odd-numbered year. The initial

appointed members are appointed for terms expiring on the first

February 1 of an odd-numbered year occurring after the date of

their appointment.

(c) The commissioners courts of the affected counties may employ

staff for the use of the commission in performing its functions.

Added by Acts 1997, 75th Leg., ch. 1450, Sec. 1, eff. Sept. 1,

1997.

Sec. 231.203. COMMISSION STUDIES; REPORTS; HEARINGS. (a) At

the request of the commissioners court of an affected county, the

lake planning commission shall, or on its own initiative the

commission may, conduct studies of the lake area in that county

and prepare reports to advise the commissioners court about

matters affecting the lake area in that county, including the

need for zoning regulations in the lake area in that county.

(b) Before the commission may prepare a report, it must hold a

public hearing at which members of the public may present

testimony about any subject to be included in the commission's

report. The commission shall give notice of the hearing as

required by the commissioners court of the affected county.

Added by Acts 1997, 75th Leg., ch. 1450, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER K. DEVELOPMENT REGULATIONS IN HOOD COUNTY

Sec. 231.221. LEGISLATIVE FINDINGS; PURPOSE. (a) The

legislature finds that:

(1) all of Hood County is located within the watershed that

drains into Lake Granbury and the Brazos River;

(2) the area that surrounds Lake Granbury and the Brazos River

in Hood County is or will be frequented for recreational purposes

by residents from every part of the state;

(3) orderly development of the area and the watershed is of

concern to the entire state; and

(4) without adequate development regulations, the area and the

watershed will be developed in ways that endanger and interfere

with the proper use of that area as a place of recreation to the

detriment of the public health, safety, morals, and general

welfare.

(b) The powers granted under this subchapter are for the purpose

of:

(1) promoting the public health, safety, peace, morals, and

general welfare;

(2) encouraging recreation; and

(3) safeguarding and preventing the pollution of the state's

rivers and lakes.

Added by Acts 1999, 76th Leg., ch. 1227, Sec. 1, eff. June 18,

1999.

Sec. 231.222. AREAS SUBJECT TO REGULATION. This subchapter

applies only to the unincorporated areas of Hood County.

Added by Acts 1999, 76th Leg., ch. 1227, Sec. 1, eff. June 18,

1999.

Sec. 231.223. DEVELOPMENT REGULATIONS GENERALLY. The

Commissioners Court of Hood County may regulate:

(1) the percentage of a lot that may be occupied or developed;

(2) population density;

(3) the size of buildings;

(4) the location, design, construction, extension, and size of

streets and roads;

(5) the location, design, construction, extension, size, and

installation of water and wastewater facilities, including the

requirements for connecting to a centralized water or wastewater

system;

(6) the location, design, construction, extension, size, and

installation of drainage facilities and other required public

facilities;

(7) the location, design, and construction of parks,

playgrounds, and recreational areas; and

(8) the abatement of harm resulting from inadequate water or

wastewater facilities.

Added by Acts 1999, 76th Leg., ch. 1227, Sec. 1, eff. June 18,

1999.

Sec. 231.224. COMPLIANCE WITH COUNTY PLAN. Development

regulations must be:

(1) adopted in accordance with a county plan for growth and

development of the county; and

(2) coordinated with the comprehensive plans of municipalities

located in the county.

Added by Acts 1999, 76th Leg., ch. 1227, Sec. 1, eff. June 18,

1999.

Sec. 231.225. DISTRICTS. (a) The commissioners court may

divide the unincorporated area of the county into districts of a

number, shape, and size the court considers best for carrying out

this subchapter.

(b) Development regulations may vary from district to district.

Added by Acts 1999, 76th Leg., ch. 1227, Sec. 1, eff. June 18,

1999.

Sec. 231.226. PROCEDURE GOVERNING ADOPTION OF REGULATIONS AND

DISTRICT BOUNDARIES. (a) A development regulation adopted under

this subchapter is not effective until it is adopted by the

commissioners court after a public hearing. Before the 15th day

before the date of the hearing, the commissioners court must

publish notice of the hearing in a newspaper of general

circulation in the county.

(b) The commissioners court may establish or amend a development

regulation only by an order passed by a majority vote of the full

membership of the court.

Added by Acts 1999, 76th Leg., ch. 1227, Sec. 1, eff. June 18,

1999.

Sec. 231.227. DEVELOPMENT COMMISSION. (a) The commissioners

court may appoint a development commission to assist in the

implementation and enforcement of development regulations adopted

under this subchapter.

(b) The development commission must consist of an ex officio

chairman who must be a public official in Hood County and four

additional members.

(c) The development commission is advisory only and may

recommend appropriate development regulations for the county.

(d) The members of the development commission are subject to the

same requirements relating to conflicts of interest that are

applicable to the commissioners court under Chapter 171.

Added by Acts 1999, 76th Leg., ch. 1227, Sec. 1, eff. June 18,

1999.

Sec. 231.228. SPECIAL EXCEPTION. (a) A person aggrieved by a

development regulation adopted under this subchapter may petition

the commissioners court or the development commission, if the

commissioners court has established a development commission, for

a special exception to a development regulation adopted by the

commissioners court.

(b) The commissioners court shall adopt procedures governing

applications, notice, hearings, and other matters relating to the

grant of a special exception.

Added by Acts 1999, 76th Leg., ch. 1227, Sec. 1, eff. June 18,

1999.

Sec. 231.229. ENFORCEMENT; PENALTY. (a) The commissioners

court may adopt orders to enforce this subchapter or an order or

development regulation adopted under this subchapter.

(b) A person commits an offense if the person violates this

subchapter or an order or development regulation adopted under

this subchapter. An offense under this subsection is a

misdemeanor punishable by a fine of not less than $500 or more

than $1,000. Each day that a violation occurs constitutes a

separate offense. Trial shall be in the justice court.

Added by Acts 1999, 76th Leg., ch. 1227, Sec. 1, eff. June 18,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

958, Sec. 1, eff. September 1, 2009.

Sec. 231.230. COOPERATION WITH MUNICIPALITIES. The

commissioners court by order may enter into agreements with any

municipality located in the county to assist in the

implementation and enforcement of development regulations adopted

under this subchapter.

Added by Acts 1999, 76th Leg., ch. 1227, Sec. 1, eff. June 18,

1999.

Sec. 231.231. CONFLICT WITH OTHER LAWS. If a development

regulation adopted under this subchapter imposes higher standards

than those required under another statute or local order or

regulation, the regulation adopted under this subchapter

controls. If the other statute or local order or regulation

imposes higher standards, that statute, order, or regulation

controls.

Added by Acts 1999, 76th Leg., ch. 1227, Sec. 1, eff. June 18,

1999.

SUBCHAPTER L. ZONING AROUND FALCON LAKE

Sec. 231.251. LEGISLATIVE FINDINGS; PURPOSE. (a) The

legislature finds that:

(1) the area that surrounds Falcon Lake in Zapata County is

frequented for recreational purposes by residents from every part

of the state;

(2) orderly development and use of the area is of concern to the

entire state; and

(3) buildings in the area that are frequented for resort or

recreational purposes tend to become congested and to be used in

ways that interfere with the proper use of the area as a place of

recreation to the detriment of the public health, safety, morals,

and general welfare.

(b) The powers granted under this subchapter are for the purpose

of promoting the public health, safety, peace, morals, and

general welfare and encouraging the recreational use of county

land.

Added by Acts 2007, 80th Leg., R.S., Ch.

797, Sec. 2, eff. June 15, 2007.

Sec. 231.252. AREAS SUBJECT TO REGULATION. This subchapter

applies only to the unincorporated area of counties exercising

the powers of a Type A municipality located within 25,000 feet

of:

(1) the project boundary line for Falcon Lake;

(2) the Rio Grande River; and

(3) tributaries and arroyos leading to Falcon Lake or to the Rio

Grande River.

Added by Acts 2007, 80th Leg., R.S., Ch.

797, Sec. 2, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1054, Sec. 1, eff. September 1, 2009.

Sec. 231.253. FALCON LAKE PLANNING COMMISSION. (a) A lake

planning commission is established for the area subject to this

subchapter. The commission is comprised of:

(1) four residents of Zapata County, with one resident from each

of the county commissioner precincts, appointed by that

precinct's commissioner; and

(2) a person, who shall serve as the commission's presiding

officer, appointed by the county judge of Zapata County.

(b) Except as provided by Subsection (c), the members of the

commission shall be appointed for two-year terms that expire

February 1 of each odd-numbered year.

(c) The terms of the initial members of the commission expire on

February 1st of the first February in an odd-numbered year

following their appointment.

(d) The commissioners court of Zapata County may employ staff

for the commission to use in performing the commission's

functions.

Added by Acts 2007, 80th Leg., R.S., Ch.

797, Sec. 2, eff. June 15, 2007.

Sec. 231.254. COMMISSION STUDY AND REPORT; HEARING. (a) At the

request of the commissioners court of Zapata County, the lake

planning commission shall, or on the commission's own initiative,

the commission may, conduct studies of the area subject to this

subchapter and prepare reports to advise the commissioners court

about matters affecting that area, including any need for zoning

regulations in that area.

(b) Before the commission may prepare a report, the commission

must hold a public hearing in which members of the public may

offer testimony regarding any subject to be included in the

commission's report. The commission shall provide notice of the

hearing as required by the commissioners court.

Added by Acts 2007, 80th Leg., R.S., Ch.

797, Sec. 2, eff. June 15, 2007.

Sec. 231.255. ZONING REGULATIONS. After receiving a report from

the lake planning commission under Section 231.254, the

commissioners court of Zapata County may adopt zoning regulations

for the area subject to this subchapter and in accordance with

the report that regulate:

(1) the height, number of stories, and size of buildings and

other structures;

(2) the percentage of a lot that may be occupied;

(3) the size of yards, courts, and other open spaces;

(4) population density;

(5) the location and use of buildings, other structures, and

land for business, industrial, residential, or other purposes;

and

(6) the placement of water and sewage facilities, parks, and

other public requirements.

Added by Acts 2007, 80th Leg., R.S., Ch.

797, Sec. 2, eff. June 15, 2007.

Sec. 231.256. DISTRICTS. (a) The commissioners court may

divide the area in the county that is subject to this subchapter

into districts of a number, shape, and size the court considers

best for carrying out this subchapter. Within each district, the

commissioners court may regulate the erection, construction,

reconstruction, alteration, repair, or use of buildings, other

structures, or land.

(b) The zoning regulations must be uniform for each class or

kind of building in a district, but the regulations may vary from

district to district. The regulations shall be adopted with

reasonable consideration, among other things, for the character

of each district and its peculiar suitability for particular

uses, with a view of conserving the value of buildings and

encouraging the most appropriate use of land throughout the area.

Added by Acts 2007, 80th Leg., R.S., Ch.

797, Sec. 2, eff. June 15, 2007.

Sec. 231.257. ENFORCEMENT; PENALTY; REMEDIES. (a) The

commissioners court may adopt orders to enforce this subchapter,

any order adopted under this subchapter, or a zoning regulation.

(b) A person commits an offense if the person violates this

subchapter, an order adopted under this subchapter, or a zoning

regulation. An offense under this subsection is a misdemeanor,

punishable by fine, imprisonment, or both, as provided by the

commissioners court. The commissioners court may also provide

civil penalties for a violation.

(c) If a building or other structure is erected, constructed,

reconstructed, altered, repaired, converted, or maintained or if

a building, other structure, or land is used in violation of this

subchapter, an order adopted under this subchapter, or a zoning

regulation, the appropriate county authority, in addition to

other remedies, may institute appropriate action to:

(1) prevent the unlawful erection, construction, reconstruction,

alteration, repair, conversion, maintenance, or use;

(2) restrain, correct, or abate the violation;

(3) prevent the occupancy of the building, structure, or land;

or

(4) prevent any illegal act, conduct, business, or use on or

about the premises.

Added by Acts 2007, 80th Leg., R.S., Ch.

797, Sec. 2, eff. June 15, 2007.



CHAPTER 232. COUNTY REGULATION OF SUBDIVISIONS

LOCAL GOVERNMENT CODETITLE 7. REGULATION OF LAND USE, STRUCTURES, BUSINESSES, AND RELATED ACTIVITIESSUBTITLE B. COUNTY REGULATORY AUTHORITYCHAPTER 232. COUNTY REGULATION OF SUBDIVISIONSSUBCHAPTER A. SUBDIVISION PLATTING REQUIREMENTS IN GENERALSec. 232.001. PLAT REQUIRED. (a) The owner of a tract of land located outside the limits of a municipality must have a plat of the subdivision prepared if the owner divides the tract into two or more parts to lay out:(1) a subdivision of the tract, including an addition;(2) lots; or(3) streets, alleys, squares, parks, or other parts of the tract intended to be dedicated to public use or for the use of purchasers or owners of lots fronting on or adjacent to the streets, alleys, squares, parks, or other parts.(a-1) A division of a tract under Subsection (a) includes a division regardless of whether it is made by using a metes and bounds description in a deed of conveyance or in a contract for a deed, by using a contract of sale or other executory contract to convey, or by using any other method.(b) To be recorded, the plat must:(1) describe the subdivision by metes and bounds;(2) locate the subdivision with respect to an original corner of the original survey of which it is a part; and(3) state the dimensions of the subdivision and of each lot, street, alley, square, park, or other part of the tract intended to be dedicated to public use or for the use of purchasers or owners of lots fronting on or adjacent to the street, alley, square, park, or other part.(c) The owner or proprietor of the tract or the owner's or proprietor's agent must acknowledge the plat in the manner required for the acknowledgment of deeds.(d) The plat must be filed and recorded with the county clerk of the county in which the tract is located.(e) The plat is subject to the filing and recording provisions of Section 12.002, Property Code.(f) Repealed by Acts 1995, 74th Leg., ch. 979, Sec. 29, eff. June 16, 1995.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 624, Sec. 3.05, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 422, Sec. 8, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 979, Sec. 29, eff. June 16, 1995; Acts 1999, 76th Leg., ch. 129, Sec. 1, eff. Sept. 1, 1999.

Sec. 232.0013. CHAPTER-WIDE PROVISION RELATING TO REGULATION OF PLATS AND SUBDIVISIONS IN EXTRATERRITORIAL JURISDICTION. The authority of a county under this chapter relating to the regulation of plats or subdivisions in the extraterritorial jurisdiction of a municipality is subject to any applicable limitation prescribed by an agreement under Section 242.001 or by Section 242.002.

Added by Acts 2003, 78th Leg., ch. 523, Sec. 7, eff. June 20, 2003.

Sec. 232.0015. EXCEPTIONS TO PLAT REQUIREMENT. (a) To determine whether specific divisions of land are required to be platted, a county may define and classify the divisions. A county need not require platting for every division of land otherwise within the scope of this subchapter.(b) Except as provided by Section 232.0013, this subchapter does not apply to a subdivision of land to which Subchapter B applies.(c) A county may not require the owner of a tract of land located outside the limits of a municipality who divides the tract into two or more parts to have a plat of the subdivision prepared if:(1) the owner does not lay out a part of the tract described by Section 232.001(a)(3); and(2) the land is to be used primarily for agricultural use, as defined by Section 1-d, Article VIII, Texas Constitution, or for farm, ranch, wildlife management, or timber production use within the meaning of Section 1-d-1, Article VIII, Texas Constitution.(d) If a tract described by Subsection (c) ceases to be used primarily for agricultural use or for farm, ranch, wildlife management, or timber production use, the platting requirements of this subchapter apply.(e) A county may not require the owner of a tract of land located outside the limits of a municipality who divides the tract into four or fewer parts and does not lay out a part of the tract described by Section 232.001(a)(3) to have a plat of the subdivision prepared if each of the lots is to be sold, given, or otherwise transferred to an individual who is related to the owner within the third degree by consanguinity or affinity, as determined under Chapter 573, Government Code. If any lot is sold, given, or otherwise transferred to an individual who is not related to the owner within the third degree by consanguinity or affinity, the platting requirements of this subchapter apply.(f) A county may not require the owner of a tract of land located outside the limits of a municipality who divides the tract into two or more parts to have a plat of the subdivision prepared if:(1) all of the lots of the subdivision are more than 10 acres in area; and(2) the owner does not lay out a part of the tract described by Section 232.001(a)(3).(g) A county may not require the owner of a tract of land located outside the limits of a municipality who divides the tract into two or more parts and does not lay out a part of the tract described by Section 232.001(a)(3) to have a plat of the subdivision prepared if all the lots are sold to veterans through the Veterans' Land Board program.(h) The provisions of this subchapter shall not apply to a subdivision of any tract of land belonging to the state or any state agency, board, or commission or owned by the permanent school fund or any other dedicated funds of the state unless the subdivision lays out a part of the tract described by Section 232.001(a)(3).(i) A county may not require the owner of a tract of land located outside the limits of a municipality who divides the tract into two or more parts to have a plat of the subdivision prepared if:(1) the owner of the land is a political subdivision of the state;(2) the land is situated in a floodplain; and(3) the lots are sold to adjoining landowners.(j) A county may not require the owner of a tract of land located outside the limits of a municipality who divides the tract into two parts to have a plat of the subdivision prepared if:(1) the owner does not lay out a part of the tract described by Section 232.001(a)(3); and(2) one new part is to be retained by the owner, and the other new part is to be transferred to another person who will further subdivide the tract subject to the plat approval requirements of this chapter.(k) A county may not require the owner of a tract of land located outside the limits of a municipality who divides the tract into two or more parts to have a plat of the subdivision prepared if:(1) the owner does not lay out a part of the tract described by Section 232.001(a)(3); and(2) all parts are transferred to persons who owned an undivided interest in the original tract and a plat is filed before any further development of any part of the tract.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 3.04, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 979, Sec. 3, eff. June 16, 1995; Acts 1999, 76th Leg., ch. 129, Sec. 2, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 523, Sec. 8, eff. June 20, 2003.

Sec. 232.002. APPROVAL BY COUNTY REQUIRED. (a) The commissioners court of the county in which the land is located must approve, by an order entered in the minutes of the court, a plat required by Section 232.001. The commissioners court may refuse to approve a plat if it does not meet the requirements prescribed by or under this chapter or if any bond required under this chapter is not filed with the county.(b) The commissioners court may not approve a plat unless the plat and other documents have been prepared as required by Section 232.0035, if applicable.(c) If no portion of the land subdivided under a plat approved under this section is sold or transferred before January 1 of the 51st year after the year in which the plat was approved, the approval of the plat expires, and the owner must resubmit a plat of the subdivision for approval. A plat resubmitted for approval under this subsection is subject to the requirements prescribed by this chapter at the time the plat is resubmitted.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 624, Sec. 3.04, eff. Sept. 1, 1989; Acts 2001, 77th Leg., ch. 884, Sec. 1, eff. June 14, 2001.

Sec. 232.0021. PLAT APPLICATION FEE. (a) The commissioners court may impose an application fee to cover the cost of the county's review of a subdivision plat and inspection of street, road, and drainage improvements described by the plat.(b) The fee may vary based on the number of proposed lots in the subdivision, the acreage described by the plat, the type or extent of proposed street and drainage improvements, or any other reasonable criteria as determined by the commissioners court.(c) The owner of the tract to be subdivided must pay the fee at the time directed by the county before the county conducts a review of the plat.(d) The fee is subject to refund under Section 232.0025(i).

Added by Acts 2003, 78th Leg., ch. 301, Sec. 9, eff. Sept. 1, 2003.

Sec. 232.0025. TIMELY APPROVAL OF PLATS. (a) The commissioners court of a county or a person designated by the commissioners court shall issue a written list of the documentation and other information that must be submitted with a plat application. The documentation or other information must relate to a requirement authorized under this section or other applicable law. An application submitted to the commissioners court or the person designated by the commissioners court that contains the documents and other information on the list is considered complete.(b) If a person submits a plat application to the commissioners court that does not include all of the documentation or other information required by Subsection (a), the commissioners court or the court's designee shall, not later than the 10th business day after the date the commissioners court receives the application, notify the applicant of the missing documents or other information. The commissioners court shall allow an applicant to timely submit the missing documents or other information.(c) An application is considered complete when all documentation or other information required by Subsection (a) is received. Acceptance by the commissioners court or the court's designee of a completed plat application with the documentation or other information required by Subsection (a) shall not be construed as approval of the documentation or other information.(d) Except as provided by Subsection (f), the commissioners court or the court's designee shall take final action on a plat application, including the resolution of all appeals, not later than the 60th day after the date a completed plat application is received by the commissioners court or the court's designee.(e) If the commissioners court or the court's designee disapproves a plat application, the applicant shall be given a complete list of the reasons for the disapproval.(f) The 60-day period under Subsection (d):(1) may be extended for a reasonable period, if agreed to in writing by the applicant and approved by the commissioners court or the court's designee;(2) may be extended 60 additional days if Chapter 2007, Government Code, requires the county to perform a takings impact assessment in connection with a plat application; and(3) applies only to a decision wholly within the control of the commissioners court or the court's designee.(g) The commissioners court or the court's designee shall make the determination under Subsection (f)(2) of whether the 60-day period will be extended not later than the 20th day after the date a completed plat application is received by the commissioners court or the court's designee.(h) The commissioners court or the court's designee may not compel an applicant to waive the time limits contained in this section.(i) If the commissioners court or the court's designee fails to take final action on the plat as required by Subsection (d):(1) the commissioners court shall refund the greater of the unexpended portion of any plat application fee or deposit or 50 percent of a plat application fee or deposit that has been paid;(2) the plat application is granted by operation of law; and(3) the applicant may apply to a district court in the county where the tract of land is located for a writ of mandamus to compel the commissioners court to issue documents recognizing the plat's approval.

Added by Acts 1999, 76th Leg., ch. 129, Sec. 3, eff. Sept. 1, 1999.

Sec. 232.003. SUBDIVISION REQUIREMENTS. By an order adopted and entered in the minutes of the commissioners court, and after a notice is published in a newspaper of general circulation in the county, the commissioners court may:(1) require a right-of-way on a street or road that functions as a main artery in a subdivision, of a width of not less than 50 feet or more than 100 feet;(2) require a right-of-way on any other street or road in a subdivision of not less than 40 feet or more than 70 feet;(3) require that the shoulder-to-shoulder width on collectors or main arteries within the right-of-way be not less than 32 feet or more than 56 feet, and that the shoulder-to-shoulder width on any other street or road be not less than 25 feet or more than 35 feet;(4) adopt, based on the amount and kind of travel over each street or road in a subdivision, reasonable specifications relating to the construction of each street or road;(5) adopt reasonable specifications to provide adequate drainage for each street or road in a subdivision in accordance with standard engineering practices;(6) require that each purchase contract made between a subdivider and a purchaser of land in the subdivision contain a statement describing the extent to which water will be made available to the subdivision and, if it will be made available, how and when;(7) require that the owner of the tract to be subdivided execute a good and sufficient bond in the manner provided by Section 232.004;(8) adopt reasonable specifications that provide for drainage in the subdivision to:(A) efficiently manage the flow of stormwater runoff in the subdivision; and(B) coordinate subdivision drainage with the general storm drainage pattern for the area; and(9) require lot and block monumentation to be set by a registered professional surveyor before recordation of the plat.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 54(b), eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 624, Sec. 3.04, eff. Sept. 1, 1989; Acts 1999, 76th Leg., ch. 129, Sec. 4, eff. Sept. 1, 1999.

Sec. 232.0031. STANDARD FOR ROADS IN SUBDIVISION. A county may not impose under Section 232.003 a higher standard for streets or roads in a subdivision than the county imposes on itself for the construction of streets or roads with a similar type and amount of traffic.

Added by Acts 1999, 76th Leg., ch. 129, Sec. 5, eff. Sept. 1, 1999.

Sec. 232.0032. ADDITIONAL REQUIREMENTS: USE OF GROUNDWATER. (a) If a person submits a plat for the subdivision of a tract of land for which the source of the water supply intended for the subdivision is groundwater under that land, the commissioners court of a county by order may require the plat application to have attached to it a statement that:(1) is prepared by an engineer licensed to practice in this state or a geoscientist licensed to practice in this state; and(2) certifies that adequate groundwater is available for the subdivision. (b) The Texas Commission on Environmental Quality by rule shall establish the appropriate form and content of a certification to be attached to a plat application under this section.(c) The Texas Commission on Environmental Quality, in consultation with the Texas Water Development Board, by rule shall require a person who submits a plat under Subsection (a) to transmit to the Texas Water Development Board and any groundwater conservation district that includes in the district's boundaries any part of the subdivision information that would be useful in:(1) performing groundwater conservation district activities;(2) conducting regional water planning;(3) maintaining the state's groundwater database; or(4) conducting studies for the state related to groundwater.

Added by Acts 1999, 76th Leg., ch. 460, Sec. 2, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 99, Sec. 2(b), eff. Sept. 1, 2001. Renumbered from Sec. 232.0031 by Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(85), eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 515, Sec. 2, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.30, eff. September 1, 2007.

Sec. 232.0033. ADDITIONAL REQUIREMENTS: FUTURE TRANSPORTATION CORRIDORS. (a) This section applies to each county in the state. The requirements provided by this section are in addition to the other requirements of this chapter.(b) If all or part of a subdivision for which a plat is required under this chapter is located within a future transportation corridor identified in an agreement under Section 201.619, Transportation Code:(1) the commissioners court of a county in which the land is located:(A) may refuse to approve the plat for recordation unless the plat states that the subdivision is located within the area of the alignment of a transportation project as shown in the final environmental decision document that is applicable to the future transportation corridor; and(B) may refuse to approve the plat for recordation if all or part of the subdivision is located within the area of the alignment of a transportation project as shown in the final environmental decision document that is applicable to the future transportation corridor; and(2) each purchase contract or lease between the subdivider and a purchaser or lessee of land in the subdivision must contain a conspicuous statement that the land is located within the area of the alignment of a transportation project as shown in the final environmental decision document that is applicable to the future transportation corridor.

Added by Acts 2007, 80th Leg., R.S., Ch. 1040, Sec. 2, eff. September 1, 2007.

Sec. 232.004. BOND REQUIREMENTS. If the commissioners court requires the owner of the tract to execute a bond, the owner must do so before subdividing the tract unless an alternative financial guarantee is provided under Section 232.0045. The bond must:(1) be payable to the county judge of the county in which the subdivision will be located or to the judge's successors in office;(2) be in an amount determined by the commissioners court to be adequate to ensure proper construction of the roads and streets in and drainage requirements for the subdivision, but not to exceed the estimated cost of construction of the roads, streets, and drainage requirements;(3) be executed with sureties as may be approved by the court;(4) be executed by a company authorized to do business as a surety in this state if the court requires a surety bond executed by a corporate surety; and(5) be conditioned that the roads and streets and the drainage requirements for the subdivision will be constructed:(A) in accordance with the specifications adopted by the court; and(B) within a reasonable time set by the court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 54(b), eff. Aug. 28, 1989; Acts 1999, 76th Leg., ch. 129, Sec. 6, eff. Sept. 1, 1999.

Sec. 232.0045. FINANCIAL GUARANTEE IN LIEU OF BOND. (a) In lieu of the bond an owner may deposit cash, a letter of credit issued by a federally insured financial institution, or other acceptable financial guarantee.(b) If a letter of credit is used, it must:(1) list as the sole beneficiary the county judge of the county in which the subdivision is located; and(2) be conditioned that the owner of the tract of land to be subdivided will construct any roads or streets in the subdivision:(A) in accordance with the specifications adopted by the commissioners court; and(B) within a reasonable time set by the court.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 54(b), eff. Aug. 28, 1989.

Sec. 232.0048. CONFLICT OF INTEREST; PENALTY. (a) In this section, "subdivided tract" means a tract of land, as a whole, that is subdivided. The term does not mean an individual lot in a subdivided tract of land.(b) A person has a substantial interest in a subdivided tract if the person:(1) has an equitable or legal ownership interest in the tract with a fair market value of $2,500 or more;(2) acts as a developer of the tract;(3) owns 10 percent or more of the voting stock or shares of or owns either 10 percent or more or $5,000 or more of the fair market value of a business entity that:(A) has an equitable or legal ownership interest in the tract with a fair market value of $2,500 or more; or(B) acts as a developer of the tract; or(4) receives in a calendar year funds from a business entity described by Subdivision (3) that exceed 10 percent of the person's gross income for the previous year.(c) A person also is considered to have a substantial interest in a subdivided tract if the person is related in the first degree by consanguinity or affinity, as determined under Chapter 573, Government Code, to another person who, under Subsection (b), has a substantial interest in the tract.(d) If a member of the commissioners court of a county has a substantial interest in a subdivided tract, the member shall file, before a vote or decision regarding the approval of a plat for the tract, an affidavit stating the nature and extent of the interest and shall abstain from further participation in the matter. The affidavit must be filed with the county clerk.(e) A member of the commissioners court of a county commits an offense if the member violates Subsection (d). An offense under this subsection is a Class A misdemeanor.(f) The finding by a court of a violation of this section does not render voidable an action of the commissioners court unless the measure would not have passed the commissioners court without the vote of the member who violated this section.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 3.04, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 561, Sec. 39, eff. Aug. 26, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(27), eff. Sept. 1, 1995.

Sec. 232.005. ENFORCEMENT IN GENERAL; PENALTY. (a) At the request of the commissioners court, the county attorney or other prosecuting attorney for the county may file an action in a court of competent jurisdiction to:(1) enjoin the violation or threatened violation of a requirement established by, or adopted by the commissioners court under a preceding section of this chapter; or(2) recover damages in an amount adequate for the county to undertake any construction or other activity necessary to bring about compliance with a requirement established by, or adopted by the commissioners court under a preceding section of this chapter.(b) A person commits an offense if the person knowingly or intentionally violates a requirement established by, or adopted by the commissioners court under a preceding section of this chapter. An offense under this subsection is a Class B misdemeanor. This subsection does not apply to a violation for which a criminal penalty is prescribed by Section 232.0048.(c) A requirement that was established by or adopted under Chapter 436, Acts of the 55th Legislature, Regular Session, 1957 (Article 6626a, Vernon's Texas Civil Statutes), or Chapter 151, Acts of the 52nd Legislature, Regular Session, 1951 (Article 2372k, Vernon's Texas Civil Statutes), before September 1, 1983, and that, after that date, continues to apply to a subdivision of land is enforceable under Subsection (a). A knowing or intentional violation of the requirement is an offense under Subsection (b).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 54(c), eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 624, Sec. 3.04, eff. Sept. 1, 1989.

Sec. 232.006. EXCEPTIONS FOR POPULOUS COUNTIES OR CONTIGUOUS COUNTIES. (a) This section applies to a county:(1) that has a population of more than 3.3 million or is contiguous with a county that has a population of more than 3.3 million; and(2) in which the commissioners court by order elects to operate under this section.(b) If a county elects to operate under this section, Section 232.005 does not apply to the county. The sections of this chapter preceding Section 232.005 do apply to the county in the same manner that they apply to other counties except that:(1) they apply only to tracts of land located outside municipalities and the extraterritorial jurisdiction of municipalities, as determined under Chapter 42; (2) the commissioners court of the county, instead of having the powers granted by Sections 232.003(2) and (3), may:(A) require a right-of-way on a street or road that does not function as a main artery in the subdivision of not less than 40 feet or more than 50 feet; and(B) require that the street cut on a main artery within the right-of-way be not less than 30 feet or more than 45 feet, and that the street cut on any other street or road within the right-of-way be not less than 25 feet or more than 35 feet; and(3) Section 232.004(5)(B) does not apply to the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 624, Sec. 3.06, eff. Sept. 1, 1989; Acts 2001, 77th Leg., ch. 669, Sec. 76, eff. Sept. 1, 2001.

Sec. 232.007. MANUFACTURED HOME RENTAL COMMUNITIES. (a) In this section:(1) "Manufactured home rental community" means a plot or tract of land that is separated into two or more spaces or lots that are rented, leased, or offered for rent or lease, for a term of less than 60 months without a purchase option, for the installation of manufactured homes for use and occupancy as residences.(2) "Business day" means a day other than a Saturday, Sunday, or holiday recognized by this state.(b) A manufactured home rental community is not a subdivision, and Sections 232.001-232.006 do not apply to the community.(c) After a public hearing and after notice is published in a newspaper of general circulation in the county, the commissioners court of a county, by order adopted and entered in the minutes of the commissioners court, may establish minimum infrastructure standards for manufactured home rental communities located in the county outside the limits of a municipality. The minimum standards may include only:(1) reasonable specifications to provide adequate drainage in accordance with standard engineering practices, including specifying necessary drainage culverts and identifying areas included in the 100-year flood plain;(2) reasonable specifications for providing an adequate public or community water supply, including specifying the location of supply lines, in accordance with Subchapter C, Chapter 341, Health and Safety Code;(3) reasonable requirements for providing access to sanitary sewer lines, including specifying the location of sanitary sewer lines, or providing adequate on-site sewage facilities in accordance with Chapter 366, Health and Safety Code;(4) a requirement for the preparation of a survey identifying the proposed manufactured home rental community boundaries and any significant features of the community, including the proposed location of manufactured home rental community spaces, utility easements, and dedications of rights-of-way; and(5) reasonable specifications for streets or roads in the manufactured rental home community to provide ingress and egress access for fire and emergency vehicles.(d) The commissioners court may not adopt minimum infrastructure standards that are more stringent than requirements adopted by the commissioners court for subdivisions. The commissioners court may only adopt minimum infrastructure standards for ingress and egress access by fire and emergency vehicles that are reasonably necessary.(e) If the commissioners court adopts minimum infrastructure standards for manufactured home rental communities, the owner of land located outside the limits of a municipality who intends to use the land for a manufactured home rental community must have an infrastructure development plan prepared that complies with the minimum infrastructure standards adopted by the commissioners court under Subsection (c).(f) Not later than the 60th day after the date the owner of a proposed manufactured home rental community submits an infrastructure development plan for approval, the county engineer or another person designated by the commissioners court shall approve or reject the plan in writing. If the plan is rejected, the written rejection must specify the reasons for the rejection and the actions required for approval of the plan. The failure to reject a plan within the period prescribed by this subsection constitutes approval of the plan.(g) Construction of a proposed manufactured home rental community may not begin before the date the county engineer or another person designated by the commissioners court approves the infrastructure development plan. The commissioners court may require inspection of the infrastructure during or on completion of its construction. If a final inspection is required, the final inspection must be completed not later than the second business day after the date the commissioners court or the person designated by the commissioners court receives a written confirmation from the owner that the construction of the infrastructure is complete. If the inspector determines that the infrastructure complies with the infrastructure development plan, the commissioners court shall issue a certificate of compliance not later than the fifth business day after the date the final inspection is completed. If a final inspection is not required, the commissioners court shall issue a certificate of compliance not later than the fifth business day after the date the commissioners court or the person designated by the commissioners court receives written certification from the owner that construction of the infrastructure has been completed in compliance with the infrastructure development plan.(h) A utility may not provide utility services, including water, sewer, gas, and electric services, to a manufactured home rental community subject to an infrastructure development plan or to a manufactured home in the community unless the owner provides the utility with a copy of the certificate of compliance issued under Subsection (g). This subsection applies only to:(1) a municipality that provides utility services;(2) a municipally owned or municipally operated utility that provides utility services;(3) a public utility that provides utility services;(4) a nonprofit water supply or sewer service corporation organized and operating under Chapter 67, Water Code, that provides utility services;(5) a county that provides utility services; and(6) a special district or authority created by state law that provides utility services.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1999, 76th Leg., ch. 153, Sec. 1, eff. Aug. 30, 1999.

Sec. 232.008. CANCELLATION OF SUBDIVISION. (a) This section applies only to real property located outside municipalities and the extraterritorial jurisdiction of municipalities, as determined under Chapter 42.(b) A person owning real property in this state that has been subdivided into lots and blocks or into small subdivisions may apply to the commissioners court of the county in which the property is located for permission to cancel all or part of the subdivision, including a dedicated easement or roadway, to reestablish the property as acreage tracts as it existed before the subdivision. If, on the application, it is shown that the cancellation of all or part of the subdivision does not interfere with the established rights of any purchaser who owns any part of the subdivision, or it is shown that the purchaser agrees to the cancellation, the commissioners court by order shall authorize the owner of the subdivision to file an instrument canceling the subdivision in whole or in part. The instrument must describe the subdivision or the part of it that is canceled. The court shall enter the order in its minutes. After the cancellation instrument is filed and recorded in the deed records of the county, the county tax assessor-collector shall assess the property as if it had never been subdivided.(c) The commissioners court shall publish notice of an application for cancellation. The notice must be published in a newspaper, published in the English language, in the county for at least three weeks before the date on which action is taken on the application. The court shall take action on an application at a regular term. The published notice must direct any person who is interested in the property and who wishes to protest the proposed cancellation to appear at the time specified in the notice.(d) If delinquent taxes are owed on the subdivided tract for any preceding year, and if the application to cancel the subdivision is granted as provided by this section, the owner of the tract may pay the delinquent taxes on an acreage basis as if the tract had not been subdivided. For the purpose of assessing the tract for a preceding year, the county tax assessor-collector shall back assess the tract on an acreage basis.(e) On application for cancellation of a subdivision or any phase or identifiable part of a subdivision, including a dedicated easement or roadway, by the owners of 75 percent of the property included in the subdivision, phase, or identifiable part, the commissioners court by order shall authorize the cancellation in the manner and after notice and a hearing as provided by Subsections (b) and (c). However, if the owners of at least 10 percent of the property affected by the proposed cancellation file written objections to the cancellation with the court, the grant of an order of cancellation is at the discretion of the court.(f) To maintain an action to enjoin the cancellation or closing of a roadway or easement in a subdivision, a person must own a lot or part of the subdivision that:(1) abuts directly on the part of the roadway or easement to be canceled or closed; or(2) is connected by the part of the roadway or easement to be canceled or closed, by the most direct feasible route, to:(A) the nearest remaining public highway, county road, or access road to the public highway or county road; or(B) any uncanceled common amenity of the subdivision.(g) A person who appears before the commissioners court to protest the cancellation of all or part of a subdivision may maintain an action for damages against the person applying for the cancellation and may recover as damages an amount not to exceed the amount of the person's original purchase price for property in the canceled subdivision or part of the subdivision. The person must bring the action within one year after the date of the entry of the commissioners court's order granting the cancellation.(h) The commissioners court may deny a cancellation under this section if the commissioners court determines the cancellation will prevent the proposed interconnection of infrastructure to pending or existing development.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1999, 76th Leg., ch. 129, Sec. 7, eff. Sept. 1, 1999.

Sec. 232.0083. CANCELLATION OF CERTAIN SUBDIVISION PLATS IF EXISTING PLAT OBSOLETE. (a) This section applies only to a subdivision for which:(1) a plat has been filed for 75 years or more;(2) the most recent plat describes at least a portion of the property as acreage tracts;(3) a previous plat described at least a portion of the property as lots and blocks; and(4) the county tax assessor-collector lists the property in the subdivision on the tax rolls based on the description in the previous plat and assesses taxes on the basis of that description.(b) A person owning real property in the subdivision may apply to the commissioners court of the county in which the property is located for permission to cancel an existing subdivision plat in whole or part and to reestablish the property using lots and blocks descriptions that, to the extent practicable, are consistent with the previous subdivision plat.(c) After notice and hearing, the commissioners court may order the cancellation of the existing subdivision plat and the reestablishment of the property in accordance with the application submitted under Subsection (b) if the court finds that:(1) the cancellation and reestablishment does not interfere with the established rights of:(A) any owner of a part of the subdivision; or(B) a utility company with a right to use a public easement in the subdivision; or(2) each owner or utility whose rights may be interfered with has agreed to the cancellation and reestablishment.(d) The commissioners court shall publish notice of an application for the cancellation and reestablishment. The notice must be published at least three weeks before the date on which action is taken on the application and must direct any person who is interested in the property and who wishes to protest the proposed cancellation and reestablishment to appear at the time specified in the notice. The notice must be published in a newspaper that has general circulation in the county.(e) If the commissioners court authorizes the cancellation and reestablishment, the court by order shall authorize the person making the application under this section to record an instrument showing the cancellation and reestablishment. The court shall enter the order in its minutes.

Added by Acts 2007, 80th Leg., R.S., Ch. 460, Sec. 1, eff. June 16, 2007.

Sec. 232.0085. CANCELLATION OF CERTAIN SUBDIVISIONS IF LAND REMAINS UNDEVELOPED. (a) This section applies only to real property located:(1) outside municipalities and the extraterritorial jurisdiction of municipalities, as determined under Chapter 42; and(2) in an affected county, as defined by Section 16.341, Water Code, that has adopted the model rules developed under Section 16.343, Water Code, and is located along an international border.(b) The commissioners court of a county may cancel, after notice and a hearing as required by this section, a subdivision for which the plat was filed and approved before September 1, 1989, if:(1) the development of or the making of improvements in the subdivision was not begun before the effective date of this section; and(2) the commissioners court by resolution has made a finding that the land in question is likely to be developed as a colonia.(c) The commissioners court must publish notice of a proposal to cancel a subdivision under this section and the time and place of the required hearing in a newspaper of general circulation in the county for at least 21 days immediately before the date a cancellation order is adopted under this section. The county tax assessor-collector shall, not later than the 14th day before the date of the hearing, deposit with the United States Postal Service a similar notice addressed to each owner of land in the subdivision, as determined by the most recent county tax roll.(d) At the hearing, the commissioners court shall permit any interested person to be heard. At the conclusion of the hearing, the court shall adopt an order on whether to cancel the subdivision. The commissioners court may adopt an order canceling a subdivision if the court determines the cancellation is in the best interest of the public. The court may not adopt an order canceling a subdivision if:(1) the cancellation interferes with the established rights of a person who is a nondeveloper owner and owns any part of the subdivision, unless the person agrees to the cancellation; or(2) the owner of the entire subdivision is able to show that:(A) the owner of the subdivision is able to comply with the minimum state standards and model political subdivision rules developed under Section 16.343, Water Code, including any bonding requirements; or(B) the land was developed or improved within the period described by Subsection (b).(e) The commissioners court shall file the cancellation order for recording in the deed records of the county. After the cancellation order is filed and recorded, the property shall be treated as if it had never been subdivided, and the county chief appraiser shall assess the property accordingly. Any liens against the property shall remain against the property as it was previously subdivided.(f) In this section:(1) "Development" means the making, installing, or constructing of buildings and improvements.(2) "Improvements" means water supply, treatment, and distribution facilities; wastewater collection and treatment facilities; and other utility facilities. The term does not include roadway facilities.

Added by Acts 1995, 74th Leg., ch. 277, Sec. 2, eff. June 5, 1995.

Sec. 232.009. REVISION OF PLAT. (a) This section applies only to real property located outside municipalities and the extraterritorial jurisdiction of municipalities with a population of 1.5 million or more, as determined under Chapter 42.(b) A person who owns real property in a tract that has been subdivided and that is subject to the subdivision controls of the county in which the property is located may apply in writing to the commissioners court of the county for permission to revise the subdivision plat that applies to the property and that is filed for record with the county clerk.(c) After the application is filed with the commissioners court, the court shall publish a notice of the application in a newspaper of general circulation in the county. The notice must include a statement of the time and place at which the court will meet to consider the application and to hear protests to the revision of the plat. The notice must be published at least three times during the period that begins on the 30th day and ends on the seventh day before the date of the meeting. Except as provided by Subsection (f), if all or part of the subdivided tract has been sold to nondeveloper owners, the court shall also give notice to each of those owners by certified or registered mail, return receipt requested, at the owner's address in the subdivided tract.(d) During a regular term of the commissioners court, the court shall adopt an order to permit the revision of the subdivision plat if it is shown to the court that:(1) the revision will not interfere with the established rights of any owner of a part of the subdivided land; or(2) each owner whose rights may be interfered with has agreed to the revision.(e) If the commissioners court permits a person to revise a subdivision plat, the person may make the revision by filing for record with the county clerk a revised plat or part of a plat that indicates the changes made to the original plat.(f) The commissioners court is not required to give notice by mail under Subsection (c) if the plat revision only combines existing tracts.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 345, Sec. 6, eff. Aug. 28, 1989; Acts 1999, 76th Leg., ch. 129, Sec. 8, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 523, Sec. 9, eff. June 20, 2003.

Sec. 232.0095. ALTERNATIVE PROCEDURES FOR PLAT REVISION. (a) This section applies only to real property located outside municipalities and outside the extraterritorial jurisdiction, as determined under Chapter 42, of municipalities with a population of 1.5 million or more.(b) As an alternative to the provisions in Section 232.009 governing the revision of plats, a county by order may adopt the provisions in Sections 212.013, 212.014, 212.015, and 212.016 governing plat vacations, replatting, and plat amendment. A county that adopts the provisions in those sections may approve a plat vacation, a replat, and an amending plat in the same manner and under the same conditions, including the notice and hearing requirements, as a municipal authority responsible for approving plats under those sections.(c) Instead of the purpose described by Section 212.016(a)(10), an amended plat may be approved and issued by the county to make necessary changes to the preceding plat to create six or fewer lots in the subdivision or a part of the subdivision covered by the preceding plat if:(1) the changes do not affect applicable county regulations, including zoning regulations if the county has authority to adopt zoning regulations; and(2) the changes do not attempt to amend or remove any covenants or restrictions.

Added by Acts 2003, 78th Leg., ch. 523, Sec. 10, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 762, Sec. 1, eff. June 15, 2007.

Sec. 232.010. EXCEPTION TO PLAT REQUIREMENT: COUNTY DETERMINATION. A commissioners court of the county may allow conveyance of portions of one or more previously platted lots by metes and bounds description without revising the plat.

Added by Acts 1989, 71st Leg., ch. 345, Sec. 7, eff. Aug. 28, 1989.

Sec. 232.011. AMENDING PLAT. (a) The commissioners court may approve and issue an amending plat, if the amending plat is signed by the applicants and filed for one or more of the following purposes:(1) to correct an error in a course or distance shown on the preceding plat;(2) to add a course or distance that was omitted on the preceding plat;(3) to correct an error in a real property description shown on the preceding plat;(4) to show the location or character of a monument that has been changed in location or character or that is shown incorrectly as to location or character on the preceding plat;(5) to correct any other type of scrivener or clerical error or omission of the previously approved plat, including lot numbers, acreage, street names, and identification of adjacent recorded plats; or(6) to correct an error in courses and distances of lot lines between two adjacent lots if:(A) both lot owners join in the application for amending the plat;(B) neither lot is abolished;(C) the amendment does not attempt to remove recorded covenants or restrictions; and(D) the amendment does not have a material adverse effect on the property rights of the other owners of the property that is the subject of the plat.(b) The amending plat controls over the preceding plat without the vacation, revision, or cancellation of the preceding plat.(c) Notice, a hearing, and the approval of other lot owners are not required for the filing, recording, or approval of an amending plat.

Added by Acts 2007, 80th Leg., R.S., Ch. 1390, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. SUBDIVISION PLATTING REQUIREMENTS IN COUNTY NEAR INTERNATIONAL BORDERSec. 232.021. DEFINITIONS. In this subchapter:(1) "Board" means the Texas Water Development Board.(2) "Common promotional plan" means any plan or scheme of operation undertaken by a single subdivider or a group of subdividers acting in concert, either personally or through an agent, to offer for sale or lease lots when the land is:(A) contiguous or part of the same area of land; or(B) known, designated, or advertised as a common unit or by a common name.(3) "Executive administrator" means the executive administrator of the Texas Water Development Board.(4) "Floodplain" means any area in the 100-year floodplain that is susceptible to being inundated by water from any source or that is identified by the Federal Emergency Management Agency under the National Flood Insurance Act of 1968 (42 U.S.C. Sections 4001 through 4127).(5) "Lease" includes an offer to lease.(6) "Lot" means a parcel into which land that is intended for residential use is divided.(6-a) "Lot of record" means:(A) a lot, the boundaries of which were established by a plat recorded in the office of the county clerk before September 1, 1989, that has not been subdivided after September 1, 1989; or(B) a lot, the boundaries of which were established by a metes and bounds description in a deed of conveyance, a contract of sale, or other executory contract to convey real property that has been legally executed and recorded in the office of the county clerk before September 1, 1989, that has not been subdivided after September 1, 1989.(7) "Minimum state standards" means the minimum standards set out for:(A) adequate drinking water by or under Section 16.343(b)(1), Water Code;(B) adequate sewer facilities by or under Section 16.343(c)(1), Water Code; or(C) the treatment, disposal, and management of solid waste by or under Chapters 361 and 364, Health and Safety Code.(8) "Plat" means a map, chart, survey, plan, or replat containing a description of the subdivided land with ties to permanent landmarks or monuments.(9) "Sell" includes an offer to sell.(10) "Sewer," "sewer services," or "sewer facilities" means treatment works as defined by Section 17.001, Water Code, or individual, on-site, or cluster treatment systems such as septic tanks and includes drainage facilities and other improvements for proper functioning of septic tank systems.(11) "Subdivide" means to divide the surface area of land into lots intended primarily for residential use.(12) "Subdivider" means an individual, firm, corporation, or other legal entity that directly or indirectly subdivides land into lots for sale or lease as part of a common promotional plan in the ordinary course of business.(13) "Subdivision" means an area of land that has been subdivided into lots for sale or lease.(14) "Utility" means a person, including a legal entity or political subdivision, that provides the services of:(A) an electric utility, as defined by Section 31.002, Utilities Code;(B) a gas utility, as defined by Section 101.003, Utilities Code; and(C) a water and sewer utility, as defined by Section 13.002, Water Code.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 4, eff. June 16, 1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.35, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 404, Sec. 4, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1239, Sec. 2, eff. June 19, 2009.

Sec. 232.022. APPLICABILITY. (a) This subchapter applies only to:(1) a county any part of which is located within 50 miles of an international border; or(2) a county:(A) any part of which is located within 100 miles of an international border;(B) that contains the majority of the area of a municipality with a population of more than 250,000; and(C) to which Subdivision (1) does not apply.(b) This subchapter applies only to land that is subdivided into two or more lots that are intended primarily for residential use in the jurisdiction of the county. A lot is presumed to be intended for residential use if the lot is five acres or less. This subchapter does not apply if the subdivision is incident to the conveyance of the land as a gift between persons related to each other within the third degree by affinity or consanguinity, as determined under Chapter 573, Government Code.(c) Except as provided by Subsection (c-1), for purposes of this section, land is considered to be in the jurisdiction of a county if the land is located in the county and outside the corporate limits of municipalities.(c-1) Land in a municipality's extraterritorial jurisdiction is not considered to be in the jurisdiction of a county for purposes of this section if the municipality and the county have entered into a written agreement under Section 242.001 that authorizes the municipality to regulate subdivision plats and approve related permits in the municipality's extraterritorial jurisdiction.(d) This subchapter does not apply if each of the lots of the subdivision is 10 or more acres.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 4, eff. June 16, 1995. Amended by Acts 1997, 75th Leg., ch. 376, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 404, Sec. 5, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 737, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 708, Sec. 2, eff. September 1, 2005.

Sec. 232.023. PLAT REQUIRED. (a) A subdivider of land must have a plat of the subdivision prepared. A subdivision of a tract under this subsection includes a subdivision of real property by any method of conveyance, including a contract for deed, oral contract, contract of sale, or other type of executory contract, regardless of whether the subdivision is made by using a metes and bounds description.(b) A plat required under this section must:(1) be certified by a surveyor or engineer registered to practice in this state;(2) define the subdivision by metes and bounds;(3) locate the subdivision with respect to an original corner of the original survey of which it is a part;(4) describe each lot, number each lot in progression, and give the dimensions of each lot;(5) state the dimensions of and accurately describe each lot, street, alley, square, park, or other part of the tract intended to be dedicated to public use or for the use of purchasers or owners of lots fronting on or adjacent to the street, alley, square, park, or other part;(6) include or have attached a document containing a description in English and Spanish of the water and sewer facilities and roadways and easements dedicated for the provision of water and sewer facilities that will be constructed or installed to service the subdivision and a statement specifying the date by which the facilities will be fully operable;(7) have attached a document prepared by an engineer registered to practice in this state certifying that the water and sewer service facilities proposed under Subdivision (6) are in compliance with the model rules adopted under Section 16.343, Water Code, and a certified estimate of the cost to install water and sewer service facilities;(8) provide for drainage in the subdivision to:(A) avoid concentration of storm drainage water from each lot to adjacent lots;(B) provide positive drainage away from all buildings; and(C) coordinate individual lot drainage with the general storm drainage pattern for the area;(9) include a description of the drainage requirements as provided in Subdivision (8);(10) identify the topography of the area;(11) include a certification by a surveyor or engineer registered to practice in this state describing any area of the subdivision that is in a floodplain or stating that no area is in a floodplain; and(12) include certification that the subdivider has complied with the requirements of Section 232.032 and that:(A) the water quality and connections to the lots meet, or will meet, the minimum state standards;(B) sewer connections to the lots or septic tanks meet, or will meet, the minimum requirements of state standards;(C) electrical connections provided to the lot meet, or will meet, the minimum state standards; and(D) gas connections, if available, provided to the lot meet, or will meet, the minimum state standards.(c) A subdivider may meet the requirements of Subsection (b)(12)(B) through the use of a certificate issued by the appropriate county or state official having jurisdiction over the approval of septic systems stating that lots in the subdivision can be adequately and legally served by septic systems.(d) The subdivider of the tract must acknowledge the plat by signing the plat and attached documents and attest to the veracity and completeness of the matters asserted in the attached documents and in the plat.(e) The plat must be filed and recorded with the county clerk of the county in which the tract is located. The plat is subject to the filing and recording provisions of Section 12.002, Property Code.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 4, eff. June 16, 1995. Amended by Acts 1999, 76th Leg., ch. 404, Sec. 6, eff. Sept. 1, 1999.

Sec. 232.024. APPROVAL BY COUNTY REQUIRED. (a) A plat filed under Section 232.023 is not valid unless the commissioners court of the county in which the land is located approves the plat by an order entered in the minutes of the court. The commissioners court shall refuse to approve a plat if it does not meet the requirements prescribed by or under this subchapter or if any bond required under this subchapter is not filed with the county clerk.(b) If any part of a plat applies to land intended for residential housing and any part of that land lies in a floodplain, the commissioners court shall not approve the plat unless:(1) the subdivision is developed in compliance with the minimum requirements of the National Flood Insurance Program and local regulations or orders adopted under Section 16.315, Water Code; and(2) the plat evidences a restrictive covenant prohibiting the construction of residential housing in any area of the subdivision that is in a floodplain unless the housing is developed in compliance with the minimum requirements of the National Flood Insurance Program and local regulations or orders adopted under Section 16.315, Water Code.(c) On request, the county clerk shall provide the attorney general or the Texas Water Development Board:(1) a copy of each plat that is approved under this subchapter; or(2) the reasons in writing and any documentation that support a variance granted under Section 232.042.(d) The commissioners court of the county in which the land is located may establish a planning commission as provided by Subchapter D. The planning commission, including its findings and decisions, is subject to the same provisions applicable to the commissioners court under this subchapter, including Section 232.034 relating to conflicts of interest.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 4, eff. June 16, 1995. Amended by Acts 1999, 76th Leg., ch. 404, Sec. 7, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1239, Sec. 3, eff. June 19, 2009.

Sec. 232.025. SUBDIVISION REQUIREMENTS. By an order adopted and entered in the minutes of the commissioners court, and after a notice is published in English and Spanish in a newspaper of general circulation in the county, the commissioners court shall for each subdivision:(1) require a right-of-way on a street or road that functions as a main artery in a subdivision, of a width of not less than 50 feet or more than 100 feet;(2) require a right-of-way on any other street or road in a subdivision of not less than 40 feet or more than 70 feet;(3) require that the shoulder-to-shoulder width on collectors or main arteries within the right-of-way be not less than 32 feet or more than 56 feet, and that the shoulder-to-shoulder width on any other street or road be not less than 25 feet or more than 35 feet;(4) adopt, based on the amount and kind of travel over each street or road in a subdivision, reasonable specifications relating to the construction of each street or road;(5) adopt reasonable specifications to provide adequate drainage for each street or road in a subdivision in accordance with standard engineering practices;(6) require that each purchase contract made between a subdivider and a purchaser of land in the subdivision contain a statement describing how and when water, sewer, electricity, and gas services will be made available to the subdivision; and(7) require that the subdivider of the tract execute a bond in the manner provided by Section 232.027.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 4, eff. June 16 1995.

Sec. 232.026. WATER AND SEWER SERVICE EXTENSION. (a) The commissioners court may extend, beyond the date specified on the plat or on the document attached to the plat, the date by which the water and sewer service facilities must be fully operable if the commissioners court finds the extension is reasonable and not contrary to the public interest.(b) The commissioners court may not grant an extension under Subsection (a) if it would allow an occupied residence to be without water or sewer services.(c) If the commissioners court provides an extension, the commissioners court shall notify the attorney general of the extension and the reason for the extension. The attorney general shall notify all other state agencies having enforcement power over subdivisions of the extension.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 4, eff. June 16, 1995. Amended by Acts 1999, 76th Leg., ch. 404, Sec. 8, eff. Sept. 1, 1999.

Sec. 232.027. BOND REQUIREMENTS. (a) Unless a person has completed the installation of all water and sewer service facilities required by this subchapter on the date that person applies for final approval of a plat under Section 232.024, the commissioners court shall require the subdivider of the tract to execute and maintain in effect a bond or, in the alternative, a person may make a cash deposit in an amount the commissioners court determines will ensure compliance with this subchapter. A person may not meet the requirements of this subsection through the use of a letter of credit unless that letter of credit is irrevocable and issued by an institution guaranteed by the FDIC. The subdivider must comply with the requirement before subdividing the tract.(b) The bond must be conditioned on the construction or installation of water and sewer service facilities that will be in compliance with the model rules adopted under Section 16.343, Water Code.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 4, eff. June 16, 1995.

Sec. 232.028. CERTIFICATION REGARDING COMPLIANCE WITH PLAT REQUIREMENTS. (a) On the approval of a plat by the commissioners court, the commissioners court shall issue to the person applying for the approval a certificate stating that the plat has been reviewed and approved by the commissioners court.(b) On the commissioners court's own motion or on the written request of a subdivider, an owner or resident of a lot in a subdivision, or an entity that provides a utility service, the commissioners court shall make the following determinations regarding the land in which the entity or commissioners court is interested that is located within the jurisdiction of the county:(1) whether a plat has been prepared and whether it has been reviewed and approved by the commissioners court;(2) whether water service facilities have been constructed or installed to service the lot or subdivision under Section 232.023 and are fully operable;(3) whether sewer service facilities have been constructed or installed to service the lot or subdivision under Section 232.023 and are fully operable, or if septic systems are used, whether the lot is served by a permitted on-site sewage facility or lots in the subdivision can be adequately and legally served by septic systems under Section 232.023; and(4) whether electrical and gas facilities, if available, have been constructed or installed to service the lot or subdivision under Section 232.023.(c) The request made under Subsection (b) must identify the land that is the subject of the request.(d) Whenever a request is made under Subsection (b), the commissioners court shall issue the requesting party a written certification of its determinations under that subsection.(e) The commissioners court shall make its determinations within 20 days after the date it receives the request under Subsection (b) and shall issue the certificate, if appropriate, within 10 days after the date the determinations are made.(f) The commissioners court may adopt rules it considers necessary to administer its duties under this section.(g) The commissioners court may impose a fee for a certificate issued under this section for a subdivision which is located in the county and not within the limits of a municipality. The amount of the fee may be the greater of $30 or the amount of the fee imposed by the municipality for a subdivision that is located entirely in the extraterritorial jurisdiction of the municipality for a certificate issued under Section 212.0115. A person who obtains a certificate under this section is not required to obtain a certificate under Section 212.0115.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 4, eff. June 16, 1995. Amended by Acts 1999, 76th Leg., ch. 129, Sec. 9, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 779, Sec. 1, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 546, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1239, Sec. 4, eff. June 19, 2009.

Sec. 232.029. CONNECTION OF UTILITIES IN COUNTIES WITHIN 50 MILES OF INTERNATIONAL BORDER. (a) This section applies only to a county defined under Section 232.022(a)(1).(a-1) Except as provided by Subsection (c) or Section 232.037(c), a utility may not serve or connect any subdivided land with water or sewer services unless the utility receives a certificate issued by the commissioners court under Section 232.028(a) or receives a determination from the commissioners court under Section 232.028(b)(1) that the plat has been reviewed and approved by the commissioners court.(b) Except as provided by Subsections (c) and (k) or Section 232.037(c), a utility may not serve or connect any subdivided land with electricity or gas unless the entity receives a determination from the county commissioners court under Sections 232.028(b)(2) and (3) that adequate water and sewer services have been installed to service the lot or subdivision.(c) An electric, gas, water, or sewer service utility may serve or connect subdivided land with water, sewer, electricity, gas, or other utility service regardless of whether the utility receives a certificate issued by the commissioners court under Section 232.028(a) or receives a determination from the commissioners court under Section 232.028(b) if the utility is provided with a certificate issued by the commissioners court that states that:(1) the subdivided land:(A) was sold or conveyed by a subdivider by any means of conveyance, including a contract for deed or executory contract:(i) before September 1, 1995; or(ii) before September 1, 1999, if the subdivided land on August 31, 1999, was located in the extraterritorial jurisdiction of a municipality as determined by Chapter 42;(B) has not been subdivided after September 1, 1995, or September 1, 1999, as applicable under Paragraph (A);(C) is the site of construction of a residence, evidenced by at least the existence of a completed foundation, that was begun on or before May 1, 2003; and(D) has had adequate sewer services installed to service the lot or dwelling, as determined by an authorized agent responsible for the licensing or permitting of on-site sewage facilities under Chapter 366, Health and Safety Code;(2) the subdivided land is a lot of record and has adequate sewer services installed that are fully operable to service the lot or dwelling, as determined by an authorized agent responsible for the licensing or permitting of on-site sewage facilities under Chapter 366, Health and Safety Code; or(3) the land was not subdivided after September 1, 1995, and:(A) water service is available within 750 feet of the subdivided land; or(B) water service is available more than 750 feet from the subdivided land and the extension of water service to the land may be feasible, subject to a final determination by the water service provider.(d) A utility may provide utility service to subdivided land described by Subsection (c)(1), (2), or (3) only if the person requesting service:(1) is not the land's subdivider or the subdivider's agent; and(2) provides to the utility a certificate described by Subsection (c).(e) A person requesting service may obtain a certificate under Subsection (c)(1), (2), or (3) only if the person is the owner or purchaser of the subdivided land and provides to the commissioners court documentation containing:(1) a copy of the means of conveyance or other documents that show that the land was sold or conveyed by a subdivider before September 1, 1995, or before September 1, 1999, as applicable under Subsection (c);(2) a notarized affidavit by that person requesting service under Subsection (c)(1) that states that construction of a residence on the land, evidenced by at least the existence of a completed foundation, was begun on or before May 1, 2003, and the request for utility connection or service is to connect or serve a residence described by Subsection (c)(1)(C);(3) a notarized affidavit by the person requesting service that states that the subdivided land has not been further subdivided after September 1, 1995, or September 1, 1999, as applicable under Subsection (c); and(4) evidence that adequate sewer service or facilities have been installed and are fully operable to service the lot or dwelling from an entity described by Section 232.021(14) or the authorized agent responsible for the licensing or permitting of on-site sewage facilities under Chapter 366, Health and Safety Code.(f) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1239, Sec. 6, eff. June 19, 2009.(g) On request, the commissioners court shall provide to the attorney general and any appropriate local, county, or state law enforcement official a copy of any document on which the commissioners court relied in determining the legality of providing service.(h) This section may not be construed to abrogate any civil or criminal proceeding or prosecution or to waive any penalty against a subdivider for a violation of a state or local law, regardless of the date on which the violation occurred.(i) The prohibition established by this section shall not prohibit a water, sewer, electric, or gas utility from providing water, sewer, electric, or gas utility connection or service to a lot sold, conveyed, or purchased through a contract for deed or executory contract or other device by a subdivider prior to July 1, 1995, or September 1, 1999, if on August 31, 1999, the subdivided land was located in the extraterritorial jurisdiction of a municipality that has adequate sewer services installed that are fully operable to service the lot, as determined by an authorized agent responsible for the licensing or permitting of on-site sewage facilities under Chapter 366, Health and Safety Code, and was subdivided by a plat approved prior to September 1, 1989.(j) In this section, "foundation" means the lowest division of a residence, usually consisting of a masonry slab or a pier and beam structure, that is partly or wholly below the surface of the ground and on which the residential structure rests.(k) Subject to Subsections (l) and (m), a utility that does not hold a certificate issued by, or has not received a determination from, the commissioners court under Section 232.028 to serve or connect subdivided property with electricity or gas may provide that service to a single-family residential dwelling on that property if:(1) the person requesting utility service:(A) is the owner and occupant of the residential dwelling; and(B) on or before January 1, 2001, owned and occupied the residential dwelling;(2) the utility previously provided the utility service on or before January 1, 2001, to the property for the person requesting the service;(3) the utility service provided as described by Subdivision (2) was terminated not earlier than five years before the date on which the person requesting utility service submits an application for that service; and(4) providing the utility service will not result in:(A) an increase in the volume of utility service provided to the property; or(B) more than one utility connection for each single-family residential dwelling located on the property.(l) A utility may provide service under Subsection (k) only if the person requesting the service provides to the commissioners court documentation that evidences compliance with the requirements of Subsection (k) and that is satisfactory to the commissioners court.(m) A utility may not serve or connect subdivided property as described by Subsection (k) if, on or after September 1, 2007, any existing improvements on that property are modified. Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch. 1239, Sec. 5 (n) Except as provided by Subsection (o), this section does not prohibit a water or sewer utility from providing water or sewer utility connection or service to a residential dwelling that:(1) is provided water or wastewater facilities under or in conjunction with a federal or state funding program designed to address inadequate water or wastewater facilities in colonias or to residential lots located in a county described by Section 232.022(a)(1);(2) is an existing dwelling identified as an eligible recipient for funding by the funding agency providing adequate water and wastewater facilities or improvements;(3) when connected, will comply with the minimum state standards for both water and sewer facilities and as prescribed by the model subdivision rules adopted under Section 16.343, Water Code; and(4) is located in a project for which the municipality with jurisdiction over the project or the approval of plats within the project area has approved the improvement project by order, resolution, or interlocal agreement under Chapter 791, Government Code, if applicable. Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch. 546, Sec. 2 (n) The commissioners court may impose a fee for a certificate issued under this section for a subdivision which is located in the county and not within the limits of a municipality. The amount of the fee may be the greater of $30 or the amount of the fee imposed by the municipality for a subdivision that is located entirely in the extraterritorial jurisdiction of the municipality for a certificate issued under Section 212.0115. A person who obtains a certificate under this section is not required to obtain a certificate under Section 212.0115.(o) A utility may not serve any subdivided land with water utility connection or service under Subsection (n) unless the entity receives a determination from the county commissioners court under Section 232.028(b)(3) that adequate sewer services have been installed to service the lot or dwelling.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 4, eff. June 16, 1995. Amended by Acts 1997, 75th Leg., ch. 1062, Sec. 2, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 404, Sec. 9, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 684, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 708, Sec. 3, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 708, Sec. 4, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1047, Sec. 1, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 546, Sec. 2, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1239, Sec. 5, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1239, Sec. 6, eff. June 19, 2009.

Sec. 232.0291. CONNECTION OF UTILITIES IN CERTAIN COUNTIES WITHIN 100 MILES OF INTERNATIONAL BORDER. (a) This section applies only to a county defined under Section 232.022(a)(2).(b) Except as provided by Subsection (d) or Section 232.037(c), a utility may not serve or connect any subdivided land with water or sewer services unless the utility receives a certificate issued by the commissioners court under Section 232.028(a) or receives a determination from the commissioners court under Section 232.028(b)(1) that the plat has been reviewed and approved by the commissioners court.(c) Except as provided by Subsection (d) or Section 232.037(c), a utility may not serve or connect any subdivided land with electricity or gas unless the entity receives a determination from the county commissioners court under Section 232.028(b)(2) that adequate water and sewer services have been installed to service the subdivision.(d) An electric, gas, water, or sewer service utility may serve or connect subdivided land with water, sewer, electricity, gas, or other utility service regardless of whether the utility receives a certificate issued by the commissioners court under Section 232.028(a) or receives a determination from the commissioners court under Section 232.028(b) if the utility is provided with a certificate issued by the commissioners court that states that:(1) the subdivided land:(A) was sold or conveyed to the person requesting service by any means of conveyance, including a contract for deed or executory contract before September 1, 2005;(B) is located in a subdivision in which the utility has previously provided service; and(C) is the site of construction of a residence, evidenced by at least the existence of a completed foundation, that was begun on or before September 1, 2005; or(2) the subdivided land was not subdivided after September 1, 2005, and:(A) water service is available within 750 feet of the subdivided land; or(B) water service is available more than 750 feet from the subdivided land and the extension of water service to the land may be feasible, subject to a final determination by the water service provider.(e) A utility may provide utility service to subdivided land described by Subsection (d)(1) only if the person requesting service:(1) is not the land's subdivider or the subdivider's agent; and(2) provides to the utility a certificate described by Subsection (d)(1).(f) A person requesting service may obtain a certificate under Subsection (d)(1) only if the person provides to the commissioners court either:(1) documentation containing:(A) a copy of the means of conveyance or other documents that show that the land was sold or conveyed to the person requesting service before September 1, 2005; and(B) a notarized affidavit by that person that states that construction of a residence on the land, evidenced by at least the existence of a completed foundation, was begun on or before September 1, 2005; or(2) a notarized affidavit by the person requesting service that states that:(A) the property was sold or conveyed to that person before September 1, 2005; and(B) construction of a residence on the land, evidenced by at least the existence of a completed foundation, was begun on or before September 1, 2005.(g) A person requesting service may obtain a certificate under Subsection (d)(2) only if the person provides to the commissioners court an affidavit that states that the property was not sold or conveyed to that person from a subdivider or the subdivider's agent after September 1, 2005.(h) On request, the commissioners court shall provide to the attorney general and any appropriate local, county, or state law enforcement official a copy of any document on which the commissioners court relied in determining the legality of providing service.(i) This section may not be construed to abrogate any civil or criminal proceeding or prosecution or to waive any penalty against a subdivider for a violation of a state or local law, regardless of the date on which the violation occurred.(j) The prohibition established by this section does not prohibit an electric or gas utility from providing electric or gas utility connection or service to a lot:(1) sold, conveyed, or purchased through a contract for deed or executory contract or other device by a subdivider before September 1, 2005;(2) located within a subdivision where the utility has previously established service; and(3) subdivided by a plat approved before September 1, 1989.(k) In this section, "foundation" means the lowest division of a residence, usually consisting of a masonry slab or a pier and beam structure, that is partly or wholly below the surface of the ground and on which the residential structure rests.

Added by Acts 2005, 79th Leg., Ch. 708, Sec. 5, eff. September 1, 2005.

Sec. 232.030. SUBDIVISION REGULATION; COUNTY AUTHORITY. (a) The commissioners court for each county shall adopt and enforce the model rules developed under Section 16.343, Water Code.(b) Except as provided by Section 16.350(d), Water Code, or Section 232.042 or 232.043, the commissioners court may not grant a variance or adopt regulations that waive any requirements of this subchapter.(c) The commissioners court shall adopt regulations setting forth requirements for:(1) potable water sufficient in quality and quantity to meet minimum state standards;(2) solid waste disposal meeting minimum state standards and rules adopted by the county under Chapter 364, Health and Safety Code;(3) sufficient and adequate roads that satisfy the standards adopted by the county;(4) sewer facilities meeting minimum state standards;(5) electric service and gas service; and(6) standards for flood management meeting the minimum standards set forth by the Federal Emergency Management Agency under the National Flood Insurance Act of 1968 (42 U.S.C. Sections 4001 through 4127).(d) In adopting regulations under Subsection (c)(2), the commissioners court may allow one or more commercial providers to provide solid waste disposal services as an alternative to having the service provided by the county.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 4, eff. June 16, 1995. Amended by Acts 1999, 76th Leg., ch. 404, Sec. 10, eff. Sept. 1, 1999.

Sec. 232.0305. COUNTY INSPECTOR. (a) The commissioners court may impose a fee on a subdivider of property under this subchapter for an inspection of the property to ensure compliance with the subdivision regulations adopted under this subchapter, Section 16.343, Water Code, or other law.(b) Fees collected under this section may be used only to fund inspections conducted under this section.

Added by Acts 1999, 76th Leg., ch. 404, Sec. 11, eff. Sept. 1, 1999.

Sec. 232.031. REQUIREMENTS PRIOR TO SALE OR LEASE. (a) Except as provided by Subsection (d), a subdivider may not sell or lease land in a subdivision first platted or replatted after July 1, 1995, unless the subdivision plat is approved by the commissioners court in accordance with Section 232.024.(b) Not later than the 30th day after the date a lot is sold, a subdivider shall record with the county clerk all sales contracts, including the attached disclosure statement required by Section 232.033, leases, and any other documents that convey an interest in the subdivided land.(c) A document filed under Subsection (b) is a public record.(d) In a county defined under Section 232.022(a)(2), a subdivider may not sell or lease land in a subdivision first platted or replatted after September 1, 2005, unless the subdivision plat is approved by the commissioners court in accordance with Section 232.024.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 4, eff. June 16, 1995.Amended by: Acts 2005, 79th Leg., Ch. 708, Sec. 6, eff. September 1, 2005.

Sec. 232.032. SERVICES PROVIDED BY SUBDIVIDER. A subdivider having an approved plat for a subdivision shall:(1) furnish a certified letter from the utility provider stating that water is available to the subdivision sufficient in quality and quantity to meet minimum state standards required by Section 16.343, Water Code, and consistent with the certification in the letter, and that water of that quality and quantity will be made available to the point of delivery to all lots in the subdivision;(2) furnish sewage treatment facilities that meet minimum state standards to fulfill the wastewater requirements of the subdivision or furnish certification by the appropriate county or state official having jurisdiction over the approval of the septic systems indicating that lots in the subdivision can be adequately and legally served by septic systems as provided under Chapter 366, Health and Safety Code;(3) furnish roads satisfying minimum standards as adopted by the county;(4) furnish adequate drainage meeting standard engineering practices; and(5) make a reasonable effort to have electric utility service and gas utility service installed by a utility.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 4, eff. June 16, 1995.

Sec. 232.033. ADVERTISING STANDARDS AND OTHER REQUIREMENTS BEFORE SALE; OFFENSE. (a) Brochures, publications, and advertising of any form relating to subdivided land:(1) may not contain any misrepresentation; and(2) except for a for-sale sign posted on the property that is no larger than three feet by three feet, must accurately describe the availability of water and sewer service facilities and electric and gas utilities.(b) The subdivider shall provide a copy in Spanish of all written documents relating to the sale of subdivided land under an executory contract, including the contract, disclosure notice, and annual statement required by this section and a notice of default required by Subchapter D, Chapter 5, Property Code, if:(1) negotiations that precede the execution of the executory contract are conducted primarily in Spanish; or(2) the purchaser requests the written documents to be provided in Spanish.(c) Before an executory contract is signed by the purchaser, the subdivider shall provide the purchaser with a written notice, which must be attached to the executory contract, informing the purchaser of the condition of the property that must, at a minimum, be executed by the subdivider and purchaser, be acknowledged, and read substantially similar to the following:IF ANY OF THE ITEMS BELOW HAVE NOT BEEN CHECKED, YOU MAY NOT BE ABLE TO LIVE ON THE PROPERTY.WARNINGCONCERNING THE PROPERTY AT (street address or legal description and municipality)THIS DOCUMENT STATES THE TRUE FACTS ABOUT THE LAND YOU ARE CONSIDERING PURCHASING.CHECK OFF THE ITEMS THAT ARE TRUE:___ The property is in a recorded subdivision.___ The property has water service that provides potable water.___ The property has sewer service or a septic system.___ The property has electric service.___ The property is not in a flood-prone area.___ The roads are paved.___ No person other than the subdivider:(1) owns the property;(2) has a claim of ownership to the property; or(3) has an interest in the property.___ No person has a lien filed against the property.___ There are no back taxes owed on the property.NOTICESELLER ADVISES PURCHASER TO:(1) OBTAIN A TITLE ABSTRACT OR TITLE COMMITMENT REVIEWED BY AN ATTORNEY BEFORE SIGNING A CONTRACT OF THIS TYPE; AND(2) PURCHASE AN OWNER'S POLICY OF TITLE INSURANCE COVERING THE PROPERTY.

__________________

___________________________

(Date)

(Signature of Subdivider)

__________________

___________________________

(Date)

(Signature of Purchaser)

(d) The subdivider shall provide any purchaser who is sold a lot under an executory contract with an annual statement in January of each year for the term of the executory contract. If the subdivider mails the statement to the purchaser, the statement must be postmarked not later than January 31.(e) The statement under Subsection (d) must include the following information:(1) the amount paid under the contract;(2) the remaining amount owed under the contract;(3) the annual interest rate charged under the contract during the preceding 12-month period; and(4) the number of payments remaining under the contract.(f) If the subdivider fails to comply with Subsections (d) and (e), the purchaser may:(1) notify the subdivider that the purchaser has not received the statement and will deduct 15 percent of each monthly payment due until the statement is received; and(2) not earlier than the 25th day after the date the purchaser provides the subdivider notice under this subsection, deduct 15 percent of each monthly payment due until the statement is received by the purchaser.(g) A purchaser who makes a deduction under Subsection (f) is not required to reimburse the subdivider for the amount deducted.(h) A person who is a seller of lots in a subdivision, or a subdivider or an agent of a seller or subdivider, commits an offense if the person knowingly authorizes or assists in the publication, advertising, distribution, or circulation of any statement or representation that the person knows is false concerning any subdivided land offered for sale or lease. An offense under this section is a Class A misdemeanor.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 4, eff. July 1, 1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 13.17, eff. Sept. 1, 1999.

Sec. 232.034. CONFLICT OF INTEREST; PENALTY. (a) In this section, "subdivided tract" means a tract of land, as a whole, that is subdivided into tracts or lots. The term does not mean an individual lot in a subdivided tract of land.(b) A person has an interest in a subdivided tract if the person:(1) has an equitable or legal ownership interest in the tract;(2) acts as a developer of the tract;(3) owns voting stock or shares of a business entity that:(A) has an equitable or legal ownership interest in the tract; or(B) acts as a developer of the tract; or(4) receives in a calendar year money or any thing of value from a business entity described by Subdivision (3).(c) A person also is considered to have an interest in a subdivided tract if the person is related in the second degree by consanguinity or affinity, as determined under Chapter 573, Government Code, to a person who, under Subsection (b), has an interest in the tract.(d) If a member of the commissioners court has an interest in a subdivided tract, the member shall file, before a vote or decision regarding the approval of a plat for the tract, an affidavit with the county clerk stating the nature and extent of the interest and shall abstain from further participation in the matter. The affidavit must be filed with the county clerk.(e) A member of the commissioners court of a county commits an offense if the member violates Subsection (d). An offense under this subsection is a Class A misdemeanor.(f) The finding by a court of a violation of this section does not render voidable an action of the commissioners court unless the measure would not have passed the commissioners court but for the vote of the member who violated this section.(g) A conviction under Subsection (e) constitutes official misconduct by the member and is grounds for removal from office.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 4, eff. June 16, 1995.

Sec. 232.035. CIVIL PENALTIES. (a) A subdivider or an agent of a subdivider may not cause, suffer, allow, or permit a lot to be sold in a subdivision if the subdivision has not been platted as required by this subchapter.(b) Notwithstanding any other remedy at law or equity, a subdivider or an agent of a subdivider may not cause, suffer, allow, or permit any part of a subdivision over which the subdivider or an agent of the subdivider has control, or a right of ingress and egress, to become a public health nuisance as defined by Section 341.011, Health and Safety Code.(c) A subdivider who fails to provide, in the time and manner described in the plat, for the construction or installation of water or sewer service facilities described on the plat or on the document attached to the plat or who otherwise violates this subchapter or a rule or requirement adopted by the commissioners court under this subchapter is subject to a civil penalty of not less than $500 or more than $1,000 for each violation and for each day of a continuing violation but not to exceed $5,000 each day and shall also pay court costs, investigative costs, and attorney's fees for the governmental entity bringing the suit.(d) Except as provided by Subsection (e), a person who violates Subsection (a) or (b) is subject to a civil penalty of not less than $10,000 or more than $15,000 for each lot conveyed or each subdivision that becomes a nuisance. The person must also pay court costs, investigative costs, and attorney's fees for the governmental entity bringing the suit.(e) A person who violates Subsection (b) is not subject to a fine under Subsection (d) if the person corrects the nuisance not later than the 30th day after the date the person receives notice from the attorney general or a local health authority of the nuisance.(f) Venue for an action under this section is in a district court of Travis County, a district court in the county in which the defendant resides, or a district court in the county in which the violation or threat of violation occurs.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 4, eff. June 16, 1995. Amended by Acts 1999, 76th Leg., ch. 404, Sec. 12, eff. Sept. 1, 1999.

Sec. 232.036. CRIMINAL PENALTIES. (a) A subdivider commits an offense if the subdivider knowingly fails to file a plat required by this subchapter. An offense under this subsection is a Class A misdemeanor.(b) A subdivider who owns a subdivision commits an offense if the subdivider knowingly fails to timely provide for the construction or installation of water or sewer service as required by Section 232.032 or fails to make a reasonable effort to have electric utility service and gas utility service installed by a utility as required by Section 232.032. An offense under this subsection is a Class A misdemeanor.(c) If it is shown at the trial of an offense under Subsection (a) that the defendant caused five or more residences in the subdivision to be inhabited, the offense is a state jail felony.(d) A subdivider commits an offense if the subdivider allows the conveyance of a lot in the subdivision without the appropriate water and sewer utilities as required by Section 232.032 or without having made a reasonable effort to have electric utility service and gas utility service installed by a utility as required by Section 232.032. An offense under this section is a Class A misdemeanor. Each lot conveyed constitutes a separate offense.(e) Venue for prosecution for a violation under this section is in the county in which any element of the violation is alleged to have occurred or in Travis County.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 4, eff. June 16, 1995.

Sec. 232.037. ENFORCEMENT. (a) The attorney general, or the district attorney, criminal district attorney, county attorney with felony responsibilities, or county attorney of the county may take any action necessary in a court of competent jurisdiction on behalf of the state or on behalf of residents to:(1) enjoin the violation or threatened violation of the model rules adopted under Section 16.343, Water Code;(2) enjoin the violation or threatened violation of a requirement of this subchapter or a rule adopted by the commissioners court under this subchapter;(3) recover civil or criminal penalties, attorney's fees, litigation costs, and investigation costs; and(4) require platting or replatting under Section 232.040.(b) The attorney general, at the request of the district or county attorney with jurisdiction, may conduct a criminal prosecution under Section 232.033(h) or 232.036.(c) During the pendency of any enforcement action brought, any resident of the affected subdivision, or the attorney general, district attorney, or county attorney on behalf of a resident, may file a motion against the provider of utilities to halt termination of pre-existing utility services. The services may not be terminated if the court makes an affirmative finding after hearing the motion that termination poses a threat to public health, safety, or welfare of the residents.(d) This subchapter is subject to the applicable enforcement provisions prescribed by Sections 16.352, 16.353, 16.354, and 16.3545, Water Code.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 4, eff. June 16, 1995. Amended by Acts 1999, 76th Leg., ch. 404, Sec. 13, 14, eff. Sept. 1, 1999.

Sec. 232.038. SUIT BY PRIVATE PERSON IN ECONOMICALLY DISTRESSED AREA. (a) Except as provided by Subsection (b), a person who has purchased or is purchasing a lot after July 1, 1995, in a subdivision for residential purposes that does not have water and sewer services as required by this subchapter and is located in an economically distressed area, as defined by Section 17.921, Water Code, from a subdivider, may bring suit in the district court in which the property is located or in a district court in Travis County to:(1) declare the sale of the property void, require the subdivider to return the purchase price of the property, and recover from the subdivider:(A) the market value of any permanent improvements the person placed on the property;(B) actual expenses incurred as a direct result of the failure to provide adequate water and sewer facilities;(C) court costs; and(D) reasonable attorney's fees; or(2) enjoin a violation or threatened violation of Section 232.032, require the subdivider to plat or replat under Section 232.040, and recover from the subdivider:(A) actual expenses incurred as a direct result of the failure to provide adequate water and sewer facilities;(B) court costs; and(C) reasonable attorney's fees.(b) If the lot is located in a county defined under Section 232.022(a)(2), a person may only bring suit under Subsection (a) if the person purchased or is purchasing the lot after September 1, 2005.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 4, eff. June 16, 1995. Amended by Acts 1999, 76th Leg., ch. 404, Sec. 15, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 708, Sec. 7, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1380, Sec. 1, eff. June 15, 2007.

Sec. 232.039. CANCELLATION OF SUBDIVISION. (a) A subdivider of land may apply to the commissioners court to cancel all or part of the subdivision in the manner provided by Section 232.008 after notice and hearing as provided by this section.(b) A resident of a subdivision for which the subdivider has applied for cancellation under Subsection (a) has the same rights as a purchaser of land under Section 232.008.(c) The notice required by Section 232.008(c) must also be published in Spanish in the newspaper of highest circulation and in a Spanish-language newspaper in the county if available.(d) Not later than the 14th day before the date of the hearing, the county chief appraiser shall by regular and certified mail provide notice containing the information described by Section 232.008(c) to:(1) each person who pays property taxes in the subdivision, as determined by the most recent tax roll; and(2) each person with an interest in the property.(e) The commissioners court may require a subdivider to provide the court with the name and last known address of each person with an interest in the property. For purposes of this subsection, a person residing on a lot purchased through an executory contract has an interest in the property.(f) A person who fails to provide information requested under Subsection (e) before the 31st day after the date the request is made is liable to the state for a penalty of $500 for each week the person fails to provide the information.(g) The commissioners court may cancel a subdivision only after a public hearing. At the hearing, the commissioners court shall permit any interested person to be heard. At the conclusion of the hearing, the commissioners court shall adopt an order on whether to cancel the subdivision.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 4, eff. June 16, 1995. Amended by Acts 1999, 76th Leg., ch. 404, Sec. 16, eff. Sept. 1, 1999.

Sec. 232.040. REPLATTING. (a) A subdivision plat must accurately reflect the subdivision as it develops. If there is any change, either by the intentional act of the subdivider or by the forces of nature, including changes in the size or dimension of lots or the direction or condition of the roads, a plat must be revised in accordance with Section 232.041.(b) Except as provided by Subsection (c), a lot in a subdivision may not be sold if the lot lacks water and sewer services as required by this subchapter unless the lot is platted or replatted as required by this subchapter. A subdivider or agent of a subdivider may not transfer a lot through an executory contract or other similar conveyance to evade the requirements of this subchapter. The prohibition in this subsection includes the sale of a lot:(1) by a subdivider who regains possession of a lot previously exempt under Subsection (c) through the exercise of a remedy described in Section 5.061, Property Code; or(2) for which it is shown at a proceeding brought in the district court in which the property is located that the sale of a lot otherwise exempt under Subsection (c) was made for the purpose of evading the requirements of this subchapter.(c) Subsection (b) does not apply if a seller other than a subdivider or agent of a subdivider resides on the lot.(d) The attorney general or a district or county attorney with jurisdiction may bring a proceeding under Subsection (b).(e) Existing utility services to a subdivision that must be platted or replatted under this section may not be terminated under Section 232.029 or 232.0291.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 4, eff. June 16, 1995. Amended by Acts 1999, 76th Leg., ch. 404, Sec. 17, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 708, Sec. 8, eff. September 1, 2005.

Sec. 232.041. REVISION OF PLAT. (a) A person who has subdivided land that is subject to the subdivision controls of the county in which the land is located may apply in writing to the commissioners court of the county for permission to revise the subdivision plat filed for record with the county clerk.(b) After the application is filed with the commissioners court, the court shall publish a notice of the application in a newspaper of general circulation in the county. The notice must include a statement of the time and place at which the court will meet to consider the application and to hear protests to the revision of the plat. The notice must be published at least three times during the period that begins on the 30th day and ends on the seventh day before the date of the meeting. If all or part of the subdivided tract has been sold to nondeveloper owners, the court shall also give notice to each of those owners by certified or registered mail, return receipt requested, at the owner's address in the subdivided tract.(c) During a regular term of the commissioners court, the court shall adopt an order to permit the revision of the subdivision plat if it is shown to the court that:(1) the revision will not interfere with the established rights of any owner of a part of the subdivided land; or(2) each owner whose rights may be interfered with has agreed to the revision.(d) If the commissioners court permits a person to revise a subdivision plat, the person may make the revision by filing for record with the county clerk a revised plat or part of a plat that indicates the changes made to the original plat.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 4, eff. June 16, 1995.

Sec. 232.042. VARIANCES FROM REPLATTING REQUIREMENTS. (a) On request of a subdivider or resident purchaser, the commissioners court may grant a delay or a variance from compliance with Section 232.040 as provided by this section.(b) The commissioners court may grant a delay of two years if the reason for the delay is to install utilities. A person may apply for one renewal of a delay under this subsection. To obtain an initial delay under this subsection, a subdivider must:(1) identify the affected utility providers;(2) provide the terms and conditions on which service may be provided; and(3) provide a certified letter from each utility provider stating that it has the right to serve the area and it will serve the area.(c) The commissioners court may grant a delay or a variance for a reason other than a reason described by Subsection (b) if it is shown that compliance would be impractical or would be contrary to the health and safety of residents of the subdivision. The commissioners court must issue written findings stating the reasons why compliance is impractical.(d) A delay or a variance granted by the commissioners court is valid only if the commissioners court notifies the attorney general of the delay or variance and the reasons for the delay or variance not later than the 30th day after the date the commissioners court grants the delay or variance.(e) Until approved water and sewer services are made available to the subdivision, the subdivider of land for which a delay is granted under this section must provide at no cost to residents:(1) 25 gallons of potable water a day for each resident and a suitable container for storing the water; and(2) suitable temporary sanitary wastewater disposal facilities.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 4, eff. June 16, 1995. Amended by Acts 1999, 76th Leg., ch. 404, Sec. 18, eff. Sept. 1, 1999.

Sec. 232.043. VARIANCES FROM PLATTING REQUIREMENTS. (a) On the request of a subdivider who created an unplatted subdivision or a resident purchaser of a lot in the subdivision, the commissioners court of a county may grant:(1) a delay or variance from compliance with the subdivision requirements prescribed by Section 232.023(b)(8) or (9), 232.025(1), (2), (3), (4), or (5), or 232.030(c)(2), (3), (5), or (6); or(2) a delay or variance for an individual lot from compliance with the requirements prescribed by the model subdivision rules adopted under Section 16.343, Water Code, for:(A) the distance that a structure must be set back from roads or property lines; or(B) the number of single-family, detached dwellings that may be located on a lot.(b) If the commissioners court makes a written finding that the subdivider who created the unplatted subdivision no longer owns property in the subdivision, the commissioners court may grant a delay or variance under this section only if:(1) a majority of the lots in the subdivision were sold before:(A) September 1, 1995, in a county defined under Section 232.022(a)(1); or(B) September 1, 2005, in a county defined under Section 232.022(a)(2);(2) a majority of the resident purchasers in the subdivision sign a petition supporting the delay or variance;(3) the person requesting the delay or variance submits to the commissioners court:(A) a description of the water and sewer service facilities that will be constructed or installed to service the subdivision;(B) a statement specifying the date by which the water and sewer service facilities will be fully operational; and(C) a statement signed by an engineer licensed in this state certifying that the plans for the water and sewer facilities meet the minimum state standards;(4) the commissioners court finds that the unplatted subdivision at the time the delay or variance is requested is developed in a manner and to an extent that compliance with specific platting requirements is impractical or contrary to the health or safety of the residents of the subdivision; and(5) the subdivider who created the unplatted subdivision has not violated local law, federal law, or state law, excluding this chapter, in subdividing the land for which the delay or variance is requested, if the subdivider is the person requesting the delay or variance.(c) If the commissioners court makes a written finding that the subdivider who created the unplatted subdivision owns property in the subdivision, the commissioners court may grant a provisional delay or variance only if the requirements of Subsection (b) are satisfied. The commissioners court may issue a final grant of the delay or variance only if the commissioners court has not received objections from the attorney general before the 91st day after the date the commissioners court submits the record of its proceedings to the attorney general as prescribed by Subsection (d).(d) If the commissioners court grants a delay or variance under this section, the commissioners court shall:(1) make findings specifying the reason compliance with each requirement is impractical or contrary to the health or safety of residents of the subdivision;(2) keep a record of its proceedings and include in the record documentation of the findings and the information submitted under Subsection (b); and(3) submit a copy of the record to the attorney general.(e) The failure of the attorney general to comment or object to a delay or variance granted under this section does not constitute a waiver of or consent to the validity of the delay or variance granted.(f) This section does not affect a civil suit filed against, a criminal prosecution of, or the validity of a penalty imposed on a subdivider for a violation of law, regardless of the date on which the violation occurred.

Added by Acts 1999, 76th Leg., ch. 404, Sec. 19, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 708, Sec. 9, eff. September 1, 2005.

Sec. 232.044. AMENDING PLAT. The commissioners court may approve and issue an amending plat under this subchapter in the same manner, for the same purposes, and subject to the same related provisions as provided by Section 232.011.

Added by Acts 2007, 80th Leg., R.S., Ch. 1390, Sec. 2, eff. September 1, 2007.

SUBCHAPTER C. SUBDIVISION PLATTING REQUIREMENTS IN CERTAIN ECONOMICALLY DISTRESSED COUNTIESSec. 232.071. APPLICABILITY. This subchapter applies only to the subdivision of land located:(1) outside the corporate limits of a municipality; and(2) in a county:(A) in which is located a political subdivision that is eligible for and has applied for financial assistance under Section 15.407, Water Code, or Subchapter K, Chapter 17, Water Code; and(B) to which Subchapter B does not apply.

Added by Acts 1997, 75th Leg., ch. 377, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 404, Sec. 21, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 927, Sec. 14, eff. September 1, 2005.

Sec. 232.072. PLAT REQUIRED. (a) The owner of a tract of land that divides the tract in any manner that creates lots of five acres or less intended for residential purposes must have a plat of the subdivision prepared. A subdivision of a tract under this section includes a subdivision of real property by any method of conveyance, including a contract for deed, oral contract, contract of sale, or other type of executory contract, regardless of whether the subdivision is made by using a metes and bounds description.(b) A plat required under this section must:(1) include on the plat or have attached to the plat a document containing a description of the water and sewer service facilities that will be constructed or installed to service the subdivision and a statement of the date by which the facilities will be fully operable; and(2) have attached to the plat a document prepared by an engineer registered to practice in this state certifying that the water and sewer service facilities described by the plat or the document attached to the plat are in compliance with the model rules adopted under Section 16.343, Water Code.(c) A plat required under this section must be filed and recorded with the county clerk of the county in which the tract is located. The plat is subject to the filing and recording provisions of Section 12.002, Property Code.

Added by Acts 1997, 75th Leg., ch. 377, Sec. 1, eff. Sept. 1, 1997.

Sec. 232.073. APPROVAL BY COUNTY REQUIRED. (a) A plat filed under Section 232.072 is not valid unless the commissioners court of the county in which the land is located approves the plat by an order entered in the minutes of the court. The commissioners court shall refuse to approve a plat if it does not meet the requirements prescribed by or under this subchapter or if any bond required under this subchapter is not filed with the county clerk.(b) The commissioners court of the county in which the land is located may establish a planning commission as provided by Subchapter D. The planning commission, including its findings and decisions, is subject to the same provisions applicable to the commissioners court under this subchapter, including Section 232.078 relating to conflicts of interest.

Added by Acts 1997, 75th Leg., ch. 377, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 404, Sec. 22, eff. Sept. 1, 1999.

Sec. 232.074. BOND REQUIREMENTS. (a) Unless a person has completed the installation of all water and sewer service facilities required by this subchapter on the date that person applies for final approval of a plat under Section 232.073, the commissioners court shall require the subdivider of the tract to execute and maintain in effect a bond or, in the alternative, a person may make a cash deposit in an amount the commissioners court determines will ensure compliance with this subchapter. A person may not meet the requirements of this subsection through the use of a letter of credit unless that letter of credit is irrevocable and issued by an institution guaranteed by the Federal Deposit Insurance Corporation. The subdivider must comply with the requirement before subdividing the tract.(b) The bond must be conditioned on the construction or installation of water and sewer service facilities that will be in compliance with the model rules adopted under Section 16.343, Water Code.

Added by Acts 1997, 75th Leg., ch. 377, Sec. 1, eff. Sept. 1, 1997.

Sec. 232.075. WATER AND SEWER SERVICE EXTENSION. (a) The commissioners court may extend, beyond the date specified on the plat or on the document attached to the plat, the date by which the water and sewer service facilities must be fully operable if the commissioners court finds the extension is reasonable and not contrary to the public interest.(b) The commissioners court may not grant an extension under Subsection (a) if it would allow an occupied residence to be without water or sewer services.

Added by Acts 1997, 75th Leg., ch. 377, Sec. 1, eff. Sept. 1, 1997.

Sec. 232.076. CERTIFICATION REGARDING COMPLIANCE WITH PLAT REQUIREMENTS. (a) On the approval of a plat by the commissioners court, the commissioners court shall issue to the person applying for the approval a certificate stating that the plat has been reviewed and approved by the commissioners court.(b) On its own motion or on the written request of a subdivider, an owner or resident of a lot in a subdivision, or an entity that provides a utility service, the commissioners court shall:(1) determine whether a plat is required under this subchapter for an identified tract of land that is located within the jurisdiction of the county; and(2) if a plat is required for the identified tract, determine whether a plat has been reviewed and approved by the commissioners court.(c) The request made under Subsection (b) must adequately identify the land that is the subject of the request.(d) Whenever a request is made under Subsection (b), the commissioners court shall issue the requesting party a written certification of its determinations.(e) The commissioners court shall make its determinations within 20 days after the date it receives the request under Subsection (b) and shall issue the certificate, if appropriate, within 10 days after the date the determinations are made.(f) The commissioners court may adopt rules it considers necessary to administer its duties under this section.

Added by Acts 1997, 75th Leg., ch. 377, Sec. 1, eff. Sept. 1, 1997.

Sec. 232.077. CONNECTION OF UTILITIES IN CERTAIN COUNTIES. (a) This section applies only to a tract of land for which a plat is required under this subchapter.(b) An entity described by Subsection (c) may not serve or connect any land with water, sewer, electricity, gas, or other utility service unless the entity has been presented with or otherwise holds a certificate applicable to the land issued under Section 232.076 stating that a plat has been reviewed and approved for the land.(c) The prohibition established by Subsection (b) applies only to:(1) a municipality, and officials of the municipality, that provides water, sewer, electricity, gas, or other utility service;(2) a municipally owned or municipally operated utility that provides any of those services;(3) a public utility that provides any of those services;(4) a water supply or sewer service corporation organized and operating under Chapter 67, Water Code, that provides any of those services;(5) a county that provides any of those services; and(6) a special district or authority created by or under state law that provides any of those services.(d) The prohibition established by Subsection (b) applies only to land that an entity described by Subsection (c) first serves or first connects with services:(1) between September 1, 1989, and June 16, 1995; or(2) after the effective date of this subchapter.

Added by Acts 1997, 75th Leg., ch. 377, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.36, eff. Sept. 1, 1999.

Sec. 232.0775. COUNTY INSPECTOR. (a) The commissioners court may impose a fee on a subdivider of property under this subchapter for an inspection of the property to ensure compliance with the subdivision regulations adopted under this subchapter, Section 16.343, Water Code, or other law.(b) Fees collected under this section may be used only to fund inspections conducted under this section.

Added by Acts 1999, 76th Leg., ch. 404, Sec. 23, eff. Sept. 1, 1999.

Sec. 232.078. CONFLICT OF INTEREST; PENALTY. (a) In this section, "subdivided tract" means a tract of land, as a whole, that is subdivided into tracts or lots. The term does not mean an individual lot in a subdivided tract of land.(b) A person has an interest in a subdivided tract if the person:(1) has an equitable or legal ownership interest in the tract;(2) acts as a developer of the tract;(3) owns voting stock or shares of a business entity that:(A) has an equitable or legal ownership interest in the tract; or(B) acts as a developer of the tract; or(4) receives in a calendar year money or any thing of value from a business entity described by Subdivision (3).(c) A person also is considered to have an interest in a subdivided tract if the person is related in the second degree by consanguinity or affinity, as determined under Chapter 573, Government Code, to a person who, under Subsection (b), has an interest in the tract.(d) If a member of the commissioners court has an interest in a subdivided tract, the member shall file, before a vote or decision regarding the approval of a plat for the tract, an affidavit with the county clerk stating the nature and extent of the interest and shall abstain from further participation in the matter. The affidavit must be filed with the county clerk.(e) A member of the commissioners court of a county commits an offense if the member violates Subsection (d). An offense under this subsection is a Class A misdemeanor.(f) The finding by a court of a violation of this section does not render voidable an action of the commissioners court unless the measure would not have passed the commissioners court but for the vote of the member who violated this section.(g) A conviction under Subsection (e) constitutes official misconduct by the member and is grounds for removal from office.

Added by Acts 1997, 75th Leg., ch. 377, Sec. 1, eff. Sept. 1, 1997.

Sec. 232.079. CIVIL PENALTIES. (a) A subdivider or an agent of a subdivider may not cause, suffer, allow, or permit a lot to be sold in a subdivision if the subdivision has not been platted as required by this subchapter.(b) A subdivider who fails to provide, in the time and manner described in the plat, for the construction or installation of water or sewer service facilities described on the plat or on the document attached to the plat or who otherwise violates this subchapter or a rule or requirement adopted by the commissioners court under this subchapter is subject to a civil penalty of not less than $500 or more than $1,000 for each violation and for each day of a continuing violation but not to exceed $5,000 each day and shall also pay court costs, investigative costs, and attorney's fees for the governmental entity bringing the suit.(c) Venue for an action under this section is in a district court of Travis County, a district court in the county in which the defendant resides, or a district court in the county in which the violation or threat of violation occurs.

Added by Acts 1997, 75th Leg., ch. 377, Sec. 1, eff. Sept. 1, 1997.

Sec. 232.080. ENFORCEMENT. (a) The attorney general, or the district attorney, criminal district attorney, or county attorney, may take any action necessary in a court of competent jurisdiction on behalf of the state or on behalf of residents to:(1) enjoin the violation or threatened violation of applicable model rules adopted under Section 16.343, Water Code;(2) enjoin the violation or threatened violation of a requirement of this subchapter or a rule adopted by the commissioners court under this subchapter;(3) recover civil or criminal penalties, attorney's fees, litigation costs, and investigation costs; and(4) require platting as required by this subchapter.(b) During the pendency of any enforcement action brought, any resident of the affected subdivision, or the attorney general, district attorney, or county attorney on behalf of a resident, may file a motion against the provider of utilities to halt termination of preexisting utility services. The services may not be terminated if the court makes an affirmative finding after hearing the motion that termination poses a threat to public health or to the health, safety, or welfare of the residents. This subsection does not prohibit a provider of utilities from terminating services under other law to a resident who has failed to timely pay for services.(c) This subchapter is subject to the applicable enforcement provisions prescribed by Sections 16.352, 16.353, 16.354, and 16.3545, Water Code.

Added by Acts 1997, 75th Leg., ch. 377, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 404, Sec. 24, eff. Sept. 1, 1999.

Sec. 232.081. AMENDING PLAT. The commissioners court may approve and issue an amending plat under this subchapter in the same manner, for the same purposes, and subject to the same related provisions as provided by Section 232.011.

Added by Acts 2007, 80th Leg., R.S., Ch. 1390, Sec. 3, eff. September 1, 2007.

SUBCHAPTER D. COUNTY PLANNING COMMISSIONSec. 232.091. APPLICABILITY. This subchapter applies only to a county:(1) authorized to establish a planning commission under Subchapter B or C; and(2) in which the commissioners court by order elects to operate under this subchapter.

Added by Acts 1999, 76th Leg., ch. 404, Sec. 25, eff. Sept. 1, 1999.

Sec. 232.092. ESTABLISHMENT AND ABOLITION OF PLANNING COMMISSION. (a) To promote the general public welfare, the commissioners court of a county by order may:(1) establish a planning commission under this section; and(2) abolish a planning commission established under this section.(b) The commissioners court may authorize the planning commission to act on behalf of the commissioners court in matters relating to:(1) the duties and authority of the commissioners court under Subchapter A, B, or C; and(2) land use, health and safety, planning and development, or other enforcement provisions specifically authorized by law.(c) If the commissioners court establishes a planning commission, the commissioners court by order shall adopt reasonable rules and procedures necessary to administer this subchapter.(d) This subchapter does not grant a commissioners court or a planning commission the power to regulate the use of property for which a permit has been issued to engage in a federally licensed activity.

Added by Acts 1999, 76th Leg., ch. 404, Sec. 25, eff. Sept. 1, 1999.

Sec. 232.093. APPOINTMENT OF MEMBERS OF PLANNING COMMISSION. (a) The commissioners court may appoint a planning commission consisting of five members. Members are appointed for staggered terms of two years.(b) A person appointed as a member of the planning commission must be a citizen of the United States and reside in the county.(c) The commissioners court shall file with the county clerk a certificate of appointment for each commission member.(d) The commissioners court shall fill any vacancy on the commission.(e) Before a planning commission member undertakes the duties of the office, the member must:(1) take the official oath; and(2) swear in writing that the member will promote the interest of the county as a whole and not only a private interest or the interest of a special group or location in the county.(f) A member of the planning commission serves at the pleasure of the commissioners court and is subject to removal as provided by Chapter 87.

Added by Acts 1999, 76th Leg., ch. 404, Sec. 25, eff. Sept. 1, 1999.

Sec. 232.094. FINANCIAL DISCLOSURE. (a) A member of the planning commission shall file a financial disclosure report in the same manner as required for county officers under Subchapter B, Chapter 159.(b) If the commissioners court of the county in which the planning commission member serves has not adopted a financial disclosure reporting system under Subchapter B, Chapter 159, the planning commission member shall file a financial disclosure report in the same manner as required for county officers under Subchapter A, Chapter 159.

Added by Acts 1999, 76th Leg., ch. 404, Sec. 25, eff. Sept. 1, 1999.

Sec. 232.095. OFFICERS, QUORUM, AND MEETINGS. (a) At the first meeting of each calendar year, the planning commission shall elect a presiding officer and assistant presiding officer. The presiding officer presides over the meetings and executes all documentation required on behalf of the planning commission. The assistant presiding officer represents the presiding officer during the presiding officer's absence.(b) There is no limitation on the number of terms a member may serve on the commission.(c) Minutes of the planning commission's proceedings must be filed with the county clerk or other county officer or employee designated by the commissioners court. The minutes of the planning commission's proceedings are a public record.(d) The planning commission is subject to Chapters 551 and 552, Government Code.(e) The planning commission may adopt rules necessary to administer this subchapter. Rules adopted under this subsection are subject to approval by the commissioners court.

Added by Acts 1999, 76th Leg., ch. 404, Sec. 25, eff. Sept. 1, 1999.

Sec. 232.096. TIMELY APPROVAL OF PLATS. (a) The planning commission shall issue a written list of the documentation and other information that must be submitted with a plat application. The documentation or other information must relate to a requirement authorized by law. An application submitted to the planning commission that contains the documents and other information on the list is considered complete.(b) If a person submits an incomplete plat application to the planning commission, the planning commission or its designee shall, not later than the 15th business day after the date the planning commission or its designee receives the application, notify the applicant of the missing documents or other information. The planning commission or its designee shall allow an applicant to timely submit the missing documents or other information.(c) An application is considered complete on the date all documentation and other information required by Subsection (a) is received by the planning commission.(d) If the approval of the plat is within the exclusive jurisdiction of the planning commission, the planning commission shall take final action on a plat application, including the resolution of all appeals, not later than the 60th day after the date a completed plat application is received by the planning commission.(e) The time period prescribed by Subsection (d) may be extended for:(1) a reasonable period if requested by the applicant; and(2) an additional 60 days if the county is required under Chapter 2007, Government Code, to perform a takings impact assessment in connection with a plat submitted for approval.(f) The planning commission may not compel an applicant to waive the time limits prescribed by this section.(g) If the planning commission fails to take final action on the completed plat application as required by this section, the applicant may apply to a district court in the county in which the land is located for a mandamus order to compel the planning commission to approve or disapprove the plat. A planning commission subject to a mandamus order under this subsection shall make a decision approving or disapproving the plat not later than the 20th business day after the date a copy of the mandamus order is served on the presiding officer of the planning commission. If the planning commission approves the plat, the planning commission, within the 20-day period prescribed by this subsection, shall:(1) refund the greater of the unexpended portion of any plat application fee or deposit or 50 percent of a plat application fee or deposit that has been paid;(2) determine the appropriate amount of any bond or other financial guarantee required in connection with the plat approval; and(3) issue documents recognizing the plat's approval.(h) Except as provided by this subsection, an approval of a plat by the planning commission is final on the 31st day after the date the planning commission votes to approve the plat. On the request of a county commissioner, the commissioners court shall review a plat approved by the planning commission not later than the 30th day after the date the planning commission votes to approve the plat. The commissioners court may disapprove the plat if the plat fails to comply with state law or rules adopted by the county or the planning commission. If the commissioners court fails to take action within the 30-day period prescribed by this subsection, the decision of the planning commission is final.(i) In this section, "business day" means a day other than a Saturday, Sunday, or holiday recognized by this state.

Added by Acts 1999, 76th Leg., ch. 404, Sec. 25, eff. Sept. 1, 1999.

Sec. 232.097. REASONS FOR DISAPPROVAL OF PLAT REQUIRED. If the planning commission refuses to approve a plat, the planning commission shall provide to the person requesting approval a notice specifying the reason for the disapproval.

Added by Acts 1999, 76th Leg., ch. 404, Sec. 25, eff. Sept. 1, 1999.

SUBCHAPTER E. INFRASTRUCTURE PLANNING PROVISIONS IN CERTAIN URBAN COUNTIESSec. 232.101. RULES. (a) By an order adopted and entered in the minutes of the commissioners court and after a notice is published in a newspaper of general circulation in the county, the commissioners court may adopt rules governing plats and subdivisions of land within the unincorporated area of the county to promote the health, safety, morals, or general welfare of the county and the safe, orderly, and healthful development of the unincorporated area of the county.(b) Unless otherwise authorized by state law, a commissioners court shall not regulate under this section:(1) the use of any building or property for business, industrial, residential, or other purposes;(2) the bulk, height, or number of buildings constructed on a particular tract of land;(3) the size of a building that can be constructed on a particular tract of land, including without limitation and restriction on the ratio of building floor space to the land square footage;(4) the number of residential units that can be built per acre of land;(5) a plat or subdivision in an adjoining county; or (6) road access to a plat or subdivision in an adjoining county.(c) The authority granted under Subsection (a) is subject to the exemptions to plat requirements provided for in Section 232.0015.

Added by Acts 2001, 77th Leg., ch. 736, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1390, Sec. 4, eff. September 1, 2007.

Sec. 232.102. MAJOR THOROUGHFARE PLAN. By an order adopted and entered in the minutes of the commissioners court and after a notice is published in a newspaper of general circulation in the county, the commissioners court may:(1) require a right-of-way on a street or road that functions as a major thoroughfare of a width of not more than 120 feet; or(2) require a right-of-way on a street or road that functions as a major thoroughfare of a width of more than 120 feet, if such requirement is consistent with a transportation plan adopted by the metropolitan planning organization of the region.

Added by Acts 2001, 77th Leg., ch. 736, Sec. 1, eff. Sept. 1, 2001.

Sec. 232.103. LOT FRONTAGES. By an order adopted and entered in the minutes of the commissioners court and after a notice is published in a newspaper of general circulation in the county, the commissioners court may adopt reasonable standards for minimum lot frontages on existing county roads and establish reasonable standards for the lot frontages in relation to curves in the road.

Added by Acts 2001, 77th Leg., ch. 736, Sec. 1, eff. Sept. 1, 2001.

Sec. 232.104. SET-BACKS. By an order adopted and entered in the minutes of the commissioners court and after a notice is published in a newspaper of general circulation in the county, the commissioners court may establish reasonable building and set-back lines as provided by Chapter 233 without the limitation period provided by Section 233.004(c).

Added by Acts 2001, 77th Leg., ch. 736, Sec. 1, eff. Sept. 1, 2001.

Sec. 232.105. DEVELOPER PARTICIPATION CONTRACTS. (a) Without complying with the competitive sealed bidding procedure of Chapter 262, a commissioners court may make a contract with a developer of a subdivision or land in the unincorporated area of the county to construct public improvements, not including a building, related to the development. If the contract does not meet the requirements of this subchapter, Chapter 262 applies to the contract if the contract would otherwise be governed by that chapter.(b) Under the contract, the developer shall construct the improvements, and the county shall participate in the cost of the improvements.(c) The contract must establish the limit of participation by the county at a level not to exceed 30 percent of the total contract price. In addition, the contract may also allow participation by the county at a level not to exceed 100 percent of the total cost for any oversizing of improvements required by the county, including but not limited to increased capacity of improvements to anticipate other future development in the area. The county is liable only for the agreed payment of its share, which shall be determined in advance either as a lump sum or as a factor or percentage of the total actual cost as determined by an order of the commissioners court.(d) The developer must execute a performance bond for the construction of the improvements to ensure completion of the project. The bond must be executed by a corporate surety in accordance with Chapter 2253, Government Code.(e) In the order adopted by the commissioners court under Subsection (c), the county may include additional safeguards against undue loading of cost, collusion, or fraud.

Added by Acts 2001, 77th Leg., ch. 736, Sec. 1, eff. Sept. 1, 2001.

Sec. 232.106. CONNECTION OF UTILITIES. By an order adopted and entered in the minutes of the commissioners court, and after a notice is published in a newspaper of general circulation in the county, the commissioners court may impose the requirements of Section 232.029 or 232.0291.

Added by Acts 2001, 77th Leg., ch. 736, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 708, Sec. 10, eff. September 1, 2005.

Sec. 232.107. PROVISIONS CUMULATIVE. The authorities under this subchapter are cumulative of and in addition to the authorities granted under this chapter and all other laws to counties to regulate the subdivision of land.

Added by Acts 2001, 77th Leg., ch. 736, Sec. 1, eff. Sept. 1, 2001.

Sec. 232.108. PLAT REQUIREMENTS. (a) The commissioners court, in addition to having the authority to adopt rules under Section 232.101 and other authority granted by this chapter, may impose the plat requirements prescribed by Section 232.023. If the commissioners court imposes the plat requirements prescribed by Section 232.023, any rules adopted under Section 232.101 must be consistent with those requirements.(b) If a county imposing the plat requirements prescribed by Section 232.023 is not described by Section 232.022(a):(1) the document required by Section 232.023(b)(6) is not required to be in Spanish; and(2) the plat requirements related to drainage shall be those authorized by Section 232.003(8) rather than those authorized by Section 232.023(b)(8).

Added by Acts 2007, 80th Leg., R.S., Ch. 1390, Sec. 5, eff. September 1, 2007.

Sec. 232.109. FIRE SUPPRESSION SYSTEM. In a subdivision that is not served by fire hydrants as part of a centralized water system certified by the Texas Commission on Environmental Quality as meeting minimum standards for water utility service, the commissioners court may require a limited fire suppression system that requires a developer to construct:(1) for a subdivision of fewer than 50 houses, 2,500 gallons of storage; or(2) for a subdivision of 50 or more houses, 2,500 gallons of storage with a centralized water system or 5,000 gallons of storage.

Added by Acts 2007, 80th Leg., R.S., Ch. 1390, Sec. 5, eff. September 1, 2007.



CHAPTER 233. COUNTY REGULATION OF HOUSING AND OTHER STRUCTURES

LOCAL GOVERNMENT CODE

TITLE 7. REGULATION OF LAND USE, STRUCTURES, BUSINESSES, AND

RELATED ACTIVITIES

SUBTITLE B. COUNTY REGULATORY AUTHORITY

CHAPTER 233. COUNTY REGULATION OF HOUSING AND OTHER STRUCTURES

SUBCHAPTER A. DANGEROUS SUBSTANCES

Sec. 233.001. REQUIRING REPAIR, REMOVAL, OR DEMOLITION OF

BUILDING OR OTHER STRUCTURE. (a) If the commissioners court of

a county that borders the Gulf of Mexico and is adjacent to a

county with a population of more than 2.5 million finds that a

bulkhead or other method of shoreline protection, hereafter

called "structure," in an unincorporated area of the county is

likely to endanger persons or property, the commissioners may:

(1) order the owner of the structure, the owner's agent, or the

owner or occupant of the property on which the structure is

located to repair, remove, or demolish the structure or the part

of the structure within a specified time; or

(2) repair, remove, or demolish the structure or the part of the

structure at the expense of the county on behalf of the owner of

the structure or the owner of the property on which the structure

is located and assess the repair, removal, or demolition expenses

on the property on which the structure was located.

(b) The commissioners court shall provide by order for:

(1) the assessment of repair, removal, or demolition expenses

incurred under Subsection (a)(2);

(2) a method of giving notice of the assessment; and

(3) a method of recovering the expenses.

(c) Promptly after the assessment, the county must file for

record, in recordable form in the office of the county clerk in

which the property is located, a written notice of the imposition

of a lien, if any, that is imposed on the property. The notice

must contain a legal description of the property, the amount of

the assessment, and the owner if known. The lien arises and

attaches to the property at the time the notice of the assessment

is recorded and indexed in the office of the county clerk in the

county in which the property is located. The notice to secure the

assessment is inferior to any previously recorded bona fide

mortgage lien attached to the property to which the county's lien

attaches if the mortgage lien was filed for record in the office

of the county clerk of the county in which the property is

located before the date the notice is recorded and indexed in the

office of the county clerk. The assessment lien is superior to

all other previously recorded judgment liens.

(d) A person commits an offense if the person does not comply

with an order issued under Subsection (a)(1). An offense under

this section is a Class C misdemeanor.

(e) This section does not apply to a:

(1) residential building; or

(2) building or other structure that is owned or held in trust

by the state or a political subdivision of this state; or

(3) building or structure used on or in connection with an

agricultural operation.

Added by Acts 1995, 74th Leg., ch. 762, Sec. 1, eff. June 16,

1995. Renumbered from Sec. 239.001 by Acts 2001, 77th Leg., ch.

1420, Sec. 14.002(4), eff. Sept. 1, 2001.

SUBCHAPTER B. BUILDING AND SETBACK LINES

Sec. 233.031. AUTHORITY LIMITED TO UNINCORPORATED AREAS;

CONFLICT WITH MUNICIPAL AUTHORITY. (a) The authority under this

subchapter to establish building and set-back lines applies only

to areas outside the corporate limits of municipalities.

(b) If the lines conflict with lines adopted by a municipality,

the municipal lines prevail if they are in the extraterritorial

jurisdiction of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 54(d), eff. Aug, 28,

1989. Renumbered from Sec. 233.001 and amended by Acts 2001,

77th Leg., ch. 1420, Sec. 12.002(3), eff. Sept. 1, 2001.

Sec. 233.032. POWERS AND DUTIES OF COMMISSIONERS COURT. (a) If

the commissioners court of a county determines that the general

welfare will be promoted, the court may:

(1) establish by order building or set-back lines on the public

roads, including major highways and roads, in the county; and

(2) prohibit the location of a new building within those

building or set-back lines.

(b) A building or set-back line established under this

subchapter may not extend:

(1) more than 25 feet from the edge of the right-of-way on all

public roads other than major highways and roads; or

(2) more than 50 feet from the edge of the right-of-way of major

highways and roads.

(c) The commissioners court may designate the public roads that

are major highways and roads.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 54(d), eff. Aug. 28,

1989. Renumbered from Sec. 233.002 and amended by Acts 2001, 77th

Leg., ch; 1420, Sec. 12.002(3), eff. Sept. 1, 2001.

Sec. 233.033. HEARING; ADOPTION OF LINES. (a) Before the

establishment or change of building or set-back lines, the

commissioners court must hold at least one public hearing on the

establishment or change. The court shall publish notice of the

time and place of the hearing in a newspaper of general

circulation in the county before the 15th day before the date of

the hearing. The court may adjourn the hearing from time to time.

(b) The commissioners court may establish or change a building

or set-back line only by an order passed by at least a majority

vote of the full membership of the court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 54(d), eff. Aug. 28,

1989. Renumbered from Sec. 233.003 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.002(3), eff. Sept. 1, 2001.

Sec. 233.034. NOTICE; LIMITATIONS PERIOD. (a) An owner of real

property that fronts along a road that has a building or set-back

line established under this subchapter is charged with notice of

the building or set-back line order.

(b) The commissioners court shall show in a general manner each

building or set-back line established under this subchapter on a

map. The map shall be filed with the county clerk.

(c) If the county does not begin the construction of the

improvement or widening of a road along which a building or

set-back line has been established within four years after the

date the building or set-back line is established, the building

or set-back line becomes void, unless the county and the affected

property owners agree to extend the time period for the

improvements or widening.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 54(d), eff. Aug. 28,

1989. Renumbered from Sec. 233.004 and amended by Acts 2001, 77th

Leg., ch; 1420, Sec. 12.002(3), eff. Sept. 1, 2001.

Sec. 233.035. BOARD OF BUILDING LINE ADJUSTMENT. (a) The

commissioners court may appoint a board of building line

adjustment consisting of five freeholders of the county. Members

must be appointed for staggered terms of two years, with two

members' terms expiring in one year and three members' terms

expiring the next year. However, in making the initial

appointments, the commissioners court shall designate two members

for one-year terms and three members for two-year terms. The

court may remove a member for cause on a written charge after a

public hearing. The court shall fill a vacancy on the board for

the unexpired term of the member whose term becomes vacant.

(b) The board shall elect its own chairman and shall adopt rules

of procedure. The meetings of the board are open to the public.

The board shall keep minutes of its proceedings that shall be

filed in the board's office. The minutes of board meetings

constitute a public record.

(c) Subject to appropriate conditions and safeguards, the board

may modify or vary the regulations affecting building or set-back

lines in a case in which unnecessary hardship may result from a

literal enforcement of those regulations, in order to do

substantial justice and to observe the purpose of the regulations

in protecting the public welfare and safety.

(d) The board shall hear and decide an appeal in a case in

which, because of exceptional narrowness, shallowness, shape,

topography, existing building development, or another exceptional

and extraordinary situation or condition of a specific piece of

property, the strict application of a building line established

under this subchapter would result in peculiar and exceptional

difficulties or hardships to the owner of the property. On

appeal, the board may authorize a variance from the strict

application of the regulation, under conditions imposed by the

board, to relieve the hardship or difficulty if that relief can

be granted without substantially impairing the intent and purpose

of the building line or set-back line.

(e) With appropriate safeguards, the board shall authorize the

construction of an improvement or a structure that may encroach

on a building or set-back line. However, if the county proceeds

with projected improvements of the affected road within the time

provided by Section 233.034(c), the owner of the improvement or

structure must remove it at no expense to the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 233.005 and amended by Acts 2001, 77th Leg.,

ch; 1420, Sec. 12.002(3), eff. Sept. 1, 2001.

Sec. 233.036. ENFORCEMENT. If a structure is erected,

constructed, or reconstructed in violation of a building or

set-back line established under this subchapter, the

commissioners court, the district or county attorney, or an owner

of real property in the county may institute an injunction,

mandamus, abatement, or other appropriate action to prevent,

abate, remove, or enjoin the unlawful erection, construction, or

reconstruction.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 233.006 and amended by Acts 2001, 77th Leg.,

ch; 1420, Sec. 12.002(3), eff. Sept. 1, 2001.

Sec. 233.037. APPEAL. (a) An owner of property who is

aggrieved by an action or order adopted by the board of building

line adjustment may appeal to the commissioners court. The person

must bring the appeal within 30 days after the date the action or

order was adopted.

(b) A property owner in the county who is aggrieved by a final

order of the board or of the commissioners court may appeal to

the district court or to another court with proper jurisdiction.

The appellant must bring the appeal within 30 days after the date

on which the final order in question was adopted. The appellant

must execute an appeal bond in an amount fixed by the court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 233.007 by Acts 2001, 77th Leg., ch. 1420,

Sec. 12.002(3), eff. Sept. 1, 2001.

SUBCHAPTER C. FIRE CODE IN UNINCORPORATED AREA

Sec. 233.061. AUTHORITY TO ADOPT AND ENFORCE FIRE CODE. (a)

The commissioners court of a county with a population of over

250,000 or a county adjacent to a county with a population of

over 250,000 may adopt a fire code and rules necessary to

administer and enforce the fire code.

(b) The commissioners court, or any municipality in the county,

may contract with one another for the administration and

enforcement of the fire code.

Added by Acts 1989, 71st Leg., ch. 296, Sec. 1, eff. Jan. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 598, Sec. 1, eff. June

11, 1997. Renumbered from Sec. 235.001 by Acts 2001, 77th Leg.,

ch. 1420, Sec. 12.003(4), eff. Sept. 1, 2001.

Sec. 233.0615. DEFINITIONS; SUBSTANTIAL IMPROVEMENT;

CONSTRUCTION. (a) In this subchapter:

(1) "Building" includes an establishment or multifamily

dwelling.

(2) "Substantial improvement" means:

(A) the repair, restoration, reconstruction, improvement, or

remodeling of a building for which the cost exceeds 50 percent of

the building's value according to the certified tax appraisal

roll for the county for the year preceding the year in which the

work was begun; or

(B) a change in occupancy classification involving a change in

the purpose or level of activity in a building, including the

renovation of a warehouse into a loft apartment.

(b) For purposes of this subchapter, substantial improvement

begins on the date that the repair, restoration, reconstruction,

improvement, or remodeling or the change in occupancy

classification begins or on the date materials are first

delivered for that purpose.

(c) For purposes of this subchapter, construction begins on the

date that ground is broken for a building, or if no ground is

broken, on the date that:

(1) the first materials are added to the original property;

(2) foundation pilings are installed on the original property;

or

(3) a manufactured building or relocated structure is placed on

a foundation on the original property.

Added by Acts 2005, 79th Leg., Ch.

331, Sec. 1, eff. June 17, 2005.

Sec. 233.062. APPLICATION AND CONTENT OF FIRE CODE. (a) The

fire code applies only to the following buildings constructed in

an unincorporated area of the county:

(1) a commercial establishment;

(2) a public building; and

(3) a multifamily residential dwelling consisting of four or

more units.

(b) The fire code does not apply to an industrial facility

having a fire brigade that conforms to requirements of the

Occupational Health and Safety Administration.

(c) The fire code must:

(1) conform to:

(A) the International Fire Code, as published by the

International Code Council, as the code existed on May 1, 2005;

or

(B) the Uniform Fire Code, as published by the National Fire

Protection Association, as the code existed on May 1, 2005; or

(2) establish protective measures that exceed the standards of

the codes described by Subdivision (1).

(d) The commissioners court may adopt later editions of a fire

code listed in Subsection (c).

Added by Acts 1989, 71st Leg., ch. 296, Sec. 1, eff. Jan. 1,

1991. Renumbered from Sec. 235.002 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.003(4), eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

331, Sec. 2, eff. June 17, 2005.

Sec. 233.063. BUILDING PERMIT; APPLICATION. (a) A person may

not construct or substantially improve a building described by

Section 233.062(a) in an unincorporated area of the county unless

the person obtains a building permit issued in accordance with

this subchapter.

(b) A person may apply for a building permit by providing to the

commissioners court:

(1) a plan of the proposed building containing information

required by the commissioners court; and

(2) an application fee in an amount set by the commissioners

court.

(c) Within 30 days after the date the commissioners court

receives an application and fee in accordance with Subsection

(b), the commissioners court shall:

(1) issue the permit if the plan complies with the fire code; or

(2) deny the permit if the plan does not comply with the fire

code.

(d) If the commissioners court receives an application and fee

in accordance with Subsection (b) and the commissioners court

does not issue the permit or deny the application within 30 days

after receiving the application and fee, the construction or

substantial improvement of the building that is the subject of

the application is approved for the purposes of this subchapter.

Added by Acts 1989, 71st Leg., ch. 296, Sec. 1, eff. Jan. 1,

1991. Renumbered from Sec. 235.003 and amended by Acts 2001, 77th

Leg., ch; 1420, Sec. 12.003(4), eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

331, Sec. 3, eff. June 17, 2005.

Sec. 233.064. INSPECTIONS. (a) The county shall inspect a

building subject to this subchapter to determine whether the

building complies with the fire code.

(b) The commissioners court may provide that a county employee

or an employee of another governmental entity under

intergovernmental contract may perform the inspection.

(c) A building inspector may enter and perform the inspection at

a reasonable time at any stage of the building's construction or

substantial improvement and after completion of the building.

(d) On or before the date that construction or substantial

improvement of a building subject to this subchapter is

completed, the owner of the building shall request in writing

that the county inspect the building for compliance with the fire

code.

(e) The county shall begin the inspection of the building within

five business days after the date of the receipt of the written

inspection request. If an inspection is properly requested and

the county does not begin the inspection within the time

permitted by this subsection, the building that is the subject of

the request is considered approved for the purposes of this

subchapter.

(f) The county shall issue a final certificate of compliance to

the owner of a building inspected under this section if the

inspector determines, after an inspection of the completed

building, that the building complies with the fire code.

(g) If the inspector determines, after an inspection of the

completed building, that the building does not comply with the

fire code:

(1) the county shall deny the certificate of compliance; and

(2) the building may not be occupied.

Added by Acts 1989, 71st Leg., ch. 296, Sec. 1, eff. Jan. 1,

1991. Renumbered from Sec. 235.004 and amended by Acts 2001, 77th

Leg., ch; 1420, Sec. 12.003(4), eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

331, Sec. 4, eff. June 17, 2005.

Sec. 233.065. FEES. (a) The commissioners court may develop a

fee schedule based on building type and may set and charge fees

for an inspection and the issuance of a building permit and final

certificate of compliance under this subchapter.

(b) The fees must be set in amounts necessary to cover the cost

of administering and enforcing this subchapter.

(c) The county shall deposit fees received under this subchapter

in a special fund in the county treasury, and money in that fund

may be used only for the administration and enforcement of the

fire code.

(d) The fee for a fire code inspection under this subchapter

must be reasonable and reflect the approximate cost of the

inspection personnel, materials, and administrative overhead.

Added by Acts 1989, 71st Leg., ch. 296, Sec. 1, eff. Jan. 1,

1991. Renumbered from Sec. 235.005 and amended by Acts 2001, 77th

Leg., ch; 1420, Sec. 12.003(4), eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

331, Sec. 5, eff. June 17, 2005.

Sec. 233.066. INJUNCTION. The appropriate attorney representing

the county in the district court may seek injunctive relief to

prevent the violation or threatened violation of the fire code.

Added by Acts 1989, 71st Leg., ch. 296, Sec. 1, eff. Jan. 1,

1991. Renumbered from Sec. 235.006 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.003(4), eff. Sept. 1, 2001.

Sec. 233.067. CIVIL PENALTY. (a) The appropriate attorney

representing the county in civil cases may file a civil action in

a court of competent jurisdiction to recover from a person who

violates the fire code a civil penalty in an amount not to exceed

$200 for each day on which the violation exists. In determining

the amount of the penalty, the court shall consider the

seriousness of the violation.

(b) The county shall deposit amounts collected under this

section in the fund and for the purposes described by Section

233.065(c).

Added by Acts 1989, 71st Leg., ch. 296, Sec. 1, eff. Jan. 1,

1991. Renumbered from Sec. 235.007 and amended by Acts 2001, 77th

Leg., ch; 1420, Sec. 12.003(4), eff. Sept. 1, 2001.

SUBCHAPTER D. ALARM SYSTEMS

Sec. 233.091. DEFINITIONS. In this subchapter:

(1) "Alarm site" means the specific property or area of the

premises on or within which an alarm system is installed or

placed.

(2) "Alarm system" means an alarm signal device, burglar alarm,

heat or motion sensor, or other electrical, mechanical, or

electronic device used:

(A) to prevent or detect burglary, theft, pilferage, fire, or

other loss of property;

(B) to prevent or detect intrusion; or

(C) primarily to detect and summon aid for other emergencies.

(3) "False alarm" means an alarm signal received by a law

enforcement official that is later determined not to involve a

criminal offense, attempted criminal offense, fire, or other

emergency.

Added by Acts 1991, 72nd Leg., ch. 147, Sec. 1, eff. Sept. 1,

1991. Renumbered from Sec. 237.001 and amended by Acts 2001, 77th

Leg., ch; 1420, Sec. 12.003(5), eff. Sept. 1, 2001.

Sec. 233.092. AUTHORITY TO REGULATE; ADOPTION OF RULES. (a)

The commissioners court of a county by order may authorize the

sheriff of a county to:

(1) propose rules to implement this subchapter;

(2) regulate the incidence of and response to false alarms in

accordance with the rules proposed by the sheriff and adopted or

modified by the commissioners court under this subchapter;

(3) establish procedures for application for and renewal and

revocation of an alarm system permit;

(4) establish procedures that include notice to the permit

holder and an opportunity for a hearing for permit revocation or

suspension if the permit holder violates this subchapter or an

order of the commissioners court or a rule adopted under this

subchapter;

(5) establish fees in accordance with this subchapter for the

issuance of the permits;

(6) require that any permit issued under this subchapter be kept

at the alarm site and produced for inspection on request of the

sheriff or the sheriff's representative;

(7) require that a permit must be issued and unrevoked before a

sheriff or other law enforcement official may respond; and

(8) establish a number of free false alarms for each category of

alarm system and impose a service response fee for any alarm in

excess of the number of free responses within the preceding

12-month period.

(b) Repealed by Acts 2005, 79th Leg., Ch. 1296, Sec. 5, eff.

June 18, 2005.

(c) A penalty or fee imposed for a false alarm must be

established by rule based on the type and level of emergency

response provided. The fee for more than five false alarms shall

not exceed $75 per false alarm above the number of free

responses. If there are more than nine false alarms in a one-year

period, the alarm system permit may be revoked.

(d) Notwithstanding the other provisions of this section, the

owner or lessee of premises on which an alarm system is installed

may be charged the full costs incurred by the county when the

owner or lessee or the agent or employee of the owner or lessee

intentionally or knowingly activates the alarm system for any

reason other than an emergency or threat of an emergency of the

kind for which the alarm system was designed to give notice.

(e) The sheriff or the sheriff's representative shall provide a

copy of the rules to a person and assess a fee for the copy in

accordance with Chapter 552, Government Code.

Added by Acts 1991, 72nd Leg., ch. 147, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(88),

eff. Sept. 1, 1995. Renumbered from Sec. 237.002 and amended by

Acts 2001, 77th Leg., ch; 1420, Sec. 12.003(5), eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1296, Sec. 5, eff. June 18, 2005.

Sec. 233.093. PERMIT REQUIRED; EXCEPTIONS. (a) In a county in

which the sheriff regulates alarm systems under this subchapter,

a person may not use an alarm system without a permit issued in

accordance with this subchapter.

(b) This subchapter does not apply to:

(1) emergency response systems managed by health care facilities

licensed by the Texas Department of Health; or

(2) alarm systems installed on:

(A) a motor vehicle;

(B) premises occupied by the United States, this state, or the

county; or

(C) premises located in an incorporated area within the county.

Added by Acts 1991, 72nd Leg., ch. 147, Sec. 1, eff. Sept. 1,

1991. Renumbered from Sec. 237.003 and amended by Acts 2001, 77th

Leg., ch; 1420, Sec. 12.003(5), eff. Sept. 1, 2001.

Sec. 233.094. PERMIT FEES. (a) The sheriff of a county who

regulates alarm systems under this subchapter may authorize the

county auditor to assess and collect fees for the issuance or

renewal of a permit under this subchapter in reasonable amounts

set by the commissioners court.

(b) All fees received under this subchapter shall be remitted to

the county treasurer to be deposited to the credit of the general

fund of the county.

Added by Acts 1991, 72nd Leg., ch. 147, Sec. 1, eff. Sept. 1,

1991. Renumbered from Sec. 237.004 and amended by Acts 2001, 77th

Leg., ch; 1420, Sec. 12.003(5), eff. Sept. 1, 2001.

Sec. 233.095. MUNICIPAL AUTHORITY UNAFFECTED. This subchapter

does not affect the authority of a municipality in the county to

enact ordinances regulating alarm systems.

Added by Acts 1991, 72nd Leg., ch. 147, Sec. 1, eff. Sept. 1,

1991. Renumbered from Sec. 237.005 and amended by Acts 2001, 77th

Leg., ch; 1420, Sec. 12.003(5), eff. Sept. 1, 2001.

Sec. 233.096. CRIMINAL PENALTY. (a) A person who violates this

subchapter, an order of the commissioners court, or a rule

adopted under this subchapter commits an offense.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 1991, 72nd Leg., ch. 147, Sec. 1, eff. Sept. 1,

1991. Renumbered from Sec. 237.006 and amended by Acts 2001, 77th

Leg., ch; 1420, Sec. 12.003(5), eff. Sept. 1, 2001.

Sec. 233.097. COUNTY LIABILITY. The county, the commissioners

court, the sheriff, and the sheriff's employees or agents are not

liable for an action arising out of the regulation of or failure

to regulate alarm systems.

Added by Acts 1991, 72nd Leg., ch. 147, Sec. 1, eff. Sept. 1,

1991. Renumbered from Sec. 237.007 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.003(5), eff. Sept. 1, 2001.

Sec. 233.098. ENFORCED COLLECTION. The appropriate attorney

representing the county may file a civil action in a court of

competent jurisdiction to recover a penalty or fee imposed by a

county under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

1296, Sec. 3, eff. June 18, 2005.

SUBCHAPTER F. RESIDENTIAL BUILDING CODE STANDARDS APPLICABLE TO

UNINCORPORATED AREAS OF CERTAIN COUNTIES

Sec. 233.151. DEFINITIONS. (a) In this subchapter, "new

residential construction" includes:

(1) residential construction of a single-family house or duplex

on a vacant lot; and

(2) construction of an addition to an existing single-family

house or duplex, if the addition will increase the square footage

or value of the existing residential building by more than 50

percent.

(b) The term does not include a structure that is constructed in

accordance with Chapter 1201, Occupations Code, or a modular home

constructed in accordance with Chapter 1202, Occupations Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1318, Sec. 1, eff. September 1, 2009.

Sec. 233.152. APPLICABILITY. This subchapter applies only to a

county that has adopted a resolution or order requiring the

application of the provisions of this subchapter and that:

(1) is located within 50 miles of an international border; or

(2) has a population of more than 100.

Added by Acts 2009, 81st Leg., R.S., Ch.

1318, Sec. 1, eff. September 1, 2009.

Sec. 233.153. BUILDING CODE STANDARDS APPLICABLE. (a) New

residential construction of a single-family house or duplex in

the unincorporated area of a county to which this subchapter

applies shall conform to the version of the International

Residential Code published as of May 1, 2008, or the version of

the International Residential Code that is applicable in the

county seat of that county.

(b) Standards required under this subchapter apply only to new

residential construction that begins after September 1, 2009.

(c) If a municipality located within a county to which this

subchapter applies has adopted a building code in the

municipality's extraterritorial jurisdiction, the building code

adopted by the municipality controls and building code standards

under this subchapter have no effect in the municipality's

extraterritorial jurisdiction.

(d) This subchapter may not be construed to:

(1) require prior approval by the county before the beginning of

new residential construction;

(2) authorize the commissioners court of a county to adopt or

enforce zoning regulations; or

(3) affect the application of the provisions of Subchapter B,

Chapter 232, to land development.

(e) In the event of a conflict between this subchapter and

Subchapter B, Chapter 232, the provisions of Subchapter B,

Chapter 232, control.

(f) A county may not charge a fee to a person subject to

standards under this subchapter to defray the costs of enforcing

the standards.

Added by Acts 2009, 81st Leg., R.S., Ch.

1318, Sec. 1, eff. September 1, 2009.

Sec. 233.154. INSPECTION AND NOTICE REQUIREMENTS. (a) A person

who builds new residential construction described by Section

233.153 shall have the construction inspected to ensure building

code compliance in accordance with this section as follows:

(1) for new residential construction on a vacant lot, a minimum

of three inspections must be performed during the construction

project to ensure code compliance, as applicable, at the

following stages of construction:

(A) the foundation stage, before the placement of concrete;

(B) the framing and mechanical systems stage, before covering

with drywall or other interior wall covering; and

(C) on completion of construction of the residence;

(2) for new residential construction of an addition to an

existing residence as described by Section 233.151(a)(2), the

inspections under Subdivision (1) must be performed as necessary

based on the scope of work of the construction project; and

(3) for new residential construction on a vacant lot and for

construction of an addition to an existing residence, the

builder:

(A) is responsible for contracting to perform the inspections

required by this subsection with:

(i) a licensed engineer;

(ii) a registered architect;

(iii) a professional inspector licensed by the Texas Real Estate

Commission;

(iv) a plumbing inspector employed by a municipality and

licensed by the Texas State Board of Plumbing Examiners;

(v) a building inspector employed by a political subdivision; or

(vi) an individual certified as a residential combination

inspector by the International Code Council; and

(B) may use the same inspector for all the required inspections

or a different inspector for each required inspection.

(b) If required by a county to which this subchapter applies,

before commencing new residential construction, the builder shall

provide notice to the county on a form prescribed by the county

of:

(1) the location of the new residential construction;

(2) the approximate date by which the new residential

construction will be commenced; and

(3) the version of the International Residential Code that will

be used to construct the new residential construction before

commencing construction.

(c) If required by the county, not later than the 10th day after

the date of the final inspection under this section, the builder

shall submit notice of the inspection stating whether or not the

inspection showed compliance with the building code standards

applicable to that phase of construction in a form required by

the county to:

(1) the county employee, department, or agency designated by the

commissioners court of the county to receive the information; and

(2) the person for whom the new residential construction is

being built, if different from the builder.

Added by Acts 2009, 81st Leg., R.S., Ch.

1318, Sec. 1, eff. September 1, 2009.

Sec. 233.155. ENFORCEMENT OF STANDARDS. If proper notice is not

submitted in accordance with Sections 233.154(b) and (c), the

county may take any or all of the following actions:

(1) refer the inspector to the appropriate regulatory authority

for discipline;

(2) in a suit brought by the appropriate attorney representing

the county in the district court, obtain appropriate injunctive

relief to prevent a violation or threatened violation of a

standard or notice required under this subchapter from continuing

or occurring;

(3) refer the builder for prosecution under Section 233.157.

Added by Acts 2009, 81st Leg., R.S., Ch.

1318, Sec. 1, eff. September 1, 2009.

Sec. 233.156. EXISTING AUTHORITY UNAFFECTED. The authority

granted by this subchapter does not affect the authority of a

commissioners court to adopt an order under other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1318, Sec. 1, eff. September 1, 2009.

Sec. 233.157. PENALTY. (a) A person commits an offense if the

person fails to provide proper notice in accordance with Sections

233.154(b) and (c).

(b) An offense under this section is a Class C misdemeanor.

(c) An individual who fails to provide proper notice in

accordance with Sections 233.154(b) and (c) is not subject to a

penalty under this subsection if:

(1) the new residential construction is built by the individual

or the individual acts as the individual's own contractor; and

(2) the individual intends to use the residence as the

individual's primary residence.

Added by Acts 2009, 81st Leg., R.S., Ch.

1318, Sec. 1, eff. September 1, 2009.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 233.901. TIME FOR ISSUANCE OF COUNTY BUILDING PERMIT. (a)

This section applies only to a permit required by a county with a

population of 3.3 million or more to construct or improve a

building or other structure in the county, but does not apply to

a permit for an on-site sewage disposal system.

(b) Not later than the 45th day after the date an application

for a permit is submitted, the county must:

(1) grant or deny the permit;

(2) provide written notice to the applicant stating the reasons

why the county has been unable to act on the permit application;

or

(3) reach a written agreement with the applicant providing for a

deadline for granting or denying the permit.

(c) For a permit application for which notice is provided under

Subsection (b)(2), the county must grant or deny the permit not

later than the 30th day after the date the notice is received.

(d) If a county fails to act on a permit application in the time

required by Subsection (c) or by an agreement under Subsection

(b)(3), the county:

(1) may not collect any permit fees associated with the

application; and

(2) shall refund to the applicant any permit fees associated

with the application that have been collected.

Added by Acts 2005, 79th Leg., Ch.

918, Sec. 1, eff. September 1, 2005.



CHAPTER 234. COUNTY REGULATION OF BUSINESSES AND OCCUPATIONS

LOCAL GOVERNMENT CODETITLE 7. REGULATION OF LAND USE, STRUCTURES, BUSINESSES, AND RELATED ACTIVITIESSUBTITLE B. COUNTY REGULATORY AUTHORITYCHAPTER 234. COUNTY REGULATION OF BUSINESSES AND OCCUPATIONSSUBCHAPTER A. CERTAIN OUTDOOR BUSINESSESSec. 234.001. DEFINITIONS. In this subchapter:(1) "Automotive wrecking and salvage yard" means a business, other than a business classified as a salvage pool operator under Chapter 2302, Occupations Code, that stores three or more wrecked vehicles outdoors for the purpose of:(A) selling the vehicles whole; or(B) dismantling or otherwise wrecking the vehicles to remove parts for sale or for use in an automotive repair or rebuilding business.(2) "Demolition business" means a business that demolishes structures, including houses and other buildings, in order to salvage building materials and that stores those materials before disposing of them.(3) "Flea market" means an outdoor market for selling secondhand articles or antiques.(4) "Junkyard" means a business that stores, buys, or sells materials that have been discarded or sold at a nominal price by a previous owner and that keeps all or part of the materials outdoors until disposing of them.(5) "Outdoor resale business" means a business that sells used merchandise, other than automobiles, logging equipment, or other agricultural equipment, and stores or displays the merchandise outdoors.(6) "Recycling business" means a business that is primarily engaged in:(A) converting ferrous or nonferrous metals or other materials into raw material products having prepared grades and having an existing or potential economic value;(B) using raw material products of that kind in the production of new products; or(C) obtaining or storing ferrous or nonferrous metals or other materials for a purpose described by Paragraph (A) or (B).

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 8.01(a), eff. Aug. 30, 1993. Amended by Acts 1999, 76th Leg., ch. 992, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 12.003(6), eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.789, eff. Sept. 1, 2003.

Sec. 234.002. AUTHORITY TO REGULATE; ADOPTION OF RULE. (a) The commissioners court of a county by order may establish visual aesthetic standards for automotive wrecking and salvage yards, junkyards, recycling businesses, flea markets, demolition businesses, and outdoor resale businesses in the unincorporated area of the county.(b) The commissioners court may not include in an order adopted under this section a screening requirement for an automotive wrecking and salvage yard or a junkyard that is less restrictive than the screening requirement under Chapter 396, Transportation Code.(c) An order adopted under this section must provide a reasonable period of time not to exceed 12 months for a business operating on the effective date of the order to comply with the visual aesthetic standards.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 8.01, eff. Aug. 30, 1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.222, eff. Sept. 1, 1997. Renumbered from Sec. 238.002 by Acts 2001, 77th Leg., ch. 1420, Sec. 12.003(6), eff. Sept. 1, 2001.

Sec. 234.003. EXCEPTIONS. (a) A commissioners court may not regulate under this subchapter farm machinery owned or operated by the person on whose property the machinery is located and kept on that property for purposes other than sale.(b) A business subject to a screening requirement under Subchapter E of Chapter 391, Chapter 396, or Chapter 397, Transportation Code, that was in compliance with that screening requirement on August 26, 1991, is exempt from a screening requirement adopted under this subchapter.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 8.01, eff. Aug. 30, 1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.223, eff. Sept. 1, 1997. Renumbered from Sec. 238.003 and amended by Acts 2001, 77th Leg., ch; 1420, Sec. 12.003(6), eff. Sept. 1, 2001.

Sec. 234.004. CIVIL PENALTY. (a) The appropriate attorney representing the county in civil cases may file a civil action to recover a civil penalty from a business that violates a visual aesthetic standard established under this subchapter. The penalty may not exceed $50 each day for the first 10 days of the violation, $100 each day for the next 10 days, $250 each day for the next 10 days, and $1,000 for each day thereafter. In determining the amount of the penalty, the court shall consider the seriousness of the violation.(b) A penalty recovered under this section shall be deposited in the general fund of the county.

Added by Acts 1993, 73rd Leg., ch. 107, Sec. 8.01, eff. Aug. 30, 1993. Renumbered from Sec. 238.004 and amended by Acts 2001, 77th Leg., ch; 1420, Sec. 12.003(6), eff. Sept. 1, 2001.

SUBCHAPTER B. SLAUGHTERERSSec. 234.031. DEFINITION. In this subchapter, "slaughterer" has the meaning assigned by Section 148.001, Agriculture Code.

Added by Acts 1995, 74th Leg., ch. 1044, Sec. 1, eff. Sept. 1, 1995. Renumbered from Sec. 240.061 by Acts 2001, 77th Leg., ch. 1420, Sec. 12.003(7), eff. Sept. 1, 2001.

Sec. 234.032. APPLICABILITY. This subchapter applies only in the unincorporated area of a county if the county:(1) contains two or more municipalities with a population of 250,000 or more; or(2) is a county adjacent to a county described by Subdivision (1).

Added by Acts 1995, 74th Leg., ch. 1044, Sec. 1, eff. Sept. 1, 1995. Renumbered from Sec. 240.062 and amended by Acts 2001, 77th Leg., ch; 1420, Sec. 12.003(7), eff. Sept. 1, 2001.

Sec. 234.033. LOCATION OF SLAUGHTERER. The commissioners court of the county may prohibit the operations of a slaughterer:(1) within 1,000 feet of a school or residence; or(2) at any other location if the commissioners court finds that the operation of a slaughterer's business is incompatible with the existing land use of the neighboring area or would impose an undue hardship on persons residing or trading in the neighboring area.

Added by Acts 1995, 74th Leg., ch. 1044, Sec. 1, eff. Sept. 1, 1995. Renumbered from Sec. 240.063 by Acts 2001, 77th Leg., ch. 1420, Sec. 12.003(7), eff. Sept. 1, 2001.

Sec. 234.034. PERMIT REQUIRED. The commissioners court may require that a slaughterer obtain a permit from the county before engaging in the slaughtering business in the county. The commissioners court may set a fee to be paid for a permit.

Added by Acts 1995, 74th Leg., ch. 1044, Sec. 1, eff. Sept. 1, 1995. Renumbered from Sec. 240.064 by Acts 2001, 77th Leg., ch. 1420, Sec. 12.003(7), eff. Sept. 1, 2001.

Sec. 234.035. RULES. The commissioners court may adopt rules as necessary to administer this subchapter.

Added by Acts 1995, 74th Leg., ch. 1044, Sec. 1, eff. Sept. 1, 1995. Renumbered from Sec. 240.065 and amended by Acts 2001, 77th Leg., ch; 1420, Sec. 12.003(7), eff. Sept. 1, 2001.

Sec. 234.036. INJUNCTION. A district or county attorney may bring suit to enjoin the operations of a slaughterer in violation of this subchapter or a rule adopted by a county under this subchapter.

Added by Acts 1995, 74th Leg., ch. 1044, Sec. 1, eff. Sept. 1, 1995. Renumbered from Sec. 240.066 by Acts 2001, 77th Leg., ch. 1420, Sec. 12.003(7), eff. Sept. 1, 2001.

Sec. 234.037. OFFENSE. A person commits an offense if a person violates a provision of this subchapter or a rule adopted under this subchapter. An offense under this section is a Class C misdemeanor.

Added by Acts 1995, 74th Leg., ch. 1044, Sec. 1, eff. Sept. 1, 1995. Renumbered from Sec. 240.067 by Acts 2001, 77th Leg., ch. 1420, Sec. 12.003(7), eff. Sept. 1, 2001.

SUBCHAPTER D. MASSAGE PARLORSSec. 234.101. DEFINITIONS. In this subchapter:(1) "Massage parlor" means a business establishment that purports to provide massage services and that allows:(A) a nude person to provide massage services to a customer;(B) a person to engage in sexual contact for compensation; or(C) a person to provide massage services in clothing intended to arouse or gratify the sexual desire of any person.(2) "Nude" and "sexual contact" have the meanings assigned by Section 455.202, Occupations Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 932, Sec. 1, eff. June 19, 2009.

Sec. 234.102. AUTHORITY TO REGULATE. To promote public health, safety, and welfare, the commissioners court of a county by order may prohibit or otherwise regulate massage parlors located in the unincorporated area of the county.

Added by Acts 2009, 81st Leg., R.S., Ch. 932, Sec. 1, eff. June 19, 2009.

Sec. 234.103. INJUNCTION. If a massage parlor has previously violated a prohibition or other regulation adopted under this subchapter, a district or county attorney may bring suit to enjoin the operation of a massage parlor in violation or threatened violation of a prohibition or other regulation adopted under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 932, Sec. 1, eff. June 19, 2009.

Sec. 234.104. CIVIL PENALTY. (a) A person who violates a prohibition or regulation adopted by the county under this subchapter is liable to the county for a civil penalty of not more than $1,000 for each violation. Each day a violation continues is considered a separate violation for purposes of assessing the civil penalty.(b) A county may bring suit in a district court to recover a civil penalty authorized by Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch. 932, Sec. 1, eff. June 19, 2009.

Sec. 234.105. CRIMINAL PENALTY. (a) A person commits an offense if the person intentionally or knowingly operates a massage parlor in violation of a prohibition or regulation adopted under this subchapter by the commissioners court.(b) An offense under this section is a Class A misdemeanor.

Added by Acts 2009, 81st Leg., R.S., Ch. 932, Sec. 1, eff. June 19, 2009.

Sec. 234.106. CUMULATIVE EFFECT. Authority under this subchapter is cumulative of other authority that a county has to regulate massage parlors and does not limit that other authority.

Added by Acts 2009, 81st Leg., R.S., Ch. 932, Sec. 1, eff. June 19, 2009.

Sec. 234.107. EFFECT ON OTHER LAWS. (a) This subchapter does not legalize anything prohibited under the Penal Code or other state law.(b) A person who is subject to prosecution under this section and any other law may be prosecuted under either or both laws.

Added by Acts 2009, 81st Leg., R.S., Ch. 932, Sec. 1, eff. June 19, 2009.



CHAPTER 235. COUNTY REGULATION OF MATTERS RELATING TO EXPLOSIVES AND WEAPONS

LOCAL GOVERNMENT CODE

TITLE 7. REGULATION OF LAND USE, STRUCTURES, BUSINESSES, AND

RELATED ACTIVITIES

SUBTITLE B. COUNTY REGULATORY AUTHORITY

CHAPTER 235. COUNTY REGULATION OF MATTERS RELATING TO EXPLOSIVES

AND WEAPONS

SUBCHAPTER A. EXPLOSIVES

Sec. 235.001. APPLICABILITY. (a) This subchapter applies only

to a county with a population of one million or more.

(b) This subchapter does not apply to fire, police, or military

personnel acting in the course of their professional duties.

(c) This subchapter does not affect the authority of a

municipality in the county to enact ordinances under other law

concerning explosives.

Added by Acts 1989, 71st Leg., ch. 1264, Sec. 1, eff. Sept. 1,

1989. Renumbered from Sec. 235.001 by Acts 1990, 71st Leg., 6th

C.S., ch. 12, Sec. 2(20), eff. Sept. 6, 1990. Amended by Acts

1997, 75th Leg., ch. 929, Sec. 1, eff. Sept. 1, 1997. Renumbered

from Sec. 236.001 and amended by Acts 2001, 77th Leg., ch; 1420,

Sec. 12.003(8), eff. Sept. 1, 2001.

Sec. 235.002. DEFINITIONS. In this subchapter:

(1) "Blaster" means a person who:

(A) detonates or otherwise effects the explosion of an explosive

and is employed by a user; or

(B) personally supervises another engaged in that activity.

(2) "Blasting agent" means a material or mixture consisting of

fuel and oxidizer, intended for blasting that, as mixed for use

or shipment, cannot be detonated by means of a number 8 test

blasting cap when unconfined.

(3) "Dealer" means a person who:

(A) buys or sells explosives, black powder, or smokeless powder;

or

(B) is licensed as a dealer of destructive devices, as that term

is defined by the National Firearms Act (26 U.S.C. Sec. 5801 et

seq.).

(4) "Explosive" means a chemical compound mixture or a device,

the primary purpose of which is to function by explosion and

includes dynamite, high explosives, more than 50 pounds of black

powder or smokeless powder, or any amount of pellet powder,

initiating explosives, detonators, safety fuses, blasting agents,

squibs, detonating cord, igniter cord, and igniters.

(5) "Magazine" means any approved storage facility, classified

under 18 U.S.C. Sec. 841 et seq., certified as adequate by the

Bureau of Alcohol, Tobacco, and Firearms of the United States

Department of Treasury, and passed with a current inspection

certificate.

(6) "Manufacturer-distributor" means a person who manufactures,

compounds, combines, produces, or distributes an explosive.

(7) "Transfer" means to transfer an explosive actually or

constructively from one person to another.

(8) "User" means a person who, as the final consumer, uses an

explosive.

Added by Acts 1989, 71st Leg., ch. 1264, Sec. 1, eff. Sept. 1,

1989. Renumbered from Sec. 235.002 by Acts 1990, 71st Leg., 6th

C.S., ch. 12, Sec. 2(20), eff. Sept. 6, 1990. Renumbered from

Sec. 236.002 and amended by Acts 2001, 77th Leg., ch; 1420, Sec.

12.003(8), eff. Sept. 1, 2001.

Sec. 235.003. AUTHORITY TO REGULATE; ADOPTION OF RULES. (a)

Except as provided by Subsection (b), the commissioners court of

the county by order may authorize the county fire marshal of a

county to:

(1) propose rules to implement this subchapter; and

(2) in accordance with the rules proposed by the county fire

marshal and adopted by the commissioners court under this

subchapter:

(A) regulate the production, distribution, transport, transfer,

use, and possession of an explosive in the county; and

(B) enforce standards concerning the manufacture,

transportation, transfer, use, handling, and storage of

explosives as necessary for the protection of the public health,

welfare, or safety and of persons possessing, handling, and using

explosives.

(b) The commissioners court may not adopt a rule under this

chapter that:

(1) authorizes the county fire marshal to regulate the

transportation of explosives if the point of origin and the

destination are outside the county; or

(2) regulates a product or activity licensed or regulated under

Chapter 2154, Occupations Code, or a rule adopted under that

chapter.

(c) Rules proposed by the county fire marshal, if adopted by the

commissioners court, must include:

(1) the requirement that a person obtain a permit from the

county fire marshal in accordance with this subchapter before the

person may:

(A) produce, distribute, transport, use, or possess an

explosive; or

(B) maintain a permanent storage magazine;

(2) the establishment of procedures for permit application and

renewal;

(3) the establishment of procedures that include notice to the

permit holder and an opportunity for a hearing, for permit

revocation or suspension if the permit holder violates this

subchapter or a rule adopted under this subchapter;

(4) the establishment of fees in accordance with this subchapter

for the issuance of the permits;

(5) the requirement that persons who produce or transfer

explosives keep records of the explosives produced or

transferred; and

(6) the requirement that a label be affixed to each unit of

explosive in the county stating the type, class, and serial or

control number of the explosive.

(d) The rules may not conflict with generally accepted standards

of safety concerning explosives and must conform to published

standards of the Institute of Makers of Explosives.

(e) The county fire marshal shall provide a copy of the rules to

a person on request and may assess a reasonable fee for the copy.

Added by Acts 1989, 71st Leg., ch. 1264, Sec. 1, eff. Sept. 1,

1989. Renumbered from Sec. 235.003 by Acts 1990, 71st Leg., 6th

C.S., ch. 12, Sec. 2(20), eff. Sept. 6, 1990. Amended by Acts

1997, 75th Leg., ch. 929, Sec. 2, eff. Sept. 1, 1997. Renumbered

from Sec. 236.003 and amended by Acts 2001, 77th Leg., ch; 1420,

Sec. 12.003(8), 14.824, eff. Sept. 1, 2001.

Sec. 235.004. PERMIT REQUIRED; EXCEPTION. (a) In a county in

which the county fire marshal regulates explosives under this

subchapter, a person, including a common, contract, or private

carrier, may not produce, distribute, transport, transfer, use,

or possess an explosive without a permit issued in accordance

with this subchapter.

(b) A person who is employed by and acts under the personal

supervision of a blaster having a permit issued in accordance

with this subchapter may, without a permit, load, unload,

detonate, or otherwise effect the explosion of an explosive under

the personal supervision of the blaster.

(c) Common carrier railroads subject to the provisions of the

Federal Railway Safety Act of 1970, as amended, shall not be

subject to the provisions of this subchapter.

Added by Acts 1989, 71st Leg., ch. 1264, Sec. 1, eff. Sept. 1,

1989. Renumbered from Sec. 235.004 by Acts 1990, 71st Leg., 6th

C.S., ch. 12, Sec. 2(20), eff. Sept. 6, 1990. Amended by Acts

1997, 75th Leg., ch. 929, Sec. 3, eff. Sept. 1, 1997. Renumbered

from Sec. 236.004 and amended by Acts 2001, 77th Leg., ch; 1420,

Sec. 12.003(8), eff. Sept. 1, 2001.

Sec. 235.005. PERMIT FEES. (a) The county fire marshal of a

county who regulates explosives under this subchapter may assess

the fees for the issuance or renewal of a permit under this

subchapter in reasonable amounts set by the commissioners court.

(b) The county fire marshal shall remit all fees received under

this subchapter to the county treasurer to be deposited to the

credit of the general fund of the county.

Added by Acts 1989, 71st Leg., ch. 1264, Sec. 1, eff. Sept. 1,

1989. Renumbered from Sec. 235.005 by Acts 1990, 71st Leg., 6th

C.S., ch. 12, Sec. 2(20), eff. Sept. 6, 1990. Amended by Acts

1997, 75th Leg., ch. 929, Sec. 4, eff. Sept. 1, 1997. Renumbered

from Sec. 236.005 and amended by Acts 2001, 77th Leg., ch; 1420,

Sec. 12.003(8), eff. Sept. 1, 2001.

Sec. 235.006. CRIMINAL PENALTY. (a) A person who violates this

subchapter or an order of the commissioners court or a rule

adopted under this subchapter commits an offense.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 1989, 71st Leg., ch. 1264, Sec. 1, eff. Sept. 1,

1989. Renumbered from Sec. 235.006 by Acts 1990, 71st Leg., 6th

C.S., ch. 12, Sec. 2(20), eff. Sept. 6, 1990. Renumbered from

Sec. 236.006 and amended by Acts 2001, 77th Leg., ch; 1420, Sec.

12.003(8), eff. Sept. 1, 2001.

SUBCHAPTER B. FIREARMS

Sec. 235.021. SUBDIVISIONS COVERED BY SUBCHAPTER. This

subchapter applies only to a subdivision all or a part of which

is located in the unincorporated area of a county and for which a

plat is required to be prepared and filed under Chapter 232.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 55(a), eff. Aug. 28,

1989. Renumbered from Sec. 240.021 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.003(9), eff. Sept. 1, 2001.

Sec. 235.022. AUTHORITY TO REGULATE. To promote the public

safety, the commissioners court of a county by order may prohibit

or otherwise regulate the discharge of firearms on lots that are

10 acres or smaller and are located in the unincorporated area of

the county in a subdivision.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 55(a), eff. Aug. 28,

1989. Renumbered from Sec. 240.022 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.003(9), eff. Sept. 1, 2001.

Sec. 235.023. PROHIBITED REGULATIONS. This subchapter does not

authorize the commissioners court to regulate the transfer,

ownership, possession, or transportation of firearms and does not

authorize the court to require the registration of firearms.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 55(a), eff. Aug. 28,

1989. Renumbered from Sec. 240.023 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.003(9), eff. Sept. 1, 2001.

Sec. 235.024. INJUNCTION. Any person is entitled to appropriate

injunctive relief to prevent a violation or threatened violation

of a prohibition or other regulation adopted under this

subchapter from continuing or occurring.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 55(a), eff. Aug. 28,

1989. Renumbered from Sec. 240.024 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.003(9), eff. Sept. 1, 2001.

Sec. 235.025. CRIMINAL PENALTY. A person commits an offense if

the person intentionally or knowingly engages in conduct that is

a violation of a regulation adopted under this subchapter by the

commissioners court. An offense under this section is a Class C

misdemeanor. If it is shown on the trial of an offense under this

section that the person has previously been convicted of an

offense under this section, the offense is a Class B misdemeanor.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 55(a), eff. Aug. 28,

1989. Renumbered from Sec. 240.025 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.003(9), eff. Sept. 1, 2001.

SUBCHAPTER C. BOWS AND ARROWS

Sec. 235.041. SUBDIVISIONS COVERED BY SUBCHAPTER. This

subchapter applies only to a subdivision all or a part of which

is located in the unincorporated area of a county and for which a

plat is required to be prepared and filed under Chapter 232.

Added by Acts 1993, 73rd Leg., ch. 334, Sec. 1, eff. May 29,

1993. Renumbered from Sec. 240.041 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.003(10), eff. Sept. 1, 2001.

Sec. 235.042. AUTHORITY TO REGULATE. (a) To promote the public

safety, the commissioners court of a county by order may prohibit

or otherwise regulate hunting with bows and arrows on lots that

are 10 acres or smaller and are located in the unincorporated

area of the county in a subdivision.

(b) In this section, "hunting" means to hunt as defined by

Section 1.101, Parks and Wildlife Code.

Added by Acts 1993, 73rd Leg., ch. 334, Sec. 1, eff. May 29,

1993. Renumbered from Sec. 240.042 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.003(10), eff. Sept. 1, 2001.

Sec. 235.043. PROHIBITED REGULATIONS. This subchapter does not

authorize the commissioners court to regulate the transfer,

ownership, possession, or transportation of bows and arrows and

does not authorize the court to require the registration of bows

and arrows.

Added by Acts 1993, 73rd Leg., ch. 334, Sec. 1, eff. May 29,

1993. Renumbered from Sec. 240.043 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.003(10), eff. Sept. 1, 2001.

Sec. 235.044. INJUNCTION. Any person is entitled to appropriate

injunctive relief to prevent a violation or threatened violation

of a prohibition or other regulation adopted under this

subchapter from continuing or occurring.

Added by Acts 1993, 73rd Leg., ch. 334, Sec. 1, eff. May 29,

1993. Renumbered from Sec. 240.044 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.003(10), eff. Sept. 1, 2001.

Sec. 235.045. CRIMINAL PENALTY. A person commits an offense if

the person intentionally or knowingly engages in conduct that is

a violation of a regulation adopted under this subchapter by the

commissioners court. An offense under this section is a Class C

misdemeanor. If it is shown on the trial of an offense under this

section that the person has previously been convicted of an

offense under this section, the offense is a Class B misdemeanor.

Added by Acts 1993, 73rd Leg., ch. 334, Sec. 1, eff. May 29,

1993. Renumbered from Sec. 240.045 by Acts 2001, 77th Leg., ch.

1420, Sec. 12.003(10), eff. Sept. 1, 2001.



CHAPTER 240. MISCELLANEOUS REGULATORY AUTHORITY OF COUNTIES

LOCAL GOVERNMENT CODETITLE 7. REGULATION OF LAND USE, STRUCTURES, BUSINESSES, AND RELATED ACTIVITIESSUBTITLE B. COUNTY REGULATORY AUTHORITYCHAPTER 240. MISCELLANEOUS REGULATORY AUTHORITY OF COUNTIESSUBCHAPTER A. REGULATION OF KEEPING OF WILD ANIMALSSec. 240.001. DEFINITION. In this subchapter, "wild animal" means a nondomestic animal that the commissioners court of a county determines is dangerous and is in need of control in that county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 240.002. REGULATION. (a) The commissioners court of a county by order may prohibit or regulate the keeping of a wild animal in the county.(b) The order does not apply inside the limits of a municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2001, 77th Leg., ch. 54, Sec. 2, eff. Sept. 1, 2001.

Sec. 240.003. OFFENSE. (a) A person commits an offense if the person violates an order adopted under this subchapter and the order defines the violation as an offense.(b) An offense under this section is prosecuted in the same manner as an offense defined under state law.(c) An offense under this section is a Class C misdemeanor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 240.004. INJUNCTION. The county attorney or an attorney representing the county may file an action in a district court to enjoin a violation or threatened violation of an order adopted under this subchapter. The court may grant appropriate relief.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. OUTDOOR LIGHTING NEAROBSERVATORIES AND MILITARY INSTALLATIONSSec. 240.031. DEFINITIONS. In this subchapter:(1) "Major astronomical observatory" means a facility that is established to conduct scientific observations of astronomical phenomena and is equipped with one or more telescopes that:(A) have objective diameters that total 69 inches or more; and(B) are permanently mounted in enclosed buildings.(2) "Outdoor lighting" means any type of fixed or movable lighting equipment that is designed or used for illumination out of doors. The term includes billboard lighting, street lights, searchlights and other lighting used for advertising purposes, and area lighting. The term does not include lighting equipment that is required by law to be installed on motor vehicles or lighting required for the safe operation of aircraft.(3) "Person" means an individual, corporation, or association.(4) "Agricultural use" has the meaning assigned by Section 23.51, Tax Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2001, 77th Leg., ch. 975, Sec. 1, eff. June 15, 2001; Acts 2001, 77th Leg., ch; 1420, Sec. 12.003(11), eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 233, Sec. 1, eff. May 25, 2007.

Sec. 240.032. COUNTY REGULATORY AUTHORITY; ADOPTION OF ORDERS. (a) On the request of the director of McDonald Observatory, the commissioners court of a county, any part of which is located within 57 miles of a major astronomical observatory at the McDonald Observatory, may adopt orders regulating the installation and use of outdoor lighting in any unincorporated territory of the county.(b) On the request of the director of the George Observatory or the Stephen F. Austin State University Observatory, the commissioners court of a county, any part of which is located within five miles of a major astronomical observatory at the George Observatory or the Stephen F. Austin State University Observatory, may adopt orders regulating the installation and use of outdoor lighting in any unincorporated territory of the county.(b-1) This subsection applies only to a county with a population of more than one million that has at least five United States military bases and to any county adjacent to that county that is within five miles of a United States Army installation, base, or camp. On the request of a United States military installation, base, or camp commanding officer, the commissioners court of a county subject to this subsection may adopt orders regulating the installation and use of outdoor lighting within five miles of the installation, base, or camp in any unincorporated territory of the county.(c) The orders must be designed to protect against the use of outdoor lighting in a way that interferes with scientific astronomical research of the observatory or military and training activities of the military installation, base, or camp. In the orders, the commissioners court may:(1) require that a permit be obtained from the county before the installation and use of certain types of outdoor lighting in a regulated area;(2) establish a fee in an amount to cover the costs of administrating the order for the issuance of the permit;(3) prohibit the use of a type of outdoor lighting that is incompatible with the effective use of the observatory or military installation, base, or camp;(4) establish requirements for the shielding of outdoor lighting; and(5) regulate the times during which certain types of outdoor lighting may be used.(d) The commissioners court may apply more stringent standards for areas in which the use of outdoor lighting has a greater impact on observatory or military installation, base, or camp activities.(e) The commissioners court may adopt an order under this subchapter only after conducting a public hearing on the proposed order. The court shall give at least two weeks' public notice of the hearing.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 182, Sec. 1, eff. May 26, 1989; Acts 2001, 77th Leg., ch. 975, Sec. 2, eff. June 15, 2001; Acts 2001, 77th Leg., ch; 1420, Sec. 12.003(11), eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 233, Sec. 3, eff. May 25, 2007.Acts 2009, 81st Leg., R.S., Ch. 1114, Sec. 1, eff. June 19, 2009.

Sec. 240.0325. EXCEPTION FOR CERTAIN OUTDOOR LIGHTING. The commissioners court may not adopt an order under Section 240.032 regulating the installation and use of outdoor lighting that is located within five miles of a military installation, base, or camp located in the unincorporated area of a county and:(1) was installed or used before the effective date of the order and is necessary for the operations of:(A) an electric utility, power generation company, or transmission and distribution utility, as those terms are defined by Section 31.002, Utilities Code;(B) an electric cooperative or a municipally owned utility, as those terms are defined by Section 11.003, Utilities Code;(C) a gas utility, as defined by Section 101.003 or 121.001, Utilities Code;(D) surface coal mining and reclamation operations, as defined by Section 134.004, Natural Resources Code;(E) a telecommunications provider, as defined by Section 51.002, Utilities Code, or its affiliates; or(F) a manufacturing facility required by Texas Commission on Environmental Quality rule to hold a permit; or(2) is owned or maintained for the purpose of illuminating:(A) a tract of land that is maintained as a single family residence and that is located outside the boundaries of a platted subdivision;(B) a tract of land maintained for agricultural use;(C) an activity that takes place on a tract of land maintained for agricultural use;(D) structures or related improvements located on a tract of land maintained for agricultural use; or(E) a correctional facility operated by or under a contract with the Texas Department of Criminal Justice.

Added by Acts 2007, 80th Leg., R.S., Ch. 233, Sec. 4, eff. May 25, 2007.

Sec. 240.033. REGULATION OF SUBDIVISIONS. (a) This section applies only to real estate subdivisions subject to the plat approval authority of the commissioners court of a county.(b) The commissioners court of a county, any part of which is located within 57 miles of a major astronomical observatory at the McDonald Observatory or within five miles of a major astronomical observatory at the George Observatory or the Stephen F. Austin State University Observatory, may adopt orders establishing standards relating to proposed subdivisions in order to minimize the interference with observatory activities caused by outdoor lighting. The commissioners court may not approve a plat of a proposed subdivision that does not meet the standards.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 182, Sec. 2, eff. May 26, 1989; Acts 2001, 77th Leg., ch. 975, Sec. 3, eff. June 15, 2001; Acts 2001, 77th Leg., ch; 1420, Sec. 12.003(11), eff. Sept. 1, 2001.

Sec. 240.034. EXEMPTION. This subchapter does not apply to outdoor lighting in existence or under construction on September 1, 1975.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Renumbered from Sec. 234.004 and amended by Acts 2001, 77th Leg., ch; 1420, Sec. 12.003(11), eff. Sept. 1, 2001.

Sec. 240.035. ENFORCEMENT; PENALTY. (a) A county or district attorney may sue in the district court to enjoin a violation of this subchapter.(b) A person who violates an order adopted under this subchapter commits an offense. An offense under this section is a Class C misdemeanor.(c) Both civil and criminal enforcement may be used against the same conduct.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Renumbered from Sec. 234.005 and amended by Acts 2001, 77th Leg., ch; 1420, Sec. 12.003(11), eff. Sept. 1, 2001.

SUBCHAPTER C. REGULATION OF WATER WELLS IN CERTAIN COUNTIESSec. 240.041. DEFINITION. In this subchapter, "on-site sewage disposal system" has the meaning assigned by Section 366.002, Health and Safety Code.

Added by Acts 2005, 79th Leg., Ch. 794, Sec. 1, eff. September 1, 2005.

Sec. 240.042. AUTHORITY TO REGULATE PLACEMENT OF WATER WELLS. (a) The commissioners court of a county with a population of 1.4 million or more by order may regulate the placement of private water wells in the unincorporated area of the county to prevent:(1) the contamination of a well from an on-site sewage disposal system;(2) rendering an on-site sewage disposal system that was in place before the well was drilled out of compliance with applicable law because of the placement of the well; and(3) drilling of a domestic well into a contaminated groundwater plume or aquifer.(b) A commissioners court that decides to regulate the placement of private water wells under this subchapter by order shall adopt rules governing the placement of a water well in relation to an existing on-site sewage disposal system or drilling into a contaminated groundwater plume or aquifer and enforcement of those rules. The rules must require:(1) a person desiring to drill a private water well, or the owner of the land on which the well is to be located, to:(A) notify the county health officer or an official designated by the commissioners court of the intent to drill the well; and(B) include with the notice a diagram showing the proposed location of the well and its distance from any on-site sewage disposal system that is located within 100 feet of the well; and(2) the county health officer or an official designated by the commissioners court to:(A) review the notice and diagram;(B) not later than the 10th business day after the date the notice is received:(i) approve the drilling of the well if the well will not be drilled into or through an aquifer or groundwater plume that has been confirmed as contaminated by the Texas Commission on Environmental Quality or the United States Environmental Protection Agency and placement of the well will not violate the rules adopted by the Texas Commission of Licensing and Regulation under Chapters 1901 and 1902, Occupations Code; or(ii) disapprove the drilling of the well; and(C) provide a written acknowledgment to the person desiring to drill the well and to the owner of the land on which the well is to be located that states:(i) that the requirements of the rules adopted under Subdivision (1) have been satisfied; and(ii) whether the drilling of the well has been approved or disapproved.

Added by Acts 2005, 79th Leg., Ch. 794, Sec. 1, eff. September 1, 2005.

Sec. 240.043. NOTICE. (a) Before rules adopted under Section 240.042 may take effect, the commissioners court of the county must publish notice of the adoption of the rules in a newspaper of general circulation in the county.(b) The notice must:(1) include:(A) a brief summary of the rules; and(B) a statement that the full text of the rules is on file in the office of the county clerk; and(2) be published on two separate dates.(c) The rules may not take effect until after the 14th day after the date of the second publication as provided by Subsection (b)(2).

Added by Acts 2005, 79th Leg., Ch. 794, Sec. 1, eff. September 1, 2005.

Sec. 240.044. FEE. The county may impose a placement review fee in the amount of not more than $50 to be paid by the person drilling the well. Fees collected under this section shall be deposited to the county's general fund to be used only for the administration and enforcement of this subchapter.

Added by Acts 2005, 79th Leg., Ch. 794, Sec. 1, eff. September 1, 2005.

Sec. 240.045. INSPECTION. A county health officer or an official designated by the commissioners court may inspect a proposed private water well site to ensure that it complies with the requirements of this subchapter and county rules adopted under this subchapter.

Added by Acts 2005, 79th Leg., Ch. 794, Sec. 1, eff. September 1, 2005.

Sec. 240.046. COMPLIANCE REQUIRED. A person may not drill a private water well in a county that has chosen to regulate the placement of private water wells under this subchapter unless the placement of the well complies with this subchapter and applicable rules and has been approved by the county health officer or an official designated by the commissioners court.

Added by Acts 2005, 79th Leg., Ch. 794, Sec. 1, eff. September 1, 2005.

Sec. 240.047. OFFENSE; PENALTY. (a) A person who drills a private water well without possessing a written acknowledgment, or a copy of a written acknowledgment, under Section 240.042 by the county health officer or an official designated by the commissioners court approving the drilling of the well commits an offense. An offense under this section is a Class C misdemeanor.(b) The county health officer or an official designated by the commissioners court shall report a citation issued under this section to the Texas Department of Licensing and Regulation.

Added by Acts 2005, 79th Leg., Ch. 794, Sec. 1, eff. September 1, 2005.

Sec. 240.048. EXCEPTIONS. This subchapter does not apply to:(1) a private water well drilled:(A) on a parcel of land that:(i) is 10 acres or more in size; or(ii) is qualified open-space land, as defined by Section 23.51, Tax Code;(B) within the boundaries of a groundwater conservation district;(C) within the boundaries of a subsidence district other than the Harris-Galveston Coastal Subsidence District; or(D) incident to the exploration, development, or production of oil, gas, or other minerals; or(2) a public water system that has been permitted under rules adopted by the Texas Commission on Environmental Quality.

Added by Acts 2005, 79th Leg., Ch. 794, Sec. 1, eff. September 1, 2005.

SUBCHAPTER E. COMMUNICATION FACILITY STRUCTURESSec. 240.081. DEFINITIONS. In this subchapter:(1) "Residential subdivision" means a subdivision:(A) for which a plat is recorded in the county real property records;(B) in which the majority of the lots are subject to deed restrictions limiting the lots to residential use; and(C) that includes at least five lots that have existing residential structures.(2) "Communication facility structure" means:(A) antenna support structures for mobile and wireless telecommunication facilities, whip antennas, panel antennas, microwave dishes, or receive-only satellite dishes;(B) cell enhancers and related equipment for wireless transmission from a sender to one or more receivers for mobile telephones, mobile radio systems facilities, commercial radio service, or other services or receivers; or(C) a monopole tower, a steel lattice tower, or any other communication tower supporting mobile and wireless telecommunication facilities.

Added by Acts 2005, 79th Leg., Ch. 945, Sec. 1, eff. June 18, 2005.

Sec. 240.082. APPLICABILITY. (a) This subchapter applies only to real property that is located in the unincorporated area of a county with a population of 1.4 million or more.(b) This subchapter does not apply to:(1) existing communication facilities or other structures used for the purpose of colocation, provided the height is not increased by more than 10 feet;(2) a communication facility structure built to replace an existing communication facility structure if:(A) the replacement communication facility structure is constructed within 50 feet of the existing communication facility structure;(B) the replacement communication facility structure is no higher than and constructed for the same purpose as the existing communication facility structure; and(C) the existing communication facility structure is removed not later than the 14th day after the date the replacement communication facility begins operations; or(3) a communications antenna, antenna facility, or antenna tower or support structure located in a residential area that is used by an amateur radio operator exclusively for amateur radio communications or public safety services.

Added by Acts 2005, 79th Leg., Ch. 945, Sec. 1, eff. June 18, 2005.

Sec. 240.083. AUTHORITY OF COUNTY TO REGULATE. (a) Subject to the restrictions in Section 240.084, the commissioners court of a county subject to this subchapter may by order regulate the location of communication facility structures in the unincorporated areas of the county.(b) The regulations may include a requirement for a permit for the construction or expansion of the facility and may impose fees, not to exceed $50, on regulated persons to recover the cost of administering the regulations.

Added by Acts 2005, 79th Leg., Ch. 945, Sec. 1, eff. June 18, 2005.

Sec. 240.084. LOCATION OF COMMUNICATION FACILITY STRUCTURE. The commissioners court of a county that is subject to this subchapter may by order prohibit the construction of a communication facility structure within 300 feet, or the height of the structure, whichever is greater, of a residential subdivision.

Added by Acts 2005, 79th Leg., Ch. 945, Sec. 1, eff. June 18, 2005.

Sec. 240.085. FILING REQUIREMENTS REGARDING CONSTRUCTION. A person proposing to construct a communication facility structure in the unincorporated area of a county subject to this subchapter shall file with the county official designated by the commissioners court:(1) a statement informing the county that the construction is proposed and providing the date on or after which the construction is proposed to begin;(2) copies of any necessary permits from the Federal Communications Commission or Federal Aviation Administration;(3) a plat or map of the specific proposed location of the communication facility structure; and(4) the correct phone number and address of the entity primarily responsible for the construction.

Added by Acts 2005, 79th Leg., Ch. 945, Sec. 1, eff. June 18, 2005.

Sec. 240.086. VARIANCES. (a) A person who desires to construct or increase the height of a communication facility structure in violation of an order adopted by a county subject to this subchapter may apply to the commissioners court of the county for a variance from the regulation.(b) The commissioners court may allow a variance from a regulation if the commissioners court finds that:(1) a literal application or enforcement of the regulation would result in practical difficulty or unnecessary hardship; and(2) the granting of the relief would:(A) result in substantial justice being done;(B) not be contrary to the public interest; and(C) be in accordance with the spirit of the regulation and this subchapter.(c) The commissioners court may impose any reasonable conditions on the variance that it considers necessary to accomplish the purposes of this subchapter.(d) Before granting a request for a variance under this section, the county may require the applicant to prominently post an outdoor sign at the location stating that a communication facility structure is intended to be located on the premises and providing the name and business address of the applicant.(e) The sign must be at least 24 by 36 inches in size and must be written in lettering at least two inches in size. The county in which the communication facility structure is to be located may require the sign to be in English and a language other than English if it is likely that a substantial number of the residents in the area speak a language other than English as their familiar language.

Added by Acts 2005, 79th Leg., Ch. 945, Sec. 1, eff. June 18, 2005.

Sec. 240.087. OFFENSE. (a) A person commits an offense if the person violates an order adopted under this subchapter and the order defines the violation as an offense.(b) An offense under this section is prosecuted in the same manner as an offense defined under state law.(c) An offense under this section is a Class C misdemeanor.

Added by Acts 2005, 79th Leg., Ch. 945, Sec. 1, eff. June 18, 2005.

Sec. 240.088. INJUNCTION. The county attorney or an attorney representing the county may file an action in a district court to enjoin a violation or threatened violation of an order adopted under this subchapter. The court may grant appropriate relief.

Added by Acts 2005, 79th Leg., Ch. 945, Sec. 1, eff. June 18, 2005.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONSSec. 240.901. LAND USE REGULATION FOR FLOOD CONTROL IN COASTAL COUNTIES. (a) This state recognizes the personal hardships and economic distress caused by flood disasters since it has become uneconomical for the private insurance industry alone to make flood insurance available to those in need of protection on reasonable terms and conditions. Recognizing the burden on the nation's resources, congress enacted the National Flood Insurance Act of 1968, under which flood insurance can be made available through the coordinated efforts of the federal government and the private insurance industry by pooling risks and by the positive cooperation of state and local governments. The purpose of this subchapter is to evidence a positive interest in securing flood insurance coverage under the federal program, thus procuring coverage for the citizens of this state who desire to participate, to promote the public interest by providing appropriate protection against the perils of flood losses, and to encourage sound land use by minimizing exposure of property to flood losses.(b) A county bordering on the Gulf of Mexico or on the tidewater limits of the gulf may determine the boundaries of any flood-prone area of the county. The suitability of that determination is conclusively established when the commissioners court of the county adopts a resolution finding that the area is a flood-prone area.(c) The commissioners court may adopt and enforce rules that regulate the management and use of land, structures, and other development in a flood-prone area of the county in order to reduce the extent of damage caused by flooding. The matters to which the rules may apply include:(1) the floodproofing of structures located or to be constructed in the area;(2) the minimum elevation of a structure permitted to be constructed or improved in the area;(3) specifications for drainage; (4) the prohibition of the connection of land with water, sewer, electricity, and gas utility service, if a structure or other development on the land is not in compliance with a rule adopted by the commissioners court; and(5) any other action feasible to minimize flooding and rising water damage.(d) In this section, "flood-prone area" means an area that is subject to damage from rising water or flooding from the Gulf of Mexico or its tidal waters, including lakes, bays, inlets, and lagoons.(e) Rules and regulations adopted by counties under this section shall comply with rules and regulations promulgated by the Commissioner of the General Land Office under Sections 16.320 and 16.321, Water Code.(f) If the commissioners court prohibits the connection of land with water, sewer, electricity, and gas utility service under Subsection (c)(4), a person may not provide utility services that connect the land with utility services without written certification from the county that the property complies with rules adopted under this section.(g) A commissioners court may authorize procedures for filing a notice in the real property records of the county in which a property is located that identifies any condition on the property that the county determines violates the rules adopted under this section or a permit issued under this section. The notice is not a final legal determination and is meant only to provide notice of the county's determination that a violation of the rules or a permit exists on the property. The notice must include a description legally sufficient for identification of the property and the name of the owner of the property.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 40, eff. June 7, 1991; Acts 1997, 75th Leg., ch. 461, Sec. 1, eff. Sept. 1, 1997.

Sec. 240.902. CLOSING OF GULF BEACHES. (a) The commissioners court of a county in which a public beach is located may by order close a part of the beach for a maximum of three days each year to allow a nonprofit organization to hold an event on the beach to which the public is invited and to which the organization charges no more than a nominal admission fee.(b) In this section, "public beach" means a beach located on a bay or inlet of the Gulf of Mexico to which the general public or a substantial part of the general public has free access.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 240.903. PREPARATION BY ATTORNEY GENERAL OF LIST OF COUNTY AUTHORITY. (a) The attorney general shall prepare a list briefly describing the powers and duties given to the counties of this state regarding the regulation of land use, the regulation of structures, the platting and subdividing of land, and the provision and regulation of water, sewer, and other utility service to residential property. This list also must contain a citation to the law under which each power or duty is established.(b) On a biennial basis, the attorney general shall update the list and send a copy to the county judge of each county in the state.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 3.08, eff. Sept. 1, 1989.

Sec. 240.905. LAND USE REGULATION FOR FLOOD CONTROL IN TRINITY RIVER BASIN. (a) The commissioners court of a county located below the dam of Lake Livingston with all or part of its area within the 100-year floodplain of the Trinity River basin as described by county maps developed according to Federal Emergency Management Agency requirements may adopt and enforce rules that regulate the future construction of residences and the laying out of residential lots or the development of subdivisions in that portion of the county located in the 100-year floodplain of the Trinity River basin.(b) Before the commissioners court may adopt and enforce the rules described in Subsection (a) of this section the commissioners court must make a determination that the rules are necessary to protect the health and safety of the public by reducing the damage caused by flooding in the 100-year floodplain.(c) The rules described in Subsection (a) of this section apply only to development and construction commenced after the effective date of this section for:(1) the flood-proofing of structures constructed or placed in the floodplain;(2) the type of structures which may be constructed or placed in the floodplain;(3) the minimum elevation of structures constructed or placed in the floodplain; and(4) specification for drainage of residential lots or subdivisions to be laid out in the floodplain.(d) The commissioners court may not regulate new manufactured or industrialized housing constructed to preemptive state or federal building standards for siting or zoning purposes in any manner that is different from regulation of site-built housing.

Added by Acts 1991, 72nd Leg., ch. 858, Sec. 4, eff. Sept. 1, 1991. Renumbered from Sec. 240.904 by Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec. 8.01(19), eff. Nov. 12, 1991.

Sec. 240.907. FEE FOR CUTTING COUNTY ROAD. (a) In this section, a cut of a county road means the act of excavating or cutting the surface of a county road.(b) To provide funds for the future inspection, repair, and maintenance of a cut road, a county may impose a fee on a person or other entity for each cut of a county road during or as an incident to the installation, maintenance, or repair of any facilities or properties of the person or entity.(c) The fee authorized by this section:(1) may not exceed $500;(2) may be imposed either before or after the cutting of the road; and(3) is in addition to any other charge the county is authorized to impose to repair damage to the road because of the cut.(d) This section does not apply in relation to a person or other entity that:(1) has entered into an agreement with the county that provides for fees to be paid by the person or entity for the use of the county roads; or(2) is a utility that is not required under Chapter 181, Utilities Code, to provide notice to a commissioners court of a county.

Added by Acts 2005, 79th Leg., Ch. 957, Sec. 1, eff. June 18, 2005.

Sec. 240.909. REGULATION OF TREE CUTTING IN CERTAIN COUNTIES. (a) This section applies only to a county with a population of 50,000 or less that borders the Gulf of Mexico and in which is located at least one state park and one national wildlife refuge.(b) The commissioners court of a county subject to this section may prohibit or restrict the clear-cutting of live oak trees in the unincorporated area of the county.(c) A person commits an offense if the person violates an order adopted under this section and the order defines the violation as an offense. An offense under this section is a Class C misdemeanor punishable by a fine not to exceed $500. An offense under this section is prosecuted in the same manner as an offense defined under state law.(d) The county attorney or an attorney representing the county may file an action in district court to enjoin a violation or threatened violation of an order adopted under this section. The court may grant appropriate relief.(e) This subchapter, or an order or zoning regulation adopted under this subchapter, does not apply to the facilities or operations of an electric utility as defined by Section 31.002, Utilities Code, or a gas utility as defined by Section 101.003 or 121.001, Utilities Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1398, Sec. 1, eff. June 19, 2009.



CHAPTER 241. MUNICIPAL AND COUNTY ZONING AUTHORITY AROUND AIRPORTS

LOCAL GOVERNMENT CODE

TITLE 7. REGULATION OF LAND USE, STRUCTURES, BUSINESSES, AND

RELATED ACTIVITIES

SUBTITLE C. REGULATORY AUTHORITY APPLYING TO MORE THAN ONE TYPE

OF LOCAL GOVERNMENT

CHAPTER 241. MUNICIPAL AND COUNTY ZONING AUTHORITY AROUND

AIRPORTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 241.001. SHORT TITLE. This chapter may be cited as the

Airport Zoning Act.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 241.002. LEGISLATIVE FINDINGS. The legislature finds that:

(1) an airport hazard endangers the lives and property of users

of the airport and of occupants of land in the vicinity of the

airport;

(2) an airport hazard that is an obstruction reduces the size of

the area available for the landing, taking off, and maneuvering

of aircraft, tending to destroy or impair the utility of the

airport and the public investment in the airport;

(3) the creation of an airport hazard is a public nuisance and

an injury to the community served by the airport affected by the

hazard;

(4) it is necessary in the interest of the public health, public

safety, and general welfare to prevent the creation of an airport

hazard;

(5) the creation of an airport hazard should be prevented, to

the extent legally possible, by the exercise of the police power

without compensation; and

(6) the prevention of the creation of an airport hazard and the

elimination, the removal, the alteration, the mitigation, or the

marking and lighting of an airport hazard are public purposes for

which a political subdivision may raise and spend public funds

and acquire land or interests in land.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 241.003. DEFINITIONS. In this chapter:

(1) "Airport" means an area of land or water, publicly or

privately owned, designed and set aside for the landing and

taking off of aircraft and used or to be used in the interest of

the public for that purpose. The term includes an area with

installations relating to flights, including installations,

facilities, and bases of operations for tracking flights or

acquiring data concerning flights.

(2) "Airport hazard" means a structure or object of natural

growth that obstructs the air space required for the taking off,

landing, and flight of aircraft or that interferes with visual,

radar, radio, or other systems for tracking, acquiring data

relating to, monitoring, or controlling aircraft.

(3) "Airport hazard area" means an area of land or water on

which an airport hazard could exist.

(4) "Airport zoning regulation" means an airport hazard area

zoning regulation and an airport compatible land use zoning

regulation adopted under this chapter.

(5) "Centerline" means a line extending through the midpoint of

each end of a runway.

(6) "Compatible land use" means a use of land adjacent to an

airport that does not endanger the health, safety, or welfare of

the owners, occupants, or users of the land because of levels of

noise or vibrations or the risk of personal injury or property

damage created by the operations of the airport, including the

taking off and landing of aircraft.

(7) "Controlled compatible land use area" means an area of land

located outside airport boundaries and within a rectangle bounded

by lines located no farther than 1-1/2 statute miles from the

centerline of an instrument or primary runway and lines located

no farther than five statute miles from each end of the paved

surface of an instrument or primary runway.

(8) "Instrument runway" means an existing or planned runway of

at least 3,200 feet for which an instrument landing procedure

published by a defense agency of the federal government or the

Federal Aviation Administration exists or is planned.

(9) "Obstruction" means a structure, growth, or other object,

including a mobile object, that exceeds a limiting height

established by federal regulations or by an airport hazard area

zoning regulation.

(10) "Political subdivision" means a municipality or county.

(11) "Primary runway" means an existing or planned paved runway,

as shown in the official airport layout plan (ALP) of the

airport, of at least 3,200 feet on which a majority of the

approaches to and departures from the airport occur.

(12) "Runway" means a defined area of an airport prepared for

the landing and taking off of aircraft along its length.

(13) "Structure" means an object constructed or installed by one

or more persons and includes a building, tower, smokestack, and

overhead transmission line.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 241.004. AIRPORT USED IN INTEREST OF PUBLIC. For the

purposes of this chapter, an airport is used in the interest of

the public if:

(1) the owner of the airport, by contract, license, or

otherwise, permits the airport to be used by the public to an

extent that the airport fulfills an essential community purpose;

or

(2) the airport is used by the state or an agency of the state

or by the United States for national defense purposes or for any

federal program relating to flight.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 241.005. ADOPTION OF REGULATION INCLUDES AMENDMENT OR OTHER

CHANGE. A reference in this chapter to the adoption of an

airport zoning regulation includes the amendment, repeal, or

other change of a regulation. A reference to the adoption of an

airport zoning regulation also includes the amendment of an

airport zoning regulation existing on the date the law codified

by this chapter took effect, which was September 5, 1947.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. ADOPTION OF AIRPORT ZONING REGULATIONS

Sec. 241.011. AIRPORT HAZARD AREA ZONING REGULATIONS. (a) To

prevent the creation of an airport hazard, a political

subdivision in which an airport hazard area is located may adopt,

administer, and enforce, under its police power, airport hazard

area zoning regulations for the airport hazard area.

(b) The airport hazard area zoning regulations may divide an

airport hazard area into zones and for each zone:

(1) specify the land uses permitted;

(2) regulate the type of structures; and

(3) restrict the height of structures and objects of natural

growth to prevent the creation of an obstruction to flight

operations or air navigation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 241.012. AIRPORT COMPATIBLE LAND USE ZONING REGULATIONS.

(a) A political subdivision may adopt, administer, and enforce,

under its police power, airport compatible land use zoning

regulations for the part of a controlled compatible land use area

located within the political subdivision if the airport is:

(1) used in the interest of the public to the benefit of the

political subdivision; or

(2) located within the political subdivision and owned or

operated by a federal defense agency or by the state.

(b) The political subdivision by ordinance or resolution may

implement, in connection with airport compatible land use zoning

regulations, any federal law or rules controlling the use of land

located adjacent to or in the immediate vicinity of the airport.

(c) The airport compatible land use zoning regulations must

include a statement that the airport fulfills an essential

community purpose.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 241.013. EXTRATERRITORIAL ZONING IN POLITICAL SUBDIVISIONS

WITH POPULATION OF MORE THAN 45,000. (a) A political

subdivision with a population of more than 45,000 in which an

airport used in the interest of the public to the benefit of the

political subdivision is located may adopt, administer, and

enforce:

(1) airport hazard area zoning regulations applicable to an

airport hazard area relating to the airport and located outside

the political subdivision; and

(2) airport compatible land use zoning regulations applicable to

a controlled compatible land use area relating to the airport and

located outside the political subdivision.

(b) The political subdivision has the same power to adopt,

administer, and enforce airport hazard area zoning regulations or

airport compatible land use zoning regulations under this section

as that given a political subdivision by Sections 241.011 and

241.012.

(c) The airport hazard area zoning regulations or airport

compatible land use zoning regulations must include a statement

that the airport fulfills an essential community purpose.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 98, Sec. 1, 2, eff. Aug. 26,

1991.

Sec. 241.014. JOINT AIRPORT ZONING BOARD. (a) A political

subdivision to whose benefit an airport is used in the interest

of the public or in which an airport owned or operated by a

defense agency of the federal government or the state is located

may create a joint airport zoning board with another political

subdivision in which an airport hazard area or a controlled

compatible land use area relating to the airport is located. The

political subdivisions must act by resolution or ordinance in

creating the joint board.

(b) The joint airport zoning board has the same power to adopt,

administer, and enforce airport hazard area zoning regulations or

airport compatible land use zoning regulations under this section

as that given a political subdivision by Sections 241.011 and

241.012.

(c) The joint airport zoning board must consist of two members

appointed by each of the political subdivisions creating the

board and, in addition, a chairman elected by a majority of the

appointed members.

(d) If an agency of the state owns and operates an airport

located within an airport hazard area or controlled compatible

land use area governed by a joint airport zoning board, the

agency is entitled to have two members on the board.

(e) The joint airport zoning board for an airport that is owned

or operated by a defense agency of the federal government and

that is closed by the federal government may provide that zoning

regulations adopted by the board continue in effect until the

fourth anniversary of the date the airport is closed.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 352, Sec. 1, eff. May 27,

1997; Acts 1999, 76th Leg., ch. 1176, Sec. 1, eff. June 18, 1999.

Sec. 241.015. INCORPORATION OF AIRPORT ZONING REGULATION INTO

COMPREHENSIVE ZONING ORDINANCE. A political subdivision may

incorporate an airport zoning regulation in a comprehensive

zoning ordinance and administer and enforce it in connection with

the administration and enforcement of the comprehensive zoning

ordinance if:

(1) the two zoning regulations apply, in whole or in part, to

the same area; and

(2) the comprehensive zoning ordinance includes, among other

matters, a regulation on the height of buildings.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 241.016. AIRPORT ZONING COMMISSION. (a) Before an airport

zoning regulation may be adopted, a political subdivision acting

unilaterally under Section 241.013 must appoint an airport zoning

commission. If the political subdivision has a planning

commission or comprehensive zoning commission, that commission

may be designated as the airport zoning commission.

(b) The commission shall recommend the boundaries of the zones

to be established and the regulations for these zones.

(c) The commission shall make a preliminary report and hold

public hearings on the report before submitting a final report.

(d) Before the 15th day before the date of a hearing under

Subsection (c), notice of the hearing shall be published in an

official newspaper or a newspaper of general circulation in each

political subdivision in which the airport hazard area or

controlled compatible land use area to be zoned is located.

(e) A joint airport zoning board created under Section 241.014

is not required to appoint a commission under this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 697, Sec. 1, eff. Sept. 1,

1995.

Sec. 241.017. PROCEDURAL LIMITATIONS APPLYING TO ADOPTION OF

ZONING REGULATIONS. (a) The governing body of a political

subdivision may not hold a public hearing or take other action

concerning an airport zoning regulation until it receives the

final report of the airport zoning commission.

(b) An airport zoning regulation may not be adopted except by

action of the governing body of the political subdivision or a

joint airport zoning board after the political subdivision or

joint airport zoning board holds a public hearing on the matter

at which parties in interest and citizens have an opportunity to

be heard.

(c) Before the 15th day before the date of a hearing under

Subsection (b), notice of the hearing must be published in an

official newspaper or a newspaper of general circulation in each

political subdivision in which the area to be zoned is located.

(d) A procedural requirement adopted or applied by a political

subdivision, including any requirement in the charter of a

home-rule municipality, that imposes a waiting period before the

adoption of a zoning regulation or requires the submission of a

zoning regulation to a binding referendum election does not apply

to this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 697, Sec. 2, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

190, Sec. 2, eff. May 23, 2007.

Sec. 241.018. REASONABLENESS OF AIRPORT ZONING REGULATIONS. (a)

An airport zoning regulation must be reasonable and may impose a

requirement or restriction only if the requirement or restriction

is reasonably necessary to achieve the purposes of this chapter.

(b) In determining which airport zoning regulations to adopt,

the governing body of a political subdivision or a joint airport

zoning board shall consider, among other things:

(1) the character of the flying operations expected to be

conducted at the airport;

(2) the nature of the terrain within the airport hazard area;

(3) the character of the neighborhood; and

(4) the current and possible uses of the property to be zoned.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 241.019. NONCONFORMING USES AND STRUCTURES. Except as

provided by Section 241.035, airport zoning regulations may not

require:

(1) changes in nonconforming land use existing on the date of

the adoption of the regulations;

(2) the removal, lowering, or other change of a structure that

does not conform to the regulations on the date of their

adoption, including all phases or elements of a multiphase

structure, regardless of whether actual construction has

commenced, that received a determination of no hazard by the

Federal Aviation Administration under 14 C.F.R., Part 77, before

the regulations were adopted;

(3) the removal, lowering, or other change of an object of

natural growth that does not conform to the regulations on the

date of their adoption; or

(4) any other interference in the continuation of a use that

does not conform to the regulations on the date of their

adoption.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 241.020. PERMITS. (a) Airport zoning regulations may

require that a permit be obtained before:

(1) a new structure is constructed;

(2) an existing structure is substantially changed or repaired;

(3) a new use is established; or

(4) an existing use is substantially changed.

(b) Airport zoning regulations must provide that a permit be

obtained from the administrative agency authorized to administer

and enforce the regulations before:

(1) a nonconforming structure may be replaced, rebuilt, or

substantially changed or repaired; or

(2) a nonconforming object of natural growth may be replaced,

substantially changed, allowed to grow higher, or replanted.

(c) A permit may not allow:

(1) the establishment of an airport hazard;

(2) a nonconforming use to be made;

(3) a nonconforming structure or object of natural growth to

become higher than it was at the time of the adoption of the

airport zoning regulations relating to the structure or object of

natural growth or at the time of the application for the permit;

or

(4) a nonconforming structure, object of natural growth, or use

to become a greater hazard to air navigation than it was at the

time of the adoption of the airport zoning regulations relating

to the structure, object of natural growth, or use or at the time

of the application for the permit.

(d) Except as provided by Subsection (c), an application for a

permit shall be granted.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. ADMINISTRATIVE AGENCY AND BOARD OF ADJUSTMENT

Sec. 241.031. ADMINISTRATIVE AGENCY. (a) Airport zoning

regulations must provide for the administration and enforcement

of the regulations by an administrative agency. The

administrative agency may be:

(1) an agency created by the regulations;

(2) an existing official, board, or agency of the political

subdivision adopting the regulations; or

(3) an existing official, board, or other agency of a political

subdivision that participated in the creation of a joint airport

zoning board adopting the regulations, if satisfactory to that

political subdivision.

(b) The administrative agency may not be the board of adjustment

or include any member of the board.

(c) The administrative agency shall hear and decide all

applications for permits under Section 241.020.

(d) The agency may not exercise any of the powers delegated to

the board of adjustment.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 241.032. BOARD OF ADJUSTMENT. (a) Airport zoning

regulations must provide for a board of adjustment.

(b) If a zoning board of appeals or adjustment exists, it may be

designated as the board of adjustment under this chapter.

(c) If a zoning board of appeals or adjustment does not exist or

is not designated as the board of adjustment under this chapter,

a board of adjustment must be appointed. The board must consist

of five members to be appointed for terms of two years. The

appointing authority may remove a board member for cause on a

written charge after a public hearing. A vacancy on the board

shall be filled for the unexpired term.

(d) The concurring vote of four members of the board is

necessary to:

(1) reverse an order, requirement, decision, or determination of

the administrative agency;

(2) decide in favor of an applicant on a matter on which the

board is required to pass under an airport zoning regulation; or

(3) make a variation in an airport zoning regulation.

(e) The board shall adopt rules in accordance with the ordinance

or resolution that created it.

(f) Meetings of the board are held at the call of the chairman

and at other times as determined by the board. The chairman or

acting chairman may administer oaths and compel the attendance of

witnesses. All hearings of the board shall be open to the public.

(g) The board shall keep minutes of its proceedings that

indicate the vote of each member on each question or the fact

that a member is absent or fails to vote. The board shall keep

records of its examinations and other official actions. The

minutes and records shall be filed immediately in the board's

office and are public records.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 241.033. AUTHORITY OF BOARD. The board of adjustment

shall:

(1) hear and decide an appeal, as provided by Section 241.036,

from an order, requirement, decision, or determination made by

the administrative agency in the enforcement of an airport zoning

regulation;

(2) hear and decide special exceptions to the terms of an

airport zoning regulation when the regulation requires the board

to do so; and

(3) hear and decide specific variances under Section 241.034.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 241.034. VARIANCES. (a) A person who desires to erect or

increase the height of a structure, permit the growth of an

object of natural growth, or otherwise use property in violation

of an airport zoning regulation, may apply to the board of

adjustment for a variance from the regulation.

(b) The board shall allow a variance from an airport zoning

regulation if:

(1) a literal application or enforcement of the regulation would

result in practical difficulty or unnecessary hardship; and

(2) the granting of the relief would:

(A) result in substantial justice being done;

(B) not be contrary to the public interest; and

(C) be in accordance with the spirit of the regulation and this

chapter.

(c) The board may impose any reasonable conditions on the

variance that it considers necessary to accomplish the purposes

of this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 241.035. HAZARD MARKING AND LIGHTING. If the

administrative agency or board of adjustment considers it

reasonable in the circumstances and advisable to accomplish the

purposes of this chapter, the agency or board may require in a

permit or a variance granted under this chapter that the owner of

a structure or object of natural growth allow the political

subdivision, at its own expense, to install, operate, and

maintain on the structure or object of natural growth any markers

and lights necessary to indicate to flyers the presence of an

airport hazard.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 241.036. APPEAL TO BOARD. (a) A decision of the

administrative agency made in its administration of an airport

zoning regulation may be appealed to the board of adjustment by:

(1) a person who is aggrieved by the decision;

(2) a taxpayer who is affected by the decision; or

(3) the governing body of a political subdivision or a joint

airport zoning board that believes the decision is an improper

application of the airport zoning regulation.

(b) The appellant must file with the board and the

administrative agency a notice of appeal specifying the grounds

for the appeal. The appeal must be filed within a reasonable time

as determined by the rules of the board. On receiving the notice,

the administrative agency shall immediately transmit to the board

all the papers constituting the record of the action that is

appealed.

(c) An appeal stays all proceedings in furtherance of the action

that is appealed unless the administrative agency certifies in

writing to the board facts supporting the agency's opinion that a

stay would cause imminent peril to life or property. In that

case, the proceedings may be stayed only by an order of the

board, after notice to the administrative agency, if due cause is

shown.

(d) The board shall set a reasonable time for the appeal hearing

and shall give public notice of the hearing and due notice to the

parties in interest. A party may appear at the appeal hearing in

person or by agent or attorney. The board shall decide the appeal

within a reasonable time.

(e) The board may reverse or affirm, in whole or in part, or

modify the administrative agency's order, requirement, decision,

or determination from which an appeal is taken and make the

correct order, requirement, decision, or determination, and for

that purpose the board has the same authority as the

administrative agency.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER D. JUDICIAL REVIEW AND OTHER REMEDIES

Sec. 241.041. JUDICIAL REVIEW OF BOARD DECISION. (a) A person

who is aggrieved or a taxpayer who is affected by a decision of a

board of adjustment, or the governing body of a political

subdivision or a joint airport zoning board that believes a

decision of a board of adjustment is illegal, may present to a

court of record a verified petition stating that the decision of

the board of adjustment is illegal in whole or in part and

specifying the grounds of the illegality. The petition must be

presented within 10 days after the date the decision is filed in

the board's office.

(b) On the presentation of the petition, the court may grant a

writ of certiorari directed to the board of adjustment to review

the board's decision. Granting of the writ does not stay the

proceedings on the decision under appeal, but on application and

after notice to the board the court may grant a restraining order

if due cause is shown.

(c) The board's return must be verified and must concisely state

any pertinent and material facts that show the grounds of the

decision that is appealed. The board is not required to return

the original documents on which the board acted but may return

certified or sworn copies of the documents or parts of the

documents as provided by the writ.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 241.042. TRIAL BY COURT. (a) The court, in an appeal from

a decision of a board of adjustment as provided by Section

241.041, shall try and determine the case de novo on the basis of

the facts adduced in the trial of the case in the court. The

court shall independently rule on the facts and the law as in an

ordinary civil suit.

(b) The court has exclusive jurisdiction to reverse or affirm,

in whole or in part, or modify the decision that is appealed and,

if necessary, may order further proceedings by the board.

(c) Costs may not be assessed against the board unless the court

determines that the board acted with gross negligence, in bad

faith, or with malice in making its decision.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 241.043. EFFECT OF HOLDING OF THE COURT. If the court

holds that an airport zoning regulation, although generally

reasonable, interferes with the use or enjoyment of a particular

structure or parcel of land to such an extent that, or is so

onerous in its application to a particular structure or parcel of

land that, the application of the regulation constitutes a taking

or deprivation of property in violation of the state or federal

constitution, the holding does not affect the application of the

regulation to any other structure or parcel of land.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 241.044. ADDITIONAL REMEDIES. (a) A political subdivision

or joint airport zoning board adopting airport zoning regulations

may bring an action in a court of competent jurisdiction to

prevent, restrain, correct, or abate a violation of:

(1) this chapter;

(2) an airport zoning regulation adopted by the political

subdivision or board; or

(3) an order or ruling made in connection with the

administration or enforcement of an airport zoning regulation

adopted by the political subdivision or board.

(b) The court shall grant any relief, including an injunction

which may be mandatory, as may be proper under all the facts and

circumstances of the case to accomplish the purposes of this

chapter and the regulations adopted and orders and rulings made

under it.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 241.901. CONFLICT OF AN AIRPORT HAZARD AREA ZONING

REGULATION WITH ANOTHER REGULATION. (a) If an airport hazard

area zoning regulation conflicts with any other regulation

applicable to the same area, the more stringent limitation or

requirement controls.

(b) Subsection (a) applies to any conflict with respect to the

height of a structure or object of natural growth or any other

matter.

(c) Subsection (a) applies to any regulation that conflicts with

an airport hazard area zoning regulation whether the regulation

was adopted by the political subdivision that adopted the airport

zoning regulation or by another political subdivision.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 241.902. CONFLICT OF AN AIRPORT COMPATIBLE LAND USE ZONING

REGULATION WITH ANOTHER REGULATION. (a) If an airport

compatible land use zoning regulation conflicts with any other

regulation applicable to the same area, the airport compatible

land use zoning regulation controls.

(b) Subsection (a) applies to any conflict with respect to the

use of land or any other matter.

(c) Subsection (a) applies to any regulation that conflicts with

an airport compatible land use zoning regulation, whether the

regulation was adopted by the political subdivision that adopted

the airport compatible land use zoning regulation or by another

political subdivision.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 241.903. ACQUISITION OF AIR RIGHTS OR OTHER PROPERTY. (a)

A political subdivision may acquire from a person or other

political subdivision an air right, aviation easement, or other

estate or interest in property or in a nonconforming structure or

use if:

(1) the acquisition is necessary to accomplish the purposes of

this chapter;

(2) the property or nonconforming structure or use is located

within the political subdivision, the political subdivision owns

the airport, or the political subdivision is served by the

airport; and

(3)(A) the political subdivision desires to remove, lower, or

terminate the nonconforming structure or use;

(B) airport zoning regulations are not sufficient to provide

necessary approach protection because of constitutional

limitations; or

(C) the acquisition of a property right is more advisable than

an airport zoning regulation in providing necessary approach

protection.

(b) An acquisition under this section may be by purchase, grant,

or condemnation in the manner provided by Subchapter B, Chapter

21, Property Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 242. AUTHORITY OF MUNICIPALITY AND COUNTY TO REGULATE SUBDIVISIONS IN AND OUTSIDE MUNICIPALITY'S EXTRATERRITORIAL JURISDICTION

LOCAL GOVERNMENT CODE

TITLE 7. REGULATION OF LAND USE, STRUCTURES, BUSINESSES, AND

RELATED ACTIVITIES

SUBTITLE C. REGULATORY AUTHORITY APPLYING TO MORE THAN ONE TYPE

OF LOCAL GOVERNMENT

CHAPTER 242. AUTHORITY OF MUNICIPALITY AND COUNTY TO REGULATE

SUBDIVISIONS IN AND OUTSIDE MUNICIPALITY'S EXTRATERRITORIAL

JURISDICTION

Sec. 242.001. REGULATION OF SUBDIVISIONS IN EXTRATERRITORIAL

JURISDICTION GENERALLY. (a) This section applies only to a

county operating under Sections 232.001-232.005 or Subchapter B,

C, or E, Chapter 232, and a municipality that has

extraterritorial jurisdiction in that county. Subsections (b)-(g)

do not apply:

(1) within a county that contains extraterritorial jurisdiction

of a municipality with a population of 1.9 million or more;

(2) within a county within 50 miles of an international border,

or to which Subchapter C, Chapter 232, applies; or

(3) to a tract of land subject to a development agreement under

Subchapter G, Chapter 212, or other provisions of this code.

(b) For an area in a municipality's extraterritorial

jurisdiction, as defined by Section 212.001, a plat may not be

filed with the county clerk without the approval of the

governmental entity authorized under Subsection (c) or (d) to

regulate subdivisions in the area.

(c) Except as provided by Subsections (d)(3) and (4), a

municipality and a county may not both regulate subdivisions and

approve related permits in the extraterritorial jurisdiction of a

municipality after an agreement under Subsection (d) is executed.

The municipality and the county shall enter into a written

agreement that identifies the governmental entity authorized to

regulate subdivision plats and approve related permits in the

extraterritorial jurisdiction. For a municipality in existence on

September 1, 2001, the municipality and county shall enter into a

written agreement under this subsection on or before April 1,

2002. For a municipality incorporated after September 1, 2001,

the municipality and county shall enter into a written agreement

under this subsection not later than the 120th day after the date

the municipality incorporates. On reaching an agreement, the

municipality and county shall certify that the agreement complies

with the requirements of this chapter. The municipality and the

county shall adopt the agreement by order, ordinance, or

resolution. The agreement must be amended by the municipality and

the county if necessary to take into account an expansion or

reduction in the extraterritorial jurisdiction of the

municipality. The municipality shall notify the county of any

expansion or reduction in the municipality's extraterritorial

jurisdiction. Any expansion or reduction in the municipality's

extraterritorial jurisdiction that affects property that is

subject to a preliminary or final plat, a plat application, or an

application for a related permit filed with the municipality or

the county or that was previously approved under Section 212.009

or Chapter 232 does not affect any rights accrued under Chapter

245. The approval of the plat, any permit, a plat application, or

an application for a related permit remains effective as provided

by Chapter 245 regardless of the change in designation as

extraterritorial jurisdiction of the municipality.

(d) An agreement under Subsection (c) may grant the authority to

regulate subdivision plats and approve related permits in the

extraterritorial jurisdiction of a municipality as follows:

(1) the municipality may be granted exclusive jurisdiction to

regulate subdivision plats and approve related permits in the

extraterritorial jurisdiction and may regulate subdivisions under

Subchapter A of Chapter 212 and other statutes applicable to

municipalities;

(2) the county may be granted exclusive jurisdiction to regulate

subdivision plats and approve related permits in the

extraterritorial jurisdiction and may regulate subdivisions under

Sections 232.001-232.005, Subchapter B or C, Chapter 232, and

other statutes applicable to counties;

(3) the municipality and the county may apportion the area

within the extraterritorial jurisdiction of the municipality with

the municipality regulating subdivision plats and approving

related permits in the area assigned to the municipality and the

county regulating subdivision plats and approving related permits

in the area assigned to the county; or

(4) the municipality and the county may enter into an interlocal

agreement that:

(A) establishes one office that is authorized to:

(i) accept plat applications for tracts of land located in the

extraterritorial jurisdiction;

(ii) collect municipal and county plat application fees in a

lump-sum amount; and

(iii) provide applicants one response indicating approval or

denial of the plat application; and

(B) establishes a single set of consolidated and consistent

regulations related to plats, subdivision construction plans, and

subdivisions of land as authorized by Chapter 212, Sections

232.001-232.005, Subchapters B and C, Chapter 232, and other

statutes applicable to municipalities and counties that will be

enforced in the extraterritorial jurisdiction.

(e) In an unincorporated area outside the extraterritorial

jurisdiction of a municipality, the municipality may not regulate

subdivisions or approve the filing of plats, except as provided

by The Interlocal Cooperation Act, Chapter 791, Government Code.

(f) If a certified agreement between a county and municipality

as required by Subsection (c) is not in effect on or before the

applicable date prescribed by Section 242.0015(a), the

municipality and the county must enter into arbitration as

provided by Section 242.0015. If the arbitrator or arbitration

panel, as applicable, has not reached a decision in the 60-day

period as provided by Section 242.0015, the arbitrator or

arbitration panel, as applicable, shall issue an interim decision

regarding the regulation of plats and subdivisions and approval

of related permits in the extraterritorial jurisdiction of the

municipality. The interim decision shall provide for a single set

of regulations and authorize a single entity to regulate plats

and subdivisions. The interim decision remains in effect only

until the arbitrator or arbitration panel reaches a final

decision.

(g) If a regulation or agreement adopted under this section

relating to plats and subdivisions of land or subdivision

development establishes a plan for future roads that conflicts

with a proposal or plan for future roads adopted by a

metropolitan planning organization, the proposal or plan of the

metropolitan planning organization prevails.

(h) This subsection applies only to a county to which

Subsections (b)-(g) do not apply, except that this subsection

does not apply to a county subject to Section 242.002. For an

area in a municipality's extraterritorial jurisdiction, as

defined by Section 212.001, a plat may not be filed with the

county clerk without the approval of both the municipality and

the county. If a municipal regulation and a county regulation

relating to plats and subdivisions of land conflict, the more

stringent regulation prevails. However, if one governmental

entity requires a plat to be filed for the subdivision of a

particular tract of land in the extraterritorial jurisdiction of

the municipality and the other governmental entity does not

require the filing of a plat for that subdivision, the authority

responsible for approving plats for the governmental entity that

does not require the filing shall issue on request of the

subdivider a written certification stating that a plat is not

required to be filed for that subdivision of the land. The

certification must be attached to a plat required to be filed

under this subsection.

(i) Property subject to pending approval of a preliminary or

final plat application filed after September 1, 2002, that is

released from the extraterritorial jurisdiction of a municipality

shall be subject only to county approval of the plat application

and related permits and county regulation of that plat. This

subsection does not apply to the simultaneous exchange of

extraterritorial jurisdiction between two or more municipalities

or an exchange of extraterritorial jurisdiction that is

contingent on the subsequent approval by the releasing

municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 46(c), 87(n), eff.

Aug. 28, 1989; Acts 1997, 75th Leg., ch. 1428, Sec. 1, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 404, Sec. 26, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 736, Sec. 2, eff. Sept. 1, 2001;

Acts 2001, 77th Leg., ch. 1028, Sec. 1, eff. Sept. 2001; Acts

2003, 78th Leg., ch. 523, Sec. 1, 3(a), 4, eff. June 20, 2003.

Sec. 242.0015. ARBITRATION REGARDING SUBDIVISION REGULATION

AGREEMENT. (a) This section applies only to a county and a

municipality that are required to make an agreement as described

under Section 242.001(f). If a certified agreement between a

county and a municipality with an extraterritorial jurisdiction

that extends 3.5 miles or more from the corporate boundaries of

the municipality is not in effect on or before January 1, 2004,

the parties must arbitrate the disputed issues. If a certified

agreement between a county and a municipality with an

extraterritorial jurisdiction that extends less than 3.5 miles

from the corporate boundaries of the municipality is not in

effect on or before January 1, 2006, the parties must arbitrate

the disputed issues. A party may not refuse to participate in

arbitration requested under this section. An arbitration decision

under this section is binding on the parties.

(b) The county and the municipality must agree on an individual

to serve as arbitrator. If the county and the municipality cannot

agree on an individual to serve as arbitrator, the county and the

municipality shall each select an arbitrator and the arbitrators

selected shall select a third arbitrator.

(c) The third arbitrator selected under Subsection (b) presides

over the arbitration panel.

(d) Not later than the 30th day after the date the county and

the municipality are required to have an agreement in effect

under Section 242.001(f), the arbitrator or arbitration panel, as

applicable, must be selected.

(e) The authority of the arbitrator or arbitration panel is

limited to issuing a decision relating only to the disputed

issues between the county and the municipality regarding the

authority of the county or municipality to regulate plats,

subdivisions, or development plans.

(f) Each party is equally liable for the costs of an arbitration

conducted under this section.

(g) The arbitrator or arbitration panel, as applicable, shall

render a decision under this section not later than the 60th day

after the date the arbitrator or arbitration panel is selected.

If after a good faith effort the arbitrator or panel has not

reached a decision as provided under this subsection, the

arbitrator or panel shall continue to arbitrate the matter until

the arbitrator or panel reaches a decision.

(h) A municipality and a county may not arbitrate the

subdivision of an individual plat under this section.

Added by Acts 2003, 78th Leg., ch. 523, Sec. 5, eff. June 20,

2003.

Sec. 242.002. REGULATION OF SUBDIVISIONS IN POPULOUS COUNTIES OR

CONTIGUOUS COUNTIES. (a) This section applies only to a county

operating under Section 232.006.

(b) For an area in a municipality's extraterritorial

jurisdiction, as defined by Section 212.001, a subdivision plat

may not be filed with the county clerk without the approval of

the municipality.

(c) In the extraterritorial jurisdiction of a municipality, the

municipality has exclusive authority to regulate subdivisions

under Subchapter A of Chapter 212 and other statutes applicable

to municipalities.

(d) In an unincorporated area outside the extraterritorial

jurisdiction of a municipality, the municipality may not regulate

subdivisions or approve the filing of plats, except as provided

by The Interlocal Cooperation Act (Article 4413(32c), Vernon's

Texas Civil Statutes).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 46(d), 87(o), eff.

Aug. 28, 1989; Acts 2001, 77th Leg., Ch. 669, Sec. 77, eff. Sept.

1, 2001.



CHAPTER 243. MUNICIPAL AND COUNTY AUTHORITY TO REGULATE SEXUALLY ORIENTED BUSINESS

LOCAL GOVERNMENT CODE

TITLE 7. REGULATION OF LAND USE, STRUCTURES, BUSINESSES, AND

RELATED ACTIVITIES

SUBTITLE C. REGULATORY AUTHORITY APPLYING TO MORE THAN ONE TYPE

OF LOCAL GOVERNMENT

CHAPTER 243. MUNICIPAL AND COUNTY AUTHORITY TO REGULATE SEXUALLY

ORIENTED BUSINESS

Sec. 243.001. PURPOSE; EFFECT ON OTHER REGULATORY AUTHORITY.

(a) The legislature finds that the unrestricted operation of

certain sexually oriented businesses may be detrimental to the

public health, safety, and welfare by contributing to the decline

of residential and business neighborhoods and the growth of

criminal activity. The purpose of this chapter is to provide

local governments a means of remedying this problem.

(b) This chapter does not diminish the authority of a local

government to regulate sexually oriented businesses with regard

to any matters.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 837, Sec. 1, eff. Aug. 28,

1989.

Sec. 243.002. DEFINITION. In this chapter, "sexually oriented

business" means a sex parlor, nude studio, modeling studio, love

parlor, adult bookstore, adult movie theater, adult video arcade,

adult movie arcade, adult video store, adult motel, or other

commercial enterprise the primary business of which is the

offering of a service or the selling, renting, or exhibiting of

devices or any other items intended to provide sexual stimulation

or sexual gratification to the customer.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 837, Sec. 1, eff. Aug. 28,

1989; Acts 1991, 72nd Leg., ch. 507, Sec. 4, eff. June 13, 1991.

Sec. 243.003. AUTHORITY TO REGULATE. (a) A municipality by

ordinance or a county by order of the commissioners court may

adopt regulations regarding sexually oriented businesses as the

municipality or county considers necessary to promote the public

health, safety, or welfare.

(b) A regulation adopted by a municipality applies only inside

the municipality's corporate limits.

(c) A regulation adopted by a county applies only to the parts

of the county outside the corporate limits of a municipality.

(d) In adopting a regulation, a municipality that has in effect

a comprehensive zoning ordinance adopted under Chapter 211 must

comply with all applicable procedural requirements of that

chapter if the regulation is within the scope of that chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 837, Sec. 1, eff. Aug. 28,

1989.

Sec. 243.004. EXEMPT BUSINESS. The following are exempt from

regulation under this chapter:

(1) a bookstore, movie theater, or video store, unless that

business is an adult bookstore, adult movie theater, or adult

video store under Section 243.002;

(2) a business operated by or employing a licensed psychologist,

licensed physical therapist, licensed athletic trainer, licensed

cosmetologist, or licensed barber engaged in performing functions

authorized under the license held; or

(3) a business operated by or employing a licensed physician or

licensed chiropractor engaged in practicing the healing arts.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 837, Sec. 1, eff. Aug. 28,

1989.

Sec. 243.005. BUSINESS LICENSED UNDER ALCOHOLIC BEVERAGE CODE:

BUSINESS HAVING COIN-OPERATED MACHINES. (a) A business is not

exempt from regulation under this chapter because it holds a

license or permit under the Alcoholic Beverage Code authorizing

the sale or service of alcoholic beverages or because it contains

one or more coin-operated machines that are subject to regulation

or taxation, or both, under Chapter 8, Title 132, Revised

Statutes.

(b) A regulation adopted under this chapter may not discriminate

against a business on the basis of whether the business holds a

license or permit under the Alcoholic Beverage Code or on the

basis of whether it contains one or more coin-operated machines

that are subject to regulation or taxation, or both, under

Chapter 8, Title 132, Revised Statutes.

(c) This chapter does not affect the existing preemption by the

state of the regulation of alcoholic beverages and the alcoholic

beverage industry as provided by Section 1.06, Alcoholic Beverage

Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 837, Sec. 1, eff. Aug. 28,

1989.

Sec. 243.006. SCOPE OF REGULATION. (a) The location of

sexually oriented businesses may be:

(1) restricted to particular areas; or

(2) prohibited within a certain distance of a school, regular

place of religious worship, residential neighborhood, or other

specified land use the governing body of the municipality or

county finds to be inconsistent with the operation of a sexually

oriented business.

(b) A municipality or county may restrict the density of

sexually oriented businesses.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 837, Sec. 1, eff. Aug. 28,

1989.

Sec. 243.007. LICENSES OR PERMITS. (a) A municipality or

county may require that an owner or operator of a sexually

oriented business obtain a license or other permit or renew a

license or other permit on a periodic basis for the operation of

a sexually oriented business. An application for a license or

other permit must be made in accordance with the regulations

adopted by the municipality or county.

(b) The municipal or county regulations adopted under this

chapter may provide for the denial, suspension, or revocation of

a license or other permit by the municipality or county.

(c) A district court has jurisdiction of a suit that arises from

the denial, suspension, or revocation of a license or other

permit by a municipality or county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 837, Sec. 1, eff. Aug. 28,

1989; Acts 1991, 72nd Leg., ch. 417, Sec. 1, eff. June 7, 1991.

Sec. 243.0075. NOTICE BY SIGN. (a) An applicant for a license

or permit issued under Section 243.007 for a location not

previously licensed or permitted shall, not later than the 60th

day before the date the application is filed, prominently post an

outdoor sign at the location stating that a sexually oriented

business is intended to be located on the premises and providing

the name and business address of the applicant.

(b) A person who intends to operate a sexually oriented business

in the jurisdiction of a municipality or county that does not

require the owner or operator of a sexually oriented business to

obtain a license or permit shall, not later than the 60th day

before the date the person intends to begin operation of the

business, prominently post an outdoor sign at the location

stating that a sexually oriented business is intended to be

located on the premises and providing the name and business

address of the owner and operator.

(c) The sign must be at least 24 by 36 inches in size and must

be written in lettering at least two inches in size. The

municipality or county in which the sexually oriented business is

to be located may require the sign to be both in English and a

language other than English if it is likely that a substantial

number of the residents in the area speak a language other than

English as their familiar language.

Added by Acts 1999, 76th Leg., ch. 1109, Sec. 3, eff. Sept. 1,

1999.

Sec. 243.008. INSPECTION. A municipality or county may inspect

a sexually oriented business to determine compliance with this

chapter and regulations adopted under this chapter by the

municipality or county.

Added by Acts 1989, 71st Leg., ch. 837, Sec. 1, eff. Aug. 28,

1989.

Sec. 243.009. FEES. A municipality or county may impose fees on

applicants for a license or other permit issued under this

chapter or for the renewal of the license or other permit. The

fees must be based on the cost of processing the applications and

investigating the applicants.

Added by Acts 1989, 71st Leg., ch. 837, Sec. 1, eff. Aug. 28,

1989.

Sec. 243.010. ENFORCEMENT. (a) A municipality or county may

sue in the district court for an injunction to prohibit the

violation of a regulation adopted under this chapter.

(b) A person commits an offense if the person violates a

municipal or county regulation adopted under this chapter. An

offense under this subsection is a Class A misdemeanor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 87(p), eff. Aug. 28,

1989. Renumbered from Sec. 243.008 and amended by Acts 1989, 71st

Leg., ch. 837, Sec. 1, eff. Aug. 28, 1989.

Sec. 243.011. EFFECT ON OTHER LAWS. This chapter does not

legalize anything prohibited under the Penal Code or other state

law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Sec. 243.009 by Acts 1989, 71st Leg., ch. 837,

Sec. 1, eff. Aug. 28, 1989.



CHAPTER 244. LOCATION OF CERTAIN FACILITIES AND SHELTERS

LOCAL GOVERNMENT CODE

TITLE 7. REGULATION OF LAND USE, STRUCTURES, BUSINESSES, AND

RELATED ACTIVITIES

SUBTITLE C. REGULATORY AUTHORITY APPLYING TO MORE THAN ONE TYPE

OF LOCAL GOVERNMENT

CHAPTER 244. LOCATION OF CERTAIN FACILITIES AND SHELTERS

SUBCHAPTER A. CORRECTIONAL OR REHABILITATION FACILITY

Sec. 244.001. DEFINITIONS. In this subchapter:

(1) "Correctional or rehabilitation facility" means a probation

or parole office or a residential facility that:

(A) is operated by an agency of the state, a political

subdivision of the state, or a private vendor operating under a

contract with an agency of the state or a political subdivision

of the state; and

(B) houses persons convicted of misdemeanors or felonies or

children found to have engaged in delinquent conduct, regardless

of whether the persons are housed in the residential facility:

(i) while serving a sentence of confinement following conviction

of an offense;

(ii) as a condition of probation, parole, or mandatory

supervision; or

(iii) under a court order for out-of-home placement under Title

3, Family Code, other than in a foster home operated under a

contract with the juvenile board of the county in which the

foster home is located or under a contract with the Texas Youth

Commission.

(2) "Residential area" means:

(A) an area designated as a residential zoning district by a

governing ordinance or code or an area in which the principal

permitted land use is for private residences;

(B) a subdivision for which a plat is recorded in the real

property records of the county and that contains or is bounded by

public streets or parts of public streets that are abutted by

residential property occupying at least 75 percent of the front

footage along the block face; or

(C) a subdivision for which a plat is recorded in the real

property records of the county and a majority of the lots of

which are subject to deed restrictions limiting the lots to

residential use.

Added by Acts 1997, 75th Leg., ch. 1086, Sec. 46, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1253, Sec. 4, eff.

Sept. 1, 1999.

Sec. 244.002. NOTICE OF PROPOSED LOCATION. (a) An agency of

the state, a political subdivision of the state, or a private

vendor operating under a contract with an agency or political

subdivision of the state that proposes to construct or operate a

correctional or rehabilitation facility within 1,000 feet of a

residential area, a primary or secondary school, property

designated as a public park or public recreation area by the

state or a political subdivision of the state, or a church,

synagogue, or other place of worship shall:

(1) provide written notice to:

(A) the commissioners court of any county with an unincorporated

area that includes all or part of the land within 1,000 feet of

the proposed correctional or rehabilitation facility; and

(B) the governing body of any municipality that includes within

its boundaries all or part of the land within 1,000 feet of the

proposed correctional or rehabilitation facility; and

(2) post the notice required by Subsection (d).

(b) An entity required to give notice under Subsection (a) shall

give notice not later than the 60th day before the date the

entity begins construction or operation of the correctional or

rehabilitation facility, whichever date is earlier. The entity

shall include in the notice:

(1) a statement of the entity's intent to construct or operate a

correctional or rehabilitation facility in an area described by

Subsection (a);

(2) a description of the proposed location of the facility; and

(3) a statement that this subchapter governs the procedure for

notice of and consent to the facility.

(c) For purposes of this subchapter, distance is measured along

the shortest straight line between the nearest property line of

the correctional or rehabilitation facility and the nearest

property line of the residential area, school, park, recreation

area, or place of worship, as appropriate.

(d) An entity described by Subsection (a) shall prominently post

an outdoor sign at the proposed location of the correctional or

rehabilitation facility stating that a correctional or

rehabilitation facility is intended to be located on the premises

and providing the name and business address of the entity. The

sign must be at least 24 by 36 inches in size and must be written

in lettering at least two inches in size. The municipality or

county in which the correctional or rehabilitation facility is to

be located may require the sign to be both in English and a

language other than English if it is likely that a substantial

number of the residents in the area speak a language other than

English as their familiar language.

Added by Acts 1997, 75th Leg., ch. 1086, Sec. 46, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1109, Sec. 4, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1253, Sec. 5, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 119, Sec. 1, eff. Sept. 1,

2003.

Sec. 244.003. PROXIMITY OF CORRECTIONAL OR REHABILITATION

FACILITY. (a) Unless local consent is denied under Section

244.004, an agency of the state, a political subdivision of the

state, or a private vendor operating under a contract with an

agency or political subdivision of the state may operate a

correctional or rehabilitation facility within 1,000 feet of a

residential area, a primary or secondary school, property

designated as a public park or public recreation area by the

state or a political subdivision of the state, or a church,

synagogue, or other place of worship.

(b) The governing body of a church, synagogue, or other place of

worship may waive the distance requirements of Section 244.002

between a correctional or rehabilitation facility and the place

of worship by filing an acknowledged written statement of the

waiver in the deed records of the county in which the facility is

located.

Added by Acts 1997, 75th Leg., ch. 1086, Sec. 46, eff. Sept. 1,

1997.

Sec. 244.004. LOCAL CONSENT. (a) Local consent to the

operation of a correctional or rehabilitation facility at a

location within 1,000 feet of a residential area, a primary or

secondary school, property designated as a park or public

recreation area by the state or a political subdivision of the

state, or a church, synagogue, or other place of worship is

granted unless, not later than the 60th day after the date on

which notice is received by a commissioners court or governing

body of a municipality under Section 244.002(a), the

commissioners court or governing body, as appropriate, determines

by resolution after a public hearing that the operation of a

correctional or rehabilitation facility at the proposed location

is not in the best interest of the county or municipality, as

appropriate.

(b) The public hearing requirement established under Subsection

(a) may be met by a public meeting held under Section 508.119 or

509.010, Government Code, if:

(1) the Texas Department of Criminal Justice receives written

approval from the commissioners court of a county or governing

body of a municipality allowing the public meeting to satisfy the

public hearing requirement of this section; and

(2) during the public meeting, a determination is made as to

whether operating the facility in the proposed location would be

in the best interest of the county or municipality.

(c) If the public hearing requirement established under

Subsection (a) is met in the manner described by Subsection (b),

the commissioners court of a county or governing body of a

municipality may adopt a resolution under Subsection (a) without

holding a public hearing under that subsection. The commissioners

court or governing body, as appropriate, retains the discretion

to hold a separate public hearing under Subsection (a) as the

commissioners court or governing body considers necessary or

appropriate.

(d) A commissioners court or governing body of a municipality

may rescind a resolution adopted under Subsection (a).

Added by Acts 1997, 75th Leg., ch. 1086, Sec. 46, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 119, Sec. 2, eff.

Sept. 1, 2003.

Sec. 244.006. EXEMPTIONS. This subchapter does not apply to the

operation of a correctional or rehabilitation facility at a

location subject to this subchapter if:

(1) on September 1, 1997, the correctional or rehabilitation

facility was in operation, under construction, under contract for

operation or construction, or planned for construction at the

location on land owned or leased by an agency or political

subdivision of the state and designated for use as a correctional

or rehabilitation facility;

(2) the correctional or rehabilitation facility was in operation

or under construction before the establishment of a residential

area the location of which makes the facility subject to this

subchapter;

(3) the correctional or rehabilitation facility is a temporary

correctional or rehabilitation facility that will be operated at

the location for less than one year;

(4) the correctional or rehabilitation facility is required to

obtain a special use permit or a conditional use permit from the

municipality in which the facility is located before beginning

operation;

(5) the correctional or rehabilitation facility is an expansion

of a facility operated by the correctional institutions division

of the Texas Department of Criminal Justice for the imprisonment

of individuals convicted of felonies other than state jail

felonies or by the Texas Youth Commission;

(6) the correctional or rehabilitation facility is a county jail

or a pre-adjudication or post-adjudication juvenile detention

facility operated by a county or county juvenile board;

(7) the facility is:

(A) a juvenile probation office located at, and operated in

conjunction with, a juvenile justice alternative education

center; and

(B) used exclusively by students attending the juvenile justice

alternative education center;

(8) the facility is a public or private institution of higher

education or vocational training to which admission is open to

the general public;

(9) the facility is operated primarily as a treatment facility

for juveniles under contract with the Department of Aging and

Disability Services or the Department of State Health Services or

a local mental health or mental retardation authority;

(10) the facility is operated as a juvenile justice alternative

education program;

(11) the facility:

(A) is not operated primarily as a correctional or

rehabilitation facility; and

(B) only houses persons or children described by Section

244.001(1)(B) for a purpose related to treatment or education; or

(12) the facility is a probation or parole office located in a

commercial use area.

Added by Acts 1997, 75th Leg., ch. 1086, Sec. 46, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1253, Sec. 6, eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.129, eff. September 1, 2009.

Sec. 244.007. CONFLICT WITH OTHER LAW. To the extent of any

conflict between this subchapter and Sections 508.119 and

509.010, Government Code, this subchapter prevails.

Added by Acts 1997, 75th Leg., ch. 1086, Sec. 46, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1253, Sec. 6, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 119, Sec. 3, eff. Sept.

1, 2003.

SUBCHAPTER B. SHELTER FOR HOMELESS INDIVIDUALS

Sec. 244.021. DEFINITION. In this subchapter, "shelter for

homeless individuals" means a supervised private facility that

provides temporary living accommodations for homeless

individuals.

Added by Acts 1999, 76th Leg., ch. 1253, Sec. 3, eff. Sept. 1,

1999.

Sec. 244.022. APPLICATION OF SUBCHAPTER. This subchapter

applies only to construction or operation of a shelter for

homeless individuals that is located or proposed to be located

within the boundaries of a municipality with a population of 1.6

million or more.

Added by Acts 1999, 76th Leg., ch. 1253, Sec. 3, eff. Sept. 1,

1999.

Sec. 244.023. RESTRICTION. Unless municipal consent is granted

under Section 244.025, a person may not construct or operate a

shelter for homeless individuals within 1,000 feet of another

shelter for homeless individuals or a primary or secondary

school.

Added by Acts 1999, 76th Leg., ch. 1253, Sec. 3, eff. Sept. 1,

1999.

Sec. 244.024. NOTICE. (a) A person who intends to construct or

operate a shelter for homeless individuals subject to Section

244.023 shall:

(1) post notice of the proposed location of the shelter at that

location; and

(2) provide notice of the proposed location of the shelter to

the governing body of the municipality within the boundaries of

which the shelter is proposed to be located.

(b) The person shall post and provide the notice required by

Subsection (a) before the 61st day before the date the person

begins construction or operation of the shelter for homeless

individuals, whichever date is earlier.

Added by Acts 1999, 76th Leg., ch. 1253, Sec. 3, eff. Sept. 1,

1999.

Sec. 244.025. MUNICIPAL CONSENT. (a) Municipal consent to the

construction or operation of a shelter for homeless individuals

subject to Section 244.023 is considered granted unless, before

the 61st day after the date notice is received by the governing

body of the municipality under Section 244.024(a)(2), the

governing body determines by resolution after a public hearing

that the construction or operation of a shelter at the proposed

location is not in the best interest of the municipality.

(b) The governing body of the municipality may rescind a

resolution adopted under Subsection (a).

Added by Acts 1999, 76th Leg., ch. 1253, Sec. 3, eff. Sept. 1,

1999.

Sec. 244.026. DISTANCE MEASUREMENT. For purposes of this

subchapter, distance is measured along the shortest straight line

between the nearest property line of the shelter for homeless

individuals and the nearest property line of another shelter for

homeless individuals or a primary or secondary school, as

appropriate.

Added by Acts 1999, 76th Leg., ch. 1253, Sec. 3, eff. Sept. 1,

1999.



CHAPTER 245. ISSUANCE OF LOCAL PERMITS

LOCAL GOVERNMENT CODE

TITLE 7. REGULATION OF LAND USE, STRUCTURES, BUSINESSES, AND

RELATED ACTIVITIES

SUBTITLE C. REGULATORY AUTHORITY APPLYING TO MORE THAN ONE TYPE

OF LOCAL GOVERNMENT

CHAPTER 245. ISSUANCE OF LOCAL PERMITS

Sec. 245.001. DEFINITIONS. In this chapter:

(1) "Permit" means a license, certificate, approval,

registration, consent, permit, contract or other agreement for

construction related to, or provision of, service from a water or

wastewater utility owned, operated, or controlled by a regulatory

agency, or other form of authorization required by law, rule,

regulation, order, or ordinance that a person must obtain to

perform an action or initiate, continue, or complete a project

for which the permit is sought.

(2) "Political subdivision" means a political subdivision of the

state, including a county, a school district, or a municipality.

(3) "Project" means an endeavor over which a regulatory agency

exerts its jurisdiction and for which one or more permits are

required to initiate, continue, or complete the endeavor.

(4) "Regulatory agency" means the governing body of, or a

bureau, department, division, board, commission, or other agency

of, a political subdivision acting in its capacity of processing,

approving, or issuing a permit.

Added by Acts 1999, 76th Leg., ch. 73, Sec. 2, eff. May 11, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

6, Sec. 1, eff. April 27, 2005.

Sec. 245.002. UNIFORMITY OF REQUIREMENTS. (a) Each regulatory

agency shall consider the approval, disapproval, or conditional

approval of an application for a permit solely on the basis of

any orders, regulations, ordinances, rules, expiration dates, or

other properly adopted requirements in effect at the time:

(1) the original application for the permit is filed for review

for any purpose, including review for administrative

completeness; or

(2) a plan for development of real property or plat application

is filed with a regulatory agency.

(a-1) Rights to which a permit applicant is entitled under this

chapter accrue on the filing of an original application or plan

for development or plat application that gives the regulatory

agency fair notice of the project and the nature of the permit

sought. An application or plan is considered filed on the date

the applicant delivers the application or plan to the regulatory

agency or deposits the application or plan with the United States

Postal Service by certified mail addressed to the regulatory

agency. A certified mail receipt obtained by the applicant at

the time of deposit is prima facie evidence of the date the

application or plan was deposited with the United States Postal

Service.

(b) If a series of permits is required for a project, the

orders, regulations, ordinances, rules, expiration dates, or

other properly adopted requirements in effect at the time the

original application for the first permit in that series is filed

shall be the sole basis for consideration of all subsequent

permits required for the completion of the project. All permits

required for the project are considered to be a single series of

permits. Preliminary plans and related subdivision plats, site

plans, and all other development permits for land covered by the

preliminary plans or subdivision plats are considered

collectively to be one series of permits for a project.

(c) After an application for a project is filed, a regulatory

agency may not shorten the duration of any permit required for

the project.

(d) Notwithstanding any provision of this chapter to the

contrary, a permit holder may take advantage of recorded

subdivision plat notes, recorded restrictive covenants required

by a regulatory agency, or a change to the laws, rules,

regulations, or ordinances of a regulatory agency that enhance or

protect the project, including changes that lengthen the

effective life of the permit after the date the application for

the permit was made, without forfeiting any rights under this

chapter.

(e) A regulatory agency may provide that a permit application

expires on or after the 45th day after the date the application

is filed if:

(1) the applicant fails to provide documents or other

information necessary to comply with the agency's technical

requirements relating to the form and content of the permit

application;

(2) the agency provides to the applicant not later than the 10th

business day after the date the application is filed written

notice of the failure that specifies the necessary documents or

other information and the date the application will expire if the

documents or other information is not provided; and

(3) the applicant fails to provide the specified documents or

other information within the time provided in the notice.

(f) This chapter does not prohibit a regulatory agency from

requiring compliance with technical requirements relating to the

form and content of an application in effect at the time the

application was filed even though the application is filed after

the date an applicant accrues rights under Subsection (a-1).

(g) Notwithstanding Section 245.003, the change in law made to

Subsection (a) and the addition of Subsections (a-1), (e), and

(f) by S.B. No. 848, Acts of the 79th Legislature, Regular

Session, 2005, apply only to a project commenced on or after the

effective date of that Act.

Added by Acts 1999, 76th Leg., ch. 73, Sec. 2, eff. May 11, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

6, Sec. 2, eff. April 27, 2005.

Sec. 245.003. APPLICABILITY OF CHAPTER. This chapter applies

only to a project in progress on or commenced after September 1,

1997. For purposes of this chapter a project was in progress on

September 1, 1997, if:

(1) before September 1, 1997:

(A) a regulatory agency approved or issued one or more permits

for the project; or

(B) an application for a permit for the project was filed with a

regulatory agency; and

(2) on or after September 1, 1997, a regulatory agency enacts,

enforces, or otherwise imposes:

(A) an order, regulation, ordinance, or rule that in effect

retroactively changes the duration of a permit for the project;

(B) a deadline for obtaining a permit required to continue or

complete the project that was not enforced or did not apply to

the project before September 1, 1997; or

(C) any requirement for the project that was not applicable to

or enforced on the project before September 1, 1997.

Added by Acts 1999, 76th Leg., ch. 73, Sec. 2, eff. May 11, 1999.

Sec. 245.004. EXEMPTIONS. This chapter does not apply to:

(1) a permit that is at least two years old, is issued for the

construction of a building or structure intended for human

occupancy or habitation, and is issued under laws, ordinances,

procedures, rules, or regulations adopting only:

(A) uniform building, fire, electrical, plumbing, or mechanical

codes adopted by a recognized national code organization; or

(B) local amendments to those codes enacted solely to address

imminent threats of destruction of property or injury to persons;

(2) municipal zoning regulations that do not affect landscaping

or tree preservation, open space or park dedication, property

classification, lot size, lot dimensions, lot coverage, or

building size or that do not change development permitted by a

restrictive covenant required by a municipality;

(3) regulations that specifically control only the use of land

in a municipality that does not have zoning and that do not

affect landscaping or tree preservation, open space or park

dedication, lot size, lot dimensions, lot coverage, or building

size;

(4) regulations for sexually oriented businesses;

(5) municipal or county ordinances, rules, regulations, or other

requirements affecting colonias;

(6) fees imposed in conjunction with development permits;

(7) regulations for annexation that do not affect landscaping or

tree preservation or open space or park dedication;

(8) regulations for utility connections;

(9) regulations to prevent imminent destruction of property or

injury to persons from flooding that are effective only within a

flood plain established by a federal flood control program and

enacted to prevent the flooding of buildings intended for public

occupancy;

(10) construction standards for public works located on public

lands or easements; or

(11) regulations to prevent the imminent destruction of property

or injury to persons if the regulations do not:

(A) affect landscaping or tree preservation, open space or park

dedication, lot size, lot dimensions, lot coverage, building

size, residential or commercial density, or the timing of a

project; or

(B) change development permitted by a restrictive covenant

required by a municipality.

Added by Acts 1999, 76th Leg., ch. 73, Sec. 2, eff. May 11, 1999.

Amended by Acts 2003, 78th Leg., ch. 646, Sec. 1.

Amended by:

Acts 2005, 79th Leg., Ch.

31, Sec. 1, eff. September 1, 2005.

Sec. 245.005. DORMANT PROJECTS. (a) After the first

anniversary of the effective date of this chapter, a regulatory

agency may enact an ordinance, rule, or regulation that places an

expiration date on a permit if as of the first anniversary of the

effective date of this chapter: (i) the permit does not have an

expiration date; and (ii) no progress has been made towards

completion of the project. Any ordinance, rule, or regulation

enacted pursuant to this subsection shall place an expiration

date of no earlier than the fifth anniversary of the effective

date of this chapter.

(b) A regulatory agency may enact an ordinance, rule, or

regulation that places an expiration date of not less than two

years on an individual permit if no progress has been made

towards completion of the project. Notwithstanding any other

provision of this chapter, any ordinance, rule, or regulation

enacted pursuant to this section shall place an expiration date

on a project of no earlier than the fifth anniversary of the date

the first permit application was filed for the project if no

progress has been made towards completion of the project.

Nothing in this subsection shall be deemed to affect the timing

of a permit issued solely under the authority of Chapter 366,

Health and Safety Code, by the Texas Commission on Environmental

Quality or its authorized agent.

(c) Progress towards completion of the project shall include any

one of the following:

(1) an application for a final plat or plan is submitted to a

regulatory agency;

(2) a good-faith attempt is made to file with a regulatory

agency an application for a permit necessary to begin or continue

towards completion of the project;

(3) costs have been incurred for developing the project

including, without limitation, costs associated with roadway,

utility, and other infrastructure facilities designed to serve,

in whole or in part, the project (but exclusive of land

acquisition) in the aggregate amount of five percent of the most

recent appraised market value of the real property on which the

project is located;

(4) fiscal security is posted with a regulatory agency to ensure

performance of an obligation required by the regulatory agency;

or

(5) utility connection fees or impact fees for the project have

been paid to a regulatory agency.

Added by Acts 1999, 76th Leg., ch. 73, Sec. 2, eff. May 11, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

31, Sec. 1, eff. September 1, 2005.

Sec. 245.006. ENFORCEMENT OF CHAPTER. (a) This chapter may be

enforced only through mandamus or declaratory or injunctive

relief.

(b) A political subdivision's immunity from suit is waived in

regard to an action under this chapter.

Added by Acts 1999, 76th Leg., ch. 73, Sec. 2, eff. May 11, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

31, Sec. 1, eff. September 1, 2005.

Sec. 245.007. CONSTRUCTION AND RENOVATION WORK ON COUNTY-OWNED

BUILDINGS AND FACILITIES IN CERTAIN COUNTIES. (a) This section

applies only to a building or facility that is owned by a county

with a population of 3.3 million or more and is located within

the boundaries of another political subdivision.

(b) A political subdivision may not require a county to notify

the political subdivision or obtain a building permit for any new

construction or any renovation of a building or facility owned by

the county if the construction or renovation work is supervised

and inspected by an engineer or architect licensed in this state.

(c) This section does not exempt a county from complying with

the building standards of the political subdivision during the

construction or renovation of the building or facility.

Added by Acts 2005, 79th Leg., Ch.

532, Sec. 1, eff. June 17, 2005.



CHAPTER 246. CONSTRUCTION OF CERTAIN TELECOMMUNICATIONS FACILITIES

LOCAL GOVERNMENT CODE

TITLE 7. REGULATION OF LAND USE, STRUCTURES, BUSINESSES, AND

RELATED ACTIVITIES

SUBTITLE C. REGULATORY AUTHORITY APPLYING TO MORE THAN ONE TYPE

OF LOCAL GOVERNMENT

CHAPTER 246. CONSTRUCTION OF CERTAIN TELECOMMUNICATIONS

FACILITIES

Sec. 246.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Public Utility Commission of Texas.

(2) "Critical facility" means a central office that contains:

(A) a switching unit for a telecommunications system that

provides service to the general public; and

(B) equipment and operating arrangements necessary for

terminating and interconnecting:

(i) customer lines and trunks; or

(ii) trunks.

(3) "Impervious lot coverage regulation" means an ordinance,

regulation, rule, or other enactment by a county, municipality,

or other authority that limits the development of real property

based on the amount of impervious lot coverage to be constructed.

The term does not include a flood control regulation.

(4) "Regulating authority" means a county, municipality, or

other political subdivision of this state that has adopted an

impervious lot coverage regulation or a sedimentation, retention,

or erosion regulation by ordinance, order, resolution, rule, or

other enactment.

(5) "Sedimentation, retention, or erosion regulation" means an

ordinance, regulation, rule, or other enactment by a county,

municipality, or other authority that limits or regulates the

development of real property based on the development's effect on

water quality resulting from sedimentation, retention, or

erosion. The term does not include a:

(A) flood control regulation; or

(B) requirement for silt fences, vegetative cover, or other

similar requirement.

(6) "Telecommunications utility" has the meaning assigned by

Section 51.002, Utilities Code.

Added by Acts 2001, 77th Leg., ch. 210, Sec. 1, eff. Sept. 1,

2001.

Sec. 246.002. APPLICABILITY. This chapter applies only to a

critical facility that:

(1) existed on April 1, 2001; and

(2) is being expanded to provide space and facilities for

competing telecommunications utilities because of requirements

in:

(A) the Communications Act of 1934 (47 U.S.C. Section 151 et

seq.), as amended; or

(B) Subchapters G and H, Chapter 60, Utilities Code.

Added by Acts 2001, 77th Leg., ch. 210, Sec. 1, eff. Sept. 1,

2001.

Sec. 246.003. REQUEST PROCESS. (a) A regulating authority that

receives a written request by a telecommunications utility to

expand a critical facility on real property owned, leased, or

occupied by the telecommunications utility in an area governed by

impervious lot coverage regulation or sedimentation, retention,

or erosion regulation shall approve or deny the request not later

than the 60th day after the date the request is received.

(b) The regulating authority shall approve the request unless

the regulating authority finds, after a hearing, that:

(1) additional, suitable vacant land contiguous with the

proposed building site that is sufficient to satisfy the

impervious lot coverage regulation or sedimentation, retention,

or erosion regulation is not available, except:

(A) through the use of condemnation; or

(B) at a price that exceeds the average fair market value of

vacant land within a one-mile radius of the property that is the

subject of the request under Subsection (a); or

(2) the telecommunications utility did not provide an affidavit

containing the statement described in Subdivision (1).

(c) The regulating authority shall provide written notice of a

denial. The notice must specify the findings on which the

authority relied in denying the request.

(d) If a regulating authority does not make a decision before

the deadline prescribed by Subsection (a):

(1) the request is approved; and

(2) the regulating authority may not apply the authority's

impervious lot coverage regulations or sedimentation, retention,

or erosion regulations to the expansion that is the subject of

the request under Subsection (a).

Added by Acts 2001, 77th Leg., ch. 210, Sec. 1, eff. Sept. 1,

2001.

Sec. 246.004. COMMISSION JURISDICTION. The commission has

jurisdiction to enforce this chapter and to ensure that legal

requirements are enforced in a competitively neutral,

nondiscriminatory, and reasonable manner.

Added by Acts 2001, 77th Leg., ch. 210, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 250. MISCELLANEOUS REGULATORY AUTHORITY OF MUNICIPALITIES AND COUNTIES

LOCAL GOVERNMENT CODE

TITLE 7. REGULATION OF LAND USE, STRUCTURES, BUSINESSES, AND

RELATED ACTIVITIES

SUBTITLE C. REGULATORY AUTHORITY APPLYING TO MORE THAN ONE TYPE

OF LOCAL GOVERNMENT

CHAPTER 250. MISCELLANEOUS REGULATORY AUTHORITY OF MUNICIPALITIES

AND COUNTIES

Sec. 250.001. RESTRICTION ON REGULATION OF SPORT SHOOTING

RANGES. (a) In this section, "sport shooting range" means a

business establishment, private club, or association that

operates an area for the discharge or other use of firearms for

silhouette, skeet, trap, black powder, target, self-defense, or

similar recreational shooting.

(b) A governmental official may not seek a civil or criminal

penalty against a sport shooting range or its owner or operator

based on the violation of a municipal or county ordinance, order,

or rule regulating noise:

(1) if the sport shooting range is in compliance with the

applicable ordinance, order, or rule; or

(2) if no applicable noise ordinance, order, or rule exists.

(c) A person may not bring a nuisance or similar cause of action

against a sport shooting range based on noise:

(1) if the sport shooting range is in compliance with all

applicable municipal and county ordinances, orders, and rules

regulating noise; or

(2) if no applicable noise ordinance, order, or rule exists.

Added by Acts 1991, 72nd Leg., ch. 145, Sec. 1, eff. Aug. 26,

1991. Amended by Acts 2001, 77th Leg., ch. 1050, Sec. 1, eff.

Sept. 1, 2001.

Sec. 250.002. REGULATION OF AMATEUR RADIO ANTENNAS. (a) A

municipality or county may not enact or enforce an ordinance or

order that does not comply with the ruling of the Federal

Communications Commission in "Amateur Radio Preemption, 101 FCC

2nd 952 (1985)" or a regulation related to amateur radio service

adopted under 47 C.F.R. Part 97.

(b) If a municipality or county adopts an ordinance or order

involving the placement, screening, or height of an amateur radio

antenna based on health, safety, or aesthetic conditions, the

ordinance or order must:

(1) reasonably accommodate amateur communications; and

(2) represent the minimal practicable regulation to accomplish

the municipality's or county's legitimate purpose.

(c) This section does not prohibit a municipality or county from

taking any action to protect or preserve a historic, historical,

or architectural district that is established by the municipality

or county or under state or federal law.

Added by Acts 1999, 76th Leg., ch. 68, Sec. 1, eff. May 10, 1999.

Sec. 250.003. PERSONAL LIABILITY OF NONOWNERS. (a) An

individual who is an employee of the owner of real property for

which a citation for a violation of a county or municipal rule or

ordinance is issued, or of a company that manages the property on

behalf of the property owner, is not personally liable for

criminal or civil penalties resulting from the violation if, not

later than the fifth calendar day after the date the citation is

issued, the individual provides the property owner's name,

current street address, and telephone number to the enforcement

official who issues the citation or the official's superior.

(b) This section applies only to a citation for a violation

connected with real property for which a political subdivision

has issued a certificate of occupancy or a certificate of

completion with respect to the construction of improvements on

the property. This section does not prohibit a municipality or

county from issuing to an employee or contractor of the property

owner or management company a citation relating to the

construction or development of the property.

Added by Acts 2005, 79th Leg., Ch.

1344, Sec. 2, eff. June 18, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

841, Sec. 1, eff. January 1, 2010.

Sec. 250.004. AGENT FOR SERVICE; NOTICE OF CITATION. (a) The

employee of the owner or management company to whom a citation

described by Section 250.003 is issued is considered the owner's

agent for accepting service of the citation for the violation of

the county or municipal rule or ordinance. Service of the

citation on the agent has the same legal effect as service on the

owner for the purpose of fines against the owner or the property,

including a warrant or capias.

(b) The county or municipality issuing the citation shall mail

notice of the citation to the property owner at the address most

recently provided to the county or municipality by the property

owner or by the employee of the owner or management company under

Section 250.003(a). This subsection does not require a county or

municipality to mail notice using a service that provides

delivery confirmation.

Added by Acts 2005, 79th Leg., Ch.

1344, Sec. 2, eff. June 18, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

841, Sec. 2, eff. January 1, 2010.

Sec. 250.005. OTHER REMEDIES UNAFFECTED. Sections 250.003 and

250.004 do not limit the availability of remedies against a real

property owner or real property otherwise provided by law,

including fines, closure, injunction, and mandamus.

Added by Acts 2005, 79th Leg., Ch.

1344, Sec. 2, eff. June 18, 2005.

Sec. 250.006. GRAFFITI REMOVAL. (a) Except as provided by

Subsection (h), a county by order or a municipality by ordinance

may require the owner of property within the jurisdiction of the

county or municipality to remove graffiti from the owner's

property on receipt of notice from the county or municipality.

(b) The order or ordinance must provide that a county or

municipality may not give notice to a property owner under

Subsection (a) unless:

(1) the county or municipality has offered to remove the

graffiti from the owner's property free of charge; and

(2) the property owner has refused the offer.

(c) The order or ordinance must require a property owner to

remove the graffiti on or before the 15th day after the date the

property owner receives notice under Subsection (a). If the

property owner fails to remove the graffiti on or before the 15th

day after the date of receipt of the notice, the county or

municipality may remove the graffiti and charge the expenses of

removal to the property owner in accordance with a fee schedule

adopted by the county or municipality.

(d) The notice required by Subsection (a) must be given:

(1) personally to the owner in writing;

(2) by letter sent by certified mail, addressed to the property

owner at the property owner's address as contained in the records

of the appraisal district in which the property is located; or

(3) if service cannot be obtained under Subdivision (1) or (2):

(A) by publication at least once in a newspaper of general

circulation in the county or municipality;

(B) by posting the notice on or near the front door of each

building on the property to which the notice relates; or

(C) by posting the notice on a placard attached to a stake

driven into the ground on the property to which the notice

relates.

(e) The county or municipality may assess expenses incurred

under Subsection (c) against the property on which the work is

performed to remove the graffiti.

(f) To obtain a lien against the property for expenses incurred

under Subsection (c), the governing body of the county or

municipality must file a statement of expenses with the county

clerk. The statement of expenses must contain:

(1) the name of the property owner, if known;

(2) the legal description of the property; and

(3) the amount of expenses incurred under Subsection (c).

(g) A lien described by Subsection (f) attaches to the property

on the date on which the statement of expenses is filed in the

real property records of the county in which the property is

located and is subordinate to:

(1) any previously recorded lien; and

(2) the rights of a purchaser or lender for value who acquires

an interest in the property subject to the lien before the

statement of expenses is filed as described by Subsection (f).

(h) An order or ordinance described by this section must include

an exception from the requirement that an owner of property

remove graffiti from the owner's property if:

(1) the graffiti is located on transportation infrastructure;

and

(2) the removal of the graffiti would create a hazard for the

person performing the removal.

Added by Acts 2009, 81st Leg., R.S., Ch.

1130, Sec. 29, eff. September 1, 2009.






TITLE 8. ACQUISITION, SALE, OR LEASE OF PROPERTY

CHAPTER 251. MUNICIPAL RIGHT OF EMINENT DOMAIN

LOCAL GOVERNMENT CODE

TITLE 8. ACQUISITION, SALE, OR LEASE OF PROPERTY

SUBTITLE A. MUNICIPAL ACQUISITION, SALE, OR LEASE OF PROPERTY

CHAPTER 251. MUNICIPAL RIGHT OF EMINENT DOMAIN

Sec. 251.001. RIGHT OF EMINENT DOMAIN. (a) When the governing

body of a municipality considers it necessary, the municipality

may exercise the right of eminent domain for a public purpose to

acquire public or private property, whether located inside or

outside the municipality, for any of the following purposes:

(1) the providing, enlarging, or improving of a city hall;

police station; jail or other law enforcement detention facility;

fire station; library; school or other educational facility;

academy; auditorium; hospital; sanatorium; market house;

slaughterhouse; warehouse; elevator; railroad terminal; airport;

ferry; ferry landing; pier; wharf; dock or other shipping

facility; loading or unloading facility; alley, street, or other

roadway; park, playground, or other recreational facility;

square; water works system, including reservoirs, other water

supply sources, watersheds, and water storage, drainage,

treatment, distribution, transmission, and emptying facilities;

sewage system including sewage collection, drainage, treatment,

disposal, and emptying facilities; electric or gas power system;

cemetery; and crematory;

(2) the determining of riparian rights relative to the municipal

water works;

(3) the straightening or improving of the channel of any stream,

branch, or drain;

(4) the straightening, widening, or extending of any alley,

street, or other roadway; and

(5) for any other municipal purpose the governing body considers

advisable.

(b) A municipality condemning land under this section may take a

fee simple title to the property if the governing body expresses

the intention to do so.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 251.002. PROCEDURE. An exercise of the power of eminent

domain granted by this chapter is governed by Chapter 21 of the

Property Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 252. PURCHASING AND CONTRACTING AUTHORITY OF MUNICIPALITIES

LOCAL GOVERNMENT CODE

TITLE 8. ACQUISITION, SALE, OR LEASE OF PROPERTY

SUBTITLE A. MUNICIPAL ACQUISITION, SALE, OR LEASE OF PROPERTY

CHAPTER 252. PURCHASING AND CONTRACTING AUTHORITY OF

MUNICIPALITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 252.001. DEFINITIONS. In this chapter:

(1) "Bond funds" includes money in the treasury received from

the sale of bonds and includes the proceeds of bonds that have

been voted but have not been issued and delivered.

(2) "Component purchases" means purchases of the component parts

of an item that in normal purchasing practices would be purchased

in one purchase.

(3) "Current funds" includes money in the treasury, taxes in the

process of being collected in the current tax year, and all other

revenue that may be anticipated with reasonable certainty in the

current tax year.

(4) "High technology procurement" means the procurement of

equipment, goods, or services of a highly technical nature,

including:

(A) data processing equipment and software and firmware used in

conjunction with data processing equipment;

(B) telecommunications equipment and radio and microwave

systems;

(C) electronic distributed control systems, including building

energy management systems; and

(D) technical services related to those items.

(5) "Planning services" means services primarily intended to

guide governmental policy to ensure the orderly and coordinated

development of the state or of municipal, county, metropolitan,

or regional land areas.

(6) "Separate purchases" means purchases, made separately, of

items that in normal purchasing practices would be purchased in

one purchase.

(7) "Sequential purchases" means purchases, made over a period,

of items that in normal purchasing practices would be purchased

in one purchase.

(8) "Time warrant" includes any warrant issued by a municipality

that is not payable from current funds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1250, Sec. 2, eff. Sept. 1,

1989; Acts 1995, 74th Leg., ch. 207, Sec. 1, eff. May 23, 1995.

Sec. 252.002. MUNICIPAL CHARTER CONTROLS IN CASE OF CONFLICT.

Any provision in the charter of a home-rule municipality that

relates to the notice of contracts, advertisement of the notice,

requirements for the taking of sealed bids based on

specifications for public improvements or purchases, the manner

of publicly opening bids or reading them aloud, or the manner of

letting contracts and that is in conflict with this chapter

controls over this chapter unless the governing body of the

municipality elects to have this chapter supersede the charter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 749, Sec. 5, eff. Sept. 1,

1993; Acts 1993, 73rd Leg., ch. 757, Sec. 7, eff. Sept. 1, 1993.

Sec. 252.003. APPLICATION OF OTHER LAW. The purchasing

requirements of Section 361.426, Health and Safety Code, apply to

municipal purchases made under this chapter.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 17, eff. Sept. 1,

1991.

SUBCHAPTER B. COMPETITIVE BIDDING OR COMPETITIVE PROPOSALS

REQUIRED

Sec. 252.021. COMPETITIVE REQUIREMENTS FOR PURCHASES. (a)

Before a municipality may enter into a contract that requires an

expenditure of more than $50,000 from one or more municipal

funds, the municipality must:

(1) comply with the procedure prescribed by this subchapter and

Subchapter C for competitive sealed bidding or competitive sealed

proposals;

(2) use the reverse auction procedure, as defined by Section

2155.062(d), Government Code, for purchasing; or

(3) comply with a method described by Subchapter H or J, Chapter

271.

(b) A municipality may use the competitive sealed proposal

procedure for the purchase of goods or services, including high

technology items and insurance.

(c) The governing body of a municipality that is considering

using a method other than competitive sealed bidding must

determine before notice is given the method of purchase that

provides the best value for the municipality. The governing body

may delegate, as appropriate, its authority under this subsection

to a designated representative. If the competitive sealed

proposals requirement applies to the contract, the municipality

shall consider the criteria described by Section 252.043(b) and

the discussions conducted under Section 252.042 to determine the

best value for the municipality.

(d) This chapter does not apply to the expenditure of municipal

funds that are derived from an appropriation, loan, or grant

received by a municipality from the federal or state government

for conducting a community development program established under

Chapter 373 if under the program items are purchased under the

request-for-proposal process described by Section 252.042. A

municipality using a request-for-proposal process under this

subsection shall also comply with the requirements of Section

252.0215.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 56(b), eff. Aug. 28,

1989; Acts 1993, 73rd Leg., ch. 749, Sec. 1, eff. Sept. 1, 1993;

Acts 1993, 73rd Leg., ch. 757, Sec. 11, eff. Sept. 1, 1993; Acts

1995, 74th Leg., ch. 45, Sec. 1, eff. May 5, 1995; Acts 1997,

75th Leg., ch. 790, Sec. 1, eff. June 17, 1997; Acts 1999, 76th

Leg., ch. 571, Sec. 1, eff. June 18, 1999; Acts 2001, 77th Leg.,

ch. 115, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch.

436, Sec. 2, eff. May 28, 2001; Acts 2001, 77th Leg., ch. 436,

Sec. 3, eff. May 28, 2001; Acts 2001, 77th Leg., ch. 1409, Sec.

1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 217, Sec. 1,

eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 12.003,

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

434, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1213, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1272, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1272, Sec. 2, eff. September 1, 2007.

Sec. 252.0215. COMPETITIVE BIDDING IN RELATION TO HISTORICALLY

UNDERUTILIZED BUSINESS. A municipality, in making an expenditure

of more than $3,000 but less than $50,000, shall contact at least

two historically underutilized businesses on a rotating basis,

based on information provided by the comptroller pursuant to

Chapter 2161, Government Code. If the list fails to identify a

historically underutilized business in the county in which the

municipality is situated, the municipality is exempt from this

section.

Added by Acts 1993, 73rd Leg., ch. 749, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.18, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 115, Sec. 2, eff. Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

434, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.100, eff. September 1, 2007.

Sec. 252.022. GENERAL EXEMPTIONS. (a) This chapter does not

apply to an expenditure for:

(1) a procurement made because of a public calamity that

requires the immediate appropriation of money to relieve the

necessity of the municipality's residents or to preserve the

property of the municipality;

(2) a procurement necessary to preserve or protect the public

health or safety of the municipality's residents;

(3) a procurement necessary because of unforeseen damage to

public machinery, equipment, or other property;

(4) a procurement for personal, professional, or planning

services;

(5) a procurement for work that is performed and paid for by the

day as the work progresses;

(6) a purchase of land or a right-of-way;

(7) a procurement of items that are available from only one

source, including:

(A) items that are available from only one source because of

patents, copyrights, secret processes, or natural monopolies;

(B) films, manuscripts, or books;

(C) gas, water, and other utility services;

(D) captive replacement parts or components for equipment;

(E) books, papers, and other library materials for a public

library that are available only from the persons holding

exclusive distribution rights to the materials; and

(F) management services provided by a nonprofit organization to

a municipal museum, park, zoo, or other facility to which the

organization has provided significant financial or other

benefits;

(8) a purchase of rare books, papers, and other library

materials for a public library;

(9) paving drainage, street widening, and other public

improvements, or related matters, if at least one-third of the

cost is to be paid by or through special assessments levied on

property that will benefit from the improvements;

(10) a public improvement project, already in progress,

authorized by the voters of the municipality, for which there is

a deficiency of funds for completing the project in accordance

with the plans and purposes authorized by the voters;

(11) a payment under a contract by which a developer

participates in the construction of a public improvement as

provided by Subchapter C, Chapter 212;

(12) personal property sold:

(A) at an auction by a state licensed auctioneer;

(B) at a going out of business sale held in compliance with

Subchapter F, Chapter 17, Business & Commerce Code;

(C) by a political subdivision of this state, a state agency of

this state, or an entity of the federal government; or

(D) under an interlocal contract for cooperative purchasing

administered by a regional planning commission established under

Chapter 391;

(13) services performed by blind or severely disabled persons;

(14) goods purchased by a municipality for subsequent retail

sale by the municipality;

(15) electricity; or

(16) advertising, other than legal notices.

(b) This chapter does not apply to bonds or warrants issued

under Subchapter A, Chapter 571.

(c) This chapter does not apply to expenditures by a municipally

owned electric or gas utility or unbundled divisions of a

municipally owned electric or gas utility in connection with any

purchases by the municipally owned utility or divisions of a

municipally owned utility made in accordance with procurement

procedures adopted by a resolution of the body vested with

authority for management and operation of the municipally owned

utility or its divisions that sets out the public purpose to be

achieved by those procedures. This subsection may not be deemed

to exempt a municipally owned utility from any other applicable

statute, charter provision, or ordinance.

(d) This chapter does not apply to an expenditure described by

Section 252.021(a) if the governing body of a municipality

determines that a method described by Subchapter H, Chapter 271,

provides a better value for the municipality with respect to that

expenditure than the procedures described in this chapter and the

municipality adopts and uses a method described in that

subchapter with respect to that expenditure.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 47(c), eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 1001, Sec. 1, eff. Aug. 28, 1989;

Acts 1991, 72nd Leg., ch. 42, Sec. 1, eff. April 25, 1991; Acts

1993, 73rd Leg., ch. 749, Sec. 7, eff. Sept. 1, 1993; Acts 1993,

73rd Leg., ch. 757, Sec. 9, eff. Sept. 1, 1993; Acts 1995, 74th

Leg., ch. 207, Sec. 2, eff. May 23, 1995; Acts 1995, 74th Leg.,

ch. 746, Sec. 1, eff. Aug. 28, 1995; Acts 1997, 75th Leg., ch.

125, Sec. 1, eff. May 19, 1997; Acts 1997, 75th Leg., ch. 1370,

Sec. 3, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 405, Sec.

41, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1409, Sec. 2,

eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 8.290,

eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

434, Sec. 3, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.77(3), eff. April 1, 2009.

Sec. 252.023. EXEMPTIONS FROM REFERENDUM PROVISIONS. The

referendum provisions prescribed by Section 252.045 do not apply

to expenditures that are payable:

(1) from current funds;

(2) from bond funds; or

(3) by time warrants unless the amount of the time warrants

issued by the municipality for all purposes during the current

calendar year exceeds:

(A) $7,500 if the municipality's population is 5,000 or less;

(B) $10,000 if the municipality's population is 5,001 to 24,999;

(C) $25,000 if the municipality's population is 25,001 to

49,999; or

(D) $100,000 if the municipality's population is more than

50,000.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 109, Sec. 1, eff. Aug. 26,

1991.

Sec. 252.024. SELECTION OF INSURANCE BROKER. This chapter does

not prevent a municipality from selecting a licensed insurance

broker as the sole broker of record to obtain proposals and

coverages for excess or surplus insurance that provides necessary

coverage and adequate limits of coverage in structuring layered

excess coverages in all areas of risk requiring special

consideration, including public official liability, police

professional liability, and airport liability. The broker may be

retained only on a fee basis and may not receive any other

remuneration from any other source.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. PROCEDURES

Sec. 252.041. NOTICE REQUIREMENT. (a) If the competitive

sealed bidding requirement applies to the contract, notice of the

time and place at which the bids will be publicly opened and read

aloud must be published at least once a week for two consecutive

weeks in a newspaper published in the municipality. The date of

the first publication must be before the 14th day before the date

set to publicly open the bids and read them aloud. If no

newspaper is published in the municipality, the notice must be

posted at the city hall for 14 days before the date set to

publicly open the bids and read them aloud.

(b) If the competitive sealed proposals requirement applies to

the contract, notice of the request for proposals must be given

in the same manner as that prescribed by Subsection (a) for the

notice for competitive sealed bids.

(c) If the contract is for the purchase of machinery for the

construction or maintenance of roads or streets, the notice for

bids and the order for purchase must include a general

specification of the machinery desired.

(d) If the governing body of the municipality intends to issue

time warrants for the payment of any part of the contract, the

notice must include a statement of:

(1) the governing body's intention;

(2) the maximum amount of the proposed time warrant

indebtedness;

(3) the rate of interest the time warrants will bear; and

(4) the maximum maturity date of the time warrants.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 109, Sec. 2, eff. Aug. 26,

1991; Acts 1993, 73rd Leg., ch. 749, Sec. 4, eff. Sept. 1, 1993;

Acts 1993, 73rd Leg., ch. 757, Sec. 6, eff. Sept. 1, 1993.

Sec. 252.0415. PROCEDURES FOR ELECTRONIC BIDS OR PROPOSALS. (a)

A municipality may receive bids or proposals under this chapter

through electronic transmission if the governing body of the

municipality adopts rules to ensure the identification, security,

and confidentiality of electronic bids or proposals and to ensure

that the electronic bids or proposals remain effectively unopened

until the proper time.

(b) Notwithstanding any other provision of this chapter, an

electronic bid or proposal is not required to be sealed. A

provision of this chapter that applies to a sealed bid or

proposal applies to a bid or proposal received through electronic

transmission in accordance with the rules adopted under

Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1063, Sec. 6, eff. Sept. 1,

2001.

Sec. 252.042. REQUESTS FOR PROPOSALS FOR CERTAIN PROCUREMENTS.

(a) Requests for proposals made under Section 252.021 must

solicit quotations and must specify the relative importance of

price and other evaluation factors.

(b) Discussions in accordance with the terms of a request for

proposals and with regulations adopted by the governing body of

the municipality may be conducted with offerors who submit

proposals and who are determined to be reasonably qualified for

the award of the contract. Offerors shall be treated fairly and

equally with respect to any opportunity for discussion and

revision of proposals. To obtain the best final offers, revisions

may be permitted after submissions and before the award of the

contract.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 56(c), eff. Aug. 28,

1989; Acts 1995, 74th Leg., ch. 45, Sec. 2, eff. May 5, 1995.

Sec. 252.043. AWARD OF CONTRACT. (a) If the competitive sealed

bidding requirement applies to the contract for goods or

services, the contract must be awarded to the lowest responsible

bidder or to the bidder who provides goods or services at the

best value for the municipality.

(b) In determining the best value for the municipality, the

municipality may consider:

(1) the purchase price;

(2) the reputation of the bidder and of the bidder's goods or

services;

(3) the quality of the bidder's goods or services;

(4) the extent to which the goods or services meet the

municipality's needs;

(5) the bidder's past relationship with the municipality;

(6) the impact on the ability of the municipality to comply with

laws and rules relating to contracting with historically

underutilized businesses and nonprofit organizations employing

persons with disabilities;

(7) the total long-term cost to the municipality to acquire the

bidder's goods or services; and

(8) any relevant criteria specifically listed in the request for

bids or proposals.

(b-1) In addition to the considerations provided by Subsection

(b), a joint board described by Section 22.074(d), Transportation

Code, that awards contracts in the manner provided by this

chapter may consider, in determining the best value for the

board, the impact on the ability of the board to comply with

laws, rules, and programs relating to contracting with small

businesses, as defined by 13 C.F.R. Section 121.201.

(c) Before awarding a contract under this section, a

municipality must indicate in the bid specifications and

requirements that the contract may be awarded either to the

lowest responsible bidder or to the bidder who provides goods or

services at the best value for the municipality.

(d) Except as provided by Subsection (d-1), the contract must be

awarded to the lowest responsible bidder if the competitive

sealed bidding requirement applies to the contract for

construction of:

(1) highways, roads, streets, bridges, utilities, water supply

projects, water plants, wastewater plants, water and wastewater

distribution or conveyance facilities, wharves, docks, airport

runways and taxiways, drainage projects, or related types of

projects associated with civil engineering construction; or

(2) buildings or structures that are incidental to projects that

are primarily civil engineering construction projects.

(d-1) A contract for construction of a project described by

Subsection (d) that requires an expenditure of $1.5 million or

less may be awarded using the competitive sealed proposal

procedure prescribed by Section 271.116.

(e) If the competitive sealed bidding requirement applies to the

contract for construction of a facility, as that term is defined

by Section 271.111, the contract must be awarded to the lowest

responsible bidder or awarded under the method described by

Subchapter H, Chapter 271.

(f) The governing body may reject any and all bids.

(g) A bid that has been opened may not be changed for the

purpose of correcting an error in the bid price. This chapter

does not change the common law right of a bidder to withdraw a

bid due to a material mistake in the bid.

(h) If the competitive sealed proposals requirement applies to

the contract, the contract must be awarded to the responsible

offeror whose proposal is determined to be the most advantageous

to the municipality considering the relative importance of price

and the other evaluation factors included in the request for

proposals.

(i) This section does not apply to a contract for professional

services, as that term is defined by Section 2254.002, Government

Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1370, Sec. 4, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1409, Sec. 3, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

739, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

428, Sec. 1, eff. June 15, 2007.

Sec. 252.0435. SAFETY RECORD OF BIDDER CONSIDERED. In

determining who is a responsible bidder, the governing body may

take into account the safety record of the bidder, of the firm,

corporation, partnership, or institution represented by the

bidder, or of anyone acting for such a firm, corporation,

partnership, or institution if:

(1) the governing body has adopted a written definition and

criteria for accurately determining the safety record of a

bidder;

(2) the governing body has given notice to prospective bidders

in the bid specifications that the safety record of a bidder may

be considered in determining the responsibility of the bidder;

and

(3) the determinations are not arbitrary and capricious.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 58(b), eff. Aug. 28,

1989.

Sec. 252.0436. CONTRACT WITH PERSON INDEBTED TO MUNICIPALITY.

(a) A municipality by ordinance may establish regulations

permitting the municipality to refuse to enter into a contract or

other transaction with a person indebted to the municipality.

(b) It is not a violation of this chapter for a municipality,

under regulations adopted under Subsection (a), to refuse to

award a contract to or enter into a transaction with an apparent

low bidder or successful proposer that is indebted to the

municipality.

(c) In this section, "person" includes an individual, sole

proprietorship, corporation, nonprofit corporation, partnership,

joint venture, limited liability company, and any other entity

that proposes or otherwise seeks to enter into a contract or

other transaction with the municipality requiring approval by the

governing body of the municipality.

Added by Acts 2003, 78th Leg., ch. 156, Sec. 1, eff. Sept. 1,

2003.

Sec. 252.044. CONTRACTOR'S BOND. (a) If the contract is for

the construction of public works, the bidder to whom the contract

is awarded must execute a good and sufficient bond. The bond must

be:

(1) in the full amount of the contract price;

(2) conditioned that the contractor will faithfully perform the

contract; and

(3) executed, in accordance with Chapter 2253, Government Code,

by a surety company authorized to do business in the state.

(b) Repealed by Acts 1993, 73rd Leg., ch. 865, Sec. 2, eff.

Sept. 1, 1993.

(c) The governing body of a home-rule municipality by ordinance

may adopt the provisions of this section and Chapter 2253,

Government Code, relating to contractors' surety bonds,

regardless of a conflicting provision in the municipality's

charter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 865, Sec. 2, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(17), eff. Sept. 1,

1995.

Sec. 252.045. REFERENDUM ON ISSUANCE OF TIME WARRANTS. (a) If,

by the time set for letting a contract under this chapter, a

written petition with the required signatures is filed with the

municipal secretary or clerk requesting the governing body of the

municipality to order a referendum on the question of whether

time warrants should be issued for an expenditure under the

contract, the governing body may not authorize the expenditure or

finally award the contract unless the question is approved by a

majority of the votes received in the referendum. The petition

must be signed by at least 10 percent of the qualified voters of

the municipality whose names appear as property taxpayers on the

municipality's most recently approved tax rolls.

(b) If a petition is not filed, the governing body may finally

award the contract and issue the time warrants. In the absence of

a petition, the governing body may, at its discretion, order the

referendum.

(c) The provisions of Subtitles A and C, Title 9, Government

Code, relating to elections for the issuance of municipal bonds

and to the issuance, approval, registration, and sale of bonds

govern the referendum and the time warrants to the extent those

provisions are consistent with this chapter. However, the time

warrants may mature over a term exceeding 40 years only if the

governing body finds that the financial condition of the

municipality will not permit payment of warrants issued for a

term of 40 years or less from taxes that are imposed

substantially uniformly during the term of the warrants.

(d) This section does not supersede any additional rights

provided by the charter of a special-law municipality and

relating to a referendum.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 38, eff. Sept. 1,

1999.

Sec. 252.046. CIRCUMSTANCES IN WHICH CURRENT FUNDS TO BE SET

ASIDE. If an expenditure under the contract is payable by

warrants on current funds, the governing body of the municipality

by order shall set aside an amount of current funds that will

discharge the principal and interest of the warrants. Those funds

may not be used for any other purpose, and the warrants must be

discharged from those funds and may not be refunded.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 252.047. PAYMENT METHOD FOR CERTAIN CONTRACTS. If the

contract is for the construction of public works or for the

purchase of materials, equipment, and supplies, the municipality

may let the contract on a lump-sum basis or unit price basis as

the governing body of the municipality determines. If the

contract is let on a unit price basis, the information furnished

to bidders must specify the approximate quantity needed, based on

the best available information, but payment to the contractor

must be based on the actual quantity constructed or supplied.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 252.048. CHANGE ORDERS. (a) If changes in plans or

specifications are necessary after the performance of the

contract is begun or if it is necessary to decrease or increase

the quantity of work to be performed or of materials, equipment,

or supplies to be furnished, the governing body of the

municipality may approve change orders making the changes.

(b) The total contract price may not be increased because of the

changes unless additional money for increased costs is

appropriated for that purpose from available funds or is provided

for by the authorization of the issuance of time warrants.

(c) If a change order involves a decrease or an increase of

$25,000 or less, the governing body may grant general authority

to an administrative official of the municipality to approve the

change orders.

(d) The original contract price may not be increased under this

section by more than 25 percent. The original contract price may

not be decreased under this section by more than 25 percent

without the consent of the contractor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 706, Sec. 1, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 746, Sec. 2, eff. Aug. 28, 1995.

Sec. 252.049. CONFIDENTIALITY OF INFORMATION IN BIDS OR

PROPOSALS. (a) Trade secrets and confidential information in

competitive sealed bids are not open for public inspection.

(b) If provided in a request for proposals, proposals shall be

opened in a manner that avoids disclosure of the contents to

competing offerors and keeps the proposals secret during

negotiations. All proposals are open for public inspection after

the contract is awarded, but trade secrets and confidential

information in the proposals are not open for public inspection.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 252.050. LEASE-PURCHASE OR INSTALLMENT PURCHASE OF REAL

PROPERTY. (a) This section applies only to a lease-purchase or

installment purchase of real property financed by the issuance of

certificates of participation.

(b) The governing body of a municipality may not make an

agreement under which the municipality is a lessee in a

lease-purchase of real property or is a purchaser in an

installment purchase of real property unless the governing body

first obtains an appraisal by a qualified appraiser who is not an

employee of the municipality. The purchase price may not exceed

the fair market value of the real property, as shown by the

appraisal.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 10, Sec. 2, eff.

Oct. 18, 1989.

SUBCHAPTER D. ENFORCEMENT

Sec. 252.061. INJUNCTION. If the contract is made without

compliance with this chapter, it is void and the performance of

the contract, including the payment of any money under the

contract, may be enjoined by:

(1) any property tax paying resident of the municipality; or

(2) a person who submitted a bid for a contract for which the

competitive sealed bidding requirement applies, regardless of

residency, if the contract is for the construction of public

works.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

979, Sec. 1, eff. September 1, 2009.

Sec. 252.062. CRIMINAL PENALTIES. (a) A municipal officer or

employee commits an offense if the officer or employee

intentionally or knowingly makes or authorizes separate,

sequential, or component purchases to avoid the competitive

bidding requirements of Section 252.021. An offense under this

subsection is a Class B misdemeanor.

(b) A municipal officer or employee commits an offense if the

officer or employee intentionally or knowingly violates Section

252.021, other than by conduct described by Subsection (a). An

offense under this subsection is a Class B misdemeanor.

(c) A municipal officer or employee commits an offense if the

officer or employee intentionally or knowingly violates this

chapter, other than by conduct described by Subsection (a) or

(b). An offense under this subsection is a Class C misdemeanor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1250, Sec. 3, eff. Sept. 1,

1989.

Sec. 252.063. REMOVAL; INELIGIBILITY. (a) The final conviction

of a municipal officer or employee for an offense under Section

252.062(a) or (b) results in the immediate removal from office or

employment of that person.

(b) For four years after the date of the final conviction, the

removed officer or employee is ineligible:

(1) to be a candidate for or to be appointed or elected to a

public office in this state;

(2) to be employed by the municipality with which the person

served when the offense occurred; and

(3) to receive any compensation through a contract with that

municipality.

(c) This section does not prohibit the payment of retirement or

workers' compensation benefits to the removed officer or

employee.

Added by Acts 1989, 71st Leg., ch. 1250, Sec. 4, eff. Sept. 1,

1989.



CHAPTER 253. SALE OR LEASE OF PROPERTY BY MUNICIPALITIES

LOCAL GOVERNMENT CODE

TITLE 8. ACQUISITION, SALE, OR LEASE OF PROPERTY

SUBTITLE A. MUNICIPAL ACQUISITION, SALE, OR LEASE OF PROPERTY

CHAPTER 253. SALE OR LEASE OF PROPERTY BY MUNICIPALITIES

Sec. 253.001. SALE OF PARK LAND, MUNICIPAL BUILDING SITE, OR

ABANDONED ROADWAY. (a) Except as provided by Subsection (b),

the governing body of a municipality may sell and convey land or

an interest in land that the municipality owns, holds, or claims

as a public square, park, or site for the city hall or other

municipal building or that is an abandoned part of a street or

alley. A sale under this section may include the improvements on

the property.

(b) Land owned, held, or claimed as a public square or park may

not be sold unless the issue of the sale is submitted to the

qualified voters of the municipality at an election and is

approved by a majority of the votes received at the election;

provided, however, this provision shall not apply to the sale of

land or right-of-way for drainage purposes to a district, county,

or corporation acting on behalf of a county or district.

(c) To effect the sale, the governing body shall adopt an

ordinance directing the municipality's mayor or city manager to

execute the conveyance.

(d) The proceeds of the sale may be used only to acquire and

improve property for the purposes for which the sold property was

used. Failure to so use the proceeds, however, does not impair

the title to the sold property acquired by a purchaser for a

valuable consideration.

(e) Subsection (b) does not apply to a conveyance of park land

that:

(1) is owned by a home-rule municipality with a population of

less than 80,000 and that is located in a county bordering the

Gulf of Mexico;

(2) is one acre or less;

(3) is part of a park that is 100 acres or less;

(4) is sold or is conveyed as a sale to the owner of adjoining

property; and

(5) is conveyed pursuant to a resolution or an ordinance that:

(A) is adopted under this section;

(B) requires the sale to be with an owner of adjoining property

for fair market value as determined by an independent appraisal

obtained by the municipality; and

(C) has an effective date before December 31, 1995.

(f) The election requirements of Subsection (b) do not apply to

a conveyance of a park if:

(1) the park is owned by a home-rule municipality with a

population of more than one million;

(2) it is a park of two acres or less;

(3) the park is no longer usable and functional as a park;

(4) the proceeds of the sale will be used to acquire land for

park purposes;

(5) a public hearing on the proposed conveyance is held by the

governing body of the home-rule municipality and that body finds

that the property is no longer usable and functional as a park;

and

(6) the park is conveyed pursuant to an ordinance adopted by the

governing body of the home-rule municipality, unless within 60

days from the date of the public hearing the governing body of

the home-rule municipality is presented with a petition opposing

the conveyance which contains the name, address, and date of

signature of no less than 1,500 registered voters residing within

the municipal limits of the municipality; then, the governing

body of the home-rule municipality shall either deny the

conveyance or shall approve the conveyance subject to the

election required in Subsection (b); or

(7) the conveyance involves an exchange of two existing parks,

situated within a home-rule municipality with a population of

more than one million, that together total 1.5 acres or less in

size, that are located within 1,000 feet of each other, that are

located in an industrial area, that have been found in a public

hearing to no longer be usable and functional as parks, and that

are conveyed pursuant to an ordinance, adopted by the governing

body of that municipality, that has an effective date before

December 1, 1993.

(g) A sale made under Subsection (e) or (j) is exempt from the

notice and bidding requirements in Chapter 272.

(h) Expired.

(i) Subsection (b) does not apply to a conveyance of park land

that is:

(1) owned by a home-rule municipality with a population of more

than 625,000;

(2) less than three acres and part of a larger park that is

located in a flood plain or floodway;

(3) not actively used for recreational purposes;

(4) sold or conveyed as an interest in land to the owner of an

interest in the adjoining property; and

(5) conveyed pursuant to a resolution or an ordinance that has

an effective date before December 31, 2004.

(j) Subsection (b) does not apply to a conveyance of park land

that is:

(1) owned by a home-rule municipality with a population of less

than 100,000;

(2) one-third acre or less;

(3) part of a park that is five acres or less; and

(4) sold or conveyed as a sale to the owner of adjoining

property as provided by a resolution or ordinance that has an

effective date before December 31, 2007.

(k) A petition for the judicial review of the sale of park land

under Subsection (j) must be filed on or before the 30th day

after the date the ordinance or resolution is adopted. A

petition filed after the period prescribed by this subsection is

barred.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 328, Sec. 14, eff. Sept. 1,

1989; Acts 1989, 71st Leg., ch. 597, Sec. 1, eff. Aug. 28, 1989;

Acts 1993, 73rd Leg., ch. 179, Sec. 1, eff. May 17, 1993; Acts

1995, 74th Leg., ch. 344, Sec. 1, eff. Aug. 28, 1995; Acts 1997,

75th Leg., ch. 33, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th

Leg., ch. 62, Sec. 13.18, eff. Sept. 1, 1999; Acts 2001, 77th

Leg., ch. 754, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

633, Sec. 1, eff. June 15, 2007.

Sec. 253.002. TRANSACTIONS CONCERNING AN ISLAND, FLAT, OR

SUBMERGED LAND. (a) A municipality may sell, convey, lease, or

provide an option to all or a part of an island, flat, or

submerged land the municipality owns and may make development

plans and contracts for these purposes, at the times and on the

terms that the governing body determines are proper and in the

public interest, if the state or the Republic of Texas

relinquished its interest in the land to the municipality before

April 23, 1953.

(b) For a home-rule municipality the charter of which authorizes

a referendum on such a transaction, the governing body may make

the transaction without advertising or receiving bids, but the

transaction may not take effect unless either it has been

approved at a referendum ordered for that purpose or the period

for the submission of a petition for a referendum on the

transaction has expired.

(c) This section does not grant or convey to a municipality

title to oil, gas, or other minerals.

(d) This section prevails over any conflicting charter provision

of a home-rule municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 253.003. PURCHASE AND SALE OF FEDERAL PROPERTY. (a) The

governing body of a municipality with fewer than 10,000

inhabitants may purchase for municipal purposes any real

property, including improvements on the property, that the

federal government offers for sale to the municipality.

(b) If the purpose for which property purchased under this

section ceases to exist or if the property is no longer needed

for the purpose, the governing body may sell and convey the

property for the highest obtainable price.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 253.004. GRANT OR LEASE OF PROPERTY FOR JUVENILE BOARD. A

home-rule municipality by grant or lease may donate to the county

in which the municipality is located any unimproved land for use

by a juvenile board of the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 253.005. LEASE OF OIL, GAS, OR MINERAL LAND. (a) Except

as provided by Subsection (b), a municipality may lease oil, gas,

or mineral land that it owns, in the manner and on the terms that

the governing body of the municipality determines, for the

benefit of the municipality. A lease under this section is not a

sale under the law governing the sale of municipal land.

(b) A municipality may lease under this section a street, alley,

or public square in the municipality if the lease prohibits the

lessee from using the surface of the land for drilling,

production, or other operations. In this subsection, "public

square" does not include a dedicated public park.

(c) A well may not be drilled in the thickly settled part of the

municipality or within 200 feet of a private residence.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

446, Sec. 1, eff. June 19, 2009.

Sec. 253.006. LEASE OF MUNICIPAL HOSPITAL OR SWIMMING POOL. (a)

The governing body of a municipality with a population of 65,000

or less may lease all or part of a hospital owned by the

municipality, to be operated by the lessee as a public hospital.

(b) The governing body of any municipality may lease a swimming

pool owned by the municipality, to be operated by the lessee as a

public swimming pool.

(c) A lease under this section must:

(1) be authorized by ordinance or resolution adopted by the

governing body;

(2) be executed on behalf of the municipality by the mayor and

the municipal secretary or clerk;

(3) be impressed with the municipal seal; and

(4) cover a period of not more than 50 years.

(d) A lease under this section is subject to the terms agreed to

by the governing body and the lessee.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 253.007. SALE OR LEASE OF COMPUTER SOFTWARE BY CERTAIN

MUNICIPALITIES. (a) This section applies only to a municipality

that has a population of more than 5,000.

(b) A municipality that independently or in conjunction with any

person develops automated information systems software may

contract with a person for the sale, lease, marketing, or other

distribution of the software. Any release of municipally

developed automated information systems software must be under a

contract that provides that the municipality will receive a

royalty, license right, or other appropriate compensation for

developing the software. The provisions of Chapter 552,

Government Code, governing the cost of making copies of public

records do not apply to automated information systems software

subject to a contract under this section.

(c) In this section, "automated information systems software"

means any procedure or software that is designed, operated, or

maintained to collect, record, process, store, retrieve, display,

or transmit information.

(d) Notwithstanding any other provision of this section, this

section does not apply to the cost of production for public

inspection or copying of public records collected, assembled, or

maintained through use of the software, which cost is governed by

Subchapter F, Chapter 552, Government Code, without regard to the

cost of developing the software.

Added by Acts 1993, 73rd Leg., ch. 505, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1993, 73rd Leg., ch. 428, Sec. 7, eff. Aug.

30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(88), (100),

eff. Sept. 1, 1995.

Sec. 253.008. SALE OF REAL PROPERTY BY PUBLIC AUCTION. (a) The

governing body of a municipality may sell real property owned by

the municipality by public auction or by sealed bid under Section

272.001.

(b) To sell real property by public auction, the governing body

of a municipality shall publish notice of the auction before the

20th day before the date the auction is held. The notice for sale

of the real property must be published once a week for three

consecutive weeks before the date the auction is held in a

newspaper of general circulation in the county in which the

municipality is located and, if the real property is located in

another county, in a newspaper of general circulation in the

county in which the real property is located. The notice must

include a description of the real property, including its

location, and the date, time, and location at which the auction

is to be held.

Added by Acts 1993, 73rd Leg., ch. 206, Sec. 1, eff. Aug. 30,

1993. Renumbered from Local Government Code Sec. 253.007 by Acts

1995, 74th Leg., ch. 76, Sec. 17.01(39), eff. Sept. 1, 1995.

Sec. 253.009. CONVEYANCE OF ADJOINING PROPERTY TO MUNICIPAL

DEVELOPMENT CORPORATION. (a) A municipality may convey to a

municipally created economic development corporation, including a

development corporation organized under the Development

Corporation Act (Subtitle C1, Title 12), real property that has

been conveyed by gift to the municipality or conveyed to the

municipality as part of a legal settlement and that is adjacent

to an area designated for development by the corporation.

(b) A municipality may convey property under Subsection (a) for

any fair consideration approved by the governing body of the

municipality. For a conveyance under this section to be

effective, the governing body must adopt an ordinance that:

(1) describes the property to be conveyed;

(2) requires the conveyance to comply with the requirements of

Section 5.022, Property Code, except a covenant of general

warranty is not required; and

(3) states the consideration paid.

(c) A municipality may convey the property under this section

without complying with the other notice or bidding requirements

prescribed by other law, including Section 272.001.

Added by Acts 1999, 76th Leg., ch. 1186, Sec. 1, eff. June 18,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.17, eff. April 1, 2009.

Sec. 253.010. SALE OF REAL PROPERTY TO CERTAIN NONPROFIT OR

RELIGIOUS ORGANIZATIONS. (a) Notwithstanding any other

provision of law, the governing body of a municipality may

provide for the manner in which any land acquired by the

municipality may be sold if the land is sold to:

(1) a nonprofit organization that develops housing for

low-income individuals and families as a primary activity to

promote community-based revitalization of the municipality;

(2) a nonprofit corporation described by 26 U.S.C. Section

501(c)(3) that:

(A) has been incorporated in this state for at least one year;

(B) has a corporate purpose to develop affordable housing that

is stated in its articles of incorporation, bylaws, or charter;

(C) has at least one-fourth of its board of directors residing

in the municipality; and

(D) engages primarily in the building, repair, rental, or sale

of housing for low-income individuals and families; or

(3) a religious organization that:

(A) owns other property located in the municipality that is

exempt from taxation under Section 11.20, Tax Code; and

(B) has entered into a written agreement with the municipality

regarding the revitalization of the land.

(b) A municipality operating under this section may by ordinance

determine the individuals and families who qualify as low-income

individuals and families under Subsection (a)(1) or (2). In

adopting an ordinance under this subsection, the municipality

shall consider median income of individuals and median family

income in the area.

Added by Acts 1995, 74th Leg., ch. 550, Sec. 1, eff. June 13,

1995. Amended by Acts 1997, 75th Leg., ch. 712, Sec. 1, eff. June

17, 1997; Acts 1999, 76th Leg., ch. 181, Sec. 1, eff. Aug. 30,

1999; Acts 1999, 76th Leg., ch. 817, Sec. 3, eff. Sept. 1, 1999.

Redesignated from Tax Code, Sec. 34.015 and amended by Acts 2001,

77th Leg., ch. 1420, Sec. 18.005, eff. Sept. 1, 2001; Acts 2001,

77th Leg., ch. 1430, Sec. 33, eff. Sept. 1, 2001.

Sec. 253.011. CONVEYANCE TO NONPROFIT CORPORATION FOR PUBLIC

USE. (a) In this section, "nonprofit organization" means an

organization exempt from federal taxation under Section

501(c)(3), Internal Revenue Code of 1986, as amended.

(b) This section does not apply to a municipality with a

population of 1.9 million or more.

(c) A municipality may transfer to a nonprofit organization, for

consideration described by this section, real property or an

interest in real property without complying with the notice and

bidding requirements of Section 272.001(a) or other law.

(d) Consideration for the transfer authorized by this section

shall be in the form of an agreement between the parties that

requires the nonprofit organization to use the property in a

manner that primarily promotes a public purpose of the

municipality. If the nonprofit organization at any time fails to

use the property in that manner, ownership of the property

automatically reverts to the municipality.

(e) The municipality shall transfer the property by an

appropriate instrument of transfer. The instrument must include a

provision that:

(1) requires the nonprofit organization to use the property in a

manner that primarily promotes a public purpose of the

municipality; and

(2) indicates that ownership of the property automatically

reverts to the municipality if the nonprofit organization at any

time fails to use the property in that manner.

(f) Provided, however, that if the real property to be

transferred lies outside the municipality's corporate limits and

outside the county where 80 percent of the municipality's

residents reside, the municipality must obtain the consent of the

county commissioners court in the county where the real property

is located.

Added by Acts 2001, 77th Leg., ch. 784, Sec. 1, eff. Sept. 1,

2001.

Sec. 253.012. CONVEYANCE TO ECONOMIC DEVELOPMENT CORPORATION BY

CERTAIN MUNICIPALITIES. (a) In this section, "economic

development corporation" means a Type A corporation governed by

Chapter 504 or a Type B corporation governed by Chapter 505.

(b) This section applies only to a municipality with a

population of 20,000 or less.

(c) A municipality may transfer to an economic development

corporation, for consideration described by this section, real

property or an interest in real property without complying with

the notice and bidding requirements of Section 272.001(a) or

other law.

(d) Consideration for a transfer authorized by this section is

in the form of an agreement between the parties that requires the

economic development corporation to use the property in a manner

that primarily promotes a public purpose of the municipality. If

the economic development corporation at any time fails to use the

property in that manner, ownership of the property automatically

reverts to the municipality.

(e) The municipality shall transfer the property by an

appropriate instrument of transfer. The instrument must include

a provision that:

(1) requires the economic development corporation to use the

property in a manner that primarily promotes a public purpose of

the municipality; and

(2) indicates that ownership of the property automatically

reverts to the municipality if the nonprofit organization at any

time fails to use the property in that manner.

(f) A municipality may not transfer property to an economic

development corporation under this section if the municipality

acquired the property through eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

1158, Sec. 1, eff. June 19, 2009.



CHAPTER 254. ACQUISITION AND DEVELOPMENT OF ISLAND PROPERTY

LOCAL GOVERNMENT CODE

TITLE 8. ACQUISITION, SALE, OR LEASE OF PROPERTY

SUBTITLE A. MUNICIPAL ACQUISITION, SALE, OR LEASE OF PROPERTY

CHAPTER 254. ACQUISITION AND DEVELOPMENT OF ISLAND PROPERTY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 254.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a municipality located on a channel, canal, bay, inlet,

or lake connected to the Gulf of Mexico.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

Sec. 254.002. DEFINITIONS. In this chapter:

(1) "Board" means a board of trustees established under Section

254.021.

(2) "Island property" means:

(A) land located on an island in the channel, canal, bay, inlet,

or lake on which the municipality is located; and

(B) facilities and improvements related to land described by

Paragraph (A).

(3) "Obligation" includes a bond.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

Sec. 254.003. AUTHORITY REGARDING ISLAND PROPERTY. A

municipality may construct, acquire, lease as lessor or lessee,

improve, enlarge, extend, repair, maintain, replace, develop, or

operate facilities and improvements necessary or convenient for

the proper administration of island property owned by the

municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

Sec. 254.004. APPLICABILITY OF OTHER LAW. Except to the extent

that it conflicts with this chapter, Subchapter B, Chapter 1502,

Government Code, applies to revenue obligations issued under this

chapter, and a municipality to which this chapter applies has,

with respect to a revenue obligation issued under this chapter,

each power granted by that subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

SUBCHAPTER B. MANAGEMENT AND CONTROL OF ISLAND PROPERTY; BOARD OF

TRUSTEES

Sec. 254.021. MANAGEMENT AND CONTROL BY GOVERNING BODY OR BOARD

OF TRUSTEES. (a) An ordinance authorizing the issuance of

obligations under this chapter may provide that, while the

principal of or interest on the obligations is outstanding,

management and control of island property owned by the

municipality and of the revenue generated by the island property

is in:

(1) the governing body of the municipality; or

(2) a board of trustees named in the ordinance.

(b) A board may consist of not more than nine members.

(c) Notwithstanding Subsection (a), if the municipality is

operating under a home-rule charter that requires that island

property be managed or controlled by a board of trustees or

commission, the charter controls and a reference in this chapter

to a board of trustees is a reference to the board or commission

provided in the charter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

Sec. 254.022. ORGANIZATION AND DUTIES OF BOARD. (a) Except as

otherwise provided by a charter provision described by Section

254.021(c), an ordinance under Section 254.021(a) that places

management and control of island property in a board may:

(1) specify the board members' compensation;

(2) specify the members' terms of office;

(3) specify the members' powers and duties;

(4) provide for the election or appointment of the members'

successors; and

(5) specify any other matter relating to the members'

organization and duties.

(b) On any matter not covered by the ordinance or the municipal

charter, the board is governed by the laws and rules governing

the governing body of the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

Sec. 254.023. CHARACTER OF BOARD; GENERAL POWERS. (a) A board

is a body politic and corporate.

(b) The board may:

(1) manage, control, maintain, and operate the island property;

(2) employ a general manager and any other officer, employee, or

representative the board considers appropriate;

(3) prepare and adopt a budget, set charges for a service or

facility, authorize an expenditure, and manage and control the

income and revenue of the island property;

(4) determine policies and adopt rules and procedures for the

operation of the island property;

(5) acquire property or an interest in property to accomplish

the purposes of this chapter and construct an improvement or

facility on the property;

(6) contract in its own name, but not in the name of the

municipality;

(7) sue and be sued in its own name;

(8) adopt, use, and alter a corporate seal; and

(9) establish a security force and commission as a peace officer

an employee of the force who is licensed by the Commission on Law

Enforcement Officer Standards and Education.

(c) A person commissioned as a peace officer under this chapter

has each right, privilege, obligation, and duty of other peace

officers in this state while on the property under control of the

board or in the actual course and scope of the person's

employment.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

Sec. 254.024. COMPETITIVE BIDDING. (a) The board may award a

contract involving the expenditure of more than $15,000 only by

competitive bidding.

(b) Competitive bidding is not required:

(1) for a contract for:

(A) personal or professional services;

(B) a real estate transaction;

(C) operation of an improvement or facility under a specific

agreement for a limited term; or

(D) insurance; or

(2) if the board determines that the delay posed by the

competitive bidding procedure would prevent or substantially

impair the operation of island property.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

SUBCHAPTER C. OBLIGATIONS

Sec. 254.051. AUTHORITY OF MUNICIPALITY TO ISSUE OBLIGATIONS.

The governing body of a municipality by ordinance may issue in

the name of the municipality obligations payable from taxes,

revenue, or both to provide money for a facility or improvement

under this chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

Sec. 254.052. ELECTION. (a) Obligations payable from ad

valorem taxes, other than refunding obligations, may be issued

only if authorized at an election held under Chapter 1251,

Government Code.

(b) Notwithstanding any law or charter provision to the

contrary, an election is not required to authorize the issuance

under this chapter of obligations payable solely from revenue if:

(1) the obligations are not:

(A) a debt of the municipality; or

(B) a pledge of the faith and credit of the municipality; and

(2) the owner or holder of an obligation is not entitled to

demand payment from money raised by taxation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

Sec. 254.053. AUTHORITY OF BOARD TO ISSUE OBLIGATIONS. A board

by resolution may issue in the name of the board, with the

consent of the governing body of the municipality:

(1) obligations payable from revenue in the manner provided by

this chapter and refund previously issued obligations;

(2) expense notes drawn against the revenues of the board to pay

expenses during the fiscal year of the board in which the notes

are issued; and

(3) certificates of participation in contractual obligations to

pay money.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

Sec. 254.054. LIMITATION ON AGGREGATE AMOUNT OF EXPENSE NOTES.

The aggregate amount of expense notes issued under Section

254.053(2) that are outstanding at any time during a fiscal year

may not exceed 50 percent of the difference between:

(1) the revenue of the board budgeted for that fiscal year; and

(2) the principal of and interest on board obligations other

than expense notes to be paid from the revenue of the board

during that fiscal year.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

Sec. 254.055. MATURITY OF OBLIGATION. An obligation issued

under this chapter must mature not later than 40 years after its

date of issuance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

Sec. 254.056. SIGNATURES; SEAL. (a) An obligation issued by a

municipality under this chapter must be:

(1) signed by the mayor or the presiding officer of the

municipality;

(2) countersigned by the municipality's secretary or clerk; and

(3) impressed with the seal of the municipality.

(b) An obligation authorized by the board under this chapter

must be:

(1) signed by the presiding officer of the board;

(2) countersigned by the secretary or assistant secretary; and

(3) impressed with the seal of the board.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

Sec. 254.057. SALE OF OBLIGATIONS. (a) A municipality or board

may sell obligations issued under this chapter at public or

private sale under terms the governing body or the board

determines to be the most advantageous and reasonably obtainable.

(b) Subsection (a) applies to obligations payable from revenue

notwithstanding any restriction in a municipal charter to the

contrary.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

Sec. 254.058. CONTENTS OF ORDINANCE OR RESOLUTION. (a) The

ordinance of the governing body or the resolution of the board

authorizing the issuance of revenue obligations may:

(1) provide for the flow of funds, the establishment and

maintenance of an interest and sinking fund, reserve fund, or

other fund, and the depositing of money; and

(2) contain any covenant, as considered appropriate, with

respect to the obligations, the pledged revenue, and the

operation and maintenance of the island property.

(b) The ordinance or resolution or another proceeding may:

(1) prohibit the further issuance of obligations payable from

the pledged revenue; or

(2) reserve the right to issue additional obligations to be

secured by a pledge of and payable from the net revenue on a

parity with, or subordinate to, the lien and pledge securing the

obligations being issued, subject to any condition provided by

the ordinance, resolution, or other proceeding.

(c) The ordinance, resolution, or other proceeding may:

(1) provide that surplus net revenue received from the operation

of the island property may be used for the payment of the

principal of and interest on any obligations payable from taxes

issued by the municipality under this chapter; and

(2) contain other provisions and covenants.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

Sec. 254.059. REVIEW AND APPROVAL OF CONTRACTS RELATING TO

REVENUE OBLIGATIONS. (a) If revenue obligations issued under

this chapter state that they are secured by a pledge of the

proceeds from a contract, a copy of the contract and of the

proceedings authorizing the contract must be submitted to the

attorney general for approval.

(b) The approval by the attorney general of the obligations is

approval of the contract.

(c) After approval, the contract is incontestable except for

forgery or fraud.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

Sec. 254.060. SECURITY FOR AND PAYMENT OF OBLIGATIONS PAYABLE

FROM REVENUE. (a) Revenue obligations issued under this chapter

may be secured solely by and paid from a pledge of the net

revenue derived from the operation of island property, including

revenue from leases, subleases, sales, or contracts for sale

entered into by the municipality or the board of trustees with

respect to the island property. For purposes of this subsection,

the net revenue is an amount equal to the gross revenue derived

from the operation of the island property less the reasonable

expenses of maintaining and operating the island property.

(b) While the principal of or interest on obligations is

outstanding, the issuer shall:

(1) impose and collect charges in an amount sufficient to pay:

(A) maintenance and operation expenses of the island property;

(B) the interest on the obligations as it accrues; and

(C) the principal of the obligations as the obligations mature;

and

(2) make any other payment prescribed by the ordinance or

resolution authorizing or other proceeding relating to the

issuance of the obligations.

(c) In addition to the security provided by Subsection (a),

obligations may be secured by a trust indenture and a mortgage or

deed of trust lien or other security interest on island property.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

Sec. 254.061. USE OF CERTAIN PROCEEDS. From the proceeds from

the sale of obligations issued under this chapter, there may be

appropriated or set aside:

(1) an amount for the payment of interest expected to accrue

while an island property facility or improvement is under

construction;

(2) an amount necessary to pay expenses related to the issuance,

sale, and delivery of the obligations; and

(3) an amount required by the ordinance or resolution

authorizing the issuance of the obligations to be deposited to

the credit of a reserve or other fund.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

Sec. 254.062. LEASE OR SALE OF ISLAND PROPERTY. (a) In

connection with the issuance of revenue obligations, a

municipality or board may lease, sublease, or sell island

property to be constructed or acquired with the proceeds of the

obligations.

(b) A lease, sublease, or contract of sale may contain any

provision that the municipality or board considers advantageous.

(c) A lease, sublease, or contract of sale may provide for the

lessee or purchaser of the island property to make payments in

amounts adequate to pay the principal of and interest and premium

on the obligations when they become due.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

Sec. 254.063. ENCUMBRANCE OF ISLAND PROPERTY IMPROVEMENTS OR

FACILITIES FINANCED BY OBLIGATIONS PAYABLE FROM AD VALOREM TAXES.

A municipality may not encumber an island property improvement

or facility financed by obligations payable from ad valorem taxes

unless authorized at the election required by Section 254.052.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

SUBCHAPTER D. REFUNDING OBLIGATIONS

Sec. 254.081. APPLICABILITY OF LAW RELATING TO ORIGINAL

OBLIGATIONS. The provisions of this chapter relating to original

obligations apply to refunding obligations issued under this

chapter to the extent the provisions can be made to apply.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

Sec. 254.082. AUTHORITY TO ISSUE TAX REFUNDING OBLIGATIONS. The

governing body of a municipality may issue tax obligations under

this chapter to refund outstanding tax obligations.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

Sec. 254.083. AUTHORITY TO ISSUE REVENUE REFUNDING OBLIGATIONS.

The governing body of a municipality or a board with the approval

of the governing body may issue revenue obligations under this

chapter to refund outstanding revenue obligations.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

Sec. 254.084. TERMS OF ISSUANCE OF REVENUE REFUNDING

OBLIGATIONS. (a) Revenue refunding obligations may:

(1) be combined with new or original revenue obligations into

one series or issue;

(2) be issued to refund obligations of more than one series or

issue;

(3) combine the pledges securing the obligations to be refunded

to secure the revenue refunding obligations; or

(4) be secured by a pledge of other or additional net revenue.

(b) A revenue refunding obligation may bear interest at a rate

higher than that of the obligation to be refunded.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

Sec. 254.085. REGISTRATION OF REFUNDING OBLIGATIONS BY

COMPTROLLER. (a) Except as provided by Subsection (b), the

comptroller shall register refunding obligations on surrender and

cancellation of the obligations to be refunded.

(b) The comptroller shall register refunding obligations without

the surrender and cancellation of the obligations to be refunded

if:

(1) the ordinance or resolution authorizing the issuance of the

refunding obligations requires that:

(A) the obligations be sold at public or private sale; and

(B) the proceeds from the sale be deposited:

(i) in a place where the obligations to be refunded are payable;

or

(ii) with the comptroller; and

(2) the refunding obligations are issued in an amount sufficient

to pay the principal of and interest on the obligations to be

refunded to the option or maturity date of the obligations.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.

Sec. 254.086. ESCROW AGREEMENT. (a) The proceeds from revenue

refunding obligations that are deposited as provided by Section

254.085(b)(1)(B) shall be held under an escrow agreement so that

the proceeds and interest earned on the proceeds will be

available to pay the principal of and interest on the obligations

to be refunded as each becomes due.

(b) The escrow agreement may provide that the proceeds may,

until needed to pay principal and interest, be invested in direct

obligations of the United States.

(c) Interest earned on an investment described by Subsection (b)

may be:

(1) pledged to the payment of the principal of and interest on

the obligations to be refunded or the refunding obligations; or

(2) considered as revenue of the island property.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 9, eff. Sept. 1,

1999.



CHAPTER 261. COUNTY RIGHT OF EMINENT DOMAIN

LOCAL GOVERNMENT CODE

TITLE 8. ACQUISITION, SALE, OR LEASE OF PROPERTY

SUBTITLE B. COUNTY ACQUISITION, SALE, OR LEASE OF PROPERTY

CHAPTER 261. COUNTY RIGHT OF EMINENT DOMAIN

Sec. 261.001. RIGHT OF EMINENT DOMAIN. (a) A county may

exercise the right of eminent domain to condemn and acquire land,

an easement in land, or a right-of-way if the acquisition is

necessary for the construction of a jail, courthouse, hospital,

or library, or for another public purpose authorized by law.

(b) The right of eminent domain conferred by this section

extends to public or private land, but not to land used for

cemetery purposes.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 261.002. PROCEDURE. The condemnation proceedings must be

instituted in the name of the county and under the direction of

the commissioners court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 261.003. APPEAL. (a) An appeal from a finding and

assessment of damages made as prescribed by Chapter 21, Property

Code, does not suspend work by the county that relates to the

land the county seeks to acquire.

(b) A county is not required to give a bond in an appealed case.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 262. PURCHASING AND CONTRACTING AUTHORITY OF COUNTIES

LOCAL GOVERNMENT CODE

TITLE 8. ACQUISITION, SALE, OR LEASE OF PROPERTY

SUBTITLE B. COUNTY ACQUISITION, SALE, OR LEASE OF PROPERTY

CHAPTER 262. PURCHASING AND CONTRACTING AUTHORITY OF COUNTIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 262.001. APPOINTMENT OF AGENT TO MAKE CONTRACTS. (a) The

commissioners court of a county may appoint an agent to make a

contract on behalf of the county for:

(1) erecting or repairing a county building;

(2) supervising the erecting or repairing of a county building;

or

(3) any other purpose authorized by law.

(b) A contract or other act of an agent appointed under this

section that is properly executed on behalf of the county and is

within the agent's authority binds the county to the contract for

all purposes.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 262.002. AUTHORITY TO PURCHASE ROAD EQUIPMENT AND TIRES

THROUGH COMPTROLLER. (a) The commissioners court of a county

may purchase through the comptroller road machinery and

equipment, tires, and tubes to be used by the county.

(b) The commission must purchase an item under this section on

competitive bids and in accordance with any rules of the

commission.

(c) A purchase under this section must be made on the

requisition of the commissioners court. When the court sends the

requisition to the commission, the court must include with the

requisition a general description of the item desired and a

certification of the funds available to pay for the item.

(d) The commission may adopt rules to carry out the purpose of

this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.101, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.102, eff. September 1, 2007.

Sec. 262.003. SMALL, SOLE-SOURCE PURCHASE EXEMPT FROM

COMPETITIVE BIDDING. (a) Any law that requires a county to

follow a competitive procurement procedure in making a purchase

requiring the expenditure of $50,000 or less does not apply to

the purchase of an item available for purchase from only one

supplier.

(b) If a county makes a purchase covered by Subsection (a), the

county auditor or other appropriate county officer or employee

may not refuse payment for the purchase because a competitive

bidding procedure was not followed.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 757, Sec. 12, eff. Sept. 1,

1993; Acts 2001, 77th Leg., ch. 115, Sec. 4, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1266, Sec. 3, eff. June 19, 2009.

Sec. 262.004. CONTRACT AND OTHER INSTRUMENTS VEST RIGHTS IN

COUNTY; SUIT ON CONTRACT OR OTHER INSTRUMENT. (a) A note, bond,

bill, contract, covenant, agreement, or writing in which a person

is bound to a county, to the court or commissioners of a county,

or to another person for the payment of a debt or for the

performance of a duty or another action for the county vests in

the county the same right, interest, or action that would vest in

any other person if the contract had been made with that other

person.

(b) A suit may be initiated and prosecuted on an instrument

covered by Subsection (a) in the name of a county, or in the name

of the person to whom the document was made for the use of the

county, in the same manner that any other person may sue on a

similar document made to that person.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 262.005. APPLICATION OF OTHER LAW. The purchasing

requirements of Section 361.426, Health and Safety Code, apply to

county purchases made under this chapter.

Added by Acts 1991, 72nd Leg., ch. 303, Sec. 18, eff. Sept. 1,

1991.

Sec. 262.006. LEAST COST REVIEW PROGRAM. The commissioners

court of a county may establish a least cost review program for

public improvements to be constructed by the use of personnel,

equipment, or facilities of the county that may exceed a cost of:

(1) $100,000; or

(2) an amount less than $100,000 as determined by the

commissioners court.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 13.11(f), eff. Sept.

1, 1999.

Sec. 262.007. SUIT AGAINST COUNTY ARISING UNDER CERTAIN

CONTRACTS. (a) A county that is a party to a written contract

for engineering, architectural, or construction services or for

goods related to engineering, architectural, or construction

services may sue or be sued, plead or be impleaded, or defend or

be defended on a claim arising under the contract. A suit on the

contract brought by a county shall be brought in the name of the

county. A suit on the contract brought against a county shall

identify the county by name and must be brought in a state court

in that county.

(b) The total amount of money recoverable from a county on a

claim for breach of the contract is limited to the following:

(1) the balance due and owed by the county under the contract as

it may have been amended, including any amount owed as

compensation for the increased cost to perform the work as a

direct result of owner-caused delays or acceleration;

(2) the amount owed for change orders or additional work

required to carry out the contract;

(3) reasonable and necessary attorney's fees that are equitable

and just; and

(4) interest as allowed by law.

(c) An award of damages under this section may not include:

(1) consequential damages, except as allowed under Subsection

(b)(1);

(2) exemplary damages; or

(3) damages for unabsorbed home office overhead.

(d) This section does not waive a defense or a limitation on

damages available to a party to a contract, other than a bar

against suit based on sovereign immunity.

(e) This section does not waive sovereign immunity to suit in

federal court.

Acts 2003, 78th Leg., ch. 1203, Sec. 2, eff. Sept. 1, 2003.

SUBCHAPTER B. PURCHASING AGENTS

Sec. 262.011. PURCHASING AGENTS. (a) A board composed as

provided by this subsection, by majority vote, may appoint a

suitable person to act as the county purchasing agent. In a

county with a population of 150,000 or less, the board is

composed of the judges of the district courts in the county and

the county judge. In any other county, the board is composed of

three judges of the district courts in the county and two members

of the commissioners court of the county unless the county has

fewer than three district court judges, in which case the board

is composed of one district court judge and one member of the

commissioners court. If members of the board who are district

judges must be selected, the selection is made by a majority vote

of all the district judges in a county having more than one

district judge. If members of the board who are members of the

commissioners court must be selected, the selection is made by a

majority vote of the commissioners court. The term of office of

the county purchasing agent is two years.

(b) The board may remove the county purchasing agent from

office.

(c) A person appointed under this section must execute a bond in

the amount of $5,000, payable to the county, conditioned that the

individual will faithfully perform the duties of county

purchasing agent.

(d) The county purchasing agent shall purchase all supplies,

materials, and equipment required or used, and contract for all

repairs to property used, by the county or a subdivision,

officer, or employee of the county, except purchases and

contracts required by law to be made on competitive bid. A person

other than the county purchasing agent may not make the purchase

of the supplies, materials, or equipment or make the contract for

repairs.

(e) The county purchasing agent shall supervise all purchases

made on competitive bid and shall see that all purchased

supplies, materials, and equipment are delivered to the proper

county officer or department in accordance with the purchase

contract.

(f) A purchase made by the county purchasing agent shall be paid

for by a warrant drawn by the county auditor on funds in the

county treasury in the manner provided by law. The county auditor

may not draw and the county treasurer may not honor a warrant for

a purchase unless the purchase is made by the county purchasing

agent or on competitive bid as provided by law.

(g) The county purchasing agent may cooperate with the

purchasing agent of a municipality in the county to purchase any

item in volume as may be necessary. The county treasurer shall

honor a warrant drawn by the county auditor to reimburse the

municipality's purchasing agent making the purchase for the

county.

(h) The county purchasing agent is not required to make

purchases for a municipal-county hospital or other joint

undertaking of the municipality and county.

(i) On July 1 of each year, the county purchasing agent shall

file with the county auditor and each of the members of the board

that appoints the county purchasing agent an inventory of all the

property on hand and belonging to the county and each

subdivision, officer, and employee of the county. The county

auditor shall carefully examine the inventory and make an

accounting for all property purchased or previously inventoried

and not appearing in the inventory.

(j) To prevent unnecessary purchases, the county purchasing

agent, with the approval of the commissioners court, shall

transfer county supplies, materials, and equipment from a

subdivision, department, officer, or employee of the county that

are not needed or used to another subdivision, department,

officer, or employee requiring the supplies or materials or the

use of the equipment. The county purchasing agent shall furnish

to the county auditor a list of transferred supplies, materials,

and equipment.

(k) The board that appoints the county purchasing agent shall

set the salary of the agent in an amount not less than $5,000 a

year, payable in equal monthly installments or by any other

distribution at the option of the county. The salary shall be

paid by warrants drawn on funds in the county treasury.

(l) The county purchasing agent may have assistants to aid in

the performance of the agent's duties. A person who is authorized

by the county purchasing agent to use a county purchasing card

while making a county purchase is considered an assistant of the

county purchasing agent to the extent the person complies with

the rules and procedures prescribed for the use of county

purchasing cards as adopted by the county purchasing agent under

Subsection (o). The county purchasing agent and assistants may

have any help, equipment, supplies, and traveling expenses that

are approved and considered advisable by the board that appointed

the agent.

(m) A person, including an officer, agent, or employee of a

county or of a subdivision or department of a county, commits an

offense if the person violates this section. An offense under

this subsection is a misdemeanor punishable by a fine of not less

than $10 or more than $100, by confinement in the county jail for

not less than 30 days or more than one year, or by both the fine

and confinement. Each act in violation of this section is a

separate offense.

(n) This section applies to all purchases of supplies,

materials, and equipment for the use of the county and its

officers, including purchases made by officers paid out of fees

of office or otherwise, regardless of whether the purchase

contract is made by the commissioners court or any other officer

authorized to bind the county by contract. An officer making a

purchase out of fees of office in violation of this section may

not deduct the amount of the purchase from the amount of any fees

of office due the county.

(o) The county purchasing agent shall adopt the rules and

procedures necessary to implement the agent's duties under this

section subject to approval by the commissioners court.

Notwithstanding Subsection (f) or other law, rules and procedures

adopted under this subsection may include rules and procedures

for persons to use county purchasing cards to pay for county

purchases under the direction and supervision of the county

purchasing agent.

(p) During each two-year term of office, a county purchasing

agent shall complete not less than 25 hours in courses relating

to the duties of the county purchasing agent. The courses must

be:

(1) accredited by a nationally recognized college or university;

(2) recognized by a national purchasing association, such as the

National Association of Purchasing Management; or

(3) courses offered by state agencies, or by state professional

associations, related to purchasing.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 87(q), eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 561, Sec. 1, 2, eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 1250, Sec. 5, 6, eff. Sept. 1,

1989; Acts 1991, 72nd Leg., ch. 16, Sec. 13.02(a), (d), eff. Aug.

26, 1991; Acts 1991, 72nd Leg., ch. 874, Sec. 4, eff. June 16,

1991; Acts 1993, 73rd Leg., ch. 367, Sec. 1, eff. Aug. 30, 1993;

Acts 1999, 76th Leg., ch. 505, Sec. 1, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 57, Sec. 1, eff. Sept. 1, 2001; Acts 2001,

77th Leg., ch. 321, Sec. 1, eff. Sept. 1, 2001.

Sec. 262.0115. PURCHASING AGENTS IN COUNTIES WITH POPULATION OF

MORE THAN 100,000. (a) In a county with a population of more

than 100,000, the commissioners court may employ a person to act

as county purchasing agent. However, this section does not apply

to a county that has appointed a purchasing agent under Section

262.011 and that has not abolished the position as authorized by

law.

(b) A purchasing agent employed under this section serves at the

pleasure of the commissioners court.

(c) The commissioners court may employ other persons necessary

to assist the purchasing agent in performing the agent's

functions.

(d) Under the supervision of the commissioners court, the

purchasing agent shall carry out the functions prescribed by law

for a purchasing agent under Section 262.011 and for the county

auditor in regard to county purchases and contracts and shall

administer the procedures prescribed by law for notice and public

bidding for county purchases and contracts.

(e) A county that has established the position of county

purchasing agent under this section may abolish the position at

any time. On the abolition of the position, the county auditor

shall assume the functions previously performed by the purchasing

agent.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 11(g), eff. Aug. 28,

1989. Amended by Acts 1995, 74th Leg., ch. 63, Sec. 1, eff. May

9, 1995; Acts 1999, 76th Leg., ch. 369, Sec. 1, eff. May 29,

1999.

Sec. 262.012. COUNTY AUDITORS AS PURCHASING AGENTS IN CERTAIN

COUNTIES. (a) The commissioners court of a county that employs

a county auditor jointly with one or more counties under Section

84.008 may require the auditor to act as the purchasing agent for

the county, in addition to performing the regular duties of the

auditor as required by law.

(b) In a county with a population of 41,680 to 42,100, the

county auditor shall act as the purchasing agent for the county

in addition to performing the regular duties of the auditor as

required by law.

(c) This section applies only to a county in which a county

purchasing agent has not been appointed under Section 262.011.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 561, Sec. 3, eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 1250, Sec. 7, eff. Sept. 1, 1989;

Acts 1991, 72nd Leg., ch. 204, Sec. 1, eff. Sept. 1, 1991.

SUBCHAPTER C. COMPETITIVE BIDDING IN GENERAL

Sec. 262.021. SHORT TITLE. This subchapter may be cited as the

County Purchasing Act.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 262.022. DEFINITIONS. In this subchapter:

(1) "Bond funds" means money in the county treasury received

from the sale of bonds, and proceeds of bonds that have been

voted but that have not been issued and delivered.

(2) "Component purchases" means purchases of the component parts

of an item that in normal purchasing practices would be purchased

in one purchase.

(3) "Current funds" means funds in the county treasury that are

available in the current tax year, revenue that may be

anticipated with reasonable certainty to come into the county

treasury during the current tax year, and emergency funds.

(4) "High technology item" means a service, equipment, or good

of a highly technical nature, including:

(A) data processing equipment and software and firmware used in

conjunction with data processing equipment;

(B) telecommunications, radio, and microwave systems;

(C) electronic distributed control systems, including building

energy management systems; and

(D) technical services related to those items.

(5) "Item" means any service, equipment, good, or other tangible

or intangible personal property, including insurance and high

technology items.

(6) "Purchase" means any kind of acquisition, including a lease,

of an item.

(7) "Separate purchases" means purchases, made separately, of

items that in normal purchasing practices would be purchased in

one purchase.

(8) "Sequential purchases" means purchases, made over a period,

of items that in normal purchasing practices would be purchased

in one purchase.

(9) "Time warrant" means any warrant issued by a county that is

not payable out of current funds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 59(b), eff. Aug. 28,

1989; Acts 1989, 71st. Leg., ch. 1250, Sec. 8(a), eff. Sept. 1,

1989.

Sec. 262.0225. ADDITIONAL COMPETITIVE PROCEDURES. (a) In the

procedure for competitive bidding under this subchapter, the

commissioners court of the county shall provide all bidders with

the opportunity to bid on the same items on equal terms and have

bids judged according to the same standards as set forth in the

specifications.

(b) A county shall receive bids or proposals under this

subchapter in a fair and confidential manner.

(c) A county may receive bids or proposals under this subchapter

in hard-copy format or through electronic transmission. A county

shall accept any bids or proposals submitted in hard-copy format.

Added by Acts 2001, 77th Leg., ch. 1063, Sec. 1, eff. Sept. 1,

2001.

Sec. 262.023. COMPETITIVE REQUIREMENTS FOR CERTAIN PURCHASES.

(a) Before a county may purchase one or more items under a

contract that will require an expenditure exceeding $50,000, the

commissioners court of the county must:

(1) comply with the competitive bidding or competitive proposal

procedures prescribed by this subchapter;

(2) use the reverse auction procedure, as defined by Section

2155.062(d), Government Code, for purchasing; or

(3) comply with a method described by Subchapter H, Chapter 271.

(b) The requirements established by Subsection (a) apply to

contracts for which payment will be made from current funds or

bond funds or through anticipation notes authorized by Chapter

1431, Government Code, or time warrants. Contracts for which

payments will be made through certificates of obligation are

governed by The Certificate of Obligation Act of 1971 (Subchapter

C, Chapter 271).

(b-1) A county that complies with a method described by

Subchapter H, Chapter 271, as provided by Subsection (a)(3), to

enter into a contract for which payment will be made through

anticipation notes authorized by Chapter 1431, Government Code,

may not issue anticipation notes for the payment of that contract

in an amount that exceeds the lesser of:

(1) 20 percent of the county's budget for the fiscal year in

which the county enters into the contract; or

(2) $10 million.

(c) In applying the requirements established by Subsection (a),

all separate, sequential, or component purchases of items ordered

or purchased, with the intent of avoiding the requirements of

this subchapter, from the same supplier by the same county

officer, department, or institution are treated as if they are

part of a single purchase and of a single contract. In applying

this provision to the purchase of office supplies, separate

purchases of supplies by an individual department are not

considered to be part of a single purchase and single contract by

the county if a specific intent to avoid the requirements of this

subchapter is not present.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 57(a), eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 1250, Sec. 9, eff. Sept. 1, 1989;

Acts 1991, 72nd Leg., ch. 16, Sec. 13.02(b), eff. Aug. 26, 1991;

Acts 1993, 73rd Leg., ch. 757, Sec. 13, 38, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 442, Sec. 1, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 505, Sec. 2, eff. Sept. 1, 1999; Acts 2001,

77th Leg., ch. 436, Sec. 4, eff. May 28, 2001; Acts 2001, 77th

Leg., ch. 1063, Sec. 2, eff. Sept. 1, 2001; Acts 2001, 77th Leg.,

ch. 1409, Sec. 4, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch.

1276, Sec. 12.004, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

689, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1266, Sec. 4, eff. June 19, 2009.

Sec. 262.0235. PROCEDURES ADOPTED BY COUNTY PURCHASING AGENTS

FOR ELECTRONIC BIDS OR PROPOSALS. The county purchasing agent,

before receiving electronic bids or proposals, shall adopt rules

in conformance with Section 262.011(o) to ensure the

identification, security, and confidentiality of electronic bids

or proposals.

Added by Acts 2001, 77th Leg., ch. 1063, Sec. 3, eff. Sept. 1,

2001.

Sec. 262.024. DISCRETIONARY EXEMPTIONS. (a) A contract for the

purchase of any of the following items is exempt from the

requirement established by Section 262.023 if the commissioners

court by order grants the exemption:

(1) an item that must be purchased in a case of public calamity

if it is necessary to make the purchase promptly to relieve the

necessity of the citizens or to preserve the property of the

county;

(2) an item necessary to preserve or protect the public health

or safety of the residents of the county;

(3) an item necessary because of unforeseen damage to public

property;

(4) a personal or professional service;

(5) any individual work performed and paid for by the day, as

the work progresses, provided that no individual is compensated

under this subsection for more than 20 working days in any three

month period;

(6) any land or right-of-way;

(7) an item that can be obtained from only one source,

including:

(A) items for which competition is precluded because of the

existence of patents, copyrights, secret processes, or

monopolies;

(B) films, manuscripts, or books;

(C) electric power, gas, water, and other utility services; and

(D) captive replacement parts or components for equipment;

(8) an item of food;

(9) personal property sold:

(A) at an auction by a state licensed auctioneer;

(B) at a going out of business sale held in compliance with

Subchapter F, Chapter 17, Business & Commerce Code; or

(C) by a political subdivision of this state, a state agency of

this state, or an entity of the federal government;

(10) any work performed under a contract for community and

economic development made by a county under Section 381.004; or

(11) vehicle and equipment repairs.

(b) The renewal or extension of a lease or of an equipment

maintenance agreement is exempt from the requirement established

by Section 262.023 if the commissioners court by order grants the

exemption and if:

(1) the lease or agreement has gone through the competitive

bidding procedure within the preceding year;

(2) the renewal or extension does not exceed one year; and

(3) the renewal or extension is the first renewal or extension

of the lease or agreement.

(c) If an item exempted under Subsection (a)(7) is purchased,

the commissioners court, after accepting a signed statement from

the county official who makes purchases for the county as to the

existence of only one source, must enter in its minutes a

statement to that effect.

(d) The exemption granted under Subsection (a)(8) of this

section shall apply only to the sealed competitive bidding

requirements on food purchases. Counties shall solicit at least

three bids for purchases of food items by telephone or written

quotation at intervals specified by the commissioners court.

Counties shall award food purchase contracts to the responsible

bidder who submits the lowest and best bid or shall reject all

bids and repeat the bidding process, as provided by this

subsection. The purchasing officer taking telephone or written

bids under this subsection shall maintain, on a form approved by

the commissioners court, a record of all bids solicited and the

vendors contacted. This record shall be kept in the purchasing

office for a period of at least one year or until audited by the

county auditor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 59(c), eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 962, Sec. 1, eff. Sept. 1, 1989;

Acts 1989, 71st Leg., ch. 1001, Sec. 2, eff. Aug. 28, 1989; Acts

1989, 71st Leg., ch. 1060, Sec. 1, eff. Aug. 28, 1989; Acts 1991,

72nd Leg., ch. 16, Sec. 13.03, eff. Aug. 26, 1991; Acts 1997,

75th Leg., ch. 442, Sec. 2, eff. Sept. 1, 1997; Acts 2001, 77th

Leg., ch. 1065, Sec. 1, eff. June 15, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1272, Sec. 3, eff. September 1, 2007.

Sec. 262.0241. MANDATORY EXEMPTIONS: CERTAIN RECREATIONAL

SERVICES. (a) This section applies only to a county that:

(1) has a population of 20,000 or less; and

(2) owns not more than one golf course open for public use.

(b) The competitive bidding and competitive proposal procedures

prescribed by this subchapter do not apply to the purchase of:

(1) management services for:

(A) a county-owned golf course; or

(B) a retail facility owned by the county and located on the

premises of the golf course; and

(2) landscape maintenance services for a county-owned golf

course.

Added by Acts 2001, 77th Leg., ch. 1065, Sec. 2, eff. June 15,

2001.

Sec. 262.0245. COMPETITIVE PROCUREMENT PROCEDURES ADOPTED BY

COUNTY PURCHASING AGENTS. A county purchasing agent shall adopt

procedures that provide for competitive procurement, to the

extent practicable under the circumstances, for the county

purchase of an item that is not subject to competitive

procurement.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.02(c), eff. Aug.

26, 1991. Renumbered from Sec. 262.0241 by Acts 2001, 77th Leg.,

ch. 1065, Sec. 2, eff; June 15, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1266, Sec. 5, eff. June 19, 2009.

Sec. 262.025. COMPETITIVE BIDDING NOTICE. (a) A notice of a

proposed purchase must be published at least once a week in a

newspaper of general circulation in the county, with the first

day of publication occurring before the 14th day before the date

of the bid opening. If there is no newspaper of general

circulation in the county, the notice must be posted in a

prominent place in the courthouse for 14 days before the date of

the bid opening.

(b) The notice must include:

(1) the specifications describing the item to be purchased or a

statement of where the specifications may be obtained;

(2) the time and place for receiving and opening bids and the

name and position of the county official or employee to whom the

bids are to be sent;

(3) whether the bidder should use lump-sum or unit pricing;

(4) the method of payment by the county; and

(5) the type of bond required by the bidder.

(c) If any part of the payment for a proposed purchase will be

made through time warrants, the notice also must include a

statement of the maximum amount of time warrant indebtedness, the

rate of interest on the time warrants, and the maximum maturity

date of the time warrants.

(d) In a county with a population of 3.3 million or more, the

county and any district or authority created under Article XVI,

Section 59, of the Texas Constitution of which the governing body

is the commissioners court may require that a minimum of 25

percent of the work be performed by the bidder and,

notwithstanding any other law to the contrary, may establish

financial criteria for the surety companies that provide payment

and performance bonds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1019, Sec. 1, eff. Aug. 28,

1989; Acts 2001, 77th Leg., ch. 669, Sec. 78, eff. Sept. 1, 2001.

Sec. 262.0255. ADDITIONAL NOTICE AND BOND PROVISIONS RELATING TO

PURCHASE OF CERTAIN EQUIPMENT. (a) A notice of a proposed

purchase of earth-moving, material-handling, road maintenance, or

construction equipment under Section 262.025 may include a

request for information about the costs of the repair,

maintenance, or repurchase of the equipment.

(b) The commissioners court may require the bidder to furnish,

to the county in a contract for the purchase of the equipment, a

bond to cover the repurchase costs of the equipment.

Added by Acts 1991, 72nd Leg., ch. 416, Sec. 1, eff. Sept. 1,

1991.

Sec. 262.0256. PRE-BID CONFERENCE FOR CERTAIN COUNTIES OR A

DISTRICT GOVERNED BY THOSE COUNTIES.

Text of section as amended by Acts 2003, 78th Leg., ch. 660, Sec.

1

(a) This section applies only to a county with a population of

2.8 million or more.

(b) The commissioners court of the county or the governing body

of a district or authority created under Section 59, Article XVI,

Texas Constitution, if the governing body is the commissioners

court of the county in which the district is located, may require

a principal, officer, or employee of each prospective bidder to

attend a mandatory pre-bid conference conducted for the purpose

of discussing contract requirements and answering questions of

prospective bidders.

(c) After a conference is conducted under Subsection (b), any

additional required notice for the proposed purchase may be sent

by certified mail, return receipt requested, only to prospective

bidders who attended the conference. Notice under this subsection

is not subject to the requirements of Section 262.025.

Added by Acts 2001, 77th Leg., ch. 255, Sec. 1, eff. May 22,

2001. Amended by Acts 2003, 78th Leg., ch. 660, Sec. 1, eff.

Sept. 1, 2003.

Sec. 262.0256. PRE-BID CONFERENCE.

Text of section as amended by Acts 2003, 78th Leg., ch. 725, Sec.

1

The commissioners court of a county or the governing body of a

district or authority created under Section 59, Article XVI,

Texas Constitution, if the governing body is the commissioners

court of the county in which the district is located, may require

a principal, officer, or employee of each prospective bidder to

attend a mandatory pre-bid conference conducted for the purpose

of discussing contract requirements and answering questions of

prospective bidders.

Added by Acts 2001, 77th Leg., ch. 255, Sec. 1, eff. May 22,

2001. Amended by Acts 2003, 78th Leg., ch. 725, Sec. 1, eff.

Sept. 1, 2003.

Sec. 262.026. OPENING OF BIDS. (a) The county official who

makes purchases for the county shall open the bids on the date

specified in the notice. The date specified in the notice may be

extended if the commissioners court determines that the extension

is in the best interest of the county. All bids, including those

received before an extension is made, must be opened at the same

time. The commissioners court may adopt an order that delegates

the authority to make extensions under this subsection to the

county official who makes purchases for the county.

(b) Opened bids shall be kept on file and available for

inspection by anyone desiring to see them.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 505, Sec. 3, eff. Sept. 1,

1999.

Sec. 262.027. AWARDING OF CONTRACT. (a) The officer in charge

of opening the bids shall present them to the commissioners court

in session. Except as provided by Subsection (e), the court

shall:

(1) award the contract to the responsible bidder who submits the

lowest and best bid; or

(2) reject all bids and publish a new notice.

(b) If two responsible bidders submit the lowest and best bid,

the commissioners court shall decide between the two by drawing

lots in a manner prescribed by the county judge.

(c) A contract may not be awarded to a bidder who is not the

lowest dollar bidder meeting specifications unless, before the

award, each lower bidder is given notice of the proposed award

and is given an opportunity to appear before the commissioners

court and present evidence concerning the lower bidder's

responsibility.

(d) In determining the lowest and best bid for a contract for

the purchase of earth-moving, material-handling, road

maintenance, or construction equipment, the commissioners court

may consider the information submitted under Section 262.0255.

(e) In determining the lowest and best bid for a contract for

the purchase of road construction material, the commissioners

court may consider the pickup and delivery locations of the

bidders and the cost to the county of delivering or hauling the

material to be purchased. The commissioners court may award

contracts for the purchase of road construction material to more

than one bidder if each of the selected bidders submits the

lowest and best bid for a particular location or type of

material.

(f) Notwithstanding any other requirement of this section, the

commissioners court may condition acceptance of a bid on

compliance with a requirement for attendance at a mandatory

pre-bid conference under Section 262.0256.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 416, Sec. 2, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 127, Sec. 1, eff. May 11, 1993;

Acts 2001, 77th Leg., ch. 255, Sec. 2, eff. May 22, 2001.

Sec. 262.0271. CONSIDERATION OF HEALTH INSURANCE PROVIDED BY

BIDDER. (a) In this section, "comparable health insurance

coverage" means health insurance benefits provided by a bidder or

a subcontractor a bidder intends to use that are comparable to

the health insurance benefits provided for employees of the

county.

(b) In purchasing items under this chapter through a competitive

bidding process, if a county receives one or more bids from a

bidder who provides comparable health insurance coverage to its

employees and requires a subcontractor the bidder intends to use

to provide comparable health insurance coverage to the

subcontractor's employees and whose bid is within five percent of

the lowest bid price received by the county from a bidder who

does not provide or require comparable health insurance coverage,

the commissioners court of the county may give preference to the

bidder who provides and requires comparable health insurance

coverage.

(c) This section does not prohibit a county from rejecting all

bids.

Added by Acts 2005, 79th Leg., Ch.

1299, Sec. 1, eff. September 1, 2005.

Sec. 262.0275. SAFETY RECORD OF BIDDER CONSIDERED. In

determining who is a responsible bidder, the commissioners court

may take into account the safety record of the bidder, of the

firm, corporation, partnership, or institution represented by the

bidder, or of anyone acting for such a firm, corporation,

partnership, or institution if:

(1) the commissioners court has adopted a written definition and

criteria for accurately determining the safety record of a

bidder;

(2) the governing body has given notice to prospective bidders

in the bid specifications that the safety record of a bidder may

be considered in determining the responsibility of the bidder;

and

(3) the determinations are not arbitrary and capricious.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 58(c), eff. Aug. 28,

1989.

Sec. 262.0276. CONTRACT WITH PERSON INDEBTED TO COUNTY. (a) By

an order adopted and entered in the minutes of the commissioners

court and after notice is published in a newspaper of general

circulation in the county, the commissioners court may adopt

rules permitting the county to refuse to enter into a contract or

other transaction with a person indebted to the county.

(b) It is not a violation of this subchapter for a county, under

rules adopted under Subsection (a), to refuse to award a contract

to or enter into a transaction with an apparent low bidder or

successful proposer that is indebted to the county.

(c) In this section, "person" includes an individual, sole

proprietorship, corporation, nonprofit corporation, partnership,

joint venture, limited liability company, and any other entity

that proposes or otherwise seeks to enter into a contract or

other transaction with the county requiring approval by the

commissioners court.

Added by Acts 2003, 78th Leg., ch. 156, Sec. 2, eff. Sept. 1,

2003.

Sec. 262.028. LUMP-SUM OR UNIT PRICE METHOD. A purchase may be

proposed on a lump-sum or unit price basis. If the county chooses

to use unit pricing in its notice, the information furnished

bidders must specify the approximate quantities estimated on the

best available information, but the compensation paid the bidder

must be based on the actual quantities purchased.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 262.029. TIME WARRANT ELECTION. If before the date

tentatively set for the authorization of the issuance of time

warrants applying to a contract covered by this subchapter or if

before that authorization a petition signed by at least five

percent of the registered voters of the county is filed with the

county clerk protesting the issuance of the time warrants, the

county may not issue the time warrants unless the issuance is

approved at an election ordered and conducted in the manner

provided for county bond elections under Chapter 1251, Government

Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.291, eff. Sept.

1, 2001.

Sec. 262.0295. ALTERNATIVE MULTISTEP COMPETITIVE PROPOSAL

PROCEDURE. (a)(1) If the county official who makes purchases for

the county determines that it is impractical to prepare detailed

specifications for an item to support the award of a purchase

contract, the official shall notify the commissioners court of

such determination.

(2) Upon a finding by the commissioners court that it is

impractical to prepare detailed specifications for an item to

support the award of a purchase contract, after a notification of

such determination by the county official who makes purchases for

the county, the county official who makes purchases for the

county may use the multistep competitive proposal procedure

provided by this section.

(3) This section applies only to a county with a population of

125,000 or more.

(b) Quotations must be solicited through a request for

proposals. Public notice for the request for proposals must be

made in the same manner as provided in the competitive bidding

procedure, except that the notice may include a general

description of the item to be purchased, instead of the

specifications describing the item or a statement of where the

specifications may be obtained, and may request the submission of

unpriced proposals.

(c) On the date specified in the notice, the county official

shall open the proposals and, within seven days after that date,

solicit by mailed request priced bids from the persons who

submitted proposals and who qualified under the criteria stated

in the first solicitation.

(d) Within 30 days after the date the unpriced proposals are

opened under Subsection (c), the county official shall present

the priced bids to the commissioners court. The award of the

contract shall be made to the responsible offeror whose bid is

determined to be the lowest evaluated offer resulting from

negotiation. All proposals and bids that have been submitted

shall be available and open for public inspection after the

contract is awarded.

(e) As provided in the request for proposals and under rules

adopted by the commissioners court, discussion may be conducted

with responsible offerors who submit priced bids determined to be

reasonably susceptible of being selected for award. Offerors must

be accorded fair and equal treatment with respect to any

opportunity for discussion and revision of proposals, and

revisions may be permitted after submission and before award for

the purpose of obtaining best and final offers.

Added by Acts 1989, 71st Leg., ch. 1250, Sec. 10, eff. Sept. 1,

1989.

Sec. 262.030. ALTERNATIVE COMPETITIVE PROPOSAL PROCEDURE FOR

CERTAIN GOODS AND SERVICES. (a) Except for Subsection (d) of

this section, the competitive proposal procedure provided by this

section may be used for the purchase of insurance, high

technology items, and the following special services:

(1) landscape maintenance;

(2) travel management; or

(3) recycling.

(b) Quotations must be solicited through a request for

proposals. Public notice for the request for proposals must be

made in the same manner as provided in the competitive bidding

procedure. The request for proposals must specify the relative

importance of price and other evaluation factors. The award of

the contract shall be made to the responsible offeror whose

proposal is determined to be the lowest evaluated offer resulting

from negotiation, taking into consideration the relative

importance of price and other evaluation factors set forth in the

request for proposals.

(c) If provided in the request for proposals, proposals shall be

opened so as to avoid disclosure of contents to competing

offerors and kept secret during the process of negotiation. All

proposals that have been submitted shall be available and open

for public inspection after the contract is awarded, except for

trade secrets and confidential information contained in the

proposals and identified as such.

(d) A county in which a purchasing agent has been appointed

under Section 262.011 or employed under Section 262.0115 may use

the competitive proposal purchasing method authorized by this

section for the purchase of insurance or high technology items.

In addition, the method may be used to purchase other items when

the county official who makes purchases for the county

determines, with the consent of the commissioners court, that it

is in the best interest of the county to make a request for

proposals.

(e) As provided in the request for proposals and under rules

adopted by the commissioners court, discussions may be conducted

with responsible offerors who submit proposals determined to be

reasonably susceptible of being selected for award. Offerors must

be accorded fair and equal treatment with respect to any

opportunity for discussion and revision of proposals, and

revisions may be permitted after submission and before award for

the purpose of obtaining best and final offers.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 59(d), eff. Aug. 28,

1989; Acts 1995, 74th Leg., ch. 464, Sec. 1, eff. Aug. 28, 1995;

Acts 1995, 74th Leg., ch. 746, Sec. 3, eff. Aug. 28, 1995; Acts

1999, 76th Leg., ch. 62, Sec. 19.01(85), eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

640, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1272, Sec. 4, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1272, Sec. 5, eff. September 1, 2007.

Sec. 262.0305. MODIFICATION AFTER AWARD. (a) After award of a

contract but before the contract is made, the county official who

makes purchases for the county may negotiate a modification of

the contract if the modification is in the best interests of the

county and does not substantially change the scope of the

contract or cause the contract amount to exceed the next lowest

bid.

(b) For the modified contract to be effective, the commissioners

court must approve the contract.

Added by Acts 1989, 71st Leg., ch. 1250, Sec. 11, eff. Sept. 1,

1989.

Sec. 262.031. CHANGES IN PLANS AND SPECIFICATIONS. (a) If it

becomes necessary to make changes in plans, specifications, or

proposals after a contract is made or if it becomes necessary to

increase or decrease the quantity of items purchased, the

commissioners court may make the changes. However, the total

contract price may not be increased unless the cost of the change

can be paid from available funds.

(b) If a change order involves an increase or decrease in cost

of $50,000 or less, the commissioners court may grant general

authority to an employee to approve the change orders. However,

the original contract price may not be increased by more than 25

percent unless the change order is necessary to comply with a

federal or state statute, rule, regulation, or judicial decision

enacted, adopted, or rendered after the contract was made. The

original contract price may not be decreased by 18 percent or

more without the consent of the contractor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 104, Sec. 1, eff. May 7,

1993; Acts 1993, 73rd Leg., ch. 891, Sec. 1, eff. June 19, 1993;

Acts 1995, 74th Leg., ch. 746, Sec. 4, eff. Aug. 28, 1995.

Sec. 262.032. BID OR PERFORMANCE BOND; PAYMENT UNDER CONTRACT.

(a) If the contract is for the construction of public works or

is under a contract exceeding $100,000, the bid specifications or

request for proposals may require the bidder to furnish a good

and sufficient bid bond in the amount of five percent of the

total contract price. A bid bond must be executed with a surety

company authorized to do business in this state.

(b) Within 30 days after the date of the signing of a contract

or issuance of a purchase order following the acceptance of a bid

or proposal and prior to commencement of the actual work, the

bidder or proposal offeror shall furnish a performance bond to

the county, if required by the county, for the full amount of the

contract if that contract exceeds $50,000. This subsection does

not apply to a performance bond required to be furnished by

Chapter 2253, Government Code.

(c) If the contract is for $50,000 or less, the county may

provide in the bid notice or request for proposals that no money

will be paid to the contractor until completion and acceptance of

the work or the fulfillment of the purchase obligation to the

county.

(d) A bidder or proposal offeror whose rates are subject to

regulation by a state agency may not be required to furnish a

performance bond or a bid bond under this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 59(e), eff. Aug. 28,

1989; Acts 1991, 72nd Leg., ch. 109, Sec. 3, eff. Aug. 26, 1991;

Acts 1991, 72nd Leg., ch. 696, Sec. 1, eff. Sept. 1, 1991; Acts

1993, 73rd Leg., ch. 33, Sec. 1, eff. Aug. 30, 1993; Acts 1995,

74th Leg., ch. 76, Sec. 5.95(17), eff. Sept. 1, 1995.

Sec. 262.033. INJUNCTION. Any property tax paying citizen of

the county may enjoin performance under a contract made by a

county in violation of this subchapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 262.034. CRIMINAL PENALTIES. (a) A county officer or

employee commits an offense if the officer or employee

intentionally or knowingly makes or authorizes separate,

sequential, or component purchases to avoid the competitive

bidding requirements of Section 262.023. An offense under this

subsection is a Class B misdemeanor.

(b) A county officer or employee commits an offense if the

officer or employee intentionally or knowingly violates Section

262.023, other than by conduct described by Subsection (a). An

offense under this subsection is a Class B misdemeanor.

(c) A county officer or employee commits an offense if the

officer or employee intentionally or knowingly violates this

subchapter, other than by conduct described by Subsection (a) or

(b). An offense under this subsection is a Class C misdemeanor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1250, Sec. 12, eff. Sept. 1,

1989.

Sec. 262.035. REMOVAL; INELIGIBILITY. (a) The final conviction

of a county officer or employee for an offense under Section

262.034(a) or (b) results in the immediate removal from office or

employment of that person.

(b) For four years after the date of the final conviction, the

removed officer or employee is ineligible:

(1) to be a candidate for or to be appointed or elected to a

public office in this state;

(2) to be employed by the county with which the person served

when the offense occurred; and

(3) to receive any compensation through a contract with that

county.

(c) This section does not prohibit the payment of retirement or

workers' compensation benefits to the removed officer or

employee.

Added by Acts 1989, 71st Leg., ch. 1250, Sec. 13, eff. Sept. 1,

1989.

Sec. 262.036. SELECTION AND RETENTION OF INSURANCE BROKER. (a)

Notwithstanding any other provision in this chapter, a county

with a population of 800,000 or more may select an appropriately

licensed insurance agent as the sole broker of record to obtain

proposals and coverages for insurance that provides necessary

coverage and adequate limits of coverage in all areas of risk,

including public official liability, property, casualty, workers'

compensation, and specific and aggregate stop-loss coverage for

self-funded health care.

(b) The county may retain a broker of record selected under this

section only on a fee basis paid by the county. A broker of

record retained in this manner may not directly or indirectly

receive any other remuneration, compensation, or other form of

payment from any other source for the placement of insurance

business under the broker of record contract.

(c) A broker of record retained under this section may not

submit any insurance carrier proposal to the county or direct any

county insurance business to an insurance carrier if the broker

has a business relationship or proposed business relationship

with the carrier, including an appointment, unless the broker

first discloses the nature of that relationship or proposed

relationship, in writing, to the county.

(d) A broker who violates this section is subject to any

disciplinary remedy available under Chapter 82, Insurance Code,

or Section 4005.102, Insurance Code, including license revocation

and fine.

Added by Acts 2005, 79th Leg., Ch.

353, Sec. 1, eff. June 17, 2005.



CHAPTER 263. SALE OR LEASE OF PROPERTY BY COUNTIES

LOCAL GOVERNMENT CODE

TITLE 8. ACQUISITION, SALE, OR LEASE OF PROPERTY

SUBTITLE B. COUNTY ACQUISITION, SALE, OR LEASE OF PROPERTY

CHAPTER 263. SALE OR LEASE OF PROPERTY BY COUNTIES

SUBCHAPTER A. GENERAL PROVISIONS FOR REAL PROPERTY

Sec. 263.001. SALE OR LEASE OF REAL PROPERTY. (a) The

commissioners court of a county, by an order entered in its

minutes, may appoint a commissioner to sell or lease real

property owned by the county. The sale or lease must be made at a

public auction held in accordance with this section unless this

chapter provides otherwise.

(b) The appointed commissioner must publish notice of the

auction before the 20th day before the date the auction is held.

The notice must be published in English in a newspaper in the

county in which the real property is located and in the county

that owns the real property if not the same county. The notice

must be published once a week for three consecutive weeks before

the date the auction is held.

(c) If the real property is sold, a deed that is made on behalf

of the county by the appointed commissioner in conformance with

the order entered under Subsection (a) and that is properly

acknowledged, proved, and recorded is sufficient to convey the

county's interest in the property.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 263.002. ABANDONED SEAWALL OR HIGHWAY PROPERTY. (a) If

abandoned seawall or highway right-of-way property is no longer

needed for such a purpose, the county may sell or lease the

property only according to the following priorities:

(1) to an abutting or adjoining landowner;

(2) to the person who originally granted the right-of-way to the

county or the grantor's heirs or assigns;

(3) exclusively for public use to the United States, this state,

or a municipality within the municipal boundaries of which the

property is located; or

(4) at public auction in accordance with Section 263.001.

(b) A sale or lease to the public under this section is subject

to any restrictions and prohibitions contained in the deed of

conveyance under which the county originally acquired title to

the property.

(c) Before the commissioners court of the county sells or leases

the property to an abutting or adjoining landowner or to the

original grantor or the grantor's heirs or assigns, the

commissioners court, in addition to notice published in

accordance with Section 263.001, shall appoint an appraiser to

determine the fair market value and fair lease value of the

property to be sold or leased. The appraiser shall report those

values to the commissioner appointed to sell or lease the

property under Section 263.001. The appointed commissioner may

not sell or lease the property for an amount that is less than

the reported fair market value or fair lease value, as the case

may be.

(d) Before the commissioner sells or leases the property, the

commissioner shall report to the commissioners court the amount

of the proposed purchase or lease price. The commissioners court

shall determine whether an offer of sale, purchase, or lease is

reasonable and shall accept or reject the offer. The

commissioners court may reject any offer it determines to be

unreasonable.

(e) In addition to the sale price, a purchaser of abandoned

seawall or highway right-of-way property must pay all costs of

conducting the sale, including the appraisal fee.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 263.003. SCHOOL LANDS. (a) The commissioners court of a

county shall provide for the protection, preservation, and

disposition of lands granted to the county for educational

purposes.

(b) The commissioners court may dispose of land granted to the

county for educational purposes only as provided by law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 263.004. RESTRICTIONS, CONDITIONS, AND LIMITATIONS. (a)

In a conveyance of real property, the commissioners court of a

county may provide for restrictions, conditions, and limitations

that it determines are necessary or proper.

(b) Each conveyance of abandoned seawall right-of-way property

under Section 263.002 must contain a restriction that a structure

may not be placed within 50 feet, or a greater distance

determined by the commissioners court, of the landward boundary

of the seawall right-of-way retained by the county.

(c) In the order and notice required by Section 263.001, the

commissioners court shall give a substantial statement of any

restriction, condition, or limitation to which a conveyance is

subject.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 263.005. USE BY PUBLIC UTILITY OR COMMON CARRIER. If, at

the time real property, or an interest in real property, is sold,

leased, or exchanged under this subchapter, a public utility or

common carrier that has the right of eminent domain is using the

property for right-of-way and easement purposes, the sale, lease,

exchange, conveyance, and surrender of possession of the property

or interest are subject to the right of and continued use by the

public utility or common carrier.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 263.006. EXCHANGE OF REAL PROPERTY. (a) The commissioners

court of a county, by an order entered in its minutes, may

authorize the exchange of an interest in real property owned by

the county for an interest in real property owned by an

individual, private partnership or corporation, or other private

entity, to be used for one or more public purposes for which a

county otherwise may acquire land. The exchange transaction may

include a partial cash payment.

(b) Except as provided by Subsection (d), before the

commissioners court exchanges an interest in real property under

this section, notice that the county will consider offers for an

exchange of the interest in real property must be published in

English in a newspaper of general circulation in the county in

which the real property is located and in the county that owns

the interest if not the same county. The notice must be published

once a week for three consecutive weeks before the date of the

exchange, with the date of the first publication being before the

20th day before the date of the exchange.

(c) The county shall obtain an appraisal of the fair market

value of the interest in real property owned and being exchanged

by the county, and the appraisal is conclusive for purposes of

this section of the value so determined. An exchange may not be

made under this section for a total consideration, including cash

and interest in real property, that is less than the fair market

value of the interest in real property being exchanged by the

county. The commissioners court may reject any and all offers

made under this section.

(d) An exchange of an interest in real property originally

acquired by the county for street, right-of-way, or easement

purposes as consideration for the acquisition of another interest

in real property for street, right-of-way, or easement purposes

is not subject to the notice requirements of Subsection (b) but

is subject to the appraisal required by Subsection (c), whether

or not the exchange transaction includes a partial cash payment.

(e) This section does not apply to the exchange of an interest

in real property owned by a county for an interest in real

property owned by the United States, this state, or a

municipality or other political subdivision of this state.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 263.007. SALE OR LEASE OF REAL PROPERTY THROUGH SEALED-BID

PROCEDURE. (a) The commissioners court of a county may adopt a

procedure by which the county may sell or lease through a

sealed-bid or sealed-proposal procedure any real property,

including space in a building, owned by the county.

(b) The procedure must include a requirement that the county

publish, before a sale or lease is made, a notice of its intent

to sell or lease, as appropriate, the real property. The notice

must:

(1) be published in a newspaper of general circulation in the

county the commissioners court represents and, if the real

property is located in another county, in a newspaper of general

circulation in that other county;

(2) be published on two dates, with the date of the second

publication occurring before the 14th day before the date the

award of the sale or lease is made;

(3) include a description of the real property, including its

location; and

(4) include a description of the procedure by which sealed bids

or sealed proposals for the sale or lease may be submitted.

(c) Before selling property under this section, the

commissioners court shall:

(1) obtain an appraisal of the property's fair market value; and

(2) determine a minimum bid amount, based on the appraisal.

(d) Under the procedure, the commissioners court may reject any

and all bids submitted.

(e)(1) The commissioners court of a county may lease real

property owned or controlled by the county that was formerly

owned or controlled by the Texas Department of Mental Health and

Mental Retardation to a federal, state, or local government

entity for any purpose or to a nonprofit organization that is

exempt from federal taxation under Section 501(c)(3), Internal

Revenue Code of 1986 (26 U.S.C. Section 501(c)(3)), to conduct

health and human service activities or such other activities

which the commissioners court finds to be in the public interest,

without using the sealed-bid or sealed-proposal process described

in Subsection (a) and without using any other competitive bidding

process which would otherwise be required by law.

(2) The commissioners court of a county with a population of one

million or more that contains two or more municipalities with a

population of 250,000 or more may lease real property owned or

controlled by the county to a for-profit entity to conduct health

and human service activities which the commissioners court finds

to be in the public interest, without using the sealed-bid or

sealed-proposal process described in Subsection (a) and without

using any other competitive bidding process which would otherwise

be required by law.

(3) Except as provided by Subdivision (4), a commissioners court

of a county that chooses to lease under this subsection shall

declare its intent to do so through written notice posted in the

same place and manner as the commissioners court posts its

regular meeting agenda not later than 30 days prior to the

beginning of the lease period. In setting the terms and

conditions of the lease, including but not limited to the amount

of the lease payment, the commissioners court may consider local

business custom regarding leases and the reasonable market value

of the leasehold, but the commissioners court is not bound

thereby and may also consider the extent to which the provision

of services or the other activities to be performed by the lessee

will benefit the public. This subsection does not limit the

ability of a commissioners court to enter into interlocal

agreements, contracts, or any other arrangement permitted by law.

(4) The 30-day posting period provided by Subdivision (3) does

not apply to a lease under Subdivision (1) or (2) if:

(A) the duration of the lease is 95 days or less; and

(B) the lease is to provide short-term emergency disaster relief

services to persons as a result of a disaster in the county or to

evacuees from another area as a result of an emergency evacuation

from that area.

(f) The procedure authorized by this section is an alternative

procedure to the procedure authorized by Section 272.001.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 60(a), eff. Aug. 28,

1989. Amended by Acts 1990, 71st Leg., 6th C.S., ch. 13, Sec. 1,

eff. June 14, 1990; Acts 1995, 74th Leg., ch. 145, Sec. 1, eff.

May 19, 1995; Acts 1999, 76th Leg., ch. 14, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

138, Sec. 1, eff. May 18, 2007.

Sec. 263.008. BROKER AGREEMENTS AND FEES FOR THE SALE OF REAL

PROPERTY. (a) In this section, "broker" means a person licensed

as a broker under Chapter 1101, Occupations Code.

(b) The commissioners court of a county may contract with a

broker to sell a tract of real property that is owned by the

county.

(c) The commissioners court of a county may pay a fee if a

broker produces a ready, willing, and able buyer to purchase a

tract of real property.

(d) If a contract made under Subsection (b) requires a broker to

list the tract of real property for sale for at least 30 days

with a multiple-listing service used by other brokers in the

county, the commissioners court on or after the 30th day after

the date the property is listed may sell the tract of real

property to a ready, willing, and able buyer who is produced by

any broker using the multiple-listing service and who submits the

highest cash offer.

(e) The commissioners court may sell a tract of real property

under this section without complying with the requirements for

conducting a public auction, including the requirements

prescribed by Section 263.001.

Added by Acts 1991, 72nd Leg., ch. 421, Sec. 1, eff. Aug. 26,

1991. Amended by Acts 1999, 76th Leg., ch. 1328, Sec. 1, eff.

June 18, 1999; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.790, eff.

Sept. 1, 2003.

SUBCHAPTER B. DISPOSITION OF CERTAIN REAL OR PERSONAL PROPERTY

Sec. 263.051. AIRPORT LAND. (a) The commissioners court of a

county may lease to any person any land acquired, by a purchase

or gift, by the county for an airport and may lease any

facilities on that land, unless the lease is prohibited by the

terms of the grant of the land to the county. The commissioners

court shall determine the conditions of the lease.

(b) The commissioners court may make contracts relating to

natural resources, including oil, gas, and other minerals, owned

by the county by virtue of the ownership of airport land,

including contracts for the exploration and development of those

resources. The commissioners court may execute and deliver

mineral deeds to or leases of all or part of the resources or

rights to the resources. The commissioners court shall determine

the terms of and consideration for the contract, which may

include oil payments, gas payments, overriding royalties, and

similar payments.

(c) For the maintenance, improvement, and operation of the

airport and the facilities on the airport land, the commissioners

court shall use:

(1) proceeds received from the lease of the surface of the

airport land or the facilities on that land for airport purposes

or purposes related to the operation of the airport; and

(2) proceeds received from charges for the use of the airport

for airport purposes.

(d) If at the end of the fiscal year a part of the proceeds

covered by Subsection (c) remains unspent, the commissioners

court may spend that amount for any lawful purpose.

(e) The commissioners court, for any lawful purpose, may spend:

(1) proceeds from the sale of minerals or mineral rights under

airport land and proceeds from the execution of mineral leases,

including cash bonuses, delay rentals, and royalties; and

(2) proceeds from the lease of the surface of airport land or

facilities on that land for purposes other than airport purposes

or purposes other than those relating to the operation of an

airport.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 263.052. CERTAIN LAND, HOUSING, OR FACILITIES ACQUIRED FROM

UNITED STATES. (a) A county may:

(1) lease or rent any land, housing, or facility acquired under

Section 270.004;

(2) establish and revise the amount charged for the lease or

rental;

(3) arrange or contract for the furnishing of services or

facilities for, or in connection with, that land, housing, or

facility or the occupants of that land, housing, or facility;

(4) sell or exchange all or part of that land or housing; and

(5) execute oil, gas, or mineral leases for all or part of that

land.

(b) The commissioners court of the county shall determine the

terms of an oil, gas, or mineral lease executed under this

section and the consideration for the lease, which may include

oil or gas payments, overriding royalties, and similar payments.

(c) The commissioners court may execute conveyances of minerals

or mineral rights and may contract for the exploration and

development of minerals under all or part of the land.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 263.053. SALE AND SUBSEQUENT LEASE OR LICENSE OF PROPERTY

IN COUNTIES WITH POPULATION OF MORE THAN 250,000. (a) This

section applies only to counties with a population of more than

250,000.

(b) The commissioners court of the county may sell land,

buildings, facilities, or equipment for the purpose of making

contracts for the lease or rental of land, buildings, facilities,

or equipment or for receiving services from others for county

purposes. The commissioners court may pay regular monthly bills

for utilities, such as electricity, gas, and water, for the

property leased or rented or for the services received.

(c) The commissioners court of the county may enter into any

for-profit or other licensing agreement with a seller of wireless

communications service that may include a license to collocate

wireless communications technology on property owned by the

county.

(d) If a majority of the commissioners court determines that the

facilities and equipment are essential for the proper

administration of county government, the commissioners court may

pay for the facilities and equipment and for the regular monthly

bills from the general fund of the county. The commissioners

court must make the payment by warrant in the manner that

payments for other obligations of the county are made.

(e) A construction project initiated for a purpose authorized by

this section may be awarded only by a contract that provides for

the payment of the prevailing wage for all mechanics, laborers,

and others employed in the construction project. The

commissioners court of Tarrant County shall set the prevailing

wage, which must be the same prevailing wage set by the

commissioners court of that county for all construction projects

involving the expenditure of county funds.

(f) On or before the expiration of a contract made under this

section, the facilities may be purchased by the county and paid

for from its general fund if a majority of the commissioners

court agrees that the purchase price is reasonable.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2003, 78th Leg., ch. 585, Sec. 1, eff. June 20,

2003.

Sec. 263.054. RELINQUISHMENT OF ABANDONED LAND. The

commissioners court of a county by order may, as if there has

been a failure of consideration, relinquish and convey land

donated to the county for county purposes to the donor of the

land or the donor's successor in title if:

(1) on the date of the order, the land has been abandoned and

not used by the county for the purpose of the donation for more

than 40 years; and

(2) it is shown that the donor of the land and the donor's

successors in title have been in actual, continuous, open,

peaceful, and adverse possession of the land for 40 years or more

preceding the date of the order.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 263.055. CONVEYANCE OF PROPERTY FROM COUNTY TO TEXAS

A&I UNIVERSITY FOUNDATION, INC. (a) A county may convey

surplus personal or real property of the county at a private sale

to Texas A&I University Foundation, Inc., for any fair

consideration approved by the commissioners court of the county.

(b) Property conveyed under this section must be used for higher

education purposes in the county that conveyed the property. If

at any time after the date a conveyance of real property is

executed under this section the real property is used for a

purpose other than a higher education purpose, ownership of the

property reverts to the county that conveyed the property.

(c) For a conveyance under this section to be effective, the

commissioners court must authorize the conveyance by an order

entered in its minutes. The order must:

(1) describe the property to be conveyed;

(2) state the consideration to be paid; and

(3) direct the county judge of the county to execute in the name

of the county a conveyance to Texas A&I University

Foundation, Inc., and to promptly make the conveyance on payment

of the consideration to the appropriate officer of the county.

(d) An instrument of conveyance executed by the county judge

must be in the form and contain the covenants and warranties

prescribed by the commissioners court.

Added by Acts 1993, 73rd Leg., ch. 393, Sec. 1, eff. Aug. 30,

1993.

SUBCHAPTER C. LEASE OR SALE OF REAL PROPERTY FOR PRIVATELY OWNED

HOTEL

Sec. 263.101. APPLICATION OF SUBCHAPTER TO POPULOUS COUNTIES.

This subchapter applies only to a county with a population of

more than 1.3 million.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 669, Sec. 79, eff. Sept. 1,

2001.

Sec. 263.102. LEASE. (a) The commissioners court of the county

may lease real property owned by the county and air rights above

that property to an individual or a private corporation or

association, and make agreements with an individual or a private

corporation or association for the construction, ownership,

maintenance, operation, or expansion of a privately owned hotel

and related facilities that are operated in conjunction with an

existing convention center owned by the county.

(b) The commissioners court may lease real property under this

section regardless of the property's being encumbered by existing

revenue bonds. In leasing the property, the commissioners court

must comply with all applicable conditions of existing revenue

bonds except those waived by the holders of the bonds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 263.103. CREATION OF ENCUMBRANCE. (a) A lease or other

agreement executed under this subchapter may not subject the real

property to a pledge or mortgage, other than existing revenue

bonds, refunding bonds, or other indentures for the release of

existing revenue bonds, or to an encumbrance that did not exist

on the date the lease or agreement was executed.

(b) A lease under this subchapter must specifically provide that

the real property subject to the lease is not encumbered or

mortgaged by the lease or by any agreement executed in connection

with the lease.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 263.104. LENDING CREDIT. A county executing a lease under

this subchapter may not in any way lend its credit to an

individual or a private corporation or association in connection

with the lease.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 263.105. CONDITIONS OF LEASE. (a) A lease under this

subchapter may initially be effective for the term of a mortgage

covering the construction of the hotel and related facilities.

The lease may provide to the parties constructing, owning, or

operating the hotel or related facilities an option to renew the

lease.

(b) The lease must be made on a competitive bid. Consideration

for the lease may not be less than the fair market lease value of

the property and air rights being leased.

(c) The parties to the lease mutually shall determine the other

conditions of the lease.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 263.106. SALE. (a) The commissioners court of a county

may sell land owned by the county and the air rights above the

land to an individual or a private corporation or association if:

(1) all existing revenue bond obligations encumbering the land

have been fully discharged as to bondholders;

(2) a hotel has been built on the land in conjunction with an

existing convention center and the hotel has been operated

continuously for at least five years from its inception;

(3) the parties to an existing lease of land mutually agree to

the sale of the land and the air rights; and

(4) the county receives an amount for the land and air rights

that is fair under the market conditions existing at the time of

the sale.

(b) The commissioners court may impose deed restrictions or

reverters to preserve the use of the land for a purpose

consistent with the construction, expansion, ownership, and

operation of a hotel and related facilities in conjunction with a

convention center.

(c) A sale of land under this subchapter may include land

appurtenant to the land on which the hotel or related facilities

have been built.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 263.107. EXPENDITURE OF TAX FUNDS. In an agreement

authorized by this subchapter, the commissioners court of a

county may spend tax funds consistent with state law but must

limit each commitment or expenditure of tax funds associated with

the agreement to an amount available from current revenues of the

county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER D. DISPOSITION OF SALVAGE OR SURPLUS PROPERTY

Sec. 263.151. DEFINITIONS. In this subchapter:

(1) "Salvage property" means personal property, other than items

routinely discarded as waste, that because of use, time,

accident, or any other cause is so worn, damaged, or obsolete

that it has no value for the purpose for which it was originally

intended.

(2) "Surplus property" means personal property that:

(A) is not salvage property or items routinely discarded as

waste;

(B) is not currently needed by its owner;

(C) is not required for the owner's foreseeable needs; and

(D) possesses some usefulness for the purpose for which it was

intended.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 61(b), eff. Aug. 28,

1989.

Sec. 263.152. DISPOSITION. (a) The commissioners court of a

county may:

(1) periodically sell the county's surplus or salvage property

by competitive bid or auction, except that competitive bidding or

an auction is not necessary if the purchaser is another county or

a political subdivision within the county that is selling the

surplus or salvage property;

(2) offer the property as a trade-in for new property of the

same general type if the commissioners court considers that

action to be in the best interests of the county;

(3) order any of the property to be destroyed or otherwise

disposed of as worthless if the commissioners court undertakes to

sell that property under Subdivision (1) and is unable to do so

because no bids are made;

(4) dispose of the property by donating it to a civic or

charitable organization located in the county if the

commissioners court determines that:

(A) undertaking to sell the property under Subdivision (1) would

likely result in no bids or a bid price that is less than the

county's expenses required for the bid process;

(B) the donation serves a public purpose; and

(C) the organization will provide the county with adequate

consideration, such as relieving the county of transportation or

disposal expenses related to the property;

(5) transfer gambling equipment in the possession of the county

following its forfeiture to the state to the Texas Building and

Procurement Commission for sale under Section 2175.904,

Government Code; or

(6) order any vehicle retired under a program designed to

encourage the use of low-emission vehicles to be crushed and

recycled, if practicable, without a competitive bid or auction.

(a-1) The commissioners court shall remit money received from

the Texas Building and Procurement Commission from the sale of

gambling equipment under Section 2175.904(c), Government Code,

less administrative expenses incurred by the county in connection

with the transfer and sale of the equipment, to the local law

enforcement agency that originally seized the equipment.

(b) If the property is earth-moving, material-handling, road

maintenance, or construction equipment, the commissioners court

may exercise a repurchase option in a contract in disposing of

property under Subsection (a)(1) or (a)(2). The repurchase price

of equipment contained in a previously accepted purchase contract

is considered a bid under Subsection (a)(1) or (a)(2).

(c) Repealed by Acts 2003, 78th Leg., ch. 43, Sec. 2; Acts 2003,

78th Leg., ch. 345, Sec. 3.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 61(b), eff. Aug. 28,

1989; Acts 1991, 72nd Leg., ch. 416, Sec. 3, eff. Sept. 1, 1991;

Acts 1993, 73rd Leg., ch. 237, Sec. 1, eff. Aug. 30, 1993; Acts

1995, 74th Leg., ch. 746, Sec. 5, eff. Aug. 28, 1995; Acts 1999,

76th Leg., ch. 254, Sec. 1, eff. May 28, 1999; Acts 2003, 78th

Leg., ch. 43, Sec. 1, 2, eff. May 15, 2003; Acts 2003, 78th Leg.,

ch. 345, Sec. 1, 3, eff. June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1233, Sec. 2, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

931, Sec. 1, eff. September 1, 2009.

Sec. 263.153. NOTICE. (a) The commissioners court shall

publish notice of a sale of surplus or salvage property in at

least one newspaper of general circulation in the county.

(b) The notice must be published on or after the 30th day but

before the 10th day before the date of the sale.

(c) A county that contracts with an auctioneer licensed under

Chapter 1802, Occupations Code, who uses an Internet auction site

offering online bidding through the Internet to sell surplus or

salvage property under this subchapter having an estimated value

of not more than $500 shall satisfy the notice requirement under

this section by posting the property on the site for at least 10

days unless the property is sold before the 10th day.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1150, Sec. 1, eff. June 19, 2009.

Sec. 263.154. REJECTION OF OFFER. The commissioners court or

its designated representative conducting the sale may reject any

offer to purchase surplus or salvage property if the court or

representative finds the rejection to be in the best interests of

the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 263.155. RECORD. (a) The commissioners court shall keep a

record of each item of surplus or salvage property sold and the

sale price of each item.

(b) The commissioners court shall keep, for one year, a record

of each item of surplus or salvage property destroyed or

otherwise disposed of.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 61(c), eff. Aug. 28,

1989.

Sec. 263.156. PROCEEDS. Unless otherwise provided by law, the

commissioners court shall deposit the proceeds from the sale of

surplus or salvage property:

(1) in the county treasury to the credit of the general fund or

the fund from which the property was purchased; or

(2) if the property was used for maintenance or construction of

county roads and bridges, in the county treasury to the credit of

the county road and bridge fund.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 263.157. TITLE. If a purchaser of surplus or salvage

property at a sale held in accordance with this subchapter

complies in good faith with the conditions of the sale and the

applicable rules of the commissioners court, the purchaser

obtains good title to the property.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 263.158. RULES. The commissioners court may adopt rules

necessary to administer this subchapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER E. CONVEYANCE OF REAL PROPERTY FROM COUNTY TO UNITED

STATES

Sec. 263.201. ACQUISITION AND CONVEYANCE OF LAND FOR WATER

PROJECTS. (a) If a county that has a part of its boundary

coincident with a part of the international boundary between the

United States and Mexico, or that is contiguous to such a county,

has made an agreement with the United States to acquire and, on

request, convey to the United States, with or without monetary

consideration, land or an interest in land desired by the United

States to enable the United States or an establishment of the

United States to carry out an act of the United States Congress

in aid of navigation, irrigation, flood control, or improvement

of water courses and to accomplish a purpose specified by Section

2204.101, Government Code, the commissioners court of the county

may:

(1) on request by the United States through its proper officer

for the conveyance of land, or an interest in land, that is

necessary for the construction, operation, or maintenance of the

water project, acquire the land or interest in land by gift or

purchase or by condemnation in accordance with Chapter 21,

Property Code, for ultimate conveyance to the United States; and

(2) pay for the land or interest in land from special flood

control funds or other available county funds.

(b) In a condemnation by the county, the county, after the award

by the special commissioners appointed under Chapter 21, Property

Code, may file a declaration of taking adopted by resolution of

the commissioners court and signed by the county judge.

(c) The declaration of taking must contain:

(1) a declaration that the land or interest in land described in

the original petition is taken for a public purpose and for

ultimate conveyance to the United States;

(2) a description of the land sufficient for the identification

of the land;

(3) a statement of the estate or interest in the land being

taken;

(4) a statement of the public use to be made of the land;

(5) a plan showing the land being taken; and

(6) a statement of the amount of damages awarded by the special

commissioners, or by the jury on appeal, for the taking of the

land.

(d) When the commissioners court files the declaration of taking

with the county clerk, deposits money in an amount equal to the

amount of the award against the county with the county clerk

subject to the order of the defendant, and pays any costs awarded

against the county:

(1) the land is considered to be condemned and taken for the

uses specified in the declaration;

(2) the title to the estate or interest in the land specified in

the declaration vests in the county; and

(3) the right to just compensation vests in the person entitled

to the compensation.

(e) When title passes, the commissioners court may immediately

convey the land or interest in land to the United States.

(f) An appeal from an award of the special commissioners or the

service of process by publication does not suspend the vesting of

title in the county. On appeal the only issue is the amount of

damages due from the county to the owner of the land or interest

in land for its taking.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(24), eff.

Sept. 1, 1995.

Sec. 263.202. CONVEYANCE FOR PUBLIC BUILDING. (a) A county

that owns land used for public purposes that exceeds the amount

of land needed by the county for its public purposes may sell all

or part of the excess to the United States at a private sale for

any fair consideration approved by the commissioners court of the

county. The sale must be made under the statutes of the United

States authorizing the acquisition of sites for public buildings.

(b) The commissioners court of the county is responsible for

determining whether an excess of land exists and the extent to

which the excess may be sold and conveyed under this section.

(c) For a conveyance under this section to be effective, the

commissioners court must authorize the conveyance by an order

entered in its minutes. The order must:

(1) describe the land to be conveyed;

(2) state the consideration to be paid; and

(3) direct the county judge of the county to execute in the name

of the county a conveyance to the United States and to promptly

make delivery of the conveyance on payment of the consideration

to the appropriate officer of the county.

(d) An instrument of conveyance executed by the county judge

must be in the form, and contain the covenants and warranties,

prescribed by the commissioners court. The instrument must

reserve concurrent jurisdiction over the conveyed land for the

service of all state criminal and civil process.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 263.203. CONVEYANCE FOR CIVIL WORKS PROJECT. If a county

owns and controls land, or an interest in land, that is used or

proposed to be used as a part of the site of a flood control,

river and harbor improvement, water conservation, or other civil

works project constructed or to be constructed by the United

States, the county judge of the county, on order of the

commissioners court or on a request of the United States that is

supported by an order of the commissioners court, may convey an

easement, or other interest in land, necessary for the

construction, operation, and maintenance of the project to the

United States or to a political subdivision, agency, or

instrumentality of this state that is cooperating with the United

States in the project.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 263.204. CONVEYANCE FOR MILITARY INSTALLATION OR FACILITY.

If a county owns and controls land, or an interest in land, near

a federally owned or operated military installation or facility,

the county judge of the county, on order of the commissioners

court or on a request of the United States that is supported by

an order of the commissioners court, may convey to the United

States an easement, or other interest in the land, that is

necessary for the construction, operation, and maintenance of the

installation or facility.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 263.205. CONSIDERATION. The commissioners court shall

determine the consideration for a conveyance under Section

263.203 or 263.204 and may determine that monetary consideration

is not required.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 263.206. ASSENT TO GRANT OF EASEMENT. If the county does

not own the fee simple title to land described by Section 263.203

or 263.204 and if the owner of the fee simple has executed an

easement to the land for the purposes for which a conveyance is

authorized under Section 263.203 or 263.204, the county judge, on

order of the commissioners court, may join in and assent to the

easement in the instrument granting the easement or in a separate

instrument.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER F. ADVERTISING SPACE

Sec. 263.251. SALE OR LEASE OF ADVERTISING SPACE. (a) The

commissioners court of a county may adopt a procedure by which

the county may:

(1) lease to another entity advertising space located:

(A) in or on a building or part of a building owned by the

county;

(B) on a vehicle owned by the county; or

(C) on an official county website; or

(2) sell advertising space located on correspondence distributed

by the county through the United States Postal Service.

(b) The procedure must include a requirement that the county

publish, before a sale or lease is made, a notice of its intent

to sell or lease the advertising space. The notice must:

(1) be published:

(A) at least one time in a newspaper of general circulation in

the county not earlier than the 30th day or later than the 14th

day before the date the award of the sale or lease is made; and

(B) on the county's official website continuously for the 14

days immediately before the date the award of the sale or lease

is made;

(2) include a description of the advertising space, including

its location and a description of the part of any real or

personal property that the advertising space occupies; and

(3) include a description of the procedure by which bids or

proposals for the sale or lease may be submitted.

(c) Under the procedure, the commissioners court may reject any

and all bids or proposals submitted.

Added by Acts 2005, 79th Leg., Ch.

1094, Sec. 29, eff. September 1, 2005.



CHAPTER 270. MISCELLANEOUS PROVISIONS AFFECTING THE ACQUISITION, SALE, OR LEASE OF PROPERTY BY COUNTIES

LOCAL GOVERNMENT CODE

TITLE 8. ACQUISITION, SALE, OR LEASE OF PROPERTY

SUBTITLE B. COUNTY ACQUISITION, SALE, OR LEASE OF PROPERTY

CHAPTER 270. MISCELLANEOUS PROVISIONS AFFECTING THE ACQUISITION,

SALE, OR LEASE OF PROPERTY BY COUNTIES

Sec. 270.001. ACQUISITION OF REAL PROPERTY BY CONVEYANCE. A

deed, grant, or conveyance that is made, is acknowledged or

proven, and is recorded as other deeds of conveyance to a county,

to the courts or commissioners of a county, or to another person

for the use and benefit of a county vests in the county the

right, title, interest, and estate that the grantor had in the

property at the time the instrument was executed and that the

grantor intended to convey.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 270.002. PURCHASE AND SALE OF PROPERTY AFTER JUDGMENT. If

property is sold under execution or order of sale on a judgment

in favor of a county, including execution on a judgment in a case

of scire facias in the name of the state, the attorney or agent

representing the county, with the advice and consent of the

commissioners court, may purchase and dispose of the property for

the county in the same manner as an attorney or agent for the

state under Article 4401, Revised Statutes. The officer selling

the property shall execute and deliver to the county a deed to

the property. On sale of the property by the county, the

commissioners court, in the name of the county, shall execute and

deliver to the purchaser a deed to the property.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 270.003. ACQUISITION AND USE OF PUBLIC PLATFORM TONNAGE

SCALES. (a) The commissioners court of a county may, on the

presentation of a suitable written petition signed by 500 or more

inhabitants of the county, purchase and install one or more

public platform tonnage scales suitable and adapted for the

weighing of livestock, produce, agricultural products, or other

goods to facilitate the development of truck farming, cattle

raising, or other trade or business in which the availability of

a public scale is necessary or desirable.

(b) The commissioners court may operate a public scale. It may

provide adequate personnel for this purpose or it may lease or

rent, under terms and conditions it may set, the scale to a

responsible private person.

(c) The commissioners court may prescribe rules concerning the

use of a public scale, including the fee to be charged.

(d) A public scale provided for under this section must at all

times be available for use by the public.

(e) The money that may be collected or received from the use or

operation of a public scale or through a contract executed under

this section shall be deposited in the general fund of the

county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 270.004. AUTHORITY TO CONTRACT WITH FEDERAL GOVERNMENT FOR

ACQUISITION OF LAND OR HOUSING. (a) The commissioners court of

a county may:

(1) contract with the United States, including the General

Services Administrator and the Secretary of Housing and Urban

Development and their successors, for:

(A) the acquisition of land or an interest in land located in

the county that is owned by the United States; or

(B) the acquisition of temporary housing on land that the United

States owns or controls;

(2) acquire from the United States, by purchase, gift, or

otherwise, land or housing described in Subdivision (1); and

(3) own and operate land or housing acquired under this

subsection.

(b) The commissioners court may:

(1) adopt a resolution or order requesting the United States to

transfer to the county the land, housing, or the interest in the

land or housing that the United States is authorized to convey or

transfer to the county; and

(2) bind the county to comply with all terms and conditions

imposed by the United States as a prerequisite to the transfer or

conveyance of the land, housing, or the interest in the land or

housing.

(c) The instrument or deed conveying to the county the land,

housing, or the interest in the land or housing may contain

conditions, provisions, covenants, or warranties prescribed by

the United States and agreed on by the commissioners court acting

for the county, provided the terms are not prohibited by the

Texas Constitution.

(d) The commissioners court may issue negotiable bonds and levy

taxes for the interest and sinking funds of the bonds, in

accordance with Subtitles A and C, Title 9, Government Code, to

purchase or acquire in another manner the land or housing and to

improve, enlarge, extend, or repair the land or housing.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.292, eff. Sept.

1, 2001.

Sec. 270.005. CONTRACTS WITH FEDERAL GOVERNMENT FOR CONSTRUCTION

IN POPULOUS COUNTY. (a) The commissioners court of a county

with a population of 251,000 to 280,000 may contract with the

United States government or a federal agency for:

(1) the joint construction or improvement of roads, bridges, or

other county improvements; or

(2) the maintenance of a project constructed under this section.

(b) The county may pay for its part of the expense of a project

constructed under this section from available county funds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 95, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 669, Sec. 80, 81, eff. Sept. 1,

2001.

Sec. 270.006. REPORT ABOUT USE OF, OR ACCIDENT INVOLVING,

EQUIPMENT IN COUNTY WITH POPULATION OF 500,000 OR MORE. (a) In

this section, "equipment" means equipment purchased with and

operated with public funds or personal equipment for which an

employee or officer is reimbursed by a county or flood control

district for operation and maintenance charges.

(b) This section applies only to a county with a population of

500,000 or more.

(c) An officer or employee of a county, a district officer, or

an employee of a flood control district in the county who

operates equipment shall file with each payroll a report for each

piece of equipment in the charge of the employee or officer,

showing:

(1) the daily use of the equipment;

(2) the time and mileage run;

(3) the amount spent for repairs;

(4) the gasoline, oil, and grease purchased; and

(5) the road, bridge, or project on which work was performed.

(d) The report must be in writing and must be signed and

certified by the officer or employee actually using the

equipment.

(e) An officer or employee of the county, a district officer, or

an employee of a flood control district in the county shall file

a report of an accident involving equipment in the charge of the

employee or officer. The report must give the cause, damage,

location, circumstances, and persons and equipment involved in

the accident.

(f) A report under this section must be on a prescribed form and

must be filed on or before the fifth day of the month succeeding

the period of operation.

(g) A report under this section must disclose all facts

essential to a proper analysis of maintenance and operating costs

and other statistical purposes.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 270.007. SALE OF COMPUTER SOFTWARE. (a) A county may sell

or license a computer software application or software system

developed by the county for use by the county. A county may sell

or license a computer software application or software system

developed for the county by a person under contract unless the

contract specifically prohibits the county from selling or

licensing the application or system.

(b) Notwithstanding the provisions of Subsections (f) and (g), a

county may exclusively contract with a person to market the

application or system. A contract under this subsection shall be

awarded only in compliance with Section 262.030, Local Government

Code, concerning the alternative competitive procedure for

insurance or high technology items.

(c) The provisions of the open records law, Chapter 552,

Government Code, governing the cost of making copies of public

records do not apply to a software application or software system

subject to this section.

(d) In this section, "computer software application or software

system" includes documentation of the application or system, and

does not include any hardware or equipment associated with the

application or system.

(e) Notwithstanding any other provision of this section, the

provisions of this section apply only to (1) the sale or

licensure of a software application or software system by a

county or (2) a request under Chapter 552, Government Code, for a

computer software application or software system itself, and do

not apply to the cost of production for public inspection or

copying of information collected, assembled, or maintained

through the use of such software, including on-line instructions

on computer searches or information necessary to obtain records

from county computer systems, which cost shall be governed by

Subchapter F, Chapter 552, Government Code, without regard to the

cost of developing the software. Nothing in this section shall

preclude header or record information, necessary for conversion

and interpretation of electronic images, being made available for

electronic images of public records.

(f) Except as provided by Subsection (b), upon request of any

person, a county shall sell or license software under this

section for a price negotiated between the county and the person,

not to exceed the developmental cost to the county. Developmental

cost shall only include costs incurred under a contract to

procure the software or direct employee costs incurred to develop

the software. This subsection does not apply to any county

software that protects county computer systems from unauthorized

use or access.

(g) Repealed by Acts 2003, 78th Leg., ch. 301, Sec. 12.

(h) The provisions of this section shall not authorize the

development by a county of any software application or software

system not otherwise authorized by law.

(i) A county may not develop a computer application or software

system for the sole purpose of selling, licensing, or marketing

the software application or software system.

Added by Acts 1995, 74th Leg., ch. 758, Sec. 1, eff. Aug. 28,

1995. Amended by Acts 2003, 78th Leg., ch. 301, Sec. 10, 12, eff.

Sept. 1, 2003.

Sec. 270.008. DISPOSAL OF SUPER COLLIDER PROPERTY. (a) If the

United States Department of Energy returns or gives to any county

any property that was used or was to be used in connection with

or by a superconducting super collider high-energy research

facility, the county may sell, lease, or otherwise dispose of the

property by a method determined by the commissioners court of the

county.

(b) A commissioners court disposing of property under this

section is not required to comply with any provision of this

title, including Sections 263.001 and 272.001, requiring a public

auction or bidding process for the disposal of property.

Added by Acts 1997, 75th Leg., ch. 92, Sec. 1, eff. May 15, 1997.

Sec. 270.009. INTELLECTUAL PROPERTY OF COUNTY. A county may

acquire, apply for, register, secure, hold, protect, and renew

under the laws of this state, another state, the United States,

or any other nation:

(1) a patent for the invention or discovery of:

(A) any new and useful process, machine, manufacture,

composition of matter, art, or method;

(B) any new use of a known process, machine, manufacture,

composition of matter, art, or method; or

(C) any new and useful improvement on a known process, machine,

manufacture, composition of matter, art, or method;

(2) a copyright of an original work of authorship fixed in any

tangible medium of expression, now known or later developed, from

which the work may be perceived, reproduced, or otherwise

communicated, either directly or with the aid of a machine or

device;

(3) a trademark, service mark, collective mark, or certification

mark for a word, name, symbol, device, or slogan that the county

uses to identify and distinguish the county's goods and services

from other goods and services; and

(4) other evidence of protection of exclusivity issued for

intellectual property.

Added by Acts 2003, 78th Leg., ch. 301, Sec. 11, eff. Sept. 1,

2003.



CHAPTER 271. PURCHASING AND CONTRACTING AUTHORITY OF MUNICIPALITIES, COUNTIES, AND CERTAIN OTHER LOCAL GOVERNMENTS

LOCAL GOVERNMENT CODETITLE 8. ACQUISITION, SALE, OR LEASE OF PROPERTYSUBTITLE C. ACQUISITION, SALE, OR LEASE PROVISIONS APPLYING TO MORE THAN ONE TYPE OF LOCAL GOVERNMENTCHAPTER 271. PURCHASING AND CONTRACTING AUTHORITY OF MUNICIPALITIES, COUNTIES, AND CERTAIN OTHER LOCAL GOVERNMENTSSUBCHAPTER A. PUBLIC PROPERTY FINANCE ACTSec. 271.001. SHORT TITLE. This subchapter may be cited as the Public Property Finance Act.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 271.002. PURPOSE. (a) The legislature finds that the purchase or other acquisition or the use of property by governmental agencies and the financing of those activities are necessary to the efficient and economic operation of government.(b) This subchapter promotes a public purpose by furnishing governmental agencies with a feasible means to purchase or otherwise acquire, use, and finance public property.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1993, 73rd Leg., ch. 752, Sec. 1, eff. Aug. 30, 1993.

Sec. 271.003. DEFINITIONS. In this subchapter:(1) "Conservation and reclamation district" means a district or authority organized or operating under Article III, Section 52, or Article XVI, Section 59, of the Texas Constitution.(2) "Contract" means an agreement entered into under this subchapter but does not mean a contract solely for the construction of improvements to real property.(3) "Governing body" means the board, council, commission, agency, court, or other body or group that is authorized by law to acquire personal property for each respective governmental agency.(4) "Governmental agency" means a municipality, county, school district, conservation and reclamation district, hospital organization, or other political subdivision of this state.(5) "Hospital organization" means a district, authority, board, or joint board organized under the laws of this state for hospital purposes.(6) "Net effective interest rate" means, with reference to a contract, the interest amount considered by the governing body of a governmental agency to accrue on a contract.(7) "Net interest cost" means the total of all interest to accrue and come due on a contract through the last date a payment is due on the contract, plus any discount or minus any premium included in the contract price or principal sum.(8) "Personal property" includes appliances, equipment, facilities, and furnishings, or an interest in personal property, whether movable or fixed, considered by the governing body of the governmental agency to be necessary, useful, or appropriate to one or more purposes of the governmental agency. The term includes all materials and labor incident to the installation of that personal property. The term does not include real property.(9) "School district" means an independent school district, common school district, community college district, junior college district, or regional college district organized under the laws of this state.(10) "Improvement" means a permanent building, structure, fixture, or fence that is erected on or affixed to land but does not include a transportable building or structure whether or not it is affixed to land.(11) "Real property" means land, improvement, or an estate or interest in real property, other than a mortgage or deed of trust creating a lien on property or an interest securing payment or performance of an obligation in real property.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1993, 73rd Leg., ch. 752, Sec. 2, eff. Aug. 30, 1993; Acts 1999, 76th Leg., ch. 396, Sec. 1.37, eff. Sept. 1, 1999.

Sec. 271.004. REAL PROPERTY AND IMPROVEMENTS FOR SCHOOL DISTRICTS. (a) The board of trustees of a school district may execute, perform, and make payments under a contract under this Act for the use or purchase or other acquisition of real property or an improvement to real property. If the board proposes to enter into such a contract, the board shall publish notice of intent to enter into the contract not less than 60 days before the date set to approve execution of the contract in a newspaper with general circulation in the district. The notice must summarize the major provisions of the proposed contract. The notice shall estimate the construction and other costs, but the board shall not publish the first advertisement for bids for construction of improvements until 60 days has expired from the publication of the notice of intent to enter into the contract.(b) If, within 60 days of the date of publication of the notice of intent required by Subsection (a), a written petition signed by at least five percent of the registered voters of the district is filed with the board of trustees requesting that the board order a referendum on the question of whether the contract should be approved, the board may not approve the contract or publish the first advertisement for bids for construction of improvements unless the question is approved by a majority of the votes received in a referendum ordered and held on the question.(c) Except as otherwise provided by this section, the referendum shall be held in accordance with the applicable provisions of the Election Code. The requirement that an election must be held on a uniform election date as prescribed by the Election Code does not apply to an election held under this section.(d) The contract is a special obligation of the school district if ad valorem taxes are not pledged to the payment of the contract.(e) If the contract provides that payments by the school district are to be made from maintenance taxes previously approved by the voters of the school district and are subject to annual appropriation or are paid from a source other than ad valorem taxes, the payments under the contract shall not be considered payment of indebtedness under Section 26.04(c), Tax Code.(f) All or part of the obligation of the school district may be evidenced by one or more negotiable promissory notes.(g) A lease-purchase contract entered into by the district under this section and the records relating to its execution must be submitted to the attorney general for examination as to their validity.(h) If the attorney general finds that the contract has been authorized in accordance with the law, the attorney general shall approve them, and the comptroller of public accounts shall register the contract.(i) Following approval and registration, the contract is incontestable and is a binding obligation according to its terms.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1993, 73rd Leg., ch. 752, Sec. 3, eff. Aug. 30, 1993.

Sec. 271.005. AUTHORITY TO CONTRACT FOR PERSONAL PROPERTY. (a) The governing body of a governmental agency may execute, perform, and make payments under a contract with any person for the use or the purchase or other acquisition of any personal property, or the financing thereof. The contract is an obligation of the governmental agency. The contract may:(1) be on the terms considered appropriate by the governing body;(2) be in the form of a lease, a lease with an option or options to purchase, an installment purchase, or any other form considered appropriate by the governing body including that of an instrument which would be required to be approved by the attorney general under Chapter 1202, Government Code, provided that contracts in such form must be approved by the attorney general in accordance with the terms of that chapter;(3) be for a term approved by the governing body and contain an option or options to renew or extend the term; and(4) be made payable from a pledge of all or any part of any revenues, funds, or taxes available to the governmental agency for its public purposes. (b) The governing body of a governmental agency may contract under this section for materials and labor incident to the installation of personal property.(c) A contract may provide for the payment of interest on the unpaid amounts of the contract at a rate or rates and may contain prepayment provisions, termination penalties, and other provisions determined within the discretion of the governing body. The net effective interest rate on the contract may not exceed the net effective interest rate at which public securities may be issued in accordance with Chapter 1204, Government Code. Interest on the unpaid amounts of a contract shall be computed as simple interest.(d) Subject only to applicable constitutional restrictions, the governing body may obligate taxes or revenues for the full term of a contract for the payment of the contract.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 82, Sec. 1, eff. May 12, 1991; Acts 1993, 73rd Leg., ch. 104, Sec. 3, eff. May 7, 1993; Acts 1999, 76th Leg., ch. 396, Sec. 1.38, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 8.293, eff. Sept. 1, 2001.

Sec. 271.006. COMPLIANCE WITH OTHER REQUIREMENTS. (a) In entering into the contract, a municipality must comply with the requirements of Chapter 252 and a county must comply with the requirements of Subchapter C, Chapter 262. However, the municipality or county is not required to submit to a referendum the question of entering into the contract.(b) The purchasing requirements of Section 361.426, Health and Safety Code, apply to a purchase by a governmental agency under this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 303, Sec. 19, eff. Sept. 1, 1991.

Sec. 271.0065. ADDITIONAL COMPETITIVE PROCEDURES. (a) In any procedure for competitive bidding under this subchapter, the governing body shall provide all bidders with the opportunity to bid on the same items on equal terms and have bids judged according to the same standards as set forth in the specifications.(b) A governmental agency shall receive bids or proposals under this subchapter in a fair and confidential manner.(c) A governmental agency may receive bids or proposals under this subchapter in hard-copy format or through electronic transmission. A governmental agency shall accept any bids or proposals submitted in hard-copy format.

Added by Acts 2001, 77th Leg., ch. 1063, Sec. 4, eff. Sept. 1, 2001.

Sec. 271.007. APPROVED AND REGISTERED CONTRACT. (a) If the governing body approves the contract and the contract provides for the payment of an aggregate amount of $100,000 or more, the governing body may submit the contract and the record relating to the contract to the attorney general for examination as to the validity of the contract. The attorney general shall approve the contract if it has been made in accordance with the constitution and other laws of this state, and the contract then shall be registered by the comptroller of public accounts.(b) After the contract has been approved and registered as provided by this section, the contract is valid and is incontestable for any cause. The legal obligation of the lessor, vendor, or supplier of personal property or of the person installing personal property to the governmental agency is not diminished in any respect by the approval and registration of the contract.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1999, 76th Leg., ch. 396, Sec. 1.39, eff. Sept. 1, 1999.

Sec. 271.008. AUTHORIZED INVESTMENTS. The contract is a legal and authorized investment for:(1) banks, savings banks, trust companies, and savings and loan associations;(2) insurance companies;(3) fiduciaries and trustees; and(4) the sinking funds of a county, municipality, school district, or other political subdivision or corporation of this state.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 271.009. TERM OF CONTRACT. The contract may be for any term not to exceed 25 years.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. COMPETITIVE BIDDING ON CERTAIN PUBLIC WORKS CONTRACTSSec. 271.021. DEFINITIONS. In this subchapter:(1) "Component purchases" means purchases of the component parts of an item that in normal purchasing practices would be purchased in one purchase.(2) "Governmental entity" means:(A) a county;(B) a common or independent school district;(C) a hospital district or authority;(D) a housing authority; or(E) an agency or instrumentality of the governmental entities described by Paragraphs (A) through (D).(3) "Separate purchases" means purchases, made separately, of items that in normal purchasing practices would be purchased in one purchase.(4) "Sequential purchases" means purchases, made over a period, of items that in normal purchasing practices would be purchased in one purchase.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 328, Sec. 15, eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 1250, Sec. 14, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 16, Sec. 13.04, eff. Aug. 26, 1991; Acts 1997, 75th Leg., ch. 1370, Sec. 1, eff. Sept. 1, 1997.

Sec. 271.022. EXEMPT CONTRACT. This subchapter does not affect a contract required to be awarded under Subchapter A, Chapter 2254, Government Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(9), eff. Sept. 1, 1995.

Sec. 271.023. CONFLICT OF LAWS. To the extent of any conflict, the provisions of Subchapter B, Chapter 44, Education Code, relating to the purchase of goods and services under contract by a school district prevail over this subchapter.

Added by Acts 1999, 76th Leg., ch. 1383, Sec. 2, eff. June 19, 1999.

Sec. 271.024. COMPETITIVE PROCUREMENT PROCEDURE APPLICABLE TO CONTRACT. If a governmental entity is required by statute to award a contract for the construction, repair, or renovation of a structure, road, highway, or other improvement or addition to real property on the basis of competitive bids, and if the contract requires the expenditure of more than $50,000 from the funds of the entity, the bidding on the contract must be accomplished in the manner provided by this subchapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1993, 73rd Leg., ch. 749, Sec. 2, eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 757, Sec. 14, eff. Sept. 1, 1993; Acts 2001, 77th Leg., ch. 115, Sec. 5, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1266, Sec. 6, eff. June 19, 2009.

Sec. 271.0245. ADDITIONAL COMPETITIVE PROCEDURES. (a) In the procedure for competitive bidding under this subchapter, the governing body of the governmental entity shall provide all bidders with the opportunity to bid on the same items on equal terms and have bids judged according to the same standards as set forth in the specifications.(b) A governmental entity shall receive bids under this subchapter in a fair and confidential manner.(c) A governmental entity may receive bids under this subchapter in hard-copy format or through electronic transmission. A governmental entity shall accept any bids submitted in hard-copy format.

Added by Acts 2001, 77th Leg., ch. 1063, Sec. 5, eff. Sept. 1, 2001.

Sec. 271.025. ADVERTISEMENT FOR BIDS. (a) The governmental entity must advertise for bids. The advertisement for bids must include a notice that:(1) describes the work;(2) states the location at which the bidding documents, plans, specifications, or other data may be examined by all bidders; and(3) states the time and place for submitting bids and the time and place that bids will be opened.(b) The advertisement must be published as required by law. If no legal requirement for publication exists, the advertisement must be published at least twice in one or more newspapers of general circulation in the county or counties in which the work is to be performed. The second publication must be on or before the 10th day before the first date bids may be submitted.(c) The governmental entity must mail a notice containing the information required under Subsection (a) to any organization that:(1) requests in advance that notices for bids be sent to it;(2) agrees in writing to pay the actual cost of mailing the notice; and(3) certifies that it circulates notices for bids to the construction trade in general.(d) The governmental entity shall mail a notice required under Subsection (c) on or before the date the first newspaper advertisement under this section is published.(e) In a county with a population of 3.3 million or more, the county and any district or authority created under Article XVI, Section 59, of the Texas Constitution of which the governing body is the commissioners court may require that a minimum of 25 percent of the work be performed by the bidder and, notwithstanding any other law to the contrary, may establish financial criteria for the surety companies that provide payment and performance bonds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1019, Sec. 2, eff. Aug. 28, 1989; Acts 2001, 77th Leg., ch. 669, Sec. 82, eff. Sept. 1, 2001.

Sec. 271.026. OPENING OF BIDS. (a) Bids may be opened only by the governing body of the governmental entity at a public meeting or by an officer or employee of the governmental entity at or in an office of the governmental entity. A bid that has been opened may not be changed for the purpose of correcting an error in the bid price.(b) This subchapter does not change the common law right of a bidder to withdraw a bid due to a material mistake in the bid.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 271.027. AWARD OF CONTRACT. (a) The governmental entity is entitled to reject any and all bids.(b) The contract must be awarded to the lowest responsible bidder, but the contract may not be awarded to a bidder who is not the lowest bidder unless before the award each lower bidder is given notice of the proposed award and is given an opportunity to appear before the governing body of the governmental entity or the designated representative of the governing body and present evidence concerning the bidder's responsibility.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 271.0275. SAFETY RECORD OF BIDDER CONSIDERED. In determining who is a responsible bidder, the governmental entity may take into account the safety record of the bidder, of the firm, corporation, partnership, or institution represented by the bidder, or of anyone acting for such a firm, corporation, partnership, or institution if:(1) the governing body of the governmental entity has adopted a written definition and criteria for accurately determining the safety record of a bidder;(2) the governing body has given notice to prospective bidders in the bid specifications that the safety record of a bidder may be considered in determining the responsibility of the bidder; and(3) the determinations are not arbitrary and capricious.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 58(d), eff. Aug. 28, 1989.

Sec. 271.028. EFFECT OF NONCOMPLIANCE. A contract awarded in violation of this subchapter is void.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 271.029. CRIMINAL PENALTIES. (a) An officer or employee of a governmental entity commits an offense if the officer or employee intentionally or knowingly makes or authorizes separate, sequential, or component purchases to avoid the competitive bidding requirements of the statute that requires a contract described by Section 271.024 to be awarded on the basis of competitive bids. An offense under this subsection is a Class B misdemeanor.(b) An officer or employee of a governmental entity commits an offense if the officer or employee intentionally or knowingly violates the competitive bidding requirements of the statute that requires a contract described by Section 271.024 to be awarded on the basis of competitive bids, other than by conduct described by Subsection (a). An offense under this subsection is a Class B misdemeanor.(c) An officer or employee of a governmental entity commits an offense if the officer or employee intentionally or knowingly violates this subchapter, other than by conduct described by Subsection (a) or (b). An offense under this subsection is a Class C misdemeanor.

Added by Acts 1989, 71st Leg., ch. 1250, Sec. 15, eff. Sept. 1, 1989.

Sec. 271.030. REMOVAL; INELIGIBILITY. (a) The final conviction of an officer or employee of a governmental entity for an offense under Section 271.029(a) or (b) results in the immediate removal from office or employment of that person.(b) For four years after the date of the final conviction, the removed officer or employee is ineligible:(1) to be a candidate for or to be appointed or elected to a public office in this state;(2) to be employed by the governmental entity with which the person served when the offense occurred; and(3) to receive any compensation through a contract with that governmental entity.(c) This section does not prohibit the payment of retirement or workers' compensation benefits to the removed officer or employee.

Added by Acts 1989, 71st Leg., ch. 1250, Sec. 16, eff. Sept. 1, 1989.

SUBCHAPTER C. CERTIFICATE OF OBLIGATION ACTSec. 271.041. SHORT TITLE. This subchapter may be cited as the Certificate of Obligation Act of 1971.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 271.042. PURPOSE; CONFLICT. (a) It is the purpose of this subchapter to provide:(1) a procedure for certain financing that is an alternative to the more cumbersome procedure under Chapter 252; and(2) a new class of securities to be issued and delivered within the financial capabilities of an issuer on compliance with the procedures prescribed by this subchapter.(b) If there is a conflict between a provision of this subchapter and a provision of Chapter 252, an issuer may use either provision, and it is not necessary for the governing body to designate the law under which action is being taken.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 39, eff. Sept. 1, 1999.

Sec. 271.043. DEFINITIONS. In this subchapter:(1) "Bond funds" means money received from the sale of bonds by the issuer.(2) "Certificate" means a certificate of obligation authorized to be issued under this subchapter.(3) "Component purchases" means purchases of the component parts of an item that in normal purchasing practices would be purchased in one purchase.(4) "Contractual obligation" means a contract entered into by an issuer through its governing body and executed under Section 271.054 or 271.056.(5) "Current funds" means money in the treasury of the issuer, taxes in the process of collection during the current budget year of the issuer, and all other revenues anticipated with reasonable certainty during the current budget year of the issuer.(6) "Governing body" means the board, council, commission, court, or other body or group authorized to issue bonds for or on behalf of an issuer.(7) "Issuer" means a municipality, county, or hospital district established under Chapter 281, Health and Safety Code.(8) "Separate purchases" means purchases, made separately, of items that in normal purchasing practices would be purchased in one purchase.(9) "Sequential purchases" means purchases, made over a period, of items that in normal purchasing practices would be purchased in one purchase.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1250, Sec. 17, eff. Sept. 1, 1989; Acts 2003, 78th Leg., ch. 47, Sec. 5, eff. Sept. 1, 2003.

Sec. 271.044. SUBCHAPTER AVAILABLE TO CERTAIN MUNICIPALITIES. (a) A municipality may use this subchapter only if the municipality:(1) is incorporated under the home-rule amendment to the constitution (Article XI, Section 5, of the Texas Constitution); or(2) is incorporated under a general or special law and the municipality has the authority to levy an ad valorem tax of not less than $1.50 on each $100 valuation of taxable property in the municipality.(b) A home-rule municipality may use this subchapter regardless of any provision in the municipality's charter to the contrary.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 271.045. PURPOSES FOR WHICH CERTIFICATES MAY BE AUTHORIZED. (a) The governing body of an issuer may authorize certificates to pay a contractual obligation to be incurred for the:(1) construction of any public work;(2) purchase of materials, supplies, equipment, machinery, buildings, land, and rights-of-way for authorized needs and purposes; or(3) payment of contractual obligations for professional services, including services provided by tax appraisers, engineers, architects, attorneys, map makers, auditors, financial advisors, and fiscal agents.(b) If necessary because of change orders, certificates may be authorized in an amount not to exceed 25 percent of a contractual obligation incurred for the construction of public works, but certificates may be delivered only in the amount necessary to discharge contractual obligations.(c) The governing body of a municipality may issue certificates of obligation to pay all or part of a municipality's obligations incurred by contract for interests in and rights to water or sewer treatment capacity in connection with a water supply and transmission project or sewer treatment or collection project to be constructed in whole or in part on behalf of the municipality by another governmental entity or political subdivision pursuant to a written agreement expressly authorized under Section 552.014 of this code or Section 791.026, Government Code.(d) In exercising its authority to issue certificates of obligation for the purposes specified in Subsection (c), the municipality must limit the principal amount of certificates to be issued for the purpose of funding its contractual obligations to an amount equal to (i) the aggregate of the contractual payments or the total costs allocated or attributed, under generally accepted accounting principles, to the capital costs of the project, as opposed to any maintenance or operating costs to be paid under the written agreement or (ii) the total cost of the project multiplied by the percentage of the nameplate capacity of the project acquired or conveyed by the written agreement to the municipality, whichever limitation is applicable to the contractual interests or rights being conveyed or identified in the written agreement.(e) Work that is directly attributable under generally accepted accounting principles to the costs of the project and that is performed by employees of the issuer may be allocated or attributed to the capital costs of the project.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 124, Sec. 1, eff. May 19, 1997; Acts 2001, 77th Leg., ch. 402, Sec. 14, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 554, Sec. 1, eff. June 17, 2005.Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.77(4), eff. April 1, 2009.

Sec. 271.046. ADDITIONAL PURPOSES FOR CERTIFICATES. (a) Certificates may be issued for the payment of contractual obligations to be incurred in:(1) constructing or equipping a jail;(2) constructing, renovating, or otherwise improving a county-owned building; or(3) constructing a bridge that is part of or connected to a county road or an approach to such a bridge.(b) Certificates issued under this section may be sold for cash, subject to the restrictions and other conditions of Section 271.050.(c) The provisions of this subchapter relating to advertisement for competitive bids apply to contractual obligations to be incurred for a purpose for which certificates are to be issued under this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 648, Sec. 1, eff. June 14, 1989.

Sec. 271.0461. ADDITIONAL PURPOSE FOR CERTIFICATES: DEMOLITION OF DANGEROUS STRUCTURES OR RESTORATION OF HISTORIC STRUCTURES. Certificates may be issued by any municipality for the payment of contractual obligations to be incurred in demolishing dangerous structures or restoring historic structures and may be sold for cash, subject to the restrictions and other conditions of Section 271.050.

Added by Acts 1989, 71st Leg., ch. 459, Sec. 1, eff. Aug. 28, 1989. Amended by Acts 1997, 75th Leg., ch. 1056, Sec. 1, eff. June 19, 1997.

Sec. 271.047. AUTHORIZATION OF CERTIFICATES BY ORDINANCE OR ORDER; OTHER PROVISIONS IN CERTIFICATES. (a) Certificates may be authorized by an ordinance adopted by the governing body of a municipality, or by an order adopted by the governing body of a county after compliance with the quorum requirements prescribed by Section 81.006.(b) The governing body may:(1) make the certificates payable at times and places determined by the governing body;(2) issue the certificates in forms and one or more denominations, either in coupon form or registered as to principal and interest, or both;(3) make the certificates contain options for redemption before scheduled maturity; and(4) make the certificates contain any other provisions the governing body desires.(c) A certificate may not mature over a period greater than 40 years from the date of the certificate and may not bear interest at a rate greater than that allowed by Chapter 1204, Government Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.294, eff. Sept. 1, 2001.

Sec. 271.048. CLAIMS AND ACCOUNTS; FUNDING AND EXCHANGE. (a) A governing body may provide that claims and accounts may, after certificates are authorized, be incurred for authorized purposes and that the claims and accounts represent an undivided interest in the certificates simultaneously authorized. The governing body may also provide for the funding or exchange of the claims and accounts for a like total principal amount of the certificates, with any amount in excess of the principal amount of the certificates delivered at one time to be paid in cash or carried forward to a subsequent exchange of claims and accounts for certificates.(b) The authorization of certificates and the indebtedness they evidence may occur before the execution of a contract under this subchapter.(c) This section does not create any exception to the competitive bidding requirements of this subchapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 271.049. NOTICE OF INTENTION TO ISSUE CERTIFICATES; PETITION AND ELECTION. (a) Regardless of the sources of payment of certificates, certificates may not be issued unless the issuer publishes notice of its intention to issue the certificates. The notice must be published once a week for two consecutive weeks in a newspaper, as defined by Subchapter C, Chapter 2051, Government Code, that is of general circulation in the area of the issuer, with the date of the first publication to be before the 30th day before the date tentatively set for the passage of the order or ordinance authorizing the issuance of the certificates.(b) The notice must state:(1) the time and place tentatively set for the passage of the order or ordinance authorizing the issuance of the certificates;(2) the maximum amount and purpose of the certificates to be authorized; and(3) the manner in which the certificates will be paid for, whether by taxes, revenues, or a combination of the two.(c) If before the date tentatively set for the authorization of the issuance of the certificates or if before the authorization, the municipal secretary or clerk if the issuer is a municipality, or the county clerk if the issuer is a county, receives a petition signed by at least five percent of the qualified voters of the issuer protesting the issuance of the certificates, the issuer may not authorize the issuance of the certificates unless the issuance is approved at an election ordered, held, and conducted in the manner provided for bond elections under Chapter 1251, Government Code.(d) This section does not apply to certificates issued for the purposes described by Sections 271.056(1)-(4).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(3), eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1420, Sec. 8.295, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 402, Sec. 15, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1008, Sec. 1, eff. June 15, 2007.

Sec. 271.050. SALE OF CERTIFICATES. (a) The governing body may sell for cash any certificates authorized to be issued for one or more purposes described by Section 271.056.(b) The proceeds may be used only for the purposes for which the certificates were authorized and issued. The proceeds may be used to pay for work done by employees of the issuer that are hired for the specific purpose of performing work on the project. The proceeds may be used to pay for work done by other employees of the issuer only if the issuer incurs equivalent or greater costs to replace the normal work that would have otherwise been performed by the employees. The proceeds may not be used to reimburse the issuer for costs that are determined to be indirect costs under generally accepted accounting principles. Any accrued interest received must be deposited in the interest and sinking fund established for the payment of the certificates.(c) A certified copy of the proceedings relating to the authorization of the certificates must be submitted to the attorney general and must be approved by the attorney general as having been authorized in accordance with this subchapter. The attorney general shall examine the proceedings relating to the authorization of the certificates. Subtitles A and C, Title 9, Government Code, and Chapter 618, Government Code, govern the execution, approval, registration, and validity of the certificates. After registration of the certificates by the comptroller, the certificates are incontestable for any cause.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.296, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 554, Sec. 2, eff. June 17, 2005.

Sec. 271.051. CERTIFICATES AS INVESTMENTS OR AS SECURITY FOR DEPOSITS. (a) Certificates approved by the attorney general are legal and authorized investments for:(1) banks, savings banks, trust companies, and savings and loan associations;(2) insurance companies;(3) fiduciaries, trustees, and guardians; and(4) sinking funds of municipalities, counties, school districts, or other political corporations or subdivisions of the state.(b) Certificates approved by the attorney general are eligible to secure deposits of public funds of the state or a municipality, county, school district, or other political corporation or subdivision of the state. The certificates are sufficient security for the deposits to the extent of the face value of the certificates, if accompanied by any appurtenant unmatured interest coupons.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 271.052. CERTIFICATES PAYABLE FROM AND SECURED BY OTHER REVENUES. (a) The governing body, instead of or in addition to other methods of payment provided by this subchapter, may provide that certificates will be paid from and secured by other revenues if the issuer is authorized by the state constitution or other statutes to secure or pay any kind of general or special obligation by or from those revenues.(b) The issuer may deliver certificates secured under this section in exchange for services or property in the same manner and with the same effect as otherwise provided by this subchapter or may sell the certificates for cash.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 271.0525. REFINANCING CERTIFICATES ISSUED BY COUNTY. (a) A county may not issue certificates to refinance or refund the debt evidenced by certificates issued by the county unless the county complies with the notice requirements of Sections 271.049(a) and (b) for the issuance of certificates.(b) If, before the date tentatively set for the authorization of refinancing certificates, the county clerk receives a petition that meets the requirements of Subsection (c) protesting the issuance of the refinancing certificates, the county may not authorize the issuance of the refinancing certificates unless the issuance is approved at an election ordered, held, and conducted in the manner provided for bond elections under Chapter 1251, Government Code.(c) A petition to protest the issuance of refinancing certificates under this section must be signed by a number of qualified voters, residing in the county, equal to at least five percent of the number of votes cast in that county for governor in the most recent general election at which that office was filled.

Added by Acts 1989, 71st Leg., ch. 961, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.297, eff. Sept. 1, 2001.

Sec. 271.053. CERTIFICATES AS DEBT AND SECURITY. Certificates are debts of the issuer within the meaning of Article XI, Sections 5 and 7, of the Texas Constitution. When delivered, certificates are "security" within the meaning of Chapter 8, Business & Commerce Code, and are general obligations of the issuer within the meaning of Subchapters A and D, Chapter 1207, Government Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.298, eff. Sept. 1, 2001.

Sec. 271.054. COMPETITIVE PROCUREMENT REQUIREMENT. Before the governing body of an issuer may enter into a contract requiring an expenditure by or imposing an obligation or liability on the issuer, or on a subdivision of the issuer if the issuer is a county, of more than $50,000, the governing body must submit the proposed contract to competitive procurement.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1993, 73rd Leg., ch. 757, Sec. 15, eff. Sept. 1, 1993; Acts 2001, 77th Leg., ch. 675, Sec. 1, eff. June 13, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1266, Sec. 7, eff. June 19, 2009.

Sec. 271.055. NOTICE TO BIDDERS. (a) An issuer must give notice of the time, date, and place at which the issuer will publicly open the bids on a contract for which competitive bidding is required by this subchapter and read the bids aloud. The notice must be given in accordance with Subsection (b) or in accordance with:(1) Chapter 252, if the issuer is a municipality;(2) the municipal charter of the issuer, if the issuer is a home-rule municipality; or(3) the County Purchasing Act (Subchapter C, Chapter 262), if the issuer is a county.(b) If an issuer gives notice under this subsection, the notice must:(1) be published once a week for two consecutive weeks in a newspaper, as defined by Subchapter C, Chapter 2051, Government Code, that is of general circulation in the area of the issuer, with the date of the first publication to be before the 14th day before the date set for the public opening of the bids and the reading of the bids aloud; and(2) state that plans and specifications for the work to be done or specifications for the machinery, supplies, equipment, or materials to be purchased are on file with a designated official of the issuer and may be examined without charge.(c) If the contract is to be let on a unit price basis, in addition to the other information required to be in the notice, the notice must specify, based on the best available information, the approximate quantities of the items needed by the issuer that are to be bid on.(d) An issuer may not authorize certificates unless the notice also states that:(1) the successful bidder must accept the certificates in payment for all or part of the contract price; or(2) the governing body has made provisions for the contractor to sell and assign the certificates and that each bidder is required, at the time of the receipt of the bids, to elect whether the bidder will:(A) accept the certificates in payment of all or part of the contract price; or(B) assign the certificates in accordance with the arrangements made by the governing body.(e) In a county with a population of 3.3 million or more, the county and any district or authority created under Article XVI, Section 59, of the Texas Constitution of which the governing body is the commissioners court may require that a minimum of 25 percent of the work be performed by the bidder and, notwithstanding any other law to the contrary, may establish financial criteria for the surety companies that provide payment and performance bonds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1019, Sec. 3, eff. Aug. 28, 1989; Acts 1993, 73rd Leg., ch. 749, Sec. 6, eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 757, Sec. 8, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(3), eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 669, Sec. 83, eff. Sept. 1, 2001.

Sec. 271.056. EXEMPTIONS FROM ADVERTISEMENT REQUIREMENT. The provisions of this subchapter relating to the advertisement for competitive bids do not apply to:(1) a case of public calamity if it is necessary to act promptly to relieve the necessity of the residents or to preserve the property of the issuer;(2) a case in which it is necessary to preserve or protect the public health of the residents of the issuer;(3) a case of unforeseen damage to public machinery, equipment, or other property;(4) a contract for personal or professional services;(5) work done by employees of the issuer and paid for as the work progresses;(6) the purchase of any land, building, existing utility system, or right-of-way for authorized needs and purposes;(7) expenditures for or relating to improvements in municipal water systems, sewer systems, streets, or drainage, if at least one-third of the cost of the improvements is to be paid by special assessments levied against properties to be benefitted by the improvements;(8) a case in which the entire contractual obligation is to be paid from bond funds or current funds or in which an advertisement for bids has previously been published in accordance with this subchapter but the current funds or bond funds are not adequate to permit the awarding of the contract and certificates are to be awarded to provide for the deficiency;(9) the sale of a public security, as that term is defined by Section 1204.001, Government Code;(10) a municipal procurement of a kind that, under Chapter 252, is not required to be made in accordance with competitive bidding procedures like those prescribed by this subchapter; or(11) a county contract that, under the County Purchasing Act (Subchapter C, Chapter 262), is not required to be made in accordance with competitive bidding procedures like those prescribed by this subchapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2001, 77th Leg., ch. 402, Sec. 16, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 8.298, eff. Sept. 1, 2001.

Sec. 271.0565. PRE-BID CONFERENCE. (a) The commissioners court of a county or the governing body of a district or authority created under Section 59, Article XVI, Texas Constitution, if the governing body is the commissioners court of the county in which the district is located, may require a principal, officer, or employee of each prospective bidder to attend a mandatory pre-bid conference conducted for the purpose of discussing contract requirements and answering questions of prospective bidders.(b) After a conference is conducted under Subsection (a), any additional required notice for the proposed contract may be sent by certified mail, return receipt requested, only to prospective bidders who attended the conference. Notice under this subsection is not subject to the requirements of Section 271.055.

Added by Acts 2001, 77th Leg., ch. 255, Sec. 3, eff. May 22, 2001. Amended by Acts 2003, 78th Leg., ch. 660, Sec. 2, eff. Sept. 1, 2003.Reenacted and amended by Acts 2005, 79th Leg., Ch. 728, Sec. 13.001, eff. September 1, 2005.

Sec. 271.057. AWARD OF CONTRACT. (a) Except as provided by Subsection (b), a contract let under this subchapter for the construction of public works or the purchase of materials, equipment, supplies, or machinery and for which competitive bidding is required by this subchapter must be let to the lowest responsible bidder and, as the governing body determines, may be let on a lump-sum basis or unit price basis.(b) The commissioners court may condition acceptance of a bid on compliance with a requirement for attendance at a mandatory pre-bid conference under Section 271.0565.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2001, 77th Leg., ch. 255, Sec. 4, eff. May 22, 2001.

Sec. 271.058. AUTHORITY TO REJECT BIDS. The governing body may reject any and all bids submitted for a contract for which competitive bidding is required by this subchapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 271.059. CONTRACTOR'S BONDS. If a contract is for the construction of public works and is required by this subchapter to be submitted to competitive bidding, the successful bidder must execute a good and sufficient payment bond and performance bond. The bonds must each be:(1) in the full amount of the contract price; and(2) executed, in accordance with Chapter 2253, Government Code, with a surety company authorized to do business in this state.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(17), eff. Sept. 1, 1995.

Sec. 271.060. CHANGE ORDERS. (a) After performance of a construction contract begins, a governing body may approve change orders if necessary to:(1) make changes in plans or specifications; or(2) decrease or increase the quantity of work to be performed or materials, equipment, or supplies to be furnished.(b) The total price of a contract may not be increased by a change order unless provision has been made for the payment of the added cost by the appropriation of current funds or bond funds for that purpose, by the authorization of the issuance of certificates, or by a combination of those procedures. The original contract price may not be increased by more than 25 percent. The original price may not be decreased by more than 25 percent without the consent of the contractor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 271.061. COMPENSATION ON UNIT PRICE CONTRACTS. If a contract is let on a unit price basis, the compensation paid to the contractor must be based on the actual quantities of items constructed or supplied.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 271.062. CERTAIN CONTRACTS NOT REQUIRED TO BE IN WRITING. A contract executed under Section 271.054 or 271.056 is not required to be in writing if the work to be performed under the contract:(1) is legal services;(2) is to be done by the regular salaried employees of the issuer; or(3) is to be paid for as the work progresses.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 271.063. UNCONSTITUTIONAL PROCEDURE CORRECTED BY RESOLUTION OF ISSUER. If a procedure used under this subchapter is held to be in violation of the state or federal constitution, an issuer by resolution may provide an alternative procedure that conforms to the constitution.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 271.064. CRIMINAL PENALTIES. (a) An officer or employee of an issuer commits an offense if the officer or employee intentionally or knowingly makes or authorizes separate, sequential, or component purchases to avoid the competitive bidding requirements of Section 271.054. An offense under this subsection is a Class B misdemeanor.(b) An officer or employee of an issuer commits an offense if the officer or employee intentionally or knowingly violates Section 271.054, other than by conduct described by Subsection (a). An offense under this subsection is a Class B misdemeanor.(c) An officer or employee of an issuer commits an offense if the officer or employee intentionally or knowingly violates this subchapter, other than by conduct described by Subsection (a) or (b). An offense under this subsection is a Class C misdemeanor.

Added by Acts 1989, 71st Leg., ch. 1250, Sec. 18, eff. Sept. 1, 1989.

Sec. 271.065. REMOVAL; INELIGIBILITY. (a) The final conviction of an officer or employee of an issuer for an offense under Section 271.064(a) or (b) results in the immediate removal from office or employment of that person.(b) For four years after the date of the final conviction, the removed officer or employee is ineligible:(1) to be a candidate for or to be appointed or elected to a public office in this state;(2) to be employed by the issuer with which the person served when the offense occurred; and(3) to receive any compensation through a contract with that issuer.(c) This section does not prohibit the payment of retirement or workers' compensation benefits to the removed officer or employee.

Added by Acts 1989, 71st Leg., ch. 1250, Sec. 19, eff. Sept. 1, 1989.

SUBCHAPTER D. STATE COOPERATION IN LOCAL PURCHASING PROGRAMSSec. 271.081. DEFINITION. In this subchapter, "local government" means a county, municipality, special district, school district, junior college district, a local workforce development board created under Section 2308.253, Government Code, or other legally constituted political subdivision of the state.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2001, 77th Leg., ch. 1004, Sec. 4, eff. Sept. 1, 2001.

Sec. 271.082. PURCHASING PROGRAM. (a) The comptroller shall establish a program by which the comptroller performs purchasing services for local governments. The services must include:(1) the extension of state contract prices to participating local governments when the comptroller considers it feasible;(2) solicitation of bids on items desired by local governments if the solicitation is considered feasible by the comptroller and is desired by the local government; and(3) provision of information and technical assistance to local governments about the purchasing program.(b) The comptroller may charge a participating local government an amount not to exceed the actual costs incurred by the comptroller in providing purchasing services to the local government under the program.(c) The comptroller may adopt rules and procedures necessary to administer the purchasing program. Before adopting a rule under this subsection, the comptroller must conduct a public hearing regarding the proposed rule regardless of whether the requirements of Section 2001.029(b), Government Code, are met.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.103, eff. September 1, 2007.

Sec. 271.083. LOCAL GOVERNMENT PARTICIPATION. (a) A local government may participate in the purchasing program of the commission, including participation in purchases that use the reverse auction procedure, as defined by Section 2155.062(d), Government Code, by filing with the commission a resolution adopted by the governing body of the local government requesting that the local government be allowed to participate on a voluntary basis, and to the extent the commission deems feasible, and stating that the local government will:(1) designate an official to act for the local government in all matters relating to the program, including the purchase of items from the vendor under any contract, and that the governing body will direct the decisions of the representative;(2) be responsible for:(A) submitting requisitions to the commission under any contract; or(B) electronically sending purchase orders directly to vendors, or complying with commission procedures governing a reverse auction purchase, and electronically sending to the commission reports on actual purchases made under this paragraph that provide the information and are sent at the times required by the commission;(3) be responsible for making payment directly to the vendor; and(4) be responsible for the vendor's compliance with all conditions of delivery and quality of the purchased item.(b) A local government that purchases an item under a state contract or under a reverse auction procedure, as defined by Section 2155.062(d), Government Code, sponsored by the commission satisfies any state law requiring the local government to seek competitive bids for the purchase of the item.(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 393, Sec. 3.07(2), eff. September 1, 2009.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 428, Sec. 1, eff. Aug. 26, 1991; Acts 1995, 74th Leg., ch. 746, Sec. 6, eff. Aug. 28, 1995; Acts 1997, 75th Leg., ch. 494, Sec. 5, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 436, Sec. 5, eff. May 28, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 393, Sec. 3.07(2), eff. September 1, 2009.

SUBCHAPTER E. STATE INTERCEPT TO INCREASE CREDIT RATINGSec. 271.091. DEFINITIONS. In this subchapter:(1) "Local government" means a municipality, county, or hospital district of the State of Texas.(2) "Payment" means the local sales and use tax authorized by the Municipal Sales and Use Tax Act (Chapter 321, Tax Code), the County Sales and Use Tax Act (Chapter 323, Tax Code), and Subchapter E, Chapter 285, Health and Safety Code.(3) "Paying agent" means the financial institution that is designated by a local government as its agent for the payment of the principal of and interest on the obligation.(4) "Obligation" means bonds, notes, certificates of obligation, and other obligations authorized to be issued by the local government.(5) "Agreement" means the document referred to in Section 271.092 and Section 271.093.(6) "Board" means the Bond Review Board.(7) "Comptroller" means the comptroller of public accounts.

Added by Acts 1993, 73rd Leg., ch. 827, Sec. 1, eff. Aug. 30, 1993. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.299, eff. Sept. 1, 2001.

Sec. 271.092. AGREEMENT WITH TEXAS BOND REVIEW BOARD AND COMPTROLLER. Prior to the issuance of any obligation, the governing body of any local government may notify the board of the proposed issuance of an obligation and enter into an agreement with the board to authorize and direct the comptroller to withhold from such local government sufficient money from any payment to which such local government may be entitled and apply so much as shall be necessary to pay the principal of and interest on such obligation then due and to continue withholding additional payments until an amount sufficient to satisfy the amount then due has been met.

Added by Acts 1993, 73rd Leg., ch. 827, Sec. 1, eff. Aug. 30, 1993.

Sec. 271.093. FORM OF AGREEMENT; CONDITIONS. (a) The agreement shall set forth the following:(1) the proposed date of issuance of the obligation and the name and series of the proposed obligation;(2) each payment date with respect to the obligation and the principal of and interest on the obligation coming due on each such date; and(3) the name and address of the financial institution serving as paying agent for the obligation to whom any payment by the comptroller should be made.(b) This subchapter does not require or permit the state to make an appropriation to any local government and shall not be construed as creating an indebtedness of the state. Any agreement made pursuant to this subchapter shall contain a statement to that effect.(c) The agreement terminates at the time the final payment of the principal of and interest on the obligation is made or the obligation is refunded.

Added by Acts 1993, 73rd Leg., ch. 827, Sec. 1, eff. Aug. 30, 1993.

Sec. 271.094. NOTICE, DEPOSIT OF DEBT SERVICE, AUTHORIZATION, AND TRANSMITTAL. (a) If a local government enters into an agreement with the board under Section 271.092, the board on notification from the local government, the custodian bank, or the paying agent for the local government that the local government is unable or has failed to pay amounts as required by the agreement or to pay principal of or interest on the obligation when due, shall notify the comptroller, who shall withhold sufficient money from any payment to which such local government may be entitled and apply so much thereof as shall be necessary to pay the amounts then due as provided in this section.(b) The local government may in the agreement agree to make monthly deposits of one-sixth of the semiannual debt service requirement, or such other amount at such other times as specified in the agreement, into an interest and sinking fund in a custodian bank. If a bank agrees to serve as custodian for the interest and sinking fund, it shall be the duty of the bank to notify the board if the agreed upon amount of funds is not deposited each month or other specified time on a timely basis as specified in the agreement.(c) On receiving notification and direction from the board, the comptroller is authorized to withhold from any payment an amount equal to the amount to have been deposited by the local government pursuant to the agreement. The comptroller shall continue to withhold payments until the required amounts have been deposited in the interest and sinking fund with the custodian bank or with the paying agent. If the required amounts have not been deposited at the time interest on or principal of the obligation of the local government is required to be deposited pursuant to the agreement, the comptroller shall transmit, from payments withheld, the appropriate amount to the custodian bank or to the paying agent, as directed by the board.(d) The board shall cause a copy of any notice given pursuant to this section to be promptly given to the local government.

Added by Acts 1993, 73rd Leg., ch. 827, Sec. 1, eff. Aug. 30, 1993.

Sec. 271.095. RIGHT TO PLEDGE PAYMENTS. (a) The local government may pledge payments to secure any obligation only if the amount of payments received by the local government in the fiscal year of the state preceding the proposed issuance equals or exceeds the amount required in each year to pay the sum of an amount equal to two times (i) the maximum annual principal and interest requirements for the obligation, and (ii) the maximum annual principal and interest requirements on any additional obligation for which payments have been pledged. The local government shall provide evidence that these requirements are met.(b) A pledge of payments pursuant to this subchapter is a first priority for application of payments and the comptroller shall apply such payments as provided by this subchapter prior to applying such payments pursuant to any other authorization to withhold or intercept such payments.(c) While obligations which are the subject of an agreement remain outstanding, the local government may not repeal the sales tax or reduce the rate of the sales tax below the rate that would provide the amount required by Subsection (a), except as provided by this subsection. If at an election duly held in accordance with law a majority of the qualified voters approve the repeal of the sales tax, the local government shall, at the earliest practicable time, refund or defease the obligations, and after such defeasance or refunding the repeal shall become effective in accordance with law. If the qualified voters vote to reduce the rate of the sales tax, if such is provided for by law, below that which is required to provide the amount required by Subsection (a), the local government shall, at the earliest practicable time, refund or defease the obligations, and after such defeasance or refunding the reduction in rate shall become effective in accordance with law.

Added by Acts 1993, 73rd Leg., ch. 827, Sec. 1, eff. Aug. 30, 1993.

Sec. 271.096. ADMINISTRATION, RULES, FEES. The board shall administer the implementation of this subchapter and may adopt rules and set fees necessary for its administration.

Added by Acts 1993, 73rd Leg., ch. 827, Sec. 1, eff. Aug. 30, 1993.

SUBCHAPTER F. COOPERATIVE PURCHASING PROGRAMSec. 271.101. DEFINITIONS. In this subchapter:(1) "Local cooperative organization" means an organization of governments established to provide local governments access to contracts with vendors for the purchase of materials, supplies, services, or equipment.(2) "Local government" means a county, municipality, special district, school district, junior college district, regional planning commission, or other political subdivision of the state.

Added by Acts 1995, 74th Leg., ch. 746, Sec. 7, eff. Aug. 28, 1995.

Sec. 271.102. COOPERATIVE PURCHASING PROGRAM PARTICIPATION. (a) A local government may participate in a cooperative purchasing program with another local government or a local cooperative organization.(b) A local government that is participating in a cooperative purchasing program may sign an agreement with another participating local government or a local cooperative organization stating that the signing local government will:(1) designate a person to act under the direction of, and on behalf of, that local government in all matters relating to the program;(2) make payments to another participating local government or a local cooperative organization or directly to a vendor under a contract made under this subchapter, as provided in the agreement between the participating local governments or between a local government and a local cooperative organization; and(3) be responsible for a vendor's compliance with provisions relating to the quality of items and terms of delivery, to the extent provided in the agreement between the participating local governments or between a local government and a local cooperative organization.(c) A local government that purchases goods or services under this subchapter satisfies any state law requiring the local government to seek competitive bids for the purchase of the goods or services.

Added by Acts 1995, 74th Leg., ch. 746, Sec. 7, eff. Aug. 28, 1995.

SUBCHAPTER G. PURCHASES FROM FEDERAL SCHEDULE SOURCES OF SUPPLYSec. 271.103. FEDERAL SUPPLY SCHEDULE SOURCES. (a) A local government may purchase goods or services available under Federal supply schedules of the United States General Services Administration to the extent permitted by federal law.(b) A local government that purchases goods or services under this subchapter satisfies any state law requiring the local government to seek competitive bids for the purchase of the goods or services.

Added by Acts 1997, 75th Leg., ch. 826, Sec. 2, eff. June 18, 1997.

SUBCHAPTER H. ALTERNATIVE PROJECT DELIVERY METHODS FOR CERTAIN PROJECTSSec. 271.111. DEFINITIONS. In this subchapter:(1) "Architect" means an individual registered as an architect under Chapter 1051, Occupations Code.(2) "Contractor" in the context of a contract for the construction, rehabilitation, alteration, or repair of a facility means a sole proprietorship, partnership, corporation, or other legal entity that assumes the risk for constructing, rehabilitating, altering, or repairing all or part of the facility at the contracted price.(3) "Design-build contract" means a single contract with a design-build firm for the design and construction of a facility.(4) "Design-build firm" means a partnership, corporation, or other legal entity or team that includes an engineer or architect and builder qualified to engage in building construction in Texas.(5) "Design criteria package" means a set of documents that provides sufficient information to permit a design-build firm to prepare a response to a governmental entity's request for qualifications and any additional information requested, including criteria for selection. The design criteria package must specify criteria the governmental entity considers necessary to describe the project and may include, as appropriate, the legal description of the site, survey information concerning the site, interior space requirements, special material requirements, material quality standards, conceptual criteria for the project, special equipment requirements, cost or budget estimates, time schedules, quality assurance and quality control requirements, site development requirements, applicable codes and ordinances, provisions for utilities, parking requirements, or any other requirement, as applicable.(6) "Engineer" means an individual licensed as an engineer under Chapter 1001, Occupations Code.(7) "Facility" means, unless otherwise specifically provided, buildings the design and construction of which are governed by accepted building codes. The term does not include:(A) highways, roads, streets, bridges, utilities, water supply projects, water plants, wastewater plants, water and wastewater distribution or conveyance facilities, wharves, docks, airport runways and taxiways, drainage projects, or related types of projects associated with civil engineering construction; or(B) buildings or structures that are incidental to projects that are primarily civil engineering construction projects.(8) "Fee" in the context of a contract for the construction, rehabilitation, alteration, or repair of a facility means the payment a construction manager receives for its overhead and profit in performing its services.(9) "General conditions" in the context of a contract for the construction, rehabilitation, alteration, or repair of a facility means on-site management, administrative personnel, insurance, bonds, equipment, utilities, and incidental work, including minor field labor and materials. Text of subdivision as amended by Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 2 (10) "Governmental entity" means a municipality, county, hospital district, water district or authority created under Section 59, Article XVI, Texas Constitution, including a river authority or conservation and reclamation district, or a defense base development authority established under Chapter 379B. Text of subdivision as amended by Acts 2007, 80th Leg., R.S., Ch. 1272, Sec. 6 (10) "Governmental entity" means a municipality, county, river authority, conservation and reclamation district created pursuant to Section 59, Article XVI, Texas Constitution, and located in a county with a population of more than 250,000, or defense base development authority established under Chapter 379B.

Added by Acts 2001, 77th Leg., ch. 1409, Sec. 5, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 877, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.791, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 2, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1272, Sec. 6, eff. September 1, 2007.

Sec. 271.112. APPLICABILITY; OTHER LAW. (a) Any provision in the charter of a home-rule municipality or regulation, if any, of a county, river authority, conservation and reclamation district created pursuant to Section 59, Article XVI, Texas Constitution, and located in a county with a population of more than 250,000, or defense base development authority that requires the use of competitive bidding or competitive sealed proposals or that prescribes procurement procedures and that is in conflict with this subchapter controls over this subchapter unless the governing body of the governmental entity elects to have this subchapter supersede the charter or regulation.(b) The purchasing requirements of Section 361.426, Health and Safety Code, apply to purchases by a governmental entity made under this subchapter.(c) Except as provided by this section, to the extent of any conflict, this subchapter prevails over any other law relating to the purchasing of goods and services except a law relating to contracting with historically underutilized businesses.(d) For a contract entered into by a municipality, river authority, conservation and reclamation district created pursuant to Section 59, Article XVI, Texas Constitution, and located in a county with a population of more than 250,000, or defense base development authority under any of the methods provided by this subchapter, the municipality, river authority, conservation and reclamation district created pursuant to Section 59, Article XVI, Texas Constitution, and located in a county with a population of more than 250,000, or defense base development authority shall publish notice of the time and place the bids or proposals, or the responses to a request for qualifications, will be received and opened. The notice must be published in a newspaper of general circulation in the county in which the defense base development authority's or municipality's central administrative office is located or the county in which the greatest amount of the river authority's or such conservation and reclamation district's territory is located once each week for at least two weeks before the deadline for receiving bids, proposals, or responses. If there is not a newspaper of general circulation in that county, the notice shall be published in a newspaper of general circulation in the county nearest the county seat of the county in which the defense base development authority's or municipality's central administrative office is located or the county in which the greatest amount of the river authority's or such conservation and reclamation district's territory is located. In a two-step procurement process, the time and place the second step bids, proposals, or responses will be received are not required to be published separately.(e) For a contract entered into by a county under any of the methods provided by this subchapter, the county shall publish notice of the time and place the bids or proposals, or the responses to a request for qualifications, will be received and opened. The notice must be published in a newspaper of general circulation in the county once each week for at least two weeks before the deadline for receiving bids, proposals, or responses. If there is not a newspaper of general circulation in the county, the notice shall be:(1) posted at the courthouse door of the county; and(2) published in a newspaper of general circulation in the nearest county.(f) A contract entered into or an arrangement made in violation of this subchapter is contrary to public policy and is void. A court may enjoin performance of a contract made in violation of this subchapter. A county attorney, a district attorney, a criminal district attorney, a resident of a county that enters into a contract under this subchapter or of a county in which a municipality, river authority, or conservation and reclamation district created pursuant to Section 59, Article XVI, Texas Constitution, and located in a county with a population of more than 250,000 that enters into a contract under this subchapter is located, or any interested party may bring an action for an injunction. A party who prevails in an action brought under this subsection is entitled to reasonable attorney's fees as approved by the court.(g) If the contract for a facility involves the use of state or federal highway funds, the purchasing requirements of the appropriate state or federal funding entity apply, unless otherwise waived by the appropriate state or federal funding entity.

Added by Acts 2001, 77th Leg., ch. 1409, Sec. 5, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 877, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 7, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1272, Sec. 7, eff. September 1, 2007.

Sec. 271.113. PROCUREMENT PROCEDURES. (a) In entering into a contract for the construction of a facility, a governmental entity may use any of the following methods that provides the best value for the governmental entity:(1) competitive bidding;(2) competitive sealed proposals for construction services;(3) a design-build contract;(4) a contract to construct, rehabilitate, alter, or repair facilities that involves using a construction manager; or(5) a job order contract for the minor repair, rehabilitation, or alteration of a facility.(b) Except as provided by this subchapter, in determining to whom to award a contract, the governmental entity may consider:(1) the purchase price;(2) the reputation of the vendor and of the vendor's goods or services;(3) the quality of the vendor's goods or services;(4) the extent to which the goods or services meet the governmental entity's needs;(5) the vendor's past relationship with the governmental entity;(6) the impact on the ability of the governmental entity to comply with rules relating to historically underutilized businesses;(7) the total long-term cost to the governmental entity to acquire the vendor's goods or services; and(8) any other relevant factor specifically listed in the request for bids or proposals.

Added by Acts 2001, 77th Leg., ch. 1409, Sec. 5, eff. Sept. 1, 2001.

Sec. 271.114. EVALUATION OF BIDS AND PROPOSALS FOR CONSTRUCTION SERVICES. (a) The governing body of a governmental entity that is considering a construction contract using a method specified by Section 271.113(a) other than competitive bidding must, before advertising, determine which method provides the best value for the governmental entity. The governing body may, as appropriate, delegate its authority under this section to a designated representative.(b) The governmental entity shall base its selection among offerors on criteria authorized to be used under Section 271.113(b). The governmental entity shall publish in the request for bids, proposals, or qualifications all the criteria that will be used to evaluate the offerors and the relative weights given to the criteria.(c) The governmental entity shall document the basis of its selection and shall make the evaluations public not later than the seventh day after the date the contract is awarded.

Added by Acts 2001, 77th Leg., ch. 1409, Sec. 5, eff. Sept. 1, 2001.

Sec. 271.115. SELECTING CONTRACTOR FOR CONSTRUCTION SERVICES THROUGH COMPETITIVE BIDDING. (a) Except to the extent prohibited by other law and to the extent consistent with this subchapter, a governmental entity may use competitive bidding to select a contractor to perform construction, rehabilitation, alteration, or repair services for a facility.(b) Except as otherwise specifically provided by this subsection, Subchapter B does not apply to a competitive bidding process under this section. Sections 271.026, 271.027(a), and 271.0275 apply to a competitive bidding process under this section.(c) A governmental entity shall award a competitively bid contract at the bid amount to the bidder offering the best value to the governmental entity according to the selection criteria that were established by the governmental entity. The selection criteria may include the factors listed in Section 271.113(b).

Added by Acts 2001, 77th Leg., ch. 1409, Sec. 5, eff. Sept. 1, 2001.

Sec. 271.116. SELECTING CONTRACTOR FOR CONSTRUCTION SERVICES THROUGH COMPETITIVE SEALED PROPOSALS. (a) In selecting a contractor through competitive sealed proposals for construction, rehabilitation, alteration, or repair services for a facility or for construction of a project to which Section 252.043(d-1) applies, a governmental entity shall follow the procedures prescribed by this section.(a-1) In this section "facility" means an improvement to real property.(b) The governmental entity shall select or designate an engineer or architect to prepare construction documents for the project. The selected or designated engineer or architect has full responsibility for complying with Chapter 1001 or 1051, Occupations Code, as applicable. If the engineer or architect is not a full-time employee of the governmental entity, the governmental entity shall select the engineer or architect on the basis of demonstrated competence and qualifications as provided by Section 2254.004, Government Code.(c) The governmental entity shall provide or contract for, independently of the contractor, the inspection services, the testing of construction materials engineering, and the verification testing services necessary for acceptance of the facility or project by the governmental entity. The governmental entity shall select those services for which it contracts in accordance with Section 2254.004, Government Code, and shall identify them in the request for proposals.(d) The governmental entity shall prepare a request for competitive sealed proposals that includes construction documents, selection criteria, estimated budget, project scope, schedule, and other information that contractors may require to respond to the request. The governmental entity shall state in the request for proposals the selection criteria that will be used in selecting the successful offeror.(e) The governmental entity shall receive, publicly open, and read aloud the names of the offerors and, if any are required to be stated, all prices stated in each proposal. Not later than the 45th day after the date of opening the proposals, the governmental entity shall evaluate and rank each proposal submitted in relation to the published selection criteria.(f) The governmental entity shall select the offeror that offers the best value for the governmental entity based on the published selection criteria and on its ranking evaluation. The governmental entity shall first attempt to negotiate a contract with the selected offeror. The governmental entity and its engineer or architect may discuss with the selected offeror options for a scope or time modification and any price change associated with the modification. If the governmental entity is unable to negotiate a contract with the selected offeror, the governmental entity shall, formally and in writing, end negotiations with that offeror and proceed to the next offeror in the order of the selection ranking until a contract is reached or all proposals are rejected.(g) In determining best value for the governmental entity, the governmental entity is not restricted to considering price alone, but may consider any other factor stated in the selection criteria.

Added by Acts 2001, 77th Leg., ch. 1409, Sec. 5, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.792, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 739, Sec. 2, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 3, eff. September 1, 2007.

Sec. 271.117. CONTRACTS FOR FACILITIES: CONSTRUCTION MANAGER-AGENT. (a) A governmental entity may use the construction manager-agent method for the construction, rehabilitation, alteration, or repair of a facility. In using that method and in entering into a contract for the services of a construction manager-agent, a governmental entity shall follow the procedures prescribed by this section.(b) A construction manager-agent is a sole proprietorship, partnership, corporation, or other legal entity that provides consultation to the governmental entity regarding construction, rehabilitation, alteration, or repair of the facility. A governmental entity using the construction manager-agent method may, under the contract between the governmental entity and the construction manager-agent, require the construction manager-agent to provide administrative personnel, equipment necessary to perform duties under this section, and on-site management and other services specified in the contract. A construction manager-agent represents the governmental entity in a fiduciary capacity.(c) Before or concurrently with selecting a construction manager-agent, the governmental entity shall select or designate an engineer or architect who shall prepare the construction documents for the project and who has full responsibility for complying with Chapter 1001 or 1051, Occupations Code, as applicable. If the engineer or architect is not a full-time employee of the governmental entity, the governmental entity shall select the engineer or architect on the basis of demonstrated competence and qualifications as provided by Section 2254.004, Government Code. The governmental entity's engineer or architect may not serve, alone or in combination with another person, as the construction manager-agent unless the engineer or architect is hired to serve as the construction manager-agent under a separate or concurrent procurement conducted in accordance with this subchapter. This subsection does not prohibit the governmental entity's engineer or architect from providing customary construction phase services under the engineer's or architect's original professional service agreement in accordance with applicable licensing laws.(d) A governmental entity shall select a construction manager-agent on the basis of demonstrated competence and qualifications in the same manner as provided for the selection of engineers or architects under Section 2254.004, Government Code, except that notice must be published as provided by Section 271.112(d).(e) A governmental entity using the construction manager-agent method shall procure, in accordance with applicable law, a general contractor, trade contractors, or subcontractors who will serve as the prime contractor for their specific portion of the work.(f) The governmental entity or the construction manager-agent shall procure in accordance with Section 2254.004, Government Code, all of the testing of construction materials engineering, the inspection services, and the verification testing services necessary for acceptance of the facility by the governmental entity.

Added by Acts 2001, 77th Leg., ch. 1409, Sec. 5, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.793, eff. Sept. 1, 2003.

Sec. 271.118. CONTRACTS FOR FACILITIES: CONSTRUCTION MANAGER-AT-RISK. (a) A governmental entity may use the construction manager-at-risk method for the construction, rehabilitation, alteration, or repair of a facility. In using that method and in entering into a contract for the services of a construction manager-at-risk, a governmental entity shall follow the procedures prescribed by this section.(a-1) In this section "facility" means an improvement to real property.(b) A construction manager-at-risk is a sole proprietorship, partnership, corporation, or other legal entity that assumes the risk for construction, rehabilitation, alteration, or repair of a facility at the contracted price as a general contractor and provides consultation to the governmental entity regarding construction during and after the design of the facility.(c) Before or concurrently with selecting a construction manager-at-risk, the governmental entity shall select or designate an engineer or architect who shall prepare the construction documents for the project and who has full responsibility for complying with Chapter 1001 or 1051, Occupations Code, as applicable. If the engineer or architect is not a full-time employee of the governmental entity, the governmental entity shall select the engineer or architect on the basis of demonstrated competence and qualifications as provided by Section 2254.004, Government Code. The governmental entity's engineer, architect, or construction manager-agent for a project may not serve, alone or in combination with another, as the construction manager-at-risk unless the engineer or architect is hired to serve as the construction manager-at-risk under a separate or concurrent procurement conducted in accordance with this subchapter.(d) The governmental entity shall provide or contract for, independently of the construction manager-at-risk, the inspection services, the testing of construction materials engineering, and the verification testing services necessary for acceptance of the facility by the governmental entity. The governmental entity shall select those services for which it contracts in accordance with Section 2254.004, Government Code.(e) The governmental entity shall select the construction manager-at-risk in either a one-step or two-step process. The governmental entity shall prepare a request for proposals, in the case of a one-step process, or a request for qualifications, in the case of a two-step process, that includes general information on the project site, project scope, schedule, selection criteria, estimated budget, and the time and place for receipt of proposals or qualifications, as applicable, and other information that may assist the governmental entity in its selection of a construction manager-at-risk. The governmental entity shall state the selection criteria in the request for proposals or qualifications, as applicable. The selection criteria may include the offeror's experience, past performance, safety record, proposed personnel and methodology, and other appropriate factors that demonstrate the capability of the construction manager-at-risk. If a one-step process is used, the governmental entity may request, as part of the offeror's proposal, proposed fees and prices for fulfilling the general conditions. If a two-step process is used, the governmental entity may not request fees or prices in step one. In step two, the governmental entity may request that five or fewer offerors, selected solely on the basis of qualifications, provide additional information, including the construction manager-at-risk's proposed fee and its price for fulfilling the general conditions.(f) At each step, the governmental entity shall receive, publicly open, and read aloud the names of the offerors. At the appropriate step, the governmental entity shall also read aloud the fees and prices, if any, stated in each proposal as the proposal is opened. Not later than the 45th day after the date of opening the proposals, the governmental entity shall evaluate and rank each proposal submitted in relation to the criteria set forth in the request for proposals.(g) The governmental entity shall select the offeror that submits the proposal that offers the best value for the governmental entity based on the published selection criteria and on its ranking evaluation. The governmental entity shall first attempt to negotiate a contract with the selected offeror. If the governmental entity is unable to negotiate a satisfactory contract with the selected offeror, the governmental entity shall, formally and in writing, end negotiations with that offeror and proceed to negotiate with the next offeror in the order of the selection ranking until a contract is reached or negotiations with all ranked offerors end.(h) A construction manager-at-risk shall publicly advertise, as prescribed for a governmental entity under Section 271.025, and receive bids or proposals from trade contractors or subcontractors for the performance of all major elements of the work other than the minor work that may be included in the general conditions. A construction manager-at-risk may seek to perform portions of the work itself if the construction manager-at-risk submits its bid or proposal for those portions of the work in the same manner as all other trade contractors or subcontractors and if the governmental entity determines that the construction manager-at-risk's bid or proposal provides the best value for the governmental entity.(i) The construction manager-at-risk and the governmental entity or its representative shall review all trade contractor or subcontractor bids or proposals in a manner that does not disclose the contents of the bid or proposal during the selection process to a person not employed by the construction manager-at-risk, engineer, architect, or governmental entity. All bids or proposals shall be made public after the award of the contract or not later than the seventh day after the date of final selection of bids or proposals, whichever is later.(j) If the construction manager-at-risk reviews, evaluates, and recommends to the governmental entity a bid or proposal from a trade contractor or subcontractor but the governmental entity requires another bid or proposal to be accepted, the governmental entity shall compensate the construction manager-at-risk by a change in price, time, or guaranteed maximum cost for any additional cost and risk that the construction manager-at-risk may incur because of the governmental entity's requirement that another bid or proposal be accepted.(k) If a selected trade contractor or subcontractor defaults in the performance of its work or fails to execute a subcontract after being selected in accordance with this section, the construction manager-at-risk may, without advertising, fulfill the contract requirements itself or select a replacement trade contractor or subcontractor to fulfill the contract requirements.(l) If a fixed contract amount or guaranteed maximum price has not been determined at the time the contract is awarded, the penal sums of the performance and payment bonds delivered to the governmental entity must each be in an amount equal to the project budget, as specified in the request for qualifications. The construction manager shall deliver the bonds not later than the 10th day after the date the construction manager executes the contract unless the construction manager furnishes a bid bond or other financial security acceptable to the governmental entity to ensure that the construction manager will furnish the required performance and payment bonds when a guaranteed maximum price is established.

Added by Acts 2001, 77th Leg., ch. 1409, Sec. 5, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.794, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 4, eff. September 1, 2007.

Sec. 271.119. DESIGN-BUILD CONTRACTS FOR FACILITIES. (a) A governmental entity may use the design-build method for the construction, rehabilitation, alteration, or repair of a facility. In using that method and in entering into a contract for the services of a design-build firm, the contracting governmental entity and the design-build firm shall follow the procedures provided by this section.(b) The governmental entity shall select or designate an engineer or architect independent of the design-build firm to act as its representative for the duration of the work on the facility. If the governmental entity's engineer or architect is not a full-time employee of the governmental entity, the governmental entity shall select the engineer or architect on the basis of demonstrated competence and qualifications as provided by Section 2254.004, Government Code.(c) The governmental entity shall prepare a request for qualifications that includes general information on the project site, project scope, budget, special systems, selection criteria, and other information that may assist potential design-build firms in submitting proposals for the project. The governmental entity shall also prepare a design criteria package that includes more detailed information on the project. If the preparation of the design criteria package requires engineering or architectural services that constitute the practice of engineering within the meaning of Chapter 1001, Occupations Code, or the practice of architecture within the meaning of Chapter 1051, Occupations Code, those services shall be provided in accordance with the applicable law.(d) The governmental entity shall evaluate statements of qualifications and select a design-build firm in two phases:(1) In phase one, the governmental entity shall prepare a request for qualifications and evaluate each offeror's experience, technical competence, and capability to perform, the past performance of the offeror's team and members of the team, and other appropriate factors submitted by the team or firm in response to the request for qualifications, except that cost-related or price-related evaluation factors are not permitted. Each offeror must certify to the governmental entity that each engineer or architect that is a member of its team was selected based on demonstrated competence and qualifications in the manner provided by Section 2254.004, Government Code. The governmental entity shall qualify a maximum of five offerors to submit additional information and, if the governmental entity chooses, to interview for final selection.(2) In phase two, the governmental entity shall evaluate the information submitted by the offerors on the basis of the selection criteria stated in the request for qualifications and the results of an interview. The governmental entity may request additional information regarding demonstrated competence and qualifications, considerations of the safety and long-term durability of the project, the feasibility of implementing the project as proposed, the ability of the offeror to meet schedules, costing methodology, or other factors as appropriate. The governmental entity may not require offerors to submit detailed engineering or architectural designs as part of the proposal. The governmental entity shall rank each proposal submitted on the basis of the criteria set forth in the request for qualifications. The governmental entity shall select the design-build firm that submits the proposal offering the best value for the governmental entity on the basis of the published selection criteria and on its ranking evaluations. The governmental entity shall first attempt to negotiate a contract with the selected offeror. If the governmental entity is unable to negotiate a satisfactory contract with the selected offeror, the governmental entity shall, formally and in writing, end negotiations with that offeror and proceed to negotiate with the next offeror in the order of the selection ranking until a contract is reached or negotiations with all ranked offerors end.(e) Following selection of a design-build firm under Subsection (d), that firm's engineers or architects shall complete the design, submitting all design elements for review and determination of scope compliance to the governmental entity or the governmental entity's engineer or architect before or concurrently with construction.(f) An engineer shall have responsibility for compliance with the engineering design requirements and all other applicable requirements of Chapter 1001, Occupations Code. An architect shall have responsibility for compliance with the requirements of Chapter 1051, Occupations Code.(g) The governmental entity shall provide or contract for, independently of the design-build firm, the inspection services, the testing of construction materials engineering, and the verification testing services necessary for acceptance of the facility by the governmental entity. The governmental entity shall select those services for which it contracts in accordance with Section 2254.004, Government Code.(h) The design-build firm shall supply a signed and sealed set of construction documents for the project to the governmental entity at the conclusion of construction.(i) A payment or performance bond is not required for, and may not provide coverage for, the portion of a design-build contract under this section that includes design services only. If a fixed contract amount or guaranteed maximum price has not been determined at the time a design-build contract is awarded, the penal sums of the performance and payment bonds delivered to the governmental entity must each be in an amount equal to the project budget, as specified in the design criteria package. The design-build firm shall deliver the bonds not later than the 10th day after the date the design-build firm executes the contract unless the design-build firm furnishes a bid bond or other financial security acceptable to the governmental entity to ensure that the design-build firm will furnish the required performance and payment bonds when a guaranteed maximum price is established.

Added by Acts 2001, 77th Leg., ch. 1409, Sec. 5, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.795, eff. Sept. 1, 2003.

Sec. 271.120. JOB ORDER CONTRACTS FOR FACILITIES CONSTRUCTION OR REPAIR. (a) A governmental entity may award job order contracts for the minor construction, repair, rehabilitation, or alteration of a facility if the work is of a recurring nature but the delivery times are indefinite and indefinite quantities and orders are awarded substantially on the basis of predescribed and prepriced tasks.(b) The governmental entity may establish contractual unit prices for a job order contract by:(1) specifying one or more published construction unit price books and the applicable divisions or line items; or(2) providing a list of work items and requiring the offerors to bid or propose one or more coefficients or multipliers to be applied to the price book or work items as the price proposal.(c) The governmental entity shall advertise for, receive, and publicly open sealed proposals for job order contracts.(d) The governmental entity may require offerors to submit additional information besides rates, including experience, past performance, and proposed personnel and methodology.(e) The governmental entity may award job order contracts to one or more job order contractors in connection with each solicitation of bids or proposals.(f) An order for a job or project under the job order contract must be signed by the governmental entity's representative and the contractor. The order may be a fixed price, lump-sum contract based substantially on contractual unit pricing applied to estimated quantities or may be a unit price order based on the quantities and line times delivered.(g) The contractor shall provide payment and performance bonds, if required by law, based on the amount or estimated amount of any order.(h) The base term of a job order contract is for the period and with any renewal options that the governmental entity sets forth in the request for proposals. If the governmental entity fails to advertise that term, the base term may not exceed two years and is not renewable without further advertisement and solicitation of proposals.(i) If a job order contract or an order issued under the contract requires engineering or architectural services that constitute the practice of engineering within the meaning of Chapter 1001, Occupations Code, or the practice of architecture within the meaning of Chapter 1051, Occupations Code, the governmental entity shall select or designate an architect or engineer to prepare the construction documents for the facility. If the architect or engineer is not a full-time employee of the governmental entity, the governmental entity shall select the architect or engineer on the basis of demonstrated competence and qualifications as provided by Section 2254.004, Government Code.

Added by Acts 2001, 77th Leg., ch. 1409, Sec. 5, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.796, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 5, eff. September 1, 2007.

Sec. 271.121. RIGHT TO WORK. (a) This section applies to a governmental entity while the governmental entity is engaged in:(1) procuring goods or services;(2) awarding a contract; or(3) overseeing procurement or construction for a public work or public improvement.(b) Notwithstanding any other provision of this chapter, a governmental entity:(1) may not consider whether a vendor is a member of or has another relationship with any organization; and(2) shall ensure that its bid specifications and any subsequent contract or other agreement do not deny or diminish the right of a person to work because of the person's membership or other relationship status with respect to any organization.

Added by Acts 2001, 77th Leg., ch. 1409, Sec. 5, eff. Sept. 1, 2001.

SUBCHAPTER I. ADJUDICATION OF CLAIMS ARISING UNDER WRITTENCONTRACTS WITH LOCAL GOVERNMENTAL ENTITIESSec. 271.151. DEFINITIONS. In this subchapter:(1) "Adjudication" of a claim means the bringing of a civil suit and prosecution to final judgment in county or state court and includes the bringing of an authorized arbitration proceeding and prosecution to final resolution in accordance with any mandatory procedures established in the contract subject to this subchapter for the arbitration proceedings.(2) "Contract subject to this subchapter" means a written contract stating the essential terms of the agreement for providing goods or services to the local governmental entity that is properly executed on behalf of the local governmental entity.(3) "Local governmental entity" means a political subdivision of this state, other than a county or a unit of state government, as that term is defined by Section 2260.001, Government Code, including a:(A) municipality;(B) public school district and junior college district; and(C) special-purpose district or authority, including any levee improvement district, drainage district, irrigation district, water improvement district, water control and improvement district, water control and preservation district, freshwater supply district, navigation district, conservation and reclamation district, soil conservation district, communication district, public health district, emergency service organization, and river authority.

Added by Acts 2005, 79th Leg., Ch. 604, Sec. 1, eff. September 1, 2005.

Sec. 271.152. WAIVER OF IMMUNITY TO SUIT FOR CERTAIN CLAIMS. A local governmental entity that is authorized by statute or the constitution to enter into a contract and that enters into a contract subject to this subchapter waives sovereign immunity to suit for the purpose of adjudicating a claim for breach of the contract, subject to the terms and conditions of this subchapter.

Added by Acts 2005, 79th Leg., Ch. 604, Sec. 1, eff. September 1, 2005.

Sec. 271.153. LIMITATIONS ON ADJUDICATION AWARDS. (a) The total amount of money awarded in an adjudication brought against a local governmental entity for breach of a contract subject to this subchapter is limited to the following:(1) the balance due and owed by the local governmental entity under the contract as it may have been amended, including any amount owed as compensation for the increased cost to perform the work as a direct result of owner-caused delays or acceleration;(2) the amount owed for change orders or additional work the contractor is directed to perform by a local governmental entity in connection with the contract;(3) reasonable and necessary attorney's fees that are equitable and just; and(4) interest as allowed by law.(b) Damages awarded in an adjudication brought against a local governmental entity arising under a contract subject to this subchapter may not include:(1) consequential damages, except as expressly allowed under Subsection (a)(1);(2) exemplary damages; or(3) damages for unabsorbed home office overhead.

Added by Acts 2005, 79th Leg., Ch. 604, Sec. 1, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1266, Sec. 8, eff. June 19, 2009.

Sec. 271.154. CONTRACTUAL ADJUDICATION PROCEDURES ENFORCEABLE. Adjudication procedures, including requirements for serving notices or engaging in alternative dispute resolution proceedings before bringing a suit or an arbitration proceeding, that are stated in the contract subject to this subchapter or that are established by the local governmental entity and expressly incorporated into the contract or incorporated by reference are enforceable except to the extent those procedures conflict with the terms of this subchapter.

Added by Acts 2005, 79th Leg., Ch. 604, Sec. 1, eff. September 1, 2005.

Sec. 271.155. NO WAIVER OF OTHER DEFENSES. This subchapter does not waive a defense or a limitation on damages available to a party to a contract, other than a bar against suit based on sovereign immunity.

Added by Acts 2005, 79th Leg., Ch. 604, Sec. 1, eff. September 1, 2005.

Sec. 271.156. NO WAIVER OF IMMUNITY TO SUIT IN FEDERAL COURT. This subchapter does not waive sovereign immunity to suit in federal court.

Added by Acts 2005, 79th Leg., Ch. 604, Sec. 1, eff. September 1, 2005.

Sec. 271.157. NO WAIVER OF IMMUNITY TO SUIT FOR TORT LIABILITY. This subchapter does not waive sovereign immunity to suit for a cause of action for a negligent or intentional tort.

Added by Acts 2005, 79th Leg., Ch. 604, Sec. 1, eff. September 1, 2005.

Sec. 271.158. NO GRANT OF IMMUNITY TO SUIT. Nothing in this subchapter shall constitute a grant of immunity to suit to a local governmental entity.

Added by Acts 2005, 79th Leg., Ch. 604, Sec. 1, eff. September 1, 2005.

Sec. 271.160. JOINT ENTERPRISE. A contract entered into by a local government entity is not a joint enterprise for liability purposes.

Added by Acts 2005, 79th Leg., Ch. 604, Sec. 1, eff. September 1, 2005.

SUBCHAPTER J. DESIGN-BUILD PROCEDURES FOR CERTAIN CIVIL WORKS PROJECTSSec. 271.181. DEFINITIONS. In this subchapter:(1) "Architect" means an individual registered as an architect under Chapter 1051, Occupations Code.(2) "Civil works project" means:(A) roads, streets, bridges, utilities, water supply projects, water plants, wastewater plants, water distribution and wastewater conveyance facilities, desalination projects, airport runways and taxiways, storm drainage and flood control projects, or transit projects;(B) types of projects or facilities related to those described by Paragraph (A) and associated with civil engineering construction; and(C) buildings or structures that are incidental to projects or facilities that are described by Paragraphs (A) and (B) and that are primarily civil engineering construction projects.(3) "Design-build firm" means a partnership, corporation, or other legal entity or team that includes an engineer and a construction contractor qualified to engage in civil works construction in Texas.(4) "Design criteria package" means a set of documents that:(A) provides sufficient information to convey the intent, goals, criteria, and objectives of the civil works project; and(B) permits a design-build firm to:(i) assess the scope of work and the risk involved; and(ii) submit a proposal on the project.(5) "Engineer" means an individual licensed as an engineer under Chapter 1001, Occupations Code.(6) "Local governmental entity" means a municipality, a county, a river authority, a defense base development authority established under Chapter 379B, a municipally owned water utility with a separate governing board appointed by the governing body of a municipality, or any other special district or authority authorized by law to enter into a public works contract for a civil works project. The term does not include a regional tollway authority created under Chapter 366, Transportation Code, a regional mobility authority created under Chapter 370, Transportation Code, or a water district or authority created under Section 52, Article III, or Section 59, Article XVI, Texas Constitution, with a population of less than 50,000.

Added by Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 6, eff. September 1, 2007.

Sec. 271.182. APPLICABILITY. This subchapter applies to a local governmental entity with a population of more than 100,000 within its geographic boundaries or service area.(c) This subchapter applies to a municipally owned combined electric, water, and wastewater utility situated in an economically distressed area and located within 30 miles of the Lower Texas Gulf Coast. For this subchapter, "combined" means that the utilities are managed and controlled by one board whose members are appointed by the governing body of the municipality and that the financing of capital improvements is secured from the revenues of all three utilities.

Added by Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 6, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 135, Sec. 1, eff. May 23, 2009.Acts 2009, 81st Leg., R.S., Ch. 725, Sec. 1, eff. June 19, 2009.

Sec. 271.183. APPLICABILITY OF OTHER LAW. (a) The purchasing requirements of Section 361.426, Health and Safety Code, apply to purchases by a local governmental entity made under this subchapter.(b) Except as provided by this section, to the extent of any conflict, this subchapter prevails over any other law relating to the purchasing of goods and services except a law relating to contracting with historically underutilized businesses.

Added by Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 6, eff. September 1, 2007.

Sec. 271.184. NOTICE REQUIREMENTS. (a) A local governmental entity shall advertise or publish notice of requests for bids, proposals, or qualifications in any manner prescribed by law.(b) For a contract entered into by a local governmental entity under any of the methods provided by this subchapter, the entity shall publish notice of the time and place the bid or proposals or the request for qualifications will be received and opened in any manner prescribed by law.

Added by Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 6, eff. September 1, 2007.

Sec. 271.185. CONTRACTS FOR CIVIL WORKS PROJECTS: DESIGN-BUILD. (a) A local governmental entity may use the design-build method for the construction, rehabilitation, alteration, or repair of a civil works project. In using this method and in entering into a contract for the services of a design-build firm, the contracting local governmental entity and the design-build firm shall follow the procedures provided by this subchapter.(b) A contract for a project under this subchapter may cover only a single integrated project. A local governmental entity may not enter into a contract for aggregated projects at multiple locations. For purposes of this subsection:(1) if a metropolitan transit authority created under Chapter 451, Transportation Code, enters into a contract for a project involving a bus rapid transit system created under Chapter 451, Transportation Code, the bus rapid transit system is a single integrated project; and(2) a water treatment plant, including a desalination plant, that includes treatment facilities, well fields, and pipelines is a single integrated project.(c) A local governmental entity shall use the following criteria as a minimum basis for determining the circumstances under which the design-build method is appropriate for a project:(1) the extent to which the entity can adequately define the project requirements;(2) the time constraints for the delivery of the project;(3) the ability to ensure that a competitive procurement can be held; and(4) the capability of the entity to manage and oversee the project, including the availability of experienced personnel or outside consultants who are familiar with the design-build method of project delivery.(d) A local governmental entity shall make a formal finding on the criteria described by Subsection (c) before preparing a request for qualifications under Section 271.189.

Added by Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 6, eff. September 1, 2007.

Sec. 271.186. LIMITATION ON NUMBER OF PROJECTS. (a) During the first four years that this subchapter applies to a local governmental entity under Section 271.182:(1) a local governmental entity with a population of 500,000 or more may, under this subchapter, enter into contracts for not more than three projects in any fiscal year;(2) a local governmental entity with a population of 100,000 or more but less than 500,000 may, under this subchapter, enter into contracts for not more than two projects in any fiscal year; and(3) a municipally owned water utility with a separate governing board appointed by the governing body of a municipality with a population of 500,000 or more may:(A) independently enter into a contract for not more than one civil works project in any fiscal year; and(B) enter into contracts for additional civil works projects in any fiscal year, but not more than the number of civil works projects prescribed by the limit in Subdivision (1) for the municipality, provided that:(i) the additional contracts for the civil works projects entered into by the utility under this paragraph are allocated to the number of contracts the municipality that appoints the utility's governing board may enter under Subdivision (1); and(ii) the governing body of the municipality must approve the contracts.(b) After the period described by Subsection (a):(1) a local governmental entity with a population of 500,000 or more may, under this subchapter, enter into contracts for not more than six projects in any fiscal year;(2) a local governmental entity with a population of 100,000 or more but less than 500,000 may, under this subchapter, enter into contracts for not more than four projects in any fiscal year; and(3) a municipally owned water utility with a separate governing board appointed by the governing body of a municipality with a population of 500,000 or more may:(A) independently enter into contracts for not more than two civil works projects in any fiscal year; and(B) enter into contracts for additional civil works projects in any fiscal year, but not more than the number of civil works projects prescribed by the limit in Subdivision (1) for the municipality, provided that:(i) the additional contracts for the civil works projects entered into by the utility under this paragraph are allocated to the number of contracts the municipality that appoints the utility's governing board may enter under Subdivision (1); and(ii) the governing body of the municipality must approve the contracts.(c) For purposes of determining the number of eligible projects under this section, a municipally owned water utility with a separate governing board appointed by the governing body of the municipality is considered part of the municipality.

Added by Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 6, eff. September 1, 2007.

Sec. 271.187. USE OF ENGINEER. (a) The local governmental entity shall select or designate an engineer who is independent of the design-build firm to act as its representative for the procurement process and for the duration of the work on the civil works project. The selected or designated engineer has full responsibility for complying with Chapter 1001, Occupations Code.(b) If the engineer is not a full-time employee of the local governmental entity, the local governmental entity shall select the engineer on the basis of demonstrated competence and qualifications as provided by Section 2254.004, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 6, eff. September 1, 2007.

Sec. 271.188. USE OF OTHER PROFESSIONAL SERVICES. (a) The local governmental entity shall provide or contract for, independently of the design-build firm, the following services as necessary for the acceptance of the civil works project by the entity:(1) inspection services;(2) construction materials engineering and testing; and(3) verification testing services.(b) The local governmental entity shall select the services for which it contracts under this section in accordance with Section 2254.004, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 6, eff. September 1, 2007.

Sec. 271.189. REQUEST FOR QUALIFICATIONS. (a) The local governmental entity shall prepare a request for qualifications that includes:(1) information on the civil works project site;(2) project scope;(3) project budget;(4) project schedule;(5) criteria for selection under Section 271.191 and the weighting of the criteria; and(6) other information that may assist potential design-build firms in submitting proposals for the project.(b) The local governmental entity shall also prepare a design criteria package as described by Section 271.190.

Added by Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 6, eff. September 1, 2007.

Sec. 271.190. CONTENTS OF DESIGN CRITERIA PACKAGE. A design criteria package may include, as appropriate:(1) budget or cost estimates;(2) information on the site;(3) performance criteria;(4) special material requirements;(5) initial design calculations;(6) known utilities;(7) capacity requirements;(8) quality assurance and quality control requirements;(9) the type, size, and location of structures; and(10) notice of any ordinances, rules, or goals adopted by the local governmental entity relating to awarding contracts to historically underutilized businesses.

Added by Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 6, eff. September 1, 2007.

Sec. 271.191. EVALUATION OF DESIGN-BUILD FIRMS. (a) The local governmental entity shall receive proposals and shall evaluate each offeror's experience, technical competence, capability to perform, the past performance of the offeror's team and members of the team, and other appropriate factors submitted by the team or firm in response to the request for qualifications, except that cost-related or price-related evaluation factors are not permitted at this stage.(b) Each offeror must:(1) select or designate each engineer that is a member of its team based on demonstrated competence and qualifications, in the manner provided by Section 2254.004, Government Code; and(2) certify to the local governmental entity that each selection or designation was based on demonstrated competence and qualifications, in the manner provided by Section 2254.004, Government Code.(c) The local governmental entity shall qualify offerors to submit additional information and, if the entity chooses, to interview for final selection.

Added by Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 6, eff. September 1, 2007.

Sec. 271.192. SELECTION OF DESIGN-BUILD FIRM. The local governmental entity shall select a design-build firm using a combination of technical and cost proposals as provided by Section 271.193.

Added by Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 6, eff. September 1, 2007.

Sec. 271.193. PROCEDURES FOR COMBINATION OF TECHNICAL AND COST PROPOSALS. (a) A local governmental entity shall request proposals from design-build firms identified under Section 271.191(c). A firm must submit a proposal not later than the 180th day after the date the local governmental entity makes a public request for the proposals from the selected firms. The request for proposals must include:(1) a design criteria package;(2) if the project site is identified, a geotechnical baseline report or other information that provides the design-build firm minimum geotechnical design parameters to submit a proposal;(3) detailed instructions for preparing the technical proposal and the items to be included, including a description of the form and level of completeness of drawings expected; and(4) the relative weighting of the technical and price proposals and the formula by which the proposals will be evaluated and ranked.(b) The technical proposal is a component of the proposal under this section.(c) Each proposal must include a sealed technical proposal and a separate sealed cost proposal.(d) The technical proposal must address:(1) project approach;(2) anticipated problems;(3) proposed solutions to anticipated problems;(4) ability to meet schedules;(5) conceptual engineering design; and(6) other information requested by the local governmental entity.(e) The local governmental entity shall first open, evaluate, and score each responsive technical proposal submitted on the basis of the criteria described in the request for proposals and assign points on the basis of the weighting specified in the request for proposals. The local governmental entity may reject as nonresponsive any firm that makes a significant change to the composition of its firm as initially submitted. The local governmental entity shall subsequently open, evaluate, and score the cost proposals from firms that submitted a responsive technical proposal and assign points on the basis of the weighting specified in the request for proposals. The local governmental entity shall select the design-build firm in accordance with the formula provided in the request for proposals.

Added by Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 6, eff. September 1, 2007.

Sec. 271.194. NEGOTIATION. After selecting the highest ranked design-build firm under Section 271.193, the local governmental entity shall first attempt to negotiate a contract with the selected firm. If the local governmental entity is unable to negotiate a satisfactory contract with the selected firm, the entity shall, formally and in writing, end all negotiations with that firm and proceed to negotiate with the next firm in the order of the selection ranking until a contract is reached or negotiations with all ranked firms end.

Added by Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 6, eff. September 1, 2007.

Sec. 271.195. ASSUMPTION OF RISKS. The local governmental entity shall assume:(1) all risks and costs associated with:(A) scope changes and modifications, as requested by the local governmental entity;(B) unknown or differing site conditions unless otherwise provided by the local governmental entity in the request for proposals and final contract;(C) regulatory permitting, if the local governmental entity is responsible for those risks and costs by law or contract; and(D) natural disasters and other force majeure events unless otherwise provided by the local governmental entity in the request for proposals and final contract; and(2) all costs associated with property acquisition, excluding costs associated with acquiring a temporary easement or work area associated with staging or construction for the project.

Added by Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 6, eff. September 1, 2007.

Sec. 271.196. STIPEND AMOUNT FOR UNSUCCESSFUL OFFERORS. (a) Unless a stipend is paid under Subsection (c), the design-build firm retains all rights to the work product submitted in a proposal. The local governmental entity may not release or disclose to any person, including the successful offeror, the work product contained in an unsuccessful proposal. The local governmental entity shall return all copies of the proposal and other information submitted to an unsuccessful offeror. The local governmental entity or its agents may not make use of any unique or nonordinary design element, technique, method, or process contained in the unsuccessful proposal that was not also contained in the successful proposal at the time of the original submittal, unless the entity acquires a license from the unsuccessful offeror.(b) A violation of this section voids the contract for the project entered into by the local governmental entity. The local governmental entity is liable to any unsuccessful offeror, or any member of the design-build team or its assignee, for one-half of the cost savings associated with the unauthorized use of the work product of the unsuccessful offeror. Any interested party may bring an action for an injunction, declaratory relief, or damages for a violation of this section. A party who prevails in an action under this subsection is entitled to reasonable attorney's fees as approved by the court.(c) The local governmental entity may offer an unsuccessful design-build firm that submits a response to the entity's request for additional information under Section 271.193 a stipend for preliminary engineering costs associated with the development of the proposal. The stipend must be one-half of one percent of the contract amount and must be specified in the initial request for proposals. If the offer is accepted and paid, the local governmental entity may make use of any work product contained in the proposal, including the techniques, methods, processes, and information contained in the proposal. The use by the local governmental entity of any design element contained in an unsuccessful proposal is at the sole risk and discretion of the entity and does not confer liability on the recipient of the stipend under this subsection.(d) Notwithstanding other law, including Chapter 552, Government Code, work product contained in an unsuccessful proposal submitted and rejected under this subchapter is confidential and may not be released unless a stipend offer has been accepted and paid as provided by Subsection (c).

Added by Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 6, eff. September 1, 2007.

Sec. 271.197. COMPLETION OF DESIGN. (a) Following selection of a design-build firm under this subchapter, the firm's engineers shall submit all design elements for review and determination of scope compliance to the local governmental entity before or concurrently with construction.(b) An appropriately licensed design professional shall sign and seal construction documents before the documents are released for construction.

Added by Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 6, eff. September 1, 2007.

Sec. 271.198. FINAL CONSTRUCTION DOCUMENTS. At the conclusion of construction, the design-build firm shall supply to the local governmental entity a record set of construction documents for the project prepared as provided by Chapter 1001, Occupations Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 6, eff. September 1, 2007.

Sec. 271.199. PERFORMANCE OR PAYMENT BOND. (a) A payment or performance bond is not required for the portion of a design-build contract under this section that includes design services only.(b) If a fixed contract amount or guaranteed maximum price has not been determined at the time a design-build contract is awarded, the penal sums of the performance and payment bonds delivered to the local governmental entity must each be in an amount equal to the construction budget, if commercially available and practical, as specified in the design criteria package.(c) If the local governmental entity awards a design-build contract under Section 271.193, the design-build firm shall deliver the bonds not later than the 10th day after the date the design-build firm executes the contract unless the design-build firm furnishes a bid bond or other financial security acceptable to the local governmental entity to ensure that the design-build firm will furnish the required performance and payment bonds before the commencement of construction.

Added by Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 6, eff. September 1, 2007.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONSSec. 271.901. PROCEDURE FOR AWARDING CONTRACT IF MUNICIPALITY OR DISTRICT RECEIVES IDENTICAL BIDS. (a) If a municipality or district is required to accept bids on a contract and receives two or more bids from responsible bidders that are identical, in nature and amount, as the lowest and best bids, the governing body of the municipality or district shall enter into a contract with only one of those bidders and must reject all other bids.(b) If only one of the bidders submitting identical bids is a resident of the municipality or district, the municipality or district must select that bidder. If two or more of the bidders submitting identical bids are residents of the municipality or district, the municipality or district must select one of those bidders by the casting of lots. In all other cases, the municipality or district must select from the identical bids by the casting of lots.(c) The casting of lots must be in a manner prescribed by the mayor of the municipality or the governing body of the district and must be conducted in the presence of the governing body of the municipality or district. All qualified bidders or their legal representatives may be present at the casting of lots.(d) This section does not prohibit a municipality or district from rejecting all bids.(e) This section applies to all municipalities and districts required by general or special law or by municipal ordinance or charter to accept bids and award contracts on the basis of the lowest and best bid, but does not apply to bidding for contracts to act as a depository for public funds or as a depository for school funds under Subchapter G, Chapter 45, Education Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 62(a), eff. Aug. 28, 1989; Acts 1997, 75th Leg., ch. 165, Sec. 6.71, eff. Sept. 1, 1997.

Sec. 271.902. PROHIBITION OF CONFLICT OF INTEREST IN PURCHASE BY MUNICIPALITY OR COUNTY FROM COOPERATIVE ASSOCIATIONS. If a member of the governing body or an appointed board or commission of a municipality or county belongs to a cooperative association, the municipality or county may purchase equipment or supplies from the association only if no member of the governing body, board, or commission will receive a pecuniary benefit from the purchase, other than as reflected in an increase in dividends distributed generally to members of the association.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 271.903. COMMITMENT OF CURRENT REVENUE. (a) If a contract for the acquisition, including lease, of real or personal property retains to the governing body of a local government the continuing right to terminate at the expiration of each budget period of the local government during the term of the contract, is conditioned on a best efforts attempt by the governing body to obtain and appropriate funds for payment of the contract, or contains both the continuing right to terminate and the best efforts conditions, the contract is a commitment of the local government's current revenues only.(b) In this section, "local government" means a municipality, county, school district, special purpose district or authority, or other political subdivision of this state.

Added by Acts 1993, 73rd Leg., ch. 104, Sec. 2, eff. May 7, 1993.

Sec. 271.904. INDEMNIFICATION. (a) A covenant or promise in, in connection with, or collateral to a contract for engineering or architectural services to which a governmental agency is a party is void and unenforceable if the covenant or promise provides that a licensed engineer or registered architect whose work product is the subject of the contract must indemnify, hold harmless, or defend the governmental agency against liability for damage, other than liability for damage that is caused by or results from an act of negligence, intentional tort, intellectual property infringement, or failure to pay a subcontractor or supplier committed by the indemnitor or the indemnitor's agent, consultant under contract, or another entity over which the indemnitor exercises control.(b) In this section, "governmental agency" has the meaning assigned by Section 271.003.

Added by Acts 1995, 74th Leg., ch. 746, Sec. 8, eff. Aug. 28, 1995. Amended by Acts 2001, 77th Leg., ch. 351, Sec. 5, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 8, eff. September 1, 2007.

Sec. 271.905. CONSIDERATION OF LOCATION OF BIDDER'S PRINCIPAL PLACE OF BUSINESS. (a) In this section, "local government" means a municipality with a population of 200,000 or less, a county with a population of 400,000 or less, or another political subdivision authorized under this title to purchase real property or personal property that is not affixed to real property. The term does not include a school district.(b) In purchasing under this title any real property or personal property that is not affixed to real property, if a local government receives one or more bids from a bidder whose principal place of business is in the local government and whose bid is within three percent of the lowest bid price received by the local government from a bidder who is not a resident of the local government, the local government may enter into a contract with:(1) the lowest bidder; or(2) the bidder whose principal place of business is in the local government if the governing body of the local government determines, in writing, that the local bidder offers the local government the best combination of contract price and additional economic development opportunities for the local government created by the contract award, including the employment of residents of the local government and increased tax revenues to the local government.(c) This section does not prohibit a local government from rejecting all bids.

Added by Acts 1999, 76th Leg., ch. 996, Sec. 1, eff. Aug. 30, 1999. Amended by Acts 2001, 77th Leg., ch. 480, Sec. 1, eff. Sept. 1, 2001.

Sec. 271.9051. CONSIDERATION OF LOCATION OF BIDDER'S PRINCIPAL PLACE OF BUSINESS IN CERTAIN MUNICIPALITIES. (a) This section applies only to a municipality with a population of less than 250,000 that is authorized under this title to purchase real property or personal property that is not affixed to real property.(b) In purchasing under this title any real property, personal property that is not affixed to real property, or services, if a municipality receives one or more competitive sealed bids from a bidder whose principal place of business is in the municipality and whose bid is within five percent of the lowest bid price received by the municipality from a bidder who is not a resident of the municipality, the municipality may enter into a contract for an expenditure of less than $100,000 with:(1) the lowest bidder; or(2) the bidder whose principal place of business is in the municipality if the governing body of the municipality determines, in writing, that the local bidder offers the municipality the best combination of contract price and additional economic development opportunities for the municipality created by the contract award, including the employment of residents of the municipality and increased tax revenues to the municipality.(c) This section does not prohibit a municipality from rejecting all bids.(d) This section does not apply to the purchase of telecommunications services or information services, as those terms are defined by 47 U.S.C. Section 153.

Added by Acts 2005, 79th Leg., Ch. 1205, Sec. 1, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 660, Sec. 1, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1266, Sec. 9, eff. June 19, 2009.

Sec. 271.906. REVERSE AUCTION METHOD OF PURCHASING. (a) A local government, as defined by Section 271.081, may use the reverse auction procedure, as defined by Section 2155.062(d), Government Code, in purchasing goods and services in place of any other method of purchasing that would otherwise apply to the purchase.(b) A local government that uses the reverse auction procedure must include in the procedure a notice provision and other provisions necessary to produce a method of purchasing that is advantageous to the local government and fair to vendors.

Added by Acts 2001, 77th Leg., ch. 436, Sec. 6, eff. May 28, 2001.

Sec. 271.907. VENDORS THAT MEET OR EXCEED AIR QUALITY STANDARDS. (a) In this section, "governmental agency" has the meaning assigned by Section 271.003.(b) This section applies only to a contract to be performed, wholly or partly, in a nonattainment area or in an affected county, as those terms are defined by Section 386.001, Health and Safety Code.(c) A governmental agency procuring goods or services may:(1) give preference to goods or services of a vendor that demonstrates that the vendor meets or exceeds any state or federal environmental standards, including voluntary standards, relating to air quality; or(2) require that a vendor demonstrate that the vendor meets or exceeds any state or federal environmental standards, including voluntary standards, relating to air quality.(d) The preference may be given only if the cost to the governmental agency for the goods or services would not exceed 105 percent of the cost of the goods or services provided by a vendor who does not meet the standards.

Added by Acts 2003, 78th Leg., ch. 1331, Sec. 20, eff. June 20, 2003. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 14.02, eff. Jan. 11, 2004; Acts 2003, 78th Leg., 3rd C.S., ch. 11, Sec. 2, eff. Oct 20, 2003.



CHAPTER 272. SALE OR LEASE OF PROPERTY BY MUNICIPALITIES, COUNTIES, AND CERTAIN OTHER LOCAL GOVERNMENTS

LOCAL GOVERNMENT CODE

TITLE 8. ACQUISITION, SALE, OR LEASE OF PROPERTY

SUBTITLE C. ACQUISITION, SALE, OR LEASE PROVISIONS APPLYING TO

MORE THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 272. SALE OR LEASE OF PROPERTY BY MUNICIPALITIES,

COUNTIES, AND CERTAIN OTHER LOCAL GOVERNMENTS

Sec. 272.001. NOTICE OF SALE OR EXCHANGE OF LAND BY POLITICAL

SUBDIVISION; EXCEPTIONS. (a) Except for the types of land and

interests covered by Subsection (b), (g), (h), (i), or (j), and

except as provided by Section 253.008, before land owned by a

political subdivision of the state may be sold or exchanged for

other land, notice to the general public of the offer of the land

for sale or exchange must be published in a newspaper of general

circulation in either the county in which the land is located or,

if there is no such newspaper, in an adjoining county. The notice

must include a description of the land, including its location,

and the procedure by which sealed bids to purchase the land or

offers to exchange the land may be submitted. The notice must be

published on two separate dates and the sale or exchange may not

be made until after the 14th day after the date of the second

publication.

(b) The notice and bidding requirements of Subsection (a) do not

apply to the types of land and real property interests described

by this subsection and owned by a political subdivision. The land

and those interests described by this subsection may not be

conveyed, sold, or exchanged for less than the fair market value

of the land or interest unless the conveyance, sale, or exchange

is with one or more abutting property owners who own the

underlying fee simple. The fair market value is determined by an

appraisal obtained by the political subdivision that owns the

land or interest or, in the case of land or an interest owned by

a home-rule municipality, the fair market value may be determined

by the price obtained by the municipality at a public auction for

which notice to the general public is published in the manner

described by Subsection (a). The notice of the auction must

include, instead of the content required by Subsection (a), a

description of the land, including its location, the date, time,

and location of the auction, and the procedures to be followed at

the auction. The appraisal or public auction price is conclusive

of the fair market value of the land or interest, regardless of

any contrary provision of a home-rule charter. This subsection

applies to:

(1) narrow strips of land, or land that because of its shape,

lack of access to public roads, or small area cannot be used

independently under its current zoning or under applicable

subdivision or other development control ordinances;

(2) streets or alleys, owned in fee or used by easement;

(3) land or a real property interest originally acquired for

streets, rights-of-way, or easements that the political

subdivision chooses to exchange for other land to be used for

streets, rights-of-way, easements, or other public purposes,

including transactions partly for cash;

(4) land that the political subdivision wants to have developed

by contract with an independent foundation;

(5) a real property interest conveyed to a governmental entity

that has the power of eminent domain;

(6) a municipality's land that is located in a reinvestment zone

designated as provided by law and that the municipality desires

to have developed under a project plan adopted by the

municipality for the zone; or

(7) a property interest owned by a defense base development

authority established under Chapter 378, Local Government Code,

as added by Chapter 1221, Acts of the 76th Legislature, Regular

Session, 1999.

(c) The land or interests described by Subsections (b)(1) and

(2) may be sold to:

(1) abutting property owners in the same subdivision if the land

has been subdivided; or

(2) abutting property owners in proportion to their abutting

ownership, and the division between owners must be made in an

equitable manner.

(d) This section does not require the governing body of a

political subdivision to accept any bid or offer or to complete a

sale or exchange.

(e) This section does not apply to land in the permanent school

fund that is authorized by legislation to be exchanged for other

land of at least equal value.

(f) The fair market value of land, an easement, or other real

property interest in exchange for land, an easement, or other

real property interest as authorized by Subsection (b)(3) is

conclusively determined by an appraisal obtained by the political

subdivision. The cost of any streets, utilities, or other

improvements constructed on the affected land or to be

constructed by an entity other than the political subdivision on

the affected land may be considered in determining that fair

market value.

(g) A political subdivision may acquire or assemble land or real

property interest, except by condemnation, and sell, exchange, or

otherwise convey the land or interests to an entity for the

development of low-income or moderate-income housing. The

political subdivision shall determine the terms and conditions of

the transactions so as to effectuate and maintain the public

purpose. If conveyance of land under this subsection serves a

public purpose, the land may be conveyed for less than its fair

market value. In this subsection, "entity" means an individual,

corporation, partnership, or other legal entity.

(h) A municipality having a population of 575,000 or less and

owning land within 5,000 feet of where the shoreline of a lake

would be if the lake were filled to its storage capacity may,

without notice or the solicitation of bids, sell the land to the

person leasing the land for the fair market value of the land as

determined by a certified appraiser. While land described by this

subsection is under lease, the municipality owning the land may

not sell the land to any person other than the person leasing the

land. To protect the public health, safety, or welfare and to

ensure an adequate municipal water supply, property sold by the

municipality under this subsection is not eligible for and the

owner is not entitled to the exemption provided by Section

11.142(a), Water Code. The instrument conveying property under

this subsection must include a provision stating that the

exemption does not apply to the conveyance. In this subsection,

"lake" means an inland body of standing water, including a

reservoir formed by impounding the water of a river or creek but

not including an impoundment of salt water or brackish water,

that has a storage capacity of more than 10,000 acre-feet.

(i) A political subdivision that acquires land or a real

property interest with funds received for economic development

purposes from the community development block grant

nonentitlement program authorized by Title I of the Housing and

Community Development Act of 1974 (42 U.S.C. Section 5301 et

seq.) may lease or convey the land or interest, without the

solicitation of bids, to a private, for-profit entity or a

nonprofit entity that is a party to a contract with the political

subdivision if the land or interest will be used by the private,

for-profit entity or the nonprofit entity in carrying out the

purpose of the entity's grant or contract. The land or interest

may be leased or conveyed without the solicitation of bids if the

political subdivision adopts a resolution stating the conditions

and circumstances for the lease or conveyance and the public

purpose that will be achieved by the lease or conveyance.

(j) A political subdivision may donate, exchange, convey, sell,

or lease land, improvements, or any other interest in real

property to an institution of higher education, as that term is

defined by Section 61.003, Education Code, to promote a public

purpose related to higher education. The political subdivision

shall determine the terms and conditions of the transaction so as

to effectuate and maintain the public purpose. A political

subdivision may donate, exchange, convey, sell, or lease the real

property interest for less than its fair market value and without

complying with the notice and bidding requirements of Subsection

(a).

(k) This section does not apply to sales or exchanges of land

owned by a municipality operating a municipally owned electric or

gas utility if the land is held or managed by the municipally

owned utility, or by a division of the municipally owned electric

or gas utility that constitutes the unbundled electric or gas

operations of the utility, provided that the governing body of

the municipally owned utility shall adopt a resolution stating

the conditions and circumstances for the sale or exchange and the

public purpose that will be achieved by the sale or exchange. For

purposes of this subsection, "municipally owned utility" includes

a river authority engaged in the generation, transmission, or

distribution of electric energy to the public, and "unbundled"

operations are those operations of the utility that have, in the

discretion of the utility's governing body, been functionally

separated.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 63(a), eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 1243, Sec. 1, eff. Aug. 28, 1989;

Acts 1991, 72nd Leg., ch. 282, Sec. 1, eff. June 6, 1991; Acts

1993, 73rd Leg., ch. 110, Sec. 1, eff. Aug. 30, 1993; Acts 1993,

73rd Leg., ch. 206, Sec. 2, eff. Aug. 30, 1993; Acts 1993, 73rd

Leg., ch. 429, Sec. 1, eff. Aug. 30, 1993; Acts 1993, 73rd Leg.,

ch. 509, Sec. 1, eff. Aug. 30, 1993; Acts 1993, 73rd Leg., ch.

948, Sec. 1, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 76,

Sec. 17.01(40), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch.

311, Sec. 1, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 296,

Sec. 1, eff. May 29, 1999; Acts 1999, 76th Leg., ch. 405, Sec.

43, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 451, Sec. 1,

eff. June 18, 1999; Acts 1999, 76th Leg., ch. 968, Sec. 1, eff.

June 18, 1999; Acts 2001, 77th Leg., ch. 1121, Sec. 1, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1030, Sec. 1, eff. June 15,

2001; Acts 2001, 77th Leg., ch. 1420, Sec. 12.109(a), eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 12.109(b), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 179, Sec. 1, eff. May

29, 2003.

Sec. 272.002. CONVEYANCES BY CERTAIN POLITICAL SUBDIVISIONS TO

THE UNITED STATES FOR PURPOSES RELATED TO WATERWAYS. (a) This

section applies to property, including land or an interest in

land, that:

(1) is owned by:

(A) a county having a boundary coinciding with a part of the

international boundary between the United States and Mexico;

(B) a county contiguous to a county described by Paragraph (A);

or

(C) a municipal corporation, political subdivision, or district

organized under the state constitution and statutes and located

in a county described by Paragraph (A) or (B), including a

municipality, independent school district, common school

district, water improvement district, water control and

improvement district, navigation district, road district, levee

district, or drainage district; and

(2) is desired by the United States to enable a department or

establishment of the United States to carry out a federal law in

aid of navigation, flood control, or improvement of water courses

and to accomplish the purposes specified by Section 2204.101,

Government Code, and is necessary for the construction,

operation, and maintenance of works required for those purposes.

(b) On the request of the United States through its proper

officers, an entity described by Subsection (a)(1) may convey

with or without monetary consideration the title or an easement

to the property to the United States or to another entity

described by Subsection (a)(1) that has agreed by resolution of

its governing body to acquire the property for conveyance to the

United States.

(c) All rights conferred by law to the Port of Harlingen

Authority to develop a navigation project and all improvements

incidental, necessary, or convenient for that project are

reserved for the authority. This section does not take away any

right of the authority to dredge, widen, straighten, or otherwise

improve the Arroyo-Colorado and all other lakes, bays, streams,

or bodies of water within, or adjacent or appurtenant to, the

boundaries of the authority as a navigation project or to

construct turning basins, yacht basins, or port facilities.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(24), eff.

Sept. 1, 1995.

Sec. 272.003. RENTAL OF OFFICE SPACE BY COUNTY OR MUNICIPALITY

FOR UNEMPLOYMENT RELIEF ADMINISTRATION. (a) The commissioners

court of a county or the governing body of a municipality may

lease, rent, or provide office space to aid and cooperate with

state and federal agencies engaged in the administration of

relief to the unemployed or needy people of the state. The

commissioners court or governing body may pay the regular monthly

utility bills for the office space, including bills for

electricity, gas, and water.

(b) If a majority of the commissioners court considers the

office space essential to the proper administration of the state

or federal agency, the court may pay for the space and the

regular monthly utility bills out of the general fund of the

county by warrants as in the payment of other obligations of the

county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 272.004. TRANSFERS OF PROPERTY BY CERTAIN POLITICAL

SUBDIVISIONS. (a) In this section, "political subdivision" has

the same meaning as the term "issuer" under Section 1371.001,

Government Code.

(b) A political subdivision may sell, lease as a lessee or

lessor, or otherwise transfer property in the same manner as the

subregional board of a regional transportation authority under

Sections 452.108(d) and (e), Transportation Code.

(c) A sale, lease, or other transfer of property under this

section must be approved by a majority of the voters voting at an

election held within the boundaries of the political subdivision

if the agreement:

(1) involves the levy by the political subdivision of a tax in

an amount sufficient to make payments due under the agreement;

and

(2) is executed on or after September 1, 1999.

Added by Acts 1999, 76th Leg., ch. 1284, Sec. 1, eff. Aug. 30,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.300, eff.

Sept. 1, 2001.

Sec. 272.005. LEASE OF PROPERTY TO GOVERNMENTAL ENTITY. (a) To

promote a public purpose of the political subdivision, a

political subdivision may:

(1) lease property owned by the political subdivision to another

political subdivision or an agency of the state or federal

government; or

(2) make an agreement to provide office space in property owned

by the political subdivision to the other political subdivision

or agency.

(b) In acting under Subsection (a), the political subdivision:

(1) shall determine the terms of the lease or agreement so as to

promote and maintain the public purpose;

(2) may provide for the lease of the property or provision of

the office space at less than fair market value; and

(3) is not required to comply with any competitive purchasing

procedure or any notice and publication requirement imposed by

this chapter or other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

245, Sec. 1, eff. May 25, 2007.



CHAPTER 273. ACQUISITION OF PROPERTY FOR PUBLIC PURPOSES BY MUNICIPALITIES, COUNTIES, AND OTHER LOCAL GOVERNMENTS

LOCAL GOVERNMENT CODE

TITLE 8. ACQUISITION, SALE, OR LEASE OF PROPERTY

SUBTITLE C. ACQUISITION, SALE, OR LEASE PROVISIONS APPLYING TO

MORE THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 273. ACQUISITION OF PROPERTY FOR PUBLIC PURPOSES BY

MUNICIPALITIES, COUNTIES, AND OTHER LOCAL GOVERNMENTS

Sec. 273.001. ACQUISITION OF PROPERTY; EXERCISE OF POLICE POWER.

(a) A municipality may, in accordance with this chapter,

acquire property separately or jointly with another municipality

or other governmental entity by gift, dedication, or purchase,

with or without condemnation.

(b) The property must be located within the county where the

municipality or other governmental entity is located. The

property may be located inside or outside the corporate limits of

the municipality.

(c) The property must be used for the following public purposes:

(1) parks and playgrounds;

(2) hospitals;

(3) the extension, improvement, and enlargement of its water

system, including riparian rights, water supply reservoirs,

standpipes, watersheds, and dams;

(4) the laying, building, maintenance, and construction of water

mains;

(5) the laying, erection, establishment, and maintenance of

necessary appurtenances or facilities that will furnish to the

inhabitants of the municipality an abundant supply of wholesome

water;

(6) sewage plants and systems;

(7) rights of way for water and sewer lines;

(8) airports and landing fields;

(9) incinerators and garbage disposal plants;

(10) streets, boulevards, alleys, or other public ways; or

(11) a right of way needed in connection with property used for

any of these purposes.

(d) The municipality may exercise police power within an area

acquired under this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 273.002. CONDEMNATION. Condemnation of property under this

chapter shall be in accordance with state law relating to eminent

domain, which may be Chapter 21, Property Code, or any other

state law governing and relating to the condemnation of land for

public purposes by a municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 273.003. NECESSARY ALTERATIONS. (a) If, in acting under

this chapter, it is necessary for a municipality or other

governmental entity to exercise the power of eminent domain, a

police power, or any other power in order to make an alteration,

including relocating, raising, lowering, rerouting, changing the

grade, or altering the construction of a railroad, electric

transmission, telegraph or telephone line, conduit, pole,

property or facility, or pipeline outside the corporate limits of

municipalities, the alteration shall be made at the sole expense

of the municipality or other governmental entity.

(b) In this section, "sole expense" means the actual cost of an

alteration made under Subsection (a) and of the provision of a

comparable replacement without enhancement of the facility, after

deducting the net salvage value derived from the old facility.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 273.004. CONTROL BY A MUNICIPALITY WITHIN ITS CORPORATE

LIMITS. This chapter does not affect the existing lawful rights

of a municipality to control the streets, alleys, public ways,

and other public grounds within its corporate limits.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 273.005. MAINTENANCE, IMPROVEMENT, AND OPERATION OF

PROPERTY. (a) A municipality, or a municipality and another

governmental entity, that acquires property under this chapter

may maintain, improve, operate, sell, and lease the property, and

the improvements on the property.

(b) If the property is owned by two or more governmental

entities, the entities may jointly manage, control, and operate

the property by entering into a mutually agreeable contract.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 273.006. WARRANTS AND BONDS. The governing body of a

municipality or the commissioners court of a county for the

purpose of purchasing or condemning property under this chapter,

and improving or equipping the property, may issue negotiable

warrants and bonds of the municipality or of the county and levy

taxes to provide for the interest and sinking funds of the

warrants and bonds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 273.007. USE; CHARGE FOR USE. (a) A municipality or other

governmental entity acquiring property or making improvements to

property under this chapter may make and enforce rules governing

the use of the property and improvements as the municipality or

other governmental entity may determine by ordinance.

(b) A municipality acquiring property or making improvements to

property under this chapter may fix a reasonable charge for the

use of the property or improvements as determined by the

governing body of the municipality. If the property has been

jointly acquired, the charge may be fixed by mutual agreement of

the governing body of the municipality and other governmental

entity.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 273.008. SPECIAL TAX. (a) The governing body of a

municipality and the commissioners court of a county may levy and

collect a special tax for the purpose of improving, operating,

maintaining, and conducting the property the municipality or

county acquires under this chapter and for providing all suitable

structures and facilities on that property.

(b) This special tax is in addition to and exclusive of a tax

that may be levied for the interest and sinking fund of a bond

issued under this chapter.

(c) A municipality acquiring property under this section may

contract and expend its public funds in the joint or several

operation and maintenance of a municipal function authorized by

this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 273.009. CUMULATIVE OF MUNICIPAL CHARTER PROVISIONS. This

chapter is cumulative of municipal charter provisions relating to

the same subject.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 280. MISCELLANEOUS PROVISIONS AFFECTING ACQUISITION, SALE, OR LEASE OF PROPERTY BY MUNICIPALITIES AND COUNTIES

LOCAL GOVERNMENT CODE

TITLE 8. ACQUISITION, SALE, OR LEASE OF PROPERTY

SUBTITLE C. ACQUISITION, SALE, OR LEASE PROVISIONS APPLYING TO

MORE THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 280. MISCELLANEOUS PROVISIONS AFFECTING ACQUISITION,

SALE, OR LEASE OF PROPERTY BY MUNICIPALITIES AND COUNTIES

Sec. 280.001. LAND FOR USE OF UNITED STATES. (a) A

municipality or county, separately or jointly, may acquire land

for the use of the United States government, either by a lease

for a term of years or in fee simple title.

(b) Land acquired under this section by a county must be located

within the county. Land acquired under this section by a

municipality must be located within the county in which the

municipality is located.

(c) For the purpose of acquiring land under this section, a

municipality or county may appropriate any available funds and

issue time warrants in payment. If time warrants are issued, the

provisions of Chapter 252 or Subchapter C of Chapter 262 shall be

followed to the extent applicable.

(d) For the purpose of acquiring land under this section, a

municipality or county may condemn land. The condemnation may be

for any period of years or in fee simple title. Condemnation may

be in the name of the municipality or county.

(e) Prior to the filing of a petition for condemnation, the

commissioners court of the county or the governing body of the

municipality shall estimate an amount of money to be the just

compensation for the interest in the land taken, and the petition

shall state that amount.

(f) Immediately after filing a condemnation suit, the

municipality or county may take possession of the land by

depositing with the county clerk the amount of money estimated.

After a hearing as provided by law, if the special commissioners

appointed under the condemnation statutes find the just

compensation to be greater than the amount fixed by the

commissioners court or governing body, an additional amount shall

be deposited with the county clerk by the taking authority to

equal the amount found by the special commissioners.

(g) After the date of the taking, which is the date of the

deposit of the money estimated by the commissioners court or

governing body or the date of deposit of the amount fixed by the

special commissioners if the taking is not desired until after

the special commissioners have acted, the municipality or county

may transfer the interest acquired by the taking to the United

States government.

(h) A municipality or county may contract with the United States

government obligating itself to acquire a lease-hold interest or

fee simple title in land as authorized by this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 40, eff. Sept. 1,

1999.

Sec. 280.002. ACQUISITION OF REAL PROPERTY PERMITTED IN CERTAIN

CIRCUMSTANCES. (a) Except as provided by Subsection (d), a

local government may accept ownership of property located in the

jurisdiction of the local government if:

(1) the property is properly conveyed as a gift by a grantor who

acquired title to the property from a debtor in default;

(2) the grantor sent to the local government by registered mail

a notice of the grantor's intent to convey the property to the

local government; and

(3) the conveyance instrument grants to the local government

unencumbered title to the property.

(b) The notice required by Subsection (a)(2) must be delivered

to the county clerk of the county or the municipal clerk or

secretary of the municipality in which the property is located.

The county clerk or the municipal clerk or secretary shall place

the notice of the intended conveyance on the agenda for a meeting

of the governing body of the local government within 60 days. The

grantor or the grantor's representative shall appear before the

governing body of the local government at the meeting to answer

any questions about the property. The local government shall

accept or reject the proposed conveyance within 90 days of the

meeting.

(c) A grantor may convey title to property to a local government

under Subsection (a) immediately after the governing body of the

local government approves the conveyance.

(d) A local government may not accept property conveyed under

this section if:

(1) an unabated nuisance exists on the property; or

(2) ownership of the property will subject the local government

to liability under the Comprehensive Environmental Response,

Compensation, and Liability Act of 1980 (42 U.S.C. Section 9601

et seq.), Chapter 361, Health and Safety Code, or Subchapter I,

Chapter 26, Water Code.

(e) A local government that accepts property under this section

may retain the property or dispose of the property by any method

authorized by law.

(f) In this section, "local government" means a municipality or

county.

(g) This section is cumulative of other statutory provisions

relating to the same subject.

Added by Acts 1995, 74th Leg., ch. 775, Sec. 1, eff. Aug. 28,

1995.

Sec. 280.003. HOSPITAL SITES IN COUNTY OR MUNICIPALITY. (a)

The commissioners court of a county or the governing body of a

municipality may issue bonds that are payable from ad valorem

taxes and use the proceeds from the sale of the bonds to acquire

by purchase, condemnation, or both, land to be used for hospital

purposes.

(b) A county or municipality that has sufficient money in its

general fund may use money in that fund to acquire land to be

used for hospital purposes.

(c) A county or municipality that owns land suitable for

hospital purposes, including land acquired under Subsection (a)

or (b), may donate the land to this state or to the United States

for hospital purposes if this state or the United States agrees

to erect and maintain a hospital on the land.

(d) A county or municipality may accept a nominal award as full

compensation for land that is suitable for hospital purposes in a

condemnation proceeding brought by this state or by the United

States to acquire the land for hospital purposes.

(e) If bonds are issued under Subsection (a), the commissioners

court or the governing body must impose the taxes in compliance

with the applicable provisions of Subtitles A and C, Title 9,

Government Code.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 10, eff. Sept. 1,

1999.

Sec. 280.004. REGIONAL BUSINESS CERTIFICATION PROGRAMS. (a)

Any combination of counties, municipalities, special districts,

or other political subdivisions, by ordinance, resolution, rule,

order, or other means, may agree to establish a regional business

certification program to be used in connection with the political

subdivisions' purchasing procedures.

(b) A consolidated entity administering a program established

under this section may adopt rules, regulations, or other

provisions that are designed to streamline and centralize the

certification process of qualified businesses, including small

and emerging businesses, and that allow businesses, as a result

of being certified by the program, to participate in the

contracting and procurement process of any member entity involved

in the regional business certification program.

(c) The purpose of this section is to permit participating

political subdivisions the greatest possible flexibility to

organize a regional business certification program most suitable

to address the region's problems related to business

certification.

Added by Acts 1999, 76th Leg., ch. 986, Sec. 1, eff. June 18,

1999. Renumbered from Sec. 280.003 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(86), eff. Sept. 1, 2001.






TITLE 9. PUBLIC BUILDINGS AND GROUNDS

CHAPTER 281. MUNICIPAL CIVIC CENTER AUTHORITIES

LOCAL GOVERNMENT CODE

TITLE 9. PUBLIC BUILDINGS AND GROUNDS

SUBTITLE A. MUNICIPAL PUBLIC BUILDINGS AND GROUNDS

CHAPTER 281. MUNICIPAL CIVIC CENTER AUTHORITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 281.001. SHORT TITLE. This chapter may be cited as the

Civic Center Authority Act.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.002. DEFINITIONS. In this chapter:

(1) "Authority" means a civic center authority created under

this chapter.

(2) "Board" means the board of directors of a civic center

authority.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. CREATION OF AUTHORITIES

Sec. 281.011. CHARACTERISTICS. (a) An authority is a

governmental agency, a body politic and corporate, and a

political subdivision of the state.

(b) An authority may not impose taxes.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.012. COMPOSITION. (a) An authority may include the

area of any county or part of a county, including municipalities

and other political subdivisions.

(b) An authority may consist of noncontiguous tracts.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.013. PETITION. (a) To create an authority, a petition

requesting the creation must be filed with the county judge of

the county in which the proposed authority is located. The

petition must be accompanied by a deposit of $200.

(b) The deposit is to cover the costs of the notice required by

Section 281.014(c). If the deposit exceeds the cost of the

notice, the difference shall be refunded.

(c) The petition must include:

(1) the signatures of a majority of the members of the governing

body of at least:

(A) one municipality, if the county in which the proposed

authority is located has only one municipality; or

(B) two municipalities, if the county in which the proposed

authority is located has two or more municipalities;

(2) a description of the boundaries of the proposed authority;

(3) the names of the persons recommended for the first board of

directors;

(4) a statement of the desirability of or need for the creation

of the authority; and

(5) the name of the proposed authority.

(d) The boundaries of the proposed authority may be described in

the petition by:

(1) metes and bounds or by lot and block number, if there is a

recorded map or plat and survey of the area;

(2) natural or artificial boundaries or survey lines; or

(3) if the proposed authority is composed entirely of

municipalities, a statement that the authority is composed

entirely of municipalities and a list of the municipalities in

the proposed authority.

(e) The name of the proposed authority must consist of a word or

phrase generally descriptive of the locale of the authority

followed by the words "Civic Center Authority." The name may not

be the same as the name of another authority in the same county.

(f) A copy of the petition shall be recorded in the county deed

records.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 111, Sec. 1, eff. Sept. 1,

1999.

Sec. 281.014. NOTICE. (a) When a petition is filed with the

county judge, the judge shall set a date, time, and place for a

hearing on the petition by the judge.

(b) The date of the hearing must be within 20 days after the

date the petition is filed.

(c) The county judge shall issue a notice of the date, time, and

place of the hearing that informs all persons of their right to

appear and contest the form and allegations of the petition and

the desirability of or need for the creation of the proposed

authority. Before the 10th day before the date of the hearing,

the notice must be published at least one time in a newspaper

having general circulation in the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.015. HEARING. (a) At the hearing, the county judge

shall examine the petition to determine its sufficiency. The

county judge may determine all issues raised regarding the

sufficiency of the petition and the creation of the authority and

may enter orders incidental to the issues.

(b) Any interested person may appear at the hearing, in person

or by attorney, and offer testimony regarding the sufficiency of

the petition and whether the creation of the authority is

desirable or necessary.

(c) The county judge may adjourn the hearing from day to day.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.016. FINAL ORDER AND APPEAL. (a) The county judge

shall grant the petition if the judge finds that the petition

conforms to the requirements of Section 281.013 and that the

creation of the authority is desirable or necessary. The judge by

order shall declare the findings.

(b) If the county judge finds that the authority is neither

desirable nor necessary, the judge by order shall deny the

petition.

(c) Within 30 days after the date of the entry of the order, any

person who signed the petition or who testified at the hearing

may appeal the order to an appropriate district court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. ADMINISTRATIVE PROVISIONS

Sec. 281.021. BOARD OF DIRECTORS. (a) An authority must be

governed by a board of directors composed of 5, 7, 9, or 11

directors.

(b) A majority of the directors constitute a quorum and a

concurrence of the majority is sufficient in all matters relating

to the business of the authority.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.022. QUALIFICATIONS. A director must be at least 18

years old and a citizen of the state residing within the

boundaries of the authority.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.023. TERMS OF OFFICE; APPOINTMENTS; VACANCIES. (a)

Each director is appointed for a term of office of two years.

(b) The term of office of the first board begins on the date the

authority is created. The county judge shall appoint successor

directors with the advice and consent of, and from among persons

recommended by, all the municipalities within the authority that

contract with the authority under this chapter.

(c) If a vacancy occurs on the board or in any office on the

board, the board shall appoint a person to fill the vacancy for

the unexpired term. However, if the number of directors at any

time is less than a majority of the positions on the board

because of the failure or refusal of one or more directors to

qualify to serve, the death or incapacitation of one or more

directors, or any other reason, on the petition of a resident of

the authority the county judge shall appoint persons to fill the

vacancies.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.024. BOND; OATHS OF OFFICE. (a) As soon as

practicable after a director is appointed, the director shall

execute a bond that is:

(1) in the amount of $5,000;

(2) payable to the authority; and

(3) conditioned that the director will faithfully perform the

director's duties.

(b) Each director shall take the oath of office prescribed by

the constitution and a written oath that the director will not

have an interest, directly or indirectly, in a contract with, or

claim against, the authority except for a contract or claim

expressly authorized by law or a warrant issued to the director

as a fee of office.

(c) After a petition for the creation of an authority is

granted, the first members of the board must execute their bonds

and take the oaths. After the bonds are executed and the oaths

are taken, the board shall meet and organize.

(d) The bond of a director on the first board must be approved

by the county judge. The bond of a subsequent director must be

approved by the board.

(e) The bond and oaths required by this section must be filed

with the authority and the authority shall keep the bond and

oaths in its records.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.025. OFFICERS. (a) After executing the bonds and

taking the oaths, the directors shall elect a president,

vice-president, secretary, and any other officers the board

considers necessary.

(b) The president is the chief executive officer of the

authority and shall preside at each meeting of the board.

(c) The vice-president shall act as president if the president

is absent or disabled. The secretary shall act as president if

both the president and the vice-president are absent or disabled.

(d) The secretary shall provide for the proper keeping of the

books and records of the authority. The board may appoint a

director, the general manager, or any other employee as assistant

or deputy secretary to assist the secretary, and that person may

certify the authenticity of any record of the authority.

(e) A director of a state or national bank may serve as the

authority's treasurer.

(f) The treasurer shall execute a bond, in an amount set by the

board, conditioned that the treasurer will faithfully account for

all money of which the treasurer assumes custody in the capacity

of treasurer.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.026. BYLAWS. The board may adopt bylaws to govern:

(1) the time and place of its meetings;

(2) the manner of conducting its meetings;

(3) the powers, duties, and responsibilities of its officers and

employees;

(4) the disbursement of funds by checks, drafts, and warrants;

(5) the appointment and authority of director committees;

(6) the keeping of records and accounts; and

(7) other matters that the board considers appropriate.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.027. OFFICE AND MEETING PLACE. (a) The board shall

designate, establish, and maintain an office and meeting place

within the authority. The board may also establish a meeting

place outside the authority.

(b) If the board establishes a meeting place outside the

authority or changes the location of a meeting place established

outside the authority, it shall file with the county clerk a copy

of the order establishing or relocating the meeting place and

shall publish the location in a newspaper of general circulation

in the county in which the authority is located.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.028. MEETINGS; NOTICE. (a) The board shall hold

regular meetings to conduct authority business and may hold

special meetings as required by authority business.

(b) The board shall hold its meetings in one of its designated

meeting places.

(c) Any interested person may attend any meeting of the board.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.029. FEES OF OFFICE. A director is entitled to receive

fees of office of not more than $25 a day for each day of service

necessary to the discharge of the director's duties, but may not

receive more than $100 for any calendar month regardless of the

number of days of service during that month.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 281.041. ORGANIZATIONAL EXPENSES. The board may pay costs

necessarily incurred in the creation and organization of the

authority, including the cost of investigating and making plans,

an engineer's or architect's report, and other incidental

expenses, and may reimburse any person for money advanced for

those purposes. The payments may be made from money obtained from

the sale of the first bonds issued by the authority.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.042. MANAGEMENT. The board shall control and manage

the affairs of the authority.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.043. EMPLOYEES. (a) The board shall employ persons

the board considers necessary to conduct the affairs of the

authority, including engineers, attorneys, financial advisors, a

general manager, bookkeepers, auditors, and secretaries. The

board shall determine the term of office and compensation of the

employees.

(b) A director may be employed as the general manager of the

authority and is entitled to receive compensation in an amount

fixed by the other directors. A director employed as general

manager shall continue to perform the duties of director. If the

general manager is not a director, the general manager shall

execute a fidelity bond payable to the authority in the amount of

$5,000, conditioned that the person will faithfully perform the

duties of general manager.

(c) The board may remove an employee.

(d) The board may require an employee to execute a bond payable

to the authority that is conditioned that the person will

faithfully perform the duties of the employee.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.044. FACILITIES. (a) An authority may establish,

acquire, lease as lessee or lessor, purchase, construct, improve,

enlarge, equip, repair, operate, or maintain all or a designated

part of:

(1) a public improvement such as a civic center, civic center

building, auditorium, opera house, music hall, exhibition hall,

coliseum, museum, library, recreational building or facility, or

other public building or related facility; or

(2) a structure, parking area, or facility located at or in the

immediate vicinity of the public improvement and to be used in

connection with the public improvement for off-street parking or

storage of motor vehicles or other conveyances.

(b) A lease made under Subsection (a) may contain any terms the

board considers appropriate.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.045. DURATION OF CERTAIN LEASES. If an authority

leases to or from any person all or part of any facilities

constructed or acquired, or to be constructed or acquired, by the

authority, the lease may not be for a term longer than 40 years.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.046. CONTRACTS. (a) An authority contracts in the

name of the authority.

(b) An authority may contract with the United States, this

state, or a political subdivision or governmental agency of the

United States or this state, for furnishing all or a part of the

authority's services or facilities or for the joint ownership and

operation of facilities, improvements, or equipment necessary to

accomplish a purpose permitted by the authority.

(c) An authority may contract with any person in the performance

of a purpose permitted by the authority. The contract must be on

terms the board considers desirable, fair, and advantageous and

may not be for a term longer than 40 years.

(d) A director with a financial interest in a contract shall

disclose the interest to the other directors and may not vote on

the acceptance of the contract or participate in discussion on

the contract. If a director fails to disclose his interest in a

contract, the contract is invalid.

(e) If, after a contract is awarded, an authority decides that

additional work is needed or that the character or type of work

or facilities should be changed, the board may authorize change

orders to the contract if the increase in the total cost of the

contract is not greater than 25 percent.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.047. CONTRACTS OVER $50,000. (a) This section applies

to a contract that is for materials for, or construction of,

facilities and that is for an amount greater than $50,000.

(b) The board shall advertise the letting of a contract,

including the general conditions, time, and place of the opening

of the sealed bids. The board shall publish the notice once a

week for two consecutive weeks in one or more newspapers

published in the county. The first publication must be before the

14th day before the date the sealed bids are opened.

(c) A contract under this section may cover all facilities of

the authority, or the various elements of the facilities may be

segregated for the purpose of receiving bids and awarding

contracts. A contract may provide that the facilities will be

constructed in stages over a period of years.

(d) A contract may provide for payment of a total sum that is

the completed cost of the facilities or may be based on bids to

cover the cost of units of the various elements entering into the

work as estimated by the authority's architects or engineers, or

a contract may be let and awarded in any other form and to any

responsible person that, in the board's judgment, will be most

advantageous to the authority and result in the best and most

economical completion of the authority's proposed facilities.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1266, Sec. 10, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1266, Sec. 11, eff. June 19, 2009.

Sec. 281.048. CONSTRUCTION BIDS; CONTRACTS; BONDS. (a) To bid

on proposed construction work, a person must submit to the board

a written sealed bid and a certified or cashier's check drawn on

a responsible bank in the state or a bidder's bond for at least

two percent of the total amount of the bid.

(b) The board shall open all the bids at the same time. The

board may reject any or all bids.

(c) If the chosen bidder fails or refuses to enter into a proper

contract with the authority or to furnish the bond required by

Subsection (e), the bidder forfeits the amount of the check or

bond that accompanied the bid.

(d) A contract for construction work must be in writing and

signed by the board and the contractor. The authority shall keep

the contract in its records and make the contract available for

public inspection.

(e) A person to whom a contract is let must execute good and

sufficient performance and payment bonds in accordance with

Chapter 2253, Government Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(17), eff.

Sept. 1, 1995.

Sec. 281.049. FEES; RULES. (a) An authority may adopt and

enforce necessary charges, fees, or rentals for providing

facilities or services.

(b) An authority may adopt and enforce reasonable rules relating

to its facilities.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.050. ACQUISITION OF LAND AND OTHER PROPERTY. (a) An

authority may acquire land, materials, easements, rights-of-way,

or other property considered necessary, incidental, or helpful to

the accomplishment of a purpose stated in Section 281.044,

including property considered necessary for the construction,

improvement, extension, enlargement, operation, or maintenance of

the authority's facilities. An authority may acquire the property

by gift, grant, purchase, or condemnation.

(b) An authority may acquire fee simple title to, or an easement

on, public or private land located in or out of the authority's

boundaries. An authority may acquire title to, or an easement on,

property that is not held in fee.

(c) An authority may lease property on terms the board considers

advantageous to the authority.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.051. EMINENT DOMAIN. (a) An authority may acquire

land, easements, or other property within its boundaries by

condemnation. The authority may condemn the fee simple title or

an easement. The board shall institute condemnation proceedings

in the name of the authority and shall direct the proceedings.

(b) The manner in which an authority exercises the right of

eminent domain is governed by Chapter 21, Property Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.052. SUITS. An authority may, through its directors,

sue and be sued in any court of this state in the name of the

authority. Service of process may be made by serving three

directors. Courts of this state shall take judicial notice of the

establishment of an authority.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.053. COSTS, DEPOSITS, AND APPEAL BONDS. An authority

is not required to give bond for appeal or for costs, or to

deposit double the amount of an award, in a condemnation suit or

other suit to which it is a party.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.054. COSTS OF RELOCATION. If the relocating, raising,

rerouting, changing the grade, or altering the construction of a

highway, railroad, electric transmission line, pipeline, or

telephone or telegraph property is required by the authority's

exercise of the power of eminent domain, power of relocation, or

any other power, the required action shall be taken at the sole

expense of the authority. "Sole expense" means the actual costs

of the required action and of the provision of a comparable

replacement that does not enhance the facility after deducting

the net salvage value derived from the old facility.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.055. SURPLUS PROPERTY. (a) The board may order the

sale of land or other property owned by the authority that the

authority does not need. The sale may be public or private.

(b) Property owned by the authority that the authority does not

need may be exchanged for other property.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.056. ADDITION OF MUNICIPALITIES. (a) To add a

municipality to the authority, a petition signed by a majority of

the members of the governing body of the municipality must be

filed with the board.

(b) If the board determines that the addition of the

municipality to the authority is desirable or necessary, the

board shall enter an order adding the municipality to the

authority and shall file a copy of the order in the county deed

records.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.057. RECORDS. The preservation, microfilming,

destruction, or other disposition of the records of the authority

is subject to the requirements of Subtitle C, Title 6, Local

Government Code, and rules adopted under that subtitle.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 59, eff. Sept. 1,

1989.

Sec. 281.058. SURETY BOND PREMIUMS. The board may pay the

premiums on surety bonds required of officials or employees of

the authority out of available funds of the authority, including

proceeds from the sale of bonds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.059. DEPOSITORY. The board shall designate by order or

resolution one or more banks in or out of the authority's

boundaries to serve as the depository for the authority's funds.

All funds of the authority shall be deposited in its depository

unless an order or resolution authorizing the issuance of the

authority's bonds requires a different disposition. To the extent

that funds in a depository bank are not insured by the Federal

Deposit Insurance Corporation, they shall be secured in the

manner provided for the security of county funds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.060. INVESTMENTS. The board may invest and reinvest

authority funds in direct or indirect obligations of the United

States, an agency of the United States, the State of Texas, or a

county, municipality, school district, or other political

subdivision of the state. Funds of the authority may be placed in

certificates of deposit of state or national banks or savings and

loan associations in the state if the certificates of deposit are

secured in the manner provided for the security of county funds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.061. FISCAL YEAR; AUDIT. (a) The fiscal year of an

authority is a calendar year, unless it is changed by the board.

(b) An authority shall keep a complete system of accounts. An

independent certified public accountant or a firm of independent

certified public accountants shall prepare an audit of an

authority's affairs each year. A signed copy of the audit report

shall be delivered to each member of the board within 120 days

after the last day of the fiscal year. A copy of the audit shall

be kept on file at the authority office and, as a public record,

is open for inspection by any interested person during normal

office hours.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.062. SUPPLIES; SEAL. (a) The board may purchase

materials, supplies, equipment, vehicles, and machinery needed by

the authority.

(b) The board shall adopt a seal for the authority.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER E. REVENUE BONDS

Sec. 281.071. ISSUANCE OF BONDS. (a) An authority may issue

revenue bonds for any purpose set forth in Subchapters A through

E when the issuance is authorized by a resolution adopted by the

board. The bonds must be secured by a pledge of, and be payable

from, all or a designated part of the authority's revenues from

its facilities or any other source, including contract and lease

proceeds.

(b) The bonds may mature serially or in any other manner. The

bonds may not mature later than 40 years after the date of the

bonds.

(c) The bonds shall bear interest at a rate that does not exceed

the maximum interest rate authorized by Chapter 1204, Government

Code.

(d) The bonds and the appurtenant interest coupons, if any, are

investment securities under Chapter 8, Business & Commerce

Code.

(e) As provided by the board, the bonds and interest coupons:

(1) may be issued registrable as to principal or as to both

principal and interest; and

(2) may be made redeemable before maturity, at the option of the

board, or may contain a mandatory redemption provision.

(f) In the resolution authorizing the issuance of the bonds, the

board shall designate the form and denominations of the bonds;

the manner, terms, conditions, and details of issuance; and the

manner of signing and executing the bonds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.301, eff. Sept.

1, 2001.

Sec. 281.072. ADDITIONAL SECURITY. (a) At the board's

discretion, the bonds of an authority may be additionally secured

by a deed of trust or mortgage lien on part or all of the

physical properties of the authority, and franchises, easements,

leases, and contracts and rights relating to those properties.

The trustee may operate the properties, sell the properties for

payment of the bonds or interest on the bonds, and exercise all

other powers and authority for the further security of the bonds.

(b) The trust indenture, regardless of the existence of the deed

of trust or mortgage lien on the properties, may:

(1) contain provisions prescribed by the board for the security

of the bonds and as preservation of the trust estate and for the

modification or amendment of those provisions;

(2) condition the right to spend authority money or sell

authority property on the approval of a registered professional

engineer or architect and provide for the manner of selecting the

engineer or architect; and

(3) provide for the investment of funds of the authority.

(c) A purchaser under a sale under a deed of trust or mortgage

lien is the absolute owner of the properties, facilities, and

rights purchased and may maintain and operate the properties.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.073. BOND PROVISIONS. (a) In a resolution authorizing

the issuance of bonds under this chapter, including refunding

bonds, the board may:

(1) provide for the flow of funds and the establishment and

maintenance of interest and sinking funds, reserve funds, and

other funds;

(2) make additional covenants that the board considers

appropriate with respect to the bonds, the pledged revenues, and

the operation and maintenance of the facilities of which the

revenues are pledged, including provisions for the operation or

leasing of the facilities and the use or pledge of money derived

from the operation of the facilities, contracts, and leases;

(3) prohibit the further issuance of bonds or other obligations

payable from the pledged revenues;

(4) reserve the right to issue, on conditions set forth in the

resolution, additional bonds to be secured by a pledge of, and

payable from, the revenues on a parity with, or subordinate to,

the lien and pledge in support of the bonds being issued; and

(5) state other provisions and covenants that are not prohibited

by the constitution of this state or by this chapter.

(b) The board may adopt and provide for any other proceeding or

instrument necessary or convenient in the issuance of authority

bonds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.074. SALE OF BONDS. After bonds are issued, the board

shall sell the bonds on the best terms and for the best possible

price.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.075. APPROVAL; REGISTRATION. (a) An authority shall

submit the bonds it issues to the attorney general for

examination. If the attorney general finds that the bonds are

authorized in accordance with law, the attorney general shall

approve the bonds and the comptroller of public accounts shall

register them.

(b) Bonds that are approved and registered under Subsection (a)

are incontestable in a court or other forum and are valid and

binding obligations in accordance with their terms.

(c) If the bonds recite that the security for the bonds includes

a pledge of the proceeds of a contract or a lease to which the

authority is a party, a copy of the contract or lease and of the

proceedings authorizing the contract or lease may be submitted to

the attorney general with the bond records. If a contract or

lease and a record of the corresponding proceedings is submitted

to the attorney general, the approval of the bonds by the

attorney general is also an approval of the contract or lease and

the contract or lease is incontestable.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.076. BOND PROCEEDS. The board may appropriate or set

aside from the proceeds from the sale of bonds an amount for the

payment of interest, administrative and operating expenses

expected to accrue during the period of construction as provided

in the bond resolutions, and expenses incurred and that will be

incurred in the issuance, sale, and delivery of the bonds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.077. REFUND OF BONDS. (a) By resolutions adopted by

the board, an authority may issue bonds to refund all or any

outstanding bonds, including matured but unpaid interest coupons.

Refunding bonds may mature serially or in any other manner. The

bonds may not mature later than 40 years after the date of the

bonds. The bonds shall bear interest at a rate that does not

exceed the maximum interest rate authorized by Chapter 1204,

Government Code.

(b) Refunding bonds may be sold in accordance with Subsection

(c) or they may be made payable from the same source as the bonds

being refunded or from any additional source. The bonds must be

approved by the attorney general in the same manner as original

bonds and must be registered by the comptroller of public

accounts on the surrender and cancellation of the bonds to be

refunded.

(c) The resolution authorizing the issuance of refunding bonds

may provide that the bonds be sold and the proceeds deposited

where the underlying bonds are payable. If the amount deposited

is sufficient to pay the interest and principal on the underlying

bonds to their maturity dates, or to their option dates if the

bonds have been called for payment before maturity, the authority

may issue the refunding bonds before the cancellation of the

bonds being refunded, and the comptroller of public accounts

shall register the bonds without the surrender and cancellation

of the underlying bonds.

(d) Refunding may be accomplished in one or more installment

deliveries. Refunding bonds and the appurtenant interest coupons

are investment securities under Chapter 8, Business &

Commerce Code, and must be issued as provided in this chapter.

(e) In lieu of the method set forth in this section, an

authority may refund bonds as provided by general law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.302, eff. Sept.

1, 2001.

Sec. 281.078. BONDS AS INVESTMENTS; SECURITY. (a) Bonds issued

by an authority are legal and authorized investments for a bank,

a trust company, a savings and loan association, an insurance

company, a fiduciary, or a trustee and for interest or sinking

funds or other public funds of the state or of an agency,

subdivision, or instrumentality of the state, including a county,

municipality, school district, or other district, public agency,

or body politic.

(b) Bonds issued by an authority may be security for deposits of

public funds of the state or of an agency, subdivision, or

instrumentality of the state, including a county, municipality,

school district, or other district, public agency, or body

politic, to the extent of the market value of the bonds and

appurtenant unmatured interest coupons.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.079. PAID BONDS AND COUPONS. When a bond, interest

coupon, note, or warrant of the authority is paid, it shall be

delivered to the authority or destroyed. If a bond, coupon, note,

or warrant is destroyed, evidence of the destruction shall be

furnished to the board.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER F. CONTRACTS WITH CIVIC CENTER AUTHORITIES

Sec. 281.091. AUTHORIZATION; PURPOSES. On terms a municipality

considers desirable, fair, and advantageous and with the approval

of a majority of the governing body, a municipality may make a

contract with a civic center authority under which the authority,

for the benefit of the municipality, exercises its authority

under Section 281.044. Under the contract, the authority may

provide to the municipality all or part of its authorized

services and facilities, in or out of the municipality's

boundaries. The term of the contract may not be longer than 40

years.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 281.092. PAYMENTS. (a) A municipality shall pay the

amounts prescribed by the contract from any available funds,

including property taxes.

(b) To pledge property taxes as part or all of the required

payments under the contract, before it enters into a contract

with an authority a municipality must obtain voter approval at an

election conducted substantially according to the applicable

procedures in Chapter 1251, Government Code. Each qualified voter

in the municipality is entitled to vote in the election. If the

voters authorize the payments from property taxes, the contract

may provide that the payments are payable from and are

obligations against only the taxing power of the municipality or

may provide that the payments are payable from taxes and other

funds and revenues specified in the contract. After the election

and concurrently with, or prior to, making the contract, the

municipality shall provide for the annual assessment and

collection of an amount that is sufficient to make the contract

payments and to create a sinking fund of at least two percent.

(c) An authority or a holder of authority bonds may not demand

payment of the municipality's obligation out of funds raised by

taxation if the municipality has not complied with Subsection

(b).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.303, eff. Sept.

1, 2001.

Sec. 281.093. CONFLICT WITH MUNICIPAL CHARTER. If this

subchapter conflicts with the charter of a home-rule municipality

contracting under this subchapter, this subchapter controls.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 282. MUNICIPAL AUTHORITY OVER PUBLIC GROUNDS

LOCAL GOVERNMENT CODE

TITLE 9. PUBLIC BUILDINGS AND GROUNDS

SUBTITLE A. MUNICIPAL PUBLIC BUILDINGS AND GROUNDS

CHAPTER 282. MUNICIPAL AUTHORITY OVER PUBLIC GROUNDS

Sec. 282.001. GENERAL AUTHORITY OF HOME-RULE MUNICIPALITY. (a)

A home-rule municipality has exclusive control over and under the

public grounds of the municipality.

(b) The municipality may control, regulate, or remove an

encroachment or obstruction on the public grounds of the

municipality.

Added by Acts 1995, 74th Leg., ch. 165, Sec. 11, eff. Sept. 1,

1995.

Sec. 282.002. GENERAL AUTHORITY OF GENERAL-LAW MUNICIPALITY.

(a) A general-law municipality has exclusive control over the

public grounds of the municipality.

(b) The municipality may abate or remove an encroachment or

obstruction on the public grounds of the municipality.

Added by Acts 1995, 74th Leg., ch. 165, Sec. 11, eff. Sept. 1,

1995.

Sec. 282.003. AUTHORITY OF HOME-RULE MUNICIPALITY TO GRANT

FRANCHISE. (a) The governing body of a home-rule municipality

by ordinance may grant to a person a franchise to use or occupy

the public grounds of the municipality.

(b) The authority to grant a franchise to use or occupy the

public grounds is the exclusive authority of the governing body,

and the charter of the municipality may not grant the franchise.

(c) A franchise under this section:

(1) is subject to the same petition and election provisions that

apply to a franchise under Subchapter D, Chapter 311,

Transportation Code; and

(2) may not extend beyond the period set for its termination.

Added by Acts 1995, 74th Leg., ch. 165, Sec. 11, eff. Sept. 1,

1995.



CHAPTER 283. MANAGEMENT OF PUBLIC RIGHT-OF-WAY USED BY TELECOMMUNICATIONS PROVIDER IN MUNICIPALITY

LOCAL GOVERNMENT CODE

TITLE 9. PUBLIC BUILDINGS AND GROUNDS

SUBTITLE A. MUNICIPAL PUBLIC BUILDINGS AND GROUNDS

CHAPTER 283. MANAGEMENT OF PUBLIC RIGHT-OF-WAY USED BY

TELECOMMUNICATIONS PROVIDER IN MUNICIPALITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 283.001. STATE POLICY; PURPOSE. (a) It is the policy of

this state to:

(1) encourage competition in the provision of telecommunications

services;

(2) reduce the barriers to entry for providers of services so

that the number and types of services offered by providers

continue to increase through competition;

(3) ensure that providers of telecommunications services do not

obtain a competitive advantage or disadvantage in their ability

to obtain use of a public right-of-way within a municipality; and

(4) fairly reduce the uncertainty and litigation concerning

franchise fees.

(b) It is also the policy of this state that municipalities:

(1) retain the authority to manage a public right-of-way within

the municipality to ensure the health, safety, and welfare of the

public; and

(2) receive from certificated telecommunications providers fair

and reasonable compensation for the use of a public right-of-way

within the municipality.

(c) The purpose of this chapter is to establish a uniform method

for compensating municipalities for the use of a public

right-of-way by certificated telecommunications providers that:

(1) is administratively simple for municipalities and

telecommunications providers;

(2) is consistent with state and federal law;

(3) is competitively neutral;

(4) is nondiscriminatory;

(5) is consistent with the burdens on municipalities created by

the incursion of certificated telecommunications providers into a

public right-of-way; and

(6) provides fair and reasonable compensation for the use of a

public right-of-way.

Added by Acts 1999, 76th Leg., ch. 840, Sec. 1, eff. Sept. 1,

1999.

Sec. 283.002. DEFINITIONS. In this chapter:

(1) "Access line":

(A) means, unless the commission adopts a different definition

under Section 283.003, a unit of measurement representing:

(i) each switched transmission path of the transmission media

that is physically within a public right-of-way extended to the

end-use customer's premises within the municipality, that allows

the delivery of local exchange telephone services within a

municipality, and that is provided by means of owned facilities,

unbundled network elements or leased facilities, or resale;

(ii) each termination point or points of a nonswitched telephone

or other circuit consisting of transmission media located within

a public right-of-way connecting specific locations identified

by, and provided to, the end-use customer for delivery of

nonswitched telecommunications services within the municipality;

or

(iii) each switched transmission path within a public

right-of-way used to provide central office-based PBX-type

services for systems of any number of stations within the

municipality, and in that instance, one path shall be counted for

every 10 stations served; and

(B) may not be construed to include interoffice transport or

other transmission media that do not terminate at an end-use

customer's premises or to permit duplicate or multiple assessment

of access line rates on the provision of a single service.

(2) "Certificated telecommunications provider" means a person

who has been issued a certificate of convenience and necessity,

certificate of operating authority, or service provider

certificate of operating authority by the commission to offer

local exchange telephone service or a person who provides voice

service.

(3) "Commission" means the Public Utility Commission of Texas.

(4) "Consumer price index" means the annual revised consumer

price index for all urban consumers for Texas, as published by

the Federal Bureau of Labor Statistics.

(5) "Local exchange telephone service" has the meaning assigned

by Section 51.002, Utilities Code.

(6) "Public right-of-way" means the area on, below, or above a

public roadway, highway, street, public sidewalk, alley,

waterway, or utility easement in which the municipality has an

interest. The term does not include the airwaves above a

right-of-way with regard to wireless telecommunications.

(7) "Voice service" means voice communications services provided

through wireline facilities located at least in part in the

public right-of-way, without regard to the delivery technology,

including Internet protocol technology. The term does not

include voice service provided by a commercial mobile service

provider as defined by 47 U.S.C. Section 332(d).

Added by Acts 1999, 76th Leg., ch. 840, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 28, eff. September 7, 2005.

Sec. 283.003. COMMISSION REVIEW. (a) Not later than September

1, 2002, the commission shall determine whether changes in

technology, facilities, or competitive or market conditions

justify a modification in the commission-established categories

of access lines or, if necessary, the adoption of a definition of

"access line" provided by this section. The commission may not

begin a review authorized by this section before March 1, 2002.

(b) As part of the proceeding described by Subsection (a), and

as necessary after that proceeding, the commission by rule may

modify the definition of "access line" and the categories of

access lines as necessary to ensure competitive neutrality and

nondiscriminatory application and to maintain consistent levels

of compensation, as annually increased by growth in access lines

and consumer price index, as applicable, to the municipalities.

(c) After September 1, 2002, the commission, on its own motion,

shall make the determination required by this section at least

once every three years.

Added by Acts 1999, 76th Leg., ch. 840, Sec. 1, eff. Sept. 1,

1999.

Sec. 283.004. APPLICATION. This chapter applies only to

municipal regulations and fees imposed on and collected from

certificated telecommunications providers.

Added by Acts 1999, 76th Leg., ch. 840, Sec. 1, eff. Sept. 1,

1999.

Sec. 283.005. INFORMATION. (a) The commission may collect and

compile any information from certificated telecommunications

providers and municipalities as is necessary to implement this

chapter.

(b) The commission shall maintain the confidentiality of the

information described by Subsection (a) in accordance with

Section 52.207, Utilities Code.

(c) Information provided to municipalities under this chapter

shall be governed by confidentiality procedures established by

the commission in compliance with Section 52.207, Utilities Code.

Added by Acts 1999, 76th Leg., ch. 840, Sec. 1, eff. Sept. 1,

1999.

Sec. 283.006. FEE REQUIREMENT FOR USE OF RIGHT-OF-WAY. (a)

Notwithstanding any other law, a certificated telecommunications

provider that does not use a public right-of-way within the

municipality may not be required to pay franchise fees,

right-of-way fees or any other fee or other compensation, other

than a fee or compensation excluded from the "base amount" under

Section 283.053(a), directly to the municipality to provide local

exchange telephone service in the municipality.

(b) This section does not affect the number of access lines

counted and reported to the commission under Section 283.055.

(c) The commission shall adopt rules to determine the method of

payment and to ensure that access line fees are paid on a

competitively neutral and non-discriminatory basis by

certificated telecommunications providers that provide more

access lines than they purchase from an underlying provider of

resold services or unbundled network elements.

Added by Acts 1999, 76th Leg., ch. 840, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. RIGHT-OF-WAY FEES

Sec. 283.051. RIGHT-OF-WAY FEE. (a) Notwithstanding any other

law, a certificated telecommunications provider that provides

telecommunications services within a municipality is required to

pay as compensation to a municipality for use of the public

rights-of-way in the municipality only the amount determined by

the commission under Section 283.055.

(b) This section does not affect the right of a municipality to

initiate legal action against a certificated telecommunications

provider that uses a public right-of-way to provide local

exchange telephone service within a municipality and has not

compensated the municipality in accordance with this chapter.

(c) Fees imposed under this chapter shall constitute "a

municipal fee" or "municipal fees" within the meaning of the

Utilities Code.

Added by Acts 1999, 76th Leg., ch. 840, Sec. 1, eff. Sept. 1,

1999.

Sec. 283.052. EFFECT OF PAYMENT OF RIGHT-OF-WAY FEES TO

MUNICIPALITY. (a) Subject to the requirements of Sections

283.056 and 283.057, a certificated telecommunications provider

that complies with this chapter and commission orders issued

under this chapter:

(1) may erect poles or construct conduit, cable, switches, and

related appurtenances and facilities and excavate within a public

right-of-way to provide telecommunications service; and

(2) is not subject to municipal franchise requirements.

(b) All use of a public right-of-way is nonexclusive and subject

to Section 283.056.

Added by Acts 1999, 76th Leg., ch. 840, Sec. 1, eff. Sept. 1,

1999.

Sec. 283.053. BASE AMOUNT. (a) In determining a municipality's

"base amount" under this section, pole rental fees, special

assessments, and taxes of any kind, including ad valorem or sales

and use taxes, or other compensation not related to the use of a

public right-of-way, are not included.

(b) For purposes of determining the amount of a municipality's

right-of-way fee under Section 283.055, the "base amount" for a

municipality not described by another subsection is the total

amount of revenue received by the municipality in franchise,

license, permit, and application fees and in-kind services or

facilities from certificated telecommunications providers in 1998

within the boundaries of the municipality, including all newly

annexed areas. The base amount prescribed under this subsection

shall include the municipal fee rate escalation provisions and

the value of in-kind services or facilities received in 1998 in

accordance with Subsection (f) specifically prescribed in

applicable agreements or ordinances effective or adopted by

January 12, 1999, unless the governing body of the municipality

elects otherwise. However, that additional compensation may not

become part of the base amount before it becomes effective under

the existing franchise agreement or ordinance.

(c) The base amount for a municipality located in a county with

a population of less than 25,000 or a municipality that either

did not have an effective franchise agreement or ordinance on

January 12, 1999, or was not in existence on that date shall be,

at the election of the governing body of the municipality, equal

to:

(1) an amount not greater than the statewide average fee per

line for each category of access line of the certificated

telecommunications provider with the greatest number of access

lines in that municipality, multiplied by the total number of

access lines in each category located within the boundaries of

the municipality on December 31, 1998, for a municipality in

existence on that date, or on the date of incorporation for a

municipality incorporated after that date;

(2) an amount not greater than the base amount determined for a

similarly sized municipality in the same or an adjacent county in

which the certificated telecommunications provider with the

greatest number of access lines in the municipality is the same

for each municipality; or

(3) the total amount of revenue received by the municipality in

franchise, license, permit, and application fees from all

certificated telecommunications providers in 1998.

(d) The base amount for a municipality that was involved in

litigation relating to franchise fees with one or more

certificated telecommunications providers during any part of 1998

and that, not later than December 1, 1999, repeals any ordinance

subject to dispute in the litigation, voluntarily dismisses with

prejudice any claims in the litigation for compensation, and

agrees to waive any potential claim for compensation under any

franchise agreement or ordinance expired or in existence on

September 1, 1999, is equal to, at the municipality's election:

(1) an amount not to exceed the state average access line rate

on a per category basis for the certificated telecommunications

provider with the greatest number of access lines in that

municipality multiplied by the total number of access lines

located within the boundaries of the municipality on December 31,

1998, including any newly annexed areas; or

(2) an amount not to exceed 21 percent of the total sales and

use tax revenue received by the municipality pursuant to Chapter

321, Tax Code. The amount does not include sales and use taxes

collected under:

(A) Chapter 451, 452, 453, or 454, Transportation Code, for a

mass transit authority;

(B) Chapter 504 or 505;

(C) Chapters 334 and 335, Local Government Code; or

(D) Chapters 321, 322, and 323, Tax Code, for a special

district, including health service, crime control, hospital, and

emergency service districts.

(e) A litigating municipality electing to dismiss with prejudice

its claims in the litigation and repealing any ordinance subject

to dispute in the litigation does not, by making the election,

waive any defenses it may have to claims by other parties to the

litigation. A municipality in litigation relating to franchise

fees with one or more certificated telecommunications providers

during any part of 1998 that does not make an effective election

under Subsection (d) shall be governed by Subsection (b).

(f) For the purpose of determining the base amount, in-kind

services or facilities provided to municipalities under existing

franchise agreements or ordinances by certificated

telecommunications providers shall be valued at one percent of

the total 1998 revenue from franchise, permit, license, and

application fees paid to the municipality under all applicable

telecommunications franchise agreements or ordinances, unless a

municipality can establish before the commission that those

services or facilities received by the municipality had a greater

value in 1998.

Added by Acts 1999, 76th Leg., ch. 840, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.18, eff. April 1, 2009.

Sec. 283.054. EXISTING FRANCHISE AGREEMENTS AND ORDINANCES. (a)

Except as otherwise provided by this chapter, this chapter does

not affect the validity of a franchise agreement or ordinance

with a certificated telecommunications provider executed before

January 12, 1999. A municipality may continue to enforce a

franchise agreement or ordinance and to collect franchise fees

and other charges under that franchise agreement or ordinance

until the date on which the agreement or ordinance expires by its

own terms or is terminated in accordance with the terms of this

section. A provider may elect to terminate a franchise agreement

or obligations under an existing ordinance as of the effective

date of the right-of-way fee rates adopted in accordance with the

commission's rules adopted under this chapter. A provider

terminating a franchise agreement or obligations under an

existing ordinance under this section shall become governed by

this chapter on the date of termination. A termination under this

subsection does not affect the calculation of the municipality's

base amount under Section 283.053. A certificated

telecommunications provider electing to terminate an existing

franchise agreement or obligations under an ordinance under this

section shall provide notice to the commission and the affected

municipality not later than December 1, 1999.

(b) If a franchise agreement or obligations under an ordinance

in a municipality expire or are terminated under Subsection (a)

before the commission has determined the amounts to be paid to a

municipality, the affected certificated telecommunications

providers operating in the municipality shall continue paying at

the rates required under the terms of the expired agreement or

ordinance until the commission's determination and the

certificated telecommunications provider's implementation of

appropriate rates under this chapter.

(c) During the period in which a franchise agreement or

ordinance described by Subsection (a) is in effect, a

certificated telecommunications provider not subject to an

existing franchise agreement or ordinance that wants to construct

facilities to offer telecommunications services in the

municipality shall pay right-of-way fees that are competitively

neutral and non-discriminatory, consistent with the charges of

the most recent agreement or ordinance between the municipality

and the certificated telecommunications provider serving the

largest number of access lines within the municipality. The

provider shall pay those fees for the duration of that agreement

or ordinance or until the right-of-way fees established by

commission rule take effect. If the existing franchise agreement

or ordinance contains a provision requiring in-kind services or

facilities, the certificated telecommunications provider not

subject to an existing franchise agreement or ordinance shall pay

an amount equal to an additional one percent of its total fees

under the applicable agreement or ordinance in lieu of any

in-kind services or facilities, if any, that otherwise are

required under the terms of the existing franchise agreement or

ordinance. However, the municipality may not require a

certificated telecommunications provider to provide any services

or facilities without compensation or at below-market rates for

the right to use a public right-of-way or to provide

telecommunications services in the municipality. On request of

the certificated telecommunications provider not subject to an

existing franchise agreement or ordinance, the commission shall

convert the compensation under the existing franchise agreement

or ordinance to a fee per access line on a competitively neutral

and non-discriminatory basis, and the certificated

telecommunications provider may elect to pay the municipality on

a fee per access line basis rather than the manner of

compensation provided under the existing franchise agreement or

ordinance.

Added by Acts 1999, 76th Leg., ch. 840, Sec. 1, eff. Sept. 1,

1999.

Sec. 283.055. DETERMINATION OF FEES BY COMMISSION. (a) Not

later than November 1, 1999, the commission shall establish not

more than three categories of access lines for statewide use.

(b) Not later than March 1, 2000, the commission shall

establish:

(1) for each municipality, rates per access line by category for

the use of the rights-of-way in that municipality; and

(2) the statewide average of those rates per access line by

category for each certificated telecommunications provider, if

necessary.

(c) The rates when applied to the total number of access lines

by category in the municipality shall be equal to the base

amount.

(d) Not later than December 1, 1999, a municipality that wants

to effect an allocation of the base amount over specific access

line categories to be assessed rates shall notify the commission

of the desired allocation. The commission shall establish an

allocation of the base amount over the categories of access lines

if a municipality does not file its proposed allocation by

December 1, 1999. A municipality may request a modification of

the commission's allocation not more than once every 24 months by

notifying the commission and all affected certificated

telecommunications providers in September of that year that the

municipality wants to change the allocation for the next calendar

year. A municipality's allocation shall be implemented unless, on

complaint by an affected certificated telecommunications

provider, the commission determines that the allocation is not

just and reasonable, is not competitively neutral, or is

discriminatory.

(e) Rates imposed under this section and the allocation among

certificated telecommunications providers must be exercised in a

competitively neutral manner, may not unduly impair competition,

must be non-discriminatory, and must comply with state and

federal law. The commission shall determine the applicable rates

for each municipality for each category, taking into account the

allocation under Subsection (d) and the type, use, and function

of access lines.

(f) Certificated telecommunications providers shall pay to the

municipality a quarterly amount calculated monthly based on the

access line rates established by the commission under this

section and the number of access lines as reflected in the

reports filed under Subsection (j). The providers shall make the

quarterly payment not later than 45 days after the end of the

quarter.

(g) Beginning 24 months after the date the commission

establishes rates per access line, the commission shall annually

adjust the rates per access line for each municipality by an

amount equal to one-half the annual change, if any, in the

consumer price index. At that time, the commission shall provide

each certificated telecommunications provider and municipality

with the adjusted monthly rates for each category of access line.

(h) On an annual basis, an affected municipality may provide

notice to the commission to decline all or any portion of any

increase in the per category access line rates.

(i) A certificated telecommunications provider may not be

required to remit a right-of-way fee to a municipality on those

access lines that have been resold, leased, or otherwise provided

to another certificated telecommunications provider, if the

underlying certificated telecommunications provider supplying

those services or facilities has been furnished with adequate

proof that the provider of services to the end-use customer will

directly remit to the municipality a right-of-way fee based on

those access lines.

(j) On a quarterly basis, each certificated telecommunications

provider shall file a report with the commission that shows the

number of access lines, including access lines by category, that

the provider has within each municipality at the end of each

month of the quarter. The provider shall include with the report

a certified statement from an authorized officer or duly

authorized representative of the provider stating that the

information contained in the report is true and correct to the

best of the officer's or representative's knowledge and belief

after inquiry. On request and subject to the confidentiality

protections of Section 283.005, each certificated

telecommunications provider shall provide each affected

municipality with a copy of the report required by this

subsection.

(k) On request of the commission and to the extent available,

the report required by Subsection (j) shall specifically identify

access lines that are provided by means of resold services or

unbundled facilities to another certificated telecommunications

provider who is not an end-use customer and the identity of the

certificated telecommunications providers obtaining the resold

services or unbundled facilities to provide services to end-use

customers. A provider may not include in its monthly count of

access lines and is not required to remit a right-of-way fee to

the municipality on access lines that are resold, leased, or

otherwise provided to another certificated telecommunications

provider if the provider receives adequate proof that the

provider leasing or purchasing the access lines will include the

access lines in its monthly count and remit payment on those

access lines to the municipality.

(l) The commission may use a report required under Subsection

(j) only to verify the number of access lines that serve premises

within the municipality.

(m) Notwithstanding any other provision of this chapter, payment

by a certificated telecommunications provider that complies with

the terms of an unexpired franchise agreement or right-of-way

ordinance that applies to the provider satisfies the payment

attributable to the provider required by this chapter.

(n) A municipality may not demand or require from a certificated

telecommunications provider services, facilities, or goods

without compensation or at below-market rates.

(o) A certificated telecommunications provider shall, to the

extent required, implement commission established access line

rates not later than the 90th day after the date the commission

establishes the access line rates under this chapter.

Added by Acts 1999, 76th Leg., ch. 840, Sec. 1, eff. Sept. 1,

1999.

Sec. 283.056. MUNICIPAL AUTHORIZATIONS; PROHIBITION ON OTHER

FEES AND CHARGES. (a) A municipality may not require a

certificated telecommunications provider to:

(1) pay any compensation other than the fee authorized by

Section 283.055, including an application, permit, excavation, or

inspection fee, for the right to use a public right-of-way to

provide telecommunications services in the municipality; or

(2) provide any services or facilities for the right to use a

public right-of-way or to provide telecommunications services in

the municipality.

(b) Notwithstanding any other law or any other provision of this

chapter, a municipality may require the issuance of a

construction permit without cost to a certificated

telecommunications provider locating facilities in or on public

rights-of-way within the municipality. The terms of the permit

shall be consistent with construction permits issued to other

persons excavating in a public right-of-way.

(c) A municipality may exercise those police power-based

regulations in the management of a public right-of-way that apply

to all persons within the municipality. A municipality may

exercise police power-based regulations in the management of the

activities of certificated telecommunications providers within a

public right-of-way only to the extent that they are reasonably

necessary to protect the health, safety, and welfare of the

public. Police power-based regulation of certificated

telecommunications providers may not include activities that are

governed by this chapter or are within the sole business

discretion of the certificated telecommunications provider. In

addition, any police power-based regulation must be competitively

neutral and may not be unreasonable or discriminatory. A

municipality specifically may not impose regulations on

certificated telecommunications providers that are not authorized

by this chapter, including:

(1) requirements that particular business offices be located in

the municipality;

(2) requirements for filing reports and documents with the

municipality that are not required by state law to be filed with

the municipality and that are not related to the use of a public

right-of-way;

(3) inspection of a provider's business records except to the

extent necessary to conduct an authorized review of the provider

to ensure compliance with the access line reporting requirements

of this chapter if commenced within 90 days after the filing of a

certificated telecommunications provider's report of access

lines; and

(4) approval of transfers of ownership or control of a

provider's business, except that a municipality may require that

a provider maintain current point of contact information and

provide notice of a transfer within a reasonable time.

(d) In the exercise of its lawful regulatory authority, a

municipality shall promptly process each valid and

administratively complete application of a certificated

telecommunications provider for any permit, license, or consent

to excavate, set poles, locate lines, construct facilities, make

repairs, affect traffic flow, obtain zoning or subdivision

regulation approvals, or for other similar approvals, and shall

make every reasonable effort to not delay or unduly burden that

provider in the timely conduct of its business.

(e) If there is an emergency necessitating response work or

repair, a certificated telecommunications provider may begin that

repair or emergency response work or take any action required

under the circumstances, provided that the certificated

telecommunications provider notifies the affected municipality as

promptly as possible after beginning the work and later acquires

any approval required by a municipal ordinance applicable to

emergency response work.

(f) The compensation paid under this chapter is in lieu of any

permit, license, approval, inspection, or other similar fee or

charge, including all general business license fees customarily

assessed by a municipality for the use of a public right-of-way

against persons operating telecommunications-related businesses.

The compensation paid under this chapter constitutes full

compensation to a municipality for all of a certificated

telecommunications provider's facilities located within a public

right-of-way, including interoffice transport and other

transmission media that do not terminate at an end-use customer's

premises, even though those types of lines are not used in the

calculation of the compensation. This chapter may not be

construed to affect the ad valorem taxation of a certificated

telecommunications provider's facilities or to permit the ad

valorem taxation of a certificated telecommunication provider's

occupancy of a public right-of-way.

Added by Acts 1999, 76th Leg., ch. 840, Sec. 1, eff. Sept. 1,

1999.

Sec. 283.057. INDEMNITY. (a) Certificated telecommunications

providers shall indemnify and hold the municipality and its

officers and employees harmless against any and all claims,

lawsuits, judgments, costs, liens, losses, expenses, fees

(including reasonable attorney's fees and costs of defense),

proceedings, actions, demands, causes of action, liability, and

suits of any kind and nature, including personal or bodily injury

(including death), property damage, or other harm for which

recovery of damages is sought that is found by a court of

competent jurisdiction to be caused solely by the negligent act,

error, or omission of the certificated telecommunications

provider, any agent, officer, director, representative, employee,

affiliate, or subcontractor of the certificated

telecommunications provider, or their respective officers,

agents, employees, directors, or representatives, while

installing, repairing, or maintaining facilities in a public

right-of-way. The indemnity provided by this subsection does not

apply to any liability resulting from the negligence of the

municipality, its officers, employees, contractors, or

subcontractors. If a certificated telecommunications provider and

the municipality are found jointly liable by a court of competent

jurisdiction, liability shall be apportioned comparatively in

accordance with the laws of this state without, however, waiving

any governmental immunity available to the municipality under

state law and without waiving any defenses of the parties under

state law. This section is solely for the benefit of the

municipality and certificated telecommunications provider and

does not create or grant any rights, contractual or otherwise, to

any other person or entity.

(b) A certificated telecommunications provider or municipality

shall promptly advise the other in writing of any known claim or

demand against the certificated telecommunications provider or

the municipality related to or arising out of the certificated

telecommunications provider's activities in a public

right-of-way.

(c) Municipalities with franchise agreements or ordinances

applicable to certificated telecommunications providers in effect

under a general-use ordinance adopted before January 12, 1999,

and after July 1, 1998, and having 1.3 million access lines or

more within the municipality on September 1, 1999, may continue

to enforce the indemnity provision contained in those franchise

agreements or ordinances until the earlier of the date the

franchise agreements or ordinances expire or December 31, 2003. A

certificated telecommunications provider providing access lines

in a municipality described by this subsection is also subject to

the indemnity provided by this section.

Added by Acts 1999, 76th Leg., ch. 840, Sec. 1, eff. Sept. 1,

1999.

Sec. 283.058. ADDITIONAL COMMISSION JURISDICTION. The

commission shall have the jurisdiction over municipalities and

certificated telecommunications providers necessary to enforce

this chapter and to ensure that all other legal requirements are

enforced in a competitively neutral, non-discriminatory, and

reasonable manner.

Added by Acts 1999, 76th Leg., ch. 840, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 291. GENERAL BUILDING PROVISIONS AFFECTING COUNTIES

LOCAL GOVERNMENT CODE

TITLE 9. PUBLIC BUILDINGS AND GROUNDS

SUBTITLE B. COUNTY PUBLIC BUILDINGS

CHAPTER 291. GENERAL BUILDING PROVISIONS AFFECTING COUNTIES

Sec. 291.001. PROVIDING AND MAINTAINING COUNTY BUILDINGS. The

commissioners court of a county shall:

(1) provide, as soon as practicable after a county seat is

established or moved, a courthouse and offices for county

officers at the county seat;

(2) provide other necessary public buildings; and

(3) maintain the courthouse, offices, and other public

buildings.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 291.002. OFFICES AT COUNTY SEAT. The county judge,

sheriff, clerks of the district and county courts, county

treasurer, tax assessor-collector, county surveyor, and county

attorney shall keep their offices at the county seat.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 291.003. CONTROL OF COURTHOUSE. The county sheriff shall

have charge and control of the county courthouse, subject to the

regulations of the commissioners court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 291.004. PROVISION OF OFFICES, SUPPLIES, AND COURTROOMS TO

CERTAIN JUSTICES OF THE PEACE. (a) If requested by a justice of

the peace of a county who handles an average of more than 50

cases a month during the 12 months preceding the date of the

request, the commissioners court of the county shall furnish the

justice of the peace with suitable office space and necessary

telephones, equipment, and supplies. The commissioners court

shall furnish the items at the beginning of the first fiscal year

after the date the request is made. The items are in addition to

the compensation and expenses provided for by Subchapter B,

Chapter 152.

(b) The commissioners court may also provide a suitable

courtroom for each justice of the peace.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 291.005. MAINTENANCE EMPLOYEES IN COUNTIES WITH POPULATION

OF MORE THAN 500,000. (a) The commissioners court of a county

with a population of more than 500,000 shall direct and control

the employees needed to repair, maintain, and operate the

county's courthouses and criminal court buildings.

(b) The commissioners court may designate a building

superintendent to employ the personnel. Employments are subject

to approval by the commissioners court. An employment must:

(1) be in writing and signed by the employee; and

(2) state the nature of the duties to be performed, the period

of employment, the hours to be worked, and the amount to be paid.

(c) The employment of a person under this section ends January 1

of each year but may be renewed from year to year. The

commissioners court may discharge the employee at any time for

cause.

(d) The number of employees appointed under this section is

subject to the approval of the county auditor.

(e) Regardless of Subsections (a)-(d), the sheriff is

responsible for employing and discharging, as provided by other

law, the employees engaged in the operation of county jails. The

employees necessary for the proper conduct of the jails or the

safekeeping of prisoners are under the exclusive direction and

control of the sheriff.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 291.006. PRIVATE BUSINESS ON PUBLIC PROPERTY. (a) A

county official or an agent, deputy, or employee of a county

official may not operate a private business on public property

unless the person:

(1) keeps an accurate and detailed record of money that the

person receives and disburses;

(2) files with the county auditor or other county auditing

authority, on or before January 1 of each year, a report of

receipts and disbursements during the previous calendar year; and

(3) makes available to the county auditor all records of the

receipts and disbursements.

(b) An amount of money equal to the amount of receipts required

to be reported plus any interest paid by a financial institution

on deposits of this money, less the amount of disbursements

required to be reported, shall be delivered to the county

treasurer when the report required by Subsection (a) is filed or

in installments at regular intervals during the year as may be

prescribed by the county auditor or other county auditing

authority. This subsection does not apply to a person acting

under or by virtue of a written contract with the county.

(c) If a county official has not complied with this section by

February 1 of each year, the county auditor shall notify the

county or district attorney of the violation. The county or

district attorney shall, and any qualified voter of the county

may, file a petition in a district court of the county for a writ

of mandamus to compel compliance.

(d) A person who violates this section or falsifies a record or

report required by this section commits official misconduct and

may be removed under Chapter 87.

(e) This section does not apply to compensation that a justice

of the peace or official court reporter receives for performing

an act not required by law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 291.007. NONBINDING REFERENDUM ON COUNTY PROPERTY MATTER.

The commissioners court of a county with a population of less

than 40,000 may order a nonbinding referendum in the county on

any matter affecting county property. The referendum must be held

on an authorized uniform election date as provided by Chapter 41,

Election Code.

Added by Acts 1993, 73rd Leg., ch. 368, Sec. 1, eff. Aug. 30,

1993.

Sec. 291.008. FEE FOR SECURITY. (a) The commissioners court

may set a fee not to exceed $5 to be collected at the time of

filing in each civil case filed in a county court, county court

at law, or district court which shall be taxed as other costs.

The county is not liable for the costs.

(b) In any civil case brought by the state or a political

subdivision of the state in a county court, county court at law,

or district court in a county in which the commissioners court

has adopted a fee under Subsection (a) of this section in which

the state or political subdivision is the prevailing party, the

amount of that fee shall be taxed and collected as a cost of

court against each nonprevailing party.

(c) The clerks of the respective courts shall collect the costs

established by Subsections (a) and (b) of this section.

(d) If a commissioners court sets a security fee under

Subsection (a) of this section, the county and district clerks

shall collect a fee of $1 for filing any document not subject to

the security fee. The county is not liable for the costs. The

county or district clerk, as appropriate, shall collect this fee.

(e) Costs and fees collected under Subsection (c) or (d) of this

section shall be paid to the county treasurer, or to any other

official who discharges the duties commonly delegated to the

county treasurer, for deposit in the courthouse security fund

established by Article 102.017, Code of Criminal Procedure.

Added by Acts 1993, 73rd Leg., ch. 818, Sec. 2, eff. Sept. 1,

1993. Renumbered from Local Government Code Sec. 291.007 by Acts

1995, 74th Leg., ch. 76, Sec. 17.01(41), eff. Sept. 1, 1995.

Sec. 291.009. WEBB COUNTY SECURITY FEE. (a) In addition to any

other fee authorized by law, including a fee for security under

Section 291.008, the Webb County Commissioners Court may set a

fee not to exceed $20 to be collected at the time of filing in

each civil case filed in the county court, a county court at law,

or a district court in Webb County. The fee shall be taxed as

other costs. The county is not liable for the costs.

(b) In any civil case brought by the state or a political

subdivision of the state in which the state or political

subdivision is the prevailing party, the amount of a fee imposed

under Subsection (a) shall be taxed and collected as a cost of

court against each nonprevailing party.

(c) The clerks of the respective courts shall collect the costs

under Subsections (a) and (b).

(d) Costs and fees collected under this section shall be paid to

the county treasurer, or to any other official who discharges the

duties commonly delegated to the county treasurer, for deposit in

a special fund to be used by the commissioners court only for

courthouse security.

Added by Acts 1995, 74th Leg., ch. 465, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1101, Sec. 1, eff.

June 15, 2001.

Sec. 291.010. SECURITY SERVICES IDENTIFICATION CARD. (a) The

commissioners court of a county with a population of 2.8 million

or more by order may:

(1) authorize the issuance of an identification card to

individuals permitting entrance into a county building that

houses a justice court, county court, county court at law, or

district court without passing through the security services

provided under Article 102.017, Code of Criminal Procedure; and

(2) set a reasonable fee for the issuance of the identification

card to individuals other than county employees.

(b) The commissioners court shall adopt standards for issuing an

identification card described by this section to ensure public

safety and security.

(c) This section does not authorize a person to possess a

firearm, as that term is defined by Section 46.01, Penal Code, in

a county building that houses a justice court, county court,

county court at law, or district court. A person who possesses a

firearm in any court described by this section or in any office

used by the court without the court's written authorization or

without complying with any written regulation of the court is

subject to the penalties provided by Chapter 46, Penal Code.

Added by Acts 1999, 76th Leg., ch. 754, Sec. 1, eff. Aug. 30,

1999.



CHAPTER 292. AUXILIARY COUNTY BUILDINGS

LOCAL GOVERNMENT CODE

TITLE 9. PUBLIC BUILDINGS AND GROUNDS

SUBTITLE B. COUNTY PUBLIC BUILDINGS

CHAPTER 292. AUXILIARY COUNTY BUILDINGS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 292.001. AUTHORITY FOR BUILDINGS OTHER THAN COURTHOUSE;

LEASE TO OTHER PERSONS; LOCATION OF JUSTICE OF PEACE COURT. (a)

The commissioners court of a county may purchase, construct, or

provide by other means, including a lease or a lease with an

option to purchase, or may reconstruct, improve, or equip a

building or rooms, other than the courthouse, for the housing of

county or district offices, county or district courts, justice of

the peace courts, county records or equipment (including voting

machines), or county jail facilities, or for the conducting of

other public business, if the commissioners court determines that

the additional building or rooms are necessary. The commissioners

court may purchase and improve the necessary site for the

building or rooms.

(b) The building or rooms must be located in the county seat.

However, if the building or rooms are for housing county jail

facilities, the building or rooms may be located anywhere in the

county at the discretion of the commissioners court.

(c) The commissioners court may lease or rent to any person any

part of the building or rooms that are not necessary for the

purposes described by Subsection (a).

(d) A justice of the peace court may not be housed or conducted

in a building located outside the court's precinct except as

provided by Section 27.051(f), Government Code, or unless the

justice of the peace court is situated in the county courthouse

in a county with a population of at least 242,000 persons but no

more than 248,000 persons.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 64(b), eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 1223, Sec. 2, eff. June 16, 1989;

Acts 1989, 71st Leg., 1st C.S., ch. 31, Sec. 1, eff. Oct. 18,

1989; Acts 1993, 73rd Leg., ch. 825, Sec. 1, eff. Sept. 1, 1993;

Acts 2001, 77th Leg., ch. 669, Sec. 84, eff. Sept. 1, 2001; Acts

2001, 77th Leg., ch. 1409, Sec. 6, eff. Sept. 1, 2001.

Sec. 292.002. FACILITIES OUTSIDE COUNTY SEAT. (a) The

commissioners court of a county may provide an office building or

a jail facility at a location in the county outside the county

seat in the same manner that is applicable to such a building or

facility at the county seat. The commissioners court may provide

for the building or facility through the issuance of bonds as

provided by Subtitles A, C, and D, Title 9, Government Code, or

through the issuance of other evidences of indebtedness in the

same manner as bonds or evidences of indebtedness applicable to a

courthouse or jail at the county seat. The commissioners court

may provide office space in the building or facility for any

county or precinct office except a court required by law to sit

at the county seat. However, a county officer who is provided

space in the building or facility shall maintain an office at the

county seat and shall keep the original records of office at that

office.

(b) The commissioners court may authorize places located in the

county but outside the municipality designated as the county seat

as auxiliary courts for the holding of court proceedings and may

designate those places as auxiliary county seats for this

purpose.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 419, Sec. 1, eff. May 28,

1997; Acts 2001, 77th Leg., ch. 1420, Sec. 8.304, eff. Sept. 1,

2001.

Sec. 292.0025. FACILITIES OUTSIDE COUNTY SEAT IN CERTAIN

COUNTIES. (a) This section applies only to a county that has a

population of 18,000 or less.

(b) The commissioners court of a county may provide an auxiliary

court, office building, or jail facility at a location in the

county and within five miles of the boundaries of the county seat

in the same manner that is applicable to a court, building, or

facility at the county seat. The commissioners court may provide

for the building or facility through the issuance of bonds or

other evidences of indebtedness as provided under Section 292.002

and may provide office space in the building or facility for any

county or precinct office.

(c) The auxiliary court may be used for the holding of court

proceedings, including district court proceedings. For the

purpose of the court proceedings, the commissioners court may

designate the location of the auxiliary court as an auxiliary

county seat.

(d) The records of a county officer who is provided space at a

court, building, or facility under this section and the records

of the auxiliary court may be kept at the court, building, or

facility.

Added by Acts 2003, 78th Leg., ch. 169, Sec. 1, eff. May 27,

2003.

Sec. 292.003. FACILITIES IN CERTAIN MUNICIPALITIES OUTSIDE

COUNTY SEAT. (a) The commissioners court of a county may

provide, maintain, and repair a branch office building or a

branch jail in a municipality with a population of 15,000 or

more, other than the county seat, in the same manner as the court

may take those actions at the county seat. The commissioners

court may finance those actions through the issuance of bonds as

provided by Subtitles A, C, and D, Title 9, Government Code, or

through the issuance of evidences of indebtedness in the same

manner as evidences of indebtedness applicable to a courthouse or

jail at the county seat. Taxes may be levied for the bonds or

evidences of indebtedness in the same manner and subject to the

same limitations applicable to a courthouse or jail at the county

seat. The cost of the facility may not exceed two percent of the

taxable value of the property in the county in the previous year.

The commissioners court has custody of and shall care for the

facility.

(b) On provision of a facility under this section, the

commissioners court may allow a county officer, except the

district clerk, a county or district judge, the county clerk, and

the county treasurer, to maintain a branch office and provide

deputies in the municipality where the facility is located, in

the manner authorized by Sections 292.024, 292.026, and 292.028.

The commissioners court may limit the authorization and

maintenance of branch offices.

(c) A county officer shall keep the original records of office

at the county seat.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 64(c), eff. Aug. 28,

1989; Acts 2001, 77th Leg., ch. 1420, Sec. 8.305, eff. Sept. 1,

2001.

Sec. 292.004. FACILITIES WITHIN MUNICIPALITY DESIGNATED AS

COUNTY SEAT. (a) The commissioners court of a county may

provide, inside the municipality designated as the county seat,

an auxiliary courthouse, a jail, a parking garage, a facility for

district, county, and precinct administrative and judicial

offices and courtrooms, or any facility related to the

administration of civil or criminal justice. For the purposes of

this section, the municipality designated as the county seat

includes territory added to the municipality after it became the

county seat but excludes any part of the municipality outside the

county.

(b) The commissioners court may:

(1) acquire a necessary site;

(2) purchase, construct, equip, or enlarge the facility; and

(3) repair and maintain the facility.

(c) If the commissioners court designates the facility as an

auxiliary courthouse, the facility may not replace the courthouse

at the county seat.

(d) A court required by law to hold its terms at the county seat

may hold its terms at a court facility provided under this

section.

(e) A district, county, or precinct officer required by law to

maintain an office at the county seat may maintain an office and

keep official records at a facility provided under this section.

The officer must also keep an office at the county seat.

(f) This section does not limit the authority of the

commissioners court under any other law relating to the providing

of county facilities.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 601, Sec. 2, eff. June 14,

1989.

Sec. 292.005. ISSUANCE OF BOAT AND OUTBOARD MOTOR CERTIFICATES

AT BRANCH OFFICES. Each office of the tax assessor-collector

away from the courthouse that maintains a permanent, full-time

employee shall accept applications for and issue boat

certificates of number, boat certificates of title, and outboard

motor certificates of title, as provided for by Subchapters B and

B-1, Chapter 31, Parks and Wildlife Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 292.006. BRANCH OFFICE OF COUNTY CLERK. (a) On the

request of the county clerk, the commissioners court of a county

may provide by any means, operate, and maintain one or more

branch offices at any place in the county for the county clerk.

(b) If a branch office is provided under this section in a

building owned by the county, the commissioners court shall

operate and maintain the building in the same manner that it

operates and maintains the county courthouse. The commissioners

court shall have care and custody of the building and may place

any limitations on the use and maintenance of the building it

finds necessary.

(c) The county clerk may authorize one or more of the clerk's

deputies to work in the branch office to conduct any business as

determined by the county clerk and in accordance with Subsection

(d).

(d) If the recording of instruments or documents in the county's

official records is permitted at a branch office by the county

clerk, the recording must be by electronic means and the

electronically recorded instruments or documents must be

available without delay to members of the public in the county

clerk's office at the county seat. For purposes of this

subsection, an instrument or document is available if it is

capable of being:

(1) electronically examined by a member of the public in the

county clerk's office at the county seat; and

(2) placed into a format and medium that a member of the public

can electronically process using technology that is generally

available and nonproprietary.

(e) On a daily basis, as directed by the county clerk, a deputy

at a branch office shall file all original records made at that

office during the previous day with the county clerk's office at

the county seat not later than the start of the next business

day.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 65(a), eff. Aug. 28,

1989. Amended by Acts 1999, 76th Leg., ch. 121, Sec. 1, eff. Aug.

30, 1999.

SUBCHAPTER B. AUXILIARY FACILITIES IN CERTAIN COUNTIES

Sec. 292.021. FACILITIES IN CERTAIN COUNTIES WITH POPULATIONS OF

90,001 TO 225,000. (a) This section applies only to a county

that has:

(1) a population of 90,001 to 225,000;

(2) an assessed valuation on property for property tax purposes

of more than $125 million;

(3) four or more municipalities; and

(4) a municipality with a population of more than 50,000.

(b) If the commissioners court of a county determines that the

courthouse is inadequate to properly house all county offices,

that the jail is inadequate to properly confine prisoners, or

that an agricultural building is necessary, the commissioners

court may purchase, construct, or acquire in another manner a

building and, when necessary, a site for the building to satisfy

the determined need at any location in the county. The building

may contain an auditorium, which may be used by the commissioners

court or a county office or officer for any proper county or

public purpose. The building or site must be paid for from the

permanent improvement fund.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 292.022. FACILITIES IN CERTAIN COUNTIES WITH POPULATIONS

OVER 110,000. (a) This section applies only to a county with a

population of more than 110,000.

(b) The commissioners court of a county may acquire land for a

branch county office building, may purchase, construct, repair,

equip, or improve the building, and may acquire the building

through a lease or lease with an option to purchase, at a

location in a municipality that:

(1) has a population of 10,000 or more;

(2) is not the county seat; and

(3) is not contiguous to the county seat.

(c) The commissioners court may issue bonds or certificates of

indebtedness and may levy and collect taxes to implement this

section. Bonds and certificates of indebtedness issued under this

section are negotiable instruments and may be paid from the

permanent improvement fund of the county.

(d) Bonds and certificates of indebtedness issued under this

section must:

(1) be authorized by order of the commissioners court;

(2) be signed by the county judge, attested by the county clerk,

and registered by the county treasurer;

(3) mature in 40 years or less;

(4) bear interest at a rate not to exceed the interest rate

prescribed by Chapter 1204, Government Code; and

(5) have attached coupons evidencing the interest.

(e) Bonds under this section must be issued in compliance with

Subtitles A and C, Title 9, Government Code.

(f) The commissioners court shall submit bonds and certificates

issued under this section and records relating to their issuance

to the attorney general. If the attorney general approves the

bonds or certificates as issued in accordance with state law, the

comptroller of public accounts shall register them. On approval,

registration, and delivery to the purchaser, the bonds or

certificates are incontestable.

(g) This section does not permit the establishment of a branch

office away from the county seat if this establishment is

forbidden by other law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1409, Sec. 7, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1420, Sec. 8.306, eff. Sept. 1,

2001.

Sec. 292.023. FACILITIES IN CERTAIN COUNTIES. (a) This section

applies only to a county with a population of:

(1) 35,500 to 36,000; or

(2) 76,500 to 77,000.

(b) The commissioners court of a county may provide for,

operate, and maintain a branch courthouse outside the county

seat. The commissioners court may provide for the branch

courthouse by constructing a building or by purchasing, renting,

or leasing office space. The expense of operating and maintaining

the branch courthouse must be paid from county funds used to

operate and maintain other county buildings.

(c) If the branch courthouse is in a county-owned building, the

commissioners court has care and custody of the building. The

commissioners court:

(1) shall operate and maintain the building as it operates and

maintains the county courthouse; and

(2) may limit the use and maintenance of the building as it

finds necessary.

(d) On approval of the commissioners court, an office, a

department, a facility, a court, or other agency of the county

may maintain a branch office in the branch courthouse.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 96, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 669, Sec. 85, 86, eff. Sept. 1,

2001.

Sec. 292.0231. FACILITIES IN COUNTIES WITH POPULATIONS UNDER

30,000. (a) This section applies only to a county with a

population of less than 30,000.

(b) The commissioners court of a county may provide for,

operate, and maintain a branch courthouse outside the county

seat. The commissioners court may provide for a branch courthouse

by constructing a building or by purchasing, renting, or leasing

office space. The expense of operating and maintaining the branch

courthouse must be paid from county funds used to operate and

maintain other county buildings.

(c) If the branch courthouse is in a county-owned building, the

commissioners court:

(1) has care and custody of the building;

(2) may operate and maintain the building as it operates and

maintains the county courthouse; and

(3) may limit the use and maintenance of the building as it

finds necessary.

(d) On approval of the commissioners court, an office, a

department, a facility, a court, or another agency of the county

or of a judicial district may:

(1) maintain a branch office in the branch courthouse; and

(2) conduct any function at the branch courthouse that the

entity is authorized to conduct at the courthouse located inside

the county seat.

Added by Acts 1995, 74th Leg., ch. 15, Sec. 1, eff. Aug. 28,

1995.

Sec. 292.024. TAX ASSESSOR-COLLECTOR FACILITIES IN COUNTIES WITH

LARGE MUNICIPALITIES. The commissioners court of a county may by

order authorize the tax assessor-collector to maintain a branch

office in a municipality with a population of 5,000 or more,

other than the county seat, and to appoint a deputy

assessor-collector for the branch office. The salary of a deputy

assessor-collector and the expenses of the branch office are

necessary expenses of the tax assessor-collector and shall be

paid as the expenses of the tax assessor-collector are paid.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 87(r), eff. Aug. 28,

1989.

Sec. 292.025. FACILITIES IN CERTAIN COUNTIES. (a) This section

applies only to a county with a population of 32,250 to 32,350.

(b) The commissioners court of a county may construct, operate,

and maintain a branch office building or a branch jail in a

municipality other than the county seat in the same manner as the

court may take those actions at the county seat. The

commissioners court may finance those actions through the

issuance of bonds as provided by Subtitles A, C, and D, Title 9,

Government Code, or through the issuance of evidences of

indebtedness in the same manner as evidences of indebtedness

applicable to a courthouse or jail at the county seat. Taxes may

be levied for the bonds or evidences of indebtedness in the same

manner and subject to the same limitations applicable to a

courthouse or jail at the county seat. The commissioners court

has custody of and shall care for the building.

(c) The commissioners court may allow the tax assessor-collector

to maintain a branch office in the building. The commissioners

court may allow the maintenance of a jail and justice court in

the building. The commissioners court may limit the authorization

and maintenance of facilities under this subsection as it

considers proper. The expenses incidental to maintaining these

facilities are expenses of the county.

(d) A county officer shall keep the original records of office

at the county seat.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 64(d), eff. Aug. 28,

1989; Acts 1991, 72nd Leg., ch. 597, Sec. 97, eff. Sept. 1, 1991;

Acts 2001, 77th Leg., ch. 669, Sec. 87, 88, eff. Sept. 1, 2001;

Acts 2001, 77th Leg., ch. 1420, Sec. 8.307, eff. Sept. 1, 2001.

Sec. 292.026. TAX ASSESSOR-COLLECTOR FACILITIES IN CERTAIN

COUNTIES WITH POPULATIONS OVER 70,000. (a) This section applies

only to a county with a population of more than 70,000.

(b) The commissioners court of a county may allow the tax

assessor-collector to maintain a branch office in a municipality

with a population of more than 1,000, other than the county seat.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 292.027. TAX ASSESSOR-COLLECTOR FACILITIES IN CERTAIN

COUNTIES. (a) This section applies only to a county with a

population of 54,000 to 57,000.

(b) The commissioners court of a county may provide for,

operate, and maintain a branch office for the tax

assessor-collector. The commissioners court may provide for the

branch office by constructing a building or by purchasing,

renting, or leasing office space.

(c) If the branch office is in a county-owned building, the

commissioners court has custody of and shall care for the

building. The commissioners court:

(1) shall operate and maintain the building as it operates and

maintains the county courthouse; and

(2) may limit the use and maintenance of the building as it

finds necessary.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 98, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 669, Sec. 89, 90, eff. Sept. 1,

2001.

Sec. 292.028. MAINTENANCE OF CERTAIN TAX OFFICES. (a) The

commissioners court of a county that establishes a branch office

under Section 292.025, 292.026, or 292.027 may appoint a deputy

assessor-collector for that office.

(b) The deputy assessor-collector may collect taxes from persons

wishing to pay at the branch office and may issue a valid receipt

for those taxes. The deputy assessor-collector is subject to the

law relating to deputy tax collectors.

(c) The deputy assessor-collector shall enter into a bond

payable to the county judge and conditioned that the deputy will

faithfully perform the duties of the position. The terms of the

bond must be in accordance with the requirements of the tax

assessor-collector and commissioners court.

(d) The commissioners court shall fix the period of service of

the deputy assessor-collector and the period that a branch office

may be maintained. The salary of the deputy assessor-collector

and the expenses of the branch office are necessary expenses of

the tax assessor-collector and shall be paid as the expenses of

the tax assessor-collector are paid.

(e) This section does not limit the liability of the bonds of

the tax assessor-collector or the deputy assessor-collector. The

tax assessor-collector is liable on the assessor-collector's bond

for the taxes collected by the deputy assessor-collector.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 292.029. COURT FACILITIES IN POPULOUS COUNTIES. (a) This

section applies only to a county with a population of 2.2 million

or more.

(b) The commissioners court of a county may designate a specific

geographical location in the county other than the county

courthouse as an auxiliary county seat for the holding of nonjury

court proceedings.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 669, Sec. 91, 92, eff. Sept.

1, 2001.

Sec. 292.030. FACILITIES IN UNINCORPORATED AREA OF COUNTY. (a)

The commissioners court of a county may purchase, construct,

reconstruct, improve, equip, or provide for by other means,

including by lease or lease with an option to purchase, a branch

office in the unincorporated area of the county.

(b) Any county officer may maintain an office and the county may

provide any county service at the branch office authorized by

this section. The maintenance of an office or the provision of a

service at the branch office must be in addition to an office

maintained or service provided at any other location required by

law.

Added by Acts 2005, 79th Leg., Ch.

502, Sec. 1, eff. June 17, 2005.

Added by Acts 2005, 79th Leg., Ch.

1094, Sec. 30, eff. September 1, 2005.



CHAPTER 293. COUNTY BUILDING AUTHORITY ACT

LOCAL GOVERNMENT CODE

TITLE 9. PUBLIC BUILDINGS AND GROUNDS

SUBTITLE B. COUNTY PUBLIC BUILDINGS

CHAPTER 293. COUNTY BUILDING AUTHORITY ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 293.001. SHORT TITLE. This chapter may be cited as the

County Building Authority Act.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 293.002. DEFINITIONS. In this chapter:

(1) "Authority" means a county building authority created under

this chapter.

(2) "Bond resolution" means a resolution of a board authorizing

the issuance of bonds.

(3) "Board" means the board of directors of an authority.

(4) "Project" means the property acquired and building

constructed by an authority.

(5) "Trust indenture" means an instrument pledging revenue of

property or creating a mortgage lien on property to secure bonds

issued under this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 293.003. COUNTIES SUBJECT TO CHAPTER. This chapter applies

only to a county that:

(1) has a population of more than 600,000; and

(2) owns and uses, together with other structures, a courthouse

that is more than 30 years old and that has not been completely

renovated or remodeled during the preceding 30 years.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 293.004. COUNTY BUILDING STUDY COMMITTEE. (a) The

commissioners court of the county by order shall create a county

building study committee if the commissioners court determines

that doing so is in the best interest of the county and its

residents.

(b) The committee consists of five members, with one appointed

by the county judge and one appointed by each county

commissioner.

(c) The committee may:

(1) study the need for a new or expanded county building and the

possibility of including in the building devices and

characteristics to protect life and property in modern warfare;

(2) make preliminary plans and surveys concerning the

requirements, costs, and feasibility of the project; and

(3) make recommendations to the commissioners court.

(d) The county may pay the cost of the study, which may not

exceed $25,000.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. CREATION AND OPERATION

Sec. 293.021. ELECTION; COUNTY BUILDING AUTHORITY. (a) After

reviewing and considering the recommendations of the county

building study committee, the commissioners court may call an

election at which the qualified voters of the county are entitled

to vote for or against the proposition: the construction,

acquisition, improvement, equipping, and furnishing of a county

building and the issuance of negotiable revenue bonds to provide

funds for this purpose.

(b) If a majority of the qualified voters of the county vote for

the proposition, a county building authority is created.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 293.022. PURPOSES OF AUTHORITY. The purposes of the

authority are to construct, acquire, improve, equip, furnish,

maintain, and operate a county building adequate to meet the

county's needs. In planning the building, the authority may

consider the anticipated population and economic growth of the

county and the demands that this growth will create for space for

county activities.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 293.023. BOARD OF DIRECTORS. (a) The authority is

governed by a board composed of five directors. The county judge

appoints one director and each county commissioner appoints one.

A county officer or employee is not eligible for appointment as a

director.

(b) The term of office of a director expires on December 31 not

more than two years after the date that the director's term

began. The directors may provide for staggered terms, in which

case the directors shall draw lots to determine which directors'

terms expire in which year.

(c) If a vacancy occurs in the office of a director by death,

resignation, or expiration of a term, the person holding the

office of the county officer who originally appointed the

vacating director shall appoint a person to fill the vacancy.

(d) The board shall elect one member as president and one member

as vice-president. The board shall select a secretary and a

treasurer who may or may not be members. The offices of secretary

and treasurer may be combined into one office. The board may

elect other officers as authorized by the bylaws of the

authority.

(e) A majority of the board is a quorum. The board may act by a

majority vote of directors present if a quorum is present.

(f) A director may not receive compensation for services on the

board but is entitled to reimbursement for expenses incurred in

performing the services.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 293.024. EMPLOYEES. (a) The board may employ:

(1) a manager or executive director of properties;

(2) legal counsel; and

(3) other employees, experts, and agents that the board

considers necessary.

(b) The board may delegate to the manager the power to employ

and discharge employees.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 293.025. COMPTROLLER. (a) The county auditor shall

appoint a comptroller for the authority, subject to the approval

of the board and the commissioners court. The comptroller shall:

(1) work under the direction of the county auditor;

(2) institute budget, purchasing, and fiscal procedures that

conform to accepted business and accounting practices; and

(3) make quarterly reports to the commissioners court.

(b) The county auditor shall fix the comptroller's salary,

subject to approval of the board and commissioners court, and the

authority shall pay the salary.

(c) The comptroller's employment may be terminated by an act of

the county auditor and a majority vote of the board and

commissioners court.

(d) Before the beginning of each fiscal year the comptroller,

under the direction of the board, shall prepare the authority's

budget for the following fiscal year and submit it to the

commissioners court. Within 15 days after the date the budget is

submitted, the commissioners court may approve or revise the

budget.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 293.026. POWERS OF AUTHORITY. (a) The authority may:

(1) construct, enlarge, furnish, and equip a building to be used

primarily as a county courthouse, subject to the approval of the

commissioners court;

(2) sue or be sued, implead or be impleaded, and complain or

defend in court;

(3) adopt, use, and alter a corporate seal;

(4) make bylaws for the management and regulation of its

affairs;

(5) make contracts and execute instruments necessary or

convenient for conducting its business;

(6) acquire, purchase, hold, and use land necessary for carrying

out its purposes;

(7) lease land or an interest in land from the county for a term

of not more than 99 years at nominal rent or annual rent

determined by contract with the county;

(8) lease real or personal property or an interest in such

property to the county for a term of not more than 99 years at

nominal rent or annual rent determined by contract with the

county;

(9) lease real or personal property or an interest in such

property to a person other than a county for a term of not more

than 40 years at an annual rent determined by contract with the

person;

(10) borrow money and accept grants from, and enter into

contracts, leases, or other transactions with, federal agencies;

(11) invest the proceeds of its bonds, until the money is

needed, in direct obligations of or obligations unconditionally

guaranteed by the United States government, to the extent

authorized in the bond resolution or trust indenture;

(12) fix, alter, charge, and collect rates, rentals, and other

charges for services of the authority or use of facilities of the

authority or project;

(13) exercise the power of eminent domain to the extent, in the

manner, and under the laws applicable to counties, for the

purpose of acquiring property needed for a purpose authorized by

this chapter; and

(14) do anything necessary or convenient to accomplish the

purposes of the authority or carry out a power granted to the

authority by statute.

(b) A lease under Subsection (a)(9) may not impair the

authority's obligations under the bond resolution or trust

indenture. On notice specified in the contract, a lessee under

such a lease shall surrender possession of the property to the

authority if and to the extent that the county requires use of

the property.

(c) The power provided by Subsection (a)(10) is not subject to

the limitations relating to other powers granted under this

section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 293.027. OPERATION OF AUTHORITY. (a) The property of the

authority must be held and operated only for governmental and

public purposes, for the use and benefit of the public, and

without private profit. The property of the authority is exempt

from taxation.

(b) The authority shall charge rent, impose charges, and use its

sources of revenue to generate revenue sufficient to:

(1) pay the expenses related to ownership, operation, and upkeep

of the authority's property;

(2) pay interest on the authority's bonds as it becomes due;

(3) create a sinking fund to pay the authority's bonds as they

come due; and

(4) create and maintain a bond reserve fund and other funds as

provided in the bond resolution or trust indenture.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 293.028. DEPOSITORY. The authority may:

(1) select a depository as provided by law for selection of a

county depository; or

(2) award a depository contract to the same depository used by

the county on the same terms applicable to the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 293.029. INVESTMENT OF FUNDS. The investment of and

security for authority funds is governed, to the extent

applicable, by the law governing investment of and security for a

county's funds. The bond resolution or trust indenture may

provide further restrictions on the investment.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 293.030. LAW AFFECTING CERTAIN CONTRACTS. The board, in

connection with a contract for construction or for purchase of

equipment and material that requires expenditure or payment of

$2,000 or more, shall comply with Subchapter C, Chapter 262.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 293.031. UNDERGROUND SHELTER. The authority may include a

civil defense shelter in underground facilities constructed under

this chapter. In connection with this shelter the authority may:

(1) cooperate with the federal civil defense administrator and

state civil defense officers; and

(2) contract as necessary to participate in federal or state

assistance in construction and operation of the shelter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 293.032. POWER OF COUNTY. (a) A county may acquire and

sell or lease to the authority land that the commissioners court

determines is needed for the project. The sale or lease may be

for the consideration that the commissioners court, after

considering that the project is for the primary benefit of the

county, determines is reasonable.

(b) The county may:

(1) lease property from the authority as is necessary or

convenient and as is in the best interest of the county;

(2) pay the authority, at a bank designated by the authority, an

annual rent determined by the lease; and

(3) levy a tax sufficient to pay the rent as it comes due.

(c) Without limitation by Subsections (a) and (b), a county may

do all things necessary or convenient to accomplish the

objectives of this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 293.033. PROVISION OF FACILITIES BY COUNTY. This chapter

does not alter the authority of the commissioners court to

provide county facilities that the commissioners court considers

necessary for the convenience of the people in populated areas.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 293.034. TRANSFER OF ASSETS TO COUNTY; DISSOLUTION. On

payment of all of its indebtedness, the authority shall convey

all of its assets to the county, without cost to the county. On

this conveyance, the authority is dissolved.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. FUNDING

Sec. 293.051. REVENUE BONDS. (a) The authority may issue

negotiable revenue bonds to provide funds to carry out its

purposes.

(b) The bonds must:

(1) be authorized by a board resolution;

(2) be authorized by an election that is:

(A) called by a resolution of the board;

(B) held throughout the authority; and

(C) called, held, and publicized in the manner provided by

Chapter 1251, Government Code;

(3) be signed by the board president or vice-president and

countersigned by the board secretary, either by actual or printed

facsimile signature;

(4) include the authority seal;

(5) mature serially or otherwise in 40 years or less;

(6) be payable from and secured by a pledge of net revenues from

ownership or operation of authority property; and

(7) be sold at a price and under terms that the board considers

the most advantageous and the most reasonably obtainable.

(c) The bonds may:

(1) be secured, in addition to the security prescribed in

Subsection (b)(6), by a mortgage or deed of trust on authority

real or personal property;

(2) bear interest at a rate not to exceed the interest rate

prescribed by Chapter 1204, Government Code;

(3) be made callable before maturity at the times and prices

prescribed in the bond resolution; and

(4) be made registrable as to principal, interest, or both.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.308, eff. Sept.

1, 2001.

Sec. 293.052. JUNIOR LIEN BONDS; PARITY BONDS. (a) The

authority may issue bonds constituting a junior lien on net

revenues or property of the authority unless prohibited by the

bond resolution or trust indenture.

(b) The authority may issue parity bonds under conditions

specified in the bond resolution or trust indenture.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 293.053. EXAMINATION AND APPROVAL. (a) After the

authority authorizes bonds, including refunding bonds, it shall

submit the bonds and the record relating to their issuance to the

attorney general. If the bonds purport to be secured by a pledge

of proceeds of an existing lease with the county or another

governmental agency, a copy of the lease contract and the

proceedings of the governmental authority authorizing the lease

shall also be submitted.

(b) The attorney general shall examine the submitted documents

and shall approve the bonds and the lease contract, if any, if

they are determined to be valid. On approval of the attorney

general, the comptroller of public accounts shall register the

bonds.

(c) On approval and registration of the bonds under this

section, the bonds and the lease contract, if any, are valid,

binding, and incontestable.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 293.054. LEGAL AND AUTHORIZED INVESTMENTS. (a) Authority

bonds are legal and authorized investments for a bank, savings

bank, trust company, savings and loan association, insurance

company, fiduciary, trustee, or guardian, or a sinking fund of a

municipality, county, school district, or political subdivision

of the state.

(b) Authority bonds may secure deposits of public funds of the

state, a municipality, a county, a school district, or another

political corporation or subdivision of the state. The bonds may

provide this security in an amount up to their value, if all

unmatured coupons, if any, are attached.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 293.055. REFUNDING BONDS. (a) The authority may issue

bonds for the purpose of refunding outstanding bonds. Refunding

bonds may be issued in the manner provided by this chapter for

the issuance of other bonds, except that an election is not

required.

(b) The comptroller may exchange the refunding bonds for the

outstanding bonds or the authority may sell the refunding bonds

and apply the proceeds according to Subchapter B or C, Chapter

1207, Government Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.309, eff. Sept.

1, 2001.

Sec. 293.056. INITIAL INTEREST. The board may set aside the

following money from the proceeds from the sale of bonds:

(1) money necessary to pay interest on the bonds for not more

than two years; and

(2) money that the board estimates to be necessary to pay the

authority's operating expenses for its first year of operation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 301. RECREATIONAL AND CULTURAL FACILITIES JOINTLY ESTABLISHED BY COUNTIES AND MUNICIPALITIES

LOCAL GOVERNMENT CODE

TITLE 9. PUBLIC BUILDINGS AND GROUNDS

SUBTITLE C. PUBLIC BUILDING PROVISIONS APPLYING TO MORE THAN ONE

TYPE OF LOCAL GOVERNMENT

CHAPTER 301. RECREATIONAL AND CULTURAL FACILITIES JOINTLY

ESTABLISHED BY COUNTIES AND MUNICIPALITIES

Sec. 301.001. AUTHORITY TO ESTABLISH RECREATIONAL OR CULTURAL

FACILITY. (a) In this chapter, "recreational or cultural

facility" means an auditorium, civic center, convention center,

or exposition center.

(b) The commissioners court of a county and the governing body

of a municipality in that county may jointly erect, acquire,

equip, maintain, and operate a recreational or cultural facility.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 483, Sec. 2, eff. Sept. 1,

1999.

Sec. 301.002. FINANCING OF RECREATIONAL OR CULTURAL FACILITY.

The recreational or cultural facility may be financed out of the

general revenues of the county and the municipality in

proportions that the commissioners court of the county and the

governing body of the municipality decide are appropriate.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 483, Sec. 2, eff. Sept. 1,

1999.

Sec. 301.003. DELEGATION OF AUTHORITY TO BOARD OF MANAGERS;

DONATIONS. (a) The commissioners court of the county and the

governing body of the municipality, by resolution or other proper

action, may delegate to a board of managers the authority to

acquire land for a recreational or cultural facility by purchase

or lease and to erect, maintain, and equip a recreational or

cultural facility.

(b) The board, for the benefit of the recreational or cultural

facility, may accept gifts and bequests on behalf of the county

and municipality and may borrow, receive, exchange, sell, and

lend property. If a donor specifies a purpose for a gift or loan,

the board shall use the gift or loan for that purpose.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 483, Sec. 2, eff. Sept. 1,

1999.

Sec. 301.004. COMPOSITION AND TERMS OF OFFICE OF BOARD OF

MANAGERS. (a) The board of managers must consist of seven

members. The commissioners court of the county and the governing

body of the municipality shall each appoint three members and

shall jointly appoint one member.

(b) The members of the board are appointed for staggered terms

of two years with the terms of two members appointed by the

commissioners court and two members appointed by the governing

body of the municipality expiring on February 1 of each

odd-numbered year and the remaining terms expiring on February 1

of each even-numbered year.

(c) When the commissioners court or the governing body of the

municipality makes its initial appointments to the board, it

shall designate two of the members it appoints for terms expiring

on the first February 1 of an odd-numbered year that follows the

date of the appointments. The remaining appointments shall be

designated for terms that expire on the first February 1 of an

even-numbered year that follows the date of the appointments.

(d) A vacancy on the board shall be filled for the unexpired

part of the term in the same manner that the original appointment

was made.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 301.005. CHAIRMAN AND OTHER OFFICERS. Each year the board

shall elect a chairman. The chairman shall preside over board

meetings and shall sign the contracts, agreements, and other

instruments made by the board on behalf of the county and the

municipality. The board may elect other officers.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 301.006. AUTHORITY OF BOARD TO CONTRACT. The board may

make any contract connected with or incidental to establishing,

equipping, maintaining, or operating the recreational or cultural

facility and may expend funds set aside by the county and the

municipality for purposes connected with operating and

maintaining the recreational or cultural facility. However, the

board may not bind the county or the municipality to make an

expenditure of funds not specifically appropriated by the county

or the municipality for the benefit of the recreational or

cultural facility.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 483, Sec. 2, eff. Sept. 1,

1999.

Sec. 301.007. FINANCIAL STATEMENT AND BUDGET. (a) Each year

the board shall prepare and present to the commissioners court of

the county and the governing body of the municipality a complete

financial statement about the condition of the recreational or

cultural facility and a proposed budget for the anticipated

financial needs of the recreational or cultural facility for the

next year.

(b) On the basis of the financial statement and budget, the

commissioners court of the county and the governing body of the

municipality may appropriate to the board an amount of money that

the commissioners court of the county and the governing body of

the municipality consider proper and necessary for the operation

of the recreational or cultural facility.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 483, Sec. 2, eff. Sept. 1,

1999.

Sec. 301.008. PERSONNEL. The board may employ a superintendent

or manager of the recreational or cultural facility. The

superintendent or manager, with the consent of the board, may

employ permanent or temporary personnel that are necessary for

the maintenance and operation of the recreational or cultural

facility.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 483, Sec. 2, eff. Sept. 1,

1999.



CHAPTER 302. ENERGY SAVINGS PERFORMANCE CONTRACTS FOR LOCAL GOVERNMENTS

LOCAL GOVERNMENT CODE

TITLE 9. PUBLIC BUILDINGS AND GROUNDS

SUBTITLE C. PUBLIC BUILDING PROVISIONS APPLYING TO MORE THAN ONE

TYPE OF LOCAL GOVERNMENT

CHAPTER 302. ENERGY SAVINGS PERFORMANCE CONTRACTS FOR LOCAL

GOVERNMENTS

Sec. 302.001. DEFINITIONS. In this chapter:

(1) "Baseline" means a calculation or set of calculations in an

energy savings performance contract that may be based on

historical costs, revenues, accuracy, or related components and

used for determining:

(A) the costs for energy or water usage by a local government

and related net operating costs;

(B) the billable revenues from providing energy, water, or other

utilities to users; or

(C) the efficiency or accuracy of metering or related equipment,

systems, or processes or procedures.

(2) "Energy or water conservation or usage measures" means:

(A) the installation or implementation of any of the items,

equipment, modifications, alterations, improvements, systems, and

other measures described by Subdivision (4) that are intended to

provide:

(i) estimated energy savings;

(ii) an estimated increase in billable revenues; or

(iii) an estimated increase in meter accuracy; or

(B) the training for, or services related to, the operation of

the items, equipment, modifications, alterations, improvements,

systems, or other measures described by Paragraph (A).

(3) "Energy savings" means an estimated reduction in net fuel

costs, energy costs, water costs, stormwater fees, other utility

costs, or related net operating costs from or as compared to an

established baseline of those costs. The term does not include

an estimated reduction due to a decrease in energy rates that is

not derived from increased conservation or reduced usage.

(4) "Energy savings performance contract" means a contract

between a local government and a provider for energy or water

conservation or usage measures in which the estimated energy

savings, increase in billable revenues, or increase in meter

accuracy resulting from the measures is subject to guarantee to

offset the cost of the energy or water conservation or usage

measures over a specified period. The term includes a contract

for the installation or implementation of the following,

including all causally connected work:

(A) insulation of a building structure and systems within the

building;

(B) storm windows or doors, caulking or weather stripping,

multiglazed windows or doors, heat-absorbing or heat-reflective

glazed and coated window or door systems, or other window or door

system modifications that reduce energy consumption;

(C) automatic energy control systems, including computer

software and technical data licenses;

(D) heating, ventilating, or air-conditioning system

modifications or replacements that reduce energy or water

consumption;

(E) lighting fixtures that increase energy efficiency;

(F) energy recovery systems;

(G) electric systems improvements;

(H) water-conserving fixtures, appliances, and equipment or the

substitution of non-water-using fixtures, appliances, and

equipment;

(I) water-conserving landscape irrigation equipment;

(J) landscaping measures that reduce watering demands and

capture and hold applied water and rainfall, including:

(i) landscape contouring, including the use of berms, swales,

and terraces; and

(ii) the use of soil amendments that increase the water-holding

capacity of the soil, including compost;

(K) rainwater harvesting equipment and equipment to make use of

water collected as part of a storm-water system installed for

water quality control;

(L) equipment for recycling or reuse of water originating on the

premises or from other sources, including treated municipal

effluent;

(M) equipment needed to capture water from nonconventional,

alternate sources, including air-conditioning condensate or

graywater, for nonpotable uses;

(N) metering or related equipment or systems that improve the

accuracy of billable-revenue-generation systems; or

(O) other energy or water conservation-related improvements or

equipment, including improvements or equipment relating to

renewable energy or nonconventional water sources or water reuse.

(5) "Guarantee" means a written guarantee of a provider that the

energy savings, increase in billable revenues, or increase in

meter accuracy from the energy or water conservation or usage

measures will at least equal the cost of the energy or water

conservation or usage measures, all causally connected work, and

ancillary improvements provided for in an energy savings

performance contract.

(6) "Increase in billable revenues" means an estimated increase

in billable revenues as compared to an established baseline of

billable revenues.

(7) "Increase in meter accuracy" means an estimated increase in

efficiency or accuracy of metering or related equipment, systems,

or processes or procedures that is calculated or determined by

using applicable industry engineering standards.

(8) "Local government" means a county, municipality, or other

political subdivision of this state. The term does not include a

school district authorized to enter into an energy savings

performance contract under Section 44.901, Education Code.

(9) "Meter guarantee" means a guarantee of a stipulated or

agreed upon increase in billable revenues to result from the

estimated increase in meter accuracy, based on stipulated or

agreed upon components of a billable revenue calculation in an

energy savings performance contract.

(10) "Provider" means an entity in the business of designing,

implementing, and installing of energy or water conservation or

usage measures or an affiliate of such an entity.

Added by Acts 1997, 75th Leg., ch. 635, Sec. 1, eff. June 11,

1997. Amended by Acts 2001, 77th Leg., ch. 573, Sec. 6, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1310, Sec. 78, eff. June

20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

527, Sec. 4, eff. June 16, 2007.

Sec. 302.002. ENERGY SAVINGS PERFORMANCE CONTRACTS. (a) The

governing body of a local government may enter into an energy

savings performance contract in accordance with this chapter.

(b) Each energy or water conservation or usage measure must

comply with current local, state, and federal construction,

plumbing, and environmental codes and regulations.

Notwithstanding Section 302.001, an energy savings performance

contract may not include improvements or equipment that allow or

cause water from any condensing, cooling, or industrial process

or any system of nonpotable usage over which public water supply

system officials do not have sanitary control to be returned to

the potable water supply.

Added by Acts 1997, 75th Leg., ch. 635, Sec. 1, eff. June 11,

1997. Amended by Acts 2001, 77th Leg., ch. 573, Sec. 6, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1319, Sec. 4, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 1310, Sec. 79, eff. June 20,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

527, Sec. 5, eff. June 16, 2007.

Sec. 302.003. PAYMENT AND PERFORMANCE BOND. Notwithstanding any

other law, before entering into an energy savings performance

contract, the governing body of the local government shall

require the provider of the energy or water conservation or usage

measures to file with the governing body a payment and

performance bond relating to the installation of the measures in

accordance with Chapter 2253, Government Code. The governing

body may also require a separate bond to cover the value of the

guarantee.

Added by Acts 1997, 75th Leg., ch. 635, Sec. 1, eff. June 11,

1997. Amended by Acts 2001, 77th Leg., ch. 573, Sec. 6, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1319, Sec. 5, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 1310, Sec. 80, 121(23), eff.

June 20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

527, Sec. 6, eff. June 16, 2007.

Sec. 302.004. METHOD OF FINANCING; TERMS OF CONTRACT. (a) An

energy savings performance contract may be financed:

(1) under a lease-purchase contract that has a term not to

exceed 20 years from the final date of installation and that

meets federal tax requirements for tax-free municipal leasing or

long-term financing;

(2) with the proceeds of bonds; or

(3) under a contract with the provider of the energy or water

conservation or usage measures that has a term not to exceed the

lesser of 20 years from the final date of installation or the

average useful life of the energy or water conservation or usage

measures.

(b) An energy savings performance contract shall contain

provisions requiring the provider of the energy or water

conservation or usage measures to provide a guarantee. If the

term of the contract exceeds one year, the local government's

contractual obligations in any one year during the term of the

contract beginning after the final date of installation may not

exceed the total energy and water savings, the net operating cost

savings, and the stipulated or agreed upon increase in billable

revenues resulting from the estimated increase in meter accuracy,

divided by the number of years in the contract term.

Added by Acts 1997, 75th Leg., ch. 635, Sec. 1, eff. June 11,

1997. Amended by Acts 1999, 76th Leg., ch. 361, Sec. 4, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 573, Sec. 6, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1319, Sec. 6, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 1310, Sec. 81, eff. June 20,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

527, Sec. 7, eff. June 16, 2007.

Sec. 302.005. BIDDING PROCEDURES; AWARD OF CONTRACT. (a) An

energy savings performance contract under this chapter may be let

in accordance with the procedures established for procuring

certain professional services by Section 2254.004, Government

Code. Notice of the request for qualifications shall be published

in the manner provided for competitive bidding.

(b) Before entering into an energy savings performance contract,

the governing body must require that the energy savings, increase

in billable revenues, or increase in meter accuracy estimated or

projected by a provider be reviewed by a licensed professional

engineer who:

(1) has a minimum of three years of experience in energy

calculation and review;

(2) is not an officer or employee of a provider for the contract

under review; and

(3) is not otherwise associated with the contract.

(c) In conducting the review, the engineer shall focus primarily

on the proposed improvements from an engineering perspective, the

methodology and calculations related to cost savings, increases

in revenue, and, if applicable, efficiency or accuracy of

metering equipment. An engineer who reviews a contract shall

maintain the confidentiality of any proprietary information the

engineer acquires while reviewing the contract. Sections

1001.053 and 1001.407, Occupations Code, apply to work performed

under the contract.

Added by Acts 1997, 75th Leg., ch. 635, Sec. 1, eff. June 11,

1997. Amended by Acts 2001, 77th Leg., ch. 573, Sec. 12, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1319, Sec. 7; Acts 2003,

78th Leg., ch. 1276, Sec. 12.005, eff. Sept. 1, 2003; Acts 2003,

78th Leg., ch. 1310, Sec. 82, eff. June 20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

527, Sec. 8, eff. June 16, 2007.

Sec. 302.006. METER GUARANTEES. (a) This section applies to

any energy savings performance contract that:

(1) provides for any metering or related equipment, system, or

process or procedure; and

(2) includes a meter guarantee by the provider, regardless of

whether the meter guarantee is a part of a broader guarantee

applicable to other energy or water conservation or usage

measures or causally connected work.

(b) Not later than the fifth anniversary of the effective date

of an energy savings performance contract, an engineer shall test

a statistically relevant sample of the meters installed or

implemented under the contract to determine or calculate the

actual average accuracy and shall compare the actual average

accuracy to the baseline average accuracy of those tested meters.

(c) A meter guarantee applies if the engineer reports to the

local government and the provider that the average accuracy of

the tested meters as of the testing date is less than the

baseline average accuracy of the tested meters as of the testing

date.

(d) The amount payable under the meter guarantee must be

determined for each year subject to the engineer's report and is

equal to the difference between:

(1) the agreed increase in billable revenues based on the

estimated accuracy of all of the meters for each year, according

to the energy savings performance contract; and

(2) the revenues for the same year that would result from

applying the engineer's reported actual average accuracy of the

tested meters to all of the meters subject to the energy savings

performance contract, using the same contract components that

were used to calculate the agreed increase in billable revenues

for that year, assuming the annual decrease in actual average

accuracy of all the meters was a pro rata percentage of the

reported total decrease in actual average accuracy.

(e) Notwithstanding Subsection (d), if the meter guarantee in

the contract is part of a broader guarantee applicable to other

energy or water conservation or usage measures or causally

connected work under the contract, the amount payable under the

meter guarantee for any year during the measurement period is

reduced or offset by the difference between:

(1) the sum of the energy savings and the increase in billable

revenues resulting from the other energy or water conservation or

usage measures or causally connected work for that year during

the measurement period; and

(2) the guaranteed amount of the energy savings and the increase

in billable revenues from the other energy or water conservation

or usage measures or causally connected work for that year during

the measurement period.

(f) A test conducted under this section must be performed in

accordance with the procedures established by the International

Performance Measurement and Verification Protocol or succeeding

standards of the United States Department of Energy.

(g) An engineer conducting a test under this section shall:

(1) verify that the tested meters have been properly maintained

and are operating properly; and

(2) comply with Section 302.005(c).

Added by Acts 2007, 80th Leg., R.S., Ch.

527, Sec. 9, eff. June 16, 2007.



CHAPTER 303. PUBLIC FACILITY CORPORATIONS

LOCAL GOVERNMENT CODE

TITLE 9. PUBLIC BUILDINGS AND GROUNDS

SUBTITLE C. PUBLIC BUILDING PROVISIONS APPLYING TO MORE THAN ONE

TYPE OF LOCAL GOVERNMENT

CHAPTER 303. PUBLIC FACILITY CORPORATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 303.001. SHORT TITLE. This chapter may be cited as the

Public Facility Corporation Act.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.002. PURPOSE; CONSTRUCTION. (a) The purpose of this

chapter is to authorize the creation and use of public facility

corporations with the broadest possible powers to finance or to

provide for the acquisition, construction, rehabilitation,

renovation, repair, equipping, furnishing, and placement in

service of public facilities in an orderly, planned manner and at

the lowest possible borrowing costs.

(b) The legislature intends that a corporation created under

this chapter be a public corporation, constituted authority, and

instrumentality authorized to issue bonds on behalf of its

sponsor for the purposes of Section 103, Internal Revenue Code of

1986 (26 U.S.C. Section 103). This chapter and the rules and

rulings issued under this chapter shall be construed according to

this intent.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.003. DEFINITIONS. In this chapter:

(1) "Board of directors" means the board of directors of a

corporation.

(2) "Bonds" includes notes, interim certificates, or other

evidences of indebtedness of a corporation issued or incurred

under this chapter.

(3) "Corporation" means a public facility corporation created

and existing under this chapter.

(4) "Credit agreement" means a loan agreement, revolving credit

agreement, agreement establishing a line of credit, letter of

credit, reimbursement agreement, insurance contract, commitment

to purchase bonds or sponsor obligations, purchase or sale

agreement, or commitment or other contract or agreement

authorized and approved by the board of directors of a

corporation in connection with the authorization, issuance,

incurrence, sale, security, exchange, payment, purchase, or

redemption of bonds or interest on bonds.

(5) "Director" means a member of a board of directors.

(6) "Housing authority" means a public corporation created under

Chapter 392.

(7) "Public facility" means any real, personal, or mixed

property, or an interest in property devoted or to be devoted to

public use, and authorized to be financed, refinanced, or

provided by sponsor obligations.

(8) "Resolution" means a resolution, order, ordinance, or other

official action by the governing body of a sponsor.

(9) "School district" means a political subdivision created

under Section 3, Article VII, Texas Constitution.

(10) "Special district" means:

(A) a district created under Section 52, Article III, or Section

59, Article XVI, Texas Constitution;

(B) a hospital district or authority; or

(C) a junior college district authorized by Chapter 130,

Education Code.

(11) "Sponsor" means a municipality, county, school district,

housing authority, or special district that causes a corporation

to be created to act in accordance with this chapter.

(12) "Sponsor obligation" means an evidence of indebtedness or

obligation that a sponsor issues or incurs to finance, refinance,

or provide a public facility, including bonds, notes, warrants,

certificates of obligation, leases, and contracts authorized by

Section 303.041 and Subchapter C.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.004. ADOPTION OF ALTERNATE PROCEDURE IN CASE OF

CONSTITUTIONAL VIOLATION. If a court holds that a procedure

under this chapter violates the federal or state constitution, a

corporation or its sponsor by resolution may provide an alternate

procedure that conforms to the constitution.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.005. EFFECT OF CHAPTER ON OTHER LAW. (a) This chapter

does not limit the police power provided by law to this state or

a municipality or other political subdivision of this state, or

an official or agency of this state or of a municipality or other

political subdivision of this state, over property of a

corporation.

(b) A sponsor or corporation may use other law not in conflict

with this chapter to the extent convenient or necessary to carry

out a power expressly or impliedly granted by this chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.006. LIMITATION OF CHAPTER. This chapter does not

authorize a sponsor to issue a sponsor obligation, use a letter

of credit, or mortgage a public facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

SUBCHAPTER B. CREATION AND OPERATION OF PUBLIC FACILITY

CORPORATION

Sec. 303.021. AUTHORITY TO CREATE. (a) A sponsor may create

one or more nonmember, nonstock, nonprofit public facility

corporations to:

(1) issue bonds under this chapter to purchase sponsor

obligations;

(2) finance public facilities on behalf of its sponsor; or

(3) loan the proceeds of the obligations to other entities to

accomplish the purposes of the sponsor.

(b) A sponsor may use the corporation to:

(1) acquire, construct, rehabilitate, renovate, repair, equip,

furnish, or place in service public facilities; or

(2) issue bonds on the sponsor's behalf to finance the costs of

the public facilities.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.022. CREATION UNDER OTHER LAW. A nonprofit corporation

created by a housing authority under the Texas Non-Profit

Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil

Statutes) is considered a corporation under this chapter and has

the rights and powers necessary or convenient to accomplish a

corporation's purposes under this chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.023. PROCEDURE. A governing body of a sponsor that

determines that it is in the public interest and to the benefit

of the sponsor's residents and the citizens of this state that a

corporation be created to finance, refinance, or provide the

costs of public facilities of the sponsor may by resolution

stating that determination:

(1) authorize and approve the creation of a corporation to act

on behalf of the sponsor; and

(2) approve proposed articles of incorporation for the

corporation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.024. ARTICLES OF INCORPORATION. (a) The articles of

incorporation of the corporation must include:

(1) the corporation's name;

(2) a statement that the corporation is a nonprofit public

corporation;

(3) the duration of the corporation, which may be perpetual;

(4) a statement that the purpose of the corporation is to assist

its sponsor in financing, refinancing, or providing public

facilities;

(5) a statement that the corporation has no members and is a

nonstock corporation;

(6) the street address of the corporation's initial registered

office and the name of its initial registered agent at that

address;

(7) the number of directors on the initial board of directors

and those directors' names and addresses;

(8) each incorporator's name and street address;

(9) the sponsor's name and address; and

(10) a statement that the sponsor has specifically authorized

the corporation to act on its behalf to further the public

purpose set forth in the articles of incorporation and has

approved the articles of incorporation.

(b) The corporate powers listed in this chapter are not required

to be included in the articles of incorporation.

(c) The articles of incorporation may include provisions for the

regulation of the internal affairs of the corporation, including

a provision required or permitted by this chapter to be in the

bylaws.

(d) Unless the articles of incorporation provide that a change

in the number of directors may be made only by amendment to those

articles, a change may be made by amendment to the bylaws.

(e) A provision of the articles of incorporation that requires

the vote or concurrence of a greater proportion of the board of

directors than this chapter controls over this chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.025. CERTIFICATE OF INCORPORATION; BEGINNING OF

CORPORATE EXISTENCE. (a) The incorporators shall deliver to the

secretary of state the original and two copies of the articles of

incorporation and a certified copy of the resolution of the

sponsor's governing body approving the articles of incorporation.

(b) If the secretary of state finds that the articles of

incorporation comply with this chapter and have been approved by

the sponsor's governing body, the secretary of state, on payment

of the fees required by this chapter, shall:

(1) write "filed" on the original and each copy of the articles

of incorporation and the month, day, and year of the filing;

(2) file the original in the office of the secretary of state;

and

(3) issue two certificates of incorporation with a copy of the

articles of incorporation attached to each.

(c) The secretary of state shall deliver a certificate of

incorporation, with a copy of the articles of incorporation

attached, to the incorporators or their representatives and to

the sponsor's governing body.

(d) The corporation's existence begins on issuance of the

certificate of incorporation.

(e) The certificate of incorporation is conclusive evidence that

all conditions precedent required to be performed by the

incorporators and by the sponsor have been performed and that the

corporation has been incorporated under this chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.026. ORGANIZATIONAL MEETING. (a) After issuance of

the certificate of incorporation and at the call of a majority of

the incorporators, the board of directors named in the articles

of incorporation shall hold an organizational meeting in this

state to adopt bylaws, to elect officers, and for any other

purpose.

(b) Not later than the sixth day before the date of the meeting,

the incorporators shall mail, postage prepaid, notice to each

director of the time and place of the meeting.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.027. AMENDMENT OF ARTICLES OF INCORPORATION. (a)

Articles of incorporation may be amended to contain a provision

that is lawful under this chapter if the sponsor's governing body

by appropriate resolution determines that the amendment is

advisable and authorizes or directs that an amendment be made.

(b) The corporation's president or vice president and the

secretary or clerk of the sponsor's governing body shall execute

articles of amendment on behalf of the corporation. An officer

signing the articles of amendment shall verify those articles.

(c) The articles of amendment must include:

(1) the name of the corporation;

(2) if the amendment alters a provision of the original or

amended articles of incorporation, an identification by reference

or description of the altered provision and a statement of its

text as amended;

(3) if the amendment is an addition to the original or amended

articles of incorporation, a statement of that fact and the full

text of each provision;

(4) the name and address of the sponsor;

(5) a statement that the amendment was authorized by the

sponsor's governing body; and

(6) the date of the meeting at which the governing body adopted

or approved the amendment.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.028. CERTIFICATE OF AMENDMENT. (a) The original and

two copies of the articles of amendment and a certified copy of

the resolution of the sponsor's governing body authorizing the

articles shall be delivered to the secretary of state.

(b) If the secretary of state finds that the articles of

amendment comply with this chapter and are authorized by the

sponsor's governing body, the secretary of state, on payment of

the fees required by this chapter, shall:

(1) write "filed" on the original and on each copy of the

articles of amendment and the month, day, and year of the filing;

(2) file the original in the office of the secretary of state;

and

(3) issue two certificates of amendment with a copy of the

articles of amendment attached to each.

(c) The secretary of state shall deliver to the corporation or

its representative and to the sponsor's governing body a

certificate of amendment with a copy of the articles of amendment

attached.

(d) The amendment to the articles of incorporation takes effect

on issuance of the certificate of amendment.

(e) An amendment does not affect an existing cause of action in

favor of or against the corporation, a pending suit to which the

corporation is a party, or an existing right of a person. Change

of the corporate name by amendment does not abate a suit brought

by or against the corporation under its former name.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.029. RESTATED ARTICLES OF INCORPORATION. (a) A

corporation may authorize, execute, and file restated articles of

incorporation by following the procedure to amend articles of

incorporation, including obtaining authorization from the

sponsor's governing body.

(b) The restated articles of incorporation must restate the

entire text of the articles of incorporation as amended or

supplemented by all previous certificates of amendment. The

restated articles of incorporation may also contain further

amendments to the articles of incorporation.

(c) Unless the restated articles of incorporation include

amendments that were not previously in the articles of

incorporation and previous certificates of amendment, the

introductory paragraph of the restated articles of incorporation

must contain a statement that the instrument accurately copies

the articles of incorporation and all amendments that are in

effect on the date of filing without further changes, except

that:

(1) the number of directors then constituting the board of

directors and those directors' names and addresses may be

inserted in place of the similar information concerning the

initial board of directors; and

(2) the incorporators' names and addresses may be omitted.

(d) If the restated articles of incorporation contain further

amendments not included in the articles of incorporation and

previous certificates of amendment, the instrument containing the

restated articles of incorporation must:

(1) include for each further amendment a statement that the

amendment has been made in conformity with this chapter;

(2) include the statements required by this chapter to be

contained in articles of amendment, except that the full text of

the amendment need not be included except in the restated

articles of incorporation;

(3) contain a statement that the instrument accurately copies

the articles of incorporation and all previous amendments in

effect on the date of the filing, as further amended by the

restated articles of incorporation, and that the instrument does

not contain any other change, except that:

(A) the number of directors then constituting the board of

directors and those directors' names and addresses may be

inserted in place of the similar information concerning the

initial board of directors; and

(B) the incorporators' names and addresses may be omitted; and

(4) restate the entire text of the articles of incorporation as

amended and supplemented by all previous certificates of

amendment and as further amended by the restated articles of

incorporation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.030. RESTATED CERTIFICATE OF INCORPORATION. (a) The

original and two copies of the restated articles of incorporation

and a certified copy of the resolution of the sponsor's governing

body authorizing the articles shall be delivered to the secretary

of state.

(b) If the secretary of state finds that the restated articles

of incorporation comply with this chapter and have been

authorized by the sponsor's governing body, the secretary of

state, on payment of the fees required by this chapter, shall:

(1) write "filed" on the original and each copy of the restated

articles of incorporation and the month, day, and year of the

filing;

(2) file the original in the office of the secretary of state;

and

(3) issue two restated certificates of incorporation with a copy

of the restated articles of incorporation attached to each.

(c) The secretary of state shall deliver a restated certificate

of incorporation, with a copy of the restated articles of

incorporation attached, to the corporation or its representative

and to the sponsor's governing body.

(d) On the issuance by the secretary of state of the restated

certificate of incorporation, the original articles of

incorporation and all amendments are superseded, and the restated

articles of incorporation become the corporation's articles of

incorporation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.031. REGISTERED OFFICE AND AGENT. (a) A corporation

shall continuously maintain a registered office and registered

agent in this state.

(b) The registered office shall be the same as the corporation's

principal office. The registered agent may be:

(1) an individual resident of this state whose business office

is the same as the registered office; or

(2) a domestic or foreign profit or nonprofit corporation that

is authorized to transact business or conduct affairs in this

state and that has a principal or business office that is the

same as the registered office.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.032. CHANGE OF REGISTERED OFFICE OR AGENT. (a) A

corporation may change its registered office, registered agent,

or both by filing the original and a copy of a statement in the

office of the secretary of state. The president or vice president

of the corporation shall execute and verify the statement.

(b) The statement must include:

(1) the corporation's name;

(2) the post office address of the corporation's current

registered office;

(3) if the registered office is to be changed, the post office

address of the corporation's new registered office;

(4) the name of the corporation's registered agent;

(5) if the registered agent is to be changed, the name of the

successor registered agent;

(6) a statement that, after the change, the post office address

of the registered office will be the same as the post office

address of the business office of the registered agent; and

(7) a statement that the change was authorized by the board of

directors or by a corporate officer authorized by the board of

directors to make the change.

(c) If the secretary of state finds that the statement complies

with this chapter, the secretary of state, when all fees have

been paid as required by this chapter, shall:

(1) write "filed" on the original and each copy of the statement

and the month, day, and year of the filing;

(2) file the original statement in the office of the secretary

of state; and

(3) return the copy of the statement to the corporation or its

representative.

(d) The change made by the statement takes effect on the filing

of the statement.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.033. RESIGNATION OF REGISTERED AGENT. (a) A

registered agent of a corporation may resign by:

(1) mailing or delivering written notice to the corporation; and

(2) filing the original and two copies of the notice in the

office of the secretary of state not later than the 10th day

after the date the notice is mailed or delivered to the

corporation.

(b) The notice must include:

(1) the corporation's last known address;

(2) a statement that written notice was given to the

corporation; and

(3) the date the written notice was given to the corporation.

(c) If the secretary of state finds that the notice complies

with this chapter, the secretary of state, on payment of all fees

required by this chapter, shall:

(1) write "filed" on the original notice and both copies and the

month, day, and year of the filing;

(2) file the original notice in the office of the secretary of

state;

(3) return one copy of the notice to the resigning registered

agent; and

(4) deliver one copy of the notice to the corporation at the

address shown in the notice.

(d) The resignation takes effect on the 31st day after the date

the notice is received by the secretary of state.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.034. AGENTS FOR SERVICE. (a) The president, each vice

president, and the registered agent of a corporation are the

corporation's agents on whom a process, notice, or demand

required or permitted by law to be served on the corporation may

be served.

(b) If a corporation does not appoint or maintain a registered

agent in this state or if the registered agent cannot with

reasonable diligence be found at the registered office, the

secretary of state is an agent of the corporation on whom a

process, notice, or demand may be served.

(c) The secretary of state may be served by delivering two

copies of the process, notice, or demand to the secretary of

state, the deputy secretary of state, or a clerk in charge of the

corporation department of the secretary of state's office. The

secretary of state shall immediately forward one copy of the

process, notice, or demand by registered mail to the corporation

at its registered office.

(d) Service on the secretary of state is returnable not earlier

than the 30th day after the date of service.

(e) The secretary of state shall keep a record of each process,

notice, and demand served, including the time of the service and

the action of the secretary of state in reference to the process,

notice, or demand.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

41, Sec. 3, eff. September 1, 2005.

Sec. 303.035. BOARD. (a) A corporation's affairs are governed

by a board of directors composed of at least three individuals

appointed by the sponsor's governing body. Directors may be

divided into classes.

(b) A director serves for a term of not more than six years. The

terms of directors of different classes may be of different

lengths.

(c) A director holds office for the term to which the director

is appointed and until a successor is appointed and has

qualified.

(d) The sponsor's governing body may remove a director for cause

or at any time without cause.

(e) A director serves without compensation but is entitled to

reimbursement for actual expenses incurred in the performance of

duties under this chapter.

(f) A director has the same immunity from liability as is

granted under the laws of this state to a member of the sponsor's

governing body if the director was acting in good faith and in

the course and scope of the duties or functions within the

corporation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.103(a),

eff. Sept. 1, 2001.

Sec. 303.036. OFFICERS. (a) The officers of a corporation are:

(1) the president, vice president, and secretary; and

(2) other officers, including a treasurer, and assistant

officers considered necessary.

(b) An officer is elected or appointed at the time, in the

manner, and for the term provided by the articles of

incorporation or bylaws, except that an officer's term may not

exceed three years. If the articles of incorporation or bylaws do

not contain those requirements, the board of directors shall

elect or appoint each officer annually.

(c) A person may simultaneously hold more than one office,

except that the same person may not simultaneously hold the

offices of president and secretary.

(d) An officer may be removed by the persons authorized to elect

or appoint the officer if those persons believe the best

interests of the corporation will be served by the removal.

(e) A director who is a member of the governing body or an

officer or employee of the sponsor is eligible to serve as an

officer of the corporation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.037. INDEMNIFICATION. (a) Except as provided by

Subsection (c), a corporation may indemnify a director, officer,

employee, or agent or former director, officer, employee, or

agent for expenses and costs, including attorney's fees, actually

or necessarily incurred by the person in connection with a claim

asserted against the person, by action in court or another forum,

because of the person's being or having been a director, officer,

employee, or agent.

(b) Except as provided by Subsection (c), if a corporation has

not fully indemnified a director, officer, employee, or agent of

the corporation under Subsection (a), the court in a proceeding

in which a claim is asserted against the director, officer,

employee, or agent of the corporation or a court having

jurisdiction over an action brought by the director, officer,

employee, or agent on a claim for indemnity may assess indemnity

against the corporation or its receiver or trustee. The

assessment must equal:

(1) the amount that the director, officer, employee, or agent

paid to satisfy the judgment or compromise the claim, not

including any amount paid the corporation; and

(2) to the extent the court considers reasonable and equitable,

the expenses and costs, including attorney's fees, actually and

necessarily incurred by the director, officer, employee, or agent

in connection with the claim.

(c) A corporation may not provide indemnity in a matter if the

director, officer, employee, or agent is guilty of negligence or

misconduct in relation to the matter. A court may not assess

indemnity unless it finds that the director, officer, employee,

or agent was not guilty of negligence or misconduct in relation

to the matter in which indemnity is sought.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.038. BYLAWS. (a) The board of directors shall adopt a

corporation's initial bylaws and may amend or repeal the bylaws

or adopt new bylaws. The bylaws and each amendment and repeal of

the bylaws must be approved by the sponsor's governing body by

resolution.

(b) The bylaws may contain any provision for the regulation and

management of the corporation's affairs consistent with law and

the articles of incorporation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.039. COMMITTEES. (a) If permitted by the articles of

incorporation or bylaws, the board of directors, by resolution

adopted by a majority of directors in office, may designate one

or more committees consisting of two or more directors to

exercise the board's authority in the management of the

corporation to the extent provided by the resolution, articles of

incorporation, or bylaws. The designation of a committee or

delegation of authority to a committee does not relieve the board

of directors or an individual director of a responsibility

imposed by law.

(b) Other committees not exercising the authority of the board

of directors in the management of the corporation may be

designated. The composition of those committees may be limited to

directors, and the committee members shall be designated and

appointed by:

(1) the board of directors by resolution; or

(2) the president, if authorized by the articles of

incorporation, the bylaws, or a resolution of the board of

directors.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.040. MEETINGS; QUORUM. (a) A regular or special

meeting of the board of directors must be called and held as

provided by the bylaws. A regular or special meeting may be held

at any location in this state.

(b) A director's attendance at a meeting waives notice to the

director of the meeting, unless the attendance is for the express

purpose of objecting to the transaction of any business on the

ground that the meeting is not lawfully called or convened.

(c) A quorum is the lesser of:

(1) a majority of the number of directors established by the

bylaws or, if the bylaws do not establish a number of directors,

a majority of the number of directors stated in the articles of

incorporation; or

(2) the number of directors, not less than three, established as

a quorum by the articles of incorporation or bylaws.

(d) The act of a majority of the directors present at a meeting

at which a quorum is present is an act of the board of directors,

unless the act of a larger number is required by the articles of

incorporation or bylaws.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.041. CORPORATION'S GENERAL POWERS. (a) Subject to

Section 303.045, a corporation has the rights and powers

necessary or convenient to accomplish the corporation's purposes,

including the power to:

(1) acquire title to a public facility in order to lease,

convey, or dispose of the public facility to the corporation's

sponsor or, on direction of the sponsor and in furtherance of the

sponsor's purposes, to another entity;

(2) accept a mortgage or pledge of a public facility financed,

refinanced, or provided by sponsor obligations purchased by the

corporation and, as security for the payment of any connected

bonds or credit agreements that the corporation issues or incurs:

(A) assign the mortgage or pledge and the revenue and receipts

from the mortgage or pledge and from the sponsor obligations; or

(B) grant other security;

(3) sell, convey, mortgage, pledge, lease, exchange, transfer,

and otherwise dispose of all or any part of the corporation's

property and other assets, including sponsor obligations;

(4) make a contract, incur a liability, and borrow money at

interest;

(5) lend money for its corporate purposes, invest its money, and

take and hold security for the payment of money loaned or

invested;

(6) sue and be sued in its corporate name;

(7) appoint agents of the corporation and determine their

duties; and

(8) have a corporate seal and use the seal by having it or a

facsimile of it impressed on, affixed to, or reproduced on an

instrument required or authorized to be executed by the

corporation's proper officers.

(b) Subsection (a) does not authorize a corporate officer or

director to exercise a power specified in that subsection in a

manner that is inconsistent with the corporation's articles of

incorporation or bylaws or beyond the scope of the corporation's

purposes.

(c) A sponsor may not delegate to a corporation the power of

taxation or eminent domain, a police power, or an equivalent

sovereign power of this state or the sponsor.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.042. TAXATION. (a) A public facility, including a

leasehold estate in a public facility, that is owned by a

corporation and that, except for the purposes and nonprofit

nature of the corporation, would be taxable to the corporation

under Title 1, Tax Code, shall be assessed to the user of the

public facility to the same extent and subject to the same

exemptions from taxation as if the user owned the public

facility. If there is more than one user of the public facility,

the public facility shall be assessed to the users in proportion

to the value of the rights of each user to occupy, operate,

manage, or use the public facility.

(b) The user of a public facility is considered the owner of the

facility for purposes of the application of:

(1) sales and use taxes in the construction, sale, lease, or

rental of the public facility; and

(2) other taxes imposed by this state or a political subdivision

of this state.

(c) A corporation is engaged exclusively in performance of

charitable functions and is exempt from taxation by this state or

a municipality or other political subdivision of this state.

Bonds issued by a corporation under this chapter, a transfer of

the bonds, interest on the bonds, and a profit from the sale or

exchange of the bonds are exempt from taxation by this state or a

municipality or other political subdivision of this state.

(d) An exemption under this section for a multifamily

residential development which is owned by a public facility

corporation created by a housing authority under this chapter and

which does not have at least 20 percent of its units reserved for

public housing units, applies only if:

(1) the housing authority holds a public hearing, at a regular

meeting of the authority's governing body, to approve the

development; and

(2) at least 50 percent of the units in the multifamily

residential development are reserved for occupancy by individuals

and families earning less than 80 percent of the area median

family income.

(e) For the purposes of Subsection (d), a "public housing unit"

is a dwelling unit for which the landlord receives a public

housing operating subsidy. It does not include a unit for which

payments are made to the landlord under the federal Section 8

Housing Choice Voucher Program.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1493, Sec. 1, eff.

Aug. 31, 2002.

Sec. 303.043. NET EARNINGS. No part of a corporation's net

earnings remaining after payment of its bonds and expenses in

accomplishing its public purpose may benefit a person other than

the sponsor of the corporation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.044. OPEN MEETINGS; OPEN RECORDS. A corporation and

its board of directors are considered to be governmental bodies

under Chapters 551 and 552, Government Code.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.045. ALTERATION OF CORPORATION OR ACTIVITIES. The

sponsor of a corporation, in its sole discretion, may alter the

corporation's structure, organization, programs, or activities,

consistent with the other provisions of this chapter and subject

to limitations provided by law relating to the impairment of

contracts entered into by the corporation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.046. EXAMINATION OF BOOKS AND RECORDS. A

representative of the sponsor may examine all books and other

records of the corporation at any time.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.047. WAIVER OF NOTICE. If a notice is required to be

given to a director by this chapter, the articles of

incorporation, or the bylaws, a written waiver of the notice

signed by the person entitled to the notice, before or after the

time that would have been stated in the notice, is equivalent to

giving the notice.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

SUBCHAPTER C. BONDS

Sec. 303.071. AUTHORITY TO ISSUE. With the specific approval by

resolution of the governing body of its sponsor, a corporation

may issue or incur bonds, including refunding bonds, to finance,

refinance, or provide one or more public facilities.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.072. SOURCE OF PAYMENT. (a) Bonds of a corporation

are payable from revenue derived from public facilities or

sponsor obligations. Bonds issued under this chapter are not an

obligation or a pledge of the faith and credit of this state, a

sponsor or other political subdivision of this state, or an

agency of this state.

(b) Each bond must contain on its face a statement that neither

the faith and credit nor the taxing power of this state, the

sponsor, except to the extent of the sponsor obligations, or

another political subdivision of this state is pledged to the

payment of the principal of or the interest on the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.073. TERMS. (a) A bond issued under this chapter must

mature not later than 40 years after its date.

(b) Bonds issued under this chapter may be sold in any manner

authorized by the corporation and permitted by Chapter 1201,

Government Code.

(c) The interest rate on the bonds may be determined by a

formula or index or in accordance with a contract or other

arrangement for the periodic determination of interest rates.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.074. USE OF PROCEEDS. (a) The proceeds of the bonds

of a corporation may be used to:

(1) finance, refinance, or provide one or more public

facilities;

(2) maintain reserve funds determined by the sponsor and the

corporation to be necessary and appropriate; or

(3) pay any costs relating to the issuance or incurrence of

bonds by the corporation and the purchase of sponsor obligations

by the corporation, including:

(A) the cost of:

(i) financing charges and interest on the bonds;

(ii) financing, legal, accounting, financial advisory, and

appraisal fees, expenses, and disbursements;

(iii) an insurance policy;

(iv) printing, engraving, and reproduction services;

(v) the initial and acceptance fees of a trustee, paying agent,

bond registrar, or authenticating agent; and

(vi) a credit agreement; and

(B) reasonable amounts to reimburse the corporation for time

spent by its agents or employees with respect to the issuance,

incurrence, or purchase.

(b) The purchase by the corporation of a sponsor obligation does

not extinguish the debt represented by the sponsor obligation.

(c) Pending a use described by Subsection (a), the proceeds may

be invested in accordance with Section 303.041.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.075. REFUNDING OBLIGATIONS. (a) A corporation may

issue or incur bonds to refund its outstanding bonds or sponsor

obligations of its sponsor, including any redemption premium on

them and interest accrued to the date of redemption.

(b) The provisions of this chapter generally applicable to bonds

apply to the issuance, maturity, terms, and holder's rights in

the refunding bonds and to the corporation's rights, duties, and

obligations in relation to the refunding bonds.

(c) The corporation may issue the refunding bonds in exchange or

substitution for outstanding bonds or sponsor obligations or may

sell the refunding bonds and use the proceeds to pay or redeem

outstanding bonds or sponsor obligations.

(d) A corporation may issue or incur bonds to refund outstanding

debt obligations of a nonprofit corporation created by a housing

authority under the Texas Non-Profit Corporation Act (Article

1396-1.01 et seq., Vernon's Texas Civil Statutes).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.076. APPROVAL OF BONDS BY OTHER ENTITIES. Except as

required by Chapter 1202, Government Code, and Section 303.071 a

corporation may issue bonds, acquire sponsor obligations, and

enter into credit agreements under this chapter without the

consent or approval of any other subdivision or agency of this

state.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.077. PERFECTION OF SECURITY INTEREST. (a) This

section applies only to a security interest granted by:

(1) a corporation as security for its bonds;

(2) a credit agreement pledged as security for the obligations

of the corporation on the bonds; or

(3) a credit agreement issued or entered into in connection with

the bonds.

(b) Notwithstanding Section 9.109(d), Business & Commerce

Code, and without any other filing, a security interest is

perfected until payment of the bonds and credit agreement, with

the effect specified by Chapter 9, Business & Commerce Code,

when the bonds are registered by the comptroller and the

proceedings authorizing the bonds are filed with the comptroller.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.104(a),

eff. Sept. 1, 2001.

Sec. 303.078. PURCHASE OF SPONSOR OBLIGATIONS. A sponsor may

sell its sponsor obligations to a corporation that the sponsor

has created at public or private sale on the terms the governing

body of the sponsor determines.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

SUBCHAPTER D. DISSOLUTION OF CORPORATION

Sec. 303.101. DISSOLUTION AUTHORIZED. After a corporation's

bonds and other obligations are paid and discharged, or adequate

provision is made for their payment and discharge, the sponsor's

governing body by written resolution may authorize and direct the

dissolution of the corporation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.102. ARTICLES OF DISSOLUTION. (a) Articles of

dissolution on behalf of the corporation must be executed by:

(1) the president or vice president and the secretary or

assistant secretary; or

(2) the presiding officer of the sponsor's governing body and

the secretary or clerk of that body.

(b) An officer signing the articles of dissolution must verify

them.

(c) The articles of dissolution must include:

(1) the name of the corporation;

(2) the name and address of the sponsor;

(3) a statement that the dissolution was authorized by the

sponsor's governing body;

(4) the date of the meeting at which the dissolution was

authorized;

(5) a statement that all of the corporation's bonds and other

obligations have been paid and discharged or that adequate

provision has been made for their payment and discharge; and

(6) a statement that no suit is pending in a court against the

corporation or that adequate provision has been made for the

satisfaction of any judgment, order, or decree that may be

entered against the corporation in each pending suit.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.103. CERTIFICATE OF DISSOLUTION. (a) The original and

two copies of the articles of dissolution shall be delivered to

the secretary of state.

(b) If the secretary of state finds that the articles of

dissolution comply with this chapter and have been authorized by

the sponsor's governing body, the secretary of state, on payment

of the fees required by this chapter, shall:

(1) write "filed" on the original and each copy of the articles

of dissolution and the month, day, and year of the filing;

(2) file the original in the office of the secretary of state;

and

(3) issue two certificates of dissolution with a copy of the

articles of dissolution attached to each.

(c) The secretary of state shall deliver a certificate of

dissolution, with a copy of the articles of dissolution attached,

to the representative of the dissolved corporation and to the

sponsor's governing body.

(d) The existence of the corporation ceases on the issuance of

the certificate of dissolution, except for the purpose of suits,

other proceedings, and appropriate corporate action by the

directors and officers of the corporation as provided by this

chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.104. EXTENSION OF DURATION. If a corporation is

dissolved by expiration of its duration, the corporation may

amend its articles of incorporation to extend its duration before

the third anniversary of the date of dissolution.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.105. VESTING PROPERTY IN SPONSORING ENTITY. The title

to all funds and other property owned by a corporation when it

dissolves automatically vests in the corporation's sponsor

without further conveyance, transfer, or other act.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.106. RIGHTS, CLAIMS, AND LIABILITIES BEFORE

DISSOLUTION. (a) The dissolution of a corporation by the

expiration of its duration or by the issuance of a certificate of

dissolution does not impair a remedy available to or against the

corporation or a director or officer of the corporation for a

right or claim existing or a liability incurred before the

dissolution, if action or other proceeding on the remedy is begun

before the third anniversary of the date of the dissolution.

(b) The action may be prosecuted or defended by the corporation

in its corporate name.

(c) The directors and officers may take corporate or other

action as appropriate to protect the remedy, right, or claim.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

SUBCHAPTER E. ADMINISTRATION BY SECRETARY OF STATE

Sec. 303.121. ADMINISTRATION OF CHAPTER. The secretary of state

may act as reasonably necessary to efficiently administer this

chapter and to perform the duties imposed by this chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.122. FEES. (a) The secretary of state shall charge

and collect fees for:

(1) filing articles of incorporation and issuing two

certificates of incorporation;

(2) filing articles of amendment and issuing two certificates of

amendment;

(3) filing a statement of change of address of registered office

or change of registered agent or both;

(4) filing restated articles of incorporation and issuing two

restated certificates of incorporation; and

(5) filing articles of dissolution.

(b) The fees are in the amounts charged by the secretary of

state for the respective filings and issuances under the Texas

Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's

Texas Civil Statutes).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.123. NOTICE AND APPEAL OF DISAPPROVAL. (a) If the

secretary of state does not approve a document required by this

chapter to be approved by the secretary of state, the secretary

of state, not later than the 10th day after the date the document

is delivered to the secretary of state, shall give written notice

of the disapproval to the person who delivered the document. The

notice must state the reasons for the disapproval.

(b) The person may appeal the disapproval to a district court of

Travis County by filing with the clerk of the court a petition

including a copy of the disapproved document and a copy of the

disapproval notice.

(c) The court shall try the matter de novo and either sustain

the secretary of state's action or direct the secretary of state

to take action the court considers proper.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.

Sec. 303.124. DOCUMENTS AS PRIMA FACIE EVIDENCE. A court,

public office, or official body shall receive the following

documents as prima facie evidence of the facts, or the existence

or nonexistence of the facts, stated in the documents:

(1) a certificate issued by the secretary of state under this

chapter;

(2) a copy, certified by the secretary of state, of a document

filed in the office of the secretary of state under this chapter;

and

(3) a certificate of the secretary of state under the state seal

as to the existence or nonexistence of a fact relating to a

corporation that would not appear from a document or certificate

under Subdivision (1) or (2).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 11, eff. Sept. 1,

1999.



CHAPTER 304. ENERGY AGGREGATION MEASURES FOR LOCAL GOVERNMENTS

LOCAL GOVERNMENT CODE

TITLE 9. PUBLIC BUILDINGS AND GROUNDS

SUBTITLE C. PUBLIC BUILDING PROVISIONS APPLYING TO MORE THAN ONE

TYPE OF LOCAL GOVERNMENT

CHAPTER 304. ENERGY AGGREGATION MEASURES FOR LOCAL GOVERNMENTS

Sec. 304.001. AGGREGATION BY POLITICAL SUBDIVISIONS. (a) In

this chapter, "political subdivision" means a county,

municipality, school district, hospital district, or any other

political subdivision receiving electric service from an entity

that has implemented customer choice, as defined in Section

31.002, Utilities Code.

(b) A political subdivision may join with another political

subdivision or subdivisions to form a political subdivision

corporation or corporations to act as an agent to negotiate the

purchase of electricity, or to likewise aid or act on behalf of

the political subdivisions for which the corporation is created,

with respect to their own electricity use for their respective

public facilities.

(c) The articles of incorporation and the bylaws of a political

subdivision corporation must be approved by ordinance,

resolution, or order adopted by the governing body of each

political subdivision for which the corporation is created.

(d) A political subdivision corporation may negotiate on behalf

of its incorporating political subdivisions for the purchase of

electricity, make contracts for the purchase of electricity,

purchase electricity, and take any other action necessary to

purchase electricity for use in the public facilities of the

political subdivision or subdivisions represented by the

political subdivision corporation. In this subsection,

"electricity" means electric energy, capacity, energy services,

ancillary services, or other electric services for retail or

wholesale consumption by the political subdivisions.

(e) A political subdivision corporation may recover the expenses

of the political subdivision corporation through the assessment

of dues to the incorporating political subdivisions or through an

aggregation fee charged per kilowatt hour, or a combination of

both.

(f) A political subdivision corporation may appear on behalf of

its incorporating political subdivisions before the Public

Utility Commission of Texas, the Railroad Commission of Texas,

the Texas Natural Resource Conservation Commission, any other

governmental agency or regulatory authority, the Texas

Legislature, and the courts.

(g) A political subdivision corporation has the powers of a

corporation created and incorporated pursuant to the provisions

of the Texas Non-Profit Corporation Act (Article 1396-1.01 et

seq., Vernon's Texas Civil Statutes) and such other powers as

specified in Section 39.3545, Utilities Code.

(h) The provisions of the Texas Non-Profit Corporation Act

(Article 1396-1.01 et seq., Vernon's Texas Civil Statutes)

relating to powers, standards of conduct, and interests in

contracts apply to the directors and officers of a political

subdivision corporation.

(i) A member of the board of directors of a political

subdivision corporation:

(1) is not a public official by virtue of that position; and

(2) unless otherwise ineligible, may be elected to serve as an

official of a political subdivision or be employed by a political

subdivision.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 42, eff. Sept. 1,

1999. Renumbered from Sec. 303.001 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(87), eff. Sept. 1, 2001. Amended by Acts 2003,

78th Leg., ch. 201, Sec. 58, eff. Sept. 1, 2003; Acts 2003, 78th

Leg., ch. 680, Sec. 2, eff. June 20, 2003.

Sec. 304.002. AGGREGATION BY POLITICAL SUBDIVISION FOR CITIZENS.

(a) A political subdivision aggregator may negotiate for the

purchase of electricity and energy services on behalf of the

citizens of the political subdivision. The citizens must

affirmatively request to be included in the aggregation services

by the political subdivision aggregator.

(b) A political subdivision may contract with a third party or

another aggregator to administer the aggregation of electricity

and energy services purchased under Subsection (a).

(c) The political subdivision aggregator may use any mailing

from the subdivision to invite participation by its citizens.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 42, eff. Sept. 1,

1999. Renumbered from Sec. 303.002 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(87), eff. Sept. 1, 2001.



CHAPTER 305. MISCELLANEOUS PUBLIC BUILDING PROVISIONS AFFECTING MUNICIPALITIES AND COUNTIES

LOCAL GOVERNMENT CODE

TITLE 9. PUBLIC BUILDINGS AND GROUNDS

SUBTITLE C. PUBLIC BUILDING PROVISIONS APPLYING TO MORE THAN ONE

TYPE OF LOCAL GOVERNMENT

CHAPTER 305. MISCELLANEOUS PUBLIC BUILDING PROVISIONS AFFECTING

MUNICIPALITIES AND COUNTIES

SUBCHAPTER A. JOINT CONSTRUCTION AND MAINTENANCE OF BUILDINGS BY

CERTAIN COUNTIES AND MUNICIPALITIES

Sec. 305.001. JOINT CONSTRUCTION AND MAINTENANCE OF BUILDINGS BY

CERTAIN COUNTIES AND MUNICIPALITIES. (a) This section applies

only to a municipality with 2,000 or more inhabitants that is

located more than 10 miles from the county seat of the county in

which the municipality is located, and to the county in which the

municipality is located.

(b) The county and the municipality may jointly own, construct,

equip, enlarge, and maintain a building in the municipality, to

be used by the justice of the peace, for county branch offices,

for a county library, and for a city hall. The county and the

municipality must hold in joint ownership the title to the land

on which the building stands.

(c) The cost of construction of the building shall be paid from

current income and funds on hand, as provided in the budgets or

the tax levies of the county and municipality. Annual expenses

for the operation and maintenance of the building shall be

budgeted by the county and the municipality.

(d) The county and the municipality shall specify in a contract

between them:

(1) the amount or proportionate share of the cost of

construction and equipment that each party shall contribute;

(2) the party with authority to award contracts, or the fact

that awards are to be made by action of both parties;

(3) the account in which funds contributed under Subdivision (1)

shall be deposited; and

(4) the procedure by which disbursements from that account shall

be authorized.

(e) The contract may provide for:

(1) the appointment of a committee or board to operate and

maintain the building;

(2) the delegation of operation and maintenance responsibility

to either of the parties; or

(3) the division of annual operation and maintenance expenses

between the parties.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. SALE OF COLISEUM OR STADIUM BETWEEN MUNICIPALITY

AND COUNTY

Sec. 305.011. MUNICIPALITY AND COUNTY COVERED BY SUBCHAPTER.

This subchapter applies only to:

(1) any municipality; and

(2) a county that has a population of more than one million, has

issued bonds for the purpose of constructing a coliseum or

stadium within the county, and is operating the coliseum or

stadium directly and not through another person under a lease or

other agreement not subject to cancellation by the county in the

event of a sale of the coliseum or stadium.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 66(a), eff. Aug. 28,

1989. Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 99, eff.

Sept. 1, 1991.

Sec. 305.012. SALE BY COUNTY. The commissioners court of the

county may sell to a municipality a coliseum or stadium owned and

operated by it and related land and facilities if the court finds

that:

(1) the coliseum or stadium is in need of expansion or other

improvement; and

(2) the expansion or other improvement may be better

accomplished, without resort to the tax funds and resources of

the county, by the sale of the coliseum or stadium and related

land and facilities to a municipality in which the coliseum or

stadium is located.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 66(a), eff. Aug. 28,

1989.

Sec. 305.013. TERMS OF AGREEMENT. The sale agreement shall be

on the terms, including the price, on which the county and

municipality agree. However, the price may not be less than the

amount of the outstanding bonds of the county issued for the

purpose of constructing and equipping the coliseum or stadium.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 66(a), eff. Aug. 28,

1989.

Sec. 305.014. PAYMENTS BY MUNICIPALITY. (a) The purchase price

may be paid by the municipality in cash and the funds for the

payment may be obtained by the municipality in any manner

permitted by law. In the alternative, the purchase price may be

paid by the municipality in installments with interest at not

lower than the same rates borne by the county's outstanding

coliseum or stadium bonds. The funds with which to make the

installments may be obtained by the municipality in any lawful

manner, including one or more of the methods described by

Subsections (b) and (c).

(b) The installments, by the sale agreement, may be made payable

to the county out of revenues of the stadium or coliseum on dates

coinciding with or earlier than the dates on which principal and

interest on the county's outstanding coliseum or stadium bonds

mature and come due. If this method of payment is selected, the

payments due the county may be treated as a fixed operating

expense of the stadium or coliseum payable solely from the

revenues of the facilities. When received by the county, the

funds shall be used for the purpose of retiring and paying

interest on its outstanding coliseum or stadium bonds when due.

(c) The municipality and county may agree that the municipality

shall issue a series of coliseum or stadium acquisition revenue

bonds (or include such purpose as a part of a larger series of

coliseum or stadium revenue bonds), which revenue bonds (or part

of a larger series allocable to the purchase) shall be delivered

to the county in payment of the purchase price for the stadium or

coliseum. The bonds must be at least payable at the times and in

the same amounts as and bear not lower than the same rates of

interest borne by the county's outstanding coliseum or stadium

bonds so as to provide funds from the revenue bonds to the county

with which to pay the principal and interest when due on its

outstanding bonds. The revenue bonds of the municipality may be

on other terms as the municipality and county agree and may

include any mortgage security authorized by Subchapter A, Chapter

1504, Government Code. On delivery of the bonds to the county,

the county shall hold the bonds for the account of the interest

and sinking fund created in connection with its outstanding

coliseum or stadium bonds and shall use the payments when

received to pay the principal and interest on its bonds when due.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 66(a), eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.310, eff.

Sept. 1, 2001.

Sec. 305.015. DELIVERY OF DEED. A sale under this subchapter

must be effected by delivery of a deed, with a reservation of any

vendor's liens on the facilities as may be appropriate in

connection with the selected method for payment of the purchase

price, from the county with the approval of the commissioners

court and acceptance by the municipality in accordance with the

sale agreement.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 66(a), eff. Aug. 28,

1989.

Sec. 305.016. MUNICIPAL POWERS. After the delivery of the deed,

the municipality is the complete and total owner of the coliseum

or stadium and the related land and facilities conveyed and may:

(1) exercise all the powers with respect to the property

authorized and implied by Subchapter A, Chapter 1504, Government

Code, and any other laws applicable to the municipality, for the

purpose of operating, maintaining, improving, or expanding the

coliseum or stadium;

(2) in connection with the financing of the purchase, include

any indoor or outdoor recreational facilities, properties, and

entertainment attractions as may be considered by the

municipality to be appropriate in connection with the coliseum or

stadium; and

(3) lease or make operating agreements with respect to all or

any part of the coliseum or stadium and related land and

facilities for the periods and on the terms as the municipality

may determine.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 66(a), eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.311, eff.

Sept. 1, 2001.

Sec. 305.017. SALE BY MUNICIPALITY. (a) If the governing body

of the municipality affirmatively finds that the escalating

burdens and costs of operating its stadium or coliseum acquired

under this subchapter have caused continued ownership to cease to

be economically feasible, resulting in increasing and unnecessary

burdens on the taxpayers of the municipality, the governing body,

after giving at least 14 days' notice of and holding a public

hearing on the question, may sell the stadium or coliseum to

another public or private entity.

(b) The sale shall be on the terms as the governing body may

approve. The municipality has all power necessary and appropriate

to complete the sale in accordance with the terms of the sale.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 66(a), eff. Aug. 28,

1989.






TITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

CHAPTER 306. PARK BOARD AND PARK BONDS: MUNICIPALITIES WITH POPULATION OF MORE THAN 40,000

LOCAL GOVERNMENT CODE

TITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

SUBTITLE A. MUNICIPAL PARKS AND OTHER RECREATIONAL AND CULTURAL

RESOURCES

CHAPTER 306. PARK BOARD AND PARK BONDS: MUNICIPALITIES WITH

POPULATION OF MORE THAN 40,000

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 306.001. ELIGIBLE MUNICIPALITIES. This chapter applies

only to home-rule municipalities with a population of more than

40,000.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 306.002. DEFINITION. In this chapter, "board" means the

park board of trustees.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 306.003. CUMULATIVE EFFECT WITH CHARTER PROVISIONS. This

chapter is cumulative of home-rule charter provisions, but this

chapter takes precedence in the event of a conflict.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. PARK BOARD OF TRUSTEES

Sec. 306.011. CREATION OF BOARD. The governing body of the

municipality by ordinance may create a board to be known as the

Park Board of Trustees for the purpose of acquiring, improving,

equipping, maintaining, financing, or operating parks.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 306.012. COMPOSITION; TERM. (a) The board must be

composed of nine trustees appointed by the governing body of the

municipality. One of the trustees must be a member of the

municipality's governing body.

(b) Trustees serve for staggered terms of two years. Terms

expire on the anniversary of the date of appointment, except as

provided by Subsection (d).

(c) In appointing the initial board, the governing body shall

designate five trustees to serve for terms of two years and four

trustees to serve for terms of one year.

(d) The governing body by ordinance may set a date other than

the date of appointment as the date on which trustees' terms

expire. If the board is in existence at the time the ordinance is

adopted, the governing body must implement the new expiration

date by reducing the terms of trustees to conform to the new

date. However, the expiration date may not be set on a date that

would require the governing body to reduce terms by more than 60

days. An ordinance may not be adopted under this subsection more

often than once in any five-year period.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 476, Sec. 1, eff. June 14,

1989.

Sec. 306.013. VACANCY. A vacancy on the board shall be filled

by appointment of the governing body of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 306.014. COMPENSATION; EXPENSES. A trustee serves without

compensation, but is entitled to be reimbursed for necessary

expenses, including travel expenses, incurred in the performance

of official duties.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 306.015. BOND; OATH. (a) Within 15 days after the date of

appointment, a trustee must qualify for office by taking the

official oath and filing a good and sufficient bond with the

clerk or secretary of the municipality.

(b) The bond must be:

(1) in the amount prescribed by the governing body of the

municipality, but not more than $5,000;

(2) payable to the order of the municipality;

(3) approved by the governing body; and

(4) conditioned that the trustee will faithfully perform the

duties of trustee, including the proper handling of money that

may come into the hands of the trustee in the trustee's capacity

as a member of the board.

(c) The board shall pay the cost of the bond.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 306.016. ORGANIZATION; MEETINGS. (a) The board shall

annually elect from its membership a chairman, a vice-chairman, a

secretary, and a treasurer, except that the first chairman shall

be designated by the governing body of the municipality at the

time of appointment of the first trustees. Officers serve in that

capacity for a term of one year.

(b) The offices of secretary and treasurer may be held by the

same person.

(c) The board shall hold regular meetings at times fixed by the

board and may hold special meetings at other times as necessary.

Special meetings may be called by the chairman or by any three

trustees.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 306.017. RECORDS; AUDIT. (a) The board shall keep a

complete record of all meetings and proceedings and shall

maintain the records of the board in a secure manner. Records are

the property of the board and are subject to inspection by the

governing body of the municipality at reasonable times.

(b) The board may contract with the governing body to have the

municipality keep and maintain its records.

(c) All financial transactions and records of the board shall be

audited annually by independent auditors selected by the board.

(d) The preservation, microfilming, destruction, or other

disposition of the records of the board is subject to the

requirements of Subtitle C, Title 6, Local Government Code, and

rules adopted under that subtitle.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 60, eff. Sept. 1,

1989.

Sec. 306.018. SEAL. The board shall adopt a seal, and the seal

shall be placed on each lease, deed, or other instrument usually

executed under seal. The seal may be placed on other instruments

as required by the board.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 306.031. MANAGEMENT OF PARKS AND FACILITIES. (a) The

ordinance establishing the board shall designate the parks and

facilities owned by the municipality to be placed under the

management and control of the board. The municipality may from

time to time by ordinance designate additional parks and

facilities to be under the management and control of the board.

(b) The board may acquire by gift, devise, or purchase, or

improve or enlarge:

(1) land and buildings to be used for public parks, playgrounds,

or historical museums; or

(2) land on which are located:

(A) historic buildings, sites, or landmarks of statewide

historical significance associated with historic events or

personalities;

(B) prehistoric ruins, burial grounds, or archaeological,

paleontological, or vertebrate paleontological sites; or

(C) sites including fossilized footprints, inscriptions made by

human agency, or any other archaeological, paleontological, or

historical buildings, markers, monuments, or other historical

features.

(c) Land described by Subsection (b) may be located inside or

outside the boundaries of the municipality, but must be located

inside the limits of the county in which the municipality is

located.

(d) The board shall improve, manage, operate, maintain, equip,

and finance:

(1) the parks and facilities placed by ordinance under its

management and control; and

(2) additional parks and facilities acquired by gift, but not by

the exercise of eminent domain.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 306.032. ADDITIONAL POWERS: COASTAL MUNICIPALITIES WITH

POPULATION OF LESS THAN 80,000. (a) This section applies only

to a home-rule municipality that has a population of less than

80,000 and borders on the Gulf of Mexico.

(b) In addition to other powers under this chapter, the

municipality or the board of the municipality may acquire by any

method, including by gift, devise, lease, or purchase or may

improve land or buildings, or may construct or enlarge buildings,

to be used for public parks, playgrounds, or other facilities

that serve the purpose of attracting visitors and tourists to the

municipality. The municipality or board may lease the facilities,

as lessor or lessee, on terms the municipality or board considers

appropriate. The land may be located inside or outside the

boundaries of the municipality, but must be located inside the

limits of the county in which the municipality is located.

(c) In a municipality subject to this section, the facilities

placed under the management and control of the board may include:

(1) parks;

(2) civic centers, civic center buildings, auditoriums,

exhibition halls, or coliseums;

(3) marinas or cruise ship terminal facilities;

(4) hotels or motels;

(5) parking or storage facilities for motor vehicles or other

conveyances;

(6) golf courses;

(7) trolley or trolley transportation systems; and

(8) other facilities considered advisable in connection with the

preceding facilities that serve the purpose of attracting

visitors and tourists to the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 67(a), eff. Aug. 28,

1989.

Sec. 306.033. LAND ACQUIRED IN NAME OF BOARD; SALE OF LAND. Any

interest in land acquired by lease or otherwise and used in

connection with a park under this chapter may be acquired in the

name of the board. The interest may be sold only if:

(1) the sale is made by the titleholder in compliance with the

municipal charter or in compliance with Subchapter A, Chapter

263; and

(2) contractual arrangements are made for the retirement of any

indebtedness associated with the interest and issued under this

chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 306.034. GIFTS. The board may accept and receive from any

person, and may expend, gifts of money or other things of value

for the purpose of performing any function or authority conferred

on the board by this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 306.035. PUBLIC FUNDS. The board may accept and receive

from the municipality, and may expend, funds appropriated by the

municipality for the purpose of improving, equipping,

maintaining, operating, and promoting recreational and other

facilities under the board's management and control.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 306.036. DEPOSITORIES. The money belonging to or under the

control of the board shall be deposited and secured substantially

in the manner prescribed by law for municipal funds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 306.037. ADVERTISING. The board may advertise the

municipality's recreational advantages for the purpose of

attracting visitors, tourists, residents, and other users of the

public facilities operated by the board.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 306.038. CONTRACTS; OPERATING AGREEMENTS. (a) The board

may enter into a contract, lease, or other agreement connected

with, incident to, or in any manner affecting the financing,

construction, equipping, maintaining, managing, or operating of

facilities under its management and control. The board may

execute and perform its powers and functions on land leased from

others.

(b) The board may enter into a contract, lease, or agreement

with any person relating to the management, operation, or

maintenance of any concession, facility, improvement, leasehold,

land, or property of any other nature under the management and

control of the board. Such a lease or agreement for the use of

board properties by others may not exceed a term of 40 years.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 306.039. RULES. The board may adopt and enforce reasonable

rules, including rules establishing a means of enforcing other

rules, relating to the use of parks and facilities under the

management and control of the board, including use by the public

or by lessees, concessionaires, or other persons carrying on a

business activity within the area of the parks and facilities.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 306.040. PERSONNEL. (a) The board may employ permanent or

temporary personnel as it may require, including:

(1) secretaries, stenographers, bookkeepers, accountants, and

technical experts;

(2) municipal park and recreational patrolmen and security

officers employed as special park police officers, who must be

licensed as peace officers by the Commission on Law Enforcement

Officer Standards and Education;

(3) unarmed security guards; and

(4) parking attendants.

(b) The board shall determine the qualifications, duties, and

compensation of its personnel.

(c) A special park police officer appointed and commissioned by

the board under this section may make arrests or perform any

other service or duty that may be performed by a sheriff,

constable, or other peace officer in enforcing the laws of this

state, the ordinances of the municipality, the ordinances of the

county, and the rules of the board applicable to the use of

municipal parks and facilities under the management and control

of the board.

(d) The board may employ a manager for any park or facility and

delegate to the manager full authority for the management and

operation of the park or facility, subject only to the direction

and orders of the board.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 306.041. SUITS; LEGAL SERVICES. (a) The board may sue and

be sued in its own name.

(b) The board may request from the municipal attorney the legal

services it requires. In addition or in the alternative, the

board may employ and compensate its own counsel and legal staff.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER D. FINANCING

Sec. 306.051. REVENUE BONDS. (a) The board may issue revenue

bonds in the name of the board for the purpose of acquiring,

constructing, improving, or enlarging land, buildings,

facilities, or historically significant objects for any statutory

purpose or to further a statutory power of the board.

(b) The bonds are payable solely from, and secured by a pledge

of, the revenues of all or any designated part of the property or

facilities under the management and control of the board or other

revenues of the board including revenue from an occupancy tax on

hotel rooms or from contracts, leases, or other agreements.

(c) The bonds may be issued in one or more installments or

series by resolution of the board. Issuance of the bonds does not

require an election.

(d) The bonds may be sold at any price and bear interest at any

rate, except that the net effective interest rate may not exceed

the maximum allowed by law. The bonds shall be sold by the board

at public or private sale on the best terms obtainable.

(e) The bonds shall mature serially or otherwise not more than

40 years after the date of issuance.

(f) The bonds shall be executed by the chairman and secretary of

the board in the manner provided for the execution of bonds

issued by municipalities.

(g) The bonds shall be issued on terms and conditions in regard

to the security, manner, place, and time of payment, pledge of

designated revenue, redemption before maturity, and issuance of

additional parity or junior lien bonds as specified by the board

in the resolution authorizing issuance of the bonds.

(h) Except as provided by this chapter, Chapter 1502, Government

Code, applies to the bonds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.312, eff. Sept.

1, 2001.

Sec. 306.052. BOND APPROVAL AND REGISTRATION. (a) The bonds

may not be delivered until:

(1) a transcript of the proceedings authorizing their issuance

has been submitted to the attorney general and approved by the

attorney general as to legality; and

(2) the bonds have been registered by the comptroller of public

accounts.

(b) If approved by the attorney general, the bonds are

incontestable except for fraud.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 306.053. BONDS AS NEGOTIABLE INSTRUMENTS AND AUTHORIZED

INVESTMENTS. (a) The bonds are negotiable instruments and

investment securities governed by Chapter 8, Business &

Commerce Code.

(b) The bonds are authorized investments for banks, savings

banks, trust companies, savings and loan associations, insurance

companies, fiduciaries, trustees, and guardians, and for the

sinking funds of municipalities, counties, school districts, and

other political corporations or subdivisions of the state.

(c) The bonds are eligible to secure the deposit of public funds

of the state and of municipalities, counties, school districts,

and other political corporations or subdivisions of the state,

and are sufficient security for those deposits to the extent of

their face value if accompanied by all unmatured appurtenant

interest coupons.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 306.054. REFUNDING BONDS. (a) The board may issue

refunding bonds for the purpose of refunding one or more series

or installments of outstanding original or refunding revenue

bonds of the board.

(b) The refunding bonds must be issued, approved by the attorney

general, and registered with the comptroller of public accounts

in the manner and on the terms and conditions prescribed by this

chapter for the issuance of original bonds.

(c) Refunding bonds must bear interest at rates not to exceed

that provided by this chapter for original bonds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 306.055. TAX BONDS. (a) The board may not issue any bonds

payable in whole or in part from ad valorem taxes.

(b) The board may receive and expend the proceeds of bonds that

are payable from taxes and have been issued by the governing body

of the municipality for park purposes after the bonds have been

authorized at an election held in the manner required by law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 307. USE OF TIDELANDS FOR PARK PURPOSES: GULF COAST MUNICIPALITIES WITH POPULATION OF 60,000 OR MORE

LOCAL GOVERNMENT CODE

TITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

SUBTITLE A. MUNICIPAL PARKS AND OTHER RECREATIONAL AND CULTURAL

RESOURCES

CHAPTER 307. USE OF TIDELANDS FOR PARK PURPOSES: GULF COAST

MUNICIPALITIES WITH POPULATION OF 60,000 OR MORE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 307.001. ELIGIBLE MUNICIPALITIES. A municipality that

borders on the Gulf of Mexico and has a population of 50,000 or

more may use and occupy for park purposes gulf tidelands and

adjacent water as provided by this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 598, Sec. 1, eff. June 11,

2001.

Sec. 307.002. PROPERTY SUBJECT TO PARK USE. (a) The

municipality may use and occupy for park purposes under this

chapter:

(1) the tidelands between:

(A) the lines of ordinary high tide and ordinary low tide of the

Gulf of Mexico; and

(B) extensions into the gulf, not more than 1,000 feet apart, of

property lines of property that is above and fronting the

tidelands and is owned or acquired by the municipality for park

purposes or in or to which the municipality has or may acquire

easements or other rights or privileges authorizing the

municipality to use or occupy the property for park purposes; and

(2) the waters of the gulf adjacent to those tidelands, and the

gulf bed below those waters, for a distance not to exceed 2,000

feet from the line of ordinary high tide.

(b) The municipality may declare abandoned for use as streets or

highways and may take, use, and occupy for park purposes all or

part of any land previously dedicated as a public street or

highway that, because of submersion by the waters of the gulf or

the building of a seawall, breakwater, or other structure, has

become unfit for use as a street or highway, as determined and

declared by the governing body of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 307.003. DEFINITION. In this chapter, "park land" means

the land to which the municipality is granted use and occupancy

for park purposes by this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 307.004. RIGHTS UNAFFECTED. (a) This chapter does not

authorize the taking of any private property or interest without

compensation as required by the Texas Constitution.

(b) The State of Texas retains all of the oil, gas, and other

mineral rights in and under the park land owned by the state.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 307.005. ADDITIONAL POWERS. The powers granted a

municipality by this chapter are in addition to any other power

conferred by law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. MANAGEMENT AND DEVELOPMENT OF PARK LAND

Sec. 307.021. MANAGEMENT AND DEVELOPMENT OF PARK; PIER. (a)

The governing body of a municipality is entitled to manage and

control the park land for park purposes as provided by this

chapter.

(b) The governing body may acquire, erect, construct, repair,

enlarge, extend, improve, remodel, furnish, equip, operate, and

maintain on the park land not more than one pier extending from

the shore and other structures on the pier to provide facilities

for recreation, amusement, comfort, assemblies, and lodging of

the public.

(c) The pier may not:

(1) extend into the gulf for a distance of more than 2,000 feet

from the line of ordinary high tide;

(2) extend into any part of a channel deepened or improved for

commercial navigation or between the shoreline and any such

channel; or

(3) extend into any arm, inlet, bay, or body of water other than

the main body of the Gulf of Mexico.

(d) The governing body may determine the suitability of

structures or facilities to be provided on the pier and may allow

for the erection, provision, operation, and maintenance of any

structure or facility for the convenience and comfort of the

public, including one or more of the following:

(1) theaters;

(2) restaurants;

(3) accommodations for overnight and transient guests;

(4) convention halls;

(5) dance halls;

(6) aquariums;

(7) exhibition halls;

(8) stadiums for aquatic or other sports;

(9) concession and amusement device stands or platforms;

(10) fishing platforms;

(11) walkways;

(12) restrooms, toilet facilities, and resting places; and

(13) any other structure or facility reasonably adapted and

suitable for park purposes on or in connection with the pier.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 307.022. ACQUISITION OF PRIVATE LANDS FOR PARK. The

municipality may acquire by gift or purchase any interest in

privately owned land within the limits of the municipality for

use for park purposes in connection with the pier as the

governing body of the municipality determines is necessary.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 307.023. LEASES AND OPERATING AGREEMENTS. (a) The

governing body of the municipality may enter into any contract in

connection with the pier and its facilities on terms it considers

to be in the best interest of the municipality, including:

(1) a lease under which all or part of the pier is leased to one

or more other parties; and

(2) an operating contract under which all or part of the pier is

to be operated by one or more other parties.

(b) A lease or operating contract must be authorized by

ordinance or resolution adopted by the governing body and may

cover any term of years not to exceed 40 years from the date of

the lease or contract.

(c) All or part of the proceeds derived by the municipality from

a lease or operating contract may be pledged to the payment of

revenue bonds issued by the municipality under Subchapter C.

(d) A lease may authorize the lessee to acquire or construct

improvements or facilities and may provide for the transfer of

the improvements or facilities to the municipality at the

termination of the lease.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. FINANCING

Sec. 307.041. TAX BONDS. (a) For the purpose of paying for all

or part of the costs of acquiring privately owned land under

Section 307.022 or the costs of constructing, furnishing, and

equipping the pier or another structure connected with the pier,

the municipality may borrow money, issue negotiable bonds, and

levy and collect ad valorem taxes sufficient to pay the interest

on and provide a sinking fund for the bonds.

(b) The bonds shall be issued in accordance with Subtitles A and

C, Title 9, Government Code. If bonds for the purposes described

by this section have been authorized at a previous election in

accordance with that chapter, the bonds may be issued without an

additional election.

(c) The governing body of the municipality may use bond proceeds

to pay part of the cost of erecting, constructing, furnishing, or

equipping a structure or improvement authorized by this chapter

that, together with the interest in the land occupied by or used

in connection with the structure or improvement and the income

from the structure or improvement, is to be or has been mortgaged

and encumbered for the purpose of paying the additional costs of

acquiring, erecting, constructing, furnishing, or equipping the

structure or improvement.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.313, eff. Sept.

1, 2001.

Sec. 307.042. REVENUE OBLIGATIONS. (a) For the purpose of

obtaining funds for any purpose authorized by this chapter, the

governing body of the municipality may from time to time issue

bonds, notes, or warrants secured by a pledge of and payable from

the net revenues derived from the operation of all or a

designated part of the pier, structures, or improvements.

(b) As additional security for the bonds, notes, or warrants,

the municipality may mortgage and encumber all or a designated

part of:

(1) the pier, structures, or improvements;

(2) the furnishings and equipment; or

(3) the interest, easement, or other rights in land acquired or

to be acquired and used in connection with the park land,

including the right of use and occupancy of the park land and the

title or rights to the tidelands, waters, or beds of the Gulf of

Mexico acquired by the municipality.

(c) As additional security for the bonds, notes, or warrants,

the municipality may, by the terms of a mortgage, grant to the

purchaser under sale or foreclosure a franchise to operate the

properties purchased for a period of not more than 99 years after

the purchase. If at the time of the sale or foreclosure there is

a pier, structure, or improvement located in whole or in part on

or over state-owned tideland, water, and bed of the Gulf of

Mexico, during that period of 99 years the purchaser and the

purchaser's heirs, successors, and assigns have the same right of

use and occupancy to the state-owned tideland, water, and bed as

is granted to the municipality under this chapter. On termination

of that period or on cessation of use of the property for that

purpose, the right of use and occupancy reverts to the

municipality.

(d) The municipality may issue bonds, notes, and warrants and

mortgage and encumber property under this section whether all or

part of the cost is to be paid from:

(1) bonds, notes, and warrants issued under this section;

(2) bonds or warrants issued under Section 307.041 or 307.046;

(3) funds obtained from any other lawful source; or

(4) a combination of those sources.

(e) The municipality may sell the property described by

Subsection (b) if no bonded indebtedness remains outstanding. If

the municipality sells the property, the General Land Office may

grant to the purchaser a lease of the state-owned tideland,

water, and bed beneath the property or, if necessary, a larger

area for a period of not more than 99 years after the purchase.

The purchaser and the purchaser's heirs, successors, and assigns

have the same right of use and occupancy to the state-owned

tideland, water, and bed as is granted to the municipality under

this chapter. On termination of that period or on cessation of

use of the property for that purpose, the right of use and

occupancy reverts to the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 598, Sec. 2, eff. June 11,

2001.

Sec. 307.043. ISSUANCE OF REVENUE OBLIGATIONS. (a) This

section applies to the bonds and other obligations issued under

Section 307.042.

(b) The bonds shall be made payable to the bearer or to the

order of a named payee. The bonds are payable solely from the

pledged revenues and, at the option of the municipality, secured

by the mortgage and franchise authorized by Section 307.042.

(c) The bonds shall bear interest at a rate not to exceed the

maximum net effective interest rate provided by Chapter 1204,

Government Code.

(d) The bonds must mature serially or otherwise not more than 40

years after the date of issuance. The governing body of the

municipality shall determine:

(1) the denominations of the bonds;

(2) one or more places at which the bonds are payable as to

interest or principal, which may be any bank inside or outside

this state;

(3) the medium for payment of the bonds;

(4) the manner in which interest on the bonds is payable;

(5) any provisions for redemption of the bonds before maturity;

and

(6) the form of the bonds.

(e) A bond or interest coupon bearing the signature or facsimile

signature of an official of the municipality who was authorized

to sign the bond or coupon at the time of the signature is not

invalid because of the official's ceasing to hold the office

before delivery of the bonds or not having held office on the

date of the bonds.

(f) The governing body may provide for the bonds to be

registrable as to principal and interest, or as to principal

only, under the terms prescribed by the governing body. The bonds

may be issued not subject to registration.

(g) The bonds may be executed in the manner set forth in the

proceedings authorizing their issuance, and those proceedings may

provide that the bonds or coupons, or both, shall be executed by

facsimile signatures and that a facsimile seal of the

municipality be printed on the bonds.

(h) In the proceedings authorizing the issuance of the bonds,

the governing body may prohibit the further issuance of bonds

payable from the pledged revenues or may reserve the right to

issue additional bonds to be secured by a pledge of and payable

from those net revenues on a parity with or subordinate to the

lien and pledge in support of the bonds being issued, subject to

any conditions as set forth in the proceedings.

(i) If a bond recites that it is secured partially or otherwise

by a pledge of the proceeds of one or more contracts made between

the municipality and one or more other parties, including a lease

or operating contract, a copy of the contracts and the

proceedings authorizing the contracts shall be submitted to the

attorney general. Approval of the bonds by the attorney general

constitutes approval of the contracts, which makes the contracts

incontestable except for forgery or fraud.

(j) A bond or other obligation is not a debt of the

municipality, but is solely a charge on the income and properties

encumbered. The obligation may not be considered in determining

the power of the municipality to issue bonds for a purpose

authorized by law. Each obligation must contain substantially the

following clause: "The holder hereof shall never have the right

to demand payment of this obligation out of any funds raised or

to be raised by taxation."

(k) The nature of the pledge of income and encumbrance of

properties to secure the obligations and the control, management,

and operation of the properties while any of the obligations

remain unpaid is subject to and governed by Chapter 1502,

Government Code, in the same manner as parks described in Section

1502.051. The issuance of the bonds does not require an election.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.314, eff. Sept.

1, 2001.

Sec. 307.044. REFUNDING REVENUE BONDS. (a) The governing body

of the municipality may provide by ordinance for the issuance of

revenue refunding bonds for the purpose of refunding outstanding

revenue bonds and any accrued interest, interest on past due

principal, interest on past due interest, and court judgments

pertaining to past due principal and interest.

(b) The issuance of refunding bonds, the maturity dates and

other details of the bonds, the rights of bond holders, and the

duties and powers of the municipality in regard to the bonds are

governed by the provisions of this chapter relating to original

revenue bonds to the extent those provisions can be made

applicable.

(c) Refunding bonds may bear interest at a rate higher than that

borne by the underlying bonds, but may not exceed the maximum net

effective interest rate applicable to those bonds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 307.045. BONDS AS NEGOTIABLE INSTRUMENTS AND AUTHORIZED

INVESTMENTS. (a) All bonds issued under this chapter are

negotiable instruments under Chapter 3, Business & Commerce

Code.

(b) The bonds are legal investments for banks, savings banks,

trust companies, savings and loan associations, insurance

companies, fiduciaries, trustees, and guardians, and for the

sinking funds of municipalities, counties, school districts, and

other political corporations or political subdivisions of the

state.

(c) The bonds are eligible to secure the deposit of any public

funds of the state or of a municipality, county, school district,

or other political corporation or political subdivision of the

state. The bonds are sufficient security for the deposits to the

extent of their face value when accompanied by all unmatured

appurtenant interest coupons.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 307.046. ADDITIONAL TAX; TIME WARRANTS. (a) In addition

to the taxes authorized for the payment of principal of and

interest on bonds, the governing body of the municipality may

levy and collect an annual ad valorem tax for the purpose of:

(1) defraying in part the cost of acquiring, building,

constructing, erecting, furnishing, or equipping the pier or a

structure or improvement, or the cost of any interest in land in

connection with the pier, structure, or improvement; or

(2) repairing, enlarging, extending, altering, or improving the

pier or a structure or improvement.

(b) The governing body may issue interest-bearing time warrants,

payable from the taxes authorized by this section, and expend the

proceeds for the same purposes for which the taxes may be levied.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 308. MUNICIPAL BANDS

LOCAL GOVERNMENT CODE

TITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

SUBTITLE A. MUNICIPAL PARKS AND OTHER RECREATIONAL AND CULTURAL

RESOURCES

CHAPTER 308. MUNICIPAL BANDS

Sec. 308.001. DEFINITION. In this chapter, "band" means a band

composed of musical instruments recognized in the standard

instrumentation established for use in United States Army bands.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 308.002. ESTABLISHMENT AND MAINTENANCE. (a) A

municipality may establish and maintain a band and appropriate

municipal funds for the maintenance and operation of the band as

determined by the municipal governing body.

(b) The total appropriation for the band for a year may not

exceed the equivalent of three-tenths of a cent for each one

dollar of taxable value of property within the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 308.003. ELECTION. (a) On receipt of a written petition

signed by a number of qualified property taxpaying voters equal

to at least 10 percent of the total number of votes cast in the

most recent municipal general election, the governing body of the

municipality shall submit to the voters of the municipality the

question of whether a band shall be established and maintained by

the municipality.

(b) To the extent possible, the election shall be held in

accordance with the law governing the municipality's general

elections.

(c) If a majority of the votes received are in favor of the

proposition to establish and maintain a band, the governing body

shall establish and maintain a band.

(d) If the proposition is defeated, on receipt of a similar

petition the municipality may hold subsequent elections for the

purpose of determining whether to establish and maintain a band.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 308.004. ELECTION TO DISCONTINUE BAND. (a) On receipt of

a petition meeting the requirements of Section 308.003, the

governing body of the municipality shall hold an election to

determine whether to discontinue a band previously established

under this chapter. The election shall be conducted in the same

manner as the election establishing the band.

(b) If a majority of the votes received are in favor of the

proposition to discontinue the band, the governing body shall

discontinue the band and municipal maintenance of the band.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 308.005. FREQUENCY OF ELECTIONS. A municipality may not

hold two elections under this chapter within a period of less

than two years.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 308.006. ORDINANCES. The governing body of the

municipality may adopt any ordinance or resolution to enable the

municipality to maintain the band.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 308.007. CITIZEN COMMISSION. The governing body of the

municipality shall appoint a nonpartisan citizen commission

composed of three, four, or five members to negotiate contracts,

formulate rules, and do all other things necessary or proper to

establish, control, and maintain the band.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 308.008. EFFECT OF LAW ON OTHER POWERS. This chapter does

not affect any special charter granted by the legislature, or any

charter adopted by the voters, before August 23, 1925.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 309. ARTS AND ENTERTAINMENT DISTRICTS

LOCAL GOVERNMENT CODE

TITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

SUBTITLE A. MUNICIPAL PARKS AND OTHER RECREATIONAL AND CULTURAL

RESOURCES

CHAPTER 309. ARTS AND ENTERTAINMENT DISTRICTS

Sec. 309.001. ARTS AND ENTERTAINMENT DISTRICTS. (a) A

municipality with a population of more than one million may

designate a defined area in the municipality as an arts and

entertainment district to develop a public and private

collaboration that plays a vital role in the cultural life and

development of the community in the district.

(b) The municipality shall develop the area in the district so

that it contributes to the public through interpretive,

educational, and recreational uses.

(c) The municipality may solicit grants and donations for the

development of the district.

(d) The municipality may provide incentives to persons to

develop the area in the district for public purposes.

(e) The municipality may provide tax breaks to persons in the

district to develop the district for public purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

482, Sec. 1, eff. June 16, 2007.



CHAPTER 315. MISCELLANEOUS PROVISIONS RELATING TO MUNICIPAL PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

LOCAL GOVERNMENT CODE

TITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

SUBTITLE A. MUNICIPAL PARKS AND OTHER RECREATIONAL AND CULTURAL

RESOURCES

CHAPTER 315. MISCELLANEOUS PROVISIONS RELATING TO MUNICIPAL PARKS

AND OTHER RECREATIONAL AND CULTURAL RESOURCES

Sec. 315.001. MUNICIPAL PARKS OUTSIDE MUNICIPAL LIMITS: CHARGES;

CUMULATIVE EFFECT WITH CHARTER PROVISIONS; LIABILITY. (a) The

governing body of a municipality with a park or playground

outside the municipal limits may fix and collect reasonable

charges for use of the facilities by the public. All proceeds

from the charges shall be used for the support, maintenance, and

improvement of the municipal parks and playgrounds.

(b) The provisions of this title relating to the acquisition,

operation, and maintenance of parks or playgrounds outside the

municipal limits are cumulative of powers provided by a municipal

charter, and the municipal charter may provide different powers

in that regard.

(c) A municipality that acquires a park or playground outside

the municipal limits is not liable for personal injuries

resulting from or caused by any defective, unsound, or unsafe

condition of the park or playground that results from or is

caused by any negligence, want of skill, or lack of care of any

governing board, officer, servant, employee, or other person with

regard to the construction, management, conduct, or maintenance

of the park or playground.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 315.002. ESTABLISHMENT OF MUNICIPAL STREETS THROUGH CERTAIN

PARKS. (a) Unless approved by a majority of the qualified

voters voting in a referendum on the question, a municipality may

not establish or dedicate a thoroughfare, public street, or alley

through property that:

(1) is dedicated or used for park purposes; and

(2) includes land owned by the state on which is situated one or

more buildings in the construction of which the state has

expended at least $50,000.

(b) A municipality may, without an election, maintain driveways

through the land described by Subsection (a) if the driveways are

for park purposes only and are not for use as general

thoroughfares.

(c) This section does not apply to the campus of an educational

institution or to the grounds of an eleemosynary institution.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 315.003. IMPROVEMENT OF PUBLIC GROUNDS BY TYPE A

GENERAL-LAW MUNICIPALITY. A Type A general-law municipality may

provide for the enclosing of, and regulate and improve, all

public grounds belonging to the municipality, and may direct and

regulate the planting and preserving of ornaments and shade trees

along streets and sidewalks and in public grounds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 315.004. SPECIAL ASSESSMENT TO PAY FOR PARKS: MUNICIPALITY

WITH 12,000 OR MORE INHABITANTS. (a) A municipality with 12,000

or more inhabitants that condemns land for laying out,

establishing, or enlarging a park, parkway, or pleasure ground

may provide by ordinance that the cost of the land and

improvements be paid for, wholly or partly to an extent not

exceeding the special benefits received, by the property owners

who own property in the vicinity of and are benefitted by the

park, parkway, or pleasure ground.

(b) The municipality may fix liens against the benefitted

property to the extent of the special benefits. Neither an

assessment nor a lien is effective against homestead property.

(c) The manner of assessing and collecting from the property

owner is the same as provided by law in connection with the

opening or widening of streets. Assessments may be made payable

in not more than 16 installments, the last maturing in not more

than 15 years, and may bear interest at a rate not exceeding

eight percent a year.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 315.005. MUNICIPAL LIBRARY IN TYPE A GENERAL-LAW

MUNICIPALITY. A Type A general-law municipality may establish a

free library in the municipality, adopt rules for the proper

management of the library, and appropriate municipal revenues for

the library's management or improvement.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 315.006. LIABILITY FOR ADVERSELY AFFECTING HISTORIC

STRUCTURE OR PROPERTY. (a) In this section, "historic structure

or property" means a historic structure as defined by Section

442.001, Government Code, or a structure or property that is

designated as historic by a political subdivision of the state,

the state, or the federal government.

(b) A person is liable to a municipality for damages if the

municipality has a demolition permit and a building permit

procedure and the person:

(1) demolishes, causes to be demolished, or otherwise adversely

affects the structural, physical, or visual integrity of a

historic structure or property that is located in the

municipality; and

(2) does not obtain the appropriate demolition or building

permit or other form of written permission from the municipality

before beginning to demolish, cause the demolition of, or

otherwise adversely affect the structural, physical, or visual

integrity of the structure or property.

(c) If the structural, physical, or visual integrity of the

structure or property is adversely affected to the extent that it

is not feasible to restore the structural, physical, or visual

integrity substantially to its former level, the damages are

equal to the cost of constructing, using as many of the original

materials as possible, a new structure or property that is a

reasonable facsimile of the historic structure or property and

the cost of attorney's, architect's, and appraiser's fees and

other costs related to the enforcement of this section. If it is

feasible to restore the structural, physical, or visual integrity

of the structure or property substantially to its former level,

the damages are equal to the cost of the restoration, using as

many of the original materials as possible, and the cost of

attorney's, architect's, and appraiser's fees and other costs

related to the enforcement of this section.

(d) Instead of accepting monetary damages, the municipality may

permit the liable person to construct, using as many of the

original materials as possible, a structure or property that is a

reasonable facsimile of the demolished historic structure or

property or to restore, using as many of the original materials

as possible, the historic structure or property and to pay the

cost of attorney's, architect's, and appraiser's fees and other

costs related to the enforcement of this section.

(e) Damages recovered under this section shall be deposited in a

special fund in the municipal treasury and may be used only to

construct, using as many of the original materials as possible, a

structure or property that is a reasonable facsimile of the

demolished historic structure or property, to restore, using as

many of the original materials as possible, the historic

structure or property, or to restore another historic structure

or property, as determined by the municipality.

(f) The construction of a facsimile structure or property under

Subsection (d) or (e) must be undertaken at the location

designated by the municipality, which may be the same location as

that of the demolished historic structure or property.

(g) The municipality may make contracts and adopt ordinances as

necessary to carry out this section.

(h) Each municipality shall file in the real property records of

the county clerk's office of each county in which the

municipality is located a verified written instrument listing

each historic structure or property that is located in the

municipality and county and is designated as historic by a

political subdivision of the state by:

(1) the street address, if available in the municipal files;

(2) the legal description of the real property on which the

structure or property is located; and

(3) the name of the owner of the real property, if the name is

available in the municipal files.

(i) Subsections (a) through (g) of this section apply only to a

historic structure or property on or after the date the

instrument has been filed under Subsection (h) and indexed.

(j) A person is liable to the Texas Historical Commission for

damages if:

(1) the person:

(A) demolishes, causes to be demolished, or otherwise adversely

affects the structural, physical, or visual integrity of a

historic structure or property that is located in the

municipality; and

(B) does not obtain the appropriate demolition or building

permit or other form of written permission from the municipality

before beginning to demolish, cause the demolition of, or

otherwise adversely affect the structural, physical, or visual

integrity of the structure or property; and

(2) the commission determines that the municipality has not

filed a civil action under Subsection (b) and has not taken

appropriate action to carry out Subsection (d) before the 90th

day after the date the action described by Subdivision (1)(A)

occurs.

(k) If the Texas Historical Commission makes a determination

under Subsection (j)(2), the commission may enforce this section,

and the municipality may not act under this section. Damages

recovered under this subsection shall be deposited in the Texas

preservation trust fund account.

Added by Acts 1991, 72nd Leg., ch. 594, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 109, Sec. 22, eff.

Aug. 30, 1995.



CHAPTER 316. COUNTY USE FEES

LOCAL GOVERNMENT CODE

TITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

SUBTITLE B. COUNTY PARKS AND OTHER RECREATIONAL AND CULTURAL

RESOURCES

CHAPTER 316. COUNTY USE FEES

SUBCHAPTER A. GENERAL AUTHORITY

Sec. 316.001. AUTHORITY TO SET AND COLLECT FEES. Except as

provided by Section 316.002, the commissioners court of a county

may set and collect fees:

(1) for the use of county recreational facilities, including

facilities constructed or installed in a county park;

(2) for the use of recreational services provided by the county;

(3) for the rental or sale of recreational supplies by the

county in conjunction with the provision of county recreational

facilities or services; or

(4) for admission to a county park, if approved by a majority of

the qualified voters of the county voting on the issue at a

referendum election, which the commissioners court may order and

hold for that purpose.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 424, Sec. 1, eff. Aug. 28,

1989.

Sec. 316.002. EXCEPTIONS. This chapter does not authorize the

commissioners court to set or collect a fee:

(1) for the use of a toilet or other restroom facility;

(2) for the sale of water for human consumption; or

(3) for the use of a team sports facility, including a baseball,

football, basketball, volleyball, or soccer facility, by a sports

team composed primarily of minors and sponsored and supported by

a nonprofit organization.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 424, Sec. 2, eff. Aug. 28,

1989.

Sec. 316.003. AMOUNT OF FEES. (a) Except as provided by

Subsection (b), the commissioners court may not set the fees in

amounts that would produce more total revenue in a year than is

necessary to pay the annual expense of providing all county

recreational facilities and services.

(b) The commissioners court may set the fee for admission to a

county park in an amount not to exceed the maximum amount

provided by law for entrance to a state park.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 424, Sec. 3, eff. Aug. 28,

1989.

Sec. 316.004. SPECIAL CIRCUMSTANCES; WAIVER. The commissioners

court may set and collect the fees in different amounts or may

waive the fees in consideration of the following factors:

(1) the time of the day at which or the day of the week on which

a facility or service is used;

(2) the size of a group wishing to use a facility or service;

(3) the special circumstances of certain classes of persons,

including elderly persons and indigent persons; or

(4) other factors that the court considers to justify a

different fee or the waiver of a fee.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 316.005. DISPOSITION OF FEES. Fees collected under this

chapter shall be deposited in the general fund of the county, and

fees collected for admission to a county park may be used only to

maintain or improve the county park the admission for which the

fees were collected.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 424, Sec. 4, eff. Aug. 28,

1989.

SUBCHAPTER B. MISCELLANEOUS PROVISIONS

Sec. 316.021. MUSEUMS AND HISTORIC SITES IN POPULOUS COUNTIES.

(a) The commissioners court of a county with a population of 2.2

million or more may charge and collect a fee from the general

public for admission to a county-operated museum, historical

site, historical building, or other similar building or site.

(b) The commissioners court by order may set the admission fee

authorized by this section.

(c) Admission fees charged and collected under this section

shall be placed in a county special fund to be used by the

commissioners court for the payment of costs associated with the

administration, maintenance, security, or staffing necessary to

operate the building or site. The special fund may not be

expended for purposes other than those associated with the

building or site.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 669, Sec. 93, 94, eff. Sept.

1, 2001.

Sec. 316.022. MUSEUMS AND HISTORIC SITES IN CERTAIN COUNTIES

OPERATED BY NONPROFIT ORGANIZATIONS. (a) The commissioners

court of a county with a population of 2.2 million or more may

enter into a contract with a nonprofit organization authorizing

the nonprofit organization to:

(1) manage and operate a museum, historical site, historical

building, or similar building or site in the county; and

(2) charge and collect a fee from the general public for

admission to the museum, historical site, historical building, or

similar building or site if the nonprofit organization is not

obligated to the county for capital improvements to the museum,

historical site, historical building, or similar building or

site.

(b) The commissioners court by order shall set the admission fee

authorized by the contract.

(c) The funds generated by the admission fees are not required

to be deposited in the county treasury.

(d) The nonprofit organization may spend funds generated by the

admission fees for the payment of costs associated with the

administration, maintenance, security, or staffing necessary to

operate the building or site as approved by the commissioners

court and provided by the contract. The funds may not be spent

for purposes other than those associated with the building or

site.

(e) In this section, "nonprofit organization" means a private,

nonprofit, tax-exempt organization described by Section

501(c)(3), Internal Revenue Code of 1986 (26 U.S.C. Section

501(c)(3)), as amended.

Added by Acts 1997, 75th Leg., ch. 800, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 95, eff.

Sept. 1, 2001.



CHAPTER 317. ABANDONMENT OF COUNTY PARKS

LOCAL GOVERNMENT CODE

TITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

SUBTITLE B. COUNTY PARKS AND OTHER RECREATIONAL AND CULTURAL

RESOURCES

CHAPTER 317. ABANDONMENT OF COUNTY PARKS

Sec. 317.001. HEARING. On the application of any person, the

commissioners court of a county shall hold a hearing to determine

if land dedicated as a county park is undesirable for park

purposes and if the park should be closed and abandoned. The

commissioners court may conduct such a hearing on its own motion.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 317.002. NOTICE OF HEARING. (a) Notice of the time and

place of the hearing shall be published in a newspaper published

in the county. The notice must be in English and must be

published once a week for three consecutive weeks before the

hearing, with the first publication appearing before the 21st day

before the date of the hearing.

(b) If no newspaper is published in the county, the

commissioners court shall post the notice at the courthouse door.

The notice must remain posted for at least 21 consecutive days

preceding the date of the hearing.

(c) The notice must:

(1) contain a brief description of the land;

(2) state that at the hearing the commissioners court will

determine whether the park should be closed and abandoned; and

(3) direct all interested persons desiring to protest the

closing and abandonment to appear at the time and place of the

hearing.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 317.003. ACTION AT HEARING. (a) At the hearing, the

commissioners court shall:

(1) hear evidence as to whether the land is desirable for park

purposes; and

(2) make a full investigation as to whether the public interest

would be better served by the retention and maintenance of the

land as a county park or by the closing and abandonment of the

park.

(b) After the hearing, the commissioners court shall enter in

its minutes an order retaining the park or abandoning and closing

the park, according to its determination as to the best public

interest.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 317.004. EFFECT OF ABANDONMENT. (a) If the commissioners

court orders that the park be closed and abandoned, the

dedication of the land for that purpose expires, and the owner of

the land holds fee simple title unencumbered by the dedication.

(b) To be vested with an unencumbered title under this section,

the owner of the land must pay to the state and each political

subdivision any taxes due on the land at the time the land was

conveyed to the county for park purposes.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 318. HISTORIC PRESERVATION BY COUNTIES

LOCAL GOVERNMENT CODE

TITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

SUBTITLE B. COUNTY PARKS AND OTHER RECREATIONAL AND CULTURAL

RESOURCES

CHAPTER 318. HISTORIC PRESERVATION BY COUNTIES

SUBCHAPTER A. COUNTY HISTORICAL COMMISSION

Sec. 318.001. DEFINITION. In this subchapter, "commission"

means the county historical commission.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 318.002. ESTABLISHMENT. The commissioners court of a

county may appoint a county historical commission for the purpose

of initiating and conducting programs suggested by the

commissioners court and the Texas Historical Commission for the

preservation of the county's historic cultural resources.

Programs suggested by the Texas Historical Commission must be

consistent with the statewide preservation plan. In suggesting

programs, the Texas Historical Commission shall consider the

fiscal and human resources the county has to conduct the

programs.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 377, Sec. 1, eff. Sept. 1,

2001.

Sec. 318.003. COMPOSITION; TERM. (a) The commission must be

composed of at least seven residents of the county. Members of

the commission must be individuals who broadly reflect the age,

ethnic, and geographic diversity of the county.

(b) The members of the commission shall be appointed during the

month of January of odd-numbered years and are appointed for a

term of two years. The commissioners court shall fill a vacancy

on the commission for the remainder of the unexpired term.

(c) Each commission member must have an interest in historic

preservation and an understanding of local history and resources.

(d) The commissioners court shall provide to the Texas

Historical Commission a list of appointed members and the mailing

address of each member.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 377, Sec. 1, eff. Sept. 1,

2001.

Sec. 318.004. APPOINTMENT BY STATE. If the commissioners court

fails to appoint a commission by April 1 of each odd-numbered

year, the Texas Historical Commission may appoint the commission

after 30 days' written notice to the commissioners court of its

intention to do so. The county judge shall serve as commission

chair during any interim period.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 377, Sec. 1, eff. Sept. 1,

2001.

Sec. 318.005. MEETINGS. (a) The commission shall meet at least

four times each year and may meet as often as the commission may

determine under rules adopted by it for its own regulation.

(b) All meetings of the commission shall be conducted in

accordance with the open meetings law, Chapter 551, Government

Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 377, Sec. 1, eff. Sept. 1,

2001.

Sec. 318.006. RESOURCE IDENTIFICATION. (a) The commission

should institute and carry out a continuing survey of the county

to determine the existence of historic buildings and other

historical and archeological sites, private archeological

collections, important endangered properties, or other historical

features within the county, and should report the data collected

to the commissioners court and the Texas Historical Commission.

(b) The commission should develop and maintain its inventory of

surveyed individual properties and districts in accordance with

standards established by the Texas Historical Commission.

(c) The commission should establish a system for the periodic

review and assessment of the condition of designated properties

in the county, including Recorded Texas Historic Landmarks, State

Archeological Landmarks, and individual historic properties or

districts listed in the National Register of Historic Places. The

commission should report the results of the review and assessment

to the Texas Historical Commission.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 377, Sec. 1, eff. Sept. 1,

2001.

Sec. 318.007. EDUCATION. The commission should strive to create

countywide awareness and appreciation of historic preservation

and its benefits and uses.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 377, Sec. 1, eff. Sept. 1,

2001.

Sec. 318.008. REPORTS AND RECOMMENDATIONS. (a) In order to

inform the commissioners court and the Texas Historical

Commission of the commission's needs and programs, the commission

shall make an annual report of its activities and recommendations

to the commissioners court and to the Texas Historical Commission

before the end of each calendar year. The commission may make as

many other reports and recommendations as it sees fit.

(b) The commission shall make recommendations to the

commissioners court and the Texas Historical Commission

concerning the acquisition and designation of property, real or

personal, that is of historical or archeological significance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 377, Sec. 1, eff. Sept. 1,

2001.

Sec. 318.009. FISCAL AND HUMAN RESOURCES. (a) The

commissioners court may pay the necessary expenses of the

commission.

(b) The commissioners court may make agreements with

governmental agencies or private organizations and may

appropriate funds from the general fund of the county for the

purpose of:

(1) erecting historical markers and monuments;

(2) purchasing objects and collections of objects that are

historically significant to the county;

(3) preparing, publishing, and disseminating, by sale or

otherwise, a history of the county;

(4) hiring professional staff and consultants;

(5) providing matching funds for grants; and

(6) funding other programs or activities as suggested by the

Texas Historical Commission and the commissioners court.

(c) The Texas Historical Commission may make grants available to

the commission, subject to the budgetary authority and approval

of the commissioners court, to carry out the purposes of this

chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 377, Sec. 1, eff. Sept. 1,

2001.

Sec. 318.010. RESOURCE INTERPRETATION. (a) The commission

shall review applications for Official Texas Historical Markers

to determine the accuracy, appropriateness, and completeness of

the application.

(b) The commission should establish a system for the periodic

review, assessment, and maintenance of Official Texas Historical

Markers in the county.

(c) The commission should work to promote historic and cultural

sites in the county to develop and sustain heritage tourism.

(d) The commission may:

(1) operate and manage any museum owned or leased by the county;

(2) acquire artifacts and other museum collections in the name

of the museum or the commission; and

(3) supervise any employees hired by the commissioners court to

operate the museum.

(e) In operating museums, the commission shall adhere to

professional standards in the care, collection, management, and

interpretation of artifacts.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 377, Sec. 1, eff. Sept. 1,

2001.

Sec. 318.0101. PLANNING. The commission should work in

partnership with other preservation entities in the county to

prepare a plan for the preservation of the county's historic and

cultural resources. The commission should use the Texas

Historical Commission's statewide preservation plan for guidance.

Added by Acts 2001, 77th Leg., ch. 377, Sec. 1, eff. Sept. 1,

2001.

Sec. 318.0102. LEADERSHIP AND TRAINING. (a) The Texas

Historical Commission shall make orientation materials and

training available to all county historical commissions.

(b) The commission should strive to be represented at

informational or educational meetings sponsored by the Texas

Historical Commission at least twice each year.

(c) The commission, with assistance from the Texas Historical

Commission, shall carry out board and volunteer training.

Added by Acts 2001, 77th Leg., ch. 377, Sec. 1, eff. Sept. 1,

2001.

Sec. 318.012. HISTORIC SITE TAX EXEMPTION. (a) The

commissioners court may establish a program under which the

commission:

(1) receives and reviews applications that are filed with the

county and that request a property tax exemption under Section

11.24, Tax Code; and

(2) recommends to the commissioners court whether to grant the

exemption and, if the grant of the exemption is recommended, how

much of the property's assessed value should be exempt from

taxation.

(b) The commission may examine the property that is granted the

exemption on recommendation of the commission and recommend to

the commissioners court whether the exemption should be withdrawn

because of changed circumstances involving the property.

(c) A person is entitled to appear before the commissioners

court and state any objections to a recommendation made by the

commission under this section regarding property owned by the

person.

(d) The commissioners court may require a person whose property

is granted the exemption to notify the commission of any plans

the person may have to modernize the property or change it in any

other manner.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 318.013. CONTRACTS FOR LEASE OR MANAGEMENT OF LANDMARKS.

(a) The commissioners court may, on recommendation of the

commission or other interested persons, contract with a private

person for the lease or management of any county-owned real

estate or structure that is designated by the Texas Historical

Commission as a Recorded Texas Historic Landmark considered

worthy of preservation because of its history, culture, or

architecture.

(b) The contract must be drawn in consultation with the

commission and must specify the duties of the contracting party,

including duties as to:

(1) maintenance and repairs;

(2) providing public access;

(3) restricting inappropriate commercial uses; and

(4) promoting preservation of the historic, cultural, or

architectural aspects of the landmark.

(c) The contract may be handled in the same manner as a contract

for professional services rendered to a county, such as a

contract for architectural or engineering services, if the

contract is with a nonprofit organization chartered in this

state.

(d) The contract may be for a period of years as determined by

the commissioners court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. SUPPORT OF PRIVATE ORGANIZATIONS

Sec. 318.021. APPROPRIATIONS TO HISTORICAL FOUNDATIONS: CERTAIN

COUNTIES. The commissioners court of a county with a population

of 239,000 to 825,000 may appropriate money from the general fund

of the county to a historical foundation or organization in the

county for the purpose of purchasing, constructing, restoring,

preserving, maintaining, or reconstructing historical landmarks,

buildings, and furnishings that are of historical significance to

the county. The foundation or organization must be incorporated

under the law of this state as a nonprofit corporation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 100, eff. Sept. 1,

1991; Acts 1999, 76th Leg., ch. 972, Sec. 1, eff. June 18, 1999;

Acts 2001, 77th Leg., ch. 669, Sec. 96, eff. Sept. 1, 2001.



CHAPTER 319. HORTICULTURAL AND AGRICULTURAL EXHIBITS IN COUNTIES

LOCAL GOVERNMENT CODE

TITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

SUBTITLE B. COUNTY PARKS AND OTHER RECREATIONAL AND CULTURAL

RESOURCES

CHAPTER 319. HORTICULTURAL AND AGRICULTURAL EXHIBITS IN COUNTIES

Sec. 319.001. ANNUAL EXHIBITS. The commissioners court of a

county may provide for annual exhibits of horticultural,

agricultural, livestock, mineral, and other products that are of

interest to the community.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 319.002. MUSEUMS, BUILDINGS, AND IMPROVEMENTS. To aid in

the exhibition of products listed in Section 319.001, the

commissioners court of a county may establish and maintain a

museum, building, or other improvement in the county or at any

other location in the United States at which a fair or exposition

is being held.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 319.003. COOPERATIVE EFFORTS. (a) Two or more counties

may cooperate with one another and a county may cooperate with

local interests to construct the museum, building, or other

improvement or to aid and share expenses in the exhibition of

products listed in Section 319.001.

(b) A municipality, water improvement district, or water control

and improvement district may cooperate with the commissioners

court of a county for a purpose stated by Subsection (a) and may

appropriate money to aid in the purpose.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 319.004. CONTRACTS AND LEASES. (a) The commissioners

court of a county may contract for the complete management of,

and for the conducting, maintenance, use, and operation of,

buildings, improvements, and exhibits authorized by this chapter

or by Subchapter B, Chapter 1473, Government Code.

(b) The commissioners court may lease the buildings,

improvements, or exhibits.

(c) A contract or lease made under this section must be

evidenced by an order of the commissioners court and entered in

the minutes of the court.

(d) The commissioners court may permit the use of a building,

improvement, or exhibit for any public purpose the court

determines to be of benefit to the county and its residents.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 68, eff. Aug. 28,

1989; Acts 2001, 77th Leg., ch. 1420, Sec. 8.315, eff. Sept. 1,

2001.

Sec. 319.005. REVENUE. The commissioners court of a county may

use the net revenue derived from the use of a building,

improvement, or exhibit authorized by this chapter or by

Subchapter B, Chapter 1473, Government Code, for the management,

operation, maintenance, development, improvement, or promotion of

activities authorized under this chapter or under Subchapter B,

Chapter 1473, Government Code, or for any other public purpose.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 68, eff. Aug. 28,

1989; Acts 2001, 77th Leg., ch. 1420, Sec. 8.316, eff. Sept. 1,

2001.



CHAPTER 320. PARK BOARD AND PARK BONDS: COUNTIES WITH POPULATION OF 5,000 OR MORE

LOCAL GOVERNMENT CODE

TITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

SUBTITLE B. COUNTY PARKS AND OTHER RECREATIONAL AND CULTURAL

RESOURCES

CHAPTER 320. PARK BOARD AND PARK BONDS: COUNTIES WITH POPULATION

OF 5,000 OR MORE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 320.001. ELIGIBLE COUNTIES. The commissioners court of a

county with a population of 5,000 or more by order may adopt this

chapter for the purpose of acquiring, improving, equipping,

maintaining, financing, and operating one or more public parks.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 320.002. DEFINITION. In this chapter, "board" means the

board of park commissioners.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 320.003. CREATION OF PARKS BOARD. (a) The order adopting

this chapter must specify whether the powers and duties provided

by this chapter will be exercised and performed by the

commissioners court or by a board of park commissioners to be

created for that purpose.

(b) If a board is created, the commissioners court shall

transfer to the board jurisdiction and control of the parks with

respect to which the commissioners court adopted this chapter.

(c) The commissioners court may from time to time adopt this

chapter with respect to one or more other parks and may appoint

another board for those parks.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 320.004. EXERCISE OF POWERS BY COMMISSIONERS COURT. (a)

If a board is not created, the commissioners court shall exercise

the powers and perform the duties of the board, and references in

this chapter to the board are considered to be references to the

commissioners court.

(b) If creation of a board is declared by a court to be invalid,

the commissioners court shall exercise the powers and perform the

duties of the board under this chapter, and the prior acts of the

board are considered to have been acts of the commissioners

court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. BOARD OF PARK COMMISSIONERS

Sec. 320.021. COMPOSITION; TERM; QUALIFICATIONS. (a) The board

must be composed of seven members appointed by the commissioners

court.

(b) Members of the board serve for terms of two years, with the

terms of three or four members expiring February 1 of each year.

In appointing the initial board, the commissioners court shall

designate three members to serve for a term expiring February 1

following their appointment and four members to serve for a term

expiring the next February 1. The commissioners court shall make

the necessary appointments each January.

(c) A park commissioner must be a qualified voter of the county.

A park commissioner may not be an officer or employee of the

county or of a municipality in the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 320.022. VACANCY. A vacancy on the board shall be filled

by appointment of the commissioners court for the unexpired term.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 320.023. OATH; BOND. (a) Within 15 days after the date a

park commissioner is appointed, the commissioner must qualify by

taking the official oath and by filing a good and sufficient bond

with the county clerk.

(b) The bond must be:

(1) payable to the county judge;

(2) in an amount prescribed by the commissioners court of $5,000

or more; and

(3) conditioned that the commissioner will faithfully perform

the duties of park commissioner, including the proper handling of

all money that comes into the hands of the commissioner in the

commissioner's capacity as park commissioner.

(c) The board shall pay the cost of the bond.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 320.024. CERTIFICATE OF APPOINTMENT. A certificate of

appointment executed by the county judge and attested by the

county clerk shall be filed in the office of the county clerk.

The certificate is conclusive evidence of the proper appointment

of the park commissioner.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 320.025. ORGANIZATION; MEETINGS. (a) The board shall

elect from its membership a chairman, vice-chairman, secretary,

and treasurer, except that the first chairman of the board shall

be designated by the commissioners court at the time of

appointment of the first board. The member designated as the

first chairman serves in that capacity until the expiration of

the term to which the member was appointed or until the member

vacates office during that term.

(b) The offices of secretary and treasurer may be held by the

same person. If either the secretary or treasurer is absent or

unavailable, the other may act for and perform the duties of the

absent or unavailable officer.

(c) The board shall hold regular meetings at times to be fixed

by the board and may hold special meetings as necessary.

(d) The board may act on the vote of a majority of a quorum.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 320.026. EXPENSES. A park commissioner is entitled to

compensation for all necessary expenses, including travel

expenses, incurred in the performance of park commissioner

duties.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 320.027. CONFLICT OF INTEREST. (a) A park commissioner or

employee of the board may not acquire a direct or indirect

pecuniary interest in any improvements, concessions, equipment,

or business located in or related to a public park administered

by the board.

(b) A park commissioner may not have a direct or indirect

interest in a contract or proposed contract for construction,

materials, or services in connection with or related to a park

administered by the board.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 320.028. SEAL. The board shall adopt a seal, and the seal

shall be placed on each lease, deed, or other instrument usually

executed under seal and on any other instrument as required by

the board.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 320.041. OPERATION AND MAINTENANCE OF PARKS. (a) Subject

to the supervision of the commissioners court, the board shall

maintain and operate the parks under its administration.

(b) The commissioners court may transfer to a previously created

board jurisdiction and control of one or more additional parks if

the transfer will not impair the contract rights of the holders

of any outstanding revenue bonds.

(c) The board shall exercise its powers and perform its duties

in respect to the additional parks in a manner that will not

infringe on the rights of the holders of outstanding revenue

bonds. The board may not operate or maintain the additional parks

in a manner that will compete with or reduce the revenues of park

properties or facilities the income of which has been pledged to

the payment of outstanding revenue bonds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 320.042. PERSONNEL. (a) The board may employ permanent or

temporary personnel, including secretaries, stenographers,

bookkeepers, accountants, technical experts, and other agents.

(b) The board shall determine the qualifications, duties, and

compensation of employees.

(c) The board may employ a manager for one or more parks. The

board may give the manager full authority for the management and

operation of parks, subject to the direction and orders of the

board and the commissioners court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 320.043. DEPOSITORIES AND DISBURSEMENTS; AUDITS. (a) The

commissioners court shall select one or more depositories for

funds belonging to or under the control of the board other than

bond proceeds or revenues and funds pledged to the payment of

revenue bonds. The commissioners court shall select the

depositories on the basis of competitive bids substantially in

the manner provided by law for county funds. The deposits must be

secured substantially in the manner and amount prescribed by law

for county funds.

(b) The county auditor shall maintain a current audit of the

board's funds and shall prepare monthly and annual audit reports.

The reports shall be filed with the commissioners court and with

the board and must be available for public inspection at all

reasonable times during office hours on business days.

(c) A warrant or check for the withdrawal of board funds must be

signed by an officer of the board or, if designated by an order

or resolution of the board, by a bonded employee of the board,

and must be countersigned by the county auditor.

(d) The board may disburse funds under its control for any

lawful purpose for the benefit of a park under its control.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 320.044. CONTRACTS. (a) The board may enter a contract,

including a lease or other agreement, with any person as the

board considers necessary or convenient to carry out the purposes

and powers granted by this chapter, including a contract

connected with, incident to, or affecting the acquisition,

financing, construction, equipment, maintenance, or operation of

a facility located or to be located in or pertaining to a park

under its control.

(b) A contract may be on terms and conditions and for the length

of time as agreed to by the board.

(c) To be effective, a contract must be:

(1) authorized by order or resolution of the board;

(2) executed by the board chairman or vice-chairman;

(3) attested by the secretary or treasurer; and

(4) approved by the commissioners court.

(d) A contract is binding on the board and the county without

reference to any other law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 320.045. RULES. Subject to the approval of the

commissioners court, the board may adopt reasonable rules

concerning the use of any park administered by the board.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 320.0455. RULES IN A POPULOUS COUNTY; PENALTY FOR

VIOLATIONS. (a) This section applies to a county with a

population of 2.8 million or more.

(b) Subject to the approval of the commissioners court, the

board may adopt reasonable rules concerning the use of any park

administered by the board.

(c) A person commits an offense if the person violates a rule

approved by the commissioners court under Subsection (b). An

offense under this subsection is a Class C misdemeanor.

(d) Fines collected under Subsection (c) shall be deposited in

the county's general fund.

Added by Acts 1999, 76th Leg., ch. 1059, Sec. 1, eff. Sept. 1,

1999.

Sec. 320.046. GRANTS. The board may accept grants and

gratuities in any form and from any source approved by the board

and the commissioners court, including the government of the

United States, this state, a public or private corporation, or

any other person, for the benefit of one or more parks

administered by the board or for the use of the board with

respect to one or more of those parks.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 320.047. FINANCIAL STATEMENT; BUDGET. (a) On or

immediately after January 1 of each year, the board shall prepare

and file with the commissioners court a complete financial

statement showing the financial status of the board and the

properties, funds, and indebtedness under the administration of

the board.

(b) The financial statement must show separately all information

concerning:

(1) revenue bonds;

(2) the gross revenues from properties or facilities the net

revenues of which are pledged to the payment of the revenue bonds

and the expenditures from those gross revenues; and

(3) money appropriated by the county for operation and

maintenance expenses.

(c) At the same time the financial statement is filed with the

commissioners court, the board shall file with the county

auditor:

(1) a copy of the financial statement; and

(2) a proposed budget for the board's needs for the current

calendar year.

(d) In counties subject to Subchapter B, Chapter 111, the county

auditor shall include the proposed budget as part of the county

budget prepared and submitted to the commissioners court.

(e) The board shall operate the properties and facilities the

net revenues of which are pledged to the payment of revenue bonds

in a manner that will produce gross revenues sufficient to pay

the operation and maintenance expenses and all payments required

under the bond order, so that it is unnecessary to appropriate

tax money for the operation and maintenance or for the revenue

bond payments.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 320.048. SUITS; LEGAL SERVICES. (a) The board may sue and

be sued in its own name.

(b) The county attorney shall perform all necessary legal

services for the board.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 320.049. RECORDS. The board shall keep a complete account

of each board meeting and proceeding and shall maintain the

records of the board in a secure manner. The records are the

property of the board and are subject to inspection by the

commissioners court and other county officers at all reasonable

times during office hours on business days. The preservation,

microfilming, destruction, or other disposition of the records of

the board is subject to the requirements of Subtitle C, Title 6,

Local Government Code, and rules adopted under that subtitle.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 61, eff. Sept. 1,

1989.

Sec. 320.050. SUPERVISION BY COMMISSIONERS COURT. (a)

Notwithstanding any other provision of this chapter, the board is

subject to the supervision of the commissioners court in the

exercise of all rights, powers, and privileges and in the

performance of all duties.

(b) The commissioners court must approve all contracts, leases,

deeds, and other agreements made or granted by the board. An

appropriate entry in the minutes of the commissioners court is

sufficient evidence of approval.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER D. REVENUE BONDS

Sec. 320.071. ISSUANCE; PURPOSE. (a) For the purpose of

providing funds to acquire, improve, equip, and repair any park

administered by the board, or for the acquisition by construction

or otherwise of any facilities to be used in or connected with or

incident to such a park, the county may from time to time issue

revenue bonds.

(b) The bonds are fully negotiable instruments under Chapter 3,

Business & Commerce Code, and other laws of this state.

(c) Included among the properties, improvements, and facilities

that may be acquired through the issuance of bonds are stadiums,

coliseums, auditoriums, athletic fields, pavilions, and buildings

and grounds for assembly, including parking facilities or other

improvements incident to those facilities.

(d) The bonds must be authorized by an order adopted by the

commissioners court.

(e) The bonds must be issued in the name of the county, signed

by the county judge, attested by the county clerk, and impressed

with the seal of the commissioners court. The signature of the

county judge or the signature of the county clerk may be a

facsimile signature, and the seal of the commissioners court may

be a facsimile seal, as provided in the bond order. The interest

coupons attached to the bonds may also be executed by facsimile

signatures of officers. A facsimile signature or facsimile seal

may be lithographed, engraved, or printed.

(f) Revenue bonds must mature serially or otherwise in not more

than 40 years from their date or dates and may be sold by the

commissioners court at a price and under terms determined by the

court to be the most advantageous reasonably obtainable. The net

effective interest rate may not exceed the maximum rate provided

by Chapter 1204, Government Code.

(g) The bond order shall prescribe the details as to the bonds.

It may contain provisions for the calling of the bonds for

redemption before the respective maturity dates at particular

prices and times. Except for rights of redemption expressly

reserved in the bond order and in the bonds, the bonds are not

subject to redemption before their scheduled maturity date or

dates without the consent of the holder or holders.

(h) The bonds may be made payable at times and places in or

outside this state, as prescribed in the bond order. The bonds

may be nonregistrable or may be made registrable as to principal,

or both principal and interest, as provided in the bond order.

(i) The bonds may be issued in one or more installments and in

one or more series.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.317, eff. Sept.

1, 2001.

Sec. 320.072. ELECTION. (a) Revenue bonds may not be issued

unless authorized by a majority vote of the qualified voters of

the county voting at an election ordered for that purpose by the

commissioners court.

(b) The election shall be ordered and held, and notice of the

election shall be given, as provided by Chapter 1251, Government

Code, except that the ballot shall be printed to provide for

voting for or against the proposition: "The issuance of

$___________ in park revenue bonds payable solely from revenues."

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.318, eff. Sept.

1, 2001.

Sec. 320.073. PLEDGE OF REVENUES. (a) Revenue bonds may be

secured by a pledge of all or part of the net revenues from the

operation of the parks or from the properties or facilities. The

net revenues of any one or more contracts, operation contracts,

leases, or agreements may be pledged as the sole or as additional

security for the support of the bonds.

(b) Any revenue other than tax revenues, as specified in the

bond order, may be pledged for the support of the bonds.

(c) In the bond order, the county may reserve the right to issue

additional revenue bonds that will be on a parity with, or

subordinate to, the revenue bonds then being issued.

(d) While any of the revenue bonds are outstanding, other

obligations may not be issued against the pledged revenues except

to the extent and in the manner expressly permitted in the bond

order.

(e) In this subchapter, "net revenues" means the gross revenues

from the operation of those properties and facilities of the

parks, the net revenues of which properties and facilities are

pledged for the support of the bonds, after deduction of the

necessary and reasonable expenses of operation and maintenance of

the properties and facilities.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 320.074. PROCEEDS. (a) The proceeds of the bonds shall be

used under the restrictions provided in the bond order or in any

separate escrow agreement, or both. The holders of the bonds and

any trustee provided for in respect to the bonds have a lien on

the proceeds until so applied.

(b) From the bond proceeds, there may be set aside:

(1) an amount for payment of interest on the bonds during

construction and any additional period prescribed in the bond

order; and

(2) an amount for the interest and sinking fund or for one or

more separate reserve funds, as prescribed in the bond order, for

the benefit of payment of the bonds.

(c) Proceeds remaining after the amounts are set aside under

Subsection (b) shall be used for the payment of all expenses

necessarily incurred in the sale, issuance, and delivery of the

bonds and then for the purposes specified in the bond order and

in the bonds.

(d) Any surplus remaining after accomplishment of the bond

purposes shall be used for retiring the bonds to the extent that

they can be purchased at prevailing market prices, with any

remainder being deposited to the credit of the interest and

sinking fund.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 320.075. APPROVAL AND REGISTRATION. (a) After any bonds

have been authorized by the commissioners court, the bonds and

the records relating to their issuance shall be submitted to the

attorney general for examination and approval. The attorney

general shall approve the bonds if issued in accordance with this

subchapter.

(b) After the bonds have been approved by the attorney general,

they shall be registered by the comptroller of public accounts.

(c) When the bonds have been approved by the attorney general,

registered by the comptroller, and delivered to the purchasers,

they are incontestable.

(d) If the bonds recite that they are secured partially or

otherwise by a pledge of the proceeds of or income from any

contract, including a lease or other agreement, a copy of the

contract and of the records of the proceedings authorizing the

contract may be submitted to the attorney general with the bond

record. In that event, the approval of the bonds by the attorney

general constitutes an approval of the contract, and the contract

is incontestable except for forgery or fraud.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 320.076. FEES AND REVENUE. (a) In this section, "fee"

includes any fee, charge, or toll.

(b) The necessary and reasonable expenses of operation and

maintenance of the properties and facilities whose revenues are

pledged to the payment of the revenue bonds are a first lien on

and charge against the income of the properties and facilities.

While any of the bonds or interest remains outstanding, the board

shall charge and require the payment of fees for the use of the

properties and facilities. The board shall determine the rates of

fees charged by it for the use, operation, or lease of the

properties and facilities. Fees must be equal and uniform within

classes and must be in amounts that yield revenues at all times

at least sufficient to pay the expenses of operation and

maintenance, and to provide for the payments prescribed in the

bond order for the establishment and maintenance of the funds

provided for in the bond order, including the interest and

sinking fund and each reserve fund. The bond order may make

additional covenants with respect to the bonds and the pledged

revenues and the operation, maintenance, and upkeep of those

properties and facilities, the income of which is pledged.

(c) The commissioners court shall ensure that the fees charged

by the board are sufficient to comply with this subchapter. If

for any reason the fees are not sufficient, the commissioners

court shall impose additional fees so that the revenue will be

sufficient.

(d) If any part of the security for the bonds consists of money

to be received by the board as consideration for properties or

facilities belonging to the county but operated by a person other

than the board under a lease or operating contract, the board

shall fix and authorize fees to be charged by the person for

services rendered by the properties or facilities. The fees must

be in amounts at least sufficient to assure receipt by the board

of money that the board is committed to pay from that source for

the benefit of the revenue bonds under the bond order.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 320.077. REFUNDING BONDS. (a) The commissioners court may

issue fully negotiable revenue bonds for the purpose of refunding

bonds issued under this subchapter. An election is not necessary

for the issuance of refunding bonds.

(b) The refunding bonds may be secured in the manner provided by

this subchapter for securing original revenue bonds.

(c) Refunding bonds may be issued to refund bonds of more than

one series or issue of outstanding revenue bonds and may combine

pledges for the outstanding bonds for the security of the

refunding bonds. Refunding bonds may be secured by other and

additional revenues if the refunding bonds will not impair the

contract rights of the holders or any of the outstanding bonds

that are not to be refunded.

(d) Refunding bonds must be authorized by order of the

commissioners court and shall be executed and mature as provided

by this subchapter for original bonds.

(e) Refunding bonds must bear interest at the same or lower rate

than that of the bonds refunded unless it is shown mathematically

that a saving will result in the total amount of interest to be

paid.

(f) Refunding bonds shall be approved by the attorney general as

in the case of original bonds and shall be registered by the

comptroller of public accounts on surrender and cancellation of

the bonds to be refunded, unless the order authorizing issuance

provides that the bonds are to be sold and the proceeds deposited

in the place or places where the original bonds are payable. In

that case, the refunding bonds may be issued in an amount

sufficient to pay the interest on the original bonds to their

option or maturity date, and the comptroller shall register them

without the surrender and cancellation of the original bonds.

(g) Refunding bonds, after they have been approved by the

attorney general and registered by the comptroller, are

incontestable.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 320.078. BONDS NOT STATE OR COUNTY DEBT. (a) The revenue

bonds are not a debt of the county or of the state but are

payable solely from the revenues pledged to their payment.

(b) The principal of or interest on revenue bonds or any

refunding bonds is not a debt against the tax revenues of the

county but is solely a charge on the pledged revenues.

(c) The revenue bonds or refunding bonds may not be considered

in determining the power of the county to incur obligations

payable from taxation.

(d) Each bond must contain on its face substantially the

following provision: "The holder hereof shall never have the

right to demand payment of his obligation out of any funds raised

or to be raised by taxation."

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 320.079. MISCELLANEOUS PROVISIONS. (a) This section

applies to revenue bonds and refunding bonds issued under this

subchapter.

(b) The bond order may require that the bonds contain a recital

to the effect that they are issued pursuant to and in strict

conformity with this subchapter. That recital is conclusive

evidence of the validity of the bonds and the regularity of their

issuance.

(c) Each bond is exempt from taxation by this state or by a

municipal corporation, county, or other political subdivision or

taxing district or entity of the state.

(d) If provided for in the bond order, an indenture securing the

bonds may be entered into between, and executed by, the county

and a corporate trustee, or entered into between, and executed

by, the county and a corporate trustee and a corporate or

individual cotrustee. A corporate trustee or corporate cotrustee

must be a trust company or bank in or outside this state that has

the powers of a trust company.

(e) The bond order or any indenture may:

(1) contain provisions for protecting or enforcing the rights or

remedies of the bondholders as the commissioners court considers

reasonable and proper and not in violation of law, including

covenants setting forth the duties of the county and the board in

reference to maintenance, operation, repair, and insurance

(including insurance against loss of use and occupancy) of the

properties or facilities whose revenues are pledged, and the

custody, safeguarding, and application of the bond proceeds and

of the revenues to be received from the operation of the

properties or facilities;

(2) provide for the flow of funds and the establishment and

maintenance of the interest and sinking fund, reserve fund or

funds, and other funds; and

(3) include additional covenants with respect to the bonds and

the pledged revenues and the operation, maintenance, and upkeep

of those properties and facilities the income of which is

pledged, as the commissioners court considers appropriate.

(f) Any bank or trust company in this state may act as

depository for the proceeds obtained from the sale of the bonds.

The depository shall be selected by the commissioners court

without the necessity of seeking competitive bids and without

reference to any other statute. The money deposited must be

secured in the manner and amount as prescribed by the

commissioners court or by the bond order, indenture, or separate

escrow agreement.

(g) The bond order shall provide for and designate the

depository or depositories of the interest and sinking fund,

reserve fund or funds, and any other funds established by the

order. The depository or depositories may be any bank or trust

company in or outside this state and may be selected and

designated without the necessity of seeking competitive bids and

without reference to any other statute. The money in those funds

must be secured in the manner and to the extent as provided in

the bond order, and the bond order may require that the money be

secured by direct obligations of the United States or obligations

unconditionally guaranteed by the United States.

(h) The bond order or indenture may:

(1) set forth the rights and remedies of the bondholders and of

the trustee, and may, subject to Subsection (i), restrict the

individual rights of action of the bondholders; and

(2) set forth and contain other provisions and covenants as

considered reasonable and proper for the security of the

bondholders, including:

(A) provisions prescribing occurrences that constitute events of

default and the terms and conditions on which any or all of the

bonds become due, or may be declared to be due, before maturity;

and

(B) provisions as to the rights, liabilities, powers, and duties

arising from the breach by the board or by the commissioners

court of any of its duties or obligations.

(i) Any holders of the bonds or of interest coupons originally

attached to the bonds may either at law or in equity, by suit,

action, mandamus, or other proceeding, enforce and compel

performance of all duties required by this subchapter to be

performed by the board or by the commissioners court, including:

(1) the making and collection of reasonable and sufficient fees,

charges, and tolls for the use of the properties and facilities

the income of which is pledged;

(2) the segregation of the income and revenues of such

properties and facilities; and

(3) the application of the income and revenues pursuant to the

bond order, indenture, and this subchapter.

(j) The bond order or the indenture may contain provisions to

the effect that while any bonds are outstanding either as to

principal or interest, no free service may be rendered by any of

the properties or facilities the income of which is pledged.

(k) The bonds are negotiable instruments under Chapter 3,

Business & Commerce Code, and are legal and authorized

investments for banks, savings banks, trust companies, savings

and loan associations, insurance companies, fiduciaries,

trustees, guardians, and for the sinking funds of municipalities,

counties, school districts, and other political subdivisions or

corporations of this state. The bonds are eligible to secure the

deposit of public funds of this state and of a municipality,

county, school district, or other political subdivision or

corporation of this state. The bonds are lawful and sufficient

security for those deposits to the extent of their face value

when accompanied by all unmatured appurtenant coupons.

(l) The bond order, the indenture, and this subchapter

constitute an irrevocable contract between the board and

commissioners court and the holders of the bonds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 321. PARKS BOARD AND PARK BONDS: ISLAND PARKS OF COASTAL COUNTIES

LOCAL GOVERNMENT CODE

TITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

SUBTITLE B. COUNTY PARKS AND OTHER RECREATIONAL AND CULTURAL

RESOURCES

CHAPTER 321. PARKS BOARD AND PARK BONDS: ISLAND PARKS OF COASTAL

COUNTIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 321.001. ELIGIBLE COUNTIES. (a) A county that borders on

the Gulf of Mexico and that has within its boundaries one or more

islands or parts of islands suitable for park purposes may act

under this chapter for the purpose of improving, equipping,

maintaining, financing, and operating one or more parks on those

islands.

(b) The suitability of an island or part of an island for park

purposes is conclusively established when the commissioners court

of the county by order makes a finding that the island or part of

an island is suitable for park purposes.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 321.002. DEFINITION. In this chapter, "board" means the

board of park commissioners.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 321.003. CREATION OF PARKS BOARD. The commissioners court

by order may create a board to be known as the Board of Park

Commissioners.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 321.004. EXERCISE OF POWERS BY COMMISSIONERS COURT. (a)

If the commissioners court has not attempted to create a board,

or if the creation of a board is declared by a court to be

invalid, the commissioners court may exercise the powers and

perform the duties of the board under this chapter. The

commissioners court may ratify the actions taken by a board

before the declaration of the board's invalidity.

(b) This section does not authorize the commissioners court to

limit or restrict the board from exercising the powers conferred

on the board by law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. BOARD OF PARK COMMISSIONERS

Sec. 321.021. COMPOSITION; TERM; QUALIFICATIONS. (a) The board

must be composed of seven commissioners appointed by the county

judge with the approval of the commissioners court.

(b) A commissioner serves for a term of two years from the date

of appointment.

(c) A park commissioner may not be an officer or employee of the

county or of a municipality in the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 321.022. VACANCY. A vacancy on the board shall be filled

by appointment of the county judge for the unexpired term.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 321.023. OATH; BOND. (a) Within 15 days after the date a

park commissioner is appointed, the commissioner must qualify by

taking the official oath and by filing a good and sufficient bond

with the county clerk.

(b) The bond must be:

(1) payable to the order of the county judge;

(2) approved by the commissioners court;

(3) in an amount prescribed by the commissioners court of $5,000

or more; and

(4) conditioned that the commissioner will faithfully perform

the duties of park commissioner, including the proper handling of

money that comes into the hands of the commissioner in the

commissioner's capacity as park commissioner.

(c) The board shall pay the cost of the bond.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 321.024. CERTIFICATE OF APPOINTMENT. A certificate of

appointment executed by the county judge and attested by the

county clerk shall be filed with the county clerk. The

certificate is conclusive evidence of the proper appointment of

the commissioner.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 321.025. ORGANIZATION; MEETINGS. (a) The board shall

elect from its membership a chairman, vice-chairman, secretary,

and treasurer, except that the first chairman shall be designated

by the county judge at the time of appointment of the first

board. The member designated as the first chairman serves in that

capacity until the expiration of the term to which the member was

appointed or until the member vacates office during that term.

(b) The offices of secretary and treasurer may be held by the

same person. If either the secretary or treasurer is absent or

unavailable, the other may act for and perform the duties of the

absent or unavailable officer.

(c) The board shall hold regular meetings at times to be fixed

by the board and may hold special meetings as necessary.

(d) The board may act on the majority vote of a quorum.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 321.026. EXPENSES. A park commissioner's approved

compensation and expenses shall be paid in due time by the

board's check or warrant.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 321.027. CONFLICT OF INTEREST. (a) A park commissioner or

employee of the board may not acquire a direct or indirect

pecuniary interest in any improvements, concessions, equipment,

or business located in a park administered by the board.

(b) A park commissioner or employee of the board may not have a

direct or indirect interest in any contract or proposed contract

for construction, materials, or services in connection with or

related to a park administered by the board.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 321.028. SEAL. The board shall adopt a seal, and the seal

shall be placed on each lease, deed, or other instrument usually

executed under seal and on other instruments as required by the

board.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 321.041. PERSONNEL. (a) The board may employ permanent or

temporary personnel, including secretaries, stenographers,

bookkeepers, accountants, technical experts, and other agents.

(b) The board shall determine the qualifications, duties, and

compensation of employees.

(c) The board may employ a manager for one or more parks and

give the manager full authority for the management and operation

of the parks subject only to the direction and orders of the

board.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 321.042. DEPOSITORIES AND DISBURSEMENTS. (a) Money

belonging to or under control of the board shall be deposited and

secured in substantially the manner prescribed by law for county

funds.

(b) The board shall select one or more depositories.

(c) A warrant or check for the withdrawal of money must be

signed by an officer of the board and one other commissioner or

by two bonded employees of the board. The board by resolution

entered in its minutes shall designate any employees authorized

to sign a check or warrant.

(d) The board may disburse funds under its control for any

lawful purpose for the benefit of a park under its control.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 321.043. CONTRACTS. (a) The board may without

advertisement enter into a contract, including a lease or other

agreement, with any person as the board considers necessary or

convenient to carry out the purposes and powers granted by this

chapter, including a contract connected with, incident to, or

affecting the acquisition, financing, construction, equipment,

maintenance, or operation of a facility located or to be located

in or pertaining to a park under its control.

(b) To be effective, a contract must be:

(1) approved by resolution of the board;

(2) executed by the chairman or vice-chairman; and

(3) attested by the secretary or treasurer.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 321.044. LEASES AND OPERATING AGREEMENTS. (a) Concurrent

with or at any time before the authorization for issuance of

bonds secured by a pledge of the revenues of a designated

facility of a park, the board may enter into a contract,

including a lease, with any person for the operation of the

facility. The contract must specify the consideration or specify

the method of determining the consideration. The contract may be

for a period determined by the board.

(b) The revenues from the contract may be pledged in the

resolution or indenture as security or additional security for

the revenue bonds. If the contract is concurrent with the

authorization for issuance of the bonds, the revenues constitute

the sole or substantially all the security for the bonds.

(c) The contract must require that the rentals, tolls, and

charges to be enforced by the lessee for the use or services

provided by the facility be sufficient to yield at least in the

aggregate money necessary to pay the reasonable operation and

maintenance expenses to assure proper operation and maintenance

of the facility, plus an amount that will assure income to the

board to permit and assure payments into the funds and accounts

in the manner, at the times, and in the amounts specified in the

resolution.

(d) The contract may provide that the rentals, tolls, and

charges may be sufficient to yield a reasonable profit to the

other party to the contract, but to be realized only after

payment in full of the obligation to the board.

(e) The contract may provide for payment of the annual

consideration or rental in approximately equal monthly

installments, and that failure to pay any required payment when

due may be declared to be a breach of contract entitling the

board under rules prescribed in the contract to declare the

contract forfeited and to take over the operation and maintenance

of the facility. That remedy is cumulative of all others.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 321.045. RULES. The board may adopt reasonable rules

applicable to tenants, concessioners, residents, and users of

park facilities regulating hunting, fishing, boating, camping,

and all other recreational and business privileges in the parks

under the control of the board.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 321.046. GRANTS. The board may accept grants and

gratuities in any form from any source approved by the board,

including the government of the United States, this state, a

public or private corporation, or any other person, for the

purpose of promoting, establishing, or accomplishing the

objectives, purposes, and powers provided by this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 321.047. FINANCIAL STATEMENT; BUDGET. (a) On or before

July 1 of each year, the board shall prepare and file with the

county judge a complete financial statement showing the financial

status of the board and the board's properties, funds, and

indebtedness.

(b) The financial statement must be in two parts or prepared to

show separately all information concerning:

(1) revenue bonds, the pledged income from facilities, and

expenditures of that revenue; and

(2) money appropriated to the board by the commissioners court

and realized from taxation and money realized from the sale of

tax-supported bonds previously issued by the commissioners court.

(c) At the same time the financial statement is filed, the board

shall file with the county judge a proposed budget of its needs

for the next calendar year. To the extent that the board is able

to finance its operations and to maintain its property from the

revenues of facilities the income of which is pledged to the

revenue bonds, no approval or authorization of the commissioners

court is necessary. However, the budget may involve only

anticipated supplemental expenditures.

(d) The county judge shall incorporate the requested budget in

the county budget to be prepared each year. As part of the

county's tentative budget, the items certified by the board are

subject to the procedure for county budget prescribed by Chapter

111.

(e) The board shall operate the parks under its control the

revenues of which are pledged to the payment of bonds in a manner

that will produce gross revenues sufficient to pay the operation

and maintenance expenses of the facilities without seeking from

the commissioners court the appropriation of additional money for

those expenses.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 321.048. SUITS; LEGAL SERVICES. (a) The board may sue and

be sued in its own name.

(b) The board may request from the county attorney the legal

services it requires. In addition or in the alternative, the

board may employ and compensate its own legal staff.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 321.049. RECORDS. The board shall keep a complete account

of each board meeting and proceeding and shall maintain the

records of the board in a secure manner. Those records are the

property of the board and are subject to inspection by the

commissioners court at all reasonable times during office hours

on business days. The preservation, microfilming, destruction, or

other disposition of the records of the board is subject to the

requirements of Subtitle C, Title 6, Local Government Code, and

rules adopted under that subtitle.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 62, eff. Sept. 1,

1989.

SUBCHAPTER D. REVENUE BONDS

Sec. 321.071. ISSUANCE; PURPOSE. (a) For the purpose of

providing funds for the acquisition of permanent improvements to

the island parks, or for the acquisition or construction of

facilities to be used in or connected with or incident to the

parks, the county may issue revenue bonds from time to time.

(b) The bonds are fully negotiable instruments under Chapter 3,

Business & Commerce Code, and other laws of this state.

(c) Included among the permanent improvements and facilities

that may be acquired through the issuance of bonds are bath

houses; bathing beaches; swimming pools; athletic fields; golf

courses; stadiums; coliseums; auditoriums; pavilions; buildings

and grounds for assembly, entertainment, health, and recreation;

restaurants and refreshment places; yacht basins; and landing

strips and airports.

(d) The bonds must be authorized by order of the commissioners

court passed on its own motion. The order of the commissioners

court may make covenants on behalf of the county as the court

considers necessary and advisable, and the court shall perform or

cause to be performed any covenants so made.

(e) The bonds must be issued in the name of the county, signed

by the county judge, attested by the county clerk, and impressed

with the seal of the commissioners court.

(f) The bonds must mature serially or otherwise in not more than

40 years and may be sold at a price and under terms determined by

the county to be the most advantageous reasonably obtainable. The

net effective interest rate may not exceed the maximum rate

provided by Chapter 1204, Government Code.

(g) The order authorizing the issuance of the bonds shall

prescribe the details as to the bonds. It may contain provisions

for the calling of the bonds for redemption before their

respective maturity dates at particular prices and times. Except

for rights of redemption expressly reserved in the order and the

bonds, the bonds are not subject to redemption before their

scheduled maturity dates.

(h) The bonds may be made payable at times and places inside or

outside this state as prescribed in the order.

(i) The bonds may be made registrable as to principal or both

principal and interest.

(j) The bonds may be issued in one or more series.

(k) An election is not required for issuance of the bonds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.319, eff. Sept.

1, 2001.

Sec. 321.072. PLEDGE OF REVENUES. (a) Revenue bonds may be

secured by a pledge of all or part of the net revenues from the

operation of one or more parks under control of the board, from

the facilities of or incident to the parks, or from the parks and

the facilities.

(b) The net revenues of one or more contracts, operating

contracts, leases, or agreements may be pledged as the sole

security or as additional security for the support of the bonds.

(c) Any revenue other than that described by Subsection (a) or

(b) may be pledged as the principal or as additional security for

the bonds, as specified in the order.

(d) The order authorizing issuance of bonds may reserve the

right, under conditions specified in the order, to issue

additional bonds that will be on a parity with or subordinate to

the bonds then being issued.

(e) While any bonds are outstanding, no additional bonds of

equal dignity may be issued against the pledged revenues except

to the extent and in the manner expressly permitted in the order.

(f) In this chapter, "net revenues" means the gross revenues

from the operation of the park or parks and the facilities,

leases, agreements, or contracts incident to the park or parks,

the revenues of which have been pledged, after deduction of the

necessary expenses as provided by Section 321.075.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 321.073. PROCEEDS. (a) The proceeds of the bonds shall be

used under the restrictions provided in the order. The holders of

the bonds and any trustee provided for in respect to the bonds

have a lien on the proceeds until so applied, but neither the

depository of those funds nor the trustee is obligated to see to

the proper application of the funds except as expressly provided

in the order or the indenture securing the bonds.

(b) From the bond proceeds there may be set aside:

(1) an amount for payment of interest on the bonds estimated to

accrue during the construction period and any additional period

prescribed in the order; and

(2) an amount for the interest and sinking fund or another

reserve fund provided for in the order.

(c) Proceeds remaining after the amounts are set aside under

Subsection (b) shall be used for the payment of all expenses

necessarily incurred in the issuance and sale of the bonds and

then for the purposes specified in the bond order and in this

chapter.

(d) Any surplus remaining after accomplishment of the bond

purposes shall be used for retiring the bonds to the extent that

they can be purchased at prevailing market prices, with any

remainder being deposited to the credit of the fund established

in the order for debt service.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 321.074. APPROVAL AND REGISTRATION. (a) Before the bonds

are delivered to the purchaser, the bonds and the records

pertaining to the bonds must be submitted to the attorney general

for examination and approval. The attorney general shall approve

the bonds if issued in accordance with this subchapter.

(b) Bonds approved by the attorney general and registered with

the comptroller of public accounts are incontestable.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 321.075. FEES AND REVENUE. (a) In this section, "fee"

includes any fee, charge, or toll.

(b) The expense of operation and maintenance of facilities the

revenues of which are pledged to the payment of bonds are a first

lien on and charge against the income of the facilities. While

any of the bonds or interest remains outstanding, the board shall

charge or require the payment of fees for the use of the

facilities. The board shall determine the rate of fees charged by

it for the use, operation, or lease of the facilities. Fees must

be equal and uniform within the classes defined by the board and

must be in amounts that will yield revenues at least sufficient

to pay the expenses of operation and maintenance and to make the

payment prescribed in the order for debt service. "Debt service,"

as defined in the order, may include the payment of principal and

interest as each matures, the establishment and maintenance of

funds for extensions and improvements, an operating reserve, and

an interest and sinking fund reserve.

(c) The board shall fix the fees in amounts that are sufficient

to comply with the covenants in the order and with this chapter.

(d) If part of the security for the bonds consists of money to

be received by the board as consideration for facilities

belonging to the board but operated by a person other than the

board under a lease or operating contract, the board shall fix

the fees to be charged by the person for use of and services

rendered by the facilities. The fees must be in amounts at least

sufficient to assure receipt by the board of money that the board

is committed to pay from that source for debt service under the

terms of the order.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 321.076. REFUNDING BONDS. (a) Fully negotiable bonds may

be issued by the commissioners court for the purpose of refunding

original bonds issued under this subchapter.

(b) The refunding bonds must be authorized and may be secured in

the manner provided by this subchapter for original bonds.

(c) Refunding bonds may be sold and the proceeds used to retire

the original bonds, or may be used in exchange for the original

bonds, as provided in the order authorizing their issuance.

(d) An election is not required for issuance of the refunding

bonds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 321.077. BONDS NOT STATE OR COUNTY DEBT. (a) The bonds

are not a debt of the county or this state within the meaning of

any constitutional or statutory provision, but are payable solely

from the revenues pledged to their payment as provided by this

subchapter.

(b) Each bond must contain on its face substantially the

following provision: "The holder hereof shall never have the

right to demand payment of this obligation out of any funds

raised or to be raised by taxation."

(c) The bonds may not be considered in determining the power of

the county to incur obligations payable from taxation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 321.078. MISCELLANEOUS PROVISIONS. (a) In this section,

"fee" includes a fee, charge, or toll.

(b) This section applies to revenue bonds issued under this

subchapter.

(c) The bond order may require that the bonds contain a recital

that they are issued pursuant to and in strict conformity with

this subchapter. If made, that recital is conclusive evidence of

the validity of the bonds and the regularity of their issuance.

(d) Each bond is exempt from taxation by this state or by a

municipal corporation, county, or other political subdivision or

taxing district of the state.

(e) If provided for in the order, an indenture securing the

bonds may be executed between the county commissioners court and

a corporate trustee. The order may also provide for execution of

the indenture by a corporate or individual cotrustee. A corporate

trustee or corporate cotrustee must be a trust company or a bank

located inside or outside this state that has the powers of a

trust company.

(f) Either the order or an indenture may contain provisions for

protecting or enforcing the rights or remedies of the bondholders

as considered by the commissioners court to be reasonable,

proper, and not in violation of law. The provisions may include

covenants setting forth the duties of the board in reference to

the maintenance, operation or repair, and insurance of the

facility the revenues of which are pledged, including within the

discretion of the commissioners court insurance against loss of

use and occupancy. The provisions may also include covenants for

the custody, safeguarding, and application of money received from

the sale of the bonds and from the revenues received from the

operation of the project.

(g) Any bank or trust company in this state may act as

depository for the proceeds of the bonds, the revenues derived

for operation of the facilities the revenues of which are

pledged, or for the special funds created to assure payment of

the principal of and interest on the bonds, including reserve

funds and accounts. The depository may furnish indemnity bonds or

pledge securities as required by the board.

(h) The commissioners court may select the depository or

depositories without the necessity of seeking competitive bids.

The deposits must be secured in the manner required by law for

the security of county funds. The order or indenture may bind the

commissioners court to the use of direct obligations of the

United States or obligations unconditionally guaranteed by the

United States as security for the deposits.

(i) The bond order or indenture may set forth the rights and

remedies of the bondholders and of the trustee and may restrict

the individual rights of action of the bondholders. The order may

contain other suitable provisions the commissioners court

considers reasonable and proper for the security of the

bondholders, including:

(1) covenants prescribing occurrences that constitute events of

default and the terms and conditions on which any or all of the

bonds become due, or may be declared to be due, before maturity;

and

(2) covenants as to the rights, liabilities, powers, and duties

arising from the breach by the commissioners court of any of its

duties or obligations.

(j) Any bondholder or a trustee for a bondholder may by mandamus

or other proceeding in a court of competent jurisdiction enforce

the bondholder's rights against the commissioners court or its

agents and employees or against any lessee of any facility the

revenues of which are pledged to the bonds. These rights include

the right to require the board to impose, establish, and enforce

fees sufficient and effective to carry out the agreements

contained in the order or indenture, the right to perform all

agreements and covenants in the order and the duties arising from

the order or indenture, and the right in the event of default as

defined in the order or indenture to apply for and obtain the

appointment of a receiver for any of the properties involved. If

a receiver is appointed, the receiver shall enter and take

possession of the facilities the revenues of which have been

pledged. The receiver shall retain possession until the

commissioners court is no longer in default or until relieved by

a court, and shall collect and receive all revenues and fees

arising from the retained property in the same manner as the

commissioners court. The receiver shall dispose of and apply the

money in accordance with the obligations of the commissioners

court under the order or indenture and as the court may direct.

(k) This chapter does not authorize a bondholder to require the

commissioners court to use any funds in the payment of the

principal of or interest on the bonds except the revenues pledged

for that payment.

(l) The order or indenture may contain provisions to the effect

that while the revenues of the park facilities are pledged to the

payment of bonds, no free service may be rendered by any of those

facilities for which fees are to be effective under the order.

(m) The bonds are legally authorized investments for banks,

savings banks, trust companies, savings and loan associations,

insurance companies, fiduciaries, and trustees and for the

sinking funds and other funds of this state or of a municipal

corporation, county, political subdivision, public agency, or

taxing district in this state. The bonds are eligible to secure

the deposit of any public funds of this state and any public

funds of a municipal corporation, county, political subdivision,

public agency, or taxing district in this state, and the bonds

are lawful and sufficient security for those deposits to the

extent of their face value when accompanied by all unmatured

appurtenant coupons.

(n) The order, the indenture, and this chapter constitute an

irrevocable contract between the board and county and the

bondholders.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 322. JOINT PARKS BOARD AND PARK BONDS: ADJACENT COUNTIES WITH POPULATIONS OF 350,000 OR MORE

LOCAL GOVERNMENT CODE

TITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

SUBTITLE B. COUNTY PARKS AND OTHER RECREATIONAL AND CULTURAL

RESOURCES

CHAPTER 322. JOINT PARKS BOARD AND PARK BONDS: ADJACENT COUNTIES

WITH POPULATIONS OF 350,000 OR MORE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 322.001. ELIGIBLE COUNTIES. Two adjacent counties that

each have a population of one million or more may create a joint

park board in accordance with this chapter for the purpose of

providing one or more public parks for the two counties.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 669, Sec. 97, eff. Sept. 1,

2001.

Sec. 322.002. DEFINITION. In this chapter, "board" means the

Joint Board of Park Commissioners.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 322.003. CREATION OF JOINT PARKS BOARD. (a) To create a

joint parks board, the commissioners court of each county must

adopt an order creating the board.

(b) The commissioners court of each county by resolution may

transfer to the board jurisdiction and control of any county park

within either or both of the counties.

(c) Title to the parks under its jurisdiction and to the

properties and facilities related to the parks vests in the

board.

(d) The board shall be known as the Joint Board of Park

Commissioners, except that the board may change its name by

resolution.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 322.004. MUNICIPAL CONVEYANCE OF LAND TO BOARD. Any

municipality contained in either of the counties may sell land

owned by it to the board or to the counties if the governing body

of the municipality finds that the land is not required for

municipal purposes. The sale must be authorized by ordinance and

does not require an election.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 322.005. EXERCISE OF POWERS BY COMMISSIONERS COURT. If

establishment of the board is declared by a court to be invalid,

the commissioners court of the counties acting jointly may ratify

any prior action taken by the board and may exercise the powers

granted to the board by this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. JOINT BOARD OF PARK COMMISSIONERS

Sec. 322.021. COMPOSITION; TERM; QUALIFICATIONS. (a) The board

must be composed of 13 commissioners appointed by the governor

with the advice and consent of the senate. The governor shall

appoint the chairman from one county and six members from each

county.

(b) Members of the board serve staggered terms of two years,

with the terms of six or seven members expiring every other year.

In appointing the initial board, the governor shall designate

three of the members appointed from each county to serve for

terms of one year and three of the members appointed from each

county to serve for terms of two years.

(c) The term as chairman is two years, and the chairmanship of

the board alternates between the counties every two years. The

governor shall appoint the first chairman from the county having

the larger population.

(d) A park commissioner may not be an officer or employee of

either of the counties or an officer or employee of any

municipality in either of the counties.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 322.022. VACANCY. A vacancy on the board shall be filled

by appointment by the governor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 322.023. OATH; BOND. (a) Within 15 days after the date a

park commissioner is appointed, the commissioner must qualify by

taking the official oath and by filing a good and sufficient bond

with the county clerk of the county the commissioner represents.

(b) The bond must be:

(1) payable to the order of the county judge of the county that

the commissioner represents;

(2) approved by the commissioners court of that county;

(3) in an amount prescribed by that commissioners court of

$5,000 or more; and

(4) conditioned that the commissioner will faithfully perform

the duties of park commissioner, including the proper handling of

all money that comes into the hands of the park commissioner in

the commissioner's capacity as park commissioner.

(c) The board shall pay the cost of the bond.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 322.024. ORGANIZATION; MEETINGS. (a) Seven park

commissioners constitute a quorum, except that three of the

members comprising the quorum must be from each county. The board

may act on the majority vote of a quorum.

(b) The board shall elect from its membership a vice-chairman, a

secretary, and a treasurer. The vice-chairman and chairman must

be from different counties, and the secretary and treasurer must

be from different counties. Officers serve in that capacity for a

term of two years.

(c) If either the secretary or treasurer is absent or

unavailable, the other may act for the absent or unavailable

officer.

(d) The board shall hold regular meetings at times fixed by the

board and may hold special meetings as necessary.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 322.025. EXPENSES. The expenses of a commissioner must be

approved by the commissioners court of the county the

commissioner represents, and when approved must be paid in due

time by the board's check or warrant.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 322.026. CONFLICT OF INTEREST. (a) A park commissioner or

employee of the board may not acquire a direct or indirect

pecuniary interest in any improvements, concessions, equipment,

or business located in or related to a public park administered

by the board.

(b) A park commissioner or employee of the board may not have a

direct or indirect interest in any contract or proposed contract

for construction, materials, or services in connection with or

related to a park administered by the board.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 322.027. SEAL. The board shall adopt a seal, and the seal

shall be placed on each lease, deed, or other instrument required

to be executed under seal.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 322.041. PERSONNEL. (a) The board may employ permanent or

temporary personnel, including secretaries, stenographers,

bookkeepers, accountants, technical experts, and other agents.

(b) The board shall determine the qualifications, duties, and

compensation of employees.

(c) The board may employ a manager for one or more parks and

give the manager full authority for the management and operation

of the parks subject only to the direction and orders of the

board.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 322.042. DEPOSITORIES AND DISBURSEMENTS. (a) Money

belonging to or under the control of the board must be deposited

and secured substantially in the manner prescribed by law for

county funds.

(b) The board shall select one or more depositories.

(c) A warrant or check for the withdrawal of money must be

signed by an officer of the board and one other park commissioner

or by two bonded employees of the board. The board by resolution

entered in its minutes shall designate the officer and park

commissioner or the employees authorized to sign the warrants or

checks.

(d) The board may disburse funds under its control for any

lawful purpose for the benefit of a park under its control.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 322.043. CONTRACTS. (a) The board may enter a contract,

including a lease or other agreement, with any person as the

board considers necessary or convenient to carry out the purposes

and powers granted by this chapter, including a contract

connected with, incident to, or affecting the acquisition,

financing, construction, equipment, maintenance, or operation of

a facility located or to be located in or pertaining to a park

under its control.

(b) To be effective, a contract must be:

(1) approved by resolution of the board;

(2) executed by the chairman or vice-chairman; and

(3) attested by the secretary or treasurer.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 322.044. LEASES AND OPERATING AGREEMENTS. (a) Concurrent

with or at any time before the authorization for issuance of

bonds secured by a pledge of the revenues of a designated

facility of a park, the board may enter a contract, including a

lease, with any person for the operation of the facility. The

contract must specify the consideration or specify the method of

determining the consideration. The contract may be for a period

determined by the board.

(b) The revenues from the contract may be pledged in the

resolution or indenture as security or additional security for

the revenue bonds. If the contract is concurrent with the

authorization for issuance of the bonds, the revenues constitute

security for the bonds.

(c) The contract must require that the rentals, tolls, and

charges to be enforced by the lessee for the use or services

provided by the facility be sufficient to at least yield in the

aggregate money necessary to pay the reasonable operation and

maintenance expenses to assure proper operation and maintenance

of the facility, plus an amount that will assure income to the

board to permit and assure payments into the funds and accounts

in the manner, at the times, and in the amounts specified in the

resolution.

(d) The contract may provide that the rentals, tolls, and

charges may be sufficient to yield a reasonable profit to the

other party to the contract, but to be realized only after

payment in full of the obligation to the board.

(e) The contract may provide for payment of the annual

consideration or rental in approximately equal monthly

installments, and that failure to pay any required payment when

due may be declared to be a breach of contract, entitling the

board under rules prescribed in the contract to declare the

contract forfeited and to take over the operation and maintenance

of the facility. That remedy is cumulative of all others.

(f) The board may in the resolution or trust indenture reserve

the right to enter such a contract after issuance of the bonds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 322.045. RULES. The board may adopt reasonable rules

applicable to tenants, concessionaires, residents, and users of

park facilities, regulating hunting, fishing, boating, camping,

and other recreational and business privileges in parks under the

control of the board.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 322.046. GRANTS. The board may accept grants and

gratuities in any form from any source approved by the board,

including the government of the United States, this state, the

commissioners court of either county or an agency of either

county, a public or private corporation, or any other person, for

the purpose of promoting, establishing, or accomplishing the

objectives, purposes, and powers provided by this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 322.047. FINANCIAL STATEMENT; BUDGET. (a) On or before

July 1 of each year, the board shall prepare and file with the

county clerk of each of the counties a complete financial

statement showing the financial status of the board and the

board's properties, funds, and indebtedness.

(b) The financial statement must show separately all information

concerning:

(1) revenue bonds;

(2) income from facilities the income of which is pledged to the

bonds, and the expenditures from that income; and

(3) money appropriated to the board by the commissioners courts

for operational and maintenance expenses.

(c) At the same time the financial statement is filed, the board

shall file with the county clerk of each of the counties a

proposed budget of its needs for the next calendar year.

(d) The board shall operate the parks under its control, the

revenues of which are pledged to the payment of bonds, in a

manner that will produce gross revenues sufficient to pay the

operation and maintenance expenses of the facilities.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 322.048. SUITS. The board constitutes a body corporate and

politic and may sue and be sued in its own name.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 322.049. NO TAXING POWER. The board may not levy a tax for

any purpose.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 322.050. RECORDS. The board shall keep a complete account

of each board meeting and proceeding and shall maintain the

records of the board in a secure manner. Those records are the

property of the board and are subject to inspection by either of

the commissioners courts at all reasonable times during office

hours on business days. The preservation, microfilming,

destruction, or other disposition of the records of the board is

subject to the requirements of Subtitle C, Title 6, Local

Government Code, and rules adopted under that subtitle.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 63, eff. Sept. 1,

1989.

SUBCHAPTER D. REVENUE BONDS

Sec. 322.071. ISSUANCE; PURPOSE. (a) For the purpose of

providing funds to acquire, improve, equip, and repair parks

under its control, or for the acquisition or construction of

facilities to be used in or connected with or incident to one or

more of the parks, the board by resolution may issue bonds from

time to time.

(b) The bonds are fully negotiable instruments under Chapter 3,

Business & Commerce Code, and other laws of this state.

(c) Included among the permanent improvements and facilities

that may be acquired through the issuance of bonds are stadiums,

coliseums, auditoriums, athletic fields, pavilions, buildings and

grounds for assembly, and parking facilities or other incident

improvements.

(d) The bonds must be issued in the name of the board, signed by

the chairman, and attested by the secretary. The signatures may

be facsimile signatures printed on the bonds. The seal of the

board must be impressed, printed, or lithographed on the bonds.

(e) The bonds must mature serially or otherwise in not more than

40 years and may be sold at a price and under terms determined by

the board to be the most advantageous reasonably obtainable. The

net effective interest rate may not exceed the maximum rate

provided by Chapter 1204, Government Code.

(f) The resolution authorizing the issuance of the bonds shall

prescribe the details as to the bonds. It may contain provisions

for the calling of the bonds for redemption before their

respective maturity dates at particular prices and times. Except

for rights of redemption expressly reserved in the resolution and

the bonds, the bonds are not subject to redemption before their

scheduled maturity dates.

(g) The bonds may be made payable at times and places inside or

outside this state as prescribed in the resolution.

(h) The bonds may be made registrable as to principal, or both

principal and interest.

(i) The bonds may be issued in one or more series.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.320, eff. Sept.

1, 2001.

Sec. 322.072. PLEDGE OF REVENUES. (a) The bonds may be secured

by a pledge of all or part of the net revenues from one or more

parks under control of the board, from the facilities of or

incident to the parks, or from the parks and the facilities.

(b) The net revenues of one or more contracts, operating

contracts, leases, or agreements may be pledged as the sole

security or as additional security for the support of the bonds.

(c) The bonds may be additionally secured by a mortgage on all

or part of the real and personal property owned by the board.

(d) In the resolution authorizing issuance of bonds, the board

may reserve the right, under conditions specified in the

resolution, to issue additional bonds that will be on a parity

with or subordinate to the bonds then being issued.

(e) While any bonds are outstanding, no additional bonds of

equal dignity may be issued against the pledged revenues except

to the extent and in the manner expressly permitted in the

resolution.

(f) In this chapter, "net revenues" means the gross revenues

from the park or parks and the facilities, leases, agreements, or

contracts incident to the park or parks, the revenues of which

have been pledged, after deduction of the necessary expenses as

provided by Section 322.075.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 322.073. PROCEEDS. (a) The proceeds of the bonds shall be

used under the restrictions provided in the resolution. The

holders of the bonds and any trustee provided for in respect to

the bonds have a lien on the proceeds until so applied, but

neither the depository of those funds nor the trustee is

obligated to ensure the proper application of the funds except as

expressly provided in the resolution or the indenture securing

the bonds.

(b) From the bond proceeds there may be set aside:

(1) an amount for payment of interest on the bonds estimated to

accrue during the construction period and any additional period

prescribed in the resolution; and

(2) an amount for the interest and sinking fund or another

reserve fund provided for in the resolution.

(c) Proceeds remaining after the amounts are set aside under

Subsection (b) shall be used for the payment of all expenses

necessarily incurred in the issuance and sale of the bonds and

then for the purposes specified in the resolution.

(d) Any surplus remaining after accomplishment of the bond

purposes shall be used for retiring the bonds to the extent that

they can be purchased at prevailing market prices or be retained

for future expansion or improvements.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 322.074. APPROVAL AND REGISTRATION. (a) Before the bonds

are delivered to the purchaser, the bonds and the records

pertaining to the bonds must be submitted to the attorney general

for examination and approval. The attorney general shall approve

the bonds if issued in accordance with this subchapter.

(b) Bonds approved by the attorney general and registered with

the comptroller of public accounts are incontestable.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 322.075. FEES AND REVENUE. (a) In this section, "fee"

includes a fee, charge, or toll.

(b) The expense of operation and maintenance of facilities the

revenues of which are pledged to the payment of bonds are a first

lien on and charge against the income of the facilities. If any

of the bonds or interest remains outstanding, the board shall

charge or require the payment of fees for the use of the

facilities. The board shall determine the rate of fees charged by

it for the use, operation, or lease of the facilities. Fees must

be equal and uniform within the classes defined by the board and

must be in amounts that will yield revenues at least sufficient

to pay the expenses of operation and maintenance and to make the

payment prescribed in the resolution for debt service. "Debt

service," as defined in the resolution, may include the payment

of principal and interest as each matures, the establishment and

maintenance of funds for extensions and improvements, an

operating reserve, and an interest and sinking fund reserve.

(c) The board shall fix the fees in amounts that are sufficient

to comply with the covenants in the resolution and with this

chapter.

(d) If part of the security for the bonds consists of money to

be received by the board as consideration for facilities

belonging to the board but operated by a person other than the

board under a lease or operating contract, the board shall fix

and authorize fees to be charged by the person for services

rendered by the facilities. The fees must be in amounts at least

sufficient to assure receipt by the board of money that the board

is committed to pay from that source for debt service under the

terms of the resolution.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 322.076. REFUNDING BONDS. (a) Fully negotiable bonds may

be issued by resolution of the board for the purpose of refunding

bonds issued under this chapter.

(b) The refunding bonds may be secured in the manner provided by

this chapter for securing original bonds.

(c) Refunding bonds may be sold and the proceeds used to retire

the original bonds, or may be used in exchange for the original

bonds, as provided in the resolution authorizing their issuance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 322.077. BONDS NOT STATE OR COUNTY DEBT. (a) The bonds

are not a debt of either of the counties, of this state, or of

the individual members of the board, but are payable solely from

the income and properties of the board.

(b) Each bond must contain on its face substantially the

following provision: "The holder hereof shall never have the

right to demand payment of this obligation out of any funds

raised or to be raised by taxation."

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 322.078. MISCELLANEOUS PROVISIONS. (a) In this section,

"fee" includes a fee, charge, or toll.

(b) The resolution authorizing the issuance of the bonds may

require that the bonds contain a recital that they are issued

pursuant to and in strict conformity with this chapter. If made,

that recital is conclusive evidence of the validity of the bonds

and the regularity of their issuance.

(c) Each bond is exempt from taxation by this state or by a

municipal corporation, county, or other political subdivision or

taxing district of the state.

(d) If provided for in the resolution, an indenture securing the

bonds may be executed between the board and a corporate trustee.

The resolution may also provide for execution of the indenture by

a corporate or individual cotrustee. In addition to the pledge of

revenues, the indenture may grant a mortgage or deed of trust

lien on all or any part of the real and personal property of the

board. A corporate trustee or corporate cotrustee must be a trust

company or a bank located inside or outside this state that has

trust powers.

(e) Either the resolution or an indenture may contain provisions

for protecting or enforcing the rights or remedies of the

bondholders as considered by the board to be reasonable, proper,

and not in violation of law. The provisions may include covenants

setting forth the duties of the board in reference to the

maintenance, operation or repair, and insurance of the facility

the revenues of which are pledged, including within the

discretion of the board, insurance against loss of use and

occupancy. The provisions may also include covenants for the

custody, safeguarding, and application of money received from the

sale of the bonds and from the revenues received from the

operation of the project.

(f) Any bank or trust company in this state may act as

depository for the proceeds of the bonds, the revenues derived

for operation of the facilities the revenues of which are

pledged, or for the special funds created to assure payment of

principal and interest on the bonds, including reserve funds and

accounts. The depository may furnish indemnity bonds or pledge

securities as required by the board.

(g) The board may select the depository or depositories without

the necessity of seeking competitive bids. The deposits must be

secured in the manner required by law for the security of county

funds. The board in the resolution or indenture may bind the

board to the use of direct obligations of the United States or

obligations unconditionally guaranteed by the United States as

security for the deposits.

(h) The resolution or indenture may set forth the rights and

remedies of the bondholders and of the trustee and may restrict

the individual rights of action of the bondholders. The

resolution may contain other suitable provisions the board

considers reasonable and proper for the security of the

bondholders, including:

(1) covenants prescribing occurrences that constitute events of

default and the terms and conditions on which any or all of the

bonds become due, or may be declared to be due, before maturity;

and

(2) covenants as to the rights, liabilities, powers, and duties

arising from the breach by the board of any of its duties or

obligations.

(i) Any bondholder or a trustee for a bondholder may by mandamus

or other proceeding in a court of competent jurisdiction enforce

the bondholder's rights against the board or its agents and

employees or against any lessee of any facility the revenues of

which are pledged to the bonds, including the right to require

the board to impose, establish, and enforce fees sufficient and

effective to carry out the agreements contained in the resolution

or indenture, the right to perform all agreements and covenants

in the resolution and the duties arising from the resolution or

indenture, and the right in the event of default as defined in

the resolution or indenture to apply for and obtain the

appointment of a receiver for any of the properties involved. If

a receiver is appointed, the receiver shall enter and take

possession of the facilities mortgaged and the revenues of which

have been pledged. The receiver shall retain possession until the

board is no longer in default or until relieved by a court, and

shall collect and receive all revenues and fees arising from the

retained property. The receiver may make and renew contracts or

leases with the approval of the court in the same manner as the

board. The receiver shall dispose of and apply the money in

accordance with the obligations of the board under the resolution

or indenture and as the court may direct.

(j) The resolution or indenture may contain provisions to the

effect that while the revenues of the park facilities are pledged

to the payment of bonds, no free service may be rendered by any

of those facilities for which fees are to be effective under the

resolution.

(k) The bonds are legally authorized investments for banks,

savings banks, trust companies, savings and loan associations,

insurance companies, fiduciaries, trustees, and for the sinking

funds and other funds of this state. The bonds are eligible to

secure the deposit of any municipal corporation, county,

political subdivision, public agency, or taxing district in this

state, and the bonds are lawful and sufficient security for those

deposits to the extent of their face value when accompanied by

all unmatured appurtenant coupons.

(l) The resolution, the indenture, and this chapter constitute

an irrevocable contract between the board and the bondholders.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 323. COUNTY LIBRARIES

LOCAL GOVERNMENT CODE

TITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

SUBTITLE B. COUNTY PARKS AND OTHER RECREATIONAL AND CULTURAL

RESOURCES

CHAPTER 323. COUNTY LIBRARIES

SUBCHAPTER A. COUNTY LIBRARY

Sec. 323.001. ESTABLISHMENT AND MAINTENANCE. (a) The

commissioners court of a county may, on its own motion, and

shall, on petition by a majority of the voters of the affected

part of the county, establish, maintain, and operate a free

county library for the area of the county located outside the

municipalities that maintain free public libraries.

(b) The county library shall be located at the county seat in

the courthouse unless a more suitable location is available.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 323.002. MAINTENANCE FUNDS. The commissioners court

annually may set aside from the general fund or the permanent

improvement fund of the county an amount to be used to maintain

or to make a permanent improvement or acquire land for the county

library. The amount may not exceed 12 cents on the $100 valuation

of all property:

(1) located in the county outside the municipalities that are

supporting a free public library and that are not participating

in the county library system; and

(2) located within the municipalities that are supporting a free

public library and that have elected to become a part of the

county library system.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 323.003. GIFTS. The commissioners court may receive a

gift, bequest, or devise for the county library or a branch or

subdivision of the library. Title to property given, bequeathed,

or devised to the county library vests in the county. A gift or

bequest made for the benefit of a branch of the library shall be

administered as designated by the donor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 323.004. FARMERS' COUNTY LIBRARY. In a county that has a

farmers' county library established under prior law, the library

shall continue to operate as a farmers' county library, but if a

county library is established in the county, the farmers' county

library shall become a part of the county library.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 323.005. LIBRARIAN. (a) If a county library is

established, the commissioners court shall employ a county

librarian. A person holds the position of county librarian at the

pleasure of the commissioners court.

(b) Before beginning to perform duties, a person employed as

county librarian must file with the county clerk the official

oath and, at the discretion of the commissioners court, execute a

bond conditioned that the person will faithfully perform the

duties of the position. The bond must be in an amount determined

by the commissioners court and must be purchased from sufficient

sureties approved by the county judge.

(c) The county librarian shall attempt to provide equal and

complete service to all areas of the county through branch

libraries and deposit stations in schools and other suitable

locations and shall distribute books, other printed matter, and

other educational materials as quickly as circumstances permit.

The librarian may make rules for the operation of the county

library, establish branch libraries and deposit stations in the

county, determine the number and type of employees needed by the

library, and hire and dismiss the employees in the same manner as

provided by the commissioners court for other county departments.

The librarian shall, subject to the general rules adopted by the

commissioners court, develop and manage the library in accordance

with accepted rules of library management and shall determine

which books and library equipment will be purchased.

(d) On or before March 31 of each year, the county librarian

shall report to the commissioners court and the state librarian

on the operation of the county library during the previous fiscal

year. The report must be made on a form furnished by the state

librarian and must contain a statement of the condition of the

library and a statement of its operation during the year and must

contain financial and book statistics customarily kept by

well-regulated libraries.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 69(a), eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 24, eff. September 1, 2009.

Sec. 323.006. SUPERVISION. The county library is under the

general supervision of the commissioners court. It is also under

the supervision of the state librarian who, in person or by an

assistant, shall periodically visit the library, inquire as to

its condition, advise the librarian and the commissioners court

about the library, and give whatever assistance possible in

matters that relate to the library.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 323.007. LIBRARY FUND. Funds of the county library shall

be deposited in a separate fund to be known as the county free

library fund and may be used only for library purposes. The funds

are under the custody of the county treasurer or any other county

official designated to discharge the duties commonly assigned to

the county treasurer.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 323.008. PARTICIPATION WITH A MUNICIPALITY. (a) If a

county library is established, the governing body of a

municipality that maintains a free public library may notify the

commissioners court that the municipality desires to become a

part of the county library system. After the notice is given, the

municipality is considered to be a part of the system, and the

residents of the municipality are entitled to the benefits of the

library. Property in the municipality shall be included in

determining the amount to be set aside in the county free library

fund for county library purposes.

(b) The commissioners court of a county that has established a

county library may contract with the governing body of a

municipality that maintains a free public library to extend

county library privileges to the municipality's residents to the

extent and for consideration as the parties may agree. The

consideration paid by the municipality shall be deposited in the

county free library fund. On the making of the contract, the

library privileges are extended to the residents of the

municipality.

(c) After a municipality has been a part of the county library

system for two years, the governing body of the municipality may

withdraw from the system by giving notice of its intention to do

so to the commissioners court. The notice must be given at least

six months before the withdrawal. On withdrawal, the municipality

is no longer entitled to participate in the benefits of the

system, and the property located in the municipality may not be

included in computing the amount to be set aside for county

library purposes. Before the governing body may give the notice

of withdrawal to the commissioners court or before the governing

body may retract the notice of withdrawal after it has been given

to the commissioners court, the governing body must publish

another notice once a week for six consecutive weeks in a county

newspaper circulated throughout the municipality and designated

by the governing body. The published notice must state the nature

of the proposed action and the date and location of the meeting

at which the proposed action is to be taken.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 323.009. PARTICIPATION WITH A COUNTY. (a) The

commissioners court of a county that has established a county

library may contract with the commissioners court of another

county to extend county library privileges to the residents of

the other county to the extent and for the consideration as the

parties may agree. The consideration received from the other

county shall be deposited in the county free library fund. On the

making of the contract, the library privileges are extended to

the residents of the other county.

(b) The other county may provide for a county free library fund

in the same manner in which a county that establishes a county

library may provide for the fund. The purpose of the fund is to

carry out a contract made by the other county under Subsection

(a).

(c) If the other county makes a contract under Subsection (a),

it is not prohibited from establishing its own county library

under this subchapter, and if it does so, it may terminate the

contract on mutually agreeable terms or may continue under the

contract until expiration of its term.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 323.010. JOINT LIBRARY. (a) The commissioners court of a

county may establish in cooperation with other counties a joint

free county library for the benefit of the cooperating counties.

(b) The commissioners courts of two or more adjacent counties

may jointly establish and maintain a free library under the terms

and provisions established by this subchapter for the

establishment and maintenance of a free county library. In doing

so, the commissioners courts of the participating counties shall

operate jointly in the same manner as the commissioners court of

a single county. The participating counties have the same powers

and are subject to the same liabilities under this subchapter as

a single county.

(c) If a county withdraws from the joint county library, it is

entitled to a division of property according to terms agreed on

at the time the library was established.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 323.011. PARTICIPATION WITH AN ESTABLISHED LIBRARY. (a)

Instead of establishing a county library, the commissioners court

of a county may contract for library privileges from an

established library.

(b) The contract must provide that the established library

assume the functions of a county library within the county,

including municipalities in the county. The commissioners court

may contract to pay annually to the established library out of

the general fund of the county an amount on which the parties may

agree.

(c) Either party to the contract may terminate it by giving to

the other party six months' notice of its intention to do so.

Property acquired under the contract is subject to division on

termination of the contract on terms specified in the contract.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 382, Sec. 1, eff. Aug. 30,

1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

983, Sec. 25, eff. September 1, 2009.

Sec. 323.012. PARTICIPATION WITH A PRIVATELY OWNED LIBRARY. The

commissioners court of a county that has established a county

library may contract with a privately owned library that serves

an area of the county not adequately served by the county library

to provide county library service to that area. The contract may

require that the privately owned library submit to any reasonable

regulation that is imposed on governmental libraries.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 323.013. DISCONTINUATION OF LIBRARY. A county library may

be discontinued on petition of a majority of the voters in that

part of the county that maintains the library. The commissioners

court shall, on termination of existing contracts, call in and

inventory all books and other movable property of the

discontinued library and shall store the property under lock and

seal in a suitable place in the county courthouse.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. COUNTY LAW LIBRARY

Sec. 323.021. ESTABLISHMENT AND MAINTENANCE. (a) The

commissioners court of a county by order may establish and

maintain a county law library at the county seat.

(b) The commissioners court shall provide suitable space for

housing the library at a place that is both convenient and

accessible to the judges and litigants of the county. The

commissioners court may, with the advice of the committee created

under Section 323.024, use funds collected under this subchapter

to acquire a location for the library, though priority in the use

of funds shall be given to the acquisition of books, periodicals,

other library materials, and staff for the library. The

commissioners court may appropriate an amount not to exceed

$20,000 to establish the library and shall annually appropriate

an amount necessary for the proper maintenance and operation of

the library.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 323.022. GIFTS. The commissioners court may receive any

gift or bequest to the law library. Title to a gift or bequest

vests in the county. A conditional gift or bequest shall be

administered as designated by the donor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 323.023. LAW LIBRARY FUND. (a) A sum set by the

commissioners court not to exceed $35 shall be taxed, collected,

and paid as other costs in each civil case filed in a county or

district court, except suits for delinquent taxes. The county is

not liable for the costs.

(b) The clerks of the respective courts shall collect the costs

and pay them to the county treasurer, or to any other official

who discharges the duties commonly delegated to the county

treasurer, for deposit in a fund to be known as the county law

library fund. The fund may be used only for:

(1) establishing the law library after the entry of the order

creating it;

(2) purchasing or leasing library materials, maintaining the

library, or acquiring furniture, shelving, or equipment for the

library; or

(3) purchasing or leasing library materials or acquiring library

equipment, including computers, software, and subscriptions to

obtain access to electronic research networks for use by judges

in the county.

(c) Money in the fund may be used for the purposes described by

Subsection (b)(3) only if the county's law librarian or, if the

county has no law librarian, the person responsible for the

county's law library, authorizes the use in consultation with the

county auditor.

(d) Expenditures by a county under Subsection (b)(3) may not

exceed $175,000 each year. Any unexpended and unobligated balance

allocated by the county for Subsection (b)(3) purposes that

remains at the end of the county's fiscal year remains available

for use for Subsection (b)(3) purposes during subsequent fiscal

years.

(e) The county law library fund shall be administered by or

under the direction of the commissioners court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 70(a), eff. Aug. 28,

1989; Acts 1999, 76th Leg., ch. 331, Sec. 1, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 1010, Sec. 1, eff. Sept. 1, 2001.

Sec. 323.024. MANAGEMENT. (a) The commissioners court of a

county that has established a law library under this subchapter

shall adopt rules for the use of books in the county law library.

(b) The commissioners court may vest management of the library

in a committee selected by the county bar association. Actions of

the committee are subject to approval by the commissioners court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 323.025. CLAIMS. A claim against the law library shall be

handled as other claims against the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. ADDITIONAL LIBRARY AUTHORITY

Sec. 323.051. ACQUISITION AND LOCATION OF LIBRARY. (a) The

commissioners court of a county may:

(1) purchase, construct, repair, equip, or improve a building or

other permanent improvement for county library use;

(2) acquire land for county library use; and

(3) determine the location in the county of each county library

building or permanent improvement.

(b) A county that maintains a permanent improvement fund shall

use money in that fund to pay for each library building, repair,

or improvement.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 12, eff. Sept. 1,

1999.

Sec. 323.052. COUNTY LIBRARY BONDS. (a) A county may issue

bonds, and impose ad valorem taxes for payment of the bonds, to

pay the cost of:

(1) purchasing, constructing, repairing, equipping, or improving

a building or other permanent improvement for county library use;

or

(2) acquiring land for county library use.

(b) The issuance of the bonds and the imposition of the taxes

must be in conformity with Subtitles A and C, Title 9, Government

Code.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 12, eff. Sept. 1,

1999.



CHAPTER 324. PARK AND RECREATION DISTRICT AND PARK BONDS: COUNTIES WITH FRONTAGE ON GUADALUPE AND COMAL RIVERS

LOCAL GOVERNMENT CODE

TITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

SUBTITLE B. COUNTY PARKS AND OTHER RECREATIONAL AND CULTURAL

RESOURCES

CHAPTER 324. PARK AND RECREATION DISTRICT AND PARK BONDS:

COUNTIES WITH FRONTAGE ON GUADALUPE AND COMAL RIVERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 324.001. ELIGIBLE COUNTIES. In a county that has river

frontage on both the Guadalupe and Comal rivers, a district may

be created for all or part of the unincorporated area in the

county to:

(1) improve, equip, maintain, finance, and operate any public

park located in the district and owned or leased by the county;

(2) conserve the natural resources in the district; and

(3) improve the public health, safety, and welfare in the

district.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989.

Sec. 324.002. DEFINITIONS. In this chapter:

(1) "District" means a park and recreation district created

under this chapter.

(2) "Board" means the board of directors of a park district.

(3) "Fee" includes a toll or any other charge.

(4) "Park" includes any land, including any improvements to the

land, that is administered, operated, or managed by the district

for use by the general public.

(5) "District facility" includes any facility, land, or

improvement to land, whether permanent or temporary, that is

owned, leased, or acquired by the district.

(6) "Hotel" means a building in which persons may obtain

sleeping accommodations for consideration of a fee and includes a

motel, tourist court, lodging house, inn, rooming house, or

condominium, but does not include a hospital, sanitarium, or

nursing home.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989. Amended by Acts 1989, 71st Leg., ch. 539, Sec. 1, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 1039, Sec. 2, eff. Aug.

30, 1993.

SUBCHAPTER B. CREATION OF PARK AND RECREATION DISTRICT

Sec. 324.021. ORDER OF ELECTION. (a) The commissioners court

of the county may order an election on the issue of the creation

of a district:

(1) on the commissioners court's own motion; or

(2) after the filing of a written petition signed by a number of

the registered voters who reside in the county equal to at least

five percent of the votes received in the county in the most

recent gubernatorial general election.

(b) The petition or commissioners court's motion must include:

(1) the name of the proposed district;

(2) an accurate description of the area to be included in the

district by metes and bounds and by public roads or

rights-of-way; and

(3) an accurate plat of the area to be included in the district.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989.

Sec. 324.022. NOTICE OF HEARING. (a) After the filing of the

petition, the commissioners court shall set a date for a hearing

on the petition that is after the 20th day but on or before the

40th day after the date the petition is filed.

(b) The commissioners court shall publish notice of the petition

and the hearing date in a newspaper of general circulation in the

county.

(c) The notice must be published once each week for a period of

two weeks before the hearing date.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989.

Sec. 324.023. HEARING. (a) At the hearing, evidence shall be

taken as in civil cases in the county court. The commissioners

court shall hear all arguments for and against the creation of

the district.

(b) The hearing may be adjourned from time to time on good cause

shown.

(c) The commissioners court shall grant the petition and order

the election on the issue of the creation of the district if the

court finds that:

(1) the petition is signed by the required number of registered

voters in the county;

(2) the district will serve the purposes prescribed by Section

324.001; and

(3) the district does not include any incorporated area.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989.

Sec. 324.024. CREATION ELECTION. (a) The election shall be

held on the date of the first regularly scheduled countywide

election that follows the date of the order of the election and

for which there is sufficient time to comply with other

requirements of law.

(b) The returns on the election shall be certified and canvassed

and the results declared, in the same manner as provided for

other county elections. If a majority of the votes received on

the issue favor creation of the district, the commissioners court

shall declare the district created and shall enter the results in

its minutes at its next regularly scheduled meeting.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989.

Sec. 324.025. COSTS OF CREATION AND ORGANIZATION. The costs

necessarily incurred in the creation and organization of the

district may be paid from the district's revenue from bond

anticipation notes, the first revenue bonds issued by the

district, or any other source.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989.

SUBCHAPTER C. BOARD OF DIRECTORS OF PARK AND RECREATION DISTRICT

Sec. 324.041. COMPOSITION AND APPOINTMENT OF BOARD. (a) A

district is governed by a board composed of seven members.

(b) The commissioners court shall appoint the members of the

board.

(c) A board member must be a citizen of the United States and

must reside in the county. Four of the board members must reside,

own property, or own a business in the district. One board member

must live outside the district.

(d) A board member may not be an officer or employee of the

county in which the district is created or of a municipality in

that county.

(e) Three members of the initial board serve one-year terms and

four serve two-year terms. The members shall draw lots to

determine who serves the one-year terms. Thereafter, each

director is appointed for a term of two years from the date of

the director's appointment.

(f) If a vacancy occurs on the board, the commissioners court

shall appoint a person to fill the vacancy for the unexpired

term.

(g) The commissioners court shall file a certificate of the

appointment of each board member with the county clerk. The

certificate is conclusive evidence of the proper appointment of

the board member.

(h) A board member may not serve more than four consecutive full

terms.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989.

Sec. 324.042. OATH AND BOND. (a) Within 30 days after the date

a board member is appointed, the member must qualify by taking

the official oath and by filing a good and sufficient bond with

the county clerk.

(b) The bond must be:

(1) payable to the order of the commissioners court;

(2) payable in an amount prescribed by the commissioners court

of $5,000 or more; and

(3) conditioned that the board member will faithfully perform

the duties of a board member, including the proper handling of

all money that comes into the board member's hands in the board

member's official capacity.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 1039, Sec. 5, eff.

Aug. 30, 1993.

Sec. 324.043. COMPENSATION AND REIMBURSEMENT. A board member is

not entitled to compensation but is entitled to reimbursement for

necessary expenses, including travel expenses, incurred in

performing the duties of a board member. A board member's

reimbursement for necessary expenses, in excess of $250, shall be

approved by the commissioners court. A board member's approved

expense account shall be paid in due time by the board's check or

warrant.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 1039, Sec. 6, eff.

Aug. 30, 1993.

Sec. 324.044. QUORUM; MAJORITY VOTE. Four board members

constitute a quorum of the board. The board may act on the

majority of the vote of the assembled quorum.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989. Amended by Acts 1989, 71st Leg., ch. 539, Sec. 2, eff.

Sept. 1, 1989.

Sec. 324.045. APPROVAL OF COMMISSIONERS COURT. (a) The board

is subject to the supervision of the commissioners court in the

exercise of all its rights, powers, and privileges and in the

performance of its duties.

(b) Not later than the 30th day after the date on which the

board acts, the commissioners court may approve or disapprove the

action. If the court disapproves the act, the act is ineffective.

Otherwise, the act becomes effective on the date that the

commissioners court approves the act or on the 31st day after the

date on which the board acted, whichever is first.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989. Amended by Acts 1989, 71st Leg., ch. 539, Sec. 3, eff.

Sept. 1, 1989.

Sec. 324.046. ORGANIZATION; MEETINGS. (a) Annually, the board

shall elect a president, a vice-president, a secretary, and a

treasurer, except that the first president shall be designated by

the commissioners court at the time of the appointment of the

first board.

(b) The offices of secretary and treasurer may be held by the

same person. If either the secretary or the treasurer is absent

or unavailable, the president may appoint another board member to

act for and perform the duties of the absent or unavailable

officer.

(c) The board shall set times for and hold regular meetings. On

the request of two or more board members, the board may hold

special meetings at other times as necessary.

(d) The board shall hold its meetings at a public place in a

county in which at least part of the district is located.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 1039, Sec. 7, eff.

Aug. 30, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

491, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 324.061. DEPOSITORIES AND DISBURSEMENTS. (a) Money and

other funds belonging to or under control of the board are public

funds.

(b) The board shall select depositories for the money.

(c) A warrant or check for the withdrawal of money must be

signed by two persons authorized to sign a warrant or check by

resolution entered in the minutes of the board.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 1039, Sec. 8, eff.

Aug. 30, 1993.

Sec. 324.062. PERSONNEL. (a) The board may employ managers,

secretaries, stenographers, bookkeepers, accountants, technical

experts, and any other support personnel or agents the board

considers necessary.

(b) The board shall determine the qualifications and set the

duties of employees.

(c) The board may call on the county attorney, district

attorney, or criminal district attorney for the legal services it

requires. In addition, or in the alternative, the board may

contract for and compensate its own legal staff.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 1039, Sec. 9, eff.

Aug. 30, 1993; Acts 1997, 75th Leg., ch. 452, Sec. 1, eff. Sept.

1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

491, Sec. 2, eff. September 1, 2005.

Sec. 324.063. SEAL. The board shall adopt a seal to place on

each lease, deed, or other instrument usually executed under seal

and on other instruments as the board requires.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989.

Sec. 324.064. CONTRACTS. (a) The board may enter into any

contract that the board considers necessary or convenient to

carry out the purposes and powers granted by this chapter,

including a lease or other contract connected with, incident to,

or affecting the acquisition, financing, construction, equipment,

maintenance, renovation, repair, improvement, or operation of

real property or facilities.

(b) If the contract is for an amount less than or equal to the

amount in Section 262.023, the board may enter into the contract

without advertisement. If the contract is for more than that

amount, the contract is subject to the bidding provisions for

contracts applicable to the county.

(c) To be effective, a contract must be:

(1) approved by resolution of the board;

(2) executed by the president or vice-president; and

(3) attested by the secretary or treasurer.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 1039, Sec. 10, eff.

Aug. 30, 1993; Acts 1997, 75th Leg., ch. 452, Sec. 2, eff. Sept.

1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

491, Sec. 3, eff. September 1, 2005.

Sec. 324.065. SUITS. The board may sue and be sued in its own

name.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989.

Sec. 324.066. DISTRICT RULES AND ORDINANCES; CRIMINAL PENALTY;

CIVIL ENFORCEMENT. (a) The board may adopt reasonable rules and

ordinances applicable to:

(1) the administration, enforcement, and collection of district

taxes and the issuance, suspension, and cancellation of revenue

permits;

(2) littering and litter abatement on the public water in the

district, including the possession and disposition of glass

containers;

(3) activities that endanger the health and safety of persons or

property on public water in the district, subject to the public's

paramount right to navigate inland water; and

(4) tenants, business privileges, concessionaires, users, and

activities affecting district property and facilities, including

hunting, fishing, boating, camping, tubing, swimming, and

conservation of natural resources.

(b) A police officer, constable, sheriff, or other law

enforcement officer with jurisdiction in the county may arrest

persons violating rules or ordinances of the board, and carry out

the prosecution of those persons in the proper court.

(c) A person who violates a rule or ordinance adopted under this

section commits an offense. An offense under this section is a

Class C misdemeanor.

(d) The county attorney, the district attorney, the criminal

district attorney, or an attorney retained by the board for this

purpose may bring an action to enjoin a violation of board rules

or ordinances, and if the board authorizes, may seek damages and

attorney's fees based on the violation, if the violation

involves:

(1) the providing or offering of a service or the use or rental

of a facility or an item for remuneration by a person who does

not hold a revenue permit issued by the district or for which

collection of a tax is required;

(2) failure of a revenue permit holder to remit a tax imposed

and the tax has been due for more than 60 days; or

(3) violation by a revenue permit holder of a district rule

relating to an activity that endangers the health or safety of a

person or property in the district.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 1039, Sec. 11, eff.

Aug. 30, 1993; Acts 1997, 75th Leg., ch. 452, Sec. 3, eff. Sept.

1, 1997.

Sec. 324.0665. BOND. If the board brings an action to enforce

this subchapter or enjoin a violation of a rule or ordinance

adopted by the board under this subchapter, the board is not

required to post a bond.

Added by Acts 1997, 75th Leg., ch. 452, Sec. 4, eff. Sept. 1,

1997.

Sec. 324.067. POWER TO ACQUIRE PROPERTY. (a) For the

conservation of the natural resources of the county, the board

may acquire land in the county, in or out of the district,

including streams, lakes, submerged lands, and swamplands, to

create parks. The board may develop, improve, protect, and

promote the land in a manner the board considers conducive to the

general welfare.

(b) The land may be acquired by:

(1) gift or devise;

(2) lump-sum payment; or

(3) installment payments with or without option to purchase.

(c) The district does not have the power of eminent domain.

(d) The commissioners court by eminent domain may not acquire

land for park purposes and subsequently transfer by any means the

land or control of the land to the board for park purposes or

other purposes. If the commissioners court by eminent domain

acquires land for purposes other than park purposes, the court

may not subsequently transfer by any means the land or control of

the land to the board for park purposes or other purposes unless

at least 10 years have expired after the date of the acquisition

by the court. This subsection applies only to land that the

commissioners court acquires by eminent domain on or after August

31, 1987.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989.

Sec. 324.068. SALE OR LEASE OF LANDS. (a) If the board

determines that any land owned by the district is not necessary

for the purposes for which the land was acquired, the board may

sell and dispose of the land on terms the board considers

advisable.

(b) The board may lease or permit the use of land for purposes

consistent with the purposes for which the land was acquired and

on terms the board considers advisable.

(c) Before land owned by the district may be sold, once a week

for four consecutive weeks in a newspaper of general circulation

in the county, the board must publish a notice of its intention

to sell the land. The notice must include an accurate description

of the land, the time of a public hearing that is before the 10th

day before the disposition date, and the time and place at which

sealed bids will be received.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989.

Sec. 324.069. ACCEPTANCE OF GRANTS AND GRATUITIES. To promote,

establish, or accomplish a purpose of this chapter, the board

may:

(1) accept grants and gratuities in any form from any source,

including the United States government, this state, any state or

federal agency, any private or public corporation, or any other

person;

(2) accept donations of money or other property; and

(3) act as trustee of land, money, or other property.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989.

Sec. 324.070. COOPERATION WITH OTHER PUBLIC AUTHORITIES. Under

an agreement with a public authority in control of parkland in

the county, the district may assume control of all or part of the

parkland within the district or contiguous to the district or may

contract or cooperate with the public authority in connection

with the use, development, improvement, and protection of the

parkland.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 1039, Sec. 12, eff.

Aug. 30, 1993.

Sec. 324.071. IMPROVEMENT OF PUBLIC HIGHWAY. The board may

enter into agreements with the public authorities in control of a

highway in a park area or connecting two or more park areas to

make alterations in the route or width of the highway, or to

grade, drain, pave, or otherwise improve the highway.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989.

Sec. 324.072. PLAN FOR DEVELOPMENT OF PARKS; ANNUAL BUDGET;

FILING. (a) The board shall develop and approve a three-year

master plan for capital development and the development of parks

and district facilities.

(b) The board shall annually review and revise the master plan

during the budget process and shall file a copy of the master

plan and revisions with the county clerk.

(c) The board shall annually develop and approve a one-year

budget that must include the suggested revisions and additions to

the master plan.

(d) The board shall submit the annual budget to the

commissioners court for approval and shall file a copy with the

county clerk.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 1039, Sec. 13, eff.

Aug. 30, 1993.

SUBCHAPTER E. BONDS, TAXES, AND OTHER FINANCIAL MATTERS

Sec. 324.091. REVENUE BOND ELECTION. (a) Revenue bonds may not

be issued by the district until authorized by a majority vote of

qualified voters of the district voting at an election called and

held for that purpose.

(b) The board may order a bond election. Regardless of Section

324.045(b), the order is not effective unless approved by the

commissioners court. Except as provided by this section, the

election shall be held in the manner provided by the Election

Code.

(c) At an election to authorize bonds, the ballot must be

printed to provide for voting for or against the issuance of

revenue bonds.

(d) If a majority of the votes cast at the election favor the

issuance of the bonds, the bonds may be issued by the board, but

if a majority of the votes cast at the election do not favor

issuance of the bonds, the bonds may not be issued.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989.

Sec. 324.092. REVENUE BONDS. (a) For the purpose of providing

funds for the acquisition of any permanent improvement to

property of the district or for the acquisition, renovation,

repair, improvement, equipping, or construction of a facility to

be used in connection with the operation of the district, the

board may issue revenue bonds that are approved at an election

called under Section 324.091.

(b) The district may make the bonds payable out of any revenue

of the district but may not levy ad valorem taxes on any property

located within the district.

(c) Bonds issued under this chapter are fully negotiable

instruments under Chapter 8, Business & Commerce Code, and

other laws of this state.

(d) Except as provided by Section 324.095, among the permanent

improvements and facilities that may be acquired through the

issuance of revenue bonds are bathhouses; bathing beaches;

swimming pools; pavilions; athletic fields; golf courses;

buildings and grounds for assembly, entertainment, health, and

recreation; restaurants and refreshment places; yacht basins;

parking lots; and roads.

(e) The bonds must be issued in the name of the county, signed

by the county judge, and attested by the county clerk and ex

officio clerk of the commissioners court. The seal of the

commissioners court must be impressed on the bonds.

(f) The bonds must mature serially or otherwise in not more than

40 years and may be sold at a price and under terms determined by

the board to be the most advantageous reasonably obtainable.

(g) The resolution authorizing the issuance of the bonds may

contain provisions for redemption of the bonds before their

respective maturity dates at prices and times prescribed in the

resolution. Except for rights of redemption expressly reserved in

the resolution and in the revenue bonds, the bonds are not

subject to redemption before maturity.

(h) The bonds may be made payable at times and at places, inside

or outside the state, prescribed in the resolution.

(i) The bonds may be made registrable as to principal or as to

both principal and interest.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989.

Sec. 324.093. APPROVAL BY ATTORNEY GENERAL. (a) Bonds issued

by the district must be submitted to the attorney general for

examination. The bonds must be submitted with the record relating

to their issuance and the record relating to the creation of the

district.

(b) If the attorney general finds that the bonds have been

authorized in accordance with law, the attorney general shall

approve the bonds and the comptroller shall register the bonds.

(c) Bonds that are approved and registered under this section

are incontestable and are valid and binding obligations in

accordance with their terms.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989.

Sec. 324.094. REFUNDING BONDS. The district may issue refunding

bonds under Chapter 1207, Government Code.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.321, eff.

Sept. 1, 2001.

Sec. 324.095. PERMANENT IMPROVEMENTS ON LAND WITH RIVER

FRONTAGE. (a) Through revenue bonds or any other revenue

sources, the district may not purchase a river access location

except for use as a:

(1) sanitary facility;

(2) litter receptacle;

(3) drinking water facility;

(4) parking lot;

(5) road or trail;

(6) river ingress or egress facility;

(7) information booth;

(8) tax collection facility;

(9) visitor's center; or

(10) district office.

(b) At a river access location permitted under this section, the

district may not engage in any activity that competes with

private enterprise except the provision and operation of a

permanent improvement permitted under this section.

(c) Subject to the restrictions provided by Section 324.067(d),

the district may accept as a grant, gratuity, gift, or devise

land with river access and any improvement that may exist on the

land at the time of the gift.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 1039, Sec. 14, eff.

Aug. 30, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

491, Sec. 4, eff. September 1, 2005.

Sec. 324.096. FEES. (a) The expense of operation and

maintenance of a facility of which the revenues are pledged to

the payment of bonds is a first lien on and charge against the

income of the facility. As long as any of the bonds or interest

remain outstanding, the board shall charge or require the payment

of fees for the use of the facilities, except drinking water or

sanitary facilities. Fees must be equal and uniform within

classes defined by the board and must be in amounts that will

yield revenues at least sufficient to pay the expenses of

operation and maintenance and to make the payment prescribed in

the bond resolution for debt service. "Debt service," as defined

in the bond resolution, may include: the payment of principal and

interest as each matures, the establishment and maintenance of

funds for extensions and improvements, an operating reserve, and

an interest and sinking fund reserve.

(b) Except as provided by a contract entered into by the board,

the board may determine the rate of fees charged for the use,

operation, or lease of facilities, services, or equipment of the

district. The board shall fix the fees in amounts sufficient to

comply with the covenants in the bond resolution.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989.

Sec. 324.097. FINANCIAL STATEMENT; BUDGET. (a) On or before

February 1 of each year, the board shall prepare and file with

the officer responsible for the county budget a complete

financial statement showing the financial status of the district

and the district's properties, funds, and indebtedness.

(b) The financial statement must be prepared in accordance with

standards adopted by the Government Accounting Standards Board

and must show separately all information concerning:

(1) revenue bonds, the income from pledged facilities, and

expenditures of that revenue;

(2) leases, promissory notes, and other indebtedness of the

district; and

(3) fee and tax revenue of the district.

(c) At the time the financial statement is filed, the board

shall file with the commissioners court a proposed budget of its

needs for the next fiscal year. The proposed budget shall include

items that:

(1) the board is unable to finance from the district's revenues,

including revenues from facilities of which the income is pledged

to revenue bonds; and

(2) the board requests purchase of with county funds.

(d) The officer responsible for the county budget shall include

the district's proposed budget on the calendar for the next

regularly scheduled meeting of the commissioners court. As part

of the county's tentative budget, the items certified by the

board are subject to state law relating to county budgets.

(e) The county auditor may conduct a general audit and issue a

financial statement of the district at times the auditor

considers appropriate.

(f) The board shall operate the parks and facilities under its

control for which revenues are pledged to the payment of revenue

bonds in a manner that will produce gross revenues sufficient to

pay the operation and maintenance expenses of the parks and

facilities without seeking from the commissioners court the

appropriation of additional money for expenses.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 1039, Sec. 15, eff.

Aug. 30, 1993.

Sec. 324.098. BOND ANTICIPATION NOTES. (a) If funds are not

available to pay the principal of or interest on bonds issued by

the district or to pay other obligations of the district, the

board may declare an emergency and may issue negotiable bond

anticipation notes to borrow the money needed. The bond

anticipation notes may bear interest at a rate that does not

exceed the maximum rate provided by Chapter 1204, Government

Code, and must mature within one year after their date of

issuance.

(b) Bond anticipation notes may also be issued for any purpose

for which bonds of the district have been voted or to refund

previously issued bond anticipation notes.

(c) Bond anticipation notes issued under this section must be

authorized by resolution of the board, subject to approval by the

commissioners court under Section 324.045, and must be executed

by the president of the board and attested by the secretary of

the board.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.322, eff.

Sept. 1, 2001.

Sec. 324.099. IMPOSITION AND COLLECTION OF TAXES; CRIMINAL

PENALTY. (a) The district may levy and collect taxes and issue

revenue permits to carry out any purposes prescribed by this

chapter and to pay the obligations of the district.

(b) The taxes that a district may levy apply only within the

district and are:

(1) a tax, at a rate not greater than five percent established

by resolution of the board, imposed on each person who, under a

lease, concession, permit, right of access, license, contract, or

agreement, pays $1 or more:

(A) for each day to rent:

(i) a camping space;

(ii) a picnic space;

(iii) a parking space;

(iv) a boat slip or dry boat storage;

(v) fishing tackle; or

(vi) water-oriented recreational equipment intended for use on a

lake in the district, including a boat, personal watercraft,

windsurfer, or sailing craft;

(B) for each day of recreational guide services; or

(C) for an initiation or membership fee of a private club or

organization that provides water-oriented recreational equipment

for use to a member;

(2) a tax imposed by resolution of the board at a rate not

greater than four percent on the cost of occupancy of a hotel if

the cost of occupancy is $2 or more each day; a tax is not

imposed if the accommodations are leased or contracted to one

party for at least 30 consecutive days; and

(3) a tax imposed by resolution of the board at a rate not

greater than $1 a person:

(A) for each rental of water-oriented recreational equipment,

including a canoe, tube, raft, boat, or kayak intended for use on

a river in the district; or

(B) if the person is not renting equipment under Paragraph (A),

for each person using shuttle service in the district, including

for river ingress and egress.

(c) The taxes imposed under this section are payable by the

purchaser or consumer of the items subject to the tax except that

if the person responsible for collecting the tax does not comply

with this chapter by collecting and remitting the tax to the

district, the person responsible for collecting the tax is liable

for the tax.

(d) A person who does not hold a revenue permit issued by the

board may not provide or offer for remuneration a service, a use

of a facility, or a rental of an item if the price paid for the

service, use, or rental is taxed under this section. A person who

holds a revenue permit issued by the district shall collect the

taxes imposed under this section and shall report and remit the

collected taxes to the district as the district requires.

(e) If a revenue permit holder remits taxes after the due date

but on or before the 30th day after the due date, the revenue

permit holder shall pay the district a penalty of five percent of

the amount of taxes due. If the revenue permit holder remits the

taxes after the 30th day after the due date, the person who holds

the permit shall pay the district a penalty of 10 percent of the

amount of taxes due.

(f) Delinquent taxes and accrued penalties draw interest at the

rate of 10 percent a year beginning 60 days after the date on

which the taxes were due.

(g) If a revenue permit holder does not collect and remit a tax

imposed, the board may suspend, revoke, or cancel the holder's

revenue permit in addition to any other remedy the district may

have to collect the tax under civil or criminal law.

(h) A person who violates Subsection (d) commits an offense if

the person rents or offers for rent an item taxed under this

section. Each provision or offer for remuneration of the service,

use, or rental is a separate offense. An offense under this

subsection is a Class C misdemeanor, unless it is shown at the

trial of the defendant that the defendant has previously been

convicted of an offense under this subsection, in which case the

offense is a Class B misdemeanor.

(i) In the same manner that this section applies to a person who

provides or offers a service, a use of a facility, or a rental of

an item in the district, this section applies to a person who

resides or does business outside the district but provides or

offers recreational guide or shuttle services or the rental of

water-oriented recreational equipment and the person regularly

transports customers into the district for river access while the

person is in the district.

(j) The board may settle a claim for a penalty or interest

accrued on a tax imposed by this chapter if the board finds that

the revenue permit holder exercised reasonable diligence to

comply with this chapter.

(k) The district may impose different tax rates for the

different types of services and different types of rental items

to which Subsection (b)(3) applies but none of the rates may

exceed the maximum rate provided by that subsection.

(l) The managing entity, as defined by Section 221.002, Property

Code, of a timeshare property, as defined by Section 221.002,

Property Code, shall collect and remit to a district, on a

property owner's behalf, all district taxes imposed under

Subsection (b)(2) if the managing entity participates in the

rental of the property by either:

(1) advertising rental availability on behalf of the property

owner; or

(2) collecting the rent on the property owner's behalf.

(m) If a managing entity located in the district does not

collect rent or advertise rental availability on behalf of its

property owners, a certificate executed in good faith by the

managing entity and delivered to the district informing the

district that the managing entity does not collect rent or

advertise rentals on the behalf of property owners shall be final

and binding on the district, so long as the certificate remains

accurate.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989. Amended by Acts 1989, 71st Leg., ch. 539, Sec. 4, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 1039, Sec. 16, eff. Aug.

30, 1993; Acts 1995, 74th Leg., ch. 1000, Sec. 67, eff. Oct. 1,

1995; Acts 1997, 75th Leg., ch. 452, Sec. 5, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 1098, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

491, Sec. 5, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

145, Sec. 1, eff. September 1, 2009.

Sec. 324.0995. TAX EXEMPTIONS. (a) Section 324.099(b)(2) does

not impose a tax on:

(1) an employee of the United States government conducting

official business in the district; or

(2) a person who occupies a lodging facility or campground in

the district if the person has evacuated from the person's home

due to an emergency and the state has temporarily suspended

collection of the state hotel occupancy tax.

(b) The district may not tax a transaction between a person and

an interest operated by:

(1) the United States in the district; or

(2) a state park in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

145, Sec. 2, eff. September 1, 2009.

Sec. 324.100. DISPOSITION OF REVENUE. In addition to any other

purpose or obligation of a district, a district may use its tax

revenue and other revenue for:

(1) acquisition of a right-of-way that leads to or is in the

district;

(2) construction, improvement, or maintenance of a road that

leads to or is in the district;

(3) provision of law enforcement, emergency medical services, or

fire protection in the district;

(4) programs to improve the water quality and sanitary

conditions in the district;

(5) other programs that promote water-oriented recreation in the

district;

(6) contribution to the county's general fund in the event that

the board finds it has excess revenues;

(7) payment of indebtedness for bonds issued under Sections

324.091 and 324.092;

(8) acquiring insurance for the district;

(9) hiring necessary personnel as provided by Section 324.062;

(10) construction of facilities to house district personnel and

equipment;

(11) leasing of property as necessary to benefit the district;

and

(12) any other lawful purpose for the benefit of the district.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 1039, Sec. 17, eff.

Aug. 30, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

491, Sec. 6, eff. September 1, 2005.

Sec. 324.101. REPLACEMENT FUND. (a) The board may establish a

replacement fund. It may deposit in the fund any amounts from its

revenue that it considers appropriate.

(b) The replacement fund may be used to rebuild on the original

site or elsewhere, restore, repair, or improve property of the

district that is destroyed or injured or that is necessary to

expand, improve, demolish, repair, or replace because of its

unfitness.

(c) The board may invest the replacement fund in bonds of the

United States, this state, or a county, municipal corporation, or

school district of this state.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989.

SUBCHAPTER F. ANNEXATION, INCORPORATION, DISSOLUTION

Sec. 324.121. ANNEXATION. (a) The voters of an unincorporated

area that is contiguous to a district may file a petition with

the board to annex the area to the district.

(b) The petition must contain an accurate description of the

area proposed for annexation, accompanied by an accurate map or

plat of the area.

(c) The petition must be signed by at least one percent of the

registered voters in the area proposed for annexation.

(d) If the board considers the proposed annexation desirable,

the board shall file the petition with the commissioners court

with a statement of the reasons the board favors the annexation.

(e) The commissioners court shall give notice of a hearing on

the petition and hold a hearing in the manner prescribed by

Sections 324.022 and 324.023 for a petition for creation of a

district.

(f) The commissioners court may grant the petition if it finds

the petition meets the requirements of this section and the

annexation promotes the purposes for which the district was

created.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989.

Sec. 324.122. EFFECT OF INCORPORATION OR ANNEXATION. The

incorporation of a political subdivision or the annexation of any

part of a park district by a political subdivision does not

affect the district's boundaries.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

145, Sec. 3, eff. September 1, 2009.

Sec. 324.123. DISANNEXATION. (a) The voters of or county

commissioners for any area in a district may file a petition with

the board to disannex the area from the district.

(b) The petition must contain an accurate description of the

area proposed for disannexation, accompanied by an accurate map

or plat of the area.

(c) The petition must be signed by at least one percent of the

registered voters in the area proposed for disannexation or by

the county commissioners for the area proposed for disannexation.

(d) The board shall file the petition with the commissioners

court if:

(1) the district has not acquired or constructed a permanent

improvement or facility in the area proposed for disannexation;

and

(2) the district's projected revenue from all sources, except

from the area proposed for disannexation, is sufficient to pay

the district's outstanding debts.

(e) The commissioners court shall give notice of a hearing on

the petition and hold a hearing in the manner prescribed by

Sections 324.022 and 324.023 for a petition for creation of a

district.

(f) The commissioners court by order may grant the petition if

it finds that:

(1) the petition meets the requirements of this section;

(2) the conditions listed in Subsection (d) exist; and

(3) the disannexation is in the best interests of the county.

(g) The disannexation takes effect on the date stated by the

order or, if the order does not state a date, on the date the

order is issued.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989.

Sec. 324.124. DISSOLUTION OF DISTRICT. (a) The commissioners

court by order may dissolve a district. The order may be adopted:

(1) on the commissioners court's own motion; or

(2) after the filing of a written petition signed by a number of

the registered voters who reside in the district equal to at

least 10 percent of the votes received in the district in the

most recent gubernatorial general election.

(b) The commissioners court shall give notice of a hearing on

the petition and hold a hearing in the manner prescribed by

Sections 324.022 and 324.023 for a petition for creation of a

district.

(c) The commissioners court shall grant the petition and order

the dissolution of the district if the court finds that the

petition meets the requirements of this section and that the

dissolution is in the best interest of the county.

(d) On dissolution of the district, the property and other

assets, the debts and other liabilities, and the obligations of

the district become those of the county.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 71(a), eff. Aug. 28,

1989.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 324.901. REQUIREMENTS FOR RENTAL OF WATER-ORIENTED

RECREATIONAL EQUIPMENT. (a) This section applies only to the

rental of water-oriented recreational equipment in a district.

(b) A person may not rent water-oriented recreational equipment

to a person younger than 18 years of age.

(c) A person may rent water-oriented recreational equipment to a

person who is at least 18 years of age only if:

(1) each person who is at least 18 years of age who will use the

equipment signs a written agreement for the rental of that

equipment; and

(2) each person who will use the equipment, regardless of age,

is listed on the agreement.

Added by Acts 1999, 76th Leg., ch. 1098, Sec. 2, eff. Sept. 1,

1999.



CHAPTER 325. SPORTS FACILITY DISTRICT ESTABLISHED BY COUNTY

LOCAL GOVERNMENT CODE

TITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

SUBTITLE B. COUNTY PARKS AND OTHER RECREATIONAL AND CULTURAL

RESOURCES

CHAPTER 325. SPORTS FACILITY DISTRICT ESTABLISHED BY COUNTY

SUBCHAPTER A. CREATION OF DISTRICT

Sec. 325.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means a sports facility district.

(4) "Sports facility" means a multi-use facility for sport and

recreational activities.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.002. CREATION AND PURPOSE OF DISTRICT. The

commissioners court of a county by order may create a sports

facility district to finance and effect the construction,

acquisition, or operation of a sports facility to serve the

county.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.003. BOUNDARIES. A sports facility district is

composed of the area of the county that created the district.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 325.011. BOARD OF DIRECTORS; TERM OF OFFICE. (a) The

district is governed by a board of directors composed of five

members, with two directors appointed by the commissioners court

of the county, two directors appointed by the governing body of

the municipality having the largest population in the county, and

one director appointed by the governing body of the school

district with the largest number of students in average daily

attendance in the county. The board shall manage the district and

administer this chapter.

(b) Directors are appointed for two-year terms expiring on

February 1 of odd-numbered years. However, the initial directors

may be appointed for terms covering a period of less than two

years.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.012. VACANCY ON BOARD. A vacancy on the board shall be

filled by appointment of the remaining members. The person

appointed to fill the vacancy shall serve only for the unexpired

term.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.013. COMPENSATION. Each director is entitled to

receive an amount set by the board in its budget, not to exceed

$25 a day, for each day the director is actually engaged in

performing services for the district.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.014. ORGANIZATION OF BOARD. (a) After each directors'

appointment, the board shall hold a regular meeting at the

district office and shall organize by electing from the members

of the board one person to serve as chairman, one person to serve

as vice-chairman, and one person to serve as secretary.

(b) A member selected to serve as chairman, vice-chairman, or

secretary shall serve in that capacity for the member's term of

office on the board.

(c) The chairman shall preside over meetings of the board, and

in the chairman's absence, the vice-chairman shall preside.

(d) The chairman, vice-chairman, and secretary shall perform the

duties and may exercise the powers specifically given them by

this chapter or by orders of the board.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.015. OTHER OFFICERS. (a) The board shall appoint a

person to serve as treasurer for the district.

(b) The persons appointed under this section are entitled to the

compensation provided by the district's budget.

(c) The person appointed as treasurer shall execute a bond in

the amount determined by the board, payable to the district and

conditioned on the faithful performance of the treasurer's

duties. The district shall pay for the bond.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.016. GENERAL MANAGER. (a) The board may employ a

general manager to be the chief administrative officer of the

district and may delegate to the general manager full authority

to manage and operate the district's affairs subject only to

orders of the board.

(b) The general manager shall execute a bond in the amount

determined by the board, payable to the authority and conditioned

on the faithful performance of the general manager's duties. The

authority shall pay for the bond.

(c) The general manager is entitled to receive the compensation

provided by the district's budget.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.017. PERSONNEL. (a) The board or the general manager

at the direction of the board shall employ persons necessary for

the proper handling of district business and operation and may

employ or contract with expert and specialized personnel who are

necessary to carry out this chapter.

(b) The board shall determine the terms of employment and the

compensation to be paid to employees under this section.

(c) The board shall require each employee or person under

contract to the district who collects, pays, or handles any funds

of the district to furnish a bond, payable to the district, for

an amount sufficient to protect the district from financial loss

resulting from actions of the employee or another person. Each

bond shall be conditioned on the faithful performance of the

employee's or person's duties and on accounting for all money and

property of the district in the employee's or person's hands. The

district shall pay for each bond.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.018. OFFICE. The board shall maintain an office within

the boundaries of the district for conducting the business of the

district.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.019. MEETINGS OF BOARD. The board shall hold regular

meetings at the district's office at least once each month on a

date established by rule of the board.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.020. MINUTES AND RECORDS. (a) The board shall keep a

complete written account of all its meetings and other

proceedings and shall preserve its minutes, contracts, records,

plans, notices, accounts, receipts, and records of all kinds in a

secure manner at the district's office.

(b) Minutes, contracts, records, plans, notices, accounts,

receipts, and other records are the property of the district and

are subject to public inspection.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.021. SEAL. The board shall adopt a seal for the

district.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 325.031. GENERAL POWERS. To carry out this chapter, the

district may:

(1) apply for, accept, receive, and administer gifts, grants,

loans, and other funds available from any source;

(2) enter into contracts with the federal government and its

agencies, the state and its agencies, local governmental entities

including the county, and private entities;

(3) conduct, request, and participate in studies,

investigations, and research relating to providing a sports

facility; and

(4) advise, consult, and cooperate with the federal government

and its agencies, the state and its agencies, local governmental

entities including the county, and private entities.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.032. CONTRACTS. The board may enter into contracts as

provided by this subchapter, and those contracts shall be

executed by the board in the name of the district.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.033. RULES. The board may adopt rules to carry out

this subchapter.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.034. SUITS; PAYMENT OF JUDGMENTS. (a) The district

may, through its board, sue and be sued in any court of this

state in the name of the district. Service of process in a suit

may be had by serving the general manager.

(b) The courts of this state shall take judicial notice of the

creation of the district.

(c) A court of this state that renders a money judgment against

the district may require the board to pay the judgment from money

in the district depository that is not dedicated to the payment

of any indebtedness of the authority.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.035. INSURANCE. The board may purchase insurance

insuring the district and its employees for any liability

incurred under this chapter and may purchase insurance coverage

to cover losses of district property.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.036. ACQUISITION OF PROPERTY FOR SITE. (a) The

district may acquire by gift, grant, purchase, or condemnation

any land, easements, rights-of-way, and other property interests

necessary to construct or improve a sports facility.

(b) The district may lease property on terms the board

determines advantageous to the district.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.037. EMINENT DOMAIN. (a) The district may acquire

land for a sports facility by condemnation if the board

determines, after notice and hearing, that it is necessary.

(b) The right of eminent domain must be exercised in the manner

provided by Chapter 21, Property Code, except that the district

is not required to give bond for appeal or bond for costs in a

condemnation suit or other suit to which it is a party and is not

required to deposit double the amount of any award in any suit.

(c) If the district, in the exercise of the power of eminent

domain, makes necessary the relocation, raising, lowering,

rerouting, or changing in grade, or alteration of the

construction of any highway, railroad, electric transmission or

distribution line, telephone or telegraph properties and

facilities, or pipeline, all necessary relocations, raising,

lowering, rerouting, changing in grade, or alteration of

construction shall be accomplished at the sole expense of the

district. "Sole expense" means the actual cost of relocation,

raising, lowering, rerouting, or changing in grade, or alteration

of construction to provide comparable replacement without

enhancement of facilities, after deducting the net salvage value

derived from the old facility.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.038. DISTRICT TO ENTER INTO CONSTRUCTION CONTRACTS.

The district may contract with any person to construct or improve

any part of a sports facility.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.039. BIDS ON CONTRACTS FOR CONSTRUCTION. Construction

contracts requiring an expenditure of more than $15,000 may be

made only after competitive bidding as provided by Subchapter B,

Chapter 271, Local Government Code.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 757, Sec. 16, eff.

Sept. 1, 1993.

Sec. 325.040. CHANGE ORDERS. After a construction contract is

awarded, if the district determines that additional work is

needed or if the character or type of work, facilities, or

improvements should be changed, the board may authorize change

orders to the contract on terms the board approves. A change made

under this section may not increase or decrease the total cost of

the contract by more than 25 percent.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.041. ATTACHMENTS TO CONSTRUCTION CONTRACTS. A

construction contract must contain, or have attached to it, the

specifications, plans, and details for work included in the

contract, and work shall be done according to those plans and

specifications under the supervision of the district.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.042. EXECUTION AND AVAILABILITY OF CONSTRUCTION

CONTRACTS. (a) A construction contract must be in writing and

signed by an authorized representative of the district and the

contractor.

(b) The contract is a district record and is subject to Section

325.020.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.043. CONTRACTOR'S BOND. (a) A contractor shall

execute a bond. The bond must be in an amount determined by the

board, not to exceed the contract price, payable to the district,

approved by the board, and conditioned on the faithful

performance of the obligations, agreements, and covenants of the

contract.

(b) The bond must provide that if the contractor defaults on the

contract, the contractor will pay to the district all damages

sustained as a result of the default. The district shall deposit

the bond in its depository and shall keep a copy of the bond in

its main office.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.044. MONITORING CONSTRUCTION WORK. (a) The board has

control of any construction, acquisition, or improvement of the

sports facility for which it has contracted. The board shall

determine whether or not the contract is being fulfilled.

(b) The board shall have the construction work inspected by

engineers, inspectors, or other personnel of the district.

(c) During the progress of the construction work, the employees

inspecting the work shall submit to the board written reports

that show whether the contractor is complying with the contract.

(d) On completion of construction work, the employees inspecting

the work shall submit to the board a final detailed written

report including information necessary to show whether the

contractor has fully complied with the contract.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.045. PAYMENT FOR CONSTRUCTION WORK. (a) The district

shall make monthly progress payments under construction contracts

as the work proceeds, or at more frequent intervals as determined

by the board.

(b) If requested by the board, the contractor shall furnish an

analysis of the total contract price showing the amount included

for each principal category of the work, in such detail as

requested, to provide a basis for determining progress payments.

(c) In making progress payments, the district shall retain 10

percent of the estimated amount until final completion and

acceptance of the contract work. However, if the board, at any

time after 50 percent of the work has been completed, finds that

satisfactory progress is being made, it may authorize any of the

remaining progress payments to be made in full. Also, if the work

is substantially complete, the board, if it finds the amount

retained to be in excess of the amount adequate for the

protection of the district, may release to the contractor all or

a part of the excess amount.

(d) On completion and acceptance of each separate project, work,

or other division of the contract, on which the price is stated

separately in the contract, payment may be made without retention

of a percentage.

(e) When construction work is completed according to the terms

of the contract, the board shall draw a warrant on the depository

to pay any balance due on the contract.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.046. CONTRACTS FOR PURCHASE OF VEHICLES, EQUIPMENT, AND

SUPPLIES OVER $5,000. (a) If the estimated amount of a proposed

contract for the purchase of vehicles, equipment, or supplies is

more than $15,000, the board shall ask for competitive bids in

accordance with the bidding procedures provided by the County

Purchasing Act (Subchapter C, Chapter 262, Local Government Code)

except that the bids shall be presented to the board and the

board shall award the contract.

(b) This section does not apply to purchases of property from

public agencies or to contracts for personal or professional

services.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 757, Sec. 17, eff.

Sept. 1, 1993.

Sec. 325.047. FEES AND CHARGES. (a) The board may adopt and

enforce all necessary charges, fees, or rentals for providing any

district facilities or service.

(b) The board may require a deposit for any service or

facilities furnished and may provide that the deposit will bear

interest.

(c) The board may discontinue a facility or service to prevent

an abuse or enforce payment of an unpaid charge, fee, or rental

due the district.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

SUBCHAPTER D. DISTRICT FINANCES

Sec. 325.061. FISCAL YEAR. (a) The district shall be operated

on the basis of a fiscal year established by the board.

(b) The fiscal year may not be changed more than once in a

24-month period.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.062. ANNUAL AUDIT. Annually, the board shall have an

audit made of the financial condition of the district.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.063. ANNUAL BUDGET. (a) The board shall prepare and

approve an annual budget.

(b) The budget must contain a complete financial statement,

including a statement of the:

(1) outstanding obligations of the district;

(2) amount of cash on hand to the credit of each fund of the

district;

(3) amount of money received by the district from all sources

during the previous year;

(4) amount of money estimated to be available to the district

from all sources during the ensuing year;

(5) amount of the balances expected at the end of the year in

which the budget is being prepared; and

(6) estimated amount of revenues and balances available to cover

the proposed budget.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.064. AMENDING BUDGET. After the annual budget is

adopted, the board may amend the budget.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.065. LIMITATION ON EXPENDITURES. Money may not be

spent for an expense not included in the annual budget or an

amendment to it.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.066. SWORN STATEMENT. As soon as practicable after the

close of the fiscal year, the general manager shall prepare for

the board a sworn statement of the amount of money that belongs

to the district and an account of the disbursements of that

money.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.067. DEPOSITORY. (a) The board shall name one or more

banks to serve as depository for district funds.

(b) District funds, other than those transmitted to a bank of

payment for bonds issued by the district, shall be deposited as

received with the depository bank. This subsection does not limit

the power of the board to place a part of the district's funds on

time deposit or to purchase certificates of deposit.

(c) Before the district deposits funds in a bank in an amount

that exceeds the maximum amount secured by the Federal Deposit

Insurance Corporation, the bank must execute a bond or other

security in an amount sufficient to secure from loss the district

funds that exceed the amount secured by the Federal Deposit

Insurance Corporation.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.068. INVESTMENTS. (a) Funds of the district may be

invested and reinvested by the board or its authorized

representative in direct or indirect obligations of the United

States, the state, or any county, municipality, school district,

or other political subdivision of the state.

(b) Funds of the district may be placed in certificates of

deposit of state or national banks or state or federal savings

and loan associations within the state provided that they are

secured in the manner provided for the security of the funds of

counties of the state.

(c) The board, by resolution, may provide that an authorized

representative of the district may invest and reinvest the funds

of the district and provide for money to be withdrawn from the

appropriate accounts of the district for investments on terms the

board considers advisable.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.069. REPAYMENT OF ORGANIZATIONAL EXPENSES. (a) The

board may pay all costs and expenses necessarily incurred in the

creation and organization of the district, legal fees, and other

incidental expenses and may reimburse any person for money

advanced for those purposes.

(b) Payments may be made from money obtained from the sale of

bonds first issued by the district or other revenues of the

district.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.070. BORROWING MONEY. The district may borrow money

for any purpose authorized under this chapter or any combination

of those purposes.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

SUBCHAPTER E. DISTRICT BONDS

Sec. 325.081. ISSUANCE OF BONDS. The board may issue revenue

bonds in the name of the district to acquire land and construct

facilities as provided by this chapter.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.082. MANNER OF REPAYMENT OF BONDS. The board may

provide for the payment of the principal of and interest on the

bonds from revenues of the district, including fees and lease

income.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.083. FORM OF BONDS. (a) A district may issue its

bonds in various series or issues.

(b) Bonds may mature serially or otherwise not more than 50

years from their date and shall bear interest at any rate

permitted by the constitution and laws of the state.

(c) A district's bonds and interest coupons, if any, are

investment securities under the terms of Chapter 8 of the

Business & Commerce Code and may be issued registrable as to

principal or as to both principal and interest and may be made

redeemable before maturity, at the option of the district, or may

contain a mandatory redemption provision.

(d) A district's bonds may be issued in the form, denominations,

and manner and under the terms, conditions, and details, and

shall be signed and executed as provided by the board in the

resolution or order authorizing their issuance.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.084. PROVISIONS OF BONDS. (a) In the orders or

resolutions authorizing the issuance of bonds, the board may

provide for the flow of funds, the establishment and maintenance

of the interest and sinking fund, the reserve fund, and other

funds, and may make additional covenants with respect to the

bonds, the pledged revenues, and the operation and maintenance of

those improvements and facilities, the revenue of which is

pledged.

(b) The orders or resolutions of the board authorizing the

issuance of bonds may also prohibit the further issuance of bonds

payable from the pledged revenue or may reserve the right to

issue additional bonds to be secured by a pledge of and payable

from the revenue on a parity with or subordinate to the lien and

pledge in support of the bonds being issued.

(c) The orders or resolutions of the board issuing bonds may

contain other provisions and covenants as the board may

determine.

(d) The board may adopt and have executed any other proceedings

or instruments necessary and convenient in the issuance of bonds.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.085. APPROVAL BY ATTORNEY GENERAL; REGISTRATION BY

COMPTROLLER. (a) Bonds issued by a district must be submitted

to the attorney general for examination.

(b) If the attorney general finds that the bonds have been

authorized in accordance with law, the attorney general shall

approve them, and they shall be registered by the comptroller of

public accounts.

(c) After the approval and registration of bonds, the bonds are

incontestable in any court or other forum, for any reason, and

are valid and binding obligations in accordance with their terms

for all purposes.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.086. BONDS AS INVESTMENTS. District bonds are legal

and authorized investments for:

(1) banks;

(2) trust companies;

(3) savings and loan associations;

(4) insurance companies;

(5) fiduciaries;

(6) trustees;

(7) guardians; and

(8) sinking funds of municipalities, counties, school districts,

and other political subdivisions of the state and other public

funds of the state and its agencies, including the permanent

school fund.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.087. BONDS AS SECURITY FOR DEPOSITS. District bonds

are eligible to secure deposits of public funds of the state and

municipalities, counties, school districts, and other political

subdivisions of the state. The bonds are lawful and sufficient

security for deposits to the extent of their value when

accompanied by all unmatured coupons.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.088. TAX STATUS OF BONDS. Bonds issued by a district

under this chapter, any transaction relating to the bonds, and

profits made in the sale of the bonds, are free from taxation by

the state or by any municipality, county, special district, or

other political subdivision of the state.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.089. MANDAMUS BY BONDHOLDERS. In addition to all other

rights and remedies provided by law, if the district defaults in

the payment of principal, interest, or redemption price on its

bonds when due or if it fails to make payments into any fund or

funds created in the orders or resolutions authorizing the

issuance of the bonds or defaults in the observation or

performance of any other covenants, conditions, or obligations

set forth in the orders or resolutions authorizing the issuance

of its bonds, the owners of any of the bonds are entitled to a

writ of mandamus issued by a court of competent jurisdiction

compelling and requiring the district and its officials to

observe and perform the covenants, obligations, or conditions

prescribed in the orders or resolutions authorizing the issuance

of the district's bonds.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989.

Sec. 325.090. APPLICATION OF OTHER LAWS. Bonds of the district

are considered public securities under Chapter 1201, Government

Code.

Added by Acts 1989, 71st Leg., ch. 437, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.323, eff.

Sept. 1, 2001.



CHAPTER 326. LIBRARY DISTRICTS

LOCAL GOVERNMENT CODE

TITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

SUBTITLE B. COUNTY PARKS AND OTHER RECREATIONAL AND CULTURAL

RESOURCES

CHAPTER 326. LIBRARY DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 326.001. FINDINGS. The legislature finds that:

(1) children and other residents of many rural and suburban

areas of the state do not have convenient access to a public

library; and

(2) the creation of library districts in underserved areas would

make valuable information resources more readily available to

public school students and other residents of the state.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.002. PURPOSE. The purpose of a library district is to

establish, equip, and maintain one or more public libraries for

the dissemination of general information relating to the arts,

sciences, and literature.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.003. DEFINITIONS. In this chapter:

(1) "Board" means the board of trustees of a district.

(2) "District" means a library district created under this

chapter.

(3) "Municipal public library" means a library that is:

(A) financed and operated by a municipality; and

(B) open free of charge to all members of the public under

identical conditions.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.004. DISTRICT AUTHORIZATION. (a) A library district

may be created and must be maintained, operated, and financed as

provided by this chapter.

(b) A district created under this chapter is a governmental

agency, body politic and corporate, and political subdivision of

the state.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 819, Sec. 1, eff.

Sept. 1, 1999.

SUBCHAPTER B. CREATION OF DISTRICT

Sec. 326.021. CONFIRMATION ELECTION. A district may be created

and a sales and use tax may be authorized only if the creation is

confirmed and the tax is approved by a majority of the qualified

voters of the district voting at an election held for that

purpose.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.022. TERRITORY INCLUDED IN A DISTRICT. (a) A district

may include any contiguous territory within a single county.

(b) The district may include incorporated or unincorporated

territory.

(c) If the boundaries of the proposed district include any

territory that, on the date on which an election is ordered on

the question of creating the district, is part of a municipality

that operated a municipal public library, then the governing

authority of that municipality must consent by resolution to

allow the inclusion of that municipal territory in the proposed

district.

(d) After a district is created, the district may not be

expanded to include additional territory unless the commissioners

court of the county in which the district is located calls and

holds an election for that purpose in the territory to be added

to the district. The commissioners court may not expand the

district unless a majority of the voters voting at the expansion

election approve the expansion of the district.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 819, Sec. 2, eff.

Sept. 1, 1999.

Sec. 326.023. PETITION FOR CREATION OF DISTRICT. (a) Before a

district may be created, the commissioners court of the county in

which the proposed district is located must receive a petition

signed by at least five percent of the number of voters in the

territory of the proposed district who voted in the most recent

gubernatorial election.

(b) The petition must:

(1) include a name for the proposed district that describes the

location of the district followed by the words "Library

District";

(2) describe the boundaries of the proposed district by:

(A) metes and bounds;

(B) lot and block number, if there is a recorded map or plat and

survey of the area; or

(C) other sufficient legal description;

(3) include the names of five persons who are willing and

qualified to serve as the initial board of trustees of the

district if elected at the election to create the district; and

(4) include the rate of the sales and use tax that would be

imposed by the board of the proposed district on approval of the

district.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1263, Sec. 2, eff.

Sept. 1, 2001.

Sec. 326.024. PAYMENT OF ELECTION COSTS. The commissioners

court may not order the creation of the district or a

confirmation election until the petitioners deposit with the

county clerk an amount of money equal to the cost of conducting

the creation election of the proposed district, as computed by

the county.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.025. FILING OF PETITION; HEARING; ORDERING ELECTION.

(a) At the next regular or special session of the commissioners

court held after the petition is filed with the commissioners

court, the commissioners court shall consider the petition.

(b) The commissioners court shall grant the petition if the

court finds that the petition is in proper form and conforms to

the requirements of Section 326.023 and that the requirement of

Section 326.024 is met.

(c) If a petition is granted, the commissioners court shall

order an election to confirm the district's creation and to

authorize the imposition of a sales and use tax.

(d) The election shall be held on the first authorized uniform

election date under Chapter 41, Election Code, that occurs on or

after the 45th day after the date the election is ordered.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.026. ELECTION ORDER. In addition to the elements

required to be included by the Election Code, the election order

must state:

(1) the ballot proposition stating the measure to be voted on;

(2) the hours that the polls will be open; and

(3) the location of each polling place.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.027. NOTICE. (a) The commissioners court shall give

notice of the election by publishing a substantial copy of the

election order once a week for two consecutive weeks in a

newspaper with general circulation in the county in which the

proposed district is located.

(b) The notice must be published not earlier than the 30th day

or later than the 10th day before election day.

(c) In addition to the elements required to be included by the

Election Code, the notice of the election must state the names of

the five board of trustee candidates.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.028. BALLOT PROPOSITION. (a) The ballot for the

election shall be printed to permit voting for or against the

proposition: "The creation of the __________ (name of district)

and adoption of a local sales and use tax in the (name of

district) at the rate of _______ (rate) percent to provide

revenue for the district."

(b) The ballot shall be printed to permit voting for or against

each of the five initial trustees listed in the petition

submitted to the commissioners court under Section 326.023. A

blank space must be printed after the name of each candidate, in

each of which a voter may write in the name of another person for

trustee.

(c) A voter may not vote for more than five persons for trustee.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.029. RESULTS OF ELECTION. (a) If a majority of the

votes received in the election favor the creation of the district

and the adoption of the sales and use tax, the commissioners

court shall by resolution or order declare that the district is

created and shall declare the amount of the local sales and use

tax adopted and enter the result in its minutes.

(b) If a majority of the votes received in the election are

against the creation of the district, the commissioners court

shall declare the measure defeated and enter the result in its

minutes.

(c) The order canvassing the results of the election must:

(1) contain a description of the district's boundaries and a map

of the district;

(2) state the date of the election; and

(3) state the total number of votes cast for and against the

ballot proposition.

(d) The order issued by a commissioners court canvassing the

results of the election must be filed in the deed records of the

county in which the district is located.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1467, Sec. 2.08, eff.

Oct. 1, 1999; Acts 2001, 77th Leg., ch. 1263, Sec. 3, eff. Sept.

1, 2001.

Sec. 326.030. INITIAL TRUSTEES. (a) The commissioners court

shall declare the five persons receiving the highest number of

votes for trustee to be elected as trustees.

(b) The two trustees elected who received the fewest number of

votes shall serve until the next board of trustees election

following the confirmation election, and the three trustees who

received the highest number of votes shall serve until the second

succeeding trustee election after the confirmation election.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER C. DISTRICT ADMINISTRATION

Sec. 326.041. BOARD OF TRUSTEES. A district shall be governed

by a board of five trustees.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.042. REGISTERED VOTER REQUIREMENT. A person may not be

elected to the board of trustees unless the person is a resident

of the district and a registered voter of the county in which the

district is located.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.043. ELECTION OF TRUSTEES; TERM OF OFFICE. (a)

Trustees shall serve two-year terms.

(b) The general election for trustees shall be held annually on

an authorized uniform election date under Chapter 41, Election

Code.

(c) Except for the initial members of the board of trustees, a

candidate for the office of trustee must file an application for

a place on the ballot in accordance with Chapter 144, Election

Code, and other applicable provisions of that code.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.0431. WRITE-IN CANDIDACIES. Write-in votes may be

counted only for names appearing on a list of write-in

candidates, in the manner that Subchapter C, Chapter 146,

Election Code, provides for counting write-in votes for city

officers.

Added by Acts 2001, 77th Leg., ch. 61, Sec. 1, eff. Sept. 1,

2001.

Sec. 326.0432. ELECTION OF UNOPPOSED CANDIDATE. Subchapter C,

Chapter 2, Election Code, applies to the election of an unopposed

candidate for the office of trustee after the election of the

initial members of the board of trustees.

Added by Acts 2001, 77th Leg., ch. 61, Sec. 1, eff. Sept. 1,

2001.

Sec. 326.044. BOARD VACANCY. A vacancy in the office of a

trustee shall be filled by appointment by the remaining trustees.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.045. OFFICERS. After the trustees have assumed office,

the trustees shall elect from among the trustees a president, a

vice president, a secretary, and any other officers the board

considers necessary.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.046. QUORUM; OFFICERS' DUTIES. (a) Three trustees

constitute a quorum and a concurrence of three is sufficient in

any matter relating to the business of the district.

(b) The president presides at all board meetings and is the

chief executive officer of the district.

(c) The vice president acts as the president if the president is

incapacitated or absent from a meeting.

(d) The secretary acts as the president if both the president

and vice president are incapacitated or absent from a meeting.

(e) The secretary is responsible for ensuring that all the

records and books of the district are properly kept.

(f) The board may appoint the library director or an employee as

assistant or deputy secretary to assist the secretary. The

assistant or deputy secretary may certify the authenticity of any

record of the district.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.047. BYLAWS. The board may adopt bylaws to govern:

(1) the time, place, and manner of conducting board meetings;

(2) the powers, duties, and responsibilities of the board's

officers and employees;

(3) the disbursement of money by a check, draft, or warrant;

(4) the appointment and authority of board committees;

(5) the keeping of accounts and other records; and

(6) any other matter the board considers appropriate.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.048. MEETINGS AND NOTICE. (a) The board may establish

regular meetings to conduct district business and may hold

special meetings at other times as the business of the district

requires.

(b) The board shall hold its meetings at a designated meeting

place.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.049. MANAGEMENT OF DISTRICT. (a) The board has

control over and shall manage the affairs of the district.

(b) The board shall employ any person, firm, partnership, or

corporation the board considers necessary for conducting the

affairs of the district.

(c) The board shall determine the term of office and

compensation of any employee and consultant by contract or by

resolution of the board.

(d) The board may remove any employee.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.050. LIBRARY DIRECTOR. The board may employ a library

director to administer the affairs of the district under policies

established by the board. The board shall set the compensation of

the library director.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.051. BOND. The board may require an officer or

employee to execute a bond payable to the district and

conditioned on the faithful performance of the person's duties.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.052. TRUSTEE INTERESTED IN CONTRACT. (a) A trustee

who is financially interested in a contract with the district, or

a trustee who is an employee of a person that is financially

interested in a contract with the district, shall disclose that

fact to the other trustees. The disclosure shall be entered into

the minutes of the meeting.

(b) A trustee who is financially interested in a contract may

not vote on the acceptance of the contract or participate in the

discussion on the contract.

(c) The failure of a trustee to disclose the trustee's financial

interest in a contract and to have the disclosure entered in the

minutes invalidates the contract.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 326.061. GENERAL POWERS OF DISTRICT. (a) A district has

all of the powers, authority, rights, and duties that will permit

the accomplishment of the purposes for which the district was

created, including the power to borrow money, purchase,

construct, acquire, own, operate, maintain, repair, or improve

any land, works, materials, supplies, improvements, facilities,

equipment, vehicles, machinery, or appliances as necessary for

the district.

(b) If a district acquires existing improvements, facilities,

plants, equipment, or appliances, the district may assume the

contracts and obligations of the previous owner.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 300, Sec. 1, eff.

Sept. 1, 2001.

Sec. 326.062. EMPLOYEE PLANS. (a) The board may provide for

and administer a workers' compensation, health benefit,

retirement, disability, or death compensation plan for the

employees of the district.

(b) The board may adopt a plan to accomplish the purpose of this

section.

(c) The board, after notice and a hearing, may change any plan

or rule adopted under this section.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.063. SUITS. (a) A district may sue and be sued in any

court of this state in the name of the district.

(b) All courts of this state shall take judicial notice of the

establishment of a district.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.064. RULES. (a) The board may adopt reasonable rules

to accomplish the purposes of the district.

(b) The board may set monetary charges in reasonable amounts for

the violation of a district rule.

(c) The board may exclude from the use of the library a person

who wilfully violates a rule adopted by the board under this

section.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.065. FEES. (a) A district may impose any necessary

charges or fees for providing a district service.

(b) A district may discontinue a service to enforce payment of

an unpaid charge or fee that is owed to the district.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.066. DEPOSITORY. (a) The board shall designate one or

more banks inside or outside of the district to serve as the

depository for district money.

(b) Tax revenue of the district shall be deposited in a

depository bank.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.067. INVESTMENTS. (a) Tax revenue of the district may

be invested in an obligation that is an authorized investment for

the state.

(b) District money other than tax revenue may be invested in

accordance with policies adopted by the board.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.068. EXPENDITURES. A district's money may be disbursed

only by check, draft, order, or another instrument that must be

signed by one or more officers or employees of the district as

designated by the board of trustees.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.069. ACCOUNTS AND RECORDS; AUDITS. (a) The district

shall keep a complete system of accounts.

(b) The district shall have an annual audit of the affairs of

the district performed by an independent certified public

accountant.

(c) A signed copy of the audit report shall be delivered to each

trustee not later than the 120th day after the closing date of

each fiscal year.

(d) A copy of the audit report shall be kept on file at the

district office and shall be made available for inspection by any

interested person during regular business hours.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.070. FISCAL YEAR. The fiscal year of the district is

from January 1 to December 31, unless the board adopts another

fiscal year.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.071. REPAYMENT OF ORGANIZATIONAL EXPENSES. (a) The

district may:

(1) pay all costs and expenses necessarily incurred in the

creation and organization of the district; and

(2) reimburse any entity or person for money advanced for the

costs and expenses described by Subdivision (1).

(b) Payments under this section may be made from money obtained

from taxes or other revenue of the district.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.072. GIFTS, GRANTS, AND DONATIONS. A district may

accept and administer a gift, grant, or donation from any source

to carry out the purposes of this chapter.

Added by Acts 1999, 76th Leg., ch. 152, Sec. 3, eff. Sept. 1,

1999.

SUBCHAPTER E. SALES AND USE TAX

Sec. 326.091. SALES AND USE TAX. (a) If a district adopts the

tax, there is imposed a tax on the receipts from the sale at

retail of taxable items in the district at a rate of up to

one-half of one percent. There is also imposed an excise tax on

the use, storage, or other consumption in the district of taxable

items purchased, leased, or rented from a retailer during the

period that the tax is effective in the district.

(b) For purposes of this section, "taxable items" includes all

items subject to any sales and use tax that is imposed by the

county if the county has imposed a sales and use tax.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.092. IMPOSITION, COMPUTATION, ADMINISTRATION, AND

GOVERNANCE OF TAX. (a) Chapter 323, Tax Code, to the extent not

inconsistent with this chapter, governs the imposition,

computation, administration, and governance of the tax under this

subchapter, except that Sections 323.101, 323.105, 323.404, and

323.406 through 323.408, Tax Code, do not apply.

(b) Chapter 323, Tax Code, does not apply to the use and

allocation of revenue under this chapter.

(c) In applying the procedures under Chapter 323, Tax Code, to

the district, the district's name shall be substituted for "the

county" and "board of trustees" is substituted for "commissioners

court."

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1467, Sec. 2.09, eff.

Oct. 1, 1999.

Sec. 326.093. TAX RATES. The permissible rates for a local

sales and use tax levied under this chapter are one-eighth of one

percent, one-fourth of one percent, three-eighths of one percent,

and one-half of one percent.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.094. ABOLITION OF OR CHANGE IN TAX RATE. (a) The

board by order may decrease or abolish the local sales and use

tax rate or may call an election to increase, decrease, or

abolish the local sales and use tax rate.

(b) At the election, the ballots shall be printed to permit

voting for or against the proposition: "The increase (decrease)

in the local sales and use tax rate of (name of district) to

(percentage) to be used for the purposes of the district" or "The

abolition of the district sales and use tax." The increase or

decrease in the tax rate is effective if it is approved by a

majority of the votes cast. In calling and holding the election,

the board shall use the procedure for the confirmation and tax

election set forth in this chapter.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.

Sec. 326.095. USE OF TAX. Taxes collected under this subchapter

may be used only for the purposes for which the district was

created and may be pledged as collateral for borrowing money to

further those purposes.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 300, Sec. 2, eff.

Sept. 1, 2001.

Sec. 326.096. LIMITATION ON ADOPTION OF TAX. A district may

adopt a tax under this subchapter only if as a result of adoption

of the tax the combined rate of all local sales and use taxes

imposed by political subdivisions having territory in the

district will not exceed two percent.

Added by Acts 1997, 75th Leg., ch. 1204, Sec. 1, eff. Sept. 1,

1997.



CHAPTER 327. ZOOLOGICAL OPERATION AND MAINTENANCE BOARDS

LOCAL GOVERNMENT CODETITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCESSUBTITLE B. COUNTY PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCESCHAPTER 327. ZOOLOGICAL OPERATION AND MAINTENANCE BOARDSSUBCHAPTER A. GENERAL PROVISIONSSec. 327.001. DEFINITIONS. In this chapter:(1) "County" means the county that created the zoo board.(2) "Director" means a zoo board member.(3) "Zoo board" means a zoological operation and maintenance board created under this chapter.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

SUBCHAPTER B. CREATION OF ZOO BOARDSec. 327.051. COUNTIES AUTHORIZED TO CREATE ZOO BOARD. The commissioners court of a county with a population of more than 1.5 million that is adjacent to a county with a population of more than one million by order may authorize the creation of a zoo board under this chapter to establish, finance, and manage facilities and services to provide conservation, education, research, public recreation, and care relating to the study and display of animals and other specimens in a public zoological park.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.052. ORDER CREATING ZOO BOARD. (a) The order authorizing the creation of a zoo board must specify that the zoo board:(1) is being created under this chapter; and(2) has the powers and duties provided in this chapter.(b) The order authorizing the creation of the zoo board may also serve as the election order under Section 327.054.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.053. AUTHORITY TO TAX; ELECTION REQUIRED. The county may assess and collect a separate ad valorem tax to provide revenue for a zoo board that it has created. The tax may not exceed a rate of three cents per $100 valuation of taxable property, and the amount of the tax must be approved by a majority of the voters of the county voting at an election held for that purpose by the county.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.054. ELECTION ORDER. (a) An order for an election under Section 327.053 must state:(1) the nature of the election, including the proposition that is to appear on the ballot;(2) the date of the election;(3) the hours during which the polls will be open;(4) the location of the polling places; and(5) the proposed maximum ad valorem tax rate.(b) The election order may contain additional information about the zoo board that the county commissioners court considers appropriate to inform the voters of, including information about the zoo board's mission or finances.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.055. CONDUCT OF ELECTION. (a) The county shall hold the election under the Election Code to the extent not inconsistent with this chapter.(b) The ballot for the election shall be printed to permit voting for or against the following summary of the proposition: "Authorizing __________ (name of county) to assess and collect a separate ad valorem tax, in an amount not to exceed __________ (rate, not to exceed three cents) cents per $100 valuation of taxable property, to fund the acquisition, construction, operation, and maintenance of one or more zoos to be operated for the county by the __________ (name of zoo board)."

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.056. ELECTION RESULTS. (a) Not earlier than the second day or later than the 13th day after the election date, the county shall canvass the election returns.(b) If a majority of the votes cast favor the proposition under Section 327.055, the county may use the ad valorem taxing authority as provided in the proposition and this chapter.(c) If less than a majority of the votes cast favor the proposition, the county may not order another election on the matter earlier than the anniversary of the date of the preceding election.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

SUBCHAPTER C. ORGANIZATION OF BOARD OF DIRECTORSSec. 327.101. BOARD OF DIRECTORS. (a) A zoo board consists of seven directors appointed by the county commissioners court as follows:(1) one director appointed by each member of the county commissioners court; and(2) two directors appointed jointly by the county commissioners court.(b) Each director serves at the pleasure of the county commissioners court.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.102. VACANCY. A vacancy on the zoo board is filled in the same manner as the original appointment.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.103. OFFICERS. (a) The county commissioners court shall designate the presiding officer for the zoo board to serve in that capacity at the pleasure of the commissioners court.(b) The zoo board shall elect a vice presiding officer, secretary, and treasurer from among its members.(c) The offices of secretary and treasurer may be held by the same director. If either the secretary or treasurer is unavailable, the other officer, if the offices are held by different directors, may act for and perform the duties of the unavailable officer.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.104. MEETINGS. A zoo board shall hold regular meetings at times to be fixed by the zoo board or special meetings as necessary.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.105. COMPENSATION; EXPENSES. (a) A director serves without compensation but may be reimbursed for a reasonable and necessary expense, including a travel expense, incurred in performing an official duty.(b) To receive reimbursement under Subsection (a):(1) the director must report the expense in the zoo board's minute book or other zoo board record; and(2) the zoo board must approve the expense.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.106. IMMUNITY FROM LIABILITY. A director is not liable for civil damages or criminal prosecution for any act performed in good faith in the execution of the director's duties or for any action taken by the zoo board.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

SUBCHAPTER D. ZOO BOARD POWERS AND DUTIESSec. 327.151. GENERAL POWERS. A zoo board may exercise any power necessary or appropriate to further a zoo board purpose, including establishing or operating one or more zoos.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.152. RULES. The zoo board may adopt rules to implement this chapter, including rules to govern the zoo board or manage zoos.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.153. EXECUTIVE DIRECTOR; RULES. (a) A zoo board may appoint an executive director to manage the zoo board's operations.(b) The zoo board by rule may define the powers, duties, and compensation of the executive director.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.154. EMPLOYEES; RULES. (a) A zoo board may delegate to the executive director the power to hire and fire persons necessary to carry out the zoo board's duties.(b) The zoo board may adopt rules regarding the powers, duties, qualifications, and compensation of zoo board employees.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.155. CONTRACTS--GENERAL; APPROVAL REQUIRED. (a) A zoo board may contract with any person, including a governmental entity, private vendor, or foreign state, for any zoo board purpose, including contracting with the following entities to furnish staff, facilities, equipment, programs, utilities, and services the board considers necessary or appropriate to effectively operate the zoo board or a zoo under its control:(1) a municipality, county, special district, or other political subdivision of the state;(2) a state or federal agency;(3) an individual; or(4) an entity in the private sector.(b) A contract may be on terms and conditions and for the length of time as agreed to by the zoo board.(c) Before entering into a contract under this section, the zoo board must obtain the approval of the county commissioners court.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.156. AGREEMENT TO OPERATE DISTRICT. (a) In selecting a person to operate a zoo under Section 327.155, the zoo board shall consider:(1) the financial capability of the person;(2) the experience and qualifications of the person; and(3) the likelihood that the person will obtain from the United States Department of Agriculture:(A) accreditation of a zoo; and(B) necessary permits.(b) The agreement may allow a reasonable time after it becomes effective for the person to obtain accreditation and permits under Subsection (a)(3).

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.157. PROPERTY; APPROVAL REQUIRED. A zoo board may acquire and sell property for any zoo board purpose. Before the acquisition or sale, the zoo board must obtain the approval of the county commissioners court.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.158. PUBLIC PURPOSE OF DONATIONS, AGREEMENTS, OR TRANSFERS WITH OR FROM OTHER POLITICAL ENTITIES; EXCEPTION TO COMPETITIVE BIDDING. (a) A governmental entity, including a municipality, county, special district, or other political subdivision of the state, may sell, lease, donate, or otherwise transfer to a zoo board a zoo, zoo-related property, or any other property on a finding by the transferring entity that the action is being carried out to further the public purpose of providing and maintaining the zoo-related property.(b) The entity may make the transfer without complying with laws on competitive bids or proposals.(c) Before making a transfer under this section, the governmental entity must obtain the approval of the county commissioners court.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.159. ZOO BOARD RECORDS. (a) A zoo board shall:(1) keep a complete account of each zoo board meeting or other proceeding; and(2) maintain zoo board records in a secure manner.(b) The records are the property of the zoo board.(c) The commissioners court of the county and other county officers may inspect zoo board records at all reasonable times during regular business hours.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.160. DONATIONS. (a) A zoo board may accept a donation, grant, or other gift from any person for any zoo board purpose.(b) Before accepting a donation, grant, or other gift under this section, the zoo board must obtain the approval of the county commissioners court.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.161. SUITS; SERVICE OF PROCESS; LEGAL SERVICES. (a) A zoo board may sue and be sued.(b) In a suit against a zoo board, process may be served on a director or registered agent.(c) The county or district attorney may perform any necessary legal services for the zoo board.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.162. SUPERVISION BY COUNTY. (a) The county commissioners court may supervise the zoo board in the exercise of all powers and duties under this chapter, including Subchapter E.(b) The county commissioners court may decide to approve all zoo board budgets or contracts, leases, deeds, or other agreements. An appropriate entry in the minutes of the commissioners court of the county is sufficient evidence of approval.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.163. SEAL. A zoo board shall adopt a seal for the zoo board.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

SUBCHAPTER E. GENERAL FISCAL PROVISIONSSec. 327.201. GENERAL ZOO BOARD AND COUNTY POWER OVER FUNDS. A zoo board shall manage and control zoo board funds subject to the supervision or approval of the county commissioners court under Section 327.162 and subject to the approval of the county commissioners court of a budget under Section 327.207.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.202. ACCOUNTING AND CONTROL PROCEDURES. A zoo board by rule may adopt accounting and control procedures for the zoo board, subject to the supervision of the county commissioners court under Section 327.162.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.203. PURCHASING AND EXPENDITURE METHOD. A zoo board by rule may prescribe the zoo board's method of making purchases and expenditures.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.204. FISCAL YEAR. (a) A zoo board by rule shall establish the zoo board's fiscal year.(b) The zoo board may not change the fiscal year more than once in a two-year period.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.205. ANNUAL AUDIT REQUIRED. A zoo board shall have an annual audit of the zoo board's financial condition performed by an independent auditor.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.206. ANNUAL BUDGET PROPOSAL. (a) A zoo board shall propose an annual budget.(b) The proposed budget must contain a complete financial statement, including the:(1) outstanding zoo board obligations;(2) amount of cash on hand to the credit of each zoo board fund;(3) amount of money received by the zoo board from all sources during the previous year;(4) estimated amount of money available to the zoo board from all sources during the current fiscal year;(5) amount of money needed to fund programs approved for funding by the zoo board;(6) amount of the balances expected at the end of the fiscal year in which the budget is being prepared; and(7) estimated amount of revenue and balances available to cover the proposed budget.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.207. ADOPTION OF ANNUAL BUDGET; HEARINGS. (a) Not later than the 100th day before the date each fiscal year begins, the zoo board shall hold a public hearing on the proposed annual budget.(b) The zoo board shall publish notice of the hearing in a newspaper with general circulation in the county not later than the 10th day before the date of the hearing.(c) Any county resident is entitled to be present and participate at the hearing.(d) Not later than the 80th day before the date each fiscal year begins, the zoo board shall adopt a budget. The zoo board may make any changes in the proposed budget that in its judgment the interests of the taxpayers demand.(e) Not later than the 10th day after the date the budget is adopted, the zoo board shall submit the budget, with any revisions, to the county commissioners court.(f) The budget is not considered final until the county commissioners court has approved the budget, including any revisions, after a public hearing and a vote by the commissioners court in favor of approval.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.208. LIMITATIONS ON EXPENDITURES AND INVESTMENTS. (a) A zoo board may not spend money unless the expense is included in the annual budget.(b) A zoo board may not incur a debt payable from zoo board revenue except for revenue in the current or immediately following fiscal year.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.209. ACCOUNT OF ZOO BOARD DISBURSEMENTS. Not later than the 60th day after the last day of each fiscal year, a zoo board employee shall prepare for the zoo board a sworn statement showing:(1) the zoo board's funds; and(2) the disbursements of those funds.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

SUBCHAPTER F. BONDSSec. 327.251. GENERAL OBLIGATION BONDS. The county commissioners court may issue and sell bonds to acquire, construct, equip, or enlarge any zoo or zoo-related property, including a zoo board building or other facility.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.252. TAXES TO PAY BONDS. (a) When the county issues bonds under this chapter, the county commissioners court shall impose an ad valorem tax on all property subject to county taxation.(b) The tax amount must be sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as they mature.(c) The proceeds of the tax shall be used to pay the principal of, interest on, and other fees and charges relating to the bonds.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.253. AUTHORITY FOR BOND ELECTION. The county commissioners court may order a bond election on its own motion or on the zoo board's request.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.254. EXECUTION OF BONDS. The county judge shall execute the bonds and the county clerk shall countersign the bonds.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

SUBCHAPTER G. TAXESSec. 327.301. ANNUAL PROPERTY TAXES. (a) The county annually shall impose a separate ad valorem tax in an amount not to exceed the limit approved by the voters under Subchapter B.(b) The taxes may be used to pay:(1) the bonds issued by:(A) the county under Subchapter F; or(B) any other governmental entity for property transferred by that entity under Section 327.158; or(2) maintenance or other expenses of the zoo board.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

Sec. 327.302. TAX RATE. In adopting the tax rate, the county may consider the zoo board's income from sources other than taxation.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.

SUBCHAPTER H. DISSOLUTIONSec. 327.351. DISSOLUTION BY COUNTY. (a) The county commissioners court may dissolve the zoo board if all zoo board debts and obligations have been discharged.(b) Any property remaining after dissolution is transferred to the county.

Added by Acts 2003, 78th Leg., ch. 1235, Sec. 1, eff. June 20, 2003.



CHAPTER 330. MISCELLANEOUS PROVISIONS

LOCAL GOVERNMENT CODE

TITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

SUBTITLE B. COUNTY PARKS AND OTHER RECREATIONAL AND CULTURAL

RESOURCES

CHAPTER 330. MISCELLANEOUS PROVISIONS

Sec. 330.001. OPERATION AND FINANCING OF COUNTY MUSEUMS. (a)

This section applies only to a county that has substantial urban

areas and borders on an international boundary. For the purposes

of this subsection, a county has substantial urban areas only if

at least four municipalities, each with a population of more than

25,000, are located in the county.

(b) A county may construct or operate a museum in the county to

display, construct, restore, preserve, maintain, or reconstruct

buildings, works of art, and related furnishings for exhibitions.

(c) A county may contract with an entity operating a museum in

the county to provide the museum described by Subsection (b). To

be eligible to enter into the contract, the entity must be:

(1) organized under the Texas Non-Profit Corporation Act

(Article 1396-1.01 et seq., Vernon's Texas Civil Statutes); and

(2) accredited by a nationally recognized association of museums

acceptable to the county.

(d) As part of the contract, the commissioners court may

appropriate money from the general fund of the county to the

museum to purchase, display, construct, restore, preserve,

maintain, operate, or reconstruct a building, work of art, or

related furnishings used by the museum to further its exhibitions

or operations and to promote county purposes under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

738, Sec. 1, eff. June 15, 2007.



CHAPTER 331. MUNICIPAL AND COUNTY AUTHORITY TO ACQUIRE AND MAINTAIN PARKS, MUSEUMS, AND HISTORIC SITES

LOCAL GOVERNMENT CODE

TITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

SUBTITLE C. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

PROVISIONS APPLYING TO MORE THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 331. MUNICIPAL AND COUNTY AUTHORITY TO ACQUIRE AND

MAINTAIN PARKS, MUSEUMS, AND HISTORIC SITES

Sec. 331.001. GENERAL AUTHORITY. (a) A municipality or county

may improve land for park purposes and may operate and maintain

parks. The authority to improve the land includes the authority

to construct buildings, lay out and pave driveways and walks,

construct ditches or lakes, and set out trees and shrubs.

(b) A municipality or county may by gift, devise, purchase, or

eminent domain proceeding acquire:

(1) land and buildings to be used for public parks, playgrounds,

or historical museums; or

(2) land on which are located:

(A) historic buildings, sites, or landmarks of statewide

historical significance associated with historic events or

personalities;

(B) prehistoric ruins, burial grounds, or archaeological or

vertebrate paleontological sites; or

(C) sites including fossilized footprints, inscriptions made by

human agency, or any other archaeological, paleontological, or

historic buildings, markers, monuments, or historical features.

(c) Land acquired by a municipality under Subsection (b) may be

situated inside or outside the municipality but must be within

the county in which the municipality is situated, and land

acquired by a county under Subsection (b) must be within the

limits of the county. The land may be acquired in any size tract

considered suitable by the governing body of the municipality or

county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 87(s), eff. Aug. 28,

1989.

Sec. 331.002. ACQUISITION OF HISTORIC OBJECTS. A municipality

or county may acquire by gift or purchase, individually or in a

collection, any historic book, painting, sculpture, coin, or

other object or collection of historical significance to the

municipality or county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 331.003. EMINENT DOMAIN. A municipality or county may

exercise eminent domain under Section 331.001(b) for the

acquisition of a historic site, building, or structure only on a

showing that it is necessary to prevent the destruction or

deterioration of the site, building, or structure.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 331.004. BONDS AND TAXES. (a) A municipality or county

may issue negotiable bonds for the purpose of acquiring or

improving land, buildings, or historically significant objects

for park purposes or for historic or prehistoric preservation

purposes, and may assess, levy, and collect ad valorem taxes to

pay the principal of and interest on those bonds and to provide a

sinking fund.

(b) The issuance of the bonds and the levy of the taxes shall be

in accordance with Subtitles A and C, Title 9, Government Code.

(c) There is no limit on the amount of taxes that may be levied

for the operation and maintenance expenses of parks or for the

payment of the principal of and interest on the bonds except for

the limits provided by the Texas Constitution.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.324, eff. Sept.

1, 2001.

Sec. 331.005. MANAGEMENT OF FACILITIES. (a) Parks acquired

under this chapter are under the control and management of the

municipality or county acquiring the park. The commissioners

court or the governing body of the municipality may by agreement

with the Parks and Wildlife Department turn the land over to the

department to be operated as a public park. The expenses of the

improvement and operation of the park shall be paid by the

municipality or county according to the agreement with the

department.

(b) A historic or prehistoric site, historical museum, or

historically significant object acquired under this chapter is

under the control and management of the municipality or county

that acquired it.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 331.006. CONCESSIONS. (a) The management of any park,

historical museum, or historic or prehistoric site acquired under

this chapter may sell or lease concessions or privileges for the

establishment of amusements, stores, gasoline stations, and other

concerns consistent with the operation of a public park and the

preservation of noteworthy features of a historic or prehistoric

site or historical museum.

(b) The proceeds of the sales and leases may be used only for

the improvement and operation of the park, museum, or site.

However, the proceeds of the sales or leases in connection with a

municipal park may also be used for the support, maintenance, and

upkeep of other municipal parks.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 331.007. PUBLIC USE. A park, a playground, a historical

museum and its contents, or a historic or prehistoric site

acquired and maintained under this chapter shall be open for the

use of the public under rules prescribed by the governing body of

the park, playground, museum, or site.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 331.008. MUNICIPAL AND COUNTY COOPERATION. (a) A

municipality and a county may act in cooperation with each other

in the exercise of authority under this chapter. A park,

playground, museum, or site acquired jointly by a municipality

and county acting in cooperation is under joint management and

control.

(b) If a municipality owns land outside its limits that is

devoted to use as a playground or park and is adjacent to land

that is owned by the county in which the municipality is situated

and that is devoted to use as a public park, the municipality or

county may purchase the adjacent land from the other on terms

agreed to by each. The purchased land must be used in connection

with the adjacent lands and devoted to use as a playground or

park. The consideration for the purchase must be sufficient to

provide for the payment of any outstanding bonded indebtedness

incurred by the seller in acquiring the land. All sums credited

to the sinking fund for the indebtedness shall be subtracted from

the face value of the unpaid bonds in determining the outstanding

indebtedness.

(c) A municipality and the county in which the municipality is

located that separately own adjacent land that is outside the

municipal limits and is dedicated to use as a park or playground

may by lease or other arrangement provide for the single

management and control of the land. The agreement may be for any

period and on any terms agreed to by the municipality and county.

The agreement must vest exclusive management and control of the

entirety of the lands for the benefit of the public as a

recreational park or playground in the governing body of the

municipality or the commissioners court of the county. Such an

agreement does not affect the power of either the municipality or

the county to contribute funds to the maintenance and improvement

of the park or playground or the facilities of the park or

playground.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 331.009. ROAD CLOSINGS. A roadway on land acquired by a

municipality for park purposes outside the municipal limits, or a

roadway that abuts on both sides land that the municipality or

county may dedicate to the management and control of the other

under Section 331.008, may be closed by order of the

commissioners court of the county in which the roadway is

located. All rights that the state may have in the roadway as a

result of a previous dedication are canceled and surrendered to

the county or municipality, as appropriate.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 331.010. COOPERATION OF STATE AGENCIES. (a) The Parks and

Wildlife Department may cooperate with a municipality or county

in the acquisition and establishment of parks and playgrounds,

and may adopt rules for the acquisition, establishment, and

operation of the parks and playgrounds with the municipality or

county as the department and the municipality or county consider

advisable.

(b) The governor and the Texas Board of Criminal Justice may

permit the use of state inmates and defendants confined in state

jail felony facilities for the improvement and maintenance of

parks acquired under this chapter under agreements made by the

Parks and Wildlife Department and the municipality or county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.130, eff. September 1, 2009.



CHAPTER 332. MUNICIPAL AND COUNTY RECREATIONAL PROGRAMS AND FACILITIES

LOCAL GOVERNMENT CODE

TITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

SUBTITLE C. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

PROVISIONS APPLYING TO MORE THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 332. MUNICIPAL AND COUNTY RECREATIONAL PROGRAMS AND

FACILITIES

SUBCHAPTER A. MUNICIPAL AND COUNTY AUTHORITY

Sec. 332.001. DEFINITIONS. In this subchapter:

(1) "Governing body" means a governing body of a municipality or

commissioners court of a county, or another body acting in place

of the municipal governing body or commissioners court.

(2) "Board" means a board, commission, committee, or council

appointed or designated to carry out this subchapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 332.002. ESTABLISHMENT AND OPERATION OF RECREATIONAL

FACILITIES AND PROGRAMS. A municipality or county may establish,

provide, acquire, maintain, construct, equip, operate, and

supervise recreational facilities and programs, either singly or

jointly in cooperation with one or more other municipalities or

counties.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 332.003. REFERENDUM. A municipality or county may submit

in an election of its qualified voters the question of whether it

should exercise the powers conferred by this subchapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 332.004. FINANCES. (a) A municipality or county may pay

costs and expenses of carrying out this subchapter from its

general revenues or from other revenues provided by law for the

establishment or the operation of parks and recreational

facilities.

(b) Municipalities and counties jointly exercising the powers by

this subchapter may agree on the manner and method of division of

costs and expenses.

(c) Renumbered as V.T.C.A. Local Government Code, Sec. 445.022

by Acts 1993, 73rd Leg., ch. 107, Sec. 8.02, eff. Aug. 30, 1993.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 807, Sec. 1, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 107, Sec. 8.02, eff. Aug. 30,

1993.

Sec. 332.005. ADMINISTRATION. A governing body may administer

and operate recreational facilities and programs through a bureau

or department of recreation or through a board established

jointly with another governing body. The board shall adopt rules

for the administration and operation of the recreational

facilities and programs under its control subject to the approval

of the establishing governing bodies.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 332.006. GRANTS. A municipality or county may accept a

grant, a lease, a loan or devise of real estate, a gift or

bequest of money, either principal or income, or any other

personal property for temporary or permanent use for the

establishment, operation, or support of public recreation

facilities and programs.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. JOINT FACILITIES FOR POLITICAL SUBDIVISIONS

Sec. 332.021. JOINT RECREATIONAL FACILITIES. (a) Any two

political subdivisions, including municipalities and independent

school districts, that are located in the same or adjacent

counties may jointly by agreement establish, provide, maintain,

construct, and operate playgrounds, recreation centers, athletic

fields, swimming pools, and other park or recreational facilities

located on property owned or acquired by either political

subdivision.

(b) The political subdivisions acting jointly may issue bonds

and otherwise act under either Subchapter A, Chapter 1504,

Government Code, or Subchapter C, Chapter 1508, Government Code,

for the purposes authorized by this section. The political

subdivisions may issue the bonds and take other joint actions

under their agreement by joint concurrent ordinances or

resolutions.

(c) The political subdivisions may delegate supervision and

management of the facilities to an operating board or agency.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.325, eff. Sept.

1, 2001.



CHAPTER 333. JOINT MUNICIPAL-COUNTY MUSEUMS

LOCAL GOVERNMENT CODE

TITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

SUBTITLE C. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

PROVISIONS APPLYING TO MORE THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 333. JOINT MUNICIPAL-COUNTY MUSEUMS

Sec. 333.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of managers of a joint municipal and

county museum.

(2) "Governing body" means a commissioners court of a county or

a governing body of a municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 333.002. JOINT MUSEUM. The governing bodies of a county

with a population of 20,000 or less and a municipality that has a

population of 10,000 or more and that is located within the

county may jointly erect, equip, maintain, and operate a museum.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 333.003. FINANCES. The museum may be financed out of the

general revenues of the municipality and county in agreed

proportions.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 333.004. BOARD OF MANAGERS. By resolution or other proper

action, the governing bodies may delegate to a board of managers

full authority to erect, maintain, own, and equip a museum and to

own, lease, or sublet realty for the museum.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 333.005. COMPOSITION OF BOARD; TERMS. (a) The board must

be composed of nine members, with four members appointed by each

governing body and one appointed jointly by the governing bodies.

(b) Members serve for staggered terms of four years. In

appointing the initial board, each governing body shall designate

one appointee to serve for a one-year term, one to serve for a

two-year term, one to serve for a three-year term, and one to

serve for a four-year term. The member appointed jointly shall

serve for a four-year term. Terms expire on the appropriate

anniversary of the date of appointment.

(c) A vacancy occurring on the board by death or resignation

shall be filled for the unexpired term by appointment of the

governing body that appointed the vacating member or by joint

appointment, as applicable.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 333.006. OFFICERS. (a) The board shall select from its

membership a presiding officer. The presiding officer shall:

(1) preside over all board meetings; and

(2) sign all contracts, agreements, and other instruments

executed by the board on behalf of the county and the

municipality.

(b) The board may elect other officers from its membership as it

considers necessary.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 333.007. CONTRACTS, GRANTS, AND EXPENDITURES. (a) The

board may enter into any contract connected with or incident to

the establishment, equipping, maintaining, and operating of the

museum.

(b) The board may borrow and receive, exchange, sell, and lend

property for the benefit of the museum.

(c) The board may accept on behalf of the municipality and

county a gift or bequest. A gift or loan of property must be

administered as designated by the donor.

(d) The board may pay and disburse funds set aside by the

municipality and county for purposes connected with operating and

maintaining the museum as if the action were taken by the

governing bodies.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 333.008. FINANCIAL STATEMENT AND BUDGET. (a) Once each

year the board shall prepare and present to the governing bodies

a complete financial statement on the condition of the museum and

shall submit to those bodies a proposed budget for the

anticipated financial needs for the next year.

(b) On the basis of the financial statement and budget, the

governing bodies shall appropriate and set aside for the use of

the board the amount of money the bodies consider necessary for

the operation of the museum.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 333.009. PERSONNEL. (a) The board may hire a manager of

the museum. With the consent of the board, the manager may hire

other personnel.

(b) The manager and other personnel are subject to the bylaws

and rules adopted by the board.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 334. SPORTS AND COMMUNITY VENUES

LOCAL GOVERNMENT CODETITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCESSUBTITLE C. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES PROVISIONS APPLYING TO MORE THAN ONE TYPE OF LOCAL GOVERNMENTCHAPTER 334. SPORTS AND COMMUNITY VENUESSUBCHAPTER A. GENERAL PROVISIONSSec. 334.001. DEFINITIONS. In this chapter:(1) "Approved venue project" means a sports and community venue project that has been approved under this chapter by the voters of a municipality or county.(2) "Governing body" means the governing body of a municipality or the commissioners court of a county.(3) "Related infrastructure" includes any store, restaurant, on-site hotel, concession, automobile parking facility, area transportation facility, road, street, water or sewer facility, park, or other on-site or off-site improvement that relates to and enhances the use, value, or appeal of a venue, including areas adjacent to the venue, and any other expenditure reasonably necessary to construct, improve, renovate, or expand a venue, including an expenditure for environmental remediation.(4) "Venue" means:(A) an arena, coliseum, stadium, or other type of area or facility:(i) that is used or is planned for use for one or more professional or amateur sports events, community events, or other sports events, including rodeos, livestock shows, agricultural expositions, promotional events, and other civic or charitable events; and(ii) for which a fee for admission to the events is charged or is planned to be charged;(B) a convention center facility or related improvement such as a convention center, civic center, civic center building, civic center hotel, auditorium, theater, opera house, music hall, exhibition hall, rehearsal hall, park, zoological park, museum, aquarium, or plaza located in the vicinity of a convention center or facility owned by a municipality or a county;(C) a tourist development area along an inland waterway;(D) a municipal parks and recreation system, or improvements or additions to a parks and recreation system, or an area or facility that is part of a municipal parks and recreation system;(E) a project authorized by Section 4A or 4B, Development Corporation Act of 1979 (Article 5190.6, Vernon's Texas Civil Statutes), as that Act existed on September 1, 1997; and(F) a watershed protection and preservation project; a recharge, recharge area, or recharge feature protection project; a conservation easement; or an open-space preservation program intended to protect water.(5) "Sports and community venue project" or "venue project" means a venue and related infrastructure that is planned, acquired, established, developed, constructed, or renovated under this chapter.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 784, Sec. 1, eff. June 18, 1999; Acts 2001, 77th Leg., ch. 1044, Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 189, Sec. 1, eff. June 2, 2003.

Sec. 334.002. APPLICATION TO CERTAIN MUNICIPALITIES AND COUNTIES. This chapter applies to a municipality with a population of more than 1.9 million and to a county with a population of more than 3.3 million only if the municipality and county create a sports and community venue district under Chapter 335 and only to the extent the use of this chapter by the district is necessary or convenient for the creation or operation of the district to the fullest extent authorized by Chapter 335.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 98, eff. Sept. 1, 2001.

Sec. 334.003. APPLICATION TO VENUE CONSTRUCTED UNDER OTHER LAW. (a) Except as provided by Subsection (b), a county or municipality may use this chapter for a venue project relating to a venue and related infrastructure planned, acquired, established, developed, constructed, or renovated under other law, including Chapter 505 of this code or Subchapter E, Chapter 451, Transportation Code.(b) For a venue and related infrastructure planned, acquired, established, developed, constructed, or renovated under other law, a county or municipality may not use revenue from a method of financing approved at an election held under this chapter for the purpose of improving, renovating, or expanding the venue or related infrastructure to:(1) demolish the venue; and(2) subsequently construct a new venue.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 490, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.19, eff. April 1, 2009.

Sec. 334.004. OTHER USES OF VENUE PERMITTED. This chapter does not prohibit the use of a venue for an event that is not related to a purpose described by Section 334.001, such as a community-related event.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.005. SPECIFIC PERFORMANCE. (a) The legislature expressly finds and determines that:(1) the presence of a professional sports team in an approved venue project built or renovated under this chapter provides a unique value to the municipality or county that built or renovated the project that cannot be adequately valued in money; and(2) the municipality or county that built or renovated the approved venue project would suffer irreparable injury if a professional sports team breaches its obligation to play its home games in the approved venue project as required by an agreement between the sports team and the municipality or county.(b) An agreement described by Subsection (a)(2) shall be enforceable by specific performance in the courts of this state. A waiver of this remedy is contrary to public policy and is unenforceable and void.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.006. PROHIBITION AGAINST TAX EXPANSION. In a county with a population of over 2.8 million, no tax on real property or on personal property may be used for the operation, maintenance, renovation, or repair of any venue authorized by an election on November 5, 1996, and constructed after that date.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.007. RESTRICTION ON USE OF WATER OBTAINED AS RESULT OF ACQUISITION OF PROPERTY. Water obtained as a result of an acquisition of property for a project described by Section 334.001(4)(F) may be used only for the maintenance of that property.

Added by Acts 2003, 78th Leg., ch. 189, Sec. 3, eff. June 2, 2003.

Sec. 334.008. PARKS AND RECREATION SYSTEM AS VENUE PROJECT: CERTAIN COUNTIES. (a) A county that contains no incorporated territory of a municipality may provide for the planning, acquisition, establishment, development, construction, or renovation of a county parks and recreation system as a venue project under this chapter if the county:(1) is located on an international border and has a population of less than 15,000; or(2) has a population of less than 2,000.(b) The venue project authorized by Subsection (a) includes:(1) improvements or additions to the county parks and recreation system; and(2) an area or facility that is part of the county parks and recreation system.(c) To the extent that a provision of this chapter, including Sections 334.024(f), 334.1015, and 334.2515, applies to a venue project that is a municipal parks and recreation system or facility, those provisions apply to a venue project authorized by this section, and references to a municipality are considered references to a county to which this section applies.(d) A county that authorizes a venue project described by this section maintains the authority granted under this section even if at a later time a part of the county becomes incorporated in a municipality.

Added by Acts 2007, 80th Leg., R.S., Ch. 658, Sec. 1, eff. June 15, 2007; Acts 2007, 80th Leg., R.S., Ch. 869, Sec. 1, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 15.007, eff. September 1, 2009.

Sec. 334.0082. VENUE PROJECTS IN CERTAIN MUNICIPALITIES. (a) This section applies only to a municipality that:(1) has a population of at least 176,000 that borders the Rio Grande, and that approved a sports and community venue project before January 1, 2009; or(2) is located in a county adjacent to the Texas-Mexico border if:(A) the county has a population of at least 500,000;(B) the county does not have a city located within it that has a population of at least 500,000; and(C) the municipality is the largest municipality in the county described by this subdivision.(b) Notwithstanding any other law, including Section 334.089, after complying with Section 334.022, a municipality to which this section applies may hold an election under Section 334.024 on the question of approving and implementing a resolution to:(1) authorize the municipality to plan, acquire, establish, develop, construct, or renovate a convention center and related infrastructure in the city limits of the municipality as part of an existing or previously approved sports and community venue project, regardless of whether the convention center is located on the premises of the existing or previously approved venue project;(2) impose a tax under Subchapter H at a rate not to exceed two percent of the cost of a room; and(3) authorize the municipality to finance, operate, and maintain the venue project described by Subdivision (1), including the convention center, using the revenue from any taxes imposed by the municipality under this chapter, including taxes previously approved in relation to the existing or previously approved venue project.(c) If the resolution is approved by a majority of the votes cast in the election, the municipality may implement the resolution.

Added by Acts 2009, 81st Leg., R.S., Ch. 264, Sec. 1, eff. May 30, 2009.

SUBCHAPTER B. VENUE PROJECTSSec. 334.021. RESOLUTION AUTHORIZING PROJECT. (a) A county or municipality by resolution may provide for the planning, acquisition, establishment, development, construction, or renovation of a venue project if:(1) the comptroller determines under Section 334.022 or 334.023 that the implementation of the resolution will not have a significant negative fiscal impact on state revenue;(2) to the extent required by Section 334.0235 or 334.0236, a rapid transit authority determines that the implementation of the resolution will not have a significant negative impact on the authority's ability to provide services and will not impair any existing contracts; and(3) the resolution is approved by a majority of the qualified voters of the municipality or county voting at an election called and held for that purpose under Section 334.024.(b) The resolution must designate each venue project and each method of financing authorized by this chapter that the municipality or county wants to use to finance a project. A resolution may designate more than one method of financing.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.022. STATE FISCAL IMPACT ANALYSIS. (a) Before calling an election on the resolution under Section 334.024, the municipality or county shall send a copy of the resolution to the comptroller.(b) Before the 15th day after the date the comptroller receives the copy of the resolution, the comptroller shall:(1) perform an analysis to determine if approval and implementation of the resolution will have a significant negative fiscal impact on state revenue; and(2) provide to the municipality or county written notice of the results of the analysis.(c) If the comptroller determines that implementation will have a significant negative fiscal impact on state revenue, the written analysis required under Subsection (b)(2) must include information on how to change the resolution so that implementation will not have a significant negative fiscal impact on state revenue.(d) If the comptroller does not complete the analysis and provide the notice before the 30th day after the date the comptroller receives the copy of the resolution, the comptroller is considered to have determined that approval and implementation of the resolution will not have a significant negative fiscal impact on state revenue.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.023. APPEAL OF COMPTROLLER DETERMINATION. (a) If the comptroller determines under Section 334.022 that implementation of the resolution will have a significant negative fiscal impact on state revenue, the municipality or county may contest the finding by filing an appeal with the comptroller not later than the 10th day after the date the municipality or county receives the written notice under Section 334.022.(b) Before the 11th day after the date the comptroller receives the appeal under Subsection (a), the comptroller shall perform a new analysis to determine if implementation of the resolution will have a significant negative fiscal impact on state revenue and provide to the municipality or county written notice of the results of the analysis.(c) If the comptroller again determines that implementation will have a significant negative fiscal impact on state revenue, the written analysis required under Subsection (b) must include additional information on how to change the resolution so that implementation will not have a significant negative fiscal impact on state revenue.(d) If the comptroller does not comply with Subsection (b) before the 30th day after the date the comptroller receives the appeal or request for information, the comptroller is considered to have determined that approval and implementation of the resolution will not have a significant negative fiscal impact on state revenue.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.0235. TRANSPORTATION AUTHORITY IMPACT ANALYSIS. (a) If the resolution contains a proposed sales and use tax under Subchapter D, and imposition of the tax would result in the reduction of the tax rate of a rapid transit authority created under Chapter 451, Transportation Code, or a regional transportation authority created under Chapter 452, Transportation Code, the municipality or county shall send a copy of the resolution to the authority before calling an election on the resolution under Section 334.024.(b) Before the 30th day after the date the rapid transit authority receives the copy of the resolution, the authority shall:(1) perform an analysis to determine if implementation of the proposed sales and use tax and the resulting reduction in the authority's tax rate will:(A) have a significant negative impact on the authority's ability to provide services; or(B) impair any existing contracts; and(2) provide to the municipality or county written notice of the results of the analysis.(c) If the rapid transit authority determines that implementation of the resolution will have a significant negative impact on the authority's ability to provide services or will impair any existing contracts, the written analysis required under Subsection (b)(2) must include information on how to change the resolution so that implementation will not have a significant negative impact on the authority's ability to provide service or will not impair any existing contracts.(d) If the rapid transit authority does not complete the analysis and provide the notice before the 30th day after the date the authority receives the copy of the resolution, the authority is considered to have determined that implementation of the resolution will not have a significant negative impact on the authority's ability to provide services and will not impair any existing contracts.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.0236. APPEAL OF AUTHORITY DETERMINATION. (a) If a rapid transit authority determines under Section 334.0235 that implementation of the resolution will have a significant negative impact on the authority's ability to provide services or will impair an existing contract, the municipality or county may contest the finding by filing an appeal with the authority not later than the 10th day after the date the municipality or county receives the written notice under Section 334.0235.(b) Before the 11th day after the date the rapid transit authority receives the appeal under Subsection (a), the authority shall perform a new analysis to determine if implementation of the resolution will have a significant negative impact on the authority's ability to provide services or will impair an existing contract and provide to the municipality or county written notice of the results of the analysis.(c) If the authority again determines that implementation will have a significant negative impact on the authority's ability to provide services or will impair an existing contract, the written analysis required under Subsection (b) must include additional information on how to change the resolution so that implementation will not have a significant negative impact on the authority's ability to provide services and will not impair an existing contract.(d) If the rapid transit authority does not comply with Subsection (b) before the 11th day after the date the authority receives the appeal or request for information, the authority is considered to have determined that approval and implementation of the resolution will not have a significant negative impact on the authority's ability to provide services and will not impair any existing contracts.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.024. ELECTION. (a) If the comptroller determines under Section 334.022 or 334.023 that the implementation of the resolution will not have a significant negative fiscal impact on state revenue, and, if applicable, the rapid transit authority determines under Section 334.0235 or 334.0236 that the implementation will not have a significant negative impact on the authority's ability to provide service and will not impair any existing contracts, the governing body of the municipality or county may order an election on the question of approving and implementing the resolution.(b) The order calling the election must:(1) allow the voters to vote separately on each venue project;(2) designate the venue project;(3) designate each method of financing authorized by this chapter that the municipality or county wants to use to finance the project and the maximum rate of each method; and(4) allow the voters to vote, in the same proposition or in separate propositions, on each method of financing authorized by this chapter that the municipality or county wants to use to finance the project and the maximum rate of each method.(c) The ballot at the election held under this section must be printed to permit voting for or against the proposition: "Authorizing ________ (insert name of municipality or county) to _______ (insert description of venue project) and to impose a ________ tax at the rate of ________ (insert the type of tax and the maximum rate of the tax) for the purpose of financing the venue project."(d) If more than one method of financing is to be voted on in one proposition, the ballot must be printed to permit voting for or against the proposition: "Authorizing ________ (insert name of municipality or county) to ________ (insert description of venue project) and to impose a ________ tax at the rate of _______ (insert each type of tax and the maximum rate of each tax) for the purpose of financing the venue project."(e) The Election Code governs an election held under this chapter.(f) If the venue project is authorized by Section 334.001(4)(D) and the venue project does not include improvements and/or additions to all parks and/or recreation facilities of the municipality, the description of the venue project in the proposition, if for improvements or additions to an existing park or recreation facility, shall identify by name or location each park or recreation facility and, if for acquisition and/or improvement of a new park or recreation facility, the general location within the municipality of the new park, recreational system, or facility.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 784, Sec. 2, eff. June 18, 1999.

Sec. 334.0241. ELECTION ON USE OF AD VALOREM TAXES. (a) The governing body of a municipality or county imposing a hotel occupancy tax under Subchapter H may order an election on the question of approving the use of revenue derived from ad valorem taxes to finance a venue project.(b) The ballot at the election held under this section must be printed to permit voting for or against the proposition:"Authorizing ________ (insert name of municipality or county) to use an amount not to exceed __________ (insert percentage of property tax revenue or dollar amount of revenue to be used) of the revenue derived from the _______ (insert "county" or "municipal") property tax, in addition to the hotel occupancy tax and any other applicable taxes, for the purpose of financing the _________ (describe the venue project)."(c) If a majority of the votes cast at the election under this section favor the use of revenue derived from ad valorem taxes to finance a venue project, the municipality or county shall annually deposit an amount not to exceed the authorized amount of ad valorem tax revenue in the venue project fund of the municipality or county and may use that amount to finance the venue project.

Added by Acts 2005, 79th Leg., Ch. 421, Sec. 1, eff. June 17, 2005.

Sec. 334.0242. ELECTION ON USE OF TAXES TO IMPROVE OR MAINTAIN VENUE PROJECT. (a) Except as provided by Subsection (e), if one or more methods of financing have been approved at an election held under Section 334.024, the governing body of the municipality or county imposing the method may order an election on the question of approving the use of revenue derived from one or more approved methods to finance a related venue project.(b) The ballot at the election held under this section must be printed to permit voting for or against the proposition:"Authorizing __________ (insert name of municipality or county) to use an amount not to exceed __________ (insert percentage of tax revenue or dollar amount of revenue to be used for each type of tax) of the revenue derived from the __________ (insert each type of tax) tax, to finance the __________ (describe the related venue project and its relation to the previously approved venue project)."(c) If a majority of the votes cast at an election held under this section approve the proposition, the municipality or county may use the revenue to finance the related venue project described in the proposition.(d) At an election held under this section, the municipality or county may not change the rate of the tax or the method of financing previously authorized under Section 334.024.(e) This section does not authorize the municipality or county to use revenue from a hotel occupancy tax under Subchapter H.

Added by Acts 2007, 80th Leg., R.S., Ch. 869, Sec. 2, eff. June 15, 2007.

Sec. 334.025. FALSE AND MISLEADING CAMPAIGN MATERIAL. (a) In this section, "campaign material" means a communication supporting or opposing the authorization of a venue project that:(1) in return for consideration, is published in a newspaper, magazine, or other periodical or is broadcast by radio or television; or(2) appears in a pamphlet, circular, flier, billboard or other sign, bumper sticker, or similar form of written communication.(b) A person may not print, broadcast, or publish, or cause to be printed, broadcast, or published, campaign material that contains false and misleading information.(c) An individual may file a complaint with the Texas Ethics Commission in accordance with Subchapter E, Chapter 571, Government Code, alleging a violation of Subsection (b). The commission may impose a penalty in accordance with Chapter 571, Government Code, if the commission determines that the campaign materials contain false and misleading information.(d) Notwithstanding any other law, the Texas Ethics Commission has jurisdiction to consider and investigate a complaint filed under this section and to impose a penalty.

Added by Acts 2001, 77th Leg., ch. 1044, Sec. 2, eff. Sept. 1, 2001.

SUBCHAPTER C. POWERS AND DUTIESSec. 334.041. GENERAL POWERS. (a) A municipality or county may perform any act necessary to the full exercise of the municipality's or county's powers under this chapter.(b) A municipality or county may acquire, sell, lease, convey, or otherwise dispose of property or an interest in property, including an approved venue project, under terms and conditions determined by the municipality or county. In a transaction with another public entity that is made as provided by this subsection, the public purpose found by the legislature under Section 334.044 is adequate consideration for the municipality or county and the other public entity.(c) A municipality or county may contract with a public or private person, including a sports team, club, organization, or other entity to:(1) plan, acquire, establish, develop, construct, or renovate an approved venue project; or(2) perform any other act the municipality or county is authorized to perform under this chapter, other than conducting an election under this chapter.(d) A municipality or county may contract with or enter into an interlocal agreement with a school district, junior or community college district, or an institution of higher education as defined by Section 61.003, Education Code, for a purpose described by Subsection (c). The contract or interlocal agreement may provide for joint ownership and operation or joint use.(e) The competitive bidding laws, including Chapter 271, do not apply to the planning, acquisition, establishment, development, construction, or renovation of an approved venue project under this chapter.(f) A municipality or county may not use revenue derived from ad valorem taxes to construct, operate, maintain, or renovate a venue that is part of an approved venue project. This provision does not apply to: (1) a venue authorized under Section 334.001(4)(D) or (F); or(2) a county or municipality for which the use of revenue derived from ad valorem taxes to finance a venue project is approved at an election held under Section 334.0241.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 189, Sec. 2, eff. June 2, 2003.Amended by: Acts 2005, 79th Leg., Ch. 421, Sec. 2, eff. June 17, 2005.

Sec. 334.0415. USE OF FINANCING FOR CERTAIN PROJECTS. Notwithstanding any other provision of this chapter, a municipality or county, or an entity created by or acting on behalf of or in conjunction with a municipality or county, that contracts with a professional sports team or the team's owner or representative on or before November 1, 1998, for the team to relocate and play at an arena, coliseum, or stadium in the municipality or county may not use any method of financing authorized by this chapter to finance the acquisition or construction of the arena, coliseum, or stadium if the team is playing under an existing contract and is located in another arena, coliseum, or stadium owned by a different municipality or county in this state unless the governing body of that different municipality or county consents to the contract.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.042. VENUE PROJECT FUND. (a) A municipality or county in which an approved venue project is located shall establish by resolution a fund known as the venue project fund. The municipality or county shall establish separate accounts within the fund for the various revenue sources.(b) The municipality or county shall deposit into the venue project fund:(1) the proceeds of any tax imposed by the municipality or county under this chapter;(2) all revenue from the sale of bonds or other obligations by the municipality or county under this chapter; and(3) any other money required by law to be deposited in the fund.(c) The municipality or county may deposit into the venue project fund:(1) money received by the municipality or county from innovative funding concepts such as the sale or lease of luxury boxes or the sale of licenses for personal seats;(2) any other revenue received by the municipality or county from the approved venue project, including stadium rental payments and revenue from concessions and parking;(3) if the revenue is not otherwise dedicated, all or a portion of any revenue the municipality or county receives from bonuses, delay rentals, royalties, and any other payments the municipality or county receives as the owner of oil, gas, and other mineral interests;(4) if the revenue is not otherwise dedicated, all or a portion of any revenues the municipality or county receives from the fees, payments, or charges imposed by:(A) a joint operating board to which a municipality or county is a party; or(B) a nonprofit corporation created by and acting on behalf of a county or municipality; and(5) any other revenue the municipality by ordinance or the county by order determines is appropriate for use in financing a venue project and related infrastructure.(d) The municipality or county may use money in the venue project fund to:(1) reimburse or pay the costs of planning, acquiring, establishing, developing, constructing, or renovating one or more approved venue projects in the municipality or county;(2) pay the principal of, interest on, and other costs relating to bonds or other obligations issued by the municipality or county or to refund bonds, notes, or other obligations; or(3) pay the costs of operating or maintaining one or more approved venue projects.(e) Money deposited into the venue project fund, including money deposited under Subsection (c), is the property of the municipality or county depositing the money.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1031, Sec. 1, eff. June 19, 2009.

Sec. 334.0425. BOOKS, RECORDS, AND PAPERS. The books, records, and papers of the municipality or county relating to an approved venue project and the revenue used to finance the project are public information and subject to disclosure under Chapter 552, Government Code.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.043. BONDS AND OTHER OBLIGATIONS. (a) A municipality or county in which an approved venue project is located may issue bonds, including revenue bonds and refunding bonds, or other obligations to pay the costs of the approved venue project.(b) The bonds or other obligations and the proceedings authorizing the bonds or other obligations shall be submitted to the attorney general for review and approval as required by Chapter 1202, Government Code.(c) The bonds or other obligations must be payable from and secured by the revenues in the venue project fund.(d) The bonds or other obligations may mature serially or otherwise not more than 30 years from their date of issuance.(e) The bonds or other obligations are not a debt of and do not create a claim for payment against the revenue or property of the municipality or county other than the revenue sources pledged and an approved venue project for which the bonds are issued.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.326, eff. Sept. 1, 2001.

Sec. 334.044. PUBLIC PURPOSE OF VENUE PROJECT. (a) The legislature finds for all constitutional and statutory purposes that an approved venue project is owned, used, and held for public purposes by the municipality or county.(b) Section 25.07(a), Tax Code, does not apply to a leasehold or other possessory interest granted by the municipality or county while the municipality or county owns the venue project.(c) The venue project is exempt from taxation under Section 11.11, Tax Code, while the municipality or county owns the venue project.(d) If approval and implementation of a resolution under this chapter results in the removal from a school district's property tax rolls of real property otherwise subject to ad valorem taxation, the operator of the approved venue project located on that property shall pay to the school district on January 1 of each year in which the project is in operation and in which the real property is exempt from ad valorem taxation an amount equal to the ad valorem taxes that would otherwise have been levied for the preceding tax year on that real property by the school district, without including the value of any improvements. This subsection does not apply if the operator of the project is a political subdivision of this state.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.045. PUBLIC SQUARE OR MUNICIPAL PARK. Section 253.001(b) does not apply to the sale or lease of a public square or municipal park for the acquisition, establishment, development, construction, or renovation of an approved venue project.

Added by Acts 2005, 79th Leg., Ch. 1247, Sec. 3, eff. June 18, 2005.

SUBCHAPTER D. SALES AND USE TAXSec. 334.081. SALES AND USE TAX. (a) A municipality by ordinance or a county by order may impose a sales and use tax under this subchapter.(b) A municipality by ordinance or a county by order may repeal or decrease the rate of a tax imposed under this subchapter.(c) A municipality or county may impose a tax under this subchapter only if:(1) an approved venue project is or is planned to be located in the municipality or county; and(2) the tax is approved at an election held under Section 334.024.(d) Subsection (c)(1) does not apply to a venue project for a venue described by Section 334.001(4)(F).

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 189, Sec. 4, eff. June 2, 2003.

Sec. 334.082. TAX CODE APPLICABLE. (a) Chapter 321, Tax Code, governs the imposition, computation, administration, collection, and remittance of a municipal tax authorized under this subchapter except as inconsistent with this chapter.(b) Chapter 323, Tax Code, governs the imposition, computation, administration, collection, and remittance of a county tax authorized under this subchapter except as inconsistent with this chapter.(c) Sections 321.101(b), 321.506, and 323.101(b), Tax Code, do not apply to the tax authorized by this subchapter.(d) The tax imposed by this subchapter is in addition to a tax imposed under other law, including Chapters 321 and 323, Tax Code.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.083. TAX RATE. (a) The rate of a tax adopted under this subchapter must be one-eighth, one-fourth, three-eighths, or one-half of one percent.(b) The ballot proposition at the election held to adopt the tax must specify the rate of the tax to be adopted.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.084. RATE INCREASE. (a) A municipality or county that has adopted a sales and use tax under this subchapter at a rate of less than one-half of one percent may by ordinance or order increase the rate of the tax if the increase is approved by a majority of the registered voters of that municipality or county voting at an election called and held for that purpose.(b) The tax may be increased under Subsection (a) in one or more increments of one-eighth of one percent to a maximum of one-half of one percent.(c) The ballot for an election to increase the tax shall be printed to permit voting for or against the proposition: "The adoption of a sales and use tax for the purpose of financing _______ (insert description of venue project) at the rate of _______ of one percent (insert one-fourth, three-eighths, or one-half, as appropriate)."

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.085. IMPOSITION IN MUNICIPALITY OR COUNTY WITH OTHER TAXING AUTHORITY. (a) In this section, "taxing authority" means:(1) a rapid transit authority created under Chapter 451, Transportation Code;(2) a regional transportation authority created under Chapter 452, Transportation Code;(3) a crime control district created under the Crime Control and Prevention District Act (Article 2370c-4, Vernon's Texas Civil Statutes); or(4) a corporation created under Chapter 504 or 505.(b) Except as provided by Section 334.0855, if a municipality or county is included within the boundaries of another taxing authority and the adoption or increase of the tax under this subchapter would result in a combined tax rate of more than two percent in any location in the municipality or county, the election to approve or increase the tax under this chapter is to be treated for all purposes as an election to reduce the tax rate of the other taxing authority (except a rapid transit authority created under Chapter 451, Transportation Code) to the highest rate that will not result in a combined tax rate of more than two percent in any location in the municipality or county. If the municipality or county is located within the boundaries of only one taxing authority, and the adoption or increase of the tax under this subchapter will result in a decrease of the tax rate of the taxing authority, the ballot at an election to impose or increase the tax must clearly state that the adoption or increase of the tax will result in a reduction of the tax rate of the taxing authority. If the municipality or county is included within the boundaries of more than one taxing authority, the election to impose or increase the tax under this subchapter must allow the voters to choose which taxing authority's tax will be reduced.(b-1) If the voters choose reduction of the tax collected by a rapid transit authority created under Chapter 451, Transportation Code, and imposition of the tax authorized under this section would result in a reduction of the rapid transit authority's tax rate to the highest rate that will not result in a combined tax rate of more than two percent in any location in the municipality or county, an election must be held pursuant to Subchapter M, Chapter 451, Transportation Code, as applicable for the type of authority involved, on the question of withdrawing the affected municipalities from the authority prior to imposition of the tax authorized in this section. If withdrawal is not authorized, the tax may not be imposed unless authorized pursuant to subsequent election(s). Upon withdrawal of each affected municipality from the authority (if withdrawal is authorized), the obligation to provide service (including service to persons with disabilities) shall be discontinued for that municipality except as required under applicable federal law. In all other respects, the provisions of Subchapter M, Chapter 451, Transportation Code, governing withdrawal procedures and obligations of municipalities upon withdrawal shall apply.(c) The rate of the tax imposed by the other taxing authority is increased without further action of the board of the authority or the voters of the authority, municipality, or county on the date on which the tax imposed under this subchapter is decreased or expires, but only to the extent that any tax imposed by the authority was reduced under this section when the tax imposed by the municipality or county was adopted or increased.(d) This section does not permit a taxing authority to impose taxes at differential tax rates within the territory of the authority.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.20, eff. April 1, 2009.

Sec. 334.0855. IMPOSITION IN CERTAIN MUNICIPALITIES AND COUNTIES. (a) This section applies only to a:(1) municipality that is included in a regional transportation authority created under Chapter 452, Transportation Code; and(2) county that is included within the boundaries of a regional transportation authority created under Chapter 452, Transportation Code.(b) If the adoption or increase of the tax under this subchapter would otherwise result under Section 334.085 in the reduction of the tax rate of the transportation authority, the election to approve or increase the tax under this subchapter is to be treated for all purposes as an election to withdraw from the authority in accordance with and subject to Subchapter Q, Chapter 452, Transportation Code.(c) The ballot language at an election to which this section applies must clearly state that the adoption or increase of the tax under this subchapter will result in the withdrawal of the municipality or county from the transportation authority.(d) A municipality or county subject to this section that votes to adopt or increase the tax under this subchapter may not impose that tax before the date on which the municipality's or county's financial obligations to the authority are satisfied in accordance with Subchapter Q, Chapter 452, Transportation Code.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.086. IMPOSITION OF TAX. (a) If the municipality or county adopts the tax, a tax is imposed on the receipts from the sale at retail of taxable items in the municipality or county at the rate approved at the election.(b) There is also imposed an excise tax on the use, storage, or other consumption in the municipality or county of tangible personal property purchased, leased, or rented from a retailer during the period that the tax is effective in the municipality or county. The rate of the excise tax is the same as the rate of the sales tax portion of the tax and is applied to the sale price of the tangible personal property.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.087. EFFECTIVE DATE OF TAX. The adoption of the tax or the change of the tax rate takes effect on the first day of the first calendar quarter occurring after the expiration of the first complete quarter occurring after the date on which the comptroller receives a notice of the results of the election adopting or increasing the tax or of the ordinance or order decreasing the tax.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.088. DEPOSIT OF TAX REVENUES. Revenue from the tax imposed under this subchapter shall be deposited in the venue project fund of the municipality or county imposing the tax.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.089. ABOLITION OF TAX. (a) A sales and use tax imposed under this subchapter may not be collected after the last day of the first calendar quarter occurring after notification to the comptroller by the municipality or county that the municipality or county has abolished the tax or that all bonds or other obligations of the municipality or county that are payable in whole or in part from money in the venue project fund, including any refunding bonds or other obligations, have been paid in full or the full amount of money, exclusive of guaranteed interest, necessary to pay in full the bonds and other obligations has been set aside in a trust account dedicated to the payment of the bonds and other obligations.(b) The municipality or county shall notify the comptroller of the expiration of the tax not later than the 60th day before the expiration date.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. SHORT-TERM MOTOR VEHICLE RENTAL TAXSec. 334.101. DEFINITIONS. (a) In this subchapter:(1) "Motor vehicle" means a self-propelled vehicle designed principally to transport persons or property on a public roadway and includes a passenger car, van, station wagon, sports utility vehicle, and truck. The term does not include a:(A) trailer, semitrailer, house trailer, truck having a manufacturer's rating of more than one-half ton, or road-building machine;(B) device moved only by human power;(C) device used exclusively on stationary rails or tracks;(D) farm machine; or(E) mobile office.(2) "Rental" means an agreement by the owner of a motor vehicle to authorize for not longer than 30 days the exclusive use of that vehicle to another for consideration.(3) "Place of business of the owner" means an established outlet, office, or location operated by the owner of a motor vehicle or the owner's agent or employee for the purpose of renting motor vehicles and includes any location at which three or more rentals are made during a year.(b) Except as provided by Subsection (a), words used in this subchapter and defined by Chapter 152, Tax Code, have the meanings assigned by Chapter 152, Tax Code.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.1015. APPLICATION. This subchapter does not apply to the financing of a venue project that is an area or facility that is part of a municipal parks and recreation system.

Added by Acts 1999, 76th Leg., ch. 784, Sec. 3, eff. June 18, 1999.

Sec. 334.102. TAX AUTHORIZED. (a) A municipality by ordinance or a county by order may impose a tax on the rental in the municipality or county of a motor vehicle.(b) A municipality by ordinance or a county by order may repeal or decrease the rate of a tax imposed under Subsection (a).(c) A municipality or county may impose a tax under this subchapter only if:(1) an approved venue project is or is planned to be located in the municipality or county; and(2) the tax is approved at an election held under Section 334.024.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.103. SHORT-TERM RENTAL TAX. (a) Except as provided by Subsection (c), the tax authorized by this subchapter is imposed at a rate in increments of one-eighth of one percent, not to exceed five percent, on the gross rental receipts from the rental in the municipality or county of a motor vehicle.(b) The ballot proposition at the election held to adopt the tax must specify the maximum rate of the tax to be adopted.(c) A county with a population of more than two million that is adjacent to a county with a population of more than one million may impose the tax authorized by this subchapter at a rate not to exceed six percent on the gross rental receipts from the rental in the county of a motor vehicle.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 164, Sec. 1, eff. May 27, 2003.

Sec. 334.104. RATE INCREASE. (a) Except as provided by Section 334.1041, a municipality or county that has adopted a tax under this subchapter at a rate of less than five percent may by ordinance or order increase the rate of the tax to a maximum of five percent if the increase is approved by a majority of the registered voters of that municipality or county voting at an election called and held for that purpose.(b) The ballot for an election to increase the rate of the tax shall be printed to permit voting for or against the proposition: "The increase of the motor vehicle rental tax for the purpose of financing _____ (insert description of venue project) to a maximum rate of _______ percent (insert new maximum rate not to exceed five percent)."

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 164, Sec. 2, eff. May 27, 2003.

Sec. 334.1041. RATE INCREASE IN CERTAIN POPULOUS COUNTIES. (a) This section applies only to a county with a population of more than two million that is adjacent to a county with a population of more than one million.(b) A county that has adopted a tax under this subchapter at a rate of less than six percent may by order increase the rate of the tax to a maximum of six percent if the increase is approved by a majority of the registered voters of the county voting at an election called and held for that purpose.(c) The ballot for the election to increase the rate of the tax shall be printed to permit voting for or against the proposition: "The increase of the motor vehicle rental tax for the purpose of financing _________________ (insert description of venue project) to a maximum rate of ______ percent (insert new maximum rate not to exceed six percent)."

Added by Acts 2003, 78th Leg., ch. 164, Sec. 3, eff. May 27, 2003.

Sec. 334.105. COMPUTATION OF TAX. (a) The owner of a motor vehicle subject to the tax imposed under this subchapter shall collect the tax for the benefit of the municipality or county.(b) The owner shall add the short-term motor vehicle rental tax imposed by the municipality or county under this subchapter, if applicable, and the gross rental receipts tax imposed by Chapter 152, Tax Code, to the rental charge, and the sum of the taxes is a part of the rental charge, is a debt owed to the motor vehicle owner by the person renting the vehicle, and is recoverable at law in the same manner as the rental charge.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.106. CONSUMMATION OF RENTAL. A rental of a motor vehicle occurs in the municipality or county in which transfer of possession of the motor vehicle occurs.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.107. EXEMPTIONS APPLICABLE. The exemptions provided by Subchapter E, Chapter 152, Tax Code, apply to the tax authorized by this subchapter.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.108. NOTICE OF TAX. Each bill or other receipt for a rental subject to the tax imposed under this subchapter must contain a statement in a conspicuous location stating: "_______ (insert name of taxing municipality or county) requires that an additional tax of ____ percent (insert rate of tax) be imposed on each motor vehicle rental for the purpose of financing ______ (describe approved venue project)."

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.109. GROSS RECEIPTS PRESUMED SUBJECT TO TAX. All gross receipts of an owner of a motor vehicle from the rental of the motor vehicle are presumed to be subject to the tax imposed by this subchapter, except for gross receipts for which the owner has accepted in good faith a properly completed exemption certificate.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.110. RECORDS. (a) The owner of a motor vehicle used for rental purposes shall keep for four years records and supporting documents containing the following information on the amount of:(1) gross rental receipts received from the rental of the motor vehicle; and(2) the tax imposed under this subchapter and paid to the municipality or county on each motor vehicle used for rental purposes by the owner.(b) Mileage records are not required.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.111. FAILURE TO KEEP RECORDS. (a) An owner of a motor vehicle commits an offense if the owner fails to make and retain complete records for the four-year period required by Section 334.110.(b) An offense under this section is a misdemeanor punishable by a fine of not less than $25 or more than $500.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.112. EFFECTIVE DATE AND ENDING DATE OF TAX. (a) A tax imposed under this subchapter or a change in the tax rate takes effect on the date prescribed by the ordinance or order imposing the tax or changing the rate.(b) A municipality or county may impose a tax under this subchapter only if the municipality or county issues bonds or other obligations under Section 334.043 before the first anniversary of the date the tax is imposed. The municipality or county may not impose the tax after those bonds or other obligations are paid in full.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.113. TAX COLLECTION; PENALTY. (a) The owner of a motor vehicle required to collect the tax imposed under this subchapter shall report and send the taxes collected to the municipality or county as provided by the ordinance or order imposing the tax.(b) A municipality by ordinance or a county by order may prescribe penalties, including interest charges, for failure to keep records required by the municipality or county, to report when required, or to pay the tax when due.(c) The attorney acting for the municipality or county may bring suit against a person who fails to collect a tax under this subchapter and to pay it over to the municipality or county as required.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.1135. REIMBURSEMENT FOR TAX COLLECTION EXPENSES. (a) Subject to Subsection (b), a municipality or county shall allow a person who is required to collect and remit the tax imposed under this subchapter one percent of the amount collected and required to be remitted as reimbursement to the person for the costs of collecting the tax.(b) A person required to collect and remit the tax imposed under this subchapter is not entitled to reimbursement under Subsection (a) unless the municipality or county receives the amount required to be collected not later than the 15th day after the end of the collection period. If the 15th day is on a weekend or holiday, the municipality or county must receive the amount required to be collected not later than the first working day after the 15th day. If the person remits the amount required to be collected by mail, the date postmarked by the United States Postal Service is considered to be the date of receipt by the municipality or county.

Added by Acts 2001, 77th Leg., ch. 1044, Sec. 3, eff. Sept. 1, 2001.

Sec. 334.114. COLLECTION PROCEDURES ON PURCHASE OF MOTOR VEHICLE RENTAL BUSINESS. (a) If the owner of a motor vehicle rental business that makes rentals subject to the tax imposed by this subchapter sells the business, the successor to the seller or the seller's assignee shall withhold an amount of the purchase price sufficient to pay the amount of tax due until the seller provides a receipt by a person designated by the municipality or county to provide the receipt showing that the amount has been paid or a certificate showing that no tax is due.(b) The purchaser of a motor vehicle rental business who fails to withhold an amount of the purchase price as required by this section is liable for the amount required to be withheld to the extent of the value of the purchase price.(c) The purchaser of a motor vehicle rental business may request that the person designated by the municipality or county to provide a receipt under Subsection (a) issue a certificate stating that no tax is due or issue a statement of the amount required to be paid before a certificate may be issued. The person designated by the municipality or county shall issue the certificate or statement not later than the 60th day after the date the person receives the request.(d) If the person designated by the municipality or county to provide a receipt under Subsection (a) fails to issue the certificate or statement within the period provided by Subsection (c), the purchaser is released from the obligation to withhold the purchase price or pay the amount due.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.115. DEPOSIT OF TAX REVENUE. Revenue from the tax imposed under this subchapter shall be deposited in the venue project fund of the municipality or county imposing the tax.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. ADMISSIONS TAXSec. 334.151. TAX AUTHORIZED. (a) A municipality by ordinance or a county by order may impose a tax on each ticket sold as admission to an event held at an approved venue project in the municipality or county for which the municipality or county has issued bonds to plan, acquire, establish, develop, construct, or renovate the approved venue project.(b) The municipality or county may not impose the tax under this subchapter for admission to an event at a venue that is not an approved venue project or for which the municipality or county has not issued bonds to plan, acquire, establish, develop, construct, or renovate the approved venue project.(c) A municipality or county may impose a tax under this subchapter only if:(1) an approved venue project is or will be located in the municipality or county; and(2) the tax is approved at an election held under Section 334.024.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.152. TAX RATE. (a) The tax authorized by this subchapter is imposed at the tax rate on each ticket sold as admission to an event held at an approved venue.(b) The amount of the tax may be imposed at any uniform percentage not to exceed 10 percent of the price of the ticket sold as admission to an event held at an approved venue.(c) The ballot proposition at the election held to adopt the tax must specify the maximum rate of the tax to be adopted.(d) The municipality by ordinance or the county by order may repeal or decrease the rate of the tax imposed under this subchapter.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.153. RATE INCREASE. (a) A municipality or county that has adopted a tax under this subchapter at the rate of less than the maximum percentage allowed by this subchapter may by ordinance or order increase the rate of the tax to the maximum percentage allowed by this subchapter if the increase is approved by a majority of the registered voters of that municipality or county voting at an election called and held for that purpose.(b) The ballot for an election to increase the rate of the tax shall be printed to permit voting for or against the proposition: "The increase of the admissions tax for the purpose of financing _______ (insert description of venue project) to a maximum rate of ________ percent of the price of each ticket sold as admission to an event held at an approved venue (insert new maximum rate not to exceed 10 percent of the price of each ticket sold as admission to an event held at an approved venue)."

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.154. COLLECTION. (a) The municipality by ordinance or the county by order may require the owner or lessee of an approved venue project in the municipality or county to collect the tax for the benefit of the municipality or county.(b) An owner or lessee required to collect the tax under this section shall add the tax to the admissions price, and the tax is a part of the admissions price, a debt owed to the owner or lessee of the approved venue project by the person admitted, and recoverable at law in the same manner as the admissions charge.(c) The tax imposed by this subchapter is not an occupation tax imposed on the owner or lessee of the approved venue project.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.155. EFFECTIVE DATE AND ENDING DATE OF TAX. (a) A tax imposed under this subchapter or a change in a tax rate takes effect on the date prescribed by the ordinance or order imposing the tax or changing the rate.(b) A municipality or county may impose a tax under this subchapter only if the municipality or county issues bonds or other obligations under Section 334.043. The municipality or county may impose the tax only while those bonds or other obligations are outstanding and unpaid.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.156. COLLECTION OF TAX. (a) A person required to collect a tax imposed under this subchapter shall report and send the taxes to the municipality or county as provided by the municipality or county imposing the tax.(b) A municipality by ordinance or a county by order may prescribe penalties, including interest charges, for failure to keep records required by the municipality or county, to report when required, or to pay the tax when due. The attorney acting for the municipality or county may bring suit against a person who fails to collect a tax under this subchapter and to pay it over to the municipality or county as required.(c) A municipality by ordinance or a county by order may permit a person who is required to collect a tax under this subchapter to retain a percentage of the amount collected and required to be reported as reimbursement to the person for the costs of collecting the tax. The municipality or county may provide that the person may retain the amount only if the person pays the tax and files reports as required by the municipality or county.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.157. DEPOSIT OF TAX REVENUE. Revenue from the tax imposed under this subchapter shall be deposited in the venue project fund of the municipality or county imposing the tax.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER G. PARKING TAXSec. 334.201. EVENT PARKING TAX. (a) A municipality by ordinance or a county by order may impose a tax on each motor vehicle parking in a parking facility of an approved venue project.(b) The municipality or county may impose the tax during a period beginning not more than three hours before and ending not more than three hours after the time an event in an approved venue project is scheduled to begin. The municipality or county may not impose the tax under this subchapter during any other time.(b-1) Notwithstanding Subsection (b), if the approved venue project consists of three or more separate but adjacent venue facilities, the municipality or county may impose the tax during any hours.(c) A municipality or county may impose a tax under this subchapter only if the tax is approved at an election held under Section 334.024.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1031, Sec. 2, eff. June 19, 2009.

Sec. 334.202. TAX RATE. (a) The municipality by ordinance or the county by order may provide that the tax is imposed at a flat amount on each parked motor vehicle or is imposed as a percentage of the amount charged for event parking by the owner or lessee of the parking facility.(b) Regardless of the method of imposition, the amount of the tax may not exceed $3 for each motor vehicle, except as provided by Subsection (b-1).(b-1) A municipality with a population of more than 700,000 within a county with a population of more than one million adjacent to a county with a population of more than two million may impose the tax authorized by this subchapter at a rate not to exceed $5 for each motor vehicle.(c) The ballot proposition at the election held to adopt the tax must specify the maximum rate of the tax to be adopted.(d) The municipality by ordinance or the county by order may repeal or decrease the rate of the tax imposed under this section.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1031, Sec. 3, eff. June 19, 2009.

Sec. 334.203. RATE INCREASE. (a) Except as provided by Section 334.2031, a municipality or county that has adopted a tax under this subchapter at a rate of less than $3 a vehicle may by ordinance or order increase the rate of the tax to a maximum of $3 a vehicle if the increase is approved by a majority of the registered voters of that municipality or county voting at an election called and held for that purpose.(b) The ballot for an election to increase the rate of the tax shall be printed to permit voting for or against the proposition: "The increase of the parking tax for the purpose of financing _______ (insert description of venue project) to a maximum rate of _______ (insert new maximum rate not to exceed $3)."

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1031, Sec. 4, eff. June 19, 2009.

Sec. 334.2031. RATE INCREASE IN CERTAIN MUNICIPALITIES IN CERTAIN POPULOUS COUNTIES. (a) This section applies only to a municipality with a population of more than 700,000 within a county with a population of more than one million that is adjacent to a county with a population of more than two million.(b) A municipality that has adopted a tax under this subchapter at a rate of less than $5 a vehicle may by ordinance increase the rate of the tax to a maximum of $5 a vehicle if the increase is approved by a majority of the registered voters of the municipality voting at an election called and held for that purpose.(c) The ballot for the election to increase the rate of the tax shall be printed to permit voting for or against the proposition: "The increase of the parking tax for the purpose of financing ______________________ (insert description of venue project) to a maximum rate of ______ (insert new maximum rate not to exceed $5)."

Added by Acts 2009, 81st Leg., R.S., Ch. 1031, Sec. 5, eff. June 19, 2009.

Sec. 334.204. COLLECTION. (a) The municipality by ordinance or the county by order may require the owner or lessee of a parking facility to collect the tax for the benefit of the municipality or county.(b) An owner or lessee required to collect the tax under this section shall add the tax to the parking charge, and the tax is a part of the parking charge, a debt owed to the parking facility owner or lessee by the person parking, and recoverable at law in the same manner as the parking charge.(c) The tax imposed by this subchapter is not an occupation tax imposed on the owner or lessee of the parking facility.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.205. EFFECTIVE DATE AND ENDING DATE OF TAX. (a) A tax imposed under this subchapter or a change in the tax rate takes effect on the date prescribed by the ordinance or order imposing the tax or changing the rate.(b) A municipality or county may impose a tax under this subchapter only if the municipality or county issues bonds or other obligations under Section 334.043. The municipality or county may impose the tax only while those bonds or other obligations are outstanding and unpaid.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.206. COLLECTION OF TAX. (a) A person required to collect a tax imposed under this subchapter shall report and send the taxes to the municipality or county as provided by the municipality or county imposing the tax.(b) A municipality by ordinance or a county by order may prescribe penalties, including interest charges, for failure to keep records required by the municipality or county, to report when required, or to pay the tax when due. The attorney acting for the municipality or county may bring suit against a person who fails to collect a tax under this subchapter and to pay it over to the municipality or county as required.(c) A municipality by ordinance or a county by order may permit a person who is required to collect a tax under this subchapter to retain a percentage of the amount collected and required to be reported as reimbursement to the person for the costs of collecting the tax. The municipality or county may provide that the person may retain the amount only if the person pays the tax and files reports as required by the municipality or county.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.207. DEPOSIT OF TAX REVENUE. Revenue from the tax imposed under this subchapter shall be deposited in the venue project fund of the municipality or county imposing the tax.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER H. HOTEL OCCUPANCY TAXESSec. 334.251. DEFINITION. In this subchapter, "hotel" has the meaning assigned by Section 156.001, Tax Code.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.2515. APPLICATION. Except as provided by Section 334.2516, this subchapter does not apply to the financing of a venue project that is:(1) an area or facility that is part of a municipal parks and recreation system as described by Section 334.001(4)(D); or(2) a project described by Section 334.001(4)(E), except for projects described in Section 334.001(4)(A).

Added by Acts 1999, 76th Leg., ch. 784, Sec. 4, eff. June 18, 1999. Amended by Acts 2001, 77th Leg., ch. 660, Sec. 1, eff. June 13, 2001; Acts 2001, 77th Leg., ch. 1044, Sec. 4, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 12.006, eff. Sept. 1, 2003.

Sec. 334.2516. USE OF REVENUE BY CERTAIN MUNICIPALITIES FOR CERTAIN PURPOSES. (a) This section applies only to a municipality that:(1) is located in three counties;(2) has a population of less than 130,000 as shown by the 2000 federal decennial census; and(3) acquires by purchase or lease with a term of not less than 20 years an interest in real property that by the terms of the acquisition is required to be maintained as park property.(b) A municipality may use revenue under this subchapter to acquire, construct, improve, and equip a venue project that is a convention center facility or related infrastructure to be constructed on real property described by Subsection (a)(3). In addition, the municipality may pledge the revenue to the payment of bonds or other obligations the municipality issues to finance the convention center facility infrastructure.

Added by Acts 2001, 77th Leg., ch. 660, Sec. 2 and Acts 2001, 77th Leg., ch. 1044, Sec. 5, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 264, Sec. 2, eff. May 30, 2009.

Sec. 334.2517. USE OF REVENUE FOR CERTAIN PURPOSES. This subchapter does not apply to the financing of a venue project described by Section 334.001(4)(F).

Added by Acts 2003, 78th Leg., ch. 189, Sec. 5, eff. June 2, 2003.

Sec. 334.252. IMPOSITION OF TAX. (a) A municipality by ordinance or a county by order may impose a tax on a person who, under a lease, concession, permit, right of access, license, contract, or agreement, pays for the use or possession or for the right to the use or possession of a room that is in a hotel, costs $2 or more each day, and is ordinarily used for sleeping.(b) A municipality or county may impose a tax under this subchapter only if:(1) an approved venue project is or is planned to be located in the municipality or county; and(2) the tax is approved at an election held under Section 334.024.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.253. TAX CODE APPLICABLE. (a) Sections 351.002(c), 351.004, 351.0041, 351.005, and 351.006, Tax Code, govern the imposition, computation, administration, collection, and remittance of a municipal tax authorized under this subchapter except as inconsistent with this subchapter.(b) Sections 352.002(c), 352.004, 352.0041, 352.005, and 352.007, Tax Code, govern the imposition, computation, administration, collection, and remittance of a county tax authorized under this subchapter except as inconsistent with this subchapter.(c) The tax imposed by this subchapter is in addition to a tax imposed under Chapter 351 or 352, Tax Code.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.254. TAX RATE. (a) Except as provided by Subsection (c), the tax authorized by this subchapter may be imposed by a municipality or county at any rate not to exceed two percent of the price paid for a room in a hotel.(b) The ballot proposition at the election held to adopt the tax must specify the maximum rate of the tax to be adopted.(c) A county with a population of more than two million that is adjacent to a county with a population of more than one million may impose the tax authorized by this subchapter at any rate not to exceed three percent of the price paid for a room in a hotel.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 164, Sec. 4, eff. May 27, 2003.

Sec. 334.255. RATE INCREASE. (a) A municipality or county that has adopted a tax under this subchapter at a rate of less than two percent may by ordinance or order increase the rate of the tax to the maximum applicable rate if the increase is approved by a majority of the registered voters of that municipality or county voting at an election called and held for that purpose.(b) The ballot for an election to increase the rate of the tax shall be printed to permit voting for or against the proposition: "The increase of the hotel occupancy tax for the purpose of financing __________ (insert description of venue project) to a maximum rate of ___________ percent (insert new maximum applicable rate)."

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.256. NOTICE OF TAX. (a) Each bill or other receipt for a hotel charge subject to the tax imposed under this subchapter must contain a statement in a conspicuous location stating the applicable hotel occupancy tax rate collected by the hotel from the customer for the State of Texas (insert state rate of tax) and the tax rate and identity of each other taxing authority that has imposed a hotel occupancy tax for the room night (insert rate of tax).(b) If a hotel charge is subject to any additional hotel occupancy taxes, the statement required by Subsection (a) must be modified to state each additional entity that imposes a hotel occupancy tax and the rate of that tax.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 1044, Sec. 6, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 209, Sec. 89, eff. Oct. 1, 2003.

Sec. 334.257. EFFECTIVE DATE AND ENDING DATE OF TAX. (a) A tax imposed under this subchapter or a change in the tax rate takes effect on the date prescribed by the ordinance or order imposing the tax or changing the rate.(b) A municipality or county may impose a tax under this subchapter only if the municipality or county issues bonds or other obligations under Section 334.043 before the first anniversary of the date the tax is imposed. The municipality or county may impose the tax only while those bonds or other obligations are outstanding and unpaid.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.258. DEPOSIT OF TAX REVENUE. Revenue from the tax imposed under this subchapter shall be deposited in the venue project fund of the municipality or county imposing the tax.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER I. FACILITY USE TAXSec. 334.301. DEFINITION. In this subchapter, "major league team" means a team that is a member of the National Football League, National Basketball Association, or National Hockey League or a major league baseball team or any other professional team.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.302. TAX AUTHORIZED. (a) A municipality by ordinance or a county by order may impose a facility use tax on each member of a major league team that plays a professional sports game in an approved venue project in the municipality or county for which the municipality or county has issued bonds to plan, acquire, establish, develop, construct, or renovate the approved venue project.(b) The municipality or county may not impose the facility use tax under this subchapter for a professional sports game at a venue that is not an approved venue project or for which the municipality or county has not issued bonds to plan, acquire, establish, develop, construct, or renovate the approved venue project.(c) A municipality or county may impose a tax under this subchapter only if:(1) an approved venue project is or will be located in the municipality or county; and(2) the tax is approved at an election held under Section 334.024.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.303. TAX RATE. (a) The tax authorized by this subchapter is imposed at the tax rate on each member of the professional sports team for each professional game the member plays at the approved venue project.(b) The amount of the tax may be imposed at any uniform monetary amount not to exceed $5,000 a game.(c) The ballot proposition at the election held to adopt the tax must specify the maximum rate of the tax to be adopted.(d) The municipality by ordinance or the county by order may repeal or decrease the rate of the tax imposed under this subchapter.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.304. RATE INCREASE. (a) A municipality or county that has adopted a tax under this subchapter at the rate of less than $5,000 a game may by ordinance or order increase the rate of the tax to a maximum of $5,000 a game if the increase is approved by a majority of the registered voters of that municipality or county voting at an election called and held for that purpose.(b) The ballot for an election to increase the rate of the tax shall be printed to permit voting for or against the proposition: "The increase of the facility use tax for the purpose of financing _______ (insert description of venue project) to a maximum rate of ________ a game (insert new maximum rate not to exceed $5,000)."

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.305. COLLECTION. (a) The municipality by ordinance or the county by order may require the owner or lessee of an approved venue project in the municipality or county to collect the tax for the benefit of the municipality or county.(b) The tax imposed by this subchapter is a debt owed to the owner or lessee of the approved venue project by the team member and recoverable at law.(c) The tax imposed by this subchapter is not an occupation tax imposed on the owner or lessee of the approved venue project or on the professional sports team member.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.306. EFFECTIVE DATE AND ENDING DATE OF TAX. (a) A tax imposed under this subchapter or a change in a tax rate takes effect on the date prescribed by the ordinance or order imposing the tax or changing the rate.(b) A municipality or county may impose a tax under this subchapter only if the municipality or county issues bonds or other obligations under Section 334.043. The municipality or county may impose the tax only while those bonds or other obligations are outstanding and unpaid.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.307. COLLECTION OF TAX. (a) A person required to collect a tax imposed under this subchapter shall report and send the taxes to the municipality or county as provided by the municipality or county imposing the tax.(b) A municipality by ordinance or a county by order may prescribe penalties, including interest charges, for failure to keep records required by the municipality or county, to report when required, or to pay the tax when due. The attorney acting for the municipality or county may bring suit against a person who fails to collect a tax under this subchapter and to pay it over to the municipality or county as required.(c) A municipality by ordinance or a county by order may permit a person who is required to collect a tax under this subchapter to retain a percentage of the amount collected and required to be reported as reimbursement to the person for the costs of collecting the tax. The municipality or county may provide that the person may retain the amount only if the person pays the tax and files reports as required by the municipality or county.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.308. DEPOSIT OF TAX REVENUE. Revenue from the tax imposed under this subchapter shall be deposited in the venue project fund of the municipality or county imposing the tax.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER J. ATHLETIC EVENTS IN CERTAIN MUNICIPALITIESSec. 334.351. DEFINITION. In this subchapter, "athletic event" means a postseason intercollegiate athletic football bowl game that is held annually.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.352. APPLICATION OF SUBCHAPTER. This subchapter applies only to a municipality with a population of more than 500,000 that is located in a county that borders the United Mexican States.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.353. SHORT-TERM MOTOR VEHICLE RENTAL TAX. (a) Notwithstanding any other provision of this chapter, a municipality to which this subchapter applies may impose by ordinance a tax on the rental in the municipality of a motor vehicle.(b) The municipality may impose the tax only if the tax is approved at an election called and held for that purpose.(c) Except as otherwise provided by this subchapter, Subchapter E applies to the tax imposed under this subchapter.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

Sec. 334.354. USE OF REVENUE. Notwithstanding any other provision of this chapter, the municipality may use revenue from the tax to:(1) pay the costs of collecting the tax;(2) operate one or more athletic events in the municipality; and(3) pay costs associated with an athletic event in the municipality, including paying the costs of planning, acquiring, establishing, developing, advertising, promoting, conducting, sponsoring, or otherwise supporting the event.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER K. LIVESTOCK FACILITY USE TAXSec. 334.401. DEFINITIONS. In this subchapter:(1) "Designated facility" means an approved venue project the principal use of which is for rodeos, livestock shows, equestrian events, agricultural expositions, county fairs, or similar events.(2) "Event" means a rodeo or an agricultural, equestrian or livestock show, fair, competition, exhibition, or sale held on one or more consecutive days under the auspices of one or more presenting or sponsoring organizations.(3) "Stall or pen" means an enclosure or designated space and tie point for the purpose of housing or holding livestock.

Added by Acts 2003, 78th Leg., ch. 672, Sec. 1, eff. June 20, 2003.

Sec. 334.402. APPLICABILITY. This subchapter applies only to:(1) a county in which the majority of the population of two or more municipalities with a population of 300,000 or more are located; or(2) a municipality for which the majority of the population is located in a county described by Subdivision (1).

Added by Acts 2003, 78th Leg., ch. 672, Sec. 1, eff. June 20, 2003.

Sec. 334.403. TAX AUTHORIZED. (a) A municipality or a county may impose a facility use tax for the use or occupancy by livestock of a stall or pen at a designated facility in that municipality or county for which the municipality or county has issued bonds to plan, acquire, establish, develop, construct, or renovate.(b) The municipality or county may impose the facility use tax under this subchapter only at a designated facility that is an approved venue project.(c) A municipality or county may impose a tax under this subchapter only if:(1) the municipality or county issues bonds or other obligations under Section 334.043, and those bonds or other obligations are outstanding and unpaid; and(2) the tax is approved at an election held under Section 334.024.

Added by Acts 2003, 78th Leg., ch. 672, Sec. 1, eff. June 20, 2003.

Sec. 334.404. TAX RATE. (a) The tax authorized by this subchapter is imposed on each stall or pen used or occupied at a designated facility.(b) The tax may be imposed at any uniform amount not to exceed $20 for each event.(c) The ballot proposition at the election held to adopt the tax must specify the maximum amount of the tax to be adopted.(d) Different tax rates may be imposed based on the duration of an event, except that the rate must be uniform for each event of similar duration and the rate may not exceed the maximum rate adopted by the voters.(e) The municipality or the county may repeal, decrease, and increase the rates of the tax imposed under this subchapter, except that the tax may not be imposed at a rate exceeding the maximum rate adopted by the voters.

Added by Acts 2003, 78th Leg., ch. 672, Sec. 1, eff. June 20, 2003.

Sec. 334.405. INCREASE IN MAXIMUM TAX RATE. (a) If the voters of a municipality or county have approved a tax under this subchapter at a rate of less than $20 for each event, the municipality or county may call an election for the approval of the voters to increase the maximum tax rate. If a majority of the votes cast at the election approve the new rate, the municipality or county may increase the rate of the tax to the maximum rate approved.(b) The ballot for an election to increase the rate of the tax shall be printed to permit voting for or against the proposition: "The increase of the facility use tax for the purpose of financing __________ (insert description of the designated facility) to a maximum rate of __________ per event (insert new maximum rate not to exceed $20)."

Added by Acts 2003, 78th Leg., ch. 672, Sec. 1, eff. June 20, 2003.

Sec. 334.406. EXEMPTION. The municipality by ordinance or the county by order may establish an exemption from the tax imposed under this subchapter for the use or occupancy of stalls or pens at a designated facility by livestock at a county junior livestock show.

Added by Acts 2003, 78th Leg., ch. 672, Sec. 1, eff. June 20, 2003.

Sec. 334.407. NATURE OF TAX. (a) The tax imposed by this subchapter is a debt owed to the owner or lessee of the designated facility by the user or sublessee of the designated facility and is recoverable at law.(b) The tax imposed by this subchapter is not an occupation tax imposed on the owner or lessee of the designated facility, the user or the sublessee of the designated facility, the livestock, or the owner of the livestock.

Added by Acts 2003, 78th Leg., ch. 672, Sec. 1, eff. June 20, 2003.

Sec. 334.408. EFFECTIVE DATE OF TAX. A tax imposed under this subchapter or a change in a tax rate takes effect on the date prescribed by the ordinance or order imposing the tax or changing the rate.

Added by Acts 2003, 78th Leg., ch. 672, Sec. 1, eff. June 20, 2003.

Sec. 334.409. COLLECTION OF TAX. (a) The municipality or county may require the owner or lessee of a designated facility in the municipality or county to collect the tax for the benefit of the municipality or county.(b) A person required to collect a tax imposed under this subchapter shall report and send the taxes to the municipality or county as provided by the municipality or county imposing the tax.(c) For a tax imposed under this subchapter, a municipality or county may prescribe penalties, including interest charges, for failure to keep records required by the municipality or county, to report when required, or to pay the tax when due. An attorney acting for the municipality or county may bring suit against a person who fails to collect a tax under this subchapter and to pay the tax to the municipality or county as required.(d) A municipality or county may permit a person who is required to collect a tax under this subchapter to retain a percentage of the amount collected and required to be reported as reimbursement to the person for the costs of collecting the tax. The municipality or county may provide that the person may retain the amount only if the person pays the tax and files reports as required by the municipality or county.

Added by Acts 2003, 78th Leg., ch. 672, Sec. 1, eff. June 20, 2003.

Sec. 334.410. DEPOSIT OF TAX REVENUE. Revenue from the tax imposed under this subchapter shall be deposited in the venue project fund of the municipality or county imposing the tax.

Added by Acts 2003, 78th Leg., ch. 672, Sec. 1, eff. June 20, 2003.



CHAPTER 335. SPORTS AND COMMUNITY VENUE DISTRICTS

LOCAL GOVERNMENT CODE

TITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

SUBTITLE C. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

PROVISIONS APPLYING TO MORE THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 335. SPORTS AND COMMUNITY VENUE DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 335.001. DEFINITIONS. In this chapter:

(1) "Approved venue project" has the meaning assigned by Section

334.001, except that the approval of the project must occur under

this chapter.

(2) "Board" means the board of directors of a venue district.

(3) "District" means a venue district created under this

chapter.

(4) "Related infrastructure" has the meaning assigned by Section

334.001.

(5) "Venue" has the meaning assigned by Section 334.001.

(6) "Venue project" has the meaning assigned by Section 334.001,

except that the actions described by that section must occur

under this chapter.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1,

1997.

Sec. 335.002. APPLICATION TO VENUE CONSTRUCTED UNDER OTHER LAW.

A district may use this chapter for a venue project relating to a

venue and related infrastructure planned, acquired, established,

developed, constructed, or renovated under other law, including

Chapter 505 of this code or Subchapter E, Chapter 451,

Transportation Code.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.21, eff. April 1, 2009.

Sec. 335.003. OTHER USES OF VENUE PERMITTED. This chapter does

not prohibit the use of a venue for an event that is not related

to a purpose described by Section 334.001, such as a

community-related event.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1,

1997.

Sec. 335.004. SPECIFIC PERFORMANCE. (a) The legislature

expressly finds and determines that:

(1) the presence of a professional sports team in an approved

venue project built or renovated under this chapter provides a

unique value to the district that built or renovated the project

and to each political subdivision that created the district that

cannot be adequately valued in money; and

(2) the district that built or renovated the approved venue

project and each political subdivision that created the district

would suffer irreparable injury if a professional sports team

breaches its obligation to play its home games in the approved

venue project as required by an agreement between the sports team

and the district.

(b) An agreement described by Subsection (a)(2) shall be

enforceable by specific performance in the courts of this state.

A waiver of this remedy is contrary to public policy and is

unenforceable and void.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1,

1997.

Sec. 335.005. SUITS; SERVICE OF PROCESS. A district, through

its board, may sue and be sued in any court of this state in the

name of the district. Service of process on a district may be had

by serving either the current chairman of the board or the

current chief executive officer of the district or its registered

agent designated by the district by filing a statement with the

office of the secretary of state setting forth: (i) the name of

the district, and (ii) the name and address of the district's

registered agent, which address must be in the State of Texas.

The statement shall be executed on behalf of the district by an

officer of the district. A district may change the name and

address of its registered agent by filing another statement with

the office of the secretary of state. Upon such filing, the prior

registered agent for the district shall cease to be the

registered agent for the district and service of process may not

be had by serving the prior registered agent.

Added by Acts 2003, 78th Leg., ch. 981, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER B. VENUE DISTRICT

Sec. 335.021. CREATION. A county and a municipality, two or

more counties, two or more municipalities, or a combination of

municipalities, counties, or municipalities and counties may

create a venue district under this chapter to plan, acquire,

establish, develop, construct, or renovate one or more venue

projects in the district subject to voter approval under

Subchapter D.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1,

1997.

Sec. 335.022. ORDER CREATING DISTRICT. A county and a

municipality, two or more counties, two or more municipalities,

or a combination of municipalities, counties, or municipalities

and counties may create a district under this chapter by adopting

concurrent orders. A concurrent order must:

(1) contain identical provisions;

(2) define the boundaries of the district to be coextensive with

the combined boundaries of each creating political subdivision;

and

(3) designate the number of directors, the manner of

appointment, and the manner in which the chair will be appointed

in accordance with Section 335.031.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1,

1997.

Sec. 335.023. POLITICAL SUBDIVISION; RECORDS AND OPEN MEETINGS.

(a) A district is a political subdivision of the creating

political subdivisions and of this state.

(b) A district is subject to Chapter 551, Government Code.

(c) A district's books, records, and papers relating to an

approved venue project and the revenue used to finance the

project are public information and subject to disclosure under

Chapter 552, Government Code.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 164, Sec. 5, 6, eff.

May 27, 2003.

SUBCHAPTER C. BOARD OF DIRECTORS

Sec. 335.031. COMPOSITION AND APPOINTMENT OF BOARD. (a) A

district is governed by a board of at least four directors.

(b) The board is appointed by the mayors or county judges, or

both as appropriate, of the political subdivisions that create

the district in accordance with the concurrent order.

(c) Directors serve staggered two-year terms. A director may be

removed by the appointing person at any time without cause.

Successor directors are appointed in the same manner as the

original appointees.

(d) To qualify to serve as a director, a person must be a

resident of the appointing political subdivision. An employee,

officer, or member of the governing body of the appointing

political subdivision may serve as a director, but may not have a

personal interest in a contract executed by the district other

than as an employee, officer, or member of the governing body of

the political subdivision.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1076, Sec. 3, eff.

Sept. 1, 1999.

Sec. 335.032. COMPENSATION. A board member is not entitled to

compensation, but is entitled to reimbursement for actual and

necessary expenses.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1,

1997.

Sec. 335.033. MEETINGS. The board shall conduct its meetings in

the district.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1,

1997.

Sec. 335.034. OFFICERS. Except as provided by Section 335.035,

the presiding officer is designated as provided by the concurrent

order. The board shall designate from the members of the board a

secretary and other officers the board considers necessary.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1076, Sec. 4, eff.

Sept. 1, 1999.

Sec. 335.035. ADDITIONAL REQUIREMENTS FOR BOARD OF DISTRICT

CREATED IN POPULOUS COUNTY. (a) This section applies only to

the board of a district located in whole or in part in a county

with a population of 2.4 million or more.

(b) The mayor of each municipality and the commissioners court

of each county that create the district shall appoint an equal

number of directors in accordance with the orders creating the

district and Section 335.031. An appointment of a director by a

mayor must be confirmed by a majority vote of the governing body

of the municipality.

(c) The mayors of the municipalities and the commissioners

courts of the counties that create the district shall appoint a

presiding officer by concurrent orders on or before the 30th day

after the date on which either the two-year term of office

expires or a vacancy occurs in the presiding officer's position.

The appointment must be confirmed by a majority vote of the

governing body of each municipality. The presiding officer serves

for a two-year term.

(d) If the mayors and the commissioners courts fail to agree on

the appointment of a presiding officer under Subsection (c), the

board shall appoint, from the district's directors, a presiding

officer by a majority vote at the first board meeting that

follows the 30-day period described by Subsection (c). The

confirmation requirement of Subsection (c) does not apply to an

appointment of a presiding officer under this subsection.

(e) A presiding officer appointed under Subsection (d) shall

resign as a director before serving as presiding officer. The

vacancy created by the resignation is filled by the authority

that appointed the director. The appointed director serves for

the remainder of the vacated term.

(f) Section 335.031(b) does not apply to a district located in a

county with a population of 2.4 million or more.

Added by Acts 1999, 76th Leg., ch. 1076, Sec. 5, eff. Sept. 1,

1999.

SUBCHAPTER D. VENUE PROJECTS

Sec. 335.051. RESOLUTION AUTHORIZING PROJECT. (a) A district

by resolution may provide for the planning, acquisition,

establishment, development, construction, or renovation of a

venue project if:

(1) the comptroller determines under Section 335.052 or 335.053

that the implementation of the resolution will not have a

significant negative fiscal impact on state revenue;

(2) to the extent required by Section 335.0535 or 335.0536, a

rapid transit authority determines that the implementation of the

resolution will not have a significant negative impact on the

authority's ability to provide services and will not impair any

existing contracts; and

(3) the resolution is approved by a majority of the qualified

voters of each political subdivision that created the district

voting at one election or at separate elections called and held

for that purpose under Section 335.054.

(b) The resolution must designate each venue project and each

method of financing authorized by this chapter that the district

wants to use to finance a project. A resolution may designate

more than one method of financing.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1,

1997.

Sec. 335.052. STATE FISCAL IMPACT ANALYSIS. (a) Before calling

an election on the resolution under Section 335.054, the district

shall send a copy of the resolution to the comptroller.

(b) Before the 15th day after the date the comptroller receives

the copy of the resolution, the comptroller shall:

(1) perform an analysis to determine if approval and

implementation of the resolution will have a significant negative

fiscal impact on state revenue; and

(2) provide to the district written notice of the results of the

analysis.

(c) If the comptroller determines that implementation will have

a significant negative fiscal impact on state revenue, the

written analysis required under Subsection (b)(2) must include

information on how to change the resolution so that

implementation will not have a significant negative fiscal impact

on state revenue.

(d) If the comptroller does not complete the analysis and

provide the notice before the 30th day after the date the

comptroller receives the copy of the resolution, the comptroller

is considered to have determined that approval and implementation

of the resolution will not have a significant negative fiscal

impact on state revenue.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1,

1997.

Sec. 335.053. APPEAL OF COMPTROLLER DETERMINATION. (a) If the

comptroller determines under Section 335.052 that implementation

of the resolution will have a significant negative fiscal impact

on state revenue, the district may contest the finding by filing

an appeal with the comptroller not later than the 10th day after

the date the district receives the written notice under Section

335.052.

(b) Before the 11th day after the date the comptroller receives

the appeal under Subsection (a), the comptroller shall perform a

new analysis to determine if implementation of the resolution

will have a significant negative fiscal impact on state revenue

and provide to the district written notice of the results of the

analysis.

(c) If the comptroller again determines that implementation will

have a significant negative fiscal impact on state revenue, the

written analysis required under Subsection (b) must include

additional information on how to change the resolution so that

implementation will not have a significant negative fiscal impact

on state revenue.

(d) If the comptroller does not comply with Subsection (b)

before the 30th day after the date the comptroller receives the

appeal or request for information, the comptroller is considered

to have determined that approval and implementation of the

resolution will not have a significant negative fiscal impact on

state revenue.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1,

1997.

Sec. 335.0535. TRANSPORTATION AUTHORITY IMPACT ANALYSIS. (a)

If the resolution contains a proposed sales and use tax under

Subchapter D, Chapter 334, and imposition of the tax would result

in the reduction of the tax rate of a rapid transit authority

created under Chapter 451, Transportation Code, or a regional

transportation authority created under Chapter 452,

Transportation Code, the district shall send a copy of the

resolution to the authority before calling an election on the

resolution under Section 335.054.

(b) Before the 30th day after the date the rapid transit

authority receives the copy of the resolution, the authority

shall:

(1) perform an analysis to determine if implementation of the

proposed sales and use tax and the resulting reduction in the

authority's tax rate will:

(A) have a significant negative impact on the authority's

ability to provide services; or

(B) impair any existing contracts; and

(2) provide to the district written notice of the results of the

analysis.

(c) If the rapid transit authority determines that

implementation of the resolution will have a significant negative

impact on the authority's ability to provide services or will

impair any existing contracts, the written analysis required

under Subsection (b)(2) must include information on how to change

the resolution so that implementation will not have a significant

negative impact on the authority's ability to provide service or

will not impair any existing contracts.

(d) If the rapid transit authority does not complete the

analysis and provide the notice before the 30th day after the

date the authority receives the copy of the resolution, the

authority is considered to have determined that implementation of

the resolution will not have a significant negative impact on the

authority's ability to provide services and will not impair any

existing contracts.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1,

1997.

Sec. 335.0536. APPEAL OF AUTHORITY DETERMINATION. (a) If a

rapid transit authority determines under Section 335.0535 that

implementation of the resolution will have a significant negative

impact on the authority's ability to provide services or will

impair an existing contract, the district may contest the finding

by filing an appeal with the authority not later than the 10th

day after the date the district receives the written notice under

Section 335.0535.

(b) Before the 11th day after the date the rapid transit

authority receives the appeal under Subsection (a), the authority

shall perform a new analysis to determine if implementation of

the resolution will have a significant negative impact on the

authority's ability to provide services or will impair an

existing contract and provide to the district written notice of

the results of the analysis.

(c) If the authority again determines that implementation will

have a significant negative impact on the authority's ability to

provide services or will impair an existing contract, the written

analysis required under Subsection (b) must include additional

information on how to change the resolution so that

implementation will not have a significant negative impact on the

authority's ability to provide services and will not impair an

existing contract.

(d) If the rapid transit authority does not comply with

Subsection (b) before the 11th day after the date the authority

receives the appeal or request for information, the authority is

considered to have determined that approval and implementation of

the resolution will not have a significant negative impact on the

authority's ability to provide services and will not impair any

existing contracts.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1,

1997.

Sec. 335.054. ELECTION. (a) If the comptroller determines

under Section 335.052 or 335.053 that implementation of the

resolution will not have a significant negative fiscal impact on

state revenue, and, if applicable, the rapid transit authority

determines under Section 335.0535 or 335.0536 that the

implementation will not have a significant impact on the

authority's ability to provide service and will not impair any

existing contracts, the board may order an election or elections

on the question of approving and implementing the resolution. In

a district created by a county with a population of more than 3.3

million and a municipality with a population of more than 1.9

million, the board may order one district-wide election or may

order a separate election in each political subdivision that

created the district. The election or elections shall be held on

the same day.

(b) The order calling the election or elections must:

(1) allow the voters to vote separately on each venue project;

(2) designate the venue project;

(3) designate each method of financing authorized by this

chapter that the district wants to use to finance the project and

the maximum rate of each method; and

(4) allow the voters to vote, in the same proposition or in

separate propositions, on each method of financing authorized by

this chapter that the district wants to use to finance the

project and the maximum rate of each method.

(c) The ballot at the election or elections held under this

section must be printed to permit voting for or against the

proposition: "Authorizing ________ (insert name of district) to

__________ (insert description of venue project) and to impose a

__________ tax (insert type of tax) at the rate of ________

(insert maximum rate) for the purpose of financing the venue

project."

(d) If more than one method of financing is to be voted on in

one proposition, the ballot must be printed to permit voting for

or against the proposition: "Authorizing _________ (insert name

of district) to __________ (insert description of venue project)

and to impose a __________ tax at the rate of ________ (insert

each type of tax and the maximum rate of each tax) for the

purpose of financing the venue project."

(e) If a majority of the votes cast at the district-wide

election or at the election in each creating political

subdivision approves the proposition authorizing the project, the

district may implement the resolution. If separate elections are

held and a majority of the votes cast in one or more of the

creating political subdivisions disapproves the proposition

authorizing the project, the district may not implement the

resolution. If the project is approved, but one or more financing

methods contained in separate propositions are disapproved, the

district may use only the approved financing methods.

(f) The Election Code governs an election held under this

chapter.

(g) Notwithstanding Subsections (c) and (d) of this section, if

a district is presently collecting taxes from one or more methods

of financing and seeks to use a portion of the revenue from the

tax or taxes to finance the venue project and does not seek to

change the rate of tax or taxes, the ballot at the election or

elections held under this section must be printed to permit

voting for or against the proposition: "Authorizing __________

(insert name of district) to __________ (insert description of

venue project) using a portion of existing __________ (insert

type of tax or taxes) tax for the purpose of financing the

project."

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1076, Sec. 6, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 669, Sec. 99, eff. Sept.

1, 2001.

Sec. 335.055. FALSE AND MISLEADING CAMPAIGN MATERIAL. (a) In

this section, "campaign material" means a communication

supporting or opposing the authorization of a venue project that:

(1) in return for consideration, is published in a newspaper,

magazine, or other periodical or is broadcast by radio or

television; or

(2) appears in a pamphlet, circular, flier, billboard or other

sign, bumper sticker, or similar form of written communication.

(b) A person may not print, broadcast, or publish, or cause to

be printed, broadcast, or published, campaign material that

contains false and misleading information.

(c) An individual may file a complaint with the Texas Ethics

Commission in accordance with Subchapter E, Chapter 571,

Government Code, alleging a violation of Subsection (b). The

commission may impose a penalty in accordance with Chapter 571,

Government Code, if the commission determines that the campaign

materials contain false and misleading information.

(d) Notwithstanding any other law, the Texas Ethics Commission

has jurisdiction to consider and investigate a complaint filed

under this section and to impose a penalty.

Added by Acts 2001, 77th Leg., ch. 1044, Sec. 7, eff. Sept. 1,

2001.

SUBCHAPTER E. POWERS AND DUTIES

Sec. 335.071. GENERAL POWERS OF DISTRICT. (a) A district may:

(1) perform any act necessary to the full exercise of the

district's powers;

(2) accept a gift, grant, or loan from a:

(A) department or agency of the United States;

(B) department, agency, or political subdivision of this state;

or

(C) public or private person;

(3) acquire, sell, lease, convey, or otherwise dispose of

property or an interest in property, including a right-of-way or

easement or an approved venue project, under terms and conditions

determined by the district;

(4) employ necessary personnel; and

(5) adopt rules to govern the operation of the district and its

employees and property.

(b) A district may contract with a public or private person,

including one or more political subdivisions that created the

district or a sports team, club, organization, or other entity,

to:

(1) plan, acquire, establish, develop, construct, or renovate an

approved venue project; or

(2) perform any other act the district is authorized to perform

under this chapter, other than conducting an election under this

chapter.

(c) A district may contract with or enter into an interlocal

agreement with a school district, junior or community college

district, or an institution of higher education as defined by

Section 61.003, Education Code, for a purpose described by

Subsection (b). The contract or interlocal agreement may provide

for joint ownership and operation or joint use.

(d) The competitive bidding laws, including Chapter 271, do not

apply to the planning, acquisition, establishment, development,

construction, or renovation of an approved venue project.

(e) A district may impose any tax a municipality or county may

impose under Chapter 334, subject to approval of the voters of

the district as prescribed by this chapter and Chapter 334. The

district shall impose the tax in the same manner as a county or

municipality and may issue bonds in lieu of a county or

municipality as required by Chapter 334.

(f) A district may not levy an ad valorem tax.

(g) In a transaction with another public entity that is made as

provided by Subsection (a)(3), the public purpose found by the

legislature under Section 335.074 is adequate consideration for

the district and the other public entity.

(h) A district has the right and power of eminent domain under

Chapter 21, Property Code, to acquire and condemn any interest,

including a fee simple interest, in real property in the

district, in connection with the planning, acquisition,

establishment, development, construction, renovation, repair,

maintenance, or operation of an approved venue project. A

district is not required to provide bond for appeal or bond for

costs under Section 21.021(a)(2) or (3), Property Code, in any

lawsuit to which the district is a party and is not required to

deposit more than the amount of the award in a suit.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1,

1997.

Sec. 335.0711. LIMIT ON POWER TO OWN OR ACQUIRE REAL PROPERTY IN

CERTAIN DISTRICTS. (a) In this section:

(1) "Facility site" means a site for:

(A) an arena, coliseum, stadium, or other type of area or

facility:

(i) that is used or is planned for use for one or more

professional or amateur sports events, community events, or other

sports events, including rodeos, livestock shows, agricultural

expositions, promotional events, and other civic or charitable

events; and

(ii) for which a fee for admission to the events is charged or

is planned to be charged; or

(B) a convention center facility or related improvement such as

a convention center, civic center, civic center building,

auditorium, theater, opera house, music hall, exhibition hall,

rehearsal hall, museum, or aquarium.

(2) "Real property" includes an arena, coliseum, stadium,

facility site, and related infrastructure.

(3) "Related infrastructure" means a store, restaurant, on-site

hotel, concession, automobile parking facility, road, street,

water or sewer facility, or other on-site improvement that

relates to and enhances the use, value, or appeal of a venue.

(b) This section applies only to a district located in a county

with a population of 2.4 million or more.

(c) Notwithstanding any other provision of this chapter, a

district may not own or acquire real property by eminent domain

or any other method unless the property is for a facility site or

related infrastructure as part of an approved venue project.

(d) A district may not participate in any way in planning or

zoning issues before the governing body of a municipality.

Added by Acts 1999, 76th Leg., ch. 1076, Sec. 1, eff. Sept. 1,

1999.

Sec. 335.0715. USE OF FINANCING FOR CERTAIN PROJECTS.

Notwithstanding any other provision of this chapter, a district,

a municipality or county that created the district, or an entity

created by or acting on behalf of or in conjunction with the

district, municipality, or county, that contracts with a

professional sports team or the team's owner or representative on

or before November 1, 1998, for the team to relocate and play at

an arena, coliseum, or stadium in the district may not use any

method of financing authorized by this chapter to finance the

acquisition or construction of the arena, coliseum, or stadium if

the team is playing under an existing contract and is located in

another arena, coliseum, or stadium owned by a different

municipality or county in this state unless the governing body of

that different municipality or county consents to the contract.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1,

1997.

Sec. 335.072. VENUE PROJECT FUND. (a) A district in which an

approved venue project is located shall establish by resolution a

fund known as the venue project fund. The district shall

establish separate accounts within the fund for the various

revenue sources.

(b) The district shall deposit into the venue project fund:

(1) the proceeds from any tax imposed by the district;

(2) all revenue from the sale of bonds or other obligations by

the district;

(3) money received under Section 335.075 from a political

subdivision that created the district; and

(4) any other money required by law to be deposited in the fund.

(c) The district may deposit into the venue project fund:

(1) money received by the district from innovative funding

concepts such as the sale or lease of luxury boxes or the sale of

licenses for personal seats; and

(2) any other revenue received by the district from the approved

venue project, including stadium rental payments and revenue from

concessions and parking.

(d) The district may use money in the venue project fund to:

(1) reimburse or pay the costs of planning, acquiring,

establishing, developing, constructing, or renovating one or more

approved venue projects in the district;

(2) pay the principal of, interest on, and other costs relating

to bonds or other obligations issued by the district or to refund

bonds or other obligations; or

(3) pay the costs of operating or maintaining one or more

approved venue projects.

(e) Money deposited into the venue project fund, including money

deposited under Subsection (c), is the property of the district

depositing the money.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1,

1997.

Sec. 335.0725. BOOKS, RECORDS, AND PAPERS. The books, records,

and papers of the district relating to an approved venue project

and the revenue used to finance the project are public

information and subject to disclosure under Chapter 552,

Government Code.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1,

1997.

Sec. 335.073. BONDS AND OTHER OBLIGATIONS. (a) A district in

which an approved venue project is located may issue bonds,

including revenue bonds and refunding bonds, or other obligations

to pay the costs of the approved venue project. For a district

created by a county with a population of more than 3.3 million

and a municipality with a population of more than 1.9 million,

the power of the district to issue bonds or other obligations is

subject to the prior approval by the governing bodies of the

county and municipality.

(b) The bonds or other obligations and the proceedings

authorizing the bonds or other obligations shall be submitted to

the attorney general for review and approval as required by

Chapter 1202, Government Code.

(c) The bonds or other obligations must be payable from and

secured by the designated revenues in the venue project fund.

(d) The bonds or other obligations may mature serially or

otherwise not more than 30 years from their date of issuance.

(e) The bonds or other obligations are not a debt of and do not

create a claim for payment against the revenue or property of the

district other than the revenue sources pledged and an approved

venue project for which the bonds are issued.

(f) A district may issue obligations and enter into credit

agreements under Chapter 1371, Government Code. For purposes of

that chapter, a district is a "public utility" and an approved

venue project is an "eligible project."

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 100, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 8.327, eff.

Sept. 1, 2001.

Sec. 335.074. PUBLIC PURPOSE OF VENUE PROJECT. (a) The

legislature finds for all constitutional and statutory purposes

that an approved venue project is owned, used, and held for

public purposes by the district.

(b) Section 25.07(a), Tax Code, does not apply to a leasehold or

other possessory interest granted by the district while the

district owns the venue project.

(c) The project is exempt from taxation under Section 11.11, Tax

Code, while the district owns the venue project.

(d) If approval and implementation of a resolution under this

chapter results in the removal from a school district's property

tax rolls of real property otherwise subject to ad valorem

taxation, the operator of the approved venue project located on

that real property shall pay to the school district on January 1

of each year in which the project is in operation and in which

the real property is exempt from ad valorem taxation an amount

equal to the ad valorem taxes that would otherwise have been

levied for the preceding tax year on that real property by the

school district, without including the value of any improvements.

This subsection does not apply if the operator of the project is

a political subdivision of this state.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1,

1997.

Sec. 335.075. CONTRIBUTION OR DEDICATION OF CERTAIN REVENUE BY

POLITICAL SUBDIVISION. (a) A political subdivision, including a

metropolitan rapid transit authority created under Chapter 451,

Transportation Code, may contribute or dedicate to the district

all or part of the sales and use tax revenue received by the

political subdivision that is generated, paid, or collected by

any or all businesses operating in an approved venue project. If

the political subdivision contributes or dedicates the revenue to

assist the district in securing bonds or other obligations,

including refunding bonds, that are issued to provide funding for

an approved venue project, the political subdivision may not make

a contribution or dedication for that purpose after the date on

which those bonds or other obligations are no longer outstanding.

(b) A political subdivision may contribute or dedicate sales and

use tax revenue under this section only if the governing body or

governing board of the political subdivision determines that the

approved venue project from which the revenue was or will be

derived will contribute to the economic, cultural, or

recreational development or well-being of the residents of the

political subdivision.

(c) The district shall deposit revenue contributed or dedicated

under this section in the venue project fund and may use the

revenue in the same manner as any other money deposited in the

fund.

(d) A contribution or dedication of revenue under this section

is not a "method of financing" of the district as that term is

used in Subchapter D.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 1, eff. Sept. 1,

1997.

Sec. 335.076. CONTRACTS WITH HISTORICALLY UNDERUTILIZED

BUSINESSES. (a) This section applies only in relation to an

approved venue project constructed and operated under the

authority of a district in a county with a population of more

than two million that is adjacent to a county with a population

of more than one million.

(b) In this section, "historically underutilized business" has

the meaning assigned by Section 2161.001, Government Code.

(c) A district shall make a good faith effort to increase the

contracts the district awards to historically underutilized

businesses for the construction of a venue project. The district

shall make the good faith effort in the same manner, based on the

same rules, and under the same conditions as a state agency under

Section 2161.182, Government Code.

(d) A district shall make a good faith effort to increase the

contracts the district awards to historically underutilized

businesses for the purchase of goods and services relating to the

construction or operation of a venue project. The district shall

make the good faith effort in the same manner, based on the same

rules, and under the same conditions as a state agency under

Section 2161.181, Government Code.

Added by Acts 2003, 78th Leg., ch. 164, Sec. 7, eff. May 27,

2003.

SUBCHAPTER F. CODE OF CONDUCT FOR CERTAIN DISTRICTS

Sec. 335.101. DEFINITIONS. In this subchapter:

(1) "Code of conduct" means the rules adopted by a board under

Section 335.104.

(2) "Director" means a board member.

(3) "Employee" means a district employee.

Added by Acts 1999, 76th Leg., ch. 1076, Sec. 2, eff. Sept. 1,

1999.

Sec. 335.102. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a district located in a county with a population

of 2.4 million or more.

Added by Acts 1999, 76th Leg., ch. 1076, Sec. 2, eff. Sept. 1,

1999.

Sec. 335.103. APPLICABILITY OF LAWS. (a) Chapter 171 applies

to an employee as if the employee was a local public official, as

that term is defined by Section 171.001.

(b) Chapter 553, Government Code, applies to an employee as if

the employee was a public servant, as that term is defined by

Section 553.001, Government Code.

(c) Chapter 573, Government Code, applies to an employee as if

the employee was a public official, as that term is defined in

Section 573.001, Government Code.

Added by Acts 1999, 76th Leg., ch. 1076, Sec. 2, eff. Sept. 1,

1999.

Sec. 335.104. CREATION OF CODE OF CONDUCT; DISTRIBUTION. (a)

The board by rule shall adopt and maintain a code of conduct that

establishes the general duties of directors and employees of the

district and specific rules for directors, employees, and

vendors. The code of conduct must include:

(1) information regarding a person's duties relating to the

standards of conduct for a government officer or employee;

(2) a summary of and citation to the laws applicable to the

conduct of a district officer, employee, or vendor, including a

copy of the text of this subchapter;

(3) disclosure requirements for directors, employees, and

vendors; and

(4) a summary of penalties provided by this subchapter and other

law.

(b) The presiding officer of the board shall provide to

directors, employees, and vendors, as often as necessary, the

code of conduct created under this section.

Added by Acts 1999, 76th Leg., ch. 1076, Sec. 2, eff. Sept. 1,

1999.

Sec. 335.105. RULEMAKING. The board by rule may modify its code

of conduct.

Added by Acts 1999, 76th Leg., ch. 1076, Sec. 2, eff. Sept. 1,

1999.

Sec. 335.106. GENERAL DUTIES. A director or employee shall:

(1) be, and give the appearance of being, independent and

impartial;

(2) place, and give the appearance of placing, the public

interest above any private interest in the person's position of

public trust; and

(3) strive to instill confidence in the integrity of the board

and employees.

Added by Acts 1999, 76th Leg., ch. 1076, Sec. 2, eff. Sept. 1,

1999.

Sec. 335.107. VENDOR REQUIREMENTS. (a) This section applies to

a vendor who:

(1) responds to a district request for a proposal; or

(2) otherwise communicates with the district in connection with

a potential agreement between that vendor and the district.

(b) The board by rule shall design a conflict of interest

questionnaire that requires disclosure of a vendor's affiliations

or business relationships that might cause a conflict of

interest.

(c) A vendor shall file a completed conflict of interest

questionnaire with the board secretary not less than seven days

after the vendor:

(1) begins contract discussions or negotiations with the

district; or

(2) forwards an application, response to a request for proposal,

correspondence, or other writings related to an agreement or

potential agreement with the district.

(d) A vendor shall file an updated completed questionnaire with

the board secretary:

(1) on September 1 of each year; and

(2) after each event that would make a statement in the

questionnaire incomplete or inaccurate.

(e) Each contract entered into between a district and a vendor

shall contain a provision stating that the contract is voidable

if the board or vendor violates this section. A contract entered

into between a district and a vendor is voidable if the board or

a vendor violates this section.

Added by Acts 1999, 76th Leg., ch. 1076, Sec. 2, eff. Sept. 1,

1999.

Sec. 335.108. DISCLOSURE OF VENDOR RELATIONSHIP BY DIRECTORS AND

EMPLOYEES. (a) The board by rule shall design a conflicts

disclosure statement for directors and employees that includes:

(1) a requirement that each director and employee disclose:

(A) an employment or other business relationship with a vendor

that results in the director's or employee's receiving taxable

income, including the nature and extent of the relationship; and

(B) any gifts received in a 12-month period by that director or

employee from a vendor that have a total value of more than $250;

(2) an acknowledgment from the director or employee that:

(A) the disclosure applies to a person related to that director

or employee within the first degree by consanguinity or by

affinity, as defined by Subchapter B, Chapter 573, Government

Code; and

(B) the statement covers the preceding 12 months; and

(3) a signature by the director or employee acknowledging

execution of the statement under penalty of perjury.

(b) The disclosure requirement applies to a director or employee

and requires disclosure for a person related to that director or

employee within the first degree by consanguinity or by affinity,

as defined by Subchapter B, Chapter 573, Government Code.

(c) A director or employee shall file a conflicts disclosure

statement with the board secretary not later than the end of the

first business day on which the director or employee became aware

of the relationship between the district and the vendor if:

(1) the vendor has contracted with the district;

(2) the district is considering conducting business with the

vendor; or

(3) a vendor offered one or more gifts to that director or

employee in the previous 12-month period that have a total value

of more than $250.

(d) If a director has knowledge that another director has not

made a disclosure required by this section, the director may

notify the presiding officer of the board of this fact, or may

notify the board secretary if the presiding officer is the person

who failed to make the disclosure. The presiding officer or

secretary, as appropriate, may make a preliminary inquiry

regarding the disclosure and may notify in writing the official

who appointed the director of the alleged failure to disclose and

the reasons for believing that a failure to disclose occurred.

(e) An employee may not receive during a 12-month period any

gifts from a vendor that have a total value of more than $250

unless the employee receives written approval from the presiding

officer.

Added by Acts 1999, 76th Leg., ch. 1076, Sec. 2, eff. Sept. 1,

1999.

Sec. 335.1085. FILING OF FINANCIAL STATEMENT BY DIRECTOR. (a)

A director shall file the financial statement required of state

officers under Subchapter B, Chapter 572, Government Code, with:

(1) the board; and

(2) the Texas Ethics Commission.

(b) Subchapter B, Chapter 572, Government Code:

(1) applies to a director as if the director were a state

officer; and

(2) governs the contents, timeliness of filing, and public

inspection of a statement filed under this section.

(c) A director commits an offense if the director fails to file

the statement required by this section. An offense under this

section is a Class B misdemeanor.

Added by Acts 2003, 78th Leg., ch. 249, Sec. 6.03, eff. Sept. 1,

2003.

Sec. 335.109. REQUEST FOR OPINION FROM GENERAL COUNSEL. (a) An

employee, with the presiding officer's consent, or a director may

seek a written advisory opinion from the district's general

counsel concerning whether a violation of Section 335.107 or

335.108 exists in a certain situation. The request must provide

detailed information about the alleged violation or hypothetical

situation.

(b) After receiving a request, the district's general counsel

shall prepare a written advisory opinion addressing whether a

violation has occurred under the information provided.

(c) A director or employee may rely in good faith on a written

advisory opinion issued under this section with respect to a

potential violation of Section 335.107 or 335.108.

Added by Acts 1999, 76th Leg., ch. 1076, Sec. 2, eff. Sept. 1,

1999.

Sec. 335.110. PENALTIES. The board may reprimand, suspend, or

terminate an employee who violates the district's code of

conduct.

Added by Acts 1999, 76th Leg., ch. 1076, Sec. 2, eff. Sept. 1,

1999.



CHAPTER 336. MULTI-JURISDICTIONAL LIBRARY DISTRICTS

LOCAL GOVERNMENT CODE

TITLE 10. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

SUBTITLE C. PARKS AND OTHER RECREATIONAL AND CULTURAL RESOURCES

PROVISIONS APPLYING TO MORE THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 336. MULTI-JURISDICTIONAL LIBRARY DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 336.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of trustees.

(2) "District" means a multi-jurisdictional library district

created under this chapter.

(3) "Executive director" means an executive director employed

under Section 336.103.

(4) "Lead governmental entity" means the county or municipality

that proposes to create a district under this chapter.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.002. NATURE OF DISTRICT. A district created under this

chapter is a special district and a political subdivision of this

state.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.003. MULTI-JURISDICTIONAL PUBLIC LIBRARY. (a) A

district created under this chapter shall establish, equip,

support, operate, and maintain one or more public libraries for

the dissemination of educational programs and general information

relating to the arts, sciences, literature, and other subject

areas of interest to the public.

(b) Each public library created under this chapter must be

accredited by and meet the standards for basic public library

services established by the Texas State Library and Archives

Commission.

(c) A library created under this chapter must be open to all

members of the public under identical conditions.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

SUBCHAPTER B. CREATION OF DISTRICT; ELECTIONS

Sec. 336.021. LEAD GOVERNMENTAL ENTITY; PARTICIPATION BY OTHER

COUNTIES AND MUNICIPALITIES. (a) A district may be created by a

lead governmental entity that, by resolution, proposes the

creation of a district for specific counties and municipalities

that by resolution agree to have their territory in the district.

(b) The governing body of a county or municipality may adopt a

resolution under Subsection (a) on its own motion.

(c) As soon as feasible and prudent, the lead governmental

entity shall provide over 50 percent of the initial assets to the

district.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1148, Sec. 2, eff. June 15, 2007.

Sec. 336.022. TERRITORY INCLUDED IN DISTRICT. (a) The lead

governmental entity shall describe the initial district territory

in the resolution creating the district under Section 336.021.

The initial district territory must include all territory of each

municipality or county that agrees to have its territory in the

district under Section 336.021, except as provided by Subsections

(c) and (d).

(b) The district may include incorporated or unincorporated

territory and may include any territory in one or more counties

that agree by resolution to have the counties' territory in the

district under Section 336.021.

(c) If the boundaries of the proposed district include any

territory that is part of a municipality that operates a

municipal public library, the governing body of that municipality

must consent by resolution to allow the inclusion of that

municipal territory in the proposed district. This subsection

applies only to a municipality whose municipal public library is:

(1) financed and operated by that municipality;

(2) accredited for membership in the state library system; and

(3) open and free of charge to all members of the public under

identical conditions.

(d) Except as provided by this subsection and Subsection (c),

the district includes all incorporated and unincorporated areas

of a county that agrees by resolution to have its territory in

the district under Section 336.021. In its resolution, the

county may exclude any incorporated area of the county where the

local sales and use tax exceeds one and one-half percent.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1148, Sec. 3, eff. June 15, 2007.

Sec. 336.023. ELECTION. (a) A district may call an election to

approve one or both of the following:

(1) a sales tax; or

(2) an ad valorem tax on property in the district.

(b) A sales tax and an ad valorem tax may be approved at the

same election.

(c) Before a district may call the first election under this

section, the lead governmental entity by resolution must set:

(1) the date of the election; and

(2) the type and rate of each tax that will appear on the ballot

proposition under Section 336.027.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1148, Sec. 4, eff. June 15, 2007.

Sec. 336.027. BALLOT PROPOSITION. (a) If the board calls an

election to approve a sales tax, the ballot for the election

shall be printed to permit voting for or against the proposition:

"The adoption of a sales tax in the __________ (name of

district) at a rate up to __________ (rate of tax) percent to be

used for district purposes."

(b) If the board calls an election to approve an ad valorem tax,

the ballot for the election shall be printed to permit voting for

or against the proposition: "The adoption of an ad valorem tax

in the __________ (name of district) at a rate up to __________

(rate of tax) cents per $100 valuation of property to be used for

district purposes."

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1148, Sec. 5, eff. June 15, 2007.

Sec. 336.028. RESULTS OF ELECTION. (a) If a majority of the

voters voting in the election favor the adoption of a sales tax

or of an ad valorem tax, the board shall by resolution declare

the rate of the sales tax or the amount of the ad valorem tax

adopted and enter the result in its minutes.

(b) If a majority of the voters voting in the election are not

in favor of a tax under Subsection (a), the board shall declare

the measure defeated and enter the result in its minutes.

(c) An order under Subsection (a) must:

(1) contain a description of the district's boundaries and a map

of the district;

(2) state the election date; and

(3) state the total number of votes cast for and against the

ballot proposition.

(d) The board must file in the deed records of the county in

which the district is located a resolution issued under

Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1148, Sec. 6, eff. June 15, 2007.

Sec. 336.029. INITIAL BOARD AND PRESIDING OFFICER. (a)

Appointments to the initial board are made as provided by

Subchapter C, except that the initial trustees shall agree to

stagger their terms, with four members' terms expiring in two

years and three members' terms expiring in one year. If the

trustees cannot agree on the initial staggering, the trustees

shall draw lots to determine the staggering.

(b) The lead governmental entity shall appoint the board's

initial presiding officer to serve a two-year term in that

capacity. The requirement of Section 336.056 that the board of

trustees elect the presiding officer does not apply to the

presiding officer appointed under this subsection.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.030. REPAYMENT OF ORGANIZATIONAL EXPENSES. (a) The

district may:

(1) pay all costs and expenses necessarily incurred in the

creation and organization of the district; and

(2) reimburse any person for money advanced for the costs and

expenses described by Subdivision (1).

(b) Payments under this section may be made from money obtained

from taxes or other district revenue.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

SUBCHAPTER C. BOARD OF TRUSTEES

Sec. 336.051. GOVERNING BODY. A district is governed by a

seven-member board of trustees. The board has control over and

shall manage the affairs of the district.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.052. APPOINTMENT. (a) The lead governmental entity

shall appoint four trustees to the board.

(b) The most populous county in which the district is located

shall appoint three trustees to the board, unless the county is

the lead governmental entity. If the county is the lead

governmental entity, the most populous municipality in the county

shall appoint three trustees.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.053. ELIGIBILITY FOR APPOINTMENT. A person is eligible

for appointment to the board if the person:

(1) resides in the district;

(2) is registered to vote in a county in which the district is

located; and

(3) has recognized expertise in:

(A) library services;

(B) education;

(C) information technology;

(D) local or Texas history; or

(E) business management.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.054. TERMS. (a) Trustees serve staggered two-year

terms.

(b) A trustee may not serve more than two consecutive terms or

more than four terms.

(c) A trustee who has served two consecutive terms but fewer

than four terms is eligible for appointment to a new term on the

date one year after the date on which the trustee's former term

ended.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.055. VACANCY. A vacancy on the board shall be filled

by appointment for the remainder of the unexpired term by the

governmental entity that appointed the vacating member.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.056. OFFICERS. (a) The board shall elect a trustee to

serve as the board's presiding officer. The presiding officer

presides at all board meetings and is the chief executive officer

of the district.

(b) The board shall elect from among its members a vice

presiding officer, a secretary, and any other officers the board

considers necessary.

(c) The vice presiding officer acts as the presiding officer if

the presiding officer is incapacitated or absent from a meeting.

(d) The secretary acts as the presiding officer if both the

presiding officer and vice presiding officer are incapacitated or

absent from a meeting.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.057. MEETINGS AND NOTICE. (a) The board may establish

regular meetings to conduct district business and may hold

special meetings at other times as the business of the district

requires.

(b) The board shall hold its meetings at a designated meeting

place.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.058. CONFLICT OF INTEREST IN CONTRACT. (a) For

purposes of this section, a trustee who is an employee of, or a

trustee related within the second degree by affinity or

consanguinity as determined under Subchapter B, Chapter 573,

Government Code, to a person who is financially interested in a

contract is considered to be financially interested in the

contract.

(b) A trustee who is financially interested in a contract may

not vote on the acceptance of the contract or participate in the

discussion on the contract.

(c) A trustee who is financially interested in a contract with

the district shall disclose that fact to the other trustees. The

disclosure shall be entered into the minutes of the meeting.

(d) The failure of a trustee to disclose the trustee's financial

interest in a contract and to have the disclosure entered in the

minutes invalidates the contract.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

SUBCHAPTER D. OTHER ADMINISTRATIVE PROVISIONS

Sec. 336.101. BYLAWS. The board may adopt bylaws to govern:

(1) the time, place, and manner of conducting board meetings;

(2) the powers, duties, and responsibilities of the board's

officers and employees;

(3) the disbursement of money by a check, draft, or warrant;

(4) the appointment and authority of board committees;

(5) the keeping of accounts and other records; and

(6) any other matter the board considers appropriate.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.102. EMPLOYEES. (a) The board may employ any person

the board considers necessary for conducting the district's

affairs.

(b) The board may remove any employee.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.103. EXECUTIVE DIRECTOR. (a) The board may employ an

executive director to administer the affairs of the district

under policies and requirements established by the board.

(b) The board shall set the compensation of the executive

director.

(c) The board may delegate to the executive director the board's

authority to hire, establish the compensation of, review the

performance of, discipline, or remove a district employee.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.104. QUALIFICATIONS OF EXECUTIVE DIRECTOR OR LIBRARY

DIRECTOR. The board shall ensure that the executive director or

a subordinate library director has all necessary qualifications

to oversee library services in the district.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

251, Sec. 10, eff. September 1, 2007.

Sec. 336.105. BOND. The board may require an officer or

employee to execute a bond payable to the district and

conditioned on the faithful performance of the person's duties.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.106. EMPLOYEE PLANS. (a) The board may provide for

and administer a workers' compensation, health benefit,

retirement, disability, or death compensation plan for district

employees.

(b) The board may adopt a plan to accomplish the purpose of this

section.

(c) The board, after notice and a hearing, may change any plan

or rule adopted under this section.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.107. RECORDS; SECRETARY. (a) The secretary is

responsible for ensuring that all district books and other

records are properly maintained.

(b) The board may appoint the executive director or an employee

as assistant or deputy secretary to assist the secretary in

performing the secretary's duties under this section. The

assistant or deputy secretary may certify the authenticity of any

district record.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

SUBCHAPTER E. POWERS AND DUTIES

Sec. 336.151. GENERAL POWERS OF DISTRICT. A district has all

authority necessary to accomplish district purposes.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.152. RULES; VIOLATION OF RULES. (a) The board may

adopt reasonable rules to accomplish district purposes.

(b) The board may set monetary charges in reasonable amounts for

the violation of a district rule.

(c) The board may exclude from the use of a public library a

person who intentionally violates a rule adopted by the board

under this section.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.153. LOCATION OF PUBLIC LIBRARY FACILITIES. A district

may locate a public library facility at any place in the

district, including the territory of a political subdivision

within the district.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.154. CONTRACTS. A district may contract with any

person for any district purpose.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.155. AGREEMENTS WITH OTHER POLITICAL SUBDIVISIONS. (a)

A district may contract with a municipality, county, or other

political subdivision for the district to provide public library

services outside the district.

(b) A district may enter into one or more agreements with any

municipality included in the area of the district for the

acquisition or operation of the municipality's library

facilities.

(c) A district and a political subdivision may enter into an

agreement for any district purpose.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1148, Sec. 7, eff. June 15, 2007.

Sec. 336.156. PROPERTY AND EQUIPMENT. (a) A district may

construct, acquire, own, lease, operate, maintain, repair, or

improve any land, works, materials, supplies, improvements,

facilities, equipment, vehicles, machinery, appliances, or other

property as necessary.

(b) If a district acquires property of any kind related to the

operation of a public library, the district may assume the

contracts and obligations of the previous owner.

(c) A district may hold, use, sell, lease, dispose of, and

acquire, by any means, property and licenses, patents, rights,

and other interests necessary, convenient, or useful to the

exercise of any district power.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.157. SURPLUS PROPERTY. A district may sell, lease, or

dispose of in any other manner and at any time:

(1) any right, interest, or property of the district that is not

needed for, or, if a lease, is inconsistent with, the efficient

operation and maintenance of a public library; or

(2) surplus materials or other property that is not needed for a

district purpose.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.158. SUITS. (a) A district may sue and be sued in any

court of this state in the name of the district.

(b) A court of this state shall take judicial notice of the

establishment of a district.

(c) A district is not required to give security for costs in a

suit or to give a supersedeas or cost bond in an appeal of a

judgment.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.159. EXPANSION OF DISTRICT. (a) The district may

expand to include additional territory if the commissioners court

of the county in which the district is located holds an election

for that purpose in the territory to be added to the district.

(b) If a majority of the voters voting at the expansion election

approve the expansion of the district, the territory of the

district is expanded.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.160. DONATION OF LIBRARY ASSETS BY COUNTY OR

MUNICIPALITY. A county or municipality, including the lead

governmental entity, that creates or joins the district may

donate library assets to the district without compensation from

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1148, Sec. 8, eff. June 15, 2007.

SUBCHAPTER F. GENERAL FINANCIAL PROVISIONS

Sec. 336.201. BORROWING. A district may borrow money.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.202. FEES; GENERAL. (a) A district may impose any

necessary charges or fee for providing a district service.

(b) A district may discontinue a service to enforce payment of

an unpaid charge or fee that is owed to the district.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.203. LIBRARY FEES. A library created under this

chapter may charge reasonable fees to remove certain materials

from the library or for other services provided by the library.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.204. DEPOSITORY. (a) The board shall designate one or

more banks inside or outside of the district to serve as the

depository for district money.

(b) The district shall deposit district tax revenue in a

depository bank.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.205. EXPENDITURES. A district may disburse district

money only by check, draft, money order, or another instrument

that must be signed by one or more officers or employees of the

district as designated by the board.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.206. ACCOUNTS AND RECORDS; AUDITS. (a) A district

shall keep a complete system of accounts.

(b) The district shall have an annual audit of the district

affairs performed by an independent certified public accountant.

(c) A signed copy of the audit report shall be delivered to each

trustee not later than the 120th day after the closing date of

each fiscal year.

(d) A copy of the audit report shall be kept on file at the

district office and shall be made available for inspection by any

interested person during regular business hours.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.207. FISCAL YEAR. The fiscal year of the district is

from October 1 to September 30, unless the board adopts another

fiscal year.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.208. GRANTS AND DONATIONS. A district may accept and

administer a grant or donation from any source for any district

purpose.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

SUBCHAPTER G. TAXES

Sec. 336.251. AD VALOREM TAX ASSESSMENT AND COLLECTION. (a) A

district may impose an ad valorem tax.

(b) If the district imposes an ad valorem tax, the board shall

have the taxable property in its district assessed for ad valorem

taxation and the ad valorem taxes in the district collected, in

accordance with any one of the methods set forth in this section,

and any method adopted remains in effect until changed by the

board.

(c) The board may have the taxable property in its district

assessed or its taxes collected, wholly or partly, by the tax

assessors or tax collectors of any county, municipality, taxing

district, or other governmental entity in which all or any part

of the district is located. The tax assessors or tax collectors

of a governmental entity, on the request of the board, shall

assess and collect the taxes of the district in the manner

prescribed in the Property Tax Code. Tax assessors and tax

collectors shall receive compensation in an amount agreed on

between the appropriate parties, but not to exceed two percent of

the ad valorem taxes assessed.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.252. IMPOSITION, COMPUTATION, ADMINISTRATION, AND

GOVERNANCE OF SALES TAX. (a) A district may impose a sales and

use tax.

(b) Chapter 323, Tax Code, to the extent not inconsistent with

this chapter, governs the imposition, computation,

administration, and governance of the sales and use tax under

this subchapter, except that Sections 323.101, 323.105, 323.404,

and 323.406-323.408, Tax Code, do not apply.

(c) Chapter 323, Tax Code, does not apply to the use and

allocation of revenue under this chapter.

(d) In applying the procedures under Chapter 323, Tax Code, to

the district, the district's name shall be substituted for "the

county," and "board of trustees" is substituted for

"commissioners court."

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.253. SALES AND USE TAX RATES. The permissible rates

for a sales and use tax imposed under this chapter are one-eighth

of one percent, one-fourth of one percent, three-eighths of one

percent, and one-half of one percent.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.254. ABOLITION OF OR CHANGE IN AD VALOREM TAX RATE.

(a) The board by order may decrease or abolish the ad valorem

tax rate or may call an election to increase, decrease, or

abolish the ad valorem tax rate. In an election under this

subsection and except as provided by Subsection (b), the board

shall use the procedures for a tax election under Subchapter B.

(b) At the election, the ballot shall be printed to permit

voting for or against the proposition: "The increase (decrease)

in the ad valorem tax rate of _________ (name of district) to a

rate up to ___________ (rate of tax) cents per $100 valuation of

taxable property to be used for district purposes" or "The

abolition of the district ad valorem tax." The increase or

decrease in the tax rate, or the abolition of the tax, is

effective if it is approved by a majority of the votes cast.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1148, Sec.

11(4), eff. June 15, 2007.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1148, Sec. 9, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1148, Sec. 11(4), eff. June 15, 2007.

Sec. 336.255. USE OF TAX. A tax collected under this subchapter

may be used only for a district purpose and may be pledged as

collateral for borrowing money to further those purposes.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

SUBCHAPTER H. BONDS

Sec. 336.301. DEFINITION. In this subchapter, "bond" includes a

note.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.302. GENERAL POWER TO ISSUE BONDS. (a) A district may

issue bonds at any time and for any amount it considers necessary

or appropriate to acquire, construct, equip, or improve district

facilities.

(b) The board by resolution may authorize the issuance of bonds

payable solely from revenue.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.303. LEAD GOVERNMENTAL ENTITY'S CONSENT REQUIRED. The

district may not issue bonds under this subchapter unless the

lead governmental entity's governing body by resolution consents

to the issuance.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.304. SHORT-TERM BONDS. (a) The board by resolution

may issue bonds that are secured by revenue or taxes of the

district if the bonds:

(1) have a term of not more than 12 months; and

(2) are payable only from revenue or taxes received on or after

the date of their issuance and before the end of the fiscal year

following the fiscal year in which the bonds are issued.

(b) Approval by the attorney general or registration with the

comptroller is not required for a bond issued under this section.

(c) An election is not required to issue bonds under this

section.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.305. ELECTION REQUIRED FOR CERTAIN BONDS SECURED BY

TAXES. Except for short-term bonds issued under Section 336.304,

bonds payable wholly or partly from taxes may not be issued

unless authorized by a majority of the votes received in an

election held for that purpose.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.306. SECURITY PLEDGED. (a) To secure the payment of a

district's bonds, the district may:

(1) pledge all or part of revenue realized from any tax that the

district may impose;

(2) pledge all or part of revenue from library facilities; or

(3) mortgage all or part of the district's facilities, including

any part of the facilities subsequently acquired.

(b) A district may, subject to the terms of the bond indenture

or the resolution authorizing the issuance of the bonds, secure

payment of district bonds by encumbering a separate item of the

district facilities and may acquire, use, hold, or contract for

the property by lease, chattel mortgage, or other conditional

sale.

(c) This subchapter does not prohibit a district from

encumbering one or more library facilities to purchase,

construct, or improve one or more other district facilities.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.307. LIEN ON REVENUE. The expense of operation and

maintenance of library facilities, including salaries, labor,

materials, and repairs necessary to provide efficient service,

and every other proper item of expense are a first lien and

charge against the revenue of a district encumbered under this

chapter.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.308. EXCHANGE OF BONDS FOR EXISTING LIBRARY FACILITIES.

A district's revenue bonds may be exchanged, in lieu of cash,

for the property of all or part of existing library facilities to

be acquired by the district.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Sec. 336.309. GOVERNMENTAL ENTITIES NOT RESPONSIBLE FOR DISTRICT

OBLIGATIONS. A governmental entity, other than the district, is

not required to pay a bond or other district obligation.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

SUBCHAPTER I. DISSOLUTION

Sec. 336.351. PROCEDURE FOR DISSOLUTION. (a) The board by

resolution may dissolve a district if the governing body of the

lead governmental entity by resolution consents to the

dissolution.

(b) If the district has debt, including any outstanding bonds,

the district shall remain in existence for the sole purpose of

paying its debt and transferring any remaining assets. The board

shall transfer to the lead governmental entity any assets that

remain after satisfaction of all debt.

(c) After the debt is paid and the assets are transferred, the

district is dissolved.

Added by Acts 2005, 79th Leg., Ch.

883, Sec. 2, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1148, Sec. 10, eff. June 15, 2007.






TITLE 11. PUBLIC SAFETY

CHAPTER 341. MUNICIPAL LAW ENFORCEMENT

LOCAL GOVERNMENT CODE

TITLE 11. PUBLIC SAFETY

SUBTITLE A. MUNICIPAL PUBLIC SAFETY

CHAPTER 341. MUNICIPAL LAW ENFORCEMENT

SUBCHAPTER A. REGULAR POLICE FORCE

Sec. 341.001. POLICE FORCE OF TYPE A GENERAL-LAW MUNICIPALITY.

(a) The governing body of a Type A general-law municipality may

establish and regulate a municipal police force.

(b) The governing body by ordinance may provide for the

appointment of police officers the governing body considers

necessary and for the terms of office and qualifications of the

officers.

(c) The governing body by ordinance may provide that the police

officers serve at the pleasure of the governing body.

(d) Each police officer shall execute a bond as the governing

body may require. The bond must be conditioned that the officer

will faithfully perform the officer's duties.

(e) A police officer has:

(1) the powers, rights, duties, and jurisdiction granted to or

imposed on a peace officer by the Code of Criminal Procedure; and

(2) other powers and duties prescribed by the governing body.

(f) A police officer may serve in each county in which the

municipality is located all process issued by a municipal court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 829, Sec. 2, eff. Aug. 28,

1995.

Sec. 341.002. POLICE FORCE OF TYPE C GENERAL-LAW MUNICIPALITY.

The governing body of a Type C general-law municipality may

appoint police officers that the governing body considers

necessary and may define the duties of the officers.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 341.003. POLICE FORCE OF HOME-RULE MUNICIPALITY. A

home-rule municipality may provide for a police department.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. OTHER POLICE FORCES

Sec. 341.011. SPECIAL POLICE FORCE IN TYPE A GENERAL-LAW

MUNICIPALITY. (a) The mayor of a Type A general-law

municipality shall summon as many residents as the mayor

considers necessary to serve as a special police force if the

mayor considers the force necessary:

(1) to enforce the municipality's laws, avert danger, or protect

life or property;

(2) because of riot, outbreak, calamity, or public disturbance;

or

(3) because of threat of serious violation of law or order, of

outbreak, or of other danger to the municipality or its

inhabitants.

(b) The mayor may issue the summons by:

(1) proclamation or other order addressed to the residents of

the municipality generally or to the residents of a ward or other

subdivision of the municipality; or

(2) personal notice.

(c) A special police force has the powers of the regular police

force of the municipality.

(d) A special police force is subject to the orders of the mayor

and shall perform the duties required by the mayor.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 341.012. POLICE RESERVE FORCE. (a) The governing body of

a municipality may provide for the establishment of a police

reserve force.

(b) The governing body shall establish qualifications and

standards of training for members of the reserve force.

(c) The governing body may limit the size of the reserve force.

(d) The chief of police shall appoint the members of the reserve

force. Members serve at the chief's discretion.

(e) The chief of police may call the reserve force into service

at any time the chief considers it necessary to have additional

officers to preserve the peace and enforce the law.

(f) A member of a reserve force who is not a peace officer as

described by Article 2.12, Code of Criminal Procedure, may act as

a peace officer only during the actual discharge of official

duties.

(g) An appointment to the reserve force must be approved by the

governing body before the person appointed may carry a weapon or

otherwise act as a peace officer. On approval of the appointment

of a member who is not a peace officer as described by Article

2.12, Code of Criminal Procedure, the person appointed may carry

a weapon only when authorized to do so by the chief of police and

only when discharging official duties as a peace officer.

(h) Reserve police officers may act only in a supplementary

capacity to the regular police force and may not assume the

full-time duties of regular police officers without complying

with the requirements for regular police officers. On approval of

the appointment of a member who is a peace officer as described

by Article 2.12, Code of Criminal Procedure, the chief of police

may authorize the person appointed to carry a weapon or act as a

peace officer at all times, regardless of whether the person is

engaged in the actual discharge of official duties, or may limit

the authority of the person to carry a weapon or act as a peace

officer to only those times during which the person is engaged in

the actual discharge of official duties. A reserve police

officer, regardless of whether the reserve police officer is a

peace officer as described by Article 2.12, Code of Criminal

Procedure, is not:

(1) eligible for participation in any program provided by the

governing body that is normally considered a financial benefit of

full-time employment or for any pension fund created by statute

for the benefit of full-time paid peace officers; or

(2) exempt from Chapter 1702, Occupations Code.

(i) This section does not limit the authority of the mayor of a

Type A general-law municipality to summon a special police force

under Section 341.011.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 90, Sec. 4, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 1420, Sec. 14.825, eff. Sept. 1,

2001.

SUBCHAPTER C. MARSHALS

Sec. 341.021. MARSHAL OF TYPE A GENERAL-LAW MUNICIPALITY. (a)

The marshal of a Type A general-law municipality is the ex

officio chief of police.

(b) The marshal may appoint one or more deputies. The

appointment of a deputy must be approved by the governing body of

the municipality.

(c) The marshal or a deputy marshal shall be available to the

municipal court when it is in session and shall promptly and

faithfully execute writs and process issued by the court. The

marshal may execute writs and serve process within each county in

which the municipality is located, both inside and outside the

municipal boundaries.

(d) The marshal may take suitable and sufficient bail for the

appearance before the municipal court of a person charged with a

violation of an ordinance or law of the municipality.

(e) The marshal has the same power and jurisdiction as a peace

officer has under the Code of Criminal Procedure to execute

warrants, to prevent and suppress crime, and to arrest offenders.

The marshal has other powers, not inconsistent with state law,

that the governing body confers by ordinance.

(f) The marshal may close a theater, ballroom, or other place of

public recreation or entertainment to prevent a breach of the

peace or to preserve quiet and good order.

(g) The marshal shall:

(1) quell riots, disorder, and disturbance of the peace in the

municipality;

(2) take into custody a person who disturbs the peace of the

municipality;

(3) arrest, without warrant, a person who disturbs the peace,

otherwise engages in disorderly conduct or a disturbance, or

obstructs or interferes with the performance of the marshal's

duties; and

(4) perform other duties, not inconsistent with state law, that

the governing body prescribes by ordinance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 829, Sec. 3, eff. Aug. 28,

1995.

Sec. 341.022. MARSHAL OF TYPE B GENERAL-LAW MUNICIPALITY. (a)

The marshal of a Type B general-law municipality has the same

power within the municipality that a constable has within a

precinct and is entitled to the same fees as a constable.

(b) The marshal shall perform duties, not inconsistent with

state law, prescribed by the bylaws and ordinances of the

municipality for fees determined by the governing body of the

municipality.

(c) The marshal is the tax assessor-collector of the

municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 341.901. WATCHMEN IN TYPE A GENERAL-LAW MUNICIPALITY. The

governing body of a Type A general-law municipality may appoint

watchmen and prescribe their powers and duties.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 341.902. WORKHOUSE AND HOUSE OF CORRECTION IN TYPE A

GENERAL-LAW MUNICIPALITY. (a) The governing body of a Type A

general-law municipality may build and establish one or more

jails inside or outside the municipality.

(b) The governing body may adopt necessary rules and appoint

necessary keepers or assistants for the jails.

(c) Vagrants and disorderly persons may be confined in a jail on

commitment by a municipal court judge. A person who fails or

refuses to pay the fine or costs imposed for an offense may be

confined in a jail.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 402, Sec. 17, eff. Sept. 1,

2001.

Sec. 341.903. AUTHORITY OF HOME-RULE MUNICIPALITY TO POLICE

MUNICIPALLY OWNED PROPERTY OUTSIDE MUNICIPALITY. A home-rule

municipality may police the following areas owned by and located

outside the municipality:

(1) parks and grounds;

(2) lakes and land contiguous to and used in connection with a

lake; and

(3) speedways and boulevards.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 341.904. POSSESSION OR USE OF LAW ENFORCEMENT

IDENTIFICATION, INSIGNIA, OR VEHICLE IN POPULOUS MUNICIPALITY.

(a) In this section, "police identification item" means a badge,

identification card, insignia, shoulder emblem, or uniform of a

municipal police department.

(b) In a municipality with a population of 1.18 million or more,

a person commits an offense if the person intentionally or

knowingly:

(1) uses, possesses, or wears:

(A) a police identification item of the municipal police

department;

(B) an item bearing the insignia or design prescribed by the

police chief of the municipality for officers and employees of

the municipal police department to use while engaged in official

activities; or

(C) within the municipal police department's jurisdiction, an

item that is deceptively similar to a police identification item

of the department;

(2) uses, within the municipal police department's jurisdiction,

the name of the department in connection with an object to create

the appearance that the object belongs to or is used by the

department; or

(3) uses, possesses, or operates, within the municipal police

department's jurisdiction, a marked patrol vehicle that is

deceptively similar to a department patrol vehicle.

(c) An item or vehicle is deceptively similar to a police

identification item or patrol vehicle of a municipal police

department if the circumstances under which the object is used

could mislead a reasonable person as to the object's identity.

(d) An offense under this section is a Class B misdemeanor.

(e) It is an affirmative defense to prosecution under this

section that:

(1) the object was used or intended to be used exclusively for

decorative purposes and:

(A) the actor was not engaged in an activity involving police

work or security work; or

(B) the object was used only in an artistic or dramatic

presentation;

(2) the actor was engaged in the commercial manufacturing or

commercial sales of the items described by Subsection (b);

(3) the actor was a licensed peace officer who:

(A) was on active duty discharging an official duty for an

agency listed under Article 2.12, Code of Criminal Procedure, and

acting under the agency's direct supervision; and

(B) was not privately employed as or hired on an individual or

independent contractor basis as a patrolman, guard, watchman,

flagman, or traffic conductor;

(4) the police chief consented, after determining that consent

would serve law enforcement interests in the municipality, to the

actor's:

(A) using or possessing a police identification item or other

insignia of the municipal police department;

(B) using, possessing, or wearing an item or insignia similar to

a police identification item or insignia of the municipal police

department; or

(C) operating a vehicle similar to a patrol vehicle of the

municipal police department; or

(5) the actor prosecuted under this section for wearing a

uniform wore a light blue uniform shirt in a municipality that

uses a light blue uniform shirt with navy blue pocket flaps and

epaulets for its police officers, if the actor's shirt did not

have:

(A) the contrasting navy blue pocket flaps or epaulets found on

the municipal police officers' uniform shirts; and

(B) a shoulder emblem similar in shape, color, or design to an

emblem found on the municipal police officers' uniform shirts.

(f) The attorney general or a municipal attorney, district

attorney, or prosecuting attorney performing the duties of

district attorney for the district in which a court is located

may apply to the district court to enjoin a violation of this

section. A district court shall grant an injunction if evidence

demonstrates that a violation has occurred or will likely occur.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 10.05(a), eff. Sept.

1, 1995. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 101, eff.

Sept. 1, 2001.

Sec. 341.905. JUVENILE CURFEW IN GENERAL-LAW MUNICIPALITY. (a)

To provide for the public safety, the governing body of a

general-law municipality has the same authority to adopt a

juvenile curfew ordinance that a county has under Section

351.903.

(b) The governing body of a general-law municipality may adopt

by ordinance a juvenile curfew order adopted by the commissioners

court of the county in which any part of the municipality is

located and may adapt the order to fit the needs of the

municipality.

(c) If the governing body of a general-law municipality adopts

an ordinance under this section, a person commits an offense if

the person violates a restriction or prohibition imposed by the

ordinance.

(d) An offense under this section is a Class C misdemeanor.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 93, eff. May 31,

1995. Renumbered from Local Government Code Sec. 341.904 by Acts

1997, 75th Leg., ch. 165, Sec. 31.01(67), eff. Sept. 1, 1997.



CHAPTER 342. MUNICIPAL FIRE PROTECTION

LOCAL GOVERNMENT CODE

TITLE 11. PUBLIC SAFETY

SUBTITLE A. MUNICIPAL PUBLIC SAFETY

CHAPTER 342. MUNICIPAL FIRE PROTECTION

SUBCHAPTER A. PROVISIONS APPLICABLE TO TYPE A GENERAL-LAW

MUNICIPALITY

Sec. 342.001. SUBCHAPTER APPLICABLE TO TYPE A GENERAL-LAW

MUNICIPALITY. This subchapter applies only to a Type A

general-law municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 342.002. RULES RELATING TO FRAME BUILDINGS. (a) The

governing body of the municipality may, for the purpose of

preventing calamitous fires, prohibit the construction, location,

relocation, or repair of wooden buildings within areas of the

municipality designated by the governing body. Within those

areas, the governing body may:

(1) prohibit the relocation of a wooden building from outside

the area to a site in the area;

(2) prohibit the relocation of a wooden building from one site

to another in the area;

(3) direct that all buildings within the area be constructed of

fireproof materials;

(4) prohibit the rebuilding or repairing in the area of a wooden

building that has been damaged to the extent of 50 percent or

more of its value;

(5) declare to be a nuisance any dilapidated building; and

(6) declare to be a nuisance any wooden building that is in the

area and that the governing body considers a danger to contiguous

buildings or considers a cause or promoter of fires.

(b) The governing body may determine the method of ascertaining

damage under Subsection (a)(4) and may direct the manner in which

a building declared to be a nuisance under Subsection (a)(5) or

(6) is to be repaired or removed or the nuisance is to be abated.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 342.003. FIRE REGULATIONS. (a) The governing body of the

municipality may:

(1) prohibit dangerous chimneys, flues, fireplaces, stovepipes,

ovens, and other apparatus used in or about any building, and

require the apparatus to be removed or placed in a safe

condition;

(2) prohibit the unsafe deposit of ashes;

(3) appoint officers who may enter any building or enclosure to

examine and determine whether it is in a dangerous condition and,

if the building or enclosure is in a dangerous condition, require

that it be put in a safe condition;

(4) require the inhabitant of a building to maintain as many

fire buckets and means of access to the roof as prescribed by the

governing body, and regulate the use of those items in the event

of a fire;

(5) require the owner or occupant of a building to maintain

access to the roof and to stairs or ladders that lead to the

roof;

(6) prohibit or otherwise regulate factories and other works

that pose a danger of promoting or causing fires;

(7) prohibit or otherwise regulate the erection of cotton

presses and sheds;

(8) prohibit or otherwise regulate the use of fireworks and

firearms;

(9) prohibit, direct, or otherwise regulate the keeping and

management of buildings within the municipality that are used to

store gunpowder or other combustible, explosive, or dangerous

materials, and regulate the keeping and conveying of those

materials;

(10) regulate the building of parapet or party walls;

(11) authorize the mayor or other municipal officers, including

the officers of fire companies, to keep away from the vicinity of

any fire all idle, disorderly, or suspicious persons, and to

arrest and confine those persons;

(12) compel municipal officers and all other persons to aid in

extinguishing fires, preserving property exposed to the danger of

fire, and preventing theft; and

(13) adopt other rules for the prevention and extinguishment of

fires as the governing body considers necessary.

(b) Subsection (a)(8) or (9) does not authorize a municipality

to adopt any prohibition or other regulation in violation of

Section 229.001.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 87(t), eff. Aug. 28,

1989; Acts 2001, 77th Leg., ch. 1420, Sec. 12.002(10), eff. Sept.

1, 2001.

Sec. 342.004. FIRE DEPARTMENT. (a) The governing body of the

municipality may organize a fire department consisting of fire

companies and the chief and any assistant engineers. The

governing body shall prescribe the powers and duties of the fire

department and its officers.

(b) Each company may elect its own members and officers. A

company may adopt a constitution and bylaws that are not

inconsistent with the statutes and the municipal ordinances.

(c) The fire department engineers shall be chosen as determined

by the department, subject to the approval of the governing body,

which shall pass ordinances that it considers necessary for the

welfare of the department. The mayor shall commission each

elected officer approved by the governing body.

(d) The governing body may obtain fire engines and other

fire-protection equipment, control the use of the equipment, and

provide fire stations to preserve the equipment. The fire

department shall maintain the fire engines and other

fire-protection equipment.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 342.005. DESTRUCTION OF BUILDINGS; CLAIM. (a) If a

building in the municipality is on fire, the chief or acting

chief engineer of the fire department with the concurrence of the

mayor may order the burning building, or any other building

determined to be hazardous and likely to transmit the fire to

additional buildings, to be destroyed.

(b) Except as provided by Subsection (c), the municipality and

the officers that act under Subsection (a) are not liable for

damages resulting from the destruction.

(c) Within six months after the date a building is destroyed

under this section, a person who has an interest in the building

may apply in writing to the governing body of the municipality to

request the governing body to assess and pay the damages of the

person. If the governing body and the claimant cannot agree on

the terms of adjustment, they shall refer the application to

three commissioners, one appointed by the claimant, one appointed

by the governing body, and one appointed jointly by both parties.

The commissioners must be qualified voters and owners of real

property in the municipality. The commissioners shall swear to

faithfully execute their duty to the best of their ability. They

may subpoena and swear witnesses. They shall give all parties a

fair and impartial hearing and shall give notice of the time and

place of each meeting. They shall take into account the

probabilities of the destruction of the building by fire if the

municipality had not destroyed the building and the loss of any

insurance on the property caused by the destruction. They may

report that no damages should equitably be allowed to the

claimant. If a report is made and confirmed for the appraisal of

the damages, compliance with the terms of that report by the

governing body constitutes full satisfaction of those damages.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. PROVISIONS APPLICABLE TO HOME-RULE MUNICIPALITY

Sec. 342.011. FIRE DEPARTMENT. A home-rule municipality may

provide for a fire department.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 342.012. DESIGNATION OF FIRE LIMITS; REMOVAL OR DESTRUCTION

OF STRUCTURES. (a) A home-rule municipality may establish fire

limits and may prescribe the kind and character of structures and

other improvements erected within those limits.

(b) The municipality may provide for the erection of fireproof

buildings within certain limits and may condemn dangerous

buildings or other structures, dilapidated buildings, or

buildings considered to increase the hazard of fire. The

municipality may provide for the manner of the removal or

destruction of those buildings or structures.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. MUTUAL FIRE-PROTECTION AGREEMENTS

Sec. 342.020. MUTUAL FIRE-PROTECTION AGREEMENTS IN BORDER

MUNICIPALITIES. (a) A municipality in this state that is

located on the border between this state and the Republic of

Mexico may make a mutual fire-protection agreement with its

corresponding border municipality in the Republic of Mexico.

(b) Any fire fighter from a border municipality in this state

who responds to a call for fire-fighting assistance from the

corresponding border municipality in the Republic of Mexico under

the terms of an agreement authorized by this section is

performing the fire fighter's official duty for the purposes of

Article III, Section 51-d, of the Texas Constitution.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 87(u), eff. Aug. 28,

1989.



CHAPTER 343. MUNICIPAL PROVISION OF SCHOOL CROSSING GUARDS

LOCAL GOVERNMENT CODE

TITLE 11. PUBLIC SAFETY

SUBTITLE A. MUNICIPAL PUBLIC SAFETY

CHAPTER 343. MUNICIPAL PROVISION OF SCHOOL CROSSING GUARDS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 343.001. DEFINITION. In this chapter, "school crossing

guard" has the meaning assigned by Section 541.001,

Transportation Code.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 10.02, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.224, eff.

Sept. 1, 1997.

Sec. 343.002. DESIGNATION OF GOVERNMENTAL FUNCTION. The

employment, training, equipping, and location of school crossing

guards by a political subdivision is a governmental function.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 10.02, eff. Sept. 1,

1995.

SUBCHAPTER B. PROVISIONS APPLICABLE TO MUNICIPALITIES WITH A

POPULATION OF MORE THAN 850,000

Sec. 343.011. APPLICATION. This subchapter applies only to a

municipality with a population of more than 850,000.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 10.02, eff. Sept. 1,

1995.

Sec. 343.012. CONTRACT WITH SCHOOL DISTRICTS. (a) The

municipality may contract with one or more school districts to

provide school crossing guards.

(b) Under a contract, a school district may provide school

crossing guard services to an area of the municipality that is

not a part of the school district.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 10.02, eff. Sept. 1,

1995.

Sec. 343.013. DEDUCTIONS FROM CHILD SAFETY TRUST FUND. (a)

After contracting with a school district, the municipality may

deduct from a child safety trust fund established under Chapter

106 the administrative cost of contracting for school crossing

guard services and distributing the funds to the school district.

(b) The administrative costs may not exceed 10 percent of the

funds available for school crossing guard services.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 10.02, eff. Sept. 1,

1995.

Sec. 343.014. PROVISION OF SCHOOL CROSSING GUARDS. (a) The

governing body of the municipality shall determine the number of

school crossing guards needed by the municipality and shall

provide for the use of school crossing guards to facilitate the

safe crossing of streets in the municipality by children going to

or leaving a public, parochial, or private elementary or

secondary school.

(b) In making the determination of the need for school crossing

guards, the municipality shall consider the recommendations of

schools and traffic safety experts.

(c) The municipality shall equip school crossing guards that it

employs or has under its jurisdiction with all necessary

equipment.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 10.02, eff. Sept. 1,

1995.



CHAPTER 344. FIRE CONTROL, PREVENTION, AND EMERGENCY MEDICAL SERVICES DISTRICTS

LOCAL GOVERNMENT CODETITLE 11. PUBLIC SAFETYSUBTITLE A. MUNICIPAL PUBLIC SAFETYCHAPTER 344. FIRE CONTROL, PREVENTION, AND EMERGENCY MEDICAL SERVICES DISTRICTSSUBCHAPTER A. GENERAL PROVISIONSSec. 344.001. SHORT TITLE. This chapter may be cited as the Fire Control, Prevention, and Emergency Medical Services District Act.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.002. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of a district.(2) "Director" means a member of a board.(3) "District" means a fire control, prevention, and emergency medical services district created under this chapter.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.003. LIABILITY OF STATE. The state is not obligated for the support, maintenance, or dissolution of a district created under this chapter.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

SUBCHAPTER B. CREATION OF DISTRICT AND TEMPORARY BOARDSec. 344.051. AUTHORITY OF MUNICIPALITY TO PROPOSE DISTRICT. (a) The governing body of a municipality with a population of not less than 25,000 nor more than 550,000, or a municipality with a population of more than 1.9 million, may propose the creation of a fire control, prevention, and emergency medical services district under this chapter.(b) The proposed district may include all or any part of the municipality.(c) Except as provided by Subsection (f), a district may be created inside the boundaries of an emergency services district operating under Chapter 775 or 776, Health and Safety Code, only if the governing body of the emergency services district gives its written consent by order or resolution not later than the 60th day after the date the governing body receives a request for its consent.(d) If the governing body of the emergency services district consents to the inclusion of territory inside its geographic boundaries, the territory may be included in the district in the same manner as other territory is included under this chapter.(e) The consent of the governing body of the emergency services district to include territory in the district and to initiate proceedings to create a district as prescribed by this chapter expires six months after the date on which the consent is given.(f) Subsection (c) does not apply if:(1) on the effective date of this chapter, the municipality is providing fire suppression and prevention services and emergency medical services; or(2) the fire control, prevention, and emergency medical services plan of the proposed district proposes emergency services that, on the effective date of this chapter, were not provided by any rural fire prevention district or emergency services district inside the boundaries of the municipality.(g) If the voters in a municipality with a population of more than 1.9 million create a fire control, prevention, and emergency medical services district under this chapter, the fire department shall comply with the minimum standards established by the National Fire Protection Association or its successor in function regarding fire protection personnel operating at emergency incidents.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1204, Sec. 2.004, eff. Sept. 1, 2003.

Sec. 344.052. TEMPORARY BOARD. (a) Not later than the 60th day after the date the governing body proposes to create a district under this chapter, the governing body shall appoint seven persons to serve as temporary directors of the district. The temporary directors must reside in the proposed district.(b) Not later than the 75th day after the date the governing body proposes to create the district, the temporary board shall conduct a meeting to organize the board. The temporary directors shall elect one of its members as presiding officer of the board at that meeting.(c) A temporary director other than the presiding officer may designate another person to serve in the director's place.(d) The governing body shall fill a vacancy in the office of a temporary director in the same manner that it originally filled the vacant position.(e) The term "governing body" in this section means the mayor if the municipality creating the district has a population of 1.9 million or more.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.053. ELECTION REQUIRED. A proposed district may be created and a district tax may be authorized only if the creation and the tax are approved by a majority of the qualified voters of the proposed district voting at an election called and held for that purpose.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.054. CONFIRMATION ELECTION ORDER. (a) The temporary board may call and hold a confirmation election only after the board adopts plans under Section 344.061.(b) An order calling an election under Subsection (a) must state:(1) the nature of the election, including the proposition that is to appear on the ballot;(2) the date of the election;(3) the hours during which the polls will be open;(4) the location of the polling places;(5) a summary of the proposed district's budget plan and fire control, prevention, and emergency medical services plan; and(6) the proposed rate of the sales and use tax for the district.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.055. SALES AND USE TAX. (a) A municipality that creates a district shall adopt a sales and use tax under Section 321.106, Tax Code, for financing the operation of the district. The proposed rate for the district sales and use tax imposed under Subchapter B, Chapter 321, Tax Code, may be only:(1) one-eighth of one percent;(2) one-fourth of one percent;(3) three-eighths of one percent; or(4) one-half of one percent.(b) A sales and use tax adopted under this chapter may be charged in addition to any other sales and use tax authorized by law, and is included in computing a combined sales and use tax rate for purposes of any limitation provided by law on the maximum combined sales and use tax rate of political subdivisions.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.056. NOTICE OF ELECTION. In addition to the notice required by Section 4.003(c), Election Code, the temporary directors of a proposed district shall give notice of an election to create a district by publishing a substantial copy of the election order in a newspaper with general circulation in the proposed district once a week for two consecutive weeks. The first publication must appear before the 35th day before the date set for the election.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.057. ELECTION DATE. The election shall be held on the next uniform election date authorized by Section 41.001(a), Election Code, after the date on which the election is ordered that affords sufficient time for election procedures to be carried out.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.058. BALLOT PROPOSITION. The ballot for an election to create a district shall be printed to permit voting for or against the proposition: "The creation of the ______ (name of the municipality proposing to create the district) Fire Control, Prevention, and Emergency Medical Services District dedicated to fire safety and emergency medical services programs and the adoption of a proposed local sales and use tax at a rate of _______ (rate specified in the election order)."

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.059. CANVASSING RETURNS. (a) Not earlier than the second day and not later than the 13th day after the date of the election, the temporary board shall meet and canvass the returns of the election.(b) If a majority of the votes cast in the election favor the creation of the district, the temporary board shall issue an order declaring the district created.(c) If less than a majority of the votes cast in the election favor the creation of the district, the temporary board may order another election on the matter not earlier than the first anniversary of the date of the preceding election.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.060. DISSOLUTION OF TEMPORARY BOARD. If a district has not been created under this chapter before the fifth anniversary of the date a district is first proposed by the governing body or mayor, as appropriate, under Section 344.051:(1) the temporary board is dissolved on that date; and(2) the proposed district may not be created under this chapter.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.061. FIRE CONTROL, PREVENTION, AND EMERGENCY MEDICAL SERVICES PLAN AND BUDGET PLAN. (a) The temporary board shall develop and adopt a two-year fire control, prevention, and emergency medical services plan and a two-year budget plan. The fire control, prevention, and emergency medical services plan must include:(1) a detailed list of the fire control, prevention, and emergency medical services strategies to be supported by the district; and(2) the method of evaluating each year the effectiveness and efficiency of individual fire control, prevention, and emergency medical services strategies.(b) The budget plan must include:(1) the amount of money budgeted by the district for each fire control, prevention, and emergency medical services strategy;(2) the amount of money budgeted by the district and the percentage of the total budget of the district for administration, with individual amounts showing the cost of the administration that would be conducted by the district and the cost of administration that would be conducted by private or public entities;(3) the estimated amount of money available to the district from all sources during the subsequent year;(4) the account balances expected at the end of the years for which the budget is prepared; and(5) the estimated tax rate that will be required to support the budget. (c) Plans under this section must be adopted in the same manner as provided for adoption of a proposed annual budget under Section 344.204.(d) The temporary board shall coordinate its efforts in developing its plans under this section with appropriate local officials and entities.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.062. FINANCING CREATION OF DISTRICT. (a) A municipality creating a district shall pay the entire cost of creating the district.(b) If a district is created, the district shall reimburse the municipality for the actual expenses the municipality incurred in the creation of the district.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

SUBCHAPTER C. ADMINISTRATIONSec. 344.101. BOARD OF DIRECTORS. (a) Except as provided by Subsections (e) and (f), a district is governed by a board of seven directors appointed in the same manner as provided by Section 344.052(a) for the appointment of temporary directors.(b) Initial appointees under this section shall draw lots to determine their terms so that:(1) three directors serve terms that expire on September 1 of the first year following creation of the district; and(2) four directors serve terms that expire on September 1 of the second year following creation of the district.(c) Directors serve staggered two-year terms.(d) A vacancy in the office of director shall be filled for the unexpired term in the same manner that the vacant position was originally filled.(e) The governing body of a municipality by resolution may appoint the governing body's membership as the board of directors of the district, if the appointment is approved by the voters in a creation election or continuation referendum under this chapter. A member of a governing body appointed under this section as an ex officio director serves a term concurrent with the member's term as a member of the governing body.(f) In a district for which the governing body of the municipality does not serve as the district's board of directors, the governing body may create a board of directors for which one director is appointed by each member of the governing body to serve at the pleasure of that member for a term not to exceed two years and that expires when the member of the governing body that appointed the director leaves office.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.102. PERFORMANCE BOND. (a) Before assuming the duties of the office, each director or officer must execute a bond for $5,000 payable to the district, conditioned on the faithful performance of the person's duties as director or officer.(b) The bond shall be kept in the permanent records of the district.(c) The board may pay for the bonds of directors or officers with district funds.(d) The board and the district may issue and sell bonds conditioned on the faithful performance of a person's duties as a director as provided by this section.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.103. OFFICERS. (a) The board shall elect from among its members a president and vice president.(b) The board shall appoint a secretary. The secretary may be a director.(c) The person who performs the duties of auditor for the municipality shall serve as treasurer of the district.(d) Each officer of the board serves for a term of one year.(e) A vacancy in a board office shall be filled by the board for the unexpired term.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.104. COMPENSATION. A director or officer serves without compensation, but a director or officer may be reimbursed for actual expenses incurred in the performance of official duties. Those expenses must be reported in the district's minute book or other district record and must be approved by the board.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.105. VOTING REQUIREMENT. A concurrence of a majority of the members of the board is necessary in matters relating to the business of a district. A two-thirds majority vote of the board is required to reject any application for funding available under this chapter.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.106. CONTRACT FOR ADMINISTRATIVE ASSISTANCE. The board may contract with a public agency or private vendor to assist the board in the administration or management of the district or to assist the board in the review of applications for funding available under this chapter.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

SUBCHAPTER D. POWERS AND DUTIESSec. 344.151. FINANCING DISTRICT PROGRAMS. (a) The district may finance all costs of a fire control, prevention, and emergency medical services district program, including costs for personnel, administration, expansion, enhancement, and capital expenditures.(b) The program may include:(1) fire apparatus and equipment;(2) a bomb disposal unit and related equipment;(3) compensation of fire protection and prevention personnel for specialized training regarding:(A) arson;(B) bomb disposal;(C) hazardous materials;(D) technical rescue;(E) paramedic certification; and(F) any other specialized training under the program;(4) funding for turn-out gear, self-contained breathing apparatus, and protective uniforms or other firefighter safety equipment;(5) additional compensation for municipal fire-fighting personnel, including overtime compensation for unforeseen staffing needs; and(6) funding for the construction and maintenance of fire stations, training facilities, or the equipment needed for those stations or facilities.(c) The program may include an enhanced emergency communications center or other emergency communications programs and equipment, including:(1) emergency medical dispatch training;(2) additional fire and emergency medical service dispatchers;(3) uniformed fire deployment and communications officers;(4) real-time weather information; and(5) computer databases and systems maintenance personnel for hazardous materials responses.(d) The program may include a public training program, including:(1) a juvenile fire starter program;(2) an urban survival program, including school programs for fire safety, gun safety, and safety with strangers;(3) a fire prevention program;(4) a fire education program;(5) a hazardous materials education program;(6) a psychological intervention program; and(7) a citizen's ride-along program or home inspection program.(e) The program may include public preventive health programs, including:(1) juvenile inoculations;(2) weekend health days;(3) first aid and cardiopulmonary resuscitation training;(4) injury prevention; and(5) drug and alcohol awareness.(f) The program may include response training programs, equipment, facilities, and instructors, including:(1) a regional training center for fire, rescue, hazardous materials, and emergency medical services;(2) staff personnel to support the center;(3) equipment and apparatus to support the center;(4) computer-aided continuing education training conducted in-station; and(5) training regarding hazardous material storage and response.(g) The program may include computers and other systems to support information management systems to:(1) maintain occupancy information;(2) track incident analyses;(3) track incident reports;(4) track internal communications and reporting;(5) maintain inventory; and(6) serve other information management needs.(h) The program may include capital items needed to improve emergency response and increase service efficiency, including equipment, apparatus, vehicles, and training material or equipment.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.152. COORDINATION; EVALUATION; GRANTS. (a) The district shall coordinate its efforts with local agencies in developing its fire control, prevention, and emergency medical services program.(b) The district shall conduct an annual evaluation program to study the impact, efficiency, and effectiveness of new or expanded fire control, prevention, and emergency medical services programs.(c) The board may seek the assistance of the Office of State-Federal Relations in identifying and applying for federal grants for fire control, prevention, and emergency medical services programs.(d) The district may apply for and receive grants for fire control, prevention, and emergency medical services programs from a state or federal agency.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.153. GENERAL BOARD POWER OVER FUNDS. The board shall manage, control, and administer the district finances except as provided by Section 344.205.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.154. USE OF REVENUE. The board may spend revenue derived from the sales and use tax distributed under Section 321.106, Tax Code, only for a purpose authorized by Section 344.151.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.155. RULES AND PROCEDURES. (a) A board may adopt rules governing programs financed by the district and the functions of district staff.(b) The board may prescribe accounting and control procedures for the district.(c) The board is subject to Chapter 2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.156. PURCHASING. (a) Except as provided by Subsection (b), the board may prescribe the method of making purchases and expenditures by and for the district.(b) To the extent competitive bidding procedures in Title 8 apply, the board may not enter into a purchasing contract for more than $15,000 unless the board complies with Chapter 252.(c) If the municipality that created the district has a purchasing agent authorized by law, that agent shall serve as purchasing agent for the district.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.157. PROPERTY TO BE USED IN ADMINISTRATION. The board may lease or acquire in another manner facilities, equipment, or other property for the sole purpose of administering the district.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.158. REIMBURSEMENT FOR SERVICES. (a) A county or municipality located outside the boundaries of a district on the district's request shall reimburse the district for the district's cost of including a resident of that county or municipality who is not a resident of that district in a district program.(b) On behalf of the district, the board may contract with a municipal or county government or with the state or federal government for the municipal, county, state, or federal government to reimburse the district for including a person in a district program.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.159. SERVICE CONTRACTS. The board may contract with the following entities to furnish the staff, facilities, equipment, programs, or services the board considers necessary for the effective operation of the district:(1) a municipality, county, special district, or other political subdivision of the state;(2) a state or federal agency;(3) an individual; or(4) a private person.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.160. DONATIONS, GIFTS, AND ENDOWMENTS. On behalf of the district, the board or the temporary board may accept a donation, gift, or endowment. The district may hold a donation, gift, or endowment in trust for any purpose and under any direction, limitation, or other provision prescribed in writing by the donor that is consistent with this chapter and the proper management of the district.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.161. AUTHORITY TO SUE AND BE SUED. The board may sue and be sued in the name of the district.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

SUBCHAPTER E. DISTRICT FINANCESSec. 344.201. FISCAL YEAR. (a) The board shall establish the fiscal year for the district, and the district shall operate on the basis of that year.(b) The fiscal year may not be changed more than once in a 24-month period.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.202. AUDITS AND DISTRICT RECORDS. (a) The board shall have an annual audit made of the financial condition of the district by an independent auditor.(b) The annual audit and other district records shall be open to inspection during regular business hours at the principal office of the district.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.203. ANNUAL BUDGET PROPOSAL. (a) The board shall propose an annual budget. The board shall consider the applications for program funding in preparing the proposed budget.(b) The proposed budget must contain a complete financial statement, including a statement of:(1) the outstanding obligations of the district;(2) the amount of cash on hand to the credit of each fund of the district;(3) the amount of money received by the district from all sources during the previous year;(4) the estimated amount of money available to the district from all sources during the current fiscal year;(5) the amount of money needed to fund programs approved for funding by the board;(6) the amount of money requested for programs that were not approved for funding by the board;(7) the tax rate for the next fiscal year;(8) the amount of the balances expected at the end of the year in which the budget is being prepared; and(9) the estimated amount of revenues and balances available to cover the proposed budget.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.204. ADOPTION OF BUDGET. (a) Not later than the 100th day before the date each fiscal year begins, the board shall hold a public hearing to consider the proposed annual budget.(b) The board shall publish notice of the hearing in a newspaper with general circulation in the district not later than the 10th day before the date of the hearing.(c) A resident of the district is entitled to participate in the hearing.(d) Not later than the 80th day before the date each fiscal year begins, the board shall adopt a budget. The board may make any changes in the proposed budget that the interests of the taxpayers demand.(e) Not later than the 10th day after the date the budget is adopted, the board shall submit the budget to the governing body of the municipality that created the district.(f) The board by rule may adopt alternative procedures for adopting a budget that differ from the procedures outlined in this subchapter. The board must hold at least one public hearing related to the alternative procedures before their adoption.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.205. APPROVAL OF BUDGET. (a) Not later than the 45th day before the date each fiscal year begins, the governing body of the municipality that created the district shall hold a public hearing to consider the budget adopted by the board and submitted to the governing body.(b) The governing body must publish notice of the hearing in a newspaper with general circulation in the district not later than the 10th day before the date of the hearing.(c) A resident of the district is entitled to participate in the hearing.(d) Not later than the 30th day before the date the fiscal year begins, the governing body shall approve or reject the budget submitted by the board. The governing body may not amend the budget.(e) If the governing body rejects the budget submitted by the board, the governing body and the board shall meet and together amend and approve the budget before the beginning of the fiscal year.(f) The budget may be amended after the beginning of the fiscal year on approval by the board and the governing body.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.206. LIMITATIONS ON EXPENDITURES AND INVESTMENTS. (a) The district may spend money only for an expense included in the annual budget or an amendment to the budget.(b) A district may not incur a debt payable from revenues of the district other than the revenues on hand or to be on hand in the current or immediately following fiscal year of the district.(c) The board may not invest district money in funds or securities other than those specified by Chapter 2256, Government Code.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.207. ACCOUNT OF DISBURSEMENTS OF DISTRICT. Not later than the 60th day after the last day of each fiscal year, an administrator shall prepare for the board a sworn statement of the amount of money that belongs to the district and an account of the disbursements of that money.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.208. DEPOSIT OF MONEY. (a) The board shall deposit district money in a special account in the treasury of the municipality that created the district.(b) District money, other than that invested as provided by Section 344.206(c), shall be deposited as received in the treasury of the municipality and must remain on deposit.(c) The board shall reimburse the municipality for any costs, other than personnel costs, the municipality incurs for performing the duties under this section.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.209. APPLICATIONS FOR PROGRAM FUNDING. (a) An officer of the municipality that created the district or the head of a department of that municipality may, with the consent of the governing body of the municipality, apply to the board for funding of a program described by Section 344.151.(b) The officer must apply under this section not later than the 140th day before the date the fiscal year begins, unless the board by rule has adopted an exception.(c) The board by rule may adopt application procedures.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.210. BONDS PROHIBITED. The board may not issue or sell general obligation bonds, revenue bonds, or refunding bonds.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

SUBCHAPTER F. REFERENDUM ON CONTINUATION OR DISSOLUTION OF DISTRICTSec. 344.251. REFERENDUM AUTHORIZED. (a) The board may call and hold a referendum election on the question of whether to:(1) continue the district; or(2) dissolve the district.(b) A board may order a referendum election on its own motion.(c) The board shall order a referendum election:(1) on receipt of a petition that requests continuation or dissolution of the district and complies with the requirements of Sections 344.252-344.256; or(2) if the governing body of the municipality that created the district, after notice and a public hearing on the matter, by resolution requests a referendum on continuation or dissolution.(d) The board may not hold a referendum election under this subchapter before the fourth anniversary of the date the district was created or before the third anniversary of the date of the last continuation or dissolution referendum election.(e) For a continuation referendum election, the ballot shall be printed to permit voting for or against the proposition: "Whether the ____________ (name of the municipality that created the district) Fire Control, Prevention, and Emergency Medical Services District should be continued and whether the fire control, prevention, and emergency medical services district sales and use tax should be continued."(f) For a dissolution referendum, the ballot shall be printed to permit voting for or against the proposition: "Whether the ____________ (name of the municipality that created the district) Fire Control, Prevention, and Emergency Medical Services District should be dissolved and whether the fire control, prevention, and emergency medical services district sales and use tax should be abolished."(g) The governing body of a municipality that creates a district under this chapter may specify the number of years for which the district should be continued. The board or the governing body of a municipality may continue a district for 5, 10, 15, or 20 years. For a continuation referendum election under this subsection, the ballot shall be printed to permit voting for or against the proposition: "Whether the ______ (name of the municipality that created the district) Fire Control, Prevention, and Emergency Medical Services District should be continued for ______ years and whether the fire control, prevention, and emergency medical services district sales and use tax should be continued for _____ years."

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 662, Sec. 1, eff. June 19, 2009.

Sec. 344.252. APPLICATION FOR PETITION. (a) On written application of 10 or more registered voters of the district, the clerk of the municipality that created the district shall issue to the applicants a petition to be circulated among registered voters for their signatures.(b) An application for a petition to continue the district must contain:(1) the heading: "Application for a Petition for a Local Option Referendum to Continue the Fire Control, Prevention, and Emergency Medical Services District and to Continue the Fire Control, Prevention, and Emergency Medical Services District Sales and Use Tax";(2) the statement: "Whether the ______ (name of the municipality that created the district) Fire Control, Prevention, and Emergency Medical Services District should be continued and whether the fire control, prevention, and emergency medical services district sales and use tax should be continued";(3) immediately above the signatures of the applicants, the statement: "It is the purpose and intent of the applicants whose signatures appear below that the fire control, prevention, and emergency medical services district be continued and that the fire control, prevention, and emergency medical services district sales and use tax in ___________ (name of the municipality that created the district) be continued"; and(4) the printed name, signature, residence address, and voter registration certificate number of each applicant.(c) An application for a petition to dissolve the district must contain:(1) the heading: "Application for a Petition for a Local Option Referendum to Dissolve the Fire Control, Prevention, and Emergency Medical Services District and to Abolish the Fire Control, Prevention, and Emergency Medical Services District Sales and Use Tax";(2) the statement: "Whether the ___________ (name of the municipality that created the district) Fire Control, Prevention, and Emergency Medical Services District should be dissolved and whether the fire control, prevention, and emergency medical services district sales and use tax should be abolished";(3) immediately above the signatures of the applicants, the statement: "It is the purpose and intent of the applicants whose signatures appear below that the fire control, prevention, and emergency medical services district be dissolved and that the fire control, prevention, and emergency medical services district sales and use tax in ___________ (name of the municipality that created the district) be abolished"; and(4) the printed name, signature, residence address, and voter registration certificate number of each applicant.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.253. PETITION. (a) A petition for a referendum to continue a district must contain:(1) the heading: "Petition for a Local Option Referendum to Continue the ____________ (name of the municipality that created the district) Fire Control, Prevention, and Emergency Medical Services District and to Continue the Fire Control, Prevention, and Emergency Medical Services District Sales and Use Tax";(2) a statement of the issue to be voted on in the same words used in the application;(3) immediately above the signatures of the petitioners, the statement: "It is the purpose and intent of the petitioners whose signatures appear below that the fire control, prevention, and emergency medical services district be continued and that the fire control, prevention, and emergency medical services district sales and use tax in ___________ (name of the municipality that created the district) be continued";(4) lines and spaces for the names, signatures, residence addresses, and voter registration certificate numbers of the petitioners; and(5) the date of issuance, the serial number, and the seal of the clerk of the municipality on each page.(b) A petition for a referendum to dissolve a district must contain:(1) the heading: "Petition for a Local Option Referendum to Dissolve the __________ (name of the municipality that created the district) Fire Control, Prevention, and Emergency Medical Services District and to Abolish the Fire Control, Prevention, and Emergency Medical Services District Sales and Use Tax";(2) a statement of the issue to be voted on in the same words used in the application;(3) immediately above the signatures of the petitioners, the statement: "It is the purpose and intent of the petitioners whose signatures appear below that the fire control, prevention, and emergency medical services district be dissolved and that the fire control, prevention, and emergency medical services district sales and use tax in ___________ (name of the municipality that created the district) be abolished";(4) lines and spaces for the names, signatures, residence addresses, and voter registration certificate numbers of the petitioners; and(5) the date of issuance, the serial number, and the seal of the clerk of the municipality on each page.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.254. COPIES OF APPLICATION AND PETITION. The clerk or secretary of the municipality shall keep an application and a copy of the petition in the files of the clerk's or secretary's office. The clerk shall issue to the applicants as many copies as they request.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.255. FILING OF PETITION. To form the basis for the ordering of a referendum, the petition must:(1) be filed with the clerk or secretary of the municipality not later than the 60th day after the date of its issuance; and(2) contain at least a number of signatures of registered voters of the municipality equal to five percent of the number of votes cast in the municipality for all candidates for governor in the most recent gubernatorial general election.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.256. REVIEW BY CLERK OR SECRETARY. (a) The clerk or secretary of the municipality shall, on the request of any person, check each name on a petition to determine whether the signer is a registered voter of the district. A person requesting verification by the clerk or secretary of the municipality shall pay the clerk or secretary a sum equal to 20 cents for each name on the petition before the verification begins.(b) The clerk or secretary of the municipality may not count a signature if the clerk or secretary has a reason to believe that:(1) it is not the actual signature of the purported signer;(2) the voter registration certificate number is not correct;(3) it is a duplication either of a name or of handwriting used in any other signature on the petition;(4) the residence address of the signer is not correct; or(5) the name of the voter is not signed exactly as it appears on the official copy of the current list of registered voters for the voting year in which the petition is issued.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.257. CERTIFICATION. Not later than the 40th day after the date a petition is filed, excluding Saturdays, Sundays, and legal holidays, the clerk or secretary of the municipality shall certify to the board the number of registered voters signing the petition.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.258. ELECTION ORDER. (a) The board shall record on its minutes the date the petition is filed and the date it is certified by the clerk or secretary of the municipality.(b) If the petition contains the required number of signatures and is in proper order, the board shall, at its next regular session after the certification by the clerk or secretary of the municipality, order a referendum election to be held at the regular polling place in each election precinct in the municipality on the next uniform election date authorized by Section 41.001(a), Election Code, that occurs at least 20 days after the date of the order.(c) The board shall state in the order the proposition to be voted on in the referendum election. The order is prima facie evidence of compliance with all provisions necessary to give it validity.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.259. APPLICABILITY OF ELECTION CODE. A referendum election authorized by this subchapter shall be held and the returns shall be prepared and canvassed in conformity with the Election Code.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.260. RESULTS OF REFERENDUM. (a) If less than a majority of the votes cast in a continuation referendum election are for the continuation of a district or if a majority of the votes cast in a dissolution referendum are for dissolution of the district:(1) the board shall certify that fact to the secretary of state not later than the 10th day after the date of the canvass of the returns; and(2) the district is dissolved and ceases to operate.(b) If a majority of the votes cast in a continuation referendum election are for the continuation of the district or if less than a majority of the votes cast in a dissolution referendum election are for dissolution of the district, another referendum may not be held except as authorized by Section 344.251.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.261. ELECTION CONTEST. Not later than the 30th day after the date the result of a referendum is declared, any qualified voter of the district may contest the election by filing a petition in a district court located in the district.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

SUBCHAPTER G. DISTRICT DISSOLUTIONSec. 344.301. TIME FOR DISSOLUTION OF DISTRICT. (a) A district is dissolved five years after the date the municipality began to impose taxes for district purposes if the district has not held a continuation or dissolution referendum.(b) The district is dissolved on the fifth anniversary of the date of the most recent continuation or dissolution referendum.(c) Subsection (b) does not apply to a district that is continued under Section 344.251(g), and that district is dissolved on the expiration of the period for which it was continued.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.

Sec. 344.302. DISSOLUTION OF DISTRICT. (a) On the date that the district is dissolved, the district shall convey or transfer, as provided by Subsection (h):(1) title to land, buildings, real and tangible improvements, and equipment owned by the district;(2) operating money and reserves for operating expenses and money that has been budgeted by the district for the remainder of the fiscal year in which the district is dissolved to support fire control, prevention, and emergency medical services activities and programs for residents of the municipality that created the district;(3) taxes imposed for the district during the current year for fire control, prevention, and emergency medical services purposes;(4) each fund established for payment of indebtedness assumed by the district; and(5) any money accumulated in an employee retirement fund.(b) After the date the district is dissolved, taxes may not be imposed for district purposes or for providing fire control, prevention, and emergency medical services activities and programs for the residents of the district.(c) If on the date that the district is dissolved the district has outstanding short-term or long-term liabilities, the board shall, not later than the 30th day after the date of the dissolution, adopt a resolution certifying each outstanding short-term and long-term liability. The municipality that created the district shall assume the outstanding short-term and long-term liabilities. The municipality shall collect the sales and use tax under Chapter 321, Tax Code, for the remainder of the calendar year and may by resolution of its governing body continue to collect the tax for an additional calendar year if the revenue from the tax is needed to retire liabilities of the district that were assumed by the municipality. The governing body shall notify the comptroller of this continuation not later than the 60th day before the date the tax would otherwise expire. A tax collected after the liabilities have been retired shall be transferred or conveyed as provided by Subsection (a).(d) The district and the board may continue to operate for a period not to exceed two months after carrying out the responsibilities required by Subsections (a) and (c). The board and the district are continued for the purpose of satisfying these responsibilities.(e) If the board and the district are continued under Subsection (d), the board and district are dissolved entirely on the first day of the month following the month in which the board issues an order certifying to the secretary of state that the responsibilities of Subsections (a) and (c) are satisfied.(f) A district or board that continues to operate under Subsection (d) may not incur any new liabilities without the approval of the governing body of the municipality that created the district. Not later than the 60th day after the date of the dissolution referendum, the governing body shall review the outstanding liabilities of the district and set a specific date by which the municipality must retire the district's outstanding liabilities.(g) On the date that the district is dissolved, programs funded by the district shall immediately terminate and personnel paid from district funds, except personnel required to retire the responsibilities of the district, are terminated.(h) The board shall convey or transfer the value of the items described by Subsection (a) to the municipality that created the district.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 1, eff. June 1, 2001.



CHAPTER 351. COUNTY JAILS AND LAW ENFORCEMENT

LOCAL GOVERNMENT CODE

TITLE 11. PUBLIC SAFETY

SUBTITLE B. COUNTY PUBLIC SAFETY

CHAPTER 351. COUNTY JAILS AND LAW ENFORCEMENT

SUBCHAPTER A. COUNTY JAIL FACILITIES

Sec. 351.001. DUTY TO PROVIDE JAILS; LOCATION. (a) The

commissioners court of a county shall provide safe and suitable

jails for the county.

(b) The jails must be located at the county seat unless the

county has only one jail, in which case the jail may be located

anywhere in the county at the discretion of the commissioners

court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 64(e), eff. Aug. 28,

1989.

Sec. 351.002. JAIL STANDARDS. The jail standards prescribed by

this subchapter are minimum standards for county jails. Each

county jail must comply with the minimum standards and the rules

and procedures of the Commission on Jail Standards.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 351.003. EXEMPTION. (a) A county with a population not

large enough to justify building a new county jail or remodeling

an existing county jail in order to comply with the standards in

this subchapter is exempt from this subchapter if the

commissioners court contracts with another county to incarcerate

its prisoners.

(b) The county must contract with the nearest county whose

county jail meets the standards in this subchapter.

(c) The county shall pay to the other county a daily per capita

rate equal to the cost of maintaining its prisoners in the county

jail or a daily rate on which the counties agree.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 351.0035. TEMPORARY HOUSING. (a) On request of the

sheriff and the commissioners court of a county, the Commission

on Jail Standards shall authorize a county to house a prisoner in

a tent or other facility that is not a county jail.

(b) The Commission on Jail Standards shall adopt rules that

govern the temporary housing of prisoners, including a specific

requirement for:

(1) the classification and separation of prisoners;

(2) the supervision of prisoners;

(3) safety, sanitation, and health;

(4) the structure and maintenance of the facility;

(5) the provision of bunks or sleeping areas for prisoners or

other furnishings for the facility;

(6) the space and capacity in the facility; and

(7) the enforcement of a rule the commission adopts under this

subsection.

(c) A rule adopted under Subsection (b) must be consistent with

the jail standards imposed by or adopted under other provisions

of this subchapter unless the Commission on Jail Standards

determines compliance is not practicable or reasonable.

Added by Acts 1993, 73rd Leg., ch. 145, Sec. 1, eff. May 15,

1993.

Sec. 351.0036. HOUSING OF CORRECTIONAL PROGRAM PARTICIPANTS.

(a) Notwithstanding the requirements of Section 351.0035, the

Commission on Jail Standards is hereby authorized to adopt rules

governing the temporary housing of prisoners in connection with

specific correctional programs which include work camps,

wilderness camps, forestry camps, or boot camps.

Added by Acts 1993, 73rd Leg., ch. 145, Sec. 2, eff. May 15,

1993.

Sec. 351.004. STRUCTURAL AND MAINTENANCE REQUIREMENTS. A county

jail must be:

(1) structurally sound;

(2) fire resistant;

(3) properly ventilated, heated, and lighted; and

(4) kept in good repair.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 351.007. SPACE REQUIREMENTS. (a) A county jail cell

designed for one person only must have a clear floor area of 40

square feet or more.

(b) Any other housing area or day room in a county jail must

have a clear floor area of 18 square feet or more for each

prisoner to be confined in the area or room.

(c) The ceiling height above the finished floor in a cell,

compartment, dormitory, or day room in a county jail in which

prisoners are confined must be eight feet or more.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 952, Sec. 1, eff. Sept. 1,

1999.

Sec. 351.008. ACCESS TO DAY ROOM. A cell, compartment, or

dormitory used in a county jail for sleeping purposes and

designed to accommodate three or more prisoners must be

accessible to a day room to which the prisoners may be given

access during the day.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 351.009. SAFETY VESTIBULE. (a) To provide safety to

officers and security, entrance to and exit from a cell block or

a group of cells or compartments used to confine three or more

prisoners in a county jail must be through a safety vestibule.

(b) A safety vestibule must have one or more interior doors in

addition to the main outside entrance door to the cell block or

group of cells or compartments. All the interior doors must be

designed to be locked, unlocked, opened, and closed by a means

located outside the cell block or group of cells or compartments.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 351.010. SANITATION AND HEALTH REQUIREMENTS. A county jail

must be:

(1) provided with safe water in ample quantity;

(2) provided with sewage disposal facilities in accordance with

good sanitation standards;

(3) provided with food prepared and served in a palatable and

sanitary manner according to good dietary practices and of

sufficient quality to maintain good health; and

(4) maintained in a clean and sanitary condition in accordance

with standards of sanitation and health.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 351.011. FURNISHINGS OF CELLS, COMPARTMENTS, AND

DORMITORIES. (a) A county jail cell designed for one prisoner

only must have a toilet, a combination sink and drinking

fountain, a table, and a seat.

(b) A housing area designed for three or more prisoners must

have one toilet and one combination sink and drinking fountain

for every eight prisoners to be confined in the area.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 952, Sec. 2, eff. Sept. 1,

1999.

Sec. 351.012. FURNISHINGS OF DAY ROOMS. (a) A day room

designed in a county jail for three or more prisoners must have:

(1) for every eight prisoners to be confined in the room, one

toilet and one combination sink and drinking fountain; and

(2) for every 12 prisoners to be confined in the room, one

shower.

(b) A day room must be suitably furnished.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 952, Sec. 3, eff. Sept. 1,

1999.

Sec. 351.013. BUNKS. (a) A cell, compartment, or dormitory in

a county jail must have for each prisoner one bunk that is not

less than two feet, three inches wide and not less than six feet,

three inches long.

(b) Each bunk must have a clean, comfortable mattress and enough

clean blankets for the prisoner's comfort.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 351.014. HOLDING INSANE PERSONS. (a) A person suspected

to be or adjudged insane may not be held in a county jail unless

the person:

(1) demonstrates homicidal tendencies; and

(2) must be restrained from committing acts of violence against

other persons.

(b) A person requiring restraint under this section may be held

in a county jail for not more than 24 hours. The person shall be

kept under observation at all times.

(c) At the end of the 24-hour period, the person shall be

released or taken to a hospital or mental hospital.

(d) A person held under this section shall be kept in a special

enclosure or room for that purpose. The special enclosure or room

must have:

(1) a clear floor area of 40 square feet or more;

(2) a ceiling height above the floor of eight feet or more; and

(3) a soft covering on the floor and walls, designed to protect

a violent person from self-injury or destruction.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 952, Sec. 4, eff. Sept. 1,

1999.

Sec. 351.015. ENFORCEMENT. This subchapter is enforceable by

the Commission on Jail Standards.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. INTERCOUNTY COOPERATION FOR JAIL FACILITIES

Sec. 351.031. CONTRACT. (a) The commissioners courts of two or

more counties may contract with each other for the joint

operation of a jail to serve the counties.

(b) The contract may provide for the construction or acquisition

of a facility or for the use of an existing facility.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 351.032. LOCATION OF FACILITY. A joint facility is not

required to be located at the county seat of one of the counties.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 351.033. FINANCING. A county whose share of capital

expenditures under the contract includes costs of acquiring land

or acquiring, constructing, enlarging, or improving a joint

facility may use any method of financing that share that would be

available to the county if it operated its own jail, including

issuing general obligation bonds or other evidences of

indebtedness as provided by law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 351.034. ADMINISTRATOR. (a) The sheriff of the county in

which the jail is located shall serve as administrator of the

jail.

(b) The sheriff may decline to serve as administrator by filing

a written statement with the commissioners court of that county.

(c) If the sheriff declines to serve as administrator, the

commissioners courts of the contracting counties shall jointly

appoint a jail administrator. Until an individual is appointed

and assumes the duties of jail administrator, the sheriff shall

serve as administrator of the jail.

(d) If there is a vacancy in the position of jail administrator,

the sheriff shall serve as administrator of the jail until a new

jail administrator is appointed and assumes the position.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 351.035. DUTIES. The sheriff or jail administrator has all

the powers, duties, and responsibilities with regard to keeping

prisoners and operating the jail that are given by law to the

sheriff in a county operating its own jail.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. OPERATION OF COUNTY JAILS

Sec. 351.041. SHERIFF. (a) The sheriff of each county is the

keeper of the county jail. The sheriff shall safely keep all

prisoners committed to the jail by a lawful authority, subject to

an order of the proper court.

(b) The sheriff may appoint a jailer to operate the jail and

meet the needs of the prisoners, but the sheriff shall continue

to exercise supervision and control over the jail.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 351.0415. COMMISSARY OPERATION BY SHERIFF OR PRIVATE

VENDOR. (a) The sheriff of a county or the sheriff's designee,

including a private vendor operating a detention facility under

contract with the county, may operate, or contract with another

person to operate, a commissary for the use of the inmates

committed to the county jail or to a detention facility operated

by the private vendor, as appropriate. The commissary must be

operated in accordance with rules adopted by the Commission on

Jail Standards.

(b) The sheriff or the sheriff's designee:

(1) has exclusive control of the commissary funds;

(2) shall maintain commissary accounts showing the amount of

proceeds from the commissary operation and the amount and purpose

of disbursements made from the proceeds; and

(3) shall accept new bids to renew contracts of commissary

suppliers every five years.

(c) The sheriff or the sheriff's designee may use commissary

proceeds only to:

(1) fund, staff, and equip a program addressing the social needs

of the inmates, including an educational or recreational program

and religious or rehabilitative counseling;

(2) supply inmates with clothing, writing materials, and hygiene

supplies;

(3) establish, staff, and equip the commissary operation and

fund the salaries of staff responsible for managing the inmates'

commissary accounts;

(4) fund, staff, and equip both an educational and a law library

for the educational use of inmates; or

(5) fund physical plant improvements, technology, equipment,

programs, services, and activities that provide for the

well-being, health, safety, and security of the inmates and the

facility.

(d) For a jail under the supervision of the sheriff, at least

once each county fiscal year, or more often if the commissioners

court desires, the auditor shall, without advance notice, fully

examine the jail commissary accounts. The auditor shall verify

the correctness of the accounts and report the findings of the

examination to the commissioners court of the county at its next

term beginning after the date the audit is completed.

(e) A private vendor operating a detention facility under

contract with the county shall ensure that the facility

commissary accounts are annually examined by an independent

auditor.

(f) When entering into a contract under Subsection (a), the

sheriff or the sheriff's designee shall consider the following:

(1) whether the contract should provide for a fixed rate of

return combined with a sales growth incentive;

(2) the menu items offered by the provider and the price of

those items;

(3) the value, as measured by a best value standard, and

benefits to inmates and the commissary, as offered by the

provider;

(4) safety and security procedures to be performed by the

provider; and

(5) the performance record of the provider, including service

availability, reliability, and efficiency.

(g) Commissary proceeds may be used only for the purposes

described in Subsection (c). A commissioners court may not use

commissary proceeds to fund the budgetary operating expenses of a

county jail.

Added by Acts 1989, 71st Leg., ch. 980, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 578, Sec. 2, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 913, Sec. 1, eff. Sept.

1, 1993; Acts 1995, 74th Leg., ch. 55, Sec. 1, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 1005, Sec. 1, eff. Aug. 30, 1999;

Acts 2001, 77th Leg., ch. 1057, Sec. 2, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 31, eff. September 1, 2005.

Sec. 351.04155. COMMISSARY OPERATION BY SHERIFF IN CERTAIN

COUNTIES. (a) This section applies only to a county that:

(1) has a population of one million or more;

(2) has two municipalities with a population of 200,000 or more;

and

(3) is adjacent to a county with a population of one million or

more.

(b) The county is subject to Section 351.0415, except:

(1) Section 351.0415(b)(1) does not apply to the sheriff of the

county;

(2) new bids to renew contracts under Section 351.0415(b)(3) are

subject to the approval of the commissioners court of the county;

(3) the sheriff may not make a disbursement from the commissary

proceeds unless the sheriff receives approval for the

disbursement from the commissioners court of the county; and

(4) the sheriff shall provide to the commissioners court of the

county each contract the sheriff makes under this section

relating to the commissary and shall provide the contract within

10 days after the date the contract is made.

(c) A purchase made by the sheriff using commissary proceeds is

subject to the competitive purchasing procedures contained in

Subchapter C, Chapter 262. For the purpose of complying with

that subchapter, a reference in that subchapter to "commissioners

court" means the sheriff and a reference to "the county official

who makes purchases for the county" means the sheriff or the

sheriff's designee.

Added by Acts 2001, 77th Leg., ch. 1057, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 32, eff. September 1, 2005.

Sec. 351.042. JAIL ADMINISTRATOR IN BEXAR COUNTY. The

Commissioners Court of Bexar County may appoint a jail

administrator who shall exercise all power, supervision, and

control over the jail, including the duties imposed by law on the

sheriff with respect to the jail.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 351.043. FEDERAL PRISONERS. (a) The sheriff or jailer may

receive into the county jail a federal prisoner delivered by a

federal law enforcement officer unless the sheriff or jailer

determines that receipt of the prisoner may violate a state or

federal court order, a statute, or a rule of the Commission on

Jail Standards or the Texas Board of Criminal Justice.

(b) The sheriff or jailer shall safely keep the prisoner until

the prisoner is transferred or discharged by due course of law.

(c) The federal law enforcement officer on whose authority the

prisoner is received and kept is directly and personally liable

to the sheriff or jailer for the jail fees and other costs

incurred in keeping the prisoner. The fees and costs shall be

estimated according to laws regulating similar fees and costs in

other cases.

(d) In this section, "federal law enforcement officer" has the

meaning assigned by 5 U.S.C. Section 8331(20).

(e) Repealed by Acts 1997, 75th Leg., ch. 259, Sec. 10, eff.

Sept. 1, 1997.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 11.16,

eff. Aug. 29, 1991; Acts 1997, 75th Leg., ch. 259, Sec. 10, eff.

Sept. 1, 1997.

Sec. 351.044. PRISONER IN ANOTHER COUNTY'S JAIL. A county to

which a prisoner is sent due to the lack of a safe jail in the

sending county as determined by the Commission on Jail Standards

may recover by suit from the sending county the reasonable cost

of keeping the prisoner.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 578, Sec. 3, eff. Sept. 1,

1991.

SUBCHAPTER D. CONTRACTS FOR LAW ENFORCEMENT SERVICES ON FEE BASIS

Sec. 351.061. AUTHORITY TO CONTRACT. To protect the public

interest, the commissioners court of a county may contract with a

nongovernmental association for the provision of law enforcement

services by the county on a fee basis in the geographical area

represented by the association.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 351.062. FEES. (a) The commissioners court shall

determine the amount of the fee charged by the county. The fees

must recover 100 percent of the cost to the county for supplying

the law enforcement services, including salaries and any

additional expenses the county may incur in providing the

services. If the time of the sheriff or county official who

provides the services is divided between services to the

political subdivision and a nongovernmental association, the

total cost to the association must be so prorated, as provided in

the contract.

(b) The contract must provide for the payment of the fees to the

county. The fees shall be deposited in the general fund of the

county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 351.063. SERVICES BY SHERIFF OR COUNTY OFFICIAL. The

commissioners court may request the sheriff of the county or a

county official who has law enforcement authority to provide the

services in the geographical area for which the official was

elected or appointed.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 351.064. USE OF DEPUTIES. (a) If the sheriff or county

official agrees to provide the services, the sheriff or official

may provide the services by using deputies. The sheriff or county

official retains authority to supervise the deputies who provide

the services and, in an emergency, may reassign the deputies to

duties other than those to be performed under the contract.

(b) A deputy shall perform duties under the contract in the same

manner as if the deputy were performing the duties in the absence

of the contract.

(c) A deputy performing duties under the contract remains a

county employee subject to the same benefits and restrictions as

any other deputy.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 351.065. REPORTS BY DEPUTIES. A deputy performing duties

under the contract shall submit written copies of any felony

offense report and subsequent copies of investigative reports to

the sheriff and any municipal police department in the county

that serves the area under contract.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 351.066. DUTIES IN AREA SERVED BY MUNICIPAL POLICE. (a) A

deputy performing duties in an area served by a municipal police

department shall promptly notify the police department of the

deputy's receipt and response to a complaint constituting a

felony offense and on request shall secure and preserve the scene

of the offense for a reasonable time until the arrival of a

representative of the municipal police department.

(b) The county and municipal departments shall cooperate in any

criminal investigation to the greatest degree practical. However,

this section does not prohibit a county or municipal officer from

performing any duties that are required of a peace officer.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 351.067. MUNICIPAL APPROVAL OF CONTRACT COVERING AREA

WITHIN MUNICIPALITY. (a) If, under a proposed contract, the

county would provide law enforcement services within the

corporate limits of a municipality, the county shall submit a

copy of the proposed contract to the municipality for approval.

(b) The governing body of the municipality, after considering

the individual contract, may disapprove the contract within 30

days after the date the contract is received in the municipal

offices. If the governing body of the municipality approves the

contract or takes no action for the 30 days, the county may enter

into the contract as provided in this subchapter. If the

governing body of the municipality disapproves the contract, the

county may not enter into the contract.

(c) The municipality and its officers and employees are not

liable for any damage caused by the acts of a county official or

employee providing services under the contract within the

municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER E. COUNTY PARK RANGERS

Sec. 351.081. ESTABLISHMENT IN POPULOUS COUNTIES. The

commissioners court of a county with a population of more than

3.3 million or a county that borders the Gulf of Mexico may

establish a department of county park rangers.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 277, Sec. 1, eff. June 14,

1989; Acts 2001, 77th Leg., ch. 669, Sec. 102, eff. Sept. 1,

2001.

Sec. 351.082. APPOINTMENT OF CHIEF. The commissioners court

shall appoint the county sheriff or other qualified person as

chief of the department. The chief shall administer the

department under the supervision of the commissioners court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 351.083. LAW ENFORCEMENT SERVICES IN COUNTY PARKS. The

department shall provide law enforcement services within the

county parks of the county and, in a county that borders the Gulf

of Mexico, in the unincorporated areas of the county that are

located on an island or isthmus.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 277, Sec. 2, eff. June 14,

1989.

Sec. 351.084. STAFF; AUTHORITY AS PEACE OFFICERS. (a) To carry

out the functions of the department, the chief shall employ

county park rangers as peace officers and shall employ

administrative staff in numbers approved by the commissioners

court.

(b) The county park rangers have the same law enforcement

authority that is given by law to deputy sheriffs except that the

law enforcement jurisdiction of rangers is limited to the county

parks of the county and, in a county that borders the Gulf of

Mexico, to the unincorporated areas of the county that are

located on an island or isthmus.

(c) The law of this state applying to deputy sheriffs applies,

to the extent practicable, to county park rangers.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 277, Sec. 3, eff. June 14,

1989.

SUBCHAPTER F. COUNTY CONTRACT WITH PRIVATE ENTITY FOR JAIL

FACILITIES

Sec. 351.101. AUTHORITY TO CONTRACT. The commissioners court of

a county, with the approval of the sheriff of the county, may

contract with a private organization to place inmates in a

detention facility operated by the organization. The

commissioners court may not contract with a private organization

in which a member of the court or an elected or appointed peace

officer who serves in the county has a financial interest or in

which an employee or commissioner of the Commission on Jail

Standards has a financial interest. A contract made in violation

of this section is void.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 73(a), eff. Aug. 28,

1989. Amended by Acts 1999, 76th Leg., ch. 952, Sec. 5, eff.

Sept. 1, 1999.

Sec. 351.102. ADDITIONAL AUTHORITY TO CONTRACT. The

commissioners court of a county may contract with a private

vendor to provide for the financing, design, construction,

leasing, operation, purchase, maintenance, or management of a

jail, detention center, work camp, or related facility. The

commissioners court may not award a contract under this section

unless the commissioners court requests proposals by public

notice and not less than 30 days from such notice receives a

proposal that meets or exceeds the requirements specified in the

request for proposals. Before the commissioners court of a county

enters into a contract under this section, the commissioners

court of the county must receive the written approval of the

sheriff of the county, which written approval shall not be

unreasonably withheld, or if the county has a population of 2.8

million or more:

(1) ensure that all services provided under the contract are

required to meet or exceed standards set by the Commission on

Jail Standards; or

(2) receive the written approval of the sheriff of the county,

which written approval shall not be unreasonably withheld.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 73(a), eff. Aug. 28,

1989. Amended by Acts 1989, 71st Leg., ch. 479, Sec. 2, eff. Aug.

28, 1989; Acts 1995, 74th Leg., ch. 318, Sec. 73, eff. Sept. 1,

1995.

Sec. 351.103. CONTRACT REQUIREMENTS. A contract made under

Section 351.102 must:

(1) if the contract includes operation or management of the

facility by the private vendor, require the private vendor to

operate the facility in compliance with minimum standards adopted

by the Commission on Jail Standards and receive and retain a

certification of compliance from the commission;

(2) if the contract includes operation or management of the

facility by the private vendor, provide for regular, on-site

monitoring by the sheriff;

(3) if the contract includes construction, require a performance

bond approved by the commissioners court that is adequate and

appropriate for the proposed construction contract;

(4) provide for assumption of liability by the private vendor

for all claims arising from the services performed under the

contract by the private vendor;

(5) if the contract includes operation or management of the

facility by the private vendor, provide for an adequate plan of

insurance for the private vendor and its officers, guards,

employees, and agents against all claims, including claims based

on violations of civil rights, arising from the services

performed under the contract by the private vendor;

(6) if the contract includes operation or management of the

facility by the private vendor, provide for a plan for the

purchase and assumption of operations by the county in the event

of the bankruptcy of the private vendor;

(7) if the contract includes operation or management of the

facility by the private vendor and if the contract involves

conversion of an existing county facility to private vendor

operation, require the private vendor to give preferential

consideration in hiring to employees at the existing facility who

meet or exceed the company's qualifications and standards for

employment in available positions;

(8) if the contract includes operation or management of the

facility by the private vendor, require the private vendor to

provide health care benefits comparable to that of the county;

(9) provide for an adequate plan of insurance to protect the

county against all claims arising from the services performed

under the contract by the private vendor and to protect the

county from actions by a third party against the private vendor,

its officers, guards, employees, and agents as a result of the

contract; and

(10) if the contract includes operation or management of the

facility by the private vendor, contain comprehensive standards

for conditions of confinement.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 73(a), eff. Aug. 28,

1989. Amended by Acts 1989, 71st Leg., ch. 479, Sec. 3, eff. Aug.

28, 1989; Acts 1999, 76th Leg., ch. 1299, Sec. 1, eff. June 18,

1999.

Sec. 351.1035. DISADVANTAGED BUSINESSES. (a) In this section,

"disadvantaged business" means:

(1) a corporation formed for the purpose of making a profit in

which at least 51 percent of all classes of the shares of stock

or other equitable securities are owned by one or more persons

who are socially disadvantaged because of their identification as

members of certain groups, including black Americans, Hispanic

Americans, women, Asian Pacific Americans, and American Indians,

who have suffered the effects of discriminatory practices or

similar insidious circumstances over which they have no control;

(2) a sole proprietorship for the purpose of making a profit

that is 100 percent owned, operated, and controlled by a person

described by Subdivision (1) of this subsection;

(3) a partnership for the purpose of making a profit in which 51

percent of the assets and interest in the partnership is owned by

one or more persons described by Subdivision (1) of this

subsection. Those persons must have a proportionate interest in

the control, operation, and management of the partnership's

affairs;

(4) a joint venture in which each entity in the joint venture is

a disadvantaged business under this subsection; or

(5) a supplier contract between a disadvantaged business under

this subsection and a prime contractor under which the

disadvantaged business is directly involved in the manufacture or

distribution of the supplies or materials or otherwise warehouses

and ships the supplies.

(b) It is the goal of the legislature that disadvantaged

businesses, as defined in this section, be given full and

complete access to the process whereby contracts are let under

this subchapter. It is also an intent of the legislature that the

county and general contractor shall take into consideration

participation of disadvantaged businesses having their home

offices located in this state when awarding contracts.

(c) It is the intent of the legislature that the county shall:

(1) develop guidelines targeted to disadvantaged businesses in

order to inform them fully about the county's contracting and

procurement processes and the requirements for their

participation in those processes;

(2) develop guidelines to inform disadvantaged businesses of

opportunities with the county, including, but not limited to,

specific opportunities to submit bids and proposals. Steps that

may be appropriate in certain circumstances include mailing

requests for proposals or notices inviting bids to all

disadvantaged businesses in the county who have requested the

county procurement office to place the business on a mailing

list;

(3) require prime contractors, as part of their responses to

requests for proposals or bids, to make a specific showing of how

they intend to utilize participation by disadvantaged businesses

as subcontractors;

(4) identify disadvantaged businesses in the county that provide

or have the potential to provide supplies, materials, services,

and equipment to the county; and

(5) identify barriers to participation by disadvantaged

businesses in the county's contracting and procurement processes,

such as bonding, insurance, and working capital requirements that

may be imposed on businesses.

Added by Acts 1989, 71st Leg., ch. 479, Sec. 4, eff. Aug. 28,

1989.

Sec. 351.104. SOVEREIGN IMMUNITY INAPPLICABLE. A private vendor

operating under a contract authorized by Section 351.102 is not

entitled to claim sovereign immunity in a suit arising from the

services performed under the contract by the private vendor.

However, this section does not deprive the private vendor or the

county of any benefits of any law limiting exposure to liability,

setting a limit on damages, or establishing defenses to

liability.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 73(a), eff. Aug. 28,

1989.

SUBCHAPTER G. JAIL DISTRICT

Sec. 351.121. DEFINITIONS. In this subchapter:

(1) "Board" means the board of directors of the district.

(2) "Cooperating county" means a county that has contracted with

one or more other counties for the joint operation of a jail

facility under Subchapter B and that has agreed to the creation

of the district.

(3) "Director" means a member of the board.

(4) "District" means a jail district.

(5) "Jail facility" includes a juvenile detention facility.

(6) "Receiving county" means a county in which a jail facility

constructed, acquired, or improved by the district is located and

to which the facility is to be conveyed.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.122. ELIGIBLE COUNTIES; PURPOSE; BOUNDARIES. (a) A

jail district may be created by a county or by two or more

counties that have contracted with one another for the joint

operation of a jail under Subchapter B.

(b) A jail district may be created to finance and effect the

construction, acquisition, or improvement of a jail facility to

serve the county or counties comprising the district.

(c) A district is composed of the area of the county or

cooperating counties that created the district.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.123. PETITION. (a) To create a district, a petition

requesting creation of the district must be filed with the county

clerk's office of each county in the proposed district.

(b) Each petition must be signed by at least 10 percent of the

registered voters in the county in which the petition is filed.

(c) Each petition must be certified as valid by the county clerk

of the county in which the petition is filed. On certification,

the county clerk shall forward the petition to the commissioners

court of that county.

(d) A petition for creation of a district must include:

(1) the name of the proposed district;

(2) an accurate description of the area where the proposed

district is to be located;

(3) a statement of the purpose for which the district is to be

created; and

(4) a request that the district be created.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.124. HEARING. (a) The commissioners court of each

county in the proposed district shall consider the petition for

creation of the district at a public hearing.

(b) Within 10 days after the date a petition for the creation of

a district is filed, the county judge of a county in the proposed

district shall issue an order setting the date of the hearing on

the petition by the commissioners court of that county and shall

endorse the order on the petition or on a paper attached to the

petition.

(c) After the order is issued, the county clerk shall issue

notice of the hearing.

(d) The hearing on a petition for creation of a district must be

held within 45 days after the date the petition is filed with the

county clerk.

(e) A petition may be considered at a regular or a special

meeting of a commissioners court of a county in the proposed

district.

(f) The county clerk of a county in which a petition is filed

shall prepare notice of the hearing that includes a statement of

the purpose for the hearing, a brief description of the location

of the proposed district, and the date, time, and place of the

hearing on the petition.

(g) The county clerk shall publish a copy of the notice in a

newspaper of general circulation in the county once a week for

two consecutive weeks. The first publication must be made before

the 14th day before the date of the hearing.

(h) At the hearing, a person who owns land or resides in the

proposed district may appear and present testimony and evidence

to the commissioners court for or against the creation of the

district.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.125. GRANTING OR DENYING PETITION. (a) Within 10 days

after the date of the conclusion of the hearing, the

commissioners court holding the hearing shall grant the petition

pending approval by the commissioners courts of all other

proposed cooperating counties in the district, if any, if it

appears from the testimony and evidence presented at the hearing

that:

(1) organization of the district is feasible and practicable;

(2) there is a public necessity or need for the district; and

(3) the creation of the district would further the public safety

and welfare.

(b) If the commissioners court is unable to make any one of the

findings required by Subsection (a), the commissioners court

shall refuse to grant the petition's request for creation of the

district.

(c) If a commissioners court of a county in the proposed

district refuses to grant the petition's request for creation of

the district, the district may not be created.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.126. APPOINTMENT OF TEMPORARY DIRECTORS. (a) If the

commissioners courts of all counties in the proposed district

grant the petition's request for creation of the district, the

commissioners court of the county with the greatest population

shall appoint three temporary directors and the commissioners

court of each other county in the proposed district shall appoint

two temporary directors who shall serve until their successors

are elected and have qualified for office.

(b) Within 15 days after the date of appointment, each director

shall take the oath of office.

(c) If a director appointed by a commissioners court fails to

qualify or a vacancy occurs in the office of director, the

commissioners court that appointed that director shall appoint

another person to fill the vacancy for the unexpired term.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.127. CONFIRMATION ELECTION. (a) Within 30 days after

the date all temporary directors have been appointed and have

qualified, the board of a proposed district shall meet and call

an election to be held within the boundaries of the proposed

district to confirm the creation of the district.

(b) The board shall give notice of the election. The notice must

state the day and places for holding the election and the

proposition to be voted on.

(c) The board shall publish the notice of the election at least

once in a newspaper or newspapers of general circulation in the

area of the proposed district. The notice must be published

before the 30th day before the date set for the election.

(d) The ballot for the election must be printed to provide for

voting for or against the proposition: "The creation of the

___________ (name of each county in the proposed district) Jail

District."

(e) Immediately after the election, the presiding judge of each

polling place shall make returns of the results to the board, and

the board shall canvass the returns and declare the result.

(f) If a majority of the votes cast at the election favor the

creation of the district, the board shall declare that the

district is created and shall enter the results in its minutes.

(g) If a majority of the votes cast at the election are against

the creation of the district, the board is abolished except that

it shall declare that the district was defeated and shall enter

the results in its minutes.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.128. BOND AND TAX PROPOSITION. (a) At an election to

confirm the creation of a district, the board may include a

proposition to approve the issuance of bonds and the levy of a

property tax by the district.

(b) The board must include in any bond and tax proposition the

maximum amount of bonds to be issued, their maximum maturity

date, and the maximum rate of the tax that may be levied.

(c) The proposition to issue bonds and levy a tax must be

included in the same proposition presented to the registered

voters to confirm the creation of the district.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.129. BOARD OF DIRECTORS. (a) The district is governed

by a board of directors composed of three directors from the

county in the district with the greatest population and two

directors from every other county in the district. The board

shall manage and control the district and shall administer and

implement this subchapter.

(b) Directors shall be elected as provided by this subchapter.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.130. METHOD OF ELECTION; STAGGERED TERMS; TERM OF

OFFICE; ELECTION DATE. (a) Two directors shall be elected from

each county in the district, except that three directors shall be

elected from the county in the district with the greatest

population.

(b) At the initial election of directors, the director elected

from each county in the district who receives the higher number

of votes serves for a term of two years, and the other director

or directors serve for a term of one year.

(c) The initial election of directors must be held on the third

Saturday in May of the year following creation of the district.

After the initial election of directors, an election shall be

held in each county in the district on the third Saturday in May

each year and successor directors shall be elected for a two-year

term.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.131. OATH; COMPENSATION; OFFICERS; QUORUM. (a) Each

director shall take the constitutional oath of office.

(b) Each director is entitled to receive compensation in an

annual amount not to exceed the salary of the highest paid county

judge from the counties in the district, as determined by the

commissioners court of the receiving county.

(c) At the first board meeting after the appropriate number of

directors are elected and have qualified for office by taking the

oath, the directors shall select from their number one person to

serve as chairman, one person to serve as vice-chairman, and one

person to serve as secretary. If the district is composed of one

county, the person who serves as vice-chairman shall also perform

the duties of the secretary. The chairman shall preside over

meetings of the board, and in his absence, the vice-chairman

shall preside. The chairman, vice-chairman, and secretary shall

perform the duties and may exercise the powers specifically given

them in this subchapter or in orders of the board.

(d) A majority of the directors constitutes a quorum for the

transaction of business of the district, but no official act of

the board is valid without the affirmative vote of a majority of

the directors.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.132. GENERAL MANAGER; EMPLOYEES. (a) The board shall

employ a general manager to serve as the chief administrative

officer of the district. The board may delegate to the general

manager full authority to manage the affairs of the district

subject only to orders of the board.

(b) The general manager shall execute a bond. The bond must be

in an amount determined by the board, payable to the district,

and conditioned on the faithful performance of the general

manager's duties. The district shall pay for the bond.

(c) The general manager is entitled to receive compensation in

an annual amount not to exceed the salary of the highest paid

county judge from the counties in the district, as provided in

the district's budget.

(d) The general manager shall employ persons necessary for the

proper handling of the business and operation of the district.

(e) The board shall determine the terms of employment of and the

compensation to be paid to those employees.

(f) The general manager or a majority of the directors may

dismiss an employee of the district.

(g) The board shall require each employee who collects, pays, or

handles any funds of the district to furnish a bond. The bond

must be payable to the district, in an amount sufficient to

protect the district from financial loss resulting from actions

of the employee, and conditioned on the faithful performance of

the employee's duties and on accounting for all money and

property of the district in the employee's hands. The district

shall pay for each bond.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.133. DISTRICT OFFICE; MEETINGS; MINUTES; RECORDS; SEAL.

(a) The board shall maintain a main office in the district for

conducting the business of the district. The board shall maintain

any other offices and stations necessary to carry out this

subchapter.

(b) The board shall hold regular meetings at the main office at

least once each month on a date established by rule of the board.

(c) The board shall keep a complete written account of all its

meetings and other proceedings, and shall maintain the records of

the district in a secure manner.

(d) Records of the district are subject to Chapter 552,

Government Code.

(e) The board shall adopt a seal for the district.

(f) The preservation, microfilming, destruction, or other

disposition of the records of the district is subject to the

requirements of Subtitle C, Title 6, Local Government Code, and

rules adopted under that subtitle.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989. Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 7, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(90), eff.

Sept. 1, 1995.

Sec. 351.134. CONTRACTS; SUITS; PAYMENT OF JUDGMENT; INSURANCE.

(a) The board may enter into contracts as provided by this

subchapter and shall execute those contracts in the name of the

district.

(b) The district may, through its board, sue and be sued in any

court of this state in the name of the district. Service of

process may be made by serving the general manager. The courts of

this state shall take judicial notice of the creation of the

district.

(c) A court of this state that renders a money judgment against

the district may require the board to pay the judgment from the

money of the district.

(d) The board may purchase insurance insuring the district and

its employees against any liability incurred under this

subchapter and may purchase insurance coverage to cover losses of

district property.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.135. GENERAL POWERS. To carry out this subchapter, the

district may:

(1) apply for, accept, receive, and administer gifts, grants,

loans, and other funds available from any source;

(2) enter into contracts with the federal government and its

agencies, this state and its agencies, local governmental

entities including the county, and private entities;

(3) conduct, request, and participate in studies,

investigations, and research relating to providing a jail

facility; and

(4) advise, consult, and cooperate with the federal government

and its agencies, the state and its agencies, local governmental

entities including the county, and private entities.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.136. ACQUISITION OF PROPERTY FOR SITE; LEASE; EMINENT

DOMAIN. (a) The district may acquire by gift, grant, purchase,

or condemnation any land, easements, rights-of-way, and other

property interests necessary to construct or improve a jail

facility.

(b) The district may lease property on terms and conditions the

board determines advantageous to the district.

(c) The district may acquire land for a jail facility by

condemnation if the board determines, after notice and hearing,

that it is necessary. The right of eminent domain must be

exercised in the manner provided by Chapter 21, Property Code,

except that the district is not required to give bond for appeal

or bond for costs in a condemnation suit or other suit to which

it is a party and is not required to deposit double the amount of

any award in any suit.

(d) If the district, in the exercise of the power of eminent

domain, makes necessary the relocation, raising, lowering,

rerouting, or changing in grade or alteration of the construction

of any highway, railroad, electric transmission or distribution

line, telephone or telegraph properties and facilities, or

pipeline, all necessary relocations, raising, lowering,

rerouting, changing in grade, or alteration of construction shall

be accomplished at the sole expense of the district. "Sole

expense" means the actual cost of relocation, raising, lowering,

rerouting, or changing in grade or alteration of construction to

provide comparable replacement without enhancement of facilities,

after deducting the net salvage value derived from the old

facility.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.137. CONSTRUCTION CONTRACTS. (a) The district may

contract with any person to construct or improve any part of a

jail facility.

(b) Construction contracts requiring an expenditure of more than

$50,000 may be made only after competitive bidding as provided by

Subchapter B, Chapter 271.

(c) After a construction contract is awarded, if the district

determines that additional work is needed or if the character or

type of work, facilities, or improvements should be changed, the

board may authorize change orders to the contract on terms the

board approves. A change made under this subsection may not

increase or decrease the total cost of the contract by more than

25 percent.

(d) A construction contract must contain or have attached to it

the specifications, plans, and details for work included in the

contract, and work shall be done according to those plans and

specifications under the supervision of the district.

(e) A construction contract must be in writing and signed by an

authorized representative of the district and the contractor.

(f) The contract is a record of the district and is subject to

Sections 351.133(c) and (d).

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 757, Sec. 18, eff.

Sept. 1, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1266, Sec. 12, eff. June 19, 2009.

Sec. 351.138. CONTRACTOR'S BOND. (a) A contractor shall

execute a bond. The bond must be in an amount determined by the

board, not to exceed the contract price, payable to the district,

approved by the board, and conditioned on the faithful

performance of the obligations, agreements, and covenants of the

contract.

(b) The bond must provide that if the contractor defaults on the

contract, the contractor will pay to the district all damages

sustained as a result of the default. The district shall deposit

the bond in its depository and shall keep a copy of the bond in

its main office.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.139. MONITORING CONSTRUCTION WORK. (a) Until a jail

facility is conveyed to a receiving county under Section 351.141,

the board has control of any construction, acquisition, or

improvement of the jail facility for which it has contracted. The

board shall determine whether or not the contract is being

fulfilled.

(b) The board shall have the construction work inspected by

engineers, inspectors, or other personnel of the district.

(c) During the progress of the construction work, the employees

inspecting the work shall submit to the board written reports

that show whether or not the contractor is complying with the

contract.

(d) On completion of construction work, the employees inspecting

the work shall submit to the board a final detailed written

report including information necessary to show whether or not the

contractor has fully complied with the contract.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.140. PAYMENT FOR CONSTRUCTION WORK. (a) The district

shall make monthly progress payments under construction contracts

as the work proceeds or at more frequent intervals as determined

by the board.

(b) If requested by the board, the contractor shall furnish an

analysis of the total contract price showing the amount included

for each principal category of the work, in such detail as

requested, to provide a basis for determining progress payments.

(c) In making progress payments, the district shall retain 10

percent of the estimated amount until final completion and

acceptance of the contract work. However, if the board, at any

time after 50 percent of the work has been completed, finds that

satisfactory progress is being made, it may authorize any of the

remaining progress payments to be made in full. Also, if the work

is substantially complete, the board, if it finds the amount

retained to be in excess of the amount adequate for the

protection of the district, may release to the contractor all or

a part of the excess amount.

(d) On completion and acceptance of each separate project, work,

or other division of the contract on which the price is stated

separately in the contract, payment may be made without retention

of a percentage.

(e) When construction work is completed according to the terms

of the contract, the board shall draw a warrant on the depository

to pay any balance due on the contract.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.141. FINAL APPROVAL AND CONVEYANCE BY BOARD. (a) On

receiving the final construction inspection report, the board

shall give notice and schedule a public hearing to determine

whether the jail facility is complete as specified in the

district's plans and in the contract.

(b) At the hearing, the board may require the presentation of

any additional information or testimony necessary to make a

determination, and the receiving county, if any, may have its

representative attend the hearing and present any information and

testimony that the receiving county considers necessary.

(c) At the conclusion of the hearing, if the board determines

that the work on the jail facility is complete, the board shall

pass a resolution to convey the jail facility to the receiving

county subject to the requirements of this subchapter if the jail

facility is not already owned by the receiving county. The board

shall file a copy of the resolution, together with the instrument

of conveyance, with the clerk of the receiving county.

(d) The jail district shall make any conveyance of a jail

facility to a receiving county as provided by this subchapter

free of all interest and indebtedness of the district.

(e) If the board determines that the work on the jail facility

has not been completed satisfactorily, the board shall take

necessary actions to have the jail facility completed as required

by the district's plans, the contract, and the receiving county.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.142. RESPONSIBILITIES OF RECEIVING COUNTY. (a) On

completion and approval by the board of the construction or the

acquisition and any improvement of a facility constructed or

acquired by a jail district under this subchapter and on written

approval by the receiving county, the board shall convey the

facility to the receiving county.

(b) A receiving county to which a jail facility is conveyed is

the owner of the jail facility and is responsible for all

operation, maintenance, upkeep, and administration of the jail

facility. The district will have no further responsibility for

the jail facility. This section does not limit or change the

authority of the receiving county to alter, relocate, close, or

discontinue operation or maintenance of the jail facility as

provided by law.

(c) Conveyance of a jail facility to a receiving county under

this section does not affect the duties and responsibilities of

the district to pay in full the principal of and the premium, if

any, and interest on any outstanding bonds or other indebtedness

of the district and to observe and perform the covenants,

obligations, or conditions provided by the orders or resolutions

authorizing the bonds or other indebtedness. Notwithstanding the

conveyance of a jail facility to a receiving county under this

section, the district is solely responsible and liable for

payment in full of the principal of and the premium and interest

on any bonds or other indebtedness of the district.

(d) A written protest alleging that the jail facility does not

comply with the district's plans and written approval of the

receiving county may be submitted to the board by the receiving

county or a municipality in which the jail facility is located

before or during the public hearing scheduled under Section

351.141. On receipt of a protest, the board may delay the

facility conveyance until the district fully complies with the

plans and written approvals.

(e) This subchapter does not prevent the conveyance of a part of

the jail facility proposed to be constructed or acquired by a

district if the district's jail facility is constructed in

stages.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.143. CHANGES AND ADDITIONS TO FACILITIES. (a) Before

a jail facility is conveyed to a receiving county, the district

may make changes in or additions to the facility if the board

determines that the changes or additions are necessary to:

(1) comply with the requirements of that county and, if the

facility is located within the jurisdiction of a municipality,

comply with the requirements of the municipality in whose limits

or extraterritorial jurisdiction the facility is located; or

(2) adjust to circumstances or requirements that did not exist

at the time the original plans for the facility were approved by

the board.

(b) Before changes or additions are made under this section, the

board shall consult with the receiving county regarding the

proposed changes.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.144. CONTRACTS FOR PURCHASE OF VEHICLES, EQUIPMENT, AND

SUPPLIES OVER $5,000. (a) If the estimated amount of a proposed

contract for the purchase of vehicles, equipment, or supplies is

more than $15,000, the board shall ask for competitive bids in

accordance with the bidding procedures provided by the County

Purchasing Act (Subchapter C, Chapter 262) except that the bids

shall be presented to the board and the board shall award the

contract.

(b) This section does not apply to purchases of property from

public agencies or to contracts for personal or professional

services.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989. Amended by Acts 1993, 73rd Leg., ch. 757, Sec. 19, eff.

Sept. 1, 1993.

Sec. 351.145. FISCAL YEAR; ANNUAL AUDIT; ANNUAL BUDGET. (a)

The district shall be operated on the basis of a fiscal year

established by the board. The fiscal year may not be changed more

than once in a 24-month period.

(b) Annually, the board shall have an audit made of the

financial condition of the district.

(c) The board shall prepare and approve an annual budget. The

budget must contain a complete financial statement, including a

statement of the:

(1) outstanding obligations of the district;

(2) amount of cash on hand to the credit of each fund of the

district;

(3) amount of money received by the district from all sources

during the previous year;

(4) amount of money estimated to be available to the district

from all sources during the ensuing year;

(5) amount of the balances expected at the end of the year in

which the budget is being prepared;

(6) estimated amount of revenues and balances available to cover

the proposed budget; and

(7) estimated tax rate that will be required.

(d) The board shall hold a public hearing on the annual budget.

Before the 10th day before the date set for the hearing, the

board must publish notice of the hearing in a newspaper of

general circulation in the district.

(e) Any person who owns land or resides in the district is

entitled to be present at and participate in the hearing.

(f) At the conclusion of the hearing, the board shall act on the

budget and may make changes in the proposed budget that in its

judgment the interests of the taxpayers demand.

(g) After the annual budget is adopted, the board may amend the

budget.

(h) Money may not be spent for an expense not included in the

annual budget or an amendment to it.

(i) As soon as practicable after the close of the fiscal year,

the general manager shall prepare for the board a sworn statement

of the amount of money that belongs to the district and an

account of the disbursements of that money.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.146. DEPOSITORY. (a) The board shall name one or more

banks to serve as depository for district funds.

(b) District funds, other than those transmitted to a bank of

payment for bonds issued by the district, shall be deposited as

received with the depository bank. This subsection does not limit

the power of the board to place a part of the district's funds on

time deposit or to purchase certificates of deposit.

(c) Before the district deposits funds in a bank in an amount

that exceeds the maximum amount secured by the Federal Deposit

Insurance Corporation, the bank must execute a bond or other

security in an amount sufficient to secure from loss the district

funds that exceed the amount secured by the Federal Deposit

Insurance Corporation.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.147. INVESTMENTS. (a) Funds of the district may be

invested and reinvested by the board or its authorized

representative in direct or indirect obligations of the United

States, the state, or any county, municipality, school district,

or other political subdivision of the state.

(b) Funds of the district may be placed in certificates of

deposit of state or national banks or state or federal savings

and loan associations within the state provided that they are

secured in the manner provided for the security of the funds of

counties of the state.

(c) The board by resolution may provide that an authorized

representative of the district may invest and reinvest the funds

of the district and provide for money to be withdrawn from the

appropriate accounts of the district for investments on such

terms as the board considers advisable.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.148. REPAYMENT OF ORGANIZATIONAL EXPENSES. (a) The

board may pay all costs and expenses necessarily incurred in the

creation and organization of a district, legal fees, and other

incidental expenses and may reimburse any person for money

advanced for those purposes.

(b) Payments may be made from money obtained from the sale of

bonds first issued by the district or out of operation taxes or

other revenues of the district.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.149. ISSUANCE OF BONDS. The board may issue and sell

bonds in the name of the district to acquire land to erect a jail

facility and to construct, acquire, or improve a jail facility.

The bond proceeds may be used to pay or establish a reasonable

reserve to pay not more than three years' interest on the bonds

and notes of the district and to pay expenses related to issuance

and sale of bonds as provided by the bond orders or resolutions.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.150. MANNER OF REPAYMENT OF BONDS. The board may

provide for the payment of the principal of and interest on the

bonds:

(1) from the levy and collection of ad valorem taxes on all

taxable property within the district;

(2) by pledging all or any part of the designated revenues of

the district; or

(3) from a combination of the sources listed in Subdivisions (1)

and (2).

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.151. BOND AND TAX ELECTION. (a) Bonds secured in

whole or in part by taxes may not be issued by the district until

the bonds and the taxes are authorized by a majority vote of the

registered voters of the district voting at an election called

and held for that purpose.

(b) The board may order a bond and tax election, and the order

calling the election must state the nature and the date of the

election, the hours during which the polls will be open, the

location of the polling places, the amount of bonds and the

proposed maximum tax rate to be authorized, and the maximum

maturity of the bonds.

(c) Notice of a bond and tax election must be given as provided

by Section 351.127 for confirmation elections.

(d) At an election to authorize bonds payable wholly from ad

valorem taxes, the ballots must be printed to provide for voting

for or against the proposition: "The issuance of bonds and the

levy of taxes at a maximum rate of _______ for payment of the

bonds." At any election to authorize bonds payable from both ad

valorem taxes and revenues, the ballots must be printed to

provide for voting for or against: "The issuance of bonds and the

pledge of net revenues and the levy of ad valorem taxes at a

maximum rate of ______ adequate to provide for the payment of the

bonds."

(e) The board shall canvass the returns and declare the results

of the election. If a majority of the votes cast at the election

favor the issuance of the bonds and levy of taxes, the bonds may

be issued and taxes levied by the board, but if a majority of the

votes cast at the election do not favor issuance of the bonds and

levy of taxes, the bonds may not be issued and the taxes may not

be levied.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.152. FORM OF BONDS. (a) A district may issue its

bonds in various series or issues.

(b) Bonds may mature serially or otherwise not more than 50

years from their date and shall bear interest at any rate

permitted by the constitution and laws of the state.

(c) A district's bonds and interest coupons, if any, are

investment securities under the terms of Chapter 8 of the

Business & Commerce Code and may be issued registrable as to

principal or as to both principal and interest and may be made

redeemable before maturity at the option of the district or may

contain a mandatory redemption provision.

(d) A district's bonds may be issued in the form, denominations,

and manner and under the terms, conditions, and details and shall

be signed and executed as provided by the board in the resolution

or order authorizing their issuance.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.153. PROVISIONS OF BONDS. (a) In the orders or

resolutions authorizing the issuance of bonds, including

refunding bonds, the board may provide for the flow of funds, the

establishment and maintenance of the interest and sinking fund,

the reserve fund, and other funds and may make additional

covenants with respect to the bonds, the pledged revenues, and

the operation and maintenance of those works, improvements, and

facilities, the revenue of which is pledged.

(b) The orders or resolutions of the board authorizing the

issuance of bonds may also prohibit the further issuance of bonds

payable from the pledged revenue or may reserve the right to

issue additional bonds to be secured by a pledge of and payable

from the revenue on a parity with or subordinate to the lien and

pledge in support of the bonds being issued.

(c) The orders or resolutions of the board issuing bonds may

contain other provisions and covenants as the board may

determine.

(d) The board may adopt and have executed any other proceedings

or instruments necessary and convenient in the issuance of bonds.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.154. APPROVAL BY ATTORNEY GENERAL; REGISTRATION BY

COMPTROLLER. (a) Bonds issued by a district must be submitted

to the attorney general for examination.

(b) If the attorney general finds that the bonds have been

authorized in accordance with law, the attorney general shall

approve them, and they shall be registered by the comptroller.

(c) After the approval and registration of bonds, the bonds are

incontestable in any court or other forum for any reason and are

valid and binding obligations in accordance with their terms for

all purposes.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.155. REFUNDING BONDS. (a) A district may issue bonds

to refund all or any part of its outstanding bonds, including

matured but unpaid interest coupons.

(b) Refunding bonds shall mature serially or otherwise not more

than 50 years from their date and shall bear interest at any rate

or rates permitted by the constitution and laws of the state.

(c) Refunding bonds may be payable from the same source as the

bonds being refunded or from other additional sources.

(d) The refunding bonds must be approved by the attorney general

as in the case of other bonds and shall be registered by the

comptroller on the surrender and cancellation of the bonds being

refunded.

(e) The orders or resolutions authorizing the issuance of the

refunding bonds may provide that they be sold and the proceeds

deposited in the place or places at which the bonds being

refunded are payable, in which case the refunding bonds may be

issued before the cancellation of the bonds being refunded. If

refunding bonds are issued before cancellation of the other

bonds, an amount sufficient to pay the principal of and interest

on the bonds being refunded to their maturity dates or to their

option dates if the bonds have been duly called for payment

before maturity according to their terms must be deposited in the

place or places at which the bonds being refunded are payable.

The comptroller shall register the refunding bonds without the

surrender and cancellation of bonds being refunded.

(f) A refunding may be accomplished in one or in several

installment deliveries. Refunding bonds and their interest

coupons are investment securities under Chapter 8 of the Business

& Commerce Code.

(g) Instead of the method set forth in this section, a district

may refund bonds as provided by the general laws of the state.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.156. BONDS AS INVESTMENTS; BONDS AS SECURITY FOR

DEPOSITS. (a) District bonds are legal and authorized

investments for:

(1) banks;

(2) trust companies;

(3) savings and loan associations;

(4) insurance companies;

(5) fiduciaries;

(6) trustees;

(7) guardians; and

(8) sinking funds of municipalities, counties, school districts,

and other political subdivisions of the state and other public

funds of the state and its agencies, including the permanent

school fund.

(b) District bonds are eligible to secure deposits of public

funds of the state and municipalities, counties, school

districts, and other political subdivisions of the state. The

bonds are lawful and sufficient security for deposits to the

extent of their value when accompanied by all unmatured coupons.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.157. TAX STATUS OF BONDS. Bonds issued by a district

under this subchapter, any transaction relating to the bonds, and

profits made in the sale of the bonds are free from taxation by

the state or by any municipality, county, special district, or

other political subdivision of the state.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.158. LEVY OF TAXES. (a) The board may annually levy

taxes to pay the bonds authorized under Section 351.149 and

issued by the district, but the district may not levy taxes to

pay the principal of or interest on revenue bonds issued under

this subchapter.

(b) The board may levy taxes for the entire year in which the

district is created.

(c) The board shall levy taxes on all property in the district

subject to district taxation.

(d) In setting the tax rate, the board shall take into

consideration the income of the district from sources other than

taxation. On determination of the amount of tax required to be

levied, the board shall make the levy and certify it to the tax

assessor-collector.

(e) Title 1 of the Tax Code governs the appraisal, assessment,

and collection of district taxes.

(f) The board may provide for the appointment of a tax

assessor-collector for the district or may contract for the

assessment and collection of taxes as provided by Title 1 of the

Tax Code.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

Sec. 351.159. DISSOLUTION OF DISTRICT. (a) After a district

has completed all construction, acquisition, and improvement of

jail facilities provided in the plans approved by the board and

has conveyed those facilities to a receiving county under this

subchapter and after all bonds and other indebtedness of the

district are paid in full, the district may be dissolved in the

manner provided by Subsection (b).

(b) A district is dissolved if:

(1) the board adopts a resolution dissolving the district;

(2) a majority of the commissioners courts of the counties in

the district vote to dissolve the district; or

(3) a majority of the registered voters in a majority of the

counties in the district vote to dissolve the district in

referendum elections.

(c) A referendum election on whether to dissolve a district

shall be called by the commissioners court of a county in the

district if 10 percent or more of the registered voters in the

county petition the commissioners court for such an election.

(d) If, at the time a district is dissolved, the district has

any surplus funds in any of its accounts, the board shall

transfer those funds to the county entity that assumes

jurisdiction over the facilities conveyed by the district, and

the county receiving the funds shall use those funds to maintain

the facilities conveyed.

(e) On the dissolution of a district, the district ceases to

exist and the board shall continue in existence only for the

purpose of transferring district funds and disposing of district

assets.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 74(a), eff. Aug. 28,

1989.

SUBCHAPTER H. COUNTY CORRECTIONAL CENTERS

Sec. 351.181. ESTABLISHMENT. The commissioners court of a

county may establish a county correctional center after receiving

the written consent of the sheriff. A sheriff may not

unreasonably withhold consent under this subsection.

Added by Acts 1989, 71st Leg., ch. 785, Sec. 3.03, eff. Sept. 1,

1989.

Sec. 351.182. POWERS AND DUTIES OF SHERIFF. The sheriff of the

county in which a county correctional center has been established

is responsible for the operation of the center, but must consult

with the director of the community supervision and corrections

department serving the county about issues relating to

probationers participating in county correctional center

programs.

Added by Acts 1989, 71st Leg., ch. 785, Sec. 3.03, eff. Sept. 1,

1989.

Sec. 351.183. PROGRAMS. The sheriff, through a county

correctional center program, may:

(1) house and provide work programs and counseling for:

(A) persons convicted of misdemeanors and sentenced to a term of

confinement in county jail;

(B) persons required as a condition of misdemeanor or felony

probation to serve a term of confinement in county jail; or

(C) persons required to serve a term of confinement in county

jail as punishment for violation of a condition of misdemeanor or

felony probation; or

(2) in cooperation with the community supervision and

corrections department serving the county, operate work programs

and counseling programs for persons required as a condition of

misdemeanor or felony probation to participate in those programs.

Added by Acts 1989, 71st Leg., ch. 785, Sec. 3.03, eff. Sept. 1,

1989.

Sec. 351.184. CERTIFICATION. (a) To certify county

correctional centers as eligible for state funding under Section

509.011(b)(6), Government Code, the community justice assistance

division of the Texas Department of Criminal Justice, with the

assistance of the Commission on Jail Standards, shall develop

standards for the physical plant and operations of county

correctional centers.

(b) The Texas Department of Criminal Justice and the Commission

on Jail Standards shall adopt a memorandum of understanding that

establishes their respective responsibilities in certifying

county correctional centers. The community justice assistance

division shall coordinate the development of the memorandum of

understanding. The commission and the Texas Department of

Criminal Justice by rule shall adopt the memorandum of

understanding.

Added by Acts 1989, 71st Leg., ch. 785, Sec. 3.03, eff. Sept. 1,

1989. Amended by Acts 1990, 71st Leg., 6th C.S., ch. 25, Sec. 6,

eff. June 18, 1990; Acts 1995, 74th Leg., ch. 76, Sec. 7.08, eff.

Sept. 1, 1995.

Sec. 351.185. PAYMENT OF STATE AID. (a) On or after the

effective date of this section, a county may apply to the

community justice assistance division of the Texas Department of

Criminal Justice for state aid funded in the General

Appropriations Act for residential services or the community

corrections program.

(b) The sheriff shall deposit all state aid received under this

section in the county treasury to be used solely for the purposes

of the county correctional center program. The community justice

assistance division may audit state aid received under this

section.

Added by Acts 1989, 71st Leg., ch. 785, Sec. 3.03, eff. Sept. 1,

1989.

Sec. 351.186. REPORTS. The sheriff of a county receiving state

aid under this subchapter shall submit reports as required by the

community justice assistance division of the Texas Department of

Criminal Justice.

Added by Acts 1989, 71st Leg., ch. 785, Sec. 3.03, eff. Sept. 1,

1989.

SUBCHAPTER I. COUNTY JAIL INDUSTRIES PROGRAM

Sec. 351.201. COUNTY JAIL INDUSTRIES PROGRAM. (a) A

commissioners court by order may establish a county jail

industries program. The sheriff may allow inmate participation in

the county jail industries program in carrying out his

constitutional and statutory duties.

(b) The purposes for which a county jail industries program may

be established are to:

(1) provide adequate, regular, and suitable employment for the

vocational training of inmates;

(2) reimburse the county for expenses caused by the crimes of

inmates and the cost of their confinement; or

(3) provide for the distribution of articles and products

produced under this subchapter to:

(A) offices of the county and offices of political subdivisions

located in whole or in part in the county; and

(B) nonprofit organizations that provide services to the general

public and enhance social welfare and the general well-being of

the community.

(c) A commissioners court, in an order establishing a county

jail industries program, shall, with the approval of the sheriff:

(1) designate the county official or officials responsible for

management of the program; and

(2) designate the county official or officials responsible for

determining which inmates are allowed to participate in a county

jail industries program.

(d) An order of a commissioners court establishing a county jail

industries program, though not limited to, may provide for any of

the following:

(1) an advisory committee;

(2) the priorities under which the county jail industries

program is to be administered;

(3) procedures to determine the articles and products to be

produced under this subchapter;

(4) procedures to determine the sales price of articles and

products produced under this subchapter; and

(5) procedures for the development of specifications for

articles and products produced under this subchapter.

(e) A county jail industries program may be operated at the

county jail, workfarm, or workhouse or at any other suitable

location.

(f) An inmate does not have a right to participate in a county

jail industries program, and neither the sheriff, county judge,

or commissioners nor any other county official or employee may be

held liable for failing to provide a county jail industries

program.

Added by Acts 1993, 73rd Leg., ch. 578, Sec. 1, eff. June 11,

1993.

Sec. 351.202. REVENUE. Money received from the operation of a

county jail industries program shall be deposited in the general

revenue fund of the county to be used as reimbursement for the

cost of inmate confinement. The cost to a county for an inmate's

participation in a county jail industries program is considered

to be a part of the cost of confinement of the inmate.

Added by Acts 1993, 73rd Leg., ch. 578, Sec. 1, eff. June 11,

1993.

SUBCHAPTER Z. MISCELLANEOUS LAW ENFORCEMENT PROVISIONS

Sec. 351.901. DONATION TO CERTAIN CRIME STOPPERS AND CRIME

PREVENTION ORGANIZATIONS. (a) In this section:

(1) "Crime stoppers organization" means a private, nonprofit

organization or a public organization that:

(A) is operated on a local or statewide level;

(B) accepts and expends donations for rewards to persons who

report to the organization information about criminal activity;

and

(C) forwards the information to the appropriate law enforcement

agency.

(2) "Crime prevention organization" means an organization with

an advisory council consisting of local law enforcement officers

and volunteers from the community that:

(A) is operated on a local or statewide level;

(B) identifies crime-related issues relevant to a segment of

society particularly prone to victimization, including the

elderly population; and

(C) provides assistance to the community in the form of crime

prevention and education and provides training for law

enforcement officers in dealing effectively with the segment of

society prone to victimization.

(b) The commissioners court of a county by contract may donate

money to one or more crime stoppers or crime prevention

organizations for expenditure by the organizations to meet the

goals identified in Subsection (a). The total amount of all

donations made in a calendar year may not exceed $25,000.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 700, Sec. 1, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 165, Sec. 1, eff. May 21, 1999.

Sec. 351.902. BUREAU OF CRIMINAL IDENTIFICATION. (a) On

written and sworn application by a sheriff stating the necessity

for the purchase, the commissioners court may purchase equipment

for a bureau of criminal identification.

(b) The equipment must be compatible with the equipment used for

this purpose by the Department of Public Safety, the United

States Department of Justice, or the United States Bureau of

Criminal Identification. The equipment may include items such as

cameras, fingerprint cards, inks, chemicals, microscopes, radio

and laboratory equipment, filing cards, filing cabinets, and tear

gas.

(c) A purchase allowed under this section must be made by the

sheriff by requisition in the manner provided by the county

auditor or, if the county does not have a county auditor, by the

commissioners court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 351.903. COUNTY JUVENILE CURFEW. (a) To provide for the

public safety, the commissioners court of a county by order may

adopt a curfew to regulate the movements or actions of persons

under 17 years of age during the period beginning one-half hour

after sunset and extending until one-half hour before sunrise or

during school hours, or both. The order applies only to the

unincorporated area of the county.

(b) This authority includes the authority to:

(1) establish the hours of the curfew, including different hours

for different days of the week;

(2) apply different curfew hours to different age groups of

juveniles;

(3) describe the kinds of conduct subject to the curfew;

(4) determine the locations to which the curfew applies;

(5) determine which persons incur liability if a violation of

the curfew occurs;

(6) prescribe procedures, in compliance with Article 45.059,

Code of Criminal Procedure, a police officer must follow in

enforcing the curfew; and

(7) establish exemptions to the curfew, including but not

limited to exemptions for times when there are no classes being

conducted, for holidays, and for persons going to or from work.

(c) If the commissioners court adopts an order under this

section, a person commits an offense if the person violates a

restriction or prohibition imposed by the order.

(d) An offense under this section is a Class C misdemeanor.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 94, eff. May 31,

1995. Amended by Acts 2001, 77th Leg., ch. 1514, Sec. 18, eff.

Sept. 1, 2001.

Sec. 351.904. ELECTRONIC MONITORING PROGRAM. (a) A

commissioners court of a county may establish and operate an

electronic monitoring program for the purpose of monitoring

defendants required by a court of the county to participate in an

electronic monitoring program under:

(1) Article 43.09, Code of Criminal Procedure, to discharge a

fine or costs; or

(2) Article 42.035, Code of Criminal Procedure, as an

alternative to serving all or part of a sentence of confinement

in county jail.

(b) The commissioners court shall provide for the sheriff or the

community supervision and corrections department serving the

county, under an agreement with the commissioners court, to

oversee and operate, or, if the program is operated by a private

vendor under Subsection (c), oversee the operation of, an

electronic monitoring program established under this section.

(c) A commissioners court may contract with a private vendor to

operate an electronic monitoring program under this section,

including by enrolling and tracking participants in the program

and performing periodic reviews with participants regarding

compliance with the program.

(d) A commissioners court may use money that a defendant is

ordered to pay to a county under Article 42.035(c), Code of

Criminal Procedure, to pay for the services of a private vendor

that operates an electronic monitoring program under Subsection

(c).

(e) A commissioners court may subsidize all or part of the cost

of a defendant's participation in an electronic monitoring

program under this section if the defendant is indigent.

(f) A commissioners court may contract for any available

electronic monitoring technology, including a technology that

provides continuous positional tracking of the participant, that

meets the approval of the commissioners court and either the

sheriff or the community supervision and corrections department,

as appropriate.

Added by Acts 2009, 81st Leg., R.S., Ch.

854, Sec. 6, eff. June 19, 2009.



CHAPTER 352. COUNTY FIRE PROTECTION

LOCAL GOVERNMENT CODETITLE 11. PUBLIC SAFETYSUBTITLE B. COUNTY PUBLIC SAFETYCHAPTER 352. COUNTY FIRE PROTECTIONSUBCHAPTER A. PROTECTION OF COUNTY RESIDENTSSec. 352.001. FIRE PROTECTION OF COUNTY RESIDENTS. (a) The commissioners court of a county may furnish fire protection or fire-fighting equipment to the residents of the county or of an adjoining county who live outside municipalities.(b) The commissioners court may:(1) purchase fire trucks or other fire-fighting equipment;(2) issue time warrants and levy and collect taxes to pay the principal of and interest on the time warrants as provided by law; and(3) contract with the governing body of a municipality located within the county or within an adjoining county to use fire trucks or other fire-fighting equipment that belongs to the municipality.(c) The commissioners court of a county may contract with an incorporated volunteer fire department that is located within the county to provide fire protection to an area of the county that is located outside the municipalities in the county. The court may pay for that protection from the general fund of the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 352.002. USE OF SURPLUS OR SALVAGE PROPERTY BY VOLUNTEER FIRE DEPARTMENT. (a) In this section:(1) "Surplus property" means personal property that is in excess of the needs of its owner, that is not required for the owner's foreseeable needs, and that possesses some usefulness for the purpose for which it was intended or for some other purpose.(2) "Salvage property" means personal property, other than wastepaper, that because of use, time, or accident is so damaged, used, or consumed that it has no value for the purpose for which it was originally intended.(b) The commissioners court of a county may contract to supply surplus or salvage property to any incorporated volunteer fire department with which the commissioners court has contracted under Section 352.001.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 352.003. FIRE PROTECTION IN CERTAIN COUNTIES. (a) For use in protecting bridges, county shops, county warehouses, and other property located outside the municipalities in a county with a population of 350,001 to 449,999, the commissioners court of the county may:(1) purchase fire trucks and other fire-fighting equipment; and(2) contract with a centrally located municipality within the county for the operation and maintenance of the equipment.(b) In a county with a population of less than 20,000 and a property valuation of more than $100 million according to the most recently approved county tax rolls, the commissioners court of the county may:(1) contract with the governing bodies of municipalities in the county for the furnishing by the municipalities of fire protection outside the municipalities; and(2) appropriate funds to pay the municipalities.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 352.004. AGENCY; LIABILITY. (a) In this section, "furnishing fire protection" includes traveling to or from a fire.(b) The act of a person who, in carrying out a county's authority to provide fire protection, furnishes fire protection to a county resident who lives outside the municipalities in the county, including the act of a person who is a regular employee or fire fighter of a municipality, is considered to be the act of an agent of the county.(c) A municipality is not liable for the act of its employee in fighting fires outside the municipality under a contract between the commissioners court of the county and the governing body of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 352.005. CONTRACTUAL PROVISION OF FIRE-FIGHTING EQUIPMENT OR SERVICES. (a) This section applies to a county with a population of 350,000 or more.(b) By an order or resolution passed by majority vote, the governing body of a municipality that has a volunteer fire department recognized by the State Board of Insurance may petition the commissioners court to furnish fire-fighting equipment to the municipality. The commissioners court may contract with the petitioning governing body to furnish the equipment if the governing body shows that the municipality is eligible to receive the service and benefit of the equipment by compliance with this section.(c) A group of at least 25 county residents who live in an unincorporated community in the county, who are qualified to vote in a county bond election, and who have organized or will organize within a reasonable time a volunteer fire department recognized by the State Board of Insurance may petition the commissioners court of the county to furnish fire-fighting equipment to the group. The commissioners court may contract with the petitioning residents to furnish the equipment.(d) The commissioners court may provide the fire-fighting equipment for the use and benefit of the petitioner under a contract subject to the conditions that the petitioner shall:(1) furnish a satisfactory place in which to keep the equipment;(2) pay all the costs of operating the equipment; and(3) furnish the personnel necessary to operate the equipment.(e) The county shall keep the fire-fighting equipment in good working order and make all necessary repairs or replacements. The commissioners court shall determine if a repair or replacement is necessary and shall require that repair work, including labor and materials, be provided as much as possible by the court's shops that it designates. The commissioners court may provide the petitioner with at least one emergency unit of fire-fighting equipment to be used while the regular unit is being repaired or replaced. The commissioners court may use an available truck or other equipment if it is unable to acquire a new truck or equipment for the purpose of building or equipping the fire-fighting equipment.(f) The petitioner is responsible for the safekeeping of the fire-fighting equipment and is liable to the county for any loss through theft, or, if the petitioner is a municipality, through negligence by an officer, agent, or employee of the municipality, or, if the petitioner is a group of county residents, through negligence by one of those residents who handles or operates the equipment.(g) Before a unit of fire-fighting equipment is delivered to a petitioner, the petitioner must post a bond with good and sufficient surety, payable to the county, in an amount fixed by the commissioners court that does not exceed the initial cost of the unit of fire-fighting equipment. The bond must be conditioned on payment to the county of the amount of the actual loss to each unit of equipment, or part of a unit, that results from theft or negligence for which the petitioner is liable.(h) The fire-fighting equipment shall remain in the county. The commissioners court may inspect the equipment at any time and may repossess the equipment for noncompliance with this section by the petitioner.(i) For the purpose of fighting fires outside the limits of a municipality, the commissioners court may contract with any municipality in the county for the use of fire-fighting equipment and the use and service of the equipment by the municipal fire department. The contract shall be on the terms and conditions agreed to by the commissioners court and the governing authority of the municipality. The commissioners court shall pay the costs of the items covered by the contract from the general fund of the county.(j) Fire-fighting equipment purchased by a county for the purpose of furnishing equipment under this section is subject to the competitive bidding requirements applicable to other county purchases.(k) The commissioners court shall pay the costs of administering this section from the general fund of the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 352.006. SALE OF USED FIRE PROTECTION OR FIRE-FIGHTING EQUIPMENT TO CERTAIN VOLUNTEER FIRE DEPARTMENTS. (a) In this section, "volunteer fire department" means an association that:(1) operates fire-fighting equipment;(2) is organized primarily to provide and actively provides fire-fighting services;(3) does not pay its members compensation other than nominal compensation; and(4) does not distribute any of its income to its members, officers, or governing body, other than for reimbursement of expenses.(b) Notwithstanding Subchapter D, Chapter 263, or other law, the commissioners court of a county may sell used fire-fighting equipment, excluding equipment described in Sections 419.040 and 419.041, Government Code, to a volunteer fire department for eight percent of the original purchase value of the equipment if:(1) the fire protection or fire-fighting equipment is at least 15 years old and met the National Fire Protection Association standards at the original time of purchase; and(2) the volunteer fire department provides fire protection to an area within the county.

Added by Acts 2003, 78th Leg., ch. 952, Sec. 1, eff. Sept. 1, 2003.

SUBCHAPTER B. COUNTY FIRE MARSHALSec. 352.011. CREATION OF OFFICE; TERM. (a) The commissioners court of a county may establish the office of county fire marshal and provide office facilities, equipment, transportation, assistants, and professional services for that office.(b) The commissioners court shall establish the term of office for a county fire marshal for a period not to exceed two years.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 352.012. QUALIFICATIONS FOR OFFICE. (a) To qualify for office, the county fire marshal must take the oath prescribed by the constitution of this state and post a bond as required by the commissioners court conditioned that the marshal will faithfully and strictly perform the duties of the office.(b) The county fire marshal may not be directly or indirectly interested in the sale of fire-fighting equipment and may not be engaged in any type of fire insurance business.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 352.013. INVESTIGATION OF FIRES. (a) The county fire marshal shall:(1) investigate the cause, origin, and circumstances of fires that occur within the county but outside the municipalities in the county and that destroy or damage property or cause injury; and(2) determine whether a fire was the result of negligent or intentional conduct.(b) The commissioners court of a county, with the advice of the county fire marshal, shall adopt rules and procedures for determining which fires warrant investigation by the county fire marshal. The county fire marshal shall begin an investigation within 24 hours after the receipt of information regarding a fire that warrants investigation under commissioners court rules and procedures. The 24-hour period does not include a Sunday.(c) In the performance of official duties, the county fire marshal, at any time of day, may enter and examine a structure where a fire has occurred and may examine adjacent premises.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2003, 78th Leg., ch. 371, Sec. 1, eff. Sept. 1, 2003.

Sec. 352.014. RECORD OF INVESTIGATION. The county fire marshal shall keep a record of each fire that the marshal is required to investigate. The record must include the facts, statistics, and circumstances determined by the investigation, including the origin of the fire and the estimated amount of the loss. Each fire department and state or local agency that provides emergency medical services must submit reports requested by the county fire marshal in a timely manner.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 64, eff. Sept. 1, 1989; Acts 2003, 78th Leg., ch. 371, Sec. 1, eff. Sept. 1, 2003.

Sec. 352.015. ARSON INVESTIGATION. (a) If the county fire marshal determines that further investigation of a fire or of an attempt to set a fire is necessary, the marshal may:(1) subpoena witnesses to testify regarding the fire or attempt;(2) administer oaths to the witnesses;(3) take and preserve written statements, affidavits, and depositions; and(4) require the production of an instrument that is pertinent to the investigation.(b) The county fire marshal shall file in a court of competent jurisdiction a complaint charging arson, attempted arson, conspiracy to defraud, or any other crime against a person the marshal believes to be guilty.(c) The county fire marshal shall file charges under Section 352.021 in a court of competent jurisdiction against a witness who refuses to cooperate with the investigation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 352.016. INSPECTION OR REVIEW OF PLAN FOR FIRE OR LIFE SAFETY HAZARDS. (a) In this section, "fire or life safety hazard" means any condition that endangers the safety of a structure or its occupants and promotes or causes fire or combustion, including:(1) the presence of a flammable substance;(2) a dangerous or dilapidated wall, ceiling, or other structural element;(3) improper electrical components, heating, or other building services or facilities;(4) the presence of a dangerous chimney, flue, pipe, main, or stove, or of dangerous wiring;(5) dangerous storage, including storage or use of hazardous substances; or(6) inappropriate means of egress, fire protection, or other fire-related safeguard.(b) In the interest of safety and fire prevention, the county fire marshal may inspect for fire or life safety hazards any structure, appurtenance, fixture, or real property located within 500 feet of a structure, appurtenance, or fixture. The marshal shall inspect a structure for fire or life safety hazards if called on to do so. In the absence of a county fire code, the county fire marshal may conduct an inspection using any nationally recognized code or standard adopted by the state. If the marshal determines the presence of a fire or life safety hazard, the marshal may order the owner or occupant of the premises to correct the hazardous situation. If ordered to do so, an owner or occupant shall correct the hazardous situation in accordance with the order.(b-1) In the interest of safety and fire prevention, the county fire marshal shall, if required, and may, if requested, review the plans of a business, single-family residence, multi-family dwelling, or commercial property for fire or life safety hazards.(c) The commissioners court by order may authorize the county fire marshal to charge a fee to the owner of a business, a multi-family dwelling, or commercial property for a plan review or inspection conducted under this section in a reasonable amount determined by the commissioners court to cover the cost of the plan review or inspection.(d) The commissioners court by order may authorize the county fire marshal to charge a fee to the owner of a single-family residence for a plan review or inspection conducted under this section in a reasonable amount determined by the commissioners court to cover the cost of the plan review or inspection, if the plan review or inspection is requested by the owner of the property.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 358, Sec. 1, eff. June 14, 1989; Acts 1989, 71st Leg., ch. 760, Sec. 1, eff. Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 851, Sec. 1, eff. Sept. 1, 1991; Acts 2003, 78th Leg., ch. 371, Sec. 1, eff. Sept. 1, 2003.

Sec. 352.017. PRIVACY OF EXAMINATIONS; SERVICE OF PROCESS. (a) In a proceeding under this subchapter, the county fire marshal may:(1) conduct an investigation or examination in private;(2) exclude a person who is not under examination; and(3) separate witnesses from each other until each witness is examined.(b) Service of process required by this subchapter shall be made by a peace officer and shall be signed by the county fire marshal or the fire marshal's deputy.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2003, 78th Leg., ch. 371, Sec. 2, eff. Sept. 1, 2003.

Sec. 352.018. EFFECT ON CIVIL ACTIONS. (a) An action taken by a county fire marshal in the investigation of a fire does not affect the rights of a policyholder or of any company regarding a loss caused by the fire.(b) The result of an investigation by the county fire marshal of a fire may not be admitted in evidence in the trial of a civil action brought under the insurance policy.(c) The statement of an insurance company, the company's officers, agents, or adjusters, or of a policyholder or the policyholder's representative, that is made to the county fire marshal or his representative with respect to the origin or cause or supposed origin or cause of the fire may not be admitted in evidence in or made the basis of a civil action for damages.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 352.019. COOPERATION WITH OTHER FIRE PROTECTION AGENCIES. (a) The county fire marshal shall enforce all state and county regulations that relate to fires, explosions, or damages of any kind caused by a fire or explosion.(b) The county fire marshal shall coordinate the work of the various fire-fighting and fire prevention units in the county. On request, the county fire marshal may assist a rural fire prevention district or emergency services district located wholly or partially in the county to accomplish its powers and duties.(b-1) If the commissioners court establishes procedures for firefighter certification under Subsection (b), the commissioners court must ensure that the procedures are at least as stringent as the minimum qualifications set by the Texas Commission on Fire Protection under Section 419.032, Government Code. This subsection does not apply to a volunteer firefighter as defined by Section 419.001, Government Code.(c) The county fire marshal or the county fire marshal's designee may perform as the incident commander in a major event if the incident commander of the responsible fire department consents. The county fire marshal may not enforce orders and decrees within a municipality in the county unless specifically required to do so by interlocal agreement and may act in a cooperative and advisory capacity there only on request.(d) The county fire marshal shall cooperate with the state fire marshal to conduct fire prevention and fire-fighting activities or postfire investigations. The county fire marshal shall aid or conduct an investigation in a municipality if requested by the state fire marshal, the municipality, or the fire chief of the municipality.(e) A county commissioners court may authorize the fire marshal to provide training programs and operate a training facility for the various fire-fighting and fire prevention units in the county. The county may establish and collect a reasonable fee for the training programs, use of the facility, and services provided by the facility.(f) The commissioners court and county fire marshal may jointly adopt voluntary guidelines, including voluntary funding guidelines, for fire departments located in unincorporated areas of the county, including fire departments located within rural fire prevention districts or emergency services districts, regarding participation in the Texas Fire Incident Reporting System (TXFIRS) or the National Fire Incident Reporting System (NFIRS), or both. The commissioners court may establish model procedures for voluntary use by the various fire departments in the county with respect to:(1) emergency incident management;(2) firefighter certification; and(3) automatic mutual aid.(g) If a commissioners court authorizes a fire marshal to provide training programs and operate a training facility under Subsection (e), the fire marshal must ensure that the training programs and operation of the training facility are at least as stringent as the minimum qualifications set by the Texas Commission on Fire Protection under Section 419.032, Government Code. This subsection does not apply to a volunteer firefighter as defined by Section 419.001, Government Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2003, 78th Leg., ch. 371, Sec. 3, eff. Sept. 1, 2003.

Sec. 352.020. LIABILITY. The county fire marshal and the assistants and employees of the office are not liable in damages for any acts or omissions in the performance of their duties except in cases of gross negligence or wilful malfeasance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 352.021. CONTEMPT OF FIRE INVESTIGATION PROCEEDINGS. (a) A person commits an offense if the person is a witness in connection with an investigation under Section 352.015 and refuses to be sworn, refuses to appear and testify, or fails and refuses to produce before the county fire marshal any book, paper, or other document relating to any matter under investigation if called on by the marshal to do so.(a-1) A person commits an offense if the person is the owner of property subject to an investigation under Section 352.015 and the person refuses to be sworn, refuses to appear and testify, or fails and refuses to produce before the county fire marshal any book, paper, or other document relating to any matter under investigation if called on by the marshal to do so.(b) An offense under this section is a misdemeanor punishable by a fine of not more than $2,000.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2003, 78th Leg., ch. 371, Sec. 4, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 960, Sec. 2, eff. September 1, 2005.

Sec. 352.022. PENALTY FOR FAILURE TO COMPLY WITH ORDER. An owner or occupant who is subject to an order issued under Section 352.016 commits an offense if that person fails to comply with the order. Each refusal to comply is a separate offense. The offense is a Class B misdemeanor unless it is shown on the trial of the offense that the defendant has been previously convicted two or more times under this section, in which event the offense is a state jail felony.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2003, 78th Leg., ch. 371, Sec. 5, eff. Sept. 1, 2003.

Sec. 352.023. EXEMPTION. This subchapter does not apply to a state agency that is authorized to prevent and extinguish forest and grass fires.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. FIREWORKSSec. 352.051. REGULATION OF RESTRICTED FIREWORKS. (a) For the purposes of this section the following definitions shall apply:(1) "Restricted fireworks" means only those items classified under 49 C.F.R. Sec. 173.100(r)(2) (10-1-86 edition), as "skyrockets with sticks" and "missiles with fins".(2) "Drought conditions" means the existence immediately preceding or during the fireworks season of a Keetch-Byram Drought Index of 575 or greater.(b)(1) The Texas Forest Service in the ordinary course of its activities shall determine whether drought conditions, as defined under Subsection (a)(2), exist on average in any county requesting such a determination. The Texas Forest Service shall make available the measurement index guidelines used to determine whether drought conditions exist in a particular area. Following any determination that such drought conditions exist, the Texas Forest Service shall notify said county or counties when such drought conditions no longer exist. The Texas Forest Service shall make its services available each day during the Fourth of July and December fireworks seasons to respond to the request of any county for a determination whether drought conditions exist on average in the county.(2) The Texas Forest Service shall be allowed to take such donations of equipment or funds as necessary to aid in the carrying out of this section.(c) Upon a determination under this section that drought conditions exist on average in a specified county, the commissioners court of the county by order may prohibit or restrict the sale or use of restricted fireworks in the unincorporated area of the county. In addition, during the December fireworks season, the commissioners court of a county by order may restrict or prohibit the sale or use of restricted fireworks in specified areas when conditions on rural acreage in the county not under cultivation for a period of at least 12 months are determined to be extremely hazardous for the danger of fire because of high grass or dry vegetation.(d) To facilitate compliance with an order adopted under Subsection (c), the order must be adopted before:(1) April 25 of each year for the Cinco de Mayo fireworks season;(2) June 15 of each year for the Fourth of July fireworks season; and(3) December 15 of each year for each December fireworks season.(e) An order issued under this section shall expire upon determination as provided under Subsection (b) that such drought conditions no longer exist.(f) When a county issues an order restricting or prohibiting the sale or use of restricted fireworks under this section, the county may designate one or more areas of appropriate size and accessibility in the county as safe areas where the use of restricted fireworks is not prohibited, and the legislature encourages a county to designate such an area for that purpose. The safe area may be provided by the county, a municipality within the county, or an individual, business, or corporation. A safe area may be designated in and provided in the geographic area of the regulatory jurisdiction of a municipality if the activity conducted in the safe area is authorized by general law or a municipal regulation or ordinance. An area is considered safe if adequate public safety and fire protection services are provided to the area. A county, municipality, individual, business, or corporation is not liable for injuries or damages resulting from the designation, maintenance, or use of the safe area.(g) A person selling any type of fireworks, including restricted fireworks, in a county that has adopted an order under Subsection (c) shall, at every location at which the person sells fireworks in the county, provide reasonable notice of the order and reasonable notice of any location designated under Subsection (f) as a safe area.(h) An affected party is entitled to injunctive relief to prevent the violation or threatened violation of a requirement or prohibition established by an order adopted under this section.(i) A person commits an offense if the person knowingly or intentionally violates a prohibition established by an order issued under this section. An offense under this subsection is a Class C misdemeanor.(j) A civil action against a county based on the county's actions under this section must be brought in the appropriate court in that county.

Added by Acts 1991, 72nd Leg., ch. 865, Sec. 1, eff. Sept. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 500, Sec. 1, eff. Aug. 28, 1995; Acts 1997, 75th Leg., ch. 1399, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1244, Sec. 1 to 3, eff. Sept. 1, 1999. Renumbered from Sec. 240.904 by Acts 2001, 77th Leg., ch. 1420, Sec. 12.004, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1179, Sec. 7, eff. June 15, 2007.

SUBCHAPTER D. OUTDOOR BURNINGSec. 352.081. REGULATION OF OUTDOOR BURNING. (a) In this section, "drought conditions" means the existence of a long-term deficit of moisture creating atypically severe conditions with increased wildfire occurrence as defined by the Texas Forest Service through the use of the Keetch-Byram Drought Index or, when that index is not available, through the use of a comparable measurement that takes into consideration the burning index, spread component, or ignition component for the particular area.(b) On the request of the commissioners court of a county, the Texas Forest Service shall determine whether drought conditions exist in all or part of the county. The Texas Forest Service shall make available the measurement index guidelines that determine whether a particular area is in drought condition. Following a determination that drought conditions exist, the Texas Forest Service shall notify the county when drought conditions no longer exist. The Texas Forest Service may accept donations of equipment or funds as necessary to aid the Texas Forest Service in carrying out this section.(c) The commissioners court of a county by order may prohibit or restrict outdoor burning in general or outdoor burning of a particular substance in all or part of the unincorporated area of the county if:(1) drought conditions have been determined to exist as provided by Subsection (b); or(2) the commissioners court makes a finding that circumstances present in all or part of the unincorporated area create a public safety hazard that would be exacerbated by outdoor burning.(d) An order adopted under this section must specify the period during which outdoor burning is prohibited or restricted. The period may not extend beyond the 90th day after the date the order is adopted. A commissioners court may adopt an order under this section that takes effect on the expiration of a previous order adopted under this section.(e) An order adopted under this section expires, as applicable, on the date:(1) a determination is made under Subsection (b) that drought conditions no longer exist; or(2) a determination is made by the commissioners court that the circumstances identified under Subsection (c)(2) no longer exist.(f) This section does not apply to outdoor burning activities:(1) related to public health and safety that are authorized by the Texas Natural Resource Conservation Commission for:(A) firefighter training;(B) public utility, natural gas pipeline, or mining operations; or(C) planting or harvesting of agriculture crops; or(2) that are conducted by a prescribed burn manager certified under Section 153.048, Natural Resources Code, and meet the standards of Section 153.047, Natural Resources Code.(g) Any person is entitled to injunctive relief to prevent the violation or threatened violation of a prohibition or restriction established by an order adopted under this section.(h) A person commits an offense if the person knowingly or intentionally violates a prohibition or restriction established by an order adopted under this section. An offense under this subsection is a Class C misdemeanor.

Added by Acts 1999, 76th Leg., ch. 1435, Sec. 1, eff. Aug. 30, 1999. Amended by Acts 2001, 77th Leg., ch. 1185, Sec. 1, eff. Sept. 1, 2001. Renumbered from Sec. 240.906 by Acts 2001, 77th Leg., ch. 1420, Sec. 12.004, eff. Sept. 1, 2001.

Sec. 352.082. OUTDOOR BURNING OF HOUSEHOLD REFUSE IN CERTAIN RESIDENTIAL AREAS. (a) This section applies only to the unincorporated area of a county:(1) that is adjacent to a county with a population of 3.3 million or more; and(2) in which a planned community is located that has 20,000 or more acres of land, that was originally established under the Urban Growth and New Community Development Act of 1970 (42 U.S.C. Section 4501 et seq.), and that is subject to restrictive covenants containing ad valorem or annual variable budget based assessments on real property.(b) In this section, "neighborhood" and "refuse" have the meanings assigned by Section 343.002, Health and Safety Code.(c) A person commits an offense if the person intentionally or knowingly burns household refuse outdoors on a lot that is:(1) located in a neighborhood; or(2) smaller than five acres.(d) An offense under this section is a Class C misdemeanor. On conviction of an offense under this section, the court shall require the defendant, in addition to any fine, to perform community service as provided by Section 16(e), Article 42.12, Code of Criminal Procedure.

Added by Acts 2005, 79th Leg., Ch. 904, Sec. 2, eff. September 1, 2005.

SUBCHAPTER E. GATED COMMUNITIES AND MULTI-UNIT HOUSING PROJECTSSec. 352.111. GATED COMMUNITY OR HOUSING PROJECT SUBJECT TO SUBCHAPTER. This subchapter applies only to a gated community, or to a multi-unit housing project that controls access to the project by a pedestrian or vehicular gate, located outside municipal boundaries in an area not already subject to municipal regulations regarding vehicular or pedestrian gates.

Added by Acts 2001, 77th Leg., ch. 111, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 681, Sec. 2, eff. June 17, 2005.

Sec. 352.112. DEFINITIONS. In this subchapter:(1) "Gated community" means a residential subdivision or housing development with a vehicular or pedestrian gate that contains two or more dwellings not under common ownership. The term does not include a multi-unit housing project.(2) "Multi-unit housing project" means an apartment, condominium, or townhome project that contains two or more dwelling units.

Added by Acts 2001, 77th Leg., ch. 111, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 681, Sec. 3, eff. June 17, 2005.

Sec. 352.113. COUNTY AUTHORITY TO REGULATE VEHICULAR OR PEDESTRIAN GATES TO GATED COMMUNITIES AND MULTI-UNIT HOUSING PROJECTS. To assure reasonable access for fire-fighting vehicles and equipment, emergency medical services vehicles, and law enforcement officers, a county may require the owner or the owners association of a gated community or multi-unit housing project to comply with this subchapter.

Added by Acts 2001, 77th Leg., ch. 111, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 681, Sec. 4, eff. June 17, 2005.

Sec. 352.114. LOCKBOX REQUIREMENTS. (a) Each vehicular gate to the gated community or multi-unit housing project must have a lockbox within sight of the gate and in close proximity outside the gate. The lockbox at all times must contain a key, card, or code to open the gate or a key switch or cable mechanism that overrides the key, card, or code that normally opens the gate and allows the gate to be opened manually.(b) If there are one or more pedestrian gates, at least one pedestrian gate must have a lockbox within sight of the gate and in close proximity outside the gate. The lockbox at all times must contain a key, card, code, key switch, or cable mechanism to open the gate.(c) If different pedestrian gates are operated by different keys, cards, or codes, the lockbox must contain:(1) each key, card, or code, properly labeled for its respective gate; or(2) a single master key, card, or code or a key switch or cable mechanism that will open every gate.(d) Access to a lockbox required by this section shall be limited to a person or agency providing fire-fighting or emergency medical services or law enforcement for the county.(e) If a gate is powered by electricity, it must be possible to open the gate without a key, card, code, or key switch if the gate loses electrical power.

Added by Acts 2001, 77th Leg., ch. 111, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 681, Sec. 5, eff. June 17, 2005.

Sec. 352.1145. SIREN-OPERATED SENSOR SYSTEMS FOR ELECTRIC GATES. The commissioners court of a county by order may require that each electric gate to a gated community or multiunit housing project be equipped with a gate-operating device that:(1) is approved by the county fire marshal or other similar authority having jurisdiction over fire prevention; and(2) will activate the electric gate on the sounding of an emergency vehicle siren.

Added by Acts 2009, 81st Leg., R.S., Ch. 620, Sec. 1, eff. September 1, 2009.

Sec. 352.115. ADDITIONAL ACCESSIBILITY REQUIREMENTS. (a) In a gated community or multi-unit housing project that has one or more vehicular gates:(1) at least one vehicular gate must be wide enough for fire-fighting vehicles, fire-fighting equipment, emergency medical services vehicles, or law enforcement vehicles to enter; and(2) at least one driveway apron or entrance from the public right-of-way must be free of permanent obstacles that might impede entry by a vehicle or equipment listed in Subdivision (1).(b) The county fire marshal or other authority shall waive the vehicular gate width requirements of Subsection (a) for a multi-unit housing project completed before January 1, 2002, if the requirements cannot readily be met because of space limitations or excessive cost. For purposes of this subsection, $6,000 per entrance based on the value of the dollar on January 1, 2000, is considered an excessive cost for expanding gate width and achieving an obstacle-free driveway apron or entrance.(c) A pedestrian gate in a gated community or multi-unit housing project must be located so as to provide firefighters, law enforcement officers, and other emergency personnel reasonable access to each building.(d) This section does not require a multi-unit housing project to have a vehicular gate or a pedestrian gate.

Added by Acts 2001, 77th Leg., ch. 111, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 681, Sec. 6, eff. June 17, 2005.

Sec. 352.116. BUILDING IDENTIFICATION. A county may require each residential building in a multi-unit housing project to have a number or letter in a contrasting color on the side of the building and placed so that the number or letter can be seen from the vehicular driving areas by a responding emergency agency.

Added by Acts 2001, 77th Leg., ch. 111, Sec. 1, eff. Sept. 1, 2001.

Sec. 352.117. COUNTY AUTHORITY TO REQUIRE PERMIT. (a) A county may require the owner or the owners association of a gated community or multi-unit housing project to obtain a permit from the county fire marshal or other authority with fire-fighting jurisdiction in the county to ensure compliance with this subchapter.(b) A permit may be issued under this subchapter only if the requirements of this subchapter and standards adopted under this subchapter are met.(c) To pay for the cost of administering the permits, the county may collect a one-time fee not to exceed $50 from each person to whom a permit is issued under this section.

Added by Acts 2001, 77th Leg., ch. 111, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 681, Sec. 7, eff. June 17, 2005.

Sec. 352.118. SUSPENSION OR REVOCATION OF LICENSE. (a) A permit issued under this subchapter may be suspended or revoked for violation of this subchapter or a regulation adopted under this subchapter after notice and a hearing on a complaint by the county fire marshal or other authority having jurisdiction for fire fighting, emergency medical service, or law enforcement. The hearing shall be held by the commissioners court of the county or by a person or entity designated by the commissioners court.(b) A permit may be reinstated or a new permit issued if each violation that is a ground of the complaint is corrected within the time prescribed by the entity that holds the hearing.

Added by Acts 2001, 77th Leg., ch. 111, Sec. 1, eff. Sept. 1, 2001.

Sec. 352.119. LIMITATION ON SPECIFIC COUNTY STANDARDS. (a) A county may not impose under this subchapter specific standards relating to vehicular gate widths, obstacle-free driveway aprons or entrances, pedestrian gate locations, or building numbers that exceed the requirements for new gated communities or new multi-unit housing projects contained in the municipal ordinances of:(1) the municipality within whose extraterritorial jurisdiction the gated community or multi-unit housing project is located; or(2) the municipality nearest, on a straight line, to the boundary of the gated community or multi-unit housing project, if the community or project is not within the extraterritorial jurisdiction of a municipality.(b) The county fire marshal or other authority with fire-fighting jurisdiction may adopt reasonable standards relating to vehicular gate width, obstacle-free driveway aprons or entrances, pedestrian gate locations, and building numbers if the appropriate municipality described by Subsection (a) has not adopted applicable standards.

Added by Acts 2001, 77th Leg., ch. 111, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 681, Sec. 8, eff. June 17, 2005.

Sec. 352.120. OFFENSE. A person who violates this subchapter or a regulation adopted under this subchapter in a county that requires compliance with this subchapter under Section 352.113 commits an offense. An offense under this section is a Class C misdemeanor.

Added by Acts 2001, 77th Leg., ch. 111, Sec. 1, eff. Sept. 1, 2001.



CHAPTER 353. COUNTY HAZARDOUS MATERIALS SERVICES

LOCAL GOVERNMENT CODE

TITLE 11. PUBLIC SAFETY

SUBTITLE B. COUNTY PUBLIC SAFETY

CHAPTER 353. COUNTY HAZARDOUS MATERIALS SERVICES

Sec. 353.001. DEFINITIONS. In this chapter:

(1) "Concerned party" means a person:

(A) involved in the possession, ownership, or transportation of

a hazardous material that is released or abandoned; or

(B) who has legal liability for the causation of an incident

resulting in the release or abandonment of a hazardous material.

(2) "Hazardous material" means a flammable material, an

explosive, a radioactive material, a hazardous waste, a toxic

substance, or related material, including a substance defined as

a "hazardous substance," "hazardous material," "toxic substance,"

or "solid waste" under:

(A) the federal Comprehensive Environmental Response,

Compensation, and Liability Act of 1980 (42 U.S.C. Section 9601

et seq.);

(B) the federal Resource Conservation and Recovery Act of 1976

(42 U.S.C. Section 6901 et seq.);

(C) the federal Toxic Substances Control Act (15 U.S.C. Section

2601 et seq.);

(D) the federal Hazardous Materials Transportation Act (49

U.S.C. Section 5101 et seq.); or

(E) Chapter 361, Health and Safety Code.

Added by Acts 2005, 79th Leg., Ch.

930, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1094, Sec. 33, eff. September 1, 2005.

Sec. 353.002. APPLICABILITY. This chapter applies to an

incident involving hazardous material that has been leaked,

spilled, released, or abandoned on any property.

Added by Acts 2005, 79th Leg., Ch.

930, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1094, Sec. 33, eff. September 1, 2005.

Sec. 353.003. HAZARDOUS MATERIALS SERVICES. (a) A county may

provide hazardous materials services, including a response to an

incident involving hazardous material that has been leaked,

spilled, released, or abandoned, if:

(1) the county first provides reasonable notice to a concerned

party regarding the need for the hazardous materials services so

that the concerned party has a reasonable opportunity to respond

to the incident involving hazardous material; and

(2) the concerned party fails to respond or fails to respond in

a timely and effective manner to the incident.

(b) A county may provide limited control and containment

measures that are necessary to protect human health and the

environment without first complying with the requirements of

Subsection (a) if the county is the first entity to arrive at a

site where an incident involving hazardous material has occurred

that is prepared to take action in response to the incident.

(c) If the hazardous material is natural gas released from an

underground facility as defined by Section 251.002, Utilities

Code, the county:

(1) must comply with the requirements of Section 251.159,

Utilities Code; and

(2) may not operate any equipment or other controls or devices

at the underground facility without the express permission of the

operator of the facility.

Added by Acts 2005, 79th Leg., Ch.

930, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1094, Sec. 33, eff. September 1, 2005.

Sec. 353.004. FEE FOR PROVIDING HAZARDOUS MATERIALS SERVICE;

EXCEPTION. (a) A county, or a person authorized by contract on

the county's behalf, may charge a reasonable fee, including a fee

to offset the cost of providing control and containment measures

under Section 353.003(b), to a concerned party for responding to

a hazardous materials service call.

(b) A county, or a person authorized by contract on the county's

behalf, may charge a fee for providing hazardous materials

services under Section 353.003(a) only if the county has complied

with the requirements of that subsection. A concerned party is

not liable for a fee associated with the county's hazardous

materials services under Section 353.003(a) or a fee to offset

the cost of providing control and containment measures under

Section 353.003(b) if the county provides hazardous materials

services under Section 353.003(a) and the county does not provide

notice as required by Section 353.003(a)(1).

(c) An individual who is a concerned party does not have to pay

a fee under this section if:

(1) the individual is not involved in the possession, ownership,

or transportation of the hazardous material as the employee,

agent, or servant of another person;

(2) the individual is involved solely for private, noncommercial

purposes related to the individual's own property and the

individual receives no compensation for any services involving

the hazardous materials; and

(3) the hazardous materials possessed, owned, or being

transported by the individual are in forms, quantities, and

containers ordinarily available for sale as consumer products to

members of the general public.

Added by Acts 2005, 79th Leg., Ch.

930, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1094, Sec. 33, eff. September 1, 2005.

Sec. 353.005. EXEMPTION FOR GOVERNMENTAL ENTITIES. This chapter

does not apply to hazardous materials owned or possessed by a

governmental entity.

Added by Acts 2005, 79th Leg., Ch.

930, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1094, Sec. 33, eff. September 1, 2005.



CHAPTER 361. MUNICIPAL AND COUNTY AUTHORITY RELATING TO JAILS

LOCAL GOVERNMENT CODE

TITLE 11. PUBLIC SAFETY

SUBTITLE C. PUBLIC SAFETY PROVISIONS APPLYING TO MORE THAN ONE

TYPE OF LOCAL GOVERNMENT

CHAPTER 361. MUNICIPAL AND COUNTY AUTHORITY RELATING TO JAILS

SUBCHAPTER A. CRIMINAL JUSTICE CENTER IN CERTAIN MUNICIPALITIES

AND COUNTIES

Sec. 361.001. MUNICIPALITIES AND COUNTIES COVERED BY SUBCHAPTER.

This subchapter applies only to:

(1) a municipality that has a population of more than 17,500 and

is not the county seat; and

(2) the county in which that municipality is located.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 361.002. CRIMINAL JUSTICE CENTER; OFFICE RESTRICTION

INAPPLICABLE. (a) The municipality and county jointly or

severally may own, construct, equip, enlarge, and maintain as a

criminal justice center one or more buildings located in the

municipality.

(b) The criminal justice center must provide public facilities

related or incidental to the administration of criminal justice

and may include:

(1) accommodations for the handling, processing, and detention

of prisoners;

(2) offices for state, county, and municipal administrative and

judicial officials;

(3) courtrooms; and

(4) parking facilities.

(c) A county officer may maintain office facilities in the

criminal justice center in addition to any office facilities

maintained at the county seat, notwithstanding Section 291.002 or

any other law that restricts the location of county offices to

the county seat of the county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 361.003. CONTRACT PROVISIONS RELATING TO JOINT CENTER. (a)

If the municipality and county agree to jointly provide a

criminal justice center, they may specify by contract the

purposes, terms, rights, and responsibilities of each of the

parties, including the:

(1) amount of money to be contributed by each party for land

acquisition costs, building acquisition costs, construction

costs, and equipment costs, or the proportionate amount of those

costs that each party is to pay;

(2) method or methods by which that money is to be provided;

(3) account or accounts in which the money is to be deposited;

(4) party that is to award construction contracts and other

contracts, or that the contracts are to be awarded by action of

both parties; and

(5) manner by which disbursements of the money are to be

authorized.

(b) The municipality and county may specify in the contract that

the money required to meet the costs of providing the center

shall be derived:

(1) from current income and funds on hand that are budgeted by

the municipality and county for that purpose;

(2) through the issuance of bonds by either or both of them

under the procedures prescribed for the issuance of general

obligation bonds for other public buildings and purposes;

(3) by the issuance by either or both of them of certificates of

obligation under the Certificate of Obligation Act of 1971

(Subchapter C, Chapter 271); or

(4) through a combination of those methods.

(c) Instead of or in combination with the use of taxing power in

the payment of bonds or certificates of obligation issued under

Subsection (b), those bonds or certificates may be payable from

and secured by income derived from the facilities of the criminal

justice center, including income from leases and from the

proceeds of parking or other fees.

(d) The contract may provide for the creation of an

administrative agency or may designate one of the parties to

supervise the accomplishment of the purposes of the contract and

to operate and maintain the criminal justice center. The

administrative agency or designated party may employ personnel

and may engage in other administrative activities as necessary to

accomplish the purposes of the contract and to operate and

maintain the criminal justice center.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 361.004. GRANTS AND LOANS. To finance the facilities of

the criminal justice center, the municipality or county jointly

or severally may accept grants, gratuities, advances, and loans

from the United States, this state, an agency of this state, a

private or public corporation, or any other person.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. JUSTICE CENTERS LOCATED ON STATE LINE

Sec. 361.021. DEFINITION. In this subchapter, "law" means a

state statute, a written opinion of a court of record, a

municipal ordinance, an order of the commissioners court of a

county, or a rule adopted under a statute.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 361.022. CONTRACT TO PROVIDE JUSTICE CENTER. (a) A county

in this state and a municipality in that county, both of which

are located on the state line, may contract with an adjoining

county of the other state and any municipality in that county for

the joint construction, financing, operation, and management of a

justice center located on the state line. The municipality in

this state need not be the county seat of the county.

(b) The contract may provide that the justice center contain:

(1) courtrooms and office space needed by municipal, justice,

county, district, and appellate courts;

(2) jail, lockup, jail annex, and other detention facilities;

(3) federal, county, precinct, and municipal offices for

prosecuting attorneys and other personnel as needed;

(4) adult or juvenile probation offices;

(5) other offices that either county or either municipality is

separately authorized or required to operate or provide; or

(6) parking facilities, dining areas, and other facilities

incidental to the operation of the center.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 17, Sec. 1, eff. April 2,

1993.

Sec. 361.023. CONTRACTUAL AUTHORITY CONTINGENT ON LEGISLATION OF

OTHER STATE. A county or municipality in this state may make the

contract only if the other state enacts legislation that relates

to the establishment of a justice center under a contract and

that:

(1) assigns responsibility for the operation of the detention

facilities in the center in the manner required by Section

361.026;

(2) provides for the application and enforcement of the law of

both states in the manner provided by Section 361.028;

(3) contains provisions authorizing the arrest, prosecution,

transfer, and control of persons as prescribed by Sections

361.029(a)(2), (d), (e), and (f)(2);

(4) authorizes peace officers to take the actions authorized by

Sections 361.029(j) and (k); and

(5) provides that:

(A) a person in custody in the center under the law of this

state may not be prosecuted for an offense against the law of the

other state without extradition and may not be personally served

with process in the center for a proceeding in the other state;

(B) a person summoned to appear in the center under the law of

this state may not be personally served with process in any part

of the center for a proceeding in the other state; and

(C) a person summoned to appear in the center under the law of

this state may not be arrested in any part of the center for an

offense against the law of the other state.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 361.024. FINANCING OF JUSTICE CENTER. The governing body

of the municipality or county in this state that makes the

contract may finance its share of the construction, operation,

management, or other financing costs of the justice center by any

means, including the use of available federal funds, that the

governing body may use to finance the type of facilities that the

municipality or county will use in or provide to the center.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 361.025. MANAGEMENT OF JUSTICE CENTER; PERSONNEL. (a) The

contracting parties may specify in the contract the manner of

determining the persons responsible for the:

(1) operation, alteration, maintenance, cleaning, and repair of

the justice center facilities;

(2) employment of the center personnel;

(3) purchase of materials, supplies, tools, and other equipment

to be jointly used by offices provided or used by the contracting

parties;

(4) preparation of reports to be made to the governing bodies of

the contracting parties;

(5) joint record-keeping, communications, or dispatch systems;

and

(6) performance of any other powers or duties relating to the

operation of the center.

(b) The contracting parties may provide in the contract the

manner of determining the personnel policies and employment

benefit programs for personnel of the justice center.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 361.026. RESPONSIBILITY FOR OPERATION OF JAIL. The

contract must provide:

(1) that the sheriffs of the two counties are jointly

responsible for the operation of any jail, lockup, jail annex, or

other detention facility in the justice center and for the

custody, care, and treatment of persons in custody in that

facility; or

(2) for the employment of a jailer who shall exercise those

responsibilities.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 17, Sec. 2, eff. April 2,

1993.

Sec. 361.027. COURTROOMS AND COURT PROCEEDINGS AT JUSTICE

CENTER. (a) A court of appeals or a district, county, justice,

or municipal court with jurisdiction in the county or

municipality in which a part of the justice center is located may

maintain offices and courtrooms and may hold proceedings at the

center, except that:

(1) only a justice court for the precinct in which the part of

the justice center in this state is located may maintain an

office and courtroom in the center; and

(2) a court of this state may not hold proceedings in the part

of the center that is located in the other state.

(b) A court of the other state may hold proceedings in the part

of the justice center that is located in this state.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 361.028. EXTENT TO WHICH EACH STATE'S LAW APPLIES AT

JUSTICE CENTER. (a) Except as otherwise provided by this

subchapter, the law of both states that relates to the rights,

duties, liabilities, privileges, and immunities arising from

conduct applies to conduct that occurs in any part of the justice

center. If it is impossible for a person in the center to conform

the person's conduct to the law of both states, the person may

choose which state's law governs the conduct. If the person

elects to follow the law of the other state, the conflicting law

of this state does not apply to the conduct.

(b) The physical plant of the justice center and the equipment

and facilities used by personnel of both states who are employed

at the center are constructively located in both states.

(c) Except as provided by Subsection (d), property located in

any part of the justice center that is owned by or is in the

possession of a person who is in custody at, or who is summoned

to appear in, the center, is constructively located in the state

under the law of which the person was taken into custody or was

summoned to appear.

(d) Subsection (a) applies to conduct committed in the justice

center that constitutes an offense relating to the possession of

property. Subsection (a) also applies to a person's exercise of a

duty relating to property located in the justice center.

(e) Property that is ordered by a court to be produced in the

justice center or that is in the possession of a peace officer or

a party to a proceeding for use as evidence before a court

holding a proceeding in the center is constructively located in

the state in which the court has jurisdiction.

(f) Any property located in the justice center that is not

covered by Subsection (c), (d), or (e) is constructively located

in both states.

(g) The law of the state in which property is constructively

located applies to that property to the same extent that that law

would apply if the property were actually located in that state.

If property is constructively located in only one state, the law

of the state in which the property is not constructively located

applies to that property only to the extent that the law of that

state would apply if the property were actually located outside

that state.

(h) Except as otherwise provided by this subchapter, the courts

of both states have concurrent jurisdiction over the geographic

area covered by the justice center. However, the state in which a

prosecution for an offense committed in the justice center is

first instituted may exercise its jurisdiction to the exclusion

of the other state's jurisdiction unless the prosecution is

terminated without the attachment of jeopardy under the law of

the state of the initial prosecution. For the purposes of this

subsection, prosecution is instituted in this state on the filing

of an indictment, an information, or a complaint. The attachment

of jeopardy in this state is determined by Article 27.05, Code of

Criminal Procedure.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 361.029. ARREST, PROSECUTION, EXTRADITION, AND SERVICE OF

PROCESS AT JUSTICE CENTER. (a) A person who is in the justice

center in the custody, under the law of this state, of a peace

officer or center personnel:

(1) is constructively present in this state while the person is

in custody in the part of the center located in the other state;

(2) may be prosecuted for an offense against the law of this

state without extradition; and

(3) may be personally served with process in any part of the

center for a proceeding in this state.

(b) A person who is in the justice center in the custody, under

the law of the other state, of a peace officer or center

personnel:

(1) is constructively present in the other state while the

person is in custody in the part of the center located in this

state;

(2) may not be prosecuted for an offense against the law of this

state without extradition; and

(3) may not be personally served with process in any part of the

center for a proceeding in this state.

(c) This state agrees that a person who is in the justice center

in the custody, under the law of the other state, of a peace

officer or center personnel may be:

(1) prosecuted for an offense against the law of the other state

without extradition; and

(2) personally served with process in any part of the center for

a proceeding in the other state.

(d) Justice center personnel or a peace officer of either state

may transfer across the state line in the center a person who is

in custody in the center under the law of either state and may

exercise control over the person on both sides of the state line.

(e) A person who is present in the justice center but who has

not been confined in the center, taken to the center under

arrest, or summoned to appear in the center, may be arrested

without extradition in any part of the center for an offense

against the law of either state. Extradition of a person arrested

in the justice center under those circumstances is not required

for prosecution of the person if the person is actually present

in any part of the center or in the state of the prosecution at

the time of the prosecution.

(f) A person who is summoned to appear in the justice center

under the law of this state:

(1) is constructively present in this state while that person is

appearing under the summons in the part of the center located in

the other state;

(2) may be arrested in any part of the center for an offense

committed against the law of this state and prosecuted for that

offense without extradition if the person is actually present in

any part of the center or in this state at the time of the

prosecution; and

(3) may be personally served with process in any part of the

center for a proceeding in this state.

(g) A person who is summoned to appear in the justice center

under the law of the other state:

(1) is constructively present in the other state while that

person is appearing under the summons in the part of the center

located in this state;

(2) may not be arrested, without extradition, under the law of

this state in any part of the center for an offense against the

law of this state; and

(3) may not be personally served with process in any part of the

center for a proceeding in this state.

(h) This state agrees that a person who is summoned to appear in

the justice center under the law of the other state may be:

(1) arrested in any part of the center for an offense against

the law of the other state and prosecuted for that offense

without extradition if the person is actually present in any part

of the center or in the other state at the time of the

prosecution; and

(2) personally served with process in any part of the center for

a proceeding in the other state.

(i) If a person in the justice center is constructively present

in one state under this section, the law of the state in which

the person is not constructively present may be applied to the

person only to the extent that the law of that state would apply

if the person were actually outside that state. However, the law

applicable to that person's conduct while in the justice center

is governed by Section 361.028, and the question of whether

extradition is required to arrest or prosecute that person for an

offense committed in the center is governed by this section.

(j) A peace officer of this state may:

(1) arrest a person under the law of this state in the part of

the justice center located in the other state for an offense

against the law of this state if that peace officer is authorized

to make that arrest in the part of the center located in this

state; and

(2) arrest a person under the law of the other state in any part

of the center for an offense against the law of the other state

if a peace officer of the other state is authorized to make that

arrest in the part of the center located in the other state.

(k) This state agrees that a peace officer of the other state

may:

(1) arrest a person under the law of this state in any part of

the justice center for an offense against the law of this state

if a peace officer of this state is authorized to make that

arrest in the part of the center located in this state; and

(2) arrest a person under the law of the other state in the part

of the justice center located in this state for an offense

against the law of the other state if that peace officer is

authorized to make that arrest in the part of the center located

in the other state.

(l) Notwithstanding Sections 3 and 6, Article 51.13, Code of

Criminal Procedure, the governor of this state may recognize a

demand for the extradition of a person charged with a crime in

the other state if the demand alleges that any element of the

offense occurred in any part of the justice center.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. JOINT MUNICIPAL AND COUNTY JAIL FACILITIES IN

CERTAIN COUNTIES

Sec. 361.041. MUNICIPAL-COUNTY JAIL FACILITIES IN COUNTY WITH

POPULATION OF LESS THAN 20,000. (a) A county with a population

of less than 20,000 and any municipality located within the

county may finance, construct, maintain, and operate jail

facilities for the joint use of the county and municipality. The

governing body of the municipality and the commissioners court of

the county by contract may determine each party's obligations

relating to those actions and may provide for the custody,

control, and operation of the jail facilities. The term of the

contract may not exceed 20 years.

(b) The municipality and county may issue and sell bonds in the

manner provided by law and may spend the proceeds of those bonds

for the purposes authorized by this section. The bonds remain the

sole obligations of the authority that issues them. Any funds

derived from the sale of the bonds shall remain in the possession

and control of the issuing authority until spent by that

authority for the authorized purposes.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 361.042. MUNICIPAL-COUNTY JAIL FACILITIES IN CERTAIN

COUNTIES. (a) Instead of providing and maintaining its own

jail, the commissioners court of a county with a population of

102,000 to 104,300 may provide safe and suitable jail facilities

for the county by contracting for the facilities with the

governing body of the municipality that is the county seat of the

county.

(b) The contract must provide for:

(1) the incarceration, on a daily per capita basis, of the

county's prisoners in the jail facilities owned by the

municipality, with the daily per capita rate to be equal to the

cost of maintaining a prisoner in the facilities or to be at an

amount mutually agreed on by the parties;

(2) the lease to the county of a part of the municipally owned

jail facilities, with payment under the lease to be at a rate

based on the proportion of the total area of the facilities that

is occupied by the county's prisoners; or

(3) the joint operation and maintenance of the municipally owned

jail facilities for the mutual use and benefit of the county and

the municipality, with each party's obligations regarding the

maintenance and operation of the facilities to be prescribed by

the contract.

(c) The contract may provide for the custody, control, and

operation of the jail facilities. The jail facilities must meet

the requirements established by Subchapter A, Chapter 351.

(d) A contract made under Subsection (b)(2) or (3) may not

exceed a term of 20 years.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 101, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 669, Sec. 103, 104, eff. Sept. 1,

2001.

Sec. 361.043. JAILER FOR MUNICIPAL-COUNTY JAIL FACILITIES. (a)

A contract made under Section 361.041 or 361.042 may provide for

a jailer to be custodian of the jail facilities.

(b) The jailer is under the control and supervision of the

sheriff of the county and shall be appointed by the sheriff with

the advice and consent of the commissioners court of the county

and the governing body of the municipality. The salary of the

jailer shall be set in an amount equal to that of a deputy

sheriff of the county and may be paid by the county and the

municipality in proportionate amounts as provided by the

contract.

(c) Except as otherwise provided by this section, the rights,

duties, salary, and tenure of the jailer are controlled by the

laws governing deputy sheriffs.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER D. PROVISIONS FOR CORRECTIONAL FACILITIES

Sec. 361.051. DEFINITIONS. In this subchapter:

(1) "Credit agreement" means any one or more of a loan

agreement, revolving credit agreement, agreement establishing a

line of credit, letter of credit, reimbursement agreement,

insurance contract, commitments to purchase obligations, purchase

or sale agreements, or commitments or other contracts or

agreements authorized and approved by the governing body of an

entity in connection with the authorization, issuance, security,

exchange, payment, purchase, or redemption of obligations. A

credit agreement may include interest on an obligation.

(2) "Eligible project" means the acquisition, construction,

equipping, or enlarging of facilities at any location in the

state for, with relation to, or incidental in the administration

of criminal justice, including, without limitation, correctional

facilities or other accommodations for handling, processing, and

detention of prisoners.

(3) "Entity" means a home-rule municipality or county or a

nonprofit corporation acting on behalf of a home-rule

municipality or county.

(4) "Lease obligation" means an obligation incurred by the Texas

Board of Criminal Justice under Section 495.021, Government Code.

(5) "Obligations" means:

(A) certificates of obligation of an entity issued pursuant to

this subchapter in the manner prescribed by the Certificate of

Obligation Act of 1971 (Subchapter C, Chapter 271);

(B) certificates of participation representing an undivided

interest in a lease obligation;

(C) revenue bonds of an entity issued pursuant to this

subchapter; or

(D) contractual obligations incurred by an entity under a lease

agreement, lease-purchase agreement, purchase on an installment

contract, or other agreement providing for the lease,

lease-purchase, installment purchase, or other acquisition of

title to an eligible project.

(6) "Project costs" means all costs and expenses incurred in

relation to an eligible project, one or more, including without

limitation design, planning, engineering, and legal costs;

acquisition costs of land, interests in land, right-of-way, and

easements; construction costs; costs of machinery, equipment, and

other capital assets incident and related to the operation,

maintenance, and administration of an eligible project; and

financing costs, including interest during construction and

thereafter, underwriter's discount and/or fees; and fees and

expenses for legal, financial, and other professional services.

Project costs attributable to an eligible project and incurred

prior to the delivery of any obligations issued to finance an

eligible project may be reimbursed from the proceeds of sale of

(i) obligations or (ii) lease obligations.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 70, Sec. 1, eff.

Aug. 4, 1987. Amended by Acts 1999, 76th Leg., ch. 62, Sec.

13.19, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 306, Sec. 1,

eff. May 29, 1999.

Sec. 361.052. FINANCING ELIGIBLE PROJECTS. (a) The governing

body of an entity is empowered and authorized to issue, or to

provide for the issuance of, obligations and to execute credit

agreements in relation thereto in order to finance project costs

of an eligible project, or to refund obligations issued or

incurred in connection with an eligible project. This subsection

applies regardless of when:

(1) the obligation is due; or

(2) title to the project is transferred to the entity.

(b) Money to be paid pursuant to a lease obligation and revenues

derived by an entity from the operation of an eligible project

constitute revenues to an entity that may be pledged to secure or

pay any obligations, and the entity's obligations may be made

payable from and secured by, in whole or in part, those revenues.

An entity may apply the provisions of Chapter 1371, Government

Code, Section 271.052 or 361.053, or any combination of those

laws to the issuance of obligations and the execution of credit

agreements to satisfy the purposes of this subchapter, except

that an entity's obligations may be refunded by the issuance of

public securities, as defined by Section 1201.002, Government

Code, that are payable from a pledge of ad valorem tax receipts

only if the issuance of the public securities is approved by a

majority of votes cast at an election conducted in accordance

with the bond election procedures established by Chapter 1251,

Government Code.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 70, Sec. 1, eff.

Aug. 4, 1987. Amended by Acts 1999, 76th Leg., ch. 306, Sec. 2,

eff. May 29, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 8.328,

eff. Sept. 1, 2001.

Sec. 361.053. REVENUE BONDS. (a) An entity may issue revenue

bonds, without approval of the bonds at an election, for the

purposes herein provided pursuant to a resolution which

prescribes the terms and conditions for the payment of the

principal of and interest thereon, and such revenue bonds may be

secured by the revenues of an entity as described in Section

361.052, but in no event shall an entity be authorized to levy ad

valorem taxes to pay all or part of such principal or interest.

(b) Revenue bonds issued under this section are not a debt or

pledge of the faith and credit or the taxing power of the state

or the entity but are payable solely from revenues arising under

this section that are pledged to the repayment of the revenue

bonds. To the extent that pledged revenues include amounts

appropriated by the legislature, the revenue bonds shall state on

their face that such revenues shall be available to pay debt

service only if appropriated by the legislature for that purpose.

Each revenue bond must also contain on its face a statement to

the effect that:

(1) neither the state nor an agency, political corporation, or

political subdivision of the state is obligated to pay the

principal of or interest on the bonds except as provided by this

subsection; and

(2) neither the faith and credit nor the taxing power of the

state or any agency, political corporation, or political

subdivision of the state is pledged to the payment of the

principal of or interest on the bonds.

(c) The revenue bonds may be issued from time to time in one or

more series or issues, in bearer, registered, or any other form,

which may include registered uncertified obligations not

represented by written instruments and commonly known as

book-entry obligations, the registration of ownership and

transfer of which shall be provided for by the entity under a

system of books and records maintained inside or outside the

state by the entity or by an agent appointed by the entity in an

order or a resolution providing for issuance of its bonds. Bonds

may mature serially or otherwise not more than 50 years from

their date, provided that bonds payable from money appropriated

for that purpose by the legislature shall not mature or be

subject to redemption before September 1, 1989, and the date of

the first interest payment to be made from appropriated money

shall not be scheduled to occur before September 1, 1989. Bonds

may bear no interest or may bear interest at any rate or rates,

fixed, variable, floating, or otherwise, determined by the entity

or determined pursuant to any contractual arrangements approved

by the entity and the state, subject to the provisions of Section

361.054(a). Interest on the bonds may be payable at any time and

the rate of interest on the bonds may be adjusted at such time as

may be determined by the entity or as may be determined pursuant

to any contractual agreement approved by the entity and the

state. The bonds may be issued in the form and denominations and

executed in the manner and under the terms, conditions, and

details determined by the governing body of the entity in the

resolution authorizing their issuance. If any officer whose

manual or facsimile signature appears on the bonds ceases to be

an officer, the signature is still valid and sufficient for all

purposes as if the officer had remained in office.

(d) The bonds may be secured additionally by a trust indenture

or a deed of trust granting a security interest in an eligible

project, under which the trustee may be a financial institution,

domiciled inside or outside the state, which has trust power.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 70, Sec. 1, eff.

Aug. 4, 1987. Amended by Acts 1999, 76th Leg., ch. 306, Sec. 3,

eff. May 29, 1999.

Sec. 361.054. LIMITATIONS ON OBLIGATIONS AND LEASE OBLIGATIONS.

(a) Obligations issued or lease obligations incurred hereunder

shall be within the interest rate limitations of Chapter 1204,

Government Code.

(b) From the proceeds from the sale of obligations an entity may

set aside amounts for payments into the interest and sinking fund

and reserve funds, and for interest and operating expenses during

construction and development, as may be specified in the

authorizing proceedings. Proceeds of obligations and amounts on

deposit in interest and sinking funds and reserve funds may be

invested pending their use for the purpose for which issued, in

the manner described in Chapter 1371, Government Code.

(c) All obligations, lease obligations, and the records and

contracts relating thereto shall be submitted prior to their

delivery to the attorney general of Texas for examination and, if

he finds that they have been issued or incurred in accordance

with the constitution and this Act and that they will be binding

special obligations of the entity issuing same, he shall approve

them, and thereupon they shall be registered by the comptroller

of public accounts of the State of Texas, and after such approval

and registration they shall be valid and incontestable.

(d) Obligations may not be issued under this subchapter or any

other law for eligible projects that include a lease obligation

as both terms are defined by this subchapter without the prior

approval of the Bond Review Board.

(e) Before an entity as defined by this subchapter may issue and

sell obligations under this subchapter or any other law for

eligible projects that include a lease obligation as both terms

are defined by this subchapter, the legislature must have

authorized the specific projects and method of financing by

special act or in the general appropriations act, however this

section does not apply to a 400-bed intermediate sanction

facility located in a county with a population of 2.8 million or

above.

(f) Refunding bonds may be issued to refund obligations in the

manner now or hereafter provided by general law, including,

without limitation, Chapter 1207, Government Code.

(g) The provisions of Chapter 1201, Government Code, apply to

obligations issued or lease obligations incurred hereunder, and

such obligations shall constitute a "security" within the meaning

of Chapter 8, Business & Commerce Code.

(h) An entity may not use proceeds from the sale of obligations

under this subchapter to acquire, construct, equip, or enlarge a

correctional facility unless the facility complies with federal

constitutional standards and applicable court orders.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 70, Sec. 1, eff.

Aug. 4, 1987. Amended by Acts 1993, 73rd Leg., ch. 40, Sec. 1,

eff. April 22, 1993; Acts 2001, 77th Leg., ch. 1420, Sec. 8.329,

eff. Sept. 1, 2001.

SUBCHAPTER E. MUNICIPAL CONTRACT WITH COUNTY OR PRIVATE ENTITY

FOR JAIL FACILITIES

Sec. 361.061. AUTHORITY TO CONTRACT. The governing body of a

municipality may contract with a private vendor or a county to

provide for the financing, design, construction, leasing,

operation, purchase, maintenance, or management of a jail,

detention center, work camp, or related facility.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 75(a), eff. Aug. 28,

1989.

Sec. 361.062. CONTRACT REQUIREMENTS. A contract made under this

subchapter must:

(1) require the private vendor or county to operate the facility

in compliance with minimum standards of construction, equipment,

maintenance, and operation of jails adopted by the Commission on

Jail Standards and receive and retain a certification of

compliance from the commission;

(2) provide for regular, on-site monitoring by the municipality;

(3) if the contract includes construction, provide for a

performance bond and a payment bond specifically approved by

resolution of the governing body as being adequate for the

proposed contract and issued only by a surety authorized to do

business as a surety in this state and regulated by the State

Board of Insurance;

(4) provide for assumption of liability by a private vendor for

all claims arising from the services performed under the contract

by the private vendor;

(5) provide for an adequate plan of insurance for a private

vendor and its officers, guards, employees, and agents against

all claims, including claims based on violations of civil rights,

arising from the services performed under the contract by the

private vendor;

(6) provide for a plan for the purchase and assumption of

operations by the municipality in the event of the bankruptcy of

the private vendor;

(7) provide for an adequate plan of insurance to protect the

municipality against all claims arising from the services

performed under the contract by a private vendor and to protect

the municipality from actions by a third party against the

private vendor, its officers, guards, employees, and agents as a

result of the contract;

(8) contain comprehensive standards for conditions of

confinement; and

(9) require that any improvement to real property occurring as a

result of the contract be awarded under a competitive proposal

procedure under which quotations and proposals are solicited by

advertisement in the same manner as provided in the competitive

bidding procedure specifying the relative importance of price and

other evaluation factors.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 75(a), eff. Aug. 28,

1989.

Sec. 361.063. AWARD OF IMPROVEMENT PROJECT. (a) An award made

under Section 361.062(9) must be made to the responsible offeror

whose proposal is determined to be the lowest evaluated offer

resulting from negotiation taking into consideration the relative

importance of price and other evaluation factors set forth in the

request.

(b) Discussions may be conducted with responsible offerors who

submit proposals determined to be reasonably susceptible of being

selected for award. Offerors must be accorded fair and equal

treatment with respect to any opportunity for discussion and

revision of proposals. Revisions may be permitted after

submission and before award for the purpose of obtaining the best

and final offers.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 75(a), eff. Aug. 28,

1989.

Sec. 361.064. SOVEREIGN IMMUNITY INAPPLICABLE. A private vendor

operating under a contract authorized by this subchapter is not

entitled to claim sovereign immunity in a suit arising from the

services performed under the contract by the private vendor.

However, this section does not deprive the municipality, private

vendor, or county of any benefits of any law limiting exposure to

liability, setting a limit on damages, or establishing defenses

to liability.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 75(a), eff. Aug. 28,

1989.

Sec. 361.065. MAXIMUM INMATE POPULATION. A facility authorized

by this subchapter must be designed, constructed, operated, and

maintained to hold not more than an average daily population of

4,000 inmates.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 75(a), eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 670, Sec. 1, eff. June

13, 2001; Acts 2003, 78th Leg., ch. 873, Sec. 1, eff. June 20,

2003.

Sec. 361.066. APPLICATION TO PRIOR FACILITIES. The governing

body may not convert a facility into a correctional facility

operated by a private vendor if, before August 3, 1987, the

facility is:

(1) operated as a correctional facility by the municipality; or

(2) being constructed by the municipality for use as a

correctional facility.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 75(a), eff. Aug. 28,

1989.

Sec. 361.067. LOCATION OF JAIL RESTRICTED IN POPULOUS

MUNICIPALITY. (a) Notwithstanding any other provision of this

subchapter, a private vendor or county may not establish a jail,

detention center, work camp, or related facility in a

municipality with a population of 1,500,000 or more if that

facility is to be located within one-half mile of a public

school, institution of higher education, or place of worship.

(b) Subsection (a) does not apply to a booking facility that

will be established within 500 feet of an existing county jail or

detention facility.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 75(a), eff. Aug. 28,

1989. Amended by Acts 2003, 78th Leg., ch. 453, Sec. 1, eff. June

20, 2003.

SUBCHAPTER F. DISCIPLINARY MATTERS RELATING TO MUNICIPAL AND

COUNTY JAILS

Sec. 361.081. SUPERVISORY OR DISCIPLINARY AUTHORITY OF INMATES.

(a) An inmate in a municipal or county jail may not act in a

supervisory or administrative capacity over another inmate.

(b) An inmate in a municipal or county jail may not administer

discipline over another inmate.

Added by Acts 1989, 71st Leg., ch. 212, Sec. 3.02, eff. Sept. 1,

1989.

Sec. 361.082. RESTRAINT OF PREGNANT INMATE OR DEFENDANT. (a) A

municipal or county jail may not use restraints to control the

movement of a pregnant woman in the custody of the jail at any

time during which the woman is in labor or delivery or recovering

from delivery, unless the sheriff or another person with

supervisory authority over the jail determines that the use of

restraints is necessary to:

(1) ensure the safety and security of the woman or her infant,

jail or medical personnel, or any member of the public; or

(2) prevent a substantial risk that the woman will attempt

escape.

(b) If a determination to use restraints is made under

Subsection (a), the type of restraint used and the manner in

which the restraint is used must be the least restrictive

available under the circumstances to ensure safety and security

or to prevent escape.

Added by Acts 2009, 81st Leg., R.S., Ch.

1184, Sec. 3, eff. September 1, 2009.

SUBCHAPTER G. RELIGIOUS FREEDOM

Sec. 361.101. APPLICATION OF LAW RELATING TO FREE EXERCISE OF

RELIGION. For purposes of Chapter 110, Civil Practice and

Remedies Code, an ordinance, rule, order, decision, or practice

that applies to a person in the custody of a municipal or county

jail or other correctional facility operated by or under a

contract with a county or municipality is presumed to be in

furtherance of a compelling governmental interest and the least

restrictive means of furthering that interest. The presumption

may be rebutted.

Added by Acts 1999, 76th Leg., ch. 399, Sec. 5, eff. Aug. 30,

1999.



CHAPTER 362. LAW ENFORCEMENT SERVICES PROVIDED THROUGH COOPERATION OF MUNICIPALITIES, COUNTIES, AND CERTAIN OTHER LOCAL GOVERNMENTS

LOCAL GOVERNMENT CODE

TITLE 11. PUBLIC SAFETY

SUBTITLE C. PUBLIC SAFETY PROVISIONS APPLYING TO MORE THAN ONE

TYPE OF LOCAL GOVERNMENT

CHAPTER 362. LAW ENFORCEMENT SERVICES PROVIDED THROUGH

COOPERATION OF MUNICIPALITIES, COUNTIES, AND CERTAIN OTHER LOCAL

GOVERNMENTS

Sec. 362.001. DEFINITIONS. In this chapter:

(1) "Joint airport" means an airport that is operated jointly by

two municipalities and that is situated in two counties.

(2) "Law enforcement officer" means a municipal police officer,

sheriff, deputy sheriff, constable, deputy constable, marshal,

deputy marshal, investigator of a district attorney's, criminal

district attorney's, or county attorney's office, or police

officer of a joint airport who has been commissioned as a peace

officer under the laws of this state.

(3) "Multicounty drug task force" means a mutual aid law

enforcement task force that is established as a multicounty law

enforcement cooperation between counties and municipalities to

enhance multicounty interagency coordination, acquire

intelligence information, and facilitate multicounty

investigations of drug-related crimes.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 210, Sec. 1, eff. May 24,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

556, Sec. 1, eff. September 1, 2005.

Sec. 362.002. LAW ENFORCEMENT ASSISTANCE. (a) A county,

municipality, or joint airport may, by resolution or order of its

governing body, provide for, or authorize its chief

administrative officer, chief of police, or marshal to provide

for, its regularly employed law enforcement officers to assist

another county, municipality, or joint airport. This assistance

may be provided only when the mayor or other officer authorized

to declare a state of civil emergency in the other county,

municipality, or joint airport considers additional law

enforcement officers necessary to protect health, life, and

property in the county, municipality, or joint airport because of

disaster, riot, threat of concealed explosives, or unlawful

assembly characterized by force and violence or the threat of

force and violence by three or more persons acting together or

without lawful authority.

(b) A county, municipality, or joint airport may, by resolution

or order of its governing body, enter into an agreement with a

neighboring municipality, joint airport, or contiguous county to

form a mutual aid law enforcement task force to cooperate in

criminal investigations and law enforcement. Peace officers

employed by counties, municipalities, or joint airports covered

by the agreement have only the additional investigative authority

throughout the region as set forth in the agreement. The

agreement must provide for the compensation of peace officers

involved in the activities of the task force.

(c) A law enforcement officer employed by a county,

municipality, or joint airport that is covered by the agreement

may make an arrest outside the county, municipality, or joint

airport in which the officer is employed but within the area

covered by the agreement. The law enforcement agencies of the

area where the arrest is made shall be notified of the arrest

without delay, and the notified agency shall make available the

notice of the arrest in the same manner as if the arrest were

made by a member of that agency.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 362.003. PROVISIONS RELATING TO LAW ENFORCEMENT OFFICERS.

(a) While a law enforcement officer regularly employed by one

county, municipality, or joint airport is in the service of

another county, municipality, or joint airport according to this

chapter, the officer is a peace officer of the latter county,

municipality, or joint airport and is under the command of the

law enforcement officer who is in charge in that county,

municipality, or joint airport. The officer has all the powers of

a regular law enforcement officer of that county, municipality,

or joint airport as fully as if the officer were in the county,

municipality, or joint airport where regularly employed.

Qualification for office in the territory of regular employment

constitutes qualification for office in the other county,

municipality, or joint airport and no additional oath, bond, or

compensation is needed.

(b) The law enforcement officer who is ordered by the official

designated by the governing body of the county, municipality, or

joint airport to perform police or peace duties outside the

limits of that county, municipality, or joint airport where

regularly employed is entitled to the same wage, salary, pension,

and other compensation and rights, including injury or death

benefits, as if the service were rendered in the county,

municipality, or joint airport of the officer's regular

employment. The officer is also entitled to payment for any

reasonable expenses incurred for travel, food, or lodging while

on duty outside the limits of the territory of the officer's

regular employment.

(c) The county, municipality, or joint airport regularly

employing the law enforcement officer shall pay all wages and

disability payments, pension payments, damages to equipment and

clothing, medical expenses, and travel, food, and lodging

expenses. The county, municipality, or joint airport whose

authorized official requested the services shall reimburse the

original county, municipality, or joint airport after the payment

is made and reimbursement is requested. Each county,

municipality, or joint airport may make these payments and

reimbursements regardless of any provision in its charter or

ordinances to the contrary.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 362.004. MULTICOUNTY DRUG TASK FORCE. (a) A multicounty

drug task force is composed of law enforcement agencies located

in two or more counties in this state. A multicounty drug task

force may be established and operated only after the Department

of Public Safety confirms:

(1) a strategic need for the task force; and

(2) the composition of the task force.

(b) A multicounty drug task force, and any county or

municipality participating in the task force, must comply with

the policies and procedures established for the operation of a

multicounty drug task force by the Department of Public Safety.

Added by Acts 2005, 79th Leg., Ch.

556, Sec. 2, eff. September 1, 2005.



CHAPTER 363. CRIME CONTROL AND PREVENTION DISTRICTS

LOCAL GOVERNMENT CODE

TITLE 11. PUBLIC SAFETY

SUBTITLE C. PUBLIC SAFETY PROVISIONS APPLYING TO MORE THAN ONE

TYPE OF LOCAL GOVERNMENT

CHAPTER 363. CRIME CONTROL AND PREVENTION DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 363.001. SHORT TITLE. This chapter may be cited as the

Crime Control and Prevention District Act.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.002. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of a district.

(2) "Director" means a member of a board.

(3) "District" means a crime control and prevention district

created under this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.003. LIABILITY OF STATE. The state is not obligated

for the support, maintenance, or dissolution of a crime control

district created under this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

SUBCHAPTER B. CREATION OF DISTRICT AND TEMPORARY BOARD

Sec. 363.051. POLITICAL SUBDIVISIONS AUTHORIZED TO CREATE

DISTRICT. (a) The creation of a crime control and prevention

district may be proposed under this chapter by a majority vote of

the governing body of a:

(1) county:

(A) with a population of more than 130,000; or

(B) that:

(i) does not border the United Mexican States;

(ii) is adjacent to a county with a population of 500,000 or

more that borders the United Mexican States; and

(iii) has a population of 5,000 or more; or

(2) municipality that is partially or wholly located in a county

with a population of more than 5,000.

(b) The governing body may create a district composed of all or

part of the political subdivision governed by that body. A

district created by a county may not contain area in more than

one county.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 13.08(a),

eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1101, Sec. 1, eff. June 15, 2007.

Sec. 363.052. TEMPORARY BOARD. (a) Not later than the 60th day

after the date a district is proposed to be created by a

governing body, the governing body shall appoint seven persons

that reside in the proposed district to serve as temporary

directors of the district.

(b) Not later than the 75th day after the date the district is

proposed, the temporary board shall organize. The directors of

the temporary board shall elect one of the directors as presiding

officer of the board not later than the 15th day after the date

of the appointments under Subsection (a).

(c) A temporary director who is not serving as presiding officer

may designate another person to serve in the director's place.

(d) The governing body shall fill a vacancy in the office of a

temporary director in the same manner that it originally filled

the vacant position.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.053. ELECTION REQUIRED. A district proposed by the

governing body may be created and a tax may be authorized only if

the creation and the tax are approved by a majority of the

qualified voters of the proposed district voting at an election

called and held for that purpose.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.054. ELECTION ORDER. (a) After a majority of the

temporary directors of a proposed district have approved a budget

plan and a crime control plan in accordance with Section 363.061,

a majority of the temporary directors may order that a creation

election be held.

(b) An order calling an election under Subsection (a) must

state:

(1) the nature of the election, including the proposition that

is to appear on the ballot;

(2) the date of the election;

(3) the hours during which the polls will be open;

(4) the location of the polling places;

(5) in summary form, the approved budget plan and crime control

plan of the proposed district; and

(6) the proposed rate of the sales and use tax for the district.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.055. SALES TAX: RATE; LIMITATION; MUNICIPAL AUTHORITY.

(a) The proposed rate for the district sales and use tax imposed

under Subchapter B, Chapter 321, Tax Code, or Subchapter B,

Chapter 323, Tax Code, may be only:

(1) one-eighth of one percent;

(2) one-fourth of one percent;

(3) three-eighths of one percent; or

(4) one-half of one percent.

(b) A sales and use tax approved under this chapter may be

charged in addition to any other sales and use tax authorized by

law and is included in computing a combined sales and use tax

rate for purposes of any limitation provided by law on the

maximum combined sales and use tax rate of political

subdivisions.

(c) A municipality that creates a district shall adopt a sales

and use tax under Section 321.108, Tax Code, for financing the

operation of the district.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 13.08(b),

eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1101, Sec. 2, eff. June 15, 2007.

Sec. 363.056. NOTICE OF ELECTION. In addition to the notice

required by Section 4.003(c), Election Code, the temporary

directors of a proposed district shall give notice of an election

to create a district by publishing a substantial copy of the

election order in a newspaper with general circulation in the

proposed district once a week for two consecutive weeks. The

first publication must appear before the 35th day before the date

set for the election.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.057. ELECTION DATE. The election shall be held on the

first uniform election date that occurs after the 34th day after

the date on which the election is ordered.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997. Amended by Acts 2001, 77th Leg., ch. 340, Sec. 4, eff.

Sept. 1, 2001.

Sec. 363.058. BALLOT PROPOSITION. The ballot for an election to

create a district shall be printed to permit voting for or

against the proposition: "The creation of the ________ (name of

the political subdivision proposing to create the district) Crime

Control and Prevention District dedicated to crime reduction

programs and the adoption of a proposed local sales and use tax

at a rate of ______ (rate specified in the election order)."

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.059. CANVASSING RETURNS. (a) Not earlier than the

second day or later than the 13th day after the date of the

election, the temporary board of a proposed district shall meet

and canvass the returns of the election.

(b) If a majority of the votes cast favor the creation of the

district, the temporary board shall issue an order declaring the

district created.

(c) If less than a majority of the votes cast favor the creation

of the district, the temporary board may order another election

on the matter not earlier than the first anniversary of the date

of the preceding election.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.060. DISSOLUTION OF TEMPORARY BOARD. If a district has

not been created under this chapter before the fifth anniversary

of the date a district is proposed by the governing body, the

temporary board is dissolved on that date and a district may not

be created under this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.061. CRIME CONTROL PLAN AND BUDGET PLAN. (a) The

temporary board of a proposed district shall formulate and

approve a two-year crime control plan and a two-year budget plan.

The crime control plan must include:

(1) a detailed list of the crime control and crime prevention

strategies to be supported by the district; and

(2) the method of annually evaluating the effectiveness and

efficiency of individual crime control and crime prevention

strategies.

(b) The budget plan must include:

(1) the amount of money budgeted by the district for each crime

control and crime prevention strategy;

(2) the amount of money budgeted by the district and the

percentage of the total budget of the district for

administration, with individual amounts showing the cost of the

administration that would be conducted by the district and the

cost of administration that would be conducted by private or

public entities;

(3) the estimated amount of money available to the district from

all sources during the ensuing year;

(4) the amount of balances expected at the end of the years for

which the budget is prepared; and

(5) the estimated tax rate that will be required.

(c) The crime control plan and budget plan must be adopted in

the same manner as provided for adoption of a proposed annual

budget under Section 363.204.

(d) The temporary board shall coordinate its efforts with local

law enforcement officials, the local community supervision and

corrections department, and the local juvenile probation

department in developing its crime control plan and budget plan.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.062. FINANCING CREATION OF DISTRICT. (a) Except as

provided by Subsections (b) and (c), the costs of creating a

district by a county to be composed of the whole county shall be

allocated as follows:

(1) the county shall pay 40 percent;

(2) the municipality having the largest population in the county

shall pay 40 percent; and

(3) the municipality having the second largest population in the

county shall pay 20 percent.

(b) The county and the two municipalities may contract for a

division of the costs of creating a district that is different

from the division of costs described by Subsection (a).

(c) If a district is proposed for only a part of the county, the

county shall pay the entire cost of creating the district.

(d) A municipality creating a district shall pay the entire cost

of creating the district.

(e) If a district is created, the district shall reimburse each

political subdivision that paid creation costs for the actual

expenses the subdivision incurred in the creation of the

district.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.063. DONATIONS, GIFTS, AND ENDOWMENTS. On behalf of a

district, the temporary board may accept donations, gifts, and

endowments to be held in trust for any purpose and under any

direction, limitation, or provision prescribed in writing by the

donor that is consistent with this chapter and the proper

management of the district.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

SUBCHAPTER C. DISTRICT ADMINISTRATION

Sec. 363.101. BOARD OF DIRECTORS. (a) A district is governed

by a board of seven directors appointed in the same manner as

provided for the selection of temporary directors under Section

363.052(a).

(b) Board members serve staggered two-year terms that expire

September 1, except that the initial appointees under this

section shall draw lots to determine:

(1) the three directors to serve terms that expire on September

1 of the first year following creation of the district; and

(2) the four directors to serve terms that expire on September 1

of the second year following creation of the district.

(c) Repealed by Acts 1999, 76th Leg., ch. 1219, Sec. 7(a), eff.

Sept. 1, 1999.

(d) A vacancy in the office of director shall be filled for the

unexpired term in the same manner that the vacant position was

originally filled.

(e) A member of the board is not liable for civil damages or

criminal prosecution for any act performed in good faith in the

execution of duties as a board member or for an action taken by

the board.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997. Amended by Acts 1999, 76th Leg., ch. 1219, Sec. 7(a),

eff. Sept. 1, 1999.

Sec. 363.1015. ALTERNATE FORMS OF APPOINTMENT: BOARD OF

DIRECTORS. (a) The governing body of a municipality or county

by resolution may appoint the governing body's membership as the

board of directors of the district.

(b) In a district for which the board is not appointed under

Subsection (a), the governing body of the municipality or county

may create a board by having each member of the governing body

appoint one director to the board, subject to confirmation by the

governing body.

(c) A director appointed under Subsection (b) serves:

(1) at the pleasure of the governing body of the municipality or

county; and

(2) for a term concurrent with the term of the appointing

member.

Added by Acts 1999, 76th Leg., ch. 1219, Sec. 1, eff. Sept. 1,

1999.

Sec. 363.102. FILING OF OFFICER'S BOND. (a) Before assuming

the duties of the office, each director or officer, including a

person designated under Section 363.101(c), must execute a bond

for $5,000 payable to the district, conditioned on the faithful

performance of the person's duties as director or officer.

(b) The bond shall be kept in the permanent records of the

district.

(c) The board may pay for the bonds of the directors or officers

with district funds.

(d) The board and the district may issue or sell bonds

conditioned on the faithful performance of a person's duties as a

director as provided by this section.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.103. OFFICERS. (a) The board shall elect from among

its members a president and vice president. The board shall

appoint a secretary. The secretary need not be a director. The

person who performs the duties of auditor for the political

subdivision shall serve as treasurer for the district.

(b) Each officer of the board serves for a term of one year.

(c) A vacancy in a board office shall be filled for the

unexpired term by the board.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.104. COMPENSATION. A director or officer serves

without compensation, but a director or officer may be reimbursed

for actual expenses incurred in the performance of official

duties. Those expenses must be reported in the district's minute

book or other district record and must be approved by the board.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.105. VOTING REQUIREMENT. A concurrence of a majority

of the members of the board is necessary in matters relating to

the business of a district. A two-thirds majority vote of the

board is required to reject any application for funding available

under this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.106. CONTRACT FOR ADMINISTRATIVE ASSISTANCE. The board

may contract with a public agency or private vendor to assist in

the administration or management of the district or to assist in

the review of applications for funding available under this

chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 363.151. DISTRICT RESPONSIBILITIES; LIMITATIONS ON

EXPENDITURES. (a) The district may finance all the costs of a

crime control and crime prevention program, including the costs

for personnel, administration, expansion, enhancement, and

capital expenditures.

(b) The program may include police and law enforcement related

programs, including:

(1) a multijurisdiction crime analysis center;

(2) mobilized crime analysis units;

(3) countywide crime stoppers telephone lines;

(4) united property-marking programs;

(5) home security inspection programs;

(6) an automated fingerprint analysis center;

(7) an enhanced radio dispatch center;

(8) a computerized criminal history system;

(9) enhanced information systems programs;

(10) a drug and chemical disposal center;

(11) a county crime lab or medical examiner's lab; and

(12) a regional law enforcement training center.

(c) The program may include community-related crime prevention

strategies, including:

(1) block watch programs;

(2) a community crime resistance program;

(3) school-police programs;

(4) senior citizen community safety programs;

(5) senior citizen anticrime networks;

(6) citizen crime-reporting projects;

(7) home alert programs;

(8) a police-community cooperation program;

(9) a radio alert program; and

(10) ride along programs.

(d) The program may include specific treatment and prevention

programs, including:

(1) positive peer group interaction programs;

(2) drug and alcohol awareness programs;

(3) countywide family violence centers;

(4) work incentive programs;

(5) social learning centers;

(6) transitional aid centers and preparole centers;

(7) guided group interaction programs;

(8) social development centers;

(9) street gang intervention centers;

(10) predelinquency intervention centers;

(11) school relations bureaus;

(12) integrated community education systems;

(13) steered straight programs;

(14) probation subsidy programs;

(15) Juvenile Offenders Learn Truth (JOLT) programs;

(16) reformatory visitation programs;

(17) juvenile awareness programs;

(18) shock incarceration;

(19) shock probation;

(20) community restitution programs;

(21) team probation;

(22) electronic monitoring programs;

(23) community improvement programs;

(24) at-home arrest;

(25) victim restitution programs;

(26) additional probation officers; and

(27) additional parole officers.

(e) The program may include court and prosecution services,

including:

(1) court watch programs;

(2) community arbitration and mediation centers;

(3) night prosecutors programs;

(4) automated legal research systems;

(5) an automated court management system;

(6) a criminal court administrator;

(7) an automated court reporting system;

(8) additional district courts that are required by law to give

preference to criminal cases, judges, and staff; and

(9) additional prosecutors and staff.

(f) The program may include additional jails, jailers, guards,

and other necessary staff.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.152. COORDINATION; EVALUATION; GRANTS. (a) The

district shall coordinate its efforts with the local community

justice council in developing its crime control and crime

prevention program.

(b) The district shall fund an annual evaluation program to

study the impact, efficiency, and effectiveness of new or

expanded crime control and crime prevention programs.

(c) The board may seek the assistance of the Office of

State-Federal Relations in identifying and applying for federal

grants for criminal justice programs. The board shall notify the

appropriate council of government of any intent to submit

applications for federal funds and for inclusion in the regional

criminal justice planning process.

(d) The district may apply for and receive grants for criminal

and juvenile justice programs from the criminal justice division

in the governor's office.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.153. GENERAL BOARD POWER OVER FUNDS. The board shall

manage, control, and administer the district funds except as

provided by Section 363.205.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.154. USE OF REVENUE. (a) In a district created by a

county, the board, from the sales and use tax revenue distributed

to the district under Section 323.105, Tax Code, must budget, to

the extent practicable:

(1) not less than 49.75 percent of the revenue to finance

programs for which applications are submitted under Section

363.209(a);

(2) not less than 24.87 percent of the revenue to finance

programs for which applications are submitted under Section

363.209(b); and

(3) not less than 24.87 percent of the revenue to be distributed

under Subsection (b) or (d).

(b) In a district containing more than one municipality, the

funds under Subsection (a)(3) shall be apportioned to the

municipalities of the district based on a formula that averages

the proportionate percentage of:

(1) the population of a municipality to the total population of

the district;

(2) the index crime reported in each municipality in the

district to the total index crime reported in the district; and

(3) the sales tax generated by each municipality to the total

sales tax generated in the district based on the amount collected

during the preceding year.

(c) The regional council of governments of a county shall

compute the formula described by Subsection (b). The regional

council of governments shall provide the population estimates and

the index crime statistics that are required to compute the

formula. The regional council of governments shall provide the

district with a statement of the amounts that the district must

make available to each municipality in a district before the

board adopts the budget and at that time also shall provide the

district with a detailed summary of the computation.

(d) In a district containing only one municipality, the funds

under Subsection (a)(3) shall be apportioned to the municipality.

(e) In a district created by a municipality, the board may spend

the revenue derived from the sales and use tax distributed under

Section 321.108, Tax Code, only for a purpose authorized by

Section 363.151.

(f) The budget distribution described by Subsection (a) or (e)

shall be computed after a county or municipality has been

properly reimbursed for expenses described by Section 363.062.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1101, Sec. 3, eff. June 15, 2007.

Sec. 363.1541. REDUCTION OF TAX RATE FOR CERTAIN DISTRICTS. (a)

This section applies only to a district created by a

municipality that has elected to be added to the territory of a

regional transportation authority under Section 452.6025,

Transportation Code.

(b) The board shall reduce the sales and use tax imposed for the

benefit of the district to the highest rate that will not impair

the imposition of the regional transportation authority's sales

and use tax on or before the effective date of the addition of

the municipality to the authority as determined by the executive

committee of the regional transportation authority under Section

452.6025, Transportation Code.

Added by Acts 2003, 78th Leg., ch. 915, Sec. 4, eff. June 20,

2003.

Sec. 363.155. RULES AND PROCEDURES. (a) A board may adopt

rules governing district-funded programs and the functions of

district staff.

(b) The board may prescribe accounting and control procedures

for the district.

(c) The board is subject to the administrative procedure law,

Chapter 2001, Government Code.

(d) Subsection (c) does not apply to a district that contains

only one municipality.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997. Amended by Acts 1999, 76th Leg., ch. 1219, Sec. 2, eff.

Sept. 1, 1999.

Sec. 363.156. PURCHASING. (a) Except as provided by Subsection

(b), the board may prescribe the method of making purchases and

expenditures by and for the district.

(b) To the extent competitive bidding procedures in Title 8

apply, the board may not enter purchasing contracts that involve

spending more than $25,000 unless the board complies with:

(1) Subchapter C, Chapter 262, if the district was created by a

county; or

(2) Chapter 252, if the district was created by a municipality.

(c) If the political subdivision that created the district has a

purchasing agent authorized by law, that agent shall serve as

purchasing agent for the district.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997. Amended by Acts 2001, 77th Leg., ch. 115, Sec. 6, eff.

Sept. 1, 2001.

Sec. 363.157. PROPERTY TO BE USED IN ADMINISTRATION. The board

may lease or acquire in another manner facilities, equipment, or

other property for the sole purpose of administering the

district.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. July

1, 1997.

Sec. 363.158. REIMBURSEMENT FOR SERVICES. (a) A county or

municipality located entirely outside the boundaries of the

district shall, on request, reimburse a district for the

district's cost of including in a district program a resident of

that county or municipality.

(b) The board may require reimbursement from the state for the

district's cost of including in a district program or facility a

person who is a resident of the state but is not a resident of

the district.

(c) On behalf of the district, the board may contract with a

municipal or county government or with the state or federal

government for the municipal, county, state, or federal

government to reimburse the district for including a person in a

district program.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. July

1, 1997.

Sec. 363.159. SERVICE CONTRACTS. When acting on behalf of the

district, the board may contract with the following entities to

furnish the staff, facilities, equipment, programs, and services

the board considers necessary for the effective operation of the

district:

(1) a municipality, county, special district, or other political

subdivision of the state;

(2) a state or federal agency;

(3) an individual; or

(4) an entity in the private sector.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. July

1, 1997.

Sec. 363.160. DONATIONS, GIFTS, AND ENDOWMENTS. On behalf of

the district, the board may accept donations, gifts, and

endowments to be held in trust for any purpose and under any

direction, limitation, or other provision prescribed in writing

by the donor that is consistent with this chapter and the proper

management of the district.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.161. AUTHORITY TO SUE AND BE SUED. The board may sue

and be sued in the name of the district.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

SUBCHAPTER E. DISTRICT FINANCES

Sec. 363.201. FISCAL YEAR. (a) The board shall establish the

fiscal year for the district, and the district shall operate on

the basis of that year.

(b) The fiscal year may not be changed more than once in a

24-month period.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.202. AUDITS AND DISTRICT RECORDS. (a) The board shall

have an annual audit made of the financial condition of the

district by an independent auditor.

(b) The annual audit and other district records shall be open to

inspection during regular business hours at the principal office

of the district.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.203. ANNUAL BUDGET PROPOSAL. (a) The board shall

propose an annual budget based on the apportionment described by

Section 363.154. The board shall consider the applications for

program funding in preparing the proposed budget.

(b) The proposed budget must contain a complete financial

statement, including a statement of:

(1) the outstanding obligations of the district;

(2) the amount of cash on hand to the credit of each fund of the

district;

(3) the amount of money received by the district from all

sources during the previous year;

(4) the estimated amount of money available to the district from

all sources during the current fiscal year;

(5) the amount of money needed to fund programs approved for

funding by the board;

(6) the amount of money requested for programs that were not

approved for funding by the board;

(7) the tax rate for the next fiscal year;

(8) the amount of the balances expected at the end of the year

in which the budget is being prepared; and

(9) the estimated amount of revenues and balances available to

cover the proposed budget.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.204. ADOPTION OF BUDGET BY BOARD. (a) Not later than

the 100th day before the date each fiscal year begins, the board

shall hold a public hearing on the proposed annual budget.

(b) The board shall publish notice of the hearing in a newspaper

with general circulation in the district not later than the 10th

day before the date of the hearing.

(c) Any resident of the district is entitled to be present and

participate at the hearing.

(d) Not later than the 80th day before the date each fiscal year

begins, the board shall adopt a budget. The board may make any

changes in the proposed budget that in its judgment the interests

of the taxpayers demand.

(e) Not later than the 10th day after the date the budget is

adopted, the board shall submit the budget to the governing body

of the political subdivision that created the district.

(f) The board by rule may adopt procedures for adopting a budget

different from the procedures outlined in this subchapter, but

the board must hold public hearings relating to the budget.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.205. APPROVAL OF BUDGET BY GOVERNING BODY OF CREATING

POLITICAL SUBDIVISION. (a) Not later than the 45th day before

the date each fiscal year begins, the governing body of the

political subdivision that created the district shall hold a

public hearing on the budget adopted by the board and submitted

to the governing body.

(b) The governing body must publish notice of the hearing in a

newspaper with general circulation in the district not later than

the 10th day before the date of the hearing.

(c) Any resident of the district is entitled to be present and

to participate at the hearing.

(d) Not later than the 30th day before the date the fiscal year

begins, the governing body shall approve or reject the budget

submitted by the board. The governing body may not amend the

budget.

(e) If the governing body rejects the budget submitted by the

board, the governing body and the board shall meet and together

amend and approve the budget before the beginning of the fiscal

year.

(f) The budget may be amended after the beginning of the fiscal

year on approval by the board and the governing body.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.206. LIMITATIONS ON EXPENDITURES AND INVESTMENTS. (a)

Money may be spent only for an expense included in the annual

budget or an amendment to it.

(b) A district may not incur a debt payable from revenues of the

district other than the revenues on hand or to be on hand in the

current or immediately following fiscal year of the district.

(c) The board may not invest district funds in funds or

securities other than:

(1) bonds of the United States;

(2) certificates of indebtedness issued by the United States

secretary of the treasury;

(3) bonds of this state or a county, municipality, or school

district of this state;

(4) shares or share accounts of savings and loan associations

organized under the laws of this state or federal savings and

loan associations domiciled in this state, if the shares or share

accounts are insured by the Federal Deposit Insurance

Corporation; or

(5) investments specified by Chapter 2256, Government Code.

(d) Subsection (b) does not apply to an expenditure related to,

or an obligation issued or incurred in connection with, the

financing of the construction or equipping of police facilities.

Funds received by a municipality or other political subdivision

of the state from a district for the financing of construction or

equipping of police facilities may be used by the municipality or

other political subdivision to secure the payment of bonds or

other obligations issued by the municipality or other political

subdivision to finance the construction or equipping of

facilities described in Subsection (e), notwithstanding any law

to the contrary.

(e) For purposes of this chapter, "police facility" means a

police station or substation, police storefront, municipal court,

jail, or minimum security facility.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997. Amended by Acts 1999, 76th Leg., ch. 1219, Sec. 3, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 8.105, eff.

Sept. 1, 2001.

Sec. 363.207. ACCOUNT OF DISBURSEMENTS OF DISTRICT. Not later

than the 60th day after the last day of each fiscal year, an

administrator shall prepare for the board a sworn statement of

the amount of money that belongs to the district and an account

of the disbursements of that money.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.208. DEPOSIT OF FUNDS. (a) The board shall deposit

district funds in a special account in the treasury of the

political subdivision that created the district.

(b) District funds, other than those invested as provided by

Section 363.206(c), shall be deposited as received in the

treasury of the political subdivision and must remain on deposit.

(c) The board shall reimburse the political subdivision for any

costs, other than personnel costs, the political subdivision

incurs for performing the duties under this section.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.209. APPLICATIONS FOR PROGRAM FUNDING. (a) An officer

of the political subdivision that created the district or the

head of a department of that political subdivision may, with the

consent of the political subdivision, apply to the board for

funding of a program as described by Section 363.151.

(b) If the district was created by a county, the chief

administrative officer of a municipality that is completely or

partly located within the district may, with the consent of the

governing body of the municipality, apply to the board for

funding of a program as described by Section 363.151.

(c) An application under this section must be submitted not

later than the 140th day before the date the fiscal year begins,

unless an exception has been adopted by rule.

(d) The board by rule may adopt application procedures.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.210. BONDS PROHIBITED. The board may not issue or sell

general obligation bonds, revenue bonds, or refunding bonds.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

SUBCHAPTER F. REFERENDUM ON CONTINUATION OR DISSOLUTION OF

DISTRICT

Sec. 363.251. REFERENDUM AUTHORIZED. (a) The board may hold a

referendum on the question of whether to:

(1) continue the district; or

(2) dissolve the district.

(b) A board may order a referendum authorized by this subchapter

on its own motion by a majority vote of its members.

(c) The board shall order a referendum authorized by this

subchapter:

(1) on presentation of a petition that requests continuation or

dissolution of the district and complies with the requirements of

Sections 363.252-363.256; or

(2) if a majority of the governing body of the political

subdivision that created the district by resolution requests a

referendum on continuation or dissolution after notice and a

public hearing on the matter.

(d) The board may not hold a referendum under this subchapter

earlier than the fourth anniversary of the date the district was

created or earlier than the third anniversary of the date of the

last continuation or dissolution referendum.

(e) For a continuation referendum, the ballot shall be printed

to permit voting for or against the proposition: "Whether the

____________ (name of the political subdivision that created the

district) Crime Control and Prevention District should be

continued and the crime control and prevention district sales and

use tax should be continued."

(f) For a dissolution referendum, the ballot shall be printed to

permit voting for or against the proposition: "Whether the

____________ (name of the political subdivision that created the

district) Crime Control and Prevention District should be

dissolved and the crime control and prevention district sales and

use tax should be abolished."

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997. Amended by Acts 1999, 76th Leg., ch. 1219, Sec. 4, eff.

Sept. 1, 1999.

Sec. 363.2515. CONTINUATION OF DISTRICT: CERTAIN POLITICAL

SUBDIVISIONS. (a) The board or the commissioners court of the

county or governing body of the municipality that created the

district may specify the number of years for which a district

should be continued.

(b) A district may be continued under Subsection (a) only for 5,

10, 15, or 20 years.

(c) For a continuation referendum under this section, the ballot

shall be printed to permit voting for or against the proposition:

"Whether the _________ Crime Control and Prevention District

should be continued for _______ years and the crime control and

prevention district sales tax should be continued for __________

years."

Added by Acts 1999, 76th Leg., ch. 1219, Sec. 5, eff. Sept. 1,

1999.

Sec. 363.252. APPLICATION FOR PETITION. (a) On written

application of 10 or more registered voters of the district, the

clerk of the political subdivision that created the district

shall issue to the applicants a petition to be circulated among

registered voters for their signatures.

(b) To be valid, an application for a petition to continue the

district must contain:

(1) the following heading: "Application for a Petition for a

Local Option Referendum to Continue the Crime Control and

Prevention District and to Continue the Crime Control and

Prevention District Sales and Use Tax";

(2) the following statement of the issue to be voted on:

"Whether the ____________ (name of the political subdivision that

created the district) Crime Control and Prevention District

should be continued and the crime control and prevention district

sales and use tax should be continued";

(3) the following statement immediately above the signatures of

the applicants: "It is the purpose and intent of the applicants

whose signatures appear below that the crime control and

prevention district be continued and the crime control and

prevention district sales and use tax in ____________ (name of

the political subdivision that created the district) be

continued"; and

(4) the printed name, signature, residence address, and voter

registration certificate number of each applicant.

(c) To be valid, an application for a petition to dissolve the

district must contain:

(1) the following heading: "Application for a Petition for a

Local Option Referendum to Dissolve the Crime Control and

Prevention District and to Abolish the Crime Control and

Prevention District Sales and Use Tax";

(2) the following statement of the issue to be voted on:

"Whether the ____________ (name of the political subdivision that

created the district) Crime Control and Prevention District

should be dissolved and the crime control and prevention district

sales and use tax should be abolished";

(3) the following statement immediately above the signatures of

the applicants: "It is the purpose and intent of the applicants

whose signatures appear below that the crime control and

prevention district be dissolved and the crime control and

prevention district sales and use tax in ____________ (name of

the political subdivision that created the district) be

abolished"; and

(4) the printed name, signature, residence address, and voter

registration certificate number of each applicant.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.253. PETITION. (a) To be valid, a petition for a

referendum to continue a district must contain:

(1) the following heading: "Petition for a Local Option

Referendum to Continue the ____________ (name of the political

subdivision that created the district) Crime Control and

Prevention District and to Continue the Crime Control and

Prevention District Sales and Use Tax";

(2) a statement of the issue to be voted on in the same words

used in the application;

(3) the following statement immediately above the signatures of

the petitioners: "It is the purpose and intent of the petitioners

whose signatures appear below that the crime control and

prevention district be continued and the crime control and

prevention district sales and use tax in ____________ (name of

the political subdivision that created the district) be

continued";

(4) lines and spaces for the names, signatures, residence

addresses, and voter registration certificate numbers of the

petitioners; and

(5) the date of issuance, the serial number, and the seal of the

clerk of the political subdivision on each page.

(b) To be valid, a petition for a referendum to dissolve a

district must contain:

(1) the following heading: "Petition for a Local Option

Referendum to Dissolve the ____________ (name of the political

subdivision that created the district) Crime Control and

Prevention District and to Abolish the Crime Control and

Prevention District Sales and Use Tax";

(2) a statement of the issue to be voted on in the same words

used in the application;

(3) the following statement immediately above the signatures of

the petitioners: "It is the purpose and intent of the petitioners

whose signatures appear below that the crime control and

prevention district be dissolved and the crime control and

prevention district sales and use tax in ____________ (name of

the political subdivision that created the district) be

abolished";

(4) lines and spaces for the names, signatures, residence

addresses, and voter registration certificate numbers of the

petitioners; and

(5) the date of issuance, the serial number, and the seal of the

clerk of the political subdivision on each page.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.254. COPIES OF APPLICATION AND PETITION. The clerk of

the political subdivision shall keep an application and a copy of

the petition in the files of the clerk's office. The clerk shall

issue to the applicants as many copies as they request.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.255. FILING OF PETITION. To form the basis for the

ordering of a referendum, the petition must:

(1) be filed with the clerk of the political subdivision not

later than the 60th day after the date of its issuance; and

(2) contain at least a number of signatures of registered voters

of the political subdivision equal to five percent of the number

of votes cast in the political subdivision for all candidates for

governor in the most recent gubernatorial general election.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.256. REVIEW BY CLERK. (a) The clerk of the political

subdivision shall, on the request of any person, check each name

on a petition to determine whether the signer is a registered

voter of the district. A person requesting verification by the

clerk shall pay the clerk a sum equal to 20 cents for each name

before the verification begins.

(b) The clerk may not count a signature if the clerk has a

reason to believe that:

(1) it is not the actual signature of the purported signer;

(2) the voter registration certificate number is not correct;

(3) it is a duplication either of a name or of handwriting used

in any other signature on the petition;

(4) the residence address of the signer is not correct; or

(5) the name of the voter is not signed exactly as it appears on

the official copy of the current list of registered voters for

the voting year in which the petition is issued.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.257. CERTIFICATION. Not later than the 40th day after

the date a petition is filed, excluding Saturdays, Sundays, and

legal holidays, the clerk of the political subdivision shall

certify to the board the number of registered voters signing the

petition.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.258. ELECTION ORDER. (a) The board shall record on

its minutes the date the petition is filed and the date it is

certified by the clerk.

(b) If the petition contains the required number of signatures

and is in proper order, the board shall, at its next regular

session after the certification by the clerk, order a referendum

to be held at the regular polling place in each election precinct

in the political subdivision on the next uniform election date

authorized by Section 41.001(a), Election Code, that occurs at

least 20 days after the date of the order.

(c) The board shall state in the order the proposition to be

voted on in the referendum. The order is prima facie evidence of

compliance with all provisions necessary to give it validity.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.259. APPLICABILITY OF ELECTION CODE. A referendum

authorized by this subchapter shall be held and the returns shall

be prepared and canvassed in conformity with the Election Code.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.260. RESULTS OF REFERENDUM. (a) If less than a

majority of the votes cast in a continuation referendum are for

the continuation of a district or if a majority of the votes cast

in a dissolution referendum are for dissolution of the district:

(1) the board shall certify that fact to the secretary of state

not later than the 10th day after the date of the canvass of the

returns; and

(2) the district is dissolved and ceases to operate on the

earlier of:

(A) the last day of the district's fiscal year; or

(B) the 180th day after the date that the continuation or

dissolution referendum is held.

(b) If a majority of the votes cast in a continuation referendum

are for the continuation of the district or if less than a

majority of the votes cast in a dissolution referendum are for

dissolution of the district, another referendum may not be held

except as authorized by Section 363.251.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997. Amended by Acts 1999, 76th Leg., ch. 1219, Sec. 6, eff.

Sept. 1, 1999.

Sec. 363.261. ELECTION CONTEST. Not later than the 30th day

after the date the result of a referendum is declared, any

qualified voter of the district may contest the election by

filing a petition in a district court located in the district.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Sec. 363.262. EFFECTIVE DATE OF TAX CHANGE. (a) If less than a

majority of the votes cast in a continuation referendum are for

the continuation of the district or if a majority of the votes

cast in a dissolution referendum are for dissolution of the

district, the board shall notify the comptroller in writing of

the results of the referendum not later than the 10th day after

the date the referendum returns are canvassed.

(b) If the district is to be dissolved as a result of the

referendum, the abolition of the local crime control sales and

use tax takes effect on the first day of the first calendar

quarter that occurs after the expiration of the first complete

calendar quarter that occurs after the comptroller receives a

notice of the results of the continuation or dissolution

referendum.

(c) If the comptroller determines that an effective date

provided by Subsection (b) will occur before the comptroller can

reasonably take the action required to implement abolition of the

tax, the comptroller may extend the effective date until the

final day of the succeeding calendar quarter.

Added by Acts 2001, 77th Leg., ch. 1263, Sec. 4, eff. Sept. 1,

2001.

SUBCHAPTER G. DISTRICT DISSOLUTION

Sec. 363.301. TIME FOR DISSOLUTION OF DISTRICT. (a) The

district is dissolved on the first uniform election date that

occurs after the fifth anniversary of the date the district began

to levy taxes for district purposes if the district has not held

a continuation or dissolution referendum.

(b) The district is dissolved on the first uniform election date

that occurs after the fifth anniversary of the date of the most

recent continuation or dissolution referendum.

(c) Subsection (b) does not apply to a district that is

continued under Section 363.2515, and that district is dissolved

at the end of the period for which it was continued.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 13.08(e),

eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1420, Sec. 1, eff. June 19, 2009.

Sec. 363.302. DISSOLUTION OF DISTRICT. (a) On the date that

the district is dissolved, the district shall convey or transfer,

as provided by Subsection (h):

(1) title to land, buildings, real and tangible improvements,

and equipment owned by the district;

(2) operating funds and reserves for operating expenses and

funds that have been budgeted by the district for the remainder

of the fiscal year in which the district is dissolved to support

crime control activities and programs for residents of the

political subdivision that created the district;

(3) taxes levied by the district during the current year for

crime control purposes;

(4) funds established for payment of indebtedness assumed by the

district; and

(5) any accumulated employee retirement funds.

(b) After the date the district is dissolved, the district may

not impose taxes for district purposes or for providing crime

control activities and programs for the residents of the

district.

(c) If on the date that the district is dissolved the district

has outstanding short-term or long-term liabilities, the board

shall, not later than the 30th day after the date of the

dissolution, adopt a resolution certifying each outstanding

short-term and long-term liability. The political subdivision

that created the district shall assume the outstanding short-term

and long-term liabilities. The political subdivision shall

collect the sales and use tax under Section 321.108 or 323.105,

Tax Code, for the remainder of the calendar year and may by

resolution of its governing body continue to collect the tax for

an additional calendar year if the revenue from the tax is needed

to retire liabilities of the district that were assumed by the

political subdivision. The governing body shall notify the

comptroller of this continuation not later than the 60th day

before the date the tax would otherwise expire. Any tax

collected after the liabilities have been retired shall be

transferred or conveyed as provided by Subsection (a).

(d) The district and the board may continue to operate for a

period not to exceed two months after carrying out the

responsibilities required by Subsections (a) and (c). The board

and the district are continued in effect for the purpose of

satisfying these responsibilities.

(e) If the board and the district are continued in effect under

Subsection (d), the board and district are dissolved entirely on

the first day of the month following the month in which the board

issues an order certifying to the secretary of state that no

responsibilities of Subsections (a) and (c) are left unsatisfied.

(f) A district or board that continues to operate under

Subsection (d) may not incur any new liabilities without the

approval of the governing body of the political subdivision that

created the district. Not later than the 60th day after the date

of the dissolution referendum, the governing body shall review

the outstanding liabilities of the district and set a specific

date by which the political subdivision must retire the

district's outstanding liabilities.

(g) On the date that the district is dissolved, district-funded

programs, including additional courts, shall immediately

terminate and district-funded personnel, except personnel

required to retire the responsibilities of the district, are

terminated.

(h) In a district created by a county, the board shall convey or

transfer the value of the items described by Subsection (a)

following the apportionment formula described by Section

363.154(a). In a district created by a municipality, the board

shall convey or transfer the value of the items described by

Subsection (a) to the municipality.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.03(a), eff. Sept.

1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1101, Sec. 4, eff. June 15, 2007.



CHAPTER 370. MISCELLANEOUS PROVISIONS RELATING TO MUNICIPAL AND COUNTY HEALTH AND PUBLIC SAFETY

LOCAL GOVERNMENT CODE

TITLE 11. PUBLIC SAFETY

SUBTITLE C. PUBLIC SAFETY PROVISIONS APPLYING TO MORE THAN ONE

TYPE OF LOCAL GOVERNMENT

CHAPTER 370. MISCELLANEOUS PROVISIONS RELATING TO MUNICIPAL AND

COUNTY HEALTH AND PUBLIC SAFETY

Sec. 370.001. HEALTH CONTRACTS IN BORDER MUNICIPALITIES OR

COUNTIES. The governing body of a municipality or county that

has a boundary that is contiguous with the border between this

state and the Republic of Mexico may contract with a border

municipality or state in the Republic of Mexico to provide or

receive health services.

Added by Acts 1991, 72nd Leg., ch. 769, Sec. 1, eff. Aug. 26,

1991.

Sec. 370.002. REVIEW OF JUVENILE CURFEW ORDER OR ORDINANCE. (a)

Before the third anniversary of the date of adoption of a

juvenile curfew ordinance by a general-law municipality or a

home-rule municipality or an order of a county commissioners

court, and every third year thereafter, the governing body of the

general-law municipality or home-rule municipality or the

commissioners court of the county shall:

(1) review the ordinance or order's effects on the community and

on problems the ordinance or order was intended to remedy;

(2) conduct public hearings on the need to continue the

ordinance or order; and

(3) abolish, continue, or modify the ordinance or order.

(b) Failure to act in accordance with Subsections (a)(1)-(3)

shall cause the ordinance or order to expire.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 96, eff. May 31,

1995.

Sec. 370.003. MUNICIPAL OR COUNTY POLICY REGARDING ENFORCEMENT

OF DRUG LAWS. The governing body of a municipality, the

commissioners court of a county, or a sheriff, municipal police

department, municipal attorney, county attorney, district

attorney, or criminal district attorney may not adopt a policy

under which the entity will not fully enforce laws relating to

drugs, including Chapters 481 and 483, Health and Safety Code,

and federal law.

Added by Acts 1997, 75th Leg., ch. 971, Sec. 1, eff. Sept. 1,

1997.

Sec. 370.004. NOTICE OF DAMAGED FENCE. (a) A peace officer

employed by a political subdivision of this state who

investigates or responds to an incident in which a motor vehicle

damages a fence shall, if the peace officer reasonably believes

that the fence is intended to contain livestock or other animals:

(1) immediately determine the owner of the land on which the

damaged fence is located; and

(2) notify the owner of the type and extent of the damage, if

the owner has registered with the political subdivision in

accordance with Subsection (c).

(b) A peace officer is not liable to an owner of land or any

other person for damage resulting from the peace officer's

failure to notify the owner under Subsection (a).

(c) A landowner must provide an agency or department of a

political subdivision that employs peace officers with the

following information if the landowner would like a peace officer

of that agency or department to notify the landowner of damage

under Subsection (a):

(1) the landowner's name, address, and telephone number; and

(2) the location and a description of the landowner's property.

Added by Acts 2007, 80th Leg., R.S., Ch.

330, Sec. 2, eff. September 1, 2007.






TITLE 12. PLANNING AND DEVELOPMENT

CHAPTER 371. MUNICIPAL PLANNING AND GROWTH

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE A. MUNICIPAL PLANNING AND DEVELOPMENT

CHAPTER 371. MUNICIPAL PLANNING AND GROWTH

SUBCHAPTER A. PROMOTIONAL ADVERTISING BY POPULOUS MUNICIPALITIES

Sec. 371.001. AUTHORITY TO APPROPRIATE; CREATION OF BOARD. (a)

The governing body of a municipality with a population of 900,000

or less may appropriate from its general fund an amount not to

exceed one percent of the general fund budget for that year for

the purpose of advertising the municipality and promoting its

growth and development.

(b) Before the governing body may spend money appropriated under

this section, the governing body shall create a citizens'

advisory board in accordance with this subchapter. The governing

body may give the board the name Municipal Board of Development

or another name.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 102, eff. Sept. 1,

1991.

Sec. 371.002. COMPOSITION OF BOARD. (a) The governing body of

the municipality shall appoint five members to the board.

(b) A board member serves two-year terms and may not receive

compensation for service on the board. A board member serves only

in an advisory capacity and is not a public officer or agent of

the municipality.

(c) A member's service on the board does not invalidate a

contract with the municipality in which the member has an

interest.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 371.003. DUTIES OF BOARD. (a) The board shall:

(1) investigate various methods of advertising and promoting the

municipality; and

(2) recommend to the governing body of the municipality:

(A) the best method of spending available funds for

advertisement and promotion; and

(B) the amount to be appropriated in the next budget of the

municipality for advertisement and promotion.

(b) A recommendation of the board is not binding on the

governing body of the municipality. The governing body shall

determine the methods of advertising and promotion to be used

and, subject to this subchapter, the amount to be appropriated.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 371.004. MANAGEMENT OF BOARD. To carry out this

subchapter, the governing body of the municipality may appoint a

person to manage the promotion, development, tourism, and

convention activities of the municipality or may designate an

official of the municipality to perform that function. The person

appointed or designated shall serve ex officio as secretary of

the board created for the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 371.005. CUMULATIVE EFFECT. This subchapter is cumulative

of powers that a municipality obtains under its charter and does

not impair such a power.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. APPROPRIATIONS FOR PROMOTIONAL ADVERTISING BY

GENERAL-LAW MUNICIPALITIES

Sec. 371.021. APPROPRIATION OF FUNDS FOR ADVERTISING. (a) The

governing body of a general-law municipality may appropriate from

its general fund an amount not to exceed five cents per $100

assessed valuation for the purpose of advertising the

municipality and promoting its growth and development.

(b) Before the governing body may appropriate money under this

section, a majority of voters voting in an election on the issue

must approve the authority of the governing body to make

appropriations under this section not to exceed the limit imposed

by Subsection (a).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. JOINT MUNICIPAL PLANNING

Sec. 371.041. PLANNING; FUNDING. A municipality may compile

statistics, conduct studies, and formulate plans related to

future growth and development of the municipality. The

municipality must pass an ordinance authorizing the expenditure

of funds for those purposes before making the expenditures.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 371.042. CREATION OF JOINT PLANNING COMMISSION. (a) If

the area in which a municipality may exercise zoning authority is

adjacent to any area in which one or more other municipalities

may exercise zoning authority, the municipality may participate

in a joint planning commission with one or more of the other

municipalities. To participate in a joint planning commission, a

municipality must adopt the provisions of this subchapter.

(b) The governing bodies of each municipality participating in a

joint planning commission shall appoint an equal number of

representatives to the planning commission.

(c) The planning commission shall meet and determine the area

under its jurisdiction, describe the area by metes and bounds in

writing and on a map, and file a copy of the description with the

county clerk of the county in which the municipalities are

located.

(d) A municipality participating in the planning commission may

contribute to or spend public funds for the commission to achieve

the purposes of the commission.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 371.043. MASTER PLAN; OTHER DUTIES. (a) A joint planning

commission shall prepare an organized master plan for the orderly

growth of the area under the jurisdiction of the commission. In

addition to other provisions, the plan must include:

(1) highway design;

(2) street and park layout; and

(3) designation of areas for the location of schools,

residences, business and commerce, industry, and water

reservoirs.

(b) For a master plan to be effective, each municipality in the

area must approve the plan.

(c) To prepare the master plan, a joint planning commission may:

(1) employ engineers, clerks, secretaries, and other

administrative and field personnel; and

(2) make aerial photographs, land surveys, and topography

studies.

(d) A joint planning commission shall:

(1) keep a complete record of all of its expenditures, meetings,

activities, and plans;

(2) submit to each municipality participating in the commission

regular reports stating the commission's income, expenditures,

accounts, and progress; and

(3) prepare and submit to each municipality participating in the

commission an annual audit of expenditures, accounts, and funds

under the supervision of the commission.

(e) A joint planning commission shall make any report, account,

or record requested by ordinance or resolution by a municipality

participating in the commission. Additionally, the commission

shall perform any other duty requested by ordinance or resolution

by a municipality if the duty is not inconsistent with the

purposes of this subchapter and the request is approved by a

majority of the governing bodies of the municipalities

participating in the commission.

(f) Any duty imposed on or power granted to a joint planning

commission under this section must be approved by ordinance by

each municipality participating in the commission.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 371.044. OPEN MEETINGS AND RECORDS. Meetings of a joint

planning commission are open to the public. Records, minutes,

books, and accounts of the commission are subject to public

inspection.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 371.045. CUMULATIVE EFFECT. Authority under this

subchapter is cumulative of other authority that a municipality

has to expend public funds from the municipal treasury for the

purposes of municipal planning and does not limit that other

authority.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 372. IMPROVEMENT DISTRICTS IN MUNICIPALITIES AND COUNTIES

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE A. MUNICIPAL PLANNING AND DEVELOPMENT

CHAPTER 372. IMPROVEMENT DISTRICTS IN MUNICIPALITIES AND COUNTIES

SUBCHAPTER A. PUBLIC IMPROVEMENT DISTRICTS

Sec. 372.001. SHORT TITLE. This subchapter may be cited as the

Public Improvement District Assessment Act.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 372.0015. DEFINITION. In this subchapter,

"extraterritorial jurisdiction" means extraterritorial

jurisdiction as determined under Chapter 42.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 76(b), eff. Aug. 28,

1989.

Sec. 372.002. EXERCISE OF POWERS. Powers granted under this

subchapter may be exercised by a municipality or county in which

the governing body of the municipality or county initiates or

receives a petition requesting the establishment of a public

improvement district. A petition must comply with the

requirements of Section 372.005.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1341, Sec. 2, eff. June 16,

2001.

Sec. 372.003. AUTHORIZED IMPROVEMENTS. (a) If the governing

body of a municipality or county finds that it promotes the

interests of the municipality or county, the governing body may

undertake an improvement project that confers a special benefit

on a definable part of the municipality or county or the

municipality's extraterritorial jurisdiction. A project may be

undertaken in the municipality or county or the municipality's

extraterritorial jurisdiction.

(b) A public improvement project may include:

(1) landscaping;

(2) erection of fountains, distinctive lighting, and signs;

(3) acquiring, constructing, improving, widening, narrowing,

closing, or rerouting of sidewalks or of streets, any other

roadways, or their rights-of-way;

(4) construction or improvement of pedestrian malls;

(5) acquisition and installation of pieces of art;

(6) acquisition, construction, or improvement of libraries;

(7) acquisition, construction, or improvement of off-street

parking facilities;

(8) acquisition, construction, improvement, or rerouting of mass

transportation facilities;

(9) acquisition, construction, or improvement of water,

wastewater, or drainage facilities or improvements;

(10) the establishment or improvement of parks;

(11) projects similar to those listed in Subdivisions (1)-(10);

(12) acquisition, by purchase or otherwise, of real property in

connection with an authorized improvement;

(13) special supplemental services for improvement and promotion

of the district, including services relating to advertising,

promotion, health and sanitation, water and wastewater, public

safety, security, business recruitment, development, recreation,

and cultural enhancement;

(14) payment of expenses incurred in the establishment,

administration, and operation of the district; and

(15) the development, rehabilitation, or expansion of affordable

housing.

(c) A public improvement project may be limited to the provision

of the services described by Subsection (b)(13).

(d) A county may establish a public improvement district unless

within 30 days of a county's action to approve such a district, a

home rule municipality objects to its establishment within the

municipality's corporate limits or extraterritorial jurisdiction.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 76(c), eff. Aug. 28,

1989; Acts 2001, 77th Leg., ch. 1341, Sec. 3, eff. June 16, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

340, Sec. 1, eff. June 19, 2009.

Sec. 372.004. COMBINED IMPROVEMENTS. An improvement project may

consist of an improvement on more than one street or of more than

one type of improvement. A project described by this section may

be included in one proceeding and financed as one improvement

project.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 76(d), eff. Aug. 28,

1989.

Sec. 372.005. PETITION. (a) A petition for the establishment

of a public improvement district must state:

(1) the general nature of the proposed improvement;

(2) the estimated cost of the improvement;

(3) the boundaries of the proposed assessment district;

(4) the proposed method of assessment, which may specify

included or excluded classes of assessable property;

(5) the proposed apportionment of cost between the public

improvement district and the municipality or county as a whole;

(6) whether the management of the district is to be by the

municipality or county, the private sector, or a partnership

between the municipality or county and the private sector;

(7) that the persons signing the petition request or concur with

the establishment of the district; and

(8) that an advisory body may be established to develop and

recommend an improvement plan to the governing body of the

municipality or county.

(b) The petition is sufficient if signed by:

(1) owners of taxable real property representing more than 50

percent of the appraised value of taxable real property liable

for assessment under the proposal, as determined by the current

roll of the appraisal district in which the property is located;

and

(2) record owners of real property liable for assessment under

the proposal who:

(A) constitute more than 50 percent of all record owners of

property that is liable for assessment under the proposal; or

(B) own taxable real property that constitutes more than 50

percent of the area of all taxable real property that is liable

for assessment under the proposal.

(c) The petition may be filed with the municipal secretary or

other officer performing the functions of the municipal

secretary.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 76(e), eff. Aug. 28,

1989; Acts 2001, 77th Leg., ch. 1341, Sec. 4, eff. June 16, 2001.

Sec. 372.006. FINDINGS. If a petition that complies with this

subchapter is filed, the governing body of the municipality or

county may make findings by resolution as to the advisability of

the proposed improvement, its estimated cost, the method of

assessment, and the apportionment of cost between the proposed

improvement district and the municipality or county as a whole.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1341, Sec. 5, eff. June 16,

2001.

Sec. 372.007. FEASIBILITY REPORT. (a) Before holding the

hearing required by Section 372.009, the governing body of the

municipality may use the services of municipal employees, the

governing body of the county may use the services of county

employees, or the governing body of the municipality or county

may employ consultants to prepare a report to determine whether

an improvement should be made as proposed by petition or

otherwise or whether the improvement should be made in

combination with other improvements authorized under this

subchapter. The governing body may also require that a

preliminary estimate of the cost of the improvement or

combination of improvements be made.

(b) For the purpose of determining the feasibility and

desirability of an improvement district, the governing body may

take other preliminary steps before the hearing required by

Section 372.009, before establishing a public improvement

district, or before entering into a contract.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1341, Sec. 6, eff. June 16,

2001.

Sec. 372.008. ADVISORY BODY. (a) After receiving a petition

that complies with Section 372.005, the governing body of the

municipality or county may appoint an advisory body with the

responsibility of developing and recommending an improvement plan

to the governing body.

(b) The composition of the advisory body must include:

(1) owners of taxable real property representing more than 50

percent of the appraised value of taxable real property liable

for assessment under the proposal, as determined by the current

roll of the appraisal district in which the property is located;

and

(2) record owners of real property liable for assessment under

the proposal who:

(A) constitute more than 50 percent of all record owners of

property that is liable for assessment under the proposal; or

(B) own taxable real property that constitutes more than 50

percent of the area of all taxable real property that is liable

for assessment under the proposal.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1341, Sec. 7, eff. June 16,

2001.

Sec. 372.009. HEARING. (a) A public improvement district may

be established and improvements provided by the district may be

financed under this subchapter only after the governing body of

the municipality or county holds a public hearing on the

advisability of the improvement.

(b) The hearing may be adjourned from time to time until the

governing body makes findings by resolution as to:

(1) the advisability of the improvement;

(2) the nature of the improvement;

(3) the estimated cost of the improvement;

(4) the boundaries of the public improvement district;

(5) the method of assessment; and

(6) the apportionment of costs between the district and the

municipality or county as a whole.

(c) Notice of the hearing must be given in a newspaper of

general circulation in the municipality or county. If any part of

the improvement district is to be located in the municipality's

extraterritorial jurisdiction or if any part of the improvements

is to be undertaken in the municipality's extraterritorial

jurisdiction, the notice must also be given in a newspaper of

general circulation in the part of the extraterritorial

jurisdiction in which the district is to be located or in which

the improvements are to be undertaken. The final publication of

notice must be made before the 15th day before the date of the

hearing. The notice must state:

(1) the time and place of the hearing;

(2) the general nature of the proposed improvement;

(3) the estimated cost of the improvement;

(4) the boundaries of the proposed assessment district;

(5) the proposed method of assessment; and

(6) the proposed apportionment of cost between the improvement

district and the municipality or county as a whole.

(d) Written notice containing the information required by

Subsection (c) must be mailed before the 15th day before the date

of the hearing. The notice must be addressed to "Property Owner"

and mailed to the current address of the owner, as reflected on

tax rolls, of property subject to assessment under the proposed

public improvement district.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 76(f), eff. Aug. 28,

1989; Acts 2001, 77th Leg., ch. 1341, Sec. 8, eff. June 16, 2001.

Sec. 372.010. IMPROVEMENT ORDER. (a) During the six-month

period after the date of the final adjournment of the hearing

under Section 372.009, the governing body of the municipality or

county may authorize an improvement district if, by majority vote

of all members of the governing body, the members adopt a

resolution authorizing the district in accordance with its

finding as to the advisability of the improvement.

(b) An authorization takes effect when it has been published one

time in a newspaper of general circulation in the municipality or

county. If any part of the improvement district is located in the

municipality's extraterritorial jurisdiction or if any part of

the improvements is to be undertaken in the municipality's

extraterritorial jurisdiction, the authorization does not take

effect until the notice is also given one time in a newspaper of

general circulation in the part of the extraterritorial

jurisdiction in which the district is located or in which the

improvements are to be undertaken.

(c) Actual construction of an improvement may not begin until

after the 20th day after the date the authorization takes effect

and may not begin if during that 20-day period written protests

signed by at least two-thirds of the owners of record of property

within the improvement district or by the owners of record of

property comprising at least two-thirds of the total area of the

district are filed with the municipal or county secretary or

other officer performing the duties of the municipal or county

secretary. A person whose name appears on a protest may withdraw

the name from the protest at any time before the governing body

of the municipality or county convenes to determine the

sufficiency of the protest.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 76(g), eff. Aug. 28,

1989; Acts 2001, 77th Leg., ch. 1341, Sec. 9, eff. June 16, 2001.

Sec. 372.011. DISSOLUTION. A public hearing may be called and

held in the same manner as a hearing under Section 372.009 for

the purpose of dissolving a district if a petition requesting

dissolution is filed and the petition contains the signatures of

at least enough property owners in the district to make a

petition sufficient under Section 372.005(b). If the district is

dissolved, the district nonetheless shall remain in effect for

the purpose of meeting obligations of indebtedness for

improvements.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 372.012. AREA OF DISTRICT. The area of a public

improvement district to be assessed according to the findings of

the governing body of the municipality or county may be less than

the area described in the proposed boundaries stated by the

notice under Section 372.009. The area to be assessed may not

include property not described by the notice as being within the

proposed boundaries of the district unless a hearing is held to

include the property and notice for the hearing is given in the

same manner as notice under Section 372.009.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1341, Sec. 10, eff. June 16,

2001.

Sec. 372.013. SERVICE PLAN. (a) The advisory body shall

prepare an ongoing service plan and present the plan to the

governing body of the municipality or county for review and

approval. The governing body may assign responsibility for the

plan to another entity in the absence of an advisory body.

(b) The plan must cover a period of at least five years and must

also define the annual indebtedness and the projected costs for

improvements. The plan shall be reviewed and updated annually for

the purpose of determining the annual budget for improvements.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1341, Sec. 11, eff. June 16,

2001.

Sec. 372.014. ASSESSMENT PLAN; PAYMENT BY EXEMPT JURISDICTIONS.

(a) An assessment plan must be included in the annual service

plan.

(b) The municipality or county is responsible for payment of

assessments against exempt municipal or county property in the

district. Payment of assessments by other exempt jurisdictions

must be established by contract. An assessment paid by the

municipality or county under this subsection is considered to

have been paid by special assessment for the purposes of

Subsection (a).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 76(h), eff. Aug. 28,

1989; Acts 2001, 77th Leg., ch. 1341, Sec. 12, eff. June 16,

2001.

Sec. 372.015. DETERMINATION OF ASSESSMENT. (a) The governing

body of the municipality or county shall apportion the cost of an

improvement to be assessed against property in an improvement

district. The apportionment shall be made on the basis of special

benefits accruing to the property because of the improvement.

(b) Cost of an improvement may be assessed:

(1) equally per front foot or square foot;

(2) according to the value of the property as determined by the

governing body, with or without regard to improvements on the

property; or

(3) in any other manner that results in imposing equal shares of

the cost on property similarly benefitted.

(c) The governing body may establish by ordinance or order:

(1) reasonable classifications and formulas for the

apportionment of the cost between the municipality or county and

the area to be assessed; and

(2) the methods of assessing the special benefits for various

classes of improvements.

(d) The amount of assessment for each property owner may be

adjusted following the annual review of the service plan.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1341, Sec. 13, eff. June 16,

2001.

Sec. 372.016. ASSESSMENT ROLL. (a) After the total cost of an

improvement is determined, the governing body of the municipality

or county shall prepare a proposed assessment roll. The roll must

state the assessment against each parcel of land in the district,

as determined by the method of assessment chosen by the

municipality or county under this subchapter.

(b) The governing body shall file the proposed assessment roll

with the municipal secretary or other officer performing the

functions of the municipal secretary or in a district formed by a

county, the county tax assessor-collector. The proposed

assessment roll is subject to public inspection. The governing

body shall require the municipal secretary or other officer or

county tax assessor-collector to publish notice of the governing

body's intention to consider the proposed assessments at a public

hearing. The notice must be published in a newspaper of general

circulation in the municipality or county before the 10th day

before the date of the hearing. If any part of the improvement

district is located in the municipality's extraterritorial

jurisdiction or if any part of the improvements is to be

undertaken in the municipality's extraterritorial jurisdiction,

the notice must also be published, before the 10th day before the

date of the hearing, in a newspaper of general circulation in the

part of the extraterritorial jurisdiction in which the district

is located or in which the improvements are to be undertaken. The

notice must state:

(1) the date, time, and place of the hearing;

(2) the general nature of the improvement;

(3) the cost of the improvement;

(4) the boundaries of the assessment district; and

(5) that written or oral objections will be considered at the

hearing.

(c) When the assessment roll is filed under Subsection (b), the

municipal secretary or other officer shall mail to the owners of

property liable for assessment a notice of the hearing. The

notice must contain the information required by Subsection (b)

and the secretary or other officer shall mail the notice to the

last known address of the property owner. The failure of a

property owner to receive notice does not invalidate the

proceeding.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 76(i), eff. Aug. 28,

1989; Acts 2001, 77th Leg., ch. 1341, Sec. 14, eff. June 16,

2001.

Sec. 372.017. LEVY OF ASSESSMENT. (a) At or on the adjournment

of the hearing referred to by Section 372.016 on proposed

assessments, the governing body of the municipality or county

must hear and pass on any objection to a proposed assessment. The

governing body may amend a proposed assessment on any parcel.

(b) After all objections have been heard and the governing body

has passed on the objections, the governing body by ordinance or

order shall levy the assessment as a special assessment on the

property. The governing body by ordinance or order shall specify

the method of payment of the assessment. The governing body may

provide that assessments be paid in periodic installments, at an

interest rate and for a period approved by the governing body.

The provision that assessments be paid in periodic installments

may, but is not required to, result in level annual installment

payments. The installments must be in amounts necessary to meet

annual costs for improvements and must continue for:

(1) the period necessary to retire the indebtedness on the

improvements; or

(2) the period approved by the governing body for the payment of

the installments.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1341, Sec. 15, eff. June 16,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

320, Sec. 1, eff. June 19, 2009.

Sec. 372.018. INTEREST ON ASSESSMENT; LIEN. (a) An assessment

bears interest at the rate specified by the governing body of the

municipality or county beginning at the time or times or on the

occurrence of one or more events specified by the governing body.

If general obligation bonds, revenue bonds, time warrants, or

temporary notes are issued to finance the improvement for which

the assessment is assessed, the interest rate for that assessment

may not exceed a rate that is one-half of one percent higher than

the actual interest rate paid on the debt. Interest on the

assessment between the effective date of the ordinance or order

levying the assessment and the date the first installment is

payable shall be added to the first installment. The interest on

any delinquent installment shall be added to each subsequent

installment until all delinquent installments are paid.

(b) An assessment or reassessment, with interest, the expense of

collection, and reasonable attorney's fees, if incurred, is:

(1) a first and prior lien against the property assessed;

(2) superior to all other liens and claims except liens or claims

for state, county, school district, or municipality ad valorem

taxes; and

(3) a personal liability of and charge against the owners of the

property regardless of whether the owners are named.

(c) The lien is effective from the date of the ordinance or

order levying the assessment until the assessment is paid.

(d) The lien runs with the land and that portion of an

assessment payment that has not yet come due is not eliminated by

foreclosure of an ad valorem tax lien.

(e) The assessment lien may be enforced by the governing body in

the same manner that an ad valorem tax lien against real property

may be enforced by the governing body. Foreclosure of accrued

installments does not eliminate the outstanding principal balance

of the assessment. Any purchaser of the property in foreclosure

takes the property subject to the assessment lien and any

associated obligations.

(f) Delinquent installments of the assessment shall incur

interest, penalties, and attorney's fees in the same manner as

delinquent ad valorem taxes. The owner of assessed property may

pay at any time all or any part of the assessment, with interest

that has accrued on the assessment, on any lot or parcel.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 76(j), eff. Aug. 28,

1989; Acts 2001, 77th Leg., ch. 1341, Sec. 16, eff. June 16,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

320, Sec. 2, eff. June 19, 2009.

Sec. 372.019. SUPPLEMENTAL ASSESSMENTS. After notice and a

hearing, the governing body of the municipality or county may

make supplemental assessments to correct omissions or mistakes in

the assessment relating to the total cost of the improvement.

Notice must be given and the hearing held under this section in

the same manner as required by Sections 372.016 and 372.017.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1341, Sec. 17, eff. June 16,

2001.

Sec. 372.020. REASSESSMENT. The governing body of the

municipality or county may make a reassessment or new assessment

of a parcel of land if:

(1) a court of competent jurisdiction sets aside an assessment

against the parcel;

(2) the governing body determines that the original assessment

is excessive; or

(3) on the written advice of counsel, the governing body

determines that the original assessment is invalid.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1341, Sec. 18, eff. June 16,

2001.

Sec. 372.021. SPECIAL IMPROVEMENT DISTRICT FUND. (a) A

municipality or county that intends to create a public

improvement district may by ordinance or order establish a

special improvement district fund in the municipal or county

treasury.

(b) The municipality or county annually may levy a tax to

support the fund.

(c) The fund may be used to:

(1) pay the costs of planning, administration, and an

improvement authorized by this subchapter;

(2) prepare preliminary plans, studies, and engineering reports

to determine the feasibility of an improvement; and

(3) if ordered by the governing body of the municipality or

county, pay the initial cost of the improvement until temporary

notes, time warrants, or improvement bonds have been issued and

sold.

(d) The fund is not required to be budgeted for expenditure

during any year, but the amount of the fund must be stated in the

municipality's or county's annual budget. The amount of the fund

must be based on an annual service plan that describes the public

improvements for the fiscal year.

(e) A grant-in-aid or contribution made to the municipality or

county for the planning and preparation of plans for an

improvement authorized under this subchapter may be credited to

the special improvement district fund.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1341, Sec. 19, eff. June 16,

2001.

Sec. 372.022. SEPARATE FUNDS. If bonds are issued, a separate

public improvement district fund shall be created in the

municipal or county treasury for each district. Proceeds from

the sale of bonds, temporary notes, and time warrants, and other

sums appropriated to the fund by the governing body of the

municipality or county shall be credited to the fund. The fund

may be used solely to pay costs incurred in making an

improvement. When an improvement is completed, the balance of

the part of the assessment that is for improvements shall be

transferred to the fund established for the retirement of bonds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1341, Sec. 20, eff. June 16,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

320, Sec. 3, eff. June 19, 2009.

Sec. 372.023. PAYMENT OF COSTS. (a) The cost of an improvement

made under this subchapter must be paid in accordance with this

section.

(b) A cost payable by the municipality or county as a whole may

be paid from general funds available for the purpose or other

available general funds.

(c) A cost payable from a special assessment that has been paid

in full shall be paid from that assessment.

(d) A cost payable from a special assessment that is to be paid

in installments and a cost payable by the municipality or county

as a whole but not payable from available general funds or other

available general improvement funds shall be paid:

(1) under an installment sale contract or a reimbursement

agreement with the person who contracts to install or construct

the improvement for which the costs apply;

(2) as provided by a temporary note or time warrant issued by

the municipality or county to reimburse a person for money

advanced or work performed in connection with an improvement; or

(3) by the issuance and sale of revenue or general obligation

bonds.

(e) The net effective interest rate, as computed for a public

security under Section 1204.005, Government Code, on money owed

or paid under Subsection (d) may not exceed one-half of one

percent above the highest average interest rate reported by a

newspaper in a weekly bond index in the month before the date of

the contract or agreement or the issuance of the bond, temporary

note, or time warrant. The newspaper must specialize in bonds

and be acceptable as a reliable source for bond interest rates to

the governing body of the municipality or county that enters into

the contract or agreement or that issues the bond, temporary

note, or time warrant.

(f) While an improvement is in progress, the governing body of

the municipality or county, to pay the costs of the improvement,

may issue temporary notes for money advanced or time warrants to

pay for work performed in connection with the improvement and, on

completion of the improvement, issue revenue or general

obligation bonds. The bond proceeds may be used to repay the

obligations incurred under this subsection.

(g) The cost of more than one improvement may be paid:

(1) from a single issue and sale of bonds without other

consolidation proceedings before the bond issue; or

(2) under an agreement with a person who contracts to install or

construct the improvement and who sells the improvement to the

municipality or county.

(h) The costs of any improvement include interest payable on a

temporary note or time warrant and all costs incurred in

connection with the issuance of bonds under Section 372.024 and

may be included in the assessments against the property in the

improvement district as provided by this subchapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 76(k), eff. Aug. 28,

1989; Acts 2001, 77th Leg., ch. 1341, Sec. 21, eff. June 16,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

320, Sec. 4, eff. June 19, 2009.

Sec. 372.024. GENERAL OBLIGATION AND REVENUE BONDS. General

obligation bonds issued to pay costs under Section 372.023(d)

must be issued under the provisions of Subtitles A and C, Title

9, Government Code. Revenue bonds issued to pay costs under that

subsection may be issued from time to time in one or more series

and are to be payable from and secured by liens on all or part of

the revenue derived from improvements authorized under this

subchapter, including revenue derived from installment payments

of special assessments.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.330, eff. Sept.

1, 2001.

Sec. 372.025. TERMS AND CONDITIONS OF BONDS. (a) Revenue bonds

may be issued to mature serially or in any other manner but must

mature not later than 40 years after their date. A provision may

be made for the subsequent issuance of additional parity bonds or

subordinate lien bonds under terms and conditions specified in

the ordinance or order authorizing the issuance of the bonds.

(b) The bonds shall be executed and the bonds and interest

coupons appertaining to them are negotiable instruments within

the meaning and for all purposes of the Uniform Commercial Code

(Section 1.101 et seq., Business & Commerce Code). The

ordinance or order authorizing the issuance of the bonds must

specify:

(1) whether the bonds are issued registrable as to principal

alone or as to both principal and interest;

(2) whether the bonds are redeemable before maturity;

(3) the form, denomination, and manner of issuance;

(4) the terms, conditions, and other details applying to the

bonds including the price, terms, and interest rates on the

bonds; and

(5) the manner of sale of the bonds.

(c) The ordinance or order authorizing the issuance of the bonds

may specify that the proceeds from the sale of the bonds:

(1) be used to pay interest on the bonds during and after the

period of acquisition or construction of an improvement financed

through the sale of the bonds;

(2) be used for creating a reserve fund for payment of the

principal of and interest on the bonds and for creating other

funds; and

(3) may be placed in time deposit or invested, until needed.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1341, Sec. 22, eff. June 16,

2001.

Sec. 372.026. PLEDGES. (a) In this section, "obligation" means

bonds, temporary notes, time warrants, or an obligation under an

installment sale contract or reimbursement agreement.

(b) For the payment of obligations issued or agreed to under

this subchapter and the payment of principal, interest, and any

other amounts required or permitted in connection with the

obligations, the governing body of the municipality or county may

pledge all or part of the income from improvements financed under

this subchapter, including income received in installment

payments under Section 372.023.

(c) Pledged income must be fixed and collected in amounts

sufficient, with other pledged resources, to pay principal,

interest, and other expenses related to the obligations, and to

the extent required by the ordinance, order, or agreement

authorizing the obligations, to pay for the operation,

maintenance, and other expenses related to improvements

authorized by this subchapter.

(d) The obligations may also be secured by mortgages or deeds of

trust on any real property related to the facilities authorized

under this subchapter that are owned or are to be acquired by the

municipality or county and by chattel mortgages, liens, or

security interests on any personal property appurtenant to that

real property. The governing body may authorize the execution of

trust indentures, mortgages, deeds of trust, or other forms of

encumbrance as evidence of the indebtedness.

(e) The governing body may pledge to the payment of obligations

all or part of a grant, donation, revenue, or income received or

to be received from the government of the United States or any

other public or private source, whether or not it is received

pursuant to an agreement or otherwise.

(f) The governing body may enter into an agreement with a

corporation created by the municipality or county under the Texas

Constitution or other law that provides for payment of amounts

pledged under this section to the corporation to secure

indebtedness issued by the corporation to finance an improvement

project, including indebtedness to pay capitalized interest and a

reserve fund permitted by this subchapter for revenue or general

obligation bonds issued under this subchapter and indebtedness

issued to pay the corporation's costs of issuance. In addition,

the agreement may provide that:

(1) the corporation is responsible for managing the district; or

(2) title to one or more improvements will be held by the

corporation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1341, Sec. 23, eff. June 16,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

320, Sec. 5, eff. June 19, 2009.

Sec. 372.027. REFUNDING BONDS. (a) Revenue bonds issued under

this subchapter may be refunded or refinanced by the issuance of

refunding bonds, under terms or conditions set forth in

ordinances or orders of the municipality or county issuing the

bonds. The provisions of this subchapter applying generally to

revenue bonds, including provisions related to the issuance of

those bonds, apply to refunding bonds authorized by this section.

The refunding bonds may be sold and delivered in amounts

necessary for the principal, interest, and any redemption premium

of the bonds to be refunded, on the date of the maturity of the

bond or any redemption date of the bond.

(b) Refunding bonds may be issued for exchange with the bonds

they are refunding. The comptroller of public accounts shall

register refunding bonds described by this subsection and deliver

the bonds to holders of bonds being refunded in accordance with

the ordinance or order authorizing the issuance of refunding

bonds. The exchange may be made in one delivery or several

installment deliveries.

(c) General obligation bonds issued under this subchapter may be

refunded in the manner provided by law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1341, Sec. 24, eff. June 16,

2001.

Sec. 372.028. APPROVAL AND REGISTRATION. (a) Revenue bonds

issued under this subchapter and a record of the proceedings

authorizing their issuance must be submitted to the attorney

general for examination. If bonds state that they are secured by

a pledge of revenue or rentals from a contract or lease, a copy

of the contract or lease and a description of the proceedings

authorizing the contract or lease must also be submitted to the

attorney general.

(b) If the attorney general determines that the bonds were

authorized and the contracts or leases related to the bonds were

made in accordance with the law, the attorney general shall

approve the bonds and the contract or lease. On the approval of

the attorney general, the comptroller of public accounts shall

register the bonds.

(c) Bonds and contracts or leases approved and registered under

this section are valid and binding obligations for all purposes

in accordance with their terms and are incontestable in any court

or other forum.

(d) General obligation bonds issued under this subchapter shall

be approved and registered as provided by law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 372.029. AUTHORIZED INVESTMENTS; SECURITY. (a) Bonds

issued under this subchapter are legal and authorized investments

for:

(1) banks, trust companies, and savings and loan associations;

(2) all insurance companies;

(3) fiduciaries, trustees, and guardians; and

(4) interest funds, sinking funds, and other public funds of the

state or of an agency, subdivision, or instrumentality of the

state, including a county, municipality, school district, or

other district, public agency, or body politic.

(b) Bonds issued under this subchapter may be security for

deposits of public funds of the state or of an agency,

subdivision, or instrumentality of the state, including a county,

municipality, school district, or other district, public agency,

or body politic, to the extent of the market value of the bonds,

if accompanied by any appurtenant unmatured interest coupons.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 372.030. SUBCHAPTER NOT EXCLUSIVE. This subchapter is an

alternative to other methods by which a municipality may finance

public improvements by assessing property owners.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. IMPROVEMENT DISTRICTS IN HOME-RULE MUNICIPALITIES

Sec. 372.041. AUTHORITY OF HOME-RULE MUNICIPALITY. (a) A

home-rule municipality may create improvement districts for the

purposes of:

(1) levying, straightening, widening, enclosing, or otherwise

improving a river, creek, bayou, stream, other body of water,

street, or alley;

(2) draining, grading, filling, and otherwise protecting and

improving the territory within the municipality's limits; and

(3) issuing bonds to finance improvements listed in this

subsection.

(b) If a home-rule municipality creates an improvement district

in order to make improvements authorized by this subsection, the

municipality must comply with the general law of the state

relating to the creation of improvement districts. Bonds issued

for improvements under this section must be issued in a manner

that complies with the general authority of a home-rule

municipality to issue bonds.

(c) A home-rule municipality may require the owners of property

in the territory specially benefitted in enhanced value by

improvements made under this section to pay the costs of the

improvement. If a municipality finances an improvement under this

subsection, the municipality shall make a personal charge against

those property owners and fix a lien against that property by

special assessment. The municipality may issue assignable or

negotiable certificates to pay for the costs of improvements and

require the property owners to make deferred payments to retire

the certificates. Interest on deferred payments may not exceed

eight percent. The municipality may appoint special commissioners

or provide otherwise for the making and levying of special

assessments under this subsection, or may provide that the making

and levying of the assessment be performed by the governing body

of the municipality, in compliance with requirements for hearings

and other procedures as may be adopted under or required by the

municipal charter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER D. REIMBURSEMENT FOR PUBLIC IMPROVEMENTS IN CERTAIN

COUNTIES

Sec. 372.151. APPLICABILITY. This subchapter applies only to a

county that:

(1) contains no municipality with a population of more than

50,000; and

(2) is adjacent to at least two counties, each with a population

of more than one million.

Added by Acts 2009, 81st Leg., R.S., Ch.

645, Sec. 1, eff. June 19, 2009.

Sec. 372.152. ISSUANCE OF BONDS TO REIMBURSE ACQUIRED PUBLIC

IMPROVEMENTS. (a) The governing body of a municipality or

county may issue and sell general obligation bonds or revenue

bonds to reimburse a developer for the cost of a public

improvement if:

(1) the public improvement is located in a public improvement

district created on or after January 1, 2005;

(2) the public improvement has been dedicated to and accepted by

the municipality or county; and

(3) before the public improvement was dedicated to and accepted

by the municipality or county, the governing body of the

municipality or county entered into an agreement with the

developer to pay for the public improvement.

(b) General obligation bonds or revenue bonds issued under this

subchapter must comply with the provisions relating to general

obligation bonds or revenue bonds issued under Subchapter A.

Added by Acts 2009, 81st Leg., R.S., Ch.

645, Sec. 1, eff. June 19, 2009.



CHAPTER 373. COMMUNITY DEVELOPMENT IN MUNICIPALITIES

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE A. MUNICIPAL PLANNING AND DEVELOPMENT

CHAPTER 373. COMMUNITY DEVELOPMENT IN MUNICIPALITIES

Sec. 373.001. SHORT TITLE. This chapter may be cited as the

Texas Community Development Act of 1975.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 373.002. LEGISLATIVE FINDING; PUBLIC PURPOSES. (a) The

legislature finds that the activities specified in this chapter

contribute to the development of viable urban communities by

providing decent housing and a suitable living environment and by

expanding economic opportunities for persons of low and moderate

income.

(b) Activities conducted under this chapter are directed toward

the following purposes:

(1) elimination of slums and areas affected by blight;

(2) prevention of blighting influences and of the deterioration

of property and neighborhood and community facilities important

to the welfare of the community;

(3) elimination of conditions detrimental to the public health,

safety, and welfare;

(4) expansion and improvement of the quantity and quality of

community services essential for the development of viable urban

communities;

(5) more rational use of land and other natural resources;

(6) improved arrangement of residential, commercial, industrial,

recreational, and other necessary activity centers;

(7) restoration and preservation of properties of special value

for historic, architectural, or aesthetic reasons;

(8) reduction of the isolation of income groups in communities

and geographical areas, promotion of increased diversity and

vitality of neighborhoods through spatial deconcentration of

housing opportunities for persons of low and moderate income, and

revitalization of deteriorating or deteriorated neighborhoods to

attract persons of higher income; and

(9) alleviation of physical and economic distress through the

stimulation of private investment and community revitalization in

slum or blighted areas.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 373.003. DEFINITION. In this chapter, "community

development program" means a program adopted under this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 373.004. GOALS OF PROGRAM. Through a community development

program, a municipality may conduct work or activities designed

to:

(1) improve the living and economic conditions of persons of low

and moderate income;

(2) benefit low or moderate income neighborhoods;

(3) aid in the prevention or elimination of slums and blighted

areas;

(4) aid a federally assisted new community; or

(5) meet other urgent community development needs, including an

activity or function specified for a community development

program that incorporates a federally assisted new community.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 373.005. ELEMENTS OF PROGRAM. (a) To conduct work or

activities under Section 373.004, a municipality may adopt a

community development program by ordinance or resolution.

(b) A community development program may include:

(1) acquisition of real property, including air rights, water

rights, and other interests in real property, that:

(A) is blighted, deteriorated, deteriorating, undeveloped, or

inappropriately developed from the standpoint of sound community

development and growth;

(B) is appropriate for rehabilitation or conservation

activities;

(C) is appropriate for the preservation or restoration of

historic sites, the beautification of urban land, or the

conservation of open spaces, natural resources, and scenic areas;

(D) is appropriate for the provision of recreational

opportunities or the guidance of urban development; or

(E) is to be used for the provision of public works, facilities,

or other improvements eligible for assistance under this chapter

or is to be used for other public purposes;

(2) acquisition, construction, reconstruction, or installation

of public works, facilities, sites, or other improvements,

including construction, reconstruction, or installation that

implements design features or makes improvements that promote

energy or water use efficiency;

(3) municipal code enforcement in a deteriorated or

deteriorating area in which enforcement, combined with public

improvements and public services, may stop the decline of the

area;

(4) clearance, demolition, removal, and rehabilitation of

buildings and improvements, including rehabilitation that

promotes energy or water use efficiency, including assistance in

and financing of public or private acquisition of those

properties for rehabilitation, and including the renovation of

closed school buildings;

(5) rehabilitation of privately owned properties;

(6) special projects related to the removal of barriers that

restrict the mobility of elderly and handicapped persons;

(7) payments to housing owners for losses of rental income

incurred in holding for temporary periods housing units used for

the relocation of persons displaced by programs conducted under

this chapter;

(8) disposition, by sale, lease, donation, or otherwise, of real

property acquired under this chapter, or the retention of the

property for public purposes;

(9) provision of public services not otherwise available if the

services are designed to improve the community's public services

and facilities, including services related to employment

opportunities, economic development, crime prevention, child

care, health, drug abuse, education, welfare, or recreational

needs of persons residing in those areas, or are designed to

coordinate public and private development programs;

(10) payment of the nonfederal share required in connection with

a federal grant-in-aid program undertaken as part of a local

community development program;

(11) payment of the cost of completing a project funded under

Title I of the Housing Act of 1949 (42 U.S.C.A. Section 1450 et

seq.) or a federally assisted new community assisted by loan

guarantees under Title X of the National Housing Act (12 U.S.C.A.

Section 1749aa et seq.) if a portion of the federally assisted

area has received grants under Section 107(A)(1) of the Housing

and Community Development Act of 1974 (42 U.S.C.A. Section

5307(a)(1));

(12) relocation payments and assistance for individuals,

families, businesses, organizations, and farm operations if

determined by the municipality to be appropriate;

(13) activities necessary to develop a comprehensive community

development plan and to develop a policy-planning-management

capacity in order that recipients of assistance under this

chapter may more rationally and effectively determine their

needs, set long-term goals and short-term objectives, devise

programs and activities to meet those goals and objectives,

evaluate the progress of the programs, and carry out management,

coordination, and monitoring of activities necessary for

effective implementation of the programs;

(14) payment of reasonable administrative costs and carrying

charges related to the planning and execution of community

development and housing activities, including the provision of

information and resources to residents of areas in which

community development and housing activities are to be

concentrated with respect to the planning and execution of those

activities and including the carrying out of activities described

by Section 701(e) of the Housing Act of 1954 on the day before

the date of the enactment of the federal Housing and Community

Development Amendments of 1981;

(15) activities that are conducted by public or private entities

if the activities are necessary or appropriate to meet the needs

and objectives of the community development plan, including:

(A) acquisition of real property;

(B) acquisition, construction, reconstruction, rehabilitation,

or installation of public facilities, site improvements,

utilities, commercial or industrial buildings or other

structures, or other commercial or industrial real property

improvements; and

(C) planning;

(16) grants to:

(A) neighborhood-based nonprofit organizations, local

development corporations, or other entities organized to

implement neighborhood revitalization projects, community

economic development projects, or energy or water conservation

projects;

(B) federally assisted new communities; or

(C) neighborhood-based nonprofit organizations or other private

or public nonprofit organizations for the purpose of assisting,

as part of neighborhood revitalization or other community

development, the development of shared housing opportunities in

which elderly families benefit as a result of living in a

dwelling in which facilities are shared with others in a manner

that effectively and efficiently meets the housing needs of the

residents and as a result reduces their cost of housing;

(17) provision of assistance to private, for-profit entities if

the assistance is necessary or appropriate to carry out an

economic development project; and

(18) the rehabilitation or development of housing assisted under

Section 17 of the United States Housing Act of 1937.

(c) A municipality may implement programs to provide financing

for the acquisition, construction, improvement, or rehabilitation

of privately owned buildings and other improvements or to assist

private, for-profit entities if the assistance is necessary or

appropriate to carry out an economic development project, through

the use of loans and grants from federal money remitted to the

municipality at the interest rates and on the terms and

conditions determined by the municipality. A municipality may not

provide municipal property or municipal funds for private

purposes. The programs and financing must be in keeping with an

approved community development plan that the municipality has

determined to be a public purpose. A program established for

financing the acquisition, construction, improvement, or

rehabilitation of buildings and improvements, or for financing

economic development projects, through the use of federal funds

may prescribe procedures under which the owners of the buildings,

improvements, or economic development projects agree to partially

or fully reimburse the municipality.

(d) A municipality may issue notes or other obligations

guaranteed by the secretary of housing and urban development

under Section 108, Housing and Community Development Act of 1974

(42 U.S.C. Section 5308), as amended, for the purpose of

providing financing for those activities described in Section

108, Housing and Community Development Act (42 U.S.C. Section

5308), as amended, in furtherance of an approved community

development program. The Section 108 guaranteed notes

additionally may be secured by and made payable from the same

sources as obligations issued under Subchapter C, Chapter 271,

Local Government Code, subject to the notice provisions set forth

therein. The Section 108 guaranteed notes or other obligations

may be issued in such form, denominations, manner, terms, and

conditions, bear interest at such rates, be interim or permanent

notes or obligations, be subject to transfer, exchange, change,

conversion, or replacement, and be sold in such manner, at such

price, and under such terms, all as provided in the ordinance or

resolution authorizing the issuance of such Section 108

guaranteed notes or obligations.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 77(a), eff. Aug. 28,

1989; Acts 1997, 75th Leg., ch. 980, Sec. 51, eff. Sept. 1, 1997;

Acts 2001, 77th Leg., ch. 330, Sec. 1, eff. Sept. 1, 2001.

Sec. 373.006. REQUIRED PROCEDURES BEFORE ADOPTION OF COMMUNITY

DEVELOPMENT PROGRAM. Before exercising powers under Section

373.005, the governing body of the municipality must:

(1) identify areas of the municipality in which predominantly

low and moderate income persons reside, that are blighted or slum

areas, or that are federally assisted new communities;

(2) establish community development program areas in which

community development activities, building rehabilitation, or the

acquisition of privately owned buildings or land is proposed;

(3) adopt, by resolution or ordinance, a plan under which

citizens may publicly comment on the proposed community

development program;

(4) conduct public hearings on the proposed program before the

15th day before the date of its final adoption by the governing

body; and

(5) adopt the community development program by resolution or

ordinance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 373.007. LIMITATION ON MUNICIPAL POWERS; EFFECT ON URBAN

RENEWAL. (a) This chapter does not grant a municipality the

power of condemnation to rehabilitate or remove buildings or to

acquire real property for the purpose of resale.

(b) This chapter does not authorize a municipality to implement

an urban renewal project under Chapter 374 without compliance

with the provisions of that chapter. This chapter does not affect

the status, operations, contracts, or other obligations of any

urban renewal agency created under Chapter 374. This chapter does

not prevent a municipality from exercising urban renewal

authority under Chapter 374.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 373A. HOMESTEAD PRESERVATION DISTRICTS AND REINVESTMENT ZONES

LOCAL GOVERNMENT CODETITLE 12. PLANNING AND DEVELOPMENTSUBTITLE A. MUNICIPAL PLANNING AND DEVELOPMENTCHAPTER 373A. HOMESTEAD PRESERVATION DISTRICTS AND REINVESTMENT ZONESSUBCHAPTER A. GENERAL PROVISIONSSec. 373A.001. PURPOSE. The purpose of this chapter is to:(1) promote the ability of municipalities to increase home ownership, provide affordable housing, and prevent the involuntary loss of homesteads by existing low-income and moderate-income homeowners living in disadvantaged neighborhoods;(2) protect a municipality's interest in improving economic and social conditions within disadvantaged communities by enhancing the viability of home ownership among low-income and moderate-income residents in areas experiencing economic pressures; and(3) provide municipalities with a means to expand and protect the homestead interests of low-income and moderate-income families.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.

Sec. 373A.002. DEFINITIONS. In this chapter:(1) "Affordable housing" means housing that is located in a district and is affordable to households earning 70 percent or less of the area median family income, adjusted for household size, as determined annually by the United States Department of Housing and Urban Development.(1-a) "Central business district" means a compact and contiguous geographical area of a municipality in which at least 90 percent of the land is used or zoned for commercial purposes and that has historically been the primary location in the municipality where business has been transacted.(2) "Community housing development organization" has the meaning assigned by 42 U.S.C. Section 12704.(2-a) "County" means the county containing all or the greatest portion of a homestead preservation reinvestment zone. For purposes of applying other law to a district or program created under this chapter, including Chapter 311, Tax Code, a reference in the other law to a "county" has the meaning assigned by this subdivision.(3) "District" means a homestead preservation district designated under Subchapter B.(3-a) "Project costs" has the meaning assigned by Section 311.002(1), Tax Code.(4) "Taxing unit" has the meaning assigned by Section 1.04, Tax Code.(5) "Trust" means a homestead land trust created or designated under Subchapter C.(6) "Zone" means a homestead preservation reinvestment zone created under Subchapter D.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1175, Sec. 1, eff. September 1, 2007.

Sec. 373A.003. APPLICABILITY OF CHAPTER. (a) This chapter applies to a municipality with a population of more than 650,000 that is located in a uniform state service region with fewer than 550,000 occupied housing units as determined by the most recent United States decennial census.(b) Subchapters A, B, C, and D apply to any municipality with a population of 1.18 million or more which is located predominantly in a county that has a total area of less than 1,000 square miles and has adopted an urban land bank demonstration program under Chapter 379C, Local Government Code.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1034, Sec. 3, eff. September 1, 2007.

SUBCHAPTER B. GENERAL POWERS AND DUTIESSec. 373A.051. MUNICIPAL POWER TO DESIGNATE DISTRICT. (a) To promote and expand the ownership of affordable housing and to prevent the involuntary loss of homesteads by existing homeowners living in the area, the governing body of a municipality by ordinance may designate as a homestead preservation district an area in the municipality that is eligible under Section 373A.052.(b) The ordinance must describe the boundaries of the district and designate the powers that apply to the district under this chapter.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.

Sec. 373A.052. ELIGIBILITY FOR DESIGNATION. (a) To be designated as a district within a municipality described by Section 373A.003(a) under this subchapter, an area must be composed of census tracts forming a spatially compact area contiguous to a central business district and with:(1) fewer than 25,000 residents;(2) fewer than 8,000 households;(3) a number of owner-occupied households that does not exceed 50 percent of the total households in the area;(4) housing stock at least 55 percent of which was built at least 45 years ago;(5) an unemployment rate that is greater than 10 percent;(6) an overall poverty rate that is at least two times the poverty rate for the entire municipality; and(7) in each census tract within the area, a median family income that is less than 60 percent of the median family income for the entire municipality.(b) To be designated as a district within a municipality described by Section 373A.003(b) under this subchapter, an area must be composed of census tracts forming a spatially compact area contiguous to a central business district and with:(1) fewer than 75,000 residents;(2) a median family income that is less than $30,000 according to the last decennial census; and(3) an overall poverty rate that is at least two times the poverty rate for the entire municipality.(c) An area that is designated as a district under this subchapter may retain its designation as a district regardless of whether the area continues to meet the eligibility criteria provided by this section, except that an area that does not elect to retain its designation as permitted by this subsection must meet all eligibility criteria to be considered for subsequent redesignation as a district.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1034, Sec. 4, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1175, Sec. 3, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 15.008, eff. September 1, 2009.

Sec. 373A.0521. DISSOLUTION. (a) The governing body of a municipality in which a district is located may adopt an ordinance dissolving the district.(b) On the adoption of the ordinance, the district is dissolved and the municipality succeeds to the property and assets of the district and assumes all bonds, debts, obligations, and liabilities of the district.(c) This section does not prohibit the municipality from continuing to operate programs established by the municipality, including programs established under Subchapter C, D, or E, in the area previously included in the district that are owned and operated by the municipality on the date the district is dissolved.

Added by Acts 2007, 80th Leg., R.S., Ch. 1175, Sec. 4, eff. September 1, 2007.

Sec. 373A.053. INVENTORY OF PROPERTIES. (a) The municipality and any county containing all or the greatest portion of the district shall each prepare on an annual basis an inventory of all land owned by the municipality or county, as appropriate, in the district and the current and projected uses of the land.(b) The municipality and the county shall prepare on an annual basis a list of parcels of land for which delinquent taxes have been owed for a period of two or more years.(c) The municipality and the county shall make the inventories prepared under Subsection (a) available to the public on request.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.

Sec. 373A.054. ADDITIONAL METHODS OF INCREASING THE SUPPLY OF AFFORDABLE HOUSING. A municipality that designates a district under Section 373A.051 may provide tax-exempt bond financing, offer density bonuses, or provide other incentives to increase the supply of affordable housing and maintain the affordability of existing housing for low-income and moderate-income families.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. HOMESTEAD LAND TRUSTSec. 373A.101. CREATION. The governing body of a political subdivision by ordinance or order may create or designate under this subchapter one or more homestead land trusts, including a housing finance corporation established under Chapter 394 or a land trust operated by a community housing development organization certified by the municipality, to operate in an area that includes a district designated under Subchapter B.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1175, Sec. 5, eff. September 1, 2007.

Sec. 373A.102. NATURE OF NONPUBLIC TRUST. A trust that is not created by the governing body of a political subdivision must be a nonprofit organization that is:(1) created to acquire and hold land for the benefit of developing and preserving long-term affordable housing in the district; and(2) exempt from federal income taxation under Section 501(a), Internal Revenue Code of 1986, by being certified as an exempt organization under Section 501(c)(3), Internal Revenue Code of 1986.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1175, Sec. 6, eff. September 1, 2007.

Sec. 373A.103. PURPOSE OF TRUST. The purpose of a trust is to:(1) control local land use and reduce absentee ownership;(2) provide affordable housing for low-income and moderate-income residents in the community;(3) promote resident ownership and control of housing;(4) keep housing affordable for future residents; and(5) capture the value of public investment for long-term community benefit.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.

Sec. 373A.104. BOARD OF DIRECTORS. (a) A trust shall be governed by a board of directors.(b) If a trust holds land that provides at least 100 housing units, at least one-third of the board members must reside in housing units located on land held by the trust.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1175, Sec. 7, eff. September 1, 2007.

Sec. 373A.105. TITLE TO LAND. (a) A trust may retain title to land it acquires and may lease housing units located on the land or sell housing units located on the land under long-term ground leases, as provided by Section 373A.106.(b) A trust may not transfer title to any land owned by the trust without obtaining:(1) a unanimous vote of the board members of the trust;(2) approval by the municipality and county in which the land is located, as provided through a resolution of the governing bodies of the municipality and county adopted with the affirmative vote of four-fifths of the members following a public hearing; and(3) the provision by the board of the trust of advance notice to all persons who own or rent housing units located on land owned by the trust.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.

Sec. 373A.106. SALE OR LEASE OF HOUSING UNITS. (a) A trust shall sell or lease all housing units only to families with a yearly income at the time of purchase or lease of the housing unit at or below 70 percent of the area median family income, adjusted for family size.(b) At least 40 percent of the housing units sold or leased by the trust must be sold or leased to families with a yearly income at the time of purchase or lease at or below 50 percent of the area median family income, adjusted for family size.(c) At least 10 percent of the housing units sold or leased by the trust must be sold or leased to families with a yearly income at the time of purchase or lease at or below 30 percent of the area median family income, adjusted for family size.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.

Sec. 373A.107. TRANSFER FROM GOVERNMENTAL ENTITIES; FORGIVING OUTSTANDING TAXES. (a) A governmental entity may transfer land to a trust without competitive bidding.(b) A taxing unit may forgive outstanding taxes and fees on property transferred under this section if otherwise allowed by law.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.

Sec. 373A.109. RELATION TO OTHER LAW. This subchapter does not preclude the creation of a land trust by a nonprofit organization, including a community housing development organization, under other statutory or common law or the operation of that land trust inside or outside the district.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.

Sec. 373A.110. APPLICABILITY OF SUBCHAPTER TO TRUST OPERATED BY HOUSING FINANCE CORPORATION. Sections 373A.102, 373A.104, 373A.105(b), and 373A.106 do not apply to a trust operated in the district by a housing finance corporation established under Chapter 394.

Added by Acts 2007, 80th Leg., R.S., Ch. 1175, Sec. 8, eff. September 1, 2007.

SUBCHAPTER D. HOMESTEAD PRESERVATION REINVESTMENT ZONESec. 373A.151. APPLICABILITY OF OTHER LAW. (a) Except as provided by this subchapter, Chapter 311, Tax Code, applies to a homestead preservation reinvestment zone created under this subchapter. To the extent of any conflict between this subchapter and Chapter 311, Tax Code, this subchapter prevails.(b) In addition to other provisions of this subchapter that modify or supersede the application of Chapter 311, Tax Code, to a zone established under this subchapter, Sections 311.005 and 311.006, Tax Code, do not apply to a zone established under this subchapter.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1175, Sec. 9, eff. September 1, 2007.

Sec. 373A.152. GENERAL AUTHORITY TO CREATE HOMESTEAD PRESERVATION REINVESTMENT ZONE. (a) A municipality by ordinance may designate a contiguous geographical area contained entirely within the boundaries of the district as a homestead preservation reinvestment zone to develop or redevelop affordable housing if the municipality determines the zone is necessary to accomplish the purposes of this chapter.(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1175, Sec. 17(1), eff. September 1, 2007.(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1175, Sec. 17(1), eff. September 1, 2007.(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1175, Sec. 17(1), eff. September 1, 2007.(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1175, Sec. 17(1), eff. September 1, 2007.(f) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1175, Sec. 17(1), eff. September 1, 2007.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1175, Sec. 10, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1175, Sec. 17(1), eff. September 1, 2007.

Sec. 373A.1521. CONTENTS OF REINVESTMENT ZONE ORDINANCE. The ordinance designating the homestead preservation zone must:(1) contain the information required under Sections 311.004(a)(1), (4), and (6), Tax Code;(2) assign a name to the zone for identification, with the first zone designated as "(Name of municipality) Homestead Preservation Reinvestment Zone Number One," and subsequently created zones assigned names in the same form numbered consecutively in the order of their designation;(3) specify the amount of tax increment to be deposited by the municipality into the tax increment fund; and(4) contain findings that the area is unproductive, underdeveloped, or blighted as provided by Section 1-g(b), Article VIII, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 1175, Sec. 11, eff. September 1, 2007.

Sec. 373A.1522. EFFECTIVE DATE OF ZONE. The zone designated by the ordinance adopted under Section 373A.1521 takes effect on the date on which the county adopts a final order:(1) agreeing to the creation of the zone, the zone boundaries, and the zone termination date specified by the municipality under Section 373A.1521(1); and(2) specifying an amount of tax increment to be deposited by the county into the tax increment fund that is equal to the amount of the tax increment specified by the municipality under Section 373A.1521(3).

Added by Acts 2007, 80th Leg., R.S., Ch. 1175, Sec. 11, eff. September 1, 2007.

Sec. 373A.1541. TAX INCREMENT FINANCING AND ABATEMENT. Designation of an area as a homestead preservation reinvestment zone is also designation of the area as a reinvestment zone for tax increment financing under Chapter 311, Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 1175, Sec. 12, eff. September 1, 2007.

Sec. 373A.155. COLLECTION AND DEPOSIT OF TAX INCREMENTS. (a) The municipality designating the zone and the county shall provide for the collection of its taxes on real property located in the zone as for any other property taxed by the municipality and the county.(a-1) The municipality shall pay into the tax increment fund an amount specified in the ordinance designating the zone.(b) The county shall pay into the tax increment fund for the zone an amount equal to the tax increment paid by the municipality as specified in the order adopted under Section 373A.1522.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1175, Sec. 13, eff. September 1, 2007.

Sec. 373A.157. ADMINISTRATION AND USE OF TAX INCREMENT FUND. (a) The tax increment fund is administered by the governing body of the municipality in accordance with the project and reinvestment zone financing plans. Revenue from the tax increment fund must be dedicated as provided by this section to the development, construction, and preservation of affordable housing in the zone by a political subdivision, a community housing development organization certified by the municipality, a trust created or designated by a political subdivision, or another entity as provided by this section.(b) All revenue from the tax increment fund must be expended to benefit families that have a yearly income at or below 70 percent of the area median family income, adjusted for family size.(c) At least 50 percent of the revenue from the tax increment fund expended annually must benefit families that have a yearly income at or below 50 percent of the area median family income, adjusted for family size.(d) At least 25 percent of the revenue from the tax increment fund expended annually must benefit families that have a yearly income at or below 30 percent of the area median family income, adjusted for family size.(e) The municipality must spend at least 80 percent of the revenue expended annually from the tax increment fund for project costs, including the purchase of real property, the construction or rehabilitation of affordable housing in the zone, and infrastructure improvements directly related to supporting the construction or rehabilitation of affordable housing in the zone. The municipality may spend not more than 10 percent of the revenue expended annually from the tax increment fund for administration of the zone.(f) The municipality may provide not more than 10 percent of the revenue expended annually from the tax increment fund to designated land banks and community housing development organizations for the administration of housing-related activities in the zone.(g) All housing created or rehabilitated with revenue from the tax increment fund must have at least a 30-year affordability period.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1175, Sec. 14, eff. September 1, 2007.

Sec. 373A.158. ANNUAL REPORT. (a) The county is the only taxing unit entitled to receive the annual report prepared under Section 311.016(a), Tax Code.(b) The report must include:(1) the amount and source of revenue in the tax increment fund established for the zone;(2) the amount and purpose of expenditures from the fund and the income levels of the persons who benefited from the expenditures;(3) the number of parcels of property purchased, housing units rehabilitated, and housing units constructed and the income levels of the persons residing in the housing units;(4) the tax increment base and current captured appraised value retained by the zone;(5) the total amount of tax increments received; and(6) any additional information necessary to demonstrate good faith compliance with the provisions of this subchapter.(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1175, Sec. 17(2), eff. September 1, 2007.(d) The municipality shall make the report available to the public on the municipality's official website.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1175, Sec. 15, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1175, Sec. 17(2), eff. September 1, 2007.

SUBCHAPTER E. HOMESTEAD LAND BANK PROGRAMSec. 373A.201. SHORT TITLE. This subchapter may be cited as the Homestead Land Bank Program Act.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.

Sec. 373A.202. APPLICABILITY. This subchapter applies only to a municipality that has designated a district under Section 373A.051.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.

Sec. 373A.203. DEFINITIONS. In this subchapter:(1) "Affordable" means that the monthly mortgage payment or contract rent does not exceed 30 percent of the applicable median family income for that unit size, in accordance with the income and rent limit rules adopted by the Texas Department of Housing and Community Affairs.(2) "Community housing development organization" or "organization" means an organization that:(A) meets the definition of a community housing development organization in 24 C.F.R. Section 92.2;(B) is certified by the municipality as a community housing development organization;(C) is governed exclusively by a board of at least five members unrelated by blood, marriage, or business interest; and(D) is not controlled, directly or indirectly, by any other party through any contract, arrangement, understanding, relationship, voting power, affiliation, trust, proxy, power of attorney, pooling arrangement, security, warrant, partnership, option, discretionary account, joint venture, interlocking directors, or other device, as evidenced by a notarized affidavit signed by each board member.(3) "Homestead land bank plan" or "plan" means a plan adopted by the governing body of a municipality as provided by Section 373A.206.(4) "Homestead land bank program" or "program" means a program adopted under Section 373A.204.(5) "Land bank" means an entity established or approved by the governing body of a municipality for the purpose of acquiring, holding, and transferring unimproved real property under this subchapter.(6) "Low income household" means a household with a gross income of not greater than 80 percent of the area median family income, adjusted for household size, for the metropolitan statistical area in which the municipality is located, as determined annually by the United States Department of Housing and Urban Development.(7) "Qualified participating developer" means a developer who meets the requirements of Section 373A.205 and includes a qualified organization under Section 373A.211.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.

Sec. 373A.204. HOMESTEAD LAND BANK PROGRAM. (a) The governing body of a municipality may adopt a homestead land bank program in which the officer charged with selling real property ordered sold pursuant to foreclosure of a tax lien may sell certain eligible real property by private sale for purposes of affordable housing development as provided by this subchapter.(b) The governing body of a municipality that adopts a homestead land bank program shall establish or approve a land bank for the purpose of acquiring, holding, and transferring unimproved real property under this subchapter.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.

Sec. 373A.205. QUALIFIED PARTICIPATING DEVELOPER. To qualify to participate in a homestead land bank program, a developer must:(1) have developed three or more housing units within the 10-year period preceding the submission of a proposal to the land bank seeking to acquire real property from the land bank;(2) have a development plan approved by the municipality for the land bank property; and(3) meet any other requirements adopted by the municipality in the homestead land bank plan.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.

Sec. 373A.206. HOMESTEAD LAND BANK PLAN. (a) A municipality that adopts a homestead land bank program shall operate the program in conformance with a homestead land bank plan.(b) The governing body of a municipality that adopts a homestead land bank program shall adopt a plan annually. The plan may be amended from time to time.(c) In developing the plan, the municipality shall consider other housing plans adopted by the municipality, including the comprehensive plan submitted to the United States Department of Housing and Urban Development and all fair housing plans and policies adopted or agreed to by the municipality.(d) The plan must include the following:(1) a list of community housing development organizations eligible to participate in the right of first refusal provided by Section 373A.211;(2) a list of the parcels of real property that may become eligible for sale to the land bank during the upcoming year;(3) the municipality's plan for affordable housing development on those parcels of real property; and(4) the sources and amounts of funding anticipated to be available from the municipality for subsidies for development of affordable housing in the municipality, including any money specifically available for housing developed under the program, as approved by the governing body of the municipality at the time the plan is adopted.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.

Sec. 373A.207. PUBLIC HEARING ON PROPOSED PLAN. (a) Before adopting a plan, a municipality shall hold a public hearing on the proposed plan.(b) The city manager or the city manager's designee shall provide notice of the hearing to all community housing development organizations and to neighborhood associations identified by the municipality as serving the neighborhoods in which properties anticipated to be available for sale to the land bank under this subchapter are located.(c) The city manager or the city manager's designee shall make copies of the proposed plan available to the public not later than the 60th day before the date of the public hearing.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.

Sec. 373A.208. PRIVATE SALE TO LAND BANK. (a) Notwithstanding any other law and except as provided by Subsection (f), property that is ordered sold pursuant to foreclosure of a tax lien may be sold in a private sale to a land bank by the officer charged with the sale of the property without first offering the property for sale as otherwise provided by Section 34.01, Tax Code, if:(1) the market value of the property as appraised by the local appraisal district and as specified in the judgment of foreclosure is less than the total amount due under the judgment, including all taxes, penalties, and interest, plus the value of nontax liens held by a taxing unit and awarded by the judgment, court costs, and the cost of the sale;(2) the property is not improved with a building or buildings;(3) there are delinquent taxes on the property for a total of at least five years; and(4) the municipality has executed with the other taxing units that are parties to the tax suit an interlocal agreement that enables those units to agree to participate in the program while retaining the right to withhold consent to the sale of specific properties to the land bank.(b) A sale of property for use in connection with the program is a sale for a public purpose.(c) If the person being sued in a suit for foreclosure of a tax lien does not contest the market value of the property in the suit, the person waives the right to challenge the amount of the market value determined by the court for purposes of the sale of the property under Section 33.50, Tax Code.(d) For any sale of property under this subchapter, each person who was a defendant to the judgment, or that person's attorney, shall be given, not later than the 60th day before the date of sale, written notice of the proposed method of sale of the property by the officer charged with the sale of the property. Notice shall be given in the manner prescribed by Rule 21a, Texas Rules of Civil Procedure.(e) After receipt of the notice required by Subsection (d) and before the date of the proposed sale, the owner of the property subject to sale may file with the officer charged with the sale a written request that the property not be sold in the manner provided by this subchapter.(f) If the officer charged with the sale receives a written request as provided by Subsection (e), the officer shall sell the property as otherwise provided in Section 34.01, Tax Code.(g) The owner of the property subject to sale may not receive any proceeds of a sale under this subchapter. However, the owner does not have any personal liability for a deficiency of the judgment as a result of a sale under this subchapter.(h) Notwithstanding any other law, if consent is given by the taxing units that are a party to the judgment, property may be sold to the land bank for less than the market value of the property as specified in the judgment or less than the total of all taxes, penalties, and interest, plus the value of nontax liens held by a taxing unit and awarded by the judgment, court costs, and the cost of the sale.(i) The deed of conveyance of the property sold to a land bank under this section conveys to the land bank the right, title, and interest acquired or held by each taxing unit that was a party to the judgment, subject to the right of redemption.(j) Property sold to and held by the land bank for subsequent resale is eligible for an exemption from ad valorem taxation for a period not to exceed three years from the date of acquisition. Property is eligible for an exemption under this subsection only during the period the property is held by the land bank.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.

Sec. 373A.209. SUBSEQUENT RESALE BY LAND BANK. (a) Each subsequent resale of property acquired by a land bank under this subchapter must comply with the conditions of this section.(b) The land bank must sell a property to a qualified participating developer within the three-year period following the date of acquisition for the purpose of construction of affordable housing for sale or rent to low income households. If after three years a qualified participating developer has not purchased the property, the property shall be transferred from the land bank to the taxing units who were parties to the judgment for disposition as otherwise allowed under the law.(c) Unless the municipality increases the amount in its plan, the number of properties acquired by a qualified participating developer under this section on which development has not been completed may not at any given time exceed three times the annual average residential production completed by the qualified participating developer during the preceding two-year period as determined by the municipality.(d) The deed conveying a property sold by the land bank must include a right of reverter so that if the qualified participating developer does not apply for a construction permit and close on any construction financing within the two-year period following the later of the date of the conveyance of the property from the land bank to the qualified participating developer or the expiration of the period specified by the municipality under Section 373A.211(d), the property will revert to the land bank for subsequent resale to another qualified participating developer or conveyance to the taxing units who were parties to the judgment for disposition as otherwise allowed under the law.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.

Sec. 373A.210. RESTRICTIONS ON OCCUPANCY AND USE OF PROPERTY. (a) The land bank shall impose deed restrictions on property sold to qualified participating developers requiring the development and sale or rental of the property to low income households.(b) At least 25 percent of the land bank properties sold during any given fiscal year to be developed for sale shall be deed restricted for sale to households with gross household incomes not greater than 60 percent of the area median family income, adjusted for household size, for the metropolitan statistical area in which the municipality is located, as determined annually by the United States Department of Housing and Urban Development.(c) If property is developed for rental housing, the deed restrictions must be for a period of not less than 20 years and must require that:(1) 100 percent of the rental units be occupied by and affordable to households with incomes not greater than 60 percent of area median family income, based on gross household income, adjusted for household size, for the metropolitan statistical area in which the municipality is located, as determined annually by the United States Department of Housing and Urban Development;(2) 40 percent of the units be occupied by and affordable to households with incomes not greater than 50 percent of area median family income, based on gross household income, adjusted for household size, for the metropolitan statistical area in which the municipality is located, as determined annually by the United States Department of Housing and Urban Development; or(3) 20 percent of the units be occupied by and affordable to households with incomes not greater than 30 percent of area median family income, based on gross household income, adjusted for household size, for the metropolitan statistical area in which the municipality is located, as determined annually by the United States Department of Housing and Urban Development.(d) The deed restrictions under Subsection (c) must require the owner to file an annual occupancy report with the municipality on a reporting form provided by the municipality. The deed restrictions must also prohibit any exclusion of an individual or family from admission to the development based solely on the participation of the individual or family in the housing choice voucher program under Section 8, United States Housing Act of 1937 (42 U.S.C. Section 1437f).(e) Except as otherwise provided by this section, if the deed restrictions imposed under this section are for a term of years, the deed restrictions shall renew automatically.(f) The land bank or the governing body of the municipality may modify or add to the deed restrictions imposed under this section. Any modifications or additions made by the governing body of the municipality must be adopted by the municipality as part of its plan and must comply with the restrictions set forth in Subsections (b), (c), and (d).

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.

Sec. 373A.211. RIGHT OF FIRST REFUSAL. (a) In this section, "qualified organization" means a community housing development organization that:(1) contains within its designated geographical boundaries of operation, as set forth in its application for certification filed with and approved by the municipality, a portion of the property that the land bank is offering for sale;(2) has developed or rehabilitated at least three single-family homes or duplexes or one multifamily residential dwelling of four or more units in compliance with all applicable building codes within the preceding 10-year period and within the organization's designated geographical boundaries of operation; and(3) within the preceding three-year period has developed or rehabilitated housing units within a two-mile radius of the property that the land bank is offering for sale.(b) The land bank shall first offer a property for sale to qualified organizations.(c) Notice must be provided to the qualified organizations by certified mail, return receipt requested, not later than the 60th day before the beginning of the period in which a right of first refusal may be exercised.(d) The municipality shall specify in its plan the period during which the right of first refusal provided by this section may be exercised by a qualified organization. That period must be at least 90 days in duration and begin at least three months but not more than 26 months following the date of the deed of conveyance of the property to the land bank.(e) If the land bank conveys the property to a qualified organization before the expiration of the period specified by the municipality under Subsection (d), the interlocal agreement executed under Section 373A.208(a)(4) may provide tax abatement for the property until the expiration of that period.(f) During the specified period, the land bank may not sell the property to a qualified participating developer other than a qualified organization. If all qualified organizations notify the land bank that they are declining to exercise their right of first refusal during the specified period, or if an offer to purchase the property is not received from a qualified organization during that period, the land bank may sell the property to any other qualified participating developer at the same price that the land bank offered the property to the qualified organizations.(g) In its plan, the municipality shall establish the amount of additional time, if any, that a property may be held in the land bank once an offer has been received and accepted from a qualified organization or other qualified participating developer.(h) If more than one qualified organization expresses an interest in exercising its right of first refusal, the organization that has designated the most geographically compact area encompassing a portion of the property shall be given priority.(i) In its plan, the municipality may provide for other rights of first refusal for any other nonprofit corporation exempted from federal income tax under Section 501(c)(3), Internal Revenue Code of 1986, provided that the preeminent right of first refusal is provided to qualified organizations as provided by this section.(j) The land bank is not required to provide a right of first refusal to qualified organizations under this section if the land bank is selling property that reverted to the land bank under Section 373A.209(d).

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.

Sec. 373A.212. OPEN RECORDS AND MEETINGS. The land bank shall comply with the requirements of Chapters 551 and 552, Government Code.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.

Sec. 373A.213. RECORDS; AUDIT; REPORT. (a) The land bank shall keep accurate minutes of its meetings and shall keep accurate records and books of account that conform with generally accepted principles of accounting and that clearly reflect the income and expenses of the land bank and all transactions in relation to its property.(b) The land bank shall file with the municipality not later than the 90th day after the close of the fiscal year annual audited financial statements prepared by a certified public accountant. The financial transactions of the land bank are subject to audit by the municipality.(c) For purposes of evaluating the effectiveness of the program, the land bank shall submit an annual performance report to the municipality not later than November 1 of each year in which the land bank acquires or sells property under this subchapter. The performance report must include:(1) a complete and detailed written accounting of all money and properties received and disbursed by the land bank during the preceding fiscal year;(2) for each property acquired by the land bank during the preceding fiscal year:(A) the street address of the property;(B) the legal description of the property;(C) the date the land bank took title to the property;(D) the name and address of the property owner of record at the time of the foreclosure;(E) the amount of taxes and other costs owed at the time of the foreclosure; and(F) the assessed value of the property on the tax roll at the time of the foreclosure;(3) for each property sold by the land bank during the preceding fiscal year to a qualified participating developer:(A) the street address of the property;(B) the legal description of the property;(C) the name and mailing address of the developer;(D) the purchase price paid by the developer;(E) the maximum incomes allowed for the households by the terms of the sale; and(F) the source and amount of any public subsidy provided by the municipality to facilitate the sale or rental of the property to a household within the targeted income levels;(4) for each property sold by a qualified participating developer during the preceding fiscal year, the buyer's household income and a description of all use and sale restrictions; and(5) for each property developed for rental housing with an active deed restriction, a copy of the most recent annual report filed by the owner with the land bank.(d) The land bank shall maintain in its records for inspection a complete copy of the sale settlement statement for each property sold by a qualified participating developer and a copy of the first page of the mortgage note with the interest rate and indicating the volume and page number of the instrument as filed with the county clerk.(e) The land bank shall provide copies of the performance report to the taxing units who were parties to the judgment of foreclosure and shall provide notice of the availability of the performance report for review to the organizations and neighborhood associations identified by the municipality as serving the neighborhoods in which properties sold to the land bank under this subchapter are located.(f) The land bank and the municipality shall maintain copies of the performance report available for public review.

Added by Acts 2005, 79th Leg., Ch. 495, Sec. 1, eff. September 1, 2005.



CHAPTER 374. URBAN RENEWAL IN MUNICIPALITIES

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE A. MUNICIPAL PLANNING AND DEVELOPMENT

CHAPTER 374. URBAN RENEWAL IN MUNICIPALITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 374.001. SHORT TITLE. This chapter may be cited as the

Texas Urban Renewal Law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.002. LEGISLATIVE FINDINGS; INTENT. (a) The

legislature finds that slum and blighted areas exist in

municipalities in this state and that those areas:

(1) are a serious and growing menace that is injurious and

inimical to the public health, safety, morals, and welfare of the

residents of this state;

(2) contribute substantially and increasingly to the spread of

disease and crime, requiring excessive and disproportionate

expenditures of public funds for the preservation of the public

health and safety, and for crime prevention, correctional

facilities, prosecution and punishment, treatment of juvenile

delinquency, and the maintenance of adequate police, fire, and

accident protection and other public services and facilities; and

(3) constitute an economic and social liability, substantially

impair the sound growth of affected municipalities, and retard

the provision of housing accommodations.

(b) For these reasons, prevention and elimination of slum and

blighted areas are matters of state policy and concern that may

be best addressed by the combined action of private enterprise,

municipal regulation, and other public action through approved

urban renewal plans. The legislature further finds that the

repair and rehabilitation of buildings and other improvements in

affected areas, public acquisition of real property, demolition

of buildings and other improvements as necessary to eliminate

slum or blight conditions or to prevent the spread of those

conditions, the disposition of property acquired in affected

areas and incidental to the purposes stated by this subsection,

and other public assistance to eliminate those conditions are

public purposes for which public money may be spent and the power

of eminent domain exercised.

(c) It is the intent of the legislature that private enterprise

be encouraged to participate in accomplishing the objectives of

urban renewal to the extent of its capacity and with governmental

assistance as provided by this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.003. DEFINITIONS. In this chapter:

(1) "Agency" means a public urban renewal agency created under

this chapter.

(2) "Area of operation" means the area within the corporate

boundaries of a municipality.

(3) "Blighted area" means an area that is not a slum area, but

that, because of deteriorating buildings, structures, or other

improvements; defective or inadequate streets, street layout, or

accessibility; unsanitary conditions; or other hazardous

conditions, adversely affects the public health, safety, morals,

or welfare of the municipality and its residents, substantially

retards the provision of a sound and healthful housing

environment, or results in an economic or social liability to the

municipality. The term includes an area certified as a disaster

area as provided by Section 374.903.

(4) "Board" means a board, commission, department, division,

office, body, or other municipal unit through which a

municipality elects to perform urban renewal powers, duties, or

other functions.

(5) "Bond" means any bond, including a refunding bond, note,

interim certificate, certificate of indebtedness, debenture, or

other obligation.

(6) "Captured market value" means the amount by which the

current market value of property within the boundaries of an

urban renewal project area exceeds its market value at the time

the urban renewal project is designated under this chapter.

(7) "Conservation" means preserving and protecting an area from

blight, and includes preventing an area susceptible to blight

from becoming blighted.

(8) "Clerk" means the municipal clerk or other municipal officer

who is the custodian of the official municipal records.

(9) "Comptroller" means the comptroller of public accounts.

(10) "Deterioration" means impairment of quality, character,

value, or safety due to use, wear and tear, or other physical

causes.

(11) "Federal government" means the United States, an agency of

the United States, or a corporate or other instrumentality of the

United States.

(12) "Mayor" means the mayor or other chief executive officer of

a municipality.

(13) "Obligee" includes a bondholder, an agent or trustee for a

bondholder, a lessor who demises property used in connection with

an urban renewal project to the municipality, an assignee of any

part of the lessor's interest, and the federal government as a

party to a contract with the municipality.

(14) "Planning commission" means a municipal planning commission

established under law or charter.

(15) "Public body" means the state, any political subdivision of

the state, or a department, agency, or instrumentality of the

state or of a political subdivision of the state.

(16) "Real property" includes land, improvements and fixtures on

land, property of any nature that is appurtenant to or used in

connection with land, and every legal or equitable estate,

interest, right, or use in land, including terms for years and

liens.

(17) "Rehabilitate" means to restore to a former state of

solvency or efficiency or to a similar better state.

(18) "Rehabilitation" means the restoration of buildings or

other structures to prevent deterioration of an area that is

tending to become a blighted area or a slum area.

(19) "Slum area" means an area within a municipality that is

detrimental to the public health, safety, morals, and welfare of

the municipality because the area:

(A) has a predominance of buildings or other improvements that

are dilapidated, deteriorated, or obsolete due to age or other

reasons;

(B) is prone to high population densities and overcrowding due

to inadequate provision for open space;

(C) is composed of open land that, because of its location

within municipal limits, is necessary for sound community growth

through replatting, planning, and development for predominantly

residential uses; or

(D) has conditions that exist due to any of the causes

enumerated in Paragraphs (A)-(C) or any combination of those

causes that:

(i) endanger life or property by fire or other causes; or

(ii) are conducive to:

(a) the ill health of the residents;

(b) disease transmission;

(c) abnormally high rates of infant mortality;

(d) abnormally high rates of juvenile delinquency and crime; or

(e) disorderly development because of inadequate or improper

platting for adequate residential development of lots, streets,

and public utilities.

(20) "Tax assessor-collector" means the tax assessor-collector

of the municipality.

(21) "Tax increment" means the amount of property taxes levied

and collected each year on real property in an urban renewal

project area in excess of the amount levied and collected on that

property during the year preceding the date of the adoption of

the urban renewal plan.

(22) "Tax increment base" means the aggregate market value of

all taxable real property in an urban renewal project area on the

date of approval of the urban renewal plan.

(23) "Taxable real property" does not include personal property

or intangible property.

(24) "Taxing entity" means a governmental unit that is

authorized by law to levy taxes on property located in an urban

renewal project area. The term includes the state and a political

subdivision of the state, but does not include a municipality.

(25) "Urban renewal activities" includes slum clearance,

redevelopment, rehabilitation, and conservation activities to

prevent further deterioration of an area that is tending to

become a blighted or slum area. The term includes:

(A) the acquisition of all or part of a slum area or blighted

area or the acquisition of land that is predominantly open and

that, because of obsolete platting, diversity of ownership,

deterioration of structures or site improvements, or for other

reasons, substantially impairs or arrests the sound growth of the

community;

(B) the demolition and removal of buildings and improvements;

(C) the installation, construction, or reconstruction of

streets, utilities, parks, playgrounds, and other improvements

necessary to fulfill urban renewal objectives in accordance with

an urban renewal plan;

(D) the disposition by the municipality of property acquired in

an urban renewal area for use in accordance with an urban renewal

plan, including the sale or initial lease of the property at its

fair value or the retention of the property;

(E) the implementation of plans for a program of voluntary

repair and rehabilitation of buildings or improvements in

accordance with an urban renewal plan; and

(F) the acquisition of real property in an urban renewal area as

necessary to remove or prevent the spread of blight or

deterioration or to provide land for needed public facilities.

(26) "Urban renewal area" means a slum area, blighted area, or a

combination of those areas that the governing body of a

municipality designates as appropriate for an urban renewal

project.

(27) "Urban renewal plan" means a plan for an urban renewal

project that:

(A) conforms to the general municipal plan except as provided by

Section 374.903; and

(B) includes:

(i) any zoning and planning changes;

(ii) building requirements;

(iii) land uses;

(iv) maximum densities;

(v) land acquisition;

(vi) redevelopment;

(vii) rehabilitation;

(viii) demolition and removal of structures; and

(ix) a description of the plan's relationship to local

objectives relating to public transportation, traffic conditions,

public utilities, recreational and community facilities, and

other improvements.

(28) "Urban renewal project" includes any of the following

activities undertaken in accordance with an urban renewal plan:

(A) municipal activities in an urban renewal area that are

designed to eliminate or to prevent the development or spread of

slums and blighted areas;

(B) slum clearance and redevelopment in an urban renewal area;

(C) rehabilitation or conservation in an urban renewal area;

(D) development of open land that, because of location or

situation, is necessary for sound community growth and that is to

be developed, by replatting and planning, for predominantly

residential uses; or

(E) any combination or part of the activities described by

Paragraphs (A)-(D).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. MUNICIPAL POWERS AND DUTIES RELATING TO URBAN

RENEWAL

Sec. 374.011. RESOLUTION; ELECTION. (a) Except as provided by

Section 374.012, a municipality may not exercise a power granted

under this chapter unless:

(1) the governing body of the municipality adopts a resolution

that finds that a slum area or blighted area exists in the

municipality and that the rehabilitation, the conservation, or

the slum clearance and redevelopment of the area is necessary for

the public health, safety, morals, or welfare of the residents of

the municipality; and

(2) a majority of the municipality's voters voting in an

election held as provided by Subsection (b) favor adoption of the

resolution.

(b) Before adopting the resolution, the governing body must give

notice of the proposed resolution and must hold an election on

the question. The notice must be published at least twice in the

newspaper officially designated by the governing body and must

state that, on a date that is specified in the notice and that is

after the 60th day after the date the notice is first published,

the governing body will consider the question of holding an

election to determine whether it should adopt the resolution. On

the date specified in the notice to consider the question, the

governing body may order an election on its own motion to

consider the resolution. The governing body shall order an

election on the question if it receives a petition during the

notice period that is signed by at least five percent of the

qualified voters of the municipality who own taxable real

property included on the tax rolls of the municipality. If the

governing body determines that it is necessary to order an

election, it shall give at least 30 days' notice of the election.

(c) If a majority of the voters voting in the election are

against the resolution, the governing body may not adopt it and

may not propose the resolution again for a one-year period.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.012. ALTERNATE APPROVAL PROCESS FOR CERTAIN PROJECTS.

(a) A municipality that did not approve the exercise of urban

renewal powers under Section 374.011 before April 27, 1973, may

approve the exercise of those powers for a specific urban renewal

project in the alternative manner provided by this section.

(b) The governing body of the municipality must order and hold

an election in the manner provided by Section 374.011.

(c) The resolution ordering the election and the notice of the

election must contain:

(1) a complete legal description of the area included in the

proposed project;

(2) a statement of the nature of the proposed project; and

(3) a statement of the total amount of local funds to be spent

on the proposed project.

(d) The ballot proposition at the election need not contain a

complete legal description of the area included in the project,

but the proposition must contain a general description of the

area that is sufficient to give notice to the voters of the

location of the proposed project. The proposition must also

contain a statement of the nature of the proposed project and the

total amount of local funds to be spent on the project.

(e) If the ballot proposition is approved, the municipality may

not exceed the limitations imposed on the project in the

resolution ordering the election with respect to the area,

nature, or amount of local funds spent on the project. If the

municipality desires to expand the project beyond those

limitations, the proposed expansion must be approved at an

election in the manner provided for the original project.

(f) Voter approval is not required for preliminary planning of

an urban renewal project.

(g) This section does not require further elections,

resolutions, or actions of a municipality that has exercised

urban renewal powers under this chapter as of April 27, 1973.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.013. USE OF PUBLIC OR PRIVATE RESOURCES. (a) To

further the urban renewal objectives of this chapter, a

municipality may formulate a workable program to use appropriate

private and public resources, including the resources specified

by Subsection (b), to encourage urban rehabilitation, to provide

for the redevelopment of slum and blighted areas, or to undertake

those activities or other feasible municipal activities as may be

suitably employed to achieve the objective of the program. The

program must specifically include provisions relating to:

(1) prevention, through diligent enforcement of housing and

occupancy controls and standards, of the expansion of blight into

areas of the municipality that are free from blight; and

(2) rehabilitation or conservation of slum and blighted areas as

far as practicable to areas that are free from blight through

replanning, removing congestion, providing parks, playgrounds,

and other public improvements, encouraging voluntary

rehabilitation and requiring the repair and rehabilitation of

deteriorated or deteriorating structures, and the clearance and

redevelopment of slum areas.

(b) Each municipality, to the greatest extent determined to be

feasible, shall afford the maximum opportunity, consistent with

the needs of the municipality as a whole, for the rehabilitation

or redevelopment of the urban renewal area by private enterprise.

A municipality shall consider this objective in exercising powers

under this chapter, including:

(1) formulation of a workable program for urban renewal under

Subsection (a);

(2) approval of urban renewal plans consistent with the general

plan of the municipality;

(3) exercise of zoning power;

(4) enforcement of other laws, codes, and regulations relating

to land use, use and occupancy of buildings and improvements, and

the disposition of any property acquired; and

(5) provision of necessary public improvements.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.014. MUNICIPAL URBAN RENEWAL PLAN. (a) A municipality

may not prepare an urban renewal plan for an area unless the

governing body of the municipality has, by resolution, declared

the area to be a slum area, a blighted area, or both, and has

designated the area as appropriate for an urban renewal project.

The governing body may not approve an urban renewal plan until a

general plan has been prepared for the municipality. A

municipality may not acquire real property for an urban renewal

project until the governing body has approved the urban renewal

plan as provided by Subsection (d).

(b) Any person may submit an urban renewal plan to the

municipality. The governing body, before approving the plan, must

submit the proposed plan to the urban renewal agency and the

planning commission, if any, for review and recommendations as to

the plan's conformity with the general plan for municipal

development. The urban renewal agency and the planning commission

shall submit written recommendations relating to the proposed

urban renewal plan to the governing body within 30 days after the

date the plan is received for review. On receipt of those

recommendations, the governing body shall hold a hearing relating

to the proposed plan as provided by Subsection (c). If

recommendations are not proposed within the 30-day period, the

governing body may hold the hearing without recommendations.

(c) The governing body must hold a public hearing on the

proposed urban renewal plan before it may approve the urban

renewal plan. The governing body shall publish notice of the

hearing three times in a newspaper of general circulation in the

municipality. The first notice must be published before the 30th

day before the date of the hearing. The notice must state the

time, date, place, and purpose of the hearing, must generally

identify the urban renewal area, and must describe the general

scope of the urban renewal project under consideration.

(d) After the hearing, the governing body may approve an urban

renewal plan if the governing body finds that:

(1) a feasible method exists for the relocation, in decent,

safe, affordable, and sanitary accommodations, of families or

individuals who will be displaced from the urban renewal area,

without undue hardship to those persons;

(2) the urban renewal plan conforms to the general plan for

municipal development; and

(3) the urban renewal plan offers the maximum opportunity,

consistent with the needs of the municipality as a whole, for the

rehabilitation or redevelopment of the urban renewal area by

private enterprise.

(e) An urban renewal plan may be modified at any time. If

modified after the lease or sale by the municipality of real

property within the urban renewal project area, the modification

is subject to the rights at law or in equity of the lessee or

purchaser, or that person's successor in interest. If a proposed

modification affects the street layout, land use, public

utilities, zoning, if any, open space, or density of the area,

the modification may not be made until it is submitted to the

planning commission and a report is made to the governing body as

provided by Subsection (b).

(f) After the municipality approves an urban renewal plan, the

provisions of the plan that relate to the future use of the

affected property and the building requirements applicable to the

property control with respect to that property.

(g) If a building in a good state of repair is located in an

urban renewal area and may be incorporated into an urban renewal

project pattern or plan for that area, the building may not be

acquired without the consent of the owner. If the owner of

property in an urban renewal area agrees to use the property in a

manner that is consistent with the purposes of the urban renewal

plan and if improvements to the property do not constitute a fire

or health hazard, that property is not subject to the exercise of

eminent domain authority. A property owner may contest before the

governing body any exercise of eminent domain authority that

affects that person's individual ownership and may appeal to the

district court. The review on appeal is by trial de novo.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.015. GENERAL MUNICIPAL POWERS RELATING TO URBAN

RENEWAL. (a) A municipality may exercise all powers necessary

or convenient to carry out the purposes of this chapter,

including the power to:

(1) conduct preliminary surveys to determine if undertaking an

urban renewal project is feasible;

(2) conduct urban renewal projects within its area of operation;

(3) execute contracts and other instruments necessary or

convenient to the exercise of its powers under this chapter;

(4) provide, arrange, or contract for the furnishing or repair

by any person of services, privileges, works, streets, roads,

public utilities, or other facilities in connection with an urban

renewal project, including installation, construction, and

reconstruction of streets, utilities, parks, playgrounds, and

other public improvements necessary to carry out an urban renewal

project;

(5) acquire any real property, including improvements, and any

personal property necessary for administrative purposes, that is

necessary or incidental to an urban renewal project, hold,

improve, clear, or prepare the property for redevelopment,

mortgage or otherwise encumber or dispose of the real property,

insure or provide for the insurance of real or personal property

or municipal operations against any risk or hazard and to pay

premiums on that insurance, and enter any necessary contracts;

(6) invest urban renewal project funds held in reserves or

sinking funds, or not required for immediate disbursement, in

property or securities in which banks may legally invest funds

subject to their control, redeem bonds issued under Section

374.026 at the redemption price established in the bond, or

purchase those bonds at less than the redemption price, and

cancel the bonds redeemed or purchased;

(7) borrow money and apply for and accept advances, loans,

grants, contributions, and other forms of financial assistance

from the federal, state, or county government, other public body,

or other public or private sources for the purposes of this

chapter, give any required security, and make and carry out any

contracts in connection with the financial assistance;

(8) make plans necessary to carry out this chapter in its area

of operation, contract with any person in making and carrying out

the plans, and adopt, approve, modify or amend the plans;

(9) develop, test, and report methods and techniques for the

prevention of slums and urban blight, conduct demonstrations and

other activities in connection with those methods and techniques,

and apply for, accept, and use federal grants made for those

purposes;

(10) prepare plans and provide reasonable assistance for the

relocation of persons displaced from an urban renewal project

area, including families, business concerns, and others, as

necessary to acquire possession and to clear the area in order to

conduct the urban renewal project;

(11) appropriate funds and make expenditures as necessary to

implement this chapter and, subject to Subsection (c), levy taxes

and assessments for that purpose;

(12) close, vacate, plan, or replan streets, roads, sidewalks,

ways, or other places, plan, replan, zone, or rezone any part of

the municipality and make exceptions from building regulations,

and enter agreements with an urban renewal agency vested with

urban renewal powers under Subchapter C, which may extend over

any period, restricting action to be taken by the municipality

under any of the powers granted under this chapter;

(13) organize, coordinate, and direct the administration of this

chapter within the area of operation as those provisions apply to

the municipality to most effectively promote and achieve the

purposes of this chapter and establish new municipal offices or

reorganize existing offices as necessary to most effectively

implement those purposes; and

(14) issue tax increment bonds.

(b) A municipality may include in a contract made with the

federal government for financial assistance for an urban renewal

project the provisions and conditions imposed by federal law that

the municipality considers reasonable, appropriate, and

consistent with the purposes of this chapter.

(c) A municipality may not levy a tax or assessment under or for

the purposes of this chapter until the proposed levy is submitted

to the municipality's voters in an election on the question and a

majority of those voting approve the levy.

(d) Except as provided by Section 374.016, a municipality may

acquire by condemnation any interest in real property, including

a fee simple interest, that the municipality considers necessary

for or in connection with an urban renewal project. Property

dedicated to a public use may be acquired in that manner, except

that property belonging to the state or to a political

subdivision of the state may not be acquired without the consent

of the state or political subdivision.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.016. SLUM CLEARANCE. (a) In this section, "slum

clearance and redevelopment section" means any substantial

contiguous part of an urban renewal area that a municipality

proposes to acquire and clear of all buildings, structures, and

other improvements for redevelopment and reuse in accordance with

the urban renewal plan.

(b) If an urban renewal project includes a slum clearance and

redevelopment section that the municipality proposes to use for

other than public use, the municipality may not use condemnation

to acquire that property unless the municipality determines by

resolution that the rehabilitation of that property without

clearance would be impractical and ineffective. That

determination must be based on a finding that at least 50 percent

of the structures in the section are dilapidated beyond the point

of feasible rehabilitation or are otherwise unfit for

rehabilitation, and that there exist other blighting

characteristics, such as overcrowding of structures on the land,

mixed uses of structures, deficient streets, or deficiencies in

public utilities or recreational and community facilities. A

municipality may exercise eminent domain authority as provided by

Chapter 21, Property Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.017. DISPOSITION OF PROPERTY. (a) Subject to the

covenants, conditions, and restrictions, including covenants

running with the land, that the municipality considers to be in

the public interest or necessary to implement this chapter and

that are written into the instrument transferring or conveying

title, and after the governing body of the municipality approves

the urban renewal plan, the municipality may:

(1) sell, lease, or otherwise transfer real property or an

interest in real property in an urban renewal area for

residential, recreational, commercial, industrial, or other uses,

including a public use, and enter contracts relating to the

transfer; or

(2) retain the property or interest for public use in accordance

with the urban renewal plan.

(b) The original owner from whom property was acquired under

this chapter by condemnation or through threat of condemnation

has the first right to repurchase the property at the price at

which it is offered.

(c) The purchaser or lessee of property transferred under this

section, and a successor in interest to such a person, including

an assignee, must devote the property to the uses specified in

the urban renewal plan and may be obligated to comply with

conditions specified in the deed of conveyance, including the

requirement to begin any improvements required by the urban

renewal plan within a reasonable time.

(d) Real property or an interest in real property subject to

this section may only be sold, leased, or otherwise transferred

or retained at not less than the fair value of the property for

uses in accordance with the urban renewal plan. In determining

the fair value, the municipality shall consider:

(1) the uses provided in the urban renewal plan;

(2) any restrictions on and any covenants, conditions, and

obligations assumed by the purchaser, lessee, or municipality in

retaining the property;

(3) the objectives of the plan for the prevention of the

recurrence of slums or blighted areas; and

(4) any other matters that the municipality specifies as

appropriate.

(e) The municipality or urban renewal agency may provide in an

instrument of conveyance to a private purchaser or lessee that

the purchaser or lessee may sell any or all of the unimproved

property without profit to the seller. After improving a parcel

of real property in accordance with the development plan adopted

for the area, the purchaser may sell the parcel before completion

of the development of the area or tract purchased, but the sale

does not relieve that purchaser from the obligation of completing

the development of that area or tract. The purchaser may sell a

parcel of land purchased for redevelopment to another person who

is obligated to improve the parcel as provided by the development

plan for that project if the resale is without profit to the

seller and if any subsequent purchaser is required to improve the

property as provided by the urban renewal plan and by the

conditions contained in the deed of conveyance.

(f) A municipality shall sell real property acquired by the

municipality that is to be sold to private developers in

accordance with the urban renewal plan as rapidly as is feasible

in the public interest and consistent with the goals of the urban

renewal plan. An instrument executed by a municipality or by an

urban renewal agency that purports to convey any right, title, or

interest in any property under this chapter is presumed to be

executed in compliance with this chapter with respect to the

title or interest of any bona fide lessee, transferee, or

purchaser of the property.

(g) A municipality that sells real property in an urban renewal

area to a private person must conduct the sale through

competitive sealed bids after advertising the offer in the

official publication or a newspaper of general circulation. The

advertisement must be published once before the 15th day before

the date of the sale and must invite bids for the purchase of

real property in the urban renewal area either in whole or in

parcels as determined by the municipality. Before advertising for

bids, the municipality shall adopt as part of the specifications

in the general plan of improvement any conditions binding on the

purchaser or the purchaser's successors in title, including heirs

and assignees. The municipality or urban renewal agency may

accept the highest and best responsible bid. The purchase price

must be paid in cash. If the municipality or agency determines

that the bids received are not satisfactory, it may reject all

the bids and readvertise the offer. The urban renewal agency may

not sell the property until the price and conditions of sale are

approved by the governing body of the municipality. The

municipality shall sell any real property acquired in connection

with an urban renewal and rehabilitation project within a

reasonable time for the purposes applicable to each project,

except for the property retained by the municipality for public

use. Property to be resold shall be sold within a reasonable

time, taking into account the general economic situation at the

time of sale.

(h) The municipality may temporarily lease any real property

acquired in an urban renewal area, except property that is not

fit for human habitation or that is declared substandard by any

governmental agency. The lease must provide for a right of

cancellation that permits the municipality to sell or dispose of

the property for the purposes of this chapter.

(i) The former owner of any real property that is acquired under

this chapter and that is not dedicated within a reasonable time

to the purposes applicable to the urban renewal project for which

it was acquired is entitled, after notice, to repurchase the

property at the price for which it was acquired, less any actual

damages sustained by the former owner because of the taking of

the property, unless the property is devoted to the urban renewal

purposes within 60 days after the date the former owner gives the

record owner and the municipality written notice of the intention

to exercise the right of repurchase. After a repurchase, any

buildings placed on or allowed to remain on the property must

conform to the pattern and intent of the urban renewal project if

the project is completed.

(j) Any purchaser or lessee who is a private developer of any

part of the real property acquired under this chapter may use

that property as security to finance the development of the

property. The purchaser or lessee may execute and deliver to a

lender notes, deeds of trust with powers of sale, mortgages, and

other instruments required in connection with obtaining and

securing the repayment of the loan. The purchaser or lessee has

all the rights, titles, and incidents of ownership available to a

purchaser or lessee of land generally, and the person is entitled

to mortgage and encumber the property for either the purchase

price or for improvements in accordance with the objectives of

this chapter. Any subsequent owner or lessee who acquires title

through foreclosure of a lien given to secure the indebtedness or

through a conveyance or assignment in satisfaction of debt takes

title subject only to the restrictive covenants related to the

use and improvement of the land that are contained in the

original conveyance from the municipality. The owner's or

lessee's interest is not subject to any condition precedent or

condition subsequent that would result in reverter or forfeiture

of title or to any restraint as to the amount for which the

property may be resold or leased.

(k) Notwithstanding any other provision of this chapter or of

any other law relating to competitive bid requirements, a

municipality or urban renewal agency may sell urban renewal land

for uses in accordance with an urban renewal plan to a public or

private nonprofit corporation or foundation. The sale must be for

at least the fair market value of the land as determined by the

municipality or urban renewal agency.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. URBAN RENEWAL AGENCY

Sec. 374.021. EXERCISE OF URBAN RENEWAL PROJECT POWERS. (a) A

municipality may exercise urban renewal project powers through a

board or through municipal officers selected by the governing

body of the municipality by resolution. The municipality may

exercise those powers through an urban renewal agency created

under this subchapter if the governing body by resolution

determines that the creation of an urban renewal agency is in the

public interest. An urban renewal agency created under this

subchapter may exercise all the urban renewal project powers of

the municipality.

(b) In this section, "urban renewal project powers" includes the

rights, powers, functions, and duties of a municipality under

this chapter. The term does not include the power to:

(1) determine an area as a slum area, blighted area, or both and

to designate that area as appropriate for an urban renewal

project;

(2) approve and amend urban renewal plans and hold public

hearings relating to those plans;

(3) establish a general plan for the locality as a whole;

(4) establish a workable program under Section 374.013;

(5) make determinations and findings under Section 374.011(a),

374.013(b), or 374.014(d);

(6) issue general obligation bonds; and

(7) appropriate funds, levy taxes and assessments, and exercise

other functions under Subdivisions (11) and (12) of Section

374.015(a).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.022. CREATION OF URBAN RENEWAL AGENCY. (a) An urban

renewal agency created in a municipality is a public body

corporate and politic.

(b) An urban renewal agency may not transact business or

exercise any powers under this chapter until the governing body

of the municipality:

(1) adopts a resolution as provided by Section 374.011; and

(2) elects to exercise urban renewal project power through an

urban renewal agency as provided by Section 374.021(a).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.023. BOARD OF COMMISSIONERS. (a) If an urban renewal

agency is created by a municipality, the mayor of the

municipality, with the advice and consent of the governing body

of the municipality, shall appoint a board of commissioners for

the urban renewal agency.

(b) The board must be composed of at least five but not more

than nine members. A member serves a two-year term. The

commissioners shall designate one member to serve as chairman and

one to serve as vice-chairman for one-year terms. A member of the

board must be a resident of the municipality and a real property

owner. The number of commissioners shall be determined by the

governing body at the time of the appointment of the

commissioners and may not be changed more than once every two

years. At the time of the initial appointments, a simple majority

of the commissioners shall be designated to serve for a one-year

term and the remaining members for two-year terms. If a vacancy

occurs, the governing body shall fill the vacancy for the

unexpired term in the same manner as the initial appointment.

(c) A commissioner serves without compensation but is entitled

to necessary expenses incurred in the performance of official

duties, including travel expenses.

(d) A certificate of appointment, which is conclusive evidence

of the proper appointment of each commissioner, must be filed

with the clerk of the municipality.

(e) If the board is composed of five, seven, or nine members,

any action by the board, to be valid, must be adopted or rejected

by a majority of the total number of the commissioners.

(f) The governing body may remove a commissioner for

inefficiency, neglect of duty, or misconduct in office after

notice of the charges and a hearing. The commissioner must

receive a copy of the charges before the 10th day before the date

of the hearing and must have the opportunity to be heard either

in person or by counsel.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.024. AGENCY PERSONNEL; REPORT. (a) An urban renewal

agency may employ an executive director, technical experts, and

other agents and employees as it determines necessary, and may

determine the qualifications, duties, and compensation of those

personnel. An agency may employ or retain its own counsel and

legal staff to perform required legal services.

(b) On or before March 31 of each year, an urban renewal agency

shall file with the municipality a report of its activities for

the preceding calendar year. If requested by the governing body

of the municipality, the agency shall file a quarterly report.

The report must include a complete financial statement by the

agency that shows its assets, liabilities, income, and operating

expenses as of the end of the reporting period.

(c) At the time the report is filed, the agency shall publish

notice of the filing in a newspaper of general circulation in the

municipality. The notice must state that the report is available

for inspection during business hours in the office of the urban

renewal agency and in the office of the municipal secretary.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.025. APPROVAL REQUIREMENT. An urban renewal agency

created under this subchapter may not undertake a renewal or

rehabilitation project until the area proposed as a renewal or

rehabilitation area and the plan of improvement for the project

area are approved by the governing body of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.026. URBAN RENEWAL BONDS. (a) An urban renewal agency

created under this subchapter may issue bonds from time to time

to finance an urban renewal project, including the payment of

principal and interest on any advances for surveys and plans. The

agency may also issue refunding bonds for the payment or

retirement of bonds previously issued.

(b) Bonds issued under this section must be made payable, both

as to principal and interest, only from the income, proceeds,

revenues, and funds of the urban renewal agency that are derived

from or held in connection with the conduct of urban renewal

projects. Payment of the principal and interest of the bonds may

be further secured by a pledge of any loan, grant, or

contribution from the federal government, or from any other

source, in aid of an urban renewal project, or by a mortgage of

such a project if title is held by the urban renewal agency.

(c) A bond issued under this section is not an indebtedness of

the state or of a political subdivision of the state other than

the issuing urban renewal agency and is not subject to any other

law relating to the authorization, issuance, or sale of bonds.

(d) A bond issued under this section is issued for an essential

public and governmental purpose and is, with the interest on the

bond and the income from it, exempt from taxes.

(e) A bond issued under this section must be authorized by a

resolution or ordinance of the governing body of the urban

renewal agency and may be issued in one or more series. The bond

must bear the date, be payable on demand or mature at a time or

times, bear interest at a rate, be in a denomination or

denominations, be in either coupon or registered form, carry

conversion or registration privileges, have a rank or priority,

have a manner of execution, be payable in a medium of payment and

at a place or places of payment, be subject to terms of

redemption, with or without premium, be secured in a manner, and

have any other characteristics, as provided by the resolution,

trust indenture, or mortgage issued in relation to the bond.

(f) A bond issued under this section may be sold at not less

than par at a public sale held after notice is published in a

newspaper of general circulation in the area of operation and in

any other medium of publication determined by the urban renewal

agency and may also be exchanged for other bonds on a par basis.

A bond issued under this section is fully negotiable.

(g) A bond issued under this section may be sold to the federal

government at not less than par at a private sale. If less than

all of the authorized principal amount of the bonds is sold to

the federal government, the balance may be sold at a private sale

at not less than par at an interest cost to the urban renewal

agency that does not exceed the interest cost to the agency of

the part of the bonds sold to the federal government.

(h) If the officials whose signatures appear on bonds or coupons

issued under this section cease to be officials of the urban

renewal agency before the delivery of the bonds, their signatures

are valid for all purposes as if they had remained in office

until delivery.

(i) In an action involving the validity or enforceability of a

bond issued under this subchapter or the security for such a

bond, a bond that recites in substance that it was issued by an

urban renewal agency in connection with an urban renewal project

is conclusively considered to have been issued for those

purposes, and the project is conclusively considered to have been

conducted in accordance with this chapter.

(j) A bank, trust company, banker, savings bank and institution,

savings and loan association, investment company, and other

person conducting a banking or investment business, an insurance

company, insurance association, and other person conducting an

insurance business, and an executor, administrator, curator,

trustee, and other fiduciary may invest a sinking fund, money, or

other fund belonging to it or in its control in any bonds or

obligations issued by an urban renewal agency under this section.

Those bonds or other obligations must be secured by an agreement

between the issuer and the federal government in which the issuer

agrees to borrow from the federal government and the federal

government agrees to lend to the issuer, before the maturity of

the bonds or other obligations, money in an amount that, together

with any other money irrevocably committed to the payment of

interest on the bonds or other obligations, is sufficient to pay

the principal of the bonds or other obligations with interest to

maturity. Under the terms of the agreement the money must be used

to pay the principal of and interest on the bonds or other

obligations at maturity. Those bonds and other obligations are

authorized security for a public deposit. Any person may use

funds owned or controlled by the person to purchase those bonds

or obligations. This subsection does not relieve a person of a

duty to exercise reasonable care in selecting securities.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER D. TAX INCREMENT FINANCING FOR URBAN RENEWAL PROJECTS

Sec. 374.031. ELECTION REQUIRED. (a) A municipality may not

use the tax increment method of financing prescribed under this

subchapter unless a majority of the qualified voters of the

municipality voting on the question approve that method of

financing in an election held by the municipality.

(b) The ballot shall be printed to provide for voting for or

against the proposition: "Use of tax increment financing for

urban renewal purposes."

(c) The election may be held in conjunction with an election

held under Section 374.011 or 374.012.

(d) This referendum is not required if the constitutional

amendment on tax increment financing is approved by the voters.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.032. TAX INCREMENT FUND. On approval of an urban

renewal plan by the governing body of a municipality and on

approval of tax increment financing as required by Section

374.031, the governing body by resolution shall establish a fund

known as the tax increment fund.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.033. COMPUTATION OF TAX INCREMENTS. (a) A tax

increment is computed by multiplying the total in property taxes

levied and collected by the municipality and all other taxing

entities on the taxable real property in an urban renewal project

area in a year by a fraction, the numerator of which is equal to

that year's market value of all taxable real property in the area

minus the tax increment base and the denominator of which is

equal to that year's market value of all taxable real property in

the area.

(b) For the purposes of this chapter, only the tax

assessor-collector determines the market value of property

located in an urban renewal project area during the time that the

project exists. The determination requires the concurrence of the

comptroller. A property owner who is aggrieved by a determination

of the tax assessor-collector has the same right of appeal as

that provided by law to owners of property not affected by this

chapter.

(c) At the time an urban renewal project is designated by the

governing body, the tax assessor-collector shall, with the

concurrence of the comptroller, certify to the governing body the

market value of property within the boundaries of the urban

renewal district. The tax assessor-collector shall include at its

most recently determined market value any property that is

taxable at the time that the urban renewal project is designated

and shall include at zero any property that is exempt from

taxation at the time that the district is designated.

(d) The tax assessor-collector shall annually certify to the

governing body the amount of the captured market value of

property within the boundaries of the district and the amount of

tax increments produced from that captured market value. The tax

assessor-collector shall make the initial certification not later

than one year from the date on which an urban renewal project is

designated.

(e) For any year in which taxes are to be paid into the tax

increment fund established under Section 374.032, a taxing entity

may not consider any captured market value with respect to an

urban renewal project in computing a debt limitation or for any

other purpose except to determine the amount to be paid into the

tax increment fund.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.034. ALLOCATION OF TAX COLLECTIONS AND TAX INCREMENTS;

TAX INCREMENT FUND. (a) For the purposes of this chapter, the

tax assessor-collector has the sole authority and the duty to

collect the taxes levied by the municipality and all other taxing

entities on property located within an urban renewal project and

to allocate taxes and tax increments in the manner required by

this chapter.

(b) Beginning with the first payment of taxes levied by the

municipality or other taxing entity after the time an urban

renewal project is designated, the receipts from those taxes

shall be allocated and paid as provided by this subsection. The

receipts from the property taxes collected that are produced from

the tax increment base shall first be allocated and paid to the

municipality or appropriate taxing entity. All tax increments

produced from the captured market value of the property located

within the urban renewal project district shall then be deposited

into the tax increment fund established for the project.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.035. TAX INCREMENT BONDS. (a) A municipality may

issue tax increment bonds, the proceeds of which may be used to

pay redevelopment costs relating to the urban renewal project for

which the bonds were issued or to satisfy claims of holders of

those bonds. On the approval of two-thirds of the qualified

voters of the municipality, the municipality may also issue

refunding bonds for the payment or retirement of tax increment

bonds previously issued by the municipality. The tax increment

bonds may be made payable, both as to principal and interest,

only from:

(1) tax increments allocated to and paid into the tax increment

fund established by the municipality under Section 374.032;

(2) private sources;

(3) contributions or other financial assistance from this state

or the United States; or

(4) a combination of those methods.

(b) A tax increment bond issued under this section, with the

interest and income from the bond, is exempt from taxation. The

period of maturity of a tax increment bond is limited to a

maximum of 20 years from the date of issuance. Bonds issued under

this section must be authorized by a resolution or ordinance of

the governing body of the municipality and may be issued in one

or more series. The bond must have the characteristics prescribed

by Section 374.026(e) as provided by the resolution, trust

indenture, or mortgage issued in relation to the bond.

(c) A bond issued under this section may be sold at not less

than par at a public sale after notice published in a newspaper

of general circulation in the municipality and in any other

medium of publication determined by the governing body or may be

exchanged for other bonds on a par basis. A bond issued under

this section is fully negotiable.

(d) In an action or proceeding involving the validity or

enforceability of a bond issued under this section or the

security for such a bond, a bond that recites in substance that

it is issued by the municipality in connection with an urban

renewal project is conclusively considered to have been issued

for those purposes, and the urban renewal project is conclusively

considered to have been planned, located, and carried out in

accordance with this chapter.

(e) A bank, trust company, banker, savings bank and institution,

savings and loan association, investment company, and other

person conducting a banking or investment business, an insurance

company, insurance association, and other person conducting an

insurance business, and an executor, administrator, curator,

trustee, and other fiduciary may invest a sinking fund, money, or

other fund belonging to it or in its control in any tax increment

bonds issued by a municipality under this section. The bond is an

authorized security for a public deposit. Any person may use

funds owned or controlled by the person to purchase those bonds.

This subsection does not relieve a person of a duty to exercise

reasonable care in selecting securities.

(f) Tax increment bonds may be paid only out of the tax

increment fund established under Section 374.032. The governing

body of the municipality may irrevocably pledge all or part of

the fund to the payment of those bonds or notes. The fund or the

designated part of the fund may only be used for the payment of

those bonds and interest on those bonds until they have been

fully paid. A holder of those bonds or coupons relating to the

bonds has a lien against the fund for the payment of the bonds or

notes and the interest on them and may protect and enforce that

lien by an action at law or in equity.

(g) To increase the security and marketability of tax increment

bonds, the municipality, according to its best judgment, may:

(1) create a lien for the benefit of the bondholders on a public

improvement or public work financed by the bonds or on the

revenue from the public improvement or public work; or

(2) make covenants and take other action as necessary,

convenient, or desirable to additionally secure the bonds or make

the bonds more marketable.

(h) A tax increment bond issued under this section is not a

general obligation of the municipality, is not a charge against

its general credit or taxing powers, and is not payable other

than as provided by this chapter. The tax increment bond must

state those limitations on its face.

(i) A tax increment bond issued under this section may not be

included in computing the debt of the issuing municipality.

(j) Tax increment bonds may not be issued in an amount exceeding

the aggregate costs of implementing the urban renewal plan for

the project for which they were issued.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.036. DISBURSEMENTS FROM TAX INCREMENT FUND. (a) Money

may be disbursed from a tax increment fund only to satisfy the

claims of holders of tax increment bonds issued in aid of the

urban renewal project with respect to which the fund was

established or to pay project costs. In this section, "project

costs" means any expenditure made or estimated to be made, or

monetary obligations incurred or estimated to be incurred, by the

municipality that are listed in an urban renewal project, plus

any incidental costs, less any income or revenues other than tax

increments, received or reasonably expected to be received by the

municipality in connection with the implementation of the urban

renewal plan. Those project costs include:

(1) capital costs, including:

(A) the actual costs of the construction of public works or

improvements, new buildings, structures, and fixtures;

(B) the costs of demolition, alteration, remodeling, repair, or

reconstruction of existing buildings, structures, and fixtures;

(C) the costs of acquisition of equipment; and

(D) the costs of clearing and grading of land;

(2) financing costs, including interest paid to holders of tax

increment bonds issued to pay for project costs and any premium

paid over the principal amount because of the redemption of the

obligation before maturity;

(3) professional service costs, including costs incurred for

architectural, planning, engineering, or legal services;

(4) imputed administrative costs, including reasonable charges

for the time spent by municipal employees in connection with the

implementation of an urban renewal plan; and

(5) organizational costs, including the cost of conducting

studies and the cost of informing the public with respect to the

creation of urban renewal projects and the implementation of

project plans.

(b) Subject to any agreement with holders of tax increment

bonds, money in a tax increment fund may be temporarily invested

in the same manner as other municipal funds.

(c) After project costs and tax increment bonds issued with

respect to an urban renewal project have been paid or payment has

been arranged, and subject to any agreement with bondholders, any

money remaining in a tax increment fund shall be paid over to the

municipality and to other taxing entities levying taxes on

property within the project in amounts belonging to each entity.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.037. MUNICIPAL ANNUAL REPORT; STATEMENT. (a) Before

July 2 each year, the governing body of the municipality shall

submit to the chief executive officer of each taxing entity a

report on the status of each urban renewal district. The report

must include statements of:

(1) the amount and source of revenue in the tax increment fund

established under Section 374.032;

(2) the amount and purpose of expenditures from the fund;

(3) the amount of principal and interest due on any outstanding

bonded indebtedness;

(4) the tax increment base and the current captured market value

retained by the urban renewal project; and

(5) the captured market value shared by the municipality and

other taxing entities, the total in received tax increments, and

any additional information required to demonstrate compliance

with the tax increment financing plan adopted by the governing

body.

(b) On or before July 1 each year, the governing body shall

publish a statement in a newspaper of general circulation in the

municipality showing:

(1) the tax increment received and expended during the previous

year;

(2) the original market value and captured market value of all

property located within the urban renewal project;

(3) the amount in outstanding indebtedness incurred in aid of

the urban renewal project; and

(4) any additional information the governing body considers

necessary.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 374.901. USE OF ACQUIRED PROPERTY FOR PUBLIC HOUSING. (a)

Except as provided by Subsection (b), real property acquired

under this chapter may not be sold, leased, granted, conveyed, or

otherwise made available for public housing.

(b) Real property acquired under this chapter may be made

available for public housing if the municipality holds an

election at which a majority of the qualified voters voting in

the election approve that use of the property. The municipality

shall conduct the election in the manner provided for an election

under Section 374.011. The ballot shall be printed to provide for

voting for or against the proposition: "Permitting the use of

land acquired by urban renewal for public housing."

(c) If the qualified voters of a municipality have approved the

use of land acquired under this chapter for public housing, the

municipality may order an election on prohibiting the use of that

land for public housing. The municipality shall conduct the

election in the manner provided by Subsection (b), except that

the ballot shall be printed to provide for voting for or against

the proposition: "Prohibiting the use of land acquired by urban

renewal for public housing." If a majority of the voters voting

in the election favor prohibiting the use of the land for public

housing, the prohibition contained in Subsection (a) applies. An

election that results in the prohibition of the use of land for

public housing does not affect land that has been made available

for public housing at the time of the election.

(d) If a municipality holds an election under this section, the

municipality may not hold another election under this section for

one year.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.902. EXERCISE OF URBAN RENEWAL POWERS BY CERTAIN

COUNTIES. (a) Unless the context clearly requires otherwise, a

statement in this chapter that applies to a mayor applies to the

county judge of a county exercising powers under this section, a

statement that applies to the governing body of a municipality

applies to the county's commissioners court, and a statement that

applies to a municipality applies to the county.

(b) A county with a population of more than 1.3 million may

exercise the powers provided for municipalities under this

chapter with respect to areas of the county that are not within

the corporate boundaries of a municipality. The county may not

exercise those powers until the commissioners court of the county

adopts a resolution in the manner provided by Section 374.011 for

adoption of a resolution by a municipality. The resolution must

be approved at an election held in the county in the manner

provided for a municipal election under Section 374.011. The

adoption of the resolution is not approved unless a majority of

the voters who vote on the question in the entire county as well

as in each municipality in the county approve the adoption of the

resolution. In a municipality that is only partially located in

the affected county, only voters who reside in the county may

vote.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 669, Sec. 105, eff. Sept. 1,

2001.

Sec. 374.903. URBAN RENEWAL IN DISASTER AREA. If the governing

body of a municipality certifies that an area needs redevelopment

or rehabilitation because of a flood, fire, hurricane,

earthquake, storm, or other catastrophe for which the governor

has certified the state's need for disaster assistance under

applicable federal law, the governing body may approve an urban

renewal plan and an urban renewal project for the affected area

without regard to Section 374.014(d) and to the provisions of

this chapter that require a general plan for the municipality and

a public hearing on the urban renewal project.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.904. COSTS OF RELOCATION. If the relocating, raising,

rerouting, changing of grade, or altering the construction of a

railroad, electric transmission line, pipeline, or telephone or

telegraph property or facility is made necessary by the exercise

of powers conferred under this chapter on a municipality, an

urban renewal agency, or another public body, the necessary

action shall be made at the expense of the public body that made

the change necessary.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.905. MUNICIPAL PROPERTY EXEMPT FROM LEVY AND EXECUTION.

(a) All municipal property, including funds, owned or held for

the municipality for the purposes of this chapter are exempt from

levy and sale by execution. An execution or other judicial

proceeding may not issue against the property, and a judgment

against the municipality may not be a charge or lien on that

property. This subsection does not apply to or limit the right of

an obligee to pursue any remedies for the enforcement of any

pledge or lien given under this chapter by a municipality on its

rents, fees, grants, or revenues from urban renewal projects.

(b) If real property in the urban renewal project area is

acquired and is owned as part of the project by a municipality or

the urban renewal agency, and the project is not subject to ad

valorem taxes because of Subsection (a), the gross project cost

may include reasonable payments in lieu of taxes.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.906. POWERS OF PUBLIC BODY. (a) To aid in the

planning or implementation of an urban renewal project located

within the area in which it is authorized to act, any public

body, after determining that a project is beneficial to its

residents and after setting terms with or without consideration,

may:

(1) dedicate, sell, convey, or lease any of its interest in any

urban renewal project or grant easements, licenses, or other

rights and privileges in the project to a municipality or urban

renewal agency;

(2) incur the entire expense of any public improvements made by

the public body in exercising the powers granted under this

section;

(3) do anything necessary to aid or cooperate in the planning or

implementation of an urban renewal plan;

(4) lend, grant, or contribute funds to a municipality or an

urban renewal agency;

(5) enter into agreements that may extend over any period with a

municipality, urban renewal agency, or other public body relating

to action to be taken by the public body under any of the powers

granted under this chapter, including furnishing funds or other

assistance in connection with an urban renewal project;

(6) furnish public buildings and public facilities, including

parks, playgrounds, recreational facilities, community

facilities, educational facilities, water, sewer, or drainage

facilities, or other public works;

(7) furnish, dedicate, pave, install, grade, regrade, plan, or

replan streets, roads, sidewalks, ways, or other places;

(8) plan, replan, zone, or rezone any part of the public body or

make exceptions from building regulations; or

(9) furnish administrative and other services to the

municipality or urban renewal agency.

(b) If title to or possession of any urban renewal project is

held by the federal government, the provisions of an agreement

under this section inure to and may be enforced by the federal

government.

(c) A sale, conveyance, lease, or agreement under this section

may be made by and between public bodies without appraisal,

public notice, advertisement, or public bidding.

(d) To aid in planning or conducting an urban renewal project

through an urban renewal agency under this chapter, a

municipality may perform all of the functions that a public body

may perform under Subsection (a), including furnishing financial

and other assistance.

(e) For the purposes of this section or to aid in the planning

or carrying out of a municipal urban renewal project, a

municipality may issue and sell general obligation bonds in

addition to bonds issued under Section 374.026. Bonds issued

under this section must be issued in the manner and are subject

to the limitations generally provided by the laws of this state

for the issuance and authorization of municipal bonds for public

purposes.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.907. TITLE OF PURCHASER. An instrument executed by a

municipality or by an urban renewal agency that purports to

convey a right, title, or interest in property under this chapter

is conclusively presumed to have been executed in compliance with

this chapter as regards the title or other interest of a bona

fide purchaser, lessee, or transferee of the property.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.908. CONFLICT OF INTEREST. (a) A public official or

employee of a municipality, including an official or employee of

an urban renewal agency that exercises urban renewal project

powers for a municipality under Subchapter C or of any other

municipal board or commission, may not voluntarily acquire any

direct or indirect interest in an urban renewal project, in any

property included or planned to be included in an urban renewal

project or plan, or in any contract, or contract proposed, in

connection with an urban renewal project.

(b) If the acquisition is not voluntary, the official or

employee shall immediately disclose the acquisition of the

interest in writing to the governing body of the municipality.

The governing body shall enter the disclosure on its minutes. Not

later than three months after the date on which the involuntary

acquisition occurs, the official or employee shall either resign

the position with the municipality or divest the interest.

(c) If the official or employee owns or controls any direct or

indirect interest in property that the person knows is included

or planned to be included in an urban renewal project, or if the

official or employee owned or controlled any such interest at any

time during the two-year period preceding the inclusion or

planned inclusion of the property in an urban renewal project,

the official or employee shall immediately disclose that fact in

writing to the governing body of the municipality. The governing

body shall enter the disclosure on its minutes. The official or

employee may not participate in any action by the municipality or

by the urban renewal agency that affects the property.

(d) Any required disclosure made under this section to the

governing body of the municipality must also be made at the same

time to the urban renewal agency that exercises urban renewal

project powers under Section 374.021. A commissioner or other

officer of an urban renewal agency or other board who exercises

powers under this chapter may not hold any other public office

with the municipality.

(e) A violation of this section is official misconduct.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.909. JUDICIAL PROCEEDINGS. (a) An action brought to

review, modify, suspend, or satisfy a rule, order, decision, or

other act of the governing body of a municipality or other agency

shall be trial de novo as that term is used in an appeal from a

justice of the peace court to a county court. In the trial, no

presumptions in favor of the order or rule apply, and evidence

relating to the validity or reasonableness of the order or rule

may not be heard. The determination of the action shall be made

on the facts as in other civil cases, and the procedure used and

the determination of orders and judgments to be entered in the

trial shall be under the rules of law, evidence, and procedure

prescribed under the constitution, statutes, and rules of

procedure of this state applicable to civil trials.

(b) The trial of an action brought under this section shall be

strictly de novo and the decision in the action shall be made on

the preponderance of the evidence presented at the trial,

independent of any administrative action taken by the board and

free from the application of the substantial evidence rule stated

by the courts relating to orders of other administrative or

quasi-judicial agencies.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 374.910. EFFECT ON MUNICIPAL POWERS. (a) This chapter

does not repeal a charter provision adopted by a home-rule

municipality to accomplish the same purposes as this chapter.

This chapter is cumulative of municipal powers.

(b) The powers conferred by this chapter are supplemental to the

powers conferred on municipalities by the charters of home-rule

municipalities of this state.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 375. MUNICIPAL MANAGEMENT DISTRICTS IN GENERAL

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE A. MUNICIPAL PLANNING AND DEVELOPMENT

CHAPTER 375. MUNICIPAL MANAGEMENT DISTRICTS IN GENERAL

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 375.001. LEGISLATIVE FINDINGS; PURPOSES. (a) The creation

of a municipal management district is declared to be essential to

the accomplishment of the purposes of Article III, Section 52,

Article XVI, Section 59, and Article III, Section 52-a, of the

Texas Constitution and to the accomplishment of the other public

purposes stated in this chapter.

(b) The creation of each district is necessary to promote,

develop, encourage, and maintain employment, commerce, economic

development, and the public welfare in the commercial areas of

municipalities and metropolitan areas of this state.

(c) The creation of districts and this chapter may not be

interpreted to relieve any municipality from providing services

to an area included in the district or to release the

municipality from the obligation it has to provide municipal

services to that area. A district is created to supplement and

not supplant the municipal services of the municipality.

(d) All of the land and other property to be included within the

boundaries of a district will be benefited by the works and

projects that are to be accomplished and the services to be

provided by the district under powers conferred by Article III,

Section 52, Article XVI, Section 59, and Article III, Section

52-a, of the Texas Constitution and other powers granted under

this chapter.

(e) A district is created to serve a public use and benefit.

(f) The creation of a district is essential to further the

public purposes of development and diversification of the economy

of the state, the elimination of unemployment and

underemployment, and the development or expansion of

transportation and commerce and is in the public interest.

(g) A district will promote the health, safety, and general

welfare of residents, employers, employees, and consumers in the

district and the general public.

(h) A district is designed to provide needed funding for

metropolitan areas to preserve, maintain, and enhance the

economic health and vitality of the areas as community and

business centers.

(i) The present and prospective traffic congestion in

municipalities in this state, the need for traffic control and

the safety of pedestrians, and the limited availability of funds

require the promotion and development of public transportation

and pedestrian facilities and systems by new and alternative

means, and a district will serve the public purpose of securing

expanded and improved transportation and pedestrian facilities

and systems. The public transportation and pedestrian facilities

and systems promoted and developed by a district will be

attractive, safe, and convenient and will benefit not only the

land and property in the district, but also the employees,

employers, and consumers of the district and the general public.

(j) A district will further promote the health, safety, welfare,

morals, convenience, and enjoyment of the public by landscaping

and developing certain areas within the district that are

necessary for the restoration, preservation, and enhancement of

scenic and aesthetic beauty.

(k) A district will not act as the agent or instrumentality of

any private interests even though many private interests will be

benefited by the district, as will the general public.

(l) The purpose of this chapter is to promote and benefit

commercial development and commercial areas throughout the state.

Each improvement project or service authorized by this chapter is

found and declared to carry out a public purpose.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.002. CONSTRUCTION OF CHAPTER. (a) This chapter shall

be liberally construed in conformity with the findings and

purposes in Section 375.001.

(b) If any provision of general law is in conflict or

inconsistent with this chapter, this chapter prevails. Any

general law not in conflict or inconsistent with this chapter is

adopted and incorporated by reference.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.003. DEFINITIONS. In this chapter:

(1) "Board" means a board of directors of a district.

(2) "Bond" means any type of interest-bearing obligation,

including a bond, note, bond anticipation note, certificate of

participation, lease, contract, or other evidence of

indebtedness.

(3) "Commission" means the Texas Natural Resource Conservation

Commission.

(4) "Disadvantaged business" means:

(A) a corporation formed for the purpose of making a profit and

at least 51 percent of all classes of the shares of stock or

other equitable securities of which are owned by one or more

persons who are socially disadvantaged because of their

identification as members of certain groups that have suffered

the effects of discriminatory practices or similar insidious

circumstances over which they have no control, including black

Americans, Hispanic Americans, women, Asian Pacific Americans,

and American Indians;

(B) a sole proprietorship formed for the purpose of making a

profit that is owned, operated, and controlled exclusively by one

or more persons described by Paragraph (A);

(C) a partnership that is formed for the purpose of making a

profit, in which 51 percent of the assets and interest in the

partnership is owned by one or more persons described by

Paragraph (A), and in which minority or women partners have a

proportionate interest in the control, operation, and management

of the partnership affairs;

(D) a joint venture between minority and women's group members

formed for the purpose of making a profit and the minority

participation in which is based on the sharing of real economic

interest, including equally proportionate control over

management, interest in capital, and interest earnings, other

than a joint venture in which majority group members own or

control debt securities, leasehold interest, management

contracts, or other interests; or

(E) a supplier contract between persons described in Paragraph

(A) and a prime contractor in which the disadvantaged business is

directly involved for the manufacture or distribution of the

supplies or materials or otherwise for warehousing and shipping

the supplies.

(5) "District" means a management district created under this

chapter.

(6) "Mass transit" means transportation of passengers and their

hand-carried packages or baggage by motorbus, trolley, coach,

street railway, rail, suspended overhead rail, elevated railway,

subway, people mover, automobile, or any other surface, overhead,

or underground transportation or any combination of the preceding

and includes stations or terminals and public parking facilities

and facilities incidental to or related to any of the preceding,

including commercial or shopping areas.

(7) "System" means all real and personal property owned or held

by a district for mass transit purposes, including land,

interests in land, buildings, structures, rights-of-way,

easements, franchises, rail lines, bus lines, stations,

platforms, terminals, rolling stock, garages, shops, equipment,

and facilities including vehicle parking areas and facilities,

and other facilities necessary or convenient for the beneficial

use and access of persons and vehicles to stations, terminals,

yards, cars and buses, control houses, signals and land,

facilities, and equipment for the protection and environmental

enhancement of those facilities.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.256,

eff. Sept. 1, 1995.

Sec. 375.004. GOVERNMENTAL AGENCY; TORT CLAIMS. (a) A district

is a governmental agency, a body politic and corporate, and a

political subdivision of the state.

(b) A district is a unit of government for purposes of Chapter

101, Civil Practice and Remedies Code (Texas Tort Claims Act),

and operations of a district are considered to be essential

governmental functions and not proprietary functions for all

purposes, including the application of the Texas Tort Claims Act.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

SUBCHAPTER B. CREATION OF DISTRICT

Sec. 375.021. AREAS ELIGIBLE FOR CREATION OF DISTRICT. (a) A

district may be created only:

(1) in an area devoted primarily to commercial development and

business activity inside the boundaries of a municipality with a

population of at least 25,000; or

(2) in an area devoted primarily to commercial development or

business activity.

(b) A district created as authorized under Subsection (a)(2) may

include the extraterritorial jurisdiction of a municipality with

a population of at least 25,000 if the area has an assessed

valuation of $500 million or more according to the rolls of the

central appraisal district for the year preceding the date of

creation of the district.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.022. PETITION. (a) Before a district may be created,

the commission must receive a petition requesting creation of the

district.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of the real

property in the proposed district, according to the most recent

certified county property tax rolls; or

(2) 50 persons who own real property in the proposed district

if, according to the most recent certified county property tax

rolls, more than 50 persons own real property in the proposed

district.

(c) The petition must:

(1) describe the boundaries of the proposed district by metes

and bounds or, if there is a recorded map or plat and survey of

the area, by lot and block number;

(2) state the specific purposes for which the district will be

created;

(3) state the general nature of the work, projects, or services

proposed to be provided, the necessity for those services, and

the costs as estimated by the persons filing the petition;

(4) include a name of the district, which must be generally

descriptive of the location of the district, followed by

"Management District";

(5) include a proposed list of initial directors that includes

the directors' experience and initial term of service; and

(6) include a resolution of the governing body of the

municipality in support of the creation of the district.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.023. COMMISSION HEARING; CONTENTS OF NOTICE. The

commission or a person authorized by the commission shall set a

date, time, and place for a hearing to consider each petition

received. The commission or authorized person shall issue a

notice of the date, time, and place of hearing. The notice must

state that each person has a right to appear and present evidence

and testify for or against the allegations in the petition, the

form of the petition, the necessity and feasibility of the

district's project, and the benefits to accrue.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.024. PUBLICATION OF NOTICE. (a) The commission or

authorized person shall publish notice of the hearing in a

newspaper of general circulation in the municipality in which the

proposed district is located once a week for two consecutive

weeks. The first publication must occur not later than the 31st

day before the date on which the hearing will be held.

(b) The commission or authorized person shall also mail a copy

of the notice to each county in which the proposed district is

located if the county has formally requested notice of the

creation of each district in the county.

(c) A municipality may request that it receive during a year

notice of hearings on the creation of a district by filing a

request with the commission during January of the year. The

municipality's request must state the names and mailing addresses

of not more than two persons to whom the commission shall send

the notice on behalf of the municipality.

(d) A certificate of a representative of the commission that

notice was mailed to each county in which the proposed district

is located that had formally requested notice is conclusive

evidence that notice was properly mailed to each county.

(e) Not later than the 30th day before the date of the hearing,

the petitioner shall send the notice of the hearing by certified

mail, return receipt requested, to each person who owns real

property in the proposed district, according to the most recent

certified county property tax rolls, other than a property owner

who signed the petition for creation. The tax assessor and

collector shall certify from the tax rolls ownership of property

on the date the petition is filed with the commission.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.025. HEARING. (a) At a hearing set under Section

375.023, the commission shall examine the petition to determine

its sufficiency. Any interested person may appear before the

commission in person or by attorney and offer testimony on the

sufficiency of the petition and whether the district is feasible

and necessary and would be a benefit to all or any part of the

land proposed to be included in the district.

(b) The commission has jurisdiction to determine each issue

relating to the sufficiency of the petition and to the creation

of the district and may issue necessary incidental orders in

relation to the issues before the commission. The commission may

adjourn the hearing from day to day.

(c) If after the hearing the commission finds that the petition

conforms to the requirements of Section 375.022(c) and that the

district is feasible and necessary and would benefit the public,

the commission by order shall make that finding and grant the

petition. In determining if the project is feasible and necessary

and would benefit the public, the commission shall consider:

(1) the availability of comparable services from other systems,

including special districts, municipalities, and regional

authorities; and

(2) the reasonableness of the proposed public purpose projects

and services.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.026. ORDER; INITIAL DIRECTORS. If the commission

grants the petition, the commission in the order creating the

district shall state the specific purposes for which the district

is created and shall appoint the initial directors.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.027. MUNICIPALITY WITH POPULATION MORE THAN 1,500,000.

A district may not be created within the boundaries of a

municipality with a population of more than 1,500,000 unless the

district is:

(1) outside a radius of 3.5 miles from the county courthouse; or

(2) created by a local law bill passed by the legislature.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec.

7.01, eff. Nov. 12, 1991.

SUBCHAPTER C. BOUNDARIES

Sec. 375.041. COMMISSION ORDER. The boundaries of a district

are as prescribed by the commission order creating the district.

The commission may issue a subsequent order changing the

boundaries of the district.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.042. MISTAKE IN BOUNDARY DESCRIPTION. If in the

petition or order a mistake is made in the field notes or in

copying the field notes of the boundaries of a district, the

mistake does not affect:

(1) the organization, existence, and validity of the district;

(2) the right of the district to issue any type of bonds or

refunding bonds for the purposes for which the district is

created or to pay the principal of and interest on the bonds;

(3) the right of the district to levy and collect assessments or

taxes; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.043. ANNEXATION. A district may annex land as provided

by Chapter 54, Water Code, subject to the approval of the

governing body of the municipality.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.044. EXCLUDING TERRITORY. (a) At any time during

which a district does not have outstanding bonds, the board on

its own motion may call a hearing on the question of the

exclusion of land from the district in the manner provided by

Chapter 54, Water Code, if the exclusions are practicable, just,

or desirable.

(b) The board shall call a hearing on the exclusion of land or

other property from the district if a landowner or property owner

in the district files with the secretary of the board a written

petition requesting the hearing before the issuance of bonds.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

SUBCHAPTER D. ADMINISTRATIVE PROVISIONS; BOARD OF DIRECTORS

Sec. 375.061. NUMBER OF DIRECTORS; TERMS. A district is

governed by a board of at least nine but not more than 30

directors who serve staggered four-year terms.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.062. TERMS OF INITIAL DIRECTORS. The initial directors

shall be divided into two groups that are as equal in number as

possible; one group serves four-year terms and one group serves

two-year terms. The grouping of initial directors and terms for

the directors in each group shall be determined by the

commission.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.063. QUALIFICATIONS OF DIRECTOR. To be qualified to

serve as a director, a person must be at least 18 years old and:

(1) a resident of the district;

(2) an owner of property in the district;

(3) an owner of stock, whether beneficial or otherwise, of a

corporate owner of property in the district;

(4) an owner of a beneficial interest in a trust that owns

property in the district; or

(5) an agent, employee, or tenant of a person covered by

Subdivision (2), (3), or (4).

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.064. RECOMMENDATIONS FOR SUCCEEDING BOARD. (a) The

initial and each succeeding board of directors shall recommend to

the governing body of the municipality persons to serve on the

succeeding board.

(b) After reviewing the recommendations, the governing body

shall approve or disapprove the directors recommended by the

board.

(c) If the governing body is not satisfied with the

recommendations submitted by the board, the board, on the request

of the governing body, shall submit to the governing body

additional recommendations.

(d) Board members may serve successive terms.

(e) If any provision of Subsections (a) through (d) is found to

be invalid, the commission shall appoint the board from

recommendations submitted by the preceding board.

(f) The governing body of the municipality or the commission, as

appropriate, shall make appointments to the board so that places

on the board are occupied by persons with experience in one or

more of the following areas:

(1) energy matters;

(2) commercial banking;

(3) real estate development;

(4) finance and insurance matters;

(5) matters relating to retail or the provision of services;

(6) provision of utilities; or

(7) general issues the district will address.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.065. REMOVAL OF DIRECTOR. The governing body of the

municipality after notice and hearing may remove a director for

misconduct or failure to carry out the director's duties on

petition by a majority of the remaining directors.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.066. BOARD VACANCY. A vacancy in the office of

director shall be filled by the remaining members of the board

for the unexpired term.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.067. DIRECTOR'S BOND AND OATH. (a) As soon as

practicable after a director is appointed, the director shall

execute a $10,000 bond payable to the district and conditioned on

the faithful performance of the director's duties.

(b) Each director's bond must be approved by the board, and each

director shall take the oath of office prescribed by the

constitution for public officers.

(c) The bond and oath shall be filed with the district and

retained in its records.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.068. OFFICERS. After directors are appointed and have

qualified by executing a bond and taking the oath, they shall

organize by electing a president, a vice-president, a secretary,

and any other officers the board considers necessary.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.069. BOARD POSITION NOT CIVIL OFFICE OF EMOLUMENT. A

position on the board may not be construed to be a civil office

of emolument for any purpose, including those purposes described

by Article XVI, Section 40, of the Texas Constitution.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.070. COMPENSATION OF DIRECTORS; REIMBURSEMENT OF

EXPENSES. A director is not entitled to compensation for service

on the board but is entitled to be reimbursed for necessary

expenses incurred in carrying out the duties and responsibilities

of a director.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.071. QUORUM. One-half of the directors constitutes a

quorum, and a concurrence of a majority of a quorum of directors

is required for any official action of the district. The written

consent of at least two-thirds of the directors is required to

authorize the levy of assessments, the levy of taxes, the

imposition of impact fees, or the issuance of bonds.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.072. PARTICIPATION IN VOTING. (a) A person who

qualifies to serve on the board under Section 375.063 is

qualified to serve as a director and participate in all votes

pertaining to the business of the district regardless of any

other statutory provision to the contrary.

(b) A director who has a beneficial interest in a business

entity that will receive a pecuniary benefit from an action of

the board may participate in discussion and vote on that action

if a majority of the board has a similar interest in the same

action or if all other similar business entities in the district

will receive a similar pecuniary benefit.

(c) An employee of a public entity may serve on the board of

directors of the district, but the public employee may not

participate in the discussion of or vote on any matter regarding

assessments on or contracts with the public entity of which the

director is an employee.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

SUBCHAPTER E. POWERS AND DUTIES

Sec. 375.091. GENERAL POWERS OF DISTRICT. (a) A district has

the rights, powers, privileges, authority, and functions

conferred by the general law of this state applicable to

conservation and reclamation districts created under Article XVI,

Section 59, of the Texas Constitution, including those conferred

by Chapter 54, Water Code.

(b) The district may contract and manage its affairs and funds

for any corporate purpose in accordance with Chapter 54, Water

Code.

(c) The district has all the rights, powers, privileges,

authority, and functions of road districts and road utility

districts created pursuant to Article III, Section 52, of the

Texas Constitution, including the power to levy ad valorem taxes

for the construction, maintenance, and operation of macadamized,

graveled, or paved roads and turnpikes, or in aid thereof. This

power includes the power to levy ad valorem taxes to provide for

mass transit systems in the manner and subject to the limitations

provided in Article III, Section 52, and Article III, Section

52(a), of the Texas Constitution.

(d) A district has those powers conferred by Chapters 365 and

441, Transportation Code, and the additional rights, privileges,

authority, and functions contained in those chapters.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.225,

eff. Sept. 1, 1997.

Sec. 375.092. SPECIFIC POWERS. (a) A district has the powers

necessary or convenient to carry out and effect the purposes and

provisions of this chapter, including the powers granted in this

section.

(b) A district has perpetual succession.

(c) A district may sue and be sued in courts of competent

jurisdiction, may institute and prosecute suits without giving

security for costs, and may appeal from a judgment without giving

supersedeas or cost bond.

(d) A district may incur liabilities, borrow money on terms and

conditions the board determines, and issue notes, bonds, or other

obligations.

(e) A district may acquire by grant, purchase, gift, devise,

lease, or otherwise, and may hold, use, sell, lease, or dispose

of real and personal property, and licenses, patents, rights, and

interests necessary, convenient, or useful for the full exercise

of any of its powers under this chapter.

(f) A district may acquire, construct, complete, develop, own,

operate, and maintain permanent improvements and provide services

inside and outside its boundaries.

(g) A district may enter into agreements with a person or

entity, public or private, for the joint use of facilities,

installations, and property.

(h) A district may establish and maintain reasonable and

nondiscriminatory rates, fares, tolls, charges, rents, or other

fees or compensation for the use of the improvements constructed,

operated, or maintained by the district.

(i) A district may enter contracts, leases, and agreements with

and accept grants and loans from the United States and its

departments and agencies, the state and its agencies, counties,

municipalities, and political subdivisions, public or private

corporations, including a nonprofit corporation created under a

resolution of the board, and other persons and may perform all

acts necessary for the full exercise of the powers vested in it

on terms and conditions and for the term the board may determine

to be advisable.

(j) A district may acquire property under conditional sales

contracts, leases, equipment trust certificates, or any other

form of contract or trust agreement.

(k) A district may sell, lease, convey, or otherwise dispose of

any of its rights, interests, or properties that are not needed

for or, in the case of leases, that are not inconsistent with the

efficient operation and maintenance of the district's

improvements. A district may sell, lease, or otherwise dispose of

any surplus material or personal or real property not needed for

its requirements or for the purpose of carrying out its powers

under this chapter.

(l) A district may lease projects or any part of a project to or

contract for the use or operation of the projects or any part of

a project by any operator.

(m) A district may conduct hearings and take testimony and

proof, under oath or affirmation, at public hearings, on any

matter necessary to carry out the purposes of this chapter.

(n) A district may procure and pay premiums to insurers for

insurance of any type in amounts considered necessary or

advisable by the board.

(o) A district may do anything necessary, convenient, or

desirable to carry out the powers expressly granted or implied by

this chapter.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.093. USE AND ALTERATION OF PUBLIC WAYS. (a) With the

consent of the municipality, the district is entitled to use the

streets, alleys, roads, highways, and other public ways and to

relocate, raise, reroute, change the grade of, and alter the

construction of any street, alley, highway, road, railroad,

electric lines and facilities, telegraph and telephone properties

and facilities, pipelines and facilities, conduits and

facilities, and other property, whether publicly or privately

owned, as necessary or useful in the construction,

reconstruction, repair, maintenance, and operation of the system

or to have those things done at the district's sole expense.

(b) The district may not proceed with any action to change,

alter, or damage the property or facilities of the state, its

municipal corporations, agencies, or political subdivisions or of

owners rendering public services, or that will disrupt those

services being provided by others, or to otherwise inconvenience

the owners of that property or those facilities without having

first obtained the written consent of those owners. If the owners

of the property or facilities desire to handle the relocation,

raising, change in the grade of, or alteration in the

construction of the property or facilities with their own

personnel or have the work done by contractors of their own

choosing, the district may enter agreements with the owners

providing for the necessary relocations, changes, or alterations

of the property or facilities by the owners or contractors and

the reimbursement by the district to those owners of the costs

incurred by the owners in making those relocations, changes, or

alterations or having them accomplished by contractors.

(c) If a district, in exercising any of the powers conferred by

this chapter, requires the relocation, adjustment, raising,

lowering, rerouting, or changing the grade of or altering the

construction of any street, alley, highway, overpass, underpass,

or road, any railroad track, bridge, or other facilities or

property, any electric lines, conduits, or other facilities or

property, any telephone or telegraph lines, conduits, or other

facilities or property, any gas transmission or distribution

pipes, pipelines, mains, or other facilities or property, any

water, sanitary sewer or storm sewer pipes, pipelines, mains, or

other facilities, or property, any cable television lines,

cables, conduits, or other facilities or property, or any other

pipelines and any facilities or properties relating to those

pipelines, those relocations, adjustments, raising, lowering,

rerouting, or changing of grade, or altering of construction must

be accomplished at the sole cost and expense of the district, and

damages that are suffered by the owners of the property or

facilities shall be borne by the district.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.094. NO EMINENT DOMAIN POWER. A district may not

exercise the power of eminent domain.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.095. MANAGEMENT BY BOARD OF DIRECTORS. The

responsibility for the management, operation, and control of the

property belonging to a district is vested in the board.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.096. SPECIFIC POWERS AND DUTIES OF BOARD. (a) The

board may:

(1) employ all persons, firms, partnerships, or corporations

considered necessary by the board for the conduct of the affairs

of the district, including a general manager, bookkeepers,

auditors, engineers, attorneys, financial advisers, peace or

traffic control officers, architects, and operating or management

companies and prescribe the duties, tenure, and compensation of

each;

(2) dismiss employees;

(3) adopt a seal for the district;

(4) invest funds of the district in any investments authorized

by Subchapter A, Chapter 2256, Government Code and provide, by

resolution, that an authorized representative manage the

district's funds and invest and reinvest the funds of the

district on terms the board considers advisable;

(5) establish a fiscal year for the district;

(6) establish a complete system of accounts for the district and

each year shall have prepared an audit of the district's affairs,

which shall be open to public inspection, by an independent

certified public accountant or a firm of independent certified

public accountants; and

(7) designate one or more banks to serve as the depository bank

or banks.

(b) Funds of a district shall be deposited in the depository

bank or banks unless otherwise required by orders or resolutions

authorizing the issuance of the district's bonds or notes. To the

extent that funds in the depository bank or banks are not insured

by the Federal Deposit Insurance Corporation, they must be

secured in the manner provided by law for the security of funds

of counties. The board by resolution may authorize a designated

representative to supervise the substitution of securities

pledged to secure the district's funds.

(c) The board may adopt and enforce reasonable rules and

regulations governing the administration of the district and its

programs and projects.

(d) The name of the district may be established or changed by

resolution of the board.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(11),

eff. Sept. 1, 1995.

Sec. 375.097. HEARINGS EXAMINER; ADMINISTRATIVE PROCEDURE ACT.

(a) The board may appoint a hearings examiner to conduct any

hearing called by the board, including a hearing required by

Chapter 395. The hearings examiner may be an employee of the

district or a member of the district's board.

(b) The hearing shall be conducted in accordance with Chapter

2001, Government Code.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.

SUBCHAPTER F. ASSESSMENTS

Sec. 375.111. GENERAL POWERS RELATING TO ASSESSMENTS. In

addition to the powers provided by Subchapter E, the board of a

district may undertake improvement projects and services that

confer a special benefit on all or a definable part of the

district. The board may levy and collect special assessments on

property in that area, based on the benefit conferred by the

improvement project or services, to pay all or part of the cost

of the project and services. If the board determines that there

is a benefit to the district, the district may provide

improvements and services to an area outside the boundaries of

the district.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.112. SPECIFIC POWERS RELATING TO ASSESSMENTS. (a) An

improvement project or services provided by the district may

include the construction, acquisition, improvement, relocation,

operation, maintenance, or provision of:

(1) landscaping; lighting, banners, and signs; streets and

sidewalks; pedestrian skywalks, crosswalks, and tunnels;

seawalls; marinas; drainage and navigation improvements;

pedestrian malls; solid waste, water, sewer, and power

facilities, including electrical, gas, steam, cogeneration, and

chilled water facilities; parks, plazas, lakes, rivers, bayous,

ponds, and recreation and scenic areas; historic areas;

fountains; works of art; off-street parking facilities, bus

terminals, heliports, and mass transit systems; and the cost of

any demolition in connection with providing any of the

improvement projects;

(2) other improvements similar to those described in Subdivision

(1);

(3) the acquisition of real property or any interest in real

property in connection with an improvement, project, or services

authorized by this chapter, Chapter 54, Water Code, or Chapter

365 or 441, Transportation Code;

(4) special supplemental services for advertising, economic

development, promoting the area in the district, health and

sanitation, public safety, maintenance, security, business

recruitment, development, elimination or relief of traffic

congestion, recreation, and cultural enhancement; and

(5) expenses incurred in the establishment, administration,

maintenance, and operation of the district or any of its

improvements, projects, or services.

(b) An improvement project on two or more streets or two or more

types of improvements may be included in one proceeding and

financed as one improvement project.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.226,

eff. Sept. 1, 1997.

Sec. 375.113. PROPOSED ASSESSMENTS. Services or improvement

projects may be financed under this chapter after a hearing

notice given as required by this subchapter and a public hearing

by the board on the advisability of the improvements and services

and the proposed assessments.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.114. PETITION REQUIRED. The board may not finance

services and improvement projects under this chapter unless a

written petition has been filed with the board requesting those

improvements or services signed by:

(1) the owners of 50 percent or more of the assessed value of

the property in the district as determined from the most recent

certified county property tax rolls; or

(2) the owners of 50 percent or more of the surface area of the

district, excluding roads, streets, highways, and utility

rights-of-way, other public areas, and any other property exempt

from assessment under Section 375.162 or 375.163 as determined

from the most recent certified county property tax rolls.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.115. NOTICE OF HEARING. (a) Notice of the hearing

shall be given in a newspaper with general circulation in the

county in which the district is located. The final publication

must be made not later than the 30th day before the date of the

hearing.

(b) The notice must include:

(1) the time and place of the hearing;

(2) the general nature of the proposed improvement project or

services;

(3) the estimated cost of the improvement, including interest

during construction and associated financing costs; and

(4) the proposed method of assessment.

(c) Written notice containing the information required by

Subsection (b) shall be mailed by certified mail, return receipt

requested, or by another method determined by the board to

provide adequate proof that the notice was timely mailed, not

later than the 30th day before the date of the hearing. The

notice shall be mailed to each property owner in the district who

will be subject to assessment at the current address of the

property to be assessed as reflected on the tax rolls.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1265, Sec. 1, eff. September 1, 2009.

Sec. 375.116. CONCLUSION OF HEARING; FINDINGS. (a) A hearing

on the services or improvement project, whether conducted by the

board or a hearings examiner, may be adjourned from time to time.

(b) At the conclusion of the hearing, the board shall make

findings by resolution or order relating to the advisability of

the improvement project or services, the nature of the

improvement project or services, the estimated cost, the area

benefited, the method of assessment, and the method and time for

payment of the assessment.

(c) If a hearings examiner is appointed to conduct the hearing,

after conclusion of the hearing, the hearings examiner shall file

with the board a report stating the examiner's findings and

conclusions.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.117. AREA TO BE ASSESSED. (a) The area of the

district to be assessed according to the findings of the board

may be the entire district or any part of the district and may be

less than the area proposed in the notice of the hearing.

(b) Except as provided by Subsection (c), the area to be

assessed may not include property that is not within the district

boundaries at the time of the hearing unless there is an

additional hearing, preceded by the required notice.

(c) The owner of improvements constructed or land annexed to the

district after the district has imposed assessments may waive the

right to notice and an assessment hearing and may agree to the

imposition and payment of assessments at an agreed rate for

improvements constructed or land annexed to the district.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.118. OBJECTIONS; LEVY OF ASSESSMENT. (a) At a hearing

on proposed assessments, at any adjournment of the hearing, or

after consideration of the hearings examiner's report, the board

shall hear and rule on all objections to each proposed

assessment.

(b) The board may amend proposed assessments for any parcel.

(c) After all objections have been heard and action has been

taken with regard to those objections, the board, by order or

resolution, shall levy the assessments as special assessments on

the property and shall specify the method of payment of the

assessments and may provide that those assessments be paid in

periodic installments, including interest.

(d) Periodic installments must be in amounts sufficient to meet

annual costs for services and improvements as provided by Section

375.119 and continue for the number of years required to retire

indebtedness or pay for the services to be rendered. The board

may provide interest charges or penalties for failure to make

timely payment and also may levy an amount to cover delinquencies

and expenses of collection.

(e) If assessments are levied for more than one service or

improvement project, the board may provide that assessments

collected for one service or improvement project may be borrowed

to be used for another service or improvement project.

(f) The board shall establish a procedure for the distribution

or use of any assessments in excess of those necessary to finance

the services or improvement project for which those assessments

were collected.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.119. APPORTIONMENT OF COST. The portion of the cost of

an improvement project or services to be assessed against the

property in the district shall be apportioned by the board based

on the special benefits accruing to the property because of the

improvement project or services. The cost may be assessed:

(1) equally by front foot or by square foot of land area against

all property in the district;

(2) against property according to the value of the property as

determined by the board, with or without regard to structures or

other improvements on the property; or

(3) on any other reasonable assessment plan that results in

imposing fair and equitable shares of the cost on property

similarly benefited.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.120. ASSESSMENT ROLL. If the total cost of an

improvement project or services is determined, the board shall

levy the assessments against each parcel of land against which an

assessment may be levied in the district. With regard to an

assessment for services, the board may levy an annual assessment

that may be lower but not higher than the initial assessment. The

board shall have an assessment roll prepared showing the

assessments against each property and the board's basis for the

assessment. The assessment roll shall be filed with the secretary

of the board or other officer who performs the function of

secretary and be open for public inspection.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.121. INTEREST ON ASSESSMENTS; LIEN. (a) Assessments

bear interest at a rate specified by the board that may not

exceed the interest rate permitted by Chapter 1204, Government

Code.

(b) Interest on an assessment between the effective date of the

order or resolution levying the assessment and the date the first

installment and any related penalty is payable shall be added to

the first installment. The interest or penalties on all unpaid

installments shall be added to each subsequent installment until

paid.

(c) An assessment or any reassessment and any interest and

penalties on that assessment or reassessment is a lien against

the property until it is paid.

(d) The owner of any property assessed may pay at any time the

entire assessment against any lot or parcel with accrued interest

to the date of the payment.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.331,

eff. Sept. 1, 2001.

Sec. 375.122. SUPPLEMENTAL ASSESSMENTS. After notice and

hearing in the manner required for original assessments, the

board may make supplemental assessments to correct omissions or

mistakes in the assessment:

(1) relating to the total cost of the improvement project or

services; or

(2) covering delinquencies or costs of collection.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.123. APPEAL. (a) After determination of an

assessment, a property owner may appeal the assessment to the

board. The property owner must file a notice of appeal with the

board not later than the 30th day after the date that the

assessment is adopted. The board shall set a date to hear the

appeal.

(b) The property owner may appeal the board's decision on the

assessment to a court of competent jurisdiction. The property

owner must file notice of the appeal with the court of competent

jurisdiction not later than the 30th day after the date of the

board's final decision with respect to the assessment.

(c) Failure to file either of the notices in the time required

by this section results in a loss of the right to appeal the

assessment.

(d) If an assessment against a parcel of land is set aside by a

court of competent jurisdiction, found excessive by the board, or

determined to be invalid by the board, the board may make a

reassessment or new assessment of the parcel.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.124. APPEAL OF ORDER. A person against whom an

assessment is made by board order may appeal the assessment to a

district court in the county in which the district is located in

the manner provided for the appeal of contested cases under

Chapter 2001, Government Code. Review by the district court is by

trial de novo.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.

SUBCHAPTER G. IMPACT FEES

Sec. 375.141. IMPOSITION OF IMPACT FEES. (a) The board may

impose impact fees to pay for the cost of providing improvements

that the district is authorized to provide under this chapter,

including mass transit systems.

(b) The board may provide for impact fees to be paid in periodic

installments and may include an interest charge from the date the

impact fees are imposed to the date the impact fees are paid.

(c) The board may provide interest charges and penalties for

failure to make timely payment and also may levy an amount to

cover delinquencies and expenses of collection.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.142. PROCEDURE FOR ADOPTING IMPACT FEES. Impact fees

shall be adopted under the procedures provided by Chapter 395,

Local Government Code.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

SUBCHAPTER H. EXEMPTIONS

Sec. 375.161. CERTAIN RESIDENTIAL PROPERTY EXEMPT. The board

may not impose an impact fee, assessment, tax, or other

requirement for payment, construction, alteration, or dedication

under this chapter on single-family detached residential

property, duplexes, triplexes, and quadraplexes.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.162. GOVERNMENTAL ENTITIES; ASSESSMENTS. Payment of

assessments by municipalities, counties, other political

subdivisions, and organizations exempt from federal income tax

under Section 501(c)(3), Internal Revenue Code of 1986, shall be

established by contract. Municipalities, counties, and other

political subdivisions may contract with the district under terms

and conditions those entities consider advisable to provide for

the payment of assessments.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.163. RECREATIONAL, PARK, OR SCENIC USE PROPERTY. (a)

Property that comprises three or more acres, separated only by

streets or public rights-of-way, that was used primarily for

recreational, park, or scenic use during the immediately

preceding calendar year and on which money has been spent for

landscaping at any time in an amount that is equal to the lesser

of five years of proposed district assessments on the property or

the proposed amount of the district's assessments on the property

pursuant to a plan of assessment adopted by the board is exempt

from assessment by the district, except with consent of the owner

of the property.

(b) Property is exempt from assessment by the district under

this section during the period that the property is used

primarily for recreational, park, or scenic use in accordance

with this section.

(c) The fact that property is exempt from assessment by the

district may not be construed to be an express or implied

dedication of the property to the public for recreational, park,

scenic, or other public use or constitute evidence of an intent

by the owner of the property to make or offer to make that type

of dedication and does not affect the status of the property as

private property.

(d) If the district levies ad valorem taxes, property that

qualifies for an exemption from assessment under this section

must be taxed by the district at its appraised value for

recreational, park, or scenic use determined in accordance with

Subchapter F, Chapter 23, Tax Code.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.164. RESIDENTIAL PROPERTY EXEMPTED BY BOARD. The board

may exempt residential property from all or a part of the

assessments levied on that property or determine that residential

property will not be benefited by the proposed improvement

project or services.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.165. GOVERNMENTAL ENTITIES; IMPACT FEES. (a) A

municipality, county, or other political subdivision is exempt

from impact fees imposed by the district unless the municipality,

county, or other political subdivision consents to payment of the

fees by official act of its governing body.

(b) Payment of impact fees by a municipality, county, or other

political subdivision must be established by contract.

(c) A municipality, county, or other political subdivision may

contract with the district under terms and conditions the

governmental entity considers advisable to provide for payment of

impact fees.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

SUBCHAPTER I. FUNDS

Sec. 375.181. FUNDS AVAILABLE FOR PAYMENT OF PROJECTS AND

SERVICES. (a) The cost of any improvement project or services,

including interest during construction and costs of issuance of

bonds, may be paid from general or available funds, assessments,

or the proceeds of bonds payable from taxes, revenues,

assessments, impact fees, grants, gifts, contracts, leases, or

any combination of those funds.

(b) During the progress of an improvement project or services,

the board may issue temporary notes to pay the costs of the

improvement project or services and issue bonds on completion.

(c) The costs of more than one improvement project or service

may be paid from a single issue and sale of bonds without other

consolidation proceedings before the bond issue.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.182. PROHIBITED USE OF FUNDS. Funds may not be spent,

an assessment imposed, or a tax levied under this chapter to

finance the opening, reopening, or maintenance of a pass, canal,

or waterway across a barrier island connecting the Gulf of Mexico

with inland waters.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

SUBCHAPTER J. BONDS

Sec. 375.201. GENERAL OBLIGATION AND REVENUE BONDS. For the

payment of all or part of the costs of an improvement project or

services, the board may issue bonds in one or more series payable

from and secured by ad valorem taxes, assessments, impact fees,

revenues, grants, gifts, contracts, leases, or any combination of

those funds. Bonds may be liens on all or part of the revenue

derived from improvements authorized under this chapter,

including installment payments of special assessments or from any

other source pledged to their payment.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.202. TERMS AND CONDITIONS OF BONDS. (a) Bonds may be

issued to mature serially or otherwise not more than 40 years

from their date of issue. Provision may be made for the

subsequent issuance of additional parity bonds or subordinate

lien bonds under terms or conditions that may be stated in the

order or resolution authorizing the issuance of the bonds.

(b) The bonds are negotiable instruments within the meaning and

for purposes of the Business & Commerce Code.

(c) The bonds may be issued registrable as to principal alone or

as to both principal and interest, shall be executed, may be made

redeemable before maturity, may be issued in the form,

denominations, and manner and under the terms, conditions, and

details, may be sold in the manner, at the price, and under the

terms, and shall bear interest at the rates determined and

provided in the order or resolution authorizing the issuance of

the bonds.

(d) Bonds may bear interest and may be issued in accordance with

Chapters 1201, 1204, and 1371, Government Code, and Subchapters

A-C, Chapter 1207, Government Code.

(e) If provided by the bond order or resolution, the proceeds

from the sale of bonds may be used to pay interest on the bonds

during and after the period of the acquisition or construction of

any improvement project to be provided through the issuance of

the bonds, to administrative and operation expenses to create a

reserve fund for the payment of the principal of and interest on

the bonds, and to create any other funds. The proceeds of the

bonds may be placed on time deposit or invested, until needed, in

securities in the manner provided by the bond order or

resolution.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.332,

eff. Sept. 1, 2001.

Sec. 375.203. PLEDGES. (a) The board may pledge all or part of

the income or assessments from improvement projects financed

under this chapter or from any other source to the payment of the

bonds, including the payment of principal, interest, and any

other amounts required or permitted in connection with the bonds.

The pledged income shall be set and collected in amounts that

will be at least sufficient, with any other pledged resources, to

provide for all payments of principal, interest, and any other

amounts required in connection with the bonds and, to the extent

required by the order or resolution authorizing the issuance of

the bonds, to provide for the payment of expenses in connection

with the bonds and to pay operation, maintenance, and other

expenses in connection with the improvement projects authorized

under this chapter.

(b) Bonds may be additionally secured by a mortgage or deed of

trust on real property relating to the facilities authorized

under this chapter owned or to be acquired by the district and by

chattel mortgages, liens, or security interests on personal

property appurtenant to that real property. The board may

authorize the execution of trust indentures, mortgages, deeds of

trust, or other forms of encumbrance to evidence the

indebtedness.

(c) The board may pledge to the payment of the bonds all or any

part of any grant, donation, revenues, or income received or to

be received from the United States government or any other public

or private source.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.204. REFUNDING BONDS. (a) Bonds issued under this

chapter may be refunded or otherwise refinanced by the issuance

of refunding bonds under terms or conditions determined by order

or resolution of the board. Refunding bonds may be issued in

amounts necessary to pay the principal of and interest and

redemption premium, if any, on bonds to be refunded, at maturity

or on any redemption date, and to provide for the payment of

costs incurred in connection with the refunding.

(b) The refunding bonds shall be issued in the manner provided

by this chapter for other bonds.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.205. APPROVAL BY ATTORNEY GENERAL; REGISTRATION. (a)

The district shall submit bonds and the appropriate proceedings

authorizing their issuance to the attorney general for

examination.

(b) If the bonds recite that they are secured by a pledge of

assessments, impact fees, revenues, or rentals from a contract or

lease, the district also shall submit to the attorney general a

copy of the assessment procedures, impact fee procedures,

contract, or lease and the proceedings relating to it.

(c) If the attorney general finds that the bonds have been

authorized and any assessment, contract, or lease has been made

in accordance with law, the attorney general shall approve the

bonds and the assessment, impact fee, contract, or lease, and the

bonds shall be registered by the comptroller.

(d) After approval and registration, the bonds and any

assessment, impact fee, contract, or lease relating to them are

incontestable in any court or other forum for any reason and are

valid and binding obligations for all purposes in accordance with

their terms.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.206. AUTHORIZED INVESTMENTS; SECURITY. (a) District

bonds are legal and authorized investments for:

(1) banks, trust companies, and savings and loan associations;

(2) insurance companies;

(3) fiduciaries, trustees, and guardians; and

(4) all interest and sinking funds and other public funds of the

state and agencies, subdivisions, and instrumentalities of the

state, including counties, municipalities, towns, villages,

school districts, and all other kinds and types of districts,

public agencies, and bodies politic.

(b) District bonds are eligible and lawful security for deposits

of counties, municipalities, towns, villages, school districts,

and all other kinds and types of districts, public agencies, and

bodies politic, to the extent of the market value of the bonds,

when accompanied by any unmatured interest coupons appurtenant to

the bonds.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.207. MUNICIPAL APPROVAL. (a) A district must obtain

the approval of the governing body of the municipality in which

it is located for bond issues for an improvement project and the

plans and specifications of an improvement project financed by

the bond issue before those bonds may be issued.

(b) Instead of approval of bonds by the municipality, the

district before finally approving a capital improvements budget

may obtain approval from the governing body of the municipality

of a capital improvements budget for a period not to exceed five

years. If a district obtains approval of a capital improvements

budget, it may finance the capital improvements and issue bonds

specified in the budget without further approval from the

municipality.

(c) A district must obtain approval from the municipality of the

plans and specifications of any improvement project that involves

the use of the rights-of-way of streets, roads, or highways or

the use of municipal land or any easements granted by the

municipality.

(d) Except as provided by Section 375.263, a municipality is not

obligated to pay any bonds, notes, or other obligations of the

district.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.208. COMMISSION APPROVAL. A district must obtain

approval of the commission as provided by Chapter 54, Water Code,

if it issues bonds to provide water, sewage, or drainage

facilities. Except as expressly provided by this section and

Sections 375.062 and 375.064, a district is not subject to the

jurisdiction of the commission.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

SUBCHAPTER K. COMPETITIVE BIDDING; DISADVANTAGED BUSINESSES

Sec. 375.221. COMPETITIVE BIDDING ON CERTAIN PUBLIC WORKS

CONTRACTS. (a) A contract, other than a contract for services,

for more than $50,000 for the construction of improvements or the

purchase of material, machinery, equipment, supplies, and other

property, except real property, may be entered into only after

competitive bids. Notice of the contract for the purpose of

soliciting bids shall be published once a week for two

consecutive weeks in a newspaper with general circulation in the

area in which the district is located. The first publication of

notice must be not later than the 14th day before the date set

for receiving bids. The board may adopt rules governing receipt

of bids and the award of the contract and providing for the

waiver of the competitive bid requirement if:

(1) there is an emergency;

(2) the needed materials are available from only one source;

(3) in a procurement requiring design by the supplier

competitive bidding would not be appropriate and competitive

negotiation, with proposals solicited from an adequate number of

qualified sources, would permit reasonable competition consistent

with the nature and requirements of the procurement; or

(4) after solicitation, it is ascertained that there will be

only one bidder.

(b) If a proposed contract for works, plant improvements,

facilities other than land, or the purchase of equipment,

appliances, materials, or supplies is for an estimated amount of

more than $50,000 or for a duration of more than two years,

competitive sealed proposals shall be asked from at least three

persons.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991. Amended by Acts 1993, 73rd Leg., ch. 757, Sec. 20, eff.

Sept. 1, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1266, Sec. 13, eff. June 19, 2009.

Sec. 375.222. DISADVANTAGED BUSINESSES. (a) A district shall

attempt to stimulate the growth of disadvantaged businesses

inside its boundaries by encouraging the full participation of

disadvantaged businesses in all phases of its procurement

activities and affording those disadvantaged businesses a full

and fair opportunity to compete for district contracts.

(b) A district shall establish one or more programs designed to

increase participation by disadvantaged businesses in public

contract awards. Each program shall be structured to further

remedial goals and shall be established to eradicate the effects

of any prior discrimination.

(c) The board shall review each of its disadvantaged business

programs on an annual basis to determine if each program is the

most effective method for remedying historical discriminatory

actions. The board's review shall determine whether statistically

significant disparities exist between the disadvantaged

businesses in the relevant market that are qualified to undertake

district work and the percentage of total district funds that are

awarded to disadvantaged businesses.

(d) A program established by a district under this section must

attempt to remedy any statistically significant disparities that

are found to exist, and, because a program is remedial in nature,

it continues only until its purposes and objectives are met as

determined by the regular periodic review.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.223. SUPERSEDES OTHER LAW. This chapter states the

required procedures necessary for the district to award contracts

and supersedes any law or other requirement with respect to award

of contracts.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

SUBCHAPTER L. ELECTIONS

Sec. 375.241. TIME OF ELECTION. (a) A bond election,

maintenance tax election, and any other election held in a

district may be held at the same time and in conjunction with any

other election.

(b) Elections shall be called and held as provided by the

appropriate provisions of Chapter 54, Water Code.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.242. ELECTION CALLED BY BOARD. The board may call an

election for the purpose of voting on any measure.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.243. PETITION REQUIRED FOR BOND ELECTION. The board

may not call a bond election unless a written petition has been

filed with the board requesting an election signed by the owners

of:

(1) 50 percent or more of the assessed value of the property in

the district as determined from the most recent certified county

property tax rolls; or

(2) 50 percent or more of the surface area of the district,

excluding roads, streets, highways, utility rights-of-way, other

public areas, and other property exempt from assessment under

Sections 375.161, 375.163, and 375.164 as determined from the

most recent certified county property tax rolls.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.244. ELECTION TO APPROVE ISSUANCE OF BONDS. (a) Bonds

payable in whole or in part from taxes may not be issued unless

approved by a majority or any larger percentage if required by

the constitution of the qualified voters in the district voting

at an election held for that purpose.

(b) Bonds payable from sources other than taxes may be issued by

the board, and assessments may be levied without approval at an

election.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

SUBCHAPTER M. DISSOLUTION

Sec. 375.261. DISSOLUTION BY BOARD VOTE. Except as limited by

Section 375.264, the board of a district by majority vote may

dissolve the district at any time.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.262. DISSOLUTION BY PETITION BY OWNERS. Except as

limited by Section 375.264, the board shall dissolve the district

on written petition filed with the board by the owners of:

(1) 75 percent or more of the assessed value of the property in

the district based on the most recent certified county property

tax rolls; or

(2) 75 percent or more of the surface area of the district,

excluding roads, streets, highways, utility rights-of-way, other

public areas, and other property exempt from assessment under

Sections 375.161, 375.163, and 375.164, according to the most

recent certified county property tax rolls.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

Sec. 375.263. DISSOLUTION BY MUNICIPAL ORDINANCE. (a) Except

as limited by Section 375.264, the governing body of a

municipality in which a district is located, by a vote of not

less than two-thirds of its membership, may adopt an ordinance

dissolving the district.

(b) On the adoption of the ordinance, the district is dissolved,

and, in accordance with Section 43.075, the municipality succeeds

to the property and assets of the district and assumes all bonds,

debts, obligations, and liabilities of the district.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 13.20,

eff. Sept. 1, 1999.

Sec. 375.264. LIMITATION. A district may not be dissolved by

its board or by a municipality if the district has any

outstanding bonded indebtedness until that bonded indebtedness

has been repaid or defeased in accordance with the order or

resolution authorizing the issuance of the bonds.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 13.21,

eff. Sept. 1, 1999.

SUBCHAPTER N. CONTRACTS WITH DISTRICT

Sec. 375.281. CONTRACTS WITH DISTRICT. Notwithstanding any

other law to the contrary, a state agency, municipality, county,

other political subdivision, corporation, individual, or other

entity may contract with a district without further authorization

to carry out the purposes of this chapter.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.05(a), eff. Aug.

26, 1991.

SUBCHAPTER O. DEFENSE ADJUSTMENT MANAGEMENT AUTHORITY

Sec. 375.301. LEGISLATIVE FINDINGS; PURPOSES. (a) The

legislature finds that:

(1) the closure of certain defense bases has had a negative

impact on the economic development of the areas within the former

defense bases and the areas in the general vicinity of the former

defense bases and that the creation of the specific type of

authority provided for in this subchapter is essential to

accomplish the purposes of Sections 52 and 52-a, Article III, and

Section 59, Article XVI, Texas Constitution;

(2) it is an appropriate role for a municipality to foster

economic opportunity, job generation, and capital investment by

promoting a favorable business climate, preparing the workforce

for productive employment, and supporting infrastructure

development in areas around defense bases that are intended to be

annexed by the municipality; and

(3) the programs designed to create a competent and qualified

workforce are essential both to the economic growth and vitality

of many municipalities in this state and to the elimination of

unemployment and underemployment in those municipalities.

(b) The programs authorized by this subchapter are in the public

interest, promote the economic welfare of this state, and serve

the public purpose of developing and diversifying the economy of

this state and of eliminating unemployment and underemployment in

this state.

Added by Acts 2003, 78th Leg., ch. 961, Sec. 1, eff. June 20,

2003.

Sec. 375.302. CONSTRUCTION OF SUBCHAPTER. (a) This subchapter

shall be liberally construed in conformity with the findings and

purposes stated in Section 375.301.

(b) Except as provided by this subchapter, the other provisions

of this chapter apply to an authority created under this

subchapter.

Added by Acts 2003, 78th Leg., ch. 961, Sec. 1, eff. June 20,

2003.

Sec. 375.303. DEFINITIONS. In this subchapter:

(1) "Authority" means a defense adjustment management authority

created under this subchapter.

(2) "Eligible project" means a program authorized by Section

379A.051 and a project as defined by Section 501.002 and Sections

505.151-505.156. Notwithstanding this definition, seeking a

charter for or operating an open-enrollment charter school

authorized by Subchapter D, Chapter 12, Education Code, shall not

be an eligible project.

Added by Acts 2003, 78th Leg., ch. 961, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.22, eff. April 1, 2009.

Sec. 375.304. ELIGIBILITY FOR CREATION BY MUNICIPALITY. (a)

The governing body of a municipality by resolution or ordinance

may create an authority in an area that is:

(1) in the same county as a military installation or facility

that is:

(A) closed or realigned under the Defense Base Closure and

Realignment Act of 1990 (10 U.S.C. Section 2687 note) and its

subsequent amendments; or

(B) a base efficiency project as defined by Section 379B.001;

and

(2) in an area that has been annexed or disannexed for full or

limited purposes under Subchapter F, Chapter 43, by a

municipality with a population of at least 1.1 million or is in

the extraterritorial jurisdiction of a municipality with a

population of at least 1.1 million and that has been annexed for

limited purposes by the municipality under Subchapter F, Chapter

43.

(b) Subchapter B and Sections 375.041 and 375.042 do not apply

to this subchapter.

Added by Acts 2003, 78th Leg., ch. 961, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

334, Sec. 1, eff. June 17, 2005.

Sec. 375.305. HEARING ON CREATION OF AUTHORITY. (a) Not

earlier than the 60th day or later than the 30th day before the

date the governing body of the municipality creates the

authority, the governing body of the municipality shall hold two

public hearings to consider the creation of the proposed

authority. The municipality must publish notice of each public

hearing in a newspaper of general circulation in the area of the

proposed authority at least seven days before each public

hearing.

(b) The notice required by Subsection (a) must state:

(1) the name of the proposed authority;

(2) the date, time, and place for the public hearing;

(3) the boundaries of the proposed authority, including a map of

the proposed authority; and

(4) the powers of the proposed authority, including the power to

levy assessments and to impose a sales and use tax.

Added by Acts 2003, 78th Leg., ch. 961, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

334, Sec. 2, eff. June 17, 2005.

Sec. 375.306. BOARD OF DIRECTORS. (a) The board consists of 15

directors.

(b) The municipality shall appoint six members of the board.

(c) The county in which the municipality is primarily located

shall appoint six members of the board.

(d) School districts whose boundaries overlap with an authority

by 5,000 or more acres shall collectively appoint three members

of the board.

(e) Except for the presiding officer, directors are appointed

for terms of two years. Terms of directors may be staggered, and

directors may serve successive terms.

(f) A vacancy on the board is filled for the unexpired term by

the governing body of the entity that appointed the director who

served in the vacant position.

(g) The mayor of the municipality and the county judge of the

county in which the authority is primarily located shall,

alternately, appoint one director to serve as presiding officer,

with the first appointment to be made by the mayor of the

municipality. The presiding officers shall serve for a term of

four years beginning on January 1 of the year following the

appointment. The board may elect an assistant presiding officer

to preside in the absence of the presiding officer or when there

is a vacancy in that office. The board may elect other officers

as it considers appropriate.

(h) Sections 375.061, 375.066, and 375.068 and the limitations

of Section 375.072(c) do not apply to this subchapter.

Added by Acts 2003, 78th Leg., ch. 961, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

334, Sec. 3, eff. June 17, 2005.

Sec. 375.307. QUALIFICATIONS OF DIRECTORS. (a) Except as

provided by Subsection (b), a majority of the directors of an

authority must meet the qualifications of Section 375.063.

(b) Representatives or agents of a school district whose

boundaries overlap with an authority or of an institution of

higher education that operates facilities within an authority may

serve on the board.

Added by Acts 2003, 78th Leg., ch. 961, Sec. 1, eff. June 20,

2003.

Sec. 375.308. POWERS OF THE AUTHORITY; MUNICIPALITY. (a) An

authority:

(1) may plan, design, implement, develop, construct, and finance

eligible projects as defined in this subchapter; and

(2) has the powers of a municipality under Chapter 378, as added

by Chapter 1221, Acts of the 76th Legislature, Regular Session,

1999, and Chapter 380.

(b) An authority may not:

(1) issue bonds or notes without the prior approval of the

governing body of the municipality that created the authority;

(2) seek a charter for or operate, within the boundaries of the

authority, an open-enrollment charter school authorized by

Subchapter D, Chapter 12, Education Code; or

(3) levy ad valorem property taxes.

(c) A municipality may not seek a charter for or operate an

open-enrollment charter school authorized by Subchapter D,

Chapter 12, Education Code, within the boundaries of the

authority.

Added by Acts 2003, 78th Leg., ch. 961, Sec. 1, eff. June 20,

2003.

Sec. 375.3085. ANNEXATION OR DISANNEXATION. (a) The board may

vote to annex or disannex territory to an authority.

(b) Not earlier than the 60th or later than the 30th day before

the date the board votes on the annexation or disannexation, the

board shall hold two public hearings to consider the annexation

or disannexation. The board must publish notice of each public

hearing in a newspaper of general circulation in the area of the

proposed annexed or disannexed territory at least seven days

before each public hearing.

(c) The notice must state:

(1) the date, time, and place for the public hearing; and

(2) the amended boundaries of the authority, including a map of

the proposed annexation or disannexation of territory in the

authority.

(d) If the board approves the proposed annexation or

disannexation, the board shall submit the action to the governing

body of the municipality for approval. The annexation or

disannexation takes effect on the date the governing body of the

municipality approves the annexation or disannexation by

ordinance.

(e) Section 375.043 does not apply to the authority.

Added by Acts 2005, 79th Leg., Ch.

334, Sec. 4, eff. June 17, 2005.

Sec. 375.309. MUNICIPAL ANNEXATION OF AREA IN AN AUTHORITY. (a)

A municipality that creates an authority under this subchapter

may annex all or part of the territory located in the authority

under Chapter 43.

(b) Annexation of territory located in the authority does not

affect the operation of the authority.

(c) Creation of an authority does not:

(1) affect the power of the municipality to designate all or

part of an area in the authority as an industrial authority;

(2) limit a power of the municipality conferred by Chapter 42;

or

(3) impose a duty on or affect the power of the municipality to

provide municipal services to any area in the municipality or its

extraterritorial jurisdiction that is in the authority.

Added by Acts 2003, 78th Leg., ch. 961, Sec. 1, eff. June 20,

2003.

Sec. 375.310. AUTHORITY PLAN. (a) An authority may only

develop or construct public improvements or eligible projects in

areas designated in an authority plan approved by the board and

the governing body of the municipality that created the

authority.

(b) The plan must include the information required for a

municipal reinvestment zone under Sections 311.011(b) and (c),

Tax Code, for the area of the authority. For the purposes of

applying those sections, the area of the authority affected

constitutes a zone.

(c) The authority shall generate the plan based on the economic

development needs of the property owners and constituents in the

authority.

(d) After approval by the board, the authority shall submit the

plan to the municipality for approval. Before taking action to

approve or reject the plan, the municipality shall make a copy of

the proposed plan available to the public and hold hearings and

publish notice of the hearings in the manner required by Section

375.305. The notice of the public hearings must state where a

copy of the proposed plan is available for inspection.

(e) The board may amend and submit the approved plan to the

governing body of the municipality for approval.

(f) Before approving the authority's plan or any amendment, the

municipality shall publish notice and hold hearings as required

by Subsection (d).

Added by Acts 2003, 78th Leg., ch. 961, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

334, Sec. 5, eff. June 17, 2005.

Sec. 375.311. SALES AND USE TAX. (a) An authority may impose a

sales and use tax to support or finance public infrastructure

projects and eligible projects authorized under this subchapter

if the tax is authorized by a majority of the qualified voters of

the authority voting at an election held for that purpose in the

manner provided by Sections 375.241 and 375.242.

(b) If an authority adopts the tax authorized by Subsection (a),

a tax is imposed on the receipts from the sale at retail of

taxable items within the authority at the rate approved by the

voters. The rate must be equal to one-eighth, one-fourth,

three-eighths, or one-half of one percent.

(c) Chapter 321, Tax Code, governs the imposition, computation,

administration, governance, and abolition of a tax imposed under

this section.

(d) If any territory in the authority is annexed by the

municipality, the municipality's sales and use tax applies in the

annexed area. If the authority's sales and use tax rate, when

combined with any other sales and use tax applicable in the

authority, exceeds two percent, the authority's sales and use tax

is abolished upon annexation.

Added by Acts 2003, 78th Leg., ch. 961, Sec. 1, eff. June 20,

2003.

Sec. 375.312. ZONING AND PLANNING. (a) An authority has the

power of a municipality under Chapters 211 and 212 in the area of

the authority, including an area of the authority that is in the

boundaries of a municipality's limited purpose jurisdiction. On

annexation of an area of the authority for full purposes by a

municipality, the authority's power to regulate the area under

Chapter 211 or 212 expires. The authority regains the power in

an area if the municipality disannexes the area.

(b) The board may divide the authority into distinct areas as

provided by Section 211.005 to accomplish the purposes of this

chapter and Chapter 211.

Added by Acts 2003, 78th Leg., ch. 961, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

334, Sec. 6, eff. June 17, 2005.

Sec. 375.313. REGIONAL DEVELOPMENT AGREEMENTS. (a) An

authority may enter into regional development agreements with its

creating municipality, other municipalities, counties, school

districts, institutions of higher education, other political

subdivisions, and private interests to:

(1) promote and advance long-term economic development in the

authority; or

(2) achieve the purposes for the authority's creation and to

implement the powers provided to the authority under this

chapter.

(b) An authority, a municipality, a school district whose

boundary overlaps with a portion of an authority, or an

institution of higher education may enter into an agreement to:

(1) fund improvements to school facilities and teacher

compensation of school districts or institutions of higher

education in the authority; and

(2) develop programs provided for in Section 379A.051.

(c) Any agreement entered into with a school district under this

section shall be designed in such a way that the school district

funding under Title 2, Education Code, shall be not less than the

school district would have received had the school district not

entered into the agreement. This provision may be waived by a

school district board of trustees by specific action suspending

the provisions of this subsection.

Added by Acts 2003, 78th Leg., ch. 961, Sec. 1, eff. June 20,

2003.

Sec. 375.314. DISSOLUTION OF THE AUTHORITY. (a) The governing

body of the municipality that created an authority under this

subchapter may dissolve the authority.

(b) Before dissolution, the municipality shall publish notice

and hold public hearings on the proposed dissolution in the

manner provided in Section 375.305.

(c) On dissolution, the municipality shall assume the assets,

debts, and other obligations of the authority.

(d) Subchapter M does not apply to this subchapter.

Added by Acts 2003, 78th Leg., ch. 961, Sec. 1, eff. June 20,

2003.

SUBCHAPTER P. CONSOLIDATION OF DISTRICTS

Sec. 375.351. CONSOLIDATION OF DISTRICTS. (a) Two or more

districts may consolidate into one district under this subchapter

if none of the districts to be consolidated has issued bonds or

notes secured by assessments or ad valorem taxes, or has levied

taxes.

(b) To initiate a consolidation, the board of a district shall

adopt a resolution proposing a consolidation and deliver a copy

of the resolution to the board of each district with which

consolidation is proposed.

(c) A consolidation under this subchapter occurs if the board of

each involved district adopts a resolution containing the terms

and conditions for the consolidation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1155, Sec. 1, eff. June 19, 2009.

Sec. 375.352. TERMS AND CONDITIONS FOR CONSOLIDATION. (a) The

terms and conditions for consolidation must include:

(1) adoption of a name for the consolidated district;

(2) the number and apportionment of directors to serve on the

board of the consolidated district;

(3) the effective date of the consolidation;

(4) an agreement on finances for the consolidated district,

including disposition of funds, property, and other assets of

each district; and

(5) an agreement on governing the districts during the

transition period, including selection of officers.

(b) The terms and conditions for consolidation may include any

terms or conditions to which the board of each district agrees.

Added by Acts 2009, 81st Leg., R.S., Ch.

1155, Sec. 1, eff. June 19, 2009.

Sec. 375.353. NOTICE AND HEARING ON CONSOLIDATION. (a) Each

district's board shall publish notice and hold a public hearing

in its district regarding the terms and conditions for

consolidation of the districts.

(b) Notice of the hearing must be published one time in a

newspaper of general circulation in the area of each district at

least seven days before the date of the hearing.

(c) After the hearing, the board by resolution may approve the

terms and conditions for consolidation and enter an order

consolidating the districts.

Added by Acts 2009, 81st Leg., R.S., Ch.

1155, Sec. 1, eff. June 19, 2009.

Sec. 375.354. GOVERNING CONSOLIDATED DISTRICTS. (a) After two

or more districts are consolidated, they become one district and

are governed as one district.

(b) During the transition period, the officers of each district

shall continue to act jointly as officers of the original

districts to settle the affairs of their respective districts.

(c) The consolidated district may exercise the powers of the

districts being consolidate within the respective boundaries of

the original districts. For land annexed into the consolidated

district, the consolidated district may exercise any of the

powers of the original districts.

Added by Acts 2009, 81st Leg., R.S., Ch.

1155, Sec. 1, eff. June 19, 2009.

Sec. 375.355. DEBTS OF ORIGINAL DISTRICTS. (a) After two or

more districts are consolidated, the consolidated district shall

protect the debts of the original districts and shall assure that

the debts are not impaired. If the consolidated district has

taxing authority, the debts may be paid by taxes levied on the

land in the original districts as if they had not consolidated or

from contributions from the consolidated district on terms stated

in the consolidation agreement.

(b) If the consolidated district has taxing authority and

assumes the bonds, notes, and other obligations of the original

districts, taxes may be levied uniformly on all taxable property

within the consolidated district to pay the debts.

Added by Acts 2009, 81st Leg., R.S., Ch.

1155, Sec. 1, eff. June 19, 2009.

Sec. 375.356. ASSESSMENT AND COLLECTION OF TAXES. If the

consolidated district has taxing authority, the district shall

assess and collect taxes on all property in the district

uniformly, for maintenance and operation of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1155, Sec. 1, eff. June 19, 2009.

Sec. 375.357. FILING OF ORDER WITH COUNTY CLERK AND EXECUTIVE

DIRECTOR. A consolidation order issued by the board shall be

kept in the records of the consolidated district, recorded in the

office of the county clerk in each of the counties in the

consolidated district, and filed with the executive director of

the commission.

Added by Acts 2009, 81st Leg., R.S., Ch.

1155, Sec. 1, eff. June 19, 2009.



CHAPTER 376. CONTRACTUAL ASSESSMENTS FOR ENERGY EFFICIENCY IMPROVEMENTS

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE A. MUNICIPAL PLANNING AND DEVELOPMENT

CHAPTER 376. CONTRACTUAL ASSESSMENTS FOR ENERGY EFFICIENCY

IMPROVEMENTS

Sec. 376.001. AUTHORIZED FINANCING. An assessment under this

chapter may finance:

(1) energy efficiency public improvements to developed lots for

which the costs and time delays of creating an entity under law

to assess the lot would be prohibitively large relative to the

cost of the energy efficiency public improvement to be financed;

and

(2) the installation of distributed generation renewable energy

sources or energy efficiency improvements that are permanently

fixed to residential, commercial, industrial, or other real

property.

Added by Acts 2009, 81st Leg., R.S., Ch.

655, Sec. 1, eff. September 1, 2009.

Sec. 376.002. CERTAIN FINANCING PROHIBITED. An assessment under

this chapter may not be used to finance:

(1) facilities for undeveloped lots or lots undergoing

development at the time of the assessment; or

(2) the purchase or installation of appliances not permanently

fixed to real property.

Added by Acts 2009, 81st Leg., R.S., Ch.

655, Sec. 1, eff. September 1, 2009.

Sec. 376.003. CONSENT FOR ASSESSMENT REQUIRED. A municipality

may impose an assessment under this chapter only with the consent

of the owner of the assessed property at the time of the

assessment.

Added by Acts 2009, 81st Leg., R.S., Ch.

655, Sec. 1, eff. September 1, 2009.

Sec. 376.004. DESIGNATION OF AREA FOR ASSESSMENT. (a) The

governing body of a municipality may determine that it is

convenient and advantageous to designate an area of the

municipality within which authorized municipal officials and

property owners may enter into contracts to assess properties for

energy efficiency public improvements described by Section

376.001(1) and make financing arrangements under this chapter.

(b) The governing body of a municipality may determine that it

is convenient, advantageous, and in the public interest to

designate an area of the municipality within which authorized

municipal officials and property owners may enter into contracts

to assess properties to finance the installation of distributed

generation renewable energy sources or energy efficiency

improvements that are permanently fixed to real property.

(c) An area designated by the governing body of a municipality

under this section may include the entire municipality.

Added by Acts 2009, 81st Leg., R.S., Ch.

655, Sec. 1, eff. September 1, 2009.

Sec. 376.005. RESOLUTION OF INTENTION TO CONTRACT FOR

ASSESSMENT. (a) To make a determination under Section 376.004,

the governing body of a municipality must adopt a resolution

indicating the governing body's intention to designate an area

for assessment.

(b) The resolution of intention must:

(1) include a statement that the municipality proposes to make

contractual assessment financing available to property owners;

(2) identify the types of energy efficiency public improvements,

distributed generation renewable energy resources, or energy

efficiency improvements that may be financed;

(3) describe the boundaries of the area in which contracts for

assessments may be entered into;

(4) thoroughly describe the proposed arrangements for financing

the program; and

(5) state the time and place for a public hearing and that

interested persons may object to or inquire about the proposed

program at the hearing.

(c) If contractual assessments are to be used to finance the

installation of distributed generation renewable energy sources

or energy efficiency improvements that are permanently fixed to

real property, the resolution of intention must state that it is

in the public interest to do so.

(d) The resolution shall direct an appropriate municipal

official to:

(1) prepare a report under Section 376.006; and

(2) consult with the appropriate appraisal district or districts

regarding collecting the proposed contractual assessments with

property taxes imposed on the assessed property.

Added by Acts 2009, 81st Leg., R.S., Ch.

655, Sec. 1, eff. September 1, 2009.

Sec. 376.006. REPORT REGARDING ASSESSMENT. An appropriate

municipal official designated in the resolution shall prepare a

report containing:

(1) a map showing the boundaries of the area within which

contractual assessments are proposed to be offered;

(2) a draft contract specifying the terms that would be agreed

to by the municipality and a property owner within the

contractual assessment area;

(3) a statement of municipal policies concerning contractual

assessments including:

(A) identification of types of energy efficiency public

improvements, distributed generation renewable energy sources, or

energy efficiency improvements that may be financed through the

use of contractual assessments;

(B) identification of a municipal official authorized to enter

into contractual assessments on behalf of the municipality;

(C) a maximum aggregate dollar amount of contractual

assessments;

(D) a method for ranking requests from property owners for

financing through contractual assessments in priority order if

requests appear likely to exceed the authorization amount; and

(E) a method for ensuring that property owners requesting

financing demonstrate the financial ability to fulfill financial

obligations under the contractual assessments;

(4) a plan for raising a capital amount required to pay for work

performed in accordance with contractual assessments that:

(A) may include:

(i) amounts to be advanced by the municipality through funds

available to it from any source; and

(ii) the sale of bonds or other financing;

(B) shall include a statement of or method for determining the

interest rate and period during which contracting property owners

would pay any assessment; and

(C) shall provide for:

(i) any reserve fund or funds; and

(ii) the apportionment of all or any portion of the costs

incidental to financing, administration, and collection of the

contractual assessment program among the consenting property

owners and the municipality; and

(5) the results of the consultations with the appropriate

appraisal districts concerning incorporating the proposed

contractual assessments into the assessments of property taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

655, Sec. 1, eff. September 1, 2009.

Sec. 376.007. DIRECT PURCHASE BY OWNER. On the written consent

of an authorized municipal official, the proposed arrangements

for financing the program pertaining to the installation of

distributed generation renewable energy sources or energy

efficiency improvements that are permanently fixed to real

property may authorize the property owner to:

(1) purchase directly the related equipment and materials for

the installation of the distributed generation renewable energy

sources or energy efficiency improvements; and

(2) contract directly for the installation of the distributed

generation renewable energy sources or energy efficiency

improvements.

Added by Acts 2009, 81st Leg., R.S., Ch.

655, Sec. 1, eff. September 1, 2009.

Sec. 376.008. LIEN. An assessment imposed under this chapter

and any interest or penalties on the assessment constitutes a

lien against the lot on which the assessment is imposed until the

assessment, interest, or penalty is paid.

Added by Acts 2009, 81st Leg., R.S., Ch.

655, Sec. 1, eff. September 1, 2009.



CHAPTER 377. MUNICIPAL DEVELOPMENT DISTRICTS

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE A. MUNICIPAL PLANNING AND DEVELOPMENT

CHAPTER 377. MUNICIPAL DEVELOPMENT DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 377.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of a municipal

development district.

(2) "District" means a municipal development district created

under this chapter.

(3) "Development project" means:

(A) a "project" as that term is defined by Sections

505.151-505.158; or

(B) a convention center facility or related improvement such as

a convention center, civic center, civic center building, civic

center hotel, or auditorium, including parking areas or

facilities that are used to park vehicles and that are located at

or in the vicinity of other convention center facilities.

Added by Acts 1997, 75th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

232, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.23, eff. April 1, 2009.

Sec. 377.002. SCOPE. (a) A municipality may create a district

as provided in this chapter in:

(1) all or part of the boundaries of the municipality;

(2) all or part of the boundaries of the municipality and all or

part of the boundaries of the municipality's extraterritorial

jurisdiction; or

(3) all or part of the municipality's extraterritorial

jurisdiction.

(b) The municipality may include territory outside of the

municipality only to the extent that territory is in the

municipality's extraterritorial jurisdiction.

Added by Acts 1997, 75th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 20, Sec. 1, eff. May

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

232, Sec. 2, eff. September 1, 2005.

Sec. 377.003. CONSTITUTIONAL PURPOSE. This chapter creates a

program under Section 52-a, Article III, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

232, Sec. 3, eff. September 1, 2005.

SUBCHAPTER B. MUNICIPAL DEVELOPMENT DISTRICT

Sec. 377.021. CREATION. (a) A municipality may call an

election on the question of creating a municipal development

district under this chapter to plan, acquire, establish, develop,

construct, or renovate one or more development projects

beneficial to the district.

(b) The order calling the election must:

(1) define the boundaries of the district; and

(2) call for the election to be held within those boundaries.

(c) The ballot at an election held under this section must be

printed to permit voting for or against the proposition:

"Authorizing the creation of the ____ Municipal Development

District (insert name of district) and the imposition of a sales

and use tax at the rate of ____ of one percent (insert

one-eighth, one-fourth, three-eighths, or one-half, as

appropriate) for the purpose of financing development projects

beneficial to the district."

(d) The district is created if a majority of the registered

voters of the proposed district voting at the election favor

creation of the district.

(e) If a majority of the registered voters of the proposed

district voting at the election to create the district vote

against creation of the district, the municipality may not hold

another election on the question of creating a municipal

development district before the first anniversary of the most

recent election concerning creation of a district.

(f) The Election Code governs an election held under this

chapter.

(g) In the order calling the election, the municipality may

provide for the district boundaries to conform automatically to

any changes in the boundaries of the portion of the municipality

or the municipality's extraterritorial jurisdiction included in

the district, and the election shall be held on one of the four

uniform election dates under Section 41.001, Election Code.

Added by Acts 1997, 75th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 20, Sec. 2, eff. May

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

232, Sec. 4, eff. September 1, 2005.

Sec. 377.022. POLITICAL SUBDIVISION; OPEN MEETINGS. (a) A

district is a political subdivision of this state and of the

municipality that created the district.

(b) A district is subject to Chapter 551, Government Code.

Added by Acts 1997, 75th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

232, Sec. 5, eff. September 1, 2005.

SUBCHAPTER C. BOARD OF DIRECTORS

Sec. 377.051. COMPOSITION AND APPOINTMENT OF BOARD. (a) A

district is governed by a board of at least four directors.

(b) The board is appointed by the governing body of the

municipality that created the district.

(c) Directors serve staggered two-year terms. A director may be

removed by the appointing municipality at any time without cause.

Successor directors are appointed in the same manner as the

original appointees.

(d) To qualify to serve as a director, a person must reside in

the municipality that created the district or in that

municipality's extraterritorial jurisdiction. An employee,

officer, or member of the governing body of the municipality may

serve as a director, but may not have a personal interest in a

contract executed by the district other than as an employee,

officer, or member of the governing body of the municipality.

Added by Acts 1997, 75th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

232, Sec. 6, eff. September 1, 2005.

Sec. 377.052. COMPENSATION. A board member is not entitled to

compensation, but is entitled to reimbursement for actual and

necessary expenses.

Added by Acts 1997, 75th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1997.

Sec. 377.053. MEETINGS. The board shall conduct its meetings in

the municipality that created the district.

Added by Acts 1997, 75th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

232, Sec. 7, eff. September 1, 2005.

Sec. 377.054. OFFICERS. The board shall designate from the

members of the board a presiding officer, a secretary, and other

officers the board considers necessary.

Added by Acts 1997, 75th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 377.071. GENERAL POWERS OF DISTRICT. (a) A district may:

(1) perform any act necessary to the full exercise of the

district's powers;

(2) accept a grant or loan from a:

(A) department or agency of the United States;

(B) department, agency, or political subdivision of this state;

or

(C) public or private person;

(3) acquire, sell, lease, convey, or otherwise dispose of

property or an interest in property, including a development

project, under terms and conditions determined by the district;

(4) employ necessary personnel; and

(5) adopt rules to govern the operation of the district and its

employees and property.

(b) A district may contract with a public or private person to:

(1) plan, acquire, establish, develop, construct, or renovate a

development project; or

(2) perform any other act the district is authorized to perform

under this chapter.

(c) A district may not levy an ad valorem tax.

Added by Acts 1997, 75th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1997.

Sec. 377.072. DEVELOPMENT PROJECT FUND. (a) A district shall

establish by resolution a fund known as the development project

fund. The district may establish separate accounts within the

fund.

(b) The district shall deposit into the development project

fund:

(1) the proceeds from any sales and use tax imposed by the

district;

(2) all revenue from the sale of bonds or other obligations by

the district; and

(3) any other money required by law to be deposited in the fund.

(c) Except as provided by Subsection (d), the district may use

money in the development project fund only to:

(1) pay the costs of planning, acquiring, establishing,

developing, constructing, or renovating one or more development

projects in the district;

(2) pay the principal of, interest on, and other costs relating

to bonds or other obligations issued by the district or to refund

bonds or other obligations; or

(3) pay the costs of operating or maintaining one or more

development projects during the planning, acquisition,

establishment, development, construction, or renovation or while

bonds or other obligations for the planning, acquisition,

establishment, development, construction, or renovation are

outstanding.

(d) A district located in a county with a population of 3.3

million or more may use money in the development project fund

only to:

(1) pay the costs of planning, acquiring, establishing,

developing, constructing, or renovating one or more development

projects beneficial to the district if the projects are in the

district boundaries or the extraterritorial jurisdiction of the

municipality where the district is located;

(2) pay the principal of, interest on, and other costs relating

to bonds or other obligations issued by the district or to refund

bonds or other obligations; or

(3) pay the costs of operating or maintaining one or more

development projects during the planning, acquisition,

establishment, development, construction, or renovation or while

bonds or other obligations for the planning, acquisition,

establishment, development, construction, or renovation are

outstanding.

Added by Acts 1997, 75th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

911, Sec. 1, eff. June 18, 2005.

Sec. 377.073. BONDS AND OTHER OBLIGATIONS. (a) A district may

issue bonds, including revenue bonds and refunding bonds, or

other obligations to pay the costs of a development project.

(b) The bonds or other obligations and the proceedings

authorizing the bonds or other obligations shall be submitted to

the attorney general for review and approval as required by

Chapter 1202, Government Code.

(c) The bonds or other obligations must be payable from and

secured by the revenues of the district.

(d) The bonds or other obligations may mature serially or

otherwise not more than 30 years from their date of issuance.

(e) The bonds or other obligations are not a debt of and do not

create a claim for payment against the revenue or property of the

district other than a development project for which the bonds are

issued.

Added by Acts 1997, 75th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.339, eff.

Sept. 1, 2001.

Sec. 377.074. PUBLIC PURPOSE OF PROJECT. (a) The legislature

finds for all constitutional and statutory purposes that a

development project is owned, used, and held for public purposes

by the district.

(b) Section 25.07(a), Tax Code, does not apply to a leasehold or

other possessory interest granted by the district while the

district owns the development project.

(c) The development project is exempt from taxation under

Section 11.11, Tax Code, while the district owns the project.

Added by Acts 1997, 75th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER E. SALES AND USE TAX

Sec. 377.101. SALES AND USE TAX. (a) A district by order may

impose a sales and use tax under this subchapter.

(b) A district may impose a tax under this subchapter only if

the tax is approved at an election held under Section 377.021.

(c) A district may not adopt a sales and use tax under this

subchapter if the adoption of the tax under this subchapter would

result in a combined tax rate of all local sales and use taxes of

more than two percent in any location in the district.

Added by Acts 1997, 75th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1997.

Sec. 377.102. TAX CODE APPLICABLE. (a) Chapter 323, Tax Code,

governs the imposition, computation, administration, collection,

and remittance of a tax authorized under this subchapter except

as inconsistent with this subchapter.

(b) Section 323.101(b), Tax Code, does not apply to the tax

authorized by this subchapter.

Added by Acts 1997, 75th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1997.

Sec. 377.103. TAX RATE. The rate of a tax adopted under this

subchapter must be one-eighth, one-fourth, three-eighths, or

one-half of one percent.

Added by Acts 1997, 75th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1997.

Sec. 377.104. REPEAL OR RATE CHANGE. (a) A district that has

adopted a sales and use tax under this subchapter may by order

and subject to Section 377.101(c), change the rate of the tax or

repeal the tax if the change or repeal is approved by a majority

of the registered voters of that district voting at an election

called and held for that purpose.

(b) The tax may be changed under Subsection (a) in one or more

increments of one-eighth of one percent to a maximum of one-half

of one percent.

(c) The ballot for an election to change the tax shall be

printed to permit voting for or against the proposition: "The

adoption of a sales and use tax at the rate of ____ of one

percent (insert one-fourth, three-eighths, or one-half, as

appropriate)."

(d) The ballot for the election to repeal the tax shall be

printed to permit voting for or against the proposition: "The

repeal of the sales and use tax for financing development

projects in the __________ Municipal Development District (insert

name of district)."

Added by Acts 1997, 75th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1997.

Sec. 377.105. IMPOSITION OF TAX. (a) If the district adopts

the tax, a tax is imposed on the receipts from the sale at retail

of taxable items in the district at the rate approved at the

election.

(b) There is also imposed an excise tax on the use, storage, or

other consumption in the district of tangible personal property

purchased, leased, or rented from a retailer during the period

that the tax is effective in the district. The rate of the excise

tax is the same as the rate of the sales tax portion of the tax

and is applied to the sale price of the tangible personal

property.

Added by Acts 1997, 75th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1997.

Sec. 377.106. EFFECTIVE DATE OF TAX. Except as provided by

Section 377.107, the adoption of the tax, the change of the tax

rate, or the repeal of the tax takes effect on the first day of

the first calendar quarter occurring after the expiration of the

first complete quarter occurring after the date on which the

comptroller receives a notice of the results of the election

adopting, changing, or repealing the tax.

Added by Acts 1997, 75th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1997.

Sec. 377.107. COLLECTION OF TAX TO PAY BONDS OR OTHER

OBLIGATIONS. (a) If the district votes to repeal the sales and

use tax under Section 377.104, and the district had issued bonds

or incurred other obligations secured by the tax before the date

of the election, the district shall continue to collect the tax

until the bonds or other obligations are paid.

(b) The district shall immediately notify the comptroller when

the bonds or other obligations have been paid.

(c) The repeal of the tax takes effect on the first day of the

first calendar quarter occurring after the expiration of the

first complete quarter occurring after the date on which the

comptroller receives the notice under Subsection (b).

Added by Acts 1997, 75th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1997.

Sec. 377.108. DEPOSIT OF TAX REVENUES. Revenue from the tax

imposed under this subchapter shall be deposited in the

development project fund of the district imposing the tax.

Added by Acts 1997, 75th Leg., ch. 529, Sec. 1, eff. Sept. 1,

1997.



CHAPTER 378. NEIGHBORHOOD EMPOWERMENT ZONE

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE A. MUNICIPAL PLANNING AND DEVELOPMENT

CHAPTER 378. NEIGHBORHOOD EMPOWERMENT ZONE

Sec. 378.001. DEFINITION. In this chapter, "zone" means a

neighborhood empowerment zone created by a municipality under

this chapter.

Added by Acts 1999, 76th Leg., ch. 305, Sec. 1, eff. May 29,

1999.

Sec. 378.002. CREATION OF ZONE. A municipality may create a

neighborhood empowerment zone covering a part of the municipality

if the municipality determines the creation of the zone would

promote:

(1) the creation of affordable housing, including manufactured

housing, in the zone;

(2) an increase in economic development in the zone;

(3) an increase in the quality of social services, education, or

public safety provided to residents of the zone; or

(4) the rehabilitation of affordable housing in the zone.

Added by Acts 1999, 76th Leg., ch. 305, Sec. 1, eff. May 29,

1999.

Sec. 378.003. ADOPTION OF ZONE. (a) A municipality may create

a zone if the governing body of the municipality adopts a

resolution containing:

(1) the determination described by Section 378.002;

(2) a description of the boundaries of the zone;

(3) a finding by the governing body that the creation of the

zone benefits and is for the public purpose of increasing the

public health, safety, and welfare of the persons in the

municipality; and

(4) a finding by the governing body that the creation of the

zone satisfies the requirements of Section 312.202, Tax Code.

(b) A municipality may create more than one zone and may include

an area in more than one zone.

Added by Acts 1999, 76th Leg., ch. 305, Sec. 1, eff. May 29,

1999.

Sec. 378.004. MUNICIPAL POWERS. In addition to other powers

that a municipality may exercise, a municipality may:

(1) waive or adopt fees related to the construction of buildings

in the zone, including fees related to the inspection of

buildings and impact fees;

(2) enter into agreements, for a period of not more than 10

years, for the purpose of benefiting the zone, for refunds of

municipal sales tax on sales made in the zone;

(3) enter into agreements abating municipal property taxes on

property in the zone subject to the duration limits of Section

312.204, Tax Code; and

(4) set baseline performance standards, such as the Energy Star

Program as developed by the Department of Energy, to encourage

the use of alternative building materials that address concerns

relating to the environment or to the building costs,

maintenance, or energy consumption.

Added by Acts 1999, 76th Leg., ch. 305, Sec. 1, eff. May 29,

1999. Amended by Acts 2001, 77th Leg., ch. 1263, Sec. 5, eff.

Sept. 1, 2001.



CHAPTER 379. NORTH AMERICAN FREE TRADE AGREEMENT IMPACT ZONE

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE A. MUNICIPAL PLANNING AND DEVELOPMENT

CHAPTER 379. NORTH AMERICAN FREE TRADE AGREEMENT IMPACT ZONE

Sec. 379.001. DEFINITION. In this chapter, "zone" means a North

American Free Trade Agreement impact zone created by a

municipality under this chapter.

Added by Acts 2001, 77th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2001.

Sec. 379.002. CREATION OF ZONE. A municipality may create a

zone covering a part of the municipality if the municipality

determines the creation of the zone would promote:

(1) business opportunities for local businesses in the zone;

(2) an increase in economic development in the zone; or

(3) employment opportunities for residents of the zone.

Added by Acts 2001, 77th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2001.

Sec. 379.003. ADOPTION OF ZONE. (a) A municipality may create

a zone if the governing body of the municipality adopts a

resolution containing:

(1) the determination described by Section 379.002;

(2) a description of the boundaries of the zone; and

(3) a finding by the governing body that the creation of the

zone satisfies the requirements of Section 312.202, Tax Code.

(b) A municipality may create more than one zone and may include

an area in more than one zone.

Added by Acts 2001, 77th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2001.

Sec. 379.004. ADDITIONAL POWERS. A municipality may:

(1) waive or adopt fees related to the construction of buildings

in the zone, including fees related to the inspection of

buildings and impact fees;

(2) enter into agreements, for a period of not more than 10

years, for the purpose of benefiting the zone, for sales tax

refunds or abatements of municipal sales tax on sales made in the

zone;

(3) enter into agreements abating municipal property taxes on

property in the zone subject to the duration limits of Section

312.204, Tax Code; and

(4) set baseline performance standards, such as the Energy Star

Program as developed by the Department of Energy, to encourage

the use of alternative building materials that address concerns

relating to the environment or to building costs, maintenance, or

energy consumption.

Added by Acts 2001, 77th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2001.

Sec. 379.005. NAFTA DISPLACED WORKERS. (a) A business that

operates in a zone and receives benefits as a result of a

municipality's action under Section 379.004(1), (2), or (3) shall

make a good faith effort to hire individuals receiving NAFTA

transitional adjustment assistance under 19 U.S.C. Section 2331.

(b) A business described by Subsection (a) shall annually report

to the governing body of the municipality on what percentage of

the total number of individuals hired by the business during the

year covered by the report is comprised of individuals described

by Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1150, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 379A. MUNICIPAL DEVELOPMENT CORPORATIONS

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE A. MUNICIPAL PLANNING AND DEVELOPMENT

CHAPTER 379A. MUNICIPAL DEVELOPMENT CORPORATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 379A.001. SHORT TITLE. This chapter may be cited as the

Better Jobs Act.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001.

Sec. 379A.002. FINDINGS AND PURPOSES. (a) The legislature

finds that:

(1) it is an appropriate role for a municipality to foster

economic opportunity, job generation, and capital investment by

promoting a favorable business climate, preparing the workforce

for productive employment, and supporting infrastructure

development;

(2) while some municipalities choose to meet that role through

the creation of economic development zones and reinvestment

zones, the core root of all economic development is a competent

and qualified workforce; and

(3) the programs designed to create a competent and qualified

workforce are essential both to the economic growth and vitality

of many municipalities in this state and to the elimination of

unemployment and underemployment in those municipalities.

(b) The programs authorized by this chapter are in the public

interest, promote the economic welfare of this state, and serve

the state public purpose of developing and diversifying the

economy of this state and eliminating unemployment and

underemployment in this state.

(c) This chapter shall be liberally construed in conformity with

the findings and purposes stated in this section.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001.

Sec. 379A.003. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of a municipal

development corporation.

(2) "Corporation" means a municipal development corporation

created under this chapter.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001.

Sec. 379A.004. APPLICATION OF NON-PROFIT CORPORATION ACT. A

corporation created under this chapter is governed by the Texas

Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's

Texas Civil Statutes), except to the extent inconsistent with

this chapter.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001.

SUBCHAPTER B. CREATION OF CORPORATION

Sec. 379A.011. CREATION. The governing body of a municipality

may create a municipal development corporation under this

chapter.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001.

Sec. 379A.012. ARTICLES OF INCORPORATION. The articles of

incorporation of the corporation must state that the corporation

is governed by this chapter.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001.

Sec. 379A.013. NUMBER OF CORPORATIONS. A municipality may not

create more than one corporation under this chapter.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001.

Sec. 379A.014. ADOPTION AND APPROVAL OF BYLAWS. The initial

bylaws of a corporation shall be adopted by its board of

directors and approved by resolution of the governing body of the

municipality that created the corporation, and any subsequent

changes made to the bylaws must be approved by the governing body

of the municipality that created the corporation.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001.

Sec. 379A.015. PERFORMANCE REVIEW AND ASSESSMENT. The governing

body of the municipality that creates the corporation shall

undertake a performance review and assessment of the corporation

once every five years. Based on the performance review and

assessment, the governing body of the municipality shall issue a

finding of whether the corporation is satisfying the objectives

set forth in this chapter.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001.

SUBCHAPTER C. BOARD OF DIRECTORS

Sec. 379A.021. COMPOSITION AND APPOINTMENT OF BOARD. (a)

Except as provided by Subsection (g), the corporation is governed

by a board of 5, 7, 9, 11, 13, or 15 directors, as determined by

the governing body of the municipality that created the

corporation. The number of directors may not exceed the number of

members, including the mayor, constituting the governing body of

the municipality.

(b) The governing body of the municipality that created the

corporation shall appoint the members of the board.

(c) Directors serve staggered two-year terms, with as near as

possible to one-half of the members' terms expiring each year. A

director serves at the will of the governing body of the

municipality that created the corporation. Successor directors

are appointed in the same manner as the original appointees.

(d) Each director of a corporation created by a municipality

that has a population of 20,000 or more must be a resident of the

municipality. Each director of a corporation created by a

municipality that has a population of less than 20,000 must be a

resident of the municipality or the county in which the major

part of the area of the municipality is located.

(e) A person is disqualified from serving as a director if the

person is an employee, officer, or member of the governing body

of the municipality that created the corporation.

(f) A director may not have a personal interest in a contract

executed by the corporation.

(g) In a municipality that has a population of more than one

million and that creates a corporation under this chapter, the

board of the corporation is composed of persons appointed to the

board as required by this subsection. The governing body of the

municipality shall appoint one director to the board of the

corporation from each district that elects a member to the

governing body of the municipality.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001.

Sec. 379A.022. COMPENSATION. A board member is not entitled to

compensation, but is entitled to reimbursement for actual and

necessary expenses incurred in serving as a director.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001.

Sec. 379A.023. MEETINGS. The board shall conduct its meetings

in the municipality that created the corporation.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001.

Sec. 379A.024. OFFICERS. The board shall appoint from its

members a presiding officer, a secretary, and other officers of

the corporation that the governing body of the municipality that

created the corporation considers necessary.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001.

Sec. 379A.025. ADOPTION AND APPROVAL OF BUDGET; REVIEW OF

CORPORATE FINANCES. (a) The board shall prepare an annual

budget for the corporation. To be effective, the budget must be

approved by the board and presented to and approved by the

governing body of the municipality that created the corporation.

The corporation may not make any expenditure authorized by this

chapter until the budget has been approved as provided by this

section. An amendment of the budget must be approved in the same

manner as the budget.

(b) The governing body of the municipality that created the

corporation may amend the corporation's budget with the approval

of at least two-thirds of the members of the governing body.

(c) The budget presented to the governing body of the

municipality that created the corporation must provide a detailed

description of the proposed expenditures for the corporation's

fiscal year, including expenditures for each program authorized

by Subchapter D.

(d) The board shall annually prepare and present financial

statements from the preceding fiscal year to the governing body

of the municipality that created the corporation.

(e) The governing body of the municipality that created the

corporation is entitled, at all times, to access to the books and

records of the corporation.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001.

SUBCHAPTER D. POWERS OF CORPORATION

Sec. 379A.051. PROGRAMS. (a) A corporation may develop and

implement programs for:

(1) job training, including long-term job training and

in-training support service grants;

(2) early childhood development that prepare each child to enter

school and make each child ready to learn after completing the

program and that provide educational services that must include

services designed to enable a child to:

(A) develop phonemic, print, and numeracy awareness, including

the ability to:

(i) recognize that letters of the alphabet are a special

category of visual graphics that can be individually named;

(ii) recognize a word as a unit of print;

(iii) identify at least 10 letters of the alphabet; and

(iv) associate sounds with written words;

(B) understand and use language to communicate for various

purposes;

(C) understand and use an increasingly complex and varied

vocabulary;

(D) develop and demonstrate an appreciation of books; and

(E) progress toward mastery of the English language, if the

child's primary language is a language other than English;

(3) after-school programs for primary and secondary schools;

(4) the provision of funding to accredited postsecondary

educational institutions, including public and private junior

colleges, public and private institutions of higher education,

and public and private technical institutions, to be used to

award scholarships;

(5) the promotion of literacy; and

(6) any other undertaking that the board determines will

directly facilitate the development of a skilled workforce.

(b) A corporation may accept donated property, may develop or

use land, buildings, equipment, facilities, and other

improvements in connection with a program described by Subsection

(a), or may dispose of property or an interest in property under

terms determined by the corporation.

(c) A municipality may contract with a community nonprofit

organization that sponsors long-term job training and related

support services.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001.

Sec. 379A.052. GENERAL POWERS OF CORPORATION. The corporation

may:

(1) own or operate a program authorized by this chapter;

(2) perform any act necessary to the full exercise of the

corporation's powers;

(3) accept a grant or loan from a:

(A) department or agency of the United States;

(B) department, agency, or political subdivision of this state;

or

(C) public or private person;

(4) employ any necessary personnel, who shall be employees of

the municipality;

(5) adopt rules to govern the operation of the corporation and

its employees and property; and

(6) contract or enter into a memorandum of understanding or a

similar agreement with a public or private person, including

local workforce development boards or any political subdivision,

in connection with a program authorized by this chapter.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001.

Sec. 379A.053. NATURE OF CORPORATE PROPERTY. (a) The

legislature finds for all constitutional and statutory purposes

that the corporation owns, uses, and holds its property for

public purposes.

(b) Section 25.07(a), Tax Code, does not apply to a leasehold or

other possessory interest granted by the corporation.

(c) Property owned by the corporation is exempt from taxation

under Section 11.11, Tax Code, while the corporation owns the

property.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001.

Sec. 379A.054. OPEN RECORDS AND MEETINGS. The board is treated

as a governmental body for the purposes of Chapters 551 and 552,

Government Code.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001.

Sec. 379A.055. ADMINISTRATION OF SCHOLARSHIP FUND. (a) In

providing funds to an accredited postsecondary educational

institution to be used for scholarships as authorized by Section

379A.051, the corporation by agreement with the institution shall

ensure that:

(1) the funds are distributed to individuals as scholarships

connected with the institution; and

(2) no more than a maximum amount, as set by the corporation, of

the funds are spent on administering the award of the

scholarship.

(b) An accredited postsecondary educational institution

receiving the funds for scholarships shall develop, in

consultation with the corporation, a plan for awarding

scholarships that will have the goal of having an eventual

beneficial effect on the economic growth and vitality of and the

elimination of unemployment and underemployment in the

municipality that created the corporation and that will ensure

that the recipient:

(1) meets financial need requirements as defined by the

corporation;

(2) is enrolled in an undergraduate degree or certificate

program;

(3) is enrolled for at least three-fourths of a full course load

for an undergraduate student, as determined by the corporation;

(4) makes satisfactory academic progress toward an undergraduate

degree or certificate; and

(5) complies with any additional nonacademic requirement adopted

by the corporation.

(c) If the municipality that created the corporation has

established an education partnership composed of community-based

organizations, school districts, public or private sector

entities, or postsecondary institutions for the purpose of

distributing scholarships to students of local schools, the

corporation may provide funds to the education partnership to

enable the partnership to award scholarships to directly

facilitate the development of a skilled workforce.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001.

SUBCHAPTER E. SALES AND USE TAX

Sec. 379A.081. SALES AND USE TAX. (a) A municipality may levy

a sales and use tax for the benefit of the corporation if the tax

is authorized by a majority of the voters of the municipality

voting at an election called for that purpose.

(b) The ballot for an election to impose the tax shall be

printed to permit voting for or against the proposition:

"Adoption of a sales and use tax at the rate of ____ of one

percent (insert one-eighth, one-fourth, three-eighths, or

one-half, as appropriate) for the purpose of financing authorized

programs of the ____ Municipal Development Corporation (insert

the name of the corporation)."

(c) The adoption of the tax may be limited on the ballot to any

specific program, or the tax may be adopted with general language

permitting the use of the tax for any purposes authorized by this

chapter.

(d) If a sales and use tax is levied, it may be adopted for a

maximum of 20 years, but may then be reauthorized, subject to a

payment of indebtedness. The tax may be authorized for a shorter

period of time or limited to the time necessary to pay any

indebtedness.

(e) The rate of a tax adopted under this section must be

one-eighth, one-fourth, three-eighths, or one-half of one

percent. A municipality may not adopt a sales and use tax under

this chapter if the adoption of the tax under this chapter would

result in a combined tax rate of all local sales and use taxes of

more than two percent in any location in the municipality.

(f) Chapter 321, Tax Code, governs a municipality's imposition,

computation, administration, collection, and remittance of a tax

authorized by this section except as inconsistent with this

chapter.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001.

Sec. 379A.082. ELECTION TO CHANGE RATE OF TAX. (a) A

municipality that has adopted a sales and use tax under this

chapter at a rate of less than one-half of one percent may

increase or decrease the rate of the tax if the increase or

decrease is approved by a majority of the voters of the

municipality voting at an election called and held for that

purpose.

(b) The tax may be increased or decreased under this section in

one or more increments of one-eighth of one percent, but a

maximum of one-half of one percent is permitted.

(c) The ballot for an election to increase or decrease the tax

shall be printed to permit voting for or against the proposition:

"The ________ (increase or decrease, as appropriate) of a sales

and use tax to the rate of ____ of one percent (insert

one-eighth, one-fourth, three-eighths, or one-half, as

appropriate) for the purpose of financing authorized programs of

the ________ Municipal Development Corporation (insert the name

of the corporation)."

(d) Notwithstanding Subsections (a)-(c), in a municipality that

is located within the territorial limits of a regional

transportation authority and was added to the authority under

Section 452.6025, Transportation Code, a sales and use tax

imposed by the municipality under this subchapter is subject to

reduction in the manner prescribed by that section.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001. Amended by Acts 2003, 78th Leg., ch. 915, Sec. 5, eff. June

20, 2003.

Sec. 379A.083. IMPOSITION OF TAX. (a) If the municipality

adopts the tax, a tax is imposed on the receipts from the sale at

retail of taxable items in the municipality at the rate approved

at the election, and an excise tax is imposed on the use,

storage, or other consumption in the municipality of tangible

personal property purchased, leased, or rented from a retailer

during the period that the tax is effective in the municipality.

The rate of the excise tax is the same as the rate of the sales

tax portion of the tax and is applied to the sale price of the

tangible personal property.

(b) The adoption of the tax or the change of the tax rate takes

effect on the first day of the first calendar quarter occurring

after the expiration of the first complete quarter occurring

after the date the comptroller receives a notice of the results

of the election adopting, increasing, or decreasing the tax.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001.

SUBCHAPTER F. REPORT TO COMPTROLLER

Sec. 379A.101. REPORT REQUIRED. (a) Not later than February 1

of each year, the board of directors of the corporation shall

submit to the comptroller a report in the form required by the

comptroller.

(b) The reporting form may not exceed one page in length and

must include:

(1) a statement of the corporation's primary objectives;

(2) a statement of the corporation's total revenues during the

preceding fiscal year;

(3) a statement of the corporation's total expenditures during

the preceding fiscal year;

(4) a statement of the corporation's total expenditures during

the preceding fiscal year in each of the following categories:

(A) administration;

(B) personnel;

(C) marketing or promotion;

(D) direct business incentives;

(E) job training for the corporation's personnel;

(F) debt service;

(G) capital costs;

(H) programs authorized by this chapter; and

(I) payments to taxing units, including school districts;

(5) a list of the corporation's capital assets, including land

and buildings; and

(6) any other information the comptroller requires to determine

the use of the sales and use tax imposed under this chapter.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001.

Sec. 379A.102. FAILURE TO FILE REPORT; ADMINISTRATIVE PENALTY.

(a) If the corporation fails to file a report in accordance with

this subchapter or fails to include sufficient information in the

report, the comptroller shall provide to the corporation a

written notice of the failure. The written notice must include

information on how to correct the failure.

(b) The comptroller may impose an administrative penalty against

the corporation if the corporation does not correct the failure

before the 31st day after the date the corporation receives the

written notice under Subsection (a). The amount of the penalty is

$200 a day for each day the filing of the report is delinquent.

(c) The comptroller by rule shall prescribe the procedures for

the imposition of an administrative penalty under this section.

The rules must protect the due process rights of the corporation.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001.

Sec. 379A.103. COMPTROLLER'S REPORT TO LEGISLATURE. (a) Not

later than November 1 of each even-numbered year, the comptroller

shall submit to the legislature a report on the use of the sales

and use tax imposed under this chapter.

(b) On request, the comptroller shall provide without charge a

copy of the report required by Subsection (a) to the corporation

created under this chapter.

Added by Acts 2001, 77th Leg., ch. 149, Sec. 1, eff. May 16,

2001.



CHAPTER 379B. DEFENSE BASE DEVELOPMENT AUTHORITIES

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE A. MUNICIPAL PLANNING AND DEVELOPMENT

CHAPTER 379B. DEFENSE BASE DEVELOPMENT AUTHORITIES

Sec. 379B.001. DEFINITIONS. In this chapter:

(1) "Authority" means a defense base development authority

established under this chapter.

(2) "Base efficiency project" means a demonstration project

between a municipality and the United States Department of

Defense to evaluate and demonstrate methods for more efficient

operation of military installations through improved capital

asset management and greater reliance on the public or private

sector for less costly base support services and to improve

mission effectiveness and reduce the cost of providing quality

installation support at military facilities under Pub. L. No.

106-246 or other applicable federal laws.

(3) "Base property" means land inside the boundaries of the

defense base for which the authority is established and

improvements and personal property on that land.

(4) "Board" means the board of directors of the authority.

(5) "Bond" means an interest-bearing obligation issued by an

authority under this chapter, including a bond, certificate,

note, or other evidence of indebtedness.

(6) "Defense base" means a military installation or facility

that is:

(A) closed or realigned under the Defense Base Closure and

Realignment Act of 1990 (10 U.S.C. Section 2687 note) and its

subsequent amendments; or

(B) the subject of a base efficiency project.

Added by Acts 1999, 76th Leg., ch. 1221, Sec. 1, eff. Aug. 30,

1999. Amended by Acts 2001, 77th Leg., ch. 257, Sec. 1, eff.

Sept. 1, 2001. Renumbered from Local Government Code Sec. 378.001

by Acts 2003, 78th Leg., ch. 1275, Sec. 2(108), eff. Sept. 1,

2003.

Sec. 379B.002. ESTABLISHMENT; SUCCESSOR. (a) A municipality by

resolution may establish an authority. The resolution must

include a legal description of the base property. On adoption of

the resolution, the authority is established as a special

district and political subdivision of this state, with a boundary

coterminous with the base property described in the resolution.

(b) When establishing an authority, the municipality may

designate the authority in the municipality's resolution to be

the successor in interest to a nonprofit corporation organized

under the Development Corporation Act (Subtitle C1, Title 12).

On adoption of the resolution, the corporation is dissolved and

the authority succeeds to all rights and liabilities of that

corporation.

Added by Acts 1999, 76th Leg., ch. 1221, Sec. 1, eff. Aug. 30,

1999. Renumbered from Local Government Code Sec. 378.002 by Acts

2003, 78th Leg., ch. 1275, Sec. 2(108), eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.24, eff. April 1, 2009.

Sec. 379B.003. PURPOSE AND NATURE OF AUTHORITY. (a) An

authority is created to:

(1) accept title to or operate under a lease from the United

States or any other person all or a part of the base property and

areas around the base property and engage in the economic

development of the base property and areas around the base

property; or

(2) carry out a base efficiency project.

(b) An authority created under Subsection (a)(2) may not operate

a defense base that has been closed or realigned under the

Defense Base Closure and Realignment Act of 1990 (10 U.S.C.

Section 2687 note) and its subsequent amendments.

(c) An authority exercises public and essential governmental

functions.

Added by Acts 1999, 76th Leg., ch. 1221, Sec. 1, eff. Aug. 30,

1999. Amended by Acts 2001, 77th Leg., ch. 257, Sec. 2, eff.

Sept. 1, 2001. Renumbered from Local Government Code Sec. 378.003

by Acts 2003, 78th Leg., ch. 1275, Sec. 2(108), eff. Sept. 1,

2003.

Sec. 379B.004. POWERS AND DUTIES OF AUTHORITY. (a) An

authority may exercise power necessary or convenient to carry out

a purpose of this chapter, including the power to:

(1) adopt an official seal, or alter it;

(2) adopt rules;

(3) enter into a contract or incur a liability;

(4) acquire and dispose of money;

(5) select a depository;

(6) establish a system of accounts for the authority;

(7) invest funds in accordance with Chapter 2256, Government

Code;

(8) set the fiscal year for the authority;

(9) adopt an annual operating budget for major expenditures

before the beginning of the fiscal year;

(10) borrow money or issue a bond in an amount that does not

exceed the maximum amount set by the board;

(11) loan money;

(12) acquire, lease, lease-purchase, convey, grant a mortgage

on, or otherwise dispose of a property right, including a right

regarding base property;

(13) lease property located on the base property to a person to

effect the purposes of this chapter;

(14) request and accept a donation, grant, guaranty, or loan

from any source permitted by law;

(15) operate and maintain an office;

(16) charge for a facility or service;

(17) exercise a power granted to a municipality by Chapter 380;

(18) authorize by resolution the incorporation of a nonprofit

airport facility financing corporation as provided and authorized

by Subchapter E, Chapter 22, Transportation Code, to provide

financing to pay the costs, including interest, and reserves for

the costs of an airport facility authorized by that chapter and

for other purposes set forth in the articles of incorporation;

(19) exercise the powers granted to a local government for the

financing of facilities to be located on airport property,

including those set out in Chapter 22, Transportation Code,

consistent with the requirements and the purposes of Section

52-a, Article III, Texas Constitution;

(20) lease, own, and operate an airport and exercise the powers

granted to municipalities and counties by Chapter 22,

Transportation Code;

(21) lease, own, and operate port facilities for air, trucking,

and rail transportation;

(22) provide security for port functions, facilities, and

operations; and

(23) cooperate with and participate in programs and security

efforts of this state and the federal Department of Homeland

Security.

(b) An authority shall establish and maintain an office and

agent registered with the secretary of state.

(c) An authority shall endeavor to raise revenue sufficient to

pay its debts.

Added by Acts 1999, 76th Leg., ch. 1221, Sec. 1, eff. Aug. 30,

1999. Amended by Acts 2001, 77th Leg., ch. 1516, Sec. 1, eff.

June 17, 2001. Renumbered from Local Government Code Sec. 378.004

by Acts 2003, 78th Leg., ch. 1275, Sec. 2(108), eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

873, Sec. 1, eff. September 1, 2005.

Sec. 379B.0041. INLAND PORT AND TRADE POWERS. (a) The

authority may establish and operate an inland port and related

port facilities to engage in world trade.

(b) The authority may participate in national and international

agreements advancing world trade at the port.

Added by Acts 2007, 80th Leg., R.S., Ch.

1120, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1382, Sec. 1, eff. September 1, 2007.

Sec. 379B.0045. EMINENT DOMAIN. (a) An authority or an

authority whose subject property is within the territorial limits

of a municipality may exercise the power of eminent domain to

acquire property in the base property or in an area surrounding

the base only in the manner provided by Chapter 21, Property

Code.

(b) Before the authority initiates an eminent domain proceeding

to acquire property, the board must:

(1) adopt a master development and redevelopment plan for the

property in the base property or in an area surrounding the base

and incorporate and approve the plan as part of the master plan

of the municipality in which the base property is located; and

(2) find, after conducting a public hearing, that:

(A) notice of the hearing was published in a newspaper of

general circulation in the municipality in which the base

property is located not later than the 15th day before the date

of the hearing;

(B) the property lies in a redevelopment project designated

under Section 379B.009; and

(C) the use of eminent domain is necessary to acquire the

property to carry out the essential objectives of the master

development and redevelopment plan as approved by the

municipality.

Added by Acts 2003, 78th Leg., ch. 1116, Sec. 1, eff. June 20,

2003.

Renumbered from Local Government Code, Section 378.0045 by Acts

2005, 79th Leg., Ch.

728, Sec. 23.001(67), eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1120, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1382, Sec. 2, eff. September 1, 2007.

Sec. 379B.005. SUITS; INDEMNITY. (a) An authority may sue and

be sued.

(b) In a suit against an authority, process may be served on the

president, vice president, or registered agent.

(c) An authority may not be required to give a bond on an appeal

or writ of error taken in a civil case that the authority is

prosecuting or defending.

(d) An authority may indemnify an authority employee or board

member or a former authority employee or board member for

necessary expenses and costs, including attorney's fees, incurred

by that person in connection with a claim asserted against that

person if:

(1) the claim relates to an act or omission of the person when

acting in the scope of the person's board membership or authority

employment; and

(2) the person has not been found liable or guilty on the claim.

Added by Acts 1999, 76th Leg., ch. 1221, Sec. 1, eff. Aug. 30,

1999. Renumbered from Local Government Code Sec. 378.005 by Acts

2003, 78th Leg., ch. 1275, Sec. 2(108), eff. Sept. 1, 2003.

Sec. 379B.006. UTILITIES FOR AUTHORITIES CREATED IN POPULOUS

MUNICIPALITY. (a) This section applies only to an authority

created by a municipality with a population of 50,000 or more.

(b) An authority may accept an electric, gas, potable water, or

sanitary sewage utility conveyed by the United States but may not

operate it.

(c) An authority shall convey a utility received under

Subsection (b) to the municipality that established the

authority. The municipality shall pay the authority fair market

value for the utility.

(d) If state or federal law prohibits the operation or ownership

of the utility by the municipality, the municipality shall convey

the utility to an entity that may operate it. The municipality

may charge fair market value for the conveyance.

Added by Acts 1999, 76th Leg., ch. 1221, Sec. 1, eff. Aug. 30,

1999. Amended by Acts 2001, 77th Leg., ch. 1069, Sec. 1, eff.

Sept. 1, 2001. Renumbered from Local Government Code Sec. 378.006

by Acts 2003, 78th Leg., ch. 1275, Sec. 2(108), eff. Sept. 1,

2003.

Sec. 379B.0065. UTILITIES FOR AUTHORITIES CREATED IN LESS

POPULOUS MUNICIPALITY. (a) This section applies only to an

authority created by a municipality with a population of less

than 50,000.

(b) An authority may own an electric, sewer service, or water

supply utility and may sell those utility services to a person

who leases real property from the authority.

Added by Acts 2001, 77th Leg., ch. 1069, Sec. 2, eff. Sept. 1,

2001. Renumbered from Local Government Code Sec. 378.0065 by Acts

2003, 78th Leg., ch. 1275, Sec. 2(108), eff. Sept. 1, 2003.

Sec. 379B.007. BOARD OF DIRECTORS. (a) The board consists of

11 members.

(b) The board is responsible for the management, operation, and

control of the authority.

(c) The governing body of the municipality that established the

authority shall appoint each board member to a term not exceeding

two years.

(d) A vacancy on the board is filled in the same manner as the

original appointment.

(e) The municipality may remove a board member by adopting a

resolution.

(f) The members of the board shall elect from its membership:

(1) a president and vice president or a chairperson and vice

chairperson; and

(2) a secretary and a treasurer.

(f-1) The board by rule may provide for the election of other

officers.

(g) A board member serves without compensation but may be

reimbursed for a reasonable and necessary expense incurred in the

performance of an official duty.

(h) The board shall adopt rules for its proceedings and may

employ and compensate persons to carry out the powers and duties

of the authority.

Added by Acts 1999, 76th Leg., ch. 1221, Sec. 1, eff. Aug. 30,

1999. Amended by Acts 2001, 77th Leg., ch. 1069, Sec. 3, eff.

Sept. 1, 2001. Renumbered from Local Government Code Sec. 378.007

by Acts 2003, 78th Leg., ch. 1275, Sec. 2(108), eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

367, Sec. 1, eff. September 1, 2009.

Sec. 379B.0075. ADDITIONAL REQUIREMENTS FOR BOARD OF DIRECTORS

CREATED IN LESS POPULOUS MUNICIPALITY. (a) In this section,

"county" means the county in which the majority of the

municipality that created the authority is located.

(b) This section applies only to an authority created by a

municipality with a population of less than 50,000.

(c) Each board member serves a two-year term and is appointed as

follows:

(1) the county shall appoint four members, including a member of

the county's governing body;

(2) junior colleges located in whole or in part in the county,

if any, jointly shall appoint three members; and

(3) the municipality that established the authority shall

appoint:

(A) four members, including a member of the municipality's

governing body, if the county in which the authority is located

contains a junior college; or

(B) seven members, including a member of the municipality's

governing body, if the county in which the authority is located

does not contain a junior college.

(d) The entity that appoints a board member may remove a board

member by adopting a resolution or order, as appropriate.

(e) Sections 378.007(c) and (e) do not apply to an authority to

which this section applies.

Added by Acts 2001, 77th Leg., ch. 1069, Sec. 4, eff. Sept. 1,

2001. Renumbered from Local Government Code Sec. 378.0075 by Acts

2003, 78th Leg., ch. 1275, Sec. 2(108), eff. Sept. 1, 2003.

Sec. 379B.008. POWERS AND DUTIES OF BOARD. (a) The board of an

authority shall, if consistent with the purposes for which the

authority was created under Section 378.003:

(1) monitor the proposed closing of the defense base;

(2) manage and operate the defense base transition and

development on behalf of the municipality that established the

authority;

(3) review options related to the most appropriate use of the

defense base;

(4) conduct a study on issues related to the closure,

conversion, redevelopment, and future use of the defense base;

(5) formulate, adopt, and implement a plan to convert and

redevelop the defense base;

(6) submit the plan to an appropriate agency or agencies of the

federal government; and

(7) manage the property used for a base efficiency project.

(b) For the base property and areas adjacent to the base

property the board shall:

(1) promote economic development;

(2) attempt to reduce unemployment;

(3) encourage the development of new industry by private

businesses; and

(4) encourage financing of projects designated under Section

379B.009.

Added by Acts 1999, 76th Leg., ch. 1221, Sec. 1, eff. Aug. 30,

1999. Amended by Acts 2001, 77th Leg., ch. 257, Sec. 3, eff.

Sept. 1, 2001. Renumbered from Local Government Code Sec. 378.008

and amended by Acts 2003, 78th Leg., ch. 1275, Sec. 2(108),

3(34), eff. Sept. 1, 2003.

Sec. 379B.0085. HEARINGS BY TELEPHONE OR SIMILAR MEANS. (a) As

an exception to Chapter 551, Government Code, and other law, if

the chairperson, president, vice chairperson, or vice president

of a board, or chairperson or vice chairperson of a board

committee, is physically present at a meeting of the board or

committee, any number of the other members of the board or

committee may attend the meeting by use of telephone conference

call, video conference call, or other similar telecommunication

device. This subsection applies for purposes of constituting a

quorum, for purposes of voting, and for any other purpose

allowing a board or committee member to otherwise fully

participate in any board or committee meeting. This subsection

applies without exception with regard to the subject of the

meeting or topics considered by the members.

(b) A meeting held by use of telephone conference call, video

conference call, or other similar telecommunication device:

(1) is subject to the notice requirements applicable to other

meetings;

(2) must specify in the notice of the meeting the location of

the meeting at which the president, vice president, chairperson,

or vice chairperson will be physically present;

(3) must be open to the public and audible to the public at the

location specified in the notice of the meeting as the location

of the meeting at which the president, vice president,

chairperson, or vice chairperson will be physically present; and

(4) must provide two-way audio communication between all board

or committee members attending the meeting during the entire

meeting, and if the two-way audio communication link with any

member attending the meeting is disrupted at any time, the

meeting may not continue until the two-way audio communication

link is reestablished.

Added by Acts 2007, 80th Leg., R.S., Ch.

1120, Sec. 3, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1382, Sec. 3, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

367, Sec. 2, eff. September 1, 2009.

Sec. 379B.009. REDEVELOPMENT PROJECTS. (a) The board may

designate as a redevelopment project a project that relates to:

(1) the development of base property and the surrounding areas;

or

(2) the development of property directly related to the purposes

or goals of the authority.

(b) A project designated under Subsection (a) is for a public

purpose.

Added by Acts 1999, 76th Leg., ch. 1221, Sec. 1, eff. Aug. 30,

1999. Renumbered from Local Government Code Sec. 378.009 by Acts

2003, 78th Leg., ch. 1275, Sec. 2(108), eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1120, Sec. 4, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1382, Sec. 4, eff. September 1, 2007.

Sec. 379B.010. BONDS. (a) An authority may issue bonds if

authorized by board resolution.

(b) A bond issued under this chapter must:

(1) be payable solely from authority revenue;

(2) mature not later than 40 years after its date of issuance;

and

(3) state on its face that it is not an obligation of this state

or the municipality.

(c) An authority issuing bonds under this section may exercise

the powers granted to the governing body of an issuer with regard

to the issuance of obligations and the execution of credit

agreements under Chapter 1371, Government Code.

Added by Acts 1999, 76th Leg., ch. 1221, Sec. 1, eff. Aug. 30,

1999. Amended by Acts 2001, 77th Leg., ch. 1516, Sec. 2, eff.

June 17, 2001. Renumbered from Local Government Code Sec. 378.010

by Acts 2003, 78th Leg., ch. 1275, Sec. 2(108), eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

873, Sec. 2, eff. September 1, 2005.

Sec. 379B.011. TAX EXEMPTIONS. (a) An authority's property,

income, and operations are exempt from taxes imposed by the state

or a political subdivision of the state.

(b) Section 25.07(a), Tax Code, applies to a leasehold or other

possessory interest in real property granted by an authority for

a project designated under Section 379B.009(a) in the same manner

as it applies to a leasehold or other possessory interest in real

property constituting a project described by Section 505.161,

except for the requirement in Section 505.161 that the voters of

the municipality that created the authority have authorized the

levy of a sales and use tax for the benefit of the authority.

Added by Acts 1999, 76th Leg., ch. 1221, Sec. 1, eff. Aug. 30,

1999. Renumbered from Local Government Code Sec. 378.011 and

amended by Acts 2003, 78th Leg., ch. 1275, Sec. 2(108), 3(35),

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

873, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.25, eff. April 1, 2009.

Sec. 379B.012. DISSOLUTION FOR AUTHORITIES CREATED IN POPULOUS

MUNICIPALITY. (a) This section applies only to an authority

created by a municipality with a population of 50,000 or more.

(b) The governing body of a municipality that established the

authority by resolution may dissolve the authority after all

debts or obligations of the authority have been satisfied.

(c) Property of the authority that remains after dissolution is

conveyed to the municipality.

Added by Acts 1999, 76th Leg., ch. 1221, Sec. 1, eff. Aug. 30,

1999. Amended by Acts 2001, 77th Leg., ch. 1069, Sec. 5, eff.

Sept. 1, 2001. Renumbered from Local Government Code Sec. 378.012

by Acts 2003, 78th Leg., ch. 1275, Sec. 2(108), eff. Sept. 1,

2003.

Sec. 379B.013. DISSOLUTION FOR AUTHORITIES CREATED IN LESS

POPULOUS MUNICIPALITY. (a) In this section, "county" means the

county in which the majority of the municipality that created the

authority is located.

(b) This section applies only to an authority created by a

municipality with a population of less than 50,000.

(c) The authority may be dissolved if:

(1) all debts or obligations of the authority have been

satisfied; and

(2) the dissolution is authorized by order or resolution of:

(A) the governing body of the municipality that established the

authority;

(B) the county; and

(C) each junior college in the county, if the county in which

the authority is located contains a junior college.

(d) Property of the authority that remains after dissolution is

conveyed to the municipality.

Added by Acts 2001, 77th Leg., ch. 1069, Sec. 6, eff. Sept. 1,

2001. Renumbered from Local Government Code Sec. 378.013 by Acts

2003, 78th Leg., ch. 1275, Sec. 2(108), eff. Sept. 1, 2003.



CHAPTER 379C. URBAN LAND BANK DEMONSTRATION PROGRAM

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE A. MUNICIPAL PLANNING AND DEVELOPMENT

CHAPTER 379C. URBAN LAND BANK DEMONSTRATION PROGRAM

Sec. 379C.001. SHORT TITLE. This chapter may be cited as the

Urban Land Bank Demonstration Program Act.

Added by Acts 2003, 78th Leg., ch. 299, Sec. 1, eff. Sept. 1,

2003.

Sec. 379C.002. APPLICABILITY. This chapter applies only to

home-rule municipalities that:

(1) have a population of 1.18 million or more; and

(2) are located predominantly in a county that has a total area

of less than 1,000 square miles.

Added by Acts 2003, 78th Leg., ch. 299, Sec. 1, eff. Sept. 1,

2003.

Sec. 379C.003. DEFINITIONS. In this chapter:

(1) "Community housing development organization" or

"organization" means an organization that:

(A) meets the definition of a community housing development

organization in 24 C.F.R. Section 92.2; and

(B) is certified by the municipality as a community housing

development organization.

(2) "Land bank" means an entity established or approved by the

governing body of a municipality for the purpose of acquiring,

holding, and transferring unimproved real property under this

chapter.

(3) "Low income household" means a household with a gross income

of not greater than 115 percent of the area median family income,

adjusted for household size, for the metropolitan statistical

area in which the municipality is located, as determined annually

by the United States Department of Housing and Urban Development.

(4) "Qualified participating developer" means a developer who

meets the requirements of Section 379C.005 and includes a

qualified organization under Section 379C.011.

(5) "Urban land bank demonstration plan" or "plan" means a plan

adopted by the governing body of a municipality as provided by

Section 379C.006.

(6) "Urban land bank demonstration program" or "program" means a

program adopted under Section 379C.004.

Added by Acts 2003, 78th Leg., ch. 299, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1034, Sec. 5, eff. September 1, 2007.

Sec. 379C.004. URBAN LAND BANK DEMONSTRATION PROGRAM. (a) The

governing body of a municipality may adopt an urban land bank

demonstration program in which the officer charged with selling

real property ordered sold pursuant to foreclosure of a tax lien

may sell certain eligible real property by private sale for

purposes of affordable housing development as provided by this

chapter.

(b) The governing body of a municipality that adopts an urban

land bank demonstration program shall establish or approve a land

bank for the purpose of acquiring, holding, and transferring

unimproved real property under this chapter.

Added by Acts 2003, 78th Leg., ch. 299, Sec. 1, eff. Sept. 1,

2003.

Sec. 379C.005. QUALIFIED PARTICIPATING DEVELOPER. To qualify to

participate in an urban land bank demonstration program, a

developer must:

(1) have built three or more housing units within the three-year

period preceding the submission of a proposal to the land bank

seeking to acquire real property from the land bank;

(2) have a development plan approved by the municipality for the

land bank property; and

(3) meet any other requirements adopted by the municipality in

the urban land bank demonstration plan.

Added by Acts 2003, 78th Leg., ch. 299, Sec. 1, eff. Sept. 1,

2003.

Sec. 379C.006. URBAN LAND BANK DEMONSTRATION PLAN. (a) A

municipality that adopts an urban land bank demonstration program

shall operate the program in conformance with an urban land bank

demonstration plan.

(b) The governing body of a municipality that adopts an urban

land bank demonstration program shall adopt a plan annually. The

plan may be amended from time to time.

(c) In developing the plan, the municipality shall consider

other housing plans adopted by the municipality, including the

comprehensive plan submitted to the United States Department of

Housing and Urban Development and all fair housing plans and

policies adopted or agreed to by the municipality.

(d) The plan must include the following:

(1) a list of community housing development organizations

eligible to participate in the right of first refusal provided by

Section 379C.011;

(2) a list of the parcels of real property that may become

eligible for sale to the land bank during the upcoming year;

(3) the municipality's plan for affordable housing development

on those parcels of real property; and

(4) the sources and amounts of funding anticipated to be

available from the municipality for subsidies for development of

affordable housing in the municipality, including any money

specifically available for housing developed under the program,

as approved by the governing body of the municipality at the time

the plan is adopted.

Added by Acts 2003, 78th Leg., ch. 299, Sec. 1, eff. Sept. 1,

2003.

Sec. 379C.007. PUBLIC HEARING ON PROPOSED PLAN. (a) Before

adopting a plan, a municipality shall hold a public hearing on

the proposed plan.

(b) The city manager or the city manager's designee shall

provide notice of the hearing to all community housing

development organizations and to neighborhood associations

identified by the municipality as serving the neighborhoods in

which properties anticipated to be available for sale to the land

bank under this chapter are located.

(c) The city manager or the city manager's designee shall make

copies of the proposed plan available to the public not later

than the 60th day before the date of the public hearing.

Added by Acts 2003, 78th Leg., ch. 299, Sec. 1, eff. Sept. 1,

2003.

Sec. 379C.008. PRIVATE SALE TO LAND BANK. (a) Notwithstanding

any other law and except as provided by Subsection (f), property

that is ordered sold pursuant to foreclosure of a tax lien may be

sold in a private sale to a land bank by the officer charged with

the sale of the property without first offering the property for

sale as otherwise provided by Section 34.01, Tax Code, if:

(1) the market value of the property as specified in the

judgment of foreclosure is less than the total amount due under

the judgment, including all taxes, penalties, and interest, plus

the value of nontax liens held by a taxing unit and awarded by

the judgment, court costs, and the cost of the sale;

(2) the property is not improved with a habitable building or

buildings or an uninhabitable building or buildings that are

occupied as a residence by an owner or tenant who is legally

entitled to occupy the building or buildings;

(3) there are delinquent taxes on the property for a total of at

least five years; and

(4) the municipality has executed with the other taxing units

that are parties to the tax suit an interlocal agreement that

enables those units to agree to participate in the program while

retaining the right to withhold consent to the sale of specific

properties to the land bank.

(a-1) The property may be sold to a land bank, regardless of

current zoning, and on development may be zoned for more than one

use that must include residential housing in accordance with this

chapter, provided that the requirements of Subsection (a) are

satisfied.

(b) A sale of property for use in connection with the program is

a sale for a public purpose.

(c) If the person being sued in a suit for foreclosure of a tax

lien does not contest the market value of the property in the

suit, the person waives the right to challenge the amount of the

market value determined by the court for purposes of the sale of

the property under Section 33.50, Tax Code.

(d) For any sale of property under this chapter, each person who

was a defendant to the judgment, or that person's attorney, shall

be given, not later than the 90th day before the date of sale,

written notice of the proposed method of sale of the property by

the officer charged with the sale of the property. Notice shall

be given in the manner prescribed by Rule 21a, Texas Rules of

Civil Procedure.

(e) After receipt of the notice required by Subsection (d) and

before the date of the proposed sale, the owner of the property

subject to sale may file with the officer charged with the sale a

written request that the property not be sold in the manner

provided by this chapter.

(f) If the officer charged with the sale receives a written

request as provided by Subsection (e), the officer shall sell the

property as otherwise provided in Section 34.01, Tax Code.

(g) The owner of the property subject to sale may not receive

any proceeds of a sale under this chapter. However, the owner

does not have any personal liability for a deficiency of the

judgment as a result of a sale under this chapter.

(h) Notwithstanding any other law, if consent is given by the

taxing units that are a party to the judgment, property may be

sold to the land bank for less than the market value of the

property as specified in the judgment or less than the total of

all taxes, penalties, and interest, plus the value of nontax

liens held by a taxing unit and awarded by the judgment, court

costs, and the cost of the sale.

(i) The deed of conveyance of the property sold to a land bank

under this section conveys to the land bank the right, title, and

interest acquired or held by each taxing unit that was a party to

the judgment, subject to the right of redemption.

Added by Acts 2003, 78th Leg., ch. 299, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1034, Sec. 6, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1297, Sec. 1, eff. June 19, 2009.

Sec. 379C.009. SUBSEQUENT RESALE BY LAND BANK. (a) Except as

provided by Subsection (a-1), each subsequent resale of property

acquired by a land bank under this chapter must comply with the

conditions of this section.

(a-1) Notwithstanding any other law, this section does not apply

to property sold to an eligible adjacent property owner under

Section 379C.0106.

(b) The land bank must sell a property to a qualified

participating developer within the four-year period following the

date of acquisition for the purpose of construction of affordable

housing for sale or rent to low income households. If after four

years a qualified participating developer has not purchased the

property, the property shall be transferred from the land bank to

the taxing units who were parties to the judgment for disposition

as otherwise allowed under the law.

(c) Unless the municipality increases the amount in its plan,

the number of properties acquired by a qualified participating

developer under this section on which development has not been

completed may not at any given time exceed three times the annual

average residential production completed by the qualified

participating developer during the preceding two-year period as

determined by the municipality.

(d) The deed conveying a property sold by the land bank must

include a right of reverter so that if the qualified

participating developer does not apply for a construction permit

and close on any construction financing within the three-year

period following the date of the conveyance of the property from

the land bank to the qualified participating developer, the

property will revert to the land bank for subsequent resale in

accordance with this chapter or conveyance to the taxing units

who were parties to the judgment for disposition as otherwise

allowed under the law. If the property is replatted under

Section 379C.0107, the right of reverter applies to the entire

property as replatted.

Added by Acts 2003, 78th Leg., ch. 299, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1297, Sec. 2, eff. June 19, 2009.

Sec. 379C.010. RESTRICTIONS ON OCCUPANCY AND USE OF PROPERTY.

(a) The land bank shall impose deed restrictions on property

sold to qualified participating developers requiring the

development and sale, rental, or lease-purchase of the property

to low income households.

(b) Each land bank property sold during any given fiscal year to

be developed for sale must be deed restricted for sale to low

income households, and:

(1) at least 25 percent of those land bank properties must be

deed restricted for sale to households with gross household

incomes not greater than 60 percent of the area median family

income, adjusted for household size; and

(2) not more than 30 percent of those land bank properties may

be deed restricted for sale to households with gross household

incomes greater than 80 percent of the area median family income,

adjusted for household size.

(c) If property is developed for rental housing, the deed

restrictions must be for a period of not less than 15 years and

must require that:

(1) 100 percent of the rental units be occupied by households

with incomes not greater than 60 percent of area median family

income, based on gross household income, adjusted for household

size, for the metropolitan statistical area in which the

municipality is located, as determined annually by the United

States Department of Housing and Urban Development;

(2) 40 percent of the units be occupied by households with

incomes not greater than 50 percent of area median family income,

based on gross household income, adjusted for household size, for

the metropolitan statistical area in which the municipality is

located, as determined annually by the United States Department

of Housing and Urban Development; or

(3) 20 percent of the units be occupied by households with

incomes not greater than 30 percent of area median family income,

based on gross household income, adjusted for household size, for

the metropolitan statistical area in which the municipality is

located, as determined annually by the United States Department

of Housing and Urban Development.

(d) The deed restrictions under Subsection (c) must require the

owner to file an annual occupancy report with the municipality on

a reporting form provided by the municipality. The deed

restrictions must also prohibit any exclusion of an individual or

family from admission to the development based solely on the

participation of the individual or family in the housing choice

voucher program under Section 8, United States Housing Act of

1937 (42 U.S.C. Section 1437f), as amended.

(e) Except as otherwise provided by this section, if the deed

restrictions imposed under this section are for a term of years,

the deed restrictions shall renew automatically.

(f) The land bank or the governing body of the municipality may

modify or add to the deed restrictions imposed under this

section. Any modifications or additions made by the governing

body of the municipality must be adopted by the municipality as

part of its plan and must comply with the restrictions set forth

in Subsections (b), (c), and (d).

Added by Acts 2003, 78th Leg., ch. 299, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1034, Sec. 7, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1297, Sec. 3, eff. June 19, 2009.

Sec. 379C.0105. LOT EXCHANGE PERMITTED. (a) Notwithstanding

Section 379C.010, the land bank may permit a qualified

participating developer to exchange a property purchased from the

land bank with any other property owned by the developer if:

(1) the developer agrees to construct on the other property

affordable housing for low income households as provided by this

chapter; and

(2) the other property will be located in:

(A) a planned development incorporating the property originally

purchased from the land bank; or

(B) another location as approved by the land bank.

(b) The land bank shall adjust the deed restrictions under

Section 379C.010 for each of the properties exchanged by the

developer under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1297, Sec. 4, eff. June 19, 2009.

Sec. 379C.0106. PROPERTY DETERMINED TO BE INAPPROPRIATE FOR

RESIDENTIAL DEVELOPMENT: RIGHT OF FIRST REFUSAL. (a) In this

section, "eligible adjacent property owner" means a person who:

(1) owns property located adjacent to property owned by the land

bank;

(2) has owned the adjacent property and continuously occupied

that property as a primary residence for the two-year period

preceding the date of the sale; and

(3) satisfies eligibility requirements adopted by the land bank.

(b) Notwithstanding any other right of first refusal granted

under this chapter, if the land bank determines that a property

owned by the land bank is not appropriate for residential

development, the land bank first shall offer the property for

sale to an eligible adjacent property owner according to terms

and conditions developed by the land bank that are consistent

with this chapter.

(c) The land bank shall sell the property to an eligible

adjacent property owner, at whichever value is lower:

(1) the fair market value for the property as determined by the

appraisal district in which the property is located; or

(2) the sales price recorded in the annual plan.

(d) Except as provided by Subsection (e), an adjacent property

owner that purchases property under this section may not lease,

sell, or transfer that property to another person before the

third anniversary of the date the adjacent property owner

purchased that property from the land bank.

(e) Subsection (d) does not apply to the transfer of property

purchased under this section if the transfer:

(1) is made according to a policy adopted by the land bank; and

(2) is made to a family member of the eligible adjacent property

owner or occurs as a result of the death of the eligible adjacent

property owner.

Added by Acts 2009, 81st Leg., R.S., Ch.

1297, Sec. 5, eff. June 19, 2009.

Sec. 379C.0107. REPLATTING BY QUALIFIED PARTICIPATING DEVELOPER.

The land bank may sell two adjacent properties that are owned by

the land bank to a qualified participating developer if:

(1) at least one of the properties is appropriate for

residential development; and

(2) the developer agrees to replat the two adjacent properties

as one property that is appropriate for residential development.

Added by Acts 2009, 81st Leg., R.S., Ch.

1297, Sec. 6, eff. June 19, 2009.

Sec. 379C.011. RIGHT OF FIRST REFUSAL TO QUALIFIED

ORGANIZATIONS. (a) In this section, "qualified organization"

means a community housing development organization that:

(1) contains within its designated geographical boundaries of

operation, as set forth in its application for certification

filed with and approved by the municipality, a portion of the

property that the land bank is offering for sale;

(2) has built at least three single-family homes or duplexes or

one multifamily residential dwelling of four or more units in

compliance with all applicable building codes within the

preceding two-year period and within the organization's

designated geographical boundaries of operation; and

(3) within the preceding two-year period has built or

rehabilitated housing units within a one-half mile radius of the

property that the land bank is offering for sale.

(b) Except as provided by Section 379C.0106, the land bank shall

first offer a property for sale to qualified organizations.

(c) Notice must be provided to the qualified organizations by

certified mail, return receipt requested.

(d) The municipality shall specify in its plan that the period

during which the right of first refusal provided by this section

may be exercised by a qualified organization is six months from

the date of the deed of conveyance of the property to the land

bank.

(e) During the specified period, the land bank may not sell the

property to a qualified participating developer other than a

qualified organization. If all qualified organizations notify the

land bank that they are declining to exercise their right of

first refusal during the specified period, or if an offer to

purchase the property is not received from a qualified

organization during that period, the land bank may sell the

property to any other qualified participating developer at the

same price that the land bank offered the property to the

qualified organizations.

(f) In its plan, the municipality shall establish the amount of

additional time, if any, that a property may be held in the land

bank once an offer has been received and accepted from a

qualified organization or other qualified participating

developer.

(g) If more than one qualified organization expresses an

interest in exercising its right of first refusal, the

organization that has designated the most geographically compact

area encompassing a portion of the property shall be given

priority.

(h) In its plan, the municipality may provide for other rights

of first refusal for any other nonprofit corporation exempted

from federal income tax under Section 501(c)(3), Internal Revenue

Code of 1986, as amended, provided that the preeminent right of

first refusal is provided to qualified organizations as provided

by this section.

(i) The land bank is not required to provide a right of first

refusal to qualified organizations under this section if the land

bank is selling property that reverted to the land bank under

Section 379C.009(d).

Added by Acts 2003, 78th Leg., ch. 299, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1034, Sec. 8, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1297, Sec. 7, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1297, Sec. 8, eff. June 19, 2009.

Sec. 379C.012. OPEN RECORDS AND MEETINGS. The land bank shall

comply with the requirements of Chapters 551 and 552, Government

Code.

Added by Acts 2003, 78th Leg., ch. 299, Sec. 1, eff. Sept. 1,

2003.

Sec. 379C.013. RECORDS; AUDIT; REPORT. (a) The land bank shall

keep accurate minutes of its meetings and shall keep accurate

records and books of account that conform with generally accepted

principles of accounting and that clearly reflect the income and

expenses of the land bank and all transactions in relation to its

property.

(b) The land bank shall file with the municipality not later

than the 90th day after the close of the fiscal year annual

audited financial statements prepared by a certified public

accountant. The financial transactions of the land bank are

subject to audit by the municipality.

(c) For purposes of evaluating the effectiveness of the program,

the land bank shall submit an annual performance report to the

municipality not later than November 1 of each year in which the

land bank acquires or sells property under this chapter. The

performance report must include:

(1) a complete and detailed written accounting of all money and

properties received and disbursed by the land bank during the

preceding fiscal year;

(2) for each property acquired by the land bank during the

preceding fiscal year:

(A) the street address of the property;

(B) the legal description of the property;

(C) the date the land bank took title to the property;

(D) the name and address of the property owner of record at the

time of the foreclosure;

(E) the amount of taxes and other costs owed at the time of the

foreclosure; and

(F) the assessed value of the property on the tax roll at the

time of the foreclosure;

(3) for each property sold by the land bank during the preceding

fiscal year to a qualified participating developer or eligible

adjacent property owner:

(A) the street address of the property;

(B) the legal description of the property;

(C) the name and mailing address of the purchaser;

(D) the purchase price paid; and

(E) if sold to a qualified participating developer:

(i) the maximum incomes allowed for the households by the terms

of the sale; and

(ii) the source and amount of any public subsidy provided by the

municipality to facilitate the sale or rental of the property to

a household within the targeted income levels;

(4) for each property sold by a qualified participating

developer during the preceding fiscal year, the buyer's household

income and a description of all use and sale restrictions; and

(5) for each property developed for rental housing with an

active deed restriction, a copy of the most recent annual report

filed by the owner with the land bank.

(d) The land bank shall maintain in its records for inspection a

copy of the sale settlement statement for each property sold by a

qualified participating developer and a copy of the first page of

the mortgage note with the interest rate and indicating the

volume and page number of the instrument as filed with the county

clerk.

(e) The land bank shall provide copies of the performance report

to the taxing units who were parties to the judgment of

foreclosure and shall provide notice of the availability of the

performance report for review to the organizations and

neighborhood associations identified by the municipality as

serving the neighborhoods in which properties sold to the land

bank under this chapter are located.

(f) The land bank and the municipality shall maintain copies of

the performance report available for public review.

Added by Acts 2003, 78th Leg., ch. 299, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1297, Sec. 9, eff. June 19, 2009.



CHAPTER 379D. URBAN LAND BANK PROGRAM IN MUNICIPALITY WITH POPULATION OF 1.9 MILLION OR MORE

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE A. MUNICIPAL PLANNING AND DEVELOPMENT

CHAPTER 379D. URBAN LAND BANK PROGRAM

IN MUNICIPALITY WITH POPULATION OF 1.9 MILLION OR MORE

Sec. 379D.001. SHORT TITLE. This chapter may be cited as the

Urban Land Bank Program Act for a Municipality with a Population

of 1.9 Million or More.

Added by Acts 2005, 79th Leg., Ch.

795, Sec. 1, eff. September 1, 2005.

Sec. 379D.002. APPLICABILITY. This chapter applies only to a

municipality with a population of 1.9 million or more.

Added by Acts 2005, 79th Leg., Ch.

795, Sec. 1, eff. September 1, 2005.

Sec. 379D.003. DEFINITIONS. In this chapter:

(1) "Community housing development organization" or

"organization" means an organization that:

(A) meets the definition of a community housing development

organization in 24 C.F.R. Section 92.2; and

(B) is certified by the municipality as a community housing

development organization.

(2) "Land bank" means an entity established or approved by the

governing body of a municipality for the purpose of acquiring,

holding, and transferring real property under this chapter.

(3) "Low income household" means a household with a gross income

of not greater than 80 percent of the area median family income,

adjusted for household size, for the metropolitan statistical

area in which the municipality is located, as determined annually

by the United States Department of Housing and Urban Development.

(4) "Qualified participating developer" means a developer who

meets the requirements of Section 379D.005 and includes a

qualified organization under Section 379D.012.

(5) "Urban land bank plan" or "plan" means a plan adopted by the

governing body of a municipality as provided by Section 379D.006.

(6) "Urban land bank program" or "program" means a program

adopted under Section 379D.004.

Added by Acts 2005, 79th Leg., Ch.

795, Sec. 1, eff. September 1, 2005.

Sec. 379D.004. URBAN LAND BANK PROGRAM. (a) The governing body

of a municipality may adopt an urban land bank program in which

the officer charged with selling real property ordered sold

pursuant to foreclosure of a tax lien may sell certain eligible

real property by private sale for purposes of affordable housing

development as provided by this chapter.

(b) The governing body of a municipality that adopts an urban

land bank program shall establish or approve a land bank for the

purpose of acquiring, holding, and transferring real property

under this chapter.

Added by Acts 2005, 79th Leg., Ch.

795, Sec. 1, eff. September 1, 2005.

Sec. 379D.005. QUALIFIED PARTICIPATING DEVELOPER. To qualify to

participate in an urban land bank program, a developer must:

(1) have built three or more housing units within the three-year

period preceding the submission of a proposal to the land bank

seeking to acquire real property from the land bank;

(2) have a development plan approved by the municipality for the

land bank property; and

(3) meet any other requirements adopted by the municipality in

the urban land bank plan.

Added by Acts 2005, 79th Leg., Ch.

795, Sec. 1, eff. September 1, 2005.

Sec. 379D.006. URBAN LAND BANK PLAN. (a) A municipality that

adopts an urban land bank program shall operate the program in

conformance with an urban land bank plan.

(b) The governing body of a municipality that adopts an urban

land bank program shall adopt a plan annually. The plan may be

amended from time to time.

(c) In developing the plan, the municipality shall consider

other housing plans adopted by the municipality, including the

comprehensive plan submitted to the United States Department of

Housing and Urban Development and all fair housing plans and

policies adopted or agreed to by the municipality.

(d) The plan must include the following:

(1) a list of community housing development organizations

eligible to participate in the right of second refusal provided

by Section 379D.012;

(2) a list of the parcels of real property that may become

eligible for sale to the land bank during the upcoming year;

(3) the municipality's plan for affordable housing development

on those parcels of real property; and

(4) the sources and amounts of funding anticipated to be

available from the municipality for subsidies for development of

affordable housing in the municipality, including any money

specifically available for housing developed under the program,

as approved by the governing body of the municipality at the time

the plan is adopted.

Added by Acts 2005, 79th Leg., Ch.

795, Sec. 1, eff. September 1, 2005.

Sec. 379D.007. PUBLIC HEARING ON PROPOSED PLAN. (a) Before

adopting a plan, a municipality shall hold a public hearing on

the proposed plan.

(b) The mayor or the mayor's designee shall provide notice of

the hearing to all community housing development organizations

and to neighborhood associations identified by the municipality

as serving the neighborhoods in which properties anticipated to

be available for sale to the land bank under this chapter are

located.

(c) The mayor or the mayor's designee shall make copies of the

proposed plan available to the public not later than the 60th day

before the date of the public hearing.

Added by Acts 2005, 79th Leg., Ch.

795, Sec. 1, eff. September 1, 2005.

Sec. 379D.008. PRIVATE SALE TO LAND BANK. (a) Notwithstanding

any other law and except as provided by Subsections (b) and (g),

property that is ordered sold pursuant to foreclosure of a tax

lien may be sold in a private sale to a land bank by the officer

charged with the sale of the property without first offering the

property for sale as otherwise provided by Section 34.01, Tax

Code, if:

(1) the market value of the property as specified in the

judgment of foreclosure is less than the total amount due under

the judgment, including all taxes, penalties, and interest, plus

the value of nontax liens held by a taxing unit and awarded by

the judgment, court costs, and the cost of the sale;

(2) the property is not improved with a habitable building or

buildings, as described by the municipality's health and safety

code;

(3) there are delinquent taxes on the property for each of the

preceding six years; and

(4) the municipality has executed with the other taxing units

that are parties to the tax suit an interlocal agreement that

enables those units to agree to participate in the program.

(b) A property that is not improved with a habitable building or

buildings, as described by the municipality's health and safety

code, may not be sold to a land bank under this section if the

property is currently occupied by a person who has resided on the

property for at least a year.

(c) A sale of property for use in connection with the program is

a sale for a public purpose.

(d) If the person being sued in a suit for foreclosure of a tax

lien does not contest the market value of the property in the

suit, the person waives the right to challenge the amount of the

market value determined by the court for purposes of the sale of

the property under Section 33.50, Tax Code.

(e) For any sale of property under this chapter, each person who

was a defendant to the judgment, or that person's attorney, shall

be given, not later than the 30th day before the date of sale,

written notice of the proposed method of sale of the property by

the officer charged with the sale of the property. Notice shall

be given in the manner prescribed by Rule 21a, Texas Rules of

Civil Procedure.

(f) After receipt of the notice required by Subsection (e) and

before the date of the proposed sale, the owner of the property

subject to sale may file with the officer charged with the sale a

written request that the property not be sold in the manner

provided by this chapter.

(g) If the officer charged with the sale receives a written

request as provided by Subsection (f), the officer shall sell the

property as otherwise provided in Section 34.01, Tax Code.

(h) The owner of the property subject to sale may not receive

any proceeds of a sale under this chapter. However, the owner

does not have any personal liability for a deficiency of the

judgment as a result of a sale under this chapter.

(i) Notwithstanding any other law, if consent is given by the

taxing units that are a party to the judgment, property may be

sold to the land bank for less than the market value of the

property as specified in the judgment or less than the total of

all taxes, penalties, and interest, plus the value of nontax

liens held by a taxing unit and awarded by the judgment, court

costs, and the cost of the sale.

(j) The deed of conveyance of the property sold to a land bank

under this section conveys to the land bank the right, title, and

interest owned by the defendants included in the foreclosure

judgment, including the defendants' right to the use and

possession of the property, subject only to the defendants' right

of redemption, the terms of a recorded restrictive covenant

running with the land that was recorded before January 1 of the

year in which the tax lien on the property arose, a recorded lien

that arose under that restrictive covenant that was not

extinguished in the judgment foreclosing the tax lien, and each

valid easement of record as of the date of the sale that was

recorded before January 1 of the year the tax lien arose.

Added by Acts 2005, 79th Leg., Ch.

795, Sec. 1, eff. September 1, 2005.

Sec. 379D.009. SUBSEQUENT RESALE BY LAND BANK. (a) Each

subsequent resale of property acquired by a land bank under this

chapter must comply with the conditions of this section.

(b) Except as provided by Section 379D.011, the land bank must

sell a property to a qualified participating developer within the

five-year period following the date of acquisition for the

purpose of construction of affordable housing for sale or rent to

low income households. If after five years a qualified

participating developer has not purchased the property, the

property shall be transferred from the land bank to the taxing

units who were parties to the judgment for disposition as

otherwise allowed under the law.

(c) The number of properties acquired by a qualified

participating developer under this section on which development

has not been completed may not at any given time exceed three

times the annual average residential units produced and completed

by the qualified participating developer during the preceding

two-year period as determined by the municipality.

(d) The deed conveying a property sold by the land bank must

include a right of reverter so that if the qualified

participating developer does not apply for a construction permit

and close on any construction financing within the two-year

period following the date of the conveyance of the property from

the land bank to the qualified participating developer, the

property will revert to the land bank for subsequent resale to

another qualified participating developer or conveyance to the

taxing units who were parties to the judgment for disposition as

otherwise allowed under the law.

Added by Acts 2005, 79th Leg., Ch.

795, Sec. 1, eff. September 1, 2005.

Sec. 379D.010. RESTRICTIONS ON OCCUPANCY AND USE OF PROPERTY.

(a) The land bank shall impose deed restrictions with

appropriate terms and conditions on property sold to qualified

participating developers and eligible adjacent property owners

that require:

(1) the development and sale or rental of the property to low

income households, if the property is sold to a qualified

participating developer; or

(2) the use of the property to be consistent and compatible with

the residential character of the neighborhood and any applicable

standards for use adopted by the land bank, if the property is

sold to an eligible adjacent property owner.

(b) At least 25 percent of the land bank properties sold during

any given fiscal year to be developed for sale shall be deed

restricted for sale to households with gross household incomes

not greater than 60 percent of the area median family income,

adjusted for household size, for the metropolitan statistical

area in which the municipality is located, as determined annually

by the United States Department of Housing and Urban Development.

(c) Housing developed under this chapter may consist of one to

four residential units. At least one unit of any structure with

two to four units must be owned and occupied as a primary

residence by a low income household. The remaining units may be

rental units if each tenant household meets the income

eligibility requirements of a low income household.

(d) Notwithstanding Subsection (c), housing developed under this

chapter may consist of one to eight residential units, all of

which may be rental units, if:

(1) each tenant household meets the income eligibility

requirements of a low income household;

(2) the housing is located in an area that:

(A) is adjacent to the central business district of the

municipality; and

(B) has a number of owner-occupied households that does not

exceed 25 percent of the total number of households in the area;

and

(3) the median income of households for the area described by

Subdivision (2) is less than 50 percent of the median income of

households for the municipality.

Added by Acts 2005, 79th Leg., Ch.

795, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1034, Sec. 9, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1341, Sec. 30, eff. September 1, 2007.

Sec. 379D.011. RIGHT OF FIRST REFUSAL IN ELIGIBLE ADJACENT

PROPERTY OWNERS; CONDITIONS OF PURCHASE. (a) Property acquired

by the land bank shall be offered for sale, at fair market value

as determined by the appraisal district in which the property is

located, to eligible adjacent property owners under a right of

first refusal on terms and conditions developed by the land bank

that are consistent with this chapter.

(b) To be eligible to exercise a right of first refusal under

this section, an owner of property adjacent to property acquired

by the land bank:

(1) must have owned and continuously occupied that property for

at least the five preceding years as that person's principal

residence; and

(2) must meet any eligibility requirements adopted by the land

bank.

(c) An adjacent property owner who purchases property under this

section may not lease, sell, or otherwise transfer the property

to another party before the 10th anniversary of the date the

adjacent property owner purchases the property. This prohibition

does not apply to a transfer of property, as allowed by policies

adopted by the land bank:

(1) to a family member of the adjacent property owner; or

(2) in the case of the death of the adjacent property owner.

Added by Acts 2005, 79th Leg., Ch.

795, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1034, Sec. 10, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1341, Sec. 31, eff. September 1, 2007.

Sec. 379D.012. RIGHT OF SECOND REFUSAL IN QUALIFIED

ORGANIZATIONS. (a) In this section, "qualified organization"

means a community housing development organization that:

(1) contains within its designated geographical boundaries of

operation, as set forth in its application for certification

filed with and approved by the municipality, a portion of the

property that the land bank is offering for sale;

(2) has built at least three single-family homes or duplexes or

one multifamily residential dwelling of four or more units in

compliance with all applicable building codes within the

preceding two-year period and within the organization's

designated geographical boundaries of operation; and

(3) within the preceding two-year period has built or

rehabilitated housing units within a two-mile radius of the

property that the land bank is offering for sale.

(b) If all eligible adjacent property owners fail to exercise

the right of first refusal under Section 379D.011, the land bank

shall offer a property for sale to qualified organizations that

are eligible to acquire additional properties from the land bank

under Section 379D.009(c). If a qualified organization is not

eligible to acquire additional properties under that subsection

at the time the property first becomes available for sale, the

land bank is not required to hold the property from sale until

the organization becomes eligible to purchase the property by the

right of second refusal described by this section.

(c) Notice must be provided to the qualified organizations by

certified mail, return receipt requested, not later than the 60th

day before the beginning of the period in which the right of

second refusal may be exercised.

(d) The municipality shall specify in its plan the period during

which the right of second refusal provided by this section may be

exercised by a qualified organization. That period must be at

least 90 days in duration and begin after the period in which the

right of first refusal described by Section 379D.011 may be

exercised and at least three months but not more than 26 months

from the date of the deed of conveyance of the property to the

land bank.

(e) During the period specified for the right of second refusal

under Subsection (d), the land bank may not sell the property to

a qualified participating developer other than a qualified

organization. If all qualified organizations notify the land

bank that they are declining to exercise their right of second

refusal during the specified period, or if an offer to purchase

the property is not received from a qualified organization during

that period, the land bank may sell the property to any other

qualified participating developer at the same price that the land

bank offered the property to the qualified organizations.

(f) In its plan, the municipality shall establish the amount of

additional time, if any, that a property may be held in the land

bank once an offer has been received and accepted from a

qualified organization or other qualified participating

developer.

(g) If more than one qualified organization expresses an

interest in exercising its right of second refusal, the

organization that has designated the most geographically compact

area encompassing a portion of the property shall be given

priority.

(h) In its plan, the municipality may provide for other rights

of second refusal for any other nonprofit corporation exempted

from federal income tax under Section 501(c)(3), Internal Revenue

Code of 1986, provided that the preeminent right of second

refusal is provided to qualified organizations as provided by

this section.

(i) The land bank is not required to provide a right of second

refusal to qualified organizations under this section if the land

bank is selling property that reverted to the land bank under

Section 379D.009(d).

Added by Acts 2005, 79th Leg., Ch.

795, Sec. 1, eff. September 1, 2005.

Sec. 379D.013. OPEN RECORDS AND MEETINGS. The land bank shall

comply with the requirements of Chapters 551 and 552, Government

Code.

Added by Acts 2005, 79th Leg., Ch.

795, Sec. 1, eff. September 1, 2005.

Sec. 379D.014. RECORDS; AUDIT; REPORT. (a) The land bank shall

keep accurate minutes of its meetings and shall keep accurate

records and books of account that conform with generally accepted

principles of accounting and that clearly reflect the income and

expenses of the land bank and all transactions in relation to its

property.

(b) The land bank shall file with the municipality not later

than the 90th day after the close of the fiscal year annual

audited financial statements prepared by a certified public

accountant. The financial transactions of the land bank are

subject to audit by the municipality.

(c) For purposes of evaluating the effectiveness of the program,

the land bank shall submit an annual performance report to the

municipality not later than November 1 of each year in which the

land bank acquires or sells property under this chapter. The

performance report must include:

(1) a complete and detailed written accounting of all money and

properties received and disbursed by the land bank during the

preceding fiscal year;

(2) for each property acquired by the land bank during the

preceding fiscal year:

(A) the street address of the property;

(B) the legal description of the property;

(C) the date the land bank took title to the property;

(D) the name and address of the property owner of record at the

time of the foreclosure;

(E) the amount of taxes and other costs owed at the time of the

foreclosure; and

(F) the assessed value of the property on the tax roll at the

time of the foreclosure;

(3) for each property sold by the land bank during the preceding

fiscal year to a qualified participating developer:

(A) the street address of the property;

(B) the legal description of the property;

(C) the name and mailing address of the developer;

(D) the purchase price paid by the developer;

(E) the maximum incomes allowed for the households by the terms

of the sale; and

(F) the source and amount of any public subsidy provided by the

municipality to facilitate the sale or rental of the property to

a household within the targeted income levels;

(4) for each property sold by a qualified participating

developer during the preceding fiscal year, the buyer's household

income and a description of all use and sale restrictions; and

(5) for each property developed for rental housing with an

active deed restriction, a copy of the most recent annual report

filed by the owner with the land bank.

(d) The land bank shall maintain in its records for inspection a

copy of the sale settlement statement for each property sold by a

qualified participating developer and a copy of the first page of

the mortgage note with the interest rate and indicating the

volume and page number of the instrument as filed with the county

clerk.

(e) The land bank shall provide copies of the performance report

to the taxing units who were parties to the judgment of

foreclosure and shall provide notice of the availability of the

performance report for review to the organizations and

neighborhood associations identified by the municipality as

serving the neighborhoods in which properties sold to the land

bank under this chapter are located.

(f) The land bank and the municipality shall maintain copies of

the performance report available for public review.

Added by Acts 2005, 79th Leg., Ch.

795, Sec. 1, eff. September 1, 2005.

Sec. 379D.015. EFFECT OF SALE TO LAND BANK OR SUBSEQUENT

PURCHASERS OR LENDERS FOR VALUE; LIMITATION ON CERTAIN CAUSES OF

ACTION. After the first anniversary of a sale of property to a

land bank under this chapter:

(1) a third party, other than a qualified participating

developer or eligible adjacent property owner who purchased the

property from the land bank under this chapter or a person with a

cause of action based on a right, title, interest, or other claim

described by Subdivision (2)(A)(ii), may not bring a cause of

action to set aside or otherwise challenge the sale of the

property to the land bank, including a cause of action that is

brought against:

(A) a qualified participating developer or eligible adjacent

property owner who purchases property from the land bank under

Section 379D.009 or 379D.011, as applicable; or

(B) any other subsequent purchaser for value or lender for

value; and

(2) a qualified participating developer or eligible adjacent

property owner who purchases property from a land bank under this

chapter or any other subsequent purchaser for value or, if

applicable, a lender for a developer, owner, or purchaser

described by this subdivision or any other subsequent lender for

value:

(A) has, with the following characteristics, a full title to the

property:

(i) except as provided by Subparagraph (ii), the title is not

subject to any right, title, interest, or other claim a person

acquired in the property before or after the sale of the property

to the land bank, including a right of first refusal, right of

second refusal, and any other right, title, interest, or other

claim provided by this chapter, other than the right of reverter

provided by Section 379D.009(d); and

(ii) the title is subject only to:

(a) the recorded restrictive covenants, liens, and valid

easements of record described by Section 34.01(n), Tax Code;

(b) any rights of redemption applicable to the property;

(c) any cause of action to impeach the property deed based on a

claim of fraud;

(d) the right of reverter provided by Section 379D.009(d) and

the recorded deed restrictions described by Section 379D.010; and

(e) any right, title, interest, or other claim with respect to

the property that arose after the sale of the property to the

land bank under a law other than this chapter; and

(B) may conclusively presume that:

(i) the sale of the property to the land bank under this chapter

was valid; and

(ii) a mortgage on or a subsequent sale of the property complies

with this chapter and is subject only to a right, title,

interest, or other claim provided by Paragraph (A)(ii).

Added by Acts 2007, 80th Leg., R.S., Ch.

1034, Sec. 11, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1341, Sec. 32, eff. September 1, 2007.



CHAPTER 379E. URBAN LAND BANK PROGRAM

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE A. MUNICIPAL PLANNING AND DEVELOPMENT

CHAPTER 379E. URBAN LAND BANK PROGRAM

Sec. 379E.001. SHORT TITLE. This chapter may be cited as the

Urban Land Bank Program Act.

Added by Acts 2007, 80th Leg., R.S., Ch.

1034, Sec. 12, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1341, Sec. 33, eff. September 1, 2007.

Sec. 379E.002. APPLICABILITY; CONSTRUCTION WITH OTHER LAW. This

chapter applies only to a municipality:

(1) to which Chapter 379C or 379D does not apply; and

(2) that has not ever adopted a homestead land bank program

under Subchapter E, Chapter 373A.

Added by Acts 2007, 80th Leg., R.S., Ch.

1034, Sec. 12, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1341, Sec. 33, eff. September 1, 2007.

Sec. 379E.003. DEFINITIONS. In this chapter:

(1) "Affordable" means that the monthly mortgage payment or

contract rent does not exceed 30 percent of the applicable median

family income for that unit size, in accordance with the income

and rent limit rules adopted by the Texas Department of Housing

and Community Affairs.

(2) "Community housing development organization" or

"organization" means an organization that:

(A) meets the definition of a community housing development

organization in 24 C.F.R. Section 92.2; and

(B) is certified by the municipality as a community housing

development organization.

(3) "Land bank" means an entity established or approved by the

governing body of a municipality for the purpose of acquiring,

holding, and transferring unimproved real property under this

chapter.

(4) "Low income household" means a household with a gross income

of not greater than 80 percent of the area median family income,

adjusted for household size, for the metropolitan statistical

area in which the municipality is located, as determined annually

by the United States Department of Housing and Urban Development.

(5) "Qualified participating developer" means a developer who

meets the requirements of Section 379E.005 and includes a

qualified organization under Section 379E.011.

(6) "Urban land bank plan" or "plan" means a plan adopted by the

governing body of a municipality as provided by Section 379E.006.

(7) "Urban land bank program" or "program" means a program

adopted under Section 379E.004.

Added by Acts 2007, 80th Leg., R.S., Ch.

1034, Sec. 12, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1341, Sec. 33, eff. September 1, 2007.

Sec. 379E.004. URBAN LAND BANK PROGRAM. (a) The governing body

of a municipality may adopt an urban land bank program in which

the officer charged with selling real property ordered sold

pursuant to foreclosure of a tax lien may sell certain eligible

real property by private sale for purposes of affordable housing

development as provided by this chapter.

(b) The governing body of a municipality that adopts an urban

land bank program shall establish or approve a land bank for the

purpose of acquiring, holding, and transferring unimproved real

property under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1034, Sec. 12, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1341, Sec. 33, eff. September 1, 2007.

Sec. 379E.005. QUALIFIED PARTICIPATING DEVELOPER. To qualify to

participate in an urban land bank program, a developer must:

(1) have developed three or more housing units within the

three-year period preceding the submission of a proposal to the

land bank seeking to acquire real property from the land bank;

(2) have a development plan approved by the municipality for the

land bank property; and

(3) meet any other requirements adopted by the municipality in

the urban land bank plan.

Added by Acts 2007, 80th Leg., R.S., Ch.

1034, Sec. 12, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1341, Sec. 33, eff. September 1, 2007.

Sec. 379E.006. URBAN LAND BANK PLAN. (a) A municipality that

adopts an urban land bank program shall operate the program in

conformance with an urban land bank plan.

(b) The governing body of a municipality that adopts an urban

land bank program shall adopt a plan annually. The plan may be

amended from time to time.

(c) In developing the plan, the municipality shall consider

other housing plans adopted by the municipality, including the

comprehensive plan submitted to the United States Department of

Housing and Urban Development and all fair housing plans and

policies adopted or agreed to by the municipality.

(d) The plan must include the following:

(1) a list of community housing development organizations

eligible to participate in the right of first refusal provided by

Section 379E.011;

(2) a list of the parcels of real property that may become

eligible for sale to the land bank during the next year;

(3) the municipality's plan for affordable housing development

on those parcels of real property; and

(4) the sources and amounts of money anticipated to be available

from the municipality for subsidies for development of affordable

housing in the municipality, including any money specifically

available for housing developed under the program, as approved by

the governing body of the municipality at the time the plan is

adopted.

Added by Acts 2007, 80th Leg., R.S., Ch.

1034, Sec. 12, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1341, Sec. 33, eff. September 1, 2007.

Sec. 379E.007. PUBLIC HEARING ON PROPOSED PLAN. (a) Before

adopting a plan, a municipality shall hold a public hearing on

the proposed plan.

(b) The city manager or the city manager's designee shall

provide notice of the hearing to all community housing

development organizations and to neighborhood associations

identified by the municipality as serving the neighborhoods in

which properties anticipated to be available for sale to the land

bank under this chapter are located.

(c) The city manager or the city manager's designee shall make

copies of the proposed plan available to the public not later

than the 60th day before the date of the public hearing.

Added by Acts 2007, 80th Leg., R.S., Ch.

1034, Sec. 12, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1341, Sec. 33, eff. September 1, 2007.

Sec. 379E.008. PRIVATE SALE TO LAND BANK. (a) Notwithstanding

any other law and except as provided by Subsection (f), property

that is ordered sold pursuant to foreclosure of a tax lien may be

sold in a private sale to a land bank by the officer charged with

the sale of the property without first offering the property for

sale as otherwise provided by Section 34.01, Tax Code, if:

(1) the market value of the property as specified in the

judgment of foreclosure is less than the total amount due under

the judgment, including all taxes, penalties, and interest, plus

the value of nontax liens held by a taxing unit and awarded by

the judgment, court costs, and the cost of the sale;

(2) the property is not improved with a building or buildings;

(3) there are delinquent taxes on the property for a total of at

least five years; and

(4) the municipality has executed with the other taxing units

that are parties to the tax suit an interlocal agreement that

enables those units to agree to participate in the program while

retaining the right to withhold consent to the sale of specific

properties to the land bank.

(b) A sale of property for use in connection with the program is

a sale for a public purpose.

(c) If the person being sued in a suit for foreclosure of a tax

lien does not contest the market value of the property in the

suit, the person waives the right to challenge the amount of the

market value determined by the court for purposes of the sale of

the property under Section 33.50, Tax Code.

(d) For any sale of property under this chapter, each person who

was a defendant to the judgment, or that person's attorney, shall

be given, not later than the 90th day before the date of sale,

written notice of the proposed method of sale of the property by

the officer charged with the sale of the property. Notice must be

given in the manner prescribed by Rule 21a, Texas Rules of Civil

Procedure.

(e) After receipt of the notice required by Subsection (d) and

before the date of the proposed sale, the owner of the property

subject to sale may file with the officer charged with the sale a

written request that the property not be sold in the manner

provided by this chapter.

(f) If the officer charged with the sale receives a written

request as provided by Subsection (e), the officer shall sell the

property as otherwise provided in Section 34.01, Tax Code.

(g) The owner of the property subject to sale may not receive

any proceeds of a sale under this chapter. However, the owner

does not have any personal liability for a deficiency of the

judgment as a result of a sale under this chapter.

(h) Notwithstanding any other law, if consent is given by the

taxing units that are a party to the judgment, property may be

sold to the land bank for less than the market value of the

property as specified in the judgment or less than the total of

all taxes, penalties, and interest, plus the value of nontax

liens held by a taxing unit and awarded by the judgment, court

costs, and the cost of the sale.

(i) The deed of conveyance of the property sold to a land bank

under this section conveys to the land bank the right, title, and

interest acquired or held by each taxing unit that was a party to

the judgment, subject to the right of redemption.

Added by Acts 2007, 80th Leg., R.S., Ch.

1034, Sec. 12, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1341, Sec. 33, eff. September 1, 2007.

Sec. 379E.009. SUBSEQUENT RESALE BY LAND BANK. (a) Each

subsequent resale of property acquired by a land bank under this

chapter must comply with the conditions of this section.

(b) Within the three-year period following the date of

acquisition, the land bank must sell a property to a qualified

participating developer for the purpose of construction of

affordable housing for sale or rent to low income households. If

after three years a qualified participating developer has not

purchased the property, the property shall be transferred from

the land bank to the taxing units who were parties to the

judgment for disposition as otherwise allowed under the law.

(c) Unless the municipality increases the amount in its plan,

the number of properties acquired by a qualified participating

developer under this section on which development has not been

completed may not at any time exceed three times the annual

average residential production completed by the qualified

participating developer during the preceding two-year period as

determined by the municipality.

(d) The deed conveying a property sold by the land bank must

include a right of reverter so that, if the qualified

participating developer does not apply for a construction permit

and close on any construction financing within the two-year

period following the date of the conveyance of the property from

the land bank to the qualified participating developer, the

property will revert to the land bank for subsequent resale to

another qualified participating developer or conveyance to the

taxing units who were parties to the judgment for disposition as

otherwise allowed under the law.

Added by Acts 2007, 80th Leg., R.S., Ch.

1034, Sec. 12, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1341, Sec. 33, eff. September 1, 2007.

Sec. 379E.010. RESTRICTIONS ON OCCUPANCY AND USE OF PROPERTY.

(a) The land bank shall impose deed restrictions on property

sold to qualified participating developers requiring the

development and sale or rental of the property to low income

households.

(b) At least 25 percent of the land bank properties sold during

any given fiscal year to be developed for sale shall be deed

restricted for sale to households with gross household incomes

not greater than 60 percent of the area median family income,

adjusted for household size, for the metropolitan statistical

area in which the municipality is located, as determined annually

by the United States Department of Housing and Urban Development.

(c) If property is developed for rental housing, the deed

restrictions must be for a period of not less than 20 years and

must require that:

(1) 100 percent of the rental units be occupied by and

affordable to households with incomes not greater than 60 percent

of area median family income, based on gross household income,

adjusted for household size, for the metropolitan statistical

area in which the municipality is located, as determined annually

by the United States Department of Housing and Urban Development;

(2) 40 percent of the units be occupied by and affordable to

households with incomes not greater than 50 percent of area

median family income, based on gross household income, adjusted

for household size, for the metropolitan statistical area in

which the municipality is located, as determined annually by the

United States Department of Housing and Urban Development; or

(3) 20 percent of the units be occupied by and affordable to

households with incomes not greater than 30 percent of area

median family income, based on gross household income, adjusted

for household size, for the metropolitan statistical area in

which the municipality is located, as determined annually by the

United States Department of Housing and Urban Development.

(d) The deed restrictions under Subsection (c) must require the

owner to file an annual occupancy report with the municipality on

a reporting form provided by the municipality. The deed

restrictions must also prohibit any exclusion of an individual or

family from admission to the development based solely on the

participation of the individual or family in the housing choice

voucher program under Section 8, United States Housing Act of

1937 (42 U.S.C. Section 1437f), as amended.

(e) Except as otherwise provided by this section, if the deed

restrictions imposed under this section are for a term of years,

the deed restrictions shall renew automatically.

(f) The land bank or the governing body of the municipality may

modify or add to the deed restrictions imposed under this

section. Any modifications or additions made by the governing

body of the municipality must be adopted by the municipality as

part of its plan and must comply with the restrictions set forth

in Subsections (b), (c), and (d).

Added by Acts 2007, 80th Leg., R.S., Ch.

1034, Sec. 12, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1341, Sec. 33, eff. September 1, 2007.

Sec. 379E.011. RIGHT OF FIRST REFUSAL. (a) In this section,

"qualified organization" means a community housing development

organization that:

(1) contains within its designated geographical boundaries of

operation, as set forth in its application for certification

filed with and approved by the municipality, a portion of the

property that the land bank is offering for sale;

(2) has built at least three single-family homes or duplexes or

one multifamily residential dwelling of four or more units in

compliance with all applicable building codes within the

preceding two-year period and within the organization's

designated geographical boundaries of operation; and

(3) within the preceding three-year period has developed or

rehabilitated housing units within a two-mile radius of the

property that the land bank is offering for sale.

(b) The land bank shall first offer a property for sale to

qualified organizations.

(c) Notice must be provided to the qualified organizations by

certified mail, return receipt requested, not later than the 60th

day before the beginning of the period in which a right of first

refusal may be exercised.

(d) The municipality shall specify in its plan the period during

which the right of first refusal provided by this section may be

exercised by a qualified organization. That period must be at

least nine months but not more than 26 months from the date of

the deed of conveyance of the property to the land bank.

(e) If the land bank conveys the property to a qualified

organization before the expiration of the period specified by the

municipality under Subsection (d), the interlocal agreement

executed under Section 379E.008(a)(4) must provide tax abatement

for the property until the expiration of that period.

(f) During the specified period, the land bank may not sell the

property to a qualified participating developer other than a

qualified organization. If all qualified organizations notify

the land bank that they are declining to exercise their right of

first refusal during the specified period, or if an offer to

purchase the property is not received from a qualified

organization during that period, the land bank may sell the

property to any other qualified participating developer at the

same price that the land bank offered the property to the

qualified organizations.

(g) In its plan, the municipality shall establish the amount of

additional time, if any, that a property may be held in the land

bank once an offer has been received and accepted from a

qualified organization or other qualified participating

developer.

(h) If more than one qualified organization expresses an

interest in exercising its right of first refusal, the

organization that has designated the most geographically compact

area encompassing a portion of the property shall be given

priority.

(i) In its plan, the municipality may provide for other rights

of first refusal for any other nonprofit corporation exempted

from federal income tax under Section 501(c)(3), Internal Revenue

Code of 1986, as amended, provided that the preeminent right of

first refusal is provided to qualified organizations as provided

by this section.

(j) The land bank is not required to provide a right of first

refusal to qualified organizations under this section if the land

bank is selling property that reverted to the land bank under

Section 379E.009(d).

Added by Acts 2007, 80th Leg., R.S., Ch.

1034, Sec. 12, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1341, Sec. 33, eff. September 1, 2007.

Sec. 379E.012. OPEN RECORDS AND MEETINGS. The land bank shall

comply with the requirements of Chapters 551 and 552, Government

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1034, Sec. 12, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1341, Sec. 33, eff. September 1, 2007.

Sec. 379E.013. RECORDS; AUDIT; REPORT. (a) The land bank shall

keep accurate minutes of its meetings and shall keep accurate

records and books of account that conform with generally accepted

principles of accounting and that clearly reflect the income and

expenses of the land bank and all transactions in relation to its

property.

(b) The land bank shall file with the municipality not later

than the 90th day after the close of the fiscal year annual

audited financial statements prepared by a certified public

accountant. The financial transactions of the land bank are

subject to audit by the municipality.

(c) For purposes of evaluating the effectiveness of the program,

the land bank shall submit an annual performance report to the

municipality not later than November 1 of each year in which the

land bank acquires or sells property under this chapter. The

performance report must include:

(1) a complete and detailed written accounting of all money and

properties received and disbursed by the land bank during the

preceding fiscal year;

(2) for each property acquired by the land bank during the

preceding fiscal year:

(A) the street address of the property;

(B) the legal description of the property;

(C) the date the land bank took title to the property;

(D) the name and address of the property owner of record at the

time of the foreclosure;

(E) the amount of taxes and other costs owed at the time of the

foreclosure; and

(F) the assessed value of the property on the tax roll at the

time of the foreclosure;

(3) for each property sold by the land bank during the preceding

fiscal year to a qualified participating developer:

(A) the street address of the property;

(B) the legal description of the property;

(C) the name and mailing address of the developer;

(D) the purchase price paid by the developer;

(E) the maximum incomes allowed for the households by the terms

of the sale; and

(F) the source and amount of any public subsidy provided by the

municipality to facilitate the sale or rental of the property to

a household within the targeted income levels;

(4) for each property sold by a qualified participating

developer during the preceding fiscal year, the buyer's household

income and a description of all use and sale restrictions; and

(5) for each property developed for rental housing with an

active deed restriction, a copy of the most recent annual report

filed by the owner with the land bank.

(d) The land bank shall maintain in its records for inspection a

copy of the sale settlement statement for each property sold by a

qualified participating developer and a copy of the first page of

the mortgage note with the interest rate and indicating the

volume and page number of the instrument as filed with the county

clerk.

(e) The land bank shall provide copies of the performance report

to the taxing units who were parties to the judgment of

foreclosure and shall provide notice of the availability of the

performance report for review to the organizations and

neighborhood associations identified by the municipality as

serving the neighborhoods in which properties sold to the land

bank under this chapter are located.

(f) The land bank and the municipality shall maintain copies of

the performance report available for public review.

Added by Acts 2007, 80th Leg., R.S., Ch.

1034, Sec. 12, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1341, Sec. 33, eff. September 1, 2007.



CHAPTER 380. MISCELLANEOUS PROVISIONS RELATING TO MUNICIPAL PLANNING AND DEVELOPMENT

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE A. MUNICIPAL PLANNING AND DEVELOPMENT

CHAPTER 380. MISCELLANEOUS PROVISIONS RELATING TO MUNICIPAL

PLANNING AND DEVELOPMENT

Sec. 380.001. ECONOMIC DEVELOPMENT PROGRAMS. (a) The governing

body of a municipality may establish and provide for the

administration of one or more programs, including programs for

making loans and grants of public money and providing personnel

and services of the municipality, to promote state or local

economic development and to stimulate business and commercial

activity in the municipality. For purposes of this subsection, a

municipality includes an area that:

(1) has been annexed by the municipality for limited purposes;

or

(2) is in the extraterritorial jurisdiction of the municipality.

(b) The governing body may:

(1) administer a program by the use of municipal personnel;

(2) contract with the federal government, the state, a political

subdivision of the state, a nonprofit organization, or any other

entity for the administration of a program; and

(3) accept contributions, gifts, or other resources to develop

and administer a program.

(c) Any city along the Texas-Mexico border with a population of

more than 500,000 may establish not-for-profit corporations and

cooperative associations for the purpose of creating and

developing an intermodal transportation hub to stimulate economic

development. Such intermodal hub may also function as an

international intermodal transportation center and may be

colocated with or near local, state, or federal facilities and

facilities of Mexico in order to fulfill its purpose.

Added by Acts 1989, 71st Leg., ch. 555, Sec. 1, eff. June 14,

1989. Amended by Acts 1999, 76th Leg., ch. 593, Sec. 1, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

57, Sec. 1, eff. May 17, 2005.

Sec. 380.002. ECONOMIC DEVELOPMENT GRANTS BY CERTAIN

MUNICIPALITIES. (a) A home-rule municipality with a population

of more than 100,000 may create programs for the grant of public

money to any organization exempt from taxation under Section

501(a) of the Internal Revenue Code of 1986 as an organization

described in Section 501(c)(3) of that code for the public

purposes of development and diversification of the economy of the

state, elimination of unemployment or underemployment in the

state, and development or expansion of commerce in the state. The

grants must be in furtherance of those public purposes and shall

be used by the recipient as determined by the recipient's

governing board for programs found by the municipality to be in

furtherance of this section and under conditions prescribed by

the municipality.

(b) A home-rule municipality may, under a contract with a

development corporation created by the municipality under the

Development Corporation Act (Subtitle C1, Title 12), grant public

money to the corporation. The development corporation shall use

the grant money for the development and diversification of the

economy of the state, elimination of unemployment or

underemployment in the state, and development and expansion of

commerce in the state.

(c) The funds granted by the municipality under this section

shall be derived from any source lawfully available to the

municipality under its charter or other law, other than from the

proceeds of bonds or other obligations of the municipality

payable from ad valorem taxes.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.06(a), eff. Aug.

26, 1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec.

25.02, eff. Aug. 22, 1991; Acts 2001, 77th Leg., ch. 56, Sec. 1,

eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.26, eff. April 1, 2009.

Sec. 380.003. APPLICATION FOR MATCHING FUNDS FROM FEDERAL

GOVERNMENT. A municipality may, as an agency of the state,

provide matching funds for a federal program that requires local

matching funds from a state agency to the extent state agencies

that are eligible decline to participate or do not fully

participate in the program.

Added by Acts 1995, 74th Leg., ch. 1051, Sec. 1, eff. June 17,

1995.



CHAPTER 381. COUNTY DEVELOPMENT AND GROWTH

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE B. COUNTY PLANNING AND DEVELOPMENT

CHAPTER 381. COUNTY DEVELOPMENT AND GROWTH

Sec. 381.001. COUNTY INDUSTRIAL COMMISSION. (a) The county

judge of a county may appoint a county industrial commission.

(b) The commission must consist of not less than seven persons

who must be residents of the county and must have exhibited

interest in the industrial development of the county.

(c) In a county with a population of 13,000 to 13,040, or 15,900

to 16,100, or 18,570 to 18,600, or 24,000 to 25,000, a person

appointed to the commission also must be serving or must have

served on an industrial foundation committee, commissioners

court, municipality's governing body, or school board. In

addition, in those counties information obtained by the

commission shall be available to the commissioners court.

(d) A member of the commission serves a term of two years.

(e) The county may pay the necessary expenses of the commission.

(f) The commission shall investigate and undertake ways of

promoting the prosperous development of business, industry, and

commerce in the county. The commission shall promote the location

and development of new businesses and industries in the county

and the maintenance and expansion of existing businesses.

(g) The commission shall cooperate with and use the services of

the Texas Department of Commerce.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 78(a), eff. Aug. 28,

1989; Acts 1991, 72nd Leg., ch. 597, Sec. 103, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 669, Sec. 106, eff. Sept. 1,

2001.

Sec. 381.002. ADVERTISING AND PROMOTING GROWTH AND DEVELOPMENT.

(a) If authorized by a majority vote of the qualified voters of

the county voting at an election, the commissioners court of the

county may appropriate from the county's general fund an amount

not to exceed five cents on the $100 assessed valuation to

advertise and promote the growth and development of the county.

That money constitutes a separate fund to be known as the board

of development fund and may be used only for board purposes.

(b) In a county qualifying under this section, a board of

development is created. The board shall devote its time and

effort to advertising and promoting the growth and development of

the county.

(c) The board consists of five members who are appointed by the

commissioners court and who serve terms of two years from the

date of appointment. Members serve without compensation.

Vacancies on the board shall be filled by the commissioners court

in the same manner as the original appointments.

(d) Annually, the board shall prepare and submit to the

commissioners court a budget for the ensuing year in the same

manner required of counties.

(e) Subject to the approval of the commissioners court, the

board may spend for personnel, rent, or materials any sum

reasonably necessary to accomplish its purposes.

(f) Before a claim against the board is presented for payment,

the claim must be approved by the board. After approval of the

claim, it must be presented to the commissioners court and the

commissioners court shall act on it in the same manner in which

it acts on any other claim against the commissioners court.

(g) Although a county may operate under another law authorizing

the appropriation of money or levy of a tax for advertising and

promotion purposes, the county may not appropriate more for those

purposes than the amount provided by Subsection (a).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1060, Sec. 2, eff. Aug. 28,

1989.

Sec. 381.003. DEVELOPMENT PROJECTS AUTHORIZED UNDER FEDERAL LAW.

(a) The commissioners court of a county may administer or

otherwise engage in community and economic development projects

authorized under Title I of the Housing and Community Development

Act of 1974 or under any other federal law creating community and

economic development programs.

(b) The commissioners court of a county may administer, engage

in, and otherwise exercise all powers necessary for the county to

fully participate in housing and community development programs

authorized under the Cranston-Gonzalez National Affordable

Housing Act. This authority includes the power to impose

assessments on real property and the owners of the property to

recover all or part of the cost of a public improvement, as

authorized by Section 916 of the Cranston-Gonzalez National

Affordable Housing Act. The commissioners court may:

(1) use county funds, as matching funds, as may be necessary to

obtain grants or financial assistance under that Act; or

(2) obtain grants and financial assistance under any other

federal law creating housing and community development programs.

(c) The commissioners court of a county may provide services

authorized by Chapter 2308, Government Code, if the commissioners

court enters into a contract with a local workforce development

board for the provision of services authorized by Chapter 2308,

Government Code. The commissioners court may collect fees for the

services performed and for unreimbursed costs associated with the

provision of the services unless:

(1) state law prohibits the collection of the fee or

unreimbursed cost; or

(2) the service provided is a service described by Subsections

(a) and (b), 29 U.S.C. Section 49f.

(d) This section does not authorize a commissioners court to

exercise any ordinance-making authority not otherwise

specifically granted by state law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 140, Sec. 1, eff. Aug. 26,

1991; Acts 1997, 75th Leg., ch. 826, Sec. 3, eff. June 18, 1997.

Sec. 381.004. COMMUNITY AND ECONOMIC DEVELOPMENT PROGRAMS IN

CERTAIN COUNTIES. (a) In this section:

(1) "Another entity" includes the federal government, the State

of Texas, a municipality, school or other special district,

finance corporation, institution of higher education, charitable

or nonprofit organization, foundation, board, council,

commission, or any other person.

(2) "Minority" includes blacks, Hispanics, Asian Americans,

American Indians, and Alaska natives.

(3) "Minority business" means a business concern, more than 50

percent of which is owned and controlled in management and daily

operations by members of one or more minorities.

(4) "Women-owned business" means a business concern, more than

50 percent of which is owned and controlled in management and

daily operations by one or more women.

(b) To stimulate business and commercial activity in a county,

the commissioners court of the county may develop and administer

a program:

(1) for state or local economic development;

(2) for small or disadvantaged business development;

(3) to stimulate, encourage, and develop business location and

commercial activity in the county;

(4) to promote or advertise the county and its vicinity or

conduct a solicitation program to attract conventions, visitors,

and businesses;

(5) to improve the extent to which women and minority businesses

are awarded county contracts;

(6) to support comprehensive literacy programs for the benefit

of county residents; or

(7) for the encouragement, promotion, improvement, and

application of the arts.

(c) The commissioners court may:

(1) contract with another entity for the administration of the

program;

(2) authorize the program to be administered on the basis of

county commissioner precincts;

(3) use county employees or funds for the program; and

(4) accept contributions, gifts, or other resources to develop

and administer the program.

(d) A program established under this section may be designed to

reasonably increase participation by minority and women-owned

businesses in public contract awards by the county by

establishing a contract percentage goal for those businesses.

(e) The legislature may appropriate unclaimed money the

comptroller receives under Chapter 74, Property Code, for a

county to use in carrying out a program established under this

section. To receive money for that purpose for any fiscal year,

the county must request the money for that fiscal year. The

amount a county may receive under this subsection for a fiscal

year may not exceed an amount equal to the value of the capital

credits the comptroller receives from an electric cooperative

corporation on behalf of the corporation's members in the county

requesting the money less an amount sufficient to pay anticipated

expenses and claims. The comptroller shall transfer money in

response to a request after deducting the amount the comptroller

determines to be sufficient to pay anticipated expenses and

claims.

(f) The commissioners court of a county may support a children's

advocacy center that provides services to abused children.

(g) The commissioners court may develop and administer a program

authorized by Subsection (b) for entering into a tax abatement

agreement with an owner or lessee of a property interest subject

to ad valorem taxation. The execution, duration, and other terms

of the agreement are governed, to the extent practicable, by the

provisions of Sections 312.204, 312.205, and 312.211, Tax Code,

as if the commissioners court were a governing body of a

municipality.

(h) The commissioners court may develop and administer a program

authorized by Subsection (b) for making loans and grants of

public money and providing personnel and services of the county.

Added by Acts 1989, 71st Leg., ch. 1060, Sec. 3, eff. Aug. 28,

1989. Amended by Acts 1997, 75th Leg., ch. 1037, Sec. 3, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 254, Sec. 1, eff. May

22, 2001; Acts 2001, 77th Leg., ch. 1154, Sec. 1, eff. June 15,

2001; Acts 2003, 78th Leg., ch. 1275, Sec. 2(109), eff. Sept. 1,

2003.



CHAPTER 382. IMPROVEMENT PROJECTS IN CERTAIN COUNTIES

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE B. COUNTY PLANNING AND DEVELOPMENT

CHAPTER 382. IMPROVEMENT PROJECTS IN CERTAIN COUNTIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 382.001. DEFINITIONS. (a) In this chapter:

(1) "Board" means the board of directors of a district.

(2) "District" means a public improvement district created by a

county under this chapter.

(3) "Hotel" has the meaning assigned by Section 156.001, Tax

Code, and includes a timeshare, overnight lodging unit, or

condominium during the time the timeshare, overnight lodging

unit, or condominium is rented by a person who is not the owner

of the timeshare, overnight lodging unit, or condominium.

(4) "Municipality" means the municipality in whose

extraterritorial jurisdiction the improvement project is to be

located.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.002. APPLICABILITY. This chapter applies only to:

(1) a county with a population of 825,000 or more, other than a

county that:

(A) borders on the Gulf of Mexico or a bay or inlet of the gulf;

or

(B) has two municipalities located wholly or partly in its

boundaries each having a population of 300,000 or more; or

(2) a county with a population of 70,000 or more that is

adjacent to a county described by Subdivision (1) in which a

municipality with a population of 35,000 or more is primarily

situated and includes all or a part of the extraterritorial

jurisdiction of a municipality with a population of 1.1 million

or more.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.003. NATURE OF DISTRICT; PURPOSE. (a) A district is

created under Section 52, Article III, and Section 59, Article

XVI, Texas Constitution.

(b) By enacting this chapter, the legislature has created a

program for economic development as provided in Section 52-a,

Article III, Texas Constitution. A county may engage in economic

development projects as provided by this chapter, and, on a

determination of the commissioners court of the county to create

a district, may delegate the authority to oversee and manage the

economic development project to an appointed board of directors.

In appointing a board, the commissioners court delegates its

authority to serve a public use and benefit.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.004. COUNTY MAY ESTABLISH DISTRICT. A county may

create a public improvement district under this chapter if the

county determines it is in the county's best interest. A

district is a political subdivision of this state.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.005. APPLICABILITY; CONFLICT OF LAWS. This chapter

controls to the extent of a conflict between this chapter and

Subchapter A, Chapter 372.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.006. ESTABLISHMENT OF ECONOMIC DEVELOPMENT PROJECTS;

OPTIONAL CREATION OF PUBLIC IMPROVEMENT DISTRICT. (a) The

commissioners court of a county may on receipt of a petition

satisfying the requirements of Section 372.005, establish by

order an economic development project in a designated portion of

the county, or, if the county determines it is in the best

interests of the county, create a district by order only in an

area located in the extraterritorial jurisdiction of a

municipality in that county. If the county is a county described

by Section 382.002(2), the petition described by this subsection

must also be approved by a resolution adopted by the municipality

with a population of 1.1 million or more.

(b) For a county described by Section 382.002(2), a district may

only be created in an area containing at least 2,000 contiguous

acres of land that is located wholly or partly in the

extraterritorial jurisdiction of a municipality with a population

of 1.1 million or more.

(c) The order must:

(1) describe the territory in which the economic development

project is to be located or the boundaries of a district;

(2) specifically authorize the district to exercise the powers

of this chapter if the county has determined that creating a

district is in the county's best interests; and

(3) state whether the petition requests improvements to be

financed and paid for with taxes authorized by this chapter

instead of or in addition to assessments.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 382.051. GOVERNING BODY; TERMS. If a county elects to

delegate the authority granted under this chapter, it shall

appoint a board of seven directors to serve staggered two-year

terms, with three or four directors' terms expiring June 1 of

each year to manage the economic development project or, at the

option of the county, govern the district.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.052. ELIGIBILITY. (a) To be eligible to serve as a

director, a person must be at least 18 years old.

(b) If the population of the district is more than 1,000, to be

eligible to serve as a director, a person must be at least 18

years old, reside in the district, and meet the qualifications of

Section 375.063.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.053. VACANCIES; QUORUM. (a) A board vacancy is filled

in the same manner as the original appointment.

(b) A vacant board position is not counted for the purposes of

establishing a quorum of the board.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.054. CONFLICTS OF INTEREST. Chapter 171 governs

conflicts of interest for directors.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.055. COMPENSATION. (a) For purposes of this section,

"performs the duties of a director" means substantial performance

of the management of the district's business, including

participation in board and committee meetings and other

activities involving the substantive deliberation of district

business and in pertinent educational programs, but does not

include routine or ministerial activities such as the execution

of documents or self-preparation for meetings.

(b) A county is authorized to compensate the directors when they

perform the duties of a director. The county shall compensate a

director not more than $50 a day for each day that the director

performs the duties of a director.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.056. OATH AND BOND; OFFICER ELECTIONS. As soon as

practicable, a board member shall give the bond and take the oath

of office in accordance with Section 375.067, and the board shall

elect officers in accordance with Section 375.068.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 382.101. COUNTY'S GENERAL POWERS AND DUTIES. (a) A county

operating under this chapter has the powers and duties of:

(1) a county development district under Chapter 383, except for

Section 383.066;

(2) a road district created by a county under Section 52,

Article III, Texas Constitution; and

(3) a municipality or county under Chapter 380 or 381, or under

Section 372.003(b)(9).

(b) A county is authorized to manage an economic development

project in a designated portion of the county, or to create a

district and to delegate to a board the county's powers and

duties as provided by this chapter.

(c) A county may not delegate to a district the powers and

duties of a road district or the power to provide water,

wastewater, or drainage facilities under this section unless both

the municipality and county consent by resolution.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.102. DEVELOPMENT AGREEMENTS. A county may enter into a

development agreement with an owner of land in the territory

designated for an economic development project, or a district may

enter into a development agreement, for a term not to exceed 30

years on any terms and conditions the county or the board

considers advisable. The parties may amend the agreement.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.103. ECONOMIC DEVELOPMENT AGREEMENT; ELECTION; TAXES.

(a) A county may enter into an agreement, only on terms and

conditions the commissioners court and a board consider

advisable, to make a grant or loan of public money to promote

state or local economic development and to stimulate business and

commercial activity in the territory where the economic

development project is located, or in the district, including a

grant or loan to induce the construction of a tourist destination

or attraction in accordance with Chapter 380 or 381.

(b) If authorized by the county, a district may order an

election to be held in the district to approve a grant or loan

agreement. The grant or loan may be payable over a term of years

and be enforceable on the district under the terms of the

agreement and the conditions of the election, which may, subject

to the requirements of Section 382.153(c), include the

irrevocable obligation to impose an ad valorem tax, sales and use

tax, or hotel occupancy tax for a term not to exceed 30 years.

If authorized at the election, the board may contract to pay the

taxes to the recipient of the grant or loan in accordance with

the agreement.

(c) If the property owners petitioning a county to create a

district under Section 382.006 propose that the district be

created only to provide economic development grants or loans and

road improvements and not to impose assessments, and the county

determines that the creation of the district is in the best

interests of the county, the district is not required to prepare

a feasibility report, a service plan or assessment plan, or an

assessment roll as required by Subchapter A, Chapter 372.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.104. CONTRACTS; GENERAL. (a) A district may contract

with any person, including the municipality or county, on the

terms and conditions and for a period of time the board

determines, to:

(1) accomplish any district purpose, including a contract to

pay, repay, or reimburse from tax proceeds or another specified

source of money any costs, including reasonable interest,

incurred by a person on the county's or the district's behalf,

including all or part of the costs of an improvement project; and

(2) receive, administer, and perform the county's or the

district's duties and obligations under a gift, grant, loan,

conveyance, or other financial assistance arrangement relating to

the investigation, planning, analysis, study, design,

acquisition, construction, improvement, completion,

implementation, or operation by the district or another person of

an improvement project or proposed improvement project.

(b) A state agency, municipality, county, other political

subdivision, corporation, or other person may contract with the

county or district to carry out the purposes of this chapter.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.105. PROCUREMENT CONTRACTS. A district may contract

for materials, supplies, and construction:

(1) in accordance with the laws applicable to counties; or

(2) in the same manner that a local government corporation

created pursuant to Chapter 431, Transportation Code, is

authorized to contract.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.106. RULES; ENFORCEMENT. A county may authorize the

board to adopt rules:

(1) to administer and operate the district;

(2) for the use, enjoyment, availability, protection, security,

and maintenance of district property, including facilities; or

(3) to provide for public safety and security in the district.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.107. FEES. A county may authorize a board to

establish, revise, repeal, enforce, collect, and apply the

proceeds from user fees or charges for the enjoyment, sale,

rental, or other use of its facilities or other property, or for

services or improvement projects.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.108. RULES; REGULATION OF ROADS AND OTHER PUBLIC AREAS.

(a) A county may authorize a board to adopt rules to regulate

the private use of public roadways, open spaces, parks,

sidewalks, and similar public areas in the district, if the use

is for a public purpose.

(b) A rule, order, ordinance, or regulation of a county or

municipality that conflicts with a rule adopted under this

section controls to the extent of any conflict.

(c) A rule adopted under this section may provide for the safe

and orderly use of public roadways, open spaces, parks,

sidewalks, and similar public areas in the area of the district

or economic development project.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.109. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the county may

delegate to the district the authority to construct, acquire,

improve, maintain, or operate macadamized, graveled, or paved

roads or turnpikes, or improvements in aid of those roads or

turnpikes, inside the territory targeted by the county for an

economic development project, or the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulatory

ordinances of each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located. If the

district is located outside the extraterritorial jurisdiction of

a municipality, a road project must meet all applicable

construction standards, zoning and subdivision requirements, and

regulatory ordinances of each county in which the district is

located.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.110. UTILITIES. (a) This chapter does not grant the

board any right-of-way management authority over public

utilities.

(b) To the extent the construction, maintenance, or operation of

a project under this chapter requires the relocation or extension

of a public utility facility, the district shall reimburse the

public utility for all costs associated with the relocation,

removal, extension, or other adjustment of the facility.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.111. SERVICE PLAN REQUIRED. The commissioners court of

the county that created the district may require a district to

prepare an annual service plan, in the manner provided for by

Section 372.013, that meets the approval of the commissioners

court.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.112. NO EMINENT DOMAIN. A district may not exercise

the power of eminent domain.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS; TAXES

Sec. 382.151. NO TAX ABATEMENTS. A county may not grant a tax

abatement or enter into a tax abatement agreement for a district.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.152. BONDS; NOTES. (a) A district may not issue bonds

unless approved by the commissioners court of the county that

created the district. Bonds may not be issued unless approved by

a majority of the voters of the district voting in an election

held for that purpose. A bond election under this subsection

does not affect prior bond issuances and is not required for

refunding bond issuances.

(b) A district may not issue a negotiable promissory note or

notes unless approved by the commissioners court of the county

that created the district.

(c) If the commissioners court grants approval under this

section, bonds, notes, and other district obligations may be

secured by district revenue or any type of district taxes or

assessments, or any combination of taxes and revenue pledged to

the payment of bonds.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.153. AUTHORITY TO IMPOSE ASSESSMENTS AND AD VALOREM,

SALES AND USE, AND HOTEL OCCUPANCY TAXES; ELECTION. (a) A

county or a district may accomplish its purposes and pay the cost

of services and improvements by imposing:

(1) an assessment;

(2) an ad valorem tax;

(3) a sales and use tax; or

(4) a hotel occupancy tax.

(b) A district may impose an ad valorem tax, hotel occupancy

tax, or sales and use tax to accomplish the economic development

purposes prescribed by Section 52a, Article III, Texas

Constitution, if the tax is approved by:

(1) the commissioners court of the county that created the

district; and

(2) a majority of the voters of the district voting at an

election held for that purpose.

(c) A county must adopt an order providing whether a district

has the authority to impose a hotel occupancy tax, sales and use

tax, or ad valorem tax, and must provide the rate at which the

district may impose the tax. A tax rate approved by the

commissioners court and pledged to secure bonds, notes, grant

agreements, or development agreements may not be reduced until

the obligations of those instruments have been satisfied.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.154. USE OF REVENUE FROM TAXES. A tax authorized by a

county to be imposed under this chapter may be used to accomplish

any improvement project or road project, or to provide any

service authorized by this chapter or Chapter 372, 380, 381, or

383.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.155. HOTEL OCCUPANCY TAX. (a) A county may authorize

a district to impose a hotel occupancy tax on a person who pays

for the use or possession of or for the right to the use or

possession of a room that is ordinarily used for sleeping in a

hotel in the district.

(b) If authorized by a county, a district shall impose a hotel

occupancy tax as provided by Chapter 383, Local Government Code,

and Section 352.107, Tax Code, except that a hotel occupancy tax:

(1) may be used for any purpose authorized in this chapter; and

(2) is authorized by the county to be imposed by the district.

(c) The hotel occupancy tax rate is the greater of nine percent

or the rate imposed by the municipality.

(d) A hotel occupancy tax may not be imposed on the occupants of

a hotel unless the owner of the hotel agrees to the imposition of

the hotel occupancy taxes under this chapter. After the owner

agrees, the agreement may not be revoked by the owner of the

hotel or any subsequent owner of the hotel. After an agreement

under this section, the district may impose hotel occupancy taxes

as provided by this chapter.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.156. SALES AND USE TAX. (a) A commissioners court may

authorize a district to impose a sales and use tax in increments

of one-eighth of one percent up to a rate of two percent.

(b) Except as otherwise provided in this chapter, a sales and

use tax must be imposed in accordance with Chapter 383, Local

Government Code, or Chapter 323, Tax Code.

(c) The ballot for a sales tax election shall be printed to

provide for voting for or against the proposition: "A sales and

use tax at a rate not to exceed ____ [insert percentage rate] in

the _______________ [insert name of district]" or "The adoption

of a ____ [insert percentage rate] sales and use tax in the

_______________ [insert name of district]."

(d) A tax authorized at an election held under this section may

be imposed at a rate less than or equal to the rate printed in

the ballot proposition.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.157. AD VALOREM TAX. A commissioners court may

authorize a district to impose an ad valorem tax on property in

the district in accordance with Chapter 257, Transportation Code.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.158. BORROWING. The commissioners court may authorize

a district to borrow money for any district purpose, including

for a development agreement that authorizes the district to

borrow money.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.159. REPAYMENT OF COSTS. The commissioners court may

authorize a district, by a lease, lease-purchase agreement,

installment purchase contract, or other agreement, or by the

imposition or assessment of a tax, user fee, concession, rental,

or other revenue or resource of the district, to provide for or

secure the payment or repayment of:

(1) the costs and expenses of the establishment, administration,

and operation of the district;

(2) the district's costs or share of costs of an improvement

project; or

(3) the district's contractual obligations or indebtedness.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

SUBCHAPTER E. ANNEXATION BY MUNICIPALITY; TAXES

Sec. 382.201. LIABILITIES; ASSUMPTION OF ASSETS AFTER COMPLETE

ANNEXATION BY MUNICIPALITY. (a) If the municipality annexes the

entire territory of a district, the municipality shall assume the

district's assets, but is not liable for the district's debt or

other obligations.

(b) If the county has authorized a district to have debt or

other obligations, the district remains in existence after the

territory is annexed by the municipality for the purpose of

collecting any taxes or assessments authorized by the county and

imposed by the district before annexation. Taxes or assessments

collected after annexation must be used by the district solely

for the purpose of satisfying any preexisting county-authorized

district debt or other obligation. After the debt or other

obligations have been discharged, or two years have expired since

the date of the annexation, the district is dissolved and any

outstanding debt or obligations are extinguished.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.

Sec. 382.202. AUTHORITY TO IMPOSE TAXES OF ASSESSMENTS AFTER

PARTIAL OR COMPLETE ANNEXATION. (a) After a district has been

annexed by a municipality wholly or partly for general purposes,

the county may not authorize the district to impose an ad valorem

tax, hotel occupancy tax, or sales and use tax, or collect an

assessment in the area that the municipality overlaps the

district, except as provided by Subsection (b) or Section

382.201(b).

(b) A district may continue to impose a tax in an area that the

municipality annexes for limited purposes and in which the

municipality does not impose taxes. If the municipality annexes

an area for limited purposes and imposes some of the taxes which

the district is imposing but not all of them, the district may

continue to impose taxes only to the extent that the level of

taxation of the municipality and the district combined,

calculating the hotel tax, the sales tax, and the ad valorem tax

independently, is equal to or less than the tax level of the

municipality as to fully annexed areas.

(c) The legislature intends that the level of taxation of areas

where the district and the municipality overlap do not exceed the

level of taxation of fully annexed areas.

Transferred from Local Government Code, Subchapter C, Chapter 372

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.009, eff. September 1, 2009.



CHAPTER 383. COUNTY DEVELOPMENT DISTRICTS

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE B. COUNTY PLANNING AND DEVELOPMENT

CHAPTER 383. COUNTY DEVELOPMENT DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 383.001. SHORT TITLE. This chapter may be cited as the

County Development District Act.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.601 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.002. LEGISLATIVE INTENT. This chapter furthers the

public purpose of developing and diversifying the economy of this

state by providing incentives for the location and development of

projects in certain counties to attract visitors and tourists.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.602 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.003. FINDINGS. (a) Small and medium-sized counties in

this state need incentives for the development of public

improvements to attract visitors and tourists to those counties,

and those counties are at a disadvantage in competing with

counties in other states for the location and development of

projects that attract visitors by virtue of the availability and

prevalent use of financial incentives in other states.

(b) The means and measures authorized by this chapter are in the

public interest and serve a public purpose of this state in

promoting the economic welfare of the residents of this state by

providing incentives for the location and development in certain

counties of this state of projects that attract visitors and

tourists and that result in employment and economic activity.

(c) The creation of development districts is essential to the

accomplishment of Section 52-a, Article III, Texas Constitution,

and to the accomplishment of the other public purposes stated in

this chapter and further serves the purpose of Section 59,

Article XVI, and Section 52, Article III, Texas Constitution.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.603 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.004. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Bonds" includes notes and other obligations.

(3) "Commissioners court" means the governing body of the

county.

(4) "Cost" has the meaning assigned by Section 501.152.

(5) "County" means the county in which the district is located.

(6) "Director" means a member of the board.

(7) "District" means a county development district created under

this chapter.

(8) "Project" has the meaning assigned by Sections

505.151-505.156.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.604 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.27, eff. April 1, 2009.

Sec. 383.005. GOVERNMENTAL AGENCY; TORT CLAIMS. A district is a

governmental agency, a body politic and corporate, and a

political subdivision of the state. Section 375.004 applies to a

district.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.627(b) and amended by

Acts 1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

SUBCHAPTER B. CREATION OF DISTRICT; TEMPORARY BOARD

Sec. 383.021. COUNTIES AUTHORIZED TO CREATE DISTRICTS. (a) The

commissioners court of a county with a population of 400,000 or

less, on petition of the owners of land in a proposed district,

may commence the creation of a county development district.

(b) The creation of the district is subject to a confirmation

election held as provided by this chapter.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.605 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.022. PETITION OF LANDOWNERS. To create a district, a

petition requesting creation must be filed with the commissioners

court of the county in which all of the land in the proposed

district is located. The petition must be accompanied by a sworn

statement indicating consent to creation signed by the holders of

fee simple title of all of the land in the proposed district.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.6055 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.023. CONTENTS OF PETITION. The petition must:

(1) describe the boundaries of the proposed district by metes

and bounds or by lot and block number, if there is a recorded map

or plat and survey of the area;

(2) include a name for the proposed district, which must include

the name of the county followed by the words "Development

District No.______";

(3) include the names of five persons who are willing and

qualified to serve as temporary directors of the proposed

district;

(4) state the general nature of the work proposed to be done and

the cost of the project as then estimated by the petitioners; and

(5) state the necessity and feasibility of the proposed district

and whether the district will serve the public purpose of

attracting visitors and tourists to the county.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.606 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.024. COMMISSION HEARING; CONTENTS OF NOTICE. Before

the 61st day after the date a petition is received, the

commissioners court shall set a date, time, and place at which

the petition shall be heard and shall issue notice of the date,

time, place, and subject matter of the hearing. The notice shall

inform all persons of their right to appear and present evidence

and testify for or against the creation of the district.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.607 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.025. NOTICE OF HEARING. Before the 30th day before the

date set for the hearing, notice of the hearing shall be mailed

to the developer who signed the petition and the landowners of

all the land in the district and shall be published in a

newspaper with general circulation in the county in which the

proposed district is located.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.608 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.026. HEARING. At the hearing, the commissioners court

shall examine the petition to ascertain its sufficiency, and any

interested person may appear before the commissioners court to

offer testimony on the sufficiency of the petition and whether

the district should be created.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.609 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.027. GRANTING OR REFUSING PETITION. (a) After the

hearing, if the commissioners court finds that the petition

conforms to the requirements of Section 383.022 and that the

creation of the district and the proposed project is feasible and

necessary and would serve the public purpose of attracting

visitors or tourists to the county, the commissioners court may

make that finding and enter an order creating the district.

(b) The order creating the district may specify the cost to the

county of publishing notice and conducting hearings for the

creation of the district together with the cost of conducting the

confirmation and sales and use tax election. The county may

require the petitioner to pay to the county the amounts specified

in the order creating the district at the time the order becomes

final.

(c) If the commissioners court finds that the petition does not

conform to the requirements of Section 383.022 or that the

creation of the district and the proposed project is not feasible

and necessary and would not serve the purpose of attracting

visitors and tourists to the county, the commissioners court

shall make that finding in an order and deny the petition.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.610 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997. Amended

by Acts 1997, 75th Leg., ch. 1199, Sec. 1, eff. Sept. 1, 1997;

Acts 2001, 77th Leg., ch. 1420, Sec. 12.110, eff. Sept. 1, 2001.

Sec. 383.028. TEMPORARY DIRECTORS; VACANCY IN OFFICE. (a) If

the commissioners court grants the petition, it shall appoint to

serve as temporary directors of the district five persons who are

qualified under this chapter to serve as directors.

(b) A vacancy in the office of temporary director shall be

filled by appointment by the commissioners court.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.611 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.029. QUALIFICATION OF TEMPORARY DIRECTORS;

ORGANIZATION. (a) Each temporary director shall execute a bond

in accordance with Section 383.046 and shall take an oath of

office.

(b) The board shall meet and organize.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.612 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.030. CONFIRMATION AND SALES AND USE TAX ELECTION. The

temporary board of directors shall conduct an election in the

district to confirm the creation of the district and authorize a

sales and use tax in conformity with this chapter.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.613 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.031. ELECTION ORDER. An order calling an election

under Section 383.030 must state:

(1) the nature of the election, including the proposition that

is to appear on the ballot;

(2) the date of the election;

(3) the hours during which the polls will be open;

(4) the location of the polling places; and

(5) the proposed rate of the sales and use tax for the district.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.614 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.032. NOTICE. The temporary directors shall give notice

of the election by publishing a substantial copy of the election

order once a week for two consecutive weeks in a newspaper with

general circulation in the county in which the proposed district

is located. The first publication must appear before the 14th day

before the date set for the election.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.615 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.033. CONDUCT OF ELECTION. (a) The election shall be

held in accordance with the provisions of the Election Code, to

the extent not inconsistent with this chapter.

(b) The ballot shall be printed to permit voting for or against

the proposition: "The creation of ____________ County Development

District No. _____ and the adoption of a proposed local sales and

use tax rate of _____ (the rate specified in the election order)

to be used for the promotion and development of tourism."

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.616 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.034. RESULTS OF ELECTION. (a) After the election, the

presiding judge shall make returns of the result to the temporary

board of directors. The temporary board of directors shall

canvass the returns and declare the results.

(b) If a majority of the votes cast in the election favor the

creation of the district and the adoption of the sales and use

tax, the temporary board shall declare that the district is

created and shall declare the amount of the local sales and use

tax adopted and enter the result in its minutes. If a majority of

the votes cast in the election are against the creation of the

district and the adoption of the sales and use tax, the temporary

board shall declare that the proposition to create the district

was defeated and enter the result in its minutes.

(c) A certified copy of the minute order declaring that the

district is created and the local sales and use tax adopted and

including the rate of the sales and use tax, or declaring that

the proposition to create the district was defeated, shall be

sent to the commissioners court, the comptroller, and any taxing

entity by certified or registered mail. The order shall also show

the date of the election, the proposition on which the vote was

held, the total number of votes cast for or against the

proposition, and the number of votes by which the proposition was

approved.

(d) In the event 10 or fewer votes are cast in the confirmation

and sales and use tax election, within 90 days following the

entry of the order canvassing the election the proceedings of the

election, including voter affidavits as to residency and

qualification to vote, shall be submitted to the attorney

general.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.617 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997. Amended

by Acts 1997, 75th Leg., ch. 1199, Sec. 2, eff. Sept. 1, 1997.

SUBCHAPTER C. ADMINISTRATIVE PROVISIONS; BOARD OF DIRECTORS

Sec. 383.041. BOARD OF DIRECTORS; TERMS. (a) A district is

governed by a board of five directors appointed by the

commissioners court of the county in which the district is

located. The temporary directors appointed under Section 383.028

shall become permanent directors of the district, if the creation

of the district is confirmed at the confirmation election.

(b) Directors serve staggered terms of four years with two or

three members' terms expiring September 1 of every other year.

Following confirmation of the district at the election, the

temporary directors shall draw lots to determine:

(1) the two directors to serve terms that expire on September 1

of the second year following creation of the district; and

(2) the three directors to serve terms that expire on September

1 of the fourth year following creation of the district.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.618 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.042. QUALIFICATIONS OF DIRECTOR. To be qualified to

serve as a director, a person must be at least 21 years of age, a

resident citizen of this state, and a qualified voter of the

county in which the district is located.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.619 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.043. PERSONS DISQUALIFIED TO SERVE. Section 50.026,

Water Code, applies to a director of a district.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.620 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.044. REMOVAL OF DIRECTOR. The commissioners court,

after notice and hearing, may remove a director for misconduct or

failure to carry out the director's duties if petitioned by a

majority of the remaining directors.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.622 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.045. BOARD VACANCY. A vacancy in the office of

director shall be filled by appointment of the commissioners

court.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.621 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.046. DIRECTOR'S COMPENSATION; BOND AND OATH OF OFFICE.

A director is not entitled to receive compensation for service on

the board. Sections 375.067, 375.069, and 375.070 apply to a

director.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.626 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.047. OFFICERS. After each appointment of directors by

the commissioners court, and after the directors have qualified

by taking the proper oath, the directors shall organize by

electing a president, a vice president, a secretary, and any

other officer the board considers necessary.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.623 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.048. QUORUM; OFFICERS' DUTIES. (a) Three directors

constitute a quorum and a concurrence of three is sufficient in

any matter relating to the business of the district.

(b) The president presides at all board meetings and is the

chief executive officer of the district. The vice president acts

as president if the president is absent or disabled.

(c) The secretary acts as president if both the president and

vice president are absent or disabled. The secretary acts as

secretary of the board and is responsible for seeing that all

records and books of the district are properly kept.

(d) The board may appoint another director, the general manager,

or an employee as assistant or deputy secretary to assist the

secretary. The assistant or deputy secretary may certify the

authenticity of any record of the district, including a

proceeding relating to a bond, contract, or indebtedness of the

district.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.624 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.049. BYLAWS. The board may adopt bylaws to govern:

(1) the time, place, and manner of conducting board meetings;

(2) the powers, duties, and other responsibilities of the

board's officers and employees;

(3) the disbursement of money by a check, draft, or warrant;

(4) the appointment and authority of director committees;

(5) the keeping of accounts and other records; and

(6) any other matter the board considers appropriate.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1,

1997.

Sec. 383.050. MANAGEMENT OF DISTRICT. (a) The board has

control over and shall manage the affairs of the district and

shall employ any person, firm, partnership, or corporation the

board considers necessary for conducting the affairs of the

district, including engineers, attorneys, financial advisors, a

general manager, a utility operator, bookkeepers, auditors, and

secretaries.

(b) The board shall determine the term of office and the

compensation of any employee and consultant by contract or by

resolution of the board.

(c) The board may remove any employee.

(d) The board may require an officer or employer to execute a

bond payable to the district and conditioned on the faithful

performance of the person's duties.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1,

1997.

Sec. 383.051. DIRECTOR INTERESTED IN CONTRACT. (a) A director

who is financially interested in a contract with the district or

a director who is an employee of a person who or firm that is

financially interested in a contract with the district shall

disclose that fact to the other directors. The disclosure shall

be entered into the minutes of the meeting.

(b) An interested director may not vote on the acceptance of the

contract or participate in the discussion on the contract.

(c) The failure of a director to disclose the director's

financial interest in a contract and to have the disclosure

entered in the minutes invalidates the contract.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1,

1997.

Sec. 383.052. DISTRICT OFFICE. The board shall designate and

establish a district office in the county.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.625(a) and amended by

Acts 1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.053. MEETINGS AND NOTICE. (a) The board may establish

regular meetings to conduct district business and may hold

special meetings at other times as the business of the district

requires.

(b) Notice of the time, place, and purpose of a meeting of the

board shall be given by posting the notice at a place convenient

to the public in the district. A copy of the notice shall be

furnished to a clerk of the county, who shall post it on a

bulletin board in the county courthouse used for that purpose.

(c) Except as otherwise provided by this chapter, Chapter 551,

Government Code, applies to the meetings of the board. Any

interested person may attend any meeting of the board.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.625(b) to (d) and amended

by Acts 1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 383.061. GENERAL POWERS OF DISTRICT. (a) A district may

acquire and dispose of projects and has all of the other powers,

authority, rights, and duties that will permit accomplishment of

the purposes for which the district was created.

(b) The district has the powers of a municipal management

district created under Chapter 375 to the extent not inconsistent

with this chapter.

(c) The district has the power to provide for general promotion

and tourist advertising of the district and its vicinity and to

conduct a marketing program to attract visitors, any of which may

be conducted by the district pursuant to contracts for

professional services with persons or organizations selected by

the district.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.628 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.062. SUITS. A district, after it is created and

confirmed, through its directors may sue and be sued in any court

of this state in the name of the district. Service of process in

any suit may be made by serving any two directors.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.627(b) and amended by

Acts 1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.063. EMINENT DOMAIN. (a) A district that is not

located within a municipality may exercise the power of eminent

domain to acquire land or interests in land in the district

considered necessary by the board for the purpose of providing

water and sewer services to an authorized project.

(b) The power of eminent domain shall be exercised in the manner

provided by Chapter 21, Property Code.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.630 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.064. EXPENDITURES. A district's money may be disbursed

only by check, draft, order, or another instrument that must be

signed by at least three directors. The general manager,

treasurer, or other employee of the district, if authorized by

resolution of the board, may sign checks, drafts, orders, or

other instruments on any district operation account and these

need not be signed by any other person.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.631 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.065. PURPOSES FOR BORROWING MONEY. The district may

borrow money for any corporate purpose or combination of

corporate purposes.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.632 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.066. REPAYMENT OF ORGANIZATIONAL EXPENSES. (a) The

directors may pay:

(1) all costs and expenses necessarily incurred in the creation

and organization of the district;

(2) the cost of investigation and making plans;

(3) the cost of the engineer's report;

(4) project designer fees;

(5) legal fees; and

(6) other incidental expenses.

(b) A director may reimburse any person for money advanced for

the costs, fees, and expenses described by Subsection (a).

(c) Payments under this section may be made from money obtained

from the issuance of notes or the sale of bonds first issued by

the district or from other district revenues.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.633 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

SUBCHAPTER E. BONDS

Sec. 383.081. ISSUANCE OF BONDS. The district may issue bonds

for the purpose of defraying all or part of the cost of any

project as provided in this chapter. Sections 375.201 through

375.208 apply to a district to the extent not inconsistent with

this chapter.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.634 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.082. MANNER OF REPAYMENT OF BONDS. The board may

provide for the payment of principal of and interest and

redemption price on bonds:

(1) from taxes;

(2) by pledging all or any part of the designated revenues,

license fees, or other compensation from a project or any part of

a project, including revenues and receipts derived by the

district from the lease or sale of the project;

(3) by pledging all or any part of any grant, donation, revenue,

or income received or to be received from any public or private

source; or

(4) from a combination of such sources.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.635 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.083. USE OF BOND PROCEEDS. The district may use bond

proceeds to:

(1) pay interest on the bonds during and after the period of the

acquisition or construction of a project;

(2) pay administrative and operating expenses;

(3) create a reserve fund for the payment of principal and

interest on the bonds; and

(4) pay all expenses incurred or that will be incurred in the

issuance, sale, and delivery of the bonds.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from V.T.C.A, Tax Code Sec. 312.636 and amended

by Acts 1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.084. ADDING AND EXCLUDING LAND FROM THE DISTRICT. (a)

Before the board issues bonds, the board, on its own motion or on

request of a landowner in the district, may petition the

commissioners court for the addition of land to or exclusion of

land from the district.

(b) If the commissioners court unanimously determines from the

evidence that the best interests of the persons and property in

the district will be served by adding or excluding land, the

commissioners court shall enter in its records the appropriate

findings and order adding or excluding land.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.638 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

SUBCHAPTER F. SALES AND USE TAX

Sec. 383.101. SALES AND USE TAX. (a) A district may impose a

sales and use tax for the benefit of the district if authorized

by a majority of the qualified voters of the district voting at

an election called for that purpose. The sales and use tax, if

adopted, does not count toward the limitation imposed by Chapter

323, Tax Code, on any sales and use tax that has been levied by

the county.

(b) If a district adopts the tax, there is imposed a tax on the

receipts from the sale at retail of taxable items in the district

at a rate of up to one-half of one percent. There is also imposed

an excise tax on the use, storage, or other consumption in the

district of taxable items purchased, leased, or rented from a

retailer during the period that the tax is effective in the

district. The rate of the excise tax is the same as the rate of

the sales tax portion of the tax applied to the sales price of

the taxable items and is included in the sales tax.

(c) For purposes of this section, "taxable items" includes all

items subject to any sales and use tax that is imposed by the

county if the county has imposed a sales and use tax.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.637(a), (b) and amended

by Acts 1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.102. IMPOSITION, COMPUTATION, ADMINISTRATION, AND

GOVERNANCE OF TAX. (a) Chapter 323, Tax Code, to the extent not

inconsistent with this chapter, governs the imposition,

computation, administration, and governance of the tax under this

subchapter, except that Sections 323.101(b) and (e), Tax Code,

and Sections 323.209, 323.401 through 323.406, and 323.505, Tax

Code, do not apply.

(b) Chapter 323, Tax Code, does not apply to the use and

allocation of revenues under this chapter.

(c) In applying the procedures under Chapter 323, Tax Code, the

district's name shall be substituted for "the county" and "board

of directors" is substituted for "commissioners court."

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.637(c) and amended by

Acts 1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.103. TAX RATES. The permissible rates for a local

sales and use tax levied under this chapter are one-fourth of one

percent, three-eighths of one percent, and one-half of one

percent.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.637(d) and amended by

Acts 1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.104. ABOLITION OF OR CHANGE IN TAX RATE. (a) The

board by order may decrease or abolish the local sales and use

tax rate or may call an election to increase, decrease, or

abolish the local sales and use tax rate.

(b) At the election, the ballots shall be printed to permit

voting for or against the proposition: "The increase (decrease)

in the local sales and use tax rate of (name of district) to

(percentage) to be used for the promotion and development of

tourism" or "The abolition of the district sales and use tax used

for the promotion and development of tourism." The increase or

decrease in the tax rate is effective if it is approved by a

majority of the votes cast. In calling and holding the election,

the board shall use the procedure for the confirmation and tax

election set forth in this chapter.

(c) The district's sales and use tax is automatically

discontinued by operation of law if no tax revenue is collected

within the district before the first anniversary of the date the

tax took effect. The comptroller shall notify the board and the

commissioners court of the county in which the district is

located of the discontinuance of the tax. The district may

authorize a new sales and use tax by following the procedures

provided by this subchapter for imposition of the tax.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.637(e), (f) and amended

by Acts 1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1263, Sec. 6, eff. Sept. 1,

2001.

Sec. 383.105. USE OF TAX. Taxes collected under this subchapter

may be used only for the purposes for which the district was

created, and the district may pledge the revenue derived from the

taxes imposed under this subchapter to the payment of bonds

issued by the district.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.637(g) and amended by

Acts 1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.106. LIMITATION ON ADOPTION OF TAX. (a) A district

may adopt a tax under this subchapter only if as a result of

adoption of the tax the combined rate of all local sales and use

taxes imposed by political subdivisions having territory in the

district will not exceed two percent.

(b) If, as a result of the imposition or increase in a sales and

use tax by a municipality in which there is located a district

with an existing sales and use tax or as a result of the

annexation by a municipality of the territory in a district with

an existing sales and use tax, the overlapping local sales and

use taxes in the area in the district will exceed two percent,

the district's sales and use tax rate is automatically reduced to

a rate that when added to the combined rate of local sales and

use taxes will equal two percent.

(c) If a district's tax rate is reduced in accordance with

Subsection (b), the municipality shall make payments to the

district equal to the amounts that would have been collected by

the district had the municipality not imposed or increased its

sales and use tax or annexed the area in the district, less

amounts that the district collects following the municipality's

levy of or increase in its sales and use tax or annexation of the

area in the district. The payment shall be made by the

municipality to the district within 10 days after the date of

receipt of the money from the comptroller's office and shall

continue only for so long as any bonds of the district are

outstanding.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1997. Renumbered from Tax Code Sec. 312.637(h) and amended by

Acts 1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

SUBCHAPTER G. COMPETITIVE BIDDING

Sec. 383.111. COMPETITIVE BIDDING. Sections 375.221 and 375.223

apply to a district created under this chapter.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.629 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.112. EXEMPTION. Notwithstanding any other provision of

this chapter to the contrary, any contract between the district

and a governmental entity or nonprofit corporation created under

the Development Corporation Act (Subtitle C1, Title 12) is not

subject to the competitive bidding requirements of this chapter.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.629 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.28, eff. April 1, 2009.

SUBCHAPTER H. DISSOLUTION

Sec. 383.121. DISSOLUTION OF DISTRICT. A district may be

dissolved only as provided by this subchapter.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.639(a) and amended by

Acts 1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.122. DISSOLUTION BY ORDER OF COMMISSIONERS COURT. (a)

The board may petition the commissioners court to dissolve the

district if a majority of the board finds at any time:

(1) before the authorization of bonds or the final lending of

its credit, that the proposed undertaking is impracticable or

cannot be successfully and beneficially accomplished; or

(2) that all bonds of the district or other debts of the

district have been paid and the purposes of the district have

been accomplished.

(b) On receipt of a petition from the board for the dissolution

of the district, the commissioners court shall hold a hearing as

provided by Section 383.024.

(c) If the commissioners court unanimously determines from the

evidence that the best interests of the county and the owners of

property and interests in property in the district will be served

by dissolving the district, the commissioners court shall enter

in its records the appropriate findings and order dissolution of

the district. Otherwise the commissioners court shall enter its

order providing that the district has not been dissolved. On

dissolution of the district, funds and property of the district,

if any, shall be transferred to the commissioners court.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1997. Renumbered from Tax Code Sec. 312.639(b), (c) and amended

by Acts 1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.

Sec. 383.123. DISSOLUTION OF DISTRICT ON AGREEMENT WITH

MUNICIPALITY. A district may be dissolved by agreement between

the governing body of a municipality and the board if all of the

territory in the district is located in or is annexed by the

municipality. The agreement shall require the municipality to

acquire all of the money, property, and other assets of the

district and assume all contracts, debts, bonds, and other

obligations of the district, and the municipality shall be bound

in the same manner and to the same extent that the district was

bound with respect to those contracts, debts, bonds, and other

obligations. On dissolution of the district, the taxes levied by

the district are abolished.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 5, eff. Sept. 1,

1995. Renumbered from Tax Code Sec. 312.640 and amended by Acts

1997, 75th Leg., ch. 165, Sec. 23.05, eff. Sept. 1, 1997.



CHAPTER 385. SMITH COUNTY ECONOMIC DEVELOPMENT DISTRICT

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE B. COUNTY PLANNING AND DEVELOPMENT

CHAPTER 385. SMITH COUNTY ECONOMIC DEVELOPMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 385.001. CREATION OF DISTRICT; LEGISLATIVE DECLARATION.

(a) Notwithstanding any law relating to consent by political

subdivisions to the creation of conservation and reclamation

districts and the inclusion of land in those districts, the Smith

County Economic Development District is created as a special

district under Section 59, Article XVI, Texas Constitution.

(b) The district is a unit of government for purposes of Chapter

101, Civil Practice and Remedies Code (Texas Tort Claims Act),

and operations of the district are considered to be essential

governmental functions and not proprietary functions for all

purposes, including the application of the Texas Tort Claims Act.

(c) The board by resolution may change the district's name.

(d) The creation of the district is essential to the

accomplishment of the purposes of Section 52, Article III, and

Section 59, Article XVI, Texas Constitution, and to the

accomplishment of the public purposes stated in this chapter.

(e) The district is necessary to promote, develop, encourage,

and maintain employment, commerce, economic development, and

public welfare in the Smith County Economic Development District.

The creation of the district and this chapter are not to be

interpreted to relieve Smith County or any other political

subdivision from providing the level of services as of the

effective date of this chapter, to the area included in the

district or to release the county or political subdivision from

its obligations to provide services to that area. The district is

created to supplement and not supplant such services in the area

included within the district.

(f) Except as otherwise provided by this chapter, the district

is not subject to the jurisdiction or supervision of the

commission under Chapter 49, Water Code, or other law.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.002. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Commission" means the Texas Natural Resource Conservation

Commission.

(3) "District" means the Smith County Economic Development

District.

(4) "Improvement project" means any program or project

authorized by this chapter, inside or outside the district, that

is necessary to accomplish the public purposes of the district.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.003. BOUNDARIES. The district includes all of the

territory contained within the tracts of land described as

follows:

Tract I

72.149 acres

All that certain tract or parcel of land situated in the A. J.

Lagrone Survey, Abstract 571, the David Barclay Survey, Abstract

91, and the Isaac Read Survey, Abstract 813, Smith County, Texas,

being out of and a part of the remainder of that certain 40.05

acre First Tract and 44.88 acre Second Tract described in a

Warranty Deed from Ann Clyde (Clinkscales) McCombs to Betty Ruth

Yancy et vir Bobby Joe Yancy, dated May 27, 1992, and recorded in

Volume 3238, Page 330 of the Land Records of Smith County, Texas,

and being more particularly described by metes and bounds as

follows:

BEGINNING at a 1/2" iron rod found for the southwest corner of

the herein described tract, same being the point of intersection

of the west line of said 44.88 acre tract with the north

right-of-way line of Interstate Highway 20; a concrete monument

found for reference bears South 80°26'29" East, 40.46 feet;

THENCE, North 05°38'10" East, with the west line of said

44.88 acre tract, same being the east line of that certain 25.555

acre Tract One described in a Warranty Deed in Cancellation of

Debt from Featherston, Inc. to Black Stone Paving, Inc. and

recorded in Volume 3684, Page 800 of said Land Records, and

generally with a barbed wire fence, a distance of 1375.02 feet to

a 1/2" iron rod set for the northeast corner of said 25.555 acre

tract, same being the northeast corner of that certain tract

described in a Special Warranty Deed to Elbert Carroll Hooper et

ux Rose Marie Hooper, of record in Volume 1336, Page 174 of the

Deed Records of Smith County, same being in the south

right-of-way line of U.S. Highway 271;

THENCE, North 68°19'10" East with said south right-of-way

line of U.S. Highway 271, a distance of 54.37 feet to a concrete

right-of-way monument found for an angle point in same;

THENCE, North 68°23'11" East, continuing with said south

right-of- way line of U.S. Highway 271, a distance of 800.26 feet

to a concrete right- of-way monument found for an angle point in

same;

THENCE, North 65°30'49" East, continuing with said south

right-of- way line of U.S. Highway 271, a distance of 200.18 feet

to a concrete right- of-way monument found for an angle point in

same;

THENCE, North 68°21'49" East, continuing with said south

right-of-way line of U.S. Highway 271, a distance of 956.63 feet

to a 1/2" iron pipe found for the northern northeast corner of

the herein described tract, same being the point of intersection

of the northern northeast line of said 40.05 acre tract with said

south right-of-way line; a concrete right-of-way monument found

for reference bears North 68°21'49" East, 142.48 feet;

THENCE, South 19°55'00" East, a distance of 217.20 feet to a

1/2" iron rod set for the northern interior corner of said 40.05

acre tract;

THENCE North 84°34'00" East, a distance of 117.56 feet to a

2" iron rod found for the southern northeast corner of the herein

described tract, same being the point of intersection of the

southern northeast line of said 40.05 acre tract with the west

right-of-way line of FM Highway 757;

THENCE, South 20°11'34" West, with said west right-of-way

line of FM Highway 757, a distance of 608.33 feet to a 1/2" iron

rod set for the point of curvature and the beginning of a curve

to the left having a radius of 2,904.79 feet;

THENCE, continuing with said West right-of-way line of FM Highway

757, and along said curve to the left having a radius of 2,904.79

feet, a central angle of 05°49'43", and a chord bearing and

distance of South 17°164'3" West, 295.38 feet, an arc length

of 259.50 feet to a 1/2" iron rod set for the end of said curve

and the point of tangency;

THENCE, South 14°21'51" West, continuing with said west

right-of-way line of FM Highway 757 a distance of 549.28 feet to

a 1/2" iron rod set a corner in the north right-of-way line of

said Interstate Highway 20;

THENCE, North 75°52'30" West, with said north right-of-way

line of Interstate Highway 20 a distance of 10.00 feet to a

concrete right-of-way monument found for a corner of same;

THENCE, South 14°31'05 West, continuing with said north

right-of-way line of Interstate Highway 20, a distance of 457.36

feet to a concrete right-of-way monument found for a corner of

same;

THENCE, North 75°07'02" West, continuing with said north

right-of-way line of Interstate Highway 20, a distance of 202.01

feet to a concrete right-of-way monument found for a corner of

same;

THENCE, South 62°34'10" West, continuing with said north

right-of-way line of Interstate Highway 20, a distance of 518.96

feet to a concrete right-of-way monument found for a corner of

same;

THENCE, South 87°33'33" West, continuing with said north

right-of-way line of Interstate Highway 20, a distance of 369.53

feet to a concrete right-of-way monument found for a corner of

same;

THENCE, North 80°26'29" West, continuing with said north

right-of-way line of Interstate Highway 20, at 576.73 feet pass

said concrete right-of-way monument found for reference, and

continuing in all a total distance of 617.19 feet to the POINT OF

BEGINNING and containing 72.149 acres of land.

Tract II

19.806 acres

All that certain tract or parcel of land situated in the Asa

Wright Survey, Abstract 1037, the David Barclay Survey, Abstract

91, and the Isaac Read Survey, Abstract 813, Smith County, Texas,

being out of and a part of the remainder of that certain 25.555

acre Tract One described in a Warranty Deed in Cancellation of

Debt from Featherston, Inc. to Black Stone Paving, Inc., dated

June 1, 1995, and recorded in Volume 3684, Page 800 of the Land

Records of Smith County, Texas, and being more particularly

described by metes and bounds as follows:

BEGINNING at a 1/2" iron rod found for the southeast corner of

said 25.555 acre tract, same being in the north right-of-way line

of Interstate Highway 20; a concrete monument found for reference

bears South 80°26'29" East, 40.46 feet;

THENCE, North 66°15'00" West, with the south line of said

25.555 acre tract, same being said north right-of-way line of

Interstate Highway 20 (and the bearing basis of this survey as

related to the record bearing), a distance of 1,223.37 feet to a

1/2" iron rod found for the southeast corner of that certain

3.000 acre tract described in a deed to Exstar Development Inc.,

of record in Volume 3989, Page 568 of the Official Public Records

of Smith County, Texas, same being the southwest corner of the

herein described tract;

THENCE, North 28°35'30" East, with the southeast line of said

3000 acre tract, a distance of 395.10 feet to a 1/2" iron rod

found for a corner of same;

THENCE, North 21°30'45" West, a distance of 100.03 feet to a

1/ 2" iron rod found for the northwest corner of the herein

described tract, same being in the north line of said 25.555 acre

tract, same being in the south right-of-way line of U.S. Highway

271;

THENCE, N 68°28'07" East, with the north line of said 25.555

acre tract, same being said south right-of-way line of U.S.

Highway 271, a distance of 924.26 feet to a 1/2" iron rod found

for the northwest corner of that certain tract described in a

Special Warranty Deed to Elbert Carroll Hooper et ux Rose Marie

Hooper, of record in volume 1336, Page 174 of the Deed Records of

Smith County, Texas, same being the northern Northeast corner of

the herein described tract;

THENCE South 05°27'10" West, a distance of 504.24 feet to a

1/2" iron rod set for the southwest corner of said Hooper tract;

THENCE, South 84°21'50" East, a distance of 230.40 feet to a

1/ 2" iron rod set for the southeast corner of said Hooper tract,

same being the southern northeast corner of the hererin described

tract; same being in the east line of said 25.555 acre tract;

THENCE, South 05°38'10" West, with the east line of said

25.555 acre tract, a distance of 750.95 feet to the POINT OF

BEGINNING and containing 19. 806 acres of land.

Tract III

3.000 acres

All that certain tract or parcel of land situated in the Asa

Wright Survey, Abstract 1037, and the Isaac D. Read Survey,

Abstract 813, Smith County, Texas, being all of that certain

called 2.500 acre Tract One described in a Warranty Deed from

Black Stone Paving, Inc., to John Pollard, Jr., dated June 1,

1995, and recorded in Volume 3684, Page 809 of the Land Records

of Smith County, Texas, and being out of and a part of the

remainder of that certain 25.555 acre Tract One described in a

Warranty deed in Cancellation of Debt from Featherston, Inc. to

Black Stone Paving, Inc., dated June 1, 1995, and recorded in

Volume 3684, Page 800 of the Land Records of Smith County, Texas,

and being more particularly described by metes and bounds as

follows:

BEGINNING at a concrete monument found for the southwest corner

of said 2.500 acre tract, same being the point of intersection of

the north right-of-way line of Interstate Highway 20 with the

southeast right-of-way line of U.S. Highway 271;

THENCE, North 53°35'37" East, with said southeast

right-of-way line of U.S. Highway 271, a distance of 163.34 feet

to a 1/2" iron rod set for a corner of said 2.500 acre tract;

THENCE, North 72°39'34" East, continuing with said southeast

right-of- way line of U.S. Highway 271, a distance of 200.50 feet

to a 1/2" iron rod found for a corner of said 2.500 acre tract;

THENCE, North 68°28'53" East, continuing with said southeast

right-of- way line of U.S. Highway 271, a distance of 268.34 feet

to a 1/2" iron rod set for the northwest corner of said 2.500

acre tract;

THENCE, South 21°30'45" East, a distance of 100.03 feet to a

1/ 2" iron rod found for the northeast corner of said 2.500 acre

tract;

THENCE 28°35'30" West, a distance of 395.10 feet to a 1/2"

iron rod found for the southeast corner of the herein described

tract, same being in the south line of said 25.555 acre tract,

same being in said north right- of-way line of Interstate Highway

20;

THENCE 66°15'00" West, with the South line of said 25.555

acre tract, same being said North right-of-way line of Interstate

Highway 20 (and the bearing basis of this survey as related to

the record bearing), at 109.61 feet pass a 1/2" iron rod found

for the southeast corner of said 2.500 acre tract, and continuing

in all a total distance of 458.96 feet to the POINT OF BEGINNING

and containing 3.000 acres of land.

Tract IV

1.044 acres

All that certain tract or parcel of land situated in the A. J.

Lagrone Survey, Abstract 571, Smith County, Texas, being out of

and a part of that certain called 1.220 acre tract described in a

Warranty Deed with Vendor's Lien from J. G. Andrews to Herman L.

Stevenson et ux Dorothy Stevenson, dated December 10, 1968,

recorded in Volume 1286, Page 357 of the Deed Records of Smith

County, Texas, and being more particularly described by metes and

bounds as follows:

BEGINNING at a 1/2" iron pipe found for the northwest corner of

said 1.220 acre tract, same being in the south right-of-way line

of U.S. Highway 271;

THENCE, North 68°21'49" east, with said south right-of-way

line of U.S. Highway 271, a distance of 142.48 feet to a concrete

right-of-way monument found for an angle point in same, same

being a north corner of said 1.220 acre tract;

THENCE, South 76°09'34" East, continuing with said south

right-of-way line of U.S. Highway 271, a distance of 136.59 feet

to a concrete right-of-way monument found for a corner in the

northeast line of said 1.220 acre tract, same being in the west

right-of-way line of F.M. 757;

THENCE, South 19°10'20" West, with said west right-of-way

line of F.M. 757, a distance of 225.44 feet to a 2" iron rod

found for the southeast corner of the herein described tract,

same being in the southern northeast line of that certain 40.05

acre First Tract described in a Warranty Deed from Ann Clyde

(Clinkscales) McCombs to Betty Ruth Yancy et vir Bobby Joe Yancy,

dated May 27, 1992, and recorded in Volume 3238, Page 330 of the

Land Records of Smith County, Texas;

THENCE, South 84°34'00" West, with said southern northeast

line of said 40.05 acre tract, a distance of 117.56 feet to a

1/2" iron rod set for the northern interior corner of same;

THENCE, North 19°55'00" West, with the northern northeast

line of said 40.05 acre tract, a distance of 217.20 feet to the

POINT OF BEGINNING and containing 1.044 acres of land.

Tract V

10.394 acres

All of that certain parcel or tract of land located in the David

Barclay Survey, Abstract No. 91 and the Aston Shafner Survey,

Abstract No. 868, Smith County, Texas, and being part of that

certain 26.9 acre tract conveyed to James T. Kyles by Gerald W.

Kyles on October 13, 1964, and recorded in Volume 1133, Page 19

of the Deed Records of Smith County, Texas, and being more

completely described as follows, to-wit:

BEGINNING at a 1/2" iron rod for corner, being at the

intersection of the East line of the above mentioned 26.9 acre

tract and the North right-of-way line of Interstate Highway 20;

THENCE in a Northwesterly direction, with the North right-of-way

line of the said Interstate Highway 20, as follows: North

87°29' West 93.87 feet to a right-of-way monument; North

64°11' West 380.79 feet to a right-of- way monument; North

40°30' West 368.61 feet to a right-of-way monument; and North

73°44' West at 57.49 feet to a right-of-way monument;

THENCE North 14°39' East, a distance of 375.74 feet to a 1/2"

iron rod for corner, being at the intersection of the East

right-of-way line of FM Highway 757 and the South right-of-way

line of FM Highway No. 1252;

THENCE in an Easterly Direction, with the South right-of-way line

of FM Highway No. 1252 as follows: South 75°44' East 50.51

feet; South 81°18' East 138.22 feet; South 88°34' East

120.49 feet; North 84°12' East 118.61 feet; North 76°26'

East 121.38 feet; and North 71°37' East 107.38 feet to a 1"

iron rod for corner, being in the East line of the above

mentioned 26.9 acre tract;

THENCE South 00°31' West, with the East line of the 26.9 acre

tract, a distance of 867.87 feet to the place of beginning,

containing 10.394 acres of land.

Tract VI

3.226 acres

All of that certain parcel or tract of land located in the David

Barclay Survey, Abstract No. 91 and the Aston Shafner Survey,

Abstract No. 868, Smith County, Texas, and being part of that

certain 26.9 acre tract conveyed to James T. Kyles by Gerald W.

Kyles on October 13, 1964, and recorded in Volume 1133, Page 19

of the Deed Records of Smith County, Texas, and being more

completely described as follows, to-wit:

BEGINNING at a 1/2" iron rod for corner, being at the

intersection of the East line of the above mentioned 26.9 acre

tract and the South right-of-way line of Interstate Highway 20;

THENCE South 00°31' West, with the East line of the 26.9 acre

tract, a distance of 358.82 feet to a strap iron for corner,

being the southeast corner of the 26.9 acre tract;

THENCE North 89°30' West, with the South line of the 26.9

acre tract, a distance of 314.60 feet to a 1/2" iron rod for

corner, being in the center of a creek, also being the Southerly

Southwest corner of the 26.9 acre tract;

THENCE North 30°37' West, with the center of said creek, a

distance of 252.78 feet to a point for corner in the center of

said creek;

THENCE North 45°51' West, a distance of 52.88 feet to a 1/2"

iron rod for corner; said corner being in the South right-of-way

line of Interstate Highway 20;

THENCE North 63°42' East, with the South line of said

Interstate Highway 20, a distance of 254.85 feet to a right of

way monument;

THENCE South 87°29' East, continuing with the South

right-of-way line of said Interstate Highway 20, a distance of

256.27 feet to the place of beginning, containing 3.226 acres of

land.

Tract VII

2.996 acres

All that certain tract or parcel of land situated in the Isaac D.

Read Survey, Abstract 813, and the David Barclay Survey, Abstract

91, Smith County, Texas, being all of that certain tract

described in a Special Warranty Deed to Elbert Carroll Hooper et

ux Rose Marie Hooper, of record in Volume 1336, Page 174 of the

Deed Records of Smith County, Texas, and being more particularly

described by metes and bounds as follows:

BEGINNING at a 1/2" iron rod found for the northwest corner of

said Hooper tract, same being in the South right-of-way line of

U.S. Highway 271;

THENCE, North 68°19'10" East, with said South right-of-way

line of U.S. Highway 271, a distance of 261.13 feet to a 1/2"

iron rod set for the northeast corner of said Hooper tract;

THENCE, South 05°38'10" West, a distance of 624.07 feet to a

1/ 2" iron rod set for the southeast corner of said Hooper tract;

THENCE, North 84°21'50" West, a distance of 230.40 feet to a

1/ 2" iron rod set for the southwest corner of said Hooper tract;

THENCE, North 05°27'10" East, with the West line of said

Hooper tract, a distance of 504.24 feet to the POINT OF BEGINNING

and containing 2.996 acres of land.

Tract VIII

16.130 acres

All that certain tract or parcel of land, being 16.130 acres

situated in the Acton Shofner Survey, Abstract No. 868, Smith

County, Texas, being part of that certain called 26.93 acre tract

described in a Quitclaim Deed from James O. Kay to Buryl C. Kay,

dated July 24, 1996, recorded in Volume 3840, Page 474 of the

Land Records of Smith County, Texas, said 16.130 acres being more

completely described as follows, to-wit:

Bearings are based on the monumented East line of tracts one and

two described in a deed to Jay T. Gordon et al, recorded in

Volume 4723, Page 277.

BEGINNING at the Northwest corner of the above mentioned Buryl C.

Kay tract, being near the center of the paved surface of FM

Highway 1252 (also known as the Tyler-Thunderstruck Road), a 1"

iron rod (found for a reference) bears South 00°31'00" West,

42.06 feet, said 1" iron rod being the Northeast corner of the

Jay T. Gordon et al Tract One (called 10.394 acres) recorded in

Volume 4723, Page 277;

THENCE North 71°11'57" East, generally along the center of

the paved surface of said FM Highway 1252 and with the North line

of said Kay tract, a distance of 720.51 feet to the Northeast

corner of same, a Sucker rod (found for reference) bears South

00°55'54" West, 42.74 feet, said Sucker rod being the

Northwest corner of the CBLS Family Trust called 1.952 acre tract

recorded in Volume 3985, Page 161;

THENCE South 00°55'54" West, with the East line of said Kay

tract, with the West line of said CBLS Family Trust Tract, with

the West Line of the Randall L. McIntyre, et ux, called 16.1013

acre tract recorded in Volume 3500, Page 531 and with the West

line of the American Fidelity Savings Association called 0.786 of

an acre recorded in Volume 2893, Page 433, a total distance of

1171.51 feet to a 1" iron pipe (found) for the Southwest corner

of said 0.786 of an acre tract, being in the North line of

Interstate Highway 20;

THENCE North 87°28'34" West with the North line of said

Interstate Highway 20, a distance of 671.86 feet to a 1/2" iron

rod (found) in the West line of the above mentioned Buryl C. Kay

tract, being the Southeast corner of the above mentioned Jay T.

Gordon et al Tract One;

THENCE North 00°31'00" East, with the West line of the Kay

tract, same being the East line of said Jay T. Gordon, et al,

tract, a distance of 909.60 feet to THE PLACE OF BEGINNING,

containing 16.130 acres of land, of which, 0.88 of an acre is

within the right-of-way of the above mentioned FM Highway 1252.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.004. FINDINGS RELATED TO BOUNDARIES. The legislature

finds that the boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect the

organization, existence, or validity of the district, the right

of the district to enter into any type of contract for the

purposes for which the district is created, the right of the

district to impose, assess, or collect taxes, fees, or charges,

or the operation of the district or its governing body.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.005. FINDING OF BENEFIT AND PUBLIC PURPOSE. (a) All

of the land and other property included within the boundaries of

the district will be benefited by the works, projects,

improvements, and services that are to be accomplished by the

district under powers conferred by Section 52, Article III, and

Section 59, Article XVI, Texas Constitution, and other powers

granted under this chapter. The district is created to serve a

public use and benefit.

(b) The creation of the district:

(1) is essential to further the public purposes of the economic

development and diversification of the state, the elimination of

unemployment and underemployment, and the stimulation and

development of transportation and commerce;

(2) is in the public interest; and

(3) will promote the health, safety, and general welfare of

residents, employers, employees, and consumers in the district

and of the general public.

(c) The district will provide needed funding for the district

area to preserve, maintain, and enhance the economic health and

vitality of the area as a community and business and commerce

center. The district will further promote the health, safety,

welfare, education, convenience, and enjoyment of the public by

improving, landscaping, and developing certain areas within and

adjacent to the district and providing public services and

facilities within and adjacent to the district that are necessary

for the restoration, preservation, enhancement, and enjoyment of

scenic and aesthetic beauty. The improvement projects authorized

by this Act are essential to carrying out a public purpose. The

district will not act as the agent or instrumentality of any

private interests, even though private interests and the general

public will benefit from the district.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.006. CONSTRUCTION OF CHAPTER. This chapter shall be

liberally construed in conformity with the findings and purposes

stated in this chapter.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 385.031. GENERAL POWERS AND DUTIES. (a) The district has

all of the powers and duties provided by the general law of this

state, including:

(1) Subchapter E, Chapter 375;

(2) the general laws of this state on conservation and

reclamation districts created under Section 59, Article XVI,

Texas Constitution, including Chapters 49 and 54, Water Code; and

(3) the general laws of this state on road districts and road

utility districts created under Section 52(b)(3), Article III,

Texas Constitution, including Chapter 441, Transportation Code.

(b) If any provision of the general law is in conflict or

inconsistent with this chapter, this chapter prevails. Any

general law that supplements the power and authority of the

district, to the extent not in conflict or inconsistent with this

chapter, is adopted and incorporated by reference.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.032. IMPROVEMENT PROJECTS. The district may conduct or

authorize the following types of improvement projects or

activities in support of or incidental to improvement projects:

(1) the planning, design, construction, improvement, and

maintenance of:

(A) landscaping;

(B) highway right-of-way or transit corridor beautification and

improvements;

(C) lighting, banners, and signs;

(D) streets or sidewalks;

(E) hiking and cycling paths and trails, pedestrian walkways,

skywalks, crosswalks, or tunnels;

(F) parks, lakes, gardens, recreational facilities, open space,

scenic areas, and related exhibits and preserves;

(G) fountains, plazas, and pedestrian malls; and

(H) drainage or storm water detention improvements;

(2) the planning, design, construction, improvement,

maintenance, and operation of:

(A) solid waste, water, sewer, or power facilities or services,

including electrical, gas, steam, and chilled water facilities;

or

(B) off-street parking facilities, bus terminals, and heliports;

(3) the planning and acquisition of:

(A) public art and sculpture and related exhibits and

facilities; and

(B) educational and cultural exhibits and facilities;

(4) the planning, design, construction, acquisition, lease,

rental, improvement, maintenance, installation, and management of

and provision of furnishings for facilities for:

(A) conferences, conventions, or exhibitions;

(B) manufacturer, consumer, or trade shows;

(C) civic, community, or institutional events; and

(D) exhibits, displays, attractions, special events, and

seasonal or cultural celebrations and holidays;

(5) the removal, razing, demolition, or clearing of land or

improvements in connection with any improvement project;

(6) the acquisition and improvement of land and other property

for the mitigation of the environmental effects of any

improvement project;

(7) the acquisition of real or personal property or an interest

in real or personal property in connection with an authorized

improvement project;

(8) any special or supplemental services for the improvement and

promotion of the district or the areas adjacent to the district

or for the protection of public health and safety within or

adjacent to the district, including advertising, promotion,

tourism, health and sanitation, public safety, security, fire

protection or emergency medical services, business recruitment,

development, elimination of traffic congestion, and recreational,

educational, or cultural improvements, enhancements, and

services; and

(9) any similar public improvements, facilities, or services.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.033. POWERS RELATED GENERALLY TO FINANCIAL AND

TERRITORIAL MATTERS. The district may:

(1) impose, assess, and apply the proceeds from a limited sales

and use tax as authorized by Section 385.111 for authorized

purposes;

(2) borrow money for district purposes;

(3) add or exclude territory in the manner provided by

Subchapter J, Chapter 49, Water Code, as limited by Section

54.016, Water Code, except that:

(A) for purposes of this subdivision, a reference in Subchapter

J, Chapter 49, Water Code, or Section 54.016, Water Code, to a

tax means an ad valorem tax; and

(B) Section 54.016, Water Code, and Section 42.042, Local

Government Code, do not apply to the district's annexation of

land restricted primarily to commercial or business use;

(4) enter into a contract with any person for the accomplishment

of any district purpose, including a contract for:

(A) the payment, repayment, or reimbursement of any costs

incurred by that person for or on behalf of the district,

including all or part of the costs of any improvement project and

interest on the reimbursed cost; or

(B) the use, occupancy, lease, rental, operation, maintenance,

or management of all or part of a proposed or existing

improvement project;

(5) apply for and contract with any person to receive,

administer, and perform any duty or obligation of the district

under any federal, state, local, or private gift, grant, loan,

conveyance, transfer, bequest, donation, or other financial

assistance arrangement relating to the investigation, planning,

analysis, study, design, acquisition, construction, improvement,

completion, implementation, or operation by the district or

others of a proposed or existing improvement project;

(6) establish, revise, repeal, enforce, collect, and apply the

proceeds from user fees or charges for the enjoyment, sale,

rental, or other use of the district's facilities, services,

properties, or improvement projects;

(7) provide or secure the payment or repayment of the costs and

expenses of the establishment, administration, and operation of

the district and the district's costs or share of the costs of

any improvement project or district contractual obligation or

indebtedness by or through a lease, installment purchase

contract, or other agreement with any person, or the levy and

assessment of taxes, user fees, concessions, rentals, or other

revenues or resources of the district;

(8) undertake separately or jointly with other persons all or

part of the cost of an improvement project, including an

improvement project:

(A) for improving, enhancing, and supporting public safety and

security, fire protection and emergency medical services, and law

enforcement within and adjacent to the district; or

(B) that confers a general benefit on the entire district or a

special benefit on a definable part of the district; and

(9) impose, collect, and apply the proceeds from a hotel

occupancy tax as provided by Sections 385.112 and 385.113.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.034. RULES AND REGULATIONS. The district may adopt,

amend, and enforce by ordinary civil remedies reasonable rules

and regulations:

(1) for the administration and operation of the district;

(2) for the use, enjoyment, availability, protection, security,

and maintenance of the district's properties and facilities; and

(3) to provide for public safety and security within the

district.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.035. SECURITY SERVICES. The district may not employ

peace officers but may contract for off-duty peace officers to

provide public safety and security services as the board

determines necessary.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.036. ECONOMIC DEVELOPMENT. The district may exercise

the economic development powers and authority that Chapter 380

provides to a municipality with a population of more than

100,000, and Chapter 1509, Government Code, provides to a

municipality.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.037. ROADWAYS, PARKS, OTHER PUBLIC AREAS. (a) The

board by rule may regulate the private use of public roadways,

open spaces, parks, sidewalks, and similar public areas within

the district. To the extent the rules of the district conflict

with a rule, order, ordinance, or regulation of a county or

municipality with jurisdiction in the district's territory, the

rule, order, ordinance, or regulation of the county or

municipality controls. The rules may provide for the safe and

orderly use of public roadways, open spaces, parks, sidewalks,

and similar public areas or facilities.

(b) The board may require a permit for a parade, demonstration,

celebration, entertainment event, or a similar nongovernmental

activity in or on the public roadways, open spaces, parks,

sidewalks, and similar public areas or facilities. The board may

charge a fee for the permit application and for public safety or

security services in an amount the board considers necessary.

(c) The board may require a permit or franchise agreement with a

vendor, concessionaire, exhibitor, or similar private or

commercial person or organization for the limited use of the area

or facilities on terms and conditions and on payment of a permit

or franchise fee the board may impose.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.038. TERMS OF EMPLOYMENT; COMPENSATION. The board may

employ and establish the terms of employment and compensation of

a president, vice president, executive director, general manager,

and any other operating officer of the district the board

considers necessary.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.039. PROHIBITION ON EMINENT DOMAIN. The district may

not exercise the power of eminent domain.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.040. PROHIBITION ON IMPACT FEES AND ASSESSMENTS ON

CERTAIN PROPERTY. (a) Because the district is created in an

area that is devoted primarily to commercial and business

activity, the district may not impose an impact fee or assessment

on a single family residential property or a residential duplex,

triplex, quadriplex, or condominium.

(b) The district may not impose an impact fee or assessment on

the property, equipment, or facilities of a utility.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

SUBCHAPTER C. BOARD OF DIRECTORS

Sec. 385.071. BOARD OF DIRECTORS. Except as provided by this

subchapter, the district is governed by a board of five directors

elected by the voters of the district at large. Except as

provided by Sections 385.073(b) and 385.074, directors serve

staggered terms of four years and until their successors have

been elected and have qualified.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.072. QUALIFICATIONS. To be qualified to serve as an

elected director, a person must be at least 18 years of age and

be:

(1) a resident of the district;

(2) an owner of real property in the district;

(3) an owner of at least 10 percent of the outstanding interest

of a corporation or general or limited partnership that owns real

property in the district; or

(4) an agent, employee, officer, or director of any corporation

or partnership that owns real property in the district.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.073. INITIAL BOARD. (a) On the effective date of this

Act, the initial board of directors is composed of the following

persons:

(1) Position One: Nanci Wright;

(2) Position Two: Gene Slater; and

(3) Position Three: Rohn Boone.

(b) The initial directors appointed to serve in Positions One

and Two shall serve until the first Saturday in May 2002, or

until their successors have been elected and been duly qualified.

The initial director appointed to serve in Position Three shall

serve until the first Saturday in May 2004, or until the

successor has been elected and been duly qualified.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.074. ELECTED BOARD. The board shall call and hold an

election on the first Saturday in May 2002 for the election of

directors to fill Positions One, Two, Four, and Five. Before the

election, the board shall determine which director, of the

directors serving in Positions Four and Five, shall serve a term

expiring in May 2004. The board shall call and hold an election

on the first Saturday in May 2004 to elect a director to Position

Three and elect a director to Position Four or Five, as

determined by the board.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.075. VACANCY. A vacancy in the office of director

shall be filled by appointment of a qualified individual by a

majority vote of the remaining directors. The board may remove a

director for misconduct or failure to carry out the director's

duties by unanimous vote of all of the remaining directors.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.076. DIRECTOR'S BOND. As soon as practicable after a

director is elected or appointed, the elected director shall

execute a bond for $10,000 payable to the district and

conditioned on the faithful performance of the director's duties.

All of the directors' bonds must be approved by the board. Each

director shall take the oath of office prescribed by the

constitution for public office. The bond and oath shall be filed

with the district and the district shall retain the bond and oath

in its records.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.077. OFFICERS; COMPENSATION; QUORUM. (a) The

directors shall elect a chair, a vice chair, a secretary, and any

other officers as the board considers necessary.

(b) A position on the board may not be construed to be a civil

office of emolument for any purpose, including those purposes

described in Section 40, Article XVI, Texas Constitution.

(c) A director is not entitled to compensation for service on

the board but is entitled to be reimbursed for necessary expenses

incurred in carrying out the duties and responsibilities of a

director.

(d) Three directors constitute a quorum for the consideration of

matters pertaining to the district, and a concurrence of a

majority of a quorum of directors shall be required for any

official action of the district.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.078. COMMON LAW PRINCIPLES. A person who qualifies to

serve on the board is qualified to serve as a director and

participate in all votes pertaining to the business of the

district regardless of any common-law doctrine or statute

regarding conflict-of-interest, incompatibility, or similar

matter to the contrary.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.079. CONFIRMATION AND DIRECTORS ELECTION. (a) As soon

as practicable after all initial directors have qualified for

office, the initial directors shall hold an organizational

meeting and call a confirmation election to be held on the next

available uniform election date occurring not less than 45 days

after the date of the organizational meeting.

(b) The confirmation election shall be called and held to

confirm the establishment of the district in the manner provided

by Subchapter D, Chapter 49, Water Code. In the event a majority

of the votes cast at a confirmation election is against the

creation of the district, the board may not call another

confirmation election for six months after the date the former

confirmation election is held. Before a successful confirmation

election, the district:

(1) may not borrow money or impose or assess a tax; and

(2) may carry on any business as the board may determine except

as provided by Subdivision (1).

(c) An election to authorize or to discontinue the imposition

and assessment of taxes may be held in conjunction with a

confirmation or director election.

(d) The district shall hold an election for directors on the

first Saturday in May in each even-numbered year in the manner

provided by Subchapter D, Chapter 49, Water Code.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.080. OPEN RECORDS AND MEETINGS. Chapters 551 and 552,

Government Code, apply to the district.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

SUBCHAPTER D. TAXES; BONDS; CONTRACTS

Sec. 385.111. LIMITED SALES AND USE TAX. (a) Words and phrases

used in this section that are defined by Chapters 151 and 321,

Tax Code, have the meanings assigned by Chapters 151 and 321, Tax

Code.

(b) Except as otherwise provided in this section, Subtitles A

and B, Title 2, Tax Code, and Chapter 151, Tax Code, apply to the

taxes and to the administration and enforcement of the taxes

imposed by the district in the same manner that those laws apply

to state taxes.

(c) The district may adopt, reduce, or repeal the limited sales

and use tax authorized by this section at an election in which a

majority of the qualified voters of the district voting in the

election approve the adoption or the abolition of the tax, as

applicable.

(d) The provisions of Subchapters C, D, E, and F, Chapter 323,

Tax Code, relating to county sales and use taxes shall apply to

the application, collection, and administration of a sales and

use tax imposed under this section to the extent consistent with

this chapter, as if references in Chapter 323, Tax Code, to a

county referred to the district and references to a commissioners

court referred to the board. Sections 323.401-323.404 and

323.505, Tax Code, do not apply to a tax imposed under this

section.

(e) A tax imposed under this section or the repeal or reduction

of a tax under this section takes effect on the first day of the

calendar quarter occurring after the date on which the

comptroller receives the copy of the resolution as required by

Section 323.405(b), Tax Code.

(f) On adoption of the tax authorized by this section, there is

imposed a tax of two percent, or the maximum rate at which the

combined tax rate of all local sales and use taxes in any

location in the district does not exceed two percent, on the

receipts from the sale at retail of taxable items within the

district, and an excise tax on the use, storage, or other

consumption within the district of taxable items purchased,

leased, or rented from a retailer within the district during the

period that the tax is in effect. The rate of the excise tax is

the same as the rate of the sales tax portion of the tax and is

applied to the sales price of the taxable item. With respect to a

taxable service, "use" means the derivation in the district of

direct or indirect benefit from the service.

(g) An election to authorize, reduce, or repeal a limited sales

and use tax may be called by order of the board and must be held

on the next available uniform election date established by

Section 41.001, Election Code, that occurs 45 or more days after

the date on which the order calling the election was passed.

Notice of the election shall be given and the election shall be

held and conducted in the manner prescribed by Chapter 54, Water

Code, for bond elections for municipal utility districts. The

ballots shall be printed to provide for voting for or against the

appropriate proposition:

(1) "Adoption of a ___ percent district sales and use tax within

the district;"

(2) "Reduction of the district sales and use tax within the

district from ___ percent to ___ percent;" or

(3) "Abolition of the district sales and use tax within the

district."

(h) If all or part of the territory of the district is annexed

by a municipality that has adopted and is imposing a sales and

use tax, the sales and use tax imposed by the district in the

annexed territory shall be reduced, if required, in even

multiples of one-eighth percent, and without the necessity for an

election, so that the combined rate of all sales and use taxes

imposed by the county, the annexing municipality, and all other

political subdivisions within the annexed territory of the

district will not exceed two percent, provided that a sales and

use tax previously adopted by the district for the annexed

territory shall not be reduced to less than one-half percent, and

provided further that no reduction of the district's sales and

use tax in the portions of the district not so annexed shall be

required.

(i) A tax imposed under this section or the reduction or repeal

of a tax under this section takes effect on the first day of the

calendar quarter occurring after the date on which the

comptroller receives the notice required by Section 323.405(b),

Tax Code.

(j) Not later than the 10th day after the date of the annexation

or exclusion of territory by the district or the annexation of

all or part of the territory of the district by a municipality

requiring a reduction of the district's sales and use tax as

provided by Subsection (h), the board shall send to the

comptroller, by certified or registered mail, certified copies of

all resolutions, orders, or ordinances pertaining to the

annexation or exclusion of the territory by a district or

municipality.

(k) The district may examine and receive information related to

the imposition, assessment, and collection of sales and use taxes

to the same extent as if the district were a municipality.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.112. HOTEL OCCUPANCY TAX. (a) In this section,

"hotel" has the meaning assigned by Section 156.001, Tax Code.

(b) The board by order may impose, repeal, or increase or

decrease the rate of a tax on a person who, under a lease,

concession, permit, right of access, license, contract, or

agreement, pays for the use or possession or for the right to use

or possess a room that is in a hotel located in the boundaries of

the district, costs $2 or more each day, and is ordinarily used

for sleeping. The amount of the tax may not exceed seven percent

of the price paid for a room in a hotel.

(c) Subchapter A, Chapter 352, Tax Code, governs a hotel

occupancy tax authorized under this section, including the

collection of the tax, except as inconsistent with this section

and Section 385.113, subject to the limitations prescribed by

Sections 352.002(b) and (c), Tax Code.

(d) The district may examine and receive information related to

the imposition, assessment, and collection of hotel occupancy

taxes to the same extent as if the district were a municipality.

(e) For purposes of this section, a reference in Subchapter A,

Chapter 352, Tax Code, to a county is a reference to the district

and a reference in Subchapter A, Chapter 352, Tax Code, to the

county's officers or governing body is a reference to the board.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.113. USE OF HOTEL OCCUPANCY TAX. (a) The district

shall apply the proceeds from a hotel occupancy tax imposed under

Section 385.112 for any of the district's purposes and for the

purposes described by Section 352. 1015, Tax Code, to the extent

considered appropriate by the board.

(b) During each interval of three calendar years following the

date on which a hotel occupancy tax imposed under Section 385.112

is initially collected, the board may not apply an annual average

of more than 10 percent of the amount of tax collected under that

section, excluding any interest earnings or investment profits

and after a deduction for the costs of imposing and collecting

the taxes, for the administrative expenses of the district or a

district purpose other than:

(1) the costs of advertising and promoting tourism; or

(2) the costs of business development and commerce, including

the costs of planning, designing, constructing, acquiring,

leasing, financing, owning, operating, maintaining, managing,

improving, repairing, rehabilitating, or reconstructing

improvement projects for conferences, conventions, and

exhibitions, manufacturer, consumer, or trade shows, and civic,

community, or institutional events.

(c) For purposes of this section, a reference in Subchapter B,

Chapter 352, Tax Code, to a county is a reference to the district

and a reference in Subchapter B, Chapter 352, Tax Code, to the

county's officers or governing body is a reference to the board.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.114. BONDS. (a) The district may issue bonds in the

manner provided by Subchapter J, Chapter 375. Sections 375.207

and 375.208 do not apply to bonds issued under this section.

(b) If the district issues bonds for the primary purpose of

providing water, sewage, or drainage facilities, the district

must obtain the commission's approval in the manner provided by

Section 49.181, Water Code.

(c) In addition to the sources of money described by Subchapter

J, Chapter 375, the bonds of the district may be secured and made

payable, wholly or partly, by a pledge of any part of the net

proceeds the district receives from the sales and use tax

authorized by Section 385.111 and the hotel occupancy tax

authorized by Section 385.112.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.115. CONTRACTS WITH DISTRICT. (a) A contract the

district enters into to carry out a purpose of this chapter may

be on any terms and for any period of time as the board may

determine.

(b) Notwithstanding any other law or charter provision, a state

agency, municipality, county, other political subdivision,

corporation, individual, or other entity may contract with the

district to carry out the purposes of this chapter without any

further authorization.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

SUBCHAPTER E. DISSOLUTION

Sec. 385.131. DISSOLUTION. The board by majority vote may

dissolve the district at any time. The board shall dissolve the

district on written petition of the owners of 75 percent of the

acreage of real property in the district.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.132. INDEBTEDNESS AND CONTRACTUAL OBLIGATIONS. The

board may not dissolve the district until the district's

outstanding indebtedness or contractual obligations have been

repaid or discharged.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.

Sec. 385.133. TRANSFER OF PROPERTY AND ASSETS. After the board

elects to dissolve the district, the board shall transfer

ownership of all property and assets of the district to Smith

County.

Added by Acts 2001, 77th Leg., ch. 1204, Sec. 1, eff. June 15,

2001.



CHAPTER 386. COMMERCIAL AND INDUSTRIAL DEVELOPMENT ZONES

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE B. COUNTY PLANNING AND DEVELOPMENT

CHAPTER 386. COMMERCIAL AND INDUSTRIAL DEVELOPMENT ZONES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 386.001. DEFINITIONS. In this chapter:

(1) "Board" means a board of directors of a commercial and

industrial development zone.

(2) "Development zone" means an area designated as a commercial

and industrial development zone under this chapter.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

Sec. 386.002. JURISDICTION OF MUNICIPALITY. For the purposes of

this chapter, territory in the extraterritorial jurisdiction of a

municipality is considered to be in the jurisdiction of the

municipality.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

SUBCHAPTER B. CREATION OF COMMERCIAL AND INDUSTRIAL DEVELOPMENT

ZONE

Sec. 386.031. CRITERIA FOR DEVELOPMENT ZONE CREATION. (a) To

be created as a development zone, an area must:

(1) have a continuous boundary;

(2) be at least 10 square miles but not larger than an area that

is equal to five percent of the area, excluding lakes, waterways,

and transportation arteries, of the municipality, county, or

combination of municipalities and the county nominating the area

as a development zone;

(3) be an area of pervasive poverty, unemployment, or economic

distress;

(4) be located in a county with a population of 2.5 million or

more;

(5) be adjacent to major transportation nodes and thoroughfares

that may be used for exporting products to major airports,

railways, and ports; and

(6) be designated as a development zone by an ordinance or order

adopted by each creating body.

(b) A municipality may contain not more than three development

zones within its jurisdiction.

(c) A county may contain not more than three development zones

in its unincorporated areas.

(d) Repealed by Acts 2003, 78th Leg., ch. 814, Sec. 6.01(9).

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001. Amended by Acts 2003, 78th Leg., ch. 814, Sec. 6.01(9),

eff. Sept. 1, 2003.

Sec. 386.032. AREA OF PERVASIVE POVERTY, UNEMPLOYMENT, OR

ECONOMIC DISTRESS. An area is an area of pervasive poverty,

unemployment, or economic distress for the purposes of Section

386.031 if:

(1) the average rate of unemployment in the area during the most

recent 12-month period for which data are available was at least

1-1/2 times the state average for that period;

(2) the area is a low-income poverty area;

(3) the area is in a jurisdiction or pocket of poverty,

according to the most recent certification available from the

United States Department of Housing and Urban Development; or

(4) at least 70 percent of the residents or households of the

area have an income that is less than 80 percent of the median

income of the residents or households of the locality or state,

whichever is less.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

Sec. 386.033. CREATION OF DEVELOPMENT ZONE. (a) A development

zone is created to promote and encourage:

(1) commercial development, including the development of

businesses in the technology field;

(2) workforce development;

(3) excellence in education through cooperation with public

schools, junior colleges, and institutions of higher education;

(4) public and private sector partnerships; and

(5) the revitalization of neighborhoods.

(b) The governing body of a municipality or county, individually

or in combination with other municipalities, by ordinance or

order may create as a development zone an area within its

jurisdiction that meets the criteria under Section 386.031.

(c) Each creating body must hold a public hearing before

adopting an ordinance or order under this section.

(d) The governing body of a county may not designate territory

in the jurisdiction of a municipality as part of a proposed

development zone unless the governing body of the municipality

also designates the territory.

(e) A development zone created under this section is a:

(1) political subdivision of the state; and

(2) special district.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

Sec. 386.034. DESIGNATING ORDINANCE OR ORDER. (a) An ordinance

or order designating an area as a development zone must:

(1) describe precisely the area to be included in the zone by a

legal description or by reference to roadways, lakes, waterways,

or municipal or county boundaries;

(2) state a finding that the area meets the requirements of this

chapter;

(3) summarize briefly the:

(A) incentives, including tax incentives, that the designating

body chooses to apply to businesses in the area; or

(B) programs to be developed to affect businesses in the area;

and

(4) designate the area as a development zone.

(b) The incentives or programs summarized under Subsection

(a)(3) must include:

(1) an incentive that does not apply to all businesses located

in the jurisdiction of a governmental entity that designated the

area as a development zone;

(2) an incentive or program designed to improve the skills of

the local labor pool; and

(3) an incentive or program designed to address infrastructure,

housing, or other elements essential to improving quality of

life.

(c) This section does not prohibit a municipality or county from

extending additional incentives, including tax incentives, to

business enterprises in a development zone by a separate

ordinance or order.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

Sec. 386.035. TAX INCREMENT. (a) A creating body may use tax

increment financing to fund a development zone, as provided by

Chapter 311, Tax Code, and as modified by this section.

(b) On adoption of an order or ordinance by each creating body,

the fund may be used to pay salaries of employees of the board

and administrative expenses of the development zone.

(c) For the purpose of tax increment financing under this

section, the board is considered the board of directors of the

reinvestment zone under Chapter 311, Tax Code. Section 311.009,

Tax Code, does not apply to this chapter.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

Sec. 386.036. AMENDING BOUNDARIES. (a) A creating body by

ordinance or order may amend the boundary of a development zone

after a public hearing on the issue.

(b) The amended boundary:

(1) must be continuous;

(2) may not exceed the original size requirement of Section

386.031; and

(3) may not exclude any area originally included within the

boundary of the development zone.

(c) The entire development zone with the amended boundary must

continue to meet the unemployment or economic distress

requirements of Section 386.031.

(d) A creating body may not make more than one boundary

amendment for a development zone in a calendar year.

(e) If more than one body created the development zone, each

body must agree on the amendment by ordinance or order.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

SUBCHAPTER C. BOARD OF DIRECTORS

Sec. 386.061. BOARD OF DIRECTORS. (a) A development zone is

governed by a board of nine directors who serve two-year terms,

appointed as follows:

(1) the governing body of the municipality, if any, that

includes the greatest part of the zone's territory shall appoint

four directors;

(2) other municipalities, if any, any part of which are included

in the zone's territory, jointly shall appoint one director;

(3) the commissioners court of the county in which the zone is

located shall appoint:

(A) nine directors, if the zone contains no municipality; or

(B) four directors, if the zone contains one or more

municipalities; and

(4) if a development zone contains territory in only one

municipality, the municipality and the county in which the zone

is located jointly shall appoint one director.

(b) The initial terms of directors may be staggered.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

Sec. 386.062. QUALIFICATIONS OF DIRECTORS. To serve as a

director, a person must:

(1) be at least 21 years old; and

(2) be registered to vote in the county in which the development

zone is located.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

Sec. 386.063. DISQUALIFICATION OF DIRECTORS. Section 49.052,

Water Code, applies to directors of a development zone created

under this chapter as if the zone were a district governed by

that section.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

Sec. 386.064. BOARD VACANCIES. A vacancy in the office of

director shall be filled by appointment by the entity that

appointed the vacating director.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

Sec. 386.065. REMOVAL OF DIRECTOR. A majority of the board may

remove a director for misconduct or failure to carry out the

director's duties.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

Sec. 386.066. ORGANIZATION OF BOARD. (a) Except as provided by

Subsection (b), after each appointment and qualification of

directors by the appointing entities, the board shall organize by

electing a president, a vice president, a secretary, and any

other officers the board considers necessary.

(b) If a director is appointed under Section 386.061(a)(4), that

director shall serve as board president.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

Sec. 386.067. QUORUM; DIRECTOR'S DUTIES; MANAGEMENT OF ZONE.

Sections 49.053, 49.057, and 49.058, Water Code, apply to the

board of directors of a development zone created under this

chapter as if the zone were a district governed by those

sections.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

Sec. 386.068. MEETINGS AND NOTICE. (a) The board shall

designate and establish a development zone office in the county.

(b) The board may establish regular meetings to conduct

development zone business and may hold special meetings at other

times as the business of a zone requires.

(c) Notice of the time, place, and purpose of any meeting of the

board shall be given by posting a notice containing that

information at a place convenient to the public within the

development zone. A copy of the notice shall be furnished to the

clerk or clerks of the county in which the zone is located, who

shall post the notice on a bulletin board in the county

courthouse used for that purpose.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

Sec. 386.069. DIRECTOR'S COMPENSATION; BOND AND OATH OF OFFICE.

Sections 375.067, 375.069, and 375.070 apply to directors of a

development zone created under this chapter as if the zone were a

municipal management district.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 386.101. GENERAL POWERS. (a) A development zone may

acquire and dispose of projects and has the powers, authority,

rights, and duties that are necessary to permit the

accomplishment of purposes for which the zone was created.

(b) A development zone may provide for general promotion of and

tourist advertising regarding the zone and its vicinity and for a

marketing program to attract visitors. The zone may conduct those

activities under contracts for professional services with persons

or organizations the zone selects.

(c) A development zone may enter into a memorandum of

understanding with any state agency, including an institution of

higher education, to further the economic development of the

zone.

(d) To the extent not inconsistent with this chapter, a

development zone has the powers of:

(1) a municipal management district created under Chapter 375;

and

(2) a county commissioners court under Section 381.004.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

Sec. 386.102. DUTY TO EVALUATE AVAILABLE FINANCING OPTIONS. The

board shall evaluate all options available to the development

zone as alternatives to imposing a tax under Section 386.035,

including:

(1) regional grants from federal and state agencies;

(2) local money from a creating body;

(3) money from charities;

(4) sales taxes for economic development in the development

zone;

(5) use or impact fees on affected business entities;

(6) incentives for business entities that may benefit from the

development zone;

(7) money provided by local governmental entities; and

(8) in-kind contributions.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

Sec. 386.103. LIMIT ON DEVELOPMENT ZONE POWERS; OTHER LAWS

SUPERSEDE. (a) For purposes of this section, "district or zone"

means:

(1) a federal enterprise zone;

(2) a state enterprise zone;

(3) a municipal management district; or

(4) any other special district, other than a development zone.

(b) This section applies only to a district or zone that

contains territory included in the development zone's territory.

(c) The authority granted to a development zone under this

chapter is not intended to duplicate the authority granted to a

district or zone.

(d) This chapter does not limit the authority or jurisdiction of

any district or zone.

(e) To the extent the laws of this chapter conflict with the

laws of any other district or zone, the laws of the other

district or zone shall control over this chapter.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

Sec. 386.104. MONITORING. (a) The board shall monitor each

person in a development zone that receives benefits available

under this chapter.

(b) On the board's request, the Texas Workforce Commission or

the comptroller's office shall provide to the board tax records

of a person that receives benefits under this chapter.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

Sec. 386.105. NEIGHBORHOOD REDEVELOPMENT ZONES. (a) The board

may designate an area as a neighborhood redevelopment zone if the

area is:

(1) adjacent to the development zone; and

(2) eligible for inclusion in the development zone under

Sections 386.036(b) and (c).

(b) A development zone may exercise the powers available to it

in an area designated by the board under Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

Sec. 386.106. SUITS. A development zone may, through its

directors, sue and be sued in this state in the name of the

development zone. Service of process in a suit may be had by

serving a director.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

SUBCHAPTER E. GENERAL FISCAL PROVISIONS

Sec. 386.201. EXPENDITURES. A development zone's money may be

disbursed only by check, draft, order, or other instrument signed

by at least three directors. The general manager, treasurer, or

other employee of the development zone, if authorized by

resolution of the board, may sign checks, drafts, orders, or

other instruments on any development zone operation account on

behalf of the board.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

Sec. 386.202. COMPETITIVE BIDDING; CONTRACT AWARD. Subchapter

K, Chapter 375, applies to a development zone created under this

chapter as if the zone were a municipal management district.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

SUBCHAPTER F. DISSOLUTION

Sec. 386.301. DISSOLUTION OF DEVELOPMENT ZONE BY CREATING BODY.

(a) After a hearing, a creating body may dissolve a development

zone if:

(1) the area no longer meets the criteria for designation under

this chapter;

(2) the best interests of the creating body and the owners of

property and interests in property in the zone will be served by

dissolving the zone; and

(3) each creating body agrees by ordinance or order on the:

(A) proposition that the zone should be dissolved;

(B) disposition of zone assets; and

(C) assumption of liabilities by the creating bodies.

(b) The dissolution of a development zone does not affect the

validity of a:

(1) tax incentive or regulatory relief granted or accrued before

the removal; or

(2) bond issued under this chapter.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

Sec. 386.302. DISSOLUTION BY BOARD REQUEST. A board may

petition a creating body to dissolve the development zone under

Section 386.301 if a majority of the board finds at any time:

(1) before the authorization of bonds or the final lending of

its credit that the continuation of the development zone is

impracticable or cannot be successfully and beneficially

accomplished; or

(2) that all bonds of the development zone or other debts of the

zone have been paid and the purposes of the zone have been

accomplished.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.

Sec. 386.303. TAXES. On dissolution of a development zone, any

taxes levied on behalf of the zone are abolished.

Added by Acts 2001, 77th Leg., ch. 1390, Sec. 1, eff. June 16,

2001.



CHAPTER 387. COUNTY ASSISTANCE DISTRICT

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE B. COUNTY PLANNING AND DEVELOPMENT

CHAPTER 387. COUNTY ASSISTANCE DISTRICT

Sec. 387.001. DEFINITION. In this chapter, "district" means a

county assistance district created under this chapter.

Added by Acts 1999, 76th Leg., ch. 1283, Sec. 1, eff. June 18,

1999. Renumbered from Local Government Code Sec. 384.001 by Acts

2003, 78th Leg., ch. 1275, Sec. 2(110), eff. Sept. 1, 2003.

Sec. 387.003. CREATION AND FUNCTIONS OF DISTRICT. (a) The

commissioners court of the county may call an election on the

question of creating a county assistance district under this

chapter to perform the following functions in the district:

(1) the construction, maintenance, or improvement of roads or

highways;

(2) the provision of law enforcement and detention services;

(3) the maintenance or improvement of libraries, museums, parks,

or other recreational facilities;

(4) the provision of services that benefit the public health or

welfare, including the provision of firefighting and fire

prevention services; or

(5) the promotion of economic development and tourism.

(b) The order calling the election must:

(1) define the boundaries of the district to include any portion

of the county in which the combined tax rate of all local sales

and use taxes imposed, including the rate to be imposed by the

district if approved at the election, would not exceed two

percent; and

(2) call for the election to be held within those boundaries.

(b-1) If the proposed district includes any territory of a

municipality, the commissioners court shall send notice by

certified mail to the governing body of the municipality of the

commissioners court's intent to create the district. If the

municipality has created a development corporation under Chapter

504 or 505, the commissioners court shall also send the notice to

the board of directors of the corporation. The commissioners

court must send the notice not later than the 60th day before the

date the commissioners court orders the election. The governing

body of the municipality may exclude the territory of the

municipality from the proposed district by sending notice by

certified mail to the commissioners court of the governing body's

desire to exclude the municipal territory from the district. The

governing body must send the notice not later than the 45th day

after the date the governing body receives notice from the

commissioners court under this subsection. The territory of a

municipality that is excluded under this subsection may

subsequently be included in the district in an election held

under Subsection (f) with the consent of the municipality.

(c) The ballot at the election must be printed to permit voting

for or against the proposition: "Authorizing the creation of the

____ County Assistance District (insert name of district) and the

imposition of a sales and use tax at the rate of ____ of one

percent (insert one-eighth, one-fourth, three-eighths, or

one-half, as appropriate) for the purpose of financing the

operations of the district."

(d) The district is created if a majority of the votes received

at the election favor the creation of the district.

(e) If a majority of the votes received at the election are

against the creation of the district, another election on the

question of creating a county assistance district may not be held

in the county before the first anniversary of the most recent

election concerning the creation of a district.

(f) The commissioners court may call an election to be held in

an area of the county that is not located in a district created

under this section to determine whether the area should be

included in the district and whether the district's sales and use

tax should be imposed in the area. An election may not be held

in an area in which the combined tax rate of all local sales and

use taxes imposed, including the rate to be imposed by the

district if approved at the election, would exceed two percent.

(g) The area in which an election is held under Subsection (f)

is included in the district and the sales and use tax is imposed

if a majority of the votes received at the election favor

inclusion in the district and imposition of the sales and use

tax.

(h) If more than one election to authorize a local sales and use

tax is held on the same day in the area of a proposed district or

an area proposed to be added to a district and if the resulting

approval by the voters would cause the imposition of a local

sales and use tax in any area to exceed two percent, only a tax

authorized at an election under this section may be imposed.

Added by Acts 1999, 76th Leg., ch. 1283, Sec. 1, eff. June 18,

1999. Renumbered from Local Government Code Sec. 384.003 by Acts

2003, 78th Leg., ch. 1275, Sec. 2(110), eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1252, Sec. 2, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

685, Sec. 2, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.010, eff. September 1, 2009.

Sec. 387.004. POLITICAL SUBDIVISION. A district is a political

subdivision of this state.

Added by Acts 1999, 76th Leg., ch. 1283, Sec. 1, eff. June 18,

1999. Renumbered from Local Government Code Sec. 384.004 by Acts

2003, 78th Leg., ch. 1275, Sec. 2(110), eff. Sept. 1, 2003.

Sec. 387.005. GOVERNING BODY. (a) The commissioners court of

the county in which the district is created is the governing body

of the district.

(b) A member of the commissioners court is not entitled to

compensation for service on the governing body of the district

but is entitled to reimbursement for actual and necessary

expenses.

Added by Acts 1999, 76th Leg., ch. 1283, Sec. 1, eff. June 18,

1999. Renumbered from Local Government Code Sec. 384.005 by Acts

2003, 78th Leg., ch. 1275, Sec. 2(110), eff. Sept. 1, 2003.

Sec. 387.006. GENERAL POWERS OF DISTRICT. (a) A district may:

(1) perform any act necessary to the full exercise of the

district's functions;

(2) accept a grant or loan from:

(A) the United States;

(B) an agency or political subdivision of this state; or

(C) a public or private person;

(3) acquire, sell, lease, convey, or otherwise dispose of

property or an interest in property under terms determined by the

district;

(4) employ necessary personnel; and

(5) adopt rules to govern the operation of the district and its

employees and property.

(b) A district may contract with a public or private person to

perform any act the district is authorized to perform under this

chapter.

(c) A district may not levy an ad valorem tax.

Added by Acts 1999, 76th Leg., ch. 1283, Sec. 1, eff. June 18,

1999. Renumbered from Local Government Code Sec. 384.006 by Acts

2003, 78th Leg., ch. 1275, Sec. 2(110), eff. Sept. 1, 2003.

Sec. 387.007. SALES AND USE TAX. (a) A district by order may

impose a sales and use tax under this chapter to finance the

operations of the district only if the tax is approved at an

election held under Section 387.003.

(b) A district may not adopt a sales and use tax under this

chapter if the adoption of the tax would result in a combined tax

rate of all local sales and use taxes of more than two percent in

any location in the district.

Added by Acts 1999, 76th Leg., ch. 1283, Sec. 1, eff. June 18,

1999. Renumbered from Local Government Code Sec. 384.007 and

amended by Acts 2003, 78th Leg., ch. 1275, Sec. 2(110), 3(36),

eff. Sept. 1, 2003.

Sec. 387.008. TAX CODE APPLICABLE. (a) Chapter 323, Tax Code,

governs the imposition, computation, administration, collection,

and remittance of a tax authorized under this chapter except as

inconsistent with this chapter.

(b) Section 323.101(b), Tax Code, does not apply to a tax

authorized by this chapter.

Added by Acts 1999, 76th Leg., ch. 1283, Sec. 1, eff. June 18,

1999. Renumbered from Local Government Code Sec. 384.008 by Acts

2003, 78th Leg., ch. 1275, Sec. 2(110), eff. Sept. 1, 2003.

Sec. 387.009. TAX RATE. The rate of a tax adopted under this

chapter must be one-eighth, one-fourth, three-eighths, or

one-half of one percent.

Added by Acts 1999, 76th Leg., ch. 1283, Sec. 1, eff. June 18,

1999. Renumbered from Local Government Code Sec. 384.009 by Acts

2003, 78th Leg., ch. 1275, Sec. 2(110), eff. Sept. 1, 2003.

Sec. 387.010. REPEAL OR RATE CHANGE. (a) A district that has

adopted a sales and use tax under this chapter may, by order and

subject to Section 387.007(b), change the rate of the tax or

repeal the tax if the change or repeal is approved by a majority

of the votes received in the district at an election held for

that purpose.

(b) The tax may be changed under Subsection (a) in one or more

increments of one-eighth of one percent to a maximum of one-half

of one percent.

(c) The ballot for an election to change the tax shall be

printed to permit voting for or against the proposition: "The

change of a sales and use tax for the ____ County Assistance

District (insert name of district) from the rate of ____ of one

percent (insert one-fourth, three-eighths, or one-half, as

appropriate) to the rate of ____ of one percent (insert

one-fourth, three-eighths, or one-half, as appropriate)."

(d) The ballot for the election to repeal the tax shall be

printed to permit voting for or against the proposition: "The

repeal of the sales and use tax for financing the __________

County Assistance District (insert name of district)."

Added by Acts 1999, 76th Leg., ch. 1283, Sec. 1, eff. June 18,

1999. Renumbered from Local Government Code Sec. 384.010 and

amended by Acts 2003, 78th Leg., ch. 1275, Sec. 2(110), 3(37),

eff. Sept. 1, 2003.

Sec. 387.011. IMPOSITION OF TAX. (a) If the district adopts

the tax, a tax is imposed on the receipts from the sale at retail

of taxable items in the district at the rate approved at the

election.

(b) There is also imposed an excise tax on the use, storage, or

other consumption in the district of tangible personal property

purchased, leased, or rented from a retailer during the period

that the tax is effective in the district. The rate of the excise

tax is the same as the rate of the sales tax portion of the tax

and is applied to the sale price of the tangible personal

property.

Added by Acts 1999, 76th Leg., ch. 1283, Sec. 1, eff. June 18,

1999. Renumbered from Local Government Code Sec. 384.011 by Acts

2003, 78th Leg., ch. 1275, Sec. 2(110), eff. Sept. 1, 2003.

Sec. 387.012. EFFECTIVE DATE OF TAX. The adoption of the tax,

the change of the tax rate, or the repeal of the tax takes effect

on the first day of the first calendar quarter occurring after

the expiration of the first complete quarter occurring after the

date the comptroller receives a notice of the results of the

election adopting, changing, or repealing the tax.

Added by Acts 1999, 76th Leg., ch. 1283, Sec. 1, eff. June 18,

1999. Renumbered from Local Government Code Sec. 384.012 by Acts

2003, 78th Leg., ch. 1275, Sec. 2(110), eff. Sept. 1, 2003.



CHAPTER 391. REGIONAL PLANNING COMMISSIONS

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE C. PLANNING AND DEVELOPMENT PROVISIONS APPLYING TO MORE

THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 391. REGIONAL PLANNING COMMISSIONS

Sec. 391.001. PURPOSE. (a) The purpose of this chapter is to

encourage and permit local governmental units to:

(1) join and cooperate to improve the health, safety, and

general welfare of their residents; and

(2) plan for the future development of communities, areas, and

regions so that:

(A) the planning of transportation systems is improved;

(B) adequate street, utility, health, educational, recreational,

and other essential facilities are provided as the communities,

areas, and regions grow;

(C) the needs of agriculture, business, and industry are

recognized;

(D) healthful surroundings for family life in residential areas

are provided;

(E) historical and cultural values are preserved; and

(F) the efficient and economical use of public funds is

commensurate with the growth of the communities, areas, and

regions.

(b) The general purpose of a commission is to make studies and

plans to guide the unified, far-reaching development of a region,

eliminate duplication, and promote economy and efficiency in the

coordinated development of a region.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 391.002. DEFINITIONS. In this chapter:

(1) "Governmental unit" means a county, municipality, authority,

district, or other political subdivision of the state.

(2) "Commission" means a regional planning commission, council

of governments, or similar regional planning agency created under

this chapter.

(3) "Region" means a geographic area consisting of a county or

two or more adjoining counties that have, in any combination:

(A) common problems of transportation, water supply, drainage,

or land use;

(B) similar, common, or interrelated forms of urban development

or concentration; or

(C) special problems of agriculture, forestry, conservation, or

other matters.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 391.003. CREATION. (a) Any combination of counties or

municipalities or of counties and municipalities may agree, by

ordinance, resolution, rule, order, or other means, to establish

a commission.

(b) The agreement must designate a region for the commission

that:

(1) consists of territory under the jurisdiction of the counties

or municipalities, including extraterritorial jurisdiction; and

(2) is consistent with the geographic boundaries for state

planning regions or subregions that are delineated by the

governor and that are subject to review and change at the end of

each state biennium.

(c) A commission is a political subdivision of the state.

(d) This chapter permits participating governmental units the

greatest possible flexibility to organize a commission most

suitable to their view of the region's problems.

(e) The counties and municipalities making the agreement may

join in the exercise of, or in acting cooperatively in regard to,

planning, powers, and duties as provided by law for any or all of

the counties and municipalities.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 391.004. PLANS AND RECOMMENDATIONS. (a) A commission may

plan for the development of a region and make recommendations

concerning major thoroughfares, streets, traffic and

transportation studies, bridges, airports, parks, recreation

sites, school sites, public utilities, land use, water supply,

sanitation facilities, drainage, public buildings, population

density, open spaces, and other items relating to the

commission's general purposes.

(b) A plan or recommendation of a commission may be adopted in

whole or in part by the governing body of a participating

governmental unit.

(c) A commission may assist a participating governmental unit

in:

(1) carrying out a plan or recommendation developed by the

commission; and

(2) preparing and carrying out local planning consistent with

the general purpose of this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 391.005. POWERS. (a) A commission may contract with a

participating governmental unit to perform a service if:

(1) the participating governmental unit could contract with a

private organization without governmental powers to perform the

service; and

(2) the contract to perform the service does not impose a cost

or obligation on a participating governmental unit not a party to

the contract.

(b) A commission may:

(1) purchase, lease, or otherwise acquire property;

(2) hold or sell or otherwise dispose of property;

(3) employ staff and consult with and retain experts; or

(4)(A) provide retirement benefits for its employees through a

jointly contributory retirement plan with an agency, firm, or

corporation authorized to do business in the state; or

(B) participate in the Texas Municipal Retirement System, the

Employees Retirement System of Texas, or the Texas County and

District Retirement System when those systems by legislation or

administrative arrangement permit participation.

(c) Participating governmental units may by joint agreement

provide for the manner of cooperation between participating

governmental units and provide for the methods of operation of

the commission, including:

(1) employment of staff and consultants;

(2) apportionment of costs and expenses;

(3) purchase of property and materials; and

(4) addition of a governmental unit.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 391.006. GOVERNING BODY OF COMMISSION. (a) Participating

governmental units may by joint agreement determine the number

and qualifications of members of the governing body of a

commission.

(b) At least two-thirds of the members of a governing body of a

commission must be elected officials of participating counties or

municipalities.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 391.007. DETAIL OR LOAN OF AN EMPLOYEE. (a) A state

agency or a governmental unit may detail or loan an employee to a

commission.

(b) During the period of the detail or loan, the employee

continues to receive salary, leave, retirement, and other

personnel benefits from the lending agency or governmental unit

but works under the direction and supervision of the commission.

(c) The detail or loan of an employee may be on a reimbursable

or nonreimbursable basis as agreed by the lending agency or

governmental unit and the commission. The detail or loan expires

at the mutual consent of the lending agency or governmental unit

and the commission.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 391.008. REVIEW AND COMMENT PROCEDURES. (a) In a state

planning region or subregion in which a commission has been

organized, the governing body of a governmental unit within the

region or subregion, whether or not a member of the commission,

shall submit to the commission for review and comment an

application for a loan or grant-in-aid from a state agency, and

from a federal agency if the project is one for which the federal

government requires review and comment by an areawide planning

agency, before the application is filed with the state or federal

government.

(b) For federally aided projects for which an areawide review is

required by federal law or regulation, the commission shall

review the application from the standpoint of consistency with

regional plans and other considerations as specified in federal

or state regulations and shall enter its comments on the

application and return it to the originating governmental unit.

(c) For other federally aided projects and for state-aided

projects, the commission shall advise the governmental unit on

whether the proposed project for which funds are requested has

regionwide significance.

(d) If the proposed project has regionwide significance, the

commission shall determine whether it is in conflict with a

regional plan or policy. It may consider whether the proposed

project is properly coordinated with other existing or proposed

projects within the region. The commission shall record on the

application its view and comments, transmit the application to

the originating governmental unit, and send a copy to the

concerned federal or state agency.

(e) If the proposed project does not have regionwide

significance, the commission shall certify that it is not in

conflict with a regional plan or policy.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 391.009. ROLE OF STATE AUDITOR, GOVERNOR, AND STATE

AGENCIES. (a) To protect the public interest and promote the

efficient use of public funds, the governor, with the technical

assistance of the state auditor, may draft and adopt:

(1) rules relating to the operation and oversight of a

commission;

(2) rules relating to the receipt or expenditure of funds by a

commission, including:

(A) restrictions on the expenditure of any portion of commission

funds for certain classes of expenses; and

(B) restrictions on the maximum amount of or percentage of

commission funds that may be expended on a class of expenses,

including indirect costs or travel expenses;

(3) annual reporting requirements for a commission;

(4) annual audit requirements on funds received or expended by a

commission from any source;

(5) rules relating to the establishment and use of standards by

which the productivity and performance of each commission can be

evaluated; and

(6) guidelines that commissions and governmental units shall

follow in carrying out the provisions of this chapter relating to

review and comment procedures.

(a-1) The governor may draft and adopt rules under Subsection

(a) using negotiated rulemaking procedures under Chapter 2008,

Government Code.

(a-2) Based on a risk assessment performed by the state auditor

and subject to the legislative audit committee's approval for

inclusion in the audit plan under Section 321.013, Government

Code, the state auditor's office shall assist the governor as

provided by Subsection (a).

(b) The governor and state agencies shall provide technical

information and assistance to the members and staff of a

commission to increase, to the greatest extent feasible, the

capability of the commission to discharge its duties and

responsibilities prescribed by this chapter and to ensure

compliance with the rules, requirements, and guidelines adopted

under Subsection (a).

(c) In carrying out their planning and program development

responsibilities, state agencies shall, to the greatest extent

feasible, coordinate planning with commissions to ensure

effective and orderly implementation of state programs at the

regional level.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 281, Sec. 16, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 694, Sec. 1, eff. June 13, 2001;

Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 9.01, 9.02, eff. Jan.

11, 2004.

Sec. 391.0091. STATE AGENCY CONSULTATION WITH REGIONAL PLANNING

COMMISSIONS. (a) In this section, "service" includes a program.

(b) If a state agency determines that a service provided by that

agency should be decentralized to a multicounty region, the

agency shall use a state planning region or combination of

regions for the decentralization.

(c) A state agency that decentralizes a service provided to more

than one public entity or nonprofit organization in a region

shall consult with the commission for that region in planning the

decentralization. The commission shall consult with each affected

public entity or nonprofit organization.

(d) A state agency, in planning for decentralization of a

service in a region, shall consider using a commission for that

service to:

(1) achieve efficiencies through shared costs for:

(A) executive management;

(B) administration;

(C) financial accounting and reporting;

(D) facilities and equipment;

(E) data services; and

(F) audit costs;

(2) improve the planning, coordination, and delivery of services

by coordinating the location of services;

(3) increase accountability and local control by placing a

service under the oversight of the commission; and

(4) improve financial oversight through the auditing and

reporting required under this chapter.

(e) This section does not apply to a service:

(1) that continues to be operated by a state agency through a

regional administrative office of that agency; or

(2) for which the state agency determines that a law, rule, or

program policy makes use of the geographic area of a single

county or adjacent counties more appropriate.

Added by Acts 2003, 78th Leg., ch. 718, Sec. 1, eff. Sept. 1,

2003.

Sec. 391.0095. AUDIT AND REPORTING REQUIREMENTS. (a) The audit

and reporting requirements under Section 391.009(a) shall include

a requirement that a commission annually report to the state

auditor:

(1) the amount and source of funds received by the commission;

(2) the amount and source of funds expended by the commission;

(3) an explanation of any method used by the commission to

compute an expense of the commission, including computation of

any indirect cost of the commission;

(4) a report of the commission's productivity and performance

during the annual reporting period;

(5) a projection of the commission's productivity and

performance during the next annual reporting period;

(6) the results of an audit of the commission's affairs prepared

by an independent certified public accountant; and

(7) a report of any assets disposed of by the commission.

(b) The annual audit of a commission may be commissioned by the

commission or at the direction of the governor's office, as

determined by the governor's office, and shall be paid for from

the commission's funds.

(c) A commission shall submit any other report or an audit to

the state auditor and the governor.

(d) If a commission fails to submit a report or audit required

under this section or is determined by the state auditor to have

failed to comply with a rule, requirement, or guideline adopted

under Section 391.009, the state auditor shall report the failure

to the governor's office. The governor may, until the failure is

corrected:

(1) appoint a receiver to operate or oversee the commission; or

(2) withhold any appropriated funds of the commission.

(e) A commission shall send to the governor, the state auditor,

the comptroller, and the Legislative Budget Board a copy of each

report and audit required under this section or under Section

391.009. The state auditor may review each audit and report,

subject to a risk assessment performed by the state auditor and

to the legislative audit committee's approval of including the

review in the audit plan under Section 321.013, Government Code.

If the state auditor reviews the audit or report, the state

auditor must be given access to working papers and other

supporting documentation that the state auditor determines is

necessary to perform the review. If the state auditor finds

significant issues involving the administration or operation of a

commission or its programs, the state auditor shall report its

findings and related recommendations to the legislative audit

committee, the governor, and the commission. The governor and the

legislative audit committee may direct the commission to prepare

a corrective action plan or other response to the state auditor's

findings or recommendations. The legislative audit committee may

direct the state auditor to perform any additional audit or

investigative work that the committee determines is necessary.

Added by Acts 1999, 76th Leg., ch. 281, Sec. 17, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 742, Sec. 1, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 785, Sec. 66, eff. Sept.

1, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 9.03, eff.

Jan. 11, 2004.

Sec. 391.00951. REPORT TO SECRETARY OF STATE. (a) In this

section, "colonia" means a geographic area that:

(1) is an economically distressed area as defined by Section

17.921, Water Code;

(2) is located in a county any part of which is within 62 miles

of an international border; and

(3) consists of 11 or more dwellings that are located in close

proximity to each other in an area that may be described as a

community or neighborhood.

(b) To assist the secretary of state in preparing the report

required under Section 405.021, Government Code, the commission

on a quarterly basis shall provide a report to the secretary of

state detailing any projects funded by the commission that

provide assistance to colonias.

(c) The report must include:

(1) a description of any relevant projects;

(2) the location of each project;

(3) the number of colonia residents served by each project;

(4) the exact amount spent or the anticipated amount to be spent

on each colonia served by each project;

(5) a statement of whether each project is completed and, if

not, the expected completion date of the project; and

(6) any other information, as determined appropriate by the

secretary of state.

(d) The commission shall require an applicant for funds

administered by the commission to submit to the commission a

colonia classification number, if one exists, for each colonia

that may be served by the project proposed in the application.

If a colonia does not have a classification number, the

commission may contact the secretary of state or the secretary of

state's representative to obtain the classification number. On

request of the commission, the secretary of state or the

secretary of state's representative shall assign a classification

number to the colonia.

Added by Acts 2007, 80th Leg., R.S., Ch.

341, Sec. 19, eff. June 15, 2007.

Sec. 391.010. CONFLICT OF INTEREST IN PROVISION OF LEGAL

SERVICES. (a) A member of the governing body of a commission or

a person who provides legal services to a commission may not:

(1) provide legal representation before or to the commission on

behalf of a governmental unit located, in whole or in part,

within the boundaries of the commission; or

(2) be a shareholder, partner, or employee of a law firm that

provides those legal services to the governmental unit.

(b) A person who violates Subsection (a) may not receive

compensation or reimbursement for expenses from the commission or

governmental unit.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 391.011. FUNDS. (a) A commission does not have power to

tax.

(b) A participating governmental unit may appropriate funds to a

commission for the costs and expenses required in the performance

of its purposes.

(c) A commission may apply for, contract for, receive, and

expend for its purposes a grant or funds from a participating

governmental unit, the state, the federal government, or other

source.

(d) A commission may not expend funds for an automobile

allowance for a member of the governing body of the commission if

the member holds another state, county, or municipal office.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 713, Sec. 3, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 280, Sec. 18, eff. Sept. 1, 1999;

Acts 1999, 76th Leg., ch. 1498, Sec. 6, eff. Sept. 1, 1999.

Sec. 391.0115. RESTRICTIONS ON COMMISSION TRAVEL COSTS. (a) In

reimbursing commission personnel for travel expenses, a

commission may not expend funds for travel in excess of the

amount of money that may be expended for state personnel under

the General Appropriations Act or travel regulations adopted by

the comptroller, including any restrictions on mileage

reimbursement, per diem, and lodging reimbursement rates.

(b) A member of the governing body of a commission may not be

reimbursed from state-appropriated funds, including federal

funds, for official travel in an amount in excess of the rates

set for travel by state board and commission members. If a hotel

is unable or unwilling to provide a commission or its officers or

employees a rate equivalent to the rate provided to state

employees or if a negotiated conference rate for an officially

sanctioned conference or meeting exceeds the applicable state

reimbursement rate for lodging, a commission may reimburse for

lodging expenses at the rates of the expenses incurred.

(c) A commission may not expend any funds for the purchase of

alcoholic beverages or entertainment.

(d) A commission may purchase goods or a service only if the

commission complies with the same provisions for purchasing goods

or a service that are equivalent to the provisions, including

Chapter 252, applying to a local government.

(e) A commission may not spend an amount more than 15 percent of

the commission's total expenditures on the commission's indirect

costs. For the purposes of this subsection, the commission's

capital expenditures and any subcontracts, pass-throughs, or

subgrants may not be considered in determining the commission's

total direct costs. In this subsection, "pass-through funds"

means funds, including subgrants or subcontracts, that are

received by a commission from the federal or state government or

other grantor for which the commission serves merely as a cash

conduit and has no administrative or financial involvement in the

program, such as contractor selection, contract provisions,

contract methodology payment, or contractor oversight and

monitoring.

(f) In this section, "indirect costs" means costs that are not

directly attributable to a single action of a commission. The

governor shall use the federal Office of Management and Budget

circulars A-87 and A-122 or use any rules relating to the

determination of indirect costs adopted under Chapter 783,

Government Code, in administering this section.

Added by Acts 1999, 76th Leg., ch. 280, Sec. 19, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1498, Sec. 7, eff. Sept. 1, 1999.

Sec. 391.0116. RESTRICTIONS ON EMPLOYMENT. (a) An employee of

a commission when using state-appropriated funds, including

federal funds, is subject to the same rules regarding lobbying

and other advocacy activities as an employee of any state agency.

(b) The nepotism provisions of Chapter 573, Government Code,

apply to a commission.

Added by Acts 1999, 76th Leg., ch. 1498, Sec. 7, eff. Sept. 1,

1999.

Sec. 391.0117. SALARY SCHEDULES. (a) For each fiscal year, a

commission shall adopt a salary schedule containing a

classification salary schedule for classified positions and

identifying and specifying the salaries for positions exempt from

the classification salary schedule.

(b) The salary schedule adopted by the commission may not

exceed, for classified positions, the state salary schedule for

classified positions as prescribed by the General Appropriations

Act adopted by the most recent legislature. A commission may

adopt a salary schedule that is less than the state salary

schedule.

(c) A salary for a position classified under the salary schedule

may not exceed the state salary that has been approved by the

state auditor's office and paid by the state for comparable work.

(d) A position may only be exempted from the classification

salary schedule adopted by the commission if the exemption and

the amount of salary paid for the exempt position is within the

range determined appropriate for state exempt positions by the

state auditor.

(e) A commission shall submit to the state auditor the

commission's salary schedule, including the salaries of all

exempt positions, not later than the 45th day before the date of

the beginning of the commission's fiscal year. If the state

auditor, subject to the legislative audit committee's approval

for inclusion in the audit plan under Section 321.013, Government

Code, has recommendations to improve a commission's salary

schedule or a portion of the schedule, the state auditor shall

report the recommendations to the governor's office. The

governor's office may not allow the portion of the schedule for

which the state auditor has recommendations to go into effect

until revisions or explanations are given that are satisfactory

to the governor based on recommendations from the state auditor.

(f) This section does not apply to a commission if the most

populous county that is a member of the commission has an actual

average weekly wage that exceeds the state actual average weekly

wage by 20 percent or more for the previous year as determined by

the Texas Workforce Commission in its County Employment and Wage

Information Report.

Added by Acts 1999, 76th Leg., ch. 279, Sec. 26, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec.

9.04, eff. Jan. 11, 2004.

Sec. 391.012. STATE FINANCIAL ASSISTANCE. (a) To qualify for

state financial assistance, a commission must:

(1) have funds available annually from sources other than

federal or state governments equal to or greater than half of the

state financial assistance for which the commission applies;

(2) comply with the regulations of the agency responsible for

administering this chapter;

(3) offer membership in the commission to all counties and

municipalities included in the state planning region;

(4) include any combination of counties or municipalities having

a combined population equal to or greater than 60 percent of the

population of the state planning region;

(5) include at least one full county;

(6) encompass an area that is economically and geographically

interrelated and forms a logical planning region; and

(7) be engaged in a regional planning process.

(b) Within funds available and in accordance with rules issued

by the office of the governor, a commission may use state

financial assistance to:

(1) promote intergovernmental cooperation by coordinating

regional plans and programs with member governments, nonmember

governments, state agencies which impact the region, and, where

state agencies have regional office structures, state agency

regional offices;

(2) function as a regional review agency under the Texas Review

and Comment System pursuant to state and federal statutes and

regulations;

(3) leverage commission dues, local funds, and state funds to

obtain maximum federal funding assistance and private funding for

the state and the region;

(4) provide assistance to local governments;

(5) assist state agencies and organizations in developing local

and regional input for state plans, in planning for the

successful implementation of state programs at the regional level

as required in Section 391.009(c), in preparing for and

conducting state-sponsored hearings and public meetings, and in

disseminating state-generated information and educational

materials; and

(6) provide assistance to state agencies and organizations in

developing, implementing, and assessing state programs and

services within the region as needed.

(c) A commission that qualifies for state financial assistance

is eligible annually for an amount determined as follows:

(1) $1,000 for each dues-paying member county;

(2) an additional 10 cents per capita for the population of

dues-paying member counties and municipalities; and

(3) the amount necessary to assure that the total amount

available to the commission is no less than $50,000.

(d) If state appropriations are more than the amount necessary

to fund the level of financial assistance generated by this

formula, the governor shall increase the funding for which each

commission is eligible in proportion to the amount it would have

been eligible to receive in Subsection (c).

(e) If state appropriations are less than the amount necessary

to fund the level of financial assistance generated by the

formula in Subsection (c) above:

(1) No commission shall receive less than annual financial

assistance of $50,000, as long as financial assistance available

to all commissions remains at or above the level of assistance

allocated in fiscal year 2003.

(2) If available annual financial assistance is less than the

amount allocated in fiscal year 2003, assistance to all

commissions shall be reduced proportionally from the assistance

they would have received at the fiscal year 2003 funding level.

(f) For the purposes of this section, the population of a county

is the population outside all dues-paying member municipalities.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2003, 78th Leg., ch. 1137, Sec. 1, eff. June 20,

2003.

Sec. 391.013. INTERSTATE COMMISSIONS. (a) With the advance

approval of the governor, a commission that borders another state

may:

(1) join with a similar commission or planning agency in a

contiguous area of the bordering state to form an interstate

commission; or

(2) permit a similar commission or planning agency in a

contiguous area of the bordering state to participate in planning

functions.

(b) Funds provided a commission may be commingled with funds

provided by the government of the bordering state.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 391.014. INTERNATIONAL AREAS. With the advance approval of

the governor, a commission that borders the Republic of Mexico

may spend funds in cooperation with an agency, constituent state,

or local government of the Republic of Mexico for planning

studies encompassing areas lying both in this state and in

contiguous territory of the Republic of Mexico.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 391.015. WITHDRAWAL FROM COMMISSION. A participating

governmental unit may withdraw from a commission by majority vote

of its governing body unless it has been otherwise agreed.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 392. HOUSING AUTHORITIES ESTABLISHED BY MUNICIPALITIES AND COUNTIES

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE C. PLANNING AND DEVELOPMENT PROVISIONS APPLYING TO MORE

THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 392. HOUSING AUTHORITIES ESTABLISHED BY MUNICIPALITIES

AND COUNTIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 392.001. SHORT TITLE. This chapter may be cited as the

Housing Authorities Law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.002. DEFINITIONS. In this chapter:

(1) "Authority" or "housing authority" means a public

corporation created under this chapter.

(2) "Bond" means a bond, note, interim certificate, debenture,

or other obligation issued by an authority under this chapter.

(3) "Clerk of the municipality" means the clerk of a

municipality or the officer given the duties customarily imposed

on the clerk.

(4) "Farmers of low income" means persons or families who, at

the time of their admission to occupancy in housing of a housing

authority:

(A) live in unsafe or unsanitary housing;

(B) earn their principal income from operating or working on a

farm; and

(C) had an aggregate average annual net income for the preceding

three years that is less than the amount determined by the

housing authority to be necessary, in its area of operation, to

obtain, without financial assistance, decent, safe, and sanitary

housing without overcrowding.

(5) "Federal government" includes the United States, the

Department of Housing and Urban Development, and any other agency

or instrumentality, corporate or otherwise, of the United States.

(6) "Housing project" means a work or other undertaking to:

(A) demolish, clear, or remove buildings from a slum area,

including a work or other undertaking to adapt an area for use as

a park, for another recreational or community purpose, or for any

other public purpose;

(B) provide decent, safe, and sanitary urban or rural housing

for persons of low income, including buildings, land, equipment,

facilities, and other real or personal property for necessary,

convenient, or desirable appurtenances, streets, sewers, water

service, and parks, or for other purposes, including site

preparation, gardening, administrative, community, health,

recreational, educational, or welfare purposes;

(C) accomplish a combination of the purposes described by

Paragraphs (A) and (B); or

(D) plan buildings and other improvements, acquire property,

demolish structures, construct, reconstruct, alter, and repair

improvements, and perform other related work.

(7) "Mayor" means the mayor of a municipality or the officer

given the duties customarily imposed on the mayor or executive

head of a municipality.

(8) "Obligee of the authority" or "obligee" includes:

(A) a bondholder;

(B) a trustee of a bondholder;

(C) a lessor demising to the authority any property used in

connection with a housing project;

(D) an assignee of the interest, or part of the interest, of a

lessor demising to the authority any property used in connection

with a housing project; and

(E) the federal government if it is a party to a contract with

the authority.

(9) "Persons of low income" means families or persons who lack

the amount of income that an authority considers necessary to

live, without financial assistance, in decent, safe, and sanitary

housing without overcrowding.

(10) "Real property" means land, including improvements,

fixtures, and other property appurtenant to or used in connection

with the land and means any other estate, interest, or legal or

equitable right in the land, improvement, fixture, or appurtenant

property, including a term for years, a lien of any kind, and any

indebtedness secured by a lien.

(11) "Slum" means an area that is predominated by housing that

is detrimental to safety, health, and morals because of one or

more of the following factors:

(A) dilapidation;

(B) overcrowding;

(C) faulty arrangement or design; or

(D) lack of ventilation, light, or sanitary facilities.

(12) "Credit agreement" means a loan agreement, revolving credit

agreement, agreement establishing a line of credit, letter of

credit, reimbursement agreement, insurance contract, commitment

to purchase bonds, purchase or sale agreement, or commitment or

other contract or agreement authorized and approved by the

governing body of an issuer in connection with the authorization,

issuance, security, exchange, payment, purchase, or redemption of

bonds or interest on bonds or both.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 677, Sec. 1, eff. Aug. 28,

1989.

Sec. 392.003. LEGISLATIVE FINDINGS. The legislature finds that:

(1) there is a shortage of safe or sanitary housing at rents

that persons of low income can afford that forces persons of low

income to live in unsanitary or unsafe housing and in overcrowded

and congested housing;

(2) these housing conditions are responsible for an increase in

and spread of disease and crime, are a menace to the health,

safety, morals, and welfare of the residents of the state, impair

economic values, and necessitate excessive and disproportionate

expenditures of public funds for crime prevention and punishment,

public health and safety, fire and accident protection, and other

public services and facilities;

(3) the unsafe and unsanitary housing cannot be cleared and the

shortage of safe and sanitary housing for persons of low income

cannot be relieved by private enterprise;

(4) the construction of housing projects for persons of low

income would not be competitive with private enterprise;

(5) the clearance, replanning, and reconstruction of the areas

in which unsanitary or unsafe housing exists and the providing of

safe and sanitary housing for persons of low income are public

uses and purposes and governmental functions of state concern for

which public money may be spent and private property acquired;

(6) it is in the public interest that work on low income housing

projects commence as soon as possible to relieve the unemployment

emergency; and

(7) this chapter is necessary in the public interest.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.004. OPERATION NOT FOR PROFIT. It is the policy of the

state that a housing authority manage and operate its housing

projects in an efficient manner to enable it to set rentals at

the lowest possible rates consistent with providing decent, safe,

and sanitary housing and that a housing authority may not

construct or operate a project for profit or as a source of

revenue to a municipality or county. For this purpose, an

authority shall set rentals at a rate not higher than the rate

necessary, together with other available money, revenue, income,

and receipts, to produce revenue that is sufficient to:

(1) pay the principal and interest as it becomes due on bonds of

the authority;

(2) meet the cost of and provide for maintaining and operating

the projects, including insurance;

(3) pay the administrative expenses of the authority;

(4) create, to the extent determined necessary and advisable by

the authority, a reserve for the bonds and to maintain the

reserve; and

(5) create, to the extent determined necessary and advisable by

the authority, a capital and improvements fund to be used by the

authority to accomplish the public purposes of this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 677, Sec. 8, eff. Aug. 28,

1989.

Sec. 392.005. TAX EXEMPTION. (a) The property of an authority

is public property used for essential public and governmental

purposes. The authority and the authority's property are exempt

from all taxes and special assessments of a municipality, a

county, another political subdivision, or the state.

(b) If a municipality, county, or political subdivision

furnishes improvements, services, or facilities for a housing

project, an authority may, in lieu of paying taxes or special

assessments, agree to reimburse in payments to the municipality,

county, or political subdivision an amount not greater than the

estimated cost to the municipality, county, or political

subdivision for the improvements, services, or facilities.

(c) An exemption under this section for a multifamily

residential development which is owned by (i) a public facility

corporation created by a housing authority under Chapter 303,

(ii) a housing development corporation, or (iii) a similar entity

created by a housing authority and which does not have at least

20 percent of its units reserved for public housing units,

applies only if:

(1) the authority holds a public hearing, at a regular meeting

of the authority's governing body, to approve the development;

and

(2) at least 50 percent of the units in the multifamily

residential development are reserved for occupancy by individuals

and families earning less than 80 percent of the area median

family income.

(d) For the purposes of Subsection (c), a "public housing unit"

is a dwelling unit for which the owner receives a public housing

operating subsidy. It does not include a unit for which payments

are made to the landlord under the federal Section 8 Housing

Choice Voucher Program.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1493, Sec. 2, eff. Aug. 31,

2002.

Sec. 392.006. UNIT OF GOVERNMENT; GOVERNMENTAL FUNCTIONS. For

all purposes, including the application of the Texas Tort Claims

Act (Chapter 101, Civil Practice and Remedies Code), a housing

authority is a unit of government and the functions of a housing

authority are essential governmental functions and not

proprietary functions. Provided, however, a housing authority

shall be subject to all landlord obligations and tenant remedies,

other than a suit for personal injuries, as set forth in any

lease or rental agreement and in Chapters 24, 54, 91, 92, and 301

of the Property Code.

Added by Acts 1989, 71st Leg., ch. 677, Sec. 2, eff. Aug. 28,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1065, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. CREATION AND AREA OF OPERATION OF A HOUSING

AUTHORITY

Sec. 392.011. CREATION OF A MUNICIPAL HOUSING AUTHORITY. (a) A

housing authority is created in each municipality in the state.

(b) A municipal housing authority is a public body corporate and

politic.

(c) A municipal housing authority may not transact business or

exercise its powers until the governing body of the municipality

declares by resolution that there is a need for the authority.

(d) The governing body of a municipality may determine on its

own motion if there is a need for an authority.

(e) The governing body of a municipality shall determine if

there is a need for an authority on the filing of a petition

signed by at least 100 qualified voters of the municipality.

(f) The governing body of a municipality shall adopt a

resolution declaring that there is a need for a housing authority

if it finds that there is:

(1) unsanitary or unsafe inhabited housing in the municipality;

or

(2) a shortage of safe or sanitary housing in the municipality

available to persons of low income at rentals that they can

afford.

(g) In determining whether housing is unsafe or unsanitary, the

governing body may consider the degree of overcrowding, the

percentage of land coverage, the availability to inhabitants of

light, air, space, and access, the size and arrangement of rooms,

the sanitary facilities, and the extent to which conditions in

the housing subject life or property to the danger of fire or

other hazard.

(h) In a proceeding involving the validity or enforcement of, or

relating to, a contract of the authority, proof of the adoption

of a resolution by the governing body that declares that there is

a need for the authority and makes the finding that either or

both of the requirements of Subsection (f) exist is conclusive

evidence of the establishment of the authority and of its

authority to transact business and exercise its powers under this

chapter. A copy of the resolution that is certified by the clerk

of the municipality is admissible in evidence in the proceeding.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.012. CREATION OF A COUNTY HOUSING AUTHORITY. (a) A

housing authority is created in each county in the state.

(b) A county housing authority is a public body corporate and

politic.

(c) A county housing authority may not transact business or

exercise its powers until the commissioners court of the county

declares by resolution that there is a need for the authority.

(d) The commissioners court of a county may determine on its own

motion if there is a need for an authority.

(e) The commissioners court of a county shall determine if there

is a need for an authority on the filing of a petition signed by

at least 100 qualified voters of the county.

(f) The commissioners court of a county shall adopt a resolution

declaring that there is a need for a housing authority if it

finds that there is:

(1) unsanitary or unsafe inhabited housing in the county; or

(2) a shortage of safe or sanitary housing in the county

available to persons of low income at rentals that they can

afford.

(g) In determining whether housing is unsafe or unsanitary, the

commissioners court may consider the degree of overcrowding, the

percentage of land coverage, the availability to inhabitants of

light, air, space, and access, the size and arrangement of rooms,

the sanitary facilities, and the extent to which conditions in

the housing subject life or property to the danger of fire or

other hazard.

(h) In a proceeding involving the validity or enforcement of, or

relating to, a contract of the authority, proof of the adoption

of a resolution by the commissioners court that declares that

there is a need for the authority and makes the finding that

either or both of the requirements of Subsection (f) exist is

conclusive evidence of the establishment of the authority and of

its authority to transact business and exercise its powers under

this chapter. A copy of the resolution that is certified by the

county clerk is admissible in evidence in the proceeding.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.013. CREATION OF A REGIONAL HOUSING AUTHORITY. (a) If

the commissioners courts of two or more contiguous counties

declare by resolution that there is a need for a housing

authority to exercise the powers of a regional housing authority

under this chapter in the counties, a regional housing authority

is created for the counties.

(b) A regional housing authority is a public body corporate and

politic.

(c) A commissioners court shall adopt a resolution declaring

that there is a need for a regional housing authority only if the

commissioners court finds that:

(1) there is unsanitary or unsafe inhabited housing in the

county or a shortage of safe or sanitary housing in the county

available to persons of low income at rentals that they can

afford; and

(2) a regional housing authority would be a more efficient or

economical administrative unit than a county housing authority to

carry out the purposes of this chapter for the county.

(d) In determining whether housing is unsafe or unsanitary, the

commissioners court shall consider the safety and sanitation of

the housing, the availability to inhabitants of light and air

space, the degree of overcrowding, the size and arrangement of

rooms, and the extent to which conditions in the housing subject

life or property to the danger of fire or other hazard.

(e) If a county housing authority has outstanding obligations,

the commissioners court may not adopt a resolution declaring a

need for a regional housing authority unless:

(1) each obligee of the county housing authority and each party

to a contract, bond, note, or other obligation of the authority

agrees to the substitution of a regional housing authority on the

contract, bond, note, or other obligation; and

(2) the commissioners of the county housing authority adopt a

resolution consenting to the transfer of the rights, contracts,

obligations, and real and personal property of the county housing

authority to a regional housing authority.

(f) Before a resolution authorized by this section may be

adopted, the commissioners court must hold a public hearing.

Before the 10th day before the date of the hearing, the county

clerk shall publish notice of the time, place, and purpose of the

hearing in a newspaper published in the county or, if no

newspaper is published in the county, in a newspaper published in

the state with general circulation in the county. At the hearing,

the commissioners court shall grant an opportunity to be heard to

residents of the county and other interested persons.

(g) In a proceeding involving the validity or enforcement of, or

relating to, a contract of a regional housing authority, proof of

an adoption of a resolution by the commissioners court of each

county in the regional housing authority that declares that there

is a need for the authority and makes the finding that the

requirements of Subsection (c) exist is conclusive evidence that

the regional housing authority is created and established as a

public body corporate and politic that is authorized to transact

business and exercise its powers under this chapter. A copy of

the resolution of a commissioners court that is certified by the

county clerk is admissible in evidence in the proceeding.

(h) When a regional housing authority is created:

(1) the rights, contracts, agreements, obligations, and property

of the county housing authority become those of the regional

housing authority;

(2) the county housing authority shall execute a deed of the

property to the regional housing authority, which shall file the

deed with the county clerk of the county where the real property

is located; and

(3) a person with rights or remedies against the county housing

authority may assert, enforce, and prosecute those rights or

remedies against the regional housing authority.

(i) The vesting of the real property in the regional housing

authority is not contingent on compliance with the provisions of

Subsection (h)(2).

(j) At the time a regional housing authority is created, the

county housing authority in a county for which the regional

housing authority is created ceases to exist except for the

purpose of winding up its affairs and executing the deed of its

real property to the regional housing authority.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.014. AREA OF OPERATION OF A MUNICIPAL HOUSING

AUTHORITY. The area of operation of a municipal housing

authority is the municipality for which the authority is created

and the area that is within five miles of the territorial

boundaries of the municipality and is not within the territorial

boundaries of another municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.015. AREA OF OPERATION OF A COUNTY HOUSING AUTHORITY.

The area of operation of a county housing authority is the county

in which the authority is created excluding the parts of the

county that are within the territorial boundaries of a

municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.016. AREA OF OPERATION OF A REGIONAL HOUSING AUTHORITY.

The area of operation of a regional housing authority is the

counties for which the authority is created excluding the parts

of the counties that are within the territorial boundaries of a

municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.017. OPERATION OF HOUSING AUTHORITY IN OTHER POLITICAL

SUBDIVISIONS. (a) A county housing authority may not undertake

a housing project in a municipality unless a resolution is

adopted by the governing body of the municipality and by the

housing authority authorized to exercise its powers exclusively

in the municipality, if any:

(1) declaring a need for the county housing authority to

exercise its powers in the municipality; and

(2) authorizing a cooperation agreement under Section 392.059.

(b) A municipal housing authority may not undertake a housing

project outside the boundaries of the municipality in which it is

authorized to exercise its powers unless a resolution is adopted

by the governing body of the political subdivision in which the

housing project is to be located and by the housing authority

authorized to exercise its powers exclusively in the political

subdivision, if any:

(1) declaring a need for the municipal housing authority to

exercise its powers in the political subdivision; and

(2) authorizing a cooperation agreement under Section 392.059.

(c) A regional housing authority may not undertake a housing

project in an unincorporated area of a county unless a resolution

is adopted by the commissioners court of the county and by the

housing authority authorized to exercise its powers in the

county, if any:

(1) declaring a need for the regional housing authority to

exercise its powers in the county; and

(2) authorizing a cooperation agreement under Section 392.059.

(d) A regional housing authority may not undertake a housing

project in a municipality unless a resolution is adopted by the

governing body of the municipality and by the housing authority

authorized to exercise its powers exclusively in the

municipality, if any:

(1) declaring a need for the regional housing authority to

exercise its powers in the municipality; and

(2) authorizing a cooperation agreement under Section 392.059.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 677, Sec. 8, eff. Aug. 28,

1989.

Sec. 392.018. EXPANSION OF THE AREA OF OPERATION OF A REGIONAL

HOUSING AUTHORITY. (a) If the commissioners of a regional

housing authority, the commissioners court of each county in the

authority, and the commissioners court of a county outside the

authority each adopt a resolution declaring that there is a need

to include the county that is outside the authority in the area

of operation of the authority, the area of operation of the

authority is increased to include that part of the county not

within the territorial boundaries of a municipality.

(b) The commissioners of the authority, the commissioners court

of each county in the authority, and the commissioners court of

the county outside the authority shall adopt the resolution

required for expansion under Subsection (a) if:

(1) the commissioners court of the county outside the authority

finds that there is unsanitary or unsafe inhabited housing in the

county or a shortage of safe or sanitary housing in the county

available to persons of low income at rentals they can afford;

and

(2) the commissioners of the authority, the commissioners court

of each county in the authority, and the commissioners court of

the county outside the authority find that the regional housing

authority would be a more efficient or economical administrative

unit to carry out the purposes of this chapter if the county

outside the authority is included in the area of operation of the

authority.

(c) In determining whether housing is unsafe or unsanitary, the

commissioners court shall consider the safety and sanitation of

the housing, the availability to inhabitants of light and air

space, the degree of overcrowding, the size and arrangement of

rooms, and the extent to which conditions in the housing subject

life or property to the danger of fire or other hazard.

(d) If the housing authority of the county outside the regional

housing authority has outstanding obligations, the resolutions

required for expansion under Subsection (a) may not be adopted

unless:

(1) each obligee of the county housing authority and each party

to a contract, bond, note, or other obligation of the authority

agrees to the substitution of the regional housing authority on

the contract, bond, note, or other obligation; and

(2) the commissioners of the county housing authority and of the

regional housing authority adopt resolutions consenting to the

transfer of the rights, contracts, obligations, and real and

personal property of the county housing authority to the regional

housing authority.

(e) If an obligee whose agreement is required by Subsection

(d)(1) is unknown, the county housing authority shall publish a

notice in a newspaper of general national circulation that

states:

(1) the name of the county housing authority;

(2) the name of the regional housing authority;

(3) that the county and regional housing authorities propose

that the regional housing authority be substituted for the county

housing authority on the contracts, bonds, notes, and other

obligations of the county housing authority and that the county

housing authority be terminated; and

(4) an address where objections to the substitution may be sent.

(f) The failure to receive an objection to the substitution of

the regional housing authority on the obligations of the county

housing authority on or before the 30th day after the date of the

publication of the notice is equivalent to the unknown obligee's

consent to the substitution.

(g) Before a resolution may be adopted under this section by the

commissioners court, the court must hold a public hearing. Before

the 10th day before the date of the hearing, the county clerk

shall publish notice of the time, place, and purpose of the

hearing in a newspaper published in the county or, if no

newspaper is published in the county, in a newspaper published in

the state with general circulation in the county. At the hearing,

the commissioners court shall grant an opportunity to be heard to

residents of the county and other interested persons.

(h) When all resolutions required by Subsections (a) and (d)(2)

are adopted:

(1) the county housing authority of the county added to the area

of operation of the regional housing authority ceases to exist

except to wind up its affairs and to execute the deed to the

regional housing authority as required by Subdivision (3);

(2) the rights, contracts, agreements, obligations, and property

of the county housing authority become those of the regional

housing authority;

(3) the county housing authority shall execute a deed of the

property to the regional housing authority, which shall file the

deed with the county clerk of the county where the property is

located; and

(4) a person with rights and remedies against the county housing

authority may assert, enforce, and prosecute those rights and

remedies against the regional housing authority.

(i) The vesting of the real property is not contingent on

compliance with Subsection (h)(3).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.019. EFFECT OF COOPERATION AGREEMENT ON AREA OF

OPERATION OF HOUSING AUTHORITY. Regardless of Sections 392.015

and 392.016, the area of operation of a municipal housing

authority, a county housing authority, or a regional housing

authority may extend to and include another municipality, county,

or other political subdivision of this state, under the terms of

a cooperation agreement made under Section 392.059.

Added by Acts 1989, 71st Leg., ch. 677, Sec. 8, eff. Aug. 28,

1989.

SUBCHAPTER C. COMMISSIONERS AND EMPLOYEES

Sec. 392.031. APPOINTMENT OF COMMISSIONERS OF A MUNICIPAL

HOUSING AUTHORITY. (a) Each municipal housing authority shall

be governed by five, seven, nine, or 11 commissioners. The

presiding officer of the governing body of a municipality shall

appoint five, seven, nine, or 11 persons to serve as

commissioners of the authority. An appointed commissioner of the

authority may not be an officer or employee of the municipality.

Appointments made under this section must comply with the

requirements of Section 392.0331, if applicable.

(b) A commissioner may not be an officer or employee of the

municipality. A commissioner may be a tenant of a public project

over which the housing authority has jurisdiction.

(c) A certificate of the appointment of a commissioner shall be

filed with the clerk of the municipality. The certificate is

conclusive evidence of the proper appointment of the

commissioner.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 888, Sec. 1, eff. Aug. 26,

1991; Acts 1993, 73rd Leg., ch. 1009, Sec. 1, eff. Sept. 1, 1993;

Acts 1999, 76th Leg., ch. 436, Sec. 1, eff. Sept. 1, 1999.

Sec. 392.032. APPOINTMENT OF COMMISSIONERS OF A COUNTY HOUSING

AUTHORITY. (a) Each county housing authority shall be governed

by five commissioners. The commissioners court shall appoint five

persons to serve as commissioners of the authority. An appointed

commissioner of the authority may not be an officer or employee

of the county. Appointments made under this section must comply

with the requirements of Section 392.0331, if applicable.

(b) A commissioner of the authority may not be an officer or

employee of the county.

(c) A certificate of the appointment of a commissioner shall be

filed with the county clerk. The certificate is conclusive

evidence of the proper appointment of the commissioner.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 1009, Sec. 2, eff. Sept. 1,

1993.

Sec. 392.033. APPOINTMENT OF COMMISSIONERS OF A REGIONAL HOUSING

AUTHORITY. (a) The commissioners court of each county in a

regional housing authority shall appoint a person to serve as a

commissioner of the authority. Subsequently, the commissioners

court of each county shall appoint successors to the commissioner

of the authority appointed by that commissioners court. An

appointed commissioner of the authority may not be an officer or

employee of the county.

(b) If the area of operation of an authority is increased to

include another county, the commissioners court of that county

shall appoint a person to serve as a commissioner of the

authority and, subsequently, the successors to that commissioner.

(c) If there are only two counties in the housing authority, the

commissioners of the authority appointed by the commissioners

courts shall appoint an additional commissioner to serve as

commissioner of the authority. Subsequently, the commissioners of

the authority appointed by the commissioners courts shall appoint

a person to succeed the additional commissioner if the

successor's term of office begins during their term of office. If

the area of operation of the authority is increased to more than

two counties, a successor to the additional commissioner is not

appointed.

(d) If the housing authority contains only one county, the

commissioners court of that county shall appoint three persons

instead of one person to serve as commissioners of the authority.

Subsequently, the commissioners court of the county shall appoint

successors to the commissioners of the authority appointed by

that commissioners court.

(e) A certificate of the appointment of a commissioner appointed

by a commissioners court shall be filed with the county clerk.

The certificate is conclusive evidence of the proper appointment

of the commissioner.

(f) A certificate of the appointment of an additional

commissioner by the commissioners of an authority composed of

only two counties shall be filed with the records of the

authority. The certificate is conclusive evidence of the proper

appointment of the commissioner.

(g) Appointments made under this section must comply with the

requirements of Section 392.0331, if applicable.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1993, 73rd Leg., ch. 1009, Sec. 3, eff. Sept. 1,

1993.

Sec. 392.0331. APPOINTMENT OF TENANT REPRESENTATIVE AS

COMMISSIONER OF MUNICIPAL, COUNTY, OR REGIONAL HOUSING AUTHORITY.

(a) This section applies only to:

(1) a municipality; or

(2) a county that has a county housing authority or is a member

of regional housing authority and the total number of units in

the authority is more than 750.

(b) In appointing commissioners under Section 392.031, a

municipality with a municipal housing authority composed of five

commissioners shall appoint at least one commissioner to the

authority who is a tenant of a public housing project over which

the authority has jurisdiction. In appointing commissioners under

Section 392.031, a municipality with a municipal housing

authority composed of seven or more commissioners shall appoint

at least two commissioners to the authority who are tenants of a

public housing project over which the authority has jurisdiction.

(c) In appointing commissioners under Section 392.032, a county

shall appoint at least one commissioner to a county housing

authority who is a tenant of a public housing project over which

the county housing authority has jurisdiction.

(d) In appointing commissioners under Section 392.033, a county

or counties comprising a regional housing authority shall appoint

at least one commissioner to a regional housing authority who is

a tenant of a public housing project over which the regional

housing authority has jurisdiction. If more than one county

comprises a regional housing authority, the counties shall agree

to a method for appointing the tenant member to the regional

housing authority.

(e) A commissioner appointed under this section may not be an

officer or employee of the municipality or county that appoints

the commissioner.

(f) A commissioner appointed under this section may not serve

more than two consecutive two-year terms.

(g) A commissioner appointed under this section may not

participate:

(1) in any vote or discussion concerning the termination of the

commissioner's occupancy rights in public housing or the rights

of any person related in the first degree by consanguinity to the

commissioner; or

(2) in a grievance or administrative hearing in which the

commissioner or a person related in the first degree by

consanguinity to the commissioner is a party.

(h) If a commissioner appointed under this section ceases to

reside in a housing unit operated by the public housing authority

during the commissioner's term, a majority of the other

commissioners shall decide whether to request that a new

commissioner be appointed. A majority of the commissioners may

decide to allow the commissioner to serve the remaining portion

of the commissioner's term.

(i) If a commissioner appointed under this section fails to

attend three consecutive regularly called meetings of the housing

authority commissioners during the commissioner's term, a

majority of the commissioners shall decide whether to declare the

position vacant and request that a new commissioner be appointed.

A majority of the commissioners may decide to allow the

commissioner to serve the remaining portion of the commissioner's

term.

Added by Acts 1993, 73rd Leg., ch. 1009, Sec. 4, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 834, Sec. 1, eff. Aug.

28, 1995; Acts 1999, 76th Leg., ch. 175, Sec. 1, eff. May 21,

1999; Acts 1999, 76th Leg., ch. 436, Sec. 2, eff. Sept. 1, 1999.

Sec. 392.034. TERMS OF OFFICE OF COMMISSIONERS. (a) Two of the

original commissioners of a county housing authority shall be

designated to serve one-year terms from the date of their

appointment, and three shall be designated to serve two-year

terms. Subsequent commissioners are appointed for two-year terms.

(b)(1) The original commissioners of a municipal housing

authority shall serve terms as follows:

(A) for an authority with five commissioners, two shall be

designated to serve one-year terms and three shall be designated

to serve two-year terms;

(B) for an authority with seven commissioners, three shall be

designated to serve one-year terms and four shall be designated

to serve two-year terms;

(C) for an authority with nine commissioners, four shall be

designated to serve one-year terms and five shall be designated

to serve two-year terms; and

(D) for an authority with 11 commissioners, five shall be

designated to serve one-year terms and six shall be designated to

serve two-year terms.

(2) Subsequent municipal housing commissioners are appointed for

two-year terms.

(c) Commissioners of a regional housing authority are appointed

for two-year terms.

(d) Vacancies shall be filled for the unexpired term.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 436, Sec. 3, eff. Sept. 1,

1999.

Sec. 392.035. COMPENSATION. A commissioner of a housing

authority may not receive compensation for service as a

commissioner. A commissioner is entitled to receive reimbursement

for the necessary expense, including traveling expenses, incurred

in the discharge of duties as a commissioner.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.036. VOTE REQUIRED FOR ACTION. Unless the authority's

bylaws require a larger number, when a quorum is present an

authority may take action on a vote of a majority of the

commissioners present.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.037. CHAIRMAN AND VICE-CHAIRMAN OF A MUNICIPAL OR

COUNTY HOUSING AUTHORITY. (a) The mayor shall designate one of

the initial commissioners of a municipal housing authority as

chairman. The commissioners court shall designate one of the

initial commissioners of a county housing authority as chairman.

Subsequently, when the office of chairman becomes vacant the

authority shall select one of the commissioners as chairman.

(b) A municipal or county housing authority shall select one of

the commissioners as vice-chairman.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.038. OTHER OFFICERS AND EMPLOYEES OF A MUNICIPAL OR

COUNTY HOUSING AUTHORITY. A municipal or county housing

authority may employ a secretary, who shall serve as executive

director, and may employ technical experts and other officers,

agents, and employees, permanent or temporary, the authority

considers necessary. The authority shall determine the

qualifications, duties, and compensation of the persons employed.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.039. OFFICERS AND EMPLOYEES OF A REGIONAL HOUSING

AUTHORITY. (a) The commissioners of a regional housing

authority shall elect a chairman from among the commissioners.

(b) The commissioners of a regional housing authority may select

or employ other officers and employees the commissioners consider

necessary.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.040. LEGAL SERVICES. (a) A municipal housing

authority may request needed legal services from the municipal

attorney or it may employ its own counsel and legal staff.

(b) A county housing authority may request needed legal services

from the county attorney or it may employ its own counsel and

legal staff.

(c) A regional housing authority may request needed legal

services from the county attorney of a county in the authority or

it may employ its own counsel and legal staff.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 1, Sec. 87(v), eff. Aug. 28,

1989.

Sec. 392.041. REMOVAL OF A COMMISSIONER. (a) The mayor may

remove a commissioner of a municipal housing authority for

inefficiency, neglect of duty, or misconduct in office.

(b) The commissioners court may remove a commissioner of a

county housing authority for inefficiency, neglect of duty, or

misconduct in office.

(c) For inefficiency, neglect of duty, or misconduct in office,

the commissioners court may remove a commissioner of a regional

housing authority who was appointed by the commissioners court.

(d) For inefficiency, neglect of duty, or misconduct in office,

the commissioners of a regional housing authority consisting of

only two counties may remove the additional commissioner

appointed by the commissioners.

(e) Before a commissioner may be removed, the commissioner must

be given:

(1) a copy of the charges before the 10th day before the date of

a hearing on the charges; and

(2) an opportunity to be heard in person or by counsel at the

hearing.

(f) If a commissioner of a municipal housing authority is

removed, a record of the proceedings with the charges and

findings shall be filed in the office of the clerk of the

municipality.

(g) If a commissioner of a county housing authority is removed,

a record of the proceedings with the charges and findings shall

be filed in the office of the county clerk.

(h) If a commissioner of a regional housing authority is

removed, a record of the proceedings with the charges and

findings shall be filed in the office of the county clerk if the

commissioner was appointed by a commissioners court or shall be

filed with the records of the authority if the commissioner was

appointed by the other commissioners of the authority.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.042. INTERESTED COMMISSIONERS. (a) In this section,

"housing project" includes, in addition to the works or

undertakings described by Subdivision (6) of Section 392.002:

(1) a work or undertaking implemented for a reason described by

Subdivision (6) of Section 392.002 that is financed in any way by

public funds or tax-exempt revenue bonds; or

(2) a building over which the housing authority has jurisdiction

and of which a part is reserved for occupancy by persons who

receive income or rental supplements from a governmental entity.

(b) Except as provided by Subsection (c), a commissioner of an

authority may not have dealings with a housing project for

pecuniary gain and may not own, acquire, or control a direct or

indirect interest in a:

(1) housing project;

(2) property included or planned to be included in a housing

project;

(3) contract or proposed contract for the sale of land to be

used for a housing project;

(4) contract or proposed contract for the construction of a

housing project; or

(5) contract or proposed contract for the sale of materials or

services to be furnished or used in connection with a housing

project.

(c) A commissioner may:

(1) manage a housing project;

(2) own, acquire, or control a management company that renders

management services to a housing project;

(3) continue to own or control an interest in a housing project

held by the commissioner before the commissioner's term of office

began; or

(4) own, acquire, or control an interest in, or have dealings

with, a housing project over which the commissioner's housing

authority does not have jurisdiction.

(d) If a commissioner manages, owns, acquires, or controls a

direct or indirect interest in property included or planned to be

included in a housing project or has any other dealings for

pecuniary gain with a housing project, the commissioner shall

immediately disclose the interest or dealings to the authority in

writing. The disclosure shall be entered in the minutes of the

authority. The failure to disclose the interest constitutes

misconduct of office.

(e) A commissioner who knowingly or intentionally violates

Subsection (b) or (d) commits an offense. An offense under this

subsection is a felony of the third degree.

(f) A person finally convicted under Subsection (e) is

ineligible for future employment with the state, a political

subdivision of the state, or a public corporation formed under

the authority of the state or a political subdivision of the

state.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.043. INTERESTED EMPLOYEES. (a) Except as provided by

Subsection (b), (c), or (f), an employee of an authority may not

have dealings with a housing project for pecuniary gain and may

not own, acquire, or control a direct or indirect interest in a:

(1) housing project;

(2) property included or planned to be included in a housing

project;

(3) contract or proposed contract for the sale of land to be

used for a housing project;

(4) contract or proposed contract for the construction of a

housing project; or

(5) contract or proposed contract for the sale of materials or

services to be furnished or used in connection with a housing

project.

(b) An employee may not have any dealings with a housing project

for pecuniary gain except in the performance of duties as an

employee of the housing authority.

(c) Except as otherwise permitted by this chapter or another

law, an employee of an authority may not be employed by or

otherwise contract to provide services to another authority

unless the first authority gives its written consent to the

employment or contract. An employee of an authority who is

employed by or who contracts to provide services to another

authority under this subsection does not violate Subsection (a)

or (b).

(d) An employee who knowingly or intentionally violates

Subsection (a) or (c) commits an offense. An offense under this

subsection is a felony of the third degree.

(e) A person finally convicted under Subsection (d) is

ineligible for future employment with the state, a political

subdivision of the state, or a public corporation formed under

the authority of the state or a political subdivision of the

state.

(f) An employee of an authority may be a party to or otherwise

participate in a contract or agreement for assistance under a

housing program, including a contract or agreement for public

housing, Section 8 housing assistance, low-interest home loans,

lease-purchase assistance, or down payment assistance, to the

same extent as a member of the public if the employee qualifies

for assistance under the program.

(g) In this section, "Section 8 housing assistance" means

housing assistance provided under Section 8, United States

Housing Act of 1937 (42 U.S.C. Section 1437f).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 64, Sec. 1, eff.

Nov. 1, 1987; Acts 1999, 76th Leg., ch. 231, Sec. 1, eff. May 24,

1999.

SUBCHAPTER D. POWERS AND DUTIES OF A HOUSING AUTHORITY

Sec. 392.051. GENERAL POWERS. (a) An authority exercises

public and essential governmental functions and has the powers

necessary or convenient to accomplish the purposes and provisions

of this chapter.

(b) The powers of an authority are vested in the commissioners

of the authority.

(c) An authority may delegate a power or duty to an agent or

employee as it considers proper.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.052. OPERATION, CONSTRUCTION, AND LEASING OF HOUSING

PROJECTS. (a) An authority may prepare, carry out, acquire,

lease, and operate a housing project in its area of operation.

(b) An authority may provide for the construction, improvement,

alteration, or repair of a housing project, or part of a housing

project, in its area of operation.

(c) An authority may arrange or contract for services,

privileges, works, or facilities for, or in connection with, a

housing project or the occupants of a housing project to be

furnished by a person or public or private agency.

(d) Without regard to another provision in this chapter or other

law, an authority may include stipulations in a contract made in

connection with a housing project that require the contractor and

subcontractors to comply with the requirements regarding minimum

wages and maximum hours of labor and with any conditions the

federal government has attached to its financial aid to the

project.

(e) An authority may lease or rent housing, land, buildings,

structures, or facilities included in a housing project at rents

established or revised, subject to the limitations of this

chapter, by the authority.

(f) An authority may take action necessary or desirable in the

undertaking, construction, maintenance, or operation of a housing

project, including action to:

(1) borrow money or accept grants or other financial assistance

from the federal government for, or in aid of, a housing project

in the authority's area of operation;

(2) take over, lease, or manage a housing project or undertaking

constructed or owned by the federal government;

(3) comply with conditions and enter into mortgages, trust

indentures, leases, or agreements that are necessary, convenient,

or desirable to accomplish the public purposes of this chapter;

(4) form a partnership or another legal entity to raise capital

for a housing project to be owned by the partnership or other

legal entity; and

(5) acquire, construct, lease, or manage commercial space

incidental to a mixed-finance housing project, as defined by 42

U.S.C. Section 1437z-7, if:

(A) the commercial space occupies less than 20 percent of the

square footage of the housing project and can reasonably be

expected to be used by the residents of the housing project; and

(B) the housing project is designed in a manner that minimizes

the noise, safety, and traffic impact of the commercial space on

the residential space.

(g) A housing project is subject to the planning, zoning,

sanitary, and building laws, ordinances, and regulations

applicable to the site of the housing project. In planning a

housing project, including site location, an authority shall

consider the relationship of the project to a larger plan or

long-range program for the development of the area within the

housing authority.

(h) Competitive bidding laws, including Chapter 271, do not

apply to an authority activity to develop a mixed-finance housing

project as defined by 42 U.S.C. Section 1437z-7, if the housing

project otherwise complies with the procurement requirements

imposed by federal law and regulations.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 677, Sec. 3, eff. Aug. 28,

1989; Acts 2001, 77th Leg., ch. 1346, Sec. 1, eff. Sept. 1, 2001;

Acts 2001, 77th Leg., ch. 1347, Sec. 1, eff. Sept. 1, 2001.

Sec. 392.0525. LETTER OF CREDIT ACCEPTED IN LIEU OF PAYMENT AND

PERFORMANCE BONDS. In the award of a contract for the

construction, reconstruction, improvement, alteration, or repair

of any public building or for the completion of any public work,

an authority must comply with applicable state laws regarding the

execution of a contractor's performance bond and payment bond.

However, if authorized by a federal program or federal

regulation, an authority may accept, in lieu of a performance

bond and payment bond, an unconditional and irrevocable letter of

credit in the amount of the contract price and payable to the

authority.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 80(a), eff. Aug. 28,

1989.

Sec. 392.053. PUBLIC MEETING ON PROPOSED HOUSING PROJECT. (a)

In this section, "housing project" includes, in addition to the

works or undertakings described by Subdivision (6) of Section

392.002:

(1) a work or undertaking implemented for a reason described by

Subdivision (6) of Section 392.002 that is financed in any way by

public funds or tax-exempt revenue bonds; or

(2) a building over which the housing authority has jurisdiction

and of which a part is reserved for occupancy by persons who

receive income or rental supplements from a governmental entity.

(b) Unless the commissioners of an authority hold a public

meeting about a proposed housing project before the site for the

project is approved, the authority may not authorize the

construction of the housing project or obtain a permit,

certificate, or other authorization required by a municipality or

other political subdivision for any part of the construction of

the housing project. A majority of the commissioners must attend

the public meeting.

(c) The commissioners shall hold the meeting at the closest

available facility to the site of the proposed project.

(d) The commissioners shall allow a person who owns or leases

real property within one-fourth mile of the proposed site to

comment on the proposed project.

(e) If a housing authority has not complied with the

requirements of this section and Section 392.054, a municipality

or other political subdivision may not issue a permit,

certificate, or other authorization for any part of the

construction of, or for the occupancy of, a housing project.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.054. NOTICE OF PUBLIC MEETING. (a) In addition to any

other notice required by law, the commissioners of an authority

shall post notice of the date, hour, place, and subject of a

meeting required by Section 392.053. The notice must be posted

before the 30th day before the date of the meeting on a bulletin

board at a place convenient to the public in:

(1) the county courthouse of the county in which the proposed

site is located; and

(2) the city hall of the municipality in which the proposed site

is located, if applicable.

(b) Before the 30th day before the date of the meeting, the

commissioners shall publish a copy of the notice required by

Subsection (a) in a newspaper with, or in newspapers that

collectively have, general circulation in the county in which the

proposed project is located.

(c) Before the 30th day before the date of the meeting, the

commissioners shall mail a notice containing the same information

as the notice required by Subsection (a) to each person who owns

real property within one-fourth mile of the site of the proposed

project. The commissioners may rely on the most recent county tax

roll for the names and addresses of the owners.

(d) At a location at the proposed site that is visible from a

regularly traveled thoroughfare, before the 30th day before the

date of the meeting the commissioners shall post a sign not less

than four feet by four feet with a caption stating "Site of

Proposed Housing Project" in eight-inch letters. The sign must

state the nature and location of the proposed project, the names

and addresses of the governmental entities involved in the

development of the project, and the date, time, and place of the

meeting.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.055. RENTALS AND TENANT SELECTION. (a) An authority

may rent or lease housing only to persons of low income and only

at rentals that persons of low income can afford, in accordance

with policy guidelines to be adopted annually by the authority on

or before the beginning of each fiscal year of the authority.

(b) An authority may not rent or lease housing to a tenant that

consists of a greater number of rooms than the number the

authority considers necessary to provide safe and sanitary

housing to the proposed occupants without overcrowding.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 677, Sec. 8, eff. Aug. 28,

1989.

Sec. 392.056. ACQUISITION, USE, AND DISPOSITION OF REAL AND

PERSONAL PROPERTY. (a) An authority may own, hold, and improve

real or personal property.

(b) An authority may purchase, lease, or obtain an option on an

interest in real or personal property. An authority may acquire

an interest in real or personal property by gift, grant, bequest,

devise, or any other manner.

(c) An authority may sell, lease, exchange, transfer, assign,

pledge, or grant an option on the authority's real property or

personal property and may insure or provide for the insurance of

the authority's real property, personal property, or operations

against risks or hazards.

(d) Regardless of whether the debt is incurred by the authority,

an authority may procure insurance or guarantees from the federal

government of the payment of a debt, or part of a debt, secured

by a mortgage on property included in a housing project.

(e) Another law with respect to the acquisition, operation, or

disposition of property by another public body does not apply to

a housing authority unless specifically provided by the

legislature.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 677, Sec. 4, eff. Aug. 28,

1989.

Sec. 392.0565. PURCHASES MADE UNDER FEDERAL PROCUREMENT PROGRAM.

(a) An authority may purchase equipment and supplies and award

contracts for services or for repairs, maintenance, and

replacements in compliance with the consolidated supply program

or any other procurement program or procedure established by the

federal government. The authority is exempt from applicable state

laws to the extent necessary to allow the authority's

participation in the program or procedure.

(b) On the request of a Texas vendor, an authority shall provide

the vendor with the current cost published by the consolidated

supply program or any other product program established by the

federal government that the authority might use to purchase any

of the supplies or equipment it uses. An authority shall permit

the vendor to bid on those items it believes that it can provide

at the same or lower delivered cost if the vendor can demonstrate

that the items are of the same quality and specifications as

those offered through the applicable federal program.

(c) In this section, "consolidated supply program" means a

program established by the U.S. Department of Housing and Urban

Development to assist housing authorities to operate public

housing projects efficiently and economically and to assure the

availability of products that have the durability required for

the safety, security, and economical maintenance of low-income

housing.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 81(a), eff. Aug. 28,

1989.

Sec. 392.057. INVESTMENT OF FUNDS. An authority may invest any

funds held in reserves or sinking funds or any funds not required

for immediate disbursement in property or securities in which a

savings bank may legally invest funds subject to its control.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.058. RESEARCH AND INVESTIGATION. (a) An authority may

research, study, and experiment on the subject of housing in its

area of operation.

(b) An authority may investigate housing conditions and methods

of improving housing conditions in its area of operation.

(c) An authority may determine where there is a slum area or a

shortage of decent, safe, and sanitary housing available to

persons of low income in its area of operation.

(d) An authority may make studies and recommendations relating

to the problems of clearing, replanning, and reconstructing slum

areas and of providing housing for persons of low income in its

area of operation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.059. COOPERATION WITH OTHER GOVERNMENTAL ENTITIES OR

HOUSING AUTHORITIES. (a) An authority may cooperate with a

municipality, a county, another political subdivision of this

state, or the state in action taken in connection with the

problems of clearing, replanning, and reconstructing slum areas

and of providing housing for persons of low income in the area of

operation of the authority or within the boundaries of the

cooperating political subdivision.

(b) Housing authorities may cooperate in the exercise of a power

conferred by this chapter to finance, plan, undertake, construct,

or operate a housing project in the area of operation of one or

more of the cooperating authorities.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 677, Sec. 5, eff. Aug. 28,

1989.

Sec. 392.060. HEARINGS. Acting through one or more

commissioners or other persons designated by the authority, an

authority may:

(1) conduct examinations and investigations and hear testimony

and accept evidence under oath at a public or private hearing on

a matter material for the authority's information;

(2) administer oaths, issue a subpoena requiring the attendance

of a witness or the production of books and papers, and issue a

commission for the examination of a witness who is outside the

state, unable to attend the hearing, or excused from attendance;

and

(3) make its findings and recommendations with regard to a

building or property where conditions exist that are dangerous to

the public health, morals, safety, or welfare available to

appropriate agencies, including agencies charged with the duty of

abating, or requiring the correction of, nuisances or similar

conditions or of demolishing unsafe or unsanitary structures

within the authority's area of operation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.061. EMINENT DOMAIN. (a) An authority may acquire an

interest in real property, including a fee simple interest, by

the exercise of the power of eminent domain after it adopts a

resolution describing the real property and declaring the

acquisition of the property necessary for the purposes of the

authority under this chapter.

(b) An authority may exercise the power of eminent domain in the

manner provided by Chapter 21, Property Code, or by other

applicable statutory provisions for the exercise of the power of

eminent domain.

(c) An authority may exercise the power of eminent domain to

acquire property already devoted to public use, but the authority

may not acquire real property belonging to a municipality, a

county, another political subdivision, or the state without the

consent of the governmental entity.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.062. REPORTS. (a) At least once a year, each housing

authority shall file a report of its activities for the preceding

year and make recommendations for additional legislation or other

action it considers necessary to carry out the purposes of this

chapter.

(b) A municipal housing authority shall file the report with the

clerk of the municipality. A county housing authority shall file

the report with the county clerk. A regional housing authority

shall file the report with the county clerks of the counties in

the authority.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.063. PROJECTS FOR FARMERS OF LOW INCOME. (a) A county

or regional housing authority may borrow money, accept grants,

and exercise its powers to provide housing for farmers of low

income.

(b) As the authority considers necessary to assure the

achievement of the objectives of this chapter, in connection with

a project for farmers of low income an authority may enter into a

lease or purchase agreement, accept a conveyance, and rent or

sell housing that is part of the project to or for farmers of low

income. The lease, agreement, or conveyance may include covenants

that the authority considers appropriate regarding the housing

and the land described in the instrument. If the authority

considers it necessary and on the stipulation of the parties, the

covenants run with the land.

(c) The owner of a farm operated, or worked on, by farmers of

low income in need of safe and sanitary housing may file an

application with a county or regional housing authority

requesting that the authority provide safe and sanitary housing

for the farmers. The housing authority shall consider the

applications in connection with the formulation of projects or

programs to provide housing for farmers of low income.

(d) A county or regional housing authority is not subject to the

limitations in Subsections (c) and (d) of Section 392.055 in

respect to housing projects for farmers of low income.

(e) This section does not limit other powers of a housing

authority.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.064. CORPORATE NAME OF REGIONAL HOUSING AUTHORITY. A

regional housing authority may select an appropriate corporate

name.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.065. MISCELLANEOUS POWERS. An authority may:

(1) sue and be sued;

(2) have a seal and change the seal at will;

(3) have perpetual succession;

(4) make and execute contracts and other instruments that are

necessary or convenient to the exercise of the authority's

powers; and

(5) make, amend, and repeal bylaws and rules that are consistent

with this chapter to implement the authority's powers and

purposes.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.066. PUBLIC FACILITY CORPORATION. (a) An authority

that creates a public facility corporation under Chapter 303 may,

with or without consideration, for the purpose of providing

affordable housing or housing assistance, enter into an agreement

with, make a contribution to, make an investment in, enter into a

lease or exchange with, or make a mortgage or loan to the

corporation to:

(1) acquire, construct, rehabilitate, renovate, repair, equip,

furnish, or provide assistance to a residential development

described by Section 394.004 or a housing project; or

(2) accomplish another public purpose authorized by law.

(b) For the purpose of providing affordable housing or housing

assistance and for a purpose described by Subsection (a), an

authority described by Subsection (a) may also, with or without

consideration:

(1) transfer, convey, pledge, or otherwise use money, personal

or real property, or any other right or benefit to which the

authority is entitled under state or federal law; and

(2) pledge a right or benefit described by Subdivision (1) to

secure the payment of indebtedness issued by the public facility

corporation created by the authority.

(c) For the purpose of providing affordable housing or housing

assistance, an authority may exercise a power granted by

Subsection (a) as necessary to:

(1) develop or diversify the economy of this state;

(2) reduce unemployment or underemployment in this state;

(3) develop or expand commerce in this state; or

(4) promote another public purpose.

(d) The powers granted by this section do not affect the powers

of an authority granted under Chapter 303.

(e) A housing development project or other program that uses

funds provided by an authority under this section must benefit

individuals and families whose incomes are not more than 60

percent of the area median family income, adjusted for family

size, as determined by the United States Department of Housing

and Urban Development, in the same proportion that the funds

provided by the authority under this section bear to the overall

cost of the housing development project or other program.

Added by Acts 1999, 76th Leg., ch. 348, Sec. 1, eff. May 29,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.341, eff.

Sept. 1, 2001.

Sec. 392.067. VETERANS HOUSING IN CERTAIN COUNTIES. (a) In

this section, "veteran" means a person who has served on active

duty in the armed forces of the United States or in the state

military forces as defined by Section 431.001, Government Code.

(b) A county or municipal housing authority in a county with a

population of more than 500,000 may borrow money, accept grants,

and exercise its powers to provide safe and sanitary housing

communities for veterans.

(c) As the authority considers necessary to achieve the purposes

of this chapter, an authority may enter into a lease or purchase

agreement or accept a conveyance regarding real property as part

of a housing project that will benefit veterans. The agreement

or conveyance may include any restrictive covenants that the

authority considers appropriate regarding the property. As the

authority considers necessary and on the stipulation of the

parties, the covenants run with the property.

(d) A county or municipal housing authority to which this

section applies is not subject to the limitations in Section

392.014, 392.015, or 392.017 with respect to a housing project

that benefits veterans as authorized by this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

951, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 392.081. AUTHORITY TO ISSUE BONDS. (a) An authority may,

by resolution, authorize the issuance of bonds in one or more

series for a corporate purpose of the authority.

(b) An authority may issue refunding bonds to repay or retire

bonds that the authority previously issued.

(c) An authority may determine the type of bond to issue,

including bonds on which the principal and interest are payable:

(1) exclusively from the income and revenues of the housing

project financed by the proceeds of the bonds or financed by

those proceeds and a federal grant in aid of the project;

(2) exclusively from the income and revenue of designated

housing projects regardless of whether the projects are financed

by the bonds; or

(3) from general revenue of the housing authority.

(d) Bonds issued by an authority may be additionally secured by

a pledge of revenue or by the mortgage of a housing project or

other property of the authority. In addition, an authority may

make credit agreements in conjunction with the issuance, payment,

sale, resale, or exchange of bonds to enhance the security for or

provide for the payment, redemption, or remarketing of the bonds

and the interest on the bonds. The cost to the authority of the

credit agreement may be paid from the proceeds of the sale of the

bonds to which the credit agreement relates or from any other

source, including revenues of the authority that are available

for the purpose of paying the bonds and the interest on the bonds

or that may otherwise be legally available to make those

payments.

(e) Bonds issued by an authority are not a debt for the purposes

of a constitutional or statutory debt limitation or restriction.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 677, Sec. 6, eff. Aug. 28,

1989.

Sec. 392.082. FORM OF BONDS. (a) The resolution authorizing

bonds of an authority, or a trust indenture or mortgage of the

authority that secures the bonds, may provide:

(1) the date to appear on the bonds;

(2) the maturity date of the bonds;

(3) the interest rate of the bonds;

(4) the denomination of the bonds;

(5) the form of the bonds, either coupon or registered;

(6) conversion or registration privileges of the bonds;

(7) the rank and priority of the bonds;

(8) the manner of execution of the bonds;

(9) the medium and place of payment of the bonds; and

(10) the terms of redemption of the bonds, with or without

premium.

(b) The signatures of commissioners or officers on the bonds are

valid and sufficient for all purposes regardless of whether the

commissioners or officers are in office or have left office at

the time the bonds are delivered.

(c) In a proceeding involving the validity or enforceability of

a bond of an authority, or the security for the bond, a bond that

recites in substance that it is issued by the authority to aid in

financing a housing project to provide housing for persons of low

income shall be conclusively considered to be issued for that

purpose and the project shall be conclusively considered to be

planned, located, and constructed in accordance with this

chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.083. SALE OF BONDS. (a) Bonds issued by an authority

may be sold either at a public sale after notice is published in

accordance with this section or at a private sale. Bonds may be

sold at the price or prices determined by the authority but may

not be sold at a price that would cause the interest on the bonds

to exceed the maximum net effective interest rate established by

Chapter 1204, Government Code.

(b) Notice of a public sale of bonds of a housing authority must

be published before the fifth day before the date of the sale in

a newspaper with general circulation within the boundaries of the

authority and in a financial newspaper published in New York, New

York.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 677, Sec. 7, eff. Aug. 28,

1989; Acts 2001, 77th Leg., ch. 1420, Sec. 8.342, eff. Sept. 1,

2001.

Sec. 392.0831. PAYMENT FOR BONDS. Bonds issued by an authority

may be sold:

(1) for cash;

(2) in exchange for property constituting a housing project; or

(3) by any combination of those methods.

Added by Acts 1989, 71st Leg., ch. 677, Sec. 8, eff. Aug. 28,

1989.

Sec. 392.084. NEGOTIABILITY OF BONDS. A bond issued under this

chapter is fully negotiable.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.085. LIABILITY ON BONDS AND OTHER OBLIGATIONS. (a) A

commissioner of an authority or a person who executes the bonds

for an authority is not liable personally on the bonds due to the

issuance of the bonds.

(b) The bonds and other obligations of an authority are not a

debt of a municipality, a county, another political subdivision

of the state, or the state, and a municipality, a county, another

political subdivision, or the state is not liable on the bonds.

(c) Bonds issued by an authority are payable from only the funds

and property of the authority issuing the bonds.

(d) Bonds and other obligations of an authority must state on

their face that they are not debts of a municipality, a county,

another political subdivision, or the state; that a municipality,

a county, another political subdivision, or the state is not

liable on the bonds; and that the bonds are payable from only the

funds and property of the authority issuing the bonds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.086. TAX EXEMPTION. Bonds of an authority are issued

for an essential public and governmental purpose and are public

instrumentalities. The bonds, interest on the bonds, and income

from the bonds are exempt from taxes.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.087. PLEDGES, MORTGAGES, AND COVENANTS TO SECURE BONDS

OR LEASE OBLIGATIONS. In connection with the issuance of bonds

or the incurring of obligations under a lease, an authority may

make a covenant or take an action that is necessary, convenient,

or desirable to secure the payment of the bonds or obligations or

to make the bonds more marketable, including:

(1) pledging of gross or net rent, fees, or revenues to which it

has a right or may have a right in the future;

(2) mortgaging real or personal property that the authority owns

or later acquires;

(3) providing terms and conditions for the redemption of bonds;

(4) vesting in a trustee or the holder of the bonds, or a part

of the bonds, the right to enforce the payment of the bonds or a

covenant securing or relating to the bonds;

(5) vesting in a trustee, in the event of a default by the

authority, the right to take possession of, and to use, operate,

and manage, a housing project, or part of a housing project; to

collect the rents and revenues of the housing project; and to

dispose of that money in accordance with the agreement of the

authority with the trustee;

(6) providing for the powers and duties of a trustee; limiting

the liabilities of the trustee; and providing the terms and

conditions on which the trustee or a holder of bonds, or a part

of the bonds, may enforce a covenant or right securing or

relating to the bonds;

(7) prescribing the procedure, if any, by which the terms of a

contract with bond holders may be amended or abrogated; the

amount of bonds that may not be amended or abrogated without

consent of the holder; and the manner in which the consent may be

given;

(8) making a covenant against:

(A) pledging rents, fees, and revenues; mortgaging real or

personal property that the authority owns or may later acquire;

or permitting a lien on its revenues or property; or

(B) extending the time for payment of the bonds or interest on

the bonds or the time to redeem the bonds;

(9) making a covenant regarding:

(A) limitations on the authority's right to sell, lease, or

dispose of in any manner a housing project, or part of a housing

project;

(B) debts or obligations incurred by the authority;

(C) bonds to be issued, the issuance of the bonds in escrow or

otherwise, and the use and disposition of the proceeds from the

bonds;

(D) the rents and fees charged in operating a housing project,

subject to the limitations of this chapter; the amount to be

raised each year, or other period, by rents, fees, and other

revenues; and the use and disposition of the rents, fees, and

other revenues;

(E) the use, maintenance, or replacement of the authority's real

or personal property;

(F) insurance carried on the authority's real or personal

property and the use and disposition of insurance money; or

(G) the rights, liabilities, powers, and duties arising on a

breach by the authority of a covenant, condition, or obligation;

the events of default and terms and conditions on which a bond or

obligation is, or may be declared, due before maturity; and the

terms and conditions on which the declaration and its

consequences may be waived; or

(10) making a covenant to:

(A) replace lost, destroyed, or mutilated bonds; or

(B) create or authorize the creation of special funds for money

held for construction or operation costs, debt service, reserves,

or other purposes and to provide for the use and disposition of

the money held in those funds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.088. CERTIFICATION OF ATTORNEY GENERAL. After the

proceedings for the issuance of bonds are complete, an authority

may submit to the attorney general the bonds to be issued and the

record of the proceedings. The attorney general shall examine and

pass on the validity of the bonds and the regularity of the

proceedings in connection with the bonds. If the proceedings

conform to this chapter and are otherwise regular in form and if

the bonds, on delivery and receipt of payment, will be binding

and legal obligations of the authority that are enforceable

according to their terms, the attorney general shall certify in

substance on the back of the bonds that the bonds are issued in

accordance with the constitution and the laws of the state.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.089. PURCHASE OF BONDS BY AUTHORITY. An authority may

purchase its bonds at a price not greater than the principal and

accrued interest of the bonds. Bonds purchased by an authority

shall be canceled.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.090. COVENANT OF REGIONAL HOUSING AUTHORITY REGARDING

AREA OF OPERATION. In connection with the issuance of bonds or

the incurring of other obligations, a regional housing authority

may make a covenant regarding limitations on its right to adopt

resolutions relating to the increase of its area of operation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER F. REMEDIES

Sec. 392.101. REMEDIES OF AN OBLIGEE OF THE AUTHORITY. (a)

Subject to contractual restrictions binding on the obligee, an

obligee of an authority may compel, by mandamus or other

proceeding at law or in equity, the performance by the authority

and the commissioners, officers, agents, or employees of the

authority of a term, provision, or covenant in a contract of the

authority with or for the benefit of the obligee and of the

duties of the authority under this chapter.

(b) Subject to contractual restrictions binding on the obligee,

an obligee may obtain an injunction, by a proceeding in equity,

of an unlawful act or of a violation of a right of the obligee by

the authority.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.102. OPTIONAL REMEDIES OF AN OBLIGEE. (a) By

resolution, trust indenture, mortgage, lease, or other contract,

an authority may confer on an obligee holding or representing a

specified amount in bonds or holding a lease the right on default

to:

(1) the possession of a housing project or part of a housing

project;

(2) the appointment of a receiver of a housing project or part

of a housing project and of the rents and profits of the project;

or

(3) require the authority and the commissioners of the authority

to account as if the authority and commissioners were the

trustees of an express trust.

(b) The resolution or other instrument conferring a right under

Subsection (a) must define the term "default." The obligee may

enforce the right in a proceeding in a court of competent

jurisdiction.

(c) A receiver appointed in a proceeding brought under this

section may take possession of, operate, maintain, and collect

and receive the fees, rents, revenues, or other charges of the

project or part of the project. The receiver shall keep the money

in one or more separate accounts and apply the money in

accordance with the obligations of the authority as the court

directs.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.103. EXEMPTION OF PROPERTY FROM EXECUTION SALE. (a)

The real property of an authority is exempt from levy and sale by

execution. An execution or other judicial process may not issue

against the property, and a judgment against the authority may

not be a charge or lien on the property.

(b) Subsection (a) does not limit the right of an obligee to

foreclose or otherwise enforce a mortgage of an authority or to

pursue a remedy for the enforcement of a pledge or lien given by

the authority on its rents, fees, or revenues.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 392.104. EFFECT OF CERTAIN PROVISIONS ON OBLIGEE RIGHTS

CONFERRED BY AUTHORITY. Sections 392.004 and 392.055 do not

limit the power of an authority to vest in an obligee the right,

in the event of default by the authority, to take possession of a

housing project, obtain the appointment of a receiver for the

project, or acquire title to the project through foreclosure,

free from the restrictions imposed by those sections.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 393. HOUSING COOPERATION AMONG MUNICIPALITIES, COUNTIES, AND CERTAIN OTHER LOCAL GOVERNMENTS

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE C. PLANNING AND DEVELOPMENT PROVISIONS APPLYING TO MORE

THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 393. HOUSING COOPERATION AMONG MUNICIPALITIES, COUNTIES,

AND CERTAIN OTHER LOCAL GOVERNMENTS

Sec. 393.001. SHORT TITLE. This chapter may be cited as the

Housing Cooperation Law.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 393.002. LEGISLATIVE FINDINGS; PURPOSE. (a) The

legislature has found in the Housing Authorities Law (Chapter

392) that:

(1) unsafe and unsanitary housing conditions exist in this state

for persons of low income;

(2) there is a shortage of safe and sanitary dwellings for those

persons;

(3) those conditions require excessive and disproportionate

expenditures of public funds for crime prevention and punishment,

public health and safety, fire and accident protection, and other

public services and facilities; and

(4) the public interest requires the remedying of those

conditions.

(b) The legislature finds and declares that:

(1) the assistance provided under this chapter to remedy the

conditions described in the Housing Authorities Law constitutes a

public purpose and an essential governmental function for which

public money may be spent and other aid given;

(2) it is a proper public purpose for a public body to aid a

housing authority that operates within the boundaries or

jurisdiction of the public body or to aid a housing project

within its boundaries or jurisdiction because the public body

derives immediate benefits and advantages from the authority or

project; and

(3) this chapter is necessary in the public interest.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 393.003. DEFINITIONS. In this chapter:

(1) "Federal government" includes the United States, the United

States Department of Housing and Urban Development, or any other

agency or instrumentality, corporate or otherwise, of the United

States.

(2) "Governing body" means the council, commissioners court,

board, or other body that is in charge of the fiscal affairs of a

public body.

(3) "Housing authority" means an authority created under the

Housing Authorities Law (Chapter 392).

(4) "Housing project" means a work or other undertaking of a

housing authority in accordance with the Housing Authorities Law

or any similar work or other undertaking of the federal

government.

(5) "Public body" means a municipality or municipal corporation,

county, commission, district, authority, or other subdivision or

public body of the state.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 393.004. POWERS OF PUBLIC BODY RELATING TO HOUSING

PROJECTS. To aid and cooperate in the planning, undertaking,

construction, or operation of a housing project located within

its jurisdiction, a public body may, on terms established by the

public body:

(1) dedicate, sell, convey, or lease any of its property to a

housing authority or to the federal government;

(2) provide that parks, playgrounds, other recreational

facilities, community facilities, educational facilities, water

facilities, sewer facilities, or drainage facilities, or other

works that it has the power to undertake, be furnished adjacent

to or in connection with a housing project;

(3) furnish, dedicate, close, pave, install, grade, or plan

streets, roads, alleys, sidewalks, or other places that it has

the power to undertake;

(4) plan or zone any part of the public body and, in the case of

a municipality, change its map;

(5) make exceptions to building regulations or ordinances;

(6) enter agreements for any period with a housing authority or

the federal government relating to action to be taken by the

public body under the powers granted by this chapter;

(7) enter agreements relating to the exercise of power by the

public body relating to the repair, elimination, or closing of

unsafe, unsanitary, or unfit dwellings;

(8) provide for the furnishing of services to a housing

authority of the type the public body has power to furnish;

(9) purchase or invest in bonds issued by a housing authority;

(10) exercise the rights of a bondholder in relation to any

bonds purchased under Subdivision (9); or

(11) take other action necessary or convenient to aid and

cooperate in the planning, undertaking, construction, or

operation of a housing project.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 393.005. RESTRICTION ON CERTAIN HOUSING PROJECT CHANGES. A

public body may not require changes to be made with respect to a

housing project that a housing authority has acquired or taken

over from the federal government and that the housing authority

by resolution has found and declared to have been constructed in

a manner that promotes the public interest and affords the

necessary safety, sanitation, and other protection. The public

body may not require changes to be made in the manner of the

construction of the project and may not take other action

relating to that construction.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 393.006. PAYMENT OF EXPENSES; CONVEYANCE POWERS. (a) A

public body may incur the entire expense of any public

improvement made by the public body in exercising powers under

this chapter.

(b) A public body may sell, convey, lease, or make an agreement

under this chapter without appraisal, public notice,

advertisement, or public bidding.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 393.007. PAYMENT CONTRACTS. (a) In connection with a

housing project located wholly or partly within its jurisdiction,

a public body may contract with a housing authority or with the

federal government relating to any amounts that the housing

authority or the federal government agrees to pay to the public

body during the contract period for the improvements, services,

and facilities furnished by the public body for the benefit of

the housing project. The amount of those payments may not exceed

the estimated cost to the public body of the improvements,

services, or facilities.

(b) The absence of a contract for those payments does not

relieve the public body from the duty to furnish for the benefit

of the housing project the customary improvements and any

services and facilities that the public body usually furnishes

without a service fee.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 393.008. LOANS TO HOUSING AUTHORITY. (a) When a housing

authority that is created for a municipality becomes operative,

the governing body of the municipality shall immediately estimate

the amount necessary for the administrative expenses and overhead

of the housing authority during its first year of operation. The

governing body shall appropriate that amount to the authority

from money in the municipal treasury that is not appropriated for

other purposes. The governing body shall pay that amount to the

housing authority as a loan.

(b) Any municipality located wholly or partly within the area of

operation of a housing authority may lend or agree to lend money

to the housing authority at any time.

(c) The housing authority shall repay loans made to it under

this section when it has money available for repayment.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 393.009. POWERS AUTHORIZED BY RESOLUTION. (a) The

exercise by a public body of the powers granted under this

chapter may be authorized by a resolution of its governing body

adopted by a majority of the members of the governing body who

are present at a meeting. The resolution may be adopted at the

meeting at which it is introduced, and the resolution takes

effect immediately. However, the exercise of the powers is

subject to the conditions prescribed by Section 393.010.

(b) The resolution is not required to be laid over, published,

or posted.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 393.010. NOTICE OF PROPOSED ACTION; PETITION; ELECTION.

(a) An action authorized by this chapter may not be consummated

until the governing body of the public body gives notice of its

intention to enter into a cooperation agreement with a housing

authority. A copy of the notice must be published at least twice

in the officially designated newspaper, if any, of the public

body. The notice must state that at the expiration of 60 days the

governing body will consider the question of whether to enter

into a cooperation agreement.

(b) If, during the 60-day period, a petition signed by at least

2,000 of the qualified voters of the public body or by at least

five percent of the qualified voters of the public body is

presented to the governing body requesting that an election be

held on the question, and if the petition is determined to have

been signed by the requisite number of qualified voters, the

governing body shall order an election to be held in the public

body on the question. Two weeks' notice of the election must be

given in the manner required by law for elections on the question

of issuing tax-supported bonds. If a majority of the votes

received in the election favor the cooperation agreement, the

governing body shall execute the agreement.

(c) The governing body may also order such an election on its

own motion. If a majority of the votes received in the election

favor the cooperation agreement, the governing body may execute

the agreement.

(d) If the governing body fails or refuses to give notice of its

intention to enter a cooperation agreement with a housing

authority or fails or refuses to submit the question to an

election as provided by Subsection (c), then, on filing of a

petition demanding an election and signed by at least 2,000 of

the qualified voters of the public body or by at least five

percent of the qualified voters of the public body, the governing

body shall order an election to be held in the public body for

the purpose of submitting a proposition for the approval of the

cooperation agreement. If a majority of the votes received in the

election favor the cooperation agreement, the governing body may

execute the cooperation agreement.

(e) The laws relating to elections for the issuance of municipal

or county bonds as prescribed by Chapter 1251, Government Code,

apply to an election covered by this section unless those laws

are inconsistent with this section or are superseded by the

Election Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.343, eff. Sept.

1, 2001.



CHAPTER 394. HOUSING FINANCE CORPORATIONS IN MUNICIPALITIES AND COUNTIES

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE C. PLANNING AND DEVELOPMENT PROVISIONS APPLYING TO MORE

THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 394. HOUSING FINANCE CORPORATIONS IN MUNICIPALITIES AND

COUNTIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 394.001. SHORT TITLE. This chapter may be cited as the

Texas Housing Finance Corporations Act.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.002. PURPOSE; LEGISLATIVE FINDINGS. (a) The purpose

of this chapter is to provide a means to finance the cost of

residential ownership and development that will provide decent,

safe, and sanitary housing at affordable prices for residents of

local governments.

(b) The legislature finds that residential ownership and

development:

(1) promotes the public health, safety, morals, and welfare;

(2) relieves conditions of unemployment and encourages the

increase of industry, commercial activity, and other economic

development to reduce the adverse effects of unemployment;

(3) provides for efficient and well-planned urban growth and

development, including the elimination and prevention of

potential urban blight and the proper coordination of industrial

facilities with public services, mass transportation, and

residential development;

(4) assists persons of low and moderate income to acquire and

own decent, safe, sanitary, and affordable housing; and

(5) preserves and increases the ad valorem tax bases of local

governments.

(c) The legislature finds that the accomplishment of the results

described by Subsection (b) is a public purpose and function and

lessens the burdens of government. The legislature further finds

that:

(1) the creation of a housing finance corporation is for the

benefit of the people of the state, improves the public health

and welfare, and promotes the economy;

(2) those purposes are public purposes; and

(3) the corporation, as a public instrumentality and nonprofit

corporation, performs an essential governmental function on

behalf of and for the benefit of the general public, the local

government, and this state.

(d) It is the intent of the legislature to authorize local

governments to create and use public nonprofit corporations to

issue obligations to accomplish the results described by

Subsection (b).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.003. DEFINITIONS. In this chapter:

(1) "Bond" means a revenue bond authorized under this chapter

and includes a note and any other limited obligation payable as

provided by this chapter.

(2) "Development cost" means the sum total of reasonable or

necessary costs incidental to the provision, acquisition,

construction, reconstruction, rehabilitation, repair, alteration,

improvement, and extension of a residential development. The term

includes:

(A) the cost of studies, surveys, plans, and specifications;

(B) underwriting fees;

(C) the cost of architectural, engineering, financial advisory,

mortgage banking, and administrative services;

(D) the cost of legal, accounting, marketing, and other special

services that relate to residential development or are incurred

in connection with the issuance and sale of bonds;

(E) necessary application fees and other fees paid to federal,

state, and local government agencies for approvals required for

construction, for assisted financing, or for other purposes;

(F) financing, acquisition, demolition, construction, equipment,

and site development costs for new and rehabilitated buildings;

(G) relocation costs for utilities, public ways, and parks;

(H) construction costs for recreational, cultural, and

commercial facilities;

(I) rehabilitation, reconstruction, repair, or remodeling costs

for existing buildings and all other necessary and incidental

expenses, including trustee and rating agency fees and an initial

bond and interest reserve together with interest on bonds issued

to finance a residential development to a date 12 months after

the estimated date of completion;

(J) premiums for mortgage insurance or other insurance with

respect to bonds; and

(K) other expenses considered appropriate by a housing finance

corporation to carry out the purposes of this chapter.

(3) "Economically depressed or blighted area" means:

(A) an area determined by the issuer to be a qualified census

tract or an area of chronic economic distress under Section 143,

Internal Revenue Code of 1986 (26 U.S.C.A. Section 143);

(B) an area established within a municipality that has a

substantial number of substandard, slum, deteriorated, or

deteriorating structures, that suffers from a high relative rate

of unemployment; or

(C) an area designed and included in a tax increment district

created under Chapter 695, Acts of the 66th Legislature, Regular

Session, 1979 (Article 1066d, Vernon's Texas Civil Statutes).

(4) "Elderly person" means a person who is 60 years of age or

older.

(5) "Federally assisted new community" means an area:

(A) that receives federal assistance in the form of loan

guarantees under Title X of the National Housing Act (12 U.S.C.A.

Section 1749aa et seq.); and

(B) a part of which has received grants under Section 107(a)(1),

Housing and Community Development Act of 1974 (42 U.S.C.A.

Section 5307(a)(1)).

(6) "Home" means real property and improvements on that property

consisting of not more than four connected dwelling units, which

may include condominium units, located within a local government

and owned by one mortgagor who occupies or intends to occupy one

of the units.

(7) "Home mortgage" means an interest-bearing loan to a

mortgagor, or a participation in such a loan, that is:

(A) made to purchase, improve, or construct a home;

(B) evidenced by a promissory note;

(C) secured by a mortgage, mortgage deed, deed of trust, or

other instrument that constitutes a lien on the home; and

(D) except as provided by Section 394.906, guaranteed or insured

by the United States, an instrumentality of the United States, or

a private mortgage insurance or surety company to the extent the

loan amount exceeds 80 percent of the lesser of the appraised

value of the home at the time the loan is made or the sale price

of the home.

(8) "Housing finance corporation" means a public, nonprofit

corporation organized under this chapter.

(9) "Lending institution" means a bank, trust company, savings

bank, national banking association, savings and loan association,

mortgage banker, mortgage company, credit union, life insurance

company, or other financial institution or government agency that

customarily provides services or assistance in mortgage financing

on single family residential housing or multifamily residential

housing located in the local government. The term includes a

holding company for such an institution.

(10) "Local government" means any municipality or county.

(11) "Mortgagor" means a person of low or moderate income whose

adjusted gross aggregate income, together with the adjusted gross

aggregate income of all persons who intend to reside with that

person in one dwelling unit, did not, for the preceding tax year,

exceed the maximum amount established as constituting moderate

income by the housing finance corporation's rules, resolutions

relating to the issuance of bonds, or financing documents

relating to the issuance of bonds. In an economically depressed

or blighted area or in a federally assisted new community located

within a home-rule municipality, the term includes:

(A) a person whose adjusted gross aggregate income exceeds the

amount constituting moderate income if at least 90 percent of the

total mortgage amount available under a home mortgage revenue

bond issue is designated for persons of low or moderate income;

or

(B) a person permitted to be a mortgagor under Section 143,

Internal Revenue Code of 1986 (26 U.S.C.A. Section 143), as it

applies to that area or community.

(12) "Person" means, if used in reference to a mortgagor or

owner of a home, a natural person or a trust for the benefit of a

natural person.

(13) "Residential development" means the acquisition,

construction, reconstruction, rehabilitation, repair, alteration,

improvement, or extension of any of the following items or any

combination of the following items for the purpose of providing

decent, safe, and sanitary housing and nonhousing facilities that

are an integral part of or are functionally related to any

affordable housing project, whether in one or multiple locations,

including any facilities used for the purpose of delivering

tenant services, as defined by Section 2306.254, Government Code:

(A) land, an interest in land, a building or other structure,

facility, system, fixture, improvement, addition, appurtenance,

or machinery or other equipment;

(B) real or personal property considered necessary in connection

with an item described by Paragraph (A); or

(C) real or personal property or improvements functionally

related and subordinate to an item described by Paragraph (A).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1999, 76th Leg., ch. 1250, Sec. 1, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 113, Sec. 1, eff. May 11, 2001.

Sec. 394.004. APPLICATION OF CHAPTER TO CERTAIN RESIDENTIAL

DEVELOPMENTS. This chapter applies only to a residential

development at least 90 percent of which is for use by or is

intended to be occupied by persons of low and moderate income

whose adjusted gross income, together with the adjusted gross

income of all persons who intend to reside with those persons in

one dwelling unit, did not for the preceding tax year exceed the

maximum amount constituting moderate income under the housing

finance corporation's rules, resolutions relating to the issuance

of bonds, or financing documents relating to the issuance of

bonds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.005. APPLICATION OF CHAPTER TO PROPERTY IN CERTAIN

MUNICIPALITIES. This chapter does not apply to property located

within a municipality with more than 20,000 inhabitants as

determined by the housing finance corporation's rules,

resolutions relating to the issuance of bonds, or financing

documents relating to the issuance of bonds, unless the governing

body of the municipality approves the application of the chapter

to that property.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER B. INCORPORATION OF HOUSING FINANCE CORPORATIONS

Sec. 394.011. APPLICATION FOR INCORPORATION. (a) The governing

body of a local government shall consider a written application

for the incorporation of a housing finance corporation filed with

the governing body by at least three residents of the local

government who are citizens of this state and at least 18 years

of age.

(b) If the governing body by resolution determines that the

formation of the housing finance corporation is wise, expedient,

necessary, or advisable and approves the form of the proposed

articles of incorporation of the corporation, the articles may be

filed as provided by this chapter. A corporation may not be

formed unless the application is filed with the governing body

and the governing body adopts the resolution.

(c) The approval of the articles of incorporation of one housing

finance corporation does not preclude the approval by the

governing body of the articles of incorporation of additional

corporations that have names or designations sufficient to

distinguish them from previously created corporations. The

governing body may not permit the incorporation on its behalf of

more than one corporation that has the power to make or acquire

home mortgages, or to make loans to lending institutions, the

proceeds of which are to be used to make home mortgages or to

make loans on residential developments.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.012. APPLICATION FOR INCORPORATION OF, AND OTHER

SPECIAL PROVISIONS FOR, JOINT CORPORATION. (a) The governing

bodies of more than one local government may consider a written

application for the incorporation of a joint housing finance

corporation to act on behalf of the local governments filed by at

least three residents of each sponsoring local government who are

citizens of this state and at least 18 years of age.

(b) If each governing body by resolution determines that the

formation of the joint housing finance corporation is wise,

expedient, necessary, or advisable and approves the form of the

proposed articles of incorporation of the joint corporation, the

articles may be filed as provided by this chapter. The joint

corporation may not be formed unless the application is filed

with the governing body of each sponsoring local government and

each governing body adopts the resolution.

(c) The approval of the articles of incorporation of the joint

housing finance corporation does not preclude the approval by the

governing body of the articles of incorporation of additional

corporations that have names or designations sufficient to

distinguish them from previously created corporations. A

governing body that creates the joint corporation may not later

create a corporation that has the power to make home mortgages or

to make loans to lending institutions, the proceeds of which are

to be used to make home mortgages or to make loans on residential

developments.

(d) Each incorporator or director of the joint housing finance

corporation must reside in a sponsoring local government. The

initial directors of the joint corporation shall be appointed by

all the sponsoring local governments. Succeeding directors shall

be appointed by one or more of the sponsoring local governments

as provided in the articles of incorporation or the bylaws of the

joint corporation.

(e) The sponsoring local governments of the joint housing

finance corporation are considered to be one local government for

the purposes of this chapter. If the action of the governing body

of a local government is required, this chapter requires the

action to be taken by the governing body of each sponsoring local

government of the joint corporation.

(f) The joint housing finance corporation has all the powers

granted to a housing finance corporation under this chapter. The

joint corporation acts on behalf of each of the sponsoring local

governments as provided by the articles of incorporation.

(g) The net earnings of the joint housing finance corporation

and funds and properties of the joint housing finance corporation

on dissolution shall be disbursed to the sponsoring local

governments as provided by the articles of incorporation.

(h) For the purposes of determining the applicable population

for Section 1372.026, Government Code, the joint housing finance

corporation may only consider areas in its own state planning

region.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1420, Sec. 10, eff. June 20,

1997; Acts 2001, 77th Leg., ch. 1420, Sec. 8.344, eff. Sept. 1,

2001.

Sec. 394.013. INCORPORATORS. Three or more residents of the

local government who are at least 18 years of age may act as

incorporators of the housing finance corporation by signing,

verifying, and delivering in duplicate to the secretary of state

the articles of incorporation for the corporation. An

incorporator may be a member of the governing body, an officer,

or an employee of the local government.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.014. ARTICLES OF INCORPORATION. (a) The articles of

incorporation of the housing finance corporation must contain:

(1) the name of the corporation;

(2) a statement that the corporation is a public, nonprofit

corporation;

(3) the period of duration, which may be perpetual;

(4) a statement that the corporation is organized solely to

carry out the purposes of this chapter;

(5) a statement that the corporation is to have no members;

(6) any provision not inconsistent with law, including any

provision required or permitted under this chapter to be included

in the bylaws, for the regulation of the internal affairs of the

corporation;

(7) the street address of the corporation's initial registered

office, which must be located in the local government, and the

name of its initial registered agent at that address;

(8) the number of directors constituting the initial board of

directors and the names and addresses of those directors, with a

statement that each of them resides in the local government;

(9) the name and street address of each incorporator with a

statement that each of them resides in the local government; and

(10) a statement that a resolution approving the form of the

articles of incorporation has been adopted by the governing body

of the local government and the date of the adoption of the

resolution.

(b) A housing finance corporation may exercise any power

prescribed by this chapter regardless of whether the power is

stated in its articles of incorporation. The articles may

prohibit the exercise of any power prescribed by this chapter.

(c) Unless the articles of incorporation provide that a change

in the number of directors may be made only by amendment to the

articles, a change in the number of directors may be made by an

amendment to the bylaws. In all other cases if a provision of the

articles is inconsistent with the bylaws, the articles provision

controls.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.015. FILING OF ARTICLES OF INCORPORATION; ISSUANCE OF

CERTIFICATE OF INCORPORATION. (a) Duplicate originals of the

articles of incorporation must be delivered to the secretary of

state. If the secretary of state finds that the articles of

incorporation conform to this chapter, the secretary shall, when

a $25 fee is paid:

(1) endorse on each duplicate original the word "Filed" and the

date of the filing;

(2) file one of the duplicate originals in the office of the

secretary of state; and

(3) issue a certificate of incorporation, to which the secretary

shall affix the other duplicate original.

(b) The secretary of state shall deliver the certificate of

incorporation, with the affixed duplicate original, to the

incorporators or their representatives.

(c) On the issuance of the certificate of incorporation,

corporate existence begins. The certificate of incorporation is

conclusive evidence that all conditions precedent required to be

performed by the local government and the incorporators have been

met and that the housing finance corporation is properly

incorporated under this chapter.

(d) The housing finance corporation constitutes a public

instrumentality and a nonprofit corporation under the name stated

in the articles of incorporation. The corporation does not

constitute a municipality, county, or other political corporation

or subdivision of this state. The corporation may issue bonds and

carry out the public purposes for which it is incorporated on

behalf of and for the benefit of the general public, the local

government, and this state.

(e) A copy of the articles of incorporation shall be delivered

to the Texas Department on Aging.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.016. AMENDMENT OF ARTICLES OF INCORPORATION. (a) The

articles of incorporation may be amended at any time in the

manner provided by this section.

(b) The board of directors of the housing finance corporation

may file a written application with the governing body of the

local government requesting permission to amend the articles and

specifying the proposed amendment. The governing body shall

consider the application. If the governing body by resolution

determines that the making of an amendment is wise, expedient,

necessary, or advisable, authorizes the amendment, and approves

the form of the amendment the board of directors may amend the

articles by adopting the amendment at a meeting and delivering

articles of amendment to the secretary of state.

(c) At a meeting, the governing body in its sole discretion may

amend the articles of incorporation to change the structure,

organization, programs, or activities of the housing finance

corporation, including the power to terminate the corporation,

subject to any limitation on the impairment of contracts. The

governing body shall deliver the articles of amendment to the

secretary of state.

(d) The articles of amendment must be executed in duplicate. The

president or vice-president of the housing finance corporation

and the secretary or assistant secretary of the corporation must

execute articles of amendment adopted by the board of directors.

The presiding officer of the governing body of the local

government and the local government's secretary or clerk must

execute articles of amendment adopted by the governing body. The

articles of amendment must be verified by one of the officers

signing the articles. The articles of amendment must contain:

(1) the name of the corporation;

(2) if the amendment alters an original or amended provision of

the articles of incorporation, an identification by reference to

or description of the altered provision and a statement of the

text as amended;

(3) if the amendment is an addition to the original or amended

articles of incorporation, a statement of that fact and the full

text of the added provision; and

(4) the date of the meeting of the board of directors or the

governing body at which the amendment was adopted and a statement

that the amendment received a majority vote of the corporation's

directors or the governing body's members in office.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.017. FILING OF ARTICLES OF AMENDMENT; ISSUANCE OF

CERTIFICATE OF AMENDMENT. (a) Duplicate originals of the

articles of amendment must be delivered to the secretary of

state. If the secretary of state finds that the articles of

amendment conform to law, the secretary shall, when a $25 fee is

paid:

(1) endorse on each duplicate original the word "Filed" and the

date of the filing;

(2) file one of the duplicate originals in the office of the

secretary of state; and

(3) issue a certificate of amendment, to which the secretary

shall affix the other duplicate original.

(b) The secretary of state shall deliver the certificate of

amendment, with the affixed duplicate original, to the housing

finance corporation or its representative.

(c) On the issuance of the certificate of amendment, the

amendment takes effect and the articles of incorporation are

amended accordingly.

(d) An amendment does not affect an existing cause of action or

any pending action to which the housing finance corporation is a

party, or the existing rights of persons other than members. If

the amendment changes the housing finance corporation's name, the

change does not abate a suit brought by or against the

corporation under its former name.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER C. CORPORATE ADMINISTRATION AND OPERATION

Sec. 394.021. BOARD OF DIRECTORS. (a) A housing finance

corporation must have a board of directors in which all the

powers of the corporation are vested. The board may consist of

any number of directors, all of whom must be residents of the

local government. A director may be a member of the governing

body, an officer, or an employee of the local government.

(b) Members of the initial board of directors hold office for

the period specified in the articles of incorporation. After the

initial directors, the governing body of the local government

shall appoint directors in the manner and for the terms provided

by the articles of incorporation or the bylaws. Directors may be

divided into classes, and the terms of office of the various

classes may differ.

(c) Each director shall hold office for the term for which the

director is elected or appointed and until the director's

successor is elected or appointed and has qualified. A director

may be removed from office under any removal procedure provided

by the articles of incorporation or the bylaws. The governing

body shall fill any vacancy in the board of directors by

appointment in the manner provided by the articles of

incorporation or the bylaws.

(d) A majority of the directors constitutes a quorum. The

directors may take action by a majority vote when a quorum is

present. Board meetings may be held inside or outside this state.

A regular meeting may be held with or without notice as provided

by the bylaws. A special meeting may be held on notice as

provided by the bylaws.

(e) The officers of a housing finance corporation consist of a

president, one or more vice-presidents, a secretary, a treasurer,

and other officers and assistant officers as considered

necessary. Each officer shall be elected or appointed in the

manner and for the term provided by the articles of incorporation

or the bylaws.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.022. ORGANIZATIONAL MEETING. (a) After the issuance

of the certificate of incorporation, the board of directors named

in the articles of incorporation, at the call of a majority of

the incorporators, shall hold an organizational meeting to adopt

bylaws, elect officers, and consider other issues that come

before the meeting. The meeting may be held inside or outside

this state.

(b) The incorporators who call the meeting must give at least

three days' notice of the meeting to each director by mailing to

the director a notice that states the time and place of the

meeting.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.023. DISPOSITION OF CORPORATE EARNINGS. (a) The

housing finance corporation may not pay dividends. The net

earnings of the corporation may not be distributed to or benefit

the directors or officers of the corporation or any person except

as reasonable compensation for services rendered to the

corporation.

(b) If the board of directors determines that sufficient

provision has been made for full payment of the expenses, bonds,

and other obligations of the corporation, any net corporate

earnings accruing after the determination shall be paid to the

local government. The local government shall use amounts received

under this subsection only to provide for the housing needs of

individuals and families of low and moderate incomes, including

single-family units and mixed income multifamily projects found

by the local government to serve the interests of low and

moderate income individuals and families if the single-family and

multifamily projects have as a major purpose the provision of

safe, sanitary, and decent housing for individuals and families

of low income.

(c) This section does not prohibit the board of directors from

transferring corporate property as provided by a contract made by

the corporation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 951, Sec. 7, eff. June 16,

1995.

Sec. 394.024. REGISTERED OFFICE AND AGENT. The housing finance

corporation shall maintain a registered office and a registered

agent as provided by Article 2.05, Texas Non-Profit Corporation

Act (Article 1396-2.05, Vernon's Texas Civil Statutes). The

corporation may change its registered office or agent as provided

by Article 2.06 of that Act. Process may be served on the

corporation as provided by Article 2.07 of that Act.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.025. CORPORATE BOOKS AND RECORDS. A housing finance

corporation shall keep complete books and records of account and

shall keep minutes of the proceedings of its board of directors.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.026. DISSOLUTION OF CORPORATION. (a) If the board of

directors determines by resolution that the purposes for which

the housing finance corporation was formed have been

substantially met and that all bonds issued by and all

obligations incurred by the corporation have been fully paid, the

directors shall execute a certificate of dissolution stating

those facts and declaring that the corporation is dissolved. The

directors shall file the certificate for recording in the office

of the secretary of state. The directors shall execute the

certificate under the corporation's seal.

(b) On the filing of the certificate of dissolution, the

corporation is dissolved. The title to all funds and property

owned by the corporation at the time of dissolution vests in the

local government to be used exclusively by the local government

to provide for the housing needs of individuals and families of

low and moderate incomes, including single-family units and mixed

income multifamily projects found by the local government to

serve the interests of low and moderate income individuals and

families if the single-family and multifamily projects have as a

major purpose the provision of safe, sanitary, and decent housing

for individuals and families of low income. The funds and

property shall be promptly delivered to the local government.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 951, Sec. 8, eff. June 16,

1995.

Sec. 394.027. ANNUAL REPORT. (a) Before August 31 of each

year, a housing finance corporation shall file with the Texas

Department of Housing and Community Affairs a report in

accordance with this section. The department by rule shall

prescribe the form of the report.

(b) The report must include for each single-family home mortgage

loan made by the housing finance corporation during the preceding

12 months ending June 30 of the year the report is filed, the

data reported by originating lenders under the Federal Home

Mortgage Disclosure Act.

(c) The report must include for persons residing in multifamily

housing units financed by the housing finance corporation

information similar to the geographic and demographic information

contained in the Texas Department of Housing and Community

Affairs compliance monitoring form and tenant income

certification, including household size, total household income,

and project location.

Added by Acts 1995, 74th Leg., ch. 951, Sec. 9, eff. June 16,

1995.

SUBCHAPTER D. CORPORATE POWERS

Sec. 394.031. EXERCISE OF POWERS. (a) A housing finance

corporation may exercise any powers incidental to or necessary

for the performance of the powers prescribed by this subchapter

and may exercise other powers necessary or appropriate to carry

out the purposes for which the corporation is organized.

(b) A housing finance corporation may exercise powers under this

chapter by resolution of the board of directors. The resolution

takes effect immediately on adoption.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.032. GENERAL POWERS. (a) A housing finance

corporation may:

(1) make contracts and other instruments as necessary or

convenient to the exercise of powers under this chapter;

(2) incur liabilities;

(3) borrow money at rates determined by the corporation;

(4) issue notes, bonds, and other obligations; and

(5) secure any of its obligations by the mortgage or pledge of

all or part of the corporation's property, franchises, and

income.

(b) A housing finance corporation may plan, research, study,

develop, and promote the establishment of residential

development.

(c) A housing finance corporation may make donations for the

public welfare or for charitable, scientific, or educational

purposes.

(d) A housing finance corporation may enter into contracts to

perform services for any other housing finance corporation or any

individual or entity acting on behalf of any other housing

finance corporation or, with respect to residential development,

any housing authority, nonprofit enterprise, or similar entity.

(e) A housing finance corporation may delegate to the Texas

Department of Housing and Community Affairs the authority to act

on its behalf in the financing, refinancing, acquisition,

leasing, ownership, improvement, and disposal of home mortgages

or residential developments, within and outside the jurisdiction

of the housing finance corporation, including its authority to

issue bonds for those purposes.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1989, 71st Leg., ch. 258, Sec. 1, eff. Aug. 28,

1989; Acts 1997, 75th Leg., ch. 1420, Sec. 11, eff. June 20,

1997.

Sec. 394.033. CORPORATE NAME; DURATION; SEAL. (a) A housing

finance corporation may have perpetual succession under its

corporate name, unless a limited period of duration is stated in

the articles of incorporation, and may sue and be sued, and

complain and defend, under its corporate name.

(b) A housing finance corporation may have a corporate seal,

which may be altered at will, and may use the seal by causing it,

or a facsimile of it, to be impressed on, affixed to, or

otherwise reproduced on any instrument required to be executed by

the corporation's officers.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.034. OFFICERS; AGENTS. A housing finance corporation

may elect or appoint corporate officers or agents for a period

determined by the corporation, define their duties, and may set

their compensation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.035. BYLAWS. A housing finance corporation may make,

amend, and repeal bylaws, not inconsistent with the articles of

incorporation or this chapter, for the administration and

regulation of the corporation's affairs.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.036. ACCEPTANCE OF FINANCIAL ASSISTANCE. (a) A

housing finance corporation may apply for and accept, on its own

behalf or on behalf of another person, advances, loans, grants,

contributions, guarantees, rent supplements, mortgage assistance,

and other forms of financial assistance from the federal

government, the state, a county, a municipality, or any other

public or quasi-public body, corporation, or foundation, or from

any other public or private source, for any of the purposes of

this chapter.

(b) The corporation may include reasonable and appropriate

terms, not inconsistent with the purposes of this chapter, in any

contract for financial assistance obtained under this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.037. BONDS. (a) A housing finance corporation may

issue bonds to defray, in whole or in part:

(1) the development costs of a residential development;

(2) the costs of purchasing or funding the making of home

mortgages, either on a first-come, first-served basis or by

selling lender commitments, including the costs of studies and

surveys, insurance premiums, financial advisory services,

mortgage banking services, administrative services, underwriting

fees, legal services, accounting services, and marketing services

incurred in connection with the issuance and sale of the bonds,

including bond and interest reserve accounts, capitalized

interest accounts, and trustee, custodian, and rating agency

fees; or

(3) any other costs associated with the provision of decent,

safe, and sanitary housing and nonhousing facilities that are an

integral part of or are functionally related to an affordable

housing project.

(b) The corporation may pledge all or a part of the revenues,

receipts, or resources of the corporation, including any revenues

or receipts received from residential development or home

mortgages, to the prompt payment of bonds authorized under this

chapter and to the interest and any redemption premiums on those

bonds. It may issue bonds to refund in whole or in part at any

time any bonds previously issued under this chapter by the

corporation.

(c) The corporation may designate appropriate names for bonds

issued under this chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1420, Sec. 12, eff. June 20,

1997; Acts 2001, 77th Leg., ch. 113, Sec. 2, eff. May 11, 2001.

Sec. 394.038. ACQUISITION OF SHARES OR OBLIGATIONS. A housing

finance corporation may purchase, receive, subscribe for, or

otherwise acquire, own, hold, vote, use, employ, mortgage, lend,

pledge, sell, or otherwise dispose of, and otherwise use and deal

in and with:

(1) shares and other interests in or obligations of other

domestic or foreign corporations, whether profit or nonprofit,

associations, partnerships, or individuals; or

(2) direct or indirect obligations of the United States or of

any other government, state, political subdivision of a state,

territory, government district, or any instrumentality of such a

governmental entity.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.039. SPECIFIC POWERS RELATING TO FINANCIAL AND PROPERTY

TRANSACTIONS. A housing finance corporation may:

(1) lend money for its corporate purposes, invest and reinvest

its funds, and take and hold real or personal property as

security for the payment of the loaned or invested funds;

(2) mortgage, pledge, or grant security interests in any

residential development, home mortgage, note, or other property

in favor of the holders of bonds issued for those items;

(3) purchase, receive, lease, or otherwise acquire, own, hold,

improve, use, or deal in and with real or personal property or

interests in that property, wherever the property is located, as

required by the purposes of the corporation or as donated to the

corporation; and

(4) sell, convey, mortgage, pledge, lease, exchange, transfer,

and otherwise dispose of all or part of its property and assets.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.040. TRANSACTIONS WITH LENDING INSTITUTIONS. (a) A

housing finance corporation may make, contract to make, but is

not required to make, and enter into advance commitments to make

home mortgages originated, administered, and serviced by lending

institutions. It may pay the reasonable value of services

rendered under those contracts. It may acquire, contract to

acquire, and enter into advance commitments to acquire, by

assignment or other means, home mortgages owned by lending

institutions at purchase prices and on other terms determined by

the corporation or its agent.

(b) The corporation may require each lending institution from

which home mortgages are proposed to be purchased or to which

loans are made to submit evidence satisfactory to the corporation

of the ability and intention of the lending institution to make

home mortgages, and require the submission, within the time

specified by the corporation for making disbursements for home

mortgages, of evidence satisfactory to the corporation of the

making of home mortgages and of the compliance with the standards

and requirements established by the corporation under Section

394.041.

(c) The corporation may make loans to lending institutions under

terms that, in addition to other provisions determined by the

corporation, require:

(1) the institutions to use substantially all of the net

proceeds of the loans, directly or indirectly, to make home

mortgages in an aggregate principal amount substantially equal to

the amount of the net proceeds; and

(2) the loans to be fully secured, to the extent not secured by

home mortgages, in the same manner as deposits of public funds of

the local government.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1420, Sec. 13, eff. June 20,

1997.

Sec. 394.041. STANDARDS FOR MORTGAGES OR LOANS. A housing

finance corporation may establish by rule, in resolutions or

financing documents relating to the issuance of bonds, standards

and requirements applicable to making or purchasing home

mortgages or making loans to lending institutions as considered

necessary or desirable by the corporation, including standards

and requirements related to:

(1) the time within which lending institutions must make

commitments and disbursements for home mortgages;

(2) the location and other characteristics of homes financed by

home mortgages;

(3) the terms of home mortgages made or acquired;

(4) the amounts and types of insurance coverage required on

homes, home mortgages, and bonds;

(5) the representations and warranties of lending institutions

confirming compliance with the standards and requirements;

(6) restrictions as to interest rates and other terms of home

mortgages or as to the return realized on those mortgages by

lending institutions;

(7) the type and amount of collateral security required on a

loan from the corporation and to assure repayment of bonds; and

(8) other matters regarding the making or purchasing of home

mortgages or the making of loans to lending institutions as the

corporation considers relevant.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.042. DISPOSAL OF RESIDENTIAL DEVELOPMENTS OR HOME

MORTGAGES. (a) A housing finance corporation may sell and

convey any residential development or home mortgage, including a

sale and conveyance subject to a mortgage, pledge, or security

interest, as provided in the resolution relating to the issuance

of bonds and for the prices and at the times determined by the

board of directors.

(b) The corporation may rent, lease, sell, or otherwise dispose

of any residential development or home mortgages in whole or in

part, or lend sufficient funds to any person to defray in whole

or in part the development costs of any residential development

or the costs of purchasing home mortgages, so that the rent or

other revenue derived from the residential development or home

mortgages, combined with any insurance proceeds, reserve

accounts, and earnings on those accounts, is designed to produce

revenues and receipts at least sufficient to provide for the

prompt payment on maturity of principal, interest, and any

redemption premiums on bonds issued to finance those costs.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER E. HOUSING FINANCE CORPORATION BONDS

Sec. 394.051. BONDS; INVESTMENT. (a) A housing finance

corporation may issue its bonds by resolution of the board of

directors for the purposes prescribed by this chapter. The

resolution takes effect immediately on adoption. The bonds bear

interest at a rate authorized by Chapter 1204, Government Code,

and are subject to the following terms provided by the

resolution:

(1) the time at which the bonds are payable;

(2) the number of series in which the bonds are issued;

(3) the dates that the bonds bear;

(4) the time of maturity of the bonds;

(5) the medium of payment and the place of payment of the bonds;

(6) any registration privileges;

(7) terms of redemption at certain premiums;

(8) manner of execution of the bonds;

(9) covenants and other terms of the bonds; and

(10) the form of the bonds, either coupon or registered.

(b) The bonds may be sold at public or private sale in the

manner and on the terms provided by the resolution. Pending the

preparation of definitive bonds, any interim receipts or

certificates in the form and with the provisions provided by the

resolution may be issued to the purchasers of bonds sold under

this chapter.

(c) The aggregate principal amount of bonds that a housing

finance corporation may issue in a calendar year to defray costs

described by Section 394.037(a)(2) may not exceed the total of:

(1) the cost of issuance of the bonds, any reserves or

capitalized interest required by the resolutions authorizing the

bonds, plus any bond discounts; and

(2) the largest of:

(A) $20 million;

(B) the product of $150 and the population of the local

government as determined by the corporation's rules, resolutions

relating to the issuance of bonds, or financing documents

relating to the issuance of the bonds; or

(C) an amount equal to 25 percent of the total dollar amount of

the market demand for home mortgages during that calendar year as

determined by the corporation's rules, resolutions relating to

the issuance of bonds, or financing documents relating to the

issuance of the bonds.

(d) A determination made under Subsection (c)(2)(B) or (c)(2)(C)

is conclusive.

(e) The housing finance corporation shall notify the Texas

Department on Aging of each bond issuance and shall deliver to

the department a copy of each certificate of resolution

authorizing the issuance and any other information required by

the department.

(f) The housing finance corporation, or any trustee or custodian

on behalf of the corporation, may invest any funds held by it as

provided by the resolution authorizing the issuance of the bonds.

(g) The housing finance corporation is not required to acquire

or hold title to a residential development, a home mortgage, or

any interest in the development or mortgage.

(h) The housing finance corporation is not required to sell

commitments to lenders to originate home mortgages. A housing

financing corporation may establish a program so that lenders

will utilize the proceeds of the bonds to originate home

mortgages on a first-come, first-served basis.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 1420, Sec. 14, eff. June 20,

1997; Acts 2001, 77th Leg., ch. 1420, Sec. 8.345, eff. Sept. 1,

2001.

Sec. 394.052. BOND COVENANTS. (a) A resolution authorizing the

issuance of bonds under this chapter may contain covenants

relating to:

(1) the use and disposition of the bond proceeds and of the

revenue and receipts from any residential development or home

mortgages for which the bonds are issued, including the creation

and maintenance of reserves;

(2) the issuance of other or additional bonds relating to any

residential development or to any rehabilitation, improvement,

renovation, or enlargement of, or addition to, a residential

development;

(3) the maintenance and repair of a residential development or

any homes;

(4) the insurance carried on any residential development, home,

home mortgage, or bonds, and the use and disposition of insurance

money;

(5) the appointment of one or more banks or trust companies

located inside or outside this state that have the necessary

trust powers as trustee or custodian for the benefit of the

bondholders, paying agent, or bond registrar, and the investment

of any funds held by the trustee or custodian;

(6) the appointment of one or more mortgage bankers to provide

necessary administrative and mortgage servicing functions to

assure the proper administration of the corporation's portfolio

of home mortgage loans for the benefit of the bondholders;

(7) the maximum interest rate payable on any home mortgage; and

(8) the terms on which the bondholders or the trustees for the

bonds are entitled to the appointment of a receiver by a court of

competent jurisdiction.

(b) The terms established under Subsection (a)(8) relating to

the appointment of a receiver may provide that the receiver may:

(1) enter and take possession of all or part of the residential

development or home mortgage;

(2) maintain, lease, sell, or otherwise dispose of the

development or mortgage;

(3) prescribe rentals or other payments; and

(4) collect, receive, and apply all income and other revenues

that arise from the development or mortgage after the receiver

takes possession.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.053. VALIDITY OF BONDS; SIGNATURES. (a) Bonds issued

under this chapter must bear the actual or facsimile signature of

the housing finance corporation's officers designated in the

resolution authorizing the bonds. The validity of a signature of

an officer of the corporation is not affected by the fact that

before the delivery of the bond or its payment, a person whose

signature appears on the bond ceases to be an officer.

(b) The validity of the bonds is not dependent on or affected by

the validity or regularity of any proceedings relating to the

residential development or home mortgages for which the bonds are

issued.

(c) The resolution authorizing the bonds may require that the

bonds contain a statement that they are issued under this

chapter. The statement is conclusive evidence of the validity of

the bonds and the regularity of their issuance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.054. SECURITY FOR BONDS. (a) A resolution authorizing

the issuance of bonds under this chapter may require that the

principal of and interest on the bonds be secured by a mortgage,

pledge, security interest, insurance agreement, or indenture of

trust that covers the residential development or home mortgages

for which the bonds are issued and may include any improvements

or extensions made after the bonds are issued. A security

instrument may contain covenants and agreements to properly

safeguard the bonds as provided by the resolution authorizing the

bonds and shall be executed in the manner provided by the

resolution.

(b) This chapter, the resolution, and the mortgage, pledge,

security interest, or indenture of trust constitute a contract

with the bondholders that continues in effect until the principal

of and interest on the bonds and any redemption premiums have

been fully paid or provision for payment has been made.

(c) The resolution, the mortgage, pledge, security interest, or

indenture of trust, and the duties under this chapter of the

housing finance corporation and its officers and other

authorities are enforceable as provided by the resolution, the

instrument, or this chapter by any bondholder by mandamus, by

foreclosure of the mortgage, pledge, security interest, or

indenture of trust, or by any other appropriate action in a court

of competent jurisdiction. The resolution or the mortgage,

pledge, security interest, or indenture of trust may provide that

the remedies and rights to enforcement may be vested in a

trustee, with full power of appointment, for the benefit of all

the bondholders. The trustee is subject to the control of a

number of bondholders or bond owners as provided in the

resolution or instrument.

(d) Bonds issued under this chapter may be secured by a pledge

of or a lien on all or part of the revenues, receipts, or other

resources of the housing finance corporation, including the

revenues and receipts derived from the residential development or

home mortgages or from any notes or other obligations of lending

institutions with respect to which the bonds have been issued.

The board of directors may provide in the resolution authorizing

the bonds for the issuance of additional bonds equally and

ratably secured by a lien on the revenues and receipts or may

provide that the lien on the revenues and receipts is

subordinate. Subordinate lien bonds may also be issued unless

prohibited by a bond resolution.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.055. LIABILITY FOR BONDS AND CONTRACTS; DEBT NOT

CREATED. (a) Bonds issued under this chapter are limited

obligations of the housing finance corporation and are payable

solely from the revenue, receipts, and other resources pledged to

their payment. A bondholder may not compel the local government

to pay the bond, the interest, or any redemption premium.

(b) The local government and this state are not liable in any

way regarding bonds issued by the housing finance corporation. An

agreement or obligation of the corporation does not constitute,

within the meaning of a statutory or constitutional provision, an

agreement, obligation, or debt of the state or the local

government.

(c) The bonds do not constitute, within the meaning of a

statutory or constitutional provision, an indebtedness, an

obligation, or a loan of credit of the state, the local

government, or any other municipality, county, or other municipal

or political corporation or subdivision of the state. The bonds

do not create a moral obligation on the part of any of those

governmental entities with respect to the payment of the bonds.

Those governmental entities may not make payments with respect to

the bonds.

(d) The face of each bond must plainly state that it has been

issued under this chapter and that it does not constitute, within

the meaning of any statutory or constitutional provision, an

indebtedness, an obligation, or a loan of credit of the state,

the local government, or any other municipality, county, or other

municipal or political corporation or subdivision of the state.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.056. BOND AS SECURITY. (a) A bond issued under this

chapter or a coupon representing interest on the bond is, when

delivered, a security as that term is defined under Chapter 8 of

the Uniform Commercial Code (Chapter 8, Title 1, Business &

Commerce Code) and is an exempt security under The Securities Act

(Article 581-1 et seq., Vernon's Texas Civil Statutes).

(b) A contract made under this chapter is not a security under

The Securities Act.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.057. BOND AS AUTHORIZED INVESTMENT OR AS SECURITY FOR

DEPOSIT. (a) Bonds issued under this chapter are legal and

authorized investments for any bank, savings bank, trust company,

savings and loan association, insurance company, fiduciary,

trustee, guardian, or sinking fund of a municipality, county,

school district, or other political corporation or subdivision of

the state.

(b) The bonds are eligible to secure the deposit of any public

funds of this state or of a municipality, county, school

district, or other political corporation or subdivision of the

state, and are lawful and sufficient securities for the deposits

at face value if accompanied by all unmatured coupons, if any,

appurtenant to the bonds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 394.901. DESIGNATION OF AREA AS ECONOMICALLY DEPRESSED OR

BLIGHTED; NOTICE. (a) To designate an area as economically

depressed or blighted under the meaning provided by Section

394.003(3)(B) or (C), the governing body of the affected

municipality must hold a public hearing and must find that the

area substantially impairs or arrests the sound growth of the

municipality or that it constitutes an economic or social

liability and is, in its current condition and use, a menace to

the public health, safety, morals, or welfare.

(b) The governing body shall give notice of the hearing as

provided by Chapter 551, Government Code, except that the notice

must be published at least 10 days before the date of the

hearing.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(78), eff.

Sept. 1, 1995.

Sec. 394.902. HOUSING FOR ELDERLY. (a) The housing finance

corporation shall require that at least five percent of the units

in a multifamily residential development be built or renovated

and be reserved for the lifetime of the development for occupancy

by elderly persons of low income or by families of low or

moderate income in which an elderly person is the head of a

household if the development:

(1) contains at least 20 units; and

(2) is financed by bonds issued under this chapter as a result

of an official decision to issue bonds that occurs on or after

January 1, 1986.

(b) Instead of requiring a reservation of units as required

under Subsection (a), the housing finance corporation may collect

a fee equal to one-tenth percent of the total principal amount of

the loan made for the multifamily residential development. The

corporation shall collect the fee from the person who receives

the loan at the time the loan is delivered. Immediately after the

receipt of the fee, the corporation shall remit the fee to the

Texas Department on Aging. The department shall deposit all funds

received under this subsection to the credit of a special account

in the general revenue fund. Funds in the special account may be

used only to assist in obtaining housing for elderly persons or

families in which an elderly person is the head of a household.

(c) If the housing finance corporation requires a reservation

under Subsection (a), the design engineer for the development

must certify to the corporation that the reserved units in the

development meet standards set by the Texas Department on Aging

for elderly persons.

(d) The governing body of the local government that authorizes,

sponsors, or otherwise participates in the creation of the

housing finance corporation shall cooperate with the Texas

Department on Aging to implement this section and shall submit to

the department an annual report relating to the number of

developments financed under this chapter, the number of units

reserved for the elderly persons or for families in which an

elderly person is the head of the household, the amount of fees

collected, and other information required by the department.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.9025. MULTIFAMILY RESIDENTIAL DEVELOPMENT. (a)

Following a public hearing, a housing finance corporation may

issue bonds to finance a multifamily residential development to

be owned by the housing finance corporation if at least 50

percent of the units in the multifamily residential development

are reserved for occupancy by individuals and families earning

less than 80 percent of the area median family income.

(b) Following a public hearing by the governing body of the

local government, a housing finance corporation may issue bonds

to finance a multifamily residential development to be owned by

the housing finance corporation in accordance with Section

394.004 if the housing finance corporation receives approval of

the governing body of the local government.

Added by Acts 2001, 77th Leg., ch. 1493, Sec. 3, eff. Aug. 31,

2002.

Sec. 394.903. LOCATION OF RESIDENTIAL DEVELOPMENT; RESIDENTIAL

DEVELOPMENT SITES. (a) A residential development covered by

this chapter must be located within the local government.

(b) The local government may transfer any residential

development site to a housing finance corporation by sale or

lease. The governing body of the local government may authorize

the transfer by resolution without submitting the issue to the

voters and without regard to the requirements, restrictions,

limitations, or other provisions contained in any other general,

special, or local law. The site may be located wholly or partly

inside or outside the local government.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.904. EXEMPTION FROM REQUIREMENTS AND RESTRICTIONS

APPLYING TO PUBLIC PROPERTY. (a) The acquisition, construction,

or rehabilitation of a private residential development or a home

is not subject to requirements relating to public buildings,

structures, grounds, works, or improvements imposed by the laws

of this state, or to any other similar requirements.

(b) Any competitive bidding requirement or restriction imposed

on the procedure regarding the award of contracts for that

acquisition, construction, or rehabilitation or regarding the

lease, sale, or other disposition of property of the local

government is not applicable to any action taken under this

chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.905. EXEMPTION FROM TAXATION. The housing finance

corporation, all property owned by it, the income from the

property, all bonds issued by it, the income from the bonds, and

the transfer of the bonds are exempt, as public property used for

public purposes, from license fees, recording fees, and all other

taxes imposed by this state or any political subdivision of this

state. The corporation is exempt from the franchise tax imposed

by Chapter 171, Tax Code, only if the corporation is exempted by

that chapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.906. CONDITIONS UNDER WHICH FEDERAL GUARANTEE OR HOME

MORTGAGE INSURANCE NOT REQUIRED. A home mortgage does not

require a federal guarantee or home mortgage insurance if the

principal of and interest on the housing finance corporation's

bonds issued to make or purchase the home mortgage or to make

loans to lending institutions are guaranteed or insured by an

agency, department, or instrumentality of the United States or by

an insurance or surety company authorized to issue municipal bond

insurance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Sec. 394.907. CORPORATION POWERS NOT RESTRICTED; POLICE POWERS

NOT AFFECTED. (a) This chapter does not restrict or otherwise

limit any powers that the housing finance corporation may

otherwise exercise under the laws of this state.

(b) Except as provided by this chapter, no proceeding, notice,

or approval is required for the organization of the housing

finance corporation, the issuance of bonds, or the issuance of

any instrument as security for the bonds.

(c) This chapter does not deprive this state or a governmental

subdivision of this state of their respective police powers over

property of the housing finance corporation and does not impair

any power over the property that is otherwise provided by law to

any official or agency of the state or its governmental

subdivisions.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.



CHAPTER 395. FINANCING CAPITAL IMPROVEMENTS REQUIRED BY NEW DEVELOPMENT IN MUNICIPALITIES, COUNTIES, AND CERTAIN OTHER LOCAL GOVERNMENTS

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE C. PLANNING AND DEVELOPMENT PROVISIONS APPLYING TO MORE

THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 395. FINANCING CAPITAL IMPROVEMENTS REQUIRED BY NEW

DEVELOPMENT IN MUNICIPALITIES, COUNTIES, AND CERTAIN OTHER LOCAL

GOVERNMENTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 395.001. DEFINITIONS. In this chapter:

(1) "Capital improvement" means any of the following facilities

that have a life expectancy of three or more years and are owned

and operated by or on behalf of a political subdivision:

(A) water supply, treatment, and distribution facilities;

wastewater collection and treatment facilities; and storm water,

drainage, and flood control facilities; whether or not they are

located within the service area; and

(B) roadway facilities.

(2) "Capital improvements plan" means a plan required by this

chapter that identifies capital improvements or facility

expansions for which impact fees may be assessed.

(3) "Facility expansion" means the expansion of the capacity of

an existing facility that serves the same function as an

otherwise necessary new capital improvement, in order that the

existing facility may serve new development. The term does not

include the repair, maintenance, modernization, or expansion of

an existing facility to better serve existing development.

(4) "Impact fee" means a charge or assessment imposed by a

political subdivision against new development in order to

generate revenue for funding or recouping the costs of capital

improvements or facility expansions necessitated by and

attributable to the new development. The term includes amortized

charges, lump-sum charges, capital recovery fees, contributions

in aid of construction, and any other fee that functions as

described by this definition. The term does not include:

(A) dedication of land for public parks or payment in lieu of

the dedication to serve park needs;

(B) dedication of rights-of-way or easements or construction or

dedication of on-site or off-site water distribution, wastewater

collection or drainage facilities, or streets, sidewalks, or

curbs if the dedication or construction is required by a valid

ordinance and is necessitated by and attributable to the new

development;

(C) lot or acreage fees to be placed in trust funds for the

purpose of reimbursing developers for oversizing or constructing

water or sewer mains or lines; or

(D) other pro rata fees for reimbursement of water or sewer

mains or lines extended by the political subdivision.

However, an item included in the capital improvements plan may

not be required to be constructed except in accordance with

Section 395.019(2), and an owner may not be required to construct

or dedicate facilities and to pay impact fees for those

facilities.

(5) "Land use assumptions" includes a description of the service

area and projections of changes in land uses, densities,

intensities, and population in the service area over at least a

10-year period.

(6) "New development" means the subdivision of land; the

construction, reconstruction, redevelopment, conversion,

structural alteration, relocation, or enlargement of any

structure; or any use or extension of the use of land; any of

which increases the number of service units.

(7) "Political subdivision" means a municipality, a district or

authority created under Article III, Section 52, or Article XVI,

Section 59, of the Texas Constitution, or, for the purposes set

forth by Section 395.079, certain counties described by that

section.

(8) "Roadway facilities" means arterial or collector streets or

roads that have been designated on an officially adopted roadway

plan of the political subdivision, together with all necessary

appurtenances. The term includes the political subdivision's

share of costs for roadways and associated improvements

designated on the federal or Texas highway system, including

local matching funds and costs related to utility line relocation

and the establishment of curbs, gutters, sidewalks, drainage

appurtenances, and rights-of-way.

(9) "Service area" means the area within the corporate

boundaries or extraterritorial jurisdiction, as determined under

Chapter 42, of the political subdivision to be served by the

capital improvements or facilities expansions specified in the

capital improvements plan, except roadway facilities and storm

water, drainage, and flood control facilities. The service area,

for the purposes of this chapter, may include all or part of the

land within the political subdivision or its extraterritorial

jurisdiction, except for roadway facilities and storm water,

drainage, and flood control facilities. For roadway facilities,

the service area is limited to an area within the corporate

boundaries of the political subdivision and shall not exceed six

miles. For storm water, drainage, and flood control facilities,

the service area may include all or part of the land within the

political subdivision or its extraterritorial jurisdiction, but

shall not exceed the area actually served by the storm water,

drainage, and flood control facilities designated in the capital

improvements plan and shall not extend across watershed

boundaries.

(10) "Service unit" means a standardized measure of consumption,

use, generation, or discharge attributable to an individual unit

of development calculated in accordance with generally accepted

engineering or planning standards and based on historical data

and trends applicable to the political subdivision in which the

individual unit of development is located during the previous 10

years.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989. Amended by Acts 1989, 71st Leg., ch. 566, Sec. 1(e), eff.

Aug. 28, 1989; Acts 2001, 77th Leg., ch. 345, Sec. 1, eff. Sept.

1, 2001.

SUBCHAPTER B. AUTHORIZATION OF IMPACT FEE

Sec. 395.011. AUTHORIZATION OF FEE. (a) Unless otherwise

specifically authorized by state law or this chapter, a

governmental entity or political subdivision may not enact or

impose an impact fee.

(b) Political subdivisions may enact or impose impact fees on

land within their corporate boundaries or extraterritorial

jurisdictions only by complying with this chapter, except that

impact fees may not be enacted or imposed in the extraterritorial

jurisdiction for roadway facilities.

(c) A municipality may contract to provide capital improvements,

except roadway facilities, to an area outside its corporate

boundaries and extraterritorial jurisdiction and may charge an

impact fee under the contract, but if an impact fee is charged in

that area, the municipality must comply with this chapter.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989.

Sec. 395.012. ITEMS PAYABLE BY FEE. (a) An impact fee may be

imposed only to pay the costs of constructing capital

improvements or facility expansions, including and limited to

the:

(1) construction contract price;

(2) surveying and engineering fees;

(3) land acquisition costs, including land purchases, court

awards and costs, attorney's fees, and expert witness fees; and

(4) fees actually paid or contracted to be paid to an

independent qualified engineer or financial consultant preparing

or updating the capital improvements plan who is not an employee

of the political subdivision.

(b) Projected interest charges and other finance costs may be

included in determining the amount of impact fees only if the

impact fees are used for the payment of principal and interest on

bonds, notes, or other obligations issued by or on behalf of the

political subdivision to finance the capital improvements or

facility expansions identified in the capital improvements plan

and are not used to reimburse bond funds expended for facilities

that are not identified in the capital improvements plan.

(c) Notwithstanding any other provision of this chapter, the

Edwards Underground Water District or a river authority that is

authorized elsewhere by state law to charge fees that function as

impact fees may use impact fees to pay a staff engineer who

prepares or updates a capital improvements plan under this

chapter.

(d) A municipality may pledge an impact fee as security for the

payment of debt service on a bond, note, or other obligation

issued to finance a capital improvement or public facility

expansion if:

(1) the improvement or expansion is identified in a capital

improvements plan; and

(2) at the time of the pledge, the governing body of the

municipality certifies in a written order, ordinance, or

resolution that none of the impact fee will be used or expended

for an improvement or expansion not identified in the plan.

(e) A certification under Subsection (d)(2) is sufficient

evidence that an impact fee pledged will not be used or expended

for an improvement or expansion that is not identified in the

capital improvements plan.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989. Amended by Acts 1995, 74th Leg., ch. 90, Sec. 1, eff. May

16, 1995.

Sec. 395.013. ITEMS NOT PAYABLE BY FEE. Impact fees may not be

adopted or used to pay for:

(1) construction, acquisition, or expansion of public facilities

or assets other than capital improvements or facility expansions

identified in the capital improvements plan;

(2) repair, operation, or maintenance of existing or new capital

improvements or facility expansions;

(3) upgrading, updating, expanding, or replacing existing

capital improvements to serve existing development in order to

meet stricter safety, efficiency, environmental, or regulatory

standards;

(4) upgrading, updating, expanding, or replacing existing

capital improvements to provide better service to existing

development;

(5) administrative and operating costs of the political

subdivision, except the Edwards Underground Water District or a

river authority that is authorized elsewhere by state law to

charge fees that function as impact fees may use impact fees to

pay its administrative and operating costs;

(6) principal payments and interest or other finance charges on

bonds or other indebtedness, except as allowed by Section

395.012.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989.

Sec. 395.014. CAPITAL IMPROVEMENTS PLAN. (a) The political

subdivision shall use qualified professionals to prepare the

capital improvements plan and to calculate the impact fee. The

capital improvements plan must contain specific enumeration of

the following items:

(1) a description of the existing capital improvements within

the service area and the costs to upgrade, update, improve,

expand, or replace the improvements to meet existing needs and

usage and stricter safety, efficiency, environmental, or

regulatory standards, which shall be prepared by a qualified

professional engineer licensed to perform the professional

engineering services in this state;

(2) an analysis of the total capacity, the level of current

usage, and commitments for usage of capacity of the existing

capital improvements, which shall be prepared by a qualified

professional engineer licensed to perform the professional

engineering services in this state;

(3) a description of all or the parts of the capital

improvements or facility expansions and their costs necessitated

by and attributable to new development in the service area based

on the approved land use assumptions, which shall be prepared by

a qualified professional engineer licensed to perform the

professional engineering services in this state;

(4) a definitive table establishing the specific level or

quantity of use, consumption, generation, or discharge of a

service unit for each category of capital improvements or

facility expansions and an equivalency or conversion table

establishing the ratio of a service unit to various types of land

uses, including residential, commercial, and industrial;

(5) the total number of projected service units necessitated by

and attributable to new development within the service area based

on the approved land use assumptions and calculated in accordance

with generally accepted engineering or planning criteria;

(6) the projected demand for capital improvements or facility

expansions required by new service units projected over a

reasonable period of time, not to exceed 10 years; and

(7) a plan for awarding:

(A) a credit for the portion of ad valorem tax and utility

service revenues generated by new service units during the

program period that is used for the payment of improvements,

including the payment of debt, that are included in the capital

improvements plan; or

(B) in the alternative, a credit equal to 50 percent of the

total projected cost of implementing the capital improvements

plan.

(b) The analysis required by Subsection (a)(3) may be prepared

on a systemwide basis within the service area for each major

category of capital improvement or facility expansion for the

designated service area.

(c) The governing body of the political subdivision is

responsible for supervising the implementation of the capital

improvements plan in a timely manner.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 345, Sec. 2, eff.

Sept. 1, 2001.

Sec. 395.015. MAXIMUM FEE PER SERVICE UNIT. (a) The impact fee

per service unit may not exceed the amount determined by

subtracting the amount in Section 395.014(a)(7) from the costs of

the capital improvements described by Section 395.014(a)(3) and

dividing that amount by the total number of projected service

units described by Section 395.014(a)(5).

(b) If the number of new service units projected over a

reasonable period of time is less than the total number of new

service units shown by the approved land use assumptions at full

development of the service area, the maximum impact fee per

service unit shall be calculated by dividing the costs of the

part of the capital improvements necessitated by and attributable

to projected new service units described by Section 395.014(a)(6)

by the projected new service units described in that section.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 345, Sec. 3, eff.

Sept. 1, 2001.

Sec. 395.016. TIME FOR ASSESSMENT AND COLLECTION OF FEE. (a)

This subsection applies only to impact fees adopted and land

platted before June 20, 1987. For land that has been platted in

accordance with Subchapter A, Chapter 212, or the subdivision or

platting procedures of a political subdivision before June 20,

1987, or land on which new development occurs or is proposed

without platting, the political subdivision may assess the impact

fees at any time during the development approval and building

process. Except as provided by Section 395.019, the political

subdivision may collect the fees at either the time of

recordation of the subdivision plat or connection to the

political subdivision's water or sewer system or at the time the

political subdivision issues either the building permit or the

certificate of occupancy.

(b) This subsection applies only to impact fees adopted before

June 20, 1987, and land platted after that date. For new

development which is platted in accordance with Subchapter A,

Chapter 212, or the subdivision or platting procedures of a

political subdivision after June 20, 1987, the political

subdivision may assess the impact fees before or at the time of

recordation. Except as provided by Section 395.019, the political

subdivision may collect the fees at either the time of

recordation of the subdivision plat or connection to the

political subdivision's water or sewer system or at the time the

political subdivision issues either the building permit or the

certificate of occupancy.

(c) This subsection applies only to impact fees adopted after

June 20, 1987. For new development which is platted in accordance

with Subchapter A, Chapter 212, or the subdivision or platting

procedures of a political subdivision before the adoption of an

impact fee, an impact fee may not be collected on any service

unit for which a valid building permit is issued within one year

after the date of adoption of the impact fee.

(d) This subsection applies only to land platted in accordance

with Subchapter A, Chapter 212, or the subdivision or platting

procedures of a political subdivision after adoption of an impact

fee adopted after June 20, 1987. The political subdivision shall

assess the impact fees before or at the time of recordation of a

subdivision plat or other plat under Subchapter A, Chapter 212,

or the subdivision or platting ordinance or procedures of any

political subdivision in the official records of the county clerk

of the county in which the tract is located. Except as provided

by Section 395.019, if the political subdivision has water and

wastewater capacity available:

(1) the political subdivision shall collect the fees at the time

the political subdivision issues a building permit;

(2) for land platted outside the corporate boundaries of a

municipality, the municipality shall collect the fees at the time

an application for an individual meter connection to the

municipality's water or wastewater system is filed; or

(3) a political subdivision that lacks authority to issue

building permits in the area where the impact fee applies shall

collect the fees at the time an application is filed for an

individual meter connection to the political subdivision's water

or wastewater system.

(e) For land on which new development occurs or is proposed to

occur without platting, the political subdivision may assess the

impact fees at any time during the development and building

process and may collect the fees at either the time of

recordation of the subdivision plat or connection to the

political subdivision's water or sewer system or at the time the

political subdivision issues either the building permit or the

certificate of occupancy.

(f) An "assessment" means a determination of the amount of the

impact fee in effect on the date or occurrence provided in this

section and is the maximum amount that can be charged per service

unit of such development. No specific act by the political

subdivision is required.

(g) Notwithstanding Subsections (a)-(e) and Section 395.017, the

political subdivision may reduce or waive an impact fee for any

service unit that would qualify as affordable housing under 42

U.S.C. Section 12745, as amended, once the service unit is

constructed. If affordable housing as defined by 42 U.S.C.

Section 12745, as amended, is not constructed, the political

subdivision may reverse its decision to waive or reduce the

impact fee, and the political subdivision may assess an impact

fee at any time during the development approval or building

process or after the building process if an impact fee was not

already assessed.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989. Amended by Acts 1997, 75th Leg., ch. 980, Sec. 52, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 345, Sec. 4, eff. Sept.

1, 2001.

Sec. 395.017. ADDITIONAL FEE PROHIBITED; EXCEPTION. After

assessment of the impact fees attributable to the new development

or execution of an agreement for payment of impact fees,

additional impact fees or increases in fees may not be assessed

against the tract for any reason unless the number of service

units to be developed on the tract increases. In the event of the

increase in the number of service units, the impact fees to be

imposed are limited to the amount attributable to the additional

service units.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989.

Sec. 395.018. AGREEMENT WITH OWNER REGARDING PAYMENT. A

political subdivision is authorized to enter into an agreement

with the owner of a tract of land for which the plat has been

recorded providing for the time and method of payment of the

impact fees.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989.

Sec. 395.019. COLLECTION OF FEES IF SERVICES NOT AVAILABLE.

Except for roadway facilities, impact fees may be assessed but

may not be collected in areas where services are not currently

available unless:

(1) the collection is made to pay for a capital improvement or

facility expansion that has been identified in the capital

improvements plan and the political subdivision commits to

commence construction within two years, under duly awarded and

executed contracts or commitments of staff time covering

substantially all of the work required to provide service, and to

have the service available within a reasonable period of time

considering the type of capital improvement or facility expansion

to be constructed, but in no event longer than five years;

(2) the political subdivision agrees that the owner of a new

development may construct or finance the capital improvements or

facility expansions and agrees that the costs incurred or funds

advanced will be credited against the impact fees otherwise due

from the new development or agrees to reimburse the owner for

such costs from impact fees paid from other new developments that

will use such capital improvements or facility expansions, which

fees shall be collected and reimbursed to the owner at the time

the other new development records its plat; or

(3) an owner voluntarily requests the political subdivision to

reserve capacity to serve future development, and the political

subdivision and owner enter into a valid written agreement.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989.

Sec. 395.020. ENTITLEMENT TO SERVICES. Any new development for

which an impact fee has been paid is entitled to the permanent

use and benefit of the services for which the fee was exacted and

is entitled to receive immediate service from any existing

facilities with actual capacity to serve the new service units,

subject to compliance with other valid regulations.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989.

Sec. 395.021. AUTHORITY OF POLITICAL SUBDIVISIONS TO SPEND FUNDS

TO REDUCE FEES. Political subdivisions may spend funds from any

lawful source to pay for all or a part of the capital

improvements or facility expansions to reduce the amount of

impact fees.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989.

Sec. 395.022. AUTHORITY OF POLITICAL SUBDIVISION TO PAY FEES.

(a) Political subdivisions and other governmental entities may

pay impact fees imposed under this chapter.

(b) A school district is not required to pay impact fees imposed

under this chapter unless the board of trustees of the district

consents to the payment of the fees by entering a contract with

the political subdivision that imposes the fees. The contract

may contain terms the board of trustees considers advisable to

provide for the payment of the fees.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

250, Sec. 1, eff. May 25, 2007.

Sec. 395.023. CREDITS AGAINST ROADWAY FACILITIES FEES. Any

construction of, contributions to, or dedications of off-site

roadway facilities agreed to or required by a political

subdivision as a condition of development approval shall be

credited against roadway facilities impact fees otherwise due

from the development.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989.

Sec. 395.024. ACCOUNTING FOR FEES AND INTEREST. (a) The order,

ordinance, or resolution levying an impact fee must provide that

all funds collected through the adoption of an impact fee shall

be deposited in interest-bearing accounts clearly identifying the

category of capital improvements or facility expansions within

the service area for which the fee was adopted.

(b) Interest earned on impact fees is considered funds of the

account on which it is earned and is subject to all restrictions

placed on use of impact fees under this chapter.

(c) Impact fee funds may be spent only for the purposes for

which the impact fee was imposed as shown by the capital

improvements plan and as authorized by this chapter.

(d) The records of the accounts into which impact fees are

deposited shall be open for public inspection and copying during

ordinary business hours.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989.

Sec. 395.025. REFUNDS. (a) On the request of an owner of the

property on which an impact fee has been paid, the political

subdivision shall refund the impact fee if existing facilities

are available and service is denied or the political subdivision

has, after collecting the fee when service was not available,

failed to commence construction within two years or service is

not available within a reasonable period considering the type of

capital improvement or facility expansion to be constructed, but

in no event later than five years from the date of payment under

Section 395.019(1).

(b) Repealed by Acts 2001, 77th Leg., ch. 345, Sec. 9, eff.

Sept. 1, 2001.

(c) The political subdivision shall refund any impact fee or

part of it that is not spent as authorized by this chapter within

10 years after the date of payment.

(d) Any refund shall bear interest calculated from the date of

collection to the date of refund at the statutory rate as set

forth in Section 302.002, Finance Code, or its successor statute.

(e) All refunds shall be made to the record owner of the

property at the time the refund is paid. However, if the impact

fees were paid by another political subdivision or governmental

entity, payment shall be made to the political subdivision or

governmental entity.

(f) The owner of the property on which an impact fee has been

paid or another political subdivision or governmental entity that

paid the impact fee has standing to sue for a refund under this

section.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989. Amended by Acts 1997, 75th Leg., ch. 1396, Sec. 37, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 7.82, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 345, Sec. 9, eff. Sept.

1, 2001.

SUBCHAPTER C. PROCEDURES FOR ADOPTION OF IMPACT FEE

Sec. 395.041. COMPLIANCE WITH PROCEDURES REQUIRED. Except as

otherwise provided by this chapter, a political subdivision must

comply with this subchapter to levy an impact fee.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989.

Sec. 395.0411. CAPITAL IMPROVEMENTS PLAN. The political

subdivision shall provide for a capital improvements plan to be

developed by qualified professionals using generally accepted

engineering and planning practices in accordance with Section

395.014.

Added by Acts 2001, 77th Leg., ch. 345, Sec. 5, eff. Sept. 1,

2001.

Sec. 395.042. HEARING ON LAND USE ASSUMPTIONS AND CAPITAL

IMPROVEMENTS PLAN. To impose an impact fee, a political

subdivision must adopt an order, ordinance, or resolution

establishing a public hearing date to consider the land use

assumptions and capital improvements plan for the designated

service area.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 345, Sec. 5, eff.

Sept. 1, 2001.

Sec. 395.043. INFORMATION ABOUT LAND USE ASSUMPTIONS AND CAPITAL

IMPROVEMENTS PLAN AVAILABLE TO PUBLIC. On or before the date of

the first publication of the notice of the hearing on the land

use assumptions and capital improvements plan, the political

subdivision shall make available to the public its land use

assumptions, the time period of the projections, and a

description of the capital improvement facilities that may be

proposed.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 345, Sec. 5, eff.

Sept. 1, 2001.

Sec. 395.044. NOTICE OF HEARING ON LAND USE ASSUMPTIONS AND

CAPITAL IMPROVEMENTS PLAN. (a) Before the 30th day before the

date of the hearing on the land use assumptions and capital

improvements plan, the political subdivision shall send a notice

of the hearing by certified mail to any person who has given

written notice by certified or registered mail to the municipal

secretary or other designated official of the political

subdivision requesting notice of the hearing within two years

preceding the date of adoption of the order, ordinance, or

resolution setting the public hearing.

(b) The political subdivision shall publish notice of the

hearing before the 30th day before the date set for the hearing,

in one or more newspapers of general circulation in each county

in which the political subdivision lies. However, a river

authority that is authorized elsewhere by state law to charge

fees that function as impact fees may publish the required

newspaper notice only in each county in which the service area

lies.

(c) The notice must contain:

(1) a headline to read as follows:

"NOTICE OF PUBLIC HEARING ON LAND USE ASSUMPTIONS AND CAPITAL

IMPROVEMENTS PLAN RELATING TO POSSIBLE ADOPTION OF IMPACT FEES"

(2) the time, date, and location of the hearing;

(3) a statement that the purpose of the hearing is to consider

the land use assumptions and capital improvements plan under

which an impact fee may be imposed; and

(4) a statement that any member of the public has the right to

appear at the hearing and present evidence for or against the

land use assumptions and capital improvements plan.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 345, Sec. 5, eff.

Sept. 1, 2001.

Sec. 395.045. APPROVAL OF LAND USE ASSUMPTIONS AND CAPITAL

IMPROVEMENTS PLAN REQUIRED. (a) After the public hearing on the

land use assumptions and capital improvements plan, the political

subdivision shall determine whether to adopt or reject an

ordinance, order, or resolution approving the land use

assumptions and capital improvements plan.

(b) The political subdivision, within 30 days after the date of

the public hearing, shall approve or disapprove the land use

assumptions and capital improvements plan.

(c) An ordinance, order, or resolution approving the land use

assumptions and capital improvements plan may not be adopted as

an emergency measure.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 345, Sec. 5, eff.

Sept. 1, 2001.

Sec. 395.0455. SYSTEMWIDE LAND USE ASSUMPTIONS. (a) In lieu of

adopting land use assumptions for each service area, a political

subdivision may, except for storm water, drainage, flood control,

and roadway facilities, adopt systemwide land use assumptions,

which cover all of the area subject to the jurisdiction of the

political subdivision for the purpose of imposing impact fees

under this chapter.

(b) Prior to adopting systemwide land use assumptions, a

political subdivision shall follow the public notice, hearing,

and other requirements for adopting land use assumptions.

(c) After adoption of systemwide land use assumptions, a

political subdivision is not required to adopt additional land

use assumptions for a service area for water supply, treatment,

and distribution facilities or wastewater collection and

treatment facilities as a prerequisite to the adoption of a

capital improvements plan or impact fee, provided the capital

improvements plan and impact fee are consistent with the

systemwide land use assumptions.

Added by Acts 1989, 71st Leg., ch. 566, Sec. 1(b), eff. Aug. 28,

1989.

Sec. 395.047. HEARING ON IMPACT FEE. On adoption of the land

use assumptions and capital improvements plan, the governing body

shall adopt an order or resolution setting a public hearing to

discuss the imposition of the impact fee. The public hearing must

be held by the governing body of the political subdivision to

discuss the proposed ordinance, order, or resolution imposing an

impact fee.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 345, Sec. 5, eff.

Sept. 1, 2001.

Sec. 395.049. NOTICE OF HEARING ON IMPACT FEE. (a) Before the

30th day before the date of the hearing on the imposition of an

impact fee, the political subdivision shall send a notice of the

hearing by certified mail to any person who has given written

notice by certified or registered mail to the municipal secretary

or other designated official of the political subdivision

requesting notice of the hearing within two years preceding the

date of adoption of the order or resolution setting the public

hearing.

(b) The political subdivision shall publish notice of the

hearing before the 30th day before the date set for the hearing,

in one or more newspapers of general circulation in each county

in which the political subdivision lies. However, a river

authority that is authorized elsewhere by state law to charge

fees that function as impact fees may publish the required

newspaper notice only in each county in which the service area

lies.

(c) The notice must contain the following:

(1) a headline to read as follows:

"NOTICE OF PUBLIC HEARING ON ADOPTION OF IMPACT FEES"

(2) the time, date, and location of the hearing;

(3) a statement that the purpose of the hearing is to consider

the adoption of an impact fee;

(4) the amount of the proposed impact fee per service unit; and

(5) a statement that any member of the public has the right to

appear at the hearing and present evidence for or against the

plan and proposed fee.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 345, Sec. 5, eff.

Sept. 1, 2001.

Sec. 395.050. ADVISORY COMMITTEE COMMENTS ON IMPACT FEES. The

advisory committee created under Section 395.058 shall file its

written comments on the proposed impact fees before the fifth

business day before the date of the public hearing on the

imposition of the fees.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 345, Sec. 5, eff.

Sept. 1, 2001.

Sec. 395.051. APPROVAL OF IMPACT FEE REQUIRED. (a) The

political subdivision, within 30 days after the date of the

public hearing on the imposition of an impact fee, shall approve

or disapprove the imposition of an impact fee.

(b) An ordinance, order, or resolution approving the imposition

of an impact fee may not be adopted as an emergency measure.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 345, Sec. 5, eff.

Sept. 1, 2001.

Sec. 395.052. PERIODIC UPDATE OF LAND USE ASSUMPTIONS AND

CAPITAL IMPROVEMENTS PLAN REQUIRED. (a) A political subdivision

imposing an impact fee shall update the land use assumptions and

capital improvements plan at least every five years. The initial

five-year period begins on the day the capital improvements plan

is adopted.

(b) The political subdivision shall review and evaluate its

current land use assumptions and shall cause an update of the

capital improvements plan to be prepared in accordance with

Subchapter B.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 345, Sec. 6, eff.

Sept. 1, 2001.

Sec. 395.053. HEARING ON UPDATED LAND USE ASSUMPTIONS AND

CAPITAL IMPROVEMENTS PLAN. The governing body of the political

subdivision shall, within 60 days after the date it receives the

update of the land use assumptions and the capital improvements

plan, adopt an order setting a public hearing to discuss and

review the update and shall determine whether to amend the plan.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989.

Sec. 395.054. HEARING ON AMENDMENTS TO LAND USE ASSUMPTIONS,

CAPITAL IMPROVEMENTS PLAN, OR IMPACT FEE. A public hearing must

be held by the governing body of the political subdivision to

discuss the proposed ordinance, order, or resolution amending

land use assumptions, the capital improvements plan, or the

impact fee. On or before the date of the first publication of the

notice of the hearing on the amendments, the land use assumptions

and the capital improvements plan, including the amount of any

proposed amended impact fee per service unit, shall be made

available to the public.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989.

Sec. 395.055. NOTICE OF HEARING ON AMENDMENTS TO LAND USE

ASSUMPTIONS, CAPITAL IMPROVEMENTS PLAN, OR IMPACT FEE. (a) The

notice and hearing procedures prescribed by Sections 395.044(a)

and (b) apply to a hearing on the amendment of land use

assumptions, a capital improvements plan, or an impact fee.

(b) The notice of a hearing under this section must contain the

following:

(1) a headline to read as follows:

"NOTICE OF PUBLIC HEARING ON AMENDMENT OF IMPACT FEES"

(2) the time, date, and location of the hearing;

(3) a statement that the purpose of the hearing is to consider

the amendment of land use assumptions and a capital improvements

plan and the imposition of an impact fee; and

(4) a statement that any member of the public has the right to

appear at the hearing and present evidence for or against the

update.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 345, Sec. 7, eff.

Sept. 1, 2001.

Sec. 395.056. ADVISORY COMMITTEE COMMENTS ON AMENDMENTS. The

advisory committee created under Section 395.058 shall file its

written comments on the proposed amendments to the land use

assumptions, capital improvements plan, and impact fee before the

fifth business day before the date of the public hearing on the

amendments.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989.

Sec. 395.057. APPROVAL OF AMENDMENTS REQUIRED. (a) The

political subdivision, within 30 days after the date of the

public hearing on the amendments, shall approve or disapprove the

amendments of the land use assumptions and the capital

improvements plan and modification of an impact fee.

(b) An ordinance, order, or resolution approving the amendments

to the land use assumptions, the capital improvements plan, and

imposition of an impact fee may not be adopted as an emergency

measure.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989.

Sec. 395.0575. DETERMINATION THAT NO UPDATE OF LAND USE

ASSUMPTIONS, CAPITAL IMPROVEMENTS PLAN OR IMPACT FEES IS NEEDED.

(a) If, at the time an update under Section 395.052 is required,

the governing body determines that no change to the land use

assumptions, capital improvements plan, or impact fee is needed,

it may, as an alternative to the updating requirements of

Sections 395.052-395.057, do the following:

(1) The governing body of the political subdivision shall, upon

determining that an update is unnecessary and 60 days before

publishing the final notice under this section, send notice of

its determination not to update the land use assumptions, capital

improvements plan, and impact fee by certified mail to any person

who has, within two years preceding the date that the final

notice of this matter is to be published, give written notice by

certified or registered mail to the municipal secretary or other

designated official of the political subdivision requesting

notice of hearings related to impact fees. The notice must

contain the information in Subsections (b)(2)-(5).

(2) The political subdivision shall publish notice of its

determination once a week for three consecutive weeks in one or

more newspapers with general circulation in each county in which

the political subdivision lies. However, a river authority that

is authorized elsewhere by state law to charge fees that function

as impact fees may publish the required newspaper notice only in

each county in which the service area lies. The notice of public

hearing may not be in the part of the paper in which legal

notices and classified ads appear and may not be smaller than

one-quarter page of a standard-size or tabloid-size newspaper,

and the headline on the notice must be in 18-point or larger

type.

(b) The notice must contain the following:

(1) a headline to read as follows:

"NOTICE OF DETERMINATION NOT TO UPDATE

LAND USE ASSUMPTIONS, CAPITAL IMPROVEMENTS

PLAN, OR IMPACT FEES";

(2) a statement that the governing body of the political

subdivision has determined that no change to the land use

assumptions, capital improvements plan, or impact fee is

necessary;

(3) an easily understandable description and a map of the

service area in which the updating has been determined to be

unnecessary;

(4) a statement that if, within a specified date, which date

shall be at least 60 days after publication of the first notice,

a person makes a written request to the designated official of

the political subdivision requesting that the land use

assumptions, capital improvements plan, or impact fee be updated,

the governing body must comply with the request by following the

requirements of Sections 395.052-395.057; and

(5) a statement identifying the name and mailing address of the

official of the political subdivision to whom a request for an

update should be sent.

(c) The advisory committee shall file its written comments on

the need for updating the land use assumptions, capital

improvements plans, and impact fee before the fifth business day

before the earliest notice of the government's decision that no

update is necessary is mailed or published.

(d) If, by the date specified in Subsection (b)(4), a person

requests in writing that the land use assumptions, capital

improvements plan, or impact fee be updated, the governing body

shall cause an update of the land use assumptions and capital

improvements plan to be prepared in accordance with Sections

395.052-395.057.

(e) An ordinance, order, or resolution determining the need for

updating land use assumptions, a capital improvements plan, or an

impact fee may not be adopted as an emergency measure.

Added by Acts 1989, 71st Leg., ch. 566, Sec. 1(d), eff. Aug. 28,

1989.

Sec. 395.058. ADVISORY COMMITTEE. (a) On or before the date on

which the order, ordinance, or resolution is adopted under

Section 395.042, the political subdivision shall appoint a

capital improvements advisory committee.

(b) The advisory committee is composed of not less than five

members who shall be appointed by a majority vote of the

governing body of the political subdivision. Not less than 40

percent of the membership of the advisory committee must be

representatives of the real estate, development, or building

industries who are not employees or officials of a political

subdivision or governmental entity. If the political subdivision

has a planning and zoning commission, the commission may act as

the advisory committee if the commission includes at least one

representative of the real estate, development, or building

industry who is not an employee or official of a political

subdivision or governmental entity. If no such representative is

a member of the planning and zoning commission, the commission

may still act as the advisory committee if at least one such

representative is appointed by the political subdivision as an ad

hoc voting member of the planning and zoning commission when it

acts as the advisory committee. If the impact fee is to be

applied in the extraterritorial jurisdiction of the political

subdivision, the membership must include a representative from

that area.

(c) The advisory committee serves in an advisory capacity and is

established to:

(1) advise and assist the political subdivision in adopting land

use assumptions;

(2) review the capital improvements plan and file written

comments;

(3) monitor and evaluate implementation of the capital

improvements plan;

(4) file semiannual reports with respect to the progress of the

capital improvements plan and report to the political subdivision

any perceived inequities in implementing the plan or imposing the

impact fee; and

(5) advise the political subdivision of the need to update or

revise the land use assumptions, capital improvements plan, and

impact fee.

(d) The political subdivision shall make available to the

advisory committee any professional reports with respect to

developing and implementing the capital improvements plan.

(e) The governing body of the political subdivision shall adopt

procedural rules for the advisory committee to follow in carrying

out its duties.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989.

SUBCHAPTER D. OTHER PROVISIONS

Sec. 395.071. DUTIES TO BE PERFORMED WITHIN TIME LIMITS. If the

governing body of the political subdivision does not perform a

duty imposed under this chapter within the prescribed period, a

person who has paid an impact fee or an owner of land on which an

impact fee has been paid has the right to present a written

request to the governing body of the political subdivision

stating the nature of the unperformed duty and requesting that it

be performed within 60 days after the date of the request. If the

governing body of the political subdivision finds that the duty

is required under this chapter and is late in being performed, it

shall cause the duty to commence within 60 days after the date of

the request and continue until completion.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989.

Sec. 395.072. RECORDS OF HEARINGS. A record must be made of any

public hearing provided for by this chapter. The record shall be

maintained and be made available for public inspection by the

political subdivision for at least 10 years after the date of the

hearing.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989.

Sec. 395.073. CUMULATIVE EFFECT OF STATE AND LOCAL RESTRICTIONS.

Any state or local restrictions that apply to the imposition of

an impact fee in a political subdivision where an impact fee is

proposed are cumulative with the restrictions in this chapter.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989.

Sec. 395.074. PRIOR IMPACT FEES REPLACED BY FEES UNDER THIS

CHAPTER. An impact fee that is in place on June 20, 1987, must

be replaced by an impact fee made under this chapter on or before

June 20, 1990. However, any political subdivision having an

impact fee that has not been replaced under this chapter on or

before June 20, 1988, is liable to any party who, after June 20,

1988, pays an impact fee that exceeds the maximum permitted under

Subchapter B by more than 10 percent for an amount equal to two

times the difference between the maximum impact fee allowed and

the actual impact fee imposed, plus reasonable attorney's fees

and court costs.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989.

Sec. 395.075. NO EFFECT ON TAXES OR OTHER CHARGES. This chapter

does not prohibit, affect, or regulate any tax, fee, charge, or

assessment specifically authorized by state law.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989.

Sec. 395.076. MORATORIUM ON DEVELOPMENT PROHIBITED. A

moratorium may not be placed on new development for the purpose

of awaiting the completion of all or any part of the process

necessary to develop, adopt, or update land use assumptions, a

capital improvements plan, or an impact fee.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 441, Sec. 2, eff.

Sept. 1, 2001.

Sec. 395.077. APPEALS. (a) A person who has exhausted all

administrative remedies within the political subdivision and who

is aggrieved by a final decision is entitled to trial de novo

under this chapter.

(b) A suit to contest an impact fee must be filed within 90 days

after the date of adoption of the ordinance, order, or resolution

establishing the impact fee.

(c) Except for roadway facilities, a person who has paid an

impact fee or an owner of property on which an impact fee has

been paid is entitled to specific performance of the services by

the political subdivision for which the fee was paid.

(d) This section does not require construction of a specific

facility to provide the services.

(e) Any suit must be filed in the county in which the major part

of the land area of the political subdivision is located. A

successful litigant shall be entitled to recover reasonable

attorney's fees and court costs.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989.

Sec. 395.078. SUBSTANTIAL COMPLIANCE WITH NOTICE REQUIREMENTS.

An impact fee may not be held invalid because the public notice

requirements were not complied with if compliance was substantial

and in good faith.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989.

Sec. 395.079. IMPACT FEE FOR STORM WATER, DRAINAGE, AND FLOOD

CONTROL IN POPULOUS COUNTY. (a) Any county that has a

population of 3.3 million or more or that borders a county with a

population of 3.3 million or more, and any district or authority

created under Article XVI, Section 59, of the Texas Constitution

within any such county that is authorized to provide storm water,

drainage, and flood control facilities, is authorized to impose

impact fees to provide storm water, drainage, and flood control

improvements necessary to accommodate new development.

(b) The imposition of impact fees authorized by Subsection (a)

is exempt from the requirements of Sections 395.025,

395.052-395.057, and 395.074 unless the political subdivision

proposes to increase the impact fee.

(c) Any political subdivision described by Subsection (a) is

authorized to pledge or otherwise contractually obligate all or

part of the impact fees to the payment of principal and interest

on bonds, notes, or other obligations issued or incurred by or on

behalf of the political subdivision and to the payment of any

other contractual obligations.

(d) An impact fee adopted by a political subdivision under

Subsection (a) may not be reduced if:

(1) the political subdivision has pledged or otherwise

contractually obligated all or part of the impact fees to the

payment of principal and interest on bonds, notes, or other

obligations issued by or on behalf of the political subdivision;

and

(2) the political subdivision agrees in the pledge or contract

not to reduce the impact fees during the term of the bonds,

notes, or other contractual obligations.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 107, eff.

Sept. 1, 2001.

Sec. 395.080. CHAPTER NOT APPLICABLE TO CERTAIN WATER-RELATED

SPECIAL DISTRICTS. (a) This chapter does not apply to impact

fees, charges, fees, assessments, or contributions:

(1) paid by or charged to a district created under Article XVI,

Section 59, of the Texas Constitution to another district created

under that constitutional provision if both districts are

required by law to obtain approval of their bonds by the Texas

Natural Resource Conservation Commission; or

(2) charged by an entity if the impact fees, charges, fees,

assessments, or contributions are approved by the Texas Natural

Resource Conservation Commission.

(b) Any district created under Article XVI, Section 59, or

Article III, Section 52, of the Texas Constitution may petition

the Texas Natural Resource Conservation Commission for approval

of any proposed impact fees, charges, fees, assessments, or

contributions. The commission shall adopt rules for reviewing the

petition and may charge the petitioner fees adequate to cover the

cost of processing and considering the petition. The rules shall

require notice substantially the same as that required by this

chapter for the adoption of impact fees and shall afford

opportunity for all affected parties to participate.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 82(a), eff. Aug. 28,

1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.257, eff.

Sept. 1, 1995.

Sec. 395.081. FEES FOR ADJOINING LANDOWNERS IN CERTAIN

MUNICIPALITIES. (a) This section applies only to a municipality

with a population of 105,000 or less that constitutes more than

three-fourths of the population of the county in which the

majority of the area of the municipality is located.

(b) A municipality that has not adopted an impact fee under this

chapter that is constructing a capital improvement, including

sewer or waterline or drainage or roadway facilities, from the

municipality to a development located within or outside the

municipality's boundaries, in its discretion, may allow a

landowner whose land adjoins the capital improvement or is within

a specified distance from the capital improvement, as determined

by the governing body of the municipality, to connect to the

capital improvement if:

(1) the governing body of the municipality has adopted a finding

under Subsection (c); and

(2) the landowner agrees to pay a proportional share of the cost

of the capital improvement as determined by the governing body of

the municipality and agreed to by the landowner.

(c) Before a municipality may allow a landowner to connect to a

capital improvement under Subsection (b), the municipality shall

adopt a finding that the municipality will benefit from allowing

the landowner to connect to the capital improvement. The finding

shall describe the benefit to be received by the municipality.

(d) A determination of the governing body of a municipality, or

its officers or employees, under this section is a discretionary

function of the municipality and the municipality and its

officers or employees are not liable for a determination made

under this section.

Added by Acts 1997, 75th Leg., ch. 1150, Sec. 1, eff. June 19,

1997.

Sec. 395.082. CERTIFICATION OF COMPLIANCE REQUIRED. (a) A

political subdivision that imposes an impact fee shall submit a

written certification verifying compliance with this chapter to

the attorney general each year not later than the last day of the

political subdivision's fiscal year.

(b) The certification must be signed by the presiding officer of

the governing body of a political subdivision and include a

statement that reads substantially similar to the following:

"This statement certifies compliance with Chapter 395, Local

Government Code."

(c) A political subdivision that fails to submit a certification

as required by this section is liable to the state for a civil

penalty in an amount equal to 10 percent of the amount of the

impact fees erroneously charged. The attorney general shall

collect the civil penalty and deposit the amount collected to the

credit of the housing trust fund.

Added by Acts 2001, 77th Leg., ch. 345, Sec. 8, eff. Sept. 1,

2001.



CHAPTER 397. STRATEGIC PLANNING RELATING TO MILITARY INSTALLATIONS

LOCAL GOVERNMENT CODETITLE 12. PLANNING AND DEVELOPMENTSUBTITLE C. PLANNING AND DEVELOPMENT PROVISIONS APPLYING TO MORE THAN ONE TYPE OF LOCAL GOVERNMENTCHAPTER 397. STRATEGIC PLANNING RELATING TO MILITARY INSTALLATIONSSec. 397.001. DEFINITIONS. In this chapter:(1) "Defense base" means a federally owned or operated military installation or facility that is presently functioning or was closed as a result of the United States Department of Defense base realignment process.(2) "Defense community" means a political subdivision, including a municipality, county, or special district, that is adjacent to, is near, or encompasses any part of a defense base.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 9, eff. May 27, 2003.Amended by: Acts 2005, 79th Leg., Ch. 396, Sec. 4, eff. June 17, 2005.Acts 2005, 79th Leg., Ch. 1160, Sec. 7, eff. September 1, 2005.

Sec. 397.002. DEFENSE BASE MILITARY VALUE ENHANCEMENT STATEMENT. (a) A defense community that applies for financial assistance from the Texas military value revolving loan account under Section 436.153, Government Code, shall prepare, in consultation with the authorities from each defense base associated with the community, a defense base military value enhancement statement that illustrates specific ways the funds will enhance the military value of the installations and must include the following information for each project:(1) the purpose for which financial assistance is requested, including a description of the project;(2) the source of other funds for the project;(3) a statement on how the project will enhance the military value of the installation;(4) whether the defense community has coordinated the project with authorities of the military installation and whether any approval has been obtained from those authorities;(5) whether any portion of the project is to occur on the military installation;(6) whether the project will have any negative impact on the natural or cultural environment;(7) a description of any known negative factors arising from the project that will affect the community or the military installation; and(8) a description of how the project will address future base realignment or closure.(b) The Texas Military Preparedness Commission may require a defense community to provide any additional information the commission requires to evaluate the community's request for financial assistance under this section.(c) Two or more defense communities near the same defense base that apply for financial assistance from the Texas military value revolving loan account may prepare a joint statement.(d) A copy of the defense base military value enhancement statement shall be distributed to the authorities of each defense base included in the statement and the Texas Military Preparedness Commission.(e) This section does not prohibit a defense community that is not applying for financial assistance from preparing a defense base military value enhancement statement under this section.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 9, eff. May 27, 2003.Amended by: Acts 2005, 79th Leg., Ch. 396, Sec. 5, eff. June 17, 2005.Acts 2005, 79th Leg., Ch. 1160, Sec. 8, eff. September 1, 2005.

Sec. 397.0021. DEFENSE COMMUNITY ECONOMIC REDEVELOPMENT VALUE STATEMENT. (a) A defense community that is adjacent to a closed military installation and applies for financial assistance from the Texas military value revolving loan account shall prepare an economic redevelopment value statement that illustrates specific ways the funds will be used to promote economic development in the community and include the following information for each project:(1) the purpose for which financial assistance is requested, including a description of the project;(2) the source of other funds for the project;(3) a statement on how the project will promote economic development in the community;(4) whether any portion of the project is to occur on a closed military installation;(5) whether any approval has been obtained from those authorities retaining or receiving title to that portion of the closed installation to be affected by the project;(6) whether the project will have any negative impact on the natural or cultural environment; and(7) a description of any known negative factors arising from the project that will affect the defense community.(b) The Texas Military Preparedness Commission may require a defense community to provide any additional information the commission requires to evaluate the community's request for financial assistance under this section.(c) Two or more defense communities near the same defense base that apply for financial assistance from the Texas military value revolving loan account may prepare a joint statement.(d) A copy of the economic redevelopment value statement shall be distributed to the Texas Military Preparedness Commission and any defense community which may be affected by the resulting project.(e) This section does not prohibit a defense community that is not applying for financial assistance from preparing an economic redevelopment value statement under this section.

Added by Acts 2005, 79th Leg., Ch. 396, Sec. 6, eff. June 17, 2005.Added by Acts 2005, 79th Leg., Ch. 1160, Sec. 9, eff. September 1, 2005.

Sec. 397.003. COMPREHENSIVE DEFENSE INSTALLATION AND COMMUNITY STRATEGIC IMPACT PLAN. (a) A defense community may request financial assistance from the Texas military value revolving loan account to prepare a comprehensive defense installation and community strategic impact plan that states the defense community's long-range goals and development proposals relating to the following purposes:(1) controlling negative effects of future growth of the defense community on the defense base and minimizing encroachment on military exercises or training activities connected to the base;(2) enhancing the military value of the defense base while reducing operating costs; and(3) identifying which, if any, property and services in a region can be shared by the defense base and the defense community.(b) The comprehensive defense installation and community strategic impact plan should include, if appropriate, maps, diagrams, and text to support its proposals and must include the following elements as they relate to each defense base included in the plan:(1) a land use element that identifies:(A) proposed distribution, location, and extent of land uses such as housing, business, industry, agriculture, recreation, public buildings and grounds, and other categories of public and private land uses as those uses may impact the defense base; and(B) existing and proposed regulations of land uses, including zoning, annexation, or planning regulations as those regulations may impact the defense base;(2) a transportation element that identifies the location and extent of existing and proposed freeways, streets, and roads and other modes of transportation;(3) a population growth element that identifies past and anticipated population trends;(4) a water resources element that:(A) addresses currently available surface water and groundwater supplies; and(B) addresses future growth projections and ways in which the water supply needs of the defense community and the defense base can be adequately served by the existing resources, or if such a need is anticipated, plans for securing additional water supplies;(5) a conservation element that describes methods for conservation, development, and use of natural resources, including land, forests, soils, rivers and other waters, wildlife, and other natural resources;(6) an open-space area element that includes:(A) a list of existing open-space land areas;(B) an analysis of the defense base's forecasted needs for open-space areas to conduct its military training activities; and(C) suggested strategies under which land on which some level of development has occurred can make a transition to an open-space area, if needed;(7) a restricted airspace element that creates buffer zones, if needed, between the defense base and the defense community; and(8) a military training route element that identifies existing routes and proposes plans for additional routes, if needed.(c) Two or more defense communities near the same defense base may prepare a joint plan.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 9, eff. May 27, 2003.

Sec. 397.004. PLANNING MANUAL. A defense community that has prepared a comprehensive defense installation and community strategic impact plan described by Section 397.003 is encouraged to develop, in coordination with the authorities of each defense base associated with the community, a planning manual based on the proposals contained in the plan. The manual should adopt guidelines for community planning and development to further the purposes described under Section 397.002. The defense community should, from time to time, consult with defense base authorities regarding any changes needed in the planning manual guidelines adopted under this section.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 9, eff. May 27, 2003.

Sec. 397.005. CONSULTATION WITH DEFENSE BASE AUTHORITIES: PROPOSED ORDINANCE, RULE, OR PLAN. (a) This subsection applies to a defense community other than a defense community described by Subsection (b). If a defense community determines that an ordinance, rule, or plan proposed by the community may impact a defense base or the military exercise or training activities connected to the base, the defense community shall seek comments and analysis from the defense base authorities concerning the compatibility of the proposed ordinance, rule, or plan with base operations. The defense community shall consider and analyze the comments and analysis before making a final determination relating to the proposed ordinance, rule, or plan.(b) This subsection applies only to a defense community that includes a municipality with a population of more than 110,000 located in a county with a population of less than 135,000 and that has not adopted airport zoning regulations under Chapter 241. A defense community that proposes to adopt or amend an ordinance, rule, or plan in an area located within eight miles of the boundary line of a defense base or the military exercise or training activities connected to the base shall seek comments and analysis from the defense base authorities concerning the compatibility of the proposed ordinance, rule, or plan with base operations.(c) A defense community described by Subsection (b) shall consider and analyze any comments and analysis received from the defense base authorities under Subsection (b) before making a final determination relating to the proposed ordinance, rule, or plan. The defense community described by Subsection (b) may not make a final determination under this subsection until the 31st day after the date comments and analysis are requested under Subsection (b).

Added by Acts 2003, 78th Leg., ch. 149, Sec. 9, eff. May 27, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1320, Sec. 1, eff. June 19, 2009.

Sec. 397.006. CONSULTATION WITH DEFENSE BASE AUTHORITIES: PROPOSED STRUCTURE. (a) This section applies only to a defense community that includes a municipality with a population of more than 110,000 located in a county with a population of less than 135,000 and that has not adopted airport zoning regulations under Chapter 241.(b) On receipt of an application for a permit as described by Section 245.001 for a proposed structure in an area located within eight miles of the boundary line of a defense base or the military exercise or training activities connected to the base, the defense community reviewing the application shall seek comments and analysis from the defense base authorities concerning the compatibility of the proposed structure with base operations.(c) The defense community shall consider and analyze any comments and analysis received from the defense base authorities under Subsection (b) before making a final determination relating to approval of the permit for the proposed structure. The defense community may not make a final determination under this subsection until the earlier of the date comments and analysis are received from the defense base authorities or the fifth business day after the date comments and analysis are requested under Subsection (b). In this subsection, "business day" means any day other than a Saturday, Sunday, or state or federal holiday.(d) This section does not apply if a defense community is required to take immediate action on an application to protect the public health, safety, or welfare of residents of the defense community.

Added by Acts 2009, 81st Leg., R.S., Ch. 1320, Sec. 2, eff. June 19, 2009.



CHAPTER 397A. REGIONAL MILITARY SUSTAINABILITY COMMISSIONS RELATING TO CERTAIN MILITARY INSTALLATIONS

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE C. PLANNING AND DEVELOPMENT PROVISIONS APPLYING TO MORE

THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 397A. REGIONAL MILITARY SUSTAINABILITY COMMISSIONS

RELATING TO CERTAIN MILITARY INSTALLATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 397A.001. LEGISLATIVE FINDINGS; PURPOSE. (a) The

legislature finds that:

(1) the areas that surround military installations will be

frequented for military, national security, and international

training purposes by residents from many parts of the state,

nation, and world;

(2) compatible development and use of those areas is of concern

to the state and nation; and

(3) without adequate regulation, the areas will tend to become

incompatible with military missions and will be used in ways that

interfere with:

(A) the proper continued use of those areas as secure locations

for military installations and missions; and

(B) the effective operation of the military installations and

missions.

(b) The powers granted under this chapter are for the purposes

of:

(1) promoting the public health, safety, and general welfare;

(2) protecting and preserving places and areas of military and

national security importance and significance;

(3) protecting critical military missions and operations related

to those missions; and

(4) ensuring state and national security.

(c) This chapter may not be interpreted to grant regulatory

powers to administer Chapter 245 or to amend a protection or

benefit provided by Chapter 245.

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.

SUBCHAPTER B. REGIONAL MILITARY SUSTAINABILITY COMMISSIONS IN

POPULOUS AREAS

Sec. 397A.051. APPLICABILITY. (a) A regulation or compatible

development standard adopted under this subchapter does not apply

to:

(1) a tract of land used for a single-family residence that is

located outside the boundaries of a platted subdivision;

(2) a tract of land in agricultural use;

(3) an activity or a structure or appurtenance on a tract of

land in agricultural use; or

(4) an area designated as part of the commission's territory

under Section 397A.052 that is subject to the jurisdiction of a

regulatory agency as defined by Section 245.001, and that, on the

effective date of the Act adding this chapter, is:

(A) within the boundaries of a project as defined by Section

245.001 and any revision to the project that has accrued rights

under Chapter 245;

(B) the subject of a permit as defined by Section 245.001 issued

by or a permit application filed with a regulatory agency as

defined by Section 245.001; or

(C) subject to a plan for development or plat application filed

with a regulatory agency as defined by Section 245.001.

(b) In this section:

(1) "Agricultural use" means use or activity involving

agriculture.

(2) "Agriculture" means:

(A) cultivating the soil to produce crops for human food, animal

feed, seed for planting, or the production of fibers;

(B) practicing floriculture, viticulture, silviculture, or

horticulture;

(C) raising, feeding, or keeping animals for breeding purposes

or for the production of food, fiber, leather, pelts, or other

tangible products having commercial value;

(D) planting cover crops, including cover crops cultivated for

transplantation, or leaving land idle for the purpose of

participating in a government program or normal crop or livestock

rotation procedure; or

(E) engaging in wildlife management.

(c) A term used in this subchapter that is defined or used in

Chapter 245 has the meaning assigned by Chapter 245.

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.

Sec. 397A.052. CREATION OF REGIONAL MILITARY SUSTAINABILITY

COMMISSION. (a) A county with unincorporated area located

within five miles of the boundary line of a military

installation, and a municipality with a population of 1.1 million

or more and with extraterritorial jurisdiction located within

five miles of the boundary line of a military installation, each

of which, with respect to the same military installation,

constitutes a defense community as defined by Section 397.001,

may agree by order, ordinance, or other means to establish and

fund a regional military sustainability commission under this

subchapter in an area that is located:

(1) in the same county as the active military installation; and

(2) in the extraterritorial jurisdiction of the municipality.

(b) Defense communities may not establish more than one

commission in a county.

(c) Except as provided by Subsection (d), a commission's

territory consists of the unincorporated area located within two

miles of the boundary line of a military installation designated

as the commission's territory when the commission is established.

(d) If a military installation is engaged in flight training at

the time a commission is established under this section, the

commission's territory consists of the unincorporated area

located within three miles of the boundary line of the military

installation.

(e) This subchapter shall be narrowly construed in conformity

with the findings and purposes under Section 397A.001.

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.

Sec. 397A.053. HEARING ON CREATION OF COMMISSION. (a) Not

earlier than the 60th day or later than the 30th day before the

date the governing body of each participating governmental entity

establishes a regional military sustainability commission, each

governing body shall hold two public hearings to consider the

creation of the proposed commission. Each governing body must,

at least seven days before each public hearing, prominently post

notice of the hearing in the administrative offices of the

governmental entity and publish notice of the hearing in a

newspaper of general circulation, if any, in the proposed

territory.

(b) The notice required by Subsection (a) must:

(1) state the date, time, and place for the public hearing;

(2) identify the boundaries of the proposed territory, including

a map of the proposed territory; and

(3) provide a description of the proposed commission's

functions.

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.

Sec. 397A.054. MEMBERS OF REGIONAL MILITARY SUSTAINABILITY

COMMISSION. (a) The regional military sustainability commission

is composed of not more than nine members.

(b) Participating governmental entities may by joint agreement

determine the number, qualifications, and method of selecting

members of a commission.

(c) A member of a commission may not be an elected official of a

participating county or municipality.

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.

Sec. 397A.055. COMMISSION REVIEW OF NEW PROJECTS. (a) In this

section, "new project" means a project, as that term is defined

by Section 245.001, for which an application for a permit that

will establish a vesting date under Chapter 245 has not been

submitted to a regulatory agency before the effective date of the

Act adding this chapter. The term does not include a revision to

a project commenced before the effective date of the Act adding

this chapter.

(b) A regional military sustainability commission shall

establish an advisory committee and appoint six members to the

committee. Three of the members appointed to the committee must

represent the military installation for which the commission is

established and three members must represent landowners in the

area surrounding the military installation. The committee shall

advise the commission on protecting the critical military

missions of the military installation with regard to development.

(c) On receipt of an application for a permit for a new project

in the commission's territory, the governing body of the

participating governmental entity shall review the application

and request a report from the commission regarding the proposed

project. The commission, with the advice of the advisory

committee, shall review the compatibility of the new project with

the military installation's military missions and related

operations based on the commission's compatible development

standards. The commission shall submit a report of its findings,

including a recommendation regarding compatibility, to the

reviewing governmental entity not later than the 30th calendar

day after the date the request was made. The report must include

an estimate of the fiscal impact on the affected property of any

recommendations submitted by the commission, if the fiscal impact

is determinable based on the project description and other

information provided by the developer.

(d) The reviewing governmental entity may not take action on the

permit application until it receives the report of the

commission. If the commission finds that the proposed new

project is not compatible with the military installation's

missions and recommends denial of the permit application, the

reviewing governmental entity may disapprove the permit

application.

(e) On annexation of an area in the commission's territory for

full or limited purposes by a municipality, the area is removed

from the commission's territory. If the municipality disannexes

the area, the area is included in the commission's territory.

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.

Sec. 397A.056. REGIONAL COMPATIBLE DEVELOPMENT STANDARDS. (a)

Before exercising the duties described by Section 397A.055, a

regional military sustainability commission shall recommend

compatible development standards for the territory. The

commission must consider, as part of the regional compatible

development standards, standards required by the Federal Aviation

Administration regulations for military installations that

service aircraft and helicopters. The commission shall submit

the proposed compatible development standards to the

participating governmental entities for approval.

(b) Before taking action to approve or reject the compatible

development standards proposed by the commission, the

participating governmental entities shall:

(1) provide notice of the commission's proposed compatible

development standards to property owners in the commission's

territory, as determined by the most recent county tax roll; and

(2) publish notice of the commission's proposed compatible

development standards in a newspaper of general circulation, if

any, in the commission's territory.

(c) The failure of notice to reach each property owner under

Subsection (b) does not invalidate compatible development

standards adopted under this section.

(d) The compatible development standards are final after

approval by a majority vote of each participating governmental

entity. Notice of the final compatible development standards

must be provided to all appropriate taxing entities for filing in

the real property records of the county.

(e) The commission may include in the proposed compatible

development standards a recommendation to a participating

governmental entity to purchase property in the commission's

territory as practical to protect a critical military mission.

(f) The commission may recommend amendments to approved

compatible development standards. The participating governmental

entities may approve the commission's proposed standards under

procedures adopted by the entities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.

Sec. 397A.057. COORDINATION WITH OTHER PLANS AND STUDIES. The

compatible development standards and regulations adopted under

this subchapter must be coordinated with:

(1) the county plan for growth and development of the

participating county or a county located in the regional military

sustainability commission's territory;

(2) the comprehensive plan of the participating municipality;

and

(3) the most recent Joint Land Use Study, if the commission

makes a finding that the conclusions of the study accurately

reflect circumstances in the territory.

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.

Sec. 397A.058. CONFLICT WITH OTHER LAWS. Except with respect to

Chapter 245, if a regulation adopted under this subchapter

conflicts with a standard imposed under another statute or local

order or regulation, the more stringent standard controls.

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.

Sec. 397A.059. FUNDS. (a) A participating governmental entity

may appropriate funds to the commission for the costs and

expenses required in the performance of the commission's

purposes.

(b) A commission may apply for, contract for, receive, and

expend for its purposes a grant or funds from a participating

governmental entity, the state, the federal government, or any

other source.

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.

Sec. 397A.060. WITHDRAWAL FROM COMMISSION. A participating

governmental entity may withdraw from a regional military

sustainability commission:

(1) by a two-thirds vote of its governing body; and

(2) after providing notice to the relevant military installation

commander not later than the 45th day before the date of the vote

under Subdivision (1).

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.

Sec. 397A.061. EXPIRATION AFTER MILITARY INSTALLATION CLOSURE.

A regional military sustainability commission that has territory

around a military installation that is closed by the federal

government and the regional compatible development standards for

the commission's territory may continue in effect until the

fourth anniversary of the date the military installation is

closed.

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.

Sec. 397A.062. JUDICIAL REVIEW OF COMMISSION OR GOVERNMENTAL

ENTITY DECISION. Notwithstanding any other provision of this

subchapter, a landowner aggrieved by a report submitted by the

regional military sustainability commission or by a permit

application decision of the participating governmental entity

under this subchapter may appeal all or part of the report or

permit application decision to a district court. The court may

reverse or modify, wholly or partly, the report submitted by the

commission or the permit application decision that is appealed.

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.

SUBCHAPTER C. REGIONAL MILITARY SUSTAINABILITY COMMISSIONS IN

LESS POPULOUS AREAS

Sec. 397A.101. APPLICABILITY. (a) A regulation or compatible

development standard adopted under this subchapter does not apply

to:

(1) an area located in a county with a population of less than

5,000 that is adjacent to an international border;

(2) a tract of land used for a single-family residence that is

located outside the boundaries of a platted subdivision;

(3) a tract of land in agricultural use;

(4) an activity or a structure or appurtenance on a tract of

land in agricultural use; or

(5) any activity or a project, as that term is defined by

Section 245.001, that is:

(A) occurring or in existence on the effective date of the Act

adding this chapter; or

(B) receiving the benefits of or protected under Chapter 245.

(b) In this section, "agricultural use" and "agriculture" have

the meanings assigned by Section 397A.051.

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.

Sec. 397A.102. CREATION OF REGIONAL MILITARY SUSTAINABILITY

COMMISSION. (a) A county with a population of 60,000 or less

and a municipality that, with respect to the same active military

installation, constitutes a defense community, as defined by

Section 397.001, may agree by order, ordinance, or other means to

establish and fund a regional military sustainability commission

under this subchapter in an area that is located:

(1) in the same county as the active military installation; and

(2) in the extraterritorial jurisdiction of the municipality.

(b) Defense communities may not establish more than one

commission in a county.

(c) A commission's territory consists of the unincorporated area

located within five miles of the boundary line of a military

installation designated as the commission's territory when the

commission is established.

(d) This subchapter shall be narrowly construed in conformity

with the findings and purposes under Section 397A.001.

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.

Sec. 397A.103. HEARING ON CREATION OF COMMISSION. (a) Not

earlier than the 60th day or later than the 30th day before the

date the governing body of each participating governmental entity

establishes a regional military sustainability commission, each

governing body shall hold two public hearings to consider the

creation of the proposed commission. Each governing body must,

at least seven days before each public hearing, prominently post

notice of the hearing in the administrative offices of the

governmental entity and publish notice of the hearing in a

newspaper of general circulation, if any, in the proposed

territory.

(b) The notice required by Subsection (a) must:

(1) state the date, time, and place for the public hearing;

(2) identify the boundaries of the proposed territory, including

a map of the proposed territory; and

(3) provide a description of the proposed commission's

functions.

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.

Sec. 397A.104. MEMBERS OF REGIONAL MILITARY SUSTAINABILITY

COMMISSION. (a) The regional military sustainability commission

is composed of not more than nine members.

(b) Participating governmental entities may by joint agreement

determine the number, qualifications, and method of selecting

members of a commission.

(c) A member of a commission may not be an elected official of a

participating county or municipality.

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.

Sec. 397A.105. COMMISSION REVIEW OF NEW PROJECTS. (a) In this

section, "new project" means a project, as that term is defined

by Section 245.001, for which an application for a permit that

will establish a vesting date under Chapter 245 has not been

submitted to a regulatory agency before the effective date of the

Act adding this chapter, including a water contract, sewer

contract, or master plan.

(b) A regional military sustainability commission shall

establish an advisory committee and appoint six members to the

committee. Three of the members appointed to the committee must

represent the military installation for which the commission is

established and three members must represent landowners in the

area surrounding the military installation. The committee shall

advise the commission on protecting the critical military

missions of the military installation with regard to development.

(c) On receipt of an application for a permit for a new project

in the commission's territory, the governing body of the

participating governmental entity shall review the application

and request a report from the commission regarding the proposed

project. The commission, with the advice of the advisory

committee, shall review the compatibility of the new project with

the military installation's military missions and related

operations based on the commission's compatible development

standards. The commission shall submit a report of its findings,

including a recommendation regarding compatibility, to the

reviewing governmental entity not later than the 15th calendar

day after the date the request was made. The report must include

an estimate of the fiscal impact on the affected property of any

recommendations submitted by the commission as part of the

report.

(d) The reviewing governmental entity may not take action on the

permit application until it receives the report of the

commission. If the commission finds that the proposed new

project is not compatible with the military installation's

missions and recommends denial of the permit application, the

reviewing governmental entity may disapprove the permit

application.

(e) On annexation of an area in the commission's territory for

full or limited purposes by a municipality, the area is removed

from the commission's territory. If the municipality disannexes

the area, the area is included in the commission's territory.

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.

Sec. 397A.106. REGIONAL COMPATIBLE DEVELOPMENT STANDARDS. (a)

Before exercising the duties described by Section 397A.105, a

regional military sustainability commission shall recommend

compatible development standards for the territory. The

commission must consider, as part of the regional compatible

development standards, the Federal Aviation Administration

regulations regarding height restrictions surrounding a military

installation that services aircraft and helicopters. The

commission shall submit the proposed compatible development

standards to the participating governmental entities for

approval.

(b) Before taking action to approve or reject the compatible

development standards proposed by the commission, the

participating governmental entities shall:

(1) provide notice of the commission's proposed compatible

development standards to property owners in the commission's

territory, as determined by the most recent county tax roll; and

(2) publish notice of the commission's proposed compatible

development standards in a newspaper of general circulation, if

any, in the commission's territory.

(c) The failure of notice to reach each property owner under

Subsection (b) does not invalidate compatible development

standards adopted under this section.

(d) The compatible development standards are final after

approval by a majority vote of each participating governmental

entity. Notice of the final compatible development standards

must be provided to all appropriate taxing entities for filing in

the real property records of the county.

(e) The commission may include in the proposed compatible

development standards a recommendation to a participating

governmental entity to purchase property in the commission's

territory as practical to protect a critical military mission.

(f) The commission may recommend amendments to approved

compatible development standards. The participating governmental

entities may approve the commission's proposed standards under

procedures adopted by the entities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.

Sec. 397A.107. COORDINATION WITH OTHER PLANS AND STUDIES. The

compatible development standards and regulations adopted under

this subchapter must be coordinated with:

(1) the county plan for growth and development of the

participating county or a county located in the regional military

sustainability commission's territory;

(2) the comprehensive plan of the participating municipality;

and

(3) the most recent Joint Land Use Study, if the commission

makes a finding that the conclusions of the study accurately

reflect circumstances in the territory.

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.

Sec. 397A.108. CONFLICT WITH OTHER LAWS. Except with respect to

Chapter 245, if a regulation adopted under this subchapter

conflicts with a standard imposed under another statute or local

order or regulation, the more stringent standard controls.

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.

Sec. 397A.109. FUNDS. (a) A participating governmental entity

may appropriate funds to the commission for the costs and

expenses required in the performance of the commission's

purposes.

(b) A commission may apply for, contract for, receive, and

expend for its purposes a grant or funds from a participating

governmental entity, the state, the federal government, or any

other source.

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.

Sec. 397A.110. WITHDRAWAL FROM COMMISSION. A participating

governmental entity may withdraw from a regional military

sustainability commission:

(1) by a two-thirds vote of its governing body; and

(2) after providing notice to the relevant military installation

commander not later than the 45th day before the date of the vote

under Subdivision (1).

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.

Sec. 397A.111. EXPIRATION AFTER MILITARY INSTALLATION CLOSURE.

A regional military sustainability commission that has territory

around a military installation that is closed by the federal

government and the regional compatible development standards for

the commission's territory may continue in effect until the

fourth anniversary of the date the military installation is

closed.

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.

Sec. 397A.112. JUDICIAL REVIEW OF COMMISSION OR GOVERNMENTAL

ENTITY DECISION. Notwithstanding any other provision of this

subchapter, a landowner aggrieved by a report submitted by the

regional military sustainability commission or by a permit

application decision of the participating governmental entity

under this subchapter may appeal all or part of the report or

permit application decision to a district court, county court, or

county court at law. The court may reverse or modify, wholly or

partly, the report submitted by the commission or the permit

application decision that is appealed.

Added by Acts 2009, 81st Leg., R.S., Ch.

1320, Sec. 3, eff. June 19, 2009.



CHAPTER 398. MEASURES TO SUPPORT MUNICIPAL AND COUNTY SPECIAL EVENTS

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE C. PLANNING AND DEVELOPMENT PROVISIONS APPLYING TO MORE

THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 398. MEASURES TO SUPPORT MUNICIPAL AND COUNTY SPECIAL

EVENTS

Sec. 398.001. DEFINITIONS. In this chapter:

(1) "Host community" means a municipality or county authorized

by its governing body to host or assist in the presentation of a

special event. The term includes a group of counties and

municipalities that with the authorization of each governing body

agree to jointly host or assist in the presentation of a special

event.

(2) "Site selection organization" means an organization that,

through a competitive selection process in which at least one

site that is not located in this state was considered, chooses a

site for an event conducted by the organization.

(3) "Special event" means an event held in a public place within

the boundaries of a host community that is selected by a site

selection organization as the site for the event.

Added by Acts 2005, 79th Leg., Ch.

117, Sec. 1, eff. September 1, 2005.

Sec. 398.002. PURPOSE. The purpose of this chapter is to

authorize a host community to use a portion of the sales tax

revenue generated by a special event to assist in paying expenses

incurred in connection with the event, including expenses for the

purposes provided by Section 398.007(c).

Added by Acts 2005, 79th Leg., Ch.

117, Sec. 1, eff. September 1, 2005.

Sec. 398.003. LEGISLATIVE FINDINGS. The legislature finds that

the conduct in this state of a special event will:

(1) provide substantial economic benefits to the community where

the special event is held and to the entire state; and

(2) provide opportunities for the creation of jobs by local and

state businesses that pay a living wage.

Added by Acts 2005, 79th Leg., Ch.

117, Sec. 1, eff. September 1, 2005.

Sec. 398.004. ECONOMIC IMPACT STUDY. (a) To be eligible to use

a portion of the tax revenue generated by a special event to

assist in paying expenses incurred in connection with the event

under this chapter, a host community must conduct an economic

impact study of the geographic area expected to experience

economic benefits from the special event and submit the study to

the comptroller for certification.

(b) The economic impact study must identify the geographic area

expected to experience economic benefits from the special event

and provide an estimate of:

(1) the general economic impact likely to occur in the area as a

result of the event; and

(2) the anticipated amount of increase in the tax receipts to

this state from the taxes imposed under Chapter 151, Tax Code,

that:

(A) will occur in the special event area during the period that

begins on the day before the first day of the event and ends at

the earlier of:

(i) the end of the day following the last day of the event; or

(ii) the end of the 30th day after the day before the first day

of the event; and

(B) is directly attributable to the preparation for and

presentation of the event.

Added by Acts 2005, 79th Leg., Ch.

117, Sec. 1, eff. September 1, 2005.

Sec. 398.005. COMPTROLLER CERTIFICATION OF ECONOMIC IMPACT

STUDY. (a) Not later than the 30th day after receiving the

economic impact study from a host community, the comptroller

shall:

(1) determine whether the study accurately estimates the amount

of increase in the tax receipts to this state described by

Section 398.004(b)(2); and

(2) if the comptroller determines that the study accurately

reflects the increase in those tax receipts, certify the study.

(b) If the comptroller determines that the economic impact study

submitted by the host community does not accurately estimate the

amount of increase in the tax receipts to this state described by

Section 398.004(b)(2), the comptroller not later than the 30th

day after receiving the study shall:

(1) submit a preliminary determination to the host community;

and

(2) provide the host community with an opportunity to respond or

submit a new or amended economic impact study to the comptroller.

Added by Acts 2005, 79th Leg., Ch.

117, Sec. 1, eff. September 1, 2005.

Sec. 398.006. SPECIAL EVENT PLAN; REQUEST FOR MONEY; APPROVAL.

(a) Not less than six months before the first day of a special

event, a host community requesting money under this chapter shall

submit a special event plan to the Texas Economic Development and

Tourism Office.

(b) A special event plan must include:

(1) a copy of an economic impact study for the special event

that has been certified under Section 398.005;

(2) the history of the event in the special event area, a

description of previous attempts by the host community to secure

the event, information regarding attempts by other communities to

recruit the event, and any other information that would justify

approval of the amount of money requested for the event under

this chapter;

(3) a detailed explanation justifying each expense as it relates

to the purposes provided by Section 398.007(c) that each

political subdivision within a host community anticipates will be

incurred in connection with hosting the event and for which each

political subdivision intends to use revenue from the special

event trust fund established by the comptroller for the host

community under this chapter;

(4) an estimate of the total amount of expenses each political

subdivision within a host community anticipates will be incurred

in hosting the event; and

(5) a request that an amount of money, not to exceed the lesser

of one-half of the amount of the total expenses estimated under

Subdivision (4) or one-half of the amount of the anticipated

increase in tax receipts to this state described by Section

398.004(b)(2) according to the certified economic impact study,

be deposited by the comptroller into a special event trust fund

for the host community.

(c) A host community may submit with a special event plan a copy

of an agreement between each political subdivision within the

host community and the organizers of the special event, which may

include provisions governing the expenses the host community or a

political subdivision has agreed to pay. The agreement may not

be for a term greater than five years.

(d) The Texas Economic Development and Tourism Office shall

submit the host community's special event plan to the governor,

the lieutenant governor, and the speaker of the house of

representatives for approval. The plan is considered approved if

the written approval of the governor, the lieutenant governor,

and the speaker of the house of representatives is received by

the office not later than the 90th day after the date the office

received the plan from the host community.

(e) If the written approval of the governor, the lieutenant

governor, and the speaker of the house of representatives is not

received as provided by Subsection (d), the special event plan is

considered disapproved.

Added by Acts 2005, 79th Leg., Ch.

117, Sec. 1, eff. September 1, 2005.

Sec. 398.007. SPECIAL EVENT TRUST FUND. (a) If a special event

plan is approved under Section 398.006 and the host community is

selected as the site of the special event, the comptroller shall

deposit into a special event trust fund established by the

comptroller for the host community the amount requested in the

special event plan approved as provided by Section 398.006. The

comptroller shall make the deposits from the state tax receipts

as soon as practicable after those taxes are collected.

(b) The special event trust fund for a host community shall be

established outside the treasury and held in trust by the

comptroller for the administration of this chapter. Money in the

trust fund may be disbursed by the comptroller only as provided

by this chapter. No appropriation is necessary for that purpose.

(c) A host community may use the money in the special event

trust fund only for a public purpose related to the special event

to pay the expenses of:

(1) providing security specifically for the event;

(2) providing public transportation and traffic management

services for the event;

(3) providing or renting public facilities and the utilities

associated with the use of the facilities during the event;

(4) preparing or maintaining a contract associated with

conducting the event;

(5) providing maintenance and janitorial services in preparation

for, during, or on completion of the event;

(6) developing or providing a special promotion, incentive, or

award for or associated with the event; and

(7) any other activity or item authorized in the special event

plan approved under Section 398.006.

(d) A host community may not use the money in the special event

trust fund to construct a facility.

(e) Each political subdivision within a host community shall

submit to the comptroller a written application for reimbursement

for an approved event-related expense accompanied by a paid

invoice or receipt. On receipt of the application in proper

form, the comptroller shall make a disbursement from the

political subdivision's special event trust fund to reimburse the

political subdivision for an event-related expense authorized by

Subsection (c) and incurred by the political subdivision.

(f) Not later than the 180th day following the last day of the

special event, or on an earlier date if each political

subdivision within a host community certifies to the comptroller

that the political subdivision has paid all obligations payable

from the special event trust fund, the comptroller shall transfer

to the general revenue fund any money remaining in the trust

fund.

Added by Acts 2005, 79th Leg., Ch.

117, Sec. 1, eff. September 1, 2005.

Sec. 398.008. INFORMATION AND AUDIT. (a) Each political

subdivision within a host community shall provide the information

required by the comptroller to enable the comptroller to carry

out the comptroller's duties under this chapter.

(b) A political subdivision shall provide to the comptroller an

audited financial statement in the form and at the time required

by the comptroller with sufficient information to enable the

comptroller to verify that all expenditures from a host

community's special event trust fund were authorized by law.

Added by Acts 2005, 79th Leg., Ch.

117, Sec. 1, eff. September 1, 2005.

Sec. 398.009. NO STATE GUARANTEE OF OBLIGATIONS. This chapter

may not be construed as creating or requiring a state guarantee

of obligations incurred by a host community under a contract or

other agreement relating to hosting or conducting a special event

in this state.

Added by Acts 2005, 79th Leg., Ch.

117, Sec. 1, eff. September 1, 2005.



CHAPTER 501. PROVISIONS GOVERNING DEVELOPMENT CORPORATIONS

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE C1. ADDITIONAL PLANNING AND DEVELOPMENT PROVISIONS

APPLYING TO MORE THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 501. PROVISIONS GOVERNING DEVELOPMENT CORPORATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 501.001. SHORT TITLE. This subtitle may be cited as the

Development Corporation Act.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.002. DEFINITIONS. In this subtitle:

(1) "Authorizing unit" means the unit that authorizes the

creation of a corporation under this subtitle.

(2) "Board of directors" means the board of directors of a

corporation.

(3) "Bonds" includes evidences of indebtedness, including bonds

and notes.

(4) "Corporate headquarters facilities" means buildings proposed

for construction or occupancy as the principal office for a

business enterprise's administrative and management services.

(5) "Corporation" means a corporation organized under this

subtitle.

(6) "Cost," with respect to a project, has the meaning assigned

by Section 501.152.

(7) "County alliance" means two or more counties that jointly

authorize the creation of a corporation under this subtitle.

(8) "District" means a conservation and reclamation district

established under Section 59, Article XVI, Texas Constitution.

(9) "Economic development office" means the Texas Economic

Development and Tourism Office within the office of the governor.

(10) "Governing body" means the commissioners court of a county

or the governing body of a municipality or district.

(11) "Institution of higher education" has the meaning assigned

by Section 61.003, Education Code.

(12) "Primary job" means:

(A) a job that is:

(i) available at a company for which a majority of the products

or services of that company are ultimately exported to regional,

statewide, national, or international markets infusing new

dollars into the local economy; and

(ii) included in one of the following sectors of the North

American Industry Classification System (NAICS):

NAICS Sector #

Description

111

Crop Production

112

Animal Production

113

Forestry and Logging

11411

Commercial Fishing

115

Support Activities for Agriculture and Forestry

211-213

Mining

221

Utilities

311-339

Manufacturing

42

Wholesale Trade

48-49

Transportation and Warehousing

51 (excluding 512131 and 512132)

Information (excluding motion picture theaters and drive-in

motion picture theaters)

523-525

Securities, Commodity Contracts, and Other Financial

Investments and Related Activities; Insurance Carriers and

Related Activities; Funds, Trusts, and Other Financial

Vehicles

5413, 5415, 5416, 5417, and 5419

Architectural, Engineering, and Related Services; Computer

System Design and Related Services; Management, Scientific,

and Technical Consulting Services; Scientific Research and

Development Services; Other Professional, Scientific, and

Technical Services

551

Management of Companies and Enterprises

56142

Telephone Call Centers

922140

Correctional Institutions; or

(B) a job that is included in North American Industry

Classification System (NAICS) sector number 928110, National

Security, for the corresponding index entries for Armed Forces,

Army, Navy, Air Force, Marine Corps, and Military Bases.

(13) "Project" means a project specified as such under

Subchapter C.

(14) "Resolution" means a resolution, order, ordinance, or other

official action by the governing body of a unit.

(15) "Type A corporation" means a corporation governed by

Chapter 504.

(16) "Type B corporation" means a corporation governed by

Chapter 505.

(17) "Unit" means a municipality, county, or district that may

create and use a corporation under this subtitle.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.003. WHO MAY BE USER. The following may be a user

under this subtitle:

(1) an individual, a partnership, a corporation, or any other

private entity organized for profit or not for profit; or

(2) a municipality, county, district, other political

subdivision, public entity, or agency of this state or the

federal government.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.004. LEGISLATIVE FINDINGS; CONSTRUCTION OF SUBTITLE.

(a) The legislature finds that:

(1) the present and prospective right to gainful employment and

the general welfare of the people of this state require as a

public purpose the promotion and development of new and expanded

business enterprises and of job training;

(2) the existence, development, and expansion of business,

commerce, industry, higher education, and job training are

essential to the economic growth of this state and to the full

employment, welfare, and prosperity of residents of this state;

(3) the assistance provided by corporations in promoting higher

education opportunities encourages and fosters the development

and diversification of the economy of this state and the

elimination of unemployment and underemployment in this state;

(4) the means authorized by this subtitle and the assistance

provided by this subtitle, especially with respect to financing,

are in the public interest and serve a public purpose of this

state in promoting the welfare of the residents of this state

economically by securing and retaining business enterprises and

as a result maintaining a higher level of employment, economic

activity, and stability;

(5) community industrial development corporations in this state

have invested substantial money in successful industrial

development projects and have experienced difficulty in

undertaking additional industrial development projects because of

the partial inadequacy of the community industrial development

corporations' money or money potentially available from local

subscription sources and the limitations of local financial

institutions in providing additional and sufficiently large first

mortgage loans; and

(6) communities in this state have been at a critical

disadvantage in competing with communities in other states for

the location or expansion of business enterprises because of the

availability and prevalent use in all other states of financing

and other special incentives, and, for that reason, the issuance

of revenue bonds under this subtitle by a corporation on behalf

of political subdivisions of this state for the promotion and

development of new and expanded business enterprises to provide

and encourage employment and the public welfare is in the public

interest and is a public purpose.

(b) This subtitle shall be construed in conformity with the

intention of the legislature expressed in this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.005. ADOPTION OF ALTERNATE PROCEDURE. If a court holds

that a procedure under this subtitle violates the federal or

state constitution, a corporation by resolution may provide an

alternate procedure that conforms to the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.006. USE OF CORPORATION TO FINANCE PROJECT. A unit may

use a corporation to issue bonds on the unit's behalf to finance

the cost of a project, including a project in a federally

designated empowerment zone or enterprise community or in an

enterprise zone designated under Chapter 2303, Government Code,

to promote and develop new and expanded business enterprises for

the promotion and encouragement of employment and the public

welfare.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.007. LENDING CREDIT OR GRANTING PUBLIC MONEY. (a)

Except as provided by Subsection (b), a unit may not lend its

credit or grant public money or another thing of value in aid of

a corporation.

(b) A municipality may grant public money to a corporation under

a contract authorized by Section 380.002.

(c) The grants, loans, expenditures, and tax exemptions

authorized by this subtitle in connection with a project and

authorized by a corporation in accordance with this subtitle

constitute the making of loans or grants of public money or

constitute other actions authorized by Section 52-a, Article III,

Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.011(a), eff. September 1, 2009.

Sec. 501.008. LIMITATION ON FINANCIAL OBLIGATION. A corporation

may not incur a financial obligation that cannot be paid from:

(1) bond proceeds;

(2) revenue realized from the lease or sale of a project;

(3) revenue realized from a loan made by the corporation to

wholly or partly finance or refinance a project; or

(4) money granted under a contract with a municipality under

Section 380.002.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.009. POLICE POWERS NOT AFFECTED. This subtitle does

not deprive this state or a governmental subdivision of this

state of its police powers over a corporation's property and does

not impair any police power over the property that is otherwise

provided by law to any official or agency of this state or its

governmental subdivisions.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.010. DELEGATION OF UNIT'S SOVEREIGN POWERS PROHIBITED.

A unit may not delegate to a corporation any of the unit's

attributes of sovereignty, including the power to tax, the power

of eminent domain, and the police power.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.011. REFERENCE TO ARTICLES OF INCORPORATION OR

CERTIFICATE OF FORMATION. (a) With respect to a corporation

created under the Development Corporation Act of 1979 (Article

5190.6, Vernon's Texas Civil Statutes) before January 1, 2006, a

reference in any law of this state or in the corporation's

governing documents to "articles of incorporation" means, for

purposes of this subtitle, the corporation's certificate of

formation.

(b) With respect to a corporation that is created under the

Development Corporation Act of 1979 (Article 5190.6, Vernon's

Texas Civil Statutes) before January 1, 2006, and continues to

operate under articles of incorporation, a reference in this

subtitle or any other law of this state or in the corporation's

governing documents to "certificate of formation" means the

corporation's articles of incorporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER B. CREATION AND OPERATION OF CORPORATION

Sec. 501.051. AUTHORITY TO CREATE. (a) Three or more

individuals who are qualified voters of a unit may file with the

unit's governing body a written application requesting the unit

to authorize creation of a corporation to act on behalf of the

unit. The governing body may not charge a filing fee for the

application.

(b) A corporation may be created only if the governing body of

the unit by resolution:

(1) determines that the creation of the corporation is

advisable; and

(2) approves the certificate of formation proposed to be used in

organizing the corporation.

(c) A unit may authorize the creation of one or more

corporations if the resolution authorizing the creation of each

corporation specifies the public purpose of the unit to be

furthered by the corporation. The specified public purpose must

be limited to the promotion and development under this subtitle

of enterprises to promote and encourage employment and the public

welfare.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.052. NONMEMBER, NONSTOCK FORM OF CORPORATION. A

corporation is a nonmember, nonstock corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.053. CORPORATION NONPROFIT; NET EARNINGS. (a) A

corporation is nonprofit, and the corporation's net earnings

remaining after payment of its expenses may not benefit an

individual, firm, or corporation, except as provided by

Subsection (b).

(b) If the board of directors determines that sufficient

provision has been made for the full payment of the corporation's

expenses, bonds, and other obligations, any net earnings of the

corporation subsequently accruing shall be paid to the

corporation's authorizing unit.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.054. GENERAL POWERS, PRIVILEGES, AND FUNCTIONS. (a) A

corporation has the powers, privileges, and functions of a

nonprofit corporation incorporated under the Texas Non-Profit

Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil

Statutes) or formed under the Texas Nonprofit Corporation Law, as

described by Section 1.008, Business Organizations Code. To the

extent that the provisions governing powers, privileges, and

functions of a nonprofit corporation under those laws are in

conflict with or inconsistent with provisions of this subtitle

governing powers, privileges, and functions of a nonprofit

corporation, the provisions of this subtitle prevail.

(b) A corporation:

(1) has all powers incidental to or necessary for the

performance of the powers provided by Sections 501.059, 501.060,

501.064, 501.153-501.155, 501.159, 501.201(a), 501.208, 501.209,

501.214, and 501.402; and

(2) with respect to a project, may exercise all powers necessary

or appropriate to effect a purpose for which the corporation is

organized, subject to the control of the governing body of the

corporation's authorizing unit.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.055. CONSTITUTED AUTHORITY OR INSTRUMENTALITY. (a) A

corporation is a constituted authority and an instrumentality,

within the meaning of the United States Department of the

Treasury regulations and the Internal Revenue Service rulings

adopted under Section 103, Internal Revenue Code of 1986, as

amended, including regulations and rulings adopted under Section

103, Internal Revenue Code of 1954, and may act on behalf of the

corporation's authorizing unit for the specific public purpose

authorized by the unit.

(b) A corporation is not a political subdivision or a political

corporation for purposes of the laws of this state, including

Section 52, Article III, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.056. CONTENTS OF CERTIFICATE OF FORMATION. The

certificate of formation of a corporation must state:

(1) the name of the corporation;

(2) that the corporation is a nonprofit corporation;

(3) the duration of the corporation, which may be perpetual;

(4) the specific purpose for which the corporation is organized

and may issue bonds on behalf of the unit;

(5) that the corporation has no members and is a nonstock

corporation;

(6) any provision consistent with law for the regulation of the

corporation's internal affairs, including any provision required

or permitted by this subtitle to be stated in the bylaws;

(7) the street address of the corporation's initial registered

office and the name of the corporation's initial registered agent

at that address;

(8) the number of directors of the initial board of directors

and the name and address of each initial director;

(9) the name and street address of each organizer; and

(10) that the unit has:

(A) by resolution specifically authorized the corporation to act

on the unit's behalf to further the public purpose stated in the

resolution and the certificate of formation; and

(B) approved the certificate of formation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.057. FILING OF CERTIFICATE OF FORMATION AND DELIVERY OF

CERTIFICATE EVIDENCING FILING. (a) If the unit's governing body

adopts a resolution under Section 501.051, the certificate of

formation may be filed as provided by this section.

(b) Three originals of the certificate of formation shall be

delivered to the secretary of state. If the secretary of state

determines that the certificate of formation conforms to this

subchapter, the secretary of state shall:

(1) endorse the word "Filed" and the date of the filing on each

original certificate of formation;

(2) file one of the original certificates of formation in the

secretary of state's office;

(3) issue two certificates evidencing the filing of the

certificate of formation;

(4) attach to each certificate evidencing the filing of the

certificate of formation an original of the certificate of

formation; and

(5) deliver a certificate evidencing the filing of the

certificate of formation and the attached certificate of

formation to:

(A) the organizers or the organizers' representatives; and

(B) the governing body of:

(i) the corporation's authorizing unit; or

(ii) any county in the county alliance that authorized the

creation of the corporation, for a county alliance corporation.

(c) The governing body of a county to which a certificate

evidencing the filing of the certificate of formation and the

attached certificate of formation are delivered under Subsection

(b)(5)(B)(ii) shall provide photocopies of the certificate

evidencing the filing of the certificate of formation and the

attached certificate of formation to each other member of the

county alliance.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.058. EFFECT OF ISSUANCE OF CERTIFICATE EVIDENCING

FILING. (a) A corporation's existence begins when the

certificate evidencing the filing of its certificate of formation

is issued.

(b) After the issuance of the certificate evidencing the filing

of the certificate of formation, the formation of the corporation

may not be contested for any reason.

(c) A certificate evidencing the filing of the certificate of

formation is conclusive evidence that:

(1) the organizers and the unit have performed all conditions

precedent for the formation of the corporation; and

(2) the corporation is formed under this subtitle.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.059. CORPORATE SEAL. A corporation may have a

corporate seal and with respect to a project may impress, affix,

or otherwise reproduce the seal or a facsimile of the seal on an

instrument required to be executed by the corporation's

appropriate officers.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.060. MAY SUE AND BE SUED. With respect to a project, a

corporation may sue, be sued, complain, and defend in the

corporation's name.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.061. CORPORATION'S ORGANIZATION NOT RESTRICTED. Except

as provided by this subtitle, no proceeding, notice, or approval

is required for the organization of a corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.062. BOARD OF DIRECTORS. (a) All of the powers of a

corporation are vested in a board of directors consisting of

three or more directors appointed by the governing body of the

corporation's authorizing unit.

(b) A director serves for a term of not more than six years.

(c) The governing body of the corporation's authorizing unit may

remove a director for cause or at will.

(d) A director serves without compensation, but is entitled to

reimbursement for actual expenses incurred in the performance of

the director's duties under this subtitle.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.063. ORGANIZATIONAL MEETING. (a) After issuance of

the certificate evidencing the filing of the certificate of

formation, the board of directors named in the certificate of

formation shall hold an organizational meeting in this state to

adopt bylaws and elect officers and for other purposes.

(b) Not later than the third day before the date of the meeting,

the organizers who call the meeting shall give notice by mail of

the time and place of the meeting to each director named in the

certificate of formation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.064. BYLAWS. (a) A corporation may adopt and amend

bylaws for the administration and regulation of the corporation's

affairs.

(b) The board of directors shall adopt a corporation's initial

bylaws.

(c) The bylaws and each amendment of the bylaws must:

(1) be consistent with state law and with the certificate of

formation of the corporation; and

(2) be approved by resolution of the governing body of the

corporation's authorizing unit.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.065. OFFICERS. (a) A corporation has the following

officers:

(1) a president;

(2) at least one vice president;

(3) a secretary;

(4) a treasurer; and

(5) other officers or assistant officers considered necessary.

(b) An officer of the corporation is elected or appointed at the

time, in the manner, and for the term prescribed by the

certificate of formation or bylaws, except that an officer's term

may not exceed three years. In the absence of provisions in the

certificate of formation or the bylaws prescribing the selection

or terms of officers, the board of directors shall annually elect

or appoint officers.

(c) A person may hold more than one office, except that the same

person may not hold the offices of president and secretary.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.066. INDEMNIFICATION. (a) In this section, "director

or officer" includes a former director or officer.

(b) Except as provided by Subsection (d), a corporation may

indemnify a director or officer of the corporation for necessary

expenses and costs, including attorney's fees, actually incurred

by the director or officer in connection with a claim asserted

against the director or officer, by action in court or another

forum, by reason of the director's or officer's being or having

been a director or officer of the corporation.

(c) Except as provided by Subsection (d), if a corporation has

not fully indemnified a director or officer under Subsection (b),

the court in a proceeding in which a claim is asserted against

the director or officer or a court having jurisdiction over an

action brought by the director or officer on a claim for

indemnity may assess indemnity against the corporation or the

corporation's receiver or trustee. The assessment must equal the

amount that the director or officer paid to satisfy the judgment

or compromise the claim, including attorney's fees and not

including any amount paid to the corporation, to the extent that:

(1) the amount paid was actually and necessarily incurred; and

(2) the court considers the amount paid reasonable and

equitable.

(d) A corporation may not indemnify a director or officer for a

matter in which the director or officer is guilty of negligence

or misconduct. A court may assess indemnity against the

corporation only if the court finds that the director or officer

was not guilty of negligence or misconduct in the matter for

which indemnity is sought.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.067. INSURANCE AND BENEFITS. (a) Notwithstanding any

law to the contrary and with the consent of the corporation's

authorizing unit, a corporation may obtain:

(1) health benefits coverage, liability coverage, workers'

compensation coverage, and property coverage under the

authorizing unit's insurance policies, through self-funded

coverage, or under coverage provided under an interlocal

agreement with a political subdivision; or

(2) retirement benefits under a retirement program the

authorizing unit participates in or operates.

(b) Health benefits coverage may be extended to the

corporation's directors and employees, and to the dependents of

the directors and employees.

(c) Workers' compensation benefits may be extended to the

corporation's directors, employees, and volunteers.

(d) Liability coverage may be extended to protect the

corporation and the corporation's directors and employees.

(e) Retirement benefits may be extended to the corporation's

employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.068. BOARD MEETINGS; NOTICE OF MEETING. (a) A board

of directors may hold a regular meeting in this state with or

without notice as prescribed by the corporation's bylaws.

(b) A board of directors may hold a special meeting with notice

as prescribed by the corporation's bylaws.

(c) A director's attendance at a board meeting constitutes a

waiver of notice of the meeting, unless the director attends the

meeting for the express purpose of objecting to the transaction

of any business at the meeting because the meeting has not been

lawfully called or convened.

(d) Unless required by the corporation's bylaws, notice or

waiver of notice of a board meeting is not required to specify

the business to be transacted at the meeting or the purpose of

the meeting.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.069. WAIVER OF NOTICE. If a notice is required to be

given to a director of a corporation under this subtitle or the

corporation's certificate of formation or bylaws, a written

waiver of the notice signed by the person entitled to the notice

is equivalent to giving the required notice. The waiver may be

given before or after the time that would have been stated in the

notice.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.070. ACTION OF BOARD; QUORUM. (a) A quorum of a board

of directors is the lesser of:

(1) a majority of the number of directors:

(A) established by the corporation's bylaws; or

(B) stated in the corporation's certificate of formation, if the

bylaws do not establish the number of directors; or

(2) the number of directors, not less than three, established as

a quorum by the certificate of formation or bylaws.

(b) The act of a majority of the directors present at a meeting

at which a quorum is present is an act of the board of directors,

unless the act of a larger number is required by the certificate

of formation or bylaws of the corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.071. ACTION WITHOUT MEETING. (a) An action that may

be taken at a meeting of a board of directors, including an

action required by this subtitle to be taken at a meeting, may be

taken without a meeting if each director signs a written consent

providing the action to be taken.

(b) The consent has the same effect as a unanimous vote and may

be stated as such in a document filed with the secretary of state

under this subtitle.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.072. OPEN MEETINGS AND PUBLIC INFORMATION. A board of

directors is subject to the open meetings law, Chapter 551,

Government Code, and the public information law, Chapter 552,

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.073. SUPERVISION BY AUTHORIZING UNIT. (a) The

corporation's authorizing unit will approve all programs and

expenditures of a corporation and annually review any financial

statements of the corporation.

(b) A corporation's authorizing unit is entitled to access to

the corporation's books and records at all times.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.074. PURCHASING. A corporation may use the reverse

auction procedure defined by Section 2155.062(d), Government

Code, for purchasing.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.075. EXEMPTION FROM TAXATION. (a) The activities of a

corporation affect all the residents of the corporation's

authorizing unit by the corporation's assuming to a material

extent what otherwise might be an obligation or duty of the

authorizing unit, and therefore the corporation is an institution

of purely public charity within the tax exemption of Section 2,

Article VIII, Texas Constitution.

(b) A corporation is exempt from the tax imposed by Chapter 171,

Tax Code, only if the corporation is exempted by that chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER C. AUTHORIZED PROJECTS

Sec. 501.101. PROJECTS RELATED TO CREATION OR RETENTION OF

PRIMARY JOBS. In this subtitle, "project" includes the land,

buildings, equipment, facilities, expenditures, targeted

infrastructure, and improvements that are:

(1) for the creation or retention of primary jobs; and

(2) found by the board of directors to be required or suitable

for the development, retention, or expansion of:

(A) manufacturing and industrial facilities;

(B) research and development facilities;

(C) military facilities, including closed or realigned military

bases;

(D) transportation facilities, including airports, hangars,

railports, rail switching facilities, maintenance and repair

facilities, cargo facilities, related infrastructure located on

or adjacent to an airport or railport facility, marine ports,

inland ports, mass commuting facilities, and parking facilities;

(E) sewage or solid waste disposal facilities;

(F) recycling facilities;

(G) air or water pollution control facilities;

(H) facilities for furnishing water to the public;

(I) distribution centers;

(J) small warehouse facilities capable of serving as

decentralized storage and distribution centers;

(K) primary job training facilities for use by institutions of

higher education; or

(L) regional or national corporate headquarters facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.012(a), eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

150, Sec. 1, eff. September 1, 2009.

Sec. 501.102. PROJECTS RELATED TO CERTAIN JOB TRAINING. In this

subtitle, "project" includes job training required or suitable

for the promotion of development and expansion of business

enterprises and other enterprises described by this subtitle, as

provided by Section 501.162.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.103. CERTAIN INFRASTRUCTURE IMPROVEMENT PROJECTS. In

this subtitle, "project" includes expenditures that are found by

the board of directors to be required or suitable for

infrastructure necessary to promote or develop new or expanded

business enterprises, limited to:

(1) streets and roads, rail spurs, water and sewer utilities,

electric utilities, or gas utilities, drainage, site

improvements, and related improvements;

(2) telecommunications and Internet improvements; or

(3) beach remediation along the Gulf of Mexico.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.104. PROJECTS RELATED TO CERTAIN MILITARY BASES OR

MISSIONS. In this subtitle, "project" includes the

infrastructure, improvements, land acquisition, buildings, or

expenditures that:

(1) are for the creation or retention of primary jobs or jobs

that are included in North American Industry Classification

System (NAICS) sector number 926120, Regulation and

Administration of Transportation Programs, for the corresponding

index entry for Coast Guard (except the Coast Guard Academy); and

(2) are found by the board of directors to be required or

suitable for:

(A) promoting or supporting a military base in active use to

prevent the possible future closure or realignment of the base;

(B) attracting new military missions to a military base in

active use; or

(C) redeveloping a military base that has been closed or

realigned, including a military base closed or realigned

according to the recommendation of the Defense Base Closure and

Realignment Commission under the Defense Base Closure and

Realignment Act of 1990 (10 U.S.C. Section 2687 note).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.105. CAREER CENTER PROJECTS OUTSIDE OF JUNIOR COLLEGE

DISTRICT. In this subtitle, "project" includes the land,

buildings, equipment, facilities, improvements, and expenditures

found by the board of directors to be required or suitable for

use for a career center, if the area to be benefited by the

career center is not located in the taxing jurisdiction of a

junior college district.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.106. AIRPORT FACILITIES OR OTHER PROJECTS BY

CORPORATIONS AUTHORIZED BY CERTAIN BORDER MUNICIPALITIES. (a)

This section applies only to a corporation authorized to be

created by a municipality, any part of which is located within 25

miles of an international border.

(b) For a corporation to which this section applies, in this

subtitle, "project" includes the land, buildings, facilities,

infrastructure, and improvements that:

(1) the corporation's board of directors finds are required or

suitable for the development or expansion of airport facilities;

or

(2) are undertaken by the corporation if the municipality that

authorized the creation of the corporation has, at the time the

corporation approves the project as provided by this subtitle:

(A) a population of less than 50,000; or

(B) an average rate of unemployment that is greater than the

state average rate of unemployment during the most recent

12-month period for which data is available that precedes the

date the project is approved.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.107. INFRASTRUCTURE PROJECTS BY CORPORATIONS AUTHORIZED

BY MUNICIPALITIES IN CERTAIN BORDER COUNTIES. (a) This section

applies only to a corporation that:

(1) is authorized to be created by a municipality wholly or

partly located in a county that:

(A) is bordered by the Rio Grande;

(B) has a population of at least 500,000; and

(C) has wholly or partly within its boundaries at least four

municipalities each of which has a population of at least 25,000;

and

(2) does not support a project, as defined by this subchapter,

with sales and use tax revenue collected under Chapter 504 or

505.

(b) For a corporation to which this section applies, in this

subtitle, "project" includes expenditures found by the board of

directors to be required or suitable for infrastructure necessary

to promote or develop new or expanded business enterprises,

including airports, ports, and sewer or solid waste disposal

facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER D. CORPORATE POWERS AND LIMITATIONS RELATING TO

PROJECTS

Sec. 501.151. AUTHORITY TO FINANCE PROJECT. A corporation is a

constituted authority for the purpose of financing one or more

projects.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.152. DEFINITION OF COST WITH RESPECT TO PROJECT. In

this subtitle, "cost," with respect to a project, means the cost

of the acquisition, cleanup, construction, reconstruction,

improvement, or expansion of a project, including:

(1) the cost of acquiring all land, rights-of-way, property

rights, easements, and interests;

(2) the cost of all machinery and equipment;

(3) financing charges;

(4) the cost of inventory, raw materials, and other supplies;

(5) research and development costs;

(6) interest accruing before and during construction and until

the first anniversary of the date the construction is completed,

regardless of whether capitalized;

(7) necessary reserve funds;

(8) the cost of estimates, including estimates of cost and

revenue;

(9) the cost of engineering or legal services;

(10) the cost of plans, specifications, or surveys;

(11) other expenses necessary or incident to determining the

feasibility and practicability of acquiring, cleaning,

constructing, reconstructing, improving, and expanding the

project;

(12) administrative expenses; and

(13) other expenditures necessary or incident to:

(A) acquiring, cleaning, constructing, reconstructing,

improving, and expanding the project;

(B) placing the project in operation; and

(C) financing or refinancing the project, including refunding

any outstanding obligations, mortgages, or advances issued, made,

or given by a person for a cost described by this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.153. LEASE OR SALE OF PROJECT. (a) A corporation may:

(1) lease all or any part of a project to a user, for the rental

and on the terms that the corporation's board of directors

considers advisable and not in conflict with this subtitle; or

(2) sell, by installment payments or otherwise, and convey all

or any part of a project to a user for the purchase price and on

the terms the corporation's board of directors considers

advisable and not in conflict with this subtitle.

(b) A corporation may grant a lessee an option to purchase all

or any part of a project when all bonds of the corporation

delivered to provide those facilities have been paid or provision

has been made for the bonds' final payment. This subsection is

procedurally exclusive for authority to convey or grant an option

to purchase all or part of a project, and reference to another

law is not required.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.154. CONVEYANCE OF PROPERTY TO INSTITUTION OF HIGHER

EDUCATION. With respect to a project, a corporation may donate,

exchange, convey, sell, or lease land, improvements, or any other

interest in real property, fixtures, furnishings, equipment, or

personal property to an institution of higher education for a

legal purpose of the institution, on the terms the corporation's

board of directors considers advisable and not in conflict with

this subtitle.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.155. LOAN TO FINANCE PROJECT. (a) A corporation may

make a secured or unsecured loan to a user for the purpose of

providing temporary or permanent financing or refinancing of all

or part of the cost of a project, including the refunding of an

outstanding obligation, mortgage, or advance issued, made, or

given by a person for the cost of a project.

(b) For a loan made under this section, a corporation may charge

and collect interest on the terms the corporation's board of

directors considers advisable and not in conflict with this

subtitle.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.156. AGREEMENT MUST BENEFIT CORPORATION. An agreement

relating to a project must be for the benefit of the corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.157. DEFAULT ON AGREEMENT; ENFORCEMENT. An agreement

relating to a project must provide that if a default occurs in

the payment of the principal of or the interest or premium on the

bonds or in the performance of any agreement contained in a

proceeding, mortgage, or instrument, the payment or performance

may be enforced by:

(1) mandamus; or

(2) the appointment of a receiver in equity with the power to:

(A) charge and collect rents, purchase price payments, and loan

payments; and

(B) apply the revenue from the project in accordance with the

resolution, mortgage, or instrument.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.158. PERFORMANCE AGREEMENTS. (a) A corporation may

not provide a direct incentive to or make an expenditure on

behalf of a business enterprise under a project as defined by

Subchapter C of this chapter or by Subchapter D, Chapter 505,

unless the corporation enters into a performance agreement with

the business enterprise.

(b) A performance agreement between a corporation and business

enterprise must:

(1) provide, at a minimum, for a schedule of additional payroll

or jobs to be created or retained and capital investment to be

made as consideration for any direct incentives provided or

expenditures made by the corporation under the agreement; and

(2) specify the terms under which repayment must be made if the

business enterprise does not meet the performance requirements

specified in the agreement.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.159. POWERS CONCERNING PROJECTS; JURISDICTION. (a) A

corporation may acquire, by construction, devise, purchase, gift,

lease, or otherwise, or any one or more of those methods and may

construct, improve, maintain, equip, and furnish one or more

projects undertaken by another corporation or located within this

state, including within the coastal waters of this state, and

within or partially within the limits of the authorizing unit of

the corporation or within the limits of another unit, if the

governing body of the other corporation or the unit requests the

corporation to exercise its powers within that unit.

(b) A corporation may recover the costs of an investment under

Subsection (a) from a unit or another corporation under a

contract with a limited or unlimited duration.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.160. OWNING OR OPERATING PROJECT AS BUSINESS. (a)

Except as provided by Subsection (d), a corporation may not own

or operate a project as a business other than:

(1) as a lessor, seller, or lender; or

(2) according to the requirements of any trust agreement

securing the credit transaction.

(b) The user under a lease, sale, or loan agreement relating to

a project is considered the owner of the project for purposes of

ad valorem taxes, sales and use taxes, or any other taxes imposed

by this state or a political subdivision of this state.

(c) Purchasing and holding a mortgage, deed of trust, or other

security interest or contracting for the servicing of a mortgage,

deed of trust, or other security interest is not considered the

operation of a project.

(d) A corporation has all the powers necessary to own and

operate a project as a business if the project is a military

installation or military facility that has been closed or

realigned, including a military installation or facility closed

or realigned under the Defense Base Closure and Realignment Act

of 1990 (10 U.S.C. Section 2687 note), as amended.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.161. CERTAIN ECONOMIC INCENTIVES PROHIBITED. (a) In

this section, "related party" means a person who owns at least 80

percent of the business enterprise to which the sales and use tax

would be rebated as part of an economic incentive.

(b) Notwithstanding any other provision of this subtitle, a

corporation may not offer to provide an economic incentive for a

business enterprise whose business consists primarily of

purchasing taxable items using a resale certificate and then

reselling those items to a related party.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.162. USE OF TAX REVENUE FOR JOB TRAINING. A

corporation may spend tax revenue received under this subtitle

for job training offered through a business enterprise only if

the business enterprise has committed in writing to:

(1) create new jobs that pay wages that are at least equal to

the prevailing wage for the applicable occupation in the local

labor market area; or

(2) increase its payroll to pay wages that are at least equal to

the prevailing wage for the applicable occupation in the local

labor market area.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER E. CORPORATE POWERS AND LIMITATIONS RELATING TO BONDS

Sec. 501.201. AUTHORITY TO ISSUE BONDS. (a) A corporation may

issue bonds to defray all or part of the cost of a project,

regardless of whether the bonds are wholly or partly exempt from

federal income taxation.

(b) Except as limited by this subtitle or rules and guidelines

of the economic development office, a corporation has full

authority with respect to bonds.

(c) Except as otherwise provided by this subtitle, a corporation

may issue bonds under this subtitle without obtaining the consent

or approval of any department, division, or agency of this state,

other than the attorney general under Chapter 1202, Government

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.202. TERMS. Bonds issued by a corporation must be

dated and must mature in not more than 40 years.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.203. SECURITIES COMMISSIONER PERMIT TO SELL SECURITIES

REQUIRED. A corporation may not sell or offer for sale bonds or

other securities until the securities commissioner grants a

permit authorizing the corporation to offer and sell the bonds or

other securities under the registration provisions of The

Securities Act (Article 581-1 et seq., Vernon's Texas Civil

Statutes), except as exempted from registration by rule or order

of the State Securities Board. Appeal from an adverse decision

of the securities commissioner or the State Securities Board is

under the administrative procedure law, Chapter 2001, Government

Code. The substantial evidence rule applies in an appeal under

this subsection.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.204. AUTHORIZING UNIT'S APPROVAL OF BONDS. (a) A

corporation may not deliver bonds, including refunding bonds,

unless the governing body of the corporation's authorizing unit

adopts a resolution, not earlier than the 60th day before the

date the bonds are delivered, specifically approving the

corporation's resolution providing for the issuance of the bonds.

(b) If the corporation is authorized to be created by a county

alliance, the resolution required by Subsection (a) must be

adopted by the commissioners courts of at least three-fifths of

the members of the county alliance.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.205. BOND COUNSEL AND FINANCIAL ADVISORS. Bond counsel

and financial advisors participating in a bond issue must be

mutually acceptable to the corporation and the user.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.206. MONEY USED TO PAY BONDS. The principal of and

interest on bonds issued by a corporation are payable only from

the money provided for that payment and from the revenue of the

project or projects for which the bonds were authorized.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.207. BONDS NOT DEBT OF STATE OR AUTHORIZING UNIT. (a)

Bonds issued under this subtitle are not a debt or pledge of the

faith and credit of this state, the authorizing unit of the

corporation issuing the bonds, or any other political

corporation, subdivision, or agency of this state.

(b) The revenue bonds issued under this subtitle must contain on

their face a statement to the effect that:

(1) neither this state, the authorizing unit of the corporation

issuing the bonds, nor any other political corporation,

subdivision, or agency of this state is obligated to pay the

principal of or the interest on the bonds; and

(2) neither the faith and credit nor the taxing power of this

state, the authorizing unit of the corporation issuing the bonds,

or any other political corporation, subdivision, or agency of

this state is pledged to the payment of the principal of or the

interest on the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.208. BOND SECURITY; DEFAULT. (a) The principal of and

interest on any bonds issued by a corporation shall be secured by

a pledge of the revenues and receipts derived by the corporation

from the lease or sale of the project financed by the bonds or

from the loan made by the corporation with respect to the project

financed or refinanced by the bonds.

(b) As security for the payment of the principal of and interest

on any bonds issued by a corporation and any agreements made in

connection with the issuance of bonds, the corporation may:

(1) mortgage and pledge any or all of the corporation's projects

or any part of a project, including the project financed or

refinanced and any enlargements of and additions to the project,

owned before or acquired after the time of the mortgage or

pledge; and

(2) assign any mortgage and repledge any security conveyed to

the corporation to secure any loan made by the corporation, and

pledge the revenues and receipts from the assigned mortgage or

security.

(c) The resolution authorizing the issuance of bonds and any

mortgage covering all or part of the project financed may include

any agreement or provision that the board of directors considers

advisable and not in conflict with this subtitle and that relates

to:

(1) the maintenance of the project covered by the bonds or

mortgage;

(2) the fixing and collection of rents;

(3) purchase price payments;

(4) loan payments;

(5) the creation and maintenance of special funds from those

revenues; or

(6) the rights and remedies available in the event of a default.

(d) A mortgage to secure bonds may also provide that, in the

event of a default in the payment of the bonds or a violation of

another agreement contained in the mortgage, the mortgage may be

foreclosed and the mortgaged property may be sold in any manner

permitted by law. The mortgage may provide that a trustee under

the mortgage or the holder of any of the bonds secured by the

mortgage may purchase property at a foreclosure sale if the

trustee or holder is the highest bidder.

(e) A pledge, agreement, or mortgage made for the benefit or

security of any of the corporation's bonds continues in effect

until the principal of and interest on the bonds benefited or

secured by the pledge, agreement, or mortgage have been fully

paid.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.209. TRUST AGREEMENT. (a) Bonds issued under this

subtitle may be secured by a trust agreement between the

corporation and a trust company or bank having the powers of a

trust company. The trust company or bank may be located in or

outside of this state.

(b) The trust agreement may:

(1) pledge or assign the lease, sale, or loan revenues to be

received with respect to a project from a lessee, purchaser, or

borrower for the payment of the principal of and interest and any

premium on the bonds as the bonds become due and payable;

(2) provide for the creation and maintenance of reserves for a

purpose described by Subdivision (1);

(3) state the rights and remedies of the bondholders and the

trustee;

(4) restrict the individual right of action by bondholders in a

manner that is customary in trust agreements or trust indentures

securing bonds and debentures of private corporations; and

(5) include any additional provision that the corporation

considers reasonable and proper for the security of the

bondholders.

(c) The trust agreement or a resolution approving the issuance

of the bonds may provide for the protection and enforcement of

the rights and remedies of the bondholders as may be reasonable

and proper and not in violation of law, including covenants

providing the duties relating to:

(1) the acquisition of property and the construction,

improvement, maintenance, repair, operation, and insurance of the

project in connection with which the bonds are authorized; and

(2) the custody, protection, and application of all money.

(d) A bank or trust company incorporated under the laws of this

state that acts as depository of the bond proceeds or of revenues

may furnish indemnifying bonds or pledge securities as required

by the corporation.

(e) All expenses incurred in carrying out the trust agreement

may be treated as a part of the cost of operating the project.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.210. FINANCIAL ASSURANCE OR RESPONSIBILITY REQUIREMENTS

FOR CERTAIN PROJECTS. (a) The resolution or mortgage described

by Section 501.208(c) may contain any agreement or provision for

satisfying the financial assurance or responsibility requirements

applicable to a project for which a permit is required under

Chapter 361, Health and Safety Code, or Chapter 27, Water Code,

including a requirement relating to construction, proper

operation, liability coverage, emergency response capability,

well plugging, closure, and post-closure care.

(b) Evidence of the passage of a resolution by a governing body

approving or agreeing to approve the issuance of bonds for the

purpose of satisfying the financial assurance or responsibility

requirements applicable to the project is an adequate

demonstration that sufficient financial resources will be

available to comply with all existing financial assurance or

responsibility requirements.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.211. USE OF BOND PROCEEDS. (a) The proceeds of the

bonds of each issue shall be:

(1) used to pay or make a loan in the amount of all or part of

the cost of the project or projects for which the bonds were

authorized; and

(2) disbursed in the manner and under any restrictions provided

in the resolution authorizing the issuance of the bonds or in any

trust agreement securing the bonds.

(b) Bond proceeds may be used to:

(1) pay all costs incurred in issuing the bonds;

(2) pay interest on the bonds for any time determined by the

board of directors of the corporation issuing the bonds; and

(3) establish reserve funds and sinking funds for the bonds.

(c) If the proceeds of the bonds of any series issued for a

project exceed the cost of the project for which the bonds were

issued, the surplus shall be:

(1) deposited to the credit of the sinking fund for the bonds;

or

(2) used to purchase bonds in the open market.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.212. INTERIM BONDS. (a) Before the preparation of

definitive bonds, the corporation may, under like restrictions,

issue interim bonds that may be exchanged for definitive bonds

when the definitive bonds are executed and available for

delivery.

(b) The corporation may issue interim bonds with or without

coupons.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.213. REFUNDING BONDS. (a) A corporation may provide

by resolution for the issuance of refunding bonds:

(1) to refund outstanding bonds issued under this subtitle for a

project, including the payment of any redemption premium on the

bonds and the interest accrued or to accrue to the date of

redemption; and

(2) if considered advisable by the corporation, additionally to

finance improvements, extensions, or enlargements to the project

for which the bonds being refunded were issued or for another

project.

(b) The provisions of this subtitle relating to other bonds

govern the issuance, maturities, and other details of the

refunding bonds, the rights of the holders of the refunding

bonds, and the rights, duties, and obligations of the corporation

with respect to the same to the extent those provisions may be

applicable.

(c) The corporation may issue the refunding bonds in exchange

for outstanding bonds or may sell the refunding bonds and use the

proceeds to redeem outstanding bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.214. SALE OR EXCHANGE OF BONDS. With respect to a

project, a corporation may:

(1) sell bonds; or

(2) exchange bonds for property, labor, services, material, or

equipment comprising a project or incidental to the acquisition

of a project.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER F. ADMINISTRATION BY ECONOMIC DEVELOPMENT OFFICE

Sec. 501.251. STATE STANDARDS FOR PROJECT ELIGIBILITY. The

economic development office shall adopt rules providing minimum

standards for project eligibility.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.252. STATE STANDARDS AND GUIDELINES FOR LEASE, SALE, OR

LOAN AGREEMENTS. (a) The economic development office shall

adopt rules:

(1) providing minimum standards for lease, sale, and loan

agreements entered into under this subtitle; and

(2) providing guidelines with respect to the business

experience, financial resources, and responsibilities of the

lessee, purchaser, or borrower under a lease, sale, or loan

agreement entered into under this subtitle.

(b) The economic development office may adopt rules governing

the terms of a loan made by a corporation to a bank or other

lending institution the proceeds of which are reloaned as

permanent or temporary financing of a project.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.253. RULES FOR SMALL BUSINESS PROGRAMS. The economic

development office shall adopt rules governing programs for small

businesses receiving loans guaranteed wholly or partly by the

United States Small Business Administration or another federal

agency.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.254. FILING OF RULES AND GUIDELINES WITH SECRETARY OF

STATE. Rules and guidelines adopted by the economic development

office and amendments to the rules and guidelines take effect

only after the filing of the rules and guidelines or amendments

with the secretary of state.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.255. APPROVAL OF LEASE, SALE, OR LOAN AGREEMENT. (a)

A lease, sale, or loan agreement entered into under this subtitle

must be approved by the economic development office. The

economic development office may not approve an agreement unless

the office affirmatively finds that the project sought to be

financed furthers the public purposes of this subtitle.

(b) The corporation may appeal an adverse ruling or decision of

the economic development office under Subsection (a) to a

district court of Travis County. The substantial evidence rule

applies in an appeal under this subsection.

(c) A corporation:

(1) may enter into a lease, sale, or loan agreement under this

subtitle without obtaining the consent or approval of any

department, division, or agency of this state except as otherwise

provided by this subtitle; and

(2) has full authority with respect to a lease, sale, or loan

agreement, except as limited by this subtitle or by rules and

guidelines of the economic development office.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.256. APPROVAL OF BONDS BY ECONOMIC DEVELOPMENT OFFICE.

(a) A corporation may submit a transcript of proceedings in

connection with the issuance of bonds to the economic development

office and request that the office approve the bonds. A

corporation shall include a nonrefundable filing fee with the

request. The office shall set the amount of the fee at a

reasonable amount that is not less than $500 or more than

$25,000.

(b) If the economic development office refuses to approve the

bond issue solely on the basis of law, the corporation may seek a

writ of mandamus from the Texas Supreme Court, and for this

purpose the executive director of the economic development office

is considered a state officer under Section 22.002, Government

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.257. FILING OF FEE SCHEDULE AND BOND PROCEDURES. The

economic development office by rule shall require a corporation

to file fee schedules and bond procedures.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.258. DELEGATION OF AUTHORITY. The economic development

office may delegate to the executive director of the office the

authority to approve a lease, sale, or loan agreement made under

this subtitle or bonds issued by a corporation or any documents

submitted as provided in this subtitle.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER G. AMENDMENT OR RESTATEMENT OF

CERTIFICATE OF FORMATION

Sec. 501.301. AMENDMENT BY BOARD OF DIRECTORS. (a) The board

of directors of a corporation at any time may file with the

governing body of the corporation's authorizing unit a written

application requesting that the authorizing unit approve an

amendment to the certificate of formation.

(b) The application must specify the proposed amendment. The

board of directors shall amend the certificate of formation in

accordance with this subchapter if the governing body of the

authorizing unit by resolution:

(1) determines that it is advisable to adopt the amendment;

(2) authorizes the adoption of the amendment; and

(3) approves the form of the amendment.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.302. AMENDMENT BY UNIT. The governing body of the

authorizing unit of a corporation, at the unit's sole discretion,

may in accordance with this subchapter amend the corporation's

certificate of formation at any time by:

(1) adopting the amendment by resolution; and

(2) delivering the certificate of amendment to the secretary of

state.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.303. AMENDMENT TO COUNTY ALLIANCE CORPORATION'S

CERTIFICATE OF FORMATION. An amendment to the certificate of

formation of a county alliance corporation may not be adopted

unless approved by the governing body of each member of the

county alliance that authorized the creation of the corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.304. CONTENTS OF CERTIFICATE OF AMENDMENT. The

certificate of amendment must:

(1) state the name of the corporation;

(2) if the amendment alters a provision of the certificate of

formation, identify by reference or describe the altered

provision and include the provision's text as amended;

(3) if the amendment is an addition to the certificate of

formation, state that fact and include the text of each provision

added; and

(4) state that the amendment was adopted or approved by the

governing body of the authorizing unit and give the date the

governing body adopted or approved the amendment.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.305. EXECUTION AND VERIFICATION OF CERTIFICATE OF

AMENDMENT. (a) A certificate of amendment shall be executed:

(1) on behalf of the corporation by the president or a vice

president of the corporation and by the secretary or an assistant

secretary of the corporation; or

(2) by the presiding officer of the governing body of the

corporation's authorizing unit and by the secretary or clerk of

the governing body.

(b) One of the officers who signs the certificate of amendment

shall verify the certificate of amendment.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.306. DELIVERY AND FILING OF CERTIFICATE OF AMENDMENT.

(a) Three originals of the certificate of amendment shall be

delivered to the secretary of state.

(b) If the secretary of state determines that the certificate of

amendment conforms to this subchapter and on receipt of a $25

fee, the secretary of state shall:

(1) endorse the word "Filed" and the date of the filing on each

original of the certificate of amendment;

(2) file one of the original certificates of amendment in the

secretary of state's office;

(3) issue two certificates evidencing the filing of the

certificate of amendment;

(4) attach to each certificate evidencing the filing of the

certificate of amendment; and

(5) deliver a certificate evidencing the filing of the

certificate of amendment and the attached certificate of

amendment to:

(A) the corporation or the corporation's representative; and

(B) the governing body of the corporation's authorizing unit.

(c) On the issuance of the certificate evidencing the filing of

the certificate of amendment, the amendment becomes effective and

the certificate of formation is amended accordingly.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.307. SUITS OR RIGHTS NOT AFFECTED. (a) An amendment

to a corporation's certificate of formation does not affect:

(1) any existing cause of action in favor of or against the

corporation;

(2) any pending suit to which the corporation is a party; or

(3) the existing rights of any person.

(b) If a corporation's name is changed by amendment to the

certificate of formation, a suit brought by or against the

corporation under its former name does not abate for that reason.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.308. RESTATED CERTIFICATE OF FORMATION. A corporation

may authorize, execute, and file a restated certificate of

formation by following the procedure to amend the certificate of

formation provided by this subchapter, including obtaining the

approval of the governing body of the corporation's authorizing

unit.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.309. RESTATEMENT WITHOUT ADDITIONAL AMENDMENT. (a) A

corporation may, without making any additional amendment, restate

the entire text of the certificate of formation as amended or

supplemented by all certificates evidencing the filing of a

certificate of amendment previously issued by the secretary of

state.

(b) The introductory paragraph of a restatement under this

section must contain a statement that the restatement:

(1) accurately copies the certificate of formation and all

amendments to the certificate of formation that are in effect;

and

(2) does not contain any change to the certificate of formation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.310. RESTATEMENT WITH ADDITIONAL AMENDMENT. (a) A

corporation may:

(1) restate the entire text of the certificate of formation as

amended or supplemented by all certificates evidencing the filing

of a certificate of amendment previously issued by the secretary

of state; and

(2) as part of the restatement, make additional amendments to

the certificate of formation.

(b) A restatement under this section must:

(1) state that each additional amendment to the certificate of

formation conforms to this subtitle;

(2) contain any statement required by this subtitle for the

certificate of amendment, except that the full text of an

additional amendment is not required to be set out other than in

the restatement itself;

(3) contain a statement that:

(A) the restatement is an accurate copy of the certificate of

formation and all amendments to the certificate of formation that

are in effect and all additional amendments made to the

certificate of formation; and

(B) the restatement does not contain any other change to the

certificate of formation; and

(4) restate the text of the entire certificate of formation as

amended or supplemented by all certificates evidencing the filing

of a certificate of amendment previously issued by the secretary

of state and as additionally amended by the restated certificate

of formation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.311. CHANGE IN CERTAIN INFORMATION NOT AMENDMENT. For

purposes of restating the certificate of formation under Sections

501.309 and 501.310, substituting the current number, names, and

addresses of the directors for similar information of the initial

board of directors or omitting the name and address of each

organizer is not an amendment to or change in the certificate of

formation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.312. EXECUTION AND VERIFICATION OF RESTATED CERTIFICATE

OF FORMATION. (a) Originals of the restated certificate of

formation shall be executed on behalf of the corporation by the

president or a vice president of the corporation and by the

secretary or an assistant secretary of the corporation.

(b) One of the officers who signs the restated certificate of

formation shall verify the restated certificate.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.313. DELIVERY AND FILING OF RESTATED CERTIFICATE OF

FORMATION. (a) Three originals of the restated certificate of

formation shall be delivered to the secretary of state.

(b) If the secretary of state determines that the restated

certificate of formation conforms to law and on receipt of a $25

fee, the secretary of state shall:

(1) endorse the word "Filed" and the date of the filing on each

original of the restated certificate of formation;

(2) file one of the original restated certificates of formation

in the secretary of state's office;

(3) issue two certificates evidencing the filing of the restated

certificate of formation;

(4) attach to each certificate evidencing the filing of the

restated certificate of formation an original of the restated

certificate of formation; and

(5) deliver a certificate evidencing the filing of the restated

certificate of formation and the attached restated certificate of

formation to:

(A) the corporation or the corporation's representative; and

(B) the governing body of:

(i) the corporation's authorizing unit; or

(ii) any county in the county alliance that authorized the

creation of the corporation, for a county alliance corporation.

(c) The governing body of a county to which a certificate

evidencing the filing of the restated certificate of formation

and the attached restated certificate of formation are delivered

under Subsection (b)(5)(B)(ii) shall provide photocopies of the

certificate evidencing the filing of the restated certificate of

formation and the attached restated certificate of formation to

each other member of the county alliance.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.314. EFFECT OF ISSUANCE OF CERTIFICATE EVIDENCING

FILING OF RESTATED CERTIFICATE OF FORMATION. On the issuance of

the certificate evidencing the filing of the restated certificate

of formation by the secretary of state:

(1) the original certificate of formation and all amendments to

the original certificate of formation are superseded; and

(2) the restated certificate of formation becomes the

certificate of formation of the corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER H. REGISTERED OFFICE AND AGENT; SERVICE OF PROCESS

Sec. 501.351. REGISTERED OFFICE AND AGENT. (a) A corporation

shall continuously maintain in this state a registered office and

registered agent.

(b) A corporation's registered office may, but is not required

to be, the same as the corporation's principal office.

(c) A corporation's registered agent may be:

(1) an individual who is a resident of this state and whose

business office is the same as the corporation's registered

office; or

(2) a domestic or foreign for-profit or nonprofit corporation

that:

(A) is authorized to transact business or to conduct affairs in

this state; and

(B) has a principal or business office that is the same as the

corporation's registered office.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.352. CHANGE OF REGISTERED OFFICE OR AGENT. (a) A

corporation may change its registered office or registered agent

by filing in the office of the secretary of state a statement

declaring:

(1) the name of the corporation;

(2) the postal mailing address of the corporation's registered

office at the time of filing;

(3) the postal address to which the registered office is to be

changed, if the postal mailing address of the corporation's

registered office is to be changed;

(4) the name of the corporation's registered agent at the time

of filing;

(5) the name of the corporation's successor registered agent, if

the corporation's registered agent is to be changed;

(6) that the postal mailing address of the corporation's

registered office and the postal mailing address of the business

office of the corporation's registered agent as changed will be

the same; and

(7) that the change was authorized by:

(A) the corporation's board of directors; or

(B) an officer of the corporation authorized by the

corporation's board of directors to make the change.

(b) Two originals of the statement shall be:

(1) executed on behalf of the corporation by the president or a

vice president of the corporation;

(2) verified by the executing officer; and

(3) delivered to the secretary of state.

(c) If the secretary of state determines that the statement

conforms to this section and on receipt of a $25 fee, the

secretary of state shall:

(1) endorse the word "Filed" and the date of the filing on each

original of the statement;

(2) file one of the original statements in the secretary of

state's office; and

(3) return the other original statement to the corporation or

the corporation's representative.

(d) A change made by the statement becomes effective on the

filing of the statement by the secretary of state.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.353. RESIGNATION OF REGISTERED AGENT. (a) A

corporation's registered agent may resign by:

(1) giving written notice to the corporation at the

corporation's last known address; and

(2) giving three originals of the written notice to the

secretary of state not later than the 10th day after the date the

notice is mailed or delivered to the corporation.

(b) The notice of resignation must include:

(1) the corporation's last known address;

(2) a statement that written notice of the resignation was given

to the corporation; and

(3) the date on which the written notice of resignation was

given to the corporation.

(c) If the secretary of state determines that the notice of

resignation conforms to this section, the secretary of state

shall:

(1) endorse the word "Filed" and the date of the filing on each

original of the notice of resignation;

(2) file one of the original notices of resignation in the

secretary of state's office;

(3) return one original notice of resignation to the resigning

registered agent; and

(4) return one original notice of resignation to the corporation

at the corporation's last known address shown in the notice.

(d) The appointment of a registered agent terminates on the 31st

day after the date the secretary of state receives the notice of

resignation that complies with this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.354. AGENTS FOR SERVICE. (a) The president, each vice

president, and the registered agent of a corporation are the

corporation's agents on whom a process, notice, or demand

required or permitted by law to be served on the corporation may

be served.

(b) If a corporation does not appoint or maintain a registered

agent in this state or if the corporation's registered agent

cannot with reasonable diligence be found at the registered

office, the secretary of state is an agent of the corporation on

whom a process, notice, or demand described by Subsection (a) may

be served.

(c) Service of a process, notice, or demand on the secretary of

state is made by delivering two copies of the process, notice, or

demand to the secretary of state, the deputy secretary of state,

or a clerk in charge of the corporation department of the

secretary of state's office. The secretary of state shall

immediately forward by registered mail one copy of the process,

notice, or demand to the corporation at the corporation's

registered office.

(d) Service made on the secretary of state under this section is

returnable not earlier than the 30th day after the date of

service.

(e) The secretary of state shall keep a record of each process,

notice, and demand served on the secretary of state under this

subtitle and shall include in the record the time of the service

and the secretary of state's action in response to the service.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER I. ALTERATION OR TERMINATION OF CORPORATION

Sec. 501.401. ALTERATION OR TERMINATION BY AUTHORIZING UNIT.

(a) At any time a corporation's authorizing unit, in its sole

discretion, may in accordance with this subtitle:

(1) alter the corporation's structure, organization, programs,

or activities; or

(2) terminate the existence of the corporation.

(b) The authority of an authorizing unit under this section is

limited only by the law of this state on the impairment of

contracts entered into by the corporation.

(c) An authorizing unit may make an alteration or may terminate

the corporation's existence only by a written resolution of the

authorizing unit's governing body.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.402. TERMINATION OF CORPORATION ON COMPLETION OF

PURPOSE. The board of directors of a corporation, with the

approval by written resolution of the corporation's authorizing

unit, shall terminate the corporation's existence as provided by

this subtitle if the board by resolution determines that:

(1) the purposes for which the corporation was formed have been

substantially fulfilled; and

(2) all bonds issued by the corporation have been fully paid.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.403. EXECUTION OF CERTIFICATE OF TERMINATION. A

certificate of termination shall be executed:

(1) on behalf of the corporation by the president or a vice

president of the corporation and by the secretary or an assistant

secretary of the corporation; or

(2) by the presiding officer of the governing body of the

corporation's authorizing unit and the secretary or clerk of the

governing body.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.404. DELIVERY AND FILING OF CERTIFICATE OF TERMINATION.

(a) Three originals of the certificate of termination shall be

delivered to the secretary of state.

(b) If the secretary of state determines that the certificate of

termination conforms to this subtitle and on receipt of a $25

fee, the secretary of state shall:

(1) endorse the word "Filed" and the date of the filing on each

original of the certificate of termination;

(2) file one of the original certificates of termination in the

secretary of state's office;

(3) issue two certificates evidencing the filing of the

certificate of termination;

(4) attach to each certificate evidencing the filing of the

certificate of termination an original of the certificate of

termination; and

(5) deliver a certificate evidencing the filing of the

certificate of termination and the attached certificate of

termination to:

(A) the representative of the terminated corporation; and

(B) the governing body of the terminated corporation's

authorizing unit.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.405. EFFECT OF ISSUANCE OF CERTIFICATE EVIDENCING

FILING OF CERTIFICATE OF TERMINATION. The corporate existence

ends on the issuance of the certificate evidencing the filing of

the certificate of termination except for the purpose of:

(1) any suit or other proceeding; and

(2) appropriate corporate action by a director or officer under

this subtitle.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.406. ASSETS ON TERMINATION. On termination the title

to all funds and property owned by the corporation is transferred

to the corporation's authorizing unit.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 501.407. TERMINATION WITH TRANSFER OF ASSETS TO TYPE A

CORPORATION. On approval of the governing bodies of each unit

and corporation involved, a corporation that is not a Type A

corporation may transfer all of the corporation's assets to a

Type A corporation and terminate its existence as provided by

this subtitle.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER J. HURRICANE IKE DISASTER RELIEF

Sec. 501.451. APPLICABILITY. This subchapter applies only to a

corporation the creation of which was authorized by a unit wholly

or partly located in the Hurricane Ike disaster area, as defined

by Section 704, Heartland Disaster Tax Relief Act of 2008 (Pub.

L. No. 110-343).

Added by Acts 2009, 81st Leg., R.S., Ch.

991, Sec. 1, eff. June 19, 2009.

Sec. 501.452. PROJECTS RELATED TO HURRICANE IKE DISASTER AREA.

For a corporation to which this subchapter applies, in this

subtitle, "project":

(1) includes an undertaking the costs of which are eligible to

be paid from the proceeds of qualified Hurricane Ike disaster

area bonds under Section 704, Heartland Disaster Tax Relief Act

of 2008 (Pub. L. No. 110-343); and

(2) does not include:

(A) a qualified residential rental project, as defined by

Section 142(d), Internal Revenue Code of 1986; or

(B) a project the costs of which are payable from qualified

mortgage bonds, as defined by Section 143, Internal Revenue Code

of 1986.

Added by Acts 2009, 81st Leg., R.S., Ch.

991, Sec. 1, eff. June 19, 2009.

Sec. 501.453. PROJECTS NOT ADMINISTERED BY ECONOMIC DEVELOPMENT

OFFICE. A project authorized under this subchapter and bonds

issued to pay all or part of the cost of a project under this

subchapter are not subject to the requirements of Subchapter F.

Added by Acts 2009, 81st Leg., R.S., Ch.

991, Sec. 1, eff. June 19, 2009.



CHAPTER 502. PROVISIONS APPLICABLE TO TYPE A AND TYPE B CORPORATIONS

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE C1. ADDITIONAL PLANNING AND DEVELOPMENT PROVISIONS

APPLYING TO MORE THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 502. PROVISIONS APPLICABLE TO TYPE A AND

TYPE B CORPORATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 502.001. APPLICABILITY OF CHAPTER. This chapter applies

only to Type A and Type B corporations.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER B. CORPORATE POWERS AND LIMITATIONS

Sec. 502.051. WRITTEN CONTRACT REQUIRED FOR BUSINESS RECRUITMENT

OR DEVELOPMENT. (a) Except under a written contract approved by

the corporation's board of directors, a corporation may not pay

compensation, including a commission or fee, or another thing of

value to a broker, agent, or other third party who:

(1) is involved in business recruitment or development; and

(2) is not an employee of the corporation.

(b) A corporation that violates Subsection (a) is liable to this

state for a civil penalty in an amount not to exceed $10,000.

(c) The attorney general may bring an action to recover the

civil penalty in a district court in Travis County or the county

in which the violation occurred.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 502.052. USE OF TAX REVENUE FOR MASS TRANSIT-RELATED

FACILITIES. A corporation may, as authorized by the

corporation's board of directors, spend tax revenue received

under this subtitle for the development, improvement, expansion,

or maintenance of facilities relating to the operation of

commuter rail, light rail, or motor buses.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.013(b), eff. September 1, 2009.

SUBCHAPTER C. TRAINING REQUIREMENTS

Sec. 502.101. TRAINING REGARDING OPERATION OF CORPORATION. (a)

At least once in each 24-month period, the following persons

associated with a corporation shall attend a training seminar

regarding the operation of a corporation created under this

subtitle:

(1) the municipal attorney, administrator, or clerk of the

municipality that authorized the creation of the corporation; and

(2) the corporation's executive director or other person

responsible for the corporation's daily administration.

(b) The training seminar must provide at least six hours of

instruction on topics relating to the legal and proper operation

of a corporation created under this subtitle.

(c) The training seminar must be held at least four times each

calendar year in a different geographical region of this state.

(d) A corporation may spend corporate revenue to pay for

required attendance at the training seminar.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 502.102. PROVISION OF TRAINING SEMINAR. (a) A training

seminar under Section 502.101 must be provided by a statewide

organization representing corporations created under this

subtitle, except that if the economic development office

determines that no statewide organization is able to provide a

seminar as required by Section 502.101, the office, in

conjunction with the attorney general and the comptroller, shall

by rule develop the seminar. The office may enter into an

agreement for provision of a seminar developed under those rules

with a person the office determines is qualified to provide the

seminar.

(b) A person providing a training seminar may:

(1) charge a reasonable fee for attending the seminar; and

(2) compensate an individual who provides instruction at the

seminar.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 502.103. PROOF OF COMPLIANCE. (a) A person providing a

training seminar under Section 502.101 shall issue a certificate

of completion, on a form approved by the comptroller, to each

person who completes the seminar.

(b) A corporation shall present proof of compliance with Section

502.101 to the comptroller by presenting the certificate of

completion issued under Subsection (a) for each person required

to attend a training seminar. The comptroller may impose an

administrative penalty, in an amount not to exceed $1,000 for

each violation, against a corporation that fails to present proof

in accordance with this subsection.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER D. REPORTING REQUIREMENTS

Sec. 502.151. REPORT TO COMPTROLLER. (a) Not later than

February 1 of each year, the board of directors of a corporation

shall submit a report to the comptroller that includes:

(1) a statement of:

(A) the corporation's primary economic development objectives;

(B) the corporation's total revenue during the preceding fiscal

year;

(C) the corporation's total expenditures during the preceding

fiscal year; and

(D) the corporation's total expenditures during the preceding

fiscal year in each of the following categories:

(i) administration;

(ii) personnel;

(iii) marketing or promotion;

(iv) direct business incentives;

(v) job training;

(vi) debt service;

(vii) capital costs;

(viii) affordable housing; and

(ix) payments to taxing units, including school districts;

(2) a list of the corporation's capital assets, including land

and buildings; and

(3) any other information the comptroller requires to determine

the use of the sales and use tax imposed under Chapter 504 or 505

to encourage economic development in this state.

(b) The report:

(1) must be in the form required by the comptroller; and

(2) may not exceed one page.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 502.152. NOTICE OF FAILURE TO REPORT. (a) If a

corporation does not submit a report as required by Section

502.151 or does not include sufficient information in the report,

the comptroller shall provide to the corporation written notice

of the failure, including information on how to correct the

failure.

(b) The comptroller may impose an administrative penalty of $200

against a corporation that does not correct the failure before

the 31st day after the date the corporation receives notice under

Subsection (a). The comptroller by rule shall prescribe the

procedures for imposition of the administrative penalty. The

rules must protect the corporation's due process rights.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 502.153. REPORT TO LEGISLATURE. Not later than November 1

of each even-numbered year, the comptroller shall submit to the

legislature a report on the use of the sales and use tax imposed

under Chapters 504 and 505 to encourage economic development in

this state. On request, the comptroller shall provide without

charge a copy of the report to a corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.



CHAPTER 503. TEXAS SMALL BUSINESS INDUSTRIAL DEVELOPMENT CORPORATION

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE C1. ADDITIONAL PLANNING AND DEVELOPMENT PROVISIONS

APPLYING TO MORE THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 503. TEXAS SMALL BUSINESS INDUSTRIAL

DEVELOPMENT CORPORATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 503.001. STATUS AS CORPORATION. (a) The Texas Small

Business Industrial Development Corporation is a corporation

under this subtitle and shall be organized and governed in

accordance with this subtitle.

(b) The corporation has the powers of and is subject to the

limitations applicable to a corporation under this subtitle,

except as otherwise provided by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 503.002. ACTION ON BEHALF OF STATE. (a) For purposes of

this subtitle, this state is considered to be the unit that

authorized creation of the Texas Small Business Industrial

Development Corporation.

(b) The corporation shall act on behalf of this state to

implement the public purposes of this subtitle.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 503.003. INCONSISTENCY WITH OTHER PROVISION OF SUBTITLE.

To the extent this chapter is inconsistent with another provision

of this subtitle relating to the existence, powers, limitations,

organization, operation, or affairs of the Texas Small Business

Industrial Development Corporation, this chapter controls.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER B. OPERATION OF CORPORATION

Sec. 503.051. BOARD OF DIRECTORS. (a) The governor shall

appoint the board of directors of the Texas Small Business

Industrial Development Corporation.

(b) The governor or the governor's designee and the executive

director of the economic development office serve as nonvoting ex

officio members of the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 503.052. LIMITATION ON LIABILITY. A director, officer,

employee, or member of the economic development office acting on

behalf of the Texas Small Business Industrial Development

Corporation is not personally liable:

(1) for damage, loss, or injury resulting from the performance

of the person's duties under this subtitle; or

(2) on any commitment or agreement executed on behalf of the

corporation under this subtitle.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 503.053. EXPENDITURES; APPROVAL OF PROGRAMS. (a) Expenses

that the Texas Small Business Industrial Development Corporation

incurs in operating and administering the corporation's programs

and affairs, including expenses for employees and program

assistance or development, shall be paid out of fees collected or

revenue generated under this subtitle.

(b) Each program or expenditure of the corporation must be

approved on behalf of this state by the Texas Economic

Development Bank.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 503.054. USE OF MONEY BY TEXAS ECONOMIC DEVELOPMENT BANK.

Money of the Texas Small Business Industrial Development

Corporation may not be used or made available for use by the

Texas Economic Development Bank except to reimburse the bank for

expenses the bank incurs in its official capacity on behalf of

the corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 503.055. DEPOSITORY. Revenue and other money of the Texas

Small Business Industrial Development Corporation shall be

deposited with one or more financial institutions that the

corporation's board of directors chooses for that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER C. SPECIFIC POWERS AND LIMITATIONS ON POWERS

Sec. 503.101. FINANCING FOR USERS. In addition to exercising

any other power of a corporation under this subtitle, the Texas

Small Business Industrial Development Corporation may:

(1) make a loan through the purchase of or participation in, and

pledge, negotiate, or sell, bonds, notes, and other evidences of

indebtedness of a user to finance a project that represents a

direct loan, a grant, or a loan participation, or the repayment

of which is wholly or partly insured or otherwise guaranteed, by

the United States, this state, or an agency, department, or

instrumentality of the United States or this state; and

(2) otherwise directly or indirectly provide financing for a

user in the manner that the corporation determines to be

necessary or convenient for the performance of the corporation's

public purposes, functions, and duties under this subtitle.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 503.102. ADDITIONAL PROJECTS AUTHORIZED. (a)

Notwithstanding any other provision of this subtitle, "project"

includes use of amounts financed through the Texas Small Business

Industrial Development Corporation's purchase of bonds, notes, or

other evidences of indebtedness of a user under this chapter if

the corporation's board of directors finds the use to be required

or suitable for promoting economic development in this state.

(b) A finding under Subsection (a) may be based solely on review

by the corporation's board of directors of the criteria used to

determine eligibility of a user to obtain a direct loan, a grant,

a loan participation, insurance, or another guarantee from the

United States, this state, or an agency or instrumentality of the

United States or this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 503.103. BONDS. (a) The Texas Small Business Industrial

Development Corporation may not issue bonds.

(b) All bonds issued and delivered by the Texas Small Business

Industrial Development Corporation before September 1, 1987, and

all proceedings authorizing those bonds are incontestable.

(c) Proceeds of bonds issued before September 1, 1987, may be

used:

(1) to pay all or part of the cost of a project regardless of

whether the cost or project was, before that date, within the

definitions of those terms under the Texas Department of Commerce

Act, Chapter 374, Acts of the 70th Legislature, Regular Session,

1987; or

(2) for any other purpose authorized by this subtitle.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.



CHAPTER 504. TYPE A CORPORATIONS

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE C1. ADDITIONAL PLANNING AND DEVELOPMENT PROVISIONS

APPLYING TO MORE THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 504. TYPE A CORPORATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 504.001. DEFINITION. In this chapter, "authorizing

municipality" means the municipality that authorizes the creation

of a Type A corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.002. APPLICABILITY OF CHAPTER. This chapter applies

only to a municipality that:

(1) is located in a county that has a population of 500,000 or

less; or

(2) has a population of less than 50,000 and:

(A) is located in two or more counties, one of which has a

population of 500,000 or more;

(B) is located within the territorial limits of, but has not

elected to become a part of, a metropolitan rapid transit

authority:

(i) the principal municipality of which has a population of less

than 1.9 million; and

(ii) that was created before January 1, 1980, under Chapter 141,

Acts of the 63rd Legislature, Regular Session, 1973, and is

operating under Chapter 451, Transportation Code; or

(C) is located within the territorial limits of, but has not

elected to become a part of, a regional transportation authority:

(i) the principal municipality of which has a population of more

than 750,000; and

(ii) that was created under Chapter 683, Acts of the 66th

Legislature, Regular Session, 1979, or Chapter 452,

Transportation Code, and is operating under Chapter 452,

Transportation Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.003. AUTHORITY TO CREATE CORPORATION. (a) A

municipality may authorize the creation under this subtitle of a

Type A corporation.

(b) A municipality may not authorize the creation of more than

one Type A corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.004. CONTENTS OF CERTIFICATE OF FORMATION. The

certificate of formation of a Type A corporation must state that

the corporation is governed by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.005. CORPORATION NOT SUBJECT TO CERTAIN PROVISIONS.

Sections 501.203, 501.205, 501.251-501.254, 501.255(a) and (b),

501.256, and 501.257 do not apply to a corporation under this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER B. GOVERNANCE OF CORPORATION

Sec. 504.051. BOARD OF DIRECTORS. (a) The board of directors

of a Type A corporation consists of at least five directors.

(b) A director is appointed by the governing body of the

authorizing municipality, serves at the pleasure of that

governing body, and may be removed by that governing body at any

time without cause.

(c) The governing body of the authorizing municipality shall

determine the number of directors and the length of each

director's term, except that the length of a director's term may

not exceed six years.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.052. OFFICERS. The board of directors of a Type A

corporation shall appoint:

(1) a president;

(2) a secretary; and

(3) other officers of the corporation that the governing body of

the authorizing municipality considers necessary.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.053. QUORUM. A majority of the entire membership of

the board of directors of a Type A corporation is a quorum.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.054. LOCATION OF BOARD MEETINGS. The board of

directors of a Type A corporation shall conduct each board

meeting within the boundaries of the authorizing municipality.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.055. RESTRICTIONS ON REGISTERED AGENT AND OFFICE. (a)

The registered agent of a Type A corporation must be an

individual who is a resident of this state.

(b) The registered office of a Type A corporation must be

located within the boundaries of the authorizing municipality.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER C. GENERAL POWERS AND DUTIES

Sec. 504.101. APPLICABILITY OF OTHER LAW; CONFLICTS. A Type A

corporation has the powers and is subject to the limitations of a

corporation created under another provision of this subtitle

outside of this chapter. To the extent of a conflict between

this chapter and another provision of this subtitle, this chapter

prevails.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.102. CONTRACT WITH OTHER PRIVATE CORPORATION. A Type A

corporation may contract with another private corporation to:

(1) carry out an industrial development program or objective; or

(2) assist with the development or operation of an economic

development program or objective consistent with the purposes and

duties provided by this subtitle.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.103. LIMITATION ON PRIMARY PURPOSE OF PROJECT;

EXCEPTIONS. (a) Except as otherwise provided by this section, a

Type A corporation may not undertake a project the primary

purpose of which is to provide:

(1) a transportation facility;

(2) a solid waste disposal facility;

(3) a sewage facility;

(4) a facility for furnishing water to the general public; or

(5) an air or water pollution control facility.

(b) A Type A corporation may provide a facility described by

Subsection (a) to benefit property acquired for a project that

has another primary purpose.

(c) A Type A corporation may undertake a project the primary

purpose of which is to provide:

(1) a general aviation business service airport that is an

integral part of an industrial park;

(2) a port-related facility to support waterborne commerce; or

(3) an airport-related facility, if the authorizing

municipality:

(A) is wholly or partly located within 25 miles of an

international border; and

(B) has, at the time the project is approved by the corporation

as provided by this subtitle:

(i) a population of less than 50,000; or

(ii) an average rate of unemployment that is greater than the

state average rate of unemployment during the most recent

12-month period for which data is available that precedes the

date the project is approved.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.104. ASSUMPTION OR PAYMENT OF PREEXISTING DEBT

PROHIBITED. A Type A corporation may not:

(1) assume a debt that existed before the date the authorizing

municipality authorized the creation of the corporation; or

(2) make an expenditure to pay the principal of or interest on a

debt that existed before the date prescribed by Subdivision (1).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.105. LIMITATION ON USE OF REVENUES FOR PROMOTIONAL

PURPOSE. (a) Except as provided by Subsection (b), a Type A

corporation may spend not more than 10 percent of the corporate

revenues for promotional purposes.

(b) A Type A corporation may spend not more than 25 percent of

the corporate revenues for promotional purposes if the

authorizing municipality:

(1) is located in two counties;

(2) has a population of less than 24,250 according to the 1990

federal census; and

(3) is located wholly or partly within 10 miles of a federal

military reservation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.106. EMINENT DOMAIN. A Type A corporation may not

exercise the power of eminent domain except by action of the

governing body of the authorizing municipality.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.107. LIABILITY. (a) The following are not liable for

damages arising from the performance of a governmental function

of a Type A corporation or the authorizing municipality:

(1) the corporation;

(2) a director of the corporation;

(3) the municipality;

(4) a member of the governing body of the municipality; and

(5) an employee of the corporation or municipality.

(b) For purposes of Chapter 101, Civil Practice and Remedies

Code (Texas Tort Claims Act), a Type A corporation is a

governmental unit and the corporation's actions are governmental

functions.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER D. AUTHORIZATION FOR ADDITIONAL PROJECTS

Sec. 504.151. DEFINITIONS. In this subchapter:

(1) "Related infrastructure" has the meaning assigned by Section

334.001.

(2) "Sports venue" means an arena, coliseum, stadium, or other

type of area or facility:

(A) that is primarily used or is planned for primary use for one

or more professional or amateur sports or athletics events; and

(B) for which a fee is charged or is planned to be charged for

admission to the sports or athletics events, other than

occasional civic, charitable, or promotional events.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.152. ELECTION TO AUTHORIZE PROJECTS APPLICABLE TO TYPE

B CORPORATIONS. (a) An authorizing municipality may submit to

the voters of the municipality a ballot proposition that

authorizes the Type A corporation to use the sales and use tax

imposed under this chapter, including any amount previously

authorized and collected, for a specific project or for a

specific category of projects that do not qualify under this

chapter but qualify under Chapter 505, including a sports venue

and related infrastructure.

(b) The project or category of projects described by Subsection

(a) must be clearly described on the ballot so that a voter is

able to discern the limits of the specific project or category of

projects authorized by the proposition. If maintenance and

operating costs of an otherwise authorized facility are to be

paid from the sales and use tax, the ballot language must clearly

state that fact.

(c) The authorizing municipality may submit the ballot

proposition at:

(1) an election held under another provision of this subtitle,

including the election at which the proposition to initially

approve the adoption of a sales and use tax for the benefit of

the corporation is submitted; or

(2) a separate election to be held on a uniform election date.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.153. PUBLIC HEARING PRECEDING ELECTION. Before an

election may be held under Section 504.152, a public hearing must

be held in the authorizing municipality to inform the

municipality's residents of the cost and impact of the project or

category of projects. At least 30 days before the date set for

the hearing, notice of the date, time, place, and subject of the

hearing must be published in a newspaper with general circulation

in the municipality in which the project is located. The notice

should be published on a weekly basis until the date of the

hearing.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.154. LIMITATION ON SUBSEQUENT ELECTION. If a majority

of the voters voting on the issue do not approve a specific

project or a specific category of projects at an election under

Section 504.152, another election concerning the same project or

category of projects may not be held before the first anniversary

of the date of the most recent election disapproving the project

or category of projects.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.155. SUBSEQUENT APPROVAL OF ADDITIONAL PROJECTS. Prior

approval of a specific project at an election or completion of a

specific project approved at an election does not prevent an

authorizing municipality from seeking voter approval of an

additional project or category of projects under this subchapter

to be funded from the same sales and use tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.156. APPLICABILITY OF CHAPTER TO ADDITIONAL PROJECT. A

project undertaken under this subchapter is governed by this

chapter, including the provisions of this chapter relating to the

authorization and expiration of a sales and use tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER E. INVESTMENT AGREEMENTS

Sec. 504.201. DEFINITIONS. In this subchapter:

(1) "Base taxable value" means the taxable value of property

located in the defined area of a project as of January 1 of the

year in which the agreement is entered into under Section

504.202.

(2) "Corresponding taxing unit" means another taxing unit that:

(A) is of the same type of political subdivision as a taxing

unit that enters into an agreement under Section 504.202; and

(B) taxes property located in the defined area of a project that

is the subject of the agreement.

(3) "Taxing unit" has the meaning assigned by Section 1.04, Tax

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.202. AGREEMENT TO INVEST IN EXTRATERRITORIAL PROJECT.

(a) A taxing unit may enter into an agreement with a Type A

corporation to invest in a project that is undertaken by the

corporation and that is not located in the territory of the

taxing unit. A Type A corporation may enter into an agreement

under this section with more than one taxing unit.

(b) Before entering into the agreement, the Type A corporation

undertaking the project must designate a defined area that

includes the territory where the project is to be located.

(c) The agreement must state the base taxable value of the

property in the defined area of the project.

(d) The agreement may provide that the taxing unit is entitled

to receive from the Type A corporation, in exchange for the

investment, an amount equal to a specified percentage of the tax

revenue from taxes imposed by the corresponding taxing unit on

the taxable value of the property in the defined area that

exceeds the base taxable value, during the period the

corresponding taxing unit imposes taxes on that property.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.203. REQUIRED AGREEMENT WITH CORRESPONDING TAXING UNIT.

A Type A corporation that enters into an agreement under Section

504.202 shall enter into an agreement with a corresponding taxing

unit to recover the amount paid by the corporation to a taxing

unit as provided by Section 504.202(d).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.204. EFFECT ON AUTHORITY UNDER OTHER LAW. (a) This

subchapter does not affect a taxing unit's authority to grant a

tax abatement.

(b) This subchapter does not affect a Type A corporation's

authority to invest in a project or recover its total investment

by contract under Section 501.159.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER F. SALES AND USE TAX

Sec. 504.251. TAX AUTHORIZED. The authorizing municipality may

adopt a sales and use tax for the benefit of a Type A corporation

if the tax is approved by a majority of the voters of the

municipality voting at an election held for that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.252. SALES TAX. (a) If the authorizing municipality

adopts the tax under Section 504.251, a tax is imposed on the

receipts from the sale at retail of taxable items within the

municipality at the rate approved by the voters.

(b) The rate of the tax imposed under Subsection (a) must be

equal to one-eighth, one-fourth, three-eighths, or one-half of

one percent.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.253. USE TAX. (a) If the authorizing municipality

adopts the tax under Section 504.251, an excise tax is imposed on

the use, storage, or other consumption within the municipality of

taxable items purchased, leased, or rented from a retailer during

the period that the tax is effective within the municipality.

(b) The rate of the excise tax is the same as the rate of the

sales tax portion of the sales and use tax and is applied to the

sales price of the taxable items.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.254. COMBINED TAX RATE. (a) An authorizing

municipality may not adopt a rate under this chapter that, when

added to the rates of all other sales and use taxes imposed by

the authorizing municipality and other political subdivisions of

this state having territory in the authorizing municipality,

would result in a combined rate exceeding two percent.

(b) An election adopting a rate that would result in a rate

exceeding the combined rate limit under Subsection (a) has no

effect.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.255. APPLICABILITY OF TAX CODE. (a) Chapter 321, Tax

Code, governs an election to approve the adoption of the sales

and use tax under this chapter and governs the imposition,

computation, administration, governance, use, and abolition of

the tax except as inconsistent with this chapter.

(b) The tax imposed under this chapter takes effect as provided

by Section 321.102(a), Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.256. BALLOT. In an election to adopt the sales and use

tax under this chapter, the ballot shall be printed to provide

for voting for or against the proposition: "The adoption of a

sales and use tax for the promotion and development of new and

expanded business enterprises at the rate of __________ of one

percent" (one-eighth, one-fourth, three-eighths, or one-half to

be inserted as appropriate).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.257. LIMITATION ON DURATION OF TAX. (a) At an

election held under Section 504.251 or 504.258, the authorizing

municipality may also allow the voters to vote on a ballot

proposition to limit the period for imposition of a sales and use

tax. If an authorizing municipality elects to limit the period

for imposition of the tax, the following phrase shall be added to

the end of the ballot proposition prescribed by Section 504.256:

"to be imposed for __________ years" (the number of years to be

inserted as appropriate). The governing body of the municipality

shall set the expiration date of the proposed tax to occur on the

appropriate anniversary of the effective date of the tax.

(b) A sales and use tax imposed for a limited period under this

section expires on the date set by the governing body of the

authorizing municipality under Subsection (a) unless the tax is

repealed on an earlier date by a majority of the voters voting in

an election held in the municipality. If an election to abolish

the tax is held, Sections 321.102(a) and 321.402(b), Tax Code,

apply to the date of repeal.

(c) If an authorizing municipality reduces the rate of an

additional sales and use tax under Chapter 321, Tax Code, to

impose a tax under this chapter for a limited period as provided

by this section, and the municipality does not have an election

to change the rate of the additional sales and use tax before the

tax under this chapter expires, on the date the tax under this

chapter expires, the rate of the municipality's additional sales

and use tax returns to the rate in effect immediately before the

tax under this chapter was adopted. The municipality is not

required to hold an election under Chapter 321, Tax Code, to

impose the additional sales and use tax at that rate.

(d) A sales and use tax that is approved without limiting the

period during which the tax is imposed remains in effect until

repealed by election.

(e) An authorizing municipality that has imposed a tax under

this chapter may extend the period of the tax's imposition or

reimpose the tax only if the extension or reimposition is

approved by a majority of the voters of the municipality voting

at an election held for that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.258. ELECTION TO REDUCE OR INCREASE TAX RATE. (a) An

authorizing municipality that has imposed a sales and use tax

under this chapter may, in the same manner and by the same

procedure as the municipality imposed the tax, reduce or increase

the tax rate by a majority of the voters of the municipality

voting at an election held for that purpose.

(b) On petition of 10 percent or more of the registered voters

of the authorizing municipality requesting an election to reduce

or increase the tax rate under this chapter, the governing body

of the municipality shall order an election on the issue.

(c) The tax rate may be:

(1) reduced in one or more increments of one-eighth of one

percent, to a minimum rate of one-eighth of one percent; or

(2) increased in one or more increments of one-eighth of one

percent, to a maximum rate of one-half of one percent.

(d) The ballot for an election under this section shall be

printed in the same manner as the ballot under Section 504.256.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.259. REDUCTION OF TAX WITHIN REGIONAL TRANSPORTATION

AUTHORITY. Notwithstanding any other provision of this chapter,

a tax under this chapter imposed by an authorizing municipality

that is located within the territorial limits of a regional

transportation authority and that has been added to the territory

of the authority under Section 452.6025, Transportation Code, is

subject to reduction in the manner prescribed by Section

452.6025, Transportation Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.260. LIMITED SALES AND USE TAX FOR SPECIFIC PROJECT.

(a) At an election held under Section 504.251 or 504.258, the

authorizing municipality may also allow the voters to vote on a

ballot proposition to limit the use of the sales and use tax to a

specific project. If an authorizing municipality elects to limit

the use of the tax to a specific project, in the ballot

proposition prescribed by Section 504.256 or 504.261 a

description of the project shall be substituted for the words

"new and expanded business enterprises."

(b) When the last of a Type A corporation's obligations have

been satisfied regarding the specific project for which the sales

and use tax was limited, the corporation shall send to the

comptroller a notice stating that the sales and use tax imposed

for the specific project may not be collected after the last day

of the first calendar quarter beginning after the date of

notification. A sales and use tax imposed for a specific project

under this section may not be collected after the last day of the

first calendar quarter beginning after the date of the

notification to the comptroller. The state shall forward revenue

collected after the obligations for the specific project have

been satisfied to the governing body of the authorizing

municipality to be used to pay current bonded indebtedness of the

municipality.

(c) A Type A corporation created to perform a specific project

under this section may retain its corporate existence and perform

any other project approved by the voters of the authorizing

municipality at an election held under Section 504.251 or

504.258.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.261. CONCURRENT ELECTION WITH ELECTION UNDER TAX CODE.

(a) At an election to adopt, reduce, increase, or abolish the

sales and use tax under this chapter, the authorizing

municipality may also allow voters to vote on the same ballot on

a proposition to impose, reduce, increase, or abolish the

additional sales and use tax imposed under Section 321.101(b),

Tax Code, if the municipality is authorized by Chapter 321, Tax

Code, to impose, reduce, increase, or abolish the additional

sales and use tax. Except as provided by Subsection (b), the

municipality must follow the procedures of Chapter 321, Tax Code,

in relation to the imposition, reduction, increase, or

abolishment of the additional sales and use tax imposed under

Section 321.101(b), Tax Code.

(b) In an election to impose, reduce, increase, or abolish the

tax under this chapter and the additional sales and use tax, the

ballot shall be printed to provide for voting for or against the

proposition: "The adoption of a sales and use tax within the

municipality for the promotion and development of new and

expanded business enterprises at the rate of __________ of one

percent (one-eighth, one-fourth, three-eighths, or one-half to be

inserted as appropriate) and the adoption of an additional sales

and use tax within the municipality at the rate of __________ of

one percent to be used to reduce the property tax rate"

(one-eighth, one-fourth, three-eighths, or one-half to be

inserted as appropriate).

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.262. PROCEDURES ON EXPIRATION OF TAX. (a) Before the

60th day before the date that a sales and use tax imposed under

this chapter is to expire, the governing body of the authorizing

municipality imposing the tax shall send to the comptroller a

notice stating the expiration date of the tax.

(b) The state shall forward revenue collected from the

imposition of the tax after the tax's expiration date to the

governing body of the authorizing municipality to be used to pay

current bonded indebtedness of the municipality.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER G. USE OF TAX PROCEEDS

Sec. 504.301. DELIVERY AND GENERAL USE OF TAX PROCEEDS. On the

authorizing municipality's receipt from the comptroller of the

proceeds of the sales and use tax imposed under this chapter, the

authorizing municipality shall deliver the proceeds to the Type A

corporation for use in carrying out the corporation's functions.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.302. PAYMENT OF MAINTENANCE AND OPERATING COSTS;

ELECTION. (a) The costs of a publicly owned and operated

project purchased or constructed under this chapter include the

maintenance and operating costs of the project.

(b) The proceeds of the sales and use tax imposed under this

chapter may be used to pay the maintenance and operating costs of

a project unless, not later than the 60th day after the date

notice of the specific use of the tax proceeds is first

published, the governing body of the authorizing municipality of

the Type A corporation undertaking the project receives a

petition from more than 10 percent of the registered voters of

the municipality requesting that an election be held before the

tax proceeds may be used to pay the maintenance and operating

costs of the project.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.303. PAYMENT OF BONDS. The proceeds of the sales and

use tax imposed under this chapter may be used to pay the

principal of, interest on, and other costs relating to the Type A

corporation's bonds, but the bonds or any instrument related to

the bonds may not give a bondholder a right to demand payment

from tax proceeds in excess of the proceeds collected from the

tax imposed under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.304. PAYMENT FOR CLEANUP OF CONTAMINATED PROPERTY;

ELECTION. (a) The economic development office, with the

assistance of the Texas Commission on Environmental Quality, may

encourage a Type A corporation to use proceeds from the sales and

use tax imposed under this chapter for the cleanup of

contaminated property.

(b) A Type A corporation may use proceeds from the sales and use

tax for the cleanup of contaminated property only if the use of

tax proceeds for that purpose is authorized by a majority of the

voters of the authorizing municipality voting at an election held

for that purpose. The ballot in an election held under this

subsection shall be printed to provide for voting for or against

the proposition: "The use of sales and use tax proceeds for the

cleanup of contaminated property."

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.305. PAYMENT FOR JOB TRAINING. The proceeds of the

sales and use tax imposed under this chapter may also be used to

pay expenses relating to job training incurred by the Type A

corporation under Section 501.162.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER H. TERMINATION OF CORPORATION

Sec. 504.351. ELECTION TO TERMINATE EXISTENCE OF CORPORATION ON

PETITION. (a) On petition of 10 percent or more of the

registered voters of an authorizing municipality requesting an

election on the termination of the existence of the Type A

corporation, the governing body of the municipality shall order

an election on the issue.

(b) The authorizing municipality shall hold the election on the

next available uniform election date that occurs after the time

required by Section 3.005, Election Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.352. BALLOT. The ballot for an election held under

Section 504.351 shall be printed to provide for voting for or

against the proposition: "Termination of the __________ (name of

the corporation)."

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 504.353. TERMINATION OF EXISTENCE OF CORPORATION. (a) If

a majority of voters voting on the issue at an election held

under Section 504.351 approve the termination, the Type A

corporation shall:

(1) continue operations only as necessary to pay the principal

of and interest on the corporation's bonds and to meet

obligations incurred before the date of the election; and

(2) dispose of the corporation's assets and apply the proceeds

to satisfy obligations described by Subdivision (1), to the

extent practicable.

(b) When the last of the Type A corporation's obligations are

satisfied, any remaining assets of the corporation shall be

transferred to the authorizing municipality, and the existence of

the corporation is terminated.

(c) A tax imposed under this chapter may not be collected after

the last day of the first calendar quarter that begins after the

Type A corporation notifies the comptroller that the last of the

corporation's obligations has been satisfied.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.



CHAPTER 505. TYPE B CORPORATIONS

LOCAL GOVERNMENT CODETITLE 12. PLANNING AND DEVELOPMENTSUBTITLE C1. ADDITIONAL PLANNING AND DEVELOPMENT PROVISIONS APPLYING TO MORE THAN ONE TYPE OF LOCAL GOVERNMENTCHAPTER 505. TYPE B CORPORATIONSSUBCHAPTER A. GENERAL PROVISIONSSec. 505.001. DEFINITION. In this chapter, "authorizing municipality" means the municipality that authorizes the creation of a Type B corporation.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.002. APPLICABILITY OF CHAPTER. This chapter applies only to:(1) a municipality:(A) that is located in a county with a population of 500,000 or more; and(B) in which the combined rate of all sales and use taxes imposed by the municipality, this state, and other political subdivisions of this state having territory in the municipality does not exceed 8.25 percent on the date of any election held under or made applicable to this chapter;(2) a municipality:(A) that has a population of 400,000 or more;(B) that is located in more than one county; and(C) in which the combined rate of all sales and use taxes imposed by the municipality, this state, and other political subdivisions of this state having territory in the municipality, including taxes imposed under this chapter, does not exceed 8.25 percent; or(3) a municipality to which Chapter 504 applies.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.003. AUTHORITY TO CREATE CORPORATION. (a) A municipality may authorize the creation under this subtitle of a Type B corporation.(b) A municipality may not authorize the creation of more than one Type B corporation.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.004. CONTENTS OF CERTIFICATE OF FORMATION. The certificate of formation of a Type B corporation:(1) must state that the corporation is governed by this chapter; and(2) may include in the corporation's name any word or phrase the authorizing municipality specifies.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.005. CORPORATION NOT SUBJECT TO CERTAIN PROVISIONS. Sections 501.203, 501.205, 501.251-501.254, 501.255(a) and (b), 501.256, and 501.257 do not apply to a corporation under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER B. GOVERNANCE OF CORPORATIONSec. 505.051. BOARD OF DIRECTORS. (a) The board of directors of a Type B corporation consists of seven directors.(b) A director is appointed by the governing body of the authorizing municipality for a two-year term.(c) A director may be removed by the governing body of the authorizing municipality at any time without cause.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.052. RESTRICTION ON BOARD MEMBERSHIP. (a) Each director of a Type B corporation authorized to be created by a municipality with a population of 20,000 or more must be a resident of the municipality.(b) Each director of a Type B corporation authorized to be created by a municipality with a population of less than 20,000 must:(1) be a resident of the municipality;(2) be a resident of the county in which the major part of the area of the municipality is located; or(3) reside:(A) within 10 miles of the municipality's boundaries; and(B) in a county bordering the county in which most of the area of the municipality is located.(c) Three directors of a Type B corporation must be persons who are not employees, officers, or members of the governing body of the authorizing municipality.(d) Notwithstanding Subsections (a)-(c), if a municipality terminates a Type A corporation's existence and authorizes the creation of a Type B corporation, a person serving as a director of the Type A corporation at the time of termination may serve on the board of directors of the Type B corporation.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.053. OFFICERS. The board of directors of a Type B corporation shall appoint:(1) a president;(2) a secretary; and(3) other officers of the corporation the governing body of the authorizing municipality considers necessary.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.054. QUORUM. A majority of the entire membership of the board of directors of a Type B corporation is a quorum.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.055. LOCATION OF BOARD MEETINGS. The board of directors of a Type B corporation shall conduct all meetings within the boundaries of the authorizing municipality.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.056. RESTRICTIONS ON REGISTERED AGENT AND OFFICE. (a) The registered agent of a Type B corporation must be an individual who is a resident of this state.(b) The registered office of a Type B corporation must be located within the boundaries of the authorizing municipality.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIESSec. 505.101. APPLICABILITY OF OTHER LAW; CONFLICTS. A Type B corporation has the powers granted by this chapter and by other chapters of this subtitle and is subject to the limitations of a corporation created under another provision of this subtitle. To the extent of a conflict between this chapter and another provision of this subtitle, this chapter prevails.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.102. CONTRACT WITH OTHER PRIVATE CORPORATION. A Type B corporation may contract with another private corporation to:(1) carry out an industrial development program or objective; or(2) assist with the development or operation of an economic development program or objective consistent with the purposes and duties specified by this subtitle.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.103. LIMITATION ON USE OF REVENUES FOR PROMOTIONAL PURPOSES. A Type B corporation may spend not more than 10 percent of the corporate revenues for promotional purposes.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.104. BOND REPAYMENT. (a) Bonds or other obligations that mature in 30 years or less and that are issued to pay the costs of projects of a type added to the definition of "project" by Subchapter D may be made payable from any source of funds available to the Type B corporation, including the proceeds of a sales and use tax imposed under this chapter.(b) Bonds or other obligations that by their terms are payable from the tax proceeds:(1) may not be paid wholly or partly from any property taxes imposed or to be imposed by the authorizing municipality; and(2) are not a debt of and do not give rise to a claim for payment against the authorizing municipality, except as to sales and use tax revenue held by the municipality and required under this chapter to be delivered to the Type B corporation.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.105. EMINENT DOMAIN. A Type B corporation may exercise the power of eminent domain only:(1) on approval of the action by the governing body of the authorizing municipality; and(2) in accordance with and subject to the laws applicable to the authorizing municipality.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.106. LIABILITY. (a) The following are not liable for damages arising from the performance of a governmental function of a Type B corporation or the authorizing municipality:(1) the corporation;(2) a director of the corporation;(3) the municipality;(4) a member of the governing body of the municipality; or(5) an employee of the corporation or municipality.(b) For purposes of Chapter 101, Civil Practice and Remedies Code, a Type B corporation is a governmental unit and the corporation's actions are governmental functions.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER D. AUTHORIZED PROJECTSSec. 505.151. AUTHORIZED PROJECTS. In this chapter, "project" means land, buildings, equipment, facilities, expenditures, and improvements included in the definition of "project" under Chapter 501, including:(1) job training as provided by Section 501.162; and(2) recycling facilities.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.152. PROJECTS RELATED TO RECREATIONAL OR COMMUNITY FACILITIES. For purposes of this chapter, "project" includes land, buildings, equipment, facilities, and improvements found by the board of directors to be required or suitable for use for professional and amateur sports, including children's sports, athletic, entertainment, tourist, convention, and public park purposes and events, including stadiums, ball parks, auditoriums, amphitheaters, concert halls, parks and park facilities, open space improvements, museums, exhibition facilities, and related store, restaurant, concession, and automobile parking facilities, related area transportation facilities, and related roads, streets, and water and sewer facilities, and other related improvements that enhance any of the items described by this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.153. PROJECTS RELATED TO AFFORDABLE HOUSING. For purposes of this chapter, "project" includes land, buildings, equipment, facilities, and improvements found by the board of directors to be required or suitable for the promotion of development and expansion of affordable housing, as described by 42 U.S.C. Section 12745.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.154. PROJECTS RELATED TO WATER SUPPLY FACILITIES AND WATER CONSERVATION PROGRAMS. For purposes of this chapter, "project" includes land, buildings, equipment, facilities, and improvements found by the board of directors to be required or suitable for:(1) the development or improvement of water supply facilities, including dams, transmission lines, well field developments, and other water supply alternatives; or(2) the development and institution of water conservation programs, including incentives to install water-saving plumbing fixtures, educational programs, brush control programs, and programs to replace malfunctioning or leaking water lines and other water facilities.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.155. PROJECTS RELATED TO BUSINESS ENTERPRISES THAT CREATE OR RETAIN PRIMARY JOBS. For purposes of this chapter, "project" includes land, buildings, equipment, facilities, and improvements found by the board of directors to promote or develop new or expanded business enterprises that create or retain primary jobs, including:(1) a project to provide public safety facilities, streets and roads, drainage and related improvements, demolition of existing structures, general municipally owned improvements, and any improvements or facilities related to a project described by this subdivision; and(2) any other project that the board of directors in the board's discretion determines promotes or develops new or expanded business enterprises that create or retain primary jobs.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.156. PROJECTS RELATED TO BUSINESS ENTERPRISES IN CERTAIN MUNICIPALITIES. For purposes of this chapter, "project" includes land, buildings, equipment, facilities, and improvements found by the board of directors to be required or suitable for the development, retention, or expansion of business enterprises if the project is undertaken by a Type B corporation authorized to be created by a municipality:(1) that has not for each of the preceding two fiscal years received more than $50,000 in revenues from sales and use taxes imposed under this chapter; and(2) the governing body of which has authorized the project by adopting a resolution only after giving the resolution at least two separate readings conducted at least one week apart.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.1561. PROJECTS RELATED TO AIRPORT FACILITIES IN CERTAIN MUNICIPALITIES. For purposes of this chapter, "project" includes land, buildings, equipment, facilities, and improvements found by the board of directors to be required or suitable for the development or expansion of airport or railport facilities, including hangars, maintenance and repair facilities, cargo facilities, and related infrastructure located on or adjacent to an airport or railport facility, if the project is undertaken by a Type B corporation authorized to be created by a municipality:(1) that enters into a development agreement with an entity in which the entity acquires a leasehold or other possessory interest from the corporation and is authorized to sublease the entity's interest for other projects authorized by Sections 505.151 through 505.156; and(2) the governing body of which has authorized the development agreement by adopting a resolution at a meeting called as authorized by law.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 15.014(a), eff. September 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 150, Sec. 2, eff. September 1, 2009.

Sec. 505.157. PROJECTS RELATED TO BUSINESS ENTERPRISES IN LANDLOCKED COMMUNITIES. (a) In this section, "landlocked community" means a municipality that:(1) is wholly or partly located in a county with a population of two million or more; and(2) has within its municipal limits and extraterritorial jurisdiction less than 100 acres that can be used for the development of manufacturing or industrial facilities in accordance with the municipality's zoning laws or land use restrictions.(b) For a landlocked community that authorizes or has authorized the creation of a Type B corporation, "project" also includes expenditures found by the board of directors to be required for the promotion of new or expanded business enterprises in the landlocked community.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.158. PROJECTS RELATED TO BUSINESS DEVELOPMENT IN CERTAIN SMALL MUNICIPALITIES. (a) For a Type B corporation authorized to be created by a municipality with a population of 20,000 or less, "project" also includes the land, buildings, equipment, facilities, expenditures, targeted infrastructure, and improvements found by the corporation's board of directors to promote new or expanded business development.(b) A Type B corporation may not undertake a project authorized by this section that requires an expenditure of more than $10,000 until the governing body of the corporation's authorizing municipality adopts a resolution authorizing the project after giving the resolution at least two separate readings.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.159. HEARING REQUIRED TO UNDERTAKE PROJECT. (a) Except as provided by Subsection (b), a Type B corporation shall hold at least one public hearing on a proposed project before spending money to undertake the project.(b) A Type B corporation the creation of which was authorized by a municipality with a population of less than 20,000 is not required to hold a public hearing under this section if the proposed project is defined by Subchapter C, Chapter 501.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 15.015(a), eff. September 1, 2009.

Sec. 505.160. ELECTION REQUIRED FOR PROJECT; PETITION. (a) A Type B corporation may undertake a project under this chapter unless, not later than the 60th day after the date notice of the specific project or general type of project is first published, the governing body of the authorizing municipality receives a petition from more than 10 percent of the registered voters of the municipality requesting that an election be held before the specific project or general type of project is undertaken.(b) The governing body of the authorizing municipality is not required to hold an election after the submission of a petition under Subsection (a) if the voters of the municipality have previously approved the undertaking of the specific project or general type of project:(1) at an election ordered for that purpose by the governing body of the municipality; or(2) in conjunction with another election required under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.161. PUBLIC PURPOSE DESIGNATION; EXEMPTION FROM TAXATION. (a) The legislature finds for all constitutional and statutory purposes that:(1) a project of the type added to the definition of "project" by this subchapter is owned, used, and held for a public purpose for and on behalf of the municipality that authorized the creation of the Type B corporation; and(2) except as otherwise provided by this section, Section 501.160 of this subtitle and Section 25.07(a), Tax Code, do not apply to a leasehold or other possessory interest granted by a Type B corporation during the period the corporation owns projects on behalf of the authorizing municipality.(b) A project is exempt from ad valorem taxation under Section 11.11, Tax Code, for the period described by Subsection (a)(2) of this section.(c) This subsection applies only if the voters of the authorizing municipality of a Type B corporation have not approved the adoption of a sales and use tax for the benefit of the corporation under Section 505.251. An ownership, leasehold, or other possessory interest of a person other than the corporation in real property constituting a project of the corporation described by this section:(1) is subject to ad valorem taxation under Section 25.07(a), Tax Code; or(2) if the interest was created under an agreement entered into by the corporation before September 1, 1999, is covered by the provisions of the law codified by this section that govern ad valorem taxation of the ownership, leasehold, or other possessory interest that were in effect on the date the agreement was executed.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER E. SPORTS VENUE PROJECTS AND RELATED INFRASTRUCTURESec. 505.201. DEFINITIONS. In this subchapter:(1) "Related infrastructure" has the meaning assigned by Section 334.001.(2) "Sports venue" means an arena, coliseum, stadium, or other type of area or facility that is primarily used or is planned for primary use for one or more professional or amateur sports or athletics events and for which a fee is charged or is planned to be charged for admission to the sports or athletics events, other than occasional civic, charitable, or promotional events. The term does not include an arena, coliseum, stadium, or other type of area or facility that is or will be owned and operated by a state-supported institution of higher education.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.202. ELECTION: USE OF TAX PROCEEDS FOR SPORTS VENUE PROJECTS. (a) An authorizing municipality may submit to the voters of the municipality a ballot proposition that authorizes the Type B corporation to use the sales and use tax, including any amount previously authorized and collected, for a specific sports venue project, including related infrastructure, or for a specific category of sports venue projects, including related infrastructure.(b) The project or category of projects described by Subsection (a) must be clearly described on the ballot so that a voter is able to discern the limits of the specific project or category of projects authorized by the proposition. If maintenance and operating costs of an otherwise authorized facility are to be paid from the sales and use tax, the ballot language must clearly state that fact.(c) The authorizing municipality may submit the ballot proposition at:(1) an election held under another provision of this subtitle, including the election at which the proposition to initially approve the adoption of a sales and use tax for the benefit of the Type B corporation is submitted; or(2) a separate election to be held on a uniform election date.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.203. PUBLIC HEARING PRECEDING ELECTION. Before an election may be held under Section 505.202, a public hearing must be held in the authorizing municipality to inform the municipality's residents of the cost and impact of the project or category of projects. At least 30 days before the date set for the hearing, notice of the date, time, place, and subject of the hearing must be published each week until the date of the hearing in a newspaper with general circulation in the municipality in which the project is located.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.204. LIMITATION ON SUBSEQUENT ELECTION. If a majority of the voters voting on the issue do not approve a specific sports venue project or a specific category of sports venue projects at an election under Section 505.202, another election concerning the same project or category of projects may not be held before the first anniversary of the date of the most recent election disapproving the project or category of projects.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.205. SUBSEQUENT APPROVAL OF ADDITIONAL PROJECTS. Prior approval of a specific sports venue project at an election or completion of a specific sports venue project approved at an election does not prevent an authorizing municipality from seeking voter approval of an additional project or category of projects under this subchapter to be funded from the same sales and use tax that is used to fund the previously approved sports venue project.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.206. EFFECT OF SUBCHAPTER ON ELECTION AUTHORITY. This subchapter does not affect an authorizing municipality's authority to call an election under this chapter to impose a sales and use tax for any purpose authorized by this chapter after the sales and use tax described by this subchapter is, in accordance with Section 505.258, no longer collected.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER F. SALES AND USE TAXSec. 505.251. TAX AUTHORIZED. The governing body of the authorizing municipality by ordinance may adopt a sales and use tax for the benefit of a Type B corporation if the tax is approved by a majority of the voters of the municipality voting at an election held for that purpose in accordance with Chapter 321, Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.252. SALES TAX. (a) If the authorizing municipality adopts the tax under Section 505.251, a tax is imposed on the receipts from the sale at retail of taxable items within the municipality at the rate approved at the election.(b) The rate of a tax adopted under this chapter must be equal to one-eighth, one-fourth, three-eighths, or one-half of one percent.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.253. USE TAX. (a) If the authorizing municipality adopts the tax under Section 505.251, an excise tax is imposed on the use, storage, or other consumption within the municipality of tangible personal property purchased, leased, or rented from a retailer during the period that the tax is effective within the municipality.(b) The rate of the excise tax is the same as the rate of the sales tax portion of the sales and use tax and is applied to the sale price of the tangible personal property.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.254. SPECIFICATION OF TAX RATE ON BALLOT. In an election held to adopt the sales and use tax under this chapter, the ballot proposition must specify the rate of the tax to be adopted.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.255. ADOPTION OF TAX AT ELECTION TO REDUCE OR ABOLISH TAX FOR TYPE A CORPORATION. A municipality that holds an election to reduce the rate of or abolish a tax imposed under Chapter 504 may in the same proposition or in a separate proposition on the same ballot adopt a tax under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.256. APPLICABILITY OF TAX CODE. (a) Chapter 321, Tax Code, governs the imposition, computation, administration, collection, and remittance of the sales and use tax, except as inconsistent with this chapter.(b) Except as provided by this subsection, the tax imposed under this chapter takes effect as provided by Section 321.102(a), Tax Code. If an election is held under this chapter at the same time an election is held to impose or change the rate of the additional municipal sales and use tax, the tax under this chapter and the imposition or change in rate of the additional municipal sales and use tax take effect as provided by Section 321.102(b), Tax Code.(c) After the effective date of the taxes imposed under this chapter, the adoption of a sales and use tax or the attempted adoption of a sales and use tax by the authorizing municipality or another taxing jurisdiction having territory in the municipality does not impair the taxes imposed under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.2565. LIMITATION ON DURATION OF TAX. (a) At an election held under Section 505.251, the authorizing municipality may also allow the voters to vote on a ballot proposition to limit the period for imposition of a sales and use tax.(b) An authorizing municipality that has imposed a tax for a limited time under this section may extend the period of the tax's imposition or reimpose the tax only if the extension or reimposition is approved by a majority of the voters of the municipality voting at an election held for that purpose in the same manner as an election held under Section 504.257.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 15.016(a), eff. September 1, 2009.

Sec. 505.257. REDUCTION OF TAX WITHIN REGIONAL TRANSPORTATION AUTHORITY. Notwithstanding any other provision of this chapter, a tax imposed under this chapter by an authorizing municipality that is located within the territorial limits of a regional transportation authority and that has been added to the territory of the authority under Section 452.6025, Transportation Code, is subject to reduction in the manner prescribed by Section 452.6025, Transportation Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.2575. LIMITED SALES AND USE TAX FOR SPECIFIC PROJECT. (a) At an election held under Section 505.251, the authorizing municipality may also allow the voters to vote on a ballot proposition to limit the use of the sales and use tax to a specific project.(b) A Type B corporation created to perform a specific project as provided by this section may retain its corporate existence and perform any other project approved by the voters of the authorizing municipality at an election held for that purpose in the same manner as Section 504.260 provides for an election held under Section 504.251. Before spending money to undertake a project, a Type B corporation shall hold a public hearing as otherwise provided by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 15.016(a), eff. September 1, 2009.

Sec. 505.258. CESSATION OF COLLECTION OF TAXES. A sales and use tax imposed under this chapter may not be collected after the last day of the first calendar quarter that occurs after the Type B corporation notifies the comptroller that:(1) all bonds or other obligations of the corporation, including any refunding bonds, payable wholly or partly from the proceeds of the sales and use tax imposed under this chapter, have been paid in full; or(2) the total amount, exclusive of guaranteed interest, necessary to pay in full the bonds and other obligations has been set aside in a trust account dedicated to the payment of the bonds and other obligations.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.259. ELECTION REQUIREMENT FOR CERTAIN MUNICIPALITIES. The election requirement under Section 505.251 is satisfied and another election is not required if the voters of the authorizing municipality approved the imposition of an additional one-half cent sales and use tax at an election held before March 28, 1991, under an ordinance calling the election that:(1) was published in a newspaper of general circulation in the municipality at least 14 days before the date of the election; and(2) expressly stated that the election was being held in anticipation of the enactment of enabling and implementing legislation without further elections.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER G. USE OF TAX PROCEEDSSec. 505.301. DELIVERY OF TAX PROCEEDS. On the authorizing municipality's receipt from the comptroller of the proceeds of the sales and use tax imposed under this chapter, the authorizing municipality shall deliver the proceeds to the Type B corporation.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.302. PAYMENT OF PROJECT COSTS, BONDS, OR OTHER OBLIGATIONS. The proceeds of the sales and use tax imposed under this chapter may be used to:(1) pay the costs of projects of the types added to the definition of "project" by Subchapter D; or(2) pay the principal of, interest on, and other costs relating to bonds or other obligations issued by the Type B corporation to:(A) pay the costs of the projects; or(B) refund bonds or other obligations issued to pay the costs of projects.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.303. PAYMENT OF MAINTENANCE AND OPERATING COSTS; ELECTION. (a) The costs of a publicly owned and operated project purchased or constructed under this chapter include the maintenance and operating costs of the project.(b) The proceeds of taxes may be used to pay the maintenance and operating costs of a project, unless not later than the 60th day after the date notice of the specific use of the tax proceeds is first published, the governing body of the authorizing municipality of the Type B corporation undertaking the project receives a petition from more than 10 percent of the registered voters of the municipality requesting that an election be held before the tax proceeds may be used to pay the maintenance and operating costs of a project.(c) The governing body of the authorizing municipality is not required to hold an election after the submission of a petition under Subsection (b) if the voters of the municipality have previously approved at an election ordered for that purpose by the governing body or in conjunction with another election required under this chapter that:(1) the costs of a publicly owned and operated project purchased or constructed under this chapter include the maintenance and operating costs of the project; and(2) the tax proceeds may be used to pay the maintenance and operating costs of a project.(d) An authorizing municipality is not required to hold an election under this section if the municipality:(1) is located in a county with a population of more than 1.3 million; and(2) has held before February 1, 1993, an election under this chapter at which the additional sales tax was approved.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.304. PAYMENT FOR CERTAIN WATER-RELATED PROJECTS: ELECTION REQUIRED. (a) A Type B corporation may not use proceeds from the sales and use tax to undertake a project described by Section 505.154 unless the use of tax proceeds for that purpose is authorized by a majority of the voters voting at an election held in the municipality for that purpose.(b) The ballot in an election held under this section shall be printed to provide for voting for or against the proposition: "The use of sales and use tax proceeds for infrastructure relating to __________ (insert water supply facilities or water conservation programs, as appropriate)."(c) An election held under this section may be authorized by the governing body of an authorizing municipality subsequent to an earlier election authorized under Section 505.251.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.305. PAYMENT FOR CLEANUP OF CONTAMINATED PROPERTY; ELECTION. (a) The economic development office, with the assistance of the Texas Commission on Environmental Quality, may encourage a Type B corporation to use proceeds from the sales and use tax imposed under this chapter for the cleanup of contaminated property.(b) Notwithstanding any other provision of this chapter, a Type B corporation may use proceeds from the sales and use tax for the cleanup of contaminated property only if the use of tax proceeds for that purpose is authorized by a majority of the voters voting at an election held in the authorizing municipality for that purpose. The ballot in an election held under this subsection shall be printed to provide for voting for or against the proposition: "The use of sales and use tax proceeds for the cleanup of contaminated property."

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER H. TERMINATION OF CORPORATIONSec. 505.351. APPLICABILITY OF SUBCHAPTER. This subchapter applies only to a Type B corporation created on or after September 1, 1999.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.352. ELECTION TO TERMINATE EXISTENCE OF CORPORATION ON PETITION. (a) The governing body of an authorizing municipality shall order an election on the termination of the existence of the Type B corporation on receipt of a petition requesting the election that is signed by at least 10 percent of the registered voters of the municipality.(b) The authorizing municipality shall hold the election on the first available uniform election date that occurs after the time required by Section 3.005, Election Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.353. BALLOT. The ballot for an election held under Section 505.352 shall be printed to permit voting for or against the proposition: "Termination of the __________ (name of corporation)."

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.354. TERMINATION OF EXISTENCE OF CORPORATION. (a) If a majority of the votes cast at an election held under Section 505.352 approve the termination, the Type B corporation shall:(1) continue operations only as necessary to meet the obligations the corporation incurred before the date of the election, including paying the principal of and interest on the corporation's bonds; and(2) liquidate the corporation's assets and apply the proceeds to satisfy the corporation's obligations, to the extent practicable.(b) After the Type B corporation has satisfied all of the corporation's obligations, any remaining assets of the corporation shall be transferred to the authorizing municipality, and the existence of the corporation is terminated.(c) The authorizing municipality shall promptly notify the comptroller and the secretary of state of the date the existence of a Type B corporation is terminated under this subchapter.(d) A tax imposed under this chapter may not be collected after the last day of the first calendar quarter that begins after the authorizing municipality provides notice under Subsection (c).

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.

Sec. 505.355. ELECTION REJECTING TERMINATION. If less than a majority of the votes cast at an election held under Section 505.352 approve the termination, Section 505.354 has no effect.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.01, eff. April 1, 2009.



CHAPTER 506. COUNTY ALLIANCE CORPORATIONS

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE C1. ADDITIONAL PLANNING AND DEVELOPMENT PROVISIONS

APPLYING TO MORE THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 506. COUNTY ALLIANCE CORPORATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 506.001. DEFINITION. In this chapter, "county alliance

corporation" means the corporation authorized to be created by a

county alliance.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 506.002. CREATION OF COUNTY ALLIANCE; AUTHORITY TO CREATE

CORPORATION. Two or more counties that are adjacent or in close

proximity, as determined by the commissioners courts of the

counties involved, may establish a county alliance to authorize

the creation of a corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 506.003. STATUS OF COUNTY ALLIANCE AS SINGLE UNIT. For

purposes of this subtitle, a county alliance is considered a

single unit.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 506.004. APPLICABILITY OF SUBTITLE. The provisions of this

subtitle outside of this chapter apply to a county alliance and

to a county alliance corporation, except to the extent

inconsistent with this chapter or another provision of this

subtitle that expressly applies to a county alliance or to a

county alliance corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER B. GOVERNANCE OF CORPORATION

Sec. 506.051. APPOINTMENT OF DIRECTORS; TERM. (a) The board of

directors of a county alliance corporation consists of directors

appointed by the commissioners court of each county in the

alliance as follows:

(1) three directors from each county if the alliance includes 10

or fewer counties; or

(2) two directors from each county if the alliance includes more

than 10 counties.

(b) A director may not serve more than six years.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 506.052. NO COMPENSATION; REIMBURSEMENT FOR EXPENSES. A

director serves without compensation but is entitled to

reimbursement for expenses incurred in the performance of the

director's duties.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 506.053. REMOVAL OF DIRECTOR. A director is subject to

removal at the will of the appointing county.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER C. MEMBERSHIP IN COUNTY ALLIANCE

Sec. 506.101. MEMBERSHIP IN ESTABLISHED COUNTY ALLIANCE. A

county may become a member of an established county alliance that

has authorized the creation of a county alliance corporation.

The county becomes a member of the county alliance if:

(1) the commissioners court of the county proposing to join the

county alliance petitions the board of directors of the

established county alliance corporation for admission;

(2) the board approves the admission of the petitioning county;

and

(3) the petitioning county:

(A) agrees to abide by the bylaws of the county alliance

corporation;

(B) pays a fee to the county alliance as determined by the

board; and

(C) meets any other requirement established by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 506.102. WITHDRAWAL FROM COUNTY ALLIANCE. (a) A county

may withdraw from a county alliance if all of the county's

obligations and entitlements relating to the county alliance

corporation have been properly settled.

(b) The county withdrawing from the county alliance may not

receive any assets, including money or other property, of the

county alliance corporation until the existence of the

corporation is terminated as provided by Section 506.202.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 506.151. DISTRIBUTION OF NET EARNINGS. If the board of

directors of a county alliance corporation determines that

sufficient provisions have been made to pay the corporation's

expenses, bonds, and other obligations, any net earnings may be

distributed among the counties in the county alliance as a

percentage of the per capita contributions made by each of the

counties during the corporation's existence.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER E. TERMINATION OF CORPORATION

Sec. 506.201. EFFECT OF WITHDRAWAL OF COUNTY. A county alliance

corporation is not required to terminate its existence as a

result of the withdrawal of a county from the county alliance if

at least two counties remain in the county alliance.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 506.202. DISTRIBUTION OF ASSETS. (a) Subject to

Subsection (b), on termination of the existence of a county

alliance corporation, any assets of the corporation remaining

after all the corporation's obligations have been met shall be

distributed among the counties in the county alliance as a

percentage of the per capita contributions made by each of the

counties during the corporation's existence.

(b) A county that withdraws from a county alliance is entitled

to receive a distribution under Subsection (a) that is reduced by

one percent for each year the corporation operated without the

county's membership in the alliance.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.



CHAPTER 507. SPACEPORT DEVELOPMENT CORPORATIONS

LOCAL GOVERNMENT CODE

TITLE 12. PLANNING AND DEVELOPMENT

SUBTITLE C1. ADDITIONAL PLANNING AND DEVELOPMENT PROVISIONS

APPLYING TO MORE THAN ONE TYPE OF LOCAL GOVERNMENT

CHAPTER 507. SPACEPORT DEVELOPMENT CORPORATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 507.001. DEFINITIONS. In this chapter:

(1) "Authorizing entity" means the political subdivision or

combination of political subdivisions that authorizes the

creation of a spaceport development corporation as permitted

under Section 507.003.

(2) "Spacecraft" includes a satellite.

(3) "Spaceport" includes:

(A) an area intended to be used to launch or land a spacecraft;

(B) a spaceport building or facility located on an area

appurtenant to a launching or landing area;

(C) an area appurtenant to a launching or landing area that is

intended for use for a spaceport building or facility; and

(D) a right-of-way related to a launching or landing area,

building, facility, or other area that is appurtenant to a

launching or landing area.

(4) "Spaceport development corporation" means a corporation

governed by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 507.002. SCOPE OF PROJECT. For purposes of a spaceport

development corporation, in addition to land, buildings,

equipment, facilities, and improvements that constitute a project

under Chapter 501, "project" includes the land, buildings,

equipment, facilities, and improvements found by the board of

directors of the corporation to:

(1) be required or suitable for use for the promotion or

development of a spaceport, related area transportation

facilities, automobile parking facilities, and related roads,

streets, and water and sewer facilities, and other related

improvements that enhance the spaceport or another item specified

by this subdivision;

(2) promote or develop new or expanded business enterprises

relating to a spaceport;

(3) promote or develop educational programs or job training

relating to a spaceport; or

(4) be required or suitable for the promotion of development and

expansion of affordable housing, as defined by 42 U.S.C. Section

12745, relating to a spaceport.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 507.003. AUTHORITY TO CREATE CORPORATION BY ELIGIBLE

ENTITIES. The following entities are eligible to authorize the

creation under this subtitle of a spaceport development

corporation:

(1) a county; or

(2) a combination of one or more municipalities and one or more

counties.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 507.004. CONTENTS OF CERTIFICATE OF FORMATION. The

certificate of formation of a spaceport development corporation:

(1) must state that the corporation is governed by this chapter;

and

(2) may include in the corporation's name any word or phrase the

authorizing entity specifies.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 507.005. CORPORATION NOT SUBJECT TO CERTAIN PROVISIONS.

Sections 501.203, 501.205, 501.251-254, 501.255(a) and (b),

501.256, and 501.257 do not apply to a corporation under this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 507.006. CONFLICTS OF LAW. To the extent of any conflict

between this chapter and any other provision of this subtitle,

this chapter prevails.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER B. GOVERNANCE OF CORPORATION

Sec. 507.051. BOARD OF DIRECTORS. (a) A spaceport development

corporation is governed by a board of seven directors.

(b) If a single county authorizes the creation of a spaceport

development corporation, the commissioners court of the county

shall appoint the directors of the corporation. If more than one

political subdivision authorizes the creation of a spaceport

development corporation, the governing bodies of the political

subdivisions shall appoint the directors through written

agreement between the governing bodies.

(c) Each director serves a two-year term that expires June 1 of

each odd-numbered year, except that three or four of the initial

directors may serve a one-year term so that the terms may be

staggered in the future.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 507.052. OFFICERS. (a) The board of directors of a

spaceport development corporation shall elect a presiding officer

from among its members.

(b) The board of directors by rule may provide for the election

of other officers.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 507.053. MEETINGS. The board of directors of a spaceport

development corporation shall meet:

(1) at least once every three months; and

(2) at the call of the presiding officer or a majority of the

directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 507.101. GENERAL POWERS AND LIMITATIONS OF CORPORATION. A

spaceport development corporation:

(1) has the powers granted by this chapter and by other chapters

of this subtitle; and

(2) is subject to the limitations of a corporation authorized to

be created under another provision of this subtitle.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 507.102. ACQUISITION, MORTGAGE, OR DISPOSAL OF PROPERTY.

(a) A spaceport development corporation may acquire property but

only if a site in the territory of the authorizing entity has

been designated as the site for a spaceport.

(b) A spaceport development corporation may:

(1) mortgage property; or

(2) convey or otherwise dispose of property.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 507.103. EMINENT DOMAIN. (a) A spaceport development

corporation may exercise the power of eminent domain to acquire

property for a spaceport, including the power to:

(1) acquire fee title in land condemned;

(2) relocate or modify a railroad, utility line, pipeline, or

other facility that may interfere with a spaceport; or

(3) impose a reasonable restriction on using the surface of the

property for mineral development if the corporation does not own

the mineral rights.

(b) Before exercising the power of eminent domain under this

chapter, a spaceport development corporation must obtain a

resolution approving the proposed condemnation from the governing

body of a county or municipality in which the property is

located. For purposes of this chapter, territory in the

extraterritorial jurisdiction of a municipality is considered to

be in the jurisdiction of the municipality.

(c) Chapter 21, Property Code, governs the exercise of the power

of eminent domain by a spaceport development corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 507.104. CONTRACTS. (a) Except as provided by Subsection

(b), a spaceport development corporation may enter into:

(1) an agreement with any person; or

(2) an interlocal contract under Chapter 791, Government Code.

(b) A spaceport development corporation may not enter into a

contract to operate a spaceport unless the agreement provides

that the person contracting with the corporation assumes the

corporation's liability for a cause of action arising from

environmental damage.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 507.105. GENERAL POWERS RELATED TO FINANCES. A spaceport

development corporation may:

(1) impose a charge for using a spaceport or a service the

corporation provides;

(2) borrow money;

(3) loan money to fund a spaceport; and

(4) invest money under the corporation's control in an

investment authorized by Chapter 2256, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 507.106. DONATIONS, GRANTS, AND LOANS. A spaceport

development corporation may accept a donation, grant, or loan

from any person.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 507.107. AUTHORITY TO SUE AND BE SUED. A spaceport

development corporation may sue and be sued.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 507.108. HIGHER EDUCATION COURSES AND DEGREE PROGRAMS. (a)

The board of directors of a spaceport development corporation by

rule may develop a plan for higher education courses and degree

programs to be offered at or near a spaceport.

(b) A course or degree program offered under this section must

be related to the purposes of this chapter.

(c) The aerospace and aviation office of the Texas Economic

Development and Tourism Office and the Texas Higher Education

Coordinating Board shall cooperate with and advise the board of

directors in carrying out this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER D. BONDS

Sec. 507.151. AUTHORITY TO ISSUE BONDS; APPROVAL. (a) A

spaceport development corporation may issue bonds only if a site

in the territory of the authorizing entity has been designated as

the site for a spaceport.

(b) Bonds issued under this chapter must be approved by the

governing body of each political subdivision that authorized

creation of the spaceport development corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 507.152. BONDS NOT OBLIGATION OF CERTAIN ENTITIES. Bonds

issued by a spaceport development corporation are not an

obligation or a pledge of the faith and credit of this state, a

political subdivision that authorized the creation of the

corporation, or another political subdivision or agency of this

state.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 507.153. BOND REQUIREMENTS. Bonds issued under this

chapter must:

(1) be payable only from the revenue of a spaceport developed by

the spaceport development corporation issuing the bonds;

(2) mature not later than 50 years after the date of issuance;

and

(3) state on their faces that the bonds are not an obligation of

the State of Texas or a political subdivision of this state,

other than the corporation that issued the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

SUBCHAPTER E. TAXES

Sec. 507.201. EXEMPTION FROM CERTAIN TAXES. (a) The property,

income, and operations of a spaceport development corporation are

exempt from taxes imposed by this state or a political

subdivision of this state.

(b) Tangible personal property located in the spaceport, such as

a spacecraft or other property necessary to launch the

spacecraft, is exempt from ad valorem taxation.

(c) Chapter 151, Tax Code, does not apply to tangible personal

property purchased by a person for use in a spaceport.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.

Sec. 507.202. PAYMENT IN LIEU OF AD VALOREM TAXES. In lieu of

taxes, a spaceport development corporation shall pay to each

political subdivision of this state in which land owned by the

corporation is located an amount equal to the amount of ad

valorem taxes that would be imposed on that land if the land were

privately owned.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.01, eff. April 1, 2009.






TITLE 13. WATER AND UTILITIES

CHAPTER 551. WATER CONTROL BY MUNICIPALITIES

LOCAL GOVERNMENT CODETITLE 13. WATER AND UTILITIESSUBTITLE A. MUNICIPAL WATER AND UTILITIESCHAPTER 551. WATER CONTROL BY MUNICIPALITIESSec. 551.001. CONTROL OF HARMFUL EXCESS OF WATER BY MUNICIPALITY WITH POPULATION OF 150,001 TO 239,999. (a) In this section, "water control body" means a municipality, county, levee district, water control and improvement district, water improvement district, navigation district, or other body politic created under the laws of the state with statutory powers concerned with the control of harmful excess of water.(b) To change or abate by mechanical means a harmful excess of water, either constant or periodic, that threatens life and property within its boundaries, a municipality with a population of 150,001 to 239,999 may:(1) straighten, widen, levee, restrain, or otherwise control or improve a river, creek, bayou, stream, or other body of water;(2) grade or fill land; or(3) take other appropriate actions.(c) The municipality may pay for an improvement, or a part of an improvement, under Subsection (b) in the manner provided by Section 372.041 or any other manner not expressly prohibited by the charter of the municipality.(d) If an improvement under Subsection (b) is provided or operated by a water control body other than the municipality, the municipality may contribute to the payment of the cost, replacement, alteration, extension, maintenance, and operation of the improvement.(e) If an improvement under Subsection (b) is provided and operated by the municipality, the municipality may solicit and receive from another water control body a contribution for the payment of the cost, alteration, enlargement, maintenance, and operation of the improvement.(f) The municipality may purchase or otherwise acquire and take over any improvement or the maintenance or operation of any improvement and may contract to assume an outstanding bond debt or other debt secured by lien if:(1) the debt was incurred to provide for the improvement; and(2) the interest on the debt is not greater than six percent a year.(g) The municipality may not, in purchasing or otherwise acquiring an improvement or the right to maintain and control property of a levee or improvement district, assume the bonded indebtedness outstanding and owing by the district unless the municipality is authorized to do so at an election at which the qualified voters of the municipality approve the assumption of indebtedness or maintenance.(h) Subsection (f) supersedes any provision in a municipal charter that is not in conformity with that subsection. Subsection (f) does not authorize an increase in the municipal debt limit fixed by law.(i) The municipality may contract with a water control body to perform, jointly with a water control body or independently, an action authorized by this section.(j) Water control bodies otherwise having appropriate powers may use this section and contract with one another to accomplish the purposes of this section.(k) A water control body, under contract with a municipality having power under this section, may provide money required to construct, maintain, and operate an improvement under this section, either separately or jointly under contract with another water control body, in a manner not expressly prohibited by the charter of the municipality or the statute creating the municipality or the water control body.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 401.001 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(1), eff. April 1, 2009.

Sec. 551.002. PROTECTION OF STREAMS AND WATERSHEDS BY HOME-RULE MUNICIPALITY. (a) A home-rule municipality may prohibit the pollution or degradation of and may police a stream, drain, recharge feature, recharge area, or tributary that may constitute or recharge the source of water supply of any municipality.(b) A home-rule municipality may provide for the protection of and may police any watersheds.(c) The authority granted by this section may be exercised inside the municipality's boundaries or inside the municipality's extraterritorial jurisdiction or outside the municipality's extraterritorial jurisdiction only if required to meet other state or federal requirements. The authority granted by this section for the protection of recharge, recharge areas, or recharge features of groundwater aquifers may be exercised outside the municipality's boundaries and within the extraterritorial jurisdiction provided the municipality exercising such authority has a population greater than 750,000 and the groundwater constitutes more than 75 percent of the municipality's source of water supply.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.47, eff. Sept. 1, 1997.Renumbered from Local Government Code, Section 401.002 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(1), eff. April 1, 2009.

Sec. 551.003. NOTICE OF MUNICIPAL DEVELOPMENT REGULATIONS APPLYING TO WATERSHEDS AND FLOOD-PRONE AREAS. (a) The governing body of a home-rule municipality that by resolution, ordinance, or other proceeding regulates and controls the use and development of any watersheds, flood-prone areas, and impoundment areas for flood control and preservation shall file a notice with the county clerk of each county in which the property subject to the regulation is situated.(b) The notice required by this section must:(1) be signed in the name of the municipality by its clerk, secretary, or mayor or other officer performing the duties of one of those officers;(2) show that the governing body of the municipality by resolution, ordinance, or other proceeding has enacted regulations of the area; and(3) give or attach the boundaries of the land subject to the regulation.(c) A notice required by this section need not give details or be sworn to or acknowledged. The notice may be filed at any time.(d) A county clerk with whom a notice is filed under this section shall record the notice in the records of deeds and shall index it in the name of the municipality.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.07(a), eff. Aug. 26, 1991.Renumbered from Local Government Code, Section 401.003 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(1), eff. April 1, 2009.

Sec. 551.004. PROTECTION OF PLAYA LAKES BY CERTAIN HOME-RULE MUNICIPALITIES. (a) In this section, "playa lake" means a natural saucer-like depression in the topography, typically having a clayey bottom that is normally located in an arid or semiarid part of the state and collects runoff from rain but is subject to rapid evaporation. The term includes all areas within the basin projected to be inundated by pooled storm water runoff, as determined by an engineering analysis performed according to the specific requirements adopted by and in effect for a municipality.(b) The governing body of a home-rule municipality with a population of 185,000 or more may regulate the filling of a playa lake within the municipality's extraterritorial jurisdiction as a means for the effective management of storm water runoff to prevent:(1) harmful flooding; or(2) excess surface water.(c) A regulation adopted under this section may not:(1) interfere with normal agricultural practices, including moving soil, berming for tail water reuse, plowing, seeding, cultivating, and harvesting for the production of food or fiber; or(2) prohibit any practice or activity that does not decrease the water holding capacity of a playa lake.

Added by Acts 1999, 76th Leg., ch. 120, Sec. 1, eff. Sept. 1, 1999.Renumbered from Local Government Code, Section 401.004 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(1), eff. April 1, 2009.

Sec. 551.005. RESTRICTION ON PUMPING, EXTRACTION, OR USE OF GROUNDWATER. (a) For the purpose of establishing and enforcing a municipal setting designation, the governing body of a municipality may regulate the pumping, extraction, or use of groundwater by persons other than retail public utilities, as defined by Section 13.002, Water Code, to prevent the use of or contact with groundwater that presents an actual or potential threat to human health.(b) For the purpose of establishing and enforcing a municipal setting designation, the governing body of a municipality by ordinance may extend to the extraterritorial jurisdiction of the municipality the application of municipal ordinances adopted under this section.

Added by Acts 2003, 78th Leg., ch. 731, Sec. 4, eff. Sept. 1, 2003.Renumbered from Local Government Code, Section 401.005 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(1), eff. April 1, 2009.

Sec. 551.006. IRRIGATION SYSTEMS. (a) A municipality with a population of 20,000 or more by ordinance shall require an installer of an irrigation system:(1) to hold a license issued under Section 1903.251, Occupations Code; and(2) to obtain a permit before installing a system within the territorial limits or extraterritorial jurisdiction of the municipality.(b) The ordinance shall include minimum standards and specifications for designing, installing, and operating irrigation systems in accordance with Section 1903.053, Occupations Code, and any rules adopted by the Texas Commission on Environmental Quality under that section.(c) A municipality may employ or contract with a licensed plumbing inspector or a licensed irrigation inspector to enforce the ordinance.(d) A municipality may charge an installer of an irrigation system a fee for obtaining or renewing a permit under Subsection (a)(2). The municipality shall set the fee in an amount sufficient to enable the municipality to recover the cost of administering this section.(e) This section does not apply to:(1) an on-site sewage disposal system, as defined by Section 366.002, Health and Safety Code; or(2) an irrigation system:(A) used on or by an agricultural operation as defined by Section 251.002, Agriculture Code; or(B) connected to a groundwater well used by the property owner for domestic use.

Added by Acts 2007, 80th Leg., R.S., Ch. 874, Sec. 3, eff. June 15, 2007.Transferred from Local Government Code, Section 401.006 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(66), eff. September 1, 2009.

Sec. 551.007. WATER CONSERVATION BY HOME-RULE MUNICIPALITY. A home-rule municipality may adopt and enforce ordinances requiring water conservation in the municipality and by customers of the municipality's municipally owned water and sewer utility in the extraterritorial jurisdiction of the municipality.

Added by Acts 2007, 80th Leg., R.S., Ch. 1352, Sec. 12, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.31, eff. September 1, 2007.Transferred from Local Government Code, Section 401.006 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(67), eff. September 1, 2009.



CHAPTER 552. MUNICIPAL UTILITIES

LOCAL GOVERNMENT CODETITLE 13. WATER AND UTILITIESSUBTITLE A. MUNICIPAL WATER AND UTILITIESCHAPTER 552. MUNICIPAL UTILITIESSUBCHAPTER A. PUBLIC UTILITY SYSTEMS IN GENERALSec. 552.001. MUNICIPAL UTILITY SYSTEMS; GENERAL POWERS. (a) In this section, "utility system" means a water, sewer, gas, or electricity system.(b) A municipality may purchase, construct, or operate a utility system inside or outside the municipal boundaries and may regulate the system in a manner that protects the interests of the municipality. The municipality may own land inside or outside its boundaries for these purposes.(c) A municipality may extend the lines of its utility systems outside the municipal boundaries and may sell water, sewer, gas, or electric service to any person outside its boundaries. The municipality may contract with persons outside its boundaries to permit them to connect with those utility systems on terms the municipality considers to be in its best interest. This subsection does not authorize the extension of electric lines into the corporate limits of another municipality.(d) A municipality that owns or operates a utility system may prescribe the kind of water or gas mains, sewer pipes, and electric appliances that may be used inside or outside the municipality. The municipality may inspect those facilities and appliances, require that they be kept in good condition at all times, and prescribe the necessary rules, which may include penalties, concerning them.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.001 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.002. CERTAIN PUBLIC SERVICES AND UTILITY SYSTEMS IN HOME-RULE MUNICIPALITY. (a) In this section, "public service" includes a public telephone system, street railway system, fertilizing plant, slaughterhouse, municipal railway terminal, dock, wharf, ferry, ferry landing, or shipping facility, including loading and unloading devices.(b) A home-rule municipality may buy, own, construct inside or outside the municipal limits, and maintain and operate a gas system, electric lighting plant, sewage plant, or other public service or public utility and may require and receive compensation for services furnished for private purposes or otherwise. The municipality may use eminent domain authority to appropriate real property, rights-of-way, or other property as necessary to efficiently carry out those objects. The municipality may condemn the property of any person that conducts such a business or utility service for the purpose of operating and maintaining the public service or public utility and distributing the utility services in the municipality. In its charter, the municipality may adopt rules it considers advisable for the acquisition or operation of the public service or public utility.(c) The municipality may manufacture its own electricity, gas, or anything else needed or used by the public. It may purchase, and make contracts for the purchase of, gas, electricity, oil, or any other commodity or article used by the public and may sell it to the public on terms as provided by the municipal charter, ordinance, or resolution of the governing body of the municipally owned utility.(d) The municipality may require water works corporations, gas companies, street car companies, telephone companies, telegraph companies, electric companies, or other persons who hold a franchise from the municipality to extend their services to territory as required by the municipal charter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1999, 76th Leg., ch. 405, Sec. 44, eff. Sept. 1, 1999.Renumbered from Local Government Code, Section 402.002 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.0025. CONNECTION, DISCONNECTION, AND LIABILITY FOR MUNICIPAL UTILITY SERVICES. (a) A municipality may not require a customer to pay for utility service previously furnished to another customer at the same service connection as a condition of connecting or continuing service.(b) A municipality may not require a customer's utility bill to be guaranteed by a third party as a condition of connecting or continuing service.(c) A municipality may require varying utility deposits for customers as it deems appropriate in each case.(d) Except as provided in Subsections (e) and (f), a municipality may by ordinance impose a lien against an owner's property, unless it is a homestead as protected by the Texas Constitution, for delinquent bills for municipal utility service to the property.(e) The municipality's lien shall not apply to bills for service connected in a tenant's name after notice by the property owner to the municipality that the property is rental property.(f) The municipality's lien shall not apply to bills for service connected in a tenant's name prior to the effective date of the ordinance imposing the lien. This subsection shall not apply to ordinances adopted prior to the effective date of this Act.(g) The municipality's lien shall be perfected by recording in the real property records of the county where the property is located a notice of lien containing a legal description of the property and the utility's account number for the delinquent charges. The municipality's lien may include penalties, interest, and collection costs.(h) The municipality's lien is inferior to a bona fide mortgage lien that is recorded before the recording of the municipality's lien in the real property records of the county where the property is located. The municipality's lien is superior to all other liens, including previously recorded judgment liens and any liens recorded after the municipality's lien.

Added by Acts 1989, 71st Leg., ch. 304, Sec. 1, eff. Aug. 28, 1989.Renumbered from Local Government Code, Section 402.0025 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.003. ACQUISITION OF EXISTING PUBLIC UTILITY; PAYMENT IN LIEU OF SCHOOL TAXES. (a) If, after May 8, 1943, a municipality acquires an existing public utility, the property of which is subject to taxation by a school district, and the municipality finances the purchase of the utility by issuing revenue bonds, the governing body of the municipality may expressly provide, in an indenture of trust, mortgage, or other lien instrument that evidences the obligation of the municipality for the purchase price, for an annual payment from the income of the utility of an amount equal to the average annual taxes assessed by the school district on the properties of the utility for the five years preceding the year in which the utility is acquired.(b) The school board trustees and the governing body of the municipality may agree on an annual payment of a sum in lieu of school taxes. The sum must be adequate and just under the circumstances of the case considering the school district's needs.(c) The obligation of the municipality to make the payment in lieu of taxes is a proper item of municipal operating expenses that, with other operating expenses, is a first lien and charge against the income of the encumbered utility.(d) The obligation of the municipality to make the payment in lieu of taxes as provided in the encumbrance agreement is an "expense or obligation" of the utility system as that term is used in statutes authorizing the acquisition of a public utility and the issuance of revenue bonds for the purchase of the utility. The obligation extends to and binds any municipality that purchases or otherwise acquires an existing public utility in accordance with the terms of the encumbrance agreement or mutual agreements as authorized under Subsections (a) and (b).(e) The obligation of the municipality as fixed in the indenture or encumbrance is not impaired, affected, modified, or released by the release or discharge of the encumbrance, and, as long as the municipality owns and operates the public utility, it shall continue to pay to the school district on an annual basis from the revenues of the utility an amount equal to the average annual taxes assessed in behalf of the school district on the properties of the utility for the five years preceding the year in which the utility is acquired by the municipality. Alternatively, after the release or discharge of the encumbrance, the school board trustees and the governing body of the municipality may agree to provide for a payment in lieu of school taxes as provided by Subsection (b).

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.003 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

SUBCHAPTER B. ACQUISITION OF INTERESTS FOR DRAINAGE, SEWAGE, OR WATER SUPPLY PURPOSESSec. 552.011. USE OF EMINENT DOMAIN POWER. A municipality that owns its water system may exercise the power of eminent domain to condemn private property located inside or outside the municipal limits to acquire rights-of-way for digging or excavating canals or for laying water mains or other pipelines to bring water into the municipality for public use.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.011 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.012. MUNICIPALITIES IN OR CONTRACTING WITH A WATER DISTRICT. (a) In this section, "water district" means a municipal water authority or other district created under Article XVI, Section 59, of the Texas Constitution.(b) This section applies to a municipality that is located in a water district or that has a contract with a water district for a supply of untreated water. This section is cumulative of municipal charter provisions relating to the same subject but takes precedence over a municipal charter provision to the extent of any conflict.(c) The municipality, acting alone or with one or more other municipalities to which this section applies, may:(1) receive or acquire by gift, dedication, purchase, or condemnation any property in this state, located inside or outside the municipal boundaries, to build or acquire:(A) water purification and treatment facilities;(B) reservoirs; or(C) pipelines and any type of water transportation facilities considered necessary to provide the municipality or municipalities with fresh water for municipal, domestic, and industrial purposes; and(2) construct or otherwise acquire any facility described by Subdivision (1).(d) Chapter 21, Property Code, applies to a condemnation proceeding brought under this section.(e) The municipality or municipalities, individually or jointly, may operate, maintain, and improve, and may sell or lease in whole or in part, property acquired or constructed under this section and any improvements on that property. Municipalities may individually or jointly control and operate jointly owned facilities by contracting with one another on mutually agreeable terms.(f) The governing body of a municipality providing water treatment facilities under this section may:(1) issue negotiable municipal bonds or warrants for that purpose and impose taxes to provide the interest and sinking fund for those bonds or warrants in the manner provided by law for the issuance of tax supported bonds and warrants by the municipality; or(2) issue revenue bonds supported by the revenues of one or more of the municipal utilities as provided by Chapter 1502, Government Code.(g) The governing body of a municipality that acquires facilities or property under this section may impose reasonable charges for the use of the facilities or property. In the case of jointly operated facilities, the governing bodies of the municipalities involved may impose the charges by agreement.(h) A municipality or a combination of municipalities acting under this section may contract with any other municipality to supply the other municipality with services from the facilities or improvements acquired or constructed under this section. By ordinance, the governing bodies of the municipalities providing the services may prescribe and enforce rules relating to the use of the improvements and facilities.(i) An election is not required for approval of any contract relating to water treatment under this section.(j) In addition to taxes for the interest and sinking fund of bonds or warrants issued under this section, the governing body of the municipality separately or jointly acquiring improvements or facilities under this section may impose taxes for the improvement, operation, and maintenance of the improvements and facilities. Those taxes are subject to limits on taxation imposed by the constitution and laws of this state and by the municipal charter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.346, eff. Sept. 1, 2001.Renumbered from Local Government Code, Section 402.012 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.013. WATER SYSTEM IN MUNICIPALITIES WITH POPULATION OF MORE THAN 1,000. (a) This section applies to a municipality with a population of more than 1,000 that owns and operates a water system for its residents for fire protection or domestic consumption. Except as otherwise provided by this section, a municipality's authority under this section is in addition to authority granted by municipal charter.(b) The municipality may acquire any interest, including a fee simple interest, in publicly or privately owned property, including riparian rights, located anywhere in the state. The municipality may acquire the interest by purchase, gift, devise, or eminent domain.(c) To furnish an adequate and wholesome supply of water for the residents, the municipality may exercise the power of eminent domain to acquire and condemn public or private property to extend, improve, or enlarge its water system, including water supply reservoirs, riparian rights, standpipes, and watersheds, to construct water supply reservoirs, wells or artesian wells, or dams, and to construct or establish necessary facilities or appurtenances.(d) For purposes of this section, the municipality has the same powers relating to eminent domain conferred by statute on water improvement districts or water control and preservation districts or conferred by general law on municipalities.(e) The municipality may acquire fee simple title to property under this section if the resolution ordering condemnation proceedings specifies that such an interest is to be acquired.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.013 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.014. CONTRACTS WITH WATER DISTRICTS OR NONPROFIT CORPORATIONS. (a) In this section, "water district" means a district created under Article XVI, Section 59, of the Texas Constitution.(b) A municipality may enter into a contract with a water district or with a corporation organized to be operated without profit under which the district or corporation will acquire for the benefit of and convey to the municipality, either separately or together, a water supply or treatment system, a water distribution system, a sanitary sewage collection or treatment system, or works or improvements necessary for drainage of land in the municipality. In connection with the acquisition, the district or corporation shall improve, enlarge, or extend the existing municipal facilities as provided by the contract.(c) If the contract provides that the municipality assumes ownership of the water, sewer, or drainage system on completion of construction or at the time that all debt incurred by the district or corporation in the acquisition, construction, improvement, or extension of the system is paid in full, the municipality may make payments to the district or corporation for water, sewer, or drainage services to part or all of the residents of the municipality. The contract may provide for purchase of the system by the municipality through periodic payments to the district or corporation in amounts that, together with the net income of the district or corporation, are sufficient to pay the principal of and interest on the bonds of the district or corporation as they become due. The contract may provide:(1) that any payments due under this section are payable from and are secured by a pledge of a specified part of the revenues of the municipal water system, sewer system, or drainage system;(2) for the levying of a tax to make payments due under this section; or(3) that the payments due under this section be made from a combination of revenues from the system and taxes.(d) The contract may provide that the district or corporation may use the streets, alleys, and other public ways and places of the municipality for water, sewer, or drainage purposes for a period that ends at the time the indebtedness of the district or corporation is paid in full and the municipality acquires title to the system in accordance with this section.(e) The contract may provide for the operation of the system by the municipality, and, if so authorized, the municipality may operate the system.(f) A contract under this section must be authorized by a majority vote of the governing body of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.014 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.015. WATER SUPPLY IN TYPE A GENERAL-LAW MUNICIPALITY. (a) The governing body of a Type A general-law municipality may provide for a municipal water supply system.(b) The municipality may establish and regulate public wells, pumps, cisterns, hydrants, and reservoirs located inside or outside the municipality, including in the municipality's streets, for the convenience of its residents, for firefighting purposes, and for the prevention of unnecessary waste of water.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.015 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.016. SALE OR LEASE OF WATER SYSTEM BY TYPE A GENERAL-LAW MUNICIPALITY. (a) A Type A general-law municipality may not sell or lease a water system and plant owned by the municipality unless the question of the sale or lease is first approved by a majority of the qualified voters of the municipality who vote on the question at a referendum. The governing body of the municipality may provide for submission of the question at a general or special election.(b) Before the 20th day before the date of the election, the proposed lease or sales agreement must be plainly set out in the form of an ordinance or contract and must be filed in the office of the secretary or clerk of the municipality, where it shall be available for public inspection at all times.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.016 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.017. WATER SYSTEMS IN HOME-RULE MUNICIPALITIES. (a) A home-rule municipality may exercise the exclusive right to own, construct, and operate a water system for the use of the municipality and its residents. The municipality may regulate the system and may prescribe rates for the water furnished.(b) The municipality may acquire by purchase, donation, or other means suitable land inside or outside the municipality for construction of the system, including any necessary rights-of-way.(c) The municipality may take the necessary action to operate and maintain the system and to require water customers to pay charges imposed for the water furnished.(d) The municipality may create, from revenue received from operating the water system, a separate fund dedicated solely to extending, operating, maintaining, repairing, and improving the water system. This revenue may be pledged for paying the principal of and providing an interest and sinking fund on bonds issued for these purposes, subject to applicable regulations in the municipal charter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 304, Sec. 2, eff. Aug. 28, 1989.Renumbered from Local Government Code, Section 402.017 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.018. MUNICIPAL CONTRACT WITH PRIVATE ENTITY. (a) A municipality that owns and operates its water distribution system may contract with an individual, firm, or corporation that operates without profit to make available for delivery to and use by the municipality all or part of the raw or treated water to be used for the municipal water distribution system. The service to be provided by the supplier may include the holding of water in reserve to serve needs of the municipality, and charges to the municipality under the contract may include compensation for this service.(b) The contract may be for any duration to which the parties agree and may provide for renewal and extension.(c) Contractual payments required solely from municipal water system revenue are an operating expense of that system. The municipality shall set its rates and charges to users of the municipal water system at a level sufficient to pay the maintenance and operating expenses of that system as provided by Section 1502.057, Government Code, and to provide for payment of principal of and interest on any revenue bonds of the municipality payable from water revenue.(d) If a contract with a term of more than one year obligates the municipality to pay the consideration from tax revenue, involves the leasing to the supplier of a major part of an existing water production or supply facility belonging to the municipality or involves the right to operate a major part of such a facility, or restricts the municipality from obtaining water from another supplier, the contract is not effective unless approved or authorized at an election on the question.(e) If Subsection (d) is not applicable, an election is not required. The governing body of the municipality may, however, order an election on the question before approving the contract.(f) An election under this section shall be held to the extent practicable in the same manner as an election for the issuance of municipal bonds under Chapter 1251, Government Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.347, eff. Sept. 1, 2001.Renumbered from Local Government Code, Section 402.018 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.019. CONTRACT WITH WATER IMPROVEMENT DISTRICT OR WATER CONTROL AND IMPROVEMENT DISTRICT. (a) A municipality may contract with a water improvement district or water control and improvement district created under Article XVI, Section 59, of the Texas Constitution for the supplying of water to the municipality. The governing body of the municipality and the board of directors of the district may provide for any duration for the contract that does not exceed 30 years, except that they may provide for the contract to continue in effect until the repayment of all warrants, notes, or bonds issued by the district to acquire facilities necessary or convenient for the district to supply water to the municipality.(b) The municipality shall pay for water supplied under the contract from water system revenues of the municipality. Payment may be secured by an irrevocable pledge of and a first lien on those revenues. The district may not demand payment from tax revenue.(c) A contract under this section is not binding until approved by a majority of the qualified voters of the municipality who vote on the question at an election held for the purpose. The governing body of the municipality may order the election. Notice of the election must be published once each week for two consecutive weeks in a newspaper of general circulation published in the municipality, with the first publication occurring before the 10th day before the date of the election. If such a newspaper is not published in the municipality, notice of the election must be posted at each election precinct in the municipality and at the city hall. The notice need not set out the full text of the contract or detail its provisions. During the 10-day period preceding the date of the election, the proposed contract shall be on file at the office of the municipal secretary and available for public inspection. If the election results in approval of the contract, the contract takes effect immediately; otherwise the contract is ineffective.(d) As is necessary or convenient to supply water under a contract made under this section, a district may:(1) construct or otherwise acquire and equip canals, reservoirs, basins, pipelines, conduits, filtration and aeration plants, and other equipment and supplies; and(2) acquire property by purchase, eminent domain, or other means.(e) A contracting district may issue warrants, notes, or bonds for the acquisition of facilities necessary or convenient for supplying water under the contract. The district may secure those evidences of indebtedness by a pledge of revenues to be derived under the contract under this section. With voter approval, the district may issue bonds for this purpose secured by taxes or a combination of taxes and contract revenues.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.019 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.020. CONTRACT WITH WATER DISTRICT. (a) In this section, "water district" means a district or authority created under Article XVI, Section 59, of the Texas Constitution.(b) A municipality and a water district by contract may provide for the district to supply water to the municipality. By contract, the municipality and district may also provide for:(1) the lease of the municipality's water production, water supply, and water supply facilities to the district;(2) the district to operate the municipality's water production, water supply, and water supply facilities; or(3) the municipality to operate the district's water production, water supply, and water supply facilities.(c) A contract under this section may prohibit the municipality from obtaining water from sources other than the district, subject to any exceptions that the contract may provide.(d) The contract may be on any terms and for any duration to which the parties agree and may provide that it continues in effect as long as any bonds of the district specified in the contract, including bonds issued to refund them, remain unpaid.(e) A contract under this section is subject to the district's statutory or contractual duty to periodically revise the rate charged for water sold or services rendered by the district to the municipality under the contract so that the net revenues of the district will be sufficient to allow the district to pay its operation and maintenance expenses and the principal of and interest on the bonds secured by the contract to the extent provided by the resolution authorizing the bonds. Payments by the municipality under the contract are an operating expense of the municipal water system.(f) A municipality may not contract under this section without first obtaining the approval of a majority of the qualified voters of the municipality who vote on the question at an election held for the purpose. The governing body of the municipality shall order the election. The governing body may submit to the voters the question of authorizing the municipality to make a water supply contract, a lease and water supply contract, or both. Both issues may be submitted as a single proposition. Notice of the election must be published once each week for two consecutive weeks in a newspaper of general circulation published in the municipality, with the first publication occurring before the 14th day before the date of the election. If such a newspaper is not published in the municipality, notice of the election must be posted at the city hall and two other public places in the municipality. If the election result is favorable, the governing body shall enact an ordinance prescribing the form and substance of the lease or contract or both, as the case may be, and directing the mayor or mayor pro tempore to sign it. The ordinance may be enacted by a vote of a majority of the members of the governing body on one reading and at the same meeting at which it is introduced.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.020 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.0205. REVENUE BONDS TO PAY FOR DISTRICT SERVICES UNDER CONTRACT. (a) In this section, "district" has the meaning assigned by Section 49.001, Water Code.(b) If a district contracts with a municipality to provide all or part of the water or wastewater services to the municipality, the municipality may issue bonds payable from the revenues of its water and wastewater system to provide funds to make payments owed by the municipality to the district under the contract.

Added by Acts 2001, 77th Leg., ch. 1423, Sec. 36, eff. June 17, 2001.Renumbered from Local Government Code, Section 402.0205 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.021. CONTRACT BETWEEN DISTRICT AND MUNICIPALITY WITH POPULATION OF MORE THAN 900,000. (a) In this section, "district" means a conservation and reclamation district created under Article XVI, Section 59, of the Texas Constitution.(b) A municipality with a population of more than 900,000 that owns and operates a municipal water system may:(1) enter into a contract or joint enterprise with a district for the conveyance, transportation, and distribution of water for or on behalf of the municipality; or(2) contract to sell water to a district and repurchase all or part of the water at one or more designated points on the district's conveyance, transportation, and distribution system.(c) A contract under Subsection (b) may provide that municipal payments to the district under the contract:(1) are an operating expense of the municipal water system; or(2) are payable from surplus or other funds of the municipal water system, from the revenues of specified municipal water sales contracts, or from other sources.(d) If the contract under Subsection (b) obligates the municipality to pay any of the consideration from tax revenue, it must first be approved at an election ordered and conducted in the same manner as a bond election.(e) A contract under Subsection (b) may be made for any period not to exceed 40 years and may provide that it continues in effect until payment of:(1) all bonds issued by the district to finance conveyance, transportation, or distribution facilities, or the extension, enlargement, or improvement of those facilities; and(2) any bonds issued to refund bonds described by Subdivision (1).(f) A municipality covered by this section may contract for the sale of water to industrial and commercial customers or municipal corporations or political subdivisions as provided by ordinance. A contract under this subsection may not be for a term longer than 40 years.(g) A municipality electing to make a contract under this section is governed solely by this section regardless of another statute, charter provision, or ordinance to the contrary.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.021 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.022. CONTRACTS WITH CERTAIN SPECIAL DISTRICTS. (a) In this section, "special district" means a district that derives its powers from Article XVI, Section 59, of the Texas Constitution and that has statutory authority to contract with municipalities for the transportation and disposal of sewage.(b) A municipality located in whole or in part in a county containing a special district, and acting under an ordinance enacted by its governing body, may enter into a contract with the district that may provide:(1) that the district will make available to the municipality and provide sewage transportation, sewage treatment and disposal services, or any one or more of those services;(2) for the provision of standby service; or(3) for use by the district of sewage transportation, treatment, and disposal facilities owned by the municipality.(c) The contract may be on terms and for a duration agreeable to the parties and may provide that it continue in effect until payment of:(1) bonds issued by the district and specified in the contract; and(2) any bonds issued to refund bonds described by Subdivision (1).(d) The municipality is entitled to continued performance of services covered by the contract after the amortization of the district's investment in the facilities during the useful life of the facilities on payment of charges reduced to take into account the amortization.(e) Except as provided by Subsection (f), revenue received by a special district from a municipality under a contract made under this section may be used only for:(1) payment of principal of and interest on, and providing reserve for, bonds issued by the district to finance the facilities covered by the contract; and(2) operating and maintenance expenses related to the contract, including legal, administrative, and management supervision fees and expenses.(f) The contract may provide that a designated part of any surplus accumulated for the benefit of the municipality may be spent by the district to enlarge or improve facilities of the district used to serve the municipality.(g) Payments by a municipality to a district shall be made from revenues of the municipality's water system, sanitary sewer system, or both of those systems, or of the municipality's combined water and sanitary sewer system, as specified in the contract. Those payments are an operating expense of the system whose revenues are to be so applied. Except as provided by Subsection (h), neither the district nor a holder of the bonds of the district may demand payment of the municipality's obligations out of funds raised or to be raised by taxation.(h) A municipality may pledge its taxing power in a contract made under this section if a majority of the qualified voters of the municipality who vote on the question at an election vote in favor of the proposed contract and the levy of property taxes to pay the municipality's obligations to the authority under the contract. The election shall be conducted in substantially the same manner as a municipal bond election held under Chapter 1251, Government Code. If the voters approve the contract and tax levy:(1) the municipal governing body shall enact an ordinance prescribing the form and substance of the contract and directing the proper officers of the municipality to sign it; and(2) once the contract has been executed, the municipality's obligations to the authority under the contract are an obligation of the municipality's taxing power, but may be paid, as provided by the contract, from taxes and revenues from which payments are required by Subsection (g).(i) A municipality that has executed a contract under this section that is payable in whole or in part from revenue of the municipality's water or sanitary sewer system, or both of those systems, or the municipality's combined water and sewer system shall set and periodically adjust rates charged to users so that at all times that revenue is sufficient to pay:(1) the expenses of operating and maintaining each system in accordance with current standards and requirements for preventing stream pollution;(2) obligations of the municipality under the contract; and(3) all obligations of the municipality relating to revenue bonds issued from the system before or after execution of the contract under this section.(j) The contract may require the use of consulting engineers and financial experts to advise the municipality as to when service rates are to be adjusted.(k) A district may render services concurrently to more than one municipality through construction and operation of a plant serving multiple municipalities, with the cost for the services to be allocated among the participating municipalities as provided by one or more contracts made under this section. All the compensation to be received by and all the security pledged to the district by all municipalities is available to the authority to secure bonds issued to provide necessary construction funds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.348, eff. Sept. 1, 2001.Renumbered from Local Government Code, Section 402.022 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.023. CONTRACT BETWEEN MUNICIPALITY AND TRINITY RIVER AUTHORITY. (a) In this section, "sewage disposal services" includes sewage transportation, treatment, and disposal.(b) A municipality that is located in whole or in part inside the boundaries of the Trinity River Authority or located in whole or in part in the watershed of the Trinity River may, by ordinance, contract with the authority for the authority to provide the municipality with sewage disposal services. The contract may contain a provision for standby service. The contract may be made on terms and for a duration agreeable to the parties and may provide that it will continue in effect as long as specified bonds of the authority, including refunding bonds, remain unpaid. The municipality is entitled to the continued performance of services covered by the contract after amortization of the authority's investment in facilities during the useful life of the facilities, on payment of charges reduced to take the amortization into account.(c) Except as provided by Subsection (d), revenue received by the authority from a municipality under a contract made under this section may be used only for:(1) payment of principal of and interest on, and providing reserves for, bonds issued by the authority to finance facilities for sewage disposal services; and(2) operation and maintenance expenses related to the contract, including legal, administrative, and management supervision fees and expenses.(d) The authority and a municipality may provide in the contract that a designated part of any surplus revenue accumulated for the benefit of the municipality may be spent by the authority to enlarge or improve facilities of the authority used especially to serve that municipality.(e) The authority becomes owner of sewage accepted by it for transportation and treatment and is solely responsible for the proper treatment and disposal of the sewage and the effluent. A contracting municipality is immune from liability for any improper treatment or disposal of the sewage or effluent. A municipality is not entitled to credit of any type, either in the exchange of water, money, or other consideration, for any effluent delivered to the authority. Such an exchange or sale may not be made a condition to any contract under this section.(f) Payments by a municipality under a contract shall be made from revenues of the municipality's water system, sanitary sewer system, or both of those systems, or of the municipality's combined water and sanitary sewer system, as specified in the contract. Those payments are an operating expense of the system whose revenues are pledged under the contract. Except as provided by Subsection (h), neither the authority nor a holder of bonds of the authority may demand payment of the municipality's obligations out of funds raised or to be raised by taxation.(g) If at the time it executes a contract under this section a municipality has outstanding revenue bonds secured by a pledge of the net revenue from a combined water and sanitary sewer system plus the net revenue from the municipality's gas distribution or electric power system, that portion of the payments made by the municipality to the authority and used by the authority for debt service on bonds of the authority may be treated by the municipality for its accounting purposes as a capital expenditure if:(1) revenue from the municipality's gas or electric system, as the case may be, is adequate to satisfy the requirements of the ordinance or ordinances authorizing the outstanding revenue bonds and similarly secured bonds that may later be authorized, regarding the provision of funds for operation, maintenance, and debt service; and(2) revenue from the municipality's sanitary sewer system and, if encumbered under the contract, from the municipality's water system, are sufficient to meet the requirements of the contract with the authority.(h) A municipality may pledge its taxing power in a contract made under this section if a majority of the qualified voters of the municipality who vote on the question at an election vote in favor of the proposed contract and the levy of property taxes to pay the municipality's obligations to the authority under the contract. The election shall be conducted in substantially the same manner as a municipal bond election held under Chapter 1251, Government Code. If the voters approve the contract and tax levy:(1) the municipal governing body shall enact an ordinance prescribing the form and substance of the contract and directing the proper officers of the municipality to sign it; and(2) once the contract has been executed, the municipality's obligations to the authority under the contract are an obligation of the municipality's taxing power, but may be paid as provided by the contract, from taxes and revenues from which payments are required by Subsection (f).(i) A municipality that has executed a contract under this section that is payable in whole or in part from revenue of the municipality's water or sewer system, or both of those systems, or the municipality's or combined water and sewer system shall set and periodically adjust rates charged to users so that at all times that revenue is sufficient to pay:(1) the expenses of operating and maintaining the system in accordance with current standards and requirements for preventing stream pollution;(2) obligations of the municipality under the contract; and(3) all obligations of the municipality relating to revenue bonds issued for the system before or after execution of the contract under this section.(j) A contract under this section may require the use of consulting engineers and financial experts to advise the municipality as to when service rates are to be adjusted.(k) The authority may render services concurrently to more than one municipality through construction and operation of a plant serving multiple municipalities, with the cost for the services to be allocated among the participating municipalities as provided by one or more contracts made under this section. All the compensation to be received by and all the security pledged to the authority by all municipalities is available to the authority to secure bonds issued to provide necessary construction funds. A contract used by the authority to secure bonds to finance its plant and facilities must be submitted by the authority to the attorney general for examination. If the attorney general approves the contract and bonds, the contract is incontestable.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 10.06, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1420, Sec. 8.349, eff. Sept. 1, 2001.Renumbered from Local Government Code, Section 402.023 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

SUBCHAPTER C. MUNICIPAL DRAINAGE UTILITY SYSTEMSSec. 552.041. SHORT TITLE. This subchapter may be cited as the Municipal Drainage Utility Systems Act.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 852, Sec. 1, eff. June 16, 1991.Renumbered from Local Government Code, Section 402.041 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.042. LEGISLATIVE FINDING. (a) The legislature finds that authority is needed to:(1) permit municipalities to establish a municipal drainage utility system within the established service area;(2) provide rules for the use, operation, and financing of the system;(3) protect the public health and safety in municipalities from loss of life and property caused by surface water overflows, surface water stagnation, and pollution arising from nonpoint source runoff within the boundaries of the established service area;(4) delegate to municipalities the power to declare, after a public hearing, a drainage system created under this subchapter to be a public utility;(5) prescribe bases on which a municipal drainage utility system may be funded and fees in support of the system may be assessed, levied, and collected;(6) provide exemptions of certain persons from this subchapter; and(7) prescribe other rules related to the subject of municipal drainage.(b) This subchapter is remedial.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1230, Sec. 1(b), eff. Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 852, Sec. 1, eff. June 16, 1991.Renumbered from Local Government Code, Section 402.042 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.043. APPLICATION OF SUBCHAPTER TO MUNICIPALITIES. This subchapter applies to any municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1230, Sec. 1(c), eff. Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 852, Sec. 1, eff. June 16, 1991.Renumbered from Local Government Code, Section 402.043 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.044. DEFINITIONS. In this subchapter:(1)(A) "Benefitted property" means an improved lot or tract to which drainage service is made available under this subchapter.(B) "Benefitted property," in a municipality with a population of more than 1.18 million which is operating a drainage utility system under this chapter, means a lot or tract, but does not include land appraised for agricultural use, to which drainage service is made available under this subchapter and which discharges into a creek, river, slough, culvert, or other channel that is part of the municipality's drainage utility system. Sections 552.053(c)(2) and (c)(3) do not apply to a municipality described in this subdivision.(2) "Cost of service" as applied to a drainage system service to any benefitted property means:(A) the prorated cost of the acquisition, whether by eminent domain or otherwise, of land, rights-of-way, options to purchase land, easements, and interests in land relating to structures, equipment, and facilities used in draining the benefitted property;(B) the prorated cost of the acquisition, construction, repair, and maintenance of structures, equipment, and facilities used in draining the benefitted property;(C) the prorated cost of architectural, engineering, legal, and related services, plans and specifications, studies, surveys, estimates of cost and of revenue, and all other expenses necessary or incident to planning, providing, or determining the feasibility and practicability of structures, equipment, and facilities used in draining the benefitted property;(D) the prorated cost of all machinery, equipment, furniture, and facilities necessary or incident to the provision and operation of draining the benefitted property;(E) the prorated cost of funding and financing charges and interest arising from construction projects and the start-up cost of a drainage facility used in draining the benefitted property;(F) the prorated cost of debt service and reserve requirements of structures, equipment, and facilities provided by revenue bonds or other drainage revenue-pledge securities or obligations issued by the municipality; and(G) the administrative costs of a drainage utility system.(3) "Drainage" means bridges, catch basins, channels, conduits, creeks, culverts, detention ponds, ditches, draws, flumes, pipes, pumps, sloughs, treatment works, and appurtenances to those items, whether natural or artificial, or using force or gravity, that are used to draw off surface water from land, carry the water away, collect, store, or treat the water, or divert the water into natural or artificial watercourses.(4) "Drainage charge" means:(A) the levy imposed to recover the cost of the service of the municipality in furnishing drainage for any benefitted property; and(B) if specifically provided by the governing body of the municipality by ordinance, an amount made in contribution to funding of future drainage system construction by the municipality.(5) "Drainage system" means the drainage owned or controlled in whole or in part by the municipality and dedicated to the service of benefitted property, including provisions for additions to the system.(6) "Facilities" means the property, either real, personal, or mixed, that is used in providing drainage and included in the system.(7) "Public utility" means a drainage service that is regularly provided by the municipality through municipal property dedicated to that service to the users of benefitted property within the service area and that is based on:(A) an established schedule of charges;(B) the use of the police power to implement the service; and(C) nondiscriminatory, reasonable, and equitable terms as declared under this subchapter.(8) "Service area" means the municipal boundaries and any other land areas outside the municipal boundaries which, as a result of topography or hydraulics, contribute overland flow into the watersheds served by the drainage system of a municipality; provided, however, that in no event may a service area extend farther than the boundaries of a municipality's current extraterritorial jurisdiction, nor, except as provided by Section 552.0451, may a service area of one municipality extend into the boundaries of another municipality. The service area is to be established in the ordinance establishing the drainage utility. Provided, that no municipality shall extend a service area outside of its municipal boundaries except:(A) a municipality of more than 500,000 population located within 50 miles of an international border;(B) a municipality all or part of which is located over or within the Edwards Aquifer recharge zone or the Edwards Aquifer transition zone, as designated by the Texas Natural Resource Conservation Commission; or(C) as provided by Section 552.0451.(9) "User" means the person or entity who owns or occupies a benefitted property.(10) "Improved lot or tract" means a lot or tract that has a structure or other improvement on it that causes an impervious coverage of the soil under the structure or improvement.(11) "Wholly sufficient and privately owned drainage system" means land owned and operated by a person other than a municipal drainage utility system the drainage of which does not discharge into a creek, river, slough, culvert, or other channel that is part of a municipal drainage utility system.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1230, Sec. 1(d), eff. Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 852, Sec. 1, eff. June 16, 1991; Acts 1993, 73rd Leg., ch. 674, Sec. 1, eff. Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 773, Sec. 1, eff. June 18, 1993; Acts 1995, 74th Leg., ch. 35, Sec. 1, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 76, Sec. 11.258, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 633, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 13.22, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 669, Sec. 108, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 520, Sec. 1, eff. June 16, 2007.Renumbered from Local Government Code, Section 402.044 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.77(5), eff. April 1, 2009.

Sec. 552.045. ADOPTION OF SYSTEM; RULES. (a) Subject to the requirements in Subsections (b) and (c), the governing body of the municipality, by a majority vote of its entire membership, may adopt this subchapter by an ordinance that declares the adoption and that declares the drainage of the municipality to be a public utility.(b) Before adopting the ordinance, the governing body must find that:(1) the municipality will establish a schedule of drainage charges against all real property in the proposed service area subject to charges under this subchapter;(2) the municipality will provide drainage for all real property in the proposed service area on payment of drainage charges, except real property exempted under this subchapter; and(3) the municipality will offer drainage service on nondiscriminatory, reasonable, and equitable terms.(c) Before adopting the ordinance, the governing body must publish a notice in a newspaper of general circulation in the municipality stating the time and place of a public hearing to consider the proposed ordinance. The proposed ordinance must be published in full in the notice. The governing body shall publish the notice three times before the date of the hearing. The first publication must occur on or before the 30th day before the date of the hearing.(d) After passage of the ordinance adopting this subchapter, the municipality may levy a schedule of drainage charges. The municipality must hold a public hearing on the charges before levying the charges. The municipality must give notice of the hearing in the manner provided by Subsection (c). The proposed schedule of drainage charges, as originally adopted or as revised, must be published in the notice.(e) The municipality by ordinance may adopt and enforce rules as it considers appropriate to operate the drainage utility system. Provided, however, that the prohibitions contained in Section 212.003(a) of the Local Government Code relating to quasi-zoning and other land use regulations in the extraterritorial jurisdiction of a municipality shall apply to any rule or ordinance adopted or enacted by the municipality under this Act, except that rates may be established using impervious cover measurements relating to land use and building size.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1230, Sec. 1(e), eff. Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 852, Sec. 1, eff. June 16, 1991.Renumbered from Local Government Code, Section 402.045 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.0451. EXTENSION OF SERVICE AREA BY CERTAIN MUNICIPALITIES. (a) A municipality with a population of more than 900,000 located in one or more counties with a population of less than 1.5 million as of the 1990 federal census may extend its service area:(1) into the boundaries of another municipality if:(A) before the extension water from the municipality to which the service area is to be extended regularly drains into the drainage system of the municipality extending its service area; and(B) the extension is provided for by an interlocal agreement between the municipalities; or(2) beyond its municipal boundaries into an unincorporated area of its extraterritorial jurisdiction if:(A) before the extension water from the area to which the service area is to be extended regularly drains into the drainage system of the municipality extending its service area; and(B) the extension is provided for by an interlocal agreement between the municipality extending its service area and the county containing the area to which the service area is to be extended.(b) An interlocal agreement under Subsection (a) may:(1) contain provisions necessary for the operation of a drainage system within the area to which the service area is extended; and(2) provide for charges for treatment of drainage water and methods of assessment of the charges to an owner of a lot or tract of benefitted property in the area to which the service area is extended.(c) Charges and methods of assessment agreed to under Subsection (b)(2) must comply with Section 552.047.

Added by Acts 1993, 73rd Leg., ch. 773, Sec. 2, eff. June 18, 1993.Renumbered from Local Government Code, Section 402.0451 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.77(6), eff. April 1, 2009.

Sec. 552.046. INCORPORATION OF EXISTING FACILITIES. The municipality may incorporate existing drainage facilities, materials, and supplies into the drainage utility system.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 852, Sec. 1, eff. June 16, 1991.Renumbered from Local Government Code, Section 402.046 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.047. DRAINAGE CHARGES. (a) The governing body of the municipality may charge a lot or tract of benefitted property for drainage service on any basis other than the value of the property, but the basis must be directly related to drainage and the terms of the levy, and any classification of the benefitted properties in the municipality must be nondiscriminatory, equitable, and reasonable.(b) In setting the schedule of charges for drainage service, the governing body must base its calculations on an inventory of the lots and tracts within the service area. The governing body may use approved tax plats and assessment rolls for that purpose. The governing body may also consider the land use made of the benefitted property. The governing body may consider the size, in area, the number of water meters, and topography of a parcel of benefitted property, in assessing the drainage charge to the property.(c) The governing body may fix rates for drainage charges in advance and may change, adjust, and readjust the rates and charges for drainage service from time to time. The rates must be equitable for similar services in all areas of the service area.(d) Unless a person's lot or tract is exempted under this subchapter, the person may not use the drainage system for the lot or tract unless the person pays the full, established, drainage charge.(e) Users residing within the established service area, but outside the municipality's boundaries, may appeal rates established for drainage charges to the Texas Natural Resource Conservation Commission as authorized by Section 13.043(b) of the Water Code.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 852, Sec. 1, eff. June 16, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.259, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 633, Sec. 2, eff. Sept. 1, 1997.Renumbered from Local Government Code, Section 402.047 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.048. BILLINGS; DEPOSIT NOT REQUIRED. (a) The municipality may bill drainage charges, identified separately, with the municipality's other public utility billings. Any delinquent billings may be collected on the benefitted property under the procedure prescribed by this subchapter.(b) The municipality may not require a deposit for drainage service as a precondition to accepting surface flow in the drainage utility system.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 852, Sec. 1, eff. June 16, 1991.Renumbered from Local Government Code, Section 402.048 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.049. SEGREGATION OF INCOME. The income of a drainage utility system must be segregated and completely identifiable in municipal accounts. If drainage charges are solely for the cost of service, the municipality may transfer the charges in whole or in part to the municipal general fund, except for any part collected outside municipal boundaries and except for any part pledged to retire any outstanding indebtedness or obligation incurred, or as a reserve for future construction, repair, or maintenance of the drainage system. If the governing body has levied, in the drainage charge, an amount in contribution to the funding of future system improvements, including replacement, new construction, or extension, that amount is not transferable to the general fund.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1230, Sec. 1(f), eff. Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 852, Sec. 1, eff. June 16, 1991.Renumbered from Local Government Code, Section 402.049 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.050. DELINQUENT CHARGES. (a) Any charge due hereunder which is not paid when due may be recovered in an action at law by the municipality. In addition to any other remedies or penalties provided at law or in this subchapter, failure of a user of the municipal utilities within the service area to pay the charges promptly when due shall subject such user to discontinuance of any utility services provided by the municipality, and municipalities are hereby empowered to enforce this provision against delinquent users. The employees of the utility established in accordance with this subchapter shall have access, at all reasonable times, to any benefitted properties served by the drainage utility for inspection or repair or for the enforcement of the provisions of this subchapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 852, Sec. 1, eff. June 16, 1991.Renumbered from Local Government Code, Section 402.050 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.051. DRAINAGE REVENUE BONDS. By majority vote of the governing body, the municipality may issue drainage revenue bonds. The municipality may use Chapter 1201, Government Code. In addition, the municipality may pledge income received by contracts for the provision of drainage to other governments or governmental subdivisions located inside or outside the service area.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 852, Sec. 1, eff. June 16, 1991; Acts 2001, 77th Leg., ch. 1420, Sec. 8.350, eff. Sept. 1, 2001.Renumbered from Local Government Code, Section 402.051 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.052. DISCONTINUATION OF DRAINAGE SYSTEM. (a) If, after at least five years of substantially continuous operation of a municipal drainage system, the governing body of the municipality determines that the system should be discontinued, that the powers under this subchapter should be revoked, and that provision for municipal drainage should be made by other revenues, the governing body may adopt an ordinance to that effect after providing notice and a public hearing as provided by Section 552.045.(b) If the municipality discontinues a system under Subsection (a), it may not adopt a system under this subchapter for at least five years after the discontinuation.(c) A discontinuation does not affect a written obligation incurred by the municipality for funding or for the purchase of equipment, materials, or labor for the drainage system that is not then fully paid or otherwise discharged.(d) A claim for damages based on an alleged failure of the drainage system that is filed with the municipality before the adoption of the ordinance discontinuing the drainage system is not abated by the discontinuation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1230, Sec. 1(g), eff. Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 852, Sec. 1, eff. June 16, 1991.Renumbered from Local Government Code, Section 402.052 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.77(7), eff. April 1, 2009.

Sec. 552.053. EXEMPTIONS. (a) A governmental entity or person described by Subsection (b) and a lot or tract in which the governmental entity or person holds a freehold interest may be exempt from this subchapter and all ordinances, resolutions, and rules adopted under this subchapter.(b) The following may be exempt:(1) this state;(2) a county;(3) a municipality;(4) a school district.(c) The following shall be exempt from the provisions of any rules or ordinances adopted by a municipality pursuant to this Act:(1) property with proper construction and maintenance of a wholly sufficient and privately owned drainage system;(2) property held and maintained in its natural state, until such time that the property is developed and all of the public infrastructure constructed has been accepted by the municipality in which the property is located for maintenance; and(3) a subdivided lot, until a structure has been built on the lot and a certificate of occupancy has been issued by the municipality in which the property is located.(d) A municipality may exempt property owned by a religious organization that is exempt from taxation pursuant to Section 11.20, Tax Code, from drainage charges under this subchapter. Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch. 278, Sec. 1 (e) Property owned by a county in which a municipality described by Section 552.044(8)(A) is located is exempt from drainage charges under Section 552.047 and all ordinances, resolutions, and rules adopted under this subchapter. Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch. 539, Sec. 1 (e) Property owned by a school district located wholly or partly in a municipality described by Section 552.044(8)(A) is exempt from drainage charges under Section 552.047 and all ordinances, resolutions, and rules adopted under this subchapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 852, Sec. 1, eff. June 16, 1991; Acts 1993, 73rd Leg., ch. 674, Sec. 2, eff. Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 773, Sec. 3, eff. June 18, 1993.Renumbered from Local Government Code, Section 402.053 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 278, Sec. 1, eff. May 30, 2009.Acts 2009, 81st Leg., R.S., Ch. 539, Sec. 1, eff. June 19, 2009.

Sec. 552.054. EFFECT OF SUBCHAPTER. This subchapter does not:(1) enhance or diminish the authority of a home-rule municipality to establish a drainage utility under Article XI, Section 5, of the Texas Constitution;(2) preclude a municipality from utilizing revenues, other than drainage utility revenues, for drainage purposes; or(3) preclude a municipality from imposing impact fees or other charges for drainage authorized by law.

Added by Acts 1989, 71st Leg., ch. 1230, Sec. 1(h), eff. Aug. 28, 1989. Amended by Acts 1991, 72nd Leg., ch. 852, Sec. 1, eff. June 16, 1991.Renumbered from Local Government Code, Section 402.054 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

SUBCHAPTER D. IMPROVEMENTS TO WATER AND SEWER SYSTEMS IN CERTAIN MUNICIPALITIESSec. 552.061. APPLICATION OF SUBCHAPTER TO CERTAIN MUNICIPALITIES. To exercise authority under this subchapter, a municipality must:(1) have all or a major part of its territory in a county with a population of more than 25,000; or(2) be located in a county in which at least 60 percent of the total area is regularly covered by water and in which is located the majority of the total area of a wildlife refuge for species of wildlife on the federal endangered species list.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 83(b), eff. Aug. 28, 1989.Renumbered from Local Government Code, Section 402.061 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.062. DEFINITIONS. In this subchapter:(1) "Benefitted property" means a lot or tract to which water or sewer service is made available under this subchapter.(2) "Cost of improvement" includes engineering expenses, fiscal fees, and other expenses incident to the construction of improvements to the water system, sewer system, or both systems in addition to the other costs of the improvements.(3) "Sewer system improvements" means the laying of mains, laterals, and extensions and all appliances and necessary adjuncts required for the sanitary disposal of excreta and offal from the area in which the improvements are made but does not include off-site mains, laterals, and extensions and appliances and adjuncts necessary to connect the improvements to the existing sewer system operated by the municipality.(4) "Water system improvements" means the laying of a water main with gates, tees, crosses, taps, meter boxes, manholes, or extensions, and any other appurtenances required to furnish water for domestic or commercial purposes to the area in which the improvements are constructed, but does not include any off-site appurtenances required to connect the improvements to the existing water system operated by the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.062 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.063. MUNICIPAL AUTHORITY. (a) The municipality may improve a water works system or sanitary sewer system within the municipal boundaries by constructing, extending, enlarging, or reconstructing the system.(b) The governing body of the municipality may determine the need for improvements, may order the construction of the necessary improvements, and may contract for the improvements.(c) The governing body may act under this subchapter through resolution, motion, order, or ordinance unless an ordinance is specifically required. The governing body may adopt, by resolution or ordinance, any rules appropriate to the exercise of its powers under this subchapter, including rules relating to notice and hearing under this subchapter.(d) The governing body may not assess a special tax or assessment against a railway, street railway, or interurban right-of-way to defray a portion of the cost of the improvements to the municipal water or sanitary sewer system.(e) This subchapter does not affect the law of this state relating to the duty of a municipality to furnish water or sewer service in its proprietary capacity.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.063 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.064. DECLARATION; COSTS; ESTIMATED ASSESSMENT. (a) In the ordinance or resolution that declares the need for the improvements, the municipality:(1) must state the general nature and extent of the improvements; and(2) may direct that detailed plans, specifications, and cost estimates for the improvements be prepared and submitted to the governing body.(b) The cost of the improvements may be paid wholly by the municipality or partly by the municipality and partly by the benefitted property and its owners. If any part of the cost is to be paid by the benefitted property and its owners, the governing body of the municipality must prepare an estimate of the cost of the improvements. The governing body must prepare the estimate before any improvements are constructed, either before or after bids for the proposed construction are received by the municipality, but before the hearing required under this subchapter is held.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.064 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.065. ASSESSMENT PROVISIONS. (a) By ordinance, the governing body of the municipality may:(1) assess not more than nine-tenths of the estimated cost of improvements against the benefitted property and the owners of that property;(2) provide the time, terms, and conditions of payment and defaults of the assessments; and(3) prescribe the interest rate on the assessment, not to exceed 10 percent a year.(b) The governing body may issue in the name of the municipality assignable certificates in evidence of assessments levied under this section that declare the lien on the property and the liability of the owners whether named correctly or not. The governing body may set the terms and conditions of those certificates. If a certificate substantially states that the required proceeding relating to improvements referred to in the certificate has been held in compliance with law and that all the prerequisites to the fixing of an assessment lien against the property described in the certificate and the personal liability of the owner of the property have been performed, the certificate is prima facie evidence of all the matters recited in the certificate, and further proof is not required. In a suit on an assessment or reassessment in evidence of which a certificate may be issued under this subchapter, it is sufficient to allege the substance of the recitals in the certificate and that those recitals are true. Further allegations with reference to the proceedings relating to the assessment or reassessment are not necessary.(c) An assessment against benefitted property under this section is collectable with interest, cost of collection, and reasonable attorney's fees. The assessment is a first and prior lien on the assessed property and the lien takes effect on the date that a notice of proposed improvements is made under Section 552.067. The lien is superior to any other lien or claim except a state, county, school district, or municipal property tax lien. The assessment is a personal liability and charge against the owners of the assessed property on the date on which the lien takes effect, whether or not the owners are named in a notice, instrument, certificate, or ordinance provided for under this subchapter.(d) The municipality may make assessments against several parcels of benefitted property in one assessment if the parcels are owned by the same person. The municipality may jointly assess benefitted property owned jointly by one or more persons.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.065 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.77(8), eff. April 1, 2009.

Sec. 552.066. APPORTIONMENT OF ASSESSMENTS. (a) Except as provided by Subsection (c), the municipality shall separately compute the cost of the water or sewer improvements and shall apportion the part of the cost of those improvements that may be assessed against the benefitted property and the owners of the property, among the parcels of the benefitted property and the owners, in accordance with the front foot rule.(b) Under the front foot rule, the governing body of the municipality shall assess each parcel of benefitted property according to the number of lineal feet of the parcel that abuts on a public street, irrespective of the location of improvements constructed under this subchapter relating to that parcel if the improvements provide water or sewer service to the assessed parcel. The governing body shall assess a corner lot based on the shorter side of the lot that abuts on a public street.(c) If, in the opinion of the governing body, application of that rule would result in injustice or inequality in particular cases, the governing body shall apportion and assess those costs in the proportion it considers just and equitable, taking into account the special benefits in enhanced value to be received by those owners, and shall adjust the apportionment so as to produce a substantial equality of benefits received and burdens imposed.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.066 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.067. NOTICE OF PROPOSED IMPROVEMENTS; LIEN. (a) If the governing body of the municipality proposes to levy or assess any of the cost of improvements against the benefitted property as provided by Section 552.065, the governing body may file a notice, signed on behalf of the municipality by the municipal clerk, secretary, mayor, or other officer performing the duties of those officers, with the county clerk of the county in which the property is located. The notice must substantially show that the governing body has determined by order, directive, or otherwise that water or sewer system improvements are necessary, identify the required improvements by location or otherwise, state that a portion of the cost of the improvements is to be or has been specially assessed as a lien against the benefitted property, and describe that property. One notice may contain any number of systems or improvements.(b) It is not necessary that a notice under this section give details or be sworn to or acknowledged. The governing body may file the notice at any time. The county clerk with whom the notice is filed shall record the notice in the records of mortgages or deeds of trust and shall index it in the name of the municipality and in the name or other designation of the water or sewer system to which the notice relates.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.067 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.77(9), eff. April 1, 2009.

Sec. 552.068. EXEMPTIONS; PERSONAL LIABILITY FOR ASSESSMENT. (a) All property, including church and school property, is subject to a tax or assessment authorized for local improvements under this subchapter. However, this subchapter does not authorize the municipality or its governing body to fix a lien against any interest in property that is exempt from the lien of a special assessment for local improvements under the constitution of this state at the time the lien takes effect. The owner of such a property is personally liable for any assessment made in connection with the improvement, and the municipality may refuse water or sewer service to the owner until the owner pays the municipality the assessment made against the property or an amount equal to the assessment made against private property of equal or comparable size. The fact that an ordered improvement is omitted as to property, an interest in which is exempt, does not invalidate the lien or liability of assessment made against any other property.(b) The municipality may enforce a lien created against any property and the personal liability of the owner of the property by an action in a court having jurisdiction or by sale of the assessed property in the manner provided by law or charter in effect in that municipality for the sale of property for municipal property taxes.(c) As an aid to enforcement of the liability imposed by the assessment, the municipality may refuse to connect or may disconnect water or sewer service to a parcel of benefitted property during the period in which there is a default in the payment of any amount assessed under this subchapter against the parcel or its owner.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.068 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.069. NOTICE AND HEARING REQUIREMENTS; APPEAL. (a) The municipality may not make an assessment under this subchapter against any benefitted property until it has given notice and provided an opportunity for a hearing as provided by this section. The municipality may not make an assessment against any benefitted property or the owners of the property in excess of the enhancement of value of the property caused by the improvements as determined by the hearing.(b) The municipality shall deliver the notice required under this section in writing by mailing the notice to the address of the owner of the property or to the person who last paid taxes on the property as determined by the municipal tax rolls. The municipality must mail the notice before the 10th day before the date set for the hearing and must publish the notice at least three times in a newspaper of general circulation in the municipality in which the special assessment tax is to be imposed. The municipality shall publish the first notice before the 10th day before the date set for the hearing. Proof of the mailing and publication constitutes proof that all the notice requirements of this section have been met.(c) A notice is sufficient, valid, and binding on all persons who own or claim benefitted property or an interest in that property if the notice:(1) generally describes the nature of the improvements for which the municipality proposes to make assessments and to which the notice relates;(2) describes the water or sanitary sewer system to be improved or the portions of that system to which the improvements relate;(3) states the estimated amount per front foot proposed to be assessed against benefitted property or the owners of the property;(4) describes the property benefitted by each system or portion of system with reference to which the required hearing is to be held;(5) states the estimated total cost of the improvements on each system or portion of a system; and(6) states the time and place of the hearing.(d) The governing body of the municipality shall conduct the hearing. Each person who owns or claims benefitted property or an interest in that property is entitled to be heard on any matter to which a hearing is a constitutional prerequisite to the validity of an assessment authorized by this subchapter. Such a person may contest the amount of the proposed assessment, the lien and liability for the lien, the special benefits claimed for the property to be improved and its owner by means of improvements for which assessments are to be levied, and the accuracy, sufficiency, regularity, and validity of the proceedings and any contract in connection with the improvements and proposed assessments. The governing body may correct any deficiencies and may determine the amounts of the assessments and other necessary matters. By ordinance, the municipality may close the hearing and may levy the assessment for improvements before, during, or after the construction of those improvements. The municipality may not make any part of such an assessment mature before the acceptance by the municipality of the improvements for which the assessment is levied.(e) A person who owns or claims assessed property or an interest in that property may appeal the assessment based on the amount of the assessment; on any inaccuracy, irregularity, invalidity, or insufficiency of the proceedings or contract relating to the assessment; or on anything that is not within the discretion of the governing body of the municipality, by bringing suit in a court of competent jurisdiction within 15 days after the date the assessment is levied. A claimant who does not bring suit within that time waives the right to contest any matter that might have been presented at the hearing and is barred and estopped from contesting the assessment or the proceedings and contract relating to the assessment in any manner. The only defense to an assessment in a suit brought to enforce the assessment is failure to publish notice as required by this section or that the assessment exceeds the amount of the estimate. The words or acts of any municipal officer or employee, including a member of the governing body, do not affect the force and effect of this subchapter, except for official actions of the governing body as shown in its written proceedings and records.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.069 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.070. CHANGE; ABANDONMENT. (a) Except as limited by this section, the governing body of the municipality may change plans, methods, contracts, or other proceedings relating to improvements.(b) The governing body may not make a change that substantially affects the nature or quality of the improvements unless the governing body, by a two-thirds vote, determines that it is impractical to proceed with the improvements as proposed.(c) If a substantial change is made after a hearing has been ordered or held, a new cost estimate and a new hearing with proper notices is required unless the improvement is totally abandoned.(d) A change in or an abandonment of improvements requires the consent of any person who has contracted with the municipality for the construction of the improvements.(e) If improvements are abandoned, the municipality shall pass an ordinance that cancels any assessments already levied for the improvements and that cancels any other proceedings relating to those improvements.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.070 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.071. CORRECTIONS; REASSESSMENTS. (a) If an assessment is determined to be invalid or unenforceable, the governing body of the municipality may correct any deficiency in the proceedings relating to the assessment or any mistake or irregularity in connection with the assessment. The governing body may make and levy reassessments after a notice and hearing that comply as nearly as possible with the requirements for the original notice and hearing, and subject to the provisions relating to special benefits. A recital in a certificate issued as evidence of a reassessment has the same force as a recital in a certificate related to an original assessment.(b) A person who owns or claims an interest in property against which a reassessment is levied has the same right of appeal provided under this subchapter for an original assessment. If the person does not appeal within 15 days after the date of the hearing relating to the reassessment, the provisions of Section 552.069 relating to waiver, bar, estoppel, and defense apply.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.071 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.77(10), eff. April 1, 2009.

Sec. 552.072. JOINT PROCEEDINGS. The municipality may make the improvements and assessments provided under this subchapter in conjunction with the street improvements and assessments provided for in Chapter 313, Transportation Code, through a joint proceeding. If a joint proceeding is conducted, only one hearing is required, and the procedure required under this subchapter controls. The municipality may issue a single assessment certificate against a parcel of benefitted property and its owner in evidence of the total assessment made for all improvements made under this subchapter, including street improvements made in a joint proceeding, if the amount assessed for each class of improvements is set out separately and distinctly in the ordinance under which the assessment is made.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.227, eff. Sept. 1, 1997.Renumbered from Local Government Code, Section 402.072 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.073. RESTRICTIONS IN CERTAIN COUNTIES. (a) In this section, "subdivided or platted property" means property that:(1) has been platted under Chapter 212; or(2) has been subdivided or platted by a map or plat that is filed for record in the office of any county clerk and that contains a dedication of the property for public use for a street or alley right-of-way or for a public utility easement.(b) A municipality located in a county with a population of less than 700,000 may not make an assessment or other charge for the construction of improvements to a water or sewer system against any property or property owner, regardless of who initiates the request for the construction, unless the property is located in an area that has been subdivided or platted for at least the 10 years preceding the date of the assessment.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.073 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.074. AUTHORIZED INVESTMENT. A certificate of special assessment issued under this subchapter, including a certificate issued under a joint proceeding under Section 552.072, is a legal and authorized investment for a bank, savings bank, trust company, savings and loan association, insurance company, sinking fund of a municipality, county, school district, or other political subdivision of this state, and for all other public funds of this state or an agency of this state.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.074 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.77(11), eff. April 1, 2009.

Sec. 552.075. HOME-RULE MUNICIPALITY. A home-rule municipality to which this subchapter applies may adopt plans and specifications for improvements as provided by this subchapter and may pay in cash to the contractor who is the successful bidder that part of the cost assessed against the owner and the benefitted property. The municipality may reimburse itself by levying an assessment against the benefitted property and its owner after notice and hearing as provided by this subchapter. The municipality may reimburse itself up to the amount of the enhancement in value represented by the benefits and as permitted under this subchapter and may issue assignable certificates in favor of the municipality for the assessment. The certificates are enforceable in the manner provided by Section 552.065. The municipality may use its own forces to make the improvements if the work may be performed more expeditiously and economically in that manner.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.075 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.77(12), eff. April 1, 2009.

SUBCHAPTER E. CONSTRUCTION OF SANITARY SEWERS IN CERTAIN MUNICIPALITIESSec. 552.091. APPLICATION OF SUBCHAPTER TO CERTAIN MUNICIPALITIES. To exercise authority under this subchapter, a municipality must have:(1) a population of less than 15,000;(2) levied the maximum rate of tax allowed by law; and(3) adopted Subchapters A through C, Chapter 312, Transportation Code.

Added by Acts 1995, 74th Leg., ch. 165, Sec. 12, eff. Sept. 1, 1995.Renumbered from Local Government Code, Section 402.091 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.092. CONSTRUCTION OF SANITARY SEWERS. (a) The governing body of a municipality may order the construction and installation of sanitary sewers if it is presented with a petition that is signed by at least two-thirds of the owners of property abutting the proposed construction.(b) A municipality's authority under this subchapter is subject to the same provisions relating to assessments, hearings, and other matters that apply to a highway improvement ordered under Subchapters A through C, Chapter 312, Transportation Code.

Added by Acts 1995, 74th Leg., ch. 165, Sec. 12, eff. Sept. 1, 1995.Renumbered from Local Government Code, Section 402.092 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

SUBCHAPTER F. MUNICIPAL WATER CORPORATIONS AND MUNICIPAL WATER SYSTEMSSec. 552.101. MUNICIPAL WATER CONTRACTS. The governing body of a municipality in which there is a water corporation may contract with the corporation to supply water to a street, alley, lot, square, or public place in a municipality.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 3, eff. Sept. 1, 1997.Renumbered from Local Government Code, Section 402.101 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.102. EMINENT DOMAIN BY MUNICIPAL SEWER PROVIDERS. (a) A corporation incorporated in this state for the purpose of owning, constructing, or maintaining a sewer system in a municipality may by eminent domain condemn private property to:(1) construct and maintain sewer pipes, mains and laterals, and connections; and(2) maintain vats, filtration pipes, and other pipes for the final disposition of sewage.(b) A corporation may exercise a power described by Subsection (a) only if:(1) the use of private property is necessary for the successful operation of the sewer system; and(2) the sewer system is beneficial to the public use, health, or convenience.(c) The power of eminent domain may not be used under this section in the boundaries of a municipality unless permitted or required by the municipality granting a franchise to the corporation seeking the right of condemnation.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 3, eff. Sept. 1, 1997.Renumbered from Local Government Code, Section 402.102 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.103. RIGHTS OF WATER CORPORATION PROVIDING SERVICE TO MUNICIPALITY; EMINENT DOMAIN. (a) A water corporation in a municipality may sell and furnish water required by a municipality for a public or private building or for any other purpose.(b) A water corporation may lay water system pipes, mains, or conductors through a street, alley, lane, or square of a municipality if the governing body of the municipality consents, subject to any regulation by the governing body.(c) If necessary to preserve the public health, a water corporation incorporated under state law to construct waterworks or to furnish water supply to a municipality may exercise the power of eminent domain to condemn private property necessary to construct a supply reservoir or standpipe for water work.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 3, eff. Sept. 1, 1997.Renumbered from Local Government Code, Section 402.103 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.104. LOCATION OF WATER LINES OUTSIDE MUNICIPAL BOUNDARIES. (a) A water corporation or municipality may lay water system pipes, mains, conductors, or other fixtures through, under, along, across, or over a public road, a public street, or a public waterway not in a municipality in a manner that does not inconvenience the public using the road, street, or waterway.(b) A water corporation or municipality proposing under this subchapter to build a water line along the right-of-way of a state highway or county road not in a municipality shall give notice of the proposal to:(1) the Texas Transportation Commission, if the proposal relates to a state highway; or(2) the commissioners court of the county if the proposal relates to a county road.(c) On receipt of notice under Subsection (b), the Texas Transportation Commission or commissioners court may designate the location in the right-of-way where the corporation or municipality may construct the water line.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 3, eff. Sept. 1, 1997.Renumbered from Local Government Code, Section 402.104 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.105. RELOCATION OF WATER LINE TO ALLOW CHANGE TO TRAFFIC LANE. (a) The authority of the Texas Transportation Commission under this section is limited to a water line on a state highway not in a municipality. The authority of the commissioners court under this section is limited to a water line on a county road not in a municipality.(b) The Texas Transportation Commission or the commissioners court of a county may require a water corporation or municipality to relocate the corporation's or municipality's water line at the corporation's or municipality's own expense to allow the widening or other changing of a traffic lane.(c) To impose a requirement under this section, the Texas Transportation Commission or the commissioners court, as appropriate, must give to the water corporation or municipality 30 days' written notice of the requirement. The notice must identify the water line to be relocated and indicate the location on the new right-of-way where the corporation or municipality may place the line.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 3, eff. Sept. 1, 1997.Renumbered from Local Government Code, Section 402.105 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

SUBCHAPTER G. MANAGEMENT OF CERTAIN ENCUMBERED MUNICIPAL ELECTRIC UTILITY SYSTEMSSec. 552.121. APPLICABILITY OF SUBCHAPTER. This subchapter applies only to a home-rule municipality that owns an electric utility system, that by ordinance or charter elects to have the management and control of the utility system governed by a board of trustees, and that:(1) has outstanding obligations payable in whole or in part from and secured by a lien on and pledge of the net revenue of the system; or(2) issues obligations that:(A) are payable in whole or in part from and secured by a lien on and pledge of the net revenue of the system; and(B) are approved by the attorney general.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 13, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.106(a), eff. Sept. 1, 2001.Renumbered from Local Government Code, Section 402.121 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.122. TRANSFER OF MANAGEMENT AND CONTROL OF ELECTRIC UTILITY SYSTEM. (a) A municipality by ordinance may transfer management and control of the municipality's electric utility system to a board of trustees appointed by the municipality's governing body.(b) The municipality by ordinance shall prescribe:(1) the number of members; and(2) the qualifications for appointment to the board.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 13, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.106(a), eff. Sept. 1, 2001.Renumbered from Local Government Code, Section 402.122 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.123. AUTHORITY OF BOARD OF TRUSTEES. (a) The municipality by ordinance may vest in the board the power to establish rates and related terms for its municipally owned electric utility system.(b) The municipality may delegate to the board of trustees all or part of the municipality's authority to:(1) exercise the power of eminent domain with respect to property that will be used by, useful to, or required by the utility system; and(2) issue obligations in the name of the municipality to acquire or construct an improvement to or extension of the utility system or to repair the system.(c) The municipality may authorize the board of trustees to issue obligations under Subsection (b)(2) without the prior approval of the municipality. The obligations must be payable solely from the net revenue of the utility system.(d) The municipality may not delegate to the board of trustees the authority to:(1) levy or collect ad valorem taxes; or(2) issue obligations that are payable in whole or in part from ad valorem taxes.(e) The municipality and the board of trustees may jointly provide for the issuance of obligations payable from ad valorem taxes and the utility system's net revenue by adopting identical provisions in an ordinance or resolution, as appropriate.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 13, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.106(a), eff. Sept. 1, 2001.Renumbered from Local Government Code, Section 402.123 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.124. EFFECT OF PREVIOUSLY ISSUED BONDS. (a) A municipality or an existing board of trustees may not exercise a power provided by this subchapter in relation to an obligation issued before June 14, 1989, unless the ordinance authorizing the issuance of the obligation or the deed of trust or trust indenture securing payment of the obligation specifically allows the municipality or board to exercise the power. The authority of the municipality or board in relation to that obligation is subject to any restriction or covenant contained in the ordinance, deed of trust, or trust indenture.(b) The board of trustees may authorize, issue, and sell additional obligations on a parity with an obligation issued before June 14, 1989, if the ordinance, deed of trust, or trust indenture provides for the issuance of the obligations. The obligations must be payable from the revenue pledged to pay the previous obligation and must be secured by pledges and liens on a parity with the pledge securing the previous obligation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 13, eff. Sept. 1, 1999.Renumbered from Local Government Code, Section 402.124 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

SUBCHAPTER H. MANAGEMENT OF CERTAIN ENCUMBERED MUNICIPAL WATER SYSTEMSSec. 552.141. APPLICABILITY OF SUBCHAPTER. This subchapter applies only to a home-rule municipality that owns or may own a water, wastewater, storm water, or drainage utility system, by ordinance elects to have the management and control of two or more of those utility systems governed by this subchapter, and:(1) has outstanding obligations payable solely from and secured by a lien on and pledge of the net revenue of one or more of those systems; or(2) issues obligations that are payable solely from and secured by a lien on and pledge of the net revenue of one or more of those systems.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 13, eff. Sept. 1, 1999.Renumbered from Local Government Code, Section 402.141 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.142. TRANSFER OF MANAGEMENT AND CONTROL OF UTILITY SYSTEM. (a) A municipality by ordinance may transfer management and control of two or more of its water, wastewater, storm water, or drainage systems to a board of trustees.(b) The board of trustees must consist of at least seven members, one of whom must be the presiding officer of the governing body of the municipality.(c) The ordinance transferring management and control must prescribe the number, qualifications, terms of office, succession, compensation, powers, and duties of the members of the board of trustees.(d) On any matter not covered by the ordinance, the board is governed by the laws and rules governing the governing body of the municipality, to the extent applicable.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 13, eff. Sept. 1, 1999.Renumbered from Local Government Code, Section 402.142 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONSSec. 552.901. RELOCATION OR REPLACEMENT OF WATER OR SEWER LATERALS. (a) By ordinance, a municipality may contract for the relocation or replacement of a sanitation sewer lateral or water lateral that serves a residential structure on private property to connect the lateral to a new, renovated, or rebuilt sanitation main or water main constructed by the municipality. The municipality shall assess the cost of the relocation or replacement of the lateral against the property on which the lateral is located. A lien attaches to the property for the cost of the relocation or replacement.(b) Before a municipality contracts under Subsection (a), the municipality must obtain the property owner's written consent to the contract, to the relocation or replacement of the sewer lateral or water lateral, and to the assessment. The written consent must state that the person giving the consent is the property owner or the authorized representative of the property owner, must state the owner's address, and must state that:(1) the consent is given freely;(2) the owner understands that as a result of the assessment a lien attaches to the property for the total cost of the relocation or replacement;(3) the municipality will not pay any part of the relocation or replacement cost; and(4) the owner has five years from the date the work is completed to repay the cost to the municipality.(c) Before the contract for the work is made but after the municipality has received bids for the work, the municipality must give notice to the property owner. The notice must state the bid price accepted by the municipality for the completion of the work and that the contract price may be increased by not more than 10 percent because of changes without the written consent of the owner. The notice shall be given to the owner by personal delivery, or by depositing the notice in the United States mail, postage prepaid, addressed to the owner at the address in the owner's written consent.(d) The municipality shall contract for the performance of the work in accordance with the law applicable to public improvements before work begins on the relocation or replacement of a lateral and after the municipality files the written consent of the property owner with the municipal clerk or municipal secretary. The contract may be changed as necessary for the successful completion of the work, but the contract price may not be increased by more than 10 percent because of those changes without the written consent of the owner as provided by Subsection (c).(e) Unless the owner waives the right to reject the contract as provided by Subsection (f) on or before the 45th day after the date the notice is mailed or delivered, the owner may exercise that right by notifying the municipal clerk or municipal secretary of the withdrawal of consent. If the owner fails to withdraw consent during the 45-day period, the municipality may contract for the performance of the work, the work may proceed, and the assessment may be made without further consent by the owner. After the expiration of the 45-day period, the owner may not withdraw the consent.(f) The owner may waive the right to reject the contract by filing a sworn affidavit to that effect with the municipal clerk or municipal secretary. After the affidavit is filed, the municipality may contract for the performance of the work, the work may proceed, and the assessment may be made without further consent by the owner.(g) On receipt by the municipality of a certificate from the contractor certifying that all work has been completed in accordance with the contract, and on a finding by the municipality that the work has been properly completed in accordance with the applicable codes and ordinances of the municipality, the municipality may pay the contractor the cost of the completed work.(h) When payment is made to the contractor, the municipality shall issue a certificate certifying that the work has been completed and that payment has been made under the contract. The municipality shall file the certificate with the county clerk of the county in which the property is located and shall deliver a copy of the certificate to the property owner.(i) The property owner, within five years after the date of the issuance of the certificate under Subsection (h), must pay the municipality the amount that the municipality paid for the completed work as evidenced by the certificate, plus simple interest in an amount not to exceed 10 percent a year as set by the governing body of the municipality. On payment of the principal amount and accrued interest, the municipality shall issue a release of the assessment and lien. The release may be filed for record as provided by law.(j) If the property owner does not pay the assessment during the five-year period, the municipality may enforce the lien on the property in the same manner in which it is authorized by law to enforce the lien for a paving or other assessment.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.901 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.902. OPERATION OF CERTAIN ELECTRIC LIGHT AND POWER SYSTEMS BY HOME-RULE MUNICIPALITIES. (a) If a home-rule municipality, whose charter authorizes it to furnish electric light and power service inside and outside the municipal boundaries, owned and operated a municipal electric system as of July 4, 1949, and on that date owned and operated a rural electric system as a unit separate from the municipal system, and if the governing body of the municipality set up a rural electric system as a separate system, the bonds, mortgages, warrants, or other evidences of indebtedness are obligations of the system which they benefitted. The obligations of one system do not apply to or affect the other system.(b) Any issued obligation of a system is not a debt of the municipality but is only a charge on the properties of the system and may not be considered in determining the ability of the municipality to issue bonds for any purpose authorized by law.(c) The expense of operation and maintenance of each system is a first lien and charge against the income of the system. Operation and maintenance expenses include salaries, labor, repairs, cost of electrical energy, interest, repairs or extensions necessary for efficient service, and other proper operation and maintenance expenses.(d) The governing body of the municipality shall charge and collect for each service a rate sufficient to:(1) pay operation and maintenance expenses, depreciation, replacement, improvement, and interest;(2) pay the principal of and interest on obligations issued against each system separately; and(3) maintain any reserves required by the ordinance authorizing the issuance of the obligations.(e) None of the income of a system may be used to pay any other debt, expense, or operation until the secured indebtedness is finally paid.(f) Each evidence of indebtedness issued by a municipality to which this section applies must contain the clause: "The holder of the instrument hereof shall never have the right to demand payment of this obligation out of any funds raised or to be raised by taxation." The evidence of indebtedness must be payable not more than 40 years from the date of the instrument and may bear interest at a rate not to exceed five percent a year. The instrument must be signed by the mayor and countersigned by the municipal secretary. Facsimile signatures of those officers may be printed on interest coupons attached to the instrument.(g) A municipality to which this section applies is not required to submit an instrument issued against either of the systems to any public official of this state. The only approval required or authorized by this section is that of the governing body of the municipality. An obligation issued under this section is not contestable after issuance and delivery except for fraud and forgery.(h) This section does not authorize a municipality to construct facilities or furnish electric power and energy to an area served with central station electric service as of July 4, 1949.(i) An obligation issued under this section is exempt from state or local taxation.(j) After a finding that a merger is in the best interests of its separately owned rural electric system and its municipal electric system, the governing body of a municipality to which this section applies may by ordinance order a merger of the systems. After the merger, all laws relating to the municipal electric system, including laws relating to authorization and issuance of bonds, apply to the merged system.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.902 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.903. AGREEMENT WITH CONSERVATION AND RECLAMATION DISTRICT. (a) A municipality may agree or contract with a conservation and reclamation district created under Article XVI, Section 59, of the Texas Constitution for the supply and purchase of hydroelectric power or energy. The agreement or contract shall be for a period and contain the terms and conditions agreed on by the parties. The agreement or contract is a valid and binding municipal obligation that is enforceable as provided by its terms.(b) The agreement or contract may provide for the municipality to pay for the hydroelectric power or energy whether or not the power or energy is produced or delivered to the municipality. The agreement or contract may include provisions relating to acquiring, constructing, and equipping generation and transmission facilities to supply the power and energy, provisions relating to financing the costs of the generation and transmission facilities, and provisions that the agreement or contract continues in effect while any obligations specified in the agreement or contract, including refunding obligations, remain outstanding. The provisions shall be as specified in the agreement or contract.(c) If provided in the agreement or contract, the amounts required to be paid by the municipality to the district under the agreement or contract are an operating expense of the electric system, or combined utility system of which the electric system is a part, in the manner provided for other operating and maintenance expenses of the electric system or combined utility system as provided by Section 1502.056, Government Code.(d) Notwithstanding any express or implied limitation on municipal power or purposes under any general or special law, charter provision, or ordinance, this section is authority for the performance of an agreement or contract entered into under this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 23.06, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1420, Sec. 8.351, eff. Sept. 1, 2001.Renumbered from Local Government Code, Section 402.903 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.904. LEASE OF NATURAL GAS DISTRIBUTION SYSTEM BY CERTAIN MUNICIPALITIES. (a) A municipality that owns its natural gas distribution system and that has conducted an election before July 13, 1959, that resulted in a vote to sell the system may, by majority vote of the governing body, enter a contract to lease the system to any person. The municipality may also grant an option to the lessee or other person to purchase the system at a price specified or determined in the manner provided by the lease or option contract.(b) If the municipality has any outstanding bonds that are payable from the revenues of the system, unless the municipality provides for the full payment of the bonds with interest to their maturities or to the date the bonds are to be redeemed before maturity, it may not enter a lease or option contract except under the conditions specified in the ordinance that authorized the bonds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 402.904 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.905. OPERATION OF CABLE TV SYSTEMS BY GENERAL-LAW MUNICIPALITIES. A general-law municipality may own and/or operate a cable TV system.

Added by Acts 1995, 74th Leg., ch. 674, Sec. 1, eff. Aug. 28, 1995.Renumbered from Local Government Code, Section 402.905 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.906. MUNICIPAL UTILITY PLANTS. (a) This section applies only to a general-law municipality that owns a utility plant that provides utility service.(b) The governing body of a municipality may:(1) by ordinance regulate the rates and compensation charged the public by the municipality for utility service;(2) establish and operate a plant to manufacture, generate, or produce utility service; and(3) sell and distribute utility service to the public in the municipality's boundaries.(c) In this section, "utility service" means the provision of water, sewer service, gas, electric energy, or a substance used for lighting, heat, or power.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 4, eff. Sept. 1, 1997.Renumbered from Local Government Code, Section 402.906 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.907. CONSTRUCTION OF WATER OR WASTEWATER IMPROVEMENTS TO PRESERVE WATER QUALITY AQUIFER. (a) This section applies only to territory located in a municipality or in the extraterritorial jurisdiction of a municipality and located over the recharge zone of an aquifer that provides all or part of the water supply of the municipality.(b) To preserve the quality of the aquifer, the municipality or a person with whom the municipality contracts may:(1) construct a sanitation sewer lateral or water lateral that serves a residential structure on private property to connect the lateral to a new, renovated, or rebuilt sanitation main or water main constructed by or for the municipality; and(2) take any action necessary to remedy aquifer pollution problems caused by septic tanks or septic systems located on the property, including filling in the tank or system or removing the tank or system.(c) The municipality shall assess the cost of the water or wastewater improvements under Subsection (b)(1) or Subsections (b)(1) and (b)(2), as applicable, against the property on which the lateral is located. A lien attaches to the property for the cost of the improvements.(d) Before a municipality acts under Subsection (b), the municipality must give notice to the property owner and obtain the property owner's written consent to the activity to be performed and to the amount of the assessment.(e) The notice provided under Subsection (d) must state the estimated cost to the property owner of the improvements and state that the cost may be increased by not more than 10 percent because of changes without the written consent of the owner. The municipality shall give the notice to the owner by personal delivery or by depositing the notice in the United States mail with postage prepaid.(f) To be valid, the owner's written consent must:(1) state that the person giving the consent is the property owner or the authorized representative of the property owner;(2) state the owner's address; and(3) state that:(A) the consent is given freely;(B) the owner understands that as a result of the assessment a lien attaches to the property for the total cost of the improvements;(C) the municipality will not pay any part of the cost of the improvements; and(D) the owner will repay the cost to the municipality on or before the fifth anniversary of the date the municipality certifies the work is completed.(g) The municipality shall file the written consent of the property owner with the municipal clerk or secretary.(h) If the municipality contracts with another person to perform the work, the contract must be awarded in compliance with the competitive bidding requirements applicable to the municipality. The provisions of the contract must comply with any law applicable to the construction of public improvements by the municipality. The contract may be changed as necessary for the successful completion of the work, but the contract price may not be increased by more than 10 percent because of those changes without the written consent of the owner as provided by Subsection (e).(i) When the work is completed, the municipality shall issue a certificate certifying that the work has been completed and the cost of the improvements. The municipality shall file the certificate with the county clerk of the county in which the property is located and shall deliver a copy of the certificate to the property owner. The certificate must contain the legal description of the land and name of the property owner. The lien created pursuant to this section shall attach and arise when the certificate is recorded in the real property records. The lien is binding on subsequent grantees, lienholders, or other transferees of an interest in the property who acquire such interest after the recording of the certificate.(j) The property owner, on or before the fifth anniversary of the date of the issuance of the certificate, must pay the municipality the amount that the completed work cost the municipality as evidenced by the certificate, plus simple interest in an amount not to exceed 10 percent a year as set by the governing body of the municipality. On payment of the principal amount and accrued interest, the municipality shall issue a release of the assessment and lien. The release may be filed for record as provided by law.(k) If the property owner does not pay the assessment during the five-year period, the municipality may enforce the lien on the property in the same manner in which it is authorized by law to enforce the lien for a paving or other assessment.

Added by Acts 1997, 75th Leg., ch. 171, Sec. 1, eff. Sept. 1, 1997. Renumbered from Sec. 402.906 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(87), eff. Sept. 1, 1999.Renumbered from Local Government Code, Section 402.907 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.909. PROHIBITED EMPLOYMENT OF OR CONTRACTING WITH FORMER TRUSTEE OR BOARD MEMBER. (a) This section applies to a municipality that creates a board of trustees or other board to manage and control a water, wastewater, storm water, or drainage utility system that the municipality owns.(b) The municipality or a board of trustees or other board described by Subsection (a) may not employ or contract with an individual who was a member of the board before the second anniversary of the date the individual ceased to be a member of the board.

Added by Acts 2001, 77th Leg., ch. 1423, Sec. 38, eff. June 17, 2001.Renumbered from Local Government Code, Section 402.909 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.

Sec. 552.910. AGREEMENTS WITH OTHER POLITICAL SUBDIVISIONS FOR COLLECTION OF PAST DUE UTILITY OR SOLID WASTE DISPOSAL SERVICE FEES. (a) A municipality that operates a utility system, as defined by Section 552.001, or provides solid waste disposal services may enter an agreement for the collection of unpaid utility charges or solid waste disposal services fees with:(1) another municipality that operates a utility system;(2) a county or public agency that provides solid waste disposal services; or(3) another political subdivision acting on behalf of a municipality, county, or public agency to assist in the collection of unpaid utility charges or solid waste disposal fees.(b) The agreement may provide that a municipality:(1) may refuse to provide utility service to a person if the person is past due on utility charges or solid waste disposal services fees owed to another party to the agreement; or(2) may collect an amount equal to the past due utility charges or solid waste disposal services fees owed to another party to the agreement plus a service charge and provide the utility service the person requests.(c) The agreement shall provide for:(1) the confidentiality of a person's utility or solid waste disposal account information and the prevention of disclosure to a person or other entity that is not a party to the agreement; and(2) the apportionment of any past due charges, fees, and service charges authorized by Subsection (b)(2) between the collecting entity and the entity to which the fees are owed.

Added by Acts 2003, 78th Leg., ch. 271, Sec. 1, eff. June 18, 2003.Renumbered from Local Government Code, Section 402.910 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(a)(2), eff. April 1, 2009.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.77(13), eff. April 1, 2009.

Sec. 552.911. DUTIES OF WATER SERVICE PROVIDER TO AN AREA SERVED BY SEWER SERVICE OF CERTAIN POLITICAL SUBDIVISIONS. (a) This section applies only to an area:(1) that is located in a county that has a population of more than 1.3 million; and(2) in which a customer's sewer service is provided by a municipality or conservation and reclamation district that also provides water service to other customers and the same customer's water service is provided by another entity.(b) For each person the water service provider serves in an area to which this section applies, the water service provider shall provide the municipality or district with any relevant customer information so that the municipality or district may bill users of the sewer service directly and verify the water consumption of users. Relevant customer information provided under this section includes the name, address, and telephone number of the customer of the water service provider, the monthly meter readings of the customer, monthly consumption information, including any billing adjustments, and certain meter information, such as brand, model, age, and location.(c) The municipality or district shall reimburse the water service provider for its reasonable and actual incremental costs for providing services to the municipality or district under this section. Incremental costs are limited to only those costs that are in addition to the water service provider's costs in providing its services to its customers, and those costs must be consistent with the costs incurred by other water utility providers. Only if requested by the wastewater provider, the water service provider must provide the municipality or district with documentation certified by a certified public accountant of the reasonable and actual incremental costs for providing services to the municipality or district under this section.(d) A municipality or conservation and reclamation district may provide written notice to a person to whom the municipality's or district's sewer service system provides service if the person has failed to pay for the service for more than 90 days. The notice must state the past due amount owed and the deadline by which the past due amount must be paid or the person will lose water service. The notice may be sent by mail or hand-delivered to the location at which the sewer service is provided.(e) The municipality or district may notify the water service provider of a person who fails to make timely payment after the person receives notice under Subsection (d). The notice must indicate the number of days the person has failed to pay for sewer service and the total amount past due. On receipt of the notice, the water service provider shall discontinue water service to the person.(f) This section does not apply to a nonprofit water supply or sewer service corporation created under Chapter 67, Water Code, or a district created under Chapter 65, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.32, eff. September 1, 2007.Transferred from Local Government Code, Section 402.911 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(68), eff. September 1, 2009.

Sec. 552.912. CERTAIN DAMAGES CAUSED BY SEWAGE BACKUP. (a) A municipality or a river authority, other than a river authority listed in Subsection (c), may pay actual property damages caused by the backup of the municipality's or river authority's sanitary sewer system regardless of whether the municipality or river authority would be liable for the damages under Chapter 101, Civil Practice and Remedies Code.(b) This section does not waive governmental immunity from suit or liability.(c) This section does not apply to the Trinity River Authority, the San Jacinto River Authority, the Sabine River Authority, or the Lower Neches Valley River Authority.

Added by Acts 2009, 81st Leg., R.S., Ch. 1119, Sec. 1, eff. June 19, 2009.



CHAPTER 561. WATER CONTROL BY COUNTIES

LOCAL GOVERNMENT CODE

TITLE 13. WATER AND UTILITIES

SUBTITLE B. COUNTY WATER

CHAPTER 561. WATER CONTROL BY COUNTIES

Sec. 561.001. FLOOD CONTROL PROPERTY; CONDEMNATION. (a) A

county may acquire public or private real property, including

easements and rights-of-way, for the purpose of building canals,

drains, levees, and other improvements to provide for flood

control and water outlets. The county has the right of eminent

domain to make an acquisition under this section.

(b) An appeal from a finding and assessment of damages by

special commissioners in a condemnation case does not act to

suspend the work for which the property is acquired.

(c) A county may, if the commissioners court of the county

considers it necessary, obtain the fee title to the property that

is the subject of the condemnation. However, a county may not

obtain through condemnation the fee title to property lawfully

used or occupied by a public utility, railroad, canal, levee, or

any other person devoting its property to a public use. This

prohibition does not prevent the county from condemning an

easement or a right-of-way in favor of the county.

(d) If the commissioners court considers it necessary to condemn

an easement on the property of a person that also has the power

of eminent domain, the expense of acquisition, construction, and

maintenance of the flood control or drainage project is the

obligation of the county, flood control district, or drainage

district, as the case may be.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 411.001 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(1), eff. April 1, 2009.

Sec. 561.002. JOINT PROJECT. (a) The commissioners court of a

county may contract with a governmental unit, including a county,

municipality, or other political subdivision, to jointly acquire

a right-of-way or to jointly construct or maintain a canal,

drain, levee, or other improvement for the purpose of providing

flood control or drainage as it relates to flood control or for

the purpose of providing and maintaining necessary outlets.

(b) The contract may contain any provisions that the governing

bodies of the contracting entities consider necessary.

(c) The contracting entities may provide by contract, on

mutually agreeable terms, that they shall jointly maintain the

project or that one of them shall maintain the project under its

exclusive direction and control while the other entity

contributes to the expense of maintenance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 411.002 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(1), eff. April 1, 2009.

Sec. 561.003. PLANS AND PROGRAMS. (a) The commissioners court

of a county may contract with the federal soil conservation

service, a state soil conservation district, the state extension

service, a conservation and reclamation district, a drainage

district, a water control and improvement district, a navigation

district, a flood control district, a levee improvement district,

or a municipality as provided by Section 256.006, Transportation

Code, for the purpose of carrying out plans and programs for

flood control and soil conservation. The contract may provide

that payments due under the contract are payable from and secured

by a pledge of any revenue of the county or the county's ad

valorem taxes or a combination of those revenues and taxes.

(b) The contract may divide or delegate among the contracting

parties the responsibility and cost of carrying out the plans and

programs and may be for a specified term of years or may

terminate when the plans or programs have been accomplished.

(c) The contract may provide that, if the contracting agency,

district, or municipality issues bonds payable from and secured

by revenues derived from the contract, the contract will continue

in effect until the bonds, or any refunding bonds issued in their

place, are fully paid.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.228, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 1183, Sec. 8, eff. Sept. 1,

2001.

Renumbered from Local Government Code, Section 411.003 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(1), eff. April 1, 2009.

Sec. 561.004. SURVEY BY COUNTY WITH TAX VALUATION OF $290

MILLION OR MORE. In a county with a tax valuation of $290

million or more according to the most recently approved county

tax roll, the commissioners court of the county may spend not

more than $15,000 in any one year out of the general fund of the

county to make a preliminary engineering survey relating to

drainage, reclamation, conservation, levee improvement, or water

control.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 411.004 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(1), eff. April 1, 2009.

Sec. 561.005. COOPERATION WITH UNITED STATES. (a) The

commissioners court of a county that borders Mexico, or of a

county adjacent to a county that borders Mexico, may, in

consideration of the benefits of flood control work performed by

the United States, by resolution agree to:

(1) indemnify and hold harmless the United States and its

officers, agents, or employees for damage or a claim for damage

asserted by any person if:

(A) the damage or claim arises from or is connected with the

action of the United States or its officers, agents, or employees

in entering, occupying, constructing on, or exercising a right in

or to land located in the county; and

(B) the action by the United States or its officers, agents, or

employees is in connection with the construction, reconstruction,

alteration, extension, improvement, maintenance, or operation of

flood control works or works that are connected or incidental to

flood control works;

(2) obtain any release or waiver of claims and provide evidence

of the county's interest in land located in the county and needed

for flood control works or works that are connected or incidental

to flood control works, as required by the United States; and

(3) acquire and without monetary compensation convey to the

United States any interest in land located in the county and

needed for flood control works, on request of the United States.

(b) The commissioners court, county attorney, and county

engineer shall do all things useful and necessary to carry out

the provisions of the agreement.

(c) If the agreement provides for the conveyance of an interest

in land to the United States, the county judge may convey the

interest by warranty deed on behalf of the county according to

the terms of the agreement.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 411.005 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(1), eff. April 1, 2009.

Sec. 561.006. GRANT OF SEAWALL RIGHT-OF-WAY. (a) The

commissioners court of a county by order may, if it considers it

proper, donate and grant to the state or to a nonprofit

eleemosynary institution incorporated under the laws of this

state and operated for the benefit of the public any part of a

seawall right-of-way acquired by the county.

(b) If the commissioners court determines that a seawall

right-of-way should be donated, the county judge may convey the

property in accordance with the order of the commissioners court.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 411.006 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(1), eff. April 1, 2009.

Sec. 561.007. MASTER DRAINAGE PLAN FOR CERTAIN COUNTIES. (a)

This section applies only to a county that:

(1) has a population of 190,000 or more, is adjacent to a county

with a population of 2,400,000 or more, and borders the Gulf of

Mexico; and

(2) operates a road department system under Subchapter D,

Chapter 252, Transportation Code.

(b) The commissioners court may require the county road engineer

to prepare and coordinate a county master drainage plan. The

commissioners court by order may adopt regulations to implement

the county master drainage plan.

Added by Acts 1997, 75th Leg., ch. 989, Sec. 1, eff. Sept. 1,

1997.

Renumbered from Local Government Code, Section 411.007 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(1), eff. April 1, 2009.

Sec. 561.008. BREAKWATERS IN CERTAIN COUNTIES. (a) The

commissioners court of a county that borders the Gulf of Mexico,

other than Jefferson, Kenedy, Kleberg, Nueces, Orange, or Willacy

County, may:

(1) construct breakwaters;

(2) issue bonds, time warrants, or certificates of indebtedness

of the county to pay for the construction; and

(3) impose ad valorem taxes to pay the bonds, warrants, or

certificates.

(b) The commissioners court shall:

(1) issue any bonds and impose related taxes in compliance with

Subtitles A and C, Title 9, Government Code; or

(2) issue any time warrants in compliance with Subchapter C,

Chapter 262, and impose related taxes in compliance with Chapter

1251, Government Code.

(c) A certificate of indebtedness must be authorized by order of

the commissioners court. A certificate of indebtedness must

mature not later than 35 years after its date and must be signed

by the county judge and attested by the county clerk. The

commissioners court shall impose a tax sufficient to pay the

principal of and interest on the certificate as they become due.

(d) A county that maintains a permanent improvement fund shall

pay the debt incurred under this section from that fund.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 14, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 41, eff.

Sept. 1, 1999.

Renumbered from Local Government Code, Section 411.008 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(1), eff. April 1, 2009.

Sec. 561.009. REFERENDUM ON FLOOD CONTROL TAX AND PROJECTS

FUNDED. (a) The commissioners court of a county may order a

referendum on the question of whether:

(1) flood control taxes should be increased;

(2) flood control taxes should be decreased; or

(3) an existing or proposed flood control project should receive

funding.

(b) The ballot for a referendum under this section shall be

printed to permit voting for or against one or more of the

following propositions:

(1) "Whether the flood control tax imposed under Section 1-a,

Article VIII, Texas Constitution, should be increased by (state

amount of increase as a percentage or as a specific amount)";

(2) "Whether the flood control tax imposed under Section 1-a,

Article VIII, Texas Constitution, should be decreased by (state

amount of decrease as a percentage or as a specific amount)"; or

(3) "Whether the following flood control projects should receive

funds generated by the flood control tax imposed under Section

1-a, Article VIII, Texas Constitution (list any flood control

projects designated by the commissioners court as available for

funding)."

(c) If a majority of votes cast in the referendum approve an

increase in the flood control tax, the flood control tax is

increased. If a majority of votes cast in the referendum approve

a decrease in the flood control tax, the flood control tax is

decreased. A flood control project for which a majority of the

votes cast at the referendum do not approve funding may not

receive funds from revenue generated by the flood control tax.

Added by Acts 2001, 77th Leg., ch. 273, Sec. 1, eff. May 22,

2001.

Renumbered from Local Government Code, Section 411.009 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(1), eff. April 1, 2009.

Sec. 561.010. PROVISION OF FLOOD RELIEF TO COLONIAS. (a) In

this section, "colonia" means a geographic area that consists of

11 or more dwellings located in close proximity to each other in

an area that may be described as a community or neighborhood and

that:

(1) has a majority population composed of individuals and

families of low income, as defined by Section 2306.004,

Government Code, and based on the federal Office of Management

and Budget poverty index, and meets the qualifications of an

economically distressed area under Section 17.921, Water Code; or

(2) has the physical and economic characteristics of a colonia,

as determined by the Texas Department of Housing and Community

Affairs.

(b) A county may provide assistance for the removal from private

property, including a road, of flood water resulting from a

natural disaster in a colonia if the removal of the water is

necessary to protect the health and safety of the colonia.

Added by Acts 2009, 81st Leg., R.S., Ch.

383, Sec. 1, eff. June 19, 2009.



CHAPTER 562. COUNTY WATER SUPPLY

LOCAL GOVERNMENT CODETITLE 13. WATER AND UTILITIESSUBTITLE B. COUNTY WATERCHAPTER 562. COUNTY WATER SUPPLYSUBCHAPTER A. SALE OF SURPLUS WATERSec. 562.001. DEFINITION. In this subchapter, "county surplus water" means water that a county has acquired from an underground source for the county's water supply and that is not needed for county purposes.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 412.001 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(b)(2), eff. April 1, 2009.

Sec. 562.002. SALE OF SURPLUS WATER; USE OF PROCEEDS. (a) The commissioners court of a county may sell and deliver county surplus water to:(1) a public corporation of this state; or(2) a political subdivision of this state, including a municipality, water control and improvement district, or fresh water supply district.(b) A county shall credit money received from the sale of county surplus water to the general fund of the county and may spend the money for general county purposes.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 412.002 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(b)(2), eff. April 1, 2009.

Sec. 562.003. ESTABLISHMENT OF RATE. The commissioners court may determine the rate at which county surplus water is sold.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 412.003 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(b)(2), eff. April 1, 2009.

Sec. 562.004. TERM OF CONTRACT. A contract to sell county surplus water may not exceed a term of 40 years.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 412.004 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(b)(2), eff. April 1, 2009.

Sec. 562.005. USE OR RESALE. A buyer of county surplus water may use or resell the water for any lawful purpose.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 412.005 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(b)(2), eff. April 1, 2009.

SUBCHAPTER B. WATER SUPPLY AND SEWAGESec. 562.011. MATAGORDA COUNTY. (a) The Commissioners Court of Matagorda County may acquire, construct, or operate a water supply system or sewage system to serve areas of the county located outside the limits of a municipality.(b) The county may enter a management or lease agreement with another public or private entity for the operation of a county water or sewage system acquired or constructed under this section.(c) The county may apply for and receive grants or other assistance from a state or federal governmental entity to implement the purposes of this section.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 412.011 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(b)(2), eff. April 1, 2009.

Sec. 562.012. CONTRACT FOR WATER SUPPLY AND SEWER SYSTEM IN POPULOUS COUNTY. (a) The commissioners court of a county that has a population of more than 1.3 million and in which a municipality with a population of more than one million is primarily located may enter a contract with a district created under Article III, Sections 52(b)(1) and (2), or Article XVI, Section 59, of the Texas Constitution under which the district will provide and operate a water supply system or sewage system in areas of the county located outside the limits of a municipality.(b) The commissioners court may distribute federal funds and state water conservation and development funds received by the county to a district that is a party to a contract under this section. Those funds may be used only for the construction, renovation, or maintenance of a water supply system or sewage system that is covered by a contract under this section.(c) The acts performed and services provided under this section by a district must be within the scope of the powers, duties, and purposes of the district as provided by the laws under which the district was created.(d) A contract that affects a municipality's extraterritorial jurisdiction as established by Chapter 42 must be submitted to and approved by the municipality.(e) If a contract under this section affects an area not located within the limits of the contracting district, district funds may not be used to fulfill the contract.(f) A county and a district that contract under this section must submit the contract to the Texas Natural Resource Conservation Commission for approval. The commission shall examine the contract to assure that the interests of the residents of the district are served and protected. A county may not enter a contract that the commission determines would jeopardize the quality of service provided by a district to the persons residing in the district. The commission may submit suggested changes to the parties for inclusion in the contract before the commission gives its approval.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 104, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.260, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 669, Sec. 109, 110, eff. Sept. 1, 2001.Renumbered from Local Government Code, Section 412.012 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(b)(2), eff. April 1, 2009.

Sec. 562.013. WATER NEEDS OF CERTAIN COUNTIES WITH RIVER. (a) In a county with a river that flows through it or forms part of its boundary, the commissioners court of the county may, on voter approval, make expenditures from the general fund, or any other available county fund, to conduct an investigation and assemble information relating to the present and future water needs of the county inhabitants and to the feasibility of developing the water resources of the river for uses in the county.(b) To obtain the voter approval required by Subsection (a), the commissioners court must order an election at which each qualified voter of the county is entitled to vote. The court shall determine the maximum cost of the proposed investigation and shall order the ballots for the election to be printed to provide for voting for or against the proposition: "Spending county funds for the purpose of making a survey of water resources, in an amount not to exceed $________ (the maximum amount determined by the court)."(c) If a majority of the ballots cast at the election are in favor of the expenditure, the commissioners court may contract for professional services and incur other necessary expenses in an amount not to exceed the maximum amount fixed for this purpose. If a majority of the ballots cast are opposed to the expenditure, the commissioners court may not spend funds for this purpose, and another election on the proposition may not be held for two years.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.Renumbered from Local Government Code, Section 412.013 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(b)(2), eff. April 1, 2009.

Sec. 562.014. ACQUISITION OF PROPERTY FOR WATER SUPPLY OR TRANSPORT OF WATER. (a) The commissioners court of a county may acquire by purchase, gift, lease, or any other method, except condemnation, any property or an interest in property inside or outside the county that the commissioners court finds necessary to obtain a surface water supply or to transport and deliver surface water.(b) If the property being acquired is located outside the county, the commissioners court of the county or counties where the property is located shall hold a public hearing and acquisition must be approved by the commissioners court at a regular meeting of the court.(c) The commissioners court may contract with any political subdivision of the state for the management and operation of all or part of the property or interests in property and for the beneficial use of the surface water. A contract may be made on terms the commissioners court considers appropriate but may not be for a term of more than 40 years.

Added by Acts 1989, 71st Leg., ch. 1, Sec. 84(a), eff. Aug. 28, 1989.Renumbered from Local Government Code, Section 412.014 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(b)(2), eff. April 1, 2009.

Sec. 562.015. COUNTY WATER AND SEWER UTILITY. An affected county, as defined by Section 16.341, Water Code, may own, operate, or maintain a water or sewer utility in the same manner as a municipality under Chapter 552.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 5, eff. June 16, 1995.Renumbered from Local Government Code, Section 412.015 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(b)(2), eff. April 1, 2009.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.77(14), eff. April 1, 2009.

Sec. 562.016. COUNTY WATER AND SEWER SYSTEM. (a) A county may acquire, own, finance, operate, or contract for the operation of, a water or sewer utility system to serve an unincorporated area of the county in the same manner and under the same regulations as a municipality under Chapter 552. The county must comply with all provisions of Chapter 13, Water Code, that apply to a municipality. However, a county with a population of two million or more and any adjoining county may, with the municipality's approval, serve an area within a municipality.(b) To finance the water or sewer utility system, a county may issue bonds payable solely from the revenue generated by the water or sewer utility system. A bond issued under this section is not a debt of the county but is only a charge on the revenues pledged and is not considered in determining the ability of the county to issue bonds for any other purpose authorized by law. This subsection does not authorize the issuance of general obligation bonds payable from ad valorem taxes to finance a water or sewer utility system. However, a county with a population of two million or more and any adjoining county may issue general obligation bonds with the approval of qualified voters.(c) A county may acquire any interest in property necessary to operate a system authorized by this section through any means available to the county, including eminent domain. A county may not use eminent domain under this subsection to acquire property in a municipality. Provided, however, a county with a population of two million or more and any adjoining county may, with the municipality's approval, use the power of eminent domain under this subsection to acquire property within a municipality.

Added by Acts 1999, 76th Leg., ch. 191, Sec. 1, eff. May 24, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 549, Sec. 1, eff. June 16, 2007.Acts 2007, 80th Leg., R.S., Ch. 858, Sec. 1, eff. June 15, 2007.Renumbered from Local Government Code, Section 412.016 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(b)(2), eff. April 1, 2009.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.77(15), eff. April 1, 2009.

Sec. 562.017. REGULATION OF WATER AND SEWER UTILITY IN POPULOUS COUNTIES. (a) In this section, "water or sewer utility system" means a water or sewer utility system that serves:(1) an economically distressed area as defined by Section 15.001, Water Code; or(2) an area listed on:(A) the state registry by the Texas Commission on Environmental Quality under Subchapter F, Chapter 361, Health and Safety Code; or(B) the National Priorities List by the federal Environmental Protection Agency under the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C. Sections 9601-9675, as amended by the Superfund Amendments and Reauthorization Act of 1986.(b) A county with a population of 3.3 million or more may by order:(1) prohibit a person from installing an on-site sewage disposal system, as defined by Section 366.002, Health and Safety Code, or installing a water well, if the lot or parcel of land on which the on-site sewage disposal system or water well is to be installed has access to service from a water or sewer system; and(2) prohibit a person from installing another water or sewer utility system to serve a lot or parcel of land within the area if the lot or parcel of land has access to service from a water or sewer utility system.(c) A county that adopts an order under Subsection (b) may adopt the order only if the area that has access to service from a water or sewer utility system:(1) is not served by another legally operating water or sewer utility system at the time the order is adopted; and(2) was developed before September 1, 1987.(d) A person who violates an order adopted under this section is liable to the county for a civil penalty of not more than $1,000 for each violation. Each day a violation continues is a separate violation for purposes of assessing the civil penalty.(e) A county may bring suit in a district court to restrain a violation or threatened violation of an order adopted under this section, recover a civil penalty, or both. The county is not required to give bond as a condition to issuing injunctive relief.(f) Except as provided in Subsection (g), a county that is involved in selecting a water or sewer utility system and that adopts an order under Subsection (b) may adopt the order only if the county complies with Chapter 262 in selecting the water or sewer utility system.(g) Section 262.024 does not apply to this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 858, Sec. 2, eff. June 15, 2007.Transferred from Local Government Code, Section 412.017 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(69), eff. September 1, 2009.

Sec. 562.018. WATER SUPPLY AND SEWAGE SYSTEM FOR CERTAIN BORDER COUNTIES. (a) This section applies only to a county:(1) that is located adjacent to an international border; and(2) in which a military installation and a national recreation area are located.(b) The commissioners court of a county to which this section applies may acquire, construct, or operate a water supply system or a sewage system to serve unincorporated areas of the county.(c) The county may enter a management or lease agreement with another public or private entity for the operation of a county water or sewage system acquired or constructed under this section.(d) The county may apply for and receive grants or other assistance from a state or federal governmental entity to implement this section.(e) The county may own, operate, or maintain a water or sewer utility in the same manner as a municipality under Chapter 402.(f) A county may not construct, operate, or maintain a water supply system or sewage system in an area previously served by the county's water supply or sewage system after the area is annexed by a municipality and the municipality begins providing to the area water or sewer services previously provided by the county.(g) This section does not authorize a county to sell water for a purpose other than for local use.

Added by Acts 2007, 80th Leg., R.S., Ch. 1104, Sec. 1, eff. September 1, 2007.Transferred from Local Government Code, Section 412.017 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(70), eff. September 1, 2009.



CHAPTER 563. WATER, WASTEWATER, OR SOLID WASTE SYSTEMS IN COUNTIES WITH POPULATION OF 10,000 OR LESS

LOCAL GOVERNMENT CODE

TITLE 13. WATER AND UTILITIES

SUBTITLE B. COUNTY WATER

CHAPTER 563. WATER, WASTEWATER, OR SOLID WASTE SYSTEMS IN

COUNTIES WITH POPULATION OF 10,000 OR LESS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 563.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a county that:

(1) adopts an order under Section 563.052; and

(2) has a population of 10,000 or less, according to the most

recent federal census, on the date on which the order is adopted.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.001 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.77(16), eff. April 1, 2009.

Sec. 563.002. COUNTY FINANCING OF WATER OR WASTEWATER SYSTEM.

The commissioners court of a county may spend money in the

general fund of the county or issue and sell bonds to finance the

county's:

(1) wastewater collection and treatment system; or

(2) water supply and distribution system.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.002 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

SUBCHAPTER B. COUNTY UTILITY SYSTEM BOARD FOR WATER, WASTEWATER,

OR SOLID WASTE SYSTEM

Sec. 563.051. DEFINITION. In this subchapter, "board" means a

county utility system board established under Section 563.052.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.051 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.77(17), eff. April 1, 2009.

Sec. 563.052. AUTHORITY TO ESTABLISH BOARD. (a) The

commissioners court of a county by order adopted at a regular

meeting of the court may establish a county utility system board

to operate and manage the county's:

(1) wastewater collection and treatment system;

(2) water supply and distribution system; or

(3) solid waste collection and disposal system.

(b) The board is responsible for the operation and management of

each utility system that is:

(1) owned or being acquired by the county; and

(2) placed under its control under Subsection (a).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.052 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.053. BOARD COMPOSITION. (a) The board is composed of

five directors.

(b) One director must be a member of the commissioners court

appointed by the court at its first meeting of each county fiscal

year.

(c) Four directors are elected by voters in the county. The

elected positions are designated as positions 1, 2, 3, and 4.

Elected directors serve two-year terms with the terms of

positions 1 and 3 beginning October 1 of each odd-numbered year

and the terms of positions 2 and 4 beginning October 1 of each

even-numbered year. A candidate must be a qualified voter of the

county.

(d) An election shall be held on the second Saturday of each

September to fill the appropriate director positions.

(e) The commissioners court shall appoint temporary directors to

serve until the initially elected directors take office.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.053 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.054. BOARD OFFICERS. (a) The directors shall select a

president, vice president, secretary, and treasurer to serve

one-year terms.

(b) The president and vice president must be members of the

board. The secretary and treasurer are not required to be board

members.

(c) The offices of secretary and treasurer may be combined.

(d) The president is the board's chief executive officer and

budget officer and shall preside at the meetings of the board.

(e) The vice president shall act as president if the president

is incapacitated or absent from a meeting.

(f) The secretary shall keep the records and the minutes of the

meetings of the board.

(g) The board shall require the treasurer to give a bond in the

amount equal to the estimated amount to be held, at any time, by

the treasurer. The board shall pay the bond premium.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.054 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.055. COMPENSATION OF DIRECTORS. A director is entitled

to receive:

(1) reimbursement for actual expenses incurred in conducting the

business of the board; and

(2) a fee in the amount set by the commissioners court for each

meeting attended.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.055 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.056. APPLICABILITY OF OTHER LAW TO BOARD AND COUNTY.

(a) The board is subject to:

(1) Subchapter C, Chapter 262;

(2) the open meetings law, Chapter 551, Government Code;

(3) the public information law, Chapter 552, Government Code;

and

(4) Chapter 2256, Government Code.

(b) The board is a governmental unit for purposes of Chapter

101, Civil Practice and Remedies Code, and all of its activities

are essential governmental functions.

(c) The board and the county when operating under this

subchapter are subject to:

(1) Chapter 271;

(2) Chapter 1371, Government Code; and

(3) Subchapters C and D.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.056 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.057. BYLAWS. (a) The board may adopt bylaws to

regulate its affairs and establish the area in the county in

which it has responsibility for providing utility service.

(b) The bylaws may provide for a seal for the board.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.057 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.058. UTILITY SYSTEM'S BUDGET. (a) The president of

the board, with the assistance of the business manager, shall

propose a budget for each utility system under the board's

control that includes for the next fiscal year of the county:

(1) the anticipated revenue of that utility system by each

source; and

(2) the expenses of that utility system and the board.

(b) The president shall submit the budget to the board not later

than June 1 of each year.

(c) The board shall:

(1) schedule a public hearing to consider the budget not later

than July 1 of each year;

(2) adopt a final budget not later than July 15 of each year;

and

(3) submit the final budget to the commissioners court for

consideration as a part of the county budget.

(d) Until the county budget is adopted, the budget for each

utility system is the same as the budget for that system in the

preceding fiscal year. If a system's preceding budget was for a

period shorter than a complete fiscal year, the budget for that

system is increased proportionally to cover a fiscal year.

(e) The board and the commissioners court shall include in the

budget an amount sufficient to pay and secure any outstanding

obligation under this chapter to the extent the obligation is

payable from the revenue of a utility system.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.058 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.059. DEPOSIT OF REVENUE. (a) Except as provided by

Subsection (b), the treasurer of the board shall deposit all

revenue from a system operated and managed by the board to the

credit of one or more separate accounts in the county depository.

(b) The treasurer may deposit amounts set aside for the payment

or security of obligations issued on behalf of the board with the

paying agent as provided by the order authorizing the issuance of

the obligations.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.059 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.060. DISBURSEMENT OF UTILITY SYSTEM'S MONEY. (a) The

board in its bylaws shall provide procedures under which money

the board deposits in the county depository may be spent only

after the board has determined that the money for payment was

properly budgeted. Approval of the board is not required for the

transfer of money to a paying agent to pay and secure an

outstanding obligation.

(b) A check issued by the board must be signed by at least two

persons, at least one of whom is an officer of the board.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.060 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.061. RATES AND CHARGES. The board may establish rates

and charges for services, fees for connections, security

deposits, and other charges required for efficient operation of

each utility system for which it has responsibility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.061 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.062. USE OF EMINENT DOMAIN PROHIBITED. The board may

not exercise the power of eminent domain.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.062 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.063. EXTENSION OR IMPROVEMENT OF SYSTEM. (a) The

board may provide for an extension or improvement to a utility

system.

(b) The board may not provide for the extension of service to an

area within the boundaries or extraterritorial jurisdiction of a

municipality or within a conservation and reclamation district

created under Section 59, Article XVI, Texas Constitution,

without the consent of the governing body of the municipality or

district.

(c) The service area of the board may not include territory that

on June 6, 1993, was served by another utility under a

certificate of public convenience and necessity unless the

certificate ceases to be effective.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.063 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.064. PURCHASE OF WATER OR WASTEWATER SYSTEM. With the

approval of the commissioners court, the board may purchase an

existing privately owned wastewater collection and treatment

system or water supply and distribution system that supplies

retail utility service in the county.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.064 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.065. ABOLITION OF CONSERVATION AND RECLAMATION

DISTRICT. (a) With the consent of the directors of a

conservation and reclamation district located in a county, the

commissioners court of the county may assume the outstanding

obligations of the district and provide for the abolition of the

district.

(b) The territory of the former district remains secondarily

liable for the payment of any taxes pledged to the payment of an

outstanding debt of the former district until the debt is paid or

payment has been provided for, including refunding by the county.

The commissioners court as the successor to the district shall

impose those taxes in the territory of the former district.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.065 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.066. AUTHORITY TO ISSUE AD VALOREM TAX OBLIGATIONS.

(a) The board may not incur or issue an obligation that is

payable, in whole or in part, from ad valorem taxes.

(b) The commissioners court of the county by order may authorize

on behalf of the board the issuance of obligations payable in

whole or in part from ad valorem taxes to acquire, improve,

repair, or extend the county's wastewater collection system,

treatment system, water supply and distribution system, or solid

waste collection and disposal system.

(c) An order under Subsection (b) must be adopted at a regular

meeting of the commissioners court.

(d) If the obligations authorized under this section are payable

from ad valorem taxes and revenue, the board must also approve

the issuance of the obligations.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.066 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.067. AUTHORITY TO ISSUE REVENUE OBLIGATIONS. The board

by resolution may authorize the issuance of obligations for one

or more of the purposes described by Section 563.066(b) that are

payable solely from the revenue of one or more systems.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.067 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.77(18), eff. April 1, 2009.

Sec. 563.068. MATURITY. An obligation issued under this

subchapter must mature not later than 40 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.068 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

SUBCHAPTER C. BONDS FOR WATER OR WASTEWATER SYSTEM

Sec. 563.101. PLEDGE FOR PAYMENT OF BONDS. The commissioners

court of a county may provide for the payment of the principal of

and interest on bonds issued under this chapter:

(1) by pledging all or part of the county's revenue from its

wastewater collection and treatment system or water supply and

distribution system; or

(2) from other sources.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.101 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.102. ADDITIONAL BOND SECURITY. (a) Bonds issued under

this chapter may be secured additionally by an encumbrance on

part or all of the physical property of the wastewater collection

and treatment system or water supply and distribution system and

each right relating to that property, vesting in the trustee the

power to:

(1) operate the property;

(2) sell the property to pay the debt; or

(3) take any other action to secure the bonds.

(b) Regardless of an encumbrance on the property, a trust

indenture on the property may:

(1) contain any provision that the commissioners court

prescribes for the security of the bonds and the preservation of

the trust estate;

(2) provide for amendment or modification of the trust

indenture; and

(3) provide for investment of money from the wastewater

collection and treatment system or water supply and distribution

system.

(c) A purchaser under a sale under the encumbrance on the

physical property:

(1) is the absolute owner of the property and the rights

purchased; and

(2) may maintain and operate the property.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.102 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.103. CONTENTS OF ORDER OR RESOLUTION AUTHORIZING

ISSUANCE OF BONDS. (a) An order or resolution of the

commissioners court authorizing the issuance of bonds, including

refunding bonds, under this chapter may:

(1) provide for the flow of funds and the establishment and

maintenance of an interest and sinking fund, a reserve fund, or

another fund;

(2) prohibit the further issuance of obligations payable from

the pledged revenues or reserve the right to issue additional

bonds that are on a parity with, or subordinate to, the lien and

pledge on the revenue being used to support the bonds being

issued; and

(3) contain any other provision determined by the commissioners

court.

(b) The commissioners court may make covenants with respect to

the bonds, the pledged revenues, and the operation and

maintenance of any facilities the revenue of which is pledged.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.103 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.104. ADOPTION AND EXECUTION OF DOCUMENTS. The

commissioners court may adopt and have executed any other

proceeding or instrument necessary and convenient in the issuance

of bonds under this chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.104 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.105. MATURITY. A bond issued under this chapter other

than a bond issued under Subchapter B must mature not later than

25 years after its date of issuance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.105 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.106. AUTHORIZED INVESTMENT FOR SAVINGS AND LOAN

ASSOCIATION. A bond issued under this chapter is an authorized

investment for a savings and loan association.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.106 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.107. EXEMPTION FROM TAXATION. A bond issued under this

chapter, any transaction relating to the bond, and profits made

in the sale of the bond are exempt from taxation by this state or

by a municipality or other political subdivision of the state.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.107 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

SUBCHAPTER D. REFUNDING BONDS

Sec. 563.151. AUTHORITY TO ISSUE REFUNDING BONDS. A county may

issue bonds under this subchapter to refund all or part of its

outstanding bonds issued under this chapter, including matured

but unpaid interest coupons.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.151 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.152. SOURCES AVAILABLE FOR PAYMENT. Refunding bonds

issued under this subchapter may be payable from any source,

including the source from which the bonds to be refunded are

payable.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.152 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.153. REGISTRATION. The comptroller shall register

refunding bonds issued under this subchapter on surrender and

cancellation of the bonds to be refunded.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.153 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.154. AUTHORITY TO DEPOSIT WITH PAYING AGENT. (a) In

an order or resolution authorizing the issuance of refunding

bonds, the commissioners court may provide that proceeds from the

sale of the bonds are to be deposited with the person at whose

location the bonds to be refunded are payable.

(b) If the authorization includes a provision authorized by

Subsection (a), the commissioners court may issue the refunding

bonds before the cancellation of the bonds to be refunded. The

commissioners court shall deposit with the person at whose

location the bonds to be refunded are payable an amount

sufficient to pay the principal of those bonds and interest on

those bonds accruing to the maturity date or to the option date

if the bonds have been called for payment before maturity

according to their terms.

(c) The comptroller shall register refunding bonds issued under

this section without the surrender and cancellation of the bonds

to be refunded.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.154 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.

Sec. 563.155. MANNER OF REFUNDING. The refunding may take place

in one delivery or in installment deliveries.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 15, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 413.155 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(b)(3), eff. April 1, 2009.



CHAPTER 571. SEAWALLS AND LEVEES IN COASTAL MUNICIPALITIES AND COUNTIES

LOCAL GOVERNMENT CODE

TITLE 13. WATER AND UTILITIES

SUBTITLE C. WATER PROVISIONS APPLYING TO MORE THAN ONE TYPE OF

LOCAL GOVERNMENT

CHAPTER 571. SEAWALLS AND LEVEES IN COASTAL MUNICIPALITIES AND

COUNTIES

SUBCHAPTER A. AUTHORITY OF COUNTY OR MUNICIPALITY BORDERING GULF

Sec. 571.001. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a county or municipality that borders the Gulf of

Mexico.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987. Added

by Acts 1999, 76th Leg., ch. 227, Sec. 16, eff. Sept. 1, 1999.

Renumbered from Local Government Code, Section 421.001 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(1), eff. April 1, 2009.

Sec. 571.002. AUTHORIZED PROJECTS; DEBT. (a) The commissioners

court of the county or the municipal authority of the

municipality may:

(1) establish, construct, extend, maintain, or improve a

seawall, breakwater, levee, floodway, or drainway;

(2) improve, maintain, or beautify a boulevard erected in

connection with the seawall, breakwater, levee, floodway, or

drainway; and

(3) for purposes of implementing Subchapter H, Chapter 33,

Natural Resources Code:

(A) participate as a qualified project partner for an erosion

response project undertaken by the General Land Office, as those

terms are defined by Section 33.601, Natural Resources Code; and

(B) undertake or contribute to the funding of:

(i) beach renourishment on public beaches, as defined by Section

61.012, Natural Resources Code; or

(ii) any other erosion response project as defined by Section

33.601, Natural Resources Code, on waterways, bays, and bay

shorelines.

(b) The commissioners court or municipal authority may incur

debt for a purpose authorized under Subsection (a).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 16, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 485, Sec. 1, eff. June

20, 2003.

Renumbered from Local Government Code, Section 421.002 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(1), eff. April 1, 2009.

Sec. 571.003. USE OF PUBLIC PROPERTY. (a) The commissioners

court or municipal authority may impose additional uses or

restrictions on a street, alley, public highway, or other public

ground necessary for the location, construction, or maintenance

of a seawall, breakwater, levee, floodway, or drainway.

(b) The commissioners court or municipal authority may authorize

an additional use of the seawall, breakwater, levee, floodway, or

drainway if that use will not impair the efficiency of the

seawall, breakwater, levee, floodway, or drainway.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 16, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 421.003 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(1), eff. April 1, 2009.

Sec. 571.004. ACQUISITION OF PROPERTY; EMINENT DOMAIN. (a) The

county or municipality may acquire property that is necessary for

the establishment, construction, and maintenance of a seawall,

breakwater, levee, floodway, or drainway.

(b) The county or municipality may exercise the right of eminent

domain to condemn an interest in real property for the purposes

described by Subsection (a). The county or municipality must

exercise the power of eminent domain in the manner provided by

Chapter 21, Property Code.

(c) Before exercising the power of eminent domain under this

section the commissioners court or municipal authority, by order,

ordinance, or resolution entered in its minutes, shall define and

describe the real property to be acquired and shall determine

whether an easement or fee simple interest in the real property

is to be taken.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 16, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 421.004 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(1), eff. April 1, 2009.

Sec. 571.005. CESSION OF USE AND CONTROL OF STATE LAND. The

state cedes to a county or municipality that uses this subchapter

the right to the use and control of as much of the land and sea

bottom below high tide that the commissioners court or municipal

authority considers necessary for the purposes prescribed by this

subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 16, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 421.005 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(1), eff. April 1, 2009.

Sec. 571.006. TAX; BONDS. (a) The commissioners court or

municipal authority may impose a tax to pay the debt incurred

under Section 571.002. The rate of the tax in any year may not

exceed 50 cents on each $100 of the taxable value of property

taxable by the county or municipality.

(b) The commissioners court or municipal authority may issue

bonds under this subchapter for the payment of the debt, but, if

revenue from the tax will not pay off the debt within five years,

the commissioners court or municipal authority shall issue bonds

for the payment of the debt.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 16, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 421.006 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(1), eff. April 1, 2009.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.77(19), eff. April 1, 2009.

Sec. 571.007. PREREQUISITES FOR ISSUING BONDS; ELECTION. (a)

Before the commissioners court or municipal authority may issue

bonds under this subchapter:

(1) the commissioners court or municipal authority shall

prescribe the amount of and the rate of interest on bonds to be

issued; and

(2) the tax proposed to pay the interest and sinking fund on the

bonds must be approved by a majority of the voters of the county

or municipality, as appropriate, voting at an election held on

the proposed tax.

(b) The election shall be held in accordance with Chapter 1251,

Government Code. In addition to the notice required under Section

1251.003, Government Code, and Chapter 4, Election Code, the

commissioners court or municipal authority shall mail to each

registered voter in the county or municipality a copy of the

ballot proposition before the 10th day preceding the date of the

election.

(c) The commissioners court or municipal authority shall issue

any bonds under this subchapter in compliance with the applicable

provisions of Subtitles A and C, Title 9, Government Code.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 16, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 421.007 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(1), eff. April 1, 2009.

Sec. 571.008. ELECTION RESULTS. If the canvass of the election

returns shows that the requisite number of voters voted in favor

of the proposition, the commissioners court or municipal

authority may issue the bonds and impose the tax for the purposes

provided by this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 16, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 421.008 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(1), eff. April 1, 2009.

Sec. 571.009. GENERAL LAW APPLICABLE TO BONDS. A bond issued

under this subchapter is subject to other law regulating bonds

issued by counties and municipalities to the extent that law does

not conflict with this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 16, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 421.009 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(1), eff. April 1, 2009.

Sec. 571.010. HANDLING OF BOND PROCEEDS AND TAXES. (a) All

amounts received from the sale of bonds under this subchapter

shall be deposited with the county or municipal treasurer, as

appropriate. The county or municipal treasurer shall hold the

amounts in trust exclusively for the purposes prescribed by this

subchapter.

(b) The county or municipality shall hold all taxes collected to

pay the interest on and principal of bonds issued under this

subchapter in trust for the payment of the interest and

principal. Any amount that exceeds the amount required to pay the

annual interest on the bonds may be invested for the benefit of

the sinking fund in:

(1) bonds issued under this subchapter;

(2) bonds of the state; or

(3) bonds of the United States.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 16, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 421.010 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(1), eff. April 1, 2009.

Sec. 571.011. COOPERATION AND CONTRACTS WITH UNITED STATES. (a)

The commissioners court or municipal authority may cooperate and

contract with the United States for grants, loans, or advance

payments to carry out any of the powers or purposes prescribed by

this subchapter.

(b) The commissioners court or municipal authority may

contribute and pay to the United States all or any part of the

proceeds of bonds they have issued and sold under this

subchapter, in connection with any project undertaken by the

federal government affecting or relating to the construction or

maintenance of a seawall, boulevard, or other project authorized

under this subchapter.

(c) It is the purpose of this section to confer on the

commissioners court or municipal authority the fullest possible

power of contract with regard to projects of common interest

enumerated in this subchapter, when these projects are approved

by an act of the United States Congress.

Renumbered from Sec. 421.001 and amended by Acts 1999, 76th Leg.,

ch. 227, Sec. 16, eff. Sept. 1, 1999.

Renumbered from Local Government Code, Section 421.011 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(1), eff. April 1, 2009.



CHAPTER 572. PUBLIC UTILITY AGENCIES FOR PROVISION OF WATER OR SEWER SERVICE

LOCAL GOVERNMENT CODE

TITLE 13. WATER AND UTILITIES

SUBTITLE C. WATER PROVISIONS APPLYING TO MORE THAN ONE TYPE OF

LOCAL GOVERNMENT

CHAPTER 572. PUBLIC UTILITY AGENCIES FOR PROVISION OF WATER OR

SEWER SERVICE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 572.001. DEFINITIONS. In this chapter:

(1) "Facility" means a facility necessary or incidental to the

collection, transportation, treatment, or disposal of sewage or

to the conservation, storage, transportation, treatment, or

distribution of water, including a plant site, right-of-way, and

property, equipment, or right of any kind useful in connection

with the collection, transportation, treatment, or disposal of

sewage or with the conservation, storage, transportation,

treatment, or distribution of water.

(2) "Private entity" means an entity, other than a public

entity, involved solely in financing, constructing, operating, or

maintaining water and sewer facilities.

(3) "Public entity" means a political entity or corporate body

of this state, including a county, municipality, or district or

authority created under Section 52, Article III, or Section 59,

Article XVI, Texas Constitution.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 19, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 422.001 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(2), eff. April 1, 2009.

Sec. 572.002. EFFECT OF CHAPTER. This chapter does not affect:

(1) the statutory purposes relating to the establishment,

operation, or regulation under the Water Code or other applicable

law of a public entity that may become a co-owner of a public

utility agency under this chapter; or

(2) a public or private entity's rights or powers in effect on

August 27, 1979.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 19, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 422.002 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(2), eff. April 1, 2009.

Sec. 572.003. CONSTRUCTION. This chapter shall be liberally

construed to carry out its purposes.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 19, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 422.003 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(2), eff. April 1, 2009.

Sec. 572.004. CONFLICTS WITH OTHER LAW. This chapter prevails

to the extent of a conflict between this chapter and any other

law, including:

(1) a law regulating the affairs of a municipal corporation; or

(2) a home-rule charter provision.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 19, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 422.004 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(2), eff. April 1, 2009.

SUBCHAPTER B. COOPERATION BY PUBLIC AND PRIVATE ENTITIES

Sec. 572.011. AUTHORITY TO JOINTLY OWN FACILITIES. Two or more

public entities that have the authority to engage in the

collection, transportation, treatment, or disposal of sewage or

the conservation, storage, transportation, treatment, or

distribution of water may join together as cotenants or co-owners

to plan, finance, acquire, construct, own, operate, or maintain

facilities to:

(1) achieve economies of scale in providing essential water and

sewage systems to the public;

(2) promote the orderly economic development of this state; and

(3) provide environmentally sound protection of this state's

future water and wastewater needs.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 19, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 422.011 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(2), eff. April 1, 2009.

Sec. 572.012. GENERAL RIGHTS, POWERS, AND DUTIES OF PUBLIC

ENTITIES. (a) Each participating public entity may:

(1) use the entity's money to plan, acquire, construct, own,

operate, and maintain its interest in a facility;

(2) share in the facility;

(3) issue bonds and other securities to raise money for a

purpose described by Subdivision (1) in the same manner and to

the same extent and subject to the same conditions as would be

applicable if the public entity had sole ownership of the

facility;

(4) acquire, for the use and benefit of each participating

public entity, land, easements, and property for a facility by

purchase or by exercising the power of eminent domain; and

(5) transfer or otherwise convey the land, property, or property

interest or otherwise have the land, property, or property

interest become vested in other participating public entities to

the extent and in the manner agreed between the entities.

(b) In relation to a participating public entity's undivided

interest in a facility, the entity has each right, privilege,

exemption, power, duty, and liability the entity would have if

the entity had sole ownership.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 19, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 422.012 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(2), eff. April 1, 2009.

Sec. 572.013. USE OF EMINENT DOMAIN. (a) A participating

public entity has the power of eminent domain to be exercised as

provided by this section.

(b) The use of eminent domain authority by a participating

public entity is governed by the law relating to an eminent

domain proceeding involving a municipality in this state.

(c) A participating public entity may acquire a fee title to the

condemned real property, excluding mineral interests.

(d) A participating public entity may not use eminent domain

authority to acquire an interest in a facility that belongs to

another public entity or a private entity.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 19, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 422.013 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(2), eff. April 1, 2009.

Sec. 572.014. EXEMPTION FROM TAXATION. A participating public

entity is entitled to each constitutional or statutory ad valorem

or other tax exemption attributable to the jointly owned facility

or to a property or service bought, sold, leased, or used to

construct, maintain, repair, or operate the facility to the

extent that the entity would have been exempt from the tax if the

entity's undivided interest were an entire interest in the

facility or in the property or service. The entity is entitled to

any applicable exemption certificate or statement provided by law

to claim or prove the exemption.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 19, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 422.014 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(2), eff. April 1, 2009.

SUBCHAPTER C. PUBLIC UTILITY AGENCIES

Sec. 572.051. DEFINITIONS. In this subchapter:

(1) "Concurrent ordinance" means an ordinance or resolution

adopted under this subchapter by two or more public entities that

relates to the creation or re-creation of a public utility

agency.

(2) "Obligation" means a revenue bond or note.

(3) "Public utility agency" means an agency created under this

subchapter by two or more public entities to plan, finance,

construct, own, operate, or maintain facilities.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 19, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 422.051 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(2), eff. April 1, 2009.

Sec. 572.052. CREATION OF PUBLIC UTILITY AGENCY. (a) Public

entities may create a public utility agency by concurrent

ordinances.

(b) A public entity may join in the creation of a public utility

agency under this subchapter only if, at the time the concurrent

ordinance is adopted, the entity has the authority to engage in

the collection, transportation, treatment, or disposal of sewage

or the conservation, storage, transportation, treatment, or

distribution of water. This subsection does not prohibit a public

entity from disposing of a facility after creation of the agency.

(c) A public utility agency is a:

(1) separate agency;

(2) political subdivision of this state; and

(3) political entity and corporate body.

(d) A public utility agency may not impose a tax but has all the

other powers that are related to facilities and that are provided

by law to a municipality that owns a facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 19, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 422.052 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(2), eff. April 1, 2009.

Sec. 572.053. RE-CREATION OF PUBLIC UTILITY AGENCY. The public

entities that create a public utility agency may by concurrent

ordinances re-create the agency by adding or deleting, or both, a

public entity.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 19, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 422.053 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(2), eff. April 1, 2009.

Sec. 572.054. NOTICE. (a) The governing body of each public

entity shall publish notice of its intention to create a public

utility agency in a newspaper of general circulation in the

county in which the entity is domiciled.

(b) A notice under this section must be published once a week

for two consecutive weeks. The first publication must appear at

least 14 days before the date set for passage of the concurrent

ordinance.

(c) The notice must state:

(1) the date, time, and location at which the governing body

proposes to adopt the concurrent ordinance; and

(2) that a public utility agency will be created on the date on

which the concurrent ordinances take effect.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 19, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 422.054 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(2), eff. April 1, 2009.

Sec. 572.055. CONTENTS OF CONCURRENT ORDINANCE. A concurrent

ordinance creating a public utility agency under Section 572.052

or re-creating an agency under Section 572.053 must, as adopted

by each public entity:

(1) contain identical provisions;

(2) define the boundaries of the agency to include the territory

within the boundaries of each participating public entity as the

boundaries are changed periodically;

(3) designate the name of the agency; and

(4) designate the number, place, initial term, and manner of

appointment of directors in accordance with Section 572.057.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 19, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 422.055 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(2), eff. April 1, 2009.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.77(20), eff. April 1, 2009.

Sec. 572.056. PETITION AND REFERENDUM. (a) If, before the date

set for the adoption of a concurrent ordinance, 10 percent of the

registered voters of a public entity present a petition to the

governing body of the entity requesting that a referendum be

called, the ordinance may not take effect unless a majority of

the qualified voters of the entity voting in the election have

approved the ordinance.

(b) The public entity must hold the election in conformity with:

(1) the Election Code;

(2) Chapter 1251, Government Code; and

(3) this subchapter.

(c) Except as provided by Subsection (a), a concurrent ordinance

is not subject to a referendum.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 19, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 422.056 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(2), eff. April 1, 2009.

Sec. 572.057. BOARD OF DIRECTORS. (a) A public utility agency

shall be governed by a board of directors. The board is

responsible for the management, operation, and control of the

property belonging to the agency.

(b) Each director must be appointed by place by the governing

bodies of the participating public entities. Each participating

public entity is entitled to appoint at least one director.

(c) An employee, officer, or member of the governing body of a

public entity may serve as a director but may not have a personal

interest in a contract executed by the public utility agency

other than as an employee, officer, or member of the governing

body of the public entity.

(d) A director of a public utility agency is entitled to $50 for

each day spent in attending meetings of the board and a per diem

of $50 if authorized by resolution of the board, plus actual

expenses incurred in attending the meetings.

(e) Except as provided by Subsection (d), a director of a public

utility agency serves without compensation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 19, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 422.057 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(2), eff. April 1, 2009.

Sec. 572.058. POWERS. (a) A public utility agency may not

engage in any utility business other than the collection,

transportation, treatment, or disposal of sewage or the

conservation, storage, transportation, treatment, or distribution

of water for a participating public entity that owns jointly with

the agency a facility in this state.

(b) A public utility agency may:

(1) perform any act necessary to the full exercise of the

agency's powers;

(2) enter into a contract, lease, or agreement with or accept a

grant or loan from a:

(A) department or agency of the United States;

(B) department, agency, or municipality or other political

subdivision of this state; or

(C) public or private corporation or person;

(3) sell, lease, convey, or otherwise dispose of any right,

interest, or property the agency considers to be unnecessary for

the efficient operation or maintenance of its facilities; and

(4) adopt rules to govern the operation of the agency and its

employees, facilities, and service.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 19, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 422.058 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(2), eff. April 1, 2009.

Sec. 572.059. CONSTRUCTION CONTRACTS. (a) A public utility

agency may award a contract for construction of an improvement

that involves the expenditure of more than $20,000 only on the

basis of competitive bids.

(b) The agency shall publish notice of intent to receive bids

once a week for two consecutive weeks in a newspaper of general

circulation in the county in which the agency is domiciled. The

first publication must appear at least 14 days before the date

bids are to be received.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 19, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 422.059 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(2), eff. April 1, 2009.

Sec. 572.060. CONTRACTS FOR SEWER OR WATER SERVICES. A public

utility agency may:

(1) contract with the public entities creating the agency for

the collection, transportation, treatment, or disposal of sewage

or the conservation, storage, transportation, treatment, or

distribution of water; and

(2) under terms the agency's board of directors considers

appropriate, contract with private entities for services

described by Subdivision (1).

Added by Acts 1999, 76th Leg., ch. 227, Sec. 19, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 422.060 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(2), eff. April 1, 2009.

Sec. 572.061. RATES AND CHARGES. (a) In contracting with a

public or private entity for wastewater collection, transmission,

treatment, or disposal services or for water conservation,

storage, transportation, treatment, or distribution, a public

utility agency must charge rates sufficient to produce revenue

adequate to:

(1) pay all expenses of operation and maintenance;

(2) pay when due the principal of and interest on obligations

issued under this subchapter;

(3) pay the principal of and interest on any legal debt of the

agency;

(4) pay when due all sinking and reserve fund payments; and

(5) fulfill any agreements made with the holders of any

obligations.

(b) A public utility agency may also establish a reasonable

depreciation and emergency fund.

(c) Payments made under a contract with a public utility agency

constitute an operating expense of the public or private entity

served under the contract, unless otherwise prohibited by a

previously outstanding obligation of the purchasing entity.

(d) Notwithstanding Subsection (a), the state reserves its power

to regulate and control the rates and charges by a public utility

agency.

(e) Until obligations issued under this subchapter have been

paid and discharged, this state pledges to and agrees with the

purchasers and successive holders of the obligations that it will

not limit or alter the powers of the agency to establish and

collect rates and charges that will produce revenue sufficient to

pay for those items specified in Subsections (a) and (b) and any

other obligations of the agency in connection with those items.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 19, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 422.061 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(2), eff. April 1, 2009.

Sec. 572.062. OBLIGATIONS. (a) A public utility agency may

issue obligations to accomplish the purposes of the agency.

(b) The public utility agency may pledge to the payment of the

obligations the revenue of all or part of its facilities,

including facilities acquired after the obligations are issued.

However, operation and maintenance expenses, including salaries

and labor, materials, and repairs of facilities necessary to

render efficient service, are a first lien on and charge against

the pledged revenue.

(c) The public utility agency may set aside from the proceeds of

the sale of the obligations amounts for payment into the interest

and sinking fund and reserve fund, and for interest and operating

expenses during construction and development, as specified in the

proceedings authorizing the obligations.

(d) Obligation proceeds may be invested, pending their use, in

securities, interest-bearing certificates, or time deposits as

specified in the proceedings authorizing the obligations.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 19, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 422.062 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(2), eff. April 1, 2009.

Sec. 572.063. REFUNDING NOTES. A public utility agency may

issue refunding notes for the purpose and in the manner provided

by general law, including Chapter 1207, Government Code.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 19, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 422.063 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(2), eff. April 1, 2009.

Sec. 572.064. FORM AND PROVISIONS OF OBLIGATIONS. (a) An

obligation issued under this subchapter must mature not later

than 40 years after its date of issuance.

(b) The obligations must be signed by the presiding officer or

assistant presiding officer of the public utility agency and be

attested by the secretary.

(c) A public utility agency may sell obligations issued under

this subchapter at public or private sale at a price or under the

terms the agency determines to be in the best interest of the

agency.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 19, eff. Sept. 1,

1999.

Renumbered from Local Government Code, Section 422.064 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(2), eff. April 1, 2009.



CHAPTER 573. AUTHORITY OF CERTAIN COUNTIES AND DISTRICTS TO REGULATE STORMWATER MANAGEMENT

LOCAL GOVERNMENT CODE

TITLE 13. WATER AND UTILITIES

SUBTITLE C. WATER PROVISIONS APPLYING TO MORE THAN ONE TYPE OF

LOCAL GOVERNMENT

CHAPTER 573. AUTHORITY OF CERTAIN COUNTIES AND DISTRICTS TO

REGULATE STORMWATER MANAGEMENT

Sec. 573.001. COUNTY OR DISTRICT SUBJECT TO CHAPTER. This

chapter applies only to:

(1) a county with a population of 2.8 million or more;

(2) a district or authority created under Section 59, Article

XVI, Texas Constitution, that:

(A) has boundaries coterminous with a county described by

Subdivision (1); and

(B) is authorized to provide stormwater drainage and flood

control facilities;

(3) a county with a population of more than 1.3 million for

which the primary source of drinking water is an underground

aquifer; or

(4) a county with a population of 800,000 or more that contains

a portion of the Edwards Aquifer.

Added by Acts 1999, 76th Leg., ch. 245, Sec. 1, eff. May 28,

1999. Renumbered from Sec. 422.001 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(92), eff. Sept. 1, 2001. Amended by Acts 2003,

78th Leg., ch. 195, Sec. 1, eff. June 2, 2003.

Renumbered from Local Government Code, Section 423.001 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(3), eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

524, Sec. 1, eff. June 19, 2009.

Sec. 573.002. GENERAL AUTHORITY. (a) A county, district, or

authority may take any necessary or proper action to comply with

the requirements of the stormwater permitting program under the

national pollutant discharge elimination system (Section 402,

Federal Water Pollution Control Act (33 U.S.C. Section 1342)),

including:

(1) developing and implementing controls to reduce the discharge

of pollutants from any conveyance or system of conveyance owned

or operated by the county, district, or authority that is

designed for collecting or conveying stormwater;

(2) developing, implementing, and enforcing stormwater

management guidelines, design criteria, or rules to reduce the

discharge of pollutants into any conveyance or system of

conveyance owned or operated by the county, district, or

authority that is designed for collecting or conveying

stormwater;

(3) assisting residents with the proper management of used oil

and toxic materials, including the holding of household hazardous

waste collection events;

(4) developing and providing educational tools and activities

designed to reduce or lead to the reduction of the discharge of

pollutants into stormwater; and

(5) assessing reasonable charges to fund the implementation,

administration, and operation of the stormwater permitting

program as necessary to comply with federal or state program

requirements.

(b) Notwithstanding Subsection (a)(5), a county, district, or

authority may not assess a charge against property that is:

(1) exempt from ad valorem taxation; or

(2) subject to an assessment for the same purpose by another

entity.

Added by Acts 1999, 76th Leg., ch. 245, Sec. 1, eff. May 28,

1999. Renumbered from Sec. 422.002 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(92), eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

160, Sec. 1, eff. September 1, 2007.

Renumbered from Local Government Code, Section 423.002 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(3), eff. April 1, 2009.

Sec. 573.003. CIVIL PENALTY; INJUNCTION. (a) A person who

violates a rule or order adopted by the county, district, or

authority under this chapter is liable to the county, district,

or authority for a civil penalty of not more than $1,000 for each

violation. Each day a violation continues is considered a

separate violation for purposes of assessing the civil penalty.

(b) A county, district, or authority may bring suit in a

district court to:

(1) restrain a violation or threatened violation of a rule or

order adopted by the county, district, or authority under this

chapter; or

(2) recover a civil penalty authorized by Subsection (a).

Added by Acts 1999, 76th Leg., ch. 245, Sec. 1, eff. May 28,

1999. Renumbered from Sec. 422.003 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(92), eff. Sept. 1, 2001.

Renumbered from Local Government Code, Section 423.003 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(c)(3), eff. April 1, 2009.



CHAPTER 580. MISCELLANEOUS PROVISIONS RELATING TO MUNICIPAL AND COUNTY WATER

LOCAL GOVERNMENT CODETITLE 13. WATER AND UTILITIESSUBTITLE C. WATER PROVISIONS APPLYING TO MORE THAN ONE TYPE OF LOCAL GOVERNMENTCHAPTER 580. MISCELLANEOUS PROVISIONS RELATING TO MUNICIPAL AND COUNTY WATERSec. 580.001. WATER CONTRACTS IN BORDER MUNICIPALITIES AND COUNTIES. The governing body of a municipality or county that has a boundary that is contiguous with the border between this state and the Republic of Mexico may contract for the acquisition of water or water rights with a border municipality or state in the Republic of Mexico if the contract is approved and monitored by the Texas Natural Resource Conservation Commission and the International Boundary and Water Commission, United States and Mexico.

Added by Acts 1991, 72nd Leg., ch. 769, Sec. 2, eff. Aug. 26, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.261, eff. Sept. 1, 1995.Renumbered from Local Government Code, Section 430.001 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(c)(4), eff. April 1, 2009.

Sec. 580.002. CONSIDERATION OF XERISCAPE ORDINANCES. The governing body of each municipality and county may consider enacting orders or ordinances, as appropriate, requiring the use of xeriscape to conserve water. If the governing body determines that the water conservation benefits of the required use of xeriscape would be significant relative to the cost of implementing that use, the governing body may adopt a xeriscape order or ordinance, as appropriate.

Added by Acts 1993, 73rd Leg., ch. 642, Sec. 3, eff. Sept. 1, 1993.Renumbered from Local Government Code, Section 430.002 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(c)(4), eff. April 1, 2009.

Text of section as amended by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.33Sec. 580.003. EXEMPTIONS OF CERTAIN PROPERTY FROM INFRASTRUCTURE FEES. No county, municipality, or utility district may collect from a state agency or a public or private institution of higher education any fee charged for the development or maintenance of programs or facilities for the control of excess water or storm water.

Added by Acts 2003, 78th Leg., ch. 1310, Sec. 83, eff. June 20, 2003.Renumbered from Local Government Code, Section 430.003 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(c)(4), eff. April 1, 2009.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.33, eff. September 1, 2007.

Text of section as amended by Acts 2007, 80th Leg., R.S., Ch. 1356, Sec. 1Sec. 580.003. EXEMPTIONS OF STATE PROPERTY FROM INFRASTRUCTURE FEES. (a) Except as provided by Subsection (b), no county, municipality, or utility district may collect from a state agency or public institution of higher education any fee charged for the development or maintenance of programs of facilities for the control of excess water or storm water.(b) A municipality with a population of 25,000 or less and through which the Bosque River runs may collect from a state agency or public institution of higher education a fee charged for the development or maintenance of programs of facilities for the control of excess water or storm water.

Added by Acts 2003, 78th Leg., ch. 1310, Sec. 83, eff. June 20, 2003.Renumbered from Local Government Code, Section 430.003 by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.76(c)(4), eff. April 1, 2009.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1356, Sec. 1, eff. June 15, 2007.






TITLE 14. PARKING AND TRANSPORTATION

CHAPTER 601. MUNICIPAL AUTHORITY RELATING TO PARKING

LOCAL GOVERNMENT CODE

TITLE 14. PARKING AND TRANSPORTATION

SUBTITLE A. MUNICIPAL PARKING PROVISIONS

CHAPTER 601. MUNICIPAL AUTHORITY RELATING TO PARKING

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 601.001. PARKING ON PRIVATE PROPERTY. A municipality by

ordinance may regulate the parking of motor vehicles on private

property and may enforce the ordinance in the same manner that it

enforces ordinances regulating parking in public no-parking

zones, including the impoundment of offending vehicles.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.001 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(1), eff. April 1, 2009.

SUBCHAPTER B. MUNICIPAL PARKING AUTHORITIES

Sec. 601.021. DEFINITIONS. In this chapter:

(1) "Authority" means a parking authority created under this

subchapter.

(2) "Board" means the governing body of an authority.

(3) "Bond" means a note, bond, or other evidence of indebtedness

or obligation issued by an authority.

(4) "Construction" includes acquisition.

(5) "Deed of trust" means a deed of trust, indenture, or other

similar agreement.

(6) "Federal agency" means the United States, the president of

the United States, or a department, corporate agency, or

instrumentality of the United States.

(7) "Improvement" includes extension and enlargement.

(8) "Parking facility" means a public lot, garage, parking

terminal, or other structure or accommodation for the parking of

motor vehicles off the street or highway, and includes equipment,

entrances, exits, fencing, and other accessories necessary for

safety and convenience in the parking of vehicles.

(9) "Project" means a structure, facility, or undertaking of an

authority.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.021 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(2), eff. April 1, 2009.

Sec. 601.022. CREATION OF AUTHORITY. (a) The governing body of

a municipality by ordinance may create an authority, which shall

be called "City of (name of municipality) Parking Authority."

(b) A notice, including the text of the ordinance creating the

authority, a synopsis of the articles of incorporation of the

authority, and a reference to this subchapter, must be published

once weekly for four consecutive weeks in a newspaper of general

circulation in the municipality. The municipality shall file the

ordinance with the secretary of state within 10 days after the

date of the passage of the ordinance.

(c) The ordinance takes effect 60 days after the date of its

last publication unless a protest petition has been filed with

the clerk of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.022 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(2), eff. April 1, 2009.

Sec. 601.023. PROTEST PETITION. (a) A protest petition must

object to the adoption of the ordinance creating an authority and

request that the ordinance be submitted to the voters of the

municipality. It must be signed by a number of registered voters

of the municipality equal to at least 10 percent of the number of

votes cast at the most recent general municipal election.

(b) If a petition is filed, the municipality must determine

whether the petition is valid within 10 days after the date of

filing.

(c) The governing body of the municipality shall call an

election to submit the ordinance to a vote on the next uniform

election date authorized by Chapter 41, Election Code, that

occurs more than 30 days after the date the municipality verifies

the petition is valid.

(d) If a majority of the votes cast at the election are in favor

of the ordinance, it takes effect on the certification of the

results. If a majority of the votes cast are against the

ordinance, it does not take effect.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.023 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(2), eff. April 1, 2009.

Sec. 601.024. COMPOSITION OF BOARD. (a) The powers of an

authority are exercised by a board composed of five members who

must be residents of the municipality.

(b) The presiding officer of the governing body of the

municipality shall appoint the members of the board for two-year

staggered terms.

(c) The terms of two members shall expire on July 1 of each

even-numbered year and the terms of three members shall expire on

July 1 of each odd-numbered year.

(d) The board members shall select from among themselves a

chairman, a vice-chairman, and other officers as they determine.

(e) A vacancy that occurs more than 60 days before the

expiration date of a term shall be promptly filled for the

unexpired term by appointment by the presiding officer of the

governing body of the municipality.

(f) A board member may be removed for cause following a hearing.

Removal is by order of the presiding officer of the governing

body of the municipality, with the concurrence of two-thirds of

the members of the governing body of the municipality.

(g) An appointment must be confirmed by the governing body of

the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.024 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(2), eff. April 1, 2009.

Sec. 601.025. COMPENSATION AND LIABILITY. (a) A board member

may not receive compensation for services as a member but is

entitled to payment for the necessary expenses incurred in the

discharge of duties as a member.

(b) A board member is not liable personally on the bonds of an

authority, and the rights of creditors are solely against the

authority.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.025 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(2), eff. April 1, 2009.

Sec. 601.026. POWERS OF BOARD. (a) The board manages the

property and business of the authority.

(b) The board may adopt bylaws and rules governing the manner in

which the business of the authority is conducted.

(c) The board may employ a secretary, an executive director,

legal staff, technical experts, and other agents and employees

that it requires. It may determine the qualifications and fix the

compensation of those persons.

(d) The board may delegate to an agent or employee powers as it

considers necessary to carry out the purposes of this subchapter,

and the agent or employee is subject to the supervision and

control of the board.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.026 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(2), eff. April 1, 2009.

Sec. 601.027. POWERS OF AN AUTHORITY. (a) An authority may:

(1) construct, improve, maintain, repair, or operate a project;

(2) conduct research necessary for efficient operation of a

parking facility;

(3) establish a permanent coordinated system of parking

facilities;

(4) plan, design, locate, hold, construct, improve, maintain,

operate, own, or lease land and facilities for the parking of

vehicles;

(5) sue and be sued, implead and be impleaded, and complain and

defend in court;

(6) adopt, use, and alter a corporate seal;

(7) acquire, purchase, hold, lease as lessee, or use a

franchise, property, or an interest in property, as necessary or

desirable for carrying out the purpose of this subchapter;

(8) sell, lease as lessor, exchange, transfer, or dispose of

property or an interest in property;

(9) contract and execute instruments necessary or convenient to

carry on its business;

(10) borrow money, accept a grant, and enter into a contract,

lease, or other transaction with a federal agency, the state, a

municipality, a corporation, or another authority;

(11) exercise the power of eminent domain;

(12) pledge, hypothecate, or otherwise encumber the revenue or

receipts of the authority as security for the obligations of the

authority;

(13) enter into a contract of group insurance for the benefit of

its employees and set up a retirement or pension fund for the

employees;

(14) on consent of the municipality, use an appointed officer,

agent, employee, and facility of the municipality and pay the

municipality for the use;

(15) dedicate its real property to the public purposes for a

street or highway;

(16) invest that part of the proceeds received from the sale of

bonds or other funds that the authority considers available in

direct obligations of the United States; and

(17) act as necessary to accomplish its purpose, the promotion

of its business, and its general welfare.

(b) An authority may not pledge the credit or taxing power of

the state or a political subdivision of the state. The

obligations of an authority are not the obligations of the state

or a political subdivision of the state. The state or a political

subdivision of the state is not liable for the payment of the

principal of or interest on the obligations.

(c) An authority may not sell goods or provide services other

than those necessary for the parking of vehicles in a facility of

the authority.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.027 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(2), eff. April 1, 2009.

Sec. 601.028. CHARGES FOR USE OF FACILITY. (a) An authority

may collect charges for the use of its facility at reasonable

rates determined by the authority for the purpose of paying the

expenses and obligations of the authority.

(b) A person questioning the reasonableness of a rate or charge

of the authority may bring suit against the authority in a

district court in the county in which the project is located.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.028 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(2), eff. April 1, 2009.

Sec. 601.029. FINANCING; BONDS. (a) In addition to bonds

provided for by this subchapter, an authority, subject to the

specific authorization and approval of the municipality creating

it, may finance the creation and establishment of parking

facilities by one or more of the following methods:

(1) parking fees or special charges derived from the use of

parking facilities;

(2) general fund appropriation;

(3) parking meter revenue; and

(4) a gift, bequest, devise, or grant-in-aid.

(b) A municipality establishing an authority under this

subchapter, on a two-thirds vote of its governing body, may pay

to the authority money necessary to:

(1) acquire all or part of the land on which the authority

intends to erect a parking facility;

(2) construct all or part of a parking facility;

(3) pay operating expenses of the authority and debt service on

outstanding bonds of the authority; or

(4) make payments into a reserve fund for the payment of the

principal of and interest on indebtedness of the authority, as

may be provided by a resolution of the authority authorizing the

issuance of revenue bonds or a trust indenture securing revenue

bonds.

(c) A municipality, to provide funds for use under Subsection

(b) of this section, may issue general obligation bonds, secured

by the faith and credit of the municipality, payable from

unlimited ad valorem taxes on all of the real estate in the

municipality subject to taxation, and may levy those taxes in an

unlimited rate or amount.

(d) A municipality may guarantee revenue bonds of the authority

issued under this subchapter by pledging its full faith and

credit to the payment of the principal of and interest on the

revenue bonds. The aggregate amount of general obligation bonds

issued by a municipality under this subsection, the indebtedness

guaranteed, and the taxes levied are in addition to, and not

subject to the limitations of, the statutory debt or tax

limitation of the municipality. The municipality may fund the

guarantee by levying an ad valorem tax on real estate subject to

taxation, not to exceed a rate of one-hundredth of one percent,

or may use other money of the municipality available for this

purpose.

(e) An agreement by a municipality to guarantee the revenue

bonds of the authority, to maintain a reserve fund, or to pay

debt service or operating expenses of the authority may be

included in a contract with holders of revenue bonds of the

authority and may be pledged by the authority to the payment of

the revenue bonds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.029 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(2), eff. April 1, 2009.

Sec. 601.030. REVENUE BONDS. (a) An authority by resolution

may issue revenue bonds to finance a parking facility, the

acquisition, construction, reconstruction, and repair of property

related to the facility, and the necessary expenses of financing

the facility and its operations.

(b) The total principal amount of the revenue bonds outstanding

at one time may not exceed $20 million.

(c) As provided by the board before the issuance of revenue

bonds, the bonds:

(1) must be dated, must bear interest at a rate, and must mature

at a time not to exceed 25 years from the date of their issuance

and not to extend beyond the existence of the authority; and

(2) may be made redeemable before maturity at a particular price

and under particular terms.

(d) The board shall determine the form of the revenue bonds,

including interest coupons, if any, and the manner of execution

of the bonds. The board shall fix the denomination of the bonds

and the place of payment of principal and interest, which may be

at a bank or trust company in the state.

(e) The revenue bonds are negotiable instruments under state law

and may be sold in the manner and for the price determined to be

in the best interests of the municipality.

(f) The revenue bonds are not a pledge of the faith and credit

of a municipality or the state but are payable only from revenues

under this subchapter. The face of the bonds must state this.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.030 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(2), eff. April 1, 2009.

Sec. 601.031. RESOLUTION AUTHORIZING ISSUANCE OF REVENUE BONDS.

(a) A resolution authorizing issuance of revenue bonds must

pledge the revenues to be received from the parking facility for

which the bonds are issued. The resolution may pledge parking

meter revenues for this purpose and may provide for mortgaging

the parking facility as additional security. The resolution may

contain other provisions for protecting and enforcing the rights

and remedies of a bondholder as permitted by this subchapter and

may contain a limitation on the issuance of additional revenue

bonds as the board considers proper.

(b) An expense incurred in carrying out the provisions of the

resolution may be treated as a part of the cost of operation of

the facility.

(c) The resolution may contain provisions, which if in the

resolution must be included as part of the contract with a

bondholder, relating to:

(1) the construction, improvement, operation, maintenance, and

repair of a project and to the authority's duties regarding those

actions;

(2) limitations on the purpose for which the proceeds of the

revenue bonds or of a loan or grant from a federal agency may be

used;

(3) the rate of a toll and other charge for use of a facility of

the authority or a service provided by the authority;

(4) the setting aside, regulation, and disposition of a reserve

or sinking fund; and

(5) any other agreement with the bondholder.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.031 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(2), eff. April 1, 2009.

Sec. 601.032. DEED OF TRUST. An authority may enter into a deed

of trust as security for revenue bonds and may assign and pledge

all or part of the revenues or receipts of the authority under

the agreement. The deed of trust may contain provisions relating

to:

(1) the construction, improvement, operation, maintenance, and

repair of a project and to the authority's duties regarding those

actions;

(2) the application and safeguarding of funds under the control

of the authority;

(3) the rights and remedies of the trustee and bondholders,

including a restriction on a right of action of bondholders; and

(4) terms of the revenue bonds or the resolution authorizing

their issuance.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.032 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(2), eff. April 1, 2009.

Sec. 601.033. PLEDGED CONTRACT. (a) A contract between the

municipality and an authority may be pledged by the authority to

secure its bonds. A pledged contract may not be modified except

as provided by the terms of the pledge. The governing body of the

municipality may authorize the contract without further

authorization.

(b) A payment required by the municipality under the contract

may be made even if the payment is not provided for in the budget

of the municipality, but the payment shall be included in

subsequent budgets of the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.033 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(2), eff. April 1, 2009.

Sec. 601.034. RIGHTS AND REMEDIES OF BONDHOLDER. (a) The

rights and remedies of a bondholder under this section are in

addition to any rights and remedies lawfully granted to the

bondholder by a resolution providing for the issuance of bonds or

by a deed of trust under which bonds are issued.

(b) If an authority fails to pay the principal of or interest on

a bond on or before the 60th day after the date payment is due,

violates this chapter, or breaches another agreement with a

bondholder, the holders of 25 percent of the aggregate principal

amount of the bonds outstanding may appoint a trustee to

represent the bondholders. To appoint a trustee, the bondholders

must file in the office of the recorder of deeds of the county in

which the authority is located an instrument that is proved or

acknowledged in the same manner as required by law for a deed to

be recorded.

(c) The trustee appointed under this section or a trustee under

a deed of trust under this subchapter may, and on written request

of the holders of 25 percent of the aggregate principal amount of

the bonds outstanding, unless provided otherwise by the deed of

trust, shall, in the trustee's own name:

(1) bring an action to enforce the rights of the bondholders;

(2) bring suit on the bonds;

(3) require the authority to account as if it were the trustee

of an express trust for the bondholders; or

(4) sue to enjoin violations of law or the rights of the

bondholders.

(d) By notice in writing to the authority the trustee may

declare bonds due and payable. If the authority cures all

defaults, the trustee, with the consent of the holders of 25

percent of the aggregate principal amount of the bonds then

outstanding, unless provided otherwise by the deed of trust, may

rescind the declaration.

(e) A district court in the county in which the authority is

located has jurisdiction of an action by the trustee. A trustee

appointed or acting under a deed of trust is entitled to the

appointment of a receiver, who may enter and take possession of

all or part of the facilities of the authority and the revenues

or receipts that may be applicable to the payment of the bonds in

default, and who may operate and maintain the facilities and

collect and receive rent and other revenues of the facilities.

The receiver shall deposit the money in a separate account and

apply it in the manner the court directs. In an action by the

trustee, any fees, attorney's fees, and expenses of the trustee

and the receiver and the costs and disbursements allowed by the

court are a first charge on the revenues and receipts from the

facilities of the authority that are applicable to the payment of

the bonds in default. The trustee may exercise the powers

necessary or appropriate for carrying out the trustee's functions

under this section or incident to the general representation of

the bondholders in the enforcement and protection of their

rights.

(f) This subchapter does not authorize a bondholder or a

receiver or trustee appointed under this subchapter to sell,

assign, mortgage, or otherwise dispose of the assets of the

authority. A receiver may only operate and maintain the

facilities of the authority as the court directs.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.034 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(2), eff. April 1, 2009.

Sec. 601.035. BONDS EXEMPT FROM TAXATION. Revenue bonds issued

under this subchapter, transfer of the bonds, income from the

bonds, and a profit made on the sale of the bonds are free from

taxation by the state or a subdivision of the state.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.035 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(2), eff. April 1, 2009.

Sec. 601.036. ELIGIBILITY FOR INVESTMENT. (a) A bond is a

security in which a public officer or body of the state or a

municipality or municipal subdivision, insurance company, bank,

trust company, savings and loan association, or investment

company may invest.

(b) A bond is not eligible for the investment of funds of a

trust, estate, or guardianship under the control of an individual

fiduciary.

(c) A bond may be deposited with a public officer or body of the

state or a municipality or municipal subdivision for any purpose

for which a bond of the state may be deposited.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.036 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(2), eff. April 1, 2009.

Sec. 601.037. MONEY. Money of an authority shall be paid to the

treasurer of the authority who shall deposit it in a separate

account in a bank or trust company. The money may be paid out on

the warrant or other order of the chairman of the authority or of

another person designated by the authority.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.037 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(2), eff. April 1, 2009.

Sec. 601.038. EXAMINATION OF ACCOUNTS. (a) At least once a

year, the authority shall have a certified public accountant

conduct an audit of its books, accounts, and other records. A

copy of the audit shall be delivered to the municipality creating

the authority.

(b) If the authority fails to make the required audit, an

auditor or accountant designated by the municipality may examine,

at the expense of the authority, the accounts and books of the

authority, including its receipts, disbursements, contracts,

leases, sinking funds, investments, and other matters relating to

its finances, operation, and affairs.

(c) The attorney general may examine the books, accounts, and

other records of an authority.

(d) A concise financial statement shall be published annually in

a newspaper of general circulation in the municipality in which

the principal office of the authority is located. If the

publication is not made by the authority, the municipality shall

publish the statement at the expense of the authority.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.038 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(2), eff. April 1, 2009.

Sec. 601.039. CONVEYANCE OF PROPERTY. (a) The municipality, by

resolution or an instrument authorized by a resolution, may

convey property to an authority for use in a project.

(b) The legal title to real property conveyed remains with the

municipality, but the authority may, until it ceases to exist,

use the property.

(c) Legal title to personal property conveyed passes to the

authority.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.039 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(2), eff. April 1, 2009.

Sec. 601.040. ACQUISITION OF REAL PROPERTY. (a) The

municipality may acquire real property for a project or for

building or improving a road leading to a project.

(b) The municipality may close a road as is necessary or

convenient for the purposes of this subchapter.

(c) An authority may, at its own expense, acquire real property

for a project in the name of the municipality by purchase or

condemnation under the laws relating to the condemnation of land

by the municipality. The authority may, until it ceases to exist,

use the property.

(d) If an authority determines that real property is no longer

required for a project, and the property was acquired at the

expense of the municipality, the authority may give the use of

the property to the municipality. If the property was acquired at

the expense of the authority, the authority may sell, lease, or

otherwise dispose of the property and may use the proceeds for

the purposes of this subchapter.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.040 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(2), eff. April 1, 2009.

Sec. 601.041. TAX-EXEMPT STATUS. Unless otherwise specifically

provided by statute or in the ordinance or resolution creating an

authority, property of an authority is exempt from taxation.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.041 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(2), eff. April 1, 2009.

Sec. 601.042. CONTRACTS. An authority shall let a contract in

the manner, to the extent practicable, provided by law for

contracts of the municipality, except that if the estimated

expense of a contract does not exceed $5,000, the contract may be

entered into without public bidding.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.042 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(2), eff. April 1, 2009.

Sec. 601.043. NOTICE OF CLAIM. (a) In an action against an

authority for damages, injury to property, or personal injury or

death, a person making a claim shall notify the authority of the

claim, reasonably describing the damage or injury and stating the

time, manner, and place of the incident from which the claim

arose. The notice must be given within six months after the date

of the incident.

(b) Notice need not be given if an authority has actual notice

of the damage or injury.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.043 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(2), eff. April 1, 2009.

Sec. 601.044. DURATION. (a) An authority ceases to exist 25

years after the date it is created, except that the municipality

that created the authority may extend its existence for not more

than 10 years by filing a certified ordinance with the secretary

of state.

(b) An authority continues to exist until its liabilities and

bonds issued by its board or by the municipality on its behalf

have been paid.

(c) When an authority ceases to exist, its rights and property

pass to the municipality.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 431.044 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(d)(2), eff. April 1, 2009.



CHAPTER 615. MISCELLANEOUS PARKING AND TRANSPORTATION PROVISIONS AFFECTING COUNTIES

LOCAL GOVERNMENT CODE

TITLE 14. PARKING AND TRANSPORTATION

SUBTITLE B. COUNTY PARKING AND TRANSPORTATION PROVISIONS

CHAPTER 615. MISCELLANEOUS PARKING AND TRANSPORTATION PROVISIONS

AFFECTING COUNTIES

SUBCHAPTER A. PARKING

Sec. 615.001. PARKING ON COUNTY PROPERTY. (a) The

commissioners court of a county by order may regulate the parking

of vehicles on property owned or leased by the county.

(b) The commissioners court may adopt rules under this section

to:

(1) limit the use of parking spaces to certain vehicles or types

of vehicles;

(2) limit the time that a vehicle may be parked in a specific

space or area; or

(3) prohibit the parking of vehicles in certain areas.

(c) If a county restricts or prohibits parking in a place, it

shall erect an appropriately worded sign at the place to inform a

driver of a vehicle of the restriction or prohibition. The county

is not required to erect a sign to indicate that parking is

prohibited on a lawn or other area that does not appear to be a

place intended for use as a parking area.

(d) A county may provide for towing and storing a vehicle at the

owner's expense if it is parked in violation of a rule adopted

under this section. The county may not provide for towing a

vehicle that is parked under circumstances that create a defense

to prosecution under Subsection (e).

(e) A person commits an offense if the person parks a vehicle in

violation of a rule adopted under this section. An offense under

this section is a Class C misdemeanor. It is a defense to

prosecution under this section that the place where the person

parked is an area in which a sign is required under Subsection

(c) and that there was no sign in place at the time the person

parked.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 445.001 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(e)(1), eff. April 1, 2009.

Sec. 615.002. REGULATION OF COURTHOUSE PARKING LOTS IN CERTAIN

COUNTIES. (a) This section applies to a county with a

population of:

(1) 14,350 to 14,450;

(2) 19,000 to 19,200;

(3) 20,100 to 20,300;

(4) 47,150 to 47,350;

(5) 37,900 to 38,500;

(6) 210,000 to 220,000; or

(7) 235,000 or more.

(b) The commissioners court of the county may purchase necessary

equipment and may make and enforce rules for parking in a

county-owned or county-leased parking lot in, under, adjacent to,

or near the county courthouse.

(c) The commissioners court and the governing body of the

municipality in which the courthouse is located may contract for

enforcement of the rules.

(d) The sheriff's department of the county may enforce the

rules.

(e) A person commits an offense if the person violates a parking

rule adopted under this section. An offense under this subsection

is a misdemeanor punishable by a fine of not less than $1 nor

more than $20.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 105, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 669, Sec. 111, eff. Sept. 1,

2001.

Renumbered from Local Government Code, Section 445.002 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(e)(1), eff. April 1, 2009.

Sec. 615.003. PARKING LOTS AND PARKING GARAGES IN CERTAIN

COUNTIES. (a) A county with a population of 150,000 or more may

construct, enlarge, equip, and operate a parking lot or parking

garage adjacent to or near the county courthouse.

(b) The county may lease the parking lot or parking garage to a

person on terms considered appropriate by the commissioners court

of the county.

(c) To exercise a power granted by this section, the

commissioners court of the county may appropriate and spend money

from the general fund or the permanent improvement fund of the

county.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Renumbered from Local Government Code, Section 445.003 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(e)(1), eff. April 1, 2009.

Sec. 615.004. FREE PARKING IN COUNTY PARKING FACILITIES. (a)

The commissioners court of a county by order may permit former

prisoners of war or persons awarded the Purple Heart or a

Congressional Medal of Honor to park free of charge in any county

parking facility.

(b) The commissioners court of the county may adopt procedures

to administer this section, including procedures to verify the

status of a person described by Subsection (a).

Added by Acts 1999, 76th Leg., ch. 1049, Sec. 1, eff. Aug. 30,

1999.

Renumbered from Local Government Code, Section 445.004 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(e)(1), eff. April 1, 2009.

SUBCHAPTER B. AIRPORTS

Sec. 615.011. USE OF EQUIPMENT ON AIRSTRIPS BY CERTAIN COUNTIES.

(a) In this section, "airstrip" means:

(1) an area of land or water used or intended for use for the

landing and takeoff of aircraft; and

(2) an appurtenant area used or intended for use for an airport

building, other airport facility, or right-of-way.

(b) A county with a population of 36,650 to 37,650 may authorize

the use of county equipment, machinery, and employees to

construct, establish, and maintain a public airstrip in the

county.

(c) The county shall pay the cost of the use of the county

equipment, machinery, and employees from appropriate county

funds.

Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.

Amended by Acts 1991, 72nd Leg., ch. 597, Sec. 106, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 669, Sec. 112, eff. Sept. 1,

2001.

Renumbered from Local Government Code, Section 445.011 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(e)(2), eff. April 1, 2009.

SUBCHAPTER C. TRANSPORTATION

Sec. 615.021. GRANTS FOR TRANSPORTATION SERVICES. (a) A county

may provide grants to an eligible nonprofit corporation that

provides transportation services to residents of the county.

(b) An eligible nonprofit corporation is one that was organized

before September 1, 1985, to coordinate the public transportation

services of state agencies in a regional rural area and to

provide public transportation in a county or multicounty rural

area.

Added by Acts 1991, 72nd Leg., ch. 679, Sec. 1, eff. June 16,

1991.

Renumbered from Local Government Code, Section 445.021 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(e)(3), eff. April 1, 2009.

Sec. 615.022. TRANSPORTATION EXPENSES OF CERTAIN COUNTIES FOR

SENIOR CITIZENS. The commissioners court of a county with a

population of 2.4 million or more may pay out of the county

general funds costs and expenses for the transportation of senior

citizens for civic, community, educational, and recreational

activities within and outside the county.

Renumbered from Sec. 332.004(c) by Acts 1993, 73rd Leg., ch. 107,

Sec. 8.02, eff. Aug. 30, 1993.

Renumbered from Local Government Code, Section 445.022 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(e)(3), eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 15.017, eff. September 1, 2009.

Sec. 615.023. CONTRACTS WITH TRANSIT AUTHORITIES. (a) The

commissioners court of a county may contract with a rapid transit

authority operating under Chapter 451, Transportation Code, or a

metropolitan transportation authority operating under Chapter 452

of that code for the authority to provide public transportation

services to an unincorporated area of the county outside the

boundaries of the authority.

(b) The county may impose taxes and pledge and encumber other

receipts and revenue as may be required to make payments to the

authority under the contract.

Added by Acts 1995, 74th Leg., ch. 165, Sec. 13, eff. Sept. 1,

1995.

Renumbered from Local Government Code, Section 445.023 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(e)(3), eff. April 1, 2009.

Sec. 615.024. REGULATION OF TRANSIT AUTHORITY PASSENGERS. (a)

The commissioners court of a county in which there is located a

rapid transit authority operating under Chapter 451,

Transportation Code, the principal municipality of which has a

population of more than 1.9 million, may adopt an ordinance of

the principal municipality relating to the conduct of persons:

(1) on board a transit vehicle;

(2) awaiting transportation on a transit vehicle at a bus stop

or other place designated as a place of entry to or exit from a

transit vehicle;

(3) in a facility, including a building, storage unit, or

parking lot of the rapid transit authority; or

(4) in a transit route or other dedicated traffic lane over

which a transit vehicle travels and that is specifically labeled

or numbered for the purpose of picking up or discharging

passengers at regularly scheduled stops or intervals.

(b) An order adopted under this section applies in all parts of

the county.

(c) An offense defined by an order under this section is a Class

C misdemeanor.

(d) In this section:

(1) "Principal municipality" has the meaning assigned by Section

451.001, Transportation Code.

(2) "Transit vehicle" means a vehicle operated by a rapid

transit authority operating under Chapter 451, Transportation

Code.

Added by Acts 1995, 74th Leg., ch. 165, Sec. 14, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 113, eff.

Sept. 1, 2001.

Renumbered from Local Government Code, Section 445.024 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(e)(3), eff. April 1, 2009.

SUBCHAPTER D. SPECIAL COUNTY ROAD ASSISTANCE PROGRAM

Sec. 615.101. SPECIAL COUNTY ROAD ASSISTANCE PROGRAM. On or

before October 15 of each year, the comptroller shall distribute

to counties money appropriated for the special county road

assistance program under this subchapter.

Added by Acts 2001, 77th Leg., ch. 943, Sec. 1, eff. Sept. 1,

2001.

Renumbered from Local Government Code, Section 445.101 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(e)(4), eff. April 1, 2009.

Sec. 615.102. USE OF MONEY. Money appropriated to the program

under this subchapter may be used only for the support of the

county road system, including uses specified by Section 256.003,

Transportation Code.

Added by Acts 2001, 77th Leg., ch. 943, Sec. 1, eff. Sept. 1,

2001.

Renumbered from Local Government Code, Section 445.102 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(e)(4), eff. April 1, 2009.

Sec. 615.103. ALLOCATION FORMULA. The comptroller shall

distribute money appropriated to the program under this

subchapter among the counties as follows:

(1) two-fifths according to total population, determined by the

ratio of the total population of the county to the total

population of the state;

(2) one-fifth according to population, determined by the ratio

of the population in unincorporated areas of the county to the

population in all unincorporated areas of the state;

(3) one-fifth according to lineal county road miles, determined

by the ratio of lineal mileage of county roads in the county to

the lineal mileage of county roads in the state, according to the

most recent county road inventory compiled by the Texas

Department of Transportation; and

(4) one-fifth according to paved and concrete county road miles,

determined by the ratio of miles of lanes of paved and concrete

county roads in the county to the miles of lanes of paved and

concrete county roads in the state, according to the most recent

county road inventory compiled by the Texas Department of

Transportation.

Added by Acts 2001, 77th Leg., ch. 943, Sec. 1, eff. Sept. 1,

2001.

Renumbered from Local Government Code, Section 445.103 by Acts

2007, 80th Leg., R.S., Ch.

885, Sec. 3.76(e)(4), eff. April 1, 2009.









NATURAL RESOURCES CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

NATURAL RESOURCES CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

Sec. 1.001. PURPOSE OF CODE. (a) This code is enacted as a

part of the state's continuing statutory revision program, begun

by the Texas Legislative Council in 1963 as directed by the

legislature in Chapter 448, Acts of the 58th Legislature, Regular

Session, 1963 (Article 5429b-1, Vernon's Texas Civil Statutes).

The program contemplates a topic-by-topic revision of the state's

general and permanent statute law without substantive change.

(b) Consistent with the objectives of the statutory revision

program, the purpose of this code is to make the general and

permanent natural resources law more accessible and

understandable by:

(1) rearranging the statutes into a more logical order;

(2) employing a format and numbering system designed to

facilitate citation of the law and to accommodate future

expansion of the law;

(3) eliminating repealed, duplicative, unconstitutional,

expired, executed, and other ineffective provisions; and

(4) restating the law in modern American English to the greatest

extent possible.

Acts 1977, 65th Leg., p. 2347, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 1.002. CONSTRUCTION OF CODE. The Code Construction Act

(Chapter 311, Government Code) applies to the construction of

each provision in this code, except as otherwise expressly

provided by this code.

Acts 1977, 65th Leg., p. 2347, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 479, Sec. 71,

eff. Sept. 1, 1985.






TITLE 2. PUBLIC DOMAIN

CHAPTER 11. PROVISIONS GENERALLY APPLICABLE TO THE PUBLIC DOMAIN

NATURAL RESOURCES CODE

TITLE 2. PUBLIC DOMAIN

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 11. PROVISIONS GENERALLY APPLICABLE TO THE PUBLIC DOMAIN

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 11.001. DEFINITIONS. In this chapter:

(1) "State" means the State of Texas.

(2) "Land office" means the General Land Office.

(3) "Commissioner" means the Commissioner of the General Land

Office.

Acts 1977, 65th Leg., p. 2349, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER B. TERRITORY AND BOUNDARIES OF THE STATE

Sec. 11.011. VACANT AND UNAPPROPRIATED LAND. So that the law

relating to the public domain may be brought together, the

following extract is taken from the joint resolutions of the

Congress of the United States relating to the annexation of Texas

to the United States, which was approved June 23, 1845: "Said

State, when admitted into the Union, . . . shall also retain all

the vacant and unappropriated lands lying within its limits, to

be applied to the payment of debts and liabilities of said

Republic of Texas, and the residue of said lands, after

discharging said debts and liabilities, to be disposed of as said

State may direct. . . ."

Acts 1977, 65th Leg., p. 2349, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 11.0111. LOCATION OF COASTAL BOUNDARIES. (a) The

commissioner shall:

(1) have the area between the coastline of the Gulf of Mexico

and the Three Marine League line compiled and platted; and

(2) locate and set the boundary lines between the coastal

counties from the coastline to the Three Marine League line.

(b) The commissioner shall locate and set the boundary lines

between the counties from the coastline to the Three Marine

League line in accordance with established engineering practice.

(c) The legal description of the boundary lines set between the

counties from the coastline to the continental shelf shall be

filed and recorded in the office of the county clerk of the

affected county.

Added by Acts 2003, 78th Leg., ch. 1091, Sec. 30, eff. June 20,

2003.

Sec. 11.012. GULFWARD BOUNDARY OF TEXAS. (a) The gulfward

boundary of the State of Texas is the boundary determined in and

pursuant to the decision of the United States Supreme Court in

Texas v. Louisiana, 426 U.S. 465 (1976).

(b) The State of Texas has full sovereignty over the water, the

beds and shores, and the arms of the Gulf of Mexico within its

boundaries as provided in Subsection (a) of this section, subject

only to the right of the United States to regulate foreign and

interstate commerce under Article I, Section 8 of the United

States Constitution, and the power of the United States over

admiralty and maritime jurisdiction under Article III, Section 2

of the United States Constitution.

(c) The State of Texas owns the water and the beds and shores of

the Gulf of Mexico and the arms of the Gulf of Mexico within the

boundaries provided in this section, including all land which is

covered by the Gulf of Mexico and the arms of the Gulf of Mexico

either at low tide or high tide.

(d) None of the provisions of this section may be construed to

relinquish any dominion, sovereignty, territory, property, or

rights of the State of Texas previously held by the state.

Acts 1977, 65th Leg., p. 2349, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 11.013. GULFWARD BOUNDARIES OF COUNTIES, CITIES, TOWNS, OR

VILLAGES. (a) The gulfward boundary of each county located on

the coastline of the Gulf of Mexico is the Three Marine League

line as determined by the United States Supreme Court.

(b) The area in the extended boundaries of the counties as

provided in this section becomes a part of the public free school

land and is subject to the constitutional and statutory

provisions of this state pertaining to the use, distribution,

sale, and lease of public free school land in this state.

(c) The gulfward boundaries of any city, town, or village

created and operating under the general laws of the State of

Texas shall not be established or extended by incorporation or

annexation more than 5,280 feet gulfward beyond the coastline.

The governing body of such a city, town, or village may, by

ordinance, extend the municipal boundaries up to 5,280 feet

gulfward. Any inclusion of territory in any such city, town, or

village more than 5,280 feet gulfward beyond the coastline is

void. The term "coastline" as used in this subsection means the

line of mean low tide along that portion of the coast which is in

direct contact with the open Gulf of Mexico. The term "city,

town, or village created and operating under the general laws of

the State of Texas" shall not include any city operating under a

home-rule charter.

If any such general-law city, town, or village has heretofore

been established by incorporation or attempted incorporation more

than 5,280 feet gulfward beyond the coastline, the corporate

existence of such general-law city, town, or village is in all

things validated, ratified, approved, and confirmed.

The boundaries of such general-law city, town, or village,

including the gulfward boundaries to the extent of 5,280 feet

gulfward beyond the coastline, are in all things validated,

ratified, approved, and confirmed and shall not be held invalid

by reason of the inclusion of more territory than is expressly

authorized in Article 971, Revised Civil Statutes of Texas, 1925,

as amended, or by reason of the inclusion of territory other than

that which is intended to be used for strictly town or city

purposes as required by Section 7.002, Local Government Code or

by reason of not constituting a city, town, or village.

Neither this Act nor the general laws nor the special laws of the

state shall have the effect of validating, ratifying, approving,

or confirming the inclusion of territory in any such general-law

city, town, or village more than 5,280 feet gulfward beyond the

coastline.

If for any reason it should be determined by any court of

competent jurisdiction that any such general-law city, town, or

village has heretofore been incorporated in violation of the laws

of the state in effect as of the date of such incorporation or is

invalid, the corporate boundaries of any such general-law city,

town, or village shall be revised and reformed to exclude all

territory more than 5,280 feet gulfward of the coastline.

Acts 1977, 65th Leg., p. 2349, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 2165, ch. 828,

Sec. 1, eff. June 14, 1979; Acts 1987, 70th Leg., ch. 149, Sec.

24, eff. Sept. 1, 1987.

Sec. 11.0131. JURISDICTION OF HOME-RULE CITIES OVER SUBMERGED

LANDS. (a) In this section:

(1) "Coastline" has the meaning assigned by Section 11.013(c) of

this code.

(2) "State-owned submerged lands" means the state-owned

submerged lands described by Section 11.012 of this code.

(b) The boundary of a home-rule city may not extend into the

gulf outside of an area that is enclosed by:

(1) for home-rule cities which have not prior to May 1, 1983,

annexed gulfward from the coastline:

(A) drawing a straight line connecting the two most remote

points on the part of the coastline located in the city on June

1, 1983, the distance to be measured along the coastline;

(B) drawing straight lines that extend gulfward for one marine

league from each of the two ends of the line drawn under

Paragraph (A) of Subdivision (1) of this subsection and that are

perpendicular to the line drawn under Paragraph (A); and

(C) drawing a straight line connecting the two gulfward ends of

the lines drawn under Paragraph (B) of Subdivision (1) of this

subsection; or

(2) for home-rule cities which have, prior to May 1, 1983,

annexed no farther than one marine league gulfward from the

coastline:

(A) drawing a straight line that connects the two most remote

points on the part of the coastline located in the city on June

1, 1983, and that extends through those two points as far as

necessary to draw the lines described by Paragraph (B) of

Subdivision (2) of this subsection;

(B) drawing two straight lines that extend gulfward for one

marine league, that are perpendicular to the line drawn under

Paragraph (A) of Subdivision (2) of this subsection, and that

each extend through one of the two most remote points from the

coastline on the boundary lines extending gulfward from the

coastline;

(C) drawing a straight line connecting the two gulfward ends of

the lines drawn under Paragraph (B) of Subdivision (2) of this

subsection; or

(3) for home-rule cities which have, prior to May 1, 1983,

annexed farther than one marine league gulfward from the

coastline:

(A) drawing lines following the two current boundary lines

extending gulfward from the coastline for a distance of one

marine league;

(B) drawing a straight line connecting the two gulfward ends of

the lines drawn under Paragraph (A) of Subdivision (3) of this

subsection.

(c) A contract or agreement by which a home-rule city purports

to pledge, directly or indirectly, taxes or other revenue from or

attributable to state-owned submerged lands or other lands

located outside the area described by Subsection (b) of this

section does not create an enforceable right to prevent the

reformation of the city's boundary under Subsection (d) of this

section.

(d) The boundary of a home-rule city is void to the extent that

it violates Subsection (b) of this section, and the boundary is

reformed on the effective date of this Act to exclude the

territory situated outside the area described by Subsection (b)

of this section.

(e) A home-rule city may create industrial districts in the area

that is outside the city limits and that is located in an area

formed in the manner prescribed by Subsection (b) of this section

except that the lines drawn under Paragraph (B) of Subdivision

(1), Paragraph (B) of Subdivision (2) or Paragraph (A) of

Subdivision (3) of Subsection (b) may be extended for no more

than five statute miles instead of one marine league. The

governing body of such city shall have the right, power, and

authority to designate the area described as an industrial

district, as the term is customarily used, and to treat such area

from time to time as such governing body may deem to be in the

best interest of the city. Included in such rights and powers of

the governing body of any city is the right and power to enter

into contracts or agreements with the owner(s) or lessee(s) of

land in such industrial district upon such terms and

considerations as the parties might deem appropriate. The city

shall have no authority to regulate oil and gas exploration,

production, and transportation operations in an industrial

district established pursuant to this Act, but in consideration

of such relinquishment and the relinquishment of other rights

under Section 42.044, Local Government Code, the city is

expressly authorized to require payments of a property owner or

lessee(s) in such industrial district in an amount not to exceed

35 percent of the revenue that would be produced if the city

imposed a property tax in the industrial district. Nothing herein

shall prohibit a city and property owner or lessee(s) from

agreement by contract for payments in a lesser amount.

Added by Acts 1981, 67th Leg., p. 3057, ch. 803, Sec. 1, eff.

Aug. 31, 1981. Amended by Acts 1983, 68th Leg., p. 3134, ch. 538,

Sec. 1, eff. June 19, 1983; Acts 1987, 70th Leg., ch. 149, Sec.

38, eff. Sept. 1, 1987.

Sec. 11.014. LAND ACQUIRED FROM OKLAHOMA. (a) Land acquired by

the state in Oklahoma v. Texas, 272 U.S. 21 (1926) and subsequent

orders of the United States Supreme Court relating to that case,

is incorporated into the counties which are adjacent to the land,

and the north and south lines of the adjacent counties, Lipscomb,

Hemphill, Wheeler, Collingsworth, and Childress, are extended

east to the 100th degree of west longitude as it is fixed in the

final judgment.

(b) The land acquired from Oklahoma shall become a part of the

respective counties as though it were originally included in each

county for governmental purposes and shall be assessed for taxes

and have taxes collected under the provisions of existing law.

Acts 1977, 65th Leg., p. 2350, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 11.015. EXTENSION OF TEXAS-NEW MEXICO BOUNDARY. (a) The

boundary lines of all counties in the Texas Panhandle that border

on the New Mexico boundary line are extended by extending the

north and south lines of certain counties west to the Texas-New

Mexico line, which was established by the survey of John H. Clark

in 1859 and later retraced to completion on September 26, 1911,

by the Boundary Commission composed of Francis M. Cockrell and

Sam R. Scott, under authority of S.J.R. No. 124, of the 61st

Congress, Third Session.

(b) The boundary line is referred to as the 103rd Meridian and

is described as follows:

Beginning at the point where the one hundred and third degree of

longitude west from Greenwich intersects the parallel of

thirty-six degrees and thirty Minutes North latitude, as

determined and fixed by John H. Clark, the Commissioner on the

part of the United States in the years eighteen hundred and

fifty-nine and eighteen hundred and sixty; thence South with the

line run by said Clark for the said one hundred and third degree

of longitude to the Thirty-second parallel of North latitude to

the point marked by said Clark as the Southeast corner of New

Mexico; and thence West with the thirty-second degree of North

latitude as determined by said Clark to the Rio Grande.

(c) Copies of the deeds certified by the custodian of records in

each of the counties in New Mexico in which the land is located

and other instruments of title are admissible as evidence in

suits filed in this state to the same extent as the original

deeds or certified copies of them.

(d) The county clerk of each of the counties in Texas in which

the land is now located may file the certified copies of deeds

and other instruments affecting title in the same manner as the

original deeds could have been filed.

Acts 1977, 65th Leg., p. 2350, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 11.016. LAND ACQUIRED FROM MEXICO IN 1933. (a) The State

of Texas recognizes the provisions of 54 Stat. 21 (1940) and

accepts as part of its territory and assumes civil and criminal

jurisdiction over all of certain parcels or tracts of land lying

adjacent to the territory of the State of Texas which were

acquired by the United States under a convention between the

United States of America and the United Mexican States signed

February 1, 1933.

(b) The parcels and tracts of land acquired by the state

constitute a part of the respective counties within whose

boundaries they are located by extending the county boundaries to

the Rio Grande and are subject to the civil and criminal

jurisdiction of these counties.

(c) Any parcels or tracts, parts of which are located in two

separate counties, shall be surveyed by the county surveyors of

both counties, who shall determine the portion of the land

located in their respective counties and shall file the field

notes of the land in their offices together with a map of the

parcels or tracts in the map records of the county.

(d) For the purpose of determining the boundaries, the boundary

lines of the parcels and tracts established by the American

Section of the International Boundary Commission, United States

and Mexico, shall be accepted as the true boundaries.

(e) Any parcels or tracts of land that are adjacent to or

contiguous to a water improvement district or a conservation and

reclamation district may be included within the district by a

written contract entered into between the owner of the land and

the board of directors of the district. The contract shall

specifically describe the land to be included in the district,

the character of water service to be furnished to the land, and

the terms and conditions on which the land is to be included in

the district and shall be acknowledged in the manner required for

the acknowledgment of deeds and recorded in the deed records of

the county in which the land is located.

(f) None of the provisions of this section may be construed to

affect the ownership of the land.

Acts 1977, 65th Leg., p. 2350, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 11.017. CHAMIZAL AREA. (a) The State of Texas accepts as

part of its territory and assumes civil and criminal jurisdiction

over the tract of land lying adjacent to the State of Texas which

was acquired by the United States of America from the United

Mexican States under the Convention for the Solution of the

Problem of the Chamizal, signed August 29, 1963, and ceded to

Texas by Act of Congress.

(b) The territory shall be a part of El Paso County.

(c) None of the provisions of this section affect the ownership

of the land.

Acts 1977, 65th Leg., p. 2351, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 11.018. CESSION OF CERTAIN EL PASO LAND. (a) To

facilitate the project for rectification of the Rio Grande in the

El Paso-Juarez Valley under the convention between the United

States of America and the United Mexican States signed February

1, 1933, without cost to the state, all right, title, and

interest of the State of Texas in and to the bed and banks of the

Rio Grande in El Paso County and Hudspeth County which may be

necessary or expedient in the construction of the project is

ceded to the United States of America.

(b) This cession is made on the express condition that the State

of Texas retain concurrent jurisdiction with the United States of

America over every portion of land ceded which remains within the

territorial limits of the United States after the project is

completed so that process may be executed in the same manner and

with the same effect as before the cession took place.

(c) None of the provisions of this section may be construed as a

cession or relinquishment of any rights which the State of Texas,

its citizens, or any property owners have in the water of the Rio

Grande, its use, or access to it.

Acts 1977, 65th Leg., p. 2351, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER C. SPECIAL FUNDS

Sec. 11.041. PERMANENT SCHOOL FUND. (a) In addition to land

and minerals granted to the permanent school fund under the

constitution and other laws of this state, the permanent school

fund shall include:

(1) the mineral estate in river beds and channels;

(2) the mineral estate in areas within tidewater limits,

including islands, lakes, bays, and the bed of the sea which

belong to the state; and

(3) the arms and the beds and shores of the Gulf of Mexico

within the boundary of Texas.

(b) The land and minerals dedicated to the permanent school fund

shall be managed as provided by law.

Acts 1977, 65th Leg., p. 2352, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 11.042. ASYLUM FUND. The 400,000 acres of land set apart

for the various asylums in equal portions of 100,000 acres for

each by act of the legislature, approved August 30, 1856, is

recognized and set apart to provide a permanent fund for the

support, maintenance, and improvement of the asylums.

Acts 1977, 65th Leg., p. 2352, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 11.043. UNIVERSITY FUND. After payment of the amount due

to the permanent school fund for proceeds from the sale of the

portion of the public land set aside for payment of the public

debt by act of the legislature in 1879 and payment directed to be

made to the permanent school and university funds by act of the

legislature in 1883, the remainder of the land not to exceed two

million acres or the proceeds from their sale shall be divided in

half and one of the halves shall constitute a permanent endowment

fund for The University of Texas System.

Acts 1977, 65th Leg., p. 2352, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER D. REGULATION OF THE PUBLIC DOMAIN

Sec. 11.071. RECOVERY OF VALUE OF MINERALS AND TIMBER. (a) At

least semiannually, the commissioner and the county attorney of

each county shall report to the attorney general the name and

address of each person who has taken any minerals or other

property of value from public land or who has cut, used,

destroyed, sold, or otherwise appropriated any timber from public

land and shall report any other data within their knowledge. The

county attorneys also shall assist the attorney general relating

to these matters in any manner he requests.

(b) The attorney general shall file suit in any county in which

all or part of the injury occurred or in the county in which the

defendant resides to recover the value of the property, or with

the consent of the governor, the attorney general may compromise

and settle any of these liabilities with or without suit.

(c) The attorney general shall pay all amounts collected or

received by him to the permanent funds to which they belong.

(d) From amounts recovered by suit, the attorney general shall

receive a fee of 10 percent and the county attorney shall receive

a fee of five percent, and from amounts recovered by compromise,

the attorney general and county attorney shall each receive

one-half of the fees to be taxed against the defendant as costs.

No county attorney may receive compensation from cases not

reported by him to the attorney general.

(e) Except as otherwise provided by law, no person may use for

his benefit or cut or remove any mineral, plant, or anything of

value located on land belonging to the permanent school fund

without proper authority from the commissioner.

(f) In addition to any other penalties provided by law, a person

violating the provisions of Subsection (e) of this section shall

be liable for a civil penalty of not more than $10,000 for each

thing of value cut, used, or removed. All civil penalties

collected under this subsection shall be credited to the

permanent school fund.

Acts 1977, 65th Leg., p. 2352, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 208, Sec. 9,

eff. Aug. 31, 1987.

Sec. 11.072. FENCES WITH AND WITHOUT GATES. (a) A person who

has used any of the pasture land by joining fences or otherwise

and who builds or maintains more than three miles lineal measure

of fences running in the same general direction without a gate in

it shall be fined not less than $200 nor more than $1,000.

(b) The gate in the fence described in Subsection (a) of this

section shall be at least 10 feet wide and shall not be locked or

kept closed so that it obstructs free ingress or egress.

(c) The provisions of this section do not apply to persons who

have previously settled on land not their own, if the enclosure

is 200 acres or less and if the principal pursuit of the person

on the land is agriculture.

Acts 1977, 65th Leg., p. 2353, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 11.073. DEFINITION OF FENCING. In Sections 11.074 and

11.075 of this code, "fencing" means the erection of any

structure of wood, wire, wood and wire, or any other material,

whether it encloses land on all sides or only one or more sides,

which is intended to prevent the passage of cattle, horses,

mules, sheep, goats, or hogs.

Acts 1977, 65th Leg., p. 2353, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 11.074. HERDING AND LINE-RIDING. (a) No owner of stock,

manager, agent, employee, or servant may fence, use, occupy, or

appropriate by herding or line-riding any portion of the public

land of the state or land which belongs to the public schools or

asylums unless he obtains a lease for the land from the proper

authority.

(b) Any owner of stock or his manager, agent, employee, or

servant who fences, uses, occupies, or appropriates by herding or

line-riding any portion of the land covered by Subsection (a) of

this section without a lease for the land, on conviction, shall

be fined not less than $100 nor more than $1,000 and confined in

the county jail for not less than three months nor more than two

years. Each day for which a violation continues constitutes a

separate offense.

(c) Prosecution under this section may take place in the county

in which a portion of the land is located or to which the county

may be attached for judicial purposes or in Travis County.

Acts 1977, 65th Leg., p. 2353, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 11.075. APPROPRIATION OF LAND BY FENCING. (a) Unless a

lease for the land is obtained, any appropriation of public land

of the state or land which belongs to the public schools and

asylums by fencing or by enclosures consisting partly of fencing

and partly of natural obstacles or impediments to the passage of

livestock is an unlawful appropriation of land which is

punishable by the penalty provided in Subsection (b) of Section

11.074 of this code.

(b) Each day that the violation continues constitutes a separate

offense.

Acts 1977, 65th Leg., p. 2353, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 11.076. UNLAWFUL ENCLOSURES. (a) If the governor is

credibly informed that any portion of the public land or the land

which belongs to any of the special land funds has been enclosed

or that fences have been erected on the land in violation of law,

he may direct the attorney general to institute suit in the name

of the state for the recovery of the land, damages, and fees.

(b) The fee for the attorney general may not be less than $10 if

the amount recovered is less than $100, but if the amount of

recovery is over $100, the fee shall be 10 percent paid by the

defendant for the use and occupancy of the land and the removal

of the enclosure and fences.

(c) The damages may not be less than five cents an acre a year

for the period of occupancy.

(d) In a suit brought under this section, the court shall issue

a writ of sequestration directed to any sheriff in the state

requiring him to take into actual custody the land and any

property on the land which belongs to the person who is

unlawfully occupying the land and to hold the land and other

property until the court issues further orders. The writ may be

executed by the sheriff to whom it is delivered, and he shall

proceed to execute the writ.

(e) The defendant in the suit may replevy the property as

provided in other cases by executing the bond required by law.

(f) An appeal from a suit brought under this section has

precedence over other cases.

(g) If judgment is recovered by the state in the suit, the court

shall order the enclosure or fences removed and shall charge the

costs of the suit to the defendant. Property on the land which

belongs to the defendant and which is not exempt from execution

may be used to pay costs and damages in addition to the personal

liability of the defendant.

Acts 1977, 65th Leg., p. 2353, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 2644, ch. 707,

Sec. 4(32), eff. Aug. 31, 1981.

Sec. 11.077. SUIT AGAINST ADVERSE CLAIMANT. If any public land

is held, occupied, or claimed adversely to the state or to any

fund of the state by any person or if land is forfeited to the

state for any reason, the attorney general shall file suit for

the land, for rent on the land, and to recover damages to the

land.

Acts 1977, 65th Leg., p. 2354, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 11.078. VENUE. A suit brought under the provisions of

Section 11.076 or Section 11.077 of this code shall be brought in

the county in which the land or any part of the land is located.

Acts 1977, 65th Leg., p. 2354, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 11.079. ACCESS TO LAND. (a) The state, a permittee of the

state, or a lessee or assignee of state land or minerals

dedicated to the permanent school fund may exercise the power of

eminent domain to obtain an easement whenever it is necessary to

enter or cross the land of another person for the purpose of

obtaining access to any land or interest in land that is owned by

the state and that is dedicated by law to the permanent school

fund.

(b) If the state or such permittee, lessee, or assignee and the

private owner of the land through which an easement for access is

sought cannot agree on the place or the terms for the easement to

obtain access, either the state or such permittee, lessee, or

assignee may, in order to provide that access, exercise this

power of eminent domain in the manner provided by Chapter 21,

Property Code.

(c) Easements acquired under this section are declared to be for

the sole use and benefit of the state, its permittee, lessee, or

assignee and may be used only to the extent necessary to achieve

the required access or for the purposes for which the permit,

lease, or assignment was granted. An easement so acquired is

hereby dedicated to the permanent school fund.

(d) If the state desires to utilize the power of eminent domain

to obtain an easement under this section for access to a tract of

land, the attorney general shall institute condemnation

proceedings as provided under Chapter 21, Property Code. If

agreement regarding an easement for access cannot be reached with

a private landowner, a permittee of the state or a lessee or

assignee of land or minerals dedicated to the permanent school

fund desiring to utilize this section to obtain an easement for

access to a tract of land must institute the condemnation

proceedings authorized by this section.

(e) If the easement acquired under this section is taken solely

to benefit a tract of land in which the permanent school fund

owns only a mineral interest, the easement shall not be permanent

but shall be limited to the term that the state minerals are held

under a valid prospect permit or lease. The easement will

terminate when the prospect permit and lease expires or

terminates.

(f) This section is cumulative of the provisions of Subtitles C

and D, Title 2, Natural Resources Code, relating to access to

land and to the power of eminent domain. The special fund

accounts established under Sections 51.401, 52.297, and 53.155 of

this code may be used to compensate landowners for an easement to

obtain access under this section.

Added by Acts 1987, 70th Leg., ch. 1061, Sec. 1, eff. Aug. 31,

1987.

Sec. 11.0791. OTHER PROVISIONS REGARDING ACCESS TO STATE LANDS.

When a state governmental entity sells state land, the entity

shall require that the state have the right of ingress and egress

to remaining state land in the immediate area by an easement to a

public thoroughfare.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 1.41, eff. Sept. 1,

1999.

Sec. 11.080. DAMAGES TO PERSONS AND PERSONALTY. When access to

any land is obtained by the state under Section 11.079 of this

code, the state shall be liable to the property owner to the same

extent that any private easement holder would be held liable for

the use of access across privately owned property.

Added by Acts 1987, 70th Leg., ch. 1061, Sec. 2, eff. Aug. 31,

1987.

Sec. 11.081. RULES. The General Land Office of the State of

Texas shall promulgate and enforce rules governing the

construction, maintenance, and use of roads created by access

granted under Section 11.079 of this code.

Added by Acts 1987, 70th Leg., ch. 1061, Sec. 3, eff. Aug. 31,

1987.

Sec. 11.082. NOTICE TO SCHOOL LAND BOARD. (a) A state agency

or political subdivision may not formally take any action that

may affect state land dedicated to the permanent school fund

without first giving notice of the action to the board. Notice of

the proposed action shall be delivered by certified mail, return

receipt requested, addressed to the deputy commissioner of the

asset management division of the General Land Office on or before

the state agency's or political subdivision's formal initiation

of the action.

(b) The notice must:

(1) describe the proposed action;

(2) state the location of the permanent school fund land to be

affected; and

(3) describe any foreseeable impact or effect of the state

agency's or political subdivision's action on the permanent

school fund land.

(c) An action taken by a state agency or political subdivision

without the notice required by Subsection (a) of this section

that affects state land dedicated to the permanent school fund is

not effective as to permanent school fund land affected by the

action.

(d) In this section:

(1) "Action" means:

(A) formal adoption of an agency or political subdivision

policy;

(B) final adoption of an administrative rule;

(C) issuance of findings of fact or law;

(D) issuance of an administrative order in an administrative

hearing; or

(E) adoption of a local ordinance or resolution.

(2) "Board" means the School Land Board.

(3) "Initiation" means the commencement of the first phase of

public consideration of a formal policy, rule, or ordinance, or a

hearing undertaken by a state agency or political subdivision

that is intended to result in final adoption of a formal policy,

rule, or ordinance.

(4) "Political subdivision" means a county, public school

district, or special-purpose district or authority.

(5) "State agency" means:

(A) a department, commission, board, office, bureau, council, or

other agency in the executive branch of state government other

than the Texas Department of Transportation and the Railroad

Commission of Texas; or

(B) a university system or an institution of higher education as

defined in Section 61.003, Education Code.

Added by Acts 1993, 73rd Leg., ch. 991, Sec. 7, eff. Sept. 1,

1993.

Sec. 11.083. RETENTION OF MINERAL RIGHTS. The state shall

retain the mineral rights to state land that is sold unless it is

impractical to do so.

Added by Acts 1999, 76th Leg., ch. 1499, Sec. 1.42, eff. Sept. 1,

1999.

Sec. 11.084. SCHOOL LAND BOARD APPROVAL OF PATENT FOR INTEREST

IN LAND RELEASED BY STATE. (a) The School Land Board may

approve a tract of land for patenting to release all or part of

the state's interest in land, excluding mineral rights, if the

board:

(1) finds that:

(A) the land is surveyed, unsold, permanent school fund land

according to the records of the land office;

(B) the land is not patentable under the law in effect before

January 1, 2002; and

(C) the person claiming title to the land:

(i) holds the land under color of title;

(ii) holds the land under a chain of title that originated on or

before January 1, 1952;

(iii) acquired the land without actual knowledge that title to

the land was vested in the State of Texas;

(iv) has a deed to the land recorded in the appropriate county;

and

(v) has paid all taxes assessed on the land and any interest and

penalties associated with any period of tax delinquency; and

(2) unanimously approves the release of the state's interest.

(b) This section does not apply to:

(1) beach land, submerged or filled land, or islands; or

(2) land that has been determined to be state-owned by judicial

decree.

(c) This section may not be used to:

(1) resolve boundary disputes; or

(2) change the mineral reservation in an existing patent.

Added by Acts 2001, 77th Leg., ch. 310, Sec. 1, eff. Nov. 6,

2001.

Sec. 11.085. PROCEDURE FOR APPLYING FOR PATENT FOR INTEREST IN

LAND RELEASED BY STATE. (a) A person claiming title to land may

apply for a patent under Section 11.084 by filing with the

commissioner an application on a form prescribed by the

commissioner. The claimant must attach to the application all

documentation necessary to support the claimant's request for a

patent.

(b) The land office shall review the claimant's application to

determine whether the claimant substantially meets the criteria

for issuance of a patent under Section 11.084.

(c) If the land office determines that the application is

complete for consideration by the board, the commissioner shall

convene the board to determine whether a patent is to be issued

under Section 11.084.

(d) The commissioner may adopt rules as necessary to administer

Section 11.084 and this section.

Added by Acts 2001, 77th Leg., ch. 310, Sec. 1 eff. Nov. 6, 2001.

Sec. 11.086. CONFIDENTIALITY OF CERTAIN INFORMATION RELATED TO

PURCHASE, SALE, OR DEVELOPMENT OF REAL PROPERTY. (a)

Information relating to the development, location, purchase

price, or sale price of real property developed, purchased, or

sold by or for the School Land Board, Veterans' Land Board, land

office, or commissioner under authority granted by this code,

including a contract provision related to the development,

purchase, or sale of the property, is confidential and exempt

from disclosure under Chapter 552, Government Code, until all

deeds for the property that are applicable to the transaction or

series of related transactions are executed and until all

substantive performance or executory requirements of applicable

contracts have been satisfied. Information that is confidential

and exempted from disclosure under this subsection includes an

appraisal, completed report, evaluation, or investigation

conducted for the purpose of locating or determining the purchase

or sale price of the property, or any report prepared in

anticipation of developing, purchasing, or selling real property.

(b) Information that is confidential and excluded from

disclosure under Subsection (a) is not subject to a subpoena

directed to the School Land Board, Veterans' Land Board, land

office, commissioner, attorney general, or governor.

Added by Acts 2001, 77th Leg., ch. 1317, Sec. 1, eff. Sept. 1,

2001. Renumbered from Sec. 11.084 and amended by Acts 2003, 78th

Leg., ch. 532, Sec. 1, eff. June 20, 2003; Acts 2003, 78th Leg.,

ch. 1275, Sec. 2(111), eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

381, Sec. 1, eff. June 15, 2007.



CHAPTER 12. RED RIVER BOUNDARY COMPACT

NATURAL RESOURCES CODE

TITLE 2. PUBLIC DOMAIN

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 12. RED RIVER BOUNDARY COMPACT

Sec. 12.001. ADOPTION OF COMPACT. This state enacts the Red

River Boundary Compact into law and enters into the compact with

the State of Oklahoma if that state legally joins in the compact

in substantially the form provided by Section 12.002.

Added by Acts 1999, 76th Leg., ch. 212, Sec. 1, eff. May 24,

1999.

Sec. 12.002. TEXT OF COMPACT. The Red River Boundary Compact

reads as follows:

RED RIVER BOUNDARY COMPACT

ARTICLE I. PURPOSE

(a) The states of Texas and Oklahoma recognize that:

(1) there are actual and potential disputes, controversies,

criminal proceedings, and litigation arising, or that may arise,

out of the location of the boundary line between the states along

the Red River;

(2) the south bank of the Red River is the boundary between the

states along the Red River;

(3) the boundary between the states changes as a result of the

natural action of the river and, because of those changes and the

nature of the land, the south bank of the river is often not

readily or easily identified;

(4) while the south bank, at any given time, may be located

through expensive and time-consuming survey techniques, such

surveys can, at best, identify the south bank only as it exists

at the time of the survey;

(5) locating the south bank through survey techniques is of

minimal aid when agencies of the party states must locate the

state boundary line for law enforcement, administrative, and

taxation purposes; and

(6) the interests of the party states are better served by

establishing the boundary between the states through use of a

readily identifiable natural landmark than through use of an

artificial survey line.

(b) It is the principal purpose of the party states in entering

into this compact to establish an identifiable boundary between

the states of Texas and Oklahoma along the Red River as of the

effective date of this compact without interfering with or

otherwise affecting private property rights or title to property.

In addition, this compact serves the compelling purposes of:

(1) creation of a friendly and harmonious interstate

relationship;

(2) avoidance of multiple exercise of sovereignty and

jurisdiction, including matters of taxation, judicial and police

powers, and exercise of administrative authority;

(3) avoidance of lack of exercise of sovereignty and

jurisdiction over any lands along the boundary;

(4) avoidance of questions of venue in civil and criminal

proceedings that may arise as a result of incidents along the

boundary and avoidance or minimization of future disputes and

litigation;

(5) promotion of economic and political stability; and

(6) placement of the boundary at a location that can be visually

identified or located without the necessity of a current survey

and that is close to the historical boundary location.

ARTICLE II. ESTABLISHMENT OF BOUNDARY

(a) In this article:

(1) "Vegetation" means trees, shrubs, grasses, and other plant

species that substantially cover the ground. Whether the

vegetation substantially covers the ground is determined by

reference to the density of the coverage of the ground by trees,

shrubs, grasses, and other plant species in the area adjacent to

the relevant portion of the riverbed.

(2) "Vegetation line" means the visually identifiable continuous

line of vegetation that is adjacent to that portion of the

riverbed kept practically bare of vegetation by the natural flow

of the river and is continuous with the vegetation beyond the

riverbed. Stray vegetation, patches of vegetation, or islands of

vegetation within the riverbed that do not form such a line are

not considered part of the vegetation line. Where the riverbed is

entered by the inflow of another watercourse or is otherwise

interrupted or disturbed by a man-made event, the line

constituting the boundary is an artificial line formed by

extending the vegetation line above and below the other

watercourse or interrupted or disturbed area to connect and cross

the watercourse or area.

(b) The permanent political boundary line between the states of

Texas and Oklahoma along the Red River is the vegetation line

along the south bank of the Red River except for the Texoma area,

where the boundary does not change. For purposes of this compact:

(1) the Texoma area extends from the east bank of Shawnee Creek

(which flows into the Red River from the south approximately

one-half mile below the Denison Dam) at its mouth to the upper

end of the normal pool elevation of Lake Texoma (which is 617

feet); and

(2) the upper end of the normal pool elevation of Lake Texoma is

along the latitude of 33 degrees 54 minutes as it crosses the

watercourse at the approximate location of longitude 96 degrees

59 minutes.

(c) The party states agree that the existing boundary within the

Texoma area begins at the intersection of the vegetation line on

the south bank of the Red River with the east bank of Shawnee

Creek. From this point, the boundary extends west along the south

bank of the Red River as the bank existed immediately before the

commencement of the construction of Lake Texoma. From Shawnee

Creek to Denison Dam, this boundary line is within the current

channel of the Red River. Within Lake Texoma, this boundary line

follows the south bank of the Red River as the bank was located

and marked by the United States Army Corps of Engineers before

the commencement of the construction of Lake Texoma.

(d) Within one year after the date the United States Congress

consents to this compact, the Commissioner of the General Land

Office of Texas and a designated member of the Oklahoma Red River

Boundary Commission shall:

(1) locate the boundary line within the Texoma area as described

by Subsection (c), using the survey that the United States Army

Corps of Engineers prepared in connection with the construction

of Lake Texoma and any other surveys, historical maps, or other

information that may be available;

(2) prepare a map of the boundary line; and

(3) file the map in the state library and archives of each party

state and with the Oklahoma Secretary of State, after which the

map will be a part of this compact.

(e) Within one year after the date the map is filed under

Subsection (d)(3), the United States Army Corps of Engineers

shall permanently mark the boundary line within the Texoma area

as shown on the map. The United States Army Corps of Engineers

shall maintain the markers annually, or more frequently if

necessary.

(f) The party states may:

(1) agree to equally share the cost of monumenting and

maintaining the lines demarking both the boundary within the

Texoma area and the upper limit of the normal pool elevation in a

manner designed to make the boundary readily identifiable to the

using public; or

(2) seek funding from other sources for monumenting and

maintaining the lines.

(g) Should there be a change in the watercourse of the Red

River, the party states recognize the rules of accretion,

erosion, and avulsion. The states agree that accretion or erosion

may cause a change in the boundary between the states if it

causes a change in the vegetation line. With regard to avulsion,

the states agree that a change in the course of the Red River

caused by an immediately perceivable natural event that changes

the vegetation line will change the location of the boundary

between the states.

ARTICLE III. SOVEREIGNTY

On the effective date of this compact, the party states agree

that the State of Oklahoma possesses sovereignty over all lands

north of the boundary line established by this compact and that

the State of Texas possesses sovereignty over all lands south of

the boundary line established by this compact. This compact does

not change or affect in any manner the sovereignty rights of

federally recognized Indian tribes over lands on either side of

the boundary line established by this compact. Tribal sovereignty

rights continue to be established and defined by controlling

federal law.

ARTICLE IV. PENDING LITIGATION

This compact does not affect the jurisdiction of any litigation

concerning the title to any of the lands bordering the Red River

pending in the courts of either of the party states or the United

States as of the effective date of this compact. The states

intend that such litigation, if any, continue in the trial and

appellate courts of the jurisdiction where pending, until the

litigation is finally determined.

ARTICLE V. PUBLIC RECORDS

(a) All public records in either party state concerning any

lands the sovereignty over which is changed by this compact are

accepted as evidence of record title to such lands, to and

including the effective date of this compact, by the courts of

the other state and the federal courts.

(b) As to lands the sovereignty over which is changed by this

compact, the recording officials of the counties of each party

state shall accept for filing certified copies of documents of

title previously filed in the other state and documents of title

using legal descriptions derived from the land descriptions of

the other state. The acceptance of a document for filing has no

bearing on its legal effect or sufficiency. The legal sufficiency

of a document's form, execution, and acknowledgments, and the

document's ability to convey or otherwise affect title, are

determined by the document itself and the real estate laws of the

jurisdiction in which the land was located at the time the

document was executed or took effect.

ARTICLE VI. TAXES

(a) Except as provided by Subsections (b) and (c), the lands the

sovereignty over which is changed by this compact are, after the

effective date of this compact, subject to taxation only by the

state gaining sovereignty over the lands by this compact.

(b) Taxes for the year of adoption of this compact for property

the jurisdiction over which is changed by this compact may be

lawfully imposed only by the state in which the property was

located on January 1 of the year of adoption of this compact. The

taxes for the year of adoption may be levied and collected by

that state or its authorized governmental subdivisions or

agencies, and any liens or other rights accrued or accruing,

including the right of collection, are fully recognized, except

that all liens or other rights arising out of the imposition of

those taxes must be claimed or asserted within five years after

this compact takes effect or they are barred.

(c) The party states recognize that the boundary between the

states will change from time to time as a result of the natural

actions of accretion, erosion, and avulsion and agree that for

years subsequent to the year of adoption of this compact, the

state within which lands adjoining the boundary line are located

on January 1 of each year has the right to levy and collect taxes

for the entire ensuing year.

(d) All taxes currently assessed by governmental entities in

each party state as to lands that border or cross the boundary

line established by this compact are presumed to be correct as to

acreage within the particular jurisdiction, absent competent

proof to the contrary presented in writing by the property owner

or owners to the appropriate taxing agencies. All such proof must

be presented to the appropriate taxing agencies before May 1 of

the year following the year in which this compact takes effect.

In subsequent years it is presumed that the acreage taxed in each

jurisdiction for the previous year was correct unless evidence of

change is furnished to or obtained by the various taxing agencies

under rules and regulations adopted by those taxing agencies.

ARTICLE VII. PROPERTY AND WATER RIGHTS

This compact does not change:

(1) the title of any person or entity, public or private, to any

of the lands adjacent to the Red River;

(2) the rights, including riparian rights, of any person or

entity, public or private, that exist as a result of the person's

or entity's title to lands adjacent to the Red River; or

(3) the boundaries of those lands.

ARTICLE VIII. EFFECTIVE DATE

This compact takes effect when enacted by the states of Texas and

Oklahoma and consented to by the United States Congress.

ARTICLE IX. ENFORCEMENT

(a) This compact does not limit or prevent either party state

from instituting or maintaining any action or proceeding, legal

or equitable, in any court having jurisdiction, for the

protection of any right under this compact or the enforcement of

any of its provisions.

(b) This compact is not binding or obligatory on either party

state unless and until it has been enacted by both states and

consented to by the United States Congress. Notice of enactment

of this compact by each state shall be given by the governor of

that state to the governor of the other state and to the

president of the United States. The president is requested to

give notice to the governors of the party states of the consent

to this compact by the United States Congress.

ARTICLE X. AMENDMENTS

This compact remains in full force and effect unless amended in

the same manner as it was created.

Added by Acts 1999, 76th Leg., ch. 212, Sec. 1, eff. May 24,

1999.

Sec. 12.003. NEGOTIATIONS TO RESOLVE DIFFERENCES. (a) Until

the State of Oklahoma enters into the Red River Boundary Compact

in substantially the form provided by Section 12.002, the

Commissioner of the General Land Office has the authority to

negotiate with the appropriate Oklahoma representative to resolve

any differences between the states of Texas and Oklahoma

regarding matters covered by the compact. The commissioner shall

conduct the negotiations in cooperation with the Red River

Boundary Commission created by H.C.R. No. 128, Acts of the 74th

Legislature, Regular Session, 1995.

(b) The Commissioner of the General Land Office shall report

annually to the governor of this state, or more frequently if

necessary, on the status of the negotiations.

Added by Acts 1999, 76th Leg., ch. 212, Sec. 1, eff. May 24,

1999.

Sec. 12.004. IMPLEMENTATION OF COMPACT. (a) If the State of

Oklahoma enters into the Red River Boundary Compact in

substantially the form provided by Section 12.002, the

Commissioner of the General Land Office has the authority to

negotiate with the appropriate Oklahoma representative to

establish procedures for implementing the compact's provisions.

The commissioner shall conduct the negotiations in cooperation

with the Red River Boundary Commission.

(b) The Commissioner of the General Land Office shall report

annually to the governor of this state, or more frequently if

necessary, on the status of the negotiations.

(c) A procedure for implementing a provision of the compact must

be approved by the governor of this state.

Added by Acts 1999, 76th Leg., ch. 212, Sec. 1, eff. May 24,

1999.

Sec. 12.005. RELATION TO OTHER LAW AND LITIGATION. The Red

River Boundary Compact does not affect:

(1) the Red River Compact, the text of which is set out in

Section 46.013, Water Code; or

(2) the riparian rights of adjacent landowners to access and use

the waters of the Red River as provided by the Treaty of Amity,

Settlement and Limits, Feb. 22, 1819, United States-Spain, 8

Stat. 252, T.S. No. 327; or

(3) litigation pending in either state involving title to land

or boundaries of rivers or water bodies of that state.

Added by Acts 1999, 76th Leg., ch. 212, Sec. 1, eff. May 24,

1999.



CHAPTER 21. SURVEYS AND FIELD NOTES

NATURAL RESOURCES CODE

TITLE 2. PUBLIC DOMAIN

SUBTITLE B. SURVEYS AND SURVEYORS

CHAPTER 21. SURVEYS AND FIELD NOTES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 21.001. DEFINITIONS. In this chapter:

(1) "Commissioner" means the Commissioner of the General Land

Office.

(2) "Land office" means the General Land Office.

(3) "Navigable stream" means a stream which retains an average

width of 30 feet from the mouth up.

Acts 1977, 65th Leg., p. 2355, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER B. SURVEYS

Sec. 21.011. SURVEYS OF PUBLIC LAND. Each survey of public land

shall be made under authority of law and by a surveyor duly

appointed, elected, or licensed and qualified.

Acts 1977, 65th Leg., p. 2355, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 21.012. SURVEYS ON NAVIGABLE STREAMS. (a) If the

circumstances of the lines previously surveyed under the law will

permit, land surveyed for individuals, lying on a navigable

stream, shall front one-half of the square on the stream with the

line running at right angles with the general course of the

stream.

(b) A navigable stream may not be crossed by the lines of a

survey.

Acts 1977, 65th Leg., p. 2355, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 21.013. SURVEYS NOT ON A NAVIGABLE STREAM. Surveys that

are not made on navigable streams shall be in a square as far as

lines previously surveyed will permit.

Acts 1977, 65th Leg., p. 2355, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 21.014. SURVEY FOR DIVISION LINE. (a) Before running a

division line between two settlers or occupants claiming land,

the surveyor shall give written notice to the interested parties.

(b) A survey made contrary to the true intent and meaning of

this section is invalid.

Acts 1977, 65th Leg., p. 2356, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER C. FIELD NOTES

Sec. 21.041. FIELD NOTES OF A SURVEY OF PUBLIC LAND. The field

notes of a survey of public land shall state:

(1) the county in which the land is located;

(2) the authority under which the survey is made and a true

description of the survey;

(3) the land by proper field notes with the necessary calls and

connections for identification, observing the Spanish measurement

by varas;

(4) a diagram of the survey;

(5) the State Plane Coordinates based on the Texas Coordinate

System of 1927 or the Texas Coordinate System of 1983 values for

the beginning point on the survey with appropriate reference to

zone, mapping angle, grid distances, acreage and the N.G.S.

Station to which the survey is tied;

(6) the names of the field survey personnel;

(7) the date the survey was made; and

(8) the signature of the surveyor.

Acts 1977, 65th Leg., p. 2356, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 1,

eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 616, Sec. 1, eff.

Sept. 1, 1987.

Sec. 21.042. SURVEYOR'S CERTIFICATION. (a) The surveyor shall

certify officially:

(1) to the correctness of the survey;

(2) that the survey was made according to law;

(3) that the survey was actually made in the field; and

(4) that the field notes are duly recorded, giving the book and

page.

(b) If the survey was made by a deputy, the county surveyor

shall certify officially that:

(1) he has examined the field notes;

(2) he finds them correct; and

(3) he has determined that the survey is duly recorded, giving

the book and page of record.

Acts 1977, 65th Leg., p. 2356, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 21.043. LOST FIELD NOTES. (a) If the original field notes

of an authorized survey are lost or destroyed, the owner or his

agent may obtain a certified copy of the record from the county

surveyor on making an affidavit of the loss or destruction and

filing it in the office of the county surveyor where the survey

was recorded.

(b) The certified copy shall be as valid as the original record

and shall secure to the owner all the rights before the

commissioner that the original would have secured.

Acts 1977, 65th Leg., p. 2356, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 21.044. INCORRECT FIELD NOTES. (a) The commissioner shall

have a plain statement of errors in any field notes submitted to

the land office, together with a sketch of the map, forwarded by

mail, or personally by the interested party, to the surveyor who

made the survey, with a request to correct and return the field

notes and map.

(b) The surveyor shall correct and return the field notes and

map at once without further charge.

(c) If the conflict exists only on the map or in the field

notes, the surveyor need only officially certify to the facts and

furnish a true sketch of the survey with its connections.

(d) This section does not require the commissioner or a surveyor

to make a new survey of land or a portion of the land after a

survey of the land is accepted by the commissioner for filing in

the official records of the land office.

Acts 1977, 65th Leg., p. 2356, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2005, 79th Leg., Ch.

160, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. TEXAS COORDINATE SYSTEMS

Sec. 21.071. ADOPTION OF COORDINATE SYSTEMS. (a) The systems

of plane coordinates which have been established by the National

Oceanic Survey/National Geodetic Survey for defining and stating

the positions or locations of points on the surface of the earth

within the State of Texas are adopted and will be known and

designated as the Texas Coordinate System of 1927 and the Texas

Coordinate System of 1983.

(b) Each system is a separate system and must be used as a

separate system.

Acts 1977, 65th Leg., p. 2357, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 616, Sec. 3,

eff. Sept. 1, 1987.

Sec. 21.072. PURPOSE AND LIMITATIONS OF COORDINATE SYSTEMS. (a)

The only purpose for adopting the Texas Coordinate System of

1927 and the Texas Coordinate System of 1983 is to recognize a

system for use in the State of Texas to definitely ascertain

positions on the surface of the earth.

(b) Except as provided in Section 21.041 of this code, the use

of a system is not required, and the provisions of this

subchapter shall not be construed to set aside or disturb any

corner or survey already established.

(c) The use of the term "Texas Coordinate System" on a map,

report, survey, or other document is limited to coordinates based

on a Texas Coordinate System as defined in this subchapter.

Acts 1977, 65th Leg., p. 2357, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 2,

eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 616, Sec. 4, eff.

Sept. 1, 1987.

Sec. 21.073. DIVISION OF STATE INTO ZONES. For the purpose of

using a system, the state is divided into five zones:

(1) the North Zone;

(2) the North Central Zone;

(3) the Central Zone;

(4) the South Central Zone; and

(5) the South Zone.

Acts 1977, 65th Leg., p. 2357, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 616, Sec. 5,

eff. Sept. 1, 1987.

Sec. 21.074. AREA WITHIN ZONES. (a) The area included in the

following counties constitutes the North Zone: Armstrong,

Briscoe, Carson, Castro, Childress, Collingsworth, Dallam, Deaf

Smith, Donley, Gray, Hall, Hansford, Hartley, Hemphill,

Hutchinson, Lipscomb, Moore, Ochiltree, Oldham, Parmer, Potter,

Randall, Roberts, Sherman, Swisher, and Wheeler.

(b) The area included in the following counties constitutes the

North Central Zone: Andrews, Archer, Bailey, Baylor, Borden,

Bowie, Callahan, Camp, Cass, Clay, Cochran, Collin, Cooke,

Cottle, Crosby, Dallas, Dawson, Delta, Denton, Dickens, Eastland,

Ellis, Erath, Fannin, Fisher, Floyd, Foard, Franklin, Gaines,

Garza, Grayson, Gregg, Hale, Hardeman, Harrison, Haskell,

Henderson, Hill, Hockley, Hood, Hopkins, Howard, Hunt, Jack,

Johnson, Jones, Kaufman, Kent, King, Knox, Lamar, Lamb, Lubbock,

Lynn, Marion, Martin, Mitchell, Montague, Morris, Motley,

Navarro, Nolan, Palo Pinto, Panola, Parker, Rains, Red River,

Rockwall, Rusk, Scurry, Shackelford, Smith, Somervell, Stephens,

Stonewall, Tarrant, Taylor, Terry, Throckmorton, Titus, Upshur,

Van Zandt, Wichita, Wilbarger, Wise, Wood, Yoakum, and Young.

(c) The area included in the following counties constitutes the

Central Zone: Anderson, Angelina, Bastrop, Bell, Blanco, Bosque,

Brazos, Brown, Burleson, Burnet, Cherokee, Coke, Coleman,

Comanche, Concho, Coryell, Crane, Crockett, Culberson, Ector, El

Paso, Falls, Freestone, Gillespie, Glasscock, Grimes, Hamilton,

Hardin, Houston, Hudspeth, Irion, Jasper, Jeff Davis, Kimble,

Lampasas, Lee, Leon, Liberty, Limestone, Llano, Loving, McLennan,

McCulloch, Madison, Mason, Menard, Midland, Milam, Mills,

Montgomery, Nacogdoches, Newton, Orange, Pecos, Polk, Reagan,

Reeves, Robertson, Runnels, Sabine, San Augustine, San Jacinto,

San Saba, Schleicher, Shelby, Sterling, Sutton, Tom Green,

Travis, Trinity, Tyler, Upton, Walker, Ward, Washington,

Williamson, and Winkler.

(d) The area included in the following counties constitutes the

South Central Zone: Aransas, Atascosa, Austin, Bandera, Bee,

Bexar, Brazoria, Brewster, Caldwell, Calhoun, Chambers, Colorado,

Comal, DeWitt, Dimmit, Edwards, Fayette, Fort Bend, Frio,

Galveston, Goliad, Gonzales, Guadalupe, Harris, Hays, Jackson,

Jefferson, Karnes, Kendall, Kerr, Kinney, LaSalle, Lavaca, Live

Oak, McMullen, Matagorda, Maverick, Medina, Presidio, Real,

Refugio, Terrell, Uvalde, Val Verde, Victoria, Waller, Wharton,

Wilson, and Zavala.

(e) The area included in the following counties constitutes the

South Zone: Brooks, Cameron, Duval, Hidalgo, Jim Hogg, Jim Wells,

Kenedy, Kleberg, Nueces, San Patricio, Starr, Webb, Willacy, and

Zapata.

Acts 1977, 65th Leg., p. 2357, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 21.075. ZONE NAMES IN LAND DESCRIPTION. (a) As

established for use in the North Zone, the Texas Coordinate

System of 1927 or the Texas Coordinate System of 1983 shall be

named, and in any land description in which it is used it shall

be designated, the "Texas Coordinate System of 1927, North Zone"

or "Texas Coordinate System of 1983, North Zone."

(b) As established for use in the North Central Zone, the Texas

Coordinate System of 1927 or the Texas Coordinate System of 1983

shall be named, and in any land description in which it is used

it shall be designated, the "Texas Coordinate System of 1927,

North Central Zone" or "Texas Coordinate System of 1983, North

Central Zone."

(c) As established for use in the Central Zone, the Texas

Coordinate System of 1927 or the Texas Coordinate System of 1983

shall be named, and in any land description in which it is used

it shall be designated, the "Texas Coordinate System of 1927,

Central Zone" or "Texas Coordinate System of 1983, Central Zone."

(d) As established for use in the South Central Zone, the Texas

Coordinate System of 1927 or the Texas Coordinate System of 1983

shall be named, and in any land description in which it is used

it shall be designated, the "Texas Coordinate System of 1927,

South Central Zone" or "Texas Coordinate System of 1983, South

Central Zone."

(e) As established for use in the South Zone, the Texas

Coordinate System of 1927 or the Texas Coordinate System of 1983

shall be named, and in any land description in which it is used

it shall be designated, the "Texas Coordinate System of 1927,

South Zone" or "Texas Coordinate System of 1983, South Zone."

Acts 1977, 65th Leg., p. 2358, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 616, Sec. 6,

eff. Sept. 1, 1987.

Sec. 21.076. DEFINITIONS. (a) For the purpose of precisely

defining the Texas Coordinate System of 1927 and the Texas

Coordinate System of 1983, the following definitions are adopted:

(1) The Texas Coordinate System of 1927, North Zone, and the

Texas Coordinate System of 1983, North Zone, is a Lambert

conformal projection, having standard parallels at north

latitudes 34° 39' and 36° 11', along which parallels the

scale shall be exact. The origin of coordinates is at the

intersection of the meridian 101° 30' west longitude and the

parallel 34° 00' north latitude. The origin of the 1927

coordinate system is given the coordinates: x = 2,000,000 feet

(720,000 varas) and y = 0 feet (0 varas). The origin of the 1983

coordinate system is given the coordinates: x = 200,000 meters

(236,220 varas) and y = 1,000,000 meters (1,181,100 varas).

(2) The Texas Coordinate System of 1927, North Central Zone, and

the Texas Coordinate System of 1983, North Central Zone, is a

Lambert conformal projection, having standard parallels at north

latitudes 32° 08' and 33° 58', along which parallels the

scale shall be exact. The origin of coordinates for the 1927

coordinate system is at the intersection of the meridian 97°

30' west longitude and the parallel 31° 40' north latitude.

This origin is given the coordinates: x = 2,000,000 feet (720,000

varas) and y = 0 feet (0 varas). The origin of coordinates for

the 1983 coordinate system is at the intersection of the meridian

98° 30' west longitude and the parallel 31° 40' north

latitude. This origin is given the coordinates: x = 600,000

meters (708,660 varas) and y = 2,000,000 meters (2,362,200

varas).

(3) The Texas Coordinate System of 1927, Central Zone, and the

Texas Coordinate System of 1983, Central Zone, is a Lambert

conformal projection, having standard parallels at north

latitudes 30° 07' and 31° 53', along which parallels the

scale shall be exact. The origin of coordinates is at the

intersection of the meridian 100° 20' west longitude and the

parallel 29° 40' north latitude. The origin of the 1927

coordinate system is given the coordinates: x = 2,000,000 feet

(720,000 varas) and y = 0 feet (0 varas). The origin of the 1983

coordinate system is given the coordinates: x = 700,000 meters

(826,770 varas) and y = 3,000,000 meters (3,543,300 varas).

(4) The Texas Coordinate System of 1927, South Central Zone, and

the Texas Coordinate System of 1983, South Central Zone, is a

Lambert conformal projection, having standard parallels at north

latitudes 28° 23' and 30° 17', along which parallels the

scale shall be exact. The origin of coordinates is at the

intersection of the meridian of 99° 00' west longitude and

the parallel 27° 50' north latitude. The origin of the 1927

coordinate system is given the coordinates: x = 2,000,000 feet

(720,000 varas) and y = 0 feet (0 varas). The origin of the 1983

coordinate system is given the coordinates: x = 600,000 meters

(708,660 varas) and y = 4,000,000 meters (4,724,400 varas).

(5) The Texas Coordinate System of 1927, South Zone, and the

Texas Coordinate System of 1983, South Zone, is a Lambert

conformal projection, having standard parallels at north

latitudes 26° 10' and 27° 50', along which parallels the

scale shall be exact. The origin of coordinates is at the

intersection of the meridian 98° 30' west longitude and the

parallel 25° 40' north latitude. The origin of the 1927

coordinate system is given the coordinates: x = 2,000,000 feet

(720,000 varas) and y = 0 feet (0 varas). The origin of the 1983

coordinate system is given the coordinates: x = 300,000 meters

(354,330 varas) and y = 5,000,000 meters (5,905,500 varas).

(b) The position of the Texas Coordinate System of 1927 and the

Texas Coordinate System of 1983 shall be as marked on the ground

by triangulation or traverse stations established in conformity

with the standards adopted by the National Oceanic and

Atmospheric Administration for first-order and second-order work,

whose geodetic positions have been rigidly adjusted on the North

American datum of 1927 or 1983, and whose coordinates have been

computed on the system defined in this subchapter. Any of these

stations may be used for establishing a survey connection with

the Texas Coordinate System of 1927 or the Texas Coordinate

System of 1983.

Acts 1977, 65th Leg., p. 2358, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 616, Sec. 7,

eff. Sept. 1, 1987.

Sec. 21.077. UNIT OF MEASUREMENT. The unit of measurement in

this subchapter has the following values, based on the

International Meter established by the National Bureau of

Standards:

(1) one meter = 39.37 inches exactly;

(2) one foot = 12.00 inches exactly; and

(3) one vara = 33-1/3 inches exactly.

Acts 1977, 65th Leg., p. 2359, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 21.078. TERMS "X COORDINATE" AND "Y COORDINATE". (a) The

plane coordinate values for a point on the earth's surface, to be

used in expressing the position or location of the point in the

appropriate zone, of either system, shall consist of two

distances, expressed in U.S. Survey Feet and decimals of a foot

or varas or tenths of a vara when using the Texas Coordinate

System of 1927 and expressed in meters and decimals of a meter,

in U.S. Survey Feet or decimals of a foot, or in varas or tenths

of a vara when using the Texas Coordinate System of 1983.

(b) One of these distances, to be known as the "x coordinate,"

shall give the position in an east-and-west direction; the other,

to be known as the "y coordinate," shall give the position in a

north-and-south direction.

(c) These coordinates shall be made to depend on and conform to

the plane rectangular coordinate values for the monumented points

of the North American Horizontal Geodetic Control Network as

published by the National Oceanic Survey/National Geodetic

Survey, or its successors, and whose plane coordinates have been

computed on the systems defined in this subchapter.

(d) Any station described in this section may be used for

establishing a survey connection to either the Texas Coordinate

System of 1927 or the Texas Coordinate System of 1983.

Acts 1977, 65th Leg., p. 2359, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 616, Sec. 8,

eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 991, Sec. 4, eff.

Sept. 1, 1993.

Sec. 21.079. LAND IN MORE THAN ONE ZONE. If a tract of land to

be defined by a single description extends from one zone into

another of the coordinate zones, the positions of all points on

its boundaries may be referred to by either of the zones, the

zone which is used being specifically named in the description.

Acts 1977, 65th Leg., p. 2360, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 616, Sec. 9,

eff. Sept. 1, 1987.



CHAPTER 23. COUNTY SURVEYORS

NATURAL RESOURCES CODE

TITLE 2. PUBLIC DOMAIN

SUBTITLE B. SURVEYS AND SURVEYORS

CHAPTER 23. COUNTY SURVEYORS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 23.001. DEFINITIONS. In this chapter:

(1) "Commissioner" means the Commissioner of the General Land

Office.

(2) "Land office" means the General Land Office.

Acts 1977, 65th Leg., p. 2367, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 23.011. ELECTION. (a) A county surveyor is elected to a

four-year term as provided by Article XVI, Sections 64 and 65, of

the Texas Constitution.

(b) To be eligible to serve as a county surveyor, a person must

be a registered professional land surveyor.

Acts 1977, 65th Leg., p. 2367, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1989, 71st Leg., ch. 1091, Sec.

29, eff. Sept. 1, 1989.

Sec. 23.012. RESIDENCE. The county surveyor shall reside in the

county.

Acts 1977, 65th Leg., p. 2367, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 23.013. BOND. The county surveyor shall execute a bond

conditioned on the faithful performance of the duties of the

office. The amount of the bond shall be fixed by the

commissioners court and shall be not less than $500 nor more than

$10,000.

Acts 1977, 65th Leg., p. 2368, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 23.014. DEPUTY SURVEYOR. (a) A county surveyor may

appoint a deputy surveyor as he considers necessary.

(b) The county surveyor shall administer the deputy surveyor's

official oath and take his bond in the sum of not less than $500

nor more than $10,000, conditioned on the faithful performance of

the duties of the office.

(c) The deputy may perform all acts authorized or required by

law to be done by the county surveyor.

Acts 1977, 65th Leg., p. 2368, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 23.015. CHAIN CARRIERS AND MARKERS. (a) A county surveyor

may employ persons 16 years of age or older as chain carriers or

markers.

(b) The county surveyor shall administer an oath to each of

these employees to faithfully perform his duties in accordance

with the instructions given him.

Acts 1977, 65th Leg., p. 2368, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 23.016. OFFICE LOCATION. (a) The county surveyor's office

shall be located in the courthouse or in a suitable building at

the county seat.

(b) Rent for an office outside the courthouse shall be paid by

the commissioners court on showing that:

(1) the rent is reasonable;

(2) the office is necessary; and

(3) an office is not available at the courthouse.

Acts 1977, 65th Leg., p. 2368, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 23.017. ABOLITION OF OFFICE IN CERTAIN COUNTIES. In a

county in which the office of county surveyor was abolished by

Chapter 315, Acts of the 61st Legislature, Regular Session, 1969

(Article 5298a, Vernon's Texas Civil Statutes), the commissioners

court may, when the court considers it necessary, employ a

qualified person to perform a function formerly performed by the

county surveyor.

Added by Acts 1987, 70th Leg., ch. 149, Sec. 25, eff. Sept. 1,

1987.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 23.051. IN GENERAL. The county surveyor shall perform the

duties required of him by law.

Acts 1977, 65th Leg., p. 2368, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 23.0515. FIELD NOTES, PLATS, AND OTHER DOCUMENTS. (a) In

a county in which there is a county surveyor, only the county

surveyor may:

(1) file and record field notes and plats of surveys made in the

county and other documents required by law to be recorded in the

county surveyor's records; and

(2) issue a certificate of fact and certify the correctness of a

copy of any document, record, or entry shown by the records of

the county surveyor.

(b) If the county surveyor and each authorized deputy of the

county surveyor are absent from the county surveyor's office, the

county clerk of the county has unrestricted access to the county

surveyor's office and public records and may:

(1) record field notes, plats, and other documents required to

be recorded in the county surveyor's records; and

(2) issue a certificate of fact and certify the correctness of a

copy of any document, record, or entry shown by the official

records of the county surveyor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 7, eff. June 1,

2003.

Sec. 23.052. SURVEYS ON WHICH PATENTS ARE TO BE OBTAINED. The

county surveyor shall:

(1) receive and examine all field notes of surveys made in the

county on which patents are to be obtained;

(2) certify to the same according to law; and

(3) record the field notes in a book to be kept by him for that

purpose.

Acts 1977, 65th Leg., p. 2368, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 23.053. RECORD OF FIELD NOTES. (a) The commissioners

court shall furnish the county surveyor all necessary books of

record.

(b) The county surveyor shall record in a well-bound book all

the surveys in his county, with the plats that he may make,

whether private or official.

Acts 1977, 65th Leg., p. 2368, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 23.054. RIGHT OF INSPECTION. At all times, any interested

person, agent, or attorney may examine the books, papers, plats,

maps, or other archives belonging to the office of the county

surveyor on the payment of the fee set by law. In addition to the

fees allowed by law for field work, the county surveyor may

charge 20 cents per 100 words for the record.

Acts 1977, 65th Leg., p. 2368, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 23.055. BOUND RECORDS. If the commissioners court

considers it necessary, it may order that the county surveyor's

record be transcribed in good and substantial books by the county

surveyor or special deputies sworn to make true copies of the

record. For this service, not more than 15 cents per 100 words

shall be allowed to be paid out of the county treasury.

Acts 1977, 65th Leg., p. 2369, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 23.056. LOST RECORDS. (a) If the maps, field notes, or

other records of the county surveyor's office, or any part of

them, are lost or destroyed, the county surveyor shall obtain

from the commissioner a transcript of the lost records, certified

to as required by law.

(b) The certified copy has the same force and effect as the

original.

Acts 1977, 65th Leg., p. 2369, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 23.057. CUSTODY OF RECORDS IN ABSENCE OF COUNTY SURVEYOR;

POWERS AND DUTIES OF COUNTY CLERK. If a county does not have a

county surveyor, the county clerk of the county:

(1) is the legal custodian of the county surveyor's records;

(2) shall take charge of all records, maps, and papers belonging

to the county surveyor's office and safely keep them in the

county clerk's office; and

(3) may make any certificate and certify any copy that the

county surveyor would be authorized to make or certify.

Acts 1977, 65th Leg., p. 2369, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2001, 77th Leg., ch. 1421, Sec. 8,

eff. June 1, 2003.

Sec. 23.058. DELIVERY OF RECORDS TO SUCCESSOR. On removal from

office or at the expiration of his term of office, the county

surveyor shall deliver to his successor all records, books,

papers, maps, and other things pertaining to his office.

Acts 1977, 65th Leg., p. 2369, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 23.059. FAILURE TO SURVEY. If a county surveyor fails,

neglects, or refuses to make a survey or have a survey made,

within one month after the amount of lawful surveying fees are

tendered to him by a person legally entitled to the survey, he

and his sureties shall be liable on his official bond to the

injured parties in the amount of damages or injury the parties

may sustain by reason of the neglect, refusal, or failure.

Acts 1977, 65th Leg., p. 2369, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 23.060. FEES FOR RECORDING AND ISSUING DOCUMENTS. (a) The

fees for recording documents in the county surveyor's records,

for issuing certificates, and for making certified copies are the

fees provided by law.

(b) The county surveyor is entitled to fees for all documents

recorded by the county surveyor or a deputy of the county

surveyor and for all certificates and certified copies issued by

the county surveyor or a deputy of the county surveyor.

(c) The county clerk of the county is entitled to all fees for

documents recorded by the county clerk and for all certificates

and certified copies issued by the county clerk under Sections

23.0515(b) and 23.057(3).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 9, eff. June 1,

2003.



CHAPTER 31. GENERAL LAND OFFICE

NATURAL RESOURCES CODETITLE 2. PUBLIC DOMAINSUBTITLE C. ADMINISTRATIONCHAPTER 31. GENERAL LAND OFFICESUBCHAPTER A. GENERAL PROVISIONSSec. 31.001. DEFINITIONS. In this chapter:(1) "Appraiser" means a state-certified or state-licensed real estate appraiser who:(A) is employed by or contracts with the land office; and(B) performs professional valuation services completely and in a manner that is independent, impartial, and objective.(2) "Board" means the School Land Board.(3) "Commissioner" means the Commissioner of the General Land Office.(4) "Division" means the asset management division of the General Land Office or any other division delegated the duties of the asset management division by the commissioner.(5) "Evaluation report" means the annual report prepared by the commissioner as provided by Subchapter E.(6) "Exchange" means an exchange of equal value or an exchange of real property accompanied by consideration.(7) "Governor's report" means the report prepared by the commissioner as provided by Section 31.157.(8) "Institution of higher education" means the Texas State Technical College System, the Southwest Collegiate Institute for the Deaf, or an institution of higher education, excluding a public junior college, as defined by Section 61.003, Education Code.(9) "Land office" means the General Land Office.(10) "Market value" means the value of real property determined by an appraisal of the real property performed by an appraiser.(11) "Political subdivision" means a municipality, county, public school district, levee improvement district, municipal utility district, or any other special purpose district authorized by state law.(12) "Real estate transaction" means a sale, lease, trade, exchange, gift, grant, or other conveyance of a real property interest.(13) "Real property owned by the state" means any interest in real property in the possession of the state or a state agency, including real property held in trust by a state agency.(14) "State" means the State of Texas.(15) "State agency" means a board, commission, department, institution, office, or other agency of state government, including an institution of higher education but excluding a special purpose district or authority.

Acts 1977, 65th Leg., p. 2370, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 1091, Sec. 1, eff. June 20, 2003.

Sec. 31.002. EXEMPTION FROM CERTAIN REAL ESTATE TRANSACTION LAWS. (a) Unless the statute specifically states that the statute applies to the land office, the following statutes do not apply to the land office:(1) a statute that would require the land office to provide a notice or disclosure to a buyer of real property; and(2) a statute relating to the sale, purchase, or financing of real property by an executory contract, including a contract for deed or other similar sale.(b) This section does not affect the application of a statute described by Subsection (a)(2) to a party involved in a transaction with the land office.

Added by Acts 2007, 80th Leg., R.S., Ch. 234, Sec. 1, eff. May 25, 2007.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONSSec. 31.011. LAND OFFICE ESTABLISHED. There shall be one General Land Office located in Austin, which shall register all land titles emanating from the state if not prohibited by the constitution.

Acts 1977, 65th Leg., p. 2371, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977.

Sec. 31.014. COMMISSIONER'S LIABILITY. The commissioner and a surety on a bond authorized under Chapter 653, Government Code, are responsible to any person who is injured by removal, withdrawal, or alteration of any record or file in the land office, unless the commissioner is able to show that the act has taken place with the permission of the person owning the file or record.

Acts 1977, 65th Leg., p. 2371, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 285, Sec. 20, eff. Sept. 1, 2003.

Sec. 31.015. CHIEF CLERK. (a) The commissioner shall appoint a chief clerk.(b) The chief clerk may perform any of the duties of the commissioner if the commissioner is sick, is absent, dies, or resigns.

Acts 1977, 65th Leg., p. 2371, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 285, Sec. 21, eff. Sept. 1, 2003.

Sec. 31.016. ABSTRACT CLERK. The commissioner shall designate one of his clerks as the abstract clerk and shall assign to him the special duty to correct the abstracts of patented, titled, and surveyed real property required to be kept in the land office to reflect errors, changes caused by cancellation of patents and in county lines, and the creation of new counties and to add new patented surveys on the date they are patented.

Acts 1977, 65th Leg., p. 2371, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 1091, Sec. 3, eff. June 20, 2003.

Sec. 31.017. RECEIVER. With the consent of the governor, the commissioner shall appoint a suitable person to serve as receiver for the land office.

Acts 1977, 65th Leg., p. 2371, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 285, Sec. 31(28), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1091, Sec. 3, eff. June 20, 2003.Reenacted by Acts 2005, 79th Leg., Ch. 728, Sec. 14.002, eff. September 1, 2005.

Sec. 31.018. TRANSLATOR. (a) The commissioner shall appoint a translator who thoroughly understands the Spanish and English languages.(b) The translator shall take the official oath.(c) The translator shall translate into English any laws and public contracts relating to titles to real property and any original titles or papers which are written in the Spanish language and which are filed in the land office.

Acts 1977, 65th Leg., p. 2371, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 285, Sec. 22, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1091, Sec. 4, eff. June 20, 2003.

Sec. 31.019. SURVEYORS. (a) The commissioner shall appoint a chief surveyor and as many assistant surveyors as authorized by law.(b) The chief surveyor and the chief surveyor's assistant surveyors shall draw and complete county maps.(c) The chief surveyor and the chief surveyor's assistant surveyors shall perform drafting and other duties required by the commissioner for the benefit of the state or individuals.

Acts 1977, 65th Leg., p. 2371, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 1091, Sec. 5, eff. June 20, 2003.

Sec. 31.021. REIMBURSEMENT FOR NOTARY PUBLIC EXPENSE. The land office may reimburse an employee for the fees and costs of a bond that are required for appointment as a notary public if the employee provides notary public service as part of the employee's duties with the land office.

Added by Acts 1979, 66th Leg., p. 70, ch. 45, Sec. 1, eff. April 11, 1979.

SUBCHAPTER C. POWERS AND DUTIESSec. 31.051. GENERAL DUTIES. The commissioner shall:(1) superintend, control, and direct the official conduct of subordinate officers of the land office;(2) execute and perform all acts and other things relating to public real property of the state or rights of individuals in public real property which is required by law;(3) make and enforce suitable rules consistent with the law; and(4) give information when required to the governor and the legislature relating to public real property and the land office.

Acts 1977, 65th Leg., p. 2372, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 1091, Sec. 6, eff. June 20, 2003.

Sec. 31.052. CUSTODY OF RECORDS. (a) Books, accounts, records, papers, maps, and original documents relating to real property titles which are termed archives by law shall be the books and papers of the land office under the control and custody of the commissioner.(b) The commissioner shall keep in the land office a copy of each permit, lease, or other paper issued under law.

Acts 1977, 65th Leg., p. 2372, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 1091, Sec. 7, eff. June 20, 2003.

Sec. 31.053. FILING PAPERS. (a) The commissioner shall adopt the most convenient method for filing papers and preserving records of the land office.(b) A list of all papers in each file shall be retained in the file.(c) Each employee who files a paper shall place his name on it.

Acts 1977, 65th Leg., p. 2372, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977.

Sec. 31.054. PUBLIC ACCESS TO AND REMOVAL OF PAPERS. (a) Any person who desires to examine any paper, record, or file must make a written request on a form and according to procedures prescribed by the commissioner. The commissioner may establish procedures as reasonably necessary to maintain the integrity of the records. (b) No transfer or deed which may be a link in any chain of title to any certificate on file in the land office may be removed by any person, but the commissioner shall deliver to the interested person on demand certified copies which shall have the same force and effect as the originals.(c) If the genuineness of any original paper is questioned in a suit, the commissioner, on order of the court in which the suit is pending, shall deliver the original paper to the proper person and shall retain a certified copy of the paper which will have the same force and effect as the original if the original is lost.

Acts 1977, 65th Leg., p. 2372, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 1091, Sec. 8, eff. June 20, 2003.

Sec. 31.056. REVISION, COMPILATION, AND PRINTING OF ABSTRACTS. (a) The commissioner shall prepare a revision and compilation of the various volumes of the abstracts of patented, titled, and surveyed real property which were previously made by the land office.(b) The various counties of the state shall be apportioned into one of not more than eight districts for the purpose of revising and compiling the abstracts and the abstracts of each of the districts shall be compiled in a separate volume.(c) The commissioner may distribute to the officers of the state who require its use but have not previously received a set, one complete set of the abstracts, as supplemented, of patented, titled, and surveyed real property. The commissioner may distribute to officers of counties who are required to use abstracts copies of supplementary abstracts.(d) The commissioner may provide the abstracts and supplementary abstracts electronically.(e) The commissioner may make available a sufficient number of volumes and supplementary abstracts of patented, titled, and surveyed real property to meet the demand.(f) The land office shall pay the cost of the abstracts and the supplementary abstracts from its appropriated funds. (g) Copies of the abstracts and supplementary abstracts may be sold at a reasonable price to any person who applies for a copy. The commissioner shall deposit any money received from the sale of surplus volumes and supplementary abstracts to the credit of the General Revenue Fund.

Acts 1977, 65th Leg., p. 2373, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 1091, Sec. 8, eff. June 20, 2003.

Sec. 31.058. RECEIVING FUNDS. (a) The receiver shall receive funds required by law to be paid to the commissioner and on request shall give to each person who deposits money a receipt stating the amount, the name of the person, and a description of the purpose of the remittance.(b) If funds are received which are of a general character in advance of fees and dues, it shall be stated.(c) The receiver shall be responsible to the state or individual for the funds.

Acts 1977, 65th Leg., p. 2373, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 1091, Sec. 8, eff. June 20, 2003.

Sec. 31.059. RECEIVER'S BOOKS. (a) The receiver shall keep books in which the following shall be entered:(1) each deposit separately; and(2) the name of the person.(b) The receiver shall keep letters and other vouchers filed in neat and regular order and number corresponding with the books of the office.(c) The receiver shall report to the comptroller and pay in kind funds in the receiver's possession which are due to the state in accordance with the Government Code.(d) In the books of the office, the receiver shall keep separate columns indicating the amount of funds paid.(e) On removal from office or resignation, the receiver shall turn over the books of the office, accounts, and money to the appointed successor or to the commissioner and shall receive a receipt for them.

Acts 1977, 65th Leg., p. 2373, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 14.01, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1091, Sec. 8, eff. June 20, 2003.

Sec. 31.060. FINANCIAL REPORT. On or before the meeting of the legislature, the commissioner shall prepare and furnish to the governor a correct report of the condition of the office, including the amount of money received, the type of claim, the amount of money paid out, and the type of payment.

Acts 1977, 65th Leg., p. 2374, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 1091, Sec. 8, eff. June 20, 2003.

Sec. 31.062. EMBEZZLEMENT. If a suspended receiver is found guilty of embezzlement, the receiver shall be removed from office and a suit shall be instituted to recover on a bond authorized under Chapter 653, Government Code.

Acts 1977, 65th Leg., p. 2374, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 285, Sec. 23, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1091, Sec. 33(1), eff. June 20, 2003.Reenacted and amended by Acts 2005, 79th Leg., Ch. 728, Sec. 14.003, eff. September 1, 2005.

Sec. 31.064. SETTING AND COLLECTING FEES. The commissioner shall set and collect, for the use of the state, reasonable fees in amounts for filing fees, preparation of certificates of fact, certified copies, maps, reproduction of maps and sketches, Spanish translations, patents and deeds of acquittance, and for other miscellaneous services, including but not limited to shipping in a mailing tube and typed transcriptions or taped copies of tapes or other sound recordings, and any other provided services and products.

Added by Acts 1983, 68th Leg., p. 405, ch. 81, Sec. 21(m), eff. Sept. 1, 1983. Amended by Acts 2003, 78th Leg., ch. 1091, Sec. 9, eff. June 20, 2003.

Sec. 31.065. AUTHORITY TO ACCEPT GRANTS, GIFTS, DEVISES, TRUSTS, AND BEQUESTS. (a) In the absence of any law to the contrary, the commissioner may, if the commissioner determines it to be in the best interest of the state, accept grants, gifts, devises, or bequests, either absolutely or in trust, of money or real or personal property on behalf of the state. Real property so acquired by the state becomes public free school land unless the person making the grant, gift, devise, or bequest provides that the real property is to be possessed, administered, or used by a particular state agency, board, commission, department, or other particular state entity or provides that it is to be held in some other manner by the state.(b) Under Subsection (a) of this section, the commissioner may accept a grant, gift, devise, or bequest even if it is encumbered, restricted, or subject to a beneficial interest of private persons or corporations as long as any current or future use or interest in the grant, gift, devise, or bequest is for the benefit of the state.(c) If the commissioner determines that the real property acquired by the state by grant, gift, devise, or bequest is not suitable for the purpose for which the grant, gift, devise, or bequest was originally made, the commissioner together with the agency, board, commission, department, or other state entity, if any, designated to possess, administer, or use the real property may exchange the real property for real property that is suitable for such purpose.(d) If real property acquired by grant, gift, devise, or bequest is not held as part of the permanent school fund or possessed, administered, or used by a particular state agency, board, commission, department, or other particular state entity, the commissioner may manage that real property or sell or exchange the real property under terms and conditions the commissioner determines to be in the best interest of the state. Real property sold under this subsection must be sold in accordance with Section 31.158. Proceeds of the sale that are not required for the management of real property under this subsection shall be deposited in the Texas farm and ranch lands conservation fund established under Chapter 183. Real property acquired under this subsection may be dedicated by the commissioner to any state agency, board, commission, or department, a political subdivision or other governmental entity of this state, or the federal government, for the benefit and use of the public in exchange for nonmonetary consideration, if the commissioner determines that the exchange is in the best interest of the state.(e) The commissioner may adopt rules necessary to implement this section.

Added by Acts 1987, 70th Leg., ch. 208, Sec. 6, eff. Aug. 31, 1987. Amended by Acts 2003, 78th Leg., ch. 1091, Sec. 10, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 461, Sec. 1, eff. June 16, 2007.Acts 2009, 81st Leg., R.S., Ch. 1182, Sec. 1, eff. June 19, 2009.

Sec. 31.0655. STATE EMPLOYEE CONTRIBUTIONS TO SAVE TEXAS HISTORY AND ADOPT-A-BEACH PROGRAMS. For purposes of Subchapter I, Chapter 659, Government Code:(1) the land office, for the sole purpose of managing the Save Texas History and Adopt-A-Beach programs, is considered an eligible charitable organization entitled to participate in the state employee charitable campaign; and(2) a state employee is entitled to authorize a deduction for contributions to the land office for the purposes of managing the Save Texas History and Adopt-A-Beach programs as a charitable contribution under Section 659.132, Government Code, and the land office may use the contributions for the purpose of:(A) preserving historic maps and documents under the Save Texas History program; or(B) administering the Adopt-A-Beach program.

Added by Acts 2003, 78th Leg., ch. 36, Sec. 1, eff. May 14, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1213, Sec. 1, eff. June 18, 2005.

Sec. 31.066. AUTHORITY TO ACCEPT TITLE TO A SITE FOLLOWING COMPLETION OF REMEDIAL ACTION IN ACCORDANCE WITH FEDERAL LAW. (a) If it is necessary for the United States government to acquire real property in this state to conduct remedial action at a site listed on the National Priorities List under the federal Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. Section 9601 et seq.), the commissioner may accept transfer on behalf of the state of the title and interest in the real property from the United States government. The commissioner may accept a transfer following completion of remedial action at a site only on the condition that the state will not incur any liability under that federal law solely by acquiring the title and interest in the real estate.(b) Following state assumption of ownership, the Texas Commission on Environmental Quality shall provide for maintenance of the real property, including necessary environmental monitoring, consistent with terms of contracts and cooperative agreements with the federal government entered in accordance with the Water Code and Chapter 361, Health and Safety Code.(c) Any title and interest in real property acquired by the commissioner under this section shall be held in the name of the state. Title or interest acquired under this section does not become a part of the permanent school fund or any other fund created by the Texas Constitution.(d) The commissioner may sell any title or interest acquired by the state under this section in accordance with Section 31.158. Proceeds of the sale shall be deposited in the Texas farm and ranch lands conservation fund established under Chapter 183.

Added by Acts 1989, 71st Leg., ch. 507, Sec. 1, eff. June 14, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(75), eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.262, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 1091, Sec. 11, eff. June 20, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1182, Sec. 2, eff. June 19, 2009.

Sec. 31.067. AUTHORITY TO SELL CERTAIN AGENCY REAL PROPERTY. The division is authorized to sell any real property acquired on behalf of the state pursuant to Section 402.025, Government Code. Sale of such real property shall be conducted in accordance with the provisions of Section 31.158 of this code unless otherwise provided by law. Proceeds of sale shall be deposited in the General Revenue Fund as specified in Section 402.025, Government Code.

Added by Acts 1991, 72nd Leg., ch. 633, Sec. 4, eff. Aug. 26, 1991. Amended by Acts 2003, 78th Leg., ch. 1091, Sec. 12, eff. June 20, 2003.

Sec. 31.0671. AGENCY AUTHORITY TO SELL OR EXCHANGE REAL PROPERTY. Any state agency or political subdivision may directly sell or exchange real property to which it holds title with the School Land Board for the benefit of the permanent school fund if the sale or exchange is for market value. Section 272.001, Local Government Code, does not apply to an exchange under this section. A political subdivision must provide the governor with advance notice of a proposed sale or exchange under this section, which notice must be sent to the governor at least 30 days before the transaction may be effected. In addition, the governor may disapprove any sale or exchange of real property by a state agency under this section prior to the sale or exchange. The state agency contemplating a sale or exchange under this section shall submit to the governor a formal request for approval. The state agency may conduct the sale or exchange unless the governor gives the state agency written notice disapproving the sale or exchange. The governor must provide written notice of disapproval under this section not later than the 30th day after the date the governor receives the written request for approval.

Added by Acts 2003, 78th Leg., ch. 1091, Sec. 13, eff. June 20, 2003.

Sec. 31.0672. AUTHORITY TO CONDUCT CERTAIN REAL PROPERTY TRANSACTIONS. (a) The division may directly sell to a political subdivision or a development corporation organized under Subtitle C1, Title 12, Local Government Code, any real property owned by the state that the legislature has authorized or the governor has approved for sale under Subchapter E if the commissioner determines the sale is in the best interest of the state.(b) The governor must approve any sale of real property under this section. Failure of the governor to approve the sale constitutes a veto of the transaction.(c) A sale of real property under this chapter must be for market value and under other terms and conditions the commissioner determines to be in the best interest of the state.

Added by Acts 2003, 78th Leg., ch. 1091, Sec. 13, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 156, Sec. 1, eff. May 21, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 16.001, eff. September 1, 2009.

Sec. 31.068. STANDING TO ENFORCE RESTRICTIONS. (a) The commissioner and the attorney general have standing to enforce a:(1) restrictive covenant affecting real property owned by the permanent school fund or a state agency;(2) restriction expressed in a transfer document or legislative act conveying real property then owned by the state; or(3) statutory restriction on the sale or lease of real property patented or leased by the state to a navigation district, including a restriction provided by Section 61.116 or 61.117, Water Code.(b) The attorney general, on the attorney general's own initiative or at the request and on behalf of the commissioner, may bring suit to enforce the rights of the state under this section.(c) This section does not apply to:(1) permanent university fund land; or(2) other real property controlled or administered by the board of regents of The University of Texas System.

Added by Acts 1997, 75th Leg., ch. 613, Sec. 1, eff. June 11, 1997. Amended by Acts 2003, 78th Leg., ch. 1091, Sec. 14, eff. June 20, 2003.

SUBCHAPTER E. REAL PROPERTY ACCOUNTING AND MANAGEMENTSec. 31.153. REAL PROPERTY ACCOUNTING AND RECORDS. (a) All real property owned by the state shall be accounted for by the state agency that possesses the real property.(b) Each state agency shall maintain a record of each item of real property it possesses. The record must include the following information and shall be furnished to the division:(1) a description of each item of real property by reference to a volume number, and page or image number or numbers of the official public records of real property in a particular county, or if not applicable, by a legal description;(2) the date of purchase of the real property, if applicable;(3) the purchase price of the real property, if applicable;(4) the name of the state agency holding title to the real property for the state;(5) a description of the current uses of the real property and of the projected future uses of the real property; and(6) a description of each building or other improvement located on the real property.(c) If the description of real property required under this section is excessively voluminous, the division may direct the agency in possession of the real property to furnish the description only in summary form, as agreed to by the division and the state agency involved.(d) Each state agency, annually at the time set by the division, shall furnish the Texas Historical Commission with a photograph and information that specifies and identifies the age of each building:(1) that was acquired by the agency after the date of the preceding annual submission and that is at least 45 years old on the date of the current submission; or(2) that is possessed by the agency and has become 45 years old since the date the information was previously submitted.(e) On request, each state agency shall provide the division with any photographs and information furnished to the Texas Historical Commission under this section.

Added by Acts 1985, 69th Leg., ch. 102, Sec. 2, eff. May 15, 1985. Amended by Acts 2003, 78th Leg., ch. 1091, Sec. 15, eff. June 20, 2003.

Sec. 31.154. REAL PROPERTY INVENTORY. The division shall review and keep inventory records of all real property owned by the state. The division shall compile the inventory records from the information submitted under Sections 31.153 and 31.155 of this subchapter.

Added by Acts 1985, 69th Leg., ch. 102, Sec. 2, eff. May 15, 1985. Amended by Acts 2003, 78th Leg., ch. 1091, Sec. 15, eff. June 20, 2003.

Sec. 31.155. SPECIAL STATUS OF CERTAIN AGENCIES. (a) The division is not responsible for maintaining the inventory records, as provided by Section 31.154, of the real property administered by the Texas Department of Transportation, an institution of higher education, the Employees Retirement System of Texas, or the Teacher Retirement System of Texas. The agencies administering the real property shall maintain those records.(b) The Texas Department of Transportation, on the request of the division, shall submit its real property inventory records to the division. The real property inventory records of an institution of higher education, the Employees Retirement System of Texas, and the Teacher Retirement System of Texas, on the request of the division, but not more than semiannually, shall be submitted to the division for information purposes only. The division shall maintain the inventory records of the former Texas National Research Laboratory Commission, to the extent possible, and is responsible for the disposal of any real property interests held by the former commission as provided by Subchapter G.(c) The division may review and verify the department's records and make recommendations regarding the department's real property, and the commissioner shall prepare a report involving the department's real property to the same extent that the division and commissioner perform these functions with regard to the records and real property of other state agencies.(d) The duty under this subchapter of the division to review and verify real property records and to make recommendations regarding real property and of the commissioner to prepare a report involving real property does not apply to:(1) the real property of an institution of higher education;(2) the real property that is part of a fund created or specifically authorized by the constitution of this state and that is administered by or with the assistance of the land office;(3) the real property of the Employees Retirement System of Texas; and(4) the real property of the Teacher Retirement System of Texas.(e) The duties of the division to make recommendations regarding real property and of the commissioner to prepare a report involving real property under this subchapter do not apply to:(1) the real property of the Texas Historical Commission;(2) the real property comprising the Alamo;(3) the real property comprising the French Legation;(4) the real property comprising the Governor's Mansion;(5) the real property comprising the Texas State Cemetery, more specifically described as 17.376 acres located at 801 Comal, Lot 5, Division B, City of Austin, Travis County, Texas;(6) the real property administered by the State Preservation Board; and(7) highway rights-of-way owned by the Texas Department of Transportation.

Added by Acts 1985, 69th Leg., ch. 102, Sec. 2, eff. May 15, 1985. Amended by Acts 1991, 72nd Leg., ch. 582, Sec. 15, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 633, Sec. 6, eff. Aug. 26, 1991; Acts 1995, 74th Leg., ch. 165, Sec. 22(49), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 823, Sec. 12, eff. Aug. 28, 1995; Acts 2003, 78th Leg., ch. 1091, Sec. 15, eff. June 20, 2003.

Sec. 31.156. REAL PROPERTY REVIEW. (a) The division shall review the real property inventory of each state agency not less than every four years, and a review shall be made during the calendar year before the agency is scheduled for abolition under the Texas Sunset Act (Chapter 325, Government Code). The division may verify the accuracy of inventory records provided by an agency.(b) The division shall:(1) identify real property owned or controlled by the state that is not being used or is being substantially underused; and(2) make recommendations to the commissioner regarding the use of the real property or a real estate transaction involving the real property.(c) The division's recommendations must include an analysis of the highest and best use to which the real property may legally be placed and shall also include alternative uses of the real property addressing potential for commercial or agricultural lease of the real property or any other real estate transaction or use that the division may deem to be in the best interest of the state.(d) The division shall submit to the commissioner information pertinent to the evaluation of a real estate transaction involving the real property, including an evaluation of any proposals received from private parties that would be of significant benefit to the state and:(1) if the division recommends a real estate transaction involving the real property, the market value of the real property and the current market conditions; or(2) if the division does not recommend a real estate transaction involving the real property, evidence of the real property's value in a form determined to be appropriate by the commissioner.(e) In any year that the division will evaluate real property under the management and control of the adjutant general's department, the division shall notify the department before the division begins the evaluation.

Added by Acts 1985, 69th Leg., ch. 102, Sec. 2, eff. May 15, 1985. Amended by Acts 1987, 70th Leg., ch. 167, Sec. 2.20(39), eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 907, Sec. 2, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1021, Sec. 15, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1416, Sec. 1, eff. Aug. 30, 1999; Acts 2001, 77th Leg., ch. 685, Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1091, Sec. 15, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 194, Sec. 1, eff. May 27, 2005.Acts 2007, 80th Leg., R.S., Ch. 1335, Sec. 11, eff. September 1, 2007.

Sec. 31.157. EVALUATION REPORT. (a) The commissioner shall prepare a draft evaluation report, which shall include the results and findings of the evaluation of the real property owned by the state required under Section 31.156.(b) The draft report shall be submitted to the Texas Building and Procurement Commission, which shall further evaluate the potential use of the real property by another state agency. The land office shall submit a draft report to each agency that owns or holds in trust property that is the subject of the draft report. The Texas Building and Procurement Commission may make additional recommendations regarding the use of the real property. The state agency that owns or controls real property named in the report may comment on any findings or recommendations made by the commissioner. The Texas Building and Procurement Commission and any state agency that owns or controls real property named in the report shall complete a review of the draft report within 60 days of the receipt of the report and forward all recommendations and comments to the commissioner.(c) The commissioner shall prepare and issue a final evaluation report that incorporates any recommendations of the Texas Building and Procurement Commission regarding the potential use of the real property by another state agency and any comments from any state agency that owns or controls property named in the report.(d) If under the adjutant general's report submitted as provided by Section 431.030, Government Code, the adjutant general determines that real property under the management and control of the adjutant general's department is used for military purposes, the commissioner may not recommend a real estate transaction involving that real property in the final report submitted as provided by Subsection (e).(e) The final report shall be submitted to the governor, the presiding officers of both houses of the legislature, the Legislative Budget Board, and the governor's budget office not later than September 1 of each year.(f) Properties reported as not being used or being substantially underused under this section may not be annexed by a political subdivision of the state without prior written approval of the commissioner.(g) A state agency that owns or controls real property identified in the evaluation report as not being used or being substantially underused shall notify the land office 30 days before any planned development, acquisition, disposition, lease, or exchange of the real property, including any planned construction of new improvements or a major modification to an existing improvement.(h) Each state agency owning real property identified in the evaluation report as unused or substantially underused shall provide to the land office, within 30 days of the land office's request, information on the status of those properties. The report shall include a list of:(1) the individual properties recommended for an alternative use or a real estate transaction by the land office;(2) the status of those individual properties; and(3) any plans the agency owning the real property has to convert the use of or dispose of each real property.(i) The division may solicit proposals and shall accept unsolicited proposals regarding real estate transactions involving real property that would be of significant benefit to the state.

Added by Acts 1985, 69th Leg., ch. 102, Sec. 2, eff. May 15, 1985. Amended by Acts 1995, 74th Leg., ch. 484, Sec. 1, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 907, Sec. 3, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1021, Sec. 16, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1416, Sec. 2, eff. Aug. 30, 1999; Acts 2001, 77th Leg., ch. 685, Sec. 2, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1091, Sec. 15, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1335, Sec. 12, eff. September 1, 2007.

Sec. 31.1571. GOVERNOR'S REPORT. (a) At any time, the commissioner may make a report to the governor recommending real estate transactions or other actions involving any real property included in the most recent evaluation report and identified as not used or substantially underused.(b) After the commissioner recommends a real estate transaction to the governor under this section, the commissioner shall notify the state agency that owns or controls the real property and the Texas Department of Housing and Community Affairs. Not later than the 60th day after the date the written recommendation is received, the state agency and the Texas Department of Housing and Community Affairs may file with the governor their comments on or objections to the recommendation.(c) If the commissioner recommends a real estate transaction to the governor involving real property identified as not used or substantially underused and the division's analysis of the highest and best use for the real property is determined to be residential, the Texas Department of Housing and Community Affairs shall evaluate the property and identify any property suitable for affordable housing. The Texas Department of Housing and Community Affairs shall submit comments concerning any property suitable for affordable housing and any documents supporting the comments to the governor not later than the 60th day after the date it receives the report prepared under this section.(d) Any unused or underused state property may be sold or leased, or an easement over the property may be granted, to the United States for the use and benefit of the United States armed forces if the commissioner or the commissioner's designee, after consultation with appropriate military authorities, determines that the sale, lease, or easement would materially assist the military in accomplishing its mission. A sale, lease, or easement under this subsection must be at market value. The state shall retain all minerals it owns with respect to the land, but it may relinquish the right to use the surface to extract them.(e) Notwithstanding any other law, real property that the commissioner has reported as unused or substantially underused and recommended for a real estate transaction may not be developed, sold, or otherwise disposed of by the state agency that owns or controls the real property before the earlier of:(1) the date the governor rejects a recommended real estate transaction involving the real property; or(2) two years from the date the recommendation is approved, unless extended by the governor.(f) If a state agency that owns or controls real property reported as unused or substantially underused intends to dispose of or change the use of the real property prior to the time provided by Subsection (e), the governor may require a general development plan for future use of the real property or any other information. At any time, the governor may request that the state agency provide its general development plan or any other information to the land office for evaluation and may consult with the commissioner. The plan shall be submitted no later than 30 days prior to the time that the real estate transaction would be approved by operation of law if not disapproved by the governor. The governor may take such plan into consideration in determining whether to reject the commissioner's recommendation.(g) The commissioner may conduct the transaction unless the governor gives the commissioner written notice disapproving the recommendation. The governor must provide written notice of disapproval under this subsection not later than the 90th day after the date the governor receives the commissioner's written recommendation.

Added by Acts 1995, 74th Leg., ch. 484, Sec. 2, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 14.01(a), eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 149, Sec. 10, eff. May 27, 2003; Acts 2003, 78th Leg., ch. 1091, Sec. 15, eff. June 20, 2003.Reenacted and amended by Acts 2005, 79th Leg., Ch. 728, Sec. 14.004, eff. September 1, 2005.

Sec. 31.1573. REAL ESTATE TRANSACTIONS AUTHORIZED BY GOVERNOR. (a) The land office shall take charge and control of real property as necessary to conduct and close a real estate transaction authorized by the governor.(b) The expenses incurred by the land office in conducting a real estate transaction, including the payment of reasonable brokerage fees, may be deducted from the proceeds of the transaction before the proceeds are deposited. The land office may adopt rules relating to the payment of reasonable brokerage fees.(c) Unless otherwise dedicated by the Texas Constitution, the proceeds of the transaction shall be deposited:(1) to the credit of the Texas capital trust fund if the agency is eligible under Chapter 2201, Government Code, to participate in that fund;(2) in the state treasury to the credit of the affected agency if the agency is not eligible under Chapter 2201, Government Code, to participate in the Texas capital trust fund; or(3) notwithstanding Subdivisions (1) and (2), as otherwise directed under the procedures of Chapter 317, Government Code.(d) The grant of an interest in real property owned by the state under this section must:(1) comply with the requirements of Section 31.158 to the extent the requirements do not conflict with a recommendation in the governor's report under Section 31.1571; and(2) be conveyed by an instrument signed by the commissioner and, if the governor's approval is required, by the governor.

Added by Acts 2003, 78th Leg., ch. 1091, Sec. 16, eff. June 20, 2003.

Sec. 31.158. REAL ESTATE TRANSACTIONS AUTHORIZED BY LEGISLATURE. (a) If the legislature authorizes a real estate transaction involving real property owned by the state, the division shall take possession and control of the real property and shall negotiate and close such real estate transaction on behalf of the state. In performing such duties, the division shall act on behalf of the state agency which owns or controls the subject state real property. Proceeds from the real estate transaction shall be deposited in the Texas capital trust fund unless the proceeds are dedicated by the constitution of this state to another fund or unless the enabling legislation ordering the real estate transaction provides otherwise.(b) The division may not take possession and control under this section of real property administered by a state agency that, under Chapter 2201, Government Code, is ineligible to benefit from the Texas capital trust fund.(c) Unless the enabling legislation or general law authorizing the real estate transaction specifies a different procedure, the division shall transact the sale or lease of state real property in the following manner:(1) The sale or lease shall be by sealed bid, by public auction, or as provided by Subsection (d); provided, however, the School Land Board shall have the first option to purchase such real property pursuant to Section 31.159 of this code. Subdivisions (2)-(7) apply only to a sale or lease by sealed bid or public auction.(2) Notice of the sale or lease shall be published at least 30 days prior to the date of sale or lease in at least three issues of four daily newspapers in the state. One of the papers must be of general circulation in the county where the real property is located.(3) The notice shall state that real property is to be offered for sale or lease on a certain date and that lists describing the real property and terms of sale or lease can be obtained from the division.(4) No bid may be accepted that does not meet the minimum value established by the commissioner, which shall not be less than market value.(5) The division may reject any and all bids, but if the division elects not to reject any and all bids, it is required to accept the best bid submitted.(6) If the award of a bid does not result in a final transaction with the bidder, the land office may solicit proposals, negotiate, and sell, exchange, or lease the real property, provided that the sales price may not be less than market value.(7) If, after proper notice has been posted, no bids meeting the minimum requirements are received at the appointed time and place for the sale or lease, the division may solicit proposals and negotiate the sale, exchange, or lease of the real property to any person, provided that the sales price may not be less than the market value of the real property. The governor must approve any sale or lease of real property negotiated under this section. Failure of the governor to approve the sale or lease constitutes a veto of the transaction.(8) Each grant of an interest in real property made pursuant to this section shall be made by an instrument signed by the commissioner and, if the governor's approval is required, by the governor.(9) The expenses incurred by the division in conducting the sale, exchange, or lease, including the payment of reasonable brokerage fees, may be deducted from the proceeds of the sale prior to deposit in the Texas capital trust fund or other appropriate depository account. The division may promulgate rules relating to the payment of reasonable brokerage fees.(10) These procedures will not apply to sales or leases of real property that are possessed by an agency that under Chapter 2201, Government Code, is ineligible to use the Texas capital trust fund or real property which belongs to the permanent school fund.(11) Prior to the actual sale or lease, the state representative and state senator in the district where the subject real property is located shall be notified of all efforts to sell or lease the real property and shall be provided with copies of all brokerage contacts relating to the sale or lease.(d) The division may contract for the services of a real estate broker or a private brokerage or real estate firm in the course of a real estate transaction under this section if the commissioner determines contracting for those services is in the best interest of the state.

Added by Acts 1985, 69th Leg., ch. 102, Sec. 2, eff. May 15, 1985. Amended by Acts 1989, 71st Leg., ch. 839, Sec. 1, eff. Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 633, Sec. 2, eff. Aug. 26, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(5), 12.01(a), eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 685, Sec. 3, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1091, Sec. 17, eff. June 20, 2003.

Sec. 31.1581. TRANSFER OF REAL PROPERTY FOR USE AS AFFORDABLE HOUSING. (a) If the legislature authorizes or the governor approves the transfer of title to real property to an entity for use as affordable housing, the division shall take possession and control of the real property and shall conduct the transaction as provided by the policy adopted under Subsection (b).(b) The division shall adopt a policy regarding the method of transferring title to real property designated as suitable for affordable housing to an entity for use as affordable housing. The policy must include monitoring and enforcement provisions to ensure that the real property is used for affordable housing.

Acts 2001, 77th Leg., ch. 685, Sec. 3, eff. Sept. 1, 2001. Redesignated from Natural Resources Code Sec. 31.158(d), (e) and amended by Acts 2003, 78th Leg., ch. 1091, Sec. 17, eff. June 20, 2003.

Sec. 31.1582. SALE OF CERTAIN MINERAL INTERESTS. (a) If the General Land Office receives from a landowner an offer to buy the state's interest in the mineral estate in real property to which the landowner holds title, the General Land Office may sell to the landowner, for fair market value, any fractional mineral interest held by the state that:(1) is a fractional mineral interest of 1/32 or less; and(2) is severed from a parcel of land that:(A) is 80 acres or less; and(B) is located in a county with a population of less than 11,000.(b) This section does not apply to land under the management and control of the board of regents of a public or private institution of higher education.

Added by Acts 2007, 80th Leg., R.S., Ch. 491, Sec. 1, eff. June 16, 2007.

Sec. 31.1585. CERTAIN PROCEEDS. Notwithstanding any other law, proceeds from the sale of real property purchased with general revenue funds that was recommended for sale by the division and not disapproved for sale by the governor during the calendar years 1995 through 2002 shall be deposited in the unobligated portion of the general revenue fund and may only be appropriated to the state agency that possessed the property at the time of the sale for use by the state agency in performing its duties.

Added by Acts 2003, 78th Leg., ch. 1091, Sec. 18, eff. June 20, 2003.

Sec. 31.159. FIRST OPTION TO PURCHASE. (a) The School Land Board has a first option to purchase real property authorized for sale by the legislature or the governor. The board may exercise its option by tendering cash for market value as mutually agreed on by the board and the state agency that owns the real property, but the purchase price may not be less than market value. For purposes of this section, the division may request more than one appraisal to determine market value. If the parties cannot agree on a value, the board and the state agency that owns the real property shall follow the procedures provided by Subsections (d) and (e). The board may not pay more than market value.(b) The division shall inform the School Land Board of the proposed sale and its first option to purchase state agency real property. If the board decides to exercise its option under this section, the division shall appoint an appraiser not later than the 30th day after the date the board notifies the division of its decision.(c) The School Land Board must complete the cash purchase not later than the 120th day after the date the board exercises its first option to purchase. If the School Land Board fails to complete the purchase within the time permitted, the division may extend the time for completing the purchase or disposing of the real property as authorized by the legislature or approved by the governor.(d) If the state agency that owns the real property disputes the market value, the School Land Board shall request a second appraisal. If the School Land Board fails to request a second appraisal, the division shall appoint a second appraiser not later than the 21st day after the date the state agency notifies the School Land Board that it disputes the market value. On completion of the second appraisal, the two appraisers shall meet promptly and attempt to reach agreement on the market value. If the two appraisers fail to reach agreement within 10 days of the meeting, the land office shall request a third appraiser to reconcile the two previous appraisals. The determination of value by the third appraiser may not be less than the lower or more than the higher of the first two appraisals. The market value determined by the third appraiser is final and binding on all parties.(e) The division may appoint an appraiser employed by the land office for the performance of any one of the required appraisals. Any other appraiser employed under this section must be selected in accordance with Subchapter A, Chapter 2254, Government Code. The party requesting the appraisal shall award the appraisal services contract to the provider of professional services after considering the factors identified in Chapter 2254, Government Code. The division shall pay the expenses of appraisal.

Added by Acts 1985, 69th Leg., ch. 102, Sec. 2, eff. May 15, 1985. Amended by Acts 1985, 69th Leg., ch. 270, Sec. 5, eff. June 5, 1985; Acts 1987, 70th Leg., ch. 208, Sec. 11, eff. Aug. 31, 1987; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(47), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 17.19(18), eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1091, Sec. 19, eff. June 20, 2003.

Sec. 31.161. DEVELOPMENT PLAN. (a) If the state intends to conduct a sale or lease for nongovernmental purposes of real property belonging to the state, to the permanent school fund, or to any of the dedicated funds of the state, other than the permanent university fund, or any other real property subject to the administration and control of the board of regents of The University of Texas System, the division may promulgate a development plan on the real property.(b) The purpose of a development plan is to conserve and enhance the value of real property belonging to the state, taking into consideration the preservation of the health, safety, and general welfare of the communities in which the real property is situated.(c) The plan shall address local land use planning ordinances, which may include the following:(1) allocation and location of specific uses of the real property, including residential, commercial, industrial, recreational, or other appropriate uses;(2) densities and intensities of designated land uses;(3) the timing and rate of development;(4) timely delivery of adequate facilities and services, including water, wastewater collection and treatment systems, parks and public recreational facilities, drainage facilities, school sites, and roads and transportation facilities; or(5) needed zoning and other land use regulations.(d) The plan shall comply with existing rules, regulations, orders, or ordinances for real property development to the extent such rules, regulations, orders, or ordinances are not detrimental to the interests of the state as determined by the special board of review.

Added by Acts 1987, 70th Leg., ch. 208, Sec. 13, eff. Aug. 31, 1987. Amended by Acts 2003, 78th Leg., ch. 1091, Sec. 20, eff. June 20, 2003.

Sec. 31.1611. PUBLIC HEARING BEFORE PREPARATION OF DEVELOPMENT PLAN. (a) If the division is requested to prepare a development plan under Section 31.161, the division shall notify the local government to which the plan will be submitted under Section 31.162 of the division's intent to prepare a development plan. The division shall provide the local government with information relating to:(1) the location of the real property to be offered for sale or lease;(2) the highest and best use of the real property as provided in the division's report under Section 31.157; and(3) the process for preparing the development plan under Section 31.161 and the process provided under Sections 31.165 and 31.166 for the special board of review.(b) Not later than the 30th day after the date the local government receives the notice provided under Subsection (a), the local government may request the division to hold a public hearing to solicit public comment. If requested by the local government, the division shall hold a public hearing. The local government shall provide notice of the hearing to real property owners in at least the same manner that notice is provided for adopting zoning regulations or subdivision requirements in the local government's jurisdiction. The division shall set the agenda for the hearing, which must be completed no later than the 120th day after the date notice is provided under Subsection (a).(c) If the local government does not request a public hearing under Subsection (b), the commissioner may hold a hearing to solicit public comment. The division shall provide notice of the hearing in the same manner that a local government is required to provide notice under Subsection (b). The commissioner shall set the agenda for the hearing and must complete the hearing not later than the 120th day after the date the notice is provided under Subsection (a).(d) A public hearing under this section may include:(1) a presentation by the division relating to the division's classification of the real property as unused or substantially underused and the division's recommendation of the highest and best use to which the real property may legally be placed;(2) a presentation by the local government relating to relevant local plans, development principles, and ordinances that may affect the development of the real property; and(3) oral comments and presentations of information by and written comments received from other persons relating to the development of the real property.(e) The division shall prepare a summary of the information and testimony presented at a hearing conducted under this section and may develop recommendations based on the information and testimony. The division shall prepare and deliver a report to the commissioner summarizing the information and testimony presented at the hearing and the views presented by the state, the affected local governments, and other persons who participated in the hearing process. The commissioner shall review the division's report and may instruct the division to incorporate information based on the report in preparing the development plan under Section 31.161.(f) The commissioner may adopt rules to implement this section. The division shall administer the process provided by this section.

Added by Acts 1999, 76th Leg., ch. 903, Sec. 1, eff. June 18, 1999. Amended by Acts 2003, 78th Leg., ch. 1091, Sec. 21, eff. June 20, 2003.

Sec. 31.162. SUBMISSION OF THE PLAN TO AFFECTED LOCAL GOVERNMENT. (a) The plan shall be submitted to any local government having jurisdiction over the real property in question for consideration.(b) The local government shall evaluate the plan and either accept or reject the plan no later than the 120th day after the date the division submits the plan.(c) The plan may be rejected by the local government only on grounds that it does not comply with local ordinances and land use regulations, including but not limited to zoning and subdivision ordinances.(d) If the plan is rejected, the local government shall specifically identify any ordinance with which the plan conflicts and propose specific modifications to the plan that will bring it into compliance with the local ordinance.(e) If the plan is rejected by the affected local government, the division may modify the plan to conform to the ordinances specifically identified by the local government and resubmit the plan for approval, or the commissioner may apply for necessary rezoning or variances from the local ordinances.(f) Failure by the local government to act within the 120-day period prescribed by Subsection (b) will be deemed an acceptance by the local government of the plan.

Added by Acts 1987, 70th Leg., ch. 208, Sec. 13, eff. Aug. 31, 1987. Amended by Acts 2003, 78th Leg., ch. 1091, Sec. 22, eff. June 20, 2003.

Sec. 31.163. REZONING. (a) If the plan would require zoning inconsistent with any existing zoning or other land use regulation, the division or its designated representative may at any time submit a request for rezoning to the local government with jurisdiction over the real property in question.(b) The rezoning or variance request shall be submitted in the same manner as any such request is submitted to the affected local government; provided, however, the local government must take final action on the request no later than the 120th day after the date the request for rezoning or variance is submitted.(c) Failure by the local government to act within the 120-day period prescribed by Subsection (b) will be deemed an approval of the rezoning request by the local government.

Added by Acts 1987, 70th Leg., ch. 208, Sec. 13, eff. Aug. 31, 1987. Amended by Acts 2003, 78th Leg., ch. 1091, Sec. 23, eff. June 20, 2003.

Sec. 31.164. FEES AND ASSESSMENTS. (a) The local government may impose no application, filing, or other fees or assessments on the state for consideration of the plan or the application for rezoning or variance submitted by the state.(b) The local government may not require the submission of architectural, engineering, or impact studies to be completed at state expense before considering the plan or application for rezoning or variance.

Added by Acts 1987, 70th Leg., ch. 208, Sec. 13, eff. Aug. 31, 1987.

Sec. 31.165. SPECIAL BOARD OF REVIEW. (a) If the local government denies the rezoning request, the matter may be appealed to a special board of review consisting of the following members:(1) the members of the School Land Board;(2) the chairman of the governing board of the agency or institution possessing the real property or his or her designated representative;(3) the mayor of the city or town within whose corporate boundaries or extraterritorial jurisdiction the real property is located; and(4) the county judge of the county within which the real property is located.(b) The commissioner shall serve as chairman of the special board of review.(c) If the plan involves real property belonging to the permanent school fund, the special board of review shall consist of the members of the School Land Board and the local officials, with the commissioner serving as chairman.(d) If the real property is not located within the corporate boundaries or the extraterritorial jurisdiction of a city or town, the board shall consist of the members of the School Land Board, the agency chairman, and the county judge, with the commissioner serving as chairman.

Added by Acts 1987, 70th Leg., ch. 208, Sec. 13, eff. Aug. 31, 1987. Amended by Acts 2003, 78th Leg., ch. 1091, Sec. 24, eff. June 20, 2003.

Sec. 31.166. HEARING. (a) The special board of review shall conduct one or more public hearings to consider the proposed development plan.(b) Hearings shall be conducted in accordance with rules promulgated by the land office for conduct of such special review.(c) If real property is located in more than one city or town, the hearings on any single tract of real property may be combined.(d) Any political subdivision in which the tract in question is located and the appropriate central appraisal district shall receive written notice of board hearings at least 14 days prior to the hearing.(e) At least one hearing shall be conducted in the county where the real property is located.(f) If after the hearings, the special board of review determines that local zoning requirements are detrimental to the best interest of the state, it shall issue an order establishing a development plan to govern the use of the real property as provided in this section.(g) Development of the real property shall be in accordance with the plan and must comply with all local rules, regulations, orders, or ordinances except as specifically identified in an order of the special board of review issued pursuant to Subsection (f) of this section. In the event that substantial progress is not made toward development of the tract within five years of the date of adoption by the special board of review, local development policies and procedures shall become applicable to development of the tract, unless the special board of review promulgates a new plan.(h) The hearing shall not be considered a contested case proceeding under Chapter 2001, Government Code and shall not be subject to appeal thereunder.

Added by Acts 1987, 70th Leg., ch. 208, Sec. 13, eff. Aug. 31, 1987. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 1091, Sec. 25, eff. June 20, 2003.

Sec. 31.167. BINDING EFFECT OF DEVELOPMENT PLAN. (a) Except as provided by this subsection, a development plan promulgated by the special board of review and any plan accepted by a local government shall be final and binding on the state, its lessees, successors in interest and assigns, and affected local governments or political subdivisions unless revised by the special board of review. If the division does not receive a bid or auction solicitation for the real property subject to the development plan, the division, at the direction of the commissioner, may revise the development plan to conserve and enhance the value and marketability of the real property.(b) A local government, political subdivision, owner, builder, developer, or any other person may not modify the development plan without specific approval by the special board of review.(c) The special board of review must file a copy of the development plan in the deed records of the county in which the real property is located. Revisions to the development plan that are requested after the later of the 10th anniversary of the date on which the development plan was promulgated by the special board of review or the date on which the state no longer holds a financial or property interest in the real property subject to the plan are governed by local development policies and procedures.(d) After issuance of an order establishing a development plan for real property that is not part of the permanent school fund or in which the permanent school fund does not have a financial interest, the composition of any future special board of review called to consider revision of that order must consist of:(1) the presiding officer of the governing board of the agency or institution possessing the real property or the presiding officer's designated representative;(2) two members who are employed by the agency or institution possessing the real property, appointed by the presiding officer of the governing board of the agency or institution or the presiding officer's designated representative;(3) the county judge of the county in which the real property is located; and(4) if the real property is located within the corporate boundaries or extraterritorial jurisdiction of a municipality, the mayor of the municipality.(e) The member described by Subsection (d)(1) serves as the presiding officer of the special board of review.

Added by Acts 1987, 70th Leg., ch. 208, Sec. 13, eff. Aug. 31, 1987. Amended by Acts 1999, 76th Leg., ch. 903, Sec. 2, eff. June 18, 1999; Acts 2003, 78th Leg., ch. 1091, Sec. 26, eff. June 20, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1182, Sec. 3, eff. June 19, 2009.

SUBCHAPTER G. SUPER COLLIDER SITESec. 31.307. DEDICATION OF ROADS. The commissioner may dedicate roads located on the real property used as the site for the superconducting super collider research facility to the county in which the roads are located if the commissioner believes that the dedication will enhance the value of remaining state real property.

Added by Acts 1997, 75th Leg., ch. 345, Sec. 2, eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 1091, Sec. 27, eff. June 20, 2003.

Sec. 31.308. CONVEYANCE OF SURFACE AND SUBSURFACE ESTATE. (a) In this section, "subsurface estate" means the subsurface acquired by the state to construct or maintain the underground accelerator partially built or proposed to be built as part of the superconducting super collider research facility.(b) The commissioner shall convey the state's interest in the subsurface estate underlying the surface estate of real property used as the site for the superconducting super collider research facility if the owner of the surface estate pays a sum equal to the market value of the subsurface estate as determined by the commissioner. After the state conveys its interest in the subsurface estate as provided by this subsection, title to the subsurface estate is reunited with the title to the surface estate.(c) Unless the instrument of conveyance provides otherwise, a conveyance of the surface estate of real property by the state under this subchapter includes the conveyance of the subsurface estate to the extent of the state's interest in the subsurface estate.(d) The commissioner may adopt rules necessary to implement this section.

Added by Acts 1997, 75th Leg., ch. 345, Sec. 2, eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 1091, Sec. 28, eff. June 20, 2003.

Sec. 31.309. PREFERENCE RIGHT TO PURCHASE CERTAIN REAL PROPERTY. (a) A person or the person's heirs who conveyed real property to the state for use by the superconducting super collider research facility has a preference right to purchase the same tract of real property previously conveyed before the tract is offered for sale by the state to any other person.(b) A person who has a preference right under this section must pay at least the market value for the real property as determined by an appraisal conducted by the land office.(c) This section does not apply to a subsurface estate as defined by Section 31.308.(d) The commissioner may adopt rules necessary to implement this section.

Added by Acts 1997, 75th Leg., ch. 345, Sec. 3, eff. Jan. 1, 1998. Amended by Acts 2003, 78th Leg., ch. 1091, Sec. 29, eff. June 20, 2003.

SUBCHAPTER H. USE OF STATE ENERGY RESOURCESSec. 31.401. NATURAL GAS ACQUISITION CONTRACTS. (a) The land office shall review and must approve any contract entered into by a state agency for the acquisition of an annual average of 100 MCF per day or more of natural gas used to meet its energy requirements.(b) Before approving a contract described by Subsection (a) of this section, the land office shall ensure that the agency, to meet its energy requirements, is using, to the greatest extent practical, natural gas produced from land leased from:(1) the school land board;(2) a board for lease other than the Board for Lease of University Lands; or(3) the surface owner of Relinquishment Act land.(c) If the land office is able to substitute a contract using in-kind royalty gas from state-owned lands or using other gas for a contract under which a state agency acquires or proposes to acquire its natural gas supplies, the commissioner shall inform the comptroller each month of the amount of savings attributable to the substitution.(d) In this section, "state agency" has the meaning assigned by Subchapter A, Chapter 572, Government Code.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 3.01, eff. Sept. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(42), eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1499, Sec. 1.43, eff. Sept. 1, 1999.

Sec. 31.402. RULES. The commissioner shall adopt any rules necessary to carry out this subchapter, including rules regarding review and approval of natural gas acquisition contracts under Section 31.401 of this code.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 3.01, eff. Sept. 1, 1991.



CHAPTER 32. SCHOOL LAND BOARD

NATURAL RESOURCES CODE

TITLE 2. PUBLIC DOMAIN

SUBTITLE C. ADMINISTRATION

CHAPTER 32. SCHOOL LAND BOARD

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 32.001. DEFINITIONS. In this chapter:

(1) "Board" means the School Land Board.

(2) "Commissioner" means the Commissioner of the General Land

Office.

(3) "Land office" means the General Land Office.

(4) "Land" means:

(A) land dedicated to or acquired on behalf of the permanent

school fund and the asylum funds under the constitution and laws

of this state;

(B) the mineral estate in areas within tidewater limits,

including islands, lakes, bays, and the bed of the sea which

belong to the state;

(C) the mineral estate in river beds and channels; and

(D) land owned by the state or held in trust for the use and

benefit of the state or of a department, board, or agency of the

state.

Acts 1977, 65th Leg., p. 2377, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 4,

eff. Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 642, Sec. 1, eff.

Aug. 26, 1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 1, eff. June 19, 2009.

Sec. 32.002. APPLICATION OF CHAPTER. (a) This chapter does not

apply to:

(1) land dedicated by the constitution or a law of this state to

The University of Texas System, land donated by a will or

instrument in writing or otherwise to The University of Texas

System, as trustee, for a scientific, educational, or other

charitable or public purpose, or any other land under the control

of the Board of Regents of The University of Texas System;

(2) land whose title is vested in the state for the use and

benefit of any part of The Texas A&M University System or

land under the control of the Board of Regents of The Texas

A&M University System;

(3) minerals subject to lease under Subchapter F, Chapter 52,

commonly known as the Relinquishment Act, and Subchapters B and

C, Chapter 53;

(4) land owned by the Parks and Wildlife Department; or

(5) land owned by the Texas Board of Criminal Justice.

(a-1) Oil and gas underlying land that is owned by this state,

was acquired to construct or maintain a highway, road, street, or

alley, is located in a producing area, and is subject to an oil

or gas lease may be pooled or unitized only prospectively and is

subject to Sections 32.201, 32.202, and 32.203.

(b) For purposes of Subsection (a-1), land is located in a

producing area if the closest boundary line of the surface of

such land is within 2,500 feet of a well capable of producing oil

or gas in paying quantities.

(c) Oil and gas underlying land not located within a producing

area or that is leased for the specific purpose of drilling a

horizontal well may be leased under the provisions of Section

32.201 of this code.

(d) If title to land subject to Subchapter F, Chapter 52 of this

code, commonly known as the Relinquishment Act, is acquired by a

department, board, or agency of the state, the land shall be

leased as provided by Chapter 52 of this code for the leasing of

unsold public school land.

(e) If title to land subject to Subchapter C, Chapter 53, of

this code is acquired by a department, board, or agency of the

state, the land shall be leased as provided by Chapter 53 of this

code for the leasing of unsold surveyed public school lands.

(f) This chapter does not authorize drilling or other operations

on the surface of land during the period in which the land is

used by this state as a highway, road, street, or alley.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 5, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 167, Sec. 6.05(e),

eff. Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 642, Sec. 2, eff.

Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 897, Sec. 1, eff. Sept.

1, 1993; Acts 1995, 74th Leg., ch. 165, Sec. 22(50), eff. Sept.

1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 2, eff. June 19, 2009.

Sec. 32.003. APPLICATION OF SUNSET ACT. The School Land Board

is subject to Chapter 325, Government Code (Texas Sunset Act).

Unless continued in existence as provided by that chapter, the

board is abolished September 1, 2017.

Added by Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 3, eff. June 19, 2009.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 32.011. CREATION OF BOARD. There is created a board to be

known as the School Land Board.

Acts 1977, 65th Leg., p. 2377, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 32.012. MEMBERS OF THE BOARD. (a) The board is composed

of:

(1) the commissioner;

(2) a citizen of the state appointed by the governor with the

advice and consent of the senate; and

(3) a citizen of the state appointed by the attorney general

with the advice and consent of the senate.

(b) The authority of the attorney general to appoint one of the

members of the board, including the authority to make

appointments during the recess of the senate, is the same as the

authority of the governor to fill vacancies in state offices

under the Texas Constitution.

(c) Each appointment made by the governor and the attorney

general shall be made in accordance with and subject to the

provisions of the Texas Constitution authorizing the filling of

vacancies in state offices by appointment of the governor.

Acts 1977, 65th Leg., p. 2377, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 32.0121. APPOINTMENTS WITHOUT DISCRIMINATION. Appointments

to the board shall be made without regard to the race, color,

handicap, sex, religion, age, or national origin of the

appointees.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 7, eff. Sept. 1,

1985.

Sec. 32.0122. DISQUALIFICATION OF LOBBYISTS. A person who is

required to register as a lobbyist under Chapter 305 of the

Government Code, by virtue of his activities for compensation in

or on behalf of a profession related to the operation of the

board, may not serve as a member of the board or act as the

general counsel to the board.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 8, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 167, Sec. 2.19(20),

eff. Sept. 1, 1987.

Sec. 32.0123. CONFLICTS OF INTEREST PROHIBITED. An officer,

employee, or paid consultant of a statewide or national trade

association in the oil and gas or mining industry may not be a

member or employee of the board, nor may a person who cohabits

with or is the spouse of an officer, managerial employee, or paid

consultant of a statewide or national trade association in the

oil and gas or mining industry be a member of the board or an

employee of the board grade 17 and over, including exempt

employees, according to the position classification schedule

under the General Appropriations Act.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 9, eff. Sept. 1,

1985.

Sec. 32.013. TERMS OF APPOINTED MEMBERS. The members appointed

to the board by the governor and the attorney general serve for

terms of two years.

Acts 1977, 65th Leg., p. 2377, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 32.014. CHAIRMAN OF THE BOARD. The commissioner serves as

chairman of the board.

Acts 1977, 65th Leg., p. 2377, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 32.015. PER DIEM AND REIMBURSEMENT. Each citizen member of

the board is entitled to receive a per diem allowance for each

day spent in performing his duties and as reimbursement for

actual and necessary travel expenses incurred in performing his

duties the amount provided in the General Appropriations Act.

Acts 1977, 65th Leg., p. 2377, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 32.016. BOARD MEETINGS. (a) When necessary, the board

shall meet on the first and third Tuesdays of each month at a

time and location to be designated by the board.

(b) Subject to recesses at the discretion of the board, meetings

of the board shall continue until the board has completed its

docket.

(c) The chairman of the board may call special meetings of the

board at any time the chairman thinks necessary by giving the

other members notice.

Acts 1977, 65th Leg., p. 2378, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1999, 76th Leg., ch. 139, Sec. 1,

eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 4, eff. June 19, 2009.

Sec. 32.017. SECRETARY OF THE BOARD. (a) The board shall

select a secretary from persons nominated by the commissioner.

(b) The person selected as secretary shall be approved by a

majority of the board.

Acts 1977, 65th Leg., p. 2378, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 32.0171. REMOVAL OF BOARD MEMBER. (a) It is a ground for

removal from the board if a member:

(1) does not have at the time of appointment the qualifications

required by Subsection (a) of Section 32.012 of this code for

appointment to the board;

(2) does not maintain during the service on the board the

qualifications required by Subsection (a) of Section 32.012 of

this code for appointment to the board;

(3) violates a prohibition established by Section 32.0122 or

32.0123 of this code;

(4) is unable to discharge his duties for a substantial portion

of the term for which he was appointed because of illness or

disability; or

(5) is absent from more than one-half of the regularly scheduled

board meetings which the member is eligible to attend during each

calendar year, except when the absence is excused by majority

vote of the board.

(b) The validity of an action of the board is not affected by

the fact that it was taken when a ground for removal of a member

of the board existed.

(c) If the commissioner has knowledge that a potential ground

for removal exists, he shall notify the governor that a potential

ground for removal exists.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 10, eff. Sept. 1,

1985.

Sec. 32.018. EMPLOYMENT OF GEOLOGIST AND MINERALOGIST. The

commissioner may employ a geologist and a mineralogist who shall

be informed about minerals on land under the board's jurisdiction

and activities under pending applications and previous leases and

sales. The geologist and mineralogist shall report to the board

any information relating to these subjects.

Acts 1977, 65th Leg., p. 2378, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 11,

eff. Sept. 1, 1985.

Sec. 32.019. BOARD EMPLOYEES. (a) The commissioner may employ

additional employees necessary for the discharge of the duties of

the board.

(b) Employees of the board shall be considered employees of the

land office, and civil and criminal laws regulating the conduct

and relations of employees of the land office apply to employees

of the board.

Acts 1977, 65th Leg., p. 2378, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 32.020. MINUTES OF BOARD. The board shall keep minutes

which shall include a record of its proceedings and a docket on

which the secretary shall enter matters to be considered by the

board.

Acts 1977, 65th Leg., p. 2378, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 32.021. RECORDS AND PROCEEDINGS AS ARCHIVES. The records

and proceedings of the board shall be records and archives of the

land office.

Acts 1977, 65th Leg., p. 2378, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 32.022. INSPECTION OF MINUTES AND DOCKET. (a) On payment

of the fees prescribed by law for examination of other land

office records, the minutes and docket shall be subject to

inspection by any citizen of the state who desires to make the

examination.

(b) An examination made under this section shall be made in the

presence of the secretary of the board or a clerk designated by

law.

Acts 1977, 65th Leg., p. 2378, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 32.024. FINANCIAL REPORT REQUIRED. The board shall prepare

annually a complete and detailed written report accounting for

all funds received and disbursed by the board during the

preceding year. The commissioner shall include the report as part

of the report required by Section 31.060 of this code.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 12, eff. Sept. 1,

1985.

Sec. 32.025. AUDIT. The financial transactions of the board are

subject to audit by the state auditor in accordance with Chapter

321, Government Code.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 13, eff. Sept. 1,

1985. Amended by Acts 1989, 71st Leg., ch. 584, Sec. 6, eff.

Sept. 1, 1989.

Sec. 32.026. POLICIES ON PUBLIC HEARINGS. The board shall

develop and implement policies that will provide the public with

a reasonable opportunity to appear before the board and to speak

on any issue under the jurisdiction of the board.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 14, eff. Sept. 1,

1985.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 32.061. BOARD'S GENERAL DUTIES. Except as provided by

Subchapter G, Chapter 51, of this code, the board shall:

(1) set the dates to open received bids for the sale of land,

for the lease of land for prospecting or exploring for, mining,

producing, storing, caring for, transporting, preserving,

selling, or disposing of oil, gas, or other minerals leased under

this chapter, and for the commitment of land to a contract for

development;

(2) determine the prices and set the terms and conditions under

which land shall be sold, leased, or committed to a contract for

development;

(3) consult with the president, chairman, or other head of the

department, board, or agency, as applicable, or with the

representative of the head, on each matter before the board that

affects land owned or held in trust for the use and benefit of a

department, board, or agency of the state; and

(4) perform any other duties which may be required by law.

Acts 1977, 65th Leg., p. 2378, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended Acts 1985, 69th Leg., ch. 624, Sec. 15,

eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 897, Sec. 2, eff.

Sept. 1, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 5, eff. June 19, 2009.

Sec. 32.062. ADOPTION OF RULES AND COLLECTION OF FEES. (a) The

board shall adopt rules of procedure and rules for the sale,

lease, and commitment to a contract for development of land as

provided by this chapter.

(b) The board by rule shall adopt and shall collect reasonable

fees necessary to carry out this chapter.

Acts 1977, 65th Leg., p. 2379, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 16,

eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 897, Sec. 3, eff.

Sept. 1, 1993.

Sec. 32.063. DUTY TO ADVISE COMMISSIONER. The board shall

advise the commissioner regarding any matters submitted to it for

that purpose.

Acts 1977, 65th Leg., p. 2379, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 32.064. SURVEY OR SUBDIVISION OF LAND. The board may have

land surveyed or subdivided into tracts, lots, or blocks based on

its determination of which method will be most conducive and

convenient to facilitate the advantageous sale of land, the lease

of land for oil, gas, or other minerals, or the commitment of

land to a contract for development.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 4, eff.

Sept. 1, 1993.

Sec. 32.065. PERMITS FOR SURVEYS OR INVESTIGATIONS. If land

other than public school land is not under a valid lease or

committed to a contract for development, the board may issue a

permit for a geological, geophysical, or other survey or

investigation of that land that will encourage the development of

the land for oil, gas, or other minerals. The permit may be

issued for the consideration and under the terms and conditions

the board considers to be in the best interest of the state.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 18, eff. Sept. 1,

1985. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 5, eff.

Sept. 1, 1993.

Sec. 32.066. EASEMENTS. (a) The board may grant easements of

right-of-way on any land except:

(1) unsold public school land;

(2) the portion of the Gulf of Mexico within the jurisdiction of

the state; and

(3) islands, saltwater lakes, bays, inlets, marshes, and reefs

owned by the state within tidewater limits.

(b) The easements may be granted on terms and conditions the

board considers to be in the best interest of the state.

(c) This section shall not apply to land owned by the Texas

Department of Transportation.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 19, eff. Sept. 1,

1985. Amended by Acts 1995, 74th Leg., ch. 165, Sec. 22(51), eff.

Sept. 1, 1995.

Sec. 32.067. MARGINAL PROPERTY ROYALTY RATES. (a) In this

section:

(1) "Barrel of oil equivalent" means 6,000 cubic feet of natural

gas for each 42-gallon barrel of crude oil or a volume of gas

with a minimum heating value of 6,000,000 British thermal units

(6,000 Mbtu), whichever is greater.

(2) "Qualifying Gulf of Mexico property" means land described in

Section 52.011(2) that is subject to a lease issued under

Subchapter B, Chapter 52.

(3) "Qualifying Gulf of Mexico reservoir" means a reservoir

that:

(A) during a period established by board rule has an average

daily per well production equal to or less than 50 barrels of oil

or barrels of oil equivalent; and

(B) underlies:

(i) a qualifying Gulf of Mexico property; or

(ii) a pooled unit that includes a qualifying Gulf of Mexico

property.

(4) "Qualifying property" means land subject to a lease issued

under this chapter, under Subchapter E, Chapter 51, or under

Chapter 52.

(5) "Qualifying reservoir" means a reservoir that:

(A) during a period established by board rule has an average

daily per well production equal to or less than 15 barrels of oil

or barrels of oil equivalent; and

(B) underlies:

(i) a qualifying property; or

(ii) a pooled unit that includes a qualifying property.

(6) "Reservoir" has the same meaning as "common reservoir" as

that term is defined in Section 86.002.

(b) The board by rule may provide for the reduction of royalty

rates as provided by this section.

(c) The royalty rate for oil and gas produced from a qualifying

reservoir may be reduced to not less than one-sixteenth (6.25

percent) for a term prescribed by the board. In determining

whether to grant a reduction in the royalty rate, the board may

consider whether the qualifying property is being operated

efficiently, including whether the property is pooled or has

reasonable potential for the application of secondary or tertiary

recovery techniques.

(d) The royalty rate for the state's share under a lease issued

under Subchapter F, Chapter 52, or Sections 51.195(c)(2) and (d)

may be reduced under this section to not less than

one-thirty-second (3.125 percent) for a term prescribed by the

board. The state's royalty rate may be reduced under this

subsection only if the royalty rate for the owner of the soil is

reduced in the same proportion.

(e) The royalty rate under a lease issued under Subchapter C,

Chapter 52, may not be reduced to a rate that is lower than the

rate under lease of land that:

(1) adjoins the land leased under Subchapter C; and

(2) is held or operated by, or under the significant control of,

the state's lessee.

(f) The royalty rate under a lease issued under Subchapter F of

this chapter may not be reduced to a rate that is lower than the

rate under a lease of land that adjoins the land leased under

Subchapter F.

(g) If a qualifying reservoir for which a royalty rate reduction

is sought under this section is included in a unit subject to the

board's authority, the board may modify the terms and conditions

for the unit as a condition of approving the requested reduction

in the royalty rate.

(h) This section does not apply to the free royalty reserved by

the state under Section 51.054.

Added by Acts 1995, 74th Leg., ch. 1007, Sec. 1, eff. June 17,

1995. Amended by Acts 1999, 76th Leg., ch. 1300, Sec. 1, eff.

Sept. 1, 1999.

SUBCHAPTER D. SALE AND LEASE OF LAND

Sec. 32.101. APPLICABLE LAW. Land shall be offered for sale,

lease, or commitment to a contract for development subject to the

terms and conditions provided by law. Sales and leases of upland

within 2,500 feet of a military base may not be made unless the

commissioner or the commissioner's designee, after consultation

with appropriate military authorities, determines that the sale

or lease will not adversely affect the mission of the military

base.

Acts 1977, 65th Leg., p. 2379, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 6,

eff. Sept. 1, 1993; Acts 2003, 78th Leg., ch. 149, Sec. 11, eff.

May 27, 2003.

Sec. 32.102. LIST OF LAND. From time to time as requested by

the board, the commissioner shall furnish the board a list of

land areas subject to the provisions of this chapter.

Acts 1977, 65th Leg., p. 2379, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 6, eff. June 19, 2009.

Sec. 32.104. APPRAISAL FEE. (a) The board shall charge

applicants for the purchase of excess acreage and unsurveyed

public school land an appraisal fee for appraising the acreage

and land to determine the price at which it is to be sold by the

state.

(b) The appraisal fee shall be in an amount set by the board,

and any part of the fee which in the opinion of the board is

unused shall be refunded to the applicant.

(c) The appraisal fee shall be paid to the commissioner who

shall deposit all fees that are not refunded in the State

Treasury in the fund provided under Section 32.110 of this code.

(d) The money deposited in the fund to the extent necessary is

appropriated to the land office to pay salaries, travel expenses,

and other expenses of personnel necessary to accomplish the

appraisals or other work of the board.

(e) The provisions of this section are cumulative of other laws

which are not in conflict, but if a conflict exists, this section

is controlling.

Acts 1977, 65th Leg., p. 2379, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 32.105. DATE FOR OPENING BIDS. The date for opening bids

for the sale, lease, or commitment to a contract for development

of land shall be:

(1) the first or third Tuesday of a month in which the board

meets; or

(2) any date on which the board has a special meeting.

Acts 1977, 65th Leg., p. 2379, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 7,

eff. Sept. 1, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 7, eff. June 19, 2009.

Sec. 32.106. DESCRIPTION OF LAND. The description of public

school land offered for sale, lease, or commitment to a contract

for development shall be in accord with the description which may

be found in the School Land Registry in the land office.

Acts 1977, 65th Leg., p. 2379, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 8,

eff. Sept. 1, 1993.

Sec. 32.107. NOTICE OF SALE, LEASE, AND CONTRACT FOR

DEVELOPMENT. (a) The board shall publish notice that the board

will receive bids for the sale, lease, or commitment to a

contract for development of land in at least three issues of at

least four daily newspapers or other publications, two of which

may be Internet-based journals, trade publications, newsletters,

or similar news media, that are, in the opinion of the

commissioner, likely to reach the public interested in responding

to the notice of sale, lease, or commitment to a contract for

development.

(b) The notice shall be published at least 30 days before the

date the bids are due.

(c) The notice shall state that land is to be offered for sale,

lease, or commitment to a contract for development on a certain

date and at a certain time and the method of the sale, lease, or

commitment to a contract for development and shall give notice of

how a person may obtain additional information concerning the

land offered for sale, lease, or commitment to a contract for

development.

(d) The land office may solicit and include advertising in its

publications. The commissioner shall deposit fees paid for

advertising in land office publications in a separate account in

the state treasury.

Acts 1977, 65th Leg., p. 2380, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 20,

eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 897, Sec. 9, eff.

Sept. 1, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 8, eff. June 19, 2009.

Sec. 32.1071. LEASE SALES. (a) The sale of oil, gas, or other

mineral leases shall be by sealed bid or at public auction or

through a combination of public auction and sealed bid, as the

board elects.

(b) Sections 52.015 through 52.020 of this code apply to the

sale of leases by sealed bid.

(c) The leases shall be made on terms and conditions that may be

prescribed by the board.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 21, eff. Sept. 1,

1985. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 10, eff.

Sept. 1, 1993.

Sec. 32.1072. MINIMUM ROYALTY, BONUS, AND RENTAL. The board may

not accept a bid on an oil and gas lease that offers:

(1) a royalty of less than one-eighth of the gross production of

oil and gas; or

(2) a cash bonus of less than $10 an acre.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 22, eff. Sept. 1,

1985. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 11, eff.

Sept. 1, 1993.

Sec. 32.1073. FIXING ROYALTY, BONUS, AND RENTAL. In offering

land for lease under this subchapter, the board may:

(1) set the royalty and rental and provide for bidding on a

basis of the highest cash bonus offered; or

(2) set the cash bonus and rental and provide for bidding on the

basis of the highest royalty offered.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 23, eff. Sept. 1,

1985.

Sec. 32.109. ACCEPTANCE AND REJECTION OF BIDS. (a) For each

tract offered for sale, lease, or commitment to a contract for

development, the board must accept the best bid submitted that

meets the minimum requirements set by the board or by law or

reject all bids.

(b) The minutes of the board shall reflect the acceptance or

rejection of a bid.

Acts 1977, 65th Leg., p. 2380, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 12,

eff. Sept. 1, 1993.

Sec. 32.110. SPECIAL SALE FEE. (a) On land sales and mineral

leases made by the board, the purchaser or bidder is required to

pay by separate check an amount equal to one and one-half percent

of the bid or sale amount payable to the commissioner as a

special fee. The board may waive the special fee on land sales

to any state agency, board, commission, political subdivision, or

other governmental entity.

(b) If the sale is by bid, only the special fees paid on the

bids accepted by the board shall be deposited by the commissioner

in the State Treasury as a special fund.

(c) Failure to pay the special fee shall not void a bid, but the

commissioner shall demand payment of the fee before accepting the

bid and completing the transaction.

(d) Checks submitted by unsuccessful bidders shall be returned

to the bidders.

Acts 1977, 65th Leg., p. 2380, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 405, ch. 81,

Sec. 21(n), eff. Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 897,

Sec. 13, eff. Sept. 1, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 9, eff. June 19, 2009.

Sec. 32.111. ISSUANCE OF AWARD OR LEASE. Each award or lease

shall be issued by the commissioner according to the minutes

approved by the board.

Acts 1977, 65th Leg., p. 2380, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 32.112. SALE OF TAX FORECLOSURE PROPERTY. (a) All real

property or any interest in real property placed in the name of

the state as a result of foreclosure of a tax lien, whether the

property was sold, bid off, or otherwise transferred to the

state, may be sold or leased by the board in the same manner as

provided for the sale or lease of land under Chapter 51, free of

any lien of a taxing unit that was a party to the judgment in the

delinquent tax suit involving the property for taxes imposed on

the property, penalties, or interest that are due the taxing

unit.

(b) A sale of property by the board under this section vests in

the purchaser of the property good and perfect title to the

interest in the property owned by the person liable for the

delinquent taxes. The purchaser has the right to the use and

possession of the property, subject only to the person's right of

redemption, a recorded restrictive covenant running with the

land, and a valid easement of record as of the date the property

was placed in the name of the state, if the covenant or easement

was recorded before January 1 of the year in which the tax lien

attached to the property.

(c) The board may retain from the proceeds of a sale or lease

conducted under this section the cost of conducting the

transaction, including advertising, appraisal, and administrative

costs. The balance of the proceeds shall be deposited in the

State Treasury to the credit of the Texas capital trust fund. The

board is not required to pay any portion of the proceeds to a

taxing unit that was a party to the judgment in the delinquent

tax suit involving the property in satisfaction of any taxes

imposed on the property, penalties, or interest that are due the

taxing unit.

Added by Acts 1987, 70th Leg., ch. 208, Sec. 10, eff. Aug. 31,

1987. Amended by Acts 1993, 73rd Leg., ch. 991, Sec. 8, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 861, Sec. 1, eff. June

18, 1997.

Sec. 32.113. EXEMPTION FROM CERTAIN REAL ESTATE TRANSACTION

LAWS. (a) Unless the statute specifically states that the

statute applies to the board, the following statutes do not apply

to the board:

(1) a statute that would require the board to provide a notice

or disclosure to a buyer of real property; and

(2) a statute relating to the sale, purchase, or financing of

real property by an executory contract, including a contract for

deed or other similar sale.

(b) This section does not affect the application of a statute

described by Subsection (a)(2) to a party involved in a

transaction with the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

234, Sec. 2, eff. May 25, 2007.

SUBCHAPTER E. CONDITIONS OF LEASES

Sec. 32.151. TERM OF LEASE. Each oil and gas lease shall be for

a primary term not to exceed 10 years and for as long thereafter

as oil or gas is produced in paying quantities.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 24, eff. Sept. 1,

1985. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 14, eff.

Sept. 1, 1993.

Sec. 32.152. ASSIGNMENT AND TRANSFER. A lessee may transfer or

assign his lease at any time in the manner provided by Section

52.026 of this code.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 24, eff. Sept. 1,

1985.

Sec. 32.153. LEASE RELINQUISHMENT. A lessee may relinquish his

lease to the state at any time in the manner provided by Section

52.027 of this code.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 24, eff. Sept. 1,

1985.

Sec. 32.154. LEASES SUBJECT TO LAWS, ORDERS, AND RULES.

Drilling or mining operations for oil, gas, or other minerals and

the production of oil, gas, or other minerals under a lease

issued under this chapter are subject to:

(1) the laws of this state;

(2) valid orders made by the Railroad Commission of Texas or any

other regulatory authority controlling the development of leases

for the production of oil, gas, or other minerals; and

(3) rules the board adopts.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 24, eff. Sept. 1,

1985.

Sec. 32.155. RENTAL AND ROYALTY PAYMENTS. (a) Each lessee or

his assigns shall pay annual rentals and royalties as specified

by the board.

(b) Subchapter D, Chapter 52 of this code applies to a lease

issued under this chapter.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 24, eff. Sept. 1,

1985.

Sec. 32.156. FORFEITURE. Each lease is subject to forfeiture by

the commissioner under the conditions and in the manner provided

by Section 52.176 of this code.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 24, eff. Sept. 1,

1985.

Sec. 32.157. SPECIAL ACCOUNTS. (a) Special funds are created

in the State Treasury to be known as the Parks and Wildlife

Department and the Texas Department of Corrections special

mineral funds.

(b) All money collected as bonus, royalty, rental, payments for

easements, and permit fees attributable to land covered by this

chapter, other than land dedicated to the permanent school fund,

shall be deposited in the special mineral fund of the department,

board, or agency owning the land.

(c) To offset the costs of leasing and administering mineral

leasing, all fees collected relating to leasing lands owned by

boards, departments, or agencies, including the sales fee and any

penalties collected shall be credited to the same fund account in

the treasury as those similar fees collected in the leasing of

land dedicated to the permanent school fund.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 50, eff. Sept. 1,

1985.

SUBCHAPTER F. LEASE OF HIGHWAY LANDS

Sec. 32.201. PREFERENTIAL RIGHT TO LEASE CERTAIN LAND BY

ADJOINING MINERAL OWNER. (a) In this section, "mineral owner"

means any person who owns the right to explore for, develop, and

produce oil and gas from a tract of land adjoining lands owned by

the state that were or may be acquired to construct or maintain a

highway, road, street, alley, or other right-of-way.

(b) Oil and gas under lands owned by the state that were or may

be acquired to construct or maintain a highway, road, street,

alley, or other right-of-way may be offered for lease under this

chapter only after the oil and gas are first offered for lease to

the mineral owner of the land adjoining the length of the land to

be leased. The board shall set the terms and conditions of the

lease as follows:

(1) In instances where the adjoining land is covered by an

existing oil and gas lease currently in effect, the royalty,

bonus, and rental shall be identical to those amounts contained

in the lease covering the adjoining land or, in the event there

is more than one lease covering adjoining land, shall be no less

favorable to the state than the most favorable of such leases.

(2) In instances where the adjoining land is not covered by an

existing oil and gas lease, the royalty, bonus, and rental for

the lease shall be as provided in Sections 32.1072 and 32.1073 of

this code.

(c) The preferential right of the mineral owner created by

Subsection (b) of this section is subject to the following

limitations:

(1) the lease of the oil and gas extends only to the center of

the width of the particular highway, road, street, alley, or

other right-of-way adjacent to the property in which the lessee

is the mineral owner; and

(2) the preferential right to lease must be exercised by the

mineral owner within 120 days of actual notice of the intention

to lease as provided by Subsection (d) of this section.

(d) Actual notice, describing the land as required by Section

32.204 of this code, has occurred upon mailing of the notice of

the intention to lease by registered mail to the last known

address of the affected mineral owner or owners, if more than

one, as determined from records of the county clerk for the

county in which the land to be leased is located. If the identity

or address of a mineral owner is not known, and cannot be located

after a diligent search of the records of the county clerk and

tax assessor-collector for the county in which the land is

located, the actual notice required by Subsection (c) of this

section shall be provided by publication. The notice shall be

published in the manner provided in the Texas Rules of Civil

Procedure for citation by publication in actions against unknown

owners or claimants of interest in the land. Actual notice has

occurred on completion of all procedures required by the Rules of

Civil Procedure.

(e) To exercise the preferential right under this section, the

mineral owner must tender to the commissioner the bonus set by

the board, together with the appropriate statutory sales fee. The

tender to the commissioner must be made on or before the end of

the 120-day period provided by Subsection (c)(2) of this section.

(f) At any time during the 120-day period a mineral owner may

waive his preferential right to lease by providing the General

Land Office with a written waiver. Failure by the mineral owner

to exercise his preferential right to lease the land within the

120-day period provided by Subsection (c)(2) of this section, or

the filing of a written waiver, results in forfeiture of the

preferential right to lease the land.

(g) If a mineral owner's preferential right is forfeited under

this section, the land may be offered for lease by the board

directly to an applicant or by sealed bid as provided by this

chapter. The board shall not offer nor accept a price or terms

which are less than that offered to the adjoining mineral owner

under this section. If not leased at a public offering within 18

months from the date the lease was offered to the adjoining

mineral owner, it shall be reoffered to the mineral owner prior

to public offering in accordance with the provisions of this

section.

(h) An adjoining mineral owner shall have the right to seek a

judicial determination of the state's title to minerals beneath

the adjoining highway right-of-way, and legislative consent to

sue the state is hereby granted. Within 60 days of a final

nonappealable judgment finding the state did not have title, or

only had partial title, the state shall refund all or the

proportionate part of any bonus, rental, royalty, and other

consideration to the lessee. The state's lessee shall pay to the

lawful mineral owner the value of any oil and gas produced from

or allocated to the minerals upon which the state's title failed.

Added by Acts 1985, 69th Leg., ch. 327, Sec. 2, eff. June 8,

1985. Amended by Acts 1987, 70th Leg., ch. 948, Sec. 16, eff.

Sept. 1, 1987. Renumbered from Sec. 34.0511 by Acts 1987, 70th

Leg., ch. 167, Sec. 6.05(a), eff. Sept. 1, 1987. Amended by Acts

1987, 70th Leg., ch. 167, Sec. 6.05(c), (f)(1), (2), (g), eff.

Sept. 1, 1987.

Sec. 32.202. POOLING. Any oil and gas lease offered under Sec.

32.201 of this code shall provide:

(1) authority for pooling all of the leased area into units of

no more than 160 acres for an oil well or 640 acres for a gas

well plus a 10 percent tolerance or of a unit size allowed under

or prescribed by rules of the Railroad Commission of Texas;

(2) that the production allocable to the state lease shall be

based upon the surface acreage of the state lease included in the

unit;

(3) that the unit operations, production from any portion of the

unit or payment of shut-in gas well royalty on a lease or unit

well shall be considered for all purposes to be the conduct of

operations and production on the state lease; and

(4) that neither unit production of oil or gas, nor unit

operations, nor payment of shut-in royalties from a unit gas

well, shall serve to hold the lease in force as to any area

outside the unit, regardless of whether the production,

maintenance of a shut-in gas well, or operations are actually

located on the state tract or not.

Added by Acts 1985, 69th Leg., ch. 327, Sec. 3, eff. June 8,

1985. Renumbered from Sec. 34.0512 by Acts 1987, 70th Leg., ch.

167, Sec. 6.05(a), eff. Sept. 1, 1987. Amended by Acts 1987, 70th

Leg., ch. 167, Sec. 6.05(b), eff. Sept. 1, 1987; Acts 1991, 72nd

Leg., ch. 642, Sec. 3, eff. Aug. 26, 1991.

Sec. 32.203. COMPENSATORY ROYALTY. Compensatory royalty shall

be paid to the state on any lease offered and granted under

Section 32.201 of this code if the lease is not being held by

production on the tract, by production from a pooled unit, or by

payment of shut-in royalties in accordance with the terms of the

lease, and if oil or gas is sold and delivered in paying

quantities from a well located within 2,500 feet of the leased

premises and completed in a producible reservoir underlying the

state lease or in any case in which drainage is occurring. Such

compensatory royalty shall be paid at the royalty rate provided

in the state lease based on the value of production from the well

as provided in the lease on which such well is located. The

compensatory royalty shall be paid in the same proportion that

the acreage of the state lease has to the acreage of the state

lease plus the acreage of a standard proration unit under

statewide field rules or, if applicable, the special field rules

adopted by the Railroad Commission of Texas for the field in

which the well has been completed. The compensatory royalty is

to be paid monthly to the commissioner on or before the last day

of the month next succeeding the month in which the oil or gas is

sold and delivered from the well. Notwithstanding anything

herein to the contrary, compensatory royalty payable under this

section shall be no less than an amount equal to double the

annual rental payable under the state lease. Payment of

compensatory royalty shall maintain the state lease in force and

effect for so long as such payments are made as provided in this

section.

Added by Acts 1985, 69th Leg., ch. 327, Sec. 3, eff. June 8,

1985. Renumbered from Sec. 34.0513 by Acts 1987, 70th Leg., ch.

167, Sec. 6.05(a), eff. Sept. 1, 1987. Amended by Acts 1987, 70th

Leg., ch. 167, Sec. 6.05(b), eff. Sept. 1, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 10, eff. June 19, 2009.

Sec. 32.204. LEASE PROVISIONS. Any lease offered under Section

32.201 of this code shall contain a sufficient description of the

land to be leased to enable the tract to be located on the

ground. All other terms and conditions of the lease shall be

identical to those contained in the lease covering such adjacent

land, provided the terms and conditions are not inconsistent with

any laws of this state. In the event there is more than one lease

covering such land, the terms and conditions of the lease shall

be no less favorable to the state than the most favorable of such

leases. In those instances where the adjoining land is not

covered by an existing oil and gas lease, all other terms and

conditions of the lease shall be set by the board.

Added by Acts 1985, 69th Leg., ch. 327, Sec. 3, eff. June 8,

1985. Renumbered from Sec. 34.0514 by Acts 1987, 70th Leg., ch.

167, Sec. 6.05(a), eff. Sept. 1, 1987. Amended by Acts 1987, 70th

Leg., ch. 167, Sec. 6.05(b), (f)(3), eff. Sept. 1, 1987.

Sec. 32.205. RULES. The board may adopt rules to carry out the

provisions of this chapter.

Added by Acts 1985, 69th Leg., ch. 327, Sec. 3, eff. June 8,

1985. Renumbered from Sec. 34.0515 by Acts 1987, 70th Leg., ch.

167, Sec. 6.05(a), eff. Sept. 1, 1987. Amended by Acts 1987, 70th

Leg., ch. 167, Sec. 6.05(f)(4), eff. Sept. 1, 1987.

Sec. 32.206. RATIFICATIONS AND OTHER AGREEMENTS. (a) The board

may approve by rule or order a ratification or other agreement

that includes in the benefits of production a mineral or royalty

interest in land owned by the state that was acquired to

construct or maintain a highway, road, street, or alley.

(b) An agreement approved by the board under this section must

be executed by the commissioner to be effective.

(c) This section does not apply to an interest subject to

pooling or unitization by a lessee under a lease issued under

this subchapter.

Added by Acts 1993, 73rd Leg., ch. 897, Sec. 15, eff. Sept. 1,

1993.

Sec. 32.207. ADVERTISING FOR BIDS; POOLING. Section 52.076

applies to oil and gas under land owned by this state that was

acquired to construct or maintain a highway, road, street, or

alley in the same manner as that section applies to oil and gas

under a riverbed or channel.

Added by Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 11, eff. June 19, 2009.

SUBCHAPTER G. TRADE OF LAND

Sec. 32.251. AUTHORITY OF BOARD, IN CONJUNCTION WITH LAND

OFFICE, TO TRADE LAND. The Board, in conjunction with the land

office, may trade fee and lesser interests in land dedicated to

the permanent school fund for fee and lesser interests in land

not dedicated to that fund if the board and the commissioner

determine that the trade is in the best public interest of the

people of this state.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 13.001(a), eff.

Sept. 1, 2003.

Sec. 32.252. AUTHORITY OF STATE AGENCY OR POLITICAL SUBDIVISION

TO SELL OR EXCHANGE REAL PROPERTY. (a) A State Agency Or

Political subdivision may directly sell or exchange real property

belonging to the state agency or political subdivision with the

board for land dedicated to the permanent school fund if the

exchange is for fair market value.

(b) Section 272.001, Local Government Code, does not apply to an

exchange under this section.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 13.001(a), eff.

Sept. 1, 2003.

Sec. 32.253. PURPOSE OF TRADE. Land dedicated to or acquired

for the use and benefit of the permanent school fund may be

traded to:

(1) aggregate sufficient acreage of contiguous land to create a

manageable unit;

(2) acquire land having unique biological, geological, cultural,

or recreational value;

(3) create a buffer zone for the enhancement of already existing

public land, facilities, or amenities; or

(4) acquire land for the use and benefit of the permanent school

fund as determined by the board to be in the best interest of the

fund.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 13.001(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 12, eff. June 19, 2009.

Sec. 32.255. DEED REQUIRED. (a) A trade of land dedicated to

the permanent school fund may be made only by a deed signed

jointly by the commissioner and the governor.

(b) The governor's failure to sign the deed is a veto of the

proposed trade.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 13.001(a), eff.

Sept. 1, 2003.

Sec. 32.256. DEDICATION OF ACQUIRED LAND TO FUND. Land acquired

by the board by trade under this subchapter is dedicated to the

permanent school fund.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 13.001(a), eff.

Sept. 1, 2003.

Sec. 32.257. SUBSURFACE MINERAL RIGHTS. (a) If this state

retains the subsurface mineral rights to the oil, gas, and other

minerals in permanent school fund land traded under this

subchapter, an unrestricted right of ingress to and egress from

the land by this state and its lessees shall be retained for the

purpose of exploration, development, and production of the oil,

gas, and other minerals to which the rights are retained by this

state.

(b) This state is entitled to lease the subsurface mineral

rights retained under this section in the same manner and under

the same conditions as subsurface mineral rights are leased in

permanent school fund land in which this state owns the surface

title and the subsurface mineral rights.

(c) A lessee of the subsurface mineral rights retained under

this section is liable to the owner of the land for actual

damages to the land that may occur as a result of exploration for

and development and production of the oil, gas, and other

minerals to which rights are retained under this section.

(d) Notwithstanding anything to the contrary in this subchapter,

the board, to complete a trade of equal value, may convey the

surface estate and reserve the oil, gas, and other minerals, with

the surface owner acting as agent for the state under:

(1) Subchapter F, Chapter 52, in leasing the land for oil and

gas and receiving one-half the bonus, rental, and royalty for

acting as agent for the state in leasing the land and as

compensation for surface damages; or

(2) Subchapter C, Chapter 53, in leasing the land for sulphur,

coal, lignite, uranium, or potash and receiving 40 percent of the

bonus, rental, and royalty for acting as agent for the state in

leasing the land and as compensation for surface damages.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 13.001(a), eff.

Sept. 1, 2003.

Sec. 32.258. REPORT TO LEGISLATURE. (a) The board shall report

to the legislature a trade of land dedicated to the permanent

school fund. The board shall report the trade at:

(1) the first regular session of the legislature occurring after

the trade if the legislature is not meeting in regular session at

the time the trade is made; or

(2) the regular session of the legislature occurring at the time

of the trade if the legislature is meeting in regular session at

the time the trade is made.

(b) The report must state the facts that warranted the trade.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 13.001(a), eff.

Sept. 1, 2003.



CHAPTER 33. MANAGEMENT OF COASTAL PUBLIC LAND

NATURAL RESOURCES CODE

TITLE 2. PUBLIC DOMAIN

SUBTITLE C. ADMINISTRATION

CHAPTER 33. MANAGEMENT OF COASTAL PUBLIC LAND

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 33.001. POLICY. (a) The surface estate in the coastal

public land of this state constitutes an important and valuable

asset dedicated to the permanent school fund and to all the

people of Texas, and it is the declared policy of this state that

the estate be managed pursuant to the policies stated in the

following subsections of this section.

(b) The natural resources of the surface estate in coastal

public land shall be preserved. These resources include the

natural aesthetic values of those areas and the value of the

areas in their natural state for the protection and nurture of

all types of marine life and wildlife.

(c) Uses which the public at large may enjoy and in which the

public at large may participate shall take priority over those

uses which are limited to fewer individuals.

(d) The public interest in navigation in the intracoastal water

shall be protected.

(e) Unauthorized use of coastal public land shall be prevented.

(f) Utilization and development of the surface estate in the

coastal public land shall not be allowed unless the public

interest as expressed by this chapter is not significantly

impaired by it.

(g) For the purposes of this chapter, the surface estate in

coastal public land shall not be alienated except by the granting

of leaseholds and lesser interests and by exchanges of coastal

public land for littoral property as provided in this chapter.

(h) Vested rights in land shall be protected, subject to the

paramount authority of the state in the exercise of police powers

to regulate the exercise of these rights, and the orderly use of

littoral property in a manner consistent with the public policy

of this state shall not be impaired.

Acts 1977, 65th Leg., p. 2382, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.002. PURPOSE. The purpose of this chapter is to

implement the policies stated in Section 33.001 by delegating to

the board, assisted by the appropriate staff of the land office,

certain responsibilities and duties with respect to the

management of the surface estate in coastal public land.

Acts 1977, 65th Leg., p. 2383, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 1, eff. September 1, 2007.

Sec. 33.003. SHORT TITLE. This chapter may be cited as the

Coastal Public Lands Management Act of 1973.

Acts 1977, 65th Leg., p. 2383, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.004. DEFINITIONS. In this chapter:

(1) "Land office" means the General Land Office.

(2) "Commissioner" means the Commissioner of the General Land

Office.

(3) "Board" means the School Land Board.

(4) "Person" means any individual, firm, partnership,

association, corporation which is public or private and profit or

nonprofit, trust, or political subdivision or agency of the

state.

(5) "Coastal area" means the geographic area comprising all the

counties in Texas which have any tidewater shoreline, including

that portion of the bed and water of the Gulf of Mexico within

the jurisdiction of the State of Texas.

(6) "Coastal public land" means all or any portion of

state-owned submerged land, the water overlying that land, and

all state-owned islands or portions of islands in the coastal

area.

(7) "Island" means any body of land surrounded by the water of a

saltwater lake, bay, inlet, estuary, or inland body of water

within the tidewater limits of this state and shall include

man-made islands resulting from dredging or other operations.

(8) "Management program" means the coastal management program

provided by this chapter.

(9) "Seaward" means the direction away from the shore and toward

the body of water bounded by the shore.

(10) "Structure" means any structure, work, or improvement

constructed on, affixed to, or worked on coastal public land,

including fixed or floating piers, wharves, docks, jetties,

groins, breakwaters, artificial reefs, fences, posts, retaining

walls, levees, ramps, cabins, houses, shelters, landfills,

excavations, land canals, channels, and roads.

(11) "Submerged land" means any land extending from the boundary

between the land of the state and the littoral owners seaward to

the low-water mark on any saltwater lake, bay, inlet, estuary, or

inland water within the tidewater limits, and any land lying

beneath the body of water, but for the purposes of this chapter

only, shall exclude beaches bordering on and the water of the

open Gulf of Mexico and the land lying beneath this water.

(12) "Littoral owner," in this chapter only, means the owner of

any public or private upland bordered by or contiguous to coastal

public land.

(13) "Council" means the Coastal Coordination Council.

(14) "Coastal zone" means the portion of the coastal area

located within the boundaries established by the coastal

management program under Section 33.053(a)(1).

(15) "Network" means the Texas Coastal Ocean Observation

Network.

Acts 1977, 65th Leg., p. 2383, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1995, 74th Leg., ch. 416, Sec. 1,

eff. June 8, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

719, Sec. 1, eff. June 17, 2005.

Sec. 33.005. EFFECT OF CHAPTER. (a) This subchapter does not

repeal Subchapter B, Chapter 436, Health and Safety Code, or the

following provisions of the Parks and Wildlife Code: Chapters 83

and 86, Subchapter A of Chapter 46, Subchapter A of Chapter 76,

Subchapter B of Chapter 81, Subchapter G of Chapter 82,

Subchapter C of Chapter 216, or Sections 66.101, 66.107, 66.112

through 66.118, 66.205, 76.031 through 76.036, 78.001 through

78.003, 81.002, 136.047, 184.024, 201.015, or 335.025.

(b) None of the provisions of this chapter may be construed to

alter, amend, or revoke any existing right granted pursuant to

any law.

Acts 1977, 65th Leg., p. 2384, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 14, Sec.

284(100), eff. Sept. 1, 1991.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 33.011. BOARD TO ADMINISTER, IMPLEMENT, AND ENFORCE

CHAPTER. The board is the executive agency of the state charged

with the administration, implementation, and enforcement of this

chapter.

Acts 1977, 65th Leg., p. 2384, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.012. LAND OFFICE TO ASSIST BOARD. The appropriate staff

of the land office shall assist the board in the discharge of its

responsibilities and duties under this chapter.

Acts 1977, 65th Leg., p. 2384, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 1, eff. September 1, 2007.

Sec. 33.013. ADDITIONAL PERSONNEL. The commissioner may employ

any additional personnel in the land office that may be necessary

for the board to perform effectively its functions under this

chapter.

Acts 1977, 65th Leg., p. 2384, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.015. SPECIAL ACCOUNT. (a) A dedicated account is

created, and money received by the board for the grant of permits

under this chapter shall be deposited in the State Treasury to

the credit of this dedicated account.

(b) Sections 403.094(h) and 403.095(b), Government Code, do not

apply to the dedicated account created under this section.

Acts 1977, 65th Leg., p. 2385, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 991, Sec. 9,

eff. Sept. 1, 1993.

Sec. 33.016. DISPOSITION OF OTHER FUNDS. Money received by the

board for the grant of any interest not under Section 33.015 of

this code shall be deposited in the State Treasury to the credit

of the permanent school fund.

Acts 1977, 65th Leg., p. 2385, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 328, Sec. 5,

eff. Jan. 1, 2004.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 33.051. GENERAL DUTY. The board, the council, the land

office, and the network shall perform the duties provided in this

subchapter.

Acts 1977, 65th Leg., p. 2385, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 33,

eff. June 7, 1991; Acts 1995, 74th Leg., ch. 416, Sec. 2, eff.

June 8, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

719, Sec. 2, eff. June 17, 2005.

Sec. 33.052. DEVELOPMENT OF COASTAL MANAGEMENT PROGRAM. (a)

The commissioner shall develop a continuing comprehensive coastal

management program pursuant to the policies stated in Section

33.202 of this code. The program is not effective until approved

by a majority of the council under Section 33.204 of this code.

Text of subsec. (b) as amended by Acts 1995, 74th Leg., ch. 165,

Sec. 22(52)

(b) In developing the program, the land office shall act as the

lead agency to coordinate and develop a long-term plan for the

management of uses affecting coastal conservation areas, in

cooperation with other state agencies that have duties relating

to coastal matters, including the Parks and Wildlife Department,

the attorney general's office, the Texas Natural Resource

Conservation Commission, the Texas Water Development Board, the

Texas Department of Transportation, and the Railroad Commission

of Texas. The plan shall implement the policies stated in Section

33.001 of this code and shall include the elements listed in

Section 33.053 of this code.

Text of subsec. (b) as amended by Acts 1995, 74th Leg., ch. 416,

Sec. 2

(b) In developing the program, the land office shall act as the

lead agency to coordinate and develop a long-term plan for the

management of uses affecting coastal natural resource areas, in

cooperation with other state agencies that have duties relating

to coastal matters, including those agencies represented on the

council. The program shall implement the policies stated in

Section 33.202 of this code and shall include the elements listed

in Section 33.053 of this code.

(c) The council may appoint and establish procedures for an

advisory committee to advise the council and the land office on

coastal management issues. The advisory committee may only

include persons with expertise in coastal matters. A member of

the advisory committee serves at the pleasure of the council. A

member is not entitled to compensation for services performed as

a member of the committee but may receive reimbursement from land

office funds for actual and necessary expenses incurred in

attending meetings of the advisory committee.

(d) For purposes of Subsections (a) and (b) of this section,

"coastal natural resource areas" has the meaning assigned by

Section 33.203 of this code.

(e) This section does not add to or subtract from the duties and

responsibilities of a state agency other than the land office,

the council, and the board.

Acts 1977, 65th Leg., p. 2385, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1989, 71st Leg., ch. 1145, Sec. 1,

eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 295, Sec. 34, eff.

June 7, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.263, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 165, Sec. 22(52), eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 416, Sec. 2, eff. June

8, 1995; Acts 2001, 77th Leg., ch. 70, Sec. 1, eff. Sept. 1,

2001.

Sec. 33.053. ELEMENTS OF COASTAL MANAGEMENT PROGRAM. (a) The

coastal management program, in compliance with the Coastal Zone

Management Act of 1972 (16 U.S.C. Section 1451 et seq.), shall

include the following elements:

(1) an identification of the boundaries of the coastal zone

subject to the coastal management program as provided by Section

33.2053(k);

(2) a continuous analysis of the potential uses for the land and

water within the coastal zone, including recommendations as to

which configurations of uses consonant with the policies of this

chapter maximize the benefits conferred on the present and future

citizens of Texas;

(3) guidelines on the priority of uses within the coastal zone,

including specifically those uses of lowest priority;

(4) a list of the uses of the land and water within the coastal

zone that are permissible under state law and under agency or

subdivision actions described by Sections 33.2051 and 33.2053 and

that would have a direct and significant impact on the coastal

waters;

(5) recommendations as to increments of jurisdiction or

authority necessary to protect land and water within the coastal

zone from direct and significant detrimental consequences flowing

from the uses of adjacent land;

(6) an inventory of designated coastal natural resource areas,

as defined by Section 33.203, in the coastal zone;

(7) a description of the organizational structure by which the

coastal management program is implemented and administered;

(8) a compilation of state constitutional provisions, laws,

rules, and judicial decisions under which the state proposes to

exercise control over the uses of land and water described by

Subdivision (4);

(9) a list of each agency or subdivision action, as described by

Sections 33.2051 and 33.2053, that may have a direct and

significant detrimental impact on coastal natural resource areas;

(10) a list of each federal agency action or activity and each

outer continental shelf plan that may have a direct and

significant detrimental impact on coastal natural resource areas;

(11) a procedure, as described under Sections 33.205, 33.2051,

33.2052, 33.2053, 33.206, 33.208, and 33.209, for determining the

consistency of an agency or subdivision action or a federal

agency action or activity or outer continental shelf plan with

the goals and policies of the coastal management program;

(12) a definition of "gulf beach," as defined by Section 33.203,

and a description of the statutory planning process or program

for protection of and access to public beaches and other public

coastal areas of environmental, recreational, historical,

aesthetic, ecological, or cultural value;

(13) a description of the statutory planning process or program

for energy facilities likely to be located in, or that may

directly and significantly affect, the coastal zone;

(14) a description of the statutory planning process or program

for:

(A) assessing the effects of shoreline erosion;

(B) studying and evaluating ways to control or reduce the impact

of shoreline erosion; and

(C) restoring areas detrimentally affected by shoreline erosion;

(15) a description of the state's statutory program regulating

nonpoint source water pollution, as it relates to the coastal

zone; and

(16) an explanation of the relationship of specific policies of

the coastal management program to:

(A) protection of resources;

(B) management of coastal development; and

(C) simplification of governmental procedures.

(b) For purposes of Subsections (a)(9) and (a)(11), "agency or

subdivision action" has the meaning assigned by Section 33.203.

(c) For purposes of Subsections (a)(10) and (a)(11), "federal

agency action," "federal agency activity," and "outer continental

shelf plan" have the meanings assigned by Section 33.203.

Acts 1977, 65th Leg., p. 2385, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1995, 74th Leg., ch. 416, Sec. 2,

eff. June 8, 1995.

Sec. 33.054. REVIEW AND AMENDMENT OF MANAGEMENT PROGRAM. The

commissioner may review the management program periodically and

may amend the management program as new information or changed

conditions may warrant.

Acts 1977, 65th Leg., p. 2385, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 35,

eff. June 7, 1991.

Sec. 33.055. PUBLIC HEARINGS TO CONSIDER COASTAL MANAGEMENT

PROGRAM. In developing, reviewing, or amending the coastal

management program, after due notice to affected persons and the

public generally, the commissioner and the council shall hold or

have held public hearings as the commissioner and the council

determine to be appropriate.

Acts 1977, 65th Leg., p. 2386, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 36,

eff. June 7, 1991; Acts 1995, 74th Leg., ch. 416, Sec. 2, eff.

June 8, 1995.

Sec. 33.056. STRUCTURES ON LAND ADJACENT TO COASTAL PUBLIC LAND.

(a) On receipt of appropriate applications, the board shall

register existing structures extending on coastal public land

from adjacent land not owned by the state.

(b) Insofar as consonant with the policies of this chapter, the

board may regulate the placement, length, design, and the manner

of construction, maintenance, and the use of all structures which

are built so that they extend on coastal public land from

adjacent land not owned by the state.

Acts 1977, 65th Leg., p. 2386, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.057. GIFTS OF INTERESTS IN LAND. (a) The board may

accept gifts of interests in land, and these interests shall

become part of the permanent school fund unless otherwise

designated by the grantor.

(b) At the discretion of the board, the land may be managed as

if it were coastal public land within the meaning of this

chapter.

Acts 1977, 65th Leg., p. 2386, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.058. PURCHASE OF FEE AND LESSER INTERESTS IN LAND. (a)

The board may select and purchase fee and lesser interests in

land of the coastal area for the creation, maintenance, or

protection of wildlife refuges, estuarine preserves, natural

scenic reserves, historical or archaeological sites, public

recreational areas, and research facilities.

(b) The interests may be purchased by the board with money

acquired by gift or grant, but the interests may not be obtained

by condemnation.

(c) Interests acquired under this section shall not become a

part of the permanent free school fund unless they are so

designated by the board.

(d) In the discretion of the board, the interests may be managed

as if they were coastal public land within the meaning of this

chapter regardless of whether they fall within the meaning of

coastal public land.

Acts 1977, 65th Leg., p. 2386, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.059. STUDIES. The board may study various coastal

engineering problems, including the protection of the shoreline

against erosion, the design and use of piers, groins, seawalls,

and jetties, and the effects of various structures, works, and

improvements on the physical and biological systems of the

coastal public land.

Acts 1977, 65th Leg., p. 2386, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.060. LOCATING AND MARKING BOUNDARIES. The board may

locate and have marked on the ground the boundaries separating

coastal public land from other land.

Acts 1977, 65th Leg., p. 2386, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.061. COMPLAINTS. (a) The board shall receive and

evaluate any complaint or report from any person concerning

instances of unauthorized construction, maintenance, use, or

assertion of control of any structure on coastal public land.

(b) The board shall refer to the attorney general all cases

warranting judicial remedies, and the attorney general shall

immediately initiate judicial proceedings for the appropriate

relief.

Acts 1977, 65th Leg., p. 2386, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.062. DESIGNATED OFFICIAL REPRESENTATIVE. The board is

designated and shall serve as the official representative of the

governor of the state to conduct with the federal government any

business concerning any matter affecting the coastal public land

which arises out of the exercise by the federal government of any

authority it may have over navigable water under the Constitution

of the United States.

Acts 1977, 65th Leg., p. 2387, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.063. FEES. The board may prescribe reasonable filing

fees and fees for granting leases, easements, permits, and other

interests in or rights to use coastal public land.

Acts 1977, 65th Leg., p. 2387, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 1, eff. September 1, 2007.

Sec. 33.064. RULES. The board may adopt procedural and

substantive rules which it considers necessary to administer,

implement, and enforce this chapter.

Acts 1977, 65th Leg., p. 2387, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.065. TEXAS COASTAL OCEAN OBSERVATION NETWORK. (a) The

Texas Coastal Ocean Observation Network is a cooperative project

of Texas A&M University--Corpus Christi, Lamar University,

the Texas Water Development Board, and the land office.

(b) The network shall collect data on natural processes

affecting the coast for the purpose of studying, planning for,

and managing human uses of the coast as they are affected by

those natural processes.

(c) The participating state entities shall coordinate the

project with the United States Army Corps of Engineers, the

National Oceanic and Atmospheric Administration, and other

appropriate entities, including private entities.

(d) The participating state entities may contract and enter into

agreements with the United States Army Corps of Engineers, the

National Oceanic and Atmospheric Administration, and other

appropriate entities, including private entities, as necessary to

carry out their duties under this section.

Added by Acts 2005, 79th Leg., Ch.

719, Sec. 3, eff. June 17, 2005.

SUBCHAPTER D. RIGHTS IN COASTAL PUBLIC LAND

Sec. 33.101. APPLICATION TO ACQUIRE RIGHTS IN COASTAL PUBLIC

LAND. Any person who desires to acquire rights in the surface

estate in any coastal public land shall make application to the

board in writing in the form prescribed by the board.

Acts 1977, 65th Leg., p. 2387, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.102. CONTENTS OF APPLICATION. The application to

acquire rights in coastal public land shall include any

information the board considers necessary to process the

application, including information necessary to evaluate the

purpose for which the land is to be used.

Acts 1977, 65th Leg., p. 2387, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 1, eff. September 1, 2007.

Sec. 33.103. INTERESTS WHICH MAY BE GRANTED BY THE BOARD. (a)

The board may grant the following interests in coastal public

land for the indicated purposes:

(1) leases for public purposes;

(2) easements for purposes connected with:

(A) ownership of littoral property; or

(B) the operation of a facility operated by an existing channel

and dock corporation that was issued articles of incorporation

under Chapters 13 and 14, Title 32, Revised Statutes;

(3) permits authorizing limited continued use of previously

unauthorized structures on coastal public land not connected with

ownership of littoral property;

(4) channel easements to the holder of any surface or mineral

interest in coastal public land for purposes necessary or

appropriate to the use of the interests; and

(5) subject to Section 33.001(g), any other interest in coastal

public land for any purpose if the board determines that the

grant is in the best interest of the state.

(b) The board may not grant any interest in land within 2,500

feet of a military base unless the commissioner or the

commissioner's designee, after consultation with appropriate

military authorities, determines that the grant will not

adversely affect the mission of the military base.

Acts 1977, 65th Leg., p. 2387, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 923, Sec. 1,

eff. Aug. 26, 1985; Acts 2003, 78th Leg., ch. 149, Sec. 12, eff.

May 27, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 2, eff. September 1, 2007.

Sec. 33.104. DETERMINATION OF TERMS OF GRANT; CONSUMMATION OF

TRANSACTION. If the board approves the application, the board

shall determine the terms, conditions, and consideration for the

grant of an interest in or right to use coastal public land and

may consummate the transaction.

Acts 1977, 65th Leg., p. 2388, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 3, eff. September 1, 2007.

Sec. 33.105. PERSONS TO WHOM INTEREST IN LAND MAY BE GRANTED.

The board may grant to any person an interest in coastal public

land if the board determines that the grant is in the best

interest of the state.

Acts 1977, 65th Leg., p. 2388, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 3, eff. September 1, 2007.

Sec. 33.106. POLICIES, PROVISIONS, AND CONDITIONS OF LEASES. In

addition to policies generally applicable under this chapter,

leases granted under this subchapter shall be subject to the

policies, provisions, and conditions stated in Sections 33.107

through 33.110 of this code.

Acts 1977, 65th Leg., p. 2388, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.107. PROTECTION OF RIGHTS. The littoral rights of the

adjacent upland owner shall be protected in a lease.

Acts 1977, 65th Leg., p. 2388, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.108. RIGHTS OF THE PUBLIC. Members of the public may

not be excluded from coastal public land leased for public

recreational purposes or from an estuarine preserve.

Acts 1977, 65th Leg., p. 2388, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.109. COUNTIES AND CITIES ELIGIBLE TO LEASE COASTAL

PUBLIC LAND. (a) A county is eligible to apply for a lease of

coastal public land inside the county and outside the boundaries

of any incorporated city, town, or village for public

recreational purposes.

(b) An incorporated city, town, or village is eligible to lease

coastal public land within its corporate boundaries for public

recreational purposes.

Acts 1977, 65th Leg., p. 2388, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.110. CONTRACTS AND FRANCHISES. (a) With the approval

of the board, a lessee granted a lease for public recreational

purposes may enter into contracts and franchise agreements to

promote public recreation.

(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1256, Sec. 24,

eff. September 1, 2007.

Acts 1977, 65th Leg., p. 2388, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 24, eff. September 1, 2007.

Sec. 33.111. GRANTING EASEMENTS. (a) The board may grant

easement rights to the owner of adjacent littoral property

authorizing the placement or location of a structure on coastal

public land for purposes connected with the ownership of littoral

property.

(b) The board may grant easement rights to construct channels,

wharves, docks, and marinas to an existing corporation that was

issued articles of incorporation under Chapters 13 and 14, Title

32, Revised Statutes.

(c) Notwithstanding any provision in its charter or articles of

incorporation to the contrary, a corporation described in

Subsection (b) of this section may only obtain the use of or

acquire property from the state as provided by that subsection.

Acts 1977, 65th Leg., p. 2389, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 923, Sec. 2,

eff. Aug. 26, 1985.

Sec. 33.112. FAILURE TO OBTAIN AN EASEMENT. (a) Any owner of

littoral property or any person acting under the owner of

littoral property who for purposes connected with the ownership

of the littoral property shall construct or fix or place on

coastal public land any structure without first obtaining an

easement from the land office is subject to a civil penalty of

not more than $200.

(b) Each day the structure remains on or is affixed to coastal

public land constitutes a separate offense.

Acts 1977, 65th Leg., p. 2389, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.113. INTERPRETATION OF EASEMENT GRANT. The grant of an

easement under Section 33.111 of this code and the waiver under

Section 33.115 of this code shall not be construed as recognition

of a right existing in the littoral owner incident to the

ownership of littoral property.

Acts 1977, 65th Leg., p. 2389, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.114. POLICIES, PROVISIONS, AND CONDITIONS OF EASEMENTS.

In addition to the policies, provisions, and conditions generally

applicable in this chapter, each grant of an easement is subject

to the policies, provisions, and conditions of Sections 33.115

and 33.117 of this code.

Acts 1977, 65th Leg., p. 2389, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.115. PIERS. (a) Without obtaining an easement from the

board, the owner of littoral property may construct a pier on

adjacent coastal public land if the pier:

(1) is not used for commercial purposes;

(2) is 115 feet or less in length and 25 feet or less in width;

and

(3) requires no filling or dredging.

(b) In addition to the provisions of Subsection (a), the board

may adopt rules with limitations and requirements that are

consistent with the policies stated in Section 33.001 of this

code that allow an owner of littoral property to construct a pier

with associated appurtenances on adjacent coastal public land

without first obtaining an easement from the board.

(c) The location and dimensions of the pier and description of

any associated appurtenances must be registered with the board in

the manner provided in this chapter.

Acts 1977, 65th Leg., p. 2389, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2001, 77th Leg., ch. 366, Sec. 1,

eff. May 26, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

58, Sec. 1, eff. May 17, 2005.

Sec. 33.116. FAILURE TO REGISTER PIER. Any owner of littoral

property who fails to register the location and dimensions of the

pier which is authorized to be constructed under Section 33.115

of this code is subject to a civil penalty of not more than $200.

Acts 1977, 65th Leg., p. 2389, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.117. PUBLIC POLICY OF STATE TO BE CONSIDERED. In

administering Sections 33.111 through 33.115 of this code, the

board shall consider the public policy of the state that the

orderly use of privately owned littoral property in a manner

consistent with the public policy of the state will not be

impaired.

Acts 1977, 65th Leg., p. 2389, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.118. SINGLE PERMIT. If the activity for which the

easement is sought requires the littoral owner to seek one or

more permits from any other agency or department of state

government, the board may agree with the agency or department to

issue a single document incorporating all rights and privileges

of the applicant.

Acts 1977, 65th Leg., p. 2389, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.119. ISSUANCE OF PERMITS. The board may issue permits

authorizing limited continued use of previously unauthorized

structures on coastal public land if the use is sought by one who

is claiming an interest in the structure but is not incident to

the ownership of littoral property.

Acts 1977, 65th Leg., p. 2390, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.120. FAILURE TO OBTAIN A PERMIT. A person who

maintains, uses, or repairs any structure for which a permit is

required under Section 33.119 of this code without first

obtaining a permit from the board is subject to a civil penalty

of not less than $50 nor more than $1,000.

Acts 1977, 65th Leg., p. 2390, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.121. UNAUTHORIZED STRUCTURES. Any person who

constructs, fixes, or places on coastal public land any

unauthorized structure for purposes not connected with ownership

of littoral property is subject to a civil penalty of not less

than $50 nor more than $1,000.

Acts 1977, 65th Leg., p. 2390, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.122. EXCEPTION TO PERMIT REQUIREMENT. No permit may be

required for structures, excavations, or other similar structures

as long as they are located wholly on the private littoral

upland, even though the activities may result in the area being

inundated by public water.

Acts 1977, 65th Leg., p. 2390, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.123. POLICIES, PROVISIONS, AND CONDITIONS OF PERMITS.

In addition to the policies, provisions, and conditions generally

applicable in this chapter, each grant of a permit is subject to

the policies, provisions, and conditions of Sections 33.120

through 33.122 and 33.124 through 33.126 of this code.

Acts 1977, 65th Leg., p. 2390, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.124. PERMITS PROHIBITED FOR CERTAIN STRUCTURES. The

board may not grant a permit which authorizes the continued use

of a structure located within 1,000 feet of privately owned

littoral residential property, without written consent of the

littoral owner.

Acts 1977, 65th Leg., p. 2390, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2005, 79th Leg., Ch.

42, Sec. 1, eff. May 13, 2005.

Sec. 33.125. AUTOMATIC REVOCATION AND TERMINATION OF A PERMIT.

A permit that authorizes the continued use of a previously

unauthorized structure on coastal public land is considered

automatically revoked and terminated if the coastal public land

on which the structure is located is:

(1) subsequently leased for public purposes;

(2) exchanged for littoral property under this chapter; or

(3) conveyed to a navigation district as provided by law.

Acts 1977, 65th Leg., p. 2390, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.126. TERMINATION OF PERMIT BY BOARD. Each permit shall

provide that if the terms of the permit are broken, the permit

may be terminated at the option of the board.

Acts 1977, 65th Leg., p. 2390, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.127. TERMS AND RENEWAL OF PERMITS. Permits may be

issued for a period of not more than five years and may be

renewed at the discretion of the board.

Acts 1977, 65th Leg., p. 2391, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.128. USE OF PREVIOUSLY UNAUTHORIZED STRUCTURES.

Previously unauthorized structures for which permits are obtained

may be used only for noncommercial, recreational purposes.

Acts 1977, 65th Leg., p. 2391, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.129. PROHIBITIONS ON THE GRANT OF PERMITS. The board

may not grant an application for a permit which would violate the

public policy of this state as expressed in this chapter and may

not grant a permit for any structure not in existence on August

27, 1973.

Acts 1977, 65th Leg., p. 2391, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.130. REPAIRS AND REBUILDING. If a structure for which a

permit is issued is severely damaged or destroyed by any means,

no major repairs or rebuilding may be undertaken by the permit

holder without the approval of the board.

Acts 1977, 65th Leg., p. 2391, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.131. STRUCTURES AS PROPERTY OF THE STATE. A structure

presently existing or to be constructed in the future for which a

permit is required under Section 33.119 of this code is the

property of the state. Any construction, maintenance, or use of

the structure other than as provided in this subchapter is

declared to be a nuisance per se and is expressly prohibited.

Acts 1977, 65th Leg., p. 2391, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 991, Sec. 10,

eff. Sept. 1, 1993.

Sec. 33.132. REGISTRATION BY BOARD. (a) The registration by

the board on or before December 31, 1973, of a structure located

in whole or in part on coastal public land on August 27, 1973,

and claimed by the person submitting it for registration as an

incident of the ownership of littoral property shall not be

construed as evidence of the acquiescence of the state in the

claim by the owner.

(b) Failure of the owner to register the structure estops the

owner from making any further claim of right against the state in

the structure and renders the structure a nuisance per se subject

to abatement by the state at the expense of the littoral owner.

Acts 1977, 65th Leg., p. 2391, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.133. REMEDIES CUMULATIVE. Remedies provided in this

subchapter are cumulative of all other remedies which may be

applicable, including those remedies arising from the power of a

court to enforce its jurisdiction and its judgments.

Acts 1977, 65th Leg., p. 2391, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.134. USE AND DEVELOPMENT OF LAND BY LITTORAL OWNER.

None of the provisions of this chapter shall prevent the littoral

owner of property from developing or otherwise using his property

in a lawful manner, and this chapter shall not be construed to

confer on the board the authority to regulate, control, or

restrict the use or development of the property.

Acts 1977, 65th Leg., p. 2391, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.135. NOTICE TO PURCHASER OR GRANTEE OF COASTAL AREA

PROPERTY. (a) A person who sells, transfers, or conveys an

interest other than a mineral, leasehold, or security interest in

real property adjoining and abutting the tidally influenced

waters of the state must include the following notice as a part

of a written executory contract for the sale, transfer, or

conveyance:

"(1) The real property described in and subject to this contract

adjoins and shares a common boundary with the tidally influenced

submerged lands of the state. The boundary is subject to change

and can be determined accurately only by a survey on the ground

made by a licensed state land surveyor in accordance with the

original grant from the sovereign. The owner of the property

described in this contract may gain or lose portions of the tract

because of changes in the boundary.

"NOTICE REGARDING COASTAL AREA PROPERTY

"(2) The seller, transferor, or grantor has no knowledge of any

prior fill as it relates to the property described in and subject

to this contract.

"(3) State law prohibits the use, encumbrance, construction, or

placing of any structure in, on, or over state-owned submerged

lands below the applicable tide line, without proper permission.

"(4) The purchaser or grantee is hereby advised to seek the

advice of an attorney or other qualified person as to the legal

nature and effect of the facts set forth in this notice on the

property described in and subject to this contract. Information

regarding the location of the applicable tide line as to the

property described in and subject to this contract may be

obtained from the surveying division of the General Land Office

in Austin."

(b) If property described under Subsection (a) of this section

is sold, transferred, or conveyed without an executory contract

for conveyance, a written statement containing the notice

prescribed by that subsection must be delivered to the grantee

for execution and acknowledgement of receipt before the

conveyance is recorded.

(c) Failure to include the statement in an executory contract

for conveyance shall be grounds for the purchaser to terminate

such contract, and upon termination any earnest money shall be

returned to the party making the deposit.

(d) Failure to provide this statement prior to closing, either

in the executory contract for conveyance or in a separate written

statement, shall constitute a deceptive act under Section 17.46,

Business & Commerce Code.

(e) This section or the action of any party subject to this

section does not diminish or modify the beach access and use

rights of the public as acquired by statute or under common law.

Added by Acts 1993, 73rd Leg., ch. 991, Sec. 11, eff. Sept. 1,

1993.

Sec. 33.136. PROPERTY RIGHTS: PRESERVATION OF LITTORAL RIGHTS.

(a) Notwithstanding any law to the contrary, a person may not

undertake an action on or immediately landward of a public beach

or submerged land, including state mineral lands, relating to

erosion response that will cause or contribute to shoreline

alteration before the person has conducted and filed a coastal

boundary survey in the same manner as the survey of public land

required by Chapter 21 and any applicable rule of the

commissioner and has obtained any required lease or other

instrument from the commissioner or board, as applicable. A

person is not required to obtain a lease or other instrument from

the commissioner or board if the action is confined to land owned

by a navigation district or municipality. On filing of the

survey, the shoreline depicted on the survey is a fixed line for

the purpose of locating a shoreline boundary, subject to movement

landward of that line. A coastal boundary survey conducted under

this section may not be filed until the commissioner gives notice

of approval under Subsection (c).

(b) The survey must contain the following statement: "NOTICE:

This survey was performed in accordance with Section 33.136,

Natural Resources Code, for the purpose of evidencing the

location of the shoreline in the area depicted in this survey as

that shoreline existed before commencement of erosion response

activity, as required by Chapter 33, Natural Resources Code. The

line depicted on this survey fixes the shoreline for the purpose

of locating a shoreline boundary, subject to movement landward as

provided by Section 33.136, Natural Resources Code."

(c) Within 30 days after the date the commissioner approves a

coastal boundary survey under this section, the commissioner

shall provide notice of that approval by:

(1) publication in the Texas Register;

(2) publication for two consecutive weeks in a newspaper of

general circulation in the county or counties in which the land

depicted in the survey is located; and

(3) filing a copy of the approval in the archives and records

division of the land office.

(d) A person who claims title to permanent school fund land as a

result of accretion, reliction, or avulsion in the coastal zone

on or after September 1, 1999, must, in order to prevail in the

claim, prove that:

(1) a change in the shoreline has occurred;

(2) the change did not occur as a result of the claimant's

actions, the action of any predecessor in title, the action of

any grantee, assignee, licensee, or person authorized by the

claimant to use the claimant's land, or an erosion response

activity; and

(3) the claimant is entitled to benefit from the change.

(e) An upland owner who, because of erosion response activity

undertaken by the commissioner, ceases to hold title to land that

extends to the shoreline as altered by the erosion response

activity is entitled to continue to exercise all littoral rights

possessed by that owner before the date the erosion response

activity commenced, including rights of ingress, egress, boating,

bathing, and fishing.

(f) In this section, "erosion response" means an action intended

to address coastal erosion, mitigate the effect of coastal

erosion, or maintain or enhance beach stability or width. The

term includes:

(1) beach nourishment;

(2) sediment management;

(3) beneficial use of dredged material;

(4) construction of breakwaters;

(5) dune creation or enhancement; and

(6) revegetation.

Added by Acts 1997, 75th Leg., ch. 938, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 508, Sec. 3, eff.

Sept. 1, 1999.

SUBCHAPTER E. ENFORCEMENT AND APPEAL

Sec. 33.171. ENFORCEMENT OF RIGHTS OF LITTORAL OWNERS. (a) A

littoral owner whose rights may be affected by any action of the

board under this chapter may bring suit for a declaratory

judgment against the State of Texas in a district court in Travis

County to try the issues.

(b) Service of citation may be obtained by serving the

commissioner.

(c) The state is entitled to receive notice of a claim against

the School Land Board under this subchapter not later than the

180th day after the day the action of the board giving rise to

the claim occurred. The notice must reasonably describe:

(1) the action of the board that affected the littoral owner's

rights;

(2) the time and place of the board's action; and

(3) the nature of the claim, specifying, as applicable, the

manner in which:

(A) the board's action affected the title to or boundary of

coastal public land to the detriment of the littoral owner;

(B) the board's action affected an interest in land sought or

granted under this chapter; or

(C) the board violated this chapter or a rule adopted by the

board under this chapter.

(d) The notice requirement of Subsection (c) is a jurisdictional

prerequisite to the institution of suit under this section

regardless of actual notice, express or implied, to the board or

the state.

Acts 1977, 65th Leg., p. 2391, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 147, Sec. 1,

eff. Sept. 1, 2003.

Sec. 33.172. VENUE. Unless expressly waived in writing by the

attorney general, venue lies in Travis County in any proceeding:

(1) arising out of an alleged violation of any provision of this

chapter or any rule adopted by the board under this chapter;

(2) touching any interest in land sought or granted under this

chapter; and

(3) to determine the boundaries or title to any coastal public

land.

Acts 1977, 65th Leg., p. 2392, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.173. RIGHT TO APPEAL. Any interested party who is

aggrieved by an action of the board under this chapter may appeal

the action by filing a petition in a district court in Travis

County.

Acts 1977, 65th Leg., p. 2392, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.174. TIME FOR FILING PETITION. The petition for the

appeal must be filed within 30 days after the date of the final

action of the board or 30 days after the effective date of the

action, whichever is the later date.

Acts 1977, 65th Leg., p. 2392, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.175. SERVICE OF CITATION. Service of citation on the

board may be accomplished by serving the commissioner.

Acts 1977, 65th Leg., p. 2392, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 33.176. ISSUE ON APPEAL. In an appeal of a board action,

the issue is whether the action is invalid, arbitrary, or

unreasonable.

Acts 1977, 65th Leg., p. 2392, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER F. COASTAL COORDINATION

Sec. 33.201. SHORT TITLE. This subchapter may be cited as the

Coastal Coordination Act.

Added by Acts 1979, 66th Leg., p. 1991, ch. 785, Sec. 1, eff.

June 13, 1979. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 37,

eff. June 7, 1991.

Sec. 33.202. POLICY. (a) It is declared to be the policy of

this state to make more effective and efficient use of public

funds and provide for more effective and efficient management of

coastal natural resource areas, and to better serve the people of

Texas by:

(1) continually reviewing the principal coastal problems of

state concern, coordinating the performance of government

programs affecting coastal natural resource areas, and

coordinating the measures required to resolve identified coastal

problems; and

(2) making all coastal management processes more visible,

accessible, coherent, consistent, and accountable to the people

of Texas.

(b) It is declared to be the policy of this state that the chief

executive officer of the state should represent the State of

Texas in discussions and negotiations with the federal government

with regard to the effect of federal actions on the coastal

programs and policies of the State of Texas.

Added by Acts 1979, 66th Leg., p. 1991, ch. 785, Sec. 1, eff.

June 13, 1979. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 37,

eff. June 7, 1991; Acts 1995, 74th Leg., ch. 416, Sec. 3, eff.

June 8, 1995.

Sec. 33.203. DEFINITIONS. In this subchapter:

(1) "Coastal natural resource areas" means:

(A) coastal barriers;

(B) coastal historic areas;

(C) coastal preserves;

(D) coastal shore areas;

(E) coastal wetlands;

(F) critical dune areas;

(G) critical erosion areas;

(H) gulf beaches;

(I) hard substrate reefs;

(J) oyster reefs;

(K) submerged land;

(L) special hazard areas;

(M) submerged aquatic vegetation;

(N) tidal sand or mud flats;

(O) water of the open Gulf of Mexico; and

(P) water under tidal influence.

(2) "Coastal barrier" means an undeveloped area on a barrier

island, peninsula, or other protected area, as designated by

United States Fish and Wildlife Service maps.

(3) "Coastal historic area" means a site that is specially

identified in rules adopted by the Texas Historical Commission or

the Antiquities Committee as being coastal in character and that

is:

(A) a site on the National Register of Historic Places,

designated under 16 U.S.C. Section 470a and 36 CFR Part 63,

Chapter 1; or

(B) a state archaeological landmark, as defined by Subchapter D,

Chapter 191.

(4) "Coastal preserve" means any land, including a park or

wildlife management area, that is owned by the state and that is:

(A) subject to Chapter 26, Parks and Wildlife Code, because it

is a park, recreation area, scientific area, wildlife refuge, or

historic site; and

(B) designated by the Parks and Wildlife Commission as being

coastal in character.

(5) "Coastal shore area" means an area within 100 feet landward

of the highwater mark on submerged land.

(6) "Coastal waters" means waters under tidal influence and

waters of the open Gulf of Mexico.

(7) "Coastal wetlands" means wetlands, as the term is defined by

Section 11.502, Water Code, located:

(A) seaward of the coastal facility designation line established

by rules adopted under Chapter 40;

(B) within rivers and streams, to the extent of tidal influence,

as shown on the Texas Natural Resource Conservation Commission's

stream segment maps, excluding the portion of the Trinity River

located in Liberty County;

(C) within one mile of the mean high tide of the portion of

river and stream described by Paragraph (B), except as provided

by Paragraphs (D) and (E);

(D) in the case of wetlands bordering the portion of the Trinity

River to which Paragraph (B) applies:

(i) within the area located between the mean high tide line on

the western shoreline of that portion of the river and

Farm-to-Market Road 565 and Farm-to-Market Road 1409; or

(ii) within the area located between the mean high tide line on

the eastern shoreline of that portion of the river and

Farm-to-Market Road 563; or

(E) in the case of wetlands bordering the portion of the Neches

River described by Paragraph (B):

(i) within one mile from the mean high tide line of the western

shoreline of that portion of the river described by Paragraph

(B); or

(ii) within the area located between the mean high tide line on

the eastern shoreline of that portion of the river and

Farm-to-Market Road 105.

(8) "Critical area" means a coastal wetland, an oyster reef, a

hard substrate reef, submerged aquatic vegetation, or a tidal

sand or mud flat.

(9) "Critical dune area" means a protected sand dune complex on

the Gulf shoreline within 1,000 feet of mean high tide designated

by the land commissioner under Section 63.121.

(10) "Critical erosion area" has the meaning assigned to the

term "critical coastal erosion area" by Section 33.601(4).

(11) "Gulf beach" means a beach bordering the Gulf of Mexico

that is:

(A) located inland from the mean low tide line to the natural

line of vegetation bordering the seaward shore of the Gulf of

Mexico; or

(B) part of a contiguous beach area to which the public has a

right of use or easement:

(i) continuously held by the public; or

(ii) acquired by the public by prescription, dedication, or

estoppel.

(12) "Hard substrate reef" means a naturally occurring hard

substrate formation, including a rock outcrop or serpulid worm

reef, living or dead, in an intertidal or subtidal area.

(13) "Oyster reef" means a natural or artificial formation that

is:

(A) composed of oyster shell, live oysters, and other living or

dead organisms;

(B) discrete, contiguous, and clearly distinguishable from

scattered oyster shell or oysters; and

(C) located in an intertidal or subtidal area.

(14) "Special hazard area" means an area designated under 42

U.S.C. Section 4001 et seq. as having special flood, mudslide or

mudflow, or flood-related erosion hazards and shown on a flood

hazard boundary map or flood insurance rate map as Zone A, AO,

A1-30, AE, A99, AH, VO, V1-30, VE, V, M, or E.

(15) "Submerged land" means land located under waters under

tidal influence or under waters of the open Gulf of Mexico,

without regard to whether the land is owned by the state or a

person other than the state.

(16) "Submerged aquatic vegetation" means rooted aquatic

vegetation growing in permanently inundated areas in estuarine

and marine systems.

(17) "Tidal sand or mud flat" means a silt, clay, or sand

substrate, without regard to whether it is vegetated by algal

mats, that occur in intertidal areas and that are regularly or

intermittently exposed and flooded by tides, including tides

induced by weather.

(18) "Water of the open Gulf of Mexico" means water in this

state, as defined by Section 26.001(5), Water Code, that is part

of the open water of the Gulf of Mexico and that is within the

territorial limits of the state.

(19) "Water under tidal influence" means water in this state, as

defined by Section 26.001(5), Water Code, that is subject to

tidal influence according to the Texas Natural Resource

Conservation Commission's stream segment map. The term includes

coastal wetlands.

(20) "Council" means the Coastal Coordination Council.

(21) "Agency or subdivision" means any state agency, department,

board, or commission or political subdivision of the state.

(22) "Coastal management program " means an ongoing,

comprehensive program containing the elements required for

approval of a program under the Coastal Zone Management Act of

1972 (16 U.S.C. Section 1451 et seq.) that is designed to

coordinate agencies' management of activities that may adversely

affect coastal natural resource areas for the purpose of

continually making management of those activities more efficient

and effective.

(23) "Agency or subdivision action" means an action described by

Section 33.2051 or 33.2053.

(24) "Federal agency activity" means a function performed by or

for a federal agency in the exercise of its statutory

responsibility, including financial assistance, the planning,

construction, modification, or removal of a public work,

facility, or any other structure, and the acquisition, use, or

disposal of land or water resources. The term does not include

the issuance of a federal license or permit.

(25) "Federal agency action" means a license or permit that a

federal agency may issue that represents the proposed federal

authorization, approval, or certification needed by the applicant

to begin an activity.

(26) "Proposed action" means an agency or subdivision action

under consideration by the agency or subdivision, but with

respect to which the agency or subdivision has not made a final

decision.

(27) "Outer continental shelf plan" means a plan for the

exploration or development of, or production from, an area leased

under the Outer Continental Shelf Lands Act (43 U.S.C. Section

1331 et seq.) and the rules adopted under that Act that is

submitted to the secretary of the United States Department of the

Interior after federal approval of the coastal management

program.

Added by Acts 1979, 66th Leg., p. 1991, ch. 785, Sec. 1, eff.

June 13, 1979. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 37,

eff. June 7, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.264,

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 416, Sec. 4, eff.

June 8, 1995; Acts 1997, 75th Leg., ch. 396, Sec. 1, eff. May 28,

1997; Acts 1999, 76th Leg., ch. 508, Sec. 4, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 70, Sec. 2, eff. Sept. 1, 2001.

Sec. 33.204. ADMINISTRATION OF COASTAL MANAGEMENT PROGRAM. (a)

The council by rule shall adopt goals and policies of the coastal

management program. A goal or policy may not require an agency or

subdivision to perform an action that would exceed the

constitutional or statutory authority of the agency or

subdivision to which the goal or policy applies.

(b) The council shall meet twice each calendar year and as

necessary to conduct the business of the council and shall set

aside time at each meeting for public comment on any issue under

the jurisdiction of the council. The commissioner is chair of

the council. The chair or any three members of the council may

convene meetings at such times and places as they may determine

necessary and appropriate.

(c) Except as provided by Sections 33.205(c)(3) and 33.206(a),

the council may act on the agreement of a majority of a quorum of

the council.

(d) For each matter to be reviewed by the council under Section

33.205(c) or (d) of this code, the governor shall designate a

local elected official from a county or municipality directly

affected by the matter under review. The local official shall

serve as a nonvoting participant on the council for purposes of

reviewing and acting on that matter only.

(e) In conducting reviews under Section 33.205 of this code, the

council shall receive and consider the oral or written testimony

of any person regarding the coastal management program as the

testimony relates to the agency or subdivision action or federal

agency action or activity or outer continental shelf plan under

review. The council may reasonably limit the length and format of

the testimony and the time at which it will be received. Notice

of the period during which the testimony will be received shall

be published in the Texas Register and in a newspaper of general

circulation in each county directly affected by the matter under

review before the commencement of that period. The council shall

consider only the record before the agency or subdivision

involved in the matter under review, the agency's or

subdivision's findings, applicable laws and rules, any additional

information provided by that agency or subdivision, and public

testimony under this subsection, provided that if the agency or

subdivision did not hold a hearing, make a record, or make

findings, the council may hold a hearing and make findings

necessary to a complete and thorough review.

(f) The land office shall assist the council in carrying out its

duties. The council members may not receive compensation for

services but may receive reimbursement for actual and necessary

expenses. The land office, in coordination with other agencies

and subdivisions, shall prepare an annual report on the

effectiveness of the coastal management program. The land office

shall submit the report to the council for approval. On or before

January 15 of each odd-numbered year, the land office shall send

to the legislature each of the previous two annual reports.

(g) The council may award grants to projects that further the

goals and policies of the council. The council shall establish

the procedures for making any determination related to awarding a

grant.

Added by Acts 1979, 66th Leg., p. 1991, ch. 785, Sec. 1, eff.

June 13, 1979. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 37,

eff. June 7, 1991; Acts 1995, 74th Leg., ch. 416, Sec. 4, eff.

June 8, 1995; Acts 2001, 77th Leg., ch. 70, Sec. 3, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

22, Sec. 1, eff. September 1, 2009.

Sec. 33.2041. COMPOSITION OF COUNCIL; TERMS. (a) The council

shall consist of:

(1) the following ex officio members:

(A) the commissioner;

(B) the presiding officer of the Parks and Wildlife Commission

or a member of the commission designated by the presiding

officer;

(C) the presiding officer of the Texas Natural Resource

Conservation Commission or a member of the commission designated

by the presiding officer;

(D) a member of the Railroad Commission of Texas appointed by

that commission;

(E) the presiding officer of the Texas Water Development Board

or a member of the board designated by the presiding officer;

(F) the presiding officer of the Texas Transportation Commission

or a member of the commission designated by the presiding

officer;

(G) a member of the State Soil and Water Conservation Board

appointed by that board; and

(H) the director of the Texas A&M University Sea Grant

Program to serve as a nonvoting member; and

(2) the following members to be appointed by the governor with

the advice and consent of the senate to serve a two-year term:

(A) a city or county elected official who resides in the coastal

area;

(B) an owner of a business located in the coastal area who

resides in the coastal area;

(C) a resident from the coastal area; and

(D) a representative of agriculture.

(b) The terms of the positions on the council held by the city

or county elected official who resides in the coastal area and

the resident from the coastal area expire May 31 of each

even-numbered year. The terms of the positions on the council

held by the owner of a business located in the coastal area who

resides in the coastal area and the representative of agriculture

expire May 31 of each odd-numbered year.

(c) Appointments to the council shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointees.

Added by Acts 2001, 77th Leg., ch. 70, Sec. 4, eff. Sept. 1,

2001.

Sec. 33.2042. ELIGIBILITY OF COUNCIL MEMBERS. (a) In this

section, "Texas trade association" means a cooperative and

voluntarily joined association of business or professional

competitors in this state designed to assist its members and its

industry or profession in dealing with mutual business or

professional problems and in promoting their common interest.

(b) A person may not be a public member of the council if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in a field directly related to the

operations of the council; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in a field directly

related to the operations of the council.

(c) A person may not be a member of the council or act as the

general counsel to the council if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the council.

Added by Acts 2001, 77th Leg., ch. 70, Sec. 4, eff. Sept. 1,

2001.

Sec. 33.2043. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the council that a member:

(1) does not have at the time of taking office the

qualifications required by Section 33.2041;

(2) does not maintain during service on the council the

qualifications required by Section 33.2041;

(3) is ineligible for membership under Section 33.2042(b) or

(c);

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

council meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the council.

(b) The validity of an action of the council is not affected by

the fact that it is taken when a ground for removal of a council

member exists.

(c) If the council chair has knowledge that a potential ground

for removal exists, the council chair shall notify the appointing

authority and the attorney general that a potential ground for

removal exists.

Added by Acts 2001, 77th Leg., ch. 70, Sec. 4, eff. Sept. 1,

2001.

Sec. 33.2044. STANDARDS OF CONDUCT. The council chair or the

council chair's designee shall provide to members of the council,

as often as necessary, information regarding the requirements for

office under this chapter, including information regarding a

person's responsibilities under applicable laws relating to

standards of conduct for state officers.

Added by Acts 2001, 77th Leg., ch. 70, Sec. 4, eff. Sept. 1,

2001.

Sec. 33.2045. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the council may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the council until the person completes a training program that

complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the council;

(2) the programs operated by the council;

(3) the role and functions of the council;

(4) the rules of the council with an emphasis on the rules that

relate to disciplinary and investigatory authority;

(5) the current budget for the council;

(6) the results of the most recent formal audit of the council;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including conflict

of interest laws; and

(8) any applicable ethics policies adopted by the council or the

Texas Ethics Commission.

(c) A person appointed to the council is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 2001, 77th Leg., ch. 70, Sec. 4, eff. Sept. 1,

2001.

Sec. 33.205. CONSISTENCY WITH COASTAL MANAGEMENT PROGRAM;

COUNCIL REVIEW. (a) An agency or subdivision that takes an

agency or subdivision action described by Section 33.2051 or

33.2053 that may adversely affect a coastal natural resource area

shall comply with the goals and policies of the coastal

management program.

(b) An agency or subdivision subject to the requirements of

Subsection (a) shall affirm that it has taken into account the

goals and policies of the coastal management program by issuing a

written determination that a proposed action described by Section

33.2051 or 33.2053 is consistent with the program goals and

policies.

(c) The council may not review a proposed action subject to the

requirements of Subsections (a) and (b) of this section for

consistency with the goals and policies of the coastal management

program unless:

(1) the consistency determination for the proposed action was

contested by:

(A) a council member or an agency that was a party in a formal

hearing under Chapter 2001, Government Code, or in an alternative

dispute resolution process; or

(B) a council member or other person by the filing of written

comments with the agency before the action was proposed if the

proposed action is one for which a formal hearing under Chapter

2001, Government Code, is not available;

(2) a person described by Subdivision (1) of this subsection

files a request for referral alleging a significant unresolved

dispute regarding the proposed action's consistency with the

goals and policies of the coastal management program; and

(3) any three members of the council other than the director of

the Texas A&M University Sea Grant Program agree that there

is a significant unresolved dispute regarding the proposed

action's consistency with the goals and policies of the coastal

management program and the matter is placed on the agenda for a

council meeting.

(d) If consistency review thresholds are in effect under Section

33.2052, the council may not review a proposed action subject to

the requirements of Subsections (a) and (b) for consistency with

the goals and policies of the coastal management program unless

the requirements of Subsection (c) are satisfied and:

(1) if the proposed action is one for which a formal hearing

under Chapter 2001, Government Code, is available:

(A) the action exceeds the applicable thresholds and the

agency's consistency determination was contested in a formal

hearing or in an alternative dispute resolution process; or

(B) the action does not exceed the applicable thresholds but may

directly and adversely affect a critical area, critical dune

area, coastal park, wildlife management area or preserve, or gulf

beach and a state agency contested the agency's consistency

determination in a formal hearing; or

(2) if the proposed action is one for which a formal hearing

under Chapter 2001, Government Code, is not available to contest

the agency's determination, the action exceeds the applicable

thresholds.

(e) The council must consider and act on a matter referred under

Subsection (c) or (d) before the 26th day after the date the

agency or subdivision proposed the action. For purposes of this

section, an action subject to the contested case provisions of

Chapter 2001, Government Code, is proposed when notice of a

decision or order is issued under Section 2001.142, Government

Code.

(f) The council by rule shall establish a process by which an

applicant for a permit or other proposed action described in

Section 33.2053, or an agency or subdivision proposing an action,

may request and receive a preliminary consistency review. The

rules shall:

(1) create a permitting assistance group composed of

representatives of council member agencies and other interested

council members to coordinate the preliminary reviews; and

(2) require that the following written information be produced

not later than the 45th day after the date of the request for

preliminary review:

(A) a statement from each agency or subdivision required to

permit or approve the project as to whether the agency or

subdivision anticipates approving or denying the application;

(B) if an agency or subdivision intends to deny an application,

the agency's or subdivision's explanation of the grounds for

denial and recommendations for resolving the grounds in a way

that would allow the application to be approved;

(C) if enough information is already available, a preliminary

finding as to whether the project is likely to be found

consistent with the goals and policies of the coastal management

program; and

(D) if the project is likely to be found inconsistent with the

goals and policies of the coastal management program, an

explanation and recommendation for resolving the inconsistency in

a way that would allow the project to be found consistent.

(g) The council by rule shall establish a process by which an

individual or small business may request and receive assistance

with filing applications for permits or other proposed actions

described by Section 33.2053. The rules shall provide for:

(1) the coordination of preapplication assistance through the

permitting assistance group; and

(2) the provision of the following, by the permitting assistance

group, to an individual or a small business, on request:

(A) a list of the permits or other approvals necessary for the

project;

(B) a simple, understandable statement of all permit

requirements;

(C) a coordinated schedule for each agency's or subdivision's

decision on the action;

(D) a list of all the information the agencies or subdivisions

need to declare the applications for the permits or other

approvals administratively complete;

(E) assistance in completing the applications as needed; and

(F) if enough information is already available, a preliminary

finding as to whether the project is likely to be found

consistent with the goals and policies of the coastal management

program.

(h) If an agency, subdivision, or applicant has received a

preliminary finding of consistency under Subsection (f)(2)(C) or

(g)(2)(F) and a request for referral was filed on that action

under Subsection (c)(2), the council may accept the request for

referral only if the agency or subdivision has substantially

changed the permit or proposed action since the preliminary

finding was issued.

Added by Acts 1991, 72nd Leg., ch. 295, Sec. 37, eff. June 7,

1991. Amended by Acts 1995, 74th Leg., ch. 416, Sec. 4, eff. June

8, 1995; Acts 2001, 77th Leg., ch. 70, Sec. 5, eff. Sept. 1,

2001.

Sec. 33.2051. AGENCY RULEMAKING ACTIONS. (a) The land office

shall comply with Sections 33.205(a) and (b) when adopting or

amending a rule governing the prevention of, response to, or

remediation of a coastal oil spill.

(b) The Texas Natural Resource Conservation Commission shall

comply with Sections 33.205(a) and (b) when adopting or amending

a rule governing:

(1) air pollutant emissions;

(2) on-site sewage disposal systems; or

(3) underground storage tanks.

(c) The State Soil and Water Conservation Board shall comply

with Sections 33.205(a) and (b) when adopting or amending a rule

governing agricultural or silvicultural nonpoint source

pollution.

(d) An agency shall comply with Sections 33.205(a) and (b) when

adopting or amending a rule governing an individual action

described by Section 33.2053.

(e) The council may not review a proposed rule of the Texas

Department of Agriculture.

Added by Acts 1995, 74th Leg., ch. 416, Sec. 4, eff. June 8,

1995.

Sec. 33.2052. CERTIFICATION OF AGENCY RULES; AGENCY ACTIONS

CONSIDERED CONSISTENT. (a) The council by rule shall establish

a process by which an agency may submit rules and rule amendments

described by Section 33.2051 to the council for review and

certification for consistency with the goals and policies of the

coastal management program.

(b) The process must provide that an agency may submit to the

council consistency review thresholds for the agency's actions

described in Section 33.2053. After the council certifies that an

agency's rules are consistent and approves the agency's

thresholds, the agency's consistency determination under Section

33.205(b) for an action is final and is not subject to referral

and review, except as provided by Section 33.205(d).

(c) The council by rule shall provide that the council may

revoke its certification under Subsection (b) if the council

finds that an agency has:

(1) implemented certified rules in a manner that conflicts with

the goals and policies of the coastal management program; or

(2) amended certified rules in a manner inconsistent with the

goals and policies of the coastal management program.

Added by Acts 1995, 74th Leg., ch. 416, Sec. 4, eff. June 8,

1995.

Sec. 33.2053. INDIVIDUAL AGENCY OR SUBDIVISION ACTIONS. (a)

The land office, the School Land Board, or a board for lease of

state-owned lands shall comply with Sections 33.205(a) and (b)

when issuing or approving:

(1) a mineral lease plan of operations;

(2) a geophysical or geochemical permit;

(3) a coastal easement;

(4) a miscellaneous easement;

(5) a coastal lease;

(6) a surface lease;

(7) a structure registration;

(8) a cabin permit;

(9) a navigation district lease;

(10) certification of a local government beach access or dune

protection plan; or

(11) an agency or subdivision wetlands mitigation bank.

(b) The Public Utility Commission of Texas shall comply with

Sections 33.205(a) and (b) when issuing a certificate of

convenience and necessity.

(c) The Railroad Commission of Texas shall comply with Sections

33.205(a) and (b) when issuing:

(1) a wastewater discharge permit;

(2) a waste disposal or storage pit permit; or

(3) a certification of a federal permit for the discharge of

dredge or fill material.

(d) The Texas Transportation Commission shall comply with

Sections 33.205(a) and (b) when approving:

(1) an acquisition of a site for the placement or disposal of

dredge material from, or the expansion, relocation, or alteration

of, the Gulf Intracoastal Waterway; or

(2) a transportation construction project or maintenance

program.

(e) The Texas Historical Commission and the Antiquities

Committee shall comply with Sections 33.205(a) and (b) when

issuing:

(1) a permit for destruction, alteration, or taking of a coastal

historic area; or

(2) a review of a federal undertaking affecting a coastal

historic area.

(f) The Texas Natural Resource Conservation Commission shall

comply with Sections 33.205(a) and (b) when issuing or approving:

(1) a wastewater discharge permit;

(2) a permit for a new concentrated animal feeding operation

located one mile or less from a critical area or coastal waters;

(3) a permit for solid or hazardous waste treatment, storage, or

disposal;

(4) creation of a special purpose district or approval of bonds

for the purpose of construction of infrastructure on coastal

barriers;

(5) levee improvement or flood control projects;

(6) a certification of a federal permit for the discharge of

dredge or fill material;

(7) a declaration of an emergency and request for an emergency

release of water;

(8) a new permit for an annual appropriation of:

(A) 5,000 or more acre-feet of water within the program

boundary; or

(B) 10,000 or more acre-feet of water outside the program

boundary but within 200 stream miles of the coast;

(9) an amendment to a water permit for an increase in an annual

appropriation of:

(A) 5,000 or more acre-feet of water within the program

boundary; or

(B) 10,000 or more acre-feet of water outside the program

boundary but within 200 stream miles of the coast; or

(10) a change in the purpose of use of an annual appropriation

of water to a more consumptive use of:

(A) 5,000 or more acre-feet of water within the program

boundary; or

(B) 10,000 or more acre-feet of water outside the program

boundary but within 200 stream miles of the coast.

(g) The council may not review an action of the Texas Natural

Resource Conservation Commission described by Subsections

(f)(8)-(10) taken to implement a part of the Trans-Texas Water

Program that the Trans-Texas Water Program Policy Management

Committee has found to be consistent with the goals and policies

of the coastal management program. To find that the program is

consistent with the goals and policies, the Trans-Texas Water

Program Policy Management Committee must:

(1) include at least three members of the council, or

representatives of those members, as voting members of the

committee; and

(2) make the finding by a majority vote of those members or

their representatives.

(h) The Parks and Wildlife Department shall comply with Sections

33.205(a) and (b) when issuing or approving:

(1) an oyster lease;

(2) a permit for taking, transporting, or possessing threatened

or endangered species;

(3) a permit for disturbing marl, sand, shell, or gravel on

state-owned land; or

(4) development by a person other than the Parks and Wildlife

Department that requires the use or taking of any public land in

a state park, wildlife management area, or preserve.

(i) A subdivision shall comply with Sections 33.205(a) and (b)

when issuing a dune protection permit or beachfront construction

certificate that authorizes:

(1) construction activity that is located 200 feet or less

landward of the line of vegetation and that results in the

disturbance of more than 7,000 square feet of dunes or dune

vegetation;

(2) construction activity that results in the disturbance of

more than 7,500 cubic yards of dunes;

(3) a coastal shore protection project undertaken on a gulf

beach or 200 feet or less landward of the line of vegetation and

that affects more than 500 linear feet of gulf beach; or

(4) a closure, relocation, or reduction in existing public beach

access or public beach access designated in an approved local

government beach access plan, other than for a short term.

(j) An action to renew, amend, or modify an existing permit,

certificate, lease, easement, approval, or other action is not an

action under this section if the action is taken under a rule

that the council has certified under Section 33.2052 and:

(1) for a wastewater discharge permit, if the action is not a

major permit modification that would:

(A) increase pollutant loads to coastal waters; or

(B) result in relocation of an outfall to a critical area;

(2) for solid, hazardous, or nonhazardous waste permits, if the

action is not a Class III modification under rules of the Texas

Natural Resource Conservation Commission; or

(3) for any other action, if the action:

(A) only extends the period of the existing authorization and

does not authorize new or additional work or activity; or

(B) is not directly relevant to Sections 33.205(a) and (b).

(k) The council shall establish a program boundary to limit the

geographic area in which the requirements of Sections 33.205(a)

and (b) apply. The boundary is the coastal facility designation

line as defined by Appendix 1 to 31 TAC Section 19.2 as that

appendix existed on the effective date of this section, as

modified by Section 33.203(7). Except as provided by Subsections

(f)(8)-(10), this subchapter does not apply to an agency action

authorizing an activity outside the program boundary.

Added by Acts 1995, 74th Leg., ch. 416, Sec. 4, eff. June 8,

1995.

Sec. 33.206. COUNCIL ACTION. (a) A proposed action is

consistent with the goals and policies of the coastal management

program and approved by the council unless, on the affirmative

vote of at least two-thirds of the members of the council, the

council determines the action to be inconsistent with the coastal

management program and protests the action.

(b) If the council protests the proposed action, the council

shall report its findings on the matter to the agency or

subdivision. The report shall specify how the proposed action is

inconsistent with the goals and policies of the coastal

management program and include specific recommendations of the

council regarding how the proposed action may be modified or

amended to make it consistent with the program. Before the 21st

day after the date the agency or subdivision receives the report,

the agency or subdivision shall review the findings and

recommendations and determine whether to modify or amend the

proposed action to make it consistent with the goals and policies

of the coastal management program and shall notify the council of

its decision.

(c) If an agency or subdivision does not modify or amend a

proposed action to be consistent with the goals and policies of

the coastal management program, the council shall request the

attorney general to issue an opinion on the consistency of the

proposed action with the coastal management program. The agency

or subdivision is stayed from taking the proposed action until

the attorney general issues the opinion. The attorney general

shall issue an opinion before the 26th day after the date the

council requests the opinion.

(d) The council shall adopt procedural rules for the review of

federal actions, activities, and outer continental shelf plans

that incorporate the provisions of federal regulations governing

those reviews. The rules shall provide that the chair or any

three members may request additional information from a federal

agency or additional time for review as provided by the federal

regulations.

(e) The council shall review any federal action, activity, or

outer continental shelf plan that any three members of the

council agree presents a significant unresolved issue regarding

consistency with the goals and policies of the coastal management

program and place the matter on the agenda of a meeting of the

council for review.

(f) If an activity requiring an agency or subdivision action

described by Section 33.2053 that falls below thresholds in

effect under Section 33.2052 also requires an equivalent federal

permit or license, the council may only determine the agency or

subdivision action's consistency. If an activity requiring an

agency or subdivision action above thresholds requires an

equivalent federal permit or license, the council may determine

the consistency of the agency or subdivision action or the

federal license or permit, but not both. The determination

regarding the consistency of an action made by the council under

this subsection constitutes the state's determination regarding

consistency of the equivalent agency or subdivision action or

federal action.

(g) If, after review, the council finds a proposed federal

agency action or activity or outer continental shelf plan is

inconsistent with the coastal management program, and the federal

agency does not modify the action, activity, or outer continental

shelf plan to achieve consistency with the program, the governor,

with the assistance of the chair of the council, may seek

mediation of the matter in accordance with federal law.

(h) The council may not protest a proposed action by an agency

or subdivision pertaining to an application filed with that

agency or subdivision before the date the coastal management

program is adopted.

Added by Acts 1991, 72nd Leg., ch. 295, Sec. 37, eff. June 7,

1991. Amended by Acts 1995, 74th Leg., ch. 416, Sec. 4, eff. June

8, 1995.

Sec. 33.207. COUNCIL RECOMMENDATIONS. In addition to the report

required by Section 33.206, the council:

(1) may periodically submit recommendations to an agency or

subdivision designed to encourage the agency or subdivision to

carry out its functions in a manner consistent with the coastal

management program, including recommendations for methods to

simplify governmental procedures and changes in applicable rules

or statutes; and

(2) shall report to the legislature on:

(A) recommended statutory changes needed to make more effective

and efficient use of public funds and provide for more effective

and efficient management of coastal natural resource areas,

including recommendations on methods to simplify governmental

procedures;

(B) agency or subdivision actions that are not consistent with

the coastal management program; and

(C) population growth of, infrastructure needs of, and use of

resources on the coast.

Added by Acts 1991, 72nd Leg., ch. 295, Sec. 37, eff. June 7,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 416, Sec. 4, eff.

June 8, 1995; Acts 2001, 77th Leg., ch. 70, Sec. 6, eff. Sept. 1,

2001.

Sec. 33.208. ENFORCEMENT. (a) The agency or subdivision with

jurisdiction over a proposed action shall enforce the provisions

of the coastal management program.

(b) If the attorney general issues an opinion under Section

33.206(c) that a proposed agency or subdivision action is

inconsistent with the coastal management program and the agency

or subdivision fails to implement the council's recommendation

regarding the action, the attorney general shall file suit in a

district court of Travis County to enforce this subchapter. The

court shall consider the attorney general's opinion in

determining whether the proposed action is consistent with the

coastal management program.

(c) Notwithstanding the request of an opinion from, or the

filing of suit by, the attorney general, the council and the

agency or subdivision may enter into a settlement agreement with

regard to the proposed action. If the council and the agency or

subdivision enter into a settlement agreement, the council may

rescind its request for an opinion from the attorney general.

Added by Acts 1991, 72nd Leg., ch. 295, Sec. 37, eff. June 7,

1991. Amended by Acts 1995, 74th Leg., ch. 416, Sec. 4, eff. June

8, 1995.

Sec. 33.209. PROHIBITION ON SPECIAL AREA MANAGEMENT PLANS. The

council may not develop or approve a special area management

plan, including a plan for an area designated under the national

estuary program.

Added by Acts 1995, 74th Leg., ch. 416, Sec. 4, eff. June 8,

1995.

Sec. 33.210. PRIVATE PROPERTY. The requirements of this

subchapter may not be applied in a manner that would result in

the taking, damage, or destruction of property without adequate

compensation.

Added by Acts 1995, 74th Leg., ch. 416, Sec. 4, eff. June 8,

1995.

Sec. 33.211. SUNSET PROVISION. The Coastal Coordination Council

is subject to Chapter 325, Government Code (Texas Sunset Act).

Unless continued in existence as provided by that chapter, the

council is abolished and this subchapter expires September 1,

2011.

Added by Acts 1995, 74th Leg., ch. 416, Sec. 4, eff. June 8,

1995. Amended by Acts 1997, 75th Leg., ch. 1169, Sec. 1.01, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 70, Sec. 7, eff. Sept.

1, 2001.

Amended by:

Acts 2009, 81st Leg., 1st C.S., Ch.

2, Sec. 1.08, eff. July 10, 2009.

Sec. 33.212. COMPLAINTS. (a) The council shall maintain a file

on each written complaint filed with the council. The file must

include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the council;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

council closed the file without taking action other than to

investigate the complaint.

(b) The council shall provide to the person filing the complaint

and to each person who is a subject of the complaint a copy of

the council's policies and procedures relating to complaint

investigation and resolution.

(c) The council, at least quarterly until final disposition of

the complaint, shall notify the person filing the complaint and

each person who is a subject of the complaint of the status of

the investigation unless the notice would jeopardize an

undercover investigation.

Added by Acts 2001, 77th Leg., ch. 70, Sec. 8, eff. Sept. 1,

2001.

SUBCHAPTER G. COASTAL WETLAND ACQUISITION

Sec. 33.231. SHORT TITLE. This subchapter may be cited as the

Coastal Wetland Acquisition Act.

Added by Acts 1979, 66th Leg., p. 1993, ch. 785, Sec. 2, eff.

June 13, 1979.

Sec. 33.232. POLICY. It is the declared policy of the state:

(1) to protect the property rights of those who sell interests

in land to the state by fairly compensating the sellers;

(2) to protect that coastal wetland which is most essential to

the public interest by acquiring fee and lesser interests in the

coastal wetland and managing it in a manner that will preserve

and protect the productivity and integrity of the land as coastal

wetland; and

(3) to assure that the state does not expend funds to acquire

any coastal wetland to which it already holds a valid title at

the time of the expenditure.

Added by Acts 1979, 66th Leg., p. 1993, ch. 785, Sec. 2, eff.

June 13, 1979.

Sec. 33.233. DEFINITIONS. In this subchapter:

(1) "Acquiring agency" means the Parks and Wildlife Department.

(2) "Land office " means the General Land Office.

(3) "Coastal wetland" means wetlands underlying or adjacent to

tidal waters in the coastal area.

(4) "Wetlands" has the meaning assigned under Subchapter J,

Chapter 11, Water Code.

(5) "Seawater" means any water containing a concentration of

one-twentieth of one percent or more by weight of total dissolved

inorganic salts derived from the marine water of the Gulf of

Mexico.

Added by Acts 1979, 66th Leg., p. 1993, ch. 785, Sec. 2, eff.

June 13, 1979. Amended by Acts 1991, 72nd Leg., ch. 265, Sec. 4,

eff. June 5, 1991.

Sec. 33.234. DUTIES AND AUTHORITY OF ACQUIRING AGENCY. (a) The

acquiring agency shall do the following:

(1) accept gifts, grants, or devises of interests in land;

(2) acquire, by purchase or condemnation, fee and lesser

interests in the surface estate in coastal wetland certified as

most essential to protection of the public interest, provided

that in each instance in which an interest in land is acquired by

the acquiring agency pursuant to this section, a sufficient

interest shall be acquired to preserve and protect the

productivity and integrity of such land as coastal wetland; and

(3) manage interests in land acquired pursuant to this section

in a manner that will preserve and protect the productivity and

integrity of the land as coastal wetland.

(b) This subchapter shall not be construed to authorize the

condemnation of any interest in the mineral estate in any coastal

wetland.

(c) The acquiring agency shall promulgate reasonable rules and

regulations necessary to preserve and protect the productivity

and integrity of the land as coastal wetland acquired pursuant to

this subchapter. The rules and regulations shall include

regulations governing activities conducted on the land in

conjunction with mineral exploration, development, and

production.

(d) If the acquiring agency seeks to condemn an interest less

than the fee interest in the surface estate in any coastal

wetland, the owner of the coastal wetland may demand that the

acquiring agency instead seek condemnation of the fee interest in

the surface estate in the coastal wetland. Upon this demand, the

acquiring agency shall either:

(1) seek to condemn the fee interest in the surface estate in

the coastal wetland; or

(2) cease all condemnation proceedings pursuant to this

subchapter against the coastal wetland.

Added by Acts 1979, 66th Leg., p. 1993, ch. 785, Sec. 2, eff.

June 13, 1979. Amended by Acts 1991, 72nd Leg., ch. 265, Sec. 5,

eff. June 5, 1991.

Sec. 33.235. AGRICULTURAL EXEMPTION. Coastal wetland used only

for farming or ranching activities, including maintenance and

repair of buildings, earthworks, and other structures, shall not

be subject to any power of condemnation exercised pursuant to

this subchapter. However, this exemption from condemnation shall

terminate upon the receipt by any state or federal agency of an

application for a permit, license, or other authorization to

conduct on the wetland, activities other than farming and

ranching activities, including irrigation and water well

drilling, and activities necessary to exploration, development,

or production of the underlying mineral estate.

Added by Acts 1979, 66th Leg., p. 1993, ch. 785, Sec. 2, eff.

June 13, 1979.

Sec. 33.236. DUTIES AND AUTHORITY TO CERTIFY. (a) The land

office and the acquiring agency, in coordination, shall do the

following:

(1) certify coastal wetlands which are most essential to the

public interest in accordance with criteria developed by the land

office and the acquiring agency under Chapter 14, Parks and

Wildlife Code, and this subchapter, assign priorities for

acquisition of interests in the coastal wetland, and revoke

certification made pursuant to this section when it is in the

public interest to do so; and

(2) publicize the importance to the public interest of coastal

wetland in general, and of designated coastal wetland in

particular.

(b) A certification, assignment of priority for acquisition, or

revocation of certification made pursuant to this subchapter does

not constitute a "contested case" within the meaning of Chapter

2001, Government Code.

(c) to (h) Repealed by Acts 1991, 72nd Leg., ch. 265, Sec. 7,

eff. June 5, 1991.

Added by Acts 1979, 66th Leg., p. 1993, ch. 785, Sec. 2, eff.

June 13, 1979. Amended by Acts 1991, 72nd Leg., ch. 265, Secs. 6,

7, eff. June 5, 1991; Acts 1995, 74th Leg., ch. 76, Sec.

5.95(49), eff. Sept. 1, 1995.

Sec. 33.237. MOST ESSENTIAL COASTAL WETLAND CERTIFICATION. (a)

In selecting and certifying coastal wetland most essential to the

public interest, and in assigning priorities of acquisition to

coastal wetland, the land office and the acquiring agency shall

consider the following criteria:

(1) whether the land is coastal wetland within the definition,

intent, and purpose of this subchapter;

(2) whether the state owns the coastal wetland or claims title

to it, which title can be validated by bringing an appropriate

action in a court of law;

(3) whether the biological, geological, or physical

characteristics of the coastal wetland, including the

interrelationship of the coastal wetland with other coastal

wetland, is essential to the public interest;

(4) the degree to which the coastal wetland is in danger of

being altered, damaged, or destroyed, and the imminence of that

danger; and

(5) the cost of acquiring the coastal wetland.

(b) The legislature declares that certifications, assignments of

priority for acquisition, and revocations of certifications made

pursuant to Section 33.235 of this code are made only for the

purpose of administering the provisions of this subchapter. No

certifications, assignments of priority for acquisition, or

revocations of certification shall be grounds for an inference,

or admissible in a court of law to prove, that any coastal

wetland is of greater or lesser value than any other coastal

wetland for any purpose other than administering the provisions

of this subchapter.

(c) A certification made pursuant to this subchapter shall

expire one year from the date of certification.

(d) If on or before the expiration date of such certification

the acquiring agency files suit in a court of law to condemn the

certified coastal wetland, the certification shall extend until

the suit is settled, dismissed, or otherwise terminated.

(e) If a contract of sale between the state and the owner of the

certified coastal wetland is entered into on or before the

expiration date of the certification, the certification shall

extend until title to the coastal wetland is conveyed to the

state or the contract is rescinded, invalidated, or otherwise

terminated.

Added by Acts 1979, 66th Leg., p. 1993, ch. 785, Sec. 2, eff.

June 13, 1979. Amended by Acts 1991, 72nd Leg., ch. 265, Sec. 8,

eff. June 5, 1991.

Sec. 33.238. FUNDING. The acquiring agency may compensate the

seller of land acquired pursuant to this subchapter with funds

obtained through:

(1) gift, grant, or devise;

(2) legislative appropriation; or

(3) gift or grant from the United States.

Added by Acts 1979, 66th Leg., p. 1993, ch. 785, Sec. 2, eff.

June 13, 1979.

SUBCHAPTER H. COASTAL EROSION

Sec. 33.601. DEFINITIONS. In this subchapter:

(1) "Account" means the coastal erosion response account

established under Section 33.604.

(2) "Beach nourishment" means the placement of beach-quality

sediment on an eroded beach to restore it as a recreational

beach, provide storm protection for upland property, maintain a

restored beach by the replacement of sand, or serve other similar

beneficial purposes.

(3) "Coastal erosion" means the loss of land, marshes, wetlands,

beaches, or other coastal features within the coastal zone

because of the actions of wind, waves, tides, storm surges,

subsidence, or other forces.

(4) "Critical coastal erosion area" means a coastal area that is

experiencing historical erosion, according to the most recently

published data of the Bureau of Economic Geology of The

University of Texas at Austin, that the commissioner finds to be

a threat to:

(A) public health, safety, or welfare;

(B) public beach use or access;

(C) general recreation;

(D) traffic safety;

(E) public property or infrastructure;

(F) private commercial or residential property;

(G) fish or wildlife habitat; or

(H) an area of regional or national importance.

(5) "Erosion response project" means an action intended to

address or mitigate coastal erosion, including beach nourishment,

sediment management, beneficial use of dredged material, creation

or enhancement of a dune, wetland, or marsh, and construction of

a breakwater, bulkhead, groin, jetty, or other structure.

(6) "Hard structure" means an erosion response structure such as

a bulkhead, seawall, revetment, jetty, groin, or similar

structure that is the functional equivalent of one of those

structures.

(7) "Institution of higher education" has the meaning assigned

by Section 61.003, Education Code.

(8) "Local government" means a political subdivision of this

state.

(9) "Project cooperation agreement" means a contract executed by

the land office and a qualified project partner that explicitly

defines the terms under which a study or project will be

conducted.

(10) "Public beach" has the meaning assigned by Section 61.013.

(11) "Qualified project partner" means a local government, state

or federal agency, institution of higher education, homeowners'

association, or other public or private entity that enters into

an agreement with the land office to finance, study, design,

install, or maintain an erosion response project.

(12) "Shared project cost" means a project cost identified by

the commissioner and established in a project cooperation

agreement that will be shared with a qualified project partner.

Added by Acts 1999, 76th Leg., ch. 508, Sec. 5, eff. Sept. 1,

1999.

Sec. 33.602. COASTAL EROSION DUTIES AND AUTHORITY. (a) The

land office shall implement a program of coastal erosion

avoidance, remediation, and planning. The commissioner shall

ensure that erosion avoidance, remediation, and planning protect

the common law rights of the public in public beaches as affirmed

by Subchapter B, Chapter 61.

(b) The commissioner shall publish and periodically update a

coastal erosion response plan. The commissioner shall develop

the plan in coordination with state and federal agencies and

local governments and provide for public input on the plan. The

plan must identify critical coastal erosion areas designated by

the commissioner and prioritize coastal erosion response studies

and projects so that:

(1) benefits are balanced among areas throughout the coast

designated by the commissioner as critical coastal erosion areas;

(2) federal and local financial participation is maximized;

(3) studies and projects are scheduled to achieve efficiencies

and economies of scale; and

(4) the severity of erosion effects in each area is taken into

account.

(c) The commissioner may adopt rules necessary to implement this

subchapter.

(d) The commissioner shall adopt rules requiring that

beach-quality sand dredged in constructing and maintaining

navigation inlets and channels of the state be placed on eroding

beaches or to restore eroding wetlands wherever practicable.

(e) In order to determine which areas should be designated as

critical coastal erosion areas and guide the allocation of

resources, the commissioner may conduct a coast-wide analysis of

the costs and benefits of coastal erosion avoidance, remediation,

and planning. An analysis conducted under this subsection may

consider:

(1) historical erosion rates in an area;

(2) the elevation of an area adjacent to the shoreline;

(3) the presence of critical infrastructure in an area adjacent

to the shoreline;

(4) the population density of an area adjacent to the shoreline;

(5) the presence of economic activity conducted in an area

adjacent to the shoreline;

(6) the presence of critical natural resources in an area

adjacent to the shoreline;

(7) anthropogenic contributions to erosion; and

(8) any other factor identified as relevant by the commissioner.

Added by Acts 1991, 72nd Leg., ch. 295, Sec. 3, eff. June 7,

1991. Renumbered from Sec. 33.601 and amended by Acts 1999, 76th

Leg., ch. 508, Sec. 5, eff. Sept. 1, 1999. Amended by Acts 2001,

77th Leg., ch. 1405, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

15, Sec. 1, eff. September 1, 2009.

Sec. 33.603. COASTAL EROSION STUDIES AND PROJECTS. (a) The

land office shall undertake coastal erosion studies,

demonstration projects, and response projects if the land office

receives legislative appropriations or other funding for that

purpose. If reasonable and appropriate, the land office shall

work in conjunction with other state agencies, local governments,

federal agencies, including the United States Army Corps of

Engineers, or other qualified project partners in undertaking

those studies and projects.

(b) The studies and projects shall address:

(1) assessment of the feasibility, cost, and financing of

different methods of avoiding, slowing, or remedying coastal

erosion;

(2) beneficial placement of dredged material where appropriate

to replenish eroded public beach, bay shore, marsh, and dune

areas;

(3) public beach, bay shore, and marsh nourishment or

restoration projects using sediments other than material from

navigational or other dredging projects;

(4) guidelines on grain size and toxicity level;

(5) the economic, natural resource, and other benefits of

coastal erosion projects;

(6) the protection, revegetation, and restoration of dunes;

(7) the planting of vegetation as a means of inhibiting bay

shore erosion and projects developing and cultivating

disease-resistant vegetation adapted to local conditions;

(8) the construction or retrofitting of dams, jetties, groins,

and other impoundment structures, provided that the structures

include sediment bypassing systems;

(9) estimating the quantity and quality of sediment trapped by

reservoirs, navigation channels, and placement areas and

identification of other sediment sources;

(10) the use of hard or soft structures on bay shorelines as a

method of avoiding, slowing, or remedying erosion;

(11) storm damage mitigation, post-storm damage assessment, and

debris removal;

(12) removal and relocation of structures from public beaches,

including the purchase of property located on a public beach;

(13) the acquisition of property necessary for the construction,

reconstruction, maintenance, widening, or extension of an erosion

response project under this subchapter;

(14) structural shoreline protection projects that use

innovative technologies designed or engineered to minimize beach

scour; and

(15) other studies or projects the commissioner considers

necessary or appropriate to implement this subchapter.

(c) An agreement between the commissioner and a qualified

project partner to undertake a coastal erosion response study or

project:

(1) must require the qualified project partner to pay a

specified percentage of the shared project cost that is not less

than the minimum amount prescribed by Subsection (e):

(A) before completion of the project; or

(B) following completion of the project, in accordance with a

schedule provided by the agreement; and

(2) may contain other terms governing the study or project.

(d) Except as provided by Subsections (b)(8) and (14), this

chapter does not authorize the construction or funding of a hard

structure on or landward of a public beach.

(e) A qualified project partner must pay:

(1) not less than 25 percent of the shared project cost if the

project is a beach nourishment project on a public beach or bay

shore; and

(2) not less than 40 percent of the shared project cost if the

project is any other coastal erosion response study or project,

including:

(A) a marsh restoration project; or

(B) a bay shoreline protection project other than a beach

nourishment project.

(f) Notwithstanding Subsections (c) and (e), each biennium the

commissioner may undertake at least one erosion response project

without requiring a qualified project partner to pay a portion of

the shared project cost if the total cost of the projects that do

not have a cost share requirement does not exceed one-half of the

total amount appropriated to the land office for coastal erosion

planning and response.

(g) Notwithstanding Subsection (d), each biennium the

commissioner may undertake or provide funding for one or more

erosion response demonstration projects if the state's portion of

the shared project cost does not exceed one-tenth of the total

amount appropriated to the land office for coastal erosion

planning and response.

(h) Notwithstanding Subsection (e), the commissioner may

determine the percentage of the shared project cost a qualified

project partner must pay for a project undertaken pursuant to

Subsection (b)(11), (12), or (13).

Added by Acts 1991, 72nd Leg., ch. 295, Sec. 3, eff. June 7,

1991. Renumbered from Sec. 33.602 and amended by Acts 1999, 76th

Leg., ch. 508, Sec. 5, eff. Sept. 1, 1999. Amended by Acts 2001,

77th Leg., ch. 1404, Sec. 1, eff. June 16, 2001; Acts 2003, 78th

Leg., ch. 874, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

304, Sec. 1, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1302, Sec. 1, eff. September 1, 2009.

Sec. 33.604. COASTAL EROSION RESPONSE ACCOUNT. (a) The coastal

erosion response account is an account in the general revenue

fund that may be appropriated only to the commissioner and used

only for the purpose of implementing this subchapter and

administration of the coastal management program as provided in

Subchapter F.

(b) The account consists of:

(1) all money appropriated for the purposes of this subchapter;

(2) grants to this state from the United States for the purposes

of this subchapter;

(3) all money received by this state from the sale of dredged

material; and

(4) penalties or costs collected under Section 61.0184 or

63.1814.

(c) The account is exempt from the application of Section

403.095, Government Code.

Added by Acts 1999, 76th Leg., ch. 508, Sec. 5, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 4, eff. September 1, 2007.

Sec. 33.605. USES OF ACCOUNT. (a) Money in the account may be

used for:

(1) any action authorized by this subchapter; and

(2) the administration of the coastal management program as

provided in Subchapter F.

(b) The commissioner must approve an expenditure from the

account. In determining whether to approve an expenditure for a

study or project, the commissioner shall consider:

(1) the amount of money in the account;

(2) the feasibility and cost-effectiveness of the study or

project;

(3) the locations of other existing or proposed erosion response

projects;

(4) the needs in other critical coastal erosion areas;

(5) the effect of the study or project on public or private

property; and

(6) if the site to be studied or project to be conducted will be

located within the jurisdiction of a local government subject to

Chapter 61 or 63:

(A) whether the local government is adequately administering

those chapters; and

(B) the plan for reducing public expenditures for erosion and

storm damage losses prepared by the local government under

Section 33.607.

Added by Acts 1999, 76th Leg., ch. 508, Sec. 5, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

867, Sec. 2, eff. June 17, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 4, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

14, Sec. 1, eff. September 1, 2009.

Sec. 33.606. GRANTS AND GIFTS. The commissioner may apply for,

request, solicit, contract for, receive, and accept gifts,

grants, donations, and other assistance from any source to carry

out the powers and duties provided by this subchapter.

Added by Acts 1991, 72nd Leg., ch. 295, Sec. 3, eff. June 7,

1991. Renumbered from Sec. 33.603 by Acts 1999, 76th Leg., ch.

508, Sec. 5, eff. Sept. 1, 1999.

Sec. 33.607. COASTAL EROSION PUBLIC AWARENESS AND EDUCATION;

LOCAL GOVERNMENT PLANNING AND REGULATION. (a) The land office

shall be responsible for and shall coordinate with other agencies

to increase public awareness through public education concerning:

(1) the causes of erosion;

(2) the consequences of erosion;

(3) the importance of barrier islands, dunes, and bays as a

natural defense against storms and hurricanes; and

(4) erosion avoidance techniques.

(b) On an ongoing basis, the commissioner, in consultation with

the Bureau of Economic Geology of The University of Texas at

Austin and coastal county and municipal governments, shall

monitor historical erosion rates at each location along the shore

of the Gulf of Mexico.

(c) The commissioner shall make historical erosion data

accessible, through the Internet and otherwise, to the public and

persons receiving the notice required under Section 61.025.

(d) The Bureau of Economic Geology of The University of Texas at

Austin shall make historical erosion data relating to a critical

coastal erosion area available to each state agency, local

government, or other person responsible for, or with jurisdiction

over, the area.

(e) A local government subject to Chapter 61 or 63 shall use

historical erosion data and the coastal erosion response plan

published by the commissioner under Section 33.602 to prepare a

local plan for reducing public expenditures for erosion and storm

damage losses to public and private property, including public

beaches. A plan prepared under this subsection may include a

building set-back line that will accommodate a shoreline retreat.

The local government shall hold a public educational meeting on

the plan before proposing to implement it through the plans,

orders, or ordinances provided by Chapters 61 and 63.

(f) A local plan for reducing public expenditures for erosion

and storm damage losses to public and private property prepared

under Subsection (e) may:

(1) preserve and enhance the public's right of access to and use

of the public beach;

(2) preserve critical sand dunes for natural storm protection

and conservation purposes;

(3) establish a building set-back line no further landward than

the dune protection line established by the local government

under Chapter 63;

(4) provide for the prohibition of new construction seaward of

the building set-back line; and

(5) provide for the acquisition of fee title to or a lesser

interest in property seaward of the building set-back line.

(g) The commissioner may adopt rules for the preparation and

implementation by a local government of a local plan for reducing

public expenditures for erosion and storm damage losses to public

and private property under Subsection (e).

(h) Chapter 2007, Government Code, does not apply to a rule or

local government order or ordinance authorized by this section.

Added by Acts 1991, 72nd Leg., ch. 295, Sec. 3, eff. June 7,

1991. Renumbered from Sec. 33.604 and amended by Acts 1999, 76th

Leg., ch. 508, Sec. 5, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 5, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 6, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

14, Sec. 2, eff. September 1, 2009.

Sec. 33.608. REPORT TO LEGISLATURE. Each biennium, the

commissioner shall submit to the legislature a report listing:

(1) each critical erosion area;

(2) each proposed erosion response study or project;

(3) an estimate of the cost of each proposed study or project

described by Subdivision (2);

(4) each coastal erosion response study or project funded under

this subchapter during the preceding biennium;

(5) the economic and natural resource benefits from each coastal

erosion response study or project described by Subdivision (4);

(6) the financial status of the account; and

(7) an estimate of the cost of implementing this subchapter

during the succeeding biennium.

Added by Acts 1999, 76th Leg., ch. 508, Sec. 5, eff. Sept. 1,

1999.

Sec. 33.609. LANDOWNER CONSENT. (a) The commissioner may not

undertake a coastal erosion response project on:

(1) permanent school fund land without first obtaining the

written consent of the school land board; or

(2) private property, other than that encumbered by the common

law rights of the public affirmed by Chapter 61, without first

obtaining the written consent of the property owner.

(b) If the commissioner cannot determine the identity of or

locate a property owner, consent is considered to have been given

if:

(1) the commissioner publishes a notice of the project at least

once a week for two consecutive weeks in the newspaper having the

largest circulation in the county in which the project is

located; and

(2) the property owner does not object on or before the 20th day

after the last date notice is published under Subdivision (1).

Added by Acts 1999, 76th Leg., ch. 508, Sec. 5, eff. Sept. 1,

1999.

Sec. 33.610. REMOVAL OF SUBMERGED LAND FROM APPRAISAL AND TAX

ROLLS. (a) If the commissioner determines that land has become

submerged by erosion or subsidence and as a result is dedicated

to the permanent school fund, the commissioner may notify in

writing the appraisal district that appraises the land for ad

valorem tax purposes and each taxing unit that imposes taxes on

the land. The notice must include a legal description of the

land.

(b) On receipt of notice under Subsection (a):

(1) the appraisal district shall remove the land from the

appraisal roll; and

(2) each taxing unit shall remove the land from its tax roll.

Added by Acts 1999, 76th Leg., ch. 508, Sec. 5, eff. Sept. 1,

1999.

Sec. 33.611. IMMUNITY. (a) This state, the commissioner, and

land office staff are immune from suit for damages and from

liability for an act or omission related to:

(1) the approval, disapproval, funding, or performance of a

coastal erosion response activity, including an erosion response

study or project or a survey; or

(2) the failure of an erosion response project undertaken by the

commissioner under this subchapter to fulfill its intended

purpose.

(b) The immunity granted by this section does not apply to an

act or omission that is intentional, wilfully or wantonly

negligent, or committed with conscious indifference or reckless

disregard for the safety of others.

Added by Acts 1999, 76th Leg., ch. 508, Sec. 5, eff. Sept. 1,

1999.

Sec. 33.612. JUDICIAL REVIEW. (a) Judicial review of rights

affected by an action of this state, the commissioner, or land

office staff under this subchapter is under the substantial

evidence rule. In order to prevail, a person seeking review must

prove that the action complained of was arbitrary, capricious, or

otherwise not in accordance with law.

(b) Venue for an action relating to this subchapter is in Travis

County.

Added by Acts 1999, 76th Leg., ch. 508, Sec. 5, eff. Sept. 1,

1999.

Sec. 33.613. CLOSURE OR MODIFICATION OF CERTAIN MAN-MADE PASSES.

(a) Notwithstanding Sections 66.204 and 81.103, Parks and

Wildlife Code, the commissioner may undertake the closure or

modification of a man-made pass or its environs between the Gulf

of Mexico and an inland bay if:

(1) the commissioner determines that the pass causes or

contributes to significant erosion of the shoreline of the

adjacent beach;

(2) the pass is not a public navigational channel constructed or

maintained by the federal government; and

(3) the land office receives legislative appropriations or other

funding for that purpose.

(b) If the closing of a man-made pass under this section results

in a loss of public recreational opportunities, the commissioner

shall develop, in consultation with the Parks and Wildlife

Department and the county and, if applicable, the municipality in

which the pass is located, and approve a plan to mitigate the

loss. In developing the plan, the commissioner is strongly

encouraged to assess the feasibility of installing fishing piers,

boat ramps, and other facilities that provide public recreational

opportunities. The plan must be presented to the public for

comment before the commissioner approves it.

Added by Acts 2009, 81st Leg., R.S., Ch.

66, Sec. 1, eff. September 1, 2009.

SUBCHAPTER I. COASTAL PROTECTION AND IMPROVEMENT

Sec. 33.651. DEFINITIONS. In this subchapter:

(1) "Bond" means any type of interest-bearing obligation,

including a bond, note, bond anticipation note, certificate of

participation, lease, contract, or other evidence of indebtedness

issued by a coastal county to pay the project costs of a

qualified project.

(2) "Coastal county" means a county that borders on the Gulf of

Mexico.

(3) "Coastal erosion" has the meaning assigned by Section

33.601.

(4) "Coastal improvement project" means a project to improve

access to a public beach by:

(A) acquiring fee title to property or a right of public access

to a public beach;

(B) constructing or maintaining public roads, parking, or other

facilities in aid of public access to or use of a public beach;

(C) requiring a landowner, as prescribed by land office rules,

to restore land affected by coastal erosion to its original

boundaries; or

(D) implementing a building set-back line established under

Section 33.607.

(5) "Coastal protection project" means a project to address or

mitigate coastal erosion.

(6) "Coastal protection and improvement fund" means the coastal

protection and improvement fund created under Section 33.653.

(7) "County coastal protection and improvement fund" means a

county coastal protection and improvement fund created by a

coastal county under Section 33.655.

(8) "Project cost" means a cost or expense incurred in relation

to a qualified project, including the cost of:

(A) designing, engineering, acquiring, constructing,

maintaining, improving, extending, repairing, replacing,

monitoring, removing, or administering a qualified project; or

(B) financing a qualified project, including the cost of issuing

bonds and the payment of principal, interest, and redemption

price.

(9) "Public beach" has the meaning assigned by Section 61.013.

(10) "Qualified agreement" means an agreement between the land

office and a coastal county in accordance with Section 33.657.

(11) "Qualified payment" means a payment by the commissioner to

a coastal county from the coastal protection and improvement

fund, as provided by this subchapter, that has been approved in

amount and qualification for payment by the land office and the

applicable coastal county.

(12) "Qualified project" means a coastal protection or

improvement project that qualifies for funding under Section

33.656.

Added by Acts 2005, 79th Leg., Ch.

867, Sec. 4, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 7, eff. September 1, 2007.

Sec. 33.652. APPLICABILITY OF SUBCHAPTER TO CERTAIN

MUNICIPALITIES. The provisions of this subchapter relating to

coastal counties apply to a municipality if all or substantially

all of the gulf beach within a coastal county is located within

the boundaries of the municipality.

Added by Acts 2005, 79th Leg., Ch.

867, Sec. 4, eff. June 17, 2005.

Sec. 33.653. CREATION OF COASTAL PROTECTION AND IMPROVEMENT

FUND. (a) The coastal protection and improvement fund is

created as a trust fund outside the state treasury to be held by

the Texas Treasury Safekeeping Trust Company and administered by

the commissioner as trustee on behalf of the coastal counties.

(b) The fund consists of:

(1) gifts and grants; and

(2) appropriations of money to the fund by the legislature.

(c) The commissioner shall allocate five percent of the amount

deposited in the fund to the land office to be used only to pay

the cost of administering any coastal protection and improvement

efforts undertaken under this subchapter and to support a coastal

monitoring program by The University of Texas Bureau of Economic

Geology and the sea turtle and shore monitoring programs of Texas

A&M University at Galveston.

(d) The commissioner shall allocate 95 percent of the amount

deposited in the fund for use by the coastal counties as provided

by this subchapter.

Added by Acts 2005, 79th Leg., Ch.

867, Sec. 4, eff. June 17, 2005.

Sec. 33.654. USE OF COASTAL PROTECTION AND IMPROVEMENT FUND.

(a) The coastal protection and improvement fund shall be used

only to make a qualified payment to a coastal county sponsoring a

qualified project under this subchapter.

(b) The commissioner may make a qualified payment from the fund

to a coastal county only if and to the extent that the coastal

county is sponsoring a project that qualifies for funding as

certified by the coastal county and the land office.

(c) The amount and timing of a qualified payment shall be

determined by agreement between the land office and the coastal

county sponsoring the project. The amount of a qualified payment

may not exceed the estimated project costs.

Added by Acts 2005, 79th Leg., Ch.

867, Sec. 4, eff. June 17, 2005.

Sec. 33.655. COUNTY COASTAL PROTECTION AND IMPROVEMENT FUND.

(a) Each coastal county shall create a county coastal protection

and improvement fund.

(b) Each coastal county shall deposit any qualified payment that

it receives into its county coastal protection and improvement

fund and shall use the money in the fund only to pay the project

costs of a qualified project as provided by this subchapter.

Added by Acts 2005, 79th Leg., Ch.

867, Sec. 4, eff. June 17, 2005.

Sec. 33.656. PROJECTS THAT QUALIFY FOR FUNDING. To qualify for

funding under this subchapter, a project must:

(1) be sponsored by a coastal county;

(2) be located within the sponsoring coastal county along or

adjacent to the shore of the Gulf of Mexico, an inland bay, or a

connecting channel between the Gulf of Mexico and an inland bay;

(3) be accessible by public roads or a common carrier ferry;

(4) be identified and approved for funding by a coastal county

and the land office; and

(5) require more than $5 million to complete, as estimated by

the land office, unless the project implements a building

set-back line established under Section 33.607.

Added by Acts 2005, 79th Leg., Ch.

867, Sec. 4, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 8, eff. September 1, 2007.

Sec. 33.657. QUALIFIED AGREEMENT. (a) The land office and a

coastal county may enter into one or more agreements relating to

a qualified project and the payment of the associated project

costs. An agreement is governed by this subchapter.

(b) An agreement may provide that the commissioner will pay to

the coastal county an agreed amount from the coastal protection

and improvement fund over a term of years to be used by the

coastal county for a project that qualifies for funding under

this subchapter.

Added by Acts 2005, 79th Leg., Ch.

867, Sec. 4, eff. June 17, 2005.

Sec. 33.658. QUALIFIED PAYMENT. (a) The commissioner shall

make qualified payments to a coastal county based on the land

office's estimate of the expected project costs of any qualified

projects undertaken by that county in the fiscal year in which

the payment is made.

(b) To the extent that the aggregate of qualified payments by

the commissioner to a coastal county in a fiscal year exceeds the

project costs of qualified projects undertaken by the county

during that year, the commissioner shall recover the amount of

the overpayment by:

(1) requiring the county to remit the amount of the overpayment

to the commissioner for deposit in the coastal protection and

improvement fund; or

(2) taking a credit against qualified payments due that county

the following year or years.

(c) If a coastal county that received an overpayment is not due

additional qualified payments the following year, the county

shall promptly remit the amount of the overpayment to the

commissioner for deposit in the coastal protection and

improvement fund.

(d) Notwithstanding Subsection (b), the commissioner may not

take a credit against qualified payments due a coastal county the

following year if the county needs the full amount of the

qualified payment that year to:

(1) pay the principal or interest on, or the redemption price

of, bonds issued to finance a qualified project; or

(2) fund a reserve or other fund required by the documents

authorizing the issuance of bonds.

(e) The failure of a coastal county to use the full amount of a

qualified payment in the fiscal year in which it is received does

not prejudice the right of the county to receive money from the

coastal protection and improvement fund in future years as may be

provided in the county's qualified agreement.

(f) A coastal county may not use a qualified payment as a local

match for funding under a state program.

(g) A coastal county may use a qualified payment as a local

match for funding under a federal program.

Added by Acts 2005, 79th Leg., Ch.

867, Sec. 4, eff. June 17, 2005.

Sec. 33.659. GENERAL POWERS OF COASTAL COUNTIES. (a) In

addition to all other powers that a coastal county has under

general law, a coastal county has the rights, powers, privileges,

authority, and functions that are necessary or convenient to:

(1) the designing, engineering, acquiring, constructing,

improving, maintaining, extending, repairing, replacing,

monitoring, removing, administering, and financing of a qualified

project located in a coastal county;

(2) the funding of a reserve or other fund relating to bonds;

and

(3) the establishment and implementation of a building set-back

line under Section 33.607.

(b) A coastal county may issue bonds to pay the project costs of

a qualified project. For purposes of this subchapter, a coastal

county is an issuer and a qualified project is an eligible

project within the meaning of Chapter 1371, Government Code, and

the provisions of Chapter 1371, Government Code, are applicable

to bonds issued by a coastal county.

(c) A coastal county may:

(1) enter into agreements with a public or private person for

the joint ownership, financing, or operation of a qualified

project;

(2) enter into contracts, leases, and agreements with, and

accept grants and loans from, any person to perform all acts

necessary for the full exercise of the powers vested in the

county on terms and for the term the county determines to be

advisable;

(3) acquire property under a conditional sales contract, lease,

equipment trust certificate, or other form of contract or trust

agreement; and

(4) do anything necessary, convenient, or desirable to carry out

the powers expressly granted or implied by this subchapter.

Added by Acts 2005, 79th Leg., Ch.

867, Sec. 4, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 9, eff. September 1, 2007.

Sec. 33.660. AUTHORITY TO CONTRACT. (a) A coastal county may

contract with a state agency, municipality, county, or other

political subdivision of the state or any agency or

instrumentality of the federal government to implement a

qualified project under this subchapter. A contract under this

section may:

(1) be for a period on which the parties agree;

(2) include terms on which the parties agree; and

(3) be payable from taxes, qualified payments, or any other

source of revenue available for that purpose.

(b) A coastal county may enter into a contract, lease, or

agreement with or make or accept grants and loans to or from:

(1) the United States;

(2) the State of Texas;

(3) a county, municipality, or other political subdivision of

the state;

(4) a public or private corporation; or

(5) any other person.

Added by Acts 2005, 79th Leg., Ch.

867, Sec. 4, eff. June 17, 2005.

Sec. 33.661. FUNDS AVAILABLE FOR QUALIFIED PROJECTS. (a) A

coastal county may pay the project costs of a qualified project

from general or available funds, payments received from the land

office, including payments from the coastal protection and

improvement fund, contract reserves, ad valorem taxes, sales

taxes, the proceeds of bonds, or any combination of those funds.

(b) Payments made by the commissioner under this subchapter are

in addition to any other funds to which the coastal county may be

entitled under any other state law or program.

(c) This subchapter does not preclude a contribution to a

qualified project from any state, federal, private, or other

source.

Added by Acts 2005, 79th Leg., Ch.

867, Sec. 4, eff. June 17, 2005.

Sec. 33.662. BONDS ELIGIBLE FOR PURCHASE. Bonds issued by a

coastal county under this subchapter may be purchased by the

Texas Water Development Board for purposes authorized by Chapter

17, Water Code.

Added by Acts 2005, 79th Leg., Ch.

867, Sec. 4, eff. June 17, 2005.

Sec. 33.663. CONSTRUCTION OF SUBCHAPTER. This subchapter shall

be liberally construed to accomplish the purposes of mitigation

of coastal erosion and improvement of public access to public

beaches.

Added by Acts 2005, 79th Leg., Ch.

867, Sec. 4, eff. June 17, 2005.



CHAPTER 34. BOARDS FOR LEASE

NATURAL RESOURCES CODE

TITLE 2. PUBLIC DOMAIN

SUBTITLE C. ADMINISTRATION

CHAPTER 34. BOARDS FOR LEASE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 34.001. DEFINITIONS. In this chapter:

(1) "Board" means a board for lease.

(2) "Commissioner" means the Commissioner of the General Land

Office.

(3) "Land office" means the General Land Office.

Acts 1977, 65th Leg., p. 2394, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 34.002. APPLICATION OF CHAPTER. (a) The provisions of

this chapter apply to:

(1) land owned by the Texas Parks and Wildlife Department;

(2) land owned by the Texas Department of Criminal Justice.

(b) If title to land subject to the provisions of the

Relinquishment Act is acquired by the Texas Parks and Wildlife

Department or the Texas Department of Criminal Justice, the land

is not subject to lease by a board created under the provisions

of this chapter but shall be leased in the manner provided for

the leasing of unsold public school land.

Acts 1977, 65th Leg., p. 2394, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 2572, ch. 686,

Sec. 1, eff. Aug. 31, 1981; Acts 1985, 69th Leg., ch. 327, Sec.

1, eff. June 8, 1985; Acts 1985, 69th Leg., ch. 624, Sec. 25,

eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 167, Sec. 6.05(d),

eff. Sept. 1, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.131, eff. September 1, 2009.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 34.011. BOARDS FOR LEASE. Boards for lease are created to

lease land owned by the Texas Parks and Wildlife Department and

the Texas Department of Criminal Justice.

Acts 1977, 65th Leg., p. 2394, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 26,

eff. Sept. 1, 1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.132, eff. September 1, 2009.

Sec. 34.012. TITLE OF BOARD. The title of each board shall be

selected by each board for lease at its first meeting.

Acts 1977, 65th Leg., p. 2394, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 34.013. MEMBERS OF BOARD. (a) The membership of each

board shall include:

(1) the commissioner;

(2) one citizen of the state appointed by the governor with the

advice and consent of the senate; and

(3) the president or chairman of the board or agency or head of

the department charged with the responsibility of management or

control of land owned by or held in trust for the use and benefit

of the department, agency, or board.

(b) The appointed member serves for a term of two years.

Acts 1977, 65th Leg., p. 2394, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 34.0131. APPOINTMENTS WITHOUT DISCRIMINATION. Appointments

to the board shall be made without regard to the race, color,

handicap, sex, religion, age, or national origin of the

appointees.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 27, eff. Sept. 1,

1985.

Sec. 34.0132. DISQUALIFICATION OF LOBBYISTS. A person who is

required to register as a lobbyist under Chapter 305 of the

Government Code, by virtue of his activities for compensation in

or on behalf of a profession related to the operation of the

board, may not serve as a member of the board or act as the

general counsel to the board.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 27, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 167, Sec. 2.19(21),

eff. Sept. 1, 1987.

Sec. 34.0133. CONFLICTS OF INTEREST PROHIBITED. An officer,

employee, or paid consultant of a statewide or national trade

association in the oil and gas or mining industry may not be a

member or employee of the board, nor may a person who cohabits

with or is the spouse of an officer, managerial employee, or paid

consultant of a statewide or national trade association in the

oil and gas or mining industry be a member of the board or an

employee of the board grade 17 and over, including exempt

employees, according to the position classification schedule

under the General Appropriations Act.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 27, eff. Sept. 1,

1985.

Sec. 34.0134. REMOVAL OF BOARD MEMBER. (a) It is a ground for

removal from the board if a member:

(1) does not have at the time of appointment the qualifications

required by Subsection (a) of Section 34.013 of this code for

appointment to the board;

(2) does not maintain during the service on the board the

qualifications required by Subsection (a) of Section 34.013 of

this code for appointment to the board;

(3) violates a prohibition established by Section 34.0132 or

34.0133 of this code;

(4) is unable to discharge his duties for a substantial portion

of the term for which he was appointed because of illness or

disability; or

(5) is absent from more than one-half of the regularly scheduled

board meetings which the member is eligible to attend during each

calendar year, except when the absence is excused by majority

vote of the board.

(b) The validity of an action of the board is not affected by

the fact that it was taken when a ground for removal of a member

of the board existed.

(c) If the commissioner has knowledge that a potential ground

for removal exists, he shall notify the governor that a potential

ground for removal exists.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 27, eff. Sept. 1,

1985.

Sec. 34.0135. POLICIES ON PUBLIC HEARINGS. The board shall

develop and implement policies that will provide the public with

a reasonable opportunity to appear before the board and to speak

on any issue under the jurisdiction of the board.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 27, eff. Sept. 1,

1985.

Sec. 34.014. OFFICERS OF BOARD. (a) The commissioner is the

chairman of the board.

(b) Each board shall select a secretary who shall be nominated

by the commissioner and approved by a majority of the board.

Acts 1977, 65th Leg., p. 2395, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 34.015. QUORUM. A majority of a board constitutes a quorum

for the transaction of business.

Acts 1977, 65th Leg., p. 2395, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 34.016. RECORDS OF BOARD. A board shall keep a complete

record of all of its proceedings.

Acts 1977, 65th Leg., p. 2395, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 34.017. SPECIAL MINERAL FUNDS. Special funds are created

in the State Treasury to be known as the "(appropriate

department, board, or agency) special mineral fund."

Acts 1977, 65th Leg., p. 2395, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 34.018. DEPOSIT OF RECEIPTS. Amounts received under the

provisions of this chapter shall be deposited in the State

Treasury to the credit of the appropriate special account, with

the exception that all money received under the provisions of

this chapter enuring to the benefit of the Parks and Wildlife

Department from land held by the department for game and fish

conservation, protection, and management purposes shall be

deposited in the State Treasury to the credit of the game, fish,

and water safety account, and all money received under the

provisions of this chapter enuring to the benefit of the Parks

and Wildlife Department from park, recreation, and historic land

shall be deposited in the State Treasury to the credit of the

state parks account.

Acts 1977, 65th Leg., p. 2395, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 62,

eff. Sept. 1, 1993.

Sec. 34.019. EXPENDITURES. (a) The expenses of executing the

provisions of this chapter shall be paid by warrants drawn by the

comptroller on the State Treasury against the income from the

special funds accumulated from leases, rentals, royalties, and

other payments.

(b) The amounts received under the provisions of this chapter

and deposited to the credit of a special fund shall be used

exclusively for the benefit of the appropriate department, board,

or agency.

(c) No money may be spent from the special funds except by

legislative appropriation and for the purposes and in the amount

stated in the Act appropriating it.

Acts 1977, 65th Leg., p. 2395, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 34.0191. FINANCIAL REPORT REQUIRED. The board shall

prepare annually a complete and detailed written report

accounting for all funds received and disbursed by the board

during the preceding year.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 27, eff. Sept. 1,

1985.

Sec. 34.0192. AUDIT. The financial transactions of the board

are subject to audit by the state auditor in accordance with

Chapter 321, Government Code.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 27, eff. Sept. 1,

1985. Amended by Acts 1989, 71st Leg., ch. 584, Sec. 7, eff.

Sept. 1, 1989.

Sec. 34.020. FILING IN GENERAL LAND OFFICE. All surveys, files,

records, abstracts of title, copies of sale and lease contracts,

and all other records pertaining to sales and leases authorized

under the provisions of this chapter shall be filed in the land

office and constitute archives.

Acts 1977, 65th Leg., p. 2395, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 34.051. LAND SUBJECT TO LEASE. Land owned by or held in

trust for the use and benefit of either agency may be leased by

the appropriate board to any person under the provisions of this

chapter for the purpose of prospecting or exploring for and

mining, producing, storing, caring for, transporting, preserving,

selling, and disposing of the oil, gas, or other minerals.

Acts 1977, 65th Leg., p. 2395, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 28,

eff. Sept. 1, 1985.

Sec. 34.052. SUBDIVISION OF LAND. A board may have the land

subject to its control surveyed or subdivided into tracts, lots,

or blocks which will, in its judgment, be most conducive and

convenient to facilitate the advantageous sale of oil, gas, or

mineral leases.

Acts 1977, 65th Leg., p. 2396, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 34.053. MAPS AND PLATS. A board may make maps and plats it

considers necessary to carry out the purposes of this chapter.

Acts 1977, 65th Leg., p. 2396, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 34.054. ABSTRACTS OF TITLE. A board may obtain authentic

abstracts of title to the land subject to its control that it

considers necessary and may take the necessary steps to perfect a

marketable title to the land.

Acts 1977, 65th Leg., p. 2396, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 34.055. GEOLOGICAL SURVEYS AND INVESTIGATIONS. A board may

issue a permit for geological, geophysical, and other surveys and

investigations on land subject to lease by the board that is not

under valid and existing leases and that will encourage the

development of the land for oil, gas, or other minerals. A permit

may be issued for a consideration and under terms and conditions

which the board considers to be in the best interest of the

state.

Acts 1977, 65th Leg., p. 2396, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 34.056. PLACING LEASE ON MARKET. If a board determines

there is a demand for the purchase of oil, gas, or mineral leases

on a lot or tract of land subject to the control of the board

which will reasonably insure an advantageous sale, the board

shall place the oil, gas, or mineral leases on the market in the

tract or tracts which the board may designate.

Acts 1977, 65th Leg., p. 2396, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 34.057. LEASE PROVISIONS. (a) Leases shall be advertised

and sold in the same manner and shall contain the same terms and

conditions as leases issued by the School Land Board under

Chapter 32 of this code.

(b) A board may place any other terms and conditions in the

lease it determines to be in the best interest of the state.

(c) The special sales fee provided for in Section 32.110 of this

code shall be collected on leases issued under this chapter.

(d) The provisions of Chapter 32 of this code relating to

payment of royalty, penalties and interest on delinquent

payments, assignments, releases, and forfeiture shall apply to

leases issued under this chapter.

Acts 1977, 65th Leg., p. 2396, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 29,

eff. Sept. 1, 1985.

Sec. 34.064. EASEMENTS. (a) A board may grant easements of

rights-of-way on the land covered by the provisions of this

chapter.

(b) The easements may be granted on terms and conditions the

board considers to be in the best interest of the state.

(c) The provisions of this section do not apply to land owned by

the state as a part of the penitentiary system and do not repeal

Chapter 166, General Laws, Acts of the 42nd Legislature, Regular

Session, 1931, as amended (Article 6203d, Vernon's Texas Civil

Statutes).

Acts 1977, 65th Leg., p. 2397, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 30,

eff. Sept. 1, 1985.

Sec. 34.065. RULES. A board may adopt rules and collect fees

necessary for the implementation of this chapter.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 31, eff. Sept. 1,

1985.



CHAPTER 40. OIL SPILL PREVENTION AND RESPONSE ACT OF 1991

NATURAL RESOURCES CODETITLE 2. PUBLIC DOMAINSUBTITLE C. ADMINISTRATIONCHAPTER 40. OIL SPILL PREVENTION AND RESPONSE ACT OF 1991SUBCHAPTER A. GENERAL PROVISIONSSec. 40.001. SHORT TITLE. This chapter may be cited as the Oil Spill Prevention and Response Act of 1991.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.

Sec. 40.002. POLICY. (a) The legislature finds and declares that the preservation of the Texas coast is a matter of the highest urgency and priority. It is the policy of this state to keep its coastal waters, rivers, lakes, estuaries, marshes, tidal flats, beaches, and public lands as pristine as possible, taking into account multiple use accommodations necessary to provide the broadest possible promotion of public and private interests. Spills, discharges, and escapes of crude oil, petroleum, and other such substances resulting from their handling, storage, and transportation, particularly by vessel, endanger the coastal environment of the state, public and private property on the coast, and the well-being of those deriving their livelihood from marine-related activity in coastal waters. The hazards posed by the handling, storage, and transportation of these substances in the coastal waters are contrary to the paramount interests of the state. These state interests outweigh the economic burdens imposed under this chapter.(b) The legislature finds and declares that the natural resources of the state and particularly those in the coastal waters of the state offer significant benefits to the citizens of Texas. These natural resources are important for their existence and their recreational, aesthetic, and commercial value. It is the policy of the state to protect these natural resources and to restore, rehabilitate, replace, and/or acquire the equivalent of these natural resources with all deliberate speed when they have been damaged. The legislature finds and declares that it is difficult to assess the value of these natural resources and to quantify injury to natural resources at a reasonable cost. The procedures and protocols utilized by the trustees must therefore consider the unique characteristics of each spill incident and the location of the natural resources affected. It is the intent of the legislature that natural resource damage assessment methodologies be developed for the purpose of reasonably valuing the natural resources of the State of Texas in the event of an oil spill and that the state recover monetary damages or have actions commenced by the spiller as early as possible to expedite the restoration, rehabilitation, and/or replacement of injured natural resources.(c) The legislature intends by this chapter to exercise the police power of the state to protect its coastal waters and adjacent shorelines by conferring upon the Commissioner of the General Land Office the power to:(1) prevent spills and discharges of oil by requiring and monitoring preventive measures and response planning;(2) provide for prompt response to abate and contain spills and discharges of oil and ensure the removal and cleanup of pollution from such spills and discharges; and(3) administer a fund to provide for funding these activities and to guarantee the prompt payment of certain reasonable claims resulting from spills and discharges of oil.(d) The legislature declares that it is the intent of this chapter to support and complement the Oil Pollution Act of 1990 (Pub. L. 101-380) and other federal law, specifically those provisions relating to the national contingency plan for cleanup of oil and hazardous substance spills and discharges, including provisions relating to the responsibilities of state agencies designated as natural resources trustees. The legislature intends this chapter to be interpreted and implemented in a manner consistent with federal law.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 1993, 73rd Leg., ch. 776, Sec. 1, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.265, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 146, Sec. 1, eff. Sept. 1, 2003.

Sec. 40.003. DEFINITIONS. In this chapter:(1) "Barrel" means 42 United States gallons at 60 degrees Fahrenheit.(2) "Coastal waters" means the waters and bed of the Gulf of Mexico within the jurisdiction of the State of Texas, including the arms of the Gulf of Mexico subject to tidal influence, and any other waters contiguous thereto that are navigable by vessels with a capacity to carry 10,000 gallons or more of oil as fuel or cargo.(3) "Commissioner" means the Commissioner of the General Land Office.(4) "Comprehensive assessment method" means a method including sampling, modeling, and other appropriate scientific procedures to make a reasonable and rational determination of injury to natural resources resulting from an unauthorized discharge of oil.(5) "Comptroller" means the comptroller of public accounts.(6) "Crude oil" means any naturally occurring liquid hydrocarbon at atmospheric temperature and pressure coming from the earth, including condensate.(7)(A) "Damages" means compensation:(i) to an owner, lessee, or trustee for any direct, documented loss of, injury to, or loss of use of any real or personal property or natural resources injured by an unauthorized discharge of oil;(ii) to a state or local government for any direct, documented net loss of taxes or net costs of increased entitlements or public services; or(iii) to persons, including but not limited to holders of an oyster lease or permit; persons owning, operating, or employed on commercial fishing, oystering, crabbing, or shrimping vessels; persons owning, operating, or employed by seafood processing concerns; and others similarly economically reliant on the use or acquisition of natural resources for any direct, documented loss of income, profits, or earning capacity from the inability of the claimant to use or acquire natural resources arising solely from injury to the natural resources from an unauthorized discharge of oil.(B) With respect to natural resources, "damages" includes the cost to assess, restore, rehabilitate, or replace injured natural resources, or to mitigate further injury, and their diminution in value after such restoration, rehabilitation, replacement, or mitigation.(8) "Discharge of oil" means an intentional or unintentional act or omission by which harmful quantities of oil are spilled, leaked, pumped, poured, emitted, or dumped into or on coastal waters or at a place adjacent to coastal waters where, unless controlled or removed, an imminent threat of pollution to coastal waters exists.(9) "Discharge cleanup organization" means any group or cooperative, incorporated or unincorporated, of owners or operators of vessels or terminal facilities and any other persons who may elect to join, organized for the purpose of abating, containing, removing, or cleaning up pollution from discharges of oil or rescuing and rehabilitating wildlife or other natural resources through cooperative efforts and shared equipment, personnel, or facilities. Any third-party cleanup contractor, industry cooperative, volunteer organization, or local government shall be recognized as a discharge cleanup organization, provided the commissioner or the United States properly certifies or classifies the organization.(10) "Federal fund" means the federal Oil Spill Liability Trust Fund.(11) "Fund" means the coastal protection fund.(12) "Harmful quantity" means that quantity of oil the discharge of which is determined by the commissioner to be harmful to the environment or public health or welfare or may reasonably be anticipated to present an imminent and substantial danger to the public health or welfare.(13) "Hazardous substance" means any substance, except oil, designated as hazardous by the Environmental Protection Agency pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. Sec. 9601 et seq.) and designated by the Texas Commission on Environmental Quality.(14) "Marine terminal" means any terminal facility used for transferring crude oil to or from vessels.(15) "National contingency plan" means the plan prepared and published, as revised from time to time, under the Federal Water Pollution Control Act (33 U.S.C. Sec. 1321 et seq.) and the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. Sec. 9601 et seq.).(16) "Natural resources" means all land, fish, shellfish, fowl, wildlife, biota, vegetation, air, water, and other similar resources owned, managed, held in trust, regulated, or otherwise controlled by the state.(16-a) "No intrinsic value" means that the cost of removal and disposal of a vessel or structure that has been abandoned or left in or on coastal waters exceeds the salvage value of the vessel or structure.(16-b) "Numbered vessel" means a vessel:(A) for which a certificate of number has been awarded by this state as required by Chapter 31, Parks and Wildlife Code; or(B) covered by a number in full force and effect awarded under federal law or a federally approved numbering system of another state.(17) "Oil" means oil of any kind or in any form, including but not limited to crude oil, petroleum, fuel oil, sludge, oil refuse, and oil mixed with wastes other than dredged spoil, but does not include petroleum, including crude oil or any fraction thereof, which is specifically listed or designated as a hazardous substance under Subparagraphs (A) through (F) of Section 101(14) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. Sec. 9601 et seq.) and which is subject to the provisions of that Act, and which is so designated by the Texas Commission on Environmental Quality.(18) "Owner" or "operator" means:(A) any person owning, operating, or chartering by demise a vessel; or(B) any person owning a terminal facility or a person operating a terminal facility by lease, contract, or other form of agreement.(19) "Person in charge" means the person on the scene who is directly responsible for a terminal facility or vessel when a discharge of oil occurs or a particular duty arises under this chapter.(20) "Person responsible" or "responsible person" means:(A) the owner or operator of a vessel or terminal facility from which an unauthorized discharge of oil emanates or threatens to emanate;(B) in the case of an abandoned vessel or terminal facility, the person who would have been the responsible person immediately prior to the abandonment; and(C) any other person who causes, allows, or permits an unauthorized discharge of oil or threatened unauthorized discharge of oil.(21) "Pollution" means the presence of harmful quantities of oil from an unauthorized discharge in coastal waters or in or on adjacent waters, shorelines, estuaries, tidal flats, beaches, or marshes.(22) "Response costs" means:(A) with respect to an actual or threatened discharge of oil, all costs incurred in an attempt to prevent, abate, contain, and remove pollution from the discharge, including costs of removing vessels or structures under this chapter, and costs of any reasonable measures to prevent or limit damage to the public health, safety, or welfare, public or private property, or natural resources; or(B) with respect to an actual or threatened discharge of a hazardous substance, only costs incurred to supplement the response operations of the Texas Commission on Environmental Quality.(23) "Terminal facility" or "facility" means any waterfront or offshore pipeline, structure, equipment, or device used for the purposes of drilling for, pumping, storing, handling, or transferring oil and operating where a discharge of oil from the facility could threaten coastal waters, including but not limited to any such facility owned or operated by a public utility or a governmental or quasi-governmental body, but does not include any temporary storage facilities used only in connection with the containment and cleanup of unauthorized discharges of oil.(24) "Trained personnel" means one or more persons who have satisfactorily completed an appropriate course of instruction developed under Section 40.302 of this code or all other training requirements as determined by the commissioner.(25) "Trustee" means a natural resources trustee of the state as designated by the governor under federal law.(26) "Unauthorized discharge of oil" means any discharge of oil, or any discharge of oil emanating from a vessel into waters adjoining and accessible from coastal waters, that is not authorized by a federal or state permit.(27) "Unauthorized discharge of hazardous substances" means a spill or discharge subject to Subchapter G, Chapter 26, Water Code.(28) "Vessel" includes every description of watercraft or other contrivance used or capable of being used as a means of transportation on water, whether self-propelled or otherwise, including barges.(29) Repealed by Acts 1995, 74th Leg., ch. 76, art. 11, Sec. 11.334(a), eff. Sept. 1, 1995.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.054, eff. Aug. 12, 1991; Acts 1993, 73rd Leg., ch. 776, Sec. 2, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Secs. 11.266, 11.334(a), eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 146, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1324, Sec. 1, eff. September 1, 2009.

Sec. 40.004. ADMINISTRATION OF OIL SPILL RESPONSE AND CLEANUP. (a) The General Land Office, under the direction and control of the commissioner, is the state's lead agency for response to actual or threatened unauthorized discharges of oil and for cleanup of pollution from unauthorized discharges of oil. The commissioner shall administer this chapter and direct all state discharge response and cleanup operations resulting from unauthorized discharges of oil. (b) All persons and all other officers, agencies, and subdivisions of the state shall carry out response and cleanup operations related to unauthorized discharges of oil subject to the authority granted to the commissioner under this chapter.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.

Sec. 40.005. ADMINISTRATION OF HAZARDOUS SUBSTANCE SPILL RESPONSE AND CLEANUP. The General Land Office, under the direction and control of the commissioner, is the state's lead agency for initiating response to all actual or threatened unauthorized discharges of oil. In the event of an unauthorized discharge of a hazardous substance, nothing in this chapter shall preclude the Texas Commission on Environmental Quality from at the earliest time practicable assuming response and cleanup duties pursuant to Subchapter G, Chapter 26, Water Code.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.267, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 146, Sec. 3, eff. Sept. 1, 2003.

Sec. 40.007. GENERAL POWERS AND DUTIES. (a) The commissioner may promulgate rules necessary and convenient to the administration of this chapter. (b) The commissioner shall by rule establish procedures under Chapter 2001, Government Code for all hearings required by this chapter. The commissioner may administer oaths, receive evidence, issue subpoenas to compel attendance of witnesses and production of evidence related to hearings, and make findings of fact and decisions with respect to administering this chapter.(c) The commissioner may contract with any public agency or private person or other entity, including entering into cooperative agreements with the federal government, acquire and dispose of real or personal property, delegate responsibility for implementing the requirements of this chapter, and perform any other act within or without the boundaries of this state necessary to administer this chapter.(d) If the commissioner finds it necessary to enter property to conduct a vessel or terminal facility audit, inspection, or drill authorized under this chapter or to respond to an actual or threatened unauthorized discharge of oil, the commissioner may enter the property after making a reasonable effort to obtain consent to enter the property.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995.

Sec. 40.008. RAILROAD COMMISSION AUTHORITY. The Railroad Commission of Texas shall continue to exercise its authority pursuant to Section 91.101 of this code and Section 26.131, Water Code, to issue and enforce rules, permits, and orders to prevent pollution of surface and subsurface waters in the state by activities associated with the exploration, development, or production of oil, gas, or geothermal resources, including the transportation of oil or gas by pipeline. Nothing in this chapter preempts the jurisdiction of the Railroad Commission of Texas under Subchapter E, Chapter 121, Utilities Code, and Chapter 117, Natural Resources Code, over pipeline transportation of gas and hazardous liquids and over gas and hazardous liquid pipeline facilities.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.39, eff. Sept. 1, 1999.

SUBCHAPTER B. DISCHARGE RESPONSESec. 40.051. NOTIFICATION. On notification of an actual or threatened unauthorized discharge of oil, the commissioner shall act to assess the discharge and prevent, abate, or contain any pollution from the discharge.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.

Sec. 40.052. HAZARDOUS SUBSTANCES DISCHARGES. If the unauthorized discharge involves predominantly a hazardous substance, the Texas Commission on Environmental Quality shall carry out responsibility for abatement, containment, removal, and cleanup of the hazardous substances discharged, pursuant to Subchapter G, Chapter 26, Water Code.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.267, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 146, Sec. 4, eff. Sept. 1, 2003.

SUBCHAPTER C. OIL SPILL PREVENTION AND RESPONSESec. 40.101. NOTIFICATION AND RESPONSE. (a) Any person responsible for an unauthorized discharge of oil or the person in charge of any vessel or a terminal facility from or at which an unauthorized discharge of oil has occurred, as soon as that person has knowledge of the discharge, shall:(1) immediately notify the commissioner of the discharge; and(2) undertake all reasonable actions to abate, contain, and remove pollution from the discharge.(b) If the persons responsible or in charge are unknown or appear to the commissioner to be unwilling or unable to abate, contain, and remove pollution from an unauthorized discharge of oil in an adequate manner, the commissioner may abate, contain, and remove pollution from the discharge and may contract with and appoint agents who shall operate under the direction of the commissioner.(c) In order to prevent duplication of effort among state agencies, the commissioner shall utilize the expertise of the Texas Commission on Environmental Quality on technical and scientific actions, including but not limited to:(1) taking samples in the spill area;(2) monitoring meteorological conditions that may affect spill response operations; and(3) regulating disposal of spilled material.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.269, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 146, Sec. 5, eff. Sept. 1, 2003.

Sec. 40.102. RESPONSE COORDINATION. (a) In responding to actual or threatened unauthorized discharges of oil, the commissioner may appoint a state-designated on-scene coordinator to act in the commissioner's place. (b) If the unauthorized discharge of oil is subject to the national contingency plan, in responding to the discharge the commissioner or the state-designated on-scene coordinator shall to the greatest extent practicable act in accordance with the national contingency plan and cooperate with the federal on-scene coordinator or other federal agency or official exercising authority under the national contingency plan.(c) The commissioner or the state-designated on-scene coordinator may act independently to the extent no federal on-scene coordinator or authorized agency or official of the federal government has assumed federal authority to oversee, coordinate, and direct response operations.(d) The state or federal on-scene coordinator may authorize the decanting of recovered water during containment, cleanup, and response activities resulting from an unauthorized discharge of oil.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 1993, 73rd Leg., ch. 776, Sec. 4, eff. Sept. 1, 1993.

Sec. 40.103. ASSISTANCE AND COMPENSATION. (a) Subject to the commissioner's authority under this chapter, any person or discharge cleanup organization may assist in abating, containing, or removing pollution from any unauthorized discharge of oil. This chapter does not affect any rights not inconsistent with this chapter that any such person or organization may have against any third party whose acts or omissions caused or contributed to the unauthorized discharge. (b) Any person or discharge cleanup organization that renders assistance in abating, containing, or removing pollution from any unauthorized discharge of oil may receive compensation from the fund for response costs, provided the commissioner approves compensation prior to the assistance being rendered. The commissioner, on petition and for good cause shown, may waive the prior approval prerequisite.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 2003, 78th Leg., ch. 146, Sec. 6, eff. Sept. 1, 2003.

Sec. 40.104. QUALIFIED IMMUNITY FOR RESPONSE ACTIONS. (a) No action taken by any person or discharge cleanup organization to abate, contain, or remove pollution from an unauthorized discharge of oil, whether such action is taken voluntarily, or pursuant to the national contingency plan, or pursuant to a discharge response plan required under this chapter, or pursuant to the request of an authorized federal or state official, or pursuant to the request of the responsible person, shall be construed as an admission of responsibility or liability for the discharge.(b) No person or discharge cleanup organization that voluntarily, or pursuant to the national contingency plan, or pursuant to any discharge response plan required under this chapter, or pursuant to the request of an authorized federal or state official, or pursuant to the request of the responsible person, renders assistance or advice in abating, containing, or removing pollution from an unauthorized discharge of oil is liable for response costs, damages, or civil penalties resulting from acts or omissions committed in rendering such assistance or advice, except for acts or omissions of gross negligence or wilful misconduct.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 2003, 78th Leg., ch. 146, Sec. 7, eff. Sept. 1, 2003.

Sec. 40.105. EQUIPMENT AND PERSONNEL. The commissioner may establish and maintain equipment and trained personnel at places the commissioner determines may be necessary to facilitate response operations.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.

Sec. 40.106. REFUSAL TO COOPERATE. (a) If a responsible person, or a person or discharge cleanup organization under the control of a responsible person, participating in operations to abate, contain, and remove pollution from any unauthorized discharge of oil, reasonably believes that any directions or orders given by the commissioner or the commissioner's designee under this chapter will unreasonably endanger public safety or natural resources or conflict with directions or orders of the federal on-scene coordinator, the party may refuse to comply with the direction or orders.(b) The party shall state at the time of refusal the reason or reasons why the party refuses to comply. The party shall give the commissioner written notice of the reason or the reasons for the refusal within 48 hours of the refusal.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.

Sec. 40.107. NATURAL RESOURCES DAMAGES. (a)(1) In any action to recover natural resources damages, the amount of damages established by the commissioner in conjunction with the trustees shall create a rebuttable presumption of the amount of such damages.(2) The commissioner shall represent the consensus position of the trustees whenever a collective decision or agreement is required by this section.(3) Whenever trustees cannot achieve a consensus, the commissioner may invoke mediation to settle any disputed matter related to this section. The mediation shall be immediately commenced and shall be concluded within 10 days of its commencement. The trustees shall abide by the consensus achieved through mediation.(4) The trustees shall enter into a memorandum of agreement which describes the mediation process of Subdivision (3) of this subsection.(b) The commissioner may establish the rebuttable presumption by submitting to the court a written report of the amounts computed or expended according to the state plan. The written report shall be admissible in evidence.(c)(1) The commissioner, in conjunction with the trustees, shall develop an inventory that identifies and catalogs the physical locations, the seasonal variations in location, and the current condition of natural resources; provides for data collection related to coastal processes; and identifies the recreational and commercial use areas that are most likely to suffer injury from an unauthorized discharge of oil. The inventory shall be completed by September 1, 1995.(2) The physical locations surveyed for the inventory of natural resources shall include, at a minimum, the following priority areas:(A) the Galveston Bay system and the Houston Ship Channel;(B) the Corpus Christi Bay system;(C) the lower Laguna Madre;(D) Sabine Lake; and(E) federal and state wildlife refuge areas.(3) The current condition of selected natural resources inventoried and cataloged shall be determined by, at a minimum, a baseline sampling and analysis of current levels of constituent substances selected after considering the types of oil most frequently transported through and stored near coastal waters.(4) The commissioner shall adopt administrative procedures and protocols for the assessment of natural resource damages from an unauthorized discharge of oil. As developed through negotiated rulemaking with the trustees and other interested parties, the procedures and protocols shall require the trustees to assess natural resource damages by considering the unique characteristics of the spill incident and the location of the natural resources affected. These procedures and protocols shall be adopted by rule, by the trustee agencies after negotiation, notice, and public comment, by June 1, 1994.(5) The administrative procedures and protocols shall include provisions which address:(A) notification by the commissioner to all trustees in the event of an unauthorized discharge of oil;(B) coordination with and among trustees, spill response agencies, potentially responsible parties, experts in science and economics, and the public; and(C) participation in all stages of the assessment process by the potentially responsible party, as consistent with trustee responsibilities.(6) The administrative procedures and protocols shall also require the trustees to:(A) assist the on-scene coordinator, during spill response activities and prior to the time that the state on-scene coordinator determines that the cleanup is complete, in predicting the impact of the oil and in devising the most effective methods of protection for the natural resources at risk;(B) identify appropriate sampling and data collection techniques to efficiently determine the impact on natural resources of the unauthorized discharge of oil;(C) initiate, within 24 hours after approval for access to the site by the on-scene coordinator, an actual field investigation which may include sampling and data collection; the protocols shall require that the responsible party and the trustees be given, on request, split samples and copies of each other's photographs utilized in assessing the impact of the unauthorized discharge of oil; and(D) establish plans, including alternatives that are cost-effective and efficient, to satisfy the goal of restoring, rehabilitating, replacing, and/or acquiring the equivalent of the injured natural resources.(7)(A) The administrative procedures and protocols shall also include the following types of assessment procedures and deadlines for their completion:(i) an expedited assessment procedure which may be used in situations in which the spill has limited observable mortality and restoration activities can be speedily initiated and/or in which the quantity of oil discharged does not exceed 1,000 gallons; the purpose of utilizing the expedited assessment procedure is to allow prompt initiation of restoration, rehabilitation, replacement, and/or acquisition of an equivalent natural resource without lengthy analysis of the impact on affected natural resources; this procedure shall, at a minimum, require that the trustees consider the following items:(aa) the quantity and quality of oil discharged;(bb) the time period during which coastal waters are affected by the oil and the physical extent of the impact;(cc) the condition of the natural resources prior to the unauthorized discharge of oil; and(dd) the actual costs of restoring, rehabilitating, and/or acquiring the equivalent of the injured natural resources;(ii) a comprehensive assessment procedure for use in situations in which expedited or negotiated assessment procedures are not appropriate; and(iii) any other assessment method agreed upon between the responsible person and the trustees, consistent with their public trust duties.(B) The trustees shall determine, within 60 days of the determination by the on-scene coordinator that the cleanup is complete, whether:(i) action to restore, rehabilitate, or acquire an equivalent natural resource is required;(ii) an expedited assessment which may include early commencement of restoration, rehabilitation, replacement, and/or acquisition activities, may be required; and(iii) a comprehensive assessment is necessary.(C) The trustees may petition the commissioner for a longer period of time to make the above determination by showing that the full impact of the discharge on the affected natural resources cannot be determined in 60 days.(D) The trustees shall complete the comprehensive assessment procedure within 20 months of the date of the determination by the state on-scene coordinator that the cleanup is complete. The trustees may petition the commissioner for a longer period of time to complete the assessment by showing that the full impact of the discharge on the affected natural resources cannot be determined in 20 months.(E) Any assessment generated by the trustees shall be reasonable and have a rational connection to the costs of conducting the assessment and of restoring, rehabilitating, replacing, and/or acquiring the equivalent of the injured natural resources. The trustees shall ensure that the cost of any restoration, rehabilitation, replacement, or acquisition project shall not be disproportionate to the value of the natural resource before the injury. The trustees shall utilize the most cost-effective method to achieve restoration, rehabilitation, replacement, or acquisition of an equivalent resource. Furthermore, the trustees shall take into account the quality of the actions undertaken by the responsible party in response to the spill incident, including but not limited to containment and removal actions and protection and preservation of natural resources.(F) The potentially responsible party shall make full payment within 60 days of the completion of the assessment by the trustees or, if mediation pursuant to this paragraph is conducted, within 60 days of the conclusion of the mediation. To facilitate an expedited recovery of funds for natural resource restoration and to assist the trustees and the responsible party in the settlement of disputed natural resource damage assessments at their discretion and at any time, all disputed natural resource damage assessments shall be referred to mediation as a prerequisite to the jurisdiction of any court. Results of the mediation and any settlement offers tendered during the mediation shall be treated as settlement negotiations for the purposes of admissibility in a court of law. Either the trustees or the potentially responsible person may initiate the mediation process, after an assessment has been issued, by giving written notice to the commissioner, who shall give written notice to all parties. One mediator shall be chosen by the trustees and one mediator shall be chosen by the responsible parties. Within 45 days of the receipt of the assessment from the trustees, the mediators shall be designated. The mediation shall end 135 days after the receipt of the assessment from the trustees.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 1993, 73rd Leg., ch. 776, Sec. 5, eff. Sept. 1, 1993; Acts 2003, 78th Leg., ch. 146, Secs. 8, 9, eff. Sept. 1, 2003.

Sec. 40.108. DERELICT VESSELS AND STRUCTURES. (a) A person may not, without the consent of the commissioner, leave, abandon, or maintain any structure or vessel in or on coastal waters, on public or private lands or at a public or private port or dock if the structure or vessel is in a wrecked, derelict, or substantially dismantled condition and the commissioner finds the structure or vessel to be:(1) involved in an actual or threatened unauthorized discharge of oil;(2) a threat to public health, safety, or welfare;(3) a threat to the environment; or(4) a navigation hazard.(b) The commissioner may remove and dispose of or contract for the removal and disposal of any vessel or structure described in Subsection (a) and may recover the costs of removal, storage, and disposal from the owner or operator of the vessel or structure. Except as provided by Subsection (d-1), the recovered costs shall be deposited to the credit of the coastal protection fund established by Section 40.151.(c) The commissioner must comply with the requirements of Section 40.254 before removing or disposing of a vessel or structure, except that the commissioner may remove a vessel or structure involved in an actual or threatened unauthorized discharge of oil without a hearing.(d) The commissioner may dispose of the vessel or structure in any reasonable and environmentally sound manner. The commissioner shall give preference to disposal options that generate a monetary benefit from the vessel or structure. If no value may be generated from the vessel or structure, the commissioner shall select the least costly method. Except as provided by Subsection (d-1), proceeds from the sale of the vessel or structure shall be used for removal, storage, and disposal costs, and any proceeds in excess of the cost of removal, storage, and disposal shall be deposited to the credit of the coastal protection fund.(d-1) If the commissioner has actual notice that a person holds a security interest in a vessel or structure subject to removal or disposal under this section, notice must be given to the person in the manner provided by Section 40.254. If the vessel or structure is not removed within a reasonable time as specified in the preliminary report under Section 40.254, the commissioner may remove and dispose of, or contract for the removal and disposal of, any vessel or structure described by Subsection (a). The interest of the state in recovering removal, storage, and disposal costs shall have priority over the interest of the holder of a security interest in a vessel or structure described by Subsection (a). Proceeds from the sale of the vessel or structure in excess of the cost of removal, storage, and disposal shall be paid to the holder of the security interest in the vessel or structure in an amount not to exceed the amount necessary to satisfy the secured debt.(d-2) For purposes of this section, the term "structure" includes a vehicle as defined by Section 502.001, Transportation Code, if the vehicle is:(1) located in coastal waters; and(2) in a wrecked, derelict, or substantially dismantled condition.(d-3) The commissioner shall make information on abandoned vessels and structures accessible on the General Land Office's Internet website and in any other medium, as determined by the commissioner, to the public and to a person receiving notice as required by Section 40.254.(e) The commissioner by rule may establish a system for prioritizing the removal or disposal of vessels or structures under this section.(f) This section does not impose a duty on the state to remove or dispose of a vessel or structure or to warn of a hazardous condition on state land.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.Amended by: Acts 2005, 79th Leg., Ch. 216, Sec. 1, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 1324, Sec. 2, eff. September 1, 2009.

Sec. 40.109. REGISTRATION OF TERMINAL FACILITIES. (a) A person may not operate or cause to be operated a terminal facility without a discharge prevention and response certificate issued pursuant to rules promulgated under this chapter.(b)(1) As a condition precedent to the issuance or renewal of a certificate, the commissioner shall require satisfactory evidence that:(A) the applicant has implemented a discharge prevention and response plan consistent with state and federal plans and regulations for prevention of unauthorized discharges of oil and abatement, containment, and removal of pollution when such discharge occurs; and(B) the applicant can provide, directly or through membership or contract with a discharge cleanup organization, all required equipment and trained personnel to prevent, abate, contain, and remove pollution from an unauthorized discharge of oil as provided in the plan.(2) A terminal facility response plan that complies with requirements under federal law and regulations for a terminal facility response plan satisfies the requirements of Subdivision (1)(A) of this subsection.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.

Sec. 40.110. GENERAL TERMS. (a) Discharge prevention and response certificates are valid for a period of five years. The commissioner by rule shall require each registrant to report annually on the status of its discharge prevention and response plan and response capability. (b) The commissioner may review a certificate at any time there is a material change affecting the terminal facility's discharge prevention and response plan or response capability.(c) Certificates shall be issued subject to such terms and conditions as the commissioner may determine are reasonably necessary to carry out the purposes of this chapter.(d) Certificates issued to any terminal facility shall take into account the vessels used to transport oil to or from the facility.(e) The commissioner by rule shall establish and require payment of a reasonable fee for processing applications for certificates. This fee is in addition to the fee levied under Section 40.154 of this code and must be reasonably related to the administrative costs of verifying data submitted pursuant to obtaining the certificates and reasonable inspections.(f) Repealed by Acts 2003, 78th Leg., ch. 146, Sec. 16, eff. Sept. 1, 2003.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 2003, 78th Leg., ch. 146, Sec. 16, eff. Sept. 1, 2003.

Sec. 40.111. INFORMATION. Each applicant for a discharge prevention and response certificate shall submit information, in a form satisfactory to the commissioner, describing the following:(1) the barrel or other measurement capacity of the terminal facility;(2) the dimensions and barrel capacity of the largest vessel docking at or providing service from the terminal facility;(3) the storage and transfer capacities and average daily throughput of the terminal facility;(4) the types of oil stored, handled, or transferred at the terminal facility;(5) information related to implementation of the applicant's discharge prevention and response plan, including:(A) all response equipment such as vehicles, vessels, pumps, skimmers, booms, bioremediation supplies and application devices, dispersants, chemicals, and communication devices to which the terminal facility has access, as well as the estimated time required to deploy the equipment after an unauthorized discharge of oil;(B) the trained personnel that are required and available to deploy and operate the response equipment, as well as the estimated time required to deploy the personnel after an unauthorized discharge of oil;(C) the measures employed to prevent unauthorized discharges of oil; and(D) the terms of agreement and operation plan of any discharge cleanup organization to which the owner or operator of the terminal facility belongs;(6) the source, nature of, and conditions of financial responsibility for response costs and damages; and(7) any other information necessary or appropriate to the review of a registrant's discharge prevention and response capabilities.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.

Sec. 40.112. ISSUANCE. On compliance with Sections 40.109 through 40.111 of this code and on payment of the certificate application fee, the commissioner shall issue the applicant a discharge prevention and response certificate covering the terminal facility.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.

Sec. 40.113. SUSPENSION. If the commissioner determines that a registrant does not have a discharge prevention and response plan or that the registrant's preventive measures or containment and cleanup capabilities are inadequate, the commissioner may, after notice and hearing as provided in Section 40.254 of this code, suspend the registrant's certificate until such time as the registrant complies with the requirements of this chapter.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.

Sec. 40.114. CONTINGENCY PLANS FOR VESSELS. (a) Any vessel with a capacity to carry 10,000 gallons or more of oil as fuel or cargo that operates in coastal waters or waters adjoining and accessible from coastal waters shall maintain a written vessel-specific discharge prevention and response plan that satisfies the requirements of rules promulgated under this chapter. This section shall not apply to any dedicated response vessel or to any other vessel for activities within state waters related solely to the containment and cleanup of oil, including response-related training or drills.(b) The plan must:(1) provide for response actions including notification to the commissioner, verification of the unauthorized discharge, identification of the pollutant, assessment of the discharge, vessel stabilization, and discharge abatement and mitigation;(2) designate an on-board spill officer who satisfies the definition of trained personnel as provided by Section 40.003 of this code and who shall train the vessel's crew to conduct unauthorized discharge response operations according to the plan and shall coordinate on-board response operations in the event of an unauthorized discharge; and(3) contain any other provision the commissioner reasonably requires by rule.(c) A discharge prevention and response plan that complies with requirements under federal laws and regulations for a vessel-specific plan satisfies the requirements of Subsections (a) and (b) of this section.(d) The owner or operator of a vessel subject to this section must be able to provide, directly or through membership or contract with a discharge cleanup organization, all required equipment and trained personnel to prevent, abate, contain, and remove pollution from an unauthorized discharge of oil as provided in the plan.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 1993, 73rd Leg., ch. 776, Sec. 6, eff. Sept. 1, 1993.

Sec. 40.116. AUDITS, INSPECTIONS, AND DRILLS. The commissioner may subject a vessel subject to Section 40.114 of this code or a terminal facility to an announced or unannounced audit, inspection, or drill to determine the discharge prevention and response capabilities of the terminal facility or vessels. Any vessel drill conducted by the commissioner shall be in cooperation and conjunction with the United States Coast Guard, and the commissioner's participation may not interfere with the schedule of the vessel.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 2003, 78th Leg., ch. 146, Sec. 10, eff. Sept. 1, 2003.

Sec. 40.117. REGULATIONS. (a) The commissioner shall from time to time adopt, amend, repeal, and enforce reasonable regulations, including but not limited to those relating to the following matters regarding the unauthorized discharge of oil:(1) standards and requirements for discharge prevention and response capabilities of terminal facilities and vessels;(2) standards, procedures, and methods of designating persons in charge and reporting unauthorized discharges and violations of this chapter;(3) standards, procedures, methods, means, and equipment to be used in the abatement, containment, and removal of pollution;(4) development and implementation of criteria and plans of response to unauthorized discharges of various degrees and kinds, including realistic worst-case scenarios;(5) requirements for complete and thorough inspections of vessels subject to Section 40.114 of this code and of terminal facilities;(6) certification of discharge cleanup organizations;(7) requirements for the safety and operation of vessels, motor vehicles, motorized equipment, and other equipment involved in the transfer of oil at terminal facilities and the approach and departure from terminal facilities;(8) requirements that required containment equipment be on hand, maintained, and deployed by trained personnel;(9) requirements for certification as trained personnel;(10) standards for reporting material changes in discharge prevention and response plans and response capability for purposes of terminal facility certificate reviews; and(11) such other rules and regulations consistent with this chapter and appropriate or necessary to carry out the intent of this chapter.(b) Repealed by Acts 2003, 78th Leg., ch. 146, Sec. 16, eff. Sept. 1, 2003.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 2003, 78th Leg., ch. 146, Sec. 16, eff. Sept. 1, 2003.

SUBCHAPTER D. PAYMENT OF COSTS AND DAMAGESSec. 40.151. COASTAL PROTECTION FUND. (a) The purpose of this subchapter is to provide immediately available funds for response to all unauthorized discharges, for cleanup of pollution from unauthorized discharges of oil, for payment of damages from unauthorized discharges of oil, and for erosion response projects.(b) The coastal protection fund is established in the state treasury to be used by the commissioner as a nonlapsing revolving fund only for carrying out the purposes of this chapter and of Subchapter H, Chapter 33. To this fund shall be credited all fees, penalties, judgments, reimbursements, proceeds from the sale of a vessel or structure removed under Section 40.108, money forfeited under Section 77.119(e), Parks and Wildlife Code, interest or income on the fund, and charges provided for in this chapter and the fee revenues levied, collected, and credited pursuant to this chapter. The fund shall not exceed $50 million.(c) The commissioner may accept grants, gifts, and donations of property, including real property, on behalf of the fund. The commissioner may sell real or personal property accepted on behalf of the fund and shall deposit the proceeds of the sale in the fund.(d) Any interest in real or personal property acquired by donation, gift, or grant or by using money in the fund shall be held by the commissioner.(e) Repealed by Acts 2003, 78th Leg., ch. 146, Sec. 16, eff. Sept. 1, 2003.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.055, eff. Aug. 12, 1991; Acts 1995, 74th Leg., ch. 1058, Sec. 14(a), eff. Aug. 28, 1995; Acts 1999, 76th Leg., ch. 508, Sec. 6, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 146, Secs. 11, 16, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 216, Sec. 2, eff. September 1, 2005.

Sec. 40.152. USE OF FUND. (a) Money in the fund may be disbursed for the following purposes and no others:(1) administrative expenses, personnel and training expenses, and equipment maintenance and operating costs related to implementation and enforcement of this chapter;(2) response costs related to abatement and containment of actual or threatened unauthorized discharges of oil incidental to unauthorized discharges of hazardous substances;(3) response costs and damages related to actual or threatened unauthorized discharges of oil;(4) assessment, restoration, rehabilitation, or replacement of or mitigation of damage to natural resources damaged by an unauthorized discharge of oil;(5) in an amount not to exceed $50,000 annually, the small spill education program;(6) in an amount not to exceed $1,250,000 annually, interagency contracts under Section 40.302;(7) the purchase of response equipment under Section 40.105 within two years of the effective date of this chapter, in an amount not to exceed $4 million; thereafter, for the purchase of equipment to replace equipment that is worn or obsolete;(8) other costs and damages authorized by this chapter;(9) in an amount not to exceed the interest accruing to the fund annually, erosion response projects under Subchapter H, Chapter 33; and(10) in conjunction with the Railroad Commission of Texas, costs related to the plugging of abandoned or orphaned oil wells located on state-owned submerged lands.(b) There is hereby appropriated from the fund to the General Land Office, subject to this section, the amounts specified for the purposes of Subdivisions (5) and (6) of Subsection (a) of this section, $2.5 million for administrative costs under this chapter for the two-year period beginning with the effective date of this chapter, and the actual amounts necessary to pay response costs and damages as provided in this chapter.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 1993, 73rd Leg., ch. 776, Sec. 7, eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 508, Sec. 7, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 146, Sec. 12, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 899, Sec. 15.01, eff. August 29, 2005.Acts 2007, 80th Leg., R.S., Ch. 1268, Sec. 1, eff. June 15, 2007.

Sec. 40.153. REIMBURSEMENT OF FUND. The commissioner shall recover to the use of the fund, either from persons responsible for the unauthorized discharge or otherwise liable or from the federal fund, jointly and severally, all sums owed to or expended from the fund. This section does not apply to sums expended under Section 40.152(a)(9).

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 1999, 76th Leg., ch. 508, Sec. 8, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 14.006(a), eff. September 1, 2005.

Sec. 40.154. COASTAL PROTECTION FEE; ADMINISTRATIVE COSTS. (a) There is hereby imposed a fee on every person owning crude oil in a vessel at the time such crude oil is transferred to or from a marine terminal. This fee is in addition to all taxes or other fees levied on crude oil. (b) The operator of the marine terminal shall collect the fee from the owner of the crude oil and remit the fee to the comptroller unless the owner of the crude oil is registered with the comptroller for remittance of the fee. The fee shall be imposed only once on the same crude oil. The fee shall be paid monthly by the last day of the month following the calendar month in which liability for the fee is incurred.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.

Sec. 40.155. DETERMINATION OF FEE. (a) Except as otherwise provided in this section, the rate of the fee shall be 1-1/3 cents per barrel of crude oil until the commissioner certifies that the unencumbered balance in the fund has reached $20 million. The commissioner shall certify to the comptroller the date on which the unencumbered balance in the fund exceeds $20 million. The fee shall not be collected or required to be paid on or after the first day of the second month following the commissioner's certification to the comptroller that the unencumbered balance in the fund exceeds $20 million.(b) If the unencumbered balance in the fund falls below $10 million, the commissioner shall certify such fact to the comptroller. On receiving the commissioner's certification, the comptroller shall resume collecting the fee until suspended in the manner provided in Subsection (a) of this section.(c) Notwithstanding the provisions of Subsection (a) or (b) of this section, the fee shall be levied at the rate of four cents per barrel if the commissioner certifies to the comptroller a written finding of the following facts:(1) the unencumbered balance in the fund is less than $20 million;(2) an unauthorized discharge of oil in excess of 100,000 gallons has occurred within the previous 30 days; and(3) expenditures from the fund for response costs and damages are expected to deplete the fund substantially.(d) In the event of a certification to the comptroller under Subsection (c) of this section, the comptroller shall collect the fee at the rate of four cents per barrel until the unencumbered balance in the fund reaches $20 million or any lesser amount that the commissioner determines is necessary to pay response costs and damages without substantially depleting the fund. The commissioner shall certify to the comptroller the date on which the unencumbered balance in the fund exceeds $20 million or such other lesser amount. The fee shall not be collected or required to be paid on or after the first day of the second month following the commissioner's certification to the comptroller.(e) For purposes of this section, the unencumbered balance of the fund shall be determined by the unencumbered cash balance of the fund at the end of each month or on the date of a finding under Subsection (c) of this section.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 1995, 74th Leg., ch. 1058, Sec. 15, eff. Aug. 30, 1995.Amended by: Acts 2005, 79th Leg., Ch. 899, Sec. 15.02, eff. August 29, 2005.

Sec. 40.156. ADMINISTRATION OF FEE. (a) The comptroller shall administer the provisions of this section as provided in Chapters 101 through 113 of the Tax Code.(b) In the event the commissioner makes a finding under Section 40.155(c) of this code, the commissioner shall publish the finding in the Texas Register. In the event of any suspension or other reinstatement of the fee, the comptroller shall publish the suspension or reinstatement in the Texas Register at least 30 days prior to the scheduled effective date of the suspension or reinstatement.(c) In the event of an emergency, the comptroller shall reinstate the fee in accordance with rules promulgated for that purpose.(d) The fee levied under this section shall be due and collected beginning 60 days after the effective date of this chapter. Contingent upon receipt by the comptroller of such fees, the commissioner may temporarily use general revenue funds, in an amount not to exceed estimated revenues to the coastal protection fund in the fiscal year in which revenues are collected. The general revenue amounts used shall be repaid out of the first fees collected under this chapter, and may be used only for purposes of meeting temporary cash flow needs during the fiscal year. The transfer and repayment of these funds shall be completed by the end of each fiscal year under procedures and standards established by the comptroller.(e) If refunds are determined to be due, they shall be paid only from the fund.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.

Sec. 40.157. LIABILITY OF THE FUND. (a) Persons who incur response costs or who are entitled to damages as a result of an unauthorized discharge of oil may receive compensation from the fund.(b) Any person other than the state seeking compensation from the fund must file a claim with the commissioner. The claimant must provide the commissioner with satisfactory proof of the costs incurred or damages claimed. Each claimant shall make a sworn verification of the claim.(c) The commissioner shall prescribe appropriate forms and requirements and by rule shall establish procedures for filing claims for compensation from the fund and for response cost reimbursements to other state agencies from the fund.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.

Sec. 40.158. EXCEPTIONS TO LIABILITY. (a) Except as provided by Subsection (b) of this section, the fund is absolutely liable for:(1) all proven, reasonable response costs approved by the commissioner under Section 40.103 of this code from an unauthorized discharge of oil;(2) all natural resources damages from an unauthorized discharge of oil; and(3) with the exception of those damages proportionately attributable to the negligence or wilful misconduct of the claimant, all other proven damages from the fund from an unauthorized discharge of oil.(b) A person liable for an unauthorized discharge of a hazardous substance may not file a claim or be reimbursed from the fund for the unauthorized discharge of a hazardous substance. A person responsible for an unauthorized discharge of oil may not file a claim or be reimbursed from the fund except:(1) if the person responsible is entitled to a defense to liability under Section 40.204 of this code, a claim for response costs and damages may be filed; or(2) if the person responsible is entitled to a limitation of liability under Section 40.202 of this code, a claim for response costs and damages to the extent that they exceed the applicable limitation may be filed.(c) No claim may be approved or certified during the pendency of any action by the claimant in court to recover response costs or damages that are the subject of the claim.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.

Sec. 40.159. CLAIMS FROM DISCHARGES OF OIL. (a)(1) On determining that damage from an unauthorized discharge of oil is likely to occur or has occurred and will result in the filing of claims, the commissioner shall immediately designate the person or persons responsible who, if the designation is not challenged within five days of notice thereof, shall immediately and widely advertise the manner in which the person will accept claims.(2) If the designation is challenged or the commissioner is otherwise unable to designate a responsible person, the commissioner shall immediately and widely advertise the manner in which the commissioner shall accept claims.(b)(1) A claimant shall submit any claim exceeding $50,000 to the designated responsible person. If there is no reasonable response from the designated responsible person within 90 days or in the absence of a designated responsible person as provided under Subsection (a)(2) of this section, the claimant shall submit the claim to the federal fund. If there is no reasonable response from the federal fund within 60 days, the claimant may submit the claim to the fund.(2) A claimant shall submit any claim less than or equal to $50,000 to the designated responsible person. If there is no reasonable response from the designated responsible person within 30 days or in the absence of a designated responsible person as provided under Subsection (a)(2) of this section, the claimant may submit the claim to the fund.(c) Claims must be submitted to the fund by filing with the commissioner not later than 180 days after the periods prescribed in Subsection (b) of this section. Claims not filed within the time allowed are barred as against the fund.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.

Sec. 40.160. PAYMENT OF AWARDS. (a) The commissioner shall establish the amount of the award. If the claimant accepts the award, the commissioner shall certify the amount of the award and the name of the claimant to the comptroller, who shall pay the award from the fund, subject to Section 40.162 of this code.(b) If either the claimant or the person or persons determined by the commissioner to be responsible for the unauthorized discharge of oil disagrees with the amount of the award, such person may request a hearing. The commissioner shall hold a hearing and issue an order setting the amount of the award.(c) Each person's claims arising from a single discharge must be stated in one application. Costs or damages omitted from any claim at the time a claimant accepts an award are waived. The commissioner may make partial final awards toward a single claim.(d) If a person accepts an award from the fund, it shall bind both the claimant and the commissioner as to all issues covered by the award and may not be further attacked, collaterally or by separate action. The commissioner shall be subrogated to all rights or causes of action of the claimant arising from the unauthorized discharge and covered by the award. The claimant shall have no further cause of action against the person responsible for the discharge.(e) Claims proceedings under this chapter are not contested cases under Chapter 2001, Government Code and judicial review of such proceedings is not available under that Act.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995.

Sec. 40.161. REIMBURSEMENT OF FUND. (a) The commissioner shall diligently pursue reimbursement to the fund of any sum expended or paid from the fund. (b) In any action to recover such sums, the commissioner shall submit to the court a written report of the amounts paid from or owed by the fund. The amounts paid from or owed by the fund stated in the report shall create a rebuttable presumption of the amount of the fund's damages. The written report shall be admissible in evidence.(c) This section does not apply to a sum expended under Section 40.152(a)(9).

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 1999, 76th Leg., ch. 508, Sec. 9, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 14.006(b), eff. September 1, 2005.

Sec. 40.162. AWARDS EXCEEDING FUND. (a) If the total awards against the fund exceed the existing balance of the fund, the claimant or claimants shall be paid from the future income of the fund. Each claimant or claimants shall receive a pro rata share of all money available in the fund until the total amount of awards is paid.(b) The commissioner by rule may make exceptions to Subsection (a) of this section in cases of hardship. Amounts collected by the fund from the prosecution of actions shall be used to satisfy the claims as to which such prosecutions relate to the extent unsatisfied.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.

SUBCHAPTER E. LIABILITY OF PERSONS RESPONSIBLESec. 40.201. FINANCIAL RESPONSIBILITY. (a) Each owner or operator of a vessel subject to Section 40.114 of this code and operating within coastal waters or waters adjoining and accessible from coastal waters or any terminal facility subject to this code shall establish and maintain evidence of financial responsibility for costs and damages from unauthorized discharges of oil pursuant to federal law or in any other manner provided in this chapter.(b) If a vessel subject to Section 40.114 of this code or a terminal facility is not required under federal law to establish and maintain evidence of financial responsibility, the owner or operator of that vessel or terminal facility shall establish and maintain evidence in an amount and form prescribed by rules promulgated under this code.(c) Any owner or operator of a vessel that is a member of any protection and indemnity mutual organization, which is a member of the international group, any other owner or operator that is an assured of the Water Quality Insurance Syndicate, or an insured of any other organization approved by the commissioner, and which is covered for oil pollution risks up to the amounts required by federal law is in compliance with the financial responsibility requirements of this chapter. The commissioner shall specifically designate the organizations and the terms under which owners and operators of vessels shall demonstrate financial responsibility.(d) After an unauthorized discharge of oil, a vessel shall remain in the jurisdiction of the commissioner until the owner, operator, or person in charge has shown the commissioner evidence of financial responsibility. The commissioner may not detain the vessel longer than 12 hours after the vessel has proven financial responsibility.(e) In addition to any other remedy or enforcement provision, the commissioner may suspend a registrant's discharge prevention and response certificate or may deny a vessel entry into any port in coastal waters for failure to comply with this section.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 1993, 73rd Leg., ch. 776, Sec. 8, eff. Sept. 1, 1993.

Sec. 40.202. RESPONSE COSTS AND DAMAGES LIABILITY. (a) Subject to Subsection (c) of this section, any person responsible for an actual or threatened unauthorized discharge of oil from a vessel is liable for:(1) all response costs from the actual or threatened discharge to an amount not to exceed $1 million for vessels of 300 gross tons or less that do not carry oil as cargo, to an amount not to exceed $5 million for vessels of 8,000 gross tons or less or, for vessels greater than 8,000 gross tons, to an amount equal to $600 per gross ton of such vessel, not to exceed the aggregate amount of the fund established under Section 40.151(b) of this code; and(2) in addition to response costs, all damages other than natural resources damages from the actual or threatened discharge to an amount not to exceed $1 million for vessels of 300 gross tons or less that do not carry oil as cargo, to an amount not to exceed $5 million for vessels of 8,000 gross tons or less or, for vessels greater than 8,000 gross tons, to an amount equal to $600 per gross ton of such vessel, not to exceed the aggregate amount of the fund established under Section 40.151(b) of this code.(b) Subject to Subsection (c) of this section, any person responsible for an actual or threatened unauthorized discharge of oil from a terminal facility is liable for:(1) all response costs from the actual or threatened discharge to an amount not to exceed $5 million, except any person responsible for an actual or threatened unauthorized discharge of oil from an offshore drilling or production facility is liable for all response costs from the actual or threatened discharge; and(2) in addition to response costs, all damages other than natural resources damages from the actual or threatened discharge to an amount not to exceed the aggregate amount of the fund established under Section 40.151(b) of this code, except any person responsible for an actual or threatened unauthorized discharge of oil from an offshore drilling or production facility is liable for all such damages from the actual or threatened discharge.(c)(1) If any actual or threatened unauthorized discharge of oil was the result of gross negligence or wilful misconduct, the person responsible for such gross negligence or wilful misconduct is liable for the full amount of all response costs and damages.(2) "Wilful misconduct" under this chapter includes intentional violation of state, federal, or local safety, construction, or operating standards or requirements, including the requirements of this chapter.(3) If an actual or threatened unauthorized discharge of oil is not eligible for expenditures from the federal fund, the person responsible is liable for the full amount of all response costs and damages incurred by the fund.(4) If the responsible person unreasonably fails to cooperate with discharge response and cleanup operations as provided in Section 40.106 of this code, the responsible person is liable for the full amount of all response costs and damages.(d) Liability limits established under this section are exclusive of interest or attorney fees to which the state is entitled to recover under this code.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.

Sec. 40.203. LIABILITY FOR NATURAL RESOURCES DAMAGES. (a) The commissioner, on behalf of the trustees, shall seek reimbursement from the federal fund for damages to natural resources in excess of the liability limits prescribed in Section 40.202 of this code. If that request is denied or additional money is required following receipt of the federal money, the commissioner has the authority to pay the requested reimbursement from the fund for a period of two years from the date the federal fund grants or denies the request for reimbursement.(b) In addition to liability under Section 40.202 of this code, persons responsible for actual or threatened unauthorized discharges of oil are liable for natural resources damages attributable to the discharge.(c) The total liability for all natural resource damages of any person responsible for an actual or threatened unauthorized discharge of oil from a vessel shall not exceed the following:(1) for a vessel that carries oil in bulk, as cargo, the greater of:(A) $1,200 per gross ton; or(B)(i) in the case of a vessel greater than 3,000 gross tons, $10 million; or(ii) in the case of a vessel of 3,000 gross tons or less, $2 million; or(2) for any other vessel, $600 per gross ton or $500,000, whichever is greater.(d) The total liability for all natural resource damages of any person responsible for an actual or threatened unauthorized discharge of oil from a terminal facility shall not exceed the following:(1) for each terminal facility with a capacity:(A) above 150,000 barrels, $70 per barrel not to exceed $350,000,000;(B) from 70,001 to 150,000 barrels, $10,000,000;(C) from 30,001 to 70,000 barrels, $5,000,000;(D) from 10,000 to 30,000 barrels, $2,000,000;(2) for any other terminal, $500,000.(e) The commissioner shall ensure that there will be no double recovery of damages or response costs.(f) If any actual or threatened unauthorized discharge of oil was the result of gross negligence or wilful misconduct or a violation of any applicable federal or state safety, construction, or operating regulation, the person responsible for such gross negligence or wilful misconduct or a violation of any applicable federal or state safety, construction, or operating regulation is liable for the full amount of all damages to natural resources.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 1993, 73rd Leg., ch. 776, Sec. 9, eff. Sept. 1, 1993.

Sec. 40.204. DEFENSES. The only defense of a person responsible for an actual or threatened unauthorized discharge of oil shall be to plead and prove that the discharge resulted solely from any of the following or any combination of the following:(1) an act of war or terrorism;(2) an act of government, either state, federal, or local;(3) an unforeseeable occurrence exclusively occasioned by the violence of nature without the interference of any human act or omission; or(4) the wilful misconduct or a negligent act or omission of a third party, other than an employee or agent of the person responsible or a third party whose conduct occurs in connection with a contractual relationship with the responsible person, unless the responsible person failed to exercise due care and take precautions against foreseeable conduct of the third party.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.

Sec. 40.205. THIRD PARTIES. If a responsible person alleges a defense under Section 40.204(4) of this code, the responsible person shall pay all response costs and damages. The responsible person shall be subrogated to any rights or cause of action belonging to those to whom such payment is made.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.

SUBCHAPTER F. ENFORCEMENTSec. 40.251. PENALTIES. (a) A person who intentionally commits any of the following acts in violation of Subchapter C, D, or E shall be guilty of a Class A misdemeanor:(1) operating a terminal facility or vessel without a discharge prevention and response plan;(2) operating a terminal facility or vessel without establishing and maintaining financial responsibility;(3) causing, allowing, or permitting an unauthorized discharge of oil;(4) making a material false statement with a fraudulent intent in an application or report;(5) with respect to the person in charge of a vessel from which an unauthorized discharge of oil emanates, taking the vessel from the jurisdiction of the commissioner prior to proving financial responsibility; or(6) leaving, abandoning, or maintaining any structure or vessel in or on coastal waters, on public or private lands, or at a public or private port or dock if the structure or vessel is in a wrecked, derelict, or substantially dismantled condition.(b) A person responsible for an unauthorized discharge of oil or the person in charge of any vessel or terminal facility from or at which an unauthorized discharge of oil emanates, who knows or has reason to know of the discharge and who fails to give immediate notification of the discharge to the commissioner, shall be:(1) subject to a civil penalty of not less than $500 nor more than $250,000 for an individual or $500,000 for a corporation, partnership, association, or other entity; and(2) guilty of a Class A misdemeanor.(c) A person responsible for an unauthorized discharge of oil shall be subject to a civil penalty of not less than $250 nor more than $25,000 for each day of the discharge, or not more than $1,000 per barrel of oil discharged.(d) A person responsible for an unauthorized discharge of oil who without sufficient cause fails to abate, contain, and remove pollution from the discharge pursuant to applicable federal and state requirements and plans shall be liable for a civil penalty of not more than $25,000 for each day the pollution is not abated, contained, and removed, or not more than three times the costs incurred by the fund as a result of the discharge.(e) A person who with a fraudulent intent makes or causes to be made any material false statement in filing a claim or reporting any information concerning an actual or threatened unauthorized discharge of oil in response to the requirements of this chapter shall be guilty of a third degree felony.(f) A person who violates any provision, rule, or order issued under Subchapter C, D, or E of this chapter shall be subject to a civil penalty of not less than $100 nor more than $10,000 per violation for each day of violation, not to exceed a maximum of $125,000.(g) It is a defense to prosecution for a criminal offense under Subchapter C, D, or E of this chapter that the conduct complained of was committed pursuant to response or cleanup operations and was authorized by the national contingency plan or the state coastal discharge contingency plan, by a discharge response plan required under this chapter, or by an authorized federal or state official.(h) The defenses to liability under Section 40.204 of this code shall be defenses to the assessment of penalties under this chapter for any unauthorized discharge of oil.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.Amended by: Acts 2005, 79th Leg., Ch. 216, Sec. 3, eff. September 1, 2005.

Sec. 40.252. ADMINISTRATIVE PENALTIES. The commissioner may assess administrative penalties for the violations and in the amounts established in Section 40.251 of this code. In determining the amount of penalties, the commissioner shall consider:(1) the seriousness of the violation, including the nature, circumstances, extent, and gravity of the violation and the hazard or damage caused thereby;(2) the degree of cooperation and quality of response;(3) the degree of culpability and history of previous violations by the person subject to the penalty;(4) the amount necessary to deter future violations; and(5) any other matter that justice requires.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.

Sec. 40.253. CUMULATIVE ENFORCEMENT. This subchapter is cumulative of all other applicable penalties, remedies, and enforcement and liability provisions.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.

Sec. 40.254. ORDERS AND HEARINGS. (a) The commissioner shall assess administrative penalties, pursue suspension of terminal facility discharge prevention and response certificates, and pursue the removal or disposal of derelict structures or vessels in accordance with this section.(b) The commissioner shall issue a preliminary report if the commissioner, after an investigation, concludes that:(1) a violation has occurred for which:(A) a penalty should be assessed; or(B) a discharge prevention and response certificate should be suspended; or(2) there is a need for removal or disposal of a derelict vessel or structure.(b-1) The preliminary report must:(1) state the facts that support the commissioner's conclusion;(2) in the case of a derelict vessel or structure, determine whether the vessel or structure is considered:(A) a numbered vessel; or(B) a vessel or structure that has no intrinsic value;(3) recommend:(A) that a penalty be imposed;(B) that a certificate be suspended;(C) that a derelict vessel or structure be removed or disposed of; or(D) any combination of remedies under Paragraphs (A)-(C); and(4) if a penalty under Subdivision (3)(A) is recommended, recommend the amount of the penalty.(c) The commissioner shall serve written notice of the preliminary report to the person charged with the violation not later than the 10th day after the date on which the report is issued. The notice must include:(1) a brief summary of the findings;(2) a statement of the commissioner's recommendations;(3) a statement of the right of the person charged with the violation to a hearing; and(4) a copy of the preliminary report.(c-1) The notice required by Subsection (c) must be given:(1) by service in person or by registered or certified mail, return receipt requested; or(2) if personal service cannot be obtained or the address of the person is unknown, by posting a copy of the notice on the facility, vessel, or structure and by publishing notice on the Internet website of the General Land Office and in the Texas Register at least two times within 10 consecutive days.(c-2) The notice required by Subsection (c) must be given by posting a copy of the notice on a derelict vessel or structure if the derelict vessel or structure has been determined to have no intrinsic value under Subsection (b-1).(d) Not later than the 20th day after the date on which the notice is served, the person charged with the violation or a person claiming ownership of a vessel or structure for which notice is posted under Subsection (c-2) may consent in writing to the report, including the commissioner's recommendations, or make a written request for a hearing.(e)(1) If the person charged with the violation or a person claiming ownership of a vessel for which notice is posted under Subsection (c-2) consents to the commissioner's recommendations or does not timely respond to the notice, the commissioner by order shall take the recommended action or order a hearing to be held on the findings and recommendations in the report.(2) If the commissioner takes the recommended action, the commissioner shall serve written notice of the decision to the person in the same manner as provided for notice of the preliminary report. The person must comply with the order, including a removal order, and pay any penalty assessed.(f)(1) If the person charged with the violation or a person claiming ownership of a vessel for which notice is posted under Subsection (c-2) requests a hearing, the commissioner shall order a hearing and shall give written notice of that hearing.(2) The hearing shall be held by a hearing examiner designated by the commissioner.(3) The hearing examiner shall make findings of fact and promptly issue to the commissioner a written decision as to the occurrence of the violation and a recommendation on suspension of the discharge prevention and response certificate, the amount of any proposed penalty, the removal or disposal of the derelict vessel or structure, or any combination of those remedies.(4) Based on the findings of fact and the recommendations of the hearing examiner, the commissioner by order may:(A) find that a violation has occurred and assess a penalty;(B) suspend a discharge prevention and response certificate;(C) order the removal or disposal of a derelict vessel or structure;(D) order any combination of those remedies; or(E) find that no violation occurred.(5) The commissioner shall serve notice to the person of the commissioner's decision. If the commissioner finds that a violation has occurred and assesses a penalty, suspends a discharge prevention and response certificate, or orders the removal or disposal of a derelict vessel or structure, the commissioner shall give to the person written notice of:(A) the commissioner's findings;(B) the amount of the penalty or the terms of the suspension or removal or disposal; and(C) the person's right to judicial review of the commissioner's order.(g)(1) Not later than the 30th day after the date on which the commissioner's order is final, the person charged with the violation or a person claiming ownership of a vessel for which notice is posted under Subsection (c-2) shall comply with the order or file a petition for judicial review.(2) On failure of the person to comply with the order or file a petition for judicial review, the commissioner may refer the matter to the attorney general for collection and enforcement.(3) Judicial review of the order or decision of the commissioner shall be under Subchapter G, Chapter 2001, Government Code.(h)(1) If a penalty is reduced or not assessed, the commissioner shall remit to the person charged with the violation the appropriate amount of any penalty payment plus accrued interest.(2) Accrued interest on amounts remitted by the commissioner shall be paid for the period beginning on the date the penalty is paid to the commissioner and ending on the date the penalty is remitted at a rate equal to the rate charged on loans to depository institutions by the New York Federal Reserve Bank.(i) Payment of an administrative penalty under this section shall preclude, in any action brought under this chapter, collection of a civil penalty for the violation specified in the commissioner's order.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(53), eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 146, Sec. 13, 14, 16, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 216, Sec. 4, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 1324, Sec. 3, eff. September 1, 2009.

Sec. 40.255. ACTIONS. (a) The commissioner may seek injunctive relief to prevent a violation of this chapter from continuing or occurring.(b) All actions on behalf of the state to enforce this chapter or recover civil penalties, unpaid administrative penalties, claims of the fund, response costs, and damages arising under this chapter shall be brought by the attorney general at the direction of the commissioner. In any such action in which the state prevails, the state shall be entitled to recover reasonable attorney fees.(c) Repealed by Acts 1993, 73rd Leg., ch. 776, Sec. 10, eff. Sept. 1, 1993.(d) Each owner or operator of a terminal facility or vessel subject to the provisions of this chapter shall designate a person in the state as his legal agent for service of process, and such designation shall be filed with the secretary of state. In the absence of such designation, the secretary of state shall be the designated agent for purposes of service of process under this chapter.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 1993, 73rd Leg., ch. 776, Sec. 10, eff. Sept. 1, 1993.

Sec. 40.256. INDIVIDUAL CAUSE OF ACTION. The remedies in this chapter are cumulative and not exclusive. This chapter does not require pursuit of any claim against the fund as a condition precedent to any other remedy, nor does this chapter prohibit any person from bringing an action at common law or under any other law not inconsistent with this chapter for response costs or damages resulting from a discharge or other condition of pollution covered by this chapter. No such action shall collaterally estop or bar the commissioner in any action brought by the commissioner under this chapter.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.

Sec. 40.257. VENUE. (a) Venue for all actions and prosecution of all offenses under this chapter may be brought in Travis County or in any county where the violation of this chapter that is the subject of the action or prosecution occurred.(b) All appeals from administrative proceedings under this chapter shall be filed in a district court of Travis County, Texas, pursuant to Chapter 2001, Government Code.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995.

Sec. 40.258. FEDERAL LAW. (a)(1) The commissioner shall promulgate rules that, to the greatest extent practicable, conform to the national contingency plan and rules promulgated under federal law.(2) The commissioner may impose requirements under such rules that are in addition to or vary materially from federal requirements if the state interests served by the requirements substantially outweigh the burdens imposed on those subject to the requirements.(3) Any request for judicial review of any rule must be filed in a district court in Travis County within 90 days of the effective date of the rule or plan challenged.(4) Any matter subject to judicial review under Subdivisions (1) through (3) of this subsection shall not be subject to judicial review in any civil or criminal proceeding for enforcement or for recovery of response costs or damages.(b) In implementing this chapter, the commissioner to the greatest extent practicable shall employ federal funds unless federal funds will not be available in an adequate period of time.(c) All federal funds received by the state relating to response to unauthorized discharges of oil under this chapter shall be deposited in the fund.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991. Amended by Acts 2003, 78th Leg., ch. 146, Sec. 15, eff. Sept. 1, 2003.

SUBCHAPTER G. MISCELLANEOUS PROVISIONSSec. 40.301. INTERSTATE COMPACTS. The commissioner may enter into compacts or agreements with other states consistent with and to further the purposes of this chapter. The commissioner may also participate in initiatives to develop multistate and international standards and cooperation on unauthorized discharge prevention and response.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.

Sec. 40.302. INSTITUTIONS OF HIGHER EDUCATION. The commissioner by interagency contract shall enter into agreements with state institutions of higher education for research, testing, and development of oil discharge prevention and response technology, oil discharge response training, wildlife and natural resources rescue and rehabilitation, development of computer models to predict the movements and impacts of unauthorized discharges of oil, and other purposes consistent with and in furtherance of the purposes of this chapter. Contracts or agreements relating to wildlife and aquatic resources shall be made in coordination with the Parks and Wildlife Department. To the greatest extent possible, contracts shall be coordinated with studies being done by other state agencies, the federal government, or private industry to minimize duplication of efforts.

Added by Acts 1991, 72nd Leg., ch. 10, Sec. 1, eff. March 28, 1991.

Sec. 40.304. SMALL SPILL EDUCATION PROGRAM. The commissioner shall develop and conduct a voluntary spill prevention education program that targets small spills from commercial fishing vessels, offshore support vessels, ferries, cruise ships, ports, marinas, and recreational boats. The small spill education program shall illustrate ways to reduce oil contamination of bilge water, accidental spills of motor oil and hydraulic fluid during routine maintenance, and spills during refueling. The program shall illustrate proper disposal of oil and promote strategies to meet shoreside oil handling and disposal needs of targeted groups. The program shall include a series of training materials and workshops and the development of educational materials.

Added by Acts 1993, 73rd Leg., ch. 776, Sec. 11, eff. Sept. 1, 1993.



CHAPTER 51. LAND, TIMBER, AND SURFACE RESOURCES

NATURAL RESOURCES CODE

TITLE 2. PUBLIC DOMAIN

SUBTITLE D. DISPOSITION OF THE PUBLIC DOMAIN

CHAPTER 51. LAND, TIMBER, AND SURFACE RESOURCES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 51.001. DEFINITIONS. In this chapter:

(1) "Commissioner" means the Commissioner of the General Land

Office.

(2) "Land office" means the General Land Office.

(3) "Board" means the School Land Board.

(4) "Comptroller" means the Comptroller of Public Accounts of

the State of Texas.

(5) "Board of regents" means the board of regents of The

University of Texas System.

(6) "Public school land" means all land of the state that is

dedicated to the permanent school fund.

(7) "Appraiser" means a state certified or state licensed real

estate appraiser who is employed by or contracts with the land

office and who performs professional valuation services

competently and in a manner that is independent, impartial, and

objective.

(8) "Surveyed land" means all or part of any tract of land

surveyed either on the ground or by protraction and dedicated to

or acquired on behalf of the public school fund which is unsold

and for which field notes are on file in the land office or that

may be delineated on the maps of that office as such.

(9) "Unsurveyed land" means any land that is not included in

surveys on file in the land office or surveys delineated on maps

of that office.

(10) "Land" or "real property" means any interest in the

physical land and appurtenances attached to the land, including

improvements.

(11) "Market value" has the meaning assigned by Section 1.04,

Tax Code.

(12) "Sovereign land" means land that has not been sold and

severed by the sovereign.

Acts 1977, 65th Leg., p. 2417, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1997, 75th Leg., ch. 1423, Sec.

14.02, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 280, Sec. 1,

eff. June 18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1098, Sec. 1, eff. June 18, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 13, eff. June 19, 2009.

SUBCHAPTER B. PROVISIONS GENERALLY APPLICABLE

TO THE MANAGEMENT

OF PUBLIC SCHOOL AND ASYLUM LAND

Sec. 51.011. MANAGEMENT OF PUBLIC SCHOOL LAND. (a) Any land,

mineral or royalty interest, real estate investment, or other

interest, including revenue received from those sources, that is

set apart to the permanent school fund under the constitution and

laws of this state together with the mineral estate in riverbeds,

channels, and the tidelands, including islands, shall be subject

to the sole and exclusive management and control of the school

land board and the commissioner under the provisions of this

chapter and other applicable law.

(a-1) The board may acquire, sell, lease, trade, improve,

maintain, protect, or otherwise manage, control, or use land,

mineral and royalty interests, real estate investments, or other

interests, including revenue received from those sources, that

are set apart to the permanent school fund in any manner, at such

prices, and under such terms and conditions as the board finds to

be in the best interest of the fund.

(a-2) Not later than October 15 of each year, the board shall

report to the Legislative Budget Board the sale of any land that

is set apart to the permanent school fund for less than appraised

value or the purchase of any land that is set apart to the

permanent school fund for more than appraised value during the

preceding state fiscal year.

(b) Notwithstanding any other provision of this chapter, land

within 2,500 feet of a military base may not be sold or leased

and an easement over the land may not be granted unless the

commissioner or the commissioner's designee, after consultation

with appropriate military authorities, determines that the grant

will not adversely affect the mission of the military base.

(c) Any public land may be sold or leased, or an easement over

the property may be granted, to the United States for the use and

benefit of the United States armed forces if the commissioner or

the commissioner's designee, after consultation with appropriate

military authorities, determines that the sale, lease, or

easement would materially assist the military in accomplishing

its mission. A sale, lease, or easement under this subsection

must be at market value. The state shall retain all minerals it

owns with respect to the land, but it may relinquish the right to

use the surface to extract them.

(d) The commissioner shall determine whether a conveyance under

this section takes priority over any preference otherwise granted

by law, including the preferential right of a surrounding

landowner. In making the determination, the commissioner must

only consider the interests of preference holders who assert

their preferences in writing after notice of the proposed

conveyance is published in a newspaper of general circulation in

the area. The commissioner shall, in the commissioner's

discretion, balance the competing interests of the preference

holders and the military. The commissioner's determination is

final. After land is conveyed to the military, all competing

preferences terminate.

Acts 1977, 65th Leg., p. 2418, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 149, Sec. 13,

eff. May 27, 2003; Acts 2003, 78th Leg., ch. 280, Sec. 2, eff.

June 18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1098, Sec. 3, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1098, Sec. 4, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1368, Sec. 1, eff. June 15, 2007.

Sec. 51.012. COMMISSIONER'S AUTHORITY. Subject to the authority

of the board and to exceptions and restrictions that may be

imposed by the constitution and laws of this state, the

commissioner is vested with the authority necessary to carry out

the provisions of this chapter relating to the sale and lease of

public school land and to the protection of this land from free

use and occupancy and from unlawful enclosure.

Acts 1977, 65th Leg., p. 2418, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 280, Sec. 3,

eff. June 18, 2003.

Sec. 51.0125. LAND USED BY STATE AGENCY. Land that belongs to

the permanent school fund as a result of having been deeded or

given to the state and that has been used in the past by a state

agency shall be first offered for sale or lease to state agencies

before it can be sold or leased to any other party. No permanent

school fund land may be used by a state agency without market

value compensation to the permanent school fund.

Added by Acts 1993, 73rd Leg., ch. 991, Sec. 12, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 280, Sec. 4, eff. June

18, 2003.

Sec. 51.013. CLASSIFICATION OF LAND. (a) As the public

interest may require, the commissioner shall classify or

reclassify all public school land and shall include a designation

of the land, including a classification as agricultural, grazing,

timber, or a combination of these classifications based on the

facts in the particular case.

(b) After the classification is entered on the records of the

land office, no further action needs to be taken by the

commissioner and no notice is required to be given to the county

clerk for the classification to be effective.

Acts 1977, 65th Leg., p. 2418, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 280, Sec. 5,

eff. June 18, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 14, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 15, eff. June 19, 2009.

Sec. 51.014. RULES. The commissioner may adopt rules necessary

to carry out the provisions of this chapter and may alter or

amend the rules to protect the public interest.

Acts 1977, 65th Leg., p. 2418, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 16, eff. June 19, 2009.

Sec. 51.015. FORMS. The commissioner shall adopt forms that are

necessary or proper to transact business that he is required to

transact and may request that the attorney general prepare the

forms.

Acts 1977, 65th Leg., p. 2418, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.016. DUTIES OF THE ATTORNEY GENERAL. The attorney

general shall furnish the commissioner with advice and legal

assistance that may be required to execute the provisions of this

chapter.

Acts 1977, 65th Leg., p. 2418, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.017. FURNISHING DATA TO BOARD OF EDUCATION. On request,

the commissioner shall furnish to the State Board of Education

all available data.

Acts 1977, 65th Leg., p. 2418, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.018. RECORDS AND ACCOUNTS. The commissioner shall keep

in his custody as records of his office each application,

affidavit, obligation, and paper relating to the sale and lease

of public school land and shall keep accurate accounts with each

purchaser or lessee.

Acts 1977, 65th Leg., p. 2418, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 280, Sec. 6,

eff. June 18, 2003.

Sec. 51.019. SPECIAL FEE. Each bidder on a mineral lease or

land sale by the board shall remit by separate check a special

sale fee in the amount and in the manner provided in Section

32.110 of this code.

Acts 1977, 65th Leg., p. 2419, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 32,

eff. Sept. 1, 1985.

Sec. 51.020. REFUNDS. (a) On presentation of proper proof,

money paid in good faith to a fund in the State Treasury for

public land or by a lessee of public land or minerals to which

the fund is not entitled may be offset or credited by the

commissioner against other sums owing or shall be refunded by the

comptroller in the following instances:

(1) if an error is made in good faith and the refund, stating to

whom payment is to be made, is supported by the official

signature of the commissioner or the attorney general;

(2) if the payment is made according to law but title cannot

issue or possession cannot pass because of a conflict in

boundaries, an erroneous sale, an erroneous lease, or other

cause;

(3) if there is a sale of leased land;

(4) if lease money is paid on a previous forfeited sale and the

sale has been reinstated and the interest paid;

(5) if erroneous timber sales or leases have been made;

(6) if overpayments have been made in final payments to the

comptroller because of decreased acreage or other cause;

(7) if reduction has been made in acreage of timber sold or

leased; or

(8) if payments are made in good faith by claimants of land

where the applicants have no right to purchase the land as

revealed by investigation of title.

(b) After specific appropriations are made according to law,

refunds shall be paid from the funds to which the payments have

been credited.

(c) Any claim for refund except a refund covered by Subdivision

(1) of Subsection (a) of this section shall be certified by the

commissioner, verified by the affidavit of the claimant, and

approved by the attorney general as to the correctness and as to

whom the refund is due.

(d) In the event of a failure of title or right of possession,

money paid by any purchaser or lessee who subsequently sells the

land or assigns the lease shall be refunded to the person on whom

the loss falls.

Acts 1977, 65th Leg., p. 2419, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 642, Sec. 5,

eff. Aug. 26, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 14.03,

eff. Sept. 1, 1997.

SUBCHAPTER C. SALE OF PUBLIC SCHOOL AND ASYLUM LAND

Sec. 51.051. SALE OF LAND. All sales of land described in

Section 51.011 shall be made by or under the direction of the

school land board.

Acts 1977, 65th Leg., p. 2419, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2005, 79th Leg., Ch.

1098, Sec. 5, eff. June 18, 2005.

Sec. 51.052. CONDITIONS FOR SALE OF LAND. (a) Repealed by Acts

2009, 81st Leg., R.S., Ch. 1175, Sec. 33(2), eff. June 19, 2009.

(b) A purchaser of land under this subchapter may make a down

payment of an amount determined by the board and the board may

set the terms and conditions of the sale, including the interest

rate. On full payment and satisfaction of other conditions, the

purchaser is entitled to a patent for the land. This subsection

does not prevent the board from requiring a tract of land to be

purchased for cash.

(c) Repealed by Acts 1987, 70th Leg., ch. 208, Sec. 14, eff.

Aug. 31, 1987.

(d) Before the land under this chapter is sold, the appraiser

must appraise the land at its market value and file a copy of the

appraisal with the commissioner.

(e) The owner of land that surrounds a tract of land approved

for sale by the board shall have a preference right to purchase

the tract before the land is made available for sale to any other

person, provided the person having the preference right pays not

less than the market value for the land as determined by the

board and the board finds use of the preference to be in the best

interest of the state. The board shall adopt rules to implement

this preference right.

(f) If the surrounding land is owned by more than one person,

the owners of land with a common boundary with a tract of land

approved for sale by the board shall have a preference right to

purchase the tract before it is made available to any other

person, provided the person with the preference right pays not

less than the market value of the land as determined by the board

and the board finds use of the preference to be in the best

interest of the state. The board shall adopt rules to implement

this preference right.

(g) If land is located within the boundaries of or adjacent to

any state park, refuge, natural area, or historical site subject

to the management and control of the Parks and Wildlife

Department, the department has a preference right to purchase the

land before it is made available to any other person. A sale to

the department under this section may not be for less than the

market value of the land, as determined by the board.

(h) The board may sell or exchange any interest in the surface

estate of public school land directly to any state agency, board,

commission, or political subdivision or other governmental entity

of this state without the necessity of a sealed bid sale. All

sales or exchanges made pursuant to this subsection shall be for

not less than market value as determined by the board and under

such other terms and conditions the board determines to be in the

best interest of the state.

(i) If no bid meeting minimum requirements is received for a

tract of land offered at a sealed bid sale under Subchapter D of

Chapter 32, or if the transaction involves commercial real estate

and the board determines that it is in the best interest of the

permanent school fund, the asset management division of the land

office may solicit proposals or negotiate a sale, exchange, or

lease of the land to any person. The board must approve any

negotiated sale, exchange, or lease of any land under this

section.

(i-1) The land office shall post information related to the

process for purchasing commercial real estate under Subsection

(i) on the land office's Internet website.

(j) The board, in its sole discretion and in the best interests

of the permanent school fund as determined by the board and

without regard to requirements of local governments as to the

necessity of any such dedication, may dedicate permanent school

fund land to any governmental unit for the benefit and use of the

public in exchange for nonmonetary consideration with a value

reasonably equivalent to or greater than the market value of the

dedicated land, if the board determines that such an exchange

would benefit the permanent school fund. The asset management

division of the land office shall determine the value of the

nonmonetary consideration and shall file a copy of its

determination with the commissioner. Examples of public purposes

for which permanent school fund land may be dedicated under this

subsection include but are not limited to: (1) rights-of-way for

public roads, utilities, or other infrastructure; (2) public

schools; (3) public parks; (4) government offices or facilities;

(5) public recreation facilities; and (6) residential

neighborhood public amenities.

(k) The asset management division of the land office may

contract for the services of a real estate broker or of a private

brokerage or real estate firm to assist in any sale, lease, or

exchange of land under this subchapter.

(l) If the board leases land under this subchapter and the lease

includes the right to produce groundwater from the land, the

lessee shall comply with the statutory provisions governing and

the rules adopted by the groundwater conservation district, if

any, in which the land is located, including the statutory

provisions and rules governing the production and use of

groundwater and the transfer of groundwater out of the district.

Acts 1977, 65th Leg., p. 2419, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5242, ch. 965,

Sec. 1, eff. June 19, 1983; Acts 1987, 70th Leg., ch. 208, Sec.

14, eff. Aug. 31, 1987; Acts 1989, 71st Leg., ch. 383, Sec. 4,

eff. June 14, 1989; Acts 1991, 72nd Leg., ch. 633, Sec. 5, eff.

Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 991, Sec. 13, eff. Sept.

1, 1993; Acts 1995, 74th Leg., ch. 293, Sec. 1, eff. Aug. 28,

1995; Acts 2003, 78th Leg., ch. 280, Sec. 7, eff. June 18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1098, Sec. 6, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

726, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 17, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 33(2), eff. June 19, 2009.

Sec. 51.054. RESERVATION OF MINERALS. (a) Except as otherwise

provided in this section, land dedicated to the permanent school

fund shall be sold subject to a reservation set by the board of

not less than one-eighth of all sulphur and other mineral

substances from which sulphur may be derived or produced and not

less than one-sixteenth of all other minerals to the state;

provided, that if leasing rights are retained hereunder, the

reserved minerals shall be subject to lease as provided by

Subchapter B, Chapter 52, Natural Resources Code, and Subchapters

B and E, Chapter 53, Natural Resources Code. The mineral

reservation to the state shall be determined by the board before

the land is offered for sale. If the board determines that a

mineral reservation under this section would substantially reduce

the value of the surface of land by restricting its suitability

for agricultural, commercial, or residential use, the board may

take such action or waive such rights as are in the best interest

of the permanent school fund, including, without limitation,

establishing designated exploration or drilling sites, waiving

surface or other rights of access or development, or conveying

the land with no mineral reservation.

(b) Land that is set apart for the various asylum funds shall be

sold with the oil, gas, coal, and all other minerals reserved to

the fund to which the land belongs.

(c) The provisions of this section do not apply to oil and gas

sold from public school land covered by Subchapter F, Chapter 52,

of this code.

(d) The provisions of this section do not apply to vacancies

covered by Section 51.201 of this code.

(e) An oil, gas, or other mineral lease on land in which the

state reserves a mineral or royalty interest is not effective

until a certified copy of the recorded lease is filed in the

General Land Office.

Acts 1977, 65th Leg., p. 2420, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5243, ch. 965,

Sec. 2, eff. June 19, 1983; Acts 1985, 69th Leg., ch. 923, Sec.

3, eff. Aug. 26, 1985; Acts 1995, 74th Leg., ch. 354, Sec. 3,

eff. Aug. 28, 1995; Acts 2003, 78th Leg., ch. 280, Sec. 8, eff.

June 18, 2003.

Sec. 51.0551. LISTS OF PUBLIC LAND OFFERED FOR SALE: CRIMINAL

PENALTIES. (a) A person, including a corporation or an

association, commits an offense if he reproduces, prints, or

prepares or sells or furnishes a printed, multigraphed, or

mimeographed list prepared by or under the direction of the

commissioner offering for sale or lease any state or public

school land.

(b) This section does not prohibit the commissioner or land

board from advertising in a newspaper or otherwise as is provided

by law nor a newspaper or periodical from publishing the list in

a regular issue as a news item.

(c) An offense under this section is a misdemeanor punishable by

a fine of not more than $1,000.

Added by Acts 1983, 68th Leg., p. 1021, ch. 235, art. 5, Sec.

1(a), eff. Sept. 1, 1983.

Sec. 51.056. APPLICATION OR REQUEST TO PURCHASE LAND. A person

who wants to purchase public school land shall submit to the

commissioner a written application or request in a form

designated by the commissioner.

Acts 1977, 65th Leg., p. 2420, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5243, ch. 965,

Sec. 3, eff. June 19, 1983; Acts 1987, 70th Leg., ch. 208, Sec.

5, eff. Aug. 31, 1987; Acts 2003, 78th Leg., ch. 280, Sec. 9,

eff. June 18, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 18, eff. June 19, 2009.

Sec. 51.065. NOTICE AND RECORD OF SALE. (a) The commissioner

shall notify the county clerk of the proper county of the sale of

each tract of land, the name and address of the purchaser, and

the price of the land.

(b) After being informed of any sale of public school land, the

county clerk shall enter in his books opposite the description of

the land sold, the name of the purchaser and the date of the

sale.

(c) The notice of sale and the book containing the entry are

public records.

Acts 1977, 65th Leg., p. 2422, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 280, Sec. 12,

eff. June 18, 2003.

Sec. 51.066. LAND AWARD. (a) The commissioner shall prepare

and issue a land award for each tract of sovereign land sold.

(b) Each land award shall be appropriately numbered and shall be

worded in a manner that will constitute a receipt for the first

or full payment after it is signed by the commissioner.

(c) One copy of the land award shall be retained in the land

office and the other copy shall be sent to the purchaser.

Acts 1977, 65th Leg., p. 2422, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 19, eff. June 19, 2009.

Sec. 51.067. INFORMATION REQUIRED WITH PAYMENTS. A person who

is making a payment of principal, interest, or lease rental on

land shall give the name of the original purchaser or lessee and

shall sufficiently designate the land.

Acts 1977, 65th Leg., p. 2422, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.069. DISPOSITION OF PAYMENTS ON PUBLIC SCHOOL LAND.

Payments on public school land received by the commissioner,

including payments received as interest on the purchase of public

school land, shall be transmitted to the comptroller to be

credited to the permanent school fund.

Acts 1977, 65th Leg., p. 2423, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1997, 75th Leg., ch. 1423, Sec.

14.09, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 328, Sec. 5,

eff. Jan. 1, 2004.

Sec. 51.070. UNPAID PRINCIPAL ON PUBLIC SCHOOL LAND SALES. (a)

Unpaid and delinquent principal on sales of public school land

shall bear interest at a rate set by the board, which principal

and interest shall be payable at the times and on such terms as

are established by the board.

(b) No patent may be issued for any public school land until all

principal, accrued interest, late charges, and other fees and

expenses are paid in full.

(c) Any unpaid principal and interest is considered delinquent

on the 30th day after the date payment of the principal and

interest is due for the obligation.

(d) After the payment of principal and interest becomes

delinquent under the obligation, notice of delinquency and

subsequent potential forfeiture must be provided by certified

mail, return receipt requested, to the last known address of the

obligee and must be documented in the records of the land office.

Acts 1977, 65th Leg., p. 2423, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5244, ch. 965,

Sec. 4, eff. June 19, 1983; Acts 1995, 74th Leg., ch. 354, Sec.

1, eff. Aug. 28, 1995; Acts 2003, 78th Leg., ch. 280, Sec. 13,

eff. June 18, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 20, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 21, eff. June 19, 2009.

Sec. 51.071. FORFEITURE OF LAND. (a) If principal, accrued

interest, late charges, and other fees and expenses on a sale of

sovereign land are not paid when due as required by the terms set

by the board, the land is subject to forfeiture by the

commissioner by entry on the file containing the papers "Land

Forfeited" or similar words, the date of the forfeiture, and the

official signature of the commissioner.

(b) After the entry is made on the file, the land and all

payments that have been made for it are forfeited to the state,

and the land may be resold in accordance with the provisions of

this subchapter.

Acts 1977, 65th Leg., p. 2423, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5244, ch. 965,

Sec. 5, eff. June 19, 1983; Acts 2003, 78th Leg., ch. 280, Sec.

14, eff. June 18, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 22, eff. June 19, 2009.

Sec. 51.072. EFFECT OF FORFEITURE. In cases of forfeiture, the

original obligations and reinstatement fees are as binding as if

no forfeiture occurred.

Acts 1977, 65th Leg., p. 2423, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 280, Sec. 15,

eff. June 18, 2003.

Sec. 51.073. CLASSIFICATION AND SALE OF LEASED AND FORFEITED

LAND. Before it is sold, the commissioner shall classify and

determine the market value of land on which leases have expired

and land forfeited to the state.

Acts 1977, 65th Leg., p. 2423, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 280, Sec. 16,

eff. June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

387, Sec. 1, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 23, eff. June 19, 2009.

Sec. 51.074. REINSTATEMENT OF LAND PURCHASES. (a) If no rights

of third persons have intervened, the purchasers or their

vendees, heirs, or legal representatives, who claim land that has

been forfeited for nonpayment of principal and interest, may have

the claim reinstated on written request by paying into the State

Treasury the amount of all principal and interest due on the

claim up to the date of reinstatement.

(b) The right to reinstate a claim under this section is limited

to the last purchaser from the state, or his vendees, heirs, or

legal representatives, and must be exercised within six months

from the date of the forfeiture.

Acts 1977, 65th Leg., p. 2423, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 280, Sec. 17,

eff. June 18, 2003.

Sec. 51.075. FORFEITURE OF A DECEASED PURCHASER'S LAND. (a) If

a purchaser of land dies, the heirs or legal representatives of

the deceased have one year following November 1 after the

purchaser's death in which to make payment before the

commissioner declares the land to be forfeited.

(b) If the forfeiture is declared by the commissioner within the

time period stated in Subsection (a) of this section, it will be

set aside on proper proof of death if no rights of third parties

have intervened.

Acts 1977, 65th Leg., p. 2424, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.076. LEGAL PROCEEDINGS. None of the provisions of

Sections 51.071 through 51.072 and 51.074 through 51.075 of this

code shall prevent the state from instituting legal proceedings

necessary:

(1) to enforce a forfeiture;

(2) to recover the full amount of principal and interest that

may be owed to the state at the time the forfeiture occurred; or

(3) to protect another right to the land.

Acts 1977, 65th Leg., p. 2424, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 280, Sec. 18,

eff. June 18, 2003.

Sec. 51.077. LIEN. To secure the payment of principal and

interest due on a sale of public school land and university land

the state has an express lien for the use and benefit of the fund

to which the land belongs. The lien is in addition to any right

and remedy that the state has for enforcement of the payment of

principal and interest due and unpaid, up to and including the

period required to reinstate the land award and obligation.

Acts 1977, 65th Leg., p. 2424, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 280, Sec. 19,

eff. June 18, 2003.

Sec. 51.0771. REINSTATEMENT FEE. (a) A reinstatement fee is

due when a forfeited award is reinstated. The reinstatement fee

is calculated at one and one-half percent of all amounts

delinquent at the time of the reinstatement.

(b) The comptroller must receive the reinstatement fee before

the forfeited award is reinstated.

(c) Amounts received in the form of a reinstatement fee are

considered proceeds from the sale of permanent school fund land

and shall be deposited in the permanent school fund.

Added by Acts 2003, 78th Leg., ch. 280, Sec. 20, eff. June 18,

2003.

Sec. 51.078. TRANSFER OF INDEBTEDNESS. (a) If a person or the

Federal Farm Loan Bank, with the consent of the owner of land

covered by Section 51.077 of this code, pays to the state the

principal and interest due on any obligation given for the land,

the commissioner, on written request of the owner, may execute,

acknowledge, and deliver to the person or the Federal Farm Loan

Bank a written transfer of the indebtedness held by the state.

The written request of the owner shall be acknowledged in the

manner required for the conveyance of real estate and shall be

accompanied by an affidavit of ownership.

(b) The person or the Federal Farm Loan Bank is subrogated to

all the rights, liens, and remedies held by the state to secure

and enforce the payment of the principal and interest that was

paid to the state.

(c) If the land claimed by a person claiming to be the owner is

held under evidence of title that the law or rules of the land

office do not authorize to be filed in the land office, the

commissioner may admit the owner to be the person that the person

or the Federal Farm Loan Bank paying the indebtedness admits to

be the owner, and on making this admission the instrument of

transfer shall be executed.

(d) None of the provisions of this section shall change any part

of the law or rules that apply to the land office with relation

to titles to land and issuance of patents.

Acts 1977, 65th Leg., p. 2424, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.079. TRANSFERS GENERALLY. (a) An owner of public

school land purchased from the state may sell the land or a

definite portion of the land in any size tract.

(b) If land to be sold is separated from another portion of land

but is not sufficiently designated by metes and bounds in the

papers offered to be filed so that it may be identified with

certainty, the commissioner shall require that proper field notes

accompany the papers before he files them and separates the land.

Acts 1977, 65th Leg., p. 2425, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 280, Sec. 21,

eff. June 18, 2003.

Sec. 51.080. PERSONAL TRANSFERS. (a) A vendee who obtains

through personal transfer a whole survey or a whole portion of a

survey purchased from the state as a whole or who obtains through

personal transfer a portion of a survey purchased from the state

as a whole or in a quantity less than the whole survey is

entitled to become a substitute purchaser directly from the state

in the manner provided in this section.

(b) With the approval of the commissioner, the vendee may file

in the land office a complete chain of title through personal

transfers that have been duly executed and recorded in the

counties in which the land or a part of the land is located and

shall pay the fees provided by law.

(c) After the papers are filed in the land office, the

substituted purchaser shall have his portion of land separated

from the other portion of land, if any, on the records of the

land office and shall assume and be liable to the state for all

unpaid principal and interest due the state for the land conveyed

by the deeds that are filed, together with all obligations and

penalties attaching to the original purchase.

(d) The obligation of the original purchaser and the obligation

of all vendors of the substituted purchaser are enforceable

against the substituted purchaser as if he were the original

purchaser from the state, and the obligation of the vendor or

vendors of the substituted purchaser are canceled.

Acts 1977, 65th Leg., p. 2425, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.081. TRANSFERS OTHER THAN PERSONAL TRANSFER. A person

who claims title through a source other than by personal transfer

to a definite portion of a survey that is less than the whole

survey purchased from the state, with the approval of the

commissioner, may have the portion of land that he claims

separated from the other portion of the survey on the records of

the land office by filing in the land office evidence of claims

that may be required by the commissioner and by paying the fees

provided by law for papers filed as evidence of the claim or a

right to a separation of the area.

Acts 1977, 65th Leg., p. 2425, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.082. LIABILITY OF VENDEE. After a separation of land is

made on the records of the land office, the portion that is

separated shall be charged and credited with its pro rata part of

the principal and interest due and paid to November 1 preceding

the date of the filing of the transfers or other papers.

Acts 1977, 65th Leg., p. 2425, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.083. PATENT ON PART OF A TRACT. (a) If an owner or

claimant of land whose ownership or claim is shown on the records

of the land office desires a patent on a portion of the whole

tract, the owner or claimant, with the approval of the

commissioner, may file field notes for the portion of the tract

on which the patent is desired, together with the filing fee

required by law, and may obtain a patent for the portion of the

tract after the full price is paid, together with all fees

required by law.

(b) If the ownership of the tract is evidenced by personal

transfer, the patent shall be issued to the owner and his

assigns, but if the claimant claims title through other evidence

than by personal transfer, the patent shall be issued in the name

of the person and his assigns who hold title by original purchase

or in the name of the person and his assigns who appear on the

records to hold title through the last personal transfer.

(c) If a patent is issued in the name of any person other than

the legal owner, the patent and the rights granted in the patent

inure to the benefit of the legal owner.

Acts 1977, 65th Leg., p. 2426, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.085. TIME FOR PURCHASE OF LAND. Each purchaser of land

has the option of paying the purchase price in full at any time,

together with all fees, and obtaining a patent for the land.

Acts 1977, 65th Leg., p. 2426, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.086. SALE OF ESCHEATED PERMANENT SCHOOL LAND. (a) All

sales of escheated land that is a part of the permanent school

fund must be made at a price that may not be less than the

minimum price set by the court under Section 71.107, Property

Code, and in the same manner as the sale of public school land as

provided by this chapter.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1175, Sec.

33(13), eff. June 19, 2009.

(c) When escheated permanent school land is sold, this state

shall reserve all minerals in the land for the permanent school

fund.

Added by Acts 1983, p. 3729, ch. 576, Sec. 4, eff. Jan. 1, 1984.

Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 13.002(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 24, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 33(13), eff. June 19, 2009.

SUBCHAPTER D. LEASE OF LAND

Sec. 51.121. LEASE OF UNSOLD LAND. (a) Unsold public school

land may be leased for any purpose the commissioner determines is

in the best interest of the state under terms and conditions set

by the commissioner. Improvements on land under this subsection

shall not become the property of the state and shall be taxed in

the same manner as other private property.

Text of subsection as amended by Acts 2007, 80th Leg., R.S., Ch.

387, Sec. 2

(b) Improvements on land leased under Subsection (a) shall be

removed prior to the expiration of the lease unless the

commissioner determines it to be in the best interest of the

state that removal of the improvements not be required and

includes such a provision in the terms and conditions of the

lease.

Text of subsection as amended by Acts 2007, 80th Leg., R.S., Ch.

1368, Sec. 2

(b) Improvements on land leased under Subsection (a) shall be

removed prior to the expiration of the lease unless the

commissioner determines it to be in the best interest of the

state that removal of the improvements not be required and

includes a provision in the terms and conditions of the lease

that the improvements on the land shall become property of the

state upon termination or expiration of the lease.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 387, Sec. 14(1),

eff. June 15, 2007.

(d) In leases granted under this subchapter, the commissioner

may grant the lessee a preference right to purchase the leased

premises. In order to grant this preference right, the

commissioner must include such a provision in the lease. The

provision may provide that the preference right to purchase may

be exercised at any time during the term of the lease. If the

commissioner does include the preference right to purchase in the

lease, the lessee shall have a preference right to purchase the

leased premises before the leased premises are made available for

sale to any other person. All sales under this subsection must

be for a price determined by the board and under any other terms

and conditions that the commissioner deems to be in the best

interest of the state. The preference right to purchase granted

under this subsection is superior to any other preference right

to purchase granted under any other section of this code or under

any other law. Nothing in this subsection shall be construed to

allow the commissioner to grant a preference right to purchase

submerged land.

(e) Subject to the provisions of Title 2, Utilities Code, any

district created by Section 59, Article XVI, Texas Constitution,

that leases unsold public school land for power generation

through the use of renewable energy sources, such as wind, solar,

or geothermal energy and other sustainable sources, or a district

participating in a power generation project using renewable

energy sources which is located on unsold public school lands may

distribute and sell electric energy generated on public school

lands within or without the boundaries of the district and may

issue bonds to accomplish such purposes pursuant to Chapter 1371,

Government Code, or other applicable law. For any such power

generation project which is located on both public lands and

private lands, the district may sell outside its boundaries only

the pro rata portion of the total amount as is generated on the

public lands. All electric energy generated pursuant to this

section shall be sold for resale only to utilities authorized to

make retail sales under Title 2, Utilities Code, and shall be

subject to the solicitation process and integrated resource

planning process authorized by that title.

Acts 1977, 65th Leg., p. 2426, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 472, ch. 215,

Sec. 1, eff. May 17, 1979; Acts 1983, 68th Leg., p. 3729, ch.

576, Sec. 5, eff. Jan. 1, 1984; Acts 1985, 69th Leg., ch. 624,

Sec. 33, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 208, Sec.

4, eff. Aug. 31, 1987; Acts 1993, 73rd Leg., ch. 991, Sec. 14,

eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 62, Sec. 18.40,

eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 8.352,

eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 280, Sec. 22, eff.

June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

387, Sec. 2, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

387, Sec. 14(1), eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1368, Sec. 2, eff. June 15, 2007.

Sec. 51.122. ADVERTISEMENT OF LEASES. Leases under the

provisions of this subchapter may be advertised in the manner

provided in Section 32.107 of this code.

Acts 1977, 65th Leg., p. 2426, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.123. LEASE APPLICATION. A person who desires to lease

land shall submit a written application to the commissioner

specifying and describing the particular land he desires to

lease.

Acts 1977, 65th Leg., p. 2426, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.124. AWARD OF LEASE. (a) A lease shall be awarded to

the highest responsible bidder.

(b) The lease shall be awarded under the rules and in the

quantities the commissioner considers to be in the best interest

of the state and not inconsistent with the equities of the

occupant.

Acts 1977, 65th Leg., p. 2426, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 33,

eff. Sept. 1, 1985.

Sec. 51.125. REJECTION OF BID OR OFFER TO LEASE. Any bid or

offer to lease may be rejected by the commissioner for fraud,

collusion, or other good and sufficient cause before the lease is

signed.

Acts 1977, 65th Leg., p. 2426, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 33,

eff. Sept. 1, 1985.

Sec. 51.126. NOTIFICATION OF ACCEPTANCE AND EXECUTION OF LEASE.

After the applications are received, the commissioner shall give

written notification to the successful applicant that his bid or

offer to lease is accepted and execute a lease to the applicant

in the name and by the authority of the State of Texas.

Acts 1977, 65th Leg., p. 2427, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.127. RECORDING MEMORANDUM OF LEASE. (a) The

commissioner shall prepare a descriptive memorandum of the lease

at the time the lease is executed and deliver the lease and the

memorandum to the lessee.

(b) The lessee shall deliver the memorandum of the lease to the

clerk of the county in which the land is located.

(c) The clerk shall record the memorandum in the county clerk's

office.

(d) On payment of the recording fee, the clerk shall deliver the

recorded memorandum to the lessee. The lessee shall provide to

the commissioner a certified copy of the recorded memorandum.

Acts 1977, 65th Leg., p. 2427, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

387, Sec. 3, eff. June 15, 2007.

Sec. 51.129. LIEN. (a) During the continuance of the lease and

after forfeiture, the state has a lien on all property owned by

the lessee which is located on the leased premises to secure

payment of rent due.

(b) The lien is superior to all other liens.

(c) A reservation of the lien in the lease is not essential to

preserve its validity.

Acts 1977, 65th Leg., p. 2427, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.131. SOIL AND WATER CONSERVATION PLANS. (a) For each

lease issued under this subchapter for agricultural or grazing

purposes, the commissioner may require the lessee to implement a

soil and water conservation plan approved by the commissioner.

The commissioner, in reviewing a plan, and the lessee, in

implementing a plan, may be assisted by the United States

Department of Natural Resources Conservation Service.

(b) The commissioner by rule shall adopt a procedure for

reviewing and approving soil and water conservation plans

required by Subsection (a) of this section.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 34, eff. Sept. 1,

1985. Amended by Acts 2003, 78th Leg., ch. 280, Sec. 23, eff.

June 18, 2003.

SUBCHAPTER E. SALE AND LEASE OF VACANCIES

Sec. 51.171. PURPOSE; APPLICATION OF OTHER LAW. (a) This

subchapter controls the purchase and lease of vacant land and the

authority of the commissioner and the board to:

(1) determine whether a vacancy exists; and

(2) sell and lease vacant land.

(b) To the extent a provision of this subchapter conflicts with

another law relating to vacant land or Chapter 2001, Government

Code, this subchapter controls.

Amended by Acts 2001, 77th Leg., ch. 1418, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

Sec. 51.172. DEFINITIONS. In this subchapter:

(1) "Administratively complete" means a vacancy application that

complies with Section 51.176 and any rule adopted by the

commissioner regarding the filing of a vacancy application.

(1-a) "Applicant" means any person, including a good-faith

claimant, who files a vacancy application.

(1-b) "Application commencement date" means:

(A) the date, as designated in the commissioner's notice to the

applicant required by Section 51.177(b); or

(B) the date, as designated in the commissioner's notice to the

applicant required by Section 51.177(d), indicating that any

deficiency in the vacancy application has been resolved.

(2) "Good-faith claimant" means a person who, on the application

commencement date:

(A) occupies or uses or has previously occupied or used, or

whose predecessors in interest in the land claimed to be vacant

have occupied or used, the land or any interest in the land for

any purposes, including occupying or using:

(i) the surface or mineral estate for any purposes, including

exploring for or removing oil, gas, sulphur, or other minerals

and geothermal resources from the land;

(ii) an easement or right-of-way; or

(iii) a mineral royalty or leasehold interest;

(B) has had, or whose predecessors in interest have had, the

land claimed to be vacant enclosed or within definite boundaries

recognized in the community and in possession under a chain of

title for a period of at least 10 years with a good-faith belief

that the land was included within the boundaries of a survey or

surveys that were previously titled, awarded, or sold under

circumstances that would have vested title in the land if the

land were actually located within the boundaries of the survey or

surveys;

(C) is the owner of land:

(i) that adjoins the land claimed to be vacant; and

(ii) for which no vacancy application has been previously filed;

or

(D) holds title under a person described by Paragraph (A), (B),

or (C) or is entitled to a distributive share of a title acquired

under an application filed by a person described by Paragraph

(A), (B), or (C).

(3) "Interest" means any right or title in or to real property,

including a surface, subsurface, or mineral estate. "Interest"

includes a right or title described as follows:

(A) a fee simple title;

(B) a determinable fee or other leasehold or mineral interest

created under a conveyance instrument, including a mineral lease;

(C) a mineral royalty, nonparticipating royalty, or overriding

royalty interest described by Section 51.194(c);

(D) a life estate;

(E) a remainder or reversionary interest; or

(F) a secured interest under a lien.

(4) "Necessary party" means:

(A) an applicant or good-faith claimant whose present legal

interest in the surface or mineral estate of the land claimed to

be vacant may be adversely affected by a vacancy determination;

(B) a person who asserts a right to or who claims an interest in

land claimed to be vacant;

(C) a person who asserts a right to or who claims an interest in

land claimed to be vacant or in land adjoining land claimed to be

vacant as shown in the records of the land office or the county

records, including tax records, of any county in which all or

part of the land claimed to be vacant is located;

(D) a person whose name appears in the records described by

Paragraph (C); or

(E) an attorney ad litem appointed under Section 51.180.

(4) "Necessary party" means:

(A) an applicant or good-faith claimant whose present legal

interest in the surface or mineral estate of the land claimed to

be vacant may be adversely affected by a vacancy determination;

(B) a person who asserts a right to or who claims an interest in

land claimed to be vacant;

(C) a person who asserts a right to or who claims an interest in

land adjoining land claimed to be vacant as shown in the records

of the land office or the county records, including tax records,

of any county in which all or part of the land claimed to be

vacant is located;

(D) a person whose name appears in the records described by

Paragraph (C); or

(E) an attorney ad litem appointed under Section 51.180.

(5) "Survey report" means a written report of a survey conducted

by a licensed state land surveyor or a county surveyor of the

county in which a majority of the land claimed to be vacant is

located.

(6) "Vacancy" means an area of unsurveyed public school land

that:

(A) is not in conflict on the ground with land previously

titled, awarded, or sold;

(B) has not been listed on the records of the land office as

public school land; and

(C) was not, on the application commencement date:

(i) subject to an earlier subsisting application;

(ii) subject to a vacancy application denied with prejudice;

(iii) the subject of pending litigation relating to state

ownership or possession of the land; or

(iv) subject to a previous vacancy application that has been

finally adjudicated by the commissioner or a court of this state

or the United States.

(7) "Vacancy application" means a form submitted to the

commissioner by an applicant to:

(A) initiate a determination by the commissioner whether land

claimed to be vacant is vacant;

(B) purchase vacant land; or

(C) lease vacant land.

(7) "Vacancy application" means a form submitted to the

commissioner by an applicant to:

(A) initiate a determination by the commissioner whether land

claimed to be vacant is vacant; and

(B) purchase or lease vacant land.

Amended by Acts 2001, 77th Leg., ch. 1418, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 25, eff. June 19, 2009.

Sec. 51.173. DISPOSITION OF VACANT LAND. (a) Vacant and

unsurveyed public school land shall be located, sold, and leased

under this subchapter, except:

(1) submerged lands within tidewater limits;

(2) all islands, flats, and emergent lands within tidewater

limits;

(3) natural lakes; and

(4) riverbeds, including channels and islands in riverbeds,

above tidewater limits.

(b) This subchapter does not alter or diminish the public domain

status of the surface estate of riverbeds and channels and

islands in riverbeds that are located above tidewater limits.

Amended by Acts 2001, 77th Leg., ch. 1418, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

Sec. 51.174. GENERAL POWERS AND DUTIES OF COMMISSIONER. (a)

The commissioner may:

(1) delegate responsibility for implementing this subchapter;

(2) perform any other act necessary to administer and implement

the purposes of this subchapter, including entering into a

contract with a private party to provide the notices required

under this subchapter; and

(3) terminate without prejudice a vacancy application if an

applicant fails to comply with this subchapter or a rule adopted

under this subchapter.

(b) The commissioner may grant an extension of time to comply

with a requirement under this subchapter. For each application,

the commissioner may grant not more than a total of 30 days in

extensions of time to comply with one or more requirements of

this subchapter, excluding any extensions of time related to the

survey report under this subchapter. The commissioner may grant

not more than 90 days in extensions of time to comply with a

requirement related to the survey report under this subchapter.

(c) The commissioner shall adopt rules necessary and convenient

to administer this subchapter.

(d) The commissioner shall advise the board relating to the

market value of the surface, mineral, and leasehold estates of

vacant land.

Amended by Acts 2001, 77th Leg., ch. 1418, Sec. 1, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 280, Sec. 24, eff. June 18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

Sec. 51.175. GENERAL POWERS AND DUTIES OF BOARD. (a) The board

shall set the terms and conditions for each sale and lease of a

vacancy.

(b) The board shall adopt rules governing the terms and

conditions for the sale and lease of a vacancy. The rules shall

be adopted and amended as necessary to be consistent with real

property law of this state and other applicable law.

(c) The board may adopt rules governing mineral classification,

royalty reservations, and awards of royalty reservations and

preferential rights to an applicant or to a good-faith claimant

in addition to the provisions prescribed by this subchapter.

Amended by Acts 2001, 77th Leg., ch. 1418, Sec. 1, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 280, Sec. 25, eff. June 18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

Sec. 51.176. VACANCY APPLICATION; FILING. (a) To purchase or

lease land claimed to be vacant, a person must file a vacancy

application on a form prescribed by the commissioner. A

completed application must include:

(1) a description of the land claimed to be vacant that is

sufficient to locate the land on the ground;

(2) a written statement indicating whether the applicant seeks

to purchase the land claimed to be vacant or obtain a mineral

lease on the land or both purchase the land and obtain a mineral

lease on the land;

(3) a list, in a format prescribed by the commissioner,

containing the name and last known mailing address of each

necessary party whose name appears in the records described by

Section 51.172(4)(C);

(4) an affidavit executed by the applicant affirming that the

applicant conducted a diligent search of all the records

described by Section 51.172(4)(C) in preparing the list required

by Subdivision (3);

(5) if applicable, a statement of the basis for and documentary

proof for an assertion of good-faith-claimant status;

(6) at the applicant's discretion:

(A) a survey report, including:

(i) the field notes describing the land and the lines and

corners surveyed; and

(ii) a plat depicting the results of the survey; or

(B) an abstract of title to any land that adjoins the land

claimed to be vacant; and

(7) any other information required by the commissioner.

(b) The applicant must file the original and a duplicate copy of

the vacancy application with the county clerk of each county in

which all or part of the land claimed to be vacant is located.

(c) The county clerk shall mark the exact date and hour of

filing on the original and a duplicate copy of the vacancy

application and shall return a marked copy to the person filing

the application. The original shall be recorded in a book kept

for that purpose separate from the deed or real property records.

The failure to record a vacancy application as provided by this

subsection does not affect the validity of the application

filing.

(d) Not later than the fifth day after the date an applicant

files the vacancy application with the county clerk, the

applicant shall file a duplicate copy of the marked copy received

from the county clerk with the county surveyor of each county in

which all or part of the land claimed to be vacant is located if

that county has a county surveyor.

(e) Priority among vacancy applications covering the same land

claimed to be vacant is determined by the earliest time of filing

indicated by the date and hour marked on the application by the

county clerk.

(f) The applicant shall submit to the commissioner two duplicate

copies of the marked copy that has been file-stamped by the

county clerk not later than the 30th day after the date the

vacancy application is filed with the county clerk. The

commissioner shall mark the date the two duplicate copies are

received on each copy, assign a file number to the vacancy

application, and return a marked duplicate copy containing the

file number to the applicant.

(g) The applicant shall include a filing fee set by the

commissioner in an amount of not less than $100.

Amended by Acts 2001, 77th Leg., ch. 1418, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

Acts 2007, 80th Leg., R.S., Ch.

682, Sec. 1, eff. September 1, 2007.

Sec. 51.177. PROCESSING VACANCY APPLICATION. (a) Not later

than the 45th day after the date the applicant files the

duplicate copies with the commissioner as provided by Section

51.176(f), the commissioner shall:

(1) determine whether the vacancy application is

administratively complete; and

(2) provide to the applicant the notice required by this

section.

(a) Not later than the 45th day after the date the commissioner

accepts the duplicate copies as properly filed by the applicant

as provided by Section 51.176(f), the commissioner shall:

(1) determine whether the vacancy application is

administratively complete; and

(2) provide to the applicant the notice required by this

section.

(b) If the commissioner determines that the vacancy application

is administratively complete, the commissioner shall provide

written notice to the applicant that:

(1) informs the applicant that the application is

administratively complete;

(2) states the application commencement date; and

(3) states the amount of any deposit required under Section

51.178 and the date by which the applicant must pay the deposit.

(c) If the commissioner determines that the vacancy application

is not administratively complete, the commissioner shall provide

written notice to the applicant that:

(1) informs the applicant that the application is not

administratively complete;

(2) provides a list of any deficiencies the applicant must

resolve; and

(3) states a reasonable period of not more than 30 days from the

date of the notice to resolve any listed deficiencies.

(d) Not later than the 30th day after the date provided under

Subsection (c)(3) to resolve any deficiencies, the commissioner

shall determine whether the vacancy application is

administratively complete. If the commissioner determines that

the vacancy application is administratively complete, the

commissioner shall provide the notice required by Subsection (b).

If the commissioner determines that the vacancy application is

not administratively complete, the commissioner shall:

(1) dismiss the application without prejudice; and

(2) provide written notice to the applicant informing the

applicant that the application is not administratively complete

and is dismissed without prejudice.

Amended by Acts 2001, 77th Leg., ch. 1418, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 26, eff. June 19, 2009.

Sec. 51.178. DEPOSIT. (a) The commissioner may recover from

the applicant state funds expended in evaluating and

investigating the application, providing notice, preparing a

survey, appointing an attorney ad litem, and conducting hearings

under this subchapter.

(b) The commissioner shall require the applicant to submit a

deposit in an amount sufficient to pay the reasonable costs under

Subsection (a) not later than the 30th day after the application

commencement date.

(c) If the amount deposited is insufficient, the commissioner

shall require a reasonably necessary supplemental deposit. If a

supplemental deposit is required, the applicant must make the

deposit not later than the 30th day after the date the

commissioner requests the supplemental deposit.

(d) An applicant may not challenge or appeal the amount of the

required deposits, and the applicant's refusal or failure to make

the required deposits in the period prescribed by this section

terminates the application without prejudice.

Amended by Acts 2001, 77th Leg., ch. 1418, Sec. 1, eff. Sept. 1,

2001; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 33.01, eff.

Jan. 11, 2004; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 33.02,

eff. Jan. 11, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

Sec. 51.179. DISPOSITION OF DEPOSITS. (a) The commissioner

shall deposit all initial and supplemental deposits received

under this subchapter to the credit of a separate trust account

in the state treasury. The comptroller, on the commissioner's

order, shall make disbursements from that account for purposes

authorized by this subchapter.

(b) After proceedings on a vacancy application are concluded and

all expenditures authorized under this subchapter are paid, the

commissioner shall provide to the applicant a complete statement

of all deposits and expenditures and shall remit to the applicant

any balance remaining from the deposit or supplemental deposits

made by the applicant.

Amended by Acts 2001, 77th Leg., ch. 1418, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

Sec. 51.180. ATTORNEY AD LITEM. (a) If the applicant cannot

provide evidence to the commissioner to establish the applicant's

ownership of all interests as defined by Section 51.172 in the

land surrounding the land claimed to be vacant, the commissioner

shall investigate the ownership interests of the land claimed to

be vacant and the surrounding land to ensure that all necessary

parties have been identified and located.

(b) The investigation must conclude not later than the 60th day

after the application commencement date. If the investigation

yields any evidence that a necessary party may not have been

identified and located, as determined by the commissioner, the

commissioner shall, not later than the 30th day after the

conclusion of the investigation, appoint an attorney ad litem to

identify and locate all necessary parties.

(c) The commissioner shall provide the attorney ad litem with

all documents submitted by the applicant and the results of the

investigation to identify necessary parties, and the attorney ad

litem shall search public land records and other available

records to identify and locate necessary parties.

(d) If any necessary party cannot be located, the attorney ad

litem shall represent the interests of that necessary party.

Amended by Acts 2001, 77th Leg., ch. 1418, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

Acts 2007, 80th Leg., R.S., Ch.

682, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 27, eff. June 19, 2009.

Sec. 51.181. NOTICE TO NECESSARY PARTIES. (a) Not later than

the 30th day after the application commencement date, and at any

time after that date that the commissioner considers it necessary

to notify an identified necessary party, the commissioner shall

provide to each necessary party identified and located as of that

date a written notice that:

(1) informs the necessary party that a vacancy application has

been filed;

(2) states the application commencement date; and

(3) includes:

(A) a copy of the vacancy application and any attachments; and

(B) a form for requesting subsequent notices regarding the

application.

(b) If the attorney ad litem is unable to locate an identified

necessary party, the attorney ad litem shall notify the

commissioner in writing, and the commissioner shall provide

notice required under this section by publication in the same

manner prescribed by the Texas Rules of Civil Procedure.

(c) Except as provided by Subsection (d), a necessary party is

not entitled to notices subsequent to the notice provided under

Subsection (a) unless the party requests subsequent notices.

(d) The commissioner shall notify each necessary party of a

final order issued under Section 51.188.

Amended by Acts 2001, 77th Leg., ch. 1418, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 28, eff. June 19, 2009.

Sec. 51.182. FILING OF EXCEPTIONS TO APPLICATION. (a) Not

later than the 60th day after the date of the commissioner's

notice under Section 51.181(a), a necessary party may file an

exception to the vacancy application, any documentation attached

to the application, or any other documents or public records that

may be used by the commissioner to make a determination.

(b) A necessary party must:

(1) file an exception with the land office; and

(2) provide a copy of the filing to each necessary party that

requested subsequent notice as provided by Section 51.181.

Amended by Acts 2001, 77th Leg., ch. 1418, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

Sec. 51.183. INVESTIGATION. (a) The commissioner shall conduct

an investigation of the vacancy application.

(b) The investigation shall include:

(1) an evaluation of the vacancy application;

(2) a determination that the vacancy application was filed as

provided by Section 51.176; and

(3) a review of public records at the land office relating to

the land claimed to be vacant.

(c) The investigation may include a review of:

(1) any survey conducted by a licensed state land surveyor or by

the county surveyor of a county in which all or part of the land

claimed to be vacant is located; or

(2) any documents or public records necessary to determine

whether a vacancy exists, including a review of public records

relating to the land claimed to be vacant at:

(A) the state archives; or

(B) any county in which all or part of the land claimed to be

vacant is located.

(d) An investigation may include a survey requested by the

commissioner under Section 51.184 or a surveyor's report as

provided by Section 51.185.

(e) The commissioner shall record the names of the persons

consulted, the documents and surveys reviewed, and the relevant

law and other materials used in the investigation.

Amended by Acts 2001, 77th Leg., ch. 1418, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

Sec. 51.184. COMMISSIONER'S SURVEY. (a) To investigate a

vacancy application under Section 51.183, the commissioner may

require a survey. If the commissioner requires a survey, the

commissioner shall appoint a licensed state land surveyor who is

not associated with the vacancy application to prepare a report

as provided by Section 51.185. The commissioner may limit the

scope of the work performed by the surveyor.

(b) A necessary party may observe a survey conducted under this

section. A survey will not be delayed to accommodate a necessary

party who provides notice to the commissioner that the party

intends to observe the surveyor conducting the survey.

(c) The commissioner shall mail a notice of intention to survey

to each necessary party not later than the 30th day before the

date the surveyor begins work. The notice must contain:

(1) the proposed starting date of the survey;

(2) the name, address, and telephone number of the surveyor; and

(3) a statement informing the necessary party that any necessary

party may observe the field work of the surveyor conducting the

survey.

(d) The fees and expenses paid for the survey are the same as

those provided by law. If the fees and expenses are not provided

by law, the commissioner shall contract for fees and expenses

reasonably necessary for the scope of the required work.

Contracts under this subsection:

(1) must include hourly rates, categories of reimbursable

expenses, and an estimated completion date; and

(2) may include other expenses the commissioner considers

reasonable.

(e) The commissioner shall adopt rules regarding the removal of

an appointed surveyor on the grounds of bias, prejudice, or

conflict. The rules must permit the commissioner to remove an

appointed surveyor on the commissioner's own motion or on the

motion of a necessary party.

Amended by Acts 2001, 77th Leg., ch. 1418, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

Sec. 51.185. SURVEYOR'S REPORT. (a) Not later than the 120th

day after the date a surveyor is appointed under Section 51.184,

the surveyor shall file a written report of the survey, the field

notes describing the land and the lines and corners surveyed, a

plat depicting the results of the survey, and any other

information required by the commissioner. The commissioner may

extend the time for filing the report as reasonably necessary.

(b) The survey report must also contain:

(1) the name and last known mailing address of:

(A) each person who has possession of the land described in the

vacancy application; and

(B) each person determined by the surveyor to have an interest

in the land; and

(2) all abstract numbers associated with surveys of land

adjoining the land claimed to be vacant.

Amended by Acts 2001, 77th Leg., ch. 1418, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

Sec. 51.186. COMPLETION OF SURVEY. (a) The commissioner shall

serve a true copy of the survey report filed by the surveyor on

each necessary party, including those named in the survey report,

by certified mail, return receipt requested, not later than the

30th business day after the date the survey report is filed with

the land office.

(b) Any necessary party may file exceptions to the surveyor's

report not later than the 30th day after the date the survey

report is mailed to the necessary party by the commissioner. Any

exceptions must be filed with the land office and a copy must be

sent by the party filing the exception to each necessary party

who has requested subsequent notice under Section 51.181.

Amended by Acts 2001, 77th Leg., ch. 1418, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

Sec. 51.187. HEARING. (a) If the commissioner has not issued a

final order with a finding of "Not Vacant Land" on or before the

first anniversary of the application commencement date and one or

more exceptions have been filed under Section 51.182(a) or

51.186(b), the commissioner shall order a hearing to determine if

a vacancy exists. A hearing under this subchapter:

(1) shall be held not later than the 60th day after the date the

hearing is ordered;

(2) shall be conducted as a contested case hearing subject to

Chapter 2001, Government Code; and

(3) may be waived by written agreement of all necessary parties

and the commissioner.

(b) Not later than the 30th day after the date a hearing is

ordered under Subsection (a), the commissioner shall provide

notice of the hearing date to each necessary party.

(c) Not later than the 60th day after the date of the hearing,

the commissioner shall enter a final order as provided by Section

51.188.

Amended by Acts 2001, 77th Leg., ch. 1418, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 29, eff. June 19, 2009.

Sec. 51.188. COMMISSIONER'S FINAL ORDER. (a) At any time

during or after an investigation of or hearing regarding a

vacancy application, the commissioner may determine that land

claimed to be vacant is not vacant and issue a final order with a

finding of "Not Vacant Land" or an order finding a vacancy if a

hearing is not required under Section 51.187.

(b) After a hearing conducted under Section 51.187, the

commissioner shall issue a final order with a finding of "Not

Vacant Land" or issue an order finding a vacancy exists. Not

later than the 15th day after the date the final order is issued,

the commissioner shall notify each necessary party of the final

order by providing each party a copy of the final order.

(c) A final order finding a vacancy exists must contain:

(1) a finding by the commissioner that the land claimed to be

vacant is unsurveyed public school land that is not in conflict

with land previously titled, awarded, or sold by the state as

established by:

(A) clear and convincing proof for an application to which an

exception has been filed as provided by Section 51.182; or

(B) a preponderance of the evidence for an application to which

no exceptions have been filed as provided by Section 51.182;

(2) the field note description used to determine the vacancy,

which must be sufficient to locate the land on the ground;

(3) an accurate plat of the land that is:

(A) consistent with the field notes; and

(B) prepared by a licensed state land surveyor or a county

surveyor of the county in which a majority of vacant land is

located; and

(4) any other matters required by law or as the commissioner

considers appropriate.

(d) In determining the boundaries and size of a vacancy, the

commissioner is not restricted to a description of the land

claimed to be vacant that is provided by the applicant, the

surveyor, or any other person. The commissioner shall adopt the

description of a vacancy that best describes the land found to be

vacant and that is consistent with the investigation under this

subchapter.

(e) The commissioner shall attach to the commissioner's final

order a document entitled "Notice of Claim of Vacancy." The

commissioner shall prescribe the contents of the notice. The

commissioner shall file the notice with the county clerk and any

county surveyor of each county in which all or part of the

vacancy is located.

Amended by Acts 2001, 77th Leg., ch. 1418, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 30, eff. June 19, 2009.

Sec. 51.189. APPEAL. (a) A final order with a finding of "Not

Vacant Land" under Section 51.188 may not be appealed. The final

order is conclusive regarding the land described in the vacancy

application or the land investigated by the commissioner as a

result of the vacancy application.

(b) A final order finding a vacancy exists is subject to appeal

by a necessary party that has standing to appeal under Section

51.192. The district court in the county in which a majority of

the vacant land is located has jurisdiction of an appeal under

this subchapter. A necessary party must file an appeal not later

than the 30th day after the date the commissioner's final order

is issued. All necessary parties must be provided notice of an

appeal under this section by the party filing the appeal.

(c) A person whose predecessor in title was bound by the outcome

of an appeal is bound to the same extent the predecessor in title

would be bound if the predecessor in title continued to hold

title.

Amended by Acts 2001, 77th Leg., ch. 1418, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

Sec. 51.190. SCOPE OF REVIEW. In an appeal of the

commissioner's final order determining that a vacancy exists, the

district court shall conduct a trial de novo.

Amended by Acts 2001, 77th Leg., ch. 1418, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

Sec. 51.191. ISSUES REVIEWABLE. The court may review the

commissioner's declaration of good-faith-claimant status only in

conjunction with a review of a final order determining that a

vacancy exists.

Amended by Acts 2001, 77th Leg., ch. 1418, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

Sec. 51.192. STANDING TO APPEAL. A person may appeal the

commissioner's final order determining that a vacancy exists if

the person:

(1) is a necessary party;

(2) has a present legal interest in the surface or mineral

estate at the time a vacancy application is filed; or

(3) acquires a legal interest before the date of the

commissioner's final order.

Amended by Acts 2001, 77th Leg., ch. 1418, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

Sec. 51.193. APPLICATION FOR AND DETERMINATION OF

GOOD-FAITH-CLAIMANT STATUS. (a) A necessary party may apply for

good-faith-claimant status not later than the 90th day after the

date the commissioner issues a final order finding that a vacancy

exists.

(b) The application must include certified copies of the

applicable county records supporting the good-faith claimant's

status.

(c) Not later than the 120th day after the date the commissioner

issues a final order finding that a vacancy exists, the

commissioner shall declare whether a necessary party is a

good-faith claimant.

(d) A person who is denied good-faith-claimant status may:

(1) request a hearing by the commissioner; or

(2) appeal the denial as part of any appeal of a final order

finding that a vacancy exists.

(e) If the commissioner grants a hearing, the commissioner

shall:

(1) determine the scope of the hearing;

(2) provide timely notice of the time and place of the hearing

to each necessary party; and

(3) provide each necessary party an opportunity to be heard.

(f) A declaration of good-faith-claimant status grants a

preferential right to the claimant to purchase or lease the land

or an interest in the land as provided by Section 51.194. The

declaration does not confer any other rights.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

Sec. 51.194. PREFERENTIAL RIGHT OF GOOD-FAITH CLAIMANT. (a) A

good-faith claimant who has been notified by the commissioner

that a vacancy exists under this subchapter has a preferential

right to purchase or lease the interest claimed in the land

before the land was declared vacant. The preferential right may

be exercised after a final judicial determination or after the

commissioner's final order and the period for filing an appeal

has expired.

(a-1) If a good-faith claimant does not apply to purchase or

lease the interest before the later of the 121st day after the

date the commissioner's order becomes final or the 60th day after

the date of the final judicial determination of an appeal under

this subchapter, then the good-faith claimant's preferential

right expires.

(a-2) If a good-faith claimant does not close a transaction to

purchase or lease the interest before the 121st day after the

date the terms and conditions are determined by the board, then

the good-faith claimant's preferential right expires.

(b) A good-faith claimant may purchase or lease the vacancy by

submitting a written application to the board.

(c) A good-faith claimant that owns a separate surface interest,

a contractual right to a mineral or leasehold interest, a

leasehold interest, or a royalty interest in the land occupied or

used that is found to be part of or to include a vacancy is

entitled to purchase or lease that same interest in the portion

of the land determined to be vacant at the price and under the

conditions set by the board and in accordance with the law in

effect on the date the application is filed.

(d) If the interest purchased under Subsection (c) is less than

a permanent interest, then:

(1) the interest purchased is limited to the duration of a deed,

contract, instrument, or lease in existence before the filing of

the vacancy application and subject to a division of the amount

of the royalty between the state and the existing royalty owners,

provided that the state retains at least one-half of the amount

of the royalty interest; and

(2) the interest and any remaining mineral interest, including

all executory rights, vest with the state at the expiration of

the deed, contract, instrument, or lease.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 31, eff. June 19, 2009.

Sec. 51.195. PURCHASE OR LEASE BY APPLICANT. (a) If no

good-faith claimant exists or if no good-faith claimant exercises

a preferential right within the applicable period, the applicant

has a preferential right to purchase or lease the land determined

to be vacant on or before the 60th day after the date:

(1) the commissioner determines that no good-faith claimant

exists; or

(2) the period for a good-faith claimant to exercise a

preferential right to purchase or lease the land determined to be

vacant expires.

(b) If a good-faith claimant exercises the claimant's

preferential right in the land determined to be vacant, the

applicant has a preferential right to either:

(1) an award by the board of a perpetual 1/32 nonparticipating

royalty of the full mineral interest of the vacancy; or

(2) a preferential right to purchase or lease any remaining

interest in the land determined to be vacant.

(c) If a lease described by Section 51.194(d)(1) exists on the

land determined to be vacant, the applicant's 1/32

nonparticipating royalty interest, as described by Subsection

(b)(1), shall be taken from the state's royalty interest as

reserved under Section 51.194(d)(1) for the duration of the

lease, provided that the applicant's share for the duration of

the lease may never equal more than the interest retained by the

state.

(d) An applicant who exercises a preferential right under

Subsection (a) or (b)(2) may purchase or lease the land or an

interest in the land:

(1) at the price set by the board;

(2) subject to the royalty reservations provided by the board;

and

(3) in accordance with the law in effect on the date the

application is filed.

Amended by:

Acts 2005, 79th Leg., Ch.

874, Sec. 1, eff. June 17, 2005.

SUBCHAPTER F. PATENTS

Sec. 51.241. ISSUANCE OF PATENT. The commissioner shall issue a

patent when the records of his office reflect that full payment

for land has been made where required and fees that are due on

the land have been paid to the land office and have not been

withdrawn, including the fee for recording the patent in the

county or counties in which the land is located.

Acts 1977, 65th Leg., p. 2435, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.242. PATENT FEES. When a person applies for a patent,

he shall pay to the land office in addition to all other required

payments a fee set by the commissioner in an amount not less than

$1 for each county in which all or a part of the land is located

and shall give the name and address of the owner or agent.

Acts 1977, 65th Leg., p. 2435, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 404, ch. 81,

Sec. 21(h), eff. Sept. 1, 1983.

Sec. 51.243. REQUISITES OF A PATENT. (a) Each patent for land

from the state shall be issued in the name and by authority of

the state under the state seal and the land office seal and shall

be signed by the governor and countersigned by the commissioner.

(b) Before the patent is delivered to the person who is entitled

to it, it shall be registered in the land office patent book.

Acts 1977, 65th Leg., p. 2436, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 300, Sec. 35,

eff. Aug. 30, 1993.

Sec. 51.244. DELIVERY OF PATENT. (a) When a patent is ready

for delivery, the commissioner shall send it, together with the

check for payment of the fee required by Section 51.242 of this

code and the name and address of the owner or his agent, by

certified mail to the clerk of the proper county.

(b) On receiving the patent, the clerk shall record it and shall

send the patent, together with the name and address of the owner

or his agent and the remaining recording fees, by certified mail

to the clerk of another proper county until the patent has been

recorded in each county in which all or part of the land is

located.

(c) After the patent is recorded in all the proper counties, it

shall be sent by certified mail to the proper party.

Acts 1977, 65th Leg., p. 2436, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1995, 74th Leg., ch. 354, Sec. 2,

eff. Aug. 28, 1995.

Sec. 51.245. DECEASED PATENTEE. A patent issued in the name of

a person who is deceased at the time the patent is issued conveys

and secures valid title to the heirs or assignee of the deceased

person.

Acts 1977, 65th Leg., p. 2436, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.246. ACQUISITION OF DEED OF ACQUITTANCE TO EXCESS

ACREAGE. (a) If the area of a tract of land that is titled or

patented exceeds the quantity provided in the title or patent and

if under the existing law the title to all or a part of the tract

may be affected by the existence of the excess acreage, the

person who owns the survey or portion of the survey or has an

interest in it may pay for the total excess acreage in the survey

or the total excess in a given tract out of the patented or

titled survey at the price fixed by the board.

(b) Any person who owns an interest in a titled or patented

survey or any portion of a titled or patented survey in which

excess acreage is located and who desires to pay for the excess

acreage shall file with the commissioner a request for a

determination of market value by an appraiser with corrected

field notes in the form provided by law, together with a sworn

statement of facts relating to his right to purchase and other

evidence of his right to purchase which may be required by the

commissioner. The corrected field notes shall describe the

patented tract, and if purchasing excess in a portion of a tract,

shall include a description of the portion in which the applicant

is making application to purchase excess.

(c) If it appears that excess acreage actually exists and that

the applicant is entitled to obtain it under the law, the

commissioner shall execute a deed of acquittance covering the

land in the name of the original patentee or his assignees with a

mineral reservation or with no mineral reservation accordingly as

may have been the case when the survey was titled or patented.

(d) The transfer shall inure distributively to the benefit of

the lawful owners of the land in proportion to their holdings.

Acts 1977, 65th Leg., p. 2436, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 280, Sec. 26,

eff. June 18, 2003.

Sec. 51.247. PATENTS FOR LAND THAT CANNOT BE PATENTED BY OTHER

METHODS. (a) Any headright survey, homestead donation,

preemption survey, scrip survey, or other survey awarded or sold

before August 20, 1931, which has been held and claimed in good

faith by a person for 10 years before the date of application for

a patent but which cannot be patented under existing law may be

patented on payment to the commissioner of the purchase price as

set by the board.

(b) The patent shall be issued to the owner of record as shown

in the records of the land office and shall inure distributively

to the legal owners of the land.

(c) If a tract of school land has been occupied by mistake as

part of another tract, the occupant shall have a preference right

for a period of six months after discovery of the mistake to

purchase the land at the same price paid or contracted to be paid

for the land actually conveyed to him.

Acts 1977, 65th Leg., p. 2436, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.248. DOUBTFUL CLAIM. If it appears to the commissioner

from the records of his office or from information given to him

under oath that there is an illegality in a claim, the

commissioner, if he considers it necessary, shall refer the

matter to the attorney general, and the attorney general's

written decision is sufficient authority for the commissioner to

issue or withhold the patent.

Acts 1977, 65th Leg., p. 2437, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.249. CONFLICTING SURVEYS. If conflicts exist between

surveys, the commissioner shall issue patents to the portions of

the surveys that are free from conflict.

Acts 1977, 65th Leg., p. 2437, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.250. CONFLICTING TITLE. (a) If a patent to land is

issued by mistake on any valid claim for land and is afterwards

found to be in conflict with an older title, the owner of the

patent or any part of the land embraced by the patent which is in

conflict may return the patent to the commissioner for

cancellation. If the owner of the land that is the subject of the

conflict cannot obtain the patent, he shall return to the

commissioner legal evidence of his title to the patent or part of

the patent.

(b) The person returning the patent or filing the evidence also

shall make and file with the commissioner an affidavit stating

that he is still the owner of the land and has not sold or

transferred it.

(c) If the land office records or a duly certified copy of a

judgment of a court of competent jurisdiction that has

adjudicated the title reflects that a conflict exists, the

commissioner may cancel the patent or the part of a patent that

appears to belong to the party making the application.

(d) In cases where a survey in a block or system of surveys

conflicts on one side or more, and omits an unpatented strip on

another side or sides due to the patent being issued on an

erroneous subsequent survey not conforming to the original and

recognized pattern for the block or system, the commissioner, at

the request of all parties owning under said patent, may cancel

said patent and issue a corrected patent that shall conform to

said block or system of surveys. In the event that excess acreage

exists, a deed of acquittance shall be procured, as provided by

law, and will be issued simultaneously with the corrected patent.

This Subsection (d) shall not adversely affect the rights of any

party in or entitled to possession of land affected by this

subsection, but merely clarifies that the ownership in any land

in a block or system of surveys exists as if the patent had been

correctly issued on the date the erroneous patent was issued. The

rights of a claimant under applicable law shall be construed as

if the corrected patent had been originally issued.

Acts 1977, 65th Leg., p. 2437, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 2239, ch. 535,

Sec. 1, eff. Aug. 31, 1981.

Sec. 51.251. PARTIAL CONFLICT OF TITLE. If there is only a

partial conflict of title under a patent, the commissioner in the

manner provided in Section 51.250 of this code may cancel any

patent presented to him and issue a patent to the applicant for

the portion of the land that is covered by his original patent

but that is not in conflict with the older title if the area can

be determined from the field notes.

Acts 1977, 65th Leg., p. 2437, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.252. REFUND OF PURCHASE MONEY. (a) If a patent cannot

be issued for land because of a conflict, erroneous survey, or

illegal sale or if a patent is issued for land and is later

canceled, the comptroller, on proper proof, may issue his warrant

to the proper parties for amounts paid in good faith to the State

Treasury for taxes, lease payments, or purchase payments on this

land.

(b) Proof of these good-faith payments may be shown by the

certificate of the commissioner if the records of the land office

show that a patent cannot be issued because of conflict,

erroneous survey, or illegal sale or that a patent has been

canceled.

(c) The provisions of this section do not apply to surveys on

which the errors may be corrected.

Acts 1977, 65th Leg., p. 2437, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.253. CORRECTED PATENT. (a) An owner of land in one or

more patented surveys may apply to the General Land Office for a

corrected patent to correct scriveners' errors or obvious errors

in the field note description of the original patent as

determined by the commissioner. The application must clearly

identify the error in the original patent.

(b) The General Land Office may adopt rules relating to the

implementation and operation of this section, including rules

requiring the payment of reasonable filing and processing fees by

an applicant for a corrected patent.

Added by Acts 1983, 68th Leg., p. 752, ch. 182, Sec. 1, eff.

Sept. 1, 1983.

SUBCHAPTER G. EASEMENTS

Sec. 51.291. GRANTS OF EASEMENTS. (a) Except as provided by

Subsection (b), the commissioner may execute grants of easements

or other interests in property for rights-of-way or access

across, through, and under unsold public school land, the portion

of the Gulf of Mexico within the jurisdiction of the state, the

state-owned riverbeds and beds of navigable streams in the public

domain, and all islands, saltwater lakes, bays, inlets, marshes,

and reefs owned by the state within tidewater limits for:

(1) telephone, telegraph, electric transmission, and power

lines;

(2) oil pipelines, including pipelines connecting the onshore

storage facilities with the offshore facilities of a deepwater

port, as defined by the federal Deepwater Port Act of 1974 (33

U.S.C.A. Section 1501 et seq.), gas pipelines, sulphur pipelines,

and other electric lines and pipelines of any nature;

(3) irrigation canals, laterals, and water pipelines;

(4) roads; and

(5) any other purpose the commissioner considers to be in the

best interest of the state.

(b) Consent to conduct an activity that would disturb or remove

marl, sand, gravel, shell, or mudshell on or near the surface of

a state-owned riverbed or the bed of a navigable stream in the

public domain may be granted only under Chapter 86, Parks and

Wildlife Code.

(c) Money received by the land office for the grants of

easements through and under the state-owned riverbeds and beds of

navigable streams in the public domain shall be deposited in a

special fund account in the state treasury to be used for the

removal or improvement of unauthorized structures on permanent

school fund land. This fund does not impose a duty or obligation

on the state to accept ownership of, remove, or improve

unauthorized structures on permanent school fund land.

Acts 1977, 65th Leg., p. 2438, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 35,

eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 991, Sec. 15, eff.

Sept. 1, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

387, Sec. 4, eff. June 15, 2007.

Sec. 51.292. EASEMENTS AND LEASES FOR CERTAIN FACILITIES. The

commissioner may execute grants of easements or leases for

electric substations, pumping stations, loading racks, and tank

farms, and for any other purpose the commissioner determines to

be in the best interest of the state, to be located on state land

other than land owned by The University of Texas System.

Acts 1977, 65th Leg., p. 2438, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

387, Sec. 5, eff. June 15, 2007.

Sec. 51.295. CONDITIONS FOR EASEMENT. Telephone, telegraph,

electric transmission, powerline, and pipeline right-of-way

easements and easements or rights-of-way for irrigation canals,

laterals, and water pipelines shall be executed on terms to be

determined by the commissioner.

Acts 1977, 65th Leg., p. 2438, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

387, Sec. 7, eff. June 15, 2007.

Sec. 51.296. TERM OF EASEMENTS. (a) The term for easements or

leases granted under Sections 51.291 and 51.292 may be for any

term the commissioner deems to be in the best interest of the

state.

(b) The commissioner by rule shall set the amount of and shall

collect money for damages to the surface of land dedicated to the

permanent school fund.

(c) Money collected for surface damages shall be deposited in

the special fund account described in Section 52.297 of this

code.

(d) A right-of-way easement for a pipeline connecting onshore

storage facilities with the offshore facilities of a deepwater

port, as defined by the Deepwater Port Act of 1974 (33 U.S.C.A.

Section 1501 et seq.), may be granted for a term coincident with

the term of the license issued by the secretary of transportation

pursuant to the Deepwater Port Act of 1974 (33 U.S.C.A. Section

1501 et seq.), and the easement may be renewed for additional

terms of up to 10 years coincident with the term for each renewal

of the license.

Acts 1977, 65th Leg., p. 2439, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 37,

eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 208, Sec. 7, eff.

Aug. 31, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

387, Sec. 8, eff. June 15, 2007.

Sec. 51.297. RECORDING EASEMENTS. (a) Each easement granted

under this subchapter shall be recorded in the county clerk's

office of the county in which the land is located, and the

recording fee shall be paid by the person who obtains the

easement.

(b) The person who obtains an easement under this subchapter

shall furnish to the commissioner a certified copy of the

easement.

Acts 1977, 65th Leg., p. 2439, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 923, Sec. 12,

eff. Aug. 26, 1985; Acts 1987, 70th Leg., ch. 208, Sec. 12, eff.

Aug. 31, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

387, Sec. 9, eff. June 15, 2007.

Sec. 51.299. FEES FOR CERTAIN FACILITIES. The rent to be

charged for an easement or lease for an electric substation site,

pumping station, loading rack, tank farm, or road or for an

easement for a purpose not specifically listed by Section 51.291

or 51.292 but granted in the best interest of the state shall be

an amount agreed to between the lessee and the commissioner.

Acts 1977, 65th Leg., p. 2439, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 38,

eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

387, Sec. 10, eff. June 15, 2007.

Sec. 51.2995. WAIVER OR REDUCTION OF EASEMENT FEES IN CERTAIN

CIRCUMSTANCES. The commissioner may waive or reduce an easement

fee if the easement granted is to improve the infrastructure of

the land, including production and transportation of alternative

or renewable energy resources.

Added by Acts 2003, 78th Leg., ch. 280, Sec. 27, eff. June 18,

2003.

Sec. 51.300. DISPOSITION OF INCOME. Income received by the

commissioner under this subchapter from public school land shall

be credited to the permanent school fund. Other income received

by the commissioner on other land under this subchapter shall be

credited to the General Revenue Fund.

Acts 1977, 65th Leg., p. 2439, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 328, Sec. 5,

eff. Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

387, Sec. 11, eff. June 15, 2007.

Sec. 51.301. INTEREST ON PAST-DUE PAYMENTS. Payments under

this subchapter that are past due shall bear interest at a rate

equal to the rate imposed by the comptroller under Section

111.060, Tax Code, for delinquent payments due the state, except

that if the commissioner enters into an agreement with the

grantee of the easement or lease specifying a lower rate, the

payments bear interest at that lower rate.

Acts 1977, 65th Leg., p. 2440, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

387, Sec. 12, eff. June 15, 2007.

Sec. 51.302. PROHIBITION AND PENALTY. (a) No person may

construct or maintain any structure or facility on land owned by

the state, nor may any person who has not acquired a proper

easement, lease, permit, or other instrument from the state as

required by this chapter or Chapter 33 and who owns or possesses

a facility or structure that is now located on or across state

land continue in possession of the land unless he obtains from

the commissioner or the board an easement, lease, permit, or

other instrument required by this chapter or Chapter 33 for the

land on which the facility or structure is to be constructed or

is located.

(b) A person who constructs, maintains, owns, or possesses a

facility or structure on state land without a proper easement or

lease from the state under this chapter or under Chapter 33 of

this code is liable for a penalty of not less than $50 or more

than $1,000 a day for each day that a violation occurs. The

penalty shall be recovered by the commissioner under Section

51.3021 of this code or in a civil action by the attorney

general.

(c) A person who owns, maintains, or possesses an unauthorized

facility or structure is, for purposes of this section, the

person who last owned, maintained, or possessed the facility or

structure.

(d) The commissioner or attorney general may also recover from a

person who constructs, maintains, owns, or possesses a facility

or structure on state land without the proper easement the costs

to the state of removing that facility or structure under Section

51.3021 of this code.

(e) Penalties and costs recovered under this section shall be

deposited in the special fund established under Sections 52.297

and 53.155 of this code.

(f) This section is cumulative of all other applicable penalties

or enforcement provisions of this code.

(g) In lieu of seeking administrative penalties or removal of

the facility or structure under Section 51.3021 of this code, the

commissioner may elect to accept ownership of the facility or

structure as a fixture and may exercise the state's rights as

owner of the facility or structure by filing notice of such

ownership in the real property records of the county in which the

facility or structure is located. For facilities or structures

located on coastal public land and connected with the ownership

of adjacent littoral property, notice of ownership shall be filed

in the county in which the adjacent littoral property is located.

Acts 1977, 65th Leg., p. 2440, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 39,

eff. Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 465, Sec. 1, eff.

June 11, 1991; Acts 1993, 73rd Leg., ch. 991, Sec. 16, eff. Sept.

1, 1993; Acts 2003, 78th Leg., ch. 280, Sec. 28, eff. June 18,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

387, Sec. 13, eff. June 15, 2007.

Sec. 51.3021. REMOVAL OF FACILITY OR STRUCTURE BY COMMISSIONER.

(a) The commissioner may remove and dispose of a facility or

structure on land owned by the state if the commissioner finds

the facility or structure to be:

(1) without the proper easement or lease from the state under

Chapter 33 or 51 of this code; or

(2) an imminent and unreasonable threat to public health,

safety, or welfare.

(b) Before the commissioner may remove a facility or structure

under this section or impose a penalty under Section 51.302 of

this code, the commissioner must give written notice to a person

who is constructing, maintains, owns, or possesses the facility

or structure. The notice must state:

(1) the specific facility or structure that is without proper

easement or lease or that threatens public health, safety, or

welfare;

(2) that the person who is constructing, maintains, owns, or

possesses the facility or structure shall remove the facility or

structure:

(A) not later than the 30th day after the date on which the

notice is served, if the facility or structure is on state land

without a proper lease or easement; or

(B) within a reasonable time specified by the commissioner if

the facility or structure is an imminent and unreasonable threat

to public health, safety, or welfare;

(3) that failure to remove the facility or structure may result

in liability for a penalty under Section 51.302(b) of this code

in an amount specified, removal by the commissioner and liability

for the costs of removal, attachment of a lien to the adjacent

littoral property to secure payment of the penalty and costs of

removal, or any combination of such remedies; and

(4) that the person who is constructing, maintains, owns, or

possesses the facility or structure may submit, not later than

the 30th day after the date on which the notice is served,

written request for a hearing.

(c) The notice required by Subsection (b) of this section must

be given:

(1) by service in person or by registered or certified mail,

return receipt requested; or

(2) if personal service cannot be obtained or the address of the

person responsible is unknown, by posting a copy of the notice on

the facility or structure and by publishing notice in a newspaper

with general circulation in the county in which the facility or

structure is located two times within 10 consecutive days.

(d) The commissioner by rule shall adopt procedures for a

hearing under this section.

(e) The commissioner must grant a hearing if a hearing is

requested. A person who does not timely request a hearing waives

all rights to judicial review of the commissioner's findings or

orders and shall immediately remove the facility or structure and

pay any penalty assessed. If a hearing is held, the commissioner

shall issue a final order concerning removal of the facility or

structure and payment of a penalty.

(f) The trial courts of this state shall give preference to an

appeal from a final order of the commissioner under this section

as provided by Section 23.101(a), Government Code.

(g) The commissioner may contract for the removal and disposal

of a facility or structure under this section and may pay the

costs of removal from the special fund established under Sections

52.297 and 53.155 of this code or from funds appropriated by the

legislature.

(h) If the person who is constructing, maintains, owns, or

possesses the facility or structure does not pay assessed

penalties, removal costs, and other assessed fees and expenses

not later than the 60th day after the entry of a final order

assessing the penalties, costs, and expenses, the commissioner

may:

(1) sell salvageable parts or attachments of the facility or

structure to offset those costs;

(2) record a lien, in the total amount of the penalties, costs,

and other fees and expenses assessed, against the adjacent

littoral property;

(3) request the attorney general to institute civil proceedings

to collect the penalties, costs of removal, and other fees and

expenses remaining unpaid; or

(4) use any combination of the remedies prescribed by this

subsection, or other remedies authorized by law, to collect the

unpaid penalties, costs of removal, and other fees and expenses

assessed on account of the unauthorized facility or structure on

state land and its removal by the commissioner.

(i) The lien authorized by this section arises and attaches at

the time a notice of lien is recorded and indexed in the real

property records in the county where the adjacent littoral

property is located. The notice of lien must contain a legal

description of the adjacent littoral property, the name of the

owner of the adjacent littoral property, if known, and the total

amount of the penalties, costs, and other fees. The lien is

subordinate to the rights of prior bona fide purchasers or

lienholders on the adjacent littoral property.

(j) The decision to remove a facility or structure under this

section is discretionary with the commissioner. This section does

not impose a duty on the state to remove a facility or structure

or to remedy or warn of a hazardous condition on state land.

(k) A wrecked, derelict, or substantially dismantled vessel that

is moored or left in place for at least 21 days without the

consent of the commissioner is considered a structure for

purposes of this section.

Added by Acts 1991, 72nd Leg., ch. 465, Sec. 2, eff. June 11,

1991. Amended by Acts 1993, 73rd Leg., ch. 991, Sec. 17, eff.

Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

216, Sec. 5, eff. September 1, 2005.

Sec. 51.303. VENUE. The venue for suits by or against the state

under Sections 51.291 through 51.3021 of this code or for

violation of provisions of Sections 51.291 through 51.302 of this

code shall be in Travis County.

Acts 1977, 65th Leg., p. 2440, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 465, Sec. 3,

eff. June 11, 1991.

Sec. 51.304. EASEMENTS FOR SOIL CONSERVATION AND FLOOD

PREVENTION. The commissioner may execute grants of easements on

unsold public school land to conservation and reclamation

districts for soil conservation and flood prevention projects

authorized by the Watershed Protection and Flood Prevention Act

(16 U.S.C. Section 1001 et seq.), as amended.

Acts 1977, 65th Leg., p. 2440, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.305. TERMS AND FORM OF GRANT. The grant of the easement

may contain any provisions that the commissioner considers

necessary to protect the interests of the state and may be

perpetual or for a term of years.

Acts 1977, 65th Leg., p. 2440, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.306. CONSIDERATION. The consideration paid to the state

for the grant of the easement under Section 51.304 of this code

shall be determined by the commissioner to compensate the state

for any damage to the land or to the use of the land caused by

the easement, but if the commissioner determines that the

benefits resulting from the grant of the easement are more than

the damage, the commissioner may waive the consideration for the

easement.

Acts 1977, 65th Leg., p. 2440, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.307. RESERVATION OF MINERAL RIGHTS. Mineral rights

together with the right to explore for, produce, and market the

minerals in land granted as an easement under Section 51.304 of

this code shall be reserved to the state and shall be subject to

lease for minerals in the same manner as other unsold public

school land.

Acts 1977, 65th Leg., p. 2441, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER H. SALE OF TIMBER, GAYULE, AND LECHUGUILLA

Sec. 51.341. DEFINITION. In this subchapter, "timbered land"

means land that is valued chiefly for the timber located on it.

Acts 1977, 65th Leg., p. 2441, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.342. SALE OR LEASE OF TIMBER. Timber located on public

land shall be sold or leased in full tracts for cash at its

market value.

Acts 1977, 65th Leg., p. 2441, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 280, Sec. 29,

eff. June 18, 2003.

Sec. 51.343. RULES. Subject to the provisions of this chapter,

the commissioner shall adopt rules for the sale of timber which

are considered necessary and judicious.

Acts 1977, 65th Leg., p. 2441, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.344. APPLICATION TO PURCHASE TIMBER. An application to

purchase timber shall be made in the manner provided for filing

an application to purchase land.

Acts 1977, 65th Leg., p. 2441, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.345. INGRESS AND EGRESS FROM LAND. The purchaser of

timber without the land is entitled to ingress and egress on the

land for a period of five years after the date of the award to

remove or protect the timber on the land.

Acts 1977, 65th Leg., p. 2441, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.346. REVERSION OF TITLE TO TIMBER. After the five-year

period provided in Section 51.345 of this code, title to the

timber reverts to the fund to which the land belongs and is

subject to sale by the state.

Acts 1977, 65th Leg., p. 2441, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.347. SALE OF GAYULE AND LECHUGUILLA. The board may sell

the gayule or lechuguilla growing or found on the public school

land, exclusive of timber.

Acts 1977, 65th Leg., p. 2441, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.348. CONDITIONS OF SALE. The sale of gayule and

lechuguilla may be on any terms and conditions and with any

limitations that the board considers most advantageous and in the

best interest in protecting the public school fund and the state.

Acts 1977, 65th Leg., p. 2441, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 51.349. CONTRACTS. The board may enter into any contract

including an executory contract of sale which they consider wise

for the purpose of having the commercial properties and value of

gayule and lechuguilla determined, but it may not spend any

public money or incur any liability on behalf of the state

through these contracts.

Acts 1977, 65th Leg., p. 2441, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER I. ACQUISITION OF PUBLIC SCHOOL LAND

Sec. 51.401. REAL ESTATE SPECIAL FUND ACCOUNT. (a) The board

may designate funds received from any land, mineral or royalty

interest, real estate investment, or other interest, including

revenue received from those sources, that is set apart to the

permanent school fund under the constitution and laws of this

state together with the mineral estate in riverbeds, channels,

and the tidelands, including islands, for deposit in the real

estate special fund account of the permanent school fund in the

State Treasury to be used by the board as provided by this

subchapter.

(b) The real estate special fund account must be an

interest-bearing account, and the interest received on the

account shall be deposited in the State Treasury to the credit of

the real estate special fund account of the permanent school

fund.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1368, Sec. 10,

eff. June 15, 2007.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1368, Sec. 10,

eff. June 15, 2007.

(e) Section 403.095, Government Code, does not apply to a fund

account created under this section.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 40. Amended by Acts

1993, 73rd Leg., ch. 991, Sec. 18, eff. Sept. 1, 1993; Acts 2001,

77th Leg., ch. 900, Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th

Leg., ch. 328, Sec. 6, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

1098, Sec. 7, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1368, Sec. 3, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1368, Sec. 4, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1368, Sec. 10, eff. June 15, 2007.

Sec. 51.402. USE OF DESIGNATED FUNDS. (a) The board may use

the money designated under Section 51.401 for any of the

following purposes:

(1) to add to a tract of public school land to form a tract of

sufficient size to be manageable;

(2) to add contiguous land to public school land;

(3) to acquire, as public school land, interests in real

property for biological, commercial, geological, cultural, or

recreational purposes;

(4) to acquire mineral and royalty interests for the use and

benefit of the permanent school fund;

(5) to protect, maintain, or enhance the value of public school

land;

(6) to acquire interests in real estate;

(7) to pay reasonable fees for professional services related to

a permanent school fund investment; or

(8) to acquire, sell, lease, trade, improve, maintain, protect,

or use land, mineral and royalty interests, or real estate

investments, an investment or interest in public infrastructure,

or other interests, at such prices and under such terms and

conditions the board determines to be in the best interest of the

permanent school fund.

(b) Before using funds under Subsection (a), the board must

determine, using the prudent investor standard, that the use of

the funds for the intended purpose is authorized by Subsection

(a) and in the best interest of the permanent school fund. A

determination by the board on the use of funds under this section

is conclusive unless the determination was made as a result of

fraud or obvious error.

(b-1) The board may confer with one or more employees of the

board or with a third party regarding an investment or potential

investment in real estate, including the acquisition or potential

acquisition of interests in real estate, to the extent permitted

to the board of trustees of the Texas growth fund under Section

551.075, Government Code.

(c) Notwithstanding Subsection (a), the market value of the

investments in real estate under this section on January 1 of

each even-numbered year may not exceed an amount that is equal to

15 percent of the market value of the permanent school fund on

that date.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 40. Amended by Acts

2001, 77th Leg., ch. 900, Secs. 2, 3, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 280, Sec. 30, eff. June 18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1098, Sec. 8, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1368, Sec. 5, eff. June 15, 2007.

Sec. 51.4021. APPOINTMENT OF SPECIAL FUND MANAGERS, INVESTMENT

CONSULTANTS, OR ADVISORS. (a) The board may appoint investment

managers, consultants, or advisors to invest or assist the board

in investing the money designated under Section 51.401 by

contracting for professional investment management or investment

advisory services with one or more organizations that are in the

business of managing or advising on the management of real estate

investments.

(b) To be eligible for appointment under this section, an

investment manager, consultant, or advisor shall agree to abide

by the policies, requirements, or restrictions, including ethical

standards and disclosure policies and criteria for determining

the quality of investments and for the use of standard rating

services, that the board adopts for real estate investments of

the permanent school fund. Money designated under Section 51.401

may not be invested in a real estate investment trust, as defined

by Section 200.001, Business Organizations Code.

(c) Compensation paid to an investment manager, consultant, or

advisor by the board must be consistent with the compensation

standards of the investment industry and compensation paid by

similarly situated institutional investors.

(d) Chapter 2263, Government Code, applies to investment

managers, consultants, or advisors appointed under this section.

The board by rule shall adopt standards of conduct for investment

managers, consultants, or advisors appointed under this section

as required by Section 2263.004, Government Code, and shall

implement the disclosure requirements of Section 2263.005 of that

code.

Added by Acts 2005, 79th Leg., Ch.

1098, Sec. 9, eff. June 18, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1368, Sec. 6, eff. June 15, 2007.

Sec. 51.404. TITLE SECURITY. (a) Real property acquired under

this chapter shall be conveyed to the state by warranty deed.

(b) The board may purchase or acquire title insurance for any

real property purchased under this chapter.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 40. Amended by Acts

2003, 78th Leg., ch. 280, Sec. 32, eff. June 18, 2003.

Sec. 51.405. CONTRACTS FOR PURCHASE. The board may enter into

contracts for the purchase of property under this subchapter.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 40, eff. Nov. 5,

1985.

Sec. 51.406. DEDICATION TO PERMANENT SCHOOL FUND. Land acquired

under this subchapter is dedicated to the permanent school fund

and is subject to sale and lease in the same manner and under the

same authority as any other real property dedicated to the

permanent school fund.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 40, eff. Nov. 5,

1985.

Sec. 51.407. RULES. The board shall adopt rules for the

implementation of this subchapter.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 40, eff. Nov. 5,

1985.

Sec. 51.408. ETHICS POLICY AND TRAINING. (a) In addition to

any other requirements provided by law, the board shall adopt and

enforce an ethics policy that provides standards of conduct

relating to the management and investment of the funds designated

under Section 51.401. The ethics policy must include provisions

that address the following issues as they apply to the management

and investment of the funds and to persons responsible for

managing and investing the funds:

(1) general ethical standards;

(2) conflicts of interest;

(3) prohibited transactions and interests;

(4) the acceptance of gifts and entertainment;

(5) compliance with applicable professional standards;

(6) ethics training; and

(7) compliance with and enforcement of the ethics policy.

(b) The ethics policy must include provisions applicable to:

(1) members of the board;

(2) the commissioner;

(3) employees of the board; and

(4) any person who provides services to the board relating to

the management or investment of the funds designated under

Section 51.401.

(c) Not later than the 45th day before the date on which the

board intends to adopt a proposed ethics policy or an amendment

to or revision of an adopted ethics policy, the board shall

submit a copy of the proposed policy, amendment, or revision to

the Texas Ethics Commission and the state auditor for review and

comments. The board shall consider any comments from the

commission or state auditor before adopting the proposed policy.

(d) The provisions of the ethics policy that apply to a person

who provides services to the board relating to the management or

investment of the funds designated under Section 51.401 must be

based on the Code of Ethics and the Standards of Professional

Conduct prescribed by the Association for Investment Management

and Research or other ethics standards adopted by another

appropriate professionally recognized entity.

(e) The board shall ensure that applicable provisions of the

ethics policy are included in any contract under which a person

provides services to the board relating to the management and

investment of the funds designated under Section 51.401.

Added by Acts 2005, 79th Leg., Ch.

1098, Sec. 9, eff. June 18, 2005.

Sec. 51.409. DISCLOSURE OF CONFLICTS OF INTEREST AND FINANCES.

(a) A member of the board, the commissioner, an employee of the

board, or a person who provides services to the board that relate

to the management or investment of the funds designated under

Section 51.401 who has a business, commercial, or other

relationship that could reasonably be expected to diminish the

person's independence of judgment in the performance of the

person's responsibilities relating to the management or

investment of the funds shall disclose the relationship in

writing to the board.

(b) The board or the board's designee shall, in the ethics

policy adopted under Section 51.408, define the kinds of

relationships that may create a possible conflict of interest.

(c) A person who is required to file a disclosure statement

under Subsection (a) shall refrain from giving advice or making

decisions about matters affected by the conflict of interest

unless the board, after consultation with the general counsel of

the board, expressly waives this prohibition. The board shall

maintain a written record of each waiver and the reasons for it.

The board may delegate the authority to waive prohibitions under

this subsection to one or more designated employees of the land

office on a vote of a majority of the members of the board at an

open meeting called and held in compliance with Chapter 551,

Government Code. The board shall have any order delegating

authority to waive prohibitions under this section entered into

the minutes of the meeting. The board may adopt criteria for

designated employees to use to determine the kinds of

relationships that do not constitute a material conflict of

interest for purposes of this subsection.

(d) Each employee of the board who exercises significant

decision-making or fiduciary authority, as determined by the

board, shall file financial disclosure statements with a person

designated by the board. The content of a financial disclosure

statement must comply substantially with the requirements of

Subchapter B, Chapter 572, Government Code. A statement must be

filed not later than the 30th day after the date a person is

employed in a significant decision-making or fiduciary position

and annually after employment not later than April 30. The

filing deadline may be postponed by the board for not more than

60 days on written request or for an additional period for good

cause, as determined by the chairman of the board. The board

shall maintain a financial disclosure statement for at least five

years after the date of its filing.

Added by Acts 2005, 79th Leg., Ch.

1098, Sec. 9, eff. June 18, 2005.

Sec. 51.410. REPORTS OF EXPENDITURES. A consultant, advisor,

broker, or other person providing services to the board relating

to the management and investment of the funds designated under

Section 51.401 shall file with the board regularly, as determined

by the board, a report that describes in detail any expenditure

of more than $50 made by the person on behalf of:

(1) a member of the board;

(2) the commissioner; or

(3) an employee of the board.

Added by Acts 2005, 79th Leg., Ch.

1098, Sec. 9, eff. June 18, 2005.

Sec. 51.411. FORMS; PUBLIC INFORMATION. (a) The board shall

prescribe forms for:

(1) statements of possible conflicts of interest and waivers of

possible conflicts of interest under Section 51.409; and

(2) reports of expenditures under Section 51.410.

(b) A statement, waiver, or report described by Subsection (a)

is public information.

(c) The board shall designate an employee of the board to act as

custodian of statements, waivers, and reports described by

Subsection (a) for purposes of public disclosure.

Added by Acts 2005, 79th Leg., Ch.

1098, Sec. 9, eff. June 18, 2005.

Sec. 51.412. REPORTS TO LEGISLATURE. (a) Not later than

September 1 of each even-numbered year, the board shall submit to

the legislature a report that, specifically and in detail,

assesses the direct and indirect economic impact, as anticipated

by the board, of the investment of funds designated under Section

51.401 for deposit in the real estate special fund account of the

permanent school fund. The board may not disclose information

under this section that is confidential under applicable state or

federal law. The report must include the following information:

(1) the total amount of money designated by Section 51.401 for

deposit in the real estate special fund account of the permanent

school fund that the board intends to invest;

(2) the rate of return the board expects to attain on the

investment;

(3) the amount of money the board expects to distribute to the

available school fund or the State Board of Education for

investment in the permanent school fund after making the

investments;

(4) the distribution of the board's investments by county;

(5) the effect of the board's investments on the level of

employment, personal income, and capital investment in the state;

and

(6) any other information the board considers necessary to

include in the report.

(b) Not later than January 1 of each odd-numbered year, the

board shall submit to the legislature a report that assesses the

return and economic impact of the investments reported to the

legislature before the preceding regular legislative session.

Added by Acts 2005, 79th Leg., Ch.

1098, Sec. 9, eff. June 18, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1368, Sec. 7, eff. June 15, 2007.

Sec. 51.413. TRANSFERS FROM THE REAL ESTATE SPECIAL FUND ACCOUNT

TO THE AVAILABLE SCHOOL FUND AND THE PERMANENT SCHOOL FUND. The

board may, by a resolution adopted at a regular meeting, release

from the real estate special fund account funds previously

designated under Section 51.401 of this chapter or managed, used,

or encumbered under Section 51.402 or Section 51.4021 of this

chapter to be deposited in the State Treasury to the credit of:

(1) the available school fund; or

(2) the State Board of Education for investment in the permanent

school fund.

Added by Acts 2007, 80th Leg., R.S., Ch.

1368, Sec. 8, eff. June 15, 2007.

SUBCHAPTER J. GRANTS

Sec. 51.501. APPLICATION FOR GRANT. A lessee of real property

owned by the permanent school fund and used for grazing or

agricultural purposes may apply to the commissioner for a grant

to construct a permanent improvement on the leased property.

Added by Acts 2003, 78th Leg., ch. 1091, Sec. 31, eff. June 20,

2003.

Sec. 51.502. SOURCE OF GRANT MONEY. A grant under this

subchapter shall be made from money collected for surface damages

under Sections 52.297 and 53.155.

Added by Acts 2003, 78th Leg., ch. 1091, Sec. 31, eff. June 20,

2003.

Sec. 51.503. APPRAISAL REQUIRED. (a) Before a grant is made

under Section 51.501, an appraiser employed by the land office

must appraise the effect of the improvement for which a grant is

sought on the value of the permanent school fund property.

(b) If the appraiser finds that the improvement will increase

the value of the real property in an amount at least equal to the

amount the improvement will cost, the commissioner may authorize

the disbursement of money to construct the improvement.

Added by Acts 2003, 78th Leg., ch. 1091, Sec. 31, eff. June 20,

2003.

Sec. 51.504. EVIDENCE OF EXPENDITURE REQUIRED. The commissioner

shall require each lessee who receives a grant to provide copies

of receipts, vouchers, or other evidence of expenditures for the

improvement.

Added by Acts 2003, 78th Leg., ch. 1091, Sec. 31, eff. June 20,

2003.

Sec. 51.505. IMPROVEMENTS: REAL PROPERTY OF PERMANENT SCHOOL

FUND. Any improvement constructed with money disbursed under

this subchapter is the real property of the permanent school

fund.

Added by Acts 2003, 78th Leg., ch. 1091, Sec. 31, eff. June 20,

2003.

Sec. 51.506. MAINTENANCE. As a condition for a grant under this

subchapter, the commissioner shall require the grantee to agree

in writing to maintain the improvement in a manner that will

protect the best interest of the permanent school fund.

Added by Acts 2003, 78th Leg., ch. 1091, Sec. 31, eff. June 20,

2003.

Sec. 51.507. RULES. The commissioner shall adopt rules as

necessary to administer this subchapter, including rules

establishing a procedure for applying for a grant under Section

51.501 and for monitoring the maintenance of the improvement.

Added by Acts 2003, 78th Leg., ch. 1091, Sec. 31, eff. June 20,

2003.



CHAPTER 52. OIL AND GAS

NATURAL RESOURCES CODE

TITLE 2. PUBLIC DOMAIN

SUBTITLE D. DISPOSITION OF THE PUBLIC DOMAIN

CHAPTER 52. OIL AND GAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 52.001. DEFINITIONS. In this chapter:

(1) "Commissioner" means the Commissioner of the General Land

Office.

(2) "Land office" means the General Land Office.

(3) "Board" means the school land board.

Acts 1977, 65th Leg., p. 2445, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER B. LEASE OF PUBLIC SCHOOL AND GULF LAND

Sec. 52.011. AREA SUBJECT TO LEASE. Under the provisions of

this subchapter, the board may lease to any person for the

production of oil and natural gas:

(1) islands, saltwater lakes, bays, inlets, marshes, and reefs

owned by the state within tidewater limits;

(2) the portion of the Gulf of Mexico within the jurisdiction of

the state;

(3) all unsold surveyed and unsurveyed public school land; and

(4) all land sold with a reservation of minerals to the state

under Section 51.054 or 51.086 of this code in which the state

has retained leasing rights.

Acts 1977, 65th Leg., p. 2445, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5245, ch. 965,

Sec. 6, eff. June 19, 1983; Acts 2003, 78th Leg., ch. 1276, Sec.

13.002(b), eff. Sept. 1, 2003.

Sec. 52.012. CONDITIONS FOR LEASE. Oil and gas shall only be

leased together and shall be leased separately from other

minerals.

Acts 1977, 65th Leg., p. 2445, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.013. DETERMINATION OF LEASE PRICE AND DELAY RENTALS.

The board shall determine the price at which areas under this

subchapter shall be leased and the amount of delay rentals that

shall be charged.

Acts 1977, 65th Leg., p. 2445, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.014. DATE FOR LEASE AND NOTICE. The date for opening

bids to lease areas covered by this subchapter shall be set and

notice of the date shall be given in the manner provided in

Sections 32.105 and 32.107 of this code.

Acts 1977, 65th Leg., p. 2445, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 16,

eff. Sept. 1, 1993.

Sec. 52.015. BID TO LEASE. (a) To apply to lease a tract, a

bidder must submit a separate bid for each separate tract to be

leased.

(b) A bid must include a completed application to lease form, a

payment to the commissioner in the amount of the actual bonus bid

or set, and a separate payment to the commissioner in the amount

of the special fee provided by Section 52.016 of this code.

(c) A bid must be delivered to the land office on or before the

date and time the board advertises that the bids will be opened.

Acts 1977, 65th Leg., p. 2445, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 17,

eff. Sept. 1, 1993.

Sec. 52.016. SPECIAL FEE. Each bidder on a lease under this

subchapter shall remit by separate check a special sale fee in

the amount and in the manner provided in Section 32.110 of this

code.

Acts 1977, 65th Leg., p. 2445, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 41,

eff. Sept. 1, 1985.

Sec. 52.017. KEEPING AND OPENING BIDS. Bids shall be kept

secure and unopened by the commissioner or the commissioner's

designee until opened on the date and at the time set as provided

in Section 52.014 of this code.

Acts 1977, 65th Leg., p. 2446, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 18,

eff. Sept. 1, 1993.

Sec. 52.018. VOID APPLICATION. An application that includes two

or more areas or that is for a price that is less than the fixed

royalty and price per acre is void.

Acts 1977, 65th Leg., p. 2446, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.019. TIE BIDS. (a) If the highest bid for an area is

made by more than one applicant, all applications shall be

rejected and the board shall set a date for lease of the area

that shall not be later than the 15th day of the following month.

(b) The area will be subject to lease in the same manner as it

was originally subject to lease.

(c) No bids for a lease shall be considered if the price is less

than the highest bid offered in the original application.

Acts 1977, 65th Leg., p. 2446, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.020. RETURN OF PAYMENTS ON REJECTED APPLICATIONS. The

comptroller or commissioner shall return all amounts paid on

rejected applications.

Acts 1977, 65th Leg., p. 2446, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 923, Sec. 13,

eff. Aug. 26, 1985; Acts 1997, 75th Leg., ch. 1423, Sec. 14.11,

eff. Sept. 1, 1997.

Sec. 52.021. TERM OF LEASE. A lease granted under this

subchapter shall be for a primary term not to exceed 10 years and

for as long after that time as oil or gas is produced from the

leased area.

Acts 1977, 65th Leg., p. 2446, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5247, ch. 965,

Sec. 9, eff. June 19, 1983; Acts 1993, 73rd Leg., ch. 897, Sec.

19, eff. Sept. 1, 1993.

Sec. 52.022. ROYALTY RATE. The board shall set the royalty rate

on production of oil and gas from land leased under this

subchapter. The royalty rate set must be at least one-eighth of

the gross production or the market value of the oil and gas

produced.

Acts 1977, 65th Leg., p. 2446, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 20,

eff. Sept. 1, 1993.

Sec. 52.023. LEASE PROVISIONS FOR DRILLING AND REWORKING. Each

lease shall provide that:

(1) if the production of oil or gas on premises leased under

this subchapter ceases for any reason after the expiration of the

primary term, the lease will not terminate if the lessee

commences additional drilling or reworking operations within 60

days after the cessation of production;

(2) the lease shall remain in effect as long as drilling or

reworking operations continue in good faith and in a workmanlike

manner without interruptions totaling more than 60 days;

(3) if the drilling or reworking operations result in the

production of oil or gas, the lease shall remain in effect so

long as oil or gas is produced from the leased premises in paying

quantities or payment of shut-in royalties or payment of

compensatory royalties is made as provided by law; and

(4) if the drilling or reworking operations result in the

completion of a well as a dry hole, the lease will not terminate

if the lessee commences additional drilling or reworking

operations within 60 days after the completion of the well as a

dry hole, and the lease shall remain in effect so long as the

lessee continues drilling or reworking operations in good faith

and in a workmanlike manner without interruptions totaling more

than 60 days.

Acts 1977, 65th Leg., p. 2446, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 2005, ch. 785,

Sec. 6, eff. June 13, 1979; Acts 1993, 73rd Leg., ch. 897, Sec.

21, eff. Sept. 1, 1993.

Sec. 52.024. LEASE PROVISIONS FOR SHUT-IN OIL OR GAS ROYALTY AND

COMPENSATORY ROYALTY. (a) For purposes of this section, "well"

means any well that has been assigned a well number by the state

agency having jurisdiction over the production of oil and gas.

(b) Each lease shall provide that:

(1) if, at any time after the expiration of the primary term of

a lease that, until being shut in, was being maintained in force

and effect, a well capable of producing oil or gas in paying

quantities is located on the leased premises but oil or gas is

not being produced for lack of suitable production facilities or

lack of a suitable market, then the lessee may pay as a shut-in

oil or gas royalty an amount equal to double the annual rental

provided in the lease but not less than $1,200 a year for each

well capable of producing oil or gas in paying quantities. To be

effective, each initial shut-in oil or gas royalty must be paid

on or before: (A) the expiration of the primary term, (B) 60 days

after the lessee ceases to produce oil or gas from the leased

premises, or (C) 60 days after the lessee completes a drilling or

reworking operation in accordance with the lease provisions,

whichever date is latest;

(2) if the shut-in oil or gas royalty is paid, the lease shall

be considered to be a producing lease and the payment shall

extend the term of the lease for a period of one year from the

end of the primary term or from the first day of the month

following the month in which production ceased, and, after that,

if no suitable production facilities or suitable market for the

oil or gas exists, the lessee may extend the lease for four more

successive periods of one year by paying the same amount each

year on or before the expiration of each shut-in year;

(3) if, during the period the lease is kept in effect by payment

of the shut-in oil or gas royalty, oil or gas is sold and

delivered in paying quantities from a well located within 1,000

feet of the leased premises and completed in the same producing

reservoir, or in any case in which drainage is occurring, the

right to continue to maintain the lease by paying the shut-in oil

or gas royalty shall cease, but the lease shall remain effective

for the remainder of the year for which the royalty has been

paid. The lessee may maintain the lease for four more successive

years by the lessee paying compensatory royalty at the royalty

rate provided in the lease of the market value of production from

the well causing the drainage or which is completed in the same

producing reservoir and within 1,000 feet of the leased premises;

(4) the compensatory royalty is to be paid monthly to the

commissioner beginning on or before the last day of the month

following the month in which the oil or gas is produced from the

well causing the drainage or that is completed in the same

producing reservoir and located within 1,000 feet of the leased

premises;

(5) if the compensatory royalty paid in any 12-month period is

in an amount less than the annual shut-in oil or gas royalty, the

lessee shall pay an amount equal to the difference within 30 days

from the end of the 12-month period; and

(6) none of these provisions will relieve the lessee of the

obligation of reasonable development nor the obligation to drill

offset wells as provided in Section 52.034 of this code; however,

at the determination of the commissioner and with the

commissioner's written approval, the payment of compensatory

royalties shall satisfy the obligation to drill offset wells.

Acts 1977, 65th Leg., p. 2447, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 1858, ch. 438,

Sec. 1, eff. June 11, 1981; Acts 1987, 70th Leg., ch. 948, Sec.

18, eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 897, Sec. 22,

eff. Sept. 1, 1993.

Sec. 52.025. DISPOSITION OF LEASE PAYMENTS. The comptroller

shall credit the permanent school fund with amounts received from

unsurveyed school land and with two-thirds of the amount received

from other areas and shall credit the General Revenue Fund with

the remaining one-third of the payments for the other areas.

Acts 1977, 65th Leg., p. 2448, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1997, 75th Leg., ch. 1423, Sec.

14.12, eff. Sept. 1, 1997.

Sec. 52.026. LEASE TRANSFER. (a) A lessee of an area under

this subchapter may transfer the lease at any time. The liability

of the transferor to properly discharge its obligations under the

lease, including properly plugging abandoned wells, removing

platforms or pipelines, or remediation of contamination at drill

sites shall pass to the transferee upon prior written consent of

the commissioner. The commissioner may not withhold the consent

unreasonably. The commissioner may require the transferee to

demonstrate that it has the financial responsibility to properly

discharge its obligations under the lease and may require the

transferee to post a bond or provide other security to secure

those obligations if the transferee is unable to demonstrate such

financial responsibility to the satisfaction of the commissioner.

(b) The transfer of the lease shall be recorded in any county in

which all or part of the leased area is located.

(c) Within 90 days after the execution of the transfer, the

recorded transfer or a certified copy of the recorded transfer

accompanied by a filing fee set by the commissioner in an amount

not less than $5 shall be filed in the land office.

(d) Every transferee shall succeed to all rights and be subject

to all obligations, liabilities, and penalties owed to the state

by the original lessee or any prior transferee of the lease,

including any liabilities to the state for unpaid royalties.

(e) This section does not relieve a person from the duty to

comply with a rule adopted or order issued by the Railroad

Commission of Texas under another provision of this code.

Acts 1977, 65th Leg., p. 2448, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 404, ch. 81,

Sec. 21(i), eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 948,

Sec. 19, eff. Sept. 1, 1987; Acts 1999, 76th Leg., ch. 1125, Sec.

1, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1483, Sec. 2,

eff. Aug. 30, 1999.

Sec. 52.027. LEASE RELINQUISHMENT. (a) A lessee may relinquish

his lease to the state at any time by recording the

relinquishment in each county in which all or part of the leased

area is located.

(b) Within 90 days after the execution of the relinquishment,

the recorded relinquishment or a certified copy of the recorded

relinquishment together with a filing fee set by the commissioner

in an amount not less than $5 shall be filed in the land office.

(c) After the lessee relinquishes the area, he is relieved of

any further obligations to the state, but the relinquishment does

not release the lessee from any obligations or liabilities

previously accrued in favor of the state.

Acts 1977, 65th Leg., p. 2448, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 404, ch. 81,

Sec. 21(j), eff. Sept. 1, 1983.

Sec. 52.028. SUSPENSION OF LEASE BECAUSE OF LITIGATION. (a) If

an oil and gas lease that has been issued by the commissioner is

involved in litigation relating to the validity of the lease or

to the authority of the commissioner to issue the lease, the

lease and all of the conditions and covenants contained in the

lease shall be suspended during the period of the litigation,

except as otherwise provided by this section.

(b) If the litigation is instituted during the primary term of

the lease, then, after a final, nonappealable judgment is entered

in the litigation, the primary term provided in the lease shall

resume and the lease shall continue to run for the remainder of

the period specified in the lease, and all conditions and

covenants contained in the lease shall be operative.

(c) If the litigation is instituted during the secondary term of

the lease, then, after a final, nonappealable judgment is entered

in the litigation, the lease and all the conditions and covenants

contained in the lease shall be operative, and the lessee shall

have 60 days from the date a final, nonappealable judgment is

entered in the litigation to produce in paying quantities or to

commence drilling or reworking operations on the lease as if

production had ceased on that date under Section 52.023 of this

code.

(d) The lessee shall pay any royalties that accrue during the

period of suspension of the lease in the same manner as they are

to be paid under the terms of the lease.

Acts 1977, 65th Leg., p. 2448, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 948, Sec. 20,

eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 897, Sec. 23, eff.

Sept. 1, 1993.

Sec. 52.029. FORFEITURE OF RIGHTS. The provisions of Subchapter

F of this chapter governing the forfeiture and reinstatement of

rights apply to forfeiture and reinstatement of leases issued

under this subchapter, and on forfeiture of a lease, the area

covered by the lease may be leased, after advertisement, by any

other person.

Acts 1977, 65th Leg., p. 2448, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.030. REFUND OF LEASE MONEY IN CERTAIN SITUATIONS. (a)

If a lessee is prevented from exploring, developing, drilling, or

producing oil and gas from the tract leased to him as a result of

the action of any agency of the United States or of this state

during the entire primary term of the lease, he is entitled to a

refund of all money paid for bonus, delay rentals, and other fees

under the lease as provided by legislative appropriation.

(b) A refund shall be made only on verification of the claim by

the board or on the judgment of a court of competent

jurisdiction.

(c) A lessee who has a claim under this section is given

permission to bring suit against the state within two years after

the expiration of the lease in any court of competent

jurisdiction to recover the money paid.

Acts 1977, 65th Leg., p. 2448, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.0301. SUSPENSION OF TERMS OF LEASE IN CERTAIN

SITUATIONS. (a) If the lessee of a valid oil and gas lease

granted by the state is unable to obtain access to the leased

premises, or is unable to obtain in a timely manner a permit to

drill on or produce from the leased premises by any duly

constituted authority of the United States or of this state after

a diligent, good faith attempt has been made by the lessee to

obtain access to, or a permit to drill on or produce from, the

leased premises, the lessee may file with the board an

application describing and giving the date of the action that

deprives the lessee of access to or a permit to drill on or

produce from the leased premises.

(b) If the board is satisfied that the facts included in the

application are true and that the lessee acted diligently and in

good faith in an attempt to gain access to or the right to drill

on or produce from the leased premises, the board may order the

suspension of the lease or any condition or covenant contained in

the lease from the date the board determines to be the date the

cause for the suspension began, except as otherwise provided by

this section.

(c) The board may set as a condition to approving the

application for a suspension of the lease any term or requirement

that relates to the duration of the suspension, the

administration of the property during the suspension, reporting

requirements during the suspension, or another administrative

matter that the board determines is in the best interest of the

state.

(d) If the lease is suspended during its primary term, the

lessee shall make payments in the amount of the annual delay

rental stipulated in the lease by each anniversary date of the

lease during the period of suspension. If the payments in the

amount of the annual delay rental are not paid by each

anniversary date of the lease, the lease shall not automatically

terminate. However, the amount of the annual delay rental

stipulated in the lease due by each anniversary date of the lease

during the period of suspension continues to be an obligation and

debt owed by the lessee. The lessee shall pay all royalties, if

any, that accrue during the period of suspension of the lease in

the same manner as they are to be paid under the terms of the

lease.

(e) If the lease is suspended during its primary term, then,

when the suspension ends, the primary term provided in the lease

shall resume and continue to run for the remainder of the period

specified in the lease, and all conditions and covenants

contained in the lease shall be operative.

(f) If the lease is suspended during its secondary term, then,

when the suspension ends, the lease and all of the conditions and

covenants contained in the lease shall be operative, and the

lessee shall have 60 days from the date the suspension ends to

produce in paying quantities or to commence drilling or reworking

operations on the lease as if production had ceased on that date

under Section 52.023 of this code.

(g) This section may not be construed as abridging any rights or

privileges conveyed under Chapter 287, Acts of the 47th

Legislature, Regular Session, 1941 (Article 5366a, Vernon's Texas

Civil Statutes).

Added by Acts 1979, 66th Leg., p. 2006, ch. 785, Sec. 7, eff.

June 13, 1979. Amended by Acts 1985, 69th Leg., ch. 923, Sec. 14,

eff. Aug. 26, 1985; Acts 1987, 70th Leg., ch. 948, Sec. 21, eff.

Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 897, Sec. 24, eff. Sept.

1, 1993.

Sec. 52.031. EXTENSION OF LEASE BY COMMISSIONER. (a) At the

expiration of the primary term of a lease made under the

provisions of this subchapter, if production of oil or gas has

not been obtained on the leased premises but drilling operations

are being conducted in good faith and in good and workmanlike

manner, the lessee may file in the land office on or before the

expiration of the primary term a written application to the

commissioner for a 30-day extension of the lease accompanied by

$3,000 for 640 acres or less or $6,000 for more than 640 acres.

(b) The commissioner shall extend the lease in writing for a

30-day period from the expiration of the primary term and as long

after that time as oil or gas is produced in paying quantities.

(c) As long as drilling operations are being conducted, the

lessee may submit an application and payment during any 30-day

extended period for an additional extension of 30 days. On

receiving the application and payment, the commissioner shall

again extend the lease in writing so that it will remain

effective for an additional 30-day period and as long after that

time as oil or gas is produced in paying quantities.

(d) No lease may be extended under this section for more than

390 days after the expiration of the primary term unless

production is obtained in paying quantities.

Acts 1977, 65th Leg., p. 2449, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.032. REGULATION OF DEVELOPMENT AND OPERATIONS. (a)

Development and operations on areas covered by this subchapter

shall be done insofar as practicable in a manner that will

prevent the pollution of water, destruction of fish, oysters, and

other marine life, and obstruction of navigation.

(b) The commissioner shall adopt and enforce rules that may be

necessary for the purposes stated in Subsection (a) of this

section.

(c) Any rules and changes of rules adopted under this section

shall be submitted to the attorney general for his written

approval before the rules or their changes become effective.

Acts 1977, 65th Leg., p. 2449, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.033. ACCESS TO LAND. (a) If it is necessary for the

lessee to enter the enclosed land of another person for the

purpose of ingress and egress to and from the area leased from

the state and if the lessee and the owner cannot agree on the

place or the conditions of entry and exit, the lessee or his

agent may petition the commissioners court of the county in which

all or part of the enclosure is located to open the places of

ingress and egress that may be necessary.

(b) On filing the petition, the commissioners court shall

delineate the roads necessary for the stated purpose in the

manner provided for delineating third-class public roads.

Acts 1977, 65th Leg., p. 2449, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.034. OFFSET WELLS. (a) If oil or gas is produced in

commercial quantities from a well located on a privately owned

area or areas of state land leased at a lesser royalty and the

well is located within 1,000 feet of an area leased under this

subchapter, or in any case where such an area is being drained by

such a well or wells, the lessee of the state area shall begin in

good faith and prosecute diligently the drilling of an offset

well or wells on the area leased from the state within 60 days

after the initial production from the draining well or the well

located within 1,000 feet of the leased state area.

(b) An offset well shall be drilled to a depth and the means

shall be employed which may be necessary to prevent undue

drainage of oil or gas from beneath the state area.

(c) Within 30 days after an offset well has been completed or

abandoned, a log of each well shall be filed in the land office.

(d) At the determination of the commissioner and with his

written approval, the payment of a compensatory royalty shall

satisfy the obligation to drill an offset well or wells required

by Subsection (a) of this section. Such compensatory royalty

shall be paid at the royalty rate provided by the state lease

issued under this subchapter and shall be paid on the market

value at the well of production from the draining well or the

well located within 1,000 feet of the leased state area.

Acts 1977, 65th Leg., p. 2450, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 948, Sec. 22,

eff. Sept. 1, 1987.

Sec. 52.035. AGREEMENTS WITH U.S. GOVERNMENT. (a) The governor

may execute agreements on behalf of the state to obtain access to

confidential and proprietary information from the secretary of

the United States Department of the Interior regarding

exploration, development, or production of oil, gas, or other

minerals on the outer continental shelf. The governor may agree

to waive sovereign immunity and other defenses as prescribed by

this section, and may agree to indemnify the United States

government from unauthorized disclosure of the information

obtained.

(b) The information obtained from the Department of the Interior

under an agreement executed under Subsection (a) of this section

is confidential and may not be used publicly, opened to public

inspection, or disclosed, except that the information may be

examined and used by the governor and the commissioner of the

General Land Office, or their designees, for the administration

of their official duties and to assure a fair and equitable

division of federal revenues derived from leasing lands adjacent

to the boundaries of this state.

(c) The state waives its right to claim sovereign immunity in

any action commenced against the state for unauthorized

disclosure of the confidential information obtained from the

Department of the Interior under an agreement executed by the

governor under Subsection (a) of this section, and waives its

right to claim that an employee who revealed privileged

information was acting outside the scope of employment by

disclosing the information.

(d) The state agrees to hold the United States government

harmless from any actions or damages brought as a result of the

acts or omissions of the state or its employees in releasing

proprietary information obtained under an agreement executed

under Subsection (a) of this section.

Added by Acts 1985, 69th Leg., ch. 923, Sec. 15, eff. Aug. 26,

1985. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 25, eff.

Sept. 1, 1993.

SUBCHAPTER C. DEVELOPMENT OF RIVERBEDS AND CHANNELS

Sec. 52.071. AUTHORITY OVER RIVERBEDS AND CHANNELS. The

riverbeds and channels belonging to the state are subject to

development by the state and to lease or contract for recovery of

oil and gas.

Acts 1977, 65th Leg., p. 2450, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.072. STATE POLICY. (a) With regard to leases and

contracts for the development of riverbeds and channels, it is

the policy of the state that activities of the state and all

lessees and contracting parties or their heirs, successors, or

assigns under a lease or contract shall comply with laws of the

state and rules and orders of any state agency that are

applicable to development of oil and gas bearing land in the

state by persons other than the state.

(b) Each lease and contract issued under the provisions of this

subchapter is subject to the provisions of Subsection (a) of this

section.

Acts 1977, 65th Leg., p. 2450, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.073. AREA SUBJECT TO LEASE. Riverbeds and channels that

belong to the state may be leased to any person by the board

under the provisions of this subchapter.

Acts 1977, 65th Leg., p. 2450, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.074. SIZE OF TRACT. Subject to the conditions in this

subchapter, riverbeds and channels shall be leased in tracts of

the size determined by the board.

Acts 1977, 65th Leg., p. 2450, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.076. DUTY TO ADVERTISE. (a) The board may:

(1) advertise for bids to lease riverbeds and channels for oil

and gas development;

(2) advertise for bids to contract to develop the oil or gas

under riverbeds and channels on consideration involving

compensation with oil and gas or money so that the state will

receive a portion of the oil and gas as it is produced or

advanced royalties paid in money;

(3) advertise for bids to purchase oil and gas in place under

riverbeds and channels without requiring mineral development; and

(4) pool or bring an action to force pool unleased riverbeds and

channels.

(b) The board shall advertise that the board will receive bids

and award the right to lease, develop, or purchase under this

section in the same manner as provided in Subchapter D, Chapter

32, of this code and Subchapter B of this chapter.

Acts 1977, 65th Leg., p. 2450, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 923, Sec. 16,

eff. Aug. 26, 1985; Acts 1993, 73rd Leg., ch. 897, Sec. 26, eff.

Sept. 1, 1993.

Sec. 52.077. SPECIAL FEE. Each bidder on a lease under this

subchapter shall remit with each bid by separate payment a

special sale fee in the amount and in the manner provided by

Section 32.110 of this code.

Added by Acts 1993, 73rd Leg., ch. 897, Sec. 27, eff. Sept. 1,

1993.

Sec. 52.080. FORMS FOR LEASE AND CONTRACT. Leases and contracts

for the development of riverbeds and channels shall be executed

on forms approved by the board.

Acts 1977, 65th Leg., p. 2451, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 923, Sec. 17,

eff. Aug. 26, 1985.

Sec. 52.082. TERM OF LEASE. A lease granted under this

subchapter shall be for a primary term not to exceed 10 years and

for as long after that time as oil or gas is produced from the

leased area.

Acts 1977, 65th Leg., p. 2451, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5248, ch. 965,

Sec. 10, eff. June 19, 1983; Acts 1993, 73rd Leg., ch. 897, Sec.

28, eff. Sept. 1, 1993.

Sec. 52.083. CONDITIONS OF LEASE. Oil and gas shall only be

leased together and separately from other minerals.

Acts 1977, 65th Leg., p. 2451, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.084. SPECIAL LEASE PROVISIONS. Each lease shall include

the provisions required by Sections 52.023 and 52.024 of this

code.

Acts 1977, 65th Leg., p. 2451, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.085. PREVENTION OF POLLUTION. (a) Each lease and

contract shall require the lessee or contracting party or his

successors or assigns to use the highest degree of care and all

proper safeguards to prevent pollution of streams.

(b) If the lessee or contracting party fails to meet the

requirements in Subsection (a) of this section, the state is

entitled to take charge of the property immediately and to cancel

the lease.

Acts 1977, 65th Leg., p. 2451, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.087. DETERMINATION OF LEASE PRICE AND DELAY RENTALS.

The board shall determine the price at which riverbeds and

channels shall be leased and the amount of delay rentals that

shall be charged.

Acts 1977, 65th Leg., p. 2452, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.088. ROYALTY RATE. The board shall set the royalty rate

on production of oil and gas from riverbeds and channels leased

under this subchapter. The royalty rate set must be at least

one-eighth of the gross production or the market value of the oil

and gas produced.

Acts 1977, 65th Leg., p. 2452, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 29,

eff. Sept. 1, 1993.

Sec. 52.090. EXTENSION OF LEASE. A lease may be extended in the

manner provided in Section 52.031 of this code.

Acts 1977, 65th Leg., p. 2453, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.091. REFUND OF LEASE MONEY IN CERTAIN SITUATIONS. A

lessee under this subchapter is entitled to a refund of all money

paid for bonus, delay rentals, and other fees for the reasons and

in the manner provided in Section 52.030 of this code.

Acts 1977, 65th Leg., p. 2453, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.092. POWER OF EMINENT DOMAIN. The board or any person

including a leaseholder or assignee, who has a contract with the

board for the development of oil and gas resources in riverbeds

and channels may exercise the power of eminent domain to condemn

land as provided in the general laws of this state for the

purposes stated in Section 52.093 of this code.

Acts 1977, 65th Leg., p. 2453, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.093. EMINENT DOMAIN PURPOSES. The board and any person,

including a leaseholder or assignee, who has a contract with the

board for the development of oil and gas resources in riverbeds

and channels may exercise the power of eminent domain for the

following purposes:

(1) to secure additional adjoining land that may be necessary to

erect power machinery and to construct storage tanks and slush

pits for the operation of the river or channel development and to

prevent or lessen the dangers of pollution involved in the

drilling of any well in the riverbed or channel; and

(2) to secure a right-of-way to and from any well that is

drilled in the riverbed or channel so that the board or any of

the leaseholders or contracting parties may go to and from the

well and may transport any materials necessary to develop the

riverbed or channel and to transport oil and gas away from the

well.

Acts 1977, 65th Leg., p. 2453, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.094. DRILLING OFFSET WELL ON CONDEMNED LAND. (a) If

the landowner or other interested party and the board or the

lessee of the riverbed or channel cannot agree on the amount of

damages, if any, and it is necessary to commence condemnation

proceedings and if it is necessary for the landowner or other

interested party to drill an offset well within the area to be

condemned, the mineral rights of the condemned party are superior

to the surface rights of the condemning party.

(b) If there is any conflict surrounding the drilling of an

offset well under a permit from the Railroad Commission of Texas,

the condemning party is required to move any interference or

hindrance or to go around any offset well, and if he fails or

refuses to immediately move the interference or hindrance on

demand, the owner of the mineral rights is entitled to do so

immediately without liability.

Acts 1977, 65th Leg., p. 2453, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.095. RIGHTS OF PARTIES TO CONDEMNATION. It is the

intent of this subchapter that the mineral rights of the owner

are superior to the surface rights of the condemning party.

Acts 1977, 65th Leg., p. 2454, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.096. EXCLUSION FROM DAMAGES IN CONDEMNATION. In

determining the damages resulting from condemnation, the

commissioners or any other tribunal shall not consider the value

of oil or gas located beneath the rights-of-way of the condemned

property.

Acts 1977, 65th Leg., p. 2454, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.097. INJUNCTION. (a) No injunction may be granted

against the board, its agents, or persons with whom it has

contracted, to restrain the board from enforcing its orders or

contracts or from carrying out any development that has begun or

was contemplated by the board until notice is given to the board

and its agents or the contracting parties and a hearing is held.

(b) Before an injunction or restraining order is issued or

becomes effective, the court shall require the complaining party

to execute a bond payable to the governor with good and

sufficient sureties authorized to do business in this state in an

amount determined by the court to be sufficient to protect the

state from loss from drainage of the riverbed or channel, of

lease or bonus or consideration, or from any other reason. In

determining the amount of the bond, the court shall consider the

probable and possible loss to the state by granting the

injunction.

(c) The attorney general shall bring suit on the bond to recover

any loss to the state caused by the suit for injunction.

Acts 1977, 65th Leg., p. 2454, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.098. APPEAL. (a) Either party to the suit for an

injunction or restraining order is entitled to appeal from the

final judgment.

(b) The appeal shall be returnable to the appellate court at

once and shall have precedence in that court over all pending

cases, proceedings, and causes of a different character.

(c) The court of appeals shall decide the questions involved in

the appeal at as early a date as possible.

(d) If any question is certified to the supreme court or if writ

of error is requested or granted, the supreme court shall set the

cause for hearing immediately, and the cause shall have

precedence over all other cases, proceedings, and causes of a

different character. The supreme court shall decide the cause at

as early a date as possible.

Acts 1977, 65th Leg., p. 2454, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 799, ch. 291,

Sec. 90, eff. Sept. 1, 1981.

Sec. 52.099. VENUE. The venue for any suit arising from this

subchapter either by or against the board and regardless of the

kind or nature shall be in Travis County.

Acts 1977, 65th Leg., p. 2454, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.100. EFFECT OF SUBCHAPTER. The provisions of this

subchapter do not repeal or supersede Chapter 138, Acts of the

41st Legislature, Regular Session, 1929 (Article 5414a, Vernon's

Texas Civil Statutes), which validated, relinquished,

quitclaimed, and granted to patentees and awardees and their

assignees land and minerals that are included in surveys lying

across or partly across watercourses and navigable streams in the

state and that have been patented or awarded as provided in that

chapter.

Acts 1977, 65th Leg., p. 2454, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER D. ROYALTIES

Sec. 52.131. PAYMENT OF ROYALTY GENERALLY. (a) Royalties due

under a lease of state land or minerals that are required to be

paid to the land office, including leases on land on which a free

royalty is reserved pursuant to Section 51.201 or 51.054 of this

title, shall be due and shall be paid as provided in this

section.

(b) The commissioner shall by rule set the date for making

royalty payments and for filing any reports, documents, or other

records required to be filed by the commissioner. However, the

commissioner may not set the due date for royalty on oil before

the 5th day of the second month succeeding the month of

production and may not set the due date for royalty on gas before

the 15th day of the second month succeeding the month of

production.

(c) Royalty payments shall be accompanied by:

(1) an affidavit of the owner, manager, or other authorized

agent, completed in the form and manner required by the land

office and showing the gross amount and disposition of all oil

and gas produced and the market value of the oil and gas;

(2) a copy of all documents, records, or reports required by the

land office, confirming the gross production, disposition, and

market value, including gas meter readings, pipeline receipts,

gas line receipts, and other checks or memoranda of amount

produced and put into pipelines, tanks, pools, and gas lines or

gas storage;

(3) a check stub, schedule, summary, or other remittance advice

showing by the assigned land office lease number the amount of

royalty being paid on each lease; and

(4) other reports or records that the land office may require to

verify the gross production, disposition, and market value.

(d) The lessee has the responsibility for paying royalties or

having royalties paid by the date provided for payment in this

section.

(e) If any royalty is not paid when due but is paid before the

31st day after the date on which it is due, a penalty of five

percent of the royalty due shall be added to the unpaid amount

due. If the royalty is not paid before the 31st day after the

date on which it is due, a penalty of an additional five percent

of the royalty due shall be imposed. The minimum penalty under

this section is $25. The penalty may not be imposed in cases of

title dispute as to the state's portion of the royalty or to that

portion of the royalty in dispute as to the market value of the

production.

(f) The commissioner shall add a penalty of 25 percent to any

delinquent royalty if a part of the delinquency is due to fraud

or an intent to evade the provisions of this chapter.

(g) The annual interest rate on delinquent royalties is 12

percent. Interest accrues on delinquent royalties beginning 60

days after the date on which the royalty is due.

(h) If any report, affidavit, supporting document, or any other

instrument required to be filed under this chapter is not filed

when due, the commissioner shall charge a reasonable penalty in

an amount established by rule adopted by the commissioner.

(i) Interest charged under Subsection (g) of this section or

penalties under Subsection (e), (f), or (h) of this section are

in addition to any other right, including forfeiture, that the

commissioner may exercise for failure to submit a report or other

instrument.

(j) By rule, the board may provide procedures and standards for

reduction of interest charged or penalties assessed under this

section or any other interest or penalties assessed by the

commissioner relating to unpaid or delinquent royalties.

Acts 1977, 65th Leg., p. 2455, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 42,

43, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 948, Sec. 23,

24, eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 897, Sec. 30,

eff. Sept. 1, 1993.

Sec. 52.132. FORM OF PAYMENT. Except as provided in Section

52.133 of this code, royalty payments shall be made in cash, by

bank draft drawn on a state or national bank in Texas, by a

post-office or express money order, or in any other form that the

law may provide for making payments to the State Treasury and are

payable to the commissioner in Austin.

Acts 1977, 65th Leg., p. 2455, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.133. PAYMENT OF ROYALTY IN KIND. (a) Each oil or gas

lease covering land leased by the board, by a board for lease, or

by the surface owner of land under which the state owns the

minerals, commonly referred to as Relinquishment Act land, which

shall be subject to approval by the commissioner before it is

effective, shall include a provision granting the board

authorized to lease the land or the owner of the soil of

Relinquishment Act land and the commissioner authority to take

their royalty in kind, and the commissioner and the boards for

lease may include any other reasonable provisions that are not

inconsistent with this section.

(b) The option to take the royalty in kind may be exercised at

any time or from time to time on not less than 60 days' notice to

the holder of the lease.

(c) The commissioner, the owner of the soil under Subchapter F,

or the commissioner acting on the behalf of and at the direction

of an owner of the soil under Subchapter F, the board, or a board

for lease, or at the direction of the Board for Lease of

University Lands, may negotiate and execute contracts or any

other instruments or agreements necessary to dispose of or

enhance their portion of the royalty taken in kind, including

contracts for sale, marketing, purchase, transportation,

including purchase and exchange agreements necessary to transport

gas, and storage and including insurance contracts or other

agreements, to secure or guarantee payment.

(d) The commissioner, the owner of the soil under Subchapter F,

or the commissioner acting on behalf of and at the direction of

an owner of the soil under Subchapter F, the board, or a board

for lease may negotiate and execute contracts or any other

instruments or agreements necessary to convert that portion of

the royalty taken in kind into other forms of energy, including

electricity.

(e) This section shall not be construed to surrender or in any

way affect the right of the state or the owner of the soil under

existing or future leases to receive royalty from its lessee on

the basis of the market value of the production from state public

land or land under the provisions of Subchapter F of this

chapter.

(f) For the purposes of this section, royalty taken in kind

includes oil or gas sold or marketed by the commissioner that has

been produced on state mineral lands or from the first three

miles of federal waters adjacent to the state boundaries, also

known as the 8g zone.

Acts 1977, 65th Leg., p. 2455, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 31,

eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 427, Sec. 1, eff.

Aug. 28, 1995; Acts 1999, 76th Leg., ch. 405, Sec. 49, eff. Sept.

1, 1999.

Sec. 52.134. FILING CONTRACTS AND AGREEMENTS. Copies of

contracts for the sale or processing of gas and subsequent

agreements and amendments to those contracts shall be filed in

the land office within 30 days after the contracts, agreements,

or amendments are made. These contracts and agreements received

by the land office shall be held in confidence by the land office

unless otherwise authorized by the lessee.

Acts 1977, 65th Leg., p. 2456, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.135. INSPECTIONS AND EXAMINATIONS. (a) The books and

accounts, receipts, and discharges of all lines, tanks, pools,

and meters and all contracts and other records relating to the

production, transportation, sale, and marketing of the oil and

gas are subject at any time to inspection and examination by the

commissioner and the attorney general and governor or their

representatives.

(b) If, after inspection and examination of books, accounts,

reports, or other records, the commissioner or his representative

determines that additional royalties are due under a lease of

state land or minerals, the commissioner shall send to the lessee

by certified mail, return receipt requested, an audit billing

notice notifying the lessee of such additional royalties, and

interest and penalty, due and of the reasons for such

determination.

(c) The lessee shall have 30 days from the date of the receipt

of such audit billing notice in which to pay such audit

deficiency assessment or to request a hearing before the

commissioner or his representative for redetermination of such

assessment. A statement of grounds setting out in detail the

lessee's reasons for disagreement with such assessment and the

factual and legal grounds on which the claim is based must be

submitted by a lessee with its request for a hearing. Such

hearing shall be conducted in accordance with the rules and

procedures established by the commissioner.

(d) In order to stop the further accrual of penalty or interest,

the lessee may pay the additional royalties assessed at any time

after receipt of an audit billing notice.

Acts 1977, 65th Leg., p. 2456, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1986, 69th Leg., 3rd C.S., ch. 5,

Sec. 1, eff. Sept. 30, 1986.

Sec. 52.136. LIEN. (a) The state has a statutory first lien on

all oil and gas produced on any lease area to secure payment of

unpaid royalty and other amounts due.

(b) By acceptance of a lease, the lessee grants to the state an

express contractual lien on and security interest in all oil and

gas in and extracted from the area covered by the lease, all

proceeds which may accrue to the lessee from the sale of the oil

and gas, whether the proceeds are held by the lessee or another

person, and all fixtures on and improvements to the area covered

by the lease used in connection with the production or processing

of the oil and gas, to secure the payment of royalties and other

amounts due or to become due under the lease or this subchapter

and to secure payment of damages or loss that the state may

suffer by reason of the lessee's breach of a covenant or

condition of the lease, whether express or implied.

(c) The statutory and contractual liens and security interests

described in this section may be foreclosed with or without court

proceedings in the manner provided under Chapter 9, Business

& Commerce Code. The state may require the lessee to execute

and record instruments reasonably necessary to acknowledge,

attach, or perfect the liens.

Acts 1977, 65th Leg., p. 2456, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1997, 75th Leg., ch. 1324, Sec. 2,

eff. Jan. 1, 1998.

Sec. 52.137. SUIT AFTER PROTEST PAYMENT. (a) If a lessee, who

has received an audit deficiency assessment and has waived the

right to request a hearing before the commissioner or who is

required by final order of the commissioner following a hearing

to pay additional royalties, contends that such audit deficiency

assessment is unlawful or that the commissioner may not legally

demand or collect such royalties the lessee shall pay to the

commissioner the amount claimed by the commissioner, and if the

lessee intends to bring suit under this section, the lessee must

submit with the payment a protest in writing stating fully and in

detail each reason why it contends such royalty is not due. Such

payment shall be made to the commissioner within 30 days of the

date of receipt of the audit billing notice or of the date of

receipt of the final order of the commissioner following a

hearing, as the case may be. All such mailings shall be by

certified mail, return receipt requested.

(b) The commissioner, upon receipt of such payment made under

protest as authorized by this section, shall send to the

comptroller the payment and a written statement that the payment

was made under protest. Immediately upon receipt, the comptroller

shall:

(1) place the payment in state depositories bearing interest in

the same manner that other funds are required to be placed in

state depositories at interest;

(2) allocate the interest earned on these funds;

(3) credit the amount allocated to an account established for

this purpose until the status of the protest is finally

determined; and

(4) upon final determination that some or all of the protested

funds belong to the state, deposit the principal and the

allocated interest to the permanent school fund.

(c) A suit may be brought under this section against the

commissioner to recover the payment under protest. A suit under

this section is barred unless brought in the district courts of

Travis County within 90 days after the date of the protest

payment or within 90 days after the date of the final order of

the commissioner following hearing, whichever is later.

(d) The issues to be determined in a suit under this section are

limited to those arising from the reasons stated in the written

protest as originally filed.

(e) The trial of the issues in a suit under this section is de

novo and the substantial evidence rule will not apply.

Added by Acts 1986, 69th Leg., 3rd C.S., ch. 5, Sec. 2, eff.

Sept. 30, 1986. Amended by Acts 1987, 70th Leg., ch. 948, Sec.

25, eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 1423, Sec.

14.13, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 328, Sec. 7.

Sec. 52.138. REFUND. If a suit authorized by Section 52.137 of

this code results in a final determination that all or part of

the payment under protest was not due or was unlawfully demanded

by the commissioner and belongs to the lessee, the comptroller

shall refund the proper amount, with the pro rata interest earned

on that amount, by issuance of a refund warrant drawn against the

account established for such purpose. The refund warrant shall be

returned to the commissioner and the commissioner shall deliver

it to the person entitled to receive it.

Added by Acts 1986, 69th Leg., 3rd C.S., ch. 5, Sec. 2, eff.

Sept. 30, 1986. Amended by Acts 1997, 75th Leg., ch. 1423, Sec.

14.14, eff. Sept. 1, 1997.

Sec. 52.139. LIMITATIONS ON AUDIT ASSESSMENTS. (a) If an audit

billing notice has been issued under Section 52.135 and any

outstanding audit deficiency assessment has been paid either:

(1) voluntarily;

(2) after a hearing was requested and the commissioner has

entered a final non-appealable order concerning the assessment;

or

(3) after a final non-appealable judgment has been rendered by a

court after payment of an audit assessment under protest and

filing of a suit for refund under Section 52.137 of this code,

then the commissioner may not issue another deficiency assessment

which covers the same issues, time periods, and leases as those

covered by the previous assessment.

(b) If the commissioner audits a lessee's books and records

under Section 52.135 of this code the commissioner shall notify

the lessee upon completion of his findings. If the commissioner

notifies the lessee that no additional royalties are due, the

commissioner may not again audit the books and records covering

the same issues, time periods, and leases involved in the first

audit.

(c) This section shall not preclude the commissioner from

conducting subsequent audits or examinations covering the same

issues, time periods, and leases in cases where fraud exists or

where the first audit deficiency assessment results only from an

examination of documents, records, or reports submitted to the

commissioner and not from a complete audit of the books,

accounts, reports, or other records of a lessee.

Added by Acts 1987, 70th Leg., ch. 948, Sec. 26, eff. Sept. 1,

1987.

Sec. 52.140. AUDIT INFORMATION CONFIDENTIAL. (a) All

information secured, derived, or obtained during the course of an

inspection or examination of books, accounts, reports, or other

records, as provided in Section 52.135 of this code, is

confidential and may not be used publicly, opened for public

inspection, or disclosed, except for information set forth in a

lien filed under this chapter and except as permitted under

Subsection (d) of this section.

(b) All information made confidential in this section shall not

be subject to subpoena directed to the commissioner, the attorney

general, or the governor except in a judicial or administrative

proceeding in which this state is a party.

(c) The commissioner or the attorney general may use information

made confidential by the provisions of this section and contracts

made confidential by Section 52.134 of this code to enforce any

provisions of this chapter or may authorize their use in judicial

or administrative proceedings in which this state is a party.

(d) This section does not prohibit:

(1) the delivery of information made confidential by this

section to the lessee or its successor, receiver, executor,

guarantor, administrator, assignee, or representative;

(2) the publication of statistics classified to prevent the

identification of a particular audit or items in a particular

audit;

(3) the release of information which is otherwise available to

the public; or

(4) the release of information concerning the amount of royalty

assessed as a result of an examination conducted under Section

52.135 of this code or the release of other information which

would have been properly included in reports required under

Section 52.131 of this code.

Added by Acts 1987, 70th Leg., ch. 948, Sec. 27, eff. Sept. 1,

1987.

SUBCHAPTER E. UNITIZATION OF LEASED AREAS

Sec. 52.151. AUTHORIZATION TO OPERATE AREAS AS UNITS. (a) The

commissioner, on behalf of the state or any fund that belongs to

the state, may execute agreements that provide for operating

areas as a unit for the exploration, development, and production

of oil or gas or both and to commit to the agreements:

(1) the royalty interests in oil, gas, or both oil and gas,

reserved to the state or any fund of the state by law, in a

patent, in a contract of sale, or under the terms of an oil and

gas lease legally executed by an official, board, agent, agency,

or authority of the state; or

(2) the free royalty interests, whether leased or unleased,

reserved to the state pursuant to Section 51.201 or 51.054 of

this code.

(b) Before executing an agreement authorized by Subsection (a)

of this section, the commissioner must find that the agreement is

in the best interest of the state.

Acts 1977, 65th Leg., p. 2456, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 948, Sec. 28,

eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 897, Sec. 32, eff.

Sept. 1, 1993.

Sec. 52.152. APPROVAL OF AGREEMENTS. (a) An agreement must be

approved by the board and executed by the commissioner to be

effective if the agreement commits:

(1) a royalty interest in land belonging to the permanent school

fund or the asylum funds, in riverbeds, inland lakes, and

channels, or in an area within tidewater limits, including

islands, lakes, bays, inlets, marshes, reefs, and the bed of the

sea; or

(2) the free royalty interests, whether leased or unleased,

reserved to the state pursuant to Section 51.201 or 51.054 of

this code.

(b) An owner of the soil who is subject to Subchapter F of this

chapter may grant to a lessee prior authority to pool or unitize

the interest of the owner in a lease executed under that

subchapter. For the provisions of an agreement to bind the

interest of an owner of the soil who is subject to Subchapter F

of this chapter and who has not granted the lessee prior

authorization to pool or unitize the owner's interest in an oil

and gas lease executed under that subchapter, the agreement must

be executed by the owner of the soil.

(c) An agreement that commits any interest in any land not

listed in Subsection (a) of this section must be approved by the

board, official, agent, agency, or authority of the state which

has the authority to lease or to approve the lease of the land

for oil and gas and must be executed by the commissioner to be

effective.

Acts 1977, 65th Leg., p. 2457, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 948, Sec. 29,

eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 897, Sec. 33, eff.

Sept. 1, 1993.

Sec. 52.153. PROVISIONS OF AGREEMENT. (a) An agreement

executed under this subchapter may include the following

provisions:

(1) that operations incident to drilling a well on any portion

of a unit shall be considered for all purposes to be conduct of

the operations on each tract in the unit;

(2) that production allocated by the agreement to each tract

included in the unit when produced shall be considered for all

purposes to have been production from the tract;

(3) that the interest reserved to or provided for the state or

any of its funds on production from any tract included in the

unit shall be paid only on that portion of the production from

the unit that is allocated to the tract under the agreement; and

(4) that each lease included in the unit shall remain in effect

as long as the agreement remains in effect and that on

termination of the agreement each lease shall continue in effect

under the terms and conditions of the lease.

(b) The agreement may include any other terms and conditions the

commissioner or any board, official, agent, agency, or authority

of the state that has the authority to lease or to approve a

lease of the land for oil and gas may consider to be in the best

interest of the state.

Acts 1977, 65th Leg., p. 2457, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 34,

eff. Sept. 1, 1993.

Sec. 52.154. RATIFICATIONS AND OTHER AGREEMENTS. (a) The board

may approve, by rule or order, a ratification or other agreement

that includes in the benefits of production a mineral or royalty

interest in land belonging to the permanent school fund or the

asylum funds.

(b) An agreement approved by the board under this section must

be executed by the commissioner to be effective.

(c) A ratification or other agreement that commits any of the

interests listed in Subsection (a) of this section in land not

belonging to the permanent school fund or the asylum funds must

be approved by the board, official, agent, agency, or authority

of the state that has the authority to lease or to approve the

lease of the land for oil and gas and must be executed by the

commissioner to be effective.

Added by Acts 1993, 73rd Leg., ch. 897, Sec. 35, eff. Sept. 1,

1993.

SUBCHAPTER F. RELINQUISHMENT

Sec. 52.171. SCHOOL AND ASYLUM LANDS. The state hereby

constitutes the owner of the soil its agent for the purposes

herein named, and in consideration therefor, relinquishes and

vests in the owner of the soil an undivided fifteen-sixteenths of

all oil and gas which has been undeveloped and the value of the

same that may be upon and within the surveyed and unsurveyed

public free school land and asylum lands and portions of such

surveys sold with a mineral classification or mineral

reservation, subject to the terms of this law. The remaining

undivided portion of said oil and gas and its value is hereby

reserved for the use of and benefit of the public school fund and

the several asylum funds.

Acts 1977, 65th Leg., p. 2457, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.172. SALE AND LEASE BY AGENT. The owner of said land is

hereby authorized to sell or lease to any person, firm, or

corporation the oil and gas that may be thereon or therein upon

such terms and conditions as such owner may deem best, subject

only to the provisions hereof, and he may have a second lien

thereon to secure the payment of any sum due him. All leases and

sales so made shall be assignable. No oil or gas rights shall be

sold or leased hereunder for a delay rental during the primary

term of less than 10 cents per acre per year plus royalty, and in

case of production, the lessee or purchaser shall pay the state

the undivided one-sixteenth of the value of the oil and gas

reserved herein, and like amounts to the owner of the soil.

Acts 1977, 65th Leg., p. 2457, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 44,

eff. Sept. 1, 1985.

Sec. 52.173. OFFSET WELLS. (a) If oil and/or gas should be

produced in commercial quantities within 1,000 feet of land

subject to this subchapter, or in any case where land subject to

this subchapter is being drained by production of oil or gas the

owner, lessee, sublessee, receiver, or other agent in control of

land subject to this subchapter shall in good faith begin the

drilling of a well or wells upon such state land within 100 days

after the draining well or wells or the well or wells completed

within 1,000 feet of the state land commence to produce in

commercial quantities, and shall prosecute such drilling with

diligence to reasonably develop the state land and to protect

such state land against drainage.

(b) An offset well shall be drilled to a depth and the means

shall be employed which may be necessary to prevent undue

drainage of oil or gas from beneath the state land.

(c) Within 30 days after an offset well has been completed or

abandoned, a log of each well shall be filed in the land office.

(d) At the determination of the commissioner and with his

written approval, the payment of a compensatory royalty shall

satisfy the obligation to drill an offset well or wells. Such

compensatory royalty shall be paid at a royalty rate established

by the commissioner if the land is unleased, or at the royalty

rate provided by the state lease, if the land is leased. Such

compensatory royalty shall be paid on the market value at the

well of production from the draining well or the well located

within 1,000 feet of the state land.

Acts 1977, 65th Leg., p. 2458, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 948, Sec. 30,

eff. Sept. 1, 1987.

Sec. 52.174. FAILURE TO DRILL OFFSET. If such persons fail or

refuse to begin the drilling of such well or wells within the

time required or to prosecute such drilling as necessary for the

purpose intended herein, any lease of such land executed under

the provisions of this law shall be subject to forfeiture by the

Commissioner of the General Land Office, and he shall forfeit

same when he is sufficiently informed of the facts which

authorize a forfeiture, and shall, on the wrapper containing the

papers relating to such lease, write and sign officially words

declaring such forfeiture, and the lease and all rights

thereunder shall thereupon be forfeited together with all

payments made thereunder. Notice of such action shall forthwith

be mailed to the persons shown by the records of the General Land

Office to be the owners of the surface and the owners of the

forfeited lease at their last known addresses as shown by the

records of said office. Upon proper showing by the owner of the

forfeited lease within 30 days after the declaration of

forfeiture, the lease may, at the discretion of the commissioner

and upon the terms of this subchapter and such other terms as he

may prescribe, be reinstated. If such lease be not reinstated

within such time, or if the commissioner finds that any unleased

land included in this law is being drained, the commissioner

shall notify the person at his last known address, as shown by

records of the General Land Office to be the surface owner, that

the oil and gas is subject to sale or lease by the owner of the

soil in accordance with this law, and that drilling is required.

If such owner shall fail or refuse to obtain the commencement of

such a well within 100 days after the date of such notice, the

relinquishment herein granted and the rights acquired thereunder

shall be subject to forfeiture by the commissioner by endorsing

on the file wrapper containing the papers relating to the sale of

the land, words indicating such forfeiture, and such rights shall

thereupon be forfeited, and notice of such forfeiture shall be

forwarded to the county clerk of the county wherein the land is

situated. The rights of any owner of the soil which may have ipso

facto terminated under prior laws shall be reinstated and are

hereby reinstated, together with all rights acquired thereunder

except where rights of third parties may have intervened. All

rights herein reinstated shall be subject to the terms and

provisions of this subchapter.

Acts 1977, 65th Leg., p. 2458, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.175. LEASE OF OIL AND GAS AFTER FORFEITURE. When the

relinquishment or agency right herein granted has been forfeited,

the land shall be subject to lease for oil and gas under the

procedure provided by law for the leasing of unsold surveyed

public school lands. The substantive provisions of Subchapter B

of this chapter and Subchapters D and E, Chapter 32, of this code

shall apply to the oil and gas lease. No oil and gas lease shall

be executed which provides for a royalty of less than one-eighth,

payable to the state for the benefit of the permanent free school

fund. The owner of the soil shall not be entitled to any revenue

generated by a lease executed pursuant to this section. Upon the

termination or expiration of a lease so executed by the

Commissioner of the General Land Office, the rights of the

surface owner to act under this law shall be ipso facto

reinstated.

Acts 1977, 65th Leg., p. 2459, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 912, Sec. 1,

eff. Aug. 31, 1987; Acts 1993, 73rd Leg., ch. 897, Sec. 36, eff.

Sept. 1, 1993.

Sec. 52.176. FORFEITURE OF RIGHTS. If any person, firm, or

corporation operating under this law shall fail or refuse to make

the payment of any sum within 30 days after it becomes due, or if

such one or an authorized agent should knowingly make any false

return or false report concerning production or drilling, or if

such one should fail to file reports in the manner required by

law or fail to comply with General Land Office rules and

regulations or refuse the proper authority access to the records

pertaining to the operations, or if such one or an authorized

agent should knowingly fail or refuse to give correct information

to the proper authority, or knowingly fail or refuse to furnish

the land office a correct log of any well, or if any lease is

assigned and the assignment is not filed in the General Land

Office as required by law, the rights acquired under the permit

or lease shall be subject to forfeiture by the commissioner, and

he shall forfeit same when sufficiently informed of the facts

which authorize a forfeiture, and the oil and gas shall be

subject to sale in the manner provided for the sale of other

forfeited rights hereunder, except that the owner of the soil

shall not thereby forfeit his interest in the oil and gas. Such

forfeiture may be set aside and all rights theretofore existing

shall be reinstated at any time before the rights of another

intervene, upon satisfactory evidence of future compliance with

the provisions of this subchapter.

Acts 1977, 65th Leg., p. 2459, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.177. RIGHTS OF SUBSEQUENT PURCHASER. If one acquires a

valid right by permit or lease to the oil and gas in any unsold

public free school or asylum land under any other law, a

subsequent purchaser of such land shall not acquire any rights to

any of the oil and gas that may be therein, but when the rights

under such permit or lease terminate in the manner provided in

the law under which they were obtained, then the owner of the

soil shall become the owner of that portion of the oil and gas

herein relinquished, and shall be thereafter subject to the

provisions of this law. A forfeiture of the purchase of any

survey or tract for any cause shall operate as a forfeiture of

the minerals therein to the state. A relinquishment to the state

of a lease producing oil or gas in paying quantities shall not

operate to relinquish or convey to the owner of the soil any

interest whatever in the oil and gas that may be in the land

included in said lease.

Acts 1977, 65th Leg., p. 2459, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.178. OPERATION UNDER PERMIT. The owner of a permit or

combination of permits shall have 18 months from the date or

average date thereof in which to begin drilling a well for oil

and gas on some portion of the land included therein. The

drilling on one permit shall be sufficient protection against

forfeiture of all the permits included in a combination. Owners

of permits or combination of permits included herein shall have

three years after the date or average date thereof in which to

complete the development of oil and gas thereon, and if oil and

gas should not be found in paying quantities and a lease applied

for within said time all rights in such permit or combination of

permits shall terminate, and the oil and gas in such land shall

become subject to the provisions of this law relating to the

relinquishment of oil and gas to the owner of the soil.

Acts 1977, 65th Leg., p. 2460, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.179. LEASE UNDER PERMIT. If oil or gas should be

produced in paying quantities upon any land included in this law,

the owner of the permit shall report the development to the

commissioner within 30 days thereafter and apply for a lease upon

such whole surveys or tracts in each permit as the owner or

owners of a combination of permits may desire to be leased, and

accompany the application with a log of the wells, and the

correctness of the log shall be sworn to by the owner, manager,

or driller, and thereupon a lease shall be issued without the

payment of any additional sum of money and for a period not to

exceed 10 years, subject to renewal or renewals.

Acts 1977, 65th Leg., p. 2460, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.180. PAYMENTS UNDER PERMIT. The owner of a permit or

combination of permits who desires to avail himself of the terms

of this law, shall pay the state 10 cents per acre, annually in

advance, for the second and third years, and shall likewise pay

the owner of the soil 10 cents per acre for the first year of

such permit, before availing himself of the privileges hereof,

and a like sum thereafter annually in advance. A failure to make

either of said payments shall subject the permit or permits to

forfeiture by the commissioner, and when sufficiently informed of

the facts which subject the permits to forfeiture, said

commissioner shall forfeit the same by an endorsement of

forfeiture upon the wrapper containing the papers relating to the

permits and sign it officially. The payment of 10 cents per acre

to the owner of the soil may be made to him or to the county

clerk of the county in which the land is situated, and said clerk

shall deposit such payment as he receives, in some bank at the

county seat to the credit of the record owner of such land. If

the owner of the soil refuses to accept such payment, said clerk

shall withdraw such deposit and return it to the owner of the

permit. The payment, or the tender of payment, shall be evidenced

by the receipt of the owner or part owner or county clerk filed

among the papers in the land office relating to such permits.

Acts 1977, 65th Leg., p. 2460, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.181. RELINQUISHMENT UNDER PERMIT. The owner of a permit

or combination of permits may relinquish to the state a permit or

combination of permits or any whole survey or whole tract

included in a permit at any time before obtaining a lease

therefor by having such relinquishment recorded in the counties

in which the land or part thereof is situated, and by filing it

in the land office within 60 days after its execution, with a

filing fee set by the commissioner in an amount not less than $1.

Acts 1977, 65th Leg., p. 2460, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 405, ch. 81,

Sec. 21(k), eff. Sept. 1, 1983.

Sec. 52.182. DAMAGES TO SOIL. The payment of delay rentals and

the obligation to pay the owner of the soil one-sixteenth of the

production and the payment of same when produced and the

acceptance of same by the owner, shall be in lieu of all damages

to the soil.

Acts 1977, 65th Leg., p. 2461, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 923, Sec. 18,

eff. Aug. 26, 1985.

Sec. 52.183. EFFECTIVE DATE OF LEASE. No mineral lease executed

by the owner of the land or minerals under this subchapter is

effective until a certified copy of the lease is filed in the

land office.

Acts 1977, 65th Leg., p. 2461, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.184. STATEMENT OF CONSIDERATION. No lease executed

under this subchapter after September 17, 1939, is binding on the

state unless it recites the actual and true consideration paid or

promised.

Acts 1977, 65th Leg., p. 2461, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.185. UNIVERSITY LAND. The provisions of this subchapter

relating to a combination of permits and extension of time for

beginning development and time for development applies to permits

on university land.

Acts 1977, 65th Leg., p. 2461, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 52.186. LEASE OF CERTAIN MINERALS WHEN OWNER OF THE SOIL

UNAVAILABLE. (a) If an owner of the soil or of any undivided

interest therein of any land subject to the terms of this

subchapter or Subchapter C, Chapter 53, of this code is found to

be unavailable under Subsection (b) of this section to act as the

state's agent for leasing oil and gas or any mineral leased under

Subchapter C, Chapter 53, of this code, such land or undivided

interest therein shall be subject to lease for the applicable

minerals under the procedure provided by Subchapter B of this

chapter for the leasing of unsold surveyed public school lands.

The substantive provisions of Subchapter B of this chapter and

Subchapters D and E, Chapter 32, of this code shall apply to a

lease of land subject to lease under this subchapter. The

substantive provisions of Subchapter E, Chapter 53, of this code

and Subchapters D and E, Chapter 32, of this code shall apply to

a lease of land subject to lease under Subchapter C, Chapter 53,

of this code. Subject to the provisions of Subsection (b)(4) of

this section, the owner of the soil shall not be entitled to any

revenue generated by a lease executed pursuant to this section.

(b) An owner of the soil or of an undivided interest therein may

be found to be unavailable to act as the state's agent for

leasing oil and gas or any mineral leased under Subchapter C,

Chapter 53, of this code, if the following conditions have been

satisfied:

(1) Any party who has been unable to locate an owner of any

interest, including an undivided interest, in the surface of land

subject to this subchapter or Subchapter C, Chapter 53, of this

code must submit a written affidavit to the commissioner stating

that the party (hereafter called affiant) has been unable to

locate said owner. This affidavit must specify the legal

description of the land which the affiant has been unable to

lease and the extent of the interest and type of mineral which

the affiant has been unable to lease. In the affidavit, the

affiant must also attest to the fact that he diligently searched

the county clerk's records and the tax assessor's records to

determine the name, identity, and last known place of residence

of the owner of the soil who could lease the interest that the

affiant has been unable to lease. The affiant must further attest

to the results of his search of such records and to any other

steps taken to locate the owner of the soil.

(2) The commissioner shall provide notice to any owner of the

soil identified by the affiant in Subdivision (1) of this

subsection of the consequences of a finding that such owner of

the soil is unavailable to act as the state's leasing agent. Such

notice shall be in writing to the owner of the soil's last known

address and shall also be provided by publication in the manner

provided by the Texas Rules of Civil Procedure for citation by

publication in actions against unknown owners or claimants of an

interest in land.

(3) If the owner of the soil has not contacted the commissioner

within 30 days after the completion of all notice procedures

provided under Subdivision (2) of this subsection, then the owner

of the soil will be deemed unavailable to act as the state's

leasing agent and the School Land Board may lease the state's

mineral interest under Subsection (a) of this section. However,

if prior to the execution of a lease under Subsection (a) the

owner of the soil notifies the commissioner in writing that he

can and will act as the state's agent, then the owner of the

soil's ability to act as a leasing agent under this subchapter or

under Subchapter C, Chapter 53, of this code shall be reinstated.

(4) If the owner of the soil or of any undivided interest

therein appears within two years after the execution of a lease

on his land pursuant to this section, he shall be entitled to

one-half of all royalties theretofore paid or thereafter to be

paid under such lease, reduced in the proportion which his

interest bears to the whole and undivided surface estate, upon

showing to the satisfaction of the commissioner that the

information submitted under Subsection (b)(1) was inaccurate or

that a reasonably diligent search would have resulted in his

being located.

(c) Upon the termination or expiration of a lease for oil and

gas or any mineral leased under Subchapter C, Chapter 53, of this

code executed pursuant to this section, the rights of the owner

of the soil to act under this subchapter shall be ipso facto

reinstated.

Added by Acts 1979, 66th Leg., p. 860, ch. 384, Sec. 1, eff. June

6, 1979. Amended by Acts 1987, 70th Leg., ch. 912, Sec. 2, eff.

Aug. 31, 1987; Acts 1993, 73rd Leg., ch. 897, Sec. 37, eff. Sept.

1, 1993.

Sec. 52.188. ASSIGNMENTS TO THE OWNER OF THE SOIL. (a) An

owner of the soil may acquire by assignment a lease which he

executed on land subject to the Relinquishment Act, Subchapter F,

Chapter 52 of this code; however, such an assignment is subject

to the terms of this section.

(b) When an owner of the soil seeks an assignment under

Subsection (a) of this section, both the current lessee and the

owner of the soil should notify the General Land Office of the

proposed assignment. This notification must include proof of the

consideration to be paid for the assignment. The land

commissioner may then approve the assignment; if the commissioner

does approve it, then both the current lessee and the owner of

the soil will receive written notice of this approval. Such

written approval shall also become part of the General Land

Office's mineral file on this land.

(c) A lease which has been assigned to an owner of the soil

without the advance approval of the land commissioner is void as

of the time of assignment. In addition, the land commissioner may

also forfeit the agency powers of the owner of the soil, and the

state will execute a subsequent lease pursuant to Section 52.175

of this code.

(d) Whenever an owner of the soil is assigned a Relinquishment

Act lease that he executed, he shall be accountable to the state

as follows:

(1) If the lease was assigned to the owner of the soil without

the advance approval of the commissioner and the owner of the

soil subsequently assigns the lease, the owner of the soil must

pay the state two times the entire consideration that he received

upon subsequent assignment of the lease. Payment of this money in

no way alters the fact that the lease is void under Subsection

(c) of this section.

(2) When an assignment to an owner of the soil has the

commissioner's advance approval and the owner of the soil

subsequently assigns the lease, the owner of the soil must pay

the state one-half of his profit on the subsequent assignment.

His profit is the difference between what he paid for his

assignment and what he received for the subsequent assignment.

(e) Under this section, an assignment will be treated as if it

were made to the owner of the soil when:

(1) the assignee is a nominee of the owner of the soil;

(2) the assignee is a corporation or subsidiary in which the

owner of the soil is a principal stockholder or is an employee of

such a corporation or subsidiary;

(3) the assignee is a partnership in which the owner of the soil

is a partner or is an employee of such a partnership;

(4) the assignee is a principal stockholder or employee of the

corporation which is the owner of the soil;

(5) the assignee is a partner or employee in a partnership which

is the owner of the soil;

(6) the assignee is a fiduciary for the owner of the soil,

including but not limited to a guardian, trustee, executor,

administrator, receiver, or conservator for the owner of the

soil; or

(7) the assignee is a family member of the owner of the soil or

related to the owner of the soil by marriage, blood, or adoption.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 45, eff. Sept. 1,

1985. Renumbered from Sec. 52.187 and amended by Acts 1987, 70th

Leg., ch. 912, Sec. 3, eff. Aug. 31, 1987.

Sec. 52.189. AUTHORITY AND DUTIES OF AGENT. (a) Prohibition

Against Self-Dealing. (1) The owner of the soil may not lease,

either directly or indirectly, to himself or to a nominee, to any

corporation or subsidiary in which he is a principal stockholder

or to an employee of such a corporation or subsidiary, or to a

partnership in which he is a partner or to an employee of such a

partnership. If the owner of the soil is a corporation or a

partnership, then the owner of the soil may not lease, either

directly or indirectly, to a principal stockholder of the

corporation or to a partner of the partnership, or any employee

of the corporation or partnership. The owner of the soil may not

lease, either directly or indirectly, to his fiduciary, including

but not limited to a guardian, trustee, executor, administrator,

receiver, or conservator.

(2) Except as provided by this section, the owner of the soil

may not lease, directly or indirectly, to a person related to him

within and including the second degree of consanguinity or

affinity, including a person related by adoption, or to a

corporation or subsidiary in which that person is a principal

stockholder, or to a partnership in which that person is a

partner, or to an employee of such a corporation or subsidiary or

partnership.

(3) An owner of the soil who wishes to lease to a person,

corporation, or partnership described in Subdivision (2) may

request the approval of the board for authority to execute such a

lease before its execution. The owner of the soil requesting

approval must also execute and file with the commissioner a sworn

affidavit stating that the owner of the soil will not receive any

benefit under a lease so approved by the board that will not be

shared with the permanent school fund in the proportion

prescribed by this subchapter.

(4) If an owner of the soil makes any material misstatement of

fact in connection with an application to the board or affidavit

made pursuant to Subdivision (3), then any lease executed

pursuant to the authority of the board shall be voidable at the

election of the commissioner. The election to void such a lease

shall be cumulative of and in addition to all other remedies

available to the commissioner or the state.

(b) Fiduciary Duty of Agent. An owner of the soil owes the state

a fiduciary duty and a duty of utmost good faith. An owner of the

soil must fully disclose any facts affecting the state's interest

and must act in the best interest of the state. Any conflict of

interest must be resolved by putting the interests of the state

before the interests of the owner of the soil. In addition to

these specific statutory duties, the owner of the soil owes the

state all the common-law duties of a holder of executive rights.

(c) When the commissioner determines that an owner of the soil

has breached any duty or obligation under this subchapter, the

commissioner may request that the attorney general file an action

or proceeding either to enforce the duties and obligations of the

owner of the soil or to forfeit the then applicable agency rights

of the surface owner. Such an action or proceeding shall be filed

in a district court in Travis County.

(d) A penalty of 10 percent shall be imposed on any sums due the

state because a surface owner breaches a fiduciary duty. This

penalty shall be applied only to amounts owed as a result of

breaches occurring on and after the effective date of this

subsection. The imposition of this penalty will not limit the

right of the state to obtain punitive damages, exemplary damages,

or interest. Any punitive damages or exemplary damages assessed

by a court shall be offset by the 10 percent penalty imposed by

this subsection.

Added by Acts 1985, 69th Leg., ch. 652, Sec. 1, eff. June 14,

1985. Amended by Acts 1987, 70th Leg., ch. 912, Sec. 6, eff. Aug.

31, 1987; Acts 1987, 70th Leg., ch. 948, Sec. 31, eff. Sept. 1,

1987. Renumbered from Sec. 52.187 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(31), eff. Sept. 1, 1987. Amended by Acts 1995,

74th Leg., ch. 937, Sec. 2, eff. Sept. 1, 1995.

Sec. 52.190. LEASE BY OWNER OF THE SOIL. (a) An owner of the

soil of lands covered by this subchapter may lease those lands

for the purpose of exploring for and producing oil and gas in the

manner provided by this section.

(b) An owner of the soil may apply in writing to the board for

an oil and gas lease.

(c) The application shall contain the following:

(1) the name and address of the applicant;

(2) a complete legal description of the land the applicant seeks

to lease;

(3) the name and address of every owner of the soil of the land

the applicant seeks to lease, if the applicant is not the sole

owner of the soil;

(4) a brief letter opinion signed by an attorney licensed in

this state setting out the surface ownership of the land sought

to be leased;

(5) a statement of the applicant's experience in oil and gas

exploration and production, including, without limitation, the

applicant's Railroad Commission of Texas operator number and a

list of any State of Texas or federal oil and gas leases held or

operated by the applicant or other entity in which the applicant

has or had a significant interest during the five-year period

preceding the date of the application;

(6) a statement that the applicant intends to explore for and,

if commercially reasonable, produce oil and gas or if the

applicant plans that another person or firm shall conduct

exploration and production:

(A) the name and address of the person or firm;

(B) a description of the person's or firm's experience in oil

and gas exploration and production, including, without

limitation, the person's or firm's Railroad Commission of Texas

operator number and a list of any State of Texas or federal oil

and gas leases held or operated by the person or firm during the

five-year period preceding the date of the application; and

(C) a description of the applicant's intended degree and type of

participation in the exploration of and production from the

property and all consideration or benefits the applicant expects

to receive in connection with the exploration of and production

from the property; and

(7) the amount of bonus, rental, royalty, and other lease terms

that the applicant proposes to pay or offer or pay and offer for

the lease.

(d) The applicant shall provide geological, geophysical,

geochemical, and other data or copies of the data, including

interpretative data, pertinent to mineral exploration on the

lands for which the application is made, in the applicant's

possession or to which the applicant has reasonable access and

which the applicant has the ability to provide to the land

office. All such data shall be confidential and not subject to

the provisions of the open records law, Chapter 552, Government

Code, until one year after the expiration, termination, or

forfeiture of a lease granted pursuant to this section. After one

year after the expiration, termination, or forfeiture of such a

lease, the data shall remain confidential to the extent permitted

by Chapter 552, Government Code. If a lease is not issued, the

data shall be returned to the applicant.

(e) The board may prescribe the form of the application, specify

information required to be submitted in support of an

application, and, by rule, otherwise provide for the

implementation of this section.

(f) The staff of the land office shall review the information

presented in the application, other geological, geophysical, and

geochemical data reasonably available to it relevant to the land

proposed to be leased, and leasing information reasonably

available to it relevant to the land proposed to be leased. The

staff shall prepare a report to the board that contains:

(1) a summary of bonus, rental, royalty, and other lease terms

then being offered and asked for leases of similar lands in the

area of the land proposed to be leased; and

(2) any factual data considered by the staff to be relevant,

including, but not limited to, data concerning the land proposed

to be leased and its estimated value for oil and gas exploration

and production, recommended lease terms, and the applicant,

including the applicant's history of leasing State of Texas or

federal lands for oil and gas.

(g) The board shall consider the application at a regular

meeting. It may, in its sole discretion, grant or deny the

application or grant the application subject to specified

conditions. Such conditions may include a requirement that if the

applicant does not materially participate in the exploration or

development of the leased premises, through labor performed, cash

or goods contributed, or supplying other enhancement in value,

the applicant must share equally with the permanent school fund

any benefit derived from the lease.

(h) After the board has approved an application, the

commissioner shall issue a lease to the applicant. The lease

shall conform, as nearly as is practicable, to the form of lease

prescribed by the board under Section 32.1071.

(i) The commissioner may not deliver a lease issued under this

section until the applicant has executed and delivered to the

commissioner a waiver of the applicant's right and duty to act as

agent for the state in leasing the leased premises and to receive

any part of the bonus, rental, royalty, and other consideration

accruing to the owner of the soil under this subchapter. The

waiver and the lease shall be effective as of the date the

commissioner executes the lease.

(j) Upon the expiration, termination, or forfeiture of a lease

issued under this section, the agency rights and duties of the

applicant as owner of the soil are reinstated without the

necessity for further action by the owner of the soil, the board,

or the commissioner.

(k) If an applicant is not the sole owner of the soil, the

applicant may secure leases from the other owners of the soil

from which the applicant is not prohibited from leasing under

Section 52.189. If the applicant must obtain a lease from an

owner of the soil from whom the applicant would otherwise not be

permitted to lease in order reasonably to explore for or produce

or explore for and produce oil or gas, the commissioner may

approve the lease on the condition that the applicant shall not

receive any benefit from the lease, and, if the applicant should

acquire by any method, including devise or inheritance, the right

to receive any rental, royalty, or other benefit accruing to the

owner of the soil's interest under the lease, the applicant shall

assign the benefit to the commissioner for the benefit of the

permanent school fund.

(l) The commissioner shall not approve any lease obtained by an

applicant from another owner of the soil if the lease contains

terms that are substantially inconsistent with or provide for a

lesser bonus, rental, or royalty than the lease approved by the

board. If the bonus, rental, or royalty in a lease obtained by an

applicant from another owner of the soil for a comparable

interest is greater than that approved by the board, then the

lease approved by the board shall be amended to provide for the

greater bonus, rental, or royalty, and the applicant shall be

liable for all greater sums due. In determining whether an

interest is comparable, the board shall consider the quantum of

the interest, the time at which the lease was taken, and any

other aspects of the lease transaction that the board considers

to be relevant.

Added by Acts 1995, 74th Leg., ch. 937, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER H. LEASE LIMITATIONS

Sec. 52.291. COVERAGE. The following persons, agencies, and

entities are subject to the provisions of Sections 52.292 through

52.293 of this code:

(1) the commissioner;

(2) the board;

(3) boards for lease of land owned by a department, board, or

agency of the state created by Chapter 34 of this code;

(4) the Board for Lease of University Lands;

(5) the Board of Regents of Texas A&M University;

(6) the Board of Regents of Texas Tech University;

(7) the Board of Regents of the Texas State University System;

(8) the Board of Regents of the University of Houston;

(9) any other board of regents or other governing board of a

state-supported institution of higher learning having authority

to execute oil and gas leases on land owned by the institution;

(10) an owner of land or minerals in this state whose authority

to lease the land or minerals as agent for the state arises in

whole or in part from what is commonly known as the

Relinquishment Act, codified in Subchapter F of this chapter;

(11) the Board for Lease of State Park Lands;

(12) the Board for Lease of the Texas Department of Criminal

Justice; and

(13) the commissioners court of any county in this state.

Acts 1977, 65th Leg., p. 2466, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 38,

eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 227, Sec. 6, eff.

May 23, 1997.

Sec. 52.297. COMPENSATION FOR DAMAGES FROM USE OF SURFACE. (a)

Leases issued under Subchapter B of this chapter for unsold

surveyed or unsurveyed school land, other than land included in

islands, saltwater lakes, bays, inlets, marshes, and reefs owned

by the state in tidewater limits and other than that portion of

the Gulf of Mexico within the jurisdiction of the state, must

include a provision requiring the compensation for damages from

the use of the surface in prospecting for, exploring, developing,

or producing the leased minerals.

(b) The commissioner by rule shall set the procedure for

receiving compensation for damages to the surface of land

dedicated to the permanent school fund.

(c) Money collected for surface damages shall be deposited in a

special fund account in the State Treasury to be used for

conservation, reclamation, or construction of permanent

improvements on land that belongs to the permanent school fund.

(d) The special fund account must be an interest-bearing

account, and the interest received on the account shall be

deposited in the State Treasury to the credit of the permanent

school fund.

(e) Money collected under this section and designated for the

construction of permanent improvements as provided by this

section must be used not later than two years after the date on

which the money is collected.

(f) Any money that remains in the special fund account for

longer than two years shall be deposited in the State Treasury to

the credit of the permanent school fund.

(g) The compensation for damages under this section is in

addition to any bonus, rental, royalty, or other payment required

by the lease.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 46, eff. Sept. 1,

1985. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 42, eff.

Sept. 1, 1993; Acts 2003, 78th Leg., ch. 328, Sec. 8, eff. Jan.

1, 2004.

SUBCHAPTER I. GEOPHYSICAL AND GEOCHEMICAL EXPLORATION PERMIT

Sec. 52.321. DEFINITIONS. In this subchapter:

(1) "Geophysical exploration" means a survey or investigation

conducted to discover or locate oil and gas prospects using

magnetic, gravity, seismic, and/or electrical techniques.

(2) "Geochemical exploration" means a survey or investigation

conducted to discover or locate oil and gas prospects using

techniques involving soil sampling and analysis.

(3) "Public school land" means land dedicated by the

constitution or laws of this state to the permanent free school

fund, and specifically includes land with a mineral

classification under Subchapter F of this chapter in which the

state has retained the oil and gas interest and areas within

tidewater limits.

(4) "Areas within tidewater limits" means islands, saltwater

lakes, bays, inlets, marshes, and reefs within tidewater limits

and that portion of the Gulf of Mexico within the jurisdiction of

Texas.

(5) "Permit" means a license issued by the commissioner

authorizing geophysical and/or geochemical exploration on public

school land.

(6) "Permittee" means the holder of a permit.

Added by Acts 1981, 67th Leg., p. 2451, ch. 631, Sec. 1, eff.

Sept. 1, 1981. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 47,

eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 897, Sec. 43, eff.

Sept. 1, 1993.

Sec. 52.322. PERMIT REQUIRED FOR EXPLORATION. (a) Except for a

person who has a valid oil and gas lease on public school land

authorized by this chapter, a person may not conduct geophysical

or geochemical exploration on public school land unless the

person obtains a permit from the commissioner.

(b) Every person who is authorized to conduct a geophysical or

geochemical exploration on public school land shall comply with

the commissioner's rules relating to such exploration. Any person

with a valid oil and gas lease on land subject to this chapter

must comply with the commissioner's rules concerning exploration.

(c) Nothing in this title shall prohibit the conduct of airborne

geophysical exploration.

Added by Acts 1981, 67th Leg., p. 2451, ch. 631, Sec. 1, eff.

Sept. 1, 1981. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 47,

eff. Sept. 1, 1985.

Sec. 52.323. APPLICATION FOR PERMIT. (a) The person

responsible for conducting a geophysical or geochemical

exploration is the person who must apply for a permit.

(b) An application for a permit shall be made on a form

prescribed by the commissioner and shall state the name and

address of each person for whom the exploration is being

conducted as well as any other information required by the

commissioner.

Added by Acts 1981, 67th Leg., p. 2451, ch. 631, Sec. 1, eff.

Sept. 1, 1981.

Sec. 52.324. AUTHORITY OF COMMISSIONER. (a) The commissioner:

(1) as a condition of issuing a permit, shall collect reasonable

fees from the applicant in an amount determined by the

commissioner;

(2) may require a permittee to furnish to the commissioner, upon

the commissioner's request, copies of maps, plats, reports, data,

and any other information in the possession of the permittee that

relates to the progress or results of an exploration under a

permit; provided however, the commissioner shall not require a

permittee to furnish any of its interpretive data;

(3) shall by rule require a permittee to restore land explored

under the permit as nearly as is practicable to its condition

immediately prior to the exploration;

(4) shall by rule determine the procedure for receiving

compensation for damages to the surface of public school land

except land with a mineral classification under Subchapter F of

this chapter; and

(5) may make any other rules relating to geophysical or

geochemical explorations, permits, or permittees the commissioner

considers appropriate.

(b) Money collected for surface damages shall be deposited and

used in the manner provided by Section 52.297 of this chapter.

(c) In the case of areas within tidewater limits, the

commissioner shall follow the recommendations of the Parks and

Wildlife Department in making rules to prevent unnecessary

pollution of water, destruction of fish, oysters, and other

marine life, and obstruction of navigation.

(d) If a permittee violates a rule of the commissioner or a term

of a permit, the commissioner may cancel the permit.

(e) If by authority of Subsection (a)(2) of this section the

commissioner acquires information concerning a permittee's

geophysical or geochemical exploration, the commissioner shall

consider the information to be confidential and may not disclose

it, except by authority of a court order, to the public or any

other agency of this state.

Added by Acts 1981, 67th Leg., p. 2451, ch. 631, Sec. 1, eff.

Sept. 1, 1981. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 47,

eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 897, Sec. 44, eff.

Sept. 1, 1993.

Sec. 52.325. PERMITTEE'S FAILURE TO COMPLY. (a) If a permittee

fails to restore land in accordance with Section 52.324(a)(3) of

this code and the rules of the commissioner, the commissioner and

any surface lessee may maintain an action against the permittee

for actual damages to the land, or to the improvements, growing

crops, or domesticated animals on the land that were caused by

the geophysical or geochemical exploration.

(b) If a permittee violates this subchapter, the provisions of a

permit issued by authority of this subchapter, or a rule of the

commissioner, the permittee commits an offense. An offense under

this subsection is a misdemeanor punishable by a fine of not less

than $100 nor more than $1,000. Each day that a violation occurs

is a separate offense.

Added by Acts 1981, 67th Leg., p. 2451, ch. 631, Sec. 1, eff.

Sept. 1, 1981.



CHAPTER 53. MINERALS

NATURAL RESOURCES CODE

TITLE 2. PUBLIC DOMAIN

SUBTITLE D. DISPOSITION OF THE PUBLIC DOMAIN

CHAPTER 53. MINERALS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 53.001. DEFINITIONS. In this chapter:

(1) "Commissioner" means the Commissioner of the General Land

Office.

(2) "Land office" means the General Land Office.

(3) "Board" means the School Land Board.

(4) "Surface mining" means the mining of minerals by removing

the overburden lying above the natural deposit of minerals and

mining directly from the natural deposits that are exposed. The

term does not include in situ mining activities.

Acts 1977, 65th Leg., p. 2469, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 45,

eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 1483, Sec. 3, eff.

Aug. 30, 1999.

SUBCHAPTER B. PROSPECT AND LEASE ON STATE LAND

Sec. 53.011. LAND SUBJECT TO PROSPECT. Any tract of land that

belongs to the state, including islands, salt and freshwater

lakes, bays, inlets, marshes, and reefs owned by the state within

tidewater limits, the part of the Gulf of Mexico within the

state's jurisdiction, unsold surveyed public school land, rivers

and channels that belong to the state, and land sold with a

reservation of minerals to the state are subject to prospect by

any person for those minerals which are not subject to lease or

permit under any other statute. A person may not prospect from a

location within 2,500 feet of a military base, but prospectors

may, from a location more than 2,500 feet from a base, look for

minerals within the 2,500-foot strip.

Acts 1977, 65th Leg., p. 2469, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 912, Sec. 4,

eff. Aug. 31, 1987; Acts 1987, 70th Leg., ch. 1061, Sec. 4, eff.

Aug. 31, 1987; Acts 2003, 78th Leg., ch. 149, Sec. 14, eff. May

27, 2003.

Sec. 53.012. APPLICATION FOR RIGHT TO PROSPECT. (a) A person

who desires to prospect land covered by this subchapter shall

file an application with the commissioner designating the area to

be prospected.

(b) Each area covered by an application may not be in excess of

640 acres with a 10 percent tolerance for tracts, sections, and

surveys that include more than 640 acres.

(c) The commissioner may determine the contents of an

application.

Acts 1977, 65th Leg., p. 2469, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 46,

eff. Sept. 1, 1993.

Sec. 53.013. CONDITIONS OF PERMIT. (a) The commissioner may

issue to the first applicant a permit to prospect the area

designated in the applicant's application for a period up to one

year from the date the application is filed. If the commissioner

elects to grant the application for a permit to prospect under

the provisions of this subchapter, the permit shall not be issued

until after the land office receives the rental payment set by

the commissioner.

(b) After receipt of an additional rental payment set by the

commissioner, the commissioner may extend the permit for a period

of one year.

(c) No permit may be extended for a period of more than five

consecutive years from the date of its issuance.

Acts 1977, 65th Leg., p. 2470, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 923, Sec. 19,

eff. Aug. 26, 1985; Acts 1993, 73rd Leg., ch. 897, Sec. 47, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 354, Sec. 4, eff. Aug.

28, 1995.

Sec. 53.015. APPLICATION FOR LEASE. (a) At any time during the

term of the permit, the permittee may file an application to

lease the area or a designated portion of the area covered by the

permit for the purpose of mining or producing the minerals

covered by the permit.

(b) An application to lease must designate the specific minerals

the permittee is applying to lease. The commissioner may

determine any additional information an application must contain.

(c) If the area designated for lease in the application is less

than the area covered by the permit, the applicant shall include

with the application field notes prepared by the county surveyor

or by a licensed state land surveyor describing the land

designated.

Acts 1977, 65th Leg., p. 2470, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 48,

eff. Sept. 1, 1993.

Sec. 53.016. ISSUANCE OF LEASE. (a) After receipt of the bonus

payment set by the commissioner, the lease shall be issued by the

commissioner under the provisions of this subchapter and shall be

for a primary term not to exceed 20 years and as long after that

time as the minerals are produced in paying quantities.

(b) Any lease covering land adjacent to a military base shall

require the lessee to forego the right to use the surface within

2,500 feet of the military base while exploiting the minerals.

The commissioner may include in the lease any other provision the

commissioner considers necessary for protection of the interests

of the state.

Acts 1977, 65th Leg., p. 2470, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5248, ch. 965,

Sec. 11, eff. June 19, 1983; Acts 1993, 73rd Leg., ch. 897, Sec.

49, eff. Sept. 1, 1993; Acts 2003, 78th Leg., ch. 149, Sec. 15,

eff. May 27, 2003.

Sec. 53.018. ROYALTY. The royalty under the lease shall not be

less than one-sixteenth of the value of the minerals produced

under the lease.

Acts 1977, 65th Leg., p. 2470, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 53.019. PAYMENTS. Lease payments and royalty shall be paid

to the commissioner at Austin, and all payments shall be credited

to the account of the permanent school fund.

Acts 1977, 65th Leg., p. 2470, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 53.020. ASSIGNMENT AND TRANSFER. A lease issued under this

subchapter may be transferred or assigned at any time in the

manner provided by Section 52.026 of this code.

Acts 1977, 65th Leg., p. 2470, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 405, ch. 81,

Sec. 21(l), eff. Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 897,

Sec. 50, eff. Sept. 1, 1993.

Sec. 53.021. FORFEITURE OF LEASE. (a) A lease is subject to

forfeiture by act of the commissioner if:

(1) the lessee fails or refuses to pay any amount which is due

either as a lease payment or royalty;

(2) the lessee or his authorized agent knowingly makes any false

return or false report concerning the lease;

(3) the lessee or his agent refuses the commissioner or his

authorized representative access to the records or other data

relating to operations under the lease; or

(4) a material term of the lease is violated.

(b) Any area forfeited under this section is subject to

application for a permit under the same terms as the original

application.

Acts 1977, 65th Leg., p. 2471, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 53.022. EFFECT OF SUBCHAPTER. None of the provisions of

this subchapter shall apply to, alter, or affect any rights

existing on June 22, 1955, under a valid permit issued by the

commissioner under the provisions of Section 12, Chapter 271,

General Laws, Acts of the 42nd Legislature, Regular Session,

1931, as amended (Article 5421c, Vernon's Texas Civil Statutes),

but if the permittee desires that his lease continue as long as

production is obtained in paying quantities, he shall pay lease

payments and royalty provided in this subchapter.

Acts 1977, 65th Leg., p. 2471, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 53.023. IMMEDIATE LEASE. If the commissioner determines

that a certain mineral is located on a state tract subject to

prospect under this subchapter, a lease for that mineral may be

issued immediately on the application for the prospect permit if

the applicant identifies the mineral in the application and

requests the immediate issuance of the lease.

Added by Acts 1985, 69th Leg., ch. 923, Sec. 20, eff. Aug. 26,

1985.

Sec. 53.024. PENALTY AND INTEREST. A lease issued under this

subchapter shall be subject to Sections 52.131(e) through (j) of

this code.

Added by Acts 1985, 69th Leg., ch. 923, Sec. 20, eff. Aug. 26,

1985. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 51, eff.

Sept. 1, 1993.

Sec. 53.025. LEASE RELINQUISHMENT. A lease issued under this

subchapter may be relinquished to the state at any time in the

manner provided by Section 52.027 of this code.

Added by Acts 1993, 73rd Leg., ch. 897, Sec. 52, eff. Sept. 1,

1993.

Sec. 53.026. IN KIND ROYALTY. (a) The commissioner or the

commissioner acting on behalf of and at the direction of the

board or a board for lease may negotiate and execute a contract

or any other instrument or agreement necessary to dispose of or

enhance their portion of the royalty taken in kind, including

contracts for sale, purchase, transportation, or storage.

(b) The commissioner or the commissioner acting on behalf of and

at the direction of the board or a board for lease may negotiate

and execute a contract or any other instrument or agreement

necessary to convert that portion of the royalty taken in kind to

other forms of energy, including electricity.

(c) This section shall not be construed to surrender or in any

way affect the right of the state under an existing or future

lease to receive monetary royalty from its lessee.

Added by Acts 1993, 73rd Leg., ch. 897, Sec. 52, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 405, Sec. 50, eff.

Sept. 1, 1999.

Sec. 53.027. CONTRACTS AND AGREEMENTS. On the land office's

written request, mailed to the lessee's address as shown on its

lease or otherwise properly changed in conformity with the terms

of the lease, a copy of a contract for the sale or processing of

minerals leased under this subchapter and any subsequent

agreement or amendment to the contract shall be filed in the land

office within 30 days after the date the land office mails the

written request. The land office shall treat a contract,

agreement, or amendment filed in the land office as confidential

unless otherwise authorized by the lessee.

Added by Acts 1993, 73rd Leg., ch. 897, Sec. 52, eff. Sept. 1,

1993.

Sec. 53.028. AUDIT INFORMATION CONFIDENTIAL. (a) All

information secured, derived, or obtained during the course of an

inspection or examination of books, accounts, reports, or other

records as provided by this code, a rule, or a lease provision is

confidential and may not be used publicly, opened for public

inspection, or disclosed, except for information in a lien filed

under this chapter and except as permitted under Subsection (d)

of this section.

(b) All information made confidential in this section is not

subject to subpoena directed to the commissioner, the attorney

general, or the governor except in a judicial or administrative

proceeding to which this state is a party.

(c) The commissioner or the attorney general may use information

made confidential by this section and contracts made confidential

by Section 53.027 of this code to enforce this chapter or may

authorize their use in judicial or administrative proceedings to

which this state is a party.

(d) This section does not prohibit:

(1) the delivery of information made confidential by this

section to the lessee or its successor, receiver, executor,

guarantor, administrator, assignee, or representative;

(2) the publication of statistics classified to prevent the

identification of a particular audit or items in a particular

audit;

(3) the release of information that is otherwise available to

the public; or

(4) the release of information concerning the amount of royalty

assessed as a result of an examination conducted under this code,

a rule, or a lease provision or the release of other information

that would have been properly included in reports required under

this code, a rule, or a lease provision.

Added by Acts 1993, 73rd Leg., ch. 897, Sec. 52, eff. Sept. 1,

1993.

SUBCHAPTER C. LEASE OF MINERALS BY SURFACE OWNER

Sec. 53.061. AUTHORITY TO LEASE CERTAIN MINERALS. (a) The

state constitutes the owner of the surface its agent to lease to

any person any mineral, except oil and gas, which may be within

all or part of a survey previously sold with all minerals

reserved to the state.

(b) The lease shall be made on terms and conditions that may be

prescribed by the school land board.

Acts 1977, 65th Leg., p. 2471, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 1061, Sec. 6,

eff. Aug. 31, 1987.

Sec. 53.062. LEASE OF MINERALS SEPARATELY AND TOGETHER.

Minerals covered by the provisions of this subchapter may be

leased either separately or together.

Acts 1977, 65th Leg., p. 2471, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 53.063. FORMS. The owner of the surface may lease to any

person the minerals covered by this subchapter on lease forms

prepared by the land office.

Acts 1977, 65th Leg., p. 2471, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 53.064. PREREQUISITES FOR EFFECTIVENESS OF LEASE. (a) No

lease executed by the owner of the surface is binding on the

state unless it recites the actual consideration paid or promised

for the lease. A lease covering land adjacent to a military base

shall require the lessee to forego the right to use the surface

within 2,500 feet of the military base while exploiting the

minerals.

(b) No lease is effective until a certified copy is filed in the

land office and the bonus accruing to the state is paid to the

commissioner. The commissioner is entitled to reject for filing

any lease submitted to him that he feels is not in the best

interest of the state.

Acts 1977, 65th Leg., p. 2471, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 149, Sec. 16,

eff. May 27, 2003.

Sec. 53.065. PAYMENTS UNDER LEASE. (a) Under a lease executed

under this subchapter before September 1, 1987, the lessee shall

pay to the state 60 percent of all bonuses agreed to be paid for

the lease and 60 percent of all rentals and royalties that are

payable under the lease. The lessee shall pay to the owner of the

surface 40 percent of all bonuses agreed to be paid for the lease

and 40 percent of all rentals and royalties payable under the

lease.

(b) Except as provided by Subsection (c), under a lease executed

under this subchapter on or after September 1, 1987, the lessee

shall pay:

(1) to the state 80 percent of all bonuses agreed to be paid for

the lease and 80 percent of all rentals and royalties that are

payable under the lease; and

(2) to the owner of the surface 20 percent of all bonuses agreed

to be paid for the lease and 20 percent of all rentals and

royalties payable under the lease.

(c) Under a lease executed under this subchapter on or after

September 1, 1999, for the exploration and production by surface

mining of coal, lignite, potash, sulphur, thorium, or uranium,

the lessee shall pay:

(1) to the state 60 percent of all bonuses agreed to be paid for

the lease and 60 percent of all rentals and royalties that are

payable under the lease; and

(2) to the owner of the surface 40 percent of all bonuses agreed

to be paid for the lease and 40 percent of all rentals and

royalties payable under the lease.

(d) If production is obtained, the state shall receive not less

than one-sixteenth of the value of the minerals produced.

Acts 1977, 65th Leg., p. 2472, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 1061, Sec. 7,

eff. Aug. 31, 1987; Acts 1999, 76th Leg., ch. 1483, Sec. 4, eff.

Aug. 30, 1999.

Sec. 53.066. DAMAGES TO SURFACE. Payments made by the lessee to

the owner of the surface as provided in this subchapter and

acceptance of the payments by the owner of the surface are in

place of all damages to the soil.

Acts 1977, 65th Leg., p. 2472, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 53.067. PAYMENT PROCEDURE. Royalties and other payments

accruing to the state under this subchapter shall be paid to the

commissioner in Austin and shall be deposited in the fund to

which the minerals belong.

Acts 1977, 65th Leg., p. 2472, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 53.068. PRODUCTION REPORT AND RECORDS. (a) Each payment

shall be accompanied by an affidavit of the lessee or his

authorized agent indicating:

(1) the amount of minerals produced and marketed during the

month;

(2) the person to whom the minerals were sold; and

(3) the selling price for the minerals as shown by copies of the

smelter, mint, mill, refinery, or other returns or documents

attached to the affidavit.

(b) Books, accounts, weights, wage contracts, correspondence,

and other documents or papers relating to production under this

subchapter are open at all times to inspection by the

commissioner or his authorized representatives.

Acts 1977, 65th Leg., p. 2472, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 53.069. FORFEITURE OF LEASE. (a) A lease and all rights

under a lease are subject to forfeiture by action of the

commissioner if the lessee or his assignee, sublessee, receiver,

or other agent in control of the lease:

(1) fails or refuses to pay any royalty within 30 days after it

becomes due;

(2) fails or refuses to the proper authorities access to the

records relating to the operations; or

(3) knowingly fails or refuses to give correct information to

the proper authorities.

(b) The commissioner may declare the forfeiture when he is

sufficiently informed of the facts that authorize the forfeiture.

He shall write on the wrapper containing the papers relating to

the lease words declaring the forfeiture and shall sign it

officially. Then the lease and all rights under the lease

together with payments made under it are forfeited.

(c) Notice of the forfeiture shall be mailed to the person shown

by the records of the land office to be the owner of the surface

and the owner of the forfeited lease at their last known

addresses as shown in the land office records.

Acts 1977, 65th Leg., p. 2472, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 53.070. REINSTATEMENT OF LEASE. (a) If the owner of the

forfeited lease complies with the provisions of this subchapter

within 30 days after the declaration of forfeiture, the

commissioner may reinstate the lease under the terms of this

subchapter and other terms that he may prescribe.

(b) If the lease is not reinstated within the 30-day period, the

owner of the surface, as agent of the state, is entitled to lease

the minerals.

Acts 1977, 65th Leg., p. 2473, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 53.071. LIEN. The state has a first lien on all minerals

produced from any lease to secure the payment of unpaid royalty

or other amounts that are due under this subchapter.

Acts 1977, 65th Leg., p. 2473, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 53.072. EFFECT OF CERTAIN LAWS. Any rights acquired under

Articles 5388 through 5403, Revised Civil Statutes of Texas,

1925, before March 15, 1967, are not affected by the repeal of

those articles, and the rights, powers, duties, and obligations

conferred or imposed by those articles are governed by those

repealed articles.

Acts 1977, 65th Leg., p. 2473, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 53.073. CERTAIN MINERALS AND LAWS EXEMPT FROM SUBCHAPTER.

The provisions of this subchapter do not apply to or affect oil

and gas and do not affect the provisions of Subchapter F, Chapter

52 of this code or Subchapter B of this chapter.

Acts 1977, 65th Leg., p. 2473, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 53.074. AUTHORITY AND DUTIES OF AGENT. (a) Prohibition

Against Self-Dealing. (1) The owner of the soil may not lease,

either directly or indirectly, to himself or to a nominee, to any

corporation or subsidiary in which he is a principal stockholder

or to an employee of such a corporation or subsidiary, or to a

partnership in which he is a partner or to an employee of such a

partnership. If the owner of the soil is a corporation or a

partnership, then the owner of the soil may not lease, either

directly or indirectly, to a principal stockholder of the

corporation or to a partner of the partnership, or any employee

of the corporation or partnership. The owner of the soil may not

lease, either directly or indirectly, to his fiduciary, including

but not limited to a guardian, trustee, executor, administrator,

receiver, or conservator.

(2) Except as provided by this section, the owner of the soil

may not lease, directly or indirectly, to a person related to him

within and including the second degree of consanguinity or

affinity, including a person related by adoption, or to a

corporation or subsidiary in which that person is a principal

stockholder, or to a partnership in which that person is a

partner, or to an employee of such a corporation or subsidiary or

partnership.

(3) An owner of the soil who wishes to lease to a person,

corporation, or partnership described in Subdivision (2) may

request the approval of the board for authority to execute such a

lease before its execution. The owner of the soil requesting

approval must also execute and file with the commissioner a sworn

affidavit stating that the owner of the soil will not receive any

benefit under a lease so approved by the board that will not be

shared with the permanent school fund in the proportion

prescribed by this subchapter.

(4) If an owner of the soil makes any material misstatement of

fact in connection with an application to the board or affidavit

made pursuant to Subdivision (3), then any lease executed

pursuant to the authority of the board shall be voidable at the

election of the commissioner. The election to void such a lease

shall be cumulative of and in addition to all other remedies

available to the commissioner or the state.

(b) Fiduciary Duty of Agent. An owner of the soil owes the state

a fiduciary duty and a duty of utmost good faith. An owner of the

soil must fully disclose any facts affecting the state's interest

and must act in the best interest of the state. Any conflict of

interest must be resolved by putting the interests of the state

before the interests of the owner of the soil. In addition to

these specific statutory duties, the owner of the soil owes the

state all the common-law duties of a holder of executive rights.

(c) Consequences of a Breach of the Surface Owner's Fiduciary

Duty or a Violation of the Prohibition Against Self-Dealing. When

the commissioner determines that an owner of the soil has

breached any duty or obligation under this subchapter, the

commissioner may request that the attorney general file an action

or proceeding either to enforce the duties and obligations of the

owner of the soil or to forfeit the then applicable agency rights

of the surface owner. Such an action or proceeding shall be filed

in a district court in Travis County.

(d) Leasing Procedure When Surface Owner's Agency Rights Have

Been Forfeited. When the surface owner's agency rights have been

forfeited in accordance with Subsection (c) of this section, the

minerals subject to lease under this subchapter can then be

leased under the leasing procedure set out for the lease of oil

and gas under Section 52.175 of this code. The substantive

provisions of Subchapter E of this chapter and Subchapters D and

E, Chapter 32, of this code shall apply to the lease.

(e) A penalty of 10 percent shall be imposed on any sums due the

state because a surface owner breaches a fiduciary duty. This

penalty shall be applied only to amounts owed as a result of

breaches occurring on and after the effective date of this

section. The imposition of this penalty will not limit the right

of the state to obtain punitive damages, exemplary damages, or

interest. Any punitive damages or exemplary damages assessed by a

court shall be offset by the 10 percent penalty imposed by this

subsection.

Added by Acts 1987, 70th Leg., ch. 912, Sec. 5, eff. Aug. 31,

1987. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 53, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 937, Sec. 4, eff. Sept.

1, 1995.

Sec. 53.075. ASSIGNMENT AND TRANSFER. A lease issued under this

subchapter may be assigned or transferred at any time in the

manner provided by Section 52.026 of this code.

Added by Acts 1993, 73rd Leg., ch. 897, Sec. 54, eff. Sept. 1,

1993.

Sec. 53.076. LEASE RELINQUISHMENT. A lease issued under this

subchapter may be relinquished to the state at any time in the

manner provided by Section 52.027 of this code.

Added by Acts 1993, 73rd Leg., ch. 897, Sec. 54, eff. Sept. 1,

1993.

Sec. 53.077. IN KIND ROYALTY. (a) The commissioner, each owner

of the soil under this subchapter, or the commissioner acting on

the behalf of and at the direction of an owner of the soil under

this subchapter may negotiate and execute a contract or any other

instrument or agreement necessary to dispose of or enhance their

portion of the royalty taken in kind, including a contract for

sale, transportation, or storage.

(b) The commissioner, each owner of the soil under this

subchapter, or the commissioner acting on behalf of and at the

direction of the owner of the soil under this subchapter may

negotiate and execute a contract or any other instrument or

agreement necessary to convert that portion of the royalty taken

in kind to other forms of energy, including electricity.

(c) This section shall not be construed to surrender or in any

way affect the right of the state or the owner of the soil under

an existing or future lease to receive monetary royalty from its

lessee.

Added by Acts 1993, 73rd Leg., ch. 897, Sec. 54, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 405, Sec. 51, eff.

Sept. 1, 1999.

Sec. 53.078. PENALTY AND INTEREST. A lease issued under this

subchapter shall be subject to Sections 52.131(e) through (j) of

this code.

Added by Acts 1993, 73rd Leg., ch. 897, Sec. 54, eff. Sept. 1,

1993.

Sec. 53.079. CONTRACTS AND AGREEMENTS. On the land office's

written request, mailed to the lessee's address as shown on its

lease or otherwise properly changed in conformity with the terms

of the lease, a copy of a contract for the sale or processing of

minerals leased under this subchapter and any subsequent

agreement or amendment to the contract shall be filed in the land

office within 30 days after the date the land office mails the

written request. The land office shall treat a contract,

agreement, or amendment filed in the land office as confidential

unless otherwise authorized by the lessee.

Added by Acts 1993, 73rd Leg., ch. 897, Sec. 54, eff. Sept. 1,

1993.

Sec. 53.080. AUDIT INFORMATION CONFIDENTIAL. (a) All

information secured, derived, or obtained during the course of an

inspection or examination of books, accounts, reports, or other

records as provided by Section 53.068 of this code, a rule, or a

lease provision is confidential and may not be used publicly,

opened for public inspection, or disclosed, except for

information in a lien filed under this chapter and except as

permitted under Subsection (d) of this section.

(b) All information made confidential by this section is not

subject to subpoena directed to the commissioner, the attorney

general, or the governor except in a judicial or administrative

proceeding to which this state is a party.

(c) The commissioner or the attorney general may use information

made confidential by this section and contracts made confidential

by Section 53.079 of this code to enforce this chapter or may

authorize their use in judicial or administrative proceedings to

which this state is a party.

(d) This section does not prohibit:

(1) the delivery of information made confidential by this

section to the lessee or its successor, receiver, executor,

guarantor, administrator, assignee, or representative;

(2) the publication of statistics classified to prevent the

identification of a particular audit or items in a particular

audit;

(3) the release of information that is otherwise available to

the public; or

(4) the release of information concerning the amount of royalty

assessed as a result of an examination conducted under Section

53.068 of this code, a rule, or a lease provision or the release

of other information that would have been properly included in

reports required under Section 53.068 of this code, a rule, or a

lease provision.

Added by Acts 1993, 73rd Leg., ch. 897, Sec. 54, eff. Sept. 1,

1993.

Sec. 53.081. LEASE BY OWNER OF THE SOIL. (a) An owner of the

soil of lands covered by this subchapter may lease those lands

for the purpose of exploring for and producing minerals other

than oil and gas in the manner provided by this section.

(b) An owner of the soil may apply in writing to the board for a

lease of a mineral or minerals other than oil and gas.

(c) The application shall contain the following:

(1) the name and address of the applicant;

(2) a complete legal description of the land the applicant seeks

to lease;

(3) the name and address of every owner of the soil of the land

the applicant seeks to lease, if the applicant is not the sole

owner of the soil;

(4) a brief letter opinion signed by an attorney licensed in

this state setting out the surface ownership of the land sought

to be leased;

(5) a statement of the applicant's experience in the exploration

for and production of minerals other than oil and gas, including,

without limitation, a list of any State of Texas or federal

mineral leases currently or previously held or operated by the

applicant or other entity in which the applicant has or had a

significant interest during the five-year period preceding the

date of the application;

(6) a statement that the applicant intends to explore for and,

if commercially reasonable, produce minerals other than oil and

gas or if the applicant plans that another person or firm shall

conduct exploration and production:

(A) the name and address of the person or firm;

(B) a description of such person's or firm's experience in the

exploration for and production of minerals other than oil and

gas, including, without limitation, a list of any State of Texas

or federal minerals other than oil and gas leases currently or

previously held or operated by the person or firm during the

five-year period preceding the date of the application; and

(C) a description of the applicant's intended degree and type of

participation in the exploration of and production from the

property and all consideration or benefits the applicant expects

to receive in connection with the exploration of and production

from the property; and

(7) the amount of bonus, rental, royalty, and other lease terms

that the applicant proposes to pay or offer or pay and offer for

the lease.

(d) The applicant shall provide geological, geophysical,

geochemical, and other data or copies of the data, including

interpretative data, pertinent to exploration for minerals other

than oil and gas on the lands for which the application is made,

in the applicant's possession or to which the applicant has

reasonable access and which the applicant has the ability to

provide to the land office. All such data shall be confidential

and not subject to the provisions of the open records law,

Chapter 552, Government Code, until one year after the

expiration, termination, or forfeiture of a lease granted

pursuant to this section. After one year after the expiration,

termination, or forfeiture of such a lease, the data shall remain

confidential to the extent permitted by Chapter 552, Government

Code. If a lease is not issued, the data shall be returned to the

applicant.

(e) The board may prescribe the form of the application, require

additional information as it considers appropriate, and, by rule,

otherwise provide for the implementation of this section.

(f) The staff of the land office shall review the information

presented in the application, such other geological, geophysical,

and geochemical data reasonably available to it relevant to the

land proposed to be leased, and leasing information reasonably

available to it relevant to the land proposed to be leased. The

staff shall prepare a report to the board that contains:

(1) a summary of bonus, rental, royalty, and other lease terms

then being offered and asked for leases of similar lands in the

area of the land proposed to be leased; and

(2) data considered by the staff to be relevant, including, but

not limited to, data concerning the land proposed to be leased

and its estimated value for minerals other than oil and gas,

recommended lease terms, and the applicant, including the

applicant's history of leasing State of Texas or federal lands

for minerals other than oil and gas.

(g) The board shall consider the application at a regular

meeting. It may, in its sole discretion, grant or deny the

application or grant the application subject to specified

conditions. Such conditions may include a requirement that if the

applicant does not materially participate in the exploration or

development of the leased premises, through labor performed, cash

or goods contributed, or supplying other enhancement in value,

the applicant must share equally with the permanent school fund

any benefit derived from the lease.

(h) After the board has approved an application, the

commissioner shall issue a lease to the applicant. The lease

shall conform, as nearly as is practicable, to the form of lease

prescribed by the commissioner under this chapter.

(i) The commissioner may not deliver a lease issued under this

section until the applicant has executed and delivered to the

commissioner a waiver of the applicant's right and duty to act as

agent for the state in leasing the leased premises and to receive

any part of the bonus, rental, royalty, and other consideration

accruing to the owner of the soil under this subchapter. The

waiver and the lease shall be effective as of the date the

commissioner executes the lease.

(j) Upon the expiration, termination, or forfeiture of a lease

issued under this section, the agency rights and duties of the

applicant as owner of the soil are reinstated without the

necessity for further action by the owner of the soil, the board,

or the commissioner.

(k) If an applicant is not the sole owner of the soil, the

applicant may secure leases from the other owners of the soil

from which the applicant is not prohibited from leasing under

Section 53.074. If the applicant must obtain a lease from an

owner of the soil from whom the applicant would otherwise not be

permitted to lease in order reasonably to explore for or produce

or explore for and produce minerals other than oil or gas, the

commissioner may approve the lease on the condition that the

applicant shall not receive any benefit from the lease, and, if

the applicant should acquire by any method, including devise or

inheritance, the right to receive any rental, royalty, or other

benefit accruing to the owner of the soil's interest under the

lease, the applicant shall assign the benefit to the commissioner

for the benefit of the permanent school fund.

(l) The commissioner shall not approve any lease obtained by an

applicant from another owner of the soil if the lease contains

terms that are substantially inconsistent with or provide for a

lesser bonus, rental, or royalty than the lease approved by the

board. If the bonus, rental, or royalty in a lease obtained by an

applicant from another owner of the soil for a comparable

interest is greater than that approved by the board, then the

lease approved by the board shall be amended to provide for the

greater bonus, rental, or royalty, and the applicant shall be

liable for all greater sums due. In determining whether an

interest is comparable, the board shall consider the quantum of

the interest, the time at which the lease was taken, and any

other aspects of the lease transaction that the board considers

to be relevant.

Added by Acts 1995, 74th Leg., ch. 937, Sec. 3, eff. Sept. 1,

1995.

SUBCHAPTER D. UNITIZATION OF SULPHUR PRODUCTION

Sec. 53.111. AUTHORITY TO OPERATE AN AREA AS A UNIT FOR

PRODUCTION OF SULPHUR. The commissioner on behalf of the state

or any fund that belongs to the state may execute agreements that

provide for operating areas as a unit for the exploration,

development, and production of sulphur and may commit to the

agreements:

(1) the royalty interests in sulphur reserved to the state or

any fund of the state by law in a patent, award, mining claim, or

contract of sale or under the terms of any lease legally executed

by an official, board, agent, agency, or authority of the state;

or

(2) the free royalty interests, whether leased or unleased,

reserved to the state under Section 51.201 or 51.054 of this

code.

Acts 1977, 65th Leg., p. 2473, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 55,

eff. Sept. 1, 1993.

Sec. 53.112. APPROVAL OF CERTAIN AGREEMENTS BY SCHOOL LAND

BOARD. (a) An agreement must be approved by the board and

executed by the commissioner to be effective if the agreement

commits:

(1) a royalty interest in land belonging to the permanent school

fund or the asylum funds, in riverbeds, inland lakes, channels,

or areas within tidewater limits, including islands, lakes, bays,

inlets, marshes, reefs, and the bed of the sea; or

(2) the free royalty interests, whether leased or unleased,

reserved to the state under Section 51.201 or 51.054 of this

code.

(b) An owner of the soil who is subject to Subchapter C of this

chapter may grant to a lessee prior authority to pool or unitize

the interest of the owner in a lease executed under that

subchapter. For the agreement to bind the interest of an owner of

the soil who is subject to Subchapter C of this chapter and who

has not granted the lessee prior authorization to pool or unitize

the interest of the owner in a sulphur lease executed under that

subchapter, the agreement must be executed by the owner of the

soil.

Acts 1977, 65th Leg., p. 2473, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 56,

eff. Sept. 1, 1993.

Sec. 53.113. APPROVAL OF AGREEMENTS. An agreement that commits

the royalty interest in any land not listed in Section 53.112 of

this code must be approved by the board, official, agent, agency,

or authority of the state which has the authority to lease or to

approve the lease of the land for sulphur and must be executed by

the commissioner to be effective.

Acts 1977, 65th Leg., p. 2473, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 57,

eff. Sept. 1, 1993.

Sec. 53.114. COMMISSIONER'S APPROVAL. Before executing an

agreement authorized by Section 53.111 of this code, the

commissioner must find that the agreement is in the best interest

of the state.

Acts 1977, 65th Leg., p. 2474, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 58,

eff. Sept. 1, 1993.

Sec. 53.115. PROVISIONS OF AGREEMENT. (a) An agreement

executed under this subchapter may include the following

provisions:

(1) that operations incident to drilling a well on any portion

of a unit shall be considered for all purposes to be conduct of

the operations on each tract in the unit;

(2) that production allocated by the agreement to each tract

included in the unit shall be considered for all purposes to have

been production from the tract;

(3) that the interest reserved to or provided for the state or

any of its funds on production from any tract included in the

unit shall be paid only on that portion of the production from

the unit that is allocated to the tract under the agreement; and

(4) that each lease included in the unit shall remain in effect

so long as the agreement remains in effect and that on

termination of the agreement each lease shall continue in effect

under the terms and conditions of the lease.

(b) The agreement may include any other terms and conditions the

commissioner or any board, official, agent, agency, or authority

of the state that has the authority to lease or to approve a

lease of the land for sulphur may consider to be in the best

interest of the state.

Acts 1977, 65th Leg., p. 2474, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 59,

eff. Sept. 1, 1993.

Sec. 53.116. APPLICATION TO UNIVERSITY LAND. None of the

provisions of this subchapter apply to any land under the control

and management of the Board of Regents of The University of Texas

System.

Acts 1977, 65th Leg., p. 2474, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 53.117. CONSTRUCTION OF SUBCHAPTER. (a) Agreements and

operations under this subchapter are necessary to prevent waste

and conserve the natural resources of the state and are not a

violation of the provisions of Chapter 15, Business &

Commerce Code, as amended.

(b) If a court finds a conflict between the provisions of this

subchapter and the code cited in the previous subsection, this

subchapter is intended as a reasonable exception to those laws

which is necessary to prevent waste and conserve the natural

resources.

(c) If a court finds that a conflict exists between this

subchapter and the laws cited in Subsection (a) of this section

and that this subchapter is not a reasonable exception to those

laws, it is the intent of the legislature that this subchapter or

any conflicting portion of this subchapter be declared invalid

and that the previously cited laws remain valid.

Acts 1977, 65th Leg., p. 2474, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 53.118. RATIFICATIONS AND OTHER AGREEMENTS. (a) The board

may approve, by rule or order, a ratification or other agreement

that includes in the benefits of production a mineral or royalty

interest in land belonging to the permanent school fund or the

asylum funds.

(b) An agreement approved by the board under this section must

be executed by the commissioner to be effective.

(c) A ratification or other agreement that commits any of the

interests listed by Subsection (a) of this section in land not

belonging to the permanent school fund or the asylum funds must

be approved by the board, official, agent, agency, or authority

of the state that has the authority to lease or to approve the

lease of the land for sulphur and must be executed by the

commissioner to be effective.

Added by Acts 1993, 73rd Leg., ch. 897, Sec. 60, eff. Sept. 1,

1993.

SUBCHAPTER E. LEASE OF PUBLIC SCHOOL AND GULF LAND FOR COAL,

LIGNITE, SULPHUR, SALT, AND POTASH

Sec. 53.151. LEASE OF CERTAIN AREAS. (a) Under the provisions

of this subchapter, the board may lease to any person for the

production of coal, lignite, sulphur, salt, and potash:

(1) islands, saltwater lakes, bays, inlets, marshes, and reefs

owned by the state within tidewater limits;

(2) the portion of the Gulf of Mexico within the jurisdiction of

the state;

(3) rivers and channels that belong to the state;

(4) all unsold surveyed and unsurveyed public school land; and

(5) all land sold with a reservation of minerals to the state

under Section 51.054 or 51.086 of this code in which the state

has retained leasing rights.

(b) The lease may not be granted for any land within 2,500 feet

of a military base.

Added by Acts 1979, 66th Leg., p. 49, ch. 29, Sec. 1, eff. April

3, 1979. Amended by Acts 1983, 68th Leg., p. 5245, ch. 965, Sec.

7, eff. June 19, 1983; Acts 2003, 78th Leg., ch. 149, Sec. 17,

eff. May 27, 2003; Acts 2003, 78th Leg., ch. 1276, Sec.

13.002(c), eff. Sept. 1, 2003.

Sec. 53.152. LAWS APPLICABLE TO LEASES. Leases of land

described by Section 53.151 of this code shall be made in the

same procedural manner as leases of that land for oil and gas

under Chapter 52 of this code.

Added by Acts 1979, 66th Leg., p. 49, ch. 29, Sec. 1, eff. April

3, 1979. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 61, eff.

Sept. 1, 1993.

Sec. 53.153. CONDITIONS OF LEASE. (a) Coal, lignite, sulphur,

salt, and potash may be leased together or separately.

(b) A lease granted under this subchapter shall be for a primary

term not to exceed 20 years and as long after that time as the

minerals are produced in paying quantities.

Added by Acts 1979, 66th Leg., p. 49, ch. 29, Sec. 1, eff. April

3, 1979. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 62, eff.

Sept. 1, 1993.

Sec. 53.154. ROYALTY RATE. The board shall set the royalty rate

on production of sulphur, coal, lignite, salt, and potash from

land leased under this subchapter. The royalty rate set must be

at least one-eighth of the gross production or the market value

of the sulphur produced and at least one-sixteenth of the gross

production or the market value of the coal, lignite, salt, and

potash produced.

Added by Acts 1979, 66th Leg., p. 49, ch. 29, Sec. 1, eff. April

3, 1979. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 63, eff.

Sept. 1, 1993.

Sec. 53.155. COMPENSATION FOR DAMAGES FROM USE OF SURFACE. (a)

Leases issued under Subchapter B or E of this chapter for unsold

surveyed or unsurveyed school land, other than land included in

islands, saltwater lakes, bays, inlets, marshes, and reefs owned

by the state in tidewater limits and other than that portion of

the Gulf of Mexico within the jurisdiction of the state, must

include a provision requiring compensation for damages from the

use of the surface in prospecting for, exploring, developing, or

producing the leased minerals.

(b) The commissioner by rule shall set the procedure for

receiving compensation for damages to the surface of land

dedicated to the permanent school fund.

(c) Money collected for surface damages shall be deposited in a

special fund account in the State Treasury to be used for

conservation, reclamation, or constructing permanent improvements

on land that belongs to the permanent school fund.

(d) The special fund account must be an interest-bearing

account, and the interest received on the account shall be

deposited in the State Treasury to the credit of the permanent

school fund.

(e) Money collected under this section and designated for the

construction of permanent improvements as provided by this

section must be used not later than two years after the date on

which the money is collected.

(f) Any money that remains in the special fund account for

longer than two years shall be deposited in the State Treasury to

the credit of the permanent school fund.

(g) Compensation for damages under this section is in addition

to any bonus, rental, royalty, or other payment required by the

lease.

Added by Acts 1985, 69th Leg., ch. 624, Sec. 48, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 948, Sec. 32, eff.

Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 897, Sec. 64, eff. Sept.

1, 1993; Acts 2003, 78th Leg., ch. 328, Sec. 9, eff. Jan. 1,

2004.

Sec. 53.156. CONTRACTS AND AGREEMENTS. On the land office's

written request, mailed to the lessee's address as shown on its

lease or otherwise properly changed in conformity with the terms

of the lease, a copy of a contract for the sale or processing of

minerals leased under this subchapter and any subsequent

agreement or amendment to the contract shall be filed in the land

office within 30 days after the date the land office mails the

written request. The land office shall treat a contract,

agreement, or amendment filed in the land office as confidential

unless otherwise authorized by the lessee.

Added by Acts 1993, 73rd Leg., ch. 897, Sec. 65, eff. Sept. 1,

1993.

SUBCHAPTER F. GEOPHYSICAL AND GEOCHEMICAL EXPLORATION PERMIT

Sec. 53.161. DEFINITIONS. In this subchapter:

(1) "Mineral(s)" means coal, lignite, sulphur, salt, and potash.

(2) "Geophysical exploration" means a survey or investigation

conducted to discover or locate mineral prospects using magnetic,

gravity, seismic, and/or electrical techniques.

(3) "Geochemical exploration" means a survey or investigation

conducted to discover or locate mineral prospects using

techniques involving soil sampling and analysis.

(4) "Public school land" means land dedicated by the

constitution or laws of this state to the permanent free school

fund, but does not include land with a mineral classification

described in Section 53.061 of this chapter in which the state

has retained the minerals, nor does it include areas within

tidewater limits.

(5) "Permit" means a license issued by the commissioner

authorizing geophysical and/or geochemical exploration on public

school land.

(6) "Permittee" means the holder of a permit.

(7) "Areas within tidewater limits" means islands, saltwater

lakes, bays, inlets, marshes, and reefs within tidewater limits

and that portion of the Gulf of Mexico within the jurisdiction of

Texas.

Added by Acts 1981, 67th Leg., p. 2453, ch. 631, Sec. 2, eff.

Sept. 1, 1981. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 66,

eff. Sept. 1, 1993.

Sec. 53.162. PERMIT REQUIRED FOR EXPLORATION. (a) Except for a

person who has a valid mineral lease on public school land

authorized by this chapter, a person may not conduct geophysical

or geochemical exploration on public school land unless the

person obtains a permit from the commissioner.

(b) Every person who is authorized to conduct a geophysical or

geochemical exploration on public school land shall comply with

the commissioner's rules relating to such exploration. A person

with a valid mineral lease on land subject to this chapter shall

comply with the commissioner's rules concerning exploration.

Added by Acts 1981, 67th Leg., p. 2453, ch. 631, Sec. 2, eff.

Sept. 1, 1981. Amended by Acts 1993, 73rd Leg., ch. 897, Sec. 67,

eff. Sept. 1, 1993.

Sec. 53.163. LAWS APPLICABLE TO PERMITS. Permits for

geophysical and geochemical exploration under this subchapter

shall be issued in the same manner and under the same terms and

conditions as permits for oil and gas under Subchapter I of

Chapter 52 of this code.

Added by Acts 1981, 67th Leg., p. 2453, ch. 631, Sec. 2, eff.

Sept. 1, 1981. Amended by Acts 1985, 69th Leg., ch. 624, Sec. 49,

eff. Sept. 1, 1985.

Sec. 53.1631. GROUNDWATER. (a) Unless otherwise expressly

provided by statute, deed, patent, or other grant from the State

of Texas, groundwater shall not be considered a mineral in any

past or future reservation of title or rights to minerals by the

State of Texas.

(b) Notwithstanding Subsection (a), the State of Texas shall

retain any and all rights to reasonable use of the surface and

groundwater for mineral development and production purposes.

Added by Acts 2003, 78th Leg., ch. 1091, Sec. 32, eff. June 20,

2003.



CHAPTER 61. USE AND MAINTENANCE OF PUBLIC BEACHES

NATURAL RESOURCES CODE

TITLE 2. PUBLIC DOMAIN

SUBTITLE E. BEACHES AND DUNES

CHAPTER 61. USE AND MAINTENANCE OF PUBLIC BEACHES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 61.001. DEFINITIONS. In this chapter:

(1) "Commissioner" means the Commissioner of the General Land

Office.

(2) "Construction" means causing or carrying out any building,

bulkheading, filling, clearing, excavation, or any substantial

improvement to land or the size of any structure.

(3) "Department" means the Parks and Wildlife Department.

(4) "Land office" means the General Land Office.

(5) "Line of vegetation" means the extreme seaward boundary of

natural vegetation which spreads continuously inland.

(6) "Littoral owner" means the owner of land adjacent to the

shore and includes a lessee, licensee, or anyone acting under the

littoral owner's authority.

(7) "Local government" means a municipality, county, or any

other political subdivision of the state.

(8) "Public beach" means any beach area, whether publicly or

privately owned, extending inland from the line of mean low tide

to the line of vegetation bordering on the Gulf of Mexico to

which the public has acquired the right of use or easement to or

over the area by prescription, dedication, presumption, or has

retained a right by virtue of continuous right in the public

since time immemorial, as recognized in law and custom. This

definition does not include a beach that is not accessible by a

public road or public ferry as provided in Section 61.021 of this

code.

Acts 1977, 65th Leg., p. 2477, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 4,

eff. June 7, 1991.

SUBCHAPTER B. ACCESS TO PUBLIC BEACHES

Sec. 61.011. POLICY AND RULES. (a) It is declared and affirmed

to be the public policy of this state that the public,

individually and collectively, shall have the free and

unrestricted right of ingress and egress to and from the

state-owned beaches bordering on the seaward shore of the Gulf of

Mexico, or if the public has acquired a right of use or easement

to or over an area by prescription, dedication, or has retained a

right by virtue of continuous right in the public, the public

shall have the free and unrestricted right of ingress and egress

to the larger area extending from the line of mean low tide to

the line of vegetation bordering on the Gulf of Mexico.

(b) The legislature recognizes that, in order to provide and

maintain public facilities and public services to enhance access

to and safe and healthy use of the public beaches by the public,

adequate funds are required to provide public facilities and

public services. Any local government responsible for the

regulation, maintenance, and use of such beaches may charge

reasonable fees pursuant to its authority to cover the cost of

discharging its responsibilities with respect to such beaches,

provided such fees do not exceed the cost of such public

facilities and services, and do not unfairly limit public access

to and use of such beaches.

(c) The commissioner shall strictly and vigorously enforce the

prohibition against encroachments on and interferences with the

public beach easement.

(d) The commissioner shall promulgate rules, consistent with the

policies established in this section, on the following matters

only:

(1) acquisition by local governments or other appropriate

entities or public dedication of access ways sufficient to

provide adequate public ingress and egress to and from the beach

within the area described in Subdivision (6);

(2) protection of the public easement from erosion or reduction

caused by development or other activities on adjacent land and

beach cleanup and maintenance;

(3) local government prohibitions of vehicular traffic on public

beaches, provision of off-beach parking, the use on a public

beach of a golf cart, as defined by Section 502.001,

Transportation Code, for the transportation of a person with a

physical disability, and other minimum measures needed to

mitigate for any adverse effect on public access and dune areas;

(4) imposition of beach access, user, or parking fees and

reasonable exercises of the police power by local governments

with respect to public beaches;

(5) contents and certification of beach access and use plans and

standards for local government review of construction on land

adjacent to and landward of public beaches, including procedures

for expedited review of beach access and use plans under Section

61.015;

(6) construction on land adjacent to and landward of public

beaches and lying in the area either up to the first public road

generally parallel to the beach or to any closer public road not

parallel to the beach, or to within 1,000 feet of mean high tide,

whichever is greater, that affects or may affect public access to

and use of public beaches;

(7) the temporary suspension under Section 61.0185 of

enforcement of the prohibition against encroachments on and

interferences with the public beach easement and the ability of a

property owner to make repairs to a house while a suspension is

in effect;

(8) the determination of the line of vegetation or natural line

of vegetation;

(9) the factors to be considered in determining whether a

structure, improvement, obstruction, barrier, or hazard on the

public beach:

(A) constitutes an imminent hazard to safety, health, or public

welfare; or

(B) substantially interferes with the free and unrestricted

right of the public to enter or leave the public beach or

traverse any part of the public beach; and

(10) the procedures for determining whether a structure is not

insurable property for purposes of Section 2210.004, Insurance

Code, because of the factors listed in Subsection (h) of that

section.

(e) Repealed by Acts 2003, 78th Leg., ch. 245, Sec. 9.

(f) Chapter 2007, Government Code, does not apply to rules

adopted under Subsection (d)(7).

Acts 1977, 65th Leg., p. 2477, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 5,

eff. June 7, 1991; Acts 2003, 78th Leg., ch. 245, Sec. 1, 9, eff.

June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 10, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

40, Sec. 1, eff. May 19, 2009.

Sec. 61.012. DEFINITION. In this subchapter, "beach" means

state-owned beaches to which the public has the right of ingress

and egress bordering on the seaward shore of the Gulf of Mexico

or any larger area extending from the line of mean low tide to

the line of vegetation bordering on the Gulf of Mexico if the

public has acquired a right of use or easement to or over the

area by prescription, dedication, or has retained a right by

virtue of continuous right in the public.

Acts 1977, 65th Leg., p. 2477, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.013. PROHIBITION. (a) It is an offense against the

public policy of this state for any person to create, erect, or

construct any obstruction, barrier, or restraint that will

interfere with the free and unrestricted right of the public,

individually and collectively, lawfully and legally to enter or

to leave any public beach or to use any public beach or any

larger area abutting on or contiguous to a public beach if the

public has acquired a right of use or easement to or over the

area by prescription, dedication, or has retained a right by

virtue of continuous right in the public.

(b) Unless properly certified as consistent with this

subchapter, no person may cause, engage in, or allow construction

landward of and adjacent to a public beach within the area

described in Section 61.011(d)(6) of this code in a manner that

will or is likely to affect adversely public access to and use of

the public beach. The prohibition in this subsection takes effect

only on adoption of final rules by the commissioner under Section

61.011 of this code.

(c) For purposes of this section, "public beach" shall mean any

beach bordering on the Gulf of Mexico that extends inland from

the line of mean low tide to the natural line of vegetation

bordering on the seaward shore of the Gulf of Mexico, or such

larger contiguous area to which the public has acquired a right

of use or easement to or over by prescription, dedication, or

estoppel, or has retained a right by virtue of continuous right

in the public since time immemorial as recognized by law or

custom. This definition does not include a beach that is not

accessible by a public road or public ferry as provided in

Section 61.021 of this code.

Acts 1977, 65th Leg., p. 2478, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 1607, ch. 681,

Sec. 2, eff. Aug. 27, 1979; Acts 1983, 68th Leg., p. 4818, ch.

850, Sec. 1, eff. June 19, 1983; Acts 1991, 72nd Leg., ch. 295,

Sec. 6, eff. June 7, 1991.

Sec. 61.014. DENIAL OF ACCESS BY POSTING. (a) As used in this

section, "public beach" means the area extending from the line of

mean low tide of the Gulf of Mexico to the line of vegetation

bordering on the Gulf of Mexico, or to a line 200 feet inland

from the line of mean low tide, whichever is nearer the line of

mean low tide, if the public has acquired a right of use or

easement to or over the area by prescription, dedication, or has

retained a right by virtue of continuous right in the public.

(b) No person may display or cause to be displayed on or

adjacent to any public beach any sign, marker, or warning, or

make or cause to be made any written or oral communication which

states that the public beach is private property or represent in

any other manner that the public does not have the right of

access to the public beach as guaranteed by this subchapter.

Acts 1977, 65th Leg., p. 2478, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 1607, ch. 681,

Sec. 1, eff. Aug. 27, 1979; Acts 1991, 72nd Leg., ch. 295, Sec.

7, eff. June 7, 1991.

Sec. 61.015. BEACH ACCESS AND USE PLANS. (a) Each local

government with ordinance authority over construction adjacent to

public beaches and each county that contains any area of public

beach within its boundaries shall adopt a plan for preserving and

enhancing access to and use of public beaches within the

jurisdiction of the local government. Such beach access and use

plans must be consistent with the policies in Section 61.011 of

this code and the rules promulgated thereunder and Chapter 63 of

this code and shall to the greatest extent practicable

incorporate the local government's ordinary land use planning

procedures. A municipality may adopt and apply any appropriate

ordinances within its extraterritorial jurisdiction to effect the

purposes of this subchapter.

(b) Local governments shall submit proposed beach access and use

plans to the commissioner for certification as to compliance with

such policies and rules. The commissioner shall act on a local

government's proposed beach access and use plan within 90 days of

submission by either approving the plan or denying certification.

In the event of denial, the commissioner shall send the proposed

plan back to the originating local government with a statement of

specific objections and the reasons for denial, along with

suggested modifications. On receipt, the local government shall

revise and resubmit the plan. The commissioner's certification

of local government plans shall be by adoption into the rules

under Section 61.011.

(c) A littoral owner proposing construction adjacent to and

landward of a public beach in the area described in Section

61.011(d)(6) shall submit a development plan to the appropriate

local government. The local government shall forward a

development plan for small-scale construction activity that

includes 5,000 square feet or less or habitable structures two

stories or less in height to the commissioner no less than 10

working days prior to acting on the development plan. The local

government shall forward a development plan for large-scale

construction activity that includes more than 5,000 square feet

or habitable structures more than two stories in height to the

commissioner no less than 30 working days prior to acting on the

development plan. The commissioner may submit comments on the

proposed construction to the local government.

(d) The local government shall review the proposed development

plan and the commissioner's comments and other information the

local government may consider useful to determine consistency

with the local government's beach access and use plan.

(e) If the proposed construction is required to be permitted by

the local government under Chapter 63 of this code, the local

government shall consider the issuance of the permit concurrently

with the certification under this section, unless otherwise

provided by rules promulgated under Section 61.011 of this code.

(f) The local government, after considering all appropriate

information, shall make the determination and shall certify that

the construction as proposed either is consistent with the local

government's beach access and use plan or is inconsistent with

the local government's beach access and use plan, in which case

the local government must specify how the construction is

inconsistent with the plan.

(g) The local government may include in the certification any

reasonable terms and conditions it finds necessary to assure

adequate public beach access and use rights consistent with

Chapter 63 of this code.

(h) The requirements of this section take effect only on

adoption of final rules by the commissioner under Section 61.011

of this code.

Acts 1977, 65th Leg., p. 2478, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 8,

eff. June 7, 1991; Acts 2003, 78th Leg., ch. 245, Sec. 2, eff.

June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 11, eff. September 1, 2007.

Sec. 61.016. BOUNDARIES FOR AREAS WITH NO MARKED VEGETATION

LINE. (a) To determine the "line of vegetation" in any area of

public beach in which there is no clearly marked line of

vegetation (for instance, a line immediately behind well-defined

dunes or mounds of sand and at a point where vegetation begins)

recourse shall be to the nearest clearly marked line of

vegetation on each side of the unmarked area.

(b) The "line of vegetation" for the unmarked area shall be the

line of constant elevation connecting the two clearly marked

lines of vegetation on each side.

(c) If the elevation of the two points on each side of the area

are not the same, the extension defining the "line of vegetation"

shall be the average elevation as between the two points, but if

there is no clearly marked line of vegetation, the "line of

vegetation" shall not extend inland further than 200 feet from

the seaward line of mean low tide.

Acts 1977, 65th Leg., p. 2478, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 9,

eff. June 7, 1991.

Sec. 61.017. LINE OF VEGETATION UNAFFECTED BY CERTAIN

CONDITIONS. (a) The "line of vegetation" is not affected by the

occasional sprigs of salt grass on mounds and dunes or seaward

from them and by artificial fill, the addition or removal of

turf, or by other artificial changes in the natural vegetation of

the area.

(b) If the changes listed in Subsection (a) of this section are

made and the vegetation line is obliterated or is created

artificially, the line of vegetation shall be determined in the

same manner as in those areas covered by Section 61.016 of this

code, but if there is a vegetation line consistently following a

line more than 200 feet from the seaward line of mean low tide,

the 200-foot line shall constitute the landward boundary of the

area subject to public easement until a final court adjudication

establishes the line in another place.

(c)(1) In an area of public beach where a seawall structure

constructed in its entirety as a single structure of one design

before 1970 and continuously maintained with a height of not less

than 11 feet above mean low tide interrupts the natural line of

vegetation for a distance not less than 4,000 feet nor greater

than 4,500 feet, the line of vegetation is along the seaward side

of the seawall for the distance marked by the seawall, provided

that prior to September 2, 1997:

(A) a perpetual easement has been granted in favor of the public

affording pedestrian, noncommercial use along and over the entire

length of the seawall and adjacent sidewalk by the general

public;

(B) fee title to the surface estate to an area for public

parking and other public uses adjacent to the seawall has been

conveyed to and accepted by a public entity, which area contains

sufficient acreage to provide at least one parking space for each

15 linear feet of the seawall, is located within the center

one-third of the length of the seawall or not farther than 300

feet from that center one-third, and has frontage on the seawall

for at least 300 linear feet; and

(C) permanent roadway easements exist within 1,000 feet of each

end of the seawall affording vehicular access from the nearest

public road to the beach.

(2) A line of vegetation established as described in this

subsection shall be the landward boundary of the public beach and

of the public easement for all purposes. Fee title to all

submerged land as described in this code shall remain in the

State of Texas.

(d)(1) In an area of public beach where a combination stone

revetment and concrete sheet pile wall constructed in its

entirety as a single structure before 1999 and continuously

maintained with a height of not less than five feet above mean

low tide interrupts the natural line of vegetation for a distance

not less than 7.5 miles and not more than 8.5 miles, the line of

vegetation is along the landward boundary of that strip of land

conveyed to the United States of America for the construction of

the stone revetment and concrete sheet pile wall and for the

distance marked by the stone revetment and concrete sheet pile

wall.

(2) A line of vegetation established as described by this

subsection is the landward boundary of the public beach and of

the public easement for all purposes. Fee title to all submerged

land as described in this code shall remain in the State of

Texas.

(e) In an area of public beach where a shore protection

structure constructed as provided by Section 61.022(a)(6)

interrupts the natural line of vegetation for a distance of at

least 1,000 feet, the line of vegetation is along the seaward

side of the shore protection structure for the distance marked by

that structure. A line of vegetation established under this

subsection is the landward boundary of the public beach and of

the public easement for all purposes, provided that before or

concurrently with the construction of the structure:

(1) a perpetual easement has been granted in favor of the public

affording pedestrian, noncommercial use along and over the entire

length of the structure and an adjacent sidewalk by the general

public; and

(2) the subdivision that constructed the shore protection

structure has provided a public parking area of sufficient

acreage to provide at least one parking space for each 15 linear

feet of the structure, located so that ingress and egress ways

are not more than one-half mile apart.

(f) Before a subdivision of this state begins construction of a

shore protection structure described by Subsection (e), the

subdivision must conduct and obtain the commissioner's approval

of a coastal boundary survey under Section 33.136. The state

retains fee title to all land described by Section 11.012 that is

occupied by or affected by the placement of the structure.

Acts 1977, 65th Leg., p. 2479, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1995, 74th Leg., ch. 593, Sec. 1,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 331, Sec. 1, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 999, Sec. 1, eff. Sept.

1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

377, Sec. 1, eff. June 19, 2009.

Sec. 61.018. ENFORCEMENT. (a) Except as provided by Subsection

(a-1), any county attorney, district attorney, or criminal

district attorney, or the attorney general at the request of the

commissioner, shall file in a district court of Travis County, or

in the county in which the property is located, a suit to obtain

either a temporary or permanent court order or injunction, either

prohibitory or mandatory, to remove or prevent any improvement,

maintenance, obstruction, barrier, or other encroachment on a

public beach, or to prohibit any unlawful restraint on the

public's right of access to and use of a public beach or other

activity that violates this chapter.

(a-1) A county attorney, district attorney, or criminal district

attorney or the attorney general may not file a suit under

Subsection (a) to obtain a temporary or permanent court order or

injunction, either prohibitory or mandatory, to remove a house

from a public beach if:

(1) the line of vegetation establishing the boundary of the

public beach moved as a result of a meteorological event that

occurred before January 1, 2009;

(2) the house was located landward of the natural line of

vegetation before the meteorological event;

(3) a portion of the house continues to be located landward of

the line of vegetation; and

(4) the house is located on a peninsula in a county with a

population of more than 250,000 and less than 251,000 that

borders the Gulf of Mexico.

(a-2) The owner of a house described by Subsection (a-1) may

repair or rebuild the house if the house was damaged or destroyed

by the meteorological event.

(a-3) Notwithstanding Subsection (a-1), a county attorney,

district attorney, or criminal district attorney or the attorney

general may file a suit under Subsection (a) to obtain a

temporary or permanent court order or injunction, either

prohibitory or mandatory, to remove a house described by

Subsection (a-1) from a public beach if the house was damaged or

destroyed by the meteorological event and the owner of the house

fails to repair or rebuild the house before September 1, 2013.

(b) In the same suit, the attorney general, the commissioner,

county attorney, district attorney, or criminal district attorney

may recover penalties and the costs of removing any improvement,

obstruction, barrier, or other encroachment if it is removed by

public authorities pursuant to an order of the court or a removal

order issued by the commissioner as provided by Section 61.0183.

(c) A person who violates this chapter or a removal order issued

by the commissioner as provided by Section 61.0183 is liable for

a civil penalty of not less than $50 nor more than $2,000. Each

day the violation occurs or continues is a separate violation.

(d) Any county attorney, or the attorney general at the request

of the commissioner, may bring a suit for a declaratory judgment

to try any issue affecting the public's right of access to or use

of the public beach.

Acts 1977, 65th Leg., p. 2479, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 10,

eff. June 7, 1991; Acts 2003, 78th Leg., ch. 245, Sec. 3, eff.

June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 12, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1417, Sec. 1, eff. January 1, 2010.

Sec. 61.0181. ADMINISTRATIVE PENALTY. The commissioner may

assess an administrative penalty against a person who violates

this chapter or a rule adopted under this chapter in the amount

provided by Section 61.018(c) for a civil penalty. In

determining the amount of the penalty, the commissioner shall

consider:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation and the

hazard or damage caused thereby;

(2) the degree of cooperation and quality of response;

(3) the degree of culpability and history of previous violations

by the person subject to the penalty;

(4) the amount necessary to deter future violations; and

(5) any other matter that justice requires.

Added by Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 13, eff. September 1, 2007.

Sec. 61.0182. ENFORCEMENT PROVISIONS CUMULATIVE. This

subchapter is cumulative of all other applicable penalties,

remedies, and enforcement and liability provisions.

Added by Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 13, eff. September 1, 2007.

Sec. 61.0183. REMOVAL OF CERTAIN STRUCTURES, IMPROVEMENTS,

OBSTRUCTIONS, BARRIERS, AND HAZARDS ON PUBLIC BEACH. (a) The

commissioner may order the removal of a structure, improvement,

obstruction, barrier, or hazard from a public beach if the

commissioner finds the structure, improvement, obstruction,

barrier, or hazard to be on the public beach as defined by

Section 61.013(c) and:

(1) the structure, improvement, obstruction, barrier, or hazard

was constructed or placed on the beach in a manner that is

inconsistent with the local government's beach access and use

plan; or

(2) the structure, improvement, obstruction, or barrier

constitutes an imminent hazard to safety, health, or public

welfare.

(b) The decision to remove a structure, improvement,

obstruction, barrier, or hazard under this section is

discretionary with the commissioner. This section does not

impose a duty on the state to remove a structure, improvement,

obstruction, barrier, or hazard or to remedy or warn of a

hazardous condition on the public beach.

(c) The commissioner may contract for the removal and disposal

of a structure, improvement, obstruction, barrier, or hazard

under this section and may pay the costs of removal from money

appropriated by the legislature.

Added by Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 13, eff. September 1, 2007.

Sec. 61.0184. NOTICE REQUIREMENTS; ORDERS AND HEARINGS. (a)

The commissioner shall make a determination that a structure is

located on the public beach, assess an administrative penalty,

and pursue the removal of a structure, improvement, obstruction,

barrier, or hazard from a public beach in accordance with this

section.

(b) Before the commissioner may notify the Texas Windstorm

Insurance Association as provided by Section 2210.004, Insurance

Code, regarding the status of property, the commissioner must

give written notice and an opportunity for a hearing to a person

who is constructing, maintains, controls, owns, or possesses the

structure, improvement, obstruction, barrier, or hazard on the

public beach. The notice must state that:

(1) the commissioner finds that a specific structure is located

on the public beach as determined under this chapter, and:

(A) constitutes an imminent hazard to safety, health, or public

welfare; or

(B) substantially interferes with the free and unrestricted

right of the public to enter or leave the public beach or

traverse any part of the public beach;

(2) the commissioner intends to notify the Texas Windstorm

Insurance Association of a determination in accordance with

Section 2210.004, Insurance Code; and

(3) the person who is constructing, maintains, controls, owns,

or possesses the structure, improvement, obstruction, barrier, or

hazard located on the public beach may submit, not later than the

30th day after the date on which the notice is served, written

request for a hearing to contest the determination.

(c) Before the commissioner may order the removal of a

structure, improvement, obstruction, barrier, or hazard under

Section 61.0183 or impose an administrative penalty under Section

61.0181, the commissioner must provide written notice to the

person who is constructing, maintains, controls, owns, or

possesses the structure, improvement, obstruction, barrier, or

hazard. The notice must:

(1) describe the specific structure, improvement, obstruction,

barrier, or hazard that violates this subchapter;

(2) state that the person who is constructing, maintains,

controls, owns, or possesses the structure, improvement,

obstruction, barrier, or hazard is required to remove the

structure, improvement, obstruction, barrier, or hazard:

(A) not later than the 30th day after the date on which the

notice is served, if the structure, improvement, obstruction,

barrier, or hazard is obstructing access to or use of the public

beach; or

(B) within a reasonable time specified by the commissioner if

the structure, improvement, obstruction, barrier, or hazard is an

imminent and unreasonable threat to public health, safety, or

welfare;

(3) state that failure to remove the structure, improvement,

obstruction, barrier, or hazard may result in liability for a

civil penalty under Section 61.018(c), removal by the

commissioner and liability for the costs of removal, or any

combination of those remedies; and

(4) state that the person who is constructing, maintains,

controls, owns, or possesses the structure, improvement,

obstruction, barrier, or hazard may submit, not later than the

30th day after the date on which the notice is served, written

request for a hearing.

(d) A person is considered to be the person who owns, maintains,

controls, or possesses an improvement, obstruction, barrier, or

other encroachment on the public beach for purposes of this

section if the person is the person who most recently owned,

maintained, controlled, or possessed the improvement,

obstruction, barrier, or other encroachment on the public beach.

(e) The notice required by Subsection (b) must be given:

(1) by service in person, by registered or certified mail,

return receipt requested, or by priority mail; or

(2) if personal service cannot be obtained or the address of the

person responsible is unknown, by posting a copy of the notice on

the structure, improvement, obstruction, barrier, or hazard and

by publishing notice in a newspaper with general circulation in

the county in which the structure, improvement, obstruction,

barrier, or hazard is located at least two times within 10

consecutive days.

(f) The commissioner by rule may adopt procedures for a hearing

under this section.

(g) The commissioner must grant a hearing before an

administrative law judge employed by the State Office of

Administrative Hearings if a hearing is requested. A person who

does not request a hearing within 30 days after the date on which

the notice is served waives all rights to judicial review of the

commissioner's findings or orders and shall immediately remove

the structure, improvement, obstruction, barrier, or hazard and

pay any penalty assessed. If a hearing is held, the commissioner

may issue a final order approving the proposal for decision

submitted by the administrative law judge concerning a

determination regarding whether a structure is not insurable

property for purposes of Section 2210.004, Insurance Code,

because of the factors listed in Subsection (h) of that section

or concerning removal of the structure, improvement, obstruction,

barrier, or hazard and payment of a penalty. The commissioner

may change a finding of fact or conclusion of law made by the

administrative law judge or may vacate or modify an order issued

by the administrative judge in accordance with Section 2001.058,

Government Code.

(h) A person may seek judicial review of a final order of the

commissioner under this section in a Travis County district court

under the substantial evidence rule as provided by Subchapter G,

Chapter 2001, Government Code. The trial courts of this state

shall give preference to an appeal of a final order of the

commissioner under this section in the same manner as provided by

Section 23.101(a), Government Code, for an appeal of a final

order of the commissioner under Section 51.3021 of this code.

(i) If the person who is constructing, maintains, controls,

owns, or possesses the structure, improvement, obstruction,

barrier, or hazard does not pay assessed penalties, removal

costs, and other assessed fees and expenses on or before the 30th

day after the date of entry of a final order assessing the

penalties, costs, and expenses, the commissioner may:

(1) sell salvageable parts of the structure, improvement,

obstruction, barrier, or hazard to offset those costs;

(2) request that the attorney general institute civil

proceedings to collect the penalties, costs of removal, and other

fees and expenses remaining unpaid; or

(3) use any combination of the remedies prescribed by this

subsection, or other remedies authorized by law, to collect the

unpaid penalties, costs of removal, and other fees and expenses

assessed because of the structure, improvement, obstruction,

barrier, or hazard on the public beach and its removal by the

commissioner.

(j) Penalties or costs collected under this section shall be

deposited in the coastal erosion response account as established

under Section 33.604.

(k) Notwithstanding any other provision of this subchapter, if a

structure that is the subject of an order for removal under

Section 61.0183 or an administrative penalty under Section

61.0181 has been used as a permanent, temporary, or occasional

residential dwelling by at least one person at any time during

the year before the date on which the order is issued or the

penalty is assessed:

(1) the notice required by Subsection (c) must state that the

person who is constructing, maintains, controls, owns, or

possesses the structure may submit, not later than the 90th day

after the date on which the notice is served, written request for

a hearing;

(2) if the person does not request a hearing within 90 days

after the date on which the notice is served, the person waives

all rights to judicial review of the commissioner's findings or

orders and shall immediately remove the structure and pay any

penalty assessed; and

(3) the amount of the administrative penalty assessed may not

exceed $1,000 for each day the violation occurs or continues.

Added by Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 13, eff. September 1, 2007.

Sec. 61.0185. TEMPORARY SUSPENSION OF SUBMISSION OF REQUESTS

THAT ATTORNEY GENERAL FILE SUIT. (a) The commissioner by order

may suspend for a period of two years from the date the order is

issued the submission of a request that the attorney general file

a suit under Section 61.018(a) to obtain a temporary or permanent

court order or injunction, either prohibitory or mandatory, to

remove a house from a public beach if the commissioner determines

that:

(1) the line of vegetation establishing the boundary of the

public beach has moved as a result of a meteorological event;

(2) the house was located landward of the natural line of

vegetation before the meteorological event; and

(3) the house does not present an imminent threat to public

health and safety.

(b) The commissioner shall make a determination under Subsection

(a) regarding the line of vegetation in accordance with Sections

61.016 and 61.017.

(c) The commissioner shall consult with the Bureau of Economic

Geology of The University of Texas at Austin when making a

determination under Subsection (a) regarding:

(1) the line of vegetation; or

(2) the effect of a meteorological event on the location of the

public beach easement.

(d) This section does not apply to a house that the commissioner

determines to be:

(1) located in whole or in part below mean high tide; or

(2) more than 50 percent destroyed as a result of a

meteorological event.

(e) An order issued under this section shall be:

(1) posted on the land office's Internet website;

(2) published by the land office as a miscellaneous document in

the Texas Register; and

(3) filed for record by the land office in the real property

records of the county in which the house is located.

(f) The commissioner shall notify the attorney general and each

pertinent county attorney, district attorney, or criminal

district attorney of the issuance of an order under this section.

(g) A county attorney, district attorney, or criminal district

attorney may not file suit under Section 61.018(a) to obtain a

temporary or permanent court order or injunction, either

prohibitory or mandatory, to remove a house from a public beach

while the house is subject to an order issued under this section.

(h) While an order issued under this section is in effect, a

local government may:

(1) issue a certificate or permit authorizing repair of a house

subject to the order if the local government determines that the

repair:

(A) is solely to make the house habitable;

(B) complies with rules adopted by the commissioner under

Section 61.011(d)(7); and

(C) does not increase the footprint of the house or involve the

use of concrete, Fibercrete, or other impervious materials

seaward of the line of vegetation; and

(2) allow utilities to be reconnected to a house subject to the

order.

(i) Issuance of an order under this section is purely within the

discretion of the commissioner. This section does not create:

(1) a duty on the part of the commissioner to issue an order

related to all or part of a house, regardless of any

determination made; or

(2) a private cause of action for:

(A) issuance of an order under this section; or

(B) failure to issue an order under this section.

(j) Chapter 2007, Government Code, does not apply to an order

issued under this section.

(k) If the commissioner issues an order under this section, a

limitations period established by statute, under common law, or

in equity that may be asserted or claimed in any action under

this chapter is suspended and does not run against this state,

the public, or the owner of the house for the period the order is

in effect.

(l) Expenses incurred while an order issued under this section

is in effect by the owner of a house in an effort to repair or

otherwise make the house habitable may not be claimed as damages

in any litigation with this state or a local government that may

be filed to enforce this chapter.

Added by Acts 2003, 78th Leg., ch. 245, Sec. 4, eff. June 18,

2003.

Sec. 61.019. DECLARATORY JUDGMENT SUITS. (a) A littoral owner

whose rights are determined or affected by this subchapter may

bring suit for a declaratory judgment against the state to try

the issue or issues.

(b) Service of citation on the state shall be made by serving

the citation on the attorney general.

Acts 1977, 65th Leg., p. 2479, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.020. PRIMA FACIE EVIDENCE. (a) In a suit or

administrative proceeding brought or defended under this

subchapter or whose determination is affected by this subchapter,

a showing that the area in question is located in the area from

mean low tide to the line of vegetation is prima facie evidence

that:

(1) the title of the littoral owner does not include the right

to prevent the public from using the area for ingress and egress

to the sea; and

(2) there is imposed on the area a common law right or easement

in favor of the public for ingress and egress to the sea.

(b) The determination of the location of the line of vegetation

by the commissioner as provided by Sections 61.016 and 61.017

constitutes prima facie evidence of the landward boundary of the

area subject to the public easement until a court adjudication

establishes the line in another place.

Acts 1977, 65th Leg., p. 2479, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 11,

eff. June 7, 1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 14, eff. September 1, 2007.

Sec. 61.021. AREA NOT COVERED BY SUBCHAPTER. (a) None of the

provisions of this subchapter apply to beaches on islands or

peninsulas that are not accessible by a public road or ferry

facility for as long as the condition exists.

(b) A local government or local official may not adopt, apply,

or enforce a beach access and use plan or any other provision of

this subchapter within a state or national park area, wildlife

refuge, or other designated state or national natural area.

(c) Any requirement to keep a beach open for vehicular traffic

under this subchapter or rules adopted under this subchapter does

not apply to a beach or segment of a beach within 3,100 feet of a

natural science laboratory in a county with a population of

40,000 or less.

Acts 1977, 65th Leg., p. 2480, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 14,

eff. June 7, 1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1175, Sec. 32, eff. June 19, 2009.

Sec. 61.0211. STATE OR NATIONAL PARK COVERED BY SUBCHAPTER.

This subchapter applies to any island or peninsula that is a

state or national park or wildlife management area regardless of

whether the island or peninsula is accessible by public road or

ferry facility.

Added by Acts 1991, 72nd Leg., ch. 295, Sec. 12, eff. June 7,

1991.

Sec. 61.022. GOVERNMENT AGENCIES AND SUBDIVISIONS. (a) The

provisions of this subchapter do not prevent any of the following

governmental entities from erecting or maintaining any groin,

seawall, barrier, pass, channel, jetty, or other structure as an

aid to navigation, protection of the shore, fishing, safety, or

other lawful purpose authorized by the constitution or laws of

this state or the United States:

(1) an agency, department, institution, subdivision, or

instrumentality of the federal government;

(2) an agency, department, institution, or instrumentality of

this state;

(3) a county;

(4) a municipality;

(5) a subdivision of this state, other than a county or

municipality, acting in partnership with the county or

municipality in which the structure is located; or

(6) a subdivision of this state, acting with the approval of the

commissioner, if the structure is a shore protection structure

that:

(A) is designed to protect public infrastructure, including a

state or county highway or bridge;

(B) is located on land that:

(i) is state-owned submerged land or was acquired for the

project by a subdivision of this state; and

(ii) is located in or adjacent to the mouth of a natural inlet

from the Gulf of Mexico; and

(C) extends at least 1,000 feet along the shoreline.

(a-1) In granting approval of a shore protection structure under

Subsection (a)(6) of this section, the commissioner may specify

requirements for the design and location of the structure or any

public parking area required by Section 61.017(e).

(b) No local government may regulate vehicular traffic so as to

prohibit vehicles from an area of public beach or impose or

increase public beach access, parking, or use fees in any manner

inconsistent with the policies of Section 61.011 of this code or

the rules promulgated thereunder.

(c) A local government proposing to adopt or amend such

vehicular traffic regulations, except those for public safety, or

fees shall submit a plan detailing the proposed action to the

commissioner for review. The commissioner shall certify whether

the proposed action is consistent or inconsistent with such

policies and rules. Certifications of consistency shall be by

adoption into the rules promulgated under Section 61.011.

(d) Subsections (b) and (c) of this section take effect only on

adoption of final rules by the commissioner under Section 61.011

of this code. Subsections (b) and (c) of this section do not

apply to any existing local government traffic regulation or

beach access, parking, or use fee adopted or enacted before the

effective date of Subsections (b) and (c) of this section, and

the former law is continued in effect for the purpose of the

existing regulations and fees, until the regulations or fees are

amended or changed in whole or in part.

(e) State-owned or public land not specifically exempted by this

chapter shall be subject to the same requirements of this chapter

as land owned by private littoral owners except as provided by

Sections 31.161 through 31.167 of this code.

Acts 1977, 65th Leg., p. 2480, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 13,

eff. June 7, 1991; Acts 2003, 78th Leg., ch. 245, Sec. 5, eff.

June 18, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

377, Sec. 2, eff. June 19, 2009.

Sec. 61.023. EFFECT ON LAND TITLES AND PROPERTY ADJACENT TO AND

ON BEACHES. The provisions of this subchapter shall not be

construed as affecting in any way the title of the owners of land

adjacent to any state-owned beach bordering on the seaward shore

of the Gulf of Mexico or to the continuation of fences for the

retention of livestock across sections of beach which are not

accessible to motor vehicle traffic by public road or by beach.

Acts 1977, 65th Leg., p. 2480, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.024. EFFECT OF SUBCHAPTER ON DEFINITION OF PUBLIC BEACH.

None of the provisions of this subchapter shall reduce, limit,

construct, or vitiate the definition of public beaches which has

been defined from time immemorial in law and custom.

Acts 1977, 65th Leg., p. 2480, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.025. DISCLOSURE TO PURCHASER OF PROPERTY. (a) Except

as provided by Subsection (b), a person who sells or conveys an

interest, other than a mineral, leasehold, or security interest,

in real property located seaward of the Gulf Intracoastal

Waterway to its southernmost point and then seaward of the

longitudinal line also known as 97 degrees, 12', 19" which runs

southerly to the international boundary from the intersection of

the centerline of the Gulf Intracoastal Waterway and the

Brownsville Ship Channel must include in any executory contract

for conveyance a statement in substantially the following form:

CONCERNING THE PROPERTY AT ______________________________________

DISCLOSURE NOTICE CONCERNING LEGAL AND ECONOMIC RISKS

OF PURCHASING COASTAL REAL PROPERTY NEAR A BEACH

WARNING: THE FOLLOWING NOTICE OF POTENTIAL RISKS OF ECONOMIC

LOSS TO YOU AS THE PURCHASER OF COASTAL REAL PROPERTY IS REQUIRED

BY STATE LAW.

● READ THIS NOTICE CAREFULLY. DO NOT SIGN THIS CONTRACT

UNTIL YOU FULLY UNDERSTAND THE RISKS YOU ARE ASSUMING.

● BY PURCHASING THIS PROPERTY, YOU MAY BE ASSUMING

ECONOMIC RISKS OVER AND ABOVE THE RISKS INVOLVED IN PURCHASING

INLAND REAL PROPERTY.

● IF YOU OWN A STRUCTURE LOCATED ON COASTAL REAL

PROPERTY NEAR A GULF COAST BEACH, IT MAY COME TO BE LOCATED ON

THE PUBLIC BEACH BECAUSE OF COASTAL EROSION AND STORM EVENTS.

● AS THE OWNER OF A STRUCTURE LOCATED ON THE PUBLIC

BEACH, YOU COULD BE SUED BY THE STATE OF TEXAS AND ORDERED TO

REMOVE THE STRUCTURE.

● THE COSTS OF REMOVING A STRUCTURE FROM THE PUBLIC

BEACH AND ANY OTHER ECONOMIC LOSS INCURRED BECAUSE OF A REMOVAL

ORDER WOULD BE SOLELY YOUR RESPONSIBILITY.

The real property described in this contract is located seaward

of the Gulf Intracoastal Waterway to its southernmost point and

then seaward of the longitudinal line also known as 97 degrees,

12', 19" which runs southerly to the international boundary from

the intersection of the centerline of the Gulf Intracoastal

Waterway and the Brownsville Ship Channel. If the property is in

close proximity to a beach fronting the Gulf of Mexico, the

purchaser is hereby advised that the public has acquired a right

of use or easement to or over the area of any public beach by

prescription, dedication, or presumption, or has retained a right

by virtue of continuous right in the public since time

immemorial, as recognized in law and custom.

The extreme seaward boundary of natural vegetation that spreads

continuously inland customarily marks the landward boundary of

the public easement. If there is no clearly marked natural

vegetation line, the landward boundary of the easement is as

provided by Sections 61.016 and 61.017, Natural Resources Code.

Much of the Gulf of Mexico coastline is eroding at rates of more

than five feet per year. Erosion rates for all Texas Gulf

property subject to the open beaches act are available from the

Texas General Land Office.

State law prohibits any obstruction, barrier, restraint, or

interference with the use of the public easement, including the

placement of structures seaward of the landward boundary of the

easement. OWNERS OF STRUCTURES ERECTED SEAWARD OF THE VEGETATION

LINE (OR OTHER APPLICABLE EASEMENT BOUNDARY) OR THAT BECOME

SEAWARD OF THE VEGETATION LINE AS A RESULT OF PROCESSES SUCH AS

SHORELINE EROSION ARE SUBJECT TO A LAWSUIT BY THE STATE OF TEXAS

TO REMOVE THE STRUCTURES.

The purchaser is hereby notified that the purchaser should:

(1) determine the rate of shoreline erosion in the vicinity of

the real property; and

(2) seek the advice of an attorney or other qualified person

before executing this contract or instrument of conveyance as to

the relevance of these statutes and facts to the value of the

property the purchaser is hereby purchasing or contracting to

purchase.

(b) If the statement is not included in the executory contract

for conveyance or there is no executory contract for conveyance,

the statement must be delivered to, and receipt thereof

acknowledged by, the purchaser not later than 10 calendar days

prior to closing the transaction.

(c) Failure to comply with Subsection (a) or (b), as applicable,

shall be grounds for the purchaser to terminate the contract or

agreement to convey, and upon termination any earnest money shall

be returned to the party making the deposit.

(d) A seller commits a deceptive act under Section 17.46,

Business & Commerce Code, if the seller fails to comply with

Subsection (a) or Subsection (b), as applicable.

(e) This section, or the failure of a person to give or receive

the notice in the manner required by this section, does not

diminish or modify the beach access and use rights of the public

acquired through statute or under common law.

Added by Acts 1985, 69th Leg., ch. 350, Sec. 1, eff. Aug. 26,

1985. Amended by Acts 1987, 70th Leg., ch. 75, Sec. 1, eff. Aug.

31, 1987; Acts 1999, 76th Leg., ch. 508, Sec. 10, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 14, eff. September 1, 2007.

Sec. 61.026. BEACH ACCESS PUBLIC AWARENESS AND EDUCATION. (a)

The land office in conjunction with the Texas Department of

Transportation shall design and produce a uniform bilingual beach

access sign to be used by local governments to designate access

ways to and from public beaches.

(b) The land office may develop and distribute public

information about the requirements of this chapter, the

importance of natural beach and dune systems, and the necessity

for preserving them. Such information may include public service

announcements made under the direction of the land office.

(c) The Texas A&M University Sea Grant Program shall make

available to public schools materials for natural science classes

which explain the importance of natural beach and dune systems

and the necessity of preserving them.

Added by Acts 1991, 72nd Leg., ch. 295, Sec. 15, eff. June 7,

1991. Amended by Acts 1995, 74th Leg., ch. 165, Sec. 22(54), eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 245, Sec. 6, eff. June

18, 2003.

SUBCHAPTER C. MAINTENANCE OF THE PUBLIC BEACHES

Sec. 61.061. PURPOSE. It is the purpose of this subchapter to

allocate responsibility for cleaning the beaches of this state

and to preserve and protect local initiative in the maintenance

and administration of beaches.

Acts 1977, 65th Leg., p. 2480, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.062. PUBLIC POLICY. It is the public policy of this

state that the public, individually and collectively, shall have

the free and unrestricted right of ingress and egress to and from

the state-owned beaches bordering on the seaward shore of the

Gulf of Mexico if the public has acquired a right of use or

easement to or over the area by prescription, dedication, or

continuous use. This creates a responsibility for the state, in

its position as trustee for the public to assist local

governments in the cleaning of beach areas which are subject to

the access rights of the public as defined in Subchapter B of

this chapter.

Acts 1977, 65th Leg., p. 2480, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.063. DEFINITIONS. In this subchapter:

(1) "Clean and maintain" means the collection and removal of

litter and debris and the supervision and elimination of sanitary

and safety conditions that would pose a threat to personal health

or safety if not removed or otherwise corrected and includes the

employment of lifeguards, beach patrols, and litter patrols.

(2) "Land office" means the General Land Office.

Acts 1977, 65th Leg., p. 2480, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 114, Sec. 1,

eff. Sept. 1, 1991.

Sec. 61.064. APPLICATION OF SUBCHAPTER. This subchapter applies

to incorporated cities, towns, and villages that are located or

border on the Gulf of Mexico and to all counties that are located

or border on the Gulf of Mexico if the city, town, or village or

county that makes application for funds under this subchapter has

within its boundaries public beaches.

Acts 1977, 65th Leg., p. 2481, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 366, ch. 163,

Sec. 1, eff. Aug. 27, 1979.

Sec. 61.065. DUTY OF CITIES. (a) It is the duty and

responsibility of the governing body of any incorporated city,

town, or village located or bordering on the Gulf of Mexico to

clean and maintain the condition of all public beaches within the

corporate boundaries.

(b) The duty to clean and maintain the condition of public

beaches does not extend to any public beach within the corporate

boundaries that is owned by the county in which it is located.

Acts 1977, 65th Leg., p. 2481, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.066. DUTY OF COUNTY. It is the duty and responsibility

of the commissioners court of any county located or bordering on

the Gulf of Mexico to clean and maintain the condition of all

public beaches located inside the county but outside the

boundaries of any incorporated city located or bordering on the

Gulf of Mexico and all public beaches owned by the county and

located inside the boundaries of an incorporated city, town, or

village.

Acts 1977, 65th Leg., p. 2481, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.067. DUTY OF STATE. (a) It is the duty and

responsibility of the state to clean and maintain the condition

of all public beaches located within state parks designated by

the department.

(a-1) Notwithstanding Sections 61.065 and 61.066, the land

office shall clean, maintain, and clear debris from a public

beach that is located in an area designated as a threatened area

in a declaration of a state of disaster issued under Section

418.014, Government Code. The duty of the land office under this

subsection is limited to debris related to the event that is the

subject of the disaster declaration.

(b) The land office shall consult with the department in

adopting rules and procedures for cleaning beaches in state parks

and areas adjacent to state parks.

(c) The land office shall expand the Adopt-A-Beach program to

the greatest extent feasible to enhance the performance of its

duties under this subchapter.

(d) The land office may use any cash, gifts, grants, donations,

or in-kind contributions that it receives from a public or

private entity through the administration of the Adopt-A-Beach

program to assist a municipality, a county, or the department in

performing any duty imposed on the city, county, or department by

this subchapter.

(e) The land office may adopt rules reasonably necessary to

perform its duties under this subchapter.

Acts 1977, 65th Leg., p. 2481, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 114, Sec. 2,

eff. Sept. 1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec.

7.01, eff. Sept. 1, 1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

6, Sec. 1, eff. May 5, 2009.

Sec. 61.068. APPLICATION REQUIREMENT. A city or county that

seeks state funds under this subchapter to clean the public

beaches must submit an application to the land office.

Acts 1977, 65th Leg., p. 2481, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 114, Sec. 3,

eff. Sept. 1, 1991.

Sec. 61.069. CONTENTS OF APPLICATION. To be approved, the

application must provide:

(1) for the administration or supervision of the public beaches

of the city or county by a beach park board of trustees, county

parks board, commissioners court, or other administrative body

that the legislature may from time to time authorize, and provide

that the board or agency will have adequate authority to

administer an effective program of keeping clean the public

beaches within its jurisdiction;

(2) for the receipt by the city or county treasurer or other

officer exercising similar functions, if there is no city or

county treasurer, of all funds paid to the city or county under

this subchapter and provide for the proper safeguarding of the

funds by the officer, provide that the funds will be spent solely

for the purposes for which they are paid, and provide for the

repayment by the city or county of any funds lost or diverted

from the purposes for which paid;

(3) that the governing body of the city or county will make

reports as to amounts and categories of expenditures that the

land office may from time to time require;

(4) that entrance to all public beaches under the jurisdiction

of the governing body of the city or county is free of charge;

and

(5) for the establishment, maintenance, and administration of at

least one beach park by the city or county which meets the

minimum requirements of size and facilities available to the

public as determined by the land office.

Acts 1977, 65th Leg., p. 2481, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 114, Sec. 4,

eff. Sept. 1, 1991.

Sec. 61.070. PARKING AND USE FEES. Subsection (4), Section

61.069 of this code shall not be construed to prohibit the

assessment of a reasonable fee for off-beach parking or for the

use of facilities provided for the use and convenience of the

public.

Acts 1977, 65th Leg., p. 2482, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.071. COMPLIANCE BEFORE APPROVAL. The land office shall

not approve any application that fails to meet the conditions

specified in Section 61.069 of this code.

Acts 1977, 65th Leg., p. 2482, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 114, Sec. 5,

eff. Sept. 1, 1991.

Sec. 61.072. STATE FUNDS. The land office shall pay to each

city or county that has an application approved under Sections

61.068 through 61.070 of this code from appropriations that are

made available the state share for cleaning and maintenance of

public beaches.

Acts 1977, 65th Leg., p. 2482, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 114, Sec. 6,

eff. Sept. 1, 1991.

Sec. 61.073. CONDITIONS FOR PAYMENTS. No payments shall be made

under this subchapter until the land office finds that:

(1) there will be available in the budget of the city or county

not less than $20,000 to clean and maintain public beaches within

its jurisdiction for the state fiscal year for which

reimbursement is sought; and

(2) there will be available in the budget of the city or county

for the purpose of cleaning and maintaining the public beaches

within its jurisdiction for the state fiscal year for which

reimbursement is sought an amount not less than the total amount

spent by the city or county to clean the beaches in the state

fiscal year ending August 31, 1969.

Acts 1977, 65th Leg., p. 2482, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 114, Sec. 7,

eff. Sept. 1, 1991.

Sec. 61.074. SUBMISSION OF PROPOSED EXPENDITURES. A city or

county that seeks reimbursement under the provisions of this

subchapter shall submit to the land office proposed expenditures

for cleaning and maintaining the public beaches.

Acts 1977, 65th Leg., p. 2482, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 114, Sec. 8,

eff. Sept. 1, 1991.

Sec. 61.075. FAIR DISTRIBUTION OF FUNDS. The land office shall

distribute the state share to the cities and counties in a fair

and impartial manner and under procedures and accounting methods

to be adopted by the land office.

Acts 1977, 65th Leg., p. 2482, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 114, Sec. 9,

eff. Sept. 1, 1991.

Sec. 61.076. LIMITATION ON STATE SHARE. (a) No city or county

may receive as its state share an amount that is greater than

two-thirds of the amount the city or county spends for the

purpose of cleaning and maintaining public beaches within its

jurisdiction during the state fiscal year for which reimbursement

is sought.

(b) The land office shall allocate the state share to eligible

cities and counties taking into account the frequency with which

public beaches within the jurisdiction of the cities and counties

are used.

(c) For purposes of determining the maximum amount of money a

municipality may receive under Subsection (a), money received

under Section 156.2511, Tax Code:

(1) is not included in determining the amount the municipality

spends to clean and maintain public beaches during the state

fiscal year for which reimbursement is sought; and

(2) is included as part of the state share.

Acts 1977, 65th Leg., p. 2482, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 114, Sec. 10,

eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 454, Sec. 9, eff.

Sept. 1, 1995.

Sec. 61.077. FUNDS FOR ADMINISTRATIVE PURPOSES AND EMERGENCIES.

(a) The land office may use for administrative purposes not more

than 10 percent of the appropriated funds for any state fiscal

year.

(b) The land office may withhold a portion of the appropriated

funds to maintain a reserve emergency fund to be used for

cleaning beaches in the event of a catastrophe, such as an oil

spill, an influx of seaweed, or other major interference with

public recreational use of public beaches.

Acts 1977, 65th Leg., p. 2483, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 114, Sec. 11,

eff. Sept. 1, 1991.

Sec. 61.078. AUTHORITY TO SPEND COUNTY FUNDS. The commissioners

court of any county located or bordering on the Gulf of Mexico

may spend from any available fund the amount it considers

necessary to carry out the responsibilities provided in this

subchapter.

Acts 1977, 65th Leg., p. 2483, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.079. NOTICE OF INELIGIBILITY. After reasonable notice

and opportunity for a hearing to a city or county that is

receiving funds under the provisions of this subchapter, if the

land office finds that the city or county no longer complies with

the requirements of this subchapter, it shall notify the city or

county that further payments will not be made until the land

office is satisfied that there is no longer any failure to

comply.

Acts 1977, 65th Leg., p. 2483, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 114, Sec. 12,

eff. Sept. 1, 1991.

Sec. 61.080. PUBLIC BEACHES IN INELIGIBLE CITY. (a) The

governing body of any incorporated city located or bordering on

the Gulf of Mexico that is not entitled to receive funds under

this subchapter may contract with the commissioners court of the

county in which the city is located to allow the county to clean

the beaches within the corporate limits of the city.

(b) The city may apply to the land office for rebates of 40

percent of the contract price, and the city is not required to

meet the terms and conditions imposed in Section 61.069 of this

code unless otherwise provided by law.

(c) The land office shall make the rebates at the close of each

fiscal year on a showing by the city that entrance to all public

beaches under the jurisdiction of the city is free of charge.

(d) This section shall not be construed to prohibit the

assessment of a reasonable fee for off-beach parking or the use

of facilities provided for the use and convenience of the public.

Acts 1977, 65th Leg., p. 2483, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 114, Sec. 13,

eff. Sept. 1, 1991.

Sec. 61.081. PUBLIC BEACHES IN INELIGIBLE COUNTY. (a) The

commissioners court of a county that is not entitled to receive

funds under this subchapter may contract with the commissioners

court of any adjacent county that is entitled to receive funds

under this subchapter to allow the adjacent county to clean the

public beaches of the ineligible county.

(b) The contracting county that is not entitled to receive funds

under this subchapter may apply to the land office for rebates of

40 percent of the contract price, but the ineligible county is

not required to meet the terms and conditions imposed in Section

61.069 of this code.

(c) The land office shall make the rebates at the close of each

state fiscal year on a showing by the ineligible county that

entrance to all public beaches under the jurisdiction of the

county is free of charge.

(d) This section shall not be construed to prohibit the

assessment of a reasonable fee for off-beach parking or for the

use of facilities provided for the use and convenience of the

public.

Acts 1977, 65th Leg., p. 2483, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 114, Sec. 14,

eff. Sept. 1, 1991.

Sec. 61.082. AUTHORITY OF LOCAL GOVERNMENTS. (a) Except as

provided by Section 61.067(a-1), the provisions of this

subchapter shall not be construed to interfere with local

initiative and responsibility in the cleaning, maintenance, and

supervision of public beaches.

(b) The administration of public beaches, the selection of

personnel, and the determination of the best uses of the funds

insofar as is consistent with the purposes of this subchapter are

reserved to the several political subdivisions receiving funds

under this subchapter.

Acts 1977, 65th Leg., p. 2484, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

6, Sec. 2, eff. May 5, 2009.

Sec. 61.083. EXEMPTIONS FROM SUBCHAPTER. None of the provisions

of this subchapter apply to any beach area that does not border

on the Gulf of Mexico or to any island or peninsula that is not

accessible by a public road or common carrier ferry facility as

long as that condition exists.

Acts 1977, 65th Leg., p. 2484, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER D. COUNTY REGULATION OF PUBLIC USE OF BEACHES

Sec. 61.121. DEFINITION. In this subchapter, "beach" shall have

the same definition as provided in Section 61.012 of this code.

Acts 1977, 65th Leg., p. 2484, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.122. COUNTY REGULATORY AUTHORITY. (a) The

commissioners court of a county bordering on the Gulf of Mexico

or its tidewater limits, by order, may regulate motor vehicle

traffic on any beach within the boundaries of the county,

including prohibiting motor vehicle traffic on any natural or

man-made sand dune or other form of shoreline protection, and may

prohibit the littering of the beach and may define the term

"littering."

(b) The commissioners court of a county bordering the Gulf of

Mexico or its tidewaters, by order, may regulate the possession

of animals on the beach within its boundaries, including but not

limited to prohibiting animals to run at large on said beach.

(c) The commissioners court of a county bordering the Gulf of

Mexico or its tidewaters, by order, may regulate swimming in

passes leading to and from the Gulf of Mexico, located within its

boundaries, including but not limited to prohibiting swimming in

said passes and posting signs notifying persons of such

regulation or prohibition.

(d) The commissioners court of a county bordering on the Gulf of

Mexico or its tidewater limits, by order, may prohibit the use

and possession of all glass containers and products on a beach in

the unincorporated area of the county. The commissioners court

shall not prohibit any one or several glass products to the

exclusion of any others.

(e) Regulation under Subsection (a) of this section that

prohibits vehicles from an area of public beach is subject to

Section 61.022 of this code.

Acts 1977, 65th Leg., p. 2484, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 775, ch. 341,

Sec. 1, eff. Aug. 27, 1979; Acts 1991, 72nd Leg., ch. 295, Sec.

16, eff. June 7, 1991; Acts 2001, 77th Leg., ch. 164, Sec. 2, 3,

eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 243, Sec. 1, eff.

May 22, 2001.

Sec. 61.123. NOTICE OF HEARING. (a) Before the commissioners

court adopts an order under Section 61.122 of this code, it must

publish notice of the intention to adopt the order in at least

one newspaper with general circulation in the county.

(b) The notice shall state the time and place of the public

hearing on the proposed order and that interested persons may

obtain copies of the proposed order from the commissioners court.

Acts 1977, 65th Leg., p. 2484, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.124. COPIES OF ORDER. The commissioners court shall

make copies of the proposed order available to interested

persons.

Acts 1977, 65th Leg., p. 2484, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.125. PUBLIC HEARING. (a) Not less than one month but

more than two weeks after notice is published, the commissioners

court shall conduct a hearing at the time and place stated in the

notice.

(b) At the hearing, the commissioners shall allow all interested

persons to express their views on the proposed order.

Acts 1977, 65th Leg., p. 2484, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.126. TRAFFIC REGULATIONS. If the order includes a

traffic regulation, the order shall provide for signs that are

designed and posted in compliance with the current provisions of

the Texas Manual on Traffic Control Devices for Streets and

Highways, stating the applicable speed limit, parking

requirement, or that vehicles are prohibited.

Acts 1977, 65th Leg., p. 2485, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.127. CRIMINAL PENALTIES. In any order adopted under

this subchapter, the commissioners court may adopt the following

criminal penalties for violation of the order:

(1) for a first conviction, a fine of not less than $50; nor

more than $100;

(2) for a second conviction, a fine of not less than $100 nor

more than $200;

(3) for any subsequent convictions after the second conviction,

a fine of not less than $200 nor more than $1,000 or confinement

in the county jail for not more than 60 days, or both.

Acts 1977, 65th Leg., p. 2485, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 585, Sec. 3,

eff. Sept. 1, 1985.

Sec. 61.128. ORDER PREVAILS OVER STATE LAW. If an order adopted

under this subchapter conflicts with the general law of the

state, the order shall control over the state law, and in cases

of violation, prosecution may be maintained only under the order.

Acts 1977, 65th Leg., p. 2485, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.129. ORDINANCE PREVAILS OVER ORDER AND STATE LAW. (a)

Except as provided in Section 61.022 of this code, this

subchapter does not limit the power of an incorporated city,

town, or village bordering on the Gulf of Mexico or any adjacent

body of water to regulate motor vehicle traffic and prohibit

littering on any beach within its corporate limits.

(b) If these regulatory ordinances are adopted by a city, town,

or village and the ordinance conflicts with the general law of

the state or with an order of the commissioners court adopted

under this subchapter, and the ordinance is consistent with

policies and rules under Section 61.011 of this code, the

ordinance shall control over the state law and the order, and in

cases of violation, prosecution may be maintained only under the

ordinance.

Acts 1977, 65th Leg., p. 2485, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 17,

eff. June 7, 1991.

Sec. 61.130. RIGHTS OF THE PUBLIC. The right of the public to

use the public beaches defined in this subchapter is inviolate

and is subject only to orders adopted by a commissioners court

under this subchapter and to ordinances enacted by an

incorporated city, town, or village.

Acts 1977, 65th Leg., p. 2485, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.131. EFFECT OF SUBCHAPTER ON DEFINITION OF PUBLIC BEACH.

None of the provisions of this subchapter shall reduce, limit,

construct, or vitiate the definition of public beaches which has

been defined from time immemorial in law and custom.

Acts 1977, 65th Leg., p. 2485, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER E. LICENSES FOR BUSINESS ESTABLISHMENTS

Sec. 61.161. PUBLIC POLICY. It is the public policy of this

state that the state-owned beaches bordering on the seaward shore

of the Gulf of Mexico, and any larger area extending from the

line of mean low tide to the line of vegetation bordering on the

Gulf of Mexico, if the public has acquired a right of use or

easement to or over the area by the prescription or dedication or

has retained a right by virtue of continuous right in the public,

shall be used primarily for recreational purposes, and any use

which substantially interferes with the enjoyment of the beach

area by the public shall constitute an offense against the public

policy of the state. Nothing in this subchapter prevents any

agency, department, political subdivision, or municipal

corporation of this state from exercising its lawful authority

under any law of this state to regulate safety conditions on any

beach area subject to public use.

Acts 1977, 65th Leg., p. 2485, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.162. FINDINGS. (a) The legislature finds that the

operation and maintenance of business establishments at fixed or

permanent locations on the public beaches of this state bordering

on the seaward shore of the Gulf of Mexico constitute a potential

public health hazard and a substantial interference with the free

and unrestricted rights of ingress and egress of the public, both

individually and collectively, to and from the state-owned

beaches bordering on the seaward shore of the Gulf of Mexico or

any larger area extending from the line of mean low tide to the

line of vegetation bordering on the Gulf of Mexico if the public

has acquired a right of use or easement to or over the area by

prescription, dedication, or has retained a right by virtue of

continuous right in the public.

(b) The legislature finds that a reasonable number of mobile

business establishments which traverse the public beach while

doing business are beneficial to the public interest and do not

interfere with the free and unrestricted rights of ingress and

egress of the public as provided in this subchapter.

Acts 1977, 65th Leg., p. 2486, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.163. DEFINITION. In this subchapter, "business

establishment" means any structure or vehicle where any commodity

including memberships in any private club or other similar

organization is offered to the public for sale or lease but does

not include any structure or vehicle where only services are

offered to the public for sale.

Acts 1977, 65th Leg., p. 2486, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.164. APPLICATION. A person who desires to operate a

mobile business establishment on a public beach located outside

the municipal limits of an incorporated city shall submit a

written application to the county of jurisdiction.

Acts 1977, 65th Leg., p. 2486, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1995, 74th Leg., ch. 399, Sec. 1,

eff. Aug. 28, 1995.

Sec. 61.165. CONTENTS OF APPLICATION. The application shall

include:

(1) the name and street address of the applicant;

(2) the commodity to be sold or leased; and

(3) the limits of the territory within which the mobile business

establishment will operate.

Acts 1977, 65th Leg., p. 2486, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.166. FILING FEE. (a) The application shall be

accompanied by a filing fee in an amount determined by the

county.

(b) The filing fee may be used by the county to pay the expenses

of carrying out the provisions of this subchapter.

Acts 1977, 65th Leg., p. 2486, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 267, art. 2,

Sec. 75, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 679, Sec.

63, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 399, Sec. 2,

eff. Aug. 28, 1995.

Sec. 61.167. SEPARATE APPLICATIONS. Any applicant who plans to

operate more than one mobile business establishment must file a

separate application accompanied by a separate filing fee for

each mobile business establishment that he seeks to have

licensed.

Acts 1977, 65th Leg., p. 2486, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.168. GRANTING LICENSE. (a) On finding that the

issuance of a license is consistent with recreational needs and

the public welfare, and that the mobile business establishment

would not create a traffic or safety hazard, and on compliance

with this subchapter by the applicant, the county shall grant the

license.

(b) The license shall be valid for a term selected by the

county, not to exceed two years from the day it is issued.

(c) If the license is not granted, the county shall return the

filing fee to the applicant.

Acts 1977, 65th Leg., p. 2487, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 342, Sec. 1,

eff. June 10, 1985; Acts 1995, 74th Leg., ch. 399, Sec. 3, eff.

Aug. 28, 1995.

Sec. 61.169. APPLICATIONS NOT TO BE GRANTED. The county shall

not grant an application:

(1) for a business establishment located at a fixed or permanent

location on a public beach; or

(2) that does not otherwise meet the terms and provisions of

this subchapter.

Acts 1977, 65th Leg., p. 2487, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1995, 74th Leg., ch. 399, Sec. 4,

eff. Aug. 28, 1995.

Sec. 61.170. LICENSE PROHIBITION AGAINST GLASS CONTAINERS. (a)

Each license granted under this subchapter authorizing the sale

of commodities on a public beach shall include a prohibition

against the sale of any commodity in a glass container.

(b) Any person selling a commodity in a glass container on a

public beach outside the boundaries of any incorporated city

shall have his rights conferred by the license immediately

terminated and revoked as provided in Section 61.172 of this

code.

Acts 1977, 65th Leg., p. 2487, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.171. ASSIGNMENT. No license issued under this

subchapter may be assigned.

Acts 1977, 65th Leg., p. 2487, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.172. TERMINATION AND REVOCATION OF LICENSE. (a) The

failure or refusal of the licensee to comply with the terms and

conditions of a license shall operate as an immediate termination

and revocation of all rights conferred in or claimed under the

license.

(b) The termination and revocation of the license is not

effective until notice is delivered by mail to the address of the

licensee listed on the application for the license.

Acts 1977, 65th Leg., p. 2487, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.173. MAXIMUM TERRITORIAL LIMITS. (a) If territorial

limitations are applied uniformly to all applicants seeking to

operate mobile business establishments in the territory, the

county may establish maximum territorial limits over which mobile

business establishments may operate.

(b) A license to sell or lease only surfboards and related

equipment may not be limited as to the territory over which the

mobile business establishment may operate.

Acts 1977, 65th Leg., p. 2487, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1995, 74th Leg., ch. 399, Sec. 5,

eff. Aug. 28, 1995.

Sec. 61.174. ADDITIONAL STANDARDS. In addition to other

standards provided in this subchapter, it is the intention of the

legislature that the county exercise the authority delegated to

it under this subchapter according to the following

considerations:

(1) that the number of mobile business establishments licensed

by the county should not constitute a substantial interference

with the free and unrestricted rights of ingress and egress of

the public provided in this subchapter;

(2) that the number of licenses issued by the county under this

subchapter are sufficient to ensure free and unrestricted

competition in selling or leasing of commodities to the public;

and

(3) that no person should be allowed to operate any mobile

business establishment on any public beach in restraint of trade

or competition by which the person controls all or substantially

all the business establishments on the public beach licensed by

the county.

Acts 1977, 65th Leg., p. 2487, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1995, 74th Leg., ch. 399, Sec. 6,

eff. Aug. 28, 1995.

Sec. 61.175. RULES, PROCEDURES, AND CONDITIONS. The county may

establish additional rules, procedures, and conditions necessary

or appropriate to carry out the purposes of this subchapter.

Acts 1977, 65th Leg., p. 2488, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1995, 74th Leg., ch. 399, Sec. 7,

eff. Aug. 28, 1995.

Sec. 61.176. AREAS EXEMPT FROM SUBCHAPTER. This subchapter does

not apply to a public beach that is within the boundaries of a

state park designated by the department or to a remote beach on

any island or peninsula which is not accessible by public road or

common carrier ferry facility as long as that condition exists.

Acts 1977, 65th Leg., p. 2488, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.177. PENALTY. A person, who for himself or on behalf of

or under the direction of another person, operates any business

establishment, whether mobile or at a fixed or permanent

location, on any public beach outside the boundaries of any

incorporated city without first obtaining a license to operate

the business establishment from the county shall be fined not

less than $10 nor more than $200.

Acts 1977, 65th Leg., p. 2488, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1995, 74th Leg., ch. 399, Sec. 8,

eff. Aug. 28, 1995.

Sec. 61.178. ENFORCEMENT. At the request of a county,

department game wardens will assist with enforcement of the

provisions of this Act, or permits issued hereunder, along with

any other state or local law enforcement entities with

jurisdiction over public beaches.

Added by Acts 1995, 74th Leg., ch. 399, Sec. 9, eff. Aug. 28,

1995.

SUBCHAPTER F. REMOVAL OF SAND, MARL, GRAVEL, AND SHELL

Sec. 61.211. FINDINGS. The legislature finds that the

unregulated excavation, taking, removal, and carrying away of

sand, marl, gravel, and shell from islands and peninsulas

bordering on the Gulf of Mexico and from the public beaches of

the state constitute a substantial interference with public

enjoyment of Texas beaches and a hazard to life and property.

Acts 1977, 65th Leg., p. 2488, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.212. EXEMPTIONS FROM SUBCHAPTER. (a) The provisions of

this subchapter do not apply:

(1) to excavating, taking, removing, or carrying away sand,

marl, gravel, or shell made for the purpose of constructing

improvements on real property if the improvements are constructed

on the property on which the excavating, taking, removing, or

carrying away occurs;

(2) to any landowner who desires to shift sand, marl, gravel, or

shell from one location to another on land wholly owned by him;

or

(3) to any agency of the federal or state government or any

county, city, or other political subdivision or any of their

agents or officers acting in their official capacities.

(b) Any person who holds a lease that was issued by the state

under Chapter 377, Acts of the 57th Legislature, Regular Session,

1961 (Article 5415e, Vernon's Texas Civil Statutes), before it

was repealed shall be treated as an owner of the land and shall

be entitled to excavate, take, remove, and carry away sand, marl,

gravel, or shell for the purposes provided in Subsection (a) of

this section without obtaining a permit from the commissioners

court.

Acts 1977, 65th Leg., p. 2488, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.213. APPLICATION. Before a person excavates, takes,

removes, or carries away sand, marl, gravel, or shell from land

located on an exposed island or peninsula bordering on the Gulf

of Mexico or from land located within 1,500 feet of a mainland

public beach that is located outside the boundaries of an

incorporated city, town, or village, he must submit a written

application to the commissioners court of the county in which the

excavation, taking, removal, or carrying away is to take place.

Acts 1977, 65th Leg., p. 2489, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.214. CONTENTS OF APPLICATION. The application shall

include:

(1) the name of the applicant;

(2) the location and dimensions of the proposed excavation;

(3) the property interest or contractual right that enables the

applicant to excavate, take, remove, or carry away sand, marl,

gravel, or shell; and

(4) certification by the county treasurer, or other official

exercising similar authority if there is no county treasurer,

that the applicant has deposited a filing fee of $50.

Acts 1977, 65th Leg., p. 2489, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.215. PREREQUISITES TO ISSUANCE OF PERMIT. No permit may

be issued by the commissioners court under this subchapter to

excavate, take, remove, or carry away sand, marl, gravel, or

shell from land owned by the state, public beach, or privately

owned land that is subject to this subchapter and that is not

located on a public beach, unless the applicant is the owner of

the land on which the proposed excavating, taking, removing, or

carrying away is to take place or unless the applicant is acting

with the knowledge and consent of the owner.

Acts 1977, 65th Leg., p. 2489, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.216. NOTICE OF APPLICATIONS RECEIVED. (a) The

commissioners court shall give public notice of all applications

received for permits to excavate, take, remove, or carry away

sand, marl, gravel, or shell.

(b) The notice shall be published once in a newspaper of general

circulation in the county.

(c) The notice shall include the name of the applicant and the

location and dimensions of the proposed activity.

Acts 1977, 65th Leg., p. 2489, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.217. PUBLIC HEARING. (a) The commissioners court shall

hold a public hearing if the hearing is requested by any citizen

within 10 days after notice is published under Section 61.216 of

this code.

(b) The hearing may not be held less than 30 days from the date

of the first publication of notice under Section 61.218 of this

code.

Acts 1977, 65th Leg., p. 2489, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.218. NOTICE OF PUBLIC HEARING. Notice of the public

hearing shall be published at least once a week for at least two

weeks in a newspaper of general circulation in the county.

Acts 1977, 65th Leg., p. 2489, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.219. ISSUANCE OF PERMIT. (a) On a finding that the

proposed excavating, taking, removing, or carrying away would not

create hazardous conditions or imperil lives or property by

exposing the island or peninsula or public beach to the ravages

of storm water, the commissioners court may issue a permit to the

applicant, and it shall be valid for six months from the date of

its issuance.

(b) The decision to issue a permit shall be made with the advice

and counsel of the county engineer in counties in which the

commissioners court employs a county engineer.

(c) None of the provisions of this subchapter prohibit a

commissioners court from issuing a permit to a person who holds a

right-of-way easement granted by the commissioner for a pipeline

to cross state land, provided the applicant complies with the

provisions of this subchapter relating to the issuance of

permits.

Acts 1977, 65th Leg., p. 2490, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.220. RETURN OF FILING FEE. If the commissioners court

refuses to issue the permit, the applicant may recover his filing

fee from the county treasurer or other official exercising

similar authority if there is no county treasurer.

Acts 1977, 65th Leg., p. 2490, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.221. ASSIGNMENT OF PERMITS. No permit may be assigned

without the approval of the commissioners court.

Acts 1977, 65th Leg., p. 2490, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.222. TERMINATION AND REVOCATION OF PERMIT. Failure or

refusal of the permittee to comply with the terms and conditions

of the permit operates as an immediate termination and revocation

of all rights conferred by or claimed under the permit.

Acts 1977, 65th Leg., p. 2490, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.223. SUITS FOR ORDERS AND INJUNCTIONS. The attorney

general, any county attorney, district attorney, or criminal

district attorney of the state shall file in a district court in

the county in which the conduct takes place, a suit seeking

temporary or permanent court orders or injunctions to prohibit

any excavating, taking, removing, or carrying away of any sand,

marl, gravel, or shell from land located on an exposed island or

peninsula bordering on the Gulf of Mexico or from land located

within 1,500 feet of a public beach of this state if the land is

located outside the boundaries of an incorporated city, town, or

village in violation of the provisions of this subchapter.

Acts 1977, 65th Leg., p. 2490, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.224. PENALTY. A person who for himself or on behalf of

or under the direction of another person excavates, takes,

removes, or carries away sand, marl, gravel, or shell from land

located on an exposed island or peninsula bordering on the Gulf

of Mexico or from land located within 1,500 feet of a public

beach of this state, if the land is located outside the

boundaries of any incorporated city, town, or village, in

violation of the provisions of this subchapter shall be fined not

less than $10 nor more than $200. Each day a violation occurs

constitutes a separate offense.

Acts 1977, 65th Leg., p. 2490, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.225. SAND, MARL, GRAVEL, OR SHELL FROM PUBLIC BEACHES

WITHIN INCORPORATED CITIES, TOWNS, OR VILLAGES. No incorporated

city, town, or village having within its boundaries a public

beach may authorize a person to excavate, take, remove, or carry

away any sand, marl, gravel, or shell from the public beach

except for the construction of a publicly owned and operated

recreational facility or for the construction of a shoreline

protection structure.

Acts 1977, 65th Leg., p. 2490, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.226. APPLICATION OF SUBCHAPTER TO CERTAIN ISLANDS AND

PENINSULAS. The provisions of this subchapter do not apply to

any island or peninsula that is not accessible by a public road

or common carrier ferry facility as long as that condition

continues.

Acts 1977, 65th Leg., p. 2491, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 61.227. AUTHORITY OF PARKS AND WILDLIFE DEPARTMENT. None

of the provisions of this subchapter may be construed to repeal

or modify the provisions of Chapter 86, Parks and Wildlife Code,

which relate to the powers and duties of the Parks and Wildlife

Department over matters pertaining to the sale, taking, carrying

away, or disturbing of sand, marl, gravel, or shell of commercial

value and gravel, shells, mud shell, and oyster beds and their

protection from free use and unlawful disturbing or

appropriation, nor may this subchapter be construed to create

additional or supplemental requirements or procedures to those

provided in Chapter 86, Parks and Wildlife Code.

Acts 1977, 65th Leg., p. 2491, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER G. PERMITS FOR MASS GATHERINGS

Sec. 61.251. DEFINITION. In this subchapter, "mass gathering"

means a gathering that attracts or is expected to attract more

than 200 individuals who will remain at the location of the

gathering for more than two continuous hours.

Added by Acts 2001, 77th Leg., ch. 1109, Sec. 1, eff. June 15,

2001.

Sec. 61.252. PERMIT REQUIREMENTS. (a) To protect the public

health, safety, and welfare, the commissioners court of a county

bordering on the Gulf of Mexico or its tidewater limits, by

order, may regulate mass gatherings of individuals on any beach

in the unincorporated area of the county by requiring a person to

obtain a permit and pay a permit fee set by the commissioners

court before the person may hold a mass gathering.

(b) A commissioners court that requires a permit under this

subchapter must adopt procedures governing the application for

and issuance of a permit under this subchapter. The commissioners

court may require the holder of the permit to take reasonable

specified actions to protect the public health, safety, and

welfare.

Added by Acts 2001, 77th Leg., ch. 1109, Sec. 1, eff. June 15,

2001.

Sec. 61.253. INJUNCTION. The county is entitled to appropriate

injunctive relief to prevent the violation or threatened

violation of an order adopted under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1109, Sec. 1, eff. June 15,

2001.

Sec. 61.254. CRIMINAL PENALTY. A person commits an offense if

the person violates an order adopted under this chapter. An

offense under this section is a Class B misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1109, Sec. 1, eff. June 15,

2001.



CHAPTER 62. BEACH PARK BOARD OF TRUSTEES

NATURAL RESOURCES CODE

TITLE 2. PUBLIC DOMAIN

SUBTITLE E. BEACHES AND DUNES

CHAPTER 62. BEACH PARK BOARD OF TRUSTEES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 62.001. APPLICABILITY. (a) The provisions of this chapter

apply to counties that are located or border on the Gulf of

Mexico and have within their boundaries beaches that are suitable

for park purposes. The suitability of a beach for park purposes

is established conclusively when the commissioners court of the

county makes a finding that the beach located within its

boundaries, but not located within the boundaries of an

incorporated city, is suitable for park purposes.

(b) As long as an island or peninsula is not accessible by a

public road or common carrier ferry facility, the provisions of

this chapter do not apply to that island or peninsula.

(c) The provisions of this chapter do not interfere with,

preempt, or in any manner restrict or usurp the authority of the

land office over state-owned beaches.

(d) The provisions of this chapter do not prohibit the creation

of, or limit the lawful actions of, a beach park board of

trustees of a home-rule city as provided in Chapter 306, Local

Government Code.

(e) The provisions of this chapter do not permit any

interference with the right the public has under the provisions

of Subchapter B of Chapter 61 of this code to the free and

unrestricted use of, and to ingress and egress to, the area

bordering on the Gulf of Mexico from mean low tide to the line of

vegetation, as that term is defined in Subsection (2), Section

61.001 of this code. A county, county official, or anyone acting

under the authority of this chapter may not exercise any

authority, contract out a right to exercise authority, or

otherwise delegate authority beyond that specifically granted to

it in Sections 61.122 through 61.128 of this code over that area

notwithstanding any of the specific provisions of this chapter.

The rights established in Subchapters B and D of Chapter 61 of

this code are paramount over the rights or interests that might

otherwise be created by the provisions of this chapter, and

nothing in this chapter encroaches on those rights or upon land,

or interests in land, that may ultimately be held subject to

those rights.

Acts 1977, 65th Leg., p. 2492, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 149, Sec. 39,

eff. Sept. 1, 1987.

Sec. 62.002. DEFINITION. In this chapter, "board" means the

Beach Park Board of Trustees.

Acts 1977, 65th Leg., p. 2493, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER B. CREATION OF BOARD

Sec. 62.011. PURPOSE AND AUTHORITY. A county located or

bordering on the Gulf of Mexico with a beach suitable for park

purposes may create a board in the manner provided in this

subchapter for the purpose of improving, equipping, maintaining,

financing, and operating a public park or parks, or any

facilities owned by the county, or to be acquired by the county,

or to be managed by the county under the terms of a written

contract. The board, to be designated Beach Park Board of

Trustees, has the powers and duties specified in this chapter.

Acts 1977, 65th Leg., p. 2493, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.012. METHOD OF CREATING BOARD. A board may be created

after a favorable majority vote of the qualified voters of the

county voting at an election held on the proposition.

Acts 1977, 65th Leg., p. 2493, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.013. ELECTION. (a) The election shall be called by the

commissioners court.

(b) Notice of the election shall be given in the manner provided

by Chapter 1251, Government Code.

(c) The ballots shall be printed to provide for voting for or

against the proposition: "Establishing a beach park board of

trustees."

Acts 1977, 65th Leg., p. 2493, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

8.353, eff. Sept. 1, 2001.

SUBCHAPTER C. ADMINISTRATIVE PROVISIONS

Sec. 62.041. MEMBERS OF BOARD. (a) The board is composed of

seven members appointed by the commissioners court.

(b) One board member shall be a member of the commissioners

court.

Acts 1977, 65th Leg., p. 2493, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.042. TERM OF OFFICE. (a) With the exception of the

trustees first appointed, a trustee serves for a term of two

years from the date of appointment.

(b) At the time of the appointment of the first trustees, the

commissioners court shall designate three trustees to serve for

one year and four trustees to serve for two years.

Acts 1977, 65th Leg., p. 2494, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.043. OATH AND BOND. (a) A trustee shall qualify within

15 days after his appointment by taking the official oath and

filing a good and sufficient bond with the county clerk.

(b) The bond shall be approved by the commissioners court,

payable to the county, in a sum not to exceed $5,000 as approved

by the commissioners court of the county, and conditioned on the

faithful performance of the duties of the trustee, including his

proper handling of all money which may come into his hands in his

capacity as a member of the board.

(c) The cost of the bond shall be paid by the board.

Acts 1977, 65th Leg., p. 2494, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.044. COMPENSATION; EXPENSES. A trustee serves without

compensation but shall be reimbursed for travel and other

necessary expenses incurred in the performance of his official

duties.

Acts 1977, 65th Leg., p. 2494, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.045. VACANCY. A vacancy on the board shall be filled by

appointment of the commissioners court.

Acts 1977, 65th Leg., p. 2494, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.046. OFFICERS OF BOARD. (a) On the appointment of the

first trustees, the commissioners court shall designate one of

the trustees to serve as chairman of the board for a period of

one year.

(b) After the first year the board annually shall elect a

chairman, a vice-chairman, a secretary, and a treasurer from

among its members. The office of secretary and treasurer may be

held by the same person.

Acts 1977, 65th Leg., p. 2494, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.047. PARK MANAGER. The board may employ and compensate

a manager for any parks or facilities and may give him full

authority in the management and operation of the park or parks or

facilities subject only to the direction and orders of the board.

Acts 1977, 65th Leg., p. 2494, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.048. LEGAL SERVICES. (a) The board may call on the

county attorney of the county for the legal services it requires.

(b) In lieu of or in addition to the county attorney, the board

may employ and compensate its own counsel and legal staff.

Acts 1977, 65th Leg., p. 2494, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.049. EMPLOYEES OF BOARD. (a) The board may employ

temporary or permanent secretaries, stenographers, bookkeepers,

accountants, technical experts, and other agents and employees it

requires.

(b) The board shall determine the qualifications, duties, and

compensation of its employees.

Acts 1977, 65th Leg., p. 2494, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.050. MEETINGS. (a) The board shall hold regular

meetings at times set by the board.

(b) The board may hold special meetings at the times business or

necessity requires. Special meetings may be called by the

chairman or any three members of the board.

Acts 1977, 65th Leg., p. 2495, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.051. BOARD RECORDS. (a) The board shall keep a true

and full record of all its meetings and proceedings and maintain

the records of the board in a secure manner.

(b) The board may contract with the commissioners court of the

county to have the county keep and maintain its records.

(c) All the records are the property of the board and are

subject to inspection by the commissioners court at all

reasonable times.

(d) The preservation, microfilming, destruction, or other

disposition of the records of the board is subject to the

requirements of Subtitle C, Title 6, Local Government Code, and

rules adopted under that subtitle.

Acts 1977, 65th Leg., p. 2495, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1989, 71st Leg., ch. 1248, Sec.

65, eff. Sept. 1, 1989.

Sec. 62.052. MANAGEMENT OF FUNDS. The money belonging to or

under control of the board shall be deposited and secured in the

same manner prescribed by law for county funds.

Acts 1977, 65th Leg., p. 2495, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.053. AUDIT. Independent auditors selected by the board

shall make an annual audit of all financial transactions and

records of the board.

Acts 1977, 65th Leg., p. 2495, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.054. COURT ACTIONS. The board may sue and be sued in

its own name.

Acts 1977, 65th Leg., p. 2495, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.055. SEAL. The board shall adopt a seal which shall be

placed on all leases, deeds, and other instruments usually

executed under seal and on other instruments required by the

board.

Acts 1977, 65th Leg., p. 2495, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 62.091. LAND UNDER JURISDICTION, MANAGEMENT, AND CONTROL.

(a) The following land is under the jurisdiction of the board:

(1) public beaches owned in fee by the county; and

(2) land used as parks in connection with public beaches not

located inside the boundaries of an incorporated city and not

inside the area bordering on the Gulf of Mexico from the line of

mean low tide to the line of vegetation as that term is defined

in Section 61.001(2) of this code.

(b) The Commissioners Court may designate the following land to

be under the management and control of the board:

(1) additional parks and facilities owned by the county; or

(2) additional parks and facilities to be managed by the county

under the terms of a written contract.

Acts 1977, 65th Leg., p. 2495, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.092. PRIORITY OF JURISDICTION. (a) The board has no

jurisdiction over a public beach located inside the boundaries of

the county that has been designated a national park, national

seashore, or state park.

(b) The authority of the board preempts the right of the county

board of park commissioners to act with regard to a beach, park,

or facility within the jurisdiction of the board.

(c) The provisions of this chapter are cumulative of other laws

relating to county parks but take precedence in the event of

conflict.

Acts 1977, 65th Leg., p. 2495, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.093. PARK AUTHORITY. The board may manage, operate,

maintain, equip, improve, and finance:

(1) an existing public park placed under its jurisdiction by the

commissioners court; or

(2) additional parks acquired by gift or otherwise but not

acquired by the exercise of the power of eminent domain.

Acts 1977, 65th Leg., p. 2496, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 1276, Sec.

13.003(a), eff. Sept. 1, 2003.

Sec. 62.094. FEE CHARGED. The board may charge and collect a

reasonable fee for access or entrance to or parking on the land

under its jurisdiction, other than public beaches owned by the

county, or use of a facility located on land under its

jurisdiction.

Acts 1977, 65th Leg., p. 2496, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.095. USE OF FUNDS. (a) The board may accept, receive,

and spend gifts of money or other things of value from any person

for the purpose of performing any function, power, or authority

vested in the board and funds from the county that are

appropriated by the county from time to time for the purpose of

improving, equipping, maintaining, operating, and promoting

recreational facilities under the board's supervision and

control.

(b) The board may spend money appropriated by the commissioners

court for the purpose of cleaning and maintaining public beaches

and land within its jurisdiction, including money appropriated to

the commissioners court by the state for that purpose.

Acts 1977, 65th Leg., p. 2496, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.096. CONTRACTS, LEASES, AND OTHER AGREEMENTS RELATING TO

LAND AND FACILITIES. The board may enter into a contract, lease,

or other agreement connected with, incident to, or affecting the

financing, construction, equipping, maintenance, or operation of

facilities located or to be located on or pertaining to land

under its jurisdiction or facilities under its control and may

execute and perform its lawful powers and functions on land

leased from others.

Acts 1977, 65th Leg., p. 2496, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.097. CONTRACTS, LEASES, AND OTHER AGREEMENTS RELATING TO

MANAGEMENT, OPERATION, AND MAINTENANCE OF LAND AND FACILITIES.

The board may enter into any contract, lease, or agreement with

any person for a period of not more than 40 years relating to the

management, operation, and maintenance of a concession, facility,

improvement, leasehold, land, or other property over which the

board has jurisdiction and control.

Acts 1977, 65th Leg., p. 2496, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.098. CONTRACTS WITH OTHER GOVERNMENTAL AGENCIES. To

accomplish any purpose authorized in this chapter, the board may

enter into contracts with:

(1) adjacent counties;

(2) boards in adjacent counties; and

(3) boards in cities of the same county in which the board has

jurisdiction.

Acts 1977, 65th Leg., p. 2496, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.099. ADVERTISING. The board may publish brochures and

otherwise advertise the county's recreational advantages for the

purpose of attracting tourists, residents, and other users of the

public facilities operated by the board.

Acts 1977, 65th Leg., p. 2497, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 1276, Sec.

13.003(a), eff. Sept. 1, 2003.

Sec. 62.100. RULES. The board may adopt and enforce reasonable

rules for the use of parks and facilities under the jurisdiction

and control of the board by the public or by lessees,

concessionaires, and other persons carrying on a business

activity inside the area of the public parks and facilities.

Acts 1977, 65th Leg., p. 2497, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.101. LEGISLATIVE INTENT. It is the intent of the

legislature in enacting the provisions of this chapter that the

rights established or recognized in Subchapters B and D of

Chapter 61 of this code are paramount over any rights or

interests that might otherwise be considered created by this

chapter, and none of the provisions of this chapter may trench on

those rights or encroach on land or interests in land that may

ultimately be held subject to those rights.

Acts 1977, 65th Leg., p. 2497, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER E. ISSUANCE OF BONDS

Sec. 62.131. AUTHORITY TO ISSUE REVENUE BONDS. For the purpose

of acquiring, developing, improving, and enlarging public

recreational areas and facilities, the board may issue revenue

bonds payable solely from:

(1) the revenue of all or any designated part of the properties

or facilities under the jurisdiction and control of the board; or

(2) any other source of funds the board may wish to dedicate for

that purpose.

Acts 1977, 65th Leg., p. 2497, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 1276, Sec.

13.003(a), eff. Sept. 1, 2003.

Sec. 62.132. FORMAL REQUIREMENTS OF BONDS. (a) The bonds may

be issued by resolution adopted by the board without the

necessity of an election.

(b) The bonds may be issued in the name of the board in one or

more installments or series and shall mature serially or

otherwise within 40 years from their date or dates.

(c) The bonds shall be issued on the terms and conditions, with

regard to the security, manner, place, and time of payment,

pledge of designated revenue, redemption before maturity, and the

issuance of additional parity or junior lien bonds, that the

board specifies in the resolution or resolutions authorizing the

bonds.

(d) The bonds shall be executed by the chairman and secretary of

the board and shall be signed by the chairman and secretary or

shall bear the facsimile signature of either or both.

(e) The bonds shall display the seal of the board, which may be

impressed, printed, or lithographed on the bonds.

Acts 1977, 65th Leg., p. 2497, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.133. SALE OF BONDS. The board shall sell the bonds on

the best terms obtainable.

Acts 1977, 65th Leg., p. 2497, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 1276, Sec.

13.003(a), eff. Sept. 1, 2003.

Sec. 62.134. APPROVAL AND REGISTRATION. The bonds shall not be

delivered until a transcript of the proceedings authorizing their

issuance has been submitted to the attorney general and approved

as to legality by the attorney general and the bonds are

registered by the comptroller of public accounts.

Acts 1977, 65th Leg., p. 2497, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.135. AUTHORIZED INVESTMENTS. The bonds issued under the

provisions of this subchapter are legal and authorized

investments for banks, saving banks, trust companies, building

and loan associations, insurance companies, fiduciaries,

trustees, guardians, and for the sinking funds of cities, towns,

villages, counties, school districts, or other political

corporations or subdivisions of the state.

Acts 1977, 65th Leg., p. 2498, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.136. SECURITY FOR DEPOSITS. The bonds are eligible to

secure the deposit of public funds of the state and public funds

of cities, towns, villages, or other political corporations or

subdivisions of the state and are lawful and sufficient security

for deposits to the extent of their face value when accompanied

by all unmatured interest coupons appurtenant to them.

Acts 1977, 65th Leg., p. 2498, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.137. TAX BONDS. (a) The board shall not issue bonds

payable in whole or in part from ad valorem taxes.

(b) The board may receive and spend the proceeds of bonds

payable from taxes which are issued by the governing body of the

county for park purposes after the bonds are authorized at an

election held in the manner required by law.

Acts 1977, 65th Leg., p. 2498, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 62.138. REFUNDING BONDS. (a) The board may issue

refunding bonds for the purpose of refunding one or more series

or installments of outstanding original or refunding bonds of the

board.

(b) The refunding bonds shall be issued, approved as to legality

by the attorney general, and registered by the comptroller of

public accounts in the manner and on the terms and conditions

provided in this subchapter for the issuance of original revenue

bonds.

Acts 1977, 65th Leg., p. 2498, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER F. DISSOLUTION OF BOARD

Sec. 62.161. ORDER CALLING ELECTION TO DISSOLVE; NOTICE OF

ELECTION. (a) The commissioners court may order an election to

dissolve a board.

(b) The commissioners court shall give notice of the election.

The notice must include:

(1) the name of the board;

(2) the proposal that the board be dissolved; and

(3) the place, date, and time of the election.

(c) The notice shall be published in a newspaper of general

circulation in the county once a week for two consecutive weeks.

The first publication must occur not later than the 21st day

before the date on which the election will be held.

Added by Acts 1997, 75th Leg., ch. 1135, Sec. 1, eff. June 19,

1997.

Sec. 62.162. ELECTION TO DISSOLVE. (a) An election to dissolve

a board shall be held on the first authorized uniform election

date prescribed by the Election Code that allows sufficient time

to comply with the requirements of law and that occurs after the

date on which the commissioners court orders the election.

(b) The ballot shall be printed to provide for voting for or

against the following: "Dissolving the [name of county] Beach

Park Board of Trustees and transferring its parks jurisdiction,

assets and liabilities to the [name of county] Commissioners

Court."

(c) A copy of the tabulation of results shall be filed with the

county clerk of the county in which the board is located.

(d) If a majority of those voting at the election vote to

dissolve the board, the board and the commissioners court shall

proceed with dissolution. An election to create a new board under

this chapter in that county may not be held for at least one year

after dissolution.

(e) If a majority of those voting at the election vote against

dissolving the board, the commissioners court may not order

another election on the issue before the first anniversary of the

date of the canvass of the election.

Added by Acts 1997, 75th Leg., ch. 1135, Sec. 1, eff. June 19,

1997.

Sec. 62.163. ADMINISTRATION OF PROPERTY, DEBTS, AND ASSETS AFTER

DISSOLUTION. (a) After a vote to dissolve a board, the board

shall continue to control and administer the property, debts, and

assets of the board until:

(1) the board executes and files a written assignment of all its

property, debts, and assets to the commissioners court; and

(2) the commissioners court executes and files in its minutes an

acceptance and assumption of the property, debts, and assets of

the board.

(b) The assignment prescribed by Subsection (a) must be filed

with the commissioners court not later than the 30th day after

the date of the canvass of the election.

(c) After the commissioners court determines that the

requirements of this section have been fulfilled, the

commissioners court shall enter an order dissolving the board.

(d) Each trustee is discharged from liability under the

trustee's bond on entry of the order prescribed by Subsection

(c).

(e) An employee or contract of the board becomes an employee or

contract of the county, acting by and through its commissioners

court, on entry of the order prescribed by Subsection (c).

Added by Acts 1997, 75th Leg., ch. 1135, Sec. 1, eff. June 19,

1997.



CHAPTER 63. DUNES

NATURAL RESOURCES CODE

TITLE 2. PUBLIC DOMAIN

SUBTITLE E. BEACHES AND DUNES

CHAPTER 63. DUNES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 63.001. FINDINGS OF FACT. The legislature finds and

declares:

(1) that the mainland gulf shoreline, barrier islands, and

peninsulas of this state contain a significant portion of the

state's human, natural, and recreational resources;

(2) that these areas are and historically have been wholly or in

part protected from the action of the water of the Gulf of Mexico

and storms on the Gulf by a system of vegetated and unvegetated

sand dunes that provide a protective barrier for adjacent land

and inland water and land against the action of sand, wind, and

water;

(3) that certain persons have from time to time modified or

destroyed the effectiveness of the protective barriers and caused

environmental damage in the process of developing the shoreline

for various purposes;

(4) that the operation of recreational vehicles and other

activities over these dunes have destroyed the natural vegetation

on them;

(5) that these practices constitute serious threats to the

safety of adjacent properties, to public highways, to the taxable

basis of adjacent property and constitute a real danger to

natural resources and to the health, safety, and welfare of

persons living, visiting, or sojourning in the area;

(6) that it is necessary to protect these dunes as provided in

this chapter because stabilized, vegetated dunes offer the best

natural defense against storms and are areas of significant

biological diversity;

(7) that vegetated stabilized dunes help preserve state-owned

beaches and shores by protecting against erosion of the

shoreline; and

(8) that different areas of the coast are characterized by dunes

of various types and values, all of which should be afforded

protection.

Acts 1977, 65th Leg., p. 2499, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 814, Sec. 1,

eff. Aug. 26, 1985; Acts 1991, 72nd Leg., ch. 295, Sec. 18, eff.

June 7, 1991.

Sec. 63.002. DEFINITIONS. In this chapter:

(1) "Commissioner" means the Commissioner of the General Land

Office.

(2) "Barrier island" means an island bordering on the Gulf of

Mexico and entirely surrounded by water.

(3) "Peninsula" means an arm of land bordering on the Gulf of

Mexico surrounded on three sides by water.

(4) "Recreational vehicle" means a dune buggy, marsh buggy,

minibike, trail bike, jeep, or any other mechanized vehicle that

is being used for recreational purposes, but does not include any

vehicle not being used for recreational purposes.

(5) "Mainland shoreline" means all shoreline fronting on the

open Gulf of Mexico that is not located on a barrier island or a

peninsula.

(6) "Restoration" means the repair or replacement of dunes or

dune vegetation.

Acts 1977, 65th Leg., p. 2500, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 814, Sec. 2,

eff. Aug. 26, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 15, eff. September 1, 2007.

Sec. 63.003. EFFECT OF CHAPTER. The provisions of this chapter

do not apply to any dune area not accessible by public road or

common carrier ferry facility for as long as that condition

exists.

Acts 1977, 65th Leg., p. 2500, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 814, Sec. 3,

eff. Aug. 26, 1985.

SUBCHAPTER B. DUNE PROTECTION LINE

Sec. 63.011. ESTABLISHING DUNE PROTECTION LINE. (a) After

notice and hearing, the commissioners court of each county that

has within its boundaries mainland shoreline, a barrier island,

or a peninsula located on the seaward shore of the Gulf of Mexico

shall establish a dune protection line on any such shoreline,

island, or peninsula within its boundaries for the purpose of

preserving sand dunes.

(b) A county may allow a municipality within the county to

administer this chapter within its corporate limits and

extraterritorial jurisdiction. On delegation by a county, a

municipality may adopt and apply any appropriate ordinances

within its extraterritorial jurisdiction to effect the purposes

of this chapter.

(c) Municipalities and counties may enter into interlocal

cooperation contracts for the administration of dune permit

programs under The Interlocal Cooperation Act (Article 4413(32c),

Vernon's Texas Civil Statutes).

(d) The land office may assist and advise counties and

municipalities in establishing or altering dune protection lines.

Acts 1977, 65th Leg., p. 2500, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 814, Sec. 3,

eff. Aug. 26, 1985; Acts 1991, 72nd Leg., ch. 295, Sec. 19, eff.

June 7, 1991.

Sec. 63.012. LOCATION OF DUNE PROTECTION LINE. The dune

protection line shall not be located further landward than a line

drawn parallel to and 1,000 feet landward of the line of mean

high tide of the Gulf of Mexico.

Acts 1977, 65th Leg., p. 2500, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 63.013. NOTICE. (a) Notice of a hearing to consider

establishing the dune protection line shall be published at least

three times in the newspaper with the largest circulation in the

county. The notice shall be published not less than one week nor

more than three weeks before the date of the hearing.

(b) Notice shall be given to the commissioner not less than one

week nor more than three weeks before the hearing.

Acts 1977, 65th Leg., p. 2501, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 63.014. MAP AND DESCRIPTION OF DUNE PROTECTION LINE. (a)

The commissioners court or governing body of each municipality in

establishing a dune protection line shall define the line by

presenting it on a map or drawing, by making a written

description, or by both. Each shall be designated appropriately

and filed with the clerk of the county or municipality

establishing the line and with the commissioner.

(b) Notice of alterations in the dune protection line shall be

filed with the clerk and with the commissioner, and the

appropriate changes shall be made on the map, drawing, or

description.

Acts 1977, 65th Leg., p. 2501, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 20,

eff. June 7, 1991.

Sec. 63.015. DUNE PROTECTION LINE PROHIBITED. No dune

protection line may be established within a state or national

park area, wildlife refuge, or other designated state or national

natural area; provided, however, any state-owned or other public

land not specifically exempted by this section shall be subject

to the same requirements as private lands except as provided in

Sections 31.161 through 31.167 of this code.

Acts 1977, 65th Leg., p. 2501, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 21,

eff. June 7, 1991.

SUBCHAPTER C. PERMITS

Sec. 63.051. PERMIT REQUIREMENT. An owner of land or a person

holding an interest in land under the owner who desires to

perform or allow any of the acts prohibited in Section 63.091 of

this code must apply for a permit from the appropriate

commissioners court or municipal governing body.

Acts 1977, 65th Leg., p. 2501, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 22,

eff. June 7, 1991.

Sec. 63.052. PERMIT NOT REQUIRED. No permit is required for the

following activities:

(1) grazing livestock;

(2) production of oil and gas; and

(3) recreational activity other than the operation of a

recreational vehicle.

Acts 1977, 65th Leg., p. 2501, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 63.053. FEES. (a) The commissioners court or governing

body of the municipality may require a reasonable fee to

accompany the application.

(b) Any commissioners court or governing body of a municipality

that has adopted a dune protection line and is administering this

chapter and that has a certified beach access plan as provided

for in Section 61.015 of this code is hereby authorized, subject

to all requirements of Chapter 61 of this code, to charge

reasonable fees that do not exceed the cost for the provision and

maintenance of public beach related facilities and services

necessary to implement such plans, including but not limited to

parking, public health and safety, environmental protection and

matters contained in the certified beach access plans, and that

do not unfairly limit access to and use of such beaches.

Acts 1977, 65th Leg., p. 2501, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 23,

eff. June 7, 1991.

Sec. 63.054. REVIEW. (a) The commissioners court or governing

body of the municipality shall evaluate the permit application,

and if the commissioners court or governing body of the

municipality finds as a fact after full investigation that the

particular conduct proposed will not materially weaken the dune

or materially damage vegetation on the dune or reduce its

effectiveness as a means of protection from the effects of high

wind and water, it may grant the permit.

(b) In determining whether or not to grant the permit, the

commissioners court or governing body of the municipality shall

consider the height, width, and slope of the dune, any

significant environmental features of the dune, the feasibility

and desirability of restoration of vegetation, and cumulative

impacts and shall consider requirements for protection of

critical dune areas.

(c) Each county or municipality administering this chapter shall

establish procedures and requirements governing the review and

approval of dune permits, and these procedures and requirements

shall be submitted to the commissioner for certification to

determine whether the procedures and requirements are in

compliance with rules and policies adopted under Section 63.121.

The commissioner shall act on a county or municipality's proposed

dune protection plan not later than the 90th day after the date

the plan is submitted by approving the plan or denying

certification. If certification is denied, the commissioner

shall return the proposed plan to the originating local

government with a statement of specific objections and the

reasons for denial, along with suggested modifications. On

receipt, the county or municipality shall revise and resubmit the

plan. The commissioner must certify a county or municipality's

procedures and requirements under this section in accordance with

rules adopted under Section 63.121.

Acts 1977, 65th Leg., p. 2501, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 24,

eff. June 7, 1991; Acts 2003, 78th Leg., ch. 245, Sec. 7, eff.

June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 16, eff. September 1, 2007.

Sec. 63.055. TERMS AND CONDITIONS OF PERMIT. The commissioners

court or governing body of the municipality may include in a

permit the terms and conditions it finds necessary to assure the

protection of life, natural resources, and property.

Acts 1977, 65th Leg., p. 2501, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 25,

eff. June 7, 1991.

Sec. 63.056. NOTICE TO AND COMMENTS OF COMMISSIONER ON PERMITS.

(a) After receiving an application for a permit to perform any

of the acts prohibited in Section 63.091 in connection with

small-scale construction activity that includes 5,000 square feet

or less or habitable structures two stories in height or less,

the commissioners court or the governing body of the municipality

shall notify the commissioner by sending, not less than 10

working days before the date of the public hearing on the

application, notice of the hearing and a copy of the application.

After receiving an application for a permit to perform any of

the acts prohibited in Section 63.091 in connection with

large-scale construction activity that includes more than 5,000

square feet or habitable structures more than two stories in

height, the commissioners court or the governing body of the

municipality shall notify the commissioner by sending, not less

than 30 working days before the date of the public hearing on the

application, notice of the hearing and a copy of the application.

(b) The commissioner may submit any written or oral comments

regarding the effect of the proposed activity on the dunes that

protect state-owned land, shores, and submerged land.

Acts 1977, 65th Leg., p. 2502, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 26,

eff. June 7, 1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 17, eff. September 1, 2007.

Sec. 63.057. PERMIT FOR CERTAIN ACTIVITY PROHIBITED. (a) No

permit may be issued that allows the operation of a recreational

vehicle on a sand dune seaward of the dune protection line.

(b) No permit may be issued that allows any activity in a

critical dune area inconsistent with rules promulgated by the

commissioner for protection of critical dune areas.

Acts 1977, 65th Leg., p. 2502, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 27,

eff. June 7, 1991.

SUBCHAPTER D. PROHIBITIONS

Sec. 63.091. CONDUCT PROHIBITED. Unless a permit is properly

issued authorizing the conduct, no person may damage, destroy, or

remove a sand dune or portion of a sand dune seaward of a dune

protection line or within a critical dune area or kill, destroy,

or remove in any manner any vegetation growing on a sand dune

seaward of a dune protection line or within a critical dune area.

Acts 1977, 65th Leg., p. 2502, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 814, Sec. 3,

eff. Aug. 26, 1985; Acts 1991, 72nd Leg., ch. 295, Sec. 28, eff.

June 7, 1991.

Sec. 63.093. PROHIBITED OPERATION OF RECREATIONAL VEHICLES. No

person may operate a recreational vehicle on a sand dune seaward

of the dune protection line in any county in which a dune

protection line has been established.

Acts 1977, 65th Leg., p. 2502, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER E. CRITICAL DUNE AREAS

Sec. 63.121. IDENTIFICATION OF CRITICAL DUNE AREAS; RULES. (a)

The commissioner, in his role as trustee of the public land of

this state, shall identify the critical dune areas within 1,000

feet of mean high tide that are essential to the protection of

state-owned land, public beaches, and submerged land.

(b) The commissioner shall promulgate rules for:

(1) the identification and protection of critical dune areas;

and

(2) the certification of procedures and requirements governing

the review and approval of dune permits by a county or

municipality.

Acts 1977, 65th Leg., p. 2503, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 30,

eff. June 7, 1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 18, eff. September 1, 2007.

Sec. 63.122. NOTICE TO COUNTIES. After the commissioner has

identified the critical dune areas, notice of the critical dune

areas and the rules for their protection shall be given to the

commissioners court of each county and the governing body of each

municipality in which one or more of these areas is located.

Acts 1977, 65th Leg., p. 2503, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 30,

eff. June 7, 1991.

SUBCHAPTER F. APPEALS

Sec. 63.151. APPEAL BY LITTORAL OWNER. A littoral owner

aggrieved by a decision of the commissioners court or governing

body of the municipality under this chapter may appeal to a

district court in that county.

Acts 1977, 65th Leg., p. 2503, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 31,

eff. June 7, 1991.

Sec. 63.152. APPEAL BY COMMISSIONER. The commissioner may

appeal to a district court of that county any decision of the

commissioners court or governing body of the municipality that

the commissioner determines to be a violation of this chapter.

Acts 1977, 65th Leg., p. 2503, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 31,

eff. June 7, 1991.

SUBCHAPTER G. PENALTIES

Sec. 63.181. ENFORCEMENT. (a) Any county attorney, district

attorney, or criminal district attorney, or the attorney general

at the request of the commissioner, shall file in a district

court of Travis County or in the county in which the violation

occurred a suit to obtain either a temporary or permanent court

order or injunction to prohibit and remedy any violation of this

chapter or any rule, permit, or order under this chapter and to

collect damages to natural resources injured by the violation and

to recover civil penalties.

(b) A person who violates this chapter or any rule, permit, or

order under this chapter is liable for a civil penalty of not

less than $50 nor more than $2,000. Each day that a violation

occurs or continues constitutes a separate offense. A violation

of Section 63.091 is considered to be a continuing violation from

the date of the initial unauthorized conduct until the earlier

of:

(1) the date on which a proper permit is issued authorizing the

conduct; or

(2) the date on which restoration of dunes or dune vegetation

damaged by the violation is completed.

Acts 1977, 65th Leg., p. 2503, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 295, Sec. 32,

eff. June 7, 1991; Acts 2003, 78th Leg., ch. 245, Sec. 8, eff.

June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 19, eff. September 1, 2007.

Sec. 63.1811. ADMINISTRATIVE PENALTY. The commissioner may

assess an administrative penalty for a violation of Section

63.091 or any rule, permit, or order issued under this chapter in

the amount established by Section 63.181(b) for a civil penalty.

In determining the amount of the penalty, the commissioner shall

consider:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation and the

hazard or damage caused thereby;

(2) the degree of cooperation and quality of response;

(3) the degree of culpability and history of previous violations

by the person subject to the penalty;

(4) the amount necessary to deter future violations; and

(5) any other matter that justice requires.

Added by Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 20, eff. September 1, 2007.

Sec. 63.1812. ENFORCEMENT PROVISIONS CUMULATIVE. This

subchapter is cumulative of all other applicable penalties,

remedies, and enforcement and liability provisions.

Added by Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 20, eff. September 1, 2007.

Sec. 63.1813. MITIGATION FOR DAMAGE, DESTRUCTION, OR REMOVAL OF

DUNE OR DUNE VEGETATION WITHOUT PERMIT. (a) The commissioner

may order restoration for the damage, destruction, or removal of

a sand dune or a portion of a sand dune or the killing,

destruction, or removal of any vegetation growing on a sand dune

seaward of the dune protection line or within a critical dune

area in violation of this chapter or any rule, permit, or order

issued under this chapter.

(b) The decision to require restoration under this section is

discretionary with the commissioner. This section does not

impose a duty on the state to order restoration.

(c) The commissioner may contract for the restoration required

under this section and may pay the costs of restoration from

money appropriated by the legislature.

Added by Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 20, eff. September 1, 2007.

Sec. 63.1814. NOTICE REQUIREMENTS; ORDERS AND HEARINGS. (a)

The commissioner shall assess an administrative penalty and

pursue restoration in accordance with this section.

(b) Before the commissioner may order restoration under Section

63.1813 or assess an administrative penalty under Section

63.1811, the commissioner must give written notice to a person

who is taking or has taken actions that violate Section 63.091 or

any rule, permit, or order issued under this chapter. The notice

must state:

(1) the specific conduct that violates Section 63.091 or any

rule, permit, or order issued under this chapter;

(2) that the person who is engaged in or has been engaged in the

conduct that violates Section 63.091 or any rule, permit, or

order issued under this chapter must perform restoration for the

damage caused by the violation not later than the 60th day after

the date on which the notice is served;

(3) that failure to perform restoration for the damage caused by

the violation in accordance with the commissioner's order may

result in liability for a civil penalty under Section 63.181(b)

in an amount specified, restoration contracted or undertaken by

the commissioner and liability for the costs of restoration, or

any combination of those remedies; and

(4) that the person who is engaging in or has engaged in conduct

that violates Section 63.091 or any rule, permit, or order issued

under this chapter may submit, not later than the 60th day after

the date on which the notice is served, a written request for a

hearing.

(c) A person is considered to be engaging in or to have engaged

in conduct that violates Section 63.091 or any rule, permit, or

order issued under this chapter for purposes of this section if

the person is the person who most recently owned, maintained,

controlled, or possessed the real property on which the conduct

occurred.

(d) The notice required by Subsection (b) must be given:

(1) by service in person, by registered or certified mail,

return receipt requested, or by priority mail; or

(2) if personal service cannot be obtained or the address of the

person responsible is unknown, by posting a copy of the written

notice at the site where the conduct was engaged in and by

publishing notice in a newspaper with general circulation in the

county in which the site is located at least two times within 10

consecutive days.

(e) The commissioner by rule may adopt procedures for a hearing

under this section.

(f) The commissioner must grant a hearing before an

administrative law judge employed by the State Office of

Administrative Hearings if a hearing is requested. A person who

does not request a hearing within 60 days after the date on which

the notice is served waives all rights to judicial review of the

commissioner's findings or orders and shall immediately initiate

mitigation and pay any penalty assessed. If a hearing is held,

the commissioner may issue a final order approving the proposal

for decision submitted by the administrative law judge concerning

mitigation and payment of a penalty. The commissioner may change

a finding of fact or conclusion of law made by the administrative

law judge, or may vacate or modify an order issued by the

administrative law judge in accordance with Section 2001.058,

Government Code.

(g) A person may seek judicial review of a final order of the

commissioner under this section in a Travis County district court

under the substantial evidence rule as provided by Subchapter G,

Chapter 2001, Government Code. The trial courts of this state

shall give preference to an appeal of a final order of the

commissioner under this section in the same manner as provided by

Section 23.101(a), Government Code, for an appeal of a final

order of the commissioner under Section 51.3021 of this code.

(h) If the person who is engaged in or has been engaged in

conduct that violated Section 63.091 or any rule, permit, or

order issued under this chapter does not pay assessed penalties,

mitigation costs, and other assessed fees and expenses on or

before the 60th day after the date of entry of a final order

assessing the penalties, costs, and expenses, the commissioner

may:

(1) request that the attorney general institute civil

proceedings to collect the penalties, costs of restoration, and

other fees and expenses remaining unpaid; or

(2) use any combination of the remedies prescribed by this

section, or other remedies authorized by law, to collect the

unpaid penalties, costs of restoration, and other fees and

expenses assessed because of unauthorized conduct and its

mitigation by the commissioner.

(i) Penalties or costs collected under this section shall be

deposited in the coastal erosion response account established

under Section 33.604.

Added by Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 20, eff. September 1, 2007.



CHAPTER 71. LEASE FOR MINERAL DEVELOPMENT

NATURAL RESOURCES CODE

TITLE 2. PUBLIC DOMAIN

SUBTITLE F. LAND OF POLITICAL SUBDIVISIONS

CHAPTER 71. LEASE FOR MINERAL DEVELOPMENT

SUBCHAPTER A. LEASES BY POLITICAL SUBDIVISIONS

Sec. 71.001. DEFINITION. In this subchapter, "political

subdivision" means any body corporate with a recognized and

defined area.

Acts 1977, 65th Leg., p. 2504, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 71.002. AUTHORITY TO LEASE. A political subdivision may

lease land owned by it for mineral development, including

development of coal and lignite.

Acts 1977, 65th Leg., p. 2504, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 71.003. GOVERNING BODY TO EXERCISE AUTHORITY. The

governing body of the political subdivision which is vested by

law with management, control, and supervision of the political

subdivision shall exercise the right to lease the land.

Acts 1977, 65th Leg., p. 2504, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 71.004. NOTICE AND HEARING. Before a lease is made under

this subchapter, notice must be given and a public hearing must

be held for consideration of bids.

Acts 1977, 65th Leg., p. 2504, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 71.005. NOTICE OF INTENTION TO LEASE LAND. (a) After the

governing body determines that it is advisable to lease land

belonging to the political subdivision, it shall give notice of

the intention to lease the land.

(b) The notice shall describe the land to be leased and

designate the time and place at which the governing body will

receive and consider bids for the lease.

(c) The notice shall be published once a week for three

consecutive weeks in a newspaper published in the county and with

general circulation in the county.

Acts 1977, 65th Leg., p. 2504, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 71.006. RECEIVING BIDS AND AWARDING LEASE. On the date

specified in the notice, the governing body of the political

subdivision shall receive and consider bids submitted for leasing

all or part of the land that was advertised for lease, and the

governing body may award the lease to the highest and best bidder

who submits a bid.

Acts 1977, 65th Leg., p. 2504, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 71.007. REJECTION OF BIDS AND ADDITIONAL BIDS. If the

governing body believes that the bids submitted to it do not

represent the fair value of the leases, the governing body may

reject the bids, give notice, and call for additional bids.

Acts 1977, 65th Leg., p. 2505, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 71.008. GRANT OF LEASE. A lease made under this

subchapter, including leases for coal and lignite, may be granted

by public auction.

Acts 1977, 65th Leg., p. 2505, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 71.009. ROYALTY. (a) In each lease other than a lease for

coal and lignite executed under this subchapter, the lessor shall

retain at least a one-eighth royalty.

(b) In a lease for coal and lignite executed under this

subchapter, the lessor shall retain at least a royalty based on

one of the following or a combination of the following:

(1) a sum certain per ton;

(2) a percentage certain of the gross sale price F.O.B. at the

mine site of the coal and lignite; or

(3) a sum certain for each acre-foot of coal and lignite mined

and removed from the premises.

(c) Royalties under a coal and lignite lease may be paid as

advanced mineral royalties.

Acts 1977, 65th Leg., p. 2505, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 71.010. LEASE TERM. (a) No primary term of a lease other

than a lease for coal and lignite made under this subchapter may

be for a period of more than 10 years from the date of the

execution and approval of the lease.

(b) No primary term for a coal and lignite lease made under this

subchapter may be for a period of more than 35 years from the

date of execution.

Acts 1977, 65th Leg., p. 2505, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER B. POOLING MINERAL LEASES

Sec. 71.051. DEFINITIONS. In this subchapter:

(1) "City or town" means a city or town organized or chartered

under the general laws of the state or under a special act or

charter.

(2) "Political subdivision" means a body corporate which has a

recognized and defined area.

Acts 1977, 65th Leg., p. 2505, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 71.052. INSERTING POOLING PROVISIONS IN LEASES. A city,

town, or political subdivision may insert in an oil and gas lease

or in an oil, gas, and mineral lease executed by it a provision

authorizing the lessee to pool the lease, the land or minerals

included in the lease, or any part of these with any other land,

leases, mineral estates, or parts of any of these to form a

drilling or spacing unit for the exploration, development, and

production of oil or gas and authorizing the lessee to form the

units and accomplish the pooling by written designations filed in

the county in which the land is located.

Acts 1977, 65th Leg., p. 2505, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 71.053. COMPLIANCE WITH GOVERNMENTAL AGENCIES. With

respect to land owned by the city or town or other land owned by

the political subdivisions, the drilling or spacing units may not

be more than the minimum number of acres on which an oil and gas

well must be located to comply with the rules or orders of the

Railroad Commission of Texas or any other federal or state

regulatory body that has authority to control or regulate the

spacing of oil and gas wells.

Acts 1977, 65th Leg., p. 2506, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 71.054. TERMS AND CONDITIONS OF LEASES OF COUNTY SCHOOL

LAND. Leases of county school land that are governed by Article

VII, Section 6, of the Texas Constitution, may include

authorization for the formation of drilling and spacing units on

any terms and provisions the commissioners court considers best.

Acts 1977, 65th Leg., p. 2506, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 71.055. ADDITIONAL TERMS OF LEASES. A lease covered by

this subchapter may provide:

(1) that the entire acreage pooled into a unit shall be treated

for all purposes except the payment of royalties as if it were

included in the lease and drilling or reworking operations and

production of oil or gas on any part of the unit shall be

considered for all purposes except the payment of royalties as if

the operations were on and production were from the land included

in the lease whether or not the well or wells are located on the

premises included in the lease; and

(2) that instead of the royalties provided in the lease, the

lessor shall receive on production from a pooled unit only the

proportion of the royalty provided in the lease as the amount of

the lessor's acreage placed in the unit or its royalty interest

on an acreage basis bears to the total acreage included in the

unit.

Acts 1977, 65th Leg., p. 2506, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 71.056. AMENDING LEASE. On application of the lessee or

present owner of any oil and gas lease or any oil, gas, and

mineral lease validly executed before June 4, 1953, by any city,

town, or political subdivision, the governing body of the city,

town, or political subdivision may amend the lease to include a

pooling provision that includes the terms provided in this

subchapter.

Acts 1977, 65th Leg., p. 2506, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 71.057. AUTHORITY TO COMMIT ROYALTY INTERESTS. (a) A

city, town, or political subdivision without notice may commit,

to any agreement that provides for the operation of areas as a

unit for the exploration, development, and production of oil or

gas, any royalty interests owned by the city, town, or political

subdivision in oil or gas.

(b) The agreement may include any terms and provisions that the

city, town, or political subdivision considers best and may

provide in substance:

(1) that operations incident to drilling a well on any portion

of a unit shall be considered for all purposes to be the conduct

of the operation on each separately owned tract in the unit by

the several owners of the tracts;

(2) that the production allocated to each tract included in a

unit shall, when produced, be considered for all purposes to have

been produced from the tract by a well drilled on it;

(3) that any lease that covers any part of the area committed to

the agreement shall continue in force as long as oil or gas is

produced in paying quantities from any part of the unit area; and

(4) that royalties reserved to the city, town, or political

subdivision from any tract or portion of a tract included within

the unit shall be paid only on that portion of the production

allocated to the tract or on the value of the production

allocated according to the agreement.

(c) No agreement may be made by any city, town, or political

subdivision which commits the city, town, or political

subdivision to the payment of any part of the cost or expense of

operating any unit area or any well located on the area.

Acts 1977, 65th Leg., p. 2506, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.






TITLE 3. OIL AND GAS

CHAPTER 81. RAILROAD COMMISSION OF TEXAS

NATURAL RESOURCES CODE

TITLE 3. OIL AND GAS

SUBTITLE A. ADMINISTRATION

CHAPTER 81. RAILROAD COMMISSION OF TEXAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 81.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Railroad Commission of Texas.

(2) "Commissioner" means any member of the Railroad Commission

of Texas.

Acts 1977, 65th Leg., p. 2508, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Text of section effective on April 01, 2011

Sec. 81.002. DEFINITION OF PERSON FOR CERTAIN PROVISIONS. In

this chapter:

(1) "person" includes a corporation, as provided by Section

312.011, Government Code; and

(2) the definition of "person" assigned by Section 311.005,

Government Code, does not apply.

Added by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 3.01, eff. April 1, 2011.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Text of section effective on April 01, 2011

Sec. 81.01001. SUNSET PROVISION. The Railroad Commission of

Texas is subject to Chapter 325, Government Code (Texas Sunset

Act). Unless continued in existence as provided by that chapter,

the commission is abolished September 1, 2011.

Added by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 3.02, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 81.01002. CHAIRMAN. The commissioners shall elect one

commissioner as the chairman.

Added by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 3.02, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 81.01003. QUALIFICATIONS FOR OFFICE. A commissioner must

be:

(1) a qualified voter under the constitution and laws; and

(2) at least 25 years of age.

Added by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 3.02, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 81.01004. PERSONAL FINANCIAL DISCLOSURE, STANDARDS OF

CONDUCT, AND CONFLICT OF INTEREST. A commissioner is subject to

the provisions of Chapter 572, Government Code, that apply to

elected officers, including the requirements governing personal

financial statements, standards of conduct, and conflicts of

interest.

Added by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 3.02, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 81.01005. NAME AND SEAL. (a) The commissioners are known

collectively as the "Railroad Commission of Texas."

(b) The seal of the commission contains a star of five points

with the words "Railroad Commission of Texas" engraved on it.

Added by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 3.02, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 81.01006. PROCEDURAL RULES. The commissioners may adopt

all rules necessary for the commission's government and

proceedings.

Added by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 3.02, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 81.01007. SUPPLIES. The commissioners shall be furnished

necessary furniture, stationery, supplies, and expenses, to be

paid for on the order of the governor.

Added by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 3.02, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 81.01008. SESSIONS. The commission may hold sessions at

any place in this state when considered necessary.

Added by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 3.02, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 81.01009. RECORDS RESEARCH FEE. The commission shall

charge a person who requests an examination or search of

commission records $5 for each half hour or fraction of a half

hour that a commission employee spends in the examination or

search unless the person requesting the search represents this

state or a county.

Added by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 3.02, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 81.01010. FEE FOR COPIES. (a) The commission may charge a

fee for copies of papers provided by the commission to a person

other than a department of this state.

(b) The fee for a copy of a paper, document, or record in the

commission's office, including the certificate and seal to be

applied by the secretary, is 15 cents for each 100 words.

(c) This section does not authorize the commission to charge a

person a fee for a tariff sheet for the person's own use if the

tariff sheet is in effect.

(d) The fees charged and collected under this section shall be

accounted for by the secretary of the commission and paid into

the treasury as provided by Chapter 603, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 3.02, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 81.01011. METHOD OF MAKING PAYMENTS TO COMMISSION. (a)

The commission may authorize payment, as prescribed by the

commission, of a regulatory fee, fine, penalty, or charge for

goods and services by means of an electronic payment method or a

credit card issued by a financial institution chartered by a

state or the United States or issued by a nationally recognized

credit organization approved by the commission. A payment by the

authorized method may be made in person, by telephone, or through

the Internet.

(b) The commission may require a person who makes a payment to

the commission by means of an electronic payment method or credit

card to pay a discount or service charge in an amount reasonable

and necessary to reimburse the commission for the costs involved

in processing the payment.

(c) The commission may adopt rules as necessary to implement

this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 3.02, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 81.01012. GIFTS, GRANTS, AND DONATIONS. (a) In this

section, "contested case" has the meaning assigned by Section

2001.003, Government Code.

(b) The commission may apply for, request, solicit, contract

for, receive, accept, and administer gifts, grants, and donations

of money or other assistance from any source to carry out any

commission purpose or power.

(c) The commission may not, under Subsection (b), accept a gift

or donation of money or of property from a party in a contested

case during the period from the inception of the contested case

until the 30th day after the date a final order is signed in the

contested case.

Added by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 3.02, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 81.01013. CONFLICT OF INTEREST. (a) In this section,

"Texas trade association" means a cooperative and voluntarily

joined association of business or professional competitors in

this state designed to assist its members and its industry or

profession in dealing with mutual business or professional

problems and in promoting their common interest.

(b) A person may not be an employee of the commission employed

in a "bona fide executive, administrative, or professional

capacity," as that phrase is used for purposes of establishing an

exemption to the overtime provisions of the federal Fair Labor

Standards Act of 1938 (29 U.S.C. Section 201 et seq.) if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in a business or industry regulated by

the commission; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in a business or industry

regulated by the commission.

(c) A person who is required to register as a lobbyist under

Chapter 305, Government Code, may not act as the general counsel

to the commission.

(d) The commission shall provide to commissioners and to agency

employees, as often as necessary, information regarding the

requirements for office or employment under this chapter,

including information regarding a person's responsibilities under

applicable laws relating to standards of conduct for state

officers or employees.

Added by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 3.02, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 81.01014. EQUAL EMPLOYMENT OPPORTUNITY. (a) The

commission shall prepare and maintain a written policy statement

that implements a program of equal employment opportunity to

ensure that all personnel decisions are made without regard to

race, color, disability, sex, religion, age, or national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the commission to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

commission's personnel is in accordance with state and federal

law and a description of reasonable methods to achieve compliance

with state and federal law.

(c) The policy statement must:

(1) be updated annually;

(2) be reviewed by the Texas Workforce Commission civil rights

division for compliance with Subsection (b); and

(3) be filed with the governor's office.

Added by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 3.02, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 81.01015. EMPLOYEE INCENTIVE PROGRAM. The commission shall

provide to commission employees information and training on the

benefits and methods of participation in the state employee

incentive program.

Added by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 3.02, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 81.01016. SEPARATION OF RESPONSIBILITIES. The commission

shall develop and implement policies that clearly separate the

policy-making responsibilities of the commissioners and the

management responsibilities of the staff of the commission.

Added by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 3.02, eff. April 1, 2011.

Sec. 81.011. CHIEF SUPERVISOR. (a) The commission shall employ

a chief supervisor of its oil and gas division to assist the

commission in enforcing the laws relating to the production,

transportation, and conservation of oil and gas and rules and

orders of the commission adopted under these laws.

(b) The chief supervisor also shall perform the duties of the

pipeline expert as provided in the pipeline laws of this state.

Acts 1977, 65th Leg., p. 2508, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 81.012. QUALIFICATIONS OF CHIEF SUPERVISOR. In addition to

other qualifications that may be required by the commission, a

person appointed chief supervisor must have had at least five

years' experience in some line of the oil or gas business, or in

some other business or profession that would provide the

necessary knowledge and experience for the performance of his

duties.

Acts 1977, 65th Leg., p. 2508, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 81.013. DEPUTY SUPERVISORS, ASSISTANTS, AND CLERICAL

PERSONNEL. The commission may appoint a chief deputy supervisor,

deputy supervisors, assistants, and clerical personnel necessary

to execute the laws relating to oil and gas.

Acts 1977, 65th Leg., p. 2509, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 81.014. QUALIFICATIONS OF CHIEF DEPUTY SUPERVISOR. A

person appointed chief deputy supervisor must have had at least

three years' experience in oil and gas field work.

Acts 1977, 65th Leg., p. 2509, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 81.015. QUALIFICATIONS OF DEPUTY SUPERVISORS. Any person

appointed deputy supervisor must have had at least two years'

experience in oil and gas field work, including substantial

experience in drilling or production.

Acts 1977, 65th Leg., p. 2509, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 81.016. SALARIES. The salary of the chief supervisor, the

chief deputy supervisor, and the deputy supervisors shall be the

same as that provided in the General Appropriations Act.

Acts 1977, 65th Leg., p. 2509, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Text of section effective on April 01, 2011

Sec. 81.0165. SALARY OF SECRETARY. The salary of the secretary

of the commission shall be the amount appropriated for that

purpose by the legislature.

Added by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 3.02, eff. April 1, 2011.

Sec. 81.017. ADDITIONAL EMPLOYEES. The commission may employ

gaugers, inspectors, investigators, supervisors, and clerical

employees. These employees shall include a chief engineer, chief

petroleum engineer, and an administrative chief, and their

salaries shall be paid in the amounts provided in the General

Appropriations Act.

Acts 1977, 65th Leg., p. 2509, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 144, ch. 65,

Sec. 1, eff. Sept. 1, 1981.

Sec. 81.018. PAYMENT OF SALARIES AND OTHER EXPENSES. (a)

Salaries and other expenses necessary in the administration and

enforcement of the oil and gas laws shall be paid by warrants

drawn by the comptroller on the State Treasury from funds

provided under Section 81.112 of this code.

(b) Warrants for expenses shall be issued only on duly verified

statements of the persons entitled to the funds and on approval

of the chairman of the commission.

Acts 1977, 65th Leg., p. 2509, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 81.019. DUTIES OF CHIEF SUPERVISOR, CHIEF DEPUTY

SUPERVISOR, DEPUTY SUPERVISORS, AND OTHER EMPLOYEES. The chief

supervisor, chief deputy supervisor, deputy supervisors, and

other employees shall perform the duties prescribed by the

commission in conformity with rules of the commission relating to

the production, transportation, and conservation of crude oil and

natural gas.

Acts 1977, 65th Leg., p. 2509, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 81.020. ADDITIONAL DUTIES OF CHIEF SUPERVISOR AND HIS

DEPUTIES. (a) The chief supervisor and his deputies shall

supervise the plugging of all abandoned wells and the shooting of

wells and shall follow the rules of the commission relating to

the production and conservation of oil and gas.

(b) The chief supervisor shall gather information and assist the

commission in the performance of its duties under this title.

Acts 1977, 65th Leg., p. 2509, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER C. JURISDICTION, POWERS, AND DUTIES

Sec. 81.051. JURISDICTION OF COMMISSION. (a) The commission

has jurisdiction over all:

(1) common carrier pipelines defined in Section 111.002 of this

code in Texas;

(2) oil and gas wells in Texas;

(3) persons owning or operating pipelines in Texas; and

(4) persons owning or engaged in drilling or operating oil or

gas wells in Texas.

(b) Persons listed in Subsection (a) of this section and their

pipelines and oil and gas wells are subject to the jurisdiction

conferred by law on the commission.

Acts 1977, 65th Leg., p. 2510, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1977, 65th Leg., p. 2694, ch. 871,

art. II, Sec. 5, eff. Sept. 1, 1977.

Sec. 81.052. RULES. The commission may adopt all necessary

rules for governing and regulating persons and their operations

under the jurisdiction of the commission as set forth in Section

81.051, including such rules as the commission may consider

necessary and appropriate to implement state responsibility under

any federal law or rules governing such persons and their

operations.

Acts 1977, 65th Leg., p. 2510, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 19, ch. 12,

Sec. 1, eff. March 15, 1979.

Sec. 81.0521. FEE FOR APPLICATION FOR EXCEPTION TO RAILROAD

COMMISSION RULE. (a) With each application for an exception to

any commission rule contained in Chapter 3 of Part I of Title 16

of the Texas Administrative Code, the applicant shall submit to

the commission a fee of $150.

(b) The application fee for an exception to any commission rule

may not be refunded.

(c) Two-thirds of the proceeds from this fee, including any

penalties collected in connection with the fee, shall be

deposited to the oil-field cleanup fund as provided by Section

91.111.

Added by Acts 1985, 69th Leg., ch. 239, Sec. 73, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 1233, Sec. 3, eff.

Sept. 1, 2001.

Sec. 81.0522. NATURAL GAS POLICY ACT APPLICATION FEE. (a) With

each Natural Gas Policy Act (15 U.S.C. Sections 3301-3432)

application, the applicant shall submit to the commission a fee.

The commission shall set the application fee in an amount

necessary to cover the cost of the commission's well category

determination program but not to exceed $150.

(b) The fee for any Natural Gas Policy Act application may not

be refunded.

Added by Acts 1985, 69th Leg., ch. 239, Sec. 73, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 1233, Sec. 4, eff.

Sept. 1, 2001.

Sec. 81.053. COMMISSION POWERS. In the discharge of its duties

and the enforcement of its jurisdiction under this title, the

commission shall:

(1) institute suits;

(2) hear and determine complaints;

(3) require the attendance of witnesses and pay their expenses

out of funds provided for that purpose;

(4) obtain the issuance of writs and process which may be

necessary for the enforcement of its orders; and

(5) punish for contempt or disobedience of its orders in the

manner provided for the district courts.

Acts 1977, 65th Leg., p. 2510, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 81.0531. ADMINISTRATIVE PENALTY. (a) If a person violates

provisions of this title which pertain to safety or the

prevention or control of pollution or the provisions of a rule,

order, license, permit, or certificate which pertain to safety or

the prevention or control of pollution and are issued under this

title, the person may be assessed a civil penalty by the

commission.

(b) The penalty may not exceed $10,000 a day for each violation.

Each day a violation continues may be considered a separate

violation for purposes of penalty assessments.

(c) In determining the amount of the penalty, the commission

shall consider the permittee's history of previous violations,

the seriousness of the violation, any hazard to the health or

safety of the public, and the demonstrated good faith of the

person charged. In determining the amount of the penalty for a

violation of a provision of this title or a rule, order, license,

permit, or certificate that relates to pipeline safety, the

commission shall consider the guidelines adopted under Subsection

(d).

(d) The commission by rule shall adopt guidelines to be used in

determining the amount of the penalty for a violation of a

provision of this title or a rule, order, license, permit, or

certificate that relates to pipeline safety. The guidelines shall

include a penalty calculation worksheet that specifies the

typical penalty for certain violations, circumstances justifying

enhancement of a penalty and the amount of the enhancement, and

circumstances justifying a reduction in a penalty and the amount

of the reduction. The guidelines shall take into account:

(1) the permittee's history of previous violations, including

the number of previous violations;

(2) the seriousness of the violation and of any pollution

resulting from the violation;

(3) any hazard to the health or safety of the public;

(4) the degree of culpability;

(5) the demonstrated good faith of the person charged; and

(6) any other factor the commission considers relevant.

(e) A penalty collected under this section shall be deposited to

the credit of the oil-field cleanup fund.

Added by Acts 1983, 68th Leg., p. 1407, ch. 286, Sec. 1, eff.

Sept. 1, 1983. Amended by Acts 1999, 76th Leg., ch. 1089, Sec. 1,

eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1233, Sec. 5, eff.

Sept. 1, 2001.

Sec. 81.0532. PENALTY ASSESSMENT PROCEDURE. (a) A civil

penalty may be assessed only after the person charged with a

violation described under Section 81.0531 of this code has been

given an opportunity for a public hearing.

(b) If a public hearing has been held, the commission shall make

findings of fact, and it shall issue a written decision as to the

occurrence of the violation and the amount of the penalty that is

warranted, incorporating, when appropriate, an order requiring

that the penalty be paid.

(c) If appropriate, the commission shall consolidate the

hearings with other proceedings.

(d) If the person charged with the violation fails to avail

himself of the opportunity for a public hearing, a civil penalty

may be assessed by the commission after it has determined that a

violation did occur and the amount of the penalty that is

warranted.

(e) The commission shall then issue an order requiring that the

penalty be paid.

Added by Acts 1983, 68th Leg., p. 1407, ch. 286, Sec. 1, eff.

Sept. 1, 1983.

Sec. 81.0533. PAYMENT OF PENALTY; REFUND. (a) On the issuance

of an order finding that a violation has occurred, the commission

shall inform the person charged within 30 days of the amount of

the penalty.

(b) Within the 30-day period immediately following the day on

which the decision or order is final as provided in Subchapter F,

Chapter 2001, Government Code, the person charged with the

penalty shall:

(1) pay the penalty in full; or

(2) if the person seeks judicial review of either the amount of

the penalty or the fact of the violation, or both:

(A) forward the amount to the commission for placement in an

escrow account; or

(B) in lieu of payment into escrow, post with the commission a

supersedeas bond in a form approved by the commission for the

amount of the penalty, such bond to be effective until all

judicial review of the order or decision is final.

(c) If through judicial review of the decision or order it is

determined that no violation occurred or that the amount of the

penalty should be reduced or not assessed, the commission shall,

within the 30-day period immediately following that

determination, if the penalty has been paid to the commission,

remit the appropriate amount to the person, with accrued

interest, or where a supersedeas bond has been posted, the

commission shall execute a release of such bond.

(d) Failure to forward the money to the commission within the

time provided by Subsection (b) of this section results in a

waiver of all legal rights to contest the violation or the amount

of the penalty.

(e) Judicial review of the order or decision of the commission

assessing the penalty shall be under the substantial evidence

rule and shall be instituted by filing a petition with the

district court of Travis County, Texas, and not elsewhere, as

provided for in Subchapter G, Chapter 2001, Government Code.

Added by Acts 1983, 68th Leg., p. 1407, ch. 286, Sec. 1, eff.

Sept. 1, 1983. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

5.95(53), (59), eff. Sept. 1, 1995.

Sec. 81.0534. RECOVERY OF PENALTY. Civil penalties owed under

Sections 81.0531-81.0533 of this code may be recovered in a civil

action brought by the attorney general at the request of the

commission.

Added by Acts 1983, 68th Leg., p. 1407, ch. 286, Sec. 1, eff.

Sept. 1, 1983.

Sec. 81.054. ENFORCEMENT BY ATTORNEY GENERAL. (a) The attorney

general shall enforce the provision of this title by injunction

or other adequate remedy and as otherwise provided by law.

(b) If an action is instituted by the attorney general under

this section alleging a violation of an NPDES permit or the

failure to obtain an NPDES permit under Chapter 91 or Chapter 141

of the Natural Resources Code, the attorney general may not

oppose intervention by a person who has standing to intervene, as

provided by Rule 60, Texas Rules of Civil Procedure.

Acts 1977, 65th Leg., p. 2510, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1995, 74th Leg., ch. 310, Sec. 5,

eff. Aug. 28, 1995.

Sec. 81.055. PIPELINE SYSTEM FINANCIAL RESPONSIBILITY

REQUIREMENTS. (a) Not later than March 1, 2002, the legislature

may:

(1) study the desirability of requiring an owner, operator, or

manager of a pipeline system to obtain liability insurance

coverage, a bond, or other evidence of financial responsibility

in order to protect the public from the costs resulting from a

discharge from the pipeline system; and

(2) report its findings to the legislature and make the report

available to the public.

(b) If the legislature finds that adoption of such a requirement

is desirable, the commission by rule may require an owner,

operator, or manager of a pipeline system to obtain evidence of

financial responsibility. The rules must specify the appropriate

form and amount of that evidence and may require evidence of

financial responsibility in different amounts for different

pipeline systems, taking into consideration whether the pipeline

system:

(1) has a history of discharges or other violations of

regulatory requirements; or

(2) is located over a public drinking water supply, a natural

resource, or a critical groundwater resource or near a school or

populated area.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 6, eff. Sept. 1,

2001.

Sec. 81.056. CONTAMINATION REPORT. (a) In this section:

(1) "Common carrier" has the meaning assigned by Section

111.002.

(2) "Owner of the land" or "landowner" means the first person

who is shown on the appraisal roll of the appraisal district

established for the county in which a tract of land is located as

owning an interest in the surface estate of the land at the time

a contamination report is required to be made under this section.

(b) If in the process of placing, repairing, replacing, or

maintaining a pipeline a common carrier or an owner or operator

of a pipeline observes or detects any petroleum-based

contamination of soil or water in proximity to the pipeline, the

common carrier or pipeline owner or operator shall report the

contamination to the commission and the owner of the land on

which the pipeline is located. Petroleum-based contamination of

soil or water that is observed or detected is required to be

reported under this subsection if:

(1) hydrocarbons are present on the surface of the water;

(2) at least five linear yards of soil have been affected by

hydrocarbons; or

(3) soil affected by hydrocarbons extends beyond the face of the

excavation in which the contamination is observed or detected.

(c) The contamination report:

(1) must be made not later than 24 hours after the common

carrier or pipeline owner or operator observes or detects the

contamination;

(2) must include the global positioning satellite coordinates of

the location of the contamination; and

(3) may be made by telephone, facsimile, or electronic mail.

(d) Not later than the third business day after the date the

commission receives the contamination report, a person authorized

by the commission shall withdraw a soil sample from the

contaminated land. The person is entitled to enter the land for

the purpose of withdrawing the sample.

(e) A common carrier or pipeline owner or operator that makes a

contamination report under this section is released from all

liability for the contamination or the cleanup of the

contamination covered by the report, except for any contamination

caused by the common carrier or pipeline owner or operator.

(f) The commission shall adopt rules to implement this section.

(g) The commission may use money in the oil-field cleanup fund

to implement this section. The amount of money in the fund the

commission may use for that purpose may not exceed the amount of

money in the fund that is derived from fees collected under

Section 91.142 from common carriers or owners or operators of

pipelines as determined annually by the commission.

Added by Acts 2005, 79th Leg., Ch.

339, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

166, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

166, Sec. 2, eff. September 1, 2009.

Sec. 81.057. EXEMPTION FROM CERTAIN PURCHASING RULES. The

commission is not required to follow any purchasing procedures

prescribed by or under Subchapter E, Chapter 2155, Government

Code, when the commission makes a purchase in connection with the

remediation of surface locations or well plugging.

Added by Acts 2003, 78th Leg., ch. 1272, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

514, Sec. 2, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

393, Sec. 3.06, eff. September 1, 2009.

Sec. 81.058. ADMINISTRATIVE PENALTY FOR CERTAIN NATURAL

GAS-RELATED ACTIVITIES. (a) The commission, after notice and

opportunity for hearing, may impose an administrative penalty

against a purchaser, transporter, gatherer, shipper, or seller of

natural gas, a person described by Section 81.051(a) or

111.081(a), or any other entity under the jurisdiction of the

commission under this code that the commission determines has:

(1) violated a commission rule adopting standards or a code of

conduct for entities in the natural gas industry prohibiting

unlawful discrimination; or

(2) unreasonably discriminated against a seller of natural gas

in the purchase of natural gas from the seller.

(b) The commission, after notice and opportunity for hearing,

may impose an administrative penalty against a purchaser,

transporter, or gatherer of natural gas if the commission

determines that the person engaged in prohibited discrimination

against a shipper or seller of natural gas because the shipper or

seller filed a formal or informal complaint with the commission

against the person relating to the person's purchase,

transportation, or gathering of the gas.

(c) The commission, after notice and opportunity for hearing,

may impose an administrative penalty against a purchaser,

transporter, gatherer, shipper, or seller of natural gas who is a

party to an informal complaint resolution proceeding and is

determined by the commission to have:

(1) failed to participate in the proceeding; or

(2) failed to provide information requested by a mediator in the

proceeding.

(d) An administrative penalty imposed under this section may not

exceed $5,000 a day for each violation. Each day a violation

continues or occurs is a separate violation for purposes of

imposing a penalty under this section.

(e) If the commission determines after notice and opportunity

for hearing that an entity has engaged in prohibited

discrimination for which a penalty may be imposed under this

section, the commission may issue any order necessary and

reasonable to prevent the discrimination from continuing.

(f) The remedy provided by this section is cumulative of any

other remedy the commission may order.

Added by Acts 2007, 80th Leg., R.S., Ch.

757, Sec. 1, eff. September 1, 2007.

Sec. 81.059. APPOINTMENT OF MEDIATORS FOR INFORMAL COMPLAINTS.

(a) The commission may provide for the appointment of a

commission staff member as the mediator of an informal complaint

filed with the commission, or the parties may agree to employ and

pay an independent mediator for the purpose of mediating the

complaint.

(b) If the parties request that the mediation be conducted at a

location other than the offices of the commission in Austin, the

parties shall reimburse the commission for the commission's costs

related to travel to those other locations.

(c) This section does not prohibit the commission from requiring

that the parties participate in a formal complaint resolution

proceeding.

(d) At least annually, the commission shall notify oil and gas

producers of the existence of any informal complaint resolution

process provided for by the commission.

(e) Filing an informal complaint is not a prerequisite for

filing a formal complaint.

Added by Acts 2007, 80th Leg., R.S., Ch.

757, Sec. 1, eff. September 1, 2007.

Text of section effective on April 01, 2011

Sec. 81.0591. COMPLAINTS. (a) The commission shall maintain a

file on each written complaint filed with the commission. The

file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the commission;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

commission closed the file without taking action other than to

investigate the complaint.

(b) The commission shall provide to the person filing the

complaint and to each person who is a subject of the complaint a

copy of the commission's policies and procedures relating to

complaint investigation and resolution.

(c) The commission, at least quarterly until final disposition

of the complaint, shall notify the person filing the complaint

and each person who is a subject of the complaint of the status

of the investigation unless the notice would jeopardize an

undercover investigation.

Added by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 3.03, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 81.0592. CONSUMER INTEREST INFORMATION. (a) The

commission shall prepare information of consumer interest

describing the regulatory functions of the commission and the

procedures by which consumer complaints are filed with and

resolved by the commission.

(b) The commission shall make the information available to the

public and appropriate state agencies.

Added by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 3.03, eff. April 1, 2011.

Sec. 81.060. CONFIDENTIALITY PROVISIONS. (a) A confidentiality

provision may not be required in a contract to which a producer

is a party for the sale, transportation, or gathering of natural

gas that is entered into on or after September 1, 2007.

(b) A confidentiality provision in a contract to which a

producer is a party for the sale, transportation, or gathering of

natural gas that was entered into before September 1, 2007,

becomes unenforceable on the date the term of the contract

expires.

Added by Acts 2007, 80th Leg., R.S., Ch.

757, Sec. 1, eff. September 1, 2007.

Sec. 81.061. AUTHORITY TO ESTABLISH MARKET-BASED RATES. (a)

This section does not apply to rates established under Chapter

103, Utilities Code, or Subchapter C or G, Chapter 104, of that

code.

(b) The commission may use a cost-of-service method or a

market-based rate method in setting a rate in a formal rate

proceeding.

(c) On the filing of a complaint by a shipper or seller of

natural gas, the commission may set a transportation or gathering

rate in a formal rate proceeding if the commission determines

that the rate is necessary to remedy unreasonable discrimination

in the provision of transportation or gathering services. The

commission may set a rate regardless of whether the transporter

or gatherer is classified as a utility by other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

757, Sec. 1, eff. September 1, 2007.

Text of section effective on April 01, 2011

Sec. 81.062. PUBLIC PARTICIPATION. The commission shall develop

and implement policies that provide the public with a reasonable

opportunity to appear before the commission and to speak on any

issue under the jurisdiction of the commission.

Added by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 3.03, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 81.063. ISSUANCE, SUSPENSION, OR REVOCATION OF LICENSE,

PERMIT, OR CERTIFICATE. (a) If the commission proposes to

suspend or revoke a person's license, permit, or certificate of

public convenience and necessity, the person is entitled to a

hearing before the commission.

(b) The commission may not:

(1) refuse to issue a license, permit, or certificate to a

person because of the person's race, religion, color, sex, or

national origin; or

(2) revoke or suspend the license, permit, or certificate of a

person because of the person's race, religion, color, sex, or

national origin.

Added by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 3.03, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 81.064. POWERS OF COMMISSIONER OR DESIGNATED EMPLOYEE IN

CASES BEFORE COMMISSION. (a) In a case before the commission, a

commissioner, or an authorized commission employee, designated by

the commission for that purpose, in the same manner as if the

entire commission were present, may:

(1) hold a hearing;

(2) conduct an investigation;

(3) make a record of a hearing or investigation for the use and

benefit of the commission;

(4) administer an oath;

(5) certify to an official act; and

(6) compel the attendance of a witness and the production of

papers, books, accounts, and other pertinent documents and

testimony.

(b) The record of a hearing or investigation made under this

section that is certified to by the commissioner or employee has

the same effect as if made before the commission. The commission

shall determine a case in which the record is made under this

section in the same manner as if the record had been made before

the commission.

(c) The commission may punish for contempt a person who:

(1) refuses to comply with this section; or

(2) obstructs or attempts to obstruct a proceeding under this

section.

Added by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 3.03, eff. April 1, 2011.

SUBCHAPTER D. WITNESSES

Sec. 81.091. INCRIMINATING TESTIMONY. If a witness fails or

refuses to appear on being summoned, to answer any question he is

asked, or to produce any record or data required by subpoena, the

claim that the testimony may tend to incriminate the person

giving it does not excuse the witness from testifying or

producing the records and data, but the evidence or testimony may

not be used against the person on the trial of any criminal

proceeding.

Acts 1977, 65th Leg., p. 2510, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 81.092. FEE FOR EXECUTING PROCESS. The sheriff or

constable executing process shall receive the compensation

authorized by the commission.

Acts 1977, 65th Leg., p. 2510, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Text of section effective on April 01, 2011

Sec. 81.093. DEPOSITIONS. (a) In a matter pending for hearing

before the commission or a division of the commission, the

commission or an interested party may produce the testimony of a

witness by written or oral deposition instead of compelling the

personal attendance of the witness. For that purpose, the

commission may issue a commission or other process necessary to

take a deposition.

(b) The deposition shall be taken, to the extent applicable and

to the greatest extent possible, in accordance with the

provisions of the Texas Rules of Civil Procedure relating to

written and oral depositions.

Added by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 3.04, eff. April 1, 2011.

SUBCHAPTER E. TAX

Sec. 81.111. TAX LEVY. (a) A tax is levied on crude petroleum

produced in this state in the amount of three-sixteenths of one

cent on each barrel of 42 standard gallons.

(b) This tax is in addition to and shall be collected in the

same manner as the occupation tax on the production of crude

petroleum.

(c) Chapter 202, Tax Code, as amended, applies to the

administration and collection of the tax imposed by this section,

and the penalties provided by that chapter apply to any person

who fails to pay or report the tax under this section.

Acts 1977, 65th Leg., p. 2510, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 1024, ch. 235,

art. 5, Sec. 3(a), eff. Sept. 1, 1983.

Sec. 81.112. DISPOSITION OF TAX PROCEEDS. The tax shall be

deposited in the General Revenue Fund.

Acts 1977, 65th Leg., p. 2511, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 144, ch. 65,

Sec. 1, eff. Sept. 1, 1981.

Sec. 81.113. USE OF TAX PROCEEDS. Proceeds from the tax shall

be used for the administration of the state's oil and gas

conservation laws.

Acts 1977, 65th Leg., p. 2511, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 81.114. PRODUCTION REPORTS. Producers of crude petroleum

shall make reports of production in the same manner and under the

same penalties as provided for the occupation tax on the

production of crude oil.

Acts 1977, 65th Leg., p. 2511, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 81.115. PAYMENTS TO OIL AND GAS DIVISION. Money

appropriated to the oil and gas division of the commission under

the General Appropriations Act shall be paid from the General

Revenue Fund.

Acts 1977, 65th Leg., p. 2511, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 144, ch. 65,

Sec. 1, eff. Sept. 1, 1981.

Sec. 81.116. OIL-FIELD CLEANUP REGULATORY FEE ON OIL. (a) An

oil-field cleanup regulatory fee is imposed on crude petroleum

produced in this state in the amount of five-eighths of one cent

on each barrel of 42 standard gallons.

(b) The fee is in addition to, and independent of any liability

for, the taxes imposed under Section 81.111 of this code and

Chapter 202, Tax Code.

(c) Except as provided by Subsection (d) of this section,

Chapter 202, Tax Code, applies to the administration and

collection of the fee, and the penalties provided by that chapter

apply to any person who fails to pay or report the fee.

(d) The comptroller shall suspend collection of the fee in the

manner provided by Section 91.111. The exemptions and reductions

set out in Sections 202.052, 202.054, 202.056, 202.057, 202.059,

and 202.060, Tax Code, do not affect the fee imposed by this

section.

(e) Proceeds from the fee, including any penalties collected in

connection with the fee, shall be deposited to the oil-field

cleanup fund as provided by Section 91.111 of this code.

Added by Acts 1991, 72nd Leg., ch. 603, Sec. 2, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1233, Sec. 7, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 200, Sec. 17, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

267, Sec. 1, eff. January 1, 2006.

Sec. 81.117. OIL-FIELD CLEANUP REGULATORY FEE ON GAS. (a) An

oil-field cleanup regulatory fee is imposed on gas initially

produced and saved in this state in the amount of one-fifteenth

of one cent for each thousand cubic feet.

(b) The fee is in addition to, and independent of any liability

for, the tax imposed under Section 201.052, Tax Code.

(c) Except as provided by Subsection (d), the administration,

collection, and enforcement of the fee is the same as for the tax

imposed under Section 201.052, Tax Code.

(d) The comptroller shall suspend collection of the fee in the

manner provided by Section 91.111. The exemptions and reductions

set out in Sections 201.053, 201.057, 201.058, and 202.060, Tax

Code, do not affect the fee imposed by this section.

(e) Proceeds from the fee, including any penalties collected in

connection with the fee, shall be deposited to the oil-field

cleanup fund as provided by Section 91.111 of this code.

Added by Acts 1991, 72nd Leg., ch. 603, Sec. 2, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1233, Sec. 8, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 200, Sec. 18, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

267, Sec. 2, eff. January 1, 2006.

SUBCHAPTER F. CAMPAIGNING

Sec. 81.151. PENALTY FOR CAMPAIGNING. A person who receives a

salary from funds provided under this title and who uses his time

or a state-owned automobile for campaign purposes or for the

purpose of furthering the candidacy of his employer or any other

candidate for state office is guilty of a misdemeanor and on

conviction shall be fined not less than $100 nor more than $500

and shall be confined in jail for not less than 30 nor more than

90 days.

Acts 1977, 65th Leg., p. 2511, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 81.152. DISCHARGE AND INELIGIBILITY. A person found guilty

under Section 81.151 of this code shall be discharged immediately

from his position and shall be ineligible for employment by the

state in the future.

Acts 1977, 65th Leg., p. 2511, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 81.153. SETTING CIVIL COMPLAINT FOR HEARING. If a citizen

of this state files a civil complaint with a district court in

Travis County charging an employee with use of his time or a

state-owned automobile for campaign purposes or to further the

candidacy of his employer or any other candidate for state

office, the court shall set the complaint for hearing at a time

not less than 10 nor more than 20 days after the day on which the

complaint is filed.

Acts 1977, 65th Leg., p. 2511, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 81.154. NOTICE TO EMPLOYEE. The court shall have notice of

the hearing served on the employee against whom the complaint was

filed at least five days before the date of the hearing.

Acts 1977, 65th Leg., p. 2511, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 81.155. COURT'S ORDER. At the hearing, if the court

determines that the employee has used his time or a state-owned

automobile as charged in the complaint, the court shall certify

the fact to the department, agency, or commission which employs

the person and order the employee's immediate discharge.

Acts 1977, 65th Leg., p. 2511, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 81.156. APPEAL. Any person against whom charges have been

filed is entitled to appeal to the court of appeals, but the

pendency of the appeal does not suspend his discharge.

Acts 1977, 65th Leg., p. 2512, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 799, ch. 291,

Sec. 91, eff. Sept. 1, 1981.



CHAPTER 85. CONSERVATION OF OIL AND GAS

NATURAL RESOURCES CODE

TITLE 3. OIL AND GAS

SUBTITLE B. CONSERVATION AND REGULATION OF OIL AND GAS

CHAPTER 85. CONSERVATION OF OIL AND GAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 85.001. DEFINITIONS. (a) In this chapter:

(1) "Commission" means the Railroad Commission of Texas.

(2) "Pool," "common pool," "field," or "common source of supply"

means a common reservoir.

(3) "Pool" means an underground reservoir containing a connected

accumulation of crude petroleum oil, or natural gas, or both.

(4) "Product" and "product of oil or gas" mean a commodity or

thing made or manufactured from oil or gas and derivatives or

by-products of oil or gas, including refined crude oil, crude

tops, topped crude, processed crude petroleum, residue from crude

petroleum, cracking stock, uncracked fuel oil, treated crude oil,

fuel oil, residuum, gas oil, naphtha, distillate, gasoline,

kerosene, benzine, wash oil, waste oil, lubricating oil,

casinghead gas, casinghead gasoline, blended gasoline, and blends

or mixtures of oil, or gas, or any derivatives or by-products of

them.

(b) "Oil" means crude petroleum oil, crude petroleum, and crude

oil, and "gas" means natural gas. These terms shall not be

construed as referring to substances different from those

referred to in this chapter and other laws as "oil and gas" and

these terms mean the same whether used in this chapter or in

other laws relating to the conservation of oil and gas.

Acts 1977, 65th Leg., p. 2514, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.002. ANTITRUST AND MONOPOLY STATUTES. (a) The

provisions of this chapter that were formerly a part of Chapter

26, Acts of the 42nd Legislature, 1st Called Session, 1931, as

amended, Chapter 2, Acts of the 42nd Legislature, 4th Called

Session, 1932, as amended, and Chapter 76, General Laws, Acts of

the 44th Legislature, Regular Session, 1935, as amended, do not

affect, alter, diminish, change, or modify the antitrust and

monopoly laws of this state and do not directly or indirectly

authorize a violation of the antitrust and monopoly laws of this

state.

(b) It is the legislative intent that no provision of this

chapter that was formerly a part of Chapter 26, Acts of the 42nd

Legislature, 1st Called Session, 1931, as amended, Chapter 2,

Acts of the 42nd Legislature, 4th Called Session, 1932, as

amended, or Chapter 76, General Laws, Acts of the 44th

Legislature, Regular Session, 1935, as amended, shall affect,

alter, diminish, or amend in any manner a provision of the

antitrust and monopoly laws of this state or authorize a

violation of the antitrust and monopoly laws. The legislative

intent expressed in this subsection shall prevail and take

precedence over sections cited in this subsection regardless of

any statement in these sections to the contrary.

(c) If any provision of this chapter that was formerly a part of

Chapter 26, Acts of the 42nd Legislature, 1st Called Session,

1931, as amended, Chapter 2, Acts of the 42nd Legislature, 4th

Called Session, 1932, as amended, or Chapter 76, General Laws,

Acts of the 44th Legislature, Regular Session, 1935, as amended,

is construed by a court of this state in a manner that will

affect, alter, diminish, or modify any provision of the antitrust

and monopoly laws of this state, this provision which is in

conflict is declared null and void rather than the antitrust and

monopoly laws.

Acts 1977, 65th Leg., p. 2515, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 85.011. SUPERVISORS, DEPUTY SUPERVISORS, AND UMPIRES. The

commission shall employ all supervisors, deputy supervisors, and

umpires necessary to carry out the provisions of this chapter and

other related laws and rules and orders of the commission.

Acts 1977, 65th Leg., p. 2515, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.012. ASSISTANTS AND CLERICAL HELP. The commission shall

employ other assistants and clerical help necessary to carry out

the provisions of this chapter and other related laws and rules

and orders of the commission.

Acts 1977, 65th Leg., p. 2515, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.013. PERSONS ENFORCING RULES AND ORDERS. A person

entrusted with the enforcement of the rules and orders of the

commission shall be a regular employee of the state and paid by

the state. No person other than a regular employee of the state

may be charged with or relied on for the performance of these

duties.

Acts 1977, 65th Leg., p. 2516, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER C. PROVISIONS GENERALLY APPLICABLE TO THE CONSERVATION

OF OIL AND GAS

Sec. 85.041. ACTS PROHIBITED IN VIOLATION OF LAWS, RULES, AND

ORDERS. (a) The purchase, acquisition, or sale, or the

transporting, refining, processing, or handling in any other way,

of oil or gas, produced in whole or in part in violation of any

oil or gas conservation statute of this state or of any rule or

order of the commission under such a statute, is prohibited.

(b) The purchase, acquisition, or sale, or the transporting,

refining, processing, or handling in any other way, of any

product of oil or gas which is derived in whole or in part from

oil or gas or any product of either, which was in whole or part

produced, purchased, acquired, sold, transported, refined,

processed, or handled in any other way, in violation of any oil

or gas conservation statute of this state, or of any rule or

order of the commission under such a statute, is prohibited.

Acts 1977, 65th Leg., p. 2516, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.042. RULES AND ORDERS. (a) The commission may

promulgate and enforce rules and orders necessary to carry into

effect the provisions of Section 85.041 of this code and to

prevent that section's violation.

(b) When necessary, the commission shall make and enforce rules

either general in their nature or applicable to particular fields

for the prevention of actual waste of oil or operations in the

field dangerous to life or property.

Acts 1977, 65th Leg., p. 2516, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.043. APPLICATION OF CERTAIN RULES AND ORDERS. If the

commission requires a showing that refined products were

manufactured from oil legally produced, the requirement shall be

of uniform application throughout the state; provided that, if

the rule or order is promulgated for the purpose of controlling a

condition in any local area or preventing a violation in any

local area, then on the complaint of a person that the same or

similar conditions exist in some other local area and the

promulgation and enforcement of the rule could be beneficially

applied to that additional area, the commission may determine

whether or not those conditions do exist, and if it is shown that

they do, the rule or order may be enlarged to include the

additional area.

Acts 1977, 65th Leg., p. 2516, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2005, 79th Leg., Ch.

346, Sec. 1, eff. June 17, 2005.

Sec. 85.044. EXEMPT PURCHASES. The provisions of Sections

85.041 through 85.043 of this code do not apply to the purchase

of products of oil if made by the ultimate consumer from a retail

distributor of the products.

Acts 1977, 65th Leg., p. 2516, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.045. WASTE ILLEGAL AND PROHIBITED. The production,

storage, or transportation of oil or gas in a manner, in an

amount, or under conditions that constitute waste is unlawful and

is prohibited.

Acts 1977, 65th Leg., p. 2517, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.046. WASTE. (a) The term "waste," among other things,

specifically includes:

(1) operation of any oil well or wells with an inefficient

gas-oil ratio and the commission may determine and prescribe by

order the permitted gas-oil ratio for the operation of oil wells;

(2) drowning with water a stratum or part of a stratum that is

capable of producing oil or gas or both in paying quantities;

(3) underground waste or loss, however caused and whether or not

the cause of the underground waste or loss is defined in this

section;

(4) permitting any natural gas well to burn wastefully;

(5) creation of unnecessary fire hazards;

(6) physical waste or loss incident to or resulting from

drilling, equipping, locating, spacing, or operating a well or

wells in a manner that reduces or tends to reduce the total

ultimate recovery of oil or gas from any pool;

(7) waste or loss incident to or resulting from the unnecessary,

inefficient, excessive, or improper use of the reservoir energy,

including the gas energy or water drive, in any well or pool;

however, it is not the intent of this section or the provisions

of this chapter that were formerly a part of Chapter 26, Acts of

the 42nd Legislature, 1st Called Session, 1931, as amended, to

require repressuring of an oil pool or to require that the

separately owned properties in any pool be unitized under one

management, control, or ownership;

(8) surface waste or surface loss, including the temporary or

permanent storage of oil or the placing of any product of oil in

open pits or earthen storage, and other forms of surface waste or

surface loss including unnecessary or excessive surface losses,

or destruction without beneficial use, either of oil or gas;

(9) escape of gas into the open air in excess of the amount

necessary in the efficient drilling or operation of the well from

a well producing both oil and gas;

(10) production of oil in excess of transportation or market

facilities or reasonable market demand, and the commission may

determine when excess production exists or is imminent and

ascertain the reasonable market demand; and

(11) surface or subsurface waste of hydrocarbons, including the

physical or economic waste or loss of hydrocarbons in the

creation, operation, maintenance, or abandonment of an

underground hydrocarbon storage facility.

(b) Notwithstanding the provisions contained in this section or

elsewhere in this code or in other statutes or laws, the

commission may permit production by commingling oil or gas or oil

and gas from multiple stratigraphic or lenticular accumulations

of oil or gas or oil and gas where the commission, after notice

and opportunity for hearing, has found that producing oil or gas

or oil and gas in a commingled state will prevent waste, promote

conservation, or protect correlative rights.

(c) The commission, after notice and opportunity for hearing,

may permit surface commingling of production of oil or gas or oil

and gas from two or more tracts of land producing from the same

reservoir or from one or more tracts of land producing from

different reservoirs if the commission finds that the commingling

will prevent waste, promote conservation, or protect correlative

rights. The commission may permit the commingling regardless of

whether the tracts or commission-designated reservoirs have the

same working or royalty interest ownership. The amount of

production attributable to each tract or commission-designated

reservoir shall be determined in a manner consistent with this

title. The commission has broad discretion in administering this

subsection and shall adopt and enforce rules or orders as

necessary to administer this subsection.

Acts 1977, 65th Leg., p. 2517, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 673, ch. 300,

Sec. 1, eff. May 29, 1979; Acts 1981, 67th Leg., p. 3166, ch.

830, Sec. 2, eff. June 17, 1981; Acts 1995, 74th Leg., ch. 870,

Sec. 1, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 871, Sec.

1, eff. Sept. 1, 1995.

Sec. 85.047. EXCLUSION FROM DEFINITION OF WASTE. The use of gas

produced from an oil well within the permitted gas-oil ratio for

manufacture of natural gasoline shall not be included in the

definition of waste.

Acts 1977, 65th Leg., p. 2517, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.048. AUTHORITY TO LIMIT PRODUCTION. (a) Under the

provisions of Subsection (10), Section 85.046 of this code, the

commission shall not restrict the production of oil from any new

field brought into production by exploration until the total

production from that field is 10,000 barrels of oil a day in the

aggregate.

(b) The commission's authority to restrict production from a new

field under other provisions of Section 85.046 of this code is

not limited by this section.

Acts 1977, 65th Leg., p. 2517, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.049. HEARING. (a) On verified complaint of any person

interested in the subject matter that waste of oil or gas is

taking place in this state or is reasonably imminent, or on its

own initiative, the commission, after proper notice, may hold a

hearing to determine whether or not waste is taking place or is

reasonably imminent and if any rule or order should be adopted or

if any other action should be taken to correct, prevent, or

lessen the waste.

(b) The hearing shall be held at the time and place determined

by the commission.

Acts 1977, 65th Leg., p. 2517, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.050. PROCEDURE AT HEARING. (a) At the hearing,

interested parties shall be entitled to be heard and to introduce

evidence and require the attendance of witnesses.

(b) The production of evidence may be required as provided by

law.

Acts 1977, 65th Leg., p. 2518, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.051. ADOPTION OF RULE OR ORDER. If the commission finds

at the hearing that waste is taking place or is reasonably

imminent, it shall adopt a rule or order in the manner provided

by law as it considers reasonably required to correct, prevent,

or lessen the waste.

Acts 1977, 65th Leg., p. 2518, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.052. COMPLIANCE WITH RULE OR ORDER. From and after the

promulgation of a rule or order of the commission, it is the duty

of each person affected by the rule or order to comply with it.

Acts 1977, 65th Leg., p. 2518, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.053. DISTRIBUTION, PRORATION, AND APPORTIONMENT OF

ALLOWABLE PRODUCTION. (a) If a rule or order of the commission

limits or fixes in a pool or portion of a pool the production of

oil, or the production of gas from wells producing gas only, the

commission, on written complaint by an affected party or on its

own initiative and after notice and an opportunity for a hearing,

shall distribute, prorate, or otherwise apportion or allocate the

allowable production among the various producers on a reasonable

basis if the commission finds that action to be necessary to:

(1) prevent waste; or

(2) adjust the correlative rights and opportunities of each

owner of oil or gas in a common reservoir to produce and use or

sell the oil or gas as permitted in this chapter.

(b) When, as provided in Subsection (b) of Section 85.046 or

Subsection (b) of Section 86.012 of this code, as amended, the

commission has permitted production by commingling oil or gas or

oil and gas from multiple stratigraphic or lenticular

accumulations of oil or gas or oil and gas, the commission may

distribute, prorate, apportion, or allocate the production of

such commingled separate multiple stratigraphic or lenticular

accumulations of oil or gas or oil and gas as if they were a

single pool; provided, however, that:

(i) such commingling shall not cause the allocation of allowable

production from a well producing from any separate accumulation

or accumulations to be less than that which would result from the

commission applying the provisions of Section 86.095 of this code

to such accumulation or accumulations; and

(ii) the allocation of the allowable for such commingled

production shall be based on not less than two factors which the

Railroad Commission shall take into account as directed by

Section 86.089 of this code.

Acts 1977, 65th Leg., p. 2518, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 2578, ch. 688,

Sec. 1, eff. June 16, 1981; Acts 1995, 74th Leg., ch. 435, Sec.

1, eff. Aug. 28, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

346, Sec. 2, eff. June 17, 2005.

Sec. 85.054. ALLOWABLE PRODUCTION OF OIL. (a) To prevent

unreasonable discrimination in favor of one pool as against

another, and on written complaint and proof of such

discrimination or if the commission on its own initiative finds

such an action to be necessary, the commission may allocate or

apportion the allowable production of oil on a fair and

reasonable basis among the various pools in the state.

(b) In allocating or ascertaining the reasonable market demand

for the entire state, the reasonable market demand of one pool

shall not be discriminated against in favor of another pool.

(c) The commission may determine the reasonable market demand of

the respective pool as the basis for determining the allotments

to be assigned to the respective pool so that discrimination may

be prevented.

Acts 1977, 65th Leg., p. 2518, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2005, 79th Leg., Ch.

346, Sec. 3, eff. June 17, 2005.

Sec. 85.055. ALLOWABLE PRODUCTION OF GAS. (a) If, on written

complaint by an affected party or on its own initiative and after

notice and an opportunity for a hearing, the commission finds

that full production from wells producing gas only from a common

source of supply of gas in this state is in excess of the

reasonable market demand, the commission shall inquire into the

production and reasonable market demand for the gas and shall

determine the allowable production from the common source of

supply.

(b) The allowable production from a prorated common source of

supply is that portion of the reasonable market demand that can

be produced without waste.

(c) The commission shall allocate, distribute, or apportion the

allowable production from the prorated common source of supply

among the various producers on a reasonable basis and shall limit

the production of each producer to the amount allocated or

apportioned to the producer.

(d) When, as provided in Subsection (b) of Section 85.046 or

Subsection (b) of Section 86.012 of this code, as amended, the

commission has permitted production by commingling oil or gas or

oil and gas from multiple stratigraphic or lenticular

accumulations of oil or gas or oil and gas, the commission may

allocate, distribute, or apportion the production of such

commingled separate multiple stratigraphic or lenticular

accumulations of oil or gas or oil and gas as if they were a

single common source of supply; provided, however, that:

(i) such commingling shall not cause the allocation of allowable

production from a well producing from any separate accumulation

or accumulations to be less than that which would result from the

commission applying the provisions of Section 86.095 of this code

to such accumulation or accumulations; and

(ii) the allocation of the allowable for such commingled

production shall be based on not less than two factors which the

Railroad Commission shall take into account as directed by

Section 86.089 of this code.

Acts 1977, 65th Leg., p. 2518, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 2579, ch. 688,

Sec. 2, eff. June 16, 1981; Acts 1995, 74th Leg., ch. 435, Sec.

2, eff. Aug. 28, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

346, Sec. 4, eff. June 17, 2005.

Sec. 85.056. PUBLIC INTEREST. In the administration of the

provisions of this chapter that were formerly a part of Chapter

2, Acts of the 42nd Legislature, 4th Called Session, 1932, as

amended, the commission shall take into consideration and protect

the rights and interests of the purchasing and consuming public

in oil and all its products, such as gasoline and lubricating

oil.

Acts 1977, 65th Leg., p. 2519, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.057. RESTRICTION ON UNEXPLORED TERRITORY. The

provisions of this chapter that were formerly a part of Chapter

2, Acts of the 42nd Legislature, 4th Called Session, 1932, as

amended, shall not be construed to grant the commission any

authority to restrict or in any manner limit the drilling of

wells to explore for oil or gas or both in territory that is not

known to produce either oil or gas.

Acts 1977, 65th Leg., p. 2519, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.058. COMMISSION INQUIRY AND DETERMINATION. From time to

time, the commission may inquire into the production, storage,

transportation, refining, reclaiming, treating, marketing, and

processing of oil and gas, and the reasonable market demand for

oil and gas, so that it may determine whether or not waste exists

or is imminent or whether the oil and gas conservation laws of

this state or the rules and orders of the commission promulgated

under those laws are being violated.

Acts 1977, 65th Leg., p. 2519, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2005, 79th Leg., Ch.

346, Sec. 5, eff. June 17, 2005.

Sec. 85.059. RECORDS. Each person who produces, stores,

transports, refines, reclaims, treats, markets, or processes oil

or gas or the products of either shall keep in this state

accurate records of the amount of oil or gas which such person

produced, stored, transported, refined, reclaimed, treated,

marketed, or processed and of the source from which the person

produced, obtained, or received the oil or gas or the products of

either and the disposition made of them.

Acts 1977, 65th Leg., p. 2519, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.060. SWORN STATEMENTS AND REPORTS. The commission may

require a person who produces, stores, transports, refines,

reclaims, treats, markets, or processes oil or gas or the

products of either to make and file with the commission sworn

statements or reports as to facts within his knowledge or

possession pertaining to the reasonable market demand for oil and

to the production, storage, transportation, refining, reclaiming,

treating, marketing, or processing of oil or gas and the products

of either. The report shall include those facts enumerated in

Section 85.059 of this code.

Acts 1977, 65th Leg., p. 2519, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.061. INSPECTION AND GAUGING. The commission may require

any well, lease, refinery, plant, tank or storage, pipeline, or

gathering line that belongs to or is under the control of a

person who produces, stores, transports, refines, reclaims,

treats, markets, or processes oil or gas or the products of

either to be inspected or gauged by the agents of the commission

whenever and as often as and for such periods as the commission

considers necessary.

Acts 1977, 65th Leg., p. 2519, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.062. EXAMINATION OF BOOKS AND RECORDS. The commission

and its agents and the attorney general and his assistants and

representatives may examine the books and records of a person who

produces, stores, transports, refines, reclaims, treats, markets,

or processes oil or gas or the products of either as often as

considered necessary for the purpose of determining the facts

concerning matters covered by Sections 85.058 through 85.061 of

this code.

Acts 1977, 65th Leg., p. 2520, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.063. VIOLATIONS BY CORPORATIONS. (a) The failure of a

corporation chartered under the laws of this state to comply with

the provisions of Sections 85.059 through 85.062 of this code and

to keep the records required by Section 85.059 of this code in

this state or the refusal to permit officers designated in

Section 85.062 of this code to inspect and examine the records

required by Section 85.059 of this code shall constitute grounds

for forfeiture of the corporation's charter rights and privileges

and dissolution of its corporate existence.

(b) The failure of a foreign corporation to comply with the

provisions of Sections 85.059 through 85.062 of this code and to

keep the records required by Section 85.059 of this code in this

state or the refusal to permit officers designated in Section

85.062 of this code to inspect and examine the records required

by Section 85.059 of this code shall be grounds for enjoining and

forever prohibiting such corporation from doing business in this

state.

Acts 1977, 65th Leg., p. 2520, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.064. ACTION AGAINST CORPORATION. (a) If he determines

that the public interest requires it, the attorney general shall

institute suit or other appropriate action in Travis County for

forfeiture of charter rights of a domestic corporation or to

enjoin a foreign corporation from doing business in this state

when a corporation is deemed guilty of violating the provisions

of Sections 85.059 through 85.062 of this code. The attorney

general may take this action on his own motion and without leave

or order of any judge or court.

(b) On judgment against a defendant for violating the provisions

of Sections 85.059 through 85.062 of this code, the court may, if

in its judgment the public interest requires it, forfeit the

charter rights of a defendant domestic corporation or enjoin a

defendant foreign corporation from doing business in this state.

Acts 1977, 65th Leg., p. 2520, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.065. INFORMAL COMPLAINT PROCESS REGARDING LOSS OF OR

INABILITY TO ACCOUNT FOR NATURAL GAS GATHERED OR TRANSPORTED.

(a) A producer may submit a written request to a person who

gathers or transports gas for the producer for an explanation of

any loss of or inability to account for the gas tendered to the

person by the producer. The request may ask the person to

provide any or all of the information that would be required to

be included in an accounting under Subsection (c). Not later

than the 30th day after the date the person receives the request

from the producer, the person must provide the producer a written

explanation of any loss of or inability to account for the gas

tendered to the person by the producer. The response must

include any relevant information requested by the producer that

is available to the person and that would be required to be

included in an accounting under Subsection (c).

(b) If a producer submits a request under Subsection (a) to a

person who gathers or transports gas for the producer and the

person provides an inadequate explanation of any loss of or

inability to account for the gas, or fails to provide any

explanation of any loss of or inability to account for the gas by

the deadline provided by that subsection, the producer may file

with the commission an informal complaint against the person. An

informal complaint may not be filed before the 30th day after the

end of the production period covered by the complaint. An

informal complaint must:

(1) specify the production period covered by the complaint;

(2) state that at least 30 days have elapsed since the end of

the production period covered by the complaint; and

(3) if the producer metered the volume of gas tendered to the

person who gathered or transported the gas:

(A) describe the type of meter used; and

(B) state the date the meter was last calibrated.

(c) Not later than the 14th day after the date the complaint is

filed, the person who gathered or transported the gas shall

provide to the producer and the commission an accounting of the

gas tendered to the person by the producer for gathering or

transport during the production period covered by the complaint.

The accounting may be provided on a thousand cubic feet or a

million British thermal unit basis, as applicable, and must

include the information the commission determines to be necessary

to resolve an informal complaint under this section, which may

include:

(1) the amount of gas tendered by the producer from each well

that has a meter;

(2) a laboratory analysis of the composition and heating value

of the gas and other substances tendered by the producer, if such

an analysis has been performed;

(3) if available, a schematic drawing of the person's system for

gathering or transporting gas that shows:

(A) each meter type;

(B) the date each meter was last calibrated;

(C) the accuracy of each meter; and

(D) all equipment that alters, disposes of, or otherwise

consumes any of the gas tendered to the person;

(4) the estimated amount of gas used for fuel, flared, or vented

for construction, repair, maintenance, or other operational uses

and, if the information is available, the location of that use;

(5) the estimated amount of contaminants or other impurities

removed from the gas and the location at which the impurities

were removed;

(6) the estimated amount of liquid hydrocarbons and condensate

removed from the gas and the location at which the liquid

hydrocarbons and condensate were removed;

(7) the estimated amount of gas lost and the location at which

the gas was lost;

(8) the estimated amount of gas redelivered by the person,

including the amount of gas sold that was allocated to the

producer, and the location at which the redelivery of the gas

occurred;

(9) any amount of gas received from the producer by the person

that remains unaccounted for; and

(10) any other information the person who gathered or

transported the gas considers relevant to the resolution of the

complaint.

(d) The commission may grant an extension of time to the person

who gathered or transported the gas to provide the accounting

required by Subsection (c). An extension may not permit the

accounting to be provided later than the 45th day after the date

the informal complaint was filed.

(e) If the person who gathered or transported the gas does not

have the information necessary to provide the accounting required

by Subsection (c), the person must provide to the producer and to

the commission a written explanation of the reason the person

does not have the information.

(f) If the person who gathered or transported the gas fails to

provide the accounting required by Subsection (c) or the

explanation required by Subsection (e), the informal complaint

filed by the producer is considered to be valid.

(g) If Subsection (f) applies or the commission determines that

the person who gathered or transported the gas committed waste,

the commission may take any action it considers appropriate,

including issuing an order in a formal proceeding to prevent

waste by the person who gathered or transported the gas.

(h) This subsection applies only to a producer and a person who

gathers or transports gas for the producer under a contract

between the producer and that person that is entered into or

renewed on or after September 1, 2007. On written request, the

producer is entitled to audit the books and records of the person

that pertain to the contract between the producer and the person

for the purpose of verifying whether any gas tendered to the

person by the producer that the person has lost or is unable to

account for has been allocated to the volume of gas tendered to

the person by the producer as required by the contract. A

producer is not entitled to conduct an audit under this

subsection more frequently than annually.

Added by Acts 2007, 80th Leg., R.S., Ch.

696, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. MARGINAL WELLS

Sec. 85.121. DEFINITIONS. (a) In this subchapter, "marginal

well" means an oil well that is incapable of producing its

maximum capacity of oil except by pumping, gas lift, or other

means of artificial lift, and which well so equipped is capable,

under normal unrestricted operating conditions, of producing such

daily quantities of oil, as provided in this subchapter, that

would be damaged, or result in a loss of production ultimately

recoverable, or cause the premature abandonment of the well, if

its maximum daily production were artificially curtailed.

(b) As used in Subsection (a), Section 85.121 and Section 85.122

of this code, "gas lift" means gas lift by the use of gas not in

solution with oil produced.

Acts 1977, 65th Leg., p. 2520, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.122. WELLS CONSIDERED AS MARGINAL WELLS. Wells that are

considered marginal wells include any oil well in this state that

is incapable of producing its maximum daily capacity of oil

except by pumping, gas lift, or other means of artificial lift

and having:

(1) when producing from a depth of 2,000 feet or less, a maximum

daily capacity for production of 10 barrels or less, averaged

over the preceding 10 consecutive days of stabilized production;

(2) when producing from a horizon deeper than 2,000 feet and

less in depth than 4,000 feet, a maximum daily capacity for

production of 20 barrels or less, averaged over the preceding 10

consecutive days of stabilized production;

(3) when producing from a horizon deeper than 4,000 feet and

less in depth than 6,000 feet, a maximum daily capacity for

production of 25 barrels or less, averaged over the preceding 10

consecutive days of stabilized production;

(4) when producing from a horizon deeper than 6,000 feet and

less in depth than 8,000 feet, a maximum daily capacity for

production of 30 barrels or less, averaged over the preceding 10

consecutive days of stabilized production; or

(5) when producing from a horizon deeper than 8,000 feet, a

maximum daily capacity for production of 35 barrels or less,

averaged over the preceding 10 consecutive days of stabilized

production.

Acts 1977, 65th Leg., p. 2521, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 325, ch. 73,

Sec. 1, eff. May 3, 1983.

Sec. 85.123. CURTAILMENT OF MARGINAL WELL PRODUCTION AS WASTE.

To artificially curtail the production of a marginal well below

the marginal limit as set out in Sections 85.121 through 85.122

of this code before the marginal well's ultimate plugging and

abandonment is declared to be waste.

Acts 1977, 65th Leg., p. 2521, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.124. RULES AND ORDERS RESTRICTING MARGINAL WELLS. No

rule or order of the commission or of any other constituted legal

authority shall be adopted requiring the restriction of the

production of a marginal well.

Acts 1977, 65th Leg., p. 2521, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.125. EFFECT OF OTHER SUBCHAPTERS. None of the

provisions of this chapter that were formerly a part of Chapter

26, Acts of the 42nd Legislature, 1st Called Session, 1931, as

amended, Chapter 2, Acts of the 42nd Legislature, 4th Called

Session, 1932, as amended, or Chapter 76, General Laws, Acts of

the 44th Legislature, Regular Session, 1935, as amended,

authorize or may be construed to limit, modify, or repeal the

provisions of this subchapter.

Acts 1977, 65th Leg., p. 2521, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER F. RULES AND ORDERS OF THE COMMISSION

Sec. 85.201. ADOPTION OF RULES AND ORDERS. The commission shall

make and enforce rules and orders for the conservation of oil and

gas and prevention of waste of oil and gas.

Acts 1977, 65th Leg., p. 2522, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.202. PURPOSES OF RULES AND ORDERS. (a) The rules and

orders of the commission shall include rules and orders:

(1) to prevent waste, as defined in Section 85.046 of this code,

of oil and gas in drilling and producing operations and in the

storage, piping, and distribution of oil and gas;

(2) to require dry or abandoned wells to be plugged in a manner

that will confine oil, gas, and water in the strata in which they

are found and prevent them from escaping into other strata;

(3) for the drilling of wells and preserving a record of the

drilling of wells;

(4) to require wells to be drilled and operated in a manner that

will prevent injury to adjoining property;

(5) to prevent oil and gas and water from escaping from the

strata in which they are found into other strata;

(6) to provide rules for shooting wells and for separating oil

from gas;

(7) to require records to be kept and reports made; and

(8) to provide for issuance of permits, tenders, and other

evidences of permission when the issuance of the permits,

tenders, or permission is necessary or incident to the

enforcement of the commission's rules or orders for the

prevention of waste.

(b) The commission shall do all things necessary for the

conservation of oil and gas and prevention of waste of oil and

gas and may adopt other rules and orders as may be necessary for

those purposes.

Acts 1977, 65th Leg., p. 2522, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.2021. DRILLING PERMIT FEE. (a) With each application

or materially amended application for a permit to drill, deepen,

plug back, or reenter a well, the applicant shall submit to the

commission a nonrefundable fee of:

(1) $200 if the total depth of the well is 2,000 feet or less;

(2) $225 if the total depth of the well is greater than 2,000

feet but less than or equal to 4,000 feet;

(3) $250 if the total depth of the well is greater than 4,000

feet but less than or equal to 9,000 feet;

(4) $300 if the total depth of the well is greater than 9,000

feet.

(b) An applicant shall submit an additional nonrefundable fee of

$200 when a Rule 37 spacing or a Rule 38 density exception review

is requested.

(c) An applicant shall submit an additional nonrefundable fee of

$150 when requesting that the commission expedite the application

for a permit to drill, deepen, plug back, or reenter a well.

(d) All fees collected under this section shall be deposited in

the state oil-field cleanup fund.

Added by Acts 1983, 68th Leg., p. 5260, ch. 967, Sec. 7, eff.

Sept. 1, 1983. Amended by Acts 1985, 69th Leg., ch. 239, Sec. 74,

eff. Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 603, Sec. 5, eff.

Sept. 1, 1991; Acts 1999, 76th Leg., ch. 1089, Sec. 2, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1233, Sec. 9, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1233, Sec. 10, eff. Sept. 1,

2004.

Sec. 85.203. CONSIDERATIONS IN ADOPTING RULES AND ORDERS TO

PREVENT WASTE. The commission may consider any or all of the

definitions of waste stated in Section 85.046 of this code,

whenever the facts, circumstances, or conditions make them

applicable, in adopting rules or orders to prevent waste of oil

or gas.

Acts 1977, 65th Leg., p. 2523, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.204. PROHIBITED RULES AND ORDERS. The commission is not

authorized to adopt a rule or order or to make a determination or

holding that any mode, manner, or process of refining oil

constitutes waste.

Acts 1977, 65th Leg., p. 2523, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.205. NOTICE AND HEARING. No rule or order pertaining to

the conservation of oil and gas or to the prevention of waste of

oil and gas may be adopted by the commission except after notice

and hearing as provided by law.

Acts 1977, 65th Leg., p. 2523, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.206. EMERGENCY ORDER. (a) If the commission finds an

emergency to exist, that in the commission's judgment requires

the adoption of an order without giving notice or holding a

hearing, the emergency order may be adopted and shall be valid as

though notice had been given and a hearing held.

(b) The emergency order shall remain in force no longer than 15

days from its effective date.

(c) The emergency order shall expire, in any event, at the time

an order relating to the same subject matter and adopted after

proper notice and hearing becomes effective.

Acts 1977, 65th Leg., p. 2523, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.207. EFFECT OF AMENDMENT, REPEAL, OR EXPIRATION OF A

RULE OR ORDER. The amendment, repeal, or expiration of a rule or

order of the commission adopted under the provisions of this

chapter that were formerly a part of Chapter 76, General Laws,

Acts of the 44th Legislature, Regular Session, 1935, as amended,

or the provisions of Title 102, Revised Civil Statutes of Texas,

1925, as amended, including provisions of this code formerly

included in that title, shall not have the effect of releasing or

discharging from liability, penalty, or forfeiture any person

violating the rule or order before the effective date of the

amendment, repeal, or expiration. Prosecutions and suits for

these violations, liabilities, penalties, and forfeitures shall

be instituted and proceeded with in all respects as if the rule

or order had not been amended or repealed, or had not expired.

Acts 1977, 65th Leg., p. 2523, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER G. SUITS CHALLENGING THE VALIDITY OF LAWS AND ORDERS

Sec. 85.241. SUITS BY INTERESTED PERSONS. Any interested person

who is affected by the conservation laws of this state or orders

of the commission relating to oil or gas and the waste of oil or

gas, and who is dissatisfied with any of these laws or orders,

may file suit against the commission or its members in a court of

competent jurisdiction in Travis County to test the validity of

the law or order.

Acts 1977, 65th Leg., p. 2524, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.242. EXPEDITIOUS TRIAL. A suit brought under Section

85.241 of this code shall be advanced for trial and shall be

determined as expeditiously as possible. No postponement or

continuance shall be granted except for reasons considered

imperative by the court.

Acts 1977, 65th Leg., p. 2524, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.243. BURDEN OF PROOF. In the trial of a suit brought

under Section 85.241 of this code, the burden of proof shall be

on the party complaining of the law or order, and the law or

order is deemed prima facie valid.

Acts 1977, 65th Leg., p. 2524, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.244. CONDITIONS FOR INJUNCTIVE RELIEF. No temporary

restraining order, temporary or permanent injunction, or other

form of injunctive relief may be granted against the commission,

its members, agents, and representatives to restrain it or them

from enforcing any rule or order adopted by the commission under

the oil and gas conservation laws of this state or from enforcing

any of these laws unless notice is given to the commission and a

hearing is held as provided in this subchapter.

Acts 1977, 65th Leg., p. 2524, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.245. NOTICE TO COMMISSION. (a) At the time a petition

or application is filed requesting a temporary restraining order

or any form of temporary injunctive relief, the clerk of the

court in which the petition or application is filed shall issue

notice in writing to the commission.

(b) The notice shall include:

(1) the docket number;

(2) the style of the case; and

(3) a brief statement of the nature of the suit.

(c) The notice shall be served on the commission in Travis

County by delivering a copy of the citation to the commission, a

member of the commission, or the secretary of the commission for

the service of other citations.

(d) Five days after the citation has been served a hearing may

be held on the petition or application.

Acts 1977, 65th Leg., p. 2524, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.246. INTERVENTION IN SUIT. In the discretion of the

court, any person who is interested in the subject matter of the

suit may intervene.

Acts 1977, 65th Leg., p. 2524, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.247. RULES AND ORDERS PRIMA FACIE VALID. The rule or

order complained of in the suit is prima facie valid, and the use

and introduction of the verified petition of the plaintiff shall

not be sufficient to overcome the prima facie validity of the

rule or order or to authorize the court to grant any injunctive

relief against the enforcement of the rule or order.

Acts 1977, 65th Leg., p. 2524, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.248. BOND. Before an order granting injunctive relief

against an oil and gas conservation law, rule, or order of the

commission becomes effective, the plaintiff shall be required by

the court to execute a bond with good and sufficient sureties in

a reasonably sufficient amount determined by the court to

indemnify any persons whom the court may find from the facts

proven will suffer damage as a result of the violation of the

law, rule, or order in question. The persons shall be named in

the order of the judge at the time the amount of the bond is

fixed by the court and entered in the record.

Acts 1977, 65th Leg., p. 2525, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.249. CONDITIONS OF BOND. (a) In determining the amount

of the bond, the judge shall consider all facts and circumstances

surrounding the parties and the ability of the plaintiff to make

the bond so that the judge can determine the amount and

reasonableness of the bond under the facts and circumstances.

(b) A bond made or executed by a bonding or surety company shall

be by a company authorized to do business in Texas.

(c) The bond shall be approved by the judge and shall be for the

use and benefit of and may be sued on by any person named in the

order who suffers damage as a result of violation of the law,

rule, or order.

Acts 1977, 65th Leg., p. 2525, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.250. CHANGING AMOUNT, PARTIES, AND SURETIES. On a

motion and for good cause shown, and after notice to the parties,

the court periodically may:

(1) increase or decrease the amount of the bond;

(2) add new beneficiaries; and

(3) require new and additional sureties that the facts may

justify.

Acts 1977, 65th Leg., p. 2525, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.251. SUITS ON BONDS. A suit on a bond must be

instituted within six months from the date of the final

determination of the validity in whole or in part of the rule or

order.

Acts 1977, 65th Leg., p. 2525, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.252. INADMISSIBLE EVIDENCE. A finding by the court that

any party is likely to suffer damage is not admissible as

evidence of damages in a suit on the bond.

Acts 1977, 65th Leg., p. 2525, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.253. APPEAL. After notice and hearing on an application

for injunctive relief, either party to the suit is entitled to

appeal the judgment or order granting or refusing the temporary

restraining order, temporary or permanent injunction, or other

form of injunctive relief or granting or overruling a motion to

dissolve the temporary restraining order, temporary or permanent

injunction, or other form of injunctive relief.

Acts 1977, 65th Leg., p. 2525, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.254. APPEAL HAS PRECEDENCE. The appeal is returnable at

once to the appellate court and the action appealed shall have

precedence in the appellate court over all cases, proceedings,

and causes of a different character that are pending.

Acts 1977, 65th Leg., p. 2525, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.255. EARLY DECISION BY COURT OF APPEALS. The court of

appeals shall decide the question in the appeal at as early a

date as possible.

Acts 1977, 65th Leg., p. 2526, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 800, ch. 291,

Sec. 92, eff. Sept. 1, 1981.

Sec. 85.256. APPEAL PROCEDURES. The provisions and requirements

of Article 4662, Revised Civil Statutes of Texas, 1925, as

amended, and Rule 385 of the Texas Rules of Civil Procedure, as

amended, relating to temporary injunctions, apply to appeals from

any order granting or refusing a temporary restraining order, or

granting or overruling a motion to dissolve a temporary

restraining order under the provisions of this subchapter.

Acts 1977, 65th Leg., p. 2526, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.257. CERTIFIED QUESTIONS AND WRITS OF ERROR. (a) If a

question is certified or writ of error requested or granted to

the supreme court, the supreme court shall set the cause for

hearing immediately and shall decide the cause at as early a date

as possible.

(b) The cause shall have precedence over all other causes,

proceedings, and causes of a different character in the court.

Acts 1977, 65th Leg., p. 2526, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.258. AUTHORITY OF COURT OF APPEALS TO ISSUE WRITS. The

court of appeals and its judges have the jurisdiction to issue

writs of prohibition, mandamus, and injunction to prevent the

enforcement of any order or judgment of a trial court or judge

who grants any type of injunctive relief without notice and

hearing in violation of the requirements of Sections 85.244 and

85.245 of this code.

Acts 1977, 65th Leg., p. 2526, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 800, ch. 291,

Sec. 93, eff. Sept. 1, 1981.

Sec. 85.259. ISSUANCE OF WRITS BY COURT OF APPEALS. If it

appears that the provisions of Sections 85.244 and 85.245 of this

code have not been complied with, then on proper application from

the commission to the court of appeals having jurisdiction, the

court shall issue instanter the necessary writs of prohibition,

mandamus, or injunction to prohibit and restrain the trial judge

from enforcing or attempting to enforce the provisions of the

injunction issued by him and to prohibit and restrain the party

or parties in whose favor the order is entered from acting or

attempting to act under the protection of the order or from

violating the law, rule, or order of the commission attacked.

Acts 1977, 65th Leg., p. 2526, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 800, ch. 291,

Sec. 94, eff. Sept. 1, 1981.

SUBCHAPTER H. RECEIVERSHIP

Sec. 85.291. REQUEST FOR RECEIVER. If a rule or order of the

commission has been finally adjudicated to be valid in whole or

part in a suit to which the commission is a party, and if after

that time a party to the suit or other proceedings in which the

rule or order was declared valid violates the rule, order, or

judgment or shall thereafter use or permit to be used any

property owned or controlled by him in violation of the rule,

order, or judgment, the commission shall make application to the

judge of the trial court setting out the rule, order, or judgment

and stating that the party subsequent to the date of the judgment

violated or is violating the rule, order, or judgment and

requesting that a receiver be appointed as provided in this

subchapter.

Acts 1977, 65th Leg., p. 2526, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.292. APPOINTMENT OF RECEIVER AND BOND. After an

application is submitted as provided in Section 85.291 of this

code, the judge of the trial court, after notice and hearing, may

appoint a receiver of the property involved or used in violation

of the rule, order, or judgment and shall set a proper bond for

the receiver.

Acts 1977, 65th Leg., p. 2527, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.293. DUTIES OF RECEIVER. As soon as the receiver is

qualified, he shall take possession of the property and shall

perform his duties as receiver of the property under the orders

of the court, strictly observing the rule, order, or judgment.

Acts 1977, 65th Leg., p. 2527, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.294. DISSOLUTION OF RECEIVERSHIP. A party whose

property is placed in receivership may move to dissolve the

receivership and to discharge the receiver on the terms the court

may prescribe.

Acts 1977, 65th Leg., p. 2527, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER I. DAMAGES

Sec. 85.321. SUIT FOR DAMAGES. A party who owns an interest in

property or production that may be damaged by another party

violating the provisions of this chapter that were formerly a

part of Chapter 26, Acts of the 42nd Legislature, 1st Called

Session, 1931, as amended, or another law of this state

prohibiting waste or a valid rule or order of the commission may

sue for and recover damages and have any other relief to which he

may be entitled at law or in equity. Provided, however, that in

any action brought under this section or otherwise, alleging

waste to have been caused by an act or omission of a lease owner

or operator, it shall be a defense that the lease owner or

operator was acting as a reasonably prudent operator would act

under the same or similar facts and circumstances.

Acts 1977, 65th Leg., p. 2527, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 1071, Sec. 1,

eff. Aug. 31, 1987.

Sec. 85.322. PROCEEDINGS NOT TO IMPAIR SUIT FOR DAMAGES. None

of the provisions of this chapter that were formerly a part of

Chapter 26, Acts of the 42nd Legislature, 1st Called Session,

1931, as amended, no suit by or against the commission, and no

penalties imposed on or claimed against any party violating a

law, rule, or order of the commission shall impair or abridge or

delay a cause of action for damages or other relief that an owner

of land or a producer of oil or gas, or any other party at

interest, may have or assert against any party violating any rule

or order of the commission or any judgment under this chapter.

Acts 1977, 65th Leg., p. 2527, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER J. INJUNCTIONS

Sec. 85.351. SUIT FOR INJUNCTION. (a) If it appears that a

person is violating or threatening to violate the provisions of

this chapter that were formerly a part of Chapter 76, General

Laws, Acts of the 44th Legislature, Regular Session, 1935, as

amended, or Title 102, Revised Civil Statutes of Texas, 1925, as

amended, including provisions of this code formerly included in

that title, or any rule or order of the commission adopted under

those laws, the commission, through the attorney general, shall

bring suit in the name of the state to restrain the violation or

threatened violation.

(b) The suit shall be brought against the person violating or

threatening to violate the law, rule, or order in a court of

competent jurisdiction in Travis County, in the county in which

the violation occurred, or in the county of residence of any

defendant.

Acts 1977, 65th Leg., p. 2527, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5255, ch. 967,

Sec. 2, eff. Sept. 1, 1983.

Sec. 85.352. TYPES OF COURT ORDERS. In the suit, the commission

in the name of the state may obtain prohibitory and mandatory

injunctions, including temporary restraining orders and temporary

injunctions, that the facts may warrant.

Acts 1977, 65th Leg., p. 2528, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.353. APPOINTMENT OF RECEIVER. (a) The violation by a

person of any injunction granted under the provisions of this

subchapter shall be sufficient grounds for appointment by the

court of a receiver to take charge of the person's property and

to exercise authority that in the judgment of the court is

necessary to bring about compliance with the injunction. The

court may appoint the receiver either on its own motion or on

motion of the commission in the name of the state.

(b) No receiver may be appointed until after notice is given and

a hearing is held.

(c) The authority to appoint a receiver is in addition to and

cumulative of the authority to punish for contempt.

Acts 1977, 65th Leg., p. 2528, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER K. PENALTIES, IMPRISONMENT, AND CONFINEMENT

Sec. 85.381. PENALTY FOR VIOLATION OF LAWS, RULES, AND ORDERS.

(a) In addition to being subject to any forfeiture provided by

law and to any penalty imposed by the commission for contempt for

violation of its rules or orders, any person who violates the

provisions of Sections 85.045 and 85.046 of this code, Title 102,

Revised Civil Statutes of Texas, 1925, as amended, including

provisions of this code formerly included in that title, or any

rule or order of the commission promulgated under those laws is

subject to a penalty of not more than:

(1) $10,000 when the provision, rule, or order pertains to

safety or the prevention or control of pollution; or

(2) $1,000 when the provision, rule, or order does not pertain

to safety or the prevention or control of pollution.

(b) The applicable maximum penalty may be assessed for each and

every day of violation and for each and every act of violation.

Acts 1977, 65th Leg., p. 2528, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5251, ch. 967,

Sec. 1, eff. Sept. 1, 1983.

Sec. 85.382. VENUE. The penalty provided in Section 85.381 of

this code shall be recovered in a court of competent jurisdiction

in Travis County, in the county in which the violation occurred,

or in the county of the residence of any defendant.

Acts 1977, 65th Leg., p. 2528, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5251, ch. 967,

Sec. 1, eff. Sept. 1, 1983.

Sec. 85.383. SUIT. By direction of the commission, the suit to

recover the penalty shall be instituted and conducted in the name

of the state by the attorney general or by the county or district

attorney in the county in which the suit is brought.

Acts 1977, 65th Leg., p. 2528, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.384. EFFECT OF RECOVERY OR PAYMENT OF PENALTY. The

recovery or payment of the penalty shall not authorize the

violation of any provision of Section 85.045 or 85.046 of this

code, Title 102, Revised Civil Statutes of Texas, 1925, as

amended, including provisions of this code formerly included in

that title, or any rule or order of the commission adopted under

those laws.

Acts 1977, 65th Leg., p. 2528, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.385. PERSONS AIDING OR ABETTING VIOLATION. Any person

who aids or abets any other person in violating Section 85.045 or

85.046 of this code, Title 102, Revised Civil Statutes of Texas,

1925, as amended, including provisions of this code formerly

included in that title, or any rule or order adopted by the

commission under those laws is subject to the same penalties as

provided in Section 85.381 of this code.

Acts 1977, 65th Leg., p. 2529, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.3855. ADMINISTRATIVE PENALTY. (a) The commission may

impose an administrative penalty on a person who:

(1) violates Section 91.705 or 91.706 or a rule or order adopted

under Section 91.705 or 91.706; or

(2) knowingly destroys, breaks, removes, or otherwise tampers

with, or attempts to destroy, break, remove, or otherwise tamper

with, a cap, seal, or other device placed by the commission on an

oil well, gas well, oil and gas well, or other associated oil or

gas gathering equipment.

(b) The amount of the penalty may not exceed $10,000 for each

violation. The amount shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the economic harm to property or the environment caused by

the violation;

(3) the history of previous violations;

(4) efforts to correct the violation; and

(5) any other matter that justice may require.

(c) The enforcement of the penalty may be stayed during the time

the order is under judicial review if the person pays the penalty

to the clerk of the court or files a supersedeas bond with the

court in the amount of the penalty. A person who cannot afford to

pay the penalty or file the bond may stay the enforcement by

filing an affidavit in the manner required by the Texas Rules of

Civil Procedure for a party who cannot afford to file security

for costs, subject to the right of the commission to contest the

affidavit as provided by those rules.

(d) The attorney general may sue to collect the penalty.

(e) A proceeding to impose the penalty is considered to be a

contested case under Chapter 2001, Government Code.

(f) A penalty imposed under this section is in addition to a

forfeiture provided by law or a penalty imposed by the commission

for contempt for violation of a commission rule or order.

Added by Acts 1999, 76th Leg., ch. 1252, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

816, Sec. 2, eff. September 1, 2007.

Sec. 85.386. FORGING NAMES ON PERMITS AND TENDERS. A person

shall be imprisoned in the Texas Department of Criminal Justice

for not less than two nor more than five years if he:

(1) forges the name of an agent, officer, or employee of the

commission to a permit or tender of the commission relating to

oil or gas or any product or by-product of oil or gas;

(2) forges the name of any person to such a tender or permit; or

(3) knowingly uses a forged instrument to induce another to

handle or transport oil or gas or any product or by-product of

oil or gas.

Acts 1977, 65th Leg., p. 2529, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.133, eff. September 1, 2009.

Sec. 85.387. PROCURING TENDERS AND PERMITS. A person shall be

imprisoned in the Texas Department of Criminal Justice for not

less than two nor more than five years if he:

(1) knowingly procures or causes an agent, officer, or employee

of the commission to approve or issue a permit or tender of the

commission relating to oil or gas or any product or by-product of

oil or gas that includes a statement or representation that is

false and that materially misrepresents the true facts respecting

the oil or gas or any product or by-product of either; or

(2) procures or causes an agent, officer, or employee of the

commission to issue to him a permit or tender relating to oil or

gas or any product or by-product of either with the intent to

defraud.

Acts 1977, 65th Leg., p. 2529, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.134, eff. September 1, 2009.

Sec. 85.388. POSSESSING A FORGED PERMIT OR TENDER. Any person

who knowingly has in his possession a forged tender or permit of

the commission relating to oil or gas or any product or

by-product of oil or gas for the purpose of transporting,

handling, or selling oil or gas shall be guilty of a misdemeanor

and on conviction shall be fined not less than $25 nor more than

$1,000 or shall be confined in the county jail for not less than

30 days nor more than one year, or both.

Acts 1977, 65th Leg., p. 2529, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 85.389. CRIMINAL PENALTY. (a) A person who is not the

owner or operator of an oil well, gas well, or oil and gas well,

a purchaser under contract of oil, gas, or oil and gas from a

well, a gatherer with written authorization from the owner,

operator, or purchaser, or an authorized representative of the

commission who knowingly destroys, breaks, removes, or otherwise

tampers with or attempts to destroy, break, remove, or otherwise

tamper with any cap, seal, or other device placed on an oil well,

gas well, oil and gas well, or associated oil or gas gathering

equipment by the owner or operator for the purpose of controlling

or limiting the operation of the well or associated equipment

commits an offense.

(b) An offense under this section is a felony of the third

degree.

Added by Acts 1983, 68th Leg., p. 5230, ch. 960, Sec. 1, eff.

Sept. 1, 1983.



CHAPTER 86. REGULATION OF NATURAL GAS

NATURAL RESOURCES CODE

TITLE 3. OIL AND GAS

SUBTITLE B. CONSERVATION AND REGULATION OF OIL AND GAS

CHAPTER 86. REGULATION OF NATURAL GAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 86.001. DECLARATION OF POLICY. In recognition of past,

present, and imminent evils occurring in the production and use

of gas as a result of waste in this production and use of gas in

the absence of correlative opportunities of owners of gas in a

common reservoir to produce and use the gas, the provisions of

this chapter are enacted for the protection of public and private

interests against these evils by prohibiting waste and compelling

ratable production.

Acts 1977, 65th Leg., p. 2531, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 86.002. DEFINITIONS. In this chapter:

(1) "Oil" means crude petroleum oil.

(2) "Gas" means natural gas.

(3) "Commission" means the Railroad Commission of Texas.

(4) "Common reservoir" means all or part of any oil or gas field

or oil and gas field that comprises and includes any area that is

underlaid or that, from geological or other scientific data or

experiments or from drilling operations or other evidence,

appears to be underlaid by a common pool or accumulation of oil

or gas or oil and gas.

(5) "Gas well" means a well that:

(A) produces gas not associated or blended with oil at the time

of production;

(B) produces more than 100,000 cubic feet of gas to each barrel

of oil from the same producing horizon; or

(C) produces gas from a formation or producing horizon

productive of gas only encountered in a well bore through which

oil also is produced through the inside of another string of

casing.

(6) "Oil well" means any well that produces one barrel or more

of oil to each 100,000 cubic feet of gas.

(7) "Dry gas" means gas produced from a stratum that does not

produce oil.

(8) "Sour gas" means gas:

(A) containing more than one and one-half grains of hydrogen

sulphide per 100 cubic feet;

(B) containing more than 30 grains of total sulphur per 100

cubic feet; or

(C) which in its natural state is found by the commission to be

unfit for use in generating light or fuel for domestic purposes.

(9) "Sweet gas" means all gas except sour gas and casinghead

gas.

(10) "Casinghead gas" means any gas or vapor indigenous to an

oil stratum and produced from the stratum with oil.

(11) "Natural gasoline" means gasoline manufactured from

casinghead gas or from any gas.

(12) "Cubic foot of gas" or "standard cubic foot of gas" means

the volume of gas, including natural and casinghead gas,

contained in one cubic foot of space at a standard pressure base

of 14.65 pounds per square inch absolute and at a standard

temperature base of 60 degrees Fahrenheit, and if the conditions

of pressure and temperature differ from this standard, conversion

of the volume from the differing conditions to the standard

conditions shall be made in accordance with the ideal gas laws,

corrected for deviation.

Acts 1977, 65th Leg., p. 2531, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 86.003. DETERMINATION OF SEPARATE WELLS. If oil or gas, or

both, is produced through different strings of casing set in the

same well bore, the inner string through which oil or gas, or

both, is produced shall be regarded as one well, and each

successive additional string of casing through which oil or gas,

or both, is produced from a different producing horizon through

the same well bore shall be regarded as another well.

Acts 1977, 65th Leg., p. 2532, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 86.004. APPLICABILITY. The provisions in this chapter do

not impair the authority of the commission to prevent waste under

the oil and gas conservation laws of this state and do not

repeal, modify, or impair any of the provisions relating to oil

and gas conservation in Sections 85.002, 85.041 through 85.055,

85.056 through 85.064, 85.125, 85.201 through 85.207, 85.241

through 85.243, 85.249 through 85.252, and 85.381 through 85.385,

Subchapter J of Chapter 85, and Subchapter P of Chapter 91.

Acts 1977, 65th Leg., p. 2532, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

816, Sec. 3, eff. September 1, 2007.

SUBCHAPTER B. WASTE OF GAS

Sec. 86.011. PROHIBITION AGAINST WASTE. The production,

transportation, or use of gas in a manner, in an amount, or under

conditions which constitute waste is unlawful and is prohibited.

Acts 1977, 65th Leg., p. 2532, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 86.012. DEFINITION OF WASTE. (a) The term "waste"

includes:

(1) the operation of an oil well or wells with an inefficient

gas-oil ratio;

(2) the drowning with water of a stratum or part of a stratum

capable of producing gas in paying quantities;

(3) permitting a gas well to burn wastefully;

(4) the creation of unnecessary fire hazards;

(5) physical waste or loss incident to or resulting from so

drilling, equipping, or operating a well or wells as to reduce or

tend to reduce the ultimate recovery of gas from any pool;

(6) the escape of gas from a well producing both oil and gas

into the open air in excess of the amount that is necessary in

the efficient drilling or operation of the well;

(7) the production of gas in excess of transportation or market

facilities or reasonable market demand for the type of gas

produced;

(8) the use of gas for the manufacture of carbon black without

first having extracted the natural gasoline content from the gas,

except it shall not be necessary to first extract the natural

gasoline content from the gas where it is utilized in a plant

producing an average recovery of not less than five pounds of

carbon black to each 1,000 cubic feet of gas;

(9) the use of sweet gas produced from a gas well for the

manufacture of carbon black unless it is used in a plant

producing an average recovery of not less than five pounds of

carbon black to each 1,000 cubic feet and unless the sweet gas is

produced from a well located in a common reservoir producing both

sweet and sour gas;

(10) permitting gas produced from a gas well to escape into the

air before or after the gas has been processed for its gasoline

content, unless authorized as provided in Section 86.185 of this

code;

(11) the production of natural gas from a well producing oil

from a stratum other than that in which the oil is found unless

the gas is produced in a separate string of casing from that in

which the oil is produced;

(12) the production of more than 100,000 cubic feet of gas to

each barrel of crude petroleum oil unless the gas is put to one

or more of the uses authorized for the type of gas so produced

under allocations made by the commission or unless authorized as

provided in Section 86.185 of this code; and

(13) underground waste or loss however caused and whether or not

defined in other subdivisions of this section.

(b) Notwithstanding the provisions contained in this section or

elsewhere in this code or in other statutes or laws, the

commission may permit production by commingling oil or gas or oil

and gas from multiple stratigraphic or lenticular accumulations

of oil or gas or oil and gas where the commission, after notice

and opportunity for hearing, has found that producing oil or gas

or oil and gas in a commingled state will prevent waste, promote

conservation, or protect correlative rights.

Acts 1977, 65th Leg., p. 2532, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1977, 65th Leg., p. 2695, ch. 871,

art. II, Sec. 8, eff. Sept. 1, 1977; Acts 1979, 66th Leg., p.

674, ch. 300, Sec. 2, eff. May 29, 1979; Acts 1995, 74th Leg.,

ch. 870, Sec. 2, eff. Sept. 1, 1995.

SUBCHAPTER C. POWERS AND DUTIES OF THE COMMISSION

Sec. 86.041. IN GENERAL. The commission has broad discretion in

administering the provisions of this chapter and may adopt any

rule or order in the manner provided by law that it finds

necessary to effectuate the provisions and purposes of this

chapter.

Acts 1977, 65th Leg., p. 2533, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 86.042. RULES AND ORDERS. The commission shall adopt and

enforce rules and orders to:

(1) conserve and prevent the waste of gas;

(2) prevent the waste of gas in drilling and producing

operations and in the piping and distribution of gas;

(3) require dry or abandoned wells to be plugged in a way that

confines gas and water in the strata in which they are found and

prevents them from escaping into other strata;

(4) provide for drilling wells and preserving a record of them;

(5) require wells to be drilled and operated in a manner that

prevents injury to adjoining property;

(6) prevent gas and water from escaping from the strata in which

they are found into other strata;

(7) require records to be kept and reports made;

(8) provide for the issuance of permits and other evidences of

permission when the issuance of the permit or permission is

necessary or incident to the enforcement of its blanket grant of

authority to make any rules necessary to effectuate the law; and

(9) otherwise accomplish the purposes of this chapter.

Acts 1977, 65th Leg., p. 2533, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 86.043. DETERMINING GAS-OIL RATIO. The commission may fix

and determine the gas-oil ratio of all oil wells in the state but

none of the provisions of this chapter may be construed to

authorize the limitation of the production of marginal wells

below the amount fixed by statute. If a restriction imposed by

the commission on the production of oil from an oil well operates

to increase the gas-oil ratio of the well so as to then classify

it as a gas well under the provisions of this chapter, the well

nevertheless shall be considered to be an oil well.

Acts 1977, 65th Leg., p. 2534, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER D. PRODUCTION OF GAS

Sec. 86.081. REGULATION OF PRODUCTION. (a) For the protection

of public and private interests, the commission, on written

complaint by an affected party or on its own initiative and after

notice and an opportunity for a hearing, shall prorate and

regulate the daily gas well production from a common reservoir if

the commission finds that action to be necessary to:

(1) prevent waste; or

(2) adjust the correlative rights and opportunities of each

owner of gas in a common reservoir to produce and use or sell the

gas as permitted in this chapter.

(b) When, as provided in Subsection (b) of Section 85.046 or

Subsection (b) of Section 86.012, the commission has permitted

production by commingling oil or gas or oil and gas from multiple

stratigraphic or lenticular accumulations of oil or gas or oil

and gas, the commission may regulate all activities that are

under its jurisdiction and associated with such commingled,

separate multiple stratigraphic or lenticular accumulations of

oil or gas or oil and gas as if the accumulations were a single

common reservoir; provided, however, that:

(i) such commingling shall not cause the allocation of allowable

production from a well producing from any separate accumulation

or accumulations to be less than that which would result from the

commission applying the provisions of Section 86.095 to such

accumulation or accumulations; and

(ii) the allocation of the allowable for such commingled

production shall be based on not less than two factors which the

Railroad Commission shall take into account as directed by

Section 86.089.

Acts 1977, 65th Leg., p. 2534, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 2580, ch. 688,

Sec. 3, eff. June 16, 1981; Acts 1995, 74th Leg., ch. 435, Sec.

3, eff. Aug. 28, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

881, Sec. 1, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

1119, Sec. 1, eff. June 18, 2005.

Sec. 86.082. EXERCISE OF AUTHORITY TO PREVENT WASTE. The

commission shall exercise its authority to prevent waste when the

presence or imminence of waste is supported by a finding based on

the evidence introduced at a hearing after proper notice.

Acts 1977, 65th Leg., p. 2534, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 86.083. EXERCISE OF AUTHORITY TO ADJUST CORRELATIVE RIGHTS

AND OPPORTUNITIES. The commission shall exercise its authority

to adjust correlative rights and opportunities of each owner of

gas in a common reservoir to produce and use or sell the gas when

evidence introduced at a hearing after proper notice will support

a finding made by the commission that the aggregate lawful volume

of the open flow or daily potential capacity to produce of all

gas wells located in a common reservoir is in excess of the daily

reasonable market demand for gas from gas wells that may be

produced from the common reservoir, to be used as permitted in

this chapter.

Acts 1977, 65th Leg., p. 2534, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 86.084. DETERMINATION OF STATUS OF PRODUCTION. (a) The

commission, on written complaint by an affected party or on its

own initiative, may determine the status of gas production from

any reservoir in the state.

(b) If the commission finds that waste exists or is imminent in

the production of gas from a reservoir, or that the capacity of

the wells to produce gas from a reservoir exceeds the market

demand for gas from the reservoir, the commission by proper order

shall prorate and regulate the gas production from the reservoir

on a reasonable basis.

Acts 1977, 65th Leg., p. 2534, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2005, 79th Leg., Ch.

881, Sec. 2, eff. June 17, 2005.

Sec. 86.085. DETERMINATION OF DEMAND AND VOLUME. On or before

the last day of each month, the commission or a person authorized

by the commission shall determine:

(1) the lawful market demand for gas to be produced from each

prorated reservoir during the following month; and

(2) the volume of gas that can be produced without waste from

each prorated reservoir and each well in the reservoir during the

following month.

Acts 1977, 65th Leg., p. 2534, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 270, Sec. 1,

eff. May 24, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

881, Sec. 3, eff. June 17, 2005.

Sec. 86.086. MONTHLY RESERVOIR ALLOWABLE. After determining

demand for and volume of production from a prorated reservoir as

provided in Section 86.085, the commission shall fix the monthly

reservoir allowable of gas to be produced from the reservoir at

the lawful market demand for the gas or at the volume that can be

produced from the reservoir without waste, whichever is the

smaller quantity.

Acts 1977, 65th Leg., p. 2535, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2005, 79th Leg., Ch.

881, Sec. 4, eff. June 17, 2005.

Sec. 86.087. MONTHLY WELL ALLOWABLE. The monthly reservoir

allowable shall be allocated among all wells entitled to produce

gas from a prorated reservoir to give each well its fair share of

the gas to be produced from the reservoir, but each well is

restricted to the amount of gas that can be produced from it

without waste. The volume of gas allocated to each well is the

monthly allowable for that well.

Acts 1977, 65th Leg., p. 2535, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2005, 79th Leg., Ch.

881, Sec. 5, eff. June 17, 2005.

Sec. 86.088. DAILY ALLOWABLE. The daily market demand for gas

and the daily allowable shall be determined by dividing the

monthly demand and the monthly allowable by the number of days in

the month.

Acts 1977, 65th Leg., p. 2535, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 86.089. FACTORS IN DETERMINING ALLOWABLE. (a) In

determining the daily allowable production for each gas well in a

prorated reservoir, the commission shall take into account:

(1) the size of the tract segregated with respect to the surface

position and common ownership on which the gas well or wells are

located;

(2) the relation between the daily producing capacity of each

gas well and the aggregate daily capacity of all gas wells

producing the same kind of gas in the same common reservoir or

zone; and

(3) other factors that are pertinent.

(b) In determining the daily allowable production for each gas

well, the commission shall not take into account the size of the

tract on which any gas well or wells are located in excess of the

efficient drainage area of the well or wells. The drainage area

shall be determined by the commission.

(c) In ascertaining the drainage area of a well, the commission

shall take into account such factors as are reflected in the

productive capacity of a gas well, including formation pressure,

the permeability and porosity of the producing formation, and the

well bore's structural position, together with all other factors

taken into account by a reasonably prudent operator in

determining the drainage area for a gas well.

Acts 1977, 65th Leg., p. 2535, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 745, Sec. 2,

eff. June 14, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

881, Sec. 6, eff. June 17, 2005.

Sec. 86.090. AUTHORIZING OVERPRODUCTION AND UNDERPRODUCTION.

(a) In order to adjust the correlative rights and opportunities

of each owner to produce, use, and sell gas from a common

reservoir from which a portion of the market demand is seasonal

or where a portion of the market demand fluctuates from month to

month, the commission may permit the wells in the reservoir to be

produced in excess of the monthly allowable, in accordance with

the conditions and limitations set forth in Subsections (b), (c),

(d), and (e) of this section, if no waste would be caused by such

production.

(b) Except as authorized in Subsection (e) of this section, no

well may be permitted in any one month to produce in excess of

two times its monthly allowable, except if there exists or there

is threatened a situation causing an increase in the demand for

the gas from the reservoir which cannot be satisfied otherwise

from the reservoir, then the commission may allow a well to be

produced in excess of two times its monthly allowable.

(c) Except as authorized in Subsection (e) of this section, no

well may ever be allowed to produce in excess of twice its

allowable for more than two months in any period of six months

beginning on the first day of March and September of each year.

If a well has produced twice its allowable or more during a

period of six months beginning on the first day of March or

September, it shall be shut in or, by appropriate commission

order, have its production restricted to a fractional part of its

monthly allowable until its production and allowable are in

balance.

(d) On the first day of March and September of each year, the

commission shall restrict production from all wells that are then

overproduced to the fractional part of their monthly allowable

that will bring the accumulated allowables and the accumulated

monthly production in balance during the next six months. If the

overproduction is not balanced during that six-month period, the

overproduced well shall be shut in or, by appropriate commission

order, have its production restricted to a fractional part of its

monthly allowable until its production and allowable are in

balance.

(e) The commission by appropriate order may permit a gas well to

be underproduced for a period of six consecutive months and may

allow the accumulated underproduction to be produced in addition

to the regular monthly allowable during the following six-month

period. If the underproduction is not balanced during this

six-month period, the remaining accumulated underproduction may,

by appropriate commission order, be produced in addition to the

regular monthly allowable during subsequent consecutive six-month

periods.

Acts 1977, 65th Leg., p. 2535, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 745, Sec. 1,

eff. June 14, 1985.

Sec. 86.091. MARGINAL GAS WELL AND LIMITS ON WELL RESTRICTIONS.

A "marginal gas well," as applied to a well classified by the

commission as a gas well, means a well that is incapable of

producing under normal operating conditions more than 250,000

cubic feet of gas per day. None of the provisions of this chapter

shall require the commission to limit the production from a

marginal gas well to a quantity less than its actual

deliverability if the well:

(1) has a daily deliverability of 100,000 cubic feet of gas or

less; or

(2) is in a field for which special field rules are not in

effect.

Acts 1977, 65th Leg., p. 2536, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 745, Sec. 2,

eff. June 14, 1985; Acts 1995, 74th Leg., ch. 361, Sec. 1, eff.

Aug. 28, 1995; Acts 1997, 75th Leg., ch. 299, Sec. 1, eff. May

26, 1997.

Sec. 86.093. EFFECT OF OIL AND GAS STRATUM ON GAS ONLY STRATUM.

If gas is produced from one stratum and oil and gas are produced

from another stratum in the same well bore, the commission shall

take into account the amount of gas produced from the oil stratum

in determining the amount of gas that may be produced from the

stratum producing gas only. The commission may subtract the

amount of the casinghead gas produced from the dry gas that would

be allocated to the well if it produced dry gas and may restrict

the dry gas production accordingly.

Acts 1977, 65th Leg., p. 2536, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 86.094. AUTHORITY TO INCREASE TAKE ABOVE ALLOWABLE. If

unforeseen contingencies increase the demand for gas required by

a distributor, transporter, or purchaser to an amount in excess

of the total allowable production of the wells in a prorated

reservoir to which the person is connected, the distributor,

transporter, or purchaser may increase the person's take ratably

from all these wells in order to supply the person's demand for

gas, provided that notice of the increase and the amount of the

increase are given to the commission within five days; and

provided further, the commission shall adjust the inequality of

withdrawals caused by the increase in fixing the allowable

production of the various wells in the common reservoir or zone.

Acts 1977, 65th Leg., p. 2537, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2005, 79th Leg., Ch.

881, Sec. 7, eff. June 17, 2005.

Sec. 86.095. ZONING COMMON RESERVOIRS. (a) The commission

shall zone a common reservoir if, on consideration of the

evidence introduced at a hearing, it finds that either the

prevention of waste or adjustment of correlative rights and

opportunities, or both, as designated in Section 86.081 of this

code, may be accomplished more adequately by zoning the common

reservoir.

(b) If the commission zones a common reservoir, each zone shall

be regarded as a separate common reservoir in making allocations

of daily allowable production as provided in this chapter.

(c) If the commission zones a common reservoir, the commission:

(1) shall allocate to each zone its just proportion of the

market demand for gas from the common reservoir;

(2) shall establish appropriate rules applicable to each zone;

(3) may adjust its orders to the practicable conditions that

exist; and

(4) may enter any reasonable order necessary to effectuate the

purposes of this chapter.

(d) The commission may segregate a sour gas area from a sweet

gas area and is not required to restrict the allowable production

of the sour gas zone to the same percentages that may be produced

from the sweet gas zone.

Acts 1977, 65th Leg., p. 2537, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 86.096. FAILURE TO USE OR SELL ALLOWABLE PRODUCTION. If

the commission finds that the owner of a gas well failed or

refused to use or sell the allowable production from his well

when the owner was offered a connection or market for the gas at

a reasonable price, the well shall be excluded from consideration

in allocating the daily allowable production from the reservoir

or zone in which it is located until the owner of the well

signifies to the commission his desire to use or sell the gas. In

all other cases, all gas wells shall be taken into account in

allocating the allowable production among wells producing the

same type of gas.

Acts 1977, 65th Leg., p. 2537, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 86.097. PRODUCTION OF GAS FROM OIL WELL. No person in

possession of or operating an oil well may produce from the oil

well gas found in a horizon productive of gas only.

Acts 1977, 65th Leg., p. 2537, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER E. METER AND PRESSURE TESTS

Sec. 86.141. DUTY TO TEST GAS WELLS. The commission may require

persons producing gas from any gas well to determine periodically

through an appropriate test the deliverability and wellhead

pressure of each gas well from which gas is produced.

Acts 1977, 65th Leg., p. 2538, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1995, 74th Leg., ch. 26, Sec. 1,

eff. Sept. 1, 1995.

Sec. 86.142. TEST REQUIREMENTS. A test to determine the

deliverability and pressure of a gas well shall be made:

(1) under uniform and generally recognized methods; and

(2) under rules prescribed by the commission.

Acts 1977, 65th Leg., p. 2538, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1995, 74th Leg., ch. 26, Sec. 2,

eff. Sept. 1, 1995.

Sec. 86.143. TEST REPORTS. (a) Verified reports of the tests

to determine deliverability and pressure shall be filed with the

commission within a time period after the end of the test period

as set by the commission.

(b) The reports are a public record. They shall be kept on file

with the commission for a period of time determined by the

commission and shall be open to the inspection and examination of

the public.

Acts 1977, 65th Leg., p. 2538, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1995, 74th Leg., ch. 26, Sec. 3,

eff. Sept. 1, 1995.

Sec. 86.144. DEMANDING SECOND TEST. A person producing gas from

the same common reservoir who is dissatisfied with the test as

made and reported may demand that a second test be made in the

manner provided in this subchapter and in the presence of the

person making the demand or his representative.

Acts 1977, 65th Leg., p. 2538, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 86.145. DUTY TO TEST METER. The commission shall require

one of its duly authorized agents to inspect, read, or test any

meter or meters through which gas is being measured or gauged on

the request of a lessor, lessee, operator, or royalty owner from

whose land, lease, or royalty interest gas is being produced.

Acts 1977, 65th Leg., p. 2538, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER F. USE OF GAS

Sec. 86.181. USE OF SWEET GAS PRODUCED FROM GAS WELL. No sweet

gas produced from a gas well may be used for any purpose except:

(1) light or fuel;

(2) efficient chemical manufacture, other than the manufacture

of carbon black, provided that sweet gas produced from wells

located in a common reservoir producing both sweet and sour gas

may be used for the manufacture of carbon black if it is used in

a plant producing an average recovery of not less than five

pounds of carbon black to each 1,000 cubic feet of gas;

(3) bona fide introduction of gas into oil or gas bearing

horizon in order to maintain or increase the rock pressure, or

otherwise increase the ultimate recovery of oil or gas from the

horizon; and

(4) the extraction of natural gasoline when the residue is

returned to the horizon from which it is produced.

Acts 1977, 65th Leg., p. 2538, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 86.182. USE OF SOUR GAS. In addition to the purposes for

which sweet gas produced from a gas well may be used, sour gas

may be used for efficient chemical manufacturing purposes

including the manufacture of carbon black provided:

(1) it is utilized in a plant producing a recovery of not less

than one pound of carbon black to each 1,000 cubic feet of gas;

and

(2) the gasoline content is removed and saved from the sour gas

before the gas is used for carbon black.

Acts 1977, 65th Leg., p. 2539, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 86.183. USE OF CASINGHEAD GAS. Casinghead gas may be used

for any beneficial purpose, which includes the manufacture of

natural gasoline.

Acts 1977, 65th Leg., p. 2539, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 86.184. USE AS GAS LIFT. (a) A producer of either sweet

or sour gas or casinghead gas may use the gas as gas lift in the

bona fide production of oil if the gas is not used in excess of

10,000 cubic feet per barrel of oil produced.

(b) To prevent waste in a case where the facts in the case

warrant it, the commission may permit the use of additional

quantities of gas to lift oil provided:

(1) all the gas used in excess of 10,000 cubic feet for each

barrel of oil is processed for natural gasoline; and

(2) the residue is burned for carbon black when it is

reproduced.

Acts 1977, 65th Leg., p. 2539, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 86.185. PROHIBITION AGAINST GAS IN AIR. No gas from a gas

well may be permitted to escape into the air after the expiration

of 10 days from the time the gas is encountered in the gas well,

or from the time of perforating the casing opposite a gas-bearing

zone if casing is set through the zone, whichever is later, but

the commission may permit the escape of gas into the air for an

additional time if the operator of a well or other facility

presents information to show the necessity for the escape;

provided that the amount of gas which is flared under that

authority is charged to the operator's allowable production. A

necessity includes but is not limited to the following

situations:

(1) cleaning a well of sand or acid or both following

stimulation treatment of a well; and

(2) repairing or modifying a gas-gathering system.

Acts 1977, 65th Leg., p. 2539, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1977, 65th Leg., p. 2696, ch. 871,

art. II, Sec. 9, eff. Sept. 1, 1977.

SUBCHAPTER G. ENFORCEMENT; JUDICIAL REVIEW

Sec. 86.221. UNAUTHORIZED PRODUCTION PROHIBITED. No person may

produce gas from a gas well in violation of the valid orders of

the commission.

Acts 1977, 65th Leg., p. 2539, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 86.222. PENALTIES. (a) Any person who violates a

provision of this chapter or a rule or order adopted under this

chapter is liable for a penalty of not more than:

(1) $10,000 for each offense when the provision, rule, or order

pertains to safety or the prevention or control of pollution; or

(2) $1,000 for each offense when the provision, rule, or order

does not pertain to safety or the prevention or control of

pollution.

(b) Each day a violation occurs constitutes a separate offense.

Acts 1977, 65th Leg., p. 2539, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5251, ch. 967,

Sec. 1, eff. Sept. 1, 1983.

Sec. 86.223. SUIT FOR PENALTY. The penalty may be recovered

with the cost of suit by the State of Texas through the attorney

general or the county or district attorney when joined by the

attorney general in a civil action instituted in Travis County,

in the county in which the violation occurred, or in the county

of residence of the defendant.

Acts 1977, 65th Leg., p. 2539, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5251, ch. 967,

Sec. 1, eff. Sept. 1, 1983.

Sec. 86.224. SUIT FOR INJUNCTION. A violation or threatened

violation of this chapter may be enjoined by any court of

competent jurisdiction in which the suit for penalty may be

brought. The court may issue mandatory or prohibitory writs of

injunction that the facts justify.

Acts 1977, 65th Leg., p. 2539, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 86.225. JUDICIAL REVIEW. Any person affected by an order

of the commission adopted under the authority of this chapter is

entitled to judicial review of that order in a manner other than

trial de novo.

Acts 1977, 65th Leg., p. 2540, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.



CHAPTER 87. REGULATION OF SOUR NATURAL GAS

NATURAL RESOURCES CODE

TITLE 3. OIL AND GAS

SUBTITLE B. CONSERVATION AND REGULATION OF OIL AND GAS

CHAPTER 87. REGULATION OF SOUR NATURAL GAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 87.001. DEFINITIONS. In this chapter, the words "oil,"

"gas," "commission," "common reservoir," "gas well," "oil well,"

"sour gas," "sweet gas," "natural gasoline," "cubic foot of gas,"

and "casinghead gas" are defined as provided in Section 86.002 of

this code.

Acts 1977, 65th Leg., p. 2541, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER B. POWERS AND DUTIES OF COMMISSION

Sec. 87.011. RULES AND ORDERS. (a) In administering the

provisions of this chapter, the commission shall hold hearings,

make determinations, and promulgate rules and orders as provided

in Sections 86.084-86.090 of this code and other laws of this

state.

(b) After notice and hearing as provided by law, the commission

shall promulgate any other rule or order it finds necessary to

carry out the provisions of this chapter.

Acts 1977, 65th Leg., p. 2541, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 87.012. VALIDITY. (a) Rules and orders adopted by the

commission under the terms of this chapter are considered prima

facie valid.

(b) A person affected by an order may sue to test the validity

of the order adopted by the commission under this chapter in the

same manner, on the same conditions, and in the same court or

courts as prescribed for suits testing the validity of orders of

the commission promulgated under the general oil conservation

statutes of this state.

Acts 1977, 65th Leg., p. 2541, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 87.013. HEARINGS. From time to time, the commission shall

hold hearings, after proper notice, to hear evidence and to adopt

rules and orders to enforce the provisions of this chapter.

Acts 1977, 65th Leg., p. 2541, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 87.014. INSPECTION OF RECORDS; REPORTS. In addition to

authority given by existing law, the commission or its agents

may:

(1) inspect the books and records of any person who is affected

by the provisions of this chapter; and

(2) require sworn reports to be filed from time to time as the

commission finds necessary.

Acts 1977, 65th Leg., p. 2541, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER C. PRODUCTION OF SOUR GAS

Sec. 87.051. LIMITATION OF SOUR GAS PRODUCTION. No person may

produce sour gas from any sour gas well in a reservoir producing

both sweet and sour gas in excess of the daily allowable

production for the gas well as fixed by the orders and schedules

of the commission. The rate of production from a sour gas well is

considered to be the daily average rate of production for the

calendar month.

Acts 1977, 65th Leg., p. 2542, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 87.052. MAXIMUM PRODUCTION OF SOUR GAS FOR CARBON BLACK

MANUFACTURE. (a) In any common reservoir in the state producing

both sweet and sour gas, there shall never be produced from the

common reservoir for use in carbon black manufacture a maximum

daily volume of sour gas from the gas wells in excess of 750

million cubic feet.

(b) The commission shall prorate the daily volume of sour gas

from gas wells among all the sour gas wells in the reservoir to

prevent cognizable and preventable drainage of gas from tracts of

land in the sour gas producing area segregated as to surface

position and common ownership on which the sour gas wells are

located.

Acts 1977, 65th Leg., p. 2542, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 87.053. EFFECT OF DEMAND BELOW MAXIMUM ALLOWABLE

PRODUCTION. (a) If the daily demand for sour gas from gas wells

for use in carbon black manufacture is less than the daily

maximum allowable permitted in Section 87.052 of this code, the

total daily volume of gas from gas wells from the sour gas area

for use in carbon black manufacture shall be equal to the daily

demand.

(b) The commission shall determine the daily demand and prorate

it among all the sour gas wells in the area as provided in

Section 87.052 of this code.

Acts 1977, 65th Leg., p. 2542, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 87.054. EFFECT OF DEMAND FOR OTHER PURPOSES THAN CARBON

BLACK MANUFACTURE. (a) If a lawful daily demand exists for sour

gas from gas wells for purposes of utilization permitted by law,

other than the manufacture of carbon black, the additional demand

shall be added to the daily demand for carbon black manufacture,

and that sum shall constitute the daily volume of sour gas from

gas wells that may be withdrawn from the common reservoir for

utilization.

(b) The commission shall prorate the daily volume provided for

in Subsection (a) of this section among the sour gas wells in the

area on the basis set forth in Section 87.052 of this code.

Acts 1977, 65th Leg., p. 2542, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER D. PLANTS EXTRACTING NATURAL GASOLINE

Sec. 87.091. PROHIBITED COMMINGLING OF GAS. In a plant for the

extraction of natural gasoline content of gas, no sweet gas may

be commingled with sour gas and no casinghead gas may be

commingled with sweet gas or sour gas or both, except on the

conditions and requirements stated in this subchapter.

Acts 1977, 65th Leg., p. 2543, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 87.092. PERMIT REQUIRED. In any common reservoir in this

state producing both sweet and sour gas, no person may operate a

plant for the extraction of the natural gasoline content of gas

in which sweet gas and sour gas are commingled, or plant

casinghead gas is commingled with either sweet gas or sour gas or

both, until the person secures from the commission a permit

authorizing the operation of the plant.

Acts 1977, 65th Leg., p. 2543, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 87.093. ISSUANCE OF PERMIT. The commission shall issue a

permit if it appears that the plant is being operated and the

residue gas from the plant is and will be disposed of in

accordance with the provisions of this subchapter.

Acts 1977, 65th Leg., p. 2543, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 87.094. CANCELLATION OF PERMIT. (a) If it appears to the

commission that a plant is operating in violation of any of the

provisions of this subchapter, the commission shall cancel the

permit issued to the plant.

(b) After the cancellation of the permit, no operator of the

plant may commingle either sweet gas and sour gas or casinghead

gas with sweet gas or sour gas in the plant for the purpose of

extracting the natural gasoline content.

Acts 1977, 65th Leg., p. 2543, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 87.095. RESIDUE GAS ALLOWED IN AIR. (a) Except as

provided in Subsection (b) of this section, if a plant operating

under this subchapter commingles casinghead gas with sweet gas or

sour gas or both, the operator of the plant shall not blow, or

permit to be blown, in the air any of the residue gas remaining

after the gasoline content of the gas is extracted.

(b) The operator of a plant may blow in the air an amount of

residue gas from the plant that is determined by the commission

to be necessary to accomplish uninterrupted deliveries in

required amounts to carbon black plants for carbon black

manufacture.

Acts 1977, 65th Leg., p. 2543, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 87.096. RESIDUE GAS: DETERMINATION BY COMMISSION. If a

plant operating under this subchapter commingles casinghead gas

with sweet gas or sweet gas with sour gas, the commission shall

ascertain:

(1) the quantity of residue gas required to be used for fuel

purposes in the efficient operation of the plant; and

(2) the quantity of residue gas required to be returned by the

operator of the plant to the leases to which the plant is

connected for use as fuel in the operation of the leases.

Acts 1977, 65th Leg., p. 2543, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 87.097. USE OF RESIDUE GAS FOR OTHER PURPOSES. (a) The

operator of the plant is required to use, or cause to be used,

for one or more of the uses provided for sweet gas by law a

quantity of the residue gas from the plant equal to the quantity

of sweet gas taken into the plant for processing, less the

extraction loss from the processing.

(b) The operator shall not be credited with use of residue for

plant-fuel or lease-fuel operations in an amount in excess of the

quantity of the residue gas found by the commission to be

necessary for the efficient operation of the plant and return to

the leases for fuel for lease operations.

Acts 1977, 65th Leg., p. 2544, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER E. USE OF GAS WITHOUT EXTRACTION OF NATURAL GASOLINE

Sec. 87.131. USE OF SWEET GAS FOR CARBON BLACK MANUFACTURE.

Sweet gas produced from any gas well in this state may be used

without the prior extraction of its gasoline content for the

manufacture of carbon black if it is used in a plant producing an

average recovery of not less than five pounds of carbon black for

each 1,000 cubic feet of gas.

Acts 1977, 65th Leg., p. 2544, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 87.132. USE OF GAS FROM CERTAIN WELLS FOR CARBON BLACK

MANUFACTURE. (a) Gas from any gas well completed on or before

September 5, 1947, within a common reservoir producing both sweet

and sour gas from which the gas was not sold off the leased

premises to an interstate pipeline company during the year

immediately preceding September 5, 1947, or gas from any gas well

completed after September 5, 1947, within a common reservoir

producing both sweet and sour gas, may be used for the

manufacture of carbon black without the prior extraction of its

natural gasoline content if:

(1) it is used in a plant producing an average recovery of not

less than one and one-half pounds of carbon black for each 1,000

cubic feet of gas; and

(2) the royalty rate and market price paid for the gas at the

wellhead at least equals the royalty rate and market price paid

at the wellhead in the immediate area for gas used for light and

fuel purposes.

(b) In arriving at the market price of sour gas, a reduction of

not more than one-half cent per 1,000 cubic feet shall be allowed

for purifying the gas to render it suitable for light and fuel

purposes.

(c) If the gas is used by a producer, any royalty rate paid

shall be paid on the same basis.

Acts 1977, 65th Leg., p. 2544, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 87.134. EFFECT OF SUBCHAPTER. The provisions of this

subchapter are cumulative of existing laws relating to the uses

of gas and do not restrict or affect the manufacture of carbon

black from processed sour gas as authorized by Section 86.182 of

this code.

Acts 1977, 65th Leg., p. 2545, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER F. USE OF GAS DETERMINED BY HYDROCARBON CONTENT

Sec. 87.171. GAS CONTAINING LOW HYDROCARBON CONTENT. Any

natural gas, including casinghead gas, produced from any gas well

or oil well in this state, containing less than one and one-half

gallons of propane and heavier hydrocarbons per 1,000 cubic feet,

as determined by fractional analysis made of the gas, may be used

for the manufacture of carbon black in a plant producing an

average recovery of at least one and one-half pounds of carbon

black for each 1,000 cubic feet of gas consumed.

Acts 1977, 65th Leg., p. 2545, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 87.172. GAS CONTAINING HIGH HYDROCARBON CONTENT. (a)

Except as provided in Subsection (b) of this section, no natural

gas, including casinghead gas, produced from any gas well or oil

well in this state, containing one and one-half gallons or more

of propane and heavier hydrocarbons per 1,000 cubic feet, as

determined by fractional analysis made of the gas, may be used

for the manufacture of carbon black in a plant producing an

average recovery of at least one and one-half pounds of carbon

black for each 1,000 cubic feet of gas consumed without the prior

extraction of its natural gasoline content.

(b) On the filing of an application and after proper notice and

hearing as provided by law, the commission may authorize the use

of any natural gas, including casinghead gas, containing one and

one-half gallons or more of propane and heavier hydrocarbons per

1,000 cubic feet, as determined by fractional analysis made of

the gas, in the manufacture of carbon black in a plant producing

an average recovery of at least one and one-half pounds of carbon

black for each 1,000 cubic feet of gas consumed if the commission

finds it is unprofitable to first extract the natural gasoline

content of the gas.

Acts 1977, 65th Leg., p. 2545, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 87.173. ADDITIONAL EXTRACTION TO ALLEVIATE SHORTAGE. If a

general shortage of propane or heavier liquid hydrocarbons

occurs, the commission, after notice and hearing, may require

additional extraction of hydrocarbons from the gas to alleviate

the shortage, but additional extraction shall not be required if

it is not economically feasible to do so.

Acts 1977, 65th Leg., p. 2545, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 87.174. APPLICABILITY OF THIS SUBCHAPTER. The provisions

of this subchapter shall not apply to:

(1) gas produced from a common reservoir that contains both

sweet and sour gas which was being lawfully used for the

manufacture of carbon black under the provisions of the source

law codified in Subchapters D and E of this chapter at the time

of the passage of the source law for this section; or

(2) gas from gas wells located in these reservoirs which were

entitled to be so used under the provisions of the source law

codified in Subchapters D and E of this chapter at the time of

the passage of the source law for this section.

Acts 1977, 65th Leg., p. 2545, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER G. CARBON BLACK PLANTS

Sec. 87.211. PROHIBITED LOCATION. Unless adequate precaution is

taken to minimize the emission of smoke from the plant, no

channel-type carbon black plant shall be erected or constructed

closer than five miles to:

(1) the limits of a city, town, or village incorporated at or

before the time the erection or construction of the plant is

begun; or

(2) a commercially operated citrus fruit orchard planted not

less than one year before the time the erection or construction

of the plant is commenced.

Acts 1977, 65th Leg., p. 2546, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER H. ENFORCEMENT

Sec. 87.241. PENALTY. (a) A person who violates this chapter

is liable to a penalty of not more than $1,000 for each offense.

(b) Each day a violation occurs constitutes a separate offense.

(c) The penalty may be recovered by the State of Texas, with

costs of suit, in a civil action instituted by the attorney

general in Travis County, in the county in which the violation

occurred, or in the county of residence of the defendant.

Acts 1977, 65th Leg., p. 2546, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5255, ch. 967,

Sec. 3, eff. Sept. 1, 1983.

Sec. 87.242. INJUNCTIVE RELIEF. (a) A violation or threatened

violation of this chapter may be enjoined by any court of

competent jurisdiction in which suit for penalty may be brought.

(b) The court shall issue the writs or prohibitory or mandatory

injunctions that the facts justify.

Acts 1977, 65th Leg., p. 2546, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.



CHAPTER 88. CONTROL OF OIL PROPERTY

NATURAL RESOURCES CODE

TITLE 3. OIL AND GAS

SUBTITLE B. CONSERVATION AND REGULATION OF OIL AND GAS

CHAPTER 88. CONTROL OF OIL PROPERTY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 88.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Railroad Commission of Texas.

(2) "Governmental agent" or "governmental agency" means the

Railroad Commission of Texas and any other administrative

governmental board and governmental agent to which the

legislature delegates the duty of supervising the production of

oil and gas in the State of Texas.

(3) "Oil property" means a well producing oil, gas, or oil and

gas, and any group of such contiguous wells of any number owned,

operated, or controlled as a producing unit by the same person in

the same locality, and any leasehold estate to the extent that it

is owned, operated, and controlled by the same person.

Acts 1977, 65th Leg., p. 2547, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER B. RULES

Sec. 88.011. ADOPTION OF RULES. (a) The governmental agency

may promulgate and adopt rules:

(1) to provide for the method of measuring oil and gas produced

from any well in this state and to provide for the type of

measuring devices to be used in obtaining the measurement;

(2) for the inspection of all oil properties to ascertain that

the prescribed measuring devices are installed, are in accurate

working condition, and are being accurately used;

(3) to provide that no oil or gas is being permitted to leave

the possession of the producer without first being accurately

measured and an accurate record of production made and preserved;

(4) to provide that no oil is being produced from a well

producing both oil and gas without burning a flare or flares if

the installation and use of a flare or flares is required by the

terms of this chapter;

(5) for the keeping of complete and accurate records correctly

reflecting the amount of oil or gas or both produced from each

oil property each calendar day and the disposition and method of

disposition of all the oil and gas produced, and for the monthly

filing with the governmental agency of monthly reports accurately

reflecting the true facts with respect to all such matters; and

(6) for the inspection and examination by the governmental

agency, or its agents, servants, and employees, of all oil

properties and the records provided for in this chapter.

(b) The rules shall be adopted in the manner provided by law for

adoption of rules of the commission.

Acts 1977, 65th Leg., p. 2547, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 88.012. RULES AND ORDERS RELATING TO RECORDS AND REPORTS.

The rules and orders of the governmental agency relating to

records and reports shall prescribe the form in which the records

and reports will be made and kept, but the records and reports

shall contain the data and information provided for in this

chapter.

Acts 1977, 65th Leg., p. 2548, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 88.013. NOTICE BY PUBLICATION. (a) When the governmental

agency adopts a rule under this chapter, the governmental agency

shall publish a complete copy of the rule once each day for three

consecutive days in three newspapers of general circulation in

the state, to be selected by the governmental agency.

(b) Notice of any amendment, repeal, alteration, or modification

of the order may be similarly adopted and will become effective

after similar notice.

Acts 1977, 65th Leg., p. 2548, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER C. PRACTICES PROHIBITED IN THE PRODUCTION OF OIL AND

GAS

Sec. 88.051. PRODUCTION PROHIBITED IN EXCESS OF ALLOWABLE

AMOUNT. No person owning, leasing, operating, producing, or

controlling an oil property or any oil well in this state may

produce or cause to be produced on any day from any oil property

or oil well any oil in excess of the amount allowed to be

produced each day from the oil property or oil well under an

order previously adopted by the governmental agency and in force

at the time.

Acts 1977, 65th Leg., p. 2548, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 88.052. PROHIBITED PASSAGE FROM CONTROL OF PRODUCER WITHOUT

MEASUREMENT AND RECORD OF AMOUNT. No person owning, leasing,

operating, or controlling an oil property in this state may

permit the oil or gas produced to pass beyond the possession or

control of that person to the possession or control of any other

person without first accurately measuring the amount of the oil

or gas and making and preserving an accurate record of the

amount.

Acts 1977, 65th Leg., p. 2548, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 88.053. PROHIBITED EVASION OR PREVENTION OF ACCURATE

MEASUREMENT. No person owning, leasing, operating, or

controlling an oil property in this state may use a method or

device to evade or prevent obtaining the accurate measurement as

provided in Section 88.052 of this code.

Acts 1977, 65th Leg., p. 2548, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 88.0531. CRIMINAL PENALTY. (a) A person who knowingly

violates Section 88.052 or 88.053 of this code commits an

offense.

(b) An offense under this section is a Class A misdemeanor

unless the actor has been convicted previously under this

section, in which event the offense is a felony of the third

degree.

Added by Acts 1983, 68th Leg., p. 5231, ch. 960, Sec. 2, eff.

Sept. 1, 1983.

Sec. 88.054. PASSAGE FROM CONTROL OF PRODUCER PROHIBITED IF TANK

NOT UNDER HIS CONTROL. No person owning, leasing, operating, or

controlling an oil property may permit oil produced by him in

this state to pass from his possession or control to the

possession or control of any other person except from a tank or

tanks under the control of the person producing the oil.

Acts 1977, 65th Leg., p. 2549, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 88.055. PRODUCTION PROHIBITED WITHOUT FLARE. If the gas

from a well producing both oil and gas is not trapped and used

and the gas is capable of being burned in a flare, no person

owning, leasing, operating, or controlling an oil property in

this state may produce oil from the well at any time without

simultaneously and continuously burning a flare to consume all

gas that otherwise would be permitted to escape into the open

air. The Railroad Commission of Texas shall have the authority to

grant exceptions to this section.

Acts 1977, 65th Leg., p. 2549, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1989, 71st Leg., ch. 565, Sec. 1,

eff. June 14, 1989.

Sec. 88.056. IDENTIFYING SIGNS. Each oil property in this

state, each tank owned or controlled by such person to which the

property is connected, and each flare to which the property is

connected shall be posted at all times with a sign written in the

English language with letters at least one inch in height,

stating:

(1) the name of the owner of the property;

(2) the operator of the property;

(3) the number of acres contained in the property; and

(4) the name by which the property is commonly known and

identified.

Acts 1977, 65th Leg., p. 2549, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER D. INSPECTION AND EXAMINATION OF OIL PROPERTY

Sec. 88.091. ACCESS TO PROPERTY AND RECORDS. The governmental

agency shall have access at all times to:

(1) the oil property of all persons for inspection and

examination; and

(2) the records of all these persons for inspection,

examination, and audit.

Acts 1977, 65th Leg., p. 2549, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 88.092. PROHIBITED INTERFERENCE WITH ACCESS AND INSPECTION.

No person may:

(1) refuse to permit the governmental agency, or an agent,

servant, representative, or employee of the governmental agency,

to have access to an oil property for inspection and examination;

(2) interfere with the inspection and examination;

(3) remove, tamper with, mutilate, or destroy a device, seal, or

meter on an oil property placed there or used in the inspection

and examination; or

(4) refuse to permit the governmental agency, or an agent,

servant, representative, or employee of the governmental agency,

to have access, for inspection, examination, and audit, to the

books, documents, and records pertaining to, used in connection

with, or required to be used in connection with an oil property.

Acts 1977, 65th Leg., p. 2549, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 88.093. PROHIBITED EQUIPMENT OR ENCLOSURE. No person

owning, leasing, operating, or controlling an oil property in

this state may equip or enclose his oil property, or any part of

his oil property, in a manner that:

(1) prevents inspection and examination; or

(2) prevents an inspection and examination from revealing the

true facts with respect to:

(A) the amount of oil or oil and gas being produced from the oil

property;

(B) the manner in which the oil property is being operated; or

(C) the manner and method by which the production from the oil

property is produced, stored, or delivered from the possession or

control of that person.

Acts 1977, 65th Leg., p. 2550, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 88.094. PROHIBITED GIFT OR GRATUITY. No person may

corruptly give, offer, or promise to give a member of the

governmental agency, chief supervisor, deputy supervisor, or any

agent or employee of the governmental agency a gift or gratuity

with intent to influence the officer or person in his acts or

conduct with respect to:

(1) enforcing any provision of the law applicable to oil and gas

in force at the time in this state;

(2) enforcing any order or rule of the governmental agency

adopted under the power and authority given to it; or

(3) the discharge of any duty imposed on him by the oil and gas

laws, orders, and rules duly promulgated and in force at the time

in this state.

Acts 1977, 65th Leg., p. 2550, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER E. ENFORCEMENT; PENALTIES

Sec. 88.131. VENUE. The courts of the county in which the oil

property or any part of the oil property is located and with

respect to which a violation of the provisions of this chapter is

charged, the courts of Travis County, or the courts of the county

of the residence of any defendant, have jurisdiction of all

prosecutions for violations of the provisions of this chapter.

Acts 1977, 65th Leg., p. 2550, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5251, ch. 967,

Sec. 1, eff. Sept. 1, 1983.

Sec. 88.132. SERVICE OF PROCESS. (a) In a suit or action

involving the enforcement of the conservation laws of this state

or the orders of the commission affecting the conservation of the

natural resources of this state, a Texas Ranger or an agent of

the commission may serve civil or judicial process, citation,

notice, warrant, subpoena, or writ, including process of every

character in contempt proceedings, the same and as fully as a

sheriff or constable of a county to whom the process, writ,

notice, citation, subpoena, or warrant might be directed could

within the limits of his own county.

(b) A ranger or an agent of the commission may serve the process

anywhere in the State of Texas although it may be directed to

"any sheriff or constable" of a particular county. He shall make

the same return as any other officer, sign his name, and add

under his name the title of "State Ranger" or "Agent, Railroad

Commission of Texas," as the case may be, which is sufficient to

make it valid if the writ otherwise is properly prepared.

(c) No fees are allowed the rangers or agents of the commission

other than their regular salary or compensation.

Acts 1977, 65th Leg., p. 2550, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 88.133. RESPONSIBILITY FOR COMPLIANCE AND LIABILITY TO

PROSECUTION. The president of each corporation, the chief

managing executive of each association, all active members of

each firm and partnership, and all trustees of each trust subject

to the provisions of this chapter shall be responsible for the

compliance with the terms of this chapter by the corporation,

association, firm, partnership, or trust of which he is,

respectively, president, chief managing executive, member, or

trustee, and he shall be liable to prosecution under and subject

to the criminal penalties provided in this chapter for violations

of this chapter by the respective corporation, association, firm,

partnership, or trust of which he has actual knowledge or to

which he assents.

Acts 1977, 65th Leg., p. 2551, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 88.134. PENALTIES. (a) A person who violates any of the

provisions of Sections 88.091 through 88.093 of this code, or any

person who fails to comply with any of the provisions of those

sections, is guilty of a misdemeanor and on conviction shall be

subject to a fine of not more than $500, or by confinement in the

county jail for not more than six months, or by both.

(b) A person who violates any other provision of this chapter

other than those covered by Subsection (a), a person who fails to

comply with any of the other terms of this chapter, a person who

fails to comply with the terms of a rule or order adopted by the

governmental agency under the terms of this chapter, or a person

who violates any of the rules or orders of the governmental

agency adopted under the provisions of this chapter on conviction

is considered guilty of a felony and on conviction shall be

punished by imprisonment in the Texas Department of Criminal

Justice for a term of not less than two nor more than four years.

Acts 1977, 65th Leg., p. 2551, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.135, eff. September 1, 2009.

Sec. 88.135. CIVIL PENALTIES AND INJUNCTIONS. In addition to

the powers specifically granted to the commission under this

chapter, the commission may enforce this chapter or any rule,

order, or permit of the commission adopted under this chapter in

the same manner and subject to the same conditions as provided by

Chapters 81 and 85 of this code, including recovering civil

penalties and seeking injunctive relief as provided by those

chapters.

Added by Acts 1983, 68th Leg., p. 5260, ch. 967, Sec. 7, eff.

Sept. 1, 1983.



CHAPTER 89. ABANDONED WELLS

NATURAL RESOURCES CODE

TITLE 3. OIL AND GAS

SUBTITLE B. CONSERVATION AND REGULATION OF OIL AND GAS

CHAPTER 89. ABANDONED WELLS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 89.001. POLICY. The conservation and development of all

the natural resources of this state are declared to be a public

right and duty. It is also declared that the protection of water

and land of the state against pollution or the escape of oil or

gas is in the public interest. In the exercise of the police

power of the state, it is necessary and desirable to provide

additional means so that wells that are drilled for the

exploration, development, or production of oil or gas, or as

injection or salt water disposal wells, and that have been

abandoned and are leaking salt water, oil, gas, or other

deleterious substances into freshwater formations or on the

surface of the land, may be plugged, replugged, or repaired by or

under the authority and direction of the commission.

Acts 1977, 65th Leg., p. 2552, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 89.002. DEFINITIONS. (a) In this chapter:

(1) "Well" means a hole drilled for the purpose of:

(A) producing oil or gas;

(B) injecting fluid or gas in the ground in connection with the

exploration or production of oil and gas;

(C) obtaining geological information by taking cores or through

seismic operations; or

(D) producing geothermal energy and associated resources that

are subject to the jurisdiction of the Railroad Commission of

Texas.

(2) "Operator" means a person who assumes responsibility for the

physical operation and control of a well as shown by a form the

person files with the commission and the commission approves. The

commission may not require a person to assume responsibility for

a well as a condition to being permitted to assume responsibility

for another well. In the event of a sale or conveyance of an

unplugged well or the right to operate an unplugged well, a

person ceases being the operator for the purpose of Section

89.011 only if the well was in compliance with commission rules

relating to safety or the prevention or control of pollution at

the time of sale or conveyance and once the person who acquires

the well or right to operate the well:

(A) specifically identifies the well as a well for which the

person assumes plugging responsibility on forms required and

approved by the commission;

(B) has a commission-approved organization report as required by

Section 91.142;

(C) has a commission-approved bond, letter of credit, or cash

deposit under Sections 91.103-91.107 covering the well; and

(D) places the well in compliance with commission rules.

(3) "Nonoperator" means a person who owns a working interest in

a well at the time the well is required to be plugged pursuant to

commission rules and is not an operator as defined in Subdivision

(2) of this subsection.

(4) "Commission" means the Railroad Commission of Texas.

(5) "Well-site equipment" means any production-related equipment

or materials specific to the well being plugged, including

motors, pumps, pump jacks, tanks, tank batteries, separators,

compressors, casing, tubing, and rods.

(6) "Lease" means the lease on which a well made the subject of

a plugging contract is located.

(7) "Delinquent inactive well" means an inactive well for which,

after notice and opportunity for a hearing, the commission has

not extended the plugging deadline.

(8) "Plugging" includes replugging.

(9) "Cost calculation for plugging an inactive well" means the

commission's calculated cost for each foot of well depth plugged

based on average actual plugging costs for wells reported by the

commission for the preceding state fiscal year for the commission

oil and gas division district in which the inactive well is

located.

(10) "Enhanced oil recovery project":

(A) means:

(i) a commission-approved project that uses any process for the

displacement of oil or other hydrocarbons from a reservoir other

than primary recovery and includes the use of an immiscible,

miscible, chemical, thermal, or biological process;

(ii) a certified project described by Section 202.054, Tax Code;

or

(iii) any other project approved by the commission for enhanced

oil recovery; and

(B) does not include a water disposal project.

(11) "Good faith claim" means a factually supported claim based

on a recognized legal theory to a continuing possessory right in

a mineral estate, such as evidence of a currently valid oil and

gas lease or a recorded deed conveying a fee interest in the

mineral estate.

(12) "Inactive well" means an unplugged well that has had no

reported production, disposal, injection, or other permitted

activity for a period of greater than 12 months.

(13) "Physically terminated electric service to the well's

production site" means that electric service to an inactive well

site has been disconnected at a point on the electric service

lines most distant from the production site toward the main

supply line in a manner that will not interfere with electrical

supply to adjacent operations, including cathodic protection

units.

(b) The terms operator and nonoperator as defined in this

section do not mean a royalty interest owner or an overriding

royalty interest owner.

Acts 1977, 65th Leg., p. 2552, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5255, ch. 967,

Sec. 4, eff. Sept. 1, 1983; Acts 1983, 68th Leg., p. 5406, ch.

1002, Sec. 1, eff. Aug. 29, 1983; Acts 1993, 73rd Leg., ch. 882,

Sec. 1, eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 515, Sec.

1, eff. Jan. 1, 1994; Acts 1997, 75th Leg., ch. 89, Sec. 1, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1233, Sec. 11, eff.

Sept. 1, 2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

442, Sec. 1, eff. September 1, 2009.

Sec. 89.003. APPLICABILITY. The provisions of this chapter do

not alter causes of action arising before August 30, 1965.

Acts 1977, 65th Leg., p. 2553, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER B. DUTY TO PLUG WELLS

Sec. 89.011. DUTY OF OPERATOR. (a) The operator of a well

shall properly plug the well when required and in accordance with

the commission's rules that are in effect at the time of the

plugging.

(b) If useable quality water zones are present, the operator

shall verify the placement of the plug at the base of the deepest

fresh water zone required to be protected. The well is considered

to have been properly plugged only when the verification is

satisfactory and meets commission requirements.

(c) If, for the use of the surface owner, the operator of the

well plugs the well back to produced fresh water, the duty of the

operator to properly plug the well ends only when:

(1) the well has been properly plugged in accordance with

commission requirements; and

(2) the surface owner has obtained a permit for the well from

the groundwater conservation district, if applicable.

(d) Subsections (b) and (c) apply only to wells plugged on or

after the effective date of this Act.

(e) The duty of a person to plug an unplugged well that has

ceased operation ends only if the person's interest in the well

is sold or conveyed while the well is in compliance with rules of

the commission relating to safety or the prevention or control of

pollution and the provisions of Sections 89.002(a)(2)(A)-(D) have

been met. The person acquiring the seller's interest through such

a sale or conveyance succeeds the seller as the operator of the

well for the purpose of plugging responsibility once the

provisions of Sections 89.002(a)(2)(A)-(D) have been met.

Acts 1977, 65th Leg., p. 2553, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 882, Sec. 2,

eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 89, Sec. 2, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1233, Sec. 12, eff.

Sept. 1, 2001.

Sec. 89.012. DUTY OF NONOPERATOR. If the operator of a well

fails to comply with Section 89.011 of this code, each

nonoperator is responsible for his proportionate share of the

cost of the proper plugging of the well within a reasonable time,

according to the rules of the commission in effect at the time

the responsibility attaches.

Acts 1977, 65th Leg., p. 2553, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER B-1. PLUGGING OF CERTAIN INACTIVE WELLS

Sec. 89.021. APPLICABILITY. This subchapter does not apply to a

bay or offshore well as defined by commission rules.

Added by Acts 2009, 81st Leg., R.S., Ch.

442, Sec. 2, eff. September 1, 2009.

Sec. 89.022. PLUGGING OF INACTIVE WELLS REQUIRED. (a) Except

as provided by Section 89.023, on or before the date the operator

is required to renew the operator's organization report required

by Section 91.142, an operator of an inactive well must plug the

well in accordance with statutes and commission rules in effect

at the time of plugging.

(b) Notwithstanding Subsection (a), a person who assumes

responsibility for the physical operation and control of an

existing inactive well must satisfy the requirements of Sections

89.023(a)(1) and (4) not later than six months after the date the

commission approves the initial form described by Section

89.002(a)(2) and filed with the commission under which the person

assumes responsibility for the well.

(c) The commission may not renew or approve the organization

report required by Section 91.142 for an operator that fails to

comply with the requirements of this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

442, Sec. 2, eff. September 1, 2009.

Sec. 89.023. EXTENSION OF DEADLINE FOR PLUGGING INACTIVE WELL.

(a) The commission may grant an extension of the deadline for

plugging an inactive well if the operator maintains a current

organization report with the commission as required by Section

91.142 and if, on or before the date of renewal of the operator's

organization report as required by that section, the operator

files with the commission an application for an extension that

includes:

(1) an affirmation that complies with Section 89.029;

(2) a statement that the well and associated facilities are in

compliance with all commission rules and orders;

(3) a statement that the operator has, and on request will

provide, evidence of a good faith claim to a continuing right to

operate the well; and

(4) at least one of the following:

(A) documentation that since the preceding date that the

operator's organization report was required to be renewed the

operator has plugged, or restored to active operation as defined

by commission rule, a number of inactive wells equal to or

greater than 10 percent of the number of inactive wells operated

by the operator on that date;

(B) an abeyance of plugging report on a form approved by the

commission that:

(i) is in the form of a certification signed by a person

licensed by the Texas Board of Professional Engineers or the

Texas Board of Professional Geoscientists;

(ii) includes:

(a) an affirmation by the licensed person that the well has:

(1) a reasonable expectation of economic value in excess of the

cost of plugging the well for the duration of the period covered

by the report, based on the cost calculation for plugging an

inactive well; and

(2) a reasonable expectation of being restored to a beneficial

use that will prevent waste of oil or gas resources that

otherwise would not be produced if the well were plugged; and

(b) appropriate documentation demonstrating the basis for the

affirmation of the well's future utility; and

(iii) specifies the field and the covered wells within that

field in a format prescribed by the commission;

(C) a statement that the well is part of an enhanced oil

recovery project;

(D) if the operator of the well is not currently otherwise

required by commission rule or order to conduct a fluid level or

hydraulic pressure test of the well, documentation of the results

of a successful fluid level or hydraulic pressure test of the

well conducted in accordance with the commission's rules in

effect at the time the test is conducted;

(E) a supplemental bond, letter of credit, or cash deposit

sufficient for each well specified in the application that:

(i) complies with the requirements of Chapter 91; and

(ii) is of an amount at least equal to the cost calculation for

plugging an inactive well for each well specified in the

application;

(F) documentation of the deposit with the commission each time

the operator files an application of an amount of escrow funds as

prescribed by commission rule that equal at least 10 percent of

the total cost calculation for plugging an inactive well for each

well specified in the application; or

(G) if the operator is a publicly traded entity:

(i) the following documents:

(a) a copy of the operator's federal documents filed to comply

with Financial Accounting Standards Board Statement No. 143,

Accounting for Asset Retirement Obligations; and

(b) an original, executed Uniform Commercial Code Form 1

Financing Statement, filed with the secretary of state, that:

(1) names the operator as the "debtor" and the Railroad

Commission of Texas as the "secured creditor"; and

(2) specifies the funds covered by the documents described by

Sub-subparagraph (a) in the amount of the cost calculation for

plugging an inactive well for each well specified in the

application; or

(ii) a blanket bond in the amount of the lesser of:

(a) the cost calculation for plugging any inactive wells; or

(b) $2 million.

(b) Notwithstanding Subsection (a), an operator may not obtain

an extension of the deadline for plugging an inactive well by

complying with that subsection if the plugging of the well is

otherwise required by commission rules or orders.

Added by Acts 2009, 81st Leg., R.S., Ch.

442, Sec. 2, eff. September 1, 2009.

Sec. 89.024. ABEYANCE OF PLUGGING REPORT. (a) An abeyance of

plugging report filed under Section 89.023(a)(4)(B) is valid for

a period of not more than five years.

(b) An abeyance of plugging report may cover more than one well

in a field but may not cover more than one field.

(c) An abeyance of plugging report may not be transferred to a

new operator of an existing inactive well. A new operator of an

existing inactive well must file a new abeyance of plugging

report or otherwise comply with the requirements of this

subchapter on or before the deadline provided by Section

89.022(b). This subsection does not prohibit the transfer of an

abeyance of plugging report in the event of a change of name of

an operator.

(d) An operator who files an abeyance of plugging report must

pay an annual fee of $100 for each well covered by the report. A

fee collected under this section shall be deposited in the

oil-field cleanup fund.

Added by Acts 2009, 81st Leg., R.S., Ch.

442, Sec. 2, eff. September 1, 2009.

Sec. 89.025. ENHANCED OIL RECOVERY PROJECT. (a) For purposes

of Section 89.023(a)(4)(C), an inactive well is considered to be

part of an enhanced oil recovery project if the well is located

on a unit or lease or in a field associated with such a project.

(b) A statement that an inactive well is part of an enhanced oil

recovery project may not be transferred to a new operator of an

existing inactive well. A new operator of an existing inactive

well must file a new statement that the well is part of such a

project or otherwise comply with the requirements of this

subchapter on or before the deadline provided by Section

89.022(b). This subsection does not prohibit the transfer of a

statement that a well is part of an enhanced oil recovery project

in the event of a change of name of an operator.

Added by Acts 2009, 81st Leg., R.S., Ch.

442, Sec. 2, eff. September 1, 2009.

Sec. 89.026. FLUID LEVEL OR HYDRAULIC PRESSURE TEST. (a)

Documentation filed under Section 89.023(a)(4)(D) of the results

of a successful fluid level test is valid for a period of one

year from the date of the test. Documentation filed under that

section of the results of a successful hydraulic pressure test is

valid for a period of not more than five years from the date of

the test.

(b) The operator must notify the office of the commission oil

and gas division district in which an inactive well is located at

least three days before the date the operator conducts a fluid

level or hydraulic pressure test of the well and may not conduct

the test without the approval of the office. The commission may

require that a test be witnessed by a commission employee.

(c) Documentation of the results of a successful fluid level or

hydraulic pressure test may be transferred to a new operator of

an existing inactive well.

(d) An operator who files documentation described by Subsection

(a) must pay an annual fee of $50 for each well covered by the

documentation. A fee collected under this section shall be

deposited in the oil-field cleanup fund.

Added by Acts 2009, 81st Leg., R.S., Ch.

442, Sec. 2, eff. September 1, 2009.

Sec. 89.027. SUPPLEMENTAL FINANCIAL ASSURANCE. (a) A

supplemental bond, letter of credit, or cash deposit filed under

Section 89.023(a)(4)(E) is in addition to any other financial

assurance otherwise required of the operator or for the well.

(b) A supplemental bond, letter of credit, or cash deposit may

not be transferred to a new operator of an existing inactive

well. A new operator of an existing inactive well must file a

new supplemental bond, letter of credit, or cash deposit or

otherwise comply with the requirements of this subchapter by the

deadline provided by Section 89.022(b).

Added by Acts 2009, 81st Leg., R.S., Ch.

442, Sec. 2, eff. September 1, 2009.

Sec. 89.028. ESCROW FUNDS. (a) Escrow funds described by

Section 89.023(a)(4)(F) must be deposited with the commission

each time an operator files an application for an extension of

the deadline for plugging an inactive well.

(b) Escrow funds deposited with the commission may be released

only with the approval of the commission as prescribed by

commission rule.

Added by Acts 2009, 81st Leg., R.S., Ch.

442, Sec. 2, eff. September 1, 2009.

Sec. 89.029. AFFIRMATION REGARDING SURFACE REQUIREMENTS. (a)

An application for an extension of the deadline for plugging an

inactive well must include a written affirmation by the operator:

(1) that the operator has physically terminated electric service

to the well's production site; and

(2) stating the following, as applicable, if the operator does

not own the surface of the land on which the well is located:

(A) if the well has been inactive for at least five years but

for less than 10 years as of the date of renewal of the

operator's organization report, that the operator has emptied or

purged of production fluids all piping, tanks, vessels, and

equipment associated with and exclusive to the well; or

(B) if the well has been inactive for at least 10 years as of

the date of renewal of the operator's organization report, that

the operator has removed all surface process equipment and

related piping, tanks, tank batteries, pump jacks, headers, and

fences, as well as junk and trash as defined by commission rule,

associated with and exclusive to the well.

(b) An operator of an inactive well shall leave a clearly

visible marker at the wellhead of the well.

(c) The commission shall adopt rules regulating the transfer of

material described by Subsection (a)(2)(B) and restricting its

accumulation on an active lease.

(d) Notwithstanding Subsection (a), an operator may be eligible

for a temporary extension of the deadline for plugging an

inactive well or a temporary exemption from the requirements of

Subsection (a) as provided by commission rule if the operator is

unable to comply with the requirements of that subsection because

of safety concerns or required maintenance of the well site and

the operator includes with the application a written affirmation

of the facts regarding the safety concerns or maintenance.

(e) An operator may be eligible for an extension of the deadline

for plugging a well without complying with Subsection (a)(2)(B)

if the well is located on a unit or lease or in a field

associated with an enhanced oil recovery project and the operator

includes a statement in the written affirmation that the well is

part of such a project. The exemption provided by this

subsection applies only to the equipment required for the

project.

(f) Notwithstanding the other provisions of this subchapter, the

commission shall adopt rules providing for the phase-in of the

duty to comply with Subsection (a)(2)(B) over a period of five

years beginning September 1, 2010. The rules must require the

operators of one-fifth of the wells that are subject to that

subsection in each year during the phase-in period to comply with

that subsection.

Added by Acts 2009, 81st Leg., R.S., Ch.

442, Sec. 2, eff. September 1, 2009.

Sec. 89.030. REVOCATION OF EXTENSION OF DEADLINE FOR PLUGGING

INACTIVE WELL. The commission may revoke an extension of the

deadline for plugging an inactive well granted under this

subchapter if the commission determines, after notice and an

opportunity for a hearing, that the applicant is ineligible for

the extension under the commission's rules or orders.

Added by Acts 2009, 81st Leg., R.S., Ch.

442, Sec. 2, eff. September 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES OF THE COMMISSION

Sec. 89.041. DETERMINING PROPER PLUGGING. If it comes to the

attention of the commission that a well that has been abandoned

or is not being operated is causing or is likely to cause

pollution of fresh water above or below the ground or if gas or

oil is escaping from the well, the commission may determine at a

hearing, after due notice, whether or not the well was properly

plugged as provided in Section 89.011 or Section 89.012 of this

code.

Acts 1977, 65th Leg., p. 2553, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5256, ch. 967,

Sec. 5, eff. Sept. 1, 1983; Acts 1983, 68th Leg., p. 5407, ch.

1002, Sec. 2, eff. Aug. 29, 1983.

Sec. 89.042. COMMISSION ORDER TO PLUG. (a) If the commission

finds that the well was not properly plugged, it shall order the

operator to plug the well according to the rules of the

commission in effect at the time the order is issued.

(b) If the operator cannot be found or is no longer in existence

or has no assets with which to properly plug the well, the

commission shall order the nonoperators to plug the well

according to the rules of the commission in effect at the time

the order is issued.

(c) Repealed by Acts 1983, 68th Leg., p. 5409, ch. 1002, Sec. 3,

eff. Aug. 29, 1983.

Acts 1977, 65th Leg., p. 2553, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5256, ch. 967,

Sec. 5, eff. Sept. 1, 1983; Acts 1983, 68th Leg., p. 5409, ch.

1002, Sec. 3, eff. Aug. 29, 1983.

Sec. 89.043. PLUGGING BY COMMISSION. (a) If the commission

determines at a hearing under Section 89.041 of this code that a

well has not been properly plugged or needs replugging, the

commission, through its employees or through a person acting as

agent for the commission, may plug or replug the well if:

(1) the well was properly plugged according to rules in effect

at the time the well was abandoned or ceased to be operated; or

(2) neither the operator nor nonoperator properly plugged the

well, and

(A) neither the operator nor nonoperator can be found; or

(B) neither the operator nor nonoperator has assets with which

to properly plug the well.

(b) If a well is leaking salt water, oil, or gas or is likely to

leak salt water, oil, or gas, and the leakage will cause or is

likely to cause a serious threat of pollution or injury to the

public health, the commission, through its employees or agents,

may direct the operator to take remedial action or to plug the

well or may plug or replug the well without holding a hearing

under Section 89.041 of this code or giving notice under

Subsection (c) of this section.

(c) Not later than the 30th day before the date the commission

enters into a contract to plug a delinquent inactive well, the

commission shall send a notice by certified mail to the operator

of the well at the address last reported to the commission as

required by Section 91.142 and commission rules. The notice shall

direct the operator to plug the well and shall state that:

(1) the commission may plug the well and foreclose its statutory

lien under Section 89.083 unless the operator requests a hearing

not later than the 10th day after the date the operator receives

the notice;

(2) if the commission forecloses its statutory lien under

Section 89.083, all well-site equipment will be presumed to have

been abandoned and the commission may dispose of the equipment

and hydrocarbons from the well as provided by Section 89.085;

(3) if the commission plugs the well, the commission:

(A) by order may require the operator to reimburse the

commission for the plugging costs; or

(B) may request the attorney general to file suit against the

operator to recover those costs;

(4) the commission has a statutory lien on all well-site

equipment under Section 89.083; and

(5) the lien described by Subdivision (4) is foreclosed by

operation of law if the commission does not receive a valid and

timely request for a hearing before the 15th day after the date

the notice is mailed.

(d) The operator of a well made the subject of a prior

commission final order directing that it be plugged is not

entitled to a second hearing under this section.

(e) The commission shall file for record a copy of the notice in

the office of the county clerk of the county in which the well is

located. The notice filed with the county need not be

acknowledged. The copy of the notice filed in the office of the

county clerk must contain the section, block, survey, and

abstract number, when available to the commission, of the land on

which the well is located. The clerk shall record the notice in

the real property records of the county. The commission shall

not be charged a fee for the filing or recording of the notice.

The commission shall furnish a copy of the notice to a holder of

a lien on the well or a nonoperator on that person's request.

For purposes of title insurance policies issued under authority

of Title 11, Insurance Code, this notice is not a notice of

enforcement or violation of law, ordinance, or governmental

regulation unless the notice contains a legally sufficient

description of the specific land on which the well is located.

(f) At the request of the commission, the attorney general may

file suit to enforce an order issued by the commission under

Subsection (c)(3)(A).

Acts 1977, 65th Leg., p. 2554, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5256, ch. 967,

Sec. 5, eff. Sept. 1, 1983; Acts 1983, 68th Leg., p. 5407, ch.

1002, Sec. 2, eff. Aug. 29, 1983; Acts 1993, 73rd Leg., ch. 515,

Sec. 2, eff. Jan. 1, 1994; Acts 1995, 74th Leg., ch. 928, Sec. 1,

eff. Aug. 28, 1995; Acts 1999, 76th Leg., ch. 29, Sec. 1, eff.

Aug. 30, 1999; Acts 1999, 76th Leg., ch. 57, Sec. 1, eff. May 10,

1999; Acts 2001, 77th Leg., ch. 1233, Sec. 13, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.147, eff. September 1, 2005.

Sec. 89.044. RIGHT TO ENTER ON LAND. (a) The commission or its

employees or agents, the operator, or the nonoperator, on proper

identification, may enter the land of another for the purpose of

plugging or replugging a well that has not been properly plugged.

(b) A prospective operator who has been authorized under Section

89.047 to conduct a surface inspection of a well, on proper

identification, may enter the land of another for the sole

purpose of conducting the inspection.

Acts 1977, 65th Leg., p. 2554, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5256, ch. 967,

Sec. 5, eff. Sept. 1, 1983; Acts 1983, 68th Leg., p. 5407, ch.

1002, Sec. 2, eff. Aug. 29, 1983.

Amended by:

Acts 2005, 79th Leg., Ch.

267, Sec. 3, eff. January 1, 2006.

Sec. 89.045. LIABILITY FOR DAMAGES. The commission and its

employees and agents, the operator, and the nonoperator are not

liable for any damages that may occur as a result of acts done or

omitted to be done by them or each of them in a good-faith effort

to carry out this chapter.

Acts 1977, 65th Leg., p. 2554, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5256, ch. 967,

Sec. 5, eff. Sept. 1, 1983; Acts 1983, 68th Leg., p. 5407, ch.

1002, Sec. 2, eff. Aug. 29, 1983.

Sec. 89.046. PENALTIES AND OTHER RELIEF. The plugging or

replugging of a well by the commission does not prevent the

commission from seeking penalties or other relief provided by law

from any person who is required by law, rules adopted by the

commission, or a valid order of the commission to plug the well.

Added by Acts 1983, 68th Leg., p. 5256, ch. 967, Sec. 5, eff.

Sept. 1, 1983.

Sec. 89.047. ORPHANED WELL REDUCTION PROGRAM. (a) In this

section:

(1) "Depth of the well" means the vertical depth of a well as

measured in linear feet from the surface to the lowest

perforation of the casing of the well that is within the

commission-designated correlative interval for the field for

which the well is issued a permit.

(2) "Operator in good standing" means an operator who:

(A) has a commission-approved organization report;

(B) is the designated operator of at least one well within the

jurisdiction of the commission;

(C) has filed with the commission under Section 91.104 a bond,

letter of credit, or cash deposit in an amount sufficient to

qualify to operate one or more additional wells; and

(D) is not the subject of a commission or court order regarding

a violation of a commission rule with which the operator has not

complied or a complaint that has been docketed by the commission

alleging a violation of a commission rule.

(3) "Orphaned well" means a well:

(A) for which the commission has issued a permit;

(B) for which production of oil or gas or another activity under

the jurisdiction of the commission has not been reported to the

commission for the preceding 12 months; and

(C) whose operator's commission-approved organization report has

lapsed.

(4) "Producing well" means a well classified by the commission

as an oil or gas well in accordance with commission rules.

(5) "Service well" means a well for which the commission has

issued a permit that is not a producing well. The term includes

an injection, disposal, or brine mining well.

(b) A person who is considering assumption of operatorship and

regulatory responsibility for an orphaned well may nominate the

well under consideration by filing a request on a form prescribed

by the commission notifying the commission that the person seeks

authority to conduct a surface inspection of the well to

determine whether the person desires to be designated by the

commission as the operator of the well.

(c) If the person is an operator in good standing and the well

is not already subject to a nomination, the commission shall

accept the nomination and issue a written confirmation to the

person of the person's authority to conduct a surface inspection

of the nominated well for a stated period not to exceed 30 days.

(d) A person to whom a confirmation is issued under Subsection

(c) may conduct a surface inspection of the well. The person

must deliver written notice to the owner of record of the surface

estate and any occupant of the tract on which the well is located

at least three days before the date of the inspection. The

notice must:

(1) identify the orphaned well;

(2) state the name, address, and telephone number of the person;

(3) state the date the person intends to conduct the surface

inspection;

(4) state the name of at least one representative of the person

who will participate in the surface inspection; and

(5) state that the person intends to inspect the orphaned well

in accordance with this section for the purpose of assessing the

current status and viability of the well.

(e) In conducting a surface inspection of the orphaned well, the

person may visually inspect the well and all related equipment,

tanks, and other facilities and may conduct noninvasive testing

such as using a gauge to determine the pressure present at the

wellhead but may not produce oil or gas from the well, reenter

the well, pull tubing from or perform any other type of downhole

work on the well, conduct a salvage operation on the well, or

remove any tangible item from the well site.

(f) The commission shall designate the person as the operator of

the well if the person files with the commission:

(1) a factually supported claim based on a recognized legal

theory to a continuing possessory right in the mineral estate

accessed by the well, such as evidence of a current oil and gas

lease or a recorded deed conveying a fee interest in the mineral

estate;

(2) a completed certificate of compliance; and

(3) a nonrefundable fee in the amount of $250.

(g) A fee collected under Subsection (f) shall be deposited to

the credit of the general revenue fund and may be appropriated

only to the commission to be used to enforce the laws and rules

concerning oil and gas conservation and waste and pollution

prevention.

(h) A person who is designated as the operator of an orphaned

well on or after January 1, 2006, and not later than December 31,

2007, is entitled to receive:

(1) a nontransferable exemption from severance taxes for all

future production from the well as provided by Section 202.060,

Tax Code;

(2) a nontransferable exemption from the fees provided by

Sections 81.116 and 81.117 for all future production from the

well; and

(3) a payment from the commission in an amount equal to the

depth of the well multiplied by 50 cents for each foot of well

depth if, not later than the third anniversary of the date the

commission designates the person as the operator of the well, the

person brings the well back into continuous active operation or

plugs the well in accordance with commission rules.

(i) A well is considered to be in continuous active operation

for purposes of Subsection (h)(3) if:

(1) the well is a producing well and the well has produced at

least 10 barrels of oil or 100 mcf of gas per month for at least

three consecutive months as shown in the records of the

commission and as authorized by a permit issued by the

commission; or

(2) the well is a service well and the well has been used for

the disposal or injection of oil and gas wastes or another

purpose related to the production of oil or gas for at least

three consecutive months as shown in the records of the

commission and as authorized by a permit issued by the

commission.

(j) The commission shall make payments to operators under

Subsection (h)(3) annually in the same order the commission

determines the operators to be entitled to the payments. The

aggregate amount of payments in a state fiscal year under that

subsection may not exceed $500,000. An operator may not receive:

(1) more than one payment under that subsection for the same

well; or

(2) cumulative payments in an amount that exceeds the amount of

the bond, letter of credit, or cash deposit the operator has

filed with the commission under Section 91.104.

Added by Acts 2005, 79th Leg., Ch.

267, Sec. 4, eff. January 1, 2006.

Sec. 89.048. PLUGGING OF WELL BY SURFACE ESTATE OWNER. (a) In

this section, "orphaned well" has the meaning assigned by Section

89.047.

(b) The owner of an interest in the surface estate of a tract of

land on which an orphaned well is located may contract with a

commission-approved well plugger to plug the well.

(c) If the surface estate owner enters into a contract under

Subsection (b), the well plugger shall:

(1) not later than the 30th day before the date the well is

plugged, mail notice of its intent to plug the well to the

operator of the well at the operator's address as shown by the

records of the commission;

(2) assume responsibility for the physical operation and control

of the well as shown by a form the person files with the

commission and the commission approves;

(3) file a bond, letter of credit, or cash deposit covering the

well as required by Section 91.107; and

(4) plug the well in accordance with commission rules.

(d) On successful plugging of the well by the well plugger, the

surface estate owner may submit documentation to the commission

of the cost of the well-plugging operation. The commission shall

reimburse the surface estate owner from money in the oil-field

cleanup fund in an amount not to exceed 50 percent of the lesser

of:

(1) the documented well-plugging costs; or

(2) the average cost incurred by the commission in the preceding

24 months in plugging similar wells located in the same general

area.

(e) The commission shall adopt any rules reasonably necessary to

implement this section.

Added by Acts 2005, 79th Leg., Ch.

267, Sec. 4, eff. January 1, 2006.

SUBCHAPTER D. COSTS OF PLUGGING WELLS

Sec. 89.081. CAUSE OF ACTION FOR DISPROPORTIONATE SHARE OF COST.

If an operator or nonoperator owns only a partial interest in

the well or oil and gas and the operator or nonoperator pays a

larger proportion of the cost of plugging the well than his

proportionate interest in the well or oil and gas, he has a cause

of action against the other operators and nonoperators for their

proportionate shares of the cost of plugging.

Acts 1977, 65th Leg., p. 2554, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5251, ch. 967,

Sec. 1, eff. Sept. 1, 1983; Acts 1983, 68th Leg., p. 5407, ch.

1002, Sec. 2, eff. Aug. 29, 1983.

Sec. 89.083. FIRST LIEN ON EQUIPMENT; CAUSE OF ACTION IF

COMMISSION PLUGS. (a) If a well has not been plugged by the

deadline for plugging established by commission rules, the state

has a first lien, superior to all other preexisting and

subsequent liens and security interests, on the operator's and

nonoperator's interests in well-site equipment, in the amount of

the total costs of removing well-site equipment from the well,

plugging the well, and transporting, storing, and disposing of

the well-site equipment.

(b) The lien arises on the date by which the well is required to

be plugged under commission rules.

(c) The lien may be foreclosed by judicial action or commission

order at any time after notice and an opportunity for a hearing.

If notice is mailed under Section 89.043 and if the lien is not

previously foreclosed, the lien is foreclosed by operation of law

on the 15th day after the date the notice is mailed unless the

commission has received a valid and timely request for a hearing

before that date. The commission is not required to give notice

or an opportunity for a hearing to subordinate lienholders or

nonoperators before foreclosing the lien.

(d) The lien is extinguished if the well is plugged or otherwise

brought into compliance in accordance with commission rules by

any person authorized to do so before the commission enters into

a plugging contract.

(e) The lien is extinguished as to any item of well-site

equipment that is lawfully removed by any person other than the

operator or a nonoperator pursuant to a lien, lease, judgment,

written contract, or security agreement before the commission

sends notice under Section 89.043(c). A person may not remove

from an inactive well site any equipment necessary to prevent the

well from serving as a conduit for the passage of oil, gas,

saltwater, oil and gas wastes, or freshwater from one stratum or

formation to another or to the surface or from the surface

downward except in the course of plugging in accordance with

commission rules.

(f) If the commission plugs a well under Sections 89.043 through

89.044 of this code, the state has a cause of action for all

reasonable expenses incurred in plugging or replugging the well

and not recovered under Section 89.085 of this code or through

reimbursement to the commission.

(g) The cause of action is:

(1) first, against the operator, to be secured by a first lien,

superior to all preexisting and subsequent liens and security

interests, on the operator's interest in the oil and gas in the

land and the fixtures, machinery, and equipment found or used on

the land where the well is located; and

(2) second, against a nonoperator at the time the well should

have been plugged, to be secured by a lien on the nonoperator's

interest in the oil and gas in the land. A nonoperator may be

made a party defendant in the suit against the operator.

(h) The commission:

(1) by order may require the operator and any nonoperator to

reimburse the commission for all reasonable expenses incurred in

plugging a well; or

(2) may request the attorney general to file suit against the

operator and any nonoperator to recover those expenses.

(i) At the request of the commission, the attorney general may

file suit to enforce an order issued by the commission under

Subsection (h)(1).

(j) Money collected in a suit under this section shall be

deposited in the state oil-field cleanup fund.

(k) A civil action for reimbursement under this section may be

brought in Travis County, the county in which the plugged well is

located, or the county in which any defendant resides.

Acts 1977, 65th Leg., p. 2555, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5251, ch. 967,

Sec. 1, eff. Sept. 1, 1983; Acts 1983, 68th Leg., p. 5407, ch.

1002, Sec. 2, eff. Aug. 29, 1983; Acts 1991, 72nd Leg., ch. 603,

Sec. 6, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 515, Sec.

3, eff. Jan. 1, 1994; Acts 1999, 76th Leg., ch. 29, Sec. 2, eff.

Aug. 30, 1999; Acts 1999, 76th Leg., ch. 57, Sec. 2, eff. May 10,

1999; Acts 2001, 77th Leg., ch. 1233, Sec. 14, eff. Sept. 1,

2001.

Sec. 89.084. MONEY PAID COMMISSION BY PRIVATE PERSON. (a) The

commission may accept money from private persons and use the

money to plug or replug a well.

(b) Paying money to the commission is not an admission that the

person paying the money is obligated to plug or replug the well.

Evidence that a person has paid money to the commission is not

admissible against the person in a suit in which the person's

obligation to plug a well is an issue and introducing the

evidence is a compulsory ground for mistrial.

Acts 1977, 65th Leg., p. 2555, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 89.085. POSSESSION AND SALE OF EQUIPMENT TO COVER PLUGGING

COSTS. (a) When the commission forecloses its lien under

Section 89.083 on a delinquent inactive well, well-site equipment

and any amount of hydrocarbons from the well that is stored on

the lease are presumed to have been abandoned and may be disposed

of by the commission in a commercially reasonable manner by

either or both of the following methods:

(1) entering into a plugging contract that provides that the

person plugging or cleaning up pollution, or both, will take

title to well-site equipment, hydrocarbons from the well that are

stored on the lease, or hydrocarbons recovered during the

plugging operation in exchange for a sum of money deducted as a

credit from the contract price; or

(2) selling the well-site equipment, hydrocarbons from the well

that are stored on the lease, or hydrocarbons recovered during

the plugging operation at a public auction or a public or private

sale.

(b) The commission shall assign separate costs to:

(1) removing well-site equipment;

(2) plugging the well; and

(3) transporting, storing, and disposing of the well-site

equipment.

(c) The commission shall dispose of well-site equipment or

hydrocarbons under this section at a price or value that reflects

the generally recognized market value of the equipment or

hydrocarbons, with allowances for physical condition.

(d) The commission shall deposit money received from the sale of

well-site equipment or hydrocarbons under this section to the

credit of the oil-field cleanup fund. The commission shall

separately account for money and credit received for each well.

(e) A person who acquires well-site equipment or hydrocarbons

under this section by sale or contract receives a clear title,

free of all prior legal or equitable claims of whatever nature,

whether perfected or inchoate.

(f) Not later than the 30th day after the date well-site

equipment or hydrocarbons are disposed of under this section, the

commission shall mail a notice by first class mail to the

operator of the well at the address last reported to the

commission as required by Section 91.142 of this code and

commission rules and, on request, to any lienholder or

nonoperator.

(g) The notice required by Subsection (f) of this section must

include:

(1) the lease name;

(2) the well number;

(3) the county in which the well is located;

(4) the abstract number of the property on which the lease is

situated;

(5) the commission lease or gas well identification number or

drilling permit number;

(6) a list of the property disposed of under this section; and

(7) a statement that any person who has a legal or equitable

ownership or security interest in the equipment or hydrocarbons

that was in existence on the date the commission foreclosed its

statutory lien may file a claim with the commission.

(h) Not later than the 180th day after the date the well-site

equipment or hydrocarbons are disposed of under this section, the

commission shall publish a notice that states:

(1) the lease name;

(2) the well number;

(3) the county in which the well is located;

(4) the commission lease or gas well identification number or

drilling permit number; and

(5) that equipment or hydrocarbons if applicable from the well

and lease were disposed of under this section and that any person

who has a legal or equitable ownership or security interest in

the equipment or hydrocarbons that was in existence on the date

the commission foreclosed its statutory lien may file a claim

with the commission.

(i) The commission shall publish the notice required under

Subsection (h) of this section in a newspaper of general

circulation in the county in which the lease is located. A single

notice may contain the information required for more than one

well and lease. A notice given under this section following the

plugging of a well may be combined with a notice given under

Section 91.115 of this code following the cleanup of a site or

facility.

Added by Acts 1985, 69th Leg., ch. 715, Sec. 1, eff. Aug. 26,

1985. Amended by Acts 1989, 71st Leg., ch. 755, Sec. 1, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 515, Sec. 4, eff. Jan.

1, 1994; Acts 2001, 77th Leg., ch. 1233, Sec. 15, eff. Sept. 1,

2001.

Sec. 89.086. CLAIMS AGAINST THE OIL-FIELD CLEANUP FUND. (a) A

person with a legal or equitable ownership or security interest

in well-site equipment or hydrocarbons disposed of under Section

89.085 of this code may make a claim against the oil-field

cleanup fund unless an element of the transaction giving rise to

the interest occurs after the commission forecloses its statutory

lien under Section 89.083.

(b) The commission shall adopt a form on which a person may file

a sworn claim with the commission.

(c) A claimant must identify the well-site equipment or

hydrocarbons in which the claimant has an interest and state the

amount of the property interest as of the date the commission

foreclosed its statutory lien under Section 89.083.

(d) The commission may require a person to include with a claim

documentation that substantiates the claim or to disclose whether

the claimant was an operator or nonoperator of the well.

(e) The commission may set a hearing to receive evidence on a

claim filed under this section. The commission shall notify the

claimant of the date, time, and place of a hearing.

(f) If the commission holds a hearing, the commission shall

issue:

(1) a decision on the claim;

(2) a statement of findings of fact that includes the substance

of the evidence heard; and

(3) the conclusions of law that support the decision.

(g) The commission shall consider the validity of claims in the

order in which the claims are filed.

(h) The commission shall suspend an amount of money in the

oil-field cleanup fund equal to the amount of the claim until the

claim is finally resolved. If the provisions of Subsection (k) of

this section prevent suspension of the full amount of the claim,

the commission shall treat the claim as two consecutively filed

claims, one in the amount of funds available for suspension and

the other in the remaining amount of the claim.

(i) A claim made by or on behalf of the operator or a

nonoperator of a well or a successor to the rights of the

operator or nonoperator is subject to a ratable deduction from

the proceeds or credit received for the well-site equipment to

cover the costs incurred by the commission in removing the

equipment or hydrocarbons from the well or in transporting,

storing, or disposing of the equipment or hydrocarbons. A claim

made by a person who is not an operator or nonoperator is subject

to a ratable deduction for the costs incurred by the commission

in removing the equipment from the well. If a claimant is a

person who is responsible under law or commission rules for

plugging the well or cleaning up pollution originating on the

lease or if the claimant owes a penalty assessed by the

commission or a court for a violation of a commission rule or

order, the commission may recoup from or offset against a valid

claim an expense incurred by the oil-field cleanup fund that is

not otherwise reimbursed or any penalties owed. An amount

recouped from, deducted from, or offset against a claim under

this subsection shall be treated as an invalid portion of the

claim and shall remain suspended in the oil-field cleanup fund in

the manner provided by Subsection (j) of this section.

(j) If the commission finds that a claim is valid in whole or in

part, the commission shall pay the valid portion of the claim

from the suspended amount in the oil-field cleanup fund not later

than the 30th day after the date of the commission's decision. If

the commission finds that a claim is invalid in whole or in part,

the commission shall continue to suspend in the oil-field cleanup

fund an amount equal to the invalid portion of the claim until

the period during which the commission's decision may be appealed

has expired or, if appealed, during the period the case is under

judicial review. If on appeal the district court finds the claim

valid in whole or in part, the commission shall pay the valid

portion of the claim from the suspended amount in the oil-field

cleanup fund not later than 30 days after the date the court's

judgment becomes unappealable. On the date the commission's

decision is not subject to judicial review, the commission shall

release from the suspended amount in the oil-field cleanup fund

the amount of the claim held to be invalid.

(k) If the aggregate of claims paid and money suspended that

relates to well-site equipment or hydrocarbons from a particular

well equals the total of the actual proceeds and credit realized

from the disposition of that equipment or those hydrocarbons, the

oil-field cleanup fund is not liable for any subsequently filed

claims that relate to the same equipment or hydrocarbons unless

and until the commission releases from the suspended amount money

derived from the disposition of that equipment or those

hydrocarbons. If the commission releases money, then the

commission shall suspend money in the amount of subsequently

filed claims in the order of filing.

(l) A person who informs a potential claimant that the potential

claimant may be entitled to file a claim under this section or

who files a claim on behalf of a claimant may not contract for or

receive from the claimant for services an amount greater than 10

percent of the paid claim.

Added by Acts 1993, 73rd Leg., ch. 515, Sec. 5, eff. Jan. 1,

1994. Amended by Acts 2001, 77th Leg., ch. 1233, Sec. 16, eff.

Sept. 1, 2001.

Sec. 89.087. JUDICIAL REVIEW OF COMMISSION DECISIONS; IMMUNITY

FROM SUIT AND LIABILITY. (a) A claimant aggrieved by the

commission's decision on a claim may appeal the decision in a

district court of Travis County on or before the 60th day after

the date the decision was issued. If the commission does not

decide a claim by the 90th day after the date it was filed, the

claimant may appeal within the 60-day period beginning on the

91st day after the date of filing.

(b) Judicial review under this section is by trial de novo.

(c) No interest accrues on a claim before an appeal is filed

under this section.

(d) Except to the extent permitted by this chapter, and

notwithstanding any other provision of law, the commission, its

employees or agents, and the State of Texas are immune from suit

and from liability based on the disposition of well-site

equipment or hydrocarbons in accordance with this chapter.

Added by Acts 1993, 73rd Leg., ch. 515, Sec. 5, eff. Jan. 1,

1994.

Sec. 89.088. RECORD OF REQUEST FOR NOTICE BY LIENHOLDER OR

NONOPERATOR; FORM; FEE. (a) The commission shall maintain a

record of a request for notice by a lienholder or nonoperator

under Section 89.043(e) or 89.085(f) of this code for five years

after the date on which the commission receives the request.

(b) The commission shall prepare a form for a request for

notice. The commission shall require a person who requests notice

to include on the form information that identifies the lease

covered by the request.

(c) The commission may charge a filing fee for a request for

notice not to exceed $10 for each lease covered by the request.

Added by Acts 1993, 73rd Leg., ch. 515, Sec. 5, eff. Jan. 1,

1994.

SUBCHAPTER E. ENFORCEMENT; JUDICIAL REVIEW

Sec. 89.121. ENFORCEMENT BY COMMISSION. (a) In addition to the

powers specifically granted to the commission under this chapter,

the commission may enforce this chapter or any rule or order of

the commission adopted under this chapter in the same manner and

on the same conditions as provided in the other chapters of Title

3 of this code.

(b) Civil penalties collected for violations of this chapter or

of rules relating to plugging that are adopted under this code

shall be deposited in the state oil-field cleanup fund.

Acts 1977, 65th Leg., p. 2555, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5251, ch. 967,

Sec. 1, eff. Sept. 1, 1983; Acts 1991, 72nd Leg., ch. 603, Sec.

7, eff. Sept. 1, 1991.

Sec. 89.122. APPEAL TO COURTS. Any person affected by the

provisions of this chapter may sue to test the validity of any

order adopted by the commission under this chapter in the same

manner, on the same conditions, and to the same court or courts

as prescribed for suits testing the validity of orders of the

commission adopted under the general oil conservation statutes of

this state.

Acts 1977, 65th Leg., p. 2555, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.



CHAPTER 90. INTERSTATE COMPACT TO CONSERVE OIL AND GAS

NATURAL RESOURCES CODE

TITLE 3. OIL AND GAS

SUBTITLE B. CONSERVATION AND REGULATION OF OIL AND GAS

CHAPTER 90. INTERSTATE COMPACT TO CONSERVE OIL AND GAS

Sec. 90.001. RATIFICATION. The Interstate Compact to Conserve

Oil and Gas, executed in the City of Dallas, on February 16,

1935, by the Governor of Texas, the text of which is set out in

Section 90.007 of this code, was ratified by the legislature of

this state in Chapter 81, General Laws, Acts of the 44th

Legislature, Regular Session, 1935.

Acts 1977, 65th Leg., p. 2556, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 90.002. ORIGINAL COPY. The original copy of the compact is

on deposit with the Department of State of the United States.

Acts 1977, 65th Leg., p. 2556, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 90.003. REPRESENTATIVE. (a) The governor is the official

representative of the State of Texas on the Interstate Oil

Compact Commission, provided for in the Interstate Compact to

Conserve Oil and Gas. He shall exercise and perform for the state

all the powers and duties as a member of the Interstate Oil

Compact Commission.

(b) The governor may appoint an assistant representative who

shall act in his stead as the official representative of the

State of Texas as a member of the commission.

(c) The representative shall take the oath of office prescribed

by the constitution, which shall be filed with the Secretary of

State.

Acts 1977, 65th Leg., p. 2556, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 90.0031. ANNUAL REPORT. Before October 1 of each year, the

office of the Interstate Oil Compact Commissioner for Texas shall

prepare and file with the presiding officer of each house of the

legislature a complete and detailed written report describing the

activities of the office relating to this state's participation

in the Interstate Compact to Conserve Oil and Gas and accounting

for all funds received and disbursed by the office during the

preceding fiscal year. The report must be included as a part of

the annual financial report of the governor's office.

Added by Acts 1983, 68th Leg., p. 93, ch. 14, Sec. 1, eff. Aug.

29, 1983.

Sec. 90.004. EXTENSION. (a) The continuous extension of the

Interstate Compact to Conserve Oil and Gas until September 1,

1951, by an agreement executed by the governor in the name of the

State of Texas with other states currently members of the

Interstate Oil Compact Commission was authorized by the

legislature, subject to the approval of Congress, in:

(1) Chapter 217, Acts of the 45th Legislature, Regular Session,

1937;

(2) Chapter 2, Special Laws, page 527, Acts of the 46th

Legislature, Regular Session, 1939;

(3) Chapter 63, Acts of the 47th Legislature, Regular Session,

1941;

(4) Chapter 15, Acts of the 48th Legislature, Regular Session,

1943; and

(5) Chapter 52, Acts of the 50th Legislature, Regular Session,

1947.

(b) The governor may execute agreements in the name of the State

of Texas for the further extension of the expiration date of the

Interstate Compact to Conserve Oil and Gas.

Acts 1977, 65th Leg., p. 2556, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 90.005. FORM OF AGREEMENT. The agreement to extend the

Interstate Compact to Conserve Oil and Gas, which the governor is

authorized to execute for the state, shall be in substance as

follows:

"It is hereby agreed that the Interstate Compact to Conserve Oil

and Gas executed in the City of Dallas, Texas, on the 16th day of

February, 1935, and now on deposit with the Department of State

of the United States, be and the same is hereby extended for a

period of four (4) years from its date of expiration (September

1, 1947), this agreement to become effective when executed by any

three (3) of the States of Texas, Oklahoma, California, Kansas

and New Mexico, and consent thereto is given by Congress."

Acts 1977, 65th Leg., p. 2556, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 90.006. WITHDRAWAL FROM COMPACT. (a) The governor may

determine if and when it is in the best interest of the state to

withdraw from the compact as provided by its terms on 60 days'

notice.

(b) If the governor determines that the state should withdraw

from the compact, he has full authority to give necessary notice

and take any steps necessary and proper to effect the withdrawal

of the State of Texas from the compact.

Acts 1977, 65th Leg., p. 2557, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 90.007. TEXT OF COMPACT. The Interstate Compact to

Conserve Oil and Gas reads as follows:

"AN INTERSTATE COMPACT TO CONSERVE OIL AND GAS

"ARTICLE I

"This agreement may become effective within any compacting state

at any time as prescribed by that state, and shall become

effective within those states ratifying it whenever any three (3)

of the States of Texas, Oklahoma, California, Kansas and New

Mexico have ratified, and Congress has given its consent. Any

oil-producing state may become a party hereto as hereinafter

provided.

"ARTICLE II

"The purpose of this Compact is to conserve oil and gas by the

prevention of physical waste thereof from any cause.

"ARTICLE III

"Each state bound hereby agrees that within a reasonable time it

will enact laws, or if laws have been enacted, then it agrees to

continue the same in force, to accomplish within reasonable

limits the prevention of:

"(a) The operation of any oil well with an inefficient gas-oil

ratio;

"(b) The drowning with water of any stratum capable of producing

oil or gas, or both oil and gas, in paying quantities;

"(c) The avoidable escape into the open air or the wasteful

burning of gas from a natural gas well;

"(d) The creation of unnecessary fire hazards;

"(e) The drilling, equipping, locating, spacing, or operating of

a well or wells so as to bring about physical waste of oil or gas

or loss in the ultimate recovery thereof;

"(f) The inefficient, excessive, or improper use of the reservoir

energy in producing any well.

"The enumeration of the foregoing subjects shall not limit the

scope of the authority of any state.

"ARTICLE IV

"Each state bound hereby agrees that it will, within a reasonable

time, enact statutes, or if such statutes have been enacted then

that it will continue the same in force, providing in effect that

oil produced in violation of its valid order and/or gas

conservation statutes or any valid rule, order, or regulation

promulgated thereunder, shall be denied access to commerce; and

providing for stringent penalties for the waste of either oil or

gas.

"ARTICLE V

"It is not the purpose of this Compact to authorize the states

joining herein to limit the production of oil or gas for the

purpose of stabilizing or fixing the price thereof, or create or

perpetuate monopoly, or to promote regimentation, but is limited

to the purpose of conserving oil and gas and preventing the

avoidable waste thereof within reasonable limitations.

"ARTICLE VI

"Each state joining herein shall appoint a representative to a

Commission hereby constituted and designated as The Interstate

Oil Compact Commission, the duty of which said Commission shall

be to make inquiry and ascertain from time to time such methods,

practices, circumstances, and conditions as may be disclosed for

bringing about conservation and the prevention of physical waste

of oil and gas; and at such intervals as said Commission deems

beneficial it shall report its findings and recommendations to

the several states for adoption or rejection.

"The Commission shall have power to recommend the coordination of

the exercise of the police powers of the several states within

their several jurisdictions to promote the maximum ultimate

recovery from the petroleum reserves of said states, and to

recommend measures for the maximum ultimate recovery of oil and

gas. Said Commission shall organize and adopt suitable rules and

regulations for the conduct of its business.

"No action shall be taken by the Commission, except: (1) by the

affirmative votes of the majority of the whole number of the

compacting states, represented at any meeting; and (2) by a

concurring vote of a majority in interest of the compacting

states at said meeting, such interest to be determined as

follows: Such vote of each state shall be in the decimal

proportion fixed by the ratio of its daily average production

during the preceding calendar half-year to the daily average

production of the compacting states during said period.

"ARTICLE VII

"No state by joining herein shall become financially obligated to

any other state, nor shall the breach of the terms hereof by any

state subject such state to financial responsibility to the other

states joining herein.

"ARTICLE VIII

"This Compact shall expire September 1, 1937. But any state

joining herein may, upon sixty (60) days notice, withdraw

herefrom.

"The representatives of the signatory states have signed this

agreement in a single original, which shall be deposited in the

archives of the Department of State of the United States, and a

duly certified copy shall be forwarded to the Governor of each of

the signatory states.

"This Compact shall become effective when ratified and approved

as provided in Article I. Any oil-producing state may become a

party hereto by affixing its signature to a counterpart to be

similarly deposited, certified, and ratified."

Acts 1977, 65th Leg., p. 2557, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.



CHAPTER 91. PROVISIONS GENERALLY APPLICABLE

NATURAL RESOURCES CODETITLE 3. OIL AND GASSUBTITLE B. CONSERVATION AND REGULATION OF OIL AND GASCHAPTER 91. PROVISIONS GENERALLY APPLICABLESUBCHAPTER A. GENERAL PROVISIONSSec. 91.001. DEFINITIONS. In this chapter:(1) "Commission" means the Railroad Commission of Texas.(2) "Gas" means natural gas.(3) "Oil" means crude oil and crude petroleum oil.

Acts 1977, 65th Leg., p. 2560, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977.

Sec. 91.002. CRIMINAL PENALTY. (a) A person who wilfully or with criminal negligence violates Section 91.101 of this code or a rule, order, or permit of the commission issued under that section commits an offense.(b) An offense under Subsection (a) of this section is punishable by a fine of not more than $10,000 a day for each day a violation is committed.(c) Venue for prosecution of an alleged violation of this section is in a court of competent jurisdiction in the county in which the violation is alleged to have occurred.

Added by Acts 1983, 68th Leg., p. 5262, ch. 967, Sec. 9, eff. Sept. 1, 1983. Renumbered from Sec. 91.351 by Acts 1987, 70th Leg., ch. 167, Sec. 5.01(a)(32), eff. Sept. 1, 1987.

Sec. 91.003. ADDITIONAL ENFORCEMENT AUTHORITY. (a) In addition to other authority specifically granted to the commission under this chapter, the commission may enforce this chapter or any rule, order, or permit of the commission adopted under this chapter in the manner and subject to the conditions provided in Chapters 81 and 85 of this code, including the authority to seek and obtain civil penalties and injunctive relief as provided by those chapters.(b) If the enforcement authority in Section 81.054, Natural Resources Code, is used to institute a civil action alleging a violation of an NPDES permit issued under this chapter, the attorney general may not oppose intervention by a person who has standing to intervene as provided by Rule 60, Texas Rules of Civil Procedure.

Added by Acts 1983, 68th Leg., p. 5262, ch. 967, Sec. 9, eff. Sept. 1, 1983. Renumbered from Sec. 91.352 by Acts 1987, 70th Leg., ch. 167, Sec. 5.01(a)(32), eff. Sept. 1, 1987. Amended by Acts 1995, 74th Leg., ch. 310, Sec. 6, eff. Aug. 28, 1995.

SUBCHAPTER B. DUTIES RELATING TO OIL AND GAS WELLSSec. 91.011. CASING. Before drilling into the oil or gas bearing rock, the owner or operator of a well being drilled for oil or gas shall encase the well with good and sufficient wrought iron or steel casing or with any other material that meets standards adopted by the commission, particularly where wells could be subjected to corrosive elements or high pressures and temperatures, in a manner that will exclude surface or fresh water from the lower part of the well from penetrating the oil or gas bearing rock, and if the well is drilled through the first into the lower oil or gas bearing rock, the well shall be cased in a manner that will exclude fresh water above the last oil or gas bearing rock penetrated.

Acts 1977, 65th Leg., p. 2560, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 704, Sec. 1, eff. Aug. 26, 1985.

Sec. 91.012. WATER IN WELLS. (a) In boring any well for oil or gas, if a person pierces any cap rock or other geological formation in a manner that will cause a flow of salt water or fresh water injurious to an already bored oil well or any oil or gas deposits and that will probably result in the injury of the oil or gas field or already bored oil or gas well, the person shall abandon immediately all work on the well if the flow of water cannot be cased off and shall plug and fill the well in a manner and with materials that will stop the flow of the water.(b) No well owner or person boring a well described under Subsection (a) of this section may remove the casing from the drilled well until the flow of water is stopped either by casing off or plugging the well.(c) The provisions of this section apply only if the cap rock or other formation is pierced at a depth below the horizon at which oil or gas has been discovered already.

Acts 1977, 65th Leg., p. 2560, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977.

Sec. 91.013. PLUGGING AND SHUTTING IN WELLS BY OTHERS. (a) If the owner of a well described in Subsection (a) of Section 91.012 of this code neglects or refuses to have the well plugged or shut in for more than 20 days after written notice is given to him, the owner or operator of adjacent or neighboring land may enter the premises on which the well is located and have the well plugged if it is an abandoned well or shut in if it is not abandoned, in the manner provided by law.(b) Notice may be given to the owner of the well either by personal service on the owner or by posting the notice at a conspicuous place at or near the well.(c) The reasonable cost and expense incurred in plugging or shutting in the well shall be paid by the owner of the well and may be recovered as debts of like amount are recovered under the law.

Acts 1977, 65th Leg., p. 2560, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977.

Sec. 91.014. PETITION TO RESTRAIN WASTE. (a) In addition to any other penalties, a district judge, in term time or vacation time, shall hear and determine any petition that is filed to restrain the waste of gas in violation of this subchapter and may issue mandatory or restraining orders that in his judgment are necessary.(b) The petition may be filed by any citizen of this state and does not have to allege further financial interest of the petitioner in the state's natural resources than that possessed in common with all citizens of the state.

Acts 1977, 65th Leg., p. 2561, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977.

Sec. 91.015. PREVENTION OF WASTE. Operators, contractors, drillers, pipeline companies, and gas distributing companies that drill for or produce oil or gas or pipe oil or gas for any purpose shall use every possible precaution in accordance with the most approved methods to stop and prevent waste of oil, gas, or both oil and gas in drilling and producing operations, storage, piping, and distribution and shall not wastefully use oil or gas or allow oil or gas to leak or escape from natural reservoirs, wells, tanks, containers, or pipes.

Acts 1977, 65th Leg., p. 2561, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977.

Sec. 91.016. CONFINING GAS TO ORIGINAL STRATUM. (a) If gas located in a gas-bearing stratum known to contain gas in paying quantities is encountered in a well drilled for oil or gas in this state, the gas shall be confined to its original stratum until it can be produced and used without waste.(b) Gas-bearing strata shall be adequately protected from infiltrating water.

Acts 1977, 65th Leg., p. 2561, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977.

Sec. 91.017. USING GAS IN THE OPEN AIR. (a) Any person who uses gas in lights in the open air or in or around derricks shall turn off the gas not later than 8 a. m. of each day the lights are burning or are used and shall not turn the lights on or relight them between 8 a. m. and 5 p. m.(b) The person consuming the gas and using the burners in the open air shall enclose them in glass globes or lamps.

Acts 1977, 65th Leg., p. 2561, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977.

Sec. 91.018. ILLUMINATION. No person, copartnership, or corporation may use gas for illuminating purposes in flambeau lights. The use of "jumbo" burners or other burners consuming no more gas than the "jumbo" burners is not prohibited.

Acts 1977, 65th Leg., p. 2561, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977.

Sec. 91.019. STANDARDS FOR CONSTRUCTION, OPERATION, AND MAINTENANCE OF ELECTRICAL POWER LINES. An operator shall construct, operate, and maintain an electrical power line serving a well site or other surface facility employed in operations incident to oil and gas development and production in accordance with the National Electrical Code published by the National Fire Protection Association and adopted by the Texas Commission of Licensing and Regulation under Chapter 1305, Occupations Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 442, Sec. 3, eff. September 1, 2009.

SUBCHAPTER C. STANDARD GAS MEASUREMENTSec. 91.051. TITLE. This subchapter may be cited as the Standard Gas Measurement Law.

Acts 1977, 65th Leg., p. 2561, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977.

Sec. 91.052. DEFINITION. (a) The term "cubic foot of gas" or "standard cubic foot of gas" means the volume of gas contained in one cubic foot of space at a standard pressure base and at a standard temperature base.(b) The standard pressure base shall be 14.65 pounds per square inch absolute, and the standard temperature base shall be 60 degrees Fahrenheit. If the conditions of pressure and temperature differ from this standard, conversion of the volume from these conditions to the standard conditions shall be made in accordance with the ideal gas laws, corrected for deviation.

Acts 1977, 65th Leg., p. 2562, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977.

Sec. 91.053. COMMISSION DETERMINATION. The commission shall determine the average temperature of gas as produced in each oil and gas field in Texas, other variable factors necessary to calculate the metered volumes in accordance with the ideal gas laws, and the variable factors to correct for deviation from the ideal gas laws in each of the oil and gas fields in the state.

Acts 1977, 65th Leg., p. 2562, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977.

Sec. 91.054. NOTICE AND HEARING. On request of any interested person, the commission shall give proper notice and hold a public hearing before making a determination under Section 91.053 of this code.

Acts 1977, 65th Leg., p. 2562, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977.

Sec. 91.055. FINDINGS AND RULES. On making the determination, the commission promptly shall make its findings and shall adopt reasonable field rules that may be necessary to effectuate the provisions of this subchapter.

Acts 1977, 65th Leg., p. 2562, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977.

Sec. 91.056. USE OF FINDINGS AND FIELD RULES. (a) Any person may use the findings and field rules of the commission for any purposes under this subchapter.(b) If the findings or field rules are not used as provided in Subsection (a) of this section in determining volumes under this subchapter, the volumes otherwise determined shall be corrected to the basis of the standard cubic foot of gas as defined in Section 91.052 of this code.

Acts 1977, 65th Leg., p. 2562, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977.

Sec. 91.057. METHOD OF REPORTING. A person required to report volumes of gas under the laws of this state shall report the volumes in number of standard cubic feet calculated and determined under the provisions of this subchapter.

Acts 1977, 65th Leg., p. 2562, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977.

Sec. 91.058. SALE, PURCHASE, DELIVERY, AND RECEIPT OF GAS. (a) Each sale, purchase, delivery, and receipt of gas by volume made in this state by, for, or on behalf of an oil and gas lease owner, royalty owner under a lease, or other mineral interest owner shall be made and the gas shall be measured, calculated, purchased, delivered, and accounted for on the basis of a standard cubic foot of gas as defined in this subchapter and determined under this subchapter.(b) If the provisions of this subchapter operate to change the basis of measurement provided in existing contracts, the price for gas, including royalty gas, provided for in the contracts shall be adjusted to compensate for the change in the method of measuring the volume of gas delivered under the contracts if either the purchaser or seller so desires.(c) This section is intended to protect parties to contracts in existence on October 4, 1949, so that the total amount of money paid for a volume of gas purchased or required to be accounted for under these contracts shall remain unaffected by this subchapter.

Acts 1977, 65th Leg., p. 2562, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977.

Sec. 91.059. CONSTITUTIONALITY. If the provisions of Section 91.058 of this code or any part of that section are held to be invalid or unconstitutional by the courts, the remaining portions of this subchapter shall become ineffective and inoperative.

Acts 1977, 65th Leg., p. 2563, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977.

Sec. 91.061. CIVIL SUIT. None of these provisions shall prevent an aggrieved person from maintaining a civil suit for damages in the county or counties in which the gas is produced.

Acts 1977, 65th Leg., p. 2563, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977.

Sec. 91.062. APPLICABILITY OF CERTAIN PROVISIONS. None of the provisions of Sections 91.058 through 91.061 of this code affect or apply to purchases or sales made on any basis other than a volume basis.

Acts 1977, 65th Leg., p. 2563, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977.

SUBCHAPTER D. PREVENTION OF POLLUTIONSec. 91.101. RULES AND ORDERS. Text of section effective until delegation of RCRA authority to Railroad Commission of Texas (a) To prevent pollution of surface water or subsurface water in the state, the commission shall adopt and enforce rules and orders and may issue permits relating to:(1) the drilling of exploratory wells and oil and gas wells or any purpose in connection with them;(2) the production of oil and gas, including:(A) activities associated with the drilling of injection water source wells which penetrate the base of useable quality water;(B) activities associated with the drilling of cathodic protection holes associated with the cathodic protection of wells and pipelines subject to the jurisdiction of the commission;(C) activities associated with gasoline plants, natural gas or natural gas liquids processing plants, pressure maintenance plants, or repressurizing plants;(D) activities associated with any underground natural gas storage facility, provided the terms "natural gas" and "storage facility" shall have the meanings set out in Section 91.173, Natural Resources Code;(E) activities associated with any underground hydrocarbon storage facility, provided the terms "hydrocarbons" and "underground hydrocarbon storage facility" shall have the meanings set out in Section 91.201, Natural Resources Code; and(F) activities associated with the storage, handling, reclamation, gathering, transportation, or distribution of oil or gas prior to the refining of such oil or prior to the use of such gas in any manufacturing process or as a residential or industrial fuel;(3) the operation, abandonment, and proper plugging of wells subject to the jurisdiction of the commission; and(4) the discharge, storage, handling, transportation, reclamation, or disposal of oil and gas waste as defined in Section 91.1011 of this subchapter, or of any other substance or material associated with any operation or activity regulated by the commission under Subdivisions (1), (2), and (3) of this subsection.(b) Notwithstanding the provisions of Subsection (a) of this section, the authority granted to the commission by this section does not include the authority to adopt and enforce rules and orders or issue permits regarding the collection, storage, handling, transportation, processing, or disposal of waste arising out of or incidental to activities associated with gasoline plants, natural gas or natural gas liquids processing plants, pressure maintenance plants, or repressurizing plants if that waste is a hazardous waste as defined by the administrator of the United States Environmental Protection Agency pursuant to the federal Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery Act, 42 U.S.C. 6901 et seq., as amended.

Acts 1977, 65th Leg., p. 2563, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5258, ch. 967, Sec. 6, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 921, Sec. 4, eff. June 15, 1985.

Sec. 91.101. RULES AND ORDERS. Text of section effective upon delegation of RCRA authority to Railroad Commission of Texas To prevent pollution of surface water or subsurface water in the state, the commission shall adopt and enforce rules and orders and may issue permits relating to:(1) the drilling of exploratory wells and oil and gas wells or any purpose in connection with them;(2) the production of oil and gas, including:(A) activities associated with the drilling of injection water source wells which penetrate the base of useable quality water;(B) activities associated with the drilling of cathodic protection holes associated with the cathodic protection of wells and pipelines subject to the jurisdiction of the commission;(C) activities associated with gasoline plants, natural gas or natural gas liquids processing plants, pressure maintenance plants, or repressurizing plants;(D) activities associated with any underground natural gas storage facility, provided the terms "natural gas" and "storage facility" shall have the meanings set out in Section 91.173, Natural Resources Code;(E) activities associated with any underground hydrocarbon storage facility, provided the terms "hydrocarbons" and "underground hydrocarbon storage facility" shall have the meanings set out in Section 91.201, Natural Resources Code; and(F) activities associated with the storage, handling, reclamation, gathering, transportation, or distribution of oil or gas prior to the refining of such oil or prior to the use of such gas in any manufacturing process or as a residential or industrial fuel;(3) the operation, abandonment, and proper plugging of wells subject to the jurisdiction of the commission; and(4) the discharge, storage, handling, transportation, reclamation, or disposal of oil and gas waste as defined in Section 91.1011 of this subchapter, or of any other substance or material associated with any operation or activity regulated by the commission under Subdivisions (1), (2), and (3) of this section.

Acts 1977, 65th Leg., p. 2563, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5258, ch. 967, Sec. 6, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 921, Sec. 4, eff. June 15, 1985.

Sec. 91.1011. OIL AND GAS WASTE. Text of section effective until delegation of RCRA authority to Railroad Commission of Texas (a) In this subchapter, "oil and gas waste" means waste that arises out of or incidental to the drilling for or producing of oil or gas, including waste arising out of or incidental to:(1) activities associated with the drilling of injection water source wells which penetrate the base of useable quality water;(2) activities associated with the drilling of cathodic protection holes associated with the cathodic protection of wells and pipelines subject to the jurisdiction of the commission;(3) activities associated with gasoline plants, natural gas or natural gas liquids processing plants, pressure maintenance plants, or repressurizing plants;(4) activities associated with any underground natural gas storage facility, provided the terms "natural gas" and "storage facility" shall have the meanings set out in Section 91.173, Natural Resources Code;(5) activities associated with any underground hydrocarbon storage facility, provided the terms "hydrocarbons" and "underground hydrocarbon storage facility" shall have the meanings set out in Section 91.201, Natural Resources Code; and(6) activities associated with the storage, handling, reclamation, gathering, transportation, or distribution of oil or gas prior to the refining of such oil or prior to the use of such gas in any manufacturing process or as a residential or industrial fuel.(b) "Oil and gas waste" includes salt water, brine, sludge, drilling mud, and other liquid, semiliquid, or solid waste material, but does not include waste arising out of or incidental to activities associated with gasoline plants, natural gas or natural gas liquids processing plants, pressure maintenance plants, or repressurizing plants if that waste is a hazardous waste as defined by the administrator of the United States Environmental Protection Agency pursuant to the federal Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery Act, 42 U.S.C. 6901 et seq., as amended.

Added by Acts 1983, 68th Leg., p. 5060, ch. 967, Sec. 7, eff. Sept. 1, 1983. Amended by Acts 1985, 69th Leg., ch. 921, Sec. 4, eff. June 15, 1985.

Sec. 91.1011. OIL AND GAS WASTE. Text of section effective upon delegation of RCRA authority to Railroad Commission of Texas (a) In this subchapter, "oil and gas waste" means waste that arises out of or incidental to the drilling for or producing of oil or gas, including waste arising out of or incidental to:(1) activities associated with the drilling of injection water source wells which penetrate the base of useable quality water;(2) activities associated with the drilling of cathodic protection holes associated with the cathodic protection of wells and pipelines subject to the jurisdiction of the commission;(3) activities associated with gasoline plants, natural gas or natural gas liquids processing plants, pressure maintenance plants, or repressurizing plants;(4) activities associated with any underground natural gas storage facility, provided the terms "natural gas" and "storage facility" shall have the meanings set out in Section 91.173, Natural Resources Code;(5) activities associated with any underground hydrocarbon storage facility, provided the terms "hydrocarbons" and "underground hydrocarbon storage facility" shall have the meanings set out in Section 91.201, Natural Resources Code; and(6) activities associated with the storage, handling, reclamation, gathering, transportation, or distribution of oil or gas prior to the refining of such oil or prior to the use of such gas in any manufacturing process or as a residential or industrial fuel.(b) "Oil and gas waste" includes salt water, brine, sludge, drilling mud, and other liquid, semiliquid, or solid waste material.

Added by Acts 1983, 68th Leg., p. 5060, ch. 967, Sec. 7, eff. Sept. 1, 1983. Amended by Acts 1985, 69th Leg., ch. 921, Sec. 4, eff. June 15, 1985.

Sec. 91.1012. ACCESS TO PROPERTY AND RECORDS. Members and employees of the commission, on proper identification, may enter public or private property to inspect and investigate conditions relating to the quality of water in the state, to inspect and investigate conditions relating to development of rules, orders, or permits issuable under Section 91.101 of this code, to monitor compliance with a rule, permit, or other order of the commission, or to examine and copy, during reasonable working hours, those records or memoranda of the business being investigated. Members or employees acting under the authority of this section who enter an establishment on public or private property shall observe the establishment's safety, internal security, and fire protection rules.

Added by Acts 1983, 68th Leg., p 5260, ch. 967, Sec. 7, eff. Sept. 1, 1983.

Sec. 91.1013. APPLICATION FEES. (a) With each application for a fluid injection well permit, the applicant shall submit to the commission a nonrefundable fee of $200. In this section, "fluid injection well" means any well used to inject fluid or gas into the ground in connection with the exploration or production of oil or gas other than an oil and gas waste disposal well regulated by the commission pursuant to Chapter 27, Water Code.(b) With each application for a permit to discharge to surface water under this chapter and commission rules, other than a permit for a discharge that meets National Pollutant Discharge Elimination System requirements for agricultural or wildlife use, the applicant shall submit to the commission a nonrefundable fee of $300.(c) Fees collected under this section shall be deposited in the state oil-field cleanup fund.

Added by Acts 1985, 69th Leg., ch. 239, Sec. 72, eff. Sept. 1, 1985. Amended by Acts 1991, 72nd Leg., ch. 603, Sec. 14, eff. Sept. 1, 1991; Acts 1999, 76th Leg., ch. 1089, Sec. 3, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1233, Sec. 17, eff. Sept. 1, 2001.

Sec. 91.102. ADDITIONAL PERSONNEL. The commission is directed to employ additional personnel necessary to administer this subchapter and related laws and rules and orders adopted by the commission.

Acts 1977, 65th Leg., p. 2563, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5258, ch. 967, Sec. 6, eff. Sept. 1, 1983.

Sec. 91.103. PERSONS REQUIRED TO EXECUTE BOND, LETTER OF CREDIT, OR CASH DEPOSIT. Any person, including any firm, partnership, joint stock association, corporation, or other organization, required to file an organization report under Section 91. 142 of this code shall execute and file with the commission a bond, letter of credit, or cash deposit.

Acts 1977, 65th Leg., p. 2564, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5258, ch. 967, Sec. 6, eff. Sept. 1, 1983; Acts 1991, 72nd Leg., ch. 603, Sec. 8, eff. Sept. 1, 1991; Acts 2001, 77th Leg., ch. 1233, Sec. 18, eff. Sept. 1, 2004.

Sec. 91.104. BONDS, LETTERS OF CREDIT, CASH DEPOSITS, AND WELL-SPECIFIC PLUGGING INSURANCE POLICIES. (a) The commission shall require a bond, letter of credit, or cash deposit to be filed with the commission as provided by Subsection (b).(b) A person required to file a bond, letter of credit, or cash deposit under Section 91.103 who is an inactive operator or who operates one or more wells must, at the time of filing or renewing an organization report required by Section 91.142, file:(1) an individual bond as provided under Section 91.1041;(2) a blanket bond as provided under Section 91.1042; or(3) a letter of credit or cash deposit in the same amount as required for an individual bond under Section 91.1041 or a blanket bond under Section 91.1042.(c) A person required to file a bond, letter of credit, or cash deposit under Section 91.103 who operates one or more wells is considered to have met that requirement for a well if the well bore is included in a well-specific plugging insurance policy that:(1) is approved by the Texas Department of Insurance;(2) names this state as the owner and contingent beneficiary of the policy;(3) names a primary beneficiary who agrees to plug the specified well bore;(4) is fully prepaid and cannot be canceled or surrendered;(5) provides that the policy continues in effect until the specified well bore has been plugged;(6) provides that benefits will be paid when, but not before, the specified well bore has been plugged in accordance with commission rules in effect at the time of plugging; and(7) provides benefits that equal the greatest of:(A) an amount equal to $2 for each foot of well depth, as determined in the manner specified by the commission, for the specified well;(B) if the specified well is a bay well and regardless of whether the well is producing oil or gas, the amount required under commission rules for a bay well that is not producing oil or gas;(C) if the specified well is an offshore well and regardless of whether the well is producing oil or gas, the amount required under commission rules for an offshore well that is not producing oil or gas; or(D) the payment otherwise due under the policy for plugging the well bore.

Acts 1977, 65th Leg., p. 2564, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5258, ch. 967, Sec. 6, eff. Sept. 1, 1983; Acts 1991, 72nd Leg., ch. 603, Sec. 9, eff. Sept. 1, 1991; Acts 1999, 76th Leg., ch. 30, Sec. 1, eff. Aug. 30, 1999; Acts 2001, 77th Leg., ch. 1233, Sec. 19, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1233, Sec. 20, eff. Sept. 1, 2004; Acts 2003, 78th Leg., ch. 490, Sec. 1, eff. Sept. 1, 2004.Amended by: Acts 2005, 79th Leg., Ch. 489, Sec. 1, eff. June 17, 2005.

Sec. 91.1041. INDIVIDUAL BOND. (a) A person required to file a bond, letter of credit, or cash deposit under Section 91.103 who operates one or more wells may file a bond in an amount equal to $2 for each foot of well depth for each well.(b) Notwithstanding Subsection (a), the commission by rule shall set the amount of the bond for an operator of one or more bay or offshore wells at a reasonable amount that exceeds the amount provided by Subsection (a).(c) When calculating under Subsection (a) the amount of the bond a person who operates one or more wells is required to file, the commission shall exclude a well if the well bore is included in a well-specific plugging insurance policy described by Section 91.104(c).(d) If the inclusion of a bay or offshore well whose well bore is included in a well-specific plugging insurance policy described by Section 91.104(c) in the calculation under Subsection (b) of the amount of the bond an operator of one or more bay or offshore wells is required to file would result in an increase in the amount of the bond that would otherwise be required, the rules must provide for the exclusion of the well from the calculation.

Added by Acts 1991, 72nd Leg., ch. 603, Sec. 10, eff. Sept. 1, 1991. Amended by Acts 2001, 77th Leg., ch. 1233, Sec. 21, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1233, Sec. 22, eff. Sept. 1, 2004.Amended by: Acts 2005, 79th Leg., Ch. 489, Sec. 2, eff. June 17, 2005.

Sec. 91.1042. BLANKET BOND. (a) A person required to file a bond, letter of credit, or cash deposit under Section 91.103 may file a blanket bond to cover all wells for which a bond, letter of credit, or cash deposit is required as follows:(1) a person who operates 10 or fewer wells shall file a $25,000 blanket bond;(2) a person who operates more than 10 but fewer than 100 wells shall file a $50,000 blanket bond; and(3) a person who operates 100 or more wells shall file a $250,000 blanket bond.(b) Notwithstanding Subsection (a), the commission by rule shall set the amount of the bond for an operator of bay or offshore wells at a reasonable amount that exceeds the amount provided by Subsection (a)(1), (2), or (3), as applicable.(c) When calculating the number of an operator's wells for purposes of Subsection (a), the commission shall exclude a well if the well bore is included in a well-specific plugging insurance policy described by Section 91.104(c).(d) If the inclusion of a bay or offshore well whose well bore is included in a well-specific plugging insurance policy described by Section 91.104(c) in the calculation under Subsection (b) of the amount of the bond an operator of bay or offshore wells is required to file would result in an increase in the amount of the bond that would otherwise be required, the rules must provide for the exclusion of the well from the calculation.

Added by Acts 1991, 72nd Leg., ch. 603, Sec. 10, eff. Sept. 1, 1991. Amended by Acts 2001, 77th Leg., ch. 1233, Sec. 23, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1233, Sec. 24, eff. Sept. 1, 2004.Amended by: Acts 2005, 79th Leg., Ch. 489, Sec. 3, eff. June 17, 2005.

Sec. 91.105. BOND CONDITIONS. Each bond required by Section 91.103 shall be conditioned that the operator will plug and abandon all wells and control, abate, and clean up pollution associated with an operator's oil and gas activities covered under the bond in accordance with the law of the state and the permits, rules, and orders of the commission. This section does not apply to a well-specific plugging insurance policy described by Section 91.104(c).

Acts 1977, 65th Leg., p. 2563, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Renumbered from Sec. 91.106 by Acts 1983, 68th Leg., p. 5258, ch. 967, Sec. 6, eff. Sept. 1, 1983. Amended by Acts 1991, 72nd Leg., ch. 603, Sec. 11, eff. Sept. 1, 1991.Amended by: Acts 2005, 79th Leg., Ch. 489, Sec. 4, eff. June 17, 2005.

Sec. 91.106. EXECUTION OF BOND. Each bond shall be executed by a corporate surety authorized to do business in this state and shall be renewed and be continued in effect until the conditions have been met or release is authorized by the commission.

Acts 1977, 65th Leg., p. 2564, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Renumbered from Sec. 91.107 by Acts 1983, 68th Leg., p. 5258, ch. 967, Sec. 6, eff. Sept. 1, 1983.

Sec. 91.107. NEW BOND, LETTER OF CREDIT, OR CASH DEPOSIT. If an active or inactive well is transferred, sold, or assigned by its operator, the commission shall require the party acquiring the well to file a new bond, letter of credit, or cash deposit as provided by Section 91.104(b), and the financial security of the prior operator shall continue to be required and to remain in effect, and the commission may not approve the transfer of operatorship, until the new bond, letter of credit, or cash deposit is provided or the commission determines that the bond, letter of credit, or cash deposit previously submitted to the commission by the person acquiring the well complies with this subchapter. A transfer of a well from one entity to another entity under common ownership is a transfer for purposes of this section. This section does not apply to a well bore that is included in a well-specific plugging insurance policy described by Section 91.104(c).

Acts 1977, 65th Leg., p. 2563, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Renumbered from Sec. 91.108 by Acts 1983, 68th Leg., p. 5258, ch. 967, Sec. 6, eff. Sept. 1, 1983. Amended by Acts 1991, 72nd Leg., ch. 603, Sec. 12, eff. Sept. 1, 1991; Acts 2001, 77th Leg., ch. 1233, Sec. 25, 26, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1233, Sec. 27, eff. Sept. 1, 2004.Amended by: Acts 2005, 79th Leg., Ch. 489, Sec. 5, eff. June 17, 2005.

Sec. 91.108. DEPOSIT AND USE OF FUNDS. Subject to the refund provisions of Section 91.1091, if applicable, proceeds from bonds and other financial security required pursuant to this chapter and benefits under well-specific plugging insurance policies described by Section 91.104(c) that are paid to the state as contingent beneficiary of the policies shall be deposited in the oil-field cleanup fund and, notwithstanding Sections 91.112 and 91.113, may be used only for actual well plugging and surface remediation.

Added by Acts 1983, 68th Leg., p. 5258, ch. 967, Sec. 6, eff. Sept. 1, 1983. Amended by Acts 1991, 72nd Leg., ch. 603, Sec. 15, eff. Sept. 1, 1991; Acts 2001, 77th Leg., ch. 1233, Sec. 28, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 489, Sec. 5, eff. June 17, 2005.

Sec. 91.109. FINANCIAL SECURITY FOR PERSONS INVOLVED IN ACTIVITIES OTHER THAN OPERATION OF WELLS. (a) A person applying for or acting under a commission permit to store, handle, treat, reclaim, or dispose of oil and gas waste may be required by the commission to maintain a performance bond or other form of financial security conditioned that the permittee will operate and close the storage, handling, treatment, reclamation, or disposal site in accordance with state law, commission rules, and the permit to operate the site. However, this section does not authorize the commission to require a bond or other form of financial security for saltwater disposal pits, emergency saltwater storage pits (including blow-down pits), collecting pits, or skimming pits provided that such pits are used in conjunction with the operation of an individual oil or gas lease. Subject to the refund provisions of Section 91.1091 of this code, proceeds from any bond or other form of financial security required by this section shall be placed in the oil-field cleanup fund. Each bond or other form of financial security shall be renewed and continued in effect until the conditions have been met or release is authorized by the commission.(b) In addition to the financial security requirements of Subsection (a), a person required to file a bond, letter of credit, or cash deposit under Section 91.103 who is involved in activities other than the ownership or operation of wells must file the bond, letter of credit, or cash deposit at the time of filing or renewing an organization report required by Section 91.142 according to the following schedule:(1) no bond, letter of credit, or cash deposit if the person is a:(A) local distribution company;(B) gas marketer;(C) crude oil nominator;(D) first purchaser;(E) well servicing company;(F) survey company;(G) salt water hauler;(H) gas nominator;(I) gas purchaser; or(J) well plugger; or(2) a bond, letter of credit, or cash deposit in an amount not to exceed $25,000 if the person is involved in an activity that is not associated with the ownership or operation of wells and is not listed in Subdivision (1).(c) A person who engages in more than one activity or operation, including well operation, for which a bond, letter of credit, or cash deposit is required under this subchapter is not required to file a separate bond, letter of credit, or cash deposit for each activity or operation in which the person is engaged. The person is required to file a bond, letter of credit, or cash deposit only in the amount required for the activity or operation in which the person engages for which a bond, letter of credit, or cash deposit in the greatest amount is required. The bond, letter of credit, or cash deposit filed covers all of the activities and operations for which a bond, letter of credit, or cash deposit is required under this subchapter.

Added by Acts 1985, 69th Leg., ch. 464, Sec. 1, eff. Aug. 26, 1985. Amended by Acts 1991, 72nd Leg., ch. 603, Sec. 17, eff. Sept. 1, 1991; Acts 2001, 77th Leg., ch. 1233, Sec. 29, eff. Sept. 1, 2004; Acts 2003, 78th Leg., ch. 490, Sec. 3, eff. Sept. 1, 2003.

Sec. 91.1091. REFUND. The commission shall refund the proceeds from a bond, letter of credit, or cash deposit required under this subchapter if:(1) the conditions that caused the proceeds to be collected are corrected;(2) all administrative, civil, and criminal penalties relating to those conditions are paid; and(3) the commission has been reimbursed for all costs and expenses incurred by the commission in relation to those conditions.

Added by Acts 1991, 72nd Leg., ch. 603, Sec. 16, eff. Sept. 1, 1991. Amended by Acts 1999, 76th Leg., ch. 30, Sec. 2, eff. Aug. 30, 1999.Amended by: Acts 2005, 79th Leg., Ch. 489, Sec. 5, eff. June 17, 2005.

Sec. 91.110. OIL AND GAS WASTE REDUCTION AND MINIMIZATION. To encourage the reduction and minimization of oil and gas waste, the commission shall implement a program to:(1) provide operators with training and technical assistance on oil and gas waste reduction and minimization;(2) assist operators in developing oil and gas waste reduction and minimization plans; and(3) by rule establish incentives for oil and gas waste reduction and minimization.

Added by Acts 1991, 72nd Leg., ch. 296, Sec. 2.06, eff. June 7, 1991; Acts 1991, 72nd Leg., ch. 590, Sec. 6, eff. June 16, 1991.

Sec. 91.111. OIL-FIELD CLEANUP FUND. (a) The oil-field cleanup fund is created as a special fund in the state treasury.(b) The commission shall certify to the comptroller the date on which the balance in the fund equals or exceeds $20 million. The oil-field cleanup regulatory fees on oil and gas shall not be collected or required to be paid on or after the first day of the second month following the certification, except that the comptroller shall resume collecting the fees on receipt of a commission certification that the fund has fallen below $10 million. The comptroller shall continue collecting the fees until collections are again suspended in the manner provided by this subsection.(c) The fund consists of:(1) penalties imposed under Section 85.381 for violation of a law, order, or rule relating to well plugging requirements;(2) proceeds from bonds and other financial security required by this chapter and benefits under well-specific plugging insurance policies described by Section 91.104(c) that are paid to the state as contingent beneficiary of the policies, subject to the refund provisions of Section 91.1091, if applicable;(3) private contributions, including contributions made under Section 89.084;(4) expenses collected under Section 89.083;(5) fees imposed under Section 85.2021;(6) civil penalties collected for violations of Chapter 89 or of rules or orders relating to plugging that are adopted under this code;(7) proceeds collected under Sections 89.085 and 91.115;(8) interest earned on the funds deposited in the fund;(9) civil penalties or costs recovered under Section 91.457 or 91.459;(10) oil and gas waste hauler permit application fees collected under Section 29.015, Water Code;(11) costs recovered under Section 91.113(f);(12) hazardous oil and gas waste generation fees collected under Section 91.605;(13) oil-field cleanup regulatory fees on oil collected under Section 81.116;(14) oil-field cleanup regulatory fees on gas collected under Section 81.117;(15) fees for a reissued certificate collected under Section 91.707;(16) fees collected under Section 91.1013;(17) fees collected under Section 89.088;(18) penalties collected under Section 81.0531;(19) fees collected under Section 91.142;(20) fees collected under Section 91.654;(21) costs recovered under Sections 91.656 and 91.657;(22) two-thirds of the fees collected under Section 81.0521;(23) fees collected under Sections 89.024 and 89.026; and(24) legislative appropriations.(d) All revenues and balances in the oil-field cleanup fund created in this section are exempt from Section 403.094(h) and Section 403.095(b), Government Code.(e) The commission, through the legislative appropriations request process, shall establish specific performance goals for the oil-field cleanup fund for the next biennium, including goals for the number of:(1) site investigations and environmental assessments to be conducted;(2) abandoned wells to be plugged; and(3) surface locations to be remediated.

Added by Acts 1991, 72nd Leg., ch. 603, Sec. 1, eff. Sept. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 515, Sec. 6, eff. Jan. 1, 1994; Acts 1999, 76th Leg., ch. 1089, Sec. 4, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1233, Sec. 30, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 489, Sec. 6, eff. June 17, 2005.Acts 2007, 80th Leg., R.S., Ch. 816, Sec. 4, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 442, Sec. 4, eff. September 1, 2009.

Sec. 91.112. PURPOSE OF THE FUND. (a) Money in the fund may be used by the commission or its employees or agents for:(1) conducting a site investigation or environmental assessment to determine:(A) the nature and extent of contamination caused by oil and gas wastes or other substances or materials regulated by the commission under Section 91.101; and(B) the measures that should be taken to control or clean up the wastes, substances, or materials described in Paragraph (A);(2) controlling or cleaning up oil and gas wastes or other substances or materials regulated by the commission under Section 91.101 that are causing or are likely to cause the pollution of surface or subsurface water, consistent with Section 91.113;(3) plugging abandoned wells and administering or enforcing permits, orders, and rules relating to the commission's authority to prevent pollution under this chapter, Chapter 89, or any other law administered or enforced by the commission under Title 3;(4) implementing Subchapter N and enforcing rules, orders, and permits adopted or issued under that subchapter;(5) implementing the voluntary cleanup program under Subchapter O;(6) preparing the report required under Subsection (b);(7) making payments to eligible operators under Section 89.047;(8) making payments to eligible surface estate owners under Section 89.048; and(9) implementing Section 81.056, subject to the limitation provided by Subsection (g) of that section.(b) The commission shall submit to the legislature and make available to the public, annually, a report that reviews the extent to which money provided under Section 91.111 has enabled the commission to better protect the environment and enhance the income of the oil-field cleanup fund. The report shall include:(1) the number of wells plugged, by region;(2) the number of wells abandoned, by region;(3) the number of inactive wells not currently in compliance with commission rules, by region;(4) the status of enforcement proceedings for all wells in violation of commission rules and the time period during which the wells have been in violation, by region in which the wells are located;(5) the number of surface locations remediated, by region;(6) a detailed accounting of expenditures of money in the fund, including expenditures for site investigations and environmental assessments, plugging of abandoned wells, remediation of surface locations, and staff salaries and other administrative expenses;(7) the method by which the commission sets priorities by which it determines the order in which abandoned wells are plugged;(8) a projection of the amount of money needed for the next biennium for conducting site investigations and environmental assessments, plugging abandoned wells, and remediating surface locations;(9) the status of implementation of the provisions of Section 89.085 relating to possession and sale of equipment to recover plugging costs; and(10) the number of sites successfully remediated under the voluntary cleanup program under Subchapter O, by region.

Added by Acts 1991, 72nd Leg., ch. 603, Sec. 1, eff. Sept. 1, 1991. Amended by Acts 1997, 75th Leg., ch. 120, Sec. 1, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1233, Sec. 31, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 267, Sec. 5, eff. January 1, 2006.Acts 2009, 81st Leg., R.S., Ch. 166, Sec. 3, eff. September 1, 2009.

Sec. 91.113. INVESTIGATION, ASSESSMENT, OR CLEANUP BY COMMISSION. (a) If oil and gas wastes or other substances or materials regulated by the commission under Section 91.101 are causing or are likely to cause the pollution of surface or subsurface water, the commission, through its employees or agents, may use money in the oil-field cleanup fund to conduct a site investigation or environmental assessment or control or clean up the oil and gas wastes or other substances or materials if:(1) the responsible person has failed or refused to control or clean up the oil and gas wastes or other substances or materials after notice and opportunity for hearing;(2) the responsible person is unknown, cannot be found, or has no assets with which to control or clean up the oil and gas wastes or other substances or materials; or(3) the oil and gas wastes or other substances or materials are causing the pollution of surface or subsurface water.(b) For purposes of this section, "responsible person" means any operator or other person required by law, rules adopted by the commission, or a valid order of the commission to control or clean up the oil and gas wastes or other substances or materials.(c) The commission or its employees or agents, on proper identification, may enter the land of another for the purpose of conducting a site investigation or environmental assessment or controlling or cleaning up oil and gas wastes or other substances or materials under this section.(d) The conducting of a site investigation or environmental assessment or the control or cleanup of oil and gas wastes or other substances or materials by the commission under this section does not prevent the commission from seeking penalties or other relief provided by law from any person who is required by law, rules adopted by the commission, or a valid order of the commission to control or clean up the oil and gas wastes or other substances or materials.(e) The commission and its employees are not liable for any damages arising from an act or omission if the act or omission is part of a good-faith effort to carry out this section.(f) If the commission conducts a site investigation or environmental assessment or controls or cleans up oil and gas wastes or other substances or materials under this section, the commission may recover all costs incurred by the commission from any person who was required by law, rules adopted by the commission, or a valid order of the commission to control or clean up the oil and gas wastes or other substances or materials. The commission by order may require the person to reimburse the commission for those costs or may request the attorney general to file suit against the person to recover those costs. At the request of the commission, the attorney general may file suit to enforce an order issued by the commission under this subsection. A suit under this subsection may be filed in any court of competent jurisdiction in Travis County. Costs recovered under this subsection shall be deposited to the oil-field cleanup fund.

Added by Acts 1991, 72nd Leg., ch. 603, Sec. 1, eff. Sept. 1, 1991. Amended by Acts 1997, 75th Leg., ch. 120, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 57, Sec. 3, eff. May 10, 1999.

Sec. 91.1131. RISK ASSESSMENT STANDARDS. (a) The commission by rule may establish risk assessment as the guide for:(1) conducting site investigations and environmental assessments; and(2) controlling and cleaning up oil and gas wastes and other substances and materials.(b) Rules adopted under this section must provide for:(1) determining whether an actual or potential risk exists at a site;(2) screening contaminants at the site to identify those that pose a risk;(3) developing cleanup standards based on contamination levels that are protective of human health and the environment; and(4) establishing a reporting mechanism for informing the commission regarding specific remediation activities.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 32, eff. Sept. 1, 2001.

Sec. 91.1132. PRIORITIZATION OF HIGH-RISK WELLS. The commission by rule shall develop a system for:(1) identifying abandoned wells that pose a high risk of contaminating surface water or groundwater;(2) periodically testing high-risk wells by conducting a fluid level test or, if necessary, a pressure test; and(3) giving priority to plugging high-risk wells with compromised casings.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 32, eff. Sept. 1, 2001.

Sec. 91.1135. OIL-FIELD CLEANUP FUND ADVISORY COMMITTEE. (a) In this section, "committee" means the Oil-Field Cleanup Fund Advisory Committee.(b) The committee is composed of 10 members as follows:(1) one member of the senate appointed by the lieutenant governor;(2) the presiding officer of the house committee with primary jurisdiction over matters affecting energy resources;(3) one public member appointed by the governor;(4) one member appointed by the lieutenant governor from the academic field of geology or economics;(5) one member appointed by the speaker of the house of representatives from the academic field of geology or economics; and(6) the executive officer, or a person designated by the executive officer, of each of the following organizations:(A) the Texas Oil and Gas Association;(B) the Texas Independent Producers and Royalty Owners Association;(C) the Panhandle Producers and Royalty Owners Association;(D) the Permian Basin Petroleum Association; and(E) the Alliance of Energy Producers.(c) An appointed member of the committee serves at the will of the authority that appointed the member.(d) The committee shall:(1) meet at least quarterly with the commission;(2) receive information about rules proposed by the commission relating to the oil-field cleanup fund;(3) review recommendations for legislation proposed by the commission; and(4) monitor the effectiveness of the oil-field cleanup fund.(e) The commission shall provide quarterly reports to the committee and the Legislative Budget Board that include:(1) the following information with respect to the period since the last report was provided as well as cumulatively:(A) the amount of money deposited in the oil-field cleanup fund;(B) the amount of money spent from the fund;(C) the balance of the fund;(D) the number of wells plugged with money from the fund;(E) the number of sites remediated with money from the fund; and(F) the number of wells abandoned; and(2) any additional information or data requested in writing by the committee.(f) The committee may:(1) submit to the commission comments of the committee regarding proposed rules relating to the oil-field cleanup fund; and(2) request reports and other information from the commission as necessary to implement this section.(g) Not later than November 15 of each even-numbered year, the committee shall report to the governor, lieutenant governor, and speaker of the house of representatives on the committee's activities. The report must include:(1) an analysis of any problems with the administration of the oil-field cleanup fund; and(2) recommendations for any legislation needed to address any problems identified with the administration of the fund or otherwise needed to further the purposes of the fund.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 32, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1328, Sec. 11, eff. June 21, 2003.

Sec. 91.114. ACCEPTANCE OF ORGANIZATION REPORT OR APPLICATION FOR PERMIT; APPROVAL OF CERTIFICATE OF COMPLIANCE; REVOCATION. (a) Except as provided by Subsection (d), the commission may not accept an organization report required under Section 91.142 or an application for a permit under this Chapter, Chapter 85, or Chapter 26, 27, or 29, Water Code, or approve a certificate of compliance under Section 91.701 if:(1) the organization that submitted the report, application, or certificate violated a statute or commission rule, order, license, certificate, or permit that relates to safety or the prevention or control of pollution; or(2) a person who holds a position of ownership or control in the organization has, within the seven years preceding the date on which the report, application, or certificate is filed, held a position of ownership or control in another organization and during that period of ownership or control the other organization violated a statute or commission rule, order, license, permit, or certificate that relates to safety or the prevention or control of pollution.(b) An organization has committed a violation if:(1) a final judgment or final administrative order finding the violation has been entered against the organization and all appeals have been exhausted; or(2) the commission and the organization have entered into an agreed order relating to the alleged violation.(c) Regardless of whether the person's name appears or is required to appear on the organization report required by Section 91.142, a person holds a position of ownership or control in an organization if:(1) the person is:(A) an officer or director of the organization;(B) a general partner of the organization;(C) the owner of a sole proprietorship organization;(D) the owner of at least 25 percent of the beneficial interest in the organization; or(E) a trustee of the organization; or(2) the person has been determined by a final judgment or final administrative order to have exerted actual control over the organization.(d) The commission shall accept the report or application or approve the certificate if:(1) the conditions that constituted the violation are corrected or are being corrected in accordance with a schedule to which the commission and the organization have agreed;(2) all administrative, civil, and criminal penalties and all cleanup and plugging costs incurred by the state relating to those conditions are paid or are being paid in accordance with a payment schedule to which the commission and the organization have agreed; and(3) the report, application, or certificate is in compliance with all other requirements of law and commission rules.(e) If a report or application is rejected or a certificate is disapproved under this section, the commission shall provide the organization with a written statement explaining the reason for the rejection or disapproval.(f) Notwithstanding Subsection (a), the commission may issue a permit to an organization described by Subsection (a) for a term specified by the commission if the permit is necessary to remedy a violation of law or commission rules.(g) A fee tendered in connection with a report or application that is rejected under this section is nonrefundable.(h) If the commission is prohibited by Subsection (a) from accepting an organization's organization report or application or approving the organization's certificate or would be prohibited from doing so by that subsection if the organization submitted a report, application, or certificate, the commission, after notice and opportunity for a hearing, by order may revoke:(1) the organization's organization report filed under Section 91.142;(2) a permit issued to the organization under this chapter, Chapter 85, or Chapter 26, 27, or 29, Water Code; or(3) any certificate of compliance approved under Section 91.701.(i) An order under Subsection (h) shall provide the organization a reasonable period of time to comply with the judgment or order finding the violation before the revocation takes effect.(j) On revocation of its organization report, an organization may not perform any activities under the jurisdiction of the commission under this title or Chapter 26, 27, or 29, Water Code, except as necessary to remedy a violation of law or commission rules and as authorized by the commission.(k) The commission may not revoke an organization's organization report, permit, or certificate of compliance under Subsection (h) if it finds that the organization has fulfilled the conditions set out in Subsection (d).(l) In determining whether or not to revoke an organization's organization report, permit, or certificate of compliance under Subsection (h), the commission shall consider the organization's history of previous violations, the seriousness of previous violations, any hazard to the health or safety of the public, and the demonstrated good faith of the organization.(m) Revocation of an organization's organization report, permit, or certificate does not relieve the organization of any existing or future duty under law, rules, or permit conditions to:(1) protect surface or subsurface water from pollution;(2) properly dispose of oil and gas waste; or(3) clean up unpermitted discharges of oil and gas waste.

Added by Acts 1991, 72nd Leg., ch. 603, Sec. 13, eff. Sept. 1, 1991. Renumbered from Sec. 91.110 by Acts 1993, 73rd Leg., ch. 107, Sec. 10.01(10), eff. Aug. 30, 1993. Amended by Acts 1995, 74th Leg., ch. 617, Sec. 1, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 121, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 30, Sec. 3, eff. Aug. 30, 1999; Acts 2003, 78th Leg., ch. 956, Sec. 1, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 816, Sec. 5, eff. September 1, 2007.

Sec. 91.115. FIRST LIEN ON EQUIPMENT AND STORED HYDROCARBONS. (a) If a responsible person fails to clean up a site or facility that has ceased oil and gas operations under the commission's jurisdiction on or before the date the site or facility is required to be cleaned up by law or by a rule adopted or order issued by the commission, the state has a first lien, superior to all preexisting and subsequent liens and security interests, on the responsible person's interest in any hydrocarbons stored at the site or facility and in any equipment that is:(1) located at the site or facility; and(2) used by the responsible person in connection with the activity that generated the pollution.(b) The lien is in the amount of the total costs of cleaning up the oil and gas wastes or other substances from the site or facility and arises on the date the site or facility is required by law or by a rule or order of the commission to be cleaned up.(c) The commission may foreclose on the lien by entering into a contract to clean up the site or facility. The commission is not required to give notice or an opportunity for a hearing to subordinate lienholders before entering into a contract to clean up the site or facility.(d) The lien is extinguished if the site or facility is cleaned up in accordance with commission rules by any person before the commission enters into a contract to clean up the site or facility.(e) The lien is extinguished as to any stored hydrocarbons or items of equipment that are lawfully removed by any person other than the operator or a nonoperator according to a lien, lease, judgment, written contract, or security agreement before the commission enters into a cleanup contract. An item of equipment may not be removed from an abandoned site or facility if the removal will cause the release of a substance that may cause pollution unless the substance is lawfully disposed of.(f) Equipment or stored hydrocarbons subject to a lien under this section are presumed to have been abandoned on the date the commission enters into a contract to clean up the site or facility on which the equipment or hydrocarbons are located. The commission may dispose of the equipment or stored hydrocarbons in accordance with the provisions of Sections 89.085, 89.086, and 89.087 of this code for the disposition of well-site equipment and hydrocarbons.(g) In this section "responsible person" has the meaning assigned by Section 91.113 of this code.(h) The lien provided by this section, as it relates to stored hydrocarbons, shall be subject to and inferior to any lien in favor of the State of Texas to secure royalty payments.

Added by Acts 1993, 73rd Leg., ch. 515, Sec. 7, eff. Jan. 1, 1994. Amended by Acts 2003, 78th Leg., ch. 1121, Sec. 1, 2, eff. Sept. 1, 2003.

Sec. 91.116. NOTICE OF COMMERCIAL SURFACE DISPOSAL FACILITY PERMIT APPLICATION. (a) In this section, "commercial surface disposal facility" means a facility whose primary business purpose is to provide, for compensation, surface disposal of oil field fluids or oil and gas wastes, including land application for treatment and disposal.(b) A person who files an application for a permit for a commercial surface disposal facility shall publish notice of the application in accordance with this section.(c) The notice must include:(1) the date the application was filed;(2) a description of the location of the site for which the application was made, including the county in which the site is located, the name of the original survey and abstract number, and the direction and distance from the nearest municipality;(3) the name of the owner of the site;(4) the name of the applicant;(5) the type of fluid or waste to be disposed of at the facility;(6) the disposal method proposed; and(7) the procedure for protesting the application.(d) The notice must be published:(1) at least once each week for two consecutive weeks with the first publication occurring not earlier than the date the application is filed and not later than the 30th day after the date on which the application is filed; and(2) in a newspaper of general circulation in the county in which the proposed disposal would occur.

Added by Acts 1999, 76th Leg., ch. 668, Sec. 1, eff. Sept. 1, 1999.

Sec. 91.117. PUBLIC INFORMATION HEARING ON APPLICATION FOR COMMERCIAL SURFACE DISPOSAL FACILITY PERMIT. (a) In this section, "commercial surface disposal facility" has the meaning assigned by Section 91.116.(b) The commission may hold a public meeting to receive public comment on an application for a commercial surface disposal facility if the commission determines a public meeting is in the public interest.(c) The meeting must be held in the county in which the proposed facility would be located.

Added by Acts 1999, 76th Leg., ch. 668, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER E. BOOKS, RECORDS, AND REPORTSSec. 91.141. BOOKS AND RECORDS. (a) Owners and operators of oil and gas wells shall keep books that show accurately:(1) the amount of sold and unsold stock;(2) the amount of promotion money paid;(3) the amount of oil and gas produced and disposed of and the price for which the oil and gas was sold;(4) the receipts from the sale or transfer of leases or other property; and(5) disbursements made in connection with or for the benefit of the business.(b) The books shall be kept open for the inspection of the commission or any accredited representative of the commission and any stockholder or shareholder or royalty owner in the business.(c) The owners and operators of oil and gas wells shall report the information to the commission for its information if required by the commission to do so.

Acts 1977, 65th Leg., p. 2564, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977.

Sec. 91.142. REPORT TO COMMISSION. (a) A person, firm, partnership, joint stock association, corporation, or other domestic or foreign organization operating wholly or partially in this state and acting as principal or agent for another for the purpose of performing operations which are within the jurisdiction of the commission shall file immediately with the commission:(1) the name of the company or organization;(2) the post-office address of the company or organization;(3) the plan under which the company or organization was organized;(4) the names and post-office addresses of the trustee or trustees of the company or organization;(5) the names, unique identifying numbers such as driver's license numbers, and post-office addresses of the officers and directors; and(6) if required by Subsection (b) of this section, the name and address of the resident agent.(b) Any foreign or nonresident entity listed in Subsection (a) of this section shall maintain or designate a resident agent upon whom any process, notice, or demand required or permitted by law to be served upon such entity may be served.(c) If any such entity required by the terms of this section to maintain or designate such agent shall fail to do so, then and in such event, the organization report required to be filed with the commission is not valid.(d) Failure by any such entity listed in Subsection (a) of this section to answer such process or demand shall render the organization report invalid.(e) The commission shall require an entity described by Subsection (a) of this section to refile an organization report annually according to a schedule established by the commission.(f) If an entity described by Subsection (a) does not maintain on file with the commission an organization report and financial security as required by this chapter:(1) the entity may not perform operations under the jurisdiction of the commission except as necessary to remedy a violation of law or commission rules and as authorized by the commission; and(2) the commission, on written notice, may suspend:(A) any permits held by the entity; or(B) any certificates of compliance approved under Subchapter P.(g) An organization report filed under this section must be accompanied by the following fee:(1) for an operator of not more than 25 wells, $300;(2) for an operator of more than 25 but not more than 100 wells, $500;(3) for an operator of more than 100 wells, $1,000;(4) for an operator of one or more natural gas pipelines as classified by the commission, $225;(5) for an operator of one or more service activities or facilities who does not operate any wells, an amount determined by the commission but not less than $300 or more than $500;(6) for an operator of one or more liquids pipelines as classified by the commission who does not operate any wells, an amount determined by the commission but not less than $425 or more than $625;(7) for an operator of one or more service activities or facilities, including liquids pipelines as classified by the commission, who also operates one or more wells, an amount determined by the commission based on the sum of the amounts provided by the applicable subdivisions of this subsection but not less than $425 or more than $1,125; and(8) for an entity not currently performing operations under the jurisdiction of the commission, $300.(h) To enable the commission to better protect the state's resources, an entity described by Subsection (a) or an affiliate of such an entity performing operations within the jurisdiction of the commission that files for federal bankruptcy protection shall give written notice to the commission of that action by submitting the notice to the office of general counsel not later than the 30th day after the date of filing.

Acts 1977, 65th Leg., p. 2565, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 398, Sec. 1, eff. Aug. 26, 1985; Acts 1997, 75th Leg., ch. 121, Sec. 2, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1233, Sec. 33, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 490, Sec. 4, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 626, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 816, Sec. 6, eff. September 1, 2007.

Sec. 91.143. FALSE APPLICATIONS, REPORTS, AND DOCUMENTS AND TAMPERING WITH GAUGES. (a) A person may not:(1) make or subscribe any application, report, or other document required or permitted to be filed with the commission by the provisions of Title 102, Revised Civil Statutes of Texas, 1925, as amended, including provisions of this code formerly included in that title, knowing that the application, report, or other document is false or untrue in a material fact;(2) aid or assist in, or procure, counsel, or advise the preparation or presentation of any of these applications, reports, or other documents that are fraudulent, false, or incorrect in any material matter, knowing them to be fraudulent, false, or incorrect in any material matter;(3) knowingly simulate or falsely or fraudulently execute or sign such an application, report, or other document;(4) knowingly procure these applications, reports, or other documents to be falsely or fraudulently executed, or advise, aid in, or connive at this execution; or(5) knowingly render inaccurate any monitoring device required to be maintained by a commission rule, order, or permit.(b) A person commits an offense if the person violates this section. An offense under this section is a felony punishable by:(1) imprisonment in the Texas Department of Criminal Justice for a term of not less than two years or more than five years;(2) a fine of not more than $10,000; or(3) both the imprisonment and the fine.(c) If other penalties prescribed in Title 102, Revised Civil Statutes of Texas, 1925, as amended, including provisions of this code formerly included in that title, overlap offenses that are also punishable under this section, the penalties prescribed in this section shall be in addition to other penalties.(d) No application, report, or other document required or permitted to be filed with the commission under Title 102, Revised Civil Statutes of Texas, 1925, as amended, including provisions of this code formerly included in that title, may be required to be under oath, verification, acknowledgment, or affirmation.(e) The commission may impose an administrative penalty in the manner provided by Sections 81.0531-81.0534 on a person who violates this section. The amount of the penalty may not exceed $1,000 for each violation.

Acts 1977, 65th Leg., p. 2565, ch. 871, art. I, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 5251, ch. 967, Sec. 1, eff. Sept. 1, 1983; Acts 1999, 76th Leg., ch. 31, Sec. 1, eff. Aug. 30, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 25.136, eff. September 1, 2009.

SUBCHAPTER F. UNDERGROUND NATURAL GAS STORAGE AND CONSERVATIONSec. 91.171. SHORT TITLE. This subchapter may be cited as the Underground Natural Gas Storage and Conservation Act of 1977.

Added by Acts 1979, 66th Leg., p. 1996, ch. 785, Sec. 3, eff. June 13, 1979.

Sec. 91.172. DECLARATION OF POLICY. The underground storage of natural gas promotes the conservation of natural gas, permits the building of reserves for orderly withdrawal in periods of peak demand, makes more readily available natural gas resources to residential, commercial, and industrial customers of this state, provides a better year-round market to the various gas fields, and promotes the public interest and welfare of this state.

Added by Acts 1979, 66th Leg., p. 1996, ch. 785, Sec. 3, eff. June 13, 1979.

Sec. 91.173. DEFINITIONS. In this subchapter:(1) "Person" means any natural person, partnership or other combination of natural persons, corporation, group of corporations, trust, or governmental entity.(2) "Gas utility" means a gas utility as defined in Section 101.003, Utilities Code, or Subchapter A, Chapter 121, Utilities Code.(3) "Natural gas" means any gaseous material composed predominantly of the following hydrocarbons or mixtures thereof: methane, ethane, propane, butane (normal or isobutane), in either its original or manufactured state, or gas which has been processed to separate it into one or more of its component parts after its withdrawal from the earth.(4) "Native gas" means:(A) natural gas which has not previously been withdrawn from the earth; or(B) natural gas which has been withdrawn from the storage facility, processed, and reinjected into the storage facility.(5) "Storage facility" means any subsurface sand, stratum, or formation used or to be used for the underground storage of natural gas and all surface and subsurface rights and appurtenances necessary to the operation of a facility for the underground storage of natural gas.(6) "Storer" means (A) a gas utility, (B) a wholly owned subsidiary of a gas utility, (C) the parent corporation of a gas utility, or (D) a wholly owned subsidiary of a parent corporation which also wholly owns a subsidiary gas utility, but a nonutility storer included in category (B), (C), or (D) must operate the storage facility pursuant to a contract with its affiliated gas utility that provides that all withdrawals of natural gas from the storage facility must be delivered to the affiliated gas utility.(7) "Substantially depleted" means that at least 75 percent of the estimated volume of recoverable native gas reserves originally in place in any gas-bearing sand, formation, or stratum have been withdrawn from the sand, formation, or stratum.(8) "Interested person" means any person who enters an appearance at the commission hearing required by Section 91.174 of this code.(9) "Commission" means the Railroad Commission of Texas.

Added by Acts 1979, 66th Leg., p. 1996, ch. 785, Sec. 3, eff. June 13, 1979. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.41, eff. Sept. 1, 1999.

Sec. 91.174. FINDINGS OF COMMISSION. (a) Any storer desiring to exercise the right of eminent domain for the acquisition of a storage facility shall, as a condition precedent to the filing of its petition in the appropriate court, obtain from the commission an order finding:(1) that the underground formation or stratum sought to be acquired is classified by the commission as a gas reservoir and is suitable for the underground storage of natural gas and that the storage of natural gas is necessary for the gas utility to provide adequate service to the public and is in the public interest;(2) that the use of the formation or stratum as a storage facility will cause no injury to surface or underground water resources;(3) that the formation or stratum does not contain native gas producible in paying quantities unless the recoverable volumes of native gas originally in place are substantially depleted and unless the formation or stratum has a greater value of ultimate use to the consuming public as a storage facility to ensure an adequate supply of natural gas or for the conservation of natural gas than the production of native gas which remains;(4) the extent of the horizontal limits of the reservoir expected to be penetrated by displaced or injected gas; and(5) that no portion of the formation or stratum sought to be acquired has been condemned or is being utilized for the injection, storage, and withdrawal of gas by others.(b) The designation of a storage facility does not prevent any storer from instituting additional proceedings in the event it is later determined that the underground reservoir should be extended to prevent the escape, displacement, or withdrawal by others of injected gas.

Added by Acts 1979, 66th Leg., p. 1996, ch. 785, Sec. 3, eff. June 13, 1979.

Sec. 91.175. COMMISSION JURISDICTION. The commission shall have jurisdiction to supervise the construction and operation of all storage facilities formed pursuant to this subchapter, and in addition to the findings required by Section 91.174 of this code, the commission shall include in any order of approval a requirement that the storer file a report each month, including each month prior to the time the storage facility is in operation, with the commission showing, for that month, the volume of gas injected and stored gas withdrawn from storage.

Added by Acts 1979, 66th Leg., p. 1996, ch. 785, Sec. 3, eff. June 13, 1979.

Sec. 91.176. WITHDRAWAL OF NATIVE GAS. A storer may withdraw from storage injected and stored gas as market demand dictates. However, any time a storer's withdrawals from a storage facility equal the volume of gas injected for storage, the storer shall not withdraw additional gas from the storage facility without first obtaining specific authority from the commission.

Added by Acts 1979, 66th Leg., p. 1996, ch. 785, Sec. 3, eff. June 13, 1979.

Sec. 91.177. STORAGE OPERATIONS MUST BE BONA FIDE. (a) A storer must initiate injection operations for gas storage within 12 months after the condemnation order of the court becomes final and storage operations must continue with reasonable diligence after that time.(b) Should the monthly reports to the commission indicate that bona fide underground gas storage operations are not being conducted, the commission may, on its own motion or on motion of any interested person, schedule a public hearing, giving the storer the opportunity to show cause why the commission approval of the project should not be withdrawn.(c) If the commission finds that the storage project is not being conducted in a bona fide manner, it shall issue an order withdrawing approval of the storage facility, and all property, both mineral and surface, that was condemned by the storer shall revert to those who owned the property at the time of condemnation or their successors.

Added by Acts 1979, 66th Leg., p. 1996, ch. 785, Sec. 3, eff. June 13, 1979.

Sec. 91.178. RELOCATION OF FACILITIES. In the event the acquisition or operation of a storage facility acquired through the exercise of the power of eminent domain requires the relocation or alteration of any railroad, electric, telegraph, telephone, or pipeline lines or facilities, the expense of the relocation or alteration shall be borne by the storer. The expense of relocation means the actual cost incurred in providing a comparable replacement line or facility, less net salvage value from the sale or other disposition of the old facility.

Added by Acts 1979, 66th Leg., p. 1996, ch. 785, Sec. 3, eff. June 13, 1979.

Sec. 91.179. APPROPRIATION OF STORAGE FACILITIES; LIMITATIONS. After an order of the commission is issued approving a storage facility, a storer may condemn without further attack as to its right to condemn, any subsurface sand, stratum, or formation for the underground storage of natural gas, condemning all mineral and royalty rights as are reasonably necessary for the operation of the storage facility, subject to the limitations of this subchapter, and the storer may condemn any other interests in property that may be required, including interests in the surface estate in the sand, stratum, or formation reasonably necessary to the operation of the storage facility, provided that:(1) no part of a reservoir is subject to condemnation unless the storer has acquired by option, lease, conveyance, or other negotiated means at least 66-2/3 percent of the ownership of minerals, including working interests, and 66-2/3 percent of the ownership of the royalty interests, computed in relation to the surface area overlying the part of the reservoir which as found by the commission to be expected to be penetrated by displaced or injected gas;(2) no dwelling, barn, store, or other building is subject to condemnation; and(3) the right of condemnation is without prejudice to the rights of the owners or holders of other rights or interests of land to drill through the storage facility under such terms and conditions as the commission may prescribe for the purpose of protecting the storage facility against pollution or escape of natural gas and is without prejudice to the rights of the owners or holders of other rights or interests of the land to all other uses so long as those uses do not interfere with the operation of the storage facility.

Added by Acts 1979, 66th Leg., p. 1996, ch. 785, Sec. 3, eff. June 13, 1979.

Sec. 91.180. INSTITUTION OF CONDEMNATION PROCEEDINGS. (a) The finding by the commission that underground storage is in the public interest is binding on all persons whose property the storer has the right to condemn. After that finding of the commission, the storer has the right to condemn all of the underground storage area and any surface area required for the use and enjoyment of the storage facility.(b) The storer shall initiate eminent domain proceedings in the court having jurisdiction in the area in which a portion of the land is situated. The petition shall set forth the purpose for which the property is sought to be acquired, a description of the sand, stratum, or formation and of the land under which it is alleged to be contained, the names of the owners as shown by the deed records of the county, and a description of all other property and rights sought to be appropriated for use in connection with the storage facility, including any parts of the surface necessary for any facilities incidental to the operation of the storage facility.(c) The petition shall state facts showing that the storer has obtained the findings of the commission required by Section 91.174 of this code, that the storer in good faith has been unable to acquire the rights sought to be appropriated, that the storer has acquired, prior to the filing of the petition, by any means other than condemnation, at least 66-2/3 percent of the ownership of the minerals, including working interests, and 66-2/3 percent of the royalty interests of the property rights in the storage facility required for that purpose, and shall describe the surface area overlying the storage facility the storer seeks to acquire and the names of the owners of those rights and interests.(d) Where more than one tract of land is involved, all or any tracts may be joined in one proceeding, without prejudice to the right of the storer to institute additional proceedings; provided, that the failure to make service upon a defendant does not affect the right of the storer to proceed against any or all other of the defendants upon whom service has been made.

Added by Acts 1979, 66th Leg., p. 1996, ch. 785, Sec. 3, eff. June 13, 1979.

Sec. 91.181. EXERCISE OF RIGHT OF EMINENT DOMAIN. All proceedings in connection with the condemnation and acquisition of storage facilities shall be in accordance with Articles 3264 through 3271, Revised Civil Statutes of Texas, 1925, as amended, and to the extent of any conflict between those articles and this subchapter, the provisions of this subchapter prevail.

Added by Acts 1979, 66th Leg., p. 1996, ch. 785, Sec. 3, eff. June 13, 1979.

Sec. 91.182. OWNERSHIP OF STORED GAS. All natural gas in the stratum condemned which is not native gas, and which is subsequently injected into storage facilities is personal property and is the property of the injector or its assigns, and in no event is the gas subject to the right of the owner of the surface of the land or of any mineral or royalty owner's interest under which the storage facilities lie, or of any person other than the injector to produce, take, reduce to possession, either by means of the law of capture or otherwise, waste, or otherwise interfere with or exercise any control over a storage facility. Upon failure, neglect, or refusal of the person to comply with this section, the storer has the right to compel compliance by injunction or by other appropriate relief by application to a court of competent jurisdiction.

Added by Acts 1979, 66th Leg., p. 1996, ch. 785, Sec. 3, eff. June 13, 1979.

Sec. 91.183. RIGHTS OF PURCHASERS OF NATIVE GAS. (a) In the event there are remaining reserves of native gas in the storage facility which are dedicated to a purchaser and the purchaser and storer are unable to agree on an equitable settlement of rights with respect to the remaining native gas within a period of time that will prevent interference with the operation of the storage facility, the storer or purchaser may apply to the commission for an adjudication concerning remaining reserves of native gas.(b) Upon application, the commission shall direct a settlement of remaining reserves of native gas that is equitable to all parties, but which does not interfere with the public benefits arising from the operation of the storage facility.(c) In addition to any other disposition that is equitable to all parties, the commission may make a finding of the quantity of remaining recoverable native gas and an allocation of future production on a reasonable production schedule and order delivery to the purchaser by the storer of the amounts of native gas that the commission finds would have been taken by the purchaser during the term of the purchase agreement.

Added by Acts 1979, 66th Leg., p. 1996, ch. 785, Sec. 3, eff. June 13, 1979.

Sec. 91.184. ABANDONMENT. (a) When a storer has permanently abandoned the storage facility, the storer shall file with the commission a notice of abandonment, and shall file an instrument in the deed records in the appropriate county or counties, stating that the storage has ceased, and that all property, both mineral and surface, condemned by the storer has reverted to those who owned the property at the time of condemnation, or their heirs, successors, or assigns.(b) The storer shall also file in the deed records in the appropriate county or counties a list of the owners of the mineral, royalty, and surface owners to whom the various interests have reverted, together with an affidavit that the storer has compiled the list from a current examination of title records and that the list is true and correct to the best of the knowledge of the affiant.

Added by Acts 1979, 66th Leg., p. 1996, ch. 785, Sec. 3, eff. June 13, 1979.

SUBCHAPTER G. UNDERGROUND HYDROCARBON STORAGESec. 91.201. DEFINITIONS. In this subchapter:(1) "Underground hydrocarbon storage facility" or "storage facility" means a subsurface sand, stratum, or geological formation used for the underground storage of hydrocarbons, and includes surface or subsurface rights and appurtenances necessary for the operation of the facility.(2) "Hydrocarbons" means oil, gas, or products of oil or gas, as those terms are defined by Section 85.001 of this code.(3) "Waste" means surface or subsurface waste, as defined by Section 85.046 of this code, of hydrocarbons, including, but not limited to, the physical or economic waste or loss of hydrocarbons in the creation, operation, maintenance, or abandonment of an underground hydrocarbon storage facility.(4) "Commission" means the Railroad Commission of Texas.

Added by Acts 1981, 67th Leg., p. 3167, ch. 830, Sec. 3, eff. June 17, 1981.

Sec. 91.202. POLICY. It is the policy of this state and the purpose of this subchapter to prevent the waste of oil, gas, and products of oil or gas, to protect the ground and surface water of the state from unreasonable degradation, and to protect the public health, welfare, and physical property in the creation, operation, maintenance, and abandonment of underground hydrocarbon storage facilities.

Added by Acts 1981, 67th Leg., p. 3167, ch. 830, Sec. 3, eff. June 17, 1981.

Sec. 91.203. AUTHORITY; RULES. (a) The commission shall supervise or monitor the construction, operation, maintenance, and closure of storage facilities.(b) The commission may adopt reasonable rules or issue reasonable orders to implement the policies of this subchapter and may establish minimum standards regulating the creation, operation, maintenance, and abandonment of underground hydrocarbon storage facilities. The rules and standards of the commission may include, but are not limited to, requirements for monitoring, recordkeeping, and reporting, the drilling and creation of the facility, selecting the site of the facility, and for proper closure of the facility on abandonment.

Added by Acts 1981, 67th Leg., p. 3167, ch. 830, Sec. 3, eff. June 17, 1981.

Sec. 91.204. PERMITS. (a) The commission by rule may require a person who creates, operates, maintains, or abandons an underground hydrocarbon storage facility to obtain a permit from the commission. A permit issued by the commission may contain provisions and conditions necessary to implement the policies of this subchapter. The commission may adopt reasonable rules for the amendment, revocation, transfer, or suspension of a permit.(b) A person desiring to obtain a permit or to amend a permit must submit an application containing the information required by the commission.

Added by Acts 1981, 67th Leg., p. 3167, ch. 830, Sec. 3, eff. June 17, 1981.

Sec. 91.205. AUTHORITY TO ENTER PROPERTY. Members and employees of the commission may enter public or private property at reasonable times to inspect and investigate conditions relating to the creation, operation, maintenance, or abandonment of an underground hydrocarbon storage facility. The members and employees may not enter private property having management in residence without notifying the management of their presence and shall observe safety, internal security, and fire protection rules of the establishment being inspected.

Added by Acts 1981, 67th Leg., p. 3167, ch. 830, Sec. 3, eff. June 17, 1981.

Sec. 91.206. AUTHORITY TO EXAMINE RECORDS. Members and employees of the commission may examine and copy during regular business hours records pertaining to the creation, operation, maintenance, or abandonment of an underground hydrocarbon storage facility.

Added by Acts 1981, 67th Leg., p. 3167, ch. 830, Sec. 3, eff. June 17, 1981.

Sec. 91.207. NOTICE OF NONCOMPLIANCE. (a) On receipt of notice from the commission that a person creating, operating, maintaining, or abandoning an underground hydrocarbon storage facility has violated this subchapter or a term, condition, or provision of a permit issued under this subchapter, an operator of the pipeline or other carrier connected to the facility shall disconnect from the facility and shall remain disconnected from the facility until notice of compliance has been received from the commission.(b) On receipt of notice from the commission of a violation of this subchapter, a rule of the commission issued under this subchapter, or a term, condition, or provision of a permit issued under this subchapter, the owner or operator of an underground hydrocarbon storage facility shall discontinue any removal of hydrocarbons from the facility or any addition of hydrocarbons to the facility and may not begin or renew removal of hydrocarbons from the facility or begin or renew addition of hydrocarbons to the facility until notice of compliance has been received from the commission.

Added by Acts 1981, 67th Leg., p. 3167, ch. 830, Sec. 3, eff. June 17, 1981.

SUBCHAPTER H. UNDERGROUND STORAGE FACILITIES FOR NATURAL GASSec. 91.251. DEFINITIONS. In this subchapter:(1) "Intrastate gas pipeline facility" has the meaning assigned by the United States Department of Transportation under Chapter 601, Title 49, United States Code (49 U.S.C. Section 60101 et seq.), and its subsequent amendments.(2) "Natural gas" means any gaseous material composed primarily of methane in either its original or its manufactured state.(3) "Natural gas underground storage" means the storage of natural gas beneath the surface of the earth in a formation, stratum, or reservoir.(4) "Storage facility" has the meaning assigned by Section 91.173.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 5, eff. Sept. 1, 1997.

Sec. 91.252. COMMISSION JURISDICTION. (a) The commission has jurisdiction over:(1) natural gas underground storage; and(2) surface and subsurface equipment and facilities used for natural gas underground storage.(b) This subchapter does not apply to a storage facility that is:(1) part of an interstate gas pipeline facility as defined by the United States Department of Transportation; and(2) subject to federal minimum standards adopted under Chapter 601, Title 49, United States Code (49 U.S.C. Section 60101 et seq.), and its subsequent amendments.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 5, eff. Sept. 1, 1997.

Sec. 91.253. COMMISSION ENFORCEMENT. (a) In addition to other authority specifically granted to the commission under this subchapter, the commission may enforce this subchapter or a rule adopted or an order or permit issued under this subchapter as provided by Section 91.207.(b) Section 91.003 does not apply to this subchapter.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 5, eff. Sept. 1, 1997.

Sec. 91.254. INSPECTION; EXAMINATION; CREDENTIALS. (a) The commission may inspect a storage facility for compliance with the safety standards and practices and the recordkeeping requirements adopted under Sections 91.255, 91.257, and 91.258.(b) To conduct an inspection under this section, a commissioner or a designated commission employee or agent may enter property on which a storage facility is located at a reasonable time and in a reasonable manner to examine:(1) the facility and any related buildings or equipment; and(2) the records required to be maintained at the storage facility under Section 91.258.(c) A commissioner or a commission employee or agent may not enter the premises of a storage facility having personnel on the premises of the facility unless proper credentials are first presented to the person at the facility who is in charge of the property.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 5, eff. Sept. 1, 1997.

Sec. 91.255. SAFETY STANDARDS AND PRACTICES. (a) The commission by rule shall adopt safety standards and practices for natural gas underground storage and storage facilities. The standards and practices must:(1) require the installation and periodic testing of safety devices;(2) establish emergency notification procedures for the operator of a facility in the event of a release of a hazardous substance that poses a substantial risk to the public;(3) establish fire prevention and response procedures;(4) require training for the employees of the storage facility on the safe operation of the storage facility; and(5) establish any other safety standard or practice that is reasonable and necessary for underground natural gas storage and the safe construction, operation, and maintenance of a storage facility.(b) The commission may adopt different standards and practices for different types of storage facilities and may distinguish among natural gas underground storage in salt dome caverns, depleted reservoirs, and embedded salt formations.(c) The commission may grant an exception to a standard or practice adopted under this section in a permit or amended permit issued to a storage facility if the exception will not constitute an unreasonable danger to the public.(d) The commission may impose an additional standard or practice in a permit or amended permit issued to a storage facility.(e) A safety standard or practice adopted by the commission for a storage facility that is part of an intrastate gas pipeline facility must be compatible with federal minimum standards.(f) The commission shall require that records of safety device tests required by Subsection (a)(1) be:(1) filed with the commission; or(2) maintained by the owner or operator and made available for inspection by the commission.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 5, eff. Sept. 1, 1997.

Sec. 91.256. LIMITATION ON POWERS OF MUNICIPALITIES AND COUNTIES. A municipality or county may not adopt or enforce an ordinance that establishes a safety standard or practice applicable to a storage facility that is subject to regulation under this subchapter, another state law, or a federal law.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 5, eff. Sept. 1, 1997.

Sec. 91.257. SAFETY PROCEDURE MANUAL. The commission may require the owner or operator of a storage facility to prepare a safety procedure manual for each storage facility and to:(1) file a copy of the manual with the commission; or(2) make the manual available for inspection under Section 91.254.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 5, eff. Sept. 1, 1997.

Sec. 91.258. RECORDS; REPORTS. (a) An owner or operator of a storage facility shall:(1) maintain records and make reports relating to construction, operation, or maintenance of the facility as required by commission rule; and(2) provide any other information required by the commission relating to construction, operation, or maintenance of the facility.(b) The commission may provide forms for reports required under Subsection (a).

Added by Acts 1997, 75th Leg., ch. 166, Sec. 5, eff. Sept. 1, 1997.

Sec. 91.259. DAMAGE TO STORAGE FACILITY; DISABLING A SAFETY DEVICE. A person may not:(1) intentionally damage or destroy a storage facility; or(2) disable a safety device in a storage facility except to:(A) repair, maintain, test, or replace the device; or(B) conduct other activities that are reasonably necessary for the safe operation of the storage facility.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 5, eff. Sept. 1, 1997.

Sec. 91.260. INJUNCTION; CIVIL PENALTY. (a) The attorney general, at the request of the commission, shall bring a civil action against a person who has violated or is violating this subchapter or a rule adopted or an order or permit issued under this subchapter for:(1) injunctive relief to restrain the person from the violation;(2) the assessment and recovery of a civil penalty for a violation; or(3) both injunctive relief and a civil penalty.(b) A civil penalty assessed under this section may not exceed $25,000 for each violation.(c) Each day of a continuing violation may be considered a separate violation for the purpose of penalty assessment.(d) The maximum penalty assessed for a related series of violations may not exceed $500,000.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 5, eff. Sept. 1, 1997.

Sec. 91.261. ADMINISTRATIVE PENALTY. (a) The commission may assess, as provided by this section and Sections 91.262, 91.263, and 91.264, an administrative penalty against a person who violates this subchapter or a rule adopted or an order or permit issued under this subchapter.(b) Except as provided by Subsection (c), the penalty for each violation may be in an amount not to exceed $10,000. The maximum penalty assessed under this subsection for a related series of violations may not exceed $200,000.(c) The penalty for each violation of Section 91.259 may be in an amount not to exceed $25,000. The maximum penalty assessed under this subsection for a continuing violation may not exceed $300,000.(d) Each day a violation continues or occurs may be considered a separate violation for the purpose of penalty assessment under Subsection (b) or (c).(e) In determining the amount of the penalty, the commission shall consider:(1) the seriousness of the violation, including the nature, circumstances, extent, and gravity of the prohibited act and the hazard or potential hazard created to the health, safety, or economic welfare of the public;(2) the economic harm to property or the environment caused by the violation;(3) the history of previous violations;(4) the amount necessary to deter future violations;(5) efforts to correct the violation; and(6) any other matter that justice may require.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 5, eff. Sept. 1, 1997.

Sec. 91.262. ADMINISTRATIVE PENALTY ASSESSMENT PROCEDURE. (a) An administrative penalty may be assessed only after the person charged under Section 91.261 has been given an opportunity for a public hearing. If a public hearing is held, the commission shall make findings of fact and issue a written decision as to the occurrence of the violation and the penalty amount warranted by the violation, incorporating, if appropriate, an order requiring that the penalty be paid. If appropriate, the commission shall consolidate the hearing with other proceedings.(b) If a person charged under Section 91.261 fails to take advantage of the opportunity for a public hearing, a penalty may be assessed by the commission after it has determined that a violation occurred and the penalty amount warranted by the violation. The commission shall then issue an order requiring the penalty to be paid.(c) The commission shall give notice of the commission's order to the person charged with the violation as provided by Chapter 2001, Government Code. The notice must include a statement of the right of the person to judicial review of the order.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 5, eff. Sept. 1, 1997.

Sec. 91.263. PAYMENT OF ADMINISTRATIVE PENALTY. (a) Not later than the 30th day after the date on which the commission's order imposing an administrative penalty becomes final as provided by Section 2001.144, Government Code, the person charged with the violation shall:(1) pay the amount of the penalty;(2) pay the amount of the penalty and file a petition for judicial review contesting:(A) the amount of the penalty;(B) the fact of the violation; or(C) both the amount of the penalty and the fact of the violation; or(3) without paying the amount of the penalty, file a petition for judicial review contesting:(A) the amount of the penalty;(B) the fact of the violation; or(C) both the amount of the penalty and the fact of the violation.(b) Within the 30-day period, a person who acts under Subsection (a)(3) may:(1) stay the enforcement of the penalty by:(A) paying the amount of the penalty to the court for placement in an escrow account; or(B) giving to the court a supersedeas bond in a form approved by the court that is effective until all judicial review of the order or decision is final; or(2) request the court to stay enforcement of the penalty by:(A) filing with the court a sworn affidavit stating that the person is financially unable to pay the amount of the penalty and is financially unable to give the supersedeas bond; and(B) delivering a copy of the affidavit to the commission.(c) If the commission receives a copy of an affidavit under Subsection (b), the commission may file a contest to the affidavit with the court not later than the fifth day after the date the copy is received. The court shall hold a hearing on the facts alleged in the affidavit as soon as practicable. The person who files an affidavit has the burden of proving that the person is financially unable to pay the amount of the penalty and to give a supersedeas bond.(d) If the person does not pay the amount of the penalty and the penalty is not stayed, the commission may refer the matter to the attorney general for enforcement.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 5, eff. Sept. 1, 1997.

Sec. 91.264. JUDICIAL REVIEW OF ADMINISTRATIVE PENALTY. (a) Judicial review of a commission order imposing an administrative penalty is:(1) instituted by filing a petition as provided by Subchapter G, Chapter 2001, Government Code; and(2) under the substantial evidence rule.(b) If the person paid the amount of the penalty and that amount is reduced or is not assessed by the court, the court shall order that the appropriate amount plus accrued interest be remitted to the person. The rate of interest is the rate charged on loans to depository institutions by the New York Federal Reserve Bank and shall be paid for the period beginning on the date the penalty is paid and ending on the date the penalty is remitted. If the person gave a supersedeas bond, the court shall order the release of the bond:(1) without further action by the person if the penalty is not assessed by the court; or(2) on payment of the penalty in the amount determined by the court.(c) A penalty collected under this section shall be deposited to the credit of the oil-field cleanup fund account.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 5, eff. Sept. 1, 1997.

SUBCHAPTER J. PAYMENT FOR PROCEEDS OF SALESec. 91.401. DEFINITIONS. In this subchapter:(1) "Payee" means any person or persons legally entitled to payment from the proceeds derived from the sale of oil or gas from an oil or gas well located in this state.(2) "Payor" means the party who undertakes to distribute oil and gas proceeds to the payee, whether as the purchaser of the production of oil or gas generating such proceeds or as operator of the well from which such production was obtained or as lessee under the lease on which royalty is due. The payor is the first purchaser of such production of oil or gas from an oil or gas well, unless the owner of the right to produce under an oil or gas lease or pooling order and the first purchaser have entered into arrangements providing that the proceeds derived from the sale of oil or gas are to be paid by the first purchaser to the owner of the right to produce who is thereby deemed to be the payor having the responsibility of paying those proceeds received from the first purchaser to the payee.(3) "Division order" means an agreement signed by the payee directing the distribution of proceeds from the sale of oil, gas, casinghead gas, or other related hydrocarbons. The order directs and authorizes the payor to make payment for the products taken in accordance with the division order. When used herein "division order" shall also include "transfer order".(4) "Transfer order" means an agreement signed by a payee and his transferee (new payee) directing the payor under the division order to pay another person a share in the oil or gas produced.

Added by Acts 1983, 68th Leg., p. 966, ch. 228, Sec. 1, eff. Sept. 1, 1983. Amended by Acts 1991, 72nd Leg., ch. 650, Sec. 1, eff. Aug. 26, 1991.

Sec. 91.402. TIME FOR PAYMENT OF PROCEEDS. (a) The proceeds derived from the sale of oil or gas production from an oil or gas well located in this state must be paid to each payee by payor on or before 120 days after the end of the month of first sale of production from the well. After that time, payments must be made to each payee on a timely basis according to the frequency of payment specified in a lease or other written agreement between payee and payor. If the lease or other agreement does not specify the time for payment, subsequent proceeds must be paid no later than:(1) 60 days after the end of the calendar month in which subsequent oil production is sold; or(2) 90 days after the end of the calendar month in which subsequent gas production is sold.(b) Payments may be withheld without interest beyond the time limits set out in Subsection (a) of this section when there is:(1) a dispute concerning title that would affect distribution of payments;(2) a reasonable doubt that the payee:(A) has sold or authorized the sale of its share of the oil or gas to the purchaser of such production; or(B) has clear title to the interest in the proceeds of production;(3) a requirement in a title opinion that places in issue the title, identity, or whereabouts of the payee and that has not been satisfied by the payee after a reasonable request for curative information has been made by the payor.(c)(1) As a condition for the payment of proceeds from the sale of oil and gas production to payee, a payor shall be entitled to receive a signed division order from payee containing only the following provisions:(A) the effective date of the division order, transfer order, or other instrument;(B) a description of the property from which the oil or gas is being produced and the type of production;(C) the fractional and/or decimal interest in production claimed by payee, the type of interest, the certification of title to the share of production claimed, and, unless otherwise agreed to by the parties, an agreement to notify payor at least one month in advance of the effective date of any change in the interest in production owned by payee and an agreement to indemnify the payor and reimburse the payor for payments made if the payee does not have merchantable title to the production sold;(D) the authorization to suspend payment to payee for production until the resolution of any title dispute or adverse claim asserted regarding the interest in production claimed by payee;(E) the name, address, and taxpayer identification number of payee;(F) provisions for the valuation and timing of settlements of oil and gas production to the payee; and(G) a notification to the payee that other statutory rights may be available to a payee with regard to payments.(2) Such a division order does not amend any lease or operating agreement between the interest owner and the lessee or operator or any other contracts for the purchase of oil or gas.(d) In the alternative, the provisions of Subsection (c) of this section may be satisfied by a division order for oil payments in substantially the following form and content:DIVISION ORDER

TO: (Payor)Property No.

Effective

(Date)

The undersigned severally and not jointly certifies it is the legal owner of the interest set out below of all the oil and related liquid hydrocarbons produced from the property described below:OPERATOR:Property name:

County: State:

Legal Description:

OWNER NO. TAX I.D./SOC. SEC. NO.

PAYEE

DIVISION OF INTEREST

THIS AGREEMENT DOES NOT AMEND ANY LEASE OR OPERATING AGREEMENT BETWEEN THE INTEREST OWNERS AND THE LESSEE OR OPERATOR OR ANY OTHER CONTRACTS FOR THE PURCHASE OF OIL OR GAS.The following provisions apply to each interest owner ("owner") who executes this agreement:TERMS OF SALE: The undersigned will be paid in accordance with the division of interests set out above. The payor shall pay all parties at the price agreed to by the operator for oil to be sold pursuant to this division order. Purchaser shall compute quantity and make corrections for gravity and temperature and make deductions for impurities.PAYMENT: From the effective date, payment is to be made monthly by payor's check, based on this division of interest, for oil run during the preceding calendar month from the property listed above, less taxes required by law to be deducted and remitted by payor as purchaser. Payments of less than $100 may be accrued before disbursement until the total amount equals $100 or more, or until 12 months' proceeds accumulate, whichever occurs first. However, the payor may hold accumulated proceeds of less than $10 until production ceases or the payor's responsibility for making payment for production ceases, whichever occurs first. Payee agrees to refund to payor any amounts attributable to an interest or part of an interest that payee does not own.INDEMNITY: The owner agrees to indemnify and hold payor harmless from all liability resulting from payments made to the owner in accordance with such division of interest, including but not limited to attorney fees or judgments in connection with any suit that affects the owner's interest to which payor is made a party.DISPUTE; WITHHOLDING OF FUNDS: If a suit is filed that affects the interest of the owner, written notice shall be given to payor by the owner together with a copy of the complaint or petition filed.In the event of a claim or dispute that affects title to the division of interest credited herein, payor is authorized to withhold payments accruing to such interest, without interest unless otherwise required by applicable statute, until the claim or dispute is settled.TERMINATION: Termination of this agreement is effective on the first day of the month that begins after the 30th day after the date written notice of termination is received by either party.NOTICES: The owner agrees to notify payor in writing of any change in the division of interest, including changes of interest contingent on payment of money or expiration of time.No change of interest is binding on payor until the recorded copy of the instrument of change or documents satisfactorily evidencing such change are furnished to payor at the time the change occurs.Any change of interest shall be made effective on the first day of the month following receipt of such notice by payor.Any correspondence regarding this agreement shall be furnished to the addresses listed unless otherwise advised by either party.In addition to the legal rights provided by the terms and provisions of this division order, an owner may have certain statutory rights under the laws of this state.

Signature of

Social Security/

Witness

Interest Owner

Tax I.D. No.

Address

____________

_________________

_________________

____________

____________

_________________

_________________

____________

____________

_________________

_________________

____________

Failure to furnish your Social Security/Tax I.D. number will

result in withholding tax in accordance with federal law, and any

tax withheld will not be refundable by payor.

(e) If an owner in a producing property will not sign a division

order because it contains provisions in addition to those

provisions provided for in this section, payor shall not withhold

payment solely because of such refusal. If an owner in a

producing property refuses to sign a division order which

includes only the provisions specified in Subsection (c) of this

section, payor may withhold payment without interest until such

division order is signed.

(f) Payment may be remitted to a payee annually for the

aggregate of up to 12 months' accumulation of proceeds if the

payor owes the payee a total amount of $100 or less for

production from all oil or gas wells for which the payor must pay

the payee. However, the payor may hold accumulated proceeds of

less than $10 until production ceases or the payor's

responsibility for making payment for production ceases,

whichever occurs first. On the written request of the payee, the

payor shall remit payment of accumulated proceeds to the payee

annually if the payor owes the payee less than $10. On the

written request of the payee, the payor shall remit payment of

proceeds to the payee monthly if the payor owes the payee more

than $25 but less than $100.

(g) Division orders are binding for the time and to the extent

that they have been acted on and made the basis of settlements

and payments, and, from the time that notice is given that

settlements will not be made on the basis provided in them, they

cease to be binding. Division orders are terminable by either

party on 30 days written notice.

(h) The execution of a division order between a royalty owner

and lessee or between a royalty owner and a party other than

lessee shall not change or relieve the lessee's specific,

expressed or implied obligations under an oil and gas lease,

including any obligation to market production as a reasonably

prudent lessee. Any provision of a division order between payee

and its lessee which is in contradiction with any provision of an

oil and gas lease is invalid to the extent of the contradiction.

(i) A division order may be used to clarify royalty settlement

terms in the oil and gas lease. With respect to oil and/or gas

sold in the field where produced or at a gathering point in the

immediate vicinity, the terms "market value," "market price,"

"prevailing price in the field," or other such language, when

used as a basis of valuation in the oil and gas lease, shall be

defined as the amount realized at the mouth of the well by the

seller of such production in an arm's-length transaction.

Added by Acts 1983, 68th Leg., p. 966, ch. 228, Sec. 1, eff.

Sept. 1, 1983. Amended by Acts 1991, 72nd Leg., ch. 650, Sec. 2,

eff. Aug. 26, 1991; Acts 1995, 74th Leg., ch. 681, Sec. 1, eff.

June 15, 1995.

Sec. 91.403. PAYMENT OF INTEREST ON LATE PAYMENTS. (a) If

payment has not been made for any reason in the time limits

specified in Section 91.402 of this code, the payor must pay

interest to a payee beginning at the expiration of those time

limits at two percentage points above the percentage rate charged

on loans to depository institutions by the New York Federal

Reserve Bank, unless a different rate of interest is specified in

a written agreement between payor and payee.

(b) Subsection (a) of this section does not apply where payments

are withheld or suspended by a payor beyond the time limits

specified in Section 91.402 of this code because of the

conditions enumerated in Section 91.402 of this code.

(c) The payor's obligation to pay interest and the payee's right

to receive interest under Subsection (a) of this section

terminate on delivery of the proceeds and accumulated interest to

the comptroller as provided by Title 6, Property Code.

Added by Acts 1983, 68th Leg., p. 966, ch. 228, Sec. 1, eff.

Sept. 1, 1983. Amended by Acts 1985, 69th Leg., ch. 230, Sec. 18,

eff. Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 650, Sec. 3, eff.

Aug. 26, 1991; Acts 1991, 72nd Leg., ch. 676, Sec. 1, eff. Sept.

1, 1991; Acts 1997, 75th Leg., ch. 1037, Sec. 39, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1423, Sec. 14.15, eff. Sept. 1,

1997.

Sec. 91.404. NONPAYMENT OF OIL AND GAS PROCEEDS OR INTEREST.

(a) If a payee seeks relief for the failure of a payor to make

timely payment of proceeds from the sale of oil or gas or an

interest in oil or gas as required under Section 91.402 or 91.403

of this code, the payee must give the payor written notice by

mail of that failure as a prerequisite to beginning judicial

action against the payor for nonpayment.

(b) The payor has 30 days after receipt of the required notice

from the payee in which to pay the proceeds due, or to respond by

stating in writing a reasonable cause for nonpayment.

(c) A payee has a cause of action for nonpayment of oil or gas

proceeds or interest on those proceeds as required in Section

91.402 or 91.403 of this code in any court of competent

jurisdiction in the county in which the oil or gas well is

located.

Added by Acts 1983, 68th Leg., p. 966, ch. 228, Sec. 1, eff.

Sept. 1, 1983.

Sec. 91.405. EXEMPTIONS. This subchapter does not apply to any

royalties that are payable to:

(1) the board of regents of The University of Texas System under

a lease of land dedicated to the permanent university fund; or

(2) the General Land Office as provided by Subchapter D, Chapter

52, of this code.

Added by Acts 1983, 68th Leg., p. 966, ch. 228, Sec. 1, eff.

Sept. 1, 1983.

Sec. 91.406. ATTORNEY'S FEES AND MINIMUM AWARD. If a suit is

filed to collect proceeds and interest under this subchapter, the

court shall include in any final judgment in favor of the

plaintiff an award of:

(1) reasonable attorney's fees; and

(2) if the actual damages to the plaintiff are less than $200,

an additional amount so that the total amount of damages equals

$200.

Added by Acts 1987, 70th Leg., ch. 1011, Sec. 1, eff. Aug. 31,

1987.

Sec. 91.407. NOTICE OF CHANGE OF PAYOR. (a) Following a change

in payor, the new payor shall give written notice to each payee

to whom the payor is responsible for distributing oil or gas

proceeds. The notice must be given to the payee or the payee's

designee at the payee's or designee's most recent known address.

(b) Upon receipt of payee's address from the operator or lessee,

the payor must provide the notice within the time permitted for

payment of proceeds and in accordance with the conditions for

payment provided by Section 91.402. The notice must include:

(1) the information required by Sections 91.502(1), (2), and

(12) and Section 91.503; and

(2) the payor's telephone number.

(c) The notice may be given by any writing, including a division

order, check stub, or attachment to a payment form.

(d) A payor that is obligated to pay interest to a payee under

Section 91.403 and that does not give the payee a notice required

by this section is liable to the payee for interest under that

section at a rate that is two percent more than the rate provided

by that section.

Added by Acts 1997, 75th Leg., ch. 1432, Sec. 1, eff. Sept. 1,

1997.

Sec. 91.408. INFORMATION FOR PAYEES OF PROCEEDS OF PRODUCTION

FROM CERTAIN GAS WELLS. (a) A payor of proceeds from the sale

of gas produced from a tight formation as defined by Section

29(c)(2)(B), Internal Revenue Code of 1986, annually shall

furnish the payee a statement providing the information necessary

to compute the federal income tax credit provided by that section

for the gas for which payment was made in the preceding year,

including:

(1) information as described in Section 91.502(1) of this code;

and

(2) the volume of the gas, measured in:

(A) thousands of cubic feet and heating value; or

(B) millions of British thermal units for each thousand cubic

feet.

(b) A payor shall furnish a statement required by Subsection (a)

not later than March 15 each year.

Added by Acts 1999, 76th Leg., ch. 609, Sec. 1, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1483, Sec. 5, eff. Sept. 1, 1999.

SUBCHAPTER K. SALTWATER DISPOSAL PITS

Sec. 91.451. DEFINITION. In this subchapter, "saltwater

disposal pit" means a collecting pit on the surface of the ground

used to store or evaporate oil field brines, geothermal resource

water, or other mineralized water.

Added by Acts 1983, 68th Leg., p. 5305, ch. 975, Sec. 1, eff.

Sept. 1, 1983.

Sec. 91.452. PROHIBITED ACTIVITY. Except as provided by this

subchapter, a person conducting oil and gas development or

production operations, geothermal operations, or underground

hydrocarbon storage operations may not use a saltwater disposal

pit for storage or evaporation of oil field brines.

Added by Acts 1983, 68th Leg., p. 5305, ch. 975, Sec. 1, eff.

Sept. 1, 1983.

Sec. 91.453. COMMISSION AUTHORIZED. (a) On written

application, the commission or its designated employee may

administratively authorize a person to use a saltwater disposal

pit on a temporary emergency basis.

(b) On written application, the commission or its designated

employee may administratively authorize a person to use an

impervious surface pit in conjunction with a geothermal

operation, an underground hydrocarbon storage operation, or an

approved saltwater disposal operation.

(c) In cases where it may be conclusively shown that use of a

saltwater disposal pit can cause no pollution of surrounding

productive agricultural land and no pollution of ground or

surface water supplies, either because of the absence of such

waters, or due to physical isolation of such waters by naturally

occurring impervious barriers, the commission or its designated

employee may administratively authorize a person to use a

saltwater disposal pit.

(d) An authorization under this section must be in writing and

must state the conditions under which any pit may be operated.

Added by Acts 1983, 68th Leg., p. 5305, ch. 975, Sec. 1, eff.

Sept. 1, 1983.

Sec. 91.454. REMOVAL OF AUTHORIZED PITS. (a) A person who is

authorized to operate a saltwater disposal pit under Section

91.453 of this code shall close the pit within 45 days after

being ordered to close the pit by the commission; provided that

the commission may grant an extension or extensions for a

reasonable period or periods of time on a showing of good cause

or upon request for an extension by the surface owner or owners

of the land upon which the pit is situated.

(b) A saltwater disposal pit must be closed in compliance with

this subchapter and rules, standards, and specifications adopted

by the commission.

(c) In closing a saltwater disposal pit, the person authorized

to operate the pit shall remove all salt water and wastes and

shall backfill and compact in compliance with commission-approved

procedures.

Added by Acts 1983, 68th Leg., p. 5305, ch. 975, Sec. 1, eff.

Sept. 1, 1983.

Sec. 91.455. RULES, STANDARDS, AND SPECIFICATIONS. (a) The

commission shall adopt rules that:

(1) define the procedures for obtaining authorization to operate

a saltwater disposal pit;

(2) define the conditions under which authorizations for

saltwater disposal pits will be granted;

(3) establish standards for saltwater disposal pits authorized

by the commission;

(4) provide for standards for the proper closing of saltwater

disposal pits authorized by the commission; and

(5) provide other standards, procedures, and requirements

necessary to carry out this subchapter.

(b) The commission, by rule, shall require:

(1) liner specifications and installation procedures that are

adequate to insulate a saltwater disposal pit; and

(2) the draining, cleaning, and closing of saltwater disposal

pits.

Added by Acts 1983, 68th Leg., p. 5305, ch. 975, Sec. 1, eff.

Sept. 1, 1983.

Sec. 91.456. INJUNCTIVE RELIEF. If a person is operating a

saltwater disposal pit in violation of this subchapter or the

commission's rules, standards, or specifications, the commission

may have the attorney general institute a suit in a district

court in the county in which the saltwater disposal pit is

located for injunctive relief to restrain the person from

continuing to operate the pit in violation of this subchapter or

the rules, standards, or specifications of the commission.

Added by Acts 1983, 68th Leg., p. 5305, ch. 975, Sec. 1, eff.

Sept. 1, 1983.

Sec. 91.457. REMOVAL OF UNAUTHORIZED PIT. (a) The commission

may order a person who is operating a saltwater disposal pit in

violation of this subchapter to close the pit in compliance with

this subchapter and commission rules, standards, and

specifications, at the pit operator's own expense.

(b) If a person ordered to close a saltwater disposal pit under

Subsection (a) of this section fails or refuses to close the pit

in compliance with the commission's order and rules, the

commission may close the pit using money from the oil-field

cleanup fund and may direct the attorney general to file suits in

any courts of competent jurisdiction in Travis County to recover

applicable penalties and the costs incurred by the commission in

closing the saltwater disposal pit.

Added by Acts 1983, 68th Leg., p. 5305, ch. 975, Sec. 1, eff.

Sept. 1, 1983. Amended by Acts 1991, 72nd Leg., ch. 603, Sec. 18,

eff. Sept. 1, 1991.

Sec. 91.458. CRIMINAL PENALTY. (a) A person who violates

Section 91.452 of this code or an order of the commission under

Subsection (a), Section 91.457, commits an offense.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 1983, 68th Leg., p. 5305, ch. 975, Sec. 1, eff.

Sept. 1, 1983.

Sec. 91.459. CIVIL PENALTY. (a) A person who violates this

subchapter or a rule, standard, or specification of the

commission or who fails to close a saltwater disposal pit in

compliance with this subchapter, a rule, standard, or

specification of the commission, an order of the commission, or

the authorization for the pit is subject to a civil penalty of

not less than $100 nor more than $10,000 for each act of

violation or failure to comply.

(b) The attorney general shall recover the civil penalty

provided by Subsection (a) of this section in a court of

competent jurisdiction.

(c) Any penalties or costs recovered by the attorney general

under this subchapter shall be deposited in the oil-field cleanup

fund.

(d) Repealed by Acts 1991, 72nd Leg., ch. 603, Sec. 32(1), eff.

Sept. 1, 1991.

Added by Acts 1983, 68th Leg., p. 5305, ch. 975, Sec. 1, eff.

Sept. 1, 1983. Amended by Acts 1991, 72nd Leg., ch. 603, Secs.

19, 32(1), eff. Sept. 1, 1991.

SUBCHAPTER L. ROYALTY REPORTING STANDARDS

Sec. 91.5001. DEFINITION. In this subchapter, "payor" has the

meaning assigned by Section 91.401.

Added by Acts 2001, 77th Leg., ch. 824, Sec. 1, eff. Jan. 1,

2002.

Sec. 91.501. INFORMATION REQUIRED. If payment is made to a

royalty interest owner from the proceeds derived from the sale of

oil or gas production pursuant to a division order, lease,

servitude, or other agreement, the payor shall include the

information required by Section 91.502 on the check stub, an

attachment to the payment form, or another remittance advice.

Added by Acts 1985, 69th Leg., ch. 199, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 824, Sec. 2, eff.

Sept. 1, 2002.

Sec. 91.502. TYPES OF INFORMATION PROVIDED. Each check stub,

attachment to a payment form, or other remittance advice must

include:

(1) the lease, property, or well name, any lease, property, or

well identification number used to identify the lease, property,

or well, and a county and state in which the lease, property, or

well is located;

(2) the month and year during which the sales occurred for which

payment is being made;

(3) the total number of barrels of oil or the total amount of

gas sold;

(4) the price per barrel or per MCF of oil or gas sold;

(5) the total amount of state severance and other production

taxes paid;

(6) the windfall profit tax paid on the owner's interest;

(7) any other deductions or adjustments;

(8) the net value of total sales after deductions;

(9) the owner's interest in sales from the lease, property, or

well expressed as a decimal;

(10) the owner's share of the total value of sales before any

tax deductions;

(11) the owner's share of the sales value less deductions; and

(12) an address and telephone number at which additional

information regarding the payment may be obtained and questions

may be answered.

Added by Acts 1985, 69th Leg., ch. 199, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 824, Sec. 2, eff.

Sept. 1, 2002.

Sec. 91.503. LEASE, PROPERTY, OR WELL DESCRIPTION. If a

division order is not provided that includes the information

required by Section 91.402(c)(1)(B), the payor must, at a

minimum, provide prior to or with the first payment to which this

subchapter applies the information required by Section

91.402(c)(1)(B) for the lease, property, or well for which

payment of proceeds is being reported.

Added by Acts 1985, 69th Leg., ch. 199, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 824, Sec. 2, eff. Jan.

1, 2002.

Sec. 91.504. PROVIDING INFORMATION ABOUT PAYMENT DEDUCTIONS AND

ADJUSTMENTS, HEATING VALUE, OR LEASE IDENTIFICATION. (a) If the

payor does not explain on the check stub, attachment to the

payment form, or other remittance advice, or by a separate

mailing, deductions from or adjustments to payments, the payor

must provide an explanation by certified mail not later than the

60th day after the date the payor receives a request from the

royalty interest owner. The royalty interest owner must send the

request by certified mail.

(b) If a royalty interest owner requests information by

certified mail concerning the heating value of the gas produced

or sold from the lease, property, or well in which the owner has

an interest, the payor must, not later than the 60th day after

the date the payor receives the request, provide by certified

mail:

(1) a copy of the Form G-1 filed with the commission; or

(2) a check stub or separate statement that includes the

information.

(c) A royalty interest owner who received a payment from a payor

during the preceding calendar year may request in writing by

certified mail that the payor provide a report listing the

following information for the preceding year:

(1) each lease, property, or well identification number;

(2) each lease, property, or well name;

(3) the field name;

(4) the county and state in which the property is located; and

(5) the commission lease identification number or commingling

permit number or any other identification number under which the

production for the lease, property, or well is being reported to

the state.

(d) A payor who receives a request for information under

Subsection (c) shall provide the information by certified mail

not later than the 60th day after the date the payor receives the

request.

(e) At least once every 12 months, a payor shall provide the

following statement to each royalty interest owner to whom the

payor makes a payment:

Section 91.504, Texas Natural Resources Code, gives an owner of a

royalty interest in oil or gas produced in Texas the right to

request from a payor information about itemized deductions, the

heating value of the gas, and the Railroad Commission of Texas

identification number for the lease, property, or well that may

not have been provided to the royalty interest owner. The

request must be in writing and must be made by certified mail. A

payor must respond to a request regarding itemized deductions,

the heating value of the gas, or the Railroad Commission of Texas

identification number by certified mail not later than the 60th

day after the date the request is received. An owner of a royalty

interest in oil or gas may obtain information regarding

production that has been reported to the Railroad Commission of

Texas by contacting the oil and gas division of the commission or

accessing the commission's website and providing the

identification number of the lease and the county in which the

lease is located.

Added by Acts 1985, 69th Leg., ch. 199, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 824, Sec. 2, eff.

Sept. 1, 2002.

Amended by:

Acts 2005, 79th Leg., Ch.

1037, Sec. 1, eff. September 1, 2005.

Sec. 91.505. PROVIDING OTHER INFORMATION. If a royalty interest

owner requests information or answers to questions concerning a

payment made pursuant to this subchapter, other than information

requested under Section 91.504, and the request is made by

certified mail, the payor must respond to the request by

certified mail not later than 30 days after the request is

received.

Added by Acts 1985, 69th Leg., ch. 199, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 824, Sec. 2, eff. Jan.

1, 2002.

Sec. 91.506. EXEMPTION. If the information required by Section

91.502 is provided in some other manner on a monthly basis, the

payor is not required to include the information on the check

stub, attachment to the payment form, or other remittance advice.

Added by Acts 1985, 69th Leg., ch. 199, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 824, Sec. 2, eff.

Sept. 1, 2002.

Sec. 91.507. ENFORCEMENT. (a) A royalty interest owner who

does not receive the information required to be provided under

Section 91.502 or 91.503 in a timely manner may send a written

request for the information to the payor by certified mail.

(b) Not later than the 60th day after the date the payor

receives the written request for information under this section,

the payor shall provide the requested information by certified

mail.

(c) If a payor fails to provide the requested information within

the period specified by Subsection (b), either party may request

mediation.

(d) If the royalty interest owner makes a written request for

information under Section 91.504 or this section and the payor

does not provide the information within the 60-day period, the

royalty interest owner may bring a civil action against the payor

to enforce the provisions of Section 91.504 or this section, as

applicable. The prevailing party is entitled to recover

reasonable court costs and attorney's fees.

Added by Acts 2001, 77th Leg., ch. 824, Sec. 3, eff. Sept. 1,

2002.

SUBCHAPTER M. ELECTRIC LOGS

Sec. 91.551. DEFINITIONS. (a) In this subchapter:

(1) "Well" means a well drilled for any purpose related to

exploration for or production or storage of oil or gas or both

oil and gas, including a well drilled for injection of fluids to

enhance hydrocarbon recovery, disposal of produced fluids,

disposal of waste from exploration or production activity, or

brine mining.

(2) "Electric log" means a wireline survey, except dipmeter

surveys and seismic wireline surveys, run in an open hole or a

cased hole of a well for purposes of obtaining geological

information.

(3) "Drilling operation" means a continuous effort to drill or

deepen a well bore for which the commission has issued a permit.

(4) "Operator" means a person who assumes responsibility for the

regulatory compliance of a well as shown by a form the person

files with the commission and the commission approves.

(b) In this subchapter, "operator" includes a predecessor or

successor operator.

Added by Acts 1985, 69th Leg., ch. 978, Sec. 1, eff. Sept. 1,

1985.

Amended by:

Acts 2005, 79th Leg., Ch.

1001, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1001, Sec. 2, eff. September 1, 2005.

Sec. 91.552. ELECTRIC LOGS REQUIRED TO BE FILED; CRITERIA. (a)

Except as otherwise provided by this subchapter, not later than

the 90th day after the date a drilling operation is completed,

the operator shall file with the commission a copy of a basic

electric log run after September 1, 1985, in conjunction with the

drilling or deepening of the well that meets basic criteria

established by the commission.

(b) The commission by rule shall establish criteria for basic

electric logs to be filed with the commission.

Added by Acts 1985, 69th Leg., ch. 978, Sec. 1, eff. Sept. 1,

1985.

Amended by:

Acts 2005, 79th Leg., Ch.

1001, Sec. 3, eff. September 1, 2005.

Sec. 91.553. AVAILABILITY OF ELECTRIC LOGS. (a) Except as

specifically provided by this section, each electric log filed

with the commission under this subchapter is not confidential and

is public information under Chapter 552, Government Code.

(b) Not later than the date by which an electric log is required

to be filed with the commission under Section 91.552, the

operator may file a written request with the commission asking

that the electric log remain confidential and not be made

available as public information. On filing this request, the

electric log or copy of the electric log required to be filed

with the commission may be retained by the operator, and the

electric log may remain in the possession of the operator for the

period of confidentiality and any extensions of that period. On

filing of the request for confidentiality, the electric log

becomes confidential and remains confidential for a period of one

year after the date that the drilling operation was completed.

(c) If an electric log is made confidential under Subsection

(b), the operator is entitled to have the period of

confidentiality extended once for an additional period of two

years. The commission shall grant the two-year extension on

written request of the operator. The written request must be

made to the commission before the one-year period of

confidentiality under Subsection (b) expires.

(d) If an electric log is made confidential under Subsection (b)

and the log was run in a well drilled on land submerged in state

water, the operator is entitled to have the period of

confidentiality extended for not more than two additional periods

of two years each. The commission shall grant the extension or

extensions on written request of the operator. The written

request must be made to the commission before the expiration of

the one-year period of confidentiality under Subsection (b) or

the expiration of the first extension granted under this

subsection.

(e) An operator required to file an electric log under this

section who has held the log during a period of confidentiality

or any extensions of that period shall file the log with the

commission within 30 days after the conclusion of the period of

confidentiality or the period of the last extension.

(f) An operator who fails to timely file with the commission a

written request under Subsection (b) that an electric log remain

confidential and not be made available as public information or a

written request under Subsection (c) or (d) for an extension of

the period of confidentiality shall file the log with the

commission immediately after the conclusion of the period for

filing the request.

Added by Acts 1985, 69th Leg., ch. 978, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(90),

eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1001, Sec. 4, eff. September 1, 2005.

Sec. 91.554. AVAILABILITY OF CONFIDENTIAL ELECTRIC LOGS. If the

commission requires an electric log to be filed before the

expiration of a period of confidentiality, the commission shall

make that electric log available for inspection during the period

of confidentiality only to:

(1) a person authorized in writing by the operator; and

(2) members of the commission and its employees in the exercise

of their powers and duties under this code.

Added by Acts 1985, 69th Leg., ch. 978, Sec. 1, eff. Sept. 1,

1985.

Amended by:

Acts 2005, 79th Leg., Ch.

1001, Sec. 5, eff. September 1, 2005.

Sec. 91.555. MANAGEMENT AND STORAGE OF ELECTRIC LOGS. The

commission may contract with any person for the management and

storage of the electric logs filed with the commission.

Added by Acts 1985, 69th Leg., ch. 978, Sec. 1, eff. Sept. 1,

1985.

Sec. 91.556. DENIAL OF ALLOWABLE. If an operator fails to file

an electric log as required by this subchapter, the commission

may refuse to assign an allowable or a change in allowable for

production from the well for which the electric log is required

until the operator files the electric log with the commission.

Added by Acts 1985, 69th Leg., ch. 978, Sec. 1, eff. Sept. 1,

1985.

Amended by:

Acts 2005, 79th Leg., Ch.

1001, Sec. 5, eff. September 1, 2005.

SUBCHAPTER N. OIL AND GAS HAZARDOUS WASTE

Sec. 91.601. DEFINITIONS. In this subchapter:

(1) "Oil and gas hazardous waste" means oil and gas waste that

is a hazardous waste as defined by the administrator of the

United States Environmental Protection Agency under the federal

Solid Waste Disposal Act, as amended by the Resource Conservation

and Recovery Act of 1976 (42 U.S.C. Section 6901 et seq.).

(2) "Oil and gas waste" means oil and gas waste as defined in

Section 91.1011 of this chapter.

Added by Acts 1991, 72nd Leg., ch. 603, Sec. 20, eff. Sept. 1,

1991.

Sec. 91.602. RULES. (a) To protect human health and the

environment, the commission shall adopt and enforce rules and

orders and may issue permits relating to the generation,

transportation, treatment, storage, and disposal of oil and gas

hazardous waste.

(b) The rules adopted by the commission under this section must

be consistent with the hazardous waste regulations adopted by the

administrator of the United States Environmental Protection

Agency under the federal Solid Waste Disposal Act, as amended by

the Resource Conservation and Recovery Act of 1976 (42 U.S.C.

Section 6901 et seq.). The commission may adopt and enforce rules

that are more stringent than the federal hazardous waste

regulations if necessary to protect human health.

Added by Acts 1991, 72nd Leg., ch. 603, Sec. 20, eff. Sept. 1,

1991.

Sec. 91.603. ACCESS TO PROPERTY AND RECORDS. (a) A member or

employee of the commission, on proper identification, may enter

public or private property to:

(1) inspect and investigate conditions relating to the

generation, transportation, treatment, storage, or disposal of

oil and gas hazardous waste;

(2) inspect and investigate conditions relating to the

development of rules, orders, or permits under Section 91.602 of

this code;

(3) monitor compliance with a rule, order, or permit of the

commission; or

(4) examine and copy, during reasonable working hours, those

records or memoranda of the business being investigated.

(b) A member or employee acting under this section who enters an

establishment on public or private property shall observe the

establishment's posted safety, internal security, and fire

protection rules.

Added by Acts 1991, 72nd Leg., ch. 603, Sec. 20, eff. Sept. 1,

1991.

Sec. 91.604. CRIMINAL PENALTY. (a) A person who knowingly

violates a rule, order, or permit of the commission issued under

this subchapter commits an offense.

(b) An offense under this section is punishable by imprisonment

for up to six months, by a fine of up to $10,000 for each day the

violation is committed, or by both.

(c) Venue for prosecution under this section is in the county in

which the violation is alleged to have occurred.

Added by Acts 1991, 72nd Leg., ch. 603, Sec. 20, eff. Sept. 1,

1991.

Sec. 91.605. HAZARDOUS OIL AND GAS WASTE GENERATION FEE. (a)

An annual fee is imposed on each operator who generates hazardous

oil and gas waste.

(b) The commission by rule shall set the fee, which must:

(1) be based on the volume of hazardous oil and gas waste

generated by the operator; and

(2) be reasonably related to the costs of implementing this

subchapter and enforcing the rules, orders, and permits adopted

or issued by the commission under this subchapter.

(c) The commission by rule shall also prescribe the procedures

by which an operator must account for the volume of hazardous oil

and gas waste generated and pay the fee.

(d) This section does not apply to an operator who, at all

facilities operated in this state, satisfies the requirements

established by the administrator of the United States

Environmental Protection Agency for a conditionally exempt small

quantity generator.

(e) The fees collected under this section shall be deposited in

the oil-field cleanup fund.

Added by Acts 1991, 72nd Leg., ch. 603, Sec. 20, eff. Sept. 1,

1991.

SUBCHAPTER O. RAILROAD COMMISSION VOLUNTARY CLEANUP PROGRAM

Sec. 91.651. DEFINITIONS. In this subchapter:

(1) "Contaminant" includes a waste, pollutant, or substance

regulated by, or that results from an activity under the

jurisdiction of, the commission under this chapter, Chapter 141

of this code, or Chapter 27, Water Code.

(2) "Environmental assessment" means the assessment described by

Section 91.654.

(3) "Response action" means the cleanup or removal of a

contaminant from the environment.

(4) "Voluntary cleanup" means a response action taken under and

in compliance with this subchapter.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 34, eff. Sept. 1,

2001.

Sec. 91.652. PURPOSE. The purpose of the voluntary cleanup

program is to provide an incentive to remediate property by

removing the liability to the state of lenders, developers,

owners, and operators who did not cause or contribute to

contamination released at the site covered by the certificate.

The program does not replace other voluntary actions and is

restricted to voluntary actions.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 34, eff. Sept. 1,

2001.

Sec. 91.653. ELIGIBILITY FOR VOLUNTARY CLEANUP PROGRAM. (a)

Any site that is contaminated with a contaminant is eligible for

participation in the voluntary cleanup program except the portion

of a site that may be subject to a commission order.

(b) A person electing to participate in the voluntary cleanup

program must:

(1) enter into a voluntary cleanup agreement as provided by

Section 91. 656; and

(2) pay all costs of commission oversight of the voluntary

cleanup.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 34, eff. Sept. 1,

2001.

Sec. 91.654. APPLICATION TO PARTICIPATE IN VOLUNTARY CLEANUP

PROGRAM. (a) A person who desires to participate in the

voluntary cleanup program under this subchapter must submit to

the commission an application and an application fee as

prescribed by this section.

(b) An application submitted under this section must:

(1) be on a form provided by the commission;

(2) contain:

(A) general information concerning:

(i) the person and the person's capability, including the

person's financial capability, to perform the voluntary cleanup;

(ii) the site; and

(iii) the name, address, and telephone number of all surface and

mineral owners;

(B) other background information requested by the commission;

(C) an environmental assessment of the actual or threatened

release of the contaminant at the site; and

(D) if the person applying is not the surface owner, written

authorization from the surface owner agreeing to the applicant's

participation in the program;

(3) be accompanied by an application fee of $1,000; and

(4) be submitted according to schedules set by the commission.

(c) The environmental assessment required by Subsection (b) must

include:

(1) a legal description of the site;

(2) a description of the physical characteristics of the site;

(3) the operational history of the site to the extent that

history is known by the applicant;

(4) information of which the applicant is aware concerning the

nature and extent of any relevant contamination or release at the

site and immediately contiguous to the site, or wherever the

contamination came to be located; and

(5) relevant information of which the applicant is aware

concerning the potential for human exposure to contamination at

the site.

(d) An application shall be processed in the order in which it

is received.

(e) Fees collected under this section shall be deposited to the

credit of the oil-field cleanup fund under Section 91.111.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 34, eff. Sept. 1,

2001.

Sec. 91.655. REJECTION OF APPLICATION. (a) The commission may

reject an application submitted under Section 91.654 if:

(1) a state or federal enforcement action is pending that

concerns the remediation of the contaminant described in the

application;

(2) a federal grant requires an enforcement action at the site;

(3) the application is incomplete or inaccurate; or

(4) the site is ineligible under Section 91.653.

(b) If an application is rejected because it is incomplete or

inaccurate, the commission, not later than the 45th day after

receipt of the application, shall provide the person with a list

of all information needed to make the application complete or

accurate. A person may resubmit an application once without

submitting an additional application fee if the person resubmits

the application not later than the 45th day after the date the

commission issues notice that the application has been rejected.

(c) If the commission rejects the application, the commission

shall:

(1) notify the person that the application has been rejected;

(2) explain the reasons for rejection of the application; and

(3) inform the person that the commission will refund half the

person's application fee unless the person indicates a desire to

resubmit the application.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 34, eff. Sept. 1,

2001.

Sec. 91.656. VOLUNTARY CLEANUP AGREEMENT. (a) Before the

commission evaluates any plan or report detailing the remediation

goals and proposed methods of remediation, the person desiring to

participate in the voluntary cleanup program must enter into a

voluntary cleanup agreement that sets forth the terms and

conditions of the evaluation of the reports and the

implementation of work plans.

(b) A voluntary cleanup agreement must provide for:

(1) recovery by the commission of all reasonable costs:

(A) incurred by the commission in review and oversight of the

person's work plan and reports and as a result of the

commission's field activities;

(B) attributable to the voluntary cleanup agreement; and

(C) in excess of the amount of fees submitted by the applicant

under Section 91.654;

(2) a schedule of payments to the commission to be made by the

person for recovery of all commission costs fairly attributable

to the voluntary cleanup program, including direct and indirect

costs of overhead, salaries, equipment, and utilities, and legal,

management, and support costs; and

(3) appropriate tasks, deliverables, and schedules.

(c) The voluntary cleanup agreement shall:

(1) identify all statutes and rules with which the person must

comply;

(2) describe any work plan or report to be submitted for review

by the commission, including a final report that provides all

information necessary to verify that all work contemplated by the

voluntary cleanup agreement has been completed;

(3) include a schedule for submitting the information required

by Subdivision (2); and

(4) state the technical standards to be applied in evaluating

the work plans and reports, with reference to the proposed future

land use to be achieved.

(d) If an agreement is not reached between a person desiring to

participate in the voluntary cleanup program and the commission

on or before the 30th day after good faith negotiations have

begun:

(1) the person or the commission may withdraw from the

negotiations; and

(2) the commission retains the person's application fee.

(e) The commission may not initiate an enforcement action

against a person who is in compliance with this section for the

contamination or release that is the subject of the voluntary

cleanup agreement or for activity that resulted in the

contamination or release.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 34, eff. Sept. 1,

2001.

Sec. 91.657. TERMINATION OF AGREEMENT; COST RECOVERY. (a) The

commission or the person in its sole discretion may terminate the

agreement by giving 15 days' advance written notice to the other.

Only those costs incurred or obligated by the commission before

notice of termination of the agreement are recoverable under the

agreement if the agreement is terminated.

(b) Termination of the agreement does not affect any right the

commission has under other law to recover costs.

(c) If the person does not pay to the commission the state's

costs associated with the voluntary cleanup before the 31st day

after the date the person receives notice that the costs are due

and owing, the attorney general, at the request of the

commission, shall bring an action in the name of the state in

Travis County to recover the amount owed and reasonable legal

expenses, including attorney's fees, witness costs, court costs,

and deposition costs.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 34, eff. Sept. 1,

2001.

Sec. 91.658. VOLUNTARY CLEANUP WORK PLANS AND REPORTS. (a)

After signing a voluntary cleanup agreement, the person shall

prepare and submit the appropriate work plans and reports to the

commission.

(b) The commission shall review and evaluate the work plans and

reports for accuracy, quality, and completeness. The commission

may approve a voluntary cleanup work plan or report or, if a work

plan or report is not approved, notify the person concerning

additional information or commitments needed to obtain approval.

(c) At any time during the evaluation of a work plan or report,

the commission may request the person to submit additional or

corrected information.

(d) After considering future land use, the commission may

approve work plans and reports submitted under this section that

do not require removal or remedy of all discharges, releases, and

threatened releases at a site if the partial response actions for

the property:

(1) will be completed in a manner that protects human health and

the environment;

(2) will not cause, contribute, or exacerbate discharges,

releases, or threatened releases that are not required to be

removed or remedied under the work plan; and

(3) will not interfere with or substantially increase the cost

of response actions to address the remaining discharges,

releases, or threatened releases.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 34, eff. Sept. 1,

2001.

Sec. 91.659. CERTIFICATE OF COMPLETION. (a) If the commission

determines that a person has successfully completed a voluntary

cleanup approved under this subchapter, the commission shall

certify that the action has been completed by issuing the person

a certificate of completion.

(b) The certificate of completion must:

(1) acknowledge the protection from liability provided by

Section 91.660;

(2) indicate the proposed future land use; and

(3) include a legal description of the site and the name of the

site's surface and mineral owner and mineral operator at the time

the application to participate in the voluntary cleanup program

was filed.

(c) If the commission determines that the person has not

successfully completed a voluntary cleanup approved under this

subchapter, the commission shall notify of this determination the

person who undertook the voluntary cleanup and the current

surface and mineral owner and mineral operator of the site that

is the subject of the cleanup.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 34, eff. Sept. 1,

2001.

Sec. 91.660. PERSONS RELEASED FROM LIABILITY. (a) A person who

is not a responsible person under Section 91.113 at the time the

person applies to perform a voluntary cleanup:

(1) does not become a responsible person solely because the

person signs the application; and

(2) is released, on certification under Section 91.659, from all

liability to the state for cleanup of areas of the site covered

by the certification, except for releases and consequences that

the person causes.

(b) A person who is not a responsible person under Section

91.113 at the time the commission issues a certificate of

completion under Section 91.659 is released, on issuance of the

certificate, from all liability to the state for cleanup of areas

of the site covered by the certificate, except for releases and

consequences that the person causes.

(c) The release from liability provided by this section does not

apply to a person who:

(1) caused or contributed to the contamination at the site

covered by the certificate;

(2) acquires a certificate of completion by fraud,

misrepresentation, or knowing failure to disclose material

information;

(3) knows at the time the person acquires an interest in the

site for which the certificate of completion was issued that the

certificate was acquired in a manner provided by Subdivision (2);

or

(4) changes land use from the use specified in the certificate

of completion if the new use may result in increased risks to

human health or the environment.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 34, eff. Sept. 1,

2001.

Sec. 91.661. PERMIT NOT REQUIRED. (a) A state or local permit

is not required for removal or remedial action conducted on a

site as part of a voluntary cleanup under this subchapter. A

person shall coordinate a voluntary cleanup with ongoing federal

and state waste programs.

(b) The commission by rule shall require that the person

conducting the voluntary cleanup comply with any federal or state

standard, requirement, criterion, or limitation to which the

remedial action would otherwise be subject if a permit were

required.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 34, eff. Sept. 1,

2001.

SUBCHAPTER P. CERTIFICATE OF COMPLIANCE

Sec. 91.701. WELL OWNERS AND OPERATORS CERTIFICATES. The owner

or operator of any well subject to the jurisdiction of the

commission under this title, Section 26.131, Water Code, or

Subchapter C, Chapter 27, Water Code, shall secure from the

commission a certificate showing compliance with that title,

section, or subchapter, as applicable, rules adopted and orders

issued under that title, section, or subchapter, as applicable,

and any license, permit, or certificate issued to the owner or

operator under that title, section, or subchapter, as applicable.

Redesignated from Natural Resources Code, Subchapter E, Chapter

85 and amended by Acts 2007, 80th Leg., R.S., Ch.

816, Sec. 1, eff. September 1, 2007.

Sec. 91.702. PROHIBITED CONNECTION. No operator of a pipeline

or other carrier shall connect with any well subject to the

jurisdiction of the commission under this title, Section 26.131,

Water Code, or Subchapter C, Chapter 27, Water Code, until the

owner or operator of the well furnishes a certificate from the

commission that the owner or operator has complied with that

title, section, or subchapter, as applicable, rules adopted and

orders issued under that title, section, or subchapter, as

applicable, and any license, permit, or certificate issued to the

owner or operator under that title, section, or subchapter, as

applicable.

Redesignated from Natural Resources Code, Subchapter E, Chapter

85 and amended by Acts 2007, 80th Leg., R.S., Ch.

816, Sec. 1, eff. September 1, 2007.

Sec. 91.703. TEMPORARY CONNECTION. The provisions of this

subchapter do not prevent a temporary connection with a well in

order to take care of production and prevent waste until

opportunity shall have been given the owner or operator of the

well to secure the certificate.

Redesignated from Natural Resources Code, Subchapter E, Chapter

85 and amended by Acts 2007, 80th Leg., R.S., Ch.

816, Sec. 1, eff. September 1, 2007.

Sec. 91.704. CANCELLATION OF CERTIFICATE. The commission may

cancel any certificate of compliance issued under the provisions

of this subchapter if it appears that the owner or operator of a

well covered by the provisions of the certificate, in the

operation of the well or the production of oil or gas from the

well, has violated or is violating this title, Section 26.131,

Water Code, or Subchapter C, Chapter 27, Water Code, a rule

adopted or order issued under that title, section, or subchapter,

as applicable, or a license, permit, or certificate issued to the

owner or operator under that title, section, or subchapter, as

applicable. Before canceling a certificate of compliance, the

commission shall give notice to the owner or operator by personal

service or by registered or certified mail of the facts or

conduct alleged to warrant the cancellation and shall give the

owner or operator an opportunity to show compliance with all

requirements of law for retention of the certificate as required

by Section 2001.054, Government Code.

Redesignated from Natural Resources Code, Subchapter E, Chapter

85 and amended by Acts 2007, 80th Leg., R.S., Ch.

816, Sec. 1, eff. September 1, 2007.

Sec. 91.705. EFFECT OF CANCELLATION ON OPERATOR OF PIPELINE OR

OTHER CARRIER. (a) On notice from the commission to the

operator of a pipeline or other carrier connected to a well that

the certificate of compliance pertaining to that well has been

cancelled, the operator of the pipeline or other carrier shall

disconnect from the well.

(b) It shall be unlawful for the operator of a pipeline or other

carrier to reconnect to the well until a new certificate of

compliance has been issued by the commission.

Redesignated from Natural Resources Code, Subchapter E, Chapter

85 and amended by Acts 2007, 80th Leg., R.S., Ch.

816, Sec. 1, eff. September 1, 2007.

Sec. 91.706. EFFECT OF CANCELLATION ON OWNER OR OPERATOR OF

WELL. (a) On notice from the commission that a certificate of

compliance for a well has been cancelled, it shall be unlawful

for the owner or operator of the well to use the well for

production, injection, or disposal until a new certificate of

compliance covering the well has been issued by the commission.

(b) If an operator uses or reports use of a well for production,

injection, or disposal for which the operator's certificate of

compliance has been cancelled, the commission may refuse to renew

the operator's organization report required by Section 91.142

until the operator pays the fee required by Section 91.707 and

the commission issues the certificate of compliance required for

that well.

Redesignated from Natural Resources Code, Subchapter E, Chapter

85 and amended by Acts 2007, 80th Leg., R.S., Ch.

816, Sec. 1, eff. September 1, 2007.

Sec. 91.707. FEE FOR REISSUED CERTIFICATE. (a) If a

certificate of compliance for a well has been canceled for one or

more violations of provisions of this title, Section 26.131,

Water Code, or Subchapter C, Chapter 27, Water Code, rules

adopted or orders issued under that title, section, or

subchapter, as applicable, or licenses, permits, or certificates

issued to the owner or operator of the well under that title,

section, or subchapter, as applicable, the commission may not

issue a new certificate of compliance until the owner or operator

submits to the commission a nonrefundable fee of $300 for each

severance or seal order issued for the well.

(b) Fees collected under this section shall be deposited to the

oil-field cleanup fund.

Redesignated from Natural Resources Code, Subchapter E, Chapter

85 and amended by Acts 2007, 80th Leg., R.S., Ch.

816, Sec. 1, eff. September 1, 2007.

SUBCHAPTER Q. NOTICE OF PERMIT FOR CERTAIN OIL AND GAS OPERATIONS

Sec. 91.751. DEFINITION. In this subchapter, "surface owner"

means the first person who is shown on the appraisal roll of the

appraisal district established for the county in which a tract of

land is located as owning an interest in the surface estate of

the land at the time notice is required to be given under this

subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

210, Sec. 1, eff. September 1, 2007.

Renumbered from Natural Resources Code, Section 91.701 by Acts

2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(71), eff. September 1, 2009.

Sec. 91.752. APPLICABILITY. This subchapter applies only to the

drilling of a new oil or gas well or the reentry of a plugged and

abandoned oil or gas well. This subchapter does not apply to:

(1) the plugging back, reworking, sidetracking, or deepening of

an existing oil or gas well that has not been plugged and

abandoned; or

(2) the use of a surface location that is the site of an

existing oil or gas well that has not been plugged and abandoned

to drill a horizontal oil or gas well.

Added by Acts 2007, 80th Leg., R.S., Ch.

210, Sec. 1, eff. September 1, 2007.

Renumbered from Natural Resources Code, Section 91.702 by Acts

2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(71), eff. September 1, 2009.

Sec. 91.753. NOTICE REQUIRED. (a) Not later than the 15th

business day after the date the commission issues an oil or gas

well operator a permit to drill a new oil or gas well or to

reenter a plugged and abandoned oil or gas well, the operator

shall give written notice of the issuance of the permit to the

surface owner of the tract of land on which the well is located

or is proposed to be located.

(b) An oil or gas well operator is not required to give notice

under this subchapter to a surface owner if:

(1) the operator and the surface owner have entered into an

agreement that contains alternative provisions regarding the

operator's obligation to give notice of oil and gas operations;

or

(2) the surface owner has waived in writing the owner's right to

notice under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

210, Sec. 1, eff. September 1, 2007.

Renumbered from Natural Resources Code, Section 91.703 by Acts

2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(71), eff. September 1, 2009.

Sec. 91.754. ADDRESS FOR NOTICE. The notice must be given to

the surface owner at the surface owner's address as shown by the

records of the county tax assessor-collector at the time the

notice is given.

Added by Acts 2007, 80th Leg., R.S., Ch.

210, Sec. 1, eff. September 1, 2007.

Renumbered from Natural Resources Code, Section 91.704 by Acts

2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(71), eff. September 1, 2009.

Sec. 91.755. COMMISSION PERMITS AND RIGHTS OF OWNER OF MINERAL

ESTATE NOT AFFECTED. (a) This subchapter does not affect the

status of any rule of law to the effect that the mineral estate

in land is dominant over the surface estate.

(b) Failure to give notice as required by this subchapter does

not restrict, limit, work as a forfeiture of, or terminate any

existing or future permit issued by the commission or right to

develop the mineral estate in land.

Added by Acts 2007, 80th Leg., R.S., Ch.

210, Sec. 1, eff. September 1, 2007.

Renumbered from Natural Resources Code, Section 91.705 by Acts

2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(71), eff. September 1, 2009.

SUBCHAPTER R. AUTHORIZATION FOR MULTIPLE OR ALTERNATIVE USES OF

WELLS

Sec. 91.801. RULES AUTHORIZING MULTIPLE OR ALTERNATIVE USES OF

WELLS. The commission shall adopt rules allowing:

(1) a person to obtain a permit for a well from the commission

that authorizes the well to be used for multiple purposes; and

(2) an operator of a well authorized by a permit issued by the

commission to convert the well from its authorized purpose to a

new or additional purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

224, Sec. 6, eff. September 1, 2009.

Sec. 91.802. LAW APPLICABLE TO GEOLOGIC STORAGE FACILITIES AND

ASSOCIATED INJECTION WELLS. (a) In this section, "anthropogenic

carbon dioxide injection well" has the meaning assigned by

Section 27.002, Water Code.

(b) If a well is authorized as or converted to an anthropogenic

carbon dioxide injection well for geologic storage, Subchapter

C-1, Chapter 27, Water Code, applies to the well.

(c) A conversion of an anthropogenic carbon dioxide injection

well from use for enhanced recovery operations to use for

geologic storage is not considered to be a change in the purpose

of the well.

Added by Acts 2009, 81st Leg., R.S., Ch.

224, Sec. 6, eff. September 1, 2009.



CHAPTER 92. MINERAL USE OF SUBDIVIDED LAND

NATURAL RESOURCES CODE

TITLE 3. OIL AND GAS

SUBTITLE B. CONSERVATION AND REGULATION OF OIL AND GAS

CHAPTER 92. MINERAL USE OF SUBDIVIDED LAND

Sec. 92.001. PURPOSE. It is the finding of the legislature that

the rapidly expanding population and development of the cities

and towns of this state and the concomitant need for adequate and

affordable housing and suitable job opportunities call for full

and efficient utilization and development of all the land

resources of this state, as well as the full development of all

the minerals of this state. In view of that finding, it is the

intent of the legislature that the mineral resources of this

state be fully and effectively exploited and that all land in

this state be maintained and utilized to its fullest and most

efficient use. It is the further finding of this legislature that

it is necessary to exercise the authority of the legislature

pursuant to Article XVI, Section 59, of the Constitution of the

State of Texas to assure proper and orderly development of both

the mineral and land resources of this state and that the

enactment of this chapter will protect the rights and welfare of

the citizens of this state.

Added by Acts 1983, 68th Leg., p. 4009, ch. 624, Sec. 1, eff.

Aug. 29, 1983.

Sec. 92.002. DEFINITIONS. In this chapter:

(1) "Operations site" means a surface area of two or more acres

located in whole or in part within a qualified subdivision,

designated on the subdivision plat, that an owner of a possessory

mineral interest may use to explore for and produce minerals.

(2) "Possessory mineral interest" means a mineral interest that

includes the right to use the land surface for exploration and

production of minerals.

(3) "Qualified subdivision" means a tract of land of not more

than 640 acres:

(A) that is located in a county having a population in excess of

400,000, or in a county having a population in excess of 140,000

that borders a county having a population in excess of 400,000 or

located on a barrier island;

(B) that has been subdivided in a manner authorized by law by

the surface owners for residential, commercial, or industrial

use; and

(C) that contains an operations site for each separate 80 acres

within the 640-acre tract and provisions for road and pipeline

easements to allow use of the operations site.

(4) "Barrier island" means an island bordering on the Gulf of

Mexico and entirely surrounded by water.

Added by Acts 1983, 68th Leg., p. 4009, ch. 624, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1987, 70th Leg., ch. 274, Sec. 1,

eff. June 11, 1987.

Sec. 92.003. CREATION OF SUBDIVISION. The surface owners of a

parcel of land may create a qualified subdivision on the land if

a plat of the subdivision has been approved by the railroad

commission and filed with the clerk of the county in which the

subdivision is to be located.

Added by Acts 1983, 68th Leg., p. 4009, ch. 624, Sec. 1, eff.

Aug. 29, 1983.

Sec. 92.004. HEARING AND ORDER BY RAILROAD COMMISSION. (a) The

railroad commission shall adopt rules governing the contents of

an application for a qualified subdivision. An application must

be accompanied by a plat of the subdivision showing the

applicant's proposed location of operations sites and road and

pipeline easements.

(b) The railroad commission shall, on notice to the applicant

and owners of possessory mineral interests, hold a hearing on the

application at which the commission shall consider the adequacy

of the number and location of operations sites and road and

pipeline easements. At the hearing on the application, evidence

may be presented by the applicant and the owners of possessory

mineral interests. After considering the evidence, the commission

shall approve, reject, or amend the application to ensure that

the mineral resources of the subdivision are fully and

effectively exploited. The applicant or the owner of the

possessory mineral interest may appeal the order of the railroad

commission as provided by law.

Added by Acts 1983, 68th Leg., p. 4009, ch. 624, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1987, 70th Leg., ch. 274, Sec. 2,

eff. June 11, 1987.

Sec. 92.005. USE OF OPERATIONS SITE. (a) An owner of a

possessory mineral interest within a qualified subdivision may

use only the surface contained in designated operations sites for

exploration, development, and production of minerals and the

designated easements only as necessary to adequately use the

operations sites.

(b) The owner of the possessory mineral interest may drill wells

or extend well bores from an operations site or from a site

outside of the qualified subdivision under the surface of other

parts of the qualified subdivision if the operations do not

unreasonably interfere with the use of the surface of the

qualified subdivision outside the operations site.

(c) This section ceases to apply to a subdivision if, by the

third anniversary of the date on which the order of the

commission becomes final:

(1) the surface owner has not commenced actual construction of

roads or utilities within the qualified subdivision; and

(2) a lot within the qualified subdivision has not been sold to

a third party.

Added by Acts 1983, 68th Leg., p. 4009, ch. 624, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts, 1987, 70th Leg., ch. 274, Sec. 3,

eff. June 11, 1987.

Sec. 92.006. AMENDMENT, REPLAT, OR ABANDONMENT. All or any

portion of a qualified subdivision may be amended, replatted, or

abandoned by the surface owner. An amendment or replat, however,

may not alter, diminish, or impair the usefulness of an

operations site or appurtenant road or pipeline easement unless

the amendment or replat is approved by the commission in

accordance with Section 92.003 of this code.

Added by Acts 1983, 68th Leg., p. 4009, ch. 624, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1987, 70th Leg., ch. 274, Sec. 4,

eff. June 11, 1987.

Sec. 92.007. MUNICIPAL AUTHORITY. This chapter does not affect

the authority of a municipality to require approval of

subdivision plats or the authority of a home-rule city to

regulate exploration and development of mineral interests within

its boundaries.

Added by Acts 1983, 68th Leg., p. 4009, ch. 624, Sec. 1, eff.

Aug. 29, 1983.



CHAPTER 101. COOPERATIVE DEVELOPMENT

NATURAL RESOURCES CODE

TITLE 3. OIL AND GAS

SUBTITLE C. POOLING AND COOPERATIVE AGREEMENTS

CHAPTER 101. COOPERATIVE DEVELOPMENT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 101.001. DEFINITION. In this chapter, "commission" means

the Railroad Commission of Texas.

Acts 1977, 65th Leg., p. 2566, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 101.002. EXISTING AGREEMENT RIGHTS. None of the provisions

in this chapter restrict any of the rights that a person now may

have to make and enter into unitization and pooling agreements.

Acts 1977, 65th Leg., p. 2566, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 101.003. APPLICABILITY. None of the provisions in this

chapter impair the power of the commission to prevent waste under

the oil and gas conservation laws of the state except as provided

in Section 101.004 or repeal, modify, or impair any of the

provisions of Sections 85.002 through 85.003, 85.041 through

85.055, 85.056 through 85.064, 85.125, 85.201 through 85.207,

85.241 through 85.243, 85.249 through 85.252, or 85.381 through

85.385, Subchapter J of Chapter 85, or Subchapter P of Chapter

91, relating to oil and gas conservation.

Acts 1977, 65th Leg., p. 2566, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

816, Sec. 7, eff. September 1, 2007.

Sec. 101.004. CONFLICT WITH ANTITRUST ACTS. (a) Agreements and

operations under agreements which are in accordance with the

provisions in this chapter, being necessary to prevent waste and

conserve the natural resources of this state, shall not be

construed to be in violation of the provisions of Chapter 15,

Business & Commerce Code, as amended.

(b) If a court finds a conflict between the provisions in this

chapter and Chapter 15, Business & Commerce Code, as amended,

the provisions in this chapter are intended as a reasonable

exception to that law, necessary for the public interests stated

in Subsection (a) of this section.

(c) If a court finds that a conflict exists between the

provisions in this chapter and Chapter 15, Business &

Commerce Code, as amended, and finds that the provisions in this

chapter are not a reasonable exception to said Chapter 15, it is

the intent of the legislature that the provisions in this

chapter, or any conflicting portion of them, shall be declared

invalid rather than declaring Chapter 15, Business & Commerce

Code, as amended, or any portion of it, invalid.

Acts 1977, 65th Leg., p. 2567, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER B. COOPERATIVE AGREEMENTS IN SECONDARY RECOVERY

OPERATIONS

Sec. 101.011. AUTHORIZED AGREEMENTS FOR SEPARATELY OWNED

PROPERTIES. Subject to the approval of the commission, as

provided in this chapter, persons owning or controlling

production, leases, royalties, or other interests in separate

property in the same oil field, gas field, or oil and gas field

may voluntarily enter into and perform agreements for either or

both of the following purposes:

(1) to establish pooled units, necessary to effect secondary

recovery operations for oil or gas, including those known as

cycling, recycling, repressuring, water flooding, and pressure

maintenance and to establish and operate cooperative facilities

necessary for the secondary recovery operations;

(2) to establish pooled units and cooperative facilities

necessary for the conservation and use of gas, including those

for extracting and separating the hydrocarbons from the natural

gas or casinghead gas and returning the dry gas to a formation

underlying any land or leases committed to the agreement.

Acts 1977, 65th Leg., p. 2567, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 101.012. PERSONS BOUND BY AGREEMENTS. Agreements for

pooled units and cooperative facilities do not bind a landowner,

royalty owner, lessor, lessee, overriding royalty owner, or any

other person who does not execute them. The agreements bind only

the persons who execute them, their heirs, successors, assigns,

and legal representatives. No person shall be compelled or

required to enter into such an agreement.

Acts 1977, 65th Leg., p. 2567, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 101.013. COMMISSION APPROVAL. (a) Agreements for pooled

units and cooperative facilities are not legal or effective until

the commission finds, after application, notice, and hearing:

(1) that the agreement is necessary to accomplish the purposes

specified in Section 101.011 of this code;

(2) that it is in the interest of the public welfare as being

reasonably necessary to prevent waste and to promote the

conservation of oil or gas or both;

(3) that the rights of the owners of all the interests in the

field, whether signers of the unit agreement or not, would be

protected under its operation;

(4) that the estimated additional cost, if any, of conducting

the operation will not exceed the value of additional oil and gas

so recovered, by or on behalf of the several persons affected,

including royalty owners, owners of overriding royalties, oil and

gas payments, carried interests, lien claimants, and others as

well as the lessees;

(5) that other available or existing methods or facilities for

secondary recovery operations or for the conservation and

utilization of gas in the particular area or field concerned or

for both are inadequate for the purposes; and

(6) that the area covered by the unit agreement contains only

that part of the field that has reasonably been defined by

development, and that the owners of interests in the oil and gas

under each tract of land in the area reasonably defined by

development are given an opportunity to enter into the unit on

the same yardstick basis as the owners of interests in the oil

and gas under the other tracts in the unit.

(b) A finding by the commission that the area described in the

unit agreement is insufficient or covers more acreage than is

necessary to accomplish the purposes of this chapter is grounds

for the disapproval of the agreement.

Acts 1977, 65th Leg., p. 2568, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 101.014. JOINTLY OWNED PROPERTIES. None of the provisions

in this chapter shall be construed to require the approval of the

commission of voluntary agreements for the joint development and

operation of jointly owned property.

Acts 1977, 65th Leg., p. 2568, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 101.015. COMMISSION REGULATION. An agreement executed

under the provisions of this chapter is subject to any valid

order or rule of the commission relating to location, spacing,

proration, conservation, or other matters within the authority of

the commission, whether adopted prior to or subsequent to the

execution of the agreement.

Acts 1977, 65th Leg., p. 2568, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 101.016. PERMISSIBLE PROVISIONS. (a) An agreement

authorized by this chapter may provide for the location and

spacing of input wells and for the extension of leases covering

any part of land committed to the unit as long as operations for

drilling or reworking are conducted on the unit or as long as

production of oil or gas in paying quantities is had from any

part of the land or leases committed to the unit. However, no

agreement may relieve an operator from the obligation to develop

reasonably the land and leases as a whole committed to the unit.

(b) An agreement authorized by this chapter may provide that the

dry gas after extraction of hydrocarbons may be returned to a

formation underlying any land or leases committed to the

agreement and may provide that no royalties are required to be

paid on the gas so returned.

Acts 1977, 65th Leg., p. 2568, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 101.017. PROHIBITED PROVISIONS. (a) No agreement

authorized by this chapter may attempt to contain the field rules

for the area or field, or provide for or limit the amount of

production of oil or gas from the unit properties, those

provisions being solely the province of the commission.

(b) No agreement authorized by this chapter may provide directly

or indirectly for the cooperative refining of crude petroleum,

distillate, condensate, or gas, or any by-product of crude

petroleum, distillate, condensate, or gas. The extraction of

liquid hydrocarbons from gas, and the separation of the liquid

hydrocarbons into propanes, butanes, ethanes, distillate,

condensate, and natural gasoline, without any additional

processing of any of them, is not considered to be refining.

(c) No agreement authorized by this chapter may provide for the

cooperative marketing of crude petroleum, condensate, distillate,

or gas, or any by-products of them.

Acts 1977, 65th Leg., p. 2569, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 101.018. EFFECT OF APPROVAL OUTSIDE OF UNIT. The approval

of an agreement authorized by this chapter shall not of itself be

construed as a finding that operations of a different kind or

character in the portion of the field outside of the unit are

wasteful or not in the interest of conservation.

Acts 1977, 65th Leg., p. 2569, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER C. PUBLIC LAND

Sec. 101.051. AUTHORITY OF COMMISSIONER OF GENERAL LAND OFFICE.

Subject to the approval specified in Section 101.052 of this

code, the Commissioner of the General Land Office, on behalf of

the State of Texas or of any fund belonging to the state, may

execute contracts committing to the agreements declared lawful by

the provisions of this chapter (1) the royalty interests in oil

or gas or both reserved to the state, or any fund of the state,

by law, in any patent, in any contract of sale, or under the

terms of any oil and gas lease lawfully issued by an official,

board, agent, agency, or authority of the state or (2) the free

royalty interests, whether leased or unleased, reserved to the

state pursuant to Section 51.201 or 51.054 of this code.

Acts 1977, 65th Leg., p. 2569, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 948, Sec. 33,

eff. Sept. 1, 1987.

Sec. 101.052. NECESSARY APPROVAL BY OTHER PERSONS AND STATE

AGENCIES. (a) An agreement that commits (1) the royalty

interests in land set apart by the constitution and laws of this

state for the permanent free school fund and the several asylum

funds, in river beds, inland lakes, and channels, and the area

within tidewater limits, including islands, lakes, bays, inlets,

marshes, reefs, and the bed of the sea, or (2) the free royalty

interests, whether leased or unleased, reserved to the state

pursuant to Section 51.201 or 51.054 of this code, must be

approved by the School Land Board.

(b) An agreement that covers land leased for oil and gas under

the Relinquishment Act, codified as Subchapter F in Chapter 52 of

this code, must be executed by the owners of the soil.

(c) An agreement that commits the royalty interests in land or

areas other than those covered by Subsections (a) and (b) of this

section must be approved by the board, official, agent, agency,

or authority of the state vested with authority to lease or to

approve the leasing of the land or areas for oil and gas.

Acts 1977, 65th Leg., p. 2569, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 948, Sec. 34,

eff. Sept. 1, 1987.



CHAPTER 102. POOLING

NATURAL RESOURCES CODE

TITLE 3. OIL AND GAS

SUBTITLE C. POOLING AND COOPERATIVE AGREEMENTS

CHAPTER 102. POOLING

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 102.001. TITLE. This chapter may be cited as the Mineral

Interest Pooling Act.

Acts 1977, 65th Leg., p. 2570, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 102.002. DEFINITIONS. In this chapter:

(1) "Mineral" means and is limited to oil and gas.

(2) "Commission" means the Railroad Commission of Texas.

Acts 1977, 65th Leg., p. 2570, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 102.003. APPLICATION TO CERTAIN RESERVOIRS. The provisions

of this chapter do not apply to any reservoir discovered and

produced before March 8, 1961.

Acts 1977, 65th Leg., p. 2571, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 102.004. APPLICATION TO PUBLIC LAND. (a) The provisions

of this chapter do not apply to land owned by the State of Texas

nor to land in which the State of Texas has an interest directly

or indirectly.

(b) The provisions of this chapter do not amend, repeal, change,

alter, or affect in any manner the authority or jurisdiction of

the Commissioner of the General Land Office or the State of Texas

with respect to any land or interest in land in which the

Commissioner of the General Land Office has jurisdiction.

(c) The provisions of this chapter do not amend, repeal, change,

alter, or affect in any manner the authority, jurisdiction, or

consent of the Commissioner of the General Land Office on the

pooling of any interest now subject to the jurisdiction,

authority, or consent of the Commissioner of the General Land

Office.

(d) With the approval or consent first obtained, or at the

instance of the Commissioner of the General Land Office, or any

board or agency having jurisdiction, the land in which the State

of Texas has an interest as described in this chapter may be

pooled under the provisions of this chapter.

Acts 1977, 65th Leg., p. 2571, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER B. REQUIREMENTS AND PROCEDURE FOR POOLING

Sec. 102.011. AUTHORITY OF COMMISSION. When two or more

separately owned tracts of land are embraced in a common

reservoir of oil or gas for which the commission has established

the size and shape of proration units, whether by temporary or

permanent field rules, and where there are separately owned

interests in oil and gas within an existing or proposed proration

unit in the common reservoir and the owners have not agreed to

pool their interests, and where at least one of the owners of the

right to drill has drilled or has proposed to drill a well on the

existing or proposed proration unit to the common reservoir, the

commission, on the application of an owner specified in Section

102.012 of this code and for the purpose of avoiding the drilling

of unnecessary wells, protecting correlative rights, or

preventing waste, shall establish a unit and pool all of the

interests in the unit within an area containing the approximate

acreage of the proration unit, which unit shall in no event

exceed 160 acres for an oil well or 640 acres for a gas well plus

10 percent tolerance.

Acts 1977, 65th Leg., p. 2571, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 102.012. OWNERS AUTHORIZED TO APPLY FOR POOLING. The

following interested owners may apply to the commission for the

pooling of mineral interests:

(1) the owner of any interest in oil and gas in an existing

proration unit or with respect to a proposed unit;

(2) the owner of any working interest; or

(3) any owner of an unleased tract other than a royalty owner.

Acts 1977, 65th Leg., p. 2571, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 102.013. REQUIRED VOLUNTARY POOLING OFFER. (a) The

applicant shall set forth in detail the nature of voluntary

pooling offers made to the owners of the other interests in the

proposed unit.

(b) The commission shall dismiss the application if it finds

that a fair and reasonable offer to pool voluntarily has not been

made by the applicant.

(c) An offer by an owner of a royalty or any other interest in

oil or gas within an existing proration unit to share on the same

yardstick basis as the other owners within the existing proration

unit are then sharing shall be considered a fair and reasonable

offer.

Acts 1977, 65th Leg., p. 2572, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 102.014. PRODUCTIVE ACREAGE EQUAL TO STANDARD PRORATION

UNIT. (a) The commission shall not require the owner of a

mineral interest, the productive acreage of which is equal to or

in excess of the standard proration unit for the reservoir, to

pool his interest with others unless requested by the holder of

an adjoining mineral interest, the productive acreage of which is

smaller than such pattern, who has not been provided a reasonable

opportunity to pool voluntarily.

(b) If the conditions specified in Subsection (a) of this

section exist, the commission shall pool the smaller tract with

adjacent acreage on a fair and reasonable basis and may authorize

a larger allowable for the unit if it exceeds the size of the

standard proration unit for the reservoir.

Acts 1977, 65th Leg., p. 2572, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 102.015. PROHIBITED PROVISIONS IN OPERATING AGREEMENT. A

pooling agreement, offer to pool, or pooling order is not

considered fair and reasonable if it provides for an operating

agreement containing any of the following provisions:

(1) preferential right of the operator to purchase mineral

interests in the unit;

(2) a call on or option to purchase production from the unit;

(3) operating charges that include any part of district or

central office expense other than reasonable overhead charges; or

(4) prohibition against nonoperators questioning the operation

of the unit.

Acts 1977, 65th Leg., p. 2572, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 102.016. NOTICE OF HEARING. On the filing of an

application for pooling of interests into a unit under the

provisions of this chapter, at least 30 days notice before

hearing on the application shall be given to all interested

parties, including notice by publication if there are unknown

owners or owners whose whereabouts are unknown. The notice shall

be given in the manner and form prescribed by the commission.

Acts 1977, 65th Leg., p. 2572, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 102.017. POOLING ORDER. (a) After notice and hearing, all

orders effecting the pooling shall be made on terms and

conditions that are fair and reasonable and will afford the owner

or owners of each tract or interest in the unit the opportunity

to produce or receive his fair share.

(b) Each order shall:

(1) describe the land included in the unit, identifying the

reservoir to which it applies;

(2) designate the location of the well; and

(3) appoint an operator for the unit.

Acts 1977, 65th Leg., p. 2572, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 102.018. ACREAGE SUBJECT TO POOLING. The commission shall

pool only the acreage which at the time of its order reasonably

appears to lie within the productive limits of the reservoir.

Acts 1977, 65th Leg., p. 2573, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER C. RIGHTS IN A POOLED UNIT

Sec. 102.051. OWNERSHIP OF PRODUCTION. (a) For the purpose of

determining the portions of production owned by the persons

owning interests in the pooled unit, the production shall be

allocated to the respective tracts within the unit in the

proportion that the number of surface acres included within each

tract bears to the number of surface acres included in the entire

unit.

(b) Notwithstanding the provisions in Subsection (a) of this

section, if the commission finds that allocation on a

surface-acreage basis does not allocate to each tract its fair

share, the commission shall allocate the production so that each

tract will receive its fair share, which for any nonconsenting

owner shall be no less than he would receive under a

surface-acreage allocation.

Acts 1977, 65th Leg., p. 2573, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 102.052. DRILLING AND COMPLETION COSTS. (a) As to an

owner who elects not to pay his proportionate share of the

drilling and completion costs in advance, the commission shall

make provision in the pooling order for reimbursement solely out

of production, to the parties advancing the costs, of all actual

and reasonable drilling, completion, and operating costs plus a

charge for risk not to exceed 100 percent of the drilling and

completion costs.

(b) If there is a dispute relative to the costs, the commission

shall determine the proper costs and their allocation among

working interest owners after due notice to interested parties

and a hearing on the costs.

Acts 1977, 65th Leg., p. 2573, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 102.053. EFFECT OF OPERATIONS. (a) The operations on and

production from any portion of a unit for which a pooling order

has been entered shall be considered for all purposes the conduct

of the operations on and production from each separately owned

tract in the pooled unit. If a gas well on a pooled unit is

shut-in, it shall be considered that the shut-in gas well is on

each separately owned tract in the pooled unit.

(b) If only part of a tract is included in the unit, operations

on, production from, or a shut-in gas well on the unit shall

maintain an oil and gas lease on the tract as to the part

excluded from the unit only if the lease would be maintained had

the unit been created voluntarily under the provisions of the

lease.

Acts 1977, 65th Leg., p. 2573, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER D. DISSOLUTION OF UNIT

Sec. 102.081. DISSOLVED WITH CONSENT OF OWNERS. A unit

established by order of the commission under this chapter may not

be modified or dissolved subsequently without the consent of all

mineral owners affected, except as necessary to permit its

enlargement as provided in Subchapter B of this chapter.

Acts 1977, 65th Leg., p. 2573, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 102.082. AUTOMATIC DISSOLUTION. A unit is automatically

dissolved:

(1) one year after its effective date if no production or

drilling operations have been had on the unit;

(2) six months after the completion of a dry hole on the unit;

or

(3) six months after cessation of production from the unit.

Acts 1977, 65th Leg., p. 2574, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 102.083. TERMINATION OF POOLED LEASE. On termination of a

lease pooled by order of the commission under authority granted

by this chapter, interests covered by the lease are considered

pooled as unleased mineral interests.

Acts 1977, 65th Leg., p. 2574, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER E. JUDICIAL REVIEW

Sec. 102.111. RIGHT TO APPEAL. A person affected by an order of

the commission adopted under the authority of this chapter is

entitled to judicial review of that order in a manner other than

by trial de novo.

Acts 1977, 65th Leg., p. 2574, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 102.112. VENUE. Appeal shall be to the district court of

the county in which the land or any part of the land covered by

the order is located and not elsewhere, notwithstanding the

provisions of Sections 85.241 through 85.243 of this code.

Acts 1977, 65th Leg., p. 2574, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.



CHAPTER 103. COOPERATIVE FACILITIES FOR CONSERVATION AND UTILIZATION OF GAS

NATURAL RESOURCES CODE

TITLE 3. OIL AND GAS

SUBTITLE C. POOLING AND COOPERATIVE AGREEMENTS

CHAPTER 103. COOPERATIVE FACILITIES FOR CONSERVATION AND

UTILIZATION OF GAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 103.001. DEFINITION. In this chapter, "commission" means

the Railroad Commission of Texas.

Acts 1977, 65th Leg., p. 2575, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 103.002. RIGHTS EXISTING ON MAY 12, 1953. None of the

provisions in this chapter restrict any of the rights that

persons had on May 12, 1953, to make and enter into contracts for

the construction and operation of cooperative facilities as

provided in this chapter.

Acts 1977, 65th Leg., p. 2575, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 103.003. CONFLICT WITH ANTITRUST LAWS. (a) Agreements and

operations under agreements that are in accordance with the

provisions in this chapter, being necessary to prevent waste and

conserve the natural resources of this state, shall not be

construed to be in violation of the provisions of Chapter 15,

Business & Commerce Code, as amended.

(b) If a court finds a conflict between the provisions in this

chapter and Chapter 15, Business & Commerce Code, as amended,

the provisions in this chapter are intended as a reasonable

exception necessary for the public interest stated in Subsection

(a) of this section.

(c) If a court finds that a conflict exists between the

provisions in this chapter and the laws cited in Subsections (a)

and (b) of this section and finds that the provisions in this

chapter are not a reasonable exception, it is the intent of the

legislature that the provisions in this chapter, or any

conflicting portion of them, shall be declared invalid rather

than declaring the cited laws, or any portion of them, invalid.

Acts 1977, 65th Leg., p. 2575, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER B. FACILITIES FOR CONSERVATION AND UTILIZATION OF GAS

Sec. 103.041. AUTHORIZED COOPERATIVE FACILITIES FOR SEPARATELY

OWNED PROPERTY. The commission may approve agreements by persons

owning or controlling leases or other interests in separate

property in oil fields, gas fields, or oil and gas fields for the

construction and operation of cooperative facilities necessary

for the conservation and utilization of gas, including facilities

for extracting and separating hydrocarbons from gas or casinghead

gas.

Acts 1977, 65th Leg., p. 2575, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 103.042. COMMISSION APPROVAL. Agreements for the

construction and operation of cooperative facilities shall be

approved by the commission only after application, notice, and

hearing, and a finding by the commission that the cooperative

facilities are in the interest of conservation and that secondary

recovery operations are not feasible or necessary.

Acts 1977, 65th Leg., p. 2575, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 103.043. COOPERATIVE REFINING. (a) No agreement for the

construction or operation of cooperative facilities may provide

directly or indirectly for the cooperative refining of oil,

distillate, condensate, or gas, or any by-product of oil,

distillate, condensate, or gas.

(b) The extraction of liquid hydrocarbons from gas and the

separation of liquid hydrocarbons into butanes, propanes,

ethanes, distillate, condensate, and natural gasoline without any

additional processing of any of them is not considered to be

refining.

Acts 1977, 65th Leg., p. 2575, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 103.044. COOPERATIVE MARKETING. No agreement for the

construction or operation of cooperative facilities may provide

for the cooperative marketing of oil, condensate, distillate, or

gas, or any by-product of oil, condensate, distillate, or gas.

Acts 1977, 65th Leg., p. 2576, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 103.045. EFFECT OF APPROVAL ON OPERATIONS IN OTHER FIELDS.

The approval of an agreement authorized by this chapter is not of

itself a finding that similar operations in other fields are

wasteful or not in the interest of conservation.

Acts 1977, 65th Leg., p. 2576, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 103.046. JOINTLY OWNED PROPERTY. None of the provisions in

this chapter require the approval of the commission of voluntary

agreements for the joint development and operation of jointly

owned property.

Acts 1977, 65th Leg., p. 2576, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.



CHAPTER 111. COMMON CARRIERS, PUBLIC UTILITIES, AND COMMON PURCHASERS

NATURAL RESOURCES CODE

TITLE 3. OIL AND GAS

SUBTITLE D. REGULATION OF SPECIFIC BUSINESSES AND OCCUPATIONS

CHAPTER 111. COMMON CARRIERS, PUBLIC UTILITIES, AND COMMON

PURCHASERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 111.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Railroad Commission of Texas.

(2) "Public utility" means a person, association of persons, or

corporation that owns, operates, or manages crude petroleum

storage tanks or storage facilities for the public for hire,

either in connection with a pipeline, pipelines, or otherwise.

Acts 1977, 65th Leg., p. 2578, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.002. COMMON CARRIERS UNDER CHAPTER. A person is a

common carrier subject to the provisions of this chapter if it:

(1) owns, operates, or manages a pipeline or any part of a

pipeline in the State of Texas for the transportation of crude

petroleum to or for the public for hire, or engages in the

business of transporting crude petroleum by pipeline;

(2) owns, operates, or manages a pipeline or any part of a

pipeline in the State of Texas for the transportation of crude

petroleum to or for the public for hire and the pipeline is

constructed or maintained on, over, or under a public road or

highway, or is an entity in favor of whom the right of eminent

domain exists;

(3) owns, operates, or manages a pipeline or any part of a

pipeline in the State of Texas for the transportation of crude

petroleum to or for the public for hire which is or may be

constructed, operated, or maintained across, on, along, over, or

under the right-of-way of a railroad, corporation, or other

common carrier required by law to transport crude petroleum as a

common carrier;

(4) under lease, contract of purchase, agreement to buy or sell,

or other agreement or arrangement of any kind, owns, operates,

manages, or participates in ownership, operation, or management

of a pipeline or part of a pipeline in the State of Texas for the

transportation of crude petroleum, bought of others, from an oil

field or place of production within this state to any

distributing, refining, or marketing center or reshipping point

within this state;

(5) owns, operates, or manages, wholly or partially, pipelines

for the transportation for hire of coal in whatever form or of

any mixture of substances including coal in whatever form;

(6) owns, operates, or manages, wholly or partially, pipelines

for the transportation of carbon dioxide or hydrogen in whatever

form to or for the public for hire, but only if such person files

with the commission a written acceptance of the provisions of

this chapter expressly agreeing that, in consideration of the

rights acquired, it becomes a common carrier subject to the

duties and obligations conferred or imposed by this chapter; or

(7) owns, operates, or manages a pipeline or any part of a

pipeline in the State of Texas for the transportation of

feedstock for carbon gasification, the products of carbon

gasification, or the derivative products of carbon gasification,

in whatever form, to or for the public for hire, but only if the

person files with the commission a written acceptance of the

provisions of this chapter expressly agreeing that, in

consideration of the rights acquired, it becomes a common carrier

subject to the duties and obligations conferred or imposed by

this chapter.

Acts 1977, 65th Leg., p. 2579, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1977, 65th Leg., p. 2692, ch. 871,

art. II, Sec. 2, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p.

199, ch. 93, Sec. 1, eff. Aug. 31, 1981; Acts 1991, 72nd Leg.,

ch. 689, Sec. 1, eff. Sept. 1, 1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

22, Sec. 1, eff. September 1, 2007.

Sec. 111.003. APPLICABILITY OF CHAPTER. (a) The provisions of

this chapter do not apply to pipelines that are limited in their

use to the wells, stations, plants, and refineries of the owner

and that are not a part of the pipeline transportation system of

a common carrier as defined in Section 111.002 of this code.

(b) The provisions of this chapter do not apply to any property

of a common carrier, as defined in Section 111.002 of this code,

that is not a part of or necessarily incident to its pipeline

transportation system.

Acts 1977, 65th Leg., p. 2579, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.004. GENERAL RESTRICTION ON TRANSPORTATION OF OIL. No

person, including a common carrier, may transport crude oil or

petroleum in this state unless the crude oil or petroleum has

been produced or purchased or both in accordance with the laws of

this state or a rule of the commission made under those laws, or

both.

Acts 1977, 65th Leg., p. 2579, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER B. COMMON CARRIERS

Sec. 111.011. REGULATION IN PUBLIC INTEREST. The operation of

common carriers covered by this chapter is a business in which

the public is interested and is subject to regulation by law.

Acts 1977, 65th Leg., p. 2579, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.012. GENERAL JURISDICTION OF COMMISSION. Particular

powers granted to the commission by the provisions of this

chapter do not limit the general powers conferred by other laws.

Acts 1977, 65th Leg., p. 2579, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.013. CONTROL OF PIPELINES. A pipeline subject to the

provisions of this chapter not exempt under Section 111.003,

which is used in connection with the business of purchasing or

purchasing and selling crude petroleum, or in the business of

transporting coal, carbon dioxide, hydrogen, feedstock for carbon

gasification, the products of carbon gasification, or the

derivative products of carbon gasification in whatever form by

pipeline for hire in Texas, shall be operated as a common carrier

and shall be subject to the jurisdiction of the commission.

Acts 1977, 65th Leg., p. 2579, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1977, 65th Leg., p. 2692, ch. 871,

art. II, Sec. 2, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p.

199, ch. 93, Sec. 1, eff. Aug. 31, 1981; Acts 1991, 72nd Leg.,

ch. 689, Sec. 2, eff. Sept. 1, 1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

22, Sec. 2, eff. September 1, 2007.

Sec. 111.014. PUBLICATION OF TARIFFS. Common carriers shall

make and publish their tariffs under rules prescribed by the

commission.

Acts 1977, 65th Leg., p. 2580, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.015. TRANSPORTATION WITHOUT DISCRIMINATION. Subject to

the law and the rules prescribed by the commission, a common

carrier shall receive and transport crude petroleum delivered to

it for transportation and perform its other related duties

without discrimination.

Acts 1977, 65th Leg., p. 2580, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.016. DISCRIMINATION BETWEEN SHIPPERS. (a) A common

carrier in its operations as a common carrier shall not

discriminate between or against shippers with regard to

facilities furnished, services rendered, or rates charged under

the same or similar circumstances in the transportation of crude

petroleum.

(b) A common carrier shall not discriminate in the

transportation of crude petroleum produced or purchased by itself

directly or indirectly.

(c) In this connection, a pipeline is a shipper of the crude

petroleum produced or purchased by itself directly or indirectly

and handled through its facilities.

Acts 1977, 65th Leg., p. 2580, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.017. EQUAL COMPENSATION FOR LIKE SERVICE. (a) No

common carrier in its operations as a common carrier may charge,

demand, collect, or receive either directly or indirectly from

anyone a greater or lesser compensation for a service rendered

than from another for a like and contemporaneous service.

(b) The provisions of Subsection (a) of this section do not

limit the right of the commission to prescribe rules and rates

from or to some places that are different from rules or rates for

transportation from or to other places.

Acts 1977, 65th Leg., p. 2580, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.018. EFFECT OF COMMISSION ORDER. A common carrier is

not guilty of discrimination when obeying an order of the

commission.

Acts 1977, 65th Leg., p. 2580, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.019. RIGHT OF EMINENT DOMAIN. (a) Common carriers

have the right and power of eminent domain.

(b) In the exercise of the power of eminent domain granted under

the provisions of Subsection (a) of this section, a common

carrier may enter on and condemn the land, rights-of-way,

easements, and property of any person or corporation necessary

for the construction, maintenance, or operation of the common

carrier pipeline.

(c) Upon written request by a resident or owner of land crossed

by a common carrier pipeline, the common carrier must disclose

material data safety sheets concerning the commodities

transported by the common carrier required by the commission and

the Emergency Planning and Community Right-to-Know Act of 1986

(42 U.S.C. Section 11001 et seq.). Such disclosure must be in

writing and must be mailed or delivered to the resident or

landowner within 30 days of receipt of the request.

Acts 1977, 65th Leg., p. 2580, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 630, Sec. 1,

eff. Sept. 1, 1993.

Sec. 111.0191. COSTS OF RELOCATION OF PROPERTY. In the event a

common carrier pipeline in the exercise of the power of eminent

domain or police power or any other power granted under this

chapter makes necessary the relocation, raising, lowering,

rerouting, or changing the grade of, or altering the construction

of any railroad, electric transmission, telegraph or telephone

lines, properties and facilities, or pipeline, all such

relocation, raising, lowering, rerouting, changing of grade, or

alteration of construction shall be accomplished at the sole

expense of such common carrier pipeline. The term "sole expense"

means the actual cost of the relocation, raising, lowering,

rerouting, or change in grade or alteration of construction in

providing comparable replacement without enhancement of the

facilities, after deducting therefrom the net salvage value

derived from the old facility.

Acts 1977, 65th Leg., p. 2694, ch. 871, art. II, Sec. 4, eff.

Sept. 1, 1977.

Sec. 111.0192. LIMITATIONS ON THE POWERS OF EMINENT DOMAIN IN

CERTAIN SITUATIONS. (a) The right of eminent domain granted

under this chapter to any pipelines transporting coal in whatever

form shall not include and cannot be used to condemn water or

water rights for use in the transportation of coal by pipeline,

and no Texas water from any source shall be used in connection

with the transportation, maintenance, or operation of a coal

slurry pipeline (except water used for drinking, toilet, bath, or

other personal uses at pumping stations or offices) within the

State of Texas unless the Texas Natural Resource Conservation

Commission shall determine, after public hearing, that the use

will not be detrimental to the water supply of the area from

which the water is sought to be extracted.

(b) The right of eminent domain granted under this chapter to

any pipeline transporting coal in whatever form shall not include

the power to take land or any interest in land, by exercise of

the power of eminent domain, for the purpose of drilling for,

mining, or producing any oil, gas, geothermal,

geothermal/geopressured, lignite, coal, sulphur, uranium,

plutonium, or other mineral, but this provision does not impair

the right of any such entity to acquire title to real property

for pipelines, including cooling ponds and related surface

installations and equipment.

Acts 1977, 65th Leg., p. 2694, ch. 871, art. II, Sec. 6, eff.

Sept. 1, 1977. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

11.271, eff. Sept. 1, 1995.

Sec. 111.0193. RESTORATION OF PROPERTY. Every condemnation

award granted under this chapter shall require that the condemnor

restore the property which is the subject of the award to its

former condition as near as reasonably practicable.

Acts 1977, 65th Leg., p. 2695, ch. 871, art. II, Sec. 7, eff.

Sept. 1, 1977.

Sec. 111.0194. PIPELINE EASEMENTS. (a) Unless the terms of the

grant or the condemnation judgment expressly provide otherwise,

or the easement rights otherwise prescriptively owned through

actual use are greater, an easement created through grant or

through the power of eminent domain for the benefit of a single

common carrier pipeline for which the power of eminent domain is

available under Section 111.019 of this code as of January 1,

1994, is presumed to create an easement in favor of the common

carrier pipeline, or a successor in interest to the common

carrier pipeline, that extends only a width of 50 feet as to each

pipeline laid under the grant or judgment in eminent domain prior

to January 1, 1994.

(b) The presumption in Subsection (a) of this section is not

applicable to pipeline easements of a common carrier pipeline

granted under the terms of an oil and gas lease or oil, gas, and

mineral lease, or to any easement which authorizes the

construction of gathering lines.

(c) The presumption set out in Subsection (a) of this section on

the limitation of width may be rebutted by evidence on behalf of

the common carrier pipeline that a greater width is reasonably

needed for purposes of operation, construction of additional

lines under the grant or judgment in an eminent domain

proceeding, maintenance, repair, replacement, safety,

surveillance, or as a buffer zone for protection of the safe

operation of the common carrier pipeline, together with such

other evidence as a court may deem relevant to establish the

extent of an easement in excess of 50 feet in width.

(d) The presumption in Subsection (a) of this section shall

apply separately as to each pipeline under a grant or judgment

which allows more than one pipeline on the subservient estate.

(e) This section shall not be deemed to limit any rights of

ingress to or egress from easements that may exist under the

original grant, prescriptive rights, or common law.

(f) This section does not limit or otherwise affect the rights

of parties engaged in litigation before January 1, 1994.

Added by Acts 1993, 73rd Leg., ch. 787, Sec. 1, eff. Jan. 1,

1994.

Sec. 111.020. PIPELINE ON PUBLIC STREAM OR HIGHWAY. (a)

Subject to the provisions of Subsection (b) of this section, all

common carriers are entitled to lay, maintain, and operate along,

across, or under a public stream or highway in this state

pipelines, together with telegraph and telephone lines incidental

to and designed for use only in connection with the operation of

the pipelines.

(b) The right to run a pipeline or telegraph or telephone line

along, across, or over a public road or highway may be exercised

only on condition that:

(1) it does not interfere with traffic on the road or highway;

(2) the road or highway is promptly restored to its former

condition of usefulness;

(3) the restoration of the road or highway is subject also to

the supervision of the commissioners court or other proper local

authority; and

(4) no pipes or pipelines are laid parallel with and on a public

highway closer than 15 feet from the improved section of the

highway except with the approval and under the direction of the

commissioners court of the county in which the public highway is

located.

(c) The common carrier shall compensate the county or road

district, respectively, for any damage done to the public road in

the exercise of the privileges conferred.

(d) A person may acquire the right conferred in this section by

filing with the commission a written acceptance of the provisions

of this chapter expressly agreeing that, in consideration of the

rights acquired, it becomes a common carrier subject to the

duties and obligations conferred or imposed by this chapter.

Acts 1977, 65th Leg., p. 2580, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.021. PIPELINE UNDER RAILROAD, STREET RAILROAD, OR

CANAL. A common carrier is entitled to lay its pipe or pipeline

under any railroad, railroad right-of-way, street railroad, or

canal in this state.

Acts 1977, 65th Leg., p. 2581, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.022. RIGHT TO USE STREET OR ALLEY IN CITY OR TOWN. The

provisions of this chapter do not grant a pipeline company the

right to use a public street or alley in an incorporated or

unincorporated city or town except with express permission of the

governing body of the city or town or the right to lay its pipes

or pipelines along and under a street or alley in an incorporated

city or town except with the consent and under the direction of

the governing body of the city or town.

Acts 1977, 65th Leg., p. 2581, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.023. EXCHANGE OF FACILITIES. (a) A common carrier

shall exchange crude petroleum tonnage with each like common

carrier.

(b) When a necessity exists, the commission may require

connections and facilities for the interchange of crude petroleum

tonnage to be made at every locality reached by both pipelines,

subject to the rules and rates made by the commission.

(c) A common carrier pipeline under like rules shall be required

to install and maintain facilities for the receipt and delivery

of crude petroleum of patrons at all points on the pipeline.

Acts 1977, 65th Leg., p. 2581, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.024. LIMIT ON AMOUNT OF OIL CARRIED. No common carrier

may be required at any time to receive for shipment from any

person more than 3,000 barrels of petroleum in any one day.

Acts 1977, 65th Leg., p. 2581, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.025. ABANDONING CONNECTIONS. (a) No common carrier

may abandon any of its connections or lines except under

authority of a permit granted by the commission or with written

consent of the owner or duly authorized agent of the wells to

which connections are made.

(b) Before granting a permit to abandon any connection, the

commission shall issue proper notice and hold a hearing as

provided by law.

Acts 1977, 65th Leg., p. 2581, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER C. PUBLIC UTILITIES

Sec. 111.051. APPLICABILITY OF STATUTE TO PUBLIC UTILITIES. A

public utility is subject to the provisions of this subchapter

and other provisions of this chapter relating to public

utilities.

Acts 1977, 65th Leg., p. 2582, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.052. DISCRIMINATION BY PUBLIC UTILITY. No public

utility in its operations as a public utility may discriminate

between or against its patrons in regard to facilities furnished

or services rendered, or rates charged under the same or similar

circumstances, in the storage of crude oil.

Acts 1977, 65th Leg., p. 2582, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.053. BOND OF PUBLIC UTILITY. (a) Before engaging in

business as a public utility, a person, association, or

corporation that is to engage in business as a public utility

shall file a bond in an amount not to exceed $25,000 that is

properly executed and made payable to the State of Texas with the

amount of the bond and the sureties on the bond subject to the

approval of the commission.

(b) In lieu of a bond as required by Subsection (a), a person,

association, or corporation may deposit with the commission:

(1) bonds of the United States;

(2) certificates of indebtedness issued by the United States

secretary of the treasury;

(3) bonds of this state or a county, municipality, or school

district of this state; or

(4) shares or share accounts of savings and loan associations

organized under the laws of this state or federal savings and

loan associations domiciled in this state, if the shares or share

accounts are insured by the Federal Deposit Insurance

Corporation.

(c) The bond or securities in lieu of the bond as provided by

Subsection (b) shall be approved by the commission before the

bond is filed or the securities deposited.

(d) After proper notice and hearing as provided by law, the

amount of the bond may be changed from time to time by order of

the commission, according to the volume of business done or to be

done by the public utility.

(e) The bond shall be conditioned that the public utility will

observe the applicable provisions of this subchapter and chapter

and the rules of the commission insofar as its business is

regulated and controlled by the commission and that the public

utility will exercise ordinary care in the storage, preservation,

handling, and delivery of petroleum products entrusted to it and

shall guarantee the classification, measurements, and grades made

by it under its authority and in conformity herewith.

(f) The bond shall be for the benefit of the patrons of the

public utility and their assignees as though they were named

obligees in the bond and they shall severally have the right of

suit on the bond.

Acts 1977, 65th Leg., p. 2582, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

8.107, eff. Sept. 1, 2001.

Sec. 111.054. LIEN FOR STORAGE CHARGES. A public utility shall

have a lien on the commodity in its possession to secure it in

the payment of all proper storage charges against the commodity

or the transportation charges accrued to or paid or advanced by

it or both and the lien is superior to all other liens on the

commodity except a lien for taxes.

Acts 1977, 65th Leg., p. 2582, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER D. COMMON PURCHASERS

Sec. 111.081. DEFINITION OF COMMON PURCHASER. (a) In this

subchapter, "common purchaser" means:

(1) every person that purchases crude oil or petroleum produced

within the limits of this state and that is affiliated through

stock ownership, common control, contract, or in any other manner

with a common carrier by pipeline or is itself a common carrier;

(2) every person, gas pipeline company, or gas purchaser that

claims or exercises the right to carry or transport natural gas

by pipeline or pipelines for hire, compensation, or otherwise

within the limits of this state or that engages in the business

of purchasing or taking natural gas, residue gas, or casinghead

gas thereof;

(3) every person that operates a crude oil gathering system,

whether by pipeline or truck, that may purchase crude oil or

petroleum in this state, whether or not it is a common carrier or

affiliated with a common carrier; and

(4) the business of purchasing or of purchasing and selling

crude petroleum by the use of a gathering system for crude

petroleum, whether by pipeline or by truck.

(b) The persons covered by Subdivision (3), Subsection (a) of

this section do not include persons transporting only crude oil

from property in which they own an operating interest.

(c) The operation of a crude oil gathering system by a person,

association of persons, or corporation transporting only crude

oil from property in which it owns an operating interest shall

not be considered to be included in Subdivision (4) of Subsection

(a) of this section.

Acts 1977, 65th Leg., p. 2582, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.082. PURPOSE FOR INCLUDING CERTAIN ENTITIES UNDER

REGULATION AS COMMON PURCHASERS. Persons, gas pipeline

companies, and gas purchasers claiming or exercising the right to

carry or transport natural gas by pipeline or pipelines for hire,

compensation, or otherwise within the limits of this state are

regulated as common purchasers under this subchapter for the

purpose of further conserving the natural gas resources of this

state.

Acts 1977, 65th Leg., p. 2583, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.083. DUTY OF CERTAIN COMMON PURCHASERS. A common

purchaser as defined in Subdivision (2), Subsection (a), Section

111.081 of this code shall purchase or take the natural gas

purchased or taken by it as a common purchaser under rules

prescribed by the commission in the manner, under the inhibitions

against discriminations, and subject to the provisions applicable

under this chapter to common purchasers of oil.

Acts 1977, 65th Leg., p. 2583, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.084. OPERATION OF GATHERING SYSTEMS FOR CRUDE

PETROLEUM. The operation of gathering systems for crude

petroleum by pipeline or by truck in connection with the purchase

or purchase and sale of crude petroleum is a business in the mode

of the conduct of which the public is interested, and as such is

subject to regulation by law. Therefore, it is provided that the

business of purchasing or of purchasing and selling crude

petroleum by the use of a gathering system for crude petroleum,

whether by pipeline or by truck, shall not be conducted unless

the person operating the gathering system being used in this

manner in connection with this business is a common purchaser

under this law and subject to the jurisdiction conferred on the

commission over common purchasers.

Acts 1977, 65th Leg., p. 2583, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.085. APPLICABILITY OF RATE PROVISIONS TO CERTAIN COMMON

PURCHASERS. Common purchasers as defined in Subdivision (3),

Subsection (a), Section 111.081 of this code are subject to the

same regulation concerning rates and charges for gathering,

transporting, loading, and delivering crude petroleum as set out

in Subchapter F of this chapter.

Acts 1977, 65th Leg., p. 2583, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.086. DISCRIMINATION BETWEEN PERSONS AND FIELDS. (a) A

common purchaser shall purchase oil offered to it for purchase

without discrimination in favor of one producer or person against

another producer or person in the same field and without unjust

or unreasonable discrimination between fields in this state.

(b) A question of justice or reasonableness under this section

shall be determined by the commission taking into consideration

the production and age of wells in respective fields and all

other proper factors.

Acts 1977, 65th Leg., p. 2584, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.087. CONDITIONS IN TAKING PRODUCTION. (a) No common

purchaser may discriminate between or against crude oil or

petroleum of a similar kind or quality in favor of its own

production, or production in which the common carrier may be

directly or indirectly interested in whole or part.

(b) For the purpose of prorating the purchase of crude oil or

petroleum to be marketed, the production shall be taken in like

manner as that of any other person or producer and shall be taken

in the ratable proportion that the production bears to the total

production offered for market in the field.

Acts 1977, 65th Leg., p. 2584, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.088. COMMISSION RELIEF. After proper notice and

hearing as provided by law, the commission may relieve any common

purchaser from the duty of purchasing petroleum of inferior

quality or grade.

Acts 1977, 65th Leg., p. 2584, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.089. DISCRIMINATION AS TO ROYALTY OIL. (a) In making

purchases of royalty oil, a common purchaser shall comply with

the provisions of this subchapter, Subchapters C, F, and G of

this chapter, and Sections 111.004, 111.025, 111.131 through

111.133, 111.136, 111.137, and 111.140 of this code, and shall

not discriminate between royalty owners or landowners or both in

making those purchases.

(b) No common purchaser may unreasonably delay payments to a

royalty owner or landowner or both in purchases of said oil or

gas.

(c) In addition to other penalties, the royalty owner or

landowner or both have a cause of action for violation of this

section against the common purchaser for damages and may file

suit for damages in any court of competent jurisdiction in the

county in which the royalty lies.

Acts 1977, 65th Leg., p. 2584, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.090. COMPLIANCE BY COMMON PURCHASERS. The commission

shall enforce compliance with this subchapter, Subchapters C, F,

and G of this chapter, and Sections 111.004, 111.025, 111.131

through 111.133, 111.136, 111.137, and 111.140 of this code and

after notice and hearing, may make rules and orders defining the

distance that extensions or gathering lines shall be made to all

oil or gas wells and other rules or orders that may be necessary

to carry out those provisions cited in this section and to

prevent discrimination.

Acts 1977, 65th Leg., p. 2584, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.091. PREVENTION OF DISCRIMINATION. (a) The commission

shall make inquiry in each field concerning the connection of

various producers, and if discrimination is found to be practiced

by a common purchaser, the commission shall issue an order to the

common purchaser to make any reasonable extensions of its lines,

reasonable connections, and ratable purchases that will prevent

the discrimination.

(b) The commission may issue a show cause order to any common

purchaser requesting it to appear and show cause why it should

not purchase the allowable production of any producer

discriminated against under Subsection (a) of this section.

Acts 1977, 65th Leg., p. 2584, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.092. INJUNCTION TO PREVENT DISCRIMINATION. On

information that discrimination is practiced in its purchases by

a common purchaser, the commission shall request the attorney

general to bring a mandatory injunction suit against the common

purchaser to compel the reasonable extensions that are necessary

to prevent discrimination.

Acts 1977, 65th Leg., p. 2585, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.093. FORFEITURE OF CHARTER OF DOMESTIC CORPORATION.

(a) If a domestic corporation that is a common purchaser

violates any provision of this subchapter, Subchapter C, F, or G

of this chapter, or Sections 111.004, 111.025, 111.131 through

111.133, 111.136, 111.137, or 111.140 of this code or any valid

rule promulgated by the commission under those provisions, the

attorney general may bring suit in a district court in Travis

County against the corporation to forfeit the charter of the

corporation and enjoin and forever prohibit the corporation from

doing business in this state.

(b) If the corporation is found guilty by the court before whom

the action is brought under this section, the charter of the

corporation may be forfeited and the injunction may be granted,

provided that the forfeiture and injunction are in addition to

all other penalties.

Acts 1977, 65th Leg., p. 2585, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.094. FORFEITURE OF CHARTER OF FOREIGN CORPORATION. (a)

If a foreign corporation that is a common purchaser violates a

provision of this subchapter, Subchapter C, F, or G of this

chapter, or Sections 111.004, 111.025, 111.131 through 111.133,

111.136, 111.137, or 111.140 of this code or a valid rule

promulgated by the commission under these provisions, the

attorney general may bring suit in a district court of Travis

County to cancel the permit of the corporation and enjoin and

forever prohibit the corporation from doing business in this

state.

(b) If the corporation is found guilty by the court before whom

the action is brought, the permit may be cancelled and the

injunction may be granted, provided the cancellation and

injunction are in addition to all other penalties.

Acts 1977, 65th Leg., p. 2585, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.095. ACTION FOR DAMAGES. (a) If a person is

discriminated against by a common purchaser in favor of the

production of the common purchaser, the person may bring an

action for damages against the common purchaser.

(b) An action for damages under this section may be brought in

any court of competent jurisdiction in the county in which the

damage occurred.

Acts 1977, 65th Leg., p. 2585, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.096. DUTIES AND RESPONSIBILITIES OF COMMON PURCHASERS,

PURCHASERS, GATHERERS, AND TRANSPORTERS. Notwithstanding the

provisions of any statute or law including the provisions of this

subchapter, Subchapters C, F, and G of this chapter, and Sections

111.004, 111.025, 111.131 through 111.133, 111.136, 111.137, and

111.140 of this code, none of the provisions of Sections 111.081,

111.084, 111.085, and 111.091 of this code shall increase or

decrease the duties or responsibilities of any common purchaser,

purchaser, gatherer, or transporter of natural gas, residue gas,

or casinghead gas.

Acts 1977, 65th Leg., p. 2585, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.097. ANTITRUST LAWS UNAFFECTED. (a) No provision of

this subchapter may be construed as modifying, limiting,

changing, repealing, or affecting in any manner any part of the

present law of this state defining and regulating trusts,

monopolies, and conspiracies in restraint of trade.

(b) No provision of this subchapter may be construed as

authorizing any agreement or combination or both of capital,

skill, and acts or any of these and any combination or

consolidation now prohibited by the antitrust laws of this state

or laws of this state prohibiting trusts, monopolies, and

conspiracies in restraint of trade or both.

(c) No provision of this subchapter is intended or may be

construed as authorizing any agreement, act, combination,

consolidation, or other arrangement that is now prohibited under

the antitrust laws of this state or the laws prohibiting and

defining trusts, monopolies, and conspiracies in restraint of

trade or both.

Acts 1977, 65th Leg., p. 2586, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER E. POWERS AND DUTIES OF THE COMMISSION

Sec. 111.131. COMMISSION RULES FOR COMMON CARRIERS. The

commission shall establish and promulgate rules for gathering,

transporting, loading, and delivering crude petroleum by common

carriers in this state and for use of storage facilities

necessarily incident to this transportation and shall prescribe

and enforce rules, in the manner provided by law, for the

government and control of common carriers with respect to their

pipelines and receiving, transferring, and loading facilities.

Acts 1977, 65th Leg., p. 2586, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.132. COMMISSION RULES FOR PUBLIC UTILITIES. (a) The

commission shall establish and enforce rules governing:

(1) the character of facilities to be furnished by public

utilities;

(2) the forms of receipts to be issued by public utilities; and

(3) the rates, charges, and rules for the storage of crude

petroleum by public utilities in respect to their storage

facilities and for the inspection, grading, measurement,

deductions for waste or deterioration, and the delivery of their

products.

(b) The commission also shall exercise its authority to

establish and enforce rules governing public utilities on

petition of an interested person.

Acts 1977, 65th Leg., p. 2586, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.133. ENFORCEMENT BY COMMISSION. The commission may

make rules for the enforcement of the provisions of Subchapters

C, D, and F of this chapter and Sections 111.004, 111.025,

111.131 through 111.132, 111.136, 111.137, and 111.140 of this

code.

Acts 1977, 65th Leg., p. 2586, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.134. NOTICE AND HEARING. No order of the commission

establishing, prescribing, or modifying rules or rates may be

made except after a hearing and after not less than 10 days nor

more than 30 days notice to the person, firm, corporation,

partnership, joint stock association, or association owning or

controlling and operating the pipeline or pipelines affected.

Acts 1977, 65th Leg., p. 2586, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.135. VALIDITY OF COMMISSION ORDERS. Until set aside or

vacated by an order or decree of a court of competent

jurisdiction, all orders of the commission relating to any matter

within its jurisdiction shall be accepted as prima facie evidence

of their validity.

Acts 1977, 65th Leg., p. 2587, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.136. REVIEW OF ORDERS. A person affected by an order

of the commission adopted under the authority of this chapter is

entitled to judicial review of that order in a manner other than

by trial de novo.

Acts 1977, 65th Leg., p. 2587, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.137. ENLARGEMENT AND EXTENSION OF FACILITIES. On its

own initiative without complaint, and after proper notice and

hearing, as provided by law the commission may authorize or

require by order any common carrier owning or operating pipelines

in this state or owning, operating, or managing crude petroleum

storage tanks or facilities for the public for hire, to extend or

enlarge those pipelines or storage facilities if the extension or

enlargement is found to be reasonable and required in the public

interest and the expense involved will not impair the ability of

the common carrier or public utility to perform its duty to the

public.

Acts 1977, 65th Leg., p. 2587, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.138. BOOKS AND RECORDS. The commission may investigate

the books and records kept by any common carrier in connection

with its business.

Acts 1977, 65th Leg., p. 2587, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.139. REPORTS. (a) The commission shall require each

common carrier to make reports including duly verified monthly

reports of:

(1) the total quantities of crude petroleum owned by the common

carrier in the state;

(2) the total quantities of crude petroleum held by the common

carrier in storage for others in the state; and

(3) the common carrier's unfilled storage capacity.

(b) The commission shall give no publicity to the stock of crude

petroleum on hand of any particular common carrier, but the

commission may, in its discretion, make public the aggregate

amounts held by all common carriers making reports and their

aggregate storage capacity.

(c) The commission shall require each common carrier to mail,

return receipt requested, a copy of all spill or leak reports

required by the commission to residents or owners of land upon

which a spill or leak has occurred within 30 days of filing the

report with the commission. If a resident or owner of land has

not registered with the commission, the common carrier is

relieved of the requirement to mail copies of spill or leak

reports to the resident or landowner. The commission shall

provide a procedure for residents and owners of land crossed by a

common carrier pipeline to voluntarily register their names and

mailing addresses with the commission.

Acts 1977, 65th Leg., p. 2587, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 630, Sec. 2,

eff. Sept. 1, 1993.

Sec. 111.140. FILING MONTHLY STATEMENTS. (a) On or before the

20th day of each calendar month, every common carrier in this

state and every public utility shall file with the commission and

shall post in a conspicuous place accessible to the general

public in its principal office and each of its division offices

in this state a statement, duly verified, containing information

concerning its business during the preceding calendar month as

follows:

(1) the amount of crude or refined petroleum in the actual and

immediate custody of the common carrier or public utility at the

beginning and close of the month and the location or holding

point of this petroleum, including the location and designation

of each plant or place of deposit and the name of its owner;

(2) the amount of crude or refined petroleum received by the

common carrier or public utility during the month;

(3) the amount of crude or refined petroleum that was delivered

by the common carrier or public utility during the month;

(4) the amount of crude or refined petroleum held by the common

carrier or public utility for itself or parent or affiliated

organizations; and

(5) the available empty storage owned or controlled by the

common carrier or public utility and its location.

(b) The information to be provided under Subsection (a) of this

section shall be set out separately as to crude petroleum and

each refined product of crude petroleum in each statement.

Acts 1977, 65th Leg., p. 2587, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.141. GRADES OF OIL. (a) The commission shall make

rules for:

(1) the ascertainment of the amount of water and other foreign

matter in oil tendered for transportation;

(2) deduction for water and other foreign matter; and

(3) the amount of deduction to be made for temperature, leakage,

and evaporation.

(b) No common carrier may be required to receive or transport

any crude petroleum except that which is marketable under rules

prescribed by the commission.

Acts 1977, 65th Leg., p. 2588, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.142. EQUITABLE APPORTIONMENT OF EXCESSIVE AMOUNT OF

CRUDE PETROLEUM. If more crude petroleum is offered for

transportation by a common carrier than can be transported

immediately, it shall be apportioned equitably, and the

commission may make and enforce general or specific rules for

equitable apportionment.

Acts 1977, 65th Leg., p. 2588, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER F. RATES

Sec. 111.181. ESTABLISHING AND PROMULGATING RATES. The

commission shall establish and promulgate rates of charges for

gathering, transporting, loading, and delivering crude petroleum

by common carriers in this state and for use of storage

facilities necessarily incident to this transportation.

Acts 1977, 65th Leg., p. 2588, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.182. ITEMS INCLUDED IN RATES. The rates established

and promulgated by the commission shall include both single- and

joint-line transportation, deduction for evaporation and

shrinkage, demurrage, storage, and overage charges and all other

similar items.

Acts 1977, 65th Leg., p. 2588, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.183. BASIS FOR RATE. The basis of the rates shall be

an amount that will provide a fair return on the aggregate value

of the property of a common carrier used and useful in the

services performed after providing reasonable allowance for

depreciation and other factors and for reasonable operating

expenses under honest, efficient, and economical management.

Acts 1977, 65th Leg., p. 2588, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.184. DISCRETION OF COMMISSION. The commission has

reasonable latitude in establishing and adjusting competitive

rates.

Acts 1977, 65th Leg., p. 2588, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.185. TEMPORARY RATES. If a common carrier makes

application or files a tariff to establish a new rate on either a

new or old line, a temporary rate may be placed into effect

immediately on filing the tariff with the commission.

Acts 1977, 65th Leg., p. 2588, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.186. REPARATION AND REIMBURSEMENT. If rates have been

filed, each shipper who pays these filed rates is entitled to

reparation or reimbursement of all excess rates or transportation

charges paid over and above the rate that is finally determined

on the shipments.

Acts 1977, 65th Leg., p. 2589, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.187. REIMBURSEMENT OF EXCESS CHARGES. If a rate is

filed by a common carrier and complaint against the rate or

petition to reduce the rate is filed by a shipper, and the

complaint is sustained in whole or part, all shippers who have

paid the rates filed by the common carrier are entitled to

reparation or reimbursement of all excess transportation charges

paid over and above the proper rate as finally determined on all

shipments made after the date of the filing of the complaint.

Acts 1977, 65th Leg., p. 2589, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.188. ANNUAL RATE HEARING. The commission shall hold a

general hearing once each year for the purpose of adjusting rates

to conform to the basis of rates and charges provided in this

subchapter.

Acts 1977, 65th Leg., p. 2589, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.189. HEARING AND DETERMINATION OF RATES. If a person

at interest files an application for a change in a rate or rates,

the commission shall call a hearing and immediately after the

hearing shall establish and promulgate a rate or rates in

accordance with the basis provided in this subchapter.

Acts 1977, 65th Leg., p. 2589, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.190. HEARINGS TO ADJUST RATES. On its own motion or on

motion of any interested person, the commission shall hold a

hearing to adjust, establish, and promulgate a proper rate or

rates if it has reason to believe that any rate or rates do not

conform to the basis provided in this subchapter.

Acts 1977, 65th Leg., p. 2589, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER G. ENFORCEMENT

Sec. 111.221. COMPLAINTS; JURISDICTION TO HEAR COMPLAINTS. Any

person or the attorney general on behalf of the state may

institute proceedings before the commission or apply for a

hearing before the commission on any question relating to the

enforcement of Subchapters C, D, and F of this chapter and

Sections 111.004, 111.025, 111.131 through 111.133, 111.136,

111.137, and 111.140 of this code, and the commission has

jurisdiction to hear and determine these questions after giving

proper notice as provided by law.

Acts 1977, 65th Leg., p. 2589, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.222. APPLICATION FOR RECEIVERSHIP. If a rule or order

promulgated by the commission under Subchapter C, D, or F of this

chapter or Section 111.004, 111.025, 111.131 through 111.133,

111.136, 111.137, or 111.140 of this code is found by a court to

be valid in whole or part in a suit to which the commission is a

party, and if another party to the suit or other proceedings

violates the rule, order, or judgment or allows any property

owned or controlled by him to be used in violation of the rule,

order, or judgment, the commission shall make application to the

judge of the trial court setting out the rule, order, or judgment

and that the party subsequent to the date of the judgment

violated or is violating the rule, order, or judgment and

requesting a receiver be appointed as provided in Section 111.223

of this code.

Acts 1977, 65th Leg., p. 2589, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.223. APPOINTMENT OF RECEIVER. On application by the

commission and after notice and hearing, the judge of the trial

court may appoint a receiver of the property involved in

violating the rule, order, or judgment and shall set a proper

bond for the receiver.

Acts 1977, 65th Leg., p. 2590, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.224. DUTIES AND RESPONSIBILITIES OF RECEIVER. As soon

as the receiver has qualified, he shall take possession of the

property and shall perform his duties as receiver of the property

under the orders of the court, strictly observing the rule,

order, or judgment.

Acts 1977, 65th Leg., p. 2590, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.225. MOTION TO DISSOLVE RECEIVERSHIP. A party whose

property has been placed in the hands of a receiver may move to

dissolve the receivership and discharge the receiver only on

showing that the party has not wilfully violated nor allowed

property owned or controlled by him to be used in violating the

rule, order, or judgment or on other good cause shown.

Acts 1977, 65th Leg., p. 2590, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.226. BOND. (a) Before dissolving the receivership or

discharging the receiver, the court, in its discretion, may

require the party applying for the dissolution or discharge to

give bond with good and sufficient sureties in an amount to be

fixed by the court, sufficient reasonably to indemnify all

persons who may suffer damage by reason of the violation of the

rule or order judged to be valid.

(b) In determining the amount of the bond, the judge shall take

into consideration all the facts and circumstances surrounding

the parties that he considers necessary to determine the

reasonableness of the amount of the bond.

(c) If the bond is made by a bonding or surety company, it shall

be made by a company authorized to do business in this state.

(d) The bond shall be made payable to and be approved by the

judge of the court and shall be for the use and benefit of and

may be sued on by all persons who suffer damage by reason of any

further violation by the party giving the bond and who brings

suit on the bond.

(e) From time to time on motion, the court may increase or

decrease the amount of the bond and may require new or additional

sureties as the facts may warrant or justify.

Acts 1977, 65th Leg., p. 2590, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.227. PROVISIONS APPLICABLE TO ENFORCEMENT. The

provisions of Title 102, Revised Civil Statutes of Texas, 1925,

as amended, including provisions of this code formerly included

in that title, apply in the enforcement of Subchapters C, D, and

F of this chapter and Sections 111.004, 111.025, 111.131 through

111.133, 111.136, 111.137, and 111.140 of this code.

Acts 1977, 65th Leg., p. 2590, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER H. PENALTIES

Sec. 111.261. PENALTY RECOVERABLE BY STATE. A common carrier

under this chapter is subject to a penalty of not less than $100

nor more than $1,000 for each offense, recoverable in the name of

the state, if the common carrier:

(1) violates Section 111.013 through 111.024, 111.134, 111.135,

111.138, 111.139, 111.141, or 111.142 of this code or a valid

order of the commission; or

(2) fails to perform a duty imposed by Section 111.013 through

111.024, 111.134, 111.135, 111.138, 111.139, 111.141, or 111.142

of this code.

Acts 1977, 65th Leg., p. 2591, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.262. PENALTY RECOVERABLE BY AGGRIEVED PARTY. A common

carrier is subject to a penalty of not less than $100 nor more

than $1,000 for each offense of unlawful discrimination as

defined in Sections 111.015 through 111.017 of this code. The

suit shall be brought in the name of and for the use of the

aggrieved person, corporation, or association of persons.

Acts 1977, 65th Leg., p. 2591, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 111.263. PENALTY RECOVERABLE BY STATE AND AGGRIEVED PARTY.

(a) Any person who violates a provision of Subchapter C, D, F,

or G of this chapter or Section 111.004, 111.025, 111.131 through

111.133, 111.136, 111.137, or 111.140 of this code, a rule

promulgated under these subchapters or sections, or an order

passed by the commission under these subchapters or sections or

one of these rules, on violation, is subject to a penalty of not

less than $100 nor more than $1,000 for each offense recoverable

in the name of the state in a district court in Travis County.

Each day a violation continues constitutes a separate offense.

(b) One-half of the penalty may be recovered by and for the use

of any person against whom there is an unlawful discrimination as

defined in Subchapter D of this chapter, and this suit shall be

brought in the name of and for the use of the party or parties

aggrieved.

Acts 1977, 65th Leg., p. 2591, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER I. COMMON CARRIER COAL PIPELINES

Sec. 111.301. CERTIFICATE REQUIRED. A person that is a common

carrier under Subsection (5), Section 111.002 of this code must

apply for and be issued a certificate of public convenience and

necessity from the commission pursuant to the commission's

authority to issue certificates under Section 111.302 of this

code if the commission finds after a hearing that the public

convenience and necessity will be served by the construction and

operation of the pipeline.

Acts 1977, 65th Leg., p. 2692, ch. 871, art. II, Sec. 3, eff.

Sept. 1, 1977.

Sec. 111.302. COMMISSION AUTHORITY TO ISSUE CERTIFICATES. (a)

The commission is further authorized, empowered, and directed to

issue certificates of public convenience and necessity to

pipelines transporting coal in whatever form or mixture for hire

in Texas if the commission finds that the public convenience and

necessity will be served in that existing facilities will not be

able to provide the transportation as economically or efficiently

as the proposed pipeline.

(b) In exercising its powers and duties under this section, the

commission may not issue a permit for or attempt to regulate in

any manner the condemnation, appropriation, or acquisition of

surface or ground water in Texas.

(c) The commission shall not issue a permit, certificate, or any

authority to any applicant whose rates and charges are not

regulated by government authority, either state or federal, and

that state or federal regulations insure to the public and to the

ultimate electric consumer that the contracts, rates, and charges

shall be just and reasonable, nondiscriminatory, and offering no

preference or advantage to any person, corporation, entity, or

group.

(d) The commission shall not issue a permit, certificate, or any

authority to any applicant whose pipeline transporting coal in

whatever form unless the pipeline transporting coal in whatever

form is to be buried at least 36 inches below the surface, except

in such instances in which the commission specifically exempts

the 36-inch depth requirement and unless the pipeline

transporting coal in whatever form conforms to all applicable

state or federal regulations concerning the operation,

maintenance, and construction of that same pipeline.

(e) The commission shall condition the issuance of a

certification upon the requirement that the pipeline company

shall take no more than 50 feet in width of right-of-way under

the power of eminent domain, except for temporary work areas

adjacent to the right-of-way and then not to exceed 100 feet in

width for the duration of the construction period only; and

provided that any condemnation award granted under this chapter

shall take into account the damages to the remainder caused by

the exercise of eminent domain for the temporary work areas.

Acts 1977, 65th Leg., p. 2693, ch. 871, art. II, Sec. 3, eff.

Sept. 1, 1977.

Sec. 111.303. CERTIFICATION PROCEDURE. (a) The coal pipeline

applicant shall publish, in accordance with regulations

promulgated by the commission and existing law, a notice that it

has filed an application for a certificate of public convenience

and necessity under this Act in a newspaper of general

circulation in each county in which the project will be located.

The notice shall, among other things, specify to the extent

practicable the land which would be subject to the power of

eminent domain.

(b) The commission shall then conduct public hearings in areas

of the state along the prospective pipeline right-of-way as it

shall determine shall be necessary to give property owners an

opportunity to be heard. The commission is vested with authority

to alter the right-of-way to meet with local objections.

Acts 1977, 65th Leg., p. 2693, ch. 871, art. II, Sec. 3, eff.

Sept. 1, 1977.

Sec. 111.304. TRANSPORTATION CONTRACT. No common carrier

pipeline transporting coal in whatever form shall contract or

otherwise agree to transport coal for a term in excess of three

years without prior approval of that contract or agreement by the

commission which approval shall be given on determination that

the contract or agreement is in the public interest in which case

the contract or agreement shall be enforceable.

Acts 1977, 65th Leg., p. 3693, ch. 871, art. II, Sec. 3, eff.

Sept. 1, 1977.

Sec. 111.305. OTHER AGENCIES. (a) The commission shall seek

and act on the recommendations of the Texas Natural Resource

Conservation Commission, the Governor's Energy Advisory Council,

or their successors responsible for environmental determinations

and shall specify the proper use and disposal of nondischargeable

water.

(b) Neither the authority conveyed to the commission by this

subchapter to issue certificates and to promulgate rules

governing pipelines transporting coal in whatever form nor the

powers and duties conveyed on those pipelines by this chapter

shall affect, diminish, or otherwise limit the jurisdiction and

authority of the Texas Natural Resource Conservation Commission

to regulate by applicable rules the acquisition, use, control,

disposition, and discharge of water or water rights in Texas.

Acts 1977, 65th Leg., p. 2694, ch. 871, art. II, Sec. 3, eff.

Sept. 1, 1977. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

11.272, eff. Sept. 1, 1995.

SUBCHAPTER J. WELL WASTEWATER CORPORATION

Sec. 111.401. DEFINITION. In this subchapter, "well wastewater"

means water containing salt or other substances produced during

drilling or operating oil and other types of wells.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 6, eff. Sept. 1,

1997.

Sec. 111.402. CREATION OF WELL WASTEWATER CORPORATION. A well

wastewater corporation may be created to gather, store, and

impound well wastewater and to prevent the flow of the well

wastewater into a stream when the stream may be used for

irrigation.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 6, eff. Sept. 1,

1997.

Sec. 111.403. CORPORATION POWERS. In addition to the general

powers conferred to a private corporation, a well wastewater

corporation may acquire, own, and operate a ditch, canal,

pipeline, levee, or reservoir, and an associated appliance as

appropriate to gather, impound, or store well wastewater and to

protect a reservoir from inflow or damage by surface water.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 6, eff. Sept. 1,

1997.

Sec. 111.404. CONDEMNATION. (a) A well wastewater corporation

may condemn land or a property right necessary for a purpose of

the corporation.

(b) A well wastewater corporation's ditch, canal, or pipeline

may cross under a highway, canal, pipeline, railroad, or tram or

logging road if the use of the highway, canal, pipeline,

railroad, or tram or logging road is not impaired except for the

time necessary to construct the crossing.

(c) Without the consent of the appropriate authority, a well

wastewater corporation's ditch, canal, or pipeline may not:

(1) pass through a cemetery;

(2) pass under a residence or public building; or

(3) cross a street or alley of a municipality.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 6, eff. Sept. 1,

1997.

Sec. 111.405. SERVICE TO WELL WASTEWATER PRODUCERS. (a) A well

wastewater corporation shall serve all well wastewater producers

in the area in which the corporation operates to the extent the

corporation has adequate facilities to gather, impound, and store

well wastewater.

(b) A well wastewater corporation:

(1) shall serve a well wastewater producer in proportion to the

needs of all of the producers in the area;

(2) shall charge a fair and reasonable fee for its services; and

(3) may not discriminate between different producers under

similar conditions.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 6, eff. Sept. 1,

1997.

Sec. 111.406. OWNERSHIP OF STOCK. A corporation interested in

the proper disposition of well wastewater may purchase, own, or

vote stock in a well wastewater corporation.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 6, eff. Sept. 1,

1997.



CHAPTER 112. USED OIL FIELD EQUIPMENT DEALERS

NATURAL RESOURCES CODE

TITLE 3. OIL AND GAS

SUBTITLE D. REGULATION OF SPECIFIC BUSINESSES AND OCCUPATIONS

CHAPTER 112. USED OIL FIELD EQUIPMENT DEALERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 112.001. DEFINITIONS. In this chapter:

(1) "Pipeline equipment" means all pipe, fittings, pumps,

telephone and telegraph lines, and all other material and

equipment used as part of or incident to the construction,

maintenance, and operation of a pipeline for the transportation

of oil, gas, water, or other liquid or gaseous substance.

(2) "Oil and gas equipment" means equipment and materials that

are part of or incident to the exploration, development,

maintenance, and operation of oil and gas properties and includes

equipment and materials that are part of or incident to the

construction, maintenance, and operation of oil and gas wells,

oil and gas leases, gasoline plants, and refineries.

(3) "Used materials" means pipeline equipment or oil and gas

equipment after the equipment has once been placed in the use for

which it first was manufactured and intended.

(4) "Dealer" means every person whose primary business is

buying, selling, or otherwise dealing in used materials and who

has a fixed, designated place or places of business within the

state.

(5) "Broker" means every person whose primary business is

buying, selling, or otherwise dealing in used materials as agent

for the seller of the used materials, or as agent for the buyer

of the used materials, or as agent for both.

(6) "Peddler" means every person who is not a dealer or broker

and whose primary business is buying, selling, or otherwise

dealing in used materials.

Acts 1977, 65th Leg., p. 2592, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 2339, ch. 573,

Sec. 1, eff. Aug. 31, 1981.

Sec. 112.002. APPLICABILITY. The provisions of this chapter

shall not apply if the reasonable market value of the purchase

made is less than $25.

Acts 1977, 65th Leg., p. 2592, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER B. SALE OF USED EQUIPMENT

Sec. 112.011. BILL OF SALE. Before purchasing or acquiring by

exchange used materials, a dealer, broker, or peddler shall

require that a bill of sale for the used materials be executed by

the seller or the person who exchanges the materials. The dealer,

broker, or peddler shall keep a copy of each bill of sale at his

place of business.

Acts 1977, 65th Leg., p. 2592, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 2339, ch. 573,

Sec. 2, eff. Aug. 31, 1981.

Sec. 112.012. REQUIRED INFORMATION. (a) The bill of sale shall

include:

(1) the name and address of the dealer, broker, or peddler;

(2) the serial number, if any;

(3) the kind, make, size, weight, length, and quantity of the

used materials purchased or acquired by exchange;

(4) the date of the purchase or acquisition by exchange, if

different from the date of the bill of sale;

(5) the name and address of the seller or person who exchanged

the materials;

(6) the place of location of the property at the time purchased

or acquired by exchange;

(7) the license number of each motor vehicle used in

transporting a purchased or exchanged item to the dealer's,

broker's, or peddler's place of business; and

(8) the driver's license number of the seller or person who

exchanged the materials.

(b) A dealer, broker, or peddler under this chapter shall keep

at his regular place of business all records required to be kept

by this chapter for two years after the date of the purchase or

acquisition by exchange of the materials.

Acts 1977, 65th Leg., p. 2592, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 2340, ch. 573,

Sec. 3, eff. Aug. 31, 1981.

SUBCHAPTER C. ENFORCEMENT; PENALTY

Sec. 112.031. INJUNCTIVE RELIEF. In the name and on behalf of

the State of Texas, the attorney general or any district attorney

or county attorney in this state may enjoin a dealer, peddler, or

broker from continuing in business in this state as a dealer,

peddler, or broker on violation of any of the provisions of this

chapter.

Acts 1977, 65th Leg., p. 2593, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 112.032. CRIMINAL PENALTY. A person, dealer, peddler, or

broker who violates any of the provisions of this chapter is

guilty of a misdemeanor and on conviction is subject to a fine of

not less than $500 for each violation.

Acts 1977, 65th Leg., p. 2593, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 2340, ch. 573,

Sec. 4, eff. Aug. 31, 1981.

Sec. 112.033. INSPECTION. (a) Any Texas Ranger or other

officer commissioned by the Department of Public Safety, any

sheriff or deputy sheriff, or any municipal police officer may

enter the business premises of a dealer, broker, or peddler under

this chapter during normal business hours to inspect the premises

and the records of the dealer, broker, or peddler to determine

whether the dealer, broker, or peddler is in compliance with this

chapter.

(b) A dealer, broker, or peddler under this chapter must allow

and shall not interfere with inspections conducted pursuant to

this chapter.

(c) Each inspection conducted under this chapter shall be

commenced and completed with reasonable promptness and shall be

conducted in a reasonable manner.

Added by Acts 1981, 67th Leg., p. 2340, ch. 573, Sec. 5, eff.

Aug. 31, 1981. Amended by Acts 1983, 68th Leg., p. 4526, ch. 741,

Sec. 3, eff. Sept. 1, 1983.



CHAPTER 113. LIQUEFIED PETROLEUM GAS

NATURAL RESOURCES CODE

TITLE 3. OIL AND GAS

SUBTITLE D. REGULATION OF SPECIFIC BUSINESSES AND OCCUPATIONS

CHAPTER 113. LIQUEFIED PETROLEUM GAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 113.001. TITLE. This chapter may be cited as the Liquefied

Petroleum Gas Code or LPG Code.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980.

Sec. 113.002. DEFINITIONS. In this chapter:

(1) "Commission" means the Railroad Commission of Texas.

(2) Repealed by Acts 2001, 77th Leg., ch. 1233, Sec. 76(2), eff.

Sept. 1, 2001.

(3) "Employee" means any individual who renders or performs any

services or labor for compensation and includes individuals hired

on a part-time or temporary basis or a full-time or permanent

basis including an owner-employee.

(4) "Liquefied petroleum gas," "LPG," or "LP-gas" means any

material that is composed predominantly of any of the following

hydrocarbons or mixtures of hydrocarbons: propane, propylene,

normal butane, isobutane, and butylenes.

(5) "Container" means any receptacle designed for the

transportation or storage of LPG or any receptacle designed for

the purpose of receiving injections of LPG for use or consumption

by or through an LPG system.

(6) "Appliance" means any apparatus or fixture that uses or

consumes LPG furnished or supplied by an LPG system to which it

is connected or attached.

(7) "LPG system" means all piping, fittings, valves, and

equipment, excluding containers and appliances, that connect one

or more containers to one or more appliances that use or consume

LPG.

(8) "Transport system" means any and all piping, fittings,

valves, and equipment on a transport, excluding the container.

(9) "Transfer system" means all piping, fittings, valves, and

equipment utilized in dispensing LPG between containers.

(10) "Transport" means any bobtail or semitrailer equipped with

one or more containers.

(11) "Subframing" means the attachment of supporting structural

members to the pads of a container but does not include welding

directly to or on the container.

(12) "Representative" means the individual designated to the

commission by a license applicant or licensee as the principal

person in authority and, in the case of a licensee other than a

category "P" licensee, actively supervising the conduct of the

licensee's LPG activities.

(13) "Person" means any individual, partnership, firm,

corporation, association, or any other business entity, a state

agency or institution, county, municipality, school district, or

other governmental subdivision.

(14) "Registrant" means any person exempt from the licensing

requirements, as established by rule pursuant to Section 113.081

of this code, who is required to register with the commission,

any person qualified by examination by the commission, or any

person who applies for registration with the commission.

(15) "Intermodal portable tank" means a portable tank built

according to the United States Department of Transportation

specifications and designed primarily for international

intermodal use.

(16) "Intermodal container" means a freight container designed

and constructed for interchangeable use in two or more modes of

transport.

(17) "Mobile fuel system" means an LPG system, excluding the

container, to supply LP-gas as a fuel to an auxiliary engine

other than the engine to propel the vehicle or for other uses on

the vehicle.

(18) "Mobile fuel container" means an LPG container mounted on a

vehicle to store LPG as the fuel supply to an auxiliary engine

other than the engine to propel the vehicle or for other uses on

the vehicle.

(19) "Motor fuel system" means an LPG system, excluding the

container, to supply LP-gas as a fuel to an engine used to propel

the vehicle.

(20) "Motor fuel container" means an LPG container mounted on a

vehicle to store LPG as the fuel supply to an engine used to

propel the vehicle.

(21) "Portable cylinder" means a receptacle constructed to

United States Department of Transportation specifications,

designed to be moved readily, and used for the storage of LPG for

connection to an appliance or an LPG system. The term does not

include a cylinder designed for use on a forklift or similar

equipment.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980; Acts 1987, 70th Leg., ch. 325, Sec. 1, eff. June

11, 1987; Acts 1991, 72nd Leg., ch. 725, Sec. 1, eff. Aug. 26,

1991; Acts 1993, 73rd Leg., ch. 1016, Sec. 1, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 66, Sec. 1, eff. Sept. 1, 1997; Acts

2001, 77th Leg., ch. 611, Sec. 1, eff. Sept. 1, 2001; Acts 2001,

77th Leg., ch. 1233, Sec. 76(2), eff. Sept. 1, 2001.

Sec. 113.003. EXCEPTIONS. (a) None of the provisions of this

chapter apply to:

(1) the production, refining, or manufacture of LPG;

(2) the storage, sale, or transportation of LPG by pipeline or

railroad tank car by a pipeline company, producer, refiner, or

manufacturer;

(3) equipment used by a pipeline company, producer, refiner, or

manufacturer in a producing, refining, or manufacturing process

or in the storage, sale, or transportation by pipeline or

railroad tank car;

(4) any deliveries of LPG to another person at the place of

production, refining, or manufacturing;

(5) underground storage facilities other than LP-gas containers

designed for underground use;

(6) any LP-gas container having a water capacity of one gallon

or less, or to any LP-gas piping system or appliance attached or

connected to such container; or

(7) a railcar loading rack used by a pipeline company, producer,

refiner, or manufacturer.

(b) Nothing in Subsection (a) of this section shall be construed

to exempt truck loading racks from the jurisdiction of the

commission under this chapter.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980; Acts 1991, 72nd Leg., ch. 725, Sec. 2, eff. Aug.

26, 1991; Acts 1993, 73rd Leg., ch. 1016, Sec. 2, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 239, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 113.011. REGULATION OF LIQUEFIED PETROLEUM GAS ACTIVITIES.

The commission shall administer and enforce the laws of this

state and the rules and standards of the commission relating to

liquefied petroleum gas.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980; Acts 2001, 77th Leg., ch. 1233, Sec. 35, eff.

Sept. 1, 2001.

Sec. 113.014. EMPLOYEES. Sufficient employees shall be provided

for the enforcement of this chapter.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980; Acts 2001, 77th Leg., ch. 1233, Sec. 35, eff.

Sept. 1, 2001.

Sec. 113.015. FUNDS FOR FINANCING REGULATION OF LPG ACTIVITIES.

The commission shall look only to the revenue derived from the

operation of this chapter and appropriated by the legislature for

expenses of regulating liquefied petroleum gas activities and

administering this chapter.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980; Acts 1991, 72nd Leg., ch. 725, Sec. 3, eff. Aug.

26, 1991; Acts 2001, 77th Leg., ch. 1233, Sec. 35, eff. Sept. 1,

2001.

SUBCHAPTER C. RULES AND STANDARDS

Sec. 113.051. ADOPTION OF RULES AND STANDARDS. Except as

provided in Section 113.003 of this code, the commission shall

promulgate and adopt rules or standards or both relating to any

and all aspects or phases of the LPG industry that will protect

or tend to protect the health, welfare, and safety of the general

public.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980.

Sec. 113.0511. LIMITATIONS ON RULEMAKING AUTHORITY. (a) The

commission may not adopt rules restricting advertising or

competitive bidding by a licensee except to prohibit false,

misleading, or deceptive practices.

(b) In its rules to prohibit false, misleading, or deceptive

practices, the commission may not include a rule that:

(1) restricts the use of any medium for advertising;

(2) restricts the use of a licensee's personal appearance or

voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

licensee; or

(4) restricts the licensee's advertisement under a trade name.

Added by Acts 1983, 68th Leg., p. 1168, ch. 263, Sec. 6, eff.

Sept. 1, 1983. Amended by Acts 2001, 77th Leg., ch. 1233, Sec.

35, eff. Sept. 1, 2001.

Sec. 113.052. ADOPTION OF NATIONAL CODES. The commission may

adopt by reference, in whole or in part, the published codes of

the National Board of Fire Underwriters, the National Fire

Protection Association, the American Society for Mechanical

Engineers, and other nationally recognized societies or any one

or more of these codes as standards to be met in the design,

construction, fabrication, assembly, installation, use, and

maintenance of containers, tanks, appliances, systems, and

equipment for the transportation, storage, delivery, use, and

consumption of LPG or any one or more of these purposes.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980.

Sec. 113.053. EFFECT ON CERTAIN CONTAINERS. Rules, standards,

and codes adopted pursuant to Sections 113.051 through 113.052 of

this code do not apply to containers used in accordance with and

subject to the regulations of the United States Department of

Transportation or to containers that are owned or used by the

United States government.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980.

SUBCHAPTER D. LICENSING

Sec. 113.081. LICENSE REQUIREMENT. (a) Unless otherwise stated

in this chapter, no person may engage in any of the following

activities unless that person has obtained a license from the

commission authorizing that activity:

(1) container activities: the manufacture, assembly, repair,

testing, sale, installation, or subframing of containers for use

in this state, except that no license is required for the sale of

a new container of 96 pounds water capacity or less;

(2) systems activities: the installation, service, and repair of

systems for use in this state, including the laying or connecting

of pipes and fittings connecting with or to systems or serving a

system and appliances to be used with liquefied petroleum gas as

a fuel;

(3) appliance activities: the service, installation, and repair

of appliances used or to be used in this state in connection with

systems using liquefied petroleum gas as a fuel, except that no

license shall be required for installation or connection of

manufactured unvented appliances to LPG systems by means of LPG

appliance connectors, or where only duct or electrical work is

performed to or on an LP-gas appliance; or

(4) product activities: the sale, transportation, dispensation,

or storage of liquefied petroleum gas in this state, except that

no license shall be required to sell LPG where the vendor never

obtains possessory rights to the product sold or where the

product is transported or stored by the ultimate consumer for

personal consumption only.

(b) The provisions of Subsection (a) of this section do not

apply to a person who is not engaged in business as provided in

Section 113.082 of this code. A person, except a political

subdivision, is considered to be engaged in business as provided

in Section 113.082 of this code if such person installs or

services an LPG motor or mobile fuel system on a motor vehicle

used in the transportation of the general public. The provisions

of Subsections (a)(1) and (a)(2) of this section do not apply to

intermodal containers or intermodal portable tanks constructed in

accordance with United States Department of Transportation

specifications.

(c) A mobile home park operator will not be deemed to be a

person engaged in business as provided in Section 113.082 of this

code if such mobile home park operator obtains no possessory

rights to LP-gas products, and utilizes only LP-gas licensees in

the installation and maintenance of the LP-gas containers and

system. For purposes of this subsection, the term "mobile home

park operator" means an individual or business entity owning or

operating a place, divided into sites, at which the primary

business is the rental or leasing of the sites to persons for use

in occupying mobile homes as dwellings. "Mobile home" has the

meaning set out in Chapter 1201, Occupations Code.

(d) The commission by rule may exempt from Section 113.082(a)(4)

of this code journeymen or master plumbers licensed by the Texas

State Board of Plumbing Examiners.

(e) The commission by rule may exempt from Section 113.082(a)(4)

of this code a person licensed under Chapter 1302, Occupations

Code.

(f) No license is required by an original manufacturer of a new

motor vehicle powered by LPG or subcontractor of such a

manufacturer who produces a new LPG-powered vehicle for the

manufacturer.

(g) The commission by rule may establish reasonable conditions

for licensing and exemptions from license requirements for a

state agency or institution, county, municipality, school

district, or other governmental subdivision.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980; Acts 1983, 68th Leg., p. 5428, ch. 1011, Sec. 1,

eff. Aug. 29, 1983; Acts 1985, 69th Leg., ch. 911, Sec. 1, eff.

Aug. 26, 1985; Acts 1989, 71st Leg., ch. 533, Sec. 1, eff. Sept.

1, 1989; Acts 1991, 72nd Leg., ch. 725, Sec. 4, eff. Aug. 26,

1991; Acts 1993, 73rd Leg., ch. 1016, Sec. 3, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 239, Sec. 2, eff. Sept. 1, 1995; Acts

2003, 78th Leg., ch. 1276, Sec. 14A.797, eff. Sept. 1, 2003.

Sec. 113.082. CATEGORIES OF LPG ACTIVITIES; FEES. (a) A

prospective licensee in LPG may apply to the commission for a

license to engage in any one or more of the following categories

of LPG activities:

(1) container manufacturers/fabricators: the manufacture,

fabrication, assembly, repair, installation, subframing, testing,

and sale of LPG containers, including LPG motor or mobile fuel

containers and systems, and the repair and installation of

transport and transfer systems;

(2) transport outfitters: the subframing, testing, and sale of

LPG transport containers, the testing of LPG storage containers,

the installation, testing, and sale of LPG motor or mobile fuel

containers and systems, and the installation and repair of

transport systems, and motor or mobile fuel systems;

(3) carriers: the transportation of LPG by transport, including

the loading and unloading of LPG, and the installation and repair

of transport systems;

(4) general installers and repairmen: the sale, service, and

installation of containers, excluding motor fuel containers, and

the service, installation, and repair of piping, certain

appliances as defined by rule, excluding recreational vehicle

appliances and LPG systems, excluding motor fuel and recreational

vehicle systems;

(5) retail and wholesale dealers: the storage, sale,

transportation, and distribution of LPG at retail and wholesale,

and all other activities included in this section except the

manufacture, fabrication, assembly, repair, subframing, and

testing of LPG containers, and except the sale and installation

of LPG motor or mobile fuel systems that have an engine with a

rating of more than 25 horsepower;

(6) cylinder filling: the operation of a cylinder-filling

facility, including cylinder filling, the sale of LPG in

cylinders, and the replacement of a cylinder valve;

(7) service station: the operation of an LPG service station

filling ASME containers designed for motor and mobile fuel;

(8) cylinder dealers: the transportation and sale of LPG in

cylinders;

(9) service station and cylinder filling: any service station

and cylinder activity set out in Subdivisions (6) and (7);

(10) service station and cylinder facilities: the operation of a

cylinder-filling facility, including cylinder filling and the

sale, transportation, installation, and connection of LPG in

cylinders, the replacement of cylinder valves, and the operation

of an LPG service station as set out in Subdivision (7);

(11) distribution system: the sale and distribution of LPG

through mains or pipes and the installation and repair of LPG

systems;

(12) engine fuel: the sale and installation of LPG motor or

mobile fuel containers, and the sale and installation of LPG

motor or mobile fuel systems;

(13) recreational vehicle installers and repairmen: the sale,

service, and installation of recreational vehicle containers, and

the installation, repair, and service of recreational vehicle

appliances, piping, and LPG systems, including recreational

vehicle motor or mobile fuel systems and containers;

(14) manufactured housing installers and repairmen: the service

and installation of containers that supply fuel to manufactured

housing, and the installation, repair, and service of appliances

and piping systems for manufactured housing;

(15) testing laboratory: the testing of an LP-gas container,

LP-gas motor fuel systems or mobile fuel systems, transfer

systems, and transport systems for the purpose of determining the

safety of the container or systems for LP-gas service, including

the necessary installation, disconnection, reconnecting, testing,

and repair of LPG motor fuel systems or mobile fuel systems,

transfer systems, and transport systems involved in the testing

of containers; or

(16) portable cylinder exchange: the operation of a portable

cylinder exchange service, where the sale of LP-gas is within a

portable cylinder with an LP-gas capacity not to exceed 21

pounds; the portable cylinders are not filled on site, and no

other LP-gas activity requiring a license is conducted.

(b) The commission by rule shall establish reasonable

application and original license fees and renewal fees for each

type of license listed in this section.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980; Acts 1983, 68th Leg., p. 1168, ch. 263, Sec. 7,

eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 325, Sec. 2, eff.

June 11, 1987; Acts 1989, 71st Leg., ch. 533, Sec. 2, eff. Sept.

1, 1989; Acts 1991, 72nd Leg., ch. 725, Sec. 5, eff. Aug. 26,

1991; Acts 1993, 73rd Leg., ch. 1016, Sec. 4, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 239, Sec. 3, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 66, Sec. 2, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 1260, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th

Leg., ch. 1233, Sec. 35, eff. Sept. 1, 2001.

Sec. 113.083. LIQUEFIED PETROLEUM GAS EMERGENCY. (a) In the

event of a temporary statewide, regional, or local shortage of

liquid petroleum gas in this state or another state, as

determined under Subsection (b) of this section, LP gas trucks

and operators meeting all certification, permitting, and

licensing requirements of the federal government and another

state whose governor has declared an LP gas emergency may

transport LP gas in this state without having first obtained any

license, permit, or certification ordinarily required under state

law.

(b) The governor may determine the existence of a temporary

statewide, regional, or local shortage of LP gas in this state or

another state and on such a determination, the governor may join

with the governor of any other state in declaring an LP gas

emergency.

(c) The waiver of Texas licensing, permitting, and certification

requirements regarding LP gas trucks and operators is valid only

during the time of the emergency. An LP gas emergency may not

continue for more than 14 days unless renewed by the governor.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 9, Sec. 1, eff. Aug.

29, 1991.

Sec. 113.084. APPLICATION. (a) An application for a license

shall be submitted to the commission on forms furnished by the

commission or on a facsimile of those forms.

(b) A prospective licensee shall submit the required application

together with the original nonrefundable license fee established

by the commission under Section 113.082 for each type of license

for which an application is made. The applicant shall submit

additional information and data with each application as the

commission may reasonably require.

(c) A licensee shall submit the nonrefundable renewal fee for

each type of license sought along with information and data the

commission may reasonably require.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980; Acts 2001, 77th Leg., ch. 1233, Sec. 36, eff.

Sept. 1, 2001.

Sec. 113.087. COURSE OF INSTRUCTION, EXAMINATION, AND SEMINAR

REQUIREMENTS. (a) The satisfactory completion of the

requirements of this section is mandatory, and operations

requiring an LP-gas license may not commence, continue, or resume

unless examination and seminar requirements are fulfilled. The

commission shall prepare, administer, and grade or review an

examination required by this section or contract with a testing

service to prepare, administer, and grade or review the

examination.

(b) Before license issuance, the commission shall require the

individual designated as the licensee's representative to the

commission to provide good and sufficient proof through

examination of working knowledge of this chapter and rules of the

commission which affect the type of license for which application

is made. Thereafter, each licensee shall maintain a qualified

representative at all times.

(c) Each individual who will be actively supervising those

operations requiring any license under this chapter, other than a

license under Section 113.082(a)(16), at any outlet or location,

as designated by the commission, shall be required to provide

good and sufficient proof through examination that the supervisor

has a working knowledge of the safety requirements and penalties

in this chapter and the rules of the commission which apply to

that type of license. Each licensee under Section 113.082(a)(5)

who provides portable cylinders to a licensee under Section

113.082(a)(16) shall:

(1) prepare or obtain a manual approved by the commission

covering the proper procedures for handling LP-gas in the

portable cylinder exchange process;

(2) provide a copy of the manual to each outlet or location of

the licensee under Section 113.082(a)(16); and

(3) provide training approved by the commission regarding the

contents of the manual to each individual who will be actively

supervising operations requiring a license under Section

113.082(a)(16) at each outlet or location.

(d) As determined by commission rule, each individual who is or

will be utilized by a licensee or a public employee of the state,

the federal government, or a state or federal subdivision in

LPG-related activities shall be required to provide good and

sufficient proof through examination that the employee has a

working knowledge of the safety requirements in the rules of the

commission relating to the activity or activities. Should the

commission determine that an individual has a history of failure

to comply with the requirements of this code or with the rules of

the commission, the commission shall promptly mail written

notification of failure to qualify for LP-gas employee

certification and the reasons therefor to the registrant.

Written notice by the commission, a written request for a

hearing, and the public hearing itself shall be governed by

Section 113.091.

(e) No licensee may employ or otherwise utilize any person as a

representative to the commission, nor as a supervisor or employee

in LPG-related activities, unless and until the person has

qualified by satisfactory completion of the examination or

training requirements, as applicable, established by this

section.

(f) The commission shall promulgate rules relating to changes in

representatives, supervisors, and employees, and may permit

temporary exemption from the examination or training

requirements, as applicable, for a maximum period of 45 days.

(g) In no event shall an original or renewal license be issued

to an applicant whose listed representative has not maintained

qualified status, as defined by rule, or to any person who has a

history of failure to comply with the requirements of this code

or with the rules of the commission. The commission shall have

written notification of license denial and the reasons therefor

prepared promptly and mailed to both the representative and the

license applicant. Written notice by the commission, a written

request for a hearing, and the public hearing itself shall be

governed by Section 113.091 of this code.

(h) Satisfactory completion of any required examination or

training under this section shall accrue to the individual.

(i) Not later than the 30th day after the date a person takes a

licensing examination under this chapter, the commission shall

notify the person of the results of the examination.

(j) If the examination is graded or reviewed by a testing

service:

(1) the commission shall notify the person of the results of the

examination not later than the 14th day after the date the

commission receives the results from the testing service; and

(2) if notice of the examination results will be delayed for

longer than 90 days after the examination date, the commission

shall notify the person of the reason for the delay before the

90th day.

(k) The commission may require a testing service to notify a

person of the results of the person's examination.

(l) If requested in writing by a person who fails a licensing

examination administered under this chapter, the commission shall

furnish the person with an analysis of the person's performance

on the examination.

(m) The commission, by appropriate rule, shall require, in

addition to examination requirements as set out in Subsections

(b), (c), and (d) of this section:

(1) an examination for technical competence that is validated by

a recognized educational testing organization or similar

organization; or

(2) attendance at approved academic, trade, professional, or

commission-sponsored seminars, other continuing education

programs, and periodic reexaminations.

(n) Prior to qualifying an individual to perform LP-gas work,

the commission may establish by rule an initial course of

instruction for any person who has not yet passed the examination

for the LPG activity for which the person seeks qualification;

for any person who has not maintained qualified status, as

defined by rule; and for any person whose certification has been

revoked pursuant to Subchapter F of this code. If an initial

course of instruction is established by the commission, it shall

be available at least once every 180 days.

(o) The commission by rule may exempt from any provision of this

section:

(1) a journeyman or master plumber licensed by the Texas State

Board of Plumbing Examiners;

(2) a person licensed under Chapter 1302, Occupations Code; or

(3) company representatives, operations supervisors, or

employees of a testing laboratory that was registered under

Section 113.135 prior to the effective date of this subsection.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980; Acts 1983, 68th Leg., p. 1168, ch. 263, Sec. 7,

eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 325, Sec. 3, eff.

June 11, 1987; Acts 1989, 71st Leg., ch. 533, Sec. 3, eff. Sept.

1, 1989; Acts 1991, 72nd Leg., ch. 725, Sec. 6, eff. Aug. 26,

1991; Acts 1995, 74th Leg., ch. 239, Sec. 4, eff. Sept. 1, 1995;

Acts 2001, 77th Leg., ch. 611, Sec. 2, eff. Sept. 1, 2001; Acts

2001, 77th Leg., ch. 1233, Sec. 37, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 1276, Sec. 14A.798, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

999, Sec. 1, eff. September 1, 2005.

Sec. 113.088. EXAMINATION; SEMINAR FEES. (a) The commission

shall establish reasonable examination, course of instruction,

and seminar registration fees.

(b) Before seminar attendance or examination of any person,

except as provided by this subsection or Subsection (c), the

commission shall receive a nonrefundable fee for each examination

or seminar registration. If the examination is administered by a

testing service, the testing service may administer the

examination before the commission receives the fee. A testing

service that administers an examination shall collect a

nonrefundable fee for the examination before the examination is

administered and shall forward the fee to the commission not

later than the fifth business day after the date the testing

service receives the fee.

(c) The commission may exempt voluntary firemen, or public

employees of the State of Texas, federal government, or state or

federal subdivisions from the examination fee, the examination

renewal fee, and seminar fees.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980; Acts 1987, 70th Leg., ch. 325, Sec. 4, eff. June

11, 1987; Acts 1989, 71st Leg., ch. 533, Sec. 4, eff. Sept. 1,

1989.

Amended by:

Acts 2005, 79th Leg., Ch.

999, Sec. 2, eff. September 1, 2005.

Sec. 113.089. SPECIAL REQUIREMENTS FOR LICENSING. (a) If

application is made for a license under Section 113.082(a)(5) or

for any other type of license specified by commission rule, the

commission, in addition to other requirements, shall have an

actual inspection conducted of any and all facilities, bulk

storage equipment, transportation equipment, and dispensing

equipment of the applicant to verify satisfactory compliance with

all current safety laws, rules, and practices. The inspection may

be waived by the commission on an application resulting solely

from a change in legal entities under which a current licensee

operates.

(b) The inspection, if required, shall be performed before the

issuance of the license, but in no event later than 15 days after

the inspection is requested in writing by the applicant for

license.

(c) A license under Section 113.082(a)(5) and any other type of

license specified by commission rule shall not be issued until

the inspection under Subsection (a) of this section verifies the

applicant to be in satisfactory compliance with all current

safety laws, rules, and practices.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980; Acts 1991, 72nd Leg., ch. 725, Sec. 7, eff. Aug.

26, 1991; Acts 2001, 77th Leg., ch. 1233, Sec. 38, eff. Sept. 1,

2001.

Sec. 113.090. FILING AND REGISTRATION FEES. (a) The commission

by rule may establish reasonable fees for the review of site

applications related to the installation of containers when site

applications are reviewed by the commission before such

installation is placed into LP-gas service.

(b) The commission by rule may establish reasonable fees for

recording the location of containers at public buildings and

commercial installations when prior approval of site applications

is not required.

(c) The commission by rule may establish reasonable fees for any

registration required under this code.

Added by Acts 1987, 70th Leg., ch. 325, Sec. 5, eff. June 11,

1987. Amended by Acts 2001, 77th Leg., ch. 1233, Sec. 39, eff.

Sept. 1, 2001.

Sec. 113.091. LICENSE DENIAL. (a) Should an applicant fail to

meet the requirements for original or renewal licensing set out

in this chapter, the commission shall have written notification

prepared promptly and mailed to the applicant. The notice shall

specify the reason for the applicant's failure to qualify for

license and advise the applicant of the right to request a

hearing.

(b) Within 30 days of the notice of denial, an applicant for

license under this chapter who is denied a license may request a

hearing to determine whether or not the applicant has complied in

all respects with the licensing procedure applicable to each type

of license sought. The applicant's request for hearing must be in

writing and delivered to the commission.

(c) A hearing to determine an applicant's compliance with the

licensing procedure applicable to each type of license sought

must be scheduled within 30 days following receipt of a request

under Subsection (b) of this section.

(d) If the record made at the hearing supports the applicant's

claim, the commission shall enter an order in its records to that

effect, noting each type of license to which the applicant is

found entitled, and the commission shall have the license or

licenses issued. If the applicant is found unqualified, the

commission shall likewise enter an order in its records to that

effect, and no license may be issued to the applicant.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980; Acts 2001, 77th Leg., ch. 1233, Sec. 40, eff.

Sept. 1, 2001.

Sec. 113.092. LICENSE ISSUANCE. (a) The commission shall issue

the appropriate license to an applicant who has satisfied the

licensing procedures and requirements set out in this chapter and

in the rules of the commission, except as otherwise provided for

in Section 113.163.

(b) The license shall be issued in the name under which the

applicant proposes to conduct business.

(c) The license shall belong to the applicant to which it is

issued and shall be nontransferable.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980; Acts 1987, 70th Leg., ch. 325, Sec. 6, eff. June

11, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

609, Sec. 1, eff. September 1, 2005.

Sec. 113.093. LICENSE RENEWAL. (a) A person who is otherwise

eligible to renew a license may renew an unexpired license by

paying the required renewal fee to the commission before the

expiration date of the license. A person whose license has

expired may not engage in activities that require a license until

the license has been renewed.

(b) A person whose license has been expired for 90 days or less

may renew the license by paying to the commission a renewal fee

that is equal to 1-1/2 times the normally required renewal fee.

(c) A person whose license has been expired for more than 90

days but less than one year may renew the license by paying to

the commission a renewal fee that is equal to two times the

normally required renewal fee.

(d) A person whose license has been expired for one year or more

may not renew the license. The person may obtain a new license by

complying with the requirements and procedures, including the

examination requirements, for obtaining an original license.

(e) A person who was licensed in this state, moved to another

state, and is currently licensed and has been in practice in the

other state for the two years preceding the date of application

may obtain a new license without reexamination. The person must

pay to the commission a fee that is equal to two times the

normally required renewal fee for the license.

(f) Not later than the 30th day before the date a person's

license is scheduled to expire, the commission shall send written

notice of the impending expiration to the person at the person's

last known address according to the records of the commission.

(g) A renewal license will be issued to a licensee as soon as is

practicable after compliance with this section, and fulfillment

of insurance, examination, and seminar requirements established

by this chapter, and submission of any information and data the

commission may reasonably require.

(h) Renewal fees shall be nonrefundable.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980; Acts 1983, 68th Leg., p. 1168, ch. 263, Sec. 7,

eff. Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 1016, Sec. 5, eff.

Sept. 1, 1993; Acts 2001, 77th Leg., ch. 1233, Sec. 41, eff.

Sept. 1, 2001.

Sec. 113.094. STAGGERED RENEWAL OF LICENSES. The commission, by

rule, may adopt a system under which licenses expire on various

dates during the year. For the year in which the license

expiration date is changed, license fees payable on a specified

date shall be prorated on a monthly basis so that each licensee

shall pay only that portion of the license fee that is allocable

to the number of months during which the license is valid. On

renewal of the license on the new expiration date, the total

license renewal fee is payable.

Added by Acts 1983, 68th Leg., p. 1174, ch. 263, Sec. 8, eff.

Sept. 1, 1983.

Sec. 113.095. LICENSE AND EXAMINATION BY ENDORSEMENT. (a) The

commission may waive any license requirement for an applicant

with a valid license from another state having license

requirements substantially equivalent to those of this state.

(b) The commission by rule may waive the requirements of Section

113.087 for an applicant holding a valid examination certificate

issued by another state having certification requirements

substantially equivalent to those of this state.

Added by Acts 1983, 68th Leg., p. 1174, ch. 263, Sec. 8, eff.

Sept. 1, 1983. Amended by Acts 1995, 74th Leg., ch. 239, Sec. 5,

eff. Sept. 1, 1995.

Sec. 113.096. PROVISIONAL LICENSE. (a) The commission may

issue a provisional license to an applicant currently licensed in

another jurisdiction who seeks a license in this state and who:

(1) has been licensed in good standing for at least two years in

another jurisdiction, including a foreign country, that has

licensing requirements substantially equivalent to the

requirements of this chapter;

(2) has passed a national or other examination recognized by the

commission relating to the activities regulated under this

chapter; and

(3) is sponsored by a person licensed by the commission under

this chapter with whom the provisional license holder will

practice during the time the person holds a provisional license.

(b) The commission may waive the requirement of Subsection

(a)(3) for an applicant if the commission determines that

compliance with that subsection would be a hardship to the

applicant.

(c) A provisional license is valid until the date the commission

approves or denies the provisional license holder's application

for a license. The commission shall issue a license under this

chapter to the provisional license holder if:

(1) the provisional license holder is eligible to be licensed

under Section 113.095; or

(2) the provisional license holder:

(A) passes the part of the examination under Section 113.087

that relates to the applicant's knowledge and understanding of

the laws and rules relating to the activities regulated under

this chapter in this state;

(B) meets the academic and experience requirements for a license

under this chapter; and

(C) satisfies any other licensing requirements under this

chapter.

(d) The commission must approve or deny a provisional license

holder's application for a license not later than the 180th day

after the date the provisional license is issued. The commission

may extend the 180-day period if the results of an examination

have not been received by the commission before the end of that

period.

(e) The commission may establish a fee for provisional licenses

in an amount reasonable and necessary to cover the cost of

issuing the license.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 42, eff. Sept. 1,

2001.

Sec. 113.097. INSURANCE REQUIREMENT. (a) The commission shall

not issue a license authorizing activities under Section 113.082

of this code or renew an existing license unless the applicant

for license or license renewal provides proof of required

insurance coverage with an insurance carrier authorized to do

business in this state as evidenced by a certificate of authority

having been issued to the carrier by the Texas Department of

Insurance or, if the applicant is unable to obtain coverage from

such a carrier, provides, on approval of the commission, proof of

required insurance coverage issued by a surplus lines insurer

that meets the requirements of Chapter 981, Insurance Code, and

rules adopted by the commissioner of insurance under that

chapter.

(b) A licensee shall not perform any licensed activity under

Section 113.082 of this code unless the insurance coverage

required by this chapter is in effect.

(c) Except as provided in Section 113.099 of this code, the

types and amounts of insurance provided in Subsections (d)

through (i) of this section are required while engaged in any of

the activities set forth in Section 113.082 of this code or any

activity incidental thereto.

(d) Each licensee under Section 113.082(a)(3), (5), (8), or (10)

must carry motor vehicle bodily injury and property damage

liability coverage on each motor vehicle, including trailers and

semitrailers, used to transport LP-gas. The commission shall

establish by rule a reasonable amount of coverage to be

maintained, except that coverage shall not be less than the

amounts required as evidence of financial responsibility under

Chapter 601, Transportation Code.

(e) All licensees must carry general liability coverage in a

reasonable amount, based on the type or types of licensed

activities, which shall be established by commission rule.

(f) Each licensee, other than a category "P" licensee, must

acquire and maintain appropriate workers' compensation or

coverage for its employees under policies of work-related

accident, disability, and health insurance, including coverage

for death benefits, from an insurance carrier authorized to

provide coverage in this state, in the amounts required by the

commission.

(g) Notwithstanding Subsection (f) of this section, a state

agency or institution, county, municipality, school district, or

other governmental subdivision may submit appropriate evidence of

workers' compensation coverage by self-insurance if permitted by

the state workers' compensation act. The commission may require

forms of evidence of coverage for this purpose other than that

required under Section 113.098 of this code.

(h) As required by commission rule, a licensee under Section

113.082(a)(1), (2), (3), (5), or (15) must carry completed

operations or products liability insurance, or both, in a

reasonable amount, based on the type or types of licensed

activities.

(i) The commission by rule may exempt or provide reasonable

alternatives to the insurance requirements set forth in

Subsections (a) through (e) and (h) of this section for a state

agency or institution, county, municipality, school district, or

other governmental subdivision.

(j) The commission by rule may exempt from the insurance

requirements of this section or adopt a reasonable alternative to

those requirements for:

(1) a master or journeyman plumber licensed by the Texas State

Board of Plumbing Examiners; or

(2) a person licensed under Chapter 1302, Occupations Code.

(k) The commission by rule may allow a licensee to self-insure

under Subsection (d), (e), or (f) and by rule shall establish

standards for that self-insurance.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980; Acts 1987, 70th Leg., ch. 325, Sec. 7, eff. June

11, 1987; Acts 1987, 70th Leg., ch. 1050, Sec. 2, eff. June 19,

1987; Acts 1989, 71st Leg., ch. 533, Sec. 5, eff. Sept. 1, 1989;

Acts 1991, 72nd Leg., ch. 16, Sec. 14.01, eff. Aug. 26, 1991;

Acts 1991, 72nd Leg., ch. 725, Sec. 8, eff. Aug. 26, 1991; Acts

1993, 73rd Leg., ch. 1016, Sec. 6, eff. Sept. 1, 1993; Acts 1995,

74th Leg., ch. 239, Sec. 6, eff. Sept. 1, 1995; Acts 1997, 75th

Leg., ch. 66, Sec. 4, eff. Sept. 1, 1997; Acts 1997, 75th Leg.,

ch. 165, Sec. 30.229, eff. Sept. 1, 1997; Acts 2001, 77th Leg.,

ch. 611, Sec. 3, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch.

1233, Sec. 43, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch.

1276, Sec. 10A.538, 14A.799, eff. Sept. 1, 2003.

Sec. 113.098. INSURANCE CONDITIONS. (a) As evidence that

required insurance has been secured and is in force, certificates

of insurance which are approved by the commission shall be filed

with the commission before licensing, license renewal, and during

the entire period that the license is in effect. Any document

filed with the commission in a timely manner which is not

completed in accordance with the instructions indicated on the

insurance certificate forms supplied by the commission, but which

complies with the substantive requirements of this section and

with the rules adopted under this section may be considered by

the commission to be evidence that required insurance has been

secured and is in force for a temporary period not to exceed 45

days. During this temporary period, a licensee shall file with

the commission an amended certificate of insurance which complies

with all procedural and substantive requirements of this section

and the rules adopted hereunder.

(b) All certificates filed under this section shall be

continuous in duration.

(c) Cancellation of a certificate of insurance becomes effective

on the occurrence of any of the following events and not before:

(1) commission receipt of written notice stating the insurer's

intent to cancel a policy of insurance and the passage of time

equivalent to the notice period required by law to be given the

insured before the insurance cancellation;

(2) receipt by the commission of an acceptable replacement

insurance certificate;

(3) voluntary surrender of a license and the rights and

privileges conferred by the license;

(4) commission receipt of a statement made by a licensee stating

that the licensee is not actively engaging in any operations

which require a particular type of insurance and will not engage

in those operations unless and until all certificates of required

insurance applicable to those operations are filed with the

commission; or

(5) written order of commission.

(d) Cancellation under Subsection (c) of this section shall not

become effective until approved by the commission.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980; Acts 1987, 70th Leg., ch. 325, Sec. 8, eff. June

11, 1987; Acts 1991, 72nd Leg., ch. 725, Sec. 9, eff. Aug. 26,

1991; Acts 2001, 77th Leg., ch. 1233, Sec. 44, eff. Sept. 1,

2001.

Sec. 113.099. STATEMENTS IN LIEU OF INSURANCE CERTIFICATES. (a)

A licensee or an applicant for a license under Section

113.082(a)(3), (5), (8), or (10) that does not operate or

contemplate the operation of a motor vehicle equipped with an

LP-gas cargo container and does not transport or contemplate the

transportation of LP-gas by vehicle in any manner, may make and

file with the commission a statement to that effect in lieu of

filing a certificate of motor vehicle bodily injury and property

damage insurance.

(b) A licensee or an applicant for a license that does not

engage in or contemplate engaging in any operations which would

be covered by general liability insurance for a period of time

may make and file with the commission a statement to that effect

in lieu of filing a certificate of general liability insurance.

(c) A licensee or an applicant for a license that does not

employ or contemplate the hiring of an employee or employees to

be engaged in LPG-related activities in this state may make and

file with the commission a statement to that effect in lieu of

filing evidence of coverage of workers' compensation or other

alternative form of coverage as provided in this subchapter.

(d) A licensee or an applicant for a license under Section

113.082(a)(1), (2), (3), (5), or (15) that does not engage in or

contemplate engaging in any LP-gas operations which would be

covered by completed operations or products liability insurance,

or both, for a period of time may make and file with the

commission a statement to that effect in lieu of filing a

certificate of insurance.

(e) Any statement filed pursuant to Subsections (a) through (d)

of this section must further state that the licensee or applicant

agrees to file a certificate of insurance evidencing appropriate

coverage before engaging in any activities that require insurance

coverage under this subchapter.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980; Acts 1989, 71st Leg., ch. 533, Sec. 6, eff. Sept.

1, 1989; Acts 1991, 72nd Leg., ch. 725, Sec. 10, eff. Aug. 26,

1991; Acts 1993, 73rd Leg., ch. 1016, Sec. 7, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 239, Sec. 7, eff. Sept. 1, 1995; Acts

2001, 77th Leg., ch. 1233, Sec. 45, eff. Sept. 1, 2001.

SUBCHAPTER E. MOTOR VEHICLES AND TESTING LABORATORIES

Sec. 113.131. TRANSPORT TRUCKS AND TRAILERS. (a) Each

transport truck, trailer, or other motor vehicle equipped with an

LPG cargo container and each truck used principally for

transporting LPG in portable containers shall be registered with

the commission.

(b) A licensee who has purchased, leased, or obtained other

rights to use any unit described in Subsection (a) of this

section shall register that unit in the name or names under which

the licensee conducts business before the transportation of LPG

by means of that unit.

(c) An ultimate consumer of LPG who has purchased, leased, or

obtained other rights to use any unit described in Subsection (a)

of this section shall register that unit in the person's name

before the transportation of LPG by means of that unit on public

roads or highways.

(d) The commission, by rule, shall establish reasonable,

nonrefundable annual registration and transfer fees for each

LP-gas cargo trailer, semitrailer, bobtail, and cylinder-delivery

unit registered or transferred as follows:

(1) the annual registration fee established by the commission

shall not be less than $100 nor more than $300.

(2) the annual transfer fee established by the commission shall

not be less than $25 nor more than $100.

(e) Any unit registered pursuant to this section shall be

covered by motor vehicle bodily injury and property damage

liability insurance as prescribed by Section 113.097 of this

code.

(f) Any delivery or transport driver shall meet the applicable

examination and seminar requirements set out in Section 113.087

of this code.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980; Acts 1987, 70th Leg., ch. 325, Sec. 9, eff. June

11, 1987; Acts 1989, 71st Leg., ch. 533, Sec. 7, eff. Sept. 1,

1989; Acts 1991, 72nd Leg., ch. 725, Sec. 11, eff. Aug. 26, 1991;

Acts 1993, 73rd Leg., ch. 1016, Sec. 8, eff. Sept. 1, 1993; Acts

1997, 75th Leg., ch. 66, Sec. 5, eff. Sept. 1, 1997.

Sec. 113.133. MOTOR CARRIER LAWS. No provision of this chapter

shall be construed to modify, amend, or revoke any motor carrier

law of this state.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980.

Sec. 113.134. DEPARTMENT OF PUBLIC SAFETY. The Department of

Public Safety shall cooperate with the commission in the

administration and enforcement of this chapter and the rules

promulgated under this chapter to the extent that they are

applicable to motor vehicles.

Added by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980.

SUBCHAPTER F. LICENSE AND REGISTRATION FOR AN EXEMPTION: DENIAL

AND DISCIPLINARY ACTION

Sec. 113.161. VIOLATIONS OF CHAPTER OR RULES; INFORMAL ACTIONS.

(a) The commission shall notify a licensee or registrant in

writing when it finds probable violation or noncompliance with

this chapter or the safety rules promulgated under this chapter.

(b) The notification shall specify the particular acts,

omissions, or conduct comprising the alleged violation and shall

designate a date by which the violation must be corrected or

discontinued.

(c) The licensee or registrant shall report timely compliance or

shall request extension of time for compliance if deemed

necessary.

(d) If a licensee or registrant objects to the complaint or

requirements under this section, or if the commission determines

that the licensee or registrant is not proceeding adequately to

compliance, then, on written request of the licensee or

registrant or order of the commission, a public hearing shall be

conducted as provided in Section 113.162 of this code.

(e) If the commission determines that the probable violation or

noncompliance constitutes an immediate danger to the public

health, safety, and welfare, it shall require the immediate

cessation of the probable violation or noncompliance and proceed

with a hearing as provided in Section 113.162.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980; Acts 2001, 77th Leg., ch. 1233, Sec. 47, eff.

Sept. 1, 2001.

Sec. 113.162. HEARINGS. Any hearing or proceeding under this

chapter shall be subject to the provisions of the Administrative

Procedure and Texas Register Act.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980.

Sec. 113.163. DENIAL, REFUSAL TO RENEW, OR REVOCATION OF LICENSE

OR REGISTRATION FOR AN EXEMPTION IN EVENT OF VIOLATION. (a)

Except as provided by Subsections (d) and (f), the commission may

not approve an application for a license under this chapter or

approve a registration for an exemption under Section 113.081(d)

or (e) if:

(1) the applicant or registrant for an exemption has violated a

statute or commission rule, order, license, permit, or

certificate that relates to safety; or

(2) a person who holds a position of ownership or control in the

applicant or registrant for an exemption has held a position of

ownership or control in another person during the seven years

preceding the date on which the application or registration for

an exemption is filed and during that period of ownership or

control the other person violated a statute or commission rule,

order, license, permit, or certificate that relates to safety.

(b) An applicant, registrant for an exemption, or other person

has committed a violation described by Subsection (a) if:

(1) a final judgment or final administrative order finding the

violation has been entered against the applicant, registrant for

an exemption, or other person and all appeals have been

exhausted; or

(2) the commission and the applicant, registrant for an

exemption, or other person have entered into an agreed order

relating to the alleged violation.

(c) Regardless of whether the person's name appears or is

required to appear on an application or registration for an

exemption, a person holds a position of ownership or control in

an applicant, registrant for an exemption, or other person if:

(1) the person is:

(A) an officer or director of the applicant, registrant for an

exemption, or other person;

(B) a general partner of the applicant, registrant for an

exemption, or other person;

(C) the owner of a sole proprietorship applicant, registrant for

an exemption, or other person;

(D) the owner of at least 25 percent of the beneficial interest

in the applicant, registrant for an exemption, or other person;

or

(E) a trustee of the applicant, registrant for an exemption, or

other person; or

(2) the applicant, registrant for an exemption, or other person

has been determined by a final judgment or final administrative

order to have exerted actual control over the applicant,

registrant for an exemption, or other person.

(d) The commission shall approve an application for a license

under this chapter or for a registration for an exemption under

Section 113.081(d) or (e) if:

(1) the conditions that constituted the violation are corrected

or are being corrected in accordance with a schedule to which the

commission and the applicant, registrant for an exemption, or

other person have agreed;

(2) all administrative, civil, and criminal penalties are paid

or are being paid in accordance with a payment schedule to which

the commission and the applicant, registrant for an exemption, or

other person have agreed; and

(3) the application or registration for an exemption is in

compliance with all other requirements of law and commission

rules.

(e) If an application or registration for an exemption is denied

under this section, the commission shall provide the applicant or

registrant for an exemption with a written statement explaining

the reason for the denial.

(f) Notwithstanding Subsection (a), the commission may issue a

license to an applicant described by Subsection (a) or approve a

registration for an exemption for a registrant for an exemption

described by that subsection for a term specified by the

commission if the license or registration for an exemption is

necessary to remedy a violation of law or commission rules.

(g) A fee tendered in connection with an application or

registration for an exemption that is denied under this section

is nonrefundable.

(h) If the commission is prohibited by Subsection (a) from

approving an application for a license or a registration for an

exemption or would be prohibited from doing so by that subsection

if the applicant, licensee, or registrant for an exemption

submitted an application or registration for an exemption, the

commission, after notice and opportunity for a hearing, by order

may refuse to renew or may revoke a license or registration for

an exemption issued to the applicant, licensee, or registrant for

an exemption under this chapter. The commission may not revoke

or refuse to renew a license or registration for an exemption

under this subsection if the commission finds that the applicant,

licensee, or registrant for an exemption has fulfilled the

conditions set out in Subsection (d).

(i) An order issued under Subsection (h) must provide the

applicant, licensee, or registrant for an exemption a reasonable

period to comply with the judgment or order finding the violation

before the order takes effect.

(j) On refusal to renew or revocation of a person's license or

registration for an exemption under Subsection (h), the person

may not perform any activities under the jurisdiction of the

commission under this chapter, except as necessary to remedy a

violation of law or commission rules and as authorized by the

commission under a license or registration for an exemption

issued under Subsection (f).

(k) In determining whether to refuse to renew or to revoke a

person's license or registration for an exemption under

Subsection (h), the commission shall consider the person's

history of previous violations, the seriousness of previous

violations, any hazard to the health or safety of the public, and

the demonstrated good faith of the person.

(l) Refusal to renew or revocation of a person's license or

registration for an exemption under Subsection (h) does not

relieve the person of any existing or future duty under law,

rules, or license or registration conditions.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980; Acts 1983, 68th Leg., p. 1167, ch. 263, Sec. 5,

eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 325, Sec. 11, eff.

June 11, 1987; Acts 2001, 77th Leg., ch. 1233, Sec. 48, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

609, Sec. 3, eff. September 1, 2005.

Sec. 113.164. APPEAL. Any party to a proceeding before the

commission is entitled to judicial review under the substantial

evidence rule.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980.

SUBCHAPTER G. FEES AND FUNDS

Sec. 113.201. DEPOSIT AND EXPENDITURE OF FEES AND FUNDS. Money

received by the commission under this chapter shall be deposited

in the state treasury to the credit of the General Revenue Fund

and spent in accordance with the appropriations made by law.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980; Acts 1981, 67th Leg., p. 144, ch. 65, Sec. 2, eff.

Sept. 1, 1981.

SUBCHAPTER H. ENFORCEMENT

Sec. 113.231. INJUNCTIONS. (a) On request of the commission,

the attorney general may bring an action in the name and on

behalf of the state to enjoin a person from committing any act

that violates or does not comply with any provision of this

chapter or of any rule promulgated under this chapter.

(b) A suit for injunction instituted pursuant to Subsection (a)

of this section shall be in addition to any other remedies at law

or in equity.

(c) A district court of any county in which it is shown that all

or part of the acts have been or are about to be committed has

jurisdiction of an action brought under Subsection (a) of this

section.

(d) No bond for injunction may be required of the commission or

the attorney general in relation to a proceeding instituted

pursuant to Subsection (a) of this section.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980.

Sec. 113.232. GENERAL PENALTY. (a) In addition to injunctive

relief and other penalties provided in this chapter, a person who

knowingly violates or fails to comply with this chapter or rules

adopted under this chapter is guilty of a Class C misdemeanor and

is punishable by a fine of not less than $100 nor more than the

maximum fine as set out in Section 12.23 of the Penal Code.

(b) A person previously convicted under Subsection (a) of this

section who knowingly violates or fails to comply with this

chapter is guilty of a Class A misdemeanor punishable by a fine

of not less than the maximum fine allowed by law for a Class C

misdemeanor, nor more than the maximum fine as set out in Section

12.21 of the Penal Code.

(c) A penalty prescribed by this section is in addition to

injunctive relief and other penalties provided by this chapter.

(d) Each day the violation or failure to comply continues

constitutes a separate offense.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980; Acts 1983, 68th Leg., p. 5429, ch. 1011, Sec. 2,

eff. Aug. 29, 1983; Acts 1987, 70th Leg., ch. 325, Sec. 12, eff.

June 11, 1987.

Sec. 113.233. ENTRY FOR INSPECTION AND INVESTIGATION. (a) An

inspector, employee, or agent of the commission may enter the

premises of a licensee under this chapter or any building or

other premises open to the public at any reasonable time for the

purpose of determining and verifying compliance with this chapter

and the safety rules of the commission. This same authority shall

extend to private property with the permission of the owner of

such private property or an authorized agent of the owner.

(b) Any authorized representative of the commission may enter

any buildings or premises where an accident has occurred in which

LP-gas was a probable cause for purposes of investigating the

cause, origin, and circumstances of such accident. The commission

may request that any state or local authority having jurisdiction

take appropriate action, to the extent permitted by law, as may

be necessary for preservation of property and premises.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980; Acts 1985, 69th Leg., ch. 911, Sec. 2, eff. Aug.

26, 1985; Acts 2001, 77th Leg., ch. 1233, Sec. 49, eff. Sept. 1,

2001.

Sec. 113.234. WARNING TAG. An inspector, employee, or agent of

the commission may declare any container, appliance, equipment,

transport, system, or LP-gas operation that does not conform to

the safety requirements of this chapter or rules adopted under

this chapter, or which is otherwise defective, as unsafe or

dangerous for LP-gas service and shall attach a warning tag in a

conspicuous location.

Amended by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980; Acts 1987, 70th Leg., ch. 325, Sec. 13, eff. June

11, 1987.

Sec. 113.235. SUPPLYING OR REMOVING LPG AFTER WARNING TAG

ATTACHED. (a) Any person who knowingly sells, furnishes,

delivers, or supplies LPG for storage in or use or consumption by

or through a container, appliance, transport, or system to which

a warning tag is attached is guilty of a misdemeanor and on

conviction is punishable by a fine of not less than $50 and not

more than $2,000.

(b) LP-gas shall be removed from a container to which a warning

tag is attached only under the direction of the commission.

(c) In an emergency situation and for immediate need, the

commission may allow a reasonable amount of LP-gas to be

introduced into a container or may allow an LP-gas system or an

LP-gas appliance to be placed into LP-gas service, for a

reasonable time period provided the reasons for the warning tag

have been eliminated.

Added by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980. Amended by Acts 1991, 72nd Leg., ch. 725, Sec. 13,

eff. Aug. 26, 1991.

Sec. 113.236. PENALTY FOR UNAUTHORIZED REMOVAL OF TAG. An

unauthorized person who knowingly removes, destroys, or in any

way obliterates a warning tag attached to a container, appliance,

transport, or system is guilty of a misdemeanor and on conviction

is punishable by a fine of not less than $50 and not more than

$2,000.

Added by Acts 1979, 66th Leg., p. 2031, ch. 799, Sec. 1, eff.

Sept. 1, 1980.

SUBCHAPTER I. ALTERNATIVE FUELS RESEARCH AND EDUCATION

Sec. 113.241. RULES REGARDING RESEARCH AND EDUCATION. The

commission may adopt all necessary rules relating to the purposes

of this subchapter and activities regarding the use of LPG and

other environmentally beneficial alternative fuels that are or

have the potential to be effective in improving the quality of

air in this state.

Added by Acts 1991, 72nd Leg., ch. 725, Sec. 14, eff. Aug. 26,

1991. Amended by Acts 1993, 73rd Leg., ch. 394, Sec. 1, eff. Aug.

30, 1993; Acts 1993, 73rd Leg., ch. 603, Sec. 1, eff. Sept. 1,

1993.

Sec. 113.242. ADVISORY COMMITTEES. The commission may appoint

one or more advisory committees composed of members representing

the LPG industry and other environmentally beneficial alternative

fuels industries, consumers, and other interests to consult with

and advise the commission on opportunities and methods to expand

the use of LPG and other environmentally beneficial alternative

fuels.

Added by Acts 1991, 72nd Leg., ch. 725, Sec. 14, eff. Aug. 26,

1991. Amended by Acts 1993, 73rd Leg., ch. 603, Sec. 2, eff.

Sept. 1, 1993.

Sec. 113.243. ALTERNATIVE FUELS RESEARCH AND EDUCATION FUND.

(a) The alternative fuels research and education fund is created

in the state treasury.

(b) The fund consists of money from:

(1) fees charged under this subchapter;

(2) the penalties for the late payment of the fee charged under

this subchapter;

(3) gifts, grants, or other assistance received by the

commission from any source for the purposes of this subchapter;

(4) interest earned on amounts in the fund;

(5) amounts collected by the commission under an agreement with

another state in accordance with Section 113.246(e);

(6) assessments, rebates on assessments, and other money

collected by the commission under the Propane Education and

Research Act of 1996 (15 U.S.C. Section 6401 et seq.) or other

applicable federal law; and

(7) fees, royalties, or other things of value received from the

items described by Subsections (f)(1)(A)-(D).

(c) The fund may be used only by the commission to pay for

activities relating to the specific fuel from which the fee,

royalty, or other thing of value was derived or the specific

fuel, if any, for which the gift, grant, or other assistance is

given, including direct and indirect costs relating to:

(1) researching all possible uses of LPG and other

environmentally beneficial alternative fuels to enhance air

quality;

(2) researching, developing, and implementing marketing,

advertising, and informational programs relating to alternative

fuels to make alternative fuels more understandable and readily

available to consumers;

(3) developing and implementing conservation and distribution

plans to minimize the frequency and severity of disruptions in

the supply of alternative fuels;

(4) developing a public information plan that will provide

advisory services relating to alternative fuels to consumers;

(5) developing voluntary participation plans to promote the use

of alternative fuels by federal, state, and local agencies;

(6) implementing consumer incentive or rebate programs developed

pursuant to Section 113.2435 of this subchapter;

(7) other functions the commission determines are necessary to

add a program established by the commission for the purpose of

promoting the use of LPG or other environmentally beneficial

alternative fuels; and

(8) the administrative costs incurred by the commission under

this subchapter.

(d) If a specific fee, royalty, gift, grant, other thing of

value, or other assistance is designated for or collected from

discrete components of the alternative fuels industry, the fee,

royalty, gift, grant, other thing of value, or other assistance

shall be deposited in a separate account in the fund.

(e) The commission may apply for, request, solicit, contract

for, receive, and accept gifts, grants, and other assistance from

any source for the purposes of this subchapter. Money received

under this subsection shall be deposited in a separate account in

the fund as provided in Subsection (d) of this section.

(f) The commission may:

(1) apply for, register, secure, hold, and protect under the

laws of a state, the United States, or a foreign country a

patent, copyright, trademark, or other evidence of protection or

exclusivity issued for an idea, publication, or other original

innovation fixed in a tangible medium, including:

(A) a logo;

(B) a service mark;

(C) a study;

(D) an engineering, architectural, or graphic design;

(E) a manual;

(F) automated systems software;

(G) an audiovisual work; or

(H) a sound recording;

(2) enter into a license agreement with a third party in return

for a fee, royalty, or other thing of value; and

(3) waive or reduce the amount of a fee, royalty, or other thing

of value to be assessed if the commission determines that the

waiver will:

(A) further the goals and missions of the commission's division

responsible for alternative fuels research and education; and

(B) result in a net benefit to the state.

(g) Money received under Subsection (f) shall be deposited in a

separate account in the fund as provided by Subsection (d),

except that any money received by the commission from the items

described by Subsections (f)(1)(E)-(H) shall be deposited in the

general revenue fund.

Added by Acts 1991, 72nd Leg., ch. 725, Sec. 14, eff. Aug. 26,

1991. Amended by Acts 1993, 73rd Leg., ch. 394, Sec. 2, eff. Aug.

30, 1993; Acts 1993, 73rd Leg., ch. 603, Sec. 3, eff. Sept. 1,

1993; Acts 1993, 73rd Leg., ch. 883, Sec. 2, eff. Aug. 30, 1993;

Acts 1997, 75th Leg., ch. 496, Sec. 1, 2; Acts 2001, 77th Leg.,

ch. 1233, Sec. 50, 51, 76(3), eff. Sept. 1, 2001.

Sec. 113.2435. CONSUMER INCENTIVE OR REBATE PROGRAMS. (a) The

commission may establish consumer rebate programs for purchasers

of appliances and equipment fueled by LPG or other

environmentally beneficial alternative fuels for the purpose of

achieving energy conservation and efficiency and improving the

quality of air in this state.

(b) The commission may adopt rules necessary to establish a

program under this section.

(c) Rules adopted and promulgated by the commission under this

section shall specify the following:

(1) rebate levels for various types of equipment such that the

rebates achieve an amount of public good comparable to the rebate

amount;

(2) a condition that the recipient agree to practice

environmentally sound operating principles;

(3) a condition that the rebate recipient agree to not modify

the equipment for a specified number of years as set by the

commission;

(4) any other conditions or restrictions determined by the

commission that would help ensure that either of the desired

goals of achieving energy conservation and efficiency or

improving air quality in this state is furthered;

(5) a limitation on the proportion of the fund usable for the

rebate program that limits the proportion usable to not more than

50 percent of the funds available; and

(6) that the name or seal of the commission shall not be used on

any advertising that promotes the propane water heater rebate

program.

(d) Notwithstanding Subsection (c)(5), the commission shall make

available for rebates during a fiscal year the entire amount of

money made available for rebates during the preceding fiscal year

that was not spent during the preceding fiscal year. The amount

of money made available for rebates during the preceding fiscal

year that was not spent during the preceding fiscal year is not

counted in determining the limitation on the proportion of the

fund usable for the rebate program during a fiscal year.

Added by Acts 1993, 73rd Leg., ch. 883, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 496, Sec. 3, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

110, Sec. 1, eff. May 23, 2009.

Sec. 113.244. FEE ON DELIVERY OF LPG. (a) A fee is imposed on

odorized LPG delivered into any means of conveyance to be sold

and placed into commerce. Except as provided by Subsection (e),

the fee is in an amount determined as follows:

(1) $7.50 for each delivery into a cargo tank having a capacity

of less than 1,500 gallons;

(2) $9 for each delivery into a cargo tank having a capacity of

1,500 gallons or more but less than 1,800 gallons;

(3) $10 for each delivery into a cargo tank having a capacity of

1,800 gallons or more but less than 2,000 gallons;

(4) $12.50 for each delivery into a cargo tank having a capacity

of 2,000 gallons or more but less than 2,500 gallons;

(5) $13.50 for each delivery into a cargo tank having a capacity

of 2,500 gallons or more but less than 2,700 gallons;

(6) $25 for each delivery into a cargo tank having a capacity of

2,700 gallons or more but less than 5,000 gallons;

(7) $37.50 for each delivery into a cargo tank having a capacity

of 5,000 gallons or more but less than 8,000 gallons;

(8) $50 for each delivery into a cargo tank having a capacity of

8,000 gallons or more but less than 12,000 gallons; and

(9) $25 for each increment of 5,000 gallons or any part of 5,000

gallons delivered into a cargo tank having a capacity of 12,000

gallons or more.

(b) The owner of LPG at the time of odorization or at the time

of import of odorized LPG shall pay the fee based on the net

amount of odorized LPG sold and placed into commerce. The fee

shall be collected and remitted to the commission as provided by

Section 113.245 by the person who odorizes the LPG or imports

odorized LPG.

(c) "Time of import" means the time of entry into this state

from another state or from outside the United States.

(d) The fee does not apply to a delivery of odorized LPG

destined for export from the United States or this state if the

LPG is in continuous movement to a destination outside the United

States or this state. As to LPG exported from this state, and

notwithstanding any other provision of this chapter, a delivery

fee may be levied and collected under this section only if

required to be levied and collected by implementation of the

Propane Education and Research Act of 1996 (15 U.S.C. Section

6401 et seq.).

(e) If the commission is party to an agreement with another

state's propane education and research program under Section

113.246(c), the fee on LPG destined for export to that state and

in continuous movement to a destination in that state shall be

assessed at the rate in effect in that state.

(f) The commission may transfer fees collected under Subsection

(e) to the agency or organization in the other state that is

party to the commission's agreement with that state.

Added by Acts 1991, 72nd Leg., ch. 725, Sec. 14, eff. Aug. 26,

1991. Amended by Acts 1997, 75th Leg., ch. 496, Sec. 4, eff.

Sept. 1, 1997.

Sec. 113.245. REPORT AND REMISSION OF FEES. (a) Each person

responsible for collecting and remitting a fee on a delivery of

LPG shall, on or before the 25th day of the month following the

end of each calendar month, file a report with the commission and

remit the amount of fees required to be collected or paid during

the preceding month.

(b) Each person responsible for collecting and remitting a fee

on a delivery of LPG or the person's representative shall prepare

the report required under Subsection (a) of this section on a

form provided or approved by the commission.

Added by Acts 1991, 72nd Leg., ch. 725, Sec. 14, eff. Aug. 26,

1991. Amended by Acts 1997, 75th Leg., ch. 496, Sec. 5, eff.

Sept. 1, 1997.

Sec. 113.246. RULES REGARDING FEES; AGREEMENTS WITH OTHER

STATES. (a) The commission shall adopt rules necessary for the

administration, collection, reporting, and payment of the fees

payable or collected under this subchapter and the Propane

Education and Research Act of 1996 (15 U.S.C. Section 6401 et

seq.) or other applicable federal law.

(b) The rebate program provided in Section 113.2435 shall be

funded by 50 percent of the total delivery fees collected under

Section 113.244. Administrative costs for the Alternative Fuels

Research and Education Division program may not exceed 25 percent

of the total delivery fees collected. The remainder of the total

delivery fees collected may be expended at the discretion of the

commission.

(c) The commission may enter into an agreement with an agency of

or an organization in another state and with the national Propane

Education and Research Council to coordinate the administration,

collection, reporting, and payment of the fees payable or

collected under the Propane Education and Research Act of 1996

(15 U.S.C. Section 6401 et seq.) or other applicable federal law.

(d) The commission may enter into an agreement with an agency of

or an organization in another state to coordinate the

administration, collection, reporting, and payment of the fees

payable or collected under this subchapter and the other state's

propane education and research program created by that state's

law or rule.

(e) An agreement executed under Subsection (c) or (d) may

include reporting, auditing, collecting, apportioning, and

remitting fees and assessments payable or collected under this

subchapter, the Propane Education and Research Act of 1996 (15

U.S.C. Section 6401 et seq.) or other applicable federal law, and

the other state's propane education and research program. The

commission may adopt rules necessary to implement the agreements

authorized by this section.

(f) None of the funds payable or collected under or by the

authority of the Propane Education and Research Act of 1996 (15

U.S.C. Section 6401 et seq.) may be spent on the promotion or

marketing of propane for use in on-the-road vehicles.

Added by Acts 1991, 72nd Leg., ch. 725, Sec. 14, eff. Aug. 26,

1991. Amended by Acts 1997, 75th Leg., ch. 496, Sec. 6, 7.

Sec. 113.247. PENALTIES RELATED TO REPORT OR FEES. (a) A

person who fails to file a report as provided by this subchapter

or who possesses a fee collected or payable under this subchapter

and who fails to remit the fee to the commission at the time and

in the manner required by this subchapter and rules of the

commission shall pay a penalty of five percent of the amount of

the fee due and payable. If the person fails to file the report

or pay the fee before the 30th day after the date on which the

fee or report is due, the person shall pay a penalty of an

additional five percent of the amount of the fee due and payable.

(b) The commission may add a penalty of 75 percent of the amount

of the fee or penalty due if failure to file the report or pay

the fee when it comes due is attributable to fraud or an intent

to evade the application of this section or a rule made under

this subchapter.

Added by Acts 1991, 72nd Leg., ch. 725, Sec. 14, eff. Aug. 26,

1991.

Sec. 113.248. CIVIL PENALTY. A person forfeits to the state a

civil penalty of not less than $25 nor more than $200 if the

person:

(1) fails or refuses to comply with or violates this subchapter;

or

(2) fails or refuses to comply with or violates a commission

rule for administering or enforcing this subchapter.

Added by Acts 1991, 72nd Leg., ch. 725, Sec. 14, eff. Aug. 26,

1991.

Sec. 113.249. ATTORNEY GENERAL. The attorney general, at the

request of the commission, may sue in a court of competent

jurisdiction to collect any fee or penalty due under this

subchapter.

Added by Acts 1991, 72nd Leg., ch. 725, Sec. 14, eff. Aug. 26,

1991.

Sec. 113.250. CRIMINAL PENALTY. (a) A person commits an

offense if the person makes and delivers to the commission a

report required under this subchapter to be made and delivered to

the commission, if the report contains false information. An

offense under this subsection is a felony of the third degree.

(b) The court may not fine a corporation or association under

Section 12.51(c), Penal Code, unless the amount of the fine under

that subsection is greater than the amount that could be fixed by

the court under Section 12.51(b), Penal Code.

(c) In addition to a sentence imposed on a corporation, the

court shall give notice of the conviction to the attorney general

as required by Article 17A.09, Code of Criminal Procedure.

Added by Acts 1991, 72nd Leg., ch. 725, Sec. 14, eff. Aug. 26,

1991.

SUBCHAPTER J. ALTERNATIVE FUELS COUNCIL

Sec. 113.281. DEFINITION. In this subchapter, "council" means

the Alternative Fuels Council.

Added by Acts 1993, 73rd Leg., ch. 603, Sec. 4, eff. Sept. 1,

1993.

Sec. 113.282. ALTERNATIVE FUELS COUNCIL. The Alternative Fuels

Council is an agency of the state.

Added by Acts 1993, 73rd Leg., ch. 603, Sec. 4, eff. Sept. 1,

1993.

Sec. 113.283. COMPOSITION. (a) The council is composed of the

following individuals:

(1) the commissioner of the General Land Office;

(2) the members of the Railroad Commission of Texas;

(3) the comptroller; and

(4) the chairman of the Texas Natural Resource Conservation

Commission.

(b) A member may designate an individual from the state agency

the member represents to serve in place of the member.

(c) The initial chairman of the council shall be the

commissioner of the General Land Office or a person designated by

the commissioner. Chairmanship of the council shall rotate

annually between the commissioner of the General Land Office and

the chairman of the Railroad Commission of Texas or individuals

designated by those members under Subsection (b) of this section.

Added by Acts 1993, 73rd Leg., ch. 603, Sec. 4, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.273, eff.

Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.104, eff. September 1, 2007.

Sec. 113.284. ALTERNATIVE FUELS PROGRAM. (a) The council shall

coordinate a comprehensive program to be carried out by state

agencies in support of the use of environmentally beneficial

alternative fuels.

(b) In developing a program under this section, the council may

adopt rules necessary to achieve the purposes of this subchapter.

Added by Acts 1993, 73rd Leg., ch. 603, Sec. 4, eff. Sept. 1,

1993.

Sec. 113.285. LEGISLATIVE FINDINGS. (a) The legislature finds

that this subchapter serves the public purposes of:

(1) development and diversification of the economy of the state;

(2) elimination of unemployment or underemployment in the state;

and

(3) development or expansion of transportation or commerce in

the state.

(b) The enumeration of public purposes in Subsection (a) of this

section is not intended to be a complete list of the public

purposes served by this subchapter and does not preclude a

finding that this subchapter serves a public purpose not

enumerated in that subsection.

Added by Acts 1993, 73rd Leg., ch. 603, Sec. 4, eff. Sept. 1,

1993.

Sec. 113.286. ALTERNATIVE FUELS CONVERSION FUND. (a) The

alternative fuels conversion fund is in the state treasury.

(b) To the extent permitted by federal law or regulations, the

council may use the money in the fund only to:

(1) make loans or grants under this subchapter;

(2) finance activities supporting or encouraging the use of

compressed natural gas, liquefied natural gas, liquefied

petroleum gas, methanol or methanol/gasoline blends of 85 percent

or greater, ethanol or ethanol/gasoline blends of 85 percent or

greater, or electricity; or

(3) pay the costs of administering this subchapter.

(c) The council may apply for, request, solicit, contract for,

receive, and accept gifts, grants, and other assistance from any

source for the purposes of this subchapter.

(d) The council shall maintain a separate account in the fund

for money received that is designated for the promotion of a

specific fuel or that is collected from a discrete component of

the alternative fuels industry. The council may use money in a

separate account in the fund only to finance an activity that

relates to the fuel for which the money is received.

(e) The fund consists of:

(1) oil overcharge funds appropriated by the legislature;

(2) gifts, grants, and other assistance to the council or fund

for the purpose of financing alternative fuels activities;

(3) other money designated by the legislature or the executive

branch;

(4) payments of principal and interest on loans made under this

subchapter; and

(5) interest earned on amounts in the fund.

Added by Acts 1993, 73rd Leg., ch. 603, Sec. 4, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 11, Sec. 16, eff.

Sept. 1, 1995.

Sec. 113.287. FUELS CONVERSION LOAN PROGRAM. (a) The council

may make loans, grants, or other distributions to eligible

borrowers to fund conversion or infrastructure projects to

promote the use of environmentally beneficial fuels or for other

purposes, subject to applicable regulations or approval of the

United States Department of Energy.

(b) The council shall adopt rules necessary to administer the

fuels conversion loan program.

(c) The council shall adopt rules under this section in

accordance with applicable rules and regulations of the United

States Department of Energy.

(d) The council by rule shall determine which individuals and

businesses are eligible for a loan, grant, or other disbursement

under this section. The rules shall provide for historically

underutilized businesses, individuals with low incomes,

institutions of higher education, and health care facilities to

be eligible for loans, grants, or other disbursements to

undertake conversion and infrastructure projects for fuels.

(e) A state agency, county, municipality, school district, or

mass transit authority or department is eligible to receive a

loan, grant, or other disbursement under this subchapter to carry

out an eligible conversion or infrastructure project regarding

LPG or another environmentally beneficial fuel to comply with

fuel requirements provided by or by rules adopted under:

(1) Subchapter A, Chapter 2158, Government Code; or

(2) Subchapter C, Chapter 2171, Government Code.

(f) The council may make a loan to finance the construction of

an infrastructure refueling facility only if the facility is to

serve and be accessible to the general public to the extent

practicable.

Added by Acts 1993, 73rd Leg., ch. 603, Sec. 4, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 11, Sec. 17, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 260, Sec. 41, eff. May

30, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 30.230, eff. Sept.

1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

864, Sec. 2, eff. September 1, 2005.

Sec. 113.288. INTEREST AMOUNTS. (a) The council may loan money

under this subchapter at no interest to a state agency, county,

municipality, school district, or mass transit authority or

department.

(b) A loan to any other entity must bear interest at a rate that

is not greater than the auction average rate quoted on a bank

discount basis for 26-week treasury bills issued by the United

States as published by the federal reserve board for the week

preceding the week in which the interest rate is determined, plus

two percent.

Added by Acts 1993, 73rd Leg., ch. 603, Sec. 4, eff. Sept. 1,

1993.

Sec. 113.289. TERM OF LOAN. A loan under this subchapter must

be repaid not later than the fifth anniversary of the date the

loan was issued.

Added by Acts 1993, 73rd Leg., ch. 603, Sec. 4, eff. Sept. 1,

1993.

Sec. 113.290. TRANSFER OF VEHICLE OR OTHER PROPERTY CONVERTED

WITH LOAN PROCEEDS. A borrower may not transfer to another

person a vehicle or other property converted to alternative fuel

use with the proceeds of a loan under this subchapter unless

before the transfer:

(1) the loan is fully repaid; or

(2) the alternative fuels equipment purchased, installed, or

constructed with the loan proceeds is removed and installed on

another vehicle or other property owned by the person.

Added by Acts 1993, 73rd Leg., ch. 603, Sec. 4, eff. Sept. 1,

1993.

SUBCHAPTER K. LIABILITY OF LICENSE HOLDER

Sec. 113.301. LIMITATION OF LIABILITY OF LICENSED INSTALLER OR

SERVICER. A person is not liable for damages caused solely by a

malfunction or the installation, modification, or improper

operation of an LPG system that the person delivered for

installation, installed, or serviced in a residential,

commercial, or public building or in a motor vehicle if:

(1) the person was licensed by the commission to perform the

installation or service or was a registrant;

(2) the delivery, installation, or service was performed in

compliance with the safety rules and standards adopted by the

commission;

(3) the person has no control over the operation or use of the

LPG system;

(4) the person was not negligent; and

(5) the person did not supply a defective product which was a

producing cause of harm.

Added by Acts 1993, 73rd Leg., ch. 80, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 300, Sec. 1, eff. May

26, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

462, Sec. 2, eff. June 16, 2007.

SUBCHAPTER L. TESTING OF LP-GAS SYSTEMS IN SCHOOL FACILITIES

Sec. 113.351. DEFINITIONS. In this subchapter:

(1) "School district" means:

(A) an entity created under the laws of this state and

accredited by the Texas Education Agency under Subchapter D,

Chapter 39, Education Code;

(B) a private elementary or secondary school, other than a

school in a residence; or

(C) a state or regional school for the blind and visually

impaired or the deaf under Chapter 30, Education Code.

(2) "Supplier" means an individual or company that sells and

delivers liquefied petroleum gas to a school district facility.

If more than one individual or company sells and delivers LP-gas

to a facility of a school district, each individual or company is

a supplier for purposes of this subchapter.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 53, eff. Sept. 1,

2001.

Sec. 113.352. DUTY TO TEST FOR LEAKAGE. (a) Each school

district shall perform leakage tests for leakage on the LP-gas

piping system in each school district facility at least

biennially. The tests must be performed before the beginning of

the school year.

(b) The school district may perform the leakage tests on a

two-year cycle under which the tests are performed for the LP-gas

piping systems of approximately one-half of the facilities each

year.

(c) If a school district operates one or more school district

facilities on a year-round calendar, the leakage test in each of

those facilities must be conducted and reported not later than

July 1 of the year in which the test is performed.

(d) A test performed under a municipal code satisfies the

pressure testing requirements prescribed by this section.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 53, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

995, Sec. 1, eff. June 19, 2009.

Sec. 113.353. REQUIREMENTS OF TEST. (a) The school district

shall perform the leakage test to determine whether the LP-gas

piping system holds at least the amount of pressure specified by

the commission.

(b) The leakage test must be conducted in accordance with

commission rules.

(c) At the request of a school district, the commission shall

assist the district in providing for the certification of an

employee of the school district or school, as applicable, to

conduct the test and in developing a procedure for conducting the

test.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 53, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

995, Sec. 2, eff. June 19, 2009.

Sec. 113.354. NOTICE OF TEST. (a) A school district shall

retain documentation specifying the date and the result of each

leakage test or other inspection of each LP-gas piping system

until at least the fifth anniversary of the date the test or

other inspection was performed.

(b) Before the introduction of any LP-gas into the LP-gas piping

system, the school district shall provide verification to the

district's supplier that the piping has been tested in accordance

with this subchapter.

(c) The commission may review a school district's documentation

of each leakage test or other inspection conducted by the school

district.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 53, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

995, Sec. 3, eff. June 19, 2009.

Sec. 113.355. TERMINATION OF SERVICE. A supplier shall

terminate service to a school district facility if:

(1) the supplier receives official notification from the firm or

individual conducting the test of a hazardous leakage in the

facility LP-gas piping system; or

(2) a test at the facility is not performed as required by this

subchapter.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 53, eff. Sept. 1,

2001.

Sec. 113.356. REPORT TO BOARD OF TRUSTEES. An identified LP-gas

leakage in a school district facility shall be reported to the

board of trustees of the district in which the facility is

located.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 53, eff. Sept. 1,

2001.

Sec. 113.357. ENFORCEMENT. The commission shall enforce this

subchapter.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 53, eff. Sept. 1,

2001.

SUBCHAPTER M. CONSUMER SAFETY NOTIFICATION

Sec. 113.401. NOTICE REQUIRED. (a) A person holding a license

to install or repair an LPG system who sells, installs, or

repairs an LPG system, piping or other equipment that is part of

a system, or an appliance that is connected or attached to a

system shall provide the following notice to the purchaser or

owner of the system, piping or other equipment, or appliance:

WARNING: Flammable Gas. The installation, modification, or

repair of an LPG system by a person who is not licensed or

registered to install, modify, or repair an LPG system may cause

injury, harm, or loss. Contact a person licensed or registered

to install, modify, or repair an LPG system. A person licensed

to install or repair an LPG system may not be liable for damages

caused by the modification of an LPG system by an unlicensed

person except as otherwise provided by applicable law.

(b) The commission shall adopt rules relating to the notice

required by Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch.

462, Sec. 1, eff. September 1, 2007.



CHAPTER 114. OIL TANKER VEHICLES

NATURAL RESOURCES CODE

TITLE 3. OIL AND GAS

SUBTITLE D. REGULATION OF SPECIFIC BUSINESSES AND OCCUPATIONS

CHAPTER 114. OIL TANKER VEHICLES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 114.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Railroad Commission of Texas.

(2) "Liquid hydrocarbons" means unrefined oil or condensate, and

refined oil or condensate to be blended with unrefined liquid

hydrocarbons.

(3) "Transporter" means each gatherer, storer, or other handler

of liquid hydrocarbons who moves or transports those liquid

hydrocarbons by truck or other motor vehicle.

(4) "Oil tanker vehicle" means a motor vehicle licensed for

highway use on a public highway or used on a public highway:

(A) that is equipped with, carrying, pulling, or otherwise

transporting an assembly, compartment, tank, or other container

that is used for transporting, hauling, or delivering liquids;

and

(B) that is being used to transport liquid hydrocarbons on a

public highway.

(5) "Public highway" means a way or place of whatever nature

open to the use of the public as a matter of right for the

purpose of vehicular travel, even if the way or place is

temporarily closed for the purpose of construction, maintenance,

or repair.

(6) "Lease" means a well producing oil, gas, or oil and gas, and

any group of contiguous wells producing oil, gas, or oil and gas

of any number operated as a producing unit.

(7) "Facility" means any place used to store, process, refine,

reclaim, dispose of, or treat liquid hydrocarbons.

(8) "Cargo manifest" means one or more documents that together

contain the information required by Section 114.012 of this code.

Added by Acts 1983, 68th Leg., p. 1230, ch. 263, Sec. 30, eff.

Sept. 1, 1983.

Sec. 114.002. APPLICABILITY OF CHAPTER. This chapter does not

apply to:

(1) a common carrier as defined by and regulated under Chapter

111 of the Natural Resources Code; or

(2) the movement by a person or entity by motor vehicle of salt

water, brine, sludge, drilling mud, and other liquid or

semiliquid material arising out of or incidental to drilling for

or producing oil or gas if:

(A) the commission has authorized the person or entity to move

or transport the material and the material being moved or

transported contains less than seven percent liquid hydrocarbons

by volume; or

(B) the person or entity is not moving or transporting the

material for hire and the material being moved or transported

contains less than seven percent liquid hydrocarbons by volume.

Added by Acts 1983, 68th Leg., p. 1230, ch. 263, Sec. 30, eff.

Sept. 1, 1983.

SUBCHAPTER B. CARGO MANIFEST

Sec. 114.011. CARGO MANIFEST REQUIRED. A cargo manifest must be

carried in each oil tanker vehicle transporting liquid

hydrocarbons on a public highway in this state and must be

presented on request for inspection as provided by Section

114.101 of this code.

Added by Acts 1983, 68th Leg., p. 1230, ch. 263, Sec. 30, eff.

Sept. 1, 1983.

Sec. 114.012. CONTENTS OF CARGO MANIFEST. For each load of

liquid hydrocarbons loaded onto and transported by an oil tanker

vehicle, the cargo manifest must include:

(1) an identification of the lease or facility from which the

liquid hydrocarbons were removed which must include:

(A) the lease or facility name; and

(B) the name of the operator of the lease or facility;

(2) the total quantity of liquid hydrocarbons removed from the

lease or facility and loaded onto the oil tanker vehicle;

(3) the date and hour when the liquid hydrocarbons were removed

from the lease or facility and loaded onto the oil tanker

vehicle;

(4) the identity of the transporter which must include:

(A) the company or individual transporter's name and address;

(B) the oil tanker vehicle driver's name; and

(C) a unique number for the oil tanker vehicle that for a truck

tractor and semitrailer type oil tanker vehicle must include

unique vehicle numbers for both truck tractor and semitrailer;

and

(5) the intended point of destination for the liquid

hydrocarbons, including the name of the receiving facility.

Added by Acts 1983, 68th Leg., p. 1230, ch. 263, Sec. 30, eff.

Sept. 1, 1983.

Sec. 114.013. COPY OF CARGO MANIFEST LEFT AT LEASE OR FACILITY.

(a) A copy of the cargo manifest must be left at the lease or

facility from which the liquid hydrocarbons were removed or

delivered to the lease or facility operator, his agent, or his

representative.

(b) The requirements of this section may be met by leaving a

separate document at the lease or facility from which the liquid

hydrocarbons were removed or delivering to the lease or facility

operator a separate document that includes information required

under Subdivisions (1)-(3) and Subdivisions (4)(A) and (B),

Section 114.012, of this code.

(c) If more than one load of liquid hydrocarbons are removed

from a single tank or other container of liquid hydrocarbons

within a period of 24 consecutive hours, Subdivisions (2) and

(3), Section 114.012, of this code may be met for purposes of

this section by a separate document that includes:

(1) the total quantity of liquid hydrocarbons removed;

(2) the date and hour the first load was removed; and

(3) the date and hour the last load was removed.

(d) If the operator of a facility requires that a transporter

leave at the facility or deliver to the operator a document other

than the transporter's cargo manifest, a transporter may meet the

requirements of this section by leaving those specified documents

at an agreed location or delivering the document to the operator.

Added by Acts 1983, 68th Leg., p. 1230, ch. 263, Sec. 30, eff.

Sept. 1, 1983.

Sec. 114.014. CARGO MANIFEST RECORDS. After the delivery of all

liquid hydrocarbons in an oil tanker vehicle is completed, the

cargo manifest must be maintained in the records of the

transporter for a period of not less than two years from the date

the liquid hydrocarbons are removed from the oil tanker vehicle.

Added by Acts 1983, 68th Leg., p. 1230, ch. 263, Sec. 30, eff.

Sept. 1, 1983.

SUBCHAPTER C. ENFORCEMENT

Sec. 114.101. AUTHORITY TO EXAMINE CARGO MANIFESTS. The

commission, its designated agents or employees, or a peace

officer may examine a cargo manifest, whether it is on an oil

tanker vehicle or in the records of the transporter, under

circumstances where the examination is a lawful attempt to

determine whether this chapter is being violated.

Added by Acts 1983, 68th Leg., p. 1230, ch. 263, Sec. 30, eff.

Sept. 1, 1983.

Sec. 114.102. CRIMINAL OFFENSES. (a) A person commits an

offense if the person knowingly or intentionally:

(1) fails to leave a copy of the cargo manifest or other

document as required under Section 114.013 of this code at the

lease or facility from which the liquid hydrocarbons were removed

or fails to deliver a copy of the cargo manifest or other

document as required under Section 114.013 of this code to the

operator of the lease or facility, his agent, or his

representative;

(2) operates an oil tanker vehicle without a cargo manifest as

required by this chapter;

(3) fails to maintain cargo manifest records as required under

Section 114.014 of this code; or

(4) forges or falsifies a cargo document or documents required

by this chapter or exhibits a cargo document or documents knowing

that those documents are forged or falsified.

(b) An offense under this section is a felony of the third

degree.

(c) It is an affirmative defense to prosecution under

Subdivision (1), (2), or (3), Subsection (a), of this section

that the person charged with the offense provides the information

required by Section 114.012 of this code.

(d) A penalty imposed for violation of this chapter is in

addition to any civil or administrative penalty or sanction

authorized by Sections 85.042 and 85.201 of this code or any

other provision of law.

Added by Acts 1983, 68th Leg., p. 1230, ch. 263, Sec. 30, eff.

Sept. 1, 1983.



CHAPTER 115. REGULATION OF CERTAIN TRANSPORTERS OF OIL OR PETROLEUM PRODUCTS

NATURAL RESOURCES CODE

TITLE 3. OIL AND GAS

SUBTITLE D. REGULATION OF SPECIFIC BUSINESSES AND OCCUPATIONS

CHAPTER 115. REGULATION OF CERTAIN TRANSPORTERS OF OIL OR

PETROLEUM PRODUCTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 115.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Railroad Commission of Texas.

(2) "Commission order" includes a rule or order adopted by the

commission under the oil and gas conservation statutes of this

state, including this title and Subtitle B, Title 3, Utilities

Code.

(3) "Gas" includes natural gas, bradenhead gas, casinghead gas,

or gas produced from an oil or gas well.

(4) "Manifest" includes a document issued by a shipper that

covers oil or a petroleum product transported by motor vehicle.

(5) "Oil" includes crude petroleum oil:

(A) in its natural state as produced; or

(B) from which only the basic sediment and water have been

removed.

(6) "Person" includes an individual, corporation, association,

partnership, receiver, trustee, guardian, executor,

administrator, or representative.

(7) "Petroleum product" includes:

(A) refined crude oil;

(B) crude tops;

(C) topped crude;

(D) processed crude petroleum;

(E) residue from crude petroleum;

(F) cracking stock;

(G) uncracked fuel oil;

(H) fuel oil;

(I) treated crude oil;

(J) residuum;

(K) gas oil;

(L) casinghead gasoline;

(M) natural gas gasoline;

(N) naphtha;

(O) distillate;

(P) gasoline;

(Q) kerosene;

(R) benzine;

(S) wash oil;

(T) waste oil;

(U) blended gasoline;

(V) lubricating oil;

(W) blends or mixtures of petroleum; or

(X) any other liquid petroleum product or byproduct derived from

crude petroleum oil or gas.

(8) "Shipping papers" includes:

(A) a bill of lading that covers oil or a petroleum product

transported by railway;

(B) a manifest; or

(C) a document that covers oil or a petroleum product

transported by pipeline, boat, or barge.

(9) "Tender" means a permit or certificate of clearance for the

transportation of oil or a petroleum product that is approved and

issued or registered under the authority of the commission.

(10) "Unlawful gas" includes gas produced or transported in

violation of a law of this state or commission order.

(11) "Unlawful petroleum product" includes a petroleum product:

(A) any part of which was processed or derived in whole or in

part from:

(i) unlawful oil;

(ii) a product of unlawful oil; or

(iii) unlawful gas; or

(B) transported in violation of a law of this state or

commission order.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 7, eff. Sept. 1,

1997.

Sec. 115.002. EXCEPTION. This chapter does not apply to the

retail purchase of a petroleum product if that product is:

(1) contained in the ordinary equipment of a motor vehicle; and

(2) used only to operate the motor vehicle in which it is

contained.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 7, eff. Sept. 1,

1997.

Sec. 115.003. DEFINITION OF UNLAWFUL OIL; PRESUMPTION. (a) For

purposes of this chapter, oil is unlawful if the oil is:

(1) produced in this state from a well in excess of the amount

allowed by a commission order or otherwise in violation of a law

of this state or commission order; or

(2) transported in violation of a law of this state or

commission order.

(b) It is presumed that oil is "unlawful oil" for purposes of

this chapter if the oil is retained in storage for more than six

years without being used, consumed, or moved into regular

commercial channels.

(c) The presumption under Subsection (b) may be rebutted by

proof that the oil:

(1) was produced from a well within the production allowable

then applying to that well;

(2) was not produced in violation of a law of this state or

commission order; and

(3) if transported from the lease from which it was produced,

was not transported in violation of a law of this state or

commission order.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 7, eff. Sept. 1,

1997.

SUBCHAPTER B. TENDERS AND MANIFESTS

Sec. 115.011. TENDER REQUIREMENTS. The commission by order may

require that a tender be obtained before oil or a petroleum

product may be transported or received for transportation by

pipeline, railway, boat, or barge.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 7, eff. Sept. 1,

1997.

Sec. 115.012. TENDER; APPLICATION REQUIREMENTS. (a) The

commission by order shall prescribe the form of a tender and a

tender application.

(b) The form must show:

(1) the name and address of the shipper or other person who

tenders oil or a petroleum product for transportation;

(2) the name and address of the transporter if the commission

order requires the transporter to be designated;

(3) the quantity and classification of each commodity authorized

to be transported;

(4) each location at which delivery is to be made to the

transporter; and

(5) other related information as prescribed by commission order.

(c) Each tender must:

(1) bear a date and serial number;

(2) state the expiration date of the tender; and

(3) be executed by an agent authorized by the commission to

deny, approve, or register tenders.

(d) An agent may not approve or register a tender for the

transportation of unlawful oil or an unlawful petroleum product.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 7, eff. Sept. 1,

1997.

Sec. 115.013. ACTION ON TENDER APPLICATION. (a) If an agent of

the commission rejects an application for a tender, the agent

shall return a copy of the application to the applicant with the

reasons for the rejection indicated on the copy.

(b) A person whose tender application is not acted on before the

21st day after the date on which the application is filed is

entitled to judicial review in the manner provided by Section

115.014 for the appeal of a rejection of a tender application.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 7, eff. Sept. 1,

1997.

Sec. 115.014. JUDICIAL REVIEW. (a) A person whose tender

application is rejected may appeal that action by filing a

petition against the commission in a district court of Travis

County for review of the agent's decision.

(b) The clerk of the court shall issue to the commission a

notice setting forth briefly the cause of action stated in the

petition. The court may not enter an order on the petition until

the court conducts a hearing. The court must conduct the hearing

not later than the fifth day after the date of issuance of the

notice.

(c) The court may sustain, modify, or overrule the agent's

decision and may issue a restraining order or injunction as

warranted by the facts.

(d) A person dissatisfied with the decision of the district

court may appeal to the court of appeals.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 7, eff. Sept. 1,

1997.

Sec. 115.015. TRANSFER UNDER TENDER. (a) A person who obtains

a tender may not transport or deliver, or cause or permit to be

transported or delivered, any more or any different commodity

than that authorized by the tender.

(b) A connecting carrier or consignee who receives oil or a

petroleum product from another transporter by pipeline, railway,

boat, or barge under authority of shipping papers executed by the

initial transporter that bear the date and serial number of a

tender issued to that initial transporter is considered to

receive the oil or petroleum product by authority of that tender

if the commission order provides that a connecting carrier or

consignee may rely on the shipping papers.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 7, eff. Sept. 1,

1997.

Sec. 115.016. ISSUANCE OF MANIFEST. (a) A person who obtains a

tender required under this subchapter shall sign and issue a

manifest to the operator of each motor vehicle used to transport

the oil or petroleum product that is covered by the tender.

(b) The person shall issue a separate manifest for each load

carried by the motor vehicle.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 7, eff. Sept. 1,

1997.

Sec. 115.017. FORM OF MANIFEST. (a) The commission by order

may prescribe the form of a manifest.

(b) A manifest must:

(1) bear a certificate signed by the shipper that states the

amount of oil or petroleum products to be transported and

specifies each petroleum product to be transported; and

(2) include, if required by commission order:

(A) the date and serial number of the tender that authorizes the

transportation or a seal, number, or other evidence of the

tender, if a tender is required;

(B) the amount and classification of each petroleum product to

be transported;

(C) the name and address of the transporter, the name and

address of the shipper, and the name and address of the

consignee, if known;

(D) the name and address of the operator of the motor vehicle;

(E) the license plate number of the motor vehicle;

(F) the date, time, and place at which the motor vehicle was

loaded and the destination, if known, of the load; and

(G) other related information as required by commission order.

(c) If the form of the manifest is not prescribed by commission

order, each shipper required to issue a manifest to a transporter

shall use a form of manifest that is:

(1) commonly used in commercial transactions; or

(2) required by another state agency to accompany the movement

of gasoline.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 7, eff. Sept. 1,

1997.

Sec. 115.018. TRANSFER UNDER MANIFEST; RESTRICTIONS. (a) A

person authorized to transport oil or a petroleum product on a

manifest issued by a shipper may not receive:

(1) a commodity for transportation that is different from the

commodity described in the manifest; or

(2) oil or a petroleum product in an amount exceeding the amount

authorized by the manifest.

(b) A person authorized to transport oil or a petroleum product

by a shipper-issued manifest that bears on its face the date and

serial number of the tender may rely on the manifest delivered to

that person and each consignee or person to whom the transporter

delivers oil or a petroleum product covered by that manifest may

rely on the manifest as authority to receive the commodity

delivered if the manifest:

(1) appears to be valid on its face;

(2) is signed by the shipper; and

(3) bears the certificate of the shipper that the transportation

of the oil or petroleum product is authorized by the tender.

(c) If the commission by order prohibits the transportation of

oil or a petroleum product by motor vehicle without a manifest

that shows the date and serial number of a tender authorizing the

transportation, a person may not ship or transport or cause to be

shipped or transported by motor vehicle oil or a petroleum

product unless the person furnishes the manifest to the operator

of the motor vehicle. The person transporting the oil or

petroleum product shall maintain the manifest in the vehicle at

all times during the shipment. If the person to whom the tender

is issued is the operator of the motor vehicle and the tender

identifies the motor vehicle by license number and covers one

load, the person may carry the tender in the vehicle in lieu of a

manifest.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 7, eff. Sept. 1,

1997.

Sec. 115.019. RECEIPT REQUIRED. A person who transports oil or

a petroleum product by motor vehicle under conditions that

require a tender or manifest shall obtain a receipt from each

person to whom any part of the oil or petroleum product is

delivered. The receipt must be on the reverse side of the tender

or manifest and must indicate:

(1) the number of gallons of oil or of each petroleum product

delivered;

(2) the date of delivery; and

(3) the signature and address of the purchaser or consignee of

the oil or petroleum product.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 7, eff. Sept. 1,

1997.

Sec. 115.020. RECORDS; INSPECTION. (a) A person who transports

by motor vehicle and delivers oil or a petroleum product shall

keep in this state for two years each tender or manifest issued

to the person, together with the receipts and endorsements on the

tender or manifest.

(b) A tender or manifest is at all times subject to inspection

by the commission or an agent or inspector of the commission.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 7, eff. Sept. 1,

1997.

SUBCHAPTER C. FORFEITURE OF UNLAWFUL OIL OR PETROLEUM PRODUCT

Sec. 115.031. FORFEITURE AUTHORIZED. Unlawful oil and unlawful

petroleum products, regardless of the date of production or

manufacture, are declared to be a nuisance and shall be forfeited

to this state as provided by this subchapter.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 7, eff. Sept. 1,

1997.

Sec. 115.032. REPORT TO ATTORNEY GENERAL. On the discovery of

unlawful oil or an unlawful petroleum product, a member of the

commission, an agent or employee of the commission, or a peace

officer shall immediately file with the attorney general a report

that describes the unlawful oil or unlawful petroleum product.

The report must state the ownership, party in possession, amount,

location, and classification of the oil or petroleum product.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 7, eff. Sept. 1,

1997.

Sec. 115.033. ACTION IN REM. (a) If the attorney general is

advised of the presence of unlawful oil or an unlawful petroleum

product, the attorney general shall bring an action in rem in the

name of the state in Travis County or in the county in which the

oil or petroleum product is located against the unlawful oil or

petroleum product and against each person who owns, claims, or is

in possession of the oil or petroleum product.

(b) If it appears to the court from an examination of the

petition or after hearing evidence on the petition at a

preliminary hearing that the unlawful oil or petroleum product

mentioned in the petition is in danger of being removed, wasted,

lost, or destroyed, the court shall:

(1) issue restraining orders or injunctive relief, either

mandatory or prohibitive;

(2) appoint a receiver to take charge of the oil or petroleum

product; or

(3) direct the sheriff of the county in which the unlawful oil

or petroleum product is located to seize and impound the oil or

petroleum product pending further orders of the court.

(c) A party to the action may demand a trial by jury on any

issue of fact raised by the pleadings, and the case shall proceed

to trial in the manner provided for other civil cases.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 7, eff. Sept. 1,

1997.

Sec. 115.034. FORFEITURE SALE. (a) If, on the trial of the

action, the oil or petroleum product in controversy is found to

be unlawful, the court shall render judgment forfeiting the oil

or petroleum product to this state. The court shall issue an

order of sale directing the sheriff or a constable of the county

in which the oil or petroleum product is located to seize and

sell the oil or petroleum product in the same manner as personal

property is sold under execution. The court may order the oil or

petroleum product sold in whole or in part.

(b) The sale shall be conducted at the courthouse door of the

county in which the oil or petroleum product is located.

(c) The court shall apply the money realized from the sale first

to the payment of the costs of the action and expenses incident

to the sale of the oil or petroleum product. The court may then

use not more than one-half of the money to compensate a person

for expenses incurred in storing the unlawful oil or petroleum

product. Any balance remaining shall be remitted to the

comptroller.

(d) The officers of the court shall receive the same fees

provided by law for other civil actions. The sheriff who executes

the sale shall issue a bill of sale or certificate to the

purchaser of the oil or petroleum product, and the commission, on

presentation of that certificate of clearance, shall issue a

tender, if a tender is required, permitting the purchaser of the

oil or petroleum product to move the oil or petroleum product

into commerce.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 7, eff. Sept. 1,

1997.

SUBCHAPTER D. ENFORCEMENT AND PENALTIES

Sec. 115.041. ENFORCEMENT; ARRESTS. (a) To enforce this

chapter, an agent of the commission or a peace officer of this

state who has probable cause and reasonable grounds to believe

that a motor vehicle is transporting unlawful oil or an unlawful

petroleum product may stop the vehicle to take samples of the

cargo and to inspect the shipping papers.

(b) If, on examination of the motor vehicle, the agent or

officer finds that the vehicle is transporting unlawful oil or an

unlawful petroleum product or is transporting oil or a petroleum

product without a required tender, the agent or officer, with or

without a warrant, shall arrest the operator of the vehicle and

file a complaint against the operator under this chapter.

(c) In a criminal action under this chapter, the agent or

officer is not entitled to a fee for executing a warrant of

arrest or capias or for making an arrest with or without a

warrant.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 7, eff. Sept. 1,

1997.

Sec. 115.042. PUBLICATION OF COMMISSION ORDER PRIOR TO

ENFORCEMENT. A criminal action may not be maintained against a

person involving the violation of a rule or order that the

commission adopts, modifies, or amends until the commission

publishes a complete copy of the rule or order.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 7, eff. Sept. 1,

1997.

Sec. 115.043. CERTIFICATE AS EVIDENCE. (a) A certificate that

sets forth the terms of a commission order and states that the

order has been adopted and published and was in effect on a

specified date or during a specified period is prima facie

evidence of those facts if the certificate is:

(1) made under the seal of the commission; and

(2) executed by a member or the secretary of the commission.

(b) The certificate is admissible in evidence in any civil or

criminal action that involves the order without further proof of

the adoption, publication, or contents of the order.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 7, eff. Sept. 1,

1997.

Sec. 115.044. SERVICE OF PROCESS. (a) In an action or

proceeding that involves the enforcement of this chapter or a

commission order, a Texas Ranger or agent of the commission may

serve any judicial process, warrant, subpoena, or writ as

directed by the court issuing the process and shall serve the

process in the same manner as a peace officer.

(b) The ranger or agent may serve the process, warrant, or

subpoena anywhere in this state although it may be directed to

the sheriff or a constable of a particular county.

(c) The ranger or agent shall make the same return as any other

officer, sign the return, and add under the name the title "State

Ranger" or "Agent, Railroad Commission of Texas," as appropriate,

which is sufficient to make the writ valid if the writ is

otherwise properly prepared.

(d) A Texas Ranger or agent of the commission is not entitled to

a fee in addition to that person's regular compensation for a

service provided under this section.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 7, eff. Sept. 1,

1997.

Sec. 115.045. PLEADING; PROOF. (a) In a complaint,

information, or indictment that alleges a violation of a

commission order, it is unnecessary to set forth fully the terms

of the order and sufficient to allege the substance of the order

or the pertinent terms of the order that are alleged to have been

violated.

(b) In a criminal action filed under this chapter, a certificate

executed by a member or the secretary of the commission that

shows the amount of allowable oil that may be produced per day or

during a stated period from an oil well, proof of production from

which is involved in the criminal action, is admissible and is

prima facie evidence of the facts stated in the certificate.

(c) This section does not limit the power of the commission to

adopt rules or orders under the oil and gas conservation statutes

of this state, including this title and Subtitle B, Title 3,

Utilities Code.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 7, eff. Sept. 1,

1997.

Sec. 115.046. VENUE. A criminal action maintained under this

chapter must be brought in:

(1) the county in which the oil or petroleum product involved in

the criminal action is received or delivered; or

(2) any county in or through which that oil or petroleum product

is transported.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 7, eff. Sept. 1,

1997.

Sec. 115.047. PENALTIES. (a) A person commits an offense if

the person is the operator of a motor vehicle that transports oil

or a petroleum product and the person:

(1) intentionally fails to stop the vehicle on the command of an

agent of the commission or peace officer; or

(2) intentionally fails to permit inspection by the agent or

officer of the contents of or the shipping papers accompanying

the vehicle.

(b) A person commits an offense if the person:

(1) knowingly violates Section 115.011, 115.015(a), 115.016,

115.018, 115.019, or 115.020;

(2) knowingly ships or transports or causes to be shipped or

transported unlawful oil or an unlawful petroleum product by

motor vehicle over a public highway in this state;

(3) knowingly ships or transports or causes to be shipped or

transported by motor vehicle oil or a petroleum product without

the authority of a tender if a tender is required by a commission

order; or

(4) if a tender is required by a commission order, knowingly

receives from a motor vehicle or knowingly delivers to a motor

vehicle oil or a petroleum product that is not covered by a

tender authorizing the transportation of the oil or petroleum

product.

(c) A person commits an offense if the person:

(1) knowingly ships or transports or causes or permits to be

shipped or transported by pipeline, railway, boat, or barge

unlawful oil or an unlawful petroleum product;

(2) knowingly receives or delivers for transportation by

pipeline, railway, boat, or barge unlawful oil or an unlawful

petroleum product;

(3) knowingly ships or transports or causes or permits to be

shipped or transported by pipeline, railway, boat, or barge oil

or a petroleum product without authority of a tender if a tender

is required by a commission order; or

(4) knowingly receives or delivers by pipeline, railway, boat,

or barge oil or a petroleum product without authority of a tender

if a tender is required by a commission order.

(d) An offense under this section is punishable by a fine of not

less than $50 or more than $200.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 7, eff. Sept. 1,

1997.



CHAPTER 116. COMPRESSED NATURAL GAS

NATURAL RESOURCES CODE

TITLE 3. OIL AND GAS

SUBTITLE D. REGULATION OF SPECIFIC BUSINESSES AND OCCUPATIONS

CHAPTER 116. COMPRESSED NATURAL GAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 116.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Railroad Commission of Texas.

(2) "Compressed natural gas" or "CNG" means natural gas

primarily consisting of methane in a gaseous state that is

compressed and used, stored, sold, transported, or distributed

for use by or through a CNG system.

(3) "Liquefied natural gas" or "LNG" means natural gas primarily

consisting of methane in liquid or semisolid state.

(4) "CNG cylinder" means a cylinder or other container designed

for use or used as part of a CNG system.

(5) "LNG container" means a container designed for use or used

as part of an LNG system.

(6) "CNG system" means a system of safety devices, cylinders,

piping, fittings, valves, compressors, regulators, gauges, relief

devices, vents, installation fixtures, and other CNG equipment

intended for use or used in any building or public place by the

general public or in conjunction with a motor vehicle or mobile

fuel system fueled by compressed natural gas and any system or

facilities designed to be used or used in the compression, sale,

storage, transportation for delivery, or distribution of

compressed natural gas in portable CNG cylinders, but does not

include natural gas facilities, equipment, or pipelines located

upstream of the inlet of a compressor devoted entirely to

compressed natural gas.

(7) "LNG system" means a system of safety devices, containers,

piping, fittings, valves, compressors, regulators, gauges, relief

devices, vents, installation fixtures, and other LNG equipment

intended for use or used with a motor vehicle fueled by liquefied

natural gas and any system or other facilities designed to be

used or used in the sale, storage, transportation for delivery,

or distribution of liquefied natural gas.

(8) "Motor vehicle" means any self-propelled vehicle licensed

for highway use or used on a public highway.

(9) "Compressed natural gas cargo tank" means a container built

in accordance with A.S.M.E. or D.O.T. specifications and used to

transport compressed natural gas for delivery.

(10) "Liquefied natural gas cargo tank" means a container built

in accordance with A.S.M.E. or D.O.T. specifications and used to

transport liquefied natural gas for delivery.

(11) "Mobile fuel system" means a CNG or LNG system to supply

natural gas fuel to an auxiliary engine other than the engine

used to propel the vehicle or for other uses on the vehicle.

(12) "Motor fuel system" means a CNG or LNG system to supply

natural gas as a fuel for an engine used to propel the vehicle.

(13) "Registrant" means any individual exempt from the licensing

requirements as established by rule of the commission who is

required to register with the commission, any person qualified by

examination by the commission, or any person who applies for

registration with the commission. Registrant includes an employee

of a licensee who performs CNG-related or LNG-related activities.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983. Amended by Acts 1993, 73rd Leg., ch. 227, Sec. 1, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 276, Sec. 1, eff. Sept.

1, 1995.

Sec. 116.002. EXCEPTIONS. This chapter does not apply to:

(1) the production, transportation, storage, sale, or

distribution of natural gas that is not included in the

definition of compressed natural gas or liquefied natural gas;

(2) the production, transportation, storage, sale, or

distribution of natural gas that is subject to commission

jurisdiction under Subtitle A or B, Title 3, Utilities Code;

(3) pipelines, fixtures, and other equipment used in the natural

gas industry that are not used or designed to be used as part of

a CNG or LNG system; or

(4) pipelines, fixtures, equipment, or facilities to the extent

that they are subject to the safety regulations promulgated and

enforced by the commission pursuant to Chapter 117, Natural

Resources Code, or Subchapter E, Chapter 121, Utilities Code.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983. Amended by Acts 1993, 73rd Leg., ch. 227, Sec. 1, eff.

Sept. 1, 1993; Acts 1999, 76th Leg., ch. 62, Sec. 18.42, eff.

Sept. 1, 1999.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 116.011. ADMINISTRATION. The commission shall administer

and enforce this chapter and rules and standards adopted under

this chapter relating to compressed natural gas and liquefied

natural gas.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983. Amended by Acts 1993, 73rd Leg., ch. 227, Sec. 1, eff.

Sept. 1, 1993.

Sec. 116.012. RULES AND STANDARDS. To protect the health,

safety, and welfare of the general public, the commission shall

adopt necessary rules and standards relating to the work of

compression and liquefaction, storage, sale or dispensing,

transfer or transportation, use or consumption, and disposal of

compressed natural gas or liquefied natural gas.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983. Amended by Acts 1993, 73rd Leg., ch. 227, Sec. 1, eff.

Sept. 1, 1993.

Sec. 116.013. NATIONAL CODES. The commission may adopt by

reference in its rules all or part of the published codes of

nationally recognized societies as standards to be met in the

design, construction, fabrication, assembly, installation, use,

and maintenance of CNG or LNG components and equipment.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983. Amended by Acts 1993, 73rd Leg., ch. 227, Sec. 1, eff.

Sept. 1, 1993.

Sec. 116.014. FEES. (a) Fees collected by the commission under

Section 116.034 of this code for training, examinations, and

seminars must be deposited in a special fund in the state

treasury designated as the CNG and LNG examination fund. The

commission shall use money in this fund to pay the cost of

training, examinations, and seminars sponsored or administered by

the commission.

(b) Except as provided by Subsection (a) of this section, money

collected by the commission as fees under this chapter shall be

deposited in the general revenue fund.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983. Amended by Acts 1993, 73rd Leg., ch. 227, Sec. 1, eff.

Sept. 1, 1993.

Sec. 116.015. ENTRY ON PROPERTY; INSPECTION AND INVESTIGATION.

(a) An employee, agent, or inspector of the commission may enter

the premises of a licensee under this chapter or any building or

other premises open to the public or inspect any CNG or LNG

system or motor vehicle equipped with CNG or LNG equipment at any

reasonable time for the purpose of determining and verifying

compliance with this chapter and rules of the commission adopted

under this chapter.

(b) Any authorized representative of the LPG division may enter

any building or premises where an accident has occurred in which

CNG or LNG was a probable cause for purposes of investigating the

cause, origin, and circumstances of such accident. The LPG

division may request that any state or local authority having

jurisdiction take appropriate action as may be necessary for

preservation of property and premises.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983. Amended by Acts 1993, 73rd Leg., ch. 227, Sec. 1, eff.

Sept. 1, 1993.

Sec. 116.016. LIMITATIONS ON RULEMAKING AUTHORITY. (a) The

commission may not adopt rules restricting advertising or

competitive bidding by a licensee or registrant except to

prohibit false, misleading, or deceptive practices.

(b) In its rules to prohibit false, misleading, or deceptive

practices, the commission may not include a rule that:

(1) restricts the use of any medium for advertising;

(2) restricts the use of a licensee or registrant's personal

appearance or voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

licensee or registrant; or

(4) restricts the licensee or registrant's advertisement under a

trade name.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 54, eff. Sept. 1,

2001.

SUBCHAPTER C. LICENSING AND REGISTRATION

Sec. 116.031. LICENSE REQUIREMENT. (a) Unless otherwise

provided in this chapter or by commission rule, a person shall be

required to obtain a license from the commission to engage in any

of the following activities:

(1) work that includes the manufacture, assembly, repair,

testing, sale, installation, or subframing of CNG cylinders or

LNG containers for use in this state;

(2) systems work that includes the sale, installation,

modification, or servicing of CNG or LNG systems for use in this

state, including the installation, modification, or servicing by

any person, except a political subdivision, of a CNG or LNG motor

fuel system or mobile fuel system on a vehicle used in the

transportation of the general public; or

(3) product work that includes the sale, storage, transportation

for delivery, or dispensing of CNG or LNG in this state.

(b) A license obtained by a partnership, corporation, or other

legal entity extends to the entity's employees who are performing

CNG or LNG work, provided that each employee is qualified and

registered as required by rules adopted by the commission.

(c) No license is required by an original vehicle manufacturer

or a subcontractor of such manufacturer for the installation and

sale of a new CNG or LNG system when such system is installed on

a new original vehicle fueled by CNG or LNG.

(d) The commission by rule may provide for the annual

registration of all individuals performing CNG-related or

LNG-related activities who are exempt from the licensing

requirements of the commission. Employees of a political

subdivision are not required to be licensed or registered under

this chapter.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983. Amended by Acts 1993, 73rd Leg., ch. 227, Sec. 1, eff.

Sept. 1, 1993.

Sec. 116.032. LICENSE AND REGISTRATION FEES. (a) The

commission shall adopt rules establishing registration fees and

license categories and license fees to be charged for application

for and issuance and renewal of a license or registration.

(b) The commission by rule may establish reasonable fees for

each category of license.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983. Amended by Acts 1993, 73rd Leg., ch. 227, Sec. 1, eff.

Sept. 1, 1993; Acts 2001, 77th Leg., ch. 1233, Sec. 55, eff.

Sept. 1, 2001.

Sec. 116.033. APPLICATION AND RENEWAL PROCEDURES. (a) The

commission shall adopt rules establishing procedures for

submitting and processing applications for issuance and renewal

of licenses and for registration.

(b) A person who is otherwise eligible to renew a license or

registration may renew an unexpired license or registration by

paying the required renewal fee to the commission before the

expiration date of the license or registration. A person whose

license or registration has expired may not engage in activities

that require a license or registration until the license or

registration has been renewed.

(c) A person whose license or registration has been expired for

90 days or less may renew the license or registration by paying

to the commission a renewal fee that is equal to 1-1/2 times the

normally required renewal fee.

(d) A person whose license or registration has been expired for

more than 90 days but less than one year may renew the license or

registration by paying to the commission a renewal fee that is

equal to two times the normally required renewal fee.

(e) A person whose license or registration has been expired for

one year or more may not renew the license or registration. The

person may obtain a new license or registration by complying with

the requirements and procedures, including the examination

requirements, for obtaining an original license or registration.

(f) A person who was licensed or registered in this state, moved

to another state, and is currently licensed or registered and has

been in practice in the other state for the two years preceding

the date of application may obtain a new license or registration

without reexamination. The person must pay to the commission a

fee that is equal to two times the normally required renewal fee

for the license or registration.

(g) Not later than the 30th day before the date a person's

license or registration is scheduled to expire, the commission

shall send written notice of the impending expiration to the

person at the person's last known address according to the

records of the commission.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983. Amended by Acts 1993, 73rd Leg., ch. 227, Sec. 1, eff.

Sept. 1, 1993; Acts 2001, 77th Leg., ch. 1233, Sec. 56, eff.

Sept. 1, 2001.

Sec. 116.034. EXAMINATION AND SEMINAR REQUIREMENTS. (a) The

commission may adopt rules providing training and seminar

attendance requirements and shall adopt rules providing

examination requirements for persons who are required or who wish

to be licensed or registered under this chapter.

(b) The commission may adopt a reasonable fee to cover the cost

of any training, examination, or seminar required by and

sponsored or administered by the commission.

(c) Before a license or registration may be issued, the person

to be licensed or registered must satisfactorily complete any

training, examinations, and seminars required by the commission.

(d) Not later than the 30th day after the date a person takes a

licensing or registration examination under this chapter, the

commission shall notify the person of the results of the

examination.

(e) If the examination is graded or reviewed by a testing

service:

(1) the commission shall notify the person of the results of the

examination not later than the 14th day after the date the

commission receives the results from the testing service; and

(2) if notice of the examination results will be delayed for

longer than 90 days after the examination date, the commission

shall notify the person of the reason for the delay before the

90th day.

(f) The commission may require a testing service to notify a

person of the results of the person's examination.

(g) If requested in writing by a person who fails a licensing or

registration examination administered under this chapter, the

commission shall furnish the person with an analysis of the

person's performance on the examination.

(h) The commission may recognize, prepare, or administer

continuing education programs for its licensees and registrants.

A licensee or registrant must participate in the programs to the

extent required by the commission to keep the person's license.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983. Amended by Acts 1993, 73rd Leg., ch. 227, Sec. 1, eff.

Sept. 1, 1993; Acts 2001, 77th Leg., ch. 1233, Sec. 57, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1038, Sec. 1, eff. September 1, 2005.

Sec. 116.0345. LICENSE OR REGISTRATION BY ENDORSEMENT. The

commission may waive any prerequisite to obtaining a license or

registration for an applicant after reviewing the applicant's

credentials and determining that the applicant holds a license or

registration issued by another jurisdiction that has licensing

requirements substantially equivalent to those of this state.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 58, eff. Sept. 1,

2001.

Sec. 116.0346. PROVISIONAL LICENSE OR REGISTRATION. (a) The

commission may issue a provisional license or registration to an

applicant currently licensed or registered in another

jurisdiction who seeks a license or registration in this state

and who:

(1) has been licensed or registered in good standing for at

least two years in another jurisdiction, including a foreign

country, that has licensing or registration requirements

substantially equivalent to the requirements of this chapter;

(2) has passed a national or other examination recognized by the

commission relating to the activities regulated under this

chapter; and

(3) is sponsored by a person licensed or registered by the

commission under this chapter with whom the provisional license

or registration holder will practice during the time the person

holds a provisional license or registration.

(b) The commission may waive the requirement of Subsection

(a)(3) for an applicant if the commission determines that

compliance with that subsection would be a hardship to the

applicant.

(c) A provisional license or registration is valid until the

date the commission approves or denies the provisional license or

registration holder's application for a license or registration.

The commission shall issue a license or registration under this

chapter to the provisional license or registration holder if:

(1) the provisional license or registration holder is eligible

to be licensed or registered under Section 116.0345; or

(2) the provisional license or registration holder:

(A) passes the part of the examination under Section 116.034

that relates to the applicant's knowledge and understanding of

the laws and rules relating to the activities regulated under

this chapter in this state;

(B) meets the academic and experience requirements for a license

or registration under this chapter; and

(C) satisfies any other licensing or registration requirements

under this chapter.

(d) The commission must approve or deny a provisional license or

registration holder's application for a license or registration

not later than the 180th day after the date the provisional

license or registration is issued. The commission may extend the

180-day period if the results of an examination have not been

received by the commission before the end of that period.

(e) The commission may establish a fee for provisional licenses

or registrations in an amount reasonable and necessary to cover

the cost of issuing the license or registration.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 58, eff. Sept. 1,

2001.

Sec. 116.035. DENIAL OF LICENSE. The commission may deny

issuance or renewal of a license or registration to any person

who fails to qualify under the requirements of this chapter and

rules adopted by the commission under this chapter. The

commission shall give written notice to an applicant for the

issuance or renewal of a license or for registration of the

denial of the license or registration and the reasons for denial.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983. Amended by Acts 1993, 73rd Leg., ch. 227, Sec. 1, eff.

Sept. 1, 1993.

Sec. 116.036. INSURANCE REQUIREMENT. (a) All licensees must

acquire and maintain appropriate workers' compensation or

coverage for its employees under policies of work-related

accident, disability, and health insurance, including coverage

for death benefits, from an insurance carrier authorized to

provide coverage in this state and other insurance coverage

required by the commission in the amounts required by the

commission.

(b) Notwithstanding Subsection (a) of this section, a state

agency or institution, county, municipality, school district, or

other governmental subdivision may submit evidence of workers'

compensation coverage by self-insurance if permitted by the Texas

Workers' Compensation Act (Article 8308-1.01 et seq., Vernon's

Texas Civil Statutes).

(c) The commission shall adopt rules establishing specific

requirements for insurance coverage under this chapter and

evidence of such coverage. The types and amounts of insurance

coverage required by the commission shall be based on the type

and category of licensed activity. The commission by rule may

allow a licensee to self-insure under Subsection (a) or (e) and

by rule shall establish standards for that self-insurance.

(d) The commission may not issue or renew a license, and a

licensee may not perform any licensed activity unless the

insurance coverage required by the commission's rules is in

effect and evidence of that coverage is filed with the commission

as required by commission rule.

(e) Every motor vehicle operated in this state as a conveyance

for a CNG or an LNG cargo tank must meet motor vehicle insurance

requirements established by the commission.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983. Amended by Acts 1993, 73rd Leg., ch. 227, Sec. 1, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 66, Sec. 6, eff. Sept.

1, 1997.

Sec. 116.037. DISCIPLINARY ACTION. (a) The commission shall

notify a licensee or registrant in writing if it finds probable

violation or noncompliance with this chapter or the rules adopted

under this chapter.

(b) The notice shall specify the particular acts, omissions, or

conduct comprising the alleged violation and shall designate a

date by which the violation must be corrected or discontinued.

(c) The licensee or registrant shall report timely compliance or

shall request extension of time for compliance if considered

necessary.

(d) If a licensee or registrant objects to the complaint or

requirements under this section, or if the commission determines

that the licensee or registrant is not proceeding adequately to

compliance, then, on written request of the licensee or

registrant or order of the commission, a public hearing must be

conducted.

(e) If the commission or division determines that the probable

violation or noncompliance constitutes an immediate danger to the

public health, safety, and welfare, it shall require the

immediate cessation of the probable violation or noncompliance

and proceed with a hearing.

(f) The commission shall revoke, suspend, or refuse to renew a

license or registration or shall reprimand the licensee or

registrant if the commission finds that the licensee or

registrant has violated or failed to comply with or is violating

or failing to comply with this chapter or a rule adopted under

this chapter.

(g) The commission may place on probation a person whose license

or registration is suspended. If a license or registration

suspension is probated, the commission may require the person:

(1) to report regularly to the commission on matters that are

the basis of the probation;

(2) to limit practice to the areas prescribed by the commission;

or

(3) to continue or review professional education until the

person attains a degree of skill satisfactory to the commission

in those areas that are the basis of the probation.

(h) Any party to a proceeding before the commission is entitled

to judicial review under the substantial evidence rule.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983. Amended by Acts 1993, 73rd Leg., ch. 227, Sec. 1, eff.

Sept. 1, 1993; Acts 2001, 77th Leg., ch. 1233, Sec. 59, 60, eff.

Sept. 1, 2001.

Sec. 116.038. STAGGERED RENEWAL OF LICENSES. The commission by

rule may adopt a system under which license and registration fees

required by Section 116.032 of this code expire on various dates

during the year. For the year in which the license and

registration expiration dates are changed, license and

registration fees payable on a specified date shall be prorated

on a monthly basis so that each licensee shall pay only that

portion of the license and registration fees that is allowable to

the number of months during which the license and registration is

valid. On renewal of the license and registration on the new

expiration date, the total license and registration fees are

payable.

Added by Acts 1993, 73rd Leg., ch. 227, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER D. MOTOR VEHICLE REGULATION

Sec. 116.071. REGISTRATION RULES. The commission shall adopt

rules relating to the registration of motor vehicles that are

equipped with a CNG or LNG cargo tank and motor vehicles used

principally to transport compressed natural gas or liquefied

natural gas in portable cylinders or containers.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983. Amended by Acts 1993, 73rd Leg., ch. 227, Sec. 1, eff.

Sept. 1, 1993.

Sec. 116.072. REGISTRATION. (a) Each motor vehicle that is

equipped with a CNG or LNG cargo tank and each motor vehicle used

principally to transport CNG or LNG in portable cylinders or

containers must be registered with the commission as provided by

commission rules.

(b) The commission may not impose a fee for registration under

this section on a motor vehicle owned by a county.

(c) The commission by rule shall establish a reasonable,

nonrefundable annual registration and transfer fee for each CNG

or LNG cargo trailer, semitrailer, bobtail, and cylinder-delivery

unit registered or transferred as follows:

(1) the annual registration fee established by the commission

shall not be less than $100 nor more than $500; and

(2) the annual transfer fee established by the commission shall

not be less than $25 nor more than $100.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983. Amended by Acts 1991, 72nd Leg., ch. 375, Sec. 1, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 227, Sec. 1, eff. Sept.

1, 1993; Acts 1997, 75th Leg., ch. 66, Sec. 7, eff. Sept. 1,

1997.

Sec. 116.073. SAFETY RULES. The commission shall adopt safety

rules relating to the transportation of compressed natural gas

and liquefied natural gas in this state.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983. Amended by Acts 1993, 73rd Leg., ch. 227, Sec. 1, eff.

Sept. 1, 1993.

Sec. 116.074. COOPERATION OF THE DEPARTMENT OF PUBLIC SAFETY.

The Department of Public Safety shall cooperate with the

commission in administering and enforcing this chapter and rules

of the commission relating to regulation of motor vehicles

required to be registered under this subchapter.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983. Amended by Acts 1993, 73rd Leg., ch. 227, Sec. 1, eff.

Sept. 1, 1993.

Sec. 116.075. APPLICATION OF OTHER LAWS. This chapter and the

rules adopted under this chapter do not modify, amend, or repeal

any laws of this state relating to the regulation of motor

carriers.

Renumbered from Sec. 116.076 by Acts 1993, 73rd Leg., ch. 227,

Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER E. MISCELLANEOUS PROVISIONS

Sec. 116.101. MALODORANTS. Compressed natural gas must be

odorized as provided by Subchapter F, Chapter 121, Utilities

Code.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983. Amended by Acts 1993, 73rd Leg., ch. 227, Sec. 1, eff.

Sept. 1, 1993; Acts 1999, 76th Leg., ch. 62, Sec. 18.43, eff.

Sept. 1, 1999.

Sec. 116.102. TESTING LABORATORIES. The commission shall adopt

rules relating to testing of CNG and LNG equipment and to the

qualifications required of the persons who are to perform those

tests.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983. Amended by Acts 1993, 73rd Leg., ch. 227, Sec. 1, eff.

Sept. 1, 1993.

Sec. 116.103. WARNING TAGS. (a) An employee, agent, or

inspector of the commission may declare unsafe or dangerous for

service any motor vehicle required to be registered under this

chapter or any CNG or LNG equipment or system that is defective

or that does not otherwise conform to the safety requirements of

this chapter and the rules adopted under this chapter and shall

attach a warning tag to the motor vehicle, equipment, or system

in a conspicuous location.

(b) A person may not sell, furnish, deliver, or supply

compressed natural gas and liquefied natural gas for use or

consumption by or through a motor vehicle or system in a public

place or operate a motor vehicle having CNG or LNG equipment to

which a warning tag is attached.

(c) A warning tag may be removed on approval of the commission

or by a person designated by the commission to remove the tag. A

warning tag may not be removed by any person who is not

authorized to remove the tag by the commission.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983. Amended by Acts 1993, 73rd Leg., ch. 227, Sec. 1, eff.

Sept. 1, 1993.

SUBCHAPTER F. ENFORCEMENT

Sec. 116.141. INJUNCTIVE RELIEF. (a) On request of the

commission, the attorney general shall bring suit in the name of

the state to enjoin a person from violating this chapter or a

rule adopted under this chapter.

(b) A suit for injunction instituted under this section is in

addition to other remedies available to the commission under this

chapter.

(c) A suit seeking injunctive relief under this section shall be

brought in a district court in Travis County.

(d) The commission is not required to provide a bond in a suit

instituted under this section.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983.

Sec. 116.142. CRIMINAL PENALTY. (a) A person who knowingly

violates this chapter or rules adopted by the commission under

this chapter commits an offense.

(b) An offense under this section is punishable by a fine of not

less than $100 nor more than $5,000.

(c) Each day a violation continues constitutes a separate

offense.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983.

Sec. 116.143. ADMINISTRATIVE PENALTY. (a) If a person violates

this chapter, a rule of the commission adopted under this

chapter, or a term, condition, or provision of a license or

registration issued by the commission under this chapter and the

violation results in pollution of the air or water of this state

or poses a threat to the public safety, the person may be

assessed a civil penalty by the commission.

(b) The penalty may not exceed $10,000 a day for each violation.

Each day a violation continues may be considered a separate

violation for purposes of penalty assessments.

(c) In determining the amount of the penalty, the commission

shall consider the person's history of previous violations of

this chapter, the seriousness of the violation, any hazard to the

health or safety of the public, and the demonstrated good faith

of the person charged.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983.

Sec. 116.144. PENALTY ASSESSMENT PROCEDURE. (a) A civil

penalty under Section 116.145 of this code may be assessed only

after the person charged with the violation has been given an

opportunity for a public hearing.

(b) If a public hearing has been held, the commission shall make

findings of fact, and it shall issue a written decision as to the

occurrence of the violation and the amount of the penalty that is

warranted, incorporating, when appropriate, an order requiring

that the penalty be paid.

(c) If appropriate, the commission shall consolidate the

hearings with other proceedings under this chapter.

(d) If the person charged with the violation fails to avail

himself of the opportunity for a public hearing, a civil penalty

may be assessed by the commission after it has determined that a

violation did occur and the amount of the penalty that is

warranted.

(e) The commission shall then issue an order requiring that the

penalty be paid.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983.

Sec. 116.145. PAYMENT OF PENALTY; REFUND. (a) On the issuance

of notice or an order charging that a violation has occurred, the

commission shall inform the person charged within 30 days of the

proposed amount of the penalty.

(b) Within the 30-day period immediately following the day on

which the notice or order is issued, the person charged with the

penalty shall pay the proposed penalty in full or, if the person

wishes to contest either the amount of the penalty or the fact of

the violation, forward the proposed amount to the commission for

placement in an escrow account.

(c) If through administrative or judicial review of the proposed

penalty it is determined that no violation occurred or that the

amount of the penalty should be reduced, the commission shall,

within the 30-day period immediately following that

determination, remit the appropriate amount to the person, with

interest at the prevailing United States Department of the

Treasury rate.

(d) Failure to forward the money to the commission within the

time provided by Subsection (b) of this section results in a

waiver of all legal rights to contest the violation or the amount

of the penalty.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983.

Sec. 116.146. RECOVERY OF PENALTY. Civil penalties owed under

Sections 116.143 through 116.145 of this code may be recovered in

a civil action brought by the attorney general at the request of

the commission.

Added by Acts 1983, 68th Leg., p. 487, ch. 99, Sec. 1, eff. Sept.

1, 1983.



CHAPTER 117. HAZARDOUS LIQUID OR CARBON DIOXIDE PIPELINE TRANSPORTATION INDUSTRY

NATURAL RESOURCES CODE

TITLE 3. OIL AND GAS

SUBTITLE D. REGULATION OF SPECIFIC BUSINESSES AND OCCUPATIONS

CHAPTER 117. HAZARDOUS LIQUID OR CARBON DIOXIDE PIPELINE

TRANSPORTATION INDUSTRY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 117.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Railroad Commission of Texas.

(2) "Hazardous liquid" means:

(A) petroleum or any petroleum product; and

(B) any substance or material which is in liquid state,

excluding liquefied natural gas, when transported by pipeline

facilities and which has been determined by the United States

secretary of transportation to pose an unreasonable risk to life

or property when transported by pipeline facilities.

(3) "Transportation of hazardous liquids or carbon dioxide"

means the movement of hazardous liquids or carbon dioxide by

pipeline, or their storage incidental to movement, except that it

does not include any such movement through gathering lines in

rural locations or production, refining, or manufacturing

facilities or storage or in-plant piping systems associated with

any of those facilities.

(4) "Pipeline facilities" includes new and existing pipe,

rights-of-way, and any equipment, facility, or building used or

intended for use in the transportation of hazardous liquids or

carbon dioxide.

Added by Acts 1983, 68th Leg., p. 4914, ch. 873, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1993, 73rd Leg., ch. 28, Sec. 2,

eff. Sept. 1, 1993.

SUBCHAPTER B. JURISDICTION, POWERS, AND DUTIES

Sec. 117.011. JURISDICTION. (a) The commission has

jurisdiction over all pipeline transportation of hazardous

liquids or carbon dioxide and over all hazardous liquid or carbon

dioxide pipeline facilities as provided by 49 U.S.C. Section

60101 et seq.

(b) The commission may seek designation by the United States

secretary of transportation as an agent to conduct safety

inspections of interstate hazardous liquid or carbon dioxide

pipeline facilities located in this state.

Added by Acts 1983, 68th Leg., p. 4914, ch. 873, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1993, 73rd Leg., ch. 28, Sec. 3,

eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 951, Sec. 1, eff.

June 18, 1997.

Sec. 117.012. RULES AND STANDARDS. (a) The commission shall

adopt rules that include safety standards for and practices

applicable to the intrastate transportation of hazardous liquids

or carbon dioxide by pipeline and intrastate hazardous liquid or

carbon dioxide pipeline facilities, including safety standards

related to the prevention of damage to such a facility resulting

from the movement of earth by a person in the vicinity of the

facility, other than movement by tillage that does not exceed a

depth of 16 inches.

(b) Rules that adopt safety standards do not apply to movement

of hazardous liquids or carbon dioxide through gathering lines in

rural locations or production, refining, or manufacturing

facilities or storage or in-plant piping systems associated with

any of those facilities.

(c) The safety standards adopted by the commission in its rules

must be compatible with those standards established by the United

States secretary of transportation under the Hazardous Liquid

Pipeline Safety Act of 1979 (Pub.L.No. 96-129).

(d) The commission may adopt rules that require a hazardous

liquid pipeline facility to prepare and submit for commission

approval a facility response plan for all or any part of a

hazardous liquid pipeline facility located landward of the coast.

Rules shall require the facility response plan to include plans

for responding, to the maximum extent practicable, to a worst

case discharge and to a substantial threat of such a discharge of

hazardous liquids that could reasonably be expected to cause

substantial harm to the environment by discharging into navigable

waters.

(e) Rules relating to facility response plans shall be

consistent with the provisions of the federal Water Pollution

Prevention and Control Act, 33 U.S.C. Section 1321(j)(5). Rules

shall provide that, in lieu of submitting a plan for approval

under Subsection (a), a facility may submit a facility response

plan prepared in compliance with the Water Pollution Prevention

and Control Act, 33 U.S.C. Section 1321(j)(5). A plan approved or

pending approval by the United States Department of

Transportation Office of Pipeline Safety shall be deemed approved

by the commission for the purposes of this section.

(f) Rules relating to facility response plans do not apply to a

hazardous liquid pipeline facility that is required to implement

a discharge prevention and response plan under the Oil Spill

Prevention and Response Act of 1991, Chapter 40, Natural

Resources Code.

(g) The commission shall adopt rules regarding:

(1) public education and awareness concerning hazardous liquid

or carbon dioxide pipeline facilities; and

(2) community liaison for the purpose of responding to an

emergency concerning a hazardous liquid or carbon dioxide

pipeline facility.

(h) The commission shall require operators or their designated

representatives to communicate and conduct liaison activities

with fire, police, and other appropriate public emergency

response officials. The liaison activities must be conducted by

meetings in person except as provided by this section. An

operator or the operator's representative may conduct required

community liaison activities as provided by Subsection (i) only

if the operator or the operator's representative has made an

effort, by one of the following methods, to conduct a community

liaison meeting in person with the officials:

(1) mailing a written request for a meeting in person to the

appropriate officials by certified mail, return receipt

requested;

(2) sending a request for a meeting in person to the appropriate

officials by facsimile transmission; or

(3) making one or more telephone calls or e-mail message

transmissions to the appropriate officials to request a meeting

in person.

(i) If the operator or operator's representative cannot arrange

a meeting in person after complying with Subsection (h), the

operator or the operator's representative shall conduct community

liaison activities by one of the following methods:

(1) holding a telephone conference with the appropriate

officials; or

(2) delivering the community liaison information required to be

conveyed by certified mail, return receipt requested.

(k) The commission by rule shall require the owner or operator

of each intrastate hazardous liquid or carbon dioxide pipeline

facility any part of which is located within 1,000 feet of a

public school building containing classrooms, or within 1,000

feet of another public school facility where students congregate,

to:

(1) on written request from the school district, provide in

writing the following parts of a pipeline emergency response plan

that are relevant to the school:

(A) a description and map of the pipeline facilities that are

within 1,000 feet of the school building or facility;

(B) a list of any product transported in the segment of the

pipeline that is within 1,000 feet of the school facility;

(C) the designated emergency number for the pipeline facility

operator;

(D) information on the state's excavation one-call system; and

(E) information on how to recognize, report, and respond to a

product release; and

(2) mail a copy of the requested items by certified mail, return

receipt requested, to the superintendent of the school district

in which the school building or facility is located.

(l) A pipeline operator or the operator's representative shall

appear at a regularly scheduled meeting of the school board to

explain the items listed in Subsection (k) if requested by the

school board or school district.

(m) The commission may not require the release of parts of an

emergency response plan that include security sensitive

information including maps or data. Security sensitive

information shall be made available for review by but not

provided to the school board.

(n) In this subsection, "telecommunications service" and

"information service" have the meanings assigned by 47 U.S.C.

Section 153. Notwithstanding Subsection (a), this title does not

grant the commission jurisdiction or right-of-way management

authority over a provider of telecommunications service or

information service. A provider of telecommunications service or

information service shall comply with all applicable safety

standards, including those provided by Subchapter G, Chapter 756,

Health and Safety Code.

(o) The power granted by Subsection (a) does not apply to:

(1) surface mining operations; or

(2) other entities or occupations if the commission determines

in its rulemaking process that exempting those entities or

occupations from rules adopted under that subsection:

(A) is in the public interest; or

(B) is not likely to cause harm to the safety and welfare of the

public.

Added by Acts 1983, 68th Leg., p. 4914, ch. 873, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1993, 73rd Leg., ch. 28, Sec. 4,

eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 616, Sec. 1, eff.

Aug. 28, 1995; Acts 1997, 75th Leg., ch. 951, Sec. 2, eff. June

18, 1997; Acts 2001, 77th Leg., ch. 1233, Sec. 61, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 1082, Sec. 1, eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

267, Sec. 6, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1197, Sec. 2, eff. September 1, 2009.

Sec. 117.013. RECORDS AND REPORTS. (a) Each owner or operator

of a pipeline engaged in the transportation of hazardous liquids

or carbon dioxide within this state shall maintain records, make

reports, and provide any information the commission may require

under the jurisdiction granted by the Hazardous Liquid Pipeline

Safety Act of 1979 (Pub.L.No. 96-129) and this chapter.

(b) The commission, by rule, shall designate the records that

are required to be maintained and the reports that are to be

filed by the owner or operator and shall provide forms for

reports if necessary.

(c) The commission may require the owners or operators of

hazardous liquid or carbon dioxide pipeline facilities to prepare

and make available for inspection by its employees or agents or

file for approval a procedural manual for each such facility in

accordance with the requirements of Title 49, Part 195.402, Code

of Federal Regulations.

Added by Acts 1983, 68th Leg., p. 4914, ch. 873, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1993, 73rd Leg., ch. 28, Sec. 5,

eff. Sept. 1, 1993.

Sec. 117.014. INSPECTION AND EXAMINATION OF RECORDS AND

PROPERTY. (a) The commission and its employees and designated

agents may enter property on which is located pipeline facilities

or any other property relating to the transportation of hazardous

liquids or carbon dioxide by pipeline and may inspect and examine

the records and property to the extent relevant to determine if a

person is acting in compliance with this chapter and rules

adopted by the commission under this chapter.

(b) Before the commission or its employees or designated agents

enter property for the purposes of this section, the person

requesting entry must present proper credentials to the person in

charge at the property.

(c) Entry, examination, and inspection under this section may be

made only at reasonable times and in a reasonable manner.

Added by Acts 1983, 68th Leg., p. 4914, ch. 873, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1993, 73rd Leg., ch. 28, Sec. 6,

eff. Sept. 1, 1993.

Sec. 117.015. COMPLIANCE WITH FEDERAL LAW. The commission shall

make reports and certifications to the United States Department

of Transportation and shall take any other actions necessary to

comply with the Hazardous Liquid Pipeline Safety Act of 1979

(Pub.L. No. 96-129).

Added by Acts 1983, 68th Leg., p. 4914, ch. 873, Sec. 1, eff.

Aug. 29, 1983.

SUBCHAPTER C. ENFORCEMENT

Sec. 117.051. CIVIL PENALTY. A person who violates this chapter

or a rule adopted by the commission under this chapter is subject

to a civil penalty of not less than $50 nor more than $25,000 for

each act of violation and for each day of violation, provided

that the maximum civil penalty that may be assessed for any

related series of violations may not exceed $500,000.

Added by Acts 1983, 68th Leg., p. 4914, ch. 873, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1991, 72nd Leg., ch. 724, Sec. 2,

eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 92, Sec. 2, eff.

Sept. 1, 1993.

Sec. 117.052. ENFORCEMENT BY COMMISSION AND ATTORNEY GENERAL.

(a) If it appears that a rule of the commission has been or is

being violated, the commission may have a civil suit instituted

in a district court for injunctive relief to restrain the person

from continuing the violation or for the assessment and recovery

of a civil penalty under Section 117.051 of this code, or for

both the injunctive relief and the civil penalty.

(b) On application for injunctive relief and a finding that a

person has violated or is violating this chapter or a rule of the

commission adopted under this chapter, the district court shall

grant the injunctive relief the facts so warrant.

(c) At the request of the commission, the attorney general shall

institute and conduct a suit in the name of the state for

injunctive relief to recover the civil penalty, or for both

injunctive relief and the civil penalty.

Added by Acts 1983, 68th Leg., p. 4914, ch. 873, Sec. 1, eff.

Aug. 29, 1983.

Sec. 117.053. CRIMINAL PENALTY FOR VIOLATION OF CHAPTER AND

RULES. (a) A person who intentionally violates this chapter or

a rule adopted under this chapter commits an offense.

(b) An offense under this section is punishable by a fine of not

more than $25,000, confinement in the Texas Department of

Criminal Justice for a term of not more than five years, or both

such fine and imprisonment.

Added by Acts 1983, 68th Leg., p. 4914, ch. 873, Sec. 1, eff.

Aug. 29, 1983.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.137, eff. September 1, 2009.

Sec. 117.054. CRIMINAL PENALTY FOR INJURING OR DESTROYING

PIPELINE FACILITIES. (a) A person who intentionally injures or

destroys or attempts to injure or destroy any pipeline facility

in this state commits an offense.

(b) An offense under this section is punishable by a fine of not

more than $25,000, confinement in the Texas Department of

Criminal Justice for a term of not more than 15 years, or both

such fine and imprisonment.

Added by Acts 1983, 68th Leg., p. 4914, ch. 873, Sec. 1, eff.

Aug. 29, 1983.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.138, eff. September 1, 2009.

SUBCHAPTER D. MISCELLANEOUS PROVISIONS

Sec. 117.101. LIMITATIONS ON POWERS OF CITIES. (a) Except as

otherwise provided by this subchapter, this chapter may not be

construed to reduce, limit, or impair the authority provided by

law to any city.

(b) Except as provided by Subsection (c) of this section, a city

may not adopt or enforce an ordinance that establishes safety

standards or practices applicable to the pipeline transportation

of hazardous liquids or carbon dioxide or hazardous liquid or

carbon dioxide pipeline facilities that are subject to regulation

by federal or state law.

(c) A city may adopt ordinances that establish conditions for

installing or relocating pipelines over, under, along, or across

public streets and alleys within the boundaries of the city.

Added by Acts 1983, 68th Leg., p. 4914, ch. 873, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1993, 73rd Leg., ch. 28, Sec. 7,

eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

530, Sec. 3, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

720, Sec. 1, eff. September 1, 2005.

Sec. 117.102. AUTHORITY OF CITY TO ASSESS CHARGES. (a) Except

as otherwise provided by this section, a city may not assess a

charge for the placement, construction, maintenance, repair,

replacement, operation, use, relocation, or removal of a

hazardous liquid or carbon dioxide pipeline facility on, along,

or across a public road, highway, street, alley, stream, canal,

or other public way.

(b) A city may:

(1) assess a reasonable annual charge for the placement,

construction, maintenance, repair, replacement, operation, use,

relocation, or removal by an owner or operator of a hazardous

liquid or carbon dioxide pipeline facility on, along, or across

the public roads, highways, streets, alleys, streams, canals, or

other public ways located within the city and maintained by the

city; and

(2) recover the reasonable cost of repairing damage to a public

road, highway, street, alley, stream, canal, or other public way

located within the city and maintained by the city that is caused

by the placement, construction, maintenance, repair, replacement,

operation, use, relocation, or removal of a hazardous liquid or

carbon dioxide pipeline facility if the owner or operator of the

facility does not repair the damage in accordance with generally

applicable paving standards or other applicable standards in the

city.

(c) A charge authorized by Subsection (b)(1) may not exceed the

cost to the city of administering, supervising, inspecting, and

otherwise regulating the location of the pipeline facility,

including maintaining records and maps of the location of the

pipeline facility.

(d) The owner or operator of a pipeline facility may appeal the

assessment of a charge under Subsection (b)(1) to the commission.

The commission shall hear the appeal de novo. Unless the city

that assessed the charge establishes that the charge is

authorized by this section, the commission shall declare the

charge invalid or reduce the charge to an amount authorized by

this section. The commission has exclusive jurisdiction to

determine whether a charge under Subsection (b)(1) is authorized

by this section. The owner or operator of the pipeline facility

and the city shall share equally the costs incurred by the

commission in connection with the appeal.

(e) A city must file suit to collect a charge authorized by

Subsection (b)(1) not later than the fourth anniversary of the

date the charge becomes due. The running of the limitations

period under this subsection is tolled on the filing of an appeal

of the charge under Subsection (d) and begins running again on

the date the appeal is determined.

(f) This section may not be construed to prevent a city from:

(1) recovering the reasonable cost of repairing damage to a city

facility, other than a public way, caused by acts of the owner or

operator of a pipeline facility; or

(2) requiring the owner or operator of a pipeline facility to

relocate the pipeline facility, at the owner's or operator's

expense, to permit the construction, maintenance, modification,

or alteration of a city facility.

(g) Notwithstanding Subsection (f)(2), the city shall pay the

cost of relocating a pipeline facility if the pipeline facility

is authorized by a property right that has priority over the

city's right to use the public way for the city facility.

Added by Acts 2005, 79th Leg., Ch.

530, Sec. 4, eff. June 17, 2005.

Added by Acts 2005, 79th Leg., Ch.

720, Sec. 2, eff. September 1, 2005.



CHAPTER 118. PIPELINE ASSESSMENT AND TESTING

NATURAL RESOURCES CODE

TITLE 3. OIL AND GAS

SUBTITLE D. REGULATION OF SPECIFIC BUSINESSES AND OCCUPATIONS

CHAPTER 118. PIPELINE ASSESSMENT AND TESTING

Sec. 118.001. AUTHORITY TO REQUIRE PLAN FOR PIPELINE ASSESSMENT

OR TESTING. (a) The Railroad Commission of Texas by rule may

require an operator to file for commission approval a plan for

assessment or testing of a pipeline if the commission finds that:

(1) there is reason to believe that the pipeline may present a

hazard to public health or safety;

(2) the commission lacks adequate information to assess the risk

to public health or safety presented by the pipeline; or

(3) a plan is necessary for the commission to initiate or

complete a pipeline safety investigation.

(b) The Railroad Commission of Texas may take enforcement action

against a person who fails to:

(1) submit a required plan; or

(2) participate in a pipeline safety investigation.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 62, eff. Sept. 1,

2001.

Sec. 118.002. PIPELINES FOR WHICH PLAN MAY BE REQUIRED. (a)

Except as provided by Subsection (b), the rules adopted under

this chapter may apply to interstate pipelines, intrastate

pipelines, portions of pipeline systems the regulation of which

the federal government has temporarily delegated to the Railroad

Commission of Texas, or gathering lines, and to pipelines for the

transportation of any substance or material under the

jurisdiction of the commission, as specified by the commission.

(b) Exempted from the application of this chapter are gathering

lines outside:

(1) the limits of an incorporated or unincorporated city or

village;

(2) any designated residential or commercial area such as

residential subdivisions, businesses, shopping centers, or

community development.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 62, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1273, Sec. 1, eff.

June 21, 2003.

Sec. 118.003. CONTENTS OF PLAN. The rules adopted under this

chapter may require that a plan include:

(1) an identification of risk factors associated with a pipeline

system, including population density;

(2) information about previous inspections and maintenance;

(3) information about pressure tests;

(4) information about leaks;

(5) information about operating characteristics;

(6) information about corrosion protection methods; and

(7) other information that may assist the Railroad Commission of

Texas in assessing the risk to public health or safety presented

by the pipeline.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 62, eff. Sept. 1,

2001.

Sec. 118.004. APPROVAL OF PLAN. The Railroad Commission of

Texas may approve a plan that complies with rules adopted under

this chapter.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 62, eff. Sept. 1,

2001.

Sec. 118.005. CONSEQUENCES OF PLAN APPROVAL. The approval of a

plan by the Railroad Commission of Texas does not constitute a

certification or representation that the pipeline is in

compliance with or exempt from applicable safety standards.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 62, eff. Sept. 1,

2001.



CHAPTER 119. OWNERSHIP OF CARBON DIOXIDE CAPTURED BY CLEAN COAL PROJECT

NATURAL RESOURCES CODE

TITLE 3. OIL AND GAS

SUBTITLE D. REGULATION OF SPECIFIC BUSINESSES AND OCCUPATIONS

CHAPTER 119. OWNERSHIP OF CARBON DIOXIDE CAPTURED BY CLEAN COAL

PROJECT

Sec. 119.001. DEFINITIONS. In this chapter:

(1) "Clean coal project" has the meaning assigned by Section

5.001, Water Code.

(2) "Commission" means the Railroad Commission of Texas.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

8, Sec. 1, eff. September 1, 2006.

Sec. 119.002. ACQUISITION OF CARBON DIOXIDE. (a) The

commission shall acquire title to carbon dioxide captured by a

clean coal project.

(b) The right, title, and interest in carbon dioxide acquired

under this section are the property of the commission, acting on

behalf of the state, and shall be administered and controlled by

the commission in the name of the state.

(c) A right, title, or interest acquired under this section does

not vest in any fund created by the Texas Constitution.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

8, Sec. 1, eff. September 1, 2006.

Sec. 119.0025. MONITORING OF SEQUESTERED CARBON DIOXIDE. The

Bureau of Economic Geology of The University of Texas at Austin

shall monitor, measure, and verify the permanent status of

sequestered carbon dioxide in which the commission has acquired

the right, title, and interest under Section 119.002.

Added by Acts 2007, 80th Leg., R.S., Ch.

562, Sec. 3, eff. September 1, 2007.

Sec. 119.003. TRANSFER COSTS. Carbon dioxide transferred to the

state under Section 119.002 shall be transferred to the state

without cost, other than administrative and legal costs incurred

in making the transfer.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

8, Sec. 1, eff. September 1, 2006.

Sec. 119.004. LIABILITY. (a) The transfer of title to the

state under Section 119.002 does not relieve an owner or operator

of a clean coal project of liability for any act or omission

regarding the generation of carbon dioxide performed before the

carbon dioxide was captured.

(b) On the date the commission acquires the right, title, and

interest in carbon dioxide captured by a clean coal project under

Section 119.002, the owner or operator of the clean coal project

is relieved from liability for any act or omission regarding the

carbon dioxide injection location, and the method or means of

performing carbon dioxide injection, if the injection location

and method or means of injection comply with the terms of a

license or permit issued by the state and applicable state law

and regulations.

(c) Notwithstanding Subsection (b), no owner, operator, or

contractor of the clean coal project is immune from liability for

personal injury or death that results from construction of the

site, or drilling or operation of the injection wells.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

8, Sec. 1, eff. September 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

562, Sec. 4, eff. September 1, 2007.

Sec. 119.005. SALE OF CARBON DIOXIDE FOR BENEFICIAL USE. (a)

The commission may sell, for enhanced oil recovery or other

beneficial use, carbon dioxide that is:

(1) captured by a clean coal project; and

(2) not injected for permanent storage in a geologic formation.

(b) The commission shall deposit any proceeds from the sale of

carbon dioxide under this section to the credit of the general

revenue fund.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

8, Sec. 1, eff. September 1, 2006.

Sec. 119.006. INDEMNIFICATION. The University of Texas System,

the permanent university fund, and the Texas Board of Criminal

Justice may enter into a lease with the commission or with an

owner or operator of a clean coal project for the use of lands

owned or controlled by the system, the fund, or the board for

permanent storage of carbon dioxide captured by a clean coal

project, provided that such lease adequately indemnifies the

system, the fund, the board, and the Texas Department of Criminal

Justice against liability for personal injury or property damage

incurred by the system, the fund, the board, or the department as

a result of the escape or migration of the carbon dioxide after

it is injected into a zone or reservoir. This section does not

affect the application of Chapter 101, Civil Practice and

Remedies Code, to any activity carried out by a governmental

unit, as defined by that chapter.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

8, Sec. 1, eff. September 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

562, Sec. 5, eff. September 1, 2007.

Sec. 119.007. REPRESENTATION BY ATTORNEY GENERAL. (a) In this

section, "state agency" includes:

(1) a department, commission, board, office, or other agency in

the legislative, executive, or judicial branch of state

government; and

(2) a university system or institution of higher education as

defined by Section 61.003, Education Code.

(b) A state agency may request the attorney general to represent

the state agency in a legal proceeding that arises from an escape

or migration of carbon dioxide captured or sequestered in

connection with a clean coal project.

(c) If the attorney general declines to represent the state

agency, the state agency may obtain outside counsel in accordance

with Section 402.0212, Government Code, and for purposes of that

section, the attorney general's declination to represent the

agency constitutes the attorney general's approval of the outside

counsel for the matter.

Added by Acts 2007, 80th Leg., R.S., Ch.

562, Sec. 6, eff. September 1, 2007.



CHAPTER 120. OWNERSHIP AND STEWARDSHIP OF ANTHROPOGENIC CARBON DIOXIDE

NATURAL RESOURCES CODE

TITLE 3. OIL AND GAS

SUBTITLE D. REGULATION OF SPECIFIC BUSINESSES AND OCCUPATIONS

CHAPTER 120. OWNERSHIP AND STEWARDSHIP OF ANTHROPOGENIC CARBON

DIOXIDE

Chapter 120, consisting of Secs. 120.001 to 120.004, was added by

Acts 2009, 81st Leg., R.S., Ch.

224, Sec. 7.

For another Chapter 120, consisting of Secs. 120.001 to 120.004,

added by Acts 2009, 81st Leg., R.S., Ch.

1109, Sec. 3, see Sec. 120.001 et seq., post.

Sec. 120.001. DEFINITIONS. In this chapter:

(1) "Anthropogenic carbon dioxide," "anthropogenic carbon

dioxide injection well," and "geologic storage facility" have the

meanings assigned by Section 27.002, Water Code.

(2) "Commission" means the Railroad Commission of Texas.

(3) "Storage operator" means a person authorized by the

commission to operate a geologic storage facility.

Added by Acts 2009, 81st Leg., R.S., Ch.

224, Sec. 7, eff. September 1, 2009.

Sec. 120.002. OWNERSHIP OF ANTHROPOGENIC CARBON DIOXIDE. (a)

This section does not apply to anthropogenic carbon dioxide

injected for the primary purpose of enhanced recovery operations.

(b) Unless otherwise expressly provided by a contract, bill of

sale, deed, mortgage, deed of trust, or other legally binding

document or by other law, anthropogenic carbon dioxide stored in

a geologic storage facility is considered to be the property of

the storage operator or the storage operator's heirs, successors,

or assigns.

(c) Absent a final judgment of wilful abandonment rendered by a

court or a regulatory determination of closure or abandonment,

anthropogenic carbon dioxide stored in a geologic storage

facility is not considered to be the property of the owner of the

surface or mineral estate in the land in which the anthropogenic

carbon dioxide is stored or of a person claiming under the owner

of the surface or mineral estate.

(d) The owner, as designated by Subsection (b) or (c), of the

anthropogenic carbon dioxide stored in a geologic storage

facility, or the owner's heirs, successors, or assigns, may

produce, take, extract, or otherwise possess anthropogenic carbon

dioxide stored in the facility.

Added by Acts 2009, 81st Leg., R.S., Ch.

224, Sec. 7, eff. September 1, 2009.

Sec. 120.003. ANTHROPOGENIC CARBON DIOXIDE STORAGE TRUST FUND.

(a) The anthropogenic carbon dioxide storage trust fund is

created as a special fund in the state treasury.

(b) The anthropogenic carbon dioxide storage trust fund is an

interest-bearing fund. Interest earned on money in the fund

shall be deposited to the credit of the fund.

(c) Fees collected by the commission under Subchapter C-1,

Chapter 27, Water Code, and penalties imposed for violations of

that subchapter or rules adopted under that subchapter shall be

deposited to the credit of the anthropogenic carbon dioxide

storage trust fund.

(d) The anthropogenic carbon dioxide storage trust fund may be

used by the commission only for:

(1) inspecting, monitoring, investigating, recording, and

reporting on geologic storage facilities and associated

anthropogenic carbon dioxide injection wells;

(2) long-term monitoring of geologic storage facilities and

associated anthropogenic carbon dioxide injection wells;

(3) remediation of mechanical problems associated with geologic

storage facilities and associated anthropogenic carbon dioxide

injection wells;

(4) repairing mechanical leaks at geologic storage facilities;

(5) plugging abandoned anthropogenic carbon dioxide injection

wells used for geologic storage;

(6) training and technology transfer related to anthropogenic

carbon dioxide injection and geologic storage; and

(7) compliance and enforcement activities related to geologic

storage and associated anthropogenic carbon dioxide injection

wells.

Added by Acts 2009, 81st Leg., R.S., Ch.

224, Sec. 7, eff. September 1, 2009.

Sec. 120.004. EXTRACTION OF STORED ANTHROPOGENIC CARBON DIOXIDE.

(a) The commission shall adopt rules allowing anthropogenic

carbon dioxide stored in a geologic storage facility to be

extracted for a commercial or industrial use.

(b) The commission has jurisdiction over the extraction of

anthropogenic carbon dioxide stored in a geologic storage

facility.

Added by Acts 2009, 81st Leg., R.S., Ch.

224, Sec. 7, eff. September 1, 2009.



CHAPTER 120. VERIFICATION, MONITORING, AND CERTIFICATION OF CLEAN ENERGY PROJECT

NATURAL RESOURCES CODE

TITLE 3. OIL AND GAS

SUBTITLE D. REGULATION OF SPECIFIC BUSINESSES AND OCCUPATIONS

CHAPTER 120. VERIFICATION, MONITORING, AND CERTIFICATION OF CLEAN

ENERGY PROJECT

Chapter 120, consisting of Secs. 120.001 to 120.004, was added by

Acts 2009, 81st Leg., R.S., Ch.

1109, Sec. 3.

For another Chapter 120, consisting of Secs. 120.001 to 120.004,

added by Acts 2009, 81st Leg., R.S., Ch.

224, Sec. 7, see Sec. 120.001 et seq., post.

Sec. 120.001. DEFINITIONS. In this chapter:

(1) "Bureau" means the Bureau of Economic Geology of The

University of Texas at Austin.

(2) "Clean energy project" means a project to construct a

coal-fueled or petroleum coke-fueled electric generating

facility, including a facility in which the fuel is gasified

before combustion, that will:

(A) have a capacity of at least 200 megawatts;

(B) meet the emissions profile for an advanced clean energy

project under Section 382.003(1-a)(B), Health and Safety Code;

(C) capture at least 70 percent of the carbon dioxide resulting

from or associated with the generation of electricity by the

facility;

(D) be capable of permanently sequestering in a geological

formation the carbon dioxide captured; and

(E) be capable of supplying the carbon dioxide captured for

purposes of an enhanced oil recovery project.

(3) "Commission" means the Railroad Commission of Texas.

(4) "Sequester" means to inject carbon dioxide into a geological

formation in a manner and under conditions that create a

reasonable expectation that at least 99 percent of the carbon

dioxide injected will remain sequestered from the atmosphere for

at least 1,000 years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1109, Sec. 3, eff. September 1, 2009.

Sec. 120.002. CERTIFICATION OF CLEAN ENERGY PROJECT. (a) The

commission is the authority responsible for certifying whether a

project has met the requirements for a clean energy project.

(b) An entity may apply to the commission for a certification

that a project operated by the entity meets the requirements for

a clean energy project. The application must be accompanied by:

(1) a certificate from a qualified independent engineer that the

project is operational and meets the standards provided by

Sections 120.001(2)(A), (B), and (C); and

(2) a fee payable to the commission.

(c) The amount of the fee prescribed by Subsection (b)(2) is

$50,000 unless the commission by rule determines that a fee in a

greater amount is necessary to cover the commission's costs of

processing an application.

Added by Acts 2009, 81st Leg., R.S., Ch.

1109, Sec. 3, eff. September 1, 2009.

Sec. 120.003. MONITORING OF SEQUESTERED CARBON DIOXIDE. (a) An

entity that applies to the commission under Section 120.002 for a

certification that a project operated by the entity meets the

requirements for a clean energy project is responsible for

conducting a monitoring, measuring, and verification process that

demonstrates that the project complies with the requirements of

Section 490.352(b)(4), Government Code.

(b) The entity shall contract with the bureau for the bureau to:

(1) design initial protocols and standards for the process

described by Subsection (a);

(2) review the conduct of the process described by Subsection

(a) in order to make any necessary changes in the design of the

protocols and standards;

(3) evaluate the results of the process described by Subsection

(a);

(4) provide an evaluation of the results of the process

described by Subsection (a) to the commission; and

(5) determine whether to transmit to the comptroller the

verification described by Section 490.352(b)(4), Government Code.

(c) Unless otherwise agreed by the entity and the bureau, a

contract required by Subsection (b) must require the entity to

compensate the bureau by paying an annual fee in accordance with

the following schedule:

Year Amount

One $700,000

Two $1,300,000

Three $1,800,000

Four $1,500,000

Five $1,200,000

Six $900,000

Seven $500,000

Eight $200,000

(d) The first payment under Subsection (c) is due not later than

24 months before the date the entity first supplies carbon

dioxide captured by the project to an enhanced oil recovery

project.

Added by Acts 2009, 81st Leg., R.S., Ch.

1109, Sec. 3, eff. September 1, 2009.

Sec. 120.004. ISSUANCE OF CERTIFICATE OF COMPLIANCE. (a) On

verification that a project meets the requirements for

certification as a clean energy project, the commission shall

issue a certificate of compliance for the project to the entity

operating the project and shall provide a copy of the certificate

to the comptroller.

(b) The commission may not issue a certificate of compliance for

more than three clean energy projects.

Added by Acts 2009, 81st Leg., R.S., Ch.

1109, Sec. 3, eff. September 1, 2009.






TITLE 4. MINES AND MINING

CHAPTER 131. URANIUM SURFACE MINING AND RECLAMATION ACT

NATURAL RESOURCES CODE

TITLE 4. MINES AND MINING

CHAPTER 131. URANIUM SURFACE MINING AND RECLAMATION ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 131.001. SHORT TITLE. This chapter may be cited as the

Texas Uranium Exploration, Surface Mining, and Reclamation Act.

Acts 1977, 65th Leg., p. 2607, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 305, ch. 141,

Sec. 39, eff. May 9, 1979; Acts 1979, 66th Leg., p. 849, ch. 379,

Sec. 1, eff. June 6, 1979.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1117, Sec. 1, eff. September 1, 2007.

Sec. 131.002. DECLARATION OF POLICY. The legislature finds and

declares that:

(1) the extraction of minerals by surface mining operations is a

basic and essential activity making an important contribution to

the economic well-being of the state and nation;

(2) proper reclamation of land explored for minerals and

surface-mined land is necessary to prevent undesirable land and

water conditions that would be detrimental to the general

welfare, health, safety, and property rights of the citizens of

this state;

(3) surface mining takes place in diverse areas where the

geologic, topographic, climatic, biological, and social

conditions are significantly different and that reclamation

operations and the specifications for reclamation operations must

vary accordingly;

(4) it is not always possible to explore for or to extract

minerals required by our society without disturbing the earth and

producing waste materials, and the very character of certain

types of surface mining operations occasionally precludes

complete restoration of the affected land to its original

condition;

(5) unregulated surface mining may destroy or diminish the

utility of land for commercial, industrial, residential,

recreational, agricultural, and forestry purposes by causing

erosion and landslides, by contributing to floods, by polluting

the water, by destroying fish and wildlife habitats, by impairing

natural beauty, by damaging the property of citizens, by creating

hazards dangerous to life and property, by degrading the quality

of life in local communities, and by counteracting governmental

programs and efforts to conserve soil, water, and other natural

resources, which results are declared to be inimical to the

public interest and destructive to the public health, safety,

welfare, and economy of the State of Texas;

(6) due to its unique character or location, some land within

the state may be unsuitable for all or certain types of surface

mining operations;

(7) reclamation of land explored for minerals and surface-mined

land as provided by this chapter will allow the mining of

valuable minerals in a manner designed for the protection and

subsequent beneficial use of land; and

(8) the requirements of this chapter for reclamation and

maintenance of affected land are necessary for the public health

and safety and thus constitute a valid application of the police

power of this state.

Acts 1977, 65th Leg., p. 2607, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 849, ch. 379,

Sec. 1, eff. June 6, 1979.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1117, Sec. 1, eff. September 1, 2007.

Sec. 131.003. PURPOSES. It is declared to be the purpose of

this chapter:

(1) to prevent the adverse effects to society and the

environment resulting from unregulated surface mining operations

as defined in this chapter;

(2) to assure that the rights of surface landowners and other

persons with a legal interest in the land or appurtenances to the

land are protected from unregulated surface mining operations;

(3) to assure that surface mining operations are not conducted

where reclamation as required by this chapter is not possible;

(4) to assure that exploration and surface mining operations are

conducted in a manner that will prevent unreasonable degradation

of land and water resources; and

(5) to assure that reclamation of all explored land and

surface-mined land is accomplished as contemporaneously as

practicable with the exploration or surface mining, recognizing

that the exploration for and extraction of minerals by

responsible operations is an essential and beneficial economic

activity.

Acts 1977, 65th Leg., p. 2608, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1117, Sec. 1, eff. September 1, 2007.

Sec. 131.004. DEFINITIONS. In this chapter:

(1) "Minerals" means uranium and uranium ore.

(2) "Surface mining" means the mining of minerals by removing

the overburden lying above the natural deposit of minerals and

mining directly from the natural deposits that are exposed and

those aspects of underground mining having significant effects on

the surface; provided, this definition shall not be construed to

include in situ mining activities associated with the removal of

uranium or uranium ore.

(3) "Exploration activity" means the disturbance of the surface

or subsurface for the purpose of or related to determining the

location, quantity, or quality of a mineral deposit.

(4) "Affected land" or "land affected" means:

(A) the area from which any materials are to be or have been

displaced in a surface mining operation;

(B) the area on which any materials that are displaced are to be

or have been deposited;

(C) the haul roads and impoundment basins within the surface

mining area; and

(D) other land whose natural state has been or will be disturbed

as a result of the surface mining operations.

(5) "Surface mining operation" means those activities conducted

at or near the mining site and concomitant with the surface

mining, including extraction, storage, processing, and shipping

of minerals and reclamation of the land affected.

(6) "Operator" means the individual or entity, including any

public or governmental agency, that is to engage or that is

engaged in a surface mining operation, including any individual

or entity whose permit has expired or been suspended or revoked.

(7) "Overburden" means all materials displaced in a mining

operation which are not, or will not be, removed from the

affected area.

(8) "Reclamation" means the process of restoring an area

affected by a surface mining operation to its original or other

substantially beneficial condition, considering past and possible

future uses of the area and the surrounding topography.

(9) "Topsoil" means the unconsolidated mineral matter naturally

present on the surface of the earth which has been subjected to

and influenced by genetic and environmental factors of parent

material, climate, macroorganisms and microorganisms, and

topography, all acting over a period of time, and which is

necessary for the growth and regeneration of vegetation on the

surface of the earth.

(10) "Surface mining permit" or "permit" means the written

certification by the commission that the named operator may

conduct the surface mining operations described in the

certification during the term of the surface mining permit and in

the manner established in the certification. These terms do not

include:

(A) a discharge permit issued by the commission pursuant to

Subchapter H of this chapter; or

(B) an exploration permit issued by the commission pursuant to

Subchapter I of this chapter.

(11) "Person affected" means any person who is a resident of a

county or any county adjacent or contiguous to the county in

which a mining operation is or is proposed to be located,

including any person who is doing business or owns land in the

county or adjacent or contiguous county and any local government

and who demonstrates that he has suffered or will suffer actual

injury or economic damage.

(12) "Commission" means the Railroad Commission of Texas.

(13) "Fund" means the Land Reclamation Fund.

(14) "Toxic material" means any substance present in sufficient

concentration or amount to cause injury or illness to plant,

animal, or human life.

(15) "Approximate original contour" means that surface

configuration achieved by backfilling and grading of the

surface-mined area so that it resembles the surface configuration

of the land prior to mining and blends into and complements the

drainage pattern of the surrounding terrain, with all highwalls,

spoil piles, and depressions eliminated, although the new contour

may subsequently be at a moderately lower or higher elevation

than existed prior to the surface mining operation.

(16) "Person" means an individual, partnership, society,

joint-stock company, firm, company, corporation, business

organization, government or governmental subdivision or agency,

business trust, estate, trust, organization or association of

citizens, or any other legal entity.

(17) "Party to the administrative proceedings" means any person

who has participated in a public hearing or filed a valid

petition or timely objection pursuant to any provision of this

chapter.

(18) "Permit area" means all the area designated as such in the

permit application and shall include all land affected by the

surface mining operations during the term of the permit and may

include any contiguous area that the operator proposes to surface

mine after that time.

Acts 1977, 65th Leg., p. 2608, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 308, ch. 141,

Sec. 42, eff. May 9, 1979; Acts 1979, 66th Leg., p. 853, ch. 379,

Sec. 3, eff. June 6, 1979; Acts 1979, 66th Leg., p. 1989, ch.

784, Sec. 1, eff. Aug. 27, 1979; Acts 1981, 67th Leg., p. 413,

ch. 171, Sec. 1, eff. May 20, 1981; Acts 1985, 69th Leg., ch.

921, Sec. 5, 6, eff. June 15, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1117, Sec. 2, eff. September 1, 2007.

Sec. 131.005. RECLAMATION. (a) The basic objective of

reclamation is to reestablish on a continuing basis, where

required, vegetation and other natural conditions consistent with

the anticipated subsequent use of the affected land.

(b) The process of reclamation may require contouring,

terracing, grading, backfilling, resoiling, revegetation,

compaction and stabilization and settling ponds, water

impoundments, diversion ditches, and other water treatment

facilities in order to minimize water diminution to existing

water sources, pollution, soil and wind erosion, or flooding

resulting from mining or any other activity that may be

considered necessary to accomplish the reclamation of the land

affected to a substantially beneficial condition.

Acts 1977, 65th Leg., p. 2610, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.006. EXCLUSIONS AND EXEMPTIONS. The provisions of this

chapter do not apply to the following:

(1) surface mining operations conducted on public land regulated

by the General Land Office if the land is reclaimed in a manner

consistent with this chapter; and

(2) land on which the overburden has been removed and minerals

have been produced before June 21, 1975.

Acts 1977, 65th Leg., p. 2610, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER B. POWERS AND DUTIES OF THE COMMISSION

Sec. 131.021. GENERAL AUTHORITY OF COMMISSION. In seeking to

accomplish the purposes of this chapter, the commission shall

have the authority:

(1) to adopt and amend rules pertaining to exploration, surface

mining, and reclamation operations consistent with the general

intent and purposes of this chapter;

(2) to issue permits pursuant to the provisions of this chapter;

(3) to conduct hearings pursuant to the provisions of this

chapter;

(4) to issue orders requiring an operator to take actions that

are necessary to comply with this chapter and with rules adopted

under this chapter;

(5) to issue orders modifying previous orders;

(6) to issue a final order revoking the permit of an operator

who has failed to comply with an order of the commission to take

action required by this chapter or rules adopted under this

chapter;

(7) to order the immediate cessation of an ongoing exploration

or surface mining operation if the commission finds that the

operation creates an imminent danger to the health or safety of

the public, or is causing or can reasonably be expected to cause

significant imminent environmental harm to land, air, or water

resources, and to take other action or make changes in a permit

that are reasonably necessary to avoid or alleviate these

conditions;

(8) to hire employees, adopt standards for employment of these

persons, and hire and authorize the hiring of outside contractors

to assist in carrying out the requirements of this chapter;

(9) to enter on and inspect, in person or by its agents, an

exploration or a surface mining operation that is subject to the

provisions of this chapter to assure compliance with the terms of

this chapter;

(10) to conduct, encourage, request, and participate in studies,

surveys, investigations, research, experiments, training, and

demonstrations by contract, grant, or otherwise;

(11) to prepare reports and to require persons who hold

exploration or surface mining permits to prepare reports;

(12) to collect and disseminate to the public information

considered reasonable and necessary for the proper enforcement of

this chapter;

(13) to accept, receive, and administer grants, gifts, loans, or

other funds made available from any source for the purposes of

this chapter;

(14) to enter into contracts with state boards and agencies that

have pertinent expertise to obtain professional and technical

services necessary to carry out the provisions of this chapter;

and

(15) to perform other duties and acts required by and provided

for in this chapter.

Acts 1977, 65th Leg., p. 2610, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1117, Sec. 3, eff. September 1, 2007.

Sec. 131.022. JURISDICTION OF COMMISSION. (a) The commission

is the mining and reclamation authority for the State of Texas

and has exclusive jurisdiction for establishing reclamation

requirements for mining and exploration operations in this state,

except for in situ recovery processes.

(b) Except as provided by Section 131.354, the commission has

exclusive jurisdiction and is solely responsible for the

regulation of all exploration activities.

Acts 1977, 65th Leg., p. 2611, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1117, Sec. 3, eff. September 1, 2007.

Sec. 131.023. COMMISSION PROCEDURE. The commission shall seek

the accomplishment of the purposes of this chapter by all

practicable methods.

Acts 1977, 65th Leg., p. 2611, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.024. COMPLIANCE WITH FEDERAL SURFACE MINING LAWS. (a)

On passage of federal surface mining legislation, the commission

shall take actions necessary to establish the exclusive

jurisdiction of this state over the regulation of surface mining

and reclamation operations.

(b) If the federal administrative agency disapproves the

regulatory program of this state as submitted, the commission

shall take all necessary and appropriate action, including making

recommendations for remedial legislation, to clarify, alter, or

amend the program to comply with the requirements of the federal

act.

Acts 1977, 65th Leg., p. 2611, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.025. HEARING PROCEDURE. At a hearing under this

chapter, the commission may:

(1) administer oaths or affirmations;

(2) subpoena witnesses and compel their attendance;

(3) take evidence; and

(4) require production of books, papers, correspondence,

memoranda, agreements, or other documents or records that are

considered relevant or material to the administration of this

chapter.

Acts 1977, 65th Leg., p. 2611, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.033. DIFFERING TERMS AND PROVISIONS OF RULES. A rule

or an amendment of a rule adopted by the commission may differ in

its terms and provisions between particular conditions,

particular mining techniques, particular areas of the state, or

any other conditions that appear relevant and necessary so long

as the action taken is consistent with attainment of the general

intent and purposes of this chapter.

Acts 1977, 65th Leg., p. 2612, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 305, ch. 141,

Sec. 39, eff. May 9, 1979; Acts 1979, 66th Leg., p. 849, ch. 379,

Sec. 1, eff. June 6, 1979.

Sec. 131.034. EXPLORATION ACTIVITIES. The commission shall

promulgate rules governing uranium exploration activity.

Acts 1977, 65th Leg., p. 2613, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1117, Sec. 3, eff. September 1, 2007.

Sec. 131.035. RULES DESIGNATING UNSUITABLE LAND. (a) The

commission shall develop rules that adopt appropriate procedures

for identifying and designating land in this state as unsuitable

for all or certain types of surface mining in accordance with

Sections 131.036 through 131.041 of this code.

(b) The rules shall be in sufficient detail to provide

reasonable notice to prospective operators of areas that might be

designated as unsuitable for surface mining.

Acts 1977, 65th Leg., p. 2613, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.036. SURVEY OF LAND. (a) When application is made to

conduct surface mining operations and before a permit is issued,

the commission shall immediately have the areas to be included in

the proposed permit surveyed in accordance with the requirements

of Sections 131.035 and 131.037 through 131.041 of this code.

(b) In conducting the survey and in declaring various areas to

be unsuitable for mining, the commission shall employ competent

and scientifically sound data and information as the basis for

objective decisions with respect to each area surveyed.

Acts 1977, 65th Leg., p. 2613, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.037. COMMISSION STATEMENT. Before designating a land

area as unsuitable for surface mining operations, the commission

shall prepare a detailed statement on the potential mineral and

other resources in the area, the demand for these resources, and

the impact of the designation on the environment, the economy,

and the supply of the mineral.

Acts 1977, 65th Leg., p. 2613, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.038. REASONS FOR UNSUITABLE DESIGNATION. After the

survey is made, an area may be designated unsuitable for all or

certain types of surface mining if:

(1) the commission determines that reclamation under this

chapter is not feasible;

(2) the operations will result in significant damage to

important areas of historic, cultural, or archaeological value or

to important natural systems;

(3) the operations will affect renewable resource land that

includes aquifers and aquifer recharge areas, resulting in a

substantial loss or reduction of long-range productivity of water

supply or food or fiber products;

(4) the operations are located in an area subject to frequent

flooding or an area that is geologically unstable and may

reasonably be expected to endanger life and property;

(5) the operations will adversely affect any national park,

national monument, national historic landmark, property listed on

the national register of historic places, national forest,

national wilderness area, national wildlife refuge, national wild

and scenic river area, state park, state wildlife refuge, state

forest, recorded Texas historic landmark, state historic site,

state archaeological landmark, or city or county park; or

(6) the operations would endanger any public road, public

building, cemetery, school, church, or similar structure or

existing dwelling outside the permit area.

Acts 1977, 65th Leg., p. 2613, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.039. PETITION AND HEARING ON DESIGNATION. (a) Any

person is entitled to petition the commission to have an area

designated as unsuitable for surface mining operations or to have

the designation terminated.

(b) The petition shall include allegations of facts with

supporting evidence that in the opinion of the commission would

tend to establish the allegations.

(c) The commission shall make a determination of the validity of

the petition, and if the petition is found to be valid, it shall

be kept on file by the commission and made available for public

inspection.

(d) On application for a surface mining permit for which a valid

petition has been filed, the commission shall hold a public

hearing as provided in Section 131.163 of this code in the

locality of the proposed mining operation.

(e) Any person affected may intervene before the public hearing

by filing allegations of facts with supporting evidence that

would tend to establish the allegations.

(f) If all the petitioners and the applicant stipulate agreement

before the requested hearing, the hearing does not have to be

held.

Acts 1977, 65th Leg., p. 2614, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 1989, ch. 784,

Sec. 2, eff. Aug. 27, 1979.

Sec. 131.040. MODIFYING, AMENDING, AND TERMINATING DESIGNATIONS.

The commission may modify, amend, or terminate a designation

pursuant to the requirements of Sections 131.035 through 131.039

of this code.

Acts 1977, 65th Leg., p. 2614, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.041. APPLICABILITY OF SUBCHAPTER. The provisions of

Sections 131.035 through 131.040 of this code do not apply to

land on which surface mining operations were being conducted on

June 21, 1975.

Acts 1977, 65th Leg., p. 2614, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.042. RECORDS, REPORTS, MONITORING EQUIPMENT, AND

INFORMATION. The commission shall require each permittee to:

(1) establish and maintain appropriate records;

(2) make reports as frequently as the commission may prescribe;

(3) install, use, and maintain necessary monitoring equipment

for observing and determining relevant surface or subsurface

effects of the mining operation and reclamation program; and

(4) provide other information relative to mining and reclamation

operations the commission determines to be reasonable and

necessary.

Acts 1977, 65th Leg., p. 2614, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.043. INSPECTION BY COMMISSION. Without advance notice

and on presentation of appropriate credentials to the operation

supervisor, if present, the authorized representatives of the

commission are entitled to enter in, on, or through a surface

mining operation or premises in which any records required under

Section 131.042 of this code are located, and may at reasonable

times and without delay have access to and copy any records and

inspect monitoring equipment or methods of operation required

under this chapter.

Acts 1977, 65th Leg., p. 2614, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.044. TIME AND PROCEDURES FOR INSPECTIONS. (a) The

inspections by the commission shall occur on an irregular basis

at a frequency necessary to insure compliance with the intent and

purposes of this chapter and the commission's rules for the

surface mining and reclamation operations covered by each permit.

(b) The inspections shall occur only during normal operating

hours if practicable and without prior notice to the permittee or

his agents or employees.

(c) An inspection shall include the filing of an inspection

report adequate to enforce the requirements of and to carry out

the terms and purposes of this chapter. The commission shall make

each report a part of the record and furnish one copy of the

report to the operator.

(d) Insofar as practicable, the commission shall establish a

system of rotation of inspectors.

Acts 1977, 65th Leg., p. 2615, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.045. SIGN. Each permittee shall maintain at the

entrances to the surface mining and reclamation operations a

clearly visible sign that sets forth the name, business address,

and phone number of the permittee and the permit number of the

surface mining and reclamation operations.

Acts 1977, 65th Leg., p. 2615, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.046. PROCEDURE ON DETECTION OF VIOLATION. On detection

of each violation of a requirement of this chapter, each

inspector shall inform the operator of the violation orally at

the time of the detection and in writing at a later time and

shall report the violation in writing to the commission.

Acts 1977, 65th Leg., p. 2615, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.047. JUDICIAL REVIEW. (a) Any party to the

administrative proceedings whose interest is or may be adversely

affected by a ruling, order, decision, or other act of the

commission may appeal by filing a petition in a district court of

Travis County or in the county in which the greater portion of

the land in question is located.

(b) The plaintiff shall pursue his action with reasonable

diligence, and if the plaintiff does not prosecute his action

within one year after the action is filed, the court shall

presume that the action has been abandoned. The court shall

dismiss the suit on a motion for dismissal made by the attorney

general unless the plaintiff, after receiving due notice, can

show good and sufficient cause for the delay.

(c) The court shall hear the complaint solely on the record made

before the commission. The findings of the commission, if

supported by substantial evidence on the record considered as a

whole, shall be upheld.

(d) The court may, under conditions it may prescribe, grant

temporary relief that it considers appropriate pending final

determination of the proceedings.

(e) The commencement of a proceeding under this section shall

not, unless specifically ordered by the court, operate as a stay

of the action, order, or decision of the commission.

(f) Repealed by Acts 1981, 67th Leg., p. 2647, ch. 707, Sec.

4(48), eff. Aug. 31, 1981.

Acts 1977, 65th Leg., p. 2615, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 1989, ch. 784,

Sec. 2, eff. Aug. 27, 1979; Acts 1981, 67th Leg., p. 2646, ch.

707, Sec. 4(48), eff. Aug. 31, 1981.

Sec. 131.048. CONFIDENTIALITY. Information submitted to the

commission concerning mineral deposits, including test borings,

core samplings, geophysical logs, or trade secrets or privileged

commercial or financial information relating to the competitive

rights of the applicant for an exploration permit or surface

mining permit and specifically identified as confidential by the

applicant, if not essential for public review as determined by

the commission, shall not be disclosed by any member, agent, or

employee of the commission.

Acts 1977, 65th Leg., p. 2616, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1117, Sec. 3, eff. September 1, 2007.

Sec. 131.049. TEMPORARY ORDERS PRIOR TO NOTICE AND HEARING. (a)

The commission may issue temporary orders relating to a surface

mining operation without notice and hearing, or with the notice

and hearing as the commission considers practical under the

circumstances, when necessary to enable action to be taken more

expeditiously than is otherwise provided by this chapter to

effectuate the policy and purposes of this chapter.

(b) If the commission issues a temporary order under this

authority without a hearing, and if the subject matter of the

order is such as to require a public hearing under Section

131.163 of this code or under any rule of the commission, the

order shall set a time and place for a public hearing to be held.

The hearing shall be held as soon after the temporary order is

issued as is practical.

(c) At the hearing, the commission shall affirm, modify, or set

aside the temporary order. If the nature of the commission's

action requires, further proceedings shall be conducted as

appropriate under provisions of Chapter 2001, Government Code.

(d) The requirements of Sections 131.159 and 131.160 of this

code relating to the time for notice, newspaper notice, and

method of giving a person notice do not apply to the hearing, but

general notice of the hearing shall be given that the commission

considers practical under the circumstances.

Added by Acts 1979, 66th Leg., p. 853, ch. 379, Sec. 6, eff. June

6, 1979. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.

SUBCHAPTER C. PLANS AND STANDARDS

Sec. 131.101. RECLAMATION PLAN. (a) A reclamation plan shall

be developed in a manner consistent with local, physical,

environmental, and climatological conditions and current mining

and reclamation technologies.

(b) A reclamation plan submitted as part of a permit application

shall include:

(1) the identification of the entire area to be mined and

affected over the estimated life of the mining operation;

(2) the condition of the land to be covered by the permit prior

to any mining, including:

(A) the uses existing at the time of the application, and if the

land has a history of previous mining, the uses, if reasonably

ascertainable, that immediately preceded any mining; and

(B) the capability of the land prior to any mining to support a

variety of uses giving consideration to soil and foundation

characteristics, topography, and vegetative cover;

(3) the capacity of the land to support its anticipated use

following reclamation, including a discussion of the capacity of

the reclaimed land to support alternative uses;

(4) a description of how the proposed postmining land condition

is to be achieved and the necessary support activities that may

be needed to achieve the condition, including an estimate of the

cost per acre of the reclamation;

(5) the steps taken to comply with applicable air and water

quality and water rights laws and regulations and any applicable

health and safety standards, including copies of any pertinent

permit applications;

(6) a general timetable that the operator estimates will be

necessary for accomplishing the major events included in the

reclamation plan; and

(7) other information the commission, by rule, determines to be

reasonably necessary to effectuate the purposes of this chapter.

(c) The operator may revise or amend the reclamation plan at any

time in accordance with the requirements of this code.

Acts 1977, 65th Leg., p. 2616, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.102. RECLAMATION STANDARDS. (a) A permit issued under

this chapter to conduct surface mining operations shall require

that the surface mining operations meet all applicable

reclamation standards of this chapter and any other requirements

that the commission establishes by rule.

(b) Reclamation standards shall apply to all surface mining and

reclamation operations that are not exempted or excluded and

shall require the operator as a minimum to:

(1) conduct surface mining operations in a manner consistent

with prudent mining practice, so as to maximize the utilization

and conservation of the resource being recovered so that

reaffecting the land in the future through surface mining can be

minimized;

(2) restore the land affected to the same or a substantially

beneficial condition considering the present and past uses of the

land, so long as the condition does not present any actual or

probable hazard to public health or safety or pose an actual or

probable threat of water diminution or pollution, and the permit

applicants' declared anticipated land use following reclamation

is not considered to be impractical or unreasonable, to involve

unreasonable delay in implementation, or to violate federal,

state, or local law, provided that a variety of postmining land

conditions that differ from the land condition immediately

preceding the surface mining operation, including but not limited

to stock ponds, fishing or recreational lakes, school or park

sites, industrial, commercial, or residential sites, or open

space uses, may be approved by the commission if the proposed

condition is determined to be substantially beneficial and

complies with the provisions of this section;

(3) reduce all highwalls, spoil piles, and banks to a degree to

control erosion effectively and sufficiently to sustain

vegetation, where required, consistent with the anticipated

subsequent use of the affected land, provided that backfilling,

compacting, and grading shall be required to restore the

approximate original contour where required by federal law and

where the volume of overburden is large in comparison to the

volume of mineral deposit and the commission considers the

requirement to be practical;

(4) stabilize and protect all surface areas affected by the

mining and reclamation operation effectively to control erosion

and attendant air and water pollution;

(5) remove the topsoil, if any, from the land in a separate

layer, replace it on the backfill area, or if not utilized

immediately, segregate it in a separate pile from other spoil and

when the topsoil is not replaced on a backfill area within a time

short enough to avoid deterioration of the topsoil, maintain a

successful cover by quick growing plants or other means so that

the topsoil is preserved from wind and water erosion, remains

free of any contamination by toxic material, and is in a usable

condition for sustaining vegetation when restored during

reclamation, except if topsoil is of insufficient quantity or of

poor quality for sustaining vegetation and if other strata can be

shown to be as suitable for vegetation requirements, then the

operator shall remove, segregate, and preserve in a like manner

the other strata which is best able to support vegetation,

provided that the requirements of this provision shall not apply

if a mixing of strata can be shown to be equally suitable for

revegetation requirements;

(6) replace the topsoil or the best available subsoil, if any,

on top of the land to be reclaimed;

(7) fill any auger holes with an impervious material in order to

prevent drainage;

(8) minimize the disturbances to the prevailing hydrologic

balance at the mine site and in associated offsite areas and to

the quality and quantity of water in surface and groundwater

systems both during and after surface mining operations and

during reclamation by:

(A) avoiding toxic mine drainage by such measures as:

(i) preventing or removing water from contact with

toxic-producing deposits,

(ii) treating drainage to reduce toxic content,

(iii) casing, sealing, or otherwise managing boreholes, shafts,

and wells to keep toxic drainage from entering ground and surface

water;

(B) conducting surface mining operations in a manner to prevent

unreasonable additional contributions of suspended solids to

streamflow or runoff outside the permit area above natural levels

under seasonal flow conditions;

(C) removing temporary or large siltation structures from

drainways consistent with good water conservation practices after

disturbed areas are revegetated and stabilized; or

(D) other actions as the commission may prescribe pursuant to

its rules;

(9) stabilize any waste piles;

(10) refrain from surface mining in proximity to active and

abandoned underground mines in which mining would cause

breakthroughs or would endanger the health or safety of miners;

(11) incorporate with respect to the use of impoundments for the

disposal of mine wastes, processing wastes, or other liquid or

solid wastes current engineering practices for the design and

construction of water retention facilities which, at a minimum,

shall be compatible with the requirements of Section 6.0731,

Water Code, and applicable federal laws, ensure that leachate

will not pollute surface or groundwater, and locate impoundments

so as not to endanger public health and safety should failure

occur;

(12) ensure that all debris, toxic materials, or materials

constituting a fire hazard are treated or disposed of in a manner

designed to prevent contamination of ground or surface water or

combustion;

(13) ensure that any explosives are used only in accordance with

existing state and federal law and rules promulgated by the

commission;

(14) ensure that all reclamation efforts proceed as

contemporaneously as practicable with the surface mining

operations;

(15) ensure that construction, maintenance, and postmining

conditions of access roads into and across the site of operations

will minimize erosion and siltation, pollution of air and water,

damage to fish or wildlife or their habitat, or public or private

property, provided that the commission may permit the retention

after mining of certain access roads if compatible with the

approved reclamation plan;

(16) refrain from the construction of roads or other access ways

up a streambed or drainage channel or in proximity to such

channel where such construction would seriously alter the normal

flow of water;

(17) establish on all affected land, where required in the

approved reclamation plan, a diverse vegetative cover native to

the affected land where vegetation existed prior to mining and

capable of self-regeneration and plant succession equal in extent

of cover to the natural vegetation of the area, except that

introduced species may be used in the revegetation process where

desirable or necessary to achieve the approved reclamation plan;

(18) assume responsibility for successful revegetation for a

period of four years beyond the first year in which the

vegetation has been successfully established as evidenced by the

land being used as anticipated in the reclamation plan;

(19) ensure with respect to permanent impoundments of water as

part of the approved reclamation plan that:

(A) the size of the impoundment and the availability of water

are adequate for its intended purpose;

(B) the impoundment dam construction will meet the requirements

of Section 6.0731, Water Code, and applicable federal laws;

(C) the quality of impounded water will be suitable on a

permanent basis for its intended use and the discharges from the

impoundment will not degrade the water quality in the receiving

stream;

(D) final grading will provide adequate safety and access for

anticipated water users; and

(E) the water impoundments will not result in the diminution of

the quality or quantity of water utilized by adjacent or

surrounding landowners for agricultural, industrial,

recreational, or domestic uses; and

(20) meet other criteria pursuant to the commission's rules as

are necessary to achieve reclamation in accordance with the

purposes of this chapter, taking into consideration the physical,

climatological, and other characteristics of the site.

(c) The purpose of this section is to have land affected

restored to the same condition as the land that existed enjoyed

before the mining or some substantially beneficial condition.

(d) A method of reclamation other than that provided in this

section may be approved by the commission after public hearing if

the commission determines that any method of reclamation required

by this section is not practical and that the alternative method

will provide for the affected land to be restored to a

substantially beneficial condition.

(e) If an alternative method of reclamation is generally

applicable to all surface mining operations involving a

particular mineral, the commission shall promulgate rules in the

manner provided in Section 131.033 of this code.

(f) The operator is entitled to access to the land affected to

the extent necessary to carry out the reclamation and maintenance

required under this chapter.

Acts 1977, 65th Leg., p. 2616, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 305, ch. 141,

Sec. 40, eff. May 9, 1979; Acts 1979, 66th Leg., p. 850, ch. 379,

Sec. 2, eff. June 6, 1979.

SUBCHAPTER D. SURFACE MINING PERMITS

Sec. 131.131. PERMIT REQUIRED FOR OPERATION. (a) No person

shall conduct a surface mining operation unless he first obtains

a surface mining permit issued by the commission under this

subchapter; provided, any operator conducting a surface mining

operation in this state before September 20, 1976, who has filed

a permit application pursuant to this chapter, may continue to

conduct that surface mining operation until the commission

approves or denies his application.

(b) An operator who was conducting a surface mining operation in

this state after the expiration of 180 days following the

promulgation of the initial rules under Section 131.026 of this

code and who has filed a permit application in accordance with

the provisions of this subchapter may continue to conduct the

surface mining operation until the commission approves or denies

his application.

Acts 1977, 65th Leg., p. 2619, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 1990, ch. 784,

Sec. 3, eff. Aug. 27, 1979.

Sec. 131.132. FORM OF PERMIT APPLICATION. On application to the

commission for a surface mining permit, an operator shall submit

three copies of a permit application on a form prescribed by the

commission, and the commission shall require in the form the

information it considers reasonably necessary to process the

application and to ensure compliance with the provisions of this

chapter.

Acts 1977, 65th Leg., p. 2620, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.133. REQUIRED INFORMATION. The permit application

shall include information concerning:

(1) the name, address, ownership, and management officers of the

permit applicant and affiliated persons engaged in surface

mining;

(2) legal and equitable interests of record, if reasonably

ascertainable, in the surface and mineral estates of the permit

area and in the surface estate of land located within 500 feet of

the permit area, provided that the mineral estate includes only

minerals as defined in this chapter;

(3) persons residing on the property at the time of the

application;

(4) current or previous surface mining permits held by the

applicant, including any revocations, suspensions, or bond

forfeitures;

(5) the type and method of surface mining operation, the

engineering techniques, and the equipment that is proposed to be

used, including mining schedules, the nature and expected amount

of overburden to be removed, the depth of excavations, a

description of the affected land and permit area, the results of

any test borings, test pits, or core samplings that have been

gathered from the permit area, and the anticipated hydrologic

consequences of the mining operation;

(6) the applicant's legal right to surface mine the affected

land; and

(7) other pertinent matters that the commission considers

reasonably necessary to effectuate the provisions of this

chapter.

Acts 1977, 65th Leg., p. 2620, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.134. DOCUMENTS TO BE INCLUDED WITH APPLICATION. An

applicant shall include with his permit application a copy of a

reclamation plan prepared as provided in Section 131.101 of this

code and a copy of the notice published in compliance with the

requirement of Section 131.159 of this code.

Acts 1977, 65th Leg., p. 2620, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.135. APPLICATION FEES. (a) Each application for a

surface mining permit shall be accompanied by an initial

application fee as determined by the commission in accordance

with a published fee schedule.

(b) An initial application fee shall be based as nearly as

possible on the actual or anticipated cost of reviewing the

application, but shall not exceed $400.

(c) After approval but before issuance of the surface mining

permit, the applicant shall pay an approved application fee in

the amount of $10 per acre of the permit area, which may be paid

in annual installments apportioned over the term of the permit.

Acts 1977, 65th Leg., p. 2620, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 1991, ch. 784,

Sec. 4, eff. Aug. 27, 1979; Acts 1983, 68th Leg., p. 358, ch. 81,

Sec. 2(b), eff. Sept. 1, 1983.

Sec. 131.136. AMENDMENT TO PERMIT APPLICATION. A permit

application may be amended to exclude the part of an operation

that lies within an area designated as unsuitable for surface

mining under Sections 131.035 through 131.041 of this code.

Acts 1977, 65th Leg., p. 2621, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.137. COMBINED PERMIT APPLICATION. (a) The commission

shall adopt rules permitting an operator of more than one

noncontiguous surface mining operation to submit a single

application for a combined surface mining permit covering all his

mining operations.

(b) A combined permit application shall require the same

detailing of information as required by this subchapter for each

separate location.

(c) An operator desiring to operate under a combined permit may

submit a consolidated reclamation plan covering all his

operations under rules prescribed by the commission, but he may

be required to furnish specific information relating to

reclamation of a single operating area if the commission

determines that this is necessary to carry out the purposes of

this chapter.

(d) Except as provided in this section, each surface mining

operation submitted as part of a combined permit application

shall be separate and independent of all other surface mining

operations included in the same permit application.

(e) The commission may approve or deny an individual surface

mining operation and the reclamation plan that relates to an

individual surface mining operation without affecting other

portions of the same permit application.

Acts 1977, 65th Leg., p. 2621, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.138. FILING APPLICATION WITH COUNTY CLERK. After

deleting confidential information as provided in Section 131.048

of this code, the commission shall file for public inspection

with the county clerk at the county courthouse of the county in

which any portion of the mining is proposed to occur a copy of

each application.

Acts 1977, 65th Leg., p. 2621, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.139. SUBMISSION OF APPLICATION TO AGENCIES FOR COMMENT.

(a) The commission immediately shall submit copies of the

permit application to the Parks and Wildlife Department, Texas

Natural Resource Conservation Commission, General Land Office,

Texas Historical Commission, State Soil and Water Conservation

Board, Bureau of Economic Geology, Texas Department of Health,

and other state agencies whose jurisdiction the commission feels

the particular mining operation may affect.

(b) Each of these agencies shall review the permit application

and submit any comments the agency cares to make within 30 days

of receipt of the application.

(c) An agency's comments shall include an enumeration of permits

or licenses required under the agency's jurisdiction.

(d) The comments of each agency shall be made a part of the

record and a copy shall be furnished to the applicant.

Acts 1977, 65th Leg., p. 2621, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 795, Sec.

1.154, eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 76, Sec.

11.274, eff. Sept. 1, 1995.

Sec. 131.140. APPROVAL OF PERMIT. (a) The commission shall

grant a surface mining permit if it is established that the

permit application complies with the requirements of this chapter

and applicable federal and state laws.

(b) The commission may approve a surface mining permit

conditioned on the approval of other state permits or licenses

that may be required.

Acts 1977, 65th Leg., p. 2622, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.141. DENIAL OF A PERMIT. The commission shall deny a

permit if:

(1) it finds that the reclamation as required by this chapter

cannot be accomplished by means of the proposed reclamation plan;

(2) part of the proposed operation lies within an area

designated as unsuitable for surface mining in Sections 131.035

through 131.041 of this code;

(3) it is advised by the Texas Natural Resource Conservation

Commission that the proposed mining operation will cause

pollution of water of the state, or that the proposed mining

operation will cause pollution of the ambient air of the state,

in violation of the laws of this state;

(4) the applicant has had another permit issued under this

chapter revoked or any bond posted to comply with this chapter

forfeited and the conditions causing the permit to be revoked or

the bond to be forfeited have not been corrected to the

satisfaction of the commission;

(5) it determines that the proposed operation will endanger the

health and safety of the public;

(6) the surface mining operation will adversely affect a public

highway or road; or

(7) the operator is unable to produce the bonds or otherwise

meet the requirements of Sections 131.201 through 131.206 of this

code.

Acts 1977, 65th Leg., p. 2622, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 1989, ch. 784,

Sec. 2, eff. Aug. 27, 1979; Acts 1995, 74th Leg., ch. 76, Sec.

11.275, eff. Sept. 1, 1995.

Sec. 131.142. TERM AND TRANSFERABILITY OF PERMIT. (a) A

surface mining permit issued under this chapter for uranium and

uranium ore shall be issued for a term of not more than 10 years.

(b) Except as provided in Sections 131.155 through 131.158 of

this code, a surface mining permit is nontransferable.

Acts 1977, 65th Leg., p. 2622, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 308, ch. 141,

Sec. 41, eff. May 9, 1979; Acts 1979, 66th Leg., p. 853, ch. 379,

Sec. 4, eff. June 6, 1979.

Sec. 131.143. LIABILITY INSURANCE POLICY. (a) After a permit

application is approved but before the permit is issued, the

applicant shall file a certificate of insurance certifying that

the applicant has in force a public liability insurance policy

issued by an insurance company authorized to conduct business in

this state or, if the applicant is unable to obtain coverage from

an insurance carrier authorized to do business in this state,

file, with the commission's approval, such a certificate of

insurance from a surplus lines insurer that meets the

requirements of Chapter 981, Insurance Code, and rules adopted by

the commissioner of insurance under that chapter.

(b) The liability insurance policy required by Subsection (a) of

this section shall cover all surface mining operations of the

applicant in this state and shall afford bodily injury protection

and accidental business property damage protection in an amount

determined by the commission to compensate adequately any persons

damaged as a result of surface mining and reclamation operations.

(c) The liability insurance policy shall be maintained in full

force and effect during the term of the permit or the renewal of

the permit, including the length of all reclamation operations.

Acts 1977, 65th Leg., p. 2622, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 1050, Sec. 3,

eff. June 19, 1987; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.539,

eff. Sept. 1, 2003.

Sec. 131.144. RULES FOR REVISION, TRANSFER, AND RENEWAL OF

PERMITS. The commission shall promulgate rules for renewal,

revision, and transfer of surface mining permits.

Acts 1977, 65th Leg., p. 2623, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.145. RIGHT TO RENEWAL. A valid surface mining permit

issued under this chapter carries with it the right of successive

renewal on expiration with respect to area within the boundaries

of the existing permit.

Acts 1977, 65th Leg., p. 2623, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.146. APPLICATION FOR AND ISSUANCE OF RENEWAL. The

holder of a permit may apply for renewal and the renewal shall be

issued on the basis of the following requirements and written

findings by the commission that:

(1) the terms and conditions of the existing permit are being

satisfactorily met;

(2) the performance bond or substitute collateral required under

the terms of this chapter will continue in full force and effect

and unimpaired for the requested renewal, revision, or transfer;

(3) the operator has provided additional or revised information

as required by the commission; and

(4) notice under Section 131.159 of this code has been provided

with respect to the application for renewal, revision, or

transfer.

Acts 1977, 65th Leg., p. 2623, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.147. RENEWAL APPLICATION FEE. (a) Each application

for renewal of a surface mining permit shall be accompanied by a

renewal application fee as determined by the commission in

accordance with a published fee schedule.

(b) The fee shall be based as nearly as possible on the actual

or anticipated cost of reviewing the application, but in no event

shall the amount exceed $200.

(c) The approved application fee as provided in Section 131.135

of this code is not applicable to a renewal application except

for the portion, if any, that addresses any new land areas.

Acts 1977, 65th Leg., p. 2623, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.148. EXTENSION OF PERMIT COVERAGE. If an application

for renewal of a valid permit includes a proposal to extend the

mining operation beyond the boundaries authorized in the existing

permit, the portion of the application for renewal of a valid

permit that addresses any new land areas shall be subject to the

full standards, including application fees, applicable to new

applications under this chapter.

Acts 1977, 65th Leg., p. 2623, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.149. TERM OF RENEWAL PERMIT. A surface mining permit

renewal shall be for a term not to exceed the period of the

original permit established under this chapter.

Acts 1977, 65th Leg., p. 2623, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.150. TIME LIMIT FOR RENEWAL APPLICATION. Application

for permit renewal shall be made at least 90 days before the

expiration of the valid permit.

Acts 1977, 65th Leg., p. 2623, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.151. REVISION OF PERMIT. During the term of a surface

mining permit, the permittee may submit an application, together

with a revised reclamation plan, to the commission for a revision

of the permit.

Acts 1977, 65th Leg., p. 2624, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.152. APPROVAL OR DISAPPROVAL OF PERMIT REVISION. No

application for a revision of a permit may be approved unless the

commission finds that reclamation as required under this chapter

can be accomplished under the revised reclamation plan.

Acts 1977, 65th Leg., p. 2624, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 1989, ch. 784,

Sec. 2, eff. Aug. 27, 1979.

Sec. 131.153. GUIDELINES FOR REVISION. (a) The commission

shall establish by rule guidelines for a determination of the

scale or extent of a revision request to which all permit

application information requirements and procedures, including

notice and hearings, shall apply.

(b) A revision that proposes a substantial change in the

intended future use of the land or significant alteration in the

reclamation plan shall be subject at a minimum to the notice and

hearing requirements provided in Sections 131.159 and 131.163 of

this code.

Acts 1977, 65th Leg., p. 2624, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.154. EXTENSIONS TO AREA. Except for incidental

boundary revisions, an extension to the area covered by a permit

must be made by application for another permit or for revision of

a permit.

Acts 1977, 65th Leg., p. 2624, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.155. TRANSFER OF PERMIT. (a) No transfer, assignment,

or sale of the rights granted under a permit issued under this

chapter shall be made without the written approval of the

commission.

(b) A person desiring to succeed to the interests of a permittee

under this chapter must file an application on a form prescribed

by the commission and including any pertinent information the

commission by rule may require.

Acts 1977, 65th Leg., p. 2624, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.156. REQUIRED INFORMATION FOR TRANSFER. As part of the

information for transfer, the commission shall require:

(1) the information required by Subdivisions (1) and (4) of

Section 131.133 of this code relating to ownership and other

mining activities of the applicant;

(2) proof that the public liability insurance requirement in

Section 131.143 of this code will be fulfilled;

(3) proof that the performance bond or substitute collateral

required by Sections 131.201 through 131.206 of this code will be

furnished; and

(4) the statement of the applicant that he will faithfully carry

out all of the requirements of the reclamation plan approved in

the original application.

Acts 1977, 65th Leg., p. 2624, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.157. APPROVAL OF TRANSFER. After notice and an

opportunity for a public hearing, if required under Sections

131.159 and 131.163 of this code, and on a written finding by the

commission that the requirements of Sections 131.146 through

131.150 of this code have been met, the application for transfer

shall be approved.

Acts 1977, 65th Leg., p. 2624, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.158. DENIAL OF APPLICATION FOR TRANSFER. An

application for transfer shall be denied if the applicant has had

a permit issued under this chapter revoked or a bond posted to

comply with this chapter forfeited, and the conditions causing

the permit to be revoked or the bond to be forfeited have not

been corrected to the satisfaction of the commission.

Acts 1977, 65th Leg., p. 2625, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 849, ch. 379,

Sec. 1, eff. June 6, 1979.

Sec. 131.159. NOTICE BY APPLICANT. (a) At the time an

application for a surface mining permit or an application for

revision, renewal, or transfer of an existing surface mining

permit is submitted under this chapter, the applicant shall

publish notice of the ownership, location, and boundaries of the

permit area sufficiently detailed for local residents to locate

readily the proposed operation and the location at which the

application is available for public inspection.

(b) The notice shall be published in the local newspaper of

greatest general circulation in the locality in which the

proposed surface mine is to be located.

(c) The notice shall be published at least once a week for four

consecutive weeks.

Acts 1977, 65th Leg., p. 2625, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.160. NOTIFICATION BY COMMISSION. The commission shall

contact various local governmental bodies, planning agencies,

sewage, and water treatment authorities or water companies that

have jurisdiction over or in the locality in which the proposed

surface mining will occur, and the owners of record of surface

areas within 500 feet of any part of the permit area and shall

give them notice of the applicant's intention to surface mine a

particularly described tract of land and indicate the applicant's

permit number, if any, and the place at which a copy of the

proposed mining and reclamation plan may be inspected.

Acts 1977, 65th Leg., p. 2625, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.161. COMMENTS. (a) Within 30 days after the last

publication as provided in Section 131.159 of this code, each

local body, agency, authority, or company may submit written

comments with respect to the effect of the proposed operation on

the environment within its area of responsibility.

(b) These comments shall be made part of the record, and one

copy of the comments shall be furnished to the operator.

Acts 1977, 65th Leg., p. 2625, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.162. WRITTEN OBJECTIONS. (a) Within 30 days after the

last publication of notice under Section 131.159 of this code, a

person affected or a federal, state, or local governmental agency

or authority is entitled to file with the commission written

objections to the application for a surface mining permit or to

the application for the renewal, revision, or transfer of a

surface mining permit.

(b) The written objections shall be made part of the record and

one copy of the written objections shall be furnished to the

operator.

Acts 1977, 65th Leg., p. 2625, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.163. NOTICE AND PUBLIC HEARING. (a) If the commission

determines that the application for a surface mining permit is of

a significance sufficient to warrant a public hearing, the

commission shall hold a public hearing in the locality of the

proposed surface mining and reclamation operations.

(b) In determining whether to hold a public hearing, the

commission shall consider any objections that have been filed,

and if no substantial written objections have been filed, no

hearing shall be required.

(c) The commission shall publish notice of the date, time, and

location of the public hearing in the newspaper with the greatest

general circulation in the locality at least once a week for

three consecutive weeks before the scheduled hearing date.

Acts 1977, 65th Leg., p. 2625, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 853, ch. 379,

Sec. 5, eff. June 6, 1979.

Sec. 131.165. PROCEDURE. The commission shall comply with the

Administrative Procedure and Texas Register Act in all

proceedings under this chapter except where inconsistent with

this chapter.

Acts 1977, 65th Leg., p. 2626, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 1989, ch. 784,

Sec. 2, eff. Aug. 27, 1979.

SUBCHAPTER E. BONDS AND DEPOSITS

Sec. 131.201. PERFORMANCE BOND REQUIREMENT. (a) After a

surface mining permit application has been approved but before

the permit is issued, the applicant shall file with the

commission, on a form prescribed by rule, a bond for performance

payable to the State of Texas and conditioned on full and

faithful performance of all the requirements of this chapter and

the permit.

(b) The bond shall cover that area of land within the permit

area on which the operator will initiate and conduct surface

mining and reclamation operations, and as succeeding increments

of surface mining and reclamation operations are to be initiated

and conducted within the permit area, the operator shall file

with the commission an additional bond or bonds to cover the

increments in accordance with Sections 131.202 through 131.206 of

this code.

Acts 1977, 65th Leg., p. 2626, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.202. AMOUNT OF PERFORMANCE BOND. (a) The amount of

the bond required for each bonded area depends on the reclamation

requirements of the approved permit and shall be determined by

the commission.

(b) The commission's determination shall be based on two

estimates, one of which shall be submitted by the permit

applicant and the other prepared by the commission under

procedures established by rule. Only the commission's estimate

will be considered if the applicant waives the right to submit an

estimate.

(c) The amount of the bond shall be determined by the commission

and shall be sufficient to assure the completion of the

reclamation plan if the work had to be performed by a third party

in the event of forfeiture.

Acts 1977, 65th Leg., p. 2627, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1991, 72nd Leg., ch. 639, Sec. 1,

eff. June 16, 1991.

Sec. 131.203. BOND WITHOUT SURETY. The commission may accept

the bond of the operator itself, without separate surety, if the

operator demonstrates to the satisfaction of the commission the

existence of a suitable agent to receive service of process and a

history of financial solvency and continuous operation sufficient

to self-insure or bond the amount.

Acts 1977, 65th Leg., p. 2627, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.204. EXTENT OF LIABILITY UNDER BOND. Liability under

the bond shall be for the duration of surface mining and

reclamation operations and for a period coincident with the

operator's responsibility pursuant to Section 131.102 of this

code.

Acts 1977, 65th Leg., p. 2627, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.205. SECURITY FOR BOND. (a) The bond shall be

executed by the operator and a corporate surety licensed to do

business in this state, or the operator may elect to deposit cash

or negotiable securities acceptable to the commission, or an

assignment of a savings account in a Texas bank on an assignment

deposit form prescribed by the commission's rules.

(b) A cash deposit or market value of the substitute collateral

shall be equal to or greater than the amount of the bond required

for the bonded area.

(c) Cash or other substitute collateral shall be deposited on

the same terms as the terms on which surety bonds may be

deposited.

Acts 1977, 65th Leg., p. 2627, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.206. INCREASE OR DECREASE OF BOND. (a) The amount of

the bond or deposit required and the terms of acceptance of the

applicant's bond or substitute collateral may be increased or

decreased from time to time to reflect changes in the cost of

future reclamation of land mined or to be mined.

(b) The amount of the bond or substitute collateral may be

reduced only in accordance with the provisions of Sections

131.208 through 131.213 of this code.

Acts 1977, 65th Leg., p. 2627, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.207. FORFEITURE OF OPERATOR'S PERFORMANCE BOND. On

issuance of a final order revoking an operator's permit for

failure to comply with an order of the commission to take action

as required by this chapter or rules adopted under this chapter,

the operator's performance bond shall be forfeited if it is

determined that forfeiture is necessary to reclaim land disturbed

by the operator's surface mining operation.

Acts 1977, 65th Leg., p. 2628, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.208. APPLICATION FOR RELEASE OF PERFORMANCE BOND OR

DEPOSIT. (a) At any time, an operator may file an application

with the commission for the release of all or part of the

performance bond or deposit.

(b) The application shall be on a form prescribed by the

commission and in addition to other information the commission

may require, shall include the type and the approximate date of

reclamation work performed and a description of the results

achieved as they relate to the operator's reclamation plan.

(c) The commission shall file a copy of the bond release

application for public inspection with the county clerk at the

county courthouse of the county in which the surface mining and

reclamation operation is located.

Acts 1977, 65th Leg., p. 2628, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.209. NOTICE. (a) The operator shall submit a copy of

a notice that has been published once a week for four consecutive

weeks in the newspaper of greatest general circulation in the

locality of the surface mining and reclamation operation.

(b) The advertisement shall be considered part of any bond

release application and shall include:

(1) notice of the location and boundaries of the land affected;

(2) the permit number and the date approved;

(3) the amount of the bond filed and the portion sought to be

released; and

(4) the location at which the bond release application has been

placed for public inspection.

Acts 1977, 65th Leg., p. 2628, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.210. INSPECTION AND EVALUATION. (a) On receipt of the

notice and request, the commission shall conduct an inspection

and evaluation of the reclamation work involved, the inspection

and evaluation to occur within a reasonable time not to exceed 45

days.

(b) The evaluation shall consider among other things:

(1) the degree of difficulty to complete remaining reclamation;

(2) whether pollution of surface and subsurface water is

occurring;

(3) the probability of continuance or future occurrence of

pollution; and

(4) the estimated cost of abating pollution.

Acts 1977, 65th Leg., p. 2628, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.211. BASIS FOR RELEASE OF BOND OR DEPOSIT. The

commission may release in whole or part the bond or deposit if it

is satisfied that reclamation covered by the bond or deposit or a

portion of the bond or deposit has been accomplished as required

by this chapter according to the following schedule:

(1) when the operator completes required backfilling, regrading,

and drainage control of a bonded area as provided in his approved

reclamation plan, the commission may authorize the release of up

to 75 percent of the bond or substitute collateral for the

applicable permit area, provided the amount of the unreleased

portion of the bond or substitute collateral is not less than the

amount necessary to assure completion of the reclamation work by

a third party in the event of forfeiture; and

(2) when the operator has successfully completed the remaining

reclamation activities, but not before the expiration of the

period specified for operator responsibility in Section 131.102

of this code, the commission may release the remaining portion of

the bond or substitute collateral, provided that no bond is fully

released until all reclamation requirements of this chapter are

fully met.

Acts 1977, 65th Leg., p. 2628, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.212. DISAPPROVAL OF APPLICATION FOR BOND OR DEPOSIT

RELEASE. If the commission disapproves the application for

release of the bond or deposit or a portion of the bond or

deposit, it shall notify the operator in writing of the reasons

for disapproval and recommend corrective actions necessary to

secure the release.

Acts 1977, 65th Leg., p. 2629, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.213. NOTICE OF RELEASE TO LOCAL GOVERNMENTAL AGENCY.

Within 30 days after an application for total or partial bond or

deposit release is filed with the commission, the commission

shall notify the local governmental agency in which the surface

mining operation is located by certified mail.

Acts 1977, 65th Leg., p. 2629, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.214. OBJECTIONS TO RELEASE. (a) Any person or the

officer or head of a federal, state, or local governmental agency

is entitled to file written objections to the proposed release

from the bond or deposit.

(b) The objections must be filed with the commission within 30

days after the last publication of notice as provided in Section

131.209 of this code.

(c) If the commission determines that the application is of a

significance sufficient to warrant a public hearing considering

the objections that have been filed, the commission shall hold a

public hearing.

(d) The commission shall give notice to all interested parties

of the time and place of the hearing which shall be conducted as

provided in Sections 131.160 through 131.164 of this code.

(e) The hearing shall be held in the locality of the surface

mining operation proposed for bond or deposit release.

(f) Notice of the date, time, and location of the public hearing

shall be published by the commission as provided in Section

131.163 of this code.

Acts 1977, 65th Leg., p. 2629, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER F. FUNDS

Sec. 131.231. LAND RECLAMATION FUND. (a) Money received

through the payment of fees, loans, grants, gifts, penalties,

bond forfeitures, and other money received by the commission

shall be deposited in the State Treasury and credited to a

special account to be designated the land reclamation fund.

(b) The fund shall be available to the commission and may be

spent for the administration and enforcement of this chapter and

for the reclamation of land affected by surface mining

operations.

Acts 1977, 65th Leg., p. 2629, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.232. APPROPRIATION. Money for the operation of the

commission under this chapter shall be appropriated by the

legislature.

Acts 1977, 65th Leg., p. 2630, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.233. USE OF PROCEEDS FROM BOND FORFEITURES AND

PENALTIES. Proceeds from the forfeiture of bonds and penalties

recovered shall be spent to reclaim land as provided in this

chapter with respect to which the bonds were provided and the

penalties assessed.

Acts 1977, 65th Leg., p. 2630, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.234. RECLAMATION OF LAND. (a) In the reclamation of

land affected by surface mining for which funds are available,

the commission may use services of other state agencies or the

federal government and may compensate them for the services.

(b) The commission may have reclamation work done by its own

employees or by employees of other governmental agencies or

through contracts with qualified persons.

(c) The contracts shall be awarded to the lowest bidder on

competitive bids after reasonable advertisement.

(d) The commission and any other agency and any contractor under

a contract are entitled to access to the land affected to carry

out the reclamation.

Acts 1977, 65th Leg., p. 2630, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER G. ENFORCEMENT

Sec. 131.261. CONDITIONS, PRACTICES, AND VIOLATIONS CREATING

IMMINENT DANGER OR CAUSING IMMINENT HARM. (a) On the basis of

any inspection, if the commission or its authorized

representative or agent determines that a condition or practice

exists or that a permittee is in violation of a requirement of

this chapter or a permit condition required by this chapter, and

that this condition, practice, or violation also creates an

imminent danger to the health or safety of the public or is

causing or can reasonably be expected to cause significant

imminent harm to land, air, or water resources, a member of the

commission shall immediately order a cessation of exploration or

surface mining operations on the portion of the area relevant to

the condition, practice, or violation.

(b) The cessation order shall set a time and place for a hearing

to be held before the commission and shall be held as soon after

the order is issued as is practicable.

(c) The requirements of Section 131.159 of this code relating to

time for notice, newspaper notice, and method of giving notice do

not apply to a hearing under this section, but general notice

shall be given in the manner that the commission judges to be

practicable under the circumstances.

(d) No more than 24 hours after the commencement of the hearing

and without adjournment, the commission shall affirm, modify, or

set aside the order.

Acts 1977, 65th Leg., p. 2630, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1117, Sec. 4, eff. September 1, 2007.

Sec. 131.262. VIOLATIONS NOT CREATING IMMINENT DANGER OR CAUSING

IMMINENT HARM. (a) On the basis of an inspection, if the

commission or its authorized representative or agent determines

that a permittee is in violation of a requirement of this chapter

or a permit condition required by this chapter, but the violation

does not create an imminent danger to the health or safety of the

public or is not causing or reasonably expected to cause

significant imminent harm to land, air, or water resources, the

commission shall issue a notice to the permittee or the

permittee's agent setting a reasonable time not to exceed 30 days

for the abatement of the violation. The commission may authorize

an extension of the period of time for the abatement of the

violation, for good cause as determined by a written finding by

the commission.

(b) If, on expiration of the period of time as originally set or

subsequently extended, the commission finds that the violation

has not been abated, it may order a cessation of exploration or

surface mining operations on the portion of this area relevant to

the violation. However, if requested by the operator, a hearing

must be held prior to a commission finding or order.

(c) The cessation order shall remain in effect until the

commission determines that the violation has been abated or until

modified, vacated, or terminated by the commission under Section

131.263 of this code.

Acts 1977, 65th Leg., p. 2631, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1117, Sec. 5, eff. September 1, 2007.

Sec. 131.263. CONTINUOUS VIOLATIONS. (a) On the basis of an

inspection, if the commission has reason to believe that a

pattern of violations of any requirements of this chapter or any

permit conditions required by this chapter exists or has existed,

and if the commission also finds that these violations are caused

by the unwarranted failure of the permittee to comply with

requirements of this chapter or permit conditions or that the

violations are wilfully caused by the permittee, the commission

shall issue an order to the permittee forthwith to show cause as

to why the permit should not be suspended or revoked.

(b) The order shall set a time and place for a public hearing to

be held in accordance with the notice and procedural requirements

of Sections 131.159 through 131.164 of this code.

(c) On failure of a permittee to show cause why the permit

should not be suspended or revoked, the commission shall promptly

suspend, or revoke the permit.

Acts 1977, 65th Leg., p. 2631, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.264. FORM OF NOTICES AND ORDERS. (a) Notices and

orders issued under Sections 131.261 through 131.263 of this code

shall set forth with reasonable specificity:

(1) the nature of the violation and the remedial action

required;

(2) the period of time established for abatement; and

(3) a reasonable description of the portion of the surface

mining and reclamation operation to which the notice or order

applies.

(b) Each notice or order issued under this section shall be

given promptly to the permittee or his agent by the commission.

(c) Notices and orders shall be in writing and shall be signed

by the commission or its authorized representative.

(d) A notice or order issued under Sections 131.261 through

131.263 of this code may be modified, vacated, or terminated by

the commission.

Acts 1977, 65th Leg., p. 2631, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.265. CIVIL ACTIONS. (a) The commission may request

the attorney general to institute a civil action for relief,

including a permanent or temporary injunction, restraining order,

or other appropriate order, if the permittee:

(1) violates or fails or refuses to comply with an order or

decision issued by the commission under this chapter;

(2) interferes with, hinders, or delays the commission or its

authorized representative in carrying out the provisions of this

chapter;

(3) refuses to admit an authorized representative to the mine;

(4) refuses to permit inspection of the mine by an authorized

representative;

(5) refuses to furnish information or a report requested by the

commission under the commission's rules; or

(6) refuses to permit access to and copying of records the

commission determines reasonably necessary to carry out the

provisions of this chapter.

(b) The action shall be brought in a district court in Travis

County or in the county in which the greater portion of the

surface mining and reclamation operation is located.

(c) The court has jurisdiction to provide the relief that is

appropriate, and relief granted by the court to enforce

Subdivision (1) of Subsection (a) of this section shall continue

in effect until the completion or final termination of all

proceedings for review of the order under this chapter unless

before that time the district court granting the relief sets the

order aside or modifies it.

Acts 1977, 65th Leg., p. 2632, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.266. INJUNCTIVE RELIEF AND CIVIL PENALTY. (a) The

commission may have a civil suit instituted for injunctive relief

to restrain a permittee from continuing a violation or

threatening a violation or for the assessment of a civil penalty

of not more than $5,000 as the court considers proper for each

day of violation, or for both.

(b) In determining the amount of the civil penalty,

consideration shall be given to:

(1) the permittee's history of previous violations under this

chapter;

(2) the appropriateness of the penalty to the size of the

business of the permittee;

(3) the seriousness of the violation, including irreparable harm

to the environment and hazard to the health or safety of the

public;

(4) whether the permittee was negligent; and

(5) the demonstrated good faith of the permittee charged in

attempting to achieve rapid compliance after notice of the

violation.

Acts 1977, 65th Leg., p. 2632, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.2661. ADMINISTRATIVE PENALTY. (a) If a person

violates a permit of this chapter and the violation results in

pollution of the air or water of this state or poses a threat to

the public safety, the person may be assessed a civil penalty by

the commission.

(b) The penalty may not exceed $10,000 a day for each violation.

Each day a violation continues may be considered a separate

violation for purposes of penalty assessments.

(c) In determining the amount of the penalty, the commission

shall consider the permittee's history of previous violations of

this chapter, the seriousness of the violation, any hazard to the

health or safety of the public, and the demonstrated good faith

of the permittee or person charged.

Added by Acts 1983, 68th Leg., p. 1409, ch. 286, Sec. 2, eff.

Aug. 29, 1983.

Sec. 131.2662. PENALTY ASSESSMENT PROCEDURE. (a) A civil

penalty may be assessed only after the person charged with a

violation described under Section 131.2661 of this code has been

given an opportunity for a public hearing.

(b) If a public hearing has been held, the commission shall make

findings of fact, and it shall issue a written decision as to the

occurrence of the violation and the amount of the penalty that is

warranted, incorporating, when appropriate, an order requiring

that the penalty be paid.

(c) If appropriate, the commission shall consolidate the

hearings with other proceedings under this chapter.

(d) If the person charged with the violation fails to avail

himself of the opportunity for a public hearing, a civil penalty

may be assessed by the commission after it has determined that a

violation did occur and the amount of the penalty that is

warranted.

(e) The commission shall then issue an order requiring that the

penalty be paid.

Added by Acts 1983, 68th Leg., p. 1409, ch. 286, Sec. 2, eff.

Aug. 29, 1983.

Sec. 131.2663. PAYMENT OF PENALTY; REFUND. (a) On the issuance

of notice or an order finding that a violation has occurred, the

commission shall inform the person charged within 30 days of the

proposed amount of the penalty.

(b) Within the 30-day period immediately following the day on

which the notice or order is issued, the person charged with the

penalty shall pay the proposed penalty in full or, if the person

wishes to contest either the amount of the penalty or the fact of

the violation, forward the proposed amount to the commission for

placement in an escrow account.

(c) If through administrative or judicial review of the proposed

penalty it is determined that no violation occurred or that the

amount of the penalty should be reduced, the commission shall,

within the 30-day period immediately following that

determination, remit the appropriate amount to the person, with

interest at the prevailing United States Department of the

Treasury rate.

(d) Failure to forward the money to the commission within the

time provided by Subsection (b) of this section results in a

waiver of all legal rights to contest the violation or the amount

of the penalty.

Added by Acts 1983, 68th Leg., p. 1409, ch. 286, Sec. 2, eff.

Aug. 29, 1983.

Sec. 131.2664. RECOVERY OF PENALTY. Civil penalties owed under

Sections 131.2661-131.2663 of this code may be recovered in a

civil action brought by the attorney general at the request of

the commission.

Added by Acts 1983, 68th Leg., p. 1409, ch. 286, Sec. 2, eff.

Aug. 29, 1983.

Sec. 131.267. CRIMINAL PENALTY FOR VIOLATING PERMITS AND ORDERS.

A person who wilfully and knowingly violates a condition of a

permit issued under this chapter or fails or refuses to comply

with an order issued under Section 131.264 of this code or an

order incorporated in a final decision issued by the commission

under this chapter, on conviction by a district court, shall be

punished by a criminal penalty of not more than $10,000 or by

imprisonment for not more than one year or by both.

Acts 1977, 65th Leg., p. 2632, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.268. CRIMINAL PENALTY FOR CORPORATE PERMITTEE. If a

corporate permittee violates a condition of a permit issued under

this chapter or fails or refuses to comply with an order issued

under Section 131.264 of this code or an order incorporated in a

final decision issued by the commission under this chapter, a

director, officer, or agent of the corporation who wilfully and

knowingly authorized, ordered, or carried out the violation,

failure, or refusal, on conviction by a district court, is

punishable by a criminal penalty of not more than $10,000 or by

imprisonment for not more than one year or by both.

Acts 1977, 65th Leg., p. 2632, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.269. CRIMINAL PENALTY FOR FALSE STATEMENT,

REPRESENTATION, OR CERTIFICATION. A person who knowingly makes a

false statement, representation, or certification or who

knowingly fails to make a statement, representation, or

certification in an application, record, report, plan, or other

document filed or required to be maintained under this chapter,

on conviction by a district court, is punishable by a criminal

penalty of not more than $10,000 or by imprisonment for not more

than one year or by both.

Acts 1977, 65th Leg., p. 2633, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 131.270. RECOVERY OF CIVIL PENALTIES. (a) The commission

may request the attorney general to institute a suit to recover

civil or criminal penalties or to obtain injunctive relief or for

both as provided in Sections 131.265 through 131.269 of this

code.

(b) Suit shall be brought in a district court in Travis County

or in the county in which the greater portion of the surface

mining and reclamation operation is located.

Acts 1977, 65th Leg., p. 2633, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER H. DISCHARGES

Sec. 131.301. DISCHARGE RULES, ORDERS, AND PERMITS. To prevent

the pollution of surface and subsurface water in the state, the

commission has the exclusive authority to adopt rules and may

issue orders and permits relating to the discharge or runoff of

waste or any other substance or material from any permitted

uranium exploration activity. Notwithstanding any provision of

any other section of this chapter, a rule adopted, order issued,

or permit issued by the commission under this subchapter shall be

administered and enforced solely in the manner provided by this

subchapter by the rule, order, or permit, or by Chapter 2001,

Government Code.

Added by Acts 1985, 69th Leg., ch. 921, Sec. 7, eff. June 15,

1985. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1117, Sec. 3, eff. September 1, 2007.

Sec. 131.302. ACCESS TO PROPERTY AND RECORDS. Members and

employees of the commission, on proper identification, may enter

public or private property to inspect and investigate conditions

associated with any uranium exploration activity and related to

the quality of water in the state, to inspect and investigate

conditions related to the development of rules, orders, or

permits issuable by the commission under this subchapter, to

monitor compliance with any rule, order, or permit issued by the

commission under this subchapter, or to examine and copy, during

reasonable working hours, any records required to be maintained

under any rule, order, or permit issued by the commission under

this subchapter. Members or employees acting under the authority

of this section who enter an establishment on public or private

property shall observe the establishment's safety, internal

security, and fire protection rules.

Added by Acts 1985, 69th Leg., ch. 921, Sec. 7, eff. June 15,

1985.

Sec. 131.303. INJUNCTIVE RELIEF AND CIVIL PENALTY. If a person

violates or threatens to violate a rule, order, or permit issued

by the commission under this subchapter, the commission may

request the attorney general to institute an action to obtain a

permanent or temporary injunction, temporary restraining order,

or other appropriate order enjoining the violation or threatened

violation, or to recover a civil penalty of not more than $10,000

a day for each violation or threatened violation, or for both

injunctive relief and civil penalty. The action shall be brought

in a court of competent jurisdiction in Travis County, in the

county in which the violation occurred, or in the county of

residence of any defendant.

Added by Acts 1985, 69th Leg., ch. 921, Sec. 7, eff. June 15,

1985.

Sec. 131.304. ADMINISTRATIVE PENALTY. A person who violates a

rule, order, or permit issued by the commission under this

subchapter may be assessed a civil penalty by the commission. The

penalty may not exceed $10,000 a day for each violation. Each day

a violation continues may be considered a separate violation for

purposes of penalty assessments. In determining the amount of the

penalty, the commission shall consider the permittee's history of

previous violations, the seriousness of the violation, any hazard

to the health or safety of the public, and the demonstrated good

faith of the person charged. The penalty shall be assessed,

recovered, and contested in accordance with the procedures

provided in Sections 131.2662-131.2664 of Subchapter G of this

chapter.

Added by Acts 1985, 69th Leg., ch. 921, Sec. 7, eff. June 15,

1985.

Sec. 131.305. CRIMINAL PENALTY. A person who knowingly,

willfully, or with criminal negligence violates a rule, order, or

permit issued by the commission under this subchapter commits an

offense that is punishable by a fine of not more than $10,000 a

day for each violation. Venue for prosecution of an alleged

violation is in a court of competent jurisdiction in the county

in which the violation is alleged to have occurred.

Added by Acts 1985, 69th Leg., ch. 921, Sec. 7, eff. June 15,

1985.

SUBCHAPTER I. PERMITS FOR EXPLORATION ACTIVITIES

Sec. 131.351. APPLICABILITY OF SUBCHAPTER. (a) If this

subchapter conflicts with other law, this subchapter controls.

(b) Sections 131.037, 131.038, 131.039, 131.040, 131.041,

131.042, 131.043, 131.044, and 131.045 do not apply to

exploration activity subject to an exploration permit issued

under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1117, Sec. 6, eff. September 1, 2007.

Sec. 131.352. EXPLORATION PERMITS. (a) A person may not

conduct exploration activity unless the person holds an

exploration permit issued by the commission.

(b) An exploration permit issued by the commission may contain

provisions and conditions necessary to implement the policies of

this subchapter. The commission shall adopt rules governing the

amendment, revocation, transfer, or suspension of an exploration

permit.

(c) A person may conduct exploration activities under an

exploration permit issued by the commission until the term

expires or may apply for a new exploration permit issued under

this subchapter if:

(1) the person has been exploring under an exploration permit

issued before June 1, 2007; or

(2) the person has a pending application on file before June 1,

2007, and is issued the exploration permit after that date.

(d) On expiration of an exploration permit held by a person

described by Subsection (c)(1) or (2), the person may apply for

an exploration permit renewal under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1117, Sec. 6, eff. September 1, 2007.

Sec. 131.353. SCOPE OF EXPLORATION PERMIT. (a) An exploration

permit may govern all activities associated with determining the

location, quantity, or quality of uranium deposits.

(b) An exploration permit must contain provisions to govern:

(1) locating, drilling, plugging, and abandoning exploration

holes;

(2) casing exploration holes for use in the exploration process;

(3) using cased exploration wells for rig supply purposes; and

(4) plugging and abandoning cased exploration wells.

(c) Except as provided by Section 131.354, a cased exploration

well subject to an exploration permit issued under this

subchapter is exempt from regulation by another agency,

governmental entity, or political subdivision if the well is:

(1) used for exploration; or

(2) used for rig supply purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1117, Sec. 6, eff. September 1, 2007.

Sec. 131.354. COMMISSION JURISDICTION. (a) The commission has

jurisdiction over uranium exploration holes and cased exploration

wells completed under an exploration permit issued under this

subchapter until:

(1) exploration holes and cased exploration wells are properly

plugged and abandoned; or

(2) cased exploration wells are:

(A) registered with the Texas Commission on Environmental

Quality; or

(B) included in an area permit issued by the Texas Commission on

Environmental Quality under Chapter 27, Water Code.

(b) A well described by Section 131.353(c) is subject to a

groundwater conservation district's rules regarding registration

of wells if:

(1) the well is located in the groundwater conservation district

and the well is used for monitoring purposes; and

(2) the cumulative amount of water produced from the wells

located inside the area subject to the exploration permit and

completed under the exploration permit issued under this

subchapter exceeds 40 acre feet in one year.

(c) A well described by Section 131.353(c) is subject to a

groundwater conservation district's rules for registration,

production, and reporting if:

(1) the well is located in the groundwater conservation district

and the well is used for rig supply purposes; and

(2) the cumulative amount of water produced from the wells

located inside the area subject to the exploration permit and

completed under the exploration permit issued under this

subchapter exceeds 40 acre feet in one year.

(d) Each month, the holder of an exploration permit governing a

well described by Section 131.353(c) and located in a groundwater

conservation district shall report to the district the total

amount of water produced from each well described by Section

131.353(c) and located inside the area subject to the exploration

permit.

(e) Each groundwater conservation district shall use the number

of acres described in the exploration permit in determining any

district production requirements.

Added by Acts 2007, 80th Leg., R.S., Ch.

1117, Sec. 6, eff. September 1, 2007.

Sec. 131.355. APPLICATION FEES. (a) The commission may impose

an application fee to recover the costs of administering this

subchapter.

(b) Section 131.231 does not apply to a fee imposed under this

subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1117, Sec. 6, eff. September 1, 2007.

Sec. 131.356. NOTIFICATION BY COMMISSION. (a) At the time the

commission receives an application for an exploration permit, the

commission shall provide written notice of the exploration permit

application to:

(1) each groundwater conservation district in the area in which

the permitted exploration will occur;

(2) the mayor and health authority of each municipality in the

area in which the permitted exploration will occur;

(3) the county judge and health authority of each county in the

area in which the permitted exploration will occur; and

(4) each member of the legislature who represents the area in

which the proposed exploration will occur.

(b) At the time the commission issues an exploration permit

under this subchapter, the commission shall provide written

notice of the exploration permit to:

(1) each groundwater conservation district in the area in which

the permitted exploration will occur;

(2) the mayor and health authority of each municipality in the

area in which the permitted exploration will occur;

(3) the county judge and health authority of each county in the

area in which the permitted exploration will occur; and

(4) each member of the legislature who represents the area in

which the proposed exploration will occur.

Added by Acts 2007, 80th Leg., R.S., Ch.

1117, Sec. 6, eff. September 1, 2007.

Sec. 131.357. GEOLOGIC, HYDROLOGIC, WATER QUALITY, AND WELL

INFORMATION. (a) A person issued an exploration permit under

this subchapter that authorizes exploration in a groundwater

conservation district shall provide to the district:

(1) pre-exploration water quality information from:

(A) each existing well located in the district that is tested by

the person before exploration; and

(B) the following wells, as applicable:

(i) each existing well located inside the area subject to the

exploration permit, if there are fewer than 10 existing wells

located inside that area; or

(ii) 10 existing wells that are distributed as evenly as

possible throughout the area subject to the exploration permit,

if there are at least 10 existing wells located inside that area;

(2) pre-mining water quality information from:

(A) each existing well in the jurisdiction of the groundwater

conservation district that the person tests during exploration;

and

(B) cased exploration wells completed under the exploration

permit issued under this subchapter; and

(3) well logs that do not contain confidential information as

described by Section 131.048.

(b) A person may take not more than 90 days after the person

receives the final information to perform standard quality

control and quality assurance procedures before submitting the

information as required by Subsection (a).

(c) If the commission issues to a person an exploration permit

under this subchapter that governs wells described by Section

131.353(c) that are located inside a groundwater conservation

district, the person shall provide to the district:

(1) the person's name, address, and telephone number; and

(2) the following information with regard to the wells described

by Section 131.353(c):

(A) well completion information for each well in the district;

(B) the location of each well in the district, including a legal

description and the acreage of the property where the well is

located;

(C) verification that each well will be used for an industrial

purpose; and

(D) the type and capacity of the pump used in each well.

Added by Acts 2007, 80th Leg., R.S., Ch.

1117, Sec. 6, eff. September 1, 2007.



CHAPTER 132. INTERSTATE MINING COMPACT

NATURAL RESOURCES CODE

TITLE 4. MINES AND MINING

CHAPTER 132. INTERSTATE MINING COMPACT

Sec. 132.001. ADOPTION OF COMPACT. The Interstate Mining

Compact is enacted into law and entered into with all other

jurisdictions legally joining in the compact in the form provided

in Section 132.002 of this code.

Acts 1977, 65th Leg., p. 2633, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 132.002. TEXT OF COMPACT. The Interstate Mining Compact

reads as follows:

INTERSTATE MINING COMPACT

ARTICLE I. FINDINGS AND PURPOSES

(a) The party states find that:

(1) Mining and the contributions thereof to the economy and

well-being of every state are of basic significance.

(2) The effects of mining on the availability of land, water,

and other resources for other uses present special problems which

properly can be approached only with due consideration for the

rights and interests of those engaged in mining, those using or

proposing to use these resources for other purposes, and the

public.

(3) Measures for the reduction of the adverse effects of mining

on land, water, and other resources may be costly and the

devising of means to deal with them are of both public and

private concern.

(4) Such variables as soil structure and composition,

physiography, climatic conditions, and the needs of the public

make impracticable the application to all mining areas of a

single standard for the conservation, adaptation, or restoration

of mined land, or the development of mineral and other natural

resources, but justifiable requirements of law and practice

relating to the effects of mining on land, water, and other

resources may be reduced in equity or effectiveness unless they

pertain similarly from state to state for all mining operations

similarly situated.

(5) The states are in a position and have the responsibility to

assure that mining shall be conducted in accordance with sound

conservation principles and with due regard for local conditions.

(b) The purposes of this compact are to:

(1) advance the protection and restoration of land, water, and

other resources affected by mining;

(2) assist in the reduction or elimination or counteracting of

pollution or deterioration of land, water, and air attributable

to mining;

(3) encourage, with due recognition of relevant regional,

physical, and other differences, programs in each of the party

states which will achieve comparable results in protecting,

conserving, and improving the usefulness of natural resources, to

the end that the most desirable conduct of mining and related

operations may be universally facilitated;

(4) assist the party states in their efforts to facilitate the

use of land and other resources affected by mining, so that such

use may be consistent with sound land use, public health, and

public safety, and to this end to study and recommend, wherever

desirable, techniques for the improvement, restoration, or

protection of such land and other resources;

(5) assist in achieving and maintaining an efficient and

productive mining industry and in increasing economic and other

benefits attributable to mining.

ARTICLE II. DEFINITIONS

As used in this compact, the term:

(a) "Mining" means the breaking of the surface soil in order to

facilitate or accomplish the extraction or removal of minerals,

ores, or other solid matter, any activity or process constituting

all or part of a process for the extraction or removal of

minerals, ores, and other solid matter from its original

location, and the preparation, washing, cleaning, or other

treatment of minerals, ores, or other solid matter so as to make

them suitable for commercial, industrial, or construction use;

but shall not include those aspects of deep mining not having

significant effect on the surface, and shall not include

excavation or grading when conducted solely in aid of on-site

farming or construction.

(b) "State" means a state of the United States, the District of

Columbia, the Commonwealth of Puerto Rico, or a territory or

possession of the United States.

ARTICLE III. STATE PROGRAMS

Each party state agrees that within a reasonable time it will

formulate and establish an effective program for the conservation

and use of mined land, by the establishment of standards,

enactment of laws, or the continuing of the same in force, to

accomplish:

(a) the protection of the public and the protection of adjoining

and other landowners from damage to their land and the structures

and other property thereon resulting from the conduct of mining

operations or the abandonment or neglect of land and property

formerly used in the conduct of such operations;

(b) the conduct of mining and the handling of refuse and other

mining wastes in ways that will reduce adverse effects on the

economic, residential, recreational, or aesthetic value and

utility of land and water;

(c) the institution and maintenance of suitable programs of

adaptation, restoration, and rehabilitation of mined land;

(d) the prevention, abatement, and control of water, air, and

soil pollution resulting from mining, present, past, and future.

ARTICLE IV. POWERS

In addition to any other powers conferred on the Interstate

Mining Commission established by Article V of this compact, such

commission shall have power to:

(a) study mining operations, processes, and techniques for the

purpose of gaining knowledge concerning the effects of such

operations, processes, and techniques on land, soil, water, air,

plant and animal life, recreation, and patterns of community or

regional development or change;

(b) study the conservation, adaptation, improvement, and

restoration of land and related resources affected by mining;

(c) make recommendations concerning any aspect or aspects of law

or practice and governmental administration dealing with matters

within the purview of this compact;

(d) gather and disseminate information relating to any of the

matters within the purview of this compact;

(e) cooperate with the federal government and any public or

private entities having interest in any subject coming within the

purview of this compact;

(f) consult, on the request of a party state and within

resources available therefor, with the officials of such state in

respect to any problem within the purview of this compact;

(g) study and make recommendations with respect to any practice,

process techniques, or course of action that may improve the

efficiency of mining or the economic yield from mining

operations;

(h) study and make recommendations relating to the safeguarding

of access to resources which are or may become the subject of

mining operations to the end that the needs of the economy for

the products of mining may not be adversely affected by unplanned

or inappropriate use of land and other resources containing

minerals or otherwise connected with actual or potential mining

sites.

ARTICLE V. THE COMMISSION

(a) There is hereby created an agency of the party states to be

known as the "Interstate Mining Commission," hereinafter called

"the commission." The commission shall be composed of one

commissioner from each party state who shall be the governor

thereof. Pursuant to the laws of his party state, each governor

shall have the assistance of any advisory body (including

membership from mining industries, conservation interests, and

such other public and private interests as may be appropriate) in

considering problems relating to mining and in discharging his

responsibilities as the commissioner of his state on the

commission. In any instance where a governor is unable to attend

a meeting of the commission or perform any other function in

connection with the business of the commission, he shall

designate an alternate, from among the members of the advisory

body required by this paragraph, who shall represent him and act

in his place and stead. The designation of an alternate shall be

communicated by the governor to the commission in such manner as

its bylaws may provide.

(b) The commissioners shall be entitled to one vote each on the

commission. No action of the commission making a recommendation

pursuant to Articles IV(c), IV(g), and IV(h) of this compact, or

requesting, accepting, or disposing of funds, services, or other

property pursuant to this paragraph or Article V(g), V(h), or VII

of this compact, shall be valid unless taken at a meeting at

which a majority of the total number of votes on the commission

is cast in favor thereof. All other action shall be by a majority

of those present and voting; provided that action of the

commission shall be only at a meeting at which a majority of the

commissioners, or their alternates, is present. The commission

may establish and maintain such facilities as may be necessary

for the transacting of its business. The commission may acquire,

hold, and convey real and personal property and any interest

therein.

(c) The commission shall have a seal.

(d) The commission shall elect annually, from among its members,

a chairman, a vice-chairman, and a treasurer. The commission

shall appoint an executive director and fix his duties and

compensation. Such executive director shall serve at the pleasure

of the commission. The executive director, the treasurer, and

such other personnel as the commission shall designate shall be

bonded. The amount or amounts of such bond or bonds shall be

determined by the commission.

(e) Irrespective of the civil service, personnel, or other merit

system laws of any of the party states, the executive director

with the approval of the commission, shall appoint, remove, or

discharge such personnel as may be necessary for the performance

of the commission's functions, and shall fix the duties and

compensation of such personnel.

(f) The commission may establish and maintain independently or

in conjunction with a party state, a suitable retirement system

for its employees. Employees of the commission shall be eligible

for social security coverage in respect of old age and survivor's

insurance provided that the commission takes such steps as may be

necessary pursuant to the laws of the United States, to

participate in such program of insurance as a governmental agency

or unit. The commission may establish and maintain or participate

in such additional programs of employee benefits as it may deem

appropriate.

(g) The commission may borrow, accept, or contract for the

services of personnel from any state, the United States, or any

other governmental agency, or from any person, firm, association,

or corporation.

(h) The commission may accept for any of its purposes and

functions under this compact any and all donations, and grants of

money, equipment, supplies, materials, and service, conditional

or otherwise, from any state, the United States, or any other

governmental agency, or from any person, firm, association, or

corporation, and may receive, utilize, and dispose of the same.

Any donation or grant accepted by the commission pursuant to this

paragraph or services borrowed pursuant to Paragraph (g) of this

article shall be reported in the annual report of the commission.

Such report shall include the nature, amount, and conditions, if

any, of the donation, grant, or services borrowed and the

identity of the donor or lender.

(i) The commission shall adopt bylaws for the conduct of its

business and shall have the power to amend and rescind these

bylaws. The commission shall publish its bylaws in convenient

form and shall file a copy thereof and a copy of any amendment

thereto, with the appropriate agency or officer in each of the

party states.

(j) The commission annually shall make to the governor,

legislature, and advisory body required by Article V(a) of each

party state a report covering the activities of the commission

for the preceding year, and embodying such recommendations as may

have been made by the commission. The commission may make such

additional reports as it may deem desirable.

ARTICLE VI. ADVISORY, TECHNICAL, AND REGIONAL COMMITTEES

The commission shall establish such advisory, technical, and

regional committees as it may deem necessary, membership on which

shall include private persons and public officials, and shall

cooperate with and use the services of any such committees and

the organizations which the members represent in furthering any

of its activities. Such committees may be formed to consider

problems of special interest to any party states, problems

dealing with particular commodities or types of mining

operations, problems related to reclamation, development, or use

of mined land, or any other matters of concern to the commission.

ARTICLE VII. FINANCE

(a) The commission shall submit to the governor or designated

officer or officers of each party state a budget of its estimated

expenditures for such period as may be required by the laws of

that party state for presentation to the legislature thereof.

(b) Each of the commission's budgets of estimated expenditures

shall contain specific recommendations of the amount or amounts

to be appropriated by each of the party states. The total amount

of appropriations requested under any such budget shall be

apportioned among the party states as follows: one-half in equal

shares, and the remainder in proportion to the value of minerals,

ores, and other solid matter mined. In determining such values,

the commission shall employ such available public source or

sources of information as, in its judgment, present the most

equitable and accurate comparisons among the party states. Each

of the commission's budgets of estimated expenditures and

requests for appropriations shall indicate the source or sources

used in obtaining information concerning value of minerals, ores,

and other solid matter mined.

(c) The commission shall not pledge the credit of any party

state. The commission may meet any of its obligations in whole or

in part with funds available to it under Article V(h) of this

compact; provided that the commission takes specific action

setting aside such funds prior to incurring any obligation to be

met in whole or in part in such manner. Except where the

commission makes use of funds available to it under Article V(h)

of this compact, the commission shall not incur any obligation

prior to the allotment of funds by the party states adequate to

meet the same.

(d) The commission shall keep accurate accounts of all receipts

and disbursements. The receipts and disbursements of the

commission shall be subject to the audit and accounting

procedures established under its bylaws. All receipts and

disbursements of funds handled by the commission shall be audited

yearly by a qualified public accountant and the report of the

audit shall be included in and become part of the annual report

of the commission.

(e) The accounts of the commission shall be open at any

reasonable time for inspection by duly constituted officers of

the party states and by any persons authorized by the commission.

(f) Nothing contained herein shall be construed to prevent

commission compliance with laws relating to audit or inspection

of accounts by or on behalf of any government contributing to the

support of the commission.

ARTICLE VIII. ENTRY INTO FORCE AND WITHDRAWAL

(a) This compact shall enter into force when enacted into law by

any four or more states. Thereafter, this compact shall become

effective as to any other state on its enactment thereof.

(b) Any party state may withdraw from this compact by enacting a

statute repealing the same, but no such withdrawal shall take

effect until one year after the governor of the withdrawing state

has given notice in writing of the withdrawal to the governors of

all other party states. No withdrawal shall affect any liability

already incurred by or chargeable to a party state prior to the

time of such withdrawal.

ARTICLE IX. EFFECT ON OTHER LAWS

Nothing in this compact shall be construed to limit, repeal, or

supersede any other law of any party state.

ARTICLE X. CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the

purposes thereof. The provisions of this compact shall be

severable, and if any phrase, clause, sentence, or provision of

this compact is declared to be contrary to the constitution of

any state or of the United States, or the applicability thereof

to any government, agency, person, or circumstance is held

invalid, the validity of the remainder of this compact and the

applicability thereof to any government, agency, person, or

circumstance shall not be affected thereby. If this compact shall

be held contrary to the constitution of any state participating

herein, the compact shall remain in full force and effect as to

the remaining party states and in full force and effect as to the

state affected as to all severable matters.

Acts 1977, 65th Leg., p. 2633, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 132.003. ESTABLISHMENT AND DUTIES OF TEXAS MINING COUNCIL.

The Texas Mining Council is established in the office of the

governor and shall perform the duties of the advisory board

provided in Section (a), Article V of the Interstate Mining

Compact.

Acts 1977, 65th Leg., p. 2639, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 132.004. MEMBERSHIP OF TEXAS MINING COUNCIL. (a) The

Texas Mining Council is composed of 11 members appointed by the

governor.

(b) Each member of the Texas Mining Council shall be a member of

the general public who has demonstrated a continuing interest in

conservation matters, the head of a state agency, board, or

commission, or a representative of the mining industry.

(c) Of the 11 members of the Texas Mining Council, at least

three shall be members of the general public who have

demonstrated an interest in conservation matters, at least three

shall be representatives of the mining industry, and at least two

shall be heads of state agencies, boards, or commissions.

(d) The service of members who are heads of state agencies,

boards, or commissions is in addition to their other duties.

(e) A person serving as a member of the Texas Mining Council who

is the head of a state agency, board, or commission ceases to be

a member of the council if he ceases to be head of a state

agency, board, or commission.

Acts 1977, 65th Leg., p. 2639, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 132.0041. LIMITATIONS ON COUNCIL MEMBERSHIP. (a) A member

or employee of the council may not be an officer, employee, or

paid consultant of a trade association for an industry that is

engaged in any of the types of mining defined by Section (a),

Article II of the Interstate Mining Compact.

(b) A person is not eligible for appointment as a public member

of the council if the person or the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization related to the field of

mining as defined by Section (a), Article II of the Interstate

Mining Compact; or

(2) has, other than as a consumer, a financial interest in a

business entity related to the field of mining as defined by

Section (a), Article II of the Interstate Mining Compact.

Added by Acts 1983, 68th Leg., p. 2913, ch. 495, Sec. 1, eff.

Aug. 29, 1983.

Sec. 132.0042. REMOVAL OF COUNCIL MEMBERS. (a) It is a ground

for removal from the council if a member:

(1) does not have at the time of appointment the qualifications

required by Section 132.004 of this code for appointment to the

council;

(2) does not maintain during the service on the council the

qualifications required by Section 132.004 of this code for

appointment to the council; or

(3) violates a prohibition established by Section 132.0041 of

this code.

(b) The validity of an action of the council is not affected by

the fact that it was taken when a ground for removal of a member

of the council existed.

Added by Acts 1983, 68th Leg., p. 2913, ch. 495, Sec. 1, eff.

Aug. 29, 1983.

Sec. 132.005. TERMS OF OFFICE. Members of the Texas Mining

Council shall serve for terms of two years.

Acts 1977, 65th Leg., p. 2639, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 132.0051. COUNCIL CHAIRMAN. The member of the council

selected as the governor's alternate under Section (a), Article V

of the Interstate Mining Compact serves as chairman of the

council.

Added by Acts 1983, 68th Leg., p. 2913, ch. 495, Sec. 1, eff.

Aug. 29, 1983.

Sec. 132.006. COMPENSATION AND TRAVEL EXPENSES. (a) The

members of the Texas Mining Council are not entitled to

compensation for their services.

(b) The members of the Texas Mining Council are entitled to

receive actual expenses incurred for attendance at council

meetings or attendance at meetings of the Interstate Mining

Commission as alternate for the governor.

Acts 1977, 65th Leg., p. 2639, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 132.007. MEMBERSHIP IN EMPLOYEES RETIREMENT SYSTEM. (a)

The Employees Retirement System of Texas may enter into

agreements with the Interstate Mining Commission for

participation in the retirement system and other benefit programs

for state employees administered by the agency or agencies.

(b) An agreement made under this section shall provide, as

nearly as possible, for rights, contributions, obligations, and

benefits comparable to those accorded employees of this state

participating in or benefiting from the program involved.

Acts 1977, 65th Leg., p. 2639, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 132.008. FILING BYLAWS AND AMENDMENTS. A copy of the

bylaws and all amendments to the bylaws of the Interstate Mining

Commission promulgated under Section (i), Article V of the

Interstate Mining Compact shall be filed in the office of the

Secretary of State.

Acts 1977, 65th Leg., p. 2639, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 132.0081. ANNUAL REPORT. On or before October 1 of each

year, the office of the Interstate Mining Compact Commissioner

for Texas shall prepare and file with the presiding officer of

each house of the legislature a complete and detailed written

report describing activities of the office relating to this

state's participation in the Interstate Mining Compact and

accounting for all funds received and disbursed by the office

during the preceding year. The report must be included as part of

the annual financial report of the governor's office.

Added by Acts 1983, 68th Leg., p. 2913, ch. 495, Sec. 1, eff.

Aug. 29, 1983.



CHAPTER 133. QUARRY SAFETY

NATURAL RESOURCES CODE

TITLE 4. MINES AND MINING

CHAPTER 133. QUARRY SAFETY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 133.001. SHORT TITLE. This chapter may be cited as the

Texas Aggregate Quarry and Pit Safety Act.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991.

Sec. 133.002. PURPOSE. The Legislature of the State of Texas

finds that:

(1) protection of the public good by requiring safety devices

for certain aggregate quarries and pits and regulation of public

access to such aggregate quarries and pits, with reasonable,

fair, and certain laws, accompanied by civil penalties for

failure to obey such laws, are essential to protect the public

good and welfare;

(2) to carry out the stated purpose of this Act, a method must

be provided to secure usable information concerning the

definition, existence of, operation of, and abandonment of

aggregate quarries and pits;

(3) to provide for a centralized, easily understood method of

requiring safety devices and the administration thereof by one

agency of this state to the exclusion of any other governmental

entity is essential to the smooth workings of any law having

statewide impact.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991.

Sec. 133.003. DEFINITIONS. In this chapter:

(1) "Abandoned" means having relinquished all right, title,

claim, and possession with the intent of never again claiming a

future right or title or resuming possession.

(2) "Aggregates" includes any commonly recognized construction

material originating from a quarry or pit by the disturbance of

the surface, including dirt, soil, rock asphalt, clay, granite,

gravel, gypsum, marble, sand, shale, stone, caliche, limestone,

dolomite, rock, riprap, or other nonmineral substance.

(3) "Barrier" means an object of substantial construction that

will obstruct, restrain, and prevent the normal passage of

persons or vehicular traffic and may include guardrails, fences,

or berms or barricades composed of consolidated material or

overburden.

(4) "Berm" means a ridge of refuse, overburden, consolidated

material, or other material in a lengthened elevation designed to

act as a dike or barrier, capable of moderating or limiting the

force of a vehicle in order to impede the passage of the vehicle.

(5) "Commission" means the Railroad Commission of Texas.

(6) "Consolidated material" means material of sufficient

hardness or ability to resist weathering and to inhibit erosion

or sloughing.

(7) "Division" means the Surface Mining and Reclamation

Division, Railroad Commission of Texas, or such department,

bureau, or commission as may lawfully succeed to the powers and

duties of such division.

(8) "Director" means the director, Surface Mining and

Reclamation Division, Railroad Commission of Texas, or the

director's representative.

(9) "Federal act" means the Surface Mining Control and

Reclamation Act of 1977 (Public Law 95-87), and any amendment

thereof.

(10) "Fund" means the abandoned mine reclamation fund

established pursuant to Section 401 of the federal act, and any

amendment thereof.

(11) "Guardrail" means a system of posts and metal rails as

defined by the Texas Department of Transportation.

(12) "Inactive quarry or pit" means a site or any portion of a

site that although previously in aggregate production is not

currently being quarried by any ownership, lease, joint venturer,

or some other legal arrangement.

(13) "In hazardous proximity to a public road" means that

distance beginning 200 feet from the nearest roadway edge of a

public road or highway to the pit perimeter.

(14) "Operator" means any person, partnership, firm, or

corporation engaged in and responsible for the physical operation

and control of the extraction of aggregates.

(15) "Overburden" means all materials displaced in an aggregate

extraction operation that are not or reasonably would not be

expected to be removed from the affected area.

(16) "Owner" means any person, partnership, firm, or corporation

having title, in whole or in part, to the land on which an

aggregate operation exists or has existed.

(17) "Pit" means an open excavation not less than five feet

below the adjacent and natural ground level from which aggregates

have been or are being extracted.

(18) "Public road or right-of-way" means every way publicly

maintained or any part thereof as defined by Section 541.302,

Transportation Code, and the decisions thereunder.

(19) "Quarrying" means the current and ongoing surface

excavation and development without shafts, drafts, or tunnels,

with or without slopes, for the extraction of aggregates from

natural deposits occurring in the earth.

(20) "Quarry" means the site where aggregates are being or have

been removed or extracted from the earth to form the pit,

including the entire excavation, stripped areas, haulage ramps,

the land immediately adjacent thereto upon which the plant

processing the raw materials is located, exclusive of any land

owned or leased by the responsible party not being currently used

in the production of aggregates.

(21) "Refuse" means all waste material directly connected with

the production, cleaning, or preparation of aggregates that have

been produced by quarrying.

(22) "Responsible party" means the operator, lessor, or owner of

lessee as may be subject to the provision of Chapters 2 and 3 of

this Act.

(23) "Ridge" means a lengthened elevation of overburden created

in the aggregate production process.

(24) "Roadway" means the part of the public road intended for

vehicular traffic that consists of an improved driving surface

constructed of concrete, asphalt, compacted soil, rock, or other

material.

(25) "Setback distance" means from the outer right-of-way line

of a public road or highway up to a distance of 25 feet.

(26) "Site" means the tract of land on which is located a pit

and includes the immediate area on which the plant used in the

extraction of aggregates is located.

(27) "Unacceptable unsafe location" means a condition where the

edge of a pit is located within 200 feet of a public roadway

intersection in a manner which, in the judgment of the

commission:

(A) presents a significant risk of harm to public motorists by

reason of the proximity of the pit to the roadway intersection;

and,

(B) has no naturally occurring or artificially constructed

barrier or berm between the road and pit that would likely

prevent a motor vehicle from accidentally entering the pit as the

result of a motor vehicle collision at or near the intersection;

or which,

(C) in the opinion of the commission, is also at any other

location constituting a substantial dangerous risk to the driving

public, which condition can be rectified by the placement of

berms, barriers, guardrails, or other devices as prescribed by

this code.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991. Amended by Acts 1993, 73rd Leg., ch. 693, Sec. 1, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 165, Sec. 22(56), eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 30.231, eff.

Sept. 1, 1997.

SUBCHAPTER B. AUTHORITY OF COMMISSION

Sec. 133.011. GENERAL AUTHORITY OF THE COMMISSION. To

accomplish the limited purposes of this chapter, the commission

may:

(1) with proper notice to all parties affected, adopt rules and

regulations consistent with the provisions of this chapter and

issue orders necessary to implement and enforce this chapter;

(2) conduct research necessary for the discharge of its duties

under this chapter;

(3) collect and make available to the public information

relating to the inventory and classification of quarries,

including maps and other technical data;

(4) apply for, accept, receive, and administer grants, gifts,

loans, or other funds from any source; and

(5) hold public hearings, take written sworn testimony, hear

witnesses upon oath, and consider reports in regard to the

classifications of pits within the definitions of hazardous

proximity to a public road and unacceptable unsafe location,

issuing rules and orders in relation thereto.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991.

Sec. 133.012. INVENTORY OF ACTIVE, INACTIVE, AND ABANDONED

QUARRIES AND PITS. (a) The commission shall inventory,

classify, and maintain a log according to the degree of hazard,

proximity to public roads, age, and current use of all existing,

inactive, or abandoned quarries that have a pit perimeter that is

in hazardous proximity to a public road, and those pits that are

in an unacceptable unsafe location.

(b) The commission shall keep a current log of all quarries that

are required to be inventoried under Subsection (a) of this

section, including such quarries and pits for which initial

operations begin after June 30, 1991.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991.

Sec. 133.013. DETERMINATION OF STATUS. After notice and

hearing, the commission may determine whether a quarry or pit has

been abandoned, is active, or is inactive.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991.

SUBCHAPTER C. PERSON RESPONSIBLE FOR QUARRY OR PIT

Sec. 133.021. PERSONS RESPONSIBLE FOR QUARRY OR PIT. (a) For

the purposes of this chapter, the person responsible for a quarry

or pit is the current operator of the quarry or pit, except that

if a quarry or pit was abandoned on or before January 1, 1991, or

became inactive before that date and has not resumed operations,

or if no operator exists, then the owner in which the pit exists

is the person responsible.

(b) Where a conflict arises in identifying a person responsible

for the pit, the commission may hold a public hearing.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991.

SUBCHAPTER C-1. INITIAL REPORTING REQUIREMENTS

Sec. 133.031. REPORT OF ABANDONED OR INACTIVE QUARRY OR PIT.

(a) On or before March 1, 1992, the person responsible for an

abandoned quarry or pit shall report to the commission.

(b) On or before March 1, 1992, the person responsible for a

quarry or pit that became inactive before January 1, 1991, and

did not resume operations before June 30, 1991, shall report to

the commission.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991.

Sec. 133.032. REPORT OF AN ACTIVE QUARRY OR PIT. On or before

October 1, 1991, the person responsible for a quarry or pit that

is active on June 30, 1991, shall report to the commission.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991.

Sec. 133.033. FORM AND CONTENT OF REPORT. (a) Each report

under this chapter must show the location, age, operational

status, and current use of the quarry or pit to which the report

applies, and the report form shall be concise and limited to the

information necessary to effect the inventory, and be of not more

than five pages, containing only the information prescribed in

Section 133.046 of this code.

(b) Only a single report under this subchapter is required when

joint owners or operators or a combination of either exists.

(c) Only a single report under this subchapter is required for

each owner or operator having multiple pit locations within the

state.

(d) Only one accurate report relating to each quarry or pit is

required by this subchapter.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991.

SUBCHAPTER D. SAFETY AND CERTIFICATION

Sec. 133.041. BARRIERS REQUIRED. (a) A person responsible for

an active pit must construct a barrier or other device required

by this code between a public road adjoining the site and a pit,

provided the pit is in hazardous proximity to the public road.

(b) A person responsible for an abandoned or inactive pit must

construct a barrier or other device required by this code between

a public road adjoining the site and the pit, provided that the

pit is in hazardous proximity to a public road and in an

unacceptable unsafe location. The commission may grant a waiver

from the barrier requirement if the person responsible for the

abandoned or inactive pit submits an application to the

commission showing that:

(1) a governmental entity obtained a right-of-way and

constructed a public road within 200 feet of the abandoned or

inactive pit before August 26, 1991; and

(2) the pit has remained abandoned or inactive since the road

was constructed.

(c) The responsible party may choose to slope the sidewalls of a

pit in place of constructing a berm or barrier, provided that in

the opinion of the responsible party such corrective measure

better serves the public safety and provided that the slope shall

not exceed 30 degrees from the horizontal.

(d) The barrier or other device must be completed not later than

the 90th day after the day on which the person responsible for

the quarry or pit receives a notice of approval under Section

133.048(b) of this code. An additional time of not more than 60

days may be granted by the commission for good cause shown. If

the responsible person must obtain an easement before

constructing the barrier or other device, the commission may

grant additional reasonable time to complete the barrier or other

device.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991. Amended by Acts 1993, 73rd Leg., ch. 693, Sec. 2, eff.

Sept. 1, 1993.

Sec. 133.042. CONSTRUCTION STANDARDS. (a) A barrier

constructed under Section 133.041 of this code must:

(1) reach a height that the commission determines that under the

circumstances will obstruct, restrain, and prevent the normal

passage of vehicular traffic;

(2) be of substantial construction suitable for impact under

normal driving conditions; and

(3) have openings to the extent necessary for travel on the

premises and for public road drainage, although such drainage

paths must be covered with protective material, substantial

enough to turn away motor vehicular traffic that normally travels

the adjacent public road.

(b) The commission may not adopt construction standards for

barriers under Subsection (a) that are more stringent than the

Texas Department of Transportation standards.

(c) In the event the commission determines that the pit location

as detailed in the quarry safety plan or other application will

contain substantial soil types of such density and other factors

that will have a high probability of holding or impounding water,

when the pit is operating, inactive, or abandoned, wherein the

impoundment of water poses a definite and determinable

unreasonable risk to human health and safety as set out in this

code, the commission may require the responsible party operating

soil, dirt, clay, gravel, sand, caliche and clay pits to slope

the sidewalls as an additional requirement to obtain a safety

certificate or to alter the berm or barrier.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991. Amended by Acts 1993, 73rd Leg., ch. 693, Sec. 3, eff.

Sept. 1, 1993.

Sec. 133.043. CONSTRUCTION COSTS. (a) The commission shall

adopt and implement rules, standards, or procedures necessary to

obtain funds that are or may become available under the federal

act, or any federal or state law, for the cost of constructing

barriers required by this code.

(b) The person responsible for the pit shall pay the cost of

constructing a barrier to the extent that person is unable to

obtain funds available under any state, municipal, or federal

source.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991.

Sec. 133.044. PROHIBITION AGAINST OPENING PITS. (a) From and

after November 1, 1991, no person responsible may open a new pit

on a site for the extraction of aggregates in this state wherein

the pit perimeter will be less than 25 feet from the outer

right-of-way line of any public road or highway ("the setback

distance").

(b) From and after November 1, 1991, no person responsible may

open a new pit on a site for the extraction of aggregates in this

state wherein the pit perimeter is in hazardous proximity to a

public road without first filing a quarry safety plan detailing

how the applicant intends to comply with the safety provisions of

this code in the opening and closing of the pit.

(c) The quarry safety plan must:

(1) set out the information required in Section 133.046 et seq.

of this code; and

(2) be filed by the applicant at least 60 days prior to the

opening of the pit; and

(3) contain a statement as to the yearly progress of the

encroachment of the pit perimeter within the hazardous proximity

to a public road, if any, and the type of berm or barrier or

other device required by this code that will be erected; and

(4) be in writing, certified and sworn to the applicant; and

(5) contain any other information relating to safety matters as

the commission by rule or regulation deems essential to the

implementation of this code.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991.

Sec. 133.045. SAFETY CERTIFICATE REQUIRED. (a) A safety

certificate is required for an active, inactive, or abandoned

quarry or pit that is located in hazardous proximity to a public

road or is in an unacceptable unsafe location, excluding an

inactive or abandoned quarry or pit that receives a written

waiver from the commission.

(b) From and after November 1, 1991, unless a person responsible

for a quarry or pit has obtained from the commission a

certificate that a quarry or pit complies with this subchapter

and rules or orders adopted under this subchapter, and subject to

Subsection (c) of this section, the person responsible may not:

(1) open a new pit in hazardous proximity to a public road; and

(2) locate a pit in an area wherein it is in an unacceptable

unsafe location; or

(3) reopen, operate, or abandon a quarry or pit that is in

hazardous proximity to a public road and in an unacceptable

unsafe location; and

(4) provided, however, that the person responsible must have

received a notice from the commission that the quarry or pit

requires the operator to obtain a safety certificate, before that

person is prohibited from operating or maintaining the quarry or

pit without a safety certificate.

(c) Any person responsible who, on November 1, 1991, is

utilizing a portion of a site for quarrying operations, including

the stockpiling, sale, or processing of aggregates or a

combination thereof, or who has a current, valid, or outstanding

agreement or legal right to develop, utilize, or quarry the

property, shall be responsible for obtaining a safety certificate

limited to that specific pit area he is using or excavating or

intends to use or excavate.

(d) A person responsible for a quarry or pit may operate the pit

during a period that is described by Subsection (a) or (c) of

Section 133.052 of this code.

(e) In the event a quarry or pit previously not within the

proscribed distance in the definition of "in hazardous proximity

to a public road" and not initially within the purview of

"unacceptable unsafe location" later becomes subject to

regulation as the result of an expansion or relocation of an

existing public road or construction of a new public road, the

person or entity responsible for the expansion or relocation of

the existing public road or construction of a new public road

shall be liable to report the same to the commission within 90

days of the date the expansion, relocation, or construction is

finally accomplished.

(f) The commission shall provide such rules and regulations to

require the person or entity responsible for the expansion or

relocation to erect berms or barriers.

(g) For the purposes of this subsection, the person or entity

responsible for the erection of berms or barriers is that person

or entity having the original and initial legal authority and

responsibility for the initiation and contracting of the

expansion or relocation.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991. Amended by Acts 1993, 73rd Leg., ch. 693, Sec. 4, eff.

Sept. 1, 1993.

Sec. 133.046. FORM AND CONTENTS OF APPLICATION. (a) The

commission by rule shall prescribe the form of an application for

a safety certificate.

(b) An application for a safety certificate must contain not

more than:

(1) the name, address, and telephone number of the person

responsible for the quarry or pit;

(2) the name, address, and telephone number of the owner or

owners if different from the person responsible for the quarry or

pit;

(3) the type of quarrying activities, if any, occurring on the

site;

(4) a brief description of the site, including the acreage

outside and inside the pit;

(5) the distance of each pit perimeter from the nearest roadway

edge of each public road that the site adjoins and the nearest

intersection of any public or private road or driveway;

(6) the depth in feet, below the top of the pit highwall located

between the pit and the roadway, of the deepest excavation in the

pit;

(7) a description of and a construction plan for any barrier or

other device allowed in this code to be constructed, specifying

the material to be used and the expected date of completion; and

(8) any other information or condition that, in the opinion of

the operator or owner, constitutes an unacceptable unsafe

location, as defined or required by this Act that is absolutely

essential to the purposes of this Act.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991. Amended by Acts 1993, 73rd Leg., ch. 693, Sec. 5, eff.

Sept. 1, 1993.

Sec. 133.047. APPLICATION FEE. (a) The commission may require

the payment of an application fee.

(b) The commission shall set the fee in an amount reasonably

necessary to cover the commission's cost of carrying out this

chapter, but not more than:

(1) $500 for an active aggregate quarry or pit;

(2) $500 for an inactive or abandoned aggregate quarry or pit

unless the responsible party is a governmental entity in which

case the fee shall be no more than $350.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991. Amended by Acts 1993, 73rd Leg., ch. 693, Sec. 6, eff.

Sept. 1, 1993.

Sec. 133.048. REVIEW OF APPLICATION. (a) Not later than the

10th day after the day on which an application for a safety

certificate is received, the commission shall review the

application and the plan and determine if each complies with this

subchapter, and with rules or orders adopted under this

subchapter, and issue such findings and conclusions as may be

necessary.

(b) If the application and plan comply with this subchapter, and

rules or orders adopted under this subchapter, the commission

must approve the application and notify the applicant in writing

of the commission's decision.

(c) If the commission determines that an application or plan

does not comply with this subchapter and rules or orders adopted

under this subchapter, the commission must notify the applicant

in writing of the commission's decision, specifying any defects.

(d) Any notices required under Subsections (b) and (c) of this

section must be mailed to the applicant certified mail, postage

prepaid, return receipt requested, not later than the fifth day

after the day on which the commission approves or disapproves the

application.

(e) An applicant who receives notice of denial under Subsections

(c) and (d) of this section may submit, not later than the 30th

day after the day on which the notice is received, a modified

application or plan.

(f) Not later than the fifth day after the day on which the

commission receives a modified application or plan, the

commission must approve or deny the modified application or plan

and notify the applicant in writing of the commission's decision.

(g) The commission shall first review applications for sites

that have been abandoned and that are within the setback

distances.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991.

Sec. 133.049. INSPECTION OF BARRIERS. Within 15 days of the

time in which construction of barriers required by Section

133.041 of this code and described in an approved application is

required to be completed, the commission may inspect those

barriers to determine whether they meet the requirements of this

subchapter.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991.

Sec. 133.050. ISSUANCE OF CERTIFICATE. (a) If, after

inspection, the commission determines that the barriers described

in an approved application conform with the plan and comply with

this subchapter, and the rules or orders adopted under this

subchapter, the commission must issue a safety certificate to the

person responsible for the pit.

(b) If, after inspection, the commission determines that a

barrier does not comply with this subchapter or a rule or order

adopted under this subchapter, the commission shall give the

applicant written notice of any defects in that barrier and shall

allow the applicant a reasonable time, not to exceed 60 days from

the day notice is received, to cure the defects.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991.

Sec. 133.051. TRANSFER OF CERTIFICATE AFTER TRANSFER OF TITLE.

(a) A person holding a safety certificate has the full right,

power, and authority to transfer the certificate upon the sale,

lease, or other transfer of title to the site, provided the new

owner, operator, lessor or lessee, or party in interest files a

written affidavit that:

(1) all barriers between a pit and the nearest roadway edge of

any public road comply with this subchapter, and rules and orders

adopted by this subchapter; and

(2) there will be no change, on or after the day of the transfer

of title or operation, in:

(A) the condition or location of a barrier; and

(B) the distance of a pit perimeter from:

(i) the nearest public road; and

(ii) the nearest intersection of a public road and a private

road or driveway.

(b) The transfer affidavit must be filed not later than the 30th

day after the day on which the transfer of title to or operation

of the quarry or pit occurs.

(c) Except as provided by Section 133.053(a) of this code, the

commission must process and approve a transfer of a safety

certificate not later than the 10th day after the day on which

the commission receives a completed transfer affidavit.

(d) The commission may require the payment of a reasonable fee

for processing the transfer affidavit, not to exceed the actual

administrative costs of receipt and processing, which amount

shall not be more than $250.

(e) The hypothecating, mortgaging, or other transfer of

equitable title or a pledge of any assets to creditors of the

operator or owner shall not require the filing of a transfer

affidavit.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991. Amended by Acts 1993, 73rd Leg., ch. 693, Sec. 7, eff.

Sept. 1, 1993.

Sec. 133.052. RECERTIFICATION AFTER TRANSFER OF TITLE. (a)

Unless proper transfer affidavit is filed pursuant to this

subchapter, or an application for an amended certificate as

required by Subsection (b) of this section is pending, an

existing safety certificate expires on the 90th day after the day

on which a sale, lease, or other transfer of title to or

operation of the quarry or pit for which the certificate was

issued occurs.

(b) To obtain an amended or new safety certificate, a new owner,

operator, lessor, or lessee must submit an application and plan

as required by Section 133.046 of this code not later than the

30th day after the day on which the transfer of title to the

quarry or pit occurs or a change in the activities of the quarry

or pit necessitates.

(c) If an application for a new certificate has been submitted

as required by Subsection (b) of this section, the existing

safety certificate continues in effect until the commission's

decision either approving or disapproving the new or amended

certificate is issued and becomes final.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991.

Sec. 133.053. DENIAL OR REVOCATION OF CERTIFICATE. (a) At its

option, the commission may not issue or approve the transfer of a

certificate to a person who has violated this chapter or a rule

or order adopted under this chapter.

(b) The commission may revoke or disapprove the transfer of a

safety certificate issued under this subchapter only if, after

notice and hearing, the commission determines that the holder of

the certificate has violated this chapter or a rule or order

adopted under this chapter.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991.

Sec. 133.054. CESSATION OF ACTIVE PIT OPERATIONS. (a) The

responsible party who plans or intends to cease active operations

in a quarry or pit subject to the provisions of this code shall,

60 days prior to cessation of operations, notify the commission

of its intent and submit any additional plans the operator

determines necessary to protect the public good and welfare after

the cessation of operations. The commission may charge a fee for

the actual costs of processing the notice, which fee shall not

exceed $500.

(b) The commission shall have inspected the quarry and pit

within 10 days after receipt of the notice in order to ensure

compliance with the provisions of this chapter and any additional

plans by the operator as may be submitted pursuant to Subsection

(a) of this section.

(c) Upon inspection, the commission shall have 10 days to notify

the operator of compliance, or lack thereof, and in the event of

compliance shall issue a safety certificate pursuant to Section

133.050 of this code.

(d) In the event of noncompliance, the commission shall follow

the procedures as set out in Section 133.048 et seq. of this

code.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991.

SUBCHAPTER E. ENFORCEMENT AND PENALTIES

Sec. 133.081. NOTICE OF VIOLATION; TIME TO CURE. (a) On

receipt of a complaint or a violation of this chapter or a rule

or order adopted under this chapter or on its own motion, the

commission must give the person responsible for the quarry or pit

written notice of each alleged violation, including the

applicable statutory reference, and rule or order so violated and

its relation thereto, and the date, time, and place for a

hearing.

(b) If, after notice and a hearing, the commission determines

that a violation has occurred, the commission must make written

findings of the actual or threatened violation and the required

corrective work and shall prescribe by order a specific period,

commensurate with the work to be done but not to exceed 90 days

from the date of the order, during which the corrective work must

be done, unless an extension of time for good cause shown by the

person responsible is granted by the commission.

(c) If the responsible party fails to perform corrective work

required by the commission under Subsection (b) of this section

within 120 days after notice is given to the responsible party,

the commission may contract for the corrective work to be done at

reasonable, customary, and ordinary costs applicable in the

industry. Such costs shall be submitted within 30 days of the

date the work is finished, and the responsible party shall have

60 days to pay the costs or appeal the decision. In the event the

responsible party fails to pay the costs as presented or fails

timely to contest or appeal the costs as presented by the

commission, the commission shall have the right to impose such

fine or injunction as is warranted, consistent with the

provisions of Section 133.082 et seq.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991.

Sec. 133.082. CIVIL PENALTY. (a) A person or responsible party

who violates this chapter or a rule or order adopted under this

chapter after due notice is liable to the state for a civil

penalty of not less than $500 or more than $5,000 for each act of

violation on a first offense.

(b) A person or responsible party who violates this chapter or a

rule or order adopted under this chapter after due notice is

liable to the state for a civil penalty of not less than $1,000

or more than $10,000 for each act of violation on a second and

subsequent offense.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991.

Sec. 133.083. INJUNCTION. (a) The commission may enforce this

chapter or a rule or order adopted under this chapter by

injunction or other appropriate remedy.

(b) On application for injunctive or other relief and a finding

that a person is violating or has violated this chapter or a rule

or order adopted under this chapter, a court may grant the

injunctive or other relief warranted by the facts.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991.

Sec. 133.084. RECOVERY OF COSTS. A person responsible for a

quarry or pit is liable to the state for customary, ordinary, and

reasonable costs incurred by the commission in undertaking

corrective or enforcement action under this chapter and for court

costs and attorney's fees.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991.

Sec. 133.085. PROCEDURE. (a) At the request of the commission,

the attorney general shall bring suit for injunctive or other

relief, to recover a civil penalty or costs as provided by

Section 133.082 or 133.084 of this code, or for both injunctive

or other relief and to recover a civil penalty or costs.

(b) The action may be brought in the county in which the

offending action has occurred or in the county in which the

defendant resides or has a place of business.

(c) The provisions of this Act supersede any other municipal

ordinance or county regulation that seeks to accomplish the same

ends as set out herein.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991.

Sec. 133.086. DISPOSITION OF PENALTIES AND COSTS. Money

collected under Section 133.082 or 133.084 of this code shall be

deposited in the state treasury to the credit of the Texas

aggregates quarry and pit safety fund.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991.

Sec. 133.087. COMPLIANCE. Compliance with this Act shall be

admissible as evidence in any legal proceeding.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991.

Sec. 133.088. GOVERNMENTAL LIABILITY. The provisions of this

act shall not be construed to impose any liability upon a state

governmental entity or county, or their officers or employees.

Added by Acts 1991, 72nd Leg., ch. 668, Sec. 1, eff. Aug. 26,

1991. Amended by Acts 1993, 73rd Leg., ch. 693, Sec. 8, eff.

Sept. 1, 1993.

SUBCHAPTER F. AUTHORITY TO REGULATE QUARRIES AND PITS IN CERTAIN

COUNTIES

Sec. 133.091. COUNTY AUTHORITY TO REGULATE. A county with a

population of 2.4 million or more may adopt regulations requiring

the placement of signs or barriers on aggregate quarries and

pits.

Added by Acts 1993, 73rd Leg., ch. 693, Sec. 9, eff. Sept. 1,

1993.

Sec. 133.092. AREA SUBJECT TO REGULATION. A regulation adopted

under this subchapter applies only in the unincorporated area of

the county.

Added by Acts 1993, 73rd Leg., ch. 693, Sec. 9, eff. Sept. 1,

1993.

Sec. 133.093. CONFLICT WITH COMMISSION RULE. A county may not

adopt regulations for aggregate quarries and pits which are

regulated by the commission.

Added by Acts 1993, 73rd Leg., ch. 693, Sec. 9, eff. Sept. 1,

1993.

SUBCHAPTER G. AUTHORITY TO REGULATE QUARRIES IN CERTAIN

MUNICIPALITIES

Sec. 133.121. USE OF MUNICIPAL QUARRY SITE LOCATED IN DIFFERENT

MUNICIPALITY. (a) This section applies only to a rock quarry:

(1) owned or leased by a municipality with a population of more

than 650,000 according to the 2000 federal decennial census;

(2) located in the boundaries of a municipality with a

population of less than 50,000 according to the 2000 federal

decennial census; and

(3) any part of which is located within one mile of a

residential property.

(b) Before the municipality that owns or leases the rock quarry

may dispose of water treatment byproducts in the site of the

quarry, the municipality must receive the consent of the

governing body of the municipality in which the quarry is

located.

(c) The municipality that owns or leases the rock quarry must

receive the consent of the governing body of the municipality in

which the quarry is located before entering into or extending a

lease to operate the quarry.

(d) The governing body of the municipality in which the rock

quarry is located may not provide consent under Subsection (b) or

(c) if:

(1) that governing body determines that the health, safety, or

welfare of the residents of the municipality may be negatively

affected by the disposal of byproducts or operation of the

quarry;

(2) the quarry site or the operation of the quarry fails to

comply with the land use and zoning regulations of the

municipality; or

(3) the quarry site or the operation of the quarry fails to

correspond with the municipality's land use and development

plans.

Added by Acts 2007, 80th Leg., R.S., Ch.

1259, Sec. 1, eff. June 15, 2007.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 133.901. DISTANCE BETWEEN PIT AND PROPERTY LINE. (a)

Except as provided by Subsection (b), at the time quarrying is

completed, the distance from the edge of the consolidated

material of a pit that does not have lateral support to the

property line of the nearest property that is not owned or leased

by the operator may not be less than 50 feet.

(b) This section does not apply:

(1) to a pit if the operator and the adjacent property owner

agree that the pit may be located closer to the property line;

(2) to an excavation constructed by a political subdivision to

provide drainage or stormwater retention; or

(3) to a county with a population of 3.3 million or more.

Added by Acts 2001, 77th Leg., ch. 1051, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1017, Sec. 1, eff.

Sept. 1, 2003.



CHAPTER 134. TEXAS SURFACE COAL MINING AND RECLAMATION ACT

NATURAL RESOURCES CODE

TITLE 4. MINES AND MINING

CHAPTER 134. TEXAS SURFACE COAL MINING AND RECLAMATION ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 134.001. SHORT TITLE. This chapter may be cited as the

Texas Surface Coal Mining and Reclamation Act.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.002. FINDINGS AND DECLARATION OF POLICY. The

legislature finds and declares that:

(1) the Congress of the United States has enacted the federal

Act, which provides for the establishment of a nationwide program

to regulate surface coal mining and reclamation and which vests

exclusive authority in the Department of the Interior over the

regulation of surface coal mining and reclamation in the United

States;

(2) Section 101 of the federal Act contains the finding by

Congress that because of the diversity in terrain, climate,

biologic, chemical, and other physical conditions in areas

subject to mining operations, the primary governmental

responsibility for developing, authorizing, issuing, and

enforcing regulations for surface mining and reclamation

operations subject to that Act should rest with the states;

(3) Section 503 of the federal Act provides that each state may

assume and retain exclusive jurisdiction over the regulation of

surface coal mining and reclamation operations in that state by

obtaining approval of a state program of regulation that

demonstrates that the state is able to carry out the provisions

and meet the purposes of that Act;

(4) Section 503 of the federal Act further provides that a state

wishing to assume exclusive jurisdiction over the regulation of

surface coal mining and reclamation operations in the state must

have a state law that provides for the regulation of surface coal

mining and reclamation operations in accordance with that Act;

and

(5) this state wishes to assume exclusive jurisdiction over the

regulation of surface coal mining and reclamation operations in

the state under the federal Act.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.003. PURPOSES. It is the purpose of this chapter:

(1) to prevent adverse effects to society and the environment

from unregulated surface coal mining operations as defined by

this chapter;

(2) to assure that the rights of surface landowners and other

persons with a legal interest in the land or appurtenances to the

land are protected from unregulated surface coal mining

operations;

(3) to assure that surface coal mining operations are conducted

in a manner that will prevent unreasonable degradation of land

and water resources;

(4) to assure that reclamation of all land on which surface coal

mining takes place occurs as contemporaneously as practicable

with the surface coal mining, recognizing that extracting coal by

responsible mining operations is an essential and beneficial

economic activity;

(5) to assure that the coal supply essential to this state's

energy requirements and to its economic and social well-being is

provided and to strike a balance between environmental protection

and agricultural productivity and this state's need for coal as

an essential source of energy; and

(6) to promote the reclamation of mined areas left without

adequate reclamation before the enactment of the federal Act and

that continue, in their unreclaimed condition, substantially to

degrade the quality of the environment, prevent or damage the

beneficial use of land or water resources, or endanger the health

or safety of the public.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.004. DEFINITIONS. In this chapter:

(1) "Affected person" means a person having an interest that is

or may be affected.

(2) "Alluvial valley floors" means the unconsolidated

stream-laid deposits holding streams where water availability is

sufficient for subirrigation or flood irrigation agricultural

activities. The term does not include upland areas that are

generally overlaid by a thin veneer of colluvial deposits

composed chiefly of debris from sheet erosion, deposits by

unconcentrated runoff or slope wash, together with talus, other

mass movement accumulation, or windblown deposits.

(3) "Applicant" means a person or other legal entity seeking a

permit from the commission to conduct surface coal mining

activities or underground mining activities under this chapter.

(4) "Approximate original contour" means the surface

configuration achieved by backfilling and grading the mined area

so that the reclaimed area, including any terracing or access

roads, closely resembles the general surface configuration of the

land before mining and blends into and complements the drainage

pattern of the surrounding terrain, with all highwalls and spoil

piles eliminated.

(5) "Coal" means all forms of coal and includes lignite.

(6) "Coal exploration operations" means the substantial

disturbance of the surface or subsurface for or related to the

purpose of determining the location, quantity, or quality of a

coal deposit.

(7) "Commission" means the Railroad Commission of Texas.

(8) "Federal Act" means the Surface Mining Control and

Reclamation Act of 1977 (30 U.S.C. Section 1201 et seq.).

(9) "Imminent danger to the health or safety of the public"

means the existence of a condition or practice or a violation of

a permit or other requirement of this chapter in a surface coal

mining and reclamation operation that could reasonably be

expected to cause substantial physical harm to persons outside

the permit area before the condition, practice, or violation can

be abated. A reasonable expectation of death or serious injury

before abatement exists if a rational person, subjected to the

same conditions or practices giving rise to the peril, would not

expose himself to the danger during the time necessary for

abatement.

(10) "Operator" means a person engaged in coal mining who

removes or intends to remove more than 250 tons of coal from the

earth by coal mining within 12 consecutive months in one

location.

(11) "Other minerals" means clay, stone, sand, gravel,

metalliferous and nonmetalliferous ores, and other solid

materials or substances of commercial value excavated in solid

form from natural deposits on or in the earth, exclusive of coal

and those minerals that occur naturally in liquid or gaseous

form.

(12) "Permit" means a permit to conduct surface coal mining and

reclamation operations or underground mining operations issued by

the commission.

(13) "Permit area" means the area of land indicated on the

approved map submitted by the operator with the operator's

application, which area of land must be covered by an operator's

bond as required by Subchapter F and readily identifiable by

appropriate markers on the site.

(14) "Permit holder" means a person holding a permit to conduct

surface coal mining and reclamation operations or underground

mining activities under this chapter.

(15) "Person" means an individual, partnership, society,

joint-stock company, firm, company, corporation, business

organization, governmental agency, or any organization or

association of citizens.

(16) "Prime farmland" means land that the commission determines

meets the criteria prescribed by the secretary of agriculture and

published in the Federal Register, including moisture

availability, temperature regime, chemical balance, permeability

without regard to annual mean soil temperatures, surface layer

composition, susceptibility to flooding, and erosion

characteristics, and that historically has been used for

intensive agricultural purposes. Land has not historically been

used for the production of cultivated crops if:

(A) the land has been used as woodland or rangeland; or

(B) the only cultivation has been disking to:

(i) establish or help maintain bermuda grass used as forage; or

(ii) plant oats or rye for quick cover, to be used as forage and

not as a grain crop.

(17) "Secretary of agriculture" means the secretary of the

United States Department of Agriculture.

(18) "Secretary of the interior" means the secretary of the

United States Department of the Interior.

(19) "Surface coal mining and reclamation operations" means

surface coal mining operations and the activities necessary and

incidental to the reclamation of those operations.

(20) "Surface coal mining operations" means:

(A) activities conducted on the surface of land in connection

with a surface coal mine or subject to the requirements of

Section 134.015 incidental to an underground coal mine, including

excavation for the purpose of obtaining coal, including such

common methods as contour, strip, auger, mountaintop removal, box

cut, open pit, and area mining, the use of explosives and

blasting, and in situ distillation or retorting, leaching or

other chemical or physical processing, and the cleaning,

concentrating, or other processing or preparation, loading of

coal at or near the mine site; excluding the extraction of coal

incidental to the extraction of other minerals where the coal

does not exceed 16-2/3 percent of the total tonnage of coal and

other minerals removed annually for purposes of commercial use or

sale or coal explorations subject to this chapter; and

(B) the areas on which those activities occur or where those

activities disturb the natural land surface, areas adjacent to

land the use of which is incidental to any of those activities,

all land affected by the construction of new roads or the

improvement or use of existing roads to gain access to the site

of those activities and for haulage, and excavations, workings,

impoundments, dams, ventilation shafts, entryways, refuse banks,

dumps, stockpiles, overburden piles, spoil banks, culm banks,

tailings, holes or depressions, repair areas, storage areas,

processing areas, shipping areas, and other areas on which are

sited structures, facilities, or other property or materials on

the surface, resulting from or incident to those activities.

(21) "Unwarranted failure to comply" means the failure of a

permit holder to prevent the occurrence of any violation of the

permit holder's permit or any requirement of this chapter due to

indifference, lack of diligence, or lack of reasonable care, or

the failure to abate any violation of the permit holder's permit

or this chapter due to indifference, lack of diligence, or lack

of reasonable care.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 25.01(a),

eff. Sept. 1, 1997.

Sec. 134.005. EXEMPTIONS. (a) This chapter does not apply to

the extraction of coal:

(1) by a landowner for the landowner's own noncommercial use

from land owned or leased by the landowner; or

(2) incidental to federal, state, or local government-financed

highway or other construction under commission rules.

(b) Subsection (a)(1) does not exempt the noncommercial

production of coal by in situ distillation or retorting,

leaching, or another chemical or physical process or preparation.

(c) This chapter does not apply to surface coal mining and

reclamation operations in existence before August 3, 1977.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 25.01(b), eff. Sept.

1, 1997.

Sec. 134.006. WATER RIGHTS. This chapter does not affect the

right of a person under other law to enforce or protect the

person's interest in water resources affected by a surface coal

mining operation.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.007. CONFLICT OF INTEREST; OFFENSE. (a) An employee

of the commission commits an offense if the employee knowingly:

(1) performs a function or duty under this chapter; and

(2) has a direct or indirect financial interest in an

underground or surface coal mining operation.

(b) An offense under this section is punishable by:

(1) a fine of not more than $2,500;

(2) imprisonment for not more than one year; or

(3) both the fine and the imprisonment.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.008. APPLICABILITY TO GOVERNMENTAL UNITS. An agency,

unit, or instrumentality of federal, state, or local government,

including a publicly owned utility or publicly owned corporation

of federal, state, or local government, that proposes to engage

in surface coal mining operations that are subject to this

chapter shall comply with this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 25.01(c), eff. Sept.

1, 1997.

SUBCHAPTER B. POWERS AND DUTIES OF COMMISSION

Sec. 134.011. GENERAL AUTHORITY OF COMMISSION. To accomplish

the purposes of this chapter, the commission may:

(1) adopt, amend, and enforce rules pertaining to surface coal

mining and reclamation operations consistent with the general

intent and purposes of this chapter;

(2) issue permits under this chapter;

(3) conduct hearings under this chapter and Chapter 2001,

Government Code;

(4) issue orders requiring an operator to take actions necessary

to comply with this chapter or rules adopted under this chapter;

(5) issue orders modifying previous orders;

(6) issue a final order revoking the permit of an operator who

has not complied with a commission order to take action required

by this chapter or rules adopted under this chapter;

(7) order the immediate cessation of all or part of an ongoing

surface coal mining operation if the commission finds that the

operation or part of the operation creates an imminent danger to

the health or safety of the public or is causing or can

reasonably be expected to cause significant imminent harm to

land, air, or water resources, and take other action or make

changes in a permit that are reasonably necessary to avoid or

alleviate those conditions;

(8) hire employees, adopt standards for employment, and hire or

authorize the hiring of outside contractors to assist in carrying

out this chapter;

(9) enter and inspect, in person or by its agents, a surface

mining operation that is subject to this chapter to assure

compliance with this chapter;

(10) conduct, encourage, request, and participate in studies,

surveys, investigations, research, experiments, training, and

demonstrations by contract, grant, or otherwise;

(11) prepare and require permit holders to prepare reports;

(12) accept, receive, and administer grants, gifts, loans, or

other money made available from any source for the purposes of

this chapter;

(13) take the steps necessary for this state to participate to

the fullest extent practicable in the abandoned land program

provided by Title IV of the federal Act;

(14) take the actions necessary to establish exclusive

jurisdiction over surface coal mining and reclamation in Texas

under the provisions of the federal Act, including, if the

federal agency disapproves Texas' program as submitted, making

recommendations for remedial legislation to clarify, alter, or

amend the program to meet the terms of the federal Act;

(15) contract with state boards and agencies that have pertinent

expertise to obtain the professional and technical services

necessary to carry out this chapter;

(16) establish a process, to avoid duplication, for coordinating

the review and issuance of permits for surface coal mining and

reclamation operations with any other federal or state permit

process applicable to the proposed operations;

(17) enter into cooperative agreements with the secretary of the

interior for the regulation of surface coal mining operations on

federal land in accordance with the federal Act; and

(18) perform any other duty or act required by or provided for

in this chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.012. JURISDICTION OF COMMISSION OVER SURFACE COAL, IRON

ORE, AND IRON ORE GRAVEL MINING AND RECLAMATION OPERATIONS. (a)

The commission has exclusive jurisdiction over:

(1) surface coal mining and reclamation operations in this

state; and

(2) iron ore and iron ore gravel mining and reclamation

operations in this state.

(b) This chapter governs iron ore and iron ore gravel mining and

reclamation operations to the extent it can be made applicable.

(c) The jurisdiction conferred by Subsection (a)(2) does not

extend to:

(1) a mining or reclamation activity in progress on or before

September 1, 1985; or

(2) a mining operation or reclamation activity that is conducted

solely on real property owned in fee simple by the person

authorizing the operation or reclamation activity and that is

confined to a single, contiguous tract of land, if:

(A) the activity is conducted in an area not larger than 20

acres;

(B) the depth of the mining operation is restricted to 30 inches

or less; and

(C) the fee simple owner receives surface damages.

(d) This chapter does not authorize the commission to adjudicate

property title or property rights disputes.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.013. RULEMAKING AND PERMITTING. (a) The commission

shall adopt rules pertaining to surface coal mining and

reclamation operations required by this chapter.

(b) The process of making and amending rules and issuing permits

is subject to Chapter 2001, Government Code.

(c) A rule or an amended rule adopted or a permit issued by the

commission may have different terms for particular conditions,

types of coal being extracted, particular areas of the state, or

other relevant or necessary conditions if the action taken is

consistent with the general intent and purposes of this chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.014. COAL EXPLORATION OPERATIONS. (a) A person who

conducts coal exploration operations that substantially disturb

the natural land surface shall comply with commission rules

adopted to govern those operations. The rules shall require that

before conducting the exploration, a person file with the

commission notice of intent to explore and include with the

notice:

(1) a description of the exploration area and the period of

proposed exploration; and

(2) provisions for reclaiming, in accordance with the

performance standards in Sections 134.091 through 134.109, the

land disturbed in exploration, including provisions for

reclamation of excavations, roads, and drill holes and for

removal of necessary facilities and equipment.

(b) A person who conducts coal exploration operations that

substantially disturb the natural land surface in violation of

this section or a rule adopted under this section is subject to

Sections 134.174 through 134.181.

(c) An operator may not remove more than 250 tons of coal under

an exploration permit without the specific written approval of

the commission.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 25.01(d),

eff. Sept. 1, 1997.

Sec. 134.015. SURFACE EFFECTS OF UNDERGROUND MINING. (a) The

commission shall adopt rules applicable to the surface effects of

underground mining that are consistent with the federal Act and

regulations adopted under that Act by the secretary of the

interior.

(b) This chapter applies to the regulation of the surface

effects of underground mining operations as established by

Section 516 of the federal Act.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.016. DEVELOPMENT OF PROCESS FOR DESIGNATING AREAS

UNSUITABLE FOR SURFACE COAL MINING. The commission shall develop

a process for designating areas unsuitable for surface coal

mining. The process shall include:

(1) reviewing surface coal mining land;

(2) developing a data base and an inventory system that will

permit proper evaluation of the capacity of different land areas

of the state to support and permit reclamation of surface coal

mining operations;

(3) developing, by rule, a method or methods for implementing

land use planning decisions about surface coal mining operations;

and

(4) developing, by rule, proper notice, provisions, and

opportunities for public participation, including a public

hearing, before the commission makes a designation or

redesignation under Section 134.020.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.017. PETITION FOR DESIGNATION. (a) An affected person

is entitled:

(1) before an application is filed under Section 134.052, to

petition the commission to designate an area unsuitable for

surface coal mining operations; or

(2) to petition the commission to terminate a designation.

(b) The petition shall contain:

(1) allegations of facts; and

(2) supporting evidence that would tend to establish the

allegations.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.018. HEARING ON DESIGNATION. (a) Not later than 10

months after the date the commission receives the petition, the

commission shall hold a public hearing under Chapter 2001,

Government Code, in the locality of the affected area.

(b) After a person has filed a petition under Section 134.017

and before the hearing required by Subsection (a), any person may

intervene by filing allegations of facts with supporting evidence

that would tend to establish the allegations.

(c) A hearing is not required if all petitioners stipulate

agreement before the requested hearing and withdraw their

requests.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.019. COMMISSION STATEMENT. Before designating a land

area unsuitable for surface coal mining operations, the

commission shall prepare a detailed statement on:

(1) the potential coal resources of the area;

(2) the demand for coal resources; and

(3) the impact of the designation on the environment, the

economy, and the supply of coal.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.020. DESIGNATION OF AREA AS UNSUITABLE FOR SURFACE COAL

MINING. (a) On petition under Section 134.017, the commission

shall designate an area unsuitable for all or certain types of

surface coal mining operations if the commission determines that

reclamation under this chapter is not technologically and

economically feasible.

(b) On petition under Section 134.017, the commission may

designate a surface area unsuitable for certain types of surface

coal mining operations if those operations will:

(1) be incompatible with existing state or local land use plans

or programs;

(2) affect fragile or historic land in which the operations

could result in significant damage to important historic,

cultural, scientific, and aesthetic values and natural systems;

(3) affect renewable resource lands, including aquifers and

aquifer recharge areas, in which the operations could result in a

substantial loss or reduction of long-range productivity of water

supply or of food or fiber products; or

(4) affect natural hazard land, including areas subject to

frequent flooding and areas of unstable geology, in which the

operations could substantially endanger life and property.

(c) Sections 134.016 through 134.019 and this section do not

apply to land:

(1) for which substantial legal and financial commitments in a

surface coal mining operation or proposed operation were in

existence before January 4, 1977;

(2) on which surface coal mining operations were being conducted

on August 3, 1977; or

(3) on which surface coal mining operations are being conducted

under a permit issued under this chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.021. INTEGRATION WITH LAND USE PLANNING AND REGULATION

PROCESSES. Determinations of the unsuitability of land for

surface coal mining under Sections 134.016 through 134.020 shall

be integrated as closely as possible with present and future land

use planning and regulation processes at the federal, state, and

local levels.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.022. PROHIBITION ON SURFACE COAL MINING IN CERTAIN

AREAS. (a) Surface coal mining operations may not be permitted:

(1) that will adversely affect a publicly owned park or place

included in the National Register of Historic Sites unless

approved jointly by the commission and the federal, state, or

local agency with jurisdiction over the park or historic site;

(2) within 100 feet of the outside right-of-way line of a public

road, except:

(A) where a mine access road or haulage road joins the

right-of-way line; or

(B) as provided by Subsection (b);

(3) within 300 feet of an occupied dwelling, unless the owner of

the dwelling waives the prohibition;

(4) within 300 feet of a public, school, church, community, or

institutional building;

(5) within 300 feet of a public park; or

(6) within 100 feet of a cemetery.

(b) The commission may permit a public road to be relocated or

the area affected by surface coal mining operations to lie within

100 feet of the outside right-of-way line of the public road if,

after public notice and opportunity for public hearing in the

locality, a written finding is made that the interests of the

public and the landowners affected by the relocation will be

protected.

(c) This section is subject to rights existing on August 3,

1977, and does not affect surface coal mining operations that

existed on August 3, 1977.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 25.01(e),

eff. Sept. 1, 1997.

Sec. 134.023. COOPERATIVE AGREEMENTS WITH FEDERAL GOVERNMENT.

The commission may enter into cooperative agreements with the

federal government under the federal Act.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.024. EXPERIMENTAL PRACTICES. (a) The commission, with

approval by the secretary of agriculture, may authorize

experimental departures, in individual cases, from the

environmental protection performance standards of this chapter

to:

(1) encourage advances in mining and reclamation practices; and

(2) allow postmining land use for industrial, commercial,

residential, or public use, including recreational facilities.

(b) The commission may authorize departures if:

(1) the experimental practices are potentially at least as

environmentally protective, during and after mining operations,

as those required by this chapter;

(2) the mining operations approved for particular land-use or

other purposes are not larger or more numerous than necessary to

determine the effectiveness and economic feasibility of the

experimental practices; and

(3) the experimental practices do not reduce the protection

afforded public health and safety below that provided by adopted

standards.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.025. CERTIFICATION OF BLASTERS. The commission shall

adopt rules requiring the training, examination, and

certification of persons engaging in or directly responsible for

blasting or the use of explosives in surface coal mining

operations.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.026. MONITORING, REPORTING, AND INSPECTIONS. (a) The

commission shall:

(1) require monitoring and reporting;

(2) inspect surface coal mining and reclamation operations;

(3) require the maintenance of signs and markers; and

(4) take other actions necessary to:

(A) administer, enforce, or evaluate the administration of this

chapter; or

(B) meet the state program requirements of the federal Act.

(b) For purposes of this section, the commission or its

authorized representative:

(1) without advance notice and on presentation of appropriate

credentials, has the right to enter:

(A) a surface coal mining and reclamation operation; or

(B) premises on which records required to be maintained are

located; and

(2) at reasonable times and without delay, may have access to

and copy records required under this chapter or rules adopted

under this chapter or inspect any monitoring equipment or method

of operation required under this chapter or rules adopted under

this chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.027. MONITORING OF OPERATIONS THAT AFFECT AQUIFERS.

For surface coal mining and reclamation operations that remove or

disturb strata that serve as aquifers that significantly ensure

the hydrologic balance of water use on or off the mining site,

the commission shall specify:

(1) monitoring sites to record:

(A) the quantity and quality of surface drainage above and below

the mine site and in the potential zone of influence;

(B) the level and amount and to take samples of groundwater and

aquifers potentially affected by the mining and directly below

the lowermost, deepest coal seam to be mined; and

(C) precipitation; and

(2) records of well logs and borehole data to be maintained.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.028. INSPECTION PROCEDURE. Inspections by the

commission shall:

(1) occur irregularly, averaging not fewer than one partial

inspection each month and one complete inspection each calendar

quarter for the surface coal mining and reclamation operation

covered by each permit;

(2) occur without prior notice to the permit holder or the

permit holder's agents or employees except for necessary on-site

meetings with the permit holder; and

(3) include filing inspection reports adequate to enforce the

requirements of, and to carry out, this chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.029. PROCEDURE ON DETECTION OF VIOLATION. On detection

of a violation of this chapter, an inspector, in writing, shall:

(1) promptly inform the operator; and

(2) report the violation to the commission.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.030. RULES REGARDING MONITORING, REPORTING, AND

INSPECTIONS. The commission shall adopt rules for:

(1) informing an operator of a violation detected by an

inspector; and

(2) making public all inspection and monitoring reports and

other records and reports required to be kept under this chapter

and rules adopted under this chapter and not confidential under

Section 134.031.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.031. CONFIDENTIALITY. (a) Information pertaining to

coal seams, test borings, core samplings, or soil samples

required by Section 134.052 shall be made available to an

affected person. However, information that pertains only to the

analysis of the chemical and physical properties of the coal,

except information regarding mineral or chemical content that is

potentially toxic in the environment, is confidential and is not

a public record.

(b) Information submitted to the commission concerning mineral

deposits, test borings, core samplings, or trade secrets or

commercial or financial information relating to the competitive

rights of the applicant and specifically identified as

confidential by the applicant, if not essential for public review

as determined by the commission, may not be disclosed by a

member, agent, or employee of the commission.

(c) Information submitted to the commission under Section

134.041 concerning mineral deposits, test borings, core

samplings, or trade secrets or commercial or financial

information relating to the competitive rights of the applicant

and specifically identified as confidential by the applicant, if

not essential for public review as determined by the commission,

may not be disclosed by a member, agent, or employee of the

commission. However, information required by another section that

must, by the terms of the other section, be on public file or

available to an affected person and information about the

chemical and physical properties of the coal that relate to

mineral or elemental contents that are potentially toxic in the

environment is not confidential.

(d) Information submitted to the commission under Section

134.014 as confidential concerning trade secrets or privileged

commercial or financial information that relates to the

competitive rights of the person intending to explore the

described area is not available for public examination.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.032. DETERMINATION REGARDING PRIME FARMLAND. The

commission may determine that land is not prime farmland because

of its soil type or slope.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

SUBCHAPTER C. PLANS

Sec. 134.041. RECLAMATION PLAN. A reclamation plan submitted as

part of a permit application shall include, in sufficient detail

to demonstrate that reclamation required by this chapter can be

accomplished, a statement that:

(1) identifies land subject to the surface coal mining operation

over the estimated life of the operation and the size, sequence,

and timing of any subareas for which it is anticipated that

individual permits for surface coal mining will be sought;

(2) describes the condition of the land to be covered by the

permit before any mining, including:

(A) the uses existing at the time of the application and, if the

land has a history of mining, the uses that preceded any mining;

(B) the capability of the land before any mining to support a

variety of uses, considering soil and foundation characteristics,

topography, vegetative cover, and, if applicable, a soil survey

prepared under Section 134.052(a)(16);

(C) the productivity of the land before mining, including

appropriate classification as prime farmland; and

(D) if the land is classified as prime farmland, the average

yield of food, fiber, forage, or wood products obtained from the

land under high levels of management;

(3) describes the proposed use of the land after

reclamation,including:

(A) a discussion of the utility and capacity of the reclaimed

land to support a variety of alternative uses and the

relationship of those uses to existing land uses; and

(B) the comments of state and local governments or agencies of

state or local government that must approve or authorize the

proposed use of the land after reclamation;

(4) describes in detail how the proposed postmining land use is

to be achieved and the necessary support activities that may be

needed to achieve that use;

(5) specifies the engineering techniques proposed to be used in

mining and reclamation and describes the major equipment;

(6) includes a plan for the control of surface water drainage

and water accumulation;

(7) includes, if appropriate, a plan for backfilling, soil

stabilization and compacting, grading, and appropriate

revegetation;

(8) includes a plan for soil reconstruction, replacement, and

stabilization under the performance standards in Section

134.092(a)(7) for land identified as prime farmland under Section

134.052(a)(16);

(9) estimates the cost for each acre of the reclamation,

including a statement as to how the permit holder plans to comply

with each requirement in Sections 134.091 through 134.109;

(10) describes the consideration given to maximizing the use and

conservation of the solid fuel resource being recovered so that

reaffecting the land in the future can be minimized;

(11) provides an estimated timetable for accomplishing each

major step in the reclamation plan;

(12) describes the consideration given to making the surface

mining and reclamation operations consistent with surface owner

plans and applicable land use plans and programs;

(13) identifies the steps to be taken to comply with applicable

air and water quality laws, rules, and regulations and any

applicable health and safety standards;

(14) describes the consideration given to developing the

reclamation plan in a manner consistent with local physical,

environmental, and climatological conditions;

(15) contains the results of test borings the applicant has made

at the permit area or other equivalent information in a form

satisfactory to the commission, including:

(A) the location of subsurface water; and

(B) an analysis of the chemical properties of the coal and

overburden that can be expected to adversely affect the

environment;

(16) identifies:

(A) any land contiguous to the area to be covered by the permit,

or any interest or option on an interest in the contiguous land,

held by the applicant; and

(B) any pending bid by the applicant on an interest in the

contiguous land; and

(17) describes in detail the measures to be taken during the

mining and reclamation process to assure the protection of:

(A) the quality of surface-water systems and groundwater

systems, both on and off the mine site, from adverse effects of

the mining and reclamation process;

(B) the rights of present users to surface-water systems and

groundwater systems, both on and off the mine site; and

(C) the quantity of surface-water systems and groundwater

systems, both on and off the mine site, from adverse effects of

the mining and reclamation process, or to provide alternative

sources of water where the protection of quantity cannot be

assured.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.042. BLASTING PLAN. An applicant for a surface coal

mining and reclamation permit shall submit to the commission as

part of its application a blasting plan that outlines the

procedures and standards by which the operator will comply with

Section 134.092(a)(15).

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

SUBCHAPTER D. SURFACE COAL MINING PERMITS

Sec. 134.051. PERMIT REQUIRED FOR OPERATION. A person may not

conduct a surface coal mining operation in this state without

first obtaining a permit for that operation from the commission

under this chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.052. CONTENTS OF PERMIT APPLICATION. (a) A permit

application must be submitted in a manner satisfactory to the

commission and must contain:

(1) the name and address of:

(A) the applicant;

(B) each owner of record of the property to be mined;

(C) each holder of record of any leasehold interest in the

property;

(D) the purchaser of record of the property under a real estate

contract;

(E) the operator if the operator is not the applicant;

(F) the principals, officers, and resident agent of a person

described by Paragraph (A), (B), (C), (D), or (E) if the person

is a business entity other than a sole proprietor; and

(G) the owners of record of the property adjoining the permit

area;

(2) a description of any:

(A) current or previous surface coal mining permits held by the

applicant; or

(B) other pending application by the applicant;

(3) information about ownership and management of the applicant

or operator required by commission rule;

(4) a statement of whether the applicant or a subsidiary,

affiliate, or other person controlled by or under common control

with the applicant:

(A) has held a federal or state mining permit that has been

suspended or revoked in the five years preceding the date the

application is submitted and, if so, a brief explanation of the

facts involved; or

(B) has forfeited a mining bond or similar security deposited in

lieu of bond and, if so, a brief explanation of the facts

involved;

(5) a copy of the notice required by Section 134.058;

(6) a description of:

(A) the type and method of the existing or proposed coal mining

operation;

(B) the engineering techniques proposed or in use; and

(C) the equipment in use or proposed to be used;

(7) the anticipated or actual starting and termination dates of

each phase of the mining operation and number of acres of land to

be affected;

(8) an accurate map or plan, to an appropriate scale, clearly

showing:

(A) the land to be affected as of the date of the application;

and

(B) the area of land in the permit area on which the applicant

has the right to enter and begin surface mining operations;

(9) the documents on which the applicant bases the applicant's

right to enter and begin surface mining operations on the

affected area;

(10) a statement of whether the applicant's right to enter and

begin surface mining operations on the affected area is the

subject of pending court litigation;

(11) the name of the watershed and location of the surface

streams or tributaries into which surface and pit drainage will

be discharged;

(12) a determination of the probable hydrologic consequences of

the mining and reclamation operation, if any, both on and off the

mine site, with respect to the hydrologic regime and the quantity

and quality of water in surface-water systems and groundwater

systems, including the dissolved and suspended solids under

seasonal flow conditions;

(13) sufficient data on the mine site and surrounding areas for

the commission to assess the probable cumulative impacts of all

anticipated mining in the area on the hydrology of the area,

particularly on water availability;

(14) when requested by the commission, the published

climatological factors peculiar to the locality of the land to be

affected, including:

(A) the average seasonal precipitation;

(B) the average direction and velocity of prevailing winds; and

(C) the seasonal temperature ranges;

(15) a statement of the result of test borings or core samplings

from the permit area, including:

(A) logs of the drill holes;

(B) the thickness of the coal seam found;

(C) an analysis of the chemical properties of the coal;

(D) the sulfur content of any coal seam;

(E) a chemical analysis of any potentially acid- or

toxic-forming sections of the overburden; and

(F) a chemical analysis of the stratum lying immediately

underneath the coal to be mined;

(16) for land in the permit application that a reconnaissance

inspection suggests may be prime farmland, a soil survey made or

obtained according to standards established by the secretary of

agriculture to confirm the exact location of the land;

(17) a reclamation plan that complies with this chapter;

(18) if applicable, a schedule listing any notices of violations

as provided by Section 134.068;

(19) a certificate satisfactory to the commission that the

applicant has a public liability insurance policy as described by

Section 134.053 in effect for the surface coal mining and

reclamation operation for which the permit is sought, or evidence

satisfactory to the commission that the applicant should be

allowed to be self-insured; and

(20) other data and maps the commission requires by rule.

(b) A determination under Subsection (a)(12) may not be required

until the time that hydrologic information on the general area

before mining is made available from an appropriate state agency,

but the permit may not be approved until the information is

available and has been incorporated into the application.

(c) The commission may waive Subsection (a)(15) for a particular

application if the commission determines in writing that the

information is unnecessary.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.053. LIABILITY INSURANCE POLICY. (a) The public

liability insurance policy required by Section 134.052(a)(19)

shall provide for personal injury and property damage protection

in an amount adequate to compensate a person who is:

(1) damaged as a result of the surface coal mining and

reclamation operations, including the use of explosives; and

(2) entitled to compensation under state law.

(b) The policy shall be maintained in effect during the term of

the permit and any renewal for the entire period in which

reclamation operations are conducted.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.054. APPLICATION FEES. (a) An application for a

surface mining permit or for renewal or revision of a surface

mining permit must be accompanied by an application fee

determined by the commission in accordance with a published fee

schedule. The commission shall base the application fee as nearly

as possible on the actual or anticipated cost of reviewing the

application.

(b) The application fee may not be less than:

(1) $5,000 for an initial surface mining permit;

(2) $3,000 for renewal of a surface mining permit; or

(3) $500 for revision of a surface mining permit.

(c) The initial application fee and the application fee for

renewal of a surface mining permit may be paid in equal annual

installments during the term of the permit.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.055. ANNUAL FEES. (a) In addition to the application

fees required by Section 134.054, each permit holder shall pay to

the commission the following annual fees:

(1) a fee for each acre of land in the permit area on which the

permit holder actually conducted operations for removing coal

during the year;

(2) a fee for each acre of land in the bonded permit area on

December 31 of the year; and

(3) a fee for the permit if the permit was in effect on December

31 of the year.

(b) A fee under Subsection (a) is due not later than March 15 of

the year following the year for which the fee was imposed.

(c) The commission shall determine the amount of each fee under

Subsection (a).

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

179, Sec. 1, eff. September 1, 2005.

Sec. 134.056. SMALL MINE EXEMPTION. The commission shall

designate a qualified public or private laboratory to prepare the

determination of probable hydrologic consequences and statement

of the results of test borings or core samplings required by

Section 134.052 and shall pay the costs of preparing the

determination and statement if:

(1) a surface coal mining operator makes a request in writing;

and

(2) the commission finds that the probable total annual

production at all locations of the surface coal mining operator

will not exceed 300,000 tons.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1307, Sec. 1, eff.

Sept. 1, 1997.

Sec. 134.057. PUBLIC INSPECTION OF APPLICATION. (a) An

applicant for a surface coal mining and reclamation permit shall

file a copy of the application for public inspection with the

county clerk of the county in which the mining is proposed to

occur. This subsection does not apply to information in the

application pertaining to the coal seam itself.

(b) Copies of any records, reports, inspection materials, or

information obtained under this chapter by the commission shall

be made immediately available to the public at central and

sufficient locations in the county, multicounty, and state area

of mining so that they are conveniently available to residents in

the areas of mining. This subsection does not apply to records,

reports, inspection materials, or information that is

confidential under Section 134.031.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.058. NOTICE BY APPLICANT. At the time the applicant

submits an application for a surface coal mining and reclamation

permit or renewal of an existing permit, the applicant shall

publish an advertisement in a newspaper of general circulation in

the locality of the proposed surface coal mining operation at

least once a week for four consecutive weeks that:

(1) shows the ownership and describes the location and

boundaries of the proposed site sufficiently so that the proposed

operation can be readily located; and

(2) states that the application is available for public

inspection at the county courthouse of the county in which the

property lies.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.059. NOTIFICATION BY COMMISSION. (a) The commission

shall notify local governmental bodies, planning agencies, and

sewage and water treatment authorities in the locality of a

proposed surface coal mining operation that the operator intends

to conduct a surface mining operation.

(b) The notice shall indicate the application number and the

county courthouse in which a copy of the proposed surface coal

mining and reclamation plan can be inspected.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.060. COMMENTS. (a) During a period established by the

commission, a local body, agency, authority, or company described

by Section 134.059 may submit written comments on the effect of

the proposed operation on the environment in the entity's area of

responsibility.

(b) The commission shall immediately send the comments to the

applicant.

(c) The comments shall be made available to the public at the

same location as the mining application.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.061. WRITTEN OBJECTIONS. (a) Not later than the 30th

day after the date of the last publication of notice under

Section 134.058, an affected person or a federal, state, or local

governmental agency or authority is entitled to file with the

commission written objections to a proposed initial or revised

application for a surface coal mining and reclamation operation

permit.

(b) The commission shall immediately send the objections to the

applicant.

(c) The objections shall be made available to the public.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.062. REQUEST FOR PUBLIC HEARING; NOTICE. (a) Not

later than the 45th day after the date of the last publication of

notice under Section 134.058, the applicant or an affected person

may request a hearing on the application. The hearing shall be

held not later than the 30th day after the date the commission

receives the request.

(b) The commission shall publish notice of the date, time, and

location of the public hearing in a local newspaper of general

circulation in the locality of the proposed surface coal mining

operations at least once a week for three consecutive weeks

before the scheduled hearing date.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.063. NOTICE OF APPROVAL OR DENIAL. The commission

shall notify the applicant and any objector that the permit

application has been approved or denied:

(1) within the time provided by Chapter 2001, Government Code,

if a public hearing is held under Section 134.062; or

(2) not later than the 45th day after the date of the last

publication of notice of application if a public hearing is not

held.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.064. PROCEDURE. Chapter 2001, Government Code, applies

to a permit application under this chapter. Notice of hearing and

appeal is governed by that chapter, except as provided by Section

134.062.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.065. PERMIT APPROVAL OR DENIAL. (a) On the basis of a

complete application for a surface coal mining and reclamation

permit or a revision or renewal of a permit, as required by this

chapter, the commission shall grant, require modification of, or

deny a permit application.

(b) The commission shall notify the applicant of its decision in

writing within a reasonable time as set by the commission.

(c) An applicant for a permit or a permit revision has the

burden of establishing that the application complies with this

chapter.

(d) Not later than the 10th day after the date the commission

grants a permit, the commission shall notify the county judge in

the county in which the land to be affected is located that a

permit has been issued and shall describe the location of the

land.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.066. WRITTEN FINDINGS REQUIRED. (a) The commission

may not approve an application for a permit or a permit revision

unless it finds, in writing, using the information in the

application or information otherwise available that will be

documented in the approval and made available to the applicant,

that:

(1) the application is accurate and complete and complies with

this chapter;

(2) the applicant has demonstrated that the reclamation required

by this chapter can be accomplished under the reclamation plan

contained in the application;

(3) the commission has assessed the probable cumulative impact

that all anticipated surface coal mining in the area will have on

the hydrologic balance, and the proposed operation has been

designed to prevent material damage to the hydrologic balance

outside the permit area;

(4) the area proposed to be mined is not included in an area:

(A) designated unsuitable for surface coal mining under this

chapter; or

(B) under study for this designation in an administrative

proceeding begun under this chapter;

(5) the proposed surface coal mining operation, if located west

of the 100th meridian west longitude, will not:

(A) interrupt, discontinue, or preclude farming on alluvial

valley floors that are irrigated or naturally subirrigated,

excluding:

(i) undeveloped rangeland that is not significant to farming on

the alluvial valley floors; and

(ii) land on which the commission finds that the farming to be

interrupted, discontinued, or precluded is of such small acreage

as to have negligible impact on the farm's agricultural

production; or

(B) materially damage the quantity or quality of water in

surface or underground water systems that supply those valley

floors; and

(6) the applicant has submitted to the commission, if the

ownership of the coal has been severed from the private surface

estate:

(A) the surface owner's written consent to the extraction of

coal by surface mining methods; or

(B) a conveyance that expressly grants or reserves the right to

extract the coal by surface mining methods.

(b) Subsection (a)(4)(B) does not apply to an area as to which

an administrative proceeding has begun if the applicant

demonstrates that, before January 1, 1977, the applicant made

substantial legal and financial commitments in relation to the

operation for which the applicant is applying for a permit.

(c) Subsection (a)(5) does not apply to a surface coal mining

operation that in the year preceding May 9, 1979:

(1) produced coal in commercial quantities and was located in or

adjacent to alluvial valley floors; or

(2) had obtained specific permit approval by the commission to

conduct surface coal mining operations in the alluvial valley

floors.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.067. DETERMINATION OF OWNERSHIP. If the ownership of

the coal has been severed from the private surface estate by a

conveyance that does not expressly grant the right to extract

coal by surface mining methods, the surface-subsurface legal

relationship shall be determined in accordance with state law.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.068. SCHEDULE OF NOTICES OF VIOLATIONS. (a) The

applicant shall file with the application a schedule listing any

notices of violations of this chapter, the federal Act, a federal

regulation or federal or state program adopted under the federal

Act, or another law, rule, or regulation of the United States,

this state, or a department or agency in the United States

pertaining to air or water environmental protection incurred by

the applicant in connection with a surface coal mining operation

during the three years before the application date.

(b) The schedule must indicate the final resolution of any

notice of violation.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 25.01(f),

eff. Sept. 1, 1997.

Sec. 134.069. EFFECT OF PAST OR PRESENT VIOLATION. (a) If the

schedule under Section 134.068 or other information available to

the commission indicates that a surface coal mining operation

owned or controlled by the applicant is currently in violation of

this chapter or another law referred to in Section 134.068, the

commission may not issue a permit until the applicant submits

proof that the violation has been corrected or is being corrected

to the satisfaction of the commission, department, or agency with

jurisdiction over the violation.

(b) The commission may not issue a permit to an applicant if it

finds, after opportunity for hearing, that the applicant or

operator specified in the application controls or has controlled

mining operations with a demonstrated pattern of wilful

violations of this chapter or another law referred to in Section

134.068 that, by their nature and duration and the resulting

irreparable damage to the environment, indicate an intent not to

comply with this chapter or another law referred to in that

section.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 25.01(f), eff. Sept.

1, 1997.

Sec. 134.070. PERMIT FOR MINING ON PRIME FARMLAND. (a) After

consulting with the secretary of agriculture and under

regulations issued under the federal Act by the secretary of the

interior with the concurrence of the secretary of agriculture,

the commission shall grant a permit to mine on prime farmland if:

(1) the area proposed to be mined contains prime farmland;

(2) the commission makes the findings required by Section

134.066 for the application under consideration; and

(3) the commission in addition finds in writing that:

(A) the operator has the technological capability to restore the

mined area within a reasonable time to a level of yield equal to

or higher than that of nonmined prime farmland in the surrounding

area under equivalent levels of management; and

(B) the applicant can meet the soil reconstruction standards of

the federal Act.

(b) This section does not apply to:

(1) a permit issued before August 3, 1977;

(2) a revision or renewal of a permit issued before August 3,

1977; or

(3) an existing surface mining operation for which a permit was

issued before August 3, 1977.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.071. TERM. (a) A permit is issued for a term not to

exceed five years.

(b) The commission may grant a permit for a specified longer

term if:

(1) an applicant demonstrates that a specified longer term is

reasonably needed to allow the applicant to obtain necessary

financing for equipment or the opening of the operation; and

(2) the application for the specified longer term is complete.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.072. TERMINATION ON FAILURE TO BEGIN OPERATIONS. (a)

A permit terminates if the permit holder has not begun the

surface coal mining operation covered by the permit on or before

the third anniversary of the date on which the period for which

the permit is issued begins.

(b) The commission may grant reasonable extensions of time on a

showing that the extensions are necessary because of:

(1) litigation that precludes the beginning of operations or

threatens substantial economic loss to the permit holder; or

(2) conditions beyond the control and without the fault or

negligence of the permit holder.

(c) With respect to coal to be mined for use in a synthetic fuel

facility or specific major electric generating facility, a permit

holder is considered to have begun surface mining operations at

the time the construction of the facility is initiated.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.073. SUCCESSOR IN INTEREST. A successor in interest to

a permit holder may continue the surface coal mining and

reclamation plan of the original permit holder until the

successor's application is granted or denied if the successor:

(1) applies for a new permit not later than the 30th day after

the date the person succeeds to the interest; and

(2) is able to obtain the same bond coverage as the original

permit holder.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.074. RIGHT TO RENEWAL. A permit issued under this

chapter carries with it the right of successive renewal on

expiration for areas within the boundaries of the existing

permit.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.075. APPLICATION FOR AND ISSUANCE OF RENEWAL. (a) A

permit holder may apply for renewal.

(b) After the public notice requirements of Sections 134.058

through 134.062 have been met, the commission shall renew the

permit unless the opponents of renewal establish and the

commission makes written findings that:

(1) the terms of the existing permit are not being

satisfactorily met;

(2) the present surface coal mining and reclamation operation

does not comply with the environmental protection standards of

this chapter;

(3) the requested renewal substantially jeopardizes the

operator's continuing responsibility for existing permit areas;

(4) the operator has not provided evidence that the performance

bond in effect for the operation and any additional bond the

commission may require under Section 134.121 will continue in

effect for the renewal requested in the application; or

(5) additional revised or updated information required by the

commission has not been provided.

(c) Before renewing a permit, the commission shall notify the

appropriate public authorities.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.076. EXTENSION OF PERMIT AREA. (a) Except for

incidental boundary revisions, an extension of the permit area

must be made by application for another permit.

(b) If an application for renewal of an existing permit includes

a proposal to extend the mining operation beyond the boundaries

authorized in the permit, the part of the application that

addresses new land areas must meet all standards applicable to a

new application under this chapter.

(c) Notwithstanding Subsection (b), if the surface coal mining

operations authorized by the existing permit are not subject to

the standards contained in Section 134.066(a)(5), the part of the

application for renewal that addresses new land areas previously

identified in the reclamation plan submitted under Section

134.041 is not subject to those standards.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.077. TERM OF RENEWAL PERMIT. A permit renewal is for a

term not to exceed the term of the original permit established by

this chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.078. TIME LIMIT FOR RENEWAL APPLICATION. Application

for permit renewal must be made not later than the 120th day

before the date the existing permit expires.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.079. APPLICATION FOR PERMIT REVISION. During the term

of a permit, the permit holder may submit to the commission an

application for a permit revision, together with a revised

reclamation plan.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.080. APPROVAL OR DISAPPROVAL OF PERMIT REVISION. (a)

The commission may not approve an application for a permit

revision unless the commission finds that reclamation as required

by this chapter can be accomplished under the revised reclamation

plan.

(b) The commission shall approve or disapprove the revision not

later than the 90th day after the date the permit holder submits

the application to the commission.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.081. GUIDELINES FOR REVISION. (a) The commission

shall establish guidelines for determining the scale or extent of

a revision request for which all permit application information

requirements and procedures, including notice and hearings,

apply.

(b) A revision that proposes significant alterations in the

reclamation plan is subject at a minimum to notice and hearing

requirements.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.082. COMMISSION REQUIREMENT OF PERMIT REVISION OR

MODIFICATION. (a) The commission, within a time prescribed by

rule, shall review outstanding permits and may require reasonable

revision or modification of a permit during the term of the

permit.

(b) A revision or modification must be supported by a written

finding and is subject to the notice and hearing requirements of

Chapter 2001, Government Code.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.083. TRANSFER OF PERMIT. A person may not transfer,

assign, or sell the rights granted under a permit issued under

this chapter without the written approval of the commission.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.084. SUSPENSION OR RESCISSION OF IMPROVIDENTLY ISSUED

PERMIT. (a) The commission may suspend or rescind an

improvidently issued permit under rules adopted by the

commission.

(b) A rule adopted by the commission under this section must be

consistent with and not less effective than a regulation adopted

under the federal Act.

(c) Except as provided by Subsection (d), Chapter 2001,

Government Code, does not apply to an action by the commission

under this section to suspend or rescind an improvidently issued

permit.

(d) A permit holder who is given notice of suspension or

rescission of an improvidently issued permit under this section

may file an appeal for administrative review of the notice as

provided by commission rules. The review is governed by Chapter

2001, Government Code.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 25.01(g), eff. Sept.

1, 1997.

SUBCHAPTER E. PERFORMANCE STANDARDS

Sec. 134.091. OPERATIONS REQUIRED TO MEET PERFORMANCE STANDARDS.

A permit issued under this chapter to conduct surface coal

mining operations shall require that the operations meet the

applicable performance standards of this chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.092. PERFORMANCE STANDARDS. (a) Performance standards

for surface coal mining and reclamation operations shall require

an operator:

(1) to conduct surface coal mining operations to maximize the

use and conservation of the solid fuel resource being recovered

so that reaffecting the land in the future through surface coal

mining can be minimized;

(2) to restore the land affected to a condition capable of

supporting the uses that it could support before mining or

reasonably likely higher or better uses if:

(A) the uses do not present an actual or probable hazard to

public health or safety or pose an actual or probable threat of

water diminution or pollution; and

(B) the permit applicant's declared proposed land use following

reclamation:

(i) is not considered impractical or unreasonable;

(ii) is not inconsistent with applicable land use policies and

plans;

(iii) does not involve unreasonable delay in implementation; and

(iv) does not violate federal, state, or local law;

(3) except as provided by Sections 134.093(b), 134.094(b), and

134.107, to backfill, compact where advisable to ensure stability

or to prevent leaching of toxic materials, and grade to restore

the approximate original contour of the land with all highwalls,

spoil piles, and depressions eliminated, unless small depressions

are needed to retain moisture to assist revegetation or as

otherwise authorized under this chapter;

(4) to stabilize and protect the surface areas, including spoil

piles affected by the surface coal mining and reclamation

operation, for effective control of erosion and attendant air and

water pollution;

(5) to remove the topsoil from the land in a separate layer and

replace it on the backfill area or, if the topsoil is not used

immediately, to segregate it in a separate pile from other spoil;

(6) to restore the topsoil or the best available subsoil that is

best able to support vegetation;

(7) for prime farmland to be mined and reclaimed, at a minimum:

(A) to segregate the A horizon of the natural soil, unless it

can be shown that other available soil materials will create a

final soil having a greater productive capacity, and, if this

material is not used immediately, to stockpile it separately from

other spoil and provide needed protection from wind and water

erosion or contamination by other acid or toxic materials;

(B) to segregate the B horizon of the natural soil, underlying C

horizons or other strata, or a combination of those horizons or

other strata that are shown to be texturally and chemically

suitable for plant growth and that can be shown to be equally or

more favorable for plant growth than the B horizon, in sufficient

quantities to create in the regraded final soil a root zone of a

depth and quality comparable to that which existed in the natural

soil and, if this material is not used immediately, to stockpile

it separately from other spoil and provide needed protection from

wind and water erosion or contamination by other acid or toxic

material;

(C) to replace and regrade the root zone material described by

Subdivision (7)(B) with proper compaction and uniform depth over

the regraded spoil material; and

(D) to redistribute and grade uniformly the surface soil horizon

described by Subdivision (7)(A);

(8) to create a permanent impoundment of water on a mining site

as part of a reclamation activity if:

(A) the approved mining and reclamation plan and permit

authorize impoundment; and

(B) it is adequately demonstrated that:

(i) the size of the impoundment is adequate for its intended

purposes;

(ii) the impoundment dam construction will be designed to

achieve necessary stability with an adequate margin of safety

compatible with that of structures constructed under the

Watershed Protection and Flood Prevention Act (16 U.S.C. Section

1001 et seq.);

(iii) the quality of impounded water will be permanently

suitable for its intended use;

(iv) discharges from the impoundment will not degrade the water

quality in the receiving stream below water quality standards

established under applicable federal and state law;

(v) the water level will be reasonably stable;

(vi) final grading will provide adequate safety and access for

proposed water users; and

(vii) the impoundment will not reduce the quality or quantity of

water used by adjacent or surrounding landowners for

agricultural, industrial, recreational, or domestic uses;

(9) to conduct any augering operation associated with surface

mining so as to maximize recoverability of coal reserves

remaining after the operation and reclamation are complete and to

seal the auger holes with an impervious and noncombustible

material to prevent drainage unless the commission determines

that the resulting impoundment of water in the auger holes may

create a hazard to the environment or the public health or

safety;

(10) to minimize disturbances to the prevailing hydrologic

balance at the mine site in associated offsite areas and to the

quality and quantity of water in surface-water systems and

groundwater systems both during and after surface coal mining

operations and during reclamation by:

(A) avoiding acid or other toxic mine drainage by measures

including:

(i) preventing water from contacting or removing water from

contact with toxic-producing deposits;

(ii) treating drainage to reduce toxic content that adversely

affects downstream water when the drainage is released to a

watercourse; or

(iii) casing, sealing, or otherwise managing boreholes, shafts,

and wells and keeping acid or other toxic drainage from entering

surface water and groundwater;

(B) conducting surface coal mining operations to:

(i) prevent, to the extent possible using the best technology

currently available, additional contributions of suspended solids

to streamflow or runoff outside the permit area; and

(ii) prevent those contributions from exceeding requirements set

by applicable state or federal law;

(C) constructing any siltation structures under Paragraph (B)

before beginning surface coal mining operations;

(D) cleaning out and removing temporary or large settling ponds

or other siltation structures from drainways after disturbed

areas are revegetated and stabilized and depositing the silt and

debris at a site and in a manner approved by the commission;

(E) restoring the recharge capacity of the mined area to

approximate premining conditions;

(F) avoiding channel deepening or enlargement in operations

requiring the discharge of water from a mine;

(G) preserving throughout the mining and reclamation process the

essential hydrologic functions of alluvial valley floors in the

arid and semiarid areas of the country; and

(H) performing other actions the commission prescribes;

(11) with respect to surface disposal of mine wastes, tailings,

coal processing wastes, and other wastes in areas other than the

mine workings or excavations:

(A) to stabilize the waste piles in designated areas through

construction in compacted layers including the use of

incombustible and impervious materials, if necessary; and

(B) to assure that the final contour of the waste pile will be

compatible with natural surroundings and that the site can and

will be stabilized and revegetated according to this chapter;

(12) to refrain from surface coal mining within 500 feet of an

active or abandoned underground mine to prevent a breakthrough

and to protect the health or safety of miners;

(13) to design, locate, construct, operate, maintain, enlarge,

modify, and remove or abandon, in accordance with the standards

developed under commission rule, existing and new coal mine waste

piles used temporarily or permanently as dams or embankments;

(14) to ensure that debris, acid-forming materials, toxic

materials, or materials constituting a fire hazard are treated,

buried and compacted, or otherwise disposed of in a manner

designed to prevent contamination of surface water or groundwater

and that contingency plans are developed to prevent sustained

combustion;

(15) to ensure that explosives are used in accordance with state

and federal law, including commission rules;

(16) to ensure that reclamation efforts proceed in an

environmentally sound manner and as contemporaneously as

practicable with the surface coal mining operations;

(17) to ensure that the construction, maintenance, and

postmining conditions of access roads into and across the site of

operations will control or prevent:

(A) erosion and siltation;

(B) water pollution; and

(C) damage to:

(i) fish or wildlife or their habitat; or

(ii) public or private property;

(18) to refrain from constructing roads or other access ways up

a stream bed or drainage channel or so near the channel as to

seriously alter the normal flow of water;

(19) to establish on regraded areas and other affected land a

diverse, effective, and permanent vegetative cover:

(A) of the seasonal variety native to the area of land to be

affected;

(B) capable of self-regeneration and plant succession; and

(C) at least equal in extent of cover to the natural vegetation

of the area;

(20) to assume responsibility for successful revegetation as

required by Subdivision (19) for five years after the last year

of augmented seeding, fertilizing, irrigation, or other work in

order to assure compliance with that subsection;

(21) to protect off-site areas from slides or damage occurring

during the surface coal mining and reclamation operations and to

refrain from depositing spoil material or locating any part of

the operations or waste accumulations outside the permit area;

(22) to place the excess spoil material resulting from surface

coal mining and reclamation activities in accordance with Section

134.106;

(23) to meet other standards necessary to achieve reclamation in

accordance with the purposes of this chapter, considering the

physical, climatological, and other characteristics of the site;

(24) to the extent possible, using the best technology currently

available, to minimize disturbance and adverse impacts of the

operation on fish, wildlife, and related environmental values and

to enhance those resources where practicable; and

(25) to provide an undisturbed natural barrier beginning at the

elevation of the lowest coal seam to be mined and extending from

the outslope for the distance the commission determines shall be

retained in place as a barrier to slides and erosion.

(b) In Subsection (a)(13), "coal mine waste piles" means piles

consisting of mine wastes, tailings, coal processing wastes, or

other liquid and solid wastes.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 25.01(h),

eff. Sept. 1, 1997.

Sec. 134.093. BACKFILLING, GRADING, AND COMPACTING: INSUFFICIENT

OVERBURDEN. (a) This section applies to a surface coal mining

operation:

(1) that is carried out at the same location over a substantial

period;

(2) that transects the coal deposit;

(3) in which the thickness of the coal deposit relative to the

volume of the overburden is large; and

(4) for which the operator demonstrates that the overburden and

other spoil and waste materials at a particular point in the

permit area or otherwise available from the entire permit area

are insufficient, considering volumetric expansion, to restore

the approximate original contour.

(b) Notwithstanding Section 134.092(a)(3), the operator, at a

minimum, shall backfill, grade, and compact, where advisable,

using the available overburden and other spoil and waste

materials to attain the lowest practicable grade but not more

than the angle of repose, to provide adequate drainage, and to

cover the acid-forming and other toxic materials in order to

achieve an ecologically sound land use compatible with the

surrounding region.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.094. BACKFILLING, GRADING, AND COMPACTING: SUFFICIENT

OVERBURDEN. (a) This section applies to a surface coal mining

operation:

(1) in which the volume of overburden is large relative to the

thickness of the coal deposit; and

(2) for which the operator demonstrates that because of

volumetric expansion the amount of overburden and other spoil and

waste materials removed in the course of the mining operation is

more than sufficient to restore the approximate original contour.

(b) Notwithstanding Section 134.092(a)(3), the operator shall,

after restoring the approximate contour, backfill, grade, and

compact, where advisable, the excess overburden and other spoil

and waste materials to attain the lowest grade but not more than

the angle of repose and to cover the acid-forming and other toxic

materials in order to achieve an ecologically sound land use

compatible with the surrounding region. The overburden or spoil

shall be shaped and graded to prevent slides, erosion, and water

pollution and shall be revegetated in accordance with this

chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.095. MAINTENANCE OF TOPSOIL OR OTHER STRATA. (a) The

performance standards shall require that, if the topsoil is not

replaced on a backfill area within a time short enough to avoid

deterioration of the topsoil, the operator shall maintain a

successful cover by quick-growing plant or other means so that

the topsoil:

(1) is preserved from wind and water erosion;

(2) remains free of contamination by other acid or toxic

material; and

(3) is in a usable condition for sustaining vegetation when

restored during reclamation.

(b) The performance standards shall require that, if topsoil is

of insufficient quantity or of poor quality for sustaining

vegetation requirements or if other strata can be shown to be

more suitable for vegetation requirements, the operator shall

remove, segregate, and preserve in the manner provided by Section

134.092(a)(5) and Subsection (a) the other strata that are best

able to support vegetation.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.096. SPECIFICATIONS FOR SOIL REMOVAL, STORAGE,

REPLACEMENT, AND RECONSTRUCTION. For prime farmland to be mined

and reclaimed, the applicable specifications for soil removal,

storage, replacement, and reconstruction are those established by

the secretary of agriculture.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.097. REMOVAL, STORAGE, AND REPLACEMENT OF SOIL AND

OVERBURDEN WITHOUT REGARD TO SOIL HORIZONS. (a) This section

applies only to prime farmland to be mined and reclaimed.

(b) On proper documentation supporting the use of the mining

technique to obtain crop yields equivalent to or higher than

yields on surrounding nonmined soil of the same type, the

commission may authorize the permit holder, without regard to

soil horizons, to:

(1) remove the soil and overburden in one step;

(2) store the soil and overburden in one stockpile; and

(3) begin reclamation by replacing and grading the stockpile

material.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.098. PROHIBITION ON AUGERING. The commission may

prohibit augering if necessary to:

(1) maximize the use, recoverability, or conservation of the

solid fuel resources; or

(2) protect against adverse water quality impacts.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.099. CERTIFICATION OF SILTATION STRUCTURE. The

performance standards shall require that a siltation structure

constructed under Section 134.092(a)(10)(B) be certified by a

qualified registered engineer to be constructed as designed and

as approved in the reclamation plan.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.100. PROXIMITY OF MINE TO UNDERGROUND MINES: EXCEPTION.

Notwithstanding Section 134.092(a)(12), the commission shall

permit an operator to mine near or through an abandoned

underground mine or closer to an active underground mine than

allowed by that section if:

(1) the nature, timing, and sequencing of the approximate

coincidence of specific surface mine activities with specific

underground mine activities are jointly approved by the

regulatory authorities concerned with surface mine regulation and

the health and safety of underground miners; and

(2) the operations will result in:

(A) improved resource recovery;

(B) abatement of water pollution; or

(C) elimination of hazards to the health and safety of the

public.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.101. RULES REGARDING USE OF EXPLOSIVES. The commission

rules described by Section 134.092(a)(15) shall require that:

(1) adequate advance written notice be given to local

governments and residents who might be affected by the use of the

explosives, by:

(A) publishing the planned blasting schedule in a newspaper of

general circulation in the locality;

(B) mailing a copy of the proposed blasting schedule to each

resident living within one-half mile of the proposed blasting

site; and

(C) providing daily notice to residents in the area before

blasting;

(2) a log be maintained for at least three years and made

available for public inspection on request, detailing:

(A) the location of the blasts;

(B) the pattern and depth of the drill holes;

(C) the amount of explosives used for each hole; and

(D) the order and length of delay in the blasts;

(3) the type of explosives and detonating equipment and the

size, timing, and frequency of blasts be limited according to the

physical conditions of the site to prevent:

(A) injury to persons;

(B) damage to public and private property outside the permit

area;

(C) adverse impacts on an underground mine; and

(D) change in the course, channel, or availability of

groundwater or surface water outside the permit area;

(4) blasting operations be conducted by trained and competent

persons certified by the commission; and

(5) on the request of a resident or owner of a man-made

structure within one-half mile of the permit area, the applicant

or permit holder:

(A) conduct a preblasting survey of the structures in an area to

be decided by the commission; and

(B) submit the survey to the commission with a copy to the

resident or owner making the request.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.102. VARIANCE TO PERMIT UNDERGROUND MINING OPERATIONS

BEFORE RECLAMATION. (a) The commission may grant a variance

from the contemporaneous reclamation requirement of Section

134.092(a)(16) for specific areas within the reclamation plan to

permit underground mining operations before reclamation if:

(1) the applicant proposes to combine surface mining operations

with underground mining operations to assure maximum practical

recovery of the coal resources; and

(2) the commission finds in writing that:

(A) the applicant has presented, as part of the permit

application, specific, feasible plans for the proposed

underground mining operations;

(B) the proposed underground mining operations are necessary or

desirable to assure maximum practical recovery of the coal

resource and will avoid multiple disturbances of the surface;

(C) the applicant has satisfactorily demonstrated that:

(i) the plan for the underground mining operations conforms to

requirements for underground mining in the jurisdiction; and

(ii) permits necessary for the underground mining operations

have been issued by the appropriate authority;

(D) the applicant has shown that the areas proposed for the

variance are necessary for implementing the proposed underground

mining operations;

(E) substantial environmental damage, either on or off the site,

will not result from the delay in completing reclamation as

required by this chapter; and

(F) provisions for the off-site storage of spoil will comply

with Section 134.106.

(b) Liability under the bond filed by the applicant with the

commission under Section 134.121 must extend for the duration of

the underground mining operations and until Sections 134.092

through 134.106 and Sections 134.128 through 134.134 have been

complied with.

(c) The commission must adopt specific rules to govern the

granting of a variance under this section and may impose

additional requirements it considers necessary.

(d) The commission shall review a variance granted under this

section not later than the third anniversary of the date the

permit is issued.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.103. USE OF INTRODUCED SPECIES FOR REVEGETATION.

Notwithstanding Section 134.092(a)(19), introduced species may be

used in the revegetation process where necessary to achieve the

approved postmining land use plan.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.104. RESPONSIBILITY FOR REVEGETATION: AREA OF LOW

PRECIPITATION. Notwithstanding Section 134.092(a)(20), in areas

or regions of the state where the annual average precipitation is

26 inches or less, an operator's assumption of responsibility and

liability extends for 10 years after the last year of augmented

seeding, fertilizing, irrigation, or other work.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.105. RESPONSIBILITY FOR REVEGETATION: LONG-TERM

INTENSIVE AGRICULTURAL POSTMINING USE. (a) The applicable

five-year or 10-year period of responsibility for revegetation

begins on the date of initial planting for long-term intensive

agricultural postmining land use if the commission approves a

long-term intensive agricultural postmining land use.

(b) The commission may grant an exception to Section

134.092(a)(19) if the commission issues a written finding

approving a long-term intensive agricultural postmining land use

as part of the mining and reclamation plan.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.106. SPOIL DISPOSAL. (a) The performance standards

shall require an operator:

(1) to transport the excess spoil material resulting from

surface coal mining and reclamation activities and place it in a

controlled manner in position for concurrent compaction to assure

mass stability and to prevent mass movement;

(2) to dispose of spoil only within the bonded permit areas;

(3) to remove the organic matter immediately before spoil

placement;

(4) to use appropriate surface and internal drainage systems and

diversion ditches to prevent spoil erosion and movement;

(5) to use a spoil disposal area that does not contain springs,

natural watercourses, or wet weather seeps unless lateral drains

are constructed from the wet areas to the main underdrains in a

manner that prevents the water from filtering into the spoil

pile;

(6) if the spoil is placed on a slope:

(A) to place the spoil on the most moderate slope among the

slopes on which, in the judgment of the commission, the spoil

could be placed in compliance with this chapter; and

(B) where possible, to place the spoil on or above a natural

terrace, bench, or berm if that placement provides additional

stability and prevents mass movement;

(7) to construct a rock toe buttress of sufficient size to

prevent mass movement if the toe of the spoil rests on a

downslope; and

(8) to place the spoil in compliance with other provisions of

this chapter.

(b) The final configuration of the spoil disposal area shall be

compatible with the natural drainage pattern and surroundings and

suitable for intended uses.

(c) The design of the spoil disposal area shall be certified by

a qualified registered professional engineer in conformance with

professional standards.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.107. PERMIT WITHOUT REGARD TO REQUIREMENT TO RESTORE TO

APPROXIMATE ORIGINAL CONTOUR. (a) The commission may grant a

permit, without regard to the requirement to restore to

approximate original contour set forth in Section 134.092(a)(3)

or 134.108(a)(2), for the surface mining of coal if:

(1) the mining operation will remove an entire coal seam or

seams running through the upper fraction of a mountain, ridge, or

hill, except as provided by Subsection (b)(1), by removing the

overburden and creating a level plateau or a gently rolling

contour that has no highwalls remaining and that can support

postmining uses in accord with this section;

(2) an industrial, commercial, agricultural, residential, or

public facility use, including use as a recreational facility, is

proposed for the postmining use of affected land;

(3) after consultation with the appropriate land use planning

agencies, if any, the proposed postmining land use is considered

to constitute an economic or public use of the affected land

equal to or better than premining use;

(4) the applicant presents specific plans for the proposed

postmining land use and appropriate assurances that the use will

be:

(A) compatible with adjacent land uses;

(B) obtainable according to data regarding expected need and

market;

(C) assured of investment in necessary public facilities;

(D) supported by commitments from public agencies, where

appropriate;

(E) practicable with respect to private financial capability for

completion of the proposed use;

(F) planned under a schedule attached to the reclamation plan so

as to integrate the mining operation and reclamation with the

postmining land use; and

(G) designed by a registered engineer in conformance with

professional standards established to assure the stability,

drainage, and configuration necessary for the intended use of the

site;

(5) the proposed use is consistent with adjacent land uses and

existing state and local land use plans and programs;

(6) the commission provides the county in which the land is

located and any state or federal agency that the commission, in

its discretion, determines to have an interest in the proposed

use an opportunity of not more than 60 days to review and comment

on the proposed use; and

(7) the other requirements of this chapter are met.

(b) In granting a permit under this section, the commission

shall require that:

(1) the toe of the lowest coal seam and the associated

overburden are retained in place as a barrier to slides and

erosion;

(2) the reclaimed area is stable;

(3) the resulting plateau or rolling contour drains inward from

the outslopes except at specified points;

(4) natural watercourses are not damaged;

(5) spoil is placed on the mountaintop bench as necessary to

achieve the planned postmining land use and any excess spoil

material not retained on the mountaintop is placed in accordance

with Section 134.106;

(6) the stability of the spoil retained on the mountaintop is

ensured; and

(7) the other requirements of this chapter are met.

(c) The commission shall adopt specific rules to govern the

granting of permits under this section and may impose additional

requirements it considers necessary.

(d) A permit granted under this section shall be reviewed not

later than the third anniversary of the date the permit is issued

unless the applicant demonstrates that the proposed development

is proceeding in accordance with the terms of the approved

schedule and reclamation plan.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.108. STEEP SLOPE SURFACE COAL MINING. (a) An operator

of a steep slope surface coal mining operation, in addition to

meeting the general performance standards of this subchapter:

(1) shall ensure that during surface coal mining on steep

slopes, debris, abandoned or disabled equipment, spoil material,

or waste mineral matter is not placed on the downslope below the

bench or mining cut;

(2) shall backfill with spoil material to:

(A) return the site to the approximate original contour; and

(B) maintain the stability of the material after mining and

reclamation; and

(3) may not disturb land above the top of the highwall.

(b) Notwithstanding Subsection (a)(1), the operator shall

permanently store under Section 134.106 spoil material in excess

of that required to reconstruct the approximate original contour

under Section 134.092(a)(3) or Subsection (a)(2).

(c) Notwithstanding Subsection (a)(3), the operator may disturb

land above the top of the highwall if the commission finds that

the disturbance will facilitate compliance with the environmental

protection standards of this subchapter. The amount of land

disturbed above the highwall may not exceed the amount necessary

to facilitate the compliance.

(d) This section does not apply to an operator who:

(1) is mining on flat or gently rolling terrain on which an

occasional steep slope is encountered through which the mining

operations are to proceed, leaving a plain or predominantly flat

area; or

(2) meets the requirements of Section 134.107.

(e) In this section, "steep slope" means a slope:

(1) that exceeds 20 degrees; or

(2) less than or equal to 20 degrees determined by the

commission to be a steep slope after considering soil, climate,

or other characteristics of the region or the state.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.109. VARIANCE FROM REQUIREMENT TO RESTORE CONTOUR. (a)

The commission may grant a variance from the requirement in

Section 134.108(a)(2) to restore to approximate original contour

after steep slope surface coal mining if:

(1) the surface owner requests in writing, as part of the permit

application, that the variance be granted to render the land

suitable after reclamation for industrial, commercial,

residential, or public use, including use as a recreational

facility;

(2) the watershed control of the affected area is improved; and

(3) other requirements of this section are met.

(b) The watershed control of an affected area is considered to

be improved for purposes of Subsection (a) if the potential use

of the affected land is:

(1) considered by the commission, after consultation with the

appropriate land use planning agencies, if any, to constitute an

economic or public use equal to or better than the premining use;

(2) designed and certified by a qualified registered

professional engineer in conformance with professional standards

established to assure the stability, drainage, and configuration

necessary for the intended use of the site; and

(3) approved by the appropriate state environmental agencies.

(c) In granting a variance under this section, the commission

shall require the operator to:

(1) backfill with spoil material to cover the highwall

completely and ensure that the material maintains stability after

mining and reclamation;

(2) place off the mine bench only the amount of spoil necessary

to achieve the planned postmining land use;

(3) comply with Section 134.106 in placing spoil off the mine

bench;

(4) ensure stability of the spoil retained on the bench; and

(5) meet the other requirements of this chapter.

(d) The commission shall adopt specific rules to govern the

granting of variances under this section and may impose

additional requirements it considers necessary.

(e) A variance granted under this section shall be reviewed not

later than the third anniversary of the date the permit is issued

unless the permit holder demonstrates that the proposed

development is proceeding in accordance with the terms of the

reclamation plan.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.110. WATER SUPPLY REPLACEMENT. The operator of a

surface coal mining operation shall replace the water supply of

an owner of an interest in real property who obtains all or part

of the owner's supply of water for domestic, agricultural,

industrial, or other legitimate use from an underground or

surface source if the supply has been affected by contamination,

diminution, or interruption proximately resulting from the

surface coal mining operation.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

SUBCHAPTER F. BONDS AND DEPOSITS

Sec. 134.121. PERFORMANCE BOND REQUIREMENT. (a) After a

surface coal mining and reclamation permit application has been

approved but before the permit is issued, the applicant shall

file with the commission, on a form prescribed and furnished by

the commission, a performance bond payable to this state and

conditioned on the faithful performance of the requirements of

this chapter and the permit.

(b) The bond shall cover the area of land in the permit area on

which the applicant will begin and conduct surface coal mining

and reclamation operations during the initial term of the permit.

(c) The permit holder shall provide an additional bond or bonds

to cover a succeeding increment of surface coal mining and

reclamation operations conducted in the permit area at the time

the increment begins.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.122. AMOUNT OF BOND. (a) The commission shall

determine the amount of the bond required for each bonded area.

(b) The amount of the bond shall:

(1) reflect the probable difficulty of the reclamation,

considering factors including:

(A) topography;

(B) geology of the site;

(C) hydrology; and

(D) revegetation potential; and

(2) be sufficient to assure completion of the reclamation plan

if the commission has to perform the work in the event of

forfeiture.

(c) The bond for the entire area under one permit may not be

less than $10,000.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.123. BOND WITHOUT SURETY. The commission may accept

the bond of an applicant without separate surety if the applicant

demonstrates to the satisfaction of the commission the existence

of a suitable and continuous operation sufficient for

authorization to self-insure or bond the amount.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.124. ALTERNATIVE TO BONDING PROGRAM. Instead of

establishing a bonding program under this subchapter, the

commission may approve an alternative system that will achieve

the purposes of the bonding program under this subchapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.125. EXTENT OF LIABILITY UNDER BOND. Liability under

the bond shall be for the duration of the surface coal mining and

reclamation operation and of the applicant's responsibility for

revegetation.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.126. SECURITY FOR BOND. (a) The applicant and a

corporate surety licensed to do business in this state shall

execute the bond unless the applicant elects to deposit security

under Subsection (b).

(b) The applicant may elect to deposit as security for the

performance of the applicant's obligations under the bond:

(1) cash;

(2) negotiable bonds of the United States government or the

state; or

(3) negotiable certificates of deposit of a bank organized or

transacting business in the United States.

(c) The cash deposit or market value of the securities deposited

under Subsection (b) must equal or exceed the amount of the bond

required for the bonded area.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.127. ADJUSTMENT OF AMOUNT OF BOND OR DEPOSIT. The

commission periodically shall adjust the amount of the bond or

deposit required and the terms of each acceptance of the

applicant's bond to reflect changes in:

(1) the acreage affected; or

(2) the cost of future reclamation.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.128. APPLICATION FOR RELEASE OF BOND OR DEPOSIT. The

permit holder may file a request with the commission for the

release of all or part of a performance bond or deposit.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.129. NOTICE. (a) Not later than the 30th day after

the date the permit holder files with the commission an

application for release of a bond or deposit, the permit holder

shall submit a copy of an advertisement placed at least once a

week for four consecutive weeks in a newspaper of general

circulation in the locality of the surface coal mining operation.

The advertisement is part of a bond release application and

shall:

(1) identify the precise location of the land affected;

(2) state the number of acres;

(3) identify the permit and the date the permit was approved;

(4) state the amount of the bond filed and the portion sought to

be released;

(5) describe the type and give appropriate dates of reclamation

work performed; and

(6) describe the results achieved as they relate to the permit

holder's reclamation plan.

(b) As part of a bond release application, the applicant shall

submit copies of letters the applicant has sent to adjoining

property owners, local governmental bodies, planning agencies,

and sewage and water treatment authorities in the locality, as

the commission directs, notifying them of the applicant's

intention to seek release from the bond.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.130. INSPECTION AND EVALUATION. (a) Not later than

the 30th day after the date the commission receives a request

under Section 134.128 and a copy of an advertisement or letters

under Section 134.129, the commission shall inspect and evaluate

the reclamation work involved.

(b) The evaluation shall consider, among other things:

(1) the degree of difficulty in completing any remaining

reclamation;

(2) whether pollution of surface and subsurface water is

occurring;

(3) the probability that pollution will continue to occur in the

future; and

(4) the estimated cost of abating the pollution.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.131. RELEASE OF BOND OR DEPOSIT. (a) The commission

may release part or all of the bond or deposit if the commission

is satisfied that the reclamation covered by the bond or deposit

or part of the reclamation has been accomplished as required by

this chapter according to the schedule provided by this section.

(b) The commission may release 60 percent of the bond or deposit

for the applicable permit area if the permit holder completes the

backfilling, regrading, and drainage control of a bonded area in

accordance with the reclamation plan.

(c) The commission may release part of the bond after successful

revegetation has been established on the regraded mined lands in

accordance with the reclamation plan. In determining the amount

of the bond to be released under this subsection, the commission

shall retain, for the period of permit holder responsibility

specified under Section 134.092(a)(20), 134.104, or 134.105, a

bond amount for the revegetated area that is sufficient for a

third party to establish revegetation.

(d) The commission may not release any of the bond or deposit

under Subsection (c) if:

(1) the land to which the release would apply is contributing

suspended solids to streamflow or runoff outside the permit area

in excess of the requirements of Section 134.092(a)(10); or

(2) soil productivity for prime farmland has not returned to

levels of yield equivalent to those of nonmined land of the same

soil type in the surrounding area under equivalent management

practices, as determined from the soil survey performed under

Section 134.052(a)(16).

(e) If a silt dam will be retained as a permanent impoundment

under Section 134.092(a)(8), the commission may release the part

of the bond authorized by Subsection (c) after provisions for

sound future maintenance have been made with the commission.

(f) The commission may release the remaining part of the bond

if:

(1) the permit holder has successfully completed all surface

coal mining and reclamation activities;

(2) the period of permit holder responsibility specified under

Section 134.092(a)(20), 134.104, or 134.105 has expired; and

(3) all reclamation requirements of this chapter have been met.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.132. NOTICE TO PERMIT HOLDER OF DECISION TO APPROVE OR

DISAPPROVE RELEASE. (a) The commission shall notify the permit

holder in writing of its decision to release or not to release

all or part of the bond or deposit:

(1) not later than the 60th day after the date the request is

filed if a public hearing is not held; or

(2) not later than the 30th day after the date of the hearing if

a public hearing is held.

(b) If the commission disapproves the application for release of

all or part of the bond, it shall notify the permit holder, in

writing:

(1) stating the reasons for disapproval;

(2) recommending corrective actions necessary to secure the

release; and

(3) allowing opportunity for a public hearing.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.133. NOTICE TO COUNTY JUDGE. Not later than the 31st

day before the date of release of all or part of a bond, the

commission, by certified mail, shall notify the county judge of

any county in which the surface coal mining operation is located

that an application for the release has been filed with the

commission.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.134. OBJECTIONS TO RELEASE. (a) A person is entitled

to file a written objection to a proposed release of a bond if

the person:

(1) has a legal interest that might be adversely affected by

release of the bond; or

(2) is the responsible officer or head of a federal, state, or

local governmental agency that:

(A) has jurisdiction by law or has special expertise with

respect to an environmental, social, or economic impact involved

in the mining operation; or

(B) is authorized to develop and enforce environmental standards

with respect to the operation.

(b) Objections must be filed with the commission not later than

the 30th day after the date of the last publication of the notice

under Section 134.129.

(c) If a written objection is filed and a public hearing is

requested, not later than the 30th day after the date the hearing

is requested the commission shall:

(1) inform the interested parties of the time and place of the

hearing; and

(2) hold the hearing in the locality of the surface coal mining

operation or at the state capital, at the option of the person

objecting to the proposed release.

(d) The commission shall advertise the date, time, and location

of the hearing in a newspaper of general circulation in the

locality of the surface coal mining operation for two consecutive

weeks.

(e) The hearing and any appeal shall be conducted under Chapter

2001, Government Code.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

SUBCHAPTER G. ABANDONED MINE RECLAMATION

Sec. 134.141. FUND PARTICIPATION. (a) The commission may take

any action necessary to:

(1) ensure this state's participation to the fullest extent

practicable in the abandoned mine reclamation fund established by

the federal Act; and

(2) act as this state's agency for that participation.

(b) Under the federal Act, the commission by rule shall:

(1) establish priorities that meet the terms of that Act for the

expenditure of money in the fund;

(2) designate the land and water eligible for reclamation or

abatement expenditures;

(3) submit reclamation plans, annual projects, and applications

to the appropriate authorities under that Act; and

(4) administer money received for abandoned mine reclamation or

related purposes.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.142. ELIGIBILITY OF LAND AND WATER. Land and water are

eligible for reclamation or abatement expenditures under this

subchapter if the land and water are eligible for reclamation or

abatement expenditures under the federal Act.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 1307, Sec. 1, eff.

Sept. 1, 1997.

Sec. 134.143. RIGHT OF ENTRY. The commission is entitled to

enter any property to conduct studies or exploratory work to

determine:

(1) the existence of adverse effects of past coal mining

practices; and

(2) the feasibility of restoration, reclamation, abatement,

control, or prevention of those adverse effects.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.144. RECLAMATION BY COMMISSION. (a) The commission is

entitled to enter property adversely affected by past coal mining

practices or other property necessary to have access to that

property to do the things necessary or expedient to restore,

reclaim, abate, control, or prevent the adverse effects if the

commission:

(1) makes a finding of fact that:

(A) land or water resources have been adversely affected by past

coal mining practices;

(B) the adverse effects are at a stage at which, in the public

interest, action to restore, reclaim, abate, control, or prevent

the adverse effects of past coal mining practices should be

taken; and

(C) the owners of the land or water resources where entry must

be made to restore, reclaim, abate, control, or prevent the

adverse effects of past coal mining practices:

(i) are not known or readily available; or

(ii) will not permit this state or a political subdivision to

enter the property to restore, reclaim, abate, control, or

prevent the adverse effects of past coal mining practices; and

(2) gives notice by mail to the owners, if known, or, if not

known, by posting notice on the premises and advertising once in

a newspaper of general circulation in the county in which the

land lies.

(b) The money expended for the work and the benefits accruing to

the premises entered are chargeable against the land and mitigate

or offset a claim for, or an action brought by an owner of an

interest in the premises for, damages from the entry. This

subsection does not create a new right of action or eliminate an

existing immunity.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.145. ACQUISITION. This state may acquire by purchase,

donation, or condemnation land that is adversely affected by past

coal mining practices if:

(1) it is in the public interest; and

(2) the commission determines that:

(A) acquiring the land is necessary for successful reclamation;

(B) the acquired land, after restoration, reclamation,

abatement, control, or prevention of the adverse effects of past

coal mining practices, will:

(i) serve recreational and historical purposes;

(ii) serve conservation and reclamation purposes; or

(iii) provide open space benefits; and

(C) permanent facilities such as a treatment plant or a

relocated stream channel will be constructed on the land for the

restoration, reclamation, abatement, control, or prevention of

the adverse effects of past coal mining practices, acquisition of

coal refuse disposal sites and the coal refuse on those sites

will serve the purposes of this section, or public ownership is

desirable to meet emergency situations and prevent recurrences of

the adverse effects of past coal mining practices.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.146. TITLE. Title to land acquired under Section

134.145 shall be in the name of this state.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.147. COST OF LAND. The price paid for land acquired

under Section 134.145 shall reflect the market value of the land

as adversely affected by past coal mining practices.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.148. SALE OF ACQUIRED LAND. (a) If land acquired

under Section 134.145 is considered suitable for industrial,

commercial, residential, or recreational development, this state

may sell the land by public sale under a system of competitive

bidding at not less than fair market value and under rules

adopted to ensure that the land is put to proper use consistent

with local plans, if any, as determined by the commission.

(b) The land may be sold only when authorized by the secretary

of the interior if federal money was involved in the acquisition

of the land to be sold.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.149. HEARING ON SALE. (a) The commission, after

appropriate public notice and on request, shall hold a public

hearing in the county or counties in which land acquired under

Section 134.145 is located.

(b) The hearing shall be held at a time that gives residents and

local governments maximum opportunity to participate in the

decision about the use or disposition of the land after

restoration, reclamation, abatement, control, or prevention of

the adverse effects of past coal mining practices.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.150. LIEN. (a) Not later than six months after the

date projects to reclaim privately owned land are completed, the

commission:

(1) shall itemize the money spent; and

(2) may file a statement of the money spent with the clerk of

the county in which the land lies, together with a notarized

appraisal by an independent appraiser of the value of the land

before the restoration, reclamation, abatement, control, or

prevention of the adverse effects of past mining practices if the

money spent will result in a significant increase in property

value.

(b) The statement is a lien on the land second only to a

property tax lien. The amount of the lien may not exceed the

amount determined by either of two appraisals to be the increase

in the market value of the land as a result of the restoration,

reclamation, abatement, control, or prevention of the adverse

effects of past mining practices.

(c) A lien may not be filed under this section against the

property of a person who did not consent to, participate in, or

exercise control over the mining operation that necessitated the

reclamation performed under this chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

815, Sec. 1, eff. June 15, 2007.

Sec. 134.151. HEARING ON LIEN. Not later than the 60th day

after the date the lien is filed, an affected landowner may

petition the commission for a hearing on the amount of the lien.

The hearing and any appeal shall be conducted under Chapter 2001,

Government Code.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.152. EMERGENCY POWERS. (a) The commission may spend

money available for abandoned mine reclamation for the emergency

restoration, reclamation, abatement, control, or prevention of

the adverse effects of coal mining practices on eligible land and

water if the commission finds that:

(1) an emergency exists constituting a danger to the public

health, safety, or general welfare; and

(2) there is not another person who will act expeditiously to

restore, reclaim, abate, control, or prevent the adverse effects

of past coal mining practices.

(b) The commission may enter land where an emergency exists and

other land necessary to have access to that land to:

(1) restore, reclaim, abate, control, or prevent the adverse

effects of coal mining practices; and

(2) do the things necessary or expedient to protect the public

health, safety, or general welfare.

(c) Entry under this section is an exercise of the police power

and not an act of condemnation of property or trespass.

(d) Money spent under this section and the benefits accruing to

the premises entered are chargeable against the land and mitigate

or offset a claim for, or an action brought by an owner of an

interest in the premises for, damages by virtue of the entry.

This subsection does not create a new right of action or

eliminate an existing immunity.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

SUBCHAPTER H. ENFORCEMENT

Sec. 134.161. CONDITION, PRACTICE, OR VIOLATION CREATING

IMMINENT DANGER OR CAUSING IMMINENT HARM. (a) The commission or

its authorized representative shall immediately order the

cessation of surface coal mining operations or the relevant part

of those operations if, after an inspection, the commission or

its authorized representative determines that:

(1) a condition exists, a practice exists, or a violation of

this chapter or a permit condition required by this chapter

exists; and

(2) the condition, practice, or violation:

(A) creates an imminent danger to the health or safety of the

public; or

(B) is causing or can reasonably be expected to cause

significant imminent environmental harm to land, air, or water

resources.

(b) The commission, in addition to the cessation order, shall

require the operator to take any steps the commission considers

necessary to completely abate the imminent danger to health or

safety or significant imminent environmental harm if the

commission finds that the ordered cessation will not completely

abate the imminent danger or environmental harm.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.162. VIOLATION NOT CREATING IMMINENT DANGER OR CAUSING

IMMINENT HARM. (a) The commission or its authorized

representative shall issue a notice to a permit holder who is

violating this chapter or a permit condition required by this

chapter and shall set a reasonable time not to exceed 90 days for

abating the violation if, after an inspection, the commission or

its authorized representative determines that:

(1) the permit holder is violating this chapter or a permit

condition required by this chapter; and

(2) the violation:

(A) does not create an imminent danger to the health or safety

of the public; and

(B) is not causing or reasonably expected to cause significant

imminent environmental harm to land, air, or water resources.

(b) The commission or its authorized representative shall order

a cessation of surface mining operations or the part of the

operations relevant to the violation if:

(1) the time for abatement, as originally set or subsequently

extended, expires;

(2) the commission or its authorized representative shows good

cause; and

(3) the commission or its authorized representative finds in

writing that the violation has not been abated.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.163. TERM OF CESSATION ORDER. Except as provided by

Section 134.167, a cessation order under Section 134.161 or

134.162 remains in effect until the commission:

(1) determines the condition, practice, or violation has been

abated; or

(2) modifies, vacates, or terminates the order under Section

134.166.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 25.01(i),

eff. Sept. 1, 1997.

Sec. 134.164. CONTINUOUS VIOLATION. (a) The commission shall

issue an order to a permit holder promptly to show cause why a

permit should not be suspended or revoked if, after an

inspection:

(1) the commission has reason to believe that a pattern of

violations of this chapter or of permit conditions required by

this chapter exists or has existed; and

(2) the commission or its authorized representative finds that

the violations are:

(A) caused by the unwarranted failure of the permit holder to

comply with this chapter or the permit conditions; or

(B) wilfully caused by the permit holder.

(b) The order shall set a time, place, and date for a public

hearing. The hearing is of record and is subject to Chapter 2001,

Government Code.

(c) The commission shall promptly suspend or revoke the permit

if the permit holder does not show cause why the permit should

not be suspended or revoked.

(d) The permit holder shall immediately stop surface coal mining

operations on the permit area and shall complete reclamation

within a time specified by the commission if the commission

revokes the permit. The commission shall declare the performance

bonds for the operation forfeited if the permit holder fails to

comply with this subsection.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.165. FORM OF NOTICE OR ORDER. (a) A notice or order

issued under Section 134.161, 134.162, or 134.164 shall:

(1) state with reasonable specificity the nature of the

violation and the remedial action required;

(2) state the time established for abatement; and

(3) reasonably describe the part of the surface coal mining and

reclamation operation to which the notice or order applies.

(b) The commission or its authorized representative shall

promptly give the notice or order to the permit holder or the

permit holder's agent.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.166. MODIFICATION, VACATION, OR TERMINATION OF NOTICE

OF ORDER. The commission or its authorized representative may

modify, vacate, or terminate a notice or order issued under

Section 134.161, 134.162, or 134.164.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.167. EXPIRATION OF NOTICE OR ORDER. If a notice or

order issued under Section 134.161, 134.162, or 134.164 requires

the operator to stop mining, the notice or order expires not

later than the 30th day after the date of actual notice to the

operator unless a public hearing is held at or reasonably near

the site so that the site can be viewed during the hearing.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.168. APPLICATION FOR COMMISSION REVIEW OF NOTICE OR

ORDER. (a) A permit holder to whom the commission issues a

notice or order under Section 134.161 or 134.162 or an affected

person may apply to the commission for review of the notice or

order not later than the 30th day after the date of receipt of

the notice or order or the date the notice or order is modified,

vacated, or terminated.

(b) The filing of an application for review under this section

does not stay a notice or order.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.169. INVESTIGATION AND HEARING ON APPLICATION FOR

REVIEW. (a) On receipt of an application filed under Section

134.168, the commission shall investigate as it considers

appropriate.

(b) The investigation shall provide an opportunity for a public

hearing, at the request of the applicant or the affected person,

to enable the applicant or the person to present information

relating to the issuance and continuance of the notice or order

or the modification, vacation, or termination of the notice or

order.

(c) The permit holder and other affected persons shall be given

written notice of the time and place of the hearing not later

than the sixth day before the date of the hearing.

(d) The hearing is of record and is subject to Chapter 2001,

Government Code.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.170. COMMISSION FINDINGS AND DECISION. (a) On

receiving the investigation report, the commission shall:

(1) make findings of fact; and

(2) issue a written decision incorporating:

(A) its findings; and

(B) an order vacating, affirming, modifying, or terminating:

(i) the notice or order; or

(ii) the modification, vacation, or termination of the notice or

order.

(b) If the application for review concerns a cessation order

issued under Section 134.161 or 134.162, the commission shall

issue the written decision not later than the 30th day after the

date it receives the application for review unless it grants

temporary relief under Section 134.171.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.171. REQUEST FOR TEMPORARY RELIEF. (a) Before the

investigation and hearing required by Section 134.169 are

completed, the applicant may file with the commission a written

request that the commission grant temporary relief from a notice

or order issued under Section 134.161 or 134.162, together with a

detailed statement giving reasons for granting the relief.

(b) The commission shall promptly issue an order or decision

granting or denying the relief. If the applicant requests relief

from a cessation order issued under Section 134.161 or 134.162,

the order or decision on the request shall be issued not later

than the fifth day after the date the request is received.

(c) The commission may grant the relief, under conditions

prescribed by the commission, if:

(1) a hearing has been held:

(A) in the locality of the permit area on the request for

temporary relief; and

(B) in which all parties have had an opportunity to be heard;

(2) the applicant shows that there is a substantial likelihood

that the findings of the commission will favor the applicant; and

(3) the relief will not:

(A) adversely affect the health or safety of the public; or

(B) cause significant, imminent environmental harm to land, air,

or water resources.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.172. ASSESSMENT OF COSTS INCURRED IN ADMINISTRATIVE

PROCEEDING OR JUDICIAL REVIEW. (a) If the commission issues an

order under Sections 134.161 through 134.171 or in an

administrative proceeding under this chapter, the commission may,

on request of any person, assess against the person to whom the

order is issued or the commission the costs and expenses,

including attorney's fees, that the commission determines the

requestor reasonably incurred in connection with the requestor's

participation in the action or proceeding.

(b) If the commission issues an order under Sections 134.161

through 134.171 or in an administrative proceeding under this

chapter and the commission's decision is appealed, the court may,

on request of any person, assess against the person to whom the

order is issued or the commission the costs and expenses,

including attorney's fees, that the commission determines the

requestor reasonably incurred in connection with the requestor's

participation in judicial review of the action or proceeding.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.173. CIVIL ACTION. (a) The commission may request the

attorney general to institute a civil action for relief,

including a permanent or temporary injunction, restraining order,

or other appropriate order, if the permit holder:

(1) violates, fails, or refuses to comply with an order or

decision issued by the commission under this chapter;

(2) interferes with, hinders, or delays the commission or its

authorized representative in carrying out Sections 134.161

through 134.172;

(3) refuses to admit an authorized representative to the mine;

(4) refuses to allow an authorized representative to inspect the

mine;

(5) refuses to furnish information or a report requested by the

commission under the commission's rules; or

(6) refuses to allow access to and copying of records the

commission determines reasonably necessary to carry out this

chapter.

(b) The action shall be brought in a district court in Travis

County or in the county in which the greater part of the surface

mining and reclamation operation is located.

(c) The court has jurisdiction to provide appropriate relief.

(d) Relief granted by the court to enforce Subsection (a)(1)

continues in effect until the earlier of the date on which:

(1) all proceedings for review of the order are completed or

finally terminated; or

(2) the court sets aside or modifies the order.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.174. ADMINISTRATIVE PENALTY FOR VIOLATION OF PERMIT

CONDITION OF THIS CHAPTER. (a) The commission may assess an

administrative penalty against a person who violates a permit

condition or this chapter. The commission shall assess an

administrative penalty if the violation leads to the issuance of

a cessation order.

(b) The penalty may not exceed $10,000 for each violation. Each

day a violation continues may be considered a separate violation

for purposes of penalty assessments.

(c) In determining the amount of the penalty, the commission

shall consider:

(1) the person's history of violations at the particular surface

coal mining operation;

(2) the seriousness of the violation, including:

(A) any irreparable harm to the environment; and

(B) any hazard to the health or safety of the public;

(3) whether the person was negligent; and

(4) the demonstrated good faith of the person in attempting to

comply rapidly after notification of the violation.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

431, Sec. 1, eff. September 1, 2007.

Sec. 134.175. PENALTY ASSESSMENT PROCEDURE. (a) The commission

may assess an administrative penalty under Section 134.174 only

after giving the person charged with a violation an opportunity

for a public hearing.

(b) If a public hearing is held, the commission shall make

findings of fact and issue a written decision as to the

occurrence of the violation and the amount of the penalty. The

decision shall incorporate, if appropriate, an order to pay the

penalty.

(c) If appropriate, the commission shall consolidate the hearing

with other proceedings under Sections 134.161 through 134.173. A

hearing under this section is of record and is subject to Chapter

2001, Government Code.

(d) If the person does not take the opportunity for a public

hearing, the commission may assess an administrative penalty

after determining that a violation has occurred and the amount of

the penalty. The commission shall then issue an order to pay the

penalty.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.176. PAYMENT OF PENALTY; REFUND. (a) Not later than

the 30th day after the date the commission issues a notice or

order charging that a violation of this chapter has occurred, the

commission shall inform the person charged of the proposed amount

of the penalty.

(b) Not later than the 30th day after the date the person is

informed under Subsection (a), the person shall:

(1) pay the proposed penalty in full; or

(2) forward the proposed amount to the commission for placement

in an escrow account if the person wishes to contest the amount

of the penalty or the fact of the violation.

(c) If administrative or judicial review of the proposed penalty

determines that a violation did not occur or that the amount of

the penalty should be reduced, the commission, not later than the

30th day after the date of the determination, shall remit the

appropriate amount to the person, with interest at the prevailing

United States Department of the Treasury rate.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.177. ADMINISTRATIVE PENALTY FOR FAILING TO CORRECT

VIOLATION FOR WHICH CITATION HAS BEEN ISSUED. (a) The

commission shall assess a person who does not correct a violation

for which a citation has been issued under Section 134.161 within

the time permitted for its correction an administrative penalty

of not less than $750 for each day the violation continues after

that time.

(b) If the person initiates a review proceeding in which the

commission orders, after an expedited hearing, the suspension of

the abatement requirements of the citation after determining that

the person will suffer irreparable loss or damage from the

application of those requirements, the period during which the

person must correct the violation before the commission may

impose an administrative penalty under this section expires when

the commission enters a final order.

(c) If the person initiates a review proceeding in which a court

orders the suspension of an abatement requirement of the

citation, the period during which the person must correct the

violation before the commission may impose an administrative

penalty under this section expires when the court enters an

order.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.178. RECOVERY OF ADMINISTRATIVE PENALTY. The attorney

general at the request of the commission may bring a civil action

to recover an administrative penalty owed under this chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.179. CRIMINAL PENALTY FOR WILFUL AND KNOWING VIOLATION.

(a) A person commits an offense if the person wilfully and

knowingly violates a condition of a permit issued under this

chapter or does not comply with an order issued under this

chapter, except an order incorporated in a decision issued by the

commission under Section 134.175.

(b) An offense under this section is punishable by:

(1) a fine of not more than $10,000;

(2) imprisonment for not more than one year; or

(3) both the fine and the imprisonment.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.180. CRIMINAL PENALTY FOR FALSE STATEMENT,

REPRESENTATION, OR CERTIFICATION. (a) A person commits an

offense if the person knowingly makes a false statement,

representation, or certification, or knowingly fails to make a

statement, representation, or certification, in an application,

record, report, or other document filed or required to be

maintained under this chapter or under an order of decision

issued by the commission under this chapter.

(b) An offense under this section is punishable by:

(1) a fine of not more than $10,000;

(2) imprisonment for not more than one year; or

(3) both the fine and the imprisonment.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.181. PENALTY FOR DIRECTOR, OFFICER, OR AGENT OF

CORPORATION. (a) If a corporation violates a condition of a

permit issued under this chapter or does not comply with an order

issued under Section 134.161, 134.162, 134.164, 134.166, 134.170,

134.171, 134.172, or 134.173 or an order incorporated in a final

decision issued by the commission under this chapter, a director,

officer, or agent of the corporation who wilfully and knowingly

authorized, ordered, or carried out the violation or

noncompliance is subject to the same administrative penalties,

fines, and imprisonment that may be imposed under Sections

134.174 and 134.179.

(b) Subsection (a) does not apply to the violation of an order

incorporated in a decision issued by the commission under Section

134.175.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.182. CITIZEN SUIT. (a) Except as provided by

Subsection (d), an affected person may bring a civil action to

compel compliance with this chapter against:

(1) the commission if the person alleges the commission did not

perform a nondiscretionary act under this chapter;

(2) a state governmental instrumentality or agency if the person

alleges the instrumentality or agency is violating this chapter

or a rule, order, or permit adopted or issued under this chapter;

or

(3) any other person if the person alleges the other person is

violating a rule, order, or permit adopted or issued under this

chapter.

(b) A person who is injured or whose property is damaged by a

permit holder's violation of a rule, order, or permit adopted or

issued under this chapter may bring an action for damages,

including reasonable attorney's and expert witness's fees.

(c) Subsection (b) does not affect the rights established by or

limits imposed under the workers' compensation laws of this

state.

(d) A person may not bring an action under Subsection (a)(2) or

(3) if the state has brought and is diligently prosecuting a

civil action in state or federal court to require compliance with

this chapter or a rule, order, or permit adopted or issued under

this chapter.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.183. NOTICE TO COMMISSION BEFORE BRINGING SUIT; SUIT BY

STATE. (a) A person must give written notice to the commission

of an action under Section 134.182(a)(1) not later than the 61st

day before the date the person brings the action.

(b) The person must give notice under Subsection (a) as

prescribed by commission rule.

(c) The person may bring the action immediately after notifying

the commission if the violation or order complained of:

(1) constitutes an imminent threat to the health or safety of

the person; or

(2) would immediately affect a legal interest of the person.

(d) A person must give written notice of the violation to the

commission and any alleged violator not later than the 61st day

before the date the person brings an action under Section

134.182(a)(2) or (3).

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.184. VENUE. A person may bring an action under Section

134.182 only in the judicial district in which the surface coal

mining operation complained of is located.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.185. INTERVENTION BY COMMISSION. The commission may

intervene as a matter of right in an action brought under Section

134.182.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.186. COSTS OF SUIT; FILING OF BOND. (a) In issuing a

final order in an action brought under Section 134.182(a), a

court may award a party litigation costs, including attorney's

and expert witness's fees, if the court determines the award is

appropriate.

(b) The court may require a person to file a bond or equivalent

security in accordance with the Texas Rules of Civil Procedure if

the person seeks a temporary restraining order or preliminary

injunction.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.187. RIGHTS UNDER OTHER LAW. Sections 134.182 through

134.186 do not restrict any right a person or class of persons

may have under a statute or common law to seek enforcement of

this chapter and rules adopted under this chapter or to seek

other relief, including relief against the commission.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.

Sec. 134.188. DEFENSE. It is a defense to a civil or criminal

penalty under this chapter that a person allegedly conducting an

iron ore or iron ore gravel mining and reclamation operation in

violation of this chapter has a written general warranty of

ownership of land, separate from any lease, from the person

authorizing the operation.

Added by Acts 1995, 74th Leg., ch. 76, Sec. 12.02(a), eff. Sept.

1, 1995.






TITLE 5. GEOTHERMAL ENERGY AND ASSOCIATED RESOURCES

CHAPTER 141. GEOTHERMAL RESOURCES

NATURAL RESOURCES CODE

TITLE 5. GEOTHERMAL ENERGY AND ASSOCIATED RESOURCES

CHAPTER 141. GEOTHERMAL RESOURCES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 141.001. SHORT TITLE. This chapter may be cited as the

Geothermal Resources Act of 1975.

Acts 1977, 65th Leg., p. 2640, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 141.002. DECLARATION OF POLICY. It is declared to be the

policy of the State of Texas that:

(1) the rapid and orderly development of geothermal energy and

associated resources located within the State of Texas is in the

interest of the people of the State of Texas;

(2) in developing the state's geothermal energy and associated

resources, the primary purpose is to provide a dependable supply

of energy in an efficient manner that avoids waste of the energy

resources;

(3) consideration shall be afforded to protection of the

environment, to protection of correlative rights, and to

conservation of natural resources by all agencies and officials

of the State of Texas involved in directing and prescribing rules

or orders governing the exploration, development, and production

of geothermal energy and associated resources and by-products in

Texas;

(4) since geopressured geothermal resources in Texas are an

energy resource system, and since an integrated development of

components of the resources, including recovery of the energy of

the geopressured water without waste, is required for best

conservation of these natural resources of the state, all of the

resource system components, as defined in this chapter, shall be

treated and produced as mineral resources; and

(5) in making the declaration of policy in Subdivision (4) of

this section, there is no intent to make any change in the

substantive law of this state, and the purpose is to restate the

law in clearer terms to make it more accessible and

understandable.

Acts 1977, 65th Leg., p. 2640, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 394, ch. 185,

Sec. 1, eff. Aug. 27, 1979.

Sec. 141.003. DEFINITIONS. In this chapter:

(1) "Commission" means the Railroad Commission of Texas.

(2) "Board" means the School Land Board.

(3) "Commissioner" means the Commissioner of the General Land

Office.

(4) "Geothermal energy and associated resources" means:

(A) products of geothermal processes, embracing indigenous

steam, hot water and hot brines, and geopressured water;

(B) steam and other gasses, hot water and hot brines resulting

from water, gas, or other fluids artificially introduced into

geothermal formations;

(C) heat or other associated energy found in geothermal

formations; and

(D) any by-product derived from them.

(5) "By-product" means any other element found in a geothermal

formation which is brought to the surface, whether or not it is

used in geothermal heat or pressure inducing energy generation.

Acts 1977, 65th Leg., p. 2641, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 395, ch. 185,

Sec. 2, eff. Aug. 27, 1979.

SUBCHAPTER B. POWERS AND DUTIES OF THE RAILROAD COMMISSION

Sec. 141.011. GENERAL DUTY OF THE RAILROAD COMMISSION. Except

for duties and responsibilities given to other agencies and

officials under this chapter, the commission shall regulate the

exploration, development, and production of geothermal energy and

associated resources on public and private land for the purpose

of conservation and the protection of correlative rights.

Acts 1977, 65th Leg., p. 2641, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 141.012. RULES. (a) The commission, in consultation with

the commissioner and the executive director of the Texas Natural

Resource Conservation Commission, shall make, publish, and

enforce rules providing for the rapid and orderly exploration,

development, and production of geothermal energy and associated

resources and to accomplish the purposes of this chapter.

(b) The rules made under this section shall include rules

governing:

(1) protection of the environment against damage resulting from

the exploration, development, and production of geothermal energy

and associated resources;

(2) prevention of waste of natural resources, including

geothermal energy and associated resources, in connection with

the exploration, development, and production of geothermal energy

and associated resources;

(3) protection of the general public against injury or damage

resulting from the exploration, development, and production of

geothermal energy and associated resources; and

(4) protection of correlative rights against infringement

resulting from the exploration, development, and production of

geothermal energy and associated resources.

(c) Rules shall be made and enforced only after a public

hearing.

Acts 1977, 65th Leg., p. 2641, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

11.276, eff. Sept. 1, 1995.

Sec. 141.013. ADMINISTRATIVE PENALTY. (a) If a person violates

provisions of this title which pertain to safety or the

prevention or control of pollution or the provisions of a rule,

order, license, permit, or certificate which pertain to safety or

the prevention or control of pollution and are issued under this

title, the person may be assessed a civil penalty by the

commission.

(b) The penalty may not exceed $10,000 a day for each violation.

Each day a violation continues may be considered a separate

violation for purposes of penalty assessments.

(c) In determining the amount of the penalty, the commission

shall consider the person's history of previous violations of

this subchapter or the rules, the seriousness of the violation,

any hazard to the health or safety of the public, and the

demonstrated good faith of the person.

Added by Acts 1983, 68th Leg., p. 1419, ch. 286, Sec. 6, eff.

Aug. 29, 1983.

Sec. 141.014. PENALTY ASSESSMENT PROCEDURE. (a) A civil

penalty may be assessed only after the person charged with a

violation described under Section 141.013 of this code has been

given an opportunity for a public hearing.

(b) If a public hearing has been held, the commission shall make

findings of fact, and it shall issue a written decision as to the

occurrence of the violation and the amount of the penalty that is

warranted, incorporating, when appropriate, an order requiring

that the penalty be paid.

(c) If appropriate, the commission shall consolidate the

hearings with other proceedings.

(d) If the person charged with the violation fails to avail

himself of the opportunity for a public hearing, a civil penalty

may be assessed by the commission after it has determined that a

violation did occur and the amount of the penalty that is

warranted.

(e) The commission shall then issue an order requiring that the

penalty be paid.

Added by Acts 1983, 68th Leg., p. 1419, ch. 286, Sec. 6, eff.

Aug. 29, 1983.

Sec. 141.015. PAYMENT OF PENALTY; REFUND. (a) On the issuance

of an order finding that a violation has occurred, the commission

shall inform the permittee and any other person charged within 30

days of the amount of the penalty.

(b) Within the 30-day period immediately following the day on

which the decision or order is final as provided in Subchapter F,

Chapter 2001, Government Code, the person charged with the

penalty shall:

(1) pay the penalty in full; or

(2) if the person seeks judicial review of either the amount of

the penalty or the fact of the violation, or both:

(A) forward the amount to the commission for placement in an

escrow account; or

(B) in lieu of payment into escrow, post a supersedeas bond with

the commission under the following conditions. If the decision or

order being appealed is the first final commission decision or

order assessing any administrative penalty against the person,

the commission shall accept a supersedeas bond. In the case of

appeal of any subsequent decision or order assessing any

administrative penalty against the person, regardless of the

finality of judicial review of any previous decision or order,

the commission may accept a supersedeas bond. Each supersedeas

bond shall be for the amount of the penalty and in a form

approved by the commission and shall stay the collection of the

penalty until all judicial review of the decision or order is

final.

(c) If through judicial review of the decision or order it is

determined that no violation occurred or that the amount of the

penalty should be reduced or not assessed, the commission shall,

within the 30-day period immediately following that

determination, if the penalty has been paid to the commission,

remit the appropriate amount to the person, with accrued

interest, or where a supersedeas bond has been posted, the

commission shall execute a release of such bond.

(d) Failure to forward the money to the commission within the

time provided by Subsection (b) of this section results in a

waiver of all legal rights to contest the violation or the amount

of the penalty.

(e) Judicial review of the order or decision of the commission

assessing the penalty shall be under the substantial evidence

rule and shall be instituted by filing a petition with the

district court of Travis County, Texas, and not elsewhere, as

provided for in Subchapter G, Chapter 2001, Government Code.

Added by Acts 1983, 68th Leg., p. 1419, ch. 286, Sec. 6, eff.

Aug. 29, 1983. Amended by Acts 1995, 74th Leg., ch. 76, Secs.

5.95(53), (59), eff. Sept. 1, 1995.

Sec. 141.016. RECOVERY OF PENALTY. Civil penalties owed under

Sections 141.013-141.015 of this code may be recovered in a civil

action brought by the attorney general at the request of the

commission.

Added by Acts 1983, 68th Leg., p. 1419, ch. 286, Sec. 6, eff.

Aug. 29, 1983.

Sec. 141.018. ACCESS TO PROPERTY. Members and employees of the

commission, on proper identification, may enter public or private

property to inspect and investigate conditions relating to the

exploration, development, and production of geothermal energy, to

monitor compliance with a rule, permit, or other order of the

commission, or to examine and copy, during reasonable working

hours, those records or memoranda of the business being

investigated. Members or employees acting under the authority of

this section who enter an establishment on public or private

property shall observe the establishment's safety, internal

security, and fire protection rules.

Added by Acts 1983, 68th Leg., p. 5263, ch. 967, Sec. 10, eff.

Sept. 1, 1983. Renumbered from Sec. 141.013 by Acts 1987, 70th

Leg., ch. 167, Sec. 5.01(a)(33), eff. Sept. 1, 1987.

SUBCHAPTER C. POWERS AND DUTIES OF THE COMMISSIONER AND BOARD

Sec. 141.071. GENERAL AUTHORITY OF COMMISSIONER. To facilitate

and encourage the rapid and orderly development of geothermal

energy and associated resources, the commissioner may:

(1) provide for the orderly exploration of land that belongs to

the permanent school fund, excluding wildlife refuges and

recreational areas except as provided in Section 141.077 of this

code; and

(2) issue permits and charge reasonable fees for the permits in

accordance with rules promulgated under this chapter by the

board.

Acts 1977, 65th Leg., p. 2642, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 141.072. DEPOSIT OF FEES. The fees collected from issuance

of the permits shall be deposited in General Land Office Fund 80

and used as the legislature may direct.

Acts 1977, 65th Leg., p. 2642, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 141.073. LEASE OF PERMANENT SCHOOL FUND LAND. (a) On

direction of the commissioner, the board may lease land that

belongs to the permanent school fund, excluding wildlife refuges

and recreational areas, for the production of geothermal energy

and associated resources.

(b) The board has full authority to set the terms and conditions

of leases and may adopt rules relating to exploration,

development, and production of geothermal energy and associated

resources as the board determines to be in the best interest of

the state.

(c) The board may require the taking in kind of the state's

interest in the geothermal energy and associated resources or its

by-products provided from this land.

Acts 1977, 65th Leg., p. 2642, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 141.074. FURNISHING LISTS OF LAND TO OTHER AGENCIES.

Before advertising land for lease, the commissioner shall furnish

a list of the tracts considered by the board for lease to the

Texas Natural Resource Conservation Commission, the commission,

and any other state or federal agency that might have information

that would be beneficial to the board in its determination of

terms and conditions of the proposed lease.

Acts 1977, 65th Leg., p. 2642, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

11.277, eff. Sept. 1, 1995.

Sec. 141.075. NOTICE OF SALE. Land offered for lease to the

public by the board shall be advertised in four daily newspapers

in the state that have general circulation at least 30 days in

advance of the sale date. The notice shall be published in three

issues of each newspaper.

Acts 1977, 65th Leg., p. 2642, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 141.076. BIDS. (a) Sales of leases shall be made by

sealed bids.

(b) The board is entitled to reject any and all bids, but if it

accepts a bid, the bid must be determined by the board to be in

the best interest of the State of Texas.

Acts 1977, 65th Leg., p. 2642, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 141.077. LEASES AND PERMITS FOR GOVERNMENTAL AGENCIES. (a)

The board may grant permits and leases to state and federal

institutions, organizations, or groups desiring to do exploratory

or experimental research of geothermal energy and associated

resource potentials.

(b) These permits and leases may be granted on land that belongs

to the permanent school fund, excluding wildlife refuges and

recreational areas.

(c) The permits and leases may be issued or granted for research

or experimental purposes under rules and conditions the board

determines to be in the best interest of the state.

(d) In granting these leases, the commissioner and board do not

have to follow the procedures in this subchapter for leasing to

the public.

Acts 1977, 65th Leg., p. 2643, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 141.078. UNIT AGREEMENTS. (a) The board may approve unit

agreements of one or more leased tracts on application of the

lessees.

(b) Before approving any unit agreement, the board must find

that the unit agreement if approved by the board will be in the

best interest of the state.

Acts 1977, 65th Leg., p. 2643, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 141.079. REPORT TO LEGISLATURE. During the first 30 days

of each regular session of the legislature, the commissioner

shall report on the status of the exploration, development, and

production of geothermal energy and associated resources under

the land governed by this subchapter.

Acts 1977, 65th Leg., p. 2643, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER D. ENFORCEMENT

Sec. 141.101. GENERAL ENFORCEMENT AUTHORITY. (a) In addition

to other authority specifically granted to the commission under

this chapter, the commission may enforce this chapter or any

rule, order, or permit of the commission adopted under this

chapter in the same manner and subject to the same conditions

provided by Chapters 81 and 85 of this code, including the

authority to seek and obtain civil penalties and injunctive

relief under those chapters.

(b) If the enforcement authority in Section 81.054, Natural

Resources Code, is used to institute a civil action alleging a

violation of an NPDES permit or the failure to obtain an NPDES

permit issued under this chapter, the attorney general may not

oppose intervention by a person who has standing to intervene as

provided by Rule 60, Texas Rules of Civil Procedure.

Added by Acts 1983, 68th Leg., p. 5263, ch. 967, Sec. 11, eff.

Sept. 1, 1983. Amended by Acts 1995, 74th Leg., ch. 310, Sec. 7,

eff. Aug. 28, 1995.

Sec. 141.102. CRIMINAL PENALTY. (a) A person who knowingly,

wilfully, or with criminal negligence violates Subchapter B of

this chapter or a rule, order, or permit of the commission issued

under that subchapter commits an offense.

(b) An offense under Subsection (a) of this section is

punishable by a fine of not more than $10,000 a day for each day

a violation is committed.

(c) Venue for prosecution of an alleged violation of this

section is in a court of competent jurisdiction in the county in

which the violation is alleged to have occurred.

Added by Acts 1983, 68th Leg., p. 5263, ch. 967, Sec. 11, eff.

Sept. 1, 1983.



CHAPTER 142. NATURAL ENERGY AND WATER RESOURCES COMPACT

NATURAL RESOURCES CODE

TITLE 5. GEOTHERMAL ENERGY AND ASSOCIATED RESOURCES

CHAPTER 142. NATURAL ENERGY AND WATER RESOURCES COMPACT

Sec. 142.001. RATIFICATION. The compact set out in Section

142.005 of this code is ratified by this state.

Added by Acts 1979, 66th Leg., p. 2001, ch. 785, Sec. 4, eff.

June 13, 1979.

Sec. 142.002. APPOINTMENT OF COMMISSIONERS. When the compact

takes effect as provided in Article I, the governor, the

lieutenant governor, and the speaker of the house of

representatives shall each appoint a commissioner.

Added by Acts 1979, 66th Leg., p. 2001, ch. 785, Sec. 4, eff.

June 13, 1979.

Sec. 142.003. TERMS AND OATH OF COMMISSIONERS. (a) Each

commissioner serves a term of two years and until his successor

is appointed and has qualified.

(b) Each commissioner shall take the constitutional oath of

office and shall also take an oath to faithfully perform his

duties as commissioner.

(c) If a vacancy occurs in the office of commissioner, the

original appointing officer shall appoint a successor to serve

for the unexpired portion of the term.

Added by Acts 1979, 66th Leg., p. 2001, ch. 785, Sec. 4, eff.

June 13, 1979.

Sec. 142.004. COMPENSATION. Each commissioner is entitled to

compensation and reimbursement for expenses as provided by

legislative appropriation.

Added by Acts 1979, 66th Leg., p. 2001, ch. 785, Sec. 4, eff.

June 13, 1979.

Sec. 142.005. TEXT OF COMPACT. The compact reads as follows:

Article I. The states of Arkansas, Louisiana, New Mexico,

Oklahoma, and Texas are eligible to ratify this compact. When

three of those states have ratified it, the compact takes effect

as to those three states. It takes effect as to others of them

when they ratify it.

Article II. (a) The purposes of this compact are to:

(1) provide for the conservation and wise utilization of natural

energy and water resources by party states;

(2) establish the relative importance of different types of

natural energy and water resources being used;

(3) promote comity among the party states and remove causes of

present and future controversies;

(4) foster the expeditious development of agriculture and

industry in the party states; and

(5) give priority to the exchange of natural energy and water

resources among the party states.

(b) To accomplish the purposes of this compact, the party states

pledge their mutual cooperation and their intention to develop

and execute appropriate programs.

Article III. (a) This compact applies within each party state to

individuals, associations, corporations, and governmental and

private entities claiming any right to the use of the natural

energy or water resources in a party state, except as otherwise

provided in this compact.

(b) Each party state agrees that within a reasonable time it may

enact laws designed to promote a free flow of natural energy and

water resources among all party states. These laws will not apply

to states that are not parties to this compact.

Article IV. (a) An administrative agency known as the Interstate

Natural Energy and Water Resources Commission is created. Each

party state shall appoint, in accordance with its laws, three

members of the commission. Members of the commission are known as

commissioners.

(b) The commission shall conduct studies and make

recommendations to the party states regarding the conservation

and wise utilization of natural energy and water resources by

those states. It shall recommend to the party states methods of

coordinating the exercise of state power to promote maximum

conservation and utilization of natural energy and water

resources.

(c) The commission may meet as often as it considers necessary,

but it must meet at least once each year. At least once each year

the commission shall report its findings and recommendations to

the governor and legislature of each party state.

(d) The commission shall organize and adopt rules and bylaws for

conducting its business. It shall adopt a seal. The commission

may not act on any matter except by an affirmative vote of a

majority of all commissioners serving on the commission.

(e) The commission shall elect annually from among its members a

chairman, vice-chairman, and treasurer. It shall appoint a

director who serves at its pleasure. The director is also

secretary of the commission. The director and treasurer shall be

bonded in an amount and in a manner determined by the commission.

The director is responsible for the appointment and discharge of

personnel. He shall establish personnel policies, retirement

programs, and employee benefit programs, subject to the approval

of the commission.

(f) The commission shall establish and maintain such facilities

as it considers necessary for transacting its business.

(g) For the purposes of this compact, the commission may accept

and use gifts or grants of money, equipment, or supplies from any

public or private legal entity and may accept and use the

services of personnel made available to it by any public or

private legal entity.

Article V. (a) Nothing in this compact shall be construed as:

(1) affecting the jurisdiction of any interstate agency in which

a party state participates;

(2) affecting the provisions of any interstate compact to which

a member state is a party, or any obligation of a member state

under such a compact;

(3) discouraging additional interstate compacts in which one or

more parties to this compact may be a party;

(4) discouraging the coordination of activities regarding a

specific natural resource or any aspect of natural resource

management;

(5) discouraging the establishment of intergovernmental planning

agencies within the area of the states that are party to this

compact; or

(6) limiting the jurisdiction or activities of any participating

government or any agency or officer of a participating government

except as expressly provided in this compact.

Article VI. The commission shall submit to the governor and

legislature of each party state a budget of its estimated

expenditures for a period of time as is appropriate, based on the

laws of that state. Each budget of estimated expenditures shall

contain specific recommendations as to the apportionment of costs

among the party states.

Article VII. Any party state may, by legislative act and one

year's notice, withdraw from this compact.

Article VIII. The provisions of this compact are severable. If

any provision or application of it is held invalid, that does not

affect the validity of any other provision or application. The

provisions of this compact shall be construed liberally to

accomplish its purposes.

Article IX. This compact does not seek to affect political

balance within the federal system and shall not be construed as

requiring the consent of congress under Article I, Section 10,

United States Constitution.

Added by Acts 1979, 66th Leg., p. 2001, ch. 785, Sec. 4, eff.

June 13, 1979.






TITLE 6. TIMBER

CHAPTER 151. PROVISIONS GENERALLY APPLICABLE

NATURAL RESOURCES CODE

TITLE 6. TIMBER

CHAPTER 151. PROVISIONS GENERALLY APPLICABLE

SUBCHAPTER A. BILL OF SALE FOR PURCHASE OF TREES AND TIMBER

Sec. 151.001. REQUIRED BILL OF SALE. Before purchasing or

accepting delivery of any trees, timber, logs, pulpwood, or

in-woods chips, a seller shall provide and a purchaser shall

require a bill of sale for the trees, timber, logs, pulpwood, or

in-woods chips executed by the seller. The bill of sale may be a

part of, a compilation of information taken from, or an addendum

to, by way of example, a timber deed, scale ticket, weight

ticket, cutting contract, harvest agreement, wood purchase

agreement, or other records of the sale and purchase made at the

time if all the information required by Section 151.002 is

included.

Acts 1977, 65th Leg., p. 2645, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Renumbered from Sec. 151.041 and amended by Acts

2001, 77th Leg., ch. 532, Sec. 1, eff. Sept. 1, 2001.

Sec. 151.002. INFORMATION IN BILL OF SALE. (a) The bill of

sale, which may be filed of record in the appropriate real

property records, shall at a minimum include:

(1) the name of the:

(A) owner of the land from which the trees, timber, logs,

pulpwood, or in-woods chips were or are to be obtained;

(B) seller, if the seller is not the owner of the land; and

(C) purchaser;

(2) a description of the survey or tract of land from which the

trees, timber, logs, pulpwood, or in-woods chips were or are to

be obtained, or information from which the identity of that tract

of land may be ascertained, but in any event including the county

name;

(3) a general description of the trees, timber, logs, pulpwood,

or in-woods chips conveyed in the bill of sale; and

(4) representations and a warranty from the seller that the

seller is the lawful owner of all the trees, timber, logs,

pulpwood, or in-woods chips conveyed in the bill of sale and that

the trees, timber, logs, pulpwood, or in-woods chips are free and

clear of all liens, security agreements, encumbrances, claims,

demands, and charges.

(b) The purchaser of trees, timber, logs, pulpwood, or in-woods

chips conveyed in the bill of sale may, and is entitled to, rely

on the information required to be provided by the seller to be

incorporated into the bill of sale, as well as on the

representations and warranty of the seller.

Acts 1977, 65th Leg., p. 2645, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Renumbered from Sec. 151.042 and amended by Acts

2001, 77th Leg., ch. 532, Sec. 1, eff. Sept. 1, 2001.

Sec. 151.003. RETENTION OF BILL OF SALE. A person that

purchases trees, timber, logs, pulpwood, or in-woods chips shall

retain the bill of sale for not less than two years following the

later of the date of execution of the bill of sale or the

expiration date referenced in the bill of sale.

Acts 1977, 65th Leg., p. 2645, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Renumbered from Sec. 151.043 and amended by Acts

2001, 77th Leg., ch. 532, Sec. 1, eff. Sept. 1, 2001.

Sec. 151.004. NOTICE CONCERNING SALE OR PURCHASE OF TREES OR

TIMBER. At each designated point of delivery for trees, timber,

logs, pulpwood, or in-woods chips, a wood yard, transfer yard,

mill site, or storage yard shall post the following written

notice in lettering not less than one inch:

NOTICE CONCERNING SALE OR PURCHASE OF TREES OR TIMBER

1. A seller or purchaser of trees, timber, logs, pulpwood, or

in-woods chips who knowingly fails to provide, obtain, or retain

a bill of sale as provided in Chapter 151, Natural Resources

Code, is guilty of a misdemeanor and on conviction is subject to

a fine of not more than $500 for each offense.

2. A person, firm, partnership, or corporation adjudged guilty of

theft or fraud in connection with the sale or purchase of trees

or timber will be punished as provided by the Penal Code.

3. The Texas Forest Service Timber Theft Hotline is

1-800-364-3470.

Acts 1977, 65th Leg., p. 2645, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1989, 71st. Leg., ch. 1248, Sec.

85(5), eff. Sept. 1, 1989. Renumbered from Sec. 151.044 and

amended by Acts 2001, 77th Leg., ch. 532, Sec. 1, eff. Sept. 1,

2001.

Sec. 151.005. PENALTY. (a) A seller or purchaser who knowingly

fails to provide, obtain, or retain a bill of sale as required by

Sections 151.001, 151.002, and 151.003 is guilty of a misdemeanor

and on conviction is subject to a fine of not more than $500 for

each offense.

(b) A wood yard, transfer yard, mill site, or storage yard that

knowingly fails to post the notice concerning sale or purchase of

trees or timber as required by Section 151.004 is guilty of a

misdemeanor and on conviction is subject to a fine of not more

than $500 for each offense.

Acts 1977, 65th Leg., p. 2646, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Renumbered from Sec. 151.045 and amended by Acts

2001, 77th Leg., ch. 532, Sec. 1, eff. Sept. 1, 2001.

Sec. 151.006. APPLICABILITY. This subchapter does not apply to

the sale of:

(1) finished wood products;

(2) logs or pulpwood from a wood yard, transfer yard, mill site,

or storage yard;

(3) trees from a nursery; or

(4) trees, logs, or pulpwood with a commercial value of less

than $250.

Acts 1977, 65th Leg., p. 2646, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Renumbered from Sec. 151.046 and amended by Acts

2001, 77th Leg., ch. 532, Sec. 1, eff. Sept. 1, 2001.

Sec. 151.007. PENALTIES CUMULATIVE. A penalty provided by this

subchapter is in addition to a penalty provided under other law.

Added by Acts 2001, 77th Leg., ch. 532, Sec. 1, eff. Sept. 1,

2001.

Sec. 151.008. CIVIL LIABILITY. Nothing in this subchapter shall

be construed to affect the liability under any other statute or

under common law, provided that failure to comply with the

provisions of this subchapter shall not, by itself, create civil

liability.

Added by Acts 2001, 77th Leg., ch. 532, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER B. UNAUTHORIZED HARVESTING OF TIMBER

Sec. 151.051. DAMAGES FOR UNAUTHORIZED HARVESTING. (a) A

person who harvests standing timber with knowledge that the

harvesting is without the permission of the owner of the standing

timber and a person who causes another person to harvest standing

timber without the permission of the owner of the standing timber

are jointly and severally liable to the owner for damages in an

amount equal to three times the market price of the timber

harvested without permission.

(b) Payment of damages by a person under this section does not

preclude a prosecution of the person under Section 151.005.

(c) This section does not apply to the trimming or clearing of

trees in the vicinity of a utility line or right-of-way.

Added by Acts 1997, 75th Leg., ch. 562, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 151.101 and amended by Acts 2001, 77th

Leg., ch. 532, Sec. 1, eff. Sept. 1, 2001.

SUBCHAPTER C. PAYMENT FOR TIMBER PURCHASED

Sec. 151.101. DEFINITION. In this subchapter, "timber

purchaser" means a person who purchases standing timber for

harvest.

Added by Acts 1997, 75th Leg., ch. 562, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 151.151 by Acts 2001, 77th Leg., ch.

532, Sec. 1, eff. Sept. 1, 2001.

Sec. 151.102. MONEY COLLECTED FOR TIMBER AS TRUST MONEY. Money

a timber purchaser collects for harvested timber is trust money.

Added by Acts 1997, 75th Leg., ch. 562, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 151.152 by Acts 2001, 77th Leg., ch.

532, Sec. 1, eff. Sept. 1, 2001.

Sec. 151.103. TIMBER PURCHASER AS TRUSTEE. A timber purchaser

and each officer, director, partner, or agent of a timber

purchaser are trustees of trust money.

Added by Acts 1997, 75th Leg., ch. 562, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 151.153 by Acts 2001, 77th Leg., ch.

532, Sec. 1, eff. Sept. 1, 2001.

Sec. 151.104. BENEFICIARY OF TRUST. Each seller of standing

timber is a beneficiary of trust money to the extent of the

beneficiary's share of the purchase price for the timber.

Added by Acts 1997, 75th Leg., ch. 562, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 151.154 by Acts 2001, 77th Leg., ch.

532, Sec. 1, eff. Sept. 1, 2001.

Sec. 151.105. OFFENSE. (a) A trustee commits an offense if the

trustee, knowingly or with intent to defraud, directly or

indirectly retains, uses, disperses, or otherwise diverts more

than $500 of trust money without first fully paying all of the

beneficiaries the purchase price for the timber.

(b) A trustee acts with intent to defraud if the trustee

retains, uses, disperses, or diverts trust money with the intent

to deprive a beneficiary of trust money.

(c) A trustee is presumed to have acted with intent to defraud

if the trustee does not pay all of the beneficiaries the purchase

price for the timber not later than the 45th day after the date

the trustee collects money for the timber.

(d) An offense under this section is a state jail felony.

Added by Acts 1997, 75th Leg., ch. 562, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 151.155 by Acts 2001, 77th Leg., ch.

532, Sec. 1, eff. Sept. 1, 2001.

Sec. 151.106. DEFENSES TO PROSECUTION. It is an affirmative

defense to prosecution under this section that:

(1) the trustee paid the beneficiaries all trust money to which

the beneficiaries were entitled not later than the 15th day after

the date written notice was given to the trustee at the trustee's

most recent address known that a criminal complaint has been

filed against the trustee or that a criminal investigation of the

trustee is pending; or

(2) two or more persons claim to be beneficiaries of the same

trust money, and the trustee has deposited the amount of the

disputed trust money into the registry of the district court of

the county in which the standing timber was located by action in

interpleader or other appropriate legal proceeding for the

benefit of persons the district court determines to be entitled

to the trust money.

Added by Acts 1997, 75th Leg., ch. 562, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 151.156 by Acts 2001, 77th Leg., ch.

532, Sec. 1, eff. Sept. 1, 2001.

Sec. 151.107. ELECTION OF OFFENSES. If conduct constituting an

offense under Section 151.105 is an offense under another law of

this state, the state may elect the offense for which it

prosecutes the trustee.

Added by Acts 1997, 75th Leg., ch. 562, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 151.157 and amended by Acts 2001, 77th

Leg., ch. 532, Sec. 1, eff. Sept. 1, 2001.



CHAPTER 152. FOREST PEST CONTROL

NATURAL RESOURCES CODE

TITLE 6. TIMBER

CHAPTER 152. FOREST PEST CONTROL

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 152.001. POLICY. It is the public policy of the State of

Texas to control forest pests in or threatening forests in this

state in order to protect forest resources, enhance the growth

and maintenance of forests, promote stability of forest-using

industries, protect recreational wildlife uses, and conserve

other values of the forest.

Acts 1977, 65th Leg., p. 2647, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 152.002. PUBLIC NUISANCE. Forest pests are declared to be

a public nuisance.

Acts 1977, 65th Leg., p. 2647, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 152.003. DEFINITIONS. In this chapter:

(1) "Service" means the Texas Forest Service.

(2) "Forest pests" means insects and diseases that are harmful,

injurious, or destructive to forests and whose damage, if

uncontrolled, is of considerable economic importance, and

includes:

(A) pine bark beetles of the genera Dendroctonus, Ips, Pissodes,

and Hylobius;

(B) sawflies of the genus Neodiprion;

(C) defoliators in the genera Datana, Malacosoma, Hyphantria,

Diapheromera, and Galerucella;

(D) pine shoot moth of the genus Rhyacionia;

(E) wilt of the genus Chalora; and

(F) rots of the genera Fomes and Polyporus.

(3) "Forest land" means land on which the trees are potentially

valuable for timber products, protection of watersheds, wildlife

habitat, recreational uses, or for other purposes, but does not

include land within the incorporated limits of a village, town,

or city.

(4) "Forest" means the standing trees on forest land.

(5) "Control" means prevent, retard, suppress, eradicate, or

destroy.

(6) "Infestation" means actual infestation or infection at

conditions beyond normal proportion causing abnormal epidemic

loss to present or future commercial timber supply or both.

(7) "Landowner" and "owner" mean a person who owns forest land

or has forest land under his direction irrespective of ownership.

(8) "Forest owner" means a person who owns the standing trees on

forest land, either by a present right or by a future right under

the terms of a valid existing contract.

(9) "Tract" means all contiguous land in common ownership.

Acts 1977, 65th Leg., p. 2647, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER B. POWERS AND DUTIES OF THE TEXAS FOREST SERVICE

Sec. 152.011. IN GENERAL. The Texas Forest Service shall

administer the provisions of this chapter and make all relevant

determinations.

Acts 1977, 65th Leg., p. 2648, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 152.012. SURVEYS AND INVESTIGATIONS. (a) The service

shall make surveys and investigations to determine the existence

of infestations of forest pests and means practical for their

control by landowners.

(b) Duly delegated representatives of the service may enter

private land and public land, including that held by the United

States if permission is obtained, for the purpose of conducting

surveys and investigations.

(c) All the service's information shall be available to all

interested landowners.

Acts 1977, 65th Leg., p. 2648, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 152.013. DETERMINATION OF AREA CONTROL MEASURES. If the

service finds an infestation existent or threatened in the state,

it shall determine:

(1) when control measures are needed;

(2) the nature of the control measures;

(3) availability of control measures; and

(4) the techniques by which the control measures shall be

applied.

Acts 1977, 65th Leg., p. 2648, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 152.014. NOTICE OF FINDING OF INFESTATION. After

determining that an infestation exists, the service shall give

notice of the fact by:

(1) placing a notice in a newspaper or newspapers in the county

or counties in which any infested land is located, or, if there

is no newspaper in the county, placing a notice in a newspaper or

newspapers with general circulation in the county or counties in

which any infested land is located, stating its findings and

setting a time and place for a hearing on the need for the

control of the pest, to be held not less than 10 days from the

date of the notice;

(2) mailing copies of the notice to owners of forest land known

to the service to have holdings in the affected area; and

(3) arranging for publicity on the subject by all news media

serving the affected area.

Acts 1977, 65th Leg., p. 2648, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 152.015. HEARING. At the hearing, the agent of the service

who presides shall:

(1) describe the conditions that have been found;

(2) explain the measures needed to control the pest infestation;

(3) hear all suggestions and protests; and

(4) record the proceedings.

Acts 1977, 65th Leg., p. 2648, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 152.016. PROCEDURES FOR CONTROL. (a) As soon as

practicable after the hearing, the service shall promulgate

procedures to be followed for the control of the infestation and

shall:

(1) mail a copy to all appearing at the hearing and to all to

whom notices were originally sent; and

(2) publish a copy in a newspaper circulated in the affected

area in the same manner as publication of preliminary notice.

(b) Publication as provided in Subsection (a) of this section is

notice to each landowner and each tract of land in the affected

area on the date of publication.

Acts 1977, 65th Leg., p. 2649, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 152.017. SPECIFIC CONTROL MEASURES. If the provisions of

Sections 152.013 through 152.016 of this code have not been

applied and control measures are needed to check the spread of

the forest pests on forest land owned or controlled by any

person, written notice, signed by a duly authorized

representative of the service whose mailing address is shown on

the notice, shall be given to the person owning or controlling

the forest land.

Acts 1977, 65th Leg., p. 2649, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 152.018. NOTICE TO SPECIFIC LANDOWNER. (a) The notice

required by Section 152.017 of this code shall inform the

landowner of:

(1) the facts found to exist;

(2) his responsibilities for the control measures;

(3) the control technique recommended;

(4) the law under which control must be accomplished; and

(5) the authority of the service in the event the landowner

takes no action toward controlling the pest.

(b) The notice may be given by:

(1) personal service on the landowner or on the person having

control of the forest land;

(2) registered or certified mail directed to the landowner or

person having control of the forest land at his last known

address; or

(3) if the person or his address is unknown, publication in one

issue of a newspaper of general circulation in the county in

which the land is located.

(c) A published notice under Subsection (b) of this section

shall include the information specified in Subsection (a) of this

section, state the name of the owner, if known, and briefly

describe the land to which the notice applies.

(d) No other notice is necessary under the provisions of this

chapter.

Acts 1977, 65th Leg., p. 2649, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 152.019. NOTICE TO FOREST OWNER. If the landowner has

given notice to the service of an interest in the forest on his

land owned by another, as provided for in Section 152.064 of this

code, the service shall furnish the same information to the

forest owner that it is required by the provisions of this

chapter to give to the landowner.

Acts 1977, 65th Leg., p. 2649, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 152.020. SUPERVISION. (a) The service shall keep informed

of what is done by the landowner to take measures to control the

infestation and the result of it.

(b) The service may change its prescribed procedures as

conditions or new information may require.

(c) On request, the service shall certify when all reasonably

practicable measures to be done by the landowner, pursuant to its

prescribed procedures, have been completed.

Acts 1977, 65th Leg., p. 2649, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 152.021. CONTROL MEASURES APPLIED BY FOREST SERVICE. If

pest control measures prescribed by the service are not applied

by the landowner or any other person within 10 days from the time

notice is given as provided in this chapter, exclusive of the

date the notice is given, representatives of the service shall

enter the land and have the forest pests controlled or destroyed.

Acts 1977, 65th Leg., p. 2650, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 152.022. EXPENSE OF CONTROL MEASURES TAKEN BY SERVICE. (a)

Except as provided in Subsection (b) of this section, all

charges and expenses of destruction or control measures taken by

the service shall be paid by the owner of the land on which the

infestation occurred.

(b) If the tract with respect to which the service conducted

control measures contains 50 acres of forest land or less and the

landowner in whose name the record title to the land stands owns

no more than 50 acres of forest land in the county in which the

infestation occurred, the cost of control shall be borne by the

service.

Acts 1977, 65th Leg., p. 2650, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 152.023. CLAIM AGAINST LANDOWNER. If control is undertaken

by the service, the cost, not to exceed $10 for each infested

acre or part of an acre on which control measures have been

employed, constitutes a legal claim against the landowner, but

does not constitute a lien on any land owned by the landowner.

Acts 1977, 65th Leg., p. 2650, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 152.024. SUIT. The attorney general may bring suit on

behalf of the service in the county in which the infestation

occurred to recover the claim against the landowner, together

with all costs incurred in the suit.

Acts 1977, 65th Leg., p. 2650, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 152.025. LANDOWNER REIMBURSEMENT. If the landowner has

given the service notice of an interest owned by another in the

forest on his land and the landowner has made expenditures for

pest control purposes as provided in Section 152.062 of this

code, or has paid a legal claim against him under the provisions

of Sections 152.022 through 152.024 of this code, the landowner

is entitled to a reasonable reimbursement for the expenses from

the forest owner. The reimbursement shall be proportional to the

interest owned in the forest by the forest owner.

Acts 1977, 65th Leg., p. 2650, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 152.026. COOPERATIVE AGREEMENTS. The service may enter

into cooperative agreements with private landowners or forest

owners, the federal government, or other public or private

agencies to accomplish the control of forest pests.

Acts 1977, 65th Leg., p. 2650, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER C. POWERS AND DUTIES OF THE LANDOWNER

Sec. 152.061. GENERAL DUTY OF LANDOWNER. Each owner of forest

land shall control the forest pests on land owned by him or under

his direction as provided in this chapter.

Acts 1977, 65th Leg., p. 2650, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 152.062. DUTY TO APPLY CONTROL MEASURES. Within 10 days

after notice is given as provided in Section 152.014 or 152.018

of this code, exclusive of the date the notice is given, each

affected landowner shall commence diligently to take measures to

control the infestation as prescribed and continue this activity

with all practical expedition and efficiency under the direction

of the service.

Acts 1977, 65th Leg., p. 2650, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 152.063. REPORTS AND CONSULTATION WITH SERVICE. (a) The

landowner shall notify the service of his actions and the result

of his actions.

(b) The landowner may report to and consult with a

representative of the service as often as necessary.

Acts 1977, 65th Leg., p. 2651, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 152.064. NOTIFYING SERVICE OF FOREST OWNER. If all or part

of the standing trees are owned by someone other than the

landowner, either by a present right or by a future right under

the terms of a valid existing contract, the landowner shall

notify the service of that fact and furnish the names and

addresses of the forest owner within 10 days after receiving the

notice from the service as provided for in Section 152.014 or

152.018 of this code.

Acts 1977, 65th Leg., p. 2651, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER D. JUDICIAL REVIEW

Sec. 152.101. JUDICIAL REVIEW OF SERVICE NOTICE. A landowner or

person having control of forest land who is aggrieved by the

notice given by the service is entitled to seek relief but only

if the proceedings to obtain the relief are initiated within 10

days from the time notice is given, exclusive of the date the

notice is given.

Acts 1977, 65th Leg., p. 2651, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 152.102. VENUE. The proceeding to obtain relief shall be

in the district court of the county in which the land is located.

Acts 1977, 65th Leg., p. 2651, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 152.103. CONTROL MEASURES PENDING LITIGATION. The service

shall not proceed with any control measures while the litigation

is pending unless permission to do so is given by the court on a

showing of probable harm due to a delay in using the control

measures.

Acts 1977, 65th Leg., p. 2651, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 152.105. INJUNCTIVE RELIEF FOR LANDOWNER. If the final

judgment in an action seeking relief from a notice is in favor of

the landowner, the landowner may be entitled to injunctive relief

against the use of any control measures on his forest land by the

service until such time as the court may determine.

Acts 1977, 65th Leg., p. 2651, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 152.106. NOTICE FINAL. If the final judgment is against

the landowner, or if the landowner fails to seek relief in the

district court of the county in which the land is located, the

notice from the service is final, and the service shall summarily

take the measures necessary to control the infestation.

Acts 1977, 65th Leg., p. 2651, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.



CHAPTER 153. PRESCRIBED BURNING

NATURAL RESOURCES CODE

TITLE 6. TIMBER

CHAPTER 153. PRESCRIBED BURNING

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 153.001. DEFINITIONS. In this chapter:

(1) "Board" means the Prescribed Burning Board.

(2) "Department" means the Department of Agriculture.

Added by Acts 1999, 76th Leg., ch. 1432, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 2.01, eff. September 1, 2009.

Sec. 153.002. LANDOWNER'S RIGHT TO CONDUCT BURNS NOT LIMITED.

This chapter does not limit a landowner's right to conduct burns

on the landowner's property.

Added by Acts 1999, 76th Leg., ch. 1432, Sec. 1, eff. Sept. 1,

1999.

Sec. 153.003. LIABILITY. This chapter does not modify a

landowner's liability for property damage, personal injury, or

death resulting from a burn that is not conducted as provided by

this chapter.

Added by Acts 1999, 76th Leg., ch. 1432, Sec. 1, eff. Sept. 1,

1999.

Sec. 153.004. PRESCRIBED BURNING IN STATE OF EMERGENCY OR

DISASTER. A certified and insured prescribed burn manager may

conduct a burn in a county in which a state of emergency or state

of disaster has been declared by the governor or the president of

the United States, unless the declaration expressly prohibits all

outdoor burning.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 2.02, eff. September 1, 2009.

SUBCHAPTER B. PRESCRIBED BURNING BOARD

Sec. 153.041. ESTABLISHMENT. (a) The Prescribed Burning Board

is established within the department and is composed of:

(1) an employee of the Texas Forest Service designated by the

director of the Texas Forest Service;

(2) an employee of the Parks and Wildlife Department appointed

by the executive director of the Parks and Wildlife Department;

(3) an employee of the Texas Commission on Environmental Quality

appointed by the executive director of the Texas Commission on

Environmental Quality;

(4) an employee of the Texas AgriLife Extension Service

appointed by the executive director of the Texas AgriLife

Extension Service;

(5) an employee of Texas AgriLife Research appointed by the

director of Texas AgriLife Research;

(6) an employee of the Texas Tech University Range and Wildlife

Department appointed by the dean of the Texas Tech University

College of Agricultural Sciences and Natural Resources;

(7) an employee of the department appointed by the commissioner

of agriculture;

(8) an employee of the State Soil and Water Conservation Board

appointed by the executive director of the State Soil and Water

Conservation Board; and

(9) five persons who are:

(A) owners of agricultural land, as that term is defined by

Section 153.081;

(B) self-employed or employed by a person other than a

governmental entity; and

(C) appointed by the commissioner of agriculture.

(b) A member serves for a two-year term.

(c) The board shall, by majority vote, elect a presiding officer

from the members of the board.

(d) Appointments to the board shall be made without regard to

the race, creed, sex, disability, age, religion, or national

origin of the appointees.

(e) It is a ground for removal from the board that a member:

(1) does not have at the time of appointment the qualifications

required by Subsection (a) for appointment to the board;

(2) does not maintain during the service on the board the

qualifications required by Subsection (a) for appointment to the

board;

(3) cannot because of illness or disability discharge the

member's duties for a substantial part of the term for which the

member is appointed; or

(4) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year unless the absence is excused by majority vote of

the board.

(f) The validity of an action of the board is not affected by

the fact that it was taken when a ground for removal of a member

of the board existed.

Added by Acts 1999, 76th Leg., ch. 1432, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 2.03, eff. September 1, 2009.

Sec. 153.042. INFORMATION RELATING TO STANDARDS OF CONDUCT. The

presiding officer of the board or the presiding officer's

designee shall provide to members of the board, as often as

necessary, information regarding their qualification for office

under this chapter and their responsibilities under applicable

laws relating to standards of conduct for state officers.

Added by Acts 1999, 76th Leg., ch. 1432, Sec. 1, eff. Sept. 1,

1999.

Sec. 153.043. MEMBER TRAINING. (a) A person appointed to the

board is not eligible for membership on the board unless the

person completes at least one training program that complies with

this section.

(b) The training program must provide information to the member

regarding:

(1) this chapter;

(2) the programs operated by the board;

(3) the role and functions of the board;

(4) the requirements of Chapters 551, 552, and 2001, Government

Code;

(5) the requirements of the conflict of interest laws and other

laws relating to public officials; and

(6) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to reimbursement

for travel expenses incurred in attending the training program as

provided by the General Appropriations Act as if the person were

a member of the board.

Added by Acts 1999, 76th Leg., ch. 1432, Sec. 1, eff. Sept. 1,

1999.

Sec. 153.044. SUNSET PROVISION. The Prescribed Burning Board is

subject to Chapter 325, Government Code (Texas Sunset Act). The

board shall be reviewed during the period in which the Department

of Agriculture is reviewed.

Added by Acts 1999, 76th Leg., ch. 1432, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1112, Sec. 2.04, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1227, Sec. 3.05, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

928, Sec. 2.04, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 2.04, eff. September 1, 2009.

Sec. 153.045. ADVISORY BOARD. (a) The board shall establish an

advisory board of members of the public, including individuals

representing:

(1) property owners;

(2) agriculture, forestry, and livestock producers;

(3) conservation interests;

(4) environmental interests; and

(5) insurance interests.

(b) The board shall determine the number of persons and manner

of selection of the advisory board.

Added by Acts 1999, 76th Leg., ch. 1432, Sec. 1, eff. Sept. 1,

1999.

Sec. 153.046. DUTIES. The board shall:

(1) establish standards for prescribed burning;

(2) develop a comprehensive training curriculum for certified

and insured prescribed burn managers;

(3) establish standards for certification, recertification, and

training for certified and insured prescribed burn managers;

(4) establish minimum education and professional requirements

for instructors for the approved curriculum; and

(5) establish minimum insurance requirements for certified and

insured prescribed burn managers.

Added by Acts 1999, 76th Leg., ch. 1432, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 2.05, eff. September 1, 2009.

Sec. 153.047. PRESCRIBED BURNING STANDARDS. Minimum standards

established by the board for prescribed burning must:

(1) ensure that prescribed burning is the controlled application

of fire to naturally occurring or naturalized vegetative fuels

under specified environmental conditions in accordance with a

written prescription plan:

(A) designed to confine the fire to a predetermined area and to

accomplish planned land management objectives; and

(B) that conforms to the standards established under this

section;

(2) require that at least one certified and insured prescribed

burn manager is present on site during the conduct of the

prescribed burn;

(3) establish appropriate guidelines for size of burning crews

sufficient to:

(A) conduct the burn in accordance with the prescription plan;

and

(B) provide adequate protection for the safety of persons and of

adjacent property;

(4) include standards for notification to adjacent land owners,

the Texas Commission on Environmental Quality, and local fire

authorities; and

(5) include minimum insurance requirements for certified and

insured prescribed burn managers.

Added by Acts 1999, 76th Leg., ch. 1432, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 2.06, eff. September 1, 2009.

Sec. 153.048. CERTIFICATION OF PRESCRIBED BURN MANAGERS. (a)

Minimum standards established by the board for certification as a

prescribed burn manager must require the completion of the

approved training curriculum to be developed and promulgated by

the board and taught by an approved instructor.

(b) The board shall certify a person as a prescribed burn

manager if the person:

(1) applies to the board for certification;

(2) demonstrates completion of an approved training program by

an approved instructor; and

(3) pays a fee to the board in an amount determined by the

board.

(c) The certification is for two years.

(d) A person may renew certification only by completing a

continuing education program established by the board.

(e) The board shall maintain a register of certified and insured

prescribed burn managers and dates of completion of initial and

continuing training.

Added by Acts 1999, 76th Leg., ch. 1432, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 2.07, eff. September 1, 2009.

SUBCHAPTER C. LIMITATIONS ON LIABILITY

Sec. 153.081. LIMITATION OF OWNER LIABILITY. (a) Subject to

Section 153.082, an owner, lessee, or occupant of agricultural

land is not liable for property damage or for injury or death to

persons caused by or resulting from prescribed burning conducted

on the land owned by, leased by, or occupied by the person if the

prescribed burning is conducted under the supervision of a

certified and insured prescribed burn manager.

(b) This section does not apply to an owner, lessee, or occupant

of agricultural land who is a certified and insured prescribed

burn manager and conducts a burn on that land.

(c) In this section, "agricultural land" means land that is

located in this state and that is suitable for:

(1) use and production of plants and fruits for human or animal

consumption or plants grown for the production of fibers,

floriculture, viticulture, horticulture, or planting seed;

(2) forestry and the growing of trees for the purpose of

rendering those trees into lumber, fiber, or other items used for

industrial, commercial, or personal consumption;

(3) domestic or native farm or ranch animals kept for use or

profit; or

(4) management of native or exotic wildlife.

Added by Acts 1999, 76th Leg., ch. 1432, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 2.08, eff. September 1, 2009.

Sec. 153.082. INSURANCE. The limitation on liability under

Section 153.081 does not apply to an owner, lessee, or occupant

of agricultural land unless the certified and insured prescribed

burn manager conducting a burn on the land has liability

insurance coverage:

(1) of at least $1 million for each single occurrence of bodily

injury or death, or injury to or destruction of property; and

(2) with a policy period minimum aggregate limit of at least $2

million.

Added by Acts 1999, 76th Leg., ch. 1432, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 829, Sec. 1, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 2.09, eff. September 1, 2009.

SUBCHAPTER D. COMPLAINTS, ENFORCEMENT, AND PENALTIES

Sec. 153.101. COMPLAINTS. The department shall receive and

process complaints concerning certified and insured prescribed

burn managers in the manner described by Section 12.026,

Agriculture Code, and rules adopted under that section.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 2.10, eff. September 1, 2009.

Sec. 153.102. DISCIPLINARY ACTION; SCHEDULE OF SANCTIONS. (a)

The department may impose an administrative sanction, including

an administrative penalty, as provided by Sections 12.020,

12.0201, 12.0202, and 12.0261, Agriculture Code, for a violation

of this chapter.

(b) The department by rule shall adopt a schedule of the

disciplinary sanctions that the department may impose under this

chapter. In adopting the schedule of sanctions, the department

shall ensure that the severity of the sanction imposed is

appropriate to the type of violation or conduct that is the basis

for disciplinary action.

(c) In determining the appropriate disciplinary action,

including the amount of any administrative penalty to assess, the

department shall consider:

(1) whether the person:

(A) is being disciplined for multiple violations of either this

chapter or a rule or order adopted under this chapter; or

(B) has previously been the subject of disciplinary action by

the department under this chapter and has previously complied

with department rules and this chapter;

(2) the seriousness of the violation;

(3) the threat to public safety; and

(4) any mitigating factors.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 2.10, eff. September 1, 2009.

Sec. 153.103. INJUNCTION. (a) The department may apply to a

district court in any county for an injunction to restrain a

person who is not a certified and insured prescribed burn manager

from representing that the person is a certified and insured

prescribed burn manager.

(b) At the request of the department, the attorney general shall

initiate and conduct an action in a district court in the state's

name to obtain an injunction under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 2.10, eff. September 1, 2009.

Sec. 153.104. EMERGENCY SUSPENSION. (a) On determining that a

certification holder is engaged in or about to engage in a

violation of this chapter and that the certification holder's

continued practice constitutes an immediate threat to the public

welfare, the department may issue an order suspending the

certification holder's certification without notice or a hearing.

The department shall immediately serve notice of the suspension

on the certification holder.

(b) The notice required by Subsection (a) must:

(1) be personally served on the certification holder or be sent

by registered or certified mail, return receipt requested, to the

certification holder's last known address according to the

department's records;

(2) state the grounds for the suspension; and

(3) inform the certification holder of the right to a hearing on

the suspension order.

(c) A certification holder whose certification is suspended

under this section is entitled to request a hearing on the

suspension not later than the 30th day after the date of receipt

of notice of the suspension. Not later than the fifth day after

the date a hearing is requested, the department shall issue a

notice of hearing.

(d) A hearing on a suspension order under this section is

subject to Chapter 2001, Government Code. If the hearing is

before an administrative law judge, after the hearing, the

administrative law judge shall recommend to the department

whether to uphold, vacate, or modify the suspension order.

(e) A suspension order issued under this section remains in

effect until further action is taken by the department. If the

administrative law judge's recommendation under Subsection (d) is

to vacate the order, the department shall determine whether to

vacate the order not later than the second day after the date of

the recommendation.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 2.10, eff. September 1, 2009.






TITLE 7. RESOURCES PROGRAMS

CHAPTER 161. VETERANS LAND BOARD

NATURAL RESOURCES CODE

TITLE 7. RESOURCES PROGRAMS

CHAPTER 161. VETERANS LAND BOARD

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 161.001. DEFINITIONS. (a) In this chapter:

(1) "Board" means the Veterans' Land Board.

(2) "Commissioner" means the Commissioner of the General Land

Office.

(3) "Land office" means the General Land Office.

(4) "Program" means the Veterans' Land Program.

(5) "Fund" means the veterans' land fund.

(6) "Bonds" means general obligation bonds issued by the board

for the purpose of funding the program.

(7) "Veteran" means a person who:

(A)(i) served not less than 90 days, unless sooner discharged by

reason of a service-connected disability, on active duty in the

Army, Navy, Air Force, Coast Guard, United States Public Health

Service (as constituted under 42 U.S.C. Section 201 et seq.), or

Marine Corps of the United States after September 16, 1940, and

who on the date of filing an application under the program has

not been dishonorably discharged from the branch of the service

in which the person served;

(ii) has at least 20 years of active or reserve military service

as computed when determining the person's eligibility to receive

retired pay under applicable federal law;

(iii) has enlisted or received an appointment in the Texas

National Guard, who has completed all initial active duty

training required as a condition of the enlistment or

appointment, and who on the date of filing the person's

application has not been dishonorably discharged from the Texas

National Guard; or

(iv) served in the armed forces of the Republic of Vietnam

between February 28, 1961, and May 7, 1975, if the board adopts a

rule regarding these veterans under Subsection (b);

(B) at the time of the person's enlistment, induction,

commissioning, appointment, or drafting was a bona fide resident

of this state or has resided in this state at least one year

immediately before the date of filing an application under this

chapter; and

(C) at the time of the person's application under this chapter

is a bona fide resident of this state. The term includes the

unmarried surviving spouse of a veteran who died or who is

identified as missing in action if the deceased or missing

veteran meets the requirements of this section, with the

exception that the deceased or missing veteran need not have

served 90 days under Paragraph (A)(i) of this subdivision, and if

the deceased or missing veteran was a bona fide resident of this

state at the time of enlistment, induction, commissioning,

appointment, or drafting.

(8) "Commission" means the Texas Veterans Commission.

(b) Notwithstanding Subdivision (7) of Subsection (a) of this

section, the board may by rule change the definition of "veteran"

as necessary or appropriate to protect the best interests of the

program. If the board adopts a rule to change the definition of

"veteran" to include a person who served in the armed forces of

the Republic of Vietnam between February 28, 1961, and May 7,

1975, the rule must include procedures for establishing proof of

that service.

(c) For purposes of this section, a person who has been

discharged from the branch of the service in which the person

served or from the Texas National Guard is considered not to have

been dishonorably discharged if the person:

(1) received an honorable discharge;

(2) received a discharge under honorable conditions; or

(3) received a discharge and provides evidence from the United

States Department of Veterans Affairs, its successor, or other

competent authority that indicates that the character of the

person's duty has been determined to be other than dishonorable.

Acts 1977, 65th Leg., p. 2655, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 798, Sec. 1;

Acts 1989, 71st Leg., ch. 298, Sec. 1, eff. June 14, 1989; Acts

1993, 73rd Leg., ch. 242, Sec. 1.01, eff. Aug. 30, 1993; Acts

2001, 77th Leg., ch. 83, Sec. 1, eff. May 11, 2001; Acts 2003,

78th Leg., ch. 1145, Sec. 1, 2, eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

17, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

334, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 161.011. VETERANS LAND BOARD DESIGNATED. The Veterans Land

Board is a state agency designated to perform the governmental

functions authorized in Article III, Section 49-b of the Texas

Constitution.

Acts 1977, 65th Leg., p. 2655, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.0111. SUNSET PROVISION. The Veterans' Land Board is

subject to review under Chapter 325, Government Code (Texas

Sunset Act), but is not abolished under that chapter. The board

shall be reviewed during the period in which state agencies

abolished in 2019 and every 12th year after 2019 are reviewed.

Added by Acts 1985, 69th Leg., ch. 798, Sec. 2, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 167, Sec. 2.20(42),

eff. Sept. 1, 1987; Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec.

3.08, eff. Nov. 12, 1991; Acts 1995, 74th Leg., ch. 970, Sec.

2.03, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1169, Sec.

2.10, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1481, Sec.

2.04, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1112, Sec.

2.05, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

334, Sec. 2, eff. June 15, 2007.

Sec. 161.013. EXECUTIVE SECRETARY AND ASSISTANT EXECUTIVE

SECRETARY. (a) The board shall select an executive secretary

and an assistant executive secretary, each of whom shall be

nominated by the commissioner and approved by a majority of the

board.

(b) The executive secretary and assistant executive secretary

shall perform all duties required of them by the board.

Acts 1977, 65th Leg., p. 2655, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.014. EMPLOYEES. (a) The commissioner may employ all

other employees that may be necessary for the discharge of the

board's duties. The employees may include stenographers, typists,

bookkeepers, surveyors, appraisers, and other employees in the

number and for the time necessary to perform these duties.

(b) The employees of the board are considered to be employees of

the land office, and civil and criminal laws regulating the

conduct and relations of the employees of the land office apply

to the employees of the board.

Acts 1977, 65th Leg., p. 2656, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.015. COMPENSATION AND DUTIES OF EMPLOYEES. The

employees of the board shall be paid their compensation and shall

perform their duties with the same rules and requirements of the

general law governing other state employees in those respects.

Acts 1977, 65th Leg., p. 2656, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.016. FISCAL AGENT. (a) The board may designate the

comptroller as the fiscal agent for payment of principal of and

interest on the bonds.

(b) The comptroller shall act as fiscal agent without

compensation.

(c) In the alternative, the board may employ a private fiscal

agent to perform these services and shall pay him adequate

compensation.

Acts 1977, 65th Leg., p. 2656, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1997, 75th Leg., ch. 1423, Sec.

14.16, eff. Sept. 1, 1997.

Sec. 161.017. MEETINGS OF BOARD. (a) When necessary, the board

shall meet on the first and third Tuesdays of each month in the

land office, where its session shall be held and continue until

its docket is cleared. The board may recess at its own

discretion.

(b) The chairman of the board may call special meetings of the

board at any time he thinks necessary by giving the other members

notice.

Acts 1977, 65th Leg., p. 2656, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.018. MINUTES OF BOARD. Minutes of each meeting of the

board shall be kept, and only those matters that actually

transpire at the meeting shall be entered in the minutes.

Acts 1977, 65th Leg., p. 2656, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.019. DEPOSITORY FOR PAPERS, RECORDS, AND ARCHIVES.

Papers, records, and archives of the board shall be deposited and

kept in the land office.

Acts 1977, 65th Leg., p. 2656, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.020. PURCHASE OF SUPPLIES. The board may purchase at

state expense through the comptroller supplies, including

stationery, stamps, printing, record books, and other things that

may be needed to carry on the board's functions as a state agency

in performing the duties imposed by this chapter.

Acts 1977, 65th Leg., p. 2656, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.105, eff. September 1, 2007.

Sec. 161.021. SEAL. The board shall procure and adopt a seal

bearing the words "Veterans Land Board" encircled by the oak and

olive branches common to other official seals.

Acts 1977, 65th Leg., p. 2656, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.022. CHAPTER APPLICATION TO SUCCESSOR BOARDS. The

provisions of this chapter shall apply to any successor of the

board.

Acts 1977, 65th Leg., p. 2657, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.023. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the board may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the board until the person completes a training program that

complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the board;

(2) the programs, functions, rules, and budget of the board;

(3) the results of the most recent formal audit of the board;

(4) the requirements of laws relating to open meetings, public

information, administrative procedure, and conflicts of interest;

and

(5) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 1985, 69th Leg., ch. 798, Sec. 3, eff. Sept. 1,

1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

334, Sec. 3, eff. June 15, 2007.

Sec. 161.024. CONFLICTS OF INTEREST. (a) In this section,

"Texas trade association" means a cooperative and voluntarily

joined statewide association of business or professional

competitors in this state designed to assist its members and its

industry or profession in dealing with mutual business or

professional problems and in promoting their common interest.

(b) A person may not be an appointed member of the board and may

not be a board employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of real property sales,

brokerage, or development; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of real

property sales, brokerage, or development.

(c) A person may not be an appointed member of the board or act

as the general counsel to the board if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the board.

Added by Acts 1985, 69th Leg., ch. 798, Sec. 3, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 167, Sec. 2.19(22),

eff. Sept. 1, 1987.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

334, Sec. 3, eff. June 15, 2007.

Sec. 161.025. EQUAL PROTECTION FOR BOARD MEMBERS. Appointments

to the board shall be made without regard to the race, color,

disability, sex, religion, age, or national origin of the

appointees.

Added by Acts 1985, 69th Leg., ch. 798, Sec. 3, eff. Sept. 1,

1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

334, Sec. 3, eff. June 15, 2007.

Sec. 161.026. REMOVAL OF BOARD MEMBER. (a) It is a ground for

removal from the board if an appointed member:

(1) does not have at the time of appointment the qualifications

required by Article III, Section 49-b, of the Texas Constitution

for appointment to the board;

(2) does not maintain during the service on the board the

qualifications required by Article III, Section 49-b, of the

Texas Constitution for appointment to the board;

(3) is ineligible for membership under Section 161.024;

(4) is unable to discharge his duties for a substantial portion

of the term for which he was appointed because of illness or

disability; or

(5) is absent from more than one-half of the regularly scheduled

board meetings which the member is eligible to attend during each

calendar year, except when the absence is excused by a majority

vote of the board.

(b) The validity of an action of the board is not affected by

the fact that it was taken when a ground for removal of an

appointed member of the board existed.

(c) If the executive secretary has knowledge that a potential

ground for removal exists, the executive secretary shall notify

the presiding officer of the board of the potential ground. The

presiding officer of the board shall then notify the governor and

the attorney general that a potential ground for removal exists.

If the potential ground for removal involves the presiding

officer, the executive secretary shall notify the next highest

ranking officer of the board, who shall then notify the governor

and the attorney general that a potential ground for removal

exists.

Added by Acts 1985, 69th Leg., ch. 798, Sec. 3, eff. Sept. 1,

1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

334, Sec. 3, eff. June 15, 2007.

Sec. 161.027. ANNUAL ACCOUNTING. The board shall file annually

with the governor and the presiding officer of each house of the

legislature a complete and detailed written report accounting for

all funds received and disbursed by the board during the

preceding year. The form of the annual report and the reporting

time shall be that provided in the General Appropriations Act.

The report shall be included in the reports of the General Land

Office.

Added by Acts 1985, 69th Leg., ch. 798, Sec. 3, eff. Sept. 1,

1985.

Sec. 161.028. CAREER LADDER. (a) The executive secretary or

his designee shall develop an intraagency career ladder program,

one part of which shall require the intraagency posting of all

nonentry level positions concurrently with any public posting.

(b) The program and posting requirements of this section apply

to the employees of the board and the employees of the land

office that support the board.

Added by Acts 1985, 69th Leg., ch. 798, Sec. 3, eff. Sept. 1,

1985.

Sec. 161.029. PERFORMANCE EVALUATIONS. (a) The executive

secretary or his designee shall develop a system of annual

performance evaluations based on measurable job tasks. All merit

pay for board employees must be based on the system established

under this section.

(b) The evaluations required by this section apply to the

employees of the board and the employees of the land office that

support the board.

Added by Acts 1985, 69th Leg., ch. 798, Sec. 3, eff. Sept. 1,

1985.

Sec. 161.030. AUDIT. The financial transactions of the board

are subject to audit by the state auditor in accordance with

Chapter 321, Government Code.

Added by Acts 1985, 69th Leg., ch. 798, Sec. 3, eff. Sept. 1,

1985. Amended by Acts 1989, 71st Leg., ch. 584, Sec. 8, eff.

Sept. 1, 1989.

Sec. 161.0301. INTERNAL AUDITOR. An internal auditor who

performs an audit function for the board shall:

(1) submit to the board any parts of the applicable internal

audit plan that relate to the board; and

(2) report to the board regarding the results of any internal

audits that relate to the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

334, Sec. 3, eff. June 15, 2007.

Sec. 161.031. EQUAL EMPLOYMENT OPPORTUNITY. (a) The executive

secretary or his or her designee shall prepare and maintain a

written plan to assure implementation of a program of equal

employment opportunity whereby all personnel transactions are

made without regard to race, color, handicap, sex, religion, age,

or national origin. The plan shall include:

(1) a comprehensive analysis which meets federal and state

guidelines of all the agency's work force by race, sex, ethnic

origin, class of position, and salary or wages;

(2) plans for recruitment, evaluation, selection, appointment,

training, promotion, and other personnel policies;

(3) procedures by which a determination can be made of

significant underutilization in the agency work force of all

persons for whom federal and state guidelines encourage a more

equitable balance and steps reasonably designed to overcome any

identified underutilization; and

(4) objectives and goals, with appropriate timetables for the

achievement of the objectives and goals, assignments of

responsibility for their achievement, and an appropriate program

for reviewing and maintaining these goals and objectives once

achieved.

(b) The plan shall be filed with the governor's office within 60

days of the effective date of this Act, cover an annual period,

and be updated at least annually. The governor's office shall

develop a biennial report to the legislature based on the

information submitted. Such report may be made separately or as a

part of other biennial reports made to the legislature.

(c) The personnel transactions referred to in Subsection (a) of

this section apply to the employees of the board and the

employees of the land office that support the board.

Added by Acts 1985, 69th Leg., ch. 798, Sec. 3, eff. Sept. 1,

1985.

Sec. 161.032. STANDARDS OF CONDUCT. (a) The board shall

provide to its members and employees as often as is necessary

information regarding their qualifications under this chapter and

their responsibilities under applicable laws relating to

standards of conduct for state officers or employees.

(b) The employees referred to in Subsection (a) of this section

are the employees of the board and the employees of the land

office that support the board.

Added by Acts 1985, 69th Leg., ch. 798, Sec. 3, eff. Sept. 1,

1985.

Sec. 161.033. PUBLIC DEBATE BEFORE BOARD. The board shall

develop and implement policies that will provide the public with

a reasonable opportunity to appear before the board and to speak

on any issue under the jurisdiction of the board.

Added by Acts 1985, 69th Leg., ch. 798, Sec. 3, eff. Sept. 1,

1985.

Sec. 161.034. COMPLAINTS. (a) The board shall maintain a

system to promptly and efficiently act on complaints filed with

the board. The board shall maintain information about parties to

the complaint, the subject matter of the complaint, a summary of

the results of the review or investigation of the complaint, and

the disposition of the complaint.

(b) The board shall make information available describing its

procedures for complaint investigation and resolution.

(c) The board shall periodically notify the complaint parties of

the status of the complaint until final disposition.

Added by Acts 2007, 80th Leg., R.S., Ch.

334, Sec. 3, eff. June 15, 2007.

Sec. 161.035. USE OF TECHNOLOGY. The board shall implement a

policy requiring the board to use appropriate technological

solutions to improve the board's ability to perform its

functions. The policy must ensure that the public is able to

interact with the board on the Internet.

Added by Acts 2007, 80th Leg., R.S., Ch.

334, Sec. 3, eff. June 15, 2007.

Sec. 161.036. NEGOTIATED RULEMAKING; ALTERNATIVE DISPUTE

RESOLUTION. (a) The board shall develop and implement a policy

to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of board rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the board's jurisdiction,

other than disputes governed by Section 161.311.

(b) The board's procedures relating to alternative dispute

resolution shall conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The board shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

334, Sec. 3, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 161.061. GENERAL DUTIES OF BOARD. The board shall:

(1) authorize and execute negotiable bonds as provided by law;

(2) provide by resolution for use of the fund in a manner that

will effectuate the intent of the constitution and the law;

(3) prescribe the interest rates as provided by law;

(4) provide for the forfeiture of contracts of sale and purchase

and resale of forfeited land;

(5) conduct investigations it considers necessary;

(6) obtain and review any components of internal audit plans

that relate to board functions and approve those plans as

appropriate during public meetings of the board;

(7) obtain and review any internal audit reports that relate to

board functions and discuss those reports during public meetings

of the board; and

(8) formulate policies and rules necessary and not in conflict

with the law to ensure the proper administration and to carry out

the intent and purposes of the law.

Acts 1977, 65th Leg., p. 2657, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 242, Sec.

1.02, eff. Aug. 30, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

334, Sec. 4, eff. June 15, 2007.

Sec. 161.062. GENERAL DUTIES OF COMMISSIONER. The commissioner

is the chairman of the board and administrator of the program as

provided in Article III, Section 49-b of the Texas Constitution,

and shall perform the duties and functions of the board

prescribed by law except for those duties and functions provided

in Section 161.061 of this code, which shall be performed by the

board.

Acts 1977, 65th Leg., p. 2657, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.063. RULES. (a) The board may adopt rules that are

not inconsistent with this chapter and that it considers

necessary or advisable. The board shall adopt rules and

procedures that it considers necessary to ensure the integrity of

the program.

(b) The rules shall be considered a part of this chapter and

violation of the rules subject the offender to prosecution under

Sections 161.401 through 161.403 of this code.

Acts 1977, 65th Leg., p. 2657, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 798, Sec. 4,

eff. Sept. 1, 1985.

Sec. 161.064. BOARD AUTHORITY TO MAKE INVESTIGATIONS. The board

may make any investigation it considers necessary relating to

transactions involving land purchases or sales under this

chapter.

Acts 1977, 65th Leg., p. 2657, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.065. OATHS; BOOKS, RECORDS, AND DOCUMENTS. (a) The

board is specifically authorized to administer oaths and to

examine the books, records, or other documents dealing with or

relating to the transactions of any person involved in the

transaction.

(b) The board may make copies of the books, records, and other

documents that in its judgment may show or tend to show fraud on

the board or a veteran or a violation or attempted violation

under this chapter.

Acts 1977, 65th Leg., p. 2657, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.066. SUBPOENA DUCES TECUM. The board may issue a

subpoena duces tecum to require a person to produce books,

records, or any other documents for the board's examination.

Acts 1977, 65th Leg., p. 2657, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.067. FORFEITURE OF CHARTER AND RIGHTS. (a) If a

corporation fails or refuses to comply with the orders of the

board under Sections 161.064 through 161.066 of this code, the

corporation shall forfeit its right to do business in this state,

and its permit or charter shall be canceled or forfeited by the

attorney general.

(b) The failure or refusal by a person is presumed to be prima

facie evidence of fraud on the board and veteran in violation of

this chapter, and the person shall lose and forfeit all rights

and benefits under this chapter.

Acts 1977, 65th Leg., p. 2657, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.068. FORM OF INSTRUMENTS. The board may prescribe the

form and contents of notices, bids, applications, awards,

contracts, deeds, and instruments used by the board in carrying

out a project or plan if it is not in conflict with the law.

Acts 1977, 65th Leg., p. 2658, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.069. FEES. (a) The board shall collect the fee it

considers necessary from each applicant under Subchapter G of

this chapter and deposit the fee in a bank. Interest received on

the deposit shall be credited to the General Land Office special

fund and shall be spent for administrative purposes.

(b) Repealed by Acts 1985, 69th Leg., ch. 798, Sec. 22, eff.

Sept. 1, 1985.

Acts 1977, 65th Leg., p. 2658, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 798, Sec. 22,

eff. Sept. 1, 1985.

Sec. 161.070. ADDITIONAL FEES. (a) The board shall set and

collect, for the use of the state, reasonable fees in amounts

determined by the board for services it may provide in connection

with processing and servicing of purchase applications and

contracts of sale and purchase and matters incidental to these

purchases. These fees may include but are not limited to the

following:

(1) appraisal fee for each application under Subchapter G of

this chapter;

(2) contract of sale and purchase transfer fee for each

transfer;

(3) mineral lease service fee for each lease executed by

purchasers;

(4) reappraisal fee, if required by the board;

(5) fee for each loan of abstract;

(6) fee for servicing and filing each easement;

(7) service fee for each contract of sale and purchase;

(8) fee for homesite, severance, or paid-in-full deed;

(9) title examination fee;

(10) recording fees;

(11) fee for preparing credit reports;

(12) fee from each successful bidder under Section 161.319 of

this code in an amount sufficient to pay for examination of

title, recording fees, and other expenses incidental to resale of

land under Section 161.319 of this code;

(13) fee for preparation of legal instruments, including but not

limited to deeds, contracts, affidavits, and curative

instruments;

(14) fee for legal research, including but not limited to

preparation of title opinions and other legal opinions,

preparation for court appearances;

(15) fee for general research, including but not limited to

preparation of certified copies of documents on file with the

board; and

(16) fees for any other services which may be requested of the

board.

(b) These fees may be added to the price of any land sold or

resold by the board.

(c) Fees or portions of fees that are in the opinion of the

board unused shall be refunded.

(d) Money received from payment of these fees and not refunded

shall be deposited in the State Treasury and credited to the fund

and shall be spent as provided in the General Appropriations Act.

Acts 1977, 65th Leg., p. 2658, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 406, ch. 81,

Sec. 21(o), eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 798,

Sec. 5, eff. Sept. 1, 1985.

Sec. 161.071. PAMPHLETS. The board shall have published

pamphlets containing the provisions of this chapter and rules the

board desires, and these pamphlets shall be made available to any

interested veteran, veterans organization, or other interested

person in the state.

Acts 1977, 65th Leg., p. 2658, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.072. LEASE BY BOARD. (a) The board may lease any

property that it owns on terms it considers proper.

(b) A lease for agricultural and grazing purposes is subject to

cancellation on the sale of the property to a veteran.

(c) The board may execute oil, gas, and mineral leases on land

purchased by it before it sells the land by following the same

procedure provided for the school land board in the lease of

public school land.

Acts 1977, 65th Leg., p. 2658, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.073. CONTRACTS WITH PRIVATE ENTITIES. The board may

contract with a private entity to administer all or part of the

program if it is cost effective to do so.

Added by Acts 1985, 69th Leg., ch. 798, Sec. 6, eff. Sept. 1,

1985.

Sec. 161.074. BOND ENHANCEMENT AGREEMENTS. (a) The board may

at any time and from time to time enter into one or more bond

enhancement agreements that the board determines to be necessary

or appropriate to place the obligation of the board, as

represented by the bonds, in whole or in part, on the interest

rate, currency, cash flow, or other basis desired by the board.

Bond enhancement agreements may include, on terms and conditions

approved by the board, interest rate swap agreements, currency

swap agreements, forward payment conversion agreements,

agreements providing for payments based on levels of or changes

in interest rates or currency exchange rates, agreements to

exchange cash flows or a series of payments, or agreements,

including options, puts, or calls, to hedge payment, currency,

rate, spread, or other exposure. A bond enhancement agreement is

an agreement for professional services and shall contain the

terms and conditions and be for the period that the board

approves. The fees and expenses of the board in connection with

the issuance of bonds and the purchase and sale of land may be

paid from money in the fund, provided that payments due from the

board under a bond enhancement agreement, other than fees and

expenses, that relate to the payment of debt service on bonds

constitute payments of principal of and interest on the bonds.

(b) The resolution of the board authorizing a bond enhancement

agreement may authorize one or more designated officers or

employees of the board to act on behalf of the board in entering

into and delivering the bond enhancement agreement and in

determining or setting the counterparty and terms of the bond

enhancement agreement specified in the resolution, except that

the resolution must set the maximum amount and term for the bond

enhancement agreement.

(c) Unless the board elects otherwise in its approval of a bond

enhancement agreement, the bond enhancement agreement is not a

credit agreement for purposes of Chapter 1371, Government Code,

regardless of whether the bonds relating to the bond enhancement

agreement were issued in part under that law.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 1.03, eff. Aug. 30,

1993. Amended by Acts 1999, 76th Leg., ch. 134, Sec. 1, eff. May

20, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 8.354, eff. Sept.

1, 2001.

Sec. 161.075. INFORMATION FOR LENDING INSTITUTIONS. (a) In

this section, "lending institution" has the meaning assigned by

Section 161.502.

(b) On request, the board shall provide to a lending institution

information regarding state land and housing benefits programs

for veterans in this state.

Added by Acts 2003, 78th Leg., ch. 69, Sec. 3, eff. May 16, 2003.

Sec. 161.076. MEMORANDUM OF UNDERSTANDING. (a) The board shall

enter into a memorandum of understanding with the commission.

The memorandum of understanding must specify the guidelines,

powers, and duties necessary for the board and the commission to

coordinate veterans benefits outreach activities.

(b) The memorandum of understanding must address board and

commission coordination with respect to the following veterans

benefits outreach activities:

(1) operation by the board of a consolidated communications

center;

(2) combined direct mail efforts;

(3) sharing veterans contact databases;

(4) dissemination of information through integrated websites and

a joint brochure;

(5) veterans benefits seminars; and

(6) any other veterans benefits outreach activity determined by

the board and the commission to be appropriate for coordination

by those agencies.

(c) The memorandum of understanding must identify the joint and

separate powers and duties of the board and the commission as

necessary to implement coordinated veterans benefits outreach

activities, including powers and duties relating to:

(1) reimbursements for coordinated activities;

(2) the management and funding of a consolidated communications

center;

(3) operating expenses associated with the coordinated

activities, including expenses relating to office space,

printing, and postage;

(4) the development and maintenance of integrated web services

regarding veterans benefits and services;

(5) the development and dissemination of a joint brochure

regarding veterans benefits and services; and

(6) joint presentations at or sponsorship of veterans benefits

seminars.

(d) The commission and the board shall periodically update the

memorandum of understanding and continue to explore additional

opportunities for coordination between the agencies regarding

their respective veterans benefits outreach activities.

(e) The commission and the board shall consider the appropriate

use of authorized bond proceeds and federal money to ensure that

each agency complies with applicable funding constraints in

entering into the memorandum of understanding.

Added by Acts 2007, 80th Leg., R.S., Ch.

334, Sec. 4, eff. June 15, 2007.

Sec. 161.077. COMMUNICATIONS CENTER. (a) Based on the

memorandum of understanding described by Section 161.076, the

board shall operate a consolidated communications center to

provide information regarding the benefits and services available

to veterans of this state, including benefits and services

offered by the board and the commission.

(b) In operating the communications center, employees must be

knowledgeable about the functions of the center and be able to

access information regarding all available veterans benefits and

services and shall:

(1) answer the veterans toll-free hotline; and

(2) disseminate to veterans, including newly discharged

veterans, information regarding the benefits and services, as

appropriate.

Added by Acts 2007, 80th Leg., R.S., Ch.

334, Sec. 4, eff. June 15, 2007.

Sec. 161.078. WEBSITE; BROCHURE. (a) Based on the memorandum

of understanding described by Section 161.076, the board shall

integrate web services and develop a hard-copy brochure that

provides in a centralized, comprehensive, and simplified format

information about all available veterans benefits and services,

including benefits and services offered by the board and the

commission. In integrating web services, the board shall develop

a single entry point to allow public access to information

related to all available veterans benefits and services.

(b) This section does not preclude the board or commission from

operating additional websites or disseminating other information

as determined appropriate by the board or the commission, in

accordance with the memorandum of understanding provided under

Section 161.076.

Added by Acts 2007, 80th Leg., R.S., Ch.

334, Sec. 4, eff. June 15, 2007.

Sec. 161.079. BENEFITS SEMINARS. (a) To ensure that the

veterans of this state receive uniform information on all

veterans benefits and services available, the board and the

commission shall:

(1) jointly plan and provide state-sponsored veterans benefits

seminars; and

(2) coordinate the involvement of each agency in seminars hosted

for veterans by other organizations.

(b) Planning and coordination under this section must ensure the

consistent presentation of benefits and services information by

the board or the commission at seminars described by this

section.

Added by Acts 2007, 80th Leg., R.S., Ch.

334, Sec. 4, eff. June 15, 2007.

SUBCHAPTER D. GENERAL OBLIGATION BONDS

Sec. 161.111. ISSUANCE AND SALE OF BONDS; DISPOSITION OF

PROCEEDS. By appropriate action, the board may provide by

resolution for the issuance and sale of negotiable bonds

authorized by the constitution, and the proceeds shall be a part

of the fund.

Acts 1977, 65th Leg., p. 2659, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.112. INSTALLMENTS. The board, at its option, may issue

bonds in one or several installments.

Acts 1977, 65th Leg., p. 2659, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.113. INTEREST RATE. The bonds shall bear the rate or

rates of interest prescribed by the board.

Acts 1977, 65th Leg., p. 2659, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 242, Sec.

1.05, eff. Aug. 30, 1993.

Sec. 161.114. PAYMENT AND MATURITY OF BONDS. (a) The bonds

shall be payable as provided by the board and shall mature

serially or otherwise not later than 40 years from their date.

(b) Bonds previously issued shall mature according to their

provisions.

(c) The board shall determine the medium of payment for both

principal of and interest on the bonds.

(d) The board at its own option may make the bonds redeemable or

subject to tender for purchase before maturity at the price and

under the terms and conditions fixed by the board in the

resolution providing for the issuance and sale of the bonds.

Acts 1977, 65th Leg., p. 2659, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 242, Sec.

1.06, eff. Aug. 30, 1993.

Sec. 161.115. FORM, DENOMINATION, AND PLACE OF PAYMENT OF BONDS.

The board shall determine the form of the bonds, including the

forms of interest coupons attached to the bonds, and shall fix

the denomination or denominations of the bonds and the place or

places for payment of the principal of and interest on the bonds.

Acts 1977, 65th Leg., p. 2659, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.116. MANNER OF EXECUTION. (a) The bonds shall be

executed by and on behalf of the board and the state as

obligations of the state in the manner provided in Subsection (b)

of this section.

(b) The bonds shall be signed and executed as the board provides

in the resolution or order authorizing the issuance of the bonds.

Acts 1977, 65th Leg., p. 2659, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 242, Sec.

1.07, eff. Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 300, Sec. 36,

eff. Aug. 30, 1993; Acts 2001, 77th Leg., ch. 620, Sec. 1, eff.

Sept. 1, 2001.

Sec. 161.117. SIGNATURES AND SEALS. (a) The resolution

authorizing the issuance of an installment or series of bonds may

prescribe the extent to which facsimile signatures and facsimile

seals may be used in lieu of manual signatures and manually

impressed seals in executing the bonds and attached coupons.

(b) Interest coupons may be signed with the facsimile signatures

of the chairman and secretary of the board.

(c) If an officer whose manual or facsimile signature appears on

a bond, or whose facsimile signature appears on a coupon, ceases

to be an officer before the bonds are delivered, the signature

shall still be valid and sufficient for all purposes the same as

if the officer had remained in office until the delivery of the

bonds.

Acts 1977, 65th Leg., p. 2660, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.118. APPROVAL BY ATTORNEY GENERAL. Before bonds are

delivered to the purchasers, the record relating to the bonds

shall be examined by the attorney general. If the record

demonstrates that the bonds have been issued in accordance with

the constitution and this subchapter, the bonds shall be approved

by the attorney general.

Acts 1977, 65th Leg., p. 2660, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 242, Sec.

1.08, eff. Aug. 30, 1993.

Sec. 161.119. REGISTRATION WITH COMPTROLLER. After the bonds

are approved by the attorney general, they shall be registered in

the office of the comptroller.

Acts 1977, 65th Leg., p. 2660, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 242, Sec.

1.09, eff. Aug. 30, 1993.

Sec. 161.120. VALIDITY OF BONDS. (a) After the bonds are

approved by the attorney general and registered with the state

comptroller, they shall be held as valid and binding obligations

of the state in every action, suit, or proceeding in which their

validity is or may be brought into question.

(b) In each action brought to enforce collection of the bonds or

rights incident to the bonds, the certificate of approval by the

attorney general or a certified copy of that certificate shall be

admitted and received in evidence as to the validity of the

bonds.

(c) The only defense that can be offered against the validity of

the bonds shall be forgery or fraud.

Acts 1977, 65th Leg., p. 2660, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.121. BONDS AS NEGOTIABLE INSTRUMENTS. Bonds issued

under this chapter have and are declared to have all qualities

and incidents of negotiable instruments under the laws of this

state.

Acts 1977, 65th Leg., p. 2660, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.123. NOTICE FOR BIDS ON BONDS. If the board authorizes

the issuance of a series of bonds and decides to call for bids,

it shall publish an appropriate notice at least one time not less

than 10 days before the date of the sale in a recognized

financial journal of general circulation.

Acts 1977, 65th Leg., p. 2660, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 242, Sec.

1.10, eff. Aug. 30, 1993.

Sec. 161.124. SECURITY FOR BID. The board may require bidders

to accompany their bids with exchange or bank cashier's checks in

an amount considered adequate by the board to be a forfeit

guaranteeing the acceptance and payment for bonds covered by the

bids and accepted by the board.

Acts 1977, 65th Leg., p. 2661, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 242, Sec.

1.11, eff. Aug. 30, 1993.

Sec. 161.125. SALE OF BONDS. Bonds may be sold at public or

private sale at a price or prices and on terms determined by the

board.

Acts 1977, 65th Leg., p. 2661, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 242, Sec.

1.12, eff. Aug. 30, 1993.

Sec. 161.126. REPLACEMENT BONDS. The board may provide for

replacement of bonds that are mutilated, lost, or destroyed.

Acts 1977, 65th Leg., p. 2661, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.127. REFUNDING BONDS. (a) The board may provide by

resolution for issuance of refunding bonds for the purpose of

refunding outstanding bonds issued under this chapter together

with accrued interest on the bonds.

(b) As far as applicable, the preceding provisions of this

subchapter shall govern:

(1) the issuance of the refunding bonds;

(2) the maturities and other details of the refunding bonds;

(3) the rights of bondholders; and

(4) the duties of the board with respect to the refunding bonds.

Acts 1977, 65th Leg., p. 2661, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.128. BONDS AS INVESTMENTS AND SECURITY. (a) Bonds

issued under this chapter are legal and authorized investments

for banks, savings banks, trust companies, building and loan

associations, insurance companies, fiduciaries, trustees,

guardians, and for the sinking funds of cities, towns, villages,

counties, school districts, and other political subdivisions and

public agencies of the state.

(b) The bonds are legal and sufficient security for the deposits

in the amount of the par value of the bonds.

Acts 1977, 65th Leg., p. 2661, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 242, Sec.

1.13, eff. Aug. 30, 1993.

Sec. 161.129. TAXATION OF BONDS. Bonds are exempt from any tax

by the state and by cities, towns, villages, counties, school

districts, and other political subdivisions and public agencies

of the state.

Acts 1977, 65th Leg., p. 2661, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 242, Sec.

1.14, eff. Aug. 30, 1993.

Sec. 161.130. CONSTITUTIONAL APPROPRIATIONS. (a) If during the

existence of the fund or during the time general obligation bonds

are payable from the fund the board determines that there will

not be sufficient money in the fund during the following biennium

available to pay principal of or interest on the bonds that are

to come due and to be paid from the fund during that biennium,

the comptroller shall transfer to the fund the first money coming

into the State Treasury not otherwise appropriated by the

constitution in amounts sufficient to pay the obligations.

(b) The money appropriated shall be used to pay the obligations

only if at the time the principal or interest actually become due

there is not sufficient money in the fund available to pay the

amount due.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 1.15, eff. Aug. 30,

1993.

Sec. 161.131. MINORITY-OWNED BUSINESSES. (a) The board shall

make a good faith effort to award to minority-owned businesses:

(1) contracts relating to the issuance of bonds by the board

under this chapter in the amount of at least 20 percent of the

total costs of issuing those bonds; and

(2) contracts for the items to be financed by bonds issued by

the board in the amount of at least 20 percent of the proceeds of

those bonds.

(b) Not later than October 31 of each year, the board shall file

with the governor and each house of the legislature a written

report containing the following information for the previous year

for all businesses and for minority-owned businesses classified

by minority group:

(1) the total number of contracts relating to the issuance of

bonds by the board under this chapter and to the items to be

financed by those bonds;

(2) the total dollar amount the board must pay under each

contract described by Subdivision (1) of this subsection; and

(3) the total number of businesses submitting bids or proposals

relating to the issuance of bonds by the board under this chapter

and to the items to be financed by those bonds.

(c) In this section:

(1) "Minority-owned business" means a business entity at least

51 percent of which is owned by members of a minority group or,

in the case of a corporation, at least 51 percent of the shares

of which are owned by members of a minority group, and that is

managed and controlled by members of a minority group in its

daily operations.

(2) "Minority group" includes:

(A) African Americans;

(B) American Indians;

(C) Asian Americans; and

(D) Mexican Americans and other Americans of Hispanic origin.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 1.15, eff. Aug. 30,

1993.

Sec. 161.132. WOMEN-OWNED BUSINESSES. (a) The board shall make

a good faith effort to award to women-owned businesses:

(1) contracts relating to the issuance of bonds by the board

under this chapter in the amount of at least 10 percent of the

total costs of issuing those bonds; and

(2) contracts for the items to be financed by bonds issued by

the board in the amount of at least 10 percent of the proceeds of

those bonds.

(b) Not later than October 31 of each year, the board shall file

with the governor and each house of the legislature a written

report containing the following information for the previous year

for all businesses and for women-owned businesses classified by

minority group:

(1) the total number of contracts relating to the issuance of

bonds by the board under this chapter and to the items to be

financed by those bonds;

(2) the total dollar amount the board must pay under each

contract described by Subdivision (1) of this subsection; and

(3) the total number of businesses submitting bids or proposals

relating to the issuance of bonds by the board under this chapter

and to the items to be financed by those bonds.

(c) In this section:

(1) "Women-owned business" means a business entity at least 51

percent of which is owned by women or, in the case of a

corporation, at least 51 percent of the shares of which are owned

by women, and that is managed and controlled by women in its

daily operations.

(2) "Minority group" includes:

(A) African Americans;

(B) American Indians;

(C) Asian Americans; and

(D) Mexican Americans and other Americans of Hispanic origin.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 1.15, eff. Aug. 30,

1993.

SUBCHAPTER E. VETERANS' LAND FUND

Sec. 161.171. MONEY AND LAND INCLUDED IN FUND. (a) The

veterans' land fund shall include:

(1) land purchased by the board from money in the fund;

(2) money attributable to general obligation bonds issued and

sold by the board, including proceeds from the issuance and sale

of the bonds;

(3) money received from the sale or resale of land or rights in

land purchased with the proceeds from the general obligation

bonds;

(4) money received from the sale or resale of land or rights in

land purchased with other money attributable to the general

obligation bonds;

(5) proceeds derived from the sale or other disposition of the

board's interest in:

(A) contracts for the sale of land or rights in land; or

(B) a loan made under Subchapter K;

(6) interest and penalties received from the sale or resale of

land purchased under this chapter or from rights in the land;

(7) bonuses, income, rents, royalties, and any other pecuniary

benefit received by the board from:

(A) land purchased under this chapter; or

(B) loans made under Subchapter K;

(8) money received as indemnity or forfeiture for the failure of

any bidder for purchase of general obligation bonds to comply

with the person's bid and accept and pay for the bonds or for the

failure of a bidder for purchase of land comprising a part of the

fund to comply with the person's bid and accept and pay for the

land and amounts received by the board under bond enhancement

agreements with respect to the bonds;

(9) interest received from investments of this money;

(10) any interest of the board in a loan made under Subchapter K

using money in the fund, including any title insurance related to

the loan or land purchased with the loan; and

(11) any equitable interest in property encumbered under

Subchapter K and attributable to the fund.

(b) Except as otherwise provided by law, money in the fund shall

be deposited in the State Treasury to the credit of the fund.

Acts 1977, 65th Leg., p. 2662, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 242, Sec.

1.17, eff. Aug. 30, 1993; Acts 1997, 75th Leg., ch. 71, Sec. 1,

eff. May 9, 1997; Acts 2001, 77th Leg., ch. 333, Sec. 1, eff. May

21, 2001.

Sec. 161.173. INVESTMENT OF MONEY IN FUND. (a) Money in the

fund that is not immediately committed to paying principal of and

interest on the bonds, to the purchase of land, or to the payment

of expenses as provided in this chapter may be invested in:

(1) direct security repurchase agreements and reverse security

repurchase agreements made with state or national banks that have

main offices or branch offices in this state or with primary

dealers as approved by the Federal Reserve System;

(2) direct obligations of or obligations the principal and

interest of which are guaranteed by the United States;

(3) direct obligations of or obligations guaranteed by the

Federal Home Loan Banks, the Federal National Mortgage

Association, the Federal Farm Credit System, the Student Loan

Marketing Association, the Federal Home Loan Mortgage

Corporation, or a successor organization to one of those

organizations;

(4) bankers' acceptances that:

(A) are eligible for purchase by members of the Federal Reserve

System;

(B) do not exceed 270 days to maturity; and

(C) are issued by a bank that has received the highest

short-term credit rating by a nationally recognized investment

rating firm;

(5) commercial paper that:

(A) does not exceed 270 days to maturity; and

(B) has received the highest short-term credit rating by a

nationally recognized investment rating firm;

(6) contracts written by the board in which the board grants the

purchaser the right to purchase securities in the board's

marketable securities portfolio at a specified price over a

specified period and for which the board is paid a fee and

specifically prohibits naked-option or uncovered option trading;

(7) obligations of a state or an agency, county, city, or other

political subdivision of a state, including revenue bonds issued

under Chapter 164, and mutual funds composed of these

obligations;

(8) an investment instrument, obligation, or other evidence of

indebtedness the payment of which is directly or indirectly

guaranteed by the full faith and credit of the United States;

(9) an investment, account, depository receipt, or deposit that

is fully:

(A) insured by the Federal Deposit Insurance Corporation or its

successor; or

(B) secured by securities described by Subdivision (2), (3), or

(8) of this subsection;

(10) a collateralized mortgage obligation fully secured by

securities or mortgages issued or guaranteed by the Government

National Mortgage Association (GNMA) or any entity described by

Subdivision (3) of this subsection;

(11) a security or evidence of indebtedness issued by the Farm

Credit System Financial Assistance Corporation, the Private

Export Funding Corporation, or the Export-Import Bank; and

(12) any other investment authorized for investment of state

funds by the comptroller under Section 404.024, Government Code.

(b) In this section:

(1) "Direct security repurchase agreement" means an agreement

under which the board buys, holds for a specified time, and then

sells back any of the following securities, obligations, or

participation certificates:

(A) United States government securities;

(B) direct obligations of or obligations the principal and

interest of which are guaranteed by the United States;

(C) direct obligations of or obligations guaranteed by the

Federal Home Loan Banks, the Federal National Mortgage

Association, the Federal Farm Credit System, the Student Loan

Marketing Association, the Federal Home Loan Mortgage

Corporation, or a successor organization to one of those

organizations; or

(D) any other investment instrument, obligation, or other

evidence of indebtedness the payment of which is directly or

indirectly guaranteed by the full faith and credit of the United

States.

(2) "Market value" means the fair and reasonable prevailing

price at which a security is being sold on the open market at the

time of the appraisement of the security by the board.

(3) "Reverse security repurchase agreement" means an agreement

under which the board sells and after a specified time buys back

any of the securities, obligations, or participation certificates

listed in Paragraphs (A) through (D) of Subdivision (1) of this

subsection.

(c) The Veterans Land Board shall not invest more than $50

million in revenue bonds issued under Chapter 164 and shall

report to the governor, the senate committee on finance, and the

house of representatives committee on appropriations on or before

December 1, 2000, regarding the status of its investment in such

revenue bonds and all related debt service.

Acts 1977, 65th Leg., p. 2662, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1989, 71st Leg., ch. 720, Sec. 2,

eff. June 14, 1989; Acts 1991, 72nd Leg., ch. 56, Sec. 1, 2; Acts

1993, 73rd Leg., ch. 242, Sec. 1.18, eff. Aug. 30, 1993; Acts

1995, 74th Leg., ch. 265, Sec. 2, eff. Aug. 28, 1995; Acts 1997,

75th Leg., ch. 1423, Sec. 14.17, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch; 262, Sec. 1, 2, eff. May 28, 1999; Acts 1999, 76th

Leg., ch. 344, Sec. 5.013, eff. Sept. 1, 1999.

Sec. 161.1731. CUSTODY AND INVESTMENT OF ASSETS PENDING

TRANSACTIONS. With the approval of the comptroller, the board,

in managing the assets of the fund, pending the completion of an

investment transaction, may:

(1) select one or more commercial banks, depository trust

companies, or other entities to serve as a custodian of the cash

or securities of the fund; and

(2) authorize the custodian to invest cash held under

Subdivision (1) in the investments determined by the board.

Added by Acts 1997, 75th Leg., ch. 71, Sec. 2, eff. May 9, 1997.

Sec. 161.1732. LENDING SECURITIES. (a) In managing the assets

of the fund, the board may:

(1) select one or more commercial banks, depository trust

companies, or other entities to serve as a custodian of the

securities of the fund; and

(2) authorize the custodian to lend the securities held under

Subdivision (1) as provided by this section and by rules adopted

by the board.

(b) To be eligible to lend securities under this section, a

custodian selected by the board under Subsection (a) must be

experienced in the operation of a fully secured securities loan

program and must:

(1) maintain adequate capital in the prudent judgment of the

board to assure the safety of the securities;

(2) execute an indemnification agreement satisfactory in form

and content to the board fully indemnifying the board against

loss resulting from the custodian's operation of a securities

loan program for the fund's securities; and

(3) require any securities broker or dealer to whom it lends

securities of the fund to deliver to, and maintain with, the

custodian collateral in the form of cash, United States

government securities, or letters of credit that are issued by

banks rated as to investment quality not less than A or its

equivalent by a nationally recognized investment rating firm in

an amount equal to at least 100 percent of the market value, from

time to time, of the loaned securities.

Added by Acts 1997, 75th Leg., ch. 71, Sec. 2, eff. May 9, 1997.

Amended by Acts 1999, 76th Leg., ch. 134, Sec. 2, eff. May 20,

1999.

Sec. 161.174. USE OF FUND TO PAY PRINCIPAL AND INTEREST. The

principal of and interest on bonds issued by the board shall be

paid from money in the fund as provided by the constitutional

provision authorizing the bonds.

Acts 1977, 65th Leg., p. 2662, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 242, Sec.

1.19, eff. Aug. 30, 1993.

Sec. 161.175. USE OF FUND TO PAY EXPENSES RELATED TO THE LAND.

(a) The board may use money in the fund attributable to bonds

that have been issued and sold to pay:

(1) expenses of surveying and monumenting the land and the

tracts of land;

(2) the cost of constructing roads on the land or the tracts of

land;

(3) legal fees, recordation fees, and advertising costs arising

from the purchase and sale or resale of the land and the tracts

of land; and

(4) other similar costs necessary or incidental to the purchase

and sale of land acquired by the board.

(b) These expenses shall be added to the price of the land when

sold or resold by the board.

(c) The board may award a contract in an amount not to exceed

$25,000 to purchase supplies, materials, services, and equipment

for use by the board in connection with improvements to, repairs

to, or maintenance of land and with roadways and improvements

located on land that are undertaken by the board under this

chapter to make the land more marketable or useable without the

necessity of soliciting or obtaining competitive bids. The board

may not award a contract under this subsection in an amount that

exceeds $25,000 without soliciting or obtaining competitive bids.

Acts 1977, 65th Leg., p. 2663, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 242, Sec.

1.20, eff. Aug. 30, 1993; Acts 2003, 78th Leg., ch. 25, Sec. 1,

eff. May 12, 2003.

Sec. 161.176. USE OF FUND TO PAY BOND EXPENSES. The board may

use money in the fund attributable to bonds issued and sold to

pay:

(1) legal fees and fees for financial advice necessary in the

opinion of the board to the sale of bonds;

(2) the expense of publishing notice of sale of an installment

of bonds;

(3) the expense of printing the bonds;

(4) the expenses of issuance of the bonds, including the actual

costs of travel, lodging, and meals of board members, officers or

employees of the board, the comptroller, and the attorney general

that are necessary in the opinion of the board to effectuate the

issuance, rating, and delivery of the bonds;

(5) the cost of manually signing the bonds;

(6) remuneration to any agent employed by the board to pay the

principal of and interest on the bonds;

(7) any amounts required to be paid to maintain the federal tax

exemption of interest on the bonds; and

(8) all other costs, fees, and expenses relating to the issuance

of the bonds.

Acts 1977, 65th Leg., p. 2663, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1989, 71st Leg., ch. 720, Sec. 3,

eff. June 14, 1989; Acts 1993, 73rd Leg., ch. 242, Sec. 1.21,

eff. Aug. 30, 1993; Acts 1997, 75th Leg., ch. 1423, Sec. 14.18,

eff. Sept. 1, 1997.

Sec. 161.177. PURCHASE AND DESTRUCTION OF BONDS. (a) The board

may use money in the fund to purchase on the open market any

bonds it has issued and sold, and the debt represented by these

bonds when purchased is considered canceled.

(b) Bonds purchased by the board under Subsection (a) of this

section shall be mutilated, burned, or otherwise destroyed by the

comptroller, who shall certify this fact to the board under the

seal of his office.

(c) No further interest shall be paid on these bonds.

Acts 1977, 65th Leg., p. 2664, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1997, 75th Leg., ch. 1423, Sec.

14.19, eff. Sept. 1, 1997.

Sec. 161.178. DISPOSAL OF EXCESS FUNDS. Subject to the

provisions of the constitution:

(a) Money in the fund that is not spent for the purposes

provided in this chapter shall remain in the fund until there is

sufficient money to retire fully bonds issued and sold by the

board.

(b) Money in the fund that is in addition to that necessary to

retire the bonds shall be deposited to the credit of the General

Revenue Fund to be appropriated as provided by law, and the money

necessary to retire the bonds shall be set aside and shall remain

in the fund.

(c) Money that becomes at a later time a part of the fund after

there is sufficient money to retire the bonds shall be deposited

to the credit of the General Revenue Fund.

Acts 1977, 65th Leg., p. 2664, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 798, Sec. 17,

eff. Sept. 1, 1985.

Sec. 161.179. SALE OF LAND AND LAND CONTRACTS. Notwithstanding

any other provision of this chapter, the board may sell at public

or private sale, with or without public bidding, any or all of

the land contracts and related land. Proceeds from the sale shall

be deposited in the fund or account from which the contracts or

related land were sold and otherwise applied in the manner set

forth in this chapter, except that at the direction of the board

the sale proceeds may be used by the board, together with other

available money, to discharge, pay, or redeem, in whole or in

part, outstanding bonds issued by the board.

Acts 1977, 65th Leg., p. 2664, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 798, Sec. 18,

eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 242, Sec. 1.22,

eff. Aug. 30, 1993.

Sec. 161.180. TEMPORARY TRANSFERS. Amounts temporarily

transferred from the fund to the veterans' housing assistance

fund or the veterans' housing assistance fund II under the Texas

Constitution shall be returned to the fund as soon as

practicable. Investment earnings allocated by the board to the

transferred amounts shall be credited to the fund as if the

transfer had not been made.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 1.23.

SUBCHAPTER F. PURCHASE, SALE, AND OTHER DISPOSITION OF LAND

Sec. 161.2111. REPORT TO BOND REVIEW BOARD. With respect to

purchases made under this chapter, the Veterans' Land Board shall

file semiannually with the Bond Review Board a report on the

performance of loans made by the Veterans' Land Board in

connection with the purchases. The Bond Review Board shall review

the reports filed by the Veterans' Land Board under this section

to assess the performance of loans made under this chapter. The

filing dates and the contents of the reports must comply with any

rules adopted by the Bond Review Board.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 13.02, eff.

Aug. 22, 1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

8.355, eff. Sept. 1, 2001.

Sec. 161.212. APPRAISAL. (a) Before purchasing land under the

provisions of this chapter, the board shall have an appraisal of

the property made to determine its value.

(b) A person making an appraisal on behalf of the board shall be

licensed or certified as an appraiser by the State of Texas.

(c) The appraiser shall make a written report to the board in

the form and manner required by the board.

(d) Repealed by Acts 2003, 78th Leg., ch. 674, Sec. 21, eff.

Sept. 1, 2003.

Acts 1977, 65th Leg., p. 2665, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 798, Sec. 7,

eff. Sept. 1, 1985; Acts 2003, 78th Leg., ch. 674, Sec. 1, 21,

eff. Sept. 1, 2003.

Sec. 161.213. SWORN REPORT. (a) Before the board purchases

land under Section 161.211 of this code or Subchapter G of this

chapter, it shall require the seller to execute a sworn report to

the board that shall include the following:

(1) the date the seller purchased the land;

(2) the amount the seller paid for the land if purchased

subsequent to June 7, 1949;

(3) from whom the seller purchased the land; and

(4) the improvements made on the land since the seller purchased

it and the cost of the improvements.

(b) If the land is purchased under Subchapter G of this chapter,

the sworn report shall include the following additional

information:

(1) if the seller by any manner or method is making the down

payment to the board on behalf of the veteran;

(2) if there is a lease arrangement between the seller and the

veteran, and if so, the duration, term, and amount to be paid;

and

(3) if there is an agreement or contract of any nature between

the seller and the veteran to transfer, sell, or convey at any

time in the future.

Acts 1977, 65th Leg., p. 2665, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.214. TITLE. (a) Before making payment for land, the

board shall have the title of the property sought to be purchased

examined and may require for this purpose a title insurance

policy or appropriate examination of title. The board may submit

the title to the attorney general for examination and opinion.

(b) The board may purchase land that has mineral interests

outstanding or that is subject to title exceptions acceptable to

the board.

Acts 1977, 65th Leg., p. 2666, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 674, Sec. 2,

eff. Sept. 1, 2003.

Sec. 161.215. PURCHASE OF LAND. Land purchased by the board

shall be acquired at the lowest price that can be obtained in the

opinion of the board, taking into consideration the quality,

location, natural advantages, and improvements of the land. The

land shall be paid for in cash and shall be clear of all liens

and shall be a part of the fund.

Acts 1977, 65th Leg., p. 2666, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.216. COST OF LAND SOLD BY BOARD. Except for forfeited

land that may be resold by the board at less than actual cost

under Section 161.319 of this code, land shall not be sold by the

board at less than its actual cost.

Acts 1977, 65th Leg., p. 2666, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 242, Sec.

1.24, eff. Aug. 30, 1993.

Sec. 161.217. APPOINTMENT OF LOCAL COMMITTEE. The commissioners

court of each county in the state shall appoint a committee

composed of three resident real property owners of the county.

Acts 1977, 65th Leg., p. 2666, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.218. WORK OF LOCAL COMMITTEE. (a) A person who

considers himself an eligible veteran under this chapter and who

desires to benefit under this chapter shall submit to the local

committee the forms prescribed by the board before he submits his

application of purchase and sales contract to the board. If the

veteran is a resident of one county and is seeking to purchase

land located in another, he shall submit the forms to the local

committee in both counties.

(b) The local committee shall consider the forms and shall

submit to the board a report concerning the financial

responsibility of the veteran, if it is known, a statement of

opinion as to whether or not the transaction is bona fide, a

statement as to the amount the committee considers to be the

reasonable value of the land in question, and a statement of the

credit rating of the veteran applicant.

(c) Notwithstanding Subsection (a) or (b) of this section, or

Section 161.217 of this subchapter, the committees of the various

counties shall function as provided by the board's rules and may

be abolished by the board if it is determined that they are no

longer necessary.

Acts 1977, 65th Leg., p. 2666, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 798, Sec. 8,

eff. Sept. 1, 1985.

Sec. 161.219. BOARD INVESTIGATION. (a) The board may make

inquiries and investigations it considers proper to determine the

veteran's eligibility and qualifications and shall obtain from

the veteran a written credit report.

(b) If the board determines from the information submitted or

from its own inquiries and investigations that the financial

responsibility of the veteran leaves reasonable doubt as to his

ability to carry the contract through to completion and make all

payments, the board shall reject the application.

Acts 1977, 65th Leg., p. 2666, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 798, Sec. 9,

eff. Sept. 1, 1985.

Sec. 161.220. EXEMPTION. The provisions of Sections 161.217

through 161.219 of this code do not apply to sales under Sections

161.175, 161.231 through 161.234, and 161.319 of this code unless

the board so desires.

Acts 1977, 65th Leg., p. 2666, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.221. INITIATION OF SALE. The sale of land by the board

may be properly initiated by contract of sale and purchase, and

the contract shall be recorded in the deed records in the county

in which the land is located.

Acts 1977, 65th Leg., p. 2667, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.222. PURCHASE PAYMENTS. (a) The purchaser shall make

an initial payment in an amount set by the board's rules for land

sold under this chapter.

(b) The balance of the selling price shall be amortized over a

period determined by the board not to exceed 40 years together

with interest at a fixed, variable, floating, or other rate or

rates determined by the board.

(c) The purchaser is entitled to pay any or all installments

still remaining unpaid on any installment date.

(d) In an individual case, the board may postpone for good cause

the payment of the whole or any part of an installment of the

selling price or interest on the selling price on terms the board

considers proper.

Acts 1977, 65th Leg., p. 2667, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 1898, ch. 768,

Sec. 1, eff. June 13, 1979; Acts 1985, 69th Leg., ch. 798, Sec.

10, 20, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 242, Sec.

1.25, eff. Aug. 30, 1993.

Sec. 161.223. BOARD TO SPECIFY TERMS. The board may specify in

each individual case the terms of the contract entered into with

the purchaser as long as they are not contrary to the provisions

of this chapter.

Acts 1977, 65th Leg., p. 2667, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.224. TIME LIMIT ON TRANSFER. (a) No property sold

under this chapter may be transferred, sold, or conveyed in whole

or part until the original veteran purchaser has enjoyed

possession for a period of three years from the date of purchase

of the property and complied with the terms and conditions of

this chapter and rules of the board.

(b) If the veteran purchaser dies or becomes financially

incapacitated or if there is an involuntary transfer by court

order or proceedings including bankruptcy, sheriff or trustee

sale, or divorce, the property may be conveyed before the

expiration of the three-year period by the purchaser or his

heirs, administrators, or executors by complying with rules of

the board and by securing the approval of the board.

(c) After the three-year period, a purchaser may transfer, sell,

or convey land purchased under this chapter at any time if all

mature interest, principal, and taxes have been paid, the terms

and conditions of this chapter and rules of the board have been

met, and the approval of the board has been obtained.

Acts 1977, 65th Leg., p. 2667, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.225. SALE TO A NONVETERAN. If the sale is made to a

person other than a qualified Texas veteran, the assignee and all

subsequent assignees shall assume an interest rate on the

indebtedness to the board determined by the board at an amount

not less than one percent a year greater than the rate determined

by the board for sale to veterans under Sections 161.175 and

161.231 through 161.234 of this code or Subchapter G of this

chapter on the date on which the transfer, sale, or conveyance is

approved. If the purchase contract is awarded in a divorce action

or incident to a written separation agreement, the interest rate

shall not change.

Acts 1977, 65th Leg., p. 2667, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.226. DISPOSITION OF LAND THAT IS PAID FOR. Property

sold under this chapter may be transferred, sold, or conveyed at

any time after the entire indebtedness due to the board has been

paid.

Acts 1977, 65th Leg., p. 2668, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.227. LEASE OF LAND. (a) No land purchased under this

chapter may be leased by the purchaser for a term of more than 10

years except as follows:

(1) leases for oil, gas, and other minerals may be for a term of

not more than 10 years, and as long thereafter as such oil, gas,

and other minerals are produced from the land in commercial

quantities;

(2) leases for coal and lignite may be for a term of not more

than 40 years, and as long thereafter as such coal and lignite

are produced from the land in commercial quantities; and

(3) leases, whether referred to as leases, licenses, or

easements, for microwave, radio, or other communication towers,

may be for a term of not more than 50 years.

(b) No lease may contain a provision for option or renewal of

the lease or re-lease of the property for any term which would

cause the entire fixed term of such lease or leases to exceed the

applicable maximum fixed term set forth in Subsection (a)(1),

(2), or (3) above, and the taking of any such option, renewal, or

re-lease agreement in a separate instrument to take effect in the

future is prohibited. A lease or instrument that contains an

option, renewal, or re-lease agreement in violation of this

section is expressly declared to be void.

Acts 1977, 65th Leg., p. 2668, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 3080, ch. 812,

Sec. 1, eff. June 17, 1981; Acts 2003, 78th Leg., ch. 674, Sec.

3, eff. Sept. 1, 2003.

Sec. 161.228. CONDITIONS OF LEASES. While the veteran is

indebted to the board for land purchased, if he executes or there

exists a lease or contract of sale of oil, gas, or other

minerals, chemicals, or hard metals or a lease or contract of

sale for timber, sand, gravel, or other materials that covers all

or part of the land and that would result in the depletion of the

corpus of the tract, at least one-half of all bonus money, delay

rentals, and royalties received as consideration for or payment

under the oil, gas, and mineral lease and at least one-half of

all money received under a lease or contract of sale of any other

minerals, chemicals, hard metals, timber, sand, gravel, and other

materials or as much as is required, shall be paid to the board

by the owner of the lease or contract of sale and applied by the

board to the satisfaction of the indebtedness.

Acts 1977, 65th Leg., p. 2668, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 3080, ch. 812,

Sec. 2, eff. June 17, 1981.

Sec. 161.229. DEEDS. (a) When the entire indebtedness due the

state under the contract of sale is paid, the chairman of the

board shall execute a deed under seal to the original purchaser

of the land or to the last assignee whose assignment has been

approved by the board.

(b) None of the provisions of this chapter shall be construed to

prohibit the board from accepting full payment for a portion of a

tract and issuing a deed to the land according to the rules of

the board.

(c) Deeds issued by the board and executed by the chairman under

seal are ratified, confirmed, and validated whether they convey

all or only a part of the land contracted to be sold to the

veteran.

(d) If a deed is executed to a person other than the legal owner

or to a deceased grantee, the deed and the rights conveyed still

inure to the benefit of the legal owner.

Acts 1977, 65th Leg., p. 2668, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.230. DEATH OF PURCHASER. (a) If the purchaser of the

land dies while indebted to the board under a contract, his

rights, acquired under this chapter and the contract devolve on

his heirs, devisees, or personal representatives under the laws

of this state, but subject to all rights, claims, and charges of

the board.

(b) Default by an heir, devisee, or personal representative with

respect to a right, claim, or charge of the board has the same

effect as default by the purchaser before his death.

Acts 1977, 65th Leg., p. 2669, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.231. SUBDIVIDING LAND. Land acquired by the board may

be subdivided for sale into tracts of the size the board may

consider advisable.

Acts 1977, 65th Leg., p. 2669, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.232. CONDITIONS FOR SALE OF LAND. Land acquired and

subdivided under Sections 161.175, 161.231, 161.233, and 161.234

of this code shall be offered for sale according to rules adopted

by the board and shall be sold by the board to veterans qualified

to participate in the program in conformity with the provisions

of this chapter relating to the sale of land purchased generally

by the board.

Acts 1977, 65th Leg., p. 2669, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.233. DOWN PAYMENT. (a) The sale price of land sold

under Sections 161.175 and 161.231, 161.232, and 161.234 of this

code may include the addition of the expenses and fees in

Sections 161.069, 161.070, and 161.175 of this code. Provided,

however, no tract may be sold under Sections 161.175 and 161.231,

161.232, and 161.234 of this code at a price exceeding $40,000

unless the veteran pays the board in cash, in accordance with its

rules, a down payment equal to that portion of the sale price in

excess of $40,000. This down payment shall be in addition to the

initial payment required by Section 161.222 of this code and

shall be paid not later than the sale date.

(b) If the sale is not consummated, the down payment shall be

refunded to the veteran.

Acts 1977, 65th Leg., p. 2669, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 1899, ch. 768,

Sec. 2, eff. June 13, 1979; Acts 1985, 69th Leg., ch. 798, Sec.

11, eff. Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 160, Sec. 1,

eff. Aug. 26, 1991.

Sec. 161.234. SALE TO OTHER PURCHASERS. The provisions of

Sections 161.175 and 161.231 through 161.233 of this code

notwithstanding, land acquired and subdivided under these

sections that has first been offered for sale to veterans and

that has not been sold to the purchasers may be sold to any

purchaser in the same manner as land forfeited under this

chapter.

Acts 1977, 65th Leg., p. 2669, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.235. RIGHTS OF SURVIVING SPOUSE. If an eligible Texas

veteran dies after he has filed with the board an application and

contract of sale to purchase through the board the tract selected

by him or her and before the purchase is completed, the surviving

spouse of the veteran may complete the transaction.

Acts 1977, 65th Leg., p. 2669, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.236. NUMBER OF TRACTS PURCHASED. The board may

promulgate rules to determine the number of tracts of land that a

veteran may purchase under this chapter.

Acts 1977, 65th Leg., p. 2669, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1999, 76th Leg., ch. 133, Sec. 1,

eff. May 20, 1999.

Sec. 161.237. EXEMPTION FROM CERTAIN REAL ESTATE TRANSACTION

LAWS. (a) Unless the statute specifically states that the

statute applies to the board, the following statutes do not apply

to the board:

(1) a statute that would require the board to provide a notice

or disclosure to a buyer of real property; and

(2) a statute relating to the sale, purchase, or financing of

real property by an executory contract, including a contract for

deed or other similar sale.

(b) This section does not affect the application of a statute

described by Subsection (a)(2) to a party involved in a

transaction with the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

234, Sec. 3, eff. May 25, 2007.

SUBCHAPTER G. PURCHASE AND SALE OF SELECTED LAND

Sec. 161.281. SELECTION OF LAND. (a) If a veteran desires a

particular tract of land located in this state, on proper showing

of eligibility to benefits under this chapter, he may be

authorized by the board to select the land that he desires and

submit his selection to the board on its prescribed form.

(b) The board shall establish a procedure that requires the

veteran to personally inspect the tract he has selected. The

board may by rule waive the inspection requirement. If the board

grants the veteran's request for a waiver, the veteran must

designate in writing a personal representative who will inspect

the tract for him. The veteran's representative shall submit to

the board an affidavit stating that he has inspected the tract

the veteran selected.

(c) In order to respond to market conditions, the board may from

time to time by rule set the minimum acreage that a veteran may

purchase. However, the board may not set the minimum acreage at

less than one acre.

Acts 1977, 65th Leg., p. 2669, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 798, Sec. 12,

eff. Sept. 1, 1985; Acts 2003, 78th Leg., ch. 674, Sec. 4, eff.

Sept. 1, 2003.

Sec. 161.282. PROCESSING APPLICATIONS. As far as practical,

applications shall be processed in the order in which they are

received by the board.

Acts 1977, 65th Leg., p. 2670, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.283. PURCHASE BY BOARD. (a) If the board is satisfied

with the value and desirability of the property selected by the

veteran, it may purchase the land from its owner on the agreed

terms.

(b) The board shall pay not more than $60,000 for the property,

but may pay more if the veteran pays to the board or the board's

designee in cash, in accordance with its rules, that portion of

the purchase price in excess of the amount that the board agrees

to pay. The amount shall be paid not later than the date on which

the board acquires title to the property.

(c) A cash payment by the veteran is considered a down payment

on the price of the land when sold to the veteran by the board

and is in addition to the initial payment required by Section

161.222 of this code.

Acts 1977, 65th Leg., p. 2670, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 1899, ch. 768,

Sec. 3, eff. June 13, 1979; Acts 1991, 72nd Leg., ch. 160, Sec.

2, eff. Aug. 26, 1991; Acts 2003, 78th Leg., ch. 674, Sec. 5,

eff. Sept. 1, 2003.

Sec. 161.284. APPRAISAL AND TITLE. The board shall have an

appraisal of the property made as it considers necessary to

determine the value and, before consummating the purchase, shall

satisfy itself regarding the title as provided in Section 161.214

of this code. The board may by rule require an on-site meeting

between the appraiser and the veteran.

Acts 1977, 65th Leg., p. 2670, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 798, Sec. 13,

eff. Sept. 1, 1985.

Sec. 161.285. SEPARATE TRANSACTIONS. (a) No transaction under

this chapter may be considered together with any other

transaction to constitute a block deal between the state and two

or more veteran purchasers, and each tract of land is considered

as a wholly separate entity without dependence on any other tract

of land, substance, matter, person, or thing in determining its

value, purchase, or sale under this chapter.

(b) None of the provisions of this chapter may be construed to

prevent the purchase or sale or both of contiguous tracts of land

to separate purchasers as long as the value of the land is

determined in the manner provided in Section 161.284 of this

code.

Acts 1977, 65th Leg., p. 2670, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.286. PURCHASE PREFERENCE. (a) The property acquired

by the board becomes a part of the fund, but the veteran who has

selected the land has a preference right to purchase the land

from the board.

(b) To be entitled to the preference right, the veteran shall

agree in writing before the board purchases the land to purchase

the land from the board for the price paid for it.

(c) If the veteran fails or refuses to exercise the preference

right, the land may be sold by the board in the same manner

provided for the sale of land forfeited under this chapter.

Acts 1977, 65th Leg., p. 2670, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.287. RULES GOVERNING SALE. The rules governing the

sale of land under this subchapter are governed by the provisions

of this chapter relating to sale of land generally by the board

except where those provisions conflict with this subchapter.

Acts 1977, 65th Leg., p. 2670, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.288. REFUND. If the title to the land is not approved

and accepted by the board, any amount paid to the board or the

board's designee in excess of the amount that the board agreed to

pay for the selected land shall be refunded to the veteran

together with any other down payment remitted to the board.

Acts 1977, 65th Leg., p. 2671, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 674, Sec. 6,

eff. Sept. 1, 2003.

SUBCHAPTER H. FORFEITURE

Sec. 161.311. BOARD JUDGE OF FORFEITURE. The board is the sole

judge of forfeiture of any purchase contract under this chapter

and any person availing himself of the provisions of this chapter

by so doing agrees to abide by this chapter.

Acts 1977, 65th Leg., p. 2671, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.312. FORFEITURE BY BOARD. (a) If a portion of the

principal of or interest on any sale is not paid when due, or if

the provisions of this chapter, the contract, or the rules of the

board are not complied with, the contract of sale and purchase is

subject to forfeiture by action of the board on 30 days written

notice to the original purchaser and his vendee.

(b) The notice shall state the reason why the contract of sale

and purchase is subject to forfeiture and is sufficient if given

by certified mail to the last known address of the original

purchaser and his vendees.

Acts 1977, 65th Leg., p. 2671, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1999, 76th Leg., ch. 134, Sec. 3,

eff. May 20, 1999.

Sec. 161.313. CORRECTION OF REASON FOR FORFEITURE. If the

person corrects or cures the reason for forfeiture within the

30-day notice period, the board shall not enter an order of

forfeiture.

Acts 1977, 65th Leg., p. 2671, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.314. TIME OF FORFEITURE. The forfeiture is effective

at the time the board meets and adopts a resolution directing its

chairman to endorse on the wrapper that contains the papers of

the sale or on the purchase contract filed in the land office the

word "forfeited" or words of similar import and the date of the

action and to officially sign the document. At that time, the

land and all payments previously made are forfeited.

Acts 1977, 65th Leg., p. 2671, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.315. NOTICE TO COUNTY CLERK. Notice of the board's

action in forfeiting the original contract shall be mailed to the

county clerk of the county in which the land is located and the

clerk shall:

(1) enter a notation of the forfeiture on the margin of the page

or pages containing the record of the original contract; or

(2) record the notice of forfeiture.

Acts 1977, 65th Leg., p. 2671, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 674, Sec. 7,

eff. Sept. 1, 2003.

Sec. 161.316. EFFECT OF FORFEITURE ON LEASES. On forfeiture,

the full title to the land, including both surface and mineral

estates, shall revest in the board, and the board shall recognize

and continue in force and effect any outstanding valid oil, gas,

or mineral lease and collect all rentals, royalties, or other

amounts payable under the lease.

Acts 1977, 65th Leg., p. 2671, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.317. REINSTATEMENT OF PURCHASE. (a) If a sale is

forfeited and the title to the land revested in the fund, the

original purchaser or the original purchaser's vendee is entitled

to reinstate the purchase contract at any time before the date on

which the board meets and orders the land to be advertised for

resale or for lease for mineral development but not after that

time. If a contract is forfeited more than two times, the board

may require, as a condition of reinstatement, that the purchaser

or the purchaser's vendee pay the account in full.

(b) A person who exercises a right of reinstatement shall:

(1) pay all delinquent installments, penalties, and costs

incident to the reinstatement; and

(2) fulfill any other requirements prescribed by the board.

Acts 1977, 65th Leg., p. 2671, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 674, Sec. 8,

eff. Sept. 1, 2003.

Sec. 161.318. RESALE OF LAND. Land included in a forfeited

contract is subject to resale under Section 161.319 of this code.

Acts 1977, 65th Leg., p. 2672, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.319. RESALE OF FORFEITED LAND. (a) Resale of

forfeited land under this chapter may be made to the highest

bidder under terms and conditions and at the time and in the

manner prescribed by the board in its rules, the provisions of

this chapter notwithstanding.

(b) The board may reject any and all bids.

(c) If the successful bidder refuses to execute a contract of

sale and purchase, the money submitted with the person's bid is

forfeited and shall be deposited in the State Treasury and

credited to the fund.

Acts 1977, 65th Leg., p. 2672, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 242, Sec.

1.26, eff. Aug. 30, 1993.

Sec. 161.320. LATE PAYMENTS; DEFAULT INTEREST RATE. (a) The

board may impose charges for late payments.

(b) In addition to charging for late payments under Subsection

(a), the board may set and impose a default rate of interest on:

(1) the past due amounts; or

(2) the entire unpaid balance.

Acts 1977, 65th Leg., p. 2672, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 798, Sec. 14,

eff. Sept. 1, 1985; Acts 2003, 78th Leg., ch. 674, Sec. 9, eff.

Sept. 1, 2003.

Sec. 161.321. VACATING PREMISES. If the board declares a

forfeiture under a purchase contract, the purchaser shall vacate

the premises within 45 days after the date of the letter giving

notice of the declaration. The letter shall be sent by registered

mail to the last known address of the purchaser.

Acts 1977, 65th Leg., p. 2672, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.322. ENFORCEMENT OF FORFEITURE AND PROTECTION OF

RIGHTS. The board, by and through the attorney general, shall

institute legal proceedings that are necessary to enforce the

forfeiture or to recover the full amount of the delinquent

installments, interest, and other penalties that may be due to

the board at the time the forfeiture occurred or to protect any

other right to the land.

Acts 1977, 65th Leg., p. 2672, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 161.323. LIABILITY. The liability of the original veteran

purchaser and any subsequent assignee or assignees of the veteran

are joint and several, but the original veteran purchaser is

primarily liable for payment of the money under the original

contract of sale and purchase. The board may release an assignor

from liability under this section if at least three years have

passed since the approved assignment.

Acts 1977, 65th Leg., p. 2672, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 674, Sec. 10,

eff. Sept. 1, 2003.

Sec. 161.324. DEFENSES IN LAWSUITS. After obtaining the

permission of the legislature, in any action brought in the

courts against the state involving the title to a tract of land

to which the state has a warranty deed, the state is entitled to

plead all statutes of limitations in the general laws of this

state, but this shall not be considered as a limitation to any

other defense the state may have.

Acts 1977, 65th Leg., p. 2672, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER I. INSURANCE

Sec. 161.361. DEFINITION. In this subchapter, "person

purchasing land under the program" means a person or a person's

successor or assign who buys land from the board under a contract

of sale and purchase regardless of whether the land is sold under

Sections 161.175 and 161.231 through 161.234 or Section 161.319

or Subchapter G, or who buys land using a mortgage loan under

Subchapter K.

Acts 1977, 65th Leg., p. 2673, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 674, Sec. 11,

eff. Sept. 1, 2003.

Sec. 161.362. INSURANCE REQUIREMENT. (a) Persons purchasing

land under the program shall carry insurance on the improvements

on the property in an amount that the board considers necessary.

Failure to do so will subject the contract to forfeiture or the

mortgage to foreclosure.

(b) The board may promulgate rules necessary to enforce this

subchapter.

(c) Repealed by Acts 2003, 78th Leg., ch. 674, Sec. 21, eff.

Sept. 1, 2003.

Acts 1977, 65th Leg., p. 2673, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1997, 75th Leg., ch. 1423, Sec.

14.20, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 674, Sec.

12, 21, eff. Sept. 1, 2003.

Sec. 161.363. INSURANCE CONTRACT. The board may enter into a

contract or agreement with one or more insurance companies

authorized to do business in this state to provide life,

disability, or other insurance coverage to persons purchasing

land under the program, if it is in the best interest of the

program.

Acts 1977, 65th Leg., p. 2673, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 674, Sec. 13,

eff. Sept. 1, 2003.

Sec. 161.366. INSURANCE NOT MANDATORY. It is not mandatory that

a person purchasing land under the program accept the offer of

the insurance coverage, and refusal by the person to accept the

offer of the coverage shall not be a ground for the board to

decline to enter into a contract of sale and purchase or a

mortgage with the person.

Acts 1977, 65th Leg., p. 2674, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 674, Sec. 14,

eff. Sept. 1, 2003.

Sec. 161.368. COLLECTION OF PREMIUM. The board may collect or

provide for collection of the insurance premium in a reasonable

manner.

Acts 1977, 65th Leg., p. 2674, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 674, Sec. 15,

eff. Sept. 1, 2003.

Sec. 161.370. CANCELLATION BY INSURER. The contract or

agreement shall not prohibit cancellation by the insurer of the

entire contract on reasonable notice to the board but shall

prohibit cancellation of individual coverage except as provided

in this subchapter.

Acts 1977, 65th Leg., p. 2674, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 674, Sec. 16,

eff. Sept. 1, 2003.

Sec. 161.371. TERMINATION OF INDIVIDUAL COVERAGE. (a)

Individual insurance coverage may be terminated for any person on

terms agreed to by the insurer and the board.

(b) Repealed by Acts 2003, 78th Leg., ch. 674, Sec. 21, eff.

Sept. 1, 2003.

(c) Repealed by Acts 2003, 78th Leg., ch. 674, Sec. 21, eff.

Sept. 1, 2003.

Acts 1977, 65th Leg., p. 2674, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 2003, 78th Leg., ch. 674, Sec. 17,

18, 21, eff. Sept. 1, 2003.

SUBCHAPTER J. PENALTIES

Sec. 161.401. PENALTY FOR CERTAIN TRANSACTIONS. Any person,

seller, veteran, or appraiser who knowingly makes, utters,

publishes, passes, or uses any false, fictitious, or forged

paper, document, contract, affidavit, application, assignment, or

other instrument in writing in connection with or pertaining to

any transaction under this chapter is guilty of a felony and on

conviction shall be punished by imprisonment in the Texas

Department of Criminal Justice for not less than two nor more

than 10 years, or by a fine of not less than $1,000 nor more than

$10,000, or by both.

Acts 1977, 65th Leg., p. 2674, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.139, eff. September 1, 2009.

Sec. 161.402. PENALTY RELATING TO CERTAIN PURCHASES, SALES, AND

RESALES OF LAND. A person who knowingly files a false,

fictitious, or forged paper, document, contract, affidavit,

application, assignment, or other instrument in writing relating

to the purchase, sale, or resale of land under this chapter is

guilty of a felony and on conviction shall be punished by

imprisonment in the Texas Department of Criminal Justice for not

less than two nor more than 10 years or by a fine of not less

than $1,000 nor more than $10,000, or by both.

Acts 1977, 65th Leg., p. 2675, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.140, eff. September 1, 2009.

Sec. 161.403. PENALTY FOR DEFRAUDING VETERAN AND STATE. A

person who defrauds a veteran of his rights and benefits under

this chapter by an act of fraud, duress, deceit, coercion, or

misrepresentation or a person who uses the purposes or provisions

of this chapter to defraud the state or any veteran by an act of

fraud, duress, coercion, misrepresentation, or deceit, is guilty

of a felony, and on conviction shall be punished by imprisonment

in the Texas Department of Criminal Justice for not less than two

nor more than 10 years or by a fine of not less than $1,000 nor

more than $10,000, or by both.

Acts 1977, 65th Leg., p. 2675, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.141, eff. September 1, 2009.

SUBCHAPTER K. LAND LOANS

Sec. 161.501. PURPOSE OF SUBCHAPTER; CONSTRUCTION. The purpose

of this subchapter is to authorize the board to provide loans to

veterans for the purchase of land that are secured by a mortgage,

deed of trust, or other lien on the land. This subchapter shall

be liberally construed to effect that purpose.

Added by Acts 2001, 77th Leg., ch. 333, Sec. 2, eff. May 21,

2001.

Sec. 161.502. DEFINITIONS. In this subchapter:

(1) "Lending institution" means a bank, savings bank, savings

and loan association, credit union, trust company, mortgage

banker, mortgage company, life insurance company, or other

financial institution that customarily provides service or aids

in the financing of mortgages on single-family residential

housing, or a holding company for one of those institutions.

(2) "Loan" means a veterans' land loan made or acquired by the

board under this subchapter secured by a mortgage, deed of trust,

or other lien on the land purchased with the proceeds of the

loan.

Added by Acts 2001, 77th Leg., ch. 333, Sec. 2, eff. May 21,

2001.

Sec. 161.503. LOANS. (a) In addition to purchasing land under

Subchapters F and G, the board shall make or acquire loans with

money from the fund to finance land purchases by eligible persons

in accordance with this subchapter and rules adopted by the

board.

(b) The board may enter into contracts with lending institutions

to assist in processing, originating, servicing, or administering

loans under this subchapter.

(c) The board shall adopt credit, underwriting, and appraisal

standards that protect the best interest of the program and limit

the exposure of the fund to any losses.

(d) The board shall adopt rules as necessary to implement this

subchapter.

Added by Acts 2001, 77th Leg., ch. 333, Sec. 2, eff. May 21,

2001. Amended by Acts 2003, 78th Leg., ch. 674, Sec. 19, eff.

Sept. 1, 2003.

Sec. 161.504. ELIGIBILITY FOR LOAN. (a) To qualify for a loan

under this subchapter, a person must be a veteran at the time the

person applies for the loan. If an eligible veteran dies after

filing an application for a loan, the veteran's surviving spouse

may complete the transaction.

(b) The board by rule may determine the number of loans that a

person may receive under this subchapter.

Added by Acts 2001, 77th Leg., ch. 333, Sec. 2, eff. May 21,

2001.

Sec. 161.505. SECURITY FOR LOAN. A disbursement of money on a

loan may not be made unless the loan is secured by a mortgage,

deed of trust, or other lien on the land purchased with the

proceeds of the loan. A mortgage, deed of trust, or other lien

may be a participation in a lien securing any other loan for the

purchase of the property, including a lien securing a home loan

under Chapter 162.

Added by Acts 2001, 77th Leg., ch. 333, Sec. 2, eff. May 21,

2001.

Sec. 161.506. INITIAL PAYMENT OR EQUITY. The board may require

an initial payment on a loan or may require an investment in the

land by the loan recipient in an amount set by the board by rule.

Added by Acts 2001, 77th Leg., ch. 333, Sec. 2, eff. May 21,

2001.

Sec. 161.507. LOAN PAYMENTS. (a) The final principal payment

on a loan shall be made not later than the 40th anniversary of

the date of the loan.

(b) The board shall determine the maximum principal amount of

loans to the same eligible person that may be outstanding at any

time.

(c) Payments on the loan must be made at times determined by the

board.

Added by Acts 2001, 77th Leg., ch. 333, Sec. 2, eff. May 21,

2001.

Sec. 161.508. FEES; INTEREST. (a) All fees to be charged to a

person who receives a loan must be approved by the board.

(b) Any fees or expenses incurred in connection with a loan,

including the cost of insurance, may be charged to the loan

recipient and included in the principal amount of the loan.

(c) A loan must bear a fixed, variable, floating, or other rate

or rates of interest determined by the board. The board may set

the interest rate or rates to provide a margin over the rate paid

by the board on bonds issued by the board under this chapter.

(d) The difference between the cost of the money to the board

and the interest rate or rates charged to a loan recipient may be

used in whole or in part to defray the expense of administering

the program.

(e) To ensure the maximum benefit of the program to the loan

recipient, the board shall adopt rules:

(1) relating to the fees, charges, and interest rates that may

be charged by a lending institution in connection with financing

the purchase of land with money that does not come from the fund;

and

(2) limiting to the maximum extent practical the fees, charges,

and interest rates to the fees, charges, and interest rates that

would be collected by the lending institution in the normal

course of the institution's mortgage lending business.

Added by Acts 2001, 77th Leg., ch. 333, Sec. 2, eff. May 21,

2001.

Sec. 161.509. LATE PAYMENTS; DEFAULT INTEREST RATE. (a) The

board may impose charges for late payments.

(b) In addition to charging for late payments under Subsection

(a), the board may set and impose a default rate of interest on:

(1) the past due amounts; or

(2) the entire unpaid balance.

Added by Acts 2001, 77th Leg., ch. 333, Sec. 2, eff. May 21,

2001. Amended by Acts 2003, 78th Leg., ch. 674, Sec. 20, eff.

Sept. 1, 2003.

Sec. 161.510. COMBINATION WITH CERTAIN HOME LOANS. The board

may:

(1) permit a person to combine a loan made under this subchapter

with:

(A) a housing assistance loan made under Chapter 162 if the

portion of the loan made under this subchapter is funded from

amounts on deposit in the fund and the portion of the loan made

under Chapter 162 is not funded from amounts in the fund; or

(B) in accordance with board rules, a home mortgage loan made

under Chapter 164; and

(2) prescribe the amounts of and forms for a combined loan under

this section.

Added by Acts 2001, 77th Leg., ch. 333, Sec. 2, eff. May 21,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

223, Sec. 2, eff. September 1, 2007.

Sec. 161.511. TIME LIMIT ON TRANSFER OF LAND. (a) Except as

provided by Subsection (c), a recipient of a loan may not lease,

sell, or otherwise transfer in whole or part land or any interest

in land against which there is a mortgage, deed of trust, or any

other lien securing the loan:

(1) before the third anniversary of the date the recipient

purchases the land; and

(2) unless the recipient has complied with any other terms and

conditions provided by this subchapter and the rules of the

board.

(b) After the three-year period prescribed by Subsection (a),

land may be sold or otherwise transferred, subject to any lien

securing a loan, if:

(1) all interest, principal, and taxes that are due have been

paid;

(2) the terms and conditions of this subchapter and rules of the

board have been met; and

(3) the board approves the sale or other transfer.

(c) The board may waive the three-year period prescribed by

Subsection (a):

(1) in a case of death, bankruptcy, financial incapacity, or

divorce of the loan recipient;

(2) if a loan recipient is forced to move because of a change in

employment or because the recipient's home is condemned through

no fault of the recipient; or

(3) at any other time the board considers a waiver to be in the

best interest of the program.

Added by Acts 2001, 77th Leg., ch. 333, Sec. 2, eff. May 21,

2001.

Sec. 161.512. INCREASE IN INTEREST RATE; ACCELERATED REPAYMENT.

If a recipient of a loan does not comply with the requirements of

Section 161.511(a) and the board does not waive the three-year

period prescribed by that section, the board by rule may provide

for:

(1) an increase in the interest rate on the loan;

(2) the acceleration of repayment of the principal of and

interest on the loan; or

(3) any other remedy the board considers appropriate.

Added by Acts 2001, 77th Leg., ch. 333, Sec. 2, eff. May 21,

2001.

Sec. 161.513. FORECLOSURE AND RESALE. The board shall adopt

rules providing procedures governing foreclosure of a lien

securing a loan.

Added by Acts 2001, 77th Leg., ch. 333, Sec. 2, eff. May 21,

2001.

Sec. 161.514. SALE OF LOANS. (a) The board may sell at public

or private sale, with or without public bidding, any or all of

the loans made under this subchapter. Proceeds from the sale

shall be deposited in the fund and otherwise applied in the

manner provided by this chapter, except that at the direction of

the board the sale proceeds may be used by the board, together

with other available money, to discharge, pay, or redeem, wholly

or partly, outstanding bonds issued by the board under this

chapter.

(b) A loan made under this chapter that is combined with a

housing assistance loan made under Chapter 162 or a home mortgage

loan made under Chapter 164 may be sold under this section or

under Chapter 162 or 164, as applicable.

Added by Acts 2007, 80th Leg., R.S., Ch.

223, Sec. 1, eff. September 1, 2007.

Sec. 161.515. CERTAIN RIGHTS, BENEFITS, CONDITIONS, AND

OBLIGATIONS PROHIBITED. In making rules and administering this

subchapter, the board may not impose on or grant a loan recipient

or a transferee under Section 161.511 a right, benefit,

condition, or obligation that, in any way, may impair:

(1) the ability of the board to sell a loan made under this

subchapter; or

(2) the market value of a loan made under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

223, Sec. 1, eff. September 1, 2007.



CHAPTER 162. VETERANS' HOUSING ASSISTANCE PROGRAM

NATURAL RESOURCES CODE

TITLE 7. RESOURCES PROGRAMS

CHAPTER 162. VETERANS' HOUSING ASSISTANCE PROGRAM

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 162.001. DEFINITIONS. (a) In this chapter:

(1) "Board" means the Veterans' Land Board.

(2) "Fund" means the veterans' housing assistance fund.

(3) "Home" means a dwelling within this state in which a veteran

intends to reside as the veteran's principal residence.

(4) "Lending institution" means a bank, trust company, savings

bank, national banking association, savings and loan association,

building and loan association, mortgage banker, mortgage company,

credit union, life insurance company, or other financial

institution that customarily provides service or aids in the

financing of mortgages on single-family residential housing which

has been approved for participation in the program by the board.

The term includes a holding company for any of the foregoing.

(5) "Loan" means a veterans' housing assistance loan made or

acquired by the board under this chapter secured by a mortgage on

a veteran's home.

(6) "Program" means the Veterans' Housing Assistance Program.

(7) "Commission" means the Texas Veterans Commission.

(8) "Veteran" has the meaning assigned by Section 161.001.

(9) "Veterans' housing assistance fund" means the Veterans'

Housing Assistance Fund established under Article III, Section

49-b-1, of the Texas Constitution or the Veterans' Housing

Assistance Fund II established under Article III, Section 49-b-2,

of the Texas Constitution. Each fund shall be separate and

distinct from the other fund and the provisions of this chapter

dealing with the fund shall relate to each fund separately and to

the separate assets, liabilities, and administration of each

fund.

(b) Repealed by Acts 2003, 78th Leg., ch. 1145, Sec. 5.

(c) Repealed by Acts 2003, 78th Leg., ch. 1145, Sec. 5.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1. Amended

by Acts 1985, 69th Leg., ch. 266, Sec. 1, eff. Sept. 1, 1985;

Acts 1985, 69th Leg., ch. 798, Sec. 15; Acts 1991, 72nd Leg., ch.

239, Sec. 1, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 242,

Sec. 2.01 to 2.03, eff. Aug. 30, 1993; Acts 2001, 77th Leg., ch.

83, Sec. 2, eff. May 11, 2001; Acts 2003, 78th Leg., ch. 1145,

Sec. 3, 5, eff. June 20, 2003.

Sec. 162.002. MONEY AND INTERESTS INCLUDED IN THE VETERANS'

HOUSING ASSISTANCE FUND. (a) The veterans' housing assistance

fund shall include:

(1) any interest of the board in home mortgage loans made from

money in the fund to veterans pursuant to this chapter including

any insurance thereon or on the homes;

(2) the proceeds derived from the sale or other disposition of

the board's interest in home mortgage loans;

(3) the money attributable to any bonds issued and sold by the

board to provide money for the fund which shall include but shall

not be limited to the proceeds from the issuance and sale of such

bonds;

(4) income, rents, and any other pecuniary benefit received by

the board as a result of making these loans;

(5) sums received by way of indemnity or forfeiture for the

failure of any bidder for the purchase of any such bonds to

comply with the person's bid and accept and pay for such bonds

and amounts received by the board under bond enhancement

agreements with respect to the bonds;

(6) interest received from investments of any such money; and

(7) any equitable interest in properties encumbered under this

program and attributable to the fund.

(b) Except as otherwise provided by law, money in the fund shall

be deposited in the State Treasury to the credit of the fund.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1. Amended

by Acts 1993, 73rd Leg., ch. 242, Sec. 2.04, eff. Aug. 30, 1993;

Acts 1997, 75th Leg., ch. 71, Sec. 3, eff. May 9, 1997.

Sec. 162.003. ADMINISTRATION. (a) The board shall administer

the veterans' housing assistance fund and the Veterans' Housing

Assistance Program in accordance with this chapter.

(1) The board may contract with other agencies of the state or

with private entities to administer all or part of the program.

(2) To the extent that it is cost effective, the board may

contract with the commission to determine whether or not

applicants qualify as veterans under the terms of this chapter.

(3) The board may set and collect fees it considers reasonable

and necessary from each applicant to cover the expenses of

administering the program, and these fees shall be deposited in

the State Treasury and credited to a special housing program fee

fund.

(b) The board shall adopt rules governing the administration of

the fund and program, the making or acquiring of veterans'

housing assistance loans, the criteria for approving lending

institutions, the use of insurance on the loans and the homes

financed under the program, as deemed appropriate by the board,

as further security for the loans, the verification of occupancy

of the home by the veteran as his principal residence, and the

terms and conditions of any contract made with any lending

institution for processing, originating, servicing, or

administering the loans. In determining the terms of any

contracts for the origination or servicing of loans, the board

shall review the prudent lending practices prevalent in the

residential mortgage lending industry and shall follow such

practices to the maximum extent practical.

(c) The board shall determine the quality and type of homes to

be financed under the Veterans' Housing Assistance Program.

(d) The board shall maintain a list of approved lending

institutions and shall review and revise such list as necessary

at least annually.

(e) With respect to loans made under the program, the Veterans'

Land Board shall file semiannually with the Bond Review Board a

report on the performance of the loans. The Bond Review Board

shall review the reports filed by the Veterans' Land Board under

this subsection to assess the performance of loans made under the

program. The filing dates and the contents of the reports must

comply with any rules adopted by the Bond Review Board.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1. Amended

by Acts 1985, 69th Leg., ch. 798, Sec. 16, eff. Sept. 1, 1985;

Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 13.03, eff. Aug. 22,

1991; Acts 2001, 77th Leg., ch. 1420, Sec. 8.356, eff. Sept. 1,

2001.

Sec. 162.004. INVESTMENTS OF CERTAIN MONEY IN THE VETERANS'

HOUSING ASSISTANCE FUND. Money in the fund that is not

immediately committed to the payment of principal and interest on

bonds issued by the board to provide money for the fund, the

making of home mortgage loans as provided by this chapter, or the

payment of expenses as provided by this chapter may be invested

in investments authorized for the veterans land fund.

Added by Acts 1989, 71st Leg., ch. 720, Sec. 4, eff. June 14,

1989.

Sec. 162.0041. CUSTODY AND INVESTMENT OF ASSETS PENDING

TRANSACTIONS. With the approval of the comptroller, the board,

in managing the assets of the fund, pending the completion of an

investment transaction, may:

(1) select one or more commercial banks, depository trust

companies, or other entities to serve as a custodian of the cash

or securities of the fund; and

(2) authorize the custodian to invest cash held under

Subdivision (1) in the investments determined by the board.

Added by Acts 1997, 75th Leg., ch. 71, Sec. 4, eff. May 9, 1997.

Sec. 162.0042. LENDING SECURITIES. (a) In managing the assets

of the fund, the board may:

(1) select one or more commercial banks, depository trust

companies, or other entities to serve as a custodian of the

securities of the fund; and

(2) authorize the custodian to lend the securities held under

Subdivision (1) as provided by this section and by rules adopted

by the board.

(b) To be eligible to lend securities under this section, a

custodian selected by the board under Subsection (a) must be

experienced in the operation of a fully secured securities loan

program and must:

(1) maintain adequate capital in the prudent judgment of the

board to assure the safety of the securities;

(2) execute an indemnification agreement satisfactory in form

and content to the board fully indemnifying the board against

loss resulting from the custodian's operation of a securities

loan program for the fund's securities; and

(3) require any securities broker or dealer to whom it lends

securities of the fund to deliver to, and maintain with, the

custodian collateral in the form of cash, United States

government securities, or letters of credit that are issued by

banks rated as to investment quality not less than A or its

equivalent by a nationally recognized investment rating firm in

an amount equal to at least 100 percent of the market value, from

time to time, of the loaned securities.

Added by Acts 1997, 75th Leg., ch. 71, Sec. 4, eff. May 9, 1997.

Amended by Acts 1999, 76th Leg., ch. 134, Sec. 4, eff. May 20,

1999.

Sec. 162.005. SALE OF LOANS. (a) Notwithstanding any other

provision of this chapter, the board may sell at public or

private sale, with or without public bidding, any or all of the

loans in the fund. Proceeds from the sale shall be deposited in

the fund and otherwise applied in the manner provided by this

chapter, except that at the direction of the board the sale

proceeds may be used by the board, together with other available

money, to discharge, pay, or redeem, in whole or in part,

outstanding bonds issued by the board under this chapter.

(b) In the resolution of the board that authorizes the sale of

any or all of the loans in the fund, the board may also authorize

one or more designated officers or employees of the board to act

on the board's behalf in:

(1) conducting the sale of the loans; and

(2) determining:

(A) the purchaser of the loans; and

(B) the terms of the purchase agreement.

(c) A resolution that authorizes an officer or employee of the

board to act on the board's behalf as provided by Subsection (b)

must establish the maximum principal amount of the loans to be

sold and the minimum sales price of the loans to be sold,

expressed as a percentage of the principal amount of the loans.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 2.05, eff. Aug. 30,

1993. Amended by Acts 2001, 77th Leg., ch. 620, Sec. 2, eff.

Sept. 1, 2001.

Sec. 162.006. TEMPORARY TRANSFERS. Amounts temporarily

transferred from either veterans' housing assistance fund to the

veterans' land fund or to the other veterans' housing assistance

fund under the Texas Constitution shall be returned to the fund

as soon as practicable. Investment earnings allocated by the

board to the transferred amounts shall be credited to the fund as

if the transfer had not been made.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 2.06.

SUBCHAPTER B. VETERANS' HOUSING ASSISTANCE PROGRAM

Sec. 162.011. LOANS. (a) The board shall make or acquire loans

with money from the veterans' housing assistance fund in

accordance with this chapter and the rules adopted by the board.

(b) To qualify for a loan under this chapter, a person must be a

veteran at the time the person applies for the loan. If an

eligible veteran dies after filing an application, the surviving

spouse may complete the transaction.

(c) The final principal payment on any loan under this chapter

shall be made not later than 40 years after the date of the loan.

The board shall determine the maximum principal amount of loans

to any veteran that may be outstanding at any time, except that

amounts allocable to a home mortgage loan may not exceed the

maximum amount allowable for a similar home mortgage loan through

the United States Department of Veterans Affairs or any successor

agency.

(d) The board shall obtain insurance covering at least 50

percent of all losses anticipated in connection with veteran

payment defaults on loans secured by first or second mortgages,

based upon the advice of one or more qualified consultants to the

board as to potential losses which may be reasonably expected on

the loans as determined by analysis, including but not limited to

actual experience in the residential mortgage lending industry on

similar types of mortgage loans, or, in the alternative, the

board shall obtain insurance which shall insure repayment of at

least 50 percent of the outstanding principal amount of all loans

in the event of the nonpayment of the loans by the veterans.

(e) All fees to be charged to a veteran receiving a loan under

this chapter must be approved by the board. The board may enter

into contracts with lending institutions to assist in processing,

originating, servicing, or administering loans under this

chapter. Any fees and expenses incurred in connection with a

loan, including the cost of insurance, may be charged to the

veteran and made a part of the veteran's payments.

(f) The board may by rule determine, from time to time, the

number of loans that a veteran may receive under this chapter.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1. Amended

by Acts 1985, 69th Leg., ch. 798, Sec. 21, eff. Sept. 1, 1985;

Acts 1991, 72nd Leg., ch. 160, Sec. 3, eff. Aug. 26, 1991; Acts

1993, 73rd Leg., ch. 242, Sec. 2.07, eff. Aug. 30, 1993; Acts

1999, 76th Leg., ch. 133, Sec. 2, eff. May 20, 1999.

Sec. 162.013. INTEREST RATE. A loan under this chapter shall

bear a fixed, variable, floating, or other rate or rates of

interest determined by the board. The board may set the interest

rate or rates to provide a margin over the rate paid by the board

on its bonds issued under this chapter. The difference between

the cost of the money to the board and the interest rate or rates

charged to a veteran may be used in whole or in part to defray

the expense of administering the program. To assure the maximum

benefit of the program to the veteran, the board shall adopt

rules relative to the fees, charges, and interest rates charged

by the lending institutions on the financing of the home with

money other than from the fund and shall limit to the maximum

extent practical such fees, charges, and interest rates to those

which would be collected by the lending institution in the normal

course of its residential mortgage lending business.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1. Amended

by Acts 1993, 73rd Leg., ch. 242, Sec. 2.08, eff. Aug. 30, 1993.

Sec. 162.014. SECURITY FOR THE LOAN. No disbursement of funds

on a loan shall be made unless the loan is secured by a mortgage,

deed of trust, or other lien on the home. A mortgage retained by

or a deed of trust to the board or any other lien may be a

participation in a lien securing any other loan for the purchase

of the property. Payments to retire the loan shall be made at

times determined by the board.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1.

Sec. 162.015. INITIAL PAYMENT OR EQUITY. The board may require

an initial payment on a loan or may require an investment in the

home by the veteran in an amount or amounts set by the board's

rules under this chapter.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1. Amended

by Acts 1993, 73rd Leg., ch. 242, Sec. 2.09, eff. Aug. 30, 1993.

Sec. 162.016. TIME LIMIT ON TRANSFER. (a) A home or any

interest therein, against which there is a mortgage, deed of

trust, or any other lien securing a loan under this chapter may

not be leased, transferred, sold, or conveyed in whole or in part

until the original veteran purchaser has occupied the home as his

principal residence for a period of three years from the date of

the purchase of the home and complied with the terms and

conditions of this chapter and the rules of the board.

(b) After the three-year period, a home may be transferred,

sold, or conveyed subject to any lien securing a loan under this

chapter at any time if all mature interest, principal, and taxes

have been paid, the terms and conditions of this chapter and

rules of the board have been met, and the approval of the board

has been obtained.

(c) The board may waive the time limitation of Subsection (a) of

this section upon the death, bankruptcy, financial incapacity, or

divorce of the veteran or in the event a veteran is forced to

move due to a change in employment or because his home is

condemned through no fault of the veteran or at any other time it

deems a waiver to be in the best interest of the program.

(d) In the event the requirements of Subsection (a) of this

section fail to be met and the board does not waive the time

limitations as provided in Subsection (c) of this section, the

board may provide in its rules for the escalation of the interest

rate on the loan to a higher rate of interest or the acceleration

of all principal and interest on the loan or such other remedy as

the board may in its discretion deem appropriate.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1.

Sec. 162.017. FORECLOSURE AND RESALE. The board shall adopt

rules providing for the procedures and the rules for foreclosure

and resale of homes financed with a loan under this chapter.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1.

Sec. 162.018. INTEREST RATE ON DELINQUENT PRINCIPAL AND

INTEREST. Principal and interest that become delinquent shall

bear interest at a rate fixed by the board.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1.

Sec. 162.019. ENFORCEMENT OF FORFEITURE AND PROTECTION OF

RIGHTS. The board may request the attorney general to take

whatever action is necessary to protect the rights of the state

and the veterans' housing assistance funds in any matter

concerning the program, and on a request, the attorney general

shall take such action.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1.

SUBCHAPTER C. BONDS

Sec. 162.031. ISSUANCE AND SALE OF BONDS; DISPOSITION OF

PROCEEDS. (a) By appropriate action, the board may provide by

resolution for the issuance and sale of negotiable bonds

authorized by the constitution, and the proceeds shall be a part

of the fund, except that the proceeds of bonds issued under the

authority of Article III, Section 49-b-1, of the Texas

Constitution for the purpose of making loans to veterans shall be

a part of the veterans' housing assistance fund established by

that provision, and the proceeds of bonds issued under the

authority of Article III, Section 49-b-2, of the Texas

Constitution for the purpose of making loans to veterans shall be

a part of the veterans' housing assistance fund established by

that provision.

(b) The board may use money in the fund attributable to bonds

issued to provide money for the fund to pay all costs of issuance

of the bonds, including costs, fees, and expenses of the sort the

board is authorized to pay from the veterans' land fund in

connection with the issuance of the veterans' land bonds.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1. Amended

by Acts 1989, 71st Leg., ch. 720, Sec. 5, eff. June 14, 1989;

Acts 1993, 73rd Leg., ch. 242, Sec. 2.10.

Sec. 162.032. INSTALLMENTS. The board may issue bonds in one or

several installments.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1.

Sec. 162.033. INTEREST RATE. The bonds shall bear the rate of

interest prescribed by the board.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1.

Sec. 162.034. PAYMENT AND MATURITY OF BONDS. (a) The bonds

shall be payable as provided by the board and shall mature

serially or otherwise not later than 40 years from the date of

their issuance.

(b) The board may make the bonds redeemable or subject to tender

for purchase before maturity at the price and under the terms and

conditions fixed by the board in the resolution providing for the

issuance and sale of the bonds.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1. Amended

by Acts 1993, 73rd Leg., ch. 242, Sec. 2.11, eff. Aug. 30, 1993.

Sec. 162.035. FORM, DENOMINATION, AND PLACE OF PAYMENT OF BONDS.

The board shall determine the terms of the bonds and the form of

the bonds, including the forms of interest coupons attached to

the bonds, if any, and shall fix the denomination of the bonds

and the place for payment of the principal of and interest on the

bonds.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1.

Sec. 162.036. MANNER OF EXECUTION. (a) The bonds shall be

executed by and on behalf of the board and the state as

obligations of the state in the manner provided in Subsection (b)

of this section.

(b) The bonds shall be signed and executed as the board provides

in the resolution or order authorizing the issuance of the bonds.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1. Amended

by Acts 1993, 73rd Leg., ch. 242, Sec. 2.12, eff. Aug. 30, 1993;

Acts 1993, 73rd Leg., ch. 300, Sec. 37, eff. Aug. 30, 1993; Acts

2001, 77th Leg., ch. 620, Sec. 3, eff. Sept. 1, 2001.

Sec. 162.037. SIGNATURES AND SEALS. (a) The resolution

authorizing the issuance of an installment or series of bonds may

prescribe the extent to which facsimile signatures and facsimile

seals may be used in lieu of manual signatures and manually

impressed seals in executing the bonds and attached coupons.

(b) Interest coupons may be signed with the facsimile signatures

of the chairman and secretary of the board.

(c) If an officer whose manual or facsimile signature appears on

a bond or whose facsimile signature appears on a coupon ceases to

be an officer before the bonds are delivered, the signature shall

still be valid and sufficient for all purposes as if the officer

had remained in office until the delivery of the bonds.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1.

Sec. 162.038. APPROVAL BY ATTORNEY GENERAL. Before the bonds

are delivered to the purchasers, the record relating to the bonds

shall be examined by the attorney general. If the record

demonstrates that the bonds have been issued in accordance with

the constitution and this chapter, the bonds shall be approved by

the attorney general.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1.

Sec. 162.039. REGISTRATION WITH COMPTROLLER. After the bonds

are approved by the attorney general, they shall be registered in

the office of the comptroller of public accounts.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1.

Sec. 162.040. VALIDITY OF BONDS. (a) After the bonds are

approved by the attorney general and registered with the

comptroller of public accounts, they shall be held as valid and

binding general obligations of the state in every action, suit,

or proceeding in which their validity is or may be brought into

question.

(b) In each action brought to enforce collection of the bonds or

rights incident to the bonds, the certificate of approval by the

attorney general or certified copy of that certificate shall be

admitted and received in evidence as to the validity of the

bonds.

(c) Only forgery or fraud may be offered as a challenge to the

validity of the bonds.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1.

Sec. 162.041. BONDS AS NEGOTIABLE INSTRUMENTS. Bonds issued

under this chapter have and are declared to have all qualities

and incidents of negotiable instruments under the laws of this

state.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1.

Sec. 162.042. NOTICE FOR BIDS ON BONDS. If the board authorizes

the issuance of a series of bonds and decides to call for bids,

it shall publish an appropriate notice at least one time not less

than 10 days before the date of the sale in a recognized

financial journal of general circulation.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1.

Sec. 162.043. SECURITY FOR BID. The board may require bidders

to accompany their bids with exchange or bank cashier's checks in

an amount considered adequate by the board to be a forfeit

guaranteeing the acceptance and payment for bonds covered by the

bids and accepted by the board.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1.

Sec. 162.044. SALE OF BONDS. Bonds may be sold at public or

private sale at a price or prices and on terms determined by the

board.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1. Amended

by Acts 1993, 73rd Leg., ch. 242, Sec. 2.13, eff. Aug. 30, 1993.

Sec. 162.045. REPLACEMENT BONDS. The board may provide for

replacement of bonds that are mutilated, lost, or destroyed.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1.

Sec. 162.046. REFUNDING BONDS. The board may provide by

resolution for issuance of refunding bonds for the purpose of

refunding outstanding bonds issued under this chapter together

with accrued interest on the bonds.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1.

Sec. 162.047. BONDS AS INVESTMENTS AND SECURITY. (a) Bonds

issued under this chapter are legal and authorized investments

for banks, savings banks, trust companies, building and loan

associations, insurance companies, fiduciaries, trustees,

guardians, and the sinking funds of cities, towns, villages,

counties, school districts, and other political subdivisions and

public agencies of the state.

(b) The bonds are legal and sufficient security for the deposits

in the amount of the par value of the bonds.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1. Amended

by Acts 1993, 73rd Leg., ch. 242, Sec. 2.14, eff. Aug. 30, 1993.

Sec. 162.048. TAXATION OF BONDS. The bonds are exempt from any

tax by the state and by cities, towns, villages, counties, school

districts, and other political subdivisions and public agencies

of the state.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1.

Sec. 162.049. PAYMENT OF PRINCIPAL AND INTEREST. The

comptroller shall pay the principal on bonds as they mature and

the interest as it becomes payable. Payments shall be made at the

place of payment designated on the bonds.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1. Amended

by Acts 1997, 75th Leg., ch. 1423, Sec. 14.21, eff. Sept. 1,

1997.

Sec. 162.050. CONSTITUTIONAL APPROPRIATIONS. (a) If, during

the existence of the fund or during the time any general

obligation bonds are payable from the fund, the board determines

that there will not be sufficient money in the fund during the

following biennium available to pay principal of or interest on

the bonds or both principal and interest that are to come due and

to be paid from the fund during the following biennium, the

comptroller shall transfer to the fund the first money coming

into the State Treasury not otherwise appropriated by the

constitution in amounts sufficient to pay the obligations.

(b) The money appropriated shall be used to pay the obligations

only if at the time the principal or interest or both actually

become due there is not sufficient money in the fund available to

pay the amount due.

Added by Acts 1983, 68th Leg., p. 547, ch. 115, Sec. 1. Amended

by Acts 1993, 73rd Leg., ch. 242, Sec. 2.15, eff. Aug. 30, 1993.

Sec. 162.051. PURCHASE AND DESTRUCTION OF BONDS. (a) The board

may use money in the fund to purchase on the open market any

bonds it has issued and sold to provide money for the fund, and

the debt represented by those bonds when purchased is considered

canceled.

(b) Bonds purchased by the board under Subsection (a) of this

section shall be mutilated, burned, or otherwise destroyed by the

comptroller, who shall certify this fact to the board under the

seal of office.

(c) Interest may not be paid on those bonds after their purchase

by the board.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 2.16, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 14.22, eff.

Sept. 1, 1997.

Sec. 162.052. BOND ENHANCEMENT AGREEMENTS. (a) The board may

at any time and from time to time enter into one or more bond

enhancement agreements that the board determines to be necessary

or appropriate to place the obligation of the board, as

represented by the bonds, in whole or in part, on the interest

rate, currency, cash flow, or other basis desired by the board.

Bond enhancement agreements may include, on terms and conditions

approved by the board, interest rate swap agreements, currency

swap agreements, forward payment conversion agreements,

agreements providing for payments based on levels of or changes

in interest rates or currency exchange rates, agreements to

exchange cash flows or a series of payments, or agreements,

including options, puts, or calls, to hedge payment, currency,

rate, spread, or other exposure. A bond enhancement agreement is

an agreement for professional services and shall contain the

terms and conditions and be for the period that the board

approves. The fees and expenses of the board in connection with

the issuance of bonds and the making of loans may be paid from

money in the related fund, provided that any payments due from

the board under a bond enhancement agreement, other than fees and

expenses, that relate to the payment of debt service on bonds

constitute payments of principal of and interest on the bonds.

(b) The resolution of the board authorizing a bond enhancement

agreement may authorize one or more designated officers or

employees of the board to act on behalf of the board in entering

into and delivering the bond enhancement agreement and in

determining or setting the counterparty and terms of the bond

enhancement agreement specified in the resolution, except that

the resolution must set the maximum amount and term for the bond

enhancement agreement.

(c) Unless the board elects otherwise in its approval of a bond

enhancement agreement, the bond enhancement agreement is not a

credit agreement for purposes of Chapter 1371, Government Code,

regardless of whether the bonds relating to the bond enhancement

agreement were issued in part under that law.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 2.17, eff. Aug. 30,

1993. Amended by Acts 1999, 76th Leg., ch. 134, Sec. 5, eff. May

20, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 8.357, eff. Sept.

1, 2001.



CHAPTER 164. VETERANS' FINANCIAL ASSISTANCE PROGRAM

NATURAL RESOURCES CODE

TITLE 7. RESOURCES PROGRAMS

CHAPTER 164. VETERANS' FINANCIAL ASSISTANCE PROGRAM

Sec. 164.001. PURPOSE AND POLICY. (a) The legislature declares

that it is the policy of the state to provide financial

assistance to veterans of the state in recognition of their

service to this state and the United States and to honor veterans

with a final resting place and with lasting memorials that

commemorate their service.

(b) The legislature declares that existing mechanisms for

implementing the policy stated in Subsection (a) of this section

may be enhanced by adoption of this chapter and implementation of

the financial assistance programs authorized by this chapter.

(c) The legislature finds that this chapter and the financial

assistance programs authorized by this chapter are in furtherance

of a public purpose.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 3.01, eff. Aug. 30,

1993. Amended by Acts 2001, 77th Leg., ch. 981, Sec. 1, eff. Nov.

6, 2001.

Sec. 164.002. DEFINITIONS. (a) In this chapter:

(1) "Board" means the Veterans' Land Board.

(2) "Bonds" means the revenue bonds issued by the board under

this chapter.

(3) "Financial assistance" means the purchase of land, the sale

of land to veterans, and the making of home mortgage loans to

veterans, as provided for in this chapter.

(4) "Home" means a dwelling within this state in which a veteran

intends to reside as the veteran's principal residence.

(5) "Lending institution" means a bank, trust company, savings

bank, national banking association, savings and loan association,

building and loan association, mortgage banker, mortgage company,

credit union, life insurance company, or other financial

institution that customarily provides service or aids in the

financing of mortgages on single-family residential housing that

has been approved for participation by the board, including a

holding company for a lending institution.

(6) "Veteran" has the meaning assigned by Section 161.001.

(7) "Veterans cemetery" means a burial ground operated solely

for the burial of veterans and their eligible relatives.

(8) "Veterans home" means a life care facility, retirement home,

retirement village, home for the aging, or other facility that

furnishes shelter, food, medical attention, nursing services,

medical services, social activities, or other personal services

or attention to veterans.

(b) Repealed by Acts 2003, 78th Leg., ch. 1145, Sec. 5.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 3.01, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 71, Sec. 5, eff. May

9, 1997; Acts 2001, 77th Leg., ch. 981, Sec. 2, eff. Nov. 6,

2001; Acts 2003, 78th Leg., ch. 1145, Sec. 4, 5, eff. June 20,

2003.

Sec. 164.003. FINANCIAL ASSISTANCE PROGRAMS. The board may

establish one or more programs for providing financial assistance

to veterans under this chapter. A program may be limited to the

purpose of purchasing land, selling land to veterans, making home

mortgage loans to veterans, or providing one or more veterans

homes or veterans cemeteries. To the extent a financial

assistance program is for the purpose of purchasing land or

selling land to veterans, the program shall be administered, to

the extent consistent with this chapter and otherwise deemed

practicable and desirable by the board, in accordance with the

board's Veterans' Land Program. To the extent a financial

assistance program is for the purpose of making home mortgage

loans to veterans, the program shall be administered, to the

extent consistent with this chapter and otherwise deemed

practicable and desirable by the board, in accordance with the

board's Veterans' Housing Assistance Program.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 3.01, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 71, Sec. 6, eff. May

9, 1997; Acts 2001, 77th Leg., ch. 981, Sec. 3, eff. Nov. 6,

2001.

Sec. 164.004. RULES. The board shall adopt rules providing for

the administration of its financial assistance programs

established under this chapter, including rules concerning:

(1) the purchasing of land and the selling of land to veterans;

(2) the making of home mortgage loans to veterans;

(3) the use of insurance on land and homes as deemed appropriate

by the board, as further security for land sold or home mortgage

loans made;

(4) the criteria for approving lending institutions

participating in programs;

(5) the terms and conditions of a contract made with a lending

institution;

(6) the construction, acquisition, ownership, operation,

maintenance, enlargement, improvement, or furnishing or equipping

of veterans homes or veterans cemeteries; and

(7) other matters as the board deems appropriate.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 3.01, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 71, Sec. 7, eff. May

9, 1997; Acts 2001, 77th Leg., ch. 981, Sec. 4, eff. Nov. 6,

2001.

Sec. 164.005. RIGHTS AND POWERS OF BOARD. (a) In connection

with the administration of its financial assistance programs

under this chapter, the board has and may exercise, to the extent

not inconsistent with this chapter, all the rights and powers

granted to it by Chapters 161 and 162 of this code relating to

the administration of the board's Veterans' Land Program and

Veterans' Housing Assistance Program.

(b) In administering any of the board's financial assistance

programs relating to veterans homes, the board, or the board in

conjunction with other state or federal agencies, may acquire by

purchase, gift, devise, lease, or a combination of those methods,

construct, operate, enlarge, improve, furnish, or equip one or

more veterans homes.

(c) The board may enter into an agreement with any person for

the management or operation of all or part of a veterans home or

all or part of a veterans cemetery. The board may delegate to the

manager the authority to manage the veterans home or veterans

cemetery and to employ and discharge employees.

(d) The board may not authorize the use of any veterans home in

a manner that would entitle the United States to recover any

amounts pursuant to 38 U.S.C. Section 8136, as amended, or any

successor statute.

(e) On terms and conditions acceptable to it, the board may

accept and administer gifts, grants, or donations for the

support, acquisition, construction, operation, enlargement,

improvement, furnishing, or equipping of veterans homes or

veterans cemeteries and may enter into agreements with a

nonprofit corporation for the solicitation, receipt, and

disbursement of the gifts, grants, or donations.

(f) The board, the chairman of the Texas Veterans Commission,

and two representatives of the veterans community selected by the

chairman of the Texas Veterans Commission shall:

(1) establish the guidelines for determining:

(A) the location and size of veterans cemeteries; and

(B) the eligibility for burial in a veterans cemetery; and

(2) select up to seven locations across the state for veterans

cemeteries.

(g) In administering any of the board's financial assistance

programs relating to veterans cemeteries, the board, or the board

in conjunction with other state or federal agencies, may plan and

design, operate, maintain, enlarge, or improve veterans

cemeteries.

(h) Of the funds available in the veterans' land fund, the

veterans' housing assistance fund, and the veterans' housing

assistance fund II that may be used for veterans cemeteries, the

board may spend not more than $7 million each fiscal year to plan

and design, operate, maintain, enlarge, or improve veterans

cemeteries. The board may not use funds from the veterans' land

fund, the veterans' housing assistance fund, or the veterans'

housing assistance fund II to acquire land to be used for a

veterans cemetery.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 3.01, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 71, Sec. 8, eff. May

9, 1997; Acts 1999, 76th Leg., ch. 134, Sec. 6, eff. May 20,

1999; Acts 2001, 77th Leg., ch. 981, Sec. 5, eff. Nov. 6, 2001.

Sec. 164.0051. LOCATION OF VETERANS HOMES. To the extent

practicable, when determining the location of new veterans homes

in this state, the board shall consider:

(1) the geographic proximity to existing state veterans homes

with special regard to areas not served by state veterans homes;

(2) the economic impact of the veterans home on the local

community and the veterans program; and

(3) the areas with a significant veteran population, without

regard to international boundaries.

Added by Acts 2001, 77th Leg., ch. 746, Sec. 1, eff. June 13,

2001.

Sec. 164.006. ISSUANCE OF BONDS. For the issuance of bonds

under this chapter, the board may exercise the authority granted

to the governing body of an issuer with regard to issuance of

obligations under Chapter 1371, Government Code, to the extent

that it is not inconsistent with this chapter.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 3.01, eff. Aug. 30,

1993. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.358, eff.

Sept. 1, 2001.

Sec. 164.007. CONDITIONS FOR ISSUANCE OF BONDS. (a) Bonds may

be issued in various series and issues.

(b) Bonds shall be payable as provided by the board and may

mature serially or otherwise.

(c) Bonds shall be redeemable before maturity or subject to

tender for purchase at the price or prices and under the terms

and conditions fixed by the board in the resolution providing for

the issuance and sale of the bonds.

(d) Bonds may bear a fixed, variable, floating, or other rate or

rates of interest or may bear no interest, as determined by the

board.

(e) Bonds may be sold at public or private sale at a price or

prices and on terms determined by the board.

(f) Bonds issued under this chapter for a purpose other than

buying back or refunding general obligation bonds issued under

Article III, Section 49-b, 49-b-1, or 49-b-2, of the Texas

Constitution may not in the aggregate exceed $1 billion.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 3.01, eff. Aug. 30,

1993. Amended by Acts 2001, 77th Leg., ch. 875, Sec. 1, eff. June

14, 2001.

Sec. 164.008. FORM OF BONDS. (a) The bonds may be issued in

the form, denominations, and manner and under the terms,

conditions, and details as provided by the board in the

resolution authorizing their existence.

(b) The bonds shall be signed and executed as provided by the

board's resolution or order authorizing the issuance of the

bonds.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 3.01, eff. Aug. 30,

1993.

Sec. 164.009. SECURITY FOR THE BONDS. (a) The bonds issued

under this chapter shall be special obligations of the board. As

security for the payment of the bonds, the board may provide for

a pledge of and lien or mortgage on:

(1) the receipts of all kinds of the veterans' land fund, the

veterans' housing assistance fund, and the veterans' housing

assistance fund II determined by the board, on the basis of

facts, circumstances, and expectations at the time of issuance of

the bonds, not to be required for the payment of principal of or

interest on the general obligation bonds issued by the board to

augment the funds or to make payments with respect to principal

or interest under a bond enhancement agreement with respect to

the general obligation bonds;

(2) the assets of the veterans' land fund, the veterans' housing

assistance fund, or the veterans' housing assistance fund II

determined by the board on the basis of facts, circumstances, and

expectations at the time of issuance of the bonds not to be

required for the purposes of the fund;

(3) the payments and repayments received by the board from the

board's financial assistance provided under this chapter;

(4) other program revenues;

(5) other available revenues of the board; and

(6) one or more veterans homes.

(b) The pledge and lien or mortgage are to be provided for and

determined in accordance with the resolution of the board

providing for the issuance and sale of the bonds.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 3.01, eff. Aug. 30,

1993. Amended by Acts 1993, 73rd Leg., ch. 242, Sec. 3.02; Acts

1997, 75th Leg., ch. 71, Sec. 9, eff. May 9, 1997; Acts 1999,

76th Leg., ch. 134, Sec. 7, eff. May 20, 1999; Acts 2003, 78th

Leg., ch. 590, Sec. 1, eff. Sept. 13, 2003.

Sec. 164.010. BOND ENHANCEMENT AGREEMENTS. (a) The board may

at any time and from time to time enter into one or more bond

enhancement agreements that the board deems to be necessary or

appropriate to place the obligation of the board, as represented

by the bonds, in whole or in part, on the interest rate,

currency, cash flow, or other basis desired by the board. Bond

enhancement agreements may include, on terms and conditions

approved by the board, interest rate swap agreements, currency

swap agreements, forward payment conversion agreements,

agreements providing for payments based on levels of or changes

in interest rates or currency exchange rates, agreements to

exchange cash flows or a series of payments, or agreements

including options, puts, or calls, to hedge payment, currency,

rate, spread, or other exposure. A bond enhancement agreement is

an agreement for professional services and shall contain the

terms and conditions and be for the period that the board

approves. The cost to the board of the bond enhancement agreement

may be paid from the proceeds of the sale of the bonds to which

the bond enhancement agreement relates or from any other source,

including the revenues of the board that are available for the

purpose of paying the bonds or that may otherwise be available to

make those payments.

(b) The resolution of the board authorizing a bond enhancement

agreement may authorize one or more designated officers or

employees of the board to act on behalf of the board in entering

into and delivering the bond enhancement agreement and in

determining or setting the counterparty and terms of the bond

enhancement agreement specified in the resolution, except that

the resolution must set the maximum amount and term for the bond

enhancement agreement.

(c) Unless the board elects otherwise in its approval of a bond

enhancement agreement, the bond enhancement agreement is not a

credit agreement for purposes of Chapter 1371, Government Code,

regardless of whether the bonds relating to the bond enhancement

agreement were issued in part under that law.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 3.01, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 71, Sec. 10, eff. May

9, 1997; Acts 2001, 77th Leg., ch. 1420, Sec. 8.359, eff. Sept.

1, 2001.

Sec. 164.011. FUNDS. (a) In the resolution authorizing the

issuance of bonds, the board may make additional covenants with

respect to the bonds and the pledged revenues and may provide for

the flow of funds and the establishment, maintenance, and

investment of funds. The funds established may include an

interest and sinking fund, a reserve fund, and other funds that

will be kept and maintained by or under the direction of the

board.

(b) The board may by resolution provide for the establishment,

maintenance, and investment of additional funds into which the

board may deposit revenues from any financial assistance program

under this chapter that are not pledged to bonds, including any

gifts, grants, or donations accepted by the board for the

support, acquisition, construction, operation, enlargement,

improvement, furnishing, or equipping of veterans homes or

veterans cemeteries.

(c) Funds established by the board under this chapter are not to

be part of the State Treasury and are not subject to Subchapter

F, Chapter 404, Government Code. Any provision of this chapter or

other law that provides for the deposit of money or another thing

of value into the funds prevails over the requirements of

Subchapter F, Chapter 404, Government Code. The funds shall

remain under the control of the board but, at the direction of

the board, may be kept and held in escrow and in trust by the

comptroller on behalf of the board and the owners of the bonds

and used only as provided by this chapter.

(d) Money in a fund shall be invested in investments authorized

as provided by a resolution or order of the board.

(e) Legal title to money in a fund is in the board unless or

until paid from the fund as provided by this chapter or the

resolution authorizing the issuance of the bonds or the

establishment of the fund.

(f) The board shall select the comptroller or one or more

commercial banks, depository trust companies, or other entities

to serve as custodian of the cash or securities of a fund and may

authorize the custodian to invest the cash in investments as

determined by the board.

(g) In managing the assets of a fund, the board may permit the

custodian of the fund's securities to lend the securities as

provided by this section and by rules adopted by the board.

(h) To be eligible to lend securities under this section, a

custodian selected under Subsection (f) must be experienced in

the operation of a fully secured securities loan program and

must:

(1) maintain adequate capital in the prudent judgment of the

board to assure the safety of the securities;

(2) execute an indemnification agreement satisfactory in form

and content to the board fully indemnifying the board against

loss resulting from the custodian's operation of a securities

loan program for the fund's securities; and

(3) require any securities broker or dealer to whom it lends

securities of the fund to deliver and maintain with the custodian

collateral in the form of cash, United States government

securities, or letters of credit that are issued by banks rated

as to investment quality not less than A or its equivalent by a

nationally recognized investment rating firm in an amount equal

to at least 100 percent of the market value, from time to time,

of the loaned securities.

(i) The board shall require the custodian or custodians of a

fund to administer the fund solely and strictly as provided by

this chapter and the resolution authorizing the issuance of the

bonds, and the state may not take any other action relating to

the fund except those specified in this chapter and the

resolution authorizing the issuance of the bonds or the

establishment of the fund.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 3.01, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 71, Sec. 11, eff. May

9, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 14.23, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 134, Sec. 8, eff. May 20,

1999; Acts 2001, 77th Leg., ch. 981, Sec. 6.

Sec. 164.012. RESOLUTIONS. (a) The resolution authorizing the

issuance of the bonds may prohibit the further issuance of bonds

or other obligations payable from the pledged revenues or may

reserve the right to issue additional bonds to be secured by a

pledge of and payable from the revenue on a parity with or

subordinate to the lien and pledge in support of the bonds being

issued.

(b) The resolution of the board authorizing the issuance of the

bonds may include other provisions and covenants that the board

determines necessary.

(c) In a resolution authorizing the issuance of bonds, the board

may prescribe systems, methods, routines, and procedures under

which the board will function.

(d) The board may adopt and have executed any other proceedings

or instruments necessary or convenient in the issuance of bonds.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 3.01, eff. Aug. 30,

1993.

Sec. 164.013. INVESTMENT SECURITIES. The bonds and any interest

coupons are investment securities under Chapter 8, Business &

Commerce Code, and may be issued registrable as to principal or

as to both principal and interest or may be made redeemable

before maturity at the option of the authority or may contain a

mandatory redemption provision.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 3.01, eff. Aug. 30,

1993.

Sec. 164.014. APPROVAL OF THE ATTORNEY GENERAL. Bonds issued

under this chapter are subject to review and approval by the

attorney general in the same manner and with the same effect as

provided by Chapter 1371, Government Code.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 3.01, eff. Aug. 30,

1993. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.360, eff.

Sept. 1, 2001.

Sec. 164.015. REFUNDING BONDS. (a) The board may issue

refunding bonds to refund all or part of its outstanding bonds

issued under this chapter, including matured but unpaid interest.

(b) The board may refund bonds in the manner provided by general

law for revenue bonds.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 3.01, eff. Aug. 30,

1993.

Sec. 164.016. BONDS AS INVESTMENTS AND SECURITY. (a) The bonds

are legal and authorized investments for banks, savings banks,

trust companies, savings and loan companies, insurance companies,

fiduciaries, trustees, guardians, the sinking funds of cities,

towns, villages, counties, school districts, and other political

subdivisions of the state, and other public funds of the state

and its agencies.

(b) The bonds are eligible to secure deposits of public funds of

the state and cities, counties, school districts, and other

political subdivisions of the state. The bonds are lawful and

sufficient security for deposits to the extent of their par

value.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 3.01, eff. Aug. 30,

1993.

Sec. 164.017. TAX EXEMPT. Since the board is performing an

essential governmental function in the exercise of the powers

conferred on it by this chapter, the bonds issued under this

chapter, and the interest and income from the bonds, including

any profit made on the sale of bonds, and all fees, charges,

gifts, grants, revenues, receipts, and other money received or

pledged to pay or secure the payment of bonds are free from

taxation and assessments of every kind by this state and any

city, county, district, authority, or other political subdivision

of this state.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 3.01, eff. Aug. 30,

1993.

Sec. 164.018. NO PLEDGE OF STATE FAITH AND CREDIT; COVENANT WITH

OWNERS OF BONDS. (a) Bonds issued under this chapter are

special obligations of the board and are payable only from and

secured only by the revenues and assets pledged to secure payment

of the bonds under the Texas Constitution and this chapter, and

the bonds are not and do not create or constitute a pledge, gift,

or loan of the faith, credit, or taxing authority of the state.

(b) Each bond must include a statement that the faith or credit

and the taxing authority of the state are not pledged, given, or

loaned to secure payment of the principal of, or premium or

interest on the bonds.

(c) The state pledges to and agrees with the owners of bonds

issued under this chapter that the state will not limit or alter

the rights vested in the board to fulfill the terms of agreements

made with the owners of the bonds or in any way impair the rights

and remedies of those owners until the bonds, together with any

premium and interest, interest on any unpaid premium or

installments of interest, and all costs and expenses in

connection with any action or proceeding by or on behalf of those

owners, are fully met and discharged. The board may include this

pledge and agreement of the state in an agreement with the owners

of the bonds.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 3.01, eff. Aug. 30,

1993.

Sec. 164.019. ENFORCEMENT BY MANDAMUS. A writ of mandamus and

all other legal and equitable remedies are available to a party

in interest to require the board and any other party to carry out

agreements and to perform functions and duties under this

chapter, the Texas Constitution, or the board's bond resolutions

or orders.

Added by Acts 1993, 73rd Leg., ch. 242, Sec. 3.01, eff. Aug. 30,

1993.






TITLE 8. ACQUISITION OF RESOURCES

CHAPTER 183. CONSERVATION EASEMENTS

NATURAL RESOURCES CODE

TITLE 8. ACQUISITION OF RESOURCES

CHAPTER 183. CONSERVATION EASEMENTS

SUBCHAPTER A. CONSERVATION EASEMENTS GENERALLY

Sec. 183.001. DEFINITIONS. In this chapter:

(1) "Conservation easement" means a nonpossessory interest of a

holder in real property that imposes limitations or affirmative

obligations designed to:

(A) retain or protect natural, scenic, or open-space values of

real property or assure its availability for agricultural,

forest, recreational, or open-space use;

(B) protect natural resources;

(C) maintain or enhance air or water quality; or

(D) preserve the historical, architectural, archeological, or

cultural aspects of real property.

(2) "Holder" means:

(A) a governmental body empowered to hold an interest in real

property under the laws of this state or the United States; or

(B) a charitable corporation, charitable association, or

charitable trust created or empowered to:

(i) retain or protect the natural, scenic, or open-space values

of real property;

(ii) assure the availability of real property for agricultural,

forest, recreational, or open-space use;

(iii) protect natural resources;

(iv) maintain or enhance air or water quality; or

(v) preserve the historical, architectural, archeological, or

cultural aspects of real property.

(3) "Third-party right of enforcement" means a right provided in

a conservation easement to enforce any of its terms granted to a

governmental body, charitable corporation, charitable

association, or charitable trust that is eligible to be a holder

but is not a holder.

(4) "Servient estate" means the real property burdened by the

conservation easement.

Added by Acts 1983, 68th Leg., p. 2438, ch. 434, Sec. 1, eff.

Sept. 1, 1983.

Sec. 183.002. CREATION, CONVEYANCES, ACCEPTANCES, AND DURATION.

(a) Except as otherwise provided in this chapter, a conservation

easement may be created, conveyed, recorded, assigned, released,

modified, terminated, or otherwise altered or affected in the

same manner as other easements.

(b) A right or duty in favor of or against a holder and a right

in favor of a person having a third-party right of enforcement

does not arise under a conservation easement before its

acceptance by the holder and the recordation of the acceptance.

(c) Except as provided by Section 183.003(b) of this code, a

conservation easement is unlimited in duration unless the

instrument creating it makes some other provision.

(d) An interest that exists in real property at the time a

conservation easement is created is not impaired unless the owner

of the interest is a party to the conservation easement or

consents to it.

(e) A conservation easement must be created in writing,

acknowledged and recorded in the deed records of the county in

which the servient estate is located, and must include a legal

description of the real property which constitutes the servient

estate.

(f) If land that has been subject to a conservation easement is

no longer subject to such easement, an additional tax is imposed

on the land equal to the difference, if any, between the taxes

imposed on the land for each of the five years preceding the year

in which the easement terminates and the taxes that would have

been imposed had the land not been subject to a conservation

easement in each of those years, plus interest at an annual rate

of seven percent calculated from the dates on which the

differences would have become due.

Added by Acts 1983, 68th Leg., p. 2438, ch. 434, Sec. 1, eff.

Sept. 1, 1983.

Sec. 183.003. JUDICIAL ACTIONS. (a) An action affecting a

conservation easement may be brought by:

(1) an owner of an interest in the real property burdened by the

easement;

(2) a holder of the easement;

(3) a person having a third-party right of enforcement; or

(4) a person authorized by some other law.

(b) This chapter does not affect the power of a court to modify

or terminate a conservation easement in accordance with the

principles of law and equity.

Added by Acts 1983, 68th Leg., p. 2438, ch. 434, Sec. 1, eff.

Sept. 1, 1983.

Sec. 183.004. VALIDITY. A conservation easement is valid even

though:

(1) it is not appurtenant to an interest in real property;

(2) it can be or has been assigned to another holder;

(3) it is not of a character that has been recognized

traditionally at common law;

(4) it imposes a negative burden;

(5) it imposes affirmative obligations on the owner of an

interest in the burdened property or on the holder;

(6) the benefit does not touch or concern real property; or

(7) there is no privity of estate or of contract.

Added by Acts 1983, 68th Leg., p. 2438, ch. 434, Sec. 1, eff.

Sept. 1, 1983.

Sec. 183.005. APPLICABILITY. (a) This chapter applies to any

interest created on or after September 1, 1983, that complies

with this chapter, whether designated as a conservation easement

or as a covenant, equitable servitude, restriction, easement, or

otherwise.

(b) This chapter applies to any interest created before

September 1, 1983, if it would have been enforceable had it been

created on or after September 1, 1983, unless retroactive

application contravenes the constitution or laws of this state or

the United States.

(c) This chapter does not invalidate any interest, whether

designated as a conservation or preservation easement or as a

covenant, equitable servitude, restriction, easement, or

otherwise, that is enforceable under other law of this state.

Added by Acts 1983, 68th Leg., p. 2438, ch. 434, Sec. 1, eff.

Sept. 1, 1983.

SUBCHAPTER B. TEXAS FARM AND RANCH LANDS CONSERVATION PROGRAM

Sec. 183.051. PURPOSE. The purpose of the program established

under this subchapter is to enable and facilitate the purchase

and donation of agricultural conservation easements.

Added by Acts 2005, 79th Leg., Ch.

1354, Sec. 2, eff. September 1, 2005.

Sec. 183.052. DEFINITIONS. In this subchapter:

(1) "Agricultural conservation easement" means a conservation

easement in qualified land that is designed to accomplish one or

more of the following additional purposes:

(A) conserving water quality or quantity;

(B) conserving native wildlife species through protection of

their habitat;

(C) conserving rare or sensitive plant species; or

(D) conserving large tracts of qualified open-space land that

are threatened with fragmentation or development.

(2) "Commissioner" means the commissioner of the General Land

Office.

(3) "Council" means the Texas Farm and Ranch Lands Conservation

Council established under Section 183.061.

(4) "Fund" means the Texas farm and ranch lands conservation

fund established under Section 183.058.

(5) "Land office" means the General Land Office.

(6) "Program" means the Texas farm and ranch lands conservation

program established under this subchapter.

(7) "Purchase of agricultural conservation easement" means the

purchase from a willing seller of an agricultural conservation

easement.

(8) "Qualified easement holder" means a holder that is:

(A) a state agency or a municipality; or

(B) an organization that is exempt from federal income taxation

under Section 501(a), Internal Revenue Code of 1986, as an

organization described by Section 501(c)(3) of that code and that

is organized for the purpose of preserving agriculture, open

space, or natural resources.

(9) "Qualified land" means qualified open-space land, as that

term is defined by Section 23.51, Tax Code.

Added by Acts 2005, 79th Leg., Ch.

1354, Sec. 2, eff. September 1, 2005.

Sec. 183.053. PROGRAM. The Texas farm and ranch lands

conservation program is established as a program of the land

office for the purpose of administering the assistance to be

provided by the fund for the purchase of agricultural

conservation easements.

Added by Acts 2005, 79th Leg., Ch.

1354, Sec. 2, eff. September 1, 2005.

Sec. 183.054. TERMS OF AGRICULTURAL CONSERVATION EASEMENT. (a)

An agricultural conservation easement under this subchapter must

be perpetual or for a term of 30 years.

(b) The owner of qualified land and a potential purchaser of an

agricultural conservation easement should consider and negotiate

easement terms, including the following considerations:

(1) whether the landowner will receive a lump sum or annual

payments;

(2) whether the term of the easement shall be perpetual or for a

term of 30 years;

(3) whether a term easement is renewable;

(4) whether the landowner retains limited development rights;

and

(5) the purchase price of the easement.

(c) An agricultural conservation easement may not be assigned to

or enforced by a third party without the express written consent

of the landowner.

Added by Acts 2005, 79th Leg., Ch.

1354, Sec. 2, eff. September 1, 2005.

Sec. 183.055. TERMINATION OF EASEMENT. (a) Any time after an

agricultural conservation easement is acquired with a grant

awarded under this subchapter, the landowner may request that the

council terminate the easement as provided by Subsection (b) on

the ground that the landowner is unable to meet the conservation

goals as described by Section 183.052(1). The termination

request must contain a verifiable statement of impossibility.

(b) On receipt of the request for termination, the council shall

notify the qualified easement holder and conduct an inquiry. Not

later than the 180th day after the date the council receives the

request, the council shall notify the parties of the decision to

grant or deny the request for termination. Either party may

appeal the decision in district court not later than the 45th day

after the date of the notification.

Added by Acts 2005, 79th Leg., Ch.

1354, Sec. 2, eff. September 1, 2005.

Sec. 183.056. REPURCHASE BY LANDOWNER. (a) In this section:

(1) "Agricultural value" means the price as of the appraisal

date a buyer willing, but not obligated, to buy would pay for a

farm or ranch unit with land comparable in quality and

composition to the subject property, but located in the nearest

location where profitable farming or ranching is feasible.

(2) "Fair market value" means the price as of the appraisal date

that a buyer willing, but not obligated, to buy would pay for the

land at its best and most beneficial use under any obtainable

development zoning category.

(b) If a request for termination of an agricultural conservation

easement is granted under Section 183.055, the commissioner shall

order an appraisal of the fair market value and the agricultural

value of the property subject to the easement. The landowner

shall bear the cost of the appraisal.

(c) Not later than the 180th day after the date of the appraisal

under Subsection (b), the landowner must pay to the qualified

easement holder an amount equal to the difference between the

fair market value and the agricultural value. The qualified

easement holder shall pay to the fund any amounts received under

this subsection, not to exceed the amount paid by the fund for

purchase of the easement.

(d) Not later than the 30th day after the date of payment by the

landowner under Subsection (c), the qualified easement holder

shall terminate the easement.

(e) If the request for termination is denied or if the landowner

fails to make the payment required by Subsection (c) in the time

required by that subsection, the landowner may not submit another

request for termination of the easement before the fifth

anniversary of the date of the last request.

Added by Acts 2005, 79th Leg., Ch.

1354, Sec. 2, eff. September 1, 2005.

Sec. 183.057. PROTECTED LAND; NOTICE OF TAKING. (a) A

department or agency of this state, a county, a municipality,

another political subdivision, or a public utility may not

approve any program or project that requires the use or taking

through eminent domain of private land encumbered by an

agricultural conservation easement purchased under this

subchapter unless the governmental entity or public utility

acting through its governing body or officers determines that:

(1) there is no feasible and prudent alternative to the use or

taking of the land; and

(2) the program or project includes all reasonable planning to

minimize harm to the land resulting from the use or taking.

(b) A determination required by Subsection (a) may be made only

at a properly noticed public hearing.

(c) The governing body or officers of the governmental entity or

public utility may consider clearly enunciated local preferences,

and the provisions of this subchapter do not constitute a

mandatory prohibition against the use of the area if the

determinations required by Subsection (a) are made.

(d) If, after making the determination required by Subsection

(a), a department or agency of this state, a county, a

municipality, another political subdivision, or a public utility

acquires by eminent domain a fee simple interest in land

encumbered by an agricultural conservation easement purchased

under this subchapter:

(1) the easement on the condemned property terminates; and

(2) the entity exercising the power of eminent domain shall:

(A) pay for an appraisal of the fair market value, as that term

is defined by Section 183.056, of the property subject to

condemnation;

(B) pay to the qualified easement holder an amount equal to the

amount paid by the holder for the portion of the easement

affecting the property to be condemned;

(C) pay to the landowner an amount equal to the fair market

value of the condemned property less the amount paid to the

qualified easement holder under Paragraph (B); and

(D) pay to the landowner and the qualified easement holder any

additional damages to their interests in the remaining property,

as determined by the special commissioners under Section 21.042,

Property Code.

(e) If, after making the determination required by Subsection

(a), a department or agency of this state, a county, a

municipality, another political subdivision, or a public utility

acquires by eminent domain an interest other than a fee simple

interest in land encumbered by an agricultural conservation

easement purchased under this subchapter:

(1) the entity exercising the power of eminent domain shall pay

for an appraisal of the fair market value, as that term is

defined by Section 183.056, of the property subject to

condemnation; and

(2) the special commissioners shall consider the fair market

value as the value of the property for purposes of assessing

damages under Section 21.042, Property Code.

(f) The qualified easement holder shall pay to the fund any

amounts received under Subsections (d) and (e), not to exceed the

amount paid by the fund for the purchase of the easement.

Added by Acts 2005, 79th Leg., Ch.

1354, Sec. 2, eff. September 1, 2005.

Sec. 183.058. TEXAS FARM AND RANCH LANDS CONSERVATION FUND. (a)

The Texas farm and ranch lands conservation fund is an account

in the general revenue fund that may be appropriated only to the

land office to be used as provided by Subsection (b). The fund

may not be used for grants to purchase or acquire any right or

interest in property by eminent domain. The fund consists of:

(1) money appropriated by the legislature to the fund;

(2) public or private grants, gifts, donations, or

contributions;

(3) funds from any other source, including proceeds from the

sale of bonds, state or federal mitigation funds, or funds from

any local, state, or federal program;

(4) proceeds of the sale of real property not required for the

management of real property under Section 31.065(d); and

(5) proceeds of the sale of real property under Section

31.066(d).

(b) The fund may be used only:

(1) to award grants to qualified easement holders for the

purchase of agricultural conservation easements;

(2) to pay transaction costs related to the purchase of

agricultural conservation easements, which may include

reimbursement of appraisal costs; and

(3) to pay associated administrative costs of the land office,

not to exceed five percent of the money in the fund.

Added by Acts 2005, 79th Leg., Ch.

1354, Sec. 2, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1182, Sec. 4, eff. June 19, 2009.

Sec. 183.059. ADMINISTRATION OF FUND. (a) The council may:

(1) adopt rules necessary to perform program duties under this

subchapter;

(2) request, accept, and use gifts, loans, donations, aid,

appropriations, guaranties, subsidies, grants, or contributions

of any item of value for the furtherance of any purposes of this

subchapter;

(3) establish, charge, and collect fees, charges, and penalties

in connection with the programs, services, and activities

provided for by this subchapter;

(4) make, enter into, and enforce contracts and agreements, and

take other actions as may accomplish any of the purposes of this

subchapter;

(5) seek ways to coordinate and leverage public and private

sources of funding;

(6) adopt best practices and enforcement standards for the

evaluation of easements purchased through grants from the fund;

(7) establish a protocol for the purchase of agricultural

conservation easements and for the distribution of funds to

approved applicants;

(8) administer grants awarded to successful applicants;

(9) ensure that agricultural conservation easements purchased

under this subchapter are not inconsistent with the preservation

of open space and the conservation of wildlife habitat or water;

and

(10) approve the termination of easements and take any other

action necessary to further the goals of the program.

(b) To receive a grant from the fund under this subchapter, an

applicant who is qualified to be an easement holder under this

subchapter must submit an application to the council. The

application must:

(1) set out the parties' clear conservation goals consistent

with the program;

(2) include a site-specific estimate-of-value appraisal by a

licensed appraiser qualified to determine the market value of the

easement;

(3) demonstrate that the applicant is able to match 50 percent

of the amount of the grant being sought, considering that the

council may choose to allow a donation of part of the appraised

value of the easement to be considered as in-kind matching funds;

and

(4) include a memorandum of understanding signed by the

landowner and the applicant indicating intent to sell an

agricultural conservation easement and containing the terms of

the contract for the sale of the easement.

(c) For the purposes of determining the amount of a grant under

this subchapter, the value of an agricultural conservation

easement shall be determined by a site-specific estimate-of-value

appraisal performed by a licensed, qualified appraiser.

Added by Acts 2005, 79th Leg., Ch.

1354, Sec. 2, eff. September 1, 2005.

Sec. 183.060. CRITERIA FOR AWARDING GRANTS. The council shall

adopt a scoring process to be used in evaluating applications

that considers the following:

(1) maintenance of landscape and watershed integrity to conserve

water and natural resources;

(2) protection of highly productive agricultural lands;

(3) protection of habitats for native plant and animal species,

including habitats for endangered, threatened, rare, or sensitive

species;

(4) susceptibility of the subject property to subdivision,

fragmentation, or other development;

(5) potential for leveraging state money allocated to the

program with additional public or private money;

(6) proximity of the subject property to other protected lands;

(7) the term of the proposed easement, whether perpetual or for

a term of 30 years; and

(8) a resource management plan agreed to by both parties and

approved by the council.

Added by Acts 2005, 79th Leg., Ch.

1354, Sec. 2, eff. September 1, 2005.

Sec. 183.061. TEXAS FARM AND RANCH LANDS CONSERVATION COUNCIL.

(a) The Texas Farm and Ranch Lands Conservation Council is

established to advise and assist the commissioner with

administration of the program and to select applicants to receive

grants under this subchapter using the criteria adopted by the

council under Section 183.060. The council consists of:

(1) six members appointed by the governor as follows:

(A) one member who operates a family farm or ranch in this

state;

(B) one member who is the designated representative of an

agricultural banking or lending organization and who has

significant experience lending for farms and ranches or lands

encumbered by conservation easements;

(C) two members who are the designated representatives of a

statewide agricultural organization in existence in this state

for not less than 10 years;

(D) one member who is a designated representative of a statewide

nonprofit organization that represents land trusts operating in

this state; and

(E) one member from a state institution of higher education who

has significant experience with natural resources issues; and

(2) four ex officio members as follows:

(A) the commissioner;

(B) the commissioner of agriculture or the commissioner's

designee;

(C) the presiding officer of the Parks and Wildlife Commission

or the presiding officer's designee; and

(D) the state conservationist of the Natural Resources

Conservation Service of the United States Department of

Agriculture or a designee of that person, who serves as a

nonvoting member.

(b) Appointed members of the council serve staggered terms of

six years, with two of the members' terms expiring February 1 of

each odd-numbered year.

(c) Appointments to and removal from the council shall be made

by the governor without regard to the race, color, disability,

sex, religion, age, or national origin of the appointees.

(d) The commissioner or the commissioner's designee shall serve

as the presiding officer of the council and shall designate from

among the members of the council an assistant presiding officer

to serve in that capacity at the will of the commissioner. The

council may choose from its members other officers as the council

considers necessary.

(e) A member of the council is not entitled to compensation for

service on the council but is entitled to reimbursement of the

necessary and reasonable travel expenses incurred by the member

while conducting the business of the council, as provided for

state employees by the General Appropriations Act.

(f) The council shall meet not less than once each year.

(g) A person may not be appointed as a council member if the

person or the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization receiving money under the

program;

(2) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

receiving money under the program; or

(3) uses or receives a substantial amount of tangible goods,

services, or money under the program other than reimbursement

authorized by law for travel expenses as described by Subsection

(e).

(h) In this subsection, "Texas trade association" means a

cooperative and voluntarily joined statewide association of

business or professional competitors in this state designed to

assist its members and its industry or profession in dealing with

mutual business or professional problems and in promoting their

common interest. A person may not be an appointed member of the

council if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association for an occupation or profession with an

interest in land conservation that is related to the occupation

or profession; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association for an occupation or

profession with an interest in land conservation that is related

to that occupation or profession.

(i) A person may not be an appointed member of the council or

act as the general counsel to the council if the person is

required to register as a lobbyist under Chapter 305, Government

Code, because of the person's activities for compensation on

behalf of an occupation or profession with an interest in land

conservation that is related to that occupation or profession.

(j) It is a ground for removal from the council if a member:

(1) is ineligible for membership under this section;

(2) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(3) is absent from more than half of the regularly scheduled

council meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the council.

(k) The validity of an action of the council is not affected by

the fact that it is taken when a ground for removal of a

participating council member exists.

(l) If the presiding officer has knowledge that a potential

ground for removal exists, the presiding officer shall notify the

commissioner and the governor that a potential ground for removal

exists.

(m) The presiding officer or the presiding officer's designee,

with the assistance of staff of the land office, shall provide to

members of the council information regarding a member's

responsibilities under applicable laws relating to standards of

conduct for state officers.

(n) A person who is appointed to and qualifies for office as a

member of the council may not vote, deliberate, or be counted as

a member in attendance at a meeting of the council until the

person completes a training program that complies with this

section. The training program must provide the person with

information regarding:

(1) the legislation that created the council;

(2) the program to be administered under this subchapter;

(3) the role and functions of the council;

(4) the rules of the council, with an emphasis on the rules that

relate to disciplinary and investigatory authority;

(5) the current budget for the council;

(6) the results of the most recent formal audit of the council;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable policies adopted by the council or the Texas

Ethics Commission.

(o) A person appointed to the council is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the training program

occurs before or after the person qualifies for office.

Added by Acts 2005, 79th Leg., Ch.

1354, Sec. 2, eff. September 1, 2005.

Sec. 183.062. EFFECT ON TAX APPRAISAL. An agricultural

conservation easement under this subchapter does not affect the

eligibility of the property subject to the easement for appraisal

for ad valorem tax purposes under Subchapter D, Chapter 23, Tax

Code.

Added by Acts 2005, 79th Leg., Ch.

1354, Sec. 2, eff. September 1, 2005.

Sec. 183.063. REPORT TO TEXAS DEPARTMENT OF TRANSPORTATION. Not

later than the 10th day after the date of a closing of a purchase

of an easement under this subchapter, the land office shall

provide the Texas Department of Transportation a legal

description of the property subject to the easement and shall

include with the description the date the closing occurred.

Added by Acts 2005, 79th Leg., Ch.

1354, Sec. 2, eff. September 1, 2005.






TITLE 9. HERITAGE

CHAPTER 191. ANTIQUITIES CODE

NATURAL RESOURCES CODE

TITLE 9. HERITAGE

CHAPTER 191. ANTIQUITIES CODE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 191.001. TITLE. This chapter may be cited as the

Antiquities Code of Texas.

Acts 1977, 65th Leg., p. 2683, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 191.002. DECLARATION OF PUBLIC POLICY. It is the public

policy and in the public interest of the State of Texas to

locate, protect, and preserve all sites, objects, buildings,

pre-twentieth century shipwrecks, and locations of historical,

archeological, educational, or scientific interest, including but

not limited to prehistoric and historical American Indian or

aboriginal campsites, dwellings, and habitation sites,

archeological sites of every character, treasure imbedded in the

earth, sunken or abandoned ships and wrecks of the sea or any

part of their contents, maps, records, documents, books,

artifacts, and implements of culture in any way related to the

inhabitants, pre-history, history, natural history, government,

or culture in, on, or under any of the land in the State of

Texas, including the tidelands, submerged land, and the bed of

the sea within the jurisdiction of the State of Texas.

Acts 1977, 65th Leg., p. 2683, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 191.003. DEFINITIONS. In this chapter:

(1) "Committee" means the Texas Historical Commission.

(2) "Landmark" means a state archeological landmark.

(3) "State agency" means a department, commission, board,

office, or other agency that is a part of state government and

that is created by the constitution or a statute of this state.

The term includes an institution of higher education as defined

by Section 61.003, Texas Education Code.

(4) "Political subdivision" means a local governmental entity

created and operating under the laws of this state, including a

city, county, school district, or special district created under

Article III, Section 52(b)(1) or (2), or Article XVI, Section 59,

of the Texas Constitution.

Acts 1977, 65th Leg., p. 2683, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 2001, ch. 364,

Sec. 1, eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 948, Sec.

1, eff. Sept. 1, 1987; Acts 1995, 74th Leg., ch. 109, Sec. 18,

eff. Aug. 30, 1995.

Sec. 191.004. CERTAIN RECORDS NOT PUBLIC INFORMATION. (a)

Information specifying the location of any site or item declared

to be a state archeological landmark under Subchapter D of this

chapter is not public information.

(b) Information specifying the location or nature of an activity

covered by a permit or an application for a permit under this

chapter is not public information.

(c) Information specifying details of a survey to locate state

archeological landmarks under this chapter is not public

information.

Added by Acts 1981, 67th Leg., p. 959, ch. 365, Sec. 1, eff. June

10, 1981.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 191.021. COMPLIANCE WITH OPEN MEETINGS ACT AND

ADMINISTRATIVE PROCEDURE AND TEXAS REGISTER ACT. (a) Repealed

by Acts 1995, 74th Leg., ch. 109, Sec. 29, eff. Aug. 30, 1995.

(b) If an institution of higher education notifies the committee

in a timely manner (as established by the committee's rules) that

it protests the proposed designation of a building or land under

its control as a landmark, the matter becomes a contested case

under the provisions of Sections 12 through 20 of the

Administrative Procedure and Texas Register Act. In the conduct

of proceedings under the Administrative Procedure and Texas

Register Act, both the hearing officer in his or her

recommendations to the committee and the committee in its

determinations of findings of fact and conclusions of law shall

consider, in addition to such other objective criteria as the

committee may establish pursuant to Section 191.091 of this

chapter:

(1) that the primary mission of institutions of higher education

is the provision of educational services to the state's citizens;

(2) that the authority for expenditure of the portion of the

state's resources allocated to institutions of higher education

for construction and repair purposes is entrusted to the

governing boards of institutions of higher education for the

purpose of the furtherance of the primary mission of the

respective institutions of higher education;

(3) whether the benefit to the state from landmark designation

outweighs the potential inflexibility of use that may be a

consequence of the designation; and

(4) whether the cost of remodeling and/or restoration that might

be required under the permit procedures of the committee if the

building were designated as a landmark may be so substantially

greater than remodeling under procedures established by law for

the review of remodeling projects for higher education buildings

not so designated as to impair the proper use of funds designated

by the state for educational purposes at the institution.

(c) If an institution of higher education notifies the committee

in a timely manner (as established by the committee's rules) that

it protests the terms of a permit proposed to be granted to an

institution of higher education under this chapter, the matter

becomes a contested case under the provisions of Sections 12

through 20 of the Administrative Procedure and the Texas Register

Act. The hearing officer in his or her recommendations to the

committee and the committee in its determination of findings of

fact and conclusions of law shall consider:

(1) that the primary mission of institutions of higher education

is the provision of educational services to the state's citizens;

(2) that the authority for expenditure of the portion of the

state's resources allocated to institutions of higher education

for construction and repair purposes is entrusted to the

governing boards of institutions of higher education for the

purpose of the furtherance of the primary mission of the

respective institutions of higher education;

(3) whether the legislature has provided extra funds that may be

required to implement any proposed requirements;

(4) the effect of any proposed requirements on maintenance

costs;

(5) the effect of any proposed requirements on energy costs; and

(6) the appropriateness of any proposed permit requirements to

the uses to which a public building has been or will be dedicated

by the governing board of the institution of higher education.

(d) Weighing the criteria set forth in Subsections (b) and (c)

of this section against the criteria it adopts pursuant to

Section 191.092 of this chapter and such criteria as it may adopt

with regard to permit requirements, the committee shall designate

a building or land under the control of an institution of higher

education as a landmark or include a requirement in a permit only

if the record before the committee establishes by clear and

convincing evidence that such designation or inclusion would be

in the public interest.

Added by Acts 1983, 68th Leg., p. 2003, ch. 364, Sec. 6, eff.

Sept. 1, 1983. Amended by Acts 1995, 74th Leg., ch. 109, Sec. 29,

eff. Aug. 30, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1182, Sec. 5, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 191.051. IN GENERAL. (a) The committee is the legal

custodian of all items described in this chapter that have been

recovered and retained by the State of Texas.

(b) The committee shall:

(1) maintain an inventory of the items recovered and retained by

the State of Texas, showing the description and depository of

them;

(2) determine the site of and designate landmarks and remove

from the designation certain sites, as provided in Subchapter D

of this chapter;

(3) contract or otherwise provide for discovery operations and

scientific investigations under the provisions of Section 191.053

of this code;

(4) consider the requests for and issue the permits provided for

in Section 191.054 of this code;

(5) prepare and make available to the general public and

appropriate state agencies and political subdivisions information

of consumer interest describing the functions of the committee

and the procedures by which complaints are filed with and

resolved by the committee; and

(6) protect and preserve the archeological and historical

resources of Texas.

Acts 1977, 65th Leg., p. 2685, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 2002, ch. 364,

Sec. 5, eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 948, Sec.

4, eff. Sept. 1, 1987.

Sec. 191.052. RULES. The committee may promulgate rules and

require contract or permit conditions to reasonably effect the

purposes of this chapter.

Acts 1977, 65th Leg., p. 2685, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 191.0525. NOTICE REQUIRED. (a) Before breaking ground at

a project location on state or local public land, the person

primarily responsible for the project or the person's agent shall

notify the committee. The committee shall promptly determine

whether:

(1) a historically significant archeological site is likely to

be present at the project location;

(2) additional action, if any, is needed to protect the site;

and

(3) an archeological survey is necessary.

(b) Except as provided by Subsection (c), the committee shall

make a determination not later than the 30th day after the date

the committee receives notice under Subsection (a). If the

committee fails to respond in the 30-day period, the person may

proceed with the project without further notice to the committee.

If the committee determines that an archeological survey is

necessary at the project location, the project may not commence

until the archeological survey is completed.

(c) The committee shall make a determination not later than the

15th day after the date the committee receives notice under

Subsection (a) for project locations regarding oil, gas, or other

mineral exploration, production, processing, marketing, refining,

or transportation facility or pipeline projects. If the committee

fails to respond in the 15-day period, the person may proceed

with the project without further notice to the committee. If the

committee determines that an archeological survey is necessary at

the project location, the project may not commence until the

archeological survey is completed.

(d) A project for a county, municipality, or an entity created

under Section 52, Article III, or Section 59, Article XVI, Texas

Constitution, requires advance project review only if the project

affects a cumulative area larger than five acres or disturbs a

cumulative area of more than 5,000 cubic yards, whichever measure

is triggered first, or if the project is inside a designated

historic district or recorded archeological site.

(e) There exist categorical exclusions since many activities

conducted on nonfederal public land have little, if any, chance

to damage archeological sites, and therefore should not require

notification under this section. The following are categorical

exclusions at a minimum:

(1) water injection into existing oil and gas wells;

(2) upgrading of electrical transmission lines when there will

be no new disturbance of the existing easement;

(3) seismic exploration activity when there is no ground

penetration or disturbance;

(4) building and repairing fences that do not require

construction or modification of associated roads, fire breaks, or

previously disturbed ground;

(5) road maintenance that does not involve widening or

lengthening the road;

(6) installation or replacement of meter taps;

(7) controlled burning of fields;

(8) animal grazing;

(9) plowing, if the techniques are similar to those used

previously;

(10) installation of monuments and sign posts unless within the

boundaries of designated historic districts;

(11) maintenance of existing trails;

(12) land sales and trades of land held by the permanent school

fund and permanent university fund;

(13) permanent school fund and permanent university fund leases,

easements, and permits, including mineral leases and pooling

agreements, in which the lessee, grantee, or permittee is

specifically required to comply with the provisions of this

chapter;

(14) oil, gas, or other mineral exploration, production,

processing, marketing, refining, or transportation facility or

pipeline project in an area where the project will cross state or

local public roads, rivers, and streams, unless they contain a

recorded archeological site or a designated state land tract in

Texas' submerged lands;

(15) maintenance, operation, replacement, or minor modification

of an existing oil, gas, or other mineral exploration,

production, processing, marketing, refining, or transportation

facility or pipeline; and

(16) any project for which a state permit application has been

made prior to promulgation of rules under this section.

(f) This section does not apply to any state agency or political

subdivision that has entered into a memorandum of understanding

for coordination with the committee.

(g)(1) If, during the course of a project or class of projects

that have complied with the notification requirements of this

section, a person encounters an archeological site, the person

shall abate activity on the project at the project location and

shall promptly notify the committee. Within two business days of

notification under this subsection, the committee shall determine

whether:

(A) a historically significant archeological site is likely to

be present in the project area;

(B) additional action, if any, is needed to protect the site;

and

(C) an archeological investigation is necessary.

(2) If the committee fails to respond within two business days,

the person may proceed without further notice to the committee.

(h) The notification required by this section does not apply to

a response to a fire, spill, or other emergency associated with

an existing facility located on state or local public lands if

the emergency requires an immediate response.

(i) The committee by rule shall establish procedures to

implement this section.

Added by Acts 1995, 74th Leg., ch. 109, Sec. 19, eff. Aug. 30,

1995. Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 51, eff.

Sept. 1, 1997.

Sec. 191.053. CONTRACT FOR DISCOVERY AND SCIENTIFIC

INVESTIGATION. (a) The committee may contract with other state

agencies or political subdivisions and with qualified private

institutions, corporations, or individuals for the discovery and

scientific investigation of sunken or abandoned ships or wrecks

of the sea, or any part of the contents of them, or archeological

deposits or treasure imbedded in the earth.

(b) The contract shall:

(1) be on a form approved by the attorney general;

(2) specify the location, nature of the activity, and the time

period covered by the contract; and

(3) provide for the termination of any right in the investigator

or permittee under the contract on the violation of any of the

terms of the contract.

(c) The executed contract shall be recorded by the person, firm,

or corporation obtaining the contract in the office of the county

clerk in the county or counties in which the operations are to be

conducted prior to the commencement of the operation.

(d) Title to all objects recovered is retained by the State of

Texas unless and until it is released by the committee.

Acts 1977, 65th Leg., p. 2685, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 2006, ch. 364,

Sec. 7, eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 948, Sec.

5, eff. Sept. 1, 1987.

Sec. 191.054. PERMIT FOR SURVEY AND DISCOVERY, EXCAVATION,

RESTORATION, DEMOLITION, OR STUDY. (a) The committee may issue

a permit to other state agencies or political subdivisions or to

qualified private institutions, companies, or individuals for the

survey and discovery, excavation, demolition, or restoration of,

or the conduct of scientific or educational studies at, in, or on

landmarks, or for the discovery of eligible landmarks on public

land if it is the opinion of the committee that the permit is in

the best interest of the State of Texas.

(b) Restoration shall be defined as any rehabilitation of a

landmark excepting normal maintenance or alterations to nonpublic

interior spaces.

(c) The permit shall:

(1) be on a form approved by the attorney general;

(2) specify the location, nature of the activity, and the time

period covered by the permit; and

(3) provide for the termination of any right in the investigator

or permittee under the permit on the violation of any of the

terms of the permit.

Acts 1977, 65th Leg., p. 2685, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 2006, ch. 364,

Sec. 7, eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 948, Sec.

6, eff. Sept. 1, 1987.

Sec. 191.055. SUPERVISION. All scientific investigations or

recovery operations conducted under the contract provisions in

Section 191.053 of this code and all operations conducted under

permits or contracts set out in Section 191.054 of this code must

be carried out:

(1) under the general supervision of the committee;

(2) in accordance with reasonable rules adopted by the

committee; and

(3) in such manner that the maximum amount of historic,

scientific, archeological, and educational information may be

recovered and preserved in addition to the physical recovery of

items.

Acts 1977, 65th Leg., p. 2686, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 2002, ch. 364,

Sec. 7, eff. Sept. 1, 1983.

Sec. 191.056. ACCEPTANCE OF GIFTS. The committee may accept

gifts, grants, devises, or bequests of money, securities, or

property to be used in the pursuance of its activities and the

performance of its duties.

Acts 1977, 65th Leg., p. 2686, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 2006, ch. 364,

Sec. 7, eff. Sept. 1, 1983.

Sec. 191.057. SURVEY, EXCAVATION, OR RESTORATION FOR PRIVATE

PARTIES. The committee may survey, excavate, or restore

antiquities for private parties under rules promulgated by the

committee. All real and administrative costs incurred in the

survey, excavation, or restoration shall be paid by the private

party.

Acts 1977, 65th Leg., p. 2686, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 948, Sec. 7,

eff. Sept. 1, 1987.

Sec. 191.058. CURATION OF ARTIFACTS. (a) As far as is

consistent with the public policy of this chapter, the committee,

on a majority vote, may arrange or contract with other state

agencies or political subdivisions, and qualified private

institutions, corporations, or individuals, for public display of

artifacts and other items in its custody through permanent

exhibits established in the locality or region in which the

artifacts were discovered or recovered. The committee, on a

majority vote, may also arrange or contract with these same

persons and groups for portable or mobile displays.

(b) The committee is the legal custodian of the items described

in this chapter and shall adopt appropriate rules, terms, and

conditions to assure appropriate security, qualification of

personnel, insurance, facilities for preservation, restoration,

and display of the items loaned under the contracts.

(c) Arrangements for curation of artifacts, data, and other

materials recovered under Texas Antiquities Committee permits are

specified in the body of the permit. Should a state agency or

political subdivision lack the facilities or for any reason be

unable to curate or provide responsible storage for such

artifacts, data, or other materials, the Texas Antiquities

Committee will arrange for curation at a suitable institution.

The Texas Antiquities Committee may by rule assess costs for the

curation.

(d) The committee may contract with a qualified institution for

the institution to serve as a repository for artifacts and other

items in the custody of the committee. The Corpus Christi Museum

of Science and History is the repository for marine artifacts.

The committee may contract with other qualified institutions to

serve as additional repositories for marine artifacts. The

committee may authorize an archeological repository to loan

artifacts and other items curated by the repository to a

qualified institution for public display. The Corpus Christi

Museum of Science and History:

(1) does not own the artifacts for which it serves as a

repository; and

(2) shall make available for loan to a qualified institution for

display the marine artifacts for which it serves as a repository.

Acts 1977, 65th Leg., p. 2687, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 2008, ch. 364,

Sec. 8, eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 948, Sec.

8, eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 797, Sec. 1, 2,

eff. June 17, 1997.

Sec. 191.059. COMPLAINTS. (a) The committee shall keep an

information file about each complaint filed with the committee.

(b) If a written complaint is filed with the committee, the

committee, at least as frequently as quarterly and until final

disposition of the complaint, shall notify the parties to the

complaint of the status of the complaint.

Added by Acts 1983, 68th Leg., p. 2009, ch. 364, Sec. 9, eff.

Sept. 1, 1983.

SUBCHAPTER D. STATE ARCHEOLOGICAL LANDMARKS

Sec. 191.091. SHIPS, WRECKS OF THE SEA, AND TREASURE IMBEDDED IN

EARTH. Sunken or abandoned pre-twentieth century ships and

wrecks of the sea, and any part or the contents of them, and all

treasure imbedded in the earth, located in, on, or under the

surface of land belonging to the State of Texas, including its

tidelands, submerged land, and the beds of its rivers and the sea

within jurisdiction of the State of Texas, are declared to be

state archeological landmarks and are eligible for designation.

Acts 1977, 65th Leg., p. 2687, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 948, Sec. 9,

eff. Sept. 1, 1987.

Sec. 191.092. OTHER SITES, ARTIFACTS, OR ARTICLES. (a) Sites,

objects, buildings, artifacts, implements, and locations of

historical, archeological, scientific, or educational interest,

including those pertaining to prehistoric and historical American

Indians or aboriginal campsites, dwellings, and habitation sites,

their artifacts and implements of culture, as well as

archeological sites of every character that are located in, on,

or under the surface of any land belonging to the State of Texas

or to any county, city, or political subdivision of the state are

state archeological landmarks and are eligible for designation.

(b) For the purposes of this section, a structure or a building

has historical interest if the structure or building:

(1) was the site of an event that has significance in the

history of the United States or the State of Texas;

(2) was significantly associated with the life of a famous

person;

(3) was significantly associated with an event that symbolizes

an important principle or ideal;

(4) represents a distinctive architectural type and has value as

an example of a period, style, or construction technique; or

(5) is important as part of the heritage of a religious

organization, ethnic group, or local society.

(c) An individual or a private group that desires to nominate a

building or site owned by a political subdivision as a state

archeological landmark must give notice of the nomination at the

individual's or group's own expense in a newspaper of general

circulation published in the city, town, or county in which the

building or site is located. If no newspaper of general

circulation is published in the city, town, or county, the notice

must be published in a newspaper of general circulation published

in an adjoining or neighboring county that is circulated in the

county of the applicant's residence. The notice must:

(1) be printed in 12-point boldface type;

(2) include the exact location of the building or site; and

(3) include the name of the group or individual nominating the

building or site.

(d) An original copy of the notice and an affidavit of

publication signed by the newspaper's publisher must be submitted

to the commission with the application for nomination.

(e) The commission may not consider for designation as a state

archeological landmark a building or site owned by a political

subdivision unless the notice and affidavit required by

Subsection (d) are attached to the application.

(f) Before the committee may designate a structure or building

as a state archeological landmark, the structure or building must

be listed on the National Register of Historic Places.

(g) The committee shall adopt rules establishing criteria for

the designation of a structure or building as a state

archeological landmark.

(h) The committee shall consider any and all fiscal impact on

local political subdivisions before any structure or building

owned by a local political subdivision may be designated as a

state archeological landmark.

Acts 1977, 65th Leg., p. 2687, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 193, ch. 90,

Sec. 1, eff. Aug. 31, 1981; Acts 1987, 70th Leg., ch. 948, Sec.

10, eff. Sept. 1, 1987; Acts 1995, 74th Leg., ch. 109, Sec. 20,

eff. Aug. 30, 1995.

Sec. 191.093. PREREQUISITES TO REMOVAL, ALTERING, DAMAGING,

DESTROYING, SALVAGING, OR EXCAVATING CERTAIN LANDMARKS.

Landmarks under Section 191.091 or 191.092 of this code are the

sole property of the State of Texas and may not be removed,

altered, damaged, destroyed, salvaged, or excavated without a

contract with or permit from the committee.

Acts 1977, 65th Leg., p. 2687, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 193, ch. 90,

Sec. 2, eff. Aug. 31, 1981; Acts 1987, 70th Leg., ch. 948, Sec.

11, eff. Sept. 1, 1987.

Sec. 191.094. DESIGNATING A LANDMARK ON PRIVATE LAND. (a) Any

site located on private land which is determined by majority vote

of the committee to be of sufficient archeological, scientific,

or historical significance to scientific study, interest, or

public representation of the aboriginal or historical past of

Texas may be designated a state archeological landmark by the

committee.

(b) No site may be designated on private land without the

written consent of the landowner or landowners in recordable form

sufficiently describing the site so that it may be located on the

ground.

(c) On designation, the consent of the landowner shall be

recorded in the deed records of the county in which the land is

located.

Acts 1977, 65th Leg., p. 2687, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 191.095. PERMIT FOR LANDMARK ON PRIVATE LAND. All sites or

items of archeological, scientific, or historical interest

located on private land in the State of Texas in areas designated

as landmarks, as provided in Section 191.094 of this code, and

landmarks under Section 191.092 of this code, may not be taken,

altered, damaged, destroyed, salvaged, or excavated without a

permit from the committee or in violation of the terms of the

permit.

Acts 1977, 65th Leg., p. 2688, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 191.096. MARKING LANDMARK ON PRIVATE LAND. Any site on

private land which is designated a landmark shall be marked by at

least one marker bearing the words "State Archeological

Landmark".

Acts 1977, 65th Leg., p. 2688, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 948, Sec. 12,

eff. Sept. 1, 1987.

Sec. 191.097. REMOVING DESIGNATION AS LANDMARK. (a) Any

landmark on public or private land may be determined by majority

vote of the committee to be of no further historical,

archeological, educational, or scientific value, or not of

sufficient value to warrant its further classification as a

landmark, and on this determination may be removed from the

designation as a landmark.

(b) On removal of the designation on private land which was

designated by instrument of record, the committee shall execute

and record in the deed records of the county in which the site is

located an instrument setting out the determination and releasing

the site from the provisions of this chapter.

Acts 1977, 65th Leg., p. 2688, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 948, Sec. 13,

eff. Sept. 1, 1987.

Sec. 191.098. NOTIFICATION OF ALTERATION OR DEMOLITION OF

POSSIBLE LANDMARK. (a) A state agency may not alter, renovate,

or demolish a building possessed by the state that was

constructed at least 50 years before the alteration, renovation,

or demolition and that has not been designated a landmark by the

committee, without notifying the committee of the proposed

alteration, renovation, or demolition not later than the 60th day

before the day on which the agency begins the alteration,

renovation, or demolition.

(b) After receipt of the notice the committee may waive the

waiting period; however, if the committee institutes proceedings

to determine whether the building is a state archeological

landmark under Section 191.092 of this code not later than the

60th day after the day on which the notice is received by the

committee, the agency must obtain a permit from the committee

before beginning an alteration, renovation, or demolition of the

building during the time that the committee's proceedings are

pending.

(c) Should the committee fail to provide a substantive response

within 60 days to a request for a review of project plans,

application for permit, draft report review, or other business

required under the Antiquities Code, the applicant may proceed

without further reference to the committee.

Added by Acts 1983, 68th Leg., p. 2009, ch. 364, Sec. 10, eff.

Sept. 1, 1983. Amended by Acts 1987, 70th Leg., ch. 948, Sec. 14,

eff. Sept. 1, 1987.

SUBCHAPTER E. PROHIBITIONS

Sec. 191.131. CONTRACT OR PERMIT REQUIREMENT. (a) No person,

firm, or corporation may conduct a salvage or recovery operation

without first obtaining a contract.

(b) No person, firm, or corporation may conduct an operation on

any landmark without first obtaining a permit and having the

permit in his or its possession at the site of the operation, or

conduct the operation in violation of the provisions of the

permit.

Acts 1977, 65th Leg., p. 2688, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 191.132. DAMAGE OR DESTRUCTION. (a) No person may

intentionally and knowingly deface American Indian or aboriginal

paintings, hieroglyphics, or other marks or carvings on rock or

elsewhere that pertain to early American Indian or aboriginal

habitation of the country.

(b) A person who is not the owner shall not wilfully injure,

disfigure, remove, or destroy a historical structure, monument,

marker, medallion, or artifact without lawful authority.

Acts 1977, 65th Leg., p. 2688, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 191.133. ENTRY WITHOUT CONSENT. No person who is not the

owner, and does not have the consent of the owner, proprietor,

lessee, or person in charge, may enter or attempt to enter on the

enclosed land of another and intentionally injure, disfigure,

remove, excavate, damage, take, dig into, or destroy any

historical structure, monument, marker, medallion, or artifact,

or any prehistoric or historic archeological site, American

Indian or aboriginal campsite, artifact, burial, ruin, or other

archeological remains located in, on, or under any private land

within the State of Texas.

Acts 1977, 65th Leg., p. 2688, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER F. ENFORCEMENT

Sec. 191.171. CRIMINAL PENALTY. (a) A person violating any of

the provisions of this chapter is guilty of a misdemeanor, and on

conviction shall be punished by a fine of not less than $50 and

not more than $1,000, by confinement in jail for not more than 30

days, or by both.

(b) Each day of continued violation of any provision of this

chapter constitutes a separate offense for which the offender may

be punished.

Acts 1977, 65th Leg., p. 2689, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 191.172. CIVIL ACTION BY ATTORNEY GENERAL. (a) In

addition to, and without limiting the other powers of the

attorney general, and without altering or waiving any criminal

penalty provided in this chapter, the attorney general may bring

an action in the name of the State of Texas in any court of

competent jurisdiction for restraining orders and injunctive

relief to restrain and enjoin violations or threatened violations

of this chapter, and for the return of items taken in violation

of the provisions of this chapter.

(b) Venue for an action instituted by the attorney general lies

either in Travis County or in the county in which the activity

sought to be restrained is alleged to be taking place or from

which the items were taken.

Acts 1977, 65th Leg., p. 2689, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 191.173. CIVIL ACTION BY CITIZEN. (a) A citizen of the

State of Texas may bring an action in any court of competent

jurisdiction for restraining orders and injunctive relief to

restrain and enjoin violations or threatened violations of this

chapter, and for the return of items taken in violation of the

provisions of this chapter.

(b) Venue of an action by a citizen lies in the county in which

the activity sought to be restrained is alleged to be taking

place or from which the items were taken.

Acts 1977, 65th Leg., p. 2689, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977.

Sec. 191.174. ASSISTANCE FROM STATE AGENCIES, POLITICAL

SUBDIVISIONS, AND LAW ENFORCEMENT OFFICERS. (a) The chief

administrative officers of all state agencies and political

subdivisions are directed to cooperate and assist the committee

and the attorney general in carrying out the intent of this

chapter.

(b) All state and local law enforcement agencies and officers

are directed to assist in enforcing the provisions and carrying

out the intent of this chapter.

Acts 1977, 65th Leg., p. 2689, ch. 871, art. I, Sec. 1, eff.

Sept. 1, 1977. Amended by Acts 1987, 70th Leg., ch. 948, Sec. 15,

eff. Sept. 1, 1987.






TITLE 10. CAVES

CHAPTER 201. CAVERN PROTECTION

NATURAL RESOURCES CODE

TITLE 10. CAVES

CHAPTER 201. CAVERN PROTECTION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 201.001. POLICY. It is declared to be the public policy

and in the public interest of the State of Texas to protect and

preserve all caves on or under any of the land in the State of

Texas, including tidelands, submerged land, and the bed of the

sea within the jurisdiction of the State of Texas.

Added by Acts 1979, 66th Leg., p. 2003, ch. 785, Sec. 5, eff.

June 13, 1979.

Sec. 201.002. DEFINITIONS. In this chapter:

(1) "Cave" means any naturally occurring subterranean cavity,

and includes or is synonymous with cavern, pit, pothole, well,

sinkhole, and grotto.

(2) "Gate" means any structure, lock, door, or device located to

limit or prohibit access or entry to any cave.

(3) "Speleothem" means a natural mineral formation or deposit

occurring in a cave, and includes or is synonymous with

stalagmites, stalactites, helictites, anthodites, gypsum flowers,

needles, angel's hair, soda straws, draperies, bacon, cave

pearls, popcorn (coral), rimstone dams, columns, plettes,

flowstone, or other similar crystalline mineral formations

commonly composed of calcite, epsomite, gypsum, aragonite,

celestite, and other similar minerals and formations.

(4) "Owner" means a person who owns title to land on which a

cave is located, including a person who owns title to a leasehold

estate in the land.

Added by Acts 1979, 66th Leg., p. 2003, ch. 785, Sec. 5, eff.

June 13, 1979.

SUBCHAPTER B. PERMITS

Sec. 201.011. PERMIT REQUIRED. No person may excavate, remove,

destroy, injure, alter in any significant manner, or deface any

part of a cave owned by the State of Texas, unless the person

possesses a valid permit under Section 201.012.

Added by Acts 1979, 66th Leg., p. 2003, ch. 785, Sec. 5, eff.

June 13, 1979.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

993, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1107, Sec. 1, eff. September 1, 2007.

Sec. 201.012. ISSUANCE OF PERMIT. The General Land Office may

issue a permit under this subsection if the person seeking the

permit furnishes the following information:

(1) a detailed statement giving the reasons and objectives for

the excavation, removal, or alteration and the benefits expected

to be obtained from the contemplated work;

(2) data and results of any completed excavation;

(3) the prior written permission from the state agency which

manages the site of the proposed excavation;

(4) a sworn statement that he will carry the permit while

exercising the privileges granted; and

(5) any other reasonable information which the General Land

Office may prescribe.

Added by Acts 1979, 66th Leg., p. 2003, ch. 785, Sec. 5, eff.

June 13, 1979.

Sec. 201.013. REVOCATION. The General Land Office may for good

cause revoke any permit issued under Section 201.012 of this

code.

Added by Acts 1979, 66th Leg., p. 2003, ch. 785, Sec. 5, eff.

June 13, 1979.

Sec. 201.014. PENALTIES. A person who violates Section 201.011

is guilty of a Class A misdemeanor, unless the person has

previously been convicted of violating that section, in which

case the person is guilty of a state jail felony.

Added by Acts 1979, 66th Leg., p. 2003, ch. 785, Sec. 5, eff.

June 13, 1979.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

993, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1107, Sec. 1, eff. September 1, 2007.

Reenacted and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 16.002, eff. September 1, 2009.

SUBCHAPTER C. PROHIBITIONS

Sec. 201.041. VANDALISM. (a) A person may not, without

express, prior, written permission of the owner, knowingly:

(1) break, break off, crack, carve upon, write, burn, or

otherwise mark upon, remove, or in any manner destroy, deface,

mar, or harm the surfaces of any cave or any natural material in

a cave, including speleothems;

(2) deface, mar, or harm in any manner the natural condition of

any cave; or

(3) break, force, tamper with, or otherwise disturb a lock,

gate, door, or other obstruction designed to control or prevent

access to any cave, even though entrance to the cave may not be

gained.

(b) A person who violates a provision of this section is guilty

of a state jail felony, unless the person has previously been

convicted of violating this section, in which case the person is

guilty of a felony of the third degree.

Added by Acts 1979, 66th Leg., p. 2003, ch. 785, Sec. 5, eff.

June 13, 1979.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

993, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1107, Sec. 1, eff. September 1, 2007.

Reenacted by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 16.003, eff. September 1, 2009.

Sec. 201.042. SALE OF SPELEOTHEMS. (a) A person may not sell

or offer for sale any speleothems in this state, or export them

for sale outside the state, without written permission from the

owner of the cave from which the speleothems were removed.

(b) A person who violates this section is guilty of a Class A

misdemeanor, unless the person has previously been convicted of

violating this section, in which case the person is guilty of a

state jail felony.

Added by Acts 1979, 66th Leg., p. 2003, ch. 785, Sec. 5, eff.

June 13, 1979.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

993, Sec. 3, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1107, Sec. 2, eff. September 1, 2007.






TITLE 11. MISCELLANEOUS USES OF NATURAL RESOURCES

CHAPTER 211. HAZARDOUS LIQUID SALT DOME STORAGE FACILITIES

NATURAL RESOURCES CODE

TITLE 11. MISCELLANEOUS USES OF NATURAL RESOURCES

CHAPTER 211. HAZARDOUS LIQUID SALT DOME STORAGE FACILITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 211.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Railroad Commission of Texas.

(2) "Hazardous liquid" means any liquid which is not defined as

a solid or hazardous waste by Section 361.003, Health and Safety

Code, and which is:

(A) petroleum or any petroleum or liquid natural gas product; or

(B) any hydrocarbon in a liquid state, other than liquified

natural gas, that has been determined by the United States

secretary of transportation to be a hazardous liquid.

(3) "Salt dome storage of hazardous liquids" means the storage

of a hazardous liquid in any salt formation or bedded salt

formation storage facility, but does not include a facility that

has been defined by the federal Department of Transportation as

part of an interstate pipeline facility and that is subject to

federal minimum standards adopted under the Hazardous Liquid

Pipeline Safety Act of 1979 (49 U.S.C. Section 2001 et seq.).

(4) "Salt dome storage facility" includes any new or existing

salt formation or bedded salt formation storage cavern and any

equipment, facility, or building used or intended for use in the

storage of a hazardous liquid in the salt formation cavern.

Added by Acts 1993, 73rd Leg., ch. 949, Sec. 1, eff. Sept. 1,

1993.

Sec. 211.002. POWERS OF LOCAL GOVERNMENTS. (a) This chapter

does not reduce, limit, or impair the authority provided by law

to any municipality, except as provided by Subsection (b) of this

section.

(b) A municipality or county may not adopt or enforce an

ordinance or other regulation that establishes safety standards

or practices applicable to hazardous liquid salt formation

storage facilities that are subject to regulation by federal or

state law.

(c) "Safety standards or practices" means any regulation of an

activity or facility covered by this chapter or that is

incompatible with the safety standards or practices enacted or

adopted by federal or state government pursuant to the Hazardous

Liquid Pipeline Safety Act of 1979, as amended.

Added by Acts 1993, 73rd Leg., ch. 949, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER B. REGULATION OF FACILITIES

Sec. 211.011. JURISDICTION. The commission has jurisdiction

over all salt dome storage of hazardous liquids and over salt

dome storage facilities used for the storage of hazardous

liquids.

Added by Acts 1993, 73rd Leg., ch. 949, Sec. 1, eff. Sept. 1,

1993.

Sec. 211.012. RULES AND STANDARDS. (a) The commission by rule

shall adopt safety standards and practices for the salt dome

storage of hazardous liquids and the facilities used for that

purpose. Safety standards and practices adopted by the commission

for a storage facility that is part of an intrastate pipeline

facility, as defined by the federal Department of Transportation

under the Hazardous Liquid Pipeline Safety Act of 1979 (49 U.S.C.

Section 2001 et seq.), must be compatible with federal minimum

standards. The rules shall require:

(1) the installation and periodic testing of safety devices at a

salt dome storage facility;

(2) the establishment of emergency notification procedures for

the operator of a facility in the event of a release of a

hazardous substance that poses a substantial risk to the public;

(3) fire prevention and response procedures;

(4) employee and third-party contractor safety training with

respect to the operation of the facility; and

(5) other requirements that the commission finds necessary and

reasonable for the safe construction, operation, and maintenance

of salt dome storage facilities.

(b) The commission may grant exceptions to its rules or impose

additional requirements in any permit or amended permit issued to

a facility if the facility, as permitted, will not cause an

unreasonable danger to the public.

Added by Acts 1993, 73rd Leg., ch. 949, Sec. 1, eff. Sept. 1,

1993.

Sec. 211.013. RECORDS AND REPORTS. (a) Each owner or operator

of a hazardous liquid salt dome storage facility shall maintain

records, make reports, and provide any information the commission

may require with respect to the construction, operation, or

maintenance of the facility. The operator of a hazardous liquid

salt dome storage facility shall report or make available for

inspection the results of any commission-required test of a

safety device installed at the facility to the commission within

10 days after the day of the test.

(b) The commission by rule shall designate the records required

to be maintained and the reports required to be filed by the

owner or operator and shall provide forms for reports if

necessary.

(c) The commission may require the owner or operator of a

hazardous liquid salt dome storage facility to prepare a safety

procedural manual for the facility. The commission may require

the owner or operator to file the manual with the commission for

approval or to make the manual available for inspection by an

employee or agent of the commission.

Added by Acts 1993, 73rd Leg., ch. 949, Sec. 1, eff. Sept. 1,

1993.

Sec. 211.014. INSPECTIONS AND EXAMINATIONS. (a) The commission

or its employee or designated agent may enter property on which a

hazardous liquid salt dome storage facility is located or any

other property relating to salt dome storage of a hazardous

liquid and may inspect and examine the property and any records

located on the property to the extent relevant to determine if a

person is acting in compliance with this chapter and any rules

adopted by the commission under this chapter.

(b) Before the commission or its employees or agents enter the

premises of a storage facility with on-site personnel, proper

credentials must be presented to the on-site person in charge of

the property.

(c) An entry, examination, or inspection under this section must

be made only at a reasonable time and in a reasonable manner.

Added by Acts 1993, 73rd Leg., ch. 949, Sec. 1, eff. Sept. 1,

1993.

SUBCHAPTER C. ENFORCEMENT

Sec. 211.031. CIVIL PENALTY. A person who violates this chapter

or a rule adopted or order or permit issued under this chapter is

subject to a civil penalty of not more than $25,000 for each act

of violation and for each day of violation. The total amount of

penalties that may be assessed under this section for a related

series of violations may not exceed $500,000.

Added by Acts 1993, 73rd Leg., ch. 949, Sec. 1, eff. Jan. 1,

1994.

Sec. 211.032. ENFORCEMENT BY COMMISSION AND ATTORNEY GENERAL.

(a) If it appears that a person has been or is violating this

chapter or a rule of the commission adopted under this chapter,

the commission may institute a civil suit in a district court for

injunctive relief to restrain the person from continuing the

violation or for the assessment and recovery of a civil penalty

under Section 211.031 of this code, or for both the injunctive

relief and the civil penalty.

(b) On application for injunctive relief and a finding that a

person has violated or is violating this chapter or a rule of the

commission under this chapter, the district court shall grant the

injunctive relief that the facts warrant.

(c) At the request of the commission, the attorney general shall

institute and conduct a suit under this section in the name of

the state.

Added by Acts 1993, 73rd Leg., ch. 949, Sec. 1, eff. Jan. 1,

1994.

Sec. 211.033. ADMINISTRATIVE PENALTY. (a) The commission may

impose an administrative penalty against a person who:

(1) violates this chapter or a rule adopted or order or permit

issued under this chapter;

(2) intentionally or knowingly destroys or damages or attempts

to destroy or damage a hazardous liquid salt dome storage

facility; or

(3) intentionally or knowingly disables a safety device in a

hazardous liquid salt dome storage facility, except to facilitate

a repair; maintain, repair, or test the device; or conduct an

activity reasonably necessary for the safe operation of the

facility.

(b) The penalty may be in an amount not to exceed $25,000. Each

day a violation occurs or continues constitutes a separate

violation for the purpose of this section.

(c) In determining the amount of the penalty, the commission

shall consider:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of any prohibited acts, and

the hazard or potential hazard created to the health, safety, or

welfare of the public;

(2) the economic harm to property or the environment caused by

the violation;

(3) the history of previous violations;

(4) the amount necessary to deter future violations;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

(d) A civil penalty may be assessed only after the person

charged under this section has been given an opportunity for a

public hearing.

(e) If a public hearing has been held, the commission shall make

findings of fact and issue a written decision as to the

occurrence of the violation and the amount of the penalty that is

warranted, incorporating, when appropriate, an order requiring

that the penalty be paid.

(f) If appropriate, the commission shall consolidate the

hearings with other proceedings.

(g) If a person charged under this section fails to take

advantage of the opportunity for a public hearing, a civil

penalty may be assessed by the commission after it has determined

that a violation occurred and the amount of the penalty that is

warranted.

(h) The commission shall then issue an order requiring the

penalty to be paid.

(i) The notice of the commission's order given to the person

under Chapter 2001, Government Code must include a statement of

the right of the person to judicial review of the order.

(j) Not later than the 30th day after the date the commission's

order is final as provided by Subchapter F, Chapter 2001,

Government Code, the person shall:

(1) pay the amount of the penalty;

(2) pay the amount of the penalty and file a petition for

judicial review contesting the occurrence of the violation, the

amount of the penalty, or both the occurrence of the violation

and the amount of the penalty; or

(3) without paying the amount of the penalty, file a petition

for judicial review contesting the occurrence of the violation,

the amount of the penalty, or both the occurrence of the

violation and the amount of the penalty.

(k) Within the 30-day period, a person who acts under Subsection

(j)(3) of this section may:

(1) stay enforcement of the penalty by:

(A) paying the amount of the penalty to the court for placement

in an escrow account; or

(B) giving to the court a supersedeas bond approved by the court

for the amount of the penalty and that is effective until all

judicial review of the board's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the amount

of the penalty and is financially unable to give the supersedeas

bond; and

(B) giving a copy of the affidavit to the executive director by

certified mail.

(l) If the commission receives a copy of an affidavit under

Subsection (k)(2) of this section, the commission may file with

the court, within five days after the date the copy is received,

a contest to the affidavit. The court shall hold a hearing on the

facts alleged in the affidavit as soon as practicable and shall

stay the enforcement of the penalty on finding that the alleged

facts are true. The person who files an affidavit has the burden

of proving that the person is financially unable to pay the

amount of the penalty and to give a supersedeas bond.

(m) If the person does not pay the amount of the penalty and the

enforcement of the penalty is not stayed, the commission may

refer the matter to the attorney general for collection of the

amount of the penalty.

(n) Judicial review of the order of the commission:

(1) is instituted by filing a petition as provided by Subchapter

G, Chapter 2001, Government Code; and

(2) is under the substantial evidence rule.

(o) If the court sustains the occurrence of the violation, the

court may uphold or reduce the amount of the penalty and order

the person to pay the full or reduced amount of the penalty. If

the court does not sustain the occurrence of the violation, the

court shall order that no penalty is owed.

(p) When the judgment of the court becomes final, the court

shall proceed under this subsection. If the person paid the

amount of the penalty and if that amount is reduced or is not

upheld by the court, the court shall order that the appropriate

amount plus accrued interest be remitted to the person. The rate

of the interest is the rate charged on loans to depository

institutions by the New York Federal Reserve Bank, and the

interest shall be paid for the period beginning on the date the

penalty was paid and ending on the date the penalty is remitted.

If the person gave a supersedeas bond and if the amount of the

penalty is not upheld by the court, the court shall order the

release of the bond. If the person gave a supersedeas bond and if

the amount of the penalty is reduced, the court shall order the

release of the bond after the person pays the amount.

(q) A penalty collected under this section shall be remitted to

the comptroller for the deposit to the credit of the oil-field

cleanup fund.

(r) All proceedings under this section are subject to Chapter

2001, Government Code.

Added by Acts 1993, 73rd Leg., ch. 949, Sec. 1, eff. Jan. 1,

1994. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

(53), (59), eff. Sept. 1, 1995.

Sec. 211.034. NOTICES OF NONCOMPLIANCE. In addition to other

authority specifically granted to the commission under this

chapter, the commission may enforce this chapter or any rule

adopted or order or permit issued under this chapter as provided

by Section 91.207 of this code.

Added by Acts 1993, 73rd Leg., ch. 949, Sec. 1, eff. Jan. 1,

1994.






TITLE 12. WETLANDS

CHAPTER 221. WETLAND MITIGATION

NATURAL RESOURCES CODE

TITLE 12. WETLANDS

CHAPTER 221. WETLAND MITIGATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 221.001. DEFINITIONS. In this chapter:

(1) "Buffer zone" means a strip of land adjoining a wetland

mitigation bank to protect the wetland habitat and wildlife

within the bank from the impact of an activity outside the zone.

The term includes a strip of land composed primarily of water or

a strip of land that includes a fence, wall, or screen of

vegetation.

(2) "Eligible political subdivision" means:

(A) a county with a population of 3.3 million or more or a

county adjacent to such a county; or

(B) a conservation and reclamation district:

(i) that is established under Section 59, Article XVI, Texas

Constitution;

(ii) the boundaries of which are within a county that has a

population of 3.3 million or more; and

(iii) that is authorized under other law to participate in a

program under this chapter.

(3) "Federal requirement" means a requirement of the federal

government contained in a statute, regulation, or guideline for

an eligible mitigation bank program or a wetland regulation

program.

(4) "Mitigation bank" means a parcel of land that has undergone

or is proposed to undergo a physical change necessary to create

or optimize the acreage or quality of wetland habitat on the

parcel expressly to provide a mitigation credit to offset an

adverse impact to wetland caused by an approved project located

elsewhere.

(5) "Mitigation credit" means a unit of measured area that

supports wetland habitat or wetland habitat value that did not

exist at the mitigation bank site before the mitigation bank was

developed.

(6) "Wetland" means land that:

(A) has a predominance of hydric soil;

(B) is inundated or saturated by surface or groundwater at a

frequency and duration sufficient to support a prevalence of

hydrophytic vegetation typically adapted for life in saturated

soil conditions; and

(C) under normal circumstances does support a prevalence of that

vegetation.

(7) "Wetland regulation program" means a program of the state, a

state agency, or an eligible political subdivision under which

the state, agency, or subdivision administers its own individual

or general permit program regulating the use of wetland.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 24.01(a), eff. Sept.

1, 1997. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 114, eff.

Sept. 1, 2001.

Sec. 221.002. USE OF MONEY. A state agency or an eligible

political subdivision may use any money to accomplish a purpose

of this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 24.01(a), eff. Sept.

1, 1997.

Sec. 221.003. COST OF MOVING OR CHANGING FACILITY. If a state

agency, eligible political subdivision, or nonprofit corporation,

in exercising a power under this chapter, makes it necessary to

move, raise, lower, reroute, or change the grade of or alter the

construction of a pipeline, highway, railroad, electric

transmission or distribution line, or telephone or telegraph

property or facility, the agency, subdivision, or corporation

must bear the sole expense of the action.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 24.01(a), eff. Sept.

1, 1997.

SUBCHAPTER B. WETLAND MITIGATION BANKING AND CONTRACTS

Sec. 221.021. ACTIONS TO ESTABLISH OR MAINTAIN MITIGATION BANK.

(a) With the approval of the General Land Office, a state agency

or eligible political subdivision may take any necessary and

reasonable action to comply with a federal requirement to

establish or maintain a mitigation bank. An action under this

section may include:

(1) authorizing or making a continuing study of wetland areas

and wetland mitigation programs;

(2) consistent with federal requirements, engaging in a wetland

mitigation program and adopting and enforcing permanent land use

and control measures on land the agency or subdivision owns in a

mitigation bank;

(3) consulting with, providing information to, and entering into

an agreement with a federal agency to identify and publish

information about wetland areas;

(4) cooperating with a federal or state agency in connection

with a study or investigation regarding the adequacy of a local

measure with respect to a federal or state wetland program;

(5) improving the long-range management or use of wetland or a

wetland mitigation bank;

(6) purchasing, leasing, condemning, or otherwise acquiring

property inside or outside the eligible political subdivision

that is necessary for a wetland mitigation bank or buffer zone

and, as necessary, improving the land or other property as a

wetland mitigation bank, including any adjacent buffer zone, to

comply with a federal requirement;

(7) requesting or receiving aid from a federal or state agency

or an eligible political subdivision;

(8) purchasing, selling, or contracting to purchase or sell a

mitigation credit in a mitigation bank;

(9) incurring a liability or borrowing money on terms approved

by the governing body of the subdivision;

(10) acquiring, holding, using, selling, leasing, or disposing

of real or personal property, including a license, patent, right,

or interest, that is necessary, convenient, or useful for the

full exercise of a power under this chapter;

(11) contracting with any operator to use or operate any part of

a mitigation bank; and

(12) procuring any type of insurance and paying an insurance

premium in an amount the governing body of the eligible political

subdivision considers necessary or advisable.

(b) The power of eminent domain granted by this section does not

enable a state agency or eligible political subdivision to

acquire by condemnation an interest in land that is owned or used

by a public utility. In this subsection, "public utility" has the

meaning assigned by the Public Utility Regulatory Act of 1995

(Article 1446c-0, Vernon's Texas Civil Statutes).

Added by Acts 1997, 75th Leg., ch. 165, Sec. 24.01(a), eff. Sept.

1, 1997.

Sec. 221.022. OPTIONAL MITIGATION BANK PROVISIONS. A mitigation

bank project may include a provision for:

(1) a park;

(2) recreation;

(3) a scenic area; or

(4) flood control.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 24.01(a), eff. Sept.

1, 1997.

Sec. 221.023. MITIGATION BANK CONTRACTS; CONTRACT PAYMENTS. (a)

A state agency or eligible political subdivision may contract

with another state agency or eligible political subdivision to

pay jointly any part of the cost to acquire, design, construct,

improve, or maintain a wetland mitigation bank or a buffer zone.

(b) Payment of the cost of a project or a payment required to be

made under a contract may be made out of bond proceeds, taxes, or

any other money available for the payment.

(c) If a contract provides for payment over a term of years, an

eligible political subdivision may impose a tax in an amount

necessary to:

(1) create a sinking fund for the contract payments; and

(2) make the payments when due.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 24.01(a), eff. Sept.

1, 1997.

SUBCHAPTER C. PROVISIONS FOR POLITICAL SUBDIVISIONS

Sec. 221.041. APPLICATION TO FEDERAL AGENCY. On behalf of an

eligible political subdivision that proposes to administer its

own individual or general wetland regulation program, the

governor may apply to the appropriate federal agency for program

approval.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 24.01(a), eff. Sept.

1, 1997.

Sec. 221.042. COMPLIANCE WITH FEDERAL PROGRAM. An eligible

political subdivision authorized to implement a wetland

mitigation program may comply with a program established by the

federal government with respect to the implementation of a

wetland regulation program or for the acquisition, ownership, or

operation of a wetland mitigation bank.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 24.01(a), eff. Sept.

1, 1997.

Sec. 221.043. COUNTY APPROVAL OF POLITICAL SUBDIVISION PROGRAM.

An eligible political subdivision may not institute a wetland

regulation program unless the commissioners court of each county

in which the eligible political subdivision lies approves the

program after conducting a public hearing.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 24.01(a), eff. Sept.

1, 1997.

Sec. 221.044. RULES FOR WETLAND DELINEATION. (a) An eligible

political subdivision authorized to implement a wetland

mitigation program may adopt and compile reasonably necessary

rules.

(b) An eligible political subdivision by rule may set standards

for delineating land as wetland for purposes of:

(1) this chapter; or

(2) a federal requirement.

(c) A rule under Subsection (b) may be adopted after

consultation with federal agencies, including the United States

Fish and Wildlife Service, the United States Environmental

Protection Agency, the United States Army Corps of Engineers, and

the Soil Conservation Service of the United States Department of

Agriculture.

(d) A standard for delineating wetland must comply with federal

requirements for delineating wetland.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 24.01(a), eff. Sept.

1, 1997.

Sec. 221.045. PERMIT. (a) An eligible political subdivision

authorized to implement a wetland mitigation program may issue a

permit that incorporates, and assures compliance with, an

applicable:

(1) requirement of this chapter; or

(2) federal requirement.

(b) A permit may be terminated or modified for cause, including:

(1) violation of a permit condition;

(2) obtaining a permit by misrepresentation or not fully

disclosing all relevant facts; or

(3) a change in a condition that requires temporarily or

permanently reducing or eliminating the permitted activity.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 24.01(a), eff. Sept.

1, 1997.

Sec. 221.046. MITIGATION BANK FINANCING. (a) A mitigation

project participant may issue a bond, note, or other obligation

to acquire land for, to pay any part of the cost of, or to

acquire, construct, improve, operate, or maintain a wetland

mitigation bank.

(b) The subdivision may issue a bond, note, or obligation:

(1) in one or more series; and

(2) payable from and secured by:

(A) a tax;

(B) an assessment;

(C) an impact fee;

(D) revenue;

(E) a grant or gift;

(F) a lease or contract; or

(G) a combination of resources listed in Paragraphs (A)-(F).

(c) In this section, "mitigation project participant" means an

eligible political subdivision that seeks to:

(1) implement a project the unavoidable result of which would

adversely affect wetland; and

(2) compensate for the loss of wetland acreage or wetland

habitat value through participation in a mitigation bank.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 24.01(a), eff. Sept.

1, 1997.

Sec. 221.047. BOND REQUIREMENTS. (a) A bond issued under

Section 221.046 is a negotiable instrument within the meaning and

for purposes of the Business & Commerce Code.

(b) The bond may be:

(1) issued registrable as to principal or as to both principal

and interest; or

(2) made redeemable before maturity.

(c) The bond may be:

(1) issued in the form, denominations, and manner and under the

terms provided by the order or resolution authorizing the

issuance of the bond; and

(2) sold in the manner, at the price, and under the terms

provided by the order or resolution authorizing the issuance of

the bond.

(d) The bond shall:

(1) be executed in accordance with the order or resolution

authorizing the issuance of the bond; and

(2) bear interest at the rate provided by the order or

resolution authorizing the issuance of the bond.

(e) The bond may bear interest and may be issued in accordance

with:

(1) Chapters 1201, 1204, and 1371, Government Code; or

(2) Subchapters A-C, Chapter 1207, Government Code.

(f) The bond may be additionally secured by a:

(1) mortgage or deed of trust on real property that is related

to the mitigation bank; or

(2) chattel mortgage, lien, or security interest on personal

property appurtenant to that real property.

(g) The eligible political subdivision may authorize the

execution of a trust indenture, mortgage, deed of trust, or other

encumbrance to evidence the indebtedness.

(h) The eligible political subdivision may pledge to the payment

of the bond any part of a grant, a donation, revenue, or income

received or to be received from the United States or any other

source.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 24.01(a), eff. Sept.

1, 1997. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.361,

eff. Sept. 1, 2001.

Sec. 221.048. BOND PROCEEDS. If the use authorized by the order

or resolution authorizing the issuance of a bond under Section

221.046, the bond proceeds may be used to:

(1) pay interest on the bond during or after the acquisition or

construction of an improvement project financed by the bond

issue;

(2) pay administrative and operation expenses;

(3) create a reserve fund for payment of the principal of and

interest on the bonds; or

(4) create any other fund.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 24.01(a), eff. Sept.

1, 1997.









OCCUPATIONS CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

OCCUPATIONS CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

Sec. 1.001. PURPOSE OF CODE. (a) This code is enacted as a

part of the state's continuing statutory revision program, begun

by the Texas Legislative Council in 1963 as directed by the

legislature in the law codified as Section 323.007, Government

Code. The program contemplates a topic-by-topic revision of the

state's general and permanent statute law without substantive

change.

(b) Consistent with the objectives of the statutory revision

program, the purpose of this code is to make the law encompassed

by this code more accessible and understandable by:

(1) rearranging the statutes into a more logical order;

(2) employing a format and numbering system designed to

facilitate citation of the law and to accommodate future

expansion of the law;

(3) eliminating repealed, duplicative, unconstitutional,

expired, executed, and other ineffective provisions; and

(4) restating the law in modern American English to the greatest

extent possible.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1.002. CONSTRUCTION OF CODE. Chapter 311, Government Code

(Code Construction Act), applies to the construction of each

provision in this code except as otherwise expressly provided by

this code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1.003. REFERENCE IN LAW TO STATUTE REVISED BY CODE. A

reference in a law to a statute or a part of a statute revised by

this code is considered to be a reference to the part of this

code that revises that statute or part of that statute.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.






TITLE 2. GENERAL PROVISIONS RELATING TO LICENSING

CHAPTER 51. TEXAS DEPARTMENT OF LICENSING AND REGULATION

OCCUPATIONS CODETITLE 2. GENERAL PROVISIONS RELATING TO LICENSINGCHAPTER 51. TEXAS DEPARTMENT OF LICENSING AND REGULATIONSUBCHAPTER A. GENERAL PROVISIONSSec. 51.001. DEFINITIONS. In this chapter:(1) "Advisory board" means a board, committee, council, or other entity with multiple members that has as its primary function advising the commission or department.(1-a) "Commission" means the Texas Commission of Licensing and Regulation.(2) "Department" means the Texas Department of Licensing and Regulation.(3) "License" means a license, certificate, registration, title, or permit issued by the department.(4) "License holder" means a person who holds a license issued by the department.(5) "Respondent" means a person, regardless of whether the person is a license holder, who is charged with violating a law establishing a regulatory program administered by the department or a rule adopted or order issued by the commission or executive director.(6) "Sanction" means an action by the executive director against a license holder or another person, including the denial, suspension, or revocation of a license, the reprimand of a license holder, or the placement of a license holder on probation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 6, eff. June 14, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 669, Sec. 1, eff. September 1, 2009.

Sec. 51.002. APPLICATION OF SUNSET ACT. The Texas Commission of Licensing and Regulation and the Texas Department of Licensing and Regulation are subject to Chapter 325, Government Code (Texas Sunset Act). Unless continued in existence as provided by that chapter, the commission and the department are abolished September 1, 2015.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 1.001, eff. Sept. 1, 2003.

Sec. 51.003. APPLICABILITY. This chapter applies to each regulatory program administered by the department, including any program under which a license is issued by the department.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 1.002, eff. Sept. 1, 2003.

SUBCHAPTER B. DEPARTMENT AND COMMISSIONSec. 51.051. TEXAS DEPARTMENT OF LICENSING AND REGULATION. (a) The Texas Department of Licensing and Regulation is the primary state agency responsible for the oversight of businesses, industries, general trades, and occupations that are regulated by the state and assigned to the department by the legislature.(b) The department is governed by the commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 7, eff. June 14, 2001.

Sec. 51.052. APPOINTMENT OF COMMISSION. (a) The commission consists of seven members appointed by the governor with the advice and consent of the senate.(b) Appointments to the commission shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 1.003, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1170, Sec. 25.01, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 15.001(b), eff. September 1, 2005.

Sec. 51.053. COMMISSION MEMBERSHIP; ELIGIBILITY. (a) Each member of the commission must be a representative of the general public.(b) A person is not eligible for appointment as a member of the commission if the person or the person's spouse:(1) is regulated by the department;(2) is employed by or participates in the management of a business entity or other organization regulated by or receiving funds from the department;(3) owns or controls, directly or indirectly, more than a 10 percent interest in a business entity or other organization regulated by or receiving funds from the department;(4) uses or receives a substantial amount of tangible goods, services, or funds from the department, other than compensation or reimbursement authorized by law for commission membership, attendance, or expenses; or(5) is an employee of the department.(c) Repealed by Acts 2003, 78th Leg., ch. 816, Sec. 1.026.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 8, eff. June 14, 2001; Acts 2003, 78th Leg., ch. 816, Sec. 1.004, 1.026, eff. Sept. 1, 2003.

Sec. 51.0535. CONFLICT OF INTEREST. (a) In this section, "Texas trade association" means a cooperative and voluntarily joined statewide association of business or professional competitors in this state designed to assist its members and its industry or profession in dealing with mutual business or professional problems and in promoting their common interest.(b) A person may not be a member of the commission and may not be a department employee employed in a "bona fide executive, administrative, or professional capacity," as that phrase is used for purposes of establishing an exemption to the overtime provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.), and its subsequent amendments, if:(1) the person is an officer, employee, or paid consultant of a Texas trade association in a field regulated by the department; or(2) the person's spouse is an officer, manager, or paid consultant of a Texas trade association in a field regulated by the department.(c) A person may not be a member of the commission or act as the general counsel to the commission or the department if the person is required to register as a lobbyist under Chapter 305, Government Code, because of the person's activities for compensation on behalf of a profession related to the operation of the department.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 1.005, eff. Sept. 1, 2003.

Sec. 51.054. TRAINING. (a) A person who is appointed to and qualifies for office as a member of the commission may not vote, deliberate, or be counted as a member in attendance at a meeting of the commission until the person completes a training program that complies with this section.(b) The training program must provide the person with information regarding:(1) the legislation that created the department and the commission;(2) the programs operated by the department;(3) the role and functions of the department;(4) the rules of the department, with an emphasis on the rules that relate to disciplinary and investigatory authority;(5) the current budget for the department;(6) the results of the most recent formal audit of the department;(7) the requirements of:(A) the open meetings law, Chapter 551, Government Code;(B) the public information law, Chapter 552, Government Code;(C) the administrative procedure law, Chapter 2001, Government Code; and(D) other laws relating to public officials, including conflict-of-interest laws; and(8) any applicable ethics policies adopted by the department or the Texas Ethics Commission.(c) A person appointed to the commission is entitled to reimbursement, as provided by the General Appropriations Act, for the travel expenses incurred in attending the training program regardless of whether the attendance at the program occurs before or after the person qualifies for office.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 1.006, eff. Sept. 1, 2003.

Sec. 51.055. TERMS; VACANCY. (a) Members of the commission serve staggered six-year terms. The terms of one or two members expire on February 1 of each odd-numbered year.(a) Members of the commission serve staggered six-year terms. The terms of two or three members expire on February 1 of each odd-numbered year.(b) If a vacancy occurs during a member's term, the governor shall appoint a replacement to fill the unexpired term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 1.007, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1170, Sec. 25.02, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 15.001, eff. September 1, 2005.

Sec. 51.056. PRESIDING OFFICER. (a) The governor shall designate a member of the commission as the presiding officer of the commission to serve in that capacity at the pleasure of the governor.(b) The presiding officer may vote on all matters before the commission as provided by Robert's Rules of Order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 9, eff. June 14, 2001; Acts 2003, 78th Leg., ch. 816, Sec. 1.008, eff. Sept. 1, 2003.

Sec. 51.057. GROUNDS FOR REMOVAL. (a) It is a ground for removal from the commission that a member:(1) does not have at the time of taking office the qualifications required by Section 51.053;(2) does not maintain during service on the commission the qualifications required by Section 51.053;(3) is ineligible for membership under Section 51.0535;(4) cannot, because of illness or disability, discharge the member's duties for a substantial part of the member's term; or(5) is absent from more than half of the regularly scheduled commission meetings that the member is eligible to attend during a calendar year without an excuse approved by a majority vote of the commission.(b) The validity of an action of the commission is not affected by the fact that it is taken when a ground for removal of a commission member exists.(c) If the executive director has knowledge that a potential ground for removal exists, the executive director shall notify the presiding officer of the commission of the potential ground. The presiding officer shall then notify the governor and the attorney general that a potential ground for removal exists. If the potential ground for removal involves the presiding officer, the executive director shall notify the next highest ranking officer of the commission, who shall then notify the governor and the attorney general that a potential ground for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 10, eff. June 14, 2001; Acts 2003, 78th Leg., ch. 816, Sec. 1.009, eff. Sept. 1, 2003.

Sec. 51.058. COMPENSATION; REIMBURSEMENT. (a) A commission member may not receive compensation for service on the commission.(b) A commission member is entitled to reimbursement for actual and necessary expenses incurred in performing functions as a commission member, subject to any applicable limitation on reimbursement provided by the General Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 51.059. MEETINGS. (a) The commission shall meet at least once in each quarter of the fiscal year.(b) The commission may meet at other times at the call of the presiding officer or as provided by commission rules.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 11, eff. June 14, 2001.

Sec. 51.060. CIVIL LIABILITY. A member of the commission is not liable in a civil action for an act performed in good faith while performing duties as a commission member.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. EXECUTIVE DIRECTOR AND OTHER DEPARTMENT PERSONNELSec. 51.101. EXECUTIVE DIRECTOR. The commission shall appoint the executive director of the department. The executive director serves at the will of the commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 13, eff. June 14, 2001.

Sec. 51.103. EXECUTIVE DIRECTOR POWERS AND DUTIES. (a) The executive director shall:(1) perform any duties assigned by the commission and other duties specified by law;(2) administer and enforce the department's programs; and(3) issue licenses authorized by the laws establishing programs regulated by the department.(b) The executive director may delegate any power or duty assigned to the executive director unless prohibited by statute or rule.(c) The executive director may:(1) impose sanctions and issue orders relating to a sanction as provided by Section 51.353; and(2) assess an administrative penalty or issue an order relating to an administrative penalty as authorized by a law establishing a program regulated by the department or as provided by Sections 51.301 and 51.302.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 14, eff. June 14, 2001.

Sec. 51.104. PERSONNEL. The executive director may employ persons to perform the department's work and may prescribe their duties and compensation, subject to the personnel policies adopted by the commission and the commission's approval of the budget.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 15, eff. June 14, 2001.

Sec. 51.105. DIVISION OF RESPONSIBILITIES. The commission shall develop and implement policies that clearly separate the policy-making responsibilities of the commission and the management responsibilities of the executive director and the staff of the department.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 16, eff. June 14, 2001; Acts 2003, 78th Leg., ch. 816, Sec. 1.010, eff. Sept. 1, 2003.

Sec. 51.106. INFORMATION ON STANDARDS OF CONDUCT. The executive director or the executive director's designee shall provide to members of the commission and to department employees, as often as necessary, information regarding the requirements for office or employment under this chapter, including information regarding a person's responsibilities under applicable laws relating to standards of conduct for state officers or employees.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 1.011, eff. Sept. 1, 2003.

Sec. 51.107. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS. (a) The executive director shall develop a career ladder program. The program must require intra-agency postings of all nonentry level positions concurrently with any public posting.(b) The executive director shall develop a system of employee performance evaluations. The system must require that evaluations be conducted at least annually. All merit pay for department employees must be based on the system established under this subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 17, eff. June 14, 2001.

Sec. 51.108. EQUAL EMPLOYMENT OPPORTUNITY POLICY. (a) The executive director or the executive director's designee shall prepare and maintain a written policy statement that implements a program of equal employment opportunity to ensure that all personnel decisions are made without regard to race, color, disability, sex, religion, age, or national origin.(b) The policy statement must include:(1) personnel policies, including policies relating to recruitment, evaluation, selection, training, and promotion of personnel, that show the intent of the department to avoid the unlawful employment practices described by Chapter 21, Labor Code; and(2) an analysis of the extent to which the composition of the department's personnel is in accordance with state and federal law and a description of reasonable methods to achieve compliance with state and federal law.(c) The policy statement must:(1) be updated annually;(2) be reviewed by the state Commission on Human Rights for compliance with Subsection (b)(1); and(3) be filed with the governor's office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 18, eff. June 14, 2001; Acts 2003, 78th Leg., ch. 816, Sec. 1.012, eff. Sept. 1, 2003.

SUBCHAPTER D. POWERS AND DUTIESSec. 51.201. GENERAL POWERS AND DUTIES OF COMMISSION. (a) The commission shall:(1) supervise the executive director's administration of the department;(2) formulate the policy objectives for the department; and(3) approve the department's operating budget and the department's requests for legislative appropriations.(b) The commission:(1) may adopt rules as necessary for its own procedures; and(2) shall adopt rules as necessary to implement this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 19, eff. June 14, 2001.

Sec. 51.202. FEES. (a) The commission shall set fees, in amounts reasonable and necessary to cover the costs of administering the programs or activities, for:(1) licenses issued by the department;(2) license renewals and late renewals;(3) examinations; and(4) any other program or activity administered by the department for which a fee is authorized.(b) The executive director by rule may provide for prorating fees for the issuance of a license, so that a person regulated by the department pays only that portion of the applicable fee that is allocable to the number of months during which the license is valid.(c) The executive director shall develop cost management procedures that enable the commission to determine with reasonable accuracy the cost to the department of each program and activity for which a fee is charged.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 20, eff. June 14, 2001.

Sec. 51.203. RULES REGARDING PROGRAMS REGULATED BY DEPARTMENT. The commission shall adopt rules as necessary to implement each law establishing a program regulated by the department.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 21, eff. June 14, 2001; Acts 2003, 78th Leg., ch. 816, Sec. 1.014, eff. Sept. 1, 2003.

Sec. 51.204. RULES RESTRICTING ADVERTISING OR COMPETITIVE BIDDING. (a) The commission may not adopt rules restricting advertising or competitive bidding by a license holder except to prohibit false, misleading, or deceptive practices.(b) The commission may not include in rules to prohibit false, misleading, or deceptive practices by a license holder a rule that:(1) restricts the use of any advertising medium;(2) restricts the license holder's personal appearance or the use of the license holder's voice in an advertisement;(3) relates to the size or duration of an advertisement; or(4) restricts the use of a trade name in advertising.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 22, eff. June 14, 2001; Acts 2003, 78th Leg., ch. 816, Sec. 1.014, eff. Sept. 1, 2003.

Sec. 51.207. USE OF TECHNOLOGY. The commission shall develop and implement a policy requiring the executive director and department employees to research and propose appropriate technological solutions to improve the department's ability to perform its functions. The technological solutions must:(1) ensure that the public is able to easily find information about the department on the Internet;(2) ensure that persons who want to use the department's services are able to:(A) interact with the department through the Internet; and(B) access any service that can be provided effectively through the Internet; and(3) be cost-effective and developed through the department's planning processes.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 1.015, eff. Sept. 1, 2003.

Sec. 51.208. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE RESOLUTION PROCEDURES. (a) The commission shall develop and implement a policy to encourage the use of:(1) negotiated rulemaking procedures under Chapter 2008, Government Code, for the adoption of department rules; and(2) appropriate alternative dispute resolution procedures under Chapter 2009, Government Code, to assist in the resolution of internal and external disputes under the department's jurisdiction.(b) The department's procedures relating to alternative dispute resolution must conform, to the extent possible, to any model guidelines issued by the State Office of Administrative Hearings for the use of alternative dispute resolution by state agencies.(c) The commission shall designate a trained person to:(1) coordinate the implementation of the policy adopted under Subsection (a);(2) serve as a resource for any training needed to implement the procedures for negotiated rulemaking or alternative dispute resolution; and(3) collect data concerning the effectiveness of those procedures, as implemented by the department.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 1.015, eff. Sept. 1, 2003.

Sec. 51.209. ADVISORY BOARDS; REMOVAL OF ADVISORY BOARD MEMBER. (a) This section applies to any advisory board appointed to advise the commission or department regarding a program subject to regulation by the department.(b) An advisory board member who was appointed by the presiding officer of the commission with the commission's approval may be removed from the advisory board by the presiding officer with the commission's approval on any of the following grounds:(1) the member does not have at the time of becoming a member of the advisory board the qualifications required by the law or rule authorizing appointment of the member;(2) the member does not maintain during service on the advisory board the qualifications required by the law or rule authorizing appointment of the member;(3) the member cannot, because of illness or disability, discharge the member's duties for a substantial part of the member's term;(4) the member is absent from more than half of the regularly scheduled advisory board meetings that the member is eligible to attend during a calendar year without an excuse approved by a majority vote of the advisory board; or(5) the member is unfit to continue serving on the advisory board.(c) The validity of an action of an advisory board is not affected by the fact that it is taken when a ground for removal of a member exists.

Added by Acts 2009, 81st Leg., R.S., Ch. 669, Sec. 2, eff. September 1, 2009.

Sec. 51.210. METHOD OF MAKING PAYMENTS. (a) The commission may authorize payment of regulatory fees, fines, penalties, and charges for goods and services through:(1) an electronic payment method; or(2) a credit card issued by a financial institution chartered by a state or the United States or issued by a nationally recognized credit organization approved by the commission.(b) A payment by a method under this section may be made in person, by telephone, or through the Internet.(c) The commission may require a person who makes a payment to the department through an electronic payment method or credit card to pay a discount or service charge in an amount reasonable and necessary to reimburse the commission for the costs involved in processing the payment.(d) The commission may adopt rules as necessary to implement this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 669, Sec. 2, eff. September 1, 2009.

SUBCHAPTER E. PUBLIC INTEREST INFORMATION AND COMPLAINT PROCEDURESSec. 51.251. PUBLIC INTEREST INFORMATION. (a) The department shall prepare information of public interest describing the functions of the commission and department and the procedures by which complaints are filed with and resolved by the commission or executive director.(b) The department shall make the information available to the public and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 24, eff. June 14, 2001.

Sec. 51.252. COMPLAINTS. (a) The executive director shall establish methods by which consumers and service recipients are notified of the name, mailing address, and telephone number of the department for the purpose of directing complaints to the department. The department shall provide to the person filing the complaint and to each person who is a subject of the complaint information about the department's policies and procedures relating to complaint investigation and resolution.(b) The department shall maintain a file on each written complaint filed with the department. The file must include:(1) the name of the person who filed the complaint;(2) the date the complaint is received by the department;(3) the subject matter of the complaint;(4) the name of each person contacted in relation to the complaint;(5) a summary of the results of the review or investigation of the complaint; and(6) an explanation of the reason the file was closed, if the department closed the file without taking action other than to investigate the complaint.(c) The department, at least quarterly and until final disposition of the complaint, shall notify the person filing the complaint and each person who is a subject of the complaint of the status of the investigation unless the notice would jeopardize an undercover investigation.(d) The commission shall adopt a procedure for documenting complaints to the department from the time of the submission of the initial complaint to the final disposition of the complaint. The commission shall publish the procedure in the Texas Register.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 25, eff. June 14, 2001; Acts 2003, 78th Leg., ch. 816, Sec. 1.016, eff. Jan. 1, 2004.

Sec. 51.253. PUBLIC PARTICIPATION. (a) The commission shall develop and implement policies that provide the public with a reasonable opportunity to appear before the commission and to speak on any issue under the commission's jurisdiction.(b) The commission shall prepare and maintain a written plan that describes how a person who does not speak English or who has a physical, mental, or developmental disability may be provided reasonable access to the commission's programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER F. ADMINISTRATIVE PENALTYSec. 51.301. IMPOSITION OF PENALTY. The executive director or commission may impose an administrative penalty against a person who violates:(1) a law establishing a regulatory program administered by the department; or(2) a rule adopted or order issued by the executive director or commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 26, eff. June 14, 2001.

Sec. 51.302. AMOUNT OF PENALTY. (a) If the relevant law establishing a program regulated by the department does not state the maximum amount of an administrative penalty under that law, the amount of the penalty shall be assessed by the commission or executive director in an amount that may not exceed $5,000 per day for each violation. Each day a violation continues or occurs is a separate violation for purposes of imposing a penalty.(b) The amount of the penalty shall be based on:(1) the seriousness of the violation;(2) the respondent's history of previous violations;(3) the amount necessary to deter a future violation;(4) efforts made by the respondent to correct the violation; and(5) any other matter that justice may require.(c) The commission shall by rule or by procedure published in the Texas Register establish a written enforcement plan that provides notice to license holders of the specific ranges of penalties that apply to specific alleged violations and the criteria by which the department determines the amount of a proposed administrative penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 27, eff. June 14, 2001; Acts 2003, 78th Leg., ch. 816, Sec. 1.017, eff. Sept. 1, 2003.

Sec. 51.3025. IMPOSITION OF SANCTION. A proceeding under this subchapter imposing an administrative penalty may be combined with a proceeding to impose an administrative sanction. If a sanction is imposed in a proceeding under this subchapter, the requirements of this subchapter apply to the imposition of the sanction.

Added by Acts 2001, 77th Leg., ch. 836, Sec. 28, eff. June 14, 2001.

Sec. 51.303. NOTICE OF VIOLATION AND PENALTY. If, after investigation of a possible violation and the facts surrounding the possible violation, the department determines that a violation occurred, the department shall issue to the respondent a notice of alleged violation stating:(1) a brief summary of the alleged violation;(2) the amount of the recommended administrative penalty; and(3) that the respondent has the right to a hearing to contest the alleged violation, the amount of the penalty, or both.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 29, eff. June 14, 2001.

Sec. 51.304. PENALTY TO BE PAID OR HEARING REQUESTED. (a) Not later than the 20th day after the date the respondent receives the notice, the respondent may:(1) accept the department's determination and recommended administrative penalty; or(2) make a written request for a hearing on that determination.(b) If the respondent accepts the department's determination, the executive director by order shall approve the determination and require the person to pay the recommended penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 30, eff. June 14, 2001.

Sec. 51.305. HEARING ON RECOMMENDATIONS. (a) If the respondent requests a hearing, the hearing shall be conducted by the State Office of Administrative Hearings.(b) The State Office of Administrative Hearings shall consider the department's applicable substantive rules and policies when conducting a hearing under this subchapter.(c) An administrative law judge at the State Office of Administrative Hearings shall:(1) make findings of fact and conclusions of law; and(2) promptly issue to the commission a proposal for decision as to the occurrence of the violation and the amount of any proposed administrative penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 31, eff. June 14, 2001; Acts 2003, 78th Leg., ch. 1215, Sec. 11, eff. Sept. 1, 2003.

Sec. 51.306. DECISION BY COMMISSION. (a) Based on the findings of fact, conclusions of law, and proposal for decision, the commission by order may determine that:(1) a violation occurred and impose an administrative penalty; or(2) a violation did not occur.(b) The department shall give notice of the order to the respondent.(c) The order under this section must include:(1) separate statements of the findings of fact and conclusions of law;(2) the amount of any penalty imposed;(3) a statement of the right of the respondent to judicial review of the order; and(4) any other information required by law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 32, eff. June 14, 2001.

Sec. 51.307. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a) Not later than the 30th day after the date the commission's order becomes final, the respondent shall:(1) pay the penalty; or(2) file a petition for judicial review contesting the order and:(A) forward the penalty to the department for deposit in an escrow account; or(B) give the department a supersedeas bond in a form approved by the executive director that:(i) is for the amount of the penalty; and(ii) is effective until judicial review of the decision is final.(b) A respondent who is financially unable to comply with Subsection (a)(2) is entitled to judicial review if the respondent files with the court, as part of the respondent's petition for judicial review, a sworn statement that the respondent is unable to meet the requirements of that subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 33, eff. June 14, 2001.

Sec. 51.308. COLLECTION OF PENALTY. If the person on whom the administrative penalty is imposed violates Section 51.307(a), the department or the attorney general may bring an action to collect the penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 51.309. REMITTANCE OF PENALTY AND INTEREST. (a) If, after judicial review, the administrative penalty is reduced or not imposed, the executive director shall:(1) remit to the person the appropriate amount, plus accrued interest, if the person paid the amount of the penalty; or(2) execute a release of the bond, if the person posted a supersedeas bond.(b) The interest paid under Subsection (a)(1) is accrued at the rate charged on loans to depository institutions by the New York Federal Reserve Bank. The interest shall be paid for the period beginning on the date the penalty is paid to the department and ending on the date the penalty is remitted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 34, eff. June 14, 2001.

Sec. 51.310. ADMINISTRATIVE PROCEDURE. (a) The executive director by rule shall prescribe procedures for the determination and appeal of a decision to impose an administrative penalty.(b) A proceeding under this subchapter to impose an administrative penalty is considered to be a contested case under Chapter 2001, Government Code.(c) The executive director by rule shall prescribe notice procedures for proceedings under this subchapter that provide for notice by certified mail with electronic return receipt.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 35, eff. June 14, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 669, Sec. 3, eff. September 1, 2009.

SUBCHAPTER G. OTHER PENALTIES AND ENFORCEMENT PROVISIONSSec. 51.351. INSPECTIONS AND INVESTIGATIONS. (a) The department may conduct inspections or investigations as necessary to enforce the laws administered by the department.(b) The department, during reasonable business hours, may:(1) enter the business premises of a person regulated by the department or a person suspected of being in violation of or threatening to violate a law establishing a regulatory program administered by the department or a rule or order of the commission or executive director related to a regulatory program administered by the department; and(2) examine and copy records pertinent to the inspection or investigation.(c) A department employee may check the license, registration, or endorsement of a person regulated by the Texas State Board of Plumbing Examiners in accordance with the memorandum of understanding under Section 1301.259 and report any noncompliance to that agency.(d) The department shall conduct joint investigations with the Texas State Board of Plumbing Examiners as circumstances require.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 36, eff. June 14, 2001; Acts 2003, 78th Leg., ch. 819, Sec. 27, eff. Sept. 1, 2003.

Sec. 51.3511. ISSUANCE OF EMERGENCY ORDERS. (a) If the executive director determines that an emergency exists requiring immediate action to protect the public health and safety, the executive director may issue an emergency order to:(1) suspend or revoke a license or other authorization issued under a program regulated by the department; or(2) halt operation of an unsafe facility or unsafe equipment that is subject to regulation by the department.(b) The executive director may issue an emergency order with or without notice and hearing as the executive director considers practicable under the circumstances.(c) If an emergency order is issued under this section without a hearing, the executive director shall set the time and place for a hearing conducted by the State Office of Administrative Hearings to affirm, modify, or set aside the emergency order not later than the 10th day after the date the order was issued. The order shall be affirmed to the extent that reasonable cause existed to issue the order.(d) The commission by rule may prescribe procedures for the determination and appeal of an emergency order issued under this section, including a rule allowing the commission to affirm, modify, or set aside a decision made by the State Office of Administrative Hearings under Subsection (c).(e) A proceeding under this section is a contested case under Chapter 2001, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 669, Sec. 4, eff. September 1, 2009.

Sec. 51.3512. SUBPOENAS. (a) The department may issue a subpoena as provided by this section.(b) The department may request and, if necessary, compel by subpoena:(1) the production for inspection and copying of records, documents, and other evidence relevant to the investigation of an alleged violation of this chapter, a law establishing a regulatory program administered by the department, or a rule adopted or order issued by the commission or executive director; and(2) the attendance of a witness for examination under oath.(c) A subpoena under this section may be issued throughout this state and may be served by any person designated by the commission or the executive director.(d) The department, acting through the attorney general, may bring an action to enforce a subpoena issued under this section against a person who fails to comply with the subpoena.(e) Venue for an action brought under this section is in a district court in:(1) Travis County; or(2) any county in which the department may hold a hearing.(f) The court shall order compliance with the subpoena if the court finds that good cause exists to issue the subpoena.

Added by Acts 2009, 81st Leg., R.S., Ch. 669, Sec. 4, eff. September 1, 2009.

Sec. 51.3513. CEASE AND DESIST ORDER. The executive director may issue a cease and desist order if the executive director determines that the action is necessary to prevent a violation of:(1) this chapter;(2) a law establishing a regulatory program administered by the department; or(3) a rule adopted or order issued by the commission or the executive director.

Added by Acts 2009, 81st Leg., R.S., Ch. 669, Sec. 4, eff. September 1, 2009.

Sec. 51.352. INJUNCTIVE RELIEF; CIVIL PENALTY. (a) The attorney general or the executive director may institute an action for injunctive relief to restrain a violation by and to collect a civil penalty from a person that appears to be in violation of or threatening to violate a law establishing a regulatory program administered by the department or a rule or order of the commission or executive director related to the regulatory program. A civil penalty assessed under this subsection may not exceed $5,000 per day for each violation.(b) An action filed under this section must be filed in a district court in Travis County.(c) The attorney general and the department may recover reasonable expenses incurred in obtaining injunctive relief under this section, including court costs, reasonable attorney's fees, investigative costs, witness fees, and deposition expenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 37, eff. June 14, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 669, Sec. 5, eff. September 1, 2009.

Sec. 51.353. LICENSE DENIAL; ADMINISTRATIVE SANCTIONS. (a) The commission may deny, revoke, suspend, or refuse to renew a license or may reprimand a license holder for a violation of this chapter, a law establishing a regulatory program administered by the department, or a rule or order of the commission or the executive director.(b) The commission may place on probation a person whose license is suspended. If a license suspension is probated, the commission may require the person to:(1) report regularly to the department on matters that are the basis of the probation;(2) limit practice to the areas prescribed by the commission; or(3) continue or renew professional education until the person attains a degree of skill satisfactory to the commission in those areas that are the basis for the probation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 38, eff. June 14, 2001; Acts 2003, 78th Leg., ch. 816, Sec. 1.018, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 669, Sec. 6, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 669, Sec. 7, eff. September 1, 2009.

Sec. 51.354. RIGHT TO HEARING; ADMINISTRATIVE PROCEDURE. (a) A respondent is entitled to a hearing conducted by the State Office of Administrative Hearings if the executive director proposes to deny, suspend, or revoke a license.(b) A proceeding under this chapter to deny, suspend, or revoke a license is considered to be a contested case under Chapter 2001, Government Code.(c) The executive director by rule shall prescribe notice procedures for a contested case under this chapter that provide for notice by certified mail with electronic return receipt.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 836, Sec. 39, eff. June 14, 2001; Acts 2003, 78th Leg., ch. 1215, Sec. 12, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1215, Sec. 16, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 669, Sec. 8, eff. September 1, 2009.

Sec. 51.355. LICENSE ELIGIBILITY OF PERSON WHOSE LICENSE HAS BEEN REVOKED. A person whose license has been revoked by order of the commission or executive director is not eligible for a new license until the first anniversary of the date of the revocation.

Added by Acts 2009, 81st Leg., R.S., Ch. 669, Sec. 9, eff. September 1, 2009.

Sec. 51.356. DEFERRED ADJUDICATION; LICENSE SUSPENSION, LICENSE REVOCATION, OR DENIAL OR REFUSAL TO RENEW LICENSE. (a) The commission may deny, suspend, revoke, or refuse to renew a license or other authorization issued by a program regulated by the department if the commission determines that a deferred adjudication makes the person holding or seeking the license unfit for the license.(b) In making a determination under Subsection (a), the commission shall consider the factors set forth in Sections 53.022 and 53.023 and the guidelines issued by the department under Section 53.025.

Added by Acts 2009, 81st Leg., R.S., Ch. 669, Sec. 9, eff. September 1, 2009.

SUBCHAPTER H. LICENSE REQUIREMENTSSec. 51.401. LICENSE EXPIRATION AND RENEWAL. (a) A person who is otherwise eligible to renew a license may renew an unexpired license by paying the required renewal fee to the department before the expiration date of the license. A person whose license has expired may not engage in activities that require a license until the license has been renewed.(b) A person whose license has been expired for 90 days or less may renew the license by paying to the department a renewal fee that is equal to 1-1/2 times the normally required renewal fee.(c) A person whose license has been expired for more than 90 days but less than one year may renew the license by paying to the department a renewal fee that is equal to two times the normally required renewal fee.(d) A person whose license has been expired for one year or more may not renew the license. The person may obtain a new license by complying with the requirements and procedures, including the examination requirements, for obtaining an original license.(e) A person who was licensed in this state, moved to another state, and is currently licensed and has been in practice in the other state for the two years preceding the date of application may obtain a new license without reexamination. The person must pay to the department a fee that is equal to two times the normally required renewal fee for the license.(f) Not later than the 30th day before the date a person's license is scheduled to expire, the department shall send written notice of the impending expiration to the person at the person's last known address according to the records of the department.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 1.019, eff. Sept. 1, 2003.

Sec. 51.4011. INACTIVE STATUS. (a) The commission may adopt rules to allow a license holder to place a license issued by the department on inactive status by:(1) submitting, on a form prescribed by the department, an application for inactive status to the department not later than the expiration date of the license; and(2) paying the required fee.(b) Except as provided by Subsection (f), a person whose license is on inactive status is not required to complete continuing education required under this chapter, a law establishing a program regulated by the department, or a rule adopted by the commission.(c) A person whose license is on inactive status may reapply for inactive status before the expiration date of the license. The person must pay the required fee.(d) A person whose license is on inactive status may not engage in any activity for which the license is required.(e) A license holder may not employ a person for an activity for which a license is required if the person's license is on inactive status.(f) A person whose license is on inactive status may return the license to active status by:(1) applying to the department for active status on a form prescribed by the department;(2) paying the required fee; and(3) providing evidence satisfactory to the department that the person has completed the number of hours of continuing education that would otherwise have been required for a renewal of an active license for the preceding license period.(g) The commission may set fees and adopt rules as necessary to implement this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 669, Sec. 10, eff. May 1, 2010.

Sec. 51.4012. LICENSE ELIGIBILITY REQUIREMENTS REGARDING APPLICANT'S BACKGROUND; DETERMINATION LETTER. (a) Notwithstanding any other law, the commission may determine that a person is not eligible for a license based on the person's criminal history or other information that indicates that the person lacks the honesty, trustworthiness, and integrity to hold a license issued by the department.(b) Before applying for a license from the department, a person may request that the department issue a letter determining whether the person would be eligible for a license under Subsection (a) of this section, Section 51.356, or Chapter 53. To obtain a determination letter, a person must file a request on a form prescribed by the department and pay the required fee.(c) Not later than the 30th day after the date the department makes its determination, the department shall issue the determination letter to the person.(d) The department has the same powers to investigate a request filed under this section as the department has to investigate a person applying for a license.(e) A determination letter issued under this section that is adverse to a person does not prevent the person from subsequently applying for a license.(f) The department is not bound by its determination that the person would be eligible if, after the issuance of the determination letter, the department determines there has been a change in a person's circumstances or discovers a previously undiscovered fact.(g) A determination under this section is not a contested case under Chapter 2001, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 669, Sec. 10, eff. May 1, 2010.

Sec. 51.402. EXAMINATIONS. (a) Not later than the 30th day after the date a person takes a license examination, the department shall notify the person of the results of the examination.(b) If the examination is graded or reviewed by a testing service:(1) the department shall notify the person of the results of the examination not later than the 14th day after the date the department receives the results from the testing service; and(2) if notice of the examination results will be delayed for longer than 90 days after the examination date, the department shall notify the person of the reason for the delay before the 90th day.(c) The department may require a testing service to:(1) notify a person of the results of the person's examination; or(2) collect a fee for administering a license examination from a person taking the examination.(d) If requested in writing by a person who fails a license examination, the department shall furnish the person with an analysis of the person's performance on the examination.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 1.019, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 669, Sec. 11, eff. September 1, 2009.

Sec. 51.403. EXAMINATION FEE REFUND. (a) The department may refund a license examination fee to a person who is unable to take the examination if the person:(1) provides reasonable advance notice to the department; or(2) cannot take the examination because of an emergency.(b) The commission by rule shall define what constitutes reasonable notice and an emergency under this section.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 1.019, eff. Sept. 1, 2003.

Sec. 51.404. ENDORSEMENT; RECIPROCITY. (a) The commission may waive any prerequisite to obtaining a license for an applicant after reviewing the applicant's credentials and determining that the applicant holds a license issued by another jurisdiction that has licensing requirements substantially equivalent to those of this state.(b) The commission may waive any prerequisite to obtaining a license for an applicant who holds a license issued by another jurisdiction with which this state has a reciprocity agreement. The commission may make an agreement, subject to the approval of the governor, with another state to allow for licensing by reciprocity.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 1.019, eff. Sept. 1, 2003.

Sec. 51.405. CONTINUING EDUCATION. The commission shall recognize, prepare, or administer continuing education programs for license holders. A license holder must participate in the programs to the extent required by the commission to keep the person's license.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 1.019, eff. Sept. 1, 2003.

Sec. 51.406. STAGGERED RENEWAL OF LICENSES. The commission by rule may adopt a system under which licenses expire on various dates during the year. For the year in which the license expiration date is changed, the department shall prorate license fees on a monthly basis so that each license holder pays only that portion of the license fee that is allocable to the number of months during which the license is valid. On renewal of the license on the new expiration date, the total license renewal fee is payable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Renumbered from Occupations Code, Sec. 51.205 and amended by Acts 2003, 78th Leg., ch. 816, Sec. 1.020, eff. Sept. 1, 2003.

Sec. 51.407. TEMPORARY LICENSE. (a) The commission by rule may provide for the issuance of a temporary license to an applicant who:(1) submits to the executive director an application on a form prescribed by the executive director;(2) meets preliminary qualifications established by commission rule; and(3) pays any required fees.(b) A temporary license issued under this section expires on the 21st day after the date of issuance and may not be renewed.(c) A temporary license holder is subject to:(1) this chapter;(2) any law applicable to the activity for which the license is required; and(3) any rule of the commission or the executive director applicable to the license.

Added by Acts 2009, 81st Leg., R.S., Ch. 669, Sec. 12, eff. September 1, 2009.

Sec. 51.408. EMERGENCY LICENSE. (a) The executive director may issue an emergency license to a person who meets eligibility requirements provided by:(1) a law establishing a regulatory program administered by the department; or(2) a rule adopted to implement this section.(b) An emergency license issued under this section expires on the date indicated by the executive director, but not later than the 90th day after the date the license is issued. If the governor declares an extended state of disaster under Section 418.014, Government Code, the executive director may extend the term of an emergency license to an expiration date after the 90th day after the date the license was issued.(c) The emergency license holder may engage in the activities authorized by the type of license only:(1) during a period in which a state of disaster has been declared and the following recovery period; and(2) in an area designated as a disaster area under Chapter 418, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 669, Sec. 12, eff. September 1, 2009.

SUBCHAPTER I. TELEPHONE INFORMATION SYSTEMSec. 51.451. DEFINITION. In this subchapter, "licensing entity" means a department, commission, board, office, authority, or other agency or governmental entity of this state that issues an occupational license.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 1.021, eff. Sept. 1, 2003.

Sec. 51.452. TELEPHONE INFORMATION SYSTEM. The department shall establish and operate a toll-free telephone information system to provide assistance and referral services for persons who inquire about a program regulated by a licensing entity.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 1.021, eff. Sept. 1, 2003.



CHAPTER 52. TRANSFER OF LICENSE

OCCUPATIONS CODE

TITLE 2. GENERAL PROVISIONS RELATING TO LICENSING

CHAPTER 52. TRANSFER OF LICENSE

Sec. 52.001. TRANSFER OF LICENSE PERMITTED. Except as otherwise

provided by law, a person who owns or holds a license to engage

in an occupation issued in accordance with the laws of this state

may transfer the license in the records of the licensing entity.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 52.002. AUTHORITY TO ENGAGE IN OCCUPATION AFTER ACQUIRING

LICENSE. A person who purchases or is assigned a license to

engage in an occupation may engage in that occupation under the

license during the unexpired term of the license after the person

has complied with the legal requirements provided for in original

applications for those licenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 52.003. MULTIPLE HOLDERS OF SINGLE LICENSE PROHIBITED.

This chapter does not permit two or more persons to engage in the

same occupation under one license at the same time.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 52.004. SALE OF CERTAIN LICENSES. (a) A license held by a

person to engage in an occupation is considered an asset of the

person and may be sold in the same manner as the person's other

property if the entity operating under the license is closed out

by legal process.

(b) A person who purchases a license sold under Subsection (a)

may engage in that occupation under the license or transfer the

license to another person.

(c) A license transferred under Subsection (b) may be

transferred only one time.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 53. CONSEQUENCES OF CRIMINAL CONVICTION

OCCUPATIONS CODE

TITLE 2. GENERAL PROVISIONS RELATING TO LICENSING

CHAPTER 53. CONSEQUENCES OF CRIMINAL CONVICTION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 53.001. APPLICABILITY OF CERTAIN DEFINITIONS. The

definitions provided by Chapter 2001, Government Code, apply to

this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 53.002. APPLICABILITY OF CHAPTER. This chapter does not

apply to:

(1) the Supreme Court of Texas, a person licensed under the

court's authority on behalf of the judicial department of

government, or an applicant for a license issued under the

court's authority on behalf of the judicial department of

government;

(2) a peace officer or an applicant for a license as a peace

officer described by Article 2.12, Code of Criminal Procedure;

(3) an applicant for certification as emergency medical services

personnel under Chapter 773, Health and Safety Code; or

(4) a person who:

(A) is licensed by the Texas Medical Board, the Texas State

Board of Pharmacy, the State Board of Dental Examiners, or the

State Board of Veterinary Medical Examiners; and

(B) has been convicted of a felony under Chapter 481 or 483 or

Section 485.033, Health and Safety Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1149, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. INELIGIBILITY FOR LICENSE

Sec. 53.021. AUTHORITY TO REVOKE, SUSPEND, OR DENY LICENSE. (a)

A licensing authority may suspend or revoke a license,

disqualify a person from receiving a license, or deny to a person

the opportunity to take a licensing examination on the grounds

that the person has been convicted of:

(1) an offense that directly relates to the duties and

responsibilities of the licensed occupation;

(2) an offense that does not directly relate to the duties and

responsibilities of the licensed occupation and that was

committed less than five years before the date the person applies

for the license;

(3) an offense listed in Section 3g, Article 42.12, Code of

Criminal Procedure; or

(4) a sexually violent offense, as defined by Article 62.001,

Code of Criminal Procedure.

(b) A license holder's license shall be revoked on the license

holder's imprisonment following a felony conviction, felony

community supervision revocation, revocation of parole, or

revocation of mandatory supervision.

(c) Except as provided by Subsections (d) and (e),

notwithstanding any other law, a licensing authority may not

consider a person to have been convicted of an offense for

purposes of this section if, regardless of the statutory

authorization:

(1) the person entered a plea of guilty or nolo contendere;

(2) the judge deferred further proceedings without entering an

adjudication of guilt and placed the person under the supervision

of the court or an officer under the supervision of the court;

and

(3) at the end of the period of supervision, the judge dismissed

the proceedings and discharged the person.

(d) A licensing authority may consider a person to have been

convicted of an offense for purposes of this section regardless

of whether the proceedings were dismissed and the person was

discharged as described by Subsection (c) if, after consideration

of the factors described by Sections 53.022 and 53.023(a), the

licensing authority determines that:

(1) the person may pose a continued threat to public safety; or

(2) employment of the person in the licensed occupation would

create a situation in which the person has an opportunity to

repeat the prohibited conduct.

(e) Subsection (c) does not apply if the person is an applicant

for or the holder of a license that authorizes the person to

provide:

(1) law enforcement or public health, education, or safety

services; or

(2) financial services in an industry regulated by a person

listed in Section 411.081(i)(19), Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

616, Sec. 3, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1148, Sec. 1, eff. June 19, 2009.

Sec. 53.0211. LICENSING OF CERTAIN APPLICANTS WITH PRIOR

CRIMINAL CONVICTIONS. (a) This section does not apply to an

applicant for a license that would allow the applicant to

provide:

(1) law enforcement services;

(2) public health, education, or safety services; or

(3) financial services in an industry regulated by the

securities commissioner, the banking commissioner, the savings

and mortgage lending commissioner, or the credit union

commissioner.

(b) Notwithstanding any law other than Subsection (a) and unless

the applicant has been convicted of an offense described by

Section 53.021(a), a licensing authority shall issue to an

otherwise qualified applicant who has been convicted of an

offense:

(1) the license for which the applicant applied; or

(2) a provisional license described by Subsection (c).

(c) A licensing authority may issue a provisional license for a

term of six months to an applicant who has been convicted of an

offense.

(d) The licensing authority shall revoke a provisional license

if the provisional license holder:

(1) commits a new offense;

(2) commits an act or omission that causes the person's

community supervision, mandatory supervision, or parole to be

revoked, if applicable; or

(3) violates the law or rules governing the practice of the

occupation for which the provisional license is issued.

(e) The licensing authority shall issue the license for which

the applicant originally applied to a provisional license holder

on the expiration of the provisional license term if the

provisional license holder does not engage in conduct described

by Subsection (d).

(f) If the licensing authority revokes a provisional license

under Subsection (d), the provisional license holder is

disqualified from receiving the license for which the applicant

originally applied.

(g) An applicant who is on community supervision, mandatory

supervision, or parole and who is issued a provisional license

under this section shall provide to the licensing authority the

name and contact information of the probation or parole

department to which the person reports. The licensing authority

shall notify the probation or parole department that a

provisional license has been issued. The probation or parole

department shall notify the licensing authority if the person's

community supervision, mandatory supervision, or parole

supervision is revoked during the term of the provisional

license.

Added by Acts 2009, 81st Leg., R.S., Ch.

616, Sec. 4, eff. June 19, 2009.

Sec. 53.022. FACTORS IN DETERMINING WHETHER CONVICTION RELATES

TO OCCUPATION. In determining whether a criminal conviction

directly relates to an occupation, the licensing authority shall

consider:

(1) the nature and seriousness of the crime;

(2) the relationship of the crime to the purposes for requiring

a license to engage in the occupation;

(3) the extent to which a license might offer an opportunity to

engage in further criminal activity of the same type as that in

which the person previously had been involved; and

(4) the relationship of the crime to the ability, capacity, or

fitness required to perform the duties and discharge the

responsibilities of the licensed occupation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 53.023. ADDITIONAL FACTORS FOR LICENSING AUTHORITY TO

CONSIDER. (a) In determining the fitness to perform the duties

and discharge the responsibilities of the licensed occupation of

a person who has been convicted of a crime, the licensing

authority shall consider, in addition to the factors listed in

Section 53.022:

(1) the extent and nature of the person's past criminal

activity;

(2) the age of the person when the crime was committed;

(3) the amount of time that has elapsed since the person's last

criminal activity;

(4) the conduct and work activity of the person before and after

the criminal activity;

(5) evidence of the person's rehabilitation or rehabilitative

effort while incarcerated or after release; and

(6) other evidence of the person's fitness, including letters of

recommendation from:

(A) prosecutors and law enforcement and correctional officers

who prosecuted, arrested, or had custodial responsibility for the

person;

(B) the sheriff or chief of police in the community where the

person resides; and

(C) any other person in contact with the convicted person.

(b) The applicant has the responsibility, to the extent

possible, to obtain and provide to the licensing authority the

recommendations of the prosecution, law enforcement, and

correctional authorities as required by Subsection (a)(6).

(c) In addition to fulfilling the requirements of Subsection

(b), the applicant shall furnish proof in the form required by

the licensing authority that the applicant has:

(1) maintained a record of steady employment;

(2) supported the applicant's dependents;

(3) maintained a record of good conduct; and

(4) paid all outstanding court costs, supervision fees, fines,

and restitution ordered in any criminal case in which the

applicant has been convicted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 53.024. PROCEEDINGS GOVERNED BY ADMINISTRATIVE PROCEDURE

ACT. A proceeding before a licensing authority to establish

factors required to be considered under this subchapter is

governed by Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 53.025. GUIDELINES. (a) Each licensing authority shall

issue guidelines relating to the practice of the licensing

authority under this chapter. The guidelines must state the

reasons a particular crime is considered to relate to a

particular license and any other criterion that affects the

decisions of the licensing authority.

(b) A state licensing authority that issues guidelines under

this section shall file the guidelines with the secretary of

state for publication in the Texas Register.

(c) A local or county licensing authority that issues guidelines

under this section shall post the guidelines at the courthouse

for the county in which the licensing authority is located or

publish the guidelines in a newspaper having countywide

circulation in that county.

(d) Amendments to the guidelines, if any, shall be issued

annually.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. NOTICE AND REVIEW OF SUSPENSION, REVOCATION, OR

DENIAL OF LICENSE

Sec. 53.051. NOTICE. A licensing authority that suspends or

revokes a license or denies a person a license or the opportunity

to be examined for a license because of the person's prior

conviction of a crime and the relationship of the crime to the

license shall notify the person in writing of:

(1) the reason for the suspension, revocation, denial, or

disqualification;

(2) the review procedure provided by Section 53.052; and

(3) the earliest date the person may appeal the action of the

licensing authority.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 53.052. JUDICIAL REVIEW. (a) A person whose license has

been suspended or revoked or who has been denied a license or the

opportunity to take an examination under Section 53.021 and who

has exhausted the person's administrative appeals may file an

action in the district court in the county in which the licensing

authority is located for review of the evidence presented to the

licensing authority and the decision of the licensing authority.

(b) The petition for an action under Subsection (a) must be

filed not later than the 30th day after the date the licensing

authority's decision is final and appealable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. PRELIMINARY EVALUATION OF LICENSE ELIGIBILITY

Sec. 53.101. DEFINITIONS. In this subchapter:

(1) "License" means a license, certificate, registration,

permit, or other authorization that:

(A) is issued by a licensing authority; and

(B) a person must obtain to practice or engage in a particular

business, occupation, or profession.

(2) "Licensing authority" means a department, commission, board,

office, or other agency of the state that issues a license.

Added by Acts 2009, 81st Leg., R.S., Ch.

616, Sec. 1, eff. June 19, 2009.

Sec. 53.102. REQUEST FOR CRIMINAL HISTORY EVALUATION LETTER.

(a) A person may request a licensing authority to issue a

criminal history evaluation letter regarding the person's

eligibility for a license issued by that authority if the person:

(1) is enrolled or planning to enroll in an educational program

that prepares a person for an initial license or is planning to

take an examination for an initial license; and

(2) has reason to believe that the person is ineligible for the

license due to a conviction or deferred adjudication for a felony

or misdemeanor offense.

(b) The request must state the basis for the person's potential

ineligibility.

Added by Acts 2009, 81st Leg., R.S., Ch.

616, Sec. 1, eff. June 19, 2009.

Sec. 53.103. AUTHORITY TO INVESTIGATE. A licensing authority

has the same powers to investigate a request submitted under this

subchapter and the requestor's eligibility that the authority has

to investigate a person applying for a license.

Added by Acts 2009, 81st Leg., R.S., Ch.

616, Sec. 1, eff. June 19, 2009.

Sec. 53.104. DETERMINATION OF ELIGIBILITY; LETTER. (a) If a

licensing authority determines that a ground for ineligibility

does not exist, the authority shall notify the requestor in

writing of the authority's determination on each ground of

potential ineligibility.

(b) If a licensing authority determines that the requestor is

ineligible for a license, the licensing authority shall issue a

letter setting out each basis for potential ineligibility and the

authority's determination as to eligibility. In the absence of

new evidence known to but not disclosed by the requestor or not

reasonably available to the licensing authority at the time the

letter is issued, the authority's ruling on the request

determines the requestor's eligibility with respect to the

grounds for potential ineligibility set out in the letter.

(c) A licensing authority must provide notice under Subsection

(a) or issue a letter under Subsection (b) not later than the

90th day after the date the authority receives the request.

Added by Acts 2009, 81st Leg., R.S., Ch.

616, Sec. 1, eff. June 19, 2009.

Sec. 53.105. FEES. A licensing authority may charge a person

requesting an evaluation under this subchapter a fee adopted by

the authority. Fees adopted by a licensing authority under this

subchapter must be in an amount sufficient to cover the cost of

administering this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

616, Sec. 1, eff. June 19, 2009.



CHAPTER 54. EXAMINATION ON RELIGIOUS HOLY DAY

OCCUPATIONS CODE

TITLE 2. GENERAL PROVISIONS RELATING TO LICENSING

CHAPTER 54. EXAMINATION ON RELIGIOUS HOLY DAY

Sec. 54.001. DEFINITIONS. In this chapter:

(1) "Religious holy day" means a day on which the tenets of a

religious organization prohibit the organization's members from

participating in secular activities.

(2) "Religious organization" means an organization that

qualifies under Section 11.20, Tax Code.

(3) "State agency" means an agency in the executive,

legislative, or judicial branch of state government that

administers an examination for licensing or other regulatory

purposes.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 54.002. EXAMINATION SCHEDULED ON RELIGIOUS HOLY DAY. (a)

Each state agency shall adopt a procedure to permit an examinee

who wishes to observe a religious holy day on which the person's

religious beliefs prevent the person from taking an examination

to take an examination scheduled to be administered by the agency

on that religious holy day on an alternate date.

(b) Each state agency shall adopt rules as necessary to

implement this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 55. RENEWAL OF LICENSE WHILE ON MILITARY DUTY

OCCUPATIONS CODE

TITLE 2. GENERAL PROVISIONS RELATING TO LICENSING

CHAPTER 55. RENEWAL OF LICENSE WHILE ON MILITARY DUTY

Sec. 55.001. DEFINITIONS. In this chapter:

(1) "License" means a license, certificate, registration,

permit, or other form of authorization required by law or a state

agency rule that must be obtained by an individual to engage in a

particular business.

(2) "State agency" means a department, board, bureau,

commission, committee, division, office, council, or agency of

the state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 55.002. EXEMPTION FROM PENALTY FOR FAILURE TO RENEW

LICENSE. A state agency that issues a license shall adopt rules

to exempt an individual who holds a license issued by the agency

from any increased fee or other penalty imposed by the agency for

failing to renew the license in a timely manner if the individual

establishes to the satisfaction of the agency that the individual

failed to renew the license in a timely manner because the

individual was on active duty in the United States armed forces

serving outside this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 55.003. EXTENSION OF CERTAIN DEADLINES FOR ACTIVE DUTY

MILITARY PERSONNEL. A person who holds a license, is a member of

the state military forces or a reserve component of the armed

forces of the United States, and is ordered to active duty by

proper authority is entitled to an additional amount of time,

equal to the total number of years or parts of years that the

person serves on active duty, to complete:

(1) any continuing education requirements; and

(2) any other requirement related to the renewal of the person's

license.

Added by Acts 2005, 79th Leg., Ch.

675, Sec. 1, eff. June 17, 2005.



CHAPTER 56. ACTION AGAINST RECIPIENTS OF STUDENT FINANCIAL ASSISTANCE

OCCUPATIONS CODE

TITLE 2. GENERAL PROVISIONS RELATING TO LICENSING

CHAPTER 56. ACTION AGAINST RECIPIENTS OF STUDENT FINANCIAL

ASSISTANCE

Sec. 56.001. DEFINITIONS. In this chapter:

(1) "Administering entity" means a governmental entity that

administers a student loan, student loan repayment, or

scholarship program.

(2) "License" means a license, certificate, registration,

permit, or other authorization that:

(A) is issued by a licensing authority; and

(B) a person must obtain to practice or engage in a particular

business, occupation, or profession.

(3) "Licensing authority" means a department, commission, board,

office, or other agency of the state that issues a license.

(4) "Scholarship contract" means an agreement by this state, an

agency of this state, or the United States to make a grant to a

person to support the person while attending a public or private

institution of higher education or other postsecondary

educational establishment in exchange for the person's agreement

to perform a service obligation.

(5) "Student loan" means a loan made to a person to support the

person while attending a public or private institution of higher

education or other postsecondary educational establishment that

is:

(A) owed to this state, an agency of this state, or the United

States; or

(B) guaranteed by this state, an agency of this state, or the

United States.

(6) "Student loan repayment contract" means an agreement by this

state, an agency of this state, or the United States to repay all

or part of a person's student loan in exchange for the person's

agreement to perform a service obligation.

Added by Acts 2001, 77th Leg., ch. 512, Sec. 1, eff. June 11,

2001.

Sec. 56.002. APPLICABILITY. This chapter applies only to the

following licensing authorities:

(1) Texas Board of Chiropractic Examiners;

(2) State Board of Dental Examiners;

(3) Texas State Board of Podiatric Medical Examiners; and

(4) Texas State Board of Medical Examiners.

Added by Acts 2001, 77th Leg., ch. 512, Sec. 1, eff. June 11,

2001.

Sec. 56.003. AUTHORITY TO TAKE ACTION IN EVENT OF DEFAULT OR

BREACH. On receipt of information from an administering entity

that a person has defaulted on a student loan or has breached a

student loan repayment contract or scholarship contract by

failing to perform the person's service obligation under the

contract, a licensing authority may:

(1) deny the person's application for a license or license

renewal;

(2) suspend the person's license; or

(3) take other disciplinary action against the person.

Added by Acts 2001, 77th Leg., ch. 512, Sec. 1, eff. June 11,

2001.

Sec. 56.004. REBUTTABLE PRESUMPTION. A determination by an

administering entity that a person has defaulted on a student

loan or has breached a student loan repayment contract or

scholarship contract by failing to perform the person's service

obligation under the contract creates a rebuttable presumption

that the person has committed the default or breach.

Added by Acts 2001, 77th Leg., ch. 512, Sec. 1, eff. June 11,

2001.

Sec. 56.005. RESCISSION OF ACTION. A licensing authority may

rescind any action taken under Section 56.003 on the receipt of

information from an administering entity that the person against

whom the action was taken has:

(1) entered into an agreement with the administering entity to:

(A) repay the student loan;

(B) perform the service obligation; or

(C) pay any damages required by the student loan repayment

contract or scholarship contract; or

(2) taken other action resulting in the person no longer being

in default on the student loan or in breach of the student loan

repayment contract or scholarship contract.

Added by Acts 2001, 77th Leg., ch. 512, Sec. 1, eff. June 11,

2001.

Sec. 56.006. REINSTATEMENT OF ACTION. A licensing authority may

reinstate any action taken under Section 56.003 and may take

other disciplinary action on the receipt of information from an

administering entity that the person against whom the action was

taken has:

(1) defaulted on or breached an agreement under Section

56.005(1); or

(2) otherwise defaulted on the student loan or breached the

student loan repayment contract or scholarship contract.

Added by Acts 2001, 77th Leg., ch. 512, Sec. 1, eff. June 11,

2001.



CHAPTER 57. REQUIREMENTS FOR LICENSING AGENCIES

OCCUPATIONS CODE

TITLE 2. GENERAL PROVISIONS RELATING TO LICENSING

CHAPTER 57. REQUIREMENTS FOR LICENSING AGENCIES

Sec. 57.001. DEFINITIONS. In this chapter:

(1) "License" means a license, certificate, registration,

permit, or other form of authorization required by law or a state

agency rule that must be obtained by an individual to engage in a

particular business, occupation, or profession.

(2) "State agency" means a department, board, bureau,

commission, committee, division, office, council, or agency of

the state.

Added by Acts 2001, 77th Leg., ch. 1092, Sec. 1, eff. Sept. 1,

2001.

Sec. 57.002. REQUIREMENTS FOR GOVERNING BOARD MEMBERSHIP. A

person may not be required to be a member of a private trade

association as a precondition to serving as a member of the

governing board of a state agency that issues a license or

otherwise regulates a business, occupation, or profession.

Added by Acts 2001, 77th Leg., ch. 1092, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 58. USE OF GENETIC INFORMATION

OCCUPATIONS CODE

TITLE 2. GENERAL PROVISIONS RELATING TO LICENSING

CHAPTER 58. USE OF GENETIC INFORMATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 58.001. DEFINITIONS. In this chapter:

(1) 'DNA' means deoxyribonucleic acid.

(2) 'Family health history' means a history taken by a physician

or genetic professional to ascertain genetic or medical

information about an individual's family.

(3) 'Genetic characteristic' means a scientifically or medically

identifiable genetic or chromosomal variation, composition, or

alteration that:

(A) is scientifically or medically believed to:

(i) predispose an individual to a disease, disorder, or

syndrome; or

(ii) be associated with a statistically significant increased

risk of developing a disease, disorder, or syndrome; and

(B) may or may not be associated with any symptom of an ongoing

disease, disorder, or syndrome affecting an individual on the

date the genetic information is obtained regarding the

individual.

(4) 'Genetic information' means information that is:

(A) obtained from or based on a scientific or medical

determination of the presence or absence in an individual of a

genetic characteristic; or

(B) derived from the results of a genetic test performed on, or

a family health history obtained from, an individual.

(5) 'Genetic test' means a presymptomatic laboratory test of an

individual's genes, gene products, or chromosomes that:

(A) analyzes the individual's DNA, RNA, proteins, or

chromosomes; and

(B) is performed to identify any genetic variation, composition,

or alteration that is associated with the individual's having a

statistically increased risk of:

(i) developing a clinically recognized disease, disorder, or

syndrome; or

(ii) being a carrier of a clinically recognized disease,

disorder, or syndrome.

The term does not include a blood test, cholesterol test, urine

test, or other physical test used for a purpose other than

determining a genetic or chromosomal variation, composition, or

alteration in a specific individual.

(6) 'Licensing authority' means a state agency or political

subdivision that issues an occupational license.

(7) 'Occupational license' means a license, certificate,

registration, permit, or other form of authorization required by

law or rule that must be obtained by an individual to engage in a

particular business or occupation.

(8) 'Political subdivision' means a municipality, county, or

special district or authority. The term includes a school

district.

(9) 'RNA' means ribonucleic acid.

(10) 'State agency' means a department, board, bureau,

commission, committee, division, office, council, or agency in

the executive or judicial branch of state government.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.001(a), eff.

Sept. 1, 2003.

SUBCHAPTER B. USE AND RETENTION OF GENETIC INFORMATION

Sec. 58.051. CERTAIN USES OF GENETIC INFORMATION PROHIBITED. A

licensing authority may not deny an application for an

occupational license, suspend, revoke, or refuse to renew an

occupational license, or take any other disciplinary action

against a license holder based on the refusal of the license

applicant or license holder to:

(1) submit to a genetic test;

(2) submit a family health history;

(3) disclose whether the applicant or holder has submitted to a

genetic test; or

(4) disclose the results of any genetic test to which the

applicant or holder has submitted.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.001(a), eff.

Sept. 1, 2003.

Sec. 58.052. DESTRUCTION OF SAMPLE MATERIAL; EXCEPTIONS. A

sample of genetic material obtained from an individual for a

genetic test shall be destroyed promptly after the purpose for

which the sample was obtained is accomplished unless:

(1) the sample is retained under a court order;

(2) the individual authorizes retention of the sample for

medical treatment or scientific research;

(3) the sample was obtained for research that is cleared by an

institutional review board and retention of the sample is:

(A) under a requirement the institutional review board imposes

on a specific research project; or

(B) authorized by the research participant with institutional

review board approval under federal law; or

(4) the sample was obtained for a screening test established by

the Texas Department of Health under Section 33.011, Health and

Safety Code, and performed by that department or a laboratory

approved by that department.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.001(a), eff.

Sept. 1, 2003.

SUBCHAPTER C. DISCLOSURE OF GENETIC INFORMATION; CONFIDENTIALITY;

EXCEPTIONS

Sec. 58.101. DISCLOSURE OF TEST RESULTS TO INDIVIDUAL TESTED.

An individual who submits to a genetic test has the right to know

the results of the test. On written request by the individual,

the entity that performed the test shall disclose the test

results to:

(1) the individual; or

(2) a physician designated by the individual.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.001(a), eff.

Sept. 1, 2003.

Sec. 58.102. CONFIDENTIALITY OF GENETIC INFORMATION. (a)

Except as provided by Section 58.103, genetic information is

confidential and privileged regardless of the source of the

information.

(b) A person who holds genetic information about an individual

may not disclose or be compelled to disclose, by subpoena or

otherwise, that information unless the disclosure is specifically

authorized as provided by Section 58.104.

(c) This section applies to a redisclosure of genetic

information by a secondary recipient of the information after

disclosure of the information by an initial recipient.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.001(a), eff.

Sept. 1, 2003.

Sec. 58.103. EXCEPTIONS TO CONFIDENTIALITY. (a) Subject to

Subchapter G, Chapter 411, Government Code, genetic information

may be disclosed without an authorization under Section 58.104 if

the disclosure is:

(1) authorized under a state or federal criminal law relating

to:

(A) the identification of individuals; or

(B) a criminal or juvenile proceeding, an inquest, or a child

fatality review by a multidisciplinary child-abuse team;

(2) required under a specific order of a state or federal court;

(3) for the purpose of establishing paternity as authorized

under a state or federal law;

(4) made to provide genetic information relating to a decedent

and the disclosure is made to the blood relatives of the decedent

for medical diagnosis; or

(5) made to identify a decedent.

(b) Genetic information may be disclosed without an

authorization under Section 58.104 if:

(1) the disclosure is for information from a research study in

which the procedure for obtaining informed written consent and

the use of the information is governed by national standards for

protecting participants involved in research projects, including

guidelines issued under 21 C.F.R. Part 50 and 45 C.F.R. Part 46;

(2) the information does not identify a specific individual; and

(3) the information is provided to the Texas Department of

Health to comply with Chapter 87, Health and Safety Code.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.001(a), eff.

Sept. 1, 2003.

Sec. 58.104. AUTHORIZED DISCLOSURE. An individual or the legal

representative of an individual may authorize disclosure of

genetic information relating to the individual by a written

authorization that includes:

(1) a description of the information to be disclosed;

(2) the name of the person to whom the disclosure is made; and

(3) the purpose for the disclosure.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.001(a), eff.

Sept. 1, 2003.

Sec. 58.105. CIVIL PENALTY. (a) A person who discloses genetic

information in violation of Sections 58.102-58.104 is liable for

a civil penalty not to exceed $10,000.

(b) The attorney general may bring an action in the name of the

state to recover a civil penalty under this section, plus

reasonable attorney's fees and court costs.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 15.002, eff. September 1, 2005.



CHAPTER 59. INFORMATION RELATING TO LICENSING

OCCUPATIONS CODE

TITLE 2. GENERAL PROVISIONS RELATING TO LICENSING

CHAPTER 59. INFORMATION RELATING TO LICENSING

Sec. 59.001. CONFIDENTIALITY OF SOCIAL SECURITY NUMBER. The

social security number of an applicant for or holder of a

license, certificate of registration, or other legal

authorization issued by a licensing agency to practice in a

specific occupation or profession that is provided to the

licensing agency is confidential and not subject to disclosure

under Chapter 552, Government Code.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.001(a), eff.

Sept. 1, 2001. Renumbered from Occupations Code Sec. 56.001 by

Acts 2003, 78th Leg., ch. 1275, Sec. 2(112), eff. Sept. 1, 2003.

Renumbered from Occupations Code, Section 58.001 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(68), eff. September 1, 2005.






TITLE 3. HEALTH PROFESSIONS

CHAPTER 101. HEALTH PROFESSIONS COUNCIL

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE A. PROVISIONS APPLYING TO HEALTH PROFESSIONS GENERALLY

CHAPTER 101. HEALTH PROFESSIONS COUNCIL

SUBCHAPTER A. HEALTH PROFESSIONS COUNCIL

Sec. 101.001. HEALTH PROFESSIONS COUNCIL. In this chapter,

"council" means the Health Professions Council.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 101.002. COMPOSITION OF COUNCIL. The council consists of

14 members, with one member appointed by each of the following:

(1) the Texas Board of Chiropractic Examiners;

(2) the State Board of Dental Examiners;

(3) the Texas Optometry Board;

(4) the Texas State Board of Pharmacy;

(5) the Texas State Board of Podiatric Medical Examiners;

(6) the State Board of Veterinary Medical Examiners;

(7) the Texas Medical Board;

(8) the Texas Board of Nursing;

(9) the Texas State Board of Examiners of Psychologists;

(10) the Texas Funeral Service Commission;

(11) the entity that regulates the practice of physical therapy;

(12) the entity that regulates the practice of occupational

therapy;

(13) the health licensing division of the Department of State

Health Services; and

(14) the governor's office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 682, Sec. 1.01, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 553, Sec. 2.013, eff. Feb. 1,

2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 31, eff. September 1, 2007.

Sec. 101.003. OFFICERS. The council shall elect from the

council's members a presiding officer and assistant presiding

officer to conduct the business of the council.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 101.004. COMPENSATION OF MEMBERS. A member of the council

is not entitled to receive compensation or a per diem for the

member's service on the council.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 101.005. COUNCIL STAFF. The council may employ staff or

designate staff for the council from the employees of the

regulatory agencies listed in Section 101.002 as necessary for

the council to carry out the council's duties.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 101.006. BUDGET. The council shall adopt an annual budget

that is funded by a prorated assessment paid by the regulatory

agencies listed in Section 101.002.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 101.007. DUTIES OF COUNCIL. The council shall:

(1) administer the functions provided by this chapter; and

(2) provide a means for the regulatory agencies represented on

the council to coordinate administrative and regulatory efforts.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. TELEPHONE COMPLAINT SYSTEM

Sec. 101.051. TELEPHONE COMPLAINT SYSTEM. The council shall

establish and operate a toll-free telephone complaint system to

provide assistance and referral services for persons making a

complaint relating to a health profession regulated by the state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 101.0515. APPLICABILITY OF SUBCHAPTER. This subchapter

does not apply to the Texas Funeral Service Commission.

Added by Acts 2001, 77th Leg., ch. 682, Sec. 1.02, eff. Sept. 1,

2001.

Sec. 101.052. TELEPHONE LISTING. A state agency that regulates

a health profession shall list the toll-free telephone number of

the complaint system with the agency's regular telephone number.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 101.053. CONFIDENTIALITY. A complaint, adverse report, or

other information regarding the content of a complaint in the

possession of the council or its employee or agent relating to a

person initiating a complaint or the license holder who is the

subject of the complaint is privileged and confidential and is

not subject to discovery, subpoena, or other means of legal

compulsion for release to anyone other than:

(1) a council employee or agent involved in collecting complaint

information;

(2) the specific council member agency or board responsible for

regulating the health profession in which the person who is the

subject of the complaint is a license holder; or

(3) an employee or agent of the member agency or board who is

involved in the discipline of license holders.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. TRAINING PROGRAM

Sec. 101.101. TRAINING PROGRAM. (a) The council shall

establish a training program for the governing bodies of state

agencies that regulate health professions.

(b) Before a member of a governing body may assume the member's

duties and before the member may be confirmed by the senate, the

member must complete at least one course of the training program

established under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 101.102. PROGRAM REQUIREMENTS. The training program must

provide information to a participant regarding:

(1) the enabling legislation that created the governing body to

which the member is appointed;

(2) the programs operated by the state agency governed by the

governing body;

(3) the role and functions of that state agency;

(4) the rules of that state agency with an emphasis on the rules

that relate to disciplinary and investigatory authority;

(5) the current budget for that state agency;

(6) the results of the most recent formal audit of that state

agency;

(7) the requirements of the:

(A) open meetings law, Chapter 551, Government Code;

(B) open records law, Chapter 552, Government Code; and

(C) administrative procedure law, Chapter 2001, Government Code;

(8) the requirements of the conflict of interest laws and other

laws relating to public officials; and

(9) any applicable ethics policies adopted by that state agency

or the Texas Ethics Commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. REPORTING REQUIREMENTS

Sec. 101.151. ANNUAL REPORT. (a) The council shall prepare an

annual report that includes:

(1) a statistical compilation of enforcement actions taken by a

regulatory agency listed in Section 101.002;

(2) recommendations for statutory changes to improve the

regulation of the health care professions; and

(3) other relevant information and recommendations determined

necessary by the council.

(b) The council shall send the report to the governor, the

lieutenant governor, and the speaker of the house of

representatives not later than February 1 of each year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER E. GROUNDS FOR LICENSE REVOCATION OR DENIAL

Sec. 101.201. FALSE, MISLEADING, OR DECEPTIVE ADVERTISING. (a)

A person may not use advertising that is false, misleading,

deceptive, or not readily subject to verification.

(b) False, misleading, or deceptive advertising or advertising

not readily subject to verification includes advertising that:

(1) makes a material misrepresentation of fact or omits a fact

necessary to make the statement as a whole not materially

misleading;

(2) makes a representation likely to create an unjustified

expectation about the results of a health care service or

procedure;

(3) compares a health care professional's services with another

health care professional's services unless the comparison can be

factually substantiated;

(4) contains a testimonial;

(5) causes confusion or misunderstanding as to the credentials,

education, or licensing of a health care professional;

(6) represents that health care insurance deductibles or

copayments may be waived or are not applicable to health care

services to be provided if the deductibles or copayments are

required;

(7) represents that the benefits of a health benefit plan will

be accepted as full payment when deductibles or copayments are

required;

(8) makes a representation that is designed to take advantage of

the fears or emotions of a particularly susceptible type of

patient; or

(9) represents in the use of a professional name a title or

professional identification that is expressly or commonly

reserved to or used by another profession or professional.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 101.203. OVERCHARGING OR OVERTREATING. A health care

professional may not violate Section 311.0025, Health and Safety

Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.011(a), eff.

Sept. 1, 2001.

Sec. 101.204. REMEDIES. (a) A violation of this subchapter is

subject to action by the appropriate health licensing agency as a

ground for revocation or denial of a license.

(b) A violation of Section 101.201 is grounds for action under

Section 17.47, 17.58, 17.60, or 17.61, Business & Commerce

Code, by the consumer protection division of the office of the

attorney general.

(c) A violation of Section 101.201 does not create a private

cause of action, including an action for breach of warranty or

for an implied contract or warranty for good and workmanlike

service.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER F. ENFORCEMENT

Sec. 101.251. CIVIL PENALTY. (a) A person who violates this

chapter is liable to the state for a civil penalty in an amount

not to exceed $1,000 for each violation. Each day a violation

occurs constitutes a separate violation.

(b) The attorney general may initiate an action under this

section by filing suit in a district court in Travis County or in

the county in which the violation occurred.

(c) The attorney general may recover reasonable expenses

incurred in obtaining a civil penalty under this section,

including court costs, reasonable attorney's fees, reasonable

investigative costs, witness fees, and deposition expenses.

(d) A civil penalty recovered under this section shall be

deposited in the state treasury.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 101.252. INJUNCTION. (a) The attorney general or the

appropriate health licensing agency may bring an action for an

injunction to stop a violation or threatened violation of this

chapter.

(b) The attorney general or health licensing agency may recover

reasonable expenses incurred in obtaining an injunction under

this section, including court costs, reasonable attorney's fees,

reasonable investigative costs, witness fees, and deposition

expenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 101.253. REMEDIES NOT EXCLUSIVE. The remedies provided by

this chapter are in addition to any other remedy provided by law,

including rules.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER G. OFFICE OF PATIENT PROTECTION

Sec. 101.301. GENERAL PROVISIONS. (a) In this subchapter:

(1) "Consumers as a class" means five or more individuals whose

complaints are of the same or similar regulatory and factual

circumstances and issues.

(2) "Licensing agency" means a health occupation regulatory

agency that is a member of the council.

(3) "Office" means the office of patient protection.

(b) The council shall establish an office of patient protection

within the council to represent the interests of consumers in

matters before licensing agencies.

Added by Acts 2003, 78th Leg., ch. 305, Sec. 1, eff. Sept. 1,

2003.

Sec. 101.302. EXECUTIVE COMMITTEE; DIRECTOR. (a) The governor

shall appoint an executive committee consisting of at least three

members who are public members of the governing bodies of

licensing agencies. The executive committee shall appoint a

director for the office. The director shall be responsible for

administering the provisions of this subchapter.

(b) The director may not be:

(1) a health care professional licensed or certified by a

licensing agency;

(2) financially involved with the provision of health care or

with an entity that provides health care, including an entity

regulated by a licensing agency;

(3) an officer, employee, or paid consultant of a trade

association for a profession that is regulated by a licensing

agency;

(4) an officer, employee, or paid consultant of a trade

association for an entity regulated by the Texas Department of

Insurance; or

(5) required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities for

compensation related to a person or organization subject to

regulation by a licensing agency.

Added by Acts 2003, 78th Leg., ch. 305, Sec. 1, eff. Sept. 1,

2003.

Sec. 101.303. ADMINISTRATIVE ATTACHMENT TO COUNCIL;

REIMBURSEMENT. The office is located in the council but may not

interfere with the other duties of the council. The office shall

reimburse the council from fees received by the office under

Section 101.307 for administrative costs incurred by the council

in providing administrative support for the office.

Added by Acts 2003, 78th Leg., ch. 305, Sec. 1, eff. Sept. 1,

2003.

Sec. 101.304. PUBLIC INFORMATION PROVIDED BY OFFICE; STANDARD

COMPLAINT FORM. (a) The office shall provide to the public

information about the complaint process at each licensing agency.

(b) The office shall conduct a public awareness campaign to

increase awareness of the telephone complaint system under

Subchapter B.

(c) Through the use of the Internet and other information and

communications media, the office shall provide information to the

public in easily understood language regarding the complaint

procedures and sanctions processes used by the licensing

agencies.

(d) The office, in cooperation with the licensing agencies,

shall adopt a standard complaint form that may be used by a

member of the public to file a complaint with a licensing agency.

Each licensing agency shall accept the form adopted under this

section in addition to any other form required by the agency.

Added by Acts 2003, 78th Leg., ch. 305, Sec. 1, eff. Sept. 1,

2003.

Sec. 101.305. POWERS AND DUTIES OF OFFICE. (a) The office

shall:

(1) establish, in consultation with and on the approval of the

council, protocols for interaction with licensing agencies;

(2) serve as the ombudsman for consumer complaints at the

licensing agencies on the request of an individual consumer;

(3) assist consumers in obtaining information about the status

of complaints; and

(4) review the Internet websites of licensing agencies and make

recommendations to the agencies on making public information,

including information relating to disciplinary actions,

understandable to and easily accessible by the public.

(b) The office may:

(1) appear at or present information or testimony to a licensing

agency on behalf of consumers as a class; and

(2) appeal the decisions of licensing agencies to the governing

body of the appropriate licensing agency on behalf of consumers

as a class but not for individual complainants.

(c) The office may not appeal an individual complainant's case

before any agency.

(d) The office is entitled to access to:

(1) complaints received by a licensing agency, unless the access

would jeopardize an ongoing investigation; and

(2) the public records of a licensing agency and the records of

a licensing agency that are filed with the State Office of

Administrative Hearings.

(e) The confidentiality requirements that apply to the records

of a licensing agency and the sanctions for disclosure of

confidential information apply to the office and to information

obtained by the office under Subsection (d).

Added by Acts 2003, 78th Leg., ch. 305, Sec. 1, eff. Sept. 1,

2003.

Sec. 101.306. MONITORING OF AGENCIES. (a) The office shall

review and evaluate rules proposed for adoption by the licensing

agencies and changes made to the statutes that govern the

operation of the agencies and the professions regulated by the

agencies.

(b) The office may report to the legislature and recommend to

licensing agencies changes in agency rules that, in the office's

judgment, would positively affect the interests of consumers.

(c) The office shall recommend changes to the statutes described

by Subsection (a) to the Sunset Advisory Commission during the

commission's review of the relevant licensing agency.

Added by Acts 2003, 78th Leg., ch. 305, Sec. 1, eff. Sept. 1,

2003.

Sec. 101.307. FUNDING OF OFFICE. (a) To provide funding

sufficient for the office to exercise the powers and duties

prescribed by this subchapter:

(1) the initial licensing or registration fee charged by each

licensing agency is increased by $5; and

(2) the renewal fee charged by each licensing agency is

increased by $1 for each year for which the license or

registration is renewed.

(b) The fee increases authorized under this section shall be

collected in the same manner as the assessment under Section

101.006. The council may spend the fees collected under this

section only to fund the activities of the office under this

subchapter.

Added by Acts 2003, 78th Leg., ch. 305, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER H. BILLING

Sec. 101.351. FAILURE TO PROVIDE BILLING INFORMATION. On the

written request of a patient, a health care professional shall

provide, in plain language, a written explanation of the charges

for professional services previously made on a bill or statement

for the patient. This section does not apply to a physician

subject to Section 101.352.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Transferred from Occupations Code, Section 101.202 and amended by

Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 6, eff. September 1, 2007.

Sec. 101.352. BILLING POLICIES AND INFORMATION; PHYSICIANS. (a)

A physician shall develop, implement, and enforce written

policies for the billing of health care services and supplies.

The policies must address:

(1) any discounting of charges for health care services or

supplies provided to an uninsured patient that is not covered by

a patient's third-party payor, subject to Chapter 552, Insurance

Code;

(2) any discounting of charges for health care services or

supplies provided to an indigent patient who qualifies for

services or supplies based on a sliding fee scale or a written

charity care policy established by the physician;

(3) whether interest will be applied to any billed health care

service or supply not covered by a third-party payor and the rate

of any interest charged; and

(4) the procedure for handling complaints relating to billed

charges for health care services or supplies.

(b) Each physician who maintains a waiting area shall post a

clear and conspicuous notice of the availability of the policies

required by Subsection (a) in the waiting area and in any

registration, admission, or business office in which patients are

reasonably expected to seek service.

(c) On the request of a patient who is seeking services that are

to be provided on an out-of-network basis or who does not have

coverage under a government program, health insurance policy, or

health maintenance organization evidence of coverage, a physician

shall provide an estimate of the charges for any health care

services or supplies. The estimate must be provided not later

than the 10th business day after the date of the request. A

physician must advise the consumer that:

(1) the request for an estimate of charges may result in a delay

in the scheduling and provision of the services;

(2) the actual charges for the services or supplies will vary

based on the patient's medical condition and other factors

associated with performance of the services;

(3) the actual charges for the services or supplies may differ

from the amount to be paid by the patient or the patient's

third-party payor; and

(4) the patient may be personally liable for payment for the

services or supplies depending on the patient's health benefit

plan coverage.

(d) For services provided in an emergency department of a

hospital or as a result of an emergent direct admission, the

physician shall provide the estimate of charges required by

Subsection (c) not later than the 10th business day after the

request or before discharging the patient from the emergency

department or hospital, whichever is later, as appropriate.

(e) A physician shall provide a patient with an itemized

statement of the charges for professional services or supplies

not later than the 10th business day after the date on which the

statement is requested if the patient requests the statement not

later than the first anniversary of the date on which the health

care services or supplies were provided.

(f) If a patient requests more than two copies of the statement,

a physician may charge a reasonable fee for the third and

subsequent copies provided. The Texas Medical Board shall by

rule set the permissible fee a physician may charge for copying,

processing, and delivering a copy of the statement.

(g) On the request of a patient, a physician shall provide, in

plain language, a written explanation of the charges for services

or supplies previously made on a bill or statement for the

patient.

(h) If a patient overpays a physician, the physician must refund

the amount of the overpayment not later than the 30th day after

the date the physician determines that an overpayment has been

made. This subsection does not apply to an overpayment subject

to Section 1301.132 or 843.350, Insurance Code.

(i) In this section, "physician" means a person licensed to

practice in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 6, eff. September 1, 2007.



CHAPTER 102. SOLICITATION OF PATIENTS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE A. PROVISIONS APPLYING TO HEALTH PROFESSIONS GENERALLY

CHAPTER 102. SOLICITATION OF PATIENTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 102.001. SOLICITING PATIENTS; OFFENSE. (a) A person

commits an offense if the person knowingly offers to pay or

agrees to accept, directly or indirectly, overtly or covertly any

remuneration in cash or in kind to or from another for securing

or soliciting a patient or patronage for or from a person

licensed, certified, or registered by a state health care

regulatory agency.

(b) Except as provided by Subsection (c), an offense under this

section is a Class A misdemeanor.

(c) An offense under this section is a felony of the third

degree if it is shown on the trial of the offense that the

person:

(1) has previously been convicted of an offense under this

section; or

(2) was employed by a federal, state, or local government at the

time of the offense.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 102.002. REBUTTABLE PRESUMPTION. It is a rebuttable

presumption that a person violated Section 102.001 if:

(1) the person refers or accepts a referral of a patient to an

inpatient mental health facility or chemical dependency treatment

facility;

(2) before the patient is discharged or furloughed from the

facility, the person pays the referring person or accepts payment

from the facility for outpatient services to be provided by the

referring person after the patient is discharged or furloughed

from the facility; and

(3) the referring person does not provide the outpatient

services for which payment was made and does not return to the

facility the payment received for those services.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 102.003. FEDERAL LAW; CONSTRUCTION. Section 102.001

permits any payment, business arrangement, or payment practice

permitted by 42 U.S.C. Section 1320a-7b(b) or any regulation

adopted under that law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 102.004. APPLICABILITY TO ADVERTISING. Section 102.001

does not prohibit advertising, unless the advertising is:

(1) false, misleading, or deceptive; or

(2) not readily subject to verification, if the advertising

claims professional superiority or the performance of a

professional service in a superior manner.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 102.005. APPLICABILITY TO CERTAIN ENTITIES. Section

102.001 does not apply to:

(1) a licensed insurer;

(2) a governmental entity, including:

(A) an intergovernmental risk pool established under Chapter

172, Local Government Code; and

(B) a system as defined by Section 1601.003, Insurance Code;

(3) a group hospital service corporation; or

(4) a health maintenance organization that reimburses, provides,

offers to provide, or administers hospital, medical, dental, or

other health-related benefits under a health benefits plan for

which it is the payor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.542, eff.

Sept. 1, 2003.

Sec. 102.006. FAILURE TO DISCLOSE; OFFENSE. (a) A person

commits an offense if:

(1) the person, in a manner otherwise permitted under Section

102.001, accepts remuneration to secure or solicit a patient or

patronage for a person licensed, certified, or registered by a

state health care regulatory agency; and

(2) does not, at the time of initial contact and at the time of

referral, disclose to the patient:

(A) the person's affiliation, if any, with the person for whom

the patient is secured or solicited; and

(B) that the person will receive, directly or indirectly,

remuneration for securing or soliciting the patient.

(b) Except as provided by Subsection (c), an offense under this

section is a Class A misdemeanor.

(c) An offense under this section is a felony of the third

degree if it is shown on the trial of the offense that the

person:

(1) has previously been convicted of an offense under this

section; or

(2) was employed by a federal, state, or local government at the

time of the offense.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 102.007. APPLICABILITY. (a) This subchapter does not

apply to a health care information service that:

(1) provides its services to a consumer only by telephone

communication on request initiated by the consumer and without

charge to the consumer;

(2) provides information about health care providers to enable

consumer selection of health care provider services without any

direct influence by a health care provider on actual consumer

selection of those services;

(3) in response to each consumer inquiry, on a nondiscriminatory

basis, provides information identifying health care providers who

substantially meet the consumer's detailed criteria based on

consumer responses to standard questions designed to elicit a

consumer's criteria for a health care provider, including

criteria concerning location of the practice, practice

specialties, costs and payment policies, acceptance of insurance

coverage, general background and practice experience, and various

personal characteristics;

(4) does not attempt through its standard questions for

solicitation of consumer criteria or through any other means to

lead a consumer to select or consider selection of a particular

health care provider for health care provider services;

(5) identifies to a consumer:

(A) all health care providers substantially meeting the

consumer's stated criteria who are located within the zip code

area in which the consumer elects to obtain services from a

health care provider; or

(B) all health care providers substantially meeting the

consumer's stated criteria who are located in zip code areas in

the closest proximity to the elected zip code area if no health

care provider substantially meeting the consumer's criteria is

located within that zip code area;

(6) discloses to each consumer the relationship between the

health care information service and health care providers

participating in its services;

(7) does not provide or represent itself as providing diagnostic

or counseling services or assessment of illness or injury and

does not make any promise of cure or guarantee of treatment;

(8) does not provide or arrange for transportation of a consumer

to or from the location of a health care provider;

(9) does not limit the scope of or direct its advertising or

other marketing of its services to a particular health care

provider specialty, to a particular segment of the population, or

to persons suffering from a particular illness, condition, or

infirmity;

(10) charges to and collects a fee from a health care provider

participating in its services that is set in advance, is

consistent with the fair market value for those information

services, and is not based on the potential value of a patient to

a health care provider or on the value of or a percentage of the

value of a professional service provided by the health care

provider;

(11) does not limit participation by a health care provider in

its services to a particular health care specialty or to a

particular service provided by a health care provider;

(12) does not limit participation by a health care provider in

its services for a reason other than:

(A) failure to have a current license without limitation to

practice in this state;

(B) failure to maintain professional liability insurance while

participating in the service;

(C) significant dissatisfaction of consumers of the health care

information service that is documented and can be proved;

(D) a decision by a peer review committee that the health care

provider has failed to meet prescribed standards or has not acted

in a professional or ethical manner; or

(E) termination of the contract between the health care provider

and the health care information service by either party under the

terms of the contract;

(13) maintains a customer service department to handle

complaints and answer questions for consumers;

(14) maintains a customer follow-up system to monitor consumer

satisfaction; and

(15) does not use, maintain, distribute, or provide for any

purpose any information that will identify a particular consumer,

such as a name, address, or telephone number, obtained from a

consumer seeking its services other than for the purposes of:

(A) providing the information to the health care provider with

whom an appointment is made;

(B) performing administrative functions necessary to operate the

health care information service;

(C) providing directly to a consumer, at the request of that

consumer on that consumer's initial contact with the health care

information service, information relating to health-related

support groups or providers of health-care-related services or

equipment within the area of interest requested by the consumer;

or

(D) conducting analytical research on data obtained through

provision of services and preparing statistical reports that

generally analyze that data but do not in any manner identify one

or more specific consumers.

(b) In this section:

(1) "Health care information service" means a person who

provides information to a consumer regarding health care

providers that can enable the consumer to select one or more

health care providers to furnish health care services.

(2) "Health care provider" means a person licensed, certified,

or registered by a state health care regulatory agency other

than:

(A) a mental health facility as defined by Section 571.003,

Health and Safety Code; or

(B) a treatment facility as defined by Section 464.001, Health

and Safety Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 102.008. DISCIPLINARY ACTION. A violation of Section

102.001 or 102.006 is grounds for disciplinary action by the

regulatory agency that issued a license, certification, or

registration to the person who committed the violation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 102.009. INJUNCTION. (a) The attorney general or the

appropriate district or county attorney, in the name of the

state, may institute and conduct an action in a district court of

Travis County or of a county in which any part of the violation

occurs for an injunction or other process against a person who is

violating this subchapter.

(b) The district court may grant any prohibitory or mandatory

relief warranted by the facts, including a temporary restraining

order, temporary injunction, or permanent injunction.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 102.010. CIVIL PENALTIES. (a) A person who violates this

subchapter is subject to a civil penalty of not more than $10,000

for each day of violation and each act of violation. In

determining the amount of the civil penalty, the court shall

consider:

(1) the person's previous violations;

(2) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(3) whether the health and safety of the public was threatened

by the violation;

(4) the demonstrated good faith of the person; and

(5) the amount necessary to deter future violations.

(b) The attorney general or the appropriate district or county

attorney, in the name of the state, may institute and conduct an

action authorized by this section in a district court of Travis

County or of a county in which any part of the violation occurs.

(c) A penalty collected under this section by the attorney

general shall be deposited to the credit of the general revenue

fund. A penalty collected under this section by a district or

county attorney shall be deposited to the credit of the general

fund of the county in which the suit was heard.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 102.011. SUIT FOR INJUNCTIVE RELIEF OR ASSESSMENT OF CIVIL

PENALTY. (a) The party bringing a suit under this subchapter

may:

(1) combine a suit to assess and recover civil penalties with a

suit for injunctive relief; or

(2) file a suit to assess and recover civil penalties

independently of a suit for injunctive relief.

(b) The party bringing the suit may recover reasonable expenses

incurred in obtaining civil penalties, injunctive relief, or

both, including investigation costs, court costs, reasonable

attorney's fees, witness fees, and deposition expenses.

(c) The civil penalty and injunction authorized by this

subchapter are in addition to any other civil, administrative, or

criminal action provided by law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. HEALING ARTS

Sec. 102.051. SOLICITING PATIENTS; OFFENSE. (a) A person

commits an offense if the person:

(1) practices the art of healing with or without the use of

medicine; and

(2) employs or agrees to employ, pays or promises to pay, or

rewards or promises to reward another for soliciting or securing

a patient or patronage.

(b) A person commits an offense if the person accepts or agrees

to accept anything of value for soliciting or securing a patient

or patronage for a person who practices the art of healing with

or without the use of medicine.

(c) An offense under this section is a misdemeanor punishable by

a fine of not less than $100 or more than $200. Each violation of

this section is a separate offense.

(d) For purposes of this section, a person who practices the art

of healing includes a masseur and an optometrist.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 102.052. APPLICABILITY TO PHYSICIANS. This subchapter does

not apply to a practitioner of medicine subject to regulation

under Subtitle B.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 102.053. EXCEPTION FOR CERTAIN ADVERTISING. Section

102.051 does not prohibit:

(1) placement in a newspaper of an advertisement of the person's

profession, business, or place of business; or

(2) advertisement by handbill and payment for services in

distributing the handbill.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 102.054. ACCESSIBILITY AND USE OF WITNESS TESTIMONY. (a)

A person is not exempt from giving testimony in a proceeding to

enforce Section 102.051.

(b) The testimony a person gives in a proceeding to enforce

Section 102.051 may not be used against that person in any

criminal action or proceeding. A criminal action or proceeding

may not be brought against a person because of the testimony

given by that person in a proceeding to enforce Section 102.051.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 103. RIGHT TO OBJECT TO PARTICIPATION IN ABORTION PROCEDURE

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE A. PROVISIONS APPLYING TO HEALTH PROFESSIONS GENERALLY

CHAPTER 103. RIGHT TO OBJECT TO PARTICIPATION IN ABORTION

PROCEDURE

Sec. 103.001. RIGHT TO OBJECT. A physician, nurse, staff

member, or employee of a hospital or other health care facility

who objects to directly or indirectly performing or participating

in an abortion procedure may not be required to directly or

indirectly perform or participate in the procedure.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 103.002. DISCRIMINATION PROHIBITED. (a) A hospital or

health care facility may not discriminate against a physician,

nurse, staff member, or employee, or an applicant for one of

those positions, who refuses to perform or participate in an

abortion procedure.

(b) A hospital or health care facility may not discriminate

against a physician, nurse, staff member, or employee because of

the person's willingness to participate in an abortion procedure

at another facility.

(c) An educational institution may not discriminate against an

applicant for admission or employment as a student, intern, or

resident because of the applicant's attitude concerning abortion.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 103.003. REMEDIES. A person whose rights under this

chapter are violated may sue a hospital, health care facility, or

educational institution in district court in the county where the

hospital, facility, or institution is located for:

(1) an injunction against any further violation;

(2) appropriate affirmative relief, including admission or

reinstatement of employment with back pay plus 10 percent

interest; and

(3) any other relief necessary to ensure compliance with this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 103.004. DUTY OF CERTAIN PRIVATE ENTITIES TO MAKE

FACILITIES AVAILABLE. A private hospital or private health care

facility is not required to make its facilities available for the

performance of an abortion unless a physician determines that the

life of the mother is immediately endangered.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 104. HEALING ART PRACTITIONERS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE A. PROVISIONS APPLYING TO HEALTH PROFESSIONS GENERALLY

CHAPTER 104. HEALING ART PRACTITIONERS

Sec. 104.001. SHORT TITLE. This chapter may be cited as the

Healing Art Identification Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 104.002. HEALING ART. The healing art includes any system,

treatment, operation, diagnosis, prescription, or practice to

ascertain, cure, relieve, adjust, or correct a human disease,

injury, or unhealthy or abnormal physical or mental condition.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 104.003. REQUIRED IDENTIFICATION. (a) A person subject to

this section who uses the person's name on a written or printed

professional identification, including a sign, pamphlet,

stationery, or letterhead, or who uses the person's signature as

a professional identification shall designate as required by this

section the healing art the person is licensed to practice.

(b) A person who is licensed by the Texas State Board of Medical

Examiners and holds a doctor of medicine degree shall use:

(1) physician or surgeon, M.D.;

(2) doctor, M.D.; or

(3) doctor of medicine, M.D.

(c) A person who is licensed by the Texas State Board of Medical

Examiners and holds a doctor of osteopathy degree shall use:

(1) physician or surgeon, D.O.;

(2) osteopathic physician or surgeon;

(3) doctor, D.O.;

(4) doctor of osteopathy;

(5) doctor of osteopathic medicine;

(6) osteopath; or

(7) D.O.

(d) A person who is licensed by the State Board of Dental

Examiners shall use:

(1) dentist;

(2) doctor, D.D.S.;

(3) doctor of dental surgery;

(4) D.D.S.; or

(5) doctor of dental medicine, D.M.D.

(e) A person who is licensed by the Texas Board of Chiropractic

Examiners shall use:

(1) chiropractor;

(2) doctor, D.C.;

(3) doctor of chiropractic; or

(4) D.C.

(f) A person who is licensed by the Texas Optometry Board shall

use:

(1) optometrist;

(2) doctor, optometrist;

(3) doctor of optometry; or

(4) O.D.

(g) A person who is licensed by the Texas State Board of

Podiatric Medical Examiners shall use:

(1) chiropodist;

(2) doctor, D.S.C.;

(3) doctor of surgical chiropody;

(4) D.S.C.;

(5) podiatrist;

(6) doctor, D.P.M.;

(7) doctor of podiatric medicine; or

(8) D.P.M.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 104.004. OTHER PERSONS USING TITLE "DOCTOR". In using the

title "doctor" as a trade or professional asset or on any manner

of professional identification, including a sign, pamphlet,

stationery, or letterhead, or as a part of a signature, a person

other than a person described by Section 104.003 shall designate

the authority under which the title is used or the college or

honorary degree that gives rise to the use of the title.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 104.005. ENFORCEMENT. (a) On the request of a healing art

licensing board listed in Section 104.003, the district or county

attorney shall file and prosecute appropriate judicial

proceedings in the name of the state against a person who

violates Section 104.003.

(b) The district or county attorney shall file the proceeding in

the district court of the county in which the violation occurs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 104.006. APPLICABILITY TO ESTABLISHED CHURCH. This chapter

does not affect the use of the principles or teachings of an

established church in ministering, without the use of any drug or

material remedy, to the sick or suffering by prayer if:

(1) sanitary and quarantine laws are complied with; and

(2) the person ministering or offering to minister does not

maintain an office, other than to exercise the principles or

teachings of the church of which the person is a bona fide

member.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 104.007. PENALTIES. (a) A person who violates this

chapter commits an offense. An offense under this section is a

misdemeanor punishable by:

(1) on conviction of a first offense, a fine of $100;

(2) on conviction of a second offense, a fine of $500; and

(3) on conviction of a third offense:

(A) a fine of $1,000; or

(B) revocation of the person's license to practice the healing

art.

(b) On conviction of the person, the district court shall notify

the licensing board that issued the license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 105. UNPROFESSIONAL CONDUCT BY HEALTH CARE PROVIDER

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE A. PROVISIONS APPLYING TO HEALTH PROFESSIONS GENERALLY

CHAPTER 105. UNPROFESSIONAL CONDUCT BY HEALTH CARE PROVIDER

Sec. 105.001. DEFINITION. In this chapter, "health care

provider" means a person who furnishes services under a license,

certificate, registration, or other authority issued by this

state or another state to diagnose, prevent, alleviate, or cure a

human illness or injury.

Added by Acts 2001, 77th Leg., ch. 1033, Sec. 4, eff. Sept. 1,

2001.

Sec. 105.002. UNPROFESSIONAL CONDUCT. (a) A health care

provider commits unprofessional conduct if the health care

provider, in connection with the provider's professional

activities:

(1) knowingly presents or causes to be presented a false or

fraudulent claim for the payment of a loss under an insurance

policy;

(2) knowingly prepares, makes, or subscribes to any writing,

with intent to present or use the writing, or to allow it to be

presented or used, in support of a false or fraudulent claim

under an insurance policy; or

(3) knowingly directs or requires a patient to obtain health

care goods or services from a niche hospital in which the health

care provider or an immediate family member of the provider has a

financial interest, unless the provider:

(A) discloses to the patient, in writing, that the provider or

the provider's family member has a financial interest in the

niche hospital; and

(B) informs the patient that the patient has the option of using

an alternative health care facility.

(b) In addition to other provisions of civil or criminal law,

commission of unprofessional conduct under Subsection (a)

constitutes cause for the revocation or suspension of a

provider's license, permit, registration, certificate, or other

authority or other disciplinary action.

(c) Subsection (a)(3) does not apply to a financial interest in

publicly available shares of a registered investment company,

such as a mutual fund, that owns publicly traded equity

securities or debt obligations issued by a niche hospital or an

entity that owns the niche hospital.

(d) In this section:

(1) "Diagnosis-related group" means the classification system

mandated by Medicare regulations for reimbursement purposes that

groups patients according to principal diagnosis, presence of a

surgical procedure, age, presence or absence of significant

complications, and other relevant criteria.

(2) "Niche hospital" means a hospital that:

(A) classifies at least two-thirds of the hospital's Medicare

patients or, if data is available, all patients:

(i) in not more than two major diagnosis-related groups; or

(ii) in surgical diagnosis-related groups;

(B) specializes in one or more of the following areas:

(i) cardiac;

(ii) orthopedics;

(iii) surgery; or

(iv) women's health; and

(C) is not:

(i) a public hospital;

(ii) a hospital for which the majority of inpatient claims are

for major diagnosis-related groups relating to rehabilitation,

psychiatry, alcohol and drug treatment, or children or newborns;

or

(iii) a hospital with fewer than 10 claims per bed per year.

Added by Acts 2001, 77th Leg., ch. 1033, Sec. 4, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

836, Sec. 1, eff. September 1, 2005.



CHAPTER 106. GENERAL REGULATORY AUTHORITY REGARDING HEALTH CARE PRACTITIONERS' USE OF INTERNET

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE A. PROVISIONS APPLYING TO HEALTH PROFESSIONS GENERALLY

CHAPTER 106. GENERAL REGULATORY AUTHORITY REGARDING HEALTH CARE

PRACTITIONERS' USE OF INTERNET

Sec. 106.001. EFFECT OF INTERNET ACTIVITY. (a) In this

section:

(1) "Licensing authority" means a department, commission, board,

office, or other agency of the state or a political subdivision

of the state that regulates activities and persons under this

title.

(2) "Internet" has the meaning assigned by Section 2002.001,

Government Code.

(b) The fact that an activity occurs through the use of the

Internet does not affect a licensing authority's power to

regulate an activity or person that would otherwise be regulated

under this title.

Added by Acts 2001, 77th Leg., ch. 286, Sec. 1, eff. May. 23,

2001. Renumbered from Occupations Code Sec. 105.001 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(113), eff. Sept. 1, 2003.



CHAPTER 107. INTRACTABLE PAIN TREATMENT

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE A. PROVISIONS APPLYING TO HEALTH PROFESSIONS GENERALLY

CHAPTER 107. INTRACTABLE PAIN TREATMENT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 107.001. SHORT TITLE. This chapter may be cited as the

Intractable Pain Treatment Act.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.002(a), eff.

Sept. 1, 2003.

Sec. 107.002. DEFINITIONS. In this chapter:

(1) 'Board' means the Texas State Board of Medical Examiners.

(2) 'Intractable pain' means a state of pain for which:

(A) the cause of the pain cannot be removed or otherwise

treated; and

(B) in the generally accepted course of medical practice, relief

or cure of the cause of the pain:

(i) is not possible; or

(ii) has not been found after reasonable efforts.

(3) 'Physician' means a physician licensed by the board.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.002(a), eff.

Sept. 1, 2003.

Sec. 107.003. NONAPPLICABILITY OF CHAPTER TO CERTAIN CHEMICALLY

DEPENDENT PERSONS. Except as provided by Subchapter C, this

chapter does not apply to a person being treated by a physician

for chemical dependency because of the person's use of a

dangerous drug or controlled substance.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.002(a), eff.

Sept. 1, 2003.

SUBCHAPTER B. PRESCRIPTION AND ADMINISTRATION OF DANGEROUS DRUGS

AND CONTROLLED SUBSTANCES

Sec. 107.051. AUTHORITY TO PRESCRIBE OR ADMINISTER DANGEROUS

DRUG OR CONTROLLED SUBSTANCE. Notwithstanding any other law, a

physician may prescribe or administer a dangerous drug or

controlled substance to a person in the course of the physician's

treatment of the person for intractable pain.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.002(a), eff.

Sept. 1, 2003.

Sec. 107.052. LIMITATIONS ON PRESCRIPTION OR ADMINISTRATION OF

DANGEROUS DRUG OR CONTROLLED SUBSTANCE. This chapter does not

authorize a physician to prescribe or administer to a person a

dangerous drug or controlled substance:

(1) for a purpose that is not a legitimate medical purpose as

defined by the board; and

(2) if the physician knows or should know the person is using

drugs for a nontherapeutic purpose.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.002(a), eff.

Sept. 1, 2003.

Sec. 107.053. LIMITATION ON AUTHORITY OF HOSPITAL OR OTHER

HEALTH CARE FACILITY REGARDING USE OF DANGEROUS DRUG OR

CONTROLLED SUBSTANCE. A hospital or other health care facility

may not prohibit or restrict the use of a dangerous drug or

controlled substance prescribed or administered by a physician

who holds staff privileges at the hospital or facility for a

person diagnosed and treated by a physician for intractable pain.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.002(a), eff.

Sept. 1, 2003.

SUBCHAPTER C. TREATMENT OF CERTAIN PATIENTS

Sec. 107.101. PATIENT. In this subchapter, "patient" includes a

person who:

(1) is currently abusing a dangerous drug or controlled

substance;

(2) is not currently abusing such a drug or substance but has a

history of such abuse; or

(3) lives in an environment that poses a risk for misuse or

diversion to illegitimate use of such a drug or substance.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.002(a), eff.

Sept. 1, 2003.

Sec. 107.102. AUTHORITY TO TREAT. This chapter authorizes a

physician to treat a patient with an acute or chronic painful

medical condition with a dangerous drug or controlled substance

to relieve the patient's pain using appropriate doses, for an

appropriate length of time, and for as long as the pain persists.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.002(a), eff.

Sept. 1, 2003.

Sec. 107.103. DUTY TO MONITOR PATIENT. A physician who treats a

patient under this subchapter shall monitor the patient to ensure

that a prescribed dangerous drug or controlled substance is used

only for the treatment of the patient's painful medical

condition.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.002(a), eff.

Sept. 1, 2003.

Sec. 107.104. DOCUMENTATION AND CONSULTATION REQUIRED. To

ensure that a prescribed dangerous drug or controlled substance

is not diverted to another use and to ensure the appropriateness

of the treatment of the patient's targeted symptoms, the

physician shall:

(1) specifically document:

(A) the understanding between the physician and patient about

the patient's prescribed treatment;

(B) the name of the drug or substance prescribed;

(C) the dosage and method of taking the prescribed drug or

substance;

(D) the number of dose units prescribed; and

(E) the frequency of prescribing and dispensing the drug or

substance; and

(2) consult with a psychologist, psychiatrist, expert in the

treatment of addictions, or other health care professional, as

appropriate.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.002(a), eff.

Sept. 1, 2003.

SUBCHAPTER D. DISCIPLINARY ACTION

Sec. 107.151. DISCIPLINARY ACTION PROHIBITED. A physician is

not subject to disciplinary action by the board for prescribing

or administering a dangerous drug or controlled substance in the

course of treatment of a person for intractable pain.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.002(a), eff.

Sept. 1, 2003.

Sec. 107.152. AUTHORITY OF BOARD TO REVOKE OR SUSPEND LICENSE.

(a) This chapter does not affect the authority of the board to

revoke or suspend the license of a physician who:

(1) prescribes, administers, or dispenses a drug or treatment:

(A) for a purpose that is not a legitimate medical purpose as

defined by the board; and

(B) that is nontherapeutic in nature or nontherapeutic in the

manner the drug or treatment is administered or prescribed;

(2) fails to keep a complete and accurate record of the purchase

and disposal of:

(A) a drug listed in Chapter 481, Health and Safety Code; or

(B) a controlled substance scheduled in the Comprehensive Drug

Abuse Prevention and Control Act of 1970 (21 U.S.C. Section 801

et seq.);

(3) writes a false or fictitious prescription for:

(A) a dangerous drug as defined by Chapter 483, Health and

Safety Code;

(B) a controlled substance listed in a schedule under Chapter

481, Health and Safety Code; or

(C) a controlled substance scheduled in the Comprehensive Drug

Abuse Prevention and Control Act of 1970 (21 U.S.C. Section 801

et seq.); or

(4) prescribes, administers, or dispenses in a manner

inconsistent with public health and welfare:

(A) a dangerous drug as defined by Chapter 483, Health and

Safety Code;

(B) a controlled substance listed in a schedule under Chapter

481, Health and Safety Code; or

(C) a controlled substance scheduled in the Comprehensive Drug

Abuse Prevention and Control Act of 1970 (21 U.S.C. Section 801

et seq.).

(b) For purposes of Subsection (a)(2), the physician's records

must include a record of:

(1) the date of purchase;

(2) the sale or disposal of the drug or substance by the

physician;

(3) the name and address of the person receiving the drug or

substance; and

(4) the reason for the disposal or dispensing of the drug or

substance to the person.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.002(a), eff.

Sept. 1, 2003.

SUBCHAPTER E. PAIN TREATMENT REVIEW COMMITTEE



CHAPTER 108. LICENSE SUSPENSION OR REVOCATION REQUIRED FOR CERTAIN DRUG FELONY CONVICTIONS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE A. PROVISIONS APPLYING TO HEALTH PROFESSIONS GENERALLY

CHAPTER 108. LICENSE SUSPENSION OR REVOCATION REQUIRED FOR

CERTAIN DRUG FELONY CONVICTIONS

Sec. 108.001. DEFINITION. In this chapter, "board" means the

Texas State Board of Medical Examiners.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.003(a), eff.

Sept. 1, 2003.

Sec. 108.002. LICENSE SUSPENSION ON CONVICTION; REVOCATION. (a)

The board shall suspend a license issued by the board if it is

determined at an administrative hearing that the license holder

has been convicted of a felony under Chapter 481 or 483, Health

and Safety Code, or Section 485.032 of that code.

(b) A hearing under Subsection (a) shall be conducted under

Chapter 2001, Government Code.

(c) The board shall revoke the license of a person whose license

is suspended under Subsection (a) on the person's final

conviction.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.003(a), eff.

Sept. 1, 2003.

Sec. 108.003. LICENSE REINSTATEMENT OR REISSUANCE. (a) The

board may not reinstate or reissue a license suspended or revoked

under Section 108.002 unless an express determination is made

that the reinstatement or reissuance of the license is in the

best interests of the public and the person whose license was

suspended or revoked.

(b) The board must base its determination under Subsection (a)

on substantial evidence contained in an investigative report.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.003(a), eff.

Sept. 1, 2003.



CHAPTER 109. RELEASE OF SEX OFFENDER TREATMENT INFORMATION

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE A. PROVISIONS APPLYING TO HEALTH PROFESSIONS GENERALLY

CHAPTER 109. RELEASE OF SEX OFFENDER TREATMENT INFORMATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 109.001. DEFINITIONS. In this chapter:

(1) "Administration of criminal justice" and "criminal justice

agency" have the meanings assigned by Article 60.01, Code of

Criminal Procedure.

(2) "Local law enforcement authority" has the meaning assigned

by Article 62.001, Code of Criminal Procedure.

(3) "Sex offender" has the meaning assigned by Section 9(m),

Article 42.12, Code of Criminal Procedure.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.004(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1008, Sec. 2.10, eff. September 1, 2005.

Sec. 109.002. PURPOSE OF RELEASING INFORMATION. A person who is

required by this chapter to release or obtain information may do

so only for the administration of criminal justice.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.004(a), eff.

Sept. 1, 2003. Amended by Acts 2003, 78th Leg., ch. 6, Sec. 4,

eff. April 10, 2003.

Sec. 109.003. IMMUNITY FROM DAMAGES. A person who releases or

obtains information as authorized by this chapter is not liable

for damages arising from the release of the information.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.004(a), eff.

Sept. 1, 2003.

SUBCHAPTER B. RELEASE OF TREATMENT INFORMATION

Sec. 109.051. RELEASE BY PERSONS PROVIDING MENTAL HEALTH OR

MEDICAL SERVICES. (a) Information concerning the treatment of a

sex offender may be released by a person who:

(1) is licensed or certified in this state to provide mental

health or medical services, including a:

(A) physician;

(B) psychiatrist;

(C) psychologist;

(D) licensed professional counselor;

(E) licensed marriage and family therapist; or

(F) social worker; and

(2) while licensed or certified, provides or provided mental

health or medical services for the rehabilitation of sex

offenders.

(b) Notwithstanding Subtitle B, Title 3, of this code or Chapter

611, Health and Safety Code, a person described by Subsection

(a), on request or in the normal course of business, shall

release information concerning the treatment of a sex offender

to:

(1) another person described by Subsection (a);

(2) a criminal justice agency; or

(3) a local law enforcement authority.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.004(a), eff.

Sept. 1, 2003. Amended by Acts 2003, 78th Leg., ch. 6, Sec. 4,

eff. April 10, 2003.

Sec. 109.052. RELEASE BY CRIMINAL JUSTICE AGENCY. A criminal

justice agency, on request or in the normal course of official

business, shall release information concerning the treatment of a

sex offender to:

(1) another criminal justice agency;

(2) a local law enforcement authority; or

(3) a person described by Section 109.051(a).

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.004(a), eff.

Sept. 1, 2003. Amended by Acts 2003, 78th Leg., ch. 6, Sec. 4,

eff. April 10, 2003.

Sec. 109.053. RELEASE BY LOCAL LAW ENFORCEMENT AUTHORITY. A

local law enforcement authority, on request or in the normal

course of official business, shall release information concerning

the treatment of a sex offender to:

(1) another local law enforcement authority;

(2) a criminal justice agency; or

(3) a person described by Section 109.051(a).

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.004(a), eff.

Sept. 1, 2003. Amended by Acts 2003, 78th Leg., ch. 6, Sec. 4,

eff. April 10, 2003.

Sec. 109.054. TREATMENT INFORMATION. In this subchapter,

information concerning the treatment of a sex offender includes:

(1) criminal history;

(2) the discharge summary;

(3) the official offense report;

(4) progress reports;

(5) test results;

(6) victim statements; and

(7) any other information necessary for the treatment of the sex

offender.

Added by Acts 2005, 79th Leg., Ch.

1089, Sec. 2, eff. September 1, 2005.



CHAPTER 110. COUNCIL ON SEX OFFENDER TREATMENT

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE A. PROVISIONS APPLYING TO HEALTH PROFESSIONS GENERALLY

CHAPTER 110. COUNCIL ON SEX OFFENDER TREATMENT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 110.001. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Health.

(2) "Council" means the Council on Sex Offender Treatment.

(3) "Department" means the Texas Department of Health.

(3-a) "Executive director" means the executive director of the

council.

(4) Repealed by Acts 2005, 79th Leg., Ch. 1089, Sec. 31(1), eff.

September 1, 2005.

(5) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1219, Sec. 11,

eff. September 1, 2007.

(6) "Sex offender" means a person who:

(A) is convicted of committing or adjudicated to have committed

a sex crime under state or federal law;

(B) is awarded deferred adjudication for a sex crime under state

or federal law; or

(C) is convicted of, adjudicated to have committed, or awarded

deferred adjudication for an offense that is based on sexually

motivated conduct.

(7) "Sex offender treatment provider" means a person, licensed

by the council and recognized based on training and experience to

provide assessment and treatment to adult sex offenders or

juveniles with sexual behavioral problems who have been

convicted, adjudicated, awarded deferred adjudication, or

referred by a state agency or a court, and licensed in this state

to practice as a physician, psychiatrist, psychologist,

psychological associate, provisionally licensed psychologist,

licensed professional counselor, licensed professional counselor

intern, licensed marriage and family therapist, licensed marriage

and family associate, licensed clinical social worker, licensed

master social worker under a clinical supervision plan approved

by the Texas State Board of Social Worker Examiners, or advanced

practice nurse recognized as a psychiatric clinical nurse

specialist or psychiatric mental health nurse practitioner, who

provides mental health or medical services for rehabilitation of

sex offenders.

(8) "Sexually motivated conduct" has the meaning assigned by

Section 841.002, Health and Safety Code.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1089, Sec. 3, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1089, Sec. 31(1), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1219, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1219, Sec. 11, eff. September 1, 2007.

Sec. 110.002. APPLICATION OF CHAPTER. (a) This chapter does not

apply to a person licensed to practice in this state who provides

adjunct therapy.

(b) This chapter does not apply to the prescribing of a drug,

remedy, or clinical supply by a physician licensed under Subtitle

B.

Added by Acts 2007, 80th Leg., R.S., Ch.

1219, Sec. 2, eff. September 1, 2007.

SUBCHAPTER B. COUNCIL ON SEX OFFENDER TREATMENT

Sec. 110.051. COUNCIL; MEMBERSHIP. (a) The council is within

the department.

(b) The council consists of seven part-time members, appointed

by the governor with the advice and consent of the senate as

follows:

(1) three representatives of the public; and

(2) four members each of whom meets the requirements for a

license as a sex offender treatment provider under this chapter.

(c) Appointments to the council shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointee.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1089, Sec. 4, eff. September 1, 2005.

Sec. 110.052. PUBLIC MEMBERSHIP ELIGIBILITY. A person is not

eligible for appointment as a public member if:

(1) the person meets the requirements for a license as a sex

offender treatment provider under this chapter; or

(2) the person or the person's spouse:

(A) is registered, certified, or licensed by an occupational

regulatory agency in the field of sex offender treatment;

(B) is employed by or participates in the management of a

business entity or other organization regulated by the council or

receiving funds from the council;

(C) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by the council or receiving funds from the council; or

(D) uses or receives a substantial amount of tangible goods,

services, or funds from the council, other than compensation or

reimbursement authorized by law for council membership,

attendance, or expenses.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1089, Sec. 5, eff. September 1, 2005.

Sec. 110.053. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a nonprofit,

cooperative, and voluntarily joined association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) An officer, employee, or paid consultant of a Texas trade

association in the field of sex offender treatment may not be a

member of the council and may not be an employee of the council

who is exempt from the state's position classification plan or is

compensated at or above the amount prescribed by the General

Appropriations Act for step 1, salary group A17, of the position

classification salary schedule.

(c) A person who is the spouse of an officer, manager, or paid

consultant of a Texas trade association in the field of sex

offender treatment may not be a member of the council and may not

be an employee of the council who is exempt from the state's

position classification plan or is compensated at or above the

amount prescribed by the General Appropriations Act for step 1,

salary group A17, of the position classification salary schedule.

(d) A person may not serve as a member of the council or act as

the general counsel to the council if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the council.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Sec. 110.054. TERMS. Members of the council serve staggered

six-year terms. The terms of two or three members expire on

February 1 of each odd-numbered year.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 15.004(b), eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1089, Sec. 6, eff. September 1, 2005.

Sec. 110.055. PRESIDING OFFICER. The governor shall designate a

member of the council as the presiding officer of the council to

serve in that capacity at the pleasure of the governor.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Sec. 110.056. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the council that a member:

(1) does not have at the time of appointment the qualifications

required by Sections 110.051(b) and 110.052;

(2) does not maintain during service on the council the

qualifications required by Sections 110.051(b) and 110.052;

(3) does not complete the training program as required by

Section 110.059;

(4) violates a prohibition established by Section 110.053;

(5) cannot because of illness or disability discharge the

member's duties for a substantial part of the member's term; or

(6) is absent from more than half of the regularly scheduled

council meetings that the member is eligible to attend during a

calendar year unless the absence is excused by majority vote of

the council.

(b) The validity of an action of the council is not affected by

the fact the action is taken when a ground for removal of a

council member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the council of the potential ground. The

presiding officer shall then notify the governor and the attorney

general that a potential ground for removal exists. If the

potential ground for removal involves the presiding officer, the

executive director shall notify the next highest ranking officer

of the council, who shall notify the governor and the attorney

general that a potential ground exists.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Sec. 110.057. MEETINGS. (a) The council shall meet at least

four times each year.

(b) The council may hold additional meetings at the call of the

presiding officer or as provided by council rule.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Sec. 110.058. COMPENSATION; REIMBURSEMENT. (a) A council

member may not receive compensation for performing the duties of

the council.

(b) A council member is entitled to reimbursement for travel and

other necessary expenses incurred in performing official duties

at the rate provided in the General Appropriations Act for state

employees.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Sec. 110.059. TRAINING. (a) To be eligible to take office as a

member of the council, a person appointed to the council must

complete at least one course of a training program that complies

with this section. If the person has not completed the training

course at the time of the appointment, the person must complete

the training program not later than six months after the date of

appointment.

(b) The training program must provide information to a person

regarding:

(1) the enabling legislation that created the council;

(2) the programs operated by the council;

(3) the role and functions of the council;

(4) the rules of the council, with an emphasis on the rules

relating to disciplinary and investigatory authority;

(5) the current budget for the council;

(6) the results of the most recent formal audit of the council;

(7) the requirements of Chapters 551, 552, and 2001, Government

Code;

(8) the requirements of the conflict of interest laws and other

laws relating to public officials; and

(9) any applicable ethics policies adopted by the council or the

Texas Ethics Commission.

(c) A person appointed to the council is entitled to

reimbursement for travel expenses incurred in attending the

training program, as provided by the General Appropriations Act,

as if the person were a member of the council.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

SUBCHAPTER C. EXECUTIVE DIRECTOR AND STAFF

Sec. 110.101. EXECUTIVE DIRECTOR. The commissioner of public

health shall employ an executive director, chosen with the advice

and consent of the council, who is the executive head of the

council and performs its administrative duties.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Sec. 110.102. STAFF. The executive director shall employ staff

necessary to administer the council's duties.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Sec. 110.103. DIVISION OF RESPONSIBILITIES. The council shall

develop and implement policies that clearly separate the

policymaking responsibilities of the council and the management

responsibilities of the executive director and the staff of the

council.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Sec. 110.104. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The executive director or the executive director's

designee shall provide, as often as necessary, to council members

and employees information regarding their:

(1) qualifications for office or employment under this chapter;

and

(2) responsibilities under applicable laws relating to standards

of conduct for state officers or employees.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

SUBCHAPTER D. COUNCIL POWERS AND DUTIES

Sec. 110.151. TREATMENT FOR SEX OFFENDERS. The council shall:

(1) develop treatment strategies for sex offenders by evaluating

in-state and out-of-state programs for sex offender treatment;

(2) set standards for treatment of sex offenders that must be

met by sex offender treatment providers to be eligible for a

license under this chapter; and

(3) recommend to licensing and regulatory boards and to the

directors of current programs methods of improving programs to

meet council standards.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1089, Sec. 7, eff. September 1, 2005.

Sec. 110.152. LIST AND LICENSE REQUIREMENTS. The council shall:

(1) maintain a list of sex offender treatment providers under

Section 110.161; and

(2) develop and implement by rule under Subchapter G:

(A) license requirements; and

(B) procedures for sex offender treatment providers.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1089, Sec. 8, eff. September 1, 2005.

Sec. 110.153. COLLECTION AND DISSEMINATION OF INFORMATION. The

council shall collect and disseminate information about available

sex offender treatment programs to:

(1) judicial officers;

(2) community supervision or parole workers;

(3) appropriate state and municipal agencies; and

(4) the public.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Sec. 110.154. DISTRIBUTION OF MONEY. The council shall

distribute money appropriated to the council by the legislature

for that purpose to political subdivisions, private

organizations, or other persons to be used for the development,

operation, or evaluation of sex offender treatment programs.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Sec. 110.155. AGENCY ASSISTANCE. The council shall advise and

assist agencies in coordinating procedures to provide treatment

services. The treatment services may include community-based

programs.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Sec. 110.156. ADJUDICATION INFORMATION. (a) The council shall

establish a uniform method of obtaining adjudication information.

The uniform method must require that:

(1) a complete set of fingerprints, the complete name of the

person being investigated, or other information necessary to

conduct a criminal history background check be submitted to the

Department of Public Safety or another law enforcement agency;

and

(2) if fingerprints are submitted, the fingerprints be submitted

to the Federal Bureau of Investigation for further information if

a relevant disqualifying record or other substantive information

is not obtained from a state or local law enforcement agency.

(b) A law enforcement agency may provide to the council

information about the conviction or deferred adjudication of a

person being investigated only if the information:

(1) is relevant to the person's current or proposed

registration; and

(2) was collected in accordance with this section.

(c) The council is not entitled to adjudication information that

is not relevant. Adjudication information is relevant only if it

relates to a conviction or deferred adjudication for:

(1) a sexual offense;

(2) murder, assault, battery, or any other offense involving

personal injury or threat to another person; or

(3) a felony not listed in Subdivision (1) or (2).

(d) All adjudication information received by the council is

privileged information and for the exclusive use of the council.

The information may be released or otherwise disclosed to any

other person or agency only:

(1) on court order; or

(2) with the consent of the person being investigated.

(e) The council by rule shall establish a method to collect and

destroy adjudication information after the council makes a

decision on the eligibility of the person for registration who is

the subject of the information. The council shall destroy the

adjudication information not later than the first anniversary of

the date of the council's decision on the person's eligibility

for registration.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Sec. 110.157. CONTINUING EDUCATION PROGRAMS. The council shall

design and conduct continuing education programs for sex offender

treatment providers.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Sec. 110.158. RULEMAKING. (a) The council may adopt rules

consistent with this chapter. In adopting rules, the council

shall:

(1) consider the rules and procedures of the board and the

department; and

(2) adopt procedural rules consistent with similar existing

rules and procedures of the board or the department.

(b) A sex offender treatment provider licensed under this

chapter is subject to the rules of the council, in relation to

the person's provision of sex offender treatment, rather than the

rules of the licensing entity by which the provider is licensed

or otherwise regulated. A sex offender treatment provider who

acts in conformance with the rules, policies, and procedures of

the council is not subject to any administrative sanction

against the provider by the licensing entity by which the

provider is licensed or otherwise regulated.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1219, Sec. 3, eff. September 1, 2007.

Sec. 110.159. COLLECTION OF FEES. (a) The council shall:

(1) charge and collect reasonable fees in amounts necessary to

cover the costs of administering this chapter; and

(2) send all fees collected under this section to the

department.

(b) Fees charged and collected by the council under this section

may include:

(1) sex offender treatment provider license and renewal fees;

(2) training fees;

(3) publication fees; and

(4) fees for providing continuing education and other services

to sex offender treatment providers.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1089, Sec. 9, eff. September 1, 2005.

Sec. 110.160. BIENNIAL REPORT. (a) The council shall file

biennially a report with the governor, lieutenant governor, and

speaker of the house of representatives about the activities of

the council. The council shall include in the report:

(1) any recommendation made under Section 110.151; and

(2) any other recommendation the council considers appropriate.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Sec. 110.161. PUBLICATION OF LIST. (a) The council shall

prepare annually a list of sex offender treatment providers.

(b) The council by rule shall establish procedures for

developing and distributing the list of sex offender treatment

providers.

(c) The council, on request, shall make the list of sex offender

treatment providers available on payment of a reasonable fee in

an amount sufficient to cover the costs of printing and

distribution.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1089, Sec. 10, eff. September 1, 2005.

Sec. 110.162. CONFIDENTIALITY REQUIRED. The council and the

staff and consultants employed by the council shall keep

confidential any record relating to the identity, examination,

diagnosis, prognosis, or treatment of a sex offender.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Sec. 110.163. GRANTS AND DONATIONS. The council may apply for

and accept on behalf of the state a grant or donation from any

source to be used by the council to perform its duties.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Sec. 110.164. DYNAMIC RISK ASSESSMENT TOOL. (a) The council

shall develop or adopt a dynamic risk assessment tool to be used

in determining the likelihood that a person who is confined in a

penal institution and will become subject to Chapter 62, Code of

Criminal Procedure, on being released from the institution will

commit an offense described by Article 62.001(5), Code of

Criminal Procedure, after being released from the institution.

(b) The dynamic risk assessment tool must enable the assignment

to a person of a risk level of low, medium, or high.

Added by Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 46, eff. June 15, 2007.

SUBCHAPTER E. INTERAGENCY ADVISORY COMMITTEE

Sec. 110.201. INTERAGENCY ADVISORY COMMITTEE. The interagency

advisory committee shall advise the council on administering the

council's duties under this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Sec. 110.202. ADVISORY COMMITTEE MEMBERSHIP. (a) The executive

head of each of the following agencies or that person's

designated representative shall serve as a member of the

interagency advisory committee:

(1) Texas Department of Criminal Justice;

(2) Texas Juvenile Probation Commission;

(3) Texas Department of Mental Health and Mental Retardation;

(4) Texas Youth Commission;

(5) Sam Houston State University;

(6) Department of Protective and Regulatory Services; and

(7) Texas Council of Community Mental Health and Mental

Retardation Centers.

(b) The director of each of the following divisions of a state

agency or that person's designated representative shall serve as

a member of the interagency advisory committee:

(1) the criminal justice division of the governor's office; and

(2) the sexual assault prevention and crisis services division

of the office of the attorney general.

(c) The council may appoint additional members to the

interagency advisory committee as the council determines is

necessary. An additional member appointed by the council must be

a representative of a public or private nonprofit entity that has

a demonstrated interest in improving the treatment of sex

offenders.

(d) If the executive head of a state agency or the director of a

division designates a representative as a member of the

interagency advisory committee, the representative must be, at

the time of the designation and during the time of service on the

committee, an officer or employee of the agency or division.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Sec. 110.203. MEETINGS. The interagency advisory committee

shall meet at the call of its presiding officer or at the request

of the council.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Sec. 110.204. AGENCY COOPERATION. Each state agency or division

of an agency represented on the interagency advisory committee

shall cooperate with the council at the request of the council.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

SUBCHAPTER F. PUBLIC INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 110.251. PUBLIC INTEREST INFORMATION. (a) The council

shall prepare information of public interest describing the

functions of the council and the procedures by which complaints

are filed with and resolved by the council.

(b) The council shall make the information available to the

public and appropriate state agencies.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Sec. 110.252. PUBLIC PARTICIPATION. (a) The council shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the council and to speak

on any issue under the council's jurisdiction.

(b) The executive director shall prepare and maintain a written

plan describing how a person who does not speak English may be

provided reasonable access to the council's programs and

services.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Sec. 110.253. COMPLAINTS. The council by rule shall establish

methods by which consumers and service recipients are notified of

the name, mailing address, and telephone number of the council

for the purpose of directing complaints to the council. The

council may provide for that notice:

(1) on each license form, application, or written contract for

services of a person regulated under this chapter;

(2) on a sign prominently displayed in the place of business of

each person regulated under this chapter; or

(3) in a bill for service provided by a person regulated under

this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1089, Sec. 11, eff. September 1, 2005.

Sec. 110.254. RECORD OF COMPLAINTS. (a) The council shall keep

an information file about each written complaint filed with the

council that the council has authority to resolve. The

information file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) for a complaint for which the council took no action, an

explanation of the reason the complaint was closed without

action.

(b) The council shall provide to a person filing a complaint and

to each person who is the subject of the complaint a copy of the

council's policies and procedures relating to complaint

investigation and resolution.

(c) The council, at least quarterly and until final disposition

of a complaint, shall notify the person filing the complaint and

each person who is the subject of the complaint of the status of

the complaint unless the notice would jeopardize an undercover

investigation.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Sec. 110.255. COMPLAINT INVESTIGATION; SUBPOENAS. (a) In an

investigation of a complaint filed with the council, the council

may request that the commissioner of public health or the

commissioner's designee approve the issuance of a subpoena. If

the request is approved, the council may issue a subpoena to

compel the attendance of a relevant witness or the production,

for inspection or copying, of relevant evidence in this state.

The council may delegate the authority granted under this

subsection to the executive director of the council.

(b) A subpoena may be served personally or by certified mail.

(c) If a person fails to comply with a subpoena, the council,

acting through the attorney general, may file suit to enforce the

subpoena in a district court in Travis County or the county in

which a hearing conducted by the council may be held.

(d) On finding that good cause exists for issuing the subpoena,

the court shall order the person to comply with the subpoena. The

court may punish a person who fails to obey the court order.

(e) The council shall pay a reasonable fee for photocopies

subpoenaed under this section in an amount not to exceed the

amount the council may charge for copies of its records.

(f) The reimbursement of the expenses of a witness whose

attendance is compelled under this section is governed by Section

2001.103, Government Code.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Sec. 110.256. CONFIDENTIALITY. (a) Except as provided by

Subsection (b), all information and materials subpoenaed or

compiled by the council in connection with a complaint and

investigation are confidential and not subject to disclosure

under Chapter 552, Government Code, and not subject to

disclosure, discovery, subpoena, or other means of legal

compulsion for their release to anyone other than the council or

its employees or agents involved in the complaint and

investigation.

(b) The information described by Subsection (a) may be disclosed

to:

(1) persons involved with the council in a complaint and

investigation;

(2) professional sex offender treatment provider licensing or

disciplinary boards in other jurisdictions;

(3) peer assistance programs approved by the board under Chapter

467, Health and Safety Code;

(4) law enforcement agencies; and

(5) persons engaged in bona fide research, if all

individual-identifying information is deleted.

(c) The filing of formal charges by the council against a person

under this chapter, the nature of those charges, the council's

disciplinary proceedings, and final disciplinary actions,

including warnings and reprimands, by the council are not

confidential and are subject to disclosure in accordance with

Chapter 552, Government Code.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

SUBCHAPTER G. SEX OFFENDER TREATMENT PROVIDER LICENSE

Sec. 110.301. LICENSE REQUIRED. (a) A person may not provide

sex offender treatment or act as a sex offender treatment

provider unless the person is licensed under this chapter.

(b) A person may not claim to be a sex offender treatment

provider, or use the title "sex offender treatment provider" or a

similar title or an abbreviation that implies the person is a sex

offender treatment provider, unless the person is licensed under

this chapter.

(c) This section does not apply to a physician whose treatment

of a sex offender is limited to prescribing medication to the sex

offender.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1089, Sec. 13, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1219, Sec. 4, eff. September 1, 2007.

Sec. 110.302. LICENSE REQUIREMENTS. (a) The council by rule

shall develop procedures and eligibility and other requirements

for issuance of a license under this chapter, including, if

appropriate, requirements related to clinical practice experience

and assessment, continuing education, and supervision.

(b) In developing the rules, the council shall coordinate with

the Texas Department of Criminal Justice, the Texas Youth

Commission, and the Texas Juvenile Probation Commission.

Text of subsection as amended by Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 61

(c) The Texas Board of Criminal Justice may vote to exempt

employees of the Texas Department of Criminal Justice from a

specific licensing requirement imposed under this section if the

board determines that the requirement causes financial or

operational hardship on the agency. The Texas Youth Commission

may not exempt any employee of the commission from a licensing

requirement imposed by this section for any reason.

Text of subsection as amended by Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 47

(c) The governing board of the Texas Youth Commission may vote

to exempt employees of the Texas Youth Commission from a specific

licensing requirement imposed under this section if the board

determines that the requirement causes financial or operational

hardship on the agency. The Texas Board of Criminal Justice may

not exempt any employee of the Texas Department of Criminal

Justice from a licensing requirement imposed by this section for

any reason.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1089, Sec. 14, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 61, eff. June 8, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 47, eff. June 15, 2007.

Sec. 110.303. LICENSE OF OUT-OF-STATE APPLICANTS. The council

may waive any prerequisite to a license for an applicant after

reviewing the applicant's credentials and determining that the

applicant holds a valid license from another state that has

license requirements substantially equivalent to those of this

state.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1089, Sec. 15, eff. September 1, 2005.

Sec. 110.304. CONVICTION OR DEFERRED ADJUDICATION INFORMATION.

The council may receive from a law enforcement agency information

about the conviction or deferred adjudication of a person who has

applied for a license or renewal of a license.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1089, Sec. 16, eff. September 1, 2005.

Sec. 110.305. LICENSE EXPIRATION. (a) The council by rule may

adopt a system under which licenses expire on various dates

during the year.

(b) For the year in which the license expiration date is

changed, license fees shall be prorated on a monthly basis so

that each person pays only that portion of the license fee

allocable to the number of months during which the license is

valid.

(c) On renewal of a license on the new expiration date, the

total license renewal fee is payable.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1089, Sec. 17, eff. September 1, 2005.

Sec. 110.306. LICENSE RENEWAL REQUIRED. A person whose license

has expired may not engage in activities that require a license

until the license is renewed.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1089, Sec. 18, eff. September 1, 2005.

Sec. 110.307. PROCEDURE FOR RENEWAL. (a) Not later than the

30th day before the expiration date of a person's license, the

council shall send written notice of the license expiration to

the person at the person's last known address according to the

records of the council.

(b) A person who is otherwise eligible to renew a license may

renew an unexpired license by paying the required license fee to

the council before the license expiration date.

(c) A person who is otherwise eligible to renew a license and

whose license has been expired for:

(1) 90 days or less, may renew the license by paying to the

council a fee equal to one and one-half times the required

renewal fee; and

(2) longer than 90 days but less than one year, may renew the

license by paying to the council a fee equal to two times the

required renewal fee.

(d) Except as provided by Section 110.308, a person whose

license has been expired for one year or longer may not renew the

license. The person may obtain a new license by submitting to

reexamination and complying with the requirements and procedures

for obtaining an original license.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1089, Sec. 19, eff. September 1, 2005.

Sec. 110.308. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE

PRACTITIONER. A person whose license has been expired for one

year or longer may renew the license without complying with the

requirements of Section 110.307(d) by paying to the council a fee

equal to two times the required renewal fee if the person:

(1) was licensed in this state;

(2) moved to another state; and

(3) has been licensed and in practice in the other state for two

years preceding the date of application for renewal.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1089, Sec. 20, eff. September 1, 2005.

Sec. 110.309. DENIAL OF LICENSE. The council may deny an

application for a license if:

(1) the council determines that a previous criminal conviction

or deferred adjudication indicates the applicant is not qualified

or suitable; or

(2) the applicant fails to provide the information described by

Section 110.156(a)(1).

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1089, Sec. 21, eff. September 1, 2005.

SUBCHAPTER H. DISCIPLINARY PROCEDURES

Sec. 110.351. DISCIPLINARY POWERS OF COUNCIL. The council shall

revoke, suspend, or refuse to renew a license, place on probation

a person whose license has been suspended, or reprimand a person

who is licensed under this chapter if the person violates this

chapter or a rule of the council.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1089, Sec. 22, eff. September 1, 2005.

Sec. 110.352. PROBATION. If the suspension of a person's

license is probated, the council may require the person to:

(1) report regularly to the council on matters that are the

basis of the probation;

(2) limit the person's practice to the areas prescribed by the

council; or

(3) continue or review professional education until the person

attains a degree of skill satisfactory to the council in those

areas that are the basis of the probation.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1089, Sec. 23, eff. September 1, 2005.

Sec. 110.353. DISCIPLINARY HEARING. (a) If the council

proposes to revoke, suspend, or refuse to renew a person's

license, the person is entitled to a hearing conducted by the

State Office of Administrative Hearings.

(b) Disciplinary proceedings are governed by Chapter 2001,

Government Code.

(c) Rules of practice adopted by the council under Section

2001.004, Government Code, applicable to the proceedings for a

disciplinary action may not conflict with rules adopted by the

State Office of Administrative Hearings.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1089, Sec. 24, eff. September 1, 2005.

Sec. 110.354. EMERGENCY SUSPENSION. (a) The council or a

three-member committee of council members designated by the

council shall temporarily suspend the license of a person

licensed under this chapter if the council or committee

determines from the evidence or information presented to it that

continued practice by the person would constitute a continuing

and imminent threat to the public welfare.

(b) A license may be suspended under this section without notice

or hearing on the complaint if:

(1) action is taken to initiate proceedings for a hearing before

the State Office of Administrative Hearings simultaneously with

the temporary suspension; and

(2) a hearing is held as soon as practicable under this chapter

and Chapter 2001, Government Code.

(c) The State Office of Administrative Hearings shall hold a

preliminary hearing not later than the 14th day after the date of

the temporary suspension to determine if there is probable cause

to believe that a continuing and imminent threat to the public

welfare still exists. A final hearing on the matter shall be

held not later than the 61st day after the date of the temporary

suspension.

Added by Acts 2005, 79th Leg., Ch.

1089, Sec. 25, eff. September 1, 2005.

SUBCHAPTER I. CRIMINAL PENALTIES

Sec. 110.401. OFFENSE. (a) A person commits an offense if the

person violates Section 110.301.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1089, Sec. 27, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1089, Sec. 28, eff. September 1, 2005.

Sec. 110.402. OFFENSE: RELEASE OF ADJUDICATION INFORMATION. (a)

A person commits an offense if the person releases or discloses

in violation of Section 110.156 adjudication information received

by the council.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14.005(a), eff.

Sept. 1, 2003.

SUBCHAPTER J. ADMINISTRATIVE PENALTY

Sec. 110.451. IMPOSITION OF ADMINISTRATIVE PENALTY. The council

may impose an administrative penalty on a person licensed under

this chapter who violates this chapter or a rule or order adopted

under this chapter.

Added by Acts 2005, 79th Leg., Ch.

1089, Sec. 26, eff. September 1, 2005.

Sec. 110.452. AMOUNT OF ADMINISTRATIVE PENALTY. (a) The amount

of the administrative penalty may not be less than $50 or more

than $5,000 for each violation. Each day a violation continues

or occurs is a separate violation for the purpose of imposing a

penalty.

(b) The amount shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the economic harm caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

Added by Acts 2005, 79th Leg., Ch.

1089, Sec. 26, eff. September 1, 2005.

Sec. 110.453. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a)

If the executive director determines that a violation occurred,

the executive director may issue to the council a report stating:

(1) the facts on which the determination is based; and

(2) the executive director's recommendation on the imposition of

an administrative penalty, including a recommendation on the

amount of the penalty.

(b) Within 14 days after the date the report is issued, the

executive director shall give written notice of the report to the

person. The notice must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended administrative penalty;

and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Added by Acts 2005, 79th Leg., Ch.

1089, Sec. 26, eff. September 1, 2005.

Sec. 110.454. PENALTY TO BE PAID OR HEARING REQUESTED. (a)

Within 20 days after the date the person receives the notice, the

person in writing may:

(1) accept the determination and recommended administrative

penalty of the executive director; or

(2) make a request for a hearing on the occurrence of the

violation, the amount of the penalty, or both.

(b) If the person accepts the determination and recommended

penalty of the executive director, or fails to respond in a

timely manner to the notice, the council by order shall approve

the determination and impose the recommended penalty.

Added by Acts 2005, 79th Leg., Ch.

1089, Sec. 26, eff. September 1, 2005.

Sec. 110.455. HEARING. (a) If the person requests a hearing,

the executive director shall set a hearing and give written

notice of the hearing to the person.

(b) An administrative law judge of the State Office of

Administrative Hearings shall hold the hearing.

(c) The administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the council a proposal

for a decision about the occurrence of the violation and the

amount of a proposed administrative penalty.

Added by Acts 2005, 79th Leg., Ch.

1089, Sec. 26, eff. September 1, 2005.

Sec. 110.456. DECISION BY COUNCIL. (a) Based on the findings

of fact, conclusions of law, and proposal for decision, the

council by order may determine that:

(1) a violation occurred and impose an administrative penalty;

or

(2) a violation did not occur.

(b) The notice of the council's order given to the person must

include a statement of the right of the person to judicial review

of the order.

Added by Acts 2005, 79th Leg., Ch.

1089, Sec. 26, eff. September 1, 2005.

Sec. 110.457. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Within 30 days after the date the council's order becomes final,

the person shall:

(1) pay the administrative penalty; or

(2) file a petition for judicial review contesting the

occurrence of the violation, the amount of the penalty, or both.

(b) Within the 30-day period prescribed by Subsection (a), a

person who files a petition for judicial review may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving the court a supersedeas bond approved by the court

that:

(i) is for the amount of the penalty; and

(ii) is effective until all judicial review of the council's

order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the executive director by

certified mail.

(c) If the executive director receives a copy of an affidavit

under Subsection (b)(2), the executive director may file with the

court, within five days after the date the copy is received, a

contest to the affidavit.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay the enforcement

of the penalty on finding that the alleged facts are true. The

person who files an affidavit has the burden of proving that the

person is financially unable to pay the penalty and to give a

supersedeas bond.

Added by Acts 2005, 79th Leg., Ch.

1089, Sec. 26, eff. September 1, 2005.

Sec. 110.458. COLLECTION OF PENALTY. (a) If the person does

not pay the administrative penalty and the enforcement of the

penalty is not stayed, the penalty may be collected.

(b) The attorney general may sue to collect the penalty.

Added by Acts 2005, 79th Leg., Ch.

1089, Sec. 26, eff. September 1, 2005.

Sec. 110.459. DETERMINATION BY COURT. (a) If the court

sustains the determination that a violation occurred, the court

may uphold or reduce the amount of the administrative penalty and

order the person to pay the full or reduced amount of the

penalty.

(b) If the court does not sustain the finding that a violation

occurred, the court shall order that a penalty is not owed.

Added by Acts 2005, 79th Leg., Ch.

1089, Sec. 26, eff. September 1, 2005.

Sec. 110.460. REMITTANCE OF PENALTY AND INTEREST. (a) If the

person paid the administrative penalty and if the amount of the

penalty is reduced or the penalty is not upheld by the court, the

court shall order, when the court's judgment becomes final, that

the appropriate amount plus accrued interest be remitted to the

person.

(b) The interest accrues at the rate charged on loans to

depository institutions by the New York Federal Reserve Bank.

(c) The interest shall be paid for the period beginning on the

date the penalty is paid and ending on the date the penalty is

remitted.

(d) If the person gave a supersedeas bond and the penalty is not

upheld by the court, the court shall order, when the court's

judgment becomes final, the release of the bond.

(e) If the person gave a supersedeas bond and the amount of the

penalty is reduced, the court shall order the release of the bond

after the person pays the reduced amount.

Added by Acts 2005, 79th Leg., Ch.

1089, Sec. 26, eff. September 1, 2005.

Sec. 110.461. ADMINISTRATIVE PROCEDURE. A proceeding under this

subchapter is a contested case under Chapter 2001, Government

Code.

Added by Acts 2005, 79th Leg., Ch.

1089, Sec. 26, eff. September 1, 2005.



CHAPTER 111. TELEMEDICINE AND TELEHEALTH

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE A. PROVISIONS APPLYING TO HEALTH PROFESSIONS GENERALLY

CHAPTER 111. TELEMEDICINE AND TELEHEALTH

Sec. 111.001. DEFINITIONS. In this chapter:

(1) 'Health professional' and 'physician' have the meanings

assigned by Section 1455.001, Insurance Code.

(2) 'Telehealth service' and 'telemedicine medical service' have

the meanings assigned by Section 57.042, Utilities Code.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 22, eff. April 1,

2005.

Renumbered from Occupations Code, Section 107.001 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(69), eff. September 1, 2005.

Sec. 111.002. INFORMED CONSENT. A treating physician or health

professional who provides or facilitates the use of telemedicine

medical services or telehealth services shall ensure that the

informed consent of the patient, or another appropriate

individual authorized to make health care treatment decisions for

the patient, is obtained before telemedicine medical services or

telehealth services are provided.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 22, eff. April 1,

2005.

Renumbered from Occupations Code, Section 107.002 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(69), eff. September 1, 2005.

Sec. 111.003. CONFIDENTIALITY. A treating physician or health

professional who provides or facilitates the use of telemedicine

medical services or telehealth services shall ensure that the

confidentiality of the patient's medical information is

maintained as required by Chapter 159 or other applicable law.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 22, eff. April 1,

2005.

Renumbered from Occupations Code, Section 107.003 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(69), eff. September 1, 2005.

Sec. 111.004. RULES. The Texas State Board of Medical

Examiners, in consultation with the commissioner of insurance, as

appropriate, may adopt rules necessary to:

(1) ensure that patients using telemedicine medical services

receive appropriate, quality care;

(2) prevent abuse and fraud in the use of telemedicine medical

services, including rules relating to the filing of claims and

records required to be maintained in connection with telemedicine

medical services;

(3) ensure adequate supervision of health professionals who are

not physicians and who provide telemedicine medical services;

(4) establish the maximum number of health professionals who are

not physicians that a physician may supervise through a

telemedicine medical service; and

(5) require a face-to-face consultation between a patient and a

physician providing a telemedicine medical service within a

certain number of days following an initial telemedicine medical

service only if the physician has never seen the patient.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 22, eff. April 1,

2005.

Renumbered from Occupations Code, Section 107.004 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(69), eff. September 1, 2005.



CHAPTER 112. GENERAL LICENSING REQUIREMENTS APPLICABLE TO MULTIPLE HEALTH CARE PRACTITIONERS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE A. PROVISIONS APPLYING TO HEALTH PROFESSIONS GENERALLY

CHAPTER 112. GENERAL LICENSING REQUIREMENTS APPLICABLE

TO MULTIPLE HEALTH CARE PRACTITIONERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 112.001. DEFINITIONS. In this chapter:

(1) "Health care practitioner" means an individual issued a

license, certificate, registration, title, permit, or other

authorization to engage in a health care profession.

(2) "Licensing entity" means a department, commission, board,

office, authority, or other agency of the state that regulates

activities and persons under this title.

Added by Acts 2005, 79th Leg., Ch.

1136, Sec. 1, eff. June 18, 2005.

Sec. 112.002. APPLICABILITY. This chapter applies only to

licensing entities and health care practitioners under Chapters

401, 453, and 454 and Subtitles B, C, D, E, F, and K.

Added by Acts 2005, 79th Leg., Ch.

1136, Sec. 1, eff. June 18, 2005.

SUBCHAPTER B. SERVICES PROVIDED TO CHARITIES

Sec. 112.051. REDUCED LICENSE REQUIREMENTS FOR RETIRED HEALTH

CARE PRACTITIONERS PERFORMING CHARITY WORK. (a) Each licensing

entity shall adopt rules providing for reduced fees and

continuing education requirements for a retired health care

practitioner whose only practice is voluntary charity care.

(b) The licensing entity by rule shall define voluntary charity

care.

Added by Acts 2005, 79th Leg., Ch.

1136, Sec. 1, eff. June 18, 2005.



CHAPTER 114. REPORTING REQUIREMENTS APPLICABLE TO MULTIPLE HEALTH OCCUPATION REGULATORY AGENCIES

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE A. PROVISIONS APPLYING TO HEALTH PROFESSIONS GENERALLY

CHAPTER 114. REPORTING REQUIREMENTS APPLICABLE TO MULTIPLE HEALTH

OCCUPATION REGULATORY AGENCIES

Sec. 114.001. DEFINITIONS. In this chapter:

(1) "Health care practitioner" means an individual issued a

license, certificate, registration, title, permit, or other

authorization to engage in a health care profession.

(2) "Health occupation regulatory agency" means a department,

commission, board, office, authority, or other agency of the

state that regulates a health care practitioner under this title.

Added by Acts 2009, 81st Leg., R.S., Ch.

512, Sec. 1, eff. September 1, 2009.

Sec. 114.002. ANNUAL REPORT TO LEGISLATURE. (a) Not later than

February 1 of each year, each health occupation regulatory agency

shall file a report with the chairs of the house and senate

committees with primary oversight over the agency that includes

the following:

(1) the number of persons regulated by the agency;

(2) the number of persons who became subject to regulation by

the agency in the previous year;

(3) the number of persons regulated by the agency by county;

(4) a description of any complaints reported to the agency or a

description of the complaint categories used by the agency and

the number of complaints in each category;

(5) the number of complaints investigated by the agency and a

description of the final resolution of the complaints;

(6) the amount of fees collected by the agency each year;

(7) the expenses of the agency; and

(8) any unfunded needs of the agency.

(b) The Health Professions Council shall adopt a standard format

that must be used by health occupation regulatory agencies to

report the information required under Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch.

512, Sec. 1, eff. September 1, 2009.



CHAPTER 151. GENERAL PROVISIONS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE B. PHYSICIANS

CHAPTER 151. GENERAL PROVISIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 151.001. SHORT TITLE. This subtitle may be cited as the

Medical Practice Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 151.002. DEFINITIONS. (a) In this subtitle:

(1) "Board" means the Texas Medical Board.

(2) "Continuing threat to the public welfare" means a real

danger to the health of a physician's patients or to the public

from the acts or omissions of the physician caused through the

physician's lack of competence, impaired status, or failure to

care adequately for the physician's patients, as determined by:

(A) the board;

(B) a medical peer review committee in this state;

(C) a physician licensed to practice medicine in this state or

otherwise lawfully practicing medicine in this state;

(D) a physician engaged in graduate medical education or

training; or

(E) a medical student.

(3) "Disciplinary order" means an action taken under Section

164.001, 164.053, 164.058, or 164.101.

(4) "Doctor of osteopathic medicine" includes a doctor of

osteopathy, an osteopath, an osteopathic physician, and an

osteopathic surgeon.

(5) "Health care entity" means:

(A) a hospital licensed under Chapter 241 or 577, Health and

Safety Code;

(B) an entity, including a health maintenance organization,

group medical practice, nursing home, health science center,

university medical school, hospital district, hospital authority,

or other health care facility, that:

(i) provides or pays for medical care or health care services;

and

(ii) follows a formal peer review process to further quality

medical care or health care;

(C) a professional society or association of physicians, or a

committee of such a society or association, that follows a formal

peer review process to further quality medical care or health

care; or

(D) an organization established by a professional society or

association of physicians, hospitals, or both, that:

(i) collects and verifies the authenticity of documents and

other information concerning the qualifications, competence, or

performance of licensed health care professionals; and

(ii) acts as a health care facility's agent under the Health

Care Quality Improvement Act of 1986 (42 U.S.C. Section 11101 et

seq.).

(6) "Legally authorized representative" of a patient means:

(A) a parent or legal guardian if the patient is a minor;

(B) a legal guardian if the patient has been adjudicated

incompetent to manage the patient's personal affairs;

(C) an agent of the patient authorized under a durable power of

attorney for health care;

(D) an attorney ad litem appointed for the patient;

(E) a guardian ad litem appointed for the patient;

(F) a personal representative or statutory beneficiary if the

patient is deceased; or

(G) an attorney retained by the patient or by another person

listed by this subdivision.

(7) "Medical peer review" or "professional review action" means

the evaluation of medical and health care services, including

evaluation of the qualifications and professional conduct of

professional health care practitioners and of patient care

provided by those practitioners. The term includes evaluation of

the:

(A) merits of a complaint relating to a health care practitioner

and a determination or recommendation regarding the complaint;

(B) accuracy of a diagnosis;

(C) quality of the care provided by a health care practitioner;

(D) report made to a medical peer review committee concerning

activities under the committee's review authority;

(E) report made by a medical peer review committee to another

committee or to the board as permitted or required by law; and

(F) implementation of the duties of a medical peer review

committee by a member, agent, or employee of the committee.

(8) "Medical peer review committee" or "professional review

body" means a committee of a health care entity, the governing

board of a health care entity, or the medical staff of a health

care entity, that operates under written bylaws approved by the

policy-making body or the governing board of the health care

entity and is authorized to evaluate the quality of medical and

health care services or the competence of physicians, including

evaluation of the performance of those functions specified by

Section 85.204, Health and Safety Code. The term includes:

(A) an employee or agent of the committee, including an

assistant, investigator, intervenor, attorney, and any other

person or organization that serves the committee; and

(B) the governing body of a public hospital owned or operated by

a governmental entity, the governing body of a hospital authority

created under Chapter 262 or 264, Health and Safety Code, and the

governing body of a hospital district created under Article IX,

Texas Constitution, but only:

(i) in relation to the governing body's evaluation of the

competence of a physician or the quality of medical and health

care services provided by the public hospital, hospital

authority, or hospital district; and

(ii) to the extent that the evaluation under Subparagraph (i)

involves discussions or records that specifically or necessarily

identify an individual patient or physician.

(9) "Medical records" means all records relating to the history,

diagnosis, treatment, or prognosis of a patient.

(10) "Operation" means the application of surgery or the

performance of surgical services.

(11) "Person" means an individual, unless the term is expressly

made applicable to a partnership, association, or corporation.

(12) "Physician" means a person licensed to practice medicine in

this state.

(13) "Practicing medicine" means the diagnosis, treatment, or

offer to treat a mental or physical disease or disorder or a

physical deformity or injury by any system or method, or the

attempt to effect cures of those conditions, by a person who:

(A) publicly professes to be a physician or surgeon; or

(B) directly or indirectly charges money or other compensation

for those services.

(14) "Surgery" includes:

(A) surgical services, procedures, and operations; and

(B) the procedures described in the surgery section of the

common procedure coding system as adopted by the Health Care

Financing Administration of the United States Department of

Health and Human Services.

(b) The terms "physician" and "surgeon" are synonyms. As used in

this subtitle, the terms "practitioner" and "practitioner of

medicine" include physicians and surgeons.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.021(a), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 202, Sec. 1, eff. June

10, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.01, eff. September 1, 2005.

Sec. 151.003. LEGISLATIVE FINDINGS. The legislature finds that:

(1) the practice of medicine is a privilege and not a natural

right of individuals and as a matter of public policy it is

necessary to protect the public interest through enactment of

this subtitle to regulate the granting of that privilege and its

subsequent use and control; and

(2) the board should remain the primary means of licensing,

regulating, and disciplining physicians.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 151.004. APPLICATION OF SUNSET ACT. The Texas Medical

Board is subject to Chapter 325, Government Code (Texas Sunset

Act). Unless continued in existence as provided by that chapter,

the board is abolished and this subtitle and Chapters 204, 205,

and 206 expire September 1, 2017.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.02, eff. September 1, 2005.

Sec. 151.005. GOVERNMENTAL DISCRIMINATION PROHIBITED. (a) A

program supported in whole or in part by the state or by a

political subdivision of the state may not discriminate against a

health care practitioner because the practitioner is a physician

specializing in ophthalmology.

(b) A law or policy of the state or of a political subdivision

of the state that requires or encourages a person to obtain

vision care or medical eye care that is within the scope of

practice of an optometrist or therapeutic optometrist may not

discriminate against a health care practitioner because the

practitioner is a physician specializing in ophthalmology.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. APPLICATION AND CONSTRUCTION OF SUBTITLE

Sec. 151.051. DISCRIMINATION BASED ON TYPE OF ACADEMIC MEDICAL

DEGREE OR CERTAIN RELIGIOUS TENETS PROHIBITED. (a) A hospital,

institution, or program that is licensed by the state, is

operated by the state or a political subdivision of the state, or

directly or indirectly receives state financial assistance may

not differentiate in regard to a person licensed under this

subtitle solely on the basis of the academic medical degree held

by the person. The hospital, institution, program, state agency,

or political subdivision may adopt rules and requirements

relating to qualifications for medical staff appointments,

including reappointments and the termination of appointments, the

delineation of clinical privileges, or the curtailment of

clinical privileges of persons who are appointed to that medical

staff or permitted to participate in educational programs if

those rules and requirements do not differentiate solely on the

basis of the academic medical degree held by the affected

physician and are:

(1) determined on a reasonable basis, such as the professional

and ethical qualifications of the physician;

(2) based on reasonable standards;

(3) applied without irrelevant considerations;

(4) supported by sufficient evidence; and

(5) not arbitrary or capricious.

(b) The limitations imposed under this section relating to

discrimination based on the academic medical degree of a

physician do not apply to practice limitations adopted by:

(1) a medical school or college, including a program of a

medical school or college; or

(2) any office or offices of physicians, singularly or in

groups, in the conduct of their profession.

(c) This subtitle may not be construed in a manner that:

(1) discriminates against a school or system of medical

practice; or

(2) affects the use of the principles or teachings of any church

in ministering to the sick or suffering by prayer or pastoral

counseling without the use of a drug or other material substance

represented as medically effective.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 151.052. EXEMPTIONS. (a) This subtitle does not apply to:

(1) a dentist, licensed under the laws of this state, engaged

strictly in the practice of dentistry;

(2) a licensed optometrist or therapeutic optometrist engaged

strictly in the practice of optometry or therapeutic optometry as

defined by law;

(3) a licensed chiropractor engaged strictly in the practice of

chiropractic as defined by law;

(4) a registered nurse or licensed vocational nurse engaged

strictly in the practice of nursing in accordance with the

applicable licensing acts and other laws of this state;

(5) a licensed podiatrist engaged strictly in the practice of

podiatry as defined by law;

(6) a licensed or certified psychologist engaged strictly in the

practice of psychology as defined by law;

(7) a licensed physical therapist engaged strictly in the

practice of physical therapy in accordance with the law relating

to physical therapy practice;

(8) a commissioned or contract surgeon in the United States

uniformed services or Public Health Service in the performance of

that person's duties if the person is not engaged in private

practice;

(9) a person who furnishes medical assistance in an emergency or

disaster situation if no charge is made for the medical

assistance;

(10) a student in training in a board-approved medical school

while performing, under the supervision of a licensed

practitioner, the duties assigned in the course of training;

(11) a legally qualified physician of another state who is in

this state for consultation with a physician licensed in this

state but who does not:

(A) maintain an office in this state; or

(B) appoint a place in this state for seeing, examining, or

treating a patient; or

(12) any other activity that the board designates as exempt from

the application of this subtitle.

(b) Notwithstanding Subsection (a)(10), a medical resident,

intern, or fellow is required to register and is subject to the

other applicable provisions of this subtitle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 151.053. APPLICATION TO CERTAIN PERSONS PROVIDING

NUTRITIONAL ADVICE. (a) This subtitle does not prohibit a

person from giving advice regarding the use and role of food and

food ingredients, including dietary supplements.

(b) Subsection (a) does not authorize a person to:

(1) practice medicine; or

(2) state, in violation of law, that a product might cure a

disease, disorder, or condition.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 151.054. APPLICATION TO SELF-CARE. (a) This subtitle does

not prohibit:

(1) a person from providing or seeking advice or information

relating to that person's self-care; or

(2) the dissemination of information relating to self-care.

(b) This section does not confer authority to practice medicine.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 151.055. APPLICATION TO CERTAIN INDEPENDENT CONTRACTOR

AGREEMENTS. This subtitle does not prohibit a hospital from

entering into an independent contractor agreement with a

physician to provide services at the hospital or at another

health care facility owned or operated by the hospital and:

(1) paying the physician a minimum guaranteed amount to ensure

the physician's availability;

(2) billing and collecting from patients the physician's

professional fees; or

(3) retaining the collected professional fees up to the amount

of the minimum guaranteed amount plus a reasonable collection

fee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 151.056. APPLICATION TO TELEMEDICINE. (a) A person who is

physically located in another jurisdiction but who, through the

use of any medium, including an electronic medium, performs an

act that is part of a patient care service initiated in this

state, including the taking of an x-ray examination or the

preparation of pathological material for examination, and that

would affect the diagnosis or treatment of the patient, is

considered to be engaged in the practice of medicine in this

state and is subject to appropriate regulation by the board.

(b) This section does not apply to the act of:

(1) a medical specialist located in another jurisdiction who

provides only episodic consultation services on request to a

physician licensed in this state who practices in the same

medical specialty;

(2) a physician located in another jurisdiction who is providing

consultation services to a medical school as defined by Section

61.501, Education Code;

(3) a physician located in another jurisdiction who is providing

consultation services to an institution subject to:

(A) Subchapter C, Chapter 73, Education Code; or

(B) Subchapter K, Chapter 74, Education Code; or

(4) a physician located in another jurisdiction of a state

having borders contiguous with the borders of this state who is

the treating physician of a patient and orders home health or

hospice services for a resident of this state to be delivered by

a home and community support services agency licensed in this

state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.022(a), eff.

Sept. 1, 2001.



CHAPTER 152. STATE BOARD OF MEDICAL EXAMINERS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE B. PHYSICIANS

CHAPTER 152. STATE BOARD OF MEDICAL EXAMINERS

SUBCHAPTER A. ORGANIZATION OF BOARD

Sec. 152.001. TEXAS MEDICAL BOARD. (a) The Texas Medical Board

is an agency of the executive branch of state government with the

power to regulate the practice of medicine.

(b) A reference in any other law to the former Texas State Board

of Medical Examiners means the Texas Medical Board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.03, eff. September 1, 2005.

Sec. 152.002. BOARD MEMBERSHIP. (a) The board consists of 19

members appointed by the governor with the advice and consent of

the senate as follows:

(1) twelve members who are learned and eminent physicians

licensed in this state for at least three years before the

appointment, nine of whom must be graduates of a reputable

medical school or college with a degree of doctor of medicine

(M.D.) and three of whom must be graduates of a reputable medical

school or college with a degree of doctor of osteopathic medicine

(D.O.); and

(2) seven members who represent the public.

(b) Appointments to the board shall be made without regard to

race, color, disability, sex, religion, age, or national origin

of the appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1170, Sec. 26.01, eff. Sept.

1, 2003.

Sec. 152.003. ADDITIONAL MEMBERSHIP REQUIREMENTS. (a) In this

section:

(1) "Direct provider of health care" includes:

(A) an athletic trainer;

(B) a chiropractor;

(C) a dentist;

(D) a hospital administrator;

(E) a licensed vocational nurse;

(F) a nursing home administrator;

(G) an optometrist;

(H) a pharmacist;

(I) a physical therapist;

(J) a physician assistant;

(K) a podiatrist;

(L) a psychologist;

(M) a registered nurse; and

(N) a social psychotherapist.

(2) "Fiduciary position or interest" means a position or

interest with respect to an entity that has the character of a

trust. The term includes:

(A) a member of a board of directors;

(B) an officer;

(C) a majority shareholder;

(D) an agent; and

(E) a person who, directly or through that person's spouse,

receives more than one-tenth of the person's annual income from

compensation for research into or instruction in the provision of

health care received from:

(i) a health care entity or other person, association, or

organization engaged in the provision of health care; or

(ii) a person, association, or organization engaged in producing

drugs or analogous products.

(3) "Immediate family member" means the parent, spouse, child,

or sibling of a person who resides in the same household as the

person.

(4) "Provider of health care" means:

(A) a direct provider of health care:

(i) whose primary current activity is the provision of health

care to persons or the administration of facilities or

institutions in which that care is provided, including hospitals,

long-term care facilities, out-patient facilities, and health

maintenance organizations;

(ii) who, if required by law or otherwise, has received

professional or other training in the provision of that care or

administration; and

(iii) who is licensed or certified or otherwise claims the

authority to provide that care or administration;

(B) a person who is an indirect provider of health care in that

the person holds a fiduciary position with or has a fiduciary

interest in a health care entity;

(C) a member of the immediate family of a person described by

this subdivision;

(D) a person who is engaged in or employed by an entity issuing

a policy or contract of individual or group health insurance or

hospital or medical service benefits; or

(E) a person who is employed by, on the board of directors of,

or holds elective office by or under the authority of a unit of

federal, state, or local government or any organization that

receives a significant part of its funding from a unit of

federal, state, or local government.

(b) A person may not be a public member of the board if the

person or the person's spouse:

(1) is registered, certified, or licensed by a regulatory agency

in the field of health care;

(2) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

money from the board;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving money from the board;

(4) uses or receives a substantial amount of tangible goods,

services, or money from the board other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses; or

(5) is a provider of health care.

(c) Each public member must be a resident of this state for at

least the five years preceding appointment.

(d) Each physician board member must be actively engaged in:

(1) the practice of medicine for at least the five years

preceding appointment; and

(2) medical peer review at a health care entity for at least the

three years preceding appointment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.04, eff. September 1, 2005.

Sec. 152.004. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a cooperative and

voluntarily joined association of business or professional

competitors in this state designed to assist its members and its

industry or profession in dealing with mutual business or

professional problems and in promoting their common interest.

(b) A person is ineligible for appointment to the board if, at

the time of appointment, the person is younger than 18 years of

age or is a stockholder or a member of the board of trustees of a

medical school.

(c) A person may not be a member of the board and may not be a

board employee in a "bona fide executive, administrative, or

professional capacity," as that phrase is used for purposes of

establishing an exemption to the overtime provisions of the

federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201

et seq.), if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of health care or a national

organization incorporated to represent the entire profession

licensed to practice medicine in this state or the United States,

including an organization representing the practice of

osteopathic medicine; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of health

care.

(f) A person may not serve as a member of the board or act as

general counsel to the board if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.05, eff. September 1, 2005.

Sec. 152.0041. RESTRICTION ON USE OF INFORMATION. A board

member who is a physician or a physician acting as an agent of

the board, including a member of an expert physician panel

appointed under Section 154.056(e), may not use information to

which the person has access solely by virtue of the person's

position as a member or agent of the board for the benefit of the

person's practice or for the benefit of another physician or

person affiliated with the physician.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 1.06, eff. September 1, 2005.

Sec. 152.005. TERMS; VACANCY. (a) Members of the board serve

staggered six-year terms.

(b) If a vacancy occurs during a member's term, the governor

shall appoint a person to fill the vacancy.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 152.006. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that a member:

(1) does not have at the time of taking office the

qualifications required by Section 152.002;

(2) does not maintain during service on the board the

qualifications required by Section 152.002;

(3) is ineligible for membership under Sections 152.003 and

152.004;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that the action is taken when a ground for removal of a

board member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the president of the board of the potential ground. The

president shall then notify the governor and the attorney general

that a potential ground for removal exists. If the potential

ground for removal involves the president of the board, the

executive director shall notify the next highest ranking officer

of the board, who shall then notify the governor and the attorney

general that a potential ground for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.07, eff. September 1, 2005.

Sec. 152.007. PER DIEM. (a) Each board member is entitled to

receive a per diem as set by legislative appropriation for each

day that the member engages in the business of the board.

(b) If the General Appropriations Act does not prescribe the

amount of the per diem, the per diem consists of actual expenses

for meals, lodging, and transportation, plus $100.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 152.008. OFFICERS. Not later than December after each

regular session of the legislature, the governor shall appoint

from the members of the board a president, to serve in that

capacity at the pleasure of the governor, and the board shall

elect from its members a vice president, secretary-treasurer, and

other officers as are required, in the board's opinion, to carry

out the board's duties.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.08, eff. September 1, 2005.

Sec. 152.009. MEETINGS; QUORUM REQUIREMENTS. (a) The board

shall conduct regular meetings at least four times a year at the

times and places the board considers most convenient for

applicants and board members.

(b) The board may hold special meetings in accordance with rules

adopted by the board.

(c) After hearing all evidence and arguments in an open meeting,

the board may conduct deliberations relating to license

applications and disciplinary actions in executive sessions. The

board shall vote and announce its decisions in open session.

(d) A majority of the appointed board members constitutes a

quorum for all purposes except for a board activity related to

examining the credentials of license applicants as provided by

Section 155.053.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 152.010. TRAINING; GUIDELINES. (a) A person who is

appointed to and qualifies for office as a member of the board

may not vote, deliberate, or be counted as a member in attendance

at a meeting of the board until the person completes a training

program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) this subtitle;

(2) the programs operated by the board;

(3) the role and functions of the board;

(4) the rules of the board, with an emphasis on the rules that

relate to disciplinary and investigatory authority;

(5) the current budget for the board;

(6) the results of the most recent formal audit of the board;

(7) the requirements of laws relating to open meetings, public

information, administrative procedure, and conflicts of interest;

and

(8) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

(d) Repealed by Acts 2005, 79th Leg., Ch. 269, Sec. 1.49(1),

eff. September 1, 2005.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.09, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

269, Sec. 1.49(1), eff. September 1, 2005.

SUBCHAPTER B. EXECUTIVE DIRECTOR AND OTHER PERSONNEL

Sec. 152.051. EXECUTIVE DIRECTOR. (a) The board shall appoint

an executive director. The executive director serves as the chief

executive and administrative officer of the board.

(b) The executive director serves at the pleasure of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 152.052. EXECUTIVE DIRECTOR POWERS AND DUTIES. The

executive director shall administer and enforce this subtitle

under the supervision and at the direction of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 152.054. CHIEF OPERATING OFFICER; MEDICAL DIRECTOR. (a)

The executive director may employ a chief operating officer to:

(1) administer, implement, and monitor systems and necessary

measures to promote the quality and efficiency of board

operations; and

(2) perform other duties as assigned by the executive director.

(b) If the executive director is not a physician licensed to

practice in this state, the executive director shall appoint a

medical director who is:

(1) a physician licensed to practice in this state; and

(2) primarily responsible for implementing and maintaining

policies, systems, and measures regarding clinical and

professional issues and determinations.

(c) The chief operating officer or medical director acts under

the supervision and at the direction of the executive director.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 152.055. PERSONNEL. (a) The board shall employ,

compensate, and provide persons as determined necessary by the

board to administer this subtitle, including administrators,

clerks, employees, consultants, and professionals.

(b) The board shall reimburse those persons for actual and

necessary expenses, including investigation expenses, travel

expenses, and other incidental expenses, incurred in the

performance of official duties as determined by the board.

(c) An employee of the board may not be employed by or paid a

fee for services provided by a statewide or national organization

incorporated to represent the entire profession licensed to

practice medicine in this state or the United States, including

an organization representing the practice of osteopathic

medicine.

(d) A person is not eligible to serve as an employee of the

board if the person is related within the second degree by

affinity or within the third degree by consanguinity, as

determined under Chapter 573, Government Code, to a person who is

employed by or paid a fee for services provided by an

organization described by Subsection (c).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 152.056. DIVISION OF RESPONSIBILITIES. The board shall

develop and implement policies that clearly separate the

policy-making responsibilities of the board and the management

responsibilities of the executive director and the staff of the

board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.10, eff. September 1, 2005.

Sec. 152.057. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The board shall provide, as often as necessary, to

its members and employees information regarding their:

(1) qualifications for office or employment under this subtitle;

and

(2) responsibilities under applicable laws relating to standards

of conduct for state officers or employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 152.058. CAREER LADDER; ANNUAL PERFORMANCE EVALUATIONS.

(a) The executive director or the executive director's designee

shall develop an intra-agency career ladder program. The program

must require intra-agency posting of all nonentry-level positions

concurrently with any public posting.

(b) The board shall develop a system of annual performance

evaluations of the board's employees based on measurable job

tasks. Any merit pay authorized by the board must be based on the

system established under this subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 152.059. EQUAL EMPLOYMENT OPPORTUNITY POLICY; REPORT. (a)

The executive director or the executive director's designee shall

prepare and maintain a written policy statement to assure

implementation of an equal employment opportunity program under

which all personnel decisions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel, that are in compliance with requirements

adopted under Chapter 21, Labor Code;

(2) a comprehensive analysis of the board's workforce that meets

federal and state guidelines;

(3) procedures by which a determination can be made of

significant underuse in the board's workforce of all persons for

whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address those areas of

significant underuse.

(b) A policy statement prepared under Subsection (a) must:

(1) cover an annual period;

(2) be updated annually and reviewed by the Commission on Human

Rights for compliance with requirements adopted under Chapter 21,

Labor Code; and

(3) be filed with the governor.

(c) The governor shall deliver a biennial report to the

legislature based on the information received under Subsection

(b). The report may be made separately or as a part of other

biennial reports made to the legislature.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 153. POWERS AND DUTIES

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE B. PHYSICIANS

CHAPTER 153. POWERS AND DUTIES

SUBCHAPTER A. GENERAL POWERS AND DUTIES OF BOARD

Sec. 153.001. ADOPTION OF RULES. The board may adopt rules and

bylaws as necessary to:

(1) govern its own proceedings;

(2) perform its duties;

(3) regulate the practice of medicine in this state; and

(4) enforce this subtitle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 153.0015. GUIDELINES FOR INPUT IN RULEMAKING. (a) The

board shall adopt guidelines to establish procedures for

receiving input during the rulemaking process from individuals

and groups that have an interest in matters under the board's

jurisdiction, including input from the Texas Physician Assistant

Board and the Texas State Board of Acupuncture Examiners. The

guidelines must provide an opportunity for those individuals and

groups to provide input before the board provides notice of the

proposed rule under Section 2001.023, Government Code.

(b) The guidelines adopted under this section shall also include

procedures for the board to receive comments on rules recommended

by the physician assistant board or acupuncture board for

adoption by the board.

(c) A rule adopted by the board may not be challenged on the

grounds that the board did not comply with this section. If the

board was unable to solicit a significant amount of input from

the public or affected persons early in the rulemaking process,

the board shall state in writing the reasons why the board was

unable to do so.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 1.11, eff. September 1, 2005.

Sec. 153.002. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The board may not adopt rules restricting

advertising or competitive bidding by a person regulated by the

board except to prohibit false, misleading, or deceptive

practices by the person.

(b) The board may not include in its rules to prohibit false,

misleading, or deceptive practices by a person regulated by the

board a rule that:

(1) restricts the use of any advertising medium;

(2) restricts the person's personal appearance or the use of the

person's voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

person; or

(4) restricts the person's advertisement under a trade name.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 153.003. RULES REGARDING MAINTENANCE OF PATIENT RECORDS.

The board by rule shall establish the period for which patient

records must be maintained.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 153.004. RULES REGARDING TELEMEDICINE MEDICAL SERVICES.

(a) In consultation with the Health and Human Services

Commission and the commissioner of insurance, the board may adopt

rules as necessary to:

(1) ensure that appropriate care is provided to Medicaid and

Medicare patients who receive telemedicine medical services; and

(2) prevent abuse and fraud in the use of telemedicine medical

services for Medicaid and Medicare patients.

(b) The rules adopted under Subsection (a)(2) may include rules

relating to filing of claims and records required to be

maintained in relation to telemedicine medical services.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1255, Sec. 10, eff. June 15,

2001.

Sec. 153.0045. RULES ON CONSEQUENCES OF CRIMINAL CONVICTION.

The board shall adopt rules and guidelines as necessary to comply

with Chapter 53, except to the extent the requirements of this

subtitle are stricter than the requirements of that chapter.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 1.12, eff. September 1, 2005.

Sec. 153.005. EXECUTIVE COMMITTEE; APPOINTMENT OF OTHER

COMMITTEES. (a) Except as otherwise provided by this subtitle,

the board may act under its rules through the executive director,

the executive committee, or another committee. Except as

otherwise provided by this subtitle, the executive committee

consists of the president, vice president, and

secretary-treasurer of the board.

(b) The board may appoint committees from its membership. A

committee appointed from the board membership shall:

(1) consider matters relating to the enforcement of this

subtitle and the rules adopted under this subtitle as referred to

the committee; and

(2) make recommendations to the board regarding those matters.

(c) Each committee must have at least one member who meets the

qualifications for a physician member under Sections 152.002 and

152.003 and holds the degree of doctor of osteopathic medicine

and one member who meets the qualifications for a public member

under Section 152.003. If a member appointed to a committee

declines to accept the appointment or is determined to not be

qualified under this subtitle to serve on the committee, the

vacancy on the committee may be filled by any other board member

regardless of qualification.

(d) If members who meet the qualifications of Subsection (c) are

not elected to the executive committee, the board shall appoint

additional members to that committee so that at least one

executive committee member meets the qualifications for a

physician member under Sections 152.002 and 152.003 and holds the

degree of doctor of osteopathic medicine and one executive

committee member meets the qualifications for a public member

under Section 152.003.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 153.006. CRIMINAL RECORD REPORT. (a) The board may

receive criminal record reports from any law enforcement agency

or another source regarding a license holder or license

applicant.

(b) Each criminal record report received from the Department of

Public Safety is for the exclusive use of the board and is

privileged. The report may not be released or otherwise disclosed

to any person or agency by the board except on court order.

(c) Repealed by Acts 2001, 77th Leg., ch. 1420, Sec. 14.023(d),

eff. Sept. 1, 2001.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.023(d), eff.

Sept. 1, 2001.

Sec. 153.007. AUTHORITY TO ISSUE SUBPOENA OR ADMINISTER OATH.

(a) The board may issue a subpoena or a subpoena duces tecum to

compel the attendance of a witness and the production of books,

records, and documents. The board may administer oaths and take

testimony regarding any matter within its jurisdiction.

(b) The board may delegate the authority granted under

Subsection (a) to the executive director or the

secretary-treasurer of the board.

(c) A subpoena issued at the request of the board staff may be

served either personally by the board's investigators or by

certified mail.

(d) The board shall pay, for photocopies subpoenaed at the

request of the board's staff, a reasonable fee in an amount not

to exceed the amount the board may charge for copies of its

records.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 153.008. BOARD RECORDS. (a) The board shall maintain a

record of its proceedings. The record maintained under this

subsection is public information.

(b) The board's records must indicate whether an applicant was

issued or denied a license. The record constitutes prima facie

evidence of each matter contained in the record.

(c) A certified copy of a record maintained under this section,

under the hand and seal of the executive director of the board,

is admissible in evidence in all courts.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.023(a), eff.

Sept. 1, 2001.

Sec. 153.010. ADOPTION OF FEE SCHEDULE BY BOARD PROHIBITED. The

board may not establish a fee schedule for medical services.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 153.011. WAIVER OF FEE OR PENALTY BY BOARD PROHIBITED. The

board may not waive collection of a fee or penalty assessed under

this subtitle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 153.012. BOARD DUTIES REGARDING COMPLAINTS. (a) The board

by rule shall:

(1) adopt a form to standardize information concerning

complaints made to the board; and

(2) prescribe information to be provided to a person when the

person files a complaint with the board.

(b) The board shall provide reasonable assistance to a person

who wishes to file a complaint with the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 153.013. REPRESENTATION BY ATTORNEY GENERAL. The board

shall be represented in court proceedings by the attorney

general.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 153.014. INFORMATION PROVIDED TO LICENSE HOLDERS. At least

once each biennium, the board shall provide to license holders

information on:

(1) prescribing and dispensing pain medications, with particular

emphasis on Schedule II and Schedule III controlled substances;

(2) abusive and addictive behavior of certain persons who use

prescription pain medications;

(3) common diversion strategies employed by certain persons who

use prescription pain medications, including fraudulent

prescription patterns; and

(4) the appropriate use of pain medications and the differences

between addiction, pseudo-addiction, tolerance, and physical

dependence.

Added by Acts 2003, 78th Leg., ch. 1163, Sec. 1, eff. Sept. 1,

2003.

Sec. 153.015. POISON CONTROL CENTER INFORMATION. The board

shall provide to license holders information regarding the

services provided by poison control centers.

Added by Acts 2003, 78th Leg., ch. 1163, Sec. 1, eff. Sept. 1,

2003.

Sec. 153.016. EXPERT TESTIMONY. A member of the board may not

serve as an expert witness in a suit involving a health care

liability claim against a physician for injury to or death of a

patient.

Added by Acts 2007, 80th Leg., R.S., Ch.

880, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. FEES AND FUNDS

Sec. 153.051. FEES; BUDGET. (a) The board by rule shall set

reasonable and necessary fees in amounts sufficient to cover the

cost of administering this subtitle.

(b) The board may not adjust a fee established on or before

September 1, 1993, to an amount less than the amount of the fee

on September 1, 1993.

(c) The board shall by annual budget determine the manner of

handling the funds received under this subtitle and the purposes

for which those funds may be used. The budgeted expenses

authorized by the board shall be paid from the funds received by

the board and are not a charge on the general revenue of the

state.

(d) The board may not set, charge, collect, receive, or deposit

any of the following fees in excess of:

(1) $900 for a license;

(2) $400 for a first registration permit;

(3) $200 for a temporary license;

(4) $400 for renewal of a registration permit;

(5) $200 for a physician-in-training permit;

(6) $600 for the processing of an application and the issuance

of a registration for anesthesia in an outpatient setting;

(7) $200 for an endorsement to other state medical boards;

(8) $200 for a duplicate license;

(9) $700 for a reinstated license after cancellation for cause;

or

(10) $1,200 for an annual fee under Section 167.011(c) for a

program participant in the Texas Physician Health Program.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.024(b), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 202, Sec. 2, eff. June

10, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1345, Sec. 2(b), eff. September 1, 2009.

Sec. 153.052. DEPOSIT AND EXPENDITURE OF RECEIPTS. (a) The

board shall deposit all receipts collected by the board in the

state treasury.

(b) The money collected by the board may be spent only as

provided by the General Appropriations Act, this subtitle, or

other applicable law for the:

(1) enforcement of this subtitle;

(2) prohibition of the unlawful practice of medicine;

(3) dissemination of information to prevent the violation of the

laws; and

(4) prosecution of those who violate the laws.

(c) Distributions may be made only on the written approval of

the executive director of the board or the executive director's

designated representative.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.024(c), eff.

Sept. 1, 2001.

Sec. 153.053. SURCHARGE FOR CERTAIN FEES. (a) The board shall

collect a fee surcharge as follows:

(1) $200 for the license fee;

(2) $400 for the first registration permit;

(3) $400 for renewal of a registration permit; and

(4) $200 for reinstatement of a license after cancellation for

cause.

(b) Of each surcharge collected under Subsections (a)(1) and

(4), the board shall deposit $50 to the credit of the foundation

school fund and $150 to the credit of the general revenue fund.

(c) Of each surcharge collected under Subsections (a)(2) and

(3), the board shall deposit $100 to the credit of the foundation

school fund and $300 to the credit of the general revenue fund.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.025(a), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 202, Sec. 3, eff. June

10, 2003.

Sec. 153.0535. SURCHARGE FOR REGISTRATION PERMIT. (a) The

board shall collect an additional $80 surcharge for each of the

following fees:

(1) first registration permit; and

(2) renewal of a registration permit.

(b) The board shall deposit each surcharge collected to the

credit of the public assurance account. The public assurance

account is an account in the general revenue fund that shall be

appropriated only to the board to pay for the board's enforcement

program, including the expert physician panel.

Added by Acts 2003, 78th Leg., ch. 202, Sec. 4, eff. June 10,

2003.

Sec. 153.054. CHARGES FOR CERTAIN RECORDS AND OTHER MATERIAL.

The board may set and collect a fee for:

(1) each copy made of a record in the office of the board; or

(2) any material published by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.024(d), eff.

Sept. 1, 2001.

Sec. 153.055. ANNUAL REPORT. (a) The board shall file annually

with the governor and the presiding officer of each house of the

legislature a complete and detailed written report accounting for

all funds received and disbursed by the board during the

preceding fiscal year.

(b) The report must be in the form and reported in the time

provided by the General Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 153.056. REPORT ON PENDING COMPLAINTS. The board shall

include with its annual financial report information regarding

any investigations that remain pending after one year, including

the reasons the investigations remain pending. Information in the

report under this section may not identify a patient for any

purpose unless proper consent to the release is given by the

patient.

Added by Acts 2003, 78th Leg., ch. 202, Sec. 5, eff. June 10,

2003.

Sec. 153.057. USE OF TECHNOLOGY. The board shall implement a

policy requiring the board to use appropriate technological

solutions to improve the board's ability to perform its

functions. The policy must ensure that the public is able to

interact with the board on the Internet.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 1.13, eff. September 1, 2005.

Sec. 153.058. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION POLICY. (a) The board shall develop and implement a

policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of board rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the board's jurisdiction.

(b) The board's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The board shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the board.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 1.13, eff. September 1, 2005.



CHAPTER 154. PUBLIC INTEREST INFORMATION AND COMPLAINT PROCEDURES

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE B. PHYSICIANS

CHAPTER 154. PUBLIC INTEREST INFORMATION AND COMPLAINT PROCEDURES

SUBCHAPTER A. PUBLIC INTEREST INFORMATION

Sec. 154.001. PUBLIC INTEREST INFORMATION. (a) The board shall

prepare information of public interest describing the functions

of the board and the procedures by which complaints are filed

with and resolved by the board.

(b) The board shall make the information available to the public

and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 154.002. INFORMATION FOR PUBLIC DISSEMINATION. (a) The

board shall prepare:

(1) an alphabetical list of the names of the license holders;

(2) an alphabetical list of the names of the license holders by

the county in which the license holder's principal place of

practice is located;

(3) a summary of the board's functions;

(4) a copy of this subtitle and a list of other laws relating to

the practice of medicine;

(5) a copy of the board's rules;

(6) a statistical report each fiscal year to the legislature and

the public that provides aggregate information about all

complaints received by the board categorized by type of

complaint, including administrative, quality of care, medical

error, substance abuse, other criminal behavior, and the

disposition of those complaints by category; and

(7) other information considered appropriate by the board.

(b) The board shall provide:

(1) a copy of the information prepared under Subsection (a) to

each person who requests a copy; and

(2) copies of the information prepared under Subsection (a) to

each public library in this state that requests the copies.

(c) The board shall make available on the board's Internet

website a consumer guide to health care. The board shall include

information in the guide concerning the billing and reimbursement

of health care services provided by physicians, including

information that advises consumers that:

(1) the charge for a health care service or supply will vary

based on:

(A) the person's medical condition;

(B) any unknown medical conditions of the person;

(C) the person's diagnosis and recommended treatment protocols;

and

(D) other factors associated with performance of the health care

service;

(2) the charge for a health care service or supply may differ

from the amount to be paid by the consumer or the consumer's

third-party payor;

(3) the consumer may be personally liable for payment for the

health care service or supply depending on the consumer's health

benefit plan coverage; and

(4) the consumer should contact the consumer's health benefit

plan for accurate information regarding the plan structure,

benefit coverage, deductibles, copayments, coinsurance, and other

plan provisions that may impact the consumer's liability for

payment for the health care services or supplies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 202, Sec. 6, eff. June 10,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

997, Sec. 7, eff. September 1, 2007.

Sec. 154.003. INFORMATION FOR PHYSICIANS. (a) The board shall

disseminate at least twice a year and at other times determined

necessary by the board information of significant interest to the

physicians of this state. The information must include summaries

of:

(1) disciplinary orders made against physicians licensed in this

state;

(2) board activities and functions;

(3) pertinent changes in this subtitle or board rules; and

(4) attorney general opinions.

(b) The requirements of this section are in addition to the

reporting requirements imposed under Section 164.060.

(c) The board shall disseminate the information to:

(1) each physician practicing in this state;

(2) each health care entity and other board-designated health

care institution operating in this state;

(3) each member of a health-related legislative committee;

(4) a member of the public who submits a written request; and

(5) public libraries throughout this state.

(d) Except as provided by this subsection, the board shall

publish information regarding errors in and reversals of

disciplinary actions taken by the board. The information to be

published under this subsection includes instances in which a

disciplinary action initiated by the board is overturned by a

court. The board shall disseminate the information under this

subsection in the same format, size, style, and manner as the

information regarding the original action by the board was

disseminated. The board may not publish information under this

subsection if the physician who was the subject of the

disciplinary action requests that the information not be

published.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.14, eff. September 1, 2005.

Sec. 154.004. DISCLOSURE OF DISCIPLINARY ORDERS. (a) On

written request the board shall make available to the general

public on payment of a reasonable fee to cover expenses and to

appropriate state agencies information that includes:

(1) a summary of any previous disciplinary order by the board

against a specific physician licensed in this state;

(2) the date of the order; and

(3) the current status of the order.

(b) If the board is not required under other state law to

establish a toll-free telephone number, the board shall establish

an eight-hour toll-free telephone number to make the information

required by this section immediately available to any caller.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 154.005. PUBLIC PARTICIPATION. (a) The board shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the board and to speak on

any issue under the board's jurisdiction.

(b) The board shall prepare and maintain a written plan that

describes how a person who does not speak English may be provided

reasonable access to the board's programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 154.006. PHYSICIAN PROFILES. (a) The board shall create a

profile of each physician licensed under this subtitle. The

profile must:

(1) include the information required by Subsection (b); and

(2) be compiled in a format that makes the information contained

in the profile easily available to the public.

(b) A profile must contain the following information on each

physician:

(1) the name of each medical school attended and the dates of:

(A) graduation; or

(B) Fifth Pathway designation and completion of the Fifth

Pathway Program;

(2) a description of all graduate medical education in the

United States or Canada;

(3) any specialty certification held by the physician and issued

by a medical licensing board that is a member of the American

Board of Medical Specialties or the Bureau of Osteopathic

Specialists;

(4) the number of years the physician has actively practiced

medicine in:

(A) the United States or Canada; and

(B) this state;

(5) the name of each hospital in this state in which the

physician has privileges;

(6) the physician's primary practice location;

(7) the type of language translating services, including

translating services for a person with impairment of hearing,

that the physician provides at the physician's primary practice

location;

(8) whether the physician participates in the Medicaid program;

(9) a description of any conviction for a felony, a Class A or

Class B misdemeanor, or a Class C misdemeanor involving moral

turpitude;

(10) a description of any charges reported to the board to which

the physician has pleaded no contest, for which the physician is

the subject of deferred adjudication or pretrial diversion, or in

which sufficient facts of guilt were found and the matter was

continued by a court;

(11) a description of any disciplinary action against the

physician by the board;

(12) a description of any disciplinary action against the

physician by a medical licensing board of another state;

(13) a description of the final resolution taken by the board on

medical malpractice claims or complaints required to be opened by

the board under Section 164.201;

(14) whether the physician's patient service areas are

accessible to disabled persons, as defined by federal law;

(15) a description of any formal complaint against the physician

initiated and filed under Section 164.005 and the status of the

complaint; and

(16) a description of any medical malpractice claim against the

physician, not including a description of any offers by the

physician to settle the claim, for which the physician was found

liable, a jury awarded monetary damages to the claimant, and the

award has been determined to be final and not subject to further

appeal.

(c) Information required to be included under Subsection (b)

that is not maintained by the board in the ordinary course of the

board's duties shall be obtained from a physician at the time the

physician renews the physician's license. In requesting

information from the physician, the board shall:

(1) inform the physician that compliance with the request for

information is mandatory;

(2) inform the physician of the date the information will be

made available to the public; and

(3) instruct the physician about the requirements under

Subsection (f) for the physician to obtain a copy of the

physician's profile to make corrections.

(d) This section does not:

(1) prevent the board from providing explanatory information

regarding the significance of categories in which malpractice

settlements are reported; or

(2) require the board to disclose confidential settlement

information.

(e) A pending malpractice claim or complaint, other than a claim

disclosed under Subsection (b)(13), may not be disclosed to the

public by the board. This subsection does not prevent the board

from investigating and disciplining a physician on the basis of a

pending medical malpractice claim or complaint.

(f) The board shall provide a physician with a copy of the

physician's profile if the physician requests a copy at the time

the physician renews the physician's license. If a copy is

requested by a physician, the board shall provide the physician

one month from the date the copy is provided to the physician to

correct factual errors in the physician's profile.

(g) The board shall update the information contained in a

physician's profile annually, except that information provided

under Subsection (i) shall be updated not later than the 10th

working day after the date the formal complaint is filed or the

board's order is issued. The board shall adopt a form that allows

a physician to update information contained in a physician's

profile. The form shall be made available on the Internet and in

other formats as prescribed by board rule. The board may adopt

rules concerning the type and content of additional information

that may be included in a physician's profile.

(h) The board shall adopt rules as necessary to implement this

section.

(i) In addition to the information required by Subsection (b), a

profile must contain the text of a formal complaint filed under

Section 164.005 against the physician or of a board order related

to the formal complaint.

(j) Information included in a physician's profile under

Subsections (b) and (i) may not include any patient identifying

information.

(k) In the annual update of a physician's profile under

Subsection (g), the board shall remove any record of a formal

complaint required under Subsection (b)(15) or (i) if the

complaint was dismissed more than five years before the date of

the update and the complaint was dismissed as baseless,

unfounded, or not supported by sufficient evidence that a

violation occurred, or no action was taken against the

physician's license as a result of the complaint. The board

shall also remove any record of the investigation of medical

malpractice claims or complaints required to be investigated by

the board under Section 164.201 if the investigation was resolved

more than five years before the date of the update and no action

was taken against the physician's license as a result of the

investigation.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.026(a), eff.

Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 202, Sec. 7,

eff. June 10, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

607, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. COMPLAINT PROCEDURES

Sec. 154.051. COMPLAINT INITIATION. (a) The board by rule

shall establish methods by which members of the public and

license holders are notified of the name, mailing address, and

telephone number of the board for the purpose of directing

complaints to the board. The board may provide for that notice:

(1) on each registration form, application, or written contract

for services of a person or entity regulated under this subtitle;

(2) on a sign prominently displayed in the place of business of

each person or entity regulated under this subtitle; or

(3) in a bill for service provided by a person or entity

regulated under this subtitle.

(b) The board shall list with its regular telephone number any

toll-free telephone number established under other state law that

may be called to present a complaint about a health professional.

(c) A person, including a partnership, association, corporation,

or other entity, may file a complaint against a license holder

with the board. The board may file a complaint on its own

initiative.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 154.052. RECORDS OF COMPLAINTS. The board shall maintain a

system to promptly and efficiently act on complaints filed with

the board. The board shall maintain information about:

(1) the parties to the complaint;

(2) the subject matter of the complaint;

(3) a summary of the results of the review or investigation of

the complaint; and

(4) the disposition of the complaint.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.15, eff. September 1, 2005.

Sec. 154.053. NOTIFICATION CONCERNING COMPLAINT. (a) The board

shall notify a physician who is the subject of a complaint filed

with the board that a complaint has been filed and shall notify

the physician of the nature of the complaint unless the notice

would jeopardize an investigation.

(b) Each party shall be notified of the projected time

requirements for pursuing the complaint. Each party to the

complaint must be notified of a change in the schedule not later

than the 14th day after the date the change is made unless the

notice would jeopardize an investigation.

(c) The board shall periodically notify the parties to the

complaint of the status of the complaint until final disposition

unless the notice would jeopardize an investigation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.16, eff. September 1, 2005.

Sec. 154.054. COMPLAINT INFORMATION TO HEALTH CARE ENTITY. On

written request, the board shall provide information to a health

care entity regarding:

(1) a complaint filed against a license holder that was resolved

after investigation by:

(A) a disciplinary order of the board; or

(B) an agreed settlement; and

(2) the basis of and current status of any complaint under

active investigation that has been assigned by the executive

director to a person authorized by the board to pursue legal

action.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 202, Sec. 8, eff. June 10,

2003.

Sec. 154.055. RELEASE OF COMPLAINT INFORMATION TO LEGISLATIVE

COMMITTEE. (a) On request from a legislative committee created

under Subchapter B, Chapter 301, Government Code, the board shall

release all information regarding a complaint against a physician

to aid in a legitimate legislative inquiry. The board may release

the information only to the members of the committee.

(b) In complying with a request under Subsection (a), the board

may not identify the complainant or the patient and may reveal

the identity of the affected physician only to the members of the

committee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 154.056. GENERAL RULES REGARDING COMPLAINT INVESTIGATION;

DISPOSITION. (a) The board shall adopt rules concerning the

investigation and review of a complaint filed with the board. The

rules adopted under this section must:

(1) distinguish among categories of complaints and give priority

to complaints that involve sexual misconduct, quality of care,

and impaired physician issues;

(2) ensure that a complaint is not dismissed without appropriate

consideration;

(3) require that the board be advised of the dismissal of a

complaint and that a letter be sent to the person who filed the

complaint and to the physician who was the subject of the

complaint explaining the action taken on the complaint;

(4) ensure that a person who files a complaint has an

opportunity to explain the allegations made in the complaint;

(5) prescribe guidelines concerning the categories of complaints

that require the use of a private investigator and the procedures

for the board to obtain the services of a private investigator;

(6) provide for an expert physician panel authorized under

Subsection (e) to assist with complaints and investigations

relating to medical competency; and

(7) require the review of reports filed with the National

Practitioner Data Bank for any report of the termination,

limitation, suspension, limitation in scope of practice, or

probation of clinical or hospital staff privileges of a physician

by:

(A) a hospital;

(B) a health maintenance organization;

(C) an independent practice association;

(D) an approved nonprofit health corporation certified under

Section 162.001; or

(E) a physician network.

(b) The board shall:

(1) dispose of each complaint in a timely manner; and

(2) establish a schedule for conducting each phase of a

complaint that is under the control of the board not later than

the 30th day after the date the board receives the complaint.

(c) The executive director shall notify the board of a complaint

that is unresolved after the time prescribed by the board for

resolving the complaint so that the board may take necessary

action on the complaint.

(d) The board shall adopt other rules as appropriate to

administer this subchapter.

(e) The board by rule shall provide for an expert physician

panel appointed by the board to assist with complaints and

investigations relating to medical competency by acting as expert

physician reviewers. Each member of the expert physician panel

must be licensed to practice medicine in this state. The rules

adopted under this subsection must include provisions governing

the composition of the panel, qualifications for membership on

the panel, length of time a member may serve on the panel,

grounds for removal from the panel, the avoidance of conflicts of

interest, including situations in which the affected physician

and the panel member live or work in the same geographical area

or are competitors, and the duties to be performed by the panel.

The board's rules governing grounds for removal from the panel

must include providing for the removal of a panel member who is

repeatedly delinquent in reviewing complaints and in submitting

reports to the board. The board's rules governing appointment of

expert physician panel members to act as expert physician

reviewers must include a requirement that the board randomly

select, to the extent permitted by Section 154.058(b) and the

conflict of interest provisions adopted under this subsection,

panel members to review a complaint.

(f) In the board rules adopted under Subsection (a)(3), the

board shall require that the letter informing the person who

filed the complaint of the dismissal of the complaint include an

explanation of the reason the complaint was dismissed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 202, Sec. 9, eff. June 10,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.17, eff. September 1, 2005.

Sec. 154.0561. PROCEDURES FOR EXPERT PHYSICIAN REVIEW. (a) A

physician on the expert physician panel authorized by Section

154.056(e) who is selected to review a complaint shall:

(1) determine whether the physician who is the subject of the

complaint has violated the standard of care applicable to the

circumstances; and

(2) issue a preliminary written report of that determination.

(b) A second expert physician reviewer shall review the first

physician's preliminary report and other information associated

with the complaint. If the second expert physician agrees with

the first expert physician, the first physician shall issue a

final written report on the matter.

(c) If the second expert physician does not agree with the

conclusions of the first expert physician, a third expert

physician reviewer shall review the preliminary report and

information and decide between the conclusions reached by the

first two expert physicians. The final written report shall be

issued by the third physician or the physician with whom the

third physician concurs.

(d) In reviewing a complaint, the expert physician reviewers

assigned to examine the complaint may consult and communicate

with each other about the complaint in formulating their opinions

and reports.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 1.18, eff. September 1, 2005.

Sec. 154.057. CONDUCT OF INVESTIGATION; USE OF INVESTIGATORS AS

PEACE OFFICERS. (a) Except as otherwise provided by this

subchapter, each investigation of a complaint filed under this

subtitle shall be conducted by the board or by a person

authorized by the board to conduct the investigation.

(b) The board shall complete a preliminary investigation of the

complaint not later than the 30th day after the date of receiving

the complaint. The board shall first determine whether the

physician constitutes a continuing threat to the public welfare.

On completion of the preliminary investigation, the board shall

determine whether to officially proceed on the complaint. If the

board fails to complete the preliminary investigation in the time

required by this subsection, the board's official investigation

of the complaint is considered to commence on that date.

(c) The board may commission investigators as peace officers to

enforce this subtitle. An investigator commissioned as a peace

officer under this subsection may not carry a firearm or exercise

the powers of arrest.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.19, eff. September 1, 2005.

Sec. 154.058. DETERMINATION OF MEDICAL COMPETENCY. (a) Each

complaint against a physician that requires a determination of

medical competency shall be reviewed initially by a board member,

consultant, or employee with a medical background considered

sufficient by the board.

(b) If the initial review under Subsection (a) indicates that an

act by a physician falls below an acceptable standard of care,

the complaint shall be reviewed by an expert physician panel

authorized under Section 154.056(e) consisting of physicians who

practice in the same specialty as the physician who is the

subject of the complaint or in another specialty that is similar

to the physician's specialty.

(c) The expert physician panel shall report in writing the

panel's determinations based on the review of the complaint under

Subsection (b). The report must specify the standard of care that

applies to the facts that are the basis of the complaint and the

clinical basis for the panel's determinations, including any

reliance on peer-reviewed journals, studies, or reports.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 202, Sec. 10, eff. June 10,

2003.



CHAPTER 155. LICENSE TO PRACTICE MEDICINE

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE B. PHYSICIANS

CHAPTER 155. LICENSE TO PRACTICE MEDICINE

SUBCHAPTER A. LICENSE REQUIREMENTS

Sec. 155.001. LICENSE REQUIRED. A person may not practice

medicine in this state unless the person holds a license issued

under this subtitle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 155.002. ISSUANCE OF LICENSE. (a) The board, at its sole

discretion, may issue a license to practice medicine to a person

who:

(1) submits to the board a license application as required by

this chapter;

(2) presents satisfactory proof that the person meets the

eligibility requirements established by this chapter; and

(3) satisfies the examination requirements of Section 155.051.

(b) The board may delegate authority to board employees to issue

licenses under this subtitle to applicants who clearly meet all

licensing requirements. If the board employees determine that

the applicant does not clearly meet all licensing requirements,

the application shall be returned to the board. A license issued

under this subsection does not require formal board approval.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.027(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.20, eff. September 1, 2005.

Sec. 155.003. GENERAL ELIGIBILITY REQUIREMENTS. (a) To be

eligible for a license under this chapter, an applicant must

present proof satisfactory to the board that the applicant:

(1) is at least 21 years of age;

(2) is of good professional character and has not violated

Section 164.051, 164.052, or 164.053;

(3) has completed:

(A) at least 60 semester hours of college courses, other than

courses in medical school, that are acceptable to The University

of Texas at Austin for credit on a bachelor of arts degree or a

bachelor of science degree;

(B) the entire primary, secondary, and premedical education

required in the country of medical school graduation, if the

medical school is located outside the United States or Canada; or

(C) substantially equivalent courses as determined by board

rule;

(4) is a graduate of a medical school located in the United

States or Canada and approved by the board;

(5) has either:

(A) successfully completed one year of graduate medical training

approved by the board in the United States or Canada; or

(B) graduated from a medical school located outside the United

States or Canada and has successfully completed three years of

graduate medical training approved by the board in the United

States or Canada;

(6) has passed an examination accepted or administered by the

board; and

(7) has passed a Texas medical jurisprudence examination as

determined by board rule.

(b) All medical or osteopathic medical education an applicant

receives in the United States must be accredited by an

accrediting body officially recognized by the United States

Department of Education as the accrediting body for medical

education leading to the doctor of medicine degree or the doctor

of osteopathy degree. This subsection does not apply to

postgraduate medical education or training.

(c) An applicant who is unable to meet the requirement

established by Subsection (b) may be eligible for an unrestricted

license if the applicant:

(1) received medical education in a hospital or teaching

institution sponsoring or participating in a program of graduate

medical education accredited by the Accreditation Council for

Graduate Medical Education, the American Osteopathic Association,

or the board in the same subject as the medical or osteopathic

medical education as defined by board rule; or

(2) is specialty board certified by a specialty board approved

by the American Osteopathic Association or the American Board of

Medical Specialties.

(d) In addition to the other requirements prescribed by this

subtitle, the board may require an applicant to comply with other

requirements that the board considers appropriate.

(e) An applicant is not eligible for a license if:

(1) the applicant holds a medical license that is currently

restricted for cause, canceled for cause, suspended for cause, or

revoked by a state, a province of Canada, or a uniformed service

of the United States;

(2) an investigation or a proceeding is instituted against the

applicant for the restriction, cancellation, suspension, or

revocation in a state, a province of Canada, or a uniformed

service of the United States; or

(3) a prosecution is pending against the applicant in any state,

federal, or Canadian court for any offense that under the laws of

this state is a felony or a misdemeanor that involves moral

turpitude.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.027(b), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.21, eff. September 1, 2005.

Sec. 155.0031. APPLICATION PROCEDURES AND REQUIREMENTS. (a) An

application for a license must be in writing and on forms

prescribed by the board. The board may allow or require

applicants, by board rule, to use the Federation Credentials

Verification Service offered by the Federation of State Medical

Boards of the United States.

(b) The application forms must be accompanied by all fees,

documents, and photographs required by board rule.

(c) Applicants for a license must subscribe to an oath. The

written oath is part of the application.

(d) An applicant must present proof satisfactory to the board

that:

(1) each medical school attended by the applicant is

substantially equivalent to a Texas medical school as determined

by board rule; or

(2) the applicant is specialty board certified by a specialty

board organization acceptable to the board.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.027(c), eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1406, Sec. 1, eff. September 1, 2009.

Sec. 155.004. ADDITIONAL ELIGIBILITY REQUIREMENTS FOR GRADUATES

OF CERTAIN FOREIGN MEDICAL SCHOOLS. A license applicant who is a

graduate of a medical school that is located outside the United

States and Canada must present proof satisfactory to the board

that the applicant:

(1) is a graduate of a school whose curriculum meets the

requirements for an unapproved medical school as determined by a

committee of experts selected by the Texas Higher Education

Coordinating Board;

(2) has successfully completed:

(A) at least three years of graduate medical training in the

United States or Canada that was approved by the board; or

(B) at least two years of graduate medical training in the

United States or Canada that was approved by the board and at

least one year of graduate medical training outside the United

States or Canada that was approved for advanced standing by a

specialty board organization approved by the board;

(3) holds a valid certificate issued by the Educational

Commission for Foreign Medical Graduates; and

(4) is able to communicate in English.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.027(d), eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1406, Sec. 2, eff. September 1, 2009.

Sec. 155.005. ELIGIBILITY REQUIREMENTS OF FOREIGN MEDICAL SCHOOL

STUDENTS IN FIFTH PATHWAY PROGRAM. (a) To be eligible for a

license under this chapter, an applicant who has been a student

of a foreign medical school must present proof satisfactory to

the board that the applicant:

(1) meets the requirements of Section 155.003;

(2) has studied medicine in a medical school located outside the

United States and Canada that is acceptable to the board;

(3) has completed all of the didactic work of the foreign

medical school but has not graduated from the school;

(4) has attained a score satisfactory to a medical school in the

United States approved by the Liaison Committee on Medical

Education on a qualifying examination and has satisfactorily

completed one academic year of supervised clinical training for

foreign medical students, as defined by the American Medical

Association Council on Medical Education (Fifth Pathway Program),

under the direction of the medical school in the United States;

(5) has attained a passing score on the Educational Commission

for Foreign Medical Graduates examination or another examination,

if required by the board;

(6) has successfully completed at least three years of graduate

medical training in the United States or Canada that was approved

by the board as of the date the training was completed; and

(7) has passed the license examination under Subchapter B

required by the board of each applicant.

(b) An applicant who satisfies the requirements of this section

is not required to:

(1) meet any requirement of the foreign medical school beyond

completion of the didactic work; or

(2) be certified by the Educational Commission for Foreign

Medical Graduates.

(c) A hospital that is licensed by this state, that is operated

by this state or a political subdivision of this state, or that

directly or indirectly receives state financial assistance may

not require a person who has been a student of a foreign medical

school but has not graduated from the school to satisfy any

requirements other than those listed in Subsection (a) before

beginning an internship or residency.

(d) For purposes of licensing under this chapter, a document

granted by a medical school located outside the United States

issued after the completion of all the didactic work of the

medical school is considered the equivalent of a degree of doctor

of medicine or doctor of osteopathy on certification by the

medical school in the United States in which the training was

received that the person to whom the document was issued

satisfactorily completed the requirements listed in Subsection

(a)(4).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.027(e), eff.

Sept. 1, 2001.

Text of section as added by Acts 2005, 79th Leg., R.S., Ch.

269, Sec. 1.22

For text of section as added by Acts 2005, 79th Leg., Ch.

799, Sec. 1, see other Sec. 155.006.

Sec. 155.006. ISSUANCE OF LIMITED LICENSE. (a) The board may

adopt rules and prescribe fees related to the issuance of a

license under this section that is limited in scope to an

applicant by virtue of the applicant's conceded eminence and

authority in the applicant's specialty.

(b) An applicant is eligible for a limited license under this

section on presenting proof satisfactory to the board that the

applicant:

(1) is recommended to the board by the dean, president, or chief

academic officer of:

(A) a school of medicine in this state;

(B) The University of Texas Health Center at Tyler;

(C) The University of Texas M. D. Anderson Cancer Center; or

(D) a program of graduate medical education, accredited by the

Accreditation Council for Graduate Medical Education or the

American Osteopathic Association, that exceeds the requirements

for eligibility for first board certification in the discipline;

(2) is expected to receive an appointment at the institution or

program making the recommendation under Subdivision (1);

(3) has not failed a licensing examination that would prevent

the applicant from obtaining a full license not limited in scope

in this state;

(4) has passed a Texas medical jurisprudence examination as

determined by board rule;

(5) has successfully completed at least one year of approved

subspecialty training accredited by the Accreditation Council for

Graduate Medical Education or the American Osteopathic

Association;

(6) is of good professional character, is not subject to denial

of a license under Section 164.051, and has not engaged in

conduct described by Section 164.052 or 164.053; and

(7) meets any other requirements prescribed by board rule

adopted under this section.

(c) In adopting rules under this section, the board may adopt

rules that prescribe additional qualifications for an applicant,

including education and examination requirements, conditions of

employment, and application procedures. The board by rule may

qualify, restrict, or otherwise limit a license issued under this

section.

(d) The board by rule may define "conceded eminence and

authority in the applicant's specialty." In adopting rules under

this subsection, the board shall consider criteria that include a

person's:

(1) academic appointments;

(2) length of time in a profession;

(3) scholarly publications; and

(4) professional accomplishments.

(e) The board may require that the holder of a license under

this section serve a six-month probationary period during which

medical services provided by the license holder are supervised by

another licensed physician.

(f) The holder of a license under this section shall be limited

to the practice of only a specialty of medicine for which the

license holder has trained and qualified, as determined by the

board. The license holder may not practice medicine outside of

the setting of the institution or program that recommended the

license holder under Subsection (b)(1).

(g) The holder of a license under this section may not change

the license holder's practice setting to a new institution or

program unless the license holder applies for a new license under

this section with the recommendation of that institution or

program as required by Subsection (b)(1).

(h) A license holder under this section may obtain a full

license not limited in scope to practice medicine in this state

by meeting all applicable eligibility requirements for that

license.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 1.22, eff. September 1, 2005.

Text of section as added by Acts 2005, 79th Leg., R.S., Ch.

799, Sec. 1

For text of section as added by Acts 2005, 79th Leg., Ch.

269, Sec. 1.22, see other Sec. 155.006.

Sec. 155.006. ISSUANCE OF LIMITED LICENSE. (a) The board may

adopt rules and prescribe fees related to the issuance of a

license under this section that is limited in scope to an

applicant by virtue of the applicant's conceded eminence and

authority in the applicant's specialty.

(b) An applicant is eligible for a limited license under this

section on presenting proof satisfactory to the board that the

applicant:

(1) is recommended to the board by the dean, president, or chief

academic officer of:

(A) a school of medicine in this state;

(B) The University of Texas Health Center at Tyler;

(C) The University of Texas M. D. Anderson Cancer Center; or

(D) a program of graduate medical education, accredited by the

Accreditation Council for Graduate Medical Education or the

American Osteopathic Association, that exceeds the requirements

for eligibility for first board certification in the discipline;

(2) is expected to receive an appointment at the institution or

program making the recommendation under Subdivision (1);

(3) has not failed a licensing examination that would prevent

the applicant from obtaining a full license not limited in scope

in this state;

(4) has passed a Texas medical jurisprudence examination as

determined by board rule;

(5) has successfully completed at least one year of approved

subspecialty training accredited by the Accreditation Council for

Graduate Medical Education or the American Osteopathic

Association;

(6) is of good professional character, is not subject to denial

of a license under Section 164.051, and has not engaged in

conduct described by Section 164.052 or 164.053; and

(7) meets any other requirements prescribed by board rule

adopted under this section.

(c) In adopting rules under this section, the board may adopt

rules that prescribe additional qualifications for an applicant,

including education and examination requirements, conditions of

employment, and application procedures. The board by rule may

qualify, restrict, or otherwise limit a license issued under this

section.

(d) The board by rule may define "conceded eminence and

authority in the applicant's specialty." In adopting rules under

this subsection, the board shall consider criteria that include a

person's:

(1) academic appointments;

(2) length of time in a profession;

(3) scholarly publications; and

(4) professional accomplishments.

(e) The board may require that the holder of a license under

this section serve a six-month probationary period during which

medical services provided by the license holder are supervised by

another licensed physician.

(f) The holder of a license under this section shall be limited

to the practice of only a specialty of medicine for which the

license holder has trained and qualified, as determined by the

board. The license holder may not practice medicine outside of

the setting of the institution or program, or an affiliate of the

institution or program, that recommended the license holder under

Subsection (b)(1).

(g) The holder of a license under this section may not change

the license holder's practice setting to a new institution or

program unless the license holder applies for a new license under

this section with the recommendation of that institution or

program as required by Subsection (b)(1).

(h) A license holder under this section may obtain a full

license not limited in scope to practice medicine in this state

by meeting all applicable eligibility requirements for such

license.

Added by Acts 2005, 79th Leg., Ch.

799, Sec. 1, eff. September 1, 2005.

Sec. 155.007. APPLICATION PROCESS. (a) The executive director

shall review each application for a license and shall:

(1) recommend to the board each applicant eligible for a

license; and

(2) report to the board the name of each applicant determined to

be ineligible for a license, together with the reasons for that

determination.

(b) An applicant determined to be ineligible for a license by

the executive director may request review of that determination

by a committee of the board. The applicant must request the

review not later than the 20th day after the date the applicant

receives notice of the determination.

(c) The executive director may refer an application to the board

committee for a recommendation concerning eligibility. If the

committee determines that the applicant is ineligible for a

license, the committee shall submit that determination, together

with the reasons for the determination, to the board unless the

applicant requests a hearing not later than the 20th day after

the date the applicant receives notice of the determination.

(d) The committee may refer an application for determination of

eligibility to the full board.

(e) A hearing requested under Subsection (c) shall be held

before an administrative law judge of the State Office of

Administrative Hearings and must comply with:

(1) Chapter 2001, Government Code; and

(2) the rules of:

(A) the State Office of Administrative Hearings; and

(B) the board.

(f) After receipt of the administrative law judge's proposed

findings of fact and conclusions of law, the board shall

determine the applicant's eligibility. The board shall provide an

applicant who is denied a license a written statement containing

the reasons for the board's action.

(g) Each report received or gathered by the board on a license

applicant is confidential and is not subject to disclosure under

Chapter 552, Government Code. The board may disclose a report to

an appropriate licensing authority in another state. The board

shall report all licensing actions to appropriate licensing

authorities in other states and to the Federation of State

Medical Boards of the United States.

(h) Not later than January 1 of each year:

(1) the executive director shall review the policy and

procedures the board uses to issue licenses; and

(2) the board shall perform a needs assessment to enable the

board to determine the performance goals that the board must meet

to reduce any unreasonable delays in the timely completion of the

licensing process and to ensure the process is completed in a

reasonable number of days.

(i) Not later than August 1 of each even-numbered year, the

executive director shall issue a report to the governor, the

Legislative Budget Board, and the relevant committees of the

senate and the house of representatives on the state of the

board's licensing process.

(j) The report required under Subsection (i) must include a

projected yearly budget for board staffing and technology

improvements that will allow the board to issue licenses within a

reasonable number of days.

(k) The board and the executive director shall ensure that any

change in licensing policies or procedures is made only to

increase the number of licenses issued under this chapter, reduce

unreasonable delays in the licensing process, and maintain public

safety.

(l) The report required under Subsection (i) must include:

(1) any specialty certification information collected from

applicants, including any information similar to information

collected under Section 154.006;

(2) the location where each applicant intends to practice; and

(3) in aggregate form, data collected since the prior report

relating to felony convictions, Class A and Class B misdemeanor

convictions, and deferred adjudications for felonies and Class A

and Class B misdemeanors.

(m) Not later than August 31, 2008, the board shall ensure that

the average time to process license applications under this

chapter does not exceed 51 days. The board shall include the

board's progress toward this performance measure target in the

report required under Subsection (i).

(n) The board shall make an effort to give priority to an

application submitted by an applicant who informs the board that

the applicant intends to practice in a medically underserved area

of this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.027(f), eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

880, Sec. 2, eff. June 15, 2007.

Sec. 155.008. CRIMINAL RECORD CHECK. (a) The board may submit

to the Department of Public Safety a complete set of fingerprints

of each license applicant, and the department shall classify and

check the fingerprints against those in the department's

fingerprint records. The department shall certify to the board

its findings regarding the criminal record of the applicant or

the applicant's lack of a criminal record.

(b) Each applicant shall submit information to the board

detailing any conviction for a felony or a Class A or Class B

misdemeanor or a deferred adjudication for a felony or Class A or

Class B misdemeanor for a violation relating to:

(1) Medicare, Medicaid or insurance fraud;

(2) the Texas Controlled Substances Act or intoxication or

alcoholic beverage offenses;

(3) sexual or assaultive offenses; and

(4) tax fraud or evasion.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.023(b), eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

880, Sec. 3, eff. June 15, 2007.

Sec. 155.009. LIMITED LICENSE FOR PRACTICE OF ADMINISTRATIVE

MEDICINE. (a) The board shall adopt rules for the issuance of a

license that limits the license holder to the practice of

administrative medicine. The board's rules under this section

must include provisions for eligibility for the license, issuance

and renewal of the license, the fees applicable to the license,

continuing education requirements, and the scope of practice of a

person who holds the license.

(b) An applicant for a license under this section must meet all

of the requirements for issuance of a license under Section

155.002.

(c) A license holder under this section who seeks to practice

medicine under an unrestricted license that is not limited to the

practice of administrative medicine must provide proof to the

board that the license holder has the clinical competence to

practice medicine under that license and must meet all applicable

eligibility requirements for that license. The board may require

the license holder to pass any examination the board determines

necessary.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 1.23, eff. September 1, 2005.

SUBCHAPTER B. LICENSE EXAMINATION

Sec. 155.051. EXAMINATION REQUIRED. (a) Except as provided by

Subsection (b), an applicant for a license to practice medicine

in this state must pass each part of an examination described by

Section 155.0511(2), (3), (4), (6), or (7) within seven years.

(b) An applicant who is a graduate of a program designed to lead

to both a doctor of philosophy degree and a doctor of medicine

degree or doctor of osteopathy degree must pass each part of an

examination described by Section 155.0511(2), (3), (4), (6), or

(7) not later than the second anniversary of the date the

applicant completed the graduate medical training described by

Section 155.003(a)(5).

(c) The time frame to pass each part of the examination

described by Subsection (a) is extended to 10 years and the

anniversary date to pass each part of the examination described

by Subsection (b) is extended to the 10th anniversary if the

applicant:

(1) is specialty board certified by a specialty board that:

(A) is a member of the American Board of Medical Specialties; or

(B) is a member of the Bureau of Osteopathic Specialists; or

(2) has been issued a faculty temporary license, as prescribed

by board rule, and has practiced under such a license for a

minimum of 12 months and, at the conclusion of the 12-month

period, has been recommended to the board by the chief

administrative officer and the president of the institution in

which the applicant practiced under the faculty temporary

license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.027(g), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

79, Sec. 1, eff. May 17, 2005.

Sec. 155.0511. EXAMINATIONS ADMINISTERED OR ACCEPTED BY BOARD.

The board may administer or accept the following examinations for

licensing as determined by rule:

(1) a state board licensing examination;

(2) the Medical Council of Canada Examination (LMCC) or its

successor;

(3) the National Board of Osteopathic Medical Examiners (NBOME)

examination or its successor;

(4) the National Board of Medical Examiners (NBME) examination

or its successor;

(5) the Federation Licensing Examination (FLEX) with a weighted

average in one sitting before June 1985;

(6) the Federation Licensing Examination (FLEX) after May 1985;

(7) the United States Medical Licensing Examination (USMLE) or

its successor;

(8) a combination of the examinations described by Subdivisions

(3) and (6) as determined by board rule; or

(9) a combination of the examinations described by Subdivisions

(4), (6), and (7) as determined by board rule.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.027(h), eff.

Sept. 1, 2001.

Sec. 155.052. GENERAL EXAMINATION PROCEDURES. (a) Each

examination administered to evaluate basic medical knowledge and

clinical competency must be prepared by a national testing

service or the board and validated by qualified independent

testing professionals. The examination must be in writing and in

English.

(b) A license examination must be entirely fair and impartial to

all persons and to each school or system of medicine.

(c) An applicant who wishes to request reasonable accommodations

due to a disability must submit the request on filing the

application.

(d) The board by rule shall determine the passing grade for each

examination used by the board.

(e) The board shall give each license applicant notice of the

date and place of the examination, if administered by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.027(i), eff.

Sept. 1, 2001.

Sec. 155.053. PUBLIC MEMBER PARTICIPATION IN EXAMINATION. (a)

A public member of the board may not participate in the

preparation of an examination used to examine the academic and

professional credentials of a license applicant or to examine the

applicant orally or in writing.

(b) Each public member shall be given notice of, and may be

present at, each examination or deliberation concerning the

results of an examination and may participate in the development

and establishment of the procedures and criteria for each

examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 155.054. EXAMINATION SUBJECTS. (a) Each license

examination must include subjects generally taught by medical

schools, a knowledge of which is commonly and generally required

of each candidate for the degree of doctor of medicine or doctor

of osteopathy conferred by schools in this state.

(b) The board shall administer the Texas medical jurisprudence

examination to all applicants.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.027(j), eff.

Sept. 1, 2001.

Sec. 155.055. NOTICE OF EXAMINATION RESULTS. The board shall

notify each examinee of the results of a licensing examination

not later than the 120th day after the date the examination is

administered by the board. However, if an examination is graded

or reviewed by a national testing service, the board shall notify

each examinee of the results of the examination not later than

the 30th day after the date the board receives the results from

the testing service.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.027(k), eff.

Sept. 1, 2001.

Sec. 155.056. EXAMINATION ATTEMPT LIMITS. (a) An applicant

must pass each part of an examination within three attempts.

(b) The board shall adopt rules that prescribe how the limit on

the number of examination attempts under Subsection (a) shall

apply to an applicant who seeks a license and who attempts more

than one type of examination.

(c) Notwithstanding Subsection (a), an applicant who, on

September 1, 2005, held a physician-in-training permit issued

under Section 155.105 or had an application for that permit

pending before the board must pass each part of the examination

within three attempts, except that, if the applicant has passed

all but one part of the examination within three attempts, the

applicant may take the remaining part of the examination one

additional time. However, an applicant is considered to have

satisfied the requirements of this subsection if the applicant:

(1) passed all but one part of the examination approved by the

board within three attempts and passed the remaining part of the

examination within six attempts;

(2) is specialty board certified by a specialty board that:

(A) is a member of the American Board of Medical Specialties; or

(B) is approved by the American Osteopathic Association; and

(3) has completed in this state an additional two years of

postgraduate medical training approved by the board.

(d) The limitation on examination attempts by an applicant under

Subsection (a) does not apply to an applicant who:

(1) is licensed and in good standing as a physician in another

state;

(2) has been licensed for at least five years;

(3) does not hold a medical license in the other state that has

any restrictions, disciplinary orders, or probation; and

(4) passed all but one part of the examination approved by the

board within three attempts and:

(A) passed the remaining part of the examination within one

additional attempt; or

(B) passed the remaining part of the examination within six

attempts if the applicant:

(i) is specialty board certified by a specialty board that:

(a) is a member of the American Board of Medical Specialties; or

(b) is approved by the American Osteopathic Association; and

(ii) has completed in this state an additional two years of

postgraduate medical training approved by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.027(l), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.24, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

796, Sec. 1, eff. June 15, 2007.

Sec. 155.057. PRESERVATION OF EXAMINATION MATERIALS. The board

shall preserve all examination questions, answers, and grades as

directed by board rule until the first anniversary of the date of

the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.027(m), eff.

Sept. 1, 2001.

Sec. 155.058. APPLICATION OF OPEN RECORDS AND OPEN MEETINGS LAW

TO EXAMINATION PROCEDURES. (a) The following are exempt from

Chapters 551 and 552, Government Code:

(1) examination questions that may be used in the future;

(2) examinations; and

(3) deliberations and records relating to the professional

character and fitness of applicants.

(b) Subsection (a)(2) does not prohibit the board from providing

an examination to an applicant who has taken that examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.027(n), eff.

Sept. 1, 2001.

SUBCHAPTER C. CERTAIN TEMPORARY LICENSES OR PERMITS

Sec. 155.101. PROVISIONAL LICENSE TO PRACTICE IN CERTAIN AREAS.

(a) On application, the board shall grant a provisional license

to practice medicine in a location described by Subsection (e) to

an applicant for a license under this subtitle who is licensed in

good standing as a physician in another state.

(b) The board may not grant a provisional license under this

section to an applicant who:

(1) has had a medical license suspended or revoked by another

state or a Canadian province; or

(2) holds a medical license issued by another state or a

Canadian province that is subject to a restriction, disciplinary

order, or probationary order.

(c) The provisional license applicant must:

(1) have passed a national or other examination recognized by

the board relating to the practice of medicine within the number

of attempts allowed under Section 155.056;

(2) submit information to enable the board to conduct a criminal

background check as required by the board; and

(3) be sponsored by a person licensed under this subtitle with

whom the provisional license holder may practice under this

section.

(d) The board may excuse an applicant for a provisional license

from the requirement of Subsection (c)(3) if the board determines

that compliance with that subsection constitutes a hardship to

the applicant.

(e) A person who holds a provisional license issued under this

section may only practice medicine in a location:

(1) designated by the federal government as a health

professional shortage area; or

(2) designated by the federal or state government as a medically

underserved area.

(f) A provisional license expires on the earlier of:

(1) the date the board issues the provisional license holder a

license under this subtitle or denies the provisional license

holder's application for a license; or

(2) the 270th day after the date the provisional license was

issued.

(g) The board shall issue a license under this subtitle to the

holder of a provisional license under this section if:

(1) the provisional license holder passes the examination

required by Section 155.051; and

(2) the provisional license holder satisfies all other license

requirements under this subtitle.

Added by Acts 2009, 81st Leg., R.S., Ch.

463, Sec. 1, eff. September 1, 2009.

Sec. 155.1025. EXPEDITED PROCESS FOR CERTAIN APPLICANTS. (a)

The board shall adopt rules for expediting any application for a

license under this subtitle made by a person who submits an

affidavit with the application stating that:

(1) the applicant intends to practice in a rural community; or

(2) the applicant intends to practice medicine in a medically

underserved area or health professional shortage area, designated

by the United States Department of Health and Human Services,

that has a current shortage of physicians.

(b) The board shall notify the Texas Department of Health on

receipt of an application for expedited processing under

Subsection (a)(2).

Added by Acts 2001, 77th Leg., ch. 1293, Sec. 1, eff. June 16,

2001. Amended by Acts 2003, 78th Leg., ch. 143, Sec. 2, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 609, Sec. 17, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 9.006(o), eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

880, Sec. 5, eff. June 15, 2007.

Sec. 155.104. TEMPORARY LICENSES. (a) The board may adopt

rules and set fees relating to granting temporary licenses and

extending the expiration dates of temporary licenses. The board

by rule shall set a time limit for the term of a temporary

license.

(b) The board may issue a faculty temporary license to practice

medicine to a physician as provided by this section. The

physician:

(1) must hold a current medical license that is unrestricted and

not subject to a disciplinary order or probation in another state

or a Canadian province or have completed at least three years of

postgraduate residency;

(2) may not hold a medical license in another state or a

Canadian province that has any restrictions, disciplinary orders,

or probation;

(3) must pass the Texas medical jurisprudence examination; and

(4) must hold a salaried faculty position equivalent to at least

the level of assistant professor and be working full-time at one

of the following institutions:

(A) The University of Texas Medical Branch at Galveston;

(B) The University of Texas Southwestern Medical Center at

Dallas;

(C) The University of Texas Health Science Center at Houston;

(D) The University of Texas Health Science Center at San

Antonio;

(E) The University of Texas Health Center at Tyler;

(F) The University of Texas M. D. Anderson Cancer Center;

(G) Texas A&M University College of Medicine;

(H) the Schools of Medicine at Texas Tech University Health

Sciences Center;

(I) Baylor College of Medicine;

(J) the University of North Texas Health Science Center at Fort

Worth;

(K) an institutional sponsor of a graduate medical education

program accredited by the Accreditation Council for Graduate

Medical Education; or

(L) a nonprofit health corporation certified under Section

162.001 and affiliated with a program described by Paragraph (K).

(c) A physician is eligible for a temporary license under

Subsection (b) if the physician holds a faculty position of at

least the level of assistant professor and works at least

part-time at an institution listed in Subsection (b)(4) and:

(1) the physician is on active duty in the United States armed

forces; and

(2) the physician's practice under the temporary license will

fulfill critical needs of the citizens of this state.

(d) A physician who is issued a temporary license under

Subsection (b) must sign an oath on a form prescribed by the

board swearing that the physician:

(1) has read and is familiar with this subtitle and board rules;

(2) will abide by the requirements of this subtitle and board

rules while practicing under the physician's temporary license;

and

(3) will be subject to the disciplinary procedures of the board.

(e) A physician holding a temporary license under Subsection (b)

and the physician's institution must file affidavits with the

board affirming acceptance of the terms and limits imposed by the

board on the medical activities of the physician.

(f) A temporary license issued under Subsection (b) is valid for

one year.

(g) The holder of a temporary license issued under Subsection

(b) is limited to the teaching confines of the applying

institution as a part of the physician's duties and

responsibilities assigned by the institution and may not practice

medicine outside of the setting of the institution or an

affiliate of the institution. The physician may participate in

the full activities of the department of any hospital for which

the physician's institution has full responsibility for clinical,

patient care, and teaching activities.

(h) The application for a temporary license under Subsection (b)

must be made by the chairman of the department of the institution

in which the physician teaches, or the person holding the

equivalent position at the institution where the physician

teaches, and must contain the information and documentation

requested by the department. The application must be endorsed by

the dean of the medical school or the president of the

institution.

(i) Three years in a teaching faculty position at an institution

listed in Subsection (b)(4) may be treated as equivalent to three

years of an approved postgraduate residency program if, at the

conclusion of the three-year period, the physician presents

recommendations on the physician's behalf from the chief

administrative officer and the president of the institution.

(j) A physician who holds a temporary license issued under

Subsection (b) and who wishes to receive a permanent unrestricted

license must meet the requirements for issuance of a permanent

unrestricted license, including any examination requirements.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.028(b), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.25, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

792, Sec. 1, eff. June 19, 2009.

Sec. 155.105. PHYSICIAN-IN-TRAINING PERMIT. (a) The board as

provided by board rule may issue a physician-in-training permit

to a physician not otherwise licensed by the board who is

participating in a graduate medical education training program

approved by the board.

(b) A physician-in-training permit does not authorize the

performance of a medical act by the permit holder unless the act

is performed:

(1) as a part of the graduate medical education training

program; and

(2) under the supervision of a physician.

(c) The board has jurisdiction to discipline a permit holder

whose permit has expired if the violation of the law occurred

during the time the permit was valid. If an investigation is open

when the permit expires, the permit shall be executory and the

board may retain jurisdiction.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.027(o), eff.

Sept. 1, 2001.

Sec. 155.106. CERTIFICATION OF LICENSE TO OTHER STATES. On the

request of a license holder, the board shall issue a certificate

that endorses the license issued by the board to other states.

The board shall charge a fee for the issuance of the certificate.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 155.107. CERTIFICATION OF EXAMINATION GRADES. On the

request of a license holder, the board shall issue certification

of state board examination grades to the Federation of State

Medical Boards of the United States. The board shall charge a

reasonable fee for the issuance.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.023(c), eff.

Sept. 1, 2001.

SUBCHAPTER D. ISSUANCE OF NEW OR DUPLICATE LICENSE

Sec. 155.151. DUPLICATE LICENSE. (a) If a license issued under

this subtitle is lost or destroyed, the license holder may apply

to the board for a duplicate license. The application must be on

a form prescribed by the board, accompanied by an affidavit of

the loss or destruction that states that the applicant is the

person to whom the license was issued and other information

concerning the loss or destruction of the license as required by

the board.

(b) On payment of a fee set by the board, the board shall issue

a duplicate license to the person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 155.152. ISSUANCE OF NEW LICENSE ON CHANGE OF NAME. The

board may issue a new license to a license holder if the license

holder changes the license holder's name.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 156. REGISTRATION OF PHYSICIANS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE B. PHYSICIANS

CHAPTER 156. REGISTRATION OF PHYSICIANS

SUBCHAPTER A. RENEWAL AND REGISTRATION

Sec. 156.001. REGISTRATION REQUIREMENTS AND PROCEDURES. (a)

Each person licensed to practice medicine in this state must

register with the board every two years. The initial

registration permit shall be issued with the license. The board

by rule may adopt a system under which licenses expire on various

dates during the year.

(b) Except as provided by Section 156.002, the application for

registration must be accompanied by a registration permit fee in

an amount set by the board regardless of whether the person is

practicing medicine in this state.

(c) A license holder may renew the registration permit by

submitting to the board, on or before the expiration date of the

registration permit, the required renewal application and

registration renewal fee. Each registration permit renewal

application must include:

(1) the license holder's name, mailing address, and, if one is

available, address for receipt of electronic mail;

(2) the primary place at which the license holder is engaged in

the practice of medicine; and

(3) other necessary information as prescribed by board rule.

(d) If the license holder is licensed to practice medicine by

another state or country or by the uniformed services of the

United States, the registration renewal application must include

a description of any investigation the license holder knows is in

progress and any sanction imposed by or disciplinary matter

pending in the state, country, or service regarding the license

holder.

(e) In addition to the information required by Subsection (c), a

license holder shall submit to the board with the registration

permit renewal application information not reported on a license

application or a previous permit renewal application relating to

a felony conviction, a conviction for a Class A or Class B

misdemeanor, or a deferred adjudication for a felony offense or

Class A or Class B misdemeanor offense for:

(1) Medicare, Medicaid or insurance fraud;

(2) the Texas Controlled Substances Act or intoxication or

alcoholic beverage offenses;

(3) sexual or assaultive offenses; and

(4) tax fraud or evasion.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.027(p), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 202, Sec. 12, eff. June

10, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.26, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

880, Sec. 4, eff. June 15, 2007.

Sec. 156.002. EXEMPTION FOR CERTAIN PHYSICIANS. (a) The board

by rule may exempt a retired physician from the registration

permit fee requirement.

(b) A physician licensed by the board whose only practice is

voluntary charity care, as defined by board rule, is exempt from

the registration permit fee requirement.

(c) A retired physician whose only practice is voluntary medical

care for a disaster relief organization is exempt from the

registration permit fee requirement.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.027(q), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 202, Sec. 13, eff. June

10, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

246, Sec. 4, eff. May 30, 2005.

Acts 2005, 79th Leg., Ch.

1096, Sec. 1, eff. September 1, 2005.

Sec. 156.003. STAGGERED RENEWAL SYSTEM. (a) The board by rule

may adopt a system under which registration permits expire on

various dates during the two-year registration period.

(b) For the registration period in which the expiration date is

changed, registration permit fees shall be prorated. On renewal

of the registration on the new expiration date, the total

registration permit fee is payable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.027(r), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 202, Sec. 14, eff. June

10, 2003.

Sec. 156.004. NOTICE OF EXPIRATION. The board shall send a

registration permit renewal application notice to each physician

at the physician's last known address according to the board's

records at least 30 days before the expiration date of the

registration permit. The board shall provide for a 30-day grace

period for renewing the registration permit from the date of the

expiration of the permit.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.027(s), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 202, Sec. 15, eff. June

10, 2003.

Sec. 156.005. RENEWAL OF CERTAIN REGISTRATION PERMITS. (a) If

a person's registration permit has been expired for 90 days or

less, the person may renew the permit by submitting to the board

the required registration renewal application, the registration

renewal fee, and a $75 penalty fee.

(b) If the person's registration permit has been expired for

longer than 90 days but less than one year, the person may renew

the permit by submitting to the board the required registration

renewal application, the registration renewal fee, and a $150

penalty fee.

(c) If the person's registration permit has been expired for one

year or longer, the person's license is automatically canceled,

unless an investigation is pending, and the person may not renew

the registration permit.

(d) A physician whose license is automatically canceled may

obtain a new license by complying with the requirements, fees,

and procedures for obtaining a new license. The board may issue a

new license without examination to a person whose license is

automatically canceled for less than two years.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.027(t), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 202, Sec. 16, eff. June

10, 2003.

Sec. 156.006. EMERGENCY CONTACT INFORMATION. (a) Each license

holder shall submit to the board telephone numbers, fax numbers,

and e-mail addresses, if available and as appropriate, that the

board may use to contact the license holder in an emergency.

(b) A license holder who receives an initial registration permit

shall provide the information required under Subsection (a) not

later than the 30th day after the date the permit is issued.

Each license holder who applies to renew a registration permit

shall submit the information required under Subsection (a) with

the renewal application.

(c) A license holder shall report to the board any change in the

information required under Subsection (a) not later than the 45th

day after the date of the change.

(d) The information provided by a license holder under this

section is confidential and is not subject to disclosure under

Chapter 552, Government Code. The board may not publish,

release, or make available information provided by a license

holder under this section except as provided by Subsection (e).

(e) In the event of a public health emergency declared or

invoked by the governor, the Department of State Health Services,

or a federal agency, the board may publish, release, or make

available information provided by a license holder under this

section for the sole purpose of disseminating information to:

(1) a license holder;

(2) a designated city, county, state, or federal public health

or emergency management official; or

(3) the Federation of State Medical Boards.

Added by Acts 2009, 81st Leg., R.S., Ch.

1345, Sec. 1, eff. September 1, 2009.

Sec. 156.007. ISSUANCE OF REGISTRATION PERMIT. (a) On receipt

of a registration renewal application and all required fees, the

board, after ascertaining from the records of the board or from

other sources considered reliable by the board that the applicant

is a physician in this state and meets all other requirements for

registration, shall issue to the applicant a registration permit

certifying that the applicant has filed the application, has paid

the registration permit fee for the registration period, and has

completed the requirements for registration.

(b) The filing of the registration renewal application, the

payment of the required fees, and the issuance of the permit do

not entitle the permit holder to practice medicine in this state

unless:

(1) the permit holder has been previously licensed as a

physician by the board, as prescribed by law;

(2) the license to practice medicine is in effect;

(3) the permit holder has met the continuing medical education

requirements; and

(4) the permit holder has submitted a current complete physician

profile.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.027(u), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 202, Sec. 17, eff. June

10, 2003.

Sec. 156.008. PRACTICING MEDICINE WITHOUT REGISTRATION

PROHIBITED. (a) Practicing medicine after the expiration of the

30-day grace period under Section 156.004 following expiration of

a registration permit that has not been renewed for the current

registration period as provided by this subchapter has the same

effect as, and is subject to all penalties of, practicing

medicine without a license.

(b) In a prosecution for the unlawful practice of medicine, the

receipt showing payment of the registration fee required by this

chapter does not constitute evidence that the receipt holder is

lawfully entitled to practice medicine.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 753, Sec. 1, eff. June 13,

2001; Acts 2003, 78th Leg., ch. 202, Sec. 18, eff. June 10, 2003.

Sec. 156.009. INACTIVE STATUS. The board may adopt rules and

set reasonable fees relating to placing license holders on

inactive status.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 202, Sec. 19, eff. June 10,

2003.

SUBCHAPTER B. CONTINUING MEDICAL EDUCATION REQUIREMENTS

Sec. 156.051. REPORTING PROGRAM; RULES; EXEMPTION. (a) The

board by rule shall adopt, monitor, and enforce a reporting

program for the continuing medical education of license holders.

The board shall adopt and administer rules that:

(1) establish the number of hours of continuing medical

education the board determines appropriate as a prerequisite to

the registration of a license under this subtitle;

(2) require at least one-half of the hours of continuing medical

education established under Subdivision (1) to be board approved;

and

(3) adopt a process to assess a license holder's participation

in continuing medical education courses.

(b) In approving continuing medical education hours under

Subsection (a)(2), the board shall consider the standards of:

(1) the American Medical Association adopted by that association

for its Physician's Recognition Award; or

(2) the American Osteopathic Association.

(c) The board shall permit the hours that are not subject to

board approval under Subsection (a)(2) to consist of self-study

or equivalent self-directed continuing medical education

according to guidelines determined by the board.

(d) This section does not apply to a license holder who is

exempt by rule from paying the registration fee under Section

156.002(a).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 202, Sec. 20, eff. June 10,

2003.

Sec. 156.052. PRESUMPTION OF COMPLIANCE FOR CERTAIN LICENSE

HOLDERS. A license holder is presumed to be in compliance with

the requirements of this subchapter if, during the 36 months

preceding the date of the required registration, the license

holder becomes board certified or recertified by a specialty

board approved by the American Board of Medical Specialties or

the American Osteopathic Association Bureau of Osteopathic

Specialists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 202, Sec. 21, eff. June 10,

2003.

Sec. 156.053. TEMPORARY EXEMPTION. (a) The board may

temporarily exempt a license holder from the continuing medical

education requirement on the basis of:

(1) catastrophic illness;

(2) military service outside this state for longer than one

year;

(3) medical practice and residence outside the United States for

longer than one year; or

(4) good cause shown on the written application of the license

holder that provides evidence satisfactory to the board that the

license holder is unable to comply with the requirement.

(b) A temporary exemption granted under Subsection (a) may not

exceed one year but may be renewed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 202, Sec. 22, eff. June 10,

2003.

Sec. 156.054. AUTHORITY OF BOARD TO REQUIRE ADDITIONAL HOURS.

This subchapter does not prevent the board from taking

disciplinary action with respect to a license holder or license

applicant by requiring additional hours of continuing medical

education, including education in specific course subjects.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 156.055. CONTINUING EDUCATION IN PAIN TREATMENT. A

physician licensed under this subtitle who submits an application

for renewal of a license that designates a direct patient care

practice and whose practice includes treating patients for pain

is encouraged to include continuing medical education in pain

treatment among the hours of continuing medical education

completed to comply with Section 156.051(a)(2).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 156.056. CERTAIN VOLUNTEER SERVICES. (a) In this section,

"site serving a medically underserved population" has the meaning

assigned by Section 157.052.

(b) The board by rule shall permit a license holder to complete

half of any informal continuing medical education hours required

under this subchapter by providing volunteer medical services at

a site serving a medically underserved population other than a

site that is a primary practice site of the license holder.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.029(a), eff.

Sept. 1, 2001.

Sec. 156.057. CONTINUING EDUCATION IN FORENSIC EVIDENCE

COLLECTION. (a) A physician licensed under this subtitle who

submits an application for renewal of a license to practice

medicine and whose practice includes treating patients in an

emergency room setting may complete two hours of continuing

medical education relating to forensic evidence.

(b) The board shall adopt rules to establish the content of

continuing medical education relating to forensic evidence

collection. The board may adopt other rules to implement this

section.

Added by Acts 2005, 79th Leg., Ch.

782, Sec. 1, eff. September 1, 2005.



CHAPTER 157. AUTHORITY OF PHYSICIAN TO DELEGATE CERTAIN MEDICAL ACTS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE B. PHYSICIANS

CHAPTER 157. AUTHORITY OF PHYSICIAN TO DELEGATE CERTAIN MEDICAL

ACTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 157.001. GENERAL AUTHORITY OF PHYSICIAN TO DELEGATE. (a)

A physician may delegate to a qualified and properly trained

person acting under the physician's supervision any medical act

that a reasonable and prudent physician would find within the

scope of sound medical judgment to delegate if, in the opinion of

the delegating physician:

(1) the act:

(A) can be properly and safely performed by the person to whom

the medical act is delegated;

(B) is performed in its customary manner; and

(C) is not in violation of any other statute; and

(2) the person to whom the delegation is made does not represent

to the public that the person is authorized to practice medicine.

(b) The delegating physician remains responsible for the medical

acts of the person performing the delegated medical acts.

(c) The board may determine whether:

(1) an act constitutes the practice of medicine, not

inconsistent with this chapter; and

(2) a medical act may be properly or safely delegated by

physicians.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 157.002. GENERAL DELEGATION OF ADMINISTRATION AND PROVISION

OF DANGEROUS DRUGS. (a) In this section:

(1) "Administering" means the direct application of a drug to

the body of a patient by injection, inhalation, ingestion, or any

other means.

(2) "Provision" means the supply of one or more unit doses of a

drug, medicine, or dangerous drug.

(b) A physician may delegate to any qualified and properly

trained person acting under the physician's supervision the act

of administering or providing dangerous drugs in the physician's

office, as ordered by the physician, that are used or required to

meet the immediate needs of the physician's patients. The

administration or provision of the dangerous drugs must be

performed in compliance with laws relating to the practice of

medicine and state and federal laws relating to those dangerous

drugs.

(c) A physician may also delegate to any qualified and properly

trained person acting under the physician's supervision the act

of administering or providing dangerous drugs through a facility

licensed by the Texas State Board of Pharmacy, as ordered by the

physician, that are used or required to meet the immediate needs

of the physician's patients. The administration of those

dangerous drugs must be in compliance with laws relating to the

practice of medicine, professional nursing, and pharmacy and

state and federal drug laws. The provision of those dangerous

drugs must be in compliance with:

(1) laws relating to the practice of medicine, professional

nursing, and pharmacy;

(2) state and federal drug laws; and

(3) rules adopted by the Texas State Board of Pharmacy.

(d) In the provision of services and the administration of

therapy by public health departments, as officially prescribed by

the Texas Department of Health for the prevention or treatment of

specific communicable diseases or health conditions for which the

Texas Department of Health is responsible for control under state

law, a physician may delegate to any qualified and properly

trained person acting under the physician's supervision the act

of administering or providing dangerous drugs, as ordered by the

physician, that are used or required to meet the needs of the

patients. The provision of those dangerous drugs must be in

compliance with laws relating to the practice of medicine,

professional nursing, and pharmacy. An order for the prevention

or treatment of a specific communicable disease or health

condition for which the Texas Department of Health is responsible

for control under state law may not be inconsistent with this

chapter and may not be used to perform an act or duty that

requires the exercise of independent medical judgment.

(e) The administration or provision of the drugs may be

delegated through a physician's order, a standing medical order,

a standing delegation order, or another order defined by the

board.

(f) Subsections (b) and (c) do not authorize a physician or a

person acting under the supervision of a physician to keep a

pharmacy, advertised or otherwise, for the retail sale of

dangerous drugs, other than as authorized under Section 158.003,

without complying with the applicable laws relating to the

dangerous drugs.

(g) A drug or medicine provided under Subsection (b) or (c) must

be supplied in a suitable container labeled in compliance with

applicable drug laws. A qualified and trained person, acting

under the supervision of a physician, may specify at the time of

the provision of the drug the inclusion on the container of the

date of the provision and the patient's name and address.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 157.003. EMERGENCY CARE. The authority to delegate medical

acts to a properly qualified person as provided by this

subchapter applies to emergency care provided by emergency

medical personnel certified by the Texas Department of Health.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 157.004. DELEGATION REGARDING CERTAIN CARE FOR NEWBORNS;

LIABILITY. (a) It is the policy of this state that the

prevention of ophthalmia neonatorum in newborn infants is of

paramount importance for the protection of the health of the

children of this state.

(b) The authority to delegate medical acts to a midwife under

Chapter 203 applies to the possession and administration of eye

prophylaxis for the prevention of ophthalmia neonatorum.

(c) A physician who issues a standing delegation order to a

midwife under Chapter 203 is not liable in connection with an act

performed under that standing delegation order if the midwife

provides proof of licensure under that chapter before the order

is issued.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 53, eff. September 1, 2005.

Sec. 157.005. PERFORMANCE OF DELEGATED ACT NOT PRACTICING

WITHOUT MEDICAL LICENSE. A person to whom a physician delegates

the performance of a medical act is not considered to be

practicing medicine without a license by performing the medical

act unless the person acts with knowledge that the delegation and

the action taken under the delegation is a violation of this

subtitle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 157.006. LIMITATION ON BOARD RULES REGARDING DELEGATION.

The board shall promote a physician's exercise of professional

judgment to decide which medical acts may be safely delegated by

not adopting rules containing, except as absolutely necessary,

global prohibitions or restrictions on the delegation of medical

acts.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 157.007. APPLICABILITY OF OTHER LAWS. An act delegated by

a physician under this chapter must comply with other applicable

laws.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. DELEGATION TO ADVANCED PRACTICE NURSES AND

PHYSICIAN ASSISTANTS

Sec. 157.051. DEFINITIONS. In this subchapter:

(1) "Advanced practice nurse" has the meaning assigned to that

term by Section 301.152. The term includes an advanced nurse

practitioner.

(2) "Carrying out or signing a prescription drug order" means

completing a prescription drug order presigned by the delegating

physician, or the signing of a prescription by a registered nurse

or physician assistant.

(2-a) "Controlled substance" has the meaning assigned to that

term by Section 481.002, Health and Safety Code.

(2-b) "Dangerous drug" has the meaning assigned to that term by

Section 483.001, Health and Safety Code.

(3) "Physician assistant" means a person who holds a license

issued under Chapter 204.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 88, Sec. 1, eff. May 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.27, eff. September 1, 2005.

Sec. 157.0511. PRESCRIPTION DRUG ORDERS. (a) A physician's

authority to delegate the carrying out or signing of a

prescription drug order under this subchapter is limited to:

(1) dangerous drugs; and

(2) controlled substances to the extent provided by Subsection

(b).

(b) A physician may delegate the carrying out or signing of a

prescription drug order for a controlled substance only if:

(1) the prescription is for a controlled substance listed in

Schedule III, IV, or V as established by the commissioner of

public health under Chapter 481, Health and Safety Code;

(2) the prescription, including a refill of the prescription, is

for a period not to exceed 90 days;

(3) with regard to the refill of a prescription, the refill is

authorized after consultation with the delegating physician and

the consultation is noted in the patient's chart; and

(4) with regard to a prescription for a child less than two

years of age, the prescription is made after consultation with

the delegating physician and the consultation is noted in the

patient's chart.

(b-1) The board shall adopt rules that require a physician who

delegates the carrying out or signing of a prescription drug

order under this subchapter to register with the board the name

and license number of the physician assistant or advanced

practice nurse to whom a delegation is made. The board may

develop and use an electronic online delegation registration

process for registration under this subsection.

(c) This subchapter does not modify the authority granted by law

for a licensed registered nurse or physician assistant to

administer or provide a medication, including a controlled

substance listed in Schedule II as established by the

commissioner of public health under Chapter 481, Health and

Safety Code, that is authorized by a physician under a

physician's order, standing medical order, standing delegation

order, or protocol.

Added by Acts 2003, 78th Leg., ch. 88, Sec. 2, eff. May 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.28, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

746, Sec. 1, eff. September 1, 2009.

Sec. 157.052. PRESCRIBING AT SITES SERVING CERTAIN MEDICALLY

UNDERSERVED POPULATIONS. (a) In this section:

(1) "Health manpower shortage area" means:

(A) an urban or rural area of this state that:

(i) is not required to conform to the geographic boundaries of a

political subdivision but is a rational area for the delivery of

health service;

(ii) the secretary of health and human services determines has a

health manpower shortage; and

(iii) is not reasonably accessible to an adequately served area;

(B) a population group that the secretary of health and human

services determines has a health manpower shortage; or

(C) a public or nonprofit private medical facility or other

facility that the secretary of health and human services

determines has a health manpower shortage, as described by 42

U.S.C. Section 254e(a)(1).

(2) "Medically underserved area" means:

(A) an area in this state with a medically underserved

population;

(B) an urban or rural area designated by the secretary of health

and human services as an area in this state with a shortage of

personal health services or a population group designated by the

secretary as having a shortage of those services, as described by

42 U.S.C. Section 300e-1(7); or

(C) an area defined as medically underserved by rules adopted by

the Texas Board of Health based on:

(i) demographics specific to this state;

(ii) geographic factors that affect access to health care; and

(iii) environmental health factors.

(3) "Registered nurse" means a registered nurse recognized by

the Texas Board of Nursing as having the specialized education

and training required under Section 301.152.

(4) "Site serving a medically underserved population" means:

(A) a site located in a medically underserved area;

(B) a site located in a health manpower shortage area;

(C) a clinic designated as a rural health clinic under 42 U.S.C.

Section 1395x(aa);

(D) a public health clinic or a family planning clinic under

contract with the Texas Department of Human Services or the Texas

Department of Health;

(E) a site located in an area in which the Texas Department of

Health determines there is an insufficient number of physicians

providing services to eligible clients of federal, state, or

locally funded health care programs; or

(F) a site that the Texas Department of Health determines serves

a disproportionate number of clients eligible to participate in

federal, state, or locally funded health care programs.

(b) After making a determination under this section that a site

serves a medically underserved population, the Texas Department

of Health shall publish notice of its determination in the Texas

Register and provide an opportunity for public comment in the

manner provided for a proposed rule under Chapter 2001,

Government Code.

(c) At a site serving a medically underserved population, a

physician licensed by the board may delegate to a registered

nurse or physician assistant acting under adequate physician

supervision the act of administering, providing, or carrying out

or signing a prescription drug order, as authorized by the

physician through a physician's order, a standing medical order,

a standing delegation order, or another order or protocol as

defined by the board.

(d) An advertisement for a site serving a medically underserved

population must include the name and business address of the

supervising physician for the site.

(e) Physician supervision is adequate for the purposes of this

section if a delegating physician:

(1) is responsible for the formulation or approval of the

physician's order, standing medical order, standing delegation

order, or other order or protocol, and periodically reviews the

order and the services provided patients under the order;

(2) is on-site to provide medical direction and consultation at

least once every 10 business days during which the advanced

practice nurse or physician assistant is on-site providing care;

(3) receives a daily status report from the advanced practice

nurse or physician assistant on any problem or complication

encountered; and

(4) is available through direct telecommunication for

consultation, patient referral, or assistance with a medical

emergency.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 88, Sec. 3, eff. May 20,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 32, eff. September 1, 2007.

Sec. 157.053. PRESCRIBING AT PHYSICIAN PRIMARY PRACTICE SITES.

(a) In this section, "primary practice site" means:

(1) the practice location of a physician at which the physician

spends the majority of the physician's time;

(2) a licensed hospital, a licensed long-term care facility, or

a licensed adult care center where both the physician and the

physician assistant or advanced practice nurse are authorized to

practice;

(3) a clinic operated by or for the benefit of a public school

district to provide care to the students of that district and the

siblings of those students, if consent to treatment at that

clinic is obtained in a manner that complies with Chapter 32,

Family Code;

(4) the residence of an established patient;

(5) another location at which the physician is physically

present with the physician assistant or advanced practice nurse;

or

(6) a location where a physician assistant or advanced practice

nurse who practices on-site with the physician more than 50

percent of the time and in accordance with board rules provides:

(A) health care services for established patients;

(B) without remuneration, voluntary charity health care services

at a clinic run or sponsored by a nonprofit organization; or

(C) without remuneration, voluntary health care services during

a declared emergency or disaster at a temporary facility operated

or sponsored by a governmental entity or nonprofit organization

and established to serve persons in this state.

(b) At a physician's primary practice site, a physician licensed

by the board may delegate to a physician assistant or an advanced

practice nurse acting under adequate physician supervision the

act of administering, providing, or carrying out or signing a

prescription drug order as authorized through a physician's

order, a standing medical order, a standing delegation order, or

another order or protocol as defined by the board.

(c) Physician supervision of the carrying out and signing of

prescription drug orders must conform to what a reasonable,

prudent physician would find consistent with sound medical

judgment but may vary with the education and experience of the

particular advanced practice nurse or physician assistant. A

physician shall provide continuous supervision, but the constant

physical presence of the physician is not required.

(d) An alternate physician may provide appropriate supervision

on a temporary basis as defined and established by board rule.

(e) A physician's authority to delegate the carrying out or

signing of a prescription drug order is limited to:

(1) four physician assistants or advanced practice nurses or

their full-time equivalents practicing at the physician's primary

practice site or at an alternate practice site under Section

157.0541 unless a waiver is granted under Section 157.0542(b-1);

and

(2) the patients with whom the physician has established or will

establish a physician-patient relationship.

(f) For purposes of Subsection (e)(2), the physician is not

required to see the patient within a specific period.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 112, Sec. 1, eff. May 11,

2001; Acts 2003, 78th Leg., ch. 88, Sec. 4, eff. May 20, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

746, Sec. 2, eff. September 1, 2009.

Sec. 157.054. PRESCRIBING AT FACILITY-BASED PRACTICE SITES. (a)

A physician licensed by the board may delegate, to one or more

physician assistants or advanced practice nurses acting under

adequate physician supervision whose practice is facility-based

at a licensed hospital or licensed long-term care facility, the

administration or provision of a drug and the carrying out or

signing of a prescription drug order if the physician is:

(1) the medical director or chief of medical staff of the

facility in which the physician assistant or advanced practice

nurse practices;

(2) the chair of the facility's credentialing committee;

(3) a department chair of a facility department in which the

physician assistant or advanced practice nurse practices; or

(4) a physician who consents to the request of the medical

director or chief of medical staff to delegate the carrying out

or signing of a prescription drug order at the facility in which

the physician assistant or advanced practice nurse practices.

(b) A physician's authority to delegate under Subsection (a) is

limited as follows:

(1) the delegation must be made under a physician's order,

standing medical order, standing delegation order, or another

order or protocol developed in accordance with policies approved

by the facility's medical staff or a committee of the facility's

medical staff as provided by the facility bylaws;

(2) the delegation must occur in the facility in which the

physician is the medical director, the chief of medical staff,

the chair of the credentialing committee, or a department chair;

(3) the delegation may not permit the carrying out or signing of

prescription drug orders for the care or treatment of the

patients of any other physician without the prior consent of that

physician;

(4) delegation in a long-term care facility must be by the

medical director and is limited to the carrying out and signing

of prescription drug orders to not more than four advanced

practice nurses or physician assistants or their full-time

equivalents; and

(5) a physician may not delegate at more than one licensed

hospital or more than two long-term care facilities unless

approved by the board.

(c) Physician supervision of the carrying out and signing of

prescription drug orders must conform to what a reasonable,

prudent physician would find consistent with sound medical

judgment but may vary with the education and experience of the

particular advanced practice nurse or physician assistant. A

physician shall provide continuous supervision, but the constant

physical presence of the physician is not required.

(d) An alternate physician may provide appropriate supervision

on a temporary basis as defined and established by board rule.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 88, Sec. 5, eff. May 20,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

746, Sec. 3, eff. September 1, 2009.

Sec. 157.0541. PRESCRIBING AT ALTERNATE SITES. (a) In this

section, "alternate site" means a practice site:

(1) where services similar to the services provided at the

delegating physician's primary practice site are provided; and

(2) located within 75 miles of the delegating physician's

residence or primary practice site.

(b) At an alternate site, a physician licensed by the board may

delegate to an advanced practice nurse or physician assistant,

acting under adequate physician supervision, the act of

administering, providing, or carrying out or signing a

prescription drug order as authorized through a physician's

order, a standing medical order, a standing delegation order, or

another order or protocol as defined by the board.

(c) Physician supervision is adequate for the purposes of this

section if:

(1) the delegating physician:

(A) is on-site with the advanced practice nurse or physician

assistant at least 10 percent of the hours of operation of the

site each month that the physician assistant or advanced practice

nurse is acting with delegated prescriptive authority and is

available while on-site to see, diagnose, treat, and provide care

to those patients for services provided or to be provided by the

physician assistant or advanced practice nurse to whom the

physician has delegated prescriptive authority; and

(B) is not prohibited by contract from seeing, diagnosing, or

treating a patient for services provided or to be provided by the

physician assistant or advanced practice nurse under delegated

prescriptive authority;

(2) the delegating physician reviews at least 10 percent of the

medical charts, including through electronic review of the charts

from a remote location, for each advanced practice nurse or

physician assistant at the site; and

(3) the delegating physician is available through direct

telecommunication for consultation, patient referral, or

assistance with a medical emergency.

(d) An alternate physician may provide appropriate supervision

to an advanced practice nurse or physician assistant under this

section on a temporary basis as provided by board rule.

(e) Unless a waiver is granted under Section 157.0542(b-1), the

combined number of advanced practice nurses and physician

assistants to whom a physician may delegate under this section

and at a primary practice site under Section 157.053 may not

exceed four physician assistants or advanced practice nurses or

the full-time equivalent of four physician assistants or advanced

practice nurses.

Added by Acts 2001, 77th Leg., ch. 112, Sec. 2, eff. May 11,

2001. Amended by Acts 2003, 78th Leg., ch. 88, Sec. 6, eff. May

20, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

746, Sec. 4, eff. September 1, 2009.

Sec. 157.0542. BOARD WAIVER OF DELEGATION REQUIREMENTS.

(a) On determining that the conditions of Subsection (b) have

been met, the board may waive or modify any of the site or

supervision requirements for a physician to delegate the carrying

out or signing of prescription drug orders to an advanced

practice nurse or physician assistant under Sections 157.052,

157.053, 157.054, and 157.0541, or under board rules. The board

may not waive the limitation on the number of primary or

alternate practice sites at which a physician may delegate the

carrying out or signing of prescription drug orders or the number

of advanced practice nurses or physician assistants to whom a

physician may delegate the carrying out or signing of

prescription drug orders, except as provided by Subsection

(b-1)(1).

(b) The board may grant a waiver under Subsection (a) if the

board determines that:

(1) the practice site where the physician is seeking to delegate

prescriptive authority is unable to meet the requirements of this

chapter or board rules or compliance would cause an undue burden

without a corresponding benefit to patient care;

(2) safeguards exist for patient care and for fostering a

collaborative practice between the physician and the advanced

practice nurses and physician assistants; and

(3) if the requirement for which the waiver is sought is the

amount of time the physician is on-site, the frequency and

duration of time the physician is on-site when the advanced

practice nurse or physician assistant is present is sufficient

for collaboration to occur, taking into consideration the other

ways the physician collaborates with the advanced practice nurse

or physician assistant, including at other sites.

(b-1) If the board determines that the types of health care

services provided by a physician assistant or advanced practice

nurse under Section 157.0541 are limited in nature and duration

and are within the scope of delegated authority under this

subchapter, as defined by board rule, and that patient health

care will not be adversely affected, the board may modify or

waive:

(1) the limitation on the number of physician assistants or

advanced practice nurses, or their full-time equivalents, if the

board does not authorize more than six physician assistants or

advanced practice nurses or their full-time equivalents;

(2) the mileage limitation; or

(3) the on-site supervision requirements, except that the

physician must be available on-site at regular intervals and when

on-site the physician must be available to treat patients.

(b-2) A modification or waiver granted under this section may

not validate or authorize a contract provision that prohibits a

physician from seeing, diagnosing, or treating any patient.

(b-3) In granting a modification or waiver under Subsection

(b-1), the board may not limit the authority of the physician to

delegate to less than the requirements established under Section

157.0541(a)(2) or Section 157.0541(e) or greater than the

requirements established under Section 157.0541(c)(1)(A).

(c) The board shall establish procedures for granting waivers

under this section. At a minimum, the procedures must include a

process for providing, if the board denies a waiver, a written

explanation for the denial and identifying modifications that

would make the waiver acceptable and a process for revoking,

suspending, or modifying a waiver previously granted. The process

for revoking, suspending, or modifying a waiver must include

notice and an opportunity for a hearing. The board may probate an

order to revoke, suspend, or modify a waiver.

(d) Repealed by Acts 2005, 79th Leg., Ch. 269, Sec. 1.49, eff.

September 1, 2005.

(e) Repealed by Acts 2005, 79th Leg., Ch. 269, Sec. 1.49, eff.

September 1, 2005.

(f) Repealed by Acts 2005, 79th Leg., Ch. 269, Sec. 1.49, eff.

September 1, 2005.

(g) Repealed by Acts 2005, 79th Leg., Ch. 269, Sec. 1.49, eff.

September 1, 2005.

(h) Repealed by Acts 2005, 79th Leg., Ch. 269, Sec. 1.49, eff.

September 1, 2005.

Added by Acts 2001, 77th Leg., ch. 112, Sec. 2, eff. May 11,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.49, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

746, Sec. 5, eff. September 1, 2009.

Sec. 157.055. ORDERS AND PROTOCOLS. A protocol or other order

shall be defined in a manner that promotes the exercise of

professional judgment by the advanced practice nurse and

physician assistant commensurate with the education and

experience of that person. Under this section, an order or

protocol used by a reasonable and prudent physician exercising

sound medical judgment:

(1) is not required to describe the exact steps that an advanced

practice nurse or a physician assistant must take with respect to

each specific condition, disease, or symptom; and

(2) may state the types or categories of medications that may be

prescribed or the types or categories of medications that may not

be prescribed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 157.056. PRESCRIPTION INFORMATION. The following

information must be provided on each prescription subject to this

subchapter:

(1) the patient's name and address;

(2) the drug to be dispensed;

(3) directions to the patient regarding the taking of the drug

and the dosage;

(4) the intended use of the drug, if appropriate;

(5) the name, address, and telephone number of the physician;

(6) the name, address, telephone number, and identification

number of the registered nurse or physician assistant completing

or signing the prescription drug order;

(7) the date; and

(8) the number of refills permitted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 157.057. ADDITIONAL IMPLEMENTATION METHODS. The board may

adopt additional methods to implement:

(1) a physician's prescription; or

(2) the delegation of the signing of a prescription under a

physician's order, standing medical order, standing delegation

order, or other order or protocol.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 157.058. DELEGATION TO CERTIFIED REGISTERED NURSE

ANESTHETIST. (a) In a licensed hospital or ambulatory surgical

center, a physician may delegate to a certified registered nurse

anesthetist the ordering of drugs and devices necessary for the

nurse anesthetist to administer an anesthetic or an

anesthesia-related service ordered by the physician.

(b) The physician's order for anesthesia or anesthesia-related

services is not required to specify a drug, dose, or

administration technique.

(c) Pursuant to the physician's order and in accordance with

facility policies or medical staff bylaws, the nurse anesthetist

may select, obtain, and administer those drugs and apply the

medical devices appropriate to accomplish the order and maintain

the patient within a sound physiological status.

(d) This section shall be liberally construed to permit the full

use of safe and effective medication orders to use the skills and

services of certified registered nurse anesthetists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 157.059. DELEGATION REGARDING CERTAIN OBSTETRICAL SERVICES.

(a) In this section, "provide" means to supply, for a term not

to exceed 48 hours, one or more unit doses of a controlled

substance for the immediate needs of a patient.

(b) A physician may delegate to a physician assistant offering

obstetrical services and certified by the board as specializing

in obstetrics or an advanced practice nurse recognized by the

Texas Board of Nursing as a nurse midwife the act of

administering or providing controlled substances to the physician

assistant's or nurse midwife's clients during intrapartum and

immediate postpartum care.

(c) The physician may not delegate the use of a prescription

sticker or the use or issuance of an official prescription form

under Section 481.075, Health and Safety Code.

(d) The delegation of authority to administer or provide

controlled substances under Subsection (b) must be under a

physician's order, medical order, standing delegation order, or

protocol that requires adequate and documented availability for

access to medical care.

(e) The physician's orders, medical orders, standing delegation

orders, or protocols must require the reporting of or monitoring

of each client's progress, including complications of pregnancy

and delivery and the administration and provision of controlled

substances by the nurse midwife or physician assistant to the

clients of the nurse midwife or physician assistant.

(f) The authority of a physician to delegate under this section

is limited to:

(1) four nurse midwives or physician assistants or their

full-time equivalents; and

(2) the designated facility at which the nurse midwife or

physician assistant provides care.

(g) The controlled substance must be supplied in a suitable

container that is labeled in compliance with the applicable drug

laws and must include:

(1) the patient's name and address;

(2) the drug to be provided;

(3) the name, address, and telephone number of the physician;

(4) the name, address, and telephone number of the nurse midwife

or physician assistant; and

(5) the date.

(h) This section does not authorize a physician, physician

assistant, or nurse midwife to operate a retail pharmacy as

defined under Subtitle J.

(i) This section authorizes a physician to delegate the act of

administering or providing a controlled substance to a nurse

midwife or physician assistant but does not require physician

delegation of:

(1) further acts to a nurse midwife; or

(2) the administration of medications by a physician assistant

or registered nurse other than as provided by this section.

(j) This section does not limit the authority of a physician to

delegate the carrying out or signing of a prescription drug order

involving a controlled substance under this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 88, Sec. 7, eff. May 20,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 33, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

746, Sec. 6, eff. September 1, 2009.

Sec. 157.060. PHYSICIAN LIABILITY FOR DELEGATED ACT. Unless the

physician has reason to believe the physician assistant or

advanced practice nurse lacked the competency to perform the act,

a physician is not liable for an act of a physician assistant or

advanced practice nurse solely because the physician signed a

standing medical order, a standing delegation order, or another

order or protocol authorizing the physician assistant or advanced

practice nurse to administer, provide, carry out, or sign a

prescription drug order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. DELEGATION TO PHARMACISTS

Sec. 157.101. DELEGATION TO PHARMACIST. (a) In this section,

"pharmacist" has the meaning assigned by Section 551.003.

(b) A physician may delegate to a properly qualified and trained

pharmacist acting under adequate physician supervision the

performance of specific acts of drug therapy management

authorized by the physician through the physician's order,

standing medical order, standing delegation order, or other order

or protocol as defined by board rule.

(b-1) A delegation under Subsection (b) may include the

implementation or modification of a patient's drug therapy under

a protocol, including the authority to sign a prescription drug

order for dangerous drugs, if:

(1) the delegation follows a diagnosis, initial patient

assessment, and drug therapy order by the physician;

(2) the pharmacist practices in a hospital, hospital-based

clinic, or an academic health care institution;

(3) the hospital, hospital-based clinic, or academic health care

institution in which the pharmacist practices has bylaws and a

medical staff policy that permit a physician to delegate to a

pharmacist the management of a patient's drug therapy;

(4) the pharmacist provides the name, address, and telephone

number of the pharmacist and of the delegating physician on each

prescription signed by the pharmacist; and

(5) the pharmacist provides a copy of the protocol to the Texas

State Board of Pharmacy.

(c) Physician supervision is considered to be adequate for the

purposes of this section if a delegating physician:

(1) is responsible for the formulation or approval of the

physician's order, standing medical order, standing delegation

order, or other order or protocol and periodically reviews the

order or protocol and the services provided to a patient under

the order or protocol;

(2) has established a physician-patient relationship with each

patient who is provided drug therapy management by a delegated

pharmacist;

(3) is geographically located so as to be able to be physically

present daily to provide medical care and supervision;

(4) receives, as appropriate, a periodic status report on each

patient, including any problem or complication encountered; and

(5) is available through direct telecommunication for

consultation, assistance, and direction.

(d) This section does not restrict the use of a preestablished

health care program or restrict a physician from authorizing the

provision of patient care by use of a preestablished health care

program if the patient is institutionalized and the care is to be

delivered in a licensed hospital with an organized medical staff

that has authorized standing delegation orders, standing medical

orders, or protocols.

(e) This section does not limit, expand, or change any provision

of law relating to therapeutic drug substitution or

administration of medication, including Section 554.004.

(f) The board by rule shall establish the minimum content of a

written order or protocol. The order or protocol may not permit

the delegation of medical diagnosis.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

271, Sec. 1, eff. September 1, 2009.



CHAPTER 158. AUTHORITY OF PHYSICIAN TO PROVIDE CERTAIN DRUGS AND SUPPLIES

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE B. PHYSICIANS

CHAPTER 158. AUTHORITY OF PHYSICIAN TO PROVIDE CERTAIN DRUGS AND

SUPPLIES

Sec. 158.001. PROVISION OF DRUGS AND OTHER SUPPLIES. (a) A

physician licensed under this subtitle may supply a patient with

any drug, remedy, or clinical supply necessary to meet the

patient's immediate needs.

(b) This section does not permit a physician to operate a retail

pharmacy without complying with Chapter 558.

(c) This chapter does not prohibit a physician from supplying to

a patient, free of charge, a drug provided to the physician by a

drug manufacturer for an indigent pharmaceutical program if, in

the physician's opinion, it is advantageous to the patient, in

adhering to a course of treatment prescribed by the physician, to

receive the drug.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 700, Sec. 1, eff. June 13,

2001.

Sec. 158.002. PROVISION OF FREE SAMPLES. (a) This chapter does

not prohibit a physician from supplying a pharmaceutical sample

to a patient free of charge if, in the physician's opinion, it is

advantageous to the patient, in adhering to a course of treatment

prescribed by the physician, to receive the sample.

(b) A pharmaceutical sample provided under this section must be:

(1) provided to the physician from the manufacturer free of

charge and delivered to a patient free of any direct or indirect

charge;

(2) prepackaged by the original manufacturer and not repackaged;

and

(3) marked on the immediate container to indicate that it is a

sample or recorded in records that indicate it is a sample.

(c) Each state and federal labeling and recordkeeping

requirement must be followed and documented. A record maintained

under Subsection (b)(3) must be accessible as provided under

state and federal law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 158.003. DISPENSING OF DANGEROUS DRUGS IN CERTAIN RURAL

AREAS. (a) In this section, "reimbursement for cost" means an

additional charge, separate from that imposed for the physician's

professional services, that includes the cost of the drug product

and all other actual costs to the physician incidental to

providing the dispensing service. The term does not include a

separate fee imposed for the act of dispensing the drug itself.

(b) This section applies to an area located in a county with a

population of 5,000 or less, or in a municipality or an

unincorporated town with a population of less than 2,500, that is

within a 15-mile radius of the physician's office and in which a

pharmacy is not located. This section does not apply to a

municipality or an unincorporated town that is adjacent to a

municipality with a population of 2,500 or more.

(c) A physician who practices medicine in an area described by

Subsection (b) may:

(1) maintain a supply of dangerous drugs in the physician's

office to be dispensed in the course of treating the physician's

patients; and

(2) be reimbursed for the cost of supplying those drugs without

obtaining a license under Chapter 558.

(d) A physician who dispenses dangerous drugs under Subsection

(c) shall:

(1) comply with each labeling provision under Subtitle J

applicable to that class of drugs; and

(2) oversee compliance with packaging and recordkeeping

provisions applicable to that class of drugs.

(e) A physician who desires to dispense dangerous drugs under

this section shall notify both the Texas State Board of Pharmacy

and the board that the physician practices in an area described

by Subsection (b). The physician may continue to dispense

dangerous drugs in the area until the Texas State Board of

Pharmacy determines, after notice and hearing, that the physician

no longer practices in an area described by Subsection (b).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 159. PHYSICIAN-PATIENT COMMUNICATION

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE B. PHYSICIANS

CHAPTER 159. PHYSICIAN-PATIENT COMMUNICATION

Sec. 159.001. DEFINITIONS. In this chapter:

(1) "Billing record" means a record that describes charges for

services provided to a patient by a physician.

(2) "Medical record" does not include a billing record.

(3) "Patient" means a person who, to receive medical care,

consults with or is seen by a physician.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 984, Sec. 1, eff. June 15,

2001.

Sec. 159.002. CONFIDENTIAL COMMUNICATIONS. (a) A communication

between a physician and a patient, relative to or in connection

with any professional services as a physician to the patient, is

confidential and privileged and may not be disclosed except as

provided by this chapter.

(b) A record of the identity, diagnosis, evaluation, or

treatment of a patient by a physician that is created or

maintained by a physician is confidential and privileged and may

not be disclosed except as provided by this chapter.

(c) A person who receives information from a confidential

communication or record as described by this chapter, other than

a person listed in Section 159.004 who is acting on the patient's

behalf, may not disclose the information except to the extent

that disclosure is consistent with the authorized purposes for

which the information was first obtained.

(d) The prohibitions of this chapter continue to apply to a

confidential communication or record relating to a patient

regardless of when the patient receives the services of a

physician, except for medical records at least 100 years old that

are requested for historical research purposes.

(e) The privilege of confidentiality may be claimed by the

patient or by the physician. The physician may claim the

privilege of confidentiality only on behalf of the patient. The

physician's authority to claim the privilege is presumed in the

absence of evidence to the contrary.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 159.003. EXCEPTIONS TO CONFIDENTIALITY IN COURT OR

ADMINISTRATIVE PROCEEDINGS. (a) An exception to the privilege

of confidentiality in a court or administrative proceeding

exists:

(1) in a proceeding brought by a patient against a physician,

including:

(A) a malpractice proceeding; or

(B) a criminal proceeding or license revocation proceeding in

which the patient is a complaining witness and disclosure is

relevant to a claim or defense of the physician;

(2) if the patient or a person authorized to act on the

patient's behalf submits a written consent to the release of

confidential information as provided by Section 159.005;

(3) in a proceeding to substantiate and collect on a claim for

medical services provided to the patient;

(4) in a civil action or administrative proceeding, if relevant,

brought by the patient or a person on the patient's behalf, if

the patient or person is attempting to recover monetary damages

for a physical or mental condition including the patient's death;

(5) in a disciplinary investigation or proceeding conducted

under this subtitle, if the board protects the identity of any

patient whose billing or medical records are examined other than

a patient:

(A) for whom an exception exists under Subdivision (1); or

(B) who has submitted written consent to the release of the

billing or medical records as provided by Section 159.005;

(6) in a criminal investigation of a physician in which the

board is participating, or assisting in the investigation or

proceeding by providing certain billing or medical records

obtained from the physician, if the board protects the identity

of a patient whose billing or medical records are provided in the

investigation or proceeding other than a patient:

(A) for whom an exception exists under Subdivision (1); or

(B) who has submitted written consent to the release of the

billing or medical records as provided by Section 159.005;

(7) in an involuntary civil commitment proceeding, proceeding

for court-ordered treatment, or probable cause hearing under

Chapter 462, 574, or 593, Health and Safety Code;

(8) if the patient's physical or mental condition is relevant to

the execution of a will;

(9) if the information is relevant to a proceeding brought under

Section 159.009;

(10) in a criminal prosecution in which the patient is a victim,

witness, or defendant;

(11) to satisfy a request for billing or medical records of a

deceased or incompetent person under Section 74.051(e), Civil

Practice and Remedies Code; or

(12) to a court or a party to an action under a court order or

court subpoena.

(b) This section does not authorize the release of confidential

information to investigate or substantiate criminal charges

against a patient.

(c) Records or communications are not discoverable under

Subsection (a)(10) until the court in which the prosecution is

pending makes an in camera determination as to the relevancy of

the records or communications or any portion of the records or

communications. That determination does not constitute a

determination as to the admissibility of the information.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 984, Sec. 2, eff. June 15,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

139, Sec. 1, eff. September 1, 2005.

Sec. 159.004. EXCEPTIONS TO CONFIDENTIALITY IN OTHER SITUATIONS.

An exception to the privilege of confidentiality in a situation

other than a court or administrative proceeding, allowing

disclosure of confidential information by a physician, exists

only with respect to the following:

(1) a governmental agency, if the disclosure is required or

authorized by law;

(2) medical or law enforcement personnel, if the physician

determines that there is a probability of:

(A) imminent physical injury to the patient, the physician, or

another person; or

(B) immediate mental or emotional injury to the patient;

(3) qualified personnel for research or for a management audit,

financial audit, or program evaluation, but the personnel may not

directly or indirectly identify a patient in any report of the

research, audit, or evaluation or otherwise disclose identity in

any manner;

(4) those parts of the medical records reflecting specific

services provided if necessary in the collection of fees for

medical services provided by a physician, professional

association, or other entity qualified to provide or arrange for

medical services;

(5) a person who has consent, as provided by Section 159.005;

(6) a person, corporation, or governmental agency involved in

the payment or collection of fees for medical services provided

by a physician;

(7) another physician or other personnel acting under the

direction of the physician who participate in the diagnosis,

evaluation, or treatment of the patient;

(8) an official legislative inquiry regarding state hospitals or

state schools, if:

(A) information or a record that identifies a patient or client

is not released for any purpose unless proper consent to the

release is given by the patient; and

(B) only records created by the state hospital or school or its

employees are included; or

(9) health care personnel of a penal or other custodial

institution in which the patient is detained if the disclosure is

for the sole purpose of providing health care to the patient.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 984, Sec. 3, eff. June 15,

2001.

Sec. 159.005. CONSENT FOR RELEASE OF CONFIDENTIAL INFORMATION.

(a) Consent for the release of confidential information must be

in writing and signed by:

(1) the patient;

(2) a parent or legal guardian of the patient if the patient is

a minor;

(3) a legal guardian of the patient if the patient has been

adjudicated incapacitated to manage the patient's personal

affairs;

(4) an attorney ad litem appointed for the patient, as

authorized by:

(A) Subtitle C, Title 7, Health and Safety Code;

(B) Subtitle D, Title 7, Health and Safety Code;

(C) Chapter XIII, Texas Probate Code; or

(D) Chapter 107, Family Code; or

(5) a personal representative of the patient if the patient is

deceased.

(b) The written consent must specify:

(1) the billing records, medical records, or other information

to be covered by the release;

(2) the reasons or purposes for the release; and

(3) the person to whom the information is to be released.

(c) The patient, or other person authorized to consent, is

entitled to withdraw the consent to the release of any

information. Withdrawal of consent does not affect any

information disclosed before the written notice of the

withdrawal.

(d) A patient may not bring an action against a physician for a

disclosure made by the physician in good faith reliance on an

authorized consent if the physician did not have written notice

that the authorization was revoked.

(e) A person who receives information made confidential by this

subtitle may disclose the information only to the extent

consistent with the authorized purposes for which consent to

release the information is obtained.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 984, Sec. 4, eff. June 15,

2001.

Sec. 159.006. INFORMATION FURNISHED BY PHYSICIAN. (a) Unless

the physician determines that access to the information would be

harmful to the physical, mental, or emotional health of the

patient, a physician who receives a written consent for release

of information as provided by Section 159.005 shall furnish

copies of the requested billing or medical records, or a summary

or narrative of the records, including records received from a

physician or other health care provider involved in the care or

treatment of the patient.

(b) The physician may delete confidential information about

another patient or a family member of the patient who has not

consented to the release.

(c) In accordance with Section 159.005, on receipt of a written

request by a subsequent or consulting physician of a patient of

the requested physician, the requested physician shall furnish a

copy of the complete billing or medical records of the patient to

the subsequent or consulting physician. The duty to provide

billing or medical records to a subsequent or consulting

physician may not be nullified by contract.

(d) A physician shall provide the information requested under

this section not later than the 15th business day after the date

of receipt of the written consent for release under Subsection

(a) or the written request under Subsection (c).

(e) If the physician denies the request, in whole or in part,

the physician shall:

(1) furnish the patient with a written statement, signed and

dated, providing the reason for the denial; and

(2) place a copy of the statement denying the request in the

patient's:

(A) billing records, if the request was for billing records; or

(B) medical records, if the request was for medical records.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 984, Sec. 5, eff. June 15,

2001.

Sec. 159.0061. APPOINTMENT OF CUSTODIAN OF PHYSICIAN'S RECORDS.

(a) The board by rule shall establish conditions under which the

board may temporarily or permanently appoint a person as a

custodian of a physician's billing or medical records. In

adopting rules under this section, the board shall consider the

death of a physician, the mental or physical incapacitation of a

physician, and the abandonment of billing or medical records by a

physician.

(b) The rules adopted under this section must provide for:

(1) the release of the billing or medical records by an

appointed custodian in compliance with this chapter; and

(2) a fee charged by the appointed custodian that is in addition

to the copying fee governed by Section 159.008.

Added by Acts 2001, 77th Leg., ch. 984, Sec. 6, eff. June 15,

2001.

Sec. 159.007. MEDIUM BY WHICH INFORMATION IS PROVIDED. A person

who is authorized to provide a copy of a record or a summary or

narrative of the record to another person under this chapter may

provide the copy, summary, or narrative on paper or using any

other appropriate medium to which the person who is to provide

and the person who is to receive the copy, summary, or narrative

agree.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 159.008. PHYSICIAN FEES FOR INFORMATION. (a) Except as

provided by Subsection (b), a physician:

(1) may charge a reasonable fee, as prescribed by board rule,

for copying billing or medical records; and

(2) is not required to permit examination or copying of the

records until the fee is paid unless there is a medical

emergency.

(b) A physician may not charge a fee for copying billing or

medical records under Subsection (a) to the extent the fee is

prohibited under Subchapter M, Chapter 161, Health and Safety

Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 984, Sec. 7, eff. June 15,

2001.

Sec. 159.009. INJUNCTION; CAUSE OF ACTION FOR UNAUTHORIZED

RELEASE OF CONFIDENTIAL INFORMATION. (a) A person aggrieved by

a violation of this chapter relating to the unauthorized release

of confidential and privileged communications may petition the

district court of the county in which the person resides, or in

the case of a nonresident of the state, the district court of

Travis County, for appropriate injunctive relief. The petition

takes precedence over all civil matters on the docketed court

except those matters to which equal precedence on the docket is

granted by law.

(b) The aggrieved person may prove a cause of action for civil

damages.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 159.010. NOTICE OF BENEFITS UNDER STATE CHILD HEALTH PLAN.

A physician who provides Medicaid health care services to a

pregnant woman shall inform the woman of the health benefits for

which the woman or the woman's child may be eligible under the

state child health plan under Chapter 62, Health and Safety Code.

Added by Acts 2005, 79th Leg., Ch.

349, Sec. 24, eff. September 1, 2005.



CHAPTER 160. REPORT AND CONFIDENTIALITY REQUIREMENTS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE B. PHYSICIANS

CHAPTER 160. REPORT AND CONFIDENTIALITY REQUIREMENTS

SUBCHAPTER A. REQUIREMENTS RELATING TO MEDICAL PEER REVIEW

Sec. 160.001. APPLICATION OF FEDERAL LAW. The Health Care

Quality Improvement Act of 1986 (42 U.S.C. Section 11101 et seq.)

applies to a professional review action or medical peer review

conducted by a professional review body or medical peer review

committee in this state on or after September 1, 1987.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 160.002. REPORT OF MEDICAL PEER REVIEW. (a) A medical

peer review committee or health care entity shall report in

writing to the board the results and circumstances of a medical

peer review that:

(1) adversely affects the clinical privileges of a physician for

a period longer than 30 days;

(2) accepts a physician's surrender of clinical privileges

either:

(A) while the physician is under an investigation by the medical

peer review committee relating to possible incompetence or

improper professional conduct; or

(B) in return for not conducting an investigation or proceeding

relating to possible incompetence or improper professional

conduct; or

(3) adversely affects the membership of a physician in a

professional society or association, if the medical peer review

is conducted by that society or association.

(b) The duty to report under this section may not be nullified

through contract.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 160.003. REPORT BY CERTAIN PRACTITIONERS. (a) This

section applies to:

(1) a medical peer review committee in this state;

(2) a physician licensed in this state or otherwise lawfully

practicing medicine in this state;

(3) a physician engaged in graduate medical education or

training;

(4) a medical student;

(5) a physician assistant or acupuncturist licensed in this

state or otherwise lawfully practicing in this state; and

(6) a physician assistant student or acupuncturist student.

(b) A person or committee subject to this section shall report

relevant information to the board relating to the acts of a

physician in this state if, in the opinion of the person or

committee, that physician poses a continuing threat to the public

welfare through the practice of medicine.

(c) The duty to report under this section may not be nullified

through contract.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 160.004. REPORT REGARDING CERTAIN IMPAIRED PHYSICIANS. (a)

This section applies to:

(1) a committee of a professional medical society or association

operating under written bylaws approved by the policymaking body

or governing board of the society or association and composed

primarily of physicians;

(2) the staff of that committee; or

(3) a district or local intervenor participating in a program

established to aid physicians whose ability to practice medicine

is impaired, or reasonably believed to be impaired, by drug or

alcohol abuse or mental or physical illness.

(b) A person or committee subject to this section:

(1) may report to the board or to a health care entity in which

an affected physician has clinical privileges the name of the

impaired physician together with pertinent information relating

to that impairment; and

(2) shall report to the board and any known health care entity

in which the physician has clinical privileges if the person or

committee determines that, through the practice of medicine, the

physician poses a continuing threat to the public welfare.

(c) Except as otherwise provided by this subtitle, each

proceeding and record of a person described by Subsection (a) is

confidential, and any communication made to the person or

committee is privileged from disclosure in the manner provided

under this subchapter for information submitted by a medical peer

review committee. This confidentiality and privilege from

disclosure applies to all information developed under this

section, including information developed before September 1,

1991.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 160.005. REPORT CONFIDENTIAL; COMMUNICATION NOT PRIVILEGED.

(a) A report made under this subchapter is confidential and is

not subject to disclosure under Chapter 552, Government Code.

(b) In a proceeding brought under this chapter or Chapter 158,

159, or 162, evidence may not be excluded on the ground that it

consists of a privileged communication unless it is a

communication between attorney and client.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 160.006. BOARD CONFIDENTIALITY. (a) A record, report, or

other information received and maintained by the board under this

subchapter or Subchapter B, including any material received or

developed by the board during an investigation or hearing and the

identity of, and reports made by, a physician performing or

supervising compliance monitoring for the board, is confidential.

The board may disclose this information only:

(1) in a disciplinary hearing before the board or State Office

of Administrative Hearings or in a subsequent trial or appeal of

a board action or order;

(2) to the physician licensing or disciplinary authority of

another jurisdiction, to a local, state, or national professional

medical society or association, or to a medical peer review

committee located inside or outside this state that is concerned

with granting, limiting, or denying a physician hospital

privileges;

(3) under a court order;

(4) to qualified personnel for bona fide research or educational

purposes, if personally identifiable information relating to any

physician or other individual is first deleted; or

(5) to the division of workers' compensation of the Texas

Department of Insurance as provided by Section 413.0514, Labor

Code.

(b) Any known hospital suspension of a physician for a term of

30 days or longer relating to the physician's competence and a

disciplinary order of the board against a physician are not

confidential.

(c) A record or report disclosed by the board under this

subchapter, a record or report received, maintained, or developed

by the board, a medical peer review committee, a member of the

committee, or a health care entity, and a record or report

received or maintained by the State Office of Administrative

Hearings under this subchapter are not available for discovery or

court subpoena and may not be introduced into evidence in any

action for damages, including a medical professional liability

action that arises out of the provision of or failure to provide

a medical or health care service.

(d) Medical peer review documents remain confidential at the

board and at the State Office of Administrative Hearings. If

medical peer review documents are admitted into evidence for any

purpose at a proceeding before the State Office of Administrative

Hearings, the documents must be admitted under seal to protect

the confidentiality of the records as provided by this section

and Section 160.007. In the event that a decision of the board

or the State Office of Administrative Hearings is appealed to

district court or other court, the confidentiality protections

relating to the medical peer review committee documents shall

continue.

(e) The confidentiality requirements of this section do not

apply to records used by a medical peer review committee,

including a patient's medical records or records made or

maintained in the regular course of business, if the records are

not considered confidential under this chapter or any other law

and are otherwise available to the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1201, Sec. 1, eff. June 15,

2001; Acts 2003, 78th Leg., ch. 963, Sec. 5, eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

265, Sec. 6.102, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

269, Sec. 1.29, eff. September 1, 2005.

Sec. 160.007. CONFIDENTIALITY RELATING TO MEDICAL PEER REVIEW

COMMITTEE. (a) Except as otherwise provided by this subtitle,

each proceeding or record of a medical peer review committee is

confidential, and any communication made to a medical peer review

committee is privileged.

(b) If a judge makes a preliminary finding that a proceeding or

record of a medical peer review committee or a communication made

to the committee is relevant to an anticompetitive action, or to

a civil rights proceeding brought under 42 U.S.C. Section 1983,

the proceeding, record, or communication is not confidential to

the extent it is considered relevant.

(c) A record or proceeding of a medical peer review committee or

a written or oral communication made to the committee may be

disclosed to:

(1) another medical peer review committee;

(2) an appropriate state or federal agency;

(3) a national accreditation body;

(4) the board; or

(5) the state board of registration or licensing of physicians

of another state.

(d) If a medical peer review committee takes action that could

result in censure, suspension, restriction, limitation,

revocation, or denial of membership or privileges in a health

care entity, the affected physician shall be provided a written

copy of the recommendation of the medical peer review committee

and a copy of the final decision, including a statement of the

basis for the decision. Disclosure to the affected physician of

confidential peer review committee information relevant to the

matter under review does not constitute waiver of the

confidentiality requirements established under this subtitle.

(e) Unless disclosure is required or authorized by law, a record

or determination of or a communication to a medical peer review

committee is not subject to subpoena or discovery and is not

admissible as evidence in any civil judicial or administrative

proceeding without waiver of the privilege of confidentiality

executed in writing by the committee. The evidentiary privileges

created by this subtitle may be invoked by a person or

organization in a civil judicial or administrative proceeding

unless the person or organization secures a waiver of the

privilege executed in writing by the chair, vice chair, or

secretary of the affected medical peer review committee.

(f) If, under Sections 160.008(a) and (b), a person

participating in peer review, a medical peer review committee, or

a health care entity named as a defendant in a civil action filed

as a result of participation in peer review may use otherwise

confidential information in the defendant's own defense, a

plaintiff in the proceeding may disclose a record or

determination of or a communication to a medical peer review

committee in rebuttal to information supplied by the defendant.

(g) A person seeking access to privileged information must plead

and prove waiver of the privilege. A member, employee, or agent

of a medical peer review committee who provides access to an

otherwise privileged communication or record in cooperation with

a law enforcement authority in a criminal investigation is not

considered to have waived any privilege established under this

subtitle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 160.008. USE OF CERTAIN CONFIDENTIAL INFORMATION. (a)

This section applies to a person participating in peer review, a

medical peer review committee, or a health care entity named as a

defendant in a civil action filed as a result of participation in

peer review.

(b) A defendant subject to this section may use otherwise

confidential information obtained for legitimate internal

business and professional purposes, including use in the

defendant's own defense. Use of confidential information under

this subsection does not constitute a waiver of the confidential

and privileged nature of medical peer review committee

proceedings.

(c) A defendant subject to this section may file a counterclaim

in a pending action or may prove a cause of action in a

subsequent action to recover defense costs, including court

costs, attorney's fees, and damages incurred as a result of the

civil action, if the plaintiff's original action is determined to

be frivolous or brought in bad faith.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 160.009. COMPLIANCE WITH SUBPOENA. (a) The governing body

and medical staff of each health care entity and any other person

shall comply with a subpoena for documents or information issued

by the board under Section 153.007 or 204.308. The disclosure of

documents or information under such a subpoena does not

constitute a waiver of the privilege associated with medical peer

review committee proceedings.

(b) Failure to comply with a subpoena under Subsection (a)

constitutes grounds for disciplinary action against the person or

entity by the appropriate licensing board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 160.010. IMMUNITY FROM CIVIL LIABILITY. (a) The following

are immune from civil liability:

(1) a person who, in good faith, reports or furnishes

information to a medical peer review committee or the board;

(2) a member, employee, or agent of the board, a medical peer

review committee, or a medical organization committee, or a

medical organization district or local intervenor, who takes an

action or makes a recommendation within the scope of the

functions of the board, committee, or intervenor program, if that

member, employee, agent, or intervenor acts without malice and in

the reasonable belief that the action or recommendation is

warranted by the facts known to that person; and

(3) a member or employee of the board or any person who assists

the board in carrying out its duties or functions provided by

law.

(b) A cause of action does not accrue against a member, agent,

or employee of a medical peer review committee or against a

health care entity from any act, statement, determination or

recommendation made, or act reported, without malice, in the

course of medical peer review.

(c) A person, medical peer review committee, or health care

entity that, without malice, participates in medical peer review

or furnishes records, information, or assistance to a medical

peer review committee or the board is immune from any civil

liability arising from that act.

(d) A person or health care entity required to report to the

board may not be found liable in a civil action for failure to

report to the board unless the failure was committed knowingly or

wilfully, except that the appropriate state licensing body may

take action against a licensed person or entity for not reporting

as required under this subtitle.

(e) A member of an expert panel under Section 154.056(e) and a

person serving as a consultant to the board are immune from suit

and judgment and may not be subjected to a suit for damages for

any investigation, report, recommendation, statement, evaluation,

finding, or other action taken without fraud or malice in the

course of performing the person's duties in evaluating a medical

competency case. The attorney general shall represent a member

of an expert panel or consultant in any suit resulting from a

duty provided by the person in good faith to the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.30, eff. September 1, 2005.

Sec. 160.011. NOT STATE ACTION. The reporting or assistance

provided for in this subchapter does not constitute state action

on the reporting or assisting medical peer review committee or

its parent organization.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 160.012. DISCIPLINE OR DISCRIMINATION PROHIBITED. (a) A

person may not suspend, terminate, or otherwise discipline or

discriminate against a person who reports to the board under this

subtitle.

(b) A person has a cause of action against a health care entity,

or an owner or employee of a health care entity, that suspends or

terminates the employment of the person or otherwise disciplines

or discriminates against the person for reporting to the board

under Section 160.002, 160.003, or 160.004. The person may

recover:

(1) the greater of:

(A) actual damages, including damages for mental anguish

regardless of whether other injury is shown; or

(B) $1,000;

(2) exemplary damages;

(3) court costs; and

(4) reasonable attorney's fees.

(c) In addition to amounts recovered under Subsection (b), a

person whose employment is suspended or terminated in violation

of this section is entitled to:

(1) either:

(A) reinstatement in the person's former position; or

(B) severance pay in an amount equal to three months of the

person's most current salary; and

(2) compensation for wages lost during the period of suspension

or termination.

(d) A person who brings an action under this section has the

burden of proof. It is a rebuttable presumption that the person's

employment was suspended or terminated for reporting an act that

imperils the welfare of a patient if:

(1) the person is suspended or terminated not later than the

90th day after the date of making a report in good faith; and

(2) the board or a court determines that the reported case made

the subject of the cause of action was a case in which the person

was required to report under Section 160.002, 160.003, or

160.004.

(e) An action under this section may be brought in the district

court of the county in which:

(1) the plaintiff resides;

(2) the plaintiff was employed by the defendant; or

(3) the defendant conducts business.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 160.013. EXPUNGEMENT OF REPORT MADE IN BAD FAITH. If a

court makes a final determination that a report or complaint made

to the board was made in bad faith, the complaint shall be

expunged from the physician's or applicant's individual

historical record.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 160.014. ACTION BY HEALTH CARE ENTITY NOT PRECLUDED. The

filing of a report with the board under this subchapter, or an

investigation or disposition by the board, does not in itself

preclude any action by a health care entity to suspend, restrict,

or revoke the privileges or membership of the physician.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 160.015. IMMUNITY OF HOSPITAL DISTRICT OR HOSPITAL

AUTHORITY. This subchapter does not impose liability or waive

immunity for a hospital district or hospital authority that has

common law, statutory, or other immunity.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.031(a), eff.

Sept. 1, 2001.

SUBCHAPTER B. REQUIREMENTS RELATING TO INSURERS

Sec. 160.051. DEFINITIONS. In this subchapter:

(1) "Commissioner" means the commissioner of insurance.

(2) "Insurer" means an insurer or other entity that provides

medical professional liability insurance covering a physician in

this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 160.052. REPORT FROM INSURER OR PHYSICIAN. (a) Each

insurer shall submit to the board the report or other information

described by Section 160.053 at the time prescribed. The insurer

shall provide the report or information with respect to:

(1) a complaint filed against an insured in a court, if the

complaint seeks damages relating to the insured's conduct in

providing or failing to provide a medical or health care service;

and

(2) settlement of a claim without the filing of a lawsuit or

settlement of a lawsuit made on behalf of the insured involving

damages relating to the insured's conduct in providing or failing

to provide a medical or health care service.

(b) A physician practicing medicine in this state shall report

the information required under Section 160.053 if the physician:

(1) does not carry or is not covered by medical professional

liability insurance; or

(2) is insured by a nonadmitted carrier or other entity

providing medical liability insurance that is not reporting under

this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 202, Sec. 23, eff. June 10,

2003.

Sec. 160.053. CONTENTS OF REPORT; ADDITIONAL INFORMATION. (a)

Not later than the 30th day after the date an insurer receives

from an insured a complaint filed in a lawsuit, a settlement of a

claim without the filing of a lawsuit, or a settlement of a

lawsuit against the insured, the insurer shall furnish to the

board:

(1) the name of the insured and the insured's Texas medical

license number;

(2) the policy number;

(3) a copy of the complaint or settlement; and

(4) a copy of any expert report filed under Section 74.351,

Civil Practice and Remedies Code.

(b) The board, in consultation with the commissioner, shall

adopt rules for reporting additional information as the board

requires. In adopting the rules, the board shall consider other

claim reports required under state and federal statutes in

determining the information to be reported, form of the report,

and frequency of reporting. The rules adopted by the board under

this subsection must require that the following additional

information be reported:

(1) the date of a judgment, dismissal, or settlement;

(2) whether an appeal has been taken and by which party; and

(3) the amount of the settlement or judgment against the

insured.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 202, Sec. 24, eff. June 10,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

140, Sec. 1, eff. September 1, 2005.

Sec. 160.054. REPORT NOT EVIDENCE. In the trial of an action

against a physician based on the physician's conduct in providing

or failing to provide a medical or health care service, a report

or other information submitted to the board under this subchapter

and the fact that the report or information has been submitted to

the board may not be offered in evidence or used in any manner.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 160.055. SANCTIONS FOR FAILURE TO REPORT. The commissioner

may impose sanctions authorized by Chapter 82, Insurance Code, on

an insurer who fails to report information as required by this

subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.543, eff.

Sept. 1, 2003.

Sec. 160.056. CIVIL LIABILITY. A person or entity is not liable

for any action taken by the person or entity under this

subchapter, and a cause of action does not arise against that

person or entity, if the person or entity is:

(1) an insurer reporting under this subchapter;

(2) an agent or employee of that insurer; or

(3) a member, employee, or representative of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. REQUIREMENTS RELATING TO CERTAIN CONVICTIONS OR

ADJUDICATIONS

Sec. 160.101. REPORT BY COURT TO DEPARTMENT OF PUBLIC SAFETY.

(a) This section applies to a person known to be a physician who

is licensed or otherwise lawfully practicing in this state or

applying to be licensed and who is convicted of or placed on

deferred adjudication for:

(1) a felony;

(2) a Class A or Class B misdemeanor;

(3) a Class C misdemeanor involving moral turpitude;

(4) a violation of a state or federal narcotics or controlled

substances law; or

(5) an offense involving fraud or abuse under the Medicare or

Medicaid program.

(b) Not later than the 30th day after the date a person

described by Subsection (a) is convicted of an offense listed in

that subsection or is placed on deferred adjudication for an

offense listed in that subsection, the clerk of the court in

which the person is convicted or placed on deferred adjudication

shall prepare and forward to the Department of Public Safety the

information required by Chapter 60, Code of Criminal Procedure.

(c) The duty of a clerk to prepare and forward information under

Subsection (b) is not affected by:

(1) any subsequent appeal of the conviction for the offense

reported; or

(2) any subsequent dismissal of proceedings related to the

placement on deferred adjudication for the offense reported.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.032(a), eff.

Sept. 1, 2001.

Sec. 160.102. REPORT BY COURT TO BOARD. Not later than the 30th

day after the date a court finds that a physician is mentally ill

or mentally incompetent, the clerk of the court of record in

which the finding is entered shall prepare and forward to the

board a certified abstract of record, regardless of whether the

adjudication or finding is subsequently withheld or appealed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 162. REGULATION OF PRACTICE OF MEDICINE

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE B. PHYSICIANS

CHAPTER 162. REGULATION OF PRACTICE OF MEDICINE

SUBCHAPTER A. REGULATION BY BOARD OF CERTAIN NONPROFIT HEALTH

CORPORATIONS

Sec. 162.001. CERTIFICATION BY BOARD. (a) The board by rule

shall certify a health organization that:

(1) applies for certification on a form approved by the board;

and

(2) presents proof satisfactory to the board that the

organization meets the requirements of Subsection (b) or (c).

(b) The board shall approve and certify a health organization

that:

(1) is a nonprofit corporation under the Texas Non-Profit

Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil

Statutes) organized to:

(A) conduct scientific research and research projects in the

public interest in the field of medical science, medical

economics, public health, sociology, or a related area;

(B) support medical education in medical schools through grants

and scholarships;

(C) improve and develop the capabilities of individuals and

institutions studying, teaching, and practicing medicine;

(D) deliver health care to the public; or

(E) instruct the general public in medical science, public

health, and hygiene and provide related instruction useful to

individuals and beneficial to the community;

(2) is organized and incorporated solely by persons licensed by

the board; and

(3) has as its directors and trustees persons who are:

(A) licensed by the board; and

(B) actively engaged in the practice of medicine.

(c) The board shall certify a health organization to contract

with or employ physicians licensed by the board if the

organization:

(1) is a nonprofit corporation under the Texas Non-Profit

Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil

Statutes) and Section 501(c)(3), Internal Revenue Code of 1986

(26 U.S.C. Sec. 501(c)(3)); and

(2) is organized and operated as:

(A) a migrant, community, or homeless health center under the

authority of and in compliance with 42 U.S.C. Section 254b or

254c; or

(B) a federally qualified health center under 42 U.S.C. Section

1396d(l)(2)(B).

(c-4) The board shall certify a health organization to contract

with or employ physicians licensed by the board if the

organization:

(1) is a hospital district:

(A) recognized by a federal agency as a public entity eligible

to receive a grant related to a community or federally qualified

health center described by Subdivision (2); and

(B) created in a county with a population of more than 800,000

that was not included in the boundaries of a hospital district

before September 1, 2003; and

(2) is organized and operated as:

(A) a migrant, community, or homeless health center under the

authority of and in compliance with 42 U.S.C. Section 254b or

254c; or

(B) a federally qualified health center under 42 U.S.C. Section

1396d(l)(2)(B).

(c-5) This section applies to a hospital district described by

Subsection (c-4) only in relation to the hospital district's

operations as a community or federally qualified health center

described by Subsection (c-4)(2).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

601, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

164, Sec. 8, eff. September 1, 2007.

Sec. 162.002. LIMITATION ON PHYSICIAN FEES. A physician who

provides professional medical services for a health organization

certified under Section 162.001(c) shall provide those services

free of charge, or at a reduced fee commensurate with the

patient's ability to pay, in compliance with 42 U.S.C. Section

254b or 254c.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Sec. 162.003. REFUSAL TO CERTIFY; REVOCATION. On a

determination that a health organization is established,

organized, or operated in violation of or with the intent to

violate this subtitle, the board:

(1) may refuse to certify the health organization on application

for certification by the organization under Section 162.001; and

(2) shall revoke a certification made under Section 162.001 to

that organization.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

SUBCHAPTER B. AUTHORITY TO FORM CERTAIN ENTITIES

Sec. 162.051. AUTHORITY TO FORM CERTAIN JOINTLY OWNED ENTITIES.

(a) Except as provided by Section 165.155, a physician and an

optometrist or therapeutic optometrist may, for a purpose

described by Subsection (b), organize, jointly own, and manage

any legal entity, including:

(1) a partnership under the Texas Revised Partnership Act

(Article 6132b-1.01 et seq., Vernon's Texas Civil Statutes);

(2) a limited partnership under the Texas Revised Limited

Partnership Act (Article 6132a-1, Vernon's Texas Civil Statutes);

and

(3) a limited liability company under the Texas Limited

Liability Company Act (Article 1528n, Vernon's Texas Civil

Statutes).

(b) An entity authorized under Subsection (a) may:

(1) own real property, other physical facilities, or equipment

for the delivery of health care services or management;

(2) lease, rent, or otherwise acquire the use of real property,

other physical facilities, or equipment for the delivery of

health care services or management; or

(3) employ or otherwise use a person who is not a physician,

optometrist, or therapeutic optometrist for the delivery of

health care services or management.

(c) Only a physician, optometrist, or therapeutic optometrist

may own an interest in an entity authorized under Subsection (a).

This subsection does not prohibit an entity from making one or

more payments to an owner's estate following the owner's death

under an agreement with the owner or as otherwise authorized or

required by law.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Sec. 162.052. NOTICE OF CERTAIN OWNERSHIP INTERESTS. (a) In

this section, "niche hospital" has the meaning assigned by

Section 105.002.

(b) A physician shall notify the Department of State Health

Services of any ownership interest held by the physician in a

niche hospital.

(c) Subsection (b) does not apply to an ownership interest in

publicly available shares of a registered investment company,

such as a mutual fund, that owns publicly traded equity

securities or debt obligations issued by a niche hospital or an

entity that owns the niche hospital.

(d) The board, in consultation with the Department of State

Health Services, shall adopt rules governing the form and content

of the notice required by Subsection (b).

Added by Acts 2005, 79th Leg., Ch.

836, Sec. 2, eff. September 1, 2005.

SUBCHAPTER C. ANESTHESIA IN OUTPATIENT SETTING

Sec. 162.101. DEFINITION. In this subchapter, "outpatient

setting" means a facility, clinic, center, office, or other

setting that is not part of a licensed hospital or a licensed

ambulatory surgical center.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Sec. 162.102. RULES. (a) The board by rule shall establish the

minimum standards for anesthesia services provided in an

outpatient setting by a person licensed by the board.

(b) The rules adopted under this section must be designed to

protect the health, safety, and welfare of the public and include

requirements relating to:

(1) general anesthesia, regional anesthesia, and monitored

anesthesia care;

(2) patient evaluation, diagnosis, counseling, and preparation;

(3) patient monitoring to be performed and equipment to be used

during a procedure and during post-procedure monitoring;

(4) emergency procedures, drugs, and equipment, including

education, training, and certification of personnel, as

appropriate, and including protocols for transfers to a hospital;

(5) the documentation necessary to demonstrate compliance with

this subchapter; and

(6) the period in which protocols or procedures covered by rules

of the board shall be reviewed, updated, or amended.

(c) The board shall cooperate with the Texas Board of Nursing in

the adoption of rules under this subchapter to eliminate, to the

extent possible, conflicts between the rules adopted by each

board.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 34, eff. September 1, 2007.

Sec. 162.103. APPLICABILITY. Rules adopted by the board under

this subchapter do not apply to:

(1) an outpatient setting in which only local anesthesia,

peripheral nerve blocks, or both are used;

(2) a licensed hospital, including an outpatient facility of

the hospital that is located separate from the hospital;

(3) a licensed ambulatory surgical center;

(4) a clinic located on land recognized as tribal land by the

federal government and maintained or operated by a federally

recognized Indian tribe or tribal organization as listed by the

United States secretary of the interior under 25 U.S.C. Section

479a-1 or as listed under a successor federal statute or

regulation;

(5) a facility maintained or operated by a state or local

governmental entity;

(6) a clinic directly maintained or operated by the United

States; or

(7) an outpatient setting accredited by:

(A) the Joint Commission on Accreditation of Healthcare

Organizations relating to ambulatory surgical centers;

(B) the American Association for the Accreditation of Ambulatory

Surgery Facilities; or

(C) the Accreditation Association for Ambulatory Health Care.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.31, eff. September 1, 2005.

Sec. 162.104. REGISTRATION REQUIRED. (a) The board shall

require each physician who administers anesthesia or performs a

surgical procedure for which anesthesia services are provided in

an outpatient setting to register with the board on a form

prescribed by the board and to pay a fee to the board in an

amount established by the board.

(b) The board shall coordinate the registration required under

this section with the registration required under Chapter 156 so

that the times of registration, payment, notice, and imposition

of penalties for late payment are similar and provide a minimum

of administrative burden to the board and to physicians.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 202, Sec. 25,

eff. June 10, 2003.

Sec. 162.105. COMPLIANCE WITH ANESTHESIA RULES. (a) A

physician who practices medicine in this state and who

administers anesthesia or performs a surgical procedure for which

anesthesia services are provided in an outpatient setting shall

comply with the rules adopted under this subchapter.

(b) The board may require a physician to submit and comply with

a corrective action plan to remedy or address any current or

potential deficiencies with the physician's provision of

anesthesia in an outpatient setting in accordance with this

subtitle or rules of the board.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Sec. 162.106. INSPECTIONS. (a) The board may conduct

inspections to enforce this subchapter, including inspections of

an office site and of documents of a physician's practice that

relate to the provision of anesthesia in an outpatient setting.

The board may contract with another state agency or qualified

person to conduct the inspections.

(b) Unless it would jeopardize an ongoing investigation, the

board shall provide at least five business days' notice before

conducting an on-site inspection under this section.

(c) This section does not require the board to make an on-site

inspection of a physician's office.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Sec. 162.107. REQUESTS FOR INSPECTION AND ADVISORY OPINION. (a)

The board may consider a request by a physician for an on-site

inspection. The board, on payment of a fee established by the

board, may conduct the inspection and issue an advisory opinion.

(b) An advisory opinion issued by the board under this section

is not binding on the board. Except as provided by Subsection

(c), the board may take any action under this subtitle relating

to the situation addressed by the advisory opinion that the board

considers appropriate.

(c) A physician who requests and relies on an advisory opinion

of the board may use the opinion as mitigating evidence in an

action or proceeding to impose an administrative penalty or

assess a civil penalty under this subtitle. On receipt of proof

of reliance on an advisory opinion, the board or court, as

appropriate, shall consider the reliance and mitigate imposition

of an administrative penalty or assessment of a civil penalty

accordingly.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

SUBCHAPTER D. PHYSICIAN CREDENTIALING

Sec. 162.151. DEFINITIONS. In this subchapter:

(1) "Core credentials data" means:

(A) name and other demographic data;

(B) professional education;

(C) professional training;

(D) licenses; and

(E) Educational Commission for Foreign Medical Graduates

certification.

(2) "Credentials verification organization" means an

organization that is certified or accredited and organized to

collect, verify, maintain, store, and provide to health care

entities a health care practitioner's verified credentials data,

including all corrections, updates, and modifications to that

data. For purposes of this subdivision, "certified" or

"accredited" includes certification or accreditation by a

nationally recognized accreditation organization.

(3) "Health care entity" means:

(A) a health care facility or other health care organization

licensed or certified to provide approved medical and allied

health services in this state;

(B) an entity licensed by the Texas Department of Insurance as a

prepaid health care plan or health maintenance organization or as

an insurer to provide coverage for health care services through a

network of providers; or

(C) a health care provider entity accepting delegated

credentialing functions from a health maintenance organization.

(4) "Physician" means a holder of or applicant for a license

under this subtitle as a medical doctor or doctor of osteopathy.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Sec. 162.152. ASSOCIATIONS. Each provision of this subchapter

that applies to a health care entity also applies to an

association that represents federally qualified health centers.

For purposes of this section, "federally qualified health center"

has the meaning assigned by 42 U.S.C. Section 1396d(l)(2)(B), as

amended.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Sec. 162.153. STANDARDIZED CREDENTIALS VERIFICATION PROGRAM.

(a) The board shall develop standardized forms and guidelines

for and administer:

(1) the collection, verification, correction, updating,

modification, maintenance, and storage of information relating to

physician credentials; and

(2) the release of that information to health care entities or

designated credentials verification organizations authorized by

the physician to receive that information.

(b) Except as provided by Subsection (c), a physician whose core

credentials data is submitted to the board is not required to

resubmit the data when applying for practice privileges with a

health care entity.

(c) A physician shall:

(1) provide to the board any correction, update, or modification

of the physician's core credentials data not later than the 30th

day after the date the data on file is no longer accurate; and

(2) resubmit the physician's core credentials data annually if

the physician did not submit a correction, update, or

modification during the preceding year.

(d) A health care entity that employs, contracts with, or

credentials physicians must use the board to obtain core

credentials data for items for which the board is designated or

accepted as a primary source by a national accreditation

organization. A health care entity may act through its designated

credentials verification organization.

(e) This section does not restrict the authority of a health

care entity to approve or deny an original or renewal application

for hospital staff membership, clinical privileges, or managed

care network participation.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Sec. 162.154. FURNISHING OF DATA TO HEALTH CARE ENTITY. Not

later than the 15th business day after the date the board

receives a request for the data, the board shall make available

to a health care entity or its designated credentials

verification organization all core credentials data it collects

on a physician, including any correction, update, or modification

of that data, if authorized by the physician.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Sec. 162.155. REVIEW OF DATA BY PHYSICIAN. (a) Before

releasing a physician's core credentials data from its data bank

for the first time, the board shall provide to the affected

physician 15 business days to review the data and request

reconsideration or resolution of errors in or omissions from the

data. The board shall include with the data any change or

clarification made by the physician.

(b) The board shall notify a physician of any change to the

physician's core credentials data when a change is made or

initiated by a person other than the physician.

(c) A physician may request to review the physician's core

credentials data collected at any time after the initial release

of information. The board is not required to hold, release, or

modify any information because of the request.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Sec. 162.156. DATA DUPLICATION PROHIBITED. (a) A health care

entity may not collect or attempt to collect duplicate core

credentials data from a physician if the information is already

on file with the board. This section does not restrict the right

of a health care entity to request additional information not

included in the core credentials data on file with the board that

is necessary for the entity to credential the physician. A health

care entity or its designated credentials verification

organization may collect any additional information required by

the health care entity's credentialing process from a primary

source of that information.

(b) A state agency may not collect or attempt to collect

duplicate core credentials data from a physician if the

information is already on file with the board. This section does

not restrict the right of a state agency to request additional

information not included in the core credentials data on file

with the board that the agency considers necessary for its

specific credentialing purposes.

(c) The board by rule may except from Subsections (a) and (b) a

request for core credentials data that is necessary for a health

care entity to provide temporary privileges during the

credentialing process.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Sec. 162.157. IMMUNITY. A health care entity or its designated

credentials verification organization is immune from liability

arising from its reliance on data furnished by the board under

this subchapter.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Sec. 162.158. RULES. The board shall adopt rules as necessary

to develop and implement the standardized credentials

verification program established by this subchapter.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Sec. 162.159. CONFIDENTIALITY. The information collected,

maintained, or stored by the board under this subchapter is

privileged and confidential and not subject to discovery,

subpoena, or other means of legal compulsion for its release or

to disclosure under Chapter 552, Government Code, except as

otherwise provided by this subchapter.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Sec. 162.160. USE OF INDEPENDENT CONTRACTOR. The board may

contract with an independent contractor to collect, verify,

maintain, store, or release information. The contract must

provide for board oversight and for the confidentiality of the

information. If the board contracts with an independent entity

that is not a governmental unit to carry out this subchapter, the

independent entity is not immune from liability.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Sec. 162.161. FEES. (a) The board shall prescribe and assess

fees in amounts necessary to cover its cost of operating under

and administering this subchapter.

(b) The board may waive a fee for a state agency that is

required to obtain core credentials data from the board and that

Section 162.156 prohibits from collecting duplicate data.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Sec. 162.162. GIFTS, GRANTS, AND DONATIONS. In addition to any

fees paid to the board or money appropriated to the board, the

board may receive and accept a gift, grant, donation, or other

thing of value from any source, including the United States or a

private source.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

SUBCHAPTER E. EMPLOYMENT OF PHYSICIAN BY PRIVATE MEDICAL SCHOOL

Sec. 162.201. EMPLOYMENT OF PHYSICIAN PERMITTED. A private

nonprofit medical school that is certified under Section 162.203,

that is accredited by the Liaison Committee on Medical Education,

and that was appropriated funds by the legislature in the 75th

Legislature, Regular Session, 1997, may retain, in fulfilling its

educational mission, all or part of the professional income

generated by a physician for medical services if the physician is

employed as a faculty member of the school and provides medical

services as part of the physician's responsibilities.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Sec. 162.202. COMMITTEE ESTABLISHED BY SCHOOL. (a) A private

medical school subject to this subchapter shall establish a

committee consisting of at least five actively practicing

physicians who provide care in the clinical program of the

private medical school. The committee shall approve existing

policies, or adopt new policies if none exist, to ensure that a

physician whose professional income is retained under Section

162.201 is exercising the physician's independent medical

judgment in providing care to patients in the school's clinical

programs.

(b) The policies adopted under this section must include

policies relating to credentialing, quality assurance,

utilization review, peer review, medical decision-making,

governance of the committee, and due process.

(c) Each member of a committee under this section shall provide

to the board biennially a signed and verified statement

indicating that the member:

(1) is licensed by the board;

(2) will exercise independent medical judgment in all committee

matters, specifically in matters relating to credentialing,

quality assurance, utilization review, peer review, medical

decision-making, and due process;

(3) will exercise the member's best efforts to ensure compliance

with the private medical school's policies that are adopted or

established by the committee; and

(4) shall report immediately to the board any action or event

that the member reasonably and in good faith believes constitutes

a compromise of the independent judgment of a physician in caring

for a patient in the private medical school's clinical program or

in carrying out the member's duties as a committee member.

(d) The board shall adopt rules requiring the disclosure of

financial conflicts of interest by a committee member.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Sec. 162.203. CERTIFICATION OF SCHOOL BY BOARD. (a) A private

school that retains a physician's professional income under

Section 162.201 must be certified by the board as being in

compliance with this subchapter.

(b) The board shall prescribe an application form to be provided

to the school and may adopt rules as necessary to administer this

subchapter.

(c) The board may prescribe and assess a fee for the

certification of a school and for investigation and review of the

school in an amount not to exceed the fee assessed on an

organization described by Section 162.001.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Sec. 162.204. BIENNIAL REPORT. A private medical school

certified under Section 162.203 shall provide to the board a

biennial report certifying that the school is in compliance with

this subchapter.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Sec. 162.205. SUSPENSION OR REVOCATION OF CERTIFICATION. If the

board determines at any time that a private medical school

certified under Section 162.203 has failed to comply with this

subchapter, the board may suspend or revoke the school's

certification.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Sec. 162.206. LIMITATION ON SCHOOL'S AUTHORITY. A private

medical school's authority to retain a physician's professional

income does not apply to a physician providing care in a facility

owned or operated by the school that is established outside the

school's historical geographical service area as it existed June

19, 1999.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.

Sec. 162.207. APPLICATION OF SUBCHAPTER. This subchapter does

not:

(1) affect the reporting requirements under Section 160.003; or

(2) apply to a private medical school certified under this

subchapter if all or substantially all of the school's assets are

sold.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.033(a), eff.

Sept. 1, 2001.



CHAPTER 163. DISTRICT REVIEW COMMITTEES

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE B. PHYSICIANS

CHAPTER 163. DISTRICT REVIEW COMMITTEES

Sec. 163.001. DEFINITIONS. In this chapter:

(1) "Committee" means a district review committee.

(2) "District" means a district established under Section

163.002.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 163.002. DESIGNATION OF DISTRICTS. (a) The board shall

designate:

(1) the number of districts; and

(2) the geographic area of a district composed of various

counties.

(b) The board may revise, as it considers appropriate and after

a public hearing, the number of districts and the designation of

the counties located in a district.

(c) If the number of districts or a county's designation in a

district is revised, the board shall follow the same procedure

that applied to the initial designation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 163.003. COMMITTEE. (a) A committee consists of seven

members appointed by the governor, as follows:

(1) three physician members who are doctors of medicine (M.D.);

(2) one physician member who is a doctor of osteopathic medicine

(D.O.); and

(3) three public members.

(b) A member must:

(1) have resided in the district for longer than three years

before the date of the appointment; and

(2) meet the qualifications for:

(A) physician members of the board under Section 152.002, if the

member is a physician member; or

(B) public members of the board under Section 152.002, if the

member is a public member.

(c) A member of the committee serves a six-year term.

(d) If a vacancy occurs during a member's term, the governor

shall appoint a replacement to fill the unexpired term.

(e) A member of the committee is entitled to receive a per diem

for actual duty in the same manner provided for board members.

(f) A member of a committee is subject to law and the rules of

the board, including Sections 152.004, 152.006, and 152.010, as

if the committee member were a member of the board, except that a

committee member is not subject to Chapter 572, Government Code.

The training program a committee member must complete under

Section 152.010 shall be an abbreviated version of the program

under that section that is limited to training relevant to

serving on a committee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.32, eff. September 1, 2005.

Sec. 163.004. BOARD RULES REGARDING COMMITTEES. The board may

adopt rules reasonably necessary to implement this chapter

relating to:

(1) per diem and expenses of committee members;

(2) matters to be heard or considered by a committee;

(3) the conduct of committee hearings;

(4) the authority the board may delegate to a committee; and

(5) other matters regarding the actions, duties, and

responsibilities of a committee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 163.0045. ASSISTANCE TO BOARD. The board may request

members of a committee to participate in an informal meeting

under Section 164.003. A physician committee member who

participates in an informal meeting on a complaint relating to

medical competency must have the qualifications of a member of an

expert panel under Section 154.056(e).

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 1.33, eff. September 1, 2005.

Sec. 163.005. COMMITTEE AUTHORITY LIMITED. A committee may not

finally dispose of a complaint against a person licensed by the

board or issue a final order or rule. The board shall finally

dispose of each complaint against a person licensed by the board

and has the sole authority to issue final orders and rules.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 164. DISCIPLINARY ACTIONS AND PROCEDURES

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE B. PHYSICIANS

CHAPTER 164. DISCIPLINARY ACTIONS AND PROCEDURES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 164.001. DISCIPLINARY AUTHORITY OF BOARD; METHODS OF

DISCIPLINE. (a) Except for good cause shown, the board, on

determining a violation of this subtitle or a board rule or for

any cause for which the board may refuse to admit a person to its

examination or to issue or renew a license, including an initial

conviction or the initial finding of the trier of fact of guilt

of a felony or misdemeanor involving moral turpitude, shall:

(1) revoke or suspend a license;

(2) place on probation a person whose license is suspended; or

(3) reprimand a license holder.

(b) Except as otherwise provided by Sections 164.057 and

164.058, the board, on determining that a person committed an act

described by Sections 164.051 through 164.054, shall enter an

order to:

(1) deny the person's application for a license or other

authorization to practice medicine;

(2) administer a public reprimand;

(3) suspend, limit, or restrict the person's license or other

authorization to practice medicine, including:

(A) limiting the practice of the person to or excluding one or

more specified activities of medicine; or

(B) stipulating periodic board review;

(4) revoke the person's license or other authorization to

practice medicine;

(5) require the person to submit to care, counseling, or

treatment of physicians designated by the board as a condition

for:

(A) the issuance or renewal of a license or other authorization

to practice medicine; or

(B) continued practice under a license;

(6) require the person to participate in an educational or

counseling program prescribed by the board;

(7) require the person to practice under the direction of a

physician designated by the board for a specified period;

(8) require the person to perform public service considered

appropriate by the board; or

(9) assess an administrative penalty against the person as

provided by Section 165.001.

(c) Notwithstanding Subsection (b), the board shall revoke,

suspend, or deny a physician's license if the board determines

that, through the practice of medicine, the physician poses a

continuing threat to the public welfare.

(d) In addition to any other disciplinary action authorized by

this section, the board may issue a written reprimand to a

license holder who violates this subtitle or require that a

license holder who violates this subtitle participate in

continuing education programs. The board shall specify the

continuing education programs to be attended and the number of

hours that must be completed by the license holder to fulfill the

requirements of this subsection.

(e) For any sanction imposed under this chapter as the result of

a hearing conducted by the State Office of Administrative

Hearings, that office shall use the schedule of sanctions adopted

by board rule.

(f) The board by rule shall adopt a schedule of the disciplinary

sanctions that the board may impose under this subchapter. In

adopting the schedule of sanctions, the board shall ensure that

the severity of the sanction imposed is appropriate to the type

of violation or conduct that is the basis for disciplinary

action.

(g) In determining the appropriate disciplinary action,

including the amount of any administrative penalty to assess, the

board shall consider whether the person:

(1) is being disciplined for multiple violations of this

subtitle or a rule or order adopted under this subtitle; or

(2) has previously been the subject of disciplinary action by

the board.

(h) In the case of a person described by:

(1) Subsection (g)(1), the board shall consider taking a more

severe disciplinary action, including revocation of the person's

license, than the disciplinary action that would be taken for a

single violation; and

(2) Subsection (g)(2), the board shall consider revoking the

person's license if the person has repeatedly been the subject of

disciplinary action by the board.

(i) If the board chooses not to revoke the license of a person

described by Subsection (g)(2), the board shall consider taking a

more severe disciplinary action than the disciplinary action

previously taken.

(j) In determining the appropriate disciplinary action,

including the amount of any administrative penalty to impose, the

board shall consider whether the violation relates directly to

patient care or involves only an administrative violation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 202, Sec. 26, eff. June 10,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.34, eff. September 1, 2005.

Sec. 164.002. BOARD DISPOSITION OF COMPLAINTS, CONTESTED CASES,

AND OTHER MATTERS. (a) Unless precluded by law, the board may

dispose of any complaint or matter relating to this subtitle or

of any contested case by a stipulation, agreed settlement, or

consent order.

(b) The board shall dispose of a complaint, contested case, or

other matter in writing. If appropriate, the affected physician

shall sign the writing.

(c) An agreed disposition is a disciplinary order for purposes

of reporting under this subtitle and of administrative hearings

and proceedings by state and federal regulatory agencies

regarding the practice of medicine. An agreed disposition is

public information.

(d) In civil litigation, an agreed disposition is a settlement

agreement under Rule 408, Texas Rules of Evidence. This

subsection does not apply to a license holder who has previously

entered into an agreed disposition with the board of a different

disciplinary matter or whose license the board is seeking to

revoke.

(e) The board may not dismiss a complaint solely on the grounds

that the case has not been scheduled for an informal meeting

within the time required by Section 164.003(b).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.35, eff. September 1, 2005.

Sec. 164.0025. DELEGATION OF CERTAIN COMPLAINT DISPOSITIONS.

(a) The board may delegate to a committee of board employees the

authority to dismiss or enter into an agreed settlement of a

complaint that does not relate directly to patient care or that

involves only administrative violations. The disposition

determined by the committee must be approved by the board at a

public meeting.

(b) A complaint delegated under this section shall be referred

for informal proceedings under Section 164.003 if:

(1) the committee of employees determines that the complaint

should not be dismissed or settled;

(2) the committee is unable to reach an agreed settlement; or

(3) the affected physician requests that the complaint be

referred for informal proceedings.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 1.36, eff. September 1, 2005.

Sec. 164.003. INFORMAL PROCEEDINGS. (a) The board by rule

shall adopt procedures governing:

(1) informal disposition of a contested case under Section

2001.056, Government Code; and

(2) informal proceedings held in compliance with Section

2001.054, Government Code.

(b) Rules adopted under this section must require that:

(1) an informal meeting in compliance with Section 2001.054,

Government Code, be scheduled not later than the 180th day after

the date the board's official investigation of the complaint is

commenced as provided by Section 154.057(b), unless good cause is

shown by the board for scheduling the informal meeting after that

date;

(2) the board give notice to the license holder of the time and

place of the meeting not later than the 30th day before the date

the meeting is held;

(3) the complainant and the license holder be provided an

opportunity to be heard;

(4) at least one of the board members or district review

committee members participating in the informal meeting as a

panelist be a member who represents the public;

(5) the board's legal counsel or a representative of the

attorney general be present to advise the board or the board's

staff; and

(6) a member of the board's staff be at the meeting to present

to the board's representative the facts the staff reasonably

believes it could prove by competent evidence or qualified

witnesses at a hearing.

(c) An affected physician is entitled to:

(1) reply to the staff's presentation; and

(2) present the facts the physician reasonably believes the

physician could prove by competent evidence or qualified

witnesses at a hearing.

(d) After ample time is given for the presentations, the board

representative shall recommend that the investigation be closed

or shall attempt to mediate the disputed matters and make a

recommendation regarding the disposition of the case in the

absence of a hearing under applicable law concerning contested

cases.

(e) If the license holder has previously been the subject of

disciplinary action by the board, the board shall schedule the

informal meeting as soon as practicable but not later than the

deadline prescribed by Subsection (b)(1).

(f) The notice required by Subsection (b)(2) must be accompanied

by a written statement of the nature of the allegations and the

information the board intends to use at the meeting. If the

board does not provide the statement or information at that time,

the license holder may use that failure as grounds for

rescheduling the informal meeting. If the complaint includes an

allegation that the license holder has violated the standard of

care, the notice must include a copy of the report by the expert

physician reviewer. The license holder must provide to the board

the license holder's rebuttal at least five business days before

the date of the meeting in order for the information to be

considered at the meeting.

(g) The board by rule shall define circumstances constituting

good cause for purposes of Subsection (b)(1), including the

extended illness of a board investigator and an expert physician

reviewer's delinquency in reviewing and submitting a report to

the board.

(h) Section 164.007(c) applies to the board's investigation file

used in an informal meeting under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 202, Sec. 27, eff. June 10,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.37, eff. September 1, 2005.

Sec. 164.0031. BOARD REPRESENTATION IN INFORMAL PROCEEDINGS.

(a) In an informal meeting under Section 164.003 or an informal

hearing under Section 164.103, at least two panelists shall be

appointed to determine whether an informal disposition is

appropriate. At least one of the panelists must be a physician.

(b) Notwithstanding Subsection (a) and Section 164.003(b)(4), an

informal proceeding may be conducted by one panelist if the

affected physician waives the requirement that at least two

panelists conduct the informal proceeding. If the physician

waives that requirement, the panelist may be either a physician

or a member who represents the public.

(c) The panel requirements described by Subsection (a) do not

apply to an informal proceeding conducted by the board under

Section 164.003 to show compliance with an order of the board.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 1.38, eff. September 1, 2005.

Sec. 164.0032. ROLES AND RESPONSIBILITIES OF PARTICIPANTS IN

INFORMAL PROCEEDINGS. (a) A board member or district review

committee member that serves as a panelist at an informal meeting

under Section 164.003 shall make recommendations for the

disposition of a complaint or allegation. The member may request

the assistance of a board employee at any time.

(b) Board employees shall present a summary of the allegations

against the affected physician and of the facts pertaining to the

allegation that the employees reasonably believe may be proven by

competent evidence at a formal hearing.

(c) A board attorney shall act as counsel to the panel and,

notwithstanding Subsection (e), shall be present during the

informal meeting and the panel's deliberations to advise the

panel on legal issues that arise during the proceeding. The

attorney may ask questions of participants in the informal

meeting to clarify any statement made by the participant. The

attorney shall provide to the panel a historical perspective on

comparable cases that have appeared before the board, keep the

proceedings focused on the case being discussed, and ensure that

the board's employees and the affected physician have an

opportunity to present information related to the case. During

the panel's deliberations, the attorney may be present only to

advise the panel on legal issues and to provide information on

comparable cases that have appeared before the board.

(d) The panel and board employees shall provide an opportunity

for the affected physician and the physician's authorized

representative to reply to the board employees' presentation and

to present oral and written statements and facts that the

physician and representative reasonably believe could be proven

by competent evidence at a formal hearing.

(e) An employee of the board who participated in the

presentation of the allegation or information gathered in the

investigation of the complaint, the affected physician, the

physician's authorized representative, the complainant, the

witnesses, and members of the public may not be present during

the deliberations of the panel. Only the members of the panel

and the board attorney serving as counsel to the panel may be

present during the deliberations.

(f) The panel shall recommend the dismissal of the complaint or

allegations or, if the panel determines that the affected

physician has violated a statute or board rule, the panel may

recommend board action and terms for an informal settlement of

the case.

(g) The panel's recommendations under Subsection (f) must be

made in a written order and presented to the affected physician

and the physician's authorized representative. The physician may

accept the proposed settlement within the time established by the

panel at the informal meeting. If the physician rejects the

proposed settlement or does not act within the required time, the

board may proceed with the filing of a formal complaint with the

State Office of Administrative Hearings.

(h) If the board rejects the panel's recommendation for

settlement or dismissal, the board shall notify the physician and

state in the board's minutes the reason for rejecting the

recommendation and specify further action to be considered. In

determining the appropriate further action to be taken, the board

shall consider previous attempts to resolve the matter.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 1.38, eff. September 1, 2005.

Sec. 164.0035. DISMISSAL OF BASELESS COMPLAINT. If, during the

180-day period prescribed by Section 164.003(b)(1), the board

determines that the complaint is a baseless or unfounded

complaint, the board shall dismiss the complaint and include a

statement in the records of the complaint that the reason for the

dismissal is because the complaint was baseless or unfounded. The

board shall adopt rules that establish criteria for determining

that a complaint is baseless or unfounded.

Added by Acts 2003, 78th Leg., ch. 202, Sec. 28, eff. June 10,

2003.

Sec. 164.0036. NOTICE REGARDING CERTAIN COMPLAINTS. (a) If an

informal meeting is not scheduled for a complaint before the

180th day after the date the board's official investigation of

the complaint is commenced under Section 154.057(b), the board

shall provide notice to all parties to the complaint. The notice

must include an explanation of the reason why the informal

meeting has not been scheduled. The notice under this subsection

is not required if the notice would jeopardize an investigation.

(b) The board must include in its annual report to the

legislature information about any complaint for which notice is

required under Subsection (a), including the reason for failing

to schedule the informal meeting before the 180-day deadline.

The information provided under this subsection must also list any

complaint in which the investigation has extended beyond the

first anniversary of the date the complaint was filed with the

board.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 1.39, eff. September 1, 2005.

Sec. 164.004. COMPLIANCE WITH DUE PROCESS REQUIREMENTS. (a)

Except in the case of a suspension under Section 164.059 or under

the terms of an agreement between the board and a license holder,

a revocation, suspension, involuntary modification, or other

disciplinary action relating to a license is not effective

unless, before board proceedings are instituted:

(1) the board gives notice, in a manner consistent with the

notice requirements under Section 154.053, to the affected

license holder of the facts or conduct alleged to warrant the

intended action; and

(2) the license holder is given an opportunity to show

compliance with all requirements of law for the retention of the

license, at the license holder's option, either in writing or

through personal appearance at an informal meeting with one or

more representatives of the board.

(b) If the license holder chooses to personally appear and an

informal meeting is held, the board's staff and the board's

representatives are subject to the ex parte provisions of Chapter

2001, Government Code, with regard to contacts with board members

and administrative law judges concerning the case.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 164.005. INITIATION OF CHARGES; FORMAL COMPLAINT. (a) In

this section, "formal complaint" means a written statement made

by a credible person under oath that is filed and presented by a

board representative charging a person with having committed an

act that, if proven, could affect the legal rights or privileges

of a license holder or other person under the board's

jurisdiction.

(b) Unless otherwise specified, a proceeding under this subtitle

or other applicable law and a charge against a license holder may

be instituted by an authorized representative of the board.

(c) A charge must be in the form of a written affidavit that:

(1) is filed with the board's records custodian or assistant

records custodian; and

(2) details the nature of the charge as required by this

subtitle or other applicable law.

(d) The board president or a designee shall ensure a copy of the

charges is served on the respondent or the respondent's counsel

of record.

(e) The president or designee shall notify the State Office of

Administrative Hearings of a formal complaint.

(f) A formal complaint must allege with reasonable certainty

each specific act relied on by the board to constitute a

violation of a specific statute or rule. The formal complaint

must be specific enough to:

(1) enable a person of common understanding to know what is

meant by the formal complaint; and

(2) give the person who is the subject of the formal complaint

notice of each particular act alleged to be a violation of a

specific statute or rule.

(g) The board shall adopt rules to promote discovery by each

party to a contested case.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 164.006. SERVICE OF NOTICE. (a) Service of process to

notify the respondent of a hearing about the charges against the

person must be served in accordance with Chapter 2001, Government

Code.

(b) If service described by Subsection (a) is impossible or

cannot be effected, the board shall publish once a week for two

successive weeks a notice of the hearing in a newspaper published

in the county of the last known place of practice in this state

of the person, if known.

(c) If the license holder is not currently practicing in this

state as evidenced by information in the board files, or if the

last county of practice is unknown, the notice shall be published

in a newspaper in Travis County.

(d) If publication of notice is used, the date of hearing may

not be earlier than the 10th day after the date of the last

publication.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 164.007. ADMINISTRATIVE HEARINGS; CONFIDENTIALITY ISSUES.

(a) The board by rule shall adopt procedures governing formal

disposition of a contested case under Chapter 2001, Government

Code. A formal hearing shall be conducted by an administrative

law judge employed by the State Office of Administrative

Hearings. After receiving the administrative law judge's findings

of fact and conclusions of law, the board shall determine the

charges on the merits.

(a-1) The board may change a finding of fact or conclusion of

law or vacate or modify an order of the administrative law judge

only if the board makes a determination required by Section

2001.058(e), Government Code.

(b) Notwithstanding this subtitle or other law, the board may

employ, retain, and compensate:

(1) attorneys, consultants, and other professionals as necessary

and appropriate to serve as board consultants or special counsel

to prosecute complaints filed with the board on behalf of the

hearings division and investigating division; and

(2) court reporters and other staff necessary to prepare for or

represent the board in the hearings authorized by this section.

(c) Each complaint, adverse report, investigation file, other

investigation report, and other investigative information in the

possession of or received or gathered by the board or its

employees or agents relating to a license holder, an application

for license, or a criminal investigation or proceeding is

privileged and confidential and is not subject to discovery,

subpoena, or other means of legal compulsion for release to

anyone other than the board or its employees or agents involved

in discipline of a license holder. For purposes of this

subsection, investigative information includes information

relating to the identity of, and a report made by, a physician

performing or supervising compliance monitoring for the board.

(d) Not later than the 30th day after the date of receipt of a

written request from a license holder who is the subject of a

formal complaint initiated and filed under Section 164.005 or

from the license holder's counsel of record, and subject to any

other privilege or restriction set forth by rule, statute, or

legal precedent, and unless good cause is shown for delay, the

board shall provide the license holder with access to all

information in its possession that the board intends to offer

into evidence in presenting its case in chief at the contested

hearing on the complaint. The board is not required to provide:

(1) a board investigative report or memorandum;

(2) the identity of a nontestifying complainant; or

(3) attorney-client communications, attorney work product, or

other materials covered by a privilege recognized by the Texas

Rules of Civil Procedure or the Texas Rules of Evidence.

(e) Furnishing information under Subsection (d) does not

constitute a waiver of privilege or confidentiality under this

subtitle or other applicable law.

(f) Investigative information in the possession of the board or

an employee or agent relating to discipline of a license holder

may be disclosed to:

(1) the appropriate licensing authority of:

(A) another state; or

(B) a territory or country in which the license holder is

licensed or has applied for a license; or

(2) a medical peer review committee reviewing an application for

privileges or the qualifications of the license holder with

respect to retaining privileges.

(g) If investigative information in the possession of the board

or its employees or agents indicates that a crime may have been

committed, the board shall report the information to the

appropriate law enforcement agency.

(h) The board shall cooperate with and assist a law enforcement

agency conducting a criminal investigation of a license holder by

providing information that is relevant to the criminal

investigation to the investigating agency. Information disclosed

by the board to an investigative agency remains confidential and

may not be disclosed by the investigating agency except as

necessary to further the investigation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1201, Sec. 2, eff. June 15,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.40, eff. September 1, 2005.

Sec. 164.0071. HEARINGS ON CERTAIN COMPLAINTS. (a) In a formal

hearing described by Section 164.007 in which the sole basis for

disciplinary action is the basis described by Section

164.051(a)(7), the board shall provide evidence from the board's

investigation that shows the basis for the board's findings

required by that subdivision.

(b) In any formal hearing described by Section 164.007,

information obtained as a result of peer review may not be used

as evidence except as the basis for the opinion of an expert

witness called by the board. When admitted into evidence, this

information shall be admitted under seal to protect the

confidentiality of the documents. In the event that a decision

of the board or the State Office of Administrative Hearings is

appealed to a district court or other court, the confidentiality

protections relating to the medical peer review committee

documents shall continue.

(c) A member of a peer review committee is not subject to

subpoena and may not be compelled to provide evidence in a formal

hearing.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 1.41, eff. September 1, 2005.

Sec. 164.008. RIGHT TO COUNSEL. In a hearing involving a

disciplinary action under this subtitle, the respondent is

entitled to appear personally, by counsel, or both.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 164.009. JUDICIAL REVIEW. A person whose license to

practice medicine has been revoked or who is subject to other

disciplinary action by the board may appeal to a Travis County

district court not later than the 30th day after the date the

board decision is final.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 164.010. MONITORING OF LICENSE HOLDER. (a) The board by

rule shall develop a system to monitor compliance with the

requirements of this subtitle of license holders who are the

subject of disciplinary action.

(b) Rules adopted under this section must include procedures to:

(1) monitor for compliance a license holder ordered by the board

to perform certain acts; and

(2) identify and monitor license holders who are the subject of

disciplinary action and who present a continuing threat to the

public welfare through the practice of medicine.

(c) The board shall immediately investigate:

(1) a violation of a disciplinary order by a license holder

described by Subsection (a); or

(2) a complaint filed against a license holder described by

Subsection (a).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 202, Sec. 29, eff. June 10,

2003.

Sec. 164.011. LICENSE STATUS PENDING APPEAL. (a) The board's

decision on a disciplinary matter may not be enjoined or stayed

except on application to the appropriate court after notice to

the board.

(b) A person may not practice medicine or deliver health care

services in violation of a disciplinary order or action of the

board while an appeal is pending unless the order or action is

stayed by the appropriate court.

(c) A stay or injunction may not be granted if the license

holder's continued practice presents a danger to the public. A

stay or injunction may not be granted for a term that exceeds 120

days.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 202, Sec. 30, eff. June 10,

2003.

SUBCHAPTER B. LICENSE DENIAL AND DISCIPLINARY ACTIONS

Sec. 164.051. GROUNDS FOR DENIAL OR DISCIPLINARY ACTION. (a)

The board may refuse to admit a person to its examination or

refuse to issue a license to practice medicine and may take

disciplinary action against a person if the person:

(1) commits an act prohibited under Section 164.052;

(2) is convicted of, or is placed on deferred adjudication

community supervision or deferred disposition for:

(A) a felony; or

(B) a misdemeanor involving moral turpitude;

(3) commits or attempts to commit a direct or indirect violation

of a rule adopted under this subtitle, either as a principal,

accessory, or accomplice;

(4) is unable to practice medicine with reasonable skill and

safety to patients because of:

(A) illness;

(B) drunkenness;

(C) excessive use of drugs, narcotics, chemicals, or another

substance; or

(D) a mental or physical condition;

(5) is found by a court judgment to be of unsound mind;

(6) fails to practice medicine in an acceptable professional

manner consistent with public health and welfare;

(7) is removed, suspended, or is subject to disciplinary action

taken by the person's peers in a local, regional, state, or

national professional medical association or society, or is

disciplined by a licensed hospital or medical staff of a

hospital, including removal, suspension, limitation of hospital

privileges, or other disciplinary action, if the board finds that

the action:

(A) was based on unprofessional conduct or professional

incompetence that was likely to harm the public; and

(B) was appropriate and reasonably supported by evidence

submitted to the board;

(8) is subject to repeated or recurring meritorious health care

liability claims that in the board's opinion evidence

professional incompetence likely to injure the public; or

(9) except as provided by Subsection (d), holds a license to

practice medicine subject to disciplinary action by another

state, or subject to disciplinary action by the uniformed

services of the United States, based on acts by the person that

are prohibited under Section 164.052 or are similar to acts

described by this subsection.

(b) Action taken by a professional medical association, society,

or hospital medical staff under Subsection (a)(7) does not

constitute state action.

(c) A certified copy of the record of another state that takes

action described by Subsection (a)(9) or (d) is conclusive

evidence of that action.

(d) The board shall revoke a license issued under this subtitle

if the license holder held a license to practice medicine in

another state that has been revoked by the licensing authority in

that state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 202, Sec. 31, eff. June 10,

2003.

Sec. 164.052. PROHIBITED PRACTICES BY PHYSICIAN OR LICENSE

APPLICANT. (a) A physician or an applicant for a license to

practice medicine commits a prohibited practice if that person:

(1) submits to the board a false or misleading statement,

document, or certificate in an application for a license;

(2) presents to the board a license, certificate, or diploma

that was illegally or fraudulently obtained;

(3) commits fraud or deception in taking or passing an

examination;

(4) uses alcohol or drugs in an intemperate manner that, in the

board's opinion, could endanger a patient's life;

(5) commits unprofessional or dishonorable conduct that is

likely to deceive or defraud the public, as provided by Section

164.053, or injure the public;

(6) uses an advertising statement that is false, misleading, or

deceptive;

(7) advertises professional superiority or the performance of

professional service in a superior manner if that advertising is

not readily subject to verification;

(8) purchases, sells, barters, or uses, or offers to purchase,

sell, barter, or use, a medical degree, license, certificate, or

diploma, or a transcript of a license, certificate, or diploma in

or incident to an application to the board for a license to

practice medicine;

(9) alters, with fraudulent intent, a medical license,

certificate, or diploma, or a transcript of a medical license,

certificate, or diploma;

(10) uses a medical license, certificate, or diploma, or a

transcript of a medical license, certificate, or diploma that has

been:

(A) fraudulently purchased or issued;

(B) counterfeited; or

(C) materially altered;

(11) impersonates or acts as proxy for another person in an

examination required by this subtitle for a medical license;

(12) engages in conduct that subverts or attempts to subvert an

examination process required by this subtitle for a medical

license;

(13) impersonates a physician or permits another to use the

person's license or certificate to practice medicine in this

state;

(14) directly or indirectly employs a person whose license to

practice medicine has been suspended, canceled, or revoked;

(15) associates in the practice of medicine with a person:

(A) whose license to practice medicine has been suspended,

canceled, or revoked; or

(B) who has been convicted of the unlawful practice of medicine

in this state or elsewhere;

(16) performs or procures a criminal abortion, aids or abets in

the procuring of a criminal abortion, attempts to perform or

procure a criminal abortion, or attempts to aid or abet the

performance or procurement of a criminal abortion;

(17) directly or indirectly aids or abets the practice of

medicine by a person, partnership, association, or corporation

that is not licensed to practice medicine by the board;

(18) performs an abortion on a woman who is pregnant with a

viable unborn child during the third trimester of the pregnancy

unless:

(A) the abortion is necessary to prevent the death of the woman;

(B) the viable unborn child has a severe, irreversible brain

impairment; or

(C) the woman is diagnosed with a significant likelihood of

suffering imminent severe, irreversible brain damage or imminent

severe, irreversible paralysis; or

(19) performs an abortion on an unemancipated minor without the

written consent of the child's parent, managing conservator, or

legal guardian or without a court order, as provided by Section

33.003 or 33.004, Family Code, authorizing the minor to consent

to the abortion, unless the physician concludes that on the basis

of the physician's good faith clinical judgment, a condition

exists that complicates the medical condition of the pregnant

minor and necessitates the immediate abortion of her pregnancy to

avert her death or to avoid a serious risk of substantial

impairment of a major bodily function and that there is

insufficient time to obtain the consent of the child's parent,

managing conservator, or legal guardian.

(b) For purposes of Subsection (a)(12), conduct that subverts or

attempts to subvert the medical licensing examination process

includes, as prescribed by board rules, conduct that violates:

(1) the security of the examination materials;

(2) the standard of test administration; or

(3) the accreditation process.

(c) The board shall adopt the forms necessary for physicians to

obtain the consent required for an abortion to be performed on an

unemancipated minor under Subsection (a). The form executed to

obtain consent or any other required documentation must be

retained by the physician until the later of the fifth

anniversary of the date of the minor's majority or the seventh

anniversary of the date the physician received or created the

documentation for the record.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.42, eff. September 1, 2005.

Sec. 164.053. UNPROFESSIONAL OR DISHONORABLE CONDUCT. (a) For

purposes of Section 164.052(a)(5), unprofessional or dishonorable

conduct likely to deceive or defraud the public includes conduct

in which a physician:

(1) commits an act that violates any state or federal law if the

act is connected with the physician's practice of medicine;

(2) fails to keep complete and accurate records of purchases and

disposals of:

(A) drugs listed in Chapter 481, Health and Safety Code; or

(B) controlled substances scheduled in the Comprehensive Drug

Abuse Prevention and Control Act of 1970 (21 U.S.C. Section 801

et seq.);

(3) writes prescriptions for or dispenses to a person who:

(A) is known to be an abuser of narcotic drugs, controlled

substances, or dangerous drugs; or

(B) the physician should have known was an abuser of narcotic

drugs, controlled substances, or dangerous drugs;

(4) writes false or fictitious prescriptions for:

(A) dangerous drugs as defined by Chapter 483, Health and Safety

Code; or

(B) controlled substances scheduled in Chapter 481, Health and

Safety Code, or the Comprehensive Drug Abuse Prevention and

Control Act of 1970 (21 U.S.C. Section 801 et seq.);

(5) prescribes or administers a drug or treatment that is

nontherapeutic in nature or nontherapeutic in the manner the drug

or treatment is administered or prescribed;

(6) prescribes, administers, or dispenses in a manner

inconsistent with public health and welfare:

(A) dangerous drugs as defined by Chapter 483, Health and Safety

Code; or

(B) controlled substances scheduled in Chapter 481, Health and

Safety Code, or the Comprehensive Drug Abuse Prevention and

Control Act of 1970 (21 U.S.C. Section 801 et seq.);

(7) violates Section 311.0025, Health and Safety Code;

(8) fails to supervise adequately the activities of those acting

under the supervision of the physician; or

(9) delegates professional medical responsibility or acts to a

person if the delegating physician knows or has reason to know

that the person is not qualified by training, experience, or

licensure to perform the responsibility or acts.

(b) A complaint, indictment, or conviction of a violation of law

is not necessary for the enforcement of Subsection (a)(1). Proof

of the commission of the act while in the practice of medicine or

under the guise of the practice of medicine is sufficient for the

board's action.

(c) Subsection (a)(3) does not apply to a person the physician

is treating for:

(1) the person's use of narcotics after the physician notifies

the board in writing of the name and address of the person being

treated; or

(2) intractable pain under the Intractable Pain Treatment Act

(Article 4495c, Revised Statutes).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.034(a), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 202, Sec. 32, eff. June

10, 2003.

Sec. 164.054. ADDITIONAL REQUIREMENTS REGARDING DRUG RECORDS.

(a) Each physician shall keep a record of the physician's

purchase and disposal of drugs and controlled substances

described by Section 164.053(a)(2) that includes:

(1) the date of purchase and the date of the sale or disposal of

the drugs and controlled substances by the physician;

(2) the name and address of the person receiving the drugs or

controlled substances; and

(3) the reason for the disposing or dispensing of the drugs or

controlled substances to the person.

(b) Failure to keep the records required by this section for a

reasonable time constitutes grounds for revoking, canceling,

suspending, or placing on probation the physician's license.

(c) The board or its representative may enter and inspect a

physician's place of practice during reasonable business hours

to:

(1) verify the accuracy of the records; and

(2) perform an inventory of the prescription drugs on hand.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 164.055. PROHIBITED ACTS REGARDING ABORTION. (a) The

board may take an appropriate disciplinary action against a

physician who violates Section 170.002, Health and Safety Code.

The board may refuse to admit to examination or refuse to issue a

license or renewal license to a person who violates that section.

(b) The sanctions provided by Subsection (a) are in addition to

any other grounds for refusal to admit persons to examination

under this subtitle or to issue a license or renew a license to

practice medicine under this subtitle. The criminal penalties

provided by Section 165.152 do not apply to a violation of

Section 170.002, Health and Safety Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 164.056. PHYSICAL OR MENTAL EXAMINATION; HEARING. (a) In

enforcing Section 164.051(a)(4), the board, on probable cause,

shall request the affected physician or applicant to submit to a

mental or physical examination by physicians designated by the

board. The board shall adopt guidelines, in conjunction with

persons interested in or affected by this section, to enable the

board to evaluate circumstances in which a physician or applicant

may be required to submit to an examination for mental or

physical health conditions, alcohol and substance abuse, or

professional behavior problems.

(b) If the affected physician refuses to submit to the

examination, the board shall issue an order requiring the

physician to show cause why the physician should not be required

to submit to the examination and shall schedule a hearing on the

order not later than the 30th day after the date on which notice

is served on the physician. The physician shall be notified by

either personal service or certified mail with return receipt

requested.

(c) At the hearing, the physician and the physician's attorney

are entitled to present testimony and other evidence showing that

the physician should not be required to submit to the

examination. After a hearing, the board shall issue an order

either requiring the physician to submit to the examination or

withdrawing the request for examination.

(d) The board shall refer a physician or applicant with a

physical or mental health condition to the most appropriate

medical specialist for evaluation. The board may not require a

physician or applicant to submit to an examination by a physician

having a specialty specified by the board unless medically

indicated. The board may not require a physician or applicant to

submit to an examination to be conducted an unreasonable distance

from the person's home or place of business unless the physician

or applicant resides and works in an area in which there are a

limited number of physicians able to perform an appropriate

examination.

(e) The guidelines adopted under this section do not impair or

remove the board's power to make an independent licensing

decision.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 1.43, eff. September 1, 2005.

Sec. 164.057. REQUIRED SUSPENSION OR REVOCATION OF LICENSE FOR

CERTAIN OFFENSES. (a) The board shall suspend a physician's

license on proof that the physician has been:

(1) initially convicted of:

(A) a felony;

(B) a misdemeanor under Chapter 22, Penal Code, other than a

misdemeanor punishable by fine only;

(C) a misdemeanor on conviction of which a defendant is required

to register as a sex offender under Chapter 62, Code of Criminal

Procedure;

(D) a misdemeanor under Section 25.07, Penal Code; or

(E) a misdemeanor under Section 25.071, Penal Code; or

(2) subject to an initial finding by the trier of fact of guilt

of a felony under:

(A) Chapter 481 or 483, Health and Safety Code;

(B) Section 485.033, Health and Safety Code; or

(C) the Comprehensive Drug Abuse Prevention and Control Act of

1970 (21 U.S.C. Section 801 et seq.).

(b) On final conviction for an offense described by Subsection

(a), the board shall revoke the physician's license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 202, Sec. 33, eff. June 10,

2003.

Sec. 164.058. REQUIRED SUSPENSION OF LICENSE OF INCARCERATED

PHYSICIAN. Regardless of the offense, the board shall suspend

the license of a physician serving a prison term in a state or

federal penitentiary during the term of the incarceration.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 164.059. TEMPORARY SUSPENSION OR RESTRICTION OF LICENSE.

(a) The president of the board shall appoint a three-member

disciplinary panel consisting of board members to determine

whether a person's license to practice medicine should be

temporarily suspended or restricted.

(b) If the disciplinary panel determines from the evidence

presented to the panel that a person licensed to practice

medicine would, by the person's continuation in practice,

constitute a continuing threat to the public welfare, the

disciplinary panel shall temporarily suspend or restrict the

license of that person.

(c) A license may be suspended or restricted by a disciplinary

panel under this section without notice or hearing if:

(1) the board immediately provides notice of the suspension or

restriction to the license holder; and

(2) a hearing on the temporary suspension or restriction before

a disciplinary panel of the board is scheduled for the earliest

possible date after 10 days' notice of hearing.

(d) Notwithstanding Chapter 551, Government Code, the

disciplinary panel may hold a meeting by telephone conference

call if immediate action is required and convening of the panel

at one location is inconvenient for any member of the

disciplinary panel.

(e) After the hearing before the disciplinary panel described by

Subsection (c), if the disciplinary panel affirms the temporary

suspension or restriction of the license holder's license, the

board shall schedule an informal compliance meeting that meets

the requirements of Section 2001.054(c), Government Code, and

Section 164.004 of this code to be held as soon as practicable,

unless the license holder waives the informal meeting or an

informal meeting has already been held with regard to the issues

that are the basis for the temporary suspension or restriction.

(f) If the license holder is unable to show compliance at the

informal meeting described by Subsection (e) regarding the issues

that are the basis for the temporary suspension or restriction, a

board representative shall file a formal complaint under Section

164.005 as soon as practicable.

(g) If, after the hearing described by Subsection (c), the

disciplinary panel does not temporarily suspend or restrict the

license holder's license, the facts that were the basis for the

temporary suspension or restriction may not be the sole basis of

another proceeding to temporarily suspend or restrict the license

holder's license. The board may use those same facts in a

subsequent investigation to obtain new information that may be

the basis for the temporary suspension or restriction of the

license holder's license. For purposes of this subsection, facts

that are the basis for the temporary suspension or restriction of

a license holder's license include facts presented to the

disciplinary panel and facts presented by the board or a

representative of the board at the time evidence was presented to

the disciplinary panel.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 202, Sec. 34, eff. June 10,

2003.

Sec. 164.060. REPORT OF BOARD ACTIONS. (a) Not later than the

first working day after the date a board order is issued taking

disciplinary action against a physician, the board shall report

the action to the appropriate health care facilities and

hospitals, if known by the board.

(b) Not later than the 30th day after the date the board takes

disciplinary action against a physician, the board shall report

that action, in writing, to:

(1) the appropriate health care facilities and hospitals, if not

previously notified in writing;

(2) professional societies of physicians in this state;

(3) the entity responsible for the administration of Medicare

and Medicaid in this state;

(4) the United States Secretary of Health and Human Services or

the secretary's designee; and

(5) the complainant.

(c) If the board, during its review of a complaint against a

physician, discovers an act or omission that may constitute a

felony, a misdemeanor involving moral turpitude, a violation of

state or federal narcotics or controlled substance laws, an

offense involving fraud or abuse under the Medicare or Medicaid

programs, or a violation of the workers' compensation laws under

Subtitle A, Title 5, Labor Code, the board shall immediately

report that act or omission to the appropriate prosecuting and

regulatory authorities.

(d) Notwithstanding Subsection (c), the board may exercise

discretion in the case of an impaired physician who is actively

participating in board-approved or sanctioned care, counseling,

or treatment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 202, Sec. 35, eff. June 10,

2003.

Sec. 164.061. SURRENDER OF LICENSE. (a) The board may accept

the voluntary surrender of a license.

(b) A surrendered license may not be returned unless the board

determines, under board rules, that the license holder is

competent to resume practice.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. PROBATION OF LICENSE

Sec. 164.101. PROBATION. (a) The board on majority vote may

probate an order canceling, revoking, or suspending a license or

imposing any other method of discipline if the probationer

conforms to each order, condition, and rule the board establishes

as a term of probation.

(b) At the time probation is granted the board shall establish

the term of the probationary period.

(c) If a license suspension is probated, the board may require

the license holder to:

(1) report regularly to the board on matters that are the basis

of the probation;

(2) limit practice to the areas prescribed by the board; or

(3) continue or review continuing professional education until

the license holder attains a degree of skill satisfactory to the

board in the areas that are the basis of the probation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 164.102. PERSONS INELIGIBLE FOR PROBATION. (a) The board

may not grant probation to a physician who constitutes, through

the practice of medicine, a continuing threat to the public

welfare.

(b) Except on an express determination, based on substantial

evidence, that granting probation is in the best interests of the

public and of the person whose license has been suspended,

revoked, or canceled, the board may not grant probation to a

person whose license has been canceled, revoked, or suspended

because of a felony conviction under:

(1) Chapter 481 or 483, Health and Safety Code;

(2) Section 485.033, Health and Safety Code; or

(3) the Comprehensive Drug Abuse Prevention and Control Act of

1970 (21 U.S.C. Section 801 et seq.).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 164.103. RESCISSION OF PROBATION. (a) At any time during

a probation term, on a showing of adequate grounds, the board may

hold a hearing and, on proof of a violation of the probation

order, may:

(1) rescind the probation and enforce the board's original

order; and

(2) impose any disciplinary action permitted under Section

164.001 in addition to or instead of enforcing the original

order.

(b) The board shall revoke or suspend a probationer's license if

the board determines that the probationer constitutes, through

the practice of medicine, a continuing threat to the public

welfare.

(c) A hearing to rescind probation is subject to the

requirements established under this chapter for other charges.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. LICENSE REINSTATEMENT

Sec. 164.151. APPLICATION FOR LICENSE REINSTATEMENT. (a) On

application, the board may reissue a license to practice medicine

to a person whose license has been canceled, revoked, or

suspended.

(b) The application must be:

(1) accompanied by the fees set by the board; and

(2) made in the manner and form and under the conditions

required by the board.

(c) In addition to the other requirements imposed under this

subchapter, to be eligible for reinstatement or reissuance of a

license an applicant must prove that the reinstatement or

reissuance is in the best interests of:

(1) the public; and

(2) the person whose license has been canceled, revoked, or

suspended.

(d) A decision by the board to deny an application to reinstate

or reissue a license is subject to judicial review in the manner

provided by Section 164.009.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 164.152. APPLICATION PERIOD. (a) A person may not apply

for reinstatement of a license that was revoked before the first

anniversary of the date on which the revocation was issued or

became final.

(b) If the board denies the application for reinstatement, the

applicant may not reapply more frequently than annually.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 164.153. CERTAIN PERSONS INELIGIBLE FOR REINSTATEMENT.

Except on an express determination based on substantial evidence

contained in an investigative report indicating that

reinstatement or reissue of the license is in the best interests

of the public and of the person whose license has been canceled,

revoked, or suspended, the board may not reinstate or reissue a

license to a person whose license has been canceled, revoked, or

suspended because of a felony conviction under:

(1) Chapter 481 or 483, Health and Safety Code;

(2) Section 485.033, Health and Safety Code; or

(3) the Comprehensive Drug Abuse Prevention and Control Act of

1970 (21 U.S.C. Section 801 et seq.).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 164.154. EFFECT OF LICENSE REINSTATEMENT ON CERTAIN

PROSECUTIONS OR PENALTIES. If a physician has had charges filed

against the physician during a period in which the physician's

license was not in force or was suspended, revoked, or canceled,

or if penalties have been incurred by the physician during that

period, the reinstatement of the physician's license does not

abate the prosecution or penalties.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER E. OTHER ACTIONS

Sec. 164.201. REVIEW BY BOARD IF THREE OR MORE MALPRACTICE

CLAIMS. The board shall review the medical competency of a

physician against whom three or more expert reports under Section

74.351, Civil Practice and Remedies Code, have been filed in

three separate lawsuits within a five-year period in the same

manner as if a complaint against the physician had been made to

the board under Section 154.051.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 202, Sec. 36, eff. June 10,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

141, Sec. 1, eff. September 1, 2005.

Sec. 164.206. REFUND. (a) Subject to Subsection (b), the board

may order a license holder to pay a refund to a consumer as

provided in an agreement resulting from an informal settlement

conference instead of or in addition to imposing an

administrative penalty under Chapter 165.

(b) The amount of a refund ordered as provided in an agreement

resulting from an informal settlement conference may not exceed

the amount the consumer paid to the license holder for a service

regulated by this subtitle. The board may not require payment of

other damages or estimate harm in a refund order.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 1.46, eff. September 1, 2005.



CHAPTER 165. PENALTIES

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE B. PHYSICIANS

CHAPTER 165. PENALTIES

SUBCHAPTER A. ADMINISTRATIVE PENALTIES

Sec. 165.001. IMPOSITION OF ADMINISTRATIVE PENALTY. The board

by order may impose an administrative penalty against a person

licensed or regulated under this subtitle who violates this

subtitle or a rule or order adopted under this subtitle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 165.002. PROCEDURE. (a) The board by rule shall prescribe

the procedure by which it may impose an administrative penalty.

(b) A proceeding under this subchapter is subject to Chapter

2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.035, eff.

Sept. 1, 2001.

Sec. 165.003. AMOUNT OF PENALTY. (a) The amount of an

administrative penalty may not exceed $5,000 for each violation.

Each day a violation continues or occurs is a separate violation

for purposes of imposing a penalty.

(b) The amount of the penalty shall be based on:

(1) the seriousness of the violation, including:

(A) the nature, circumstances, extent, and gravity of any

prohibited act; and

(B) the hazard or potential hazard created to the health,

safety, or economic welfare of the public;

(2) the economic harm to property or the environment caused by

the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 165.004. NOTICE OF VIOLATION AND PENALTY. (a) If the

board by order determines that a violation has occurred and

imposes an administrative penalty, the board shall notify the

affected person of the board's order.

(b) The notice must include a statement of the right of the

person to judicial review of the order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 165.005. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Not later than the 30th day after the date the board's order

imposing the administrative penalty is final, the person shall:

(1) pay the penalty;

(2) pay the penalty and file a petition for judicial review

contesting the occurrence of the violation, the amount of the

penalty, or both; or

(3) without paying the penalty, file a petition for judicial

review contesting the occurrence of the violation, the amount of

the penalty, or both.

(b) Within the 30-day period, a person who acts under Subsection

(a)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving to the court a supersedeas bond approved by the court

for the amount of the penalty and that is effective until all

judicial review of the board's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court an affidavit of the person stating

that the person is financially unable to pay the penalty and is

financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the executive director by

certified mail.

(c) If the executive director receives a copy of an affidavit

under Subsection (b)(2), the executive director may file with the

court a contest to the affidavit not later than the fifth day

after the date the copy is received.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay the enforcement

of the penalty on finding that the alleged facts are true. The

person who files an affidavit has the burden of proving that the

person is financially unable to pay the penalty and to give a

supersedeas bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 165.006. COLLECTION OF PENALTY. If the person does not pay

the administrative penalty and the enforcement of the penalty is

not stayed, the executive director may refer the matter to the

attorney general for collection of the penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 165.007. DETERMINATION BY COURT. (a) If on appeal the

court sustains the determination that a violation occurred, the

court may uphold or reduce the amount of the administrative

penalty and order the person to pay the full or reduced penalty.

(b) If the court does not sustain the determination that a

violation occurred, the court shall order that a penalty is not

owed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 165.008. REMITTANCE OF PENALTY AND INTEREST. (a) If after

judicial review, the administrative penalty is reduced or not

imposed by the court, the court shall, after the judgment becomes

final:

(1) order that the appropriate amount, plus accrued interest, be

remitted to the person if the person paid the penalty; or

(2) order the release of the bond in full if the penalty is not

imposed or order the release of the bond after the person pays

the penalty imposed if the person posted a supersedeas bond.

(b) The interest paid under Subsection (a)(1) is the rate

charged on loans to depository institutions by the New York

Federal Reserve Bank. The interest is paid for the period

beginning on the date the penalty is paid and ending on the date

the penalty is remitted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. INJUNCTIVE RELIEF AND OTHER ENFORCEMENT PROVISIONS

Sec. 165.051. INJUNCTION AUTHORITY. In addition to any other

action authorized by law, the board may institute an action in

its own name to enjoin a violation of this subtitle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 165.052. CEASE AND DESIST ORDER. (a) If it appears to the

board that a person who is not licensed under this subtitle is

violating this subtitle, a rule adopted under this subtitle, or

another state statute or rule relating to the practice of

medicine, the board after notice and opportunity for a hearing

may issue a cease and desist order prohibiting the person from

engaging in the activity.

(b) A violation of an order under this section constitutes

grounds for imposing an administrative penalty under this

chapter.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 1.48, eff. September 1, 2005.

SUBCHAPTER C. CIVIL PENALTIES

Sec. 165.101. CIVIL PENALTY. (a) If it appears that a person

is in violation of or is threatening to violate this subtitle or

a rule or order adopted by the board, the attorney general may

institute an action for a civil penalty of $1,000 for each

violation.

(b) Each day a violation continues constitutes a separate

violation.

(c) An action filed under this section must be filed in a

district court in Travis County or the county in which the

violation occurred.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 165.102. LIMITATION ON CIVIL PENALTY. The attorney general

may not institute an action for a civil penalty against a person

described by Section 151.053 or 151.054 if the person is not in

violation of or threatening to violate this subtitle or a rule or

order adopted by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 165.103. RECOVERY OF EXPENSES BY ATTORNEY GENERAL; DEPOSIT.

(a) The attorney general may recover reasonable expenses

incurred in obtaining a civil penalty under this subchapter,

including:

(1) court costs;

(2) reasonable attorney's fees;

(3) investigative costs;

(4) witness fees; and

(5) deposition expenses.

(b) A civil penalty recovered by the attorney general under this

subchapter shall be deposited in the general revenue fund.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. CRIMINAL PENALTIES

Sec. 165.151. GENERAL CRIMINAL PENALTY. (a) A person commits

an offense if the person violates this subtitle or a rule of the

board.

(b) If another penalty is not specified for the offense, an

offense under this section is a Class A misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 165.152. PRACTICING MEDICINE IN VIOLATION OF SUBTITLE. (a)

A person commits an offense if the person practices medicine in

this state in violation of this subtitle.

(b) Each day a violation continues constitutes a separate

offense.

(c) An offense under Subsection (a) is a felony of the third

degree.

(d) On final conviction of an offense under this section, a

person forfeits all rights and privileges conferred by virtue of

a license issued under this subtitle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 202, Sec. 37, eff. June 10,

2003.

Sec. 165.153. CRIMINAL PENALTIES FOR ADDITIONAL HARM. (a) A

person commits an offense if the person practices medicine

without a license or permit and causes another person:

(1) physical or psychological harm; or

(2) financial harm.

(b) An offense under Subsection (a)(1) is a felony of the third

degree.

(c) An offense under Subsection (a)(2) is a state jail felony.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 165.1535. PERFORMING SURGERY WHILE INTOXICATED. (a) In

this section, "intoxicated" has the meaning assigned by Section

49.01, Penal Code.

(b) A person commits an offense if the person is licensed or

regulated under this subtitle, performs surgery on a patient

while intoxicated, and, by reason of that conduct, places the

patient at a substantial and unjustifiable risk of harm.

(c) An offense under this section is a state jail felony.

(d) It is an affirmative defense to prosecution under this

section that the actor performed the surgery in an emergency. In

this subsection, "emergency" means a condition or circumstance in

which a reasonable person with education and training similar to

that of the actor would assume that the person on whom the

surgery was performed was in imminent danger of serious bodily

injury or death.

Added by Acts 2003, 78th Leg., ch. 565, Sec. 1, eff. Sept. 1,

2003.

Sec. 165.154. TAMPERING WITH GOVERNMENTAL RECORD; PERJURY

OFFENSES. (a) A person commits an offense if the person makes a

false statement:

(1) in the person's application for a license; or

(2) under oath to obtain a license or to secure the registration

of a license to practice medicine.

(b) An offense under this section:

(1) constitutes tampering with a governmental record or perjury

as provided by the Penal Code; and

(2) shall be punished on conviction as provided by that code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 165.155. SOLICITATION OF PATIENTS; PENALTY. (a) A

physician commits an offense if the physician employs or agrees

to employ, pays or promises to pay, or rewards or promises to

reward any person, firm, association, partnership, or corporation

for securing or soliciting a patient or patronage.

(b) Each payment, reward, or fee or agreement to pay or accept a

reward or fee constitutes a separate offense.

(c) A physician commits an offense if the physician accepts or

agrees to accept a payment or other thing of value for securing

or soliciting patronage for another physician.

(d) This section does not prohibit advertising except that

which:

(1) is false, misleading, or deceptive; or

(2) advertises professional superiority or the performance of

professional service in a superior manner and which is not

readily subject to verification.

(e) An offense under this section is a Class A misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 165.156. MISREPRESENTATION REGARDING ENTITLEMENT TO

PRACTICE MEDICINE. A person, partnership, trust, association, or

corporation commits an offense if the person, partnership, trust,

association, or corporation, through the use of any letters,

words, or terms affixed on stationery or on advertisements, or in

any other manner, indicates that the person, partnership, trust,

association, or corporation is entitled to practice medicine if

the person, partnership, trust, association, or corporation is

not licensed to do so.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 165.157. DUTY TO ASSIST IN CERTAIN PROSECUTIONS. (a) The

board and the board's employees shall assist the local

prosecuting officers of each county in the enforcement of:

(1) state laws prohibiting the unlawful practice of medicine;

(2) this subtitle; and

(3) other matters.

(b) Except as otherwise provided by law, a prosecution is

subject to the direction and control of the prosecuting officers.

This subtitle does not deprive those officers of any authority

vested by law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 165.158. UNAUTHORIZED RELEASE OF CONFIDENTIAL INFORMATION.

(a) A person commits an offense if the person unlawfully

discloses confidential information described by Section 160.006

that is possessed by the board.

(b) An offense under this section is a Class A misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 165.159. PRACTICING MEDICINE WITHOUT REGISTRATION. (a) A

person commits an offense if the person practices medicine

without complying with the registration requirements imposed by

this subtitle.

(b) An offense under Subsection (a) constitutes the offense of

practicing medicine without a license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 165.160. EFFECT ON CRIMINAL PROSECUTION. This subtitle

does not bar a criminal prosecution for a violation of this

subtitle or a rule adopted under this subtitle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 166. BILLING OF ANATOMIC PATHOLOGY SERVICES

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE B. PHYSICIANS

CHAPTER 166. BILLING OF ANATOMIC PATHOLOGY SERVICES

Sec. 166.001. DEFINITION. In this chapter, "anatomic pathology

services" means:

(1) histopathology or surgical pathology, which is the gross and

microscopic examination and histologic processing of organ tissue

performed by a physician or under the supervision of a physician;

(2) cytopathology, which is the microscopic examination of cells

from the following:

(A) fluids;

(B) aspirates;

(C) washings;

(D) brushings; or

(E) smears, including a Pap smear, performed by a physician or

under the supervision of a physician;

(3) hematology, which is the microscopic evaluation of bone

marrow aspirates and biopsies performed by a physician, or under

the supervision of a physician, and peripheral blood smears when

the attending or treating physician or technologist requests that

a blood smear be reviewed by a pathologist;

(4) sub-cellular pathology and molecular pathology; or

(5) a blood-banking service performed by a pathologist.

Added by Acts 2007, 80th Leg., R.S., Ch.

144, Sec. 1, eff. September 1, 2007.

Sec. 166.002. ANATOMIC PATHOLOGY BILLING. Notwithstanding any

other law, a person, including a physician and an entity,

violates this subtitle and is subject to disciplinary action and

penalties under this subtitle if the person:

(1) does not directly supervise or perform anatomic pathology

services for a patient; and

(2) fails to disclose in the bill presented by the person to the

patient or the insurer or other third party payor, or in an

itemized statement to the patient:

(A) the name and address of the physician or laboratory that

provided the anatomic pathology services; and

(B) the net amount paid or to be paid for each anatomic

pathology service provided to the patient by the physician or

laboratory.

Added by Acts 2007, 80th Leg., R.S., Ch.

144, Sec. 1, eff. September 1, 2007.



CHAPTER 167. REGULATION OF PAIN MANAGEMENT CLINICS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE B. PHYSICIANS

CHAPTER 167. REGULATION OF PAIN MANAGEMENT CLINICS

Chapter 167, consisting of Secs. 167.001 to 167.202, was added by

Acts 2009, 81st Leg., R.S., Ch.

775, Sec. 1.

For another Chapter 167, consisting of Secs. 167.001 to 167.011,

added by Acts 2009, 81st Leg., R.S., Ch.

1345, Sec. 2(a), see Sec. 167.001 et seq., post.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 167.001. DEFINITION. In this chapter, "pain management

clinic" means a publicly or privately owned facility for which a

majority of patients are issued on a monthly basis a prescription

for opioids, benzodiazepines, barbiturates, or carisoprodol, but

not including suboxone.

Added by Acts 2009, 81st Leg., R.S., Ch.

775, Sec. 1, eff. September 1, 2009.

Sec. 167.002. EXEMPTIONS. This chapter does not apply to:

(1) a medical or dental school or an outpatient clinic

associated with a medical or dental school;

(2) a hospital, including any outpatient facility or clinic of a

hospital;

(3) a hospice established under 40 T.A.C. Section 97.403 or

defined by 42 C.F.R. Section 418.3;

(4) a facility maintained or operated by this state;

(5) a clinic maintained or operated by the United States;

(6) a health organization certified by the board under Section

162.001;

(7) a clinic owned or operated by a physician who treats

patients within the physician's area of specialty and who uses

other forms of treatment, including surgery, with the issuance of

a prescription for a majority of the patients; or

(8) a clinic owned or operated by an advanced practice nurse

licensed in this state who treats patients in the nurse's area of

specialty and uses other forms of treatment with the issuance of

a prescription for a majority of the patients.

Added by Acts 2009, 81st Leg., R.S., Ch.

775, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. POWERS AND DUTIES OF BOARD

Sec. 167.051. ADOPTION OF RULES. The board shall adopt rules

necessary to implement this chapter, including rules to address,

for a pain management clinic:

(1) the operation of the clinic;

(2) personnel requirements for the clinic, including

requirements for a physician who practices at a clinic;

(3) standards to ensure quality of patient care;

(4) certificate application and renewal procedures and

requirements;

(5) inspections and complaint investigations; and

(6) patient billing procedures.

Added by Acts 2009, 81st Leg., R.S., Ch.

775, Sec. 1, eff. September 1, 2009.

Sec. 167.052. INSPECTIONS. The board may inspect a pain

management clinic, including the documents of a physician

practicing at the clinic, as necessary to ensure compliance with

this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

775, Sec. 1, eff. September 1, 2009.

Sec. 167.053. COMPLAINTS. The board shall investigate a

complaint alleging a violation of this chapter or a rule adopted

under this chapter by a pain management clinic certified under

this chapter or a physician who owns or operates a clinic in the

same manner as other complaints under this subtitle.

Added by Acts 2009, 81st Leg., R.S., Ch.

775, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. CERTIFICATION OF CLINIC

Section 167.101 takes effect September 1, 2010.

Sec. 167.101. CERTIFICATE REQUIRED. (a) A pain management

clinic may not operate in this state unless the clinic is

certified under this chapter.

(b) A certificate issued under this chapter is not transferable

or assignable.

Added by Acts 2009, 81st Leg., R.S., Ch.

775, Sec. 1, eff. September 1, 2009.

Sec. 167.102. CERTIFICATE APPLICATION AND ISSUANCE. (a) A

physician who owns or operates a pain management clinic shall

apply for a certificate for the clinic under this chapter. A

pain management clinic must be owned and operated by a medical

director who is a physician who practices in this state under an

unrestricted license.

(b) An applicant for a certificate under this chapter must

submit an application to the board on a form prescribed by the

board.

(c) The board shall issue a certificate if the board finds that

the pain management clinic meets the requirements of this chapter

and the standards adopted by the board under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

775, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. CERTIFICATE RENEWAL

Sec. 167.151. EXPIRATION OF CERTIFICATE. (a) A certificate

issued under this chapter expires on the second anniversary of

the date it is issued.

(b) The board shall grant a 180-day grace period from the

expiration date of a certificate to renew the certificate.

(c) The owner or operator of a pain management clinic for which

a certificate has expired may not continue to operate the clinic

until the clinic's certificate is renewed.

Added by Acts 2009, 81st Leg., R.S., Ch.

775, Sec. 1, eff. September 1, 2009.

Sec. 167.152. REQUIREMENTS FOR RENEWAL. (a) The owner or

operator of a pain management clinic may apply to renew a

certificate issued to the clinic under this chapter by:

(1) submitting a renewal application to the board on the form

prescribed by the board before the expiration of the grace period

under Section 167.151; and

(2) complying with any other requirements adopted by board rule.

(b) If a certificate is not renewed before the expiration of the

grace period under Section 167.151, the pain management clinic

must reapply for an original certificate to operate the clinic.

Added by Acts 2009, 81st Leg., R.S., Ch.

775, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. REGULATION OF CLINICS; ENFORCEMENT

Sec. 167.201. REGULATION OF PERSON AFFILIATED WITH CLINIC. (a)

The owner or operator of a pain management clinic, an employee of

the clinic, or a person with whom a clinic contracts for services

may not:

(1) have been denied, by any jurisdiction, a license under which

the person may prescribe, dispense, administer, supply, or sell a

controlled substance;

(2) have held a license issued by any jurisdiction, under which

the person may prescribe, dispense, administer, supply, or sell a

controlled substance, that has been restricted; or

(3) have been subject to disciplinary action by any licensing

entity for conduct that was a result of inappropriately

prescribing, dispensing, administering, supplying, or selling a

controlled substance.

(b) A pain management clinic may not be owned wholly or partly

by a person who has been convicted of, pled nolo contendere to,

or received deferred adjudication for:

(1) an offense that constitutes a felony; or

(2) an offense that constitutes a misdemeanor, the facts of

which relate to the distribution of illegal prescription drugs or

a controlled substance as defined by Section 551.003(11).

(c) The owner or operator of a pain management clinic shall:

(1) be on-site at the clinic at least 33 percent of the clinic's

total number of operating hours; and

(2) review at least 33 percent of the total number of patient

files of the clinic, including the patient files of a clinic

employee or contractor to whom authority for patient care has

been delegated by the clinic.

Added by Acts 2009, 81st Leg., R.S., Ch.

775, Sec. 1, eff. September 1, 2009.

Sec. 167.202. DISCIPLINARY ACTION. (a) A violation of this

chapter or a rule adopted under this chapter is grounds for

disciplinary action against a pain management clinic certified

under this chapter or an owner or operator of a clinic certified

under this chapter.

(b) A violation of this chapter may be enforced in the same

manner as any other violation of this subtitle.

Added by Acts 2009, 81st Leg., R.S., Ch.

775, Sec. 1, eff. September 1, 2009.



CHAPTER 167. TEXAS PHYSICIAN HEALTH PROGRAM

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE B. PHYSICIANS

CHAPTER 167. TEXAS PHYSICIAN HEALTH PROGRAM

Chapter 167, consisting of Secs. 167.001 to 167.011, was added by

Acts 2009, 81st Leg., R.S., Ch.

1345, Sec. 2(a).

For another Chapter 167, consisting of Secs. 167.001 to 167.202,

added by Acts 2009, 81st Leg., R.S., Ch.

775, Sec. 1, see Sec. 167.001 et seq., post.

Sec. 167.001. DEFINITIONS. In this chapter:

(1) "Committee" means the Physician Health and Rehabilitation

Advisory Committee established under this chapter.

(2) "Governing board" means the governing board of the program.

(3) "Medical director" means a person appointed under Section

167.002 to oversee the program.

(4) "Physician assistant board" means the Texas Physician

Assistant Board established under Chapter 204.

(5) "Program" means the Texas Physician Health Program

established under this chapter.

(6) "Program participant" means a physician or physician

assistant who receives services under the program.

Added by Acts 2009, 81st Leg., R.S., Ch.

1345, Sec. 2(a), eff. September 1, 2009.

Sec. 167.002. MEDICAL DIRECTOR. (a) The board shall appoint a

medical director for the program.

(b) The medical director must:

(1) be a physician licensed by the board; and

(2) have expertise in a field of medicine relating to disorders

commonly affecting physicians or physician assistants, including

substance abuse disorders.

(c) The medical director shall provide clinical and policy

oversight for the program.

Added by Acts 2009, 81st Leg., R.S., Ch.

1345, Sec. 2(a), eff. September 1, 2009.

Sec. 167.003. GOVERNING BOARD. (a) The president of the board

shall appoint persons to serve on the governing board of the

program. The appointees shall include physicians, physician

assistants, and other related professionals with experience

addressing health conditions commonly found in the population of

monitored physicians or physician assistants.

(b) The governing board shall:

(1) provide advice and counsel to the board; and

(2) establish policy and procedures for the operation and

administration of the program.

(c) The board, with the advice and in consultation with the

physician assistant board and Texas-based professional

associations of physicians and physician assistants, shall adopt

rules relating to the appointment of members to the governing

board, including length of terms, procedures for filling a

vacancy, and conflict-of-interest provisions.

Added by Acts 2009, 81st Leg., R.S., Ch.

1345, Sec. 2(a), eff. September 1, 2009.

Sec. 167.004. PHYSICIAN HEALTH AND REHABILITATION ADVISORY

COMMITTEE. (a) The governing board shall appoint physicians to

the Physician Health and Rehabilitation Advisory Committee who

have experience in disorders commonly affecting physicians or

physician assistants.

(b) The committee shall assist the governing board by making

recommendations on the request of the governing board.

(c) The board, with the advice and in consultation with the

physician assistant board and Texas-based professional

associations of physicians and physician assistants, shall adopt

rules relating to the appointment of members to the committee,

including length of terms, procedures for filling a vacancy, and

conflict-of-interest provisions.

(d) Chapter 2110, Government Code, does not apply to the

committee.

Added by Acts 2009, 81st Leg., R.S., Ch.

1345, Sec. 2(a), eff. September 1, 2009.

Sec. 167.005. TEXAS PHYSICIAN HEALTH PROGRAM. (a) The Texas

Physician Health Program is established to promote:

(1) physician and physician assistant wellness; and

(2) treatment of all health conditions that have the potential

to compromise the physician's or physician assistant's ability to

practice with reasonable skill and safety, including mental

health issues, substance abuse issues, and addiction issues.

(b) The program is a confidential, nondisciplinary therapeutic

program for physicians and physician assistants.

(c) The program is administratively attached to the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1345, Sec. 2(a), eff. September 1, 2009.

Sec. 167.006. RULES. The board, with the advice of and in

consultation with the governing board, committee, and Texas-based

professional associations of physicians and physician assistants,

shall:

(1) adopt rules and policies as necessary to implement the

program, including:

(A) policies for assessments under the program and guidelines

for the validity of a referral to the program;

(B) policies and guidelines for initial contacts used to

determine if there is a need for a physician or physician

assistant to complete a clinically appropriate evaluation or to

enter treatment, including policies and guidelines for

arrangements for that evaluation or treatment; and

(C) policies and guidelines for interventions conducted under

the program; and

(2) define applicable guidelines for the management of substance

abuse disorders, psychiatric disorders, and physical illnesses

and impairments.

Added by Acts 2009, 81st Leg., R.S., Ch.

1345, Sec. 2(a), eff. September 1, 2009.

Sec. 167.007. OPERATION OF PROGRAM. (a) The program must

include provisions for:

(1) continuing care, monitoring, and case management of

potentially impairing health conditions, including provisions for

cooperation with the evaluating or treating facility;

(2) ongoing monitoring for relapse, including random drug

testing, consultations with other physician health and

rehabilitation committees, work site monitors, and treating

health professionals, including mental health professionals; and

(3) other physician and physician assistant health and

rehabilitation programs to operate under an agreement with the

program, using established guidelines to ensure uniformity and

credibility of services throughout this state.

(b) The program must ensure appropriate communications with the

board, the physician assistant board, other state licensing

boards, and physician health and rehabilitation programs.

(c) The program shall use physicians or other health care

professional experts or consultants, as appropriate, when

necessary to evaluate, recommend solutions for, or resolve a

medical dispute.

Added by Acts 2009, 81st Leg., R.S., Ch.

1345, Sec. 2(a), eff. September 1, 2009.

Sec. 167.008. REFERRALS TO PROGRAM. (a) The program shall

accept a self-referral from a physician or physician assistant

and referrals from an individual, a physician health and

rehabilitation committee, a physician assistant organization, a

state physician health program, a hospital or hospital system

licensed in this state, a residency program, the board, or the

physician assistant board.

(b) A physician or physician assistant may refer the physician

or physician assistant to the program.

(c) The program may not accept a referral, except as provided by

board rules, for a violation of the standard of care as a result

of drugs or alcohol or boundary violations with a patient or a

patient's family.

Added by Acts 2009, 81st Leg., R.S., Ch.

1345, Sec. 2(a), eff. September 1, 2009.

Sec. 167.009. REFERRAL BY BOARD OR PHYSICIAN ASSISTANT BOARD AS

PREREQUISITE FOR ISSUING OR MAINTAINING A LICENSE. (a) The

board or the physician assistant board, through an agreed order

or after a contested proceeding, may make a referral to the

program and require participation in the program by a specified

physician or physician assistant as a prerequisite for issuing or

maintaining a license under Chapter 155 or 204.

(b) The board or the physician assistant board may discipline a

physician or physician assistant required to participate in the

program under Subsection (a) who does not participate in the

program.

(c) Each program participant is individually responsible for

payment of the participant's own medical costs, including any

required evaluations, primary treatment, and continuing care.

Added by Acts 2009, 81st Leg., R.S., Ch.

1345, Sec. 2(a), eff. September 1, 2009.

Sec. 167.010. CONFIDENTIALITY. (a) Each referral, proceeding,

report, investigative file, record, or other information

received, gathered, created, or maintained by the program or its

employees, consultants, work site monitors, or agents relating to

a physician or physician assistant is privileged and confidential

and is not subject to disclosure under Chapter 552, Government

Code, or to discovery, subpoena, or other means of legal

compulsion for release to any person except as provided by this

chapter.

(b) Notwithstanding Subsection (a), the program may report to

the board or the physician assistant board, as appropriate, the

name and pertinent information relating to impairment of a

physician or physician assistant.

(c) Notwithstanding Subsection (a), the program shall make a

report to the board or the physician assistant board, as

appropriate, regarding a physician or physician assistant if the

medical director or the governing board determines that the

physician or physician assistant poses a continuing threat to the

public welfare. If requested by the board or the physician

assistant board, a report under this subsection must include all

information in the possession or control of the program.

Added by Acts 2009, 81st Leg., R.S., Ch.

1345, Sec. 2(a), eff. September 1, 2009.

Sec. 167.011. FUNDING; FEES. (a) The Texas physician health

program account is a special account in the general revenue fund.

Funds in the account may be appropriated only to the board for

administration of the program.

(b) The board by rule shall set and collect reasonable and

necessary fees from program participants in amounts sufficient to

offset, to the extent reasonably possible, the cost of

administering this chapter.

(c) Each program participant shall pay an annual fee to

partially offset the cost of participation and monitoring

services.

(d) The board shall deposit fees collected under this section to

the credit of the account established under Subsection (a).

(e) The board may grant a waiver to the fee imposed under

Subsection (c). The board shall adopt rules relating to the

issuance of a waiver under this subsection.

Added by Acts 2009, 81st Leg., R.S., Ch.

1345, Sec. 2(a), eff. September 1, 2009.



CHAPTER 201. CHIROPRACTORS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE C. OTHER PROFESSIONS PERFORMING MEDICAL PROCEDURES

CHAPTER 201. CHIROPRACTORS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 201.001. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Chiropractic Examiners.

(2) "Chiropractor" means a person licensed to practice

chiropractic by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.002. PRACTICE OF CHIROPRACTIC. (a) In this section:

(1) "Controlled substance" has the meaning assigned to that term

by Section 481.002, Health and Safety Code.

(2) "Dangerous drug" has the meaning assigned to that term by

Section 483.001, Health and Safety Code.

(3) "Incisive or surgical procedure" includes making an incision

into any tissue, cavity, or organ by any person or implement.

The term does not include the use of a needle for the purpose of

drawing blood for diagnostic testing.

(4) "Surgical procedure" includes a procedure described in the

surgery section of the common procedure coding system as adopted

by the Centers for Medicare and Medicaid Services of the United

States Department of Health and Human Services.

(b) A person practices chiropractic under this chapter if the

person:

(1) uses objective or subjective means to analyze, examine, or

evaluate the biomechanical condition of the spine and

musculoskeletal system of the human body;

(2) performs nonsurgical, nonincisive procedures, including

adjustment and manipulation, to improve the subluxation complex

or the biomechanics of the musculoskeletal system;

(3) represents to the public that the person is a chiropractor;

or

(4) uses the term "chiropractor," "chiropractic," "doctor of

chiropractic," "D.C.," or any derivative of those terms or

initials in connection with the person's name.

(c) The practice of chiropractic does not include:

(1) incisive or surgical procedures;

(2) the prescription of controlled substances, dangerous drugs,

or any other drug that requires a prescription; or

(3) the use of x-ray therapy or therapy that exposes the body to

radioactive materials.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1020, Sec. 1, eff. September 1, 2005.

Sec. 201.003. APPLICATIONS AND EXEMPTIONS. (a) This chapter

does not apply to a registered nurse licensed under Chapter 301,

a vocational nurse licensed under Chapter 301, a person who

provides spinal screening services as authorized by Chapter 37,

Health and Safety Code, a physical therapist licensed under

Chapter 453, or a massage therapist or a massage therapy

instructor qualified and registered under Chapter 455 if:

(1) the person does not represent to the public that the person

is a chiropractor or use the term 'chiropractor,' 'chiropractic,'

'doctor of chiropractic,' 'D.C.,' or any derivative of those

terms or initials in connection with the person's name or

practice; and

(2) the person practices strictly within the scope of the

license or registration held in compliance with all laws relating

to the license and registration.

(b) This chapter does not limit or affect the rights and powers

of a physician licensed in this state to practice medicine.

(c) This section does not affect or prevent a student enrolled

in a college of chiropractic in this state from engaging in all

phases of clinical practice if the practice is:

(1) part of the curriculum; and

(2) conducted under the supervision of a licensed chiropractor

or a licensed physician.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 2.014, eff. Feb.

1, 2004.

Sec. 201.004. APPLICATION OF SUNSET ACT. The Texas Board of

Chiropractic Examiners is subject to Chapter 325, Government Code

(Texas Sunset Act). Unless continued in existence as provided by

that chapter, the board is abolished and this chapter expires

September 1, 2017.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1020, Sec. 2, eff. September 1, 2005.

SUBCHAPTER B. TEXAS BOARD OF CHIROPRACTIC EXAMINERS

Sec. 201.051. BOARD; MEMBERSHIP. (a) The Texas Board of

Chiropractic Examiners consists of nine members appointed by the

governor with the advice and consent of the senate as follows:

(1) six chiropractors who are reputable practicing chiropractors

and who have resided in this state for at least five years

preceding appointment; and

(2) three members who represent the public.

(b) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.052. MEMBERSHIP ELIGIBILITY. (a) A person is not

eligible to serve as a member of the board if the person:

(1) is a member of the faculty or board of trustees of a

chiropractic school or a doctor of chiropractic degree program;

(2) is a stockholder in a chiropractic school or college; or

(3) has a financial interest in a chiropractic school or

college.

(b) A person is not eligible for appointment as a public member

of the board if the person or the person's spouse:

(1) is registered, certified, or licensed by an occupational

regulatory agency in the field of health care;

(2) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

funds from the board;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving funds from the board; or

(4) uses or receives a substantial amount of tangible goods,

services, or funds from the board, other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

802, Sec. 1, eff. June 15, 2007.

Sec. 201.053. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a cooperative and

voluntarily joined statewide association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) A person may not be a member of the board and may not be a

board employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.), if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of health care; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of health

care.

(c) Repealed by Acts 2005, 79th Leg., Ch. 1020, Sec. 36, eff.

September 1, 2005.

(d) A person may not be a member of the board or act as the

general counsel to the board if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1020, Sec. 3, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1020, Sec. 36, eff. September 1, 2005.

Sec. 201.054. TERMS; VACANCY. (a) Members of the board are

appointed for staggered six-year terms. The terms of one-third of

the members expire on February 1 of each odd-numbered year.

(b) A person may not be appointed to serve more than two terms.

(c) If a vacancy occurs because of the death or resignation of a

board member, the governor shall appoint a replacement to fill

the unexpired term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.055. OFFICERS. (a) The governor shall designate a

chiropractic member of the board as the board's president. The

president serves in that capacity at the will of the governor.

(b) The board shall elect one of its members as vice president

and one of its members as secretary-treasurer at the first board

meeting after the biennial appointment of board members.

(c) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(31).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 285, Sec. 31(31), eff. Sept.

1, 2003.

Sec. 201.056. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that a member:

(1) does not have at the time of taking office the

qualifications required by Sections 201.051 and 201.052(b);

(2) does not maintain during service on the board the

qualifications required by Sections 201.051 and 201.052(b);

(3) is ineligible for membership under Section 201.052 or

201.053;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the president of the board of the potential ground. The

president shall then notify the governor and the attorney general

that a potential ground for removal exists. If the potential

ground for removal involves the president, the executive director

shall notify the next highest ranking officer of the board, who

shall then notify the governor and the attorney general that a

potential ground for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1020, Sec. 4, eff. September 1, 2005.

Sec. 201.057. PER DIEM; REIMBURSEMENT. (a) A board member is

entitled to a per diem as set by the General Appropriations Act

for each day the member engages in the business of the board.

(b) A member may not receive reimbursement for travel expenses,

including expenses for meals and lodging, other than

transportation expenses as provided by the General Appropriations

Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.058. MEETINGS. (a) The board shall hold regular

meetings to examine applicants and transact business at least

twice each year at the times and places determined by the board.

(b) A special meeting may be held at the call of three board

members.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.060. BOARD SEAL. The seal of the board consists of a

five-point star with the words, "The State of Texas," and the

words, "Texas Board of Chiropractic Examiners," around the

margin.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.061. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the board may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the board until the person completes a training program that

complies with this section.

(b) The training program must provide the person with

information regarding:

(1) this chapter and the board's programs, functions, rules, and

budget;

(2) the results of the most recent formal audit of the board;

(3) the requirements of laws relating to open meetings, public

information, administrative procedure, and conflicts of interest;

and

(4) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 2005, 79th Leg., Ch.

1020, Sec. 5, eff. September 1, 2005.

SUBCHAPTER C. BOARD PERSONNEL

Sec. 201.101. DIVISION OF RESPONSIBILITIES. The board shall

develop and implement policies that clearly separate the

policymaking responsibilities of the board and the management

responsibilities of the executive director and the staff of the

board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1020, Sec. 6, eff. September 1, 2005.

Sec. 201.102. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The board shall provide as often as necessary to

its members and employees information regarding their:

(1) qualifications for office or employment under this chapter;

and

(2) responsibilities under applicable laws relating to standards

of conduct for state officers or employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.103. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS.

(a) The executive director or the executive director's designee

shall develop an intra-agency career ladder program. The program

must require intra-agency postings of all nonentry level

positions concurrently with any public posting.

(b) The executive director or the executive director's designee

shall develop a system of annual performance evaluations. All

merit pay for board employees must be based on the system

established under this subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.104. EQUAL EMPLOYMENT OPPORTUNITY; REPORT. (a) The

executive director or the executive director's designee shall

prepare and maintain a written policy statement to ensure

implementation of an equal employment opportunity program under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, application, training, and

promotion of personnel, that are in compliance with Chapter 21,

Labor Code;

(2) a comprehensive analysis of the board workforce that meets

federal and state guidelines;

(3) procedures by which a determination can be made of the

significant underuse in the board workforce of all persons for

whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address those areas of

significant underuse.

(b) A policy statement prepared under Subsection (a) must be:

(1) prepared to cover an annual period;

(2) updated annually;

(3) reviewed by the Commission on Human Rights for compliance

with Subsection (a)(1); and

(4) filed with the governor.

(c) The governor shall deliver a biennial report to the

legislature based on the information received under Subsection

(b). The report may be made separately or as part of other

biennial reports made to the legislature.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. BOARD POWERS AND DUTIES

Sec. 201.151. GENERAL POWERS AND DUTIES. The board shall

administer the purposes of and enforce this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.152. RULES. (a) The board may adopt rules and bylaws:

(1) necessary to:

(A) perform the board's duties; and

(B) regulate the practice of chiropractic; and

(2) relating to the board's proceedings and the board's

examination of an applicant for a license to practice

chiropractic.

(b) The board shall adopt rules for the enforcement of this

chapter. The board shall issue all rules based on a vote of a

majority of the board at a regular or special meeting. The

issuance of a disciplinary action or disciplinary order of the

board is not limited by this subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1020, Sec. 7, eff. September 1, 2005.

Sec. 201.1525. RULES CLARIFYING SCOPE OF PRACTICE OF

CHIROPRACTIC. The board shall adopt rules clarifying what

activities are included within the scope of the practice of

chiropractic and what activities are outside of that scope. The

rules:

(1) must clearly specify the procedures that chiropractors may

perform;

(2) must clearly specify any equipment and the use of that

equipment that is prohibited; and

(3) may require a license holder to obtain additional training

or certification to perform certain procedures or use certain

equipment.

Added by Acts 2005, 79th Leg., Ch.

1020, Sec. 8, eff. September 1, 2005.

Sec. 201.1526. DEVELOPMENT OF PROPOSED RULES REGARDING SCOPE OF

PRACTICE OF CHIROPRACTIC. (a) This section applies to the

process by which the board develops proposed rules under Section

201.1525 before the proposed rules are published in the Texas

Register and before the board complies with the rulemaking

requirements of Chapter 2001, Government Code. This section does

not affect the duty of the board to comply with the rulemaking

requirements of that law.

(b) The board shall establish methods under which the board, to

the extent appropriate, will seek input early in the rule

development process from the public and from persons who will be

most affected by a proposed rule. Methods must include

identifying persons who will be most affected and soliciting, at

a minimum, the advice and opinions of those persons. Methods may

include negotiated rulemaking, informal conferences, advisory

committees, and any other appropriate method.

(c) A rule adopted by the board under Section 201.1525 may not

be challenged on the grounds that the board did not comply with

this section. If the board was unable to solicit a significant

amount of advice and opinion from the public or from affected

persons early in the rule development process, the board shall

state in writing the reasons why the board was unable to do so.

Added by Acts 2005, 79th Leg., Ch.

1020, Sec. 8, eff. September 1, 2005.

Sec. 201.153. FEES. (a) The board by rule shall set fees in

amounts reasonable and necessary to cover the costs of

administering this chapter. The board may not set a fee in an

amount that is less than the amount of that fee on September 1,

1993.

(b) Each of the following fees imposed under Subsection (a) is

increased by $200:

(1) the fee for an annual renewal of a license;

(2) the fee for issuance of a license to an out-of-state

applicant;

(3) the fee for an examination; and

(4) the fee for a reexamination.

(c) For each $200 fee increase collected under Subsection (b),

$50 shall be deposited in the foundation school fund and $150

shall be deposited in the general revenue fund.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 899, Sec. 2.

Sec. 201.154. CERTIFICATION FOR MANIPULATION UNDER ANESTHESIA

PROHIBITED. Notwithstanding any other provision of this chapter,

the board may not adopt a process to certify chiropractors to

perform manipulation under anesthesia.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.155. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The board may not adopt rules restricting

advertising or competitive bidding by a person regulated by the

board except to prohibit false, misleading, or deceptive

practices by that person.

(b) The board may not include in rules to prohibit false,

misleading, or deceptive practices by a person regulated by the

board a rule that:

(1) restricts the use of any advertising medium;

(2) restricts the person's personal appearance or use of the

person's voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

person; or

(4) restricts the use of a trade name in advertising by the

person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.1555. FRAUD. (a) The board shall strictly and

vigorously enforce the provisions of this chapter prohibiting

fraud.

(b) The board shall adopt rules to prevent fraud in the practice

of chiropractic, including rules relating to:

(1) the filing of workers' compensation and insurance claims;

and

(2) records required to be maintained in connection with the

practice of chiropractic.

Added by Acts 2005, 79th Leg., Ch.

1020, Sec. 9, eff. September 1, 2005.

Sec. 201.156. BOARD DUTIES REGARDING COMPLAINTS. (a) The board

by rule shall:

(1) adopt a form to standardize information concerning

complaints made to the board; and

(2) prescribe information to be provided to a person when the

person files a complaint with the board.

(b) The board shall provide reasonable assistance to a person

who wishes to file a complaint with the board.

(c) The board by rule shall adopt procedures concerning:

(1) the retention of information files on license holders; and

(2) the expunction of files on license holders, including

complaints, adverse reports, and other investigative information

on license holders.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.157. IMMUNITY. In the absence of fraud, conspiracy, or

malice, a member or employee of the board, a witness called to

testify by the board, or a consultant or hearing officer is not

liable in a civil action for any alleged injury, wrong, loss, or

damage for any investigation, report, recommendation, statement,

evaluation, finding, order, or award made in the course of

performing the person's official duties.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.158. BOARD COMMITTEES. (a) The board may appoint

committees from its own members.

(b) A committee appointed from the members of the board shall:

(1) consider matters referred to the committee relating to the

enforcement of this chapter and the rules adopted by the board;

and

(2) make recommendations to the board.

(c) The board may delegate to a committee of the board an

authority granted to the board under Section 201.505(c).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.159. RECORDS. (a) The board shall preserve a record

of its proceedings in a register that contains:

(1) the name, age, place, and duration of residence of each

applicant for a license;

(2) the amount of time spent by the applicant in the study of

chiropractic in respective doctor of chiropractic degree

programs; and

(3) other information the board desires to record.

(b) The register shall show whether an applicant was rejected or

licensed.

(c) The information recorded in the register is prima facie

evidence of the matters contained in the register. A certified

copy of the register with the seal of the board is admissible as

evidence in any court of this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.051(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

802, Sec. 2, eff. June 15, 2007.

Sec. 201.160. PAYMENT OF OTHER EXPENSES. The board shall pay

the necessary expenses of an employee of the board incurred in

the performance of the employee's duties.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 285, Sec. 24, eff. Sept. 1,

2003.

Sec. 201.161. APPROPRIATION FROM STATE TREASURY PROHIBITED. The

legislature may not appropriate money, other than fees, from the

state treasury for an expenditure made necessary by this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.163. POLICY ON TECHNOLOGICAL SOLUTIONS. The board

shall implement a policy requiring the board to use appropriate

technological solutions to improve the board's ability to perform

its functions. The policy must ensure that the public is able to

interact with the board on the Internet.

Added by Acts 2005, 79th Leg., Ch.

1020, Sec. 10, eff. September 1, 2005.

Sec. 201.164. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION POLICY. (a) The board shall develop and implement a

policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of board rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the board's jurisdiction.

(b) The board's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The board shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the board.

Added by Acts 2005, 79th Leg., Ch.

1020, Sec. 10, eff. September 1, 2005.

SUBCHAPTER E. PUBLIC INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 201.201. PUBLIC INTEREST INFORMATION. (a) The board shall

prepare information of public interest describing the functions

of the board and the procedures by which complaints are filed

with and resolved by the board.

(b) The board shall make the information available to the public

and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.202. PUBLIC PARTICIPATION. (a) The board shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the board and to speak on

any issue under the board's jurisdiction.

(b) The board shall prepare and maintain a written plan that

describes how a person who does not speak English may be provided

reasonable access to the board's programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.203. COMPLAINTS. (a) The board by rule shall

establish methods by which consumers and service recipients are

notified of the name, mailing address, and telephone number of

the board for the purpose of directing complaints to the board.

The board may provide for that notice:

(1) on each registration form, application, or written contract

for services of a person regulated by the board; or

(2) on a sign prominently displayed in the place of business of

each person regulated by the board.

(b) The board shall list with its regular telephone number any

toll-free telephone number established under other state law that

may be called to present a complaint about a health professional.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.204. RECORDS OF COMPLAINTS. (a) The board shall keep

an information file about each complaint filed with the board.

The board's information file must be kept current and contain a

record for each complaint of:

(1) each person contacted in relation to the complaint;

(2) a summary of findings made at each step of the complaint

process;

(3) an explanation of the legal basis and reason for a complaint

that is dismissed;

(4) the schedule required under Section 201.205 and a

notification of any change in the schedule; and

(5) other relevant information.

(b) Except as provided by Subsection (c), if a written complaint

is filed with the board that the board has authority to resolve,

the board, at least quarterly and until final disposition of the

complaint, shall notify the parties to the complaint of the

status of the complaint unless the notice would jeopardize an

undercover investigation.

(c) If a written complaint that the board has authority to

resolve is referred to the enforcement committee, the board at

least semiannually and until final disposition of the complaint,

shall notify the parties to the complaint of the status of the

complaint unless the notice would jeopardize an undercover

investigation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.205. GENERAL RULES REGARDING COMPLAINT INVESTIGATION

AND DISPOSITION. (a) The board shall adopt rules concerning the

investigation of a complaint filed with the board. The rules

adopted under this section must:

(1) distinguish between categories of complaints;

(2) require the board to prioritize complaints for purposes of

determining the order in which they are investigated, taking into

account the seriousness of the allegations made in a complaint

and the length of time a complaint has been pending;

(3) ensure that a complaint is not dismissed without appropriate

consideration;

(4) require that the board be advised of a complaint that is

dismissed and that a letter be sent to the person who filed the

complaint explaining the action taken on the complaint;

(5) ensure that the person who filed the complaint has the

opportunity to explain the allegations made in the complaint; and

(6) prescribe guidelines concerning the categories of complaints

that require the use of a private investigator and the procedures

for the board to obtain the services of a private investigator.

(b) The board shall:

(1) dispose of a complaint in a timely manner; and

(2) establish a schedule for conducting each phase of the

complaint process that is under the control of the board not

later than the 30th day after the date the board receives the

complaint.

(c) The board shall notify the parties to the complaint of the

projected time requirements for pursuing the complaint.

(d) The board shall notify the parties to the complaint of any

change in the schedule not later than the seventh day after the

date the change is made.

(e) The executive director shall notify the board of a complaint

that is unresolved after the time prescribed by the board for

resolving the complaint so that the board may take necessary

action on the complaint.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1020, Sec. 11, eff. September 1, 2005.

Sec. 201.206. CONFIDENTIALITY OF INVESTIGATION FILES. (a) The

board's investigation files are confidential, privileged, and not

subject to discovery, subpoena, or any other means of legal

compulsion for release other than to the board or an employee or

agent of the board.

(b) The board shall share information in investigation files, on

request, with another state or federal regulatory agency or with

a local, state, or federal law enforcement agency regardless of

whether the investigation has been completed. The board is not

required to disclose under this subsection information that is an

attorney-client communication, an attorney work product, or other

information protected by a privilege recognized by the Texas

Rules of Civil Procedure or the Texas Rules of Evidence.

(c) On the completion of the investigation and before a hearing

under Section 201.505, the board shall provide to the license

holder, subject to any other privilege or restriction set forth

by rule, statute, or legal precedent, access to all information

in the board's possession that the board intends to offer into

evidence in presenting its case in chief at the contested case

hearing on the complaint. The board is not required to provide:

(1) a board investigative report or memorandum;

(2) the identity of a nontestifying complainant; or

(3) attorney-client communications, attorney work product, or

other materials covered by a privilege recognized by the Texas

Rules of Civil Procedure or the Texas Rules of Evidence.

(d) Notwithstanding Subsection (a), the board may:

(1) disclose a complaint to the affected license holder; and

(2) provide to a complainant the license holder's response to

the complaint, if providing the response is considered by the

board to be necessary to investigate the complaint.

(e) This section does not prohibit the board or another party in

a disciplinary action from offering into evidence in a contested

case under Chapter 2001, Government Code, a record, document, or

other information obtained or created during an investigation.

Added by Acts 2003, 78th Leg., ch. 329, Sec. 1, eff. Sept. 1,

2003.

Sec. 201.207. INSPECTIONS. (a) The board, during reasonable

business hours, may:

(1) conduct an on-site inspection of a chiropractic facility to

investigate a complaint filed with the board; and

(2) examine and copy records of the chiropractic facility

pertinent to the inspection or investigation.

(b) The board is not required to provide notice before

conducting an inspection under this section.

Added by Acts 2005, 79th Leg., Ch.

1020, Sec. 12, eff. September 1, 2005.

Sec. 201.208. COOPERATION WITH TEXAS DEPARTMENT OF INSURANCE.

(a) In this section, "department" means the Texas Department of

Insurance.

(b) This section applies only to information held by or for the

department or the board that relates to a person who is licensed

or otherwise regulated by the department or the board.

(c) The department and the board, on request or on the

department or board's own initiative, may share confidential

information or information to which access is otherwise

restricted by law. The department and the board shall cooperate

with and assist each other when either agency is conducting an

investigation by providing information that is relevant to the

investigation. Except as provided by this section, confidential

information that is shared under this section remains

confidential under law, and legal restrictions on access to the

information remain in effect unless the agency sharing the

information approves use of the information by the receiving

agency for enforcement purposes. The provision of information by

the board to the department or by the department to the board

under this subsection does not constitute a waiver of privilege

or confidentiality as established by law.

(d) The department and the board shall develop and maintain a

system for tracking investigations conducted by each agency with

the cooperation and assistance of the other agency, including

information on all disciplinary actions taken.

(e) The department and the board shall collaborate on taking

appropriate disciplinary actions to the extent practicable.

Added by Acts 2005, 79th Leg., Ch.

1020, Sec. 12, eff. September 1, 2005.

Sec. 201.209. INFORMATION ON STATUS OF CERTAIN INVESTIGATIONS.

The board shall include in the annual financial report required

by Section 2101.011, Government Code, information on all

investigations conducted by the board with the cooperation and

assistance of the Texas Department of Insurance and the Texas

Workers' Compensation Commission during the preceding fiscal

year.

Added by Acts 2005, 79th Leg., Ch.

1020, Sec. 12, eff. September 1, 2005.

SUBCHAPTER F. PEER REVIEW COMMITTEES

Sec. 201.251. APPOINTMENT OF PEER REVIEW COMMITTEES; TERMS. (a)

The board shall appoint local chiropractic peer review

committees. Members of a local chiropractic peer review

committee serve staggered terms of three years, with as near to

one-third of the members' terms as possible expiring December 31

of each year.

(b) The board may seek input from state chiropractic

associations in selecting persons to appoint to a local peer

review committee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1020, Sec. 13, eff. September 1, 2005.

Sec. 201.252. COMMITTEE MEMBER ELIGIBILITY. (a) Only a

chiropractor who has completed a program of peer review training

approved by the board is eligible to serve on a chiropractic peer

review committee.

(b) A member of a local peer review committee may not be a

consultant to or an employee of any company or carrier of health

care insurance.

(c) The board shall establish requirements for peer review

training programs that do not discriminate against any

chiropractor. A peer review training program must include

training in the investigation of complaints in accordance with

this chapter and board rules.

(d) The board by rule shall adopt additional requirements for

eligibility to serve on a chiropractic peer review committee,

including a requirement that a member have:

(1) a clean disciplinary record; and

(2) an acceptable record regarding utilization review performed

in accordance with Article 21.58A, Insurance Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1020, Sec. 14, eff. September 1, 2005.

Sec. 201.253. EXECUTIVE PEER REVIEW COMMITTEE. (a) The board

shall appoint an executive chiropractic peer review committee to

direct the activities of the local committees. The executive

peer review committee consists of six volunteer members. Members

of the executive peer review committee serve staggered terms of

three years, with one-third of the members' terms expiring

December 31 of each year. The executive peer review committee

shall elect a presiding officer from its members.

(b) The executive peer review committee shall conduct hearings

relating to disputes referred by a local peer review committee

and shall make its recommendations based solely on evidence

presented in the hearings.

(c) A member of an executive peer review committee may not be a

consultant to or an employee of any company or carrier of health

care insurance.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1020, Sec. 15, eff. September 1, 2005.

Sec. 201.254. DUTIES OF PEER REVIEW COMMITTEE WITH REGARD TO

CERTAIN DISPUTES. (a) Each local chiropractic peer review

committee shall:

(1) review and evaluate chiropractic treatment and services in

disputes involving a chiropractor and a patient or a person

obligated to pay a fee for chiropractic services or treatment;

and

(2) mediate in a dispute involving a chiropractor and a patient

or person obligated to pay a fee for chiropractic services or

treatment.

(b) Each local peer review committee shall report its findings

and recommendations to the executive chiropractic peer review

committee. A local peer review committee shall refer a dispute

that is not resolved at the local level to the executive peer

review committee.

(c) Repealed by Acts 2005, 79th Leg., Ch. 1020, Sec. 36, eff.

September 1, 2005.

(d) Repealed by Acts 2005, 79th Leg., Ch. 1020, Sec. 36, eff.

September 1, 2005.

(e) Repealed by Acts 2005, 79th Leg., Ch. 1020, Sec. 36, eff.

September 1, 2005.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1020, Sec. 16, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1020, Sec. 36, eff. September 1, 2005.

Sec. 201.2545. COMPLAINT INVESTIGATION BY PEER REVIEW COMMITTEE.

(a) The board may refer to a local chiropractic peer review

committee for investigation a complaint regarding whether

chiropractic treatment or services provided by a chiropractor

were provided according to the standard of care in the practice

of chiropractic.

(b) In conducting an investigation of a referred complaint, the

committee shall review the records and other evidence obtained by

the staff of the board in the course of the staff's investigation

of the complaint.

(c) The committee shall report to the board its findings

regarding the complaint, including a statement of:

(1) the standard of care in the practice of chiropractic

governing the chiropractic treatment or services provided by the

chiropractor;

(2) whether the chiropractor met the standard of care in

providing the treatment or services; and

(3) the clinical basis for the committee's finding under

Subdivision (2).

(d) The board may request a member of the committee to attend an

informal conference or testify at a contested case hearing.

(e) The board, with input from the executive chiropractic peer

review committee, shall adopt rules necessary to implement this

section.

Added by Acts 2005, 79th Leg., Ch.

1020, Sec. 17, eff. September 1, 2005.

Sec. 201.2546. IMMUNITY; ELIGIBILITY TO PARTICIPATE IN COMMITTEE

ACTIVITIES. (a) In the absence of fraud, conspiracy, or malice,

a member of a peer review committee is not liable in a civil

action for a finding, evaluation, recommendation, or other action

made or taken by the member as a member of the committee or by

the committee. The immunity granted by this subsection does not

limit the operation of federal or state antitrust laws as applied

to the conduct of a local or executive peer review committee that

involves price fixing or any other unreasonable restraint of

trade.

(b) A member of a peer review committee may not participate in

committee deliberations or other activities involving

chiropractic services or treatment rendered or performed by the

member.

(c) Except for the express immunity provided by Subsection (a),

this section does not deprive any person of a right or remedy,

legal or equitable.

Added by Acts 2005, 79th Leg., Ch.

1020, Sec. 17, eff. September 1, 2005.

Sec. 201.255. REQUEST FOR INFORMATION; REPORT TO BOARD ON

DISPUTES MEDIATED. (a) The board may request from a

chiropractic peer review committee information pertaining to

actions taken by the peer review committee.

(b) The executive chiropractic peer review committee shall file

annually with the board a report on the disputes mediated by the

local chiropractic peer review committees under Section 201.254

during the preceding calendar year. The report must include:

(1) the number of disputes referred to the committees;

(2) a categorization of the disputes referred to the committees

and the number of complaints in each category; and

(3) the number of disputes resolved and the manner in which they

were resolved.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1020, Sec. 18, eff. September 1, 2005.

Sec. 201.256. PUBLIC ACCESS TO INFORMATION REGARDING PEER REVIEW

COMMITTEES. The board shall maintain on the board's Internet

website information regarding local chiropractic peer review

committees, including:

(1) the services committees provide; and

(2) the types of disputes committees mediate.

Added by Acts 2005, 79th Leg., Ch.

1020, Sec. 19, eff. September 1, 2005.

SUBCHAPTER G. LICENSE REQUIREMENTS

Sec. 201.301. LICENSE REQUIRED. A person may not practice

chiropractic unless the person holds a license issued by the

board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.302. LICENSING EXAMINATION APPLICATION. (a) An

applicant for a license by examination must present satisfactory

evidence to the board that the applicant:

(1) is at least 18 years of age;

(2) is of good moral character;

(3) has completed 90 semester hours of college courses other

than courses included in a doctor of chiropractic degree program;

and

(4) is either a graduate or a final semester student of a bona

fide reputable doctor of chiropractic degree program.

(b) An application for examination must be:

(1) made in writing;

(2) verified by affidavit;

(3) filed with the secretary-treasurer of the board on a form

prescribed by the board; and

(4) accompanied by a fee.

(c) Each applicant shall be given reasonable notice of the time

and place of the examination.

(d) Notwithstanding Subsection (a)(3), if the Council on

Chiropractic Education or another national chiropractic education

accreditation organization recognized by the board requires a

number of semester hours of college courses other than courses

included in a doctor of chiropractic degree program that is

greater or less than the number of hours specified by that

subsection to qualify for admission to a doctor of chiropractic

degree program, the board may adopt the requirement of that

organization if the board determines that requirement to be

appropriate.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1020, Sec. 20, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

802, Sec. 3, eff. June 15, 2007.

Sec. 201.303. EDUCATIONAL REQUIREMENTS. (a) To comply with the

requirements of Section 201.302, the applicant must submit to the

board a transcript of credits that certifies that the applicant

has satisfactorily completed at least the number of semester

hours of college credits required by that section at a college or

university that issues credits accepted by The University of

Texas at Austin for a bachelor of arts or bachelor of science

degree.

(b) Repealed by Acts 2003, 78th Leg., ch. 329, Sec. 5.

(c) The board may charge a fee of not more than $50 for

verifying that the applicant has satisfied the requirements of

this section.

(d) A bona fide reputable doctor of chiropractic degree program

that satisfies Section 201.302(a)(4) is one that:

(1) has entrance requirements and a course of instruction as

high as those of a better class of doctor of chiropractic degree

programs in the United States;

(2) maintains a resident course of instruction equivalent to:

(A) not less than four terms of eight months each; or

(B) not less than the number of semester hours required by The

University of Texas for a bachelor of arts or bachelor of science

degree;

(3) provides a course of instruction in the fundamental subjects

listed in Section 201.305(b); and

(4) has the necessary teaching staff and facilities for proper

instruction in all of the fundamental subjects listed in Section

201.305(b).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 329, Sec. 5.

Amended by:

Acts 2005, 79th Leg., Ch.

1020, Sec. 21, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

802, Sec. 4, eff. June 15, 2007.

Sec. 201.304. EXAMINATION REQUIREMENTS. (a) To receive a

license, an applicant for a license by examination must pass:

(1) the required and optional parts of the examination given by

the National Board of Chiropractic Examiners, as required by and

under conditions established by board rule; and

(2) an examination prepared by the board that tests the

applicant's knowledge and understanding of the laws relating to

the practice of chiropractic in this state.

(b) The board shall periodically determine whether applicants

who hold National Board of Chiropractic Examiners certificates

have been adequately examined. If the board determines that those

applicants have not been adequately examined, the board shall

require those applicants to submit to an additional examination

prepared by the board.

(c) The board may give an examination during the applicant's

last semester of college if the board receives evidence

indicating the applicant has satisfactory grades. Immediately

after the applicant graduates from chiropractic college, the

applicant must forward to the board evidence of satisfactory

completion of the applicant's course of study.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 721, Sec. 1, eff. Sept. 1,

2001.

Sec. 201.305. EXAMINATION PROCEDURE. (a) Each examination for

a license to practice chiropractic shall be conducted in the

English language and in a fair and impartial manner.

(b) An examination given under Section 201.304(a)(1) shall be

conducted on practical and theoretical chiropractic and in the

subjects of anatomy-histology, chemistry, bacteriology,

physiology, symptomatology, pathology and analysis of the human

spine, and hygiene and public health.

(c) Applicants may be known to the examiners only by numbers,

without a name or another method of identification on examination

papers by which members of the board could identify an applicant,

until after the general averages of the applicants' numbers in

the class are determined and the licenses are granted or refused.

(d) The board by rule shall ensure that the examination is

administered to applicants with disabilities in compliance with

the Americans with Disabilities Act of 1990 (42 U.S.C. Section

12101 et seq.).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 721, Sec. 2, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1020, Sec. 22, eff. September 1, 2005.

Sec. 201.306. EXAMINATION RESULTS. (a) The board shall notify

each applicant of the results of an examination given by the

board not later than the 30th day after the date the licensing

examination is administered.

(b) If requested by a person who fails an examination given by

the board, the board shall review with the person the

circumstances surrounding the adverse score.

(c) To pass the examination under Section 201.304(a)(2), an

applicant must score a grade of at least 75 percent.

(d) All questions and answers from an examination given by the

board, with the grades attached, authenticated by the signature

of the examiner, shall be preserved in the executive office of

the board for at least one year.

(e) Each license shall be attested by the seal of the board and

signed by all members of the board or a quorum of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 721, Sec. 3, eff. Sept. 1,

2001.

Sec. 201.307. REEXAMINATION. (a) An applicant who fails to

pass a required examination may take another examination.

(b) The board by rule shall establish the number of times an

applicant may retake the examination required by Section

201.304(a)(1) or (b), as applicable. An applicant must pass the

examination required by Section 201.304(a)(2) within three

attempts. The board by rule shall establish the conditions under

which an applicant may retake an examination. The board may

require an applicant to fulfill additional educational

requirements.

(c) If the applicant makes a satisfactory grade on

reexamination, the board shall grant to the applicant a license

to practice chiropractic.

(d) The board's decision under this section is final.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 721, Sec. 4, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1020, Sec. 23, eff. September 1, 2005.

Sec. 201.308. TEMPORARY LICENSE. (a) The board by rule may

provide for the issuance of a temporary license.

(b) The board by rule shall provide a time limit for the period

a temporary license is valid.

(c) The board may issue a temporary faculty license to practice

chiropractic to a person as provided by this section. The

person:

(1) must hold a current chiropractic license that is

unrestricted and not subject to a disciplinary order or probation

in another state or a Canadian province;

(2) may not hold a chiropractic license in another state or a

Canadian province that has any restrictions, disciplinary orders,

or probation;

(3) must pass the examination required under Section

201.304(a)(2);

(4) must have been engaged in the practice of chiropractic:

(A) for at least the three years preceding the date of the

application under this section; or

(B) as a chiropractic educator in a doctor of chiropractic

degree program accredited by the Council on Chiropractic

Education for at least the three years preceding the date of the

application under this section; and

(5) must hold a salaried faculty position of at least the level

of assistant professor and be working full-time at:

(A) Parker College of Chiropractic; or

(B) Texas Chiropractic College.

(d) A person is eligible for a temporary license under

Subsection (c) if the person holds a faculty position of at least

the level of assistant professor, the person works at least

part-time at an institution listed in Subsection (c)(5), and:

(1) the person is on active duty in the United States armed

forces; and

(2) the person's practice under the temporary license will

fulfill critical needs of the citizens of this state.

(e) A chiropractor who is issued a temporary license under

Subsection (c) must sign an oath on a form prescribed by the

board swearing that the person:

(1) has read and is familiar with this chapter and board rules;

(2) will abide by the requirements of this chapter and board

rules while practicing under the chiropractor's temporary

license; and

(3) will be subject to the disciplinary procedures of the board.

(f) A chiropractor holding a temporary license under Subsection

(c) and the chiropractor's chiropractic school must file

affidavits with the board affirming acceptance of the terms and

limits imposed by the board on the chiropractic activities of the

chiropractor.

(g) A temporary license issued under Subsection (c) is valid for

one year.

(h) The holder of a temporary license issued under Subsection

(c) is limited to the teaching confines of the applying

chiropractic school as a part of the chiropractor's duties and

responsibilities assigned by the program and may not practice

chiropractic outside of the setting of the chiropractic school or

an affiliate of the chiropractic school.

(i) The application for a temporary license under Subsection (c)

must be made by the chiropractic school in which the chiropractor

teaches and must contain the information and documentation

requested by the board. The application must be endorsed by the

dean of the chiropractic school or the president of the

institution.

(j) A chiropractor who holds a temporary license issued under

Subsection (c) and who wishes to receive a permanent unrestricted

license must meet the requirements for issuance of a permanent

unrestricted license, including any examination requirements.

(k) The board shall adopt:

(1) rules governing the issuance of a renewal temporary faculty

license, including a rule that permits a person licensed under

Subsection (c) to continue teaching while an application for a

renewal temporary license is pending;

(2) fees for the issuance of a temporary license and a renewal

temporary license; and

(3) an application form for temporary licenses and renewal

temporary licenses to be issued under this section.

(l) The fee for a renewal temporary license issued under

Subsection (k)(1) must be less than the amount of the fee for a

temporary license issued under Subsection (c).

(m) A chiropractic school shall notify the board not later than

72 hours after the time:

(1) except as provided by Subdivision (2), a chiropractor

licensed under Subsection (c) ceases to hold a full-time salaried

position of at least the level of assistant professor at the

school; and

(2) a chiropractor described by Subsection (d) ceases to hold a

part-time salaried position of at least the level of assistant

professor at the school.

(n) The board shall revoke a license issued under this section

if the license holder no longer satisfies the requirements of

this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

957, Sec. 1, eff. September 1, 2009.

Sec. 201.309. LICENSE ISSUANCE TO CERTAIN OUT-OF-STATE

APPLICANTS. The board shall issue a license to practice

chiropractic to an out-of-state applicant who:

(1) submits a written application to the board on a form

prescribed by the board, accompanied by the application fee set

by the board and any other information requested by the board;

(2) is licensed in good standing to practice chiropractic in

another state or foreign country that has licensing requirements

substantially equivalent to the requirements of this chapter;

(3) has not been the subject of a disciplinary action and is not

the subject of a pending investigation in any jurisdiction in

which the applicant is or has been licensed;

(4) has graduated from a doctor of chiropractic degree program

accredited by the Council on Chiropractic Education and approved

by rule by the board;

(5) has passed a national or other examination recognized by the

board relating to the practice of chiropractic;

(6) has passed the board's jurisprudence examination;

(7) has practiced chiropractic:

(A) for at least the three years immediately preceding the date

of the application under this section; or

(B) as a chiropractic educator in a doctor of chiropractic

degree program accredited by the Council on Chiropractic

Education for at least the three years immediately preceding the

date of the application under this section; and

(8) meets any other requirements adopted by rule by the board

under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 899, Sec. 1.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

802, Sec. 5, eff. June 15, 2007.

Sec. 201.311. INACTIVE STATUS. (a) The board by rule shall

adopt a system by which a license holder may place the license on

inactive status. A license holder must apply for inactive status,

on a form prescribed by the board, before the expiration date of

the license.

(b) A license holder whose license is on inactive status:

(1) is not required to pay license renewal fees; and

(2) may not perform an activity regulated under this chapter.

(c) A license holder whose license is on inactive status may

return to active practice by notifying the board in writing. The

board shall remove the license holder's license from inactive

status after the holder pays an administrative fee and complies

with any educational or other requirements established by board

rules.

(d) The board by rule shall establish a rule setting a limit on

the time a license holder's license may remain on inactive

status.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.312. REGISTRATION OF FACILITIES. (a) The board by

rule shall adopt requirements for registering chiropractic

facilities as necessary to protect the public health, safety, and

welfare.

(b) The rules adopted under this section must:

(1) specify the registration requirements for a chiropractic

facility;

(2) prescribe the standards for the chiropractic facility

registration program;

(3) provide for the issuance of a separate certificate of

registration to an owner of a chiropractic facility for each

chiropractic facility owned by the owner; and

(4) provide for the board to send notice to an owner of a

chiropractic facility and to each chiropractor practicing in the

facility of the impending expiration of the facility's

certificate of registration before the expiration of the

certificate.

(c) The standards adopted under Subsection (b)(2) must be

consistent with industry standards for the practice of

chiropractic.

(d) To register a chiropractic facility, the owner of the

facility must:

(1) file with the board a written application for registration;

and

(2) pay, with the application, a registration fee in an amount

set by the board not to exceed $75.

(e) The board may issue a certificate of registration only to a

chiropractic facility that complies with the requirements of this

section.

(f) A certificate of registration under this section must be

renewed annually. To renew the certificate, the certificate

holder shall apply to the board and pay an annual fee equal to

the amount of the registration fee under Subsection (d)(2).

(g) A person licensed to practice chiropractic in this state is

subject to disciplinary action under this chapter if the person

practices chiropractic in a chiropractic facility that the person

knows is not registered under this section.

(h) An owner of a chiropractic facility who violates this

section or a rule adopted under this section is subject to

disciplinary action by the board in the same manner as a license

holder who violates this chapter or a rule adopted under this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 227, Sec. 1, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 329, Sec. 2.

SUBCHAPTER H. ANNUAL REGISTRATION AND LICENSE RENEWAL

Sec. 201.351. ANNUAL REGISTRATION. A chiropractor may not

practice chiropractic in this state unless the chiropractor

annually registers with the board not later than January 1 of

each year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.352. APPLICATION FOR ANNUAL REGISTRATION. (a) A

person required to register shall:

(1) file annually with the board a written application for

registration; and

(2) pay, with the application, an annual registration fee to the

board.

(b) The application must include:

(1) the person's full name, age, post office address, and place

of residence;

(2) each place where the person is engaged in the practice of

chiropractic;

(3) the college of chiropractic from which the person graduated;

and

(4) the number and date of the person's license.

(c) On receipt of the application and registration fee, the

board shall determine whether the applicant is licensed to

practice chiropractic in this state based on the records of the

board or other sources the board considers reliable.

(d) If the board determines that the applicant is licensed to

practice chiropractic in this state, the board shall issue an

annual registration receipt certifying that the applicant has

filed an application and paid the registration fee.

(e) The registration receipt is not evidence in a prosecution

for the unlawful practice of chiropractic under Section 201.605

that the person is lawfully entitled to practice chiropractic.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.353. LICENSE EXPIRATION DATE. (a) The board by rule

may adopt a system under which licenses expire on various dates

during the year.

(b) For a year in which the license expiration date is changed,

license fees payable on January 1 shall be prorated on a monthly

basis so that each license holder pays only the portion of the

fee that is allocable to the number of months during which the

license is valid. On renewal of the license on the new expiration

date, the total license renewal fee is payable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.354. LICENSE RENEWAL. (a) A person may renew an

unexpired license by paying the required renewal fee to the board

before the expiration date of the license.

(b) At least 30 days before the expiration of a person's

license, the board shall send written notice of the impending

license expiration to the person at the person's last known

address according to the board's records.

(c) The annual renewal fee applies to each person licensed by

the board, even if the person is not practicing chiropractic in

this state.

(d) A person whose license has been expired for 90 days or less

may renew the license by paying to the board a renewal fee that

is equal to the sum of 1-1/2 times the annual renewal fee set by

the board under Section 201.153(a) and the increase in that fee

required by Section 201.153(b). If a person's license has been

expired for more than 90 days but less than one year, the person

may renew the license by paying to the board a renewal fee that

is equal to the sum of two times the annual renewal fee set by

the board under Section 201.153(a) and the increase in that fee

required by Section 201.153(b).

(e) Except as provided by Subsection (g) and Section 201.355, a

person may not renew a license that has been expired for one year

or more. The person may obtain a new license by submitting to

reexamination and complying with the requirements and procedures

for obtaining an original license.

(f) A person who practices chiropractic without an annual

renewal receipt for the current year practices chiropractic

without a license.

(g) A person may renew a license that has been expired for at

least one year but not more than three years if:

(1) the board determines according to criteria adopted by board

rule that the person has shown good cause for the failure to

renew the license; and

(2) the person pays to the board:

(A) the annual renewal fee set by the board under Section

201.153(a) for each year in which the license was expired;

(B) an additional fee in an amount equal to the sum of:

(i) the annual renewal fee set by the board under Section

201.153(a), multiplied by the number of years the license was

expired, prorated for fractional years; and

(ii) two times the annual renewal fee set by the board under

Section 201.153(a); and

(C) the increase in the annual renewal fee required by Section

201.153(b).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 230, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1020, Sec. 24, eff. September 1, 2005.

Sec. 201.355. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE

PRACTITIONER. (a) The board may renew without reexamination an

expired license of a person who was licensed in this state, moved

to another state or foreign country, and is currently licensed in

good standing and has been in practice in the other state or

foreign country for the two years preceding application.

(b) The person must pay to the board a fee that is equal to the

normally required renewal fee for the license.

(c) For purposes of this section, a person is currently licensed

if the person is licensed by another chiropractic licensing board

recognized by the board. The board shall adopt requirements for

recognizing another chiropractic licensing board that:

(1) has licensing requirements substantially equivalent to the

requirements of this chapter; and

(2) maintains professional standards considered by the board to

be equivalent to the standards under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 329, Sec. 3.

Amended by:

Acts 2005, 79th Leg., Ch.

1020, Sec. 25, eff. September 1, 2005.

Sec. 201.356. CONTINUING EDUCATION. (a) The board by rule

shall:

(1) assess the continuing education needs of license holders;

(2) adopt requirements for mandatory continuing education for

license holders in subjects relating to the practice of

chiropractic;

(3) establish a minimum number of hours of continuing education

required to renew a license; and

(4) develop a process to evaluate and approve continuing

education courses.

(b) The board may require license holders to attend continuing

education courses specified by the board. The board shall adopt a

procedure to assess a license holder's participation and

performance in continuing education programs.

(c) The board shall identify the key factors for the competent

performance by a license holder of the license holder's

professional duties.

(d) The board shall notify license holders of approved

continuing education courses at least annually.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER I. PATIENT CONFIDENTIALITY

Sec. 201.401. DEFINITION OF PATIENT. In this subchapter,

"patient" means any person who consults or is seen by a

chiropractor to receive chiropractic care.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.402. PATIENT CONFIDENTIALITY. (a) Communications

between a chiropractor and a patient relating to or in connection

with any professional services provided by a chiropractor to the

patient are confidential and privileged and may not be disclosed

except as provided by this subchapter.

(b) Records of the identity, diagnosis, evaluation, or treatment

of a patient by a chiropractor that are created or maintained by

a chiropractor are confidential and privileged and may not be

disclosed except as provided by this subchapter.

(c) A person who receives information from the confidential

communications or records, excluding a person listed in Section

201.404(a) who is acting on the patient's behalf, may not

disclose the information except to the extent that disclosure is

consistent with the authorized purposes for which the information

was first obtained.

(d) The prohibitions of this section apply to confidential

communications or records concerning any patient regardless of

when the patient received the services of a chiropractor.

(e) The privilege of confidentiality may be claimed by the

patient or chiropractor acting on the patient's behalf. The

authority of a chiropractor to claim the privilege of

confidentiality on behalf of a patient is presumed in the absence

of evidence to the contrary.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.403. EXCEPTIONS TO CONFIDENTIALITY FOR ADMINISTRATIVE

PROCEDURE. (a) Section 201.402 does not apply in a court or

administrative proceeding:

(1) brought by a patient against a chiropractor, including:

(A) a malpractice proceeding; and

(B) any criminal or license revocation proceeding in which the

patient is a complaining witness and disclosure is relevant to

the claims or defense of the chiropractor;

(2) in which the patient or a person authorized to act on the

patient's behalf submits a written consent to the release of

confidential information, as provided by Section 201.405;

(3) brought to substantiate and collect on a claim for

chiropractic services rendered to the patient;

(4) brought by the patient or a person on the patient's behalf

who is attempting to recover monetary damages for any physical or

mental condition, including death of the patient;

(5) brought in connection with a disciplinary investigation of a

chiropractor under this chapter, except as provided by Subsection

(b);

(6) brought in connection with a criminal investigation of a

chiropractor if the board is participating or assisting in the

investigation or proceeding by providing certain records obtained

from the chiropractor, except as provided by Subsection (c); and

(7) brought in connection with a criminal prosecution in which

the patient is a victim, witness, or defendant except as provided

by Subsection (d).

(b) The board shall protect the identity of any patient whose

chiropractic records are examined in connection with an

investigation or proceeding described by Subsection (a)(5),

excluding patients described by Subsection (a)(1) and patients

who have submitted written consent to the release of their

chiropractic records as provided by Section 201.405.

(c) The board shall protect the identity of any patient whose

records are provided in connection with an investigation or

proceeding described by Subsection (a)(6), excluding patients

described by Subsection (a)(1) and patients who have submitted

written consent to the release of their chiropractic records as

provided by Section 201.405. The board does not authorize the

release of any confidential information for the purpose of

instigating or substantiating criminal charges against a patient.

(d) In a proceeding described by Subsection (a)(7), records or

communications are not discoverable until the court in which the

prosecution is pending makes an in camera determination of

relevancy. A determination of relevancy by a court under this

subsection is not a determination of the admissibility of any

record or communication.

(e) Information is discoverable in a court or administrative

proceeding in this state if the court or administrative body has

jurisdiction over the subject matter of the proceeding.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.404. EXCEPTIONS TO CONFIDENTIALITY FOR OTHER

CIRCUMSTANCES. (a) In circumstances other than court or

administrative proceedings, exceptions to Section 201.402 exist

only for:

(1) a governmental agency, if the disclosure is required or

permitted by law except as provided by Subsection (b);

(2) medical or law enforcement personnel, if the chiropractor

determines that a probability of imminent physical injury to the

patient, the chiropractor, or others exists or a probability of

immediate mental or emotional injury to the patient exists;

(3) qualified personnel for the purpose of management audits,

financial audits, program evaluations, or research, under the

conditions provided by Subsection (c);

(4) those parts of the records reflecting charges and specific

services performed, if necessary to collect fees for services

provided by a chiropractor, a professional association, or

another entity qualified to render or arrange for services;

(5) any person who possesses a written consent described by

Section 201.405;

(6) an individual, corporation, or governmental agency involved

in paying or collecting fees for services performed by a

chiropractor;

(7) another chiropractor or personnel under the direction of the

chiropractor who participate in the diagnosis, evaluation, or

treatment of the patient; or

(8) an official legislative inquiry of state hospitals or state

schools under the conditions provided under Subsection (d).

(b) A governmental agency shall protect the identity of any

patient whose chiropractic records are examined under Subsection

(a)(1).

(c) Personnel described by Subsection (a)(3) may not directly or

indirectly identify a patient in any report of research, audit,

or evaluation or otherwise disclose a patient's identity in any

manner.

(d) Information released under Subsection (a)(8) may not

include:

(1) information or records that identify a patient or client for

any purpose without proper consent given by the patient; and

(2) records that were not created by the state hospital or

school or its employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.405. CONSENT FOR RELEASE. (a) In this section,

"chiropractic records" means any record relating to the history,

diagnosis, treatment, or prognosis of a patient.

(b) Consent for the release of confidential information must be

in writing and signed by:

(1) the patient;

(2) a parent or legal guardian if the patient is a minor;

(3) a legal guardian if the patient has been adjudicated

incompetent to manage the patient's personal affairs;

(4) an attorney ad litem appointed for the patient, as

authorized by:

(A) Subtitle B, Title 6, Health and Safety Code;

(B) Subtitle C, D, or E, Title 7, Health and Safety Code;

(C) Chapter XIII, Texas Probate Code;

(D) Chapter 107, Family Code; or

(E) another applicable provision; or

(5) a personal representative if the patient is deceased.

(c) The written consent must specify:

(1) the information records covered by the release;

(2) the reason or purpose for the release; and

(3) the person to whom the information is to be released.

(d) The patient or the person authorized to consent to

disclosure under this section may withdraw consent to the release

of any information. Withdrawal of consent does not affect any

information disclosed before written notice of the withdrawal.

(e) A person who receives information made confidential by this

chapter may disclose the information to another only to the

extent that disclosure is consistent with the authorized purposes

for which consent to release the information was obtained.

(f) A chiropractor shall furnish copies of chiropractic records

or a summary or narrative of the records requested under a

written consent for release of the information. The chiropractor

shall furnish the information within a reasonable time. The

patient or a person acting on the patient's behalf shall pay a

reasonable fee for the information provided by the chiropractor.

The chiropractor may delete confidential information about

another person who has not consented to the release.

(g) A chiropractor who determines that access to information

requested under Subsection (f) would be harmful to the physical,

mental, or emotional health of the patient may refuse to release

the information requested under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER J. PRACTICE BY LICENSE HOLDER

Sec. 201.451. DELEGATION TO ASSISTANTS. (a) The board by rule

shall establish guidelines relating to the tasks and procedures

that a chiropractor may delegate to an assistant.

(b) A chiropractor who delegates a task or procedure under this

section retains full responsibility for the task or procedure.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.452. USE OF X-RAY. (a) The board may require evidence

of proper training and safety in the use of analytical and

diagnostic x-ray in conformity with:

(1) Chapter 401, Health and Safety Code; and

(2) rules of the Texas Radiation Control Agency and the Texas

Department of Health.

(b) This section does not modify or amend:

(1) Section 201.002 by enlarging the scope of the practice of

chiropractic or the acts that a chiropractor is authorized to

perform; or

(2) Chapter 151.

(c) The board shall implement any federal and state requirements

relating to radiologic training of the employees of a

chiropractor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.453. MALPRACTICE SETTLEMENT INFORMATION AND EXPERT

REPORTS. (a) The Texas Department of Insurance shall provide to

the board any information received by the department regarding a

settlement of a malpractice claim against a chiropractor.

(b) An insurer who delivers or issues for delivery in this state

professional liability insurance coverage to a chiropractor who

practices in this state shall provide to the board a copy of any

expert report served under Section 74.351, Civil Practice and

Remedies Code, in a malpractice action against the chiropractor.

Added by Acts 2005, 79th Leg., Ch.

1020, Sec. 27, eff. September 1, 2005.

SUBCHAPTER K. DISCIPLINARY PROCEDURES

Sec. 201.501. DISCIPLINARY POWERS OF BOARD. (a) On a

determination that a person has violated this chapter or a rule

adopted by the board under this chapter, the board:

(1) shall revoke or suspend the person's license, place on

probation a person whose license has been suspended, or reprimand

a license holder; or

(2) may impose an administrative penalty.

(b) If a license suspension is probated, the board may require

the license holder to:

(1) report regularly to the board on matters that are the basis

of the probation;

(2) limit practice to the areas prescribed by the board; or

(3) continue or review continuing professional education until

the license holder attains a degree of skill satisfactory to the

board in those areas that are the basis of the probation.

(c) In addition to other disciplinary actions authorized by this

chapter, the board may require a license holder who violates this

chapter to participate in a continuing education program. The

board shall specify the continuing education programs that the

license holder may attend and the number of hours that the

license holder must complete.

(d) Disciplinary proceedings of the board are governed by

Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.502. GROUNDS FOR REFUSAL, REVOCATION, OR SUSPENSION OF

LICENSE. (a) The board may refuse to admit a person to

examinations and may revoke or suspend a license or place a

license holder on probation for a period determined by the board

for:

(1) violating this chapter or a rule adopted under this chapter,

including committing an act prohibited under Section 201.5025;

(2) engaging in deception or fraud in the practice of

chiropractic;

(3) presenting to the board or using a license, certificate, or

diploma or a transcript of a license, certificate, or diploma

that was illegally or fraudulently obtained, counterfeited, or

materially altered;

(4) presenting to the board an untrue statement or a document or

testimony that was illegally used to pass the examination;

(5) being convicted of a crime involving moral turpitude or a

felony;

(6) procuring or assisting in the procuring of an abortion;

(7) engaging in grossly unprofessional conduct or dishonorable

conduct of a character likely to deceive or defraud the public;

(8) having a habit of intemperance or drug addiction or another

habit that, in the opinion of the board, endangers the life of a

patient;

(9) using an advertising statement that is false or that tends

to mislead or deceive the public;

(10) directly or indirectly employing or associating with a

person who, in the course of the person's employment, commits an

act constituting the practice of chiropractic when the person is

not licensed to practice chiropractic;

(11) advertising professional superiority, or advertising the

performance of professional services in a superior manner, if

that advertising is not readily subject to verification;

(12) purchasing, selling, bartering, using, or offering to

purchase, sell, barter, or use a chiropractic degree, license,

certificate, or diploma or transcript of a license, certificate,

or diploma in or relating to an application to the board for a

license to practice chiropractic;

(13) altering with fraudulent intent a chiropractic license,

certificate, or diploma or transcript of a chiropractic license,

certificate, or diploma;

(14) impersonating or acting as proxy for another in an

examination required by this chapter for a chiropractic license;

(15) impersonating a licensed chiropractor;

(16) allowing one's chiropractic license to be used by another

person to practice chiropractic;

(17) being proved insane by a person having authority to make

that determination;

(18) failing to use proper diligence in the practice of

chiropractic or using gross inefficiency in the practice of

chiropractic;

(19) failing to clearly differentiate a chiropractic office or

clinic from another business or enterprise;

(20) personally soliciting a patient or causing a patient to be

solicited by the use of a case history of another patient of

another chiropractor;

(21) using for the purpose of soliciting patients an accident

report prepared by a peace officer in a manner prohibited by

Section 38.12, Penal Code; or

(22) advertising using the term "physician" or "chiropractic

physician" or any combination or derivation of the term

"physician."

(b) Notwithstanding Subsection (a)(22), the term "chiropractic

physician" may be used for the express purpose of filing a claim

for necessary services within the definition of chiropractic

under this chapter if the billing for the services has

universally applied, predetermined coding or description

requirements that are a prerequisite to appropriate

reimbursement.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1020, Sec. 28, eff. September 1, 2005.

Sec. 201.5025. PROHIBITED PRACTICES BY CHIROPRACTOR OR LICENSE

APPLICANT. (a) A chiropractor or an applicant for a license to

practice chiropractic commits a prohibited practice if that

person:

(1) submits to the board a false or misleading statement,

document, or certificate in an application for a license;

(2) commits fraud or deception in taking or passing an

examination;

(3) commits unprofessional or dishonorable conduct that is

likely to deceive or defraud the public, as provided by Section

201.5026, or injure the public;

(4) engages in conduct that subverts or attempts to subvert an

examination process required by this chapter for a chiropractic

license;

(5) directly or indirectly employs a person whose license to

practice chiropractic has been suspended, canceled, or revoked;

(6) associates in the practice of chiropractic with a person:

(A) whose license to practice chiropractic has been suspended,

canceled, or revoked; or

(B) who has been convicted of the unlawful practice of

chiropractic in this state or elsewhere; or

(7) directly or indirectly aids or abets the practice of

chiropractic by a person that is not licensed to practice

chiropractic by the board.

(b) For purposes of Subsection (a)(4), conduct that subverts or

attempts to subvert the chiropractic licensing examination

process includes, as prescribed by board rule, conduct that

violates:

(1) the security of the examination materials;

(2) the standard of test administration; or

(3) the accreditation process.

Added by Acts 2005, 79th Leg., Ch.

1020, Sec. 29, eff. September 1, 2005.

Sec. 201.5026. UNPROFESSIONAL OR DISHONORABLE CONDUCT. (a) For

purposes of Section 201.5025(a)(3), unprofessional or

dishonorable conduct that is likely to deceive or defraud the

public includes conduct in which a chiropractor:

(1) commits an act that violates any state or federal law if the

act is connected with the chiropractor's practice of

chiropractic;

(2) prescribes or administers a treatment that is nontherapeutic

in nature or nontherapeutic in the manner the treatment is

prescribed or administered;

(3) violates Section 311.0025, Health and Safety Code;

(4) fails to supervise adequately the activities of those acting

under the supervision of the chiropractor; or

(5) delegates professional chiropractic responsibility or acts

to a person if the delegating chiropractor knows or has reason to

know that the person is not qualified by training, experience, or

licensure to perform the responsibility or acts.

(b) A complaint, indictment, or conviction of a violation is not

necessary for the enforcement of Subsection (a)(1). Proof of the

commission of the act while in the practice of chiropractic or

under the guise of the practice of chiropractic is sufficient for

the board's action.

Added by Acts 2005, 79th Leg., Ch.

1020, Sec. 29, eff. September 1, 2005.

Sec. 201.503. SCHEDULE OF SANCTIONS. (a) The board by rule

shall adopt a schedule of the maximum amount of sanctions that

may be assessed against a license holder for each category of

violation of this chapter. In establishing the schedule of

sanctions or in imposing the amount of an administrative penalty

under this chapter, the board shall consider:

(1) the seriousness of the violation, including the nature,

circumstances, extent, or gravity of any prohibited acts and the

hazard or potential hazard created to the health, safety, or

economic welfare of the public;

(2) the economic harm to property or the environment caused by

the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

(b) The State Office of Administrative Hearings shall use the

schedule of sanctions for any sanction imposed as the result of a

hearing conducted by that office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.504. INFORMAL PROCEEDINGS; REFUNDS. (a) The board by

rule shall adopt procedures governing:

(1) informal disposition of a contested case under Section

2001.056, Government Code; and

(2) an informal proceeding held in compliance with Section

2001.054, Government Code.

(b) Rules adopted under Subsection (a) must:

(1) provide the complainant and the license holder an

opportunity to be heard; and

(2) require the presence of a representative of the attorney

general or the board's legal counsel to advise the board or the

board's employees.

(c) Subject to Subsection (d), the board may order a license

holder to pay a refund to a consumer as provided in an agreement

resulting from an informal settlement conference instead of or in

addition to imposing an administrative penalty under this

chapter.

(d) The amount of a refund ordered as provided in an agreement

resulting from an informal settlement conference may not exceed

the amount the consumer paid to the license holder for a service

regulated by this chapter. The board may not require payment of

other damages or estimate harm in a refund order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1020, Sec. 30, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1020, Sec. 31, eff. September 1, 2005.

Sec. 201.505. HEARINGS. (a) A person is entitled to a hearing

before the board if the board proposes to:

(1) refuse the person's application for a license;

(2) suspend or revoke the person's license; or

(3) place on probation or reprimand the person.

(b) The board is not bound by strict rules of evidence or

procedure in conducting its proceedings and hearings, but the

board must base its determination on sufficient legal evidence.

(c) The board may:

(1) issue subpoenas and subpoenas duces tecum to compel the

attendance of witnesses and the production of books, records, and

other documents;

(2) administer oaths; and

(3) take testimony concerning all matters within its

jurisdiction.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.506. ENFORCEMENT COMMITTEE. (a) The board shall

appoint an enforcement committee to:

(1) oversee and conduct the investigation of complaints filed

with the board under this chapter; and

(2) perform other enforcement duties as directed by the board.

(b) The enforcement committee consists of three board members.

Two members must be chiropractors, and one member must be a

representative of the public.

(c) The attorney general shall provide legal counsel to the

enforcement committee concerning enforcement matters, including

the investigation and disposition of complaints.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.5065. REQUIRED SUSPENSION OR REVOCATION OF LICENSE FOR

CERTAIN OFFENSES. (a) The board shall suspend a chiropractor's

license on proof that the chiropractor has been:

(1) initially convicted of:

(A) a felony;

(B) a misdemeanor under Chapter 22, Penal Code, other than a

misdemeanor punishable by fine only;

(C) a misdemeanor on conviction of which a defendant is required

to register as a sex offender under Chapter 62, Code of Criminal

Procedure;

(D) a misdemeanor under Section 25.07, Penal Code; or

(E) a misdemeanor under Section 25.071, Penal Code; or

(2) subject to an initial finding by the trier of fact of guilt

of a felony under:

(A) Chapter 481 or 483, Health and Safety Code;

(B) Section 485.033, Health and Safety Code; or

(C) the Comprehensive Drug Abuse Prevention and Control Act of

1970 (21 U.S.C. Section 801 et seq.).

(b) On final conviction for an offense described by Subsection

(a), the board shall revoke the chiropractor's license.

Added by Acts 2005, 79th Leg., Ch.

1020, Sec. 32, eff. September 1, 2005.

Sec. 201.507. TEMPORARY LICENSE SUSPENSION. (a) The

enforcement committee may temporarily suspend the license of a

license holder on an emergency basis if the enforcement committee

determines from the evidence or information presented to the

committee that the continued practice of chiropractic by the

license holder constitutes a continuing or imminent threat to the

public welfare.

(b) The board by rule shall adopt procedures for the temporary

suspension of a license under this section.

(c) A license temporarily suspended under this section may be

suspended without notice or hearing if, at the time the

suspension is ordered, a hearing on whether disciplinary

proceedings under this chapter should be initiated against the

license holder is scheduled to be held not later than the 14th

day after the date of the suspension.

(d) A second hearing on the suspended license shall be held not

later than the 60th day after the date the suspension is ordered.

If the second hearing is not held in the time required by this

subsection, the suspended license is automatically reinstated.

(e) A temporary suspension may also be ordered on a vote of

two-thirds of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.508. POWERS OF DISTRICT COURTS; DUTIES OF DISTRICT AND

COUNTY ATTORNEYS. (a) A district court may revoke or suspend a

chiropractor's license on proof of a violation of the law

relating to the practice of chiropractic.

(b) On the request of the board, a district or county attorney

shall represent the state by filing and prosecuting a judicial

proceeding for the revocation, cancellation, or suspension of the

chiropractor's license.

(c) The district or county attorney may institute the judicial

proceeding by filing a petition that:

(1) is in writing;

(2) states the grounds for prosecution; and

(3) is signed officially by the prosecuting officer.

(d) Citation must be issued in the name of the state in the

manner and form as in other cases and shall be served on the

defendant, who is required to answer within the time and manner

provided by law in civil cases.

(e) If a chiropractor, after proper citation, is found guilty or

fails to appear and deny the charge, the court shall:

(1) enter an order to suspend or revoke the chiropractor's

license; and

(2) give proper judgment for costs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.509. REPRESENTATION BY ATTORNEY GENERAL. (a) The

board may apply to the attorney general for representation by

stating that the board previously requested the representation of

a district or county attorney under Section 201.508 and the

district or county attorney failed to prosecute or proceed

against the person accused of violating this chapter.

(b) The attorney general shall institute a civil or criminal

proceeding against the person in the county of the person's

residence.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.510. RIGHT TO APPEAL. (a) A person whose license to

practice chiropractic has been revoked or suspended or against

whom the board has imposed an administrative penalty may appeal

to a Travis County district court.

(b) The decision of the board may not be enjoined or stayed

unless the person appeals the board's decision as provided by

Subsection (a) and provides notices to the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 228, Sec. 1, eff. Sept. 1,

2001.

Sec. 201.511. REISSUANCE OF LICENSE. (a) On application, the

board may reissue a license to practice chiropractic to a person

whose license has been canceled or suspended.

(b) An applicant whose license has been canceled or revoked:

(1) may not apply for reissuance before the first anniversary of

the date the license was canceled or revoked; and

(2) must apply for reissuance in the manner and form required by

the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER L. ADMINISTRATIVE PENALTY

Sec. 201.551. IMPOSITION OF ADMINISTRATIVE PENALTY. The board

may impose an administrative penalty on a person licensed or

regulated under this chapter if the person violates this chapter

or a rule or order adopted under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.552. AMOUNT OF PENALTY. (a) The amount of an

administrative penalty may not exceed $1,000.

(b) Each day a violation continues or occurs is a separate

violation for purposes of imposing a penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.553. ENFORCEMENT COMMITTEE RECOMMENDATIONS. (a) On a

determination by the enforcement committee that a violation of

this chapter or a rule or order adopted under this chapter

occurred, the committee may issue a report to the board stating:

(1) the facts on which the determination is based; and

(2) the enforcement committee's recommendation on the imposition

of the administrative penalty, including a recommendation on the

amount of the penalty.

(b) Not later than the 14th day after the date the report is

issued, the executive director shall give written notice of the

violation by certified mail to the person on whom the penalty may

be imposed.

(c) The notice issued under this section must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended penalty; and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.554. PENALTY TO BE PAID OR HEARING REQUESTED. (a) Not

later than the 20th day after the date a person receives the

notice under Section 201.553, the person may:

(1) accept in writing the enforcement committee's determination

and recommended administrative penalty; or

(2) make a written request for a hearing on the occurrence of

the violation, the amount of the penalty, or both.

(b) If the person accepts the enforcement committee's

determination and recommended penalty, the board by order shall

approve the determination and impose the recommended penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.0515, eff.

Sept. 1, 2001.

Sec. 201.555. HEARING ON ENFORCEMENT COMMITTEE RECOMMENDATIONS.

(a) If the person requests a hearing or fails to respond timely

to the notice, the executive director shall set a hearing and

give notice of the hearing to the person.

(b) A hearing set by the executive director under Subsection (a)

shall be held by an administrative law judge of the State Office

of Administrative Hearings.

(c) The administrative law judge shall:

(1) make findings of fact and conclusions of law; and

(2) promptly issue to the board a proposal for a decision as to

the occurrence of the violation and the amount of a proposed

administrative penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.556. DECISION BY BOARD. (a) Based on the findings of

fact, conclusions of law, and proposal for a decision, the board

by order may determine that:

(1) a violation has occurred and impose an administrative

penalty; or

(2) a violation did not occur.

(b) The notice of the board's order given to the person under

Chapter 2001, Government Code, must include a statement of the

right of the person to judicial review of the order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.557. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Not later than the 30th day after the date the board's order

becomes final, the person shall:

(1) pay the administrative penalty;

(2) pay the penalty and file a petition for judicial review

contesting the fact of the violation, the amount of the penalty,

or both; or

(3) without paying the penalty, file a petition for judicial

review contesting the fact of the violation, the amount of the

penalty, or both.

(b) Within the 30-day period, a person who acts under Subsection

(a)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving to the court a supersedeas bond that is approved by

the court and that:

(i) is for the amount of the penalty; and

(ii) is effective until judicial review of the board's order is

final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the executive director by

certified mail.

(c) If the executive director receives a copy of an affidavit

under Subsection (b)(2), the director may, at the direction of

the enforcement committee, file with the court a contest to the

affidavit not later than the fifth day after the date the copy is

received.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and stay the enforcement of the

penalty on finding that the alleged facts are true. The person

who files the affidavit has the burden of proving that the person

is financially unable to pay the penalty and to give a

supersedeas bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.558. COLLECTION OF PENALTY. If the person does not pay

the administrative penalty and the enforcement of the penalty is

not stayed, the executive director may, at the direction of the

enforcement committee, refer the matter to the attorney general

for collection of the penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.559. DETERMINATION BY COURT. (a) If a court sustains

the finding that a violation occurred after the court reviews the

order of the board imposing an administrative penalty, the court

may uphold or reduce the amount of the penalty and order the

person to pay the full or reduced penalty.

(b) If the court does not sustain the finding that a violation

occurred, the court shall order that an administrative penalty is

not owed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.560. REMITTANCE OF PENALTY AND INTEREST. (a) If after

judicial review, the administrative penalty is reduced or not

imposed by the court, the court shall, after the judgment becomes

final:

(1) order the appropriate amount, plus accrued interest, be

remitted to the person if the person paid the penalty; or

(2) order the release of the bond in full if the penalty is not

imposed or order the release of the bond after the person pays

the penalty imposed if the person posted a supersedeas bond.

(b) The interest paid under Subsection (a)(1) is the rate

charged on loans to depository institutions by the New York

Federal Reserve Bank. The interest shall be paid for the period

beginning on the date the penalty is paid and ending on the date

the penalty is remitted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.561. ADMINISTRATIVE PROCEDURE. All proceedings under

this subchapter are subject to Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER M. OTHER PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 201.601. INJUNCTIVE RELIEF. (a) The board may institute

in the board's name an action to restrain a violation of this

chapter. An action under this subsection is in addition to any

other action authorized by law.

(b) The state may sue for an injunction to restrain the practice

of chiropractic in violation of this chapter.

(c) The state shall be represented in suits for injunction by:

(1) the attorney general;

(2) the district attorney of the district in which the defendant

resides; or

(3) the county attorney of the county in which the defendant

resides.

(d) A suit for injunction under Subsection (b) may not be filed

before the final conviction for a violation of this chapter of

the party sought to be enjoined.

(e) The state is not required to show that a person is

personally injured by the defendant's unlawful practice of

chiropractic.

(f) A court may not grant a temporary or permanent injunction

until a hearing of the complaint on its merits. A court may not

issue an injunction or restraining order until the final trial

and final judgment on the merits of the suit.

(g) If the defendant is shown to have been unlawfully practicing

chiropractic or to have been about to unlawfully practice

chiropractic, the court shall perpetually enjoin the defendant

from practicing chiropractic in the manner that was the subject

of the suit.

(h) A defendant who disobeys the injunction is subject to the

penalties provided by law for the violation of an injunction. The

remedy by injunction is in addition to a criminal prosecution.

(i) A suit for injunction under this section shall be advanced

for trial on the docket of the trial court and advanced and tried

in the appellate courts in the same manner as other suits for

injunction.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.6015. CEASE AND DESIST ORDER. (a) If it appears to

the board that a person is engaging in an act or practice that

constitutes the practice of chiropractic without a license or

registration under this chapter, the board, after notice and

opportunity for a hearing, may issue a cease and desist order

prohibiting the person from engaging in that activity.

(b) A violation of an order under this section constitutes

grounds for imposing an administrative penalty under Subchapter

L.

Added by Acts 2005, 79th Leg., Ch.

1020, Sec. 33, eff. September 1, 2005.

Sec. 201.602. MONITORING LICENSE HOLDER. The board by rule

shall develop a system for monitoring compliance with the

requirements of this chapter of a license holder who is the

subject of disciplinary action. Rules adopted under this section

must include procedures to:

(1) monitor for compliance a license holder who is ordered by

the board to perform certain acts; and

(2) identify and monitor each license holder who is the subject

of disciplinary action and who presents a continuing threat to

the public welfare through the practice of chiropractic.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.603. CIVIL PENALTY. (a) A person who violates this

chapter or a rule adopted by the board under this chapter is

liable to the state for a civil penalty of $1,000 for each day of

violation.

(b) At the request of the board, the attorney general shall

bring an action to recover a civil penalty authorized by this

section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.604. GENERAL CRIMINAL PENALTY. A person commits an

offense if the person violates this chapter. An offense under

this section is a misdemeanor punishable by a fine of not less

than $50 or more than $500 or by confinement in the county jail

for not more than 30 days.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1020, Sec. 34, eff. September 1, 2005.

Sec. 201.605. CRIMINAL PENALTY: PRACTICE WITHOUT LICENSE. (a)

A person commits an offense if the person violates Section

201.301.

(b) Except as provided by Subsection (c), an offense under this

section is a Class A misdemeanor.

(c) If it is shown on the trial of the offense that the

defendant has been previously convicted under Subsection (a), the

offense is a felony of the third degree.

(d) Each day of violation constitutes a separate offense.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 201.606. CRIMINAL PENALTY: PROVIDING CHIROPRACTIC TREATMENT

OR SERVICES WHILE INTOXICATED. (a) In this section,

"intoxicated" has the meaning assigned by Section 49.01, Penal

Code.

(b) A person commits an offense if the person is licensed or

regulated under this chapter, provides chiropractic treatment or

services to a patient while intoxicated, and, by reason of that

conduct, places the patient at a substantial and unjustifiable

risk of harm.

(c) An offense under this section is a state jail felony.

Added by Acts 2005, 79th Leg., Ch.

1020, Sec. 35, eff. September 1, 2005.



CHAPTER 202. PODIATRISTS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE C. OTHER PROFESSIONS PERFORMING MEDICAL PROCEDURES

CHAPTER 202. PODIATRISTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 202.001. DEFINITIONS. (a) In this chapter:

(1) "Board" means the Texas State Board of Podiatric Medical

Examiners.

(2) "Executive director" means the employee of the board who

manages the board's day-to-day operations.

(3) "Podiatrist" means a person who:

(A) is licensed under this chapter to practice podiatry and who

directly or indirectly charges money or other compensation for

podiatric services; or

(B) publicly professes or claims to be a podiatrist, foot

specialist, or doctor or uses any title, degree, letter,

syllable, or word that would lead the public to believe that the

person is a practitioner authorized to practice or assume the

duties incident to the practice of podiatry.

(4) "Podiatry" means the treatment of or offer to treat any

disease, disorder, physical injury, deformity, or ailment of the

human foot by any system or method. The term includes podiatric

medicine.

(b) In the laws of this state:

(1) "chiropody" means podiatry; and

(2) "chiropodist" means podiatrist.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.002. APPLICATION OF SUNSET ACT. The Texas State Board

of Podiatric Medical Examiners is subject to Chapter 325,

Government Code (Texas Sunset Act). Unless continued in

existence as provided by that chapter, the board is abolished

September 1, 2017.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

26, Sec. 1, eff. September 1, 2005.

Sec. 202.003. APPLICATION OF CHAPTER. (a) This chapter does

not apply to:

(1) a physician licensed by the Texas State Board of Medical

Examiners;

(2) a surgeon of the United States Army, United States Navy, or

United States Public Health Service, when performing that

person's official duties; or

(3) a bona fide member of an established church in ministering

or offering to minister to the sick or suffering by prayer, as

set forth in the principles, tenets, or teachings of the church

of which the person is a bona fide member.

(b) This chapter does not prohibit the recommendation,

advertising, or sale of corrective shoes, arch supports or

similar mechanical appliances, or foot remedies by a

manufacturer, wholesaler, or retail dealer.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. TEXAS STATE BOARD OF PODIATRIC MEDICAL EXAMINERS

Sec. 202.051. BOARD MEMBERSHIP. (a) The Texas State Board of

Podiatric Medical Examiners consists of nine members appointed by

the governor as follows:

(1) six members who are reputable practicing podiatrists who

have resided in this state and have been actively engaged in the

practice of podiatry for the five years preceding appointment;

and

(2) three members who represent the public.

(b) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

26, Sec. 2, eff. September 1, 2005.

Sec. 202.052. OATH OF OFFICE. Before entering office, a board

member shall qualify for office by filing with the secretary of

state the constitutional oath taken by the board member.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.053. PUBLIC MEMBER ELIGIBILITY. A person is not

eligible for appointment as a public member of the board if the

person or the person's spouse:

(1) is registered, certified, or licensed by an occupational

regulatory agency in the field of health care;

(2) is employed by or participates in the management of a

business entity or other organization regulated by the board or

receiving funds from the board;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by the board or receiving funds from the board; or

(4) uses or receives a substantial amount of tangible goods,

services, or funds from the board, other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.054. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a cooperative and

voluntarily joined statewide association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) A person may not be a member of the board and may not be a

board employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of health care; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of health

care.

(c) A person may not be a member of the board or act as the

general counsel to the board if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

26, Sec. 3, eff. September 1, 2005.

Sec. 202.055. TERMS. Members of the board serve staggered

six-year terms. At the expiration of the term of each member, the

governor shall appoint a successor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.056. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that a member:

(1) does not have at the time of taking office the

qualifications required by Section 202.051 or 202.053;

(2) does not maintain during service on the board the

qualifications required by Section 202.051 or 202.053;

(3) is ineligible for membership under Section 202.054;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year unless the absence is excused by a majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that the action is taken when a ground for removal of a

board member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the president of the board of the potential ground. The

president shall then notify the governor and the attorney general

that a potential ground for removal exists. If the potential

ground for removal involves the president, the executive director

shall notify the next highest ranking officer of the board, who

shall then notify the governor and the attorney general that a

potential ground for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

26, Sec. 4, eff. September 1, 2005.

Sec. 202.057. PER DIEM; REIMBURSEMENT. (a) Each board member

is entitled to a per diem as set by legislative appropriation for

each day the member engages in the business of the board.

(b) A member may receive reimbursement for travel expenses,

including expenses for meals, lodging, and transportation, as

prescribed by the General Appropriations Act.

(c) The secretary of the board is entitled to reimbursement for

the secretary's necessary expenses incurred in the performance of

services for the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

26, Sec. 5, eff. September 1, 2005.

Sec. 202.058. OFFICERS. (a) The governor shall designate a

member of the board as the president of the board to serve in

that capacity at the pleasure of the governor.

(b) At the first regular scheduled meeting of each biennium, the

board shall elect from its members a vice president and

secretary.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

26, Sec. 6, eff. September 1, 2005.

Sec. 202.059. MEETINGS. (a) The board shall hold regular

meetings at least twice a year and special meetings as necessary.

The board shall hold the meetings at times and places the board

considers most convenient for applicants for license

examinations.

(b) A special meeting shall be held on the call of the president

or on the request of a majority of board members.

(c) If a quorum is not present on the day of a meeting, the

members present may adjourn from day to day until a quorum is

present.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.060. LOCATION OF OFFICES. The board shall maintain

offices in Austin.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.061. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the board may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the board until the person completes a training program that

complies with this section.

(b) The training program must provide the person with

information regarding:

(1) this chapter and the programs, functions, rules, and budget

of the board;

(2) the results of the most recent formal audit of the board;

(3) the requirements of laws relating to open meetings, public

information, administrative procedure, and conflicts of interest;

and

(4) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) A person appointed to the board may be entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

26, Sec. 7, eff. September 1, 2005.

SUBCHAPTER C. BOARD PERSONNEL

Sec. 202.101. DIVISION OF RESPONSIBILITIES. The board shall

develop and implement policies that clearly separate the

policymaking responsibilities of the board and the management

responsibilities of the executive director and the staff of the

board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

26, Sec. 8, eff. September 1, 2005.

Sec. 202.102. QUALIFICATIONS AND STANDARDS OF CONDUCT. The

board shall provide, as often as necessary, to its members and

employees information regarding their:

(1) qualifications for office or employment under this chapter;

and

(2) responsibilities under applicable laws relating to standards

of conduct for state officers or employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.103. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS.

(a) The executive director or the executive director's designee

shall develop an intra-agency career ladder program. The program

must require intra-agency posting of all non-entry-level

positions concurrently with any public posting.

(b) The executive director or the executive director's designee

shall develop a system of annual performance evaluations based on

measurable job tasks. All merit pay for board employees must be

based on the system established under this subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.104. EQUAL EMPLOYMENT OPPORTUNITY POLICY; REPORT. (a)

The executive director or the executive director's designee shall

prepare and maintain a written policy statement to assure

implementation of an equal employment opportunity program under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, application, training, and

promotion of personnel, that are in compliance with Chapter 21,

Labor Code;

(2) a comprehensive analysis of the board workforce that meets

federal and state guidelines;

(3) procedures by which a determination can be made of

significant underuse in the board workforce of all persons for

whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address those areas of

underuse.

(b) A policy statement prepared under Subsection (a) must:

(1) cover an annual period;

(2) be updated annually;

(3) be reviewed by the Commission on Human Rights for compliance

with Subsection (a)(1); and

(4) be filed with the governor.

(c) The governor shall deliver a biennial report to the

legislature based on the information received under Subsection

(b). The report may be made separately or as part of other

biennial reports to the legislature.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. BOARD POWERS AND DUTIES

Sec. 202.151. GENERAL RULEMAKING AUTHORITY. The board shall

adopt reasonable or necessary rules and bylaws consistent with

the law regulating the practice of podiatry, the law of this

state, and the law of the United States to govern:

(1) its proceedings and activities;

(2) the regulation of the practice of podiatry; and

(3) the enforcement of the law regulating the practice of

podiatry.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.152. RULES REGARDING ADVERTISING AND COMPETITIVE

BIDDING. (a) The board may not adopt rules restricting

advertising or competitive bidding by a person regulated by the

board except to prohibit false, misleading, or deceptive

practices by the person.

(b) The board may not include in its rules to prohibit false,

misleading, or deceptive practices by a person regulated by the

board a rule that:

(1) restricts the person's use of any medium for advertising;

(2) restricts the person's personal appearance or use of the

person's voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

person; or

(4) restricts the person's advertisement under a trade name.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.1525. RULES ON CONSEQUENCES OF CRIMINAL CONVICTION.

(a) The board shall adopt rules necessary to comply with Chapter

53.

(b) In its rules under this section, the board shall list the

specific offenses for which a conviction would constitute grounds

for the board to take action under Section 53.021.

Added by Acts 2005, 79th Leg., Ch.

26, Sec. 9, eff. September 1, 2005.

Sec. 202.153. FEES. (a) The board by rule shall establish fees

in amounts reasonable and necessary to cover the cost of

administering this chapter. The board may not set a fee that

existed on September 1, 1993, in an amount less than the amount

of that fee on that date.

(b) The board may not maintain unnecessary fund balances, and

fee amounts shall be established in accordance with this

requirement.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.154. COMMITTEES. The board may appoint committees from

its own membership. The duties of a committee are to:

(1) consider matters relating to the enforcement of the law

regulating the practice of podiatry and the rules adopted in

accordance with that law as referred to the committee; and

(2) make recommendations to the board with respect to the

enforcement of those matters.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.1545. ADVISORY COMMITTEE MEMBERSHIP. (a) This section

does not apply to a committee created under Section 202.154

exclusively composed of board members.

(b) A board member is not eligible to serve as a voting member

on a task force or advisory committee that makes recommendations

to the board.

Added by Acts 2005, 79th Leg., Ch.

26, Sec. 10, eff. September 1, 2005.

Sec. 202.155. CONTRACTS WITH OTHER STATE AGENCIES. The board

may contract with the Texas State Board of Medical Examiners or

any other appropriate state agency to provide some or all of the

services necessary to carry out the board's activities.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.156. BOARD RECORDS. (a) The board shall keep correct

records of the board's proceedings and of all money received or

spent by the board. The records shall be open to public

inspection at all reasonable times. The records must include:

(1) a record of proceedings relating to the examination of

license applicants;

(2) a record of proceedings relating to the issuance, renewal,

or refusal of a license, including information on whether an

application was rejected or granted;

(3) the name, age, and known place of residence of each

applicant for a license or license renewal;

(4) the name and location of the college of podiatry from which

each license applicant holds credentials and the time devoted by

the applicant to the study and practice of podiatry; and

(5) any other information the board desires to record.

(b) Each license and annual renewal certificate issued by the

board must be numbered and recorded in a book kept by the board.

(c) Information in a record is prima facie evidence of each

matter contained in the record.

(d) A certified copy of a record, under the hand and seal of the

custodian of records of the board, is admissible as evidence in

all courts.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.157. BOARD PROCEEDINGS. (a) The board is not bound by

the strict rules of procedure or by the laws of evidence in the

conduct of its proceedings, but a board determination must be

founded on legal evidence sufficient to sustain it.

(b) Each order of the board is prima facie valid.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.158. BOARD DUTIES REGARDING COMPLAINTS. (a) The board

by rule shall:

(1) adopt a form to standardize information concerning

complaints made to the board; and

(2) prescribe information to be provided to a person when the

person files a complaint with the board.

(b) The board shall provide reasonable assistance to a person

who wishes to file a complaint with the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.159. ANNUAL REPORT REGARDING FUNDS. (a) The board

shall file annually with the governor and the presiding officer

of each house of the legislature a complete and detailed written

report accounting for all funds received and disbursed by the

board during the preceding fiscal year.

(b) The report must be in the form and reported in the time

provided by the General Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.160. INFORMATION PROVIDED TO LICENSE HOLDERS. At least

once each biennium, the board shall provide to license holders

information on:

(1) prescribing and dispensing pain medications, with particular

emphasis on Schedule II and Schedule III controlled substances;

(2) abusive and addictive behavior of certain persons who use

prescription pain medications;

(3) common diversion strategies employed by certain persons who

use prescription pain medications, including fraudulent

prescription patterns; and

(4) the appropriate use of pain medications and the differences

between addiction, pseudo-addiction, tolerance, and physical

dependence.

Added by Acts 2003, 78th Leg., ch. 1163, Sec. 2, eff. Sept. 1,

2003.

Sec. 202.161. POISON CONTROL CENTER INFORMATION. The board

shall provide to license holders information regarding the

services provided by poison control centers.

Added by Acts 2003, 78th Leg., ch. 1163, Sec. 2, eff. Sept. 1,

2003.

Sec. 202.162. USE OF TECHNOLOGY. The board shall implement a

policy requiring the board to use appropriate technological

solutions to improve the board's ability to perform its

functions. The policy must ensure that the public is able to

interact with the board on the Internet.

Added by Acts 2005, 79th Leg., Ch.

26, Sec. 11, eff. September 1, 2005.

Sec. 202.163. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION PROCEDURES. (a) The board shall develop and

implement a policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of board rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the board's jurisdiction.

(b) The board's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The board shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the board.

Added by Acts 2005, 79th Leg., Ch.

26, Sec. 11, eff. September 1, 2005.

SUBCHAPTER E. PUBLIC INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 202.201. PUBLIC INTEREST INFORMATION. (a) The board shall

prepare information of public interest describing the functions

of the board and the board's procedures by which complaints are

filed with and resolved by the board.

(b) The board shall make the information available to the public

and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.202. COMPLAINTS. (a) The board by rule shall

establish methods by which consumers and service recipients are

notified of the name, mailing address, and telephone number of

the board for the purpose of directing complaints to the board.

The board may provide for that notification:

(1) on each registration form, application, brochure, or written

contract for services of a person regulated under this chapter;

(2) on a sign prominently displayed in the place of business of

each person regulated by the board; or

(3) in a bill for service provided by a person regulated by the

board.

(b) The board shall list with its regular telephone number any

toll-free telephone number established under other state law that

may be called to present a complaint about a health professional.

(c) The board shall make information available describing its

procedures for complaint investigation and resolution.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

26, Sec. 12, eff. September 1, 2005.

Sec. 202.203. COMPLAINT RECORDS. (a) The board shall maintain

a system to promptly and efficiently act on complaints filed with

the board. The board shall maintain information about parties to

the complaint, the subject matter of the complaint, a summary of

the results of the review or investigation of the complaint, and

the disposition of the complaint.

(b) The board shall periodically notify the complaint parties of

the status of the complaint until final disposition unless the

notification would jeopardize an undercover investigation. The

board may provide a copy of the complaint to the license holder

unless providing a copy would jeopardize an investigation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.052(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

26, Sec. 13, eff. September 1, 2005.

Sec. 202.204. GENERAL RULES REGARDING COMPLAINT INVESTIGATION

AND DISPOSITION. (a) The board shall adopt rules concerning the

investigation of a complaint filed with the board. The rules

adopted under this subsection must:

(1) distinguish between categories of complaints;

(2) ensure that complaints are not dismissed without appropriate

consideration;

(3) require that the board be advised of a complaint that is

dismissed and that a letter be sent to the person who filed the

complaint explaining the action taken on the dismissed complaint;

(4) ensure that the person who filed the complaint has an

opportunity to explain the allegations made in the complaint; and

(5) prescribe guidelines concerning the categories of complaints

that require the use of an investigator and the procedures for

the board to obtain the services of an investigator, including a

private investigator.

(b) The board shall:

(1) dispose of all complaints in a timely manner; and

(2) establish a schedule for conducting each phase of a

complaint that is under the control of the board not later than

the 30th day after the date the board receives the complaint.

(c) The board shall notify each party of the projected time

requirements for the complaint. The board shall notify each party

to the complaint of the change in the schedule not later than the

seventh day after the date the change is made.

(d) The executive director shall notify the board of a complaint

that is not resolved within the time prescribed by the board for

resolving the complaint so that the board may take necessary

action on the complaint.

(e) An investigator whose service is obtained by the board in an

investigation under this section is immune from suit and

liability for:

(1) holding an informal conference to determine the facts of the

complaint;

(2) testifying at a hearing regarding the investigation;

(3) issuing an opinion on or making a report about:

(A) a person who files a complaint under this chapter or

requests the services of the board;

(B) a podiatrist; or

(C) a podiatric patient; and

(4) investigating a complaint filed with the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1259, Sec. 1, eff. Sept. 1,

2001.

Sec. 202.205. PUBLIC PARTICIPATION. (a) The board shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the board and to speak on

any issue under the board's jurisdiction.

(b) The board shall prepare and maintain a written plan that

describes how a person who does not speak English can be provided

reasonable access to the board's programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER F. LICENSE REQUIREMENTS

Sec. 202.251. LICENSE REQUIRED. A person may not practice

podiatry or hold the person out as a podiatrist unless the person

is licensed under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.252. LICENSE APPLICATION. (a) A person who desires to

practice podiatry in this state shall apply in writing to the

board for a license on a form prescribed by the board.

(b) The applicant shall submit any information reasonably

required by the board, including evidence satisfactory to the

board that the applicant:

(1) is at least 21 years of age;

(2) is of good moral character;

(3) has completed at least 90 semester hours of college courses

acceptable at the time of completion for credit toward a

bachelor's degree at The University of Texas;

(4) is a graduate of a reputable school of podiatry or

chiropody; and

(5) has successfully completed any other course of training

reasonably required by board rule relating to the safe care and

treatment of patients.

(c) The applicant shall verify by affidavit the information

submitted in the application.

(d) The applicant shall establish that the applicant graduated

from a reputable school of podiatry or chiropody by furnishing a

diploma from that school.

(e) All educational attainments or credits for evaluation under

this chapter must be completed within the United States. The

board may not accept educational credits attained in a foreign

country that are not acceptable to The University of Texas for

credit toward a bachelor's degree.

(f) For purposes of this section, a podiatry or chiropody school

is reputable if:

(1) the course of instruction consists of four terms of

approximately eight months each, or the substantial equivalent;

and

(2) the school is approved by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.253. GROUNDS FOR DENIAL OF LICENSE. (a) The board may

refuse to admit a person to an examination, and may refuse to

issue a license to practice podiatry to a person, for:

(1) presenting to the board a license, certificate, or diploma

that was illegally or fraudulently obtained or engaging in fraud

or deception in passing the examination;

(2) being convicted of:

(A) a felony;

(B) a crime that involves moral turpitude; or

(C) an offense under Section 202.606;

(3) engaging in habits of intemperance or drug addiction that in

the board's opinion would endanger the health, well-being, or

welfare of patients;

(4) engaging in grossly unprofessional or dishonorable conduct

of a character that in the board's opinion is likely to deceive

or defraud the public;

(5) directly or indirectly violating or attempting to violate

this chapter or a rule adopted under this chapter as a principal,

accessory, or accomplice;

(6) using any advertising statement of a character tending to

mislead or deceive the public;

(7) advertising professional superiority or the performance of

professional service in a superior manner;

(8) purchasing, selling, bartering, or using or offering to

purchase, sell, barter, or use a podiatry degree, license,

certificate, diploma, or a transcript of a license, certificate,

or diploma, in or incident to an application to the board for a

license to practice podiatry;

(9) altering, with fraudulent intent, a podiatry license,

certificate, diploma, or a transcript of a podiatry license,

certificate, or diploma;

(10) using a podiatry license, certificate, or diploma, or a

transcript of a podiatry license, certificate, or diploma, that

has been fraudulently purchased, issued, counterfeited, or

materially altered;

(11) impersonating, or acting as proxy for, another person in a

podiatry license examination;

(12) impersonating a license holder, or permitting another

person to use the license holder's license to practice podiatry

in this state, to treat or offer to treat, by any method,

conditions and ailments of human feet;

(13) directly or indirectly employing a person whose license to

practice podiatry has been suspended or associating in the

practice of podiatry with a person whose license to practice

podiatry has been suspended or who has been convicted of the

unlawful practice of podiatry in this state or elsewhere;

(14) wilfully making in the application for a license to

practice podiatry a material misrepresentation or material untrue

statement;

(15) being unable to practice podiatry with reasonable skill and

safety to a patient because of age, illness, drunkenness, or

excessive use of drugs, narcotics, chemicals, or other substances

or as a result of a mental or physical condition;

(16) failing to practice podiatry in an acceptable manner

consistent with public health and welfare;

(17) being removed, suspended, or disciplined in another manner

by the podiatrist's peers in a professional podiatry association

or society, whether local, regional, state, or national in scope,

or being disciplined by a licensed hospital or the medical staff

of a hospital, including removal, suspension, limitation of

hospital privileges, or other disciplinary action, if the board

determines that the action was:

(A) based on unprofessional conduct or professional incompetence

likely to harm the public; and

(B) appropriate and reasonably supported by evidence submitted

to the association, society, hospital, or medical staff; or

(18) having repeated or recurring meritorious health care

liability claims filed against the podiatrist that in the board's

opinion are evidence of professional incompetence likely to

injure the public.

(b) In enforcing Subsection (a)(15), the board, on probable

cause, shall request the affected podiatrist to submit to a

mental or physical examination by a physician designated by the

board. If the podiatrist refuses to submit to the examination,

the board shall issue an order requiring the podiatrist to show

cause why the podiatrist will not submit to the examination and

shall schedule a hearing on the order not later than the 30th day

after the date notice is served on the podiatrist. The podiatrist

shall be notified by either personal service or certified mail

with return receipt requested.

(c) At the hearing, the podiatrist and the podiatrist's attorney

may present testimony and other evidence to show why the

podiatrist should not be required to submit to the examination.

After a complete hearing, the board shall issue an order either

requiring the podiatrist to submit to the examination or

withdrawing the request for examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.254. EXAMINATION. (a) Except as provided by Section

202.261, each applicant for a license to practice podiatry in

this state must pass an examination approved by the board. Each

applicant shall pay to the board an examination fee at least 15

days before the date of the scheduled examination.

(b) The board may adopt and enforce rules of procedure for

administering this section. A public board member may not

participate in any part of the examination process for applicants

for a license issued by the board that requires knowledge of the

practice of podiatry.

(c) The license examination must consist of a written and

practical component. The board shall determine the passing score

for the examination using accepted criterion-referenced methods.

The board shall have the examination validated by an independent

testing professional.

(d) The examination must cover the subjects of anatomy,

chemistry, dermatology, diagnosis, pharmacology, pathology,

physiology, microbiology, orthopedics, and podiatry, as related

to ailments of the human foot.

(e) The board shall determine the credit to be given on the

examination answers. The discretion of the board on the

examination is final.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.255. EXAMINATION RESULTS. (a) The board shall notify

each examinee of the results of the examination not later than

the 30th day after the date a licensing examination is

administered under this chapter. If an examination is graded or

reviewed by a national testing service, the board shall notify

each examinee of the results of the examination not later than

the 14th day after the date the board receives the results from

the testing service.

(b) If the notice of examination results graded or reviewed by a

national testing service will be delayed for longer than 90 days

after the examination date, the board shall notify each examinee

of the reason for the delay before the 90th day.

(c) If requested in writing by a person who fails the

examination, the board shall provide to the person an analysis of

the person's performance on the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.256. REEXAMINATION. (a) An applicant who fails an

examination and is refused a license based on that failure may

retake the examination. The applicant must pay the regular

examination fee for any reexamination.

(b) Each reexamination must cover each subject tested in Section

202.254(d).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.257. ISSUANCE OF LICENSE. The board shall issue a

license to each applicant who possesses the qualifications

required for a license and passes the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.258. REFUSAL OF ADMITTANCE TO EXAMINATION. An

applicant who is refused admittance to examination may try the

issue in a district court in Travis County.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.259. TEMPORARY LICENSE. (a) The board by rule may

adopt a procedure for the issuance of a temporary license to an

applicant other than an applicant for a provisional license under

Section 202.260.

(b) Rules adopted under this section must establish:

(1) the criteria for issuance of a temporary license; and

(2) a maximum period during which a temporary license is valid.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.260. PROVISIONAL LICENSE. (a) On application, the

board shall grant a provisional license to practice podiatry to

an applicant who:

(1) is licensed in good standing as a podiatrist in another

state that has licensing requirements that are substantially

equivalent to the requirements of this chapter;

(2) has passed a national or other examination recognized by the

board relating to the practice of podiatry; and

(3) is sponsored by a person licensed under this chapter with

whom the provisional license holder may practice under this

section.

(b) The board may excuse an applicant for a provisional license

from the requirement of Subsection (a)(3) if the board determines

that compliance with that subsection constitutes a hardship to

the applicant.

(c) A provisional license is valid until the date the board

approves or denies the provisional license holder's application

for a license. Except as provided by Subsection (e), the board

shall issue a license under this chapter to the holder of a

provisional license under this section if:

(1) the provisional license holder passes the examination

required by Section 202.254;

(2) the board verifies that the provisional license holder has

the academic and experience requirements for a license under this

chapter; and

(3) the provisional license holder satisfies any other license

requirements under this chapter.

(d) The board shall complete the processing of a provisional

license holder's application for a license not later than the

180th day after the date the provisional license is issued. The

board may extend that deadline to allow for the receipt of

pending examination results.

(e) A provisional license holder is not required to pass a part

of an examination related to the testing of clinical skills that

an applicant for an original license under this chapter with

substantially equivalent experience is not required to pass.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

26, Sec. 14, eff. September 1, 2005.

Sec. 202.261. LIMITED LICENSE FOR PODIATRY FACULTY MEMBERS. (a)

The board may issue a license to practice podiatry without

administering the examination under Section 202.254 to a

podiatrist who:

(1) at the time of applying for a license has accepted an

appointment or is serving as a full-time member of the faculty of

an educational institution in this state offering an approved or

accredited course of study or training leading to a degree in

podiatry;

(2) is licensed to practice podiatry in another state that has

licensing requirements substantially equivalent to those

established by this state; and

(3) otherwise satisfies the requirements of Section 202.252.

(b) For purposes of Subsection (a)(1), a course of study,

training, or education is considered to be approved or accredited

if it is approved or accredited by the board as constituting a

reputable course of study, training, or education. In deciding

whether to approve or accredit a course of study, training, or

education, the board shall consider whether the course is

approved or accredited by the Council on Podiatric Medical

Education of the American Podiatric Medical Association or its

successor organization.

(c) Except for the examination requirement, an applicant for a

license under this section must comply with all application,

license, and license renewal requirements relating to podiatry

and is subject to all laws relating to the practice of podiatry.

(d) A license issued under this section permits the practice of

podiatry only for purposes of instruction in the educational

institution.

(e) A license issued under this section terminates when the

faculty appointment of a podiatrist licensed under this section

is terminated. This section does not:

(1) prohibit the podiatrist from applying for and obtaining a

license; or

(2) affect a license obtained by the podiatrist by complying

with Section 202.254 and other applicable laws relating to the

practice of podiatry.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.262. DISPLAY OF LICENSE. (a) A person licensed under

this chapter must conspicuously display both the license and an

annual renewal certificate for the current year of practice at

the location where the person practices.

(b) The person shall exhibit the license and renewal certificate

to a board representative on the representative's official

request for examination or inspection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.263. ISSUANCE OF DUPLICATE OR AMENDED LICENSE. (a) If

a license issued by the board is lost, destroyed, or stolen from

the person to whom it was issued, the license holder shall report

the fact to the board in an affidavit. The affidavit must include

detailed information as to the loss, destruction, or theft,

giving dates, place, and circumstances.

(b) A license holder may apply to the board for an amended

license because of a lawful change in the person's name or degree

designation or for any other lawful and sufficient reason. The

license holder must state the reasons that the issuance of an

amended license is requested.

(c) The board shall issue a duplicate or amended license on

application by a license holder and payment of a fee set by the

board for the duplicate or amended license. The board may not

issue a duplicate or amended license unless:

(1) the license holder submits sufficient evidence to prove the

license has been lost, destroyed, or stolen or establishes the

lawful reason that an amended license should be issued; and

(2) the board's records show a license had been issued and was

in effect at the time of the loss, destruction, or theft or on

the date of the request for an amended license.

(d) If an amended license is issued, the license holder shall

return the original license to the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.264. INACTIVE STATUS. The board by rule may provide

for the license of a person under this chapter to be placed on

inactive status. Rules adopted under this section must include a

time limit for a license to remain on inactive status.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER G. LICENSE RENEWAL

Sec. 202.301. ANNUAL LICENSE RENEWAL. (a) The board by rule

may adopt a system under which licenses expire on various dates

during the year, and the dates for sending notice that payment is

due and dates of suspension, revocation, and assessment of a

penalty for nonpayment shall be adjusted accordingly. For the

year in which the license renewal date is changed, license fees

payable on November 1 shall be prorated on a monthly basis so

that each license holder shall pay only that portion of the

license fee that is allocable to the number of months during

which the license is valid. On renewal of the license on the new

expiration date, the total license renewal fee is payable.

(b) At least 30 days before the expiration of a person's

license, the board shall send written notice of the impending

license expiration to the person at the person's last known

address according to the board's records.

(c) A person may renew the person's unexpired license by paying

the required renewal fee to the board before the expiration date

of the license.

(d) A person whose license has been expired for 90 days or less

may renew the license by paying to the board a fee equal to 1-1/2

times the required renewal fee. If a license has been expired

for more than 90 days but less than one year, the person may

renew the license by paying to the board a fee equal to two times

the required renewal fee.

(e) If a person's license has been expired for one year or

longer, the person may not renew the license. The person may

obtain a new license by submitting to reexamination and complying

with the requirements and procedures for obtaining an original

license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

26, Sec. 15, eff. September 1, 2005.

Sec. 202.302. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE

PRACTITIONER. (a) The board may renew without reexamination an

expired license of a person who was licensed in this state, moved

to another state, and is currently licensed and has been in

practice in the other state for the two years preceding the date

the person applied for renewal.

(b) The person must pay to the board a fee equal to the amount

charged for renewal of the license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

26, Sec. 16, eff. September 1, 2005.

Sec. 202.303. PRACTICE WITHOUT RENEWING LICENSE. A person who

practices podiatry without an annual renewal certificate for the

current year is considered to be practicing without a license and

is subject to all the penalties of the practice of podiatry

without a license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.304. RENEWAL AFTER MILITARY SERVICE. (a) Except as

provided by Subsection (c), this section applies to a podiatrist

whose license has been suspended or revoked, or whose annual

renewal certificate has expired, while the podiatrist has been:

(1) engaged in federal service or on active duty with:

(A) the United States Army;

(B) the United States Navy;

(C) the United States Marine Corps;

(D) the United States Coast Guard; or

(E) the United States Air Force;

(2) called into service or training of the United States; or

(3) in training or education under the supervision of the United

States before induction into military service.

(b) A podiatrist subject to this section may renew the

podiatrist's license without paying a renewal fee for the expired

license or passing an examination if, not later than the first

anniversary of the date of the termination of service, training,

or education described by Subsection (a), other than by

dishonorable discharge, the podiatrist furnishes to the board an

affidavit stating that the podiatrist has been so engaged and

that the service, training, or education has terminated.

(c) This section does not apply to a podiatrist whose license is

revoked under Section 202.502.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.305. CONTINUING EDUCATION. (a) The board shall

develop a mandatory continuing education program. In developing

its program, the board shall:

(1) establish by rule the minimum hours of continuing education

required for license renewal;

(2) identify the key factors that lead to the competent

performance of professional duties;

(3) develop a process to evaluate and approve continuing

education courses; and

(4) develop a process to assess the participation and

performance of license holders in continuing education courses to

enable the board to evaluate the overall effectiveness of the

program.

(b) The board may assess the continuing education needs of a

license holder and require the license holder to attend

continuing education courses specified by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER H. PRACTICE BY LICENSE HOLDER

Sec. 202.351. PODIATRY SERVICES FOR CERTAIN HEALTH

ORGANIZATIONS. A licensed podiatrist may contract with a health

organization approved by the Texas State Board of Medical

Examiners under Chapter 162 to provide podiatry services for the

health organization.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.352. BOARD APPROVAL OF NAMES UNDER WHICH PODIATRIST MAY

PRACTICE. (a) The board may adopt rules establishing standards

or guidelines for the name, including a trade name or assumed

name, under which a podiatrist may conduct a practice in this

state. In its rules, the board may also establish procedures to

review and make determinations approving or disapproving a

specific name submitted to the board by one or more podiatrists

desiring to practice under a particular name.

(b) The authority granted to the board by this section includes

any form of business organization under which a podiatrist

conducts a practice, including:

(1) a sole proprietorship;

(2) an association;

(3) a partnership;

(4) a professional corporation;

(5) a clinic;

(6) a health maintenance organization; and

(7) a group practice with a practitioner of another branch of

the healing art.

(c) A podiatrist may not practice podiatry in this state under

any name, including a trade name or assumed name, unless the name

is in compliance with the applicable rules adopted or

determinations made under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.353. MALPRACTICE CLAIM REPORTS. (a) An insurer who

delivers or issues for delivery in this state professional

liability insurance coverage to a podiatrist who practices in

this state shall furnish to the board the information specified

in Subsection (b) relating to:

(1) a notice of claim letter or a complaint filed against the

insured in a court, if the notice of claim letter or the

complaint seeks the recovery of damages based on the insured's

conduct in providing or failing to provide medical or health care

services; or

(2) a settlement of a claim or other legal action made by the

insurer on behalf of the insured.

(b) The insurer shall furnish the following information not

later than the 30th day after the date the insurer receives the

notice of claim letter or complaint against the insured:

(1) the name of the insured;

(2) the number of the insured's license to practice podiatry in

this state;

(3) the insured's insurance policy number; and

(4) a copy of the notice of claim letter or complaint.

(c) If a podiatrist who practices in this state is not covered

by professional liability insurance or is insured by an insurer

who is not authorized to write professional liability insurance

for podiatrists in this state, the affected podiatrist shall

submit information to the board relating to any malpractice

action brought against that podiatrist. The podiatrist shall

submit the information as required by rules adopted by the board

under Subsections (d)-(f).

(d) In consultation with the commissioner of insurance, the

board shall adopt rules for reporting the information required

under Subsections (a) and (b) and any additional information

required by the board.

(e) The board shall consider other claim reports required under

state or federal law in determining:

(1) any additional information to be reported;

(2) the form of the report; and

(3) reasonable reporting intervals.

(f) The board may require additional information, including:

(1) the date of a judgment, dismissal, or settlement of a

malpractice action;

(2) whether an appeal has been taken and the identity of the

party appealing; and

(3) the amount of any judgment or settlement.

(g) An insurer, an agent or employee of the insurer, a board

member, or an employee or representative of the board is not

liable or subject to a cause of action for an action taken as

required under this section.

(h) A report or information submitted to the board under this

section or the fact that a report or information has been

submitted may not be offered in evidence or in any manner used in

the trial of an action brought against a podiatrist based on the

podiatrist's conduct in providing or failing to provide medical

or health care services.

(i) The board shall review the information relating to a

podiatrist against whom three or more malpractice claims have

been reported during any five-year period in the same manner as

if a complaint against that podiatrist had been made to the board

under Subchapter E.

(j) The commissioner of insurance may impose the sanctions

authorized by Chapter 82, Insurance Code, against an insurer

subject to this section who fails to report as prescribed by this

section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.544, eff.

Sept. 1, 2003.

SUBCHAPTER I. PRIVILEGE AND CONFIDENTIALITY REQUIREMENTS

Sec. 202.401. DEFINITIONS. In this subchapter:

(1) "Patient" means a person who consults or is seen by a

podiatrist to receive podiatric care.

(2) "Podiatric record" means a record relating to the history,

diagnosis, treatment, or prognosis of a patient.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.402. SCOPE OF PRIVILEGE. (a) A communication that

relates to or is in connection with professional services

provided by a podiatrist for a patient is confidential and

privileged and may not be disclosed except as provided by this

subchapter.

(b) Records of the identity, diagnosis, evaluation, or treatment

of a patient by a podiatrist that are created or maintained by a

podiatrist are confidential and privileged and may not be

disclosed except as provided by this subchapter.

(c) A person who receives information from confidential

communications or podiatric records, other than a person listed

under Section 202.405 or 202.406 who is acting on the patient's

behalf, may not disclose the information except to the extent

that disclosure is consistent with the authorized purposes for

which the information was first obtained.

(d) The prohibitions of this section continue to apply to

confidential communications or records concerning a patient

without regard to when the patient received the services of a

podiatrist.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.403. CLAIM OF PRIVILEGE. (a) The privilege of

confidentiality under this subchapter may be claimed by the

patient or by a podiatrist acting on the patient's behalf.

(b) A podiatrist may claim the privilege of confidentiality only

on behalf of the podiatrist's patient. The authority to claim the

privilege is presumed in the absence of evidence to the contrary.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.404. EXCEPTIONS TO PRIVILEGE AND CONFIDENTIALITY IN

CERTAIN PROCEEDINGS. (a) The privilege and confidentiality

requirements under this subchapter do not apply in a court or

administrative proceeding if:

(1) the proceeding is brought by a patient against a podiatrist,

including a malpractice proceeding, a criminal proceeding, or a

license revocation proceeding in which the patient is a

complaining witness and in which disclosure is relevant to the

claims or defense of a podiatrist;

(2) a patient or a person authorized to act on the patient's

behalf submits written consent to the release of confidential

information, as provided by Section 202.406; or

(3) the purpose of the proceeding is to substantiate and collect

on a claim for podiatric services provided to a patient.

(b) The privilege and confidentiality requirements under this

subchapter do not apply in a civil litigation or administrative

proceeding brought by a patient or a person authorized to act on

the patient's behalf if the plaintiff is attempting to recover

monetary damages for a physical or mental condition, including

the patient's death. Information that is otherwise confidential

under this subchapter is discoverable in a court or

administrative proceeding in this state if the information is

relevant to the proceeding and the court or administrative body

has jurisdiction over the subject matter under the applicable

rules of procedure specified for that matter.

(c) The privilege and confidentiality requirements under this

subchapter do not apply in a disciplinary investigation or

proceeding against a podiatrist conducted under this chapter.

(d) The privilege and confidentiality requirements under this

subchapter do not apply in a criminal investigation of or

criminal proceeding against a podiatrist in which the board is

participating or assisting by providing certain records obtained

from the podiatrist. This subsection does not authorize the

release of any confidential information to instigate or

substantiate criminal charges against a patient.

(e) The board shall protect the identity of a patient whose

podiatric records are examined or provided under Subsection (c)

or (d), other than a patient who:

(1) is covered under Subsection (a)(1); or

(2) has submitted written consent to the release of the

patient's podiatric records as provided by Section 202.406.

(f) The privilege and confidentiality requirements under this

subchapter do not apply in a criminal prosecution in which the

patient is a victim, witness, or defendant. Records or

communications are not discoverable under this subsection until

the court in which the prosecution is pending makes an in camera

determination as to the relevancy of the records or

communications or part of the records or communications. The

court's determination does not constitute a determination as to

the admissibility of the records or communications or part of the

records or communications.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.405. OTHER EXCEPTIONS TO PRIVILEGE AND CONFIDENTIALITY

REQUIREMENTS. (a) The privilege and confidentiality

requirements of this subchapter do not apply to, and a podiatrist

may disclose information made confidential under this subchapter

to:

(1) a government agency, if:

(A) the disclosure is required or permitted by law; and

(B) the agency protects the identity of a patient whose

podiatric records are examined;

(2) medical or law enforcement personnel, if the podiatrist

determines that there is a probability of:

(A) imminent physical injury to the patient, the podiatrist, or

another person; or

(B) immediate mental or emotional injury to the patient;

(3) qualified personnel for a management audit, financial audit,

program evaluation, or research;

(4) a person who presents the written consent of the patient or

a person authorized to act on the patient's behalf for the

release of confidential information, as provided by Section

202.406;

(5) an individual, corporation, or governmental entity involved

in the payment or collection of fees for services provided by a

podiatrist; or

(6) another podiatrist and a person under the direction of the

podiatrist who is participating in the diagnosis, evaluation, or

treatment of the patient.

(b) A person who receives information under Subsection (a)(3)

may not directly or indirectly identify the patient in any report

of the research, audit, or evaluation or otherwise disclose the

patient's identity.

(c) Records reflecting charges and specific services provided

may be disclosed only when necessary to collect fees for services

provided by a podiatrist, professional association, or another

entity qualified to provide or arrange for services.

(d) Records created by a state hospital, a state school, or an

employee of the state hospital or state school that are otherwise

confidential under this subchapter may be disclosed in an

official legislative inquiry regarding the state hospital or

state school. Information or records that identify a patient or

client may not be released for any purpose unless proper consent

to the release is given by the patient.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.406. CONSENT FOR RELEASE OF CONFIDENTIAL INFORMATION.

(a) Consent for the release of information made confidential

under this subchapter must be made in writing and signed by:

(1) the patient;

(2) the patient's parent or legal guardian if the patient is a

minor;

(3) a legal guardian if the patient has been adjudicated

incompetent to manage the patient's personal affairs;

(4) an attorney ad litem appointed for the patient, as

authorized by:

(A) Subtitle B, Title 6, Health and Safety Code;

(B) Subtitle C, D, or E, Title 7, Health and Safety Code;

(C) Chapter XIII, Texas Probate Code;

(D) Chapter 107, Family Code; or

(E) another applicable law; or

(5) the patient's personal representative if the patient is

deceased.

(b) The written consent required under this section must

specify:

(1) the information and records covered by the release;

(2) the reason or purpose for the release; and

(3) the person to whom the information is to be released.

(c) A patient or other person authorized to consent may withdraw

consent to the release of any information. Withdrawal of consent

does not affect information disclosed before the written notice

of the withdrawal.

(d) A podiatrist shall furnish copies of podiatric records

requested or a summary or narrative of the records under a

written consent for release of the information as provided by

this section unless the podiatrist determines that access to the

information would be harmful to the physical, mental, or

emotional health of the patient. The podiatrist may delete

confidential information about another person who has not

consented to the release.

(e) The podiatrist shall furnish the information within a

reasonable period of time. The patient or another person acting

on the patient's behalf shall pay a reasonable fee charged by the

podiatrist for furnishing the information.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.407. DISCLOSURE OF RELEASED INFORMATION. A person who

receives information made confidential by this subchapter may

disclose the information to another person only to the extent

consistent with the authorized purposes for which consent to

release the information was obtained.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER J. PEER REVIEW

Sec. 202.451. DEFINITIONS. In this subchapter:

(1) "Podiatric medical society or association" means a

membership organization of podiatrists:

(A) incorporated under the Texas Non-Profit Corporation Act

(Article 1396-1.01 et seq., Vernon's Texas Civil Statutes); or

(B) exempt from the payment of federal income taxes under

Section 501(a) of the Internal Revenue Code of 1986 and its

subsequent amendments by being listed as an exempt entity under

Section 501(c) of that code.

(2) "Podiatric peer review committee" means the podiatric peer

review, judicial, or grievance committee of a podiatric medical

society or association that is authorized to evaluate the quality

of podiatry services or the competence of a podiatrist. A

committee includes the members, employees, and agents of the

committee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.452. DISCLOSURE OF COMMUNICATIONS MADE TO PEER REVIEW

COMMITTEE. (a) Written or oral communications made to a

podiatric peer review committee and the records and proceedings

of a peer review committee may be disclosed to:

(1) another podiatric peer review committee;

(2) an appropriate state or federal agency;

(3) a national accreditation body; or

(4) the board or the state board of registration or licensing of

podiatrists in another state.

(b) The disclosure of confidential podiatric peer review

committee information to the affected podiatrist that is relevant

to the matter under review by the committee does not constitute a

waiver of the confidentiality provisions of this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.453. INFORMATION PROVIDED TO AFFECTED PODIATRIST. A

podiatric peer review committee that takes action that could

result in censure or suspension, restriction, limitation, or

revocation of a license by the board or a denial of a

podiatrist's membership or privileges in a health care entity

shall provide the affected podiatrist a written copy of the

committee's recommendation and a copy of the final decision,

including a statement of the basis for the decision.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.454. CONFIDENTIALITY REQUIREMENTS. (a) Except as

otherwise provided by this subchapter, the proceedings and

records of a podiatric peer review committee are confidential and

all communications made to a podiatric peer review committee are

privileged.

(b) If a court makes a preliminary finding that the proceedings,

records, or communications of a podiatric peer review committee

are relevant to an anticompetitive action or to an action brought

under federal civil rights laws, the proceedings, records, or

communications are not considered to be confidential to the

extent the proceedings, records, or communications are determined

to be relevant to that action.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.455. PRIVILEGE OF CONFIDENTIALITY; WAIVER. (a) The

records or determinations of a podiatric peer review committee or

communications made to a committee are not subject to subpoena or

discovery and are not admissible as evidence in a civil or

administrative proceeding unless disclosure is required or

authorized by law. A committee may in writing waive the privilege

of confidentiality.

(b) The evidentiary privilege under this subchapter may be

invoked by any person in a civil or administrative proceeding

unless the person has secured a waiver of the privilege executed

in writing by the chairman, vice chairman, or secretary of the

affected podiatric peer review committee.

(c) If a podiatric peer review committee, a person participating

in peer review, or an organization named as a defendant in a

civil action filed as a result of participating in peer review is

permitted to use confidential information in the defendant's

defense or in a claim or suit under Section 202.457, the

plaintiff in that proceeding also may disclose the records or

determinations of a peer review committee or communications made

to a peer review committee to rebut the defendant.

(d) A person who seeks access to privileged information must

plead and prove waiver of the privilege.

(e) A member, employee, or agent of a podiatric peer review

committee who provides access to otherwise privileged

communications or records in cooperation with a law enforcement

authority in a criminal investigation does not waive a privilege

established under this subchapter.

(f) The disclosure of documents or information under a subpoena

issued by the board does not constitute a waiver of the

confidentiality privilege associated with a podiatric peer review

committee proceeding.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.456. IMMUNITY. (a) Except for an action involving

fraud, conspiracy, or malice, a podiatric peer review committee

is immune from liability and may not be subject to a suit for

damages for any act arising from the performance of the

committee's duties in:

(1) investigating a disagreement or complaint;

(2) holding a hearing to determine facts; or

(3) making an evaluation, recommendation, decision, or award

involving:

(A) a podiatrist who is a member of the podiatric medical

society or association; or

(B) another podiatrist, podiatric patient, or third party who

requests the services of the committee.

(b) A person, including a health care entity or podiatric peer

review committee, that participates in podiatric peer review

activity or furnishes records, information, or assistance to a

podiatric peer review committee or to the board is immune from

civil liability arising from those acts if the person acted in

good faith and without malice.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.457. CLAIMS FOR DEFENSE COSTS. A podiatric peer review

committee, a person participating in peer review, or another

entity named as a defendant in a civil action filed as a result

of the defendant's participation in peer review may file a

counterclaim in the pending action or may prove a cause of action

in a subsequent suit to recover defense costs, including court

costs, attorney's fees, and damages incurred as a result of the

civil action, if the plaintiff's original suit is determined to

be frivolous or to have been brought in bad faith.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER K. DISCIPLINARY ACTIONS AND PROCEDURES

Sec. 202.501. BOARD DISCIPLINARY POWERS; ADMINISTRATIVE

PROCEDURE. (a) The board shall revoke or suspend a license,

place on probation a person whose license has been suspended, or

reprimand a license holder for violating the law regulating the

practice of podiatry or a rule adopted by the board.

(b) If a license suspension is probated, the board may require

the license holder to:

(1) report regularly to the board on matters that are the basis

of the probation;

(2) limit the license holder's practice to the areas prescribed

by the board; or

(3) continue or review continuing professional education until

the license holder attains a degree of skill satisfactory to the

board in those areas that are the basis of the probation.

(c) Proceedings for the suspension or revocation of a license

under this section are subject to Chapter 2001, Government Code.

(d) A person whose license to practice podiatry has been revoked

or suspended by order of the board may appeal the action to a

district court in Travis County. The board's decision may not be

enjoined or stayed except on application to the district court

after notice to the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.5015. CERTAIN CONDUCT CONSTITUTING CHAPTER VIOLATION.

A license holder who engages in conduct described by Section

202.253 violates this chapter.

Added by Acts 2001, 77th Leg., ch. 1259, Sec. 2, eff. Sept. 1,

2001.

Sec. 202.502. REVOCATION AND SUSPENSION OF LICENSE FOR

DRUG-RELATED FELONY CONVICTION. (a) The board shall suspend a

person's license after an administrative hearing conducted in

accordance with Chapter 2001, Government Code, in which the board

determines that the license holder has been convicted of a felony

under Chapter 481 or 483, Health and Safety Code, or Section

485.033, Health and Safety Code.

(b) On the person's final conviction, the board shall revoke the

person's license.

(c) The board may not reinstate or reissue a license to a person

whose license is suspended or revoked under this section except

on an express determination based on substantial evidence

contained in an investigative report indicating that the

reinstatement or reissuance of the license is in the best

interests of the public and of the person whose license has been

suspended or revoked.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.503. PROBATION; HEARING. (a) The board, on majority

vote, may probate an order revoking or suspending a podiatrist's

license conditioned on the podiatrist conforming to any order or

rule the board adopts as the condition of probation. The board,

at the time of probation, shall set the term of the probationary

period.

(b) At any time while the podiatrist remains on probation, the

board may hold a hearing to determine whether the podiatrist has

violated the conditions of the probation. On a board

determination that the conditions of the probation have been

violated, the board may rescind the probation and enforce the

board's original action in revoking or suspending the

podiatrist's license.

(c) The president of the board shall call the hearing under

Subsection (b) to rescind the probation. The president shall

order the issuance of notice setting the time and place for the

hearing and containing the charges or complaints against the

podiatrist. The notice shall be served on the podiatrist or the

podiatrist's counsel and on any person complaining about the

podiatrist or that person's counsel at least 10 days before the

date set for the hearing. If personal service is impossible or

cannot be effected, the provisions for service instead of

personal service under Chapter 2001, Government Code, apply.

(d) The podiatrist and any person complaining about the

podiatrist may appear at the hearing either personally or by

counsel, or both, to produce witnesses or evidence, to

cross-examine witnesses, and to have subpoenas issued by the

board. The board may also issue subpoenas on its own motion. The

subpoenas of the board may be enforced through any district court

with jurisdiction and venue in the county where the hearing is

held.

(e) The board shall determine the charges on their merits. The

order revoking or rescinding the probation is not subject to

review or appeal.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.504. REISSUANCE OF LICENSE. (a) On application, the

board may reissue a license to practice podiatry to a person

whose license has been revoked or suspended.

(b) A person whose license has been revoked may not apply for a

reissued license before the first anniversary of the date of the

revocation. The person shall apply for the license in the manner

and form required by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.505. REEXAMINATION IF LICENSE SUSPENDED OR REVOKED.

The board may refuse to reinstate a license or to issue a new

license until a podiatrist has passed the regular license

examination if the board suspended or revoked the license for:

(1) failure to satisfy continuing education requirements under

Section 202.305; or

(2) nonpayment of the annual license renewal fee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.506. APPLICATION TO CERTAIN DRUG OFFENSES. A person

convicted of a felony under Chapter 481 or 483, Health and Safety

Code, or Section 485.033, Health and Safety Code, is not eligible

for:

(1) probation of a license suspension or revocation under

Section 202.503; or

(2) reissuance of a license under Section 202.504.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.507. SUBPOENA AUTHORITY. (a) The board may request

and, if necessary, compel by subpoena:

(1) the attendance or examination under oath of witnesses; and

(2) the production of books, accounts, records, papers,

correspondence, documents, and other evidence relevant to the

investigation of an alleged violation of this chapter.

(b) If a person fails to comply with a subpoena issued under

this section, the board, through the attorney general, may file

suit to enforce the subpoena in a district court in Travis County

or in a county in which a hearing conducted by the board may be

held. If the court finds that good cause existed for the issuance

of the subpoena, the court shall order compliance with the

subpoena. Failure to obey the court order is punishable by the

court as contempt.

(c) Failure to comply with a subpoena constitutes grounds for

disciplinary action against the person, including a facility, by

the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.508. INFORMAL PROCEEDINGS. (a) The board by rule

shall adopt procedures governing:

(1) informal disposition of a contested case under Section

2001.056, Government Code; and

(2) informal proceedings held in compliance with Section

2001.054, Government Code.

(b) Rules adopted under this section must:

(1) provide the complainant and the license holder an

opportunity to be heard; and

(2) require the presence of:

(A) a representative of the office of the attorney general or

the board's legal counsel to advise the board or the board's

employees; and

(B) a public member of the board at an informal settlement

conference.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

26, Sec. 17, eff. September 1, 2005.

Sec. 202.5085. REFUND. (a) Subject to Subsection (b), the

board may order a person licensed under this chapter to pay a

refund to a consumer as provided in an agreement resulting from

an informal settlement conference instead of or in addition to

imposing an administrative penalty under this chapter.

(b) The amount of a refund ordered as provided in an agreement

resulting from an informal settlement conference may not exceed

the amount the consumer paid to the person for a service

regulated by this chapter. The board may not require payment of

other damages or estimate harm in a refund order.

Added by Acts 2005, 79th Leg., Ch.

26, Sec. 18, eff. September 1, 2005.

Sec. 202.509. DISCLOSURE OF INVESTIGATIVE INFORMATION. (a) A

complaint, report, investigation file, or other investigative

information in the possession of or received or gathered by the

board or an employee or agent of the board that relates to a

license holder, a license application, or a criminal

investigation or proceeding is privileged, confidential, and not

subject to discovery, subpoena, or any other legal method of

compelling release.

(b) Subject to any other privilege or restriction established by

law, not later than the 30th day after the date the board

receives a written request from a license holder, or the license

holder's attorney, who is the subject of a formal complaint, the

board shall provide the license holder with access to all

information in the board's possession that the board intends to

offer into evidence at the contested case hearing on the

complaint. The board may provide access to the information to the

license holder after the 30th day after the date the board

receives a request only on a showing of good cause.

(c) The board is not required under Subsection (b) to provide

access to the board's investigative reports or memoranda, release

the identity of a complainant who will not testify at the

hearing, or release information that is an attorney's work

product or protected by the attorney-client privilege or another

privilege recognized by the Texas Rules of Civil Procedure or

Texas Rules of Evidence. The furnishing of information under

Subsection (b) does not constitute a waiver of any privilege or

confidentiality provision under law.

(d) Investigative information in the board's possession that

relates to a disciplinary action regarding a license holder may

be disclosed to:

(1) a licensing agency regulating the practice of podiatry in

another state or country in which the license holder is also

licensed or has applied for a license; or

(2) a peer review committee reviewing a license holder's

application for privileges or the license holder's qualifications

with regard to retaining the privileges.

(e) The board shall report to the appropriate law enforcement

agency information obtained by the board in the course of an

investigation that indicates that a crime may have been

committed. The board shall cooperate and assist a law enforcement

agency conducting a criminal investigation of a license holder by

providing relevant information to the agency. Information

provided to a law enforcement agency by the board is confidential

and may not be disclosed except as necessary to conduct the

investigation.

(f) The board shall provide information to a health care entity

on the written request of the entity concerning:

(1) a complaint filed against a license holder that was resolved

after an investigation by the board or resolved by an agreed

settlement; and

(2) the basis for and status of an active investigation

concerning a license holder.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.510. TEMPORARY SUSPENSION OF LICENSE. (a) The

president of the board shall appoint a disciplinary panel

consisting of three board members to determine whether a person's

license to practice podiatry should be temporarily suspended.

(b) If the disciplinary panel determines from the evidence

presented to the panel that a person licensed to practice

podiatry would, by the person's continuation in practice,

constitute a continuing threat to the public welfare, the

disciplinary panel shall temporarily suspend the license of that

person.

(c) A license may be suspended by a disciplinary panel under

this section without notice or hearing if:

(1) the board immediately provides notice of the suspension to

the license holder; and

(2) a hearing on the temporary suspension before a disciplinary

panel of the board is scheduled for the earliest possible date

after the 10th day after the notice of hearing.

(d) Notwithstanding Chapter 551, Government Code, the

disciplinary panel may hold a meeting by telephone conference

call if immediate action is required and convening of the panel

at one location is inconvenient for any member of the

disciplinary panel.

(e) After the hearing before the disciplinary panel described by

Subsection (c), if the disciplinary panel affirms the temporary

suspension of the license holder's license, the board shall

schedule an informal compliance meeting that meets the

requirements of Section 2001.054(c), Government Code, and Section

202.508 of this code to be held as soon as practicable, unless

the license holder waives the informal meeting or an informal

meeting has already been held with regard to the issues that are

the basis for the temporary suspension.

(f) If the license holder is unable to show compliance at the

informal meeting described by Subsection (e) regarding the issues

that are the basis for the temporary suspension, a board

representative shall initiate a disciplinary procedure under

Section 202.501 as soon as practicable.

(g) If, after the hearing described by Subsection (c), the

disciplinary panel does not temporarily suspend the license

holder's license, the facts that were the basis for the temporary

suspension may not be the sole basis of another proceeding to

temporarily suspend the license holder's license. The board may

use those same facts in a subsequent investigation to obtain new

information that may be the basis for the temporary suspension of

the license holder's license. For purposes of this subsection,

facts that are the basis for the temporary suspension of a

license holder's license include facts presented to the

disciplinary panel and facts presented by the board or a

representative of the board at the time evidence was presented to

the disciplinary panel.

Added by Acts 2005, 79th Leg., Ch.

26, Sec. 18, eff. September 1, 2005.

SUBCHAPTER L. ADMINISTRATIVE PENALTY

Sec. 202.551. IMPOSITION OF PENALTY. The board may impose an

administrative penalty against a person licensed or regulated

under this chapter who violates this chapter or a rule or order

adopted under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.552. AMOUNT OF PENALTY. (a) The amount of an

administrative penalty may not exceed $5,000. Each day a

violation continues or occurs is a separate violation for

purposes of imposing a penalty.

(b) The amount of the penalty shall be based on:

(1) the seriousness of the violation, including:

(A) the nature, circumstances, extent, and gravity of any

prohibited acts; and

(B) the hazard or potential hazard created to the health,

safety, or economic welfare of the public;

(2) the economic harm to property or the environment caused by

the violation;

(3) the history of previous violations;

(4) the amount necessary to deter future violations;

(5) efforts made to correct the violation; and

(6) any other matter that justice may require.

(c) The board by rule shall develop a standardized penalty

schedule based on the criteria listed in Subsection (b).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

26, Sec. 19, eff. September 1, 2005.

Sec. 202.553. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a)

The executive director, on determining that a violation has

occurred, may issue to the board a report that states the facts

on which the determination is based and the executive director's

recommendation on the imposition of an administrative penalty,

including a recommendation on the amount of the penalty.

(b) Not later than the 14th day after the date the report is

issued, the executive director shall give written notice of the

report to the person. The notice may be given by certified mail.

The notice must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended penalty; and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.554. PENALTY TO BE PAID OR HEARING REQUESTED. (a) Not

later than the 20th day after the date the person receives the

notice under Section 202.553, the person may:

(1) accept in writing the executive director's determination and

recommended administrative penalty; or

(2) make a written request for a hearing on the occurrence of

the violation, the amount of the penalty, or both.

(b) If the person accepts the executive director's determination

and recommended penalty, the board by order shall approve the

determination and impose the recommended penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.555. HEARING. (a) If the person requests a hearing or

fails to respond timely to the notice, the executive director

shall:

(1) set a hearing; and

(2) give notice of the hearing to the person.

(b) A hearing set under Subsection (a) shall be held by an

administrative law judge of the State Office of Administrative

Hearings.

(c) The administrative law judge shall:

(1) make findings of fact and conclusions of law; and

(2) promptly issue to the board a proposal for a decision about

the occurrence of the violation and the amount of a proposed

administrative penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.556. DECISION BY BOARD. (a) Based on the findings of

fact, conclusions of law, and proposal for a decision, the board

by order may determine that:

(1) a violation has occurred and impose an administrative

penalty; or

(2) a violation did not occur.

(b) The notice of the board's order given to the person under

Chapter 2001, Government Code, must include a statement of the

right of the person to judicial review of the order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.557. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Not later than the 30th day after the date the board's order is

final, the person shall:

(1) pay the administrative penalty;

(2) pay the penalty and file a petition for judicial review

contesting the fact of the violation, the amount of the penalty,

or both; or

(3) without paying the amount of the penalty, file a petition

for judicial review contesting the fact of the violation, the

amount of the penalty, or both.

(b) Not later than the 30th day after the date the order is

final, a person who acts under Subsection (a)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving to the court a supersedeas bond that:

(i) is for the amount of the penalty; and

(ii) is effective until judicial review of the board's order is

final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the executive director by

certified mail.

(c) If the executive director receives a copy of an affidavit

under Subsection (b)(2), the executive director may file with the

court a contest to the affidavit not later than the fifth day

after the date the copy is received.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay the enforcement

of the penalty on finding that the alleged facts are true. The

person who files an affidavit has the burden of proving that the

person is financially unable to pay the penalty and to give a

supersedeas bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.558. COLLECTION OF PENALTY. If the person does not pay

the administrative penalty and the enforcement of the penalty is

not stayed, the executive director may refer the matter to the

attorney general for collection of the penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.559. DETERMINATION BY COURT. (a) If the court

sustains the determination that a violation occurred, the court

may uphold or reduce the amount of the administrative penalty and

order the person to pay the full or reduced amount of the

penalty.

(b) If the court does not sustain the determination that a

violation occurred, the court shall order that an administrative

penalty is not owed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.560. REMITTANCE OF PENALTY AND INTEREST. (a) If after

judicial review, the administrative penalty is reduced or not

imposed by the court, the court shall, after judgment becomes

final:

(1) order that the appropriate amount, plus accrued interest, be

remitted to the person if the person paid the penalty; or

(2) order the release of the bond in full if the penalty is not

imposed or order the release of the bond after the person pays

the penalty imposed if the person posted a supersedeas bond.

(b) The interest paid under Subsection (a)(1) is the rate

charged on loans to depository institutions by the New York

Federal Reserve Bank. The interest shall be paid for the period

beginning on the date the penalty is paid and ending on the date

the penalty is remitted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.561. ADMINISTRATIVE PROCEDURE. A proceeding under this

subchapter is subject to Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER M. OTHER PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 202.601. INJUNCTION. (a) In addition to any other action,

proceeding, or remedy authorized by law, the board may institute

an action in its own name to enjoin the violation of a law

regulating the practice of podiatry or a rule adopted under this

chapter. The court may grant a temporary injunction in the

action.

(b) The attorney general or a district or county attorney shall

represent the board in an action under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.6015. CEASE AND DESIST ORDER. (a) If it appears to

the board that a person who is not licensed under this chapter is

violating or has violated this chapter, a rule adopted under this

chapter, or another state statute or rule relating to the

practice of podiatry, the board after providing to the person

notice and the opportunity for a hearing may issue a cease and

desist order prohibiting the conduct described in the notice.

(b) If the person does not request a hearing before the 22nd day

after the date of receiving notice under Subsection (a), the

board may:

(1) issue a cease and desist order; and

(2) refer the violation to the attorney general for further

action.

(c) If the person requests a hearing before the 22nd day after

the date of receiving notice under Subsection (a), the board

shall hold the hearing not later than the 30th day after the date

the board receives the request for the hearing.

(d) A hearing under this section is subject to Chapter 2001,

Government Code.

(e) Notwithstanding Section 202.551, the board may impose an

administrative penalty under Subchapter L against a person who

violates an order issued under this section.

(f) The board shall adopt rules necessary to implement this

section.

Added by Acts 2005, 79th Leg., Ch.

26, Sec. 20, eff. September 1, 2005.

Sec. 202.602. MONITORING AND INSPECTION OF LICENSE HOLDER. (a)

The board by rule shall develop a system to monitor a

podiatrist's compliance with this chapter. The system must

include:

(1) procedures for determining whether a podiatrist is in

compliance with an order issued by the board; and

(2) a method of identifying and monitoring each podiatrist who

represents a risk to the public.

(b) The board, during reasonable business hours, may enter the

business premises of a person regulated by the board without

notice to:

(1) investigate a complaint filed with the board; or

(2) determine compliance with an order of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

26, Sec. 21, eff. September 1, 2005.

Sec. 202.603. PROSECUTION OF VIOLATION. The board shall take

action to ensure the prosecution of each person who violates this

chapter and may incur reasonably necessary related expenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.604. CIVIL PENALTY: USE OF TRADE NAME; INJUNCTION. (a)

A person who violates Section 202.352 or a rule adopted or a

determination made by the board under that section is subject to

a civil penalty of not less than $50 or more than $500 for each

day of violation.

(b) If it appears that a person has violated or is violating

Section 202.352 or a rule adopted or determination made by the

board under that section, the board may institute a civil action

in district court for:

(1) injunctive relief to restrain the person from continuing the

violation;

(2) the assessment and recovery of a civil penalty under

Subsection (a); or

(3) both injunctive relief and the civil penalty.

(c) At the request of the board, the attorney general shall

institute and conduct the action in the name of the state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.605. GENERAL CRIMINAL PENALTY: PRACTICING WITHOUT

LICENSE. (a) A person commits an offense if the person

professes to be a podiatrist or practices or assumes the duties

incident to the practice of podiatry without holding a license to

practice podiatry.

(b) An offense under this section is punishable by:

(1) a fine of not less than $50 or more than $500;

(2) confinement in the county jail for not less than 30 days or

more than six months; or

(3) both the fine and confinement.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 202.606. CRIMINAL PENALTY: AMPUTATION OF FOOT. (a) A

podiatrist commits an offense if the podiatrist amputates a human

foot.

(b) An offense under this section is punishable by:

(1) a fine of not less than $100 or more than $500;

(2) confinement in the county jail for not less than 30 days or

more than six months; or

(3) both the fine and confinement.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 203. MIDWIVES

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE C. OTHER PROFESSIONS PERFORMING MEDICAL PROCEDURES

CHAPTER 203. MIDWIVES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 203.001. SHORT TITLE. This chapter may be cited as the

Texas Midwifery Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 203.002. DEFINITIONS. In this chapter:

(1) Repealed by Acts 2005, 79th Leg., Ch. 1240, Sec. 56(1), eff.

September 1, 2005.

(2) "Certified nurse-midwife" means a person who is:

(A) a registered nurse under Chapter 301;

(B) recognized as an advanced nurse practitioner by the Texas

Board of Nursing; and

(C) certified by the American College of Nurse-Midwives.

(3) "Commissioner" means the commissioner of state health

services.

(4) "Department" means the Department of State Health Services.

(4-a) "Executive commissioner" means the executive commissioner

of the Health and Human Services Commission.

(5) "Local health department" means a department of health

created by the governing body of a municipality or a county under

Section 121.031, Health and Safety Code.

(6) "Midwife" means a person who practices midwifery and has met

the licensing requirements established by this chapter and

midwifery board rules.

(7) "Midwifery" means the practice of:

(A) providing the necessary supervision, care, and advice to a

woman during normal pregnancy, labor, and the postpartum period;

(B) conducting a normal delivery of a child; and

(C) providing normal newborn care.

(8) "Newborn" means an infant from birth through the first six

weeks of life.

(9) "Normal" means, as applied to pregnancy, labor, delivery,

the postpartum period, and the newborn period, and as defined by

midwifery board rule, circumstances under which a midwife has

determined that a client is at a low risk of developing

complications.

(10) "Postpartum period" means the first six weeks after a woman

has given birth.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1240, Sec. 56(1), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 35, eff. September 1, 2007.

Sec. 203.003. FINDINGS. The legislature finds:

(1) a parent has the responsibility and right to give birth

where and with whom the parent chooses;

(2) childbirth is a natural process of the human body and not a

disease; and

(3) midwifery has been practiced in this state since the days of

the Republic.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 203.004. APPLICABILITY. This chapter does not apply to:

(1) a certified nurse-midwife, a physician, or another health

care professional licensed by the state and operating within the

scope of the person's license;

(2) a natural childbirth trainer; or

(3) a person other than a midwife who assists childbirth in an

emergency.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 203.005. EFFECT ON LOCAL ORDINANCES. This chapter does not

prohibit a municipality from adopting a local ordinance or rule

to regulate the practice of midwifery in the municipality if the

ordinance or rule is compatible with and at least as strict as

this chapter and midwifery board rules.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 2, eff. September 1, 2005.

Sec. 203.006. APPLICATION OF SUNSET ACT. The midwifery board is

subject to Chapter 325, Government Code (Texas Sunset Act).

Unless continued in existence as provided by that chapter, the

midwifery board is abolished and this chapter expires September

1, 2017.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 3, eff. September 1, 2005.

SUBCHAPTER B. MIDWIFERY BOARD

Sec. 203.051. MIDWIFERY BOARD. The commissioner shall appoint a

midwifery board that reports directly to the commissioner.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 4, eff. September 1, 2005.

Sec. 203.052. APPOINTMENT OF MIDWIFERY BOARD. (a) The

midwifery board consists of nine members appointed as follows:

(1) five licensed midwife members each of whom has at least

three years' experience in the practice of midwifery;

(2) one physician member who is certified by a national

professional organization of physicians that certifies

obstetricians and gynecologists;

(3) one physician member who is certified by a national

professional organization of physicians that certifies family

practitioners or pediatricians; and

(4) two members who represent the public and who are not

practicing or trained in a health care profession, one of whom is

a parent with at least one child born with the assistance of a

midwife.

(b) Appointments to the midwifery board shall be made without

regard to the race, color, disability, sex, religion, age, or

national origin of the appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 5, eff. September 1, 2005.

Sec. 203.053. ELIGIBILITY OF PUBLIC MEMBERS. A person is not

eligible for appointment as a public member of the midwifery

board if the person or the person's spouse:

(1) is registered, certified, or licensed by an occupational

regulatory agency in the field of midwifery;

(2) is employed by or participates in the management of a

business entity or other organization regulated by the midwifery

board or receiving funds from the midwifery board;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving funds from the midwifery board; or

(4) uses or receives a substantial amount of tangible goods,

services, or funds from the midwifery board, other than

compensation or reimbursement authorized by law for midwifery

board membership, attendance, or expenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 203.054. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a cooperative and

voluntarily joined statewide association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) A person may not be a midwifery board member, an employee of

the midwifery board, or a department employee employed in a "bona

fide executive, administrative, or professional capacity," as

that phrase is used for purposes of establishing an exemption to

the overtime provisions of the federal Fair Labor Standards Act

of 1938 (29 U.S.C. Section 201 et seq.) if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of health care; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of health

care.

(c) A person may not be a midwifery board member or act as the

general counsel to the midwifery board or the department if the

person is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the midwifery board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 6, eff. September 1, 2005.

Sec. 203.055. TERMS. Members of the midwifery board serve for

staggered terms of six years. The terms of three members expire

on January 31 of each odd-numbered year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 203.056. OFFICERS. The commissioner shall designate a

public member of the midwifery board as the presiding officer of

the midwifery board to serve in that capacity at the pleasure of

the commissioner. The midwifery board shall elect one of the

other members of the midwifery board as vice presiding officer.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 7, eff. September 1, 2005.

Sec. 203.057. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the midwifery board that a member:

(1) does not have at the time of taking office the

qualifications required by Section 203.052;

(2) does not maintain during service on the midwifery board the

qualifications required by Section 203.052;

(3) is ineligible for membership under Section 203.053 or

203.054;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

midwifery board meetings that the member is eligible to attend

during a calendar year without an excuse approved by a majority

vote of the midwifery board.

(b) The validity of an action of the midwifery board is not

affected by the fact that it is taken when a ground for removal

of a midwifery board member exists.

(c) If the program coordinator has knowledge that a potential

ground for removal exists, the program coordinator shall notify

the presiding officer of the midwifery board of the potential

ground. The presiding officer shall then notify the commissioner

that a potential ground for removal exists. If the potential

ground for removal involves the presiding officer, the program

coordinator shall notify the next highest ranking member of the

midwifery board, who shall then notify the commissioner that a

potential ground for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 8, eff. September 1, 2005.

Sec. 203.058. REIMBURSEMENT. A midwifery board member may

receive reimbursement for travel expenses as provided by the

General Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 9, eff. September 1, 2005.

Sec. 203.059. MEETINGS. (a) The midwifery board shall meet at

least semiannually.

(b) The midwifery board shall meet at other times at the call of

the midwifery board or the commissioner.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 10, eff. September 1, 2005.

Sec. 203.060. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the midwifery board may not

vote, deliberate, or be counted as a member in attendance at a

meeting of the midwifery board until the person completes a

training program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) this chapter and the programs, functions, rules, and budget

of the midwifery board;

(2) the results of the most recent formal audit of the midwifery

board;

(3) the requirements of laws relating to open meetings, public

information, administrative procedure, and conflicts of interest;

and

(4) any applicable ethics policies adopted by the midwifery

board or the Texas Ethics Commission.

(c) A person appointed to the midwifery board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 2005, 79th Leg., Ch.

1240, Sec. 11, eff. September 1, 2005.

SUBCHAPTER C. PROGRAM COORDINATOR AND PERSONNEL

Sec. 203.101. PROGRAM COORDINATOR. The department shall, after

consultation with the midwifery board, employ a coordinator for

the midwifery program and the staff necessary to administer the

program.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 12, eff. September 1, 2005.

Sec. 203.102. DUTIES OF PROGRAM COORDINATOR. The program

coordinator shall supervise the staff in the performance of

administrative duties, including:

(1) keeping the minutes of midwifery board meetings; and

(2) maintaining:

(A) records about basic midwifery education courses and

continuing midwifery education courses;

(B) a roster of midwives licensed under Section 203.251; and

(C) a record of each person who is licensed under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 13, eff. September 1, 2005.

Sec. 203.103. DIVISION OF RESPONSIBILITIES. The midwifery board

shall develop and implement policies that clearly define the

respective responsibilities of the midwifery board and the staff

of the midwifery board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 203.104. EQUAL EMPLOYMENT OPPORTUNITY POLICY; REPORT. (a)

The program coordinator or the program coordinator's designee

shall prepare and maintain a written policy statement to ensure

implementation of an equal employment opportunity program under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies related to

recruitment, evaluation, selection, application, training, and

promotion of personnel that are in compliance with Chapter 21,

Labor Code;

(2) a comprehensive analysis of the midwifery board workforce

that meets federal and state guidelines;

(3) procedures by which a determination can be made of

significant underuse in the midwifery board workforce of all

persons for whom federal or state guidelines encourage a more

equitable balance; and

(4) reasonable methods to appropriately address those areas of

underuse.

(b) A policy statement prepared under Subsection (a) must:

(1) cover an annual period;

(2) be updated annually;

(3) be reviewed by the Commission on Human Rights for compliance

with Subsection (a)(1); and

(4) be filed with the governor.

(c) The governor shall deliver a biennial report to the

legislature based on the information received under Subsection

(b). The report may be made separately or as a part of another

biennial report made to the legislature.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. POWERS AND DUTIES OF MIDWIFERY BOARD, EXECUTIVE

COMMISSIONER, AND DEPARTMENT

Sec. 203.151. RULEMAKING AUTHORITY OF MIDWIFERY BOARD. (a)

Subject to the approval of the executive commissioner, the

midwifery board shall:

(1) adopt substantive and procedural rules necessary for the

licensing of midwives;

(2) adopt rules prescribing the standards for the practice of

midwifery in this state, including standards for:

(A) the delineation of findings that preclude a woman or newborn

from being classified as having a normal pregnancy, labor,

delivery, postpartum period, or newborn period; and

(B) administration of oxygen by a midwife to a mother or

newborn;

(3) adopt rules prescribing:

(A) the type of courses and number of hours required to meet the

basic midwifery education course and continuing midwifery

education course requirements; and

(B) minimum standards for the approval and revocation of

approval of:

(i) basic midwifery education courses and continuing midwifery

education courses; and

(ii) instructors or facilities used in basic midwifery education

courses and continuing midwifery education courses;

(4) adopt rules prescribing a procedure for reporting and

processing complaints relating to the practice of midwifery in

this state;

(5) adopt and implement substantive and procedural rules as

necessary to discipline midwives determined to be in violation of

this chapter or otherwise a threat to the public health and

safety;

(6) adopt rules as necessary to establish eligibility for

reciprocity for initial licensing under this chapter; and

(7) adopt other rules necessary to implement a duty imposed on

the executive commissioner or the department under this chapter.

(b) The rules adopted under Subsection (a)(5) must include rules

relating to:

(1) warnings provided to midwives for a violation of this

chapter or rules adopted under this chapter;

(2) agreed orders for additional education by midwives;

(3) recommendations or requirements for medical or psychological

treatment, including treatment related to substance abuse by a

midwife; and

(4) restrictions on the practice of a midwife, including

practice limitations and the suspension and revocation of a

license, and placement of a midwife on probation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 15, eff. September 1, 2005.

Sec. 203.1515. RULES ON CONSEQUENCES OF CRIMINAL CONVICTION.

(a) Subject to the approval of the executive commissioner, the

midwifery board shall adopt rules necessary to comply with

Chapter 53.

(b) In its proposed rules under this section, the midwifery

board shall list the specific offenses for which a conviction

would constitute grounds for the midwifery board to take action

under Section 53.021.

Added by Acts 2005, 79th Leg., Ch.

1240, Sec. 16, eff. September 1, 2005.

Sec. 203.152. FEES. (a) Subject to the approval of the

executive commissioner, the midwifery board by rule shall

establish reasonable and necessary fees that, in the aggregate,

produce sufficient revenue to cover the costs of administering

this chapter.

(b) The midwifery board may not set a fee for an amount less

than the amount of that fee on September 1, 1993.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 17, eff. September 1, 2005.

Sec. 203.153. MANUALS. (a) Subject to the approval of the

department, the midwifery board shall issue basic information

manuals for the practice of midwifery. The midwifery board shall

approve the basic information manuals and instructor manuals that

may be used in basic midwifery education courses.

(b) The department shall provide the manuals to each licensed

midwife and to any other person on request.

(c) A basic information manual must include information about:

(1) the knowledge necessary to practice as a midwife;

(2) the basic education and continuing education requirements

for a midwife;

(3) the legal requirements and procedures relating to midwifery;

(4) the standards of practice as a midwife; and

(5) other information or procedures required by the midwifery

board or the department.

(d) The department may charge a fee for each manual not to

exceed $10. The department shall make the manual available in

English and Spanish.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 18, eff. September 1, 2005.

Sec. 203.154. ANNUAL REPORT; REPORTS ON MIDWIFERY. (a) The

department shall file annually with the governor and the

presiding officer of each house of the legislature a complete and

detailed written report accounting for all funds received and

distributed by the midwifery board during the preceding fiscal

year.

(b) The report under Subsection (a) must be in the form and

reported in the time provided by the General Appropriations Act.

(c) The midwifery board shall prepare and publish reports on the

practice of midwifery in this state, including statistical

reporting of infant fetal morbidity and mortality.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 19, eff. September 1, 2005.

Sec. 203.155. COMPLAINT PROCEDURE AND INVESTIGATION. (a) The

midwifery board shall adopt rules concerning the investigation of

a complaint filed with the midwifery board.

(b) The rules adopted under Subsection (a) must:

(1) distinguish among categories of complaints;

(2) ensure that a person who files a complaint has an

opportunity to explain the allegations made in the complaint; and

(3) provide for the release of any relevant midwifery or medical

record to the midwifery board, without the necessity of consent

by the midwife's client, as necessary to conduct an investigation

of a complaint.

(c) The midwifery board by rule shall:

(1) adopt a form to standardize information concerning

complaints made to the midwifery board; and

(2) prescribe information to be provided to a person when the

person files a complaint with the midwifery board.

(d) The midwifery board shall provide reasonable assistance to a

person who wishes to file a complaint with the midwifery board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 203.156. DUTIES OF MIDWIFERY BOARD AND DEPARTMENT. (a)

Repealed by Acts 2005, 79th Leg., Ch. 1240, Sec. 56(2), eff.

September 1, 2005.

(b) The department, with the recommendation of the midwifery

board, shall:

(1) implement rules governing:

(A) basic midwifery education courses and continuing midwifery

education courses; and

(B) approval of instructors or facilities used in offering basic

midwifery education courses and continuing midwifery education

courses;

(2) prepare and distribute basic midwifery information and

instructor manuals; and

(3) enter into agreements necessary to carry out this chapter.

(c) The department shall:

(1) establish a program for licensure as a midwife as prescribed

by midwifery board rules;

(2) pay the salaries of the program coordinator and any

additional staff the department determines to be necessary; and

(3) provide office space and supplies for the program

coordinator and other staff.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 20, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1240, Sec. 21, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1240, Sec. 56(2), eff. September 1, 2005.

Sec. 203.157. ROSTER; NOTICE TO COUNTY OFFICIALS. (a) The

department shall maintain a roster of each person licensed as a

midwife in this state.

(b) The roster shall contain for each person the information

required on the licensure form under this chapter and other

information the department determines necessary to accurately

identify each licensed midwife. The information is public

information as defined by Chapter 552, Government Code.

(c) The department shall provide each county clerk and each

local registrar of births in a county with the name of each

midwife practicing in the county.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 22, eff. September 1, 2005.

Sec. 203.158. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The midwifery board may not propose rules

restricting advertising or competitive bidding by a licensed

midwife except to prohibit false, misleading, or deceptive

practices.

(b) The midwifery board may not include in its proposed rules to

prohibit false, misleading, or deceptive practices by a licensed

midwife a rule that:

(1) restricts the licensed midwife's use of any advertising

medium;

(2) restricts the licensed midwife's personal appearance or use

of the licensed midwife's voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

licensed midwife; or

(4) restricts the licensed midwife's advertisement under a trade

name.

Added by Acts 2005, 79th Leg., Ch.

1240, Sec. 23, eff. September 1, 2005.

Sec. 203.159. BOARD COMMITTEES. (a) The midwifery board may

appoint committees to assist the midwifery board with its

functions under this chapter.

(b) Only a member of the midwifery board may serve as a member

of a midwifery board committee.

Added by Acts 2005, 79th Leg., Ch.

1240, Sec. 23, eff. September 1, 2005.

Sec. 203.160. USE OF TECHNOLOGY. Subject to the approval of the

executive commissioner, the midwifery board shall implement a

policy requiring the midwifery board to use appropriate

technological solutions to improve the midwifery board's ability

to perform its functions. The policy must ensure that the public

is able to interact with the midwifery board on the Internet.

Added by Acts 2005, 79th Leg., Ch.

1240, Sec. 23, eff. September 1, 2005.

Sec. 203.161. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION POLICY. (a) Subject to the approval of the executive

commissioner, the midwifery board shall develop and implement a

policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of midwifery board rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the midwifery board's

jurisdiction.

(b) The midwifery board's procedures relating to alternative

dispute resolution must conform, to the extent possible, to any

model guidelines issued by the State Office of Administrative

Hearings for the use of alternative dispute resolution by state

agencies.

(c) The department shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the midwifery board.

Added by Acts 2005, 79th Leg., Ch.

1240, Sec. 23, eff. September 1, 2005.

SUBCHAPTER E. PUBLIC INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 203.201. PUBLIC INTEREST INFORMATION. (a) The midwifery

board shall prepare information of public interest describing the

functions of the midwifery board and the procedures by which

complaints are filed with and resolved by the midwifery board.

(b) The midwifery board shall make the information available to

the public and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 203.202. COMPLAINTS. (a) The midwifery board by rule

shall establish methods by which consumers and service recipients

are notified of the name, mailing address, and telephone number

of the midwifery board for the purpose of directing complaints to

the midwifery board. The midwifery board may provide for that

notice:

(1) on each registration form, application, or disclosure and

informed consent form of a person regulated by the midwifery

board;

(2) on a sign prominently displayed in the place of business of

each person regulated by the midwifery board; or

(3) in a bill for service provided by a person regulated by the

midwifery board.

(b) The midwifery board shall list with its regular telephone

number the toll-free telephone number established under other

state law that may be called to present a complaint about a

health professional.

(c) The midwifery board shall maintain a system to promptly and

efficiently act on complaints filed with the midwifery board.

The midwifery board shall maintain:

(1) information about the parties to the complaint and the

subject matter of the complaint;

(2) a summary of the results of the review or investigation of

the complaint; and

(3) information about the disposition of the complaint.

(d) The midwifery board shall make information available

describing its procedures for complaint investigation and

resolution.

(e) The midwifery board shall periodically notify the parties of

the status of the complaint until final disposition of the

complaint.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 24, eff. September 1, 2005.

Sec. 203.2021. COMPLAINT COMMITTEE. The midwifery board shall

appoint at least one public member of the midwifery board to any

midwifery board committee established to review a complaint filed

with the midwifery board or review an enforcement action against

a licensed midwife related to a complaint filed with the

midwifery board.

Added by Acts 2005, 79th Leg., Ch.

1240, Sec. 25, eff. September 1, 2005.

Sec. 203.203. PUBLIC PARTICIPATION. (a) The midwifery board

shall develop and implement policies that provide the public with

a reasonable opportunity to appear before the midwifery board and

to speak on any issue under the midwifery board's jurisdiction.

(b) The midwifery board shall prepare and maintain a written

plan that describes how a person who does not speak English may

be provided reasonable access to the midwifery board's programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER F. LICENSURE REQUIREMENTS

Sec. 203.251. LICENSE REQUIRED. (a) A person may not practice

midwifery unless the person holds a license issued under this

chapter.

(b) The department shall provide a license to each person who

fulfills the licensing requirements.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 27, eff. September 1, 2005.

Sec. 203.252. QUALIFICATIONS FOR INITIAL LICENSE. (a) A person

qualifies to become a licensed midwife under this chapter if the

person provides the program coordinator with documentary evidence

that the person has:

(1) satisfied each requirement for basic midwifery education;

and

(2) passed the comprehensive midwifery examination and

jurisprudence examination required by this chapter.

(b) The initial license must be issued before the midwife begins

to practice midwifery and may be issued at any time during the

year.

(c) The term of the initial license begins on the date the

requirements are met and extends through December 31 of the year

in which the initial license is issued.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 28, eff. September 1, 2005.

Sec. 203.253. LICENSE APPLICATION. A person who practices

midwifery must apply to the department to be licensed as a

midwife. The application must:

(1) be accompanied by a nonrefundable application fee; and

(2) include information required by midwifery board rules.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 29, eff. September 1, 2005.

Sec. 203.254. BASIC MIDWIFERY EDUCATION. Subject to the

approval of the executive commissioner, the midwifery board shall

establish requirements for basic midwifery education.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 30, eff. September 1, 2005.

Sec. 203.255. EXAMINATION. (a) The midwifery board, with the

approval of the executive commissioner, shall:

(1) adopt a comprehensive midwifery examination for persons

regulated under this chapter that must be passed before the

initial license may be issued; and

(2) establish eligibility requirements for persons taking a

comprehensive midwifery examination.

(b) The midwifery board shall have an independent testing

professional validate any written portion of the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 31, eff. September 1, 2005.

Sec. 203.2555. JURISPRUDENCE EXAMINATION. (a) The midwifery

board shall develop and administer at least twice each calendar

year a jurisprudence examination to determine an applicant's

knowledge of this chapter, midwifery board rules, and any other

applicable laws of this state affecting the applicant's midwifery

practice.

(b) Subject to the approval of the executive commissioner, the

midwifery board shall adopt rules to implement this section,

including rules related to the development and administration of

the examination, examination fees, guidelines for reexamination,

grading the examination, and providing notice of examination

results.

Added by Acts 2005, 79th Leg., Ch.

1240, Sec. 32, eff. September 1, 2005.

Sec. 203.2556. EXAMINATION RESULTS. (a) The midwifery board

shall notify each examinee of the examination results not later

than the 30th day after the date on which the examination is

administered. If an examination is graded or reviewed by a

national testing service, the midwifery board shall notify each

examinee of the examination results not later than the 14th day

after the date the midwifery board receives the results from the

testing service.

(b) If the notice of the examination results graded or reviewed

by a national testing service will be delayed for more than 90

days after the examination date, the midwifery board shall notify

the examinee of the reason for the delay before the 90th day.

(c) The midwifery board may require a testing service to notify

an examinee of the examination results.

(d) If requested in writing by a person who fails an examination

administered under this chapter, the midwifery board shall

furnish the person with an analysis of the person's performance

on the examination.

Added by Acts 2005, 79th Leg., Ch.

1240, Sec. 32, eff. September 1, 2005.

Sec. 203.256. TRAINING IN NEWBORN SCREENING AND BASIC LIFE

SUPPORT CARDIOPULMONARY RESUSCITATION. A person who practices

midwifery in this state must provide the program coordinator with

satisfactory evidence that the person:

(1) is trained to perform the newborn screening tests under

Section 203.354 or has made arrangements for the performance of

those tests; and

(2) holds:

(A) a current certificate issued by the American Heart

Association in basic life support cardiopulmonary resuscitation;

or

(B) another form of certification acceptable to the department

that demonstrates proficiency in basic life support

cardiopulmonary resuscitation for adults and children.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER G. LICENSE RENEWAL

Sec. 203.301. APPLICATION FOR LICENSE RENEWAL. An applicant for

renewal of a license under this chapter must apply biennially as

provided in Section 203.253.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 34, eff. September 1, 2005.

Sec. 203.302. PROCEDURE FOR RENEWAL. (a) A licensed midwife is

responsible for renewing a license before the expiration date of

the license. A person whose license has expired may not engage

in activities that require a license until the license has been

renewed.

(b) A person may renew an unexpired license by paying the

required renewal fee to the midwifery board before the expiration

date of the license.

(c) A person whose license has been expired for 90 days or less

may renew the license by paying to the midwifery board a fee that

is equal to 1-1/4 times the amount of the renewal fee.

(d) If a person's license has been expired for more than 90 days

but less than one year, the person may renew the license by

paying to the midwifery board a fee that is equal to 1-1/2 times

the amount of the renewal fee.

(e) A person whose license has been expired for one year or more

may not renew the license. The person may obtain a new license

by submitting to reexamination and complying with the

requirements and procedures for obtaining an initial license.

(f) Not later than the 30th day before the date a person's

license is scheduled to expire, the midwifery board shall send

written notice of the impending expiration to the person at the

person's last known address according to the records of the

midwifery board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 35, eff. September 1, 2005.

Sec. 203.303. STAGGERED RENEWAL DATES. (a) The midwifery board

by rule may adopt a system under which licenses expire on various

dates during the year.

(b) For the year in which the license expiration date is

changed, license fees payable on the original expiration date

shall be prorated on a monthly basis so that each licensed

midwife pays only that portion of the license fee that is

allocable to the number of months during which the license is

valid.

(c) On renewal of the license on the new expiration date, the

total license renewal fee is payable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 36, eff. September 1, 2005.

Sec. 203.304. CONTINUING MIDWIFERY EDUCATION. (a) Subject to

the approval of the executive commissioner, the midwifery board

shall establish requirements for continuing midwifery education,

including a minimum number of hours of continuing education

required to renew a license under this chapter.

(b) On renewal of the license, a midwife must provide the

program coordinator with evidence, acceptable under midwifery

board rules, of completion of continuing midwifery education as

prescribed by the midwifery board.

(c) The midwifery board by rule shall develop a process to

evaluate and approve continuing education courses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 37, eff. September 1, 2005.

Sec. 203.305. REQUIRED ATTENDANCE AT SPECIFIC MIDWIFERY

EDUCATION COURSES. The midwifery board may assess the continuing

education needs of licensed midwives and may require licensed

midwives to attend continuing midwifery education courses

specified by the midwifery board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 38, eff. September 1, 2005.

Sec. 203.306. GROUNDS FOR REFUSING RENEWAL. The midwifery board

may refuse to renew the license of a person who fails to pay an

administrative penalty imposed under Subchapter J, unless

enforcement of the penalty is stayed or a court has ordered that

the administrative penalty is not owed.

Added by Acts 2005, 79th Leg., Ch.

1240, Sec. 39, eff. September 1, 2005.

SUBCHAPTER H. PRACTICE BY MIDWIFE

Sec. 203.351. INFORMED CHOICE AND DISCLOSURE REQUIREMENTS. (a)

A midwife shall disclose in oral and written form to a

prospective client the limitations of the skills and practices of

a midwife.

(b) The midwifery board shall prescribe the form of the informed

choice and disclosure statement required to be used by a midwife

under this chapter. The form must include:

(1) statistics of the midwife's experience as a midwife;

(2) the date the midwife's license expires;

(3) the date the midwife's cardiopulmonary resuscitation

certification expires;

(4) the midwife's compliance with continuing education

requirements;

(5) a description of medical backup arrangements; and

(6) the legal responsibilities of a midwife, including

statements concerning newborn blood screening, ophthalmia

neonatorum prevention, and prohibited acts under Sections

203.401-203.403.

(c) The informed choice statement must include a statement that

state law requires a newborn child to be tested for certain

heritable diseases and hypothyroidism. The midwife shall disclose

to a client whether the midwife is approved to collect blood

specimens to be used to perform the tests. If the midwife is not

approved to collect the blood specimens, the disclosure must

inform the client of the midwife's duty to refer the client to an

appropriate health care facility or physician for the collection

of the specimens.

(d) The disclosure of legal requirements required by this

section may not exceed 500 words and must be in English and

Spanish.

(e) A midwife shall disclose to a prospective or actual client

the procedure for reporting complaints to the department.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 40, eff. September 1, 2005.

Sec. 203.352. PRENATAL AND CERTAIN MEDICAL CARE ENCOURAGED. A

midwife shall encourage a client to seek:

(1) prenatal care; and

(2) medical care through consultation or referral, as specified

by midwifery board rules, if the midwife determines that the

pregnancy, labor, delivery, postpartum period, or newborn period

of a woman or newborn may not be classified as normal for

purposes of this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 203.353. PREVENTION OF OPHTHALMIA NEONATORUM. Unless the

newborn child is immediately transferred to a hospital because of

an emergency, a midwife who attends the birth of the child shall

comply with Section 81.091, Health and Safety Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 203.354. NEWBORN SCREENING. (a) Each midwife who attends

the birth of a child shall cause the newborn screening tests to

be performed on blood specimens taken from the child as required

by Chapter 33, Health and Safety Code.

(b) A midwife may collect blood specimens for the newborn

screening tests if the midwife has been approved by the

department to collect the specimen. Subject to the approval of

the executive commissioner, the midwifery board shall adopt rules

establishing the standards for approval. The standards must

recognize completion of a course of instruction that includes the

blood specimen collection procedure or verification by

appropriately trained health care providers that the midwife has

been instructed in the blood collection procedures.

(c) A midwife who is not approved to collect blood specimens for

newborn screening tests shall refer a client and her newborn to

an appropriate health care facility or physician for the

collection of the blood specimen and submission of the specimen

to the department.

(d) If the midwife has been approved by the department to

collect blood specimens under this section, the collection by the

midwife of blood specimens for the required newborn screening

tests does not constitute the practice of medicine as defined by

Subtitle B.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 41, eff. September 1, 2005.

Sec. 203.355. SUPPORT SERVICES. (a) In this section:

(1) "Clinical services" include prenatal, postpartum, child

health, and family planning services.

(2) "Local health unit" means a division of a municipal or

county government that provides limited public health services

under Section 121.004, Health and Safety Code.

(3) "Public health district" means a district created under

Subchapter E, Chapter 121, Health and Safety Code.

(b) The department and a local health department, a public

health district, or a local health unit shall provide clinical

and laboratory support services to a pregnant woman or a newborn

who is a client of a midwife if the midwife is required to

provide the services under this chapter.

(c) The laboratory services must include the performance of the

standard serological tests for syphilis and the collection of

blood specimens for newborn screening tests for phenylketonuria,

hypothyroidism, and other heritable diseases as required by law.

(d) The provider may charge a reasonable fee for the services. A

person may not be denied the services because of inability to

pay.

(e) If available, appropriately trained personnel from local

health departments, public health districts, and local health

units shall instruct licensed midwives in the approved techniques

for collecting blood specimens to be used to perform newborn

screening tests.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 42, eff. September 1, 2005.

Sec. 203.356. IMMUNITY. (a) A physician, a registered nurse,

or other person who, on the order of a physician, instructs a

midwife in the approved techniques for collecting blood specimens

to be used for newborn screening tests is immune from liability

arising out of the failure or refusal of the midwife to:

(1) collect the specimens in the approved manner; or

(2) submit the specimens to the department in a timely manner.

(b) A physician who issues an order directing or instructing a

midwife is immune from liability arising out of the failure or

refusal of the midwife to comply with the order if, before the

issuance of the order, the midwife provided the physician with

evidence satisfactory to the department of compliance with this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 43, eff. September 1, 2005.

Sec. 203.357. ADDITIONAL INFORMATION REQUIRED. (a) The

midwifery board may require information in addition to that

required by Section 203.253 if it determines the additional

information is necessary and appropriate to ascertain the nature

and extent of midwifery in this state. The midwifery board may

not require information regarding any act that is prohibited

under this chapter.

(b) With the approval of the midwifery board, the department

shall prescribe forms for the additional information and shall

distribute those forms directly to each midwife. Each midwife

must complete and return the forms to the department as

requested.

(c) Information received under this section may not be made

public in a manner that discloses the identity of any person to

whom the information relates. The information is not public

information as defined by Chapter 552, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER I. PROHIBITED PRACTICES AND GROUNDS FOR DISCIPLINARY

ACTION

Sec. 203.401. PROHIBITED PRACTICES. A midwife may not:

(1) provide midwifery care in violation of midwifery board rule,

except in an emergency that poses an immediate threat to the life

of a woman or newborn;

(2) administer a prescription drug to a client other than:

(A) a drug administered under the supervision of a licensed

physician in accordance with state law;

(B) prophylaxis approved by the department to prevent ophthalmia

neonatorum; or

(C) oxygen administered in accordance with midwifery board rule;

(3) use forceps or a surgical instrument for a procedure other

than cutting the umbilical cord or providing emergency first aid

during delivery;

(4) remove placenta by invasive techniques;

(5) use a mechanical device or medicine to advance or retard

labor or delivery; or

(6) make on a birth certificate a false statement or false

record in violation of Section 195.003, Health and Safety Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 44, eff. September 1, 2005.

Sec. 203.402. PROHIBITED REPRESENTATION. A midwife may not:

(1) except as provided by Section 203.403, use in connection

with the midwife's name a title, abbreviation, or designation

tending to imply that the midwife is a "registered" or

"certified" midwife as opposed to one who is licensed under this

chapter;

(2) advertise or represent that the midwife is a physician or a

graduate of a medical school unless the midwife is licensed to

practice medicine by the Texas Medical Board;

(3) use advertising or an identification statement that is

false, misleading, or deceptive; or

(4) except as authorized by rules adopted by the Texas Board of

Nursing, use in combination with the term "midwife" the term

"nurse" or another title, initial, or designation that implies

that the midwife is licensed as a registered nurse or vocational

nurse.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 2.015, eff. Feb.

1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 45, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 36, eff. September 1, 2007.

Sec. 203.403. PROHIBITED USE OF TITLE. (a) A midwife certified

by the North American Registry of Midwives who uses "certified"

as part of the midwife's title in an identification statement or

advertisement must include in the statement or advertisement a

statement that the midwife is certified by the North American

Registry of Midwives.

(b) A midwife may not use an identification statement or

advertisement that would lead a reasonable person to believe that

the midwife is certified by a governmental entity.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 203.404. GROUNDS FOR DISCIPLINARY ACTION. (a) The

midwifery board may discipline a licensed midwife, refuse to

renew a midwife's license, or refuse to issue a license to an

applicant if the person:

(1) violates this chapter or a rule adopted under this chapter;

(2) submits false or misleading information to the midwifery

board or the department;

(3) is convicted of a misdemeanor involving moral turpitude or a

felony;

(4) uses alcohol or drugs intemperately;

(5) engages in unprofessional or dishonorable conduct that may

reasonably be determined to deceive or defraud the public;

(6) is unable to practice midwifery with reasonable skill and

safety because of illness, disability, or psychological

impairment;

(7) is determined by a court judgment to be mentally impaired;

(8) submits a birth or death certificate known by the person to

be false or fraudulent or engages in another act that violates

Title 3, Health and Safety Code, or a rule adopted under that

title;

(9) violates Chapter 244, Health and Safety Code, or a rule

adopted under that chapter; or

(10) fails to practice midwifery in a manner consistent with the

public health and safety.

(b) The midwifery board may discipline a licensed midwife and

may refuse to issue a license to an applicant for a disciplinary

action taken by another jurisdiction that affects the person's

authority to practice midwifery, including a suspension, a

revocation, or another action.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 46, eff. September 1, 2005.

Sec. 203.405. EMERGENCY SUSPENSION. (a) The midwifery board or

a three-member committee of midwifery board members designated by

the midwifery board shall temporarily suspend the license of a

licensed midwife if the midwifery board or committee determines

from the evidence or information presented to it that continued

practice by the licensed midwife would constitute a continuing

and imminent threat to the public welfare.

(b) A license may be suspended under this section without notice

or hearing on the complaint if:

(1) action is taken to initiate proceedings for a hearing before

the State Office of Administrative Hearings simultaneously with

the temporary suspension; and

(2) a hearing is held as soon as practicable under this chapter

and Chapter 2001, Government Code.

(c) The State Office of Administrative Hearings shall hold a

preliminary hearing not later than the 14th day after the date of

the temporary suspension to determine if there is probable cause

to believe that a continuing and imminent threat to the public

welfare still exists. A final hearing on the matter shall be held

not later than the 61st day after the date of the temporary

suspension.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 47, eff. September 1, 2005.

Sec. 203.406. REFUND. (a) Subject to Subsection (b), the

midwifery board may order a licensed midwife to pay a refund to a

consumer as provided in an agreement resulting from an informal

settlement conference instead of or in addition to imposing an

administrative penalty under this chapter.

(b) The amount of a refund ordered as provided in an agreement

resulting from an informal settlement conference may not exceed

the amount the consumer paid to the licensed midwife for a

service regulated by this chapter. The midwifery board may not

require payment of other damages or estimate harm in a refund

order.

Added by Acts 2005, 79th Leg., Ch.

1240, Sec. 48, eff. September 1, 2005.

SUBCHAPTER J. ADMINISTRATIVE PENALTY

Sec. 203.451. IMPOSITION OF ADMINISTRATIVE PENALTY. The

midwifery board may impose an administrative penalty on a person

who violates this chapter or a rule adopted under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 203.452. AMOUNT OF ADMINISTRATIVE PENALTY. (a) The amount

of the administrative penalty may not exceed $5,000 for each

violation. Each day a violation continues is a separate

violation.

(b) The amount shall be based on:

(1) the seriousness of the violation;

(2) the history of previous violations;

(3) the amount necessary to deter a future violation;

(4) efforts made to correct the violation; and

(5) any other matter that justice may require.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 49, eff. September 1, 2005.

Sec. 203.453. NOTICE OF VIOLATION AND PENALTY. (a) If, after

investigation of a possible violation and the facts surrounding

that possible violation, the midwifery board or its designee

determines that a violation has occurred, the midwifery board or

its designee shall give written notice of the violation to the

person alleged to have committed the violation.

(b) The notice must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the proposed administrative penalty; and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 203.454. PENALTY TO BE PAID OR HEARING REQUESTED. (a) Not

later than the 20th day after the date the person receives the

notice under Section 203.453, the person may:

(1) accept the midwifery board or its designee's determination

and the proposed administrative penalty; or

(2) make a written request for a hearing on that determination.

(b) If the person accepts the midwifery board or its designee's

determination, the midwifery board by order shall approve the

determination and require the person to pay the proposed penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 203.455. HEARING. (a) If the person timely requests a

hearing, the midwifery board or its designee shall set a hearing

and give written notice of the hearing to the person. The

midwifery board or its designee may employ a hearings examiner

for this purpose.

(b) The hearings examiner shall make findings of fact and

conclusions of law and promptly issue to the midwifery board a

proposal for decision as to the occurrence of the violation and

the amount of the proposed administrative penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 203.456. DECISION BY MIDWIFERY BOARD. (a) Based on the

findings of fact, conclusions of law, and proposal for decision,

the midwifery board by order may determine that:

(1) a violation has occurred and impose an administrative

penalty; or

(2) a violation did not occur.

(b) The midwifery board shall give notice of the midwifery

board's order to the person. The notice must include:

(1) separate statements of the findings of fact and conclusions

of law;

(2) the amount of any penalty assessed; and

(3) a statement of the right of the person to judicial review of

the midwifery board's order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 203.457. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Not later than the 30th day after the date the midwifery board's

order becomes final, the person shall:

(1) pay the administrative penalty;

(2) pay the penalty and file a petition for judicial review

contesting the fact of the violation, the amount of the penalty,

or both; or

(3) without paying the penalty, file a petition for judicial

review contesting the fact of the violation, the amount of the

penalty, or both.

(b) Within the 30-day period, a person who acts under Subsection

(a)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving to the court a supersedeas bond that is approved by

the court and that:

(i) is for the amount of the penalty; and

(ii) is effective until judicial review of the order is final;

or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the amount

of the penalty and is financially unable to give the supersedeas

bond; and

(B) giving a copy of the affidavit to the midwifery board by

certified mail.

(c) If the midwifery board receives a copy of an affidavit under

Subsection (b)(2), the midwifery board may file with the court a

contest to the affidavit not later than the fifth day after the

date the copy is received.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay the enforcement

of the penalty on finding that the alleged facts are true. The

person who files an affidavit has the burden of proving that the

person is financially unable to pay the penalty and to give a

supersedeas bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 203.458. COLLECTION OF PENALTY. (a) If the person on whom

the administrative penalty is imposed does not comply with

Section 203.457, the penalty may be collected.

(b) The midwifery board may assess reasonable expenses and costs

against a person in an administrative hearing if, as a result of

the hearing, an administrative penalty is assessed against the

person. The person shall pay expenses and costs assessed under

this subsection not later than the 30th day after the date the

order of the midwifery board requiring the payment of expenses

and costs is final. The midwifery board may refer the matter to

the attorney general for collection of the expenses and costs.

(c) If the attorney general brings an action against a person to

enforce an administrative penalty assessed under this chapter and

the person is found liable for an administrative penalty, the

attorney general may recover, on behalf of the attorney general,

the midwifery board, and the department, reasonable expenses and

costs.

(d) In this section, reasonable expenses and costs includes

expenses incurred by the department, the midwifery board, and the

attorney general in the investigation, initiation, or prosecution

of an action, including reasonable investigative costs, court

costs, attorney's fees, witness fees, and deposition expenses.

(e) Costs and expenses collected under this section shall be

deposited in the state treasury to the credit of a special

account that may be appropriated only to the department. Section

403.095, Government Code, does not apply to the account.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 203.459. DETERMINATION BY COURT. (a) If a court sustains

the determination that a violation occurred, the court may uphold

or reduce the amount of the administrative penalty and order the

person to pay the full or reduced penalty.

(b) If the court does not sustain the determination that a

violation occurred, the court shall order that a penalty is not

owed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 203.460. REMITTANCE OF PENALTY AND INTEREST. (a) If,

after judicial review, the administrative penalty is reduced or

not imposed by the court, the court shall:

(1) order the midwifery board to remit to the person the

appropriate amount, plus accrued interest, if the person paid the

penalty; or

(2) order the release of the bond in full if the penalty is not

imposed or order the release of the bond after the person pays

the penalty imposed if the person posted a supersedeas bond.

(b) The interest paid under Subsection (a)(1) is accrued at the

rate charged on loans to depository institutions by the New York

Federal Reserve Bank. The interest shall be paid for the period

beginning on the date the penalty is paid and ending on the date

the penalty is remitted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 203.461. ADMINISTRATIVE PROCEDURE. A proceeding under this

subchapter to impose an administrative penalty is subject to

Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER K. OTHER PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 203.501. CIVIL PENALTY. (a) A person is liable for a

civil penalty if the person is required to be licensed under this

chapter and the person knowingly or intentionally practices

midwifery:

(1) without a license or while the license is suspended or

revoked; or

(2) in violation of a midwifery board order.

(b) A civil penalty under this section may not exceed $250 for

each violation. Each day of violation may constitute a separate

violation for purposes of penalty assessment. In determining the

amount of the penalty, the court shall consider:

(1) the person's history of previous violations;

(2) the seriousness of the violation;

(3) any hazard to the health and safety of the public; and

(4) the demonstrated good faith of the person charged.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 50, eff. September 1, 2005.

Sec. 203.502. INJUNCTIONS. (a) In this section, "health

authority" means a physician who administers state and local laws

regulating public health under Chapter 121, Health and Safety

Code.

(b) If the commissioner or a health authority determines that a

person has violated this chapter and that the violation creates

an immediate threat to the health and safety of the public, the

commissioner or the health authority, with the concurrence of the

commissioner, may request the attorney general or a district,

county, or city attorney to bring an action in a district court

for a restraining order to restrain the violation.

(c) If a person has violated this chapter, the commissioner or a

health authority, with the concurrence of the commissioner, may

bring an action in a district court for an injunction to prohibit

the person from continuing the violation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 203.503. VENUE. (a) Venue for a civil action brought

under Section 203.451 or 203.452 is in the county in which the

defendant resides or in the county in which the violation

occurred.

(b) Venue for the civil action may be changed only after a good

faith effort has been made to address the violation in the county

in which venue is proper.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 203.504. CRIMINAL PENALTY. (a) A person commits an

offense if the person is required to be licensed under this

chapter and the person knowingly practices midwifery without a

license.

(b) An offense under this section is a Class C misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1240, Sec. 51, eff. September 1, 2005.

Sec. 203.505. CEASE AND DESIST ORDER. (a) If it appears to the

midwifery board that a person who is not licensed under this

chapter is violating this chapter, a rule adopted under this

chapter, or another state statute or rule relating to the

practice of midwifery, the midwifery board after notice and

opportunity for a hearing may issue a cease and desist order

prohibiting the person from engaging in the activity.

(b) A violation of an order under this section constitutes

grounds for imposing an administrative penalty under Subchapter

J.

Added by Acts 2005, 79th Leg., Ch.

1240, Sec. 52, eff. September 1, 2005.



CHAPTER 204. PHYSICIAN ASSISTANTS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE C. OTHER PROFESSIONS PERFORMING MEDICAL PROCEDURES

CHAPTER 204. PHYSICIAN ASSISTANTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 204.001. SHORT TITLE. This chapter may be cited as the

Physician Assistant Licensing Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.002. DEFINITIONS. In this chapter:

(1) "Medical board" means the Texas Medical Board.

(2) "Physician assistant board" means the Texas Physician

Assistant Board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 2.01, eff. September 1, 2005.

Sec. 204.003. APPLICABILITY. (a) A person is not required to

hold a license issued under this chapter to practice as:

(1) a technician, assistant, or employee of a physician who

performs delegated tasks but does not act as a physician

assistant or represent that the person is a physician assistant;

or

(2) any other licensed health care worker acting within the

scope of that person's license if the person:

(A) does not use the title "physician assistant" or the initials

"P.A."; or

(B) is not represented or designated as a physician assistant.

(b) This chapter does not limit the employment arrangement of a

physician assistant licensed under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. TEXAS PHYSICIAN ASSISTANT BOARD

Sec. 204.051. TEXAS PHYSICIAN ASSISTANT BOARD. (a) The Texas

Physician Assistant Board is an advisory board to the Texas State

Board of Medical Examiners.

(b) A reference in any other law to the former Texas State Board

of Physician Assistant Examiners means the Texas Physician

Assistant Board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 2.03, eff. September 1, 2005.

Sec. 204.052. APPOINTMENT OF BOARD. (a) The physician

assistant board consists of nine members appointed by the

governor with the advice and consent of the senate as follows:

(1) three practicing physician assistant members who each have

at least five years of clinical experience as a physician

assistant;

(2) three physician members who are licensed in this state and

who supervise physician assistants; and

(3) three public members who are not licensed as a physician or

physician assistant.

(b) Appointments to the physician assistant board shall be made

without regard to the race, color, disability, sex, religion,

age, or national origin of the appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 2.04, eff. September 1, 2005.

Sec. 204.053. MEMBERSHIP ELIGIBILITY AND RESTRICTIONS. (a) In

this section, "Texas trade association" means a cooperative and

voluntarily joined statewide association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or profession problems and in promoting their common

interest.

(b) A person may not be a public member of the physician

assistant board if the person or the person's spouse:

(1) is registered, certified, or licensed by a regulatory agency

in the field of health care;

(2) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

money from the medical board or physician assistant board;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving money from the medical board or

physician assistant board; or

(4) uses or receives a substantial amount of tangible goods,

services, or money from the medical board or physician assistant

board other than compensation or reimbursement authorized by law

for physician assistant board membership, attendance, or

expenses.

(c) A person may not be a member of the physician assistant

board and may not be a medical board employee in a "bona fide

executive, administrative, or professional capacity," as that

phrase is used for purposes of establishing an exemption to the

overtime provisions of the federal Fair Labor Standards Act of

1938 (29 U.S.C. Section 201 et seq.), if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of health care; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of health

care.

(d) A person may not be a member of the physician assistant

board or act as the general counsel to the physician assistant

board if the person is required to register as a lobbyist under

Chapter 305, Government Code, because of the person's activities

for compensation on behalf of a profession related to the

operation of the medical board or physician assistant board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 2.05, eff. September 1, 2005.

Sec. 204.054. TERMS; VACANCIES. (a) Members of the physician

assistant board are appointed for staggered six-year terms. The

terms of three members expire on February 1 of each odd-numbered

year.

(b) A member may not serve more than:

(1) two consecutive full terms; or

(2) a total of three full terms.

(c) If a vacancy occurs during a member's term, the governor

shall appoint a new member to fill the unexpired term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.055. OFFICERS. The governor shall designate a member

of the physician assistant board as the presiding officer of the

board to serve in that capacity at the will of the governor. The

physician assistant board shall select from its membership a

secretary to serve a one-year term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 2.06, eff. September 1, 2005.

Sec. 204.056. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the physician assistant board that a member:

(1) does not have at the time of taking office the

qualifications required by Sections 204.052 and 204.053;

(2) does not maintain during service on the physician assistant

board the qualifications required by Sections 204.052 and

204.053;

(3) is ineligible for membership under Section 204.053;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

physician assistant board meetings that the member is eligible to

attend during a calendar year without an excuse approved by a

majority vote of the board.

(b) The validity of an action of the physician assistant board

is not affected by the fact that it is taken when a ground for

removal of a board member exists.

(c) If the executive director of the medical board has knowledge

that a potential ground for removal exists, the executive

director shall notify the presiding officer of the physician

assistant board of the potential ground. The presiding officer

shall then notify the governor and the attorney general that a

potential ground for removal exists. If the potential ground for

removal involves the presiding officer, the executive director

shall notify the next highest ranking officer of the physician

assistant board, who shall then notify the governor and the

attorney general that a potential ground for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 2.07, eff. September 1, 2005.

Sec. 204.057. PER DIEM. A member of the physician assistant

board is entitled to receive a per diem as set by legislative

appropriation for each day that the member engages in the

business of the board. If the General Appropriations Act does not

prescribe the amount of the per diem, the per diem is equal to a

member's actual expenses for meals, lodging, and transportation

plus $100.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.058. OPEN MEETINGS; ADMINISTRATIVE PROCEDURE LAW.

Except as otherwise provided by this chapter, the physician

assistant board is subject to Chapters 551 and 2001, Government

Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.059. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the physician assistant board

may not vote, deliberate, or be counted as a member in attendance

at a meeting of the board until the person completes a training

program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) this chapter and the physician assistant board's programs,

functions, rules, and budget;

(2) the results of the most recent formal audit of the physician

assistant board;

(3) the requirements of laws relating to open meetings, public

information, administrative procedure, and conflicts of interest;

and

(4) any applicable ethics policies adopted by the physician

assistant board or the Texas Ethics Commission.

(c) A person appointed to the physician assistant board is

entitled to reimbursement, as provided by the General

Appropriations Act, for the travel expenses incurred in attending

the training program regardless of whether the attendance at the

program occurs before or after the person qualifies for office.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 2.08, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES OF PHYSICIAN ASSISTANT BOARD AND

MEDICAL BOARD

Sec. 204.101. GENERAL POWERS AND DUTIES OF BOARD. The physician

assistant board shall:

(1) adopt rules that are reasonable and necessary for the

performance of the physician assistant board's duties under this

chapter, as provided by Chapter 2001, Government Code, including

rules to establish:

(A) licensing and other fees;

(B) license renewal dates; and

(C) procedures for disciplinary actions;

(2) review and approve or reject each application for the

issuance or renewal of a license;

(3) issue each license;

(4) deny, suspend, or revoke a license or otherwise discipline a

license holder; and

(5) take any action necessary to carry out the functions and

duties of the physician assistant board under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.1015. GUIDELINES FOR EARLY INVOLVEMENT IN RULEMAKING

PROCESS. (a) The physician assistant board shall adopt

guidelines to establish procedures for receiving input during the

rulemaking process from individuals and groups that have an

interest in matters under the board's jurisdiction. The

guidelines must provide an opportunity for those individuals and

groups to provide input before the physician assistant board

submits the rule to the medical board for approval.

(b) A rule adopted by the medical board may not be challenged on

the grounds that the physician assistant board did not comply

with this section. If the physician assistant board was unable

to solicit a significant amount of input from the public or

affected persons early in the rulemaking process, the physician

assistant board shall state in writing the reasons why the

physician assistant board was unable to do so.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 2.09, eff. September 1, 2005.

Sec. 204.102. POWERS AND DUTIES OF MEDICAL BOARD RELATING TO

PHYSICIAN ASSISTANTS. (a) The medical board shall adopt rules

consistent with this chapter to regulate physician assistants and

physicians who supervise physician assistants.

(b) The medical board, by a majority vote, shall approve or

reject each rule adopted by the physician assistant board. If

approved, the rule may take effect. If the rule is rejected, the

medical board shall return the rule to the physician assistant

board for revision.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.103. FEES. The physician assistant board shall

establish and collect fees in amounts that are reasonable and

necessary to cover the cost of administering this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.104. RURAL PHYSICIAN ASSISTANT LOAN REIMBURSEMENT

PROGRAM. (a) A program shall be established to provide student

loan reimbursement for graduates of physician assistant training

programs from any state who practice in rural health professional

shortage areas and medically underserved areas identified by the

Texas Department of Health. The physician assistant board shall

fund the program by designating annually a portion of the revenue

generated under this chapter from physician assistant licensing

fees.

(b) The Texas Department of Rural Affairs shall establish

policies for and adopt rules to administer the loan program.

(c) The physician assistant board shall authorize and the

medical board shall transfer annually the funds designated under

Subsection (a) to the Texas Department of Rural Affairs to

administer the loan program.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1424, Sec. 10, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

112, Sec. 100, eff. September 1, 2009.

Sec. 204.105. RULES ON CONSEQUENCES OF CRIMINAL CONVICTION. The

physician assistant board shall adopt rules and guidelines as

necessary to comply with Chapter 53, except to the extent the

requirements of this chapter are stricter than the requirements

of Chapter 53.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 2.10, eff. September 1, 2005.

Sec. 204.106. DIVISION OF RESPONSIBILITIES. Subject to the

advice and approval of the medical board, the physician assistant

board shall develop and implement policies that clearly separate

the policy-making responsibilities of the physician assistant

board and the management responsibilities of the executive

director and the staff of the medical board.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 2.11, eff. September 1, 2005.

Sec. 204.107. PUBLIC PARTICIPATION. Subject to the advice and

approval of the medical board, the physician assistant board

shall develop and implement policies that provide the public with

a reasonable opportunity to appear before the physician assistant

board and to speak on any issue under the jurisdiction of the

physician assistant board.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 2.12, eff. September 1, 2005.

Sec. 204.108. RECORDS OF COMPLAINTS. (a) The physician

assistant board shall maintain a system to promptly and

efficiently act on complaints filed with the physician assistant

board. The board shall maintain:

(1) information about the parties to the complaint and the

subject matter of the complaint;

(2) a summary of the results of the review or investigation of

the complaint; and

(3) information about the disposition of the complaint.

(b) The physician assistant board shall make information

available describing its procedures for complaint investigation

and resolution.

(c) The physician assistant board shall periodically notify the

parties of the status of the complaint until final disposition of

the complaint, unless the notice would jeopardize an

investigation.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 2.13, eff. September 1, 2005.

Sec. 204.109. USE OF TECHNOLOGY. Subject to the advice and

approval of the medical board, the physician assistant board

shall implement a policy requiring the physician assistant board

to use appropriate technological solutions to improve the

physician assistant board's ability to perform its functions.

The policy must ensure that the public is able to interact with

the board on the Internet.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 2.14, eff. September 1, 2005.

Sec. 204.110. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION POLICY. (a) Subject to the advice and approval of

the medical board, the physician assistant board shall develop

and implement a policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of physician assistant board

rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the physician assistant

board's jurisdiction.

(b) The physician assistant board's procedures relating to

alternative dispute resolution must conform, to the extent

possible, to any model guidelines issued by the State Office of

Administrative Hearings for the use of alternative dispute

resolution by state agencies.

(c) The physician assistant board shall designate a trained

person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the physician assistant board.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 2.15, eff. September 1, 2005.

SUBCHAPTER D. LICENSE REQUIREMENTS, EXEMPTIONS, AND RENEWAL

Sec. 204.151. LICENSE REQUIRED. A person may not practice as a

physician assistant in this state unless the person holds a

physician assistant license issued under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.152. ISSUANCE OF LICENSE. (a) The physician assistant

board shall issue a license to an applicant who:

(1) meets the eligibility requirements of Section 204.153;

(2) submits an application on a form prescribed by the board;

(3) pays the required application fee;

(4) certifies that the applicant is mentally and physically able

to function safely as a physician assistant; and

(5) submits to the board any other information the board

considers necessary to evaluate the applicant's qualifications.

(b) The physician assistant board may delegate authority to

medical board employees to issue licenses under this chapter to

applicants who clearly meet all licensing requirements. If the

medical board employees determine that the applicant does not

clearly meet all licensing requirements, the application shall be

returned to the physician assistant board. A license issued

under this subsection does not require formal physician assistant

board approval.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 2.16, eff. September 1, 2005.

Sec. 204.153. ELIGIBILITY REQUIREMENTS. (a) To be eligible for

a license under this chapter, an applicant must:

(1) successfully complete an educational program for physician

assistants or surgeon assistants accredited by the Committee on

Allied Health Education and Accreditation or by that committee's

predecessor or successor entities;

(2) pass the Physician Assistant National Certifying Examination

administered by the National Commission on Certification of

Physician Assistants;

(3) hold a certificate issued by the National Commission on

Certification of Physician Assistants;

(4) be of good moral character;

(5) meet any other requirement established by board rule; and

(6) pass a jurisprudence examination approved by the physician

assistant board as provided by Subsection (a-1).

(a-1) The jurisprudence examination shall be conducted on the

licensing requirements and other laws, rules, or regulations

applicable to the physician assistant profession in this state.

The physician assistant board shall establish rules for the

jurisprudence examination under Subsection (a)(6) regarding:

(1) the development of the examination;

(2) applicable fees;

(3) administration of the examination;

(4) reexamination procedures;

(5) grading procedures; and

(6) notice of results.

(b) In addition to the requirements of Subsection (a), an

applicant is not eligible for a license, unless the physician

assistant board takes the fact into consideration in determining

whether to issue the license, if the applicant:

(1) has been issued a license, certificate, or registration as a

physician assistant in this state or from a licensing authority

in another state that is revoked or suspended; or

(2) is subject to probation or other disciplinary action for

cause resulting from the applicant's acts as a physician

assistant.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 2.17, eff. September 1, 2005.

Sec. 204.154. EXEMPTIONS FROM LICENSING REQUIREMENT FOR CERTAIN

PHYSICIAN ASSISTANTS. A person is not required to hold a license

issued under this chapter to practice as:

(1) a physician assistant student enrolled in a physician

assistant or surgeon assistant educational program accredited by

the Committee on Allied Health Education and Accreditation of the

American Medical Association or by successor entities as approved

and designated by physician assistant board rule; or

(2) a physician assistant employed in the service of the federal

government while performing duties related to that employment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.155. TEMPORARY LICENSE. (a) The physician assistant

board may issue a temporary license to an applicant who:

(1) meets all the qualifications for a license under this

chapter but is waiting for the license to be issued at the next

scheduled meeting of the board;

(2) seeks to temporarily substitute for a licensed physician

assistant during the license holder's absence, if the applicant:

(A) is licensed or registered in good standing in another state;

(B) submits an application on a form prescribed by the board;

and

(C) pays the appropriate fee prescribed by the board; or

(3) has graduated from an educational program for physician

assistants or surgeon assistants described by Section

204.153(a)(1) not later than six months before applying for a

temporary license and is waiting for examination results from the

National Commission on Certification of Physician Assistants.

(b) A temporary license may be valid for not more than one year

after the date issued as determined by board rule.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 578, Sec. 1, eff. Sept. 1,

2001.

Sec. 204.156. LICENSE RENEWAL. (a) On notification from the

physician assistant board, a person who holds a license under

this chapter may renew the license by:

(1) paying the required renewal fee;

(2) submitting the appropriate form; and

(3) meeting any other requirement established by board rule.

(b) The physician assistant board by rule may adopt a system

under which licenses expire on various dates during the year.

(c) A person who is otherwise eligible to renew a license may

renew an unexpired license by paying the required renewal fee to

the physician assistant board before the expiration date of the

license. A person whose license has expired may not engage in

activities that require a license until the license has been

renewed.

(d) A person whose license has been expired for 90 days or less

may renew the license by paying to the physician assistant board

a fee that is equal to 1-1/2 times the renewal fee for the

license.

(e) A person whose license has been expired for more than 90

days but less than one year may renew the license by paying to

the physician assistant board a fee equal to two times the

renewal fee for the license.

(f) A person who was licensed in this state, moved to another

state, and is currently licensed and has been in practice in the

other state for the two years preceding the date of the

application may obtain a new license without reexamination. The

person must pay to the physician assistant board a fee that is

equal to two times the normally required renewal fee for the

license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 2.18, eff. September 1, 2005.

Sec. 204.1562. CONTINUING MEDICAL EDUCATION REQUIREMENTS. (a)

The physician assistant board by rule shall adopt, monitor, and

enforce a reporting program for the continuing medical education

of license holders. The physician assistant board shall adopt

and administer rules that:

(1) establish the number of hours of continuing medical

education the physician assistant board determines appropriate as

a prerequisite to the renewal of a license under this chapter;

(2) require at least one-half of the hours of continuing medical

education established under Subdivision (1) to be approved by the

physician assistant board; and

(3) adopt a process to assess a license holder's participation

in continuing medical education courses.

(b) The physician assistant board may require that a specified

number of continuing medical education hours be completed

informally, including through self-study and self-directed

education.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 2.19, eff. September 1, 2005.

Sec. 204.1565. INFORMAL CONTINUING MEDICAL EDUCATION. (a) In

this section, "site serving a medically underserved population"

has the meaning assigned by Section 157.052.

(b) The physician assistant board by rule shall permit a license

holder to complete half of any informal continuing medical

education hours required to renew a license under this chapter by

providing volunteer medical services at a site serving a

medically underserved population, other than a site that is a

primary practice site of the license holder.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.053(a), eff.

Sept. 1, 2001.

Sec. 204.157. INACTIVE STATUS. (a) A person licensed under

this chapter may place the person's license on inactive status by

applying to the physician assistant board. A person whose license

is on inactive status is excused from paying renewal fees for the

license.

(b) The holder of a license on inactive status may not practice

as a physician assistant. A violation of this subsection is

considered to be practicing without a license.

(c) A person whose license is on inactive status under this

section may return the person's license to active status by:

(1) applying to the physician assistant board;

(2) satisfying the requirements of Section 204.156; and

(3) paying the fee established by the physician assistant board

for returning a license to active status.

(d) The physician assistant board by rule shall establish a

limit on the length of time a physician assistant's license may

remain on inactive status.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 2.20, eff. September 1, 2005.

SUBCHAPTER E. PRACTICE BY LICENSE HOLDER

Sec. 204.201. NOTICE OF INTENT TO PRACTICE. (a) Before

beginning practice, each physician assistant licensed under this

chapter shall submit on a form prescribed by the physician

assistant board notice of the license holder's intent to

practice. The notice must include:

(1) the name, business address, license number, and telephone

number of the physician assistant; and

(2) the name, business address, Texas license number, and

telephone number of the physician assistant's supervising

physician.

(b) A physician assistant shall notify the physician assistant

board of any change in, or addition to, the person acting as a

supervising physician for the physician assistant not later than

the 30th day after the date the change or addition occurs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.202. SCOPE OF PRACTICE. (a) The practice of a

physician assistant includes providing medical services delegated

by a supervising physician that are within the education,

training, and experience of the physician assistant.

(b) Medical services provided by a physician assistant may

include:

(1) obtaining patient histories and performing physical

examinations;

(2) ordering or performing diagnostic and therapeutic

procedures;

(3) formulating a working diagnosis;

(4) developing and implementing a treatment plan;

(5) monitoring the effectiveness of therapeutic interventions;

(6) assisting at surgery;

(7) offering counseling and education to meet patient needs;

(8) requesting, receiving, and signing for the receipt of

pharmaceutical sample prescription medications and distributing

the samples to patients in a specific practice setting in which

the physician assistant is authorized to prescribe pharmaceutical

medications and sign prescription drug orders as provided by

Section 157.052, 157.053, 157.054, 157.0541, or 157.0542 or as

otherwise authorized by physician assistant board rule;

(9) signing or completing a prescription as provided by

Subchapter B, Chapter 157; and

(10) making appropriate referrals.

(c) The activities listed by Subsection (b) may be performed in

any place authorized by a supervising physician, including a

clinic, hospital, ambulatory surgical center, patient home,

nursing home, or other institutional setting.

(d) A physician assistant's signature attesting to the provision

of a service the physician assistant is legally authorized to

provide satisfies any documentation requirement for that service

established by a state agency.

(e) A physician assistant is the agent of the physician

assistant's supervising physician for any medical services that

are delegated by that physician and that:

(1) are within the physician assistant's scope of practice; and

(2) are delineated by protocols, practice guidelines, or

practice directives established by the supervising physician.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 112, Sec. 3, eff. May 11,

2001; Acts 2001, 77th Leg., ch. 178, Sec. 1, eff. Sept. 1, 2001;

Acts 2001, 77th Leg., ch. 1420, Sec. 14.054(a), eff. Sept. 1,

2001.

Sec. 204.203. IDENTIFICATION REQUIREMENTS. A physician

assistant shall:

(1) keep the physician assistant's license available for

inspection at the physician assistant's primary place of

business; and

(2) when engaged in the physician assistant's professional

activities, wear a name tag identifying the license holder as a

physician assistant.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.204. SUPERVISION REQUIREMENTS. (a) A physician

assistant shall be supervised by a supervising physician. A

physician assistant may have more than one supervising physician.

The supervising physician oversees the activities of, and accepts

responsibility for, medical services provided by the physician

assistant.

(b) Supervision of a physician assistant by a supervising

physician must be continuous. The supervision does not require

the constant physical presence of the supervising physician where

physician assistant services are being performed, but, if a

supervising physician is not present, the supervising physician

and the physician assistant must be, or must be able to easily

be, in contact with one another by radio, telephone, or another

telecommunication device.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.2045. SERVICES PERFORMED DURING DISASTER. (a) The

supervision and delegation requirements of this chapter and

Subtitle B do not apply to medical tasks performed by a physician

assistant during a disaster under the state emergency management

plan adopted under Section 418.042, Government Code, or a

disaster declared by the governor or United States government.

This section does not apply to medical tasks performed by a

physician assistant for compensation or other remuneration.

(b) A physician assistant performing medical tasks under this

section is entitled to the immunity from liability provided by

Section 74.151, Civil Practice and Remedies Code.

(c) A physician assistant may perform tasks described by this

section:

(1) under the supervision of any physician who is also

performing volunteer work in the disaster; or

(2) without the supervision of a physician, if a physician is

not available to provide supervision.

(d) A physician assistant employed by the United States

government or licensed in another state may perform medical tasks

in this state in circumstances described by Subsection (a)

without holding a license in this state.

Added by Acts 2005, 79th Leg., Ch.

580, Sec. 1, eff. June 17, 2005.

Sec. 204.205. REQUIREMENTS FOR SUPERVISING PHYSICIAN. A

supervising physician must:

(1) hold an unrestricted and active license as a physician in

this state;

(2) notify the medical board of the physician's intent to

supervise a physician assistant;

(3) submit to the medical board a statement that the physician

will:

(A) supervise the physician assistant according to medical board

rule; and

(B) retain professional and legal responsibility for the care

provided by the physician assistant; and

(4) receive approval from the medical board to supervise the

physician assistant.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.206. ESTABLISHMENT OF CERTAIN FUNCTIONS AND STANDARDS.

Each physician assistant and the physician assistant's

supervising physician shall ensure that:

(1) the physician assistant's scope of function is identified;

(2) delegation of medical tasks is appropriate to the physician

assistant's level of competence;

(3) the relationship between the physician assistant and the

supervising physician and the access of the physician assistant

to the supervising physician are defined; and

(4) a process is established for evaluating the physician

assistant's performance.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.207. ASSUMPTION OF PROFESSIONAL LIABILITY. (a) Each

supervising physician retains legal responsibility for a

physician assistant's patient care activities, including the

provision of care and treatment to a patient in a health care

facility.

(b) If a physician assistant is employed by an entity, including

a health care facility, the entity shares the legal

responsibility for the physician assistant's acts or omissions

with the physician assistant's supervising physician.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.208. DUTY TO REPORT; MEDICAL PEER REVIEW. (a) A

medical peer review committee in this state, physician assistant,

physician assistant student, or physician lawfully practicing

medicine in this state shall report relevant information to the

physician assistant board related to the acts of a physician

assistant in this state if, in the person's opinion, a physician

assistant poses a continuing threat to the public welfare through

practice as a physician assistant. The duty to report under this

section may not be nullified through contract.

(b) Sections 160.002, 160.003, 160.006, 160.007(d), 160.009,

160.013, 160.014, and 160.015 apply to medical peer review

relating to the practice of a physician assistant.

(c) A person, including a health care entity or medical peer

review committee, that without malice furnishes records,

information, or assistance to the physician assistant board is

immune from any civil liability arising from that act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.055, eff.

Sept. 1, 2001.

SUBCHAPTER F. COMPLAINTS AND INVESTIGATIVE INFORMATION

Sec. 204.251. COMPLAINT INFORMATION AND STATUS. (a) The

physician assistant board shall keep information on file about

each complaint filed with the board.

(b) If a written complaint is filed with the physician assistant

board relating to a person licensed by the board, the board, as

often as quarterly and until final determination of the action to

be taken on the complaint, shall notify the parties to the

complaint of the status of the complaint unless the notice would

jeopardize an active investigation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.2511. CONDUCT OF INVESTIGATION. The physician

assistant board shall complete a preliminary investigation of a

complaint filed with the physician assistant board not later than

the 30th day after the date of receiving the complaint. The

physician assistant board shall first determine whether the

physician assistant constitutes a continuing threat to the public

welfare. On completion of the preliminary investigation, the

physician assistant board shall determine whether to officially

proceed on the complaint. If the physician assistant board fails

to complete the preliminary investigation in the time required by

this section, the physician assistant board's official

investigation of the complaint is considered to commence on that

date.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 2.21, eff. September 1, 2005.

Sec. 204.252. LICENSE HOLDER ACCESS TO COMPLAINT INFORMATION.

(a) The physician assistant board shall provide a license holder

who is the subject of a formal complaint filed under this chapter

with access to all information in its possession that the board

intends to offer into evidence in presenting its case in chief at

the contested hearing on the complaint, subject to any other

privilege or restriction established by rule, statute, or legal

precedent. The board shall provide the information not later than

the 30th day after receipt of a written request from the license

holder or the license holder's counsel, unless good cause is

shown for delay.

(b) Notwithstanding Subsection (a), the board is not required to

provide:

(1) board investigative reports;

(2) investigative memoranda;

(3) the identity of a nontestifying complainant;

(4) attorney-client communications;

(5) attorney work product; or

(6) other material covered by a privilege recognized by the

Texas Rules of Civil Procedure or the Texas Rules of Evidence.

(c) The provision of information does not constitute a waiver of

privilege or confidentiality under this chapter or other law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.253. HEALTH CARE ENTITY REQUEST FOR INFORMATION. On

the written request of a health care entity, the physician

assistant board shall provide to the entity:

(1) information about a complaint filed against a license holder

that was resolved after investigation by:

(A) a disciplinary order of the board; or

(B) an agreed settlement; and

(2) the basis of and current status of any complaint under

active investigation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.254. CONFIDENTIALITY OF INVESTIGATIVE INFORMATION. A

complaint, adverse report, investigation file, other report, or

other investigative information in the possession of or received

or gathered by the physician assistant board or a board employee

or agent relating to a license holder, a license application, or

a criminal investigation or proceeding is privileged and

confidential and is not subject to discovery, subpoena, or other

means of legal compulsion for release to any person other than

the board or a board employee or agent involved in license holder

discipline.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.255. PERMITTED DISCLOSURE OF INVESTIGATIVE INFORMATION.

(a) Investigative information in the possession of a physician

assistant board employee or agent that relates to the discipline

of a license holder may be disclosed to:

(1) a licensing authority in another state or country in which

the license holder is licensed or has applied for a license; or

(2) a peer review committee reviewing:

(A) an application for privileges; or

(B) the qualifications of the license holder with respect to

retaining privileges.

(b) If investigative information in the possession of the

physician assistant board or a board employee or agent indicates

that a crime may have been committed, the board shall report the

information to the proper law enforcement agency. The board shall

cooperate with and assist each law enforcement agency conducting

a criminal investigation of a license holder by providing

information relevant to the investigation. Confidential

information disclosed by the board to a law enforcement agency

under this subsection remains confidential and may not be

disclosed by the law enforcement agency except as necessary to

further the investigation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER G. DISCIPLINARY PROCEEDINGS

Sec. 204.301. DISCIPLINARY AUTHORITY OF BOARD. (a) Except as

provided by Section 204.305, on a determination that an applicant

or license holder committed an act described in Section 204.302,

204.303, or 204.304, the physician assistant board by order shall

take any of the following actions:

(1) deny the person's application for a license or license

renewal or revoke the person's license or other authorization;

(2) require the person to submit to the care, counseling, or

treatment of a health care practitioner designated by the

physician assistant board;

(3) stay enforcement of an order and place the person on

probation;

(4) require the person to complete additional training;

(5) suspend, limit, or restrict the person's license, including:

(A) limiting the practice of the person to, or excluding from

the practice, one or more specified activities of the practice as

a physician assistant; or

(B) stipulating periodic physician assistant board review;

(6) assess an administrative penalty against the person under

Section 204.351;

(7) order the person to perform public service; or

(8) administer a public reprimand.

(b) If the physician assistant board stays enforcement of an

order and places a person on probation, the board retains the

right to vacate the probationary stay and enforce the original

order for noncompliance with the terms of probation or impose any

other remedial measure or sanction authorized by this section.

(c) The physician assistant board may restore or reissue a

license or remove any disciplinary or corrective measure that the

board has imposed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 2.22, eff. September 1, 2005.

Sec. 204.3011. DELEGATION OF CERTAIN COMPLAINT DISPOSITIONS.

(a) The physician assistant board may delegate to a committee of

medical board employees the authority to dismiss or enter into an

agreed settlement of a complaint that does not relate directly to

patient care or that involves only administrative violations.

The disposition determined by the committee must be approved by

the physician assistant board at a public meeting.

(b) A complaint delegated under this section shall be referred

for informal proceedings under Section 204.312 if:

(1) the committee of employees determines that the complaint

should not be dismissed or settled;

(2) the committee is unable to reach an agreed settlement; or

(3) the affected physician assistant requests that the complaint

be referred for informal proceedings.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 2.23, eff. September 1, 2005.

Sec. 204.302. CONDUCT RELATED TO FRAUD OR MISREPRESENTATION.

The physician assistant board may take action under Section

204.301 against an applicant or license holder who:

(1) fraudulently or deceptively obtains or attempts to obtain a

license;

(2) fraudulently or deceptively uses a license;

(3) falsely represents that the person is a physician;

(4) acts in an unprofessional or dishonorable manner that is

likely to deceive, defraud, or injure the public;

(5) fraudulently alters a physician assistant license,

certificate, or diploma;

(6) uses a physician assistant license, certificate, or diploma

that has been fraudulently purchased, issued, or counterfeited or

that has been materially altered;

(7) directly or indirectly aids or abets a person not licensed

to practice as a physician assistant in practicing as a physician

assistant; or

(8) unlawfully advertises in a false, misleading, or deceptive

manner, as described by Section 101.201.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.303. CONDUCT RELATED TO VIOLATION OF LAW. (a) The

physician assistant board may take action under Section 204.301

against an applicant or license holder who:

(1) violates this chapter or a rule adopted under this chapter;

(2) is convicted of a felony, placed on deferred adjudication,

or placed in a pretrial diversion program;

(3) violates state law if the violation is connected with

practice as a physician assistant;

(4) fails to keep complete and accurate records of the purchase

and disposal of drugs as required by Chapter 483, Health and

Safety Code, or any subsequent rules; or

(5) writes a false or fictitious prescription for a dangerous

drug as defined by Chapter 483, Health and Safety Code.

(b) A complaint, indictment, or conviction of a law violation is

not necessary for the physician assistant board to act under

Subsection (a)(3). Proof of the commission of the act while in

practice as a physician assistant or under the guise of practice

as a physician assistant is sufficient for action by the

physician assistant board.

(c) A failure to keep the records described under Subsection

(a)(4) for a reasonable time is grounds for disciplinary action

against a physician assistant. The physician assistant board or

its representative may enter and inspect a physician assistant's

place or places of practice during reasonable business hours to:

(1) verify the correctness of the records; and

(2) inventory the drugs on hand.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.304. CONDUCT INDICATING LACK OF FITNESS. (a) The

physician assistant board may take action under Section 204.301

against an applicant or license holder who:

(1) habitually uses drugs or intoxicating liquors to the extent

that, in the board's opinion, the person cannot safely perform as

a physician assistant;

(2) has been adjudicated as mentally incompetent;

(3) has a mental or physical condition that renders the person

unable to safely perform as a physician assistant;

(4) has committed an act of moral turpitude;

(5) has failed to practice as a physician assistant in an

acceptable manner consistent with public health and welfare;

(6) has had the person's license to practice as a physician

assistant suspended, revoked, or restricted;

(7) has had other disciplinary action taken by another state or

by the uniformed services of the United States regarding practice

as a physician assistant;

(8) prescribes, dispenses, or administers a drug or treatment

that is nontherapeutic in nature or nontherapeutic in the manner

the drug or treatment is prescribed, dispensed, or administered;

(9) is removed or suspended from, or has had disciplinary action

taken by the person's peers in, any professional association or

society, or is being disciplined by a licensed hospital or

medical staff of a hospital, including removal, suspension,

limitation of privileges, or other disciplinary action, if the

reason for the discipline, in the board's opinion, is

unprofessional conduct or professional incompetence likely to

harm the public;

(10) has repeated or recurring meritorious health care liability

claims that, in the board's opinion, are evidence of professional

incompetence likely to harm the public; or

(11) sexually abuses or exploits another person through the

license holder's practice as a physician assistant.

(b) A certified copy of the record of the state or uniformed

services of the United States taking an action described by

Subsection (a)(7) is conclusive evidence of the action.

(c) An action described by Subsection (a)(9) does not constitute

state action on the part of the association, society, or hospital

medical staff.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.3045. PHYSICAL OR MENTAL EXAMINATION. (a) The

physician assistant board shall adopt guidelines, in conjunction

with persons interested in or affected by this section, to enable

the physician assistant board to evaluate circumstances in which

a physician assistant or applicant may be required to submit to

an examination for mental or physical health conditions, alcohol

and substance abuse, or professional behavior problems.

(b) The physician assistant board shall refer a physician

assistant or applicant with a physical or mental health condition

to the most appropriate medical specialist for evaluation. The

physician assistant board may not require a physician assistant

or applicant to submit to an examination by a physician having a

specialty specified by the physician assistant board unless

medically indicated. The physician assistant board may not

require a physician assistant or applicant to submit to an

examination to be conducted an unreasonable distance from the

person's home or place of business unless the physician assistant

or applicant resides and works in an area in which there are a

limited number of physicians able to perform an appropriate

examination.

(c) The guidelines adopted under this section do not impair or

remove the physician assistant board's power to make an

independent licensing decision.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 2.24, eff. September 1, 2005.

Sec. 204.308. SUBPOENA. (a) The executive director or the

secretary-treasurer of the medical board may issue a subpoena or

subpoena duces tecum for the physician assistant board to:

(1) conduct an investigation or a contested proceeding related

to:

(A) alleged misconduct by a physician assistant;

(B) an alleged violation of this chapter or other law related to

practice as a physician assistant; or

(C) the provision of health care under this chapter;

(2) issue, suspend, restrict, or revoke a license under this

chapter; or

(3) deny or grant an application for a license under this

chapter.

(b) Failure to timely comply with a subpoena issued under this

section is a ground for:

(1) disciplinary action by the physician assistant board or

another licensing or regulatory agency with jurisdiction over the

person subject to the subpoena; and

(2) denial of a license application.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.309. PROTECTION OF PATIENT IDENTITY. In a disciplinary

investigation or proceeding conducted under this chapter, the

physician assistant board shall protect the identity of each

patient whose medical records are examined and used in a public

proceeding unless the patient:

(1) testifies in the public proceeding; or

(2) submits a written release in regard to the patient's records

or identity.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.310. REQUIRED SUSPENSION OF LICENSE OF INCARCERATED

PHYSICIAN ASSISTANT. Regardless of the offense, the physician

assistant board shall suspend the license of a physician

assistant serving a prison term in a state or federal

penitentiary during the term of the incarceration.

Added by Acts 2001, 77th Leg., ch. 578, Sec. 2, eff. Sept. 1,

2001.

Sec. 204.311. TEMPORARY SUSPENSION. (a) The presiding officer

of the physician assistant board, with board approval, shall

appoint a three-member disciplinary panel consisting of board

members to determine whether a person's license to practice as a

physician assistant should be temporarily suspended.

(b) If the disciplinary panel determines from the evidence or

information presented to the panel that a person licensed to

practice as a physician assistant would, by the person's

continuation in practice, constitute a continuing threat to the

public welfare, the disciplinary panel shall temporarily suspend

the license of that person.

(c) A license may be suspended under this section without notice

or hearing on the complaint if:

(1) institution of proceedings for a hearing before the

physician assistant board is initiated simultaneously with the

temporary suspension; and

(2) a hearing is held under Chapter 2001, Government Code, and

this chapter as soon as possible.

(d) Notwithstanding Chapter 551, Government Code, the

disciplinary panel may hold a meeting by telephone conference

call if immediate action is required and convening of the panel

at one location is inconvenient for any member of the

disciplinary panel.

Added by Acts 2001, 77th Leg., ch. 578, Sec. 2, eff. Sept. 1,

2001.

Sec. 204.312. INFORMAL PROCEEDINGS. (a) The physician

assistant board by rule shall adopt procedures governing:

(1) informal disposition of a contested case under Section

2001.056, Government Code; and

(2) informal proceedings held in compliance with Section

2001.054, Government Code.

(b) Rules adopted under this section must require that:

(1) an informal meeting in compliance with Section 2001.054,

Government Code, be scheduled not later than the 180th day after

the date the complaint is filed with the physician assistant

board, unless good cause is shown by the physician assistant

board for scheduling the informal meeting after that date;

(2) the physician assistant board give notice to the license

holder of the time and place of the meeting not later than the

30th day before the date the meeting is held;

(3) the complainant and the license holder be provided an

opportunity to be heard;

(4) at least one of the physician assistant board members

participating in the informal meeting as a panelist be a member

who represents the public;

(5) the physician assistant board's legal counsel or a

representative of the attorney general be present to advise the

physician assistant board or the medical board's staff; and

(6) a member of the medical board's staff be at the meeting to

present to the physician assistant board's representative the

facts the staff reasonably believes it could prove by competent

evidence or qualified witnesses at a hearing.

(c) An affected physician assistant is entitled to:

(1) reply to the staff's presentation; and

(2) present the facts the physician assistant reasonably

believes the physician assistant could prove by competent

evidence or qualified witnesses at a hearing.

(d) After ample time is given for the presentations, the

physician assistant board representative shall recommend that the

investigation be closed or shall attempt to mediate the disputed

matters and make a recommendation regarding the disposition of

the case in the absence of a hearing under applicable law

concerning contested cases.

(e) If the license holder has previously been the subject of

disciplinary action by the physician assistant board, the

physician assistant board shall schedule the informal meeting as

soon as practicable but not later than the deadline prescribed by

Subsection (b)(1).

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 2.27, eff. September 1, 2005.

Sec. 204.313. PHYSICIAN ASSISTANT BOARD REPRESENTATION IN

INFORMAL PROCEEDINGS. (a) In an informal meeting under Section

204.312, at least two panelists shall be appointed to determine

whether an informal disposition is appropriate.

(b) Notwithstanding Subsection (a) and Section 204.312(b)(4), an

informal proceeding may be conducted by one panelist if the

affected physician assistant waives the requirement that at least

two panelists conduct the informal proceeding. If the physician

assistant waives that requirement, the panelist may be any member

of the physician assistant board.

(c) The panel requirements described by Subsections (a) and (b)

apply to an informal proceeding conducted by the physician

assistant board under Section 204.312, including a proceeding to:

(1) consider a disciplinary case to determine if a violation has

occurred; or

(2) request modification or termination of an order.

(d) The panel requirements described by Subsections (a) and (b)

do not apply to an informal proceeding conducted by the physician

assistant board under Section 204.312 to show compliance with an

order of the physician assistant board.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 2.28, eff. September 1, 2005.

Sec. 204.314. ROLES AND RESPONSIBILITIES OF PARTICIPANTS IN

INFORMAL PROCEEDINGS. (a) A physician assistant board member

that serves as a panelist at an informal meeting under Section

204.312 shall make recommendations for the disposition of a

complaint or allegation. The member may request the assistance

of a medical board employee at any time.

(b) Medical board employees shall present a summary of the

allegations against the affected physician assistant and of the

facts pertaining to the allegation that the employees reasonably

believe may be proven by competent evidence at a formal hearing.

(c) A physician assistant board or medical board attorney shall

act as counsel to the panel and, notwithstanding Subsection (e),

shall be present during the informal meeting and the panel's

deliberations to advise the panel on legal issues that arise

during the proceeding. The attorney may ask questions of

participants in the informal meeting to clarify any statement

made by the participant. The attorney shall provide to the panel

a historical perspective on comparable cases that have appeared

before the physician assistant board or medical board, keep the

proceedings focused on the case being discussed, and ensure that

the medical board's employees and the affected physician

assistant have an opportunity to present information related to

the case. During the panel's deliberations, the attorney may be

present only to advise the panel on legal issues and to provide

information on comparable cases that have appeared before the

physician assistant board or medical board.

(d) The panel and medical board employees shall provide an

opportunity for the affected physician assistant and the

physician assistant's authorized representative to reply to the

medical board employees' presentation and to present oral and

written statements and facts that the physician assistant and

representative reasonably believe could be proven by competent

evidence at a formal hearing.

(e) An employee of the medical board who participated in the

presentation of the allegation or information gathered in the

investigation of the complaint, the affected physician assistant,

the physician assistant's authorized representative, the

complainant, the witnesses, and members of the public may not be

present during the deliberations of the panel. Only the members

of the panel and the attorney serving as counsel to the panel may

be present during the deliberations.

(f) The panel shall recommend the dismissal of the complaint or

allegations or, if the panel determines that the affected

physician assistant has violated a statute or physician assistant

board rule, the panel may recommend physician assistant board

action and terms for an informal settlement of the case.

(g) The panel's recommendations under Subsection (f) must be

made in a written order and presented to the affected physician

assistant and the physician assistant's authorized

representative. The physician assistant may accept the proposed

settlement within the time established by the panel at the

informal meeting. If the physician assistant rejects the

proposed settlement or does not act within the required time, the

physician assistant board may proceed with the filing of a formal

complaint with the State Office of Administrative Hearings.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 2.29, eff. September 1, 2005.

Sec. 204.3145. LIMIT ON ACCESS TO INVESTIGATION FILES. The

physician assistant board shall prohibit or limit access to an

investigation file relating to a license holder in an informal

proceeding in the manner provided by Section 164.007(c).

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 2.29, eff. September 1, 2005.

Sec. 204.315. SURRENDER OF LICENSE. (a) The physician

assistant board may accept the voluntary surrender of a license.

(b) A surrendered license may not be returned to the license

holder unless the physician assistant board determines, under

physician assistant board rules, that the former holder of the

license is competent to resume practice.

(c) The physician assistant board by rule shall establish

guidelines for determining the competency of a former license

holder to return to practice.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 2.30, eff. September 1, 2005.

Sec. 204.316. REFUND. (a) Subject to Subsection (b), the

physician assistant board may order a license holder to pay a

refund to a consumer as provided in an agreement resulting from

an informal settlement conference instead of or in addition to

imposing an administrative penalty under Section 204.351.

(b) The amount of a refund ordered as provided in an agreement

resulting from an informal settlement conference may not exceed

the amount the consumer paid to the license holder for a service

regulated by this chapter. The physician assistant board may not

require payment of other damages or estimate harm in a refund

order.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 2.31, eff. September 1, 2005.

Sec. 204.317. MODIFICATION OF FINDINGS OR RULINGS BY

ADMINISTRATIVE LAW JUDGE. The physician assistant board may

change a finding of fact or conclusion of law or vacate or modify

an order of an administrative law judge only if the physician

assistant board makes a determination required by Section

2001.058(e), Government Code.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 2.32, eff. September 1, 2005.

Sec. 204.318. EXPERT IMMUNITY. An expert who assists the

physician assistant board is immune from suit and judgment and

may not be subjected to a suit for damages for any investigation,

report, recommendation, statement, evaluation, finding, or other

action taken without fraud or malice in the course of assisting

the board in a disciplinary proceeding. The attorney general

shall represent the expert in any suit resulting from a service

provided by the person in good faith to the physician assistant

board.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 2.33, eff. September 1, 2005.

SUBCHAPTER H. PENALTIES AND OTHER ENFORCEMENT PROVISIONS

Sec. 204.351. ADMINISTRATIVE PENALTY. (a) The physician

assistant board by order may impose an administrative penalty

against a person licensed under this chapter who violates this

chapter or a rule or order adopted under this chapter.

(b) The penalty may be in an amount not to exceed $5,000. Each

day a violation continues or occurs is a separate violation for

purposes of imposing a penalty.

(c) The physician assistant board shall base the amount of the

penalty on:

(1) the severity of patient harm;

(2) the severity of economic harm to any person;

(3) the severity of any environmental harm;

(4) increased potential for harm to the public;

(5) any attempted concealment of misconduct;

(6) any premeditated or intentional misconduct;

(7) the motive for the violation;

(8) prior misconduct of a similar or related nature;

(9) the license holder's disciplinary history;

(10) prior written warnings or written admonishments from any

government agency or official regarding statutes or regulations

relating to the misconduct;

(11) violation of a board order;

(12) failure to implement remedial measures to correct or

mitigate harm from the misconduct;

(13) lack of rehabilitative potential or likelihood of future

misconduct of a similar nature;

(14) relevant circumstances increasing the seriousness of the

misconduct; and

(15) any other matter that justice may require.

(d) The physician assistant board by rule shall prescribe the

procedure by which it may impose an administrative penalty. A

proceeding under this section is subject to Chapter 2001,

Government Code.

(e) If the physician assistant board by order determines that a

violation has occurred and imposes an administrative penalty, the

board shall give notice to the person of the board's order. The

notice must include a statement of the person's right to judicial

review of the order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.352. CRIMINAL PENALTY. (a) A person commits an

offense if, without holding a license issued under this chapter,

the person:

(1) holds the person out as a physician assistant;

(2) uses any combination or abbreviation of the term "physician

assistant" to indicate or imply that the person is a physician

assistant; or

(3) acts as a physician assistant.

(b) An offense under this section is a felony of the third

degree.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 204.353. CEASE AND DESIST ORDER. (a) If it appears to the

physician assistant board that a person who is not licensed under

this chapter is violating this chapter, a rule adopted under this

chapter, or another state statute or rule relating to physician

assistant practice, the board after notice and opportunity for a

hearing may issue a cease and desist order prohibiting the person

from engaging in the activity.

(b) A violation of an order under this section constitutes

grounds for imposing an administrative penalty under this

subchapter.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 2.35, eff. September 1, 2005.



CHAPTER 205. ACUPUNCTURE

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE C. OTHER PROFESSIONS PERFORMING MEDICAL PROCEDURES

CHAPTER 205. ACUPUNCTURE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 205.001. DEFINITIONS. In this chapter:

(1) "Acudetox specialist" means a person certified under Section

205.303.

(2) "Acupuncture" means:

(A) the nonsurgical, nonincisive insertion of an acupuncture

needle and the application of moxibustion to specific areas of

the human body as a primary mode of therapy to treat and mitigate

a human condition, including evaluation and assessment of the

condition; and

(B) the administration of thermal or electrical treatments or

the recommendation of dietary guidelines, energy flow exercise,

or dietary or herbal supplements in conjunction with the

treatment described by Paragraph (A).

(3) "Acupuncture board" means the Texas State Board of

Acupuncture Examiners.

(4) "Acupuncturist" means a person who:

(A) practices acupuncture; and

(B) directly or indirectly charges a fee for the performance of

acupuncture services.

(5) "Chiropractor" means a person licensed to practice

chiropractic by the Texas Board of Chiropractic Examiners.

(6) "Executive director" means the executive director of the

Texas Medical Board.

(7) "Medical board" means the Texas Medical Board.

(8) "Physician" means a person licensed to practice medicine by

the Texas Medical Board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 719, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 3.01, eff. September 1, 2005.

Sec. 205.003. EXEMPTION; LIMITATION. (a) This chapter does not

apply to a health care professional licensed under another

statute of this state and acting within the scope of the license.

(b) This chapter does not:

(1) limit the practice of medicine by a physician;

(2) permit the unauthorized practice of medicine; or

(3) permit a person to dispense, administer, or supply a

controlled substance, narcotic, or dangerous drug unless the

person is authorized by other law to do so.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. TEXAS STATE BOARD OF ACUPUNCTURE EXAMINERS

Sec. 205.051. BOARD; MEMBERSHIP. (a) The Texas State Board of

Acupuncture Examiners consists of nine members appointed by the

governor with the advice and consent of the senate as follows:

(1) four acupuncturist members who have at least five years of

experience in the practice of acupuncture in this state and who

are not physicians;

(2) two physician members experienced in the practice of

acupuncture; and

(3) three members of the general public who are not licensed or

trained in a health care profession.

(b) Appointments to the acupuncture board shall be made without

regard to the race, color, disability, sex, religion, age, or

national origin of the appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 3.02, eff. September 1, 2005.

Sec. 205.052. PUBLIC MEMBER ELIGIBILITY. A person is not

eligible for appointment as a public member of the acupuncture

board if the person or the person's spouse:

(1) is registered, certified, or licensed by an occupational

regulatory agency in the field of health care;

(2) is employed by or participates in the management of a

business entity or other organization regulated by the medical

board or receiving funds from the medical board or acupuncture

board;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by the medical board or acupuncture board or receiving

funds from the medical board;

(4) uses or receives a substantial amount of tangible goods,

services, or funds from the medical board or acupuncture board,

other than compensation or reimbursement authorized by law for

acupuncture board membership, attendance, or expenses; or

(5) owns, operates, or has a financial interest in a school of

acupuncture.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.056(a), eff.

Sept. 1, 2001.

Sec. 205.053. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a cooperative and

voluntarily joined statewide association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) An officer, board member, employee, or paid consultant of a

Texas trade association in the field of health care may not be a

member of the acupuncture board or an employee of the medical

board who is exempt from the state's position classification plan

or is compensated at or above the amount prescribed by the

General Appropriations Act for step 1, salary group A17, of the

position classification salary schedule.

(c) A person may not be a member of the acupuncture board and

may not be a medical board employee in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.), if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of health care; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of health

care.

(d) A person may not be a member of the acupuncture board or act

as general counsel to the acupuncture board or the medical board

if the person is required to register as a lobbyist under Chapter

305, Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the medical board or acupuncture board.

(e) A person may not serve on the acupuncture board if the

person owns, operates, or has a financial interest in a school of

acupuncture.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.056(b), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 3.03, eff. September 1, 2005.

Sec. 205.054. TERMS; VACANCIES. (a) Members of the acupuncture

board serve staggered six-year terms. The terms of three members

expire on January 31 of each odd-numbered year.

(b) A vacancy on the acupuncture board shall be filled by

appointment of the governor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 205.055. PRESIDING OFFICER. The governor shall designate

an acupuncturist member of the acupuncture board as presiding

officer. The presiding officer serves in that capacity at the

will of the governor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 3.04, eff. September 1, 2005.

Sec. 205.056. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the acupuncture board that a member:

(1) does not have at the time of appointment the qualifications

required by Sections 205.051 and 205.052;

(2) does not maintain during service on the acupuncture board

the qualifications required by Sections 205.051 and 205.052;

(3) violates a prohibition established by Section 205.053;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

acupuncture board meetings that the member is eligible to attend

during a calendar year.

(b) The validity of an action of the acupuncture board is not

affected by the fact that it is taken when a ground for removal

of an acupuncture board member exists.

(c) If the executive director has knowledge that a potential

ground for removal of an acupuncture board member exists, the

executive director shall notify the presiding officer of the

acupuncture board of the potential ground. The presiding officer

shall then notify the governor and the attorney general that a

potential ground for removal exists. If the potential ground for

removal involves the presiding officer, the executive director

shall notify the next highest officer of the acupuncture board,

who shall notify the governor and the attorney general that a

potential ground for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 205.057. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the acupuncture board may not

vote, deliberate, or be counted as a member in attendance at a

meeting of the acupuncture board until the person completes a

training program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) this chapter;

(2) the programs operated by the acupuncture board;

(3) the role and functions of the acupuncture board;

(4) the rules of the acupuncture board;

(5) the current budget for the acupuncture board;

(6) the results of the most recent formal audit of the

acupuncture board;

(7) the requirements of laws relating to open meetings, public

information, administrative procedure, and conflicts of interest;

and

(8) any applicable ethics policies adopted by the acupuncture

board or the Texas Ethics Commission.

(c) A person appointed to the acupuncture board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 3.05, eff. September 1, 2005.

Sec. 205.058. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The executive director or the executive director's

designee shall provide, as often as necessary, to members of the

acupuncture board information regarding their:

(1) qualifications for office under this chapter; and

(2) responsibilities under applicable laws relating to standards

of conduct for state officers.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 205.059. COMPENSATION; PER DIEM. An acupuncture board

member may not receive compensation for service on the

acupuncture board but is entitled to receive a per diem as set by

legislative appropriation for transportation and related expenses

incurred for each day that the member engages in the acupuncture

board's business.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 205.060. APPLICATION OF OPEN MEETINGS, OPEN RECORDS, AND

ADMINISTRATIVE PROCEDURE LAWS. Except as provided by this

chapter, the acupuncture board is subject to Chapters 551, 552,

and 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. POWERS AND DUTIES OF ACUPUNCTURE BOARD AND MEDICAL

BOARD

Sec. 205.101. GENERAL POWERS AND DUTIES OF ACUPUNCTURE BOARD.

(a) Subject to the advice and approval of the medical board, the

acupuncture board shall:

(1) establish qualifications for an acupuncturist to practice in

this state;

(2) establish minimum education and training requirements

necessary for the acupuncture board to recommend that the medical

board issue a license to practice acupuncture;

(3) administer an examination that is validated by independent

testing professionals for a license to practice acupuncture;

(4) develop requirements for licensure by endorsement of other

states;

(5) prescribe the application form for a license to practice

acupuncture;

(6) recommend rules to establish licensing and other fees;

(7) establish the requirements for a tutorial program for

acupuncture students who have completed at least 48 semester

hours of college; and

(8) recommend additional rules as are necessary to administer

and enforce this chapter.

(b) The acupuncture board does not have independent rulemaking

authority. A rule adopted by the acupuncture board is subject to

medical board approval.

(c) The acupuncture board shall:

(1) review and approve or reject each application for the

issuance or renewal of a license;

(2) issue each license; and

(3) deny, suspend, or revoke a license or otherwise discipline a

license holder.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 3.06, eff. September 1, 2005.

Sec. 205.102. ASSISTANCE BY MEDICAL BOARD. (a) The medical

board shall provide administrative and clerical employees as

necessary to enable the acupuncture board to administer this

chapter.

(b) Subject to the advice and approval of the medical board, the

acupuncture board shall develop and implement policies that

clearly separate the policy-making responsibilities of the

acupuncture board and the management responsibilities of the

executive director and the staff of the medical board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 205.103. FEES. The medical board shall set and collect

fees in amounts that are reasonable and necessary to cover the

costs of administering and enforcing this chapter without the use

of any other funds generated by the medical board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 205.104. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The medical board may not adopt rules under this

chapter restricting advertising or competitive bidding by a

license holder except to prohibit false, misleading, or deceptive

practices.

(b) In its rules to prohibit false, misleading, or deceptive

practices, the medical board may not include a rule that:

(1) restricts the use of any medium for advertising;

(2) restricts the use of a license holder's personal appearance

or voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

license holder; or

(4) restricts the license holder's advertisement under a trade

name.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 205.1041. GUIDELINES FOR EARLY INVOLVEMENT IN RULEMAKING

PROCESS. (a) The acupuncture board shall develop guidelines to

establish procedures for receiving input during the rulemaking

process from individuals and groups that have an interest in

matters under the acupuncture board's jurisdiction. The

guidelines must provide an opportunity for those individuals and

groups to provide input before the acupuncture board submits the

rule to the medical board for approval.

(b) A rule adopted by the acupuncture board may not be

challenged on the grounds that the board did not comply with this

section. If the acupuncture board was unable to solicit a

significant amount of input from the public or affected persons

early in the rulemaking process, the board shall state in writing

the reasons why the board was unable to do so.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.07, eff. September 1, 2005.

Sec. 205.1045. RULES ON CONSEQUENCES OF CRIMINAL CONVICTION.

The acupuncture board shall adopt rules and guidelines as

necessary to comply with Chapter 53, except to the extent the

requirements of this chapter are stricter than the requirements

of Chapter 53.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.08, eff. September 1, 2005.

Sec. 205.105. ANNUAL REPORT. (a) The medical board shall

prepare annually a complete and detailed written report

accounting for all funds received and disbursed by the medical

board under this chapter during the preceding fiscal year.

(b) The annual report must meet the reporting requirements

applicable to financial reporting provided in the General

Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 205.106. USE OF TECHNOLOGY. Subject to the advice and

approval of the medical board, the acupuncture board shall

implement a policy requiring the acupuncture board to use

appropriate technological solutions to improve the acupuncture

board's ability to perform its functions. The policy must ensure

that the public is able to interact with the acupuncture board on

the Internet.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.09, eff. September 1, 2005.

Sec. 205.107. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION POLICY. (a) Subject to the advice and approval of

the medical board, the acupuncture board shall develop and

implement a policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of acupuncture board rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the acupuncture board's

jurisdiction.

(b) The acupuncture board procedures relating to alternative

dispute resolution must conform, to the extent possible, to any

model guidelines issued by the State Office of Administrative

Hearings for the use of alternative dispute resolution by state

agencies.

(c) The acupuncture board shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the acupuncture board.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.10, eff. September 1, 2005.

SUBCHAPTER D. PUBLIC ACCESS AND INFORMATION AND COMPLAINT

PROCEDURES

Sec. 205.151. PUBLIC INTEREST INFORMATION. (a) The acupuncture

board shall prepare information of public interest describing the

functions of the acupuncture board and the procedures by which

complaints are filed with and resolved by the acupuncture board.

(b) The acupuncture board shall make the information available

to the public and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 205.152. COMPLAINTS. (a) The acupuncture board by rule

shall establish methods by which consumers and service recipients

are notified of the name, mailing address, and telephone number

of the acupuncture board for the purpose of directing a complaint

to the acupuncture board. The acupuncture board may provide for

that notification:

(1) on each registration form, application, or written contract

for services of a person regulated under this chapter;

(2) on a sign prominently displayed in the place of business of

each person regulated under this chapter; or

(3) in a bill for service provided by a person regulated under

this chapter.

(b) The acupuncture board shall keep information about each

complaint filed with the acupuncture board. The information shall

include:

(1) the date the complaint is received;

(2) the name of the complainant;

(3) the subject matter of the complaint;

(4) a record of all persons contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) for a complaint for which the acupuncture board took no

action, an explanation of the reason the complaint was closed

without action.

(c) The acupuncture board shall keep a file about each written

complaint filed with the acupuncture board that the acupuncture

board has authority to resolve. The acupuncture board shall

provide to the person filing the complaint and each person who is

the subject of the complaint the acupuncture board's policies and

procedures pertaining to complaint investigation and resolution.

(d) The acupuncture board, at least quarterly and until final

disposition of the complaint, shall notify the person filing the

complaint and each person who is the subject of the complaint of

the status of the complaint unless the notice would jeopardize an

investigation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 205.1521. CONDUCT OF INVESTIGATION. The acupuncture board

shall complete a preliminary investigation of a complaint

received by the acupuncture board not later than the 30th day

after the date of receiving the complaint. The acupuncture board

shall first determine whether the acupuncturist constitutes a

continuing threat to the public welfare. On completion of the

preliminary investigation, the acupuncture board shall determine

whether to officially proceed on the complaint. If the

acupuncture board fails to complete the preliminary investigation

in the time required by this section, the acupuncture board's

official investigation of the complaint is considered to commence

on that date.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.11, eff. September 1, 2005.

Sec. 205.153. PUBLIC PARTICIPATION. (a) Subject to the advice

and approval of the medical board, the acupuncture board shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the acupuncture board and

to speak on any issue under the acupuncture board's jurisdiction.

(b) The executive director shall prepare and maintain a written

plan that describes how a person who does not speak English may

be provided reasonable access to the acupuncture board's programs

and services.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER E. LICENSE REQUIREMENTS

Sec. 205.201. LICENSE REQUIRED. Except as provided by Section

205.303, a person may not practice acupuncture in this state

unless the person holds a license to practice acupuncture issued

by the acupuncture board under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 3.12, eff. September 1, 2005.

Sec. 205.202. ISSUANCE OF LICENSE. (a) The acupuncture board

shall issue a license to practice acupuncture in this state to a

person who meets the requirements of this chapter and the rules

adopted under this chapter.

(b) The acupuncture board may delegate authority to medical

board employees to issue licenses under this chapter to

applicants who clearly meet all licensing requirements. If the

medical board employees determine that the applicant does not

clearly meet all licensing requirements, the application shall be

returned to the acupuncture board. A license issued under this

subsection does not require formal acupuncture board approval.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 3.13, eff. September 1, 2005.

Sec. 205.203. LICENSE EXAMINATION. (a) An applicant for a

license to practice acupuncture must pass an acupuncture

examination and a jurisprudence examination approved by the

acupuncture board as provided by this section.

(b) To be eligible for the examination, an applicant must:

(1) be at least 21 years of age;

(2) have completed at least 60 semester hours of college

courses, including basic science courses as determined by the

acupuncture board; and

(3) be a graduate of an acupuncture school with entrance

requirements and a course of instruction that meet standards set

under Section 205.206.

(c) The acupuncture examination shall be conducted on practical

and theoretical acupuncture and other subjects required by the

acupuncture board.

(c-1) The jurisprudence examination shall be conducted on the

licensing requirements and other laws, rules, or regulations

applicable to the professional practice of acupuncture in this

state.

(d) The examination may be in writing, by a practical

demonstration of the applicant's skill, or both, as required by

the acupuncture board.

(e) The medical board shall notify each applicant of the time

and place of the examination.

(f) The acupuncture board shall adopt rules for the

jurisprudence examination under Subsection (c-1) regarding:

(1) the development of the examination;

(2) applicable fees;

(3) administration of the examination;

(4) reexamination procedures;

(5) grading procedures; and

(6) notice of results.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.057(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 3.14, eff. September 1, 2005.

Sec. 205.204. APPLICATION FOR EXAMINATION. An application for

examination must be:

(1) in writing on a form prescribed by the acupuncture board;

(2) verified by affidavit;

(3) filed with the executive director; and

(4) accompanied by a fee in an amount set by the medical board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 205.2045. APPEARANCE OF APPLICANT BEFORE ACUPUNCTURE BOARD.

An applicant for a license to practice acupuncture may not be

required to appear before the acupuncture board or a committee of

the acupuncture board unless the application raises questions

concerning:

(1) a physical or mental impairment of the applicant;

(2) a criminal conviction of the applicant; or

(3) revocation of a professional license held by the applicant.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.057(b), eff.

Sept. 1, 2001.

Sec. 205.205. EXAMINATION RESULTS. (a) Not later than the 30th

day after the date a licensing examination is administered under

this chapter, the acupuncture board shall notify each examinee of

the results of the examination. If an examination is graded or

reviewed by a national testing service, the acupuncture board

shall notify examinees of the results of the examination not

later than the 14th day after the date the acupuncture board

receives the results from the testing service.

(b) If the notice of examination results graded or reviewed by a

national testing service will be delayed for longer than 90 days

after the examination date, the acupuncture board shall notify

the examinee of the reason for the delay before the 90th day. The

acupuncture board may require a testing service to notify

examinees of the results of an examination.

(c) If requested in writing by a person who fails a licensing

examination administered under this chapter, the acupuncture

board shall furnish the person with an analysis of the person's

performance on the examination if an analysis is available from

the national testing service.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 205.206. ACUPUNCTURE SCHOOLS. (a) A reputable acupuncture

school, in addition to meeting standards set by the acupuncture

board, must:

(1) maintain a resident course of instruction equivalent to not

less than six terms of four months each for a total of not less

than 1,800 instructional hours;

(2) provide supervised patient treatment for at least two terms

of the resident course of instruction;

(3) maintain a course of instruction in anatomy-histology,

bacteriology, physiology, symptomatology, pathology, meridian and

point locations, hygiene, and public health; and

(4) have the necessary teaching force and facilities for proper

instruction in required subjects.

(b) In establishing standards for the entrance requirements and

course of instruction of an acupuncture school, the acupuncture

board may consider the standards set by the National

Accreditation Commission for Schools and Colleges of Acupuncture

and Oriental Medicine.

(c) In addition to the other requirements of this section, an

acupuncture school or degree program is subject to approval by

the Texas Higher Education Coordinating Board unless the school

or program qualifies for an exemption under Section 61.303,

Education Code.

(d) In reviewing an acupuncture school or degree program as

required by Subsection (c), the Texas Higher Education

Coordinating Board shall seek input from the acupuncture board

regarding the standards to be used for assessing whether a school

or degree program adequately prepares an individual for the

practice of acupuncture.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 3.15, eff. September 1, 2005.

Sec. 205.207. RECIPROCAL LICENSE. The medical board may waive

any license requirement for an applicant after reviewing the

applicant's credentials and determining that the applicant holds

a license from another state that has license requirements

substantially equivalent to those of this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 205.208. TEMPORARY LICENSE. (a) The acupuncture board

may, through the executive director, issue a temporary license to

practice acupuncture to an applicant who:

(1) submits an application on a form prescribed by the

acupuncture board;

(2) has passed a national or other examination recognized by the

acupuncture board relating to the practice of acupuncture;

(3) pays the appropriate fee;

(4) if licensed in another state, is in good standing as an

acupuncturist; and

(5) meets all the qualifications for a license under this

chapter but is waiting for the next scheduled meeting of the

medical board for the license to be issued.

(b) A temporary license is valid for 100 days after the date

issued and may be extended only for another 30 days after the

date the initial temporary license expires.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER F. LICENSE RENEWAL

Sec. 205.251. ANNUAL RENEWAL REQUIRED. (a) The medical board

by rule shall provide for the annual renewal of a license to

practice acupuncture.

(b) The medical board by rule may adopt a system under which

licenses expire on various dates during the year. For the year in

which the license expiration date is changed, license fees shall

be prorated on a monthly basis so that each license holder pays

only that portion of the license fee that is allocable to the

number of months during which the license is valid. On renewal of

the license on the new expiration date, the total license renewal

fee is payable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 205.252. NOTICE OF LICENSE EXPIRATION. Not later than the

30th day before the expiration date of a person's license, the

medical board shall send written notice of the impending license

expiration to the person at the person's last known address

according to the records of the medical board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 205.253. PROCEDURE FOR RENEWAL. (a) A person who is

otherwise eligible to renew a license may renew an unexpired

license by paying the required renewal fee to the medical board

before the expiration date of the license. A person whose license

has expired may not engage in activities that require a license

until the license has been renewed under this section or Section

205.254.

(b) If the person's license has been expired for 90 days or

less, the person may renew the license by paying to the medical

board a fee in an amount equal to one and one-half times the

required renewal fee.

(c) If the person's license has been expired for longer than 90

days but less than one year, the person may renew the license by

paying to the medical board a fee in an amount equal to two times

the required renewal fee.

(d) If the person's license has been expired for one year or

longer, the person may not renew the license. The person may

obtain a new license by submitting to reexamination and complying

with the requirements and procedures for obtaining an original

license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 205.254. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE

PRACTITIONER. (a) The medical board may renew without

reexamination the license of a person who was licensed to

practice acupuncture in this state, moved to another state, and

is currently licensed and has been in practice in the other state

for the two years preceding application.

(b) The person must pay to the medical board a fee in an amount

equal to two times the required renewal fee for the license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 205.255. CONTINUING EDUCATION. (a) The acupuncture board

by rule may require a license holder to complete a certain number

of hours of continuing education courses approved by the

acupuncture board to renew a license.

(a-1) The acupuncture board shall establish written guidelines

for granting continuing education credit that specify:

(1) procedural requirements;

(2) the qualifications needed to be considered a preferred

provider of continuing education; and

(3) course content requirements.

(b) The acupuncture board shall consider the approval of a

course conducted by:

(1) a knowledgeable health care provider; or

(2) a reputable school, state, or professional organization.

(c) After guidelines are established under Subsection (a-1), the

acupuncture board shall delegate to medical board employees the

authority to approve course applications for courses that clearly

meet the guidelines. Medical board employees shall refer any

courses that are not clearly within the guidelines to the

acupuncture board for review and approval.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.058(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 3.16, eff. September 1, 2005.

SUBCHAPTER G. PRACTICE BY LICENSE HOLDER

Sec. 205.301. REFERRAL BY OTHER HEALTH CARE PRACTITIONER

REQUIRED. (a) A license holder may perform acupuncture on a

person only if the person was:

(1) evaluated by a physician or dentist, as appropriate, for the

condition being treated within six months before the date

acupuncture is performed; or

(2) referred by a chiropractor within 30 days before the date

acupuncture is performed.

(b) A license holder acting under Subsection (a)(1) must obtain

reasonable documentation that the required evaluation has taken

place. If the license holder is unable to determine that an

evaluation has taken place, the license holder must obtain a

written statement signed by the person on a form prescribed by

the acupuncture board that states the person has been evaluated

by a physician or dentist within the prescribed time. The form

must contain a clear statement that the person should be

evaluated by a physician or dentist for the condition being

treated by the license holder.

(c) A license holder acting under Subsection (a)(2) shall refer

the person to a physician after performing acupuncture 20 times

or for 30 days, whichever occurs first, if substantial

improvement does not occur in the person's condition for which

the referral was made.

(d) The medical board, with advice from the acupuncture board,

by rule may modify:

(1) the scope of the evaluation under Subsection (a)(1);

(2) the period during which treatment must begin under

Subsection (a)(1) or (2); or

(3) the number of treatments or days before referral to a

physician is required under Subsection (c).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 205.302. AUTHORIZED PRACTICE WITHOUT REFERRAL. (a) After

notice and public hearing, the medical board shall determine by

rule whether an acupuncturist may treat a patient for alcoholism

or chronic pain without a referral from a physician, dentist, or

chiropractor. The medical board shall make the determination

based on clinical evidence and what the medical board determines

to be in the best interest of affected patients.

(b) Notwithstanding Section 205.301, a license holder may,

without a referral from a physician, dentist, or chiropractor,

perform acupuncture on a person for:

(1) smoking addiction;

(2) weight loss; or

(3) substance abuse, to the extent permitted by medical board

rule adopted with advice from the acupuncture board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 719, Sec. 2, eff. Sept. 1,

2001.

Sec. 205.303. ACUDETOX SPECIALIST. (a) The medical board may

certify a person as an acudetox specialist under this section if

the person:

(1) provides to the medical board documentation that the person:

(A) is a licensed social worker, licensed professional

counselor, licensed psychologist, licensed chemical dependency

counselor, licensed vocational nurse, or licensed registered

nurse; and

(B) has successfully completed a training program in acupuncture

detoxification that meets guidelines approved by the medical

board; and

(2) pays a certification fee in an amount set by the medical

board.

(b) An acudetox specialist may practice acupuncture only:

(1) to the extent allowed by rules adopted by the medical board

for the treatment of alcoholism, substance abuse, or chemical

dependency; and

(2) under the supervision of a licensed acupuncturist or

physician.

(c) A program that includes the services of an acudetox

specialist shall:

(1) notify each participant in the program of the qualifications

of the acudetox specialist and of the procedure for registering a

complaint regarding the acudetox specialist with the medical

board; and

(2) keep a record of each client's name, the date the client

received the acudetox specialist's services, and the name,

signature, and certification number of the acudetox specialist.

(d) The medical board may annually renew the certification of an

acudetox specialist under this section if the person:

(1) provides to the medical board documentation that:

(A) the certification or license required under Subsection

(a)(1)(A) is in effect; and

(B) the person has successfully met continuing education

requirements established by the medical board under Subsection

(e); and

(2) pays a certification renewal fee in an amount set by the

medical board.

(e) The medical board shall establish continuing education

requirements for an acudetox specialist that, at a minimum,

include six hours of education in the practice of acupuncture and

a course in either clean needle technique or universal infection

control precaution procedures.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.059(a), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 892, Sec. 33, eff. Sept.

1, 2003.

Sec. 205.304. PROFESSIONAL REVIEW ACTION. Sections 160.002,

160.003, 160.006, 160.007(d), 160.013, 160.014, and 160.015 apply

to professional review actions relating to the practice of

acupuncture by an acupuncturist or acupuncturist student.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.060, eff.

Sept. 1, 2001.

Sec. 205.305. LICENSE HOLDER INFORMATION. (a) Each license

holder shall file with the acupuncture board:

(1) the license holder's mailing address;

(2) the address of the license holder's residence;

(3) the mailing address of each office of the license holder;

and

(4) the address for the location of each office of the license

holder that has an address different from the office's mailing

address.

(b) A license holder shall:

(1) notify the acupuncture board of a change of the license

holder's residence or business address; and

(2) provide the acupuncture board with the license holder's new

address not later than the 30th day after the date the address

change occurs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER H. DISCIPLINARY PROCEDURES

Sec. 205.351. GROUNDS FOR LICENSE DENIAL OR DISCIPLINARY ACTION.

(a) A license to practice acupuncture may be denied or, after

notice and hearing, a license holder may be subject to

disciplinary action under Section 205.352 if the license

applicant or license holder:

(1) intemperately uses drugs or intoxicating liquors to an

extent that, in the opinion of the board, could endanger the

lives of patients;

(2) obtains or attempts to obtain a license by fraud or

deception;

(3) has been adjudged mentally incompetent by a court;

(4) has a mental or physical condition that renders the person

unable to perform safely as an acupuncturist;

(5) fails to practice acupuncture in an acceptable manner

consistent with public health and welfare;

(6) violates this chapter or a rule adopted under this chapter;

(7) has been convicted of a crime involving moral turpitude or a

felony or is the subject of deferred adjudication or pretrial

diversion for such an offense;

(8) holds the person out as a physician or surgeon or any

combination or derivative of those terms unless the person is

also licensed by the medical board as a physician or surgeon;

(9) fraudulently or deceptively uses a license;

(10) engages in unprofessional or dishonorable conduct that is

likely to deceive, defraud, or injure a member of the public;

(11) commits an act in violation of state law if the act is

connected with the person's practice as an acupuncturist;

(12) fails to adequately supervise the activities of a person

acting under the supervision of the license holder;

(13) directly or indirectly aids or abets the practice of

acupuncture by any person not licensed to practice acupuncture by

the acupuncture board;

(14) is unable to practice acupuncture with reasonable skill and

with safety to patients because of illness, drunkenness, or

excessive use of drugs, narcotics, chemicals, or any other type

of material or because of any mental or physical condition;

(15) is the subject of repeated or recurring meritorious

health-care liability claims that in the opinion of the

acupuncture board evidence professional incompetence likely to

injure the public;

(16) has had a license to practice acupuncture suspended,

revoked, or restricted by another state or has been subject to

other disciplinary action by another state or by the uniformed

services of the United States regarding practice as an

acupuncturist; or

(17) sexually abuses or exploits another person through the

license holder's practice as an acupuncturist.

(b) If the acupuncture board proposes to suspend, revoke, or

refuse to renew a person's license, the person is entitled to a

hearing conducted by the State Office of Administrative Hearings.

(c) A complaint, indictment, or conviction of a violation of law

is not necessary for an action under Subsection (a)(11). Proof

of the commission of the act while in the practice of acupuncture

or under the guise of the practice of acupuncture is sufficient

for action by the acupuncture board.

(d) A certified copy of the record of the state or uniformed

services of the United States taking an action is conclusive

evidence of the action for purposes of Subsection (a)(16).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 3.17, eff. September 1, 2005.

Sec. 205.352. DISCIPLINARY POWERS OF ACUPUNCTURE BOARD. (a) On

finding that grounds exist to deny a license or take disciplinary

action against a license holder, the acupuncture board by order

may:

(1) deny the person's application for a license, license

renewal, or certificate to practice acupuncture or revoke the

person's license or certificate to practice acupuncture;

(2) require the person to submit to the care, counseling, or

treatment of a health care practitioner designated by the

acupuncture board as a condition for the issuance, continuance,

or renewal of a license or certificate to practice acupuncture;

(3) require the person to participate in a program of education

or counseling prescribed by the acupuncture board;

(4) suspend, limit, or restrict the person's license or

certificate to practice acupuncture, including limiting the

practice of the person to, or excluding from the practice, one or

more specified activities of acupuncture or stipulating periodic

review by the acupuncture board;

(5) require the person to practice under the direction of an

acupuncturist designated by the acupuncture board for a specified

period of time;

(6) assess an administrative penalty against the person as

provided by Subchapter J;

(7) require the person to perform public service considered

appropriate by the acupuncture board;

(8) stay enforcement of an order and place the person on

probation with the acupuncture board retaining the right to

vacate the probationary stay and enforce the original order for

noncompliance with the terms of probation or impose any other

remedial measure or sanction authorized by this section;

(9) require the person to continue or review professional

education until the person attains a degree of skill satisfactory

to the acupuncture board in those areas that are the basis of the

probation under Subdivision (8);

(10) require the person to report regularly to the acupuncture

board on matters that are the basis of the probation under

Subdivision (8); or

(11) administer a public reprimand.

(b) The acupuncture board may reinstate or reissue a license or

remove any disciplinary or corrective measure that the

acupuncture board has imposed under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 3.18, eff. September 1, 2005.

Sec. 205.3522. SURRENDER OF LICENSE. (a) The acupuncture board

may accept the voluntary surrender of a license.

(b) A surrendered license may not be returned to the license

holder unless the acupuncture board determines, under acupuncture

board rules, that the former holder of the license is competent

to resume practice.

(c) The acupuncture board shall recommend rules to the medical

board for determining the competency of a former license holder

to return to practice.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.19, eff. September 1, 2005.

Sec. 205.3523. PHYSICAL OR MENTAL EXAMINATION. (a) The

acupuncture board shall adopt guidelines, in conjunction with

persons interested in or affected by this section, to enable the

board to evaluate circumstances in which an acupuncturist or

applicant may be required to submit to an examination for mental

or physical health conditions, alcohol and substance abuse, or

professional behavior problems.

(b) The acupuncture board shall refer an acupuncturist or

applicant with a physical or mental health condition to the most

appropriate medical specialist. The acupuncture board may not

require an acupuncturist or applicant to submit to an examination

by a physician having a specialty specified by the board unless

medically indicated. The acupuncture board may not require an

acupuncturist or applicant to submit to an examination to be

conducted an unreasonable distance from the person's home or

place of business unless the acupuncturist or applicant resides

and works in an area in which there are a limited number of

physicians able to perform an appropriate examination.

(c) The guidelines adopted under this section do not impair or

remove the acupuncture board's power to make an independent

licensing decision.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.20, eff. September 1, 2005.

Sec. 205.354. RULES FOR DISCIPLINARY PROCEEDINGS. Rules of

practice adopted by the medical board under Section 2001.004,

Government Code, applicable to the proceedings for a disciplinary

action may not conflict with rules adopted by the State Office of

Administrative Hearings.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 205.3541. INFORMAL PROCEEDINGS. (a) The acupuncture board

by rule shall adopt procedures governing:

(1) informal disposition of a contested case under Section

2001.056, Government Code; and

(2) informal proceedings held in compliance with Section

2001.054, Government Code.

(b) Rules adopted under this section must require that:

(1) an informal meeting in compliance with Section 2001.054,

Government Code, be scheduled not later than the 180th day after

the date the complaint is filed with the acupuncture board,

unless good cause is shown by the acupuncture board for

scheduling the informal meeting after that date;

(2) the acupuncture board give notice to the license holder of

the time and place of the meeting not later than the 30th day

before the date the meeting is held;

(3) the complainant and the license holder be provided an

opportunity to be heard;

(4) at least one of the acupuncture board members participating

in the informal meeting as a panelist be a member who represents

the public;

(5) the acupuncture board's legal counsel or a representative of

the attorney general be present to advise the acupuncture board

or the medical board's staff; and

(6) an employee of the medical board be at the meeting to

present to the acupuncture board's representative the facts the

medical board staff reasonably believes it could prove by

competent evidence or qualified witnesses at a hearing.

(c) An affected acupuncturist is entitled, orally or in writing,

to:

(1) reply to the staff's presentation; and

(2) present the facts the acupuncturist reasonably believes the

acupuncturist could prove by competent evidence or qualified

witnesses at a hearing.

(d) After ample time is given for the presentations, the

acupuncture board panel shall recommend that the investigation be

closed or shall attempt to mediate the disputed matters and make

a recommendation regarding the disposition of the case in the

absence of a hearing under applicable law concerning contested

cases.

(e) If the license holder has previously been the subject of

disciplinary action by the acupuncture board, the acupuncture

board shall schedule the informal meeting as soon as practicable

but not later than the deadline prescribed by Subsection (b)(1).

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.21, eff. September 1, 2005.

Sec. 205.3542. ACUPUNCTURE BOARD REPRESENTATION IN INFORMAL

PROCEEDINGS. (a) In an informal proceeding under Section

205.3541, at least two panelists shall be appointed to determine

whether an informal disposition is appropriate.

(b) Notwithstanding Subsection (a) and Section 205.3541(b)(4),

an informal proceeding may be conducted by one panelist if the

affected acupuncturist waives the requirement that at least two

panelists conduct the informal proceeding. If the acupuncturist

waives that requirement, the panelist may be any member of the

acupuncture board.

(c) The panel requirements described by Subsection (a) apply to

an informal proceeding conducted by the acupuncture board under

Section 205.3541, including a proceeding to:

(1) consider a disciplinary case to determine if a violation has

occurred; or

(2) request modification or termination of an order.

(d) The panel requirements described by Subsection (a) do not

apply to an informal proceeding conducted by the acupuncture

board under Section 205.3541 to show compliance with an order of

the acupuncture board.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.22, eff. September 1, 2005.

Sec. 205.3543. ROLES AND RESPONSIBILITIES OF PARTICIPANTS IN

INFORMAL PROCEEDINGS. (a) An acupuncture board member that

serves as a panelist at an informal meeting under Section

205.3541 shall make recommendations for the disposition of a

complaint or allegation. The member may request the assistance

of a medical board employee at any time.

(b) Medical board employees shall present a summary of the

allegations against the affected acupuncturist and of the facts

pertaining to the allegation that the employees reasonably

believe may be proven by competent evidence at a formal hearing.

(c) An acupuncture board or medical board attorney shall act as

counsel to the panel and, notwithstanding Subsection (e), shall

be present during the informal meeting and the panel's

deliberations to advise the panel on legal issues that arise

during the proceeding. The attorney may ask questions of

participants in the informal meeting to clarify any statement

made by the participant. The attorney shall provide to the panel

a historical perspective on comparable cases that have appeared

before the acupuncture board or medical board, keep the

proceedings focused on the case being discussed, and ensure that

the medical board's employees and the affected acupuncturist have

an opportunity to present information related to the case.

During the panel's deliberation, the attorney may be present only

to advise the panel on legal issues and to provide information on

comparable cases that have appeared before the acupuncture board

or medical board.

(d) The panel and medical board employees shall provide an

opportunity for the affected acupuncturist and the

acupuncturist's authorized representative to reply to the board

employees' presentation and to present oral and written

statements and facts that the acupuncturist and representative

reasonably believe could be proven by competent evidence at a

formal hearing.

(e) An employee of the medical board who participated in the

presentation of the allegation or information gathered in the

investigation of the complaint, the affected acupuncturist, the

acupuncturist's authorized representative, the complainant, the

witnesses, and members of the public may not be present during

the deliberations of the panel. Only the members of the panel

and the attorney serving as counsel to the panel may be present

during the deliberations.

(f) The panel shall recommend the dismissal of the complaint or

allegations or, if the panel determines that the affected

acupuncturist has violated a statute or acupuncture board rule,

the panel may recommend board action and terms for an informal

settlement of the case.

(g) The panel's recommendations under Subsection (f) must be

made in a written order and presented to the affected

acupuncturist and the acupuncturist's authorized representative.

The acupuncturist may accept the proposed settlement within the

time established by the panel at the informal meeting. If the

acupuncturist rejects the proposed settlement or does not act

within the required time, the acupuncture board may proceed with

the filing of a formal complaint with the State Office of

Administrative Hearings.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.23, eff. September 1, 2005.

Sec. 205.3544. LIMIT ON ACCESS TO INVESTIGATION FILES. The

acupuncture board shall prohibit or limit access to an

investigation file relating to a license holder in an informal

proceeding in the manner provided by Section 164.007(c).

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.24, eff. September 1, 2005.

Sec. 205.355. REQUIRED DISCIPLINARY ACTION FOR FAILURE TO OBTAIN

REFERRAL. Except as provided by Section 205.301(a)(2), a license

to practice acupuncture shall be denied or, after notice and

hearing, revoked if the applicant or license holder violates

Section 205.301(a)(1).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 205.356. REHABILITATION ORDER. (a) The acupuncture board,

through an agreed order or after a contested proceeding, may

impose a nondisciplinary rehabilitation order on an applicant, as

a prerequisite for issuing a license, or on a license holder

based on:

(1) the person's intemperate use of drugs or alcohol directly

resulting from habituation or addiction caused by medical care or

treatment provided by a physician;

(2) the person's intemperate use of drugs or alcohol during the

five years preceding the date of the report that could adversely

affect the person's ability to safely practice as an

acupuncturist, if the person:

(A) reported the use;

(B) has not previously been the subject of a substance abuse

related order of the acupuncture board; and

(C) did not violate the standard of care as a result of the

impairment;

(3) a judgment by a court that the person is of unsound mind; or

(4) the results of a mental or physical examination, or an

admission by the person, indicating that the person suffers from

a potentially dangerous limitation or an inability to practice as

an acupuncturist with reasonable skill and safety by reason of

illness or as a result of any physical or mental condition.

(b) The acupuncture board may not issue an order under this

section if, before the individual signs the proposed order, the

board receives a valid complaint with regard to the individual

based on the individual's intemperate use of drugs or alcohol in

a manner affecting the standard of care.

(c) The acupuncture board must determine whether an individual

has committed a standard of care violation described by

Subsection (a)(2) before imposing an order under this section.

(d) The acupuncture board may disclose a rehabilitation order to

a local or statewide private acupuncture association only as

provided by Section 205.3562.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 3.25, eff. September 1, 2005.

Sec. 205.3561. EXPERT IMMUNITY. An expert who assists the

acupuncture board is immune from suit and judgment and may not be

subjected to a suit for damages for any investigation, report,

recommendation, statement, evaluation, finding, or other action

taken without fraud or malice in the course of assisting the

board in a disciplinary proceeding. The attorney general shall

represent the expert in any suit resulting from a service

provided by the expert in good faith to the acupuncture board.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.26, eff. September 1, 2005.

Sec. 205.3562. RESPONSIBILITIES OF PRIVATE ASSOCIATIONS. (a)

If a rehabilitation order imposed under Section 205.356 requires

a license holder to participate in activities or programs

provided by a local or statewide private acupuncture association,

the acupuncture board shall inform the association of the license

holder's duties under the order. The information provided under

this section must include specific guidance to enable the

association to comply with any requirements necessary to assist

in the acupuncturist's rehabilitation.

(b) The acupuncture board may provide to the association any

information that the board determines to be necessary, including

a copy of the rehabilitation order. Any information received by

the association remains confidential, is not subject to

discovery, subpoena, or other means of legal compulsion, and may

be disclosed only to the acupuncture board.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.26, eff. September 1, 2005.

Sec. 205.357. EFFECT OF REHABILITATION ORDER. (a) A

rehabilitation order imposed under Section 205.356 is a

nondisciplinary private order. If entered by agreement, the order

is an agreed disposition or settlement agreement for purposes of

civil litigation and is exempt from the open records law.

(b) A rehabilitation order imposed under Section 205.356 must

contain findings of fact and conclusions of law. The order may

impose a revocation, cancellation, suspension, period of

probation or restriction, or any other term authorized by this

chapter or agreed to by the acupuncture board and the person

subject to the order.

(c) A violation of a rehabilitation order may result in

disciplinary action under the provisions of this chapter for

contested matters or the terms of the agreed order.

(d) A violation of a rehabilitation order is grounds for

disciplinary action based on:

(1) unprofessional or dishonorable conduct; or

(2) any provision of this chapter that applies to the conduct

resulting in the violation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 205.358. AUDIT OF REHABILITATION ORDER. (a) The

acupuncture board shall keep rehabilitation orders imposed under

Section 205.356 in a confidential file. The file is subject to an

independent audit to ensure that only qualified license holders

are subject to rehabilitation orders. The audit shall be

conducted by a state auditor or private auditor with whom the

acupuncture board contracts to perform the audit.

(b) An audit may be performed at any time at the direction of

the acupuncture board. The acupuncture board shall ensure that an

audit is performed at least once in each three-year period.

(c) The audit results are a matter of public record and shall be

reported in a manner that maintains the confidentiality of each

license holder who is subject to a rehabilitation order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 205.359. SUBPOENA. (a) On behalf of the acupuncture

board, the executive director of the medical board or the

presiding officer of the acupuncture board may issue a subpoena

or subpoena duces tecum:

(1) for purposes of an investigation or contested proceeding

related to:

(A) alleged misconduct by an acupuncturist; or

(B) an alleged violation of this chapter or other law related to

practice as an acupuncturist or to the provision of health care

under the authority of this chapter; and

(2) to determine whether to:

(A) issue, suspend, restrict, revoke, or cancel a license

authorized by this chapter; or

(B) deny or grant an application for a license under this

chapter.

(b) Failure to timely comply with a subpoena issued under this

section is a ground for:

(1) disciplinary action by the acupuncture board or any other

licensing or regulatory agency with jurisdiction over the

individual or entity subject to the subpoena; and

(2) denial of a license application.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 205.360. DELEGATION OF CERTAIN COMPLAINT DISPOSITIONS. (a)

The acupuncture board may delegate to a committee of medical

board employees the authority to dismiss or enter into an agreed

settlement of a complaint that does not relate directly to

patient care or that involves only administrative violations.

The disposition determined by the committee must be approved by

the acupuncture board at a public meeting.

(b) A complaint delegated under this section shall be referred

for informal proceedings under Section 205.3541 if:

(1) the committee of employees determines that the complaint

should not be dismissed or settled;

(2) the committee is unable to reach an agreed settlement; or

(3) the affected acupuncturist requests that the complaint be

referred for informal proceedings.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.27, eff. September 1, 2005.

Sec. 205.361. TEMPORARY SUSPENSION. (a) The presiding officer

of the acupuncture board, with that board's approval, shall

appoint a three-member disciplinary panel consisting of

acupuncture board members to determine whether a person's license

to practice as an acupuncturist should be temporarily suspended.

(b) If the disciplinary panel determines from the information

presented to the panel that a person licensed to practice as an

acupuncturist would, by the person's continuation in practice,

constitute a continuing threat to the public welfare, the

disciplinary panel shall temporarily suspend the license of that

person.

(c) A license may be suspended under this section without notice

or hearing on the complaint if:

(1) institution of proceedings for a hearing before the

acupuncture board is initiated simultaneously with the temporary

suspension; and

(2) a hearing is held under Chapter 2001, Government Code, and

this chapter as soon as possible.

(d) Notwithstanding Chapter 551, Government Code, the

disciplinary panel may hold a meeting by telephone conference

call if immediate action is required and convening of the panel

at one location is inconvenient for any member of the

disciplinary panel.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.28, eff. September 1, 2005.

Sec. 205.362. CEASE AND DESIST ORDER. (a) If it appears to the

acupuncture board that a person who is not licensed under this

chapter is violating this chapter, a rule adopted under this

chapter, or another state statute or rule relating to the

practice of acupuncture, the board, after notice and opportunity

for a hearing, may issue a cease and desist order prohibiting the

person from engaging in the activity.

(b) A violation of an order under this section constitutes

grounds for imposing an administrative penalty under Section

205.352.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.29, eff. September 1, 2005.

Sec. 205.363. REFUND. (a) Subject to Subsection (b), the

acupuncture board may order a license holder to pay a refund to a

consumer as provided in an agreement resulting from an informal

settlement conference instead of or in addition to imposing an

administrative penalty under this subchapter.

(b) The amount of a refund ordered under Subsection (a) may not

exceed the amount the consumer paid to the license holder for a

service regulated by this chapter. The acupuncture board may not

require payment of other damages or estimate harm in a refund

order.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.30, eff. September 1, 2005.

Sec. 205.364. MODIFICATION OF FINDINGS OR RULINGS BY

ADMINISTRATIVE LAW JUDGE. The acupuncture board may change a

finding of fact or conclusion of law or vacate or modify an order

of an administrative law judge only if the acupuncture board

makes a determination required by Section 2001.058(e), Government

Code.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.31, eff. September 1, 2005.

SUBCHAPTER I. CRIMINAL PENALTIES AND OTHER ENFORCEMENT PROVISIONS

Sec. 205.401. CRIMINAL PENALTY. (a) Except as provided by

Section 205.303, a person commits an offense if the person

practices acupuncture in this state without a license issued

under this chapter.

(b) Each day a person practices acupuncture in violation of

Subsection (a) constitutes a separate offense.

(c) An offense under Subsection (a) is a felony of the third

degree.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 205.402. INJUNCTIVE RELIEF; CIVIL PENALTY. (a) The

acupuncture board, the attorney general, or a district or county

attorney may bring a civil action to compel compliance with this

chapter or to enforce a rule adopted under this chapter.

(b) In addition to injunctive relief or any other remedy

provided by law, a person who violates this chapter or a rule

adopted under this chapter is liable to the state for a civil

penalty in an amount not to exceed $2,000 for each violation.

(c) Each day a violation continues or occurs is a separate

violation for purposes of imposing a civil penalty.

(d) The attorney general, at the request of the acupuncture

board or on the attorney general's own initiative, may bring a

civil action to collect a civil penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 3.32, eff. September 1, 2005.

SUBCHAPTER J. ADMINISTRATIVE PENALTIES

Sec. 205.451. IMPOSITION OF ADMINISTRATIVE PENALTY. The

acupuncture board by order may impose an administrative penalty

against a person licensed or regulated under this chapter who

violates this chapter or a rule or order adopted under this

chapter.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.34, eff. September 1, 2005.

Sec. 205.452. PROCEDURE. (a) The acupuncture board by rule

shall prescribe the procedure by which it may impose an

administrative penalty.

(b) A proceeding under this subchapter is subject to Chapter

2001, Government Code.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.34, eff. September 1, 2005.

Sec. 205.453. AMOUNT OF PENALTY. (a) The amount of an

administrative penalty may not exceed $5,000 for each violation.

Each day a violation continues or occurs is a separate violation

for purposes of imposing a penalty.

(b) The amount of the penalty shall be based on:

(1) the seriousness of the violation, including:

(A) the nature, circumstances, extent, and gravity of any

prohibited act; and

(B) the hazard or potential hazard created to the health,

safety, or economic welfare of the public;

(2) the economic harm to property or the environment caused by

the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.34, eff. September 1, 2005.

Sec. 205.454. NOTICE OF VIOLATION AND PENALTY. (a) If the

acupuncture board by order determines that a violation has

occurred and imposes an administrative penalty, the acupuncture

board shall notify the affected person of the board's order.

(b) The notice must include a statement of the right of the

person to judicial review of the order.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.34, eff. September 1, 2005.

Sec. 205.455. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Not later than the 30th day after the date the acupuncture

board's order imposing the administrative penalty is final, the

person shall:

(1) pay the penalty;

(2) pay the penalty and file a petition for judicial review

contesting the occurrence of the violation, the amount of the

penalty, or both; or

(3) without paying the penalty, file a petition for judicial

review contesting the occurrence of the violation, the amount of

the penalty, or both.

(b) Within the 30-day period, a person who acts under Subsection

(a)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving to the court a supersedeas bond approved by the court

for the amount of the penalty and that is effective until all

judicial review of the acupuncture board's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court an affidavit of the person stating

that the person is financially unable to pay the penalty and is

financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the presiding officer of

the acupuncture board by certified mail.

(c) If the presiding officer of the acupuncture board receives a

copy of an affidavit under Subsection (b)(2), the presiding

officer may file with the court a contest to the affidavit not

later than the fifth day after the date the copy is received.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay the enforcement

of the penalty on finding that the alleged facts are true. The

person who files an affidavit has the burden of proving that the

person is financially unable to pay the penalty and to give a

supersedeas bond.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.34, eff. September 1, 2005.

Sec. 205.456. COLLECTION OF PENALTY. If the person does not pay

the administrative penalty and the enforcement of the penalty is

not stayed, the presiding officer of the acupuncture board may

refer the matter to the attorney general for collection of the

penalty.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.34, eff. September 1, 2005.

Sec. 205.457. DETERMINATION BY COURT. (a) If on appeal the

court sustains the determination that a violation occurred, the

court may uphold or reduce the amount of the administrative

penalty and order the person to pay the full or reduced penalty.

(b) If the court does not sustain the determination that a

violation occurred, the court shall order that a penalty is not

owed.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.34, eff. September 1, 2005.

Sec. 205.458. REMITTANCE OF PENALTY AND INTEREST. (a) If after

judicial review the administrative penalty is reduced or not

imposed by the court, the court shall, after the judgment becomes

final:

(1) order that the appropriate amount, plus accrued interest, be

remitted to the person if the person paid the penalty; or

(2) order the release of the bond in full if the penalty is not

imposed or order the release of the bond after the person pays

the penalty imposed if the person posted a supersedeas bond.

(b) The interest paid under Subsection (a)(1) is the rate

charged on loans to depository institutions by the New York

Federal Reserve Bank. The interest is paid for the period

beginning on the date the penalty is paid and ending on the date

the penalty is remitted.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 3.34, eff. September 1, 2005.



CHAPTER 206. SURGICAL ASSISTANTS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE C. OTHER PROFESSIONS PERFORMING MEDICAL PROCEDURES

CHAPTER 206. SURGICAL ASSISTANTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 206.001. DEFINITIONS. In this chapter:

(1) "Advisory committee" means the advisory committee created

under this chapter.

(2) "Delegating physician" means a physician who is licensed by

the medical board either as a doctor of medicine or doctor of

osteopathic medicine and who delegates, to a licensed surgical

assistant, surgical assisting and oversees and accepts

responsibility for that surgical assisting.

(3) "Direct supervision" means supervision by a delegating

physician who is physically present and who personally directs

delegated acts and remains immediately available to personally

respond to any emergency until the patient is released from the

operating room or care and has been transferred, as determined by

medical board rule, to another physician.

(4) "Executive director" means the executive director of the

medical board.

(5) "Medical board" means the Texas Medical Board.

(6) "Surgical assisting" means providing aid under direct

supervision in exposure, hemostasis, and other intraoperative

technical functions that assist a physician in performing a safe

operation with optimal results for the patient, including the

delegated authority to provide local infiltration or the topical

application of a local anesthetic at the operation site. This

term is synonymous with "first assisting."

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 4.01, eff. September 1, 2005.

Sec. 206.002. APPLICABILITY. (a) A person is not required to

hold a license under this chapter if the person is:

(1) a student enrolled in a surgical assistant education program

approved by the medical board who is assisting in a surgical

operation that is an integral part of the program of study;

(2) a surgical assistant employed in the service of the federal

government while performing duties related to that employment;

(3) a person acting under the delegated authority of a licensed

physician;

(4) a licensed health care worker acting within the scope of the

person's license;

(5) a registered nurse; or

(6) a licensed physician assistant.

(b) This chapter does not affect the authority of a licensed

physician to delegate acts under Subtitle B.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER B. ADVISORY COMMITTEE

Sec. 206.051. ADVISORY COMMITTEE. (a) The advisory committee

is an informal advisory committee to the medical board and is not

subject to Chapter 2110, Government Code.

(b) The advisory committee has no independent rulemaking

authority.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.052. APPOINTMENT OF ADVISORY COMMITTEE. (a) The

advisory committee consists of six members appointed by the

president of the medical board. One member must be a registered

perioperative nurse with at least five years of clinical

experience as a registered perioperative nurse. Each of the

remaining members must be:

(1) a practicing surgical assistant who has at least five years

of clinical experience as a surgical assistant; or

(2) a physician licensed in this state who supervises a surgical

assistant.

(b) Appointments to the advisory committee shall be made without

regard to the race, color, disability, sex, religion, age, or

national origin of the appointees.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.053. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a cooperative and

voluntarily joined association of business or professional

competitors in this state designed to assist its members and its

industry or profession in dealing with mutual business or

professional problems and in promoting their common interest.

(b) A person may not be a member of the advisory committee if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of surgical assisting; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of surgical

assisting.

(c) A person may not be a member of the advisory committee if

the person is required to register as a lobbyist under Chapter

305, Government Code, because of the person's activities for

compensation on behalf of a profession related to the field of

surgical assisting.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.054. TERMS; VACANCY. (a) Members of the advisory

committee are appointed for two-year terms. The terms of the

members expire on February 1 of each odd-numbered year.

(b) If a vacancy occurs during a member's term, the president of

the medical board shall appoint a new member to fill the

unexpired term.

(c) An advisory committee member may not serve more than two

consecutive full terms.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.055. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the advisory committee that a member:

(1) does not have at the time of appointment the qualifications

required by Section 206.052;

(2) does not maintain during service on the advisory committee

the qualifications required by Section 206.052;

(3) is ineligible for membership under Section 206.053; or

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term.

(b) The validity of an action of the committee is not affected

by the fact that it is taken when a ground for removal of a

committee member exists.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.056. OFFICERS. The president of the medical board

shall designate biennially a committee member as the presiding

officer of the advisory committee to serve in that capacity at

the will of the president.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.057. PER DIEM. An advisory committee member is not

entitled to reimbursement for travel expenses or compensation.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.058. MEETINGS. (a) The advisory committee shall meet

as requested by the medical board.

(b) A meeting may be held by telephone conference call.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER C. POWERS AND DUTIES OF MEDICAL BOARD

Sec. 206.101. GENERAL POWERS AND DUTIES. The medical board

shall:

(1) establish qualifications for a surgical assistant to

practice in this state;

(2) establish requirements for an examination for a license to

practice as a surgical assistant;

(3) establish minimum education and training requirements

necessary for a license to practice as a surgical assistant;

(4) prescribe the application form for a license to practice as

a surgical assistant; and

(5) develop an approved program of mandatory continuing

education and the manner in which attendance at all approved

courses, clinics, forums, lectures, programs, or seminars is

monitored and recorded.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.102. ANNUAL REPORT. (a) The medical board shall

prepare annually a complete and detailed written report

accounting for all funds received and disbursed by the medical

board under this chapter during the preceding fiscal year.

(b) The annual report must meet the reporting requirements

applicable to financial reporting provided in the General

Appropriations Act.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.103. GIFTS, GRANTS, AND DONATIONS. In addition to any

fees paid to the medical board or money appropriated to the

medical board, the medical board may receive and accept under

this chapter a gift, grant, donation, or other item of value from

any source, including the United States or a private source.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER D. PUBLIC INTEREST INFORMATION; COMPLAINT AND

INVESTIGATIVE INFORMATION

Sec. 206.151. PUBLIC PARTICIPATION. (a) The medical board

shall develop and implement policies that provide the public with

a reasonable opportunity to appear before the medical board and

speak on any issue relating to surgical assistants.

(b) The executive director of the medical board shall prepare

and maintain a written plan that describes how a person who does

not speak English may be provided reasonable access to the

medical board's programs and services under this chapter.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.152. PUBLIC INTEREST INFORMATION. (a) The medical

board shall prepare information of public interest describing the

functions of the medical board and the procedures by which

complaints are filed and resolved under this chapter.

(b) The medical board shall make the information available to

the public and appropriate state agencies.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.153. COMPLAINTS. (a) The medical board by rule shall

establish methods by which consumers and service recipients are

notified of the name, mailing address, and telephone number of

the medical board for the purpose of directing complaints about

licensed surgical assistants to the medical board.

(b) The medical board shall list with its regular telephone

number any toll-free telephone number established under other

state law that may be called to present a complaint about a

licensed surgical assistant.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.154. RECORDS OF COMPLAINTS. (a) The medical board

shall maintain a file on each written complaint filed with the

medical board under this chapter. The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the medical board;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

medical board closed the file without taking action other than to

investigate the complaint.

(b) The medical board shall provide to the person filing the

complaint and to each person who is a subject of the complaint a

copy of the medical board's policies and procedures relating to

complaint investigation and resolution. A person who reports a

complaint by phone shall be given information on how to file a

written complaint.

(c) The medical board, at least quarterly and until final

disposition of the complaint, shall notify the person filing the

complaint and each person who is a subject of the complaint of

the status of the investigation unless the notice would

jeopardize an undercover investigation.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.155. LICENSE HOLDER ACCESS TO COMPLAINT INFORMATION.

(a) The medical board shall provide a license holder who is the

subject of a formal complaint filed under this chapter with

access to all information in its possession that the medical

board intends to offer into evidence in presenting its case in

chief at the contested hearing on the complaint, subject to any

other privilege or restriction established by rule, statute, or

legal precedent. The medical board shall provide the information

not later than the 30th day after receipt of a written request

from the license holder or the license holder's counsel, unless

good cause is shown for delay.

(b) Notwithstanding Subsection (a), the medical board is not

required to provide:

(1) medical board investigative reports;

(2) investigative memoranda;

(3) the identity of a nontestifying complainant;

(4) attorney-client communications;

(5) attorney work product; or

(6) other material covered by a privilege recognized by the

Texas Rules of Civil Procedure or the Texas Rules of Evidence.

(c) The provision of information does not constitute a waiver of

privilege or confidentiality under this chapter or other law.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.156. HEALTH CARE ENTITY REQUEST FOR INFORMATION. On

the written request of a health care entity, the medical board

shall provide to the entity:

(1) information about a complaint filed against a license holder

that was resolved after investigation by:

(A) a disciplinary order of the medical board; or

(B) an agreed settlement; and

(2) the basis of and current status of any complaint under

active investigation that has been referred by the executive

director or the director's designee for legal action.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.157. CONFIDENTIALITY OF INVESTIGATIVE INFORMATION. A

complaint, adverse report, investigation file, or other report,

the identity of and reports made by a physician or surgical

assistant performing or supervising compliance monitoring for the

medical board, or other investigative information in the

possession of or received or gathered by the medical board,

medical board employee or agent relating to a license holder, a

license application, or a criminal investigation or proceeding is

privileged and confidential and is not subject to discovery,

subpoena, or other means of legal compulsion for release to any

person other than the medical board or medical board employee or

agent involved in license holder discipline.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.1575. CONDUCT OF INVESTIGATION. The medical board

shall complete a preliminary investigation of a complaint not

later than the 30th day after the date of receiving the

complaint. The medical board shall first determine whether the

surgical assistant constitutes a continuing threat to the public

welfare. On completion of the preliminary investigation, the

medical board shall determine whether to officially proceed on

the complaint. If the medical board fails to complete the

preliminary investigation in the time required by this section,

the medical board's official investigation is considered to

commence on that date.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 4.02, eff. September 1, 2005.

Sec. 206.158. PERMITTED DISCLOSURE OF INVESTIGATIVE INFORMATION.

(a) Investigative information in the possession of the medical

board, medical board employee, or agent that relates to the

discipline of a license holder may be disclosed to:

(1) a licensing authority in another state or a territory or

country in which the license holder is licensed or has applied

for a license; or

(2) a peer review committee reviewing:

(A) an application for privileges; or

(B) the qualifications of the license holder with respect to

retaining privileges.

(b) If the investigative information in the possession of the

medical board or a medical board employee or agent indicates a

crime may have been committed, the medical board shall report the

information to the proper law enforcement agency. The medical

board shall cooperate with and assist all law enforcement

agencies conducting criminal investigations of a license holder

by providing information relevant to the investigation.

Confidential information disclosed by the medical board to a law

enforcement agency remains confidential and may not be disclosed

by the law enforcement agency except as necessary to further the

investigation.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.159. IMMUNITY AND REPORTING REQUIREMENTS. (a) A

medical peer review committee in this state, a quality assurance

committee in this state, a surgical assistant, a surgical

assistant student, a physician practicing medicine in this state,

or any person usually present in an operating room, including a

nurse or surgical technologist, shall report relevant information

to the advisory committee related to the acts of a surgical

assistant in this state if, in that person's opinion, a surgical

assistant poses a continuing threat to the public welfare through

the person's practice as a surgical assistant. The duty to report

under this section may not be nullified through contract.

(b) A person who, without malice, furnishes records,

information, or assistance to the advisory committee under this

section is immune from any civil liability arising from that

action in a suit against the person brought by or on behalf of a

surgical assistant who is reported under this section.

(c) Sections 160.002, 160.003, 160.006, 160.007, 160.009,

160.013, and 160.014 apply to medical peer review regarding a

licensed surgical assistant.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER E. LICENSE REQUIREMENTS

Sec. 206.201. LICENSE REQUIRED. (a) Except as provided by

Section 206.002, a person may not practice as a surgical

assistant unless the person is licensed under this chapter.

(b) Unless the person holds a license under this chapter, a

person may not use, in connection with the person's name:

(1) the title "Licensed Surgical Assistant"; or

(2) any other designation that would imply that the person is a

licensed surgical assistant.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.202. LICENSE APPLICATION. An applicant for a license

must:

(1) file a written application with the medical board on a form

prescribed by the medical board; and

(2) pay the application fee set by the medical board.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.203. LICENSE ELIGIBILITY. (a) Except as provided by

Section 206.206, to be eligible for a license, a person must:

(1) be of good moral character;

(2) have not been convicted of a felony or a crime involving

moral turpitude;

(3) not use drugs or alcohol to an extent that affects the

applicant's professional competency;

(4) not have had a license or certification revoked by a

licensing agency or by a certifying professional organization;

and

(5) not have engaged in fraud or deceit in applying for a

license under this chapter.

(b) In addition to meeting the requirements of Subsection (a), a

person must:

(1) pass the examination required by Section 206.204;

(2) hold at least an associate's degree based on completion of

an educational program that is substantially equivalent to the

education required for a registered nurse or physician assistant

who specializes in surgical assisting;

(3) demonstrate to the satisfaction of the medical board the

completion of full-time work experience performed in this country

under the direct supervision of a physician licensed in this

country and consisting of at least 2,000 hours of performance as

an assistant in surgical procedures for the three years preceding

the date of application; and

(4) possess a current certification by a national certifying

body approved by the medical board.

(c) A degree program described by Subsection (b)(2) must contain

a clinical component and must include courses in anatomy,

physiology, basic pharmacology, aseptic techniques, operative

procedures, chemistry, microbiology, and pathophysiology.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.204. EXAMINATION. An applicant for a surgical

assistant license must pass a surgical assistant examination

approved by the medical board. Any written portion of the

examination must be validated by an independent testing

professional.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.205. SPECIAL ELIGIBILITY FOR LICENSE. (a) A person

who is otherwise eligible for a license under Section 206.203 is

not required to take the examination required by Section

206.203(b)(1) if the person:

(1) passed a surgical assistant examination required for

certification under Section 206.203(b)(4) that the medical board

determines is substantially equivalent to the examination

required by the medical board under this chapter; and

(2) applies for a license under this section before September 1,

2002.

(b) A person who is otherwise eligible for a license under

Section 206.203 is not required to meet the educational

requirements under Section 206.203(b)(2) if the person applies

for a license under this section before September 1, 2002, and:

(1) will complete before the third anniversary of the date the

license is issued under this subsection the following academic

courses approved by the medical board:

(A) anatomy;

(B) physiology;

(C) basic pharmacology;

(D) aseptic techniques;

(E) operative procedures;

(F) chemistry; and

(G) microbiology; or

(2) has been continuously certified since September 30, 1995, as

a surgical assistant by a national certifying body approved by

the medical board and has practiced full-time as a surgical

assistant under the direct supervision of a physician licensed in

this country.

(c) A license issued under Subsection (b)(1) may not be renewed

after the third anniversary of the date of issuance unless the

license holder completes the academic courses described by

Subsection (b)(1).

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.206. TEMPORARY LICENSE. (a) The medical board may,

through the executive director, issue a temporary license to an

applicant who:

(1) submits an application on a form prescribed by the medical

board;

(2) has passed an examination required by the medical board

relating to the practice of surgical assisting;

(3) pays the appropriate fee set by the medical board;

(4) if licensed in another state, is licensed in good standing;

and

(5) meets all the qualifications for a license under this

chapter and is waiting for the next scheduled meeting of the

medical board for the license to be issued.

(b) A temporary license is valid until the 100th day after the

date issued and may be extended until the 130th day after the

date issued.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.207. ASSISTANCE BY MEDICAL BOARD. The medical board

shall provide administrative and clerical employees as necessary

to administer this subchapter.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.208. FEES. (a) The medical board shall set and

collect fees in amounts that are reasonable and necessary to

cover the costs of administering and enforcing this chapter

without the use of any other funds generated by the medical

board.

(b) Fees collected by the medical board under this chapter shall

be deposited by the medical board in the state treasury to the

credit of an account in the general revenue fund and may be spent

to cover the costs of administering and enforcing this chapter.

At the end of each fiscal biennium, the comptroller shall

transfer any surplus money remaining in the account to the

general revenue fund.

(c) All money paid to the medical board under this chapter is

subject to Subchapter F, Chapter 404, Government Code.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.209. ISSUANCE AND RENEWAL OF LICENSE. (a) The medical

board shall issue a surgical assistant license in this state to a

person who meets the requirements of this chapter and the rules

adopted under this chapter.

(b) The medical board may delegate authority to board employees

to issue licenses under this chapter to applicants who clearly

meet all licensing requirements. If the medical board employees

determine that the applicant does not clearly meet all licensing

requirements, the application shall be returned to the medical

board. A license issued under this subsection does not require

formal medical board approval.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 4.03, eff. September 1, 2005.

Sec. 206.210. LICENSE RENEWAL. (a) A surgical assistant

license expires on the second anniversary of the date of

issuance. The medical board by rule shall provide for the renewal

of a surgical assistant license.

(b) The medical board by rule may adopt a system under which

licenses expire on various dates during the year. For the year in

which the license expiration date is changed, license fees shall

be prorated on a monthly basis so that each license holder pays

only that portion of the license fee that is allocable to the

number of months during which the license is valid. On renewal of

the license on the new expiration date, the total license renewal

fee is payable.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 886, Sec. 1, eff.

Sept. 1, 2003.

Sec. 206.211. NOTICE OF LICENSE RENEWAL. At least 30 days

before the expiration of a person's license, the medical board

shall send written notice of the impending license expiration to

the person at the license holder's last known address according

to the records of the medical board.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.212. PROCEDURE FOR RENEWAL. (a) A person who is

otherwise eligible to renew a license may renew an unexpired

license by paying the required renewal fee to the medical board

before the expiration date of the license. A person whose license

has expired may not engage in activities that require a license

until the license has been renewed under this section.

(b) If the person's license has been expired for 90 days or

less, the person may renew the license by paying to the medical

board one and one-half times the required renewal fee.

(c) If the person's license has been expired for longer than 90

days but less than one year, the person may renew the license by

paying to the medical board two times the required renewal fee.

(d) If the person's license has been expired for one year or

longer, the person may not renew the license. The person may

obtain a new license by complying with the requirements and

procedures for obtaining an original license.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.213. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE

PRACTITIONER. (a) If the person was licensed as a surgical

assistant in this state, moved to another state, and is currently

licensed as a surgical assistant and has been in practice as a

surgical assistant in the other state for the two years preceding

application, the person may renew an expired surgical assistant

license without reexamination.

(b) The person must pay to the medical board a fee that is equal

to two times the required renewal fee for the license.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.214. LICENSE HOLDER INFORMATION. (a) Each license

holder shall file with the medical board:

(1) the license holder's mailing address;

(2) the address of the license holder's residence;

(3) the mailing address of each of the license holder's offices;

and

(4) the address for the location of each of the license holder's

offices if that address is different from the office's mailing

address.

(b) A license holder shall:

(1) notify the medical board of a change of the license holder's

residence or business address; and

(2) provide the medical board with the license holder's new

address not later than the 30th day after the date the address

change occurs.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER F. SCOPE OF PRACTICE

Sec. 206.251. SCOPE OF PRACTICE. (a) The practice of a

surgical assistant is limited to surgical assisting performed

under the direct supervision of a physician who delegated the

acts.

(b) The practice of a surgical assistant may be performed in any

place authorized by a delegating licensed physician, including a

clinic, hospital, ambulatory surgical center, or other

institutional setting.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.252. SERVICE CONTRACTS. This chapter does not:

(1) limit the employment arrangement of a surgical assistant

licensed under this chapter;

(2) require a surgeon or hospital to contract with a surgical

assistant;

(3) authorize a health maintenance organization, preferred

provider organization, or health benefit plan to require a

surgeon to contract with a surgical assistant; or

(4) require a hospital to use a licensed surgical assistant for

surgical assisting.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.2525. REIMBURSEMENT FOR SERVICES. (a) This chapter

does not limit the way in which a surgical assistant licensed

under this chapter may be reimbursed for services.

(b) A surgical assistant licensed under this chapter may

directly bill a patient or third-party payor for services

provided by the surgical assistant.

Added by Acts 2003, 78th Leg., ch. 886, Sec. 2, eff. Sept. 1,

2003.

Sec. 206.253. CERTAIN PROHIBITED PRACTICES. (a) This chapter

does not authorize a person who holds a license issued under this

chapter to engage in the practice of:

(1) medicine, as defined by Subtitle B; or

(2) nursing, as defined by Chapter 301.

(b) A health maintenance organization, preferred provider

organization, or health benefit plan may not require a registered

nurse or physician assistant to be licensed as a surgical

assistant as a condition for reimbursement.

(c) A clinic, hospital, ambulatory surgical center, or other

facility may not require a registered nurse or physician

assistant to be licensed as a surgical assistant as a condition

for assisting at surgery at the facility.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 553, Sec. 2.016, eff.

Feb. 1, 2004.

Sec. 206.254. ESTABLISHMENT OF CERTAIN FUNCTIONS AND STANDARDS.

A surgical assistant and the surgical assistant's delegating

physician shall ensure that:

(1) the surgical assistant's scope of function is identified;

(2) the delegation of medical tasks is appropriate to the

surgical assistant's level of competence;

(3) the relationship between the surgical assistant and the

delegating physician and the access of the surgical assistant to

the delegating physician are defined; and

(4) a process is established for evaluating the surgical

assistant's performance.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER G. DISCIPLINARY PROCEEDINGS

Sec. 206.301. DISCIPLINARY ACTIONS BY THE MEDICAL BOARD. (a)

Except as provided by Section 206.305, on a determination that an

applicant or license holder committed an act described by Section

206.302, 206.303, or 206.304, the medical board by order shall

take any of the following actions:

(1) deny the person's license application or revoke the person's

license;

(2) require the person to submit to the care, counseling, or

treatment of a health care practitioner designated by the medical

board;

(3) stay enforcement of an order and place the person on

probation;

(4) require the person to complete additional training;

(5) suspend, limit, or restrict the person's license, including:

(A) limiting the practice of the person to, or excluding from

the person's practice, one or more specified activities of

surgical assisting; or

(B) stipulating periodic medical board review;

(6) assess an administrative penalty against the person as

provided by Section 206.351;

(7) order the person to perform public service; or

(8) administer a public reprimand.

(b) If the medical board stays enforcement of an order and

places a person on probation, the medical board retains the right

to vacate the probationary stay and enforce the original order

for noncompliance with the terms of probation or impose any other

remedial measure or sanction authorized by this section.

(c) The medical board may restore or reissue a license or remove

any disciplinary or corrective measure that the medical board has

imposed.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.302. CONDUCT RELATED TO FRAUD OR MISREPRESENTATION.

The medical board may take action under Section 206.301 against

an applicant or license holder who:

(1) fraudulently or deceptively obtains or attempts to obtain a

license;

(2) fraudulently or deceptively uses a license;

(3) falsely represents that the person is a physician;

(4) acts in an unprofessional or dishonorable manner that is

likely to deceive, defraud, or injure the public;

(5) fraudulently alters any surgical assistant license,

certificate, or diploma;

(6) uses any surgical assistant license, certificate, or diploma

that has been fraudulently purchased, issued, or counterfeited or

that has been materially altered;

(7) directly or indirectly aids or abets the practice as a

surgical assistant by any person not licensed by the medical

board to practice as a surgical assistant; or

(8) unlawfully advertises in a false, misleading, or deceptive

manner as defined by Section 101.201.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.303. CONDUCT RELATED TO VIOLATION OF LAW. (a) The

medical board may take action under Section 206.301 against an

applicant or license holder who:

(1) violates this chapter or a rule adopted under this chapter;

(2) is convicted of a felony, placed on deferred adjudication,

or placed in a pretrial diversion program; or

(3) violates state law if the violation is connected with

practice as a surgical assistant.

(b) A complaint, indictment, or conviction of a law violation is

not necessary for the medical board to act under Subsection

(a)(3). Proof of the commission of the act while in practice as a

surgical assistant or under the guise of practice as a surgical

assistant is sufficient for action by the medical board.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.304. CONDUCT INDICATING LACK OF FITNESS. (a) The

medical board may take action under Section 206.301 against an

applicant or license holder who:

(1) habitually uses drugs or intoxicating liquors to the extent

that, in the medical board's opinion, the person cannot safely

perform as a surgical assistant;

(2) has been adjudicated as mentally incompetent;

(3) has a mental or physical condition that renders the person

unable to safely perform as a surgical assistant;

(4) has committed an act of moral turpitude;

(5) has failed to practice as a surgical assistant in an

acceptable manner consistent with public health and welfare;

(6) has had the person's license or other authorization to

practice as a surgical assistant suspended, revoked, or

restricted;

(7) has had other disciplinary action taken by another state or

by the uniformed services of the United States regarding practice

as a surgical assistant;

(8) is removed or suspended or has disciplinary action taken by

the person's peers in any professional association or society or

is being disciplined by a licensed hospital or medical staff of a

hospital, including removal, suspension, limitation of

privileges, or other disciplinary action, if that action, in the

opinion of the medical board, was based on unprofessional conduct

or professional incompetence that was likely to harm the public;

(9) has repeated or recurring meritorious health care liability

claims that, in the medical board's opinion, are evidence of

professional incompetence likely to harm the public; or

(10) sexually abuses or exploits another person during the

license holder's practice as a surgical assistant.

(b) For the purpose of Subsection (a)(7), a certified copy of

the record of the state or uniformed services of the United

States taking the action constitutes conclusive evidence of that

action.

(c) An action described by Subsection (a)(8) does not constitute

state action on the part of the association, society, or hospital

medical staff.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.305. REHABILITATION ORDER. (a) The medical board,

through an agreed order or after a contested case proceeding, may

impose a rehabilitation order on an applicant, as a prerequisite

for issuing a license, or on a license holder based on:

(1) the person's intemperate use of drugs or alcohol directly

resulting from habituation or addiction caused by medical care or

treatment provided by a physician;

(2) the person's intemperate use of drugs or alcohol during the

five years preceding the date of the report that could adversely

affect the person's ability to safely practice as a surgical

assistant, if the person:

(A) reported the use;

(B) has not previously been the subject of a substance abuse

related order of the medical board; and

(C) has not committed a violation of the standard of care as a

result of the intemperate use of drugs or alcohol;

(3) a judgment by a court that the person is of unsound mind; or

(4) the results of a mental or physical examination, or an

admission by the person, indicating that the person suffers from

a potentially dangerous limitation or an inability to practice as

a surgical assistant with reasonable skill and safety because of

illness or any other physical or mental condition.

(b) The medical board may not issue an order under this section

if, before the individual signs the proposed order, the board

receives a valid complaint with regard to the individual based on

the individual's intemperate use of drugs or alcohol in a manner

affecting the standard of care.

(c) The medical board must determine whether an individual has

committed a standard of care violation described by Subsection

(a)(2) before imposing an order under this section.

(d) The medical board may disclose a rehabilitation order to a

local or statewide private medical or surgical assistant

association only as provided by Section 206.3075.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

269, Sec. 4.04, eff. September 1, 2005.

Sec. 206.306. EFFECT OF REHABILITATION ORDER. (a) A

rehabilitation order imposed under Section 206.305 is a

nondisciplinary private order. If entered into by agreement, the

order is an agreed disposition or settlement agreement for

purposes of civil litigation and is exempt from Chapter 552,

Government Code.

(b) The rehabilitation order must contain findings of fact and

conclusions of law. The order may impose a license revocation or

suspension, a period of probation or restriction, or any other

sanction authorized by this chapter or agreed to by the medical

board and the person subject to the order.

(c) A violation of a rehabilitation order may result in

disciplinary action under this chapter or under the terms of the

agreed order.

(d) A violation of a rehabilitation order is grounds for

disciplinary action based on:

(1) unprofessional or dishonorable conduct; or

(2) any provision of this chapter that applies to the conduct

that resulted in the violation.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.307. AUDIT OF REHABILITATION ORDER. (a) The medical

board shall maintain a rehabilitation order imposed under Section

206.305 in a confidential file. The file is subject to an

independent audit by the state auditor or a private auditor with

whom the board contracts to perform the audit to ensure that only

qualified license holders are subject to rehabilitation orders.

(b) An audit may be performed at any time at the direction of

the medical board. The medical board shall ensure that an audit

is performed at least once in each three-year period.

(c) The audit results are a matter of public record and shall be

reported in a manner that maintains the confidentiality of each

license holder who is the subject of a rehabilitation order.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.3075. RESPONSIBILITIES OF PRIVATE ASSOCIATIONS. (a)

If a rehabilitation order imposed under Section 206.305 requires

a license holder to participate in activities or programs

provided by a local or statewide private medical or surgical

assistant association, the medical board shall inform the

association of the license holder's duties under the order. The

information provided under this section must include specific

guidance to enable the association to comply with any

requirements necessary to assist in the surgical assistant's

rehabilitation.

(b) The medical board may provide to the association any

information that the board determines to be necessary, including

a copy of the rehabilitation order. Any information received by

the association remains confidential, is not subject to

discovery, subpoena, or other means of legal compulsion, and may

be disclosed only to the medical board.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 4.05, eff. September 1, 2005.

Sec. 206.308. SUBPOENA. (a) The executive director, the

director's designee, or the secretary-treasurer of the board may

issue a subpoena or subpoena duces tecum:

(1) to conduct an investigation or a contested case proceeding

related to:

(A) alleged misconduct by a surgical assistant;

(B) an alleged violation of this chapter or another law related

to the practice of a surgical assistant; or

(C) the provision of health care under this chapter;

(2) for purposes of determining whether to issue, suspend,

restrict, or revoke a license under this chapter; or

(3) for purposes of determining whether to issue or deny a

license under this chapter.

(b) Failure to timely comply with a subpoena issued under this

section is a ground for:

(1) disciplinary action by the medical board or another

licensing or regulatory agency with jurisdiction over the person

subject to the subpoena; and

(2) denial of a license application.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.309. PROTECTION OF PATIENT IDENTITY. In a disciplinary

investigation or proceeding conducted under this chapter, the

medical board shall protect the identity of each patient whose

medical records are examined and used in a public proceeding

unless the patient:

(1) testifies in the public proceeding; or

(2) submits a written release in regard to the patient's records

or identity.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.310. RULES FOR DISCIPLINARY PROCEEDINGS. Rules of

practice adopted under this chapter by the medical board under

Section 2001.004, Government Code, applicable to the proceedings

for a disciplinary action may not conflict with rules adopted by

the State Office of Administrative Hearings.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.311. REQUIRED SUSPENSION OF INCARCERATED SURGICAL

ASSISTANT. Regardless of the offense, the medical board shall

suspend the license of a surgical assistant serving a prison term

in a state or federal penitentiary during the term of the

incarceration.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.312. TEMPORARY SUSPENSION. (a) The president of the

medical board, with medical board approval, shall appoint a

three-member disciplinary panel consisting of medical board

members to determine whether a surgical assistant's license

should be temporarily suspended.

(b) If the disciplinary panel determines from the evidence or

information presented to the panel that a person licensed to

practice as a surgical assistant would, by the person's

continuation in practice, constitute a continuing threat to the

public welfare, the disciplinary panel shall temporarily suspend

the license of that person.

(c) A license may be suspended under this section without notice

or hearing on the complaint if:

(1) institution of proceedings for a hearing before the medical

board is initiated simultaneously with the temporary suspension;

and

(2) a hearing is held under Chapter 2001, Government Code, and

this chapter as soon as possible.

(d) Notwithstanding Chapter 551, Government Code, the

disciplinary panel may hold a meeting by telephone conference

call if immediate action is required and convening the

disciplinary panel at one location is inconvenient for any member

of the panel.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.

Sec. 206.313. INFORMAL PROCEEDINGS. (a) The medical board by

rule shall adopt procedures under this chapter governing:

(1) informal disposition of a contested case under Section

2001.056, Government Code; and

(2) informal proceedings held in compliance with Section

2001.054, Government Code.

(b) Rules adopted under this section must require that:

(1) an informal meeting in compliance with Section 2001.054,

Government Code, be scheduled not later than the 180th day after

the date the medical board's official investigation of the

complaint is commenced, unless good cause is shown by the board

for scheduling the informal meeting after that date;

(2) the medical board give notice to the license holder of the

time and place of the meeting not later than the 30th day before

the date the meeting is held;

(3) the complainant and the license holder be provided an

opportunity to be heard;

(4) at least one of the medical board members or district review

committee members participating in the informal meeting as a

panelist be a member who represents the public;

(5) the medical board's legal counsel or a representative of the

attorney general be present to advise the medical board or the

board's staff; and

(6) a member of the medical board's staff be at the meeting to

present to the panel the facts the staff reasonably believes it

could prove by competent evidence or qualified witnesses at a

hearing.

(c) An affected surgical assistant is entitled, orally or in

writing, to:

(1) reply to the staff's presentation; and

(2) present the facts the surgical assistant reasonably believes

the surgical assistant could prove by competent evidence or

qualified witnesses at a hearing.

(d) After ample time is given for the presentations, the medical

board panel shall recommend that the investigation be closed or

shall attempt to mediate the disputed matters and make a

recommendation regarding the disposition of the case in the

absence of a hearing under applicable law concerning contested

cases.

(e) If the license holder has previously been the subject of

disciplinary action by the medical board, the board shall

schedule the informal meeting as soon as practicable but not

later than the deadline prescribed by Subsection (b)(1).

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 4.06, eff. September 1, 2005.

Sec. 206.314. ROLES AND RESPONSIBILITIES OF PARTICIPANTS IN

INFORMAL PROCEEDINGS. (a) A medical board or district review

committee member that serves as a panelist at an informal meeting

under Section 206.313 shall make recommendations for the

disposition of a complaint or allegation. The member may request

the assistance of a medical board employee at any time.

(b) Medical board employees shall present a summary of the

allegations against the affected surgical assistant and of the

facts pertaining to the allegation that the employees reasonably

believe may be proven by competent evidence at a formal hearing.

(c) A medical board attorney shall act as counsel to the panel

and, notwithstanding Subsection (e), shall be present during the

informal meeting and the panel's deliberations to advise the

panel on legal issues that arise during the proceeding. The

attorney may ask questions of participants in the informal

meeting to clarify any statement made by the participant. The

attorney shall provide to the panel a historical perspective on

comparable cases that have appeared before the medical board,

keep the proceedings focused on the case being discussed, and

ensure that the medical board's employees and the affected

surgical assistant have an opportunity to present information

related to the case. During the panel's deliberations, the

attorney may be present only to advise the panel on legal issues

and to provide information on comparable cases that have appeared

before the medical board.

(d) The panel and medical board employees shall provide an

opportunity for the affected surgical assistant and the surgical

assistant's authorized representative to reply to the board

employees' presentation and to present oral and written

statements and facts that the surgical assistant and

representative reasonably believe could be proven by competent

evidence at a formal hearing.

(e) An employee of the medical board who participated in the

presentation of the allegation or information gathered in the

investigation of the complaint, the affected surgical assistant,

the surgical assistant's authorized representative, the

complainant, the witnesses, and members of the public may not be

present during the deliberations of the panel. Only the members

of the panel and the medical board attorney serving as counsel to

the panel may be present during the deliberations.

(f) The panel shall recommend the dismissal of the complaint or

allegations or, if the panel determines that the affected

surgical assistant has violated a statute or medical board rule,

the panel may recommend board action and terms for an informal

settlement of the case.

(g) The panel's recommendations under Subsection (f) must be

made in a written order and presented to the affected surgical

assistant and the surgical assistant's authorized representative.

The surgical assistant may accept the proposed settlement within

the time established by the panel at the informal meeting. If

the surgical assistant rejects the proposed settlement or does

not act within the required time, the medical board may proceed

with the filing of a formal complaint with the State Office of

Administrative Hearings.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 4.06, eff. September 1, 2005.

Sec. 206.315. MEDICAL BOARD REPRESENTATION IN INFORMAL

PROCEEDINGS. (a) In an informal proceeding under Section

206.313, at least two panelists shall be appointed to determine

whether an informal disposition is appropriate.

(b) The medical board may request members of a committee under

Chapter 163 to participate in an informal meeting under Section

206.313.

(c) Notwithstanding Subsection (a) and Section 206.313(b)(4), an

informal proceeding may be conducted by one panelist if the

affected surgical assistant waives the requirement that at least

two panelists conduct the informal proceeding. If the surgical

assistant waives that requirement, the panelist may be either a

physician or a member who represents the public.

(d) The panel requirements described by Subsection (a) do not

apply to an informal proceeding conducted by the medical board

under Section 206.313 to show compliance with an order of the

board.

Added by Acts 2005, 79th Leg., Ch.

269, Sec. 4.06, eff. September 1, 2005.

SUBCHAPTER H. ADMINISTRATIVE PENALTY

Sec. 206.351. ADMINISTRATIVE PENALTY. (a) The medical board by

order may impose an administrative penalty against a person

licensed under this chapter who violates this chapter or a rule

or order adopted under this chapter.

(b) The penalty may be in an amount not to exceed $5,000. Each

day a violation continues or occurs is a separate violation for

purposes of imposing a penalty.

(c) The medical board shall base the amount of the penalty on:

(1) the severity of patient harm;

(2) the severity of economic harm to any person;

(3) the severity of any environmental harm;

(4) the increased potential for harm to the public;

(5) any attempted concealment of misconduct;

(6) any premeditated or intentional misconduct;

(7) the motive for the violation;

(8) any prior misconduct of a similar or related nature;

(9) the license holder's disciplinary history;

(10) any prior written warnings or written admonishments from

any government agency or official regarding statutes or rules

relating to the misconduct;

(11) whether the violation is of a board order;

(12) the person's failure to implement remedial measures to

correct or mitigate harm from the misconduct;

(13) the person's lack of rehabilitative potential or likelihood

of future misconduct of a similar nature;

(14) any relevant circumstances increasing the seriousness of

the misconduct; and

(15) any other matter that justice may require.

(d) The medical board by rule shall prescribe the procedures by

which it may impose an administrative penalty. A proceeding under

this section is subject to Chapter 2001, Government Code.

(e) If the medical board by order determines that a violation

has occurred and imposes an administrative penalty, the medical

board shall give notice to the person of the order. The notice

must include a statement of the person's right to judicial review

of the order.

Added by Acts 2001, 77th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 251. GENERAL PROVISIONS RELATING TO PRACTICE OF DENTISTRY

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE D. DENTISTRY

CHAPTER 251. GENERAL PROVISIONS RELATING TO PRACTICE OF DENTISTRY

Sec. 251.001. SHORT TITLE. This subtitle may be cited as the

Dental Practice Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 251.002. DEFINITIONS. In this subtitle:

(1) "Board" means the State Board of Dental Examiners.

(2) "Executive director" means the executive director of the

board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 251.003. PRACTICE OF DENTISTRY. (a) For purposes of this

subtitle, a person practices dentistry if the person:

(1) represents to the public that the person is a dentist or

dental surgeon or uses or permits to be used for the person or

another person the title of "Doctor," "Dr.," "Doctor of Dental

Surgery," "D.D.S.," "Doctor of Dental Medicine," "D.M.D.," or

another description, including the use of the terms "denturist"

or "denturism," that, directly or indirectly, represents that the

person is able to:

(A) diagnose, treat, or remove stains or concretions from human

teeth; or

(B) provide surgical and adjunctive treatment for a disease,

pain, injury, deficiency, deformity, or physical condition of the

human teeth, oral cavity, alveolar process, gums, jaws, or

directly related and adjacent masticatory structures;

(2) performs or offers to perform by any means the:

(A) cleaning of human teeth;

(B) removal of stains, concretions, or deposits from teeth in

the human mouth; or

(C) diagnosis, treatment, operation, or prescription for a

disease, pain, injury, deficiency, deformity, or physical

condition of the human teeth, oral cavity, alveolar process,

gums, or jaws;

(3) prescribes, makes, or causes to be made or offers to

prescribe, make, or cause to be made by any means an impression

of any portion of the human mouth, teeth, gums, or jaws:

(A) to diagnose, prescribe, or treat, or aid in the diagnosis,

prescription, or treatment, of a physical condition of the human

mouth, teeth, gums, or jaws; or

(B) to construct or aid in the construction of a dental

appliance, denture, dental bridge, false teeth, dental plate of

false teeth, or another substitute for human teeth;

(4) owns, maintains, or operates an office or place of business

in which the person employs or engages under any type of contract

another person to practice dentistry;

(5) fits, adjusts, repairs, or substitutes or offers to fit,

adjust, repair, or substitute in the human mouth or directly

related and adjacent masticatory structures a dental appliance,

structure, prosthesis, or denture;

(6) aids in the fitting, adjusting, repairing, or substituting

or causes to be fitted, adjusted, repaired, or substituted in the

human mouth or directly related and adjacent masticatory

structures a dental appliance, structure, prosthesis, or denture;

(7) without a written prescription or work order signed by a

dentist legally practicing dentistry in this state or in the

jurisdiction in which the dentist maintains the dentist's office:

(A) makes, processes, reproduces, repairs, or relines a full or

partial denture, fixed or removable dental bridge or appliance,

dental plate of false teeth, artificial dental restoration, or a

substitute or corrective device or appliance for the human teeth,

gums, jaws, mouth, alveolar process, or any part for another; or

(B) offers, undertakes, aids, abets, or causes another person to

engage in an activity described by Paragraph (A);

(8) directly or indirectly offers, undertakes, or causes another

to perform for any person an act, service, or part of an act or

service in the practice of dentistry, including:

(A) inducing, administering, prescribing, or dispensing

anesthesia or an anesthetic drug, medicine, or an agent in any

way related to the practice of dentistry;

(B) permitting or allowing another to use the person's license

or certificate to practice dentistry in this state; or

(C) aiding or abetting the practice of dentistry by a person not

licensed by the board to practice dentistry;

(9) controls, influences, attempts to control or influence, or

otherwise interferes with the exercise of a dentist's independent

professional judgment regarding the diagnosis or treatment of a

dental disease, disorder, or physical condition; or

(10) represents that the person is a denturist or uses another

title that is intended to convey to the public that the services

offered by the person are included within the practice of

dentistry.

(b) The practice of dentistry under Subsection (a)(9) does not:

(1) require an entity to pay for services that are not provided

for in an agreement; or

(2) exempt a dentist who is a member of a hospital staff from

following hospital bylaws, medical staff bylaws, or established

policies approved by the governing board and the medical and

dental staff of the hospital.

(c) In this subtitle, the practice of the dental specialty of

oral and maxillofacial surgery includes the diagnosis of and the

surgical and adjunctive treatment of diseases, injuries, and

defects involving the functional and aesthetic aspects of the

hard and soft tissues of the oral and maxillofacial region.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 251.004. EXEMPTION FROM PRACTICE OF DENTISTRY. (a) A

person does not practice dentistry as provided by Section 251.003

if the person is:

(1) a faculty member of a reputable dental or dental hygiene

school in which the member performs services for the sole benefit

of the school;

(2) a student of a reputable dental school who performs the

student's operations without pay, except for actual cost of

materials, in the presence of and under the direct personal

supervision of a demonstrator or teacher who is a faculty member

of a reputable dental school;

(3) a person:

(A) who performs laboratory work only on inert matter; and

(B) who does not solicit or obtain work by any means from a

person who is not a licensed dentist engaged in the practice of

dentistry and does not act as the agent or solicitor of, and does

not have any interest in, a dental office or practice or the

receipts of a dental office or practice;

(4) a physician licensed in this state who does not represent

that the person is practicing dentistry, including a physician

who extracts teeth or applies pain relief in the regular practice

of the physician's profession;

(5) a dental hygienist:

(A) who is authorized to practice dental hygiene in this state;

and

(B) who practices dental hygiene in strict conformity with the

state law regulating the practice of dental hygiene;

(6) a person who is a member of an established church and

practices healing by prayer only;

(7) an employee of a licensed dentist in this state who makes

dental x-rays in the dental office under the supervision of the

dentist;

(8) a Dental Health Service Corporation chartered under Section

A(1), Article 2.01, Texas Non-Profit Corporation Act (Article

1396-2.01, Vernon's Texas Civil Statutes);

(9) a dental intern or dental resident as defined and regulated

by board rules;

(10) a student:

(A) who is in a dental hygiene program accredited by the

Commission on Dental Accreditation of the American Dental

Association and operated at an accredited institution of higher

education;

(B) who practices dental hygiene without pay under the general

supervision of a dentist and under the supervision of a

demonstrator or teacher who is a faculty member of the program:

(i) in a clinic operated for the sole benefit of the program's

institution of higher education; or

(ii) in a clinic operated by a government or nonprofit

organization that serves underserved populations as determined by

board rule; and

(C) who practices in strict conformity with state law regulating

the practice of dental hygiene;

(11) a dental assistant who performs duties permitted under

Chapter 265, in strict conformity with state law;

(12) a dentist or dental hygienist licensed by another state or

a foreign country who performs a clinical procedure only as a

demonstration for professional and technical education purposes,

if the dentist or dental hygienist first obtains from the board a

temporary license for that purpose;

(13) a dental hygienist who is a faculty member of a dental or

dental hygiene school while practicing dental hygiene:

(A) under the supervision of a dentist licensed in this state or

of a teacher or demonstrator who is a dentist faculty member of

the school; and

(B) in strict conformity with state law regulating the practice

of dental hygiene;

(14) a dentist who is in a remedial training program sponsored

by the Commission on Dental Accreditation of the American Dental

Association at an accredited dental or dental hygiene school;

(15) a dental hygienist who is in a remedial training program

sponsored by the Commission on Dental Accreditation of the

American Dental Association at an accredited dental or dental

hygiene school and who acts in strict conformity with state law

regulating the practice of dental hygiene, except that

supervision may be provided by a demonstrator or teacher who is a

dentist member of the program;

(16) a dentist who is not licensed in this state and who is

taking the dental clinical examination offered in this state by

an examining body designated by the board;

(17) a dental hygienist who is not licensed in this state and

who is taking the dental hygiene clinical examination offered in

this state by an examining body designated by the board if

participation is in strict conformity with state law regulating

the practice of dental hygiene, except that supervision may be

provided by a dentist whose services are secured by the examining

body;

(18) a dentist whose license is in retired status or who is

licensed in another state and is attending a continuing education

clinical program offered at a dental or dental hygiene school

accredited by the Commission on Dental Accreditation of the

American Dental Association; or

(19) a dental hygienist whose dental hygienist license is in

retired status or who is licensed in another state and is

attending a continuing education clinical program offered at a

dental or dental hygiene school accredited by the Commission on

Dental Accreditation of the American Dental Association if tasks

are performed in strict conformity with state law regulating the

practice of dental hygiene, except that supervision may be

provided by a dentist member of the program.

(b) A person's activities described by Subsections (a)(14),

(15), and (18) are considered not to be the practice of dentistry

only to the extent the person is participating in the specified

program.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.071(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

810, Sec. 1, eff. September 1, 2005.

Sec. 251.005. APPLICATION OF SUNSET ACT. The State Board of

Dental Examiners is subject to Chapter 325, Government Code

(Texas Sunset Act). Unless continued in existence as provided by

that chapter, the board is abolished September 1, 2015.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 17, Sec. 1, eff. Sept. 1,

2003; Acts 2001, 77th Leg., ch. 1481, Sec. 1.02, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 17, Sec. 1, eff. Sept. 1, 2003.



CHAPTER 252. STATE BOARD OF DENTAL EXAMINERS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE D. DENTISTRY

CHAPTER 252. STATE BOARD OF DENTAL EXAMINERS

Sec. 252.001. BOARD MEMBERSHIP. (a) The State Board of Dental

Examiners consists of 15 members appointed by the governor with

the advice and consent of the senate as follows:

(1) eight reputable dentist members who reside in this state and

have been actively engaged in the practice of dentistry for at

least the five years preceding appointment;

(2) two reputable dental hygienist members who reside in this

state and have been actively engaged in the practice of dental

hygiene for at least the five years preceding appointment; and

(3) five members who represent the public.

(b) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointee.

(c) In making an appointment under this section, the governor

shall attempt to appoint members of different minority groups,

including females, African Americans, Hispanic Americans, Native

Americans, and Asian Americans.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 17, Sec. 2, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1170, Sec. 8.01, eff. Sept. 1,

2003.

Sec. 252.002. MEMBER ELIGIBILITY. (a) A person is not eligible

for appointment as a member if:

(1) the person's license to practice dentistry or dental hygiene

has been revoked by the board for a violation of a statute of

this state relating to the practice of dentistry or dental

hygiene and the revocation is not overturned by final order of a

court; or

(2) the person is an adverse party in civil litigation against

the board.

(b) A person is not eligible for appointment as a dentist or

dental hygienist member of the board if the person has a

financial interest in any dental, dental hygiene, or medical

school.

(c) A person is not eligible for appointment as a dental

hygienist member of the board if the person is licensed to

practice dentistry in this state.

(d) A person is not eligible for appointment as a public member

of the board if the person or the person's spouse:

(1) is registered, certified, or licensed by an occupational

regulatory agency in the field of health care;

(2) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

money from the board;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving money from the board;

(4) uses or receives a substantial amount of tangible goods,

services, or money from the board, other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses; or

(5) is employed by a board member.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 17, Sec. 3, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

772, Sec. 1, eff. September 1, 2009.

Sec. 252.003. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a nonprofit,

cooperative, and voluntarily joined association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) An officer, employee, or paid consultant of a Texas trade

association in the field of health care may not be a member or

employee of the board who is exempt from the state's position

classification plan or is compensated at or above the amount

prescribed by the General Appropriations Act for B9 of the

position classification salary schedule.

(c) A person who is the spouse of an officer, manager, or paid

consultant of a Texas trade association in the field of health

care may not be a board member and may not be a board employee

who is exempt from the state's position classification plan or is

compensated at or above the amount prescribed by the General

Appropriations Act for B9 of the position classification salary

schedule.

(d) A person may not serve as a member of the board or act as

general counsel to the board if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.072(a), eff.

Sept. 1, 2001.

Sec. 252.004. TERMS OF OFFICE. (a) Members of the board serve

staggered six-year terms. The terms of one-third of the members

expire February 1 of each odd-numbered year.

(b) A member may not serve more than two consecutive full terms.

The completion of the unexpired portion of a term does not

constitute service for a full term for purposes of this

subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

772, Sec. 2, eff. September 1, 2009.

Sec. 252.005. PRIVILEGES OF OFFICE. Members of the board have

full and identical privileges, except that only dentist members

may participate in the decision to pass or fail an applicant for

a license to practice dentistry during the clinical portion of

the board examinations.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 252.006. OFFICERS. (a) The board shall elect a secretary

from its members to serve for a one-year term.

(b) The governor shall designate a member of the board as the

presiding officer of the board to serve in that capacity at the

will of the governor. The presiding officer must be a dentist.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 17, Sec. 4, eff. Sept. 1,

2003.

Sec. 252.007. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that a member:

(1) does not have at the time of appointment the qualifications

required by Sections 252.001 and 252.002;

(2) does not maintain during the service on the board the

qualifications required by Sections 252.001 and 252.002;

(3) is ineligible for membership under Section 252.003;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings the member is eligible to attend during a calendar

year without an excuse approved by a majority vote of the board.

(b) The validity of an action of the board is not affected by

the fact that the action is taken when a ground for removal of a

board member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the board of the potential ground. The

presiding officer shall then notify the governor and the attorney

general that a potential ground for removal exists. If the

potential ground for removal involves the presiding officer, the

executive director shall notify the next highest ranking officer

of the board, who shall then notify the governor and the attorney

general that a potential ground for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 17, Sec. 5, eff. Sept. 1,

2003.

Sec. 252.008. PER DIEM; REIMBURSEMENT. (a) Each board member

is entitled to a per diem set by legislative appropriation for

each day the member engages in board business.

(b) A board member may receive reimbursement for travel

expenses, including expenses for meals and lodging, incurred in

performing an official duty as prescribed by the General

Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 252.009. MEETINGS. The board shall hold meetings at least

twice a year at times and places the board determines are most

convenient for applicants for examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1249, Sec. 1, eff. Sept. 1,

2001.

Sec. 252.010. BOARD MEMBER TRAINING. (a) A person who is

appointed to and qualifies for office as a member of the board

may not vote, deliberate, or be counted as a member in attendance

at a meeting of the board until the person completes a training

program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) this subtitle;

(2) the programs operated by the board;

(3) the role and functions of the board;

(4) the rules of the board, with an emphasis on the rules that

relate to disciplinary and investigatory authority;

(5) the current budget for the board;

(6) the results of the most recent formal audit of the board;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict of interest laws; and

(8) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 17, Sec. 6, eff. Sept. 1,

2003.

Sec. 252.011. OATH OF OFFICE. Before assuming the duties of

office, each board member shall file with the secretary of state

a copy of the constitutional oath of office taken by the member.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 253. EXECUTIVE DIRECTOR AND PERSONNEL

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE D. DENTISTRY

CHAPTER 253. EXECUTIVE DIRECTOR AND PERSONNEL

Sec. 253.001. EXECUTIVE DIRECTOR. (a) The board may employ an

executive director to assist the board in performing its duties.

(b) The board shall set the executive director's salary.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 253.003. PERSONNEL. (a) The executive director, with the

board's consent, may employ an assistant executive director to

perform the executive director's duties when the executive

director is absent or unable to act.

(b) The board may employ:

(1) committees, clerks, advisors, consultants, dentists,

hygienists, or examiners to assist the board in performing its

duties; and

(2) other persons determined necessary:

(A) to assist the local prosecuting officers of a county in the

enforcement of state laws prohibiting the unlawful practice of

dentistry; and

(B) to carry out other purposes for which funds are

appropriated.

(c) The board shall employ other employees as needed to assist

the executive director in performing the executive director's

duties and in carrying out the purposes of this subtitle.

(d) A person assisting a local prosecuting officer under this

section is subject to the direction and control of the

prosecuting officer. This subsection does not change the

authority granted by law to the prosecuting officer.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.073(a), eff.

Sept. 1, 2001.

Sec. 253.004. DIVISION OF RESPONSIBILITIES. The board shall

develop and implement policies that clearly define the

responsibilities of the board and the staff of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 253.005. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The board shall provide, as often as necessary, to

its members and employees information regarding:

(1) qualifications for office or employment under this subtitle;

and

(2) responsibilities under applicable laws relating to standards

of conduct for state officers or employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 253.006. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS.

(a) The executive director or the executive director's designee

shall develop an intra-agency career ladder program. The program

must require the intra-agency postings of all nonentry level

positions concurrently with any public posting.

(b) The executive director or the executive director's designee

shall develop a system of annual performance evaluations. All

merit pay for board employees must be based on the system

established under this subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 253.007. EQUAL OPPORTUNITY POLICY; REPORT. (a) The

executive director or the executive director's designee shall

prepare and maintain a written policy statement to ensure

implementation of an equal employment opportunity program under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel that are in compliance with requirements

of Chapter 21, Labor Code;

(2) a comprehensive analysis of the board workforce that meets

federal and state guidelines;

(3) procedures by which a determination can be made of

significant underuse in the board workforce of all persons for

whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address those areas of

significant underuse.

(b) A policy statement prepared under Subsection (a) must:

(1) cover an annual period;

(2) be updated annually;

(3) be reviewed by the Commission on Human Rights for compliance

with Subsection (a)(1); and

(4) be filed with the governor.

(c) The governor shall deliver a biennial report to the

legislature based on the information received under Subsection

(b). The report may be made separately or as a part of other

biennial reports made to the legislature.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 254. BOARD POWERS AND DUTIES

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE D. DENTISTRY

CHAPTER 254. BOARD POWERS AND DUTIES

Sec. 254.001. GENERAL RULEMAKING AUTHORITY. (a) The board may

adopt and enforce rules necessary to:

(1) perform its duties; and

(2) ensure compliance with state laws relating to the practice

of dentistry to protect the public health and safety.

(b) The board may adopt rules governing:

(1) the board's proceedings; and

(2) the examination of applicants for a license to practice

dentistry.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 254.0011. RULES RELATING TO CONTROL OF DENTAL PRACTICE.

(a) The board may adopt rules relating to the practice of

dentistry as described by Section 251.003(a)(9) to prohibit a

dentist from engaging in contracts that allow a person who is not

a dentist to influence or interfere with the exercise of the

dentist's independent professional judgment.

(b) Rules adopted by the board under this subtitle may not

preclude a dentist's right to contract with a management service

organization. Rules affecting contracts for provision of

management services apply the same to dentists contracting with

management service organizations and to dentists otherwise

contracting for management services.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.074(a), eff.

Sept. 1, 2001.

Sec. 254.002. RULES REGARDING ADVERTISING AND COMPETITIVE

BIDDING. (a) Except as provided by Section 259.005, the board

may not adopt rules restricting advertising or competitive

bidding except to prohibit false, misleading, and deceptive

practices by the license holder.

(b) The board may adopt and enforce reasonable restrictions to

regulate advertising relating to the practice of dentistry by a

person engaged in the practice of dentistry as provided by

Section 259.005.

(c) The board may not include in the board's rules to prohibit

false, misleading, or deceptive advertising under Subsection (a)

a rule that:

(1) restricts the use of any advertising medium;

(2) restricts a person's personal appearance or use of the

person's voice in an advertisement;

(3) relates to the size or duration of a person's advertisement;

or

(4) restricts the person's advertisement under a trade name,

except the board may require that a trade name advertisement

include the name of each dental owner of the practice.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 254.003. RULES REGARDING INFECTION CONTROL. The board

shall investigate infection control in the dental profession and

may adopt and enforce rules to control the spread of infection in

the practice of dentistry as necessary to protect the public

health and safety.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 254.004. FEES. (a) The board shall establish reasonable

and necessary fees so that the fees, in the aggregate, produce

sufficient revenue to cover the cost of administering this

subtitle.

(b) The amount of the dental application fee and dentist annual

renewal fee is the amount set by the board under Subsection (a)

and an additional charge of $200. Of each fee increase collected

under this subsection, $50 shall be deposited to the credit of

the foundation school fund and $150 shall be deposited to the

credit of the general revenue fund.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.075(a), eff.

Sept. 1, 2001.

Sec. 254.005. SIGNATURE AND SEAL ON LICENSE REQUIRED. A license

issued to a dentist must be signed by each board member and

imprinted with the board's seal.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 254.006. BOARD RECORDS AND CONFIDENTIALITY OF RECORDS. (a)

Except as provided by this section, the investigation files and

other records of the board are public records and open to

inspection at reasonable times.

(b) Investigation files and other records are confidential and

shall be divulged only to the persons investigated at the

completion of the investigation. The board may share

investigation files and other records with another state

regulatory agency or a local, state, or federal law enforcement

agency.

(c) The exception from public disclosure of investigation files

and records provided by this section does not apply to the

disclosure of a disciplinary action of the board, including:

(1) the revocation or suspension of a license;

(2) the imposition of a fine on a license holder;

(3) the placement on probation with conditions of a license

holder whose license has been suspended;

(4) the reprimand of a license holder; or

(5) the issuance of a warning letter to a license holder.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.076(a), eff.

Sept. 1, 2001.

Sec. 254.007. RECORDS REGARDING PERSONS AUTHORIZED TO PRACTICE.

(a) The board shall keep records of the name, permanent address,

and place of business of each person authorized under this

subtitle to practice dentistry, dental hygiene, or another

profession or business under the board's jurisdiction as provided

by law.

(b) The board shall collect annually from each licensed dentist

the dentist's name, age, practice locations, hours worked each

week, weeks worked each year, and number and type of auxiliaries

employed.

(c) The information collected under Subsection (b) shall be

compiled in report form by practice composition and by county

reflecting the overall full-time equivalency tabulations as

defined by the federal Department of Health and Human Services.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.076(b), eff.

Sept. 1, 2001.

Sec. 254.008. CIVIL LIABILITY. (a) In the absence of fraud,

conspiracy, or malice, a member of the board, a full-time or

part-time employee of the board, a person who contracts with the

board, a witness called to testify by the board, or a consultant

or hearing officer appointed by the board is not liable or

subject to suit in a civil action for any damage caused by the

person for an investigation, report, recommendation, statement,

evaluation, finding, order, or award made in the performance of

the person's official duties.

(b) The purpose of this section is to protect the persons

designated by Subsection (a) from being harassed and threatened

with legal action while performing official duties.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.077(a), eff.

Sept. 1, 2001.

Sec. 254.009. ASSISTANCE OF PROSECUTOR. (a) The board shall

aid in the enforcement of state law regulating the practice of

dentistry.

(b) A board member may present to a prosecuting officer a

complaint relating to a violation of state law regulating the

practice of dentistry.

(c) The board and its members, officers, counsel, and agents may

assist the prosecuting officer in the trial of a case involving

an alleged violation of state law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 254.010. MONITORING OF LICENSE HOLDER. (a) The board by

rule shall develop a system to monitor a license holder's

compliance with this subtitle.

(b) Rules adopted under this section must include procedures to:

(1) monitor for compliance a license holder who is ordered by

the board to perform a certain act; and

(2) identify and monitor each license holder who represents a

risk to the public.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 254.011. AGREEMENT WITH HEALTH AND HUMAN SERVICES

COMMISSION. The board shall enter into an agreement with the

Health and Human Services Commission to improve coordination on

issues relating to the state Medicaid program. The agreement must

require each agency to:

(1) refer to the other agency, as appropriate, cases involving

fraud, abuse, or insufficient quality of care under the state

Medicaid program;

(2) maintain a log of cases referred to the other agency;

(3) share information with the other agency, subject to

confidentiality requirements, including investigative reports on

cases within the jurisdiction of both agencies; and

(4) collaborate with the other agency in the investigation of

cases and the initiation of appropriate disciplinary action

whenever possible.

Added by Acts 2003, 78th Leg., ch. 17, Sec. 8, eff. Sept. 1,

2003.

Sec. 254.012. INCLUSION OF MEDICAID-RELATED INFORMATION IN

ANNUAL FINANCIAL REPORT. The board shall include in the annual

financial report required by Section 2101.011, Government Code,

information on all cases handled by the board during the

preceding fiscal year involving fraud, abuse, or insufficient

quality of care under the state Medicaid program, including:

(1) the number of cases handled;

(2) an explanation of the legal basis and reason for each case;

(3) the action taken in each case; and

(4) for each case the board closed without taking action, an

explanation of the reason the case was closed without action.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 17, Sec. 9, eff. Sept. 1,

2003.

Sec. 254.013. PEACE OFFICERS. (a) The board may commission as

a peace officer to enforce this subtitle an employee who has been

certified as qualified to be a peace officer by the Commission on

Law Enforcement Officer Standards and Education.

(b) An employee commissioned as a peace officer under this

subtitle has the powers, privileges, and immunities of a peace

officer while carrying out duties as a peace officer under this

subtitle.

Added by Acts 2003, 78th Leg., ch. 474, Sec. 2, eff. June 20,

2003.

Sec. 254.014. USE OF ALTERNATIVE RULEMAKING AND DISPUTE

RESOLUTION PROCEDURES. (a) The board shall develop and

implement a policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of board rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the board's jurisdiction.

(b) The board's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The board shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the board.

Added by Acts 2003, 78th Leg., ch. 17, Sec. 10, eff. Sept. 1,

2003.

Sec. 254.015. USE OF TECHNOLOGY. The board shall develop and

implement a policy requiring the executive director and board

employees to research and propose appropriate technological

solutions to improve the board's ability to perform its

functions. The technological solutions must:

(1) ensure that the public is able to easily find information

about the board on the Internet;

(2) ensure that persons who want to use the board's services are

able to:

(A) interact with the board through the Internet; and

(B) access any service that can be provided effectively through

the Internet; and

(3) be cost-effective and developed through the board's planning

processes.

Added by Acts 2003, 78th Leg., ch. 17, Sec. 10, eff. Sept. 1,

2003.

Renumbered from Occupations Code, Section 254.013 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(70), eff. September 1, 2005.

Sec. 254.016. INFORMATION PROVIDED TO LICENSE HOLDERS. At least

once each biennium, the board shall provide to license holders

information on:

(1) prescribing and dispensing pain medications, with particular

emphasis on Schedule II and Schedule III controlled substances;

(2) abusive and addictive behavior of certain persons who use

prescription pain medications;

(3) common diversion strategies employed by certain persons who

use prescription pain medications, including fraudulent

prescription patterns; and

(4) the appropriate use of pain medications and the differences

between addiction, pseudo-addiction, tolerance, and physical

dependence.

Added by Acts 2003, 78th Leg., ch. 1163, Sec. 3, eff. Sept. 1,

2003.

Renumbered from Occupations Code, Section 254.013 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(71), eff. September 1, 2005.

Sec. 254.017. POISON CONTROL CENTER INFORMATION. The board

shall provide to license holders information regarding the

services provided by poison control centers.

Added by Acts 2003, 78th Leg., ch. 1163, Sec. 3, eff. Sept. 1,

2003.

Renumbered from Occupations Code, Section 254.014 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(72), eff. September 1, 2005.

Sec. 254.018. EXPERT TESTIMONY. A member of the board may not

serve as an expert witness in a suit involving a health care

liability claim against a dentist for injury to or death of a

patient unless the member receives approval from the board or an

executive committee of the board to serve as an expert witness.

Added by Acts 2007, 80th Leg., R.S., Ch.

1119, Sec. 3, eff. September 1, 2007.



CHAPTER 255. PUBLIC INTEREST INFORMATION AND COMPLAINT PROCEDURES

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE D. DENTISTRY

CHAPTER 255. PUBLIC INTEREST INFORMATION AND COMPLAINT PROCEDURES

Sec. 255.001. PUBLIC INTEREST INFORMATION. (a) The board shall

prepare information of public interest describing the functions

of the board and procedures by which complaints are filed with

and resolved by the board.

(b) The board shall make the information available to the public

and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 255.002. COMPLAINTS. (a) The board by rule shall

establish methods by which consumers and service recipients are

notified of the name, mailing address, and telephone number of

the board for the purpose of directing complaints to the board.

The board may provide for that notice:

(1) on each registration form, application, brochure, or written

contract for services of a person regulated under this subtitle;

(2) on a sign prominently displayed in the place of business of

each person regulated under this subtitle; or

(3) in a bill for service provided by a person regulated under

this subtitle.

(b) The board shall list with its regular telephone number any

toll-free telephone number established under other state law that

may be called to present a complaint about a health professional.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 255.003. ASSISTANCE WITH COMPLAINT. The board shall

provide reasonable assistance to a person who wishes to file a

complaint with the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 255.004. RECORDS OF COMPLAINTS. (a) The board shall

maintain a file on each written complaint filed with the board.

(b) The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint was received by the board;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

board closed the file without taking action other than to

investigate the complaint

(c) The board shall provide to the person filing the complaint

and to each person who is a subject of the complaint a copy of

the board's policies and procedures relating to complaint

investigation and resolution.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 17, Sec. 11, eff. Sept. 1,

2003.

Sec. 255.005. NOTIFICATION OF INVESTIGATION STATUS. If a

written complaint is filed with the board that the board has

authority to resolve, the board, at least quarterly until final

disposition of the complaint, shall notify the person filing the

complaint and each person who is a subject of the complaint of

the status of the investigation unless the notice would

jeopardize an undercover investigation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 17, Sec. 11, eff. Sept. 1,

2003.

Sec. 255.006. GENERAL RULES REGARDING COMPLAINT INVESTIGATION

AND DISPOSITION. (a) A complaint received under this chapter

must be filed with and reviewed by the board to determine

jurisdiction. If the board has jurisdiction, the board shall

investigate the complaint to determine the facts concerning the

complaint.

(b) The board may not consider a complaint that is filed with

the board after the fourth anniversary of the date:

(1) the act that is the basis of the complaint occurred; or

(2) the complainant discovered, or in the exercise of reasonable

diligence should have discovered, the occurrence of the act that

is the basis of the complaint.

(c) The board by rule shall:

(1) adopt a form to standardize information concerning

complaints filed with the board; and

(2) prescribe information to be provided to a person when the

person files a complaint with the board.

(d) The board shall adopt rules concerning the investigation of

a complaint filed with the board. The rules adopted under this

subsection must:

(1) distinguish between categories of complaints;

(2) ensure that a complaint is not dismissed without appropriate

consideration;

(3) require that the board be advised of a complaint that is

dismissed and that a letter be sent to the person who filed the

complaint explaining the action taken on the dismissed complaint;

(4) ensure that the person who filed the complaint has an

opportunity to explain the allegations made in the complaint;

(5) require that investigators used by the board be state

employees; and

(6) establish procedures by which a board employee may dismiss a

complaint if the investigation does not reveal a violation.

(d-1) Procedures established under Subsection (d)(6) must:

(1) require a board employee to consult with a dentist member of

the board before dismissing a complaint relating to patient

morbidity, professional conduct, or quality of care;

(2) ensure that the decision to dismiss a complaint is made with

the appropriate level of review and necessary expertise and

experience; and

(3) require the dismissal of a complaint to be reported to the

board at a public meeting of the board.

(d-2) Repealed by Acts 2005, 79th Leg., Ch. 810, Sec. 10, eff.

September 1, 2005.

(e) The board shall:

(1) dispose of each complaint in a timely manner; and

(2) establish a schedule for conducting each phase of a

complaint that is under the control of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 17, Sec. 12, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

810, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

810, Sec. 10, eff. September 1, 2005.

Sec. 255.007. NOTICE TO BOARD CONCERNING COMPLAINTS. (a) The

executive director shall notify the board of a complaint that is

unresolved after the second anniversary of the date the complaint

is filed.

(b) The executive director shall explain to the board the

reasons that the complaint has not been resolved. The executive

director shall periodically provide the notice and explanation

required by this section at regularly scheduled board meetings.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 255.008. PUBLIC PARTICIPATION. (a) The board shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the board and to speak on

any issue under the board's jurisdiction, except to the extent

the communication would be ex parte under any law.

(b) The board shall prepare and maintain a written plan that

describes how a person who does not speak English may be provided

reasonable access to the board's programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.078(a), eff.

Sept. 1, 2001.



CHAPTER 256. LICENSING OF DENTISTS AND DENTAL HYGIENISTS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE D. DENTISTRY

CHAPTER 256. LICENSING OF DENTISTS AND DENTAL HYGIENISTS

SUBCHAPTER A. ISSUANCE OF LICENSE TO PRACTICE DENTISTRY

Sec. 256.001. LICENSE REQUIRED. A person may not practice or

offer to practice dentistry or dental surgery or represent that

the person practices dentistry unless the person holds a license

issued by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 256.002. MINIMUM QUALIFICATIONS OF DENTAL APPLICANT. (a)

An applicant for a license to practice dentistry must:

(1) be at least 21 years of age;

(2) be of good moral character; and

(3) present proof of:

(A) graduation from a dental school accredited by the Commission

on Dental Accreditation of the American Dental Association; or

(B) graduation from a dental school that is not accredited by

the commission and successful completion of training in an

American Dental Association approved specialty in an education

program accredited by the commission that consists of at least

two years of training as specified by the Council on Dental

Education.

(b) The board shall grant a dental license to an applicant who:

(1) meets the qualifications of this section;

(2) pays an application fee set by the board; and

(3) satisfactorily passes the examination required by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.079(a), eff.

Sept. 1, 2001.

Sec. 256.003. EXAMINATION. (a) The board shall provide for the

examination of an applicant for a dental license.

(b) The examination must consist of subjects and operations

relating to dentistry, including:

(1) anatomy;

(2) physiology;

(3) anaesthesia;

(4) biochemistry;

(5) dental materials;

(6) diagnosis;

(7) treatment planning;

(8) ethics;

(9) jurisprudence;

(10) hygiene;

(11) pharmacology;

(12) operative dentistry;

(13) oral surgery;

(14) orthodontia;

(15) periodontia;

(16) prosthetic dentistry;

(17) pathology;

(18) microbiology; and

(19) any other subject regularly taught in reputable dental

schools that the board may require.

(c) The board shall contract with one or more independent or

regional testing services for any required clinical examination.

If the board uses one or more regional testing services, the

board may contract for or otherwise use licensed dentists to

provide assistance to the regional testing service or services.

(d) The board shall have the written portion of the board's

jurisprudence examination validated by an independent testing

professional.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1249, Sec. 2, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1420, Sec. 14.079(b), eff. Sept.

1, 2001.

Sec. 256.005. EXAMINATION RESULTS. (a) The board shall notify

each examinee of the results of the examination not later than

the 30th day after the date the examination is administered. If

an examination is graded or reviewed by a national testing

service, the board shall notify examinees of the results of the

examination not later than the 14th day after the date the board

receives the results from the testing service.

(b) If the notice of the examination results graded or reviewed

by a national testing service will be delayed for longer than 90

days after the examination date, the board shall notify the

examinee of the reason for the delay before the 90th day.

(c) If requested in writing by a person who fails the

examination, the board shall provide to the person an analysis of

the person's performance on the examination as prescribed by

board rule.

(d) If the board contracts with an independent or regional

testing service, this section does not apply. The contract with

the testing service must provide for the notification of results

as provided by Subsection (a).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.079(c), eff.

Sept. 1, 2001.

Sec. 256.006. REEXAMINATION. (a) The board by rule shall

establish the conditions under which and the number of times an

applicant may retake an examination.

(b) The board may require an applicant who fails the examination

to meet additional education requirements.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. ISSUANCE OF LICENSE TO DENTAL HYGIENIST

Sec. 256.051. DEFINITION. In this chapter, "dental hygienist"

means a person who practices dental hygiene under a license

issued under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 256.052. LICENSE REQUIRED. A person may not practice or

offer to practice dental hygiene in this state unless the person

is licensed under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 256.053. ELIGIBILITY FOR LICENSE. (a) An applicant for a

license to practice dental hygiene in this state must be:

(1) at least 18 years of age;

(2) of good moral character;

(3) a graduate of an accredited high school or hold a

certificate of high school equivalency; and

(4) a graduate of a recognized school of dentistry or dental

hygiene accredited by the Commission on Dental Accreditation of

the American Dental Association and approved by the board or an

alternative dental hygiene training program.

(b) A school of dentistry or dental hygiene described by

Subsection (a)(4) must include at least two full academic years

of instruction or its equivalent at the postsecondary level.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.080(a), eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1470, Sec. 3.01, eff.

Sept. 1, 2001.

Sec. 256.0531. ALTERNATIVE DENTAL HYGIENE TRAINING PROGRAMS.

(a) It is the intent of the legislature that programs approved

by the board under this section provide hygiene training that is

substantially equivalent to training provided under traditional

programs.

(b) An alternative dental hygiene training program must meet the

following requirements:

(1) the program must be determined to be eligible for

accreditation by the Commission on Dental Accreditation of the

American Dental Association before students can enroll in the

program;

(2) the program must require hygiene students to complete four

semesters of didactic education from a school of dentistry,

dental hygiene school, or other educational institution approved

by the board;

(3) didactic education shall be provided by instruction in the

classroom or by distance learning, remote coursework, or similar

modes of instruction offered by an institution accredited by the

Commission on Dental Accreditation of the American Dental

Association;

(4) didactic education shall include instruction in anatomy,

pharmacology, x-ray, ethics, jurisprudence, hygiene, and any

other subject regularly taught in reputable schools of dentistry

and dental hygiene that the board may require;

(5) the program must require hygiene students to complete not

less than 1,000 hours of clinical training under the direct

supervision of a dentist qualified under Subsection (d) or a

dental hygienist qualified under Subsection (f) during a 12-month

period. Students must satisfactorily complete 75 full-mouth

prophylaxes and demonstrate the ability to accurately record the

location and extent of dental restorations, chart mobility,

furcations, gingival recession, keratinized gingiva, and pocket

depth on six aspects of each tooth; and

(6) clinical training may occur simultaneously with didactic

education.

(c) Prior to commencing training, a hygiene student must have

completed no less than two years of full-time employment in a

position involving clinical duties with dental patients.

(d) To be qualified to train a hygiene student under this

section, a dentist must:

(1) be licensed in Texas and have practiced in Texas for at

least five years;

(2) have completed a certification or calibration course

approved by the board for purposes of this section;

(3) meet recertification requirements at intervals of no more

than three years;

(4) also practice in a dental office located outside a standard

metropolitan statistical area, as defined by the United States

Census Bureau, or practice in an area that the Texas Department

of Health has determined is underserved or an area that has been

designated by the United States as having a shortage of dental

professionals; and

(5) have posted a notice visible to patients stating: "This

practice has been approved as an alternative dental hygiene

training program. Students in the program may be performing

services."

(e) A hygiene student who completes the requirements of a

program under this section must satisfactorily pass the

examination required for all hygiene license applicants under

this chapter.

(f) A dental hygienist may train hygiene students under this

section if:

(1) the dental hygienist is employed by a dentist who provides

training under this section and the hygienist works under the

direct supervision of the dentist in the same office as the

dentist;

(2) the dental hygienist has practiced full-time dental hygiene

for the five years immediately preceding the time the training is

provided; and

(3) the dental hygienist has completed a certification or

calibration course approved by the board and meets

recertification requirements at intervals of no more than five

years.

(g) A dentist who supervises a dental hygienist trained under

this section has the same liability for acts performed by the

hygienist as if the hygienist were trained in a different manner.

(h) The board shall adopt an alternative dental hygiene training

program no later than January 1, 2002.

(i) The board shall appoint an advisory committee to advise the

board in developing the alternative dental hygiene training

program. The advisory committee consists of the following members

appointed by the board:

(1) two dental hygienists nominated by a statewide association

of dental hygienists;

(2) two dentists nominated by a statewide association of

dentists;

(3) two dental educators nominated by the State Board of Dental

Examiners; and

(4) two dental hygienist educators nominated by the Dental

Hygiene Advisory Committee to the State Board of Dental

Examiners.

(j) In developing the program, the advisory committee shall

consider the standards adopted by the Commission on Dental

Accreditation.

(k) A student in an alternative dental hygiene training program

is not considered to be practicing dentistry as described by

Section 251.003.

(l) The board shall adopt rules requiring the dentist to give

written notice to patients, where applicable, that services will

be performed by a student in an alternative dental hygiene

training program, and requiring the dentist or the dentist's

staff to give oral notice to patients, where applicable, at the

time the patient's hygiene appointment is made or confirmed, that

services will be performed by a student in an alternative dental

hygiene training program.

(m) The board may adopt rules necessary to implement this

section. The board shall adopt a rule requiring notification to

dental hygiene students that accreditation of the alternative

dental hygiene training program is a requirement for obtaining a

license under this chapter.

Added by Acts 2001, 77th Leg., ch. 1470, Sec. 3.02, eff. Sept. 1,

2001.

Sec. 256.054. APPLICATION FOR EXAMINATION. To take the

examination under Section 256.055, an applicant for a license

must:

(1) submit an application on a form prescribed by the board;

(2) pay the application fee set by the board;

(3) attach to the application:

(A) proof of current certification in cardiopulmonary

resuscitation approved by the American Heart Association or

American Red Cross; or

(B) if the applicant is not physically able to comply with the

certification requirements of Paragraph (A), a written statement

describing the person's physical incapacity executed by a

licensed physician or an instructor in cardiopulmonary

resuscitation approved by the American Heart Association or

American Red Cross; and

(4) provide any other information the board requires to

determine the applicant's qualifications.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.081(a), eff.

Sept. 1, 2001.

Sec. 256.055. LICENSE EXAMINATION. (a) The board shall provide

for the examination of an applicant for a dental hygienist

license.

(b) The examination must include subjects and operations

relating to dentistry and dental hygiene, including:

(1) anatomy;

(2) pharmacology;

(3) x-ray;

(4) ethics;

(5) jurisprudence;

(6) hygiene;

(7) dental hygiene treatment planning;

(8) dental materials;

(9) physiology;

(10) pathology;

(11) microbiology; and

(12) any other subject regularly taught in reputable schools of

dentistry and dental hygiene that the board may require.

(c) The board shall contract with one or more independent or

regional testing services for any required clinical examination.

If the board uses one or more regional testing services, the

board may contract for or otherwise use licensed dental

hygienists to provide assistance to the regional testing service

or services.

(d) The board shall have the written portion of the board's

jurisprudence examination validated by an independent testing

professional.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1249, Sec. 3, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1420, Sec. 14.081(b), eff. Sept.

1, 2001.

Sec. 256.056. EXAMINATION RESULTS. (a) The board shall notify

each examinee of the results of the examination within a

reasonable time after the date of the examination.

(b) If the board contracts with an independent or regional

testing service, the contract with the service must provide for

the notification of results.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.081(c), eff.

Sept. 1, 2001.

Sec. 256.057. REEXAMINATION. (a) The board by rule shall

establish the conditions under which and the number of times an

applicant may retake an examination.

(b) The board may require an applicant who fails the examination

to meet additional education requirements set by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 256.058. ISSUANCE OF LICENSE. The board shall issue a

license to practice dental hygiene to an applicant who has passed

all phases of the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. GENERAL LICENSE PROVISIONS

Sec. 256.101. ISSUANCE OF LICENSE TO CERTAIN OUT-OF-STATE

APPLICANTS. (a) The board shall issue a license to practice

dentistry to a reputable dentist or a license to practice dental

hygiene to a reputable dental hygienist who:

(1) pays the fee set by the board;

(2) is licensed in good standing as a dentist or dental

hygienist in another state that has licensing requirements

substantially equivalent to the requirements of this subtitle;

(3) has not been the subject of a final disciplinary action and

is not the subject of a pending disciplinary action in any

jurisdiction in which the dentist or dental hygienist is or has

been licensed;

(4) has graduated from a dental or dental hygiene school

accredited by the Commission on Dental Accreditation of the

American Dental Association and approved by the board under board

rule;

(5) has passed a national or other examination relating to

dentistry or dental hygiene and recognized by the board;

(6) has passed the board's jurisprudence examination;

(7) has submitted documentation of current cardiopulmonary

resuscitation certification;

(8) has practiced dentistry or dental hygiene:

(A) for at least the three years preceding the date of

application for a license under this section; or

(B) as a dental educator at a dental school or dental hygiene

school accredited by the Commission on Dental Accreditation of

the American Dental Association for at least the five years

preceding the date of application for a license under this

section;

(9) has been endorsed by the board of dentistry in the

jurisdiction in which the applicant practices at the time of

application; and

(10) meets any additional criteria established by board rule.

(a-1) The board by rule shall specify the circumstances under

which the board may waive the requirement under Subsection (a)(8)

that an applicant for a license under this section has been

continuously engaged in the practice of dentistry or dental

hygiene during the period required by that subsection if the

applicant has engaged in the practice of dentistry or dental

hygiene for a cumulative total of at least three years before the

date of application for a license under this section.

(b) If the board does not complete the processing of an

application under this section before the 181st day after the

date all documentation and examination results required by this

section have been received, the board shall issue a license to

the applicant.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1249, Sec. 4, 5, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 17, Sec. 13, eff. Sept. 1,

2003.

Sec. 256.1013. PROVISIONAL LICENSE. (a) The board may issue a

provisional license to an applicant currently licensed in another

jurisdiction who seeks a license in this state and who:

(1) has been licensed in good standing as a dentist or dental

hygienist for at least two years in another jurisdiction that has

licensing requirements substantially equivalent to the

requirements of this subtitle;

(2) is a graduate of a recognized school of dentistry or dental

hygiene accredited by the Commission on Dental Accreditation of

the American Dental Association and approved by the board;

(3) has passed a national or other examination recognized by the

board relating to the practice of dentistry or dental hygiene, as

appropriate; and

(4) is sponsored by a person who holds an appropriate license

under this subtitle and with whom the provisional license holder

will practice during the time the person holds a provisional

license.

(b) The board may waive the requirement of Subsection (a)(4) for

an applicant if the board determines that compliance with that

subdivision would be a hardship to the applicant.

(c) A provisional license is valid until the date the board

approves or denies the provisional license holder's application

for a license. The board shall issue a license under this

subtitle to the provisional license holder if:

(1) the provisional license holder is eligible to be licensed

under Section 256.101; or

(2) the provisional license holder passes the part of the

examination under Section 256.003 or 256.055 that relates to the

applicant's knowledge and understanding of the laws and rules

relating to the practice of dentistry or dental hygiene, as

appropriate, in this state and:

(A) the board verifies that the provisional license holder meets

the academic and experience requirements for a license under this

subtitle; and

(B) the provisional license holder satisfies any other licensing

requirements under this subtitle.

(d) The board must approve or deny a provisional license

holder's application for a license not later than the 180th day

after the date the provisional license is issued. The board may

extend the 180-day period if the results of an examination have

not been received by the board before the end of that period.

(e) The board may establish a fee for provisional licenses in an

amount reasonable and necessary to cover the cost of issuing the

license.

Added by Acts 2003, 78th Leg., ch. 17, Sec. 14, eff. Sept. 1,

2003.

Sec. 256.1015. TEMPORARY LICENSE. (a) The board, upon payment

by the applicant of a fee set by the board, shall grant a

temporary license to practice dentistry to any reputable dentist

or a temporary license to practice dental hygiene to any

reputable dental hygienist who:

(1) meets all requirements of Section 256.101 except those of

Subsection (a)(8); and

(2) is employed by a nonprofit corporation that accepts Medicaid

reimbursement.

(b) A license granted under this section expires immediately

when a licensee fails to meet the requirements of this section.

Added by Acts 2001, 77th Leg., ch. 1470, Sec. 5.01, eff. Sept. 1,

2001.

Sec. 256.102. RETIRED STATUS. (a) The board by rule may allow

a license holder to place the person's license on retired status.

A license holder must apply to the board for retired status, on a

form prescribed by the board, before the expiration date of the

person's license.

(b) In determining whether to grant retired status, the board

shall consider the age, years of practice, and the status of the

license holder at the time of the application.

(c) A license holder on retired status:

(1) is not required to pay license renewal fees; and

(2) except as provided by Subsection (f), may not perform any

activity regulated under this subtitle.

(d) To reinstate a license placed on retired status, the license

holder must submit a written request for reinstatement to the

board. The board may return the license to active status and

issue a renewal license if the license holder complies with any

education or other requirement established by board rule and pays

the renewal fee in effect at the time of the requested

reinstatement.

(e) The board may charge a reasonable administrative fee to

cover the cost of research and the preparation of documentation

for the board's consideration of a request for reinstatement of a

license on retired status.

(f) A dentist on retired status may perform an activity

regulated under this subtitle if the dentist's practice consists

only of voluntary charity care, as defined by board rule. The

board's rules under this subsection must prescribe the scope of

practice permitted for the retired dentist, the retired dentist's

authority to prescribe and administer drugs, and any continuing

education requirements applicable to the retired dentist.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

810, Sec. 3, eff. September 1, 2005.

Sec. 256.103. DISPLAY OF ANNUAL REGISTRATION CERTIFICATE. (a)

A licensed dentist or dental hygienist shall display the person's

current registration certificate in each office in which the

person provides dental services. If the dentist or dental

hygienist provides dental services at more than one location, the

person may display a duplicate of the original registration

certificate obtained from the board on payment of a duplicate

certificate fee set by the board.

(b) A licensed dentist may not operate on a patient's mouth or

treat lesions of the mouth or teeth unless the dentist displays

the dentist's registration certificate.

(c) A person may practice without displaying the person's

current registration certificate as required by Subsection (a)

for not more than 30 days after the date the person receives from

the board written confirmation that the person's original license

was issued.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.083(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

810, Sec. 4, eff. September 1, 2005.

Sec. 256.104. DUPLICATE LICENSE. (a) The board may issue a

duplicate license to a person whose license is lost or destroyed

if the person:

(1) pays a reasonable fee; and

(2) presents to the board an application for a duplicate

license, including an affidavit explaining the loss or

destruction and stating that the person is the same person

originally granted the license.

(b) If board records do not show that the person was previously

licensed, the board may refuse to issue a duplicate license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 256.105. NOTIFICATION OF CHANGE OF INFORMATION. (a) Each

dentist, dental hygienist, and owner or manager of a dental

laboratory licensed or registered with the board shall timely

notify the board of:

(1) any change of address of the person's place of business;

(2) any change of employers for the dentist or dental hygienist

and any change of owners or managers for the dental laboratory;

and

(3) any change of the person's mailing address.

(b) Notification under Subsection (a) is timely if the board

receives the notice not later than the 60th day after the date

the change occurs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1249, Sec. 6, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

772, Sec. 3, eff. September 1, 2009.



CHAPTER 257. LICENSE RENEWAL

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE D. DENTISTRY

CHAPTER 257. LICENSE RENEWAL

Sec. 257.001. LICENSE EXPIRATION. (a) The board by rule may

adopt a system under which licenses expire on various dates

during the year.

(b) Dates of license suspension and reinstatement after failure

to pay the license fee shall be adjusted accordingly.

(c) For the year in which the expiration date is changed,

license fees payable on or before March 1 shall be prorated on a

monthly basis so that each license holder pays only that portion

of the fee that is allocable to the number of months during which

the license is valid. On renewal of the license on the new

expiration date, the total license fee is payable.

(d) An initial license issued under this subtitle expires on the

30th day after the date the license is issued if the holder of

the license fails to pay the required license fee on or before

that date.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

772, Sec. 4, eff. September 1, 2009.

Sec. 257.002. LICENSE RENEWAL. (a) A person required to hold a

license as a practitioner under this subtitle who fails or

refuses to apply for renewal of a license and pay the required

fee on or before the specified date of each calendar year is:

(1) suspended from practice; and

(2) subject to the penalties imposed by law on any person

unlawfully engaging in a practice regulated under this subtitle.

(b) A person who is otherwise eligible to renew a license may

renew an unexpired license by paying the required renewal fee to

the board before the expiration date of the license. A person

whose license has expired may not engage in activities that

require a license until the license has been renewed.

(c) A person whose license has been expired for 90 days or less

may renew the license by paying to the board a renewal fee that

is equal to 1-1/2 times the normally required renewal fee.

(c-1) A person whose license has been expired for more than 90

days but less than one year may renew the license by paying to

the board a renewal fee that is equal to two times the normally

required renewal fee.

(d) Except as provided by Subsection (d-1) or (d-2), a person

whose license has been expired for one year or more may not renew

the license. The person may obtain a new license by complying

with the requirements and procedures, including the examination

requirements, for obtaining an original license.

(d-1) A person who was licensed in this state, moved to another

state, and is currently licensed and has been in practice in the

other state for the two years preceding the date of application

may obtain a new license without reexamination. The person must

pay to the board a fee that is equal to two times the normally

required renewal fee for the license.

(d-2) The board may renew the license of a person whose license

has been expired for one year or more without requiring the

person to comply with the requirements and procedures for an

original license if the person places the person's renewed

license on retired status and confines the person's practice

solely to voluntary charity care under Section 256.102(f).

(e) Not later than the 30th day before the date a person's

license is scheduled to expire, the board shall send written

notice of the impending expiration to the person at the person's

last known address according to the board's records.

(f) The requirements prescribed by this section relating to the

payment of annual license fees and penalties for the failure to

timely renew a license do not apply to license holders who are on

active duty with the armed forces of the United States and are

not engaged in private or civilian practice.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.084(a), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 17, Sec. 15, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

456, Sec. 1, eff. September 1, 2007.

Sec. 257.004. CARDIOPULMONARY RESUSCITATION REQUIREMENTS. (a)

A person holding a dental or dental hygienist license must submit

at the time the person applies for renewal of the license:

(1) a written statement executed by the person stating that the

person has successfully completed a current program or course in

cardiopulmonary resuscitation that includes a demonstration of

skills and a written evaluation; or

(2) if the person is not physically able to comply with the

requirements of Subdivision (1), a written statement describing

the person's physical incapacity executed by a licensed

physician.

(b) Repealed by Acts 2003, 78th Leg., ch. 17, Sec. 28, eff.

Sept. 1, 2003.

(c) A dentist or dental hygienist licensed by the board who

resides in a country other than the United States on the renewal

date of the person's license and has not practiced dentistry or

dental hygiene in the United States during the year preceding the

renewal date is exempt from the requirements of Subsection (a) if

the person submits proof of foreign residence with the person's

renewal application.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1249, Sec. 7, eff. Jan. 1,

2002; Acts 2003, 78th Leg., ch. 17, Sec. 16, 28, eff. Sept. 1,

2003.

Sec. 257.005. CONTINUING EDUCATION FOR DENTIST AND DENTAL

HYGIENIST. (a) The board shall develop a mandatory continuing

education program for licensed dentists and dental hygienists.

The board by rule shall require a license holder to complete at

least 12 hours of continuing education for each annual

registration period to renew the license for a subsequent annual

period.

(b) The board may:

(1) assess the continuing education needs of license holders;

and

(2) require license holders to attend continuing education

courses specified by the board.

(c) The board by rule shall:

(1) identify the key factors required for competent performance

of professional duties under this subtitle;

(2) develop a process to evaluate and approve continuing

education courses; and

(3) develop a process to assess a license holder's participation

and performance in continuing education courses to evaluate the

overall effectiveness of the program.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.079(d), eff.

Sept. 1, 2001.



CHAPTER 258. PRACTICE BY DENTIST

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE D. DENTISTRY

CHAPTER 258. PRACTICE BY DENTIST

SUBCHAPTER A. DELEGATION BY DENTIST

Sec. 258.001. IMPERMISSIBLE DELEGATIONS. A dentist may not

delegate:

(1) an act to an individual who, by board order, is prohibited

from performing the act;

(2) any of the following acts to a person not licensed as a

dentist or dental hygienist:

(A) the removal of calculus, deposits, or accretions from the

natural and restored surfaces of exposed human teeth and

restorations in the human mouth;

(B) root planing or the smoothing and polishing of roughened

root surfaces or exposed human teeth; or

(C) any other act the delegation of which is prohibited by board

rule;

(3) any of the following acts to a person not licensed as a

dentist:

(A) comprehensive examination or diagnosis and treatment

planning;

(B) a surgical or cutting procedure on hard or soft tissue;

(C) the prescription of a drug, medication, or work

authorization;

(D) the taking of an impression for a final restoration,

appliance, or prosthesis;

(E) the making of an intraoral occlusal adjustment;

(F) direct pulp capping, pulpotomy, or any other endodontic

procedure;

(G) the final placement and intraoral adjustment of a fixed or

removable appliance; or

(H) the placement of any final restoration; or

(4) the authority to an individual to administer a local

anesthetic agent, inhalation sedative agent, parenteral sedative

agent, or general anesthetic agent if the individual is not

licensed as:

(A) a dentist with a permit issued by the board for the

procedure being performed, if a permit is required;

(B) a certified registered nurse anesthetist licensed by the

Texas Board of Nursing, only if the delegating dentist holds a

permit issued by the board for the procedure being performed, if

a permit is required; or

(C) a physician anesthesiologist licensed by the Texas Medical

Board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 37, eff. September 1, 2007.

Sec. 258.002. DELEGATION TO DENTAL ASSISTANT. (a) A licensed

dentist may delegate to a qualified and trained dental assistant

acting under the dentist's general or direct supervision any

dental act that a reasonable and prudent dentist would find is

within the scope of sound dental judgment to delegate if:

(1) in the opinion of the delegating dentist, the act:

(A) can be properly and safely performed by the person to whom

the dental act is delegated; and

(B) is performed in a customary manner and is not in violation

of this subtitle or any other statute;

(2) the person to whom the dental act is delegated does not

represent to the public that the person is authorized to practice

dentistry; and

(3) the person to whom the dental act is delegated holds the

appropriate certificate, if a certificate is required to perform

the act.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 476, Sec. 8(1),

eff. September 1, 2009.

(c) The board by rule shall establish guidelines regarding the

types of dental acts that may be properly or safely delegated by

a dentist, including a determination of which delegated dental

acts, if any, require competency testing before a person may

perform the act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1470, Sec. 4.01, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 1144, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

476, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

476, Sec. 8(1), eff. September 1, 2009.

Sec. 258.003. RESPONSIBILITY OF DELEGATING DENTIST. A

delegating dentist is responsible for a dental act performed by

the person to whom the dentist delegates the act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. GENERAL PRACTICE PROVISIONS

Sec. 258.051. DENTIST RECORDS. (a) The records of a diagnosis

made and treatment performed for and on a dental patient are the

property of the dentist performing the dental service.

(b) A dentist's records may not be sold, pledged as collateral,

or transferred to any person other than the patient unless the

transfer is made in compliance with Subchapter C and board rules.

(c) This section does not prevent the voluntary submission of

records to an insurance company to determine benefits when

consent for the disclosure has been granted under Section

258.104.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.086(a), eff.

Sept. 1, 2001.

Sec. 258.0511. ACCESS TO DENTAL RECORDS. (a) An owner,

shareholder, partner, or executive officer of a clinic or other

entity that provides dental services for the public shall

designate a license holder as the dental custodian of records to

provide records to the board or a dentist who has provided dental

treatment and to comply with other law regulating dental patient

records.

(b) On demand, the dental custodian of records shall give access

to the board and produce for the board all records or other

evidence related to the investigation or prosecution of an

alleged violation of this subtitle or another law regulating the

practice of dentistry in this state.

(c) The board shall adopt rules regarding the designation and

duties of a dental custodian of records.

(d) Section 264.101 applies to a violation of this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1119, Sec. 1, eff. September 1, 2007.

Sec. 258.052. CASE HISTORIES AND PHYSICAL EVALUATIONS. (a) A

dentist may take a complete case history and perform a complete

physical evaluation that may be used to admit a patient to a

hospital for the practice of dentistry if the activity is

necessary in the exercise of due care in the practice of

dentistry.

(b) A dentist is not automatically entitled to membership on a

hospital's medical staff or to exercise clinical privileges at a

hospital solely because the dentist is licensed in this state or

because the dentist is authorized to take a case history and

perform a physical evaluation.

(c) A dentist may not be denied membership on a hospital's

medical staff or the right to the exercise of clinical privileges

at a hospital solely because the person is a dentist rather than

a physician.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 258.053. USE OF CERTAIN DRUGS. (a) In this section,

"narcotic drugs," "dangerous drugs," and "controlled substances"

have the meanings defined or recognized by federal law or the law

of this state.

(b) A dentist may not:

(1) prescribe, provide, obtain, order, administer, possess,

dispense, give, or deliver to or for any person a narcotic drug,

dangerous drug, or controlled substance:

(A) that is not necessary or required; or

(B) the use or possession of which would promote addiction to

the drug or substance; or

(2) aid, abet, or cause another person to engage in an action

described by Subdivision (1).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 258.054. USE OF X-RAY EQUIPMENT. (a) A dentist may

authorize a qualified person to perform beam calibration and

characterization, quality assurance, instrument specification,

acceptance testing, shielding design, or protection analysis on

radiation-emitting equipment or radiopharmaceuticals for a

procedure that involves the diagnosis or treatment of disease or

another dental condition in humans.

(b) A dentist's authorization and the performance of authorized

activities by a qualified person does not constitute the practice

of medical physics under Chapter 602.

(c) A dentist may not authorize a dental assistant to make a

dental x-ray unless the dental assistant holds an x-ray

certificate issued under Section 265.005.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

810, Sec. 5, eff. September 1, 2005.

SUBCHAPTER C. DENTAL PRIVILEGE

Sec. 258.101. DEFINITIONS. In this subchapter:

(1) "Dental record" means dental information about a patient:

(A) created or maintained by a dentist; and

(B) relating to the history or treatment of the patient.

(2) "Dentist" means a person licensed to practice dentistry.

(3) "Patient" means a person who consults with a dentist to

receive dental care.

(4) "Privilege" means the confidentiality privilege created by

this subchapter.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.086(b), eff.

Sept. 1, 2001.

Sec. 258.102. SCOPE OF PRIVILEGE. (a) The following

information is privileged and may not be disclosed except as

provided by this subchapter:

(1) a communication between a dentist and a patient that relates

to a professional service provided by the dentist; and

(2) a dental record.

(b) The privilege described by this section applies regardless

of when the patient received the professional service from the

dentist.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.086(b), eff.

Sept. 1, 2001.

Sec. 258.103. HOLDER OF PRIVILEGE. (a) The patient is the

holder of the privilege.

(b) The following persons may claim the privilege on the

patient's behalf:

(1) a person authorized to act on the patient's behalf;

(2) a dentist acting on the patient's behalf; and

(3) an agent or employee of a person listed in Subdivision (1)

or (2).

(c) A person's authority to claim the privilege is presumed in

the absence of evidence to the contrary.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.086(b), eff.

Sept. 1, 2001.

Sec. 258.104. CONSENT TO DISCLOSURE OF PRIVILEGED INFORMATION.

(a) A person may disclose privileged information if the patient

consents to the disclosure as provided in this section.

(b) Consent for the release of privileged information must be in

writing and be signed by:

(1) the patient;

(2) a parent or legal guardian of the patient, if the patient is

a minor;

(3) a legal guardian of the patient, if the patient has been

adjudicated incompetent to manage the patient's personal affairs;

(4) an attorney ad litem appointed for the patient, as

authorized by:

(A) Chapter 107, Family Code;

(B) Subtitle B, Title 6, Health and Safety Code;

(C) Subtitle C, Title 7, Health and Safety Code;

(D) Subtitle D, Title 7, Health and Safety Code;

(E) Subtitle E, Title 7, Health and Safety Code;

(F) Chapter V, Texas Probate Code; or

(G) any other law; or

(5) a personal representative of the patient, if the patient is

deceased.

(c) The consent required under this section must specify:

(1) the information covered by the release;

(2) the person to whom the information is to be released; and

(3) the purpose for the release.

(d) A person may withdraw consent granted under this section by

notifying in writing the person who maintains the information.

Withdrawal of consent does not affect information disclosed

before the written notice of the withdrawal is delivered.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.086(b), eff.

Sept. 1, 2001.

Sec. 258.105. EXCEPTION TO PRIVILEGE FOR CERTAIN PROCEEDINGS.

(a) The privilege does not apply in a court or administrative

proceeding if the proceeding is:

(1) brought by the patient against a dentist, including a

malpractice, criminal, or license revocation proceeding, and the

disclosure is relevant to a claim or defense of the dentist; or

(2) to collect on a claim for dental services rendered to the

patient.

(b) The privilege does not apply to the disclosure of a dental

record:

(1) to the board in a disciplinary investigation or proceeding

against a dentist conducted under this subtitle; or

(2) in a criminal investigation or proceeding against a dentist

in which the board is participating or assisting by providing a

record obtained from the dentist.

(c) The board may not reveal the identity of a patient whose

dental record is disclosed under Subsection (b).

(d) Privileged information is discoverable in a criminal

prosecution if:

(1) the patient is a victim, witness, or defendant; and

(2) the court in which the prosecution is pending rules, after

an in camera review, that the information is relevant for

discovery purposes.

(e) Privileged information is admissible in a criminal

prosecution if:

(1) the patient is a victim, witness, or defendant; and

(2) the court in which the prosecution is pending rules, after

an in camera review, that the information is relevant.

(f) The privilege does not apply to a grand jury subpoena.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.086(b), eff.

Sept. 1, 2001.

Sec. 258.106. EXCEPTION TO PRIVILEGE FOR CERTAIN DISCLOSURES BY

DENTIST. (a) The privilege does not apply to the disclosure of

information by a dentist to:

(1) a governmental agency, if:

(A) the disclosure is required by another law; and

(B) the agency agrees to keep confidential the identity of a

patient whose dental record is disclosed;

(2) medical or law enforcement personnel, if the dentist

determines that it is more likely than not that the following

will occur:

(A) imminent physical injury to the patient, the dentist, or

others; or

(B) immediate mental or emotional injury to the patient;

(3) a person in relation to a management or financial audit,

program evaluation, or research, if the person agrees to keep

confidential the identity of a patient whose dental record is

disclosed;

(4) a person involved in the payment or collection of fees for

services rendered by a dentist, if necessary; or

(5) another dentist, or a person under the direction of the

dentist, who participates in the diagnosis, evaluation, or

treatment of the patient.

(b) A person who receives information under Subsection (a)(3)

may not disclose a patient's identity in writing.

(c) A record reflecting a charge or specific service provided

may be disclosed only when necessary in the collection of fees

for a service provided by a dentist, professional association, or

other entity qualified to provide or arrange for a service.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.086(b), eff.

Sept. 1, 2001.

Sec. 258.107. EXCEPTION TO PRIVILEGE FOR CERTAIN LEGISLATIVE

INQUIRIES. A state hospital or state school may disclose a

dental record if:

(1) the state hospital or state school created the record;

(2) an inquiry authorized by the legislature requests the

information; and

(3) the entity receiving the record agrees not to disclose a

patient's identity.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.086(b), eff.

Sept. 1, 2001.

Sec. 258.108. LIMIT ON DISCLOSURE. A person who receives

privileged information may disclose the information to another

person only to the extent consistent with the purpose for which

the information was obtained.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.086(b), eff.

Sept. 1, 2001.

Sec. 258.109. REQUEST FOR DENTAL RECORD: TIMING; EXCEPTION. (a)

If disclosure of a dental record is authorized under this

subchapter, a dentist shall disclose the dental record within a

reasonable period after it is requested but not later than:

(1) the 30th day after the date on which it is requested from

the dentist; or

(2) a date ordered by a court.

(b) A dentist may refuse to disclose the requested record if the

dentist determines that providing the information would be

harmful to the physical, mental, or emotional health of the

patient, except that requests from the board may not be refused.

If the dentist determines that disclosing the record would be

harmful, the dentist shall notify the person requesting the

record and explain why the information would be harmful. The

person requesting the record may challenge in court the dentist's

refusal to disclose the record. If the court finds that the

dentist made the refusal in bad faith, the court may order the

disclosure of the record and award costs and attorney's fees

incurred by the person to obtain the information.

(c) In disclosing a dental record under this section, a dentist

shall redact privileged information about another person.

(d) A dentist may charge a reasonable fee for providing a dental

record under this section. For purposes of this subsection, a fee

established under Section 241.154, Health and Safety Code, is a

reasonable fee.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.086(b), eff.

Sept. 1, 2001.

SUBCHAPTER D. ENTERAL ADMINISTRATION OF ANESTHESIA

Sec. 258.151. DEFINITION. In this subchapter, "enteral" means

any technique of administering anesthesia in which the anesthetic

is absorbed through the gastrointestinal tract or oral mucosa.

Examples of enterally administering anesthesia include

administering an anesthetic orally, rectally, sublingually, or

intranasally.

Added by Acts 2001, 77th Leg., ch. 349, Sec. 1, eff. Sept. 1,

2001.

Sec. 258.152. APPLICABILITY. Rules adopted by the board under

this subchapter do not apply to:

(1) the regional injection of an anesthetic to reduce or

eliminate sensation, especially pain, in one part of the body; or

(2) the administration of anxiolytics and analgesics that are

not being used in conjunction with the administration of nitrous

oxide and that are administered in doses that do not have the

probability of placing the dental patient at risk for loss of the

dental patient's life-preserving protective reflexes.

Added by Acts 2001, 77th Leg., ch. 349, Sec. 1, eff. Sept. 1,

2001.

Sec. 258.153. RULES. (a) The board shall establish by rule the

minimum standards for the enteral administration of anesthesia by

a dentist.

(b) The rules must be designed to protect the health, safety,

and welfare of the public and must include requirements relating

to:

(1) the methods used to enterally administer an anesthetic and

the anesthetic agents that may be used;

(2) dental patient evaluation, diagnosis, counseling, and

preparation;

(3) dental patient monitoring to be performed and equipment to

be used during a procedure and during postprocedure monitoring;

(4) emergency procedures, drugs, and equipment, including

education, training, and certification of personnel, as

appropriate, and including protocols for transfers to a hospital;

(5) the documentation necessary to demonstrate compliance with

this subchapter; and

(6) the period in which protocols or procedures covered by rules

of the board shall be reviewed, updated, or amended.

Added by Acts 2001, 77th Leg., ch. 349, Sec. 1, eff. Sept. 1,

2001.

Sec. 258.154. COMPLIANCE WITH ANESTHESIA RULES. (a) On and

after August 31, 2002, a dentist who practices dentistry in this

state and who enterally administers anesthesia or performs a

procedure for which anesthesia is enterally administered shall

comply with the rules adopted under this subchapter.

(b) The board may require a dentist to submit and comply with a

corrective action plan to remedy or address any current or

potential deficiencies with the dentist's enteral administration

of anesthesia in accordance with this subtitle or rules of the

board.

Added by Acts 2001, 77th Leg., ch. 349, Sec. 1, eff. Sept. 1,

2001.

Sec. 258.155. ANNUAL PERMIT. (a) Not later than September 1,

2002, the board shall require each dentist who enterally

administers anesthesia or performs a procedure for which

anesthesia is enterally administered to annually obtain a permit

from the board by completing a form prescribed by the board. The

board shall set and impose a fee for the permit in an amount

designed to recover the costs of regulating a permit holder under

this subchapter.

(b) The board shall coordinate the times at which a permit must

be renewed with the times at which a dentist's license must be

renewed under Chapter 257 so that the times of registration,

payment, notice, and imposition of penalties for late payment are

similar and provide a minimum of administrative burden to the

board and to dentists.

Added by Acts 2001, 77th Leg., ch. 349, Sec. 1, eff. Sept. 1,

2001.

Sec. 258.156. INSPECTIONS. (a) The board may conduct

inspections to enforce this subchapter, including inspections of

an office site and of documents of a dentist's practice that

relate to the enteral administration of anesthesia. The board may

contract with another state agency or qualified person to conduct

these inspections.

(b) Unless it would jeopardize an ongoing investigation, the

board shall provide at least five business days' notice before

conducting an on-site inspection under this section.

(c) This section does not require the board to make an on-site

inspection of a dentist's office.

Added by Acts 2001, 77th Leg., ch. 349, Sec. 1, eff. Sept. 1,

2001.

Sec. 258.157. REQUESTS FOR INSPECTION AND ADVISORY OPINION. (a)

The board may consider a request by a dentist for an on-site

inspection. The board may, in its discretion and on payment of a

fee in an amount established by the board, conduct the inspection

and issue an advisory opinion.

(b) An advisory opinion issued by the board under this section

is not binding on the board, and the board, except as provided by

Subsection (c), may take any action under this subtitle in

relation to the situation addressed by the advisory opinion that

the board considers appropriate.

(c) A dentist who requests and relies on an advisory opinion of

the board may use the opinion as mitigating evidence in an action

or proceeding to impose an administrative or civil penalty under

this subtitle. The board or court, as appropriate, shall take

proof of reliance on an advisory opinion into consideration and

mitigate the imposition of administrative or civil penalties

accordingly.

Added by Acts 2001, 77th Leg., ch. 349, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 259. PROHIBITED OR RESTRICTED COMMERCIAL OR PROFESSIONAL ACTIVITIES

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE D. DENTISTRY

CHAPTER 259. PROHIBITED OR RESTRICTED COMMERCIAL OR PROFESSIONAL

ACTIVITIES

Sec. 259.001. FALSE STATEMENTS TO PATIENTS. A dentist may not,

in the practice of dentistry, make a misrepresentation or a false

or misleading statement to a patient or prospective patient.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 259.002. NOTIFICATION OF QUALIFICATIONS. Each dental

office shall post at or near the entrance of the office the name

of, each degree received by, and each school attended by each

dentist practicing in the office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 259.003. USE OF TRADE NAME. (a) A person may use a

corporation, company, association, or trade name, provided that

each patient shall be given the name of the treating dentist, in

writing, either before or after each office visit.

(b) An advertisement under a corporation, company, association,

or trade name must include prominently the name of at least one

dentist practicing under the name.

(c) A person using a business or trade name described by

Subsection (b) shall file with the board a list of each dentist

who practices under that name and a list of each trade name used

if that name is different from the name described by Subsection

(b).

(d) If information provided under Subsection (c) changes, the

person must file updated information with the board not later

than the 30th day after the date of the change.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.087(a), eff.

Sept. 1, 2001.

Sec. 259.004. DUTIES OF DENTIST IN CERTAIN EMPLOYMENT OR

CONTRACTUAL ARRANGEMENTS. (a) A person providing dental

services under an agreement that allows another person to control

or influence any aspect of the delivery of dental services,

including a business or professional aspect, shall report to the

board on request and in accordance with board rules:

(1) information concerning the agreement;

(2) the manner in which patients are billed;

(3) the manner in which the dental service provider is paid and

any information provided to patients concerning payment

agreements; and

(4) information concerning the service provider agreement

provided to shareholders of organizations contracting with a

dental service provider.

(b) A person who practices dentistry and has another dentist

practicing with or under the person is responsible for all

professional acts performed under the name of the person,

regardless of whether the dentist has an ownership interest or an

employment or contractual relationship. This section does not

affect an individual license holder's responsibilities and rights

under this subtitle.

(c) A statute relating to the practice of dentistry in this

state may not be construed to prohibit a licensed dentist from

maintaining more than one office in this state if the dentist:

(1) assumes full legal responsibility and liability for the

dental services provided in each office; and

(2) complies with the requirements prescribed by board rules.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 259.005. AUTHORIZED ADVERTISING RESTRICTIONS. Board rules

adopted under Section 254.002 to regulate advertising may include

restrictions that prohibit communications to the public that:

(1) are false, misleading, or deceptive;

(2) state an opinion regarding the quality of dental services;

(3) appeal to an individual's anxiety in an excessive or unfair

way;

(4) intimidate or exert undue pressure or undue influence over a

prospective patient;

(5) create unjustified expectations concerning the potential

result of a dental treatment;

(6) refer to benefits or other attributes of dental procedures

or products that involve significant risks without including

realistic assessments of the safety and efficacy of those

procedures or products;

(7) contain statistical data, representations, or other

information that is not susceptible to reasonable verification by

the public;

(8) refer to a fee for dental services without disclosing that

additional fees may be involved in individual cases, if the

possibility of additional fees may be reasonably predicted;

(9) offer a discount for dental services without disclosing the

total fee to which the discount will apply; or

(10) fail to make truthful disclosure of the source and

authorship of any message published under a dentist's byline.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 259.006. UNLAWFUL ADVERTISING IN GENERAL. (a) A person

may not engage in false, misleading, or deceptive advertising in

connection with the practice of dentistry.

(b) A person regulated by the board may not engage in

advertising that does not comply with the reasonable restrictions

adopted by the board under Section 259.005.

(c) For the first violation of the board's advertising

restrictions, a person may not be prosecuted under this subtitle

before the 31st day after the date the person has been given

notice by certified or registered mail, return receipt requested,

of the alleged violation. The notice must:

(1) include a copy of the applicable portions of this subtitle

and all board rules relating to advertising;

(2) describe the alleged unlawful advertising;

(3) identify the board restriction violated; and

(4) include a statement informing the person that the person has

30 days from the date of the notice to cure the violation.

(d) A person may be prosecuted if the violation is not cured

within the prescribed time.

(e) Subsection (c) does not apply to a subsequent violation of

the board's advertising restrictions.

(f) This section does not authorize the board to discipline a

dentist for an act of an advertising agent that results in a

communication to the public that violates the restrictions

adopted by the board under Section 259.005 if the advertisement

does not specify the name of the dentist or the name under which

the dentist practices unless:

(1) the advertising agent is owned or controlled by the dentist;

(2) the dentist provided to the advertising agent for

distribution to the public any information that does not comply

with the board's restrictions; or

(3) the content of the advertising is determined by the dentist.

(g) The board may bring an action in district court to enjoin an

advertising agent from using any advertisement, marketing scheme,

or practice that violates the restrictions adopted by the board

under Section 259.005. Notwithstanding any other provision of

this subtitle, an injunction under this section is the board's

sole remedy against an advertising or marketing agent for a

violation of this section.

(h) The remedies provided in this section are in addition to the

procedures and remedies provided for in Subchapter E, Chapter 17,

Business & Commerce Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 259.007. UNLAWFUL ADVERTISING: OUT-OF-STATE PROVIDER. A

person who is not domiciled and located in this state and subject

to the laws of this state may not advertise or cause or permit to

be advertised, published, directly or indirectly, printed, or

circulated in this state a notice, statement, or offer of any

service, drug, or fee relating to the practice of dentistry,

unless the advertising conspicuously discloses that the person is

not licensed to practice dentistry in this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 259.008. UNPROFESSIONAL CONDUCT. A person may not directly

or indirectly engage in unprofessional conduct relating to

dentistry, including:

(1) obtaining or attempting to collect a fee by fraud or

misrepresentation;

(2) orally soliciting dental business if the solicitation is:

(A) directed to an individual or a group of less than five

individuals; and

(B) made for the primary purpose of attracting the individual or

the group to a particular dental practice;

(3) employing, directly or indirectly, or permitting an

unlicensed person to perform dental services on a person, except

as authorized by law;

(4) claiming or circulating a statement of:

(A) professional superiority; or

(B) performance of professional services in a superior manner;

(5) forging, altering, or changing a legal document relating to

the practice of dentistry, including a diploma, license,

registration certificate, or transcript;

(6) being a party to or benefiting from the forgery, alteration,

or changing of a legal document relating to the practice of

dentistry;

(7) making a false statement or misusing a legal document

relating to the practice of dentistry;

(8) accepting employment as a dentist under a false, misleading,

or deceptive referral scheme;

(9) advertising the performance of dental work without pain or

discomfort to the patient; or

(10) advertising a prediction of future satisfaction or success

of a dental service.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.088(a), eff.

Sept. 1, 2001.



CHAPTER 260. OPERATION OF CERTAIN DENTAL PRACTICES

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE D. DENTISTRY

CHAPTER 260. OPERATION OF CERTAIN DENTAL PRACTICES

Sec. 260.001. EMPLOYMENT BY ESTATE OF DENTIST OR PERSON ACTING

FOR MENTALLY INCOMPETENT DENTIST. (a) This subtitle does not

prevent a person who is the administrator or executor of the

estate of a dentist or a person who is legally authorized to act

for a dentist adjudicated to be mentally incompetent from

employing a licensed dentist to:

(1) carry on the deceased or mentally incompetent dentist's

practice for a reasonable period, as determined by the board; or

(2) conclude the affairs of the practice, including the sale of

any assets.

(b) This subtitle does not prevent a licensed dentist from

working for a person described by Subsection (a) during the

administration of the estate or the period of incompetency.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 260.002. EMPLOYMENT BY CERTAIN NONPROFIT HEALTH

ORGANIZATIONS. (a) The board shall, on a form and under rules

adopted by the board, approve and certify a health organization

to contract with or employ dentists licensed by the board if the

organization, in its application to the board, presents

satisfactory proof to the board that the organization:

(1) is a nonprofit corporation under the Texas Non-Profit

Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil

Statutes) and Section 501(c)(3), Internal Revenue Code of 1986

(26 U.S.C. Section 501); and

(2) is organized and operated as:

(A) a migrant, community, or homeless health center under 42

U.S.C. Section 254b or 254c; or

(B) a federally qualified health center under 42 U.S.C. Section

1396d(l)(2)(B).

(b) A dentist providing dental services under Subsection (a)

shall provide those services free of charge or at a reduced fee

equal to the patient's ability to pay in strict compliance with

42 U.S.C. Section 254b or 254c.

(c) The board may refuse to approve or certify a health

organization that applies to the board under this section if the

board determines that the nonprofit corporation is established,

organized, or operated in violation of or with the intent to

circumvent this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 260.003. EMPLOYMENT BY ORGANIZATIONS SERVING UNDERSERVED

POPULATIONS. A dentist licensed by the board may be employed by

or contract with an organization if:

(1) the organization is a nonprofit corporation under the Texas

Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's

Texas Civil Statutes) and Section 501(c)(3), Internal Revenue

Code of 1986 (26 U.S.C. Section 501); and

(2) the organization is:

(A) approved by the board as an organization that provides

services to underserved populations for no fee or a reduced fee;

or

(B) a clinic that provides dental services primarily to

individuals who have acquired immune deficiency syndrome or the

human immunodeficiency virus.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 260.004. EMPLOYMENT BY GOVERNMENTAL ENTITY. A dentist

licensed by the board may be employed by or contract with a

governmental entity that provides dental services under federal

or state law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 261. CONFIDENTIALITY AND IMMUNITY OF DENTAL PEER REVIEW COMMITTEE

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE D. DENTISTRY

CHAPTER 261. CONFIDENTIALITY AND IMMUNITY OF DENTAL PEER REVIEW

COMMITTEE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 261.001. DEFINITIONS. In this chapter:

(1) "Dental association" means an organization that is composed

of members who are dentists and incorporated under the Texas

Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's

Texas Civil Statutes) or exempt from the payment of federal

income taxes under Section 501(a) of the Internal Revenue Code of

1986 as an organization described by Section 501(c) of the

Internal Revenue Code of 1986.

(2) "Dental peer review committee" means a peer review,

judicial, or grievance committee of a dental association

authorized to evaluate the quality of dental services or the

competence of dentists. The term includes a member, employee,

assistant, investigator, attorney, or other agent serving the

committee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. CONFIDENTIALITY AND DISCLOSURE OF INFORMATION

Sec. 261.051. CONFIDENTIALITY OF PROCEEDINGS. (a) Except as

otherwise provided by this chapter:

(1) a dental peer review committee's proceedings and records are

confidential; and

(2) communications made to a dental peer review committee are

privileged.

(b) If a court makes a preliminary finding that the proceedings

or records of or the communications made to a dental peer review

committee are relevant to an anticompetitive action or an action

brought under federal civil rights provisions (42 U.S.C. Section

1983), the proceedings, records, or communications are not

confidential to the extent they are relevant to the action.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 261.052. DISCLOSURE OF INFORMATION. Communications made to

a dental peer review committee and the records and proceedings of

the committee may be disclosed to:

(1) another dental peer review committee;

(2) an appropriate state or federal agency;

(3) a national accreditation body; or

(4) the registration or licensing entity in any state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 261.053. DISCLOSURE TO AFFECTED DENTIST. (a) Disclosure

to the affected dentist of confidential peer review committee

information pertinent to the matter under review does not waive

the confidentiality provisions of this chapter.

(b) If a dental peer review committee takes action that may

result in censure or a license suspension, restriction,

limitation, or revocation by the board or in the denial of

membership or privileges in a health care entity, the committee

shall give the affected dentist:

(1) a written copy of the recommendation of the committee; and

(2) a copy of the final decision, including a statement of the

basis for the decision.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 261.054. COMMITTEE'S EVIDENTIARY PRIVILEGE. (a) Unless

disclosure is required or authorized by law, records or

determinations of or communications to a dental peer review

committee are not subject to subpoena or discovery and are not

admissible as evidence in a civil judicial or administrative

proceeding unless the committee executes in writing a waiver of

the confidentiality privilege.

(b) The evidentiary privilege created by this chapter may be

invoked by any person in any civil judicial or administrative

proceeding unless the person has secured a waiver of the

privilege executed in writing by the presiding officer, assistant

presiding officer, or secretary of the affected dental peer

review committee.

(c) If a dental peer review committee or a person participating

in peer review named as a defendant in a civil action filed as a

result of participation in peer review may use otherwise

confidential information in the person's defense or in a claim or

suit under Section 261.104, the plaintiff in the proceeding may

disclose the records or determinations of a peer review committee

or communications made to a peer review committee in rebuttal to

information supplied by the defendant.

(d) A person seeking access to privileged information must plead

and prove waiver of the privilege.

(e) A member, employee, or agent of a dental peer review

committee who provides access to privileged communications or

records in cooperation with a law enforcement authority in a

criminal investigation is not considered to have waived a

privilege established under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 261.055. COMPLIANCE WITH BOARD SUBPOENAS. (a) A person,

including the governing body and medical staff of a health care

entity, shall comply with a subpoena for a document or

information issued by the board as authorized by law.

(b) The disclosure of a document or information under a board

subpoena does not constitute a waiver of the privilege

established under this chapter.

(c) Failure to comply with a board subpoena constitutes grounds

for disciplinary action against the facility or individual by the

appropriate licensing board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. CIVIL LIABILITY

Sec. 261.101. COMMITTEE IMMUNITY FROM SUIT. (a) In the absence

of fraud, conspiracy, or malice, a dental peer review committee

is not subject to a suit for damages arising from investigating a

disagreement or complaint, holding a hearing to determine facts,

or making an evaluation, recommendation, decision, or award

involving a dentist who is a member of a dental association or

another dentist, a dental patient, or a third party requesting

the committee's services.

(b) The purpose of this section is to protect a dental peer

review committee from being harassed and threatened with legal

action in performing official duties.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 261.102. COMMITTEE PARTICIPANTS' IMMUNITY FROM SUIT. A

cause of action does not accrue against a member, agent, or

employee of a dental peer review committee for an act, statement,

determination, or recommendation made or an act reported, without

malice, in the course of peer review under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 261.103. IMMUNITY FROM SUIT. A person is immune from civil

liability if:

(1) the person reports or furnishes information to a dental peer

review committee or the board in good faith;

(2) the person:

(A) is a member, employee, or agent of the board, of a dental

peer review committee, or of a dental organization committee or a

dental organization who takes an action or makes a recommendation

within the scope of the functions of a peer review program; and

(B) acts without malice and in the reasonable belief that the

action or recommendation is warranted by the facts known to the

person; or

(3) the person, including a health care entity or dental peer

review committee, without malice participates in a dental peer

review activity or furnishes a record, information, or assistance

to a dental peer review committee or the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 261.104. COUNTERCLAIM FOR FRIVOLOUS SUIT. A dental peer

review committee, a person participating in peer review, or any

other person named as a defendant in a civil action filed as a

result of participation in peer review may file a counterclaim in

a pending action or may prove a cause of action in a subsequent

suit to recover defense costs, including court costs, attorney's

fees, and damages incurred as a result of the civil action, if

the plaintiff's original suit is determined:

(1) to be frivolous; or

(2) to have been brought in bad faith.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 262. REGULATION OF DENTAL HYGIENISTS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE D. DENTISTRY

CHAPTER 262. REGULATION OF DENTAL HYGIENISTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 262.001. DEFINITIONS. In this chapter:

(1) "Advisory committee" means the Dental Hygiene Advisory

Committee.

(2) "Dental hygienist" means a person who practices dental

hygiene under a license issued by the board under Chapter 256.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 262.002. PRACTICE OF DENTAL HYGIENE. (a) A person

practices dental hygiene if the person:

(1) removes accumulated matter, tartar, deposits, accretions, or

stains, other than mottled enamel stains, from the natural and

restored surface of exposed human teeth and restorations in the

human mouth;

(2) smoothes roughened root surfaces;

(3) polishes exposed human teeth, restorations in the human

mouth, or roughened root surfaces;

(4) topically applies drugs to the surface tissues of the human

mouth or the exposed surface of human teeth;

(5) makes dental x-rays; and

(6) performs any other service, task, or procedure prescribed by

board rule.

(b) A person legally practicing dental hygiene does not violate

state law regulating the practice of dentistry.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 262.003. EXEMPTIONS. This chapter does not apply to:

(1) a licensed dentist practicing dentistry in this state,

except as provided by Subchapter D;

(2) a physician authorized to practice medicine in this state;

or

(3) an employee of a licensed dentist who makes dental x-rays in

the office of and under the supervision of a dentist practicing

dentistry in this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. DENTAL HYGIENE ADVISORY COMMITTEE

Sec. 262.051. DENTAL HYGIENE ADVISORY COMMITTEE. The advisory

committee shall advise the board on matters relating to dental

hygiene.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 262.052. ADVISORY COMMITTEE MEMBERSHIP. The advisory

committee consists of six members as follows:

(1) three dental hygienist members appointed by the governor;

(2) one dentist member appointed by the board; and

(3) two members who represent the public appointed by the

governor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 262.053. MEMBERSHIP RESTRICTIONS. (a) In this section,

"Texas trade association" means a cooperative and voluntarily

joined statewide association of business or professional

competitors in this state designed to assist its members and its

industry or profession in dealing with mutual business or

professional problems and in promoting their common interest.

(b) A person may not be a member of the advisory committee if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of health care;

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of health

care; or

(3) the person is required to register as a lobbyist under

Chapter 305, Government Code, because of the person's activities

for compensation on behalf of a profession related to the

operation of the advisory committee.

(c) A person is not eligible for appointment as a member of the

advisory committee if the person is a member of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 17, Sec. 17, eff. Sept. 1,

2003.

Sec. 262.054. TERMS. (a) Members of the advisory committee

serve staggered six-year terms with the terms of one-third of the

members expiring on February 1 of each odd-numbered year.

(b) A member may not serve more than two consecutive full terms.

The completion of the unexpired portion of a term does not

constitute service for a full term for purposes of this

subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1249, Sec. 8, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

772, Sec. 5, eff. September 1, 2009.

Sec. 262.055. PRESIDING OFFICER. The advisory committee shall

elect a presiding officer from its members to serve a one-year

term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 262.0555. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the advisory committee that a member:

(1) does not have at the time of taking office the

qualifications required by Section 262.052;

(2) does not maintain during service on the advisory committee

the qualifications required by Section 262.052;

(3) is ineligible for membership under Section 262.053;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

advisory committee meetings that the member is eligible to attend

during a calendar year without an excuse approved by a majority

vote of the advisory committee.

(b) The validity of an action of the advisory committee is not

affected by the fact that it is taken when a ground for removal

of an advisory committee member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the advisory committee of the potential

ground. The presiding officer shall then notify the governor and

the attorney general that a potential ground for removal exists.

If the potential ground for removal involves the presiding

officer, the executive director shall notify the next highest

ranking officer of the advisory committee, who shall then notify

the governor and the attorney general that a potential ground for

removal exists.

Added by Acts 2003, 78th Leg., ch. 17, Sec. 18, eff. Sept. 1,

2003.

Sec. 262.056. PER DIEM; REIMBURSEMENT. (a) An advisory

committee member is entitled to the per diem set by the General

Appropriations Act for each day the member engages in committee

business.

(b) An advisory committee member may receive reimbursement for

travel expenses, including expenses for meals and lodging.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.089(a), eff.

Sept. 1, 2001.

SUBCHAPTER C. POWERS AND DUTIES OF BOARD RELATING TO DENTAL

HYGIENISTS

Sec. 262.101. BOARD POWERS AND DUTIES. The board shall:

(1) administer this chapter; and

(2) regulate all matters concerning dental hygienists and the

practice of dental hygiene.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 262.102. RULEMAKING AUTHORITY OF BOARD. (a) The board

shall adopt and enforce rules that are necessary and advisable to

carry out the purposes of and to enforce this chapter, including

rules relating to professional conduct for dental hygienists.

(b) As necessary to protect public health and safety, the board

may adopt and enforce a rule to establish the number of dental

hygienists a dentist may employ.

(c) The board may not adopt a rule relating to the practice of

dental hygiene before the 31st day after the date the proposed

rule is submitted to the advisory committee for review and

comment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 262.1025. AUTHORITY OF ADVISORY COMMITTEE TO RECOMMEND

RULES; ADOPTION BY BOARD. (a) The advisory committee may make a

recommendation to the board relating to the regulation of the

practice of dental hygiene. A recommendation under this

subsection may include a proposed rule in a form suitable for

publication in the Texas Register.

(b) The board may:

(1) adopt a rule in accordance with the recommendation; or

(2) reject the recommendation.

(c) If the board fails to take action on the recommendation

before the 91st day after the date the recommendation is

submitted to the board, the board shall adopt a rule in

accordance with the recommendation.

(d) Except as provided by Subsection (e), Section 262.102(c)

applies to the adoption of a rule under this section.

(e) If the recommendation includes a proposed rule, the board is

not required to comply with Section 262.102(c) before adopting

the proposed rule.

Added by Acts 2003, 78th Leg., ch. 17, Sec. 19, eff. Sept. 1,

2003.

Sec. 262.103. NOTICE OF MEETINGS. To ensure that the advisory

committee properly exercises its advisory powers, the board shall

provide the advisory committee with timely notice of each board

meeting and a copy of the minutes of each meeting.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. PRACTICE BY LICENSE HOLDER

Sec. 262.151. DELEGATION OF DUTIES BY DENTIST. (a) A licensed

dentist may delegate orally or in writing a service, task, or

procedure to a dental hygienist who is under the supervision and

responsibility of the dentist, if:

(1) the dental hygienist is licensed to perform the service,

task, or procedure;

(2) the supervising dentist examines the patient:

(A) at the time the service, task, or procedure is performed by

the dental hygienist; or

(B) during the 12 calendar months preceding the date of

performance of the service, task, or procedure by the dental

hygienist; and

(3) the dental hygienist does not:

(A) diagnose a dental disease or ailment;

(B) prescribe a treatment or a regimen;

(C) prescribe, order, or dispense medication; or

(D) perform any procedure that is irreversible or involves the

intentional cutting of soft or hard tissue by any means.

(b) A licensed dentist may delegate to a dental hygienist any

act that a dentist may delegate to a dental assistant.

(c) A dentist is not required to be on the premises when the

dental hygienist performs a delegated act.

(d) This chapter does not prevent a dentist from authorizing a

dental hygienist employed by the dentist to:

(1) instruct and educate a patient in proper oral hygiene; or

(2) provide to a patient a medication ordered by the dentist.

(e) This chapter does not prevent a dental hygienist from

incidentally removing cementum during root planing.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 262.1515. DELEGATION OF DUTIES TO DENTAL HYGIENIST

PRACTICING IN CERTAIN FACILITIES. (a) A licensed dentist may

delegate a service, task, or procedure, pursuant to this section,

to a dental hygienist, without complying with Section

262.151(a)(2) if:

(1) the dental hygienist has at least two years' experience in

the practice of dental hygiene; and

(2) the service, task, or procedure is performed in one of the

following locations:

(A) a nursing facility as defined in Section 242.301, Health and

Safety Code;

(B) a school-based health center established under Subchapter B,

Chapter 38, Education Code; or

(C) a community health center as defined by Section 136.002,

Human Resources Code.

(b) The patient must be referred to a licensed dentist after the

completion of a service, task, or procedure performed under

Subsection (a).

(c) A dental hygienist may only perform delegated tasks or

procedures with respect to a patient for six months unless the

patient has been examined by a dentist in compliance with Section

262.151(a)(2).

(d) A dental hygienist may not perform any service, task, or

procedure under this section without the express authorization of

a dentist.

(e) The facility under Subsection (a)(2) shall note each

delegated service, task, or procedure performed by the dental

hygienist under this section in the patient's medical records.

Added by Acts 2001, 77th Leg., ch. 1470, Sec. 4.02, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 15.0045, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

270, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

270, Sec. 2, eff. September 1, 2009.

Sec. 262.152. PERFORMANCE OF DELEGATED DUTIES. Except as

provided by Section 262.1515, a dental hygienist shall practice

dental hygiene:

(1) in the dental office of a supervising dentist licensed by

the board; or

(2) in an alternate setting, including a nursing home, the

patient's home, a school, a hospital, a state institution, a

public health clinic, or another institution, under the

supervision of a supervising dentist.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.091(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

270, Sec. 3, eff. September 1, 2009.

SUBCHAPTER E. PROHIBITED PRACTICES; CIVIL LIABILITY; PENALTIES

Sec. 262.201. PROHIBITED PRACTICE. A dental hygienist may not

practice or offer to practice dental hygiene under a name other

than the name appearing on the person's license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 262.202. CIVIL LIABILITY. A dental hygienist who

administers to a person cardiopulmonary resuscitation or other

emergency care in an emergency situation is not liable to the

person for damages unless the emergency care is performed in a

wilfully or wantonly negligent manner.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 263. LICENSE DENIAL AND DISCIPLINARY PROCEEDINGS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE D. DENTISTRY

CHAPTER 263. LICENSE DENIAL AND DISCIPLINARY PROCEEDINGS

Sec. 263.001. GROUNDS FOR REFUSAL TO ISSUE LICENSE. The board

may refuse to issue a license by examination to a dental or

dental hygiene applicant if the person:

(1) presents to the board fraudulent or false evidence of the

person's qualification for examination or license;

(2) is guilty of any illegality, fraud, or deception during the

examination or the process to secure a license;

(3) is habitually intoxicated or is addicted to drugs;

(4) commits a dishonest or illegal practice in or connected to

dentistry or dental hygiene;

(5) is convicted of a felony under a federal law or law of this

state; or

(6) is found to have violated a law of this state relating to

the practice of dentistry within the 12 months preceding the date

the person filed an application for a license to practice

dentistry or dental hygiene.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.092(a), eff.

Sept. 1, 2001.

Sec. 263.002. GROUNDS FOR DISCIPLINARY ACTION IN GENERAL. (a)

The board, after notice and hearing, may reprimand a person who

holds a license issued under this subtitle, issue a warning

letter to a person licensed under this subtitle, impose a fine on

a person licensed under this subtitle, impose an administrative

penalty under Subchapter A, Chapter 264, on a person who holds a

license under this subtitle, place on probation with conditions a

person whose license has been suspended, or revoke or suspend a

person's license issued under this subtitle if the person:

(1) is adjudged under the law to be insane;

(2) is convicted of a misdemeanor involving fraud or a felony

under federal law or the law of any state;

(3) practices dentistry or dental hygiene in a manner that

constitutes dishonorable conduct;

(4) fails to treat a patient according to the standard of care

in the practice of dentistry or dental hygiene;

(5) engages in deception or misrepresentation in soliciting or

obtaining patronage;

(6) obtains a license by fraud or misrepresentation;

(7) is addicted to or habitually intemperate in the use of

alcoholic beverages or drugs or has improperly obtained,

possessed, used, or distributed habit-forming drugs or narcotics;

(8) holds a dental license and employs, permits, or has employed

or permitted a person not licensed to practice dentistry to

practice dentistry in an office of the dentist that is under the

dentist's control or management;

(9) fails to use proper diligence in the person's practice or

fails to safeguard the person's patients against avoidable

infections;

(10) violates or refuses to comply with a law relating to the

regulation of dentists or dental hygienists;

(11) is physically or mentally incapable of practicing in a

manner that is safe for the person's dental patients;

(12) is negligent in performing dental services and that

negligence causes injury or damage to a dental patient;

(13) holds a license or certificate to practice dentistry or

dental hygiene in another state and that state, based on an act

by the person that is the same as an act described in this

section:

(A) reprimands the person;

(B) suspends or revokes the person's license or certificate or

places the person on probation; or

(C) imposes another restriction on the person's practice; or

(14) knowingly provides or agrees to provide dental care in a

manner that violates a federal or state law that:

(A) regulates a plan to provide, arrange for, pay for, or

reimburse any part of the cost of dental care services; or

(B) regulates the business of insurance.

(b) If a person holds a license to practice dentistry or dental

hygiene, the board may reprimand or impose a fine on the person,

issue a warning letter to the person, place the person's license

on probation, or suspend or revoke the person's license under

Subsection (a)(10) only if a majority of the board determines

that the person has committed an act described by Subsection

(a)(10).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.092(b), eff.

Sept. 1, 2001.

Sec. 263.003. HEARING. A person is entitled to a hearing under

Chapter 2001, Government Code, if the board proposes to:

(1) refuse to issue a license by examination to the person;

(2) reprimand or impose a fine on the person;

(3) place the person on probation after the person's license has

been suspended; or

(4) suspend or revoke the license of the person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.092(c), eff.

Sept. 1, 2001.

Sec. 263.004. TEMPORARY SUSPENSION IN EMERGENCY. (a) If the

board or an executive committee of the board determines from the

evidence or information presented that the continued practice by

a person licensed under this subtitle, or the continued

performance by a person licensed under this subtitle of a

procedure for which the person holds a permit issued by the

board, would constitute a clear, imminent, or continuing threat

to a person's physical health or well-being, the board or the

executive committee shall temporarily suspend the person's

license or permit, as applicable.

(b) The board may not temporarily suspend a license or permit

under this section without notice or hearing unless at the time

of the temporary suspension the board or the executive committee

requests the State Office of Administrative Hearings to set a

date for a hearing on the temporary suspension.

(c) The State Office of Administrative Hearings shall hold a

hearing not later than the 30th day after the date the license or

permit is suspended unless the license or permit holder requests

a continuance. The State Office of Administrative Hearings shall

hold a second hearing on the suspension and on any other action

to be taken against the license or permit holder not later than

the 60th day after:

(1) the date the license or permit is temporarily suspended; or

(2) the date specified in the continuance requested by the

license or permit holder.

(d) If the State Office of Administrative Hearings does not hold

a hearing within the time provided by Subsection (c), the

suspended license or permit is automatically reinstated.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1249, Sec. 9, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

810, Sec. 6, eff. September 1, 2005.

Sec. 263.005. PROBATION. If a license suspension is probated,

the board may require the license holder to:

(1) report regularly to the board on matters that are the basis

of the probation;

(2) limit practice to the areas prescribed by the board; or

(3) continue or review professional education until the license

holder attains a degree of skill satisfactory to the board in the

areas that are the basis of the probation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 263.006. SUSPENSION OR REVOCATION REQUIRED FOR CERTAIN DRUG

OFFENSES. (a) The board shall suspend a license holder's

license issued under this subtitle on proof that the person has

been:

(1) initially convicted of:

(A) a felony;

(B) a misdemeanor under Chapter 22, Penal Code, other than a

misdemeanor punishable by fine only;

(C) a misdemeanor on conviction of which a defendant is required

to register as a sex offender under Chapter 62, Code of Criminal

Procedure;

(D) a misdemeanor under Section 25.07, Penal Code; or

(E) a misdemeanor under Section 25.071, Penal Code; or

(2) subject to an initial finding by the trier of fact of guilt

of a felony under:

(A) Chapter 481 or 483, Health and Safety Code;

(B) Section 485.033, Health and Safety Code; or

(C) the Comprehensive Drug Abuse Prevention and Control Act of

1970 (21 U.S.C. Section 801 et seq.).

(b) On final conviction for an offense described by Subsection

(a), the board shall revoke the person's license.

(c) The board may not reinstate or reissue a license suspended

or revoked under this section unless an express determination is

made that the reinstatement or reissuance of the license is in

the best interests of the public and the person whose license was

suspended or revoked. The board must base that determination on

substantial evidence contained in an investigative report.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

810, Sec. 7, eff. September 1, 2005.

Sec. 263.007. INFORMAL PROCEEDING. (a) The board by rule shall

adopt procedures governing:

(1) informal disposition of a contested case under Section

2001.056, Government Code; and

(2) an informal proceeding held in compliance with Section

2001.054, Government Code.

(b) Rules adopted under this section must:

(1) provide the complainant, if applicable and permitted by law,

an opportunity to be heard;

(2) provide the license holder an opportunity to be heard; and

(3) require the presence of a member of the board's legal staff,

if the board has a legal staff, or, if the board does not have a

legal staff, an attorney from the attorney general's office to

advise the board or the board's employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 263.0075. INFORMAL SETTLEMENT CONFERENCE; RESTITUTION. (a)

The board by rule shall establish procedures by which a panel of

board employees may conduct an informal settlement conference to

resolve a complaint against a person licensed under this

subtitle.

(b) Procedures established under this section must:

(1) permit involvement of a board member in an informal

settlement conference conducted by a panel of board employees;

(2) ensure that the panel of board employees conducting the

conference has the necessary expertise and experience;

(3) require the panel of board employees conducting the

conference to use the standardized penalty schedule adopted by

the board to determine the appropriate disciplinary action, if

any, to recommend to the board;

(4) require a settlement of the complaint recommended by the

panel of board employees to be approved by the board;

(5) permit the board to modify a recommended settlement of the

complaint with the approval of the license holder; and

(6) permit the panel of board employees to refer the complaint

to the State Office of Administrative Hearings for a formal

hearing and require the panel to notify the board of the

referral.

(c) Subject to Subsection (d), the board may order a person

licensed under this subtitle to pay restitution to a patient as

provided in an agreement resulting from an informal settlement

conference instead of or in addition to assessing an

administrative penalty under Subchapter A, Chapter 264.

(d) The amount of restitution ordered as provided in an

agreement resulting from an informal settlement conference may

not exceed the amount the patient paid to the license holder for

a service regulated by this subtitle. The board may not require

payment of other damages or estimate harm in a restitution order.

Added by Acts 2003, 78th Leg., ch. 17, Sec. 20, eff. Sept. 1,

2003.

Sec. 263.008. SUBPOENA. (a) The board may request and, if

necessary, compel by subpoena the attendance of witnesses for

examination under oath and the production for examination and

copying of books, accounts, records, documents, and other

evidence relevant to the investigation of an alleged violation of

this chapter or another state law relating to the practice of

dentistry.

(b) The board may request the attorney general to file suit

against a person who fails to comply with a subpoena issued by

the board to enforce the subpoena. The suit must be filed in a

Travis County district court.

(c) The court on finding that good cause exists for the issuance

of the subpoena shall order the person to comply with the

subpoena.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.093(a), eff.

Sept. 1, 2001.

Sec. 263.009. APPEAL. A person aggrieved by a decision of the

board under this chapter is entitled to appeal as provided by

Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 264. PENALTIES AND ENFORCEMENT PROVISIONS

OCCUPATIONS CODETITLE 3. HEALTH PROFESSIONSSUBTITLE D. DENTISTRYCHAPTER 264. PENALTIES AND ENFORCEMENT PROVISIONSSUBCHAPTER A. ADMINISTRATIVE PENALTYSec. 264.001. IMPOSITION OF PENALTY. The board may impose an administrative penalty on a person licensed or regulated under this subtitle who violates this subtitle or a rule or order adopted under this subtitle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 264.002. AMOUNT OF PENALTY. (a) The amount of the administrative penalty may not exceed $5,000 for each violation. Each day a violation continues or occurs is a separate violation for purposes of imposing a penalty.(b) The executive director or a board subcommittee, of which, at least one member is a public member of the board, shall determine the amount of the penalty based on a standardized penalty schedule. The board by rule shall develop the schedule based on:(1) the seriousness of the violation, including:(A) the nature, circumstances, extent, and gravity of the violation; and(B) the hazard or potential hazard created to the health, safety, or welfare of the public;(2) the economic damage to property or the environment caused by the violation;(3) the history of previous violations;(4) the amount necessary to deter a future violation;(5) efforts made to correct the violation; and(6) any other matter that justice may require.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 264.003. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a) If the executive director or a board subcommittee determines that a violation has occurred, the executive director or board subcommittee may issue to the board a report stating:(1) the facts on which the determination is based; and(2) the recommendation of the executive director or the subcommittee on the imposition of the administrative penalty, including a recommendation on the amount of the penalty.(b) Not later than the 14th day after the date the report is approved by the board, the executive director shall give written notice of the report to the person on whom the penalty may be imposed. The notice may be given by certified mail. The notice must:(1) include a notice of each alleged violation;(2) state the amount of the recommended penalty; and(3) inform the person of the person's right to a hearing on the occurrence of the violation, the amount of the penalty, or both.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 264.004. PENALTY TO BE PAID OR HEARING REQUESTED. (a) Not later than the 20th day after the date the person receives the notice, the person may:(1) accept, in writing, the executive director's or subcommittee's determination and recommended administrative penalty; or(2) make a written request for a hearing on the occurrence of the violation, the amount of the penalty, or both.(b) If the person accepts the determination and recommended penalty, the board by order shall approve the determination and impose the recommended penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 264.005. HEARING. (a) If the person requests a hearing or fails to respond in a timely manner to the notice, the executive director shall set a hearing and give notice of the hearing to the person.(b) An administrative law judge of the State Office of Administrative Hearings shall hold the hearing.(c) The administrative law judge shall make findings of fact and conclusions of law and promptly issue to the board a proposal for decision as to the occurrence of the violation and the amount of any proposed administrative penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 264.006. DECISION BY BOARD. (a) Based on the findings of fact, conclusions of law, and proposal for decision, the board by order may determine that:(1) a violation occurred and impose an administrative penalty; or(2) a violation did not occur.(b) The notice of the board's order given to the person under Chapter 2001, Government Code, must include a statement of the right of the person to judicial review of the order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 264.007. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a) Not later than the 30th day after the date the board's order becomes final, the person shall:(1) pay the administrative penalty;(2) pay the penalty and file a petition for judicial review contesting the occurrence of the violation, the amount of the penalty, or both; or(3) without paying the penalty, file a petition for judicial review contesting the occurrence of the violation, the amount of the penalty, or both.(b) Within the 30-day period, a person who acts under Subsection (a)(3) may:(1) stay enforcement of the penalty by:(A) paying the penalty to the court for placement in an escrow account; or(B) giving to the court a supersedeas bond that is approved by the court and that is:(i) for the amount of the penalty; and(ii) effective until judicial review of the board's order is final; or(2) request the court to stay enforcement of the penalty by:(A) filing with the court a sworn affidavit of the person stating that the person is financially unable to pay the penalty and is financially unable to give the supersedeas bond; and(B) giving a copy of the affidavit to the executive director by certified mail.(c) On receipt of a copy of an affidavit under Subsection (b)(2), the executive director may file with the court a contest to the affidavit not later than the fifth day after the date the copy is received.(d) The court shall hold a hearing on the facts alleged in the affidavit as soon as practicable and shall stay the enforcement of the penalty on finding that the alleged facts are true. The person who files an affidavit has the burden of proving that the person is financially unable to pay the penalty and to give a supersedeas bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 264.008. COLLECTION OF PENALTY. If the person does not pay the administrative penalty and the enforcement of the penalty is not stayed, the executive director may refer the matter to the attorney general for collection of the penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 264.009. DETERMINATION BY COURT. (a) If the court sustains the determination that a violation has occurred after the court reviews the board's order imposing an administrative penalty, the court may uphold or reduce the amount of the penalty and order the person to pay the full or reduced penalty.(b) If the court does not sustain the determination that a violation occurred, the court shall order that a penalty is not owed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 264.010. REMITTANCE OF PENALTY AND INTEREST. (a) If after judicial review, the penalty is reduced or not upheld by the court, the court shall, after the judgment becomes final:(1) order that the appropriate amount, plus accrued interest, be remitted to the person if the person paid the penalty; or(2) order the release of the bond after the person pays the penalty imposed if the person posted a supersedeas bond.(b) The interest paid under Subsection (a)(1) is the rate charged on loans to depository institutions by the New York Federal Reserve Bank. The interest is paid for the period beginning on the date the penalty is paid and ending on the date the penalty is remitted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 264.011. INFORMAL ASSESSMENT OF ADMINISTRATIVE PENALTY. This subchapter does not prevent the board from assessing an administrative penalty using an informal proceeding under Section 263.003.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 264.0115. ALTERNATIVE INFORMAL ASSESSMENT OF ADMINISTRATIVE PENALTY. (a) The board by rule may establish procedures for the alternative informal assessment of administrative penalties for violations of this subtitle that do not involve the provision of direct patient care by a person licensed or regulated under this subtitle.(b) A penalty assessed under this section may consist only of a monetary penalty that does not exceed $1,000 for each violation. The total amount of penalties assessed against a person under this section may not exceed $3,000 in a calendar year. If the board establishes penalties under this section, the board by rule shall adopt a standardized schedule of the penalties.(c) The assessment of a penalty under this section is not valid unless the person against whom the penalty is assessed receives a notice of violation that contains at a minimum:(1) a clear statement of the violation, including a citation to the relevant section of this subtitle;(2) the amount of the penalty assessed for each violation; and(3) a statement that the person may either pay the penalty or appeal the penalty in writing.(d) If the board establishes penalties under this section, the board shall establish procedures for categorizing the penalties.(e) A person who is assessed an administrative penalty under this section is entitled to a hearing under Chapter 2001, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 772, Sec. 6, eff. September 1, 2009.

Sec. 264.012. ADMINISTRATIVE PROCEDURE. A proceeding under this subchapter is subject to Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. INJUNCTION; CEASE AND DESIST ORDERSec. 264.051. INJUNCTION. (a) The state shall file suit for injunction against a person who practices or intends to practice dentistry in violation of state law. The suit shall be filed in the county in which the defendant practices or intends to practice dentistry.(b) The state is not required to demonstrate that any person was injured by the alleged prohibited practice.(c) If the defendant is found to have been unlawfully practicing dentistry or to be about to provide services in a manner that is the unlawful practice of dentistry, the court shall permanently enjoin the defendant from practicing dentistry in violation of law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 264.052. REPRESENTATION OF STATE. The attorney general or the district attorney or county attorney of the county in which the unlawful acts occurred shall represent the state in a suit under Section 264.051.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 17, Sec. 22, eff. Sept. 1, 2003.

Sec. 264.0525. CEASE AND DESIST ORDER. (a) The board may serve a proposed cease and desist order on a person the board believes is engaging or is likely to engage in an activity without a license or registration certificate required by this subtitle. The order must:(1) be delivered by personal delivery or registered or certified mail, return receipt requested, to the person's last known address;(2) state the acts or practices alleged to be an unauthorized activity; and(3) state the effective date of the order, which may not be before the 21st day after the date the proposed order is delivered or mailed.(b) Unless the person against whom the proposed order is directed requests a hearing in writing before the effective date of the order, the order takes effect and is final and nonappealable as to that person.(c) A requested hearing on a proposed order shall be held not later than the 30th day after the date the board receives the written request for a hearing unless the parties agree to a later hearing date. A hearing under this subsection is subject to Chapter 2001, Government Code.(d) After the hearing, the board shall issue or decline to issue a cease and desist order. The proposed order may be modified as necessary to conform to the findings at the hearing. An order issued under this subsection:(1) is immediately final for purposes of enforcement and appeal; and(2) must require the person to immediately cease and desist from the unauthorized activity.(e) The board may release to the public a final cease and desist order issued under this section or information relating to the existence of the order if the board determines that the release would enhance the effective enforcement of the order or will serve the public interest.

Added by Acts 2003, 78th Leg., ch. 17, Sec. 23, eff. Sept. 1, 2003.

Sec. 264.0526. EMERGENCY CEASE AND DESIST ORDER. (a) The board may issue an emergency cease and desist order to a person if the board reasonably believes that:(1) the person is engaging or is likely to engage in an activity without a license or registration certificate required by this subtitle; and(2) the unauthorized activity constitutes a clear, imminent, or continuing threat to a person's physical health or well-being.(b) The order must:(1) be delivered on issuance to the person affected by the order by personal delivery or registered or certified mail, return receipt requested, to the person's last known address;(2) state the acts or practices alleged to be an unauthorized activity and require the person immediately to cease and desist from the unauthorized activity; and(3) contain a notice that a request for hearing may be filed under this section.(c) Unless the person against whom the emergency order is directed requests a hearing in writing before the 11th day after the date it is served on the person, the emergency order is final and nonappealable as to that person. A request for a hearing must:(1) be in writing and directed to the board; and(2) state the grounds for the request to set aside or modify the order.(d) On receiving a request for a hearing, the board shall serve notice of the time and place of the hearing by personal delivery or registered or certified mail, return receipt requested. The hearing must be held not later than the 10th day after the date the board receives the request for a hearing unless the parties agree to a later hearing date. A hearing under this subsection is subject to Chapter 2001, Government Code.(e) After the hearing, the board shall affirm, modify, or set aside in whole or in part the emergency cease and desist order. An order affirming or modifying the emergency cease and desist order is immediately final for purposes of enforcement and appeal.(f) An order continues in effect unless the order is stayed by the board. The board may impose any condition before granting a stay of the order.(g) The board may release to the public a final cease and desist order issued under this section or information regarding the existence of the order if the board determines that the release would enhance the effective enforcement of the order or will serve the public interest.

Added by Acts 2003, 78th Leg., ch. 17, Sec. 23, eff. Sept. 1, 2003.

Sec. 264.0527. APPEAL OF CEASE AND DESIST ORDER. (a) A person affected by a cease and desist order issued, affirmed, or modified after a hearing may file a petition for judicial review.(b) A filed petition for judicial review does not stay or vacate the order unless the court, after hearing, specifically stays or vacates the order.

Added by Acts 2003, 78th Leg., ch. 17, Sec. 23, eff. Sept. 1, 2003.

Sec. 264.053. REMEDIES CUMULATIVE. The remedies provided by this subchapter are in addition to criminal prosecution and cumulative of other remedies provided to prevent the unlawful practice of dentistry.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 17, Sec. 24, eff. Sept. 1, 2003.

SUBCHAPTER C. CIVIL PENALTYSec. 264.101. CIVIL PENALTY. (a) A person who violates a provision of this subtitle is liable to the state for a civil penalty in an amount not to exceed $5,000.(b) Each day a violation continues or occurs is a separate violation for the purpose of imposing the civil penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 264.102. COLLECTION OF CIVIL PENALTY. At the board's request, the attorney general or the district attorney or county attorney of the county in which the violation is alleged to have occurred shall file suit to collect the civil penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. CRIMINAL PENALTYSec. 264.151. CRIMINAL PENALTIES. (a) A person commits an offense if the person violates Section 256.001. An offense under this subsection is a felony of the third degree. Each day of a violation is a separate offense.(b) A person commits an offense if the person violates Section 256.052. An offense under this subsection is a Class A misdemeanor. If it is shown at the trial of an offense under this subsection that the defendant has previously been convicted of an offense for a violation of Section 256.052, the offense is a felony of the third degree.(c) A person commits an offense if the person violates Subchapter D, Chapter 262. An offense under this subsection is a Class A misdemeanor. Each day of a violation is a separate offense.(d) A person commits an offense if the person is a dentist or dental hygienist and violates an injunction or cease and desist order issued under Subchapter B. An offense under this subsection is a Class A misdemeanor. If it is shown at the trial of an offense under this subsection that the defendant was previously convicted of an offense for a violation of an injunction or cease and desist order issued under Subchapter B, the offense is a felony of the third degree. Each day of a violation is a separate offense.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 772, Sec. 7, eff. September 1, 2009.

Sec. 264.152. CRIMINAL PENALTY: DENTAL RECORDS ACCESS. (a) A person commits an offense if the person violates Section 258.0511.(b) Notwithstanding Section 264.151, an offense under this section is a Class B misdemeanor.(c) If it is shown at the trial of an offense under this section that the defendant was previously convicted under this section, the offense is a Class A misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch. 1119, Sec. 2, eff. September 1, 2007.



CHAPTER 265. REGULATION OF DENTAL ASSISTANTS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE D. DENTISTRY

CHAPTER 265. REGULATION OF DENTAL ASSISTANTS

Sec. 265.0001. DEFINITIONS. In this chapter:

(1) "Coronal polishing" means the removal of plaque and

extrinsic stain from exposed natural and restored tooth surfaces

using an appropriate rotary instrument with rubber cup or brush

and polishing agent, including the use of a toothbrush.

(2) "Interim treatment of a minor emergency dental condition"

means treatment of a condition that:

(A) arises unexpectedly;

(B) causes pain or discomfort to the patient;

(C) is considered reversible;

(D) does not require cutting hard or soft tissue; and

(E) in the opinion of the treating dentist, may be performed by

a properly trained dental assistant.

Added by Acts 2009, 81st Leg., R.S., Ch.

476, Sec. 2, eff. September 1, 2009.

Sec. 265.001. REGISTRATION. The board may adopt and enforce

rules requiring the registration of dental assistants as

necessary to protect the public health and safety.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 265.002. SUPERVISION, DIRECTION, AND RESPONSIBILITY. (a)

In this subtitle, a dental assistant is under the direct

supervision, direction, and responsibility of a dentist if the

dentist:

(1) employs the dental assistant or is in charge of the dental

assistant; and

(2) is physically present in the dental office when the dental

assistant performs a delegated dental act.

(b) For purposes of Subsection (a)(2), physical presence does

not require that the supervising dentist be in the treatment room

when the dental assistant performs the service as long as the

dentist is in the dental office.

(c) In this subtitle, a dental assistant is under the general

supervision, direction, and responsibility of a dentist if the

dentist:

(1) employs the dental assistant or is in charge of the dental

assistant; and

(2) is responsible for supervising the services to be performed

by the dental assistant.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

476, Sec. 3, eff. September 1, 2009.

Sec. 265.003. PERMITTED DUTIES. (a) A dental assistant who is

not professionally licensed may be employed by and work in the

office of a licensed and practicing dentist and perform one or

more delegated dental acts under:

(1) the direct supervision, direction, and responsibility of the

dentist, including:

(A) the application of a pit and fissure sealant;

(B) coronal polishing, if the dental assistant holds a

certificate under Section 265.006; and

(C) the application of fluoride varnish; or

(2) the general supervision, direction, and responsibility of

the dentist, limited to:

(A) the making of dental x-rays in compliance with Section

265.005; and

(B) the provision of interim treatment of a minor emergency

dental condition to an existing patient of the treating dentist.

(a-1) A treating dentist who delegates the provision of interim

treatment of a minor emergency dental condition to a dental

assistant under Subsection (a)(2)(B) shall:

(1) delegate the procedure orally or in writing before the

dental assistant performs the procedure;

(2) retain responsibility for the procedure; and

(3) schedule a follow-up appointment with the patient within a

reasonable time.

(b) A dental assistant who applies a pit and fissure sealant

under Subsection (a) may cleanse the occlusal and smooth surfaces

of the teeth immediately before and for the sole purpose of

preparing the tooth area for the placement of the pit and fissure

sealant or orthodontic bonding resin. A procedure performed by a

dental assistant under this subsection may not be billed as a

prophylaxis.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1470, Sec. 4.03, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 1144, Sec. 2, eff. June 20,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

476, Sec. 4, eff. September 1, 2009.

Sec. 265.004. PIT AND FISSURE SEALANT CERTIFICATE. (a) The

board shall issue a pit and fissure sealant certificate to a

dental assistant who qualifies under this section.

(b) To qualify for a certificate, an applicant must:

(1) have at least two years' experience as a dental assistant;

and

(2) have successfully completed a minimum of eight hours of

clinical and didactic education in pit and fissure sealants taken

through an accredited dental hygiene program or a dental

assisting program accredited by the Commission on Dental

Accreditation of the American Dental Association and approved by

the board.

(c) The educational program under Subsection (b) must include

courses on:

(1) infection control;

(2) cardiopulmonary resuscitation;

(3) treatment of medical emergencies;

(4) microbiology;

(5) chemistry;

(6) dental anatomy;

(7) ethics related to pit and fissure sealant application;

(8) jurisprudence related to pit and fissure sealant

application; and

(9) the correct application of sealants, including the actual

clinical application of sealants.

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 476, Sec. 8(2),

eff. September 1, 2009.

(e) The board shall adopt rules as necessary to implement this

section, including rules regarding renewal requirements for a

certificate issued under this section.

Added by Acts 2001, 77th Leg., ch. 1470, Sec. 4.04, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

810, Sec. 8, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

476, Sec. 5, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

476, Sec. 8(2), eff. September 1, 2009.

Sec. 265.005. X-RAY CERTIFICATE. (a) A dental assistant may

not make dental x-rays unless the dental assistant holds a

certificate of registration issued by the board under this

section.

(b) To qualify for a certificate of registration, a dental

assistant must pay a fee in an amount determined by the board

and:

(1) pass an examination administered under this section on

completion of a course covering:

(A) the procedure for making dental x-rays;

(B) jurisprudence; and

(C) infection control; or

(2) complete a course and pass an examination covering the

subject described by Subdivision (1)(B) and be certified as a

dental assistant by the Dental Assisting National Board if the

board determines that the requirements for certification by that

board are sufficient to protect the public.

(c) The course and examination described by Subsection (b)(1)

must be tailored to a dental assistant's responsibilities and

role in a dental office.

(d) A course and examination described by Subsection (b) may be

offered through self-study, interactive computer courses, or

lecture courses and may be offered through the Internet. The

course and examination must comply with rules adopted under

Subsection (f) and be approved by the board.

(e) The board shall create an advisory committee consisting of

dentists, dental assistants, and dental assistant educators to

advise the board in adopting rules under Subsection (f).

(f) The board by rule shall set:

(1) objectives for the examination and course under Subsection

(b)(1); and

(2) procedures to ensure the examination's integrity.

(g) The course and examination under Subsection (b)(1) shall

comply with board rules. Any school or program accredited by the

Commission on Dental Accreditation of the American Dental

Association or any dental industry professional organization may

offer a course and examination that complies with board rules.

(h) The board, in consultation with the advisory committee,

shall develop a program to ensure that courses and examinations

developed or administered under this section comply with board

rules.

(i) A certificate of registration issued under this section must

be renewed annually. Except as otherwise provided by this

subsection, the board may not require a person who has

successfully completed the course and examination required under

Subsection (b) to complete an additional course or examination to

renew the registration. The board may require a person to

complete a new course and examination if the person fails to

renew the person's certificate of registration before the second

anniversary of the date the certificate expired.

(j) Repealed by Acts 2009, 81st Leg., R.S., Ch. 476, Sec. 8(3),

eff. September 1, 2009.

(k) Repealed by Acts 2009, 81st Leg., R.S., Ch. 476, Sec. 8(3),

eff. September 1, 2009.

(l) A dental assistant who is hired as a dental assistant for

the first time and who has not previously been issued a

certificate under this section may make dental x-rays without

complying with this section until the first anniversary of the

date on which the dental assistant is hired.

(m) A dental assistant who holds a certificate of registration

issued under this section shall display the person's current

certificate of registration in each office in which the person

makes dental x-rays. If the person makes dental x-rays at more

than one location, the person may display a duplicate of the

original registration certificate obtained from the board on

payment of a duplicate certificate fee set by the board.

(n) A dental assistant who holds a certificate of registration

issued under this section shall timely notify the board of:

(1) any change of address of the person's place of business;

(2) any change of employers; and

(3) any change of the person's mailing address.

(o) An initial certificate of registration issued under this

section expires on the 30th day after the date the certificate is

issued if the holder of the certificate fails to pay the required

certificate fee on or before that date.

Added by Acts 2003, 78th Leg., ch. 17, Sec. 25, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

810, Sec. 9, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

476, Sec. 8(3), eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

772, Sec. 8, eff. September 1, 2009.

Sec. 265.006. CORONAL POLISHING CERTIFICATE. (a) The board

shall issue a coronal polishing certificate to a dental assistant

who qualifies under this section.

(b) To qualify for a coronal polishing certificate, an applicant

must have at least two years' experience as a dental assistant

and:

(1) have successfully completed at least eight hours of clinical

and didactic education in coronal polishing taken through a

dental assisting program accredited by the Commission on Dental

Accreditation of the American Dental Association and approved by

the board that includes courses on:

(A) oral anatomy and tooth morphology relating to retention of

plaque and stain;

(B) indications, contraindications, and complications of coronal

polishing;

(C) principles of coronal polishing, including armamentarium,

operator and patient positioning, technique, and polishing

agents;

(D) infection control procedures;

(E) polishing coronal surfaces of teeth; and

(F) jurisprudence relating to coronal polishing; or

(2) present proof to the board that the assistant has:

(A) graduated from a dental assisting program accredited by the

Commission on Dental Accreditation of the American Dental

Association and approved by the board that includes specific

didactic course work and clinical training in coronal polishing;

or

(B) received certification of completion of requirements

specified by the Dental Assisting National Board and approved by

the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

476, Sec. 6, eff. September 1, 2009.

Sec. 265.007. CONTINUING EDUCATION FOR CERTIFICATE HOLDERS. (a)

To renew a certificate issued under this chapter, a dental

assistant must complete six hours of continuing education each

year in areas covering dental assistant duties.

(b) A dental assistant holding two or more certificates

authorized by this chapter is required to complete 12 hours of

continuing education each year to renew all of the certificates

held by the assistant.

(c) A dental assistant may fulfill continuing education

requirements through board-approved self-study, interactive

computer courses, or lecture courses.

Added by Acts 2009, 81st Leg., R.S., Ch.

476, Sec. 7, eff. September 1, 2009.



CHAPTER 266. REGULATION OF DENTAL LABORATORIES

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE D. DENTISTRY

CHAPTER 266. REGULATION OF DENTAL LABORATORIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 266.001. DEFINITIONS. In this chapter:

(1) "Council" means the Dental Laboratory Certification Council.

(2) "Dental laboratory" means a place in which a person performs

or offers to perform a dental laboratory service.

(3) "Dental laboratory service" means:

(A) the making, assembly, processing, production, repair,

relining, or adjustment of a prosthetic or orthodontic dental

appliance, a full or partial denture, a fixed or removable dental

bridge, a dental plate of false teeth, an artificial restoration,

or a substitute or corrective device for any part of the human

teeth, gums, jaws, or alveolar process; or

(B) the fitting of a dental appliance, a denture, a bridge, a

plate, false teeth, an artificial restoration, or a substitute or

corrective device for the human teeth, gums, or jaws to or on a

dental model, impression, or cast of any part of the human teeth,

gums, jaws, or alveolar process.

(4) "Dental technician" means a person who performs, offers to

perform, or aids, abets, or causes another to perform or offer to

perform a dental laboratory service.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 266.002. EXEMPTIONS. This chapter does not apply to:

(1) a student enrolled in a program of a school of dentistry;

(2) a licensed dentist engaged in the practice of dentistry in

this state who performs a dental laboratory service for

compensation or an employee of the dentist or of the professional

corporation or partnership in which the dentist is an officer,

partner, or employee if the service is performed:

(A) for a patient of the dentist or of the professional

corporation or partnership in which the dentist is an officer,

partner, or employee; and

(B) on the premises in which the dentist practices dentistry; or

(3) a manufacturer of materials or component parts, used in the

fabrication of a dental prosthetic appliance and for sale or use

by a dental laboratory, that are not directly fitted to a dental

model or cast of the human teeth, gums, jaws, or alveolar

process.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1240, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER B. DENTAL LABORATORY CERTIFICATION COUNCIL

Sec. 266.051. APPOINTMENT OF COUNCIL; MEMBERSHIP. The Dental

Laboratory Certification Council consists of three members

appointed by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 266.052. MEMBER ELIGIBILITY. (a) A person is eligible for

appointment to the council if the person:

(1) is a dental technician who is certified as described by

Section 266.152(a); and

(2) is an owner, manager, or employee of a dental laboratory

registered with the board.

(b) A person is not eligible for appointment to the council if

the person or the person's spouse is:

(1) licensed by the board to practice dentistry;

(2) a board employee; or

(3) an employee of a dentist licensed by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 266.053. TERMS. (a) Council members serve two-year terms.

(b) A member may not serve more than four terms.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 266.054. PRESIDENT. The council shall elect from its

members a presiding officer to serve a one-year term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 266.055. PER DIEM. A council member is entitled to the per

diem set for members of state boards and commissions by the

General Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 266.056. MEETINGS. The council:

(1) shall meet at least once each year; and

(2) may meet at other times at the call of the presiding officer

of the council if the presiding officer of the board approves.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 266.057. CIVIL LIABILITY. A member of the council is not

liable in a civil action for an act performed in good faith while

performing duties as a council member.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. POWERS AND DUTIES OF COUNCIL AND BOARD

Sec. 266.101. COUNCIL POWERS AND DUTIES. (a) The council shall

review each application for registration or renewal of

registration to determine if the applicant meets the requirements

of this chapter.

(b) The council may:

(1) recommend to the board rules relating to dental

laboratories; and

(2) perform additional duties as requested by the board.

(c) The council may not exercise rulemaking authority.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

772, Sec. 9, eff. September 1, 2009.

Sec. 266.102. BOARD POWERS AND DUTIES. (a) The board shall:

(1) not later than the 30th day after the date the board

receives a recommended rule from the council, consider the rule

under the process prescribed by Chapter 2001, Government Code;

and

(2) provide to the council the board's reasons if the board

amends or rejects the proposed rule.

(b) The board may adopt rules regarding dental laboratories in

only the following areas:

(1) processing registration applications;

(2) prescribing:

(A) requirements for registration;

(B) the form and content of registration applications and other

forms required to administer this chapter;

(C) procedures for renewal of certificates of registration; and

(D) fees necessary to administer this chapter;

(3) monitoring records necessary to administer this chapter;

(4) establishing continuing education requirements for dental

technicians employed by dental laboratories, including

prescribing the content of continuing education courses; and

(5) regulating:

(A) infection control;

(B) shade-taking procedures authorized by a prescription from a

licensed dentist;

(C) computer-imaging procedures for an oral cavity authorized by

a prescription from a licensed dentist;

(D) referral of dental prescriptions to out-of-state

laboratories to be filled; and

(E) the transportation and manufacture of dental prosthetic

devices or other dental work performed by a dental laboratory

located in another state or a foreign country for use in this

state.

(c) In prescribing the content of continuing education courses

under Subsection (b)(4), the board shall require the course

content to be at least as comprehensive as a course approved by a

recognized board of certification for dental technology.

(d) The board shall allow the council to review and comment on a

proposed rule under Subsection (b) for 30 days following the date

the rule is proposed by the board.

(e) The board shall provide annually to each dentist licensed in

this state a list of dental laboratories registered under this

chapter. The list must include the expiration date of each

laboratory's registration certificate.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1240, Sec. 2, eff. Sept. 1,

2003.

SUBCHAPTER D. CERTIFICATION, REGISTRATION, AND RENEWAL

REQUIREMENTS

Sec. 266.151. REGISTRATION REQUIRED. (a) In this section,

"person" means an individual or a private legal entity, including

a corporation, association, or partnership.

(b) A person may not operate or offer to operate a dental

laboratory or provide or offer to provide dental laboratory

services unless the person holds a registration certificate

issued under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 266.152. CERTIFIED DENTAL TECHNICIAN. (a) A dental

laboratory must have at least one dental technician working on

the laboratory's premises who is certified by a recognized board

of certification for dental technology.

(b) A dental laboratory is exempt from Subsection (a) if the

laboratory is:

(1) owned by a licensed dentist engaged in the practice of

dentistry in this state or by a professional corporation or

partnership in which that dentist is an officer, partner, or

employee; and

(2) located on the premises within which the dentist practices

dentistry.

(c) The exemption under Subsection (b) does not apply to a

dental laboratory if the laboratory employs three or more dental

technicians.

(d) The owner of a dental laboratory registered with the board

on September 1, 1987, is exempt from Subsection (a) if:

(1) the registration of the laboratory has been renewed each

year since that date, and all registration fees have been paid;

(2) the beneficial ownership of at least 51 percent of the

laboratory has not been transferred; and

(3) the owner is employed on the laboratory's premises for not

less than 30 hours each week.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.094(a), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1240, Sec. 3, eff. Sept.

1, 2003.

Sec. 266.153. APPLICATION FOR REGISTRATION. (a) An owner or

manager of a dental laboratory shall annually:

(1) apply to the board for the registration of each dental

laboratory doing business in this state to which the owner or

manager is connected or in which the owner or manager has an

interest; and

(2) pay the application fee set by the board.

(b) The application must include:

(1) evidence satisfactory to the board that the dental

laboratory meets the requirements prescribed by Section

266.152(a), if applicable; and

(2) any other information required by the board.

(c) The board may issue a certificate of registration only to a

dental laboratory that complies with the requirements of this

section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1240, Sec. 4, eff. Sept. 1,

2003.

Sec. 266.154. REGISTRATION RENEWAL. (a) An applicant for

renewal of a dental laboratory registration must provide evidence

satisfactory to the board that at least one employee who works on

the dental laboratory's premises:

(1) has completed at least 12 hours of continuing education

during the previous registration period; or

(2) is certified as required by Section 266.152(a), if

applicable.

(b) An owner or manager of a dental laboratory may renew an

unexpired registration certificate for a dental laboratory if the

owner or manager:

(1) pays the required renewal fee to the board on or before the

expiration date; and

(2) complies with any other renewal requirements.

(c) If the owner or manager of a dental laboratory fails to

renew the dental laboratory's registration and pay the annual

renewal fee before the date the registration expires, the board

shall suspend the registration certificate of the laboratory.

(d) An owner or manager of a dental laboratory whose

registration certificate has been expired for 90 days or less may

renew the registration certificate if the person pays to the

board the required renewal fee and a fee equal to one-half of the

amount of the renewal fee. If the registration certificate has

been expired for more than 90 days but less than one year, the

owner or manager may renew the certificate by paying to the board

all unpaid renewal fees and a fee equal to the amount of the

initial registration fee.

(e) An owner or manager of a dental laboratory may not renew a

registration certificate that has been expired for one year or

more. The owner or manager may obtain a new certificate by

complying with the requirements for obtaining an original

certificate.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.094(b), eff.

Sept. 1, 2001.

Sec. 266.155. INITIAL REGISTRATION CERTIFICATE FEE. An initial

registration certificate issued under this subchapter expires on

the 30th day after the date the registration certificate is

issued if the holder of the registration certificate fails to pay

the required registration certificate fee on or before that date.

Added by Acts 2009, 81st Leg., R.S., Ch.

772, Sec. 10, eff. September 1, 2009.

SUBCHAPTER E. PRACTICE BY REGISTRATION HOLDER

Sec. 266.201. PRESCRIPTION REQUIRED. (a) A dentist who orders

a dental laboratory service shall prepare and deliver to the

dental laboratory a prescription or work order for the service to

be performed.

(b) The prescription or work order must contain:

(1) the signature and Texas dental license number of the

dentist;

(2) the date the prescription or work order is signed;

(3) the patient's name; and

(4) a description of the dental laboratory service ordered.

(c) A dentist shall keep a copy of each prescription or work

order at the dentist's office in a separate file for two years

for inspection by the board's officers, agents, or employees.

(d) A dentist shall label as provided by board rule a removable

dental prosthesis fabricated in this state by the dentist or by a

person under a prescription or work order prepared by the

dentist.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1240, Sec. 5, eff. Sept. 1,

2003.

Sec. 266.202. RELIANCE ON PRESCRIPTION. (a) The owner,

manager, or employee of a dental laboratory or a dental

technician may not perform or aid or abet another person in

performing a dental laboratory service unless:

(1) the service was ordered by and any resulting item will be

delivered to:

(A) a dentist engaged in the practice of dentistry in this state

or in a jurisdiction in which the dentist maintains a dental

office and engages in the practice of dentistry; or

(B) an employee of the dentist, if the service is performed for

and on behalf of the dentist; and

(2) the dental laboratory receives a prescription or work order

for the service in accordance with Section 266.201.

(b) If a dental laboratory receives a prescription or work order

for dental laboratory services and refers the work to another

laboratory, the referral must be accompanied by a written

statement that the prescription or work order is on file with the

original laboratory.

(c) A dental laboratory owner or manager shall maintain on the

premises of a dental laboratory as a part of the laboratory's

records a record of each prescription or work order completed at

the dental laboratory until the second anniversary of the date

the prescription or work order is furnished. The owner or manager

shall also maintain the record in an alphabetized file in a

separate place.

(d) The premises of a dental laboratory, the records of a dental

laboratory or a dental technician employed by the dental

laboratory pertaining to dental prescriptions or work orders, and

records relating to the referral of work to a dental technician

or the owner or manager of a dental laboratory shall be open and

available for inspection by a member, officer, employee,

investigator, or agent of the board during regular office hours.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 266.203. TRANSPORTATION OF DENTAL MATERIAL PERMITTED. This

chapter does not prohibit a person who is subject to and complies

with this chapter from using the United States mail, a railway

express agency, Western Union, or a messenger or common or

contract carrier to handle, accept from, or transport or deliver

to a dentist or dental laboratory an item in any form or state of

completion on which a dental laboratory service will be or has

been offered or ordered to be performed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER F. DISCIPLINARY ACTIONS

Sec. 266.251. GROUNDS FOR DISCIPLINARY ACTION. (a) The board

may refuse to issue a registration certificate, may impose a fine

on a person who holds a registration certificate, may suspend or

revoke a person's registration certificate, or may probate any

portion of the suspension if, after a hearing, the board

determines that the applicant or certificate holder has:

(1) violated or aided another person in violating a law

regulating the practice of dentistry; or

(2) required or allowed a person under the direction or control

of the person to violate a law regulating the practice of

dentistry.

(b) In this section, an applicant for or holder of a

registration certificate includes a person who has at least a 20

percent ownership interest in or is the general partner or

managing partner in a dental laboratory that is registered under

this chapter or for which an application for registration has

been filed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 266.252. PROCEDURES FOR DISCIPLINARY ACTION. The board

shall follow the procedures under Chapter 263 in a complaint or

disciplinary action under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER G. PROHIBITED PRACTICES, ENFORCEMENT, AND PENALTIES

Sec. 266.301. DENTAL PROSTHETIC APPLIANCE. (a) In this

section, "person" means an individual or a private legal entity,

including a corporation, association, or partnership.

(b) A person may not fill a prescription to prepare or repair a

dental prosthetic appliance that is to be delivered to a dental

patient by a licensed dentist unless the person is a dental

laboratory or dental technician.

(c) A dental laboratory that prepares or repairs a dental

prosthetic appliance for a dentist shall provide to the dentist

in writing at the time of the delivery the dental laboratory's

assigned registration number and the expiration date of the

dental laboratory's registration certificate.

(d) A dentist may not knowingly prescribe, order, or receive a

dental prosthetic appliance that is to be prepared or has been

prepared by an unregistered dental laboratory.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 266.302. INJUNCTION. The board may apply for a restraining

order or injunction to enforce this chapter or a board rule

adopted under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 266.303. CRIMINAL PENALTIES. (a) A person commits an

offense if the person:

(1) is a dentist and provides a dental laboratory service

without being exempt under Section 266.002(2); or

(2) violates Section 266.151 or 266.301.

(b) An offense for a violation of Section 266.151 or Section

266.301(b) is a felony of the third degree.

(c) An offense for a violation of Section 266.301(c) is a Class

C misdemeanor. If it is shown on the trial of an offense under

this section that the defendant has previously been convicted for

an offense for a violation of Section 266.301(c), the offense is

a Class A misdemeanor.

(d) An offense for a violation of Section 266.301(d) is a Class

B misdemeanor. If it is shown on the trial of an offense under

this section that the defendant has previously been convicted of

an offense for a violation of Section 266.301(d), the offense is

a Class A misdemeanor.

(e) Each day of a violation is a separate offense.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

772, Sec. 11, eff. September 1, 2009.



CHAPTER 267. LICENSING OF FACULTY MEMBERS OF DENTAL OR DENTAL HYGIENE SCHOOLS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE D. DENTISTRY

CHAPTER 267. LICENSING OF FACULTY MEMBERS OF DENTAL OR DENTAL

HYGIENE SCHOOLS

Sec. 267.001. LICENSE REQUIRED. (a) A person may not serve as

a faculty member of a dental school unless the person holds a

dental school faculty member license issued under this chapter.

(b) A person may not serve as a faculty member of a dental

hygiene school unless the person holds a dental school faculty

member license or dental hygiene school faculty member license

issued under this chapter.

(c) This section does not apply to a person who does not have

direct patient contact.

Added by Acts 2003, 78th Leg., ch. 17, Sec. 26, eff. March 1,

2004.

Sec. 267.002. EXEMPTIONS. (a) A person is exempt from the

requirements of Section 267.001(a) if the person is licensed to

practice dentistry in this state.

(b) A person is exempt from the requirements of Section

267.001(b) if the person is licensed to practice dentistry or

dental hygiene in this state.

Added by Acts 2003, 78th Leg., ch. 17, Sec. 26, eff. Sept. 1,

2003.

Sec. 267.003. QUALIFICATIONS FOR LICENSE. (a) To qualify for a

dental school faculty member license, a person must:

(1) file an application with the board that presents proof that

the applicant holds:

(A) a degree from a dental school; and

(B) a full-time or part-time salaried faculty position at a

dental school accredited by the Commission on Dental

Accreditation of the American Dental Association;

(2) submit an endorsement of the application from the dean,

department chair, or program director of the school described by

Subdivision (1)(B);

(3) pay the application fee set by the board; and

(4) pass an examination covering jurisprudence administered by

the board or by a testing service under an agreement with the

board.

(b) To qualify for a dental hygiene school faculty member

license, a person must:

(1) file an application with the board that presents proof that

the applicant holds:

(A) a degree from a dental hygiene school; and

(B) a full-time or part-time salaried faculty position at a

dental hygiene school accredited by the Commission on Dental

Accreditation of the American Dental Association;

(2) submit an endorsement of the application from the dean,

department chair, or program director of the school described by

Subdivision (1)(B);

(3) pay the application fee set by the board; and

(4) pass an examination covering jurisprudence administered by

the board.

(c) An applicant for a license under this chapter must:

(1) file an application for the license not later than the 30th

day after the date the person begins employment with the dental

or dental hygiene school; and

(2) pass the examination not later than the sixth month after

the date the person begins employment with the school.

(d) The board shall set the application fee in an amount

sufficient to cover the cost of administering this chapter.

(e) Notwithstanding Section 267.001, an applicant may have

direct patient contact before the applicant passes the

examination.

Added by Acts 2003, 78th Leg., ch. 17, Sec. 26, eff. Sept. 1,

2003.

Sec. 267.004. LICENSE RENEWAL. A license issued under this

chapter must be renewed annually.

Added by Acts 2003, 78th Leg., ch. 17, Sec. 26, eff. Sept. 1,

2003.

Sec. 267.005. LICENSE EXPIRATION. (a) A license issued under

this chapter expires on the termination of the license holder's

employment with the dental or dental hygiene school.

(b) A license holder whose employment with a dental or dental

hygiene school terminates and who is subsequently employed by the

same or a different dental or dental hygiene school must comply

with the requirements for obtaining an original license, except

that the person is not required to retake the examination.

Added by Acts 2003, 78th Leg., ch. 17, Sec. 26, eff. Sept. 1,

2003.

Sec. 267.006. PRACTICE OF DENTISTRY OR DENTAL HYGIENE

PROHIBITED. A license issued under this chapter does not

authorize the license holder to engage in the practice of

dentistry or dental hygiene.

Added by Acts 2003, 78th Leg., ch. 17, Sec. 26, eff. Sept. 1,

2003.



CHAPTER 301. NURSES

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE E. REGULATION OF NURSING

CHAPTER 301. NURSES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 301.001. SHORT TITLE. This chapter may be cited as the

Nursing Practice Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.002. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Nursing.

(1-a) "Chief nursing officer" means the registered nurse who is

administratively responsible for the nursing services at a

facility.

(1-b) "Patient safety committee" has the meaning assigned by

Section 303.001.

(2) "Professional nursing" means the performance of an act that

requires substantial specialized judgment and skill, the proper

performance of which is based on knowledge and application of the

principles of biological, physical, and social science as

acquired by a completed course in an approved school of

professional nursing. The term does not include acts of medical

diagnosis or the prescription of therapeutic or corrective

measures. Professional nursing involves:

(A) the observation, assessment, intervention, evaluation,

rehabilitation, care and counsel, or health teachings of a person

who is ill, injured, infirm, or experiencing a change in normal

health processes;

(B) the maintenance of health or prevention of illness;

(C) the administration of a medication or treatment as ordered

by a physician, podiatrist, or dentist;

(D) the supervision or teaching of nursing;

(E) the administration, supervision, and evaluation of nursing

practices, policies, and procedures;

(F) the requesting, receiving, signing for, and distribution of

prescription drug samples to patients at sites in which a

registered nurse is authorized to sign prescription drug orders

as provided by Subchapter B, Chapter 157;

(G) the performance of an act delegated by a physician under

Section 157.052, 157.053, 157.054, 157.0541, 157.0542, 157.058,

or 157.059; and

(H) the development of the nursing care plan.

(3) 'Nurse' means a person required to be licensed under this

chapter to engage in professional or vocational nursing.

(4) 'Nursing' means professional or vocational nursing.

(5) "Vocational nursing" means a directed scope of nursing

practice, including the performance of an act that requires

specialized judgment and skill, the proper performance of which

is based on knowledge and application of the principles of

biological, physical, and social science as acquired by a

completed course in an approved school of vocational nursing.

The term does not include acts of medical diagnosis or the

prescription of therapeutic or corrective measures. Vocational

nursing involves:

(A) collecting data and performing focused nursing assessments

of the health status of an individual;

(B) participating in the planning of the nursing care needs of

an individual;

(C) participating in the development and modification of the

nursing care plan;

(D) participating in health teaching and counseling to promote,

attain, and maintain the optimum health level of an individual;

(E) assisting in the evaluation of an individual's response to a

nursing intervention and the identification of an individual's

needs; and

(F) engaging in other acts that require education and training,

as prescribed by board rules and policies, commensurate with the

nurse's experience, continuing education, and demonstrated

competency.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 112, Sec. 4, eff. May 11,

2001; Acts 2003, 78th Leg., ch. 553, Sec. 1.002, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

113, Sec. 3, eff. May 20, 2005.

Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 1, eff. September 1, 2007.

Sec. 301.003. APPLICATION OF SUNSET ACT. The Texas Board of

Nursing is subject to Chapter 325, Government Code (Texas Sunset

Act). Unless continued in existence as provided by that chapter,

the board is abolished September 1, 2017.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.003, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 2, eff. September 1, 2007.

Sec. 301.004. APPLICATION OF CHAPTER. (a) This chapter does

not apply to:

(1) gratuitous nursing care of the sick that is provided by a

friend;

(2) nursing care provided during a disaster under the state

emergency management plan adopted under Section 418.042,

Government Code, if the person providing the care does not hold

the person out as a nurse unless the person is licensed in

another state;

(3) nursing care in which treatment is solely by prayer or

spiritual means;

(4) an act performed by a person under the delegated authority

of a person licensed by the Texas Medical Board;

(5) an act performed by a person licensed by another state

agency if the act is authorized by the statute under which the

person is licensed;

(6) the practice of nursing that is incidental to a program of

study by a student enrolled in a nursing education program

approved under Section 301.157(d) leading to an initial license

as a nurse; or

(7) the practice of nursing by a person licensed in another

state who is in this state on a nonroutine basis for a period not

to exceed 72 hours to:

(A) provide care to a patient being transported into, out of, or

through this state;

(B) provide nursing consulting services; or

(C) attend or present a continuing nursing education program.

(b) This chapter does not authorize the practice of medicine as

defined by Chapter 151.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.004, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 3, eff. September 1, 2007.

Sec. 301.005. REFERENCE IN OTHER LAW. A reference in any other

law to the former Board of Nurse Examiners means the Texas Board

of Nursing.

Added by Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 4, eff. September 1, 2007.

SUBCHAPTER B. TEXAS BOARD OF NURSING

Sec. 301.051. BOARD MEMBERSHIP. (a) The Texas Board of Nursing

consists of 13 members appointed by the governor with the advice

and consent of the senate as follows:

(1) six nurse members, including:

(A) one advanced practice nurse;

(B) two registered nurses who are not advanced practice nurses

or members of a nurse faculty; and

(C) three vocational nurses who are not members of a nurse

faculty;

(2) three members who are nurse faculty members of schools of

nursing:

(A) one of whom is a nurse faculty member of a school of nursing

offering a baccalaureate degree program in preparing registered

nurses;

(B) one of whom is a nurse faculty member of a school of nursing

offering an associate degree program in preparing registered

nurses; and

(C) one of whom is a nurse faculty member of a school of nursing

at an institution of higher education preparing vocational

nurses; and

(3) four members who represent the public.

(b) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.006, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 6, eff. September 1, 2007.

Sec. 301.052. MEMBER ELIGIBILITY. (a) A person is not eligible

for appointment as a registered nurse or vocational nurse member

of the board unless the person has practiced nursing in the role

for which the member was appointed for at least three of the five

years preceding the date of appointment.

(b) A person is not eligible for appointment as a public member

of the board if the person or the person's spouse:

(1) is registered, certified, or licensed by an occupational

regulatory agency in the field of health care;

(2) is employed by or participates in the management of a

business entity or other organization that:

(A) provides health care services;

(B) sells, manufactures, or distributes health care supplies or

equipment; or

(C) is regulated by or receives money from the board;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization that:

(A) provides health care services;

(B) sells, manufactures, or distributes health care supplies or

equipment; or

(C) is regulated by or receives money from the board; or

(4) uses or receives a substantial amount of tangible goods,

services, or funds from the board, other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.007, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 7, eff. September 1, 2007.

Sec. 301.053. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a cooperative and

voluntarily joined statewide association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) A person may not be a member of the board and may not be a

board employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for the purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.), if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of health care; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of health

care.

(c) A person may not be a member of the board or act as the

general counsel to the board if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the board's operation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 8, eff. September 1, 2007.

Sec. 301.054. TERMS. Members of the board serve staggered

six-year terms, with the terms of as near to one-third of the

members as possible expiring on January 31 of each odd-numbered

year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.008, eff. Sept.

1, 2003.

Sec. 301.055. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that a member:

(1) does not have at the time of taking office the

qualifications required by Section 301.051(a);

(2) does not maintain during service on the board the

qualifications required by Section 301.051(a);

(3) is ineligible for membership under Section 301.053;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year unless the absence is excused by majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that the action is taken when a ground for removal of a

board member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the board of the potential ground. The

presiding officer shall then notify the governor and the attorney

general that a potential ground for removal exists. If the

potential ground for removal involves the presiding officer, the

executive director shall notify the next highest ranking officer

of the board, who shall then notify the governor and the attorney

general that a potential ground for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 9, eff. September 1, 2007.

Sec. 301.056. PER DIEM; REIMBURSEMENT. (a) Each board member

is entitled to receive a per diem as set by the General

Appropriations Act for each day the member engages in the

business of the board.

(b) A board member is entitled to reimbursement for travel

expenses incurred while conducting board business, including

expenses for transportation, meals, and lodging, as provided by

the General Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 10, eff. September 1, 2007.

Sec. 301.057. OFFICERS. (a) The governor shall designate a

member of the board as presiding officer to serve in that

capacity at the pleasure of the governor.

(b) The board shall elect other officers from its members.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.058. MEETINGS. The presiding officer shall call a

special board meeting on the written request of at least two

board members.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.059. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the board may not vote,

deliberate, or be counted in attendance at a meeting of the board

until the person completes a training program that complies with

this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the board and the board's

programs, functions, rules, and budget;

(2) the results of the most recent formal audit of the board;

(3) the requirements of laws relating to open meetings, public

information, administrative procedure, and conflicts of interest;

and

(4) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 889, Sec. 74(1),

eff. September 1, 2007.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 11, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 74(1), eff. September 1, 2007.

SUBCHAPTER C. EXECUTIVE DIRECTOR AND PERSONNEL

Sec. 301.101. EXECUTIVE DIRECTOR. (a) The board shall employ

an executive director. The executive director may not be a member

of the board.

(b) Under the direction of the board, the executive director

shall perform the duties required by this chapter or designated

by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.103. PUBLIC RECORDS; REGISTRY. (a) The executive

director shall keep:

(1) a record of each meeting of the board; and

(2) a registry of the name of each nurse registered under this

chapter.

(b) Information maintained under this section is open to public

inspection at all times.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.104. PERSONNEL; EMPLOYMENT PRACTICES. The board shall

employ persons as necessary to carry on the work of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.105. DIVISION OF RESPONSIBILITIES. (a) The board

shall develop and implement policies that clearly define the

respective responsibilities of the board and the staff of the

board.

(b) The board shall determine the salaries and compensation to

be paid to employees and persons retained by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.106. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The board shall provide, as often as necessary, to

its members and employees information regarding their:

(1) qualifications for office or employment under this chapter;

and

(2) responsibilities under applicable laws relating to standards

of conduct for state officers or employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.107. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS.

(a) The executive director or the executive director's designee

shall develop an intra-agency career ladder program. The program

must require intra-agency posting of all nonentry level positions

concurrently with any public posting.

(b) The executive director or the executive director's designee

shall develop a system of annual performance evaluations based on

measurable job tasks. All merit pay for board employees must be

based on the system established under this subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.108. EQUAL EMPLOYMENT OPPORTUNITY POLICY; REPORT. (a)

The executive director or the executive director's designee shall

prepare and maintain a written policy statement to ensure

implementation of an equal employment opportunity program under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, application, training, and

promotion of personnel that are in compliance with the

requirements of Chapter 21, Labor Code;

(2) a comprehensive analysis of the board workforce that meets

federal and state guidelines;

(3) procedures by which a determination can be made of

significant underuse in the board workforce of all persons for

whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address those areas of

underuse.

(b) A policy statement prepared under Subsection (a) must:

(1) cover an annual period;

(2) be updated annually;

(3) be reviewed by the Commission on Human Rights for compliance

with Subsection (a)(1); and

(4) be filed with the governor.

(c) The governor shall deliver a biennial report to the

legislature based on the information received under Subsection

(b). The report may be made separately or as part of other

biennial reports to the legislature.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. GENERAL POWERS AND DUTIES OF BOARD

Sec. 301.151. GENERAL RULEMAKING AUTHORITY. The board may adopt

and enforce rules consistent with this chapter and necessary to:

(1) perform its duties and conduct proceedings before the board;

(2) regulate the practice of professional nursing and vocational

nursing;

(3) establish standards of professional conduct for license

holders under this chapter; and

(4) determine whether an act constitutes the practice of

professional nursing or vocational nursing.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.009, eff. Sept.

1, 2003.

Sec. 301.152. RULES REGARDING SPECIALIZED TRAINING. (a) In

this section, "advanced practice nurse" means a registered nurse

approved by the board to practice as an advanced practice nurse

on the basis of completion of an advanced educational program.

The term includes a nurse practitioner, nurse midwife, nurse

anesthetist, and clinical nurse specialist. The term is

synonymous with "advanced nurse practitioner."

(b) The board shall adopt rules to:

(1) establish:

(A) any specialized education or training, including

pharmacology, that a registered nurse must have to carry out a

prescription drug order under Section 157.052; and

(B) a system for assigning an identification number to a

registered nurse who provides the board with evidence of

completing the specialized education and training requirement

under Subdivision (1)(A);

(2) approve a registered nurse as an advanced practice nurse;

and

(3) initially approve and biennially renew an advanced practice

nurse's authority to carry out or sign a prescription drug order

under Chapter 157.

(c) At a minimum, the rules adopted under Subsection (b)(3)

must:

(1) require completion of pharmacology and related pathology

education for initial approval;

(2) require continuing education in clinical pharmacology and

related pathology in addition to any continuing education

otherwise required under Section 301.303; and

(3) provide for the issuance of a prescription authorization

number to an advanced practice nurse approved under this section.

(d) The signature of an advanced practice nurse attesting to the

provision of a legally authorized service by the advanced

practice nurse satisfies any documentation requirement for that

service established by a state agency.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.121(a), eff.

Sept. 1, 2001.

Sec. 301.153. RULES REGARDING ADVERTISING AND COMPETITIVE

BIDDING. (a) The board may not adopt rules restricting

advertising or competitive bidding by a person except to prohibit

false, misleading, or deceptive practices by the person.

(b) The board may not include in its rules to prohibit false,

misleading, or deceptive practices by a person regulated by the

board a rule that:

(1) restricts the person's use of any medium for advertising;

(2) restricts the person's personal appearance or use of the

person's voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

person; or

(4) restricts the use of a trade name in advertising by the

person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.154. RULES REGARDING DELEGATION OF CERTAIN MEDICAL

ACTS. (a) The board may recommend to the Texas State Board of

Medical Examiners the adoption of rules relating to the

delegation by physicians of medical acts to registered nurses and

vocational nurses licensed by the board. In making a

recommendation, the board may distinguish between nurses on the

basis of special training and education.

(b) A recommendation under Subsection (a) shall be treated in

the same manner as a petition for the adoption of a rule by an

interested party under Chapter 2001, Government Code.

(c) The board in recommending a rule and the Texas State Board

of Medical Examiners in acting on a recommended rule shall, to

the extent allowable under state and federal statutes, rules, and

regulations, act to enable the state to obtain its fair share of

the federal funds available for the delivery of health care in

this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.010, eff. Sept.

1, 2003.

Sec. 301.1545. RULES ON CONSEQUENCES OF CRIMINAL CONVICTION OR

DEFERRED ADJUDICATION. (a) The board shall adopt rules and

guidelines necessary to comply with Chapter 53, except to the

extent the requirements of this subtitle are stricter than the

requirements of that chapter.

(b) In its rules under this section, the board shall list the

offenses for which a conviction would constitute grounds for the

board to take action under Section 53.021 or for which placement

on deferred adjudication community supervision would constitute

grounds for the board to take action under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 12, eff. September 1, 2007.

Sec. 301.155. FEES. (a) The board by rule shall establish fees

in amounts reasonable and necessary to cover the costs of

administering this chapter. The board may not set a fee that

existed on September 1, 1993, in an amount less than the amount

of that fee on that date.

(b) The board may adopt a fee in an amount necessary for a

periodic newsletter to produce and disseminate to license holders

the information required under Section 301.158.

(c) The board shall assess a surcharge of not less than $3 or

more than $5 for a registered nurse and a surcharge of not less

than $2 or more than $3 for a vocational nurse to the fee

established by the board under Subsection (a) for a license

holder to renew a license under this chapter. The board may use

nine cents of the registered nurse surcharge and six cents of the

vocational nurse surcharge to cover the administrative costs of

collecting and depositing the surcharge. The board quarterly

shall transmit the remainder of each surcharge to the Department

of State Health Services to be used only to implement the nursing

resource section under Section 105.002, Health and Safety Code.

The board is not required to collect the surcharge if the board

determines the funds collected are not appropriated for the

purpose of funding the nursing resource section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 728, Sec. 12, eff. June 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

113, Sec. 4, eff. May 20, 2005.

Acts 2009, 81st Leg., R.S., Ch.

999, Sec. 1, eff. June 19, 2009.

Sec. 301.156. GIFTS AND GRANTS. The board may receive gifts,

grants, or other funds or assets.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

For expiration of Subsections (d-8), (d-9), (d-10), and (d-11),

see Subsection (d-11).

Sec. 301.157. PROGRAMS OF STUDY AND APPROVAL. (a) The board

shall prescribe three programs of study to prepare a person to

receive an initial license as a registered nurse under this

chapter as follows:

(1) a baccalaureate degree program that is conducted by an

educational unit in nursing that is a part of a senior college or

university and that leads to a baccalaureate degree in nursing;

(2) an associate degree program that is conducted by an

educational unit in nursing within the structure of a college or

a university and that leads to an associate degree in nursing;

and

(3) a diploma program that is conducted by a single-purpose

school, usually under the control of a hospital, and that leads

to a diploma in nursing.

(a-1) A diploma program of study in this state that leads to an

initial license as a registered nurse under this chapter and that

is completed on or after December 31, 2014, must entitle a

student to receive a degree on the student's successful

completion of a degree program of a public or private institution

of higher education accredited by an agency recognized by the

Texas Higher Education Coordinating Board.

(b) The board shall:

(1) prescribe two programs of study to prepare a person to

receive an initial vocational nurse license under this chapter as

follows:

(A) a program conducted by an educational unit in nursing within

the structure of a school, including a college, university, or

proprietary school; and

(B) a program conducted by a hospital;

(2) prescribe and publish the minimum requirements and standards

for a course of study in each program that prepares registered

nurses or vocational nurses;

(3) prescribe other rules as necessary to conduct approved

schools of nursing and educational programs for the preparation

of registered nurses or vocational nurses;

(4) approve schools of nursing and educational programs that

meet the board's requirements;

(5) select one or more national nursing accrediting agencies,

recognized by the United States Department of Education and

determined by the board to have acceptable standards, to accredit

schools of nursing and educational programs; and

(6) deny or withdraw approval from a school of nursing or

educational program that:

(A) fails to meet the prescribed course of study or other

standard under which it sought approval by the board;

(B) fails to meet or maintain accreditation with the national

nursing accrediting agency selected by the board under

Subdivision (5) under which it was approved or sought approval by

the board; or

(C) fails to maintain the approval of the state board of nursing

of another state and the board under which it was approved.

(b-1) The board may not require accreditation of the governing

institution of a school of nursing. The board shall accept the

requirements established by the Texas Higher Education

Coordinating Board for accrediting the governing institution of a

school of nursing. The governing institution of a professional

nursing school, not including a diploma program, must be

accredited by an agency recognized by the Texas Higher Education

Coordinating Board or hold a certificate of authority from the

Texas Higher Education Coordinating Board under provisions

leading to accreditation of the institution in due course.

(c) A program approved to prepare registered nurses may not be

less than two academic years or more than four calendar years.

(d) A person may not be certified as a graduate of any school of

nursing or educational program unless the person has completed

the requirements of the prescribed course of study, including

clinical practice, of a school of nursing or educational program

that:

(1) is approved by the board;

(2) is accredited by a national nursing accreditation agency

determined by the board to have acceptable standards; or

(3) is approved by a state board of nursing of another state and

the board, subject to Subsection (d-4).

(d-1) A school of nursing or educational program is considered

approved by the board and, except as provided by Subsection

(d-7), is exempt from board rules that require ongoing approval

if the school or program:

(1) is accredited and maintains accreditation through a national

nursing accrediting agency selected by the board under Subsection

(b)(5); and

(2) maintains an acceptable pass rate as determined by the board

on the applicable licensing examination under this chapter.

(d-2) A school of nursing or educational program that fails to

meet or maintain an acceptable pass rate on applicable licensing

examinations under this chapter is subject to review by the

board. The board may assist the school or program in its effort

to achieve compliance with the board's standards.

(d-3) A school or program from which approval has been withdrawn

under this section may reapply for approval.

(d-4) The board may recognize and accept as approved under this

section a school of nursing or educational program operated in

another state and approved by a state board of nursing or other

regulatory body of that state. The board shall develop policies

to ensure that the other state's standards are substantially

equivalent to the board's standards.

(d-5) The board shall streamline the process for initially

approving a school of nursing or educational program under this

section by identifying and eliminating tasks performed by the

board that duplicate or overlap tasks performed by the Texas

Higher Education Coordinating Board or the Texas Workforce

Commission.

(d-6) The board, in cooperation with the Texas Higher Education

Coordinating Board and the Texas Workforce Commission, shall

establish guidelines for the initial approval of schools of

nursing or educational programs. The guidelines must:

(1) identify the approval processes to be conducted by the Texas

Higher Education Coordinating Board or the Texas Workforce

Commission;

(2) require the approval process identified under Subdivision

(1) to precede the approval process conducted by the board; and

(3) be made available on the board's Internet website and in a

written form.

(d-7) A school of nursing or educational program approved under

Subsection (d-1) shall:

(1) provide the board with copies of any reports submitted to or

received from the national nursing accrediting agency selected by

the board;

(2) notify the board of any change in accreditation status; and

(3) provide other information required by the board as necessary

to evaluate and establish nursing education and workforce policy

in this state.

(d-8) For purposes of Subsection (d-4), a nursing program is

considered to meet standards substantially equivalent to the

board's standards if the program:

(1) is part of an institution of higher education located

outside this state that is approved by the appropriate regulatory

authorities of that state;

(2) holds regional accreditation by an accrediting body

recognized by the United States secretary of education and the

Council for Higher Education Accreditation;

(3) holds specialty accreditation by an accrediting body

recognized by the United States secretary of education and the

Council for Higher Education Accreditation, including the

National League for Nursing Accrediting Commission;

(4) requires program applicants to be a licensed practical or

vocational nurse, a military service corpsman, or a paramedic, or

to hold a college degree in a clinically oriented health care

field with demonstrated experience providing direct patient care;

and

(5) graduates students who:

(A) achieve faculty-determined program outcomes, including

passing criterion-referenced examinations of nursing knowledge

essential to beginning a registered nursing practice and

transitioning to the role of registered nurse;

(B) pass a criterion-referenced summative performance

examination developed by faculty subject matter experts that

measures clinical competencies essential to beginning a

registered nursing practice and that meets nationally recognized

standards for educational testing, including the educational

testing standards of the American Educational Research

Association, the American Psychological Association, and the

National Council on Measurement in Education; and

(C) pass the National Council Licensure Examination for

Registered Nurses at a rate equivalent to the passage rate for

students of approved in-state programs.

(d-9) A graduate of a clinical competency assessment program

operated in another state and approved by a state board of

nursing or other regulatory body of another state is eligible to

apply for an initial license under this chapter if:

(1) the board allowed graduates of the program to apply for an

initial license under this chapter continuously during the

10-year period preceding January 1, 2007;

(2) the program does not make any substantial changes in the

length or content of its clinical competency assessment without

the board's approval;

(3) the program remains in good standing with the state board of

nursing or other regulatory body in the other state; and

(4) the program participates in the research study under Section

105.008, Health and Safety Code.

(d-10) In this section, the terms "clinical competency

assessment program" and "supervised clinical learning experiences

program" have the meanings assigned by Section 105.008, Health

and Safety Code.

(d-11) Subsections (d-8), (d-9), (d-10), and (d-11) expire

December 31, 2017. As part of the first review conducted under

Section 301.003 after September 1, 2009, the Sunset Advisory

Commission shall:

(1) recommend whether Subsections (d-8) and (d-9) should be

extended; and

(2) recommend any changes to Subsections (d-8) and (d-9)

relating to the eligibility for a license of graduates of a

clinical competency assessment program operated in another state.

(e) The board shall give each person, including an organization,

affected by an order or decision of the board under this section

reasonable notice of not less than 20 days and an opportunity to

appear and be heard regarding the order or decision. The board

shall hear each protest or complaint from a person affected by a

rule or decision regarding:

(1) the inadequacy or unreasonableness of any rule or order the

board adopts; or

(2) the injustice of any order or decision of the board.

(f) Not later than the 30th day after the date an order is

entered and approved by the board, a person is entitled to bring

an action against the board in a district court of Travis County

to have the rule or order vacated or modified, if that person:

(1) is affected by the order or decision;

(2) is dissatisfied with any rule or order of the board; and

(3) sets forth in a petition the principal grounds of objection

to the rule or order.

(g) An appeal under this section shall be tried de novo as if it

were an appeal from a justice court to a county court.

(h) The board, in collaboration with the nursing educators, the

Texas Higher Education Coordinating Board, and the Texas Health

Care Policy Council, shall implement, monitor, and evaluate a

plan for the creation of innovative nursing education models that

promote increased enrollment in this state's nursing programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.011, 1.012, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 13, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

999, Sec. 2, eff. June 19, 2009.

Sec. 301.158. DISSEMINATION OF INFORMATION. The board shall

disseminate, at least twice a year and at other times the board

determines necessary, information that is of significant interest

to nurses and employers of nurses in this state, including

summaries of final disciplinary action taken against nurses by

the board since its last dissemination of information.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.013, eff. Sept.

1, 2003.

Sec. 301.1581. INFORMATION PROVIDED TO LICENSE HOLDERS. At

least once each biennium, the board shall provide to license

holders information on:

(1) prescribing and dispensing pain medications, with particular

emphasis on Schedule II and Schedule III controlled substances;

(2) abusive and addictive behavior of certain persons who use

prescription pain medications;

(3) common diversion strategies employed by certain persons who

use prescription pain medications, including fraudulent

prescription patterns; and

(4) the appropriate use of pain medications and the differences

between addiction, pseudo-addiction, tolerance, and physical

dependence.

Added by Acts 2003, 78th Leg., ch. 1163, Sec. 4, eff. Sept. 1,

2003.

Sec. 301.1582. POISON CONTROL CENTER INFORMATION. The board

shall provide to license holders information regarding the

services provided by poison control centers.

Added by Acts 2003, 78th Leg., ch. 1163, Sec. 4, eff. Sept. 1,

2003.

Sec. 301.159. BOARD DUTIES REGARDING COMPLAINTS. (a) The board

by rule shall:

(1) adopt a form to standardize information concerning

complaints made to the board; and

(2) prescribe information to be provided to a person when the

person files a complaint with the board.

(b) The board shall provide reasonable assistance to a person

who wishes to file a complaint with the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.1595. ADVISORY COMMITTEES. (a) The board may appoint

advisory committees to perform the advisory functions assigned by

the board.

(b) An advisory committee shall provide independent expertise on

board functions and policies, but may not be involved in setting

board policy.

(c) The board shall adopt rules regarding the purpose,

structure, and use of advisory committees, including rules on:

(1) the purpose, role, responsibility, and goal of an advisory

committee;

(2) the size and quorum requirements for an advisory committee;

(3) the composition and representation of an advisory committee;

(4) the qualifications of advisory committee members, such as

experience or area of residence;

(5) the appointment procedures for advisory committees;

(6) the terms of service for advisory committee members;

(7) the training requirements for advisory committee members, if

necessary;

(8) the method the board will use to receive public input on

issues addressed by an advisory committee; and

(9) the development of board policies and procedures to ensure

advisory committees meet the requirements for open meetings under

Chapter 551, Government Code, including notification

requirements.

(d) A board member may not serve as a member of an advisory

committee, but may serve as a liaison between an advisory

committee and the board. A board member liaison that attends

advisory committee meetings may attend only as an observer and

not as a participant. A board member liaison is not required to

attend advisory committee meetings. The role of a board member

liaison is limited to clarifying the board's charge and intent to

the advisory committee.

(e) To the extent of any conflict with Chapter 2110, Government

Code, this section and board rules adopted under this section

control.

Added by Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 14, eff. September 1, 2007.

Sec. 301.160. PILOT PROGRAMS. (a) In this section:

(1) "Proactive nursing peer review" means peer review that is

not initiated to determine culpability with respect to a

particular incident.

(2) "Targeted continuing nursing education" means continuing

education focusing on a skill that would likely benefit a

significant proportion of nurses in a particular practice area.

(b) The board may develop pilot programs to evaluate the

effectiveness of mechanisms, including proactive nursing peer

review and targeted continuing nursing education, for maintenance

of the clinical competency of a nurse in the nurse's area of

practice and the understanding by nurses of the laws, including

regulations, governing the practice of nursing.

(c) A pilot program under Subsection (b) must be designed to

test the effectiveness of a variety of mechanisms in a variety of

practice settings.

(d) The board may approve a pilot program under Subsection (b)

that is to be conducted by a person other than the board.

(e) The board may spend funds to develop or fund a pilot program

and may contract with, make grants to, or make other arrangements

with an agency, professional association, institution,

individual, or other person to implement this section.

(f) Repealed by Acts 2007, 80th Leg., R.S., Ch. 889, Sec. 74(2),

eff. September 1, 2007.

(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 889, Sec. 74(2),

eff. September 1, 2007.

(h) Repealed by Acts 2007, 80th Leg., R.S., Ch. 889, Sec. 74(2),

eff. September 1, 2007.

(i) Except as provided by this subsection, in developing or

approving a pilot program under this section the board may exempt

the program from rules adopted under this chapter. Subchapter I

and Chapter 303 apply to pilot programs, except that Sections

303.002(e), 303.003, and 303.008(b) do not apply to a pilot

program using proactive peer review. The board may establish

alternative criteria for nursing peer review committees

conducting proactive peer review.

(j) The board shall issue an annual report regarding any pilot

programs developed or approved and a status report on those

programs, including preliminary or final findings concerning

their effectiveness. The board shall mail the report to

statewide associations of nurses and educators and employers of

nurses that request a copy.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 74(2), eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

999, Sec. 3, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

999, Sec. 4, eff. June 19, 2009.

Sec. 301.1605. PILOT PROGRAMS FOR INNOVATIVE APPLICATIONS. (a)

The board may approve and adopt rules regarding pilot programs

for innovative applications in the practice and regulation of

nursing.

(b) The board shall specify the procedures to be followed in

applying for approval of a pilot program. The board may condition

approval of a program on compliance with this section and rules

adopted under this section.

(c) In approving a pilot program, the board may grant the

program an exception to the mandatory reporting requirements of

Sections 301.401-301.409 or to a rule adopted under this chapter

or Chapter 303 that relates to the practice of nursing, including

education and reporting requirements for nurses. The board may

not grant an exception to:

(1) the education requirements of this chapter unless the

program includes alternate but substantially equivalent

requirements; or

(2) the mandatory reporting requirements unless the program:

(A) is designed to evaluate the efficiency of alternative

reporting methods; and

(B) provides consumers adequate protection from nurses whose

continued practice is a threat to public safety.

Added by Acts 2003, 78th Leg., ch. 876, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

999, Sec. 5, eff. June 19, 2009.

Sec. 301.1606. PILOT PROGRAMS ON NURSE REPORTING SYSTEMS. (a)

The board may solicit proposals for pilot programs designed to

evaluate the efficacy and effect on protection of the public of

reporting systems designed to encourage identification of system

errors.

(b) The board may grant a pilot program approved under this

section an exception to the mandatory reporting requirements of

Sections 301.401-301.409 or to a rule adopted under this chapter

or Chapter 303 that relates to the practice of nursing, including

education and reporting requirements for nurses. If the board

grants an exception, the board may require that the program:

(1) provide for the remediation of the deficiencies of a nurse

who has knowledge or skill deficiencies that unless corrected may

result in an unreasonable risk to public safety;

(2) provide for supervision of the nurse during remediation of

deficiencies under Subdivision (1);

(3) require reporting to the board of a nurse:

(A) who fails to satisfactorily complete remediation, or who

does not make satisfactory progress in remediation, under

Subdivision (1);

(B) whose incompetence in the practice of nursing would pose a

continued risk of harm to the public; or

(C) whose error contributed to a patient death or serious

patient injury; or

(4) provide for a nursing peer review committee to review

whether a nurse is appropriate for remediation under Subdivision

(1).

(c) The board may require that the entity conducting a pilot

program under this section reimburse the board for the cost of

monitoring and evaluating the pilot program.

(d) The board may contract with a third party to perform the

monitoring and evaluation.

(e) The board may limit the number of pilot programs that it

approves under this section.

Added by Acts 2003, 78th Leg., ch. 876, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

999, Sec. 6, eff. June 19, 2009.

For expiration of this section, see Subsection (i).

Sec. 301.1607. PILOT PROGRAM ON DEFERRAL OF FINAL DISCIPLINARY

ACTION. (a) In this section, "deferred disciplinary action"

means a final disciplinary action against a person licensed or

regulated under this chapter that is deferred by the board as

provided by this section.

(b) Not later than February 1, 2010, the board shall determine

the feasibility of conducting a pilot program designed to

evaluate the efficacy and effect on the public's protection of

board deferral of disciplinary action against a person licensed

or regulated under this chapter in cases in which the board

proposes to impose a sanction other than a reprimand or a denial,

suspension, or revocation of a license. If the board determines

the pilot program is feasible, the board shall develop and

implement the pilot program not later than February 1, 2011. The

pilot program must conclude not later than January 1, 2014.

(c) The pilot program may not include cases in which the board

proposes to issue a reprimand or to deny, suspend, or revoke a

license.

(d) During the time the pilot program is implemented and for any

action or complaint for which the board proposes to impose a

sanction other than a reprimand or a denial, suspension, or

revocation of a license, the board may:

(1) defer final disciplinary action the board has proposed

against a person licensed or regulated under this chapter if the

person conforms to conditions imposed by the board, including any

condition the board could impose as a condition of probation

under Section 301.468; and

(2) if the person successfully meets the imposed conditions,

dismiss the complaint.

(e) Except as otherwise provided by this subsection, a deferred

disciplinary action by the board under the pilot program is not

confidential and is subject to disclosure in accordance with

Chapter 552, Government Code. If the person successfully meets

the conditions imposed by the board in deferring final

disciplinary action and the board dismisses the action or

complaint, the deferred disciplinary action of the board is

confidential to the same extent as a complaint filed under

Section 301.466.

(f) The board may treat a deferred disciplinary action taken

against a nurse under this section as a prior disciplinary action

against the nurse when considering the imposition of a sanction

for a subsequent violation of this chapter or a rule or order

adopted under this chapter.

(g) The board may contract with a third party to evaluate the

pilot program established under this section.

(h) The board shall appoint an advisory committee to assist the

board in overseeing the pilot program and its evaluation. The

committee must include representatives of public advocacy

organizations.

(i) This section expires September 1, 2014.

Added by Acts 2009, 81st Leg., R.S., Ch.

144, Sec. 1, eff. September 1, 2009.

Sec. 301.161. ENFORCEMENT. (a) The board shall aid in the

enforcement of this chapter.

(b) The board may:

(1) issue a subpoena;

(2) compel the attendance of a witness;

(3) administer an oath to a person giving testimony at hearings;

and

(4) cause the prosecution of each person violating this chapter.

(c) The attorney general shall provide legal assistance

necessary to enforce this chapter. This subsection does not

relieve a local prosecuting officer of any duty under the law.

(d) The board may establish a criminal investigations unit to

investigate suspected criminal acts relating to the practice of

nursing as authorized by this chapter.

(e) The board may assist federal, state, or local law

enforcement agencies in the investigation and prosecution of

crimes related to the practice of nursing.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1058, Sec. 1, eff. September 1, 2005.

Sec. 301.1615. OBTAINING CRIMINAL HISTORY RECORD INFORMATION;

HEARING. (a) In addition to the information to which the board

is entitled under Section 411.125, Government Code, the board may

request and receive criminal history record information from the

Federal Bureau of Investigation as provided by Section 411.087,

Government Code.

(b) Criminal history record information received by the board

may be used only by the board and is privileged. The information

may not be disclosed to any person other than:

(1) as required under a court order; or

(2) to a nursing board that is a member of the nurse licensure

compact under Chapter 304.

(c) If, on the basis of criminal history record information

obtained by the board, the board proposes to deny an application

for a license, refuse to renew a license, or suspend or revoke a

license or temporary permit, the applicant or license holder is

entitled to a hearing under Section 301.454.

Added by Acts 2003, 78th Leg., ch. 1102, Sec. 1, eff. Sept. 1,

2003.

Sec. 301.162. LEGAL COUNSEL. The board may retain legal counsel

to represent the board if first:

(1) the board requests the attorney general to represent the

board; and

(2) the attorney general certifies to the board that the

attorney general cannot provide those services.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.163. RECORD OF PROCEEDINGS; REPORT. The board shall

keep a record of its proceedings under this chapter and make an

annual report to the governor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.164. ASSISTANCE OF PROSECUTOR. A board member may

present to a prosecuting officer a complaint relating to a

violation of this chapter. The board, through its members,

officers, counsel, or agents, shall assist in the trial of a case

involving an alleged violation of this chapter, subject to the

control of the prosecuting officers.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.165. ANNUAL REPORT. (a) The board shall file annually

with the governor and the presiding officer of each house of the

legislature a complete and detailed written report accounting for

all funds received and disbursed by the board during the

preceding fiscal year.

(b) The report must be in the form and reported in the time

provided by the General Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.166. USE OF TECHNOLOGY. The board shall implement a

policy requiring the board to use appropriate technological

solutions to improve the board's ability to perform its

functions. The policy must ensure that the public is able to

interact with the board on the Internet.

Added by Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 15, eff. September 1, 2007.

Sec. 301.167. NEGOTIATED RULEMAKING; ALTERNATIVE DISPUTE

RESOLUTION. (a) The board shall develop and implement a policy

to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of board rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the board's jurisdiction.

(b) The board's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The board shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 15, eff. September 1, 2007.

SUBCHAPTER E. PUBLIC INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 301.201. PUBLIC INTEREST INFORMATION. (a) The board shall

prepare information of public interest describing the functions

of the board and the procedures by which complaints are filed

with and resolved by the board.

(b) The board shall make the information available to the public

and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.202. COMPLAINTS. (a) The board by rule shall

establish methods by which consumers and service recipients are

notified of the name, mailing address, and telephone number of

the board for the purpose of directing complaints to the board.

The board may provide for that notice:

(1) on each registration form, application, or written contract

for services of a person regulated by the board;

(2) on a sign prominently displayed in the place of business of

each person regulated by the board; or

(3) in a bill for service provided by a person regulated by the

board.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 999, Sec. 17,

eff. June 19, 2009.

(c) The board shall list with its regular telephone number any

toll-free telephone number established under other state law that

may be called to present a complaint about a health professional.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

999, Sec. 17, eff. June 19, 2009.

Sec. 301.203. RECORDS AND ANALYSIS OF COMPLAINTS. (a) The

board shall maintain a system to promptly and efficiently act on

complaints filed with the board. The board shall maintain

information about:

(1) parties to the complaint;

(2) the subject matter of the complaint;

(3) a summary of the results of the review or investigation of

the complaint; and

(4) the complaint's disposition.

(b) The board shall make information available describing its

procedures for complaint investigation and resolution.

(c) The board shall periodically notify the parties to the

complaint of the status of the complaint until final disposition

unless notice would jeopardize an undercover investigation.

(d) The board shall develop a method for analyzing the sources

and types of complaints and violations and establish categories

for the complaints and violations. The board shall use the

analysis to focus its information and education efforts on

specific problem areas identified through the analysis.

(e) The board shall analyze complaints filed with the board to

identify any trends or issues related to certain violations,

including:

(1) the reason for each complaint;

(2) how each complaint was resolved; and

(3) the subject matter of each complaint that was not within the

jurisdiction of the board and how the board responded to the

complaint.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 16, eff. September 1, 2007.

Sec. 301.204. GENERAL RULES, POLICIES, AND PROCEDURES REGARDING

COMPLAINT INVESTIGATION AND DISPOSITION. (a) The board shall

adopt rules, policies, and procedures concerning the

investigation of a complaint filed with the board. The rules,

policies, or procedures adopted under this subsection must:

(1) distinguish between categories of complaints;

(2) ensure that complaints are not dismissed without appropriate

consideration;

(3) require that the board be advised of a complaint that is

dismissed and that a letter be sent to the person who filed the

complaint explaining the action taken on the dismissed complaint;

(4) ensure that the person who filed the complaint has an

opportunity to explain the allegations made in the complaint;

(5) prescribe guidelines concerning the categories of complaints

that require the use of a private investigator and the procedures

for the board to obtain the services of a private investigator;

and

(6) by rule allow appropriate employees of the board to dismiss

a complaint if an investigation demonstrates that:

(A) a violation did not occur; or

(B) the subject of the complaint is outside the board's

jurisdiction.

(b) The board shall:

(1) dispose of all complaints in a timely manner; and

(2) establish a schedule for conducting each phase of a

complaint that is under the control of the board not later than

the 30th day after the date the board receives the complaint.

(c) The board shall notify the parties of the projected time

requirements for pursuing the complaint.

(d) The board shall notify the parties to the complaint of any

change in the schedule not later than the seventh day after the

date the change is made.

(e) The executive director of the board shall notify the board

of a complaint that is unresolved after the time prescribed by

the board for resolving the complaint so that the board may take

necessary action on the complaint.

(f) At each public meeting of the board, the executive director

shall report to the board each complaint dismissed under

Subsection (a)(6) since the board's last public meeting.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 17, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 18, eff. September 1, 2007.

Sec. 301.205. PUBLIC PARTICIPATION. (a) The board shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the board and to speak on

any issue under the board's jurisdiction.

(b) The board shall prepare and maintain a written plan that

describes how a person who does not speak English can be provided

reasonable access to the board's programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.206. CONFIDENTIALITY OF INFORMATION COLLECTED FOR

EMERGENCY RELIEF PROGRAMS. (a) In this section, "emergency

relief program" means a program operated or sponsored by the

federal government, the state, or a nonprofit organization to

provide nurses to assist in providing health care to victims or

potential victims of a disaster or state or local emergency.

(b) A nurse's personal contact information, including e-mail

addresses, telephone numbers, and fax numbers, collected by the

board for use by an emergency relief program is:

(1) confidential and not subject to disclosure under Chapter

552, Government Code; and

(2) not subject to disclosure, discovery, subpoena, or other

means of legal compulsion for release to anyone other than for

the purpose of contacting the nurse to assist in an emergency

relief program.

Added by Acts 2009, 81st Leg., R.S., Ch.

999, Sec. 7, eff. June 19, 2009.

Sec. 301.207. CONFIDENTIALITY OF HEALTH INFORMATION PROVIDED FOR

LICENSURE. Information regarding a person's diagnosis or

treatment for a physical condition, mental condition, or chemical

dependency that the person submits to the board for a petition

for a declaratory order of eligibility for a license or for an

application for an initial license or a license renewal under

this chapter is confidential to the same extent information

collected on a nurse as part of an investigation of a complaint

is confidential under Section 301.466.

Added by Acts 2009, 81st Leg., R.S., Ch.

999, Sec. 7, eff. June 19, 2009.

SUBCHAPTER F. LICENSE REQUIREMENTS

Sec. 301.251. LICENSE REQUIRED. (a) A person may not practice

or offer to practice professional nursing or vocational nursing

in this state unless the person is licensed as provided by this

chapter.

(b) Unless the person holds a license under this chapter, a

person may not use, in connection with the person's name:

(1) the title "Registered Nurse," "Professional Nurse,"

"Licensed Vocational Nurse," "Vocational Nurse," "Licensed

Practical Nurse," "Practical Nurse," or "Graduate Nurse";

(2) the abbreviation "R.N.," "L.V.N.," "V.N.," "L.P.N.," or

"P.N."; or

(3) any other designation tending to imply that the person is a

licensed registered nurse or vocational nurse.

(c) This section does not apply to a person entitled to practice

nursing in this state under Chapter 304.

(d) Unless the person holds a license under this chapter, a

person may not use, in connection with the person's name:

(1) the title "nurse"; or

(2) any other designation tending to imply that the person is

licensed to provide nursing care.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.122(a), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 553, Sec. 1.014, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 876, Sec. 2, eff. June

20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

113, Sec. 5, eff. May 20, 2005.

Sec. 301.2511. CRIMINAL HISTORY RECORD INFORMATION FOR LICENSE

APPLICANTS. (a) An applicant for a registered nurse license

must submit to the board, in addition to satisfying the other

requirements of this subchapter, a complete and legible set of

fingerprints, on a form prescribed by the board, for the purpose

of obtaining criminal history record information from the

Department of Public Safety and the Federal Bureau of

Investigation.

(b) The board may deny a license to an applicant who does not

comply with the requirement of Subsection (a). Issuance of a

license by the board is conditioned on the board obtaining the

applicant's criminal history record information under this

section.

(c) The board by rule may develop a system for initiating the

process of obtaining criminal history record information for

applicants for a license under this chapter by requiring persons

who enroll or plan to enroll in an educational program that

prepares a person for a license as a registered nurse to submit

to the board a set of fingerprints that meets the requirements of

Subsection (a). The board may require payment of a fee by a

person who is required to submit a set of fingerprints under this

subsection.

Added by Acts 2003, 78th Leg., ch. 1102, Sec. 2, eff. Sept. 1,

2003.

Sec. 301.252. LICENSE APPLICATION. (a) Each applicant for a

registered nurse license or a vocational nurse license must

submit to the board a sworn application that demonstrates the

applicant's qualifications under this chapter, accompanied by

evidence that the applicant:

(1) has good professional character;

(2) has successfully completed a program of professional or

vocational nursing education approved under Section 301.157(d);

and

(3) has passed the jurisprudence examination approved by the

board as provided by Subsection (a-1).

(a-1) The jurisprudence examination shall be conducted on the

licensing requirements under this chapter and board rules and

other laws, rules, or regulations applicable to the nursing

profession in this state. The board shall adopt rules for the

jurisprudence examination under Subsection (a)(3) regarding:

(1) the development of the examination;

(2) applicable fees;

(3) administration of the examination;

(4) reexamination procedures;

(5) grading procedures; and

(6) notice of results.

(b) The board may waive the requirement of Subsection (a)(2) for

a vocational nurse applicant if the applicant provides

satisfactory sworn evidence that the applicant has completed an

acceptable level of education in:

(1) a professional nursing school approved under Section

301.157(d); or

(2) a school of professional nurse education located in another

state or a foreign country.

(c) The board by rule shall determine acceptable levels of

education under Subsection (b).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.015, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 19, eff. September 1, 2007.

Sec. 301.253. EXAMINATION. (a) Except as provided by Section

301.452, an applicant is entitled to take the examination

prescribed by the board if:

(1) the board determines that the applicant meets the

qualifications required by Section 301.252; and

(2) the applicant pays the fees required by the board.

(b) Each examination administered under this section must be

prepared by a national testing service or the board. The board

shall ensure that the examination is administered in various

cities throughout the state.

(c) The examination shall be designed to determine the fitness

of the applicant to practice professional nursing or vocational

nursing.

(c-1) The board shall:

(1) adopt policies and guidelines detailing the procedures for

the testing process, including test admission, test

administration, and national examination requirements; and

(2) post on the board's Internet website the policies that

reference the testing procedures by the national organization

selected by the board to administer an examination.

(d) The board shall determine the criteria that determine a

passing score on the examination. The criteria may not exceed

those required by the majority of the states.

(e) A written examination prepared, approved, or offered by the

board, including a standardized national examination, must be

validated by an independent testing professional.

(f) The board shall develop a written refund policy regarding

examination fees that:

(1) defines the reasonable notification period and the

emergencies that would qualify for a refund; and

(2) does not conflict with any examination fee or refund policy

of the testing service involved in administering the examination.

(g) The board may recommend to a national testing service

selected by the board to offer examinations under this section

the board's written policy for refunding an examination fee for

an applicant who:

(1) provides advance notice of the applicant's inability to take

the examination; or

(2) is unable to take the examination because of an emergency.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.016, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 20, eff. September 1, 2007.

Sec. 301.254. EXAMINATION RESULTS. (a) The board shall notify

each examinee of the results of the examination not later than

the 30th day after the date the examination is administered. If

an examination is graded or reviewed by a national testing

service, the board shall notify each examinee of the results of

the examination not later than the 14th day after the date the

board receives the results from the testing service.

(b) If the notice of the examination results graded or reviewed

by a national testing service will be delayed for longer than 90

days after the examination date, the board shall notify each

examinee of the reason for the delay before the 90th day.

(c) If requested in writing by a person who fails an

examination, the board shall provide to the person an analysis of

the person's performance on the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.255. REEXAMINATION. The board by rule shall establish

conditions under which an applicant who fails an examination may

retake the examination. For an applicant who fails the

examination two or more times, the board may:

(1) require the applicant to fulfill additional educational

requirements; or

(2) deny the applicant the opportunity to retake the

examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.256. ISSUANCE OF LICENSE. If the results of an

examination taken under Section 301.253 or 301.255 satisfy the

criteria established by the board under that section, the board

shall issue to the applicant a license to practice professional

nursing or vocational nursing in this state. The license must be

signed by the board's presiding officer and the executive

director and attested by the board's seal.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.017, eff. Sept.

1, 2003.

Sec. 301.257. DECLARATORY ORDER OF LICENSE ELIGIBILITY. (a) A

person may petition the board for a declaratory order as to the

person's eligibility for a license under this chapter if the

person has reason to believe that the person is ineligible for

the license and:

(1) is enrolled or planning to enroll in an educational program

that prepares a person for an initial license as a registered

nurse or vocational nurse; or

(2) is an applicant for a license.

(b) The petition must state the basis for the person's potential

ineligibility.

(c) The board has the same powers to investigate the petition

and the person's eligibility that it has to investigate a person

applying for a license.

(d) The petitioner or the board may amend the petition to

include additional grounds for potential ineligibility at any

time before a final determination is made.

(e) If the board determines that a ground for ineligibility does

not exist, instead of issuing an order, the board shall notify

the petitioner in writing of the board's determination on each

ground of potential ineligibility. If the board proposes to find

that the petitioner is ineligible for a license, the petitioner

is entitled to a hearing before the State Office of

Administrative Hearings.

(f) The board's order must set out each basis for potential

ineligibility and the board's determination as to eligibility. In

the absence of new evidence known to but not disclosed by the

petitioner or not reasonably available to the board at the time

the order is issued, the board's ruling on the petition

determines the person's eligibility with respect to the grounds

for potential ineligibility set out in the written notice or

order.

(g) The board may require an individual accepted for enrollment

or enrolled in an educational program preparing a student for

initial licensure as a registered nurse or vocational nurse to

submit information to the board to permit the board to determine

whether the person is aware of the conditions that may disqualify

the person from licensure as a registered nurse or vocational

nurse on graduation and of the person's right to petition the

board for a declaratory order under this section. Instead of

requiring the person to submit the information, the board may

require the educational program to collect and submit the

information on each person accepted for enrollment or enrolled in

the program.

(h) The information required under Subsection (g) must be

submitted in a form approved by the board.

(i) If, as a result of information provided under Subsection

(g), the board determines that a person may not be eligible for a

license on graduation, the board shall notify the educational

program of its determination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.123(a), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 553, Sec. 1.018, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

999, Sec. 8, eff. June 19, 2009.

Sec. 301.258. TEMPORARY PERMIT. (a) Pending the results of a

licensing examination, the board may issue to an applicant who is

a graduate of an approved educational program a permit to

practice professional nursing under the direct supervision of a

registered nurse or to practice vocational nursing under the

direct supervision of a registered nurse or vocational nurse.

(b) The board may not issue a permit under this section to an

applicant who has previously failed an examination administered

by the board or another state.

(c) A permit issued under Subsection (a) expires on the date of

receipt of:

(1) a permanent license; or

(2) a notice from the board that the permit holder has failed

the examination.

(d) The board may issue a temporary permit to practice

professional nursing or vocational nursing for the limited

purpose of allowing a nurse to satisfy a requirement imposed by

the board necessary for:

(1) renewal of an expired license;

(2) reactivation of an inactive license; or

(3) reissuance of a suspended, revoked, or surrendered license.

(e) A permit issued under Subsection (d) expires on the earlier

of:

(1) the date of receipt of a permanent license; or

(2) six months after the date the permit is issued.

(f) A person who holds a temporary permit issued under this

section is considered to be a licensed registered nurse or

vocational nurse for all purposes except to the extent of any

stipulation or limitation on practice imposed by the board as a

condition of issuing the permit.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.019, eff. Sept.

1, 2003.

Sec. 301.259. RECIPROCAL LICENSE BY ENDORSEMENT FOR CERTAIN

FOREIGN APPLICANTS. On payment of a fee established by the

board, the board may issue a license to practice as a registered

nurse or vocational nurse in this state by endorsement without

examination to an applicant who holds a registration certificate

as a registered nurse or vocational nurse, as applicable, issued

by a territory or possession of the United States or a foreign

country if the board determines that the issuing agency of the

territory or possession of the United States or foreign country

required in its examination the same general degree of fitness

required by this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.020, eff. Sept.

1, 2003.

Sec. 301.260. TEMPORARY LICENSE BY ENDORSEMENT. (a) An

applicant for a license under this chapter who is licensed as a

registered nurse or vocational nurse by another state may qualify

for a temporary license by endorsement to practice as a

registered nurse or vocational nurse, as applicable, by

submitting to the board:

(1) an endorsement fee as determined by the board and a

completed sworn application in the form prescribed by the board;

(2) evidence that the person possessed, at the time of initial

licensing as a nurse, the other qualifications necessary at that

time to have been eligible for licensing in this state; and

(3) proof of initial licensing by examination and proof that the

license and any other license issued to the applicant by another

state have not been suspended, revoked, canceled, surrendered, or

otherwise restricted.

(b) A holder of a temporary license under this section is

entitled to receive a permanent license if the applicant:

(1) verifies the applicant's academic and professional

credentials; and

(2) satisfies any other requirement established by statute.

(c) The board shall grant or deny an application for a permanent

license not later than the 180th day after the date the board

receives all required forms or information. The board may extend

that deadline to allow for the receipt and tabulation of

examination results.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.021, eff. Sept.

1, 2003.

Sec. 301.261. INACTIVE STATUS. (a) The board may place on

inactive status the license of a person under this chapter who is

not actively engaged in the practice of professional nursing or

vocational nursing if the person submits a written request to the

board in the form and manner determined by the board. The

inactive status begins on the expiration date of the person's

license.

(b) The board shall maintain a list of each person whose license

is on inactive status.

(c) A person whose license is on inactive status may not perform

any professional nursing or vocational nursing service or work.

(d) The board shall remove a person's license from inactive

status if the person:

(1) requests that the board remove the person's license from

inactive status;

(2) pays each appropriate fee; and

(3) meets the requirements determined by the board.

(e) The board by rule shall permit a person whose license is on

inactive status and who is 65 years or older to use, as

applicable, the title "Registered Nurse Retired," "R.N. Retired,"

"Licensed Vocational Nurse Retired," "Vocational Nurse Retired,"

"L.V.N. Retired," or "V.N. Retired."

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.022, eff. Sept.

1, 2003.

For expiration of this section, see Subsection (e).

Sec. 301.262. SPECIAL LICENSE. (a) The board may issue a

license under this section to a person licensed to practice

nursing in Mexico if the person:

(1) graduated from an accredited nursing program in Mexico;

(2) provides a report acceptable to the board issued by a

credentials evaluation service approved by the board;

(3) applies on a form prescribed by the board and pays the fee

required by the board;

(4) has received a score of at least 475 on a Test of English as

a Foreign Language examination;

(5) has received a score acceptable to the board on an English

language version of the appropriate National Council Licensure

Examination;

(6) is eligible for employment in the United States; and

(7) will practice nursing in a county that borders Mexico.

(b) A license issued under this section is valid for one year

and may not be renewed. A person who holds or has held a license

issued under this section may apply for another type of license

under this chapter.

(c) A person who holds a license issued under this section may

practice nursing only as an employee of a hospital located in a

county that borders Mexico.

(d) A person who holds a license issued under this section is

not entitled to a multistate licensing privilege to practice

under the Nurse Licensure Compact under Chapter 304.

(e) This section expires September 1, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

1028, Sec. 1, eff. September 1, 2009.

SUBCHAPTER G. LICENSE RENEWAL

Sec. 301.301. LICENSE RENEWAL. (a) The board by rule may adopt

a system under which licenses expire on various dates during the

year.

(b) A person may renew an unexpired license issued under this

chapter on payment to the board of the required renewal fee

before the expiration date of the license, payment to the board

of any costs assessed under Section 301.461, and compliance with

any other renewal requirements adopted by the board. A person

whose license has expired may not engage in activities that

require a license until the license has been renewed.

(c) A person whose license has been expired for 90 days or less

may renew the license by paying to the board the required renewal

fee and a late fee in the amount considered appropriate by the

board to encourage timely renewal.

(c-1) A person whose license has been expired for more than 90

days but less than one year may renew the license by paying to

the board all unpaid renewal fees and a late fee that is equal to

twice the amount of a late fee under Subsection (c).

(d) The board by rule shall set a length of time beyond which an

expired license may not be renewed. The board by rule may

establish additional requirements that apply to the renewal of a

license that has been expired for more than one year but less

than the time limit set by the board beyond which a license may

not be renewed. The person may obtain a new license by submitting

to reexamination and complying with the requirements and

procedures for obtaining an original license.

(e) At least 30 days before the expiration of the person's

license, the board shall send written notice of the impending

license expiration to the person at the person's last known

address according to the records of the board.

(f) A registered nurse who practices professional nursing or a

vocational nurse who practices vocational nursing after the

expiration of the nurse's license is an illegal practitioner

whose license may be revoked or suspended.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.023, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1058, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 21, eff. September 1, 2007.

Sec. 301.3011. CRIMINAL HISTORY RECORD INFORMATION REQUIREMENT

FOR RENEWAL. (a) The board may require that an applicant for

renewal of an unexpired license submit to the board, in addition

to satisfying any other requirements for license renewal, a

complete and legible set of fingerprints, on a form prescribed by

the board, for the purpose of obtaining criminal history record

information from the Department of Public Safety and the Federal

Bureau of Investigation.

(b) The board may refuse to renew the license of a person who

does not comply with the requirement of Subsection (a). Renewal

of a license by the board is conditioned on the board obtaining

the person's criminal history record information under this

section.

Added by Acts 2003, 78th Leg., ch. 1102, Sec. 3, eff. Sept. 1,

2003.

Sec. 301.302. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE

PRACTITIONER. (a) A person who was licensed to practice

professional nursing or vocational nursing in this state, moved

to another state, and is currently licensed and has been in

practice in the other state for the two years preceding

application may obtain a new license without examination.

(b) The person must pay to the board a fee that is equal to the

amount of the initial fee for the license and the renewal fee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.024, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 22, eff. September 1, 2007.

Sec. 301.303. CONTINUING COMPETENCY. (a) The board may

recognize, prepare, or implement continuing competency programs

for license holders under this chapter and may require

participation in continuing competency programs as a condition of

renewal of a license. The programs may allow a license holder to

demonstrate competency through various methods, including:

(1) completion of targeted continuing education programs; and

(2) consideration of a license holder's professional portfolio,

including certifications held by the license holder.

(b) The board may not require participation in more than a total

of 20 hours of continuing education in a two-year licensing

period.

(c) If the board requires participation in continuing education

programs as a condition of license renewal, the board by rule

shall establish a system for the approval of programs and

providers of continuing education.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 803, Sec. 21(1),

eff. September 1, 2007.

(e) The board may adopt other rules as necessary to implement

this section.

(f) The board may assess each program and provider under this

section a fee in an amount that is reasonable and necessary to

defray the costs incurred in approving programs and providers.

(g) The board by rule may establish guidelines for targeted

continuing education required under this chapter. The rules

adopted under this subsection must address:

(1) the nurses who are required to complete the targeted

continuing education program;

(2) the type of courses that satisfy the targeted continuing

education requirement;

(3) the time in which a nurse is required to complete the

targeted continuing education;

(4) the frequency with which a nurse is required to meet the

targeted continuing education requirement; and

(5) any other requirement considered necessary by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 876, Sec. 3, 4, eff. June

20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 21(1), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 23, eff. September 1, 2007.

Sec. 301.306. FORENSIC EVIDENCE COLLECTION COMPONENT IN

CONTINUING EDUCATION. (a) As part of continuing education

requirements under Section 301.303, a license holder who is

employed to work in an emergency room setting and who is required

under board rules to comply with this section shall complete at

least two hours of continuing education relating to forensic

evidence collection not later than:

(1) September 1, 2008; or

(2) the second anniversary of the initial issuance of a license

under this chapter to the license holder.

(b) The continuing education required under Subsection (a) must

be part of a program approved under Section 301.303(c).

(c) The board shall adopt rules to identify the license holders

who are required to complete continuing education under

Subsection (a) and to establish the content of that continuing

education. The board may adopt other rules to implement this

section, including rules under Section 301.303(c) for the

approval of education programs and providers.

Added by Acts 2005, 79th Leg., Ch.

782, Sec. 2, eff. September 1, 2005.

SUBCHAPTER H. PRACTICE BY LICENSE HOLDER

Sec. 301.351. DESIGNATIONS. (a) A person who holds a license

as a registered nurse under this chapter:

(1) is referred to as a registered nurse; and

(2) may use the abbreviation "R.N."

(b) A person who holds a license as a vocational nurse under

this chapter:

(1) is referred to as a licensed vocational nurse or vocational

nurse; and

(2) may use the abbreviation "L.V.N." or "V.N."

(c) While interacting with the public in a nursing role, each

nurse shall wear a clearly legible insignia identifying the nurse

as a registered or vocational nurse. The insignia may not

contain information other than:

(1) the registered or vocational nurse designation;

(2) the nurse's name, certifications, academic degrees, or

practice position;

(3) the name of the employing facility or agency, or other

employer;

(4) a picture of the nurse; or

(5) any other information authorized by the board.

(d) The board may adopt rules establishing specifications for

the insignia.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.027, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 876, Sec. 5, eff. June 20,

2003.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

113, Sec. 6, eff. May 20, 2005.

Sec. 301.352. PROTECTION FOR REFUSAL TO ENGAGE IN CERTAIN

CONDUCT. (a) A person may not suspend, terminate, or otherwise

discipline or discriminate against a nurse who refuses to engage

in an act or omission as provided by Subsection (a-1).

(a-1) A nurse may refuse to engage in an act or omission

relating to patient care that would constitute grounds for

reporting the nurse to the board under Subchapter I, that

constitutes a minor incident, or that violates this chapter or a

board rule if the nurse notifies the person at the time of the

refusal that the reason for refusing is that the act or omission:

(1) constitutes grounds for reporting the nurse to the board; or

(2) is a violation of this chapter or a rule of the board.

(b) An act by a person under Subsection (a) does not constitute

a violation of this section if a nursing peer review committee

under Chapter 303 determines:

(1) that the act or omission the nurse refused to engage in was:

(A) not conduct reportable to the board under Section 301.403;

(B) a minor incident; or

(C) a violation of this chapter or a board rule; or

(2) that:

(A) the act or omission in which the nurse refused to engage was

conduct reportable to the board, a minor incident, or a violation

of this chapter or a board rule; and

(B) the person:

(i) rescinds any disciplinary or discriminatory action taken

against the nurse;

(ii) compensates the nurse for lost wages; and

(iii) restores to the nurse any lost benefits.

(c) A nurse's rights under this section may not be nullified by

a contract.

(d) An appropriate licensing agency may take action against a

person who violates this section.

(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 803, Sec. 21(2),

eff. September 1, 2007.

(f) A violation of this section is subject to Section 301.413.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.028, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

113, Sec. 7, eff. May 20, 2005.

Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 3, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 21(2), eff. September 1, 2007.

Sec. 301.353. SUPERVISION OF VOCATIONAL NURSE. The practice of

vocational nursing must be performed under the supervision of a

registered nurse, physician, physician assistant, podiatrist, or

dentist.

Added by Acts 2005, 79th Leg., Ch.

113, Sec. 8, eff. May 20, 2005.

Sec. 301.354. NURSE FIRST ASSISTANTS; ASSISTING AT SURGERY BY

OTHER NURSES. (a) In this section, "nurse first assistant"

means a registered nurse who:

(1) has completed a nurse first assistant educational program

approved or recognized by an organization recognized by the

board; and

(2) is either:

(A) certified in perioperative nursing by an organization

recognized by the board; or

(B) recognized by the board as an advanced practice nurse and

qualified by education, training, or experience to perform the

tasks involved in perioperative nursing.

(b) Unless the person is a nurse first assistant, the person may

not use:

(1) the title "nurse first assistant" or "registered nurse first

assistant";

(2) the abbreviation "R.N.F.A."; or

(3) any other title or abbreviation that implies to the public

that the person is qualified as a nurse first assistant under

this section.

(c) A health maintenance organization or an insurer, including

an insurer offering a preferred provider benefit plan, may not,

by contract or any other method, require a physician to use the

services of a nurse first assistant.

(d) A nurse who is not a nurse first assistant may assist a

physician, podiatrist, or dentist in the performance of surgery

if the nurse:

(1) assists under the direct personal supervision and in the

physical presence of the physician, podiatrist, or dentist;

(2) is in the same sterile field as the physician, podiatrist,

or dentist;

(3) is employed by:

(A) the physician, podiatrist, or dentist;

(B) a group to which the physician, podiatrist, or dentist

belongs; or

(C) a hospital licensed or owned by the state; and

(4) is qualified by education, training, or experience to

perform the tasks assigned to the nurse.

(e) A patient or third-party insurer may not be billed

separately for the services performed by a nurse described by

Subsection (d).

Added by Acts 2005, 79th Leg., Ch.

966, Sec. 1, eff. September 1, 2005.

Renumbered from Occupations Code, Section 301.353 by Acts 2007,

80th Leg., R.S., Ch.

921, Sec. 17.001(57), eff. September 1, 2007.

Sec. 301.355. POLICIES APPLICABLE TO NURSES EMPLOYED BY MEDICAL

AND DENTAL UNITS. (a) The president of a medical and dental

unit, as defined by Section 61.003, Education Code, shall

determine whether a nurse who is employed by the unit for

practice in patient care or in clinical activities is a full-time

employee for purposes of:

(1) employees group benefits under Chapter 1551 or 1601,

Insurance Code;

(2) leave under Chapter 661 or 662, Government Code; and

(3) longevity pay under Section 659.043, Government Code.

(b) A determination under Subsection (a) does not entitle a

nurse who works less than 40 hours a week to the full state

contribution to the cost of any coverage or benefit. However,

from money other than money appropriated from the general revenue

fund, the medical and dental unit may contribute to the cost of

any coverage or benefit an amount that exceeds the state

contribution.

Added by Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 4, eff. September 1, 2007.

Sec. 301.356. REFUSAL OF MANDATORY OVERTIME. The refusal by a

nurse to work mandatory overtime as authorized by Chapter 258,

Health and Safety Code, does not constitute patient abandonment

or neglect.

Added by Acts 2009, 81st Leg., R.S., Ch.

742, Sec. 2, eff. September 1, 2009.

SUBCHAPTER I. REPORTING VIOLATIONS AND PATIENT CARE CONCERNS

Sec. 301.401. DEFINITIONS. In this subchapter:

(1) "Conduct subject to reporting" means conduct by a nurse

that:

(A) violates this chapter or a board rule and contributed to the

death or serious injury of a patient;

(B) causes a person to suspect that the nurse's practice is

impaired by chemical dependency or drug or alcohol abuse;

(C) constitutes abuse, exploitation, fraud, or a violation of

professional boundaries; or

(D) indicates that the nurse lacks knowledge, skill, judgment,

or conscientiousness to such an extent that the nurse's continued

practice of nursing could reasonably be expected to pose a risk

of harm to a patient or another person, regardless of whether the

conduct consists of a single incident or a pattern of behavior.

(2) "Minor incident" means conduct by a nurse that does not

indicate that the nurse's continued practice poses a risk of harm

to a patient or another person. This term is synonymous with

"minor error" or "minor violation of this chapter or board rule."

(3) "Nursing educational program" means an educational program

that is considered approved by the board that may lead to an

initial license as a registered nurse or vocational nurse.

(4) "Nursing student" means an individual who is enrolled in a

nursing educational program.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.029, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 876, Sec. 6, eff. June 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

113, Sec. 9, eff. May 20, 2005.

Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 6, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

999, Sec. 9, eff. June 19, 2009.

Sec. 301.402. MANDATORY REPORT BY NURSE. (a) Repealed by Acts

2007, 80th Leg., R.S., Ch. 803, Sec. 21(3), eff. September 1,

2007.

(b) A nurse shall report to the board in the manner prescribed

under Subsection (d) if the nurse has reasonable cause to suspect

that:

(1) another nurse has engaged in conduct subject to reporting;

or

(2) the ability of a nursing student to perform the services of

the nursing profession would be, or would reasonably be expected

to be, impaired by chemical dependency.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 803, Sec. 21(3),

eff. September 1, 2007.

(d) A report by a nurse under Subsection (b) must:

(1) be written and signed; and

(2) include the identity of the nurse or student and any

additional information required by the board.

(e) Instead of reporting to the board under Subsection (b), a

nurse may make a report required under:

(1) Subsection (b)(1) to a nursing peer review committee under

Chapter 303; or

(2) Subsection (b)(2) to the nursing educational program in which

the student is enrolled.

(f) A person may not suspend or terminate the employment of, or

otherwise discipline or discriminate against, a person who

reports, without malice, under this section. A violation of this

subsection is subject to Section 301.413.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.030, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 876, Sec. 7, eff. June 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

113, Sec. 10, eff. May 20, 2005.

Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 7, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 8, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 21(3), eff. September 1, 2007.

Sec. 301.4025. OPTIONAL REPORT BY NURSE. (a) In a written,

signed report to the appropriate licensing board or accrediting

body, a nurse may report a licensed health care practitioner,

agency, or facility that the nurse has reasonable cause to

believe has exposed a patient to substantial risk of harm as a

result of failing to provide patient care that conforms to:

(1) minimum standards of acceptable and prevailing professional

practice, for a report made regarding a practitioner; or

(2) statutory, regulatory, or accreditation standards, for a

report made regarding an agency or facility.

(b) A nurse may report to the nurse's employer or another entity

at which the nurse is authorized to practice any situation that

the nurse has reasonable cause to believe exposes a patient to

substantial risk of harm as a result of a failure to provide

patient care that conforms to minimum standards of acceptable and

prevailing professional practice or to statutory, regulatory, or

accreditation standards. For purposes of this subsection, an

employer or entity includes an employee or agent of the employer

or entity.

(c) A person may not suspend or terminate the employment of, or

otherwise discipline or discriminate against, a person who

reports, without malice, under this section. A violation of this

subsection is subject to Section 301.413.

Added by Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 9, eff. September 1, 2007.

Sec. 301.403. DUTY OF PEER REVIEW COMMITTEE TO REPORT. (a)

Except as provided by Subsection (b), a nursing peer review

committee operating under Chapter 303 that determines that a

nurse has engaged in conduct subject to reporting shall file with

the board a written, signed report that includes:

(1) the identity of the nurse;

(2) a description of any corrective action taken against the

nurse;

(3) a recommendation whether the board should take formal

disciplinary action against the nurse and the basis for the

recommendation;

(4) a description of the conduct subject to reporting;

(5) the extent to which any deficiency in care provided by the

reported nurse was the result of a factor beyond the nurse's

control; and

(6) any additional information the board requires.

(b) A report under Subsection (a) is not required if:

(1) the nursing peer review committee determines that the

reported conduct was a minor incident that is not required to be

reported under board rule; or

(2) the nurse has been reported to the board for the conduct

under Section 301.405.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.031, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

113, Sec. 11, eff. May 20, 2005.

Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 10, eff. September 1, 2007.

Sec. 301.404. DUTY OF NURSING EDUCATIONAL PROGRAM TO REPORT. A

nursing educational program that has reasonable cause to suspect

that the ability of a nursing student to perform the services of

the nursing profession would be, or would reasonably be expected

to be, impaired by chemical dependency shall file with the board

a written, signed report that includes the identity of the

student and any additional information the board requires.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.032, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 11, eff. September 1, 2007.

Sec. 301.405. DUTY OF PERSON EMPLOYING NURSE TO REPORT. (a)

This section applies only to a person who employs, hires, or

contracts for the services of a nurse, including:

(1) a health care facility, including a hospital, health science

center, nursing home, or home health agency;

(2) a state agency;

(3) a political subdivision;

(4) a school of nursing; and

(5) a temporary nursing service.

(b) A person that terminates, suspends for more than seven days,

or takes other substantive disciplinary action, as defined by the

board, against a nurse, or a substantially equivalent action

against a nurse who is a staffing agency nurse, because the nurse

engaged in conduct subject to reporting shall report in writing

to the board:

(1) the identity of the nurse;

(2) the conduct subject to reporting that resulted in the

termination, suspension, or other substantive disciplinary action

or substantially equivalent action; and

(3) any additional information the board requires.

(c) If a person who makes a report required under Subsection (b)

is required under Section 303.0015 to establish a nursing peer

review committee, the person shall submit a copy of the report to

the nursing peer review committee. The nursing peer review

committee shall review the conduct to determine if any deficiency

in care by the reported nurse was the result of a factor beyond

the nurse's control. A nursing peer review committee that

determines that there is reason to believe that the nurse's

deficiency in care was the result of a factor beyond the nurse's

control shall report the conduct to the patient safety committee

at the facility where the reported conduct occurred, or if the

facility does not have a patient safety committee, to the chief

nursing officer.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 803, Sec. 21(4),

eff. September 1, 2007.

(e) The requirement under Subsection (c) that a nursing peer

review committee review the nurse and the incident does not

subject a person's administrative decision to discipline a nurse

to the peer review process.

(f) Repealed by Acts 2007, 80th Leg., R.S., Ch. 803, Sec. 21(4),

eff. September 1, 2007.

(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 803, Sec. 21(4),

eff. September 1, 2007.

(h) Repealed by Acts 2007, 80th Leg., R.S., Ch. 803, Sec. 21(4),

eff. September 1, 2007.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.033, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

113, Sec. 12, eff. May 20, 2005.

Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 12, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 21(4), eff. September 1, 2007.

Sec. 301.406. DUTY OF CERTAIN PROFESSIONAL ASSOCIATIONS AND

ORGANIZATIONS TO REPORT. A professional association of nurses or

an organization that conducts a certification or accreditation

program for nurses and that expels, decertifies, or takes any

other substantive disciplinary action, as defined by the board,

against a nurse as a result of the nurse's failure to conform to

the minimum standards of acceptable nursing practice shall report

in writing to the board the identity of the nurse and any

additional information the board requires.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.034, eff. Sept.

1, 2003.

Sec. 301.407. DUTY OF STATE AGENCY TO REPORT. (a) This section

applies only to a state agency that:

(1) licenses, registers, or certifies:

(A) a hospital;

(B) a nursing home;

(C) a health science center;

(D) a home health agency; or

(E) another health care facility or agency; or

(2) surveys a facility or agency listed in Subdivision (1)

regarding the quality of nursing care provided by the facility or

agency.

(b) Unless expressly prohibited by state or federal law, a state

agency that has reason to believe that a nurse has engaged in

conduct subject to reporting shall report the nurse in writing to

the board or to a nursing peer review committee under Chapter

303.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.035, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 13, eff. September 1, 2007.

Sec. 301.408. DUTY OF LIABILITY INSURER TO REPORT. (a) Each

insurer that provides to a nurse liability insurance that covers

claims arising from providing or failing to provide nursing care

shall submit to the board the report or data required by this

section at the time prescribed.

(b) The report or data must be provided for:

(1) a complaint filed in court against a nurse that seeks

damages related to the nurse's conduct in providing or failing to

provide nursing care; and

(2) a settlement of a claim or lawsuit made on behalf of a

nurse.

(c) Not later than the 30th day after the date the insurer

receives a complaint subject to Subsection (b), the insurer shall

provide to the board:

(1) the name of the nurse against whom the claim is filed;

(2) the policy number;

(3) the policy limits;

(4) a copy of the petition;

(5) a copy of the answer; and

(6) other relevant information known by the insurer, as required

by the board.

(d) Not later than the 30th day after the date of a judgment,

dismissal, or settlement of a suit involving an insured nurse or

settlement of a claim on behalf of the nurse without the filing

of a lawsuit, the insurer shall provide to the board information

regarding the date of the judgment, dismissal, or settlement and,

if appropriate:

(1) whether an appeal has been taken from the judgment and by

which party;

(2) the amount of the settlement or judgment against the nurse;

and

(3) other relevant information known by the insurer, as required

by the board.

(e) A nurse shall report the information required to be reported

under this section if the nurse is named as a defendant in a

claim arising from providing or failing to provide nursing care

and the nurse:

(1) does not carry or is not covered by liability insurance; or

(2) is insured by a nonadmitted carrier.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.036, eff. Sept.

1, 2003.

Sec. 301.409. DUTY OF PROSECUTING ATTORNEY TO REPORT. (a) The

attorney representing the state shall cause the clerk of the

court of record in which the conviction, adjudication, or finding

is entered to prepare and forward to the board a certified true

and correct abstract of the court record of the case not later

than the 30th day after the date:

(1) a person known to be a nurse who is licensed, otherwise

lawfully practicing in this state, or applying to be licensed to

practice is convicted of:

(A) a felony;

(B) a misdemeanor involving moral turpitude;

(C) a violation of a state or federal narcotics or controlled

substance law; or

(D) an offense involving fraud or abuse under the Medicare or

Medicaid program; or

(2) a court finds that a nurse is mentally ill or mentally

incompetent.

(b) A prosecuting attorney shall comply with Subsection (a) even

if the conviction, adjudication, or finding is entered, withheld,

or appealed under the laws of this state.

(c) The abstract required under Subsection (a) must include:

(1) the name and address of the nurse or applicant;

(2) a description of the nature of the offense committed, if

any;

(3) the sentence, if any; and

(4) the judgment of the court.

(d) The board shall prepare the form of the abstract and

distribute a copy to each district attorney and county attorney

in this state with appropriate instructions for preparation and

filing.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.037, eff. Sept.

1, 2003.

Sec. 301.410. REPORT REGARDING IMPAIRMENT BY CHEMICAL

DEPENDENCY, MENTAL ILLNESS, OR DIMINISHED MENTAL CAPACITY. (a)

A person who is required to report a nurse under this subchapter

because the nurse is impaired or suspected of being impaired by

chemical dependency or mental illness may report to a peer

assistance program approved by the board under Chapter 467,

Health and Safety Code, instead of reporting to the board or

requesting review by a nursing peer review committee.

(b) A person who is required to report a nurse under this

subchapter because the nurse is impaired or suspected of being

impaired by chemical dependency or diminished mental capacity

must report to the board if the person believes that an impaired

nurse committed a practice violation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.038, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 24, eff. September 1, 2007.

Sec. 301.4105. BOARD RESPONSIBILITY FOLLOWING REPORT. The board

shall determine whether a nurse violated this chapter or a rule

adopted under this chapter for any case reported to the board in

which the nurse's ability to perform the practice of nursing was

impaired or suspected of being impaired by chemical dependency or

diminished mental capacity and in which the nurse is suspected of

committing a practice violation. The board, in deciding whether

to take disciplinary action against the nurse for a violation of

this chapter or board rules, shall balance the need to protect

the public and the need to ensure the impaired nurse seeks

treatment.

Added by Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 25, eff. September 1, 2007.

Sec. 301.4106. PEER ASSISTANCE PROGRAMS. The board by rule

shall develop guidelines to:

(1) outline the roles and responsibilities of the board and a

peer assistance program established or approved by the board

under Chapter 467, Health and Safety Code;

(2) outline the process for a peer assistance program to refer

to the board complaints alleging a violation of the practice of

nursing;

(3) establish requirements for successfully completing a peer

assistance program and for notification of the board of the

successful completion by a nurse the board has ordered to attend

or referred to the program; and

(4) establish a procedure for evaluating the success of a peer

assistance program established or approved by the board under

Chapter 467, Health and Safety Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 25, eff. September 1, 2007.

Sec. 301.411. EFFECT OF FAILURE TO REPORT. (a) A person is not

liable in a civil action for failure to file a report required by

this subchapter.

(b) The appropriate state licensing agency may take action

against a person regulated by the agency for a failure to report

as required by this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.412. REPORTING IMMUNITY. A person who, without malice,

makes a report required or authorized, or reasonably believed to

be required or authorized, under this subchapter:

(1) is immune from civil liability; and

(2) may not be subjected to other retaliatory action as a result

of making the report.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.413. RETALIATORY ACTION. (a) A person named as a

defendant in a civil action or subjected to other retaliatory

action as a result of filing a report required, authorized, or

reasonably believed to be required or authorized under this

subchapter as a result of refusing to engage in conduct as

authorized by Section 301.352, or as a result of requesting in

good faith a nursing peer review determination under Section

303.005, may file a counterclaim in the pending action or prove a

cause of action in a subsequent suit to recover defense costs,

including reasonable attorney's fees and actual and punitive

damages, if the suit or retaliatory action is determined to be

frivolous, unreasonable, or taken in bad faith.

(b) A person may not suspend, terminate, or otherwise discipline

or discriminate against a person who:

(1) reports, without malice, under this subchapter;

(2) requests, in good faith, a nursing peer review committee

determination under Section 303.005; or

(3) refuses to engage in conduct as authorized by Section

301.352.

(c) A person who reports under this subchapter, refuses to

engage in conduct as authorized by Section 301.352, or requests a

nursing peer review committee determination under Section 303.005

has a cause of action against a person who violates Subsection

(b), and may recover:

(1) the greater of:

(A) actual damages, including damages for mental anguish even if

no other injury is shown; or

(B) $5,000;

(2) exemplary damages;

(3) court costs; and

(4) reasonable attorney's fees.

(d) In addition to the amount recovered under Subsection (c), a

person whose employment is suspended or terminated in violation

of this section is entitled to:

(1) reinstatement in the employee's former position or severance

pay in an amount equal to three months of the employee's most

recent salary; and

(2) compensation for wages lost during the period of suspension

or termination.

(e) A person who brings an action under this section has the

burden of proof. It is a rebuttable presumption that the person

was suspended, terminated, or otherwise disciplined or

discriminated against for reporting under this subchapter, for

refusing to engage in conduct as authorized by Section 301.352,

or for requesting a peer review committee determination under

Section 303.005 if:

(1) the person was suspended, terminated, or otherwise

disciplined or discriminated against within 60 days after the

date the report, refusal, or request was made; and

(2) the board or a court determines that:

(A) the report that is the subject of the cause of action was:

(i) authorized or required under Section 301.402, 301.4025,

301.403, 301.405, 301.406, 301.407, 301.408, 301.409, or 301.410;

and

(ii) made without malice;

(B) the request for a peer review committee determination that

is the subject of the cause of action was:

(i) authorized under Section 303.005; and

(ii) made in good faith; or

(C) the refusal to engage in conduct was authorized by Section

301.352.

(f) An action under this section may be brought in a district

court of the county in which:

(1) the plaintiff resides;

(2) the plaintiff was employed by the defendant; or

(3) the defendant conducts business.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 14, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

742, Sec. 3, eff. September 1, 2009.

Sec. 301.414. NOTICE AND REVIEW OF REPORT. (a) The board shall

notify each nurse who is reported to the board under Section

301.402, 301.403, 301.405, 301.406, 301.407, 301.408, or 301.409

of the filing of the report unless the notification would

jeopardize an active investigation.

(b) The nurse or the nurse's authorized representative is

entitled on request to review any report submitted to the board

under a section specified under Subsection (a) unless doing so

would jeopardize an active investigation. The board may not

reveal the identity of the person making or signing the report.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.039, eff. Sept.

1, 2003.

Sec. 301.415. REBUTTAL STATEMENT. (a) A nurse who is entitled

to receive notice under Section 301.414 or the authorized

representative of the nurse may file with the board a statement

of reasonable length containing the nurse's rebuttal of any

information in the report to the board.

(b) The statement made under Subsection (a) must accompany the

part of the report being rebutted.

(c) In investigating the report, the board shall:

(1) review the statement made under Subsection (a); and

(2) evaluate each reason asserted by the nurse to justify the

nurse's conduct.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.040, eff. Sept.

1, 2003.

Sec. 301.416. INVESTIGATION. (a) Except as provided by

Subsections (b) and (c), a report under this subchapter shall be

treated as a complaint under Section 301.457.

(b) If the board determines that the reported conduct does not

indicate that the continued practice of nursing by the nurse

poses a risk of harm to a client or other person, the board, with

the written consent of the nurse and the person making the

report, may elect not to proceed with an investigation or to file

formal charges. The board shall:

(1) maintain a record of the report; and

(2) investigate the report if it receives two or more reports

involving separate incidents regarding the nurse in any five-year

period.

(c) The board is not required to investigate a report filed by

an insurer under Section 301.408, but shall:

(1) maintain a record of the report; and

(2) investigate the report if it receives two or more reports

involving separate incidents regarding the nurse in any five-year

period.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.041, eff. Sept.

1, 2003.

Sec. 301.417. CONFIDENTIALITY REQUIREMENTS; DISCLOSURE OF

INFORMATION. (a) A report required or authorized under this

subchapter and the identity of the person making the report are

confidential and may not be disclosed except as provided by this

section and Section 301.414.

(b) The board may disclose the information to the same extent

that the board may disclose information relating to a complaint

under Section 301.466.

(c) Repealed by Acts 2005, 79th Leg., Ch. 113, Sec. 18, eff. May

20, 2005.

(d) In addition to the other authorizations of this section, the

information may be disclosed in:

(1) a civil action in which a reporting person is named as a

defendant as a result of making the report; or

(2) the prosecution of a cause of action based on a claim that

the reporting person was subject to retaliatory action as a

result of making the report.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

113, Sec. 13, eff. May 20, 2005.

Acts 2005, 79th Leg., Ch.

113, Sec. 18, eff. May 20, 2005.

Sec. 301.418. DISCLOSURE OF CHARGES OR DISCIPLINARY ACTION. (a)

This subchapter does not prevent disclosure under Section

301.466 of formal charges filed by the board or a final

disciplinary action taken by the board as a result, in whole or

in part, of submission of a report under this subchapter.

(b) A report or information submitted as required or authorized

by this subchapter arising out of the provision or failure to

provide nursing services may not be made available in a liability

action for:

(1) discovery;

(2) court subpoena; or

(3) introduction into evidence.

(c) A person is not prevented from taking disciplinary action

against a nurse by:

(1) the filing of a report under this subchapter with the board;

(2) an investigation by the board; or

(3) the disposition of a matter by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.042, eff. Sept.

1, 2003.

Sec. 301.419. GENERAL PROVISIONS REGARDING DUTY TO REPORT; MINOR

INCIDENTS. (a) Repealed by Acts 2007, 80th Leg., R.S., Ch. 803,

Sec. 21(5), eff. September 1, 2007.

(b) The board shall adopt rules governing reporting required

under this subchapter to minimize:

(1) unnecessary duplicative reporting; and

(2) the reporting of a minor incident.

(c) If the board determines that a report submitted under this

subchapter is without merit, the board shall expunge the report

from the nurse's file.

(d) The board shall inform, in the manner the board determines

appropriate, nurses, facilities, agencies, and other persons of

their duty to report under this subchapter.

(e) The reporting required under this subchapter does not

constitute state action on behalf of the person reporting.

(f) The duty to report or any other requirement of this

subchapter may not be nullified by a contract.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.043, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 21(5), eff. September 1, 2007.

SUBCHAPTER J. PROHIBITED PRACTICES AND DISCIPLINARY ACTIONS

Sec. 301.451. CERTAIN PROHIBITED PRACTICES. A person may not:

(1) sell, fraudulently obtain, or fraudulently furnish a nursing

diploma, license, renewal license, or record;

(2) assist another person in selling, fraudulently obtaining, or

fraudulently furnishing a nursing diploma, license, renewal

license, or record;

(3) practice nursing under a diploma, license, or record that

was:

(A) obtained unlawfully or fraudulently; or

(B) signed or issued unlawfully or under false representation;

or

(4) practice nursing in a period in which the person's license

is suspended or revoked.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.044, eff. Sept.

1, 2003.

Sec. 301.4515. USE OF CERTAIN NURSING TITLES. Unless the person

is practicing under the delegated authority of a registered nurse

or is otherwise authorized by state or federal law, a person may

not use, in connection with the person's name:

(1) the title "nurse aide," "nurse assistant," or "nurse

technician"; or

(2) any other similar title.

Added by Acts 2003, 78th Leg., ch. 876, Sec. 8, eff. June 20,

2003.

Sec. 301.452. GROUNDS FOR DISCIPLINARY ACTION. (a) In this

section, "intemperate use" includes practicing nursing or being

on duty or on call while under the influence of alcohol or drugs.

(b) A person is subject to denial of a license or to

disciplinary action under this subchapter for:

(1) a violation of this chapter, a rule or regulation not

inconsistent with this chapter, or an order issued under this

chapter;

(2) fraud or deceit in procuring or attempting to procure a

license to practice professional nursing or vocational nursing;

(3) a conviction for, or placement on deferred adjudication

community supervision or deferred disposition for, a felony or

for a misdemeanor involving moral turpitude;

(4) conduct that results in the revocation of probation imposed

because of conviction for a felony or for a misdemeanor involving

moral turpitude;

(5) use of a nursing license, diploma, or permit, or the

transcript of such a document, that has been fraudulently

purchased, issued, counterfeited, or materially altered;

(6) impersonating or acting as a proxy for another person in the

licensing examination required under Section 301.253 or 301.255;

(7) directly or indirectly aiding or abetting an unlicensed

person in connection with the unauthorized practice of nursing;

(8) revocation, suspension, or denial of, or any other action

relating to, the person's license or privilege to practice

nursing in another jurisdiction;

(9) intemperate use of alcohol or drugs that the board

determines endangers or could endanger a patient;

(10) unprofessional or dishonorable conduct that, in the board's

opinion, is likely to deceive, defraud, or injure a patient or

the public;

(11) adjudication of mental incompetency;

(12) lack of fitness to practice because of a mental or physical

health condition that could result in injury to a patient or the

public; or

(13) failure to care adequately for a patient or to conform to

the minimum standards of acceptable nursing practice in a manner

that, in the board's opinion, exposes a patient or other person

unnecessarily to risk of harm.

(c) The board may refuse to admit a person to a licensing

examination for a ground described under Subsection (b).

(d) The board by rule shall establish guidelines to ensure that

any arrest information, in particular information on arrests in

which criminal action was not proven or charges were not filed or

adjudicated, that is received by the board under this section is

used consistently, fairly, and only to the extent the underlying

conduct relates to the practice of nursing.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.124(a), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 553, Sec. 1.045, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1058, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 26, eff. September 1, 2007.

Sec. 301.4521. PHYSICAL AND PSYCHOLOGICAL EVALUATION. (a) In

this section:

(1) "Applicant" means:

(A) a petitioner for a declaratory order of eligibility for a

license; or

(B) an applicant for an initial license or renewal of a

license.

(2) "Evaluation" means a physical or psychological evaluation

conducted to determine a person's fitness to practice nursing.

(b) The board may require a nurse or applicant to submit to an

evaluation only if the board has probable cause to believe that

the nurse or applicant is unable to practice nursing with

reasonable skill and safety to patients because of:

(1) physical impairment;

(2) mental impairment; or

(3) chemical dependency or abuse of drugs or alcohol.

(c) A demand for an evaluation under Subsection (b) must be in

writing and state:

(1) the reasons probable cause exists to require the evaluation;

and

(2) that refusal by the nurse or applicant to submit to the

evaluation will result in an administrative hearing to be held to

make a final determination of whether probable cause for the

evaluation exists.

(d) If the nurse or applicant refuses to submit to the

evaluation, the board shall schedule a hearing on the issue of

probable cause to be conducted by the State Office of

Administrative Hearings. The nurse or applicant must be notified

of the hearing by personal service or certified mail. The

hearing is limited to the issue of whether the board had probable

cause to require an evaluation. The nurse or applicant may

present testimony and other evidence at the hearing to show why

the nurse or applicant should not be required to submit to the

evaluation. The board has the burden of proving that probable

cause exists. At the conclusion of the hearing, the hearing

officer shall enter an order requiring the nurse or applicant to

submit to the evaluation or an order rescinding the board's

demand for an evaluation. The order may not be vacated or

modified under Section 2001.058, Government Code.

(e) If a nurse or applicant refuses to submit to an evaluation

after an order requiring the evaluation is entered under

Subsection (d), the board may:

(1) refuse to issue or renew a license;

(2) suspend a license; or

(3) issue an order limiting the license.

(f) The board may request a nurse or applicant to consent to an

evaluation by a practitioner approved by the board for a reason

other than a reason listed in Subsection (b). A request for an

evaluation under this subsection must be in writing and state:

(1) the reasons for the request;

(2) the type of evaluation requested;

(3) how the board may use the evaluation;

(4) that the nurse or applicant may refuse to submit to an

evaluation; and

(5) the procedures for submitting an evaluation as evidence in

any hearing regarding the issuance or renewal of the nurse's or

applicant's license.

(g) If a nurse or applicant refuses to consent to an evaluation

under Subsection (f), the nurse or applicant may not introduce an

evaluation into evidence at a hearing to determine the nurse's or

applicant's right to be issued or retain a nursing license unless

the nurse or applicant:

(1) not later than the 30th day before the date of the hearing,

notifies the board that an evaluation will be introduced into

evidence at the hearing;

(2) provides the board the results of that evaluation;

(3) informs the board of any other evaluations by any other

practitioners; and

(4) consents to an evaluation by a practitioner that meets board

standards established under Subsection (h).

(h) The board shall establish by rule the qualifications for a

licensed practitioner to conduct an evaluation under this

section. The board shall maintain a list of qualified

practitioners. The board may solicit qualified practitioners

located throughout the state to be on the list.

(i) A nurse or applicant shall pay the costs of an evaluation

conducted under this section.

(j) The results of an evaluation under this section are:

(1) confidential and not subject to disclosure under Chapter

552, Government Code; and

(2) not subject to disclosure by discovery, subpoena, or other

means of legal compulsion for release to anyone, except that the

results may be:

(A) introduced as evidence in a proceeding before the board or a

hearing conducted by the State Office of Administrative Hearings

under this chapter; or

(B) included in the findings of fact and conclusions of law in a

final board order.

(k) If the board determines there is insufficient evidence to

bring action against a person based on the results of any

evaluation under this section, the evaluation must be expunged

from the board's records.

(l) The board shall adopt guidelines for requiring or requesting

a nurse or applicant to submit to an evaluation under this

section.

(m) The authority granted to the board under this section is in

addition to the board's authority to make licensing decisions

under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

999, Sec. 10, eff. June 19, 2009.

Sec. 301.453. DISCIPLINARY AUTHORITY OF BOARD; METHODS OF

DISCIPLINE. (a) If the board determines that a person has

committed an act listed in Section 301.452(b), the board shall

enter an order imposing one or more of the following:

(1) denial of the person's application for a license, license

renewal, or temporary permit;

(2) issuance of a written warning;

(3) administration of a public reprimand;

(4) limitation or restriction of the person's license,

including:

(A) limiting to or excluding from the person's practice one or

more specified activities of nursing; or

(B) stipulating periodic board review;

(5) suspension of the person's license;

(6) revocation of the person's license; or

(7) assessment of a fine.

(b) In addition to or instead of an action under Subsection (a),

the board, by order, may require the person to:

(1) submit to care, counseling, or treatment by a health

provider designated by the board as a condition for the issuance

or renewal of a license;

(2) participate in a program of education or counseling

prescribed by the board, including a program of remedial

education;

(3) practice for a specified period under the direction of a

registered nurse or vocational nurse designated by the board; or

(4) perform public service the board considers appropriate.

(c) The board may probate any penalty imposed on a nurse and may

accept the voluntary surrender of a license. The board may not

reinstate a surrendered license unless it determines that the

person is competent to resume practice.

(d) If the board suspends, revokes, or accepts surrender of a

license, the board may impose conditions for reinstatement that

the person must satisfy before the board may issue an

unrestricted license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.046, eff. Sept.

1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

999, Sec. 11, eff. June 19, 2009.

Sec. 301.4531. SCHEDULE OF SANCTIONS. (a) The board by rule

shall adopt a schedule of the disciplinary sanctions that the

board may impose under this chapter. In adopting the schedule of

sanctions, the board shall ensure that the severity of the

sanction imposed is appropriate to the type of violation or

conduct that is the basis for disciplinary action.

(b) In determining the appropriate disciplinary action,

including the amount of any administrative penalty to assess, the

board shall consider:

(1) whether the person:

(A) is being disciplined for multiple violations of either this

chapter or a rule or order adopted under this chapter; or

(B) has previously been the subject of disciplinary action by

the board and has previously complied with board rules and this

chapter;

(2) the seriousness of the violation;

(3) the threat to public safety; and

(4) any mitigating factors.

(c) In the case of a person described by:

(1) Subsection (b)(1)(A), the board shall consider taking a more

severe disciplinary action, including revocation of the person's

license, than the disciplinary action that would be taken for a

single violation; and

(2) Subsection (b)(1)(B), the board shall consider taking a more

severe disciplinary action, including revocation of the person's

license, than the disciplinary action that would be taken for a

person who has not previously been the subject of disciplinary

action by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 27, eff. September 1, 2007.

Sec. 301.4535. REQUIRED SUSPENSION, REVOCATION, OR REFUSAL OF

LICENSE FOR CERTAIN OFFENSES. (a) The board shall suspend a

nurse's license or refuse to issue a license to an applicant on

proof that the nurse or applicant has been initially convicted

of:

(1) murder under Section 19.02, Penal Code, capital murder under

Section 19.03, Penal Code, or manslaughter under Section 19.04,

Penal Code;

(2) kidnapping or unlawful restraint under Chapter 20, Penal

Code, and the offense was punished as a felony or state jail

felony;

(3) sexual assault under Section 22.011, Penal Code;

(4) aggravated sexual assault under Section 22.021, Penal Code;

(5) continuous sexual abuse of young child or children under

Section 21.02, Penal Code, or indecency with a child under

Section 21.11, Penal Code;

(6) aggravated assault under Section 22.02, Penal Code;

(7) intentionally, knowingly, or recklessly injuring a child,

elderly individual, or disabled individual under Section 22.04,

Penal Code;

(8) intentionally, knowingly, or recklessly abandoning or

endangering a child under Section 22.041, Penal Code;

(9) aiding suicide under Section 22.08, Penal Code, and the

offense was punished as a state jail felony;

(10) an offense under Section 25.07, Penal Code, punished as a

felony;

(11) an offense under Section 25.071, Penal Code, punished as a

felony;

(12) an agreement to abduct a child from custody under Section

25.031, Penal Code;

(13) the sale or purchase of a child under Section 25.08, Penal

Code;

(14) robbery under Section 29.02, Penal Code;

(15) aggravated robbery under Section 29.03, Penal Code;

(16) an offense for which a defendant is required to register as

a sex offender under Chapter 62, Code of Criminal Procedure; or

(17) an offense under the law of another state, federal law, or

the Uniform Code of Military Justice that contains elements that

are substantially similar to the elements of an offense listed in

this subsection.

(a-1) An applicant or nurse who is refused an initial license or

renewal of a license or whose license is suspended under

Subsection (a) is not eligible for a probationary, stipulated, or

otherwise encumbered license unless the board establishes by rule

criteria that would permit the issuance or renewal of the

license.

(b) On final conviction or a plea of guilty or nolo contendere

for an offense listed in Subsection (a), the board, as

appropriate, may not issue a license to an applicant, shall

refuse to renew a license, or shall revoke a license.

(c) A person is not eligible for an initial license or for

reinstatement or endorsement of a license to practice nursing in

this state before the fifth anniversary of the date the person

successfully completed and was dismissed from community

supervision or parole for an offense described by Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

1058, Sec. 4, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.46, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

999, Sec. 12, eff. June 19, 2009.

Sec. 301.454. NOTICE AND HEARING. (a) Except in the case of a

temporary suspension authorized under Section 301.455 or an

action taken in accordance with an agreement between the board

and a license holder, the board may not initiate a disciplinary

action relating to a license unless:

(1) the board has served notice to the license holder of the

facts or conduct alleged to warrant the intended action; and

(2) the license holder has been given an opportunity, in writing

or through an informal meeting, to show compliance with all

requirements of law for the retention of the license.

(b) If an informal meeting is held, a board member, staff

member, or board representative who attends the meeting is

considered to have participated in the hearing of the case for

the purposes of ex parte communications under Section 2001.061,

Government Code.

(c) A person is entitled to a hearing conducted by the State

Office of Administrative Hearings if the board proposes to:

(1) refuse to admit the person to examination;

(2) refuse to issue a license or temporary permit;

(3) refuse to renew a license; or

(4) suspend or revoke the person's license or permit.

(d) The State Office of Administrative Hearings shall use the

schedule of sanctions adopted by the board for any sanction

imposed as the result of a hearing conducted by that office.

(e) Notwithstanding Subsection (a), a person is not entitled to

a hearing on a refusal to renew a license if the person:

(1) fails to submit a renewal application; or

(2) submits an application that:

(A) is incomplete;

(B) shows on its face that the person does not meet the renewal

requirements; or

(C) is not accompanied by the correct fee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.455. TEMPORARY LICENSE SUSPENSION OR RESTRICTION. (a)

The license of a nurse shall be temporarily suspended or

restricted on a determination by a majority of the board or a

three-member committee of board members designated by the board

that, from the evidence or information presented, the continued

practice of the nurse would constitute a continuing and imminent

threat to the public welfare.

(b) A license may be temporarily suspended or restricted under

this section without notice or hearing on the complaint if:

(1) institution of proceedings for a hearing before the State

Office of Administrative Hearings is initiated simultaneously

with the temporary suspension or determination to restrict; and

(2) a hearing is held as soon as possible under this chapter and

Chapter 2001, Government Code.

(c) The State Office of Administrative Hearings shall hold a

preliminary hearing not later than the 14th day after the date of

the temporary suspension or restriction to determine whether

probable cause exists that a continuing and imminent threat to

the public welfare exists. The probable cause hearing shall be

conducted as a de novo hearing.

(d) A final hearing on the matter shall be held not later than

the 61st day after the date of the temporary suspension or

restriction.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.047, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1058, Sec. 5, eff. September 1, 2005.

Sec. 301.4551. TEMPORARY LICENSE SUSPENSION FOR DRUG OR ALCOHOL

USE. The board shall temporarily suspend the license of a nurse

as provided by Section 301.455 if the nurse is under a board

order prohibiting the use of alcohol or a drug or requiring the

nurse to participate in a peer assistance program, and the nurse:

(1) tests positive for alcohol or a prohibited drug;

(2) refuses to comply with a board order to submit to a drug or

alcohol test; or

(3) fails to participate in the peer assistance program and the

program issues a letter of dismissal and referral to the board

for noncompliance.

Added by Acts 2009, 81st Leg., R.S., Ch.

999, Sec. 13, eff. June 19, 2009.

Sec. 301.456. EVIDENCE. A certified copy of the order of the

denial, suspension, or revocation or other action under Section

301.452(b)(8) is conclusive evidence of that action.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.124(b), eff.

Sept. 1, 2001.

Sec. 301.457. COMPLAINT AND INVESTIGATION. (a) The board or

any person may initiate a proceeding under this subchapter by

filing with the board a complaint against a nurse. The complaint

must be in writing and signed by the complainant.

(b) Except as otherwise provided by this section, the board or a

person authorized by the board shall conduct each investigation.

Each complaint against a nurse that requires a determination of

nursing competency shall be reviewed by a board member,

consultant, or employee with a nursing background the board

considers sufficient.

(c) On the filing of a complaint, the board:

(1) may conduct a preliminary investigation into the identity of

the nurse named or described in the complaint;

(2) shall make a timely and appropriate preliminary

investigation of the complaint; and

(3) may issue a warning or reprimand to the nurse.

(d) After any preliminary investigation to determine the

identity of the subject of the complaint, unless it would

jeopardize an investigation, the board shall notify the nurse

that a complaint has been filed and the nature of the complaint.

If the investigation reveals probable cause to take further

disciplinary action, the board shall either attempt an informal

disposition of the complaint or file a formal charge against the

nurse stating the provision of this chapter or board rule that is

alleged to have been violated and a brief description of each act

or omission that constitutes the violation.

(e) The board shall conduct an investigation of the complaint to

determine:

(1) whether the nurse's continued practice of nursing poses a

risk of harm to clients or other persons; and

(2) whether probable cause exists that a nurse committed an act

listed in Section 301.452(b) or that violates other law.

(f) In making a determination under Subsection (e), the board

shall review the evidence to determine the extent to which a

deficiency in care by the registered nurse was the result of

deficiencies in the registered nurse's judgment, knowledge,

training, or skill rather than other factors beyond the nurse's

control. A determination that a deficiency in care is

attributable to a registered nurse must be based on the extent to

which the registered nurse's conduct was the result of a

deficiency in the registered nurse's judgment, knowledge,

training, or skill.

(g) If the board determines after investigating a complaint

under Subsection (e) that there is reason to believe that a

nurse's deficiency in care was the result of a factor beyond the

nurse's control, the board shall report that determination to the

patient safety committee at the facility where the nurse's

deficiency in care occurred, or if the facility does not have a

patient safety committee, to the chief nursing officer.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.048, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 876, Sec. 9, eff. June 20,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 15, eff. September 1, 2007.

Sec. 301.458. INITIATION OF FORMAL CHARGES; DISCOVERY. (a)

Unless there is an agreed disposition of the complaint under

Section 301.463, and if probable cause is found under Section

301.457(e)(2), the board or the board's authorized representative

shall initiate proceedings by filing formal charges against the

nurse.

(b) A formal charge must:

(1) be written;

(2) be specific enough to enable a person of common

understanding to know what is meant by the formal charge; and

(3) contain a degree of certainty that gives the person who is

the subject of the formal charge notice of each particular act

alleged to violate a specific statute, board rule, or board

order.

(c) A copy of the formal charge shall be served on the nurse or

the nurse's counsel of record.

(d) The board shall adopt reasonable rules to promote discovery

by each party to a contested case.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.049, eff. Sept.

1, 2003.

Sec. 301.459. FORMAL HEARING. (a) The board by rule shall

adopt procedures under Chapter 2001, Government Code, governing

formal disposition of a contested case. The State Office of

Administrative Hearings shall conduct a formal hearing.

(b) In any hearing under this section, a nurse is entitled to

appear in person or by counsel.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.050, eff. Sept.

1, 2003.

Sec. 301.460. ACCESS TO INFORMATION. (a) Except for good cause

shown for delay and subject to any other privilege or restriction

set forth by statute, rule, or legal precedent, the board shall,

not later than the 30th day after the date the board receives a

written request from a license holder who is the subject of a

formal charge filed under Section 301.458 or from the license

holder's counsel of record, provide the license holder with

access to:

(1) all known exculpatory information in the board's possession;

and

(2) information in the board's possession that the board intends

to offer into evidence in presenting its case in chief at the

contested hearing on the complaint.

(b) The board is not required to provide:

(1) board investigative reports or investigative memoranda;

(2) the identity of nontestifying complainants;

(3) attorney-client communications;

(4) attorney work product; or

(5) other materials covered by a privilege as recognized by the

Texas Rules of Civil Procedure or the Texas Rules of Evidence.

(c) The provision of information under Subsection (a) does not

constitute a waiver of privilege or confidentiality under this

chapter or other applicable law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.461. ASSESSMENT OF COSTS. The board may assess a

person who is found to have violated this chapter the

administrative costs of conducting a hearing to determine the

violation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.462. VOLUNTARY SURRENDER OF LICENSE. The board may

revoke a nurse's license without formal charges, notice, or

opportunity of hearing if the nurse voluntarily surrenders the

nurse's license to the board and executes a sworn statement that

the nurse does not desire to be licensed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.051, eff. Sept.

1, 2003.

Sec. 301.463. AGREED DISPOSITION. (a) Unless precluded by this

chapter or other law, the board may dispose of a complaint by:

(1) stipulation;

(2) agreed settlement;

(3) agreed order; or

(4) dismissal.

(b) An agreed disposition of a complaint is considered to be a

disciplinary order for purposes of reporting under this chapter

and an administrative hearing and proceeding by a state or

federal regulatory agency regarding the practice of nursing.

(c) An agreed order is a public record.

(d) In civil or criminal litigation an agreed disposition is a

settlement agreement under Rule 408, Texas Rules of Evidence.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.052, eff. Sept.

1, 2003.

Sec. 301.464. INFORMAL PROCEEDINGS. (a) The board by rule

shall adopt procedures governing:

(1) informal disposition of a contested case under Section

2001.056, Government Code; and

(2) an informal proceeding held in compliance with Section

2001.054, Government Code.

(b) Rules adopted under this section must:

(1) provide the complainant and the license holder an

opportunity to be heard; and

(2) require the presence of a representative of the board's

legal staff or of the attorney general to advise the board or the

board's employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.465. SUBPOENAS; REQUEST FOR INFORMATION. (a) The

board may request issuance of a subpoena to be served in any

manner authorized by law, including personal service by a board

investigator and service by certified mail.

(b) Each person shall respond promptly and fully to a request

for information by the board or to a subpoena issued by the

board. A request or subpoena may not be refused, denied, or

resisted unless the request or subpoena calls for information

within the attorney-client privilege. No other privilege applies

to a board proceeding.

(c) The board may pay a reasonable fee for photocopies

subpoenaed at the board's request. The amount paid may not exceed

the amount the board charges for copies of its records.

(d) The board shall protect, to the extent possible, the

identity of each patient named in information received by the

board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.466. CONFIDENTIALITY. (a) A complaint and

investigation concerning a nurse under this subchapter and all

information and material compiled by the board in connection with

the complaint and investigation are:

(1) confidential and not subject to disclosure under Chapter

552, Government Code; and

(2) not subject to disclosure, discovery, subpoena, or other

means of legal compulsion for release to anyone other than the

board or a board employee or agent involved in license holder

discipline.

(b) Notwithstanding Subsection (a), information regarding a

complaint and an investigation may be disclosed to:

(1) a person involved with the board in a disciplinary action

against the nurse;

(2) a nursing licensing or disciplinary board in another

jurisdiction;

(3) a peer assistance program approved by the board under

Chapter 467, Health and Safety Code;

(4) a law enforcement agency; or

(5) a person engaged in bona fide research, if all information

identifying a specific individual has been deleted.

(c) The filing of formal charges against a nurse by the board,

the nature of those charges, disciplinary proceedings of the

board, and final disciplinary actions, including warnings and

reprimands, by the board are not confidential and are subject to

disclosure in accordance with Chapter 552, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.053, eff. Sept.

1, 2003.

Sec. 301.467. REINSTATEMENT. (a) On application, the board may

reinstate a license to practice professional nursing or

vocational nursing to a person whose license has been revoked,

suspended, or surrendered.

(b) An application to reinstate a revoked license:

(1) may not be made before the first anniversary of the date of

the revocation; and

(2) must be made in the manner and form the board requires.

(c) If the board denies an application for reinstatement, it may

set a reasonable waiting period before the applicant may reapply

for reinstatement.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.054, eff. Sept.

1, 2003.

Sec. 301.468. PROBATION. (a) The board may determine that an

order denying a license application or suspending a license be

probated. A person subject to a probation order shall conform to

each condition the board sets as the terms of probation,

including a condition:

(1) limiting the practice of the person to, or excluding, one or

more specified activities of professional nursing or vocational

nursing;

(2) requiring the person to submit to supervision, care,

counseling, or treatment by a practitioner designated by the

board; or

(3) requiring the person to submit to random drug or alcohol

tests in the manner prescribed by the board.

(b) At the time the probation is granted, the board shall

establish the term of the probationary period.

(c) At any time while the person remains subject to the

probation order, the board may hold a hearing and rescind the

probation and enforce the board's original action in denying or

suspending the license. The hearing shall be called by the

presiding officer of the board, who shall issue a notice to be

served on the person or the person's counsel not later than the

20th day before the date scheduled for the hearing that:

(1) sets the time and place for the hearing; and

(2) contains the charges or complaints against the probationer.

(d) Notice under Subsection (c) is sufficient if sent by

registered or certified mail to the affected person at the

person's most recent address as shown in the board's records.

(e) A hearing under this section is limited to a determination

of whether the person violated the terms of the probation order

under Subsection (a) and whether the board should:

(1) continue, rescind, or modify the terms of probation,

including imposing an administrative penalty; or

(2) enter an order denying, suspending, or revoking the person's

license.

(f) If one of the conditions of probation is the prohibition of

using alcohol or a drug or participation in a peer assistance

program, violation of that condition is established by:

(1) a positive drug or alcohol test result;

(2) refusal to submit to a drug or alcohol test as required by

the board; or

(3) a letter of noncompliance from the peer assistance program.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.055, eff. Sept.

1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

999, Sec. 14, eff. June 19, 2009.

Sec. 301.469. NOTICE OF FINAL ACTION. If the board takes a

final disciplinary action, including a warning or reprimand,

against a nurse under this subchapter, the board shall

immediately send a copy of the board's final order to the nurse

and to the last known employer of the nurse.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 1.056, eff. Sept.

1, 2003.

Sec. 301.470. REFUND. (a) Subject to Subsection (b), the board

may order a license holder to pay a refund to a consumer as

provided in an agreement resulting from an informal settlement

conference instead of or in addition to imposing an

administrative penalty under this chapter.

(b) The amount of a refund ordered as provided in an agreement

resulting from an informal settlement conference may not exceed

the amount the consumer paid to a nurse for a service regulated

by this chapter or the actual amount stolen or defrauded from a

patient by the nurse. The board may not require payment of other

damages or estimate harm in a refund order.

Added by Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 28, eff. September 1, 2007.

Sec. 301.471. EMERGENCY CEASE AND DESIST ORDER. (a) If it

appears to the board that a person who is not licensed under this

chapter is violating this chapter, a rule adopted under this

chapter, or another state statute or rule relating to the

practice of professional nursing or vocational nursing and the

board determines that the unauthorized activity constitutes a

clear, imminent, or continuing threat to the public health and

safety, the board may:

(1) issue an emergency cease and desist order prohibiting the

person from engaging in the activity; and

(2) report the activity to a local law enforcement agency or the

attorney general for prosecution.

(b) An order issued under Subsection (a) must:

(1) be delivered on issuance to the person affected by the order

by personal delivery or registered or certified mail, return

receipt requested, to the person's last known address;

(2) state the acts or practices alleged to be an unauthorized

activity and require the person immediately to cease and desist

from the unauthorized activity; and

(3) contain a notice that a request for hearing may be filed

under this section.

(c) Unless the person against whom the emergency cease and

desist order is directed requests a board hearing in writing

before the 11th day after the date it is served on the person,

the order is final and nonappealable as to that person. A

request for a board hearing must:

(1) be in writing and directed to the board; and

(2) state the grounds for the request to set aside or modify the

order.

(d) On receiving a request for a hearing, the board shall serve

notice of the time and place of the hearing by personal delivery

or registered or certified mail, return receipt requested. The

hearing must be held not later than the 10th day after the date

the board receives the request for a hearing unless the parties

agree to a later hearing date. A hearing under this subsection

is subject to Chapter 2001, Government Code.

(e) After the hearing, the board shall affirm, modify, or set

aside wholly or partly the emergency cease and desist order. An

order affirming or modifying the emergency cease and desist order

is immediately final for purposes of enforcement and appeal.

(f) An order under this section continues in effect unless the

order is stayed by the board. The board may impose any condition

before granting a stay of the order.

(g) The board may release to the public a final cease and desist

order issued under this section or information regarding the

existence of the order if the board determines that the release

would enhance the effective enforcement of the order or will

serve the public interest.

(h) A violation of an order issued under this section

constitutes grounds for imposing an administrative penalty under

this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 28, eff. September 1, 2007.

SUBCHAPTER K. ADMINISTRATIVE PENALTY

Sec. 301.501. IMPOSITION OF PENALTY. The board may impose an

administrative penalty on a person licensed or regulated under

this chapter who violates this chapter or a rule or order adopted

under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.502. AMOUNT OF PENALTY. (a) The amount of the

administrative penalty may not exceed $5,000 for each violation.

Each day a violation continues or occurs is a separate violation

for purposes of imposing a penalty.

(b) The amount of the penalty shall be based on:

(1) the seriousness of the violation, including:

(A) the nature, circumstances, extent, and gravity of any

prohibited acts; and

(B) the hazard or potential hazard created to the health,

safety, or economic welfare of the public;

(2) the economic harm to property or the environment caused by

the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts made to correct the violation; and

(6) any other matter that justice may require.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 29, eff. September 1, 2007.

Sec. 301.503. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a)

If the executive director determines that a violation has

occurred, the executive director may issue to the board a report

stating:

(1) the facts on which the determination is based; and

(2) the director's recommendation on the imposition of the

administrative penalty, including a recommendation on the amount

of the penalty.

(b) Not later than the 14th day after the date the report is

issued, the executive director shall give written notice of the

report to the person on whom the penalty may be imposed. The

notice may be given by certified mail. The notice must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended penalty; and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.1245, eff.

Sept. 1, 2001.

Sec. 301.504. PENALTY TO BE PAID OR HEARING REQUESTED. (a) Not

later than the 20th day after the date the person receives the

notice, the person may:

(1) accept the executive director's determination and

recommended administrative penalty in writing; or

(2) make a written request for a hearing on the occurrence of

the violation, the amount of the penalty, or both.

(b) If the person accepts the executive director's determination

and recommended penalty, the board by order shall approve the

determination and impose the recommended penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.505. HEARING. (a) If the person requests a hearing or

fails to respond in a timely manner to the notice, the executive

director shall set a hearing and give notice of the hearing to

the person.

(b) An administrative law judge of the State Office of

Administrative Hearings shall hold the hearing.

(c) The administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the board a proposal for

decision as to the occurrence of the violation and the amount of

any proposed administrative penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.506. DECISION BY BOARD. (a) Based on the findings of

fact, conclusions of law, and proposal for decision, the board by

order may:

(1) find that a violation occurred and impose an administrative

penalty; or

(2) find that a violation did not occur.

(b) The notice of the board's order given to the person under

Chapter 2001, Government Code, must include a statement of the

right of the person to judicial review of the order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.507. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Not later than the 30th day after the date the board's order

becomes final, the person shall:

(1) pay the administrative penalty;

(2) pay the penalty and file a petition for judicial review

contesting the occurrence of the violation, the amount of the

penalty, or both; or

(3) without paying the penalty, file a petition for judicial

review contesting the occurrence of the violation, the amount of

the penalty, or both.

(b) Within the 30-day period, a person who acts under Subsection

(a)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving to the court a supersedeas bond that is approved by

the court and that:

(i) is for the amount of the penalty; and

(ii) is effective until judicial review of the board's order is

final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the executive director by

certified mail.

(c) If the executive director receives a copy of an affidavit

under Subsection (b)(2), the executive director may file with the

court a contest to the affidavit not later than the fifth day

after the date the copy is received.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay the enforcement

of the penalty on finding that the alleged facts are true. The

person who files an affidavit has the burden of proving that the

person is financially unable to pay the penalty and to give a

supersedeas bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.508. COLLECTION OF PENALTY. If the person does not pay

the penalty and the enforcement of the penalty is not stayed, the

executive director may refer the matter to the attorney general

for collection of the penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.509. DETERMINATION BY COURT. (a) If a court sustains

the determination that a violation occurred, the court may uphold

or reduce the amount of the administrative penalty and order the

person to pay the full or reduced penalty.

(b) If the court does not sustain the determination that a

violation occurred, the court shall order that a penalty is not

owed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.510. REMITTANCE OF PENALTY AND INTEREST. (a) If after

judicial review, the administrative penalty is reduced or not

imposed by the court, the court shall, after the judgment becomes

final:

(1) order that the appropriate amount, plus accrued interest, be

remitted to the person if the person paid the penalty; or

(2) order the release of the bond in full if the penalty is not

imposed or order the release of the bond after the person pays

the penalty imposed if the person posted a supersedeas bond.

(b) The interest paid under Subsection (a)(1) is the rate

charged on loans to depository institutions by the New York

Federal Reserve Bank. The interest shall be paid for the period

beginning on the date the penalty is paid and ending on the date

the penalty is remitted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.511. ADMINISTRATIVE PROCEDURE. A proceeding under this

subchapter is subject to Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER L. OTHER PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 301.551. INJUNCTION. (a) In addition to any other action

authorized by law, the board may institute an action in its name

to enjoin a violation of this chapter or a board rule.

(b) To obtain an injunction under this section, it is not

necessary to allege or prove that:

(1) an adequate remedy at law does not exist; or

(2) substantial or irreparable damage would result from the

continued violation.

(c) Notwithstanding Subsection (b), in a proceeding for an

injunction under Subsection (a), the defendant may assert and

prove as a complete defense to the action that the board's

actions or proceedings were:

(1) arbitrary or capricious;

(2) contrary to legal requirements; or

(3) conducted without due process of law.

(d) Either party to an action under Subsection (a) may appeal.

The board is not required to give an appeal bond in a cause

arising under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.552. MONITORING OF LICENSE HOLDER. The board by rule

shall develop a system for monitoring the compliance of license

holders with the requirements of this chapter. Rules adopted

under this section must include procedures to:

(1) monitor for compliance a license holder who is ordered by

the board to perform certain acts; and

(2) identify and monitor each license holder who represents a

risk to the public.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.553. CIVIL PENALTY. (a) A person who violates Section

301.451 or Section 301.251 is liable to the state for a civil

penalty not to exceed $1,000 a day.

(b) The civil penalty may be collected in a suit initiated by

the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.554. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates Section 301.451 or Section

301.251.

(b) An offense under Subsection (a) is a Class A misdemeanor,

except that if it is shown on the trial of the offense that the

defendant has been previously convicted under Subsection (a), the

offense is a felony of the third degree.

(c) Each day of violation constitutes a separate offense.

(d) On final conviction of an offense under Subsection (a), the

defendant forfeits all rights and privileges conferred by a

license issued under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 301.555. APPEAL. (a) A person against whom the board has

taken adverse action under this chapter may appeal to a district

court in the county of the person's residence or in Travis

County.

(b) The board's decision may not be enjoined or stayed except on

application to the district court after notice to the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER M. ANESTHESIA IN OUTPATIENT SETTING

Sec. 301.601. DEFINITION. In this subchapter, "outpatient

setting" means a facility, clinic, center, office, or other

setting that is not part of a licensed hospital or a licensed

ambulatory surgical center.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.125(a), eff.

Sept. 1, 2001.

Sec. 301.602. RULES. (a) The board by rule shall establish

minimum standards for anesthesia services provided in an

outpatient setting by a person licensed by the board.

(b) The rules adopted under this section must be designed to

protect the health, safety, and welfare of the public and include

requirements relating to:

(1) general anesthesia, regional anesthesia, and monitored

anesthesia care;

(2) patient assessment, counseling, and preparation;

(3) patient monitoring to be performed and equipment to be used

during a procedure and during post-procedure monitoring;

(4) emergency procedures, drugs, and equipment, including

education, training, and certification of personnel, as

appropriate, and including protocols for transfers to a hospital;

(5) the documentation necessary to demonstrate compliance with

this subchapter; and

(6) the period in which protocols or procedures covered by rules

of the board shall be reviewed, updated, or amended.

(c) The board shall cooperate with the Texas State Board of

Medical Examiners in adopting rules under this subchapter to

eliminate, to the extent possible, conflicts between the rules

adopted by each board.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.125(a), eff.

Sept. 1, 2001.

Sec. 301.603. APPLICABILITY. Rules adopted by the board under

Section 301.602 do not apply to:

(1) an outpatient setting in which only local anesthesia,

peripheral nerve blocks, or both are used;

(2) a licensed hospital, including an outpatient facility of

the hospital that is located separate from the hospital;

(3) a licensed ambulatory surgical center;

(4) a clinic located on land recognized as tribal land by the

federal government and maintained or operated by a federally

recognized Indian tribe or tribal organization as listed by the

United States secretary of the interior under 25 U.S.C. Section

479a-1 or as listed under a successor federal statute or

regulation;

(5) a facility maintained or operated by a state or local

governmental entity;

(6) a clinic directly maintained or operated by the United

States; or

(7) an outpatient setting accredited by:

(A) the Joint Commission on Accreditation of Healthcare

Organizations relating to ambulatory surgical centers;

(B) the American Association for the Accreditation of Ambulatory

Surgery Facilities; or

(C) the Accreditation Association for Ambulatory Health Care.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.125(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

113, Sec. 14, eff. May 20, 2005.

Sec. 301.604. REGISTRATION REQUIRED. (a) The board shall

require each certified registered nurse anesthetist who provides

anesthesia services in an outpatient setting to register

biennially by applying to the board on a form prescribed by the

board and paying to the board a fee in an amount established by

the board.

(b) The board shall coordinate the registration required under

this section with the license renewal requirements of Subchapter

G so that the times of registration, payment, notice, and

imposition of penalties for late payment are similar and provide

a minimal administrative burden for the board and certified

registered nurse anesthetists.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.125(a), eff.

Sept. 1, 2001.

Sec. 301.605. COMPLIANCE WITH RULES. (a) A certified

registered nurse anesthetist providing anesthesia services in an

outpatient setting shall comply with the rules adopted by the

board under Section 301.602.

(b) The board may require a certified registered nurse

anesthetist to submit and comply with a corrective action plan to

remedy or address any current or potential deficiencies with the

nurse anesthetist's provision of anesthesia in an outpatient

setting in accordance with this chapter or board rule.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.125(a), eff.

Sept. 1, 2001.

Sec. 301.606. INSPECTIONS. (a) The board may conduct

inspections to enforce this subchapter, including inspections of

the equipment owned or leased by a certified registered nurse

anesthetist and of documents of a certified registered nurse

anesthetist's practice that relate to providing anesthesia in an

outpatient setting. The board may contract with another state

agency or qualified person to conduct these inspections.

(b) Unless it would jeopardize an ongoing investigation, the

board must provide notice at least five business days before the

date of conducting an on-site inspection under this section.

(c) This section does not require the board to make an on-site

inspection of an outpatient setting in which a certified

registered nurse anesthetist provides anesthesia.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.125(a), eff.

Sept. 1, 2001.

Sec. 301.607. REQUESTS FOR INSPECTION AND ADVISORY OPINIONS.

(a) The board may consider a request by a certified registered

nurse anesthetist for an inspection of equipment owned or leased

by the nurse anesthetist and of documents of the nurse

anesthetist's practice that relate to the provision of anesthesia

in an outpatient setting. The board, on payment of a fee set by

the board, may conduct the requested inspection and issue an

advisory opinion.

(b) An advisory opinion issued by the board under this section

is not binding on the board. Except as provided by Subsection

(c), the board may take any action under this chapter relating to

the situation addressed by the advisory opinion as the board

considers appropriate.

(c) A certified registered nurse anesthetist who requests and

relies on a board advisory opinion may use the opinion as

mitigating evidence in an action or proceeding by the board to

impose an administrative penalty or to assess a fine under this

chapter. On receipt of proof of reliance on an advisory opinion,

the board shall consider the reliance and mitigate imposition of

an administrative penalty or assessment of a fine accordingly.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.125(a), eff.

Sept. 1, 2001.

SUBCHAPTER N. CORRECTIVE ACTION PROCEEDING

Sec. 301.651. DEFINITION. In this subchapter, "corrective

action" means a fine or remedial education imposed under Section

301.652.

Added by Acts 2009, 81st Leg., R.S., Ch.

144, Sec. 2, eff. September 1, 2009.

Sec. 301.652. IMPOSITION OF CORRECTIVE ACTION. (a) The board

may impose a corrective action on a person licensed or regulated

under this chapter who violates this chapter or a rule or order

adopted under this chapter. The corrective action:

(1) may be a fine, remedial education, or any combination of a

fine or remedial education;

(2) is not a disciplinary action under Subchapter J; and

(3) is subject to disclosure only to the extent a complaint is

subject to disclosure under Section 301.466.

(b) The board by rule shall adopt guidelines for the types of

violations for which a corrective action may be imposed.

Added by Acts 2009, 81st Leg., R.S., Ch.

144, Sec. 2, eff. September 1, 2009.

Sec. 301.653. REPORT AND NOTICE OF VIOLATION AND CORRECTIVE

ACTION. If the executive director determines that a person has

committed a violation for which a corrective action may be

imposed under the guidelines adopted under Section 301.652(b),

the executive director may give written notice of the

determination and recommendation for corrective action to the

person subject to the corrective action. The notice may be given

by certified mail. The notice must:

(1) include a brief summary of the alleged violation;

(2) state the recommended corrective action; and

(3) inform the person of the person's options in responding to

the notice.

Added by Acts 2009, 81st Leg., R.S., Ch.

144, Sec. 2, eff. September 1, 2009.

Sec. 301.654. RESPONSE. Not later than the 20th day after the

date the person receives the notice under Section 301.653, the

person may:

(1) accept in writing the executive director's determination and

recommended corrective action; or

(2) reject the executive director's determination and

recommended corrective action.

Added by Acts 2009, 81st Leg., R.S., Ch.

144, Sec. 2, eff. September 1, 2009.

Sec. 301.655. ACTION FOLLOWING RESPONSE. (a) If the person

accepts the executive director's determination and satisfies the

recommended corrective action, the case is closed.

(b) If the person does not accept the executive director's

determination and recommended corrective action as originally

proposed or as modified by the board or fails to respond in a

timely manner to the executive director's notice as provided by

Section 301.654, the executive director shall:

(1) terminate proceedings under this subchapter; and

(2) dispose of the matter as a complaint under Subchapter J.

Added by Acts 2009, 81st Leg., R.S., Ch.

144, Sec. 2, eff. September 1, 2009.

Sec. 301.656. REPORT TO BOARD. The executive director shall

report periodically to the board on the corrective actions

imposed under this subchapter, including:

(1) the number of corrective actions imposed;

(2) the types of violations for which corrective actions were

imposed; and

(3) whether affected nurses accepted the corrective actions.

Added by Acts 2009, 81st Leg., R.S., Ch.

144, Sec. 2, eff. September 1, 2009.

Sec. 301.657. EFFECT ON ACCEPTANCE OF CORRECTIVE ACTION. (a)

Except to the extent provided by this section, a person's

acceptance of a corrective action under this subchapter does not

constitute an admission of a violation but does constitute a plea

of nolo contendere.

(b) The board may treat a person's acceptance of corrective

action as an admission of a violation if the board imposes a

sanction on the person for a subsequent violation of this chapter

or a rule or order adopted under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

144, Sec. 2, eff. September 1, 2009.



CHAPTER 303. NURSING PEER REVIEW

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE E. REGULATION OF NURSING

CHAPTER 303. NURSING PEER REVIEW

Sec. 303.001. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Nursing.

(2) "Nurse" means a registered nurse or a vocational nurse

licensed under Chapter 301.

(3) "Nursing" has the meaning assigned by Section 301.002.

(4) "Nursing peer review committee" means a committee

established under the authority of the governing body of a

national, state, or local nursing association, a school of

nursing, the nursing staff of a hospital, health science center,

nursing home, home health agency, temporary nursing service, or

other health care facility, or state agency or political

subdivision for the purpose of conducting peer review. The

committee includes an employee or agent of the committee,

including an assistant, an investigator, an intervenor, an

attorney, and any other person who serves the committee in any

capacity.

(4-a) "Patient safety committee" means a committee established

by an association, school, agency, health care facility, or other

organization to address issues relating to patient safety,

including:

(A) the entity's medical staff composed of individuals licensed

under Subtitle B; or

(B) a medical committee under Subchapter D, Chapter 161, Health

and Safety Code.

(5) "Peer review" means the evaluation of nursing services, the

qualifications of a nurse, the quality of patient care rendered

by a nurse, the merits of a complaint concerning a nurse or

nursing care, and a determination or recommendation regarding a

complaint. The term includes:

(A) the evaluation of the accuracy of a nursing assessment and

observation and the appropriateness and quality of the care

rendered by a nurse;

(B) a report made to a nursing peer review committee concerning

an activity under the committee's review authority;

(C) a report made by a nursing peer review committee to another

committee or to the board as permitted or required by law; and

(D) implementation of a duty of a nursing peer review committee

by a member, an agent, or an employee of the committee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 2.018, eff. Feb.

1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 16, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 38, eff. September 1, 2007.

Sec. 303.0015. REQUIRED ESTABLISHMENT OF NURSING PEER REVIEW

COMMITTEE. (a) A person shall establish a nursing peer review

committee to conduct nursing peer review under this chapter and

Chapter 301:

(1) for vocational nurses, if the person regularly employs,

hires, or contracts for the services of 10 or more nurses; and

(2) for professional nurses, if the person regularly employs,

hires, or contracts for the services of 10 or more nurses, at

least five of whom are registered nurses.

(b) A person required to establish a nursing peer review

committee under this section may contract with another entity to

conduct the peer review for the person.

Added by Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 17, eff. September 1, 2007.

Sec. 303.002. GENERAL PROVISIONS REGARDING PEER REVIEW. (a)

Repealed by Acts 2003, 78th Leg., ch. 553, Sec. 3.001.

(b) The board shall enter into a memorandum of understanding

with each state agency that licenses, registers, or certifies a

facility required by law to have a nursing peer review committee.

The memorandum of understanding must:

(1) state the actions the board and agency are to take to

encourage compliance with the requirement to have a nursing peer

review committee; and

(2) be adopted as a rule of the board and the agency.

(c) A court may not enjoin the activities of a nursing peer

review committee under this chapter.

(d) This chapter may not be nullified by a contract.

(e) The committee shall give the nurse being reviewed at least

minimum due process, including notice and opportunity for a

hearing.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 2.019, 3.001(2),

eff. Feb. 1, 2004.

Sec. 303.003. COMMITTEE MEMBERSHIP. (a) A nursing peer review

committee must have nurses as three-fourths of its members.

(b) A nursing peer review committee that conducts a peer review

that involves the practice of vocational nursing, to the extent

feasible, must include vocational nurses as members and may have

only registered nurses and vocational nurses as voting members.

(c) A nursing peer review committee that conducts a peer review

that involves the practice of professional nursing must have

registered nurses as two-thirds of its members and may have only

registered nurses as voting members.

(d) The committee shall include to the extent feasible at least

one nurse who has a working familiarity with the area of nursing

practice in which the nurse being reviewed practices.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 2.020, eff. Feb.

1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

113, Sec. 15, eff. May 20, 2005.

Sec. 303.004. PEER REVIEW BY TWO ENTITIES. (a) A nurse who, as

a temporary agency nurse, faculty member, or similar staff

member, practices nursing for an educational institution, health

care facility, agency, or entity, or a person other than the

person who employs or directly compensates the nurse is subject

to peer review by both the employer and the other person.

(b) For the purposes of exchanging information, the peer review

committee reviewing the nurse's conduct is considered to be

established under the authority of both entities.

(c) The two entities may contract as to which entity will

conduct peer review of the nurse.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 303.005. REQUEST FOR PEER REVIEW COMMITTEE DETERMINATION.

(a) In this section, "duty to a patient" means conduct required

by standards of practice or professional conduct adopted by the

board for nurses. The term includes administrative decisions

directly affecting a nurse's ability to comply with that duty.

(a-1) For purposes of this section, a nurse or nurse

administrator does not act in good faith in connection with a

request made or an action taken by the nurse or nurse

administrator if there is not a reasonable factual or legal basis

for the request or action.

(b) If a person who is required to establish a nursing peer

review committee under Section 303.0015 requests a nurse to

engage in conduct that the nurse believes violates a nurse's duty

to a patient, the nurse may request, on a form developed or

approved by the board, a determination by a nursing peer review

committee under this chapter of whether the conduct violates a

nurse's duty to a patient.

(c) A nurse who in good faith requests a peer review

determination under Subsection (b):

(1) may not be disciplined or discriminated against for making

the request;

(2) may engage in the requested conduct pending the peer review;

(3) is not subject to the reporting requirement under Subchapter

I, Chapter 301; and

(4) may not be disciplined by the board for engaging in that

conduct while the peer review is pending.

(d) If a nurse requests a peer review determination under

Subsection (b) and refuses to engage in the requested conduct

pending the peer review, the determination of the peer review

committee shall be considered in any decision by the nurse's

employer to discipline the nurse for the refusal to engage in the

requested conduct, but the determination is not binding if a

nurse administrator believes in good faith that the peer review

committee has incorrectly determined a nurse's duty. This

subsection does not affect the protections provided by Subsection

(c)(1) or Section 301.352.

(e) If the conduct for which the peer review is requested under

Subsection (b) involves the medical reasonableness of a

physician's order, the medical staff or medical director shall be

requested to make a determination as to the medical

reasonableness of the physician's order, and that determination

is determinative of that issue.

(f) A nurse's rights under this section may not be nullified by

a contract.

(g) An appropriate licensing agency may take action against a

person who violates this section.

Text of subsection as repealed by Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 21

Text of subsection as amended by Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 18

Without reference to the amendment of this subsection, this

subsection was repealed by Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 21(6), eff. September 1, 2007.

(h) A person may not suspend or terminate the employment of, or

otherwise discipline or discriminate against, a nurse who in good

faith requests a peer review determination under this section or

a person who advises a nurse of the nurse's right to request a

determination or of the procedures for requesting a

determination. A violation of this subsection is subject to

Section 301.413.

(i) A person who is required to provide, on request, a nursing

peer review committee determination under Subsection (b) shall

adopt and implement a policy to inform nurses of the right to

request a nursing peer review committee determination and the

procedure for making a request.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 553, Sec. 2.021, eff. June

20, 2003; Acts 2003, 78th Leg., ch. 876, Sec. 10, eff. Feb. 1,

2004.

Amended by:

Acts 2005, 79th Leg., Ch.

113, Sec. 16, eff. May 20, 2005.

Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 18, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 21(6), eff. September 1, 2007.

Sec. 303.006. CONFIDENTIALITY OF PEER REVIEW PROCEEDINGS. (a)

Except as otherwise provided by this chapter, a nursing peer

review committee proceeding is confidential and any communication

made to a nursing peer review committee is privileged.

(b) A member, agent, or employee of a nursing peer review

committee or a participant in a proceeding before the committee

may not disclose or be required to disclose a communication made

to the committee or a record or proceeding of the committee.

(c) A person who attends a nursing peer review committee

proceeding may not disclose or be required to disclose:

(1) information acquired in connection with the proceeding; or

(2) an opinion, recommendation, or evaluation of the committee

or a committee member.

(d) A nursing peer review committee member and a person who

provides information to the committee may not be questioned

about:

(1) the person's testimony before the committee; or

(2) an opinion formed as a result of the committee proceedings.

(e) Except as permitted by this chapter, information that is

confidential under this section:

(1) is not subject to subpoena or discovery in any civil matter;

(2) is not admissible as evidence in a judicial or

administrative proceeding; and

(3) may not be introduced into evidence in a nursing liability

suit arising out of the provision of or a failure to provide

nursing services.

(f) If a peer review committee determines that a nurse has not

engaged in conduct required to be reported to the nurse's

licensing board, a member of the peer review committee whose

knowledge of the nurse's conduct was acquired only through the

peer review may not report that nurse to the licensing board for

that conduct. A committee member is not prohibited from

reporting:

(1) the nurse, if the member has knowledge of the nurse's

conduct independently of peer review; or

(2) the peer review committee to the licensing board, if the

member believes the committee made its determination in bad

faith.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 876, Sec. 11, eff. June 20,

2003.

Sec. 303.007. DISCLOSURE OF INFORMATION. (a) A nursing peer

review committee on request shall disclose written or oral

communications made to the committee and the records and

proceedings of the committee to:

(1) a licensing authority of any state; or

(2) a law enforcement agency investigating a criminal matter.

(b) A nursing peer review committee may disclose written or oral

communications made to the committee and the records and

proceedings of the committee to:

(1) a licensing agency of any state;

(2) a law enforcement agency investigating a criminal matter;

(3) the association, school, agency, facility, or other

organization under whose authority the committee is established;

(4) another nursing peer review committee;

(5) a peer assistance program approved by the board under

Chapter 467, Health and Safety Code;

(6) an appropriate state or federal agency or accrediting

organization that accredits a health care facility or school of

nursing or surveys a facility for quality of care; or

(7) a person engaged in bona fide research, if all information

that identifies a specific individual is deleted.

(c) If a committee discloses information under this section, the

committee does not by that action waive the privilege of

nondisclosure of committee information and proceedings.

(d) A peer review committee that discloses information under

this section and each person who receives the information shall

protect, to the extent possible, the identity of each patient.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 303.0075. SHARING OF INFORMATION. (a) A nursing peer

review committee and a patient safety committee established by

the same entity may share information.

(b) A record or determination of a patient safety committee, or

a communication made to a patient safety committee, is not

subject to subpoena or discovery and is not admissible in any

civil or administrative proceeding, regardless of whether the

information has been provided to a nursing peer review committee.

The privileges under this subsection may be waived only through

a written waiver signed by the chair, vice chair, or secretary of

the patient safety committee. This subsection does not affect

the application of Section 303.007 to a nursing peer review

committee.

(c) A committee that receives information from another committee

shall forward any request to disclose the information to the

committee that provided the information.

Added by Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 19, eff. September 1, 2007.

Sec. 303.008. REBUTTAL STATEMENT. (a) If a nursing peer review

committee makes an adverse finding against a nurse, the committee

shall provide the nurse with a detailed description of the basis

of its finding.

(b) The peer review committee shall give the nurse the

opportunity to offer rebuttal information and to submit a

rebuttal statement of reasonable length. Any rebuttal statement

must be included with any information disclosed by the committee

under Section 303.007.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

113, Sec. 17, eff. May 20, 2005.

Sec. 303.009. RETALIATORY ACTIONS. (a) A nursing peer review

committee, a person participating in peer review, or an

organization named as a defendant in a civil action or subjected

to other retaliatory action as a result of participation in peer

review may file a counterclaim in a pending action or prove a

cause of action in a subsequent suit to recover defense costs,

including court costs, reasonable attorney's fees, and actual and

punitive damages if the suit or retaliatory action is determined

to be frivolous, unreasonable, without foundation, or taken in

bad faith.

(b) A nursing peer review committee member or a person

participating in peer review under this chapter named as a

defendant in a civil action or subjected to other retaliatory

action as a result of participation in peer review may use

information that is otherwise confidential under this chapter to

defend the civil action or a civil action that alleges

retaliation for the person's participation in peer review.

(c) A person who discloses information under Subsection (b) does

not by that action waive the privilege of nondisclosure of all

other information privileged under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 303.010. CIVIL LIABILITY. (a) A cause of action does not

accrue for an act, statement, determination, or recommendation

made, or act reported, without malice, in the course of peer

review against:

(1) a member, agent, or employee of a nursing peer review

committee; or

(2) a school of nursing, hospital, nursing home, home health

agency, health science center, or other health care facility, the

nursing staff of such a facility, or a nursing association or

other organization.

(b) A person who, without malice, provides records, information,

or assistance to a nursing peer review committee:

(1) is not liable in a civil action based on the person's

participation or assistance in peer review; and

(2) may not be subjected to retaliatory action as a result of

that act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 303.011. EVALUATION BY COMMITTEE. (a) In evaluating a

nurse's conduct, the nursing peer review committee shall review

the evidence to determine the extent to which a deficiency in

care by the nurse was the result of deficiencies in the nurse's

judgment, knowledge, training, or skill rather than other factors

beyond the nurse's control. A determination that a deficiency in

care is attributable to a nurse must be based on the extent to

which the nurse's conduct was the result of a deficiency in the

nurse's judgment, knowledge, training, or skill.

(b) The nursing peer review committee shall report a deficiency

in care that the committee determines was the result of a factor

beyond the nurse's control to a patient safety committee for

evaluation. The patient safety committee shall evaluate the

influence of the factors on the conduct of the nurse being

evaluated and on the practice of other nurses within the entity

that established the committee. The committee shall report its

findings to the nursing peer review committee.

Added by Acts 2003, 78th Leg., ch. 876, Sec. 12, eff. June 20,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

803, Sec. 20, eff. September 1, 2007.



CHAPTER 304. NURSE LICENSURE COMPACT

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE E. REGULATION OF NURSING

CHAPTER 304. NURSE LICENSURE COMPACT

Sec. 304.001. NURSE LICENSURE COMPACT. The Nurse Licensure

Compact is enacted and entered into with all other jurisdictions

that legally join in the compact, which is as follows:

NURSE LICENSURE COMPACT

ARTICLE 1. FINDINGS AND DECLARATION OF PURPOSE

(a) The party states find that:

(1) the health and safety of the public are affected by the

degree of compliance with and the effectiveness of enforcement

activities related to state nurse licensing laws;

(2) violations of nurse licensing and other laws regulating the

practice of nursing may result in injury or harm to the public;

(3) the expanded mobility of nurses and the use of advanced

communication technologies as part of our nation's health care

delivery system require greater coordination and cooperation

among states in the areas of nurse licensing and regulation;

(4) new practice modalities and technology make compliance with

each state nurse licensing laws difficult and complex; and

(5) the current system of the duplicative licensing of nurses

practicing in multiple states is cumbersome and redundant to both

nurses and the states.

(b) The general purposes of this compact are to:

(1) facilitate the states' responsibilities to protect the

public's health and safety;

(2) ensure and encourage the cooperation of party states in the

areas of nurse licensing and regulation;

(3) facilitate the exchange of information between party states

in the areas of nurse regulation, investigation, and adverse

action;

(4) promote compliance with the laws governing the practice of

nursing in each jurisdiction; and

(5) invest all party states with the authority to hold a nurse

accountable for meeting all state practice laws in the state in

which the patient is located at the time care is provided through

the mutual recognition of party state licenses.

ARTICLE 2. DEFINITIONS

In this compact:

(a) "Adverse action" means a home or remote state action.

(b) "Alternative program" means a voluntary, nondisciplinary

monitoring program approved by a nurse licensing board.

(c) "Coordinated licensure information system" means an

integrated process for collecting, storing, and sharing

information on nurse licensing and enforcement activities related

to nurse licensing laws, which is administered by a nonprofit

organization composed of and controlled by state nurse licensing

boards.

(d) "Current significant investigative information" means:

(1) investigative information that a licensing board, after a

preliminary inquiry that includes notification and an opportunity

for the nurse to respond if required by state law, has reason to

believe is not groundless and, if proved true, would indicate

more than a minor infraction; or

(2) investigative information that indicates that a nurse

represents an immediate threat to public health and safety

regardless of whether the nurse has been notified and had an

opportunity to respond.

(e) "Home state" means the party state that is the nurse's

primary state of residence.

(f) "Home state action" means any administrative, civil,

equitable, or criminal action permitted by the home state's laws

that are imposed on a nurse by the home state's licensing board

or other authority, including actions against an individual's

license such as revocation, suspension, probation, or any other

action that affects a nurse's authorization to practice.

(g) "Licensing board" means a party state's regulatory body

responsible for issuing nurse licenses.

(h) "Multistate licensing privilege" means current, official

authority from a remote state permitting the practice of nursing

as a registered nurse, licensed practical nurse, or licensed

vocational nurse in the party state. All party states have the

authority, in accordance with existing state due process laws, to

take actions against the nurse's privilege, including revocation,

suspension, probation, or any other action that affects a nurse's

authorization to practice.

(i) "Nurse" means a registered nurse, licensed practical nurse,

or licensed vocational nurse as those terms are defined by each

party state's practice laws.

(j) "Party state" means any state that has enacted this compact.

(k) "Remote state" means a party state, other than the home

state, in which:

(1) a patient is located at the time nursing care is provided;

or

(2) in the case of the practice of nursing not involving a

patient, the recipient of nursing practice is located.

(l) "Remote state action" means:

(1) an administrative, civil, equitable, or criminal action

permitted by a remote state's laws that are imposed on a nurse by

the remote state's licensing board or other authority, including

an action against an individual's multistate licensing privilege

to practice in the remote state; and

(2) a cease and desist order and other injunctive or equitable

orders issued by remote states or the licensing boards of remote

states.

(m) "State" means a state, territory, possession of the United

States, the District of Columbia, or the Commonwealth of Puerto

Rico.

(n) "State practice laws" means a party state's laws and

regulations that govern the practice of nursing, define the scope

of nursing practice, and create the methods and grounds for

imposing discipline. The term does not include the initial

qualifications for licensing or requirements necessary to obtain

and retain a license, except for qualifications or requirements

of the home state.

ARTICLE 3. GENERAL PROVISIONS AND JURISDICTION

(a) A license to practice registered nursing issued by a home

state to a resident in that state will be recognized by each

party state as authorizing a multistate licensing privilege to

practice as a registered nurse in the party state. A license to

practice licensed practical nursing or licensed vocational

nursing issued by a home state to a resident in that state will

be recognized by each party state as authorizing a multistate

licensing privilege to practice as a licensed practical nurse or

vocational nurse in the party state. To obtain or retain a

license, an applicant must meet the home state's qualifications

for a license and license renewal as well as all other applicable

state laws.

(b) A party state may, in accordance with state due process

laws, limit or revoke the multistate licensing privilege of any

nurse to practice in the party state and may take any other

necessary actions under the party state's applicable laws to

protect the health and safety of the party state's citizens. If a

party state takes this action, the party state shall promptly

notify the administrator of the coordinated licensure information

system. The administrator of the coordinated licensure

information system shall promptly notify the home state of any

such actions by remote states.

(c) A nurse practicing in a party state must comply with the

state practice laws of the state in which the patient is located

at the time care is provided. The practice of nursing includes

patient care and all nursing practice defined by the party

state's practice laws. The practice of nursing will subject a

nurse to the jurisdiction of the nurse licensing board, the

courts, and the laws of the party state.

(d) This compact does not affect additional requirements imposed

by states for advanced practice registered nursing. However, a

multistate licensing privilege to practice registered nursing

granted by a party state shall be recognized by another party

state as a license to practice registered nursing if the state's

law requires the license as a precondition for qualifying for

advanced practice registered nurse authorization.

(e) Individuals not residing in a party state may apply for a

nurse license under the laws of a party state. However, the

license granted to these individuals will not be recognized as

granting the privilege to practice nursing in any other party

state unless explicitly agreed to by that party state.

ARTICLE 4. APPLICATION FOR LICENSE IN A PARTY STATE

(a) Once an application for a license is submitted, the

licensing board in a party state shall ascertain, through the

coordinated licensure information system, whether:

(1) the applicant has held or is the holder of a license issued

by another state;

(2) a restriction exists on the multistate licensing privilege;

and

(3) any other adverse action by any state has been taken against

the license.

(b) A nurse in a party state shall hold a license that is issued

by the home state in only one party state at a time.

(c) A nurse who intends to change the nurse's primary state of

residence may apply for a license in the new home state in

advance of the change. However, a new license will not be issued

by a party state until a nurse provides satisfactory evidence to

the new home state's licensing board of a change in the nurse's

primary state of residence.

(d) When a nurse changes the nurse's primary state of residence

by moving from:

(1) a party state to another party state and obtains a license

from the new home state, the license from the former home state

is no longer valid;

(2) a non-party state to a party state and obtains a license

from the new home state, the individual state license issued by

the non-party state is not affected and remains in full force if

provided by the laws of the non-party state; and

(3) a party state to a non-party state, the license issued by

the prior home state converts to a state license valid only in

the former home state and does not entitle the nurse to the

multistate licensing privilege to practice in other party states.

ARTICLE 5. ADVERSE ACTIONS

(a) The licensing board of a remote state shall promptly report

to the administrator of the coordinated licensure information

system a remote state action and the factual and legal basis for

the action, if known. The licensing board of a remote state shall

promptly report any significant current investigative information

yet to result in a remote state action. The administrator of the

coordinated licensure information system shall promptly notify

the home state of these reports.

(b) The licensing board of a party state shall have the

authority to complete a pending investigation of a nurse who

changes the nurse's primary state of residence during the course

of the investigation and to take appropriate action. The

licensing board shall promptly report the conclusions of the

investigations to the administrator of the coordinated licensure

information system. The administrator of the coordinated

licensure information system shall promptly notify the new home

state of any action.

(c) A remote state may take adverse action affecting the

multistate licensing privilege to practice in that party state.

However, only the home state has the power to impose adverse

action against the license issued by the home state.

(d) For purposes of imposing adverse action, the licensing board

of the home state shall give the same priority and effect to

reported conduct received from a remote state as it would to

conduct occurring in the home state. In so doing, the licensing

board shall apply its state laws to determine appropriate action.

(e) The home state may take adverse action based on the factual

findings of the remote state only if each state follows its own

procedures for imposing the adverse action.

(f) This compact does not affect a party state's decision that

participation in an alternative program may be used instead of

licensing action and that the participation shall remain

non-public if required by the party state's laws. Party states

must require a nurse who enters an alternative program to agree

not to practice in any other party state during the term of the

alternative program without prior authorization from the other

party state.

ARTICLE 6. ADDITIONAL AUTHORITIES OF PARTY STATE NURSE LICENSING

BOARDS

(a) Notwithstanding any other powers, party state nurse

licensing boards have the authority to:

(1) if otherwise permitted by state law, recover from the

affected nurse the costs of investigations and disposition of

cases resulting from any adverse action taken against the nurse;

(2) issue subpoenas for hearings and investigations that require

the attendance and testimony of witnesses and the production of

evidence;

(3) issue a cease and desist order to limit or revoke a nurse's

authority to practice in the state; and

(4) adopt uniform rules as provided under Article 8(c) of this

compact.

(b) A subpoena issued by a nurse licensing board in a party

state for the attendance and testimony of witnesses or the

production of evidence from another party state shall be enforced

in the non-issuing party state by a court of competent

jurisdiction in accordance with the practice and procedure

applicable to subpoenas issued in proceedings pending before the

court. The issuing authority shall pay any witness fees, travel

expenses, mileage, and other fees required by the service

statutes of the state in which a witness or evidence is located.

ARTICLE 7. COORDINATED LICENSURE INFORMATION SYSTEM

(a) All party states shall participate in a cooperative effort

to create a coordinated database of all licensed registered

nurses, licensed practical nurses, and licensed vocational

nurses. This system will include information on the licensing and

disciplinary history of each nurse, as contributed by party

states, to assist in the coordination of nurse licensing and

enforcement efforts.

(b) Notwithstanding any other provision of law, all party

states' licensing boards shall promptly report to the coordinated

licensure information system adverse actions, actions against

multistate licensing privileges, any current significant

investigative information yet to result in adverse action, and

denials of applications and the reasons for the denials.

(c) Current significant investigative information shall be

transmitted only to party state licensing boards through the

coordinated licensure information system.

(d) Notwithstanding any other provision of law, all party

states' licensing boards that contribute information to the

coordinated licensure information system may designate

information that may not be shared with non-party states or

disclosed to other entities or individuals without the express

permission of the contributing state.

(e) Any personally identifiable information obtained by a party

state's licensing board from the coordinated licensure

information system may not be shared with non-party states or

disclosed to other entities or individuals except to the extent

permitted by the laws of the party state contributing the

information.

(f) Information contributed to the coordinated licensure

information system that is subsequently required to be expunged

by the laws of the party state contributing that information

shall be expunged from the coordinated licensure information

system.

(g) Each compact administrator shall act jointly and in

consultation with the administrator of the coordinated licensure

information system to formulate necessary and proper procedures

for the identification, collection, and exchange of information

under this compact.

ARTICLE 8. COMPACT ADMINISTRATION AND EXCHANGE OF INFORMATION

(a) The presiding officer of the nurse licensing board of a

party state or the presiding officer's designee shall be the

administrator of this compact for the state.

(b) The compact administrator of each party state shall furnish

to the compact administrator of each other party state

information and documents including a uniform data set of

investigations, identifying information, licensing data, and

disclosable alternative program participation information to

facilitate the administration of this compact.

(c) Compact administrators have the authority to develop uniform

rules to facilitate and coordinate implementation of this

compact. The uniform rules shall be adopted by party states under

Article 6(a)(4) of this compact.

ARTICLE 9. IMMUNITY

A party state or an officer, employee, or agent of a party

state's nurse licensing board who acts in accordance with the

provisions of this compact is not liable for any good faith act

or omission that occurs while the person is performing the

person's duties under this compact. Good faith in this article

does not include wilful misconduct, gross negligence, or

recklessness.

ARTICLE 10. EFFECTIVE DATE, WITHDRAWAL, AND AMENDMENT

(a) This compact enters into force and takes effect for a state

when the state enacts this compact as law. A party state may

withdraw from the compact by enacting a statute repealing the

compact, but a withdrawal takes effect six months after the date

the withdrawing state gives notice of the withdrawal to the

executive heads of all other party states.

(b) No withdrawal shall affect the validity or applicability by

the licensing boards of states remaining party to the compact of

any report of adverse action occurring prior to the withdrawal.

(c) This compact does not invalidate or prevent any nurse

licensing agreement or other cooperative arrangement between a

party state and a non-party state that is made in accordance with

the other provisions of this compact.

(d) This compact may be amended by the party states. An

amendment to this compact is not effective or binding on the

party states unless and until all party states enact the

amendment into the law of each state.

ARTICLE 11. CONSTRUCTION AND SEVERABILITY

(a) This compact shall be liberally construed to effectuate the

compact's purposes.

(b) This compact is severable. If a phrase, clause, sentence, or

provision of this compact is declared to be contrary to the

constitution of a party state or the United States or the

applicability of this compact to a government, agency, person, or

circumstance is held invalid, the validity and applicability of

the remainder of the compact to a government, agency, person, or

circumstance is not affected. If this compact is held to be

contrary to the constitution of a party state, the compact

remains in full force and effect for the other party states and

in full force and effect for the party state affected for all

severable matters.

(c) If the party states need to settle a dispute under the

compact the party states may submit the issues in dispute to an

arbitration panel comprised of:

(A) an individual appointed by the compact administrator in the

home state;

(B) an individual appointed by the compact administrator in each

remote state involved; and

(C) an individual mutually agreed upon by the compact

administrators of each party state involved in the dispute.

(d) The decision of a majority of the arbitrators shall be final

and binding.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.130(a), eff.

Sept. 1, 2001.

Sec. 304.002. ADMINISTRATION OF COMPACT. The executive director

of the Texas Board of Nursing is the Nurse Licensure Compact

administrator for this state.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.130(a), eff.

Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 553, Sec.

2.022, eff. Feb. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 39, eff. September 1, 2007.

Sec. 304.003. RULES. The Texas Board of Nursing may adopt rules

necessary to implement this chapter.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.130(a), eff.

Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 553, Sec.

2.023, eff. Feb. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 39, eff. September 1, 2007.

Sec. 304.004. GENERAL PROVISIONS. (a) The terms "nurse,"

"registered nurse," and "vocational nurse" include nurses

licensed as registered nurses or vocational nurses by a state

that is a party to the Nurse Licensure Compact.

(b) Unless the context indicates otherwise or doing so would be

inconsistent with the Nurse Licensure Compact, nurses practicing

in this state under a license issued by a state that is a party

to the Nurse Licensure Compact have the same rights and

obligations as imposed by the laws of this state on license

holders of the Texas Board of Nursing.

(c) The Texas Board of Nursing has the authority to determine

whether a right or obligation imposed on license holders applies

to nurses practicing in this state under a license issued by a

state that is a party to the Nurse Licensure Compact unless that

determination is inconsistent with the Nurse Licensure Compact.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.130(a), eff.

Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 553, Sec.

2.024, eff. Feb. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 40, eff. September 1, 2007.

Sec. 304.005. ENFORCEMENT. The Texas Board of Nursing is the

state agency responsible for taking action against registered and

vocational nurses practicing in this state under a license issued

by a state that is a party to the Nurse Licensure Compact as

authorized by the Nurse Licensure Compact. The action shall be

taken in accordance with the same procedures for taking action

against registered and vocational nurses licensed by this state.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.130(a), eff.

Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 553, Sec.

2.025, eff. Feb. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 41, eff. September 1, 2007.

Sec. 304.006. INFORMATION MAINTAINED UNDER COMPACT. (a) On

request and payment of a reasonable fee, the Texas Board of

Nursing shall provide a registered or vocational nurse licensed

by this state with a copy of information regarding the nurse

maintained by the coordinated licensure information system under

Article 7 of the Nurse Licensure Compact.

(b) A board is not obligated to provide information not

available to the board or information that is not available to

the nurse under the laws of the state contributing the

information to the coordinated licensure information system.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.130(a), eff.

Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 553, Sec.

2.026, eff. Feb. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 42, eff. September 1, 2007.

Sec. 304.007. ACCESS TO PRACTICE-RELATED INFORMATION.

Practice-related information provided by the Texas Board of

Nursing to registered or vocational nurses licensed by this state

shall be made available by the board on request and at a

reasonable cost to nurses practicing in this state under a

license issued by a state that is a party to the Nurse Licensure

Compact.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.130(a), eff.

Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 553, Sec.

2.027, eff. Feb. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 43, eff. September 1, 2007.

Sec. 304.008. DISCLOSURE OF PERSONAL INFORMATION. (a) In

reporting information to the coordinated licensure information

system under Article 7 of the Nurse Licensure Compact, the Texas

Board of Nursing may disclose personally identifiable information

about the nurse, including social security number.

(b) The coordinated licensure information system may not share

personally identifiable information with a state not a party to

the compact unless the state agrees not to disclose that

information to other persons.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.130(a), eff.

Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 553, Sec.

2.028, eff. Feb. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 44, eff. September 1, 2007.

Sec. 304.009. WITHDRAWAL FROM COMPACT. (a) The governor may

withdraw this state from the Nurse Licensure Compact if the Texas

Board of Nursing notifies the governor that a state that is party

to the compact changed, after January 1, 1999, the state's

requirements for licensing a nurse and that the state's

requirements, as changed, are substantially lower than the

requirements for licensing a nurse in this state.

(b) The governor may completely withdraw this state from the

Nurse Licensure Compact or may limit withdrawal to the

application of the compact to registered nurses or vocational

nurses.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.130(a), eff.

Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 553, Sec.

2.029, eff. Feb. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 45, eff. September 1, 2007.



CHAPTER 305. NCSBN ADVANCED PRACTICE REGISTERED NURSE COMPACT

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE E. REGULATION OF NURSING

CHAPTER 305. NCSBN ADVANCED PRACTICE REGISTERED NURSE COMPACT

For contingent expiration of this chapter, see Section 305.003.

Sec. 305.001. NCSBN ADVANCED PRACTICE REGISTERED NURSE COMPACT.

The NCSBN Advanced Practice Registered Nurse Compact is enacted

and entered into with all other jurisdictions that legally join

in the compact, which is as follows:

NCSBN ADVANCED PRACTICE REGISTERED NURSE COMPACT

ARTICLE 1. FINDINGS AND DECLARATION OF PURPOSE

(a) The party states find that:

(1) the health and safety of the public are affected by the

degree of compliance with APRN licensure/authority to practice

requirements and the effectiveness of enforcement activities

related to state APRN licensure/authority to practice laws;

(2) violations of APRN licensure/authority to practice and other

laws regulating the practice of nursing may result in injury or

harm to the public;

(3) the expanded mobility of APRNs and the use of advanced

communication technologies as part of our nation's health care

delivery system require greater coordination and cooperation

among states in the areas of APRN licensure/authority to practice

and regulation;

(4) new practice modalities and technology make compliance with

individual state APRN licensure/authority to practice laws

difficult and complex;

(5) the current system of duplicative APRN licensure/authority

to practice for APRNs practicing in multiple states is cumbersome

and redundant to both APRNs and states;

(6) uniformity of APRN requirements throughout the states

promotes public safety and public health benefits; and

(7) access to APRN services increases the public's access to

health care, particularly in rural and underserved areas.

(b) The general purposes of this compact are to:

(1) facilitate the states' responsibilities to protect the

public's health and safety;

(2) ensure and encourage the cooperation of party states in the

areas of APRN licensure/authority to practice and regulation,

including promotion of uniform licensure requirements;

(3) facilitate the exchange of information between party states

in the areas of APRN regulation, investigation, and adverse

actions;

(4) promote compliance with the laws governing APRN practice in

each jurisdiction; and

(5) invest all party states with the authority to hold an APRN

accountable for meeting all state practice laws in the state in

which the patient is located at the time care is rendered through

the mutual recognition of party state licenses.

ARTICLE 2. DEFINITIONS

(a) "Advanced practice registered nurse" or "APRN" means a nurse

anesthetist, nurse practitioner, nurse midwife, or clinical nurse

specialist to the extent a party state licenses or grants

authority to practice in that APRN role and title.

(b) "Adverse action" means a home or remote state disciplinary

action.

(c) "Alternative program" means a voluntary, non-disciplinary

monitoring program approved by a licensing board.

(d) "APRN licensure/authority to practice" means the regulatory

mechanism used by a party state to grant legal authority to

practice as an APRN.

(e) "APRN uniform licensure/authority to practice requirements"

means those minimum uniform licensure, education, and examination

requirements as agreed to by the compact administrators and

adopted by licensing boards for the recognized APRN role and

title.

(f) "Coordinated licensure information system" means an

integrated process for collecting, storing, and sharing

information on APRN licensure/authority to practice and

enforcement activities related to APRN licensure/authority to

practice laws, which is administered by a nonprofit organization

composed of and controlled by state licensing boards.

(g) "Current significant investigative information" means:

(1) investigative information that a licensing board, after a

preliminary inquiry that includes notification and an opportunity

for the APRN to respond if required by state law, has reason to

believe is not groundless and, if proved true, would indicate

more than a minor infraction; or

(2) investigative information that indicates that the APRN

represents an immediate threat to public health and safety

regardless of whether the APRN has been notified and had an

opportunity to respond.

(h) "Home state" means the party state that is the APRN's

primary state of residence.

(i) "Home state action" means any administrative, civil,

equitable, or criminal action permitted by the home state's laws

which are imposed on an APRN by the home state's licensing board

or other authority, including actions against an individual's

license/authority to practice such as: revocation, suspension,

probation, or any other action which affects an APRN's

authorization to practice.

(j) "Licensing board" means a party state's regulatory body

responsible for issuing APRN licensure/authority to practice.

(k) "Multistate advanced practice privilege" means current

authority from a remote state permitting an APRN to practice in

that state in the same role and title as the APRN is

licensed/authorized to practice in the home state to the extent

that the remote state laws recognize such APRN role and title. A

remote state has the authority, in accordance with existing state

due process laws, to take actions against the APRN's privilege,

including revocation, suspension, probation, or any other action

that affects an APRN's multistate privilege to practice.

(l) "Party state" means any state that has adopted this compact.

(m) "Prescriptive authority" means the legal authority to

prescribe medications and devices as defined by party state laws.

(n) "Remote state" means a party state, other than the home

state:

(1) where the patient is located at the time APRN care is

provided; or

(2) in the case of APRN practice not involving a patient, in

such party state where the recipient of APRN practice is located.

(o) "Remote state action" means:

(1) any administrative, civil, equitable, or criminal action

permitted by a remote state's laws which are imposed on an APRN

by the remote state's licensing board or other authority,

including actions against an individual's multistate advanced

practice privilege in the remote state; and

(2) cease and desist and other injunctive or equitable orders

issued by remote states or the licensing boards thereof.

(p) "State" means a state, territory, or possession of the

United States.

(q) "State practice laws" means a party state's laws and

regulations that govern APRN practice, define the scope of

advanced nursing practice, including prescriptive authority, and

create the methods and grounds for imposing discipline. State

practice laws do not include the requirements necessary to obtain

and retain APRN licensure/authority to practice as an APRN,

except for qualifications or requirements of the home state.

(r) "Unencumbered" means that a state has no current

disciplinary action against an APRN's license/authority to

practice.

ARTICLE 3. GENERAL PROVISIONS AND JURISDICTION

(a) All party states shall participate in the nurse licensure

compact for registered nurses and licensed practical/vocational

nurses in order to enter into the APRN compact.

(b) No state shall enter the APRN compact until the state

adopts, at a minimum, the APRN uniform licensure/authority to

practice requirements for each APRN role and title recognized by

the state seeking to enter the APRN compact.

(c) APRN licensure/authority to practice issued by a home state

to a resident in that state will be recognized by each party

state as authorizing a multistate advanced practice privilege to

the extent that the role and title are recognized by each party

state. To obtain or retain APRN licensure/authority to practice

as an APRN, an applicant must meet the home state's

qualifications for authority or renewal of authority as well as

all other applicable state laws.

(d) The APRN multistate advanced practice privilege does not

include prescriptive authority, and does not affect any

requirements imposed by states to grant to an APRN initial and

continuing prescriptive authority according to state practice

laws. However, a party state may grant prescriptive authority to

an individual on the basis of a multistate advanced practice

privilege to the extent permitted by state practice laws.

(e) A party state may, in accordance with state due process

laws, limit or revoke the multistate advanced practice privilege

in the party state and may take any other necessary actions under

the party state's applicable laws to protect the health and

safety of the party state's citizens. If a party state takes

action, the party state shall promptly notify the administrator

of the coordinated licensure information system. The

administrator of the coordinated licensure information system

shall promptly notify the home state of any such actions by

remote states.

(f) An APRN practicing in a party state must comply with the

state practice laws and licensing board rules of the state in

which the patient is located at the time care is provided. The

APRN practice includes patient care and all advanced nursing

practice defined by the party state's practice laws. The APRN

practice will subject an APRN to the jurisdiction of the

licensing board, the courts, and the laws of the party state.

(g) Individuals not residing in a party state may apply for APRN

licensure/authority to practice as an APRN under the laws of a

party state. However, the authority to practice granted to these

individuals will not be recognized as granting the privilege to

practice as an APRN in any other party state unless explicitly

agreed to by that party state.

ARTICLE 4. APPLICATIONS FOR APRN LICENSURE/AUTHORITY TO PRACTICE

IN A PARTY STATE

(a) Once an application for APRN licensure/authority to practice

is submitted, a party state shall ascertain, through the

coordinated licensure information system, whether:

(1) the applicant has held or is the holder of a nursing

license/authority to practice issued by another state;

(2) the applicant has had a history of previous disciplinary

action by any state;

(3) an encumbrance exists on any license/authority to practice;

and

(4) any other adverse action by any other state has been taken

against a license/authority to practice.

This information may be used in approving or denying an

application for APRN licensure/authority to practice.

(b) An APRN in a party state shall hold APRN licensure/authority

to practice in only one party state at a time, issued by the home

state.

(c) An APRN who intends to change the APRN's primary state of

residence may apply for APRN licensure/authority to practice in

the new home state in advance of such change. However, new

licensure/authority to practice will not be issued by a party

state until after an APRN provides evidence of change in primary

state of residence satisfactory to the new home state's licensing

board.

(d) When an APRN changes primary state of residence by:

(1) moving between two party states, and obtains APRN

licensure/authority to practice from the new home state, the APRN

licensure/authority to practice from the former home state is no

longer valid;

(2) moving from a nonparty state to a party state, and obtains

APRN licensure/authority to practice from the new home state, the

individual state license issued by the nonparty state is not

affected and will remain in full force if so provided by the laws

of the nonparty state; and

(3) moving from a party state to a nonparty state, the APRN

licensure/authority to practice issued by the prior home state

converts to an individual state license, valid only in the former

home state, without the multistate licensure privilege to

practice in other party states.

ARTICLE 5. ADVERSE ACTIONS

(a) The licensing board of a remote state shall promptly report

to the administrator of the coordinated licensure information

system any remote state actions, including the factual and legal

basis for such action, if known. The licensing board of a remote

state shall also promptly report any significant current

investigative information yet to result in a remote state action.

The administrator of the coordinated licensure information

system shall promptly notify the home state of any such reports.

(b) The licensing board of a party state shall have the

authority to complete any pending investigations for an APRN who

changes primary state of residence during the course of such

investigations. It shall also have the authority to take

appropriate action, and shall promptly report the conclusions of

such investigations to the administrator of the coordinated

licensure information system. The administrator of the

coordinated licensure information system shall promptly notify

the new home state of any such actions.

(c) A remote state may take adverse action affecting the

multistate advanced practice privilege to practice within that

party state. However, only the home state shall have the power

to impose adverse action against the APRN licensure/authority to

practice issued by the home state.

(d) For purposes of imposing adverse action, the licensing board

of the home state shall give the same priority and effect to

reported conduct received from a remote state as it would if such

conduct had occurred within the home state. In so doing, it

shall apply its own state laws to determine appropriate action.

(e) The home state may take adverse action based on the factual

findings of the remote state, so long as each state follows its

own procedures for imposing such adverse action.

(f) Nothing in this compact shall override a party state's

decision that participation in an alternative program may be used

in lieu of adverse action and that such participation shall

remain nonpublic if required by the party state's laws. Party

states must require APRNs who enter any alternative programs to

agree not to practice in any other party state during the term of

the alternative program without prior authorization from such

other party state.

(g) All home state licensing board disciplinary orders, agreed

or otherwise, which limit the scope of the APRN's practice or

require monitoring of the APRN as a condition of the order shall

include the requirements that the APRN will limit her or his

practice to the home state during the pendency of the order.

This requirement may allow the APRN to practice in other party

states with prior written authorization from both the home state

and party state licensing boards.

ARTICLE 6. ADDITIONAL AUTHORITIES INVESTED IN PARTY STATE

LICENSING BOARDS

(a) Notwithstanding any other powers, party state licensing

boards shall have the authority to:

(1) if otherwise permitted by state law, recover from the

affected APRN the costs of investigations and disposition of

cases resulting from any adverse action taken against that APRN;

(2) issue subpoenas for both hearings and investigations, which

require the attendance and testimony of witnesses, and the

production of evidence;

(3) issue cease and desist orders to limit or revoke an APRN's

privilege or licensure/authority to practice in their state; and

(4) promulgate uniform rules and regulations as provided for in

Article 8(c).

(b) Subpoenas issued by a licensing board in a party state for

the attendance and testimony of witnesses, and/or the production

of evidence from another party state, shall be enforced in the

latter state by any court of competent jurisdiction, according to

the practice and procedure of that court applicable to subpoenas

issued in proceedings pending before it. The issuing authority

shall pay any witness fees, travel expenses, mileage, and other

fees required by the service statutes of the state where the

witnesses and/or evidence are located.

ARTICLE 7. COORDINATED LICENSURE INFORMATION SYSTEM

(a) All party states shall participate in a cooperative effort

to create a coordinated database of all APRNs. This system will

include information on the APRN licensure/authority to practice

and disciplinary history of each APRN, as contributed by party

states, to assist in the coordination of APRN licensure/authority

to practice and enforcement efforts.

(b) Notwithstanding any other provision of law, all party

states' licensing boards shall promptly report adverse actions,

actions against multistate advanced practice privileges, any

current significant investigative information yet to result in

adverse action, denials of applications, and the reasons for such

denials to the coordinated licensure information system.

(c) Current significant investigative information shall be

transmitted through the coordinated licensure information system

only to party state licensing boards.

(d) Notwithstanding any other provision of law, all party

states' licensing boards contributing information to the

coordinated licensure information system may designate

information that may not be shared with nonparty states or

disclosed to other entities or individuals without the express

permission of the contributing state.

(e) Any personally identifiable information obtained by a party

states' licensing board from the coordinated licensure

information system may not be shared with nonparty states or

disclosed to other entities or individuals except to the extent

permitted by the laws of the party state contributing the

information.

(f) Any information contributed to the coordinated licensure

information system that is subsequently required to be expunged

by the laws of the party state contributing that information

shall also be expunged from the coordinated licensure information

system.

(g) The compact administrators, acting jointly with each other

and in consultation with the administrator of the coordinated

licensure information system, shall formulate necessary and

proper procedures for the identification, collection, and

exchange of information under this compact.

ARTICLE 8. COMPACT ADMINISTRATION AND INTERCHANGE OF INFORMATION

(a) The head of the licensing board, or his/her designee, of

each party state shall be the administrator of this compact for

his/her state.

(b) The compact administrator of each party state shall furnish

to the compact administrator of each other party state any

information and documents including, but not limited to, a

uniform data set of investigations, identifying information,

licensure data, and disclosable alternative program participation

information to facilitate the administration of this compact.

(c) Compact administrators shall have the authority to develop

uniform rules to facilitate and coordinate implementation of this

compact. These uniform rules shall be adopted by party states,

under the authority invested under Article 6(a)(4).

ARTICLE 9. IMMUNITY

No party state or the officers or employees or agents of a party

state's licensing board who act in accordance with the provisions

of this compact shall be liable on account of any act or omission

in good faith while engaged in the performance of their duties

under this compact. Good faith in this article shall not include

willful misconduct, gross negligence, or recklessness.

ARTICLE 10. ENTRY INTO FORCE, WITHDRAWAL, AND AMENDMENT

(a) This compact shall enter into force and become effective as

to any state when it has been enacted into the laws of that

state. Any party state may withdraw from this compact by

enacting a statute repealing the same, but no such withdrawal

shall take effect until six months after the withdrawing state

has given notice of the withdrawal to the executive heads of all

other party states.

(b) No withdrawal shall affect the validity or applicability by

the licensing boards of states remaining party to the compact of

any report of adverse action occurring prior to the withdrawal.

(c) Nothing contained in this compact shall be construed to

invalidate or prevent any APRN licensure/authority to practice

agreement or other cooperative arrangement between a party state

and a nonparty state that is made in accordance with the other

provisions of this compact.

(d) This compact may be amended by the party states. No

amendment to this compact shall become effective and binding upon

the party states unless and until it is enacted into the laws of

all party states.

ARTICLE 11. CONSTRUCTION AND SEVERABILITY

(a) This compact shall be liberally construed so as to

effectuate the purposes thereof. The provisions of this compact

shall be severable and if any phrase, clause, sentence, or

provision of this compact is declared to be contrary to the

constitution of any party state or of the United States or the

applicability thereof to any government, agency, person, or

circumstance is held invalid, the validity of the remainder of

this compact and the applicability thereof to any government,

agency, person, or circumstance shall not be affected thereby.

If this compact shall be held contrary to the constitution of any

state party thereto, the compact shall remain in full force and

effect as to the remaining party states and in full force and

effect as to the party state affected as to all severable

matters.

(b) In the event party states find a need for settling disputes

arising under this compact:

(1) the party states may submit the issues in dispute to an

arbitration panel which will be composed of an individual

appointed by the compact administrator in the home state, an

individual appointed by the compact administrator in the remote

state involved, and an individual mutually agreed upon by the

compact administrators of all the party states involved in the

dispute; and

(2) the decision of a majority of the arbitrators shall be final

and binding.

Added by Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 30, eff. September 1, 2007.

Sec. 305.002. BOARD AUTHORITY. Notwithstanding any provision of

this chapter, the Texas Board of Nursing may establish criteria

for recognizing advanced practice registered nurses under the

NCSBN APRN Compact.

Added by Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 30, eff. September 1, 2007.

Sec. 305.003. RULES; EXPIRATION OF CHAPTER. (a) The Texas

Board of Nursing may adopt rules necessary to implement this

chapter.

(b) If the board does not adopt rules to implement the compact

under this chapter before December 31, 2011, the board may not

implement the NCSBN APRN Compact and this chapter expires

December 31, 2011.

Added by Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 30, eff. September 1, 2007.

Sec. 305.004. APPLICABILITY OF CHAPTER. If a provision of this

chapter or another state's law under the NCSBN APRN Compact

conflicts with the laws of this state, the laws of this state

prevail.

Added by Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 30, eff. September 1, 2007.

Sec. 305.005. RIGHTS AND OBLIGATIONS. (a) Unless the context

indicates otherwise, or doing so would be inconsistent with the

NCSBN APRN Compact, nurses practicing in this state under a

license issued by a state that is a party to the NCSBN APRN

Compact have the same rights and obligations as imposed by the

laws of this state on license holders of the Texas Board of

Nursing.

(b) The Texas Board of Nursing has the authority to determine

whether a right or obligation imposed on license holders applies

to nurses practicing in this state under a license issued by a

state that is a party to the NCSBN APRN Compact unless that

determination is inconsistent with the NCSBN APRN Compact.

Added by Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 30, eff. September 1, 2007.

Sec. 305.006. ENFORCEMENT. The Texas Board of Nursing is the

state agency responsible for taking action against nurses

practicing in this state under a license issued by a state that

is a party to the NCSBN APRN Compact as authorized by the NCSBN

APRN Compact. The action shall be taken in accordance with the

same procedures for taking action against nurses licensed by this

state.

Added by Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 30, eff. September 1, 2007.



CHAPTER 351. OPTOMETRISTS AND THERAPEUTIC OPTOMETRISTS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE F. PROFESSIONS RELATED TO EYES AND VISION

CHAPTER 351. OPTOMETRISTS AND THERAPEUTIC OPTOMETRISTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 351.001. SHORT TITLE. This chapter may be cited as the

Texas Optometry Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.002. DEFINITIONS. In this chapter:

(1) "Adnexa" means the lids and drainage system of the eye.

(2) "Board" means the Texas Optometry Board.

(3) "Dispensing optician" or "ophthalmic dispenser" means a

person who:

(A) is not an optometrist, therapeutic optometrist, or licensed

physician; and

(B) sells or delivers to the consumer ophthalmic devices,

including fabricated and finished spectacle lenses, frames, and

contact lenses, prescribed by an optometrist, therapeutic

optometrist, or licensed physician.

(4) "Optometrist" means a person licensed under this chapter and

authorized to practice optometry.

(5) "Person" means an individual, association of individuals,

trustee, receiver, partnership, corporation, or organization or

the manager, agent, servant, or employee of any of those

entities.

(6) "Practice of optometry" means using objective or subjective

means, with or without the use of topical ocular pharmaceutical

agents, to:

(A) determine or measure the powers of vision of the human eye

as provided by Section 351.355;

(B) examine or diagnose visual defects, abnormal conditions, or

diseases of the human eye or adnexa; or

(C) prescribe or fit lenses or prisms to correct or remedy a

defect or abnormal condition of vision as provided by Section

351.356.

(7) "Practice of therapeutic optometry" means using objective or

subjective means, not including surgery or laser surgery, to:

(A) determine or measure the powers of vision of the human eye

as provided by Section 351.355;

(B) examine or diagnose visual defects, abnormal conditions, or

diseases of the human eye or adnexa;

(C) prescribe or fit lenses or prisms to correct or remedy a

defect or abnormal condition of vision as provided by Section

351.356;

(D) administer or prescribe a drug or physical treatment in the

manner authorized by this chapter; or

(E) treat the visual system, including the eye or adnexa as

authorized by this chapter.

(8) "Surgery" means a procedure using instruments, including

lasers, scalpels, or needles, in which human tissue is cut,

burned, vaporized, or otherwise altered by any mechanical means,

laser, or ionizing radiation. The term includes procedures using

instruments that require closing by suturing, clamping, or

another device. The term does not include a noninvasive procedure

to remove a superficial foreign body in the conjunctiva, eyelid,

or corneal epithelium that has not perforated the Bowman's

membrane.

(9) "Therapeutic optometrist" means a person licensed under this

chapter and authorized to practice therapeutic optometry.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.151(a), eff.

Sept. 1, 2001.

Sec. 351.003. REFERENCE IN OTHER LAW. A reference in another

law of this state or in a law of a subdivision of this state to

"optometrist" means an optometrist or therapeutic optometrist,

unless the context clearly indicates otherwise.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.004. SUNSET PROVISION. The Texas Optometry Board is

subject to Chapter 325, Government Code (Texas Sunset Act).

Unless continued in existence as provided by that chapter, the

board is abolished and this chapter expires September 1, 2017.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

101, Sec. 1.001, eff. September 1, 2005.

Sec. 351.005. APPLICATION OF CHAPTER; EXEMPTIONS. (a) This

chapter does not:

(1) apply to an officer or agent of the United States or this

state in performing official duties;

(2) prevent or interfere with the right of a physician licensed

by the Texas State Board of Medical Examiners to:

(A) treat or prescribe for a patient; or

(B) direct or instruct a person under the physician's control,

supervision, or direction to aid or attend to the needs of a

patient according to the physician's specific direction,

instruction, or prescription;

(3) prevent a person from selling ready-to-wear eyeglasses as

merchandise at retail;

(4) prevent an unlicensed person from making simple repairs to

eyeglasses;

(5) prevent or interfere with the right of a dispensing optician

registered under Chapter 352 to engage in spectacle or contact

lens dispensing under that chapter;

(6) prevent an ophthalmic dispenser who does not practice

optometry or therapeutic optometry from measuring interpupillary

distances or making facial measurements to dispense or adapt an

ophthalmic prescription, lens, product, or accessory in

accordance with the specific directions of a written prescription

signed by an optometrist, therapeutic optometrist, or licensed

physician;

(7) prevent the administrator or executor of the estate of a

deceased optometrist or therapeutic optometrist from employing an

optometrist or therapeutic optometrist to continue the practice

of the deceased during estate administration; or

(8) prevent an optometrist or therapeutic optometrist from

working for the administrator or executor of the estate of a

deceased optometrist or therapeutic optometrist to continue the

practice of the deceased during estate administration.

(b) A direction, instruction, or prescription described by

Subsection (a)(2)(B) must be in writing if it is to be followed,

performed, or filled outside the physician's office.

(c) Subsection (a)(5) does not prohibit the board from acting

under this chapter to restrict the unauthorized practice of

optometry.

(d) Continuation of the practice of a deceased optometrist or

therapeutic optometrist by an estate under Subsections (a)(7) and

(8) must:

(1) be authorized by the county judge; and

(2) terminate before the first anniversary of the date of death

of the optometrist or therapeutic optometrist.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. TEXAS OPTOMETRY BOARD

Sec. 351.051. TEXAS OPTOMETRY BOARD; MEMBERSHIP. (a) The Texas

Optometry Board consists of nine members appointed by the

governor with the advice and consent of the senate as follows:

(1) six optometrists or therapeutic optometrists; and

(2) three members who represent the public.

(b) Appointments to the board shall be made without regard to

the race, color, disability, sex, age, religion, or national

origin of the appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1092, Sec. 2, eff. Sept. 1,

2001.

Sec. 351.052. MEMBERSHIP ELIGIBILITY. (a) An optometrist or

therapeutic optometrist member of the board must have been a

resident of this state engaged in the practice of optometry or

therapeutic optometry in this state for the five years preceding

the date of the member's appointment.

(b) A person is not eligible for appointment as a public member

of the board if the person or the person's spouse:

(1) is registered, certified, or licensed by an occupational

regulatory agency in the field of health care;

(2) is employed by or participates in the management of or is an

officer or paid consultant of a business entity or other

organization that provides health care services or that sells,

manufactures, or distributes health care supplies or equipment;

(3) owns, controls, or has, directly or indirectly, a financial

interest in a business entity or other organization that provides

health care services or that sells, manufactures, or distributes

health care supplies or equipment; or

(4) uses or receives a substantial amount of tangible goods,

services, or funds from the board, other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1092, Sec. 3, eff. Sept. 1,

2001.

Sec. 351.053. MEMBERSHIP AND EMPLOYEE RESTRICTIONS; CONFLICTS OF

INTEREST. (a) A member or employee of the board may not:

(1) be a member of the faculty of a college of optometry or an

agent, paid consultant, officer, or employee of a wholesale

optical company;

(2) have a financial interest in a college of optometry or

wholesale optical company;

(3) be an officer, employee, or paid consultant of a trade

association in the field of health care; or

(4) be related within the second degree by affinity or

consanguinity, as determined under Chapter 573, Government Code,

to a person who is an officer, employee, or paid consultant of a

trade association in the field of health care.

(b) A person may not serve as a member of the board or act as

the general counsel to the board if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the board.

(c) A person may not be a member of the board and may not be a

board employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of health care; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of health

care.

(d) In this section, "Texas trade association" means a

cooperative and voluntarily joined statewide association of

business or professional competitors in this state designed to

assist its members and its industry or profession in dealing with

mutual business or professional problems and in promoting their

common interest.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

101, Sec. 1.002, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

101, Sec. 1.003, eff. September 1, 2005.

Sec. 351.054. TERMS. (a) Members of the board serve staggered

six-year terms. The terms of two optometrist or therapeutic

optometrist members and one public member expire on January 31 of

each odd-numbered year.

(b) A member may not serve more than two complete terms. Service

on the board before September 1, 1981, does not count toward that

limitation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1092, Sec. 4, eff. Sept. 1,

2001.

Sec. 351.055. OFFICERS. (a) The governor shall designate a

member of the board as the presiding officer of the board to

serve in that capacity at the pleasure of the governor.

(b) The board shall elect an assistant presiding officer and a

secretary-treasurer every two years.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1092, Sec. 5, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

101, Sec. 1.004, eff. September 1, 2005.

Sec. 351.056. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that a member:

(1) does not have at the time of taking office the

qualifications required by Sections 351.051 and 351.052;

(2) does not maintain during service on the board the

qualifications required by Sections 351.051 and 351.052;

(3) is ineligible for membership under Section 351.051 or

351.053;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) without an excuse approved by a majority vote of the board,

is absent from more than half of the regularly scheduled board

meetings that the member is eligible to attend during a calendar

year.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) A board member who no longer has the qualifications required

by Sections 351.051, 351.052, and 351.053 shall immediately

inform the governor and the attorney general of that fact and

shall resign from the board.

(d) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the board of the potential ground. The

presiding officer shall then notify the governor and the attorney

general that a potential ground for removal exists. If the

potential ground for removal involves the presiding officer, the

executive director shall notify the next highest ranking officer

of the board, who shall then notify the governor and the attorney

general that a potential ground for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

101, Sec. 1.005, eff. September 1, 2005.

Sec. 351.057. PER DIEM; REIMBURSEMENT. (a) A board member is

entitled to a per diem as set by legislative appropriation for

each day that the member engages in the business of the board.

(b) A board member may be reimbursed for actual travel expenses,

including expenses for meals, lodging, and transportation. A

board member is entitled to reimbursement for transportation

expenses as provided by the General Appropriations Act.

(c) At the time a board member applies for reimbursement under

this section, the member shall make a sworn statement of the

number of days the member engaged in the business of the board

and the amount of the member's expenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.058. MEETINGS. (a) At least twice a year the board

shall hold regular meetings.

(b) The board shall hold special meetings on the request of five

members of the board or on the call of the presiding officer.

(c) If a quorum is not present on the day set for a meeting, the

members present may adjourn from day to day until a quorum is

present, but that period may not exceed three successive days.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.0585. CERTAIN REPORTS REQUIRED AT REGULAR MEETINGS.

The board shall receive a report regarding complaints at each

board meeting.

Added by Acts 2005, 79th Leg., Ch.

101, Sec. 1.006, eff. September 1, 2005.

Sec. 351.059. TRAINING. (a) The board shall establish a

training program for the members of the board in consultation

with the governor, the attorney general, and the Texas Ethics

Commission.

(b) A person who is appointed to and qualifies for office as a

board member may not vote, deliberate, or be counted as a member

in attendance at a board meeting until the person completes a

training program that complies with this section.

(c) The training program must provide the person with

information regarding:

(1) the legislation that created the board and the legislation

that created the Contact Lens Prescription Act;

(2) the board's programs, functions, rules, and budget;

(3) the results of the most recent formal audit of the board;

(4) the requirements of laws relating to open meetings, public

information, administrative procedures, and

conflicts-of-interest; and

(5) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(d) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

travel expenses incurred in attending a training program under

this section, regardless of whether the attendance at the program

occurs before or after the person qualifies for office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

101, Sec. 1.007, eff. September 1, 2005.

SUBCHAPTER C. EXECUTIVE DIRECTOR AND OTHER AGENCY PERSONNEL

Sec. 351.101. EXECUTIVE DIRECTOR. The board may employ an

executive director as the executive head of the agency.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.103. STAFF ATTORNEY. The board is authorized to employ

a staff attorney.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.104. OTHER PERSONNEL. The board may employ personnel

necessary to administer this chapter, including stenographers,

secretaries, inspectors, and legal assistants.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.105. DIVISION OF RESPONSIBILITIES. The board shall

develop and implement policies that clearly separate the

policy-making responsibilities of the board and the management

responsibilities of the executive director and the staff of the

board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

101, Sec. 1.008, eff. September 1, 2005.

Sec. 351.106. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The board shall provide, as often as necessary, to

its members and employees information regarding their:

(1) qualifications for office or employment under this chapter;

and

(2) responsibilities under applicable law relating to standards

of conduct for state officers or employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.107. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS.

(a) The executive director or the executive director's designee

shall develop an intra-agency career ladder program. The program

must require intra-agency posting of all nonentry level positions

concurrently with any public posting.

(b) The executive director or the executive director's designee

shall develop a system of annual performance evaluations based on

measurable job tasks. All merit pay for board employees must be

based on the system established under this subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.108. EQUAL OPPORTUNITY POLICY; REPORT. (a) The

executive director or the executive director's designee shall

prepare and maintain a written policy statement to ensure

implementation of an equal opportunity program under which all

personnel transactions are made without regard to race, color,

disability, sex, religion, age, or national origin. The policy

statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel, that are in compliance with the

requirements of Chapter 21, Labor Code;

(2) a comprehensive analysis of the board workforce that meets

federal and state guidelines;

(3) procedures by which a determination can be made of

significant underuse in the board workforce of all persons for

whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address those areas of

significant underuse.

(b) A policy statement prepared under Subsection (a) must:

(1) cover an annual period;

(2) be updated annually;

(3) be reviewed by the Commission on Human Rights for compliance

with Subsection (a)(1); and

(4) be filed with the governor.

(c) The governor shall deliver a biennial report to the

legislature based on information received under Subsection (b).

The report may be made separately or as part of other biennial

reports made to the legislature.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 351.151. RULES. (a) The board by a majority vote of a

quorum may adopt procedural and substantive rules.

(b) The board may not adopt a substantive rule before submitting

the proposed rule to the attorney general for a ruling on the

proposed rule's validity.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1092, Sec. 6, eff. Sept. 1,

2001.

Sec. 351.152. FEES. (a) The board shall set fees in amounts

reasonable and necessary so that in the aggregate the fees

produce sufficient revenue to cover the cost of administering

this chapter. The board shall set fee amounts so as not to

maintain an unnecessary fund balance.

(b) The board shall set fees under this section only for acts or

services performed or provided by the board, including:

(1) an examination;

(2) a re-examination;

(3) an issuance of a license;

(4) a renewal of a license; and

(5) an issuance of a duplicate license.

(c) The board may not set a fee that existed on September 1,

1993, for an amount less than the amount of the fee on that date.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1092, Sec. 7, eff. Sept. 1,

2001.

Sec. 351.153. ADDITIONAL FEE. (a) The fee for the issuance of

a license under this chapter and the fee for the renewal of a

license under this chapter are the amounts of those fees set by

the board under Section 351.152 and an additional fee of $200.

(b) Of each additional fee collected, $50 shall be deposited in

the foundation school fund and $150 shall be deposited in the

general revenue fund.

(c) The additional fee imposed by this section does not apply to

a person who is not practicing optometry or therapeutic optometry

in this state at the time the charge is imposed.

(d) The additional fee imposed by this section may not be used

to compute the amount to be deposited in the University of

Houston development fund under Section 351.154.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.154. APPLICATION OF FEES. (a) Except as otherwise

provided by this section, the board shall apply the funds

realized from all fees payable under this chapter first to pay

all necessary expenses of the board and then, by order of the

board, to compensate members of the board.

(b) The board shall deposit in the University of Houston

development fund 15 percent of each annual renewal fee collected

by the board under Section 351.152. The money paid to that fund

under this subsection may be used solely for scholarships or

improvements in the physical facilities, including library

facilities, of the College of Optometry.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.155. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The board may not adopt a rule restricting

advertising or competitive bidding by a person regulated by the

board except to prohibit a false, misleading, or deceptive

practice.

(b) The board may not include in rules to prohibit false,

misleading, or deceptive practices by a person regulated by the

board a rule that:

(1) restricts the use of any advertising medium;

(2) restricts the person's personal appearance or use of the

person's voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

person;

(4) restricts the person's advertisement under a trade name;

(5) restricts a truthful statement regarding:

(A) the address or telephone number of an office maintained by

the person;

(B) office hours regularly maintained by the person;

(C) languages, other than English, fluently spoken in the

person's office;

(D) whether the person provides services under a specified

private or public insurance plan or health care plan;

(E) publications authored by the person;

(F) a teaching position held or formerly held by the person and

the dates the position was held;

(G) an affiliation with a hospital or clinic;

(H) the fact that the person regularly accepts installment

payment of fees;

(I) the manufacturer, designer, style, make, trade name, brand

name, color, size, or type of commodities advertised; or

(J) other factual information that is not false, fraudulent,

misleading, or likely to deceive; or

(6) restricts a truthful statement that relates to public health

or that encourages preventive or corrective care.

(c) Subsection (b) does not prevent the board from restricting

advertising that is false, fraudulent, misleading, or likely to

deceive.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.156. BOARD DUTIES REGARDING COMPLAINTS. (a) The board

by rule shall:

(1) adopt a form to standardize information concerning

complaints made to the board; and

(2) prescribe information to be provided to a person when the

person files a complaint with the board.

(b) The board shall provide reasonable assistance to a person

who wishes to file a complaint with the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.157. ENFORCEMENT. (a) The board, a committee of the

board, or a member of the board or a committee may:

(1) issue a subpoena or subpoena duces tecum to compel the

attendance of a witness or the production of books, records, or

documents;

(2) administer an oath; or

(3) take testimony on all matters in the jurisdiction of the

board, committee, or member.

(b) The board is not bound by strict rules of procedure or by

the laws of evidence in conducting board proceedings but shall

base a determination on sufficient legal evidence to sustain the

determination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.1575. INSPECTION OF PREMISES AND REVIEW OF RECORDS

AUTHORIZED. (a) The board, at any time and without notice during

regular business hours, may:

(1) enter and inspect a facility operated by a person engaged in

any activity regulated under this chapter; and

(2) to the extent allowed by federal law, inspect and review any

record, including a patient record, maintained by a person

engaged in any activity regulated under this chapter.

(b) The board may enter and inspect a facility or inspect and

review any record under Subsection (a) as necessary to:

(1) ensure compliance with this chapter; or

(2) investigate a complaint made to the board.

Added by Acts 2005, 79th Leg., Ch.

101, Sec. 1.009, eff. September 1, 2005.

Sec. 351.158. LEGAL REPRESENTATION. (a) In a hearing before

the board or in a suit in which the board is a party, the board

may appoint the board's staff attorney as an attorney of record

for the board, except that the staff attorney is subordinate to a

county attorney, district attorney, or attorney general if one of

those attorneys is also an attorney of record in the proceeding.

(b) In a suit in which the board is a party, the board may

appoint the staff attorney as special assistant to the county

attorney, district attorney, or attorney general. The board must

pay the staff attorney.

(c) This section does not limit or exclude the right of the

county attorney, district attorney, or attorney general to appear

as the board's attorney in the court to which that attorney is

entitled or required under the constitution to represent the

state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.159. COMMITTEE APPOINTMENTS AND RECOMMENDATIONS. (a)

The board may appoint committees from its own membership.

(b) A committee shall consider any matter referred to the

committee relating to the enforcement of this chapter and rules

adopted under this chapter. The committee shall make a

recommendation on the matter to the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.160. PHARMACEUTICAL AGENTS. The board by rule shall

designate classifications of pharmaceutical agents that

therapeutic optometrists may use in the practice of therapeutic

optometry as authorized by this chapter. Additional

classifications of medications authorized by Section

351.165(c)(3) may only be approved as provided by that section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.152(a), eff.

Sept. 1, 2001.

Sec. 351.161. SEAL; DESIGN OF LICENSE. The board shall adopt an

official seal and a license of suitable design.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.162. OFFICE. The board shall maintain an office in

which it keeps all permanent records.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.163. BOARD RECORDS. (a) The board shall keep a record

of its proceedings.

(b) The board may keep a record of any information the board

wants to record. The board shall keep a record of:

(1) the name, age, and present legal and mailing address of each

applicant for examination;

(2) the name and location of the school of optometry from which

the applicant holds credentials;

(3) the time devoted by the applicant to the study and practice

of optometry; and

(4) whether the board rejects or licenses the applicant.

(c) A certified copy of the record described by Subsection (b),

marked with the hand and seal of the executive director, is:

(1) admissible evidence in all courts; and

(2) prima facie evidence of all matters contained in the record.

(d) The executive director shall number and record each license

or annual renewal certificate issued by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.153(a), eff.

Sept. 1, 2001.

Sec. 351.164. ANNUAL REPORT. (a) The board shall file annually

with the governor and the presiding officer of each house of the

legislature a complete and detailed written report accounting for

all funds received and disbursed by the board during the

preceding fiscal year.

(b) The report must be in the form and reported in the time

provided by the General Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.165. OPTOMETRIC HEALTH CARE ADVISORY COMMITTEE. (a)

The Optometric Health Care Advisory Committee consists of six

members appointed as follows:

(1) two members who are therapeutic optometrists, appointed by

the board;

(2) two members who are board-certified ophthalmologists,

appointed by the Texas State Board of Medical Examiners; and

(3) two members who are pharmacologists, appointed by the Texas

State Board of Pharmacy.

(b) Members of the committee serve staggered two-year terms,

with the terms of half of the members expiring September 1 each

year.

(c) The committee shall make recommendations that:

(1) establish requirements for the education and clinical

training necessary for certification as an optometric glaucoma

specialist;

(2) establish the parameters of care for treatment of ocular

diseases and conditions by optometric glaucoma specialists as

health care technology advances; and

(3) identify additional classes of pharmaceuticals under Section

351.358(c) that are effective treatments for ocular diseases and

conditions and that may be effectively used by certified

optometric glaucoma specialists.

(d) A person is not eligible for appointment as a pharmacologist

member of the committee if the person is licensed as a

therapeutic optometrist or ophthalmologist or is related within

the second degree by affinity or consanguinity, as determined

under Chapter 573, Government Code, to a person who is licensed

as a therapeutic optometrist or ophthalmologist.

(e) In making any recommendation, the committee shall consider

patient safety, patient costs, the effect on a patient's access

to health care, patient convenience, and any added efficiencies

to the health care delivery system the decision may involve.

(f) Before a recommendation made by the committee may become

law, the board and the Texas State Board of Medical Examiners

must adopt the recommendation. If either board fails to adopt a

recommendation of the committee, that board must articulate a

sound scientific reason for the failure to adopt.

(g) Unless continued in existence by act of the legislature, the

Optometric Health Care Advisory Committee is abolished and this

section expires September 1, 2005.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.154(a), eff.

Sept. 1, 2001.

Sec. 351.166. INFORMATION PROVIDED TO LICENSE HOLDERS. At least

once each biennium, the board shall provide to license holders

information on:

(1) prescribing and dispensing pain medications, with particular

emphasis on Schedule II and Schedule III controlled substances;

(2) abusive and addictive behavior of certain persons who use

prescription pain medications;

(3) common diversion strategies employed by certain persons who

use prescription pain medications, including fraudulent

prescription patterns; and

(4) the appropriate use of pain medications and the differences

between addiction, pseudo-addiction, tolerance, and physical

dependence.

Added by Acts 2003, 78th Leg., ch. 1163, Sec. 6, eff. Sept. 1,

2003.

Sec. 351.167. POISON CONTROL CENTER INFORMATION. The board

shall provide to license holders information regarding the

services provided by poison control centers.

Added by Acts 2003, 78th Leg., ch. 1163, Sec. 6, eff. Sept. 1,

2003.

Sec. 351.168. TECHNOLOGICAL SOLUTIONS POLICY REQUIRED. The

board shall implement a policy requiring the board to use

appropriate technological solutions to improve the board's

ability to perform its functions. The policy must ensure that

the public is able to interact with the board on the Internet.

Added by Acts 2005, 79th Leg., Ch.

101, Sec. 1.010, eff. September 1, 2005.

Sec. 351.169. ALTERNATIVE RULEMAKING AND DISPUTE RESOLUTION.

(a) The board shall develop and implement a policy to encourage

the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of board rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the board's jurisdiction.

(b) The board's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The board shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the board.

Added by Acts 2005, 79th Leg., Ch.

101, Sec. 1.010, eff. September 1, 2005.

SUBCHAPTER E. PUBLIC INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 351.201. PUBLIC INTEREST INFORMATION. (a) The board shall

prepare information of public interest describing the functions

of the board and the procedures by which complaints are filed

with and resolved by the board.

(b) The board shall make the information available to the public

and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.202. PUBLIC PARTICIPATION. (a) The board shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the board and to speak on

any issue under the board's jurisdiction.

(b) The board shall prepare and maintain a written plan that

describes how a person who does not speak English may be provided

reasonable access to the board's programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.203. COMPLAINTS. (a) The board by rule shall

establish methods by which a consumer or service recipient is

notified of the name, mailing address, and telephone number of

the board for the purpose of directing a complaint to the board.

The board may provide for that notice:

(1) on each registration form, application, or written contract

for service provided by a person regulated under this chapter;

(2) on a sign prominently displayed in the place of business of

a person regulated under this chapter; or

(3) in a bill for service provided by a person regulated under

this chapter.

(b) The board shall list with its regular telephone number any

toll-free telephone number established under other state law that

may be called to present a complaint about a health professional.

(c) The board shall make information available describing the

procedures established by the board relating to complaint

investigation and resolution.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

101, Sec. 1.011, eff. September 1, 2005.

Sec. 351.2035. COMPLAINTS RESULTING FROM INSPECTIONS. (a) The

board shall handle as a complaint any violation of this chapter

or a rule adopted by the board that is discovered during an

inspection conducted under Section 351.1575(b)(1).

(b) The board shall investigate and dispose of a complaint

described by Subsection (a) in the same manner that the board

investigates and disposes of other complaints made under this

chapter.

Added by Acts 2005, 79th Leg., Ch.

101, Sec. 1.012, eff. September 1, 2005.

Sec. 351.2036. PROCEDURE FOR PROCESSING COMPLAINTS. (a) The

board may delegate to board staff the authority to dismiss or

enter into an agreed settlement of a complaint that does not

directly relate to patient care and the investigation or

disposition of which does not require expertise in optometry or

therapeutic optometry. The disposition determined by board staff

must be approved by the board at a public meeting.

(b) A complaint delegated under this section shall be referred

to an informal settlement conference under Section 351.507 if:

(1) the board staff determines that the complaint should not be

dismissed or settled; or

(2) the board staff is unable to reach an agreed settlement.

(c) A complaint that is directly related to patient care or the

investigation or disposition of which requires expertise in

optometry or therapeutic optometry shall be reviewed by two board

members who are optometrists or therapeutic optometrists who

shall:

(1) dismiss the complaint if both board members agree that the

complaint should be dismissed; or

(2) refer the complaint to an informal settlement conference

under Section 351.507.

Added by Acts 2005, 79th Leg., Ch.

101, Sec. 1.012, eff. September 1, 2005.

Sec. 351.204. RECORDS OF COMPLAINTS. (a) The board shall

maintain a system to act promptly and efficiently on each

complaint filed with the board. The board shall maintain

information concerning:

(1) parties to the complaint;

(2) the subject matter of the complaint;

(3) a summary of the results of the review or investigation of

the complaint;

(4) the disposition of the complaint; and

(5) other relevant information.

(b) The board shall periodically notify parties to the complaint

of the status of the complaint until the board finally disposes

of the complaint.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

101, Sec. 1.013, eff. September 1, 2005.

Sec. 351.2045. CONFIDENTIALITY OF INVESTIGATION FILES. (a) The

board's investigation files are confidential, privileged, and not

subject to discovery, subpoena, or any other means of legal

compulsion for release other than to the board or an employee or

agent of the board.

(b) The board shall share information in investigation files, on

request, with another state or federal regulatory agency or with

a local, state, or federal law enforcement agency regardless of

whether the investigation has been completed. The board is not

required to disclose under this subsection information that is an

attorney-client communication, an attorney work product, or other

information protected by a privilege recognized by the Texas

Rules of Civil Procedure or the Texas Rules of Evidence.

(c) On the completion of the investigation and before a hearing

under Section 351.503, the board shall provide to the license

holder, subject to any other privilege or restriction set forth

by rule, statute, or legal precedent, access to all information

in the board's possession that the board intends to offer into

evidence in presenting its case in chief at the contested case

hearing on the complaint. The board is not required to provide:

(1) a board investigative report or memorandum;

(2) the identity of a nontestifying complainant; or

(3) attorney-client communications, attorney work product, or

other materials covered by a privilege recognized by the Texas

Rules of Civil Procedure or the Texas Rules of Evidence.

(d) Notwithstanding Subsection (a), the board may:

(1) disclose a complaint to the affected license holder; and

(2) provide to a complainant the license holder's response to

the complaint, if providing the response is considered by the

board to be necessary to investigate the complaint.

(e) This section does not prohibit the board or another party in

a disciplinary action from offering into evidence in a contested

case under Chapter 2001, Government Code, a record, document, or

other information obtained or created during an investigation.

Added by Acts 2003, 78th Leg., ch. 329, Sec. 4.

Sec. 351.205. GENERAL RULES REGARDING COMPLAINT INVESTIGATION

AND DISPOSITION. (a) The board shall adopt rules concerning the

investigation of a complaint filed with the board. The rules

adopted under this section must:

(1) distinguish between categories of complaints;

(2) ensure that a complaint is not dismissed without appropriate

consideration;

(3) require that the board be advised of a complaint that is

dismissed and that a letter be sent to the person who filed the

complaint explaining the action taken on the complaint;

(4) ensure that the person who filed the complaint has an

opportunity to explain the allegations made in the complaint; and

(5) prescribe guidelines concerning the categories of complaints

that require the use of a private investigator and prescribe the

procedures for the board to obtain the services of a private

investigator.

(a-1) The board shall adopt rules that prescribe a method for

prioritizing complaints for purposes of complaint investigation

and disposition. The rules adopted under this subsection must:

(1) place the highest priority on complaints that allege conduct

that:

(A) violates the standard of professional care and judgment of

an optometrist or therapeutic optometrist, as applicable;

(B) involves professional misconduct; or

(C) potentially threatens public health or safety; and

(2) place a lower priority on complaints that are not described

by Subdivision (1).

(b) The board shall:

(1) dispose of a complaint in a timely manner; and

(2) establish a schedule for conducting each phase of the

disposition of the complaint that is under the control of the

board not later than the 30th day after the date the board

receives the complaint.

(c) The board shall notify the parties to the complaint of the

projected time requirements for pursuing the complaint.

(d) The board shall notify the parties to the complaint of any

change in the schedule not later than the seventh day after the

date the change is made.

(e) The executive director shall notify the board of a complaint

that is unresolved after the time prescribed by the board for

resolving the complaint so that the board may take necessary

action on the complaint.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

101, Sec. 1.014, eff. September 1, 2005.

SUBCHAPTER F. LICENSE REQUIREMENTS

Sec. 351.251. LICENSE REQUIRED. A person may not practice

optometry or therapeutic optometry unless the person holds a

license issued under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.252. EDUCATION REQUIREMENTS FOR THERAPEUTIC

OPTOMETRIST. (a) A person must satisfactorily complete the

education requirements established by board rule to be licensed

as a therapeutic optometrist.

(b) The education necessary to meet the requirements must:

(1) be provided by an entity approved by the board; and

(2) include an emphasis on the examination, diagnosis, and

treatment of conditions of the human eye and adnexa.

(c) The board by rule shall require successful completion of

accredited academic and clinical courses in pharmacology and

related pathology that are:

(1) approved by the board; and

(2) determined by the board to be equivalent in the total number

of classroom hours to the requirements for other health care

professionals in this state who are licensed to use

pharmaceutical agents, including dentists, podiatrists, and

physicians.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.253. EXAMINATION REQUIREMENT FOR THERAPEUTIC

OPTOMETRIST. A person must pass the examination given by the

board to be licensed to practice therapeutic optometry in this

state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.254. EXAMINATION APPLICATION. (a) An applicant is

eligible to take the licensing examination if the applicant

provides to the executive director, on a form provided by the

board, information the board considers necessary to enforce this

chapter, including satisfactory sworn evidence that the

applicant:

(1) has attained the age of majority;

(2) is of good moral character;

(3) has a preliminary education equivalent to one that would

permit the applicant to enroll in The University of Texas; and

(4) has attended and graduated from a reputable college of

optometry that meets board requirements.

(b) For purposes of Subsection (a)(4), a college of optometry is

reputable if the college has:

(1) entrance requirements that are as high as those adopted by

the better class of universities and schools of optometry; and

(2) a course of instruction that is:

(A) as demanding as that adopted by the better class of

universities and schools of optometry;

(B) equivalent to not less than six terms of eight months each;

and

(C) approved by the board.

(c) An applicant who meets the other requirements of this

section may take the examination without having graduated as

required by Subsection (a) if the dean of a college of optometry

that meets the requirements of the board notifies the board in

writing that the applicant is enrolled in good standing in the

college and is in the final semester before graduation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.155(a), eff.

Sept. 1, 2001.

Sec. 351.255. CONDUCT OF EXAMINATION. (a) The board shall give

an applicant notice of the date and place of the examination. The

examination shall be given at least twice a year at the board's

regular meetings.

(b) The board shall conduct the examination:

(1) in writing and by other means that the board considers

adequate to determine applicant qualifications; and

(2) in a manner that is fair and impartial to each applicant and

recognized school of optometry.

(c) If a national testing organization does not prepare the

written portion of the examination, the board shall have an

independent testing professional validate that portion.

(d) The board shall give the same written examination to each

applicant examined at the same time.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.256. EXAMINATION SUBJECTS. (a) The examination must

consist of written or practical tests in subjects regularly

taught in recognized accredited colleges of optometry, including:

(1) practical, theoretical, and physiological optics;

(2) theoretical and practical optometry; and

(3) the anatomy, physiology, and pathology of the eye as applied

to optometry.

(b) The examination must also include examination in

pharmacology and related pathology.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

101, Sec. 1.015, eff. September 1, 2005.

Sec. 351.257. EXAMINATION RESULTS. (a) The board shall notify

each examinee of the examination results not later than the 30th

day after the date the examination is administered. If an

examination is graded or reviewed by a national testing service,

the board shall notify each examinee of the examination results

not later than the 14th day after the date the board receives the

results from the testing service.

(b) If the notice of the examination results will be delayed for

more than 90 days after the examination date, the board shall

notify each examinee of the reason for the delay before the 90th

day.

(c) If requested in writing by a person who fails an

examination, the board shall provide to the person an analysis of

the person's performance on the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.258. ISSUANCE OF LICENSE TO THERAPEUTIC OPTOMETRIST;

FEE. (a) The board shall:

(1) register as qualified under this chapter an applicant who

passes the examination and meets all board requirements; and

(2) issue to the applicant a license to practice therapeutic

optometry in this state.

(b) A person who passes the examination and meets board

requirements must pay a fee for issuance of a license not later

than the 90th day after the date the person receives notice, by

registered mail at the address given on the examination papers or

given at the time of the examination, that the person is eligible

for a license.

(c) A person described by Subsection (a) who fails to pay the

fee in a timely manner waives the right to obtain a license. The

board may refuse to issue a license to the person until the

person passes another examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.259. PROVISIONAL LICENSE. (a) The board shall issue a

provisional license to practice optometry or therapeutic

optometry to an applicant who:

(1) is licensed in good standing as an optometrist or

therapeutic optometrist in another state that has licensing

requirements that are substantially equivalent to the

requirements of this chapter;

(2) has passed a national or other examination recognized by the

board relating to the practice of optometry or therapeutic

optometry; and

(3) is sponsored by a person licensed by the board under this

chapter with whom the provisional license holder may practice.

(b) The board may waive the requirement of Subsection (a)(3) for

an applicant if the board determines that compliance is a

hardship to the applicant.

(c) A provisional license is valid until the date the board

approves or denies the provisional license holder's application

for a license. The board shall issue a license under this chapter

to the holder of a provisional license under this section if:

(1) the provisional license holder passes the examination

required by Section 351.253 and satisfies other license

requirements under this chapter; and

(2) the board verifies that the provisional license holder meets

the academic and experience requirements for a license under this

chapter.

(d) The board must complete the processing of a provisional

license holder's application for a license not later than the

180th day after the date the board issues the provisional

license. The board may extend the 180-day limit if the results of

an examination administered or graded by a testing organization

have not been received by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.2595. LICENSE WITHOUT EXAMINATION. The board may issue

a license to practice therapeutic optometry without requiring the

applicant to pass all or part of the examination required by

Section 351.253 if:

(1) the applicant is licensed in good standing as a therapeutic

optometrist in another state;

(2) the applicant has passed an examination that is equivalent

or superior to the examination required by Section 351.253;

(3) during at least five of the seven years preceding the

application date, the applicant has been:

(A) actively engaged in the practice of therapeutic optometry;

or

(B) engaged in full-time teaching at an accredited college of

optometry or medicine;

(4) there are no pending disciplinary actions against the

applicant in the state in which the applicant is licensed; and

(5) the applicant's license has never been suspended or revoked.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.156(a), eff.

Sept. 1, 2001.

Sec. 351.260. LIMITED LICENSE FOR CLINICAL FACULTY. (a) The

board by rule may issue a limited license to a full-time clinical

faculty member of an institution of higher education of this

state who provides instruction in optometry or therapeutic

optometry.

(b) A license issued under this section may authorize the

faculty member to practice optometry or therapeutic optometry

only on the premises of the institution of higher education and

its affiliated teaching clinics and only as part of the

institution's teaching program.

(c) The board by rule may adopt criteria and fees for issuance

and renewal of a license under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.261. DISPLAY OF LICENSE OR CERTIFICATE. A person

practicing optometry or therapeutic optometry in this state

shall:

(1) display the person's license or certificate in a conspicuous

place in the principal office in which the person practices

optometry or therapeutic optometry; and

(2) whenever required, exhibit the license or certificate to the

board or the board's authorized representative.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.262. INFORMATION PRESENTED TO PATIENT. (a) An

optometrist or therapeutic optometrist shall, within a reasonable

time after completing an examination of a patient, present to the

patient a prescription, bill, or receipt containing the license

number and name of the optometrist or therapeutic optometrist.

This subsection does not affect the individual professional

liability of the optometrist or therapeutic optometrist.

(b) Notwithstanding Subsection (a), a person practicing

optometry or therapeutic optometry outside of the principal

office in which the person practices optometry or therapeutic

optometry shall deliver to a patient fitted with eyeglasses a

specification of and the prices charged for the lenses and

material provided to the patient, with a bill containing:

(1) the person's signature;

(2) the person's mailing address; and

(3) the number of the person's license or certificate.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.263. LOST OR DESTROYED LICENSE. The board shall issue

a license under this chapter to a license holder whose license

has been lost or destroyed on:

(1) submission of an affidavit stating:

(A) that the license has been lost or destroyed;

(B) that the person making the affidavit is the person to whom

the license was issued; and

(C) any other information required by the board; and

(2) payment of a fee for issuance of a duplicate license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.264. INACTIVE STATUS. The board by rule may provide

for a license holder's license to be placed on inactive status.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.265. RETIRED STATUS. (a) The board by rule may allow

a license holder to place the person's license on retired status.

A license holder must apply to the board for retired status, on

a form prescribed by the board, before the expiration date of the

person's license.

(b) In determining whether to grant retired status, the board

shall consider the age, years of practice, and status of the

license holder at the time of the application.

(c) A license holder on retired status:

(1) must pay a license renewal fee in an amount equal to the

renewal fee for a license on inactive status; and

(2) except as provided by Subsection (f), may not perform any

activity regulated under this chapter.

(d) To reinstate a license placed on retired status, the license

holder must submit a written request for reinstatement to the

board. The board may return the license to active status and

issue a renewal license if the license holder complies with any

education or other requirement established by board rule and pays

the renewal fee in effect at the time of the requested

reinstatement.

(e) The board may charge a reasonable administrative fee to

cover the cost of research and the preparation of documentation

for the board's consideration of a request for reinstatement of a

license on retired status.

(f) A license holder on retired status may perform an activity

regulated under this chapter if the license holder's practice

consists only of voluntary charity care, as defined by board

rule. The board's rules under this subsection must prescribe the

scope of practice permitted for the license holder, the license

holder's authority to prescribe and administer drugs, and any

continuing education requirements applicable to the license

holder. The scope of practice of a license holder on retired

status may not be greater than the scope of practice of the same

license holder on active status.

Added by Acts 2009, 81st Leg., R.S., Ch.

324, Sec. 1, eff. September 1, 2009.

SUBCHAPTER G. LICENSE RENEWAL

Sec. 351.301. ANNUAL RENEWAL CERTIFICATE. (a) A person

required by this subchapter to hold an annual renewal certificate

may not practice optometry or therapeutic optometry without the

certificate.

(b) A violation of this section has the same effect as, and is

subject to the penalties for, practicing optometry or therapeutic

optometry without holding a license as required by Subchapter F.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.302. LICENSE RENEWAL. (a) The board by rule may adopt

a system under which licenses expire on various dates during the

year. The board shall adjust the final dates for payment, the

dates for notice of nonpayment, and the dates for license

cancellation accordingly.

(b) For the year in which the license expiration date is

changed, license renewal fees payable not later than January 1

shall be prorated on a monthly basis so that each license holder

pays only that portion of the license renewal fee allocable to

the number of months during which the license is valid.

(c) On renewal of the license on the new expiration date, the

total license renewal fee is payable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.303. NOTICE OF LICENSE EXPIRATION. Not later than the

30th day before the date a person's license is to expire, the

board shall send written notice of the impending license

expiration to the person at the person's last known address

according to board records.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.304. PROCEDURE FOR RENEWAL. (a) Not later than

January 1 of each year or as otherwise provided under Section

351.302, an optometrist or therapeutic optometrist shall pay to

the board an annual renewal fee for the renewal of a license to

practice optometry or therapeutic optometry for the year. A

person may renew an unexpired license by paying the required

renewal fee to the board before the license expiration date.

(b) A person whose license has been expired for 90 days or less

may renew the license by paying to the board a renewal fee that

is equal to the sum of one and one-half times the annual renewal

fee set by the board under Section 351.152 and the additional fee

required by Section 351.153. If a person's license has been

expired for more than 90 days but less than one year, the person

may renew the license by paying to the board a renewal fee that

is equal to the sum of two times the annual renewal fee set by

the board under Section 351.152 and the additional fee required

by Section 351.153.

(c) Except as otherwise provided by this subchapter, a person

whose license has been expired for one year or more may not renew

the license. The person may obtain a new license by submitting to

reexamination and complying with the requirements and procedures

for obtaining an original license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

101, Sec. 1.016, eff. September 1, 2005.

Sec. 351.305. ISSUANCE OF CERTIFICATE. On receipt of the

required fees, the board shall issue an annual renewal

certificate containing information from board records that the

board considers necessary for the proper enforcement of this

chapter, including the license number and the year for which the

license is renewed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.306. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE

PRACTITIONER. (a) The board may renew without examination the

expired license of a person who was licensed in this state, moved

to another state, and is currently licensed and has been in

practice in the other state for the two years preceding

application.

(b) The person must pay to the board a fee that is equal to the

amount of the fee set by the board under Section 351.153(a).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

101, Sec. 1.017, eff. September 1, 2005.

Sec. 351.3065. RENEWAL OF EXPIRED LICENSE BY RETIRED OPTOMETRIST

OR THERAPEUTIC OPTOMETRIST. The board may renew the license of a

person whose license has been expired for one year or more

without requiring the person to comply with the requirements and

procedures for an original license if the person places the

person's renewed license on retired status and confines the

person's practice solely to voluntary charity care under Section

351.265(f).

Added by Acts 2009, 81st Leg., R.S., Ch.

324, Sec. 2, eff. September 1, 2009.

Sec. 351.307. GOVERNMENTAL SERVICE, TRAINING, OR EDUCATION. An

optometrist or therapeutic optometrist may obtain reinstatement

of an expired license without paying a lapsed renewal fee or

other fee and without passing an examination if:

(1) the license holder's license expired while the license

holder was engaged in:

(A) active duty with a United States military service or with

the United States Public Health Service;

(B) full-time federal service; or

(C) training or education under the supervision of the United

States, before induction into a United States military service;

(2) termination of the license holder's service, training, or

education occurred other than by dishonorable discharge; and

(3) not later than the first anniversary of the date of

termination of the service, training, or education, the license

holder provides the board with an affidavit stating that:

(A) the license holder was engaged in the service, training, or

education; and

(B) termination of the service, training, or education occurred

other than by dishonorable discharge.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.308. CONTINUING EDUCATION. (a) An optometrist or

therapeutic optometrist must take annual courses in subjects

relating to the use and application of scientific, technical, and

clinical advances in subjects relating to the practice of

optometry or therapeutic optometry regularly taught in recognized

optometric universities and schools, including:

(1) vision care;

(2) vision therapy; and

(3) visual training.

(b) An optometrist or therapeutic optometrist must complete 16

hours of study each calendar year, of which at least six hours

must be in the diagnosis or treatment of ocular disease.

(c) An optometrist or therapeutic optometrist shall fulfill the

continuing education requirements by attending continuing

education courses sponsored by an accredited college of optometry

or a course approved by the board. Course attendance must be

certified to the board on a form approved by the board. The

license holder shall submit the certification with the license

renewal application and fee.

(d) The board may take action necessary to qualify for federal

funds or grants made available to establish or maintain

continuing education programs.

(e) The board may not issue a renewal certificate to a license

holder who has not complied with the requirements of this section

unless the license holder:

(1) provides the board with evidence acceptable to the board

that the license holder has, since the license expiration,

completed sufficient hours of approved continuing education

courses to satisfy any deficiency for the previous year; and

(2) pays to the board in addition to the license renewal fee a

penalty that is equal to the amount of the license renewal fee.

(f) Continuing education hours used by a license holder to

satisfy a deficiency for the previous year under Subsection

(e)(1) may not be used to satisfy the requirements for the year

in which the hours are earned.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.309. CONTINUING EDUCATION EXEMPTIONS. A person is

exempt from the continuing education requirements of Section

351.308 if the person:

(1) holds a license but does not practice optometry or

therapeutic optometry in this state;

(2) served in the regular armed forces of the United States

during part of the 12 months preceding the annual license renewal

date;

(3) submits proof to the board that the person suffered a

serious or disabling illness or physical disability preventing

the person from complying with the requirements during the 12

months preceding the annual license renewal date; or

(4) was first licensed during the 12 months preceding the annual

license renewal date.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER H. PRACTICE BY LICENSE HOLDER

Sec. 351.351. LICENSE HOLDER INFORMATION. (a) A license holder

shall file with the board:

(1) the license holder's mailing address;

(2) the address of the license holder's residence;

(3) the mailing address of each office of the license holder;

and

(4) the address for the location of each office of the license

holder that has an address different from the office's mailing

address.

(b) Not later than the 10th day after the date of a change in

the information required to be filed with the board under

Subsection (a), the license holder shall file with the board a

written notice of the change.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.352. OPTOMETRIC FILES AND RECORDS. (a) All

prescription files, patient records, and business records of an

optometric practice are the sole property of the optometrist or

therapeutic optometrist.

(b) A patient may obtain a copy of the patient's optometric

records, or may have the records forwarded to another doctor, by

making a signed, written request to the optometrist or

therapeutic optometrist for the records.

(c) An optometrist or therapeutic optometrist may charge a

reasonable processing fee for providing optometric records to a

patient. The optometrist or therapeutic optometrist may provide

the records in summary form unless the patient specifically

requests otherwise.

(d) This section does not affect a patient's right of access to

the patient's contact lens prescription under Chapter 353.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.353. INITIAL EXAMINATION OF PATIENT. To ensure

adequate examination of a patient for whom an optometrist or

therapeutic optometrist signs or causes to be signed an

ophthalmic lens prescription, in the initial examination of the

patient the optometrist or therapeutic optometrist shall make and

record, if possible, the following findings concerning the

patient's condition:

(1) case history, consisting of ocular, physical, occupational,

and other pertinent information;

(2) visual acuity;

(3) the results of a biomicroscopy examination, including an

examination of lids, cornea, and sclera;

(4) the results of an internal ophthalmoscopic examination,

including an examination of media and fundus;

(5) the results of a static retinoscopy, O.D., O.S., or

autorefractor;

(6) subjective findings, far point and near point;

(7) assessment of binocular function;

(8) amplitude or range of accommodation;

(9) tonometry; and

(10) angle of vision, to right and to left.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.354. CERTAIN OPTOMETRIC SERVICES AUTHORIZED. An

optometrist or therapeutic optometrist may:

(1) perform:

(A) vision therapy;

(B) hand-eye coordination exercises;

(C) visual training; and

(D) developmental vision therapy; and

(2) evaluate and remedy a learning or behavioral disability

associated with or caused by a defective or abnormal condition of

vision.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.355. DETERMINING OR MEASURING VISION. In determining

or measuring the powers of vision of the human eye, an

optometrist or therapeutic optometrist may:

(1) examine the eye to diagnose the presence of a defect or

abnormal condition, the presence or effect of which may be

corrected, remedied, or relieved by the use of lenses or prisms;

(2) determine the accommodative or refractive condition or the

range or powers of vision or muscular equilibrium of the eye; or

(3) examine the human vision system to determine a departure

from the normal, measure the system's powers of vision, or adapt

lenses or prisms for the system's aid or relief.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.356. FITTING LENSES OR PRISMS. In fitting lenses or

prisms, an optometrist or therapeutic optometrist may:

(1) directly or indirectly prescribe or supply lenses or prisms;

(2) make measurements involving the eyes or the optical

requirements of the eyes; or

(3) adapt or supply lenses or prisms to:

(A) correct, remedy, or relieve a defect or abnormal condition

of the human eye; or

(B) correct, remedy, or relieve or attempt to correct, remedy,

or relieve the effect of a defect or abnormal condition of the

human eye.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.357. FITTING AND DISPENSING CONTACT LENSES. (a)

Contact lenses may be fitted only by an optometrist, therapeutic

optometrist, or licensed physician.

(b) An ophthalmic dispenser may dispense contact lenses on a

fully written contact lens prescription issued by an optometrist,

therapeutic optometrist, or licensed physician. The ophthalmic

dispenser may:

(1) fabricate or order the contact lenses and dispense them to

the patient with appropriate instructions for the care and

handling of the lenses; and

(2) mechanically adjust the lenses.

(c) The ophthalmic dispenser may not measure the eye or cornea

or evaluate the physical fit of the contact lenses in any way.

(d) Notwithstanding Subsection (b), an optometrist, therapeutic

optometrist, or licensed physician who issues a contact lens

prescription remains professionally responsible to the patient.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.358. OPHTHALMIC DEVICES, ORAL MEDICATIONS, AND

PHARMACEUTICAL AGENTS. (a) An optometrist may not treat the eye

for a defect or administer or prescribe a drug or physical

treatment unless the optometrist is a therapeutic optometrist or

licensed physician.

(b) A therapeutic optometrist may:

(1) administer, perform, or prescribe ophthalmic devices,

procedures, and appropriate medications administered by topical

or oral means, in accordance with this section and Section

351.3581, to diagnose or treat visual defects, abnormal

conditions, or diseases of the human vision system, including the

eye and adnexa; or

(2) administer medication by parenteral means for a purpose and

in a manner prescribed by Subsection (e).

(c) A therapeutic optometrist may prescribe oral medications

only in the following classifications of oral pharmaceuticals:

(1) one 10-day supply of oral antibiotics;

(2) one 72-hour supply of oral antihistamines;

(3) one seven-day supply of oral nonsteroidal

anti-inflammatories;

(4) one three-day supply of any analgesic identified in

Schedules III, IV, and V of 21 U.S.C. Section 812; and

(5) any other oral pharmaceutical recommended by the Optometric

Health Care Advisory Committee and approved by the board and the

Texas State Board of Medical Examiners.

(d) A therapeutic optometrist may independently administer oral

carbonic anhydrase inhibitors for emergency purposes only and

shall immediately refer the patient to an ophthalmologist.

(e) A therapeutic optometrist may inject appropriate medication

for a patient who has an anaphylactic reaction to counteract the

anaphylaxis. The therapeutic optometrist shall immediately refer

the patient to a physician.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.152(b), eff.

Sept. 1, 2001.

Sec. 351.3581. DIAGNOSIS AND TREATMENT OF GLAUCOMA. (a) A

therapeutic optometrist may not administer or prescribe an oral

or parenteral medication or treat glaucoma unless the therapeutic

optometrist holds a certificate issued by the board. A

therapeutic optometrist certified under this subsection shall be

known as an optometric glaucoma specialist. To obtain a

certificate, a therapeutic optometrist must as required under

Section 351.165(c):

(1) complete an instructional clinical review course; and

(2) pass an examination approved by the board.

(b) Not later than the 30th day after the date of the initial

diagnosis of glaucoma, a therapeutic optometrist shall engage in

consultation with an ophthalmologist to develop an individual

treatment plan that is approved by the therapeutic optometrist

and ophthalmologist. The parameters of the consultation shall be

at the discretion of the ophthalmologist but must at least

include confirmation of the diagnosis and a plan for comanagement

of the patient, including periodic review of the patient's

progress.

(c) A therapeutic optometrist required to engage in comanagement

consultation with an ophthalmologist shall inform the patient

diagnosed with glaucoma that the therapeutic optometrist is

required to have the diagnosis confirmed and comanaged with an

ophthalmologist of the patient's choosing or, if the patient does

not choose an ophthalmologist, an ophthalmologist practicing in

the geographic area in which the therapeutic optometrist

practices.

(d) A therapeutic optometrist shall refer a patient to an

ophthalmologist if:

(1) the patient is younger than 16 years of age and has been

diagnosed as having glaucoma;

(2) the patient has been diagnosed as having acute closed angle

glaucoma;

(3) the patient has been diagnosed as having malignant glaucoma

or neovascular glaucoma;

(4) the therapeutic optometrist determines that a patient's

glaucoma is caused by a diabetic complication and, after joint

consultation with the physician treating the diabetes and an

ophthalmologist by telephone, fax, or another method, the

physician or ophthalmologist determines that the patient should

be seen by the physician or ophthalmologist; or

(5) the therapeutic optometrist determines that a patient's

glaucoma is not responding appropriately to a treatment specified

in Subsection (f) and, after consulting a physician by telephone,

fax, or another method, the physician determines that the patient

should be seen by the physician or an appropriate specialist.

(e) A therapeutic optometrist who refers a patient to a

physician or specialist shall inform the patient that the patient

may go to any physician or specialist the patient chooses. This

subsection does not prevent a therapeutic optometrist from

recommending a physician or specialist.

(f) On making an initial diagnosis of glaucoma, a therapeutic

optometrist shall set a target pressure that is not more than 80

percent of the initial intraocular pressure. The patient's

glaucoma is not considered to be appropriately responding to

treatment if the patient fails to achieve the target pressure

within an appropriate time.

(g) Before a therapeutic optometrist may prescribe a beta

blocker, the therapeutic optometrist must take a complete case

history of the patient and determine whether the patient has had

a physical examination within the 180 days preceding the date of

taking the history. If the patient has not had a physical

examination or if the patient has a history of congestive heart

failure, bradycardia, heart block, asthma, or chronic obstructive

pulmonary disease, the therapeutic optometrist must refer the

patient to a physician for a physical examination before

initiating beta blocker therapy.

(h) A therapeutic optometrist who diagnoses acute closed angle

glaucoma may initiate appropriate emergency treatment for a

patient but shall refer the patient to a physician in a timely

manner.

(i) A physician may charge a reasonable consultation fee for a

consultation given as provided by this section.

(j) A physician to whom a patient is referred by a therapeutic

optometrist under this section shall forward to the therapeutic

optometrist, not later than the 30th day after first seeing the

patient, a written report on the results of the referral. The

therapeutic optometrist shall maintain the report in the

patient's records. A physician who, for a medically appropriate

reason, does not return a patient to the therapeutic optometrist

who referred the patient shall state in the physician's report to

the therapeutic optometrist the specific medical reason for

failing to return the patient.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.152(c), eff.

Sept. 1, 2001.

Sec. 351.359. PRESCRIPTION. (a) An ophthalmic lens

prescription must include:

(1) the signature of the optometrist or therapeutic optometrist;

and

(2) the information and parameters the optometrist or

therapeutic optometrist considers relevant or necessary.

(b) The prescription may not contain a restriction that limits

the parameters to a private label not available to the optical

industry as a whole.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.360. PROFESSIONAL STANDARD OF THERAPEUTIC OPTOMETRIST.

A therapeutic optometrist, including an optometric glaucoma

specialist, is subject to the same standard of professional care

and judgment as a person practicing as an ophthalmologist under

Subtitle B.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.152(d), eff.

Sept. 1, 2001.

Sec. 351.361. LEASE; PAYMENT BASIS; ACCOUNTS RECEIVABLE. (a)

An optometrist or therapeutic optometrist may:

(1) lease space from an establishment;

(2) pay for franchise fees or other services on a percentage or

gross receipts basis; or

(3) sell, transfer, or assign accounts receivable.

(b) Subsection (a)(2) does not authorize activity prohibited by

Section 351.408.

(c) The purpose of this section is to protect the public in the

practice of optometry or therapeutic optometry, better enable the

public to assign professional responsibility, and further

safeguard the doctor-patient relationship.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.362. PROFESSIONAL RESPONSIBILITY; NAME OF PRACTICE.

(a) An optometrist or therapeutic optometrist may practice under

a trade name, an assumed name, or the name of a professional

corporation or association.

(b) An optometrist or therapeutic optometrist practicing in this

state shall display the actual name under which the optometrist

or therapeutic optometrist is licensed by the board, so that the

name is visible to the public before entry into the optometrist's

or therapeutic optometrist's office reception area.

(c) Section 351.361(c) applies to this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.363. MERCANTILE ESTABLISHMENT. (a) To safeguard the

visual welfare of the public and the doctor-patient relationship,

assign professional responsibility, establish standards of

professional surroundings, more nearly secure to the patient the

optometrist's or therapeutic optometrist's undivided loyalty and

service, and carry out the prohibitions of this chapter against

placing an optometric or therapeutic optometric license in the

service or at the disposal of an unlicensed person, this section

applies to an optometrist or therapeutic optometrist who leases

space from and practices optometry or therapeutic optometry on

the premises of a mercantile establishment.

(b) The optometric practice must be owned by an optometrist or

therapeutic optometrist. Every phase of the practice and the

leased space of the optometric practice must be controlled

exclusively by an optometrist or therapeutic optometrist.

(c) The prescription files and business records of the

optometric practice are the sole property of the optometrist or

therapeutic optometrist and may not be involved with a mercantile

establishment or unlicensed person.

(d) The lessor of the optometric practice space may inspect

business records that are essential to the successful initiation

or continuation of a lease of space based on a percentage of

gross receipts.

(e) The leased space of the optometric practice must be definite

and apart from space used by other occupants of the premises.

Solid, opaque partitions or walls from floor to ceiling must

separate the optometric practice space from space used by other

occupants. Railings, curtains, or other similar arrangements do

not satisfy the requirements of this subsection.

(f) The leased space must have a patient's entrance opening on a

public thoroughfare, such as a public street, hall, lobby, or

corridor. An aisle of a mercantile establishment does not satisfy

the requirement of this subsection. An entrance is not considered

a patient's entrance unless actually used as an entrance by the

optometrist's or therapeutic optometrist's patients.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.364. RELATIONSHIPS WITH DISPENSING OPTICIANS. (a) If

an optometrist or therapeutic optometrist occupies space for the

practice of optometry or therapeutic optometry on premises on

which a person engages in the business of a dispensing optician,

solid partitions or walls from floor to ceiling must separate the

space occupied by the optometrist or therapeutic optometrist from

the space occupied by the dispensing optician.

(b) The space occupied by the optometrist or therapeutic

optometrist must have a patient's entrance opening on a public

thoroughfare, such as a public street, hall, lobby, or corridor.

An entrance is not considered a patient's entrance unless

actually used as an entrance by the optometrist's or therapeutic

optometrist's patients.

(c) An optometrist or therapeutic optometrist may engage in the

business of a dispensing optician, own stock in a corporation

engaged in the business of a dispensing optician, or be a partner

in a firm engaged in the business of a dispensing optician, but

the records and accounts of the business of a dispensing optician

must be kept separate from those of the optometric practice.

(d) The purpose of this section is to ensure that the practices

of optometry and therapeutic optometry are carried out in a

manner completely separate from the business of a dispensing

optician, with no control of one by the other and no solicitation

for one by the other, except as described by this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.365. PATIENT RIGHTS REGARDING SPECTACLE PRESCRIPTION.

(a) If, after examining a patient, an optometrist or therapeutic

optometrist believes that lenses are required to correct or

remedy a defect or abnormal condition of vision, the optometrist

or therapeutic optometrist shall:

(1) inform the patient; and

(2) provide the patient with a copy of the patient's spectacle

prescription.

(b) The optometrist or therapeutic optometrist shall expressly

indicate verbally or by other means that the patient has the

following alternatives for the preparation of the lenses

according to the prescription:

(1) the optometrist or therapeutic optometrist will prepare or

have the lenses prepared; or

(2) the patient may have the prescription filled by a dispensing

optician but should return for an optometrical examination of the

lenses.

(c) This section does not require an optometrist or therapeutic

optometrist to provide a prescription to a patient before the

patient has paid the examination fee.

(d) Section 351.364(d) applies to this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.366. AUTHORITY TO FORM CERTAIN JOINTLY OWNED ENTITIES.

(a) Except as provided by Section 351.361 or 351.457, an

optometrist or therapeutic optometrist and a physician may, for

the purposes described by Subsection (b), organize, jointly own,

and manage any legal entity, including:

(1) a partnership under the Texas Revised Partnership Act

(Article 6132b-1.01 et seq., Vernon's Texas Civil Statutes);

(2) a limited partnership under the Texas Revised Limited

Partnership Act (Article 6132a-1, Vernon's Texas Civil Statutes);

or

(3) a limited liability company under the Texas Limited

Liability Company Act (Article 1528n, Vernon's Texas Civil

Statutes).

(b) An entity authorized under Subsection (a) may:

(1) own real property, other physical facilities, or equipment

for the delivery of health care services or management;

(2) lease, rent, or otherwise acquire the use of real property,

other physical facilities, or equipment for the delivery of

health care services or management; or

(3) employ or otherwise use a person who is not an optometrist,

therapeutic optometrist, or physician for the delivery of health

care services or management.

(c) Only an optometrist, therapeutic optometrist, or physician

may have an ownership interest in an entity authorized under

Subsection (a). This subsection does not prohibit an entity from

making one or more payments to an owner's estate following the

owner's death under an agreement with the owner or as otherwise

authorized or required by law.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.157(a), eff.

Sept. 1, 2001.

Sec. 351.367. CONTRACT OR EMPLOYMENT WITH COMMUNITY HEALTH

CENTERS. (a) In this section, "community health center" means a

health organization that:

(1) is a nonprofit corporation under the Texas Non-Profit

Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil

Statutes) and Section 501(c)(3), Internal Revenue Code of 1986;

and

(2) is organized and operated as:

(A) a migrant, community, or homeless health center under the

authority of and in compliance with 42 U.S.C. Section 254b or

254c; or

(B) a federally qualified health center under 42 U.S.C. Section

1396d(l)(2)(B).

(b) The board by rule shall certify a health organization to

contract with or employ an optometrist or therapeutic optometrist

if the organization:

(1) applies for certification on a form approved by the board;

and

(2) presents proof satisfactory to the board that the

organization is a community health center.

(c) A community health center that contracts with or employs an

optometrist or therapeutic optometrist under this section may not

control or attempt to control the professional judgment of the

optometrist or therapeutic optometrist.

Added by Acts 2009, 81st Leg., R.S., Ch.

227, Sec. 1, eff. May 27, 2009.

SUBCHAPTER I. PROHIBITED PRACTICES IN GENERAL

Sec. 351.401. PROHIBITED OFFER, REPRESENTATION, OR DESIGNATION.

Unless a person is licensed to practice under this chapter, the

person may not:

(1) offer to practice optometry or therapeutic optometry;

(2) represent to others that the person is authorized to

practice optometry or therapeutic optometry; or

(3) use in connection with the person's name a designation

implying that the person practices optometry or therapeutic

optometry.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.402. IMPERSONATION PROHIBITED. A person may not:

(1) impersonate an optometrist or therapeutic optometrist or

falsely assume another name; or

(2) buy, sell, or fraudulently obtain an optometry diploma, an

optometry or therapeutic optometry license, or a record of

registration, or aid or abet in that purchase, sale, or

acquisition.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.403. FALSE, DECEPTIVE, OR MISLEADING ADVERTISING. (a)

A person may not publish or display, or cause or permit to be

published or displayed, by any means, including by newspaper,

radio, television, billboard, or window display, a false,

deceptive, or misleading statement or advertisement concerning

ophthalmic services or materials. In this subsection, "ophthalmic

materials" include lenses, frames, eyeglasses, or contact lenses,

or parts of lenses, frames, eyeglasses, or contact lenses.

(b) An advertisement of prescription eyeglasses or contact

lenses must contain language to the effect that an eye doctor's

prescription is required to purchase prescription eyeglasses or

contact lenses.

(c) An advertisement of the price of prescription eyeglasses or

contact lenses must contain the following information:

(1) a statement of whether the cost of an examination,

prescription services, and follow-up care by an eye doctor is

included in the price;

(2) if the advertised goods are to be available to the public at

the advertised price for less than 30 days after the date of

publication of the advertisement, a statement of the time

limitation on the offer;

(3) if the advertised goods are to be available to the public in

limited quantities and if no rainchecks are to be given on total

depletion of the inventory of the advertised goods, a statement

of the total quantity available to all customers;

(4) if the advertised goods are to be available to the public at

a limited number for each customer, a statement of the limit for

each customer; and

(5) for contact lenses, a statement of the number of lenses

included for the price specified.

(d) A person who fails to satisfy the requirements of Subsection

(b) or (c) is considered to have published a false, deceptive, or

misleading statement within the meaning of this section.

(e) A statement required by Subsection (b) or (c) must be

readily audible or readable by a person of average comprehension

or reading speed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.404. EYEGLASSES AS PRIZE OR INDUCEMENT. A person in

this state may not give or deliver, or cause to be given or

delivered, in any manner, eyeglasses as:

(1) a prize or premium; or

(2) an inducement to sell an item of merchandise, including a

book, paper, magazine, or work of literature or art.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.405. ALTERATION OF PRESCRIPTION. A person may not

alter the specifications of an ophthalmic lens prescription

without the prescribing doctor's consent.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.406. EXPIRED CONTACT LENS PRESCRIPTION. A person may

not fill an expired contact lens prescription.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.407. GOVERNMENTAL DISCRIMINATION PROHIBITED. (a) A

program supported by the state or by a political subdivision of

the state may not discriminate against a health care practitioner

because the practitioner is an optometrist or therapeutic

optometrist.

(b) A law or policy of the state or of a political subdivision

of the state that requires or encourages a person to obtain

vision care or medical eye care that is within the scope of

practice of an optometrist or therapeutic optometrist may not

discriminate against a health care practitioner because the

practitioner is an optometrist or therapeutic optometrist.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.408. CONTROL OF OPTOMETRY. (a) This section and

Sections 351.602(c)(2), 351.603(b), 351.604(3), and 351.605 shall

be liberally construed to prevent manufacturers, wholesalers, and

retailers of ophthalmic goods from controlling or attempting to

control the professional judgment, manner of practice, or

practice of an optometrist or therapeutic optometrist.

(b) In this section, "control or attempt to control the

professional judgment, manner of practice, or practice of an

optometrist or therapeutic optometrist" includes:

(1) setting or attempting to influence the professional fees or

office hours of an optometrist or therapeutic optometrist;

(2) restricting or attempting to restrict an optometrist's or

therapeutic optometrist's freedom to see a patient by

appointment;

(3) terminating or threatening to terminate an agreement,

including a lease, or other relationship in an attempt to control

the professional judgment, manner of practice, or practice of an

optometrist or therapeutic optometrist;

(4) providing, hiring, or sharing employees, business services,

or similar items to or with an optometrist or therapeutic

optometrist; and

(5) making or guaranteeing a loan to an optometrist or

therapeutic optometrist in excess of the value of the collateral

securing the loan.

(c) A manufacturer, wholesaler, or retailer of ophthalmic goods

may not directly or indirectly:

(1) control or attempt to control the professional judgment,

manner of practice, or practice of an optometrist or therapeutic

optometrist;

(2) employ or contract for the services of an optometrist or

therapeutic optometrist if part of the optometrist's or

therapeutic optometrist's duties involves the practice of

optometry or therapeutic optometry; or

(3) pay an optometrist or therapeutic optometrist for a service

not provided.

(d) This section does not apply to a manufacturer, wholesaler,

or retailer of ophthalmic goods who is an optometrist,

therapeutic optometrist, or licensed physician or a legal entity

wholly owned and controlled by at least one optometrist,

therapeutic optometrist, or licensed physician, unless the

optometrist, therapeutic optometrist, or legal entity has offices

at more than three locations.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.409. PROHIBITED ACTIVITY BY UNLICENSED PERSON. An

unlicensed person may not engage in any activity prohibited by

this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER J. PROHIBITED PRACTICES BY LICENSE HOLDER

Sec. 351.451. PROHIBITED TREATMENT BY LICENSE HOLDER. (a) An

optometrist or therapeutic optometrist may not provide a person

with treatment except as authorized by law.

(b) An optometrist or therapeutic optometrist who violates

Subsection (a) is considered to be practicing medicine without a

license and, in addition to the penalties prescribed for a

violation of this chapter, is subject to the penalty for the

practice of medicine without a license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.452. PROHIBITED USE OF PHARMACEUTICAL AGENT. A

therapeutic optometrist may not use a pharmaceutical agent not

authorized by the board or by law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.4521. PERFORMANCE OF SURGERY PROHIBITED. A therapeutic

optometrist may not perform surgery or laser surgery.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.152(e), eff.

Sept. 1, 2001.

Sec. 351.453. EXAMINATION REQUIRED FOR PRESCRIPTION. An

optometrist or therapeutic optometrist may not sign, or cause to

be signed, an ophthalmic lens prescription without first

personally examining the eyes of the person for whom the

prescription is made.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.454. CONTAGIOUS OR INFECTIOUS DISEASE. (a) An

optometrist or therapeutic optometrist may not practice optometry

or therapeutic optometry while knowingly suffering from a

contagious or infectious disease, as defined by the Texas

Department of Health, if the disease is one that could reasonably

be transmitted in the normal performance of optometry or

therapeutic optometry.

(b) The board by rule shall adopt guidelines that define,

according to guidelines issued by the Texas Department of Health

and specific to the practice of optometry or therapeutic

optometry, each disease or type of disease that could reasonably

be transmitted in the normal performance of optometry or

therapeutic optometry.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.455. PRACTICE PROHIBITED FROM HOUSE TO HOUSE. (a) A

person may not practice optometry or therapeutic optometry from

house to house or on the streets or highways, notwithstanding any

laws for the licensing of peddlers.

(b) Subsection (a) does not prohibit an optometrist, therapeutic

optometrist, or licensed physician from attending, prescribing

for, or providing eyeglasses or ophthalmic lenses to a person:

(1) who, because of illness or physical or mental infirmity, is

confined to the place the person resides; or

(2) in response to an unsolicited request or call for those

services.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.456. PRACTICE PROHIBITED DURING LICENSE SUSPENSION OR

REVOCATION. A person may not practice optometry or therapeutic

optometry while the person's license is suspended or revoked.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.457. PROFESSIONAL RESPONSIBILITY; FEES. (a) An

optometrist or therapeutic optometrist may not directly or

indirectly divide, share, split, or allocate a fee for optometric

services or materials with:

(1) a layperson, firm, or corporation; or

(2) another optometrist, therapeutic optometrist, or licensed

physician, except on the basis of a division of service or

responsibility.

(b) Subsection (a) does not:

(1) prevent an optometrist or therapeutic optometrist from

paying an employee in the regular course of employment;

(2) prevent establishment of a partnership for the practice of

optometry or therapeutic optometry; or

(3) prohibit an optometrist or therapeutic optometrist from

being employed on a salary, with or without a bonus arrangement,

by an optometrist, therapeutic optometrist, or licensed

physician, regardless of the amount of supervision exerted by the

employer over the office in which the employee works.

(c) A bonus arrangement described by Subsection (b)(3) may not

be based on the business or income of an optical company.

(d) Section 351.361(c) applies to this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.458. PROFESSIONAL RESPONSIBILITY; USE OF NAME OR

PROFESSIONAL IDENTIFICATION. (a) An optometrist or therapeutic

optometrist may not use, or cause or allow to be used, the

optometrist's or therapeutic optometrist's name or professional

identification, as authorized by Chapter 104, on or near the

door, window, wall, directory, sign, or listing of an office or

place of practice, unless the optometrist or therapeutic

optometrist is actually present and practicing optometry or

therapeutic optometry in that office or place during the hours it

is open to the public for the practice of optometry or

therapeutic optometry.

(b) An optometrist or therapeutic optometrist may not practice

in an office or place where a name or professional identification

on or near the door, window, wall, directory, sign, or listing of

the office or place, or where a name or professional

identification used in connection with the office or place,

indicates that it is owned, operated, supervised, staffed,

directed, or attended by a person not actually present and

practicing optometry or therapeutic optometry in that office or

place during the hours it is open to the public for the practice

of optometry or therapeutic optometry.

(c) To be actually present for purposes of Subsections (a) and

(b), the optometrist or therapeutic optometrist must be

physically present in the office or place of practice:

(1) for more than half of the total number of hours the office

or place is open to the public for the practice of optometry or

therapeutic optometry in each calendar month for at least nine

months in each calendar year; or

(2) for at least half of the time the optometrist or therapeutic

optometrist conducts or supervises the practice of optometry or

therapeutic optometry.

(d) To be practicing optometry or therapeutic optometry for

purposes of Subsections (a) and (b), the optometrist or

therapeutic optometrist must regularly and personally in the

office or place of practice:

(1) examine the eyes of some of the persons for whom

prescriptions have been issued in that office or place; or

(2) supervise those eye examinations.

(e) This section does not require the physical presence of a

person who is ill, injured, or otherwise temporarily

incapacitated.

(f) Section 351.361(c) applies to this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.459. MERCANTILE ESTABLISHMENT; PROHIBITED ACTS. (a)

This section applies to an optometrist or therapeutic optometrist

who leases space from and practices optometry or therapeutic

optometry on the premises of a mercantile establishment.

(b) An optometrist or therapeutic optometrist may not:

(1) conduct a phase of practice as a department or concession of

a mercantile establishment; or

(2) display a legend or sign stating "Optical Department,"

"Optometrical Department," or a similar message on the premises

of a mercantile establishment or in advertising.

(c) An optometrist or therapeutic optometrist may not permit the

optometrist's or therapeutic optometrist's name or practice to be

directly or indirectly used in connection with a mercantile

establishment in any manner, including in advertising, displays,

or signs.

(d) The credit account of a patient of an optometrist or

therapeutic optometrist must be with the optometrist or

therapeutic optometrist and not with the credit department of the

mercantile establishment. This subsection does not prevent the

optometrist or therapeutic optometrist from subsequently selling,

transferring, or assigning that account.

(e) Section 351.363(a) applies to this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.460. RELATIONSHIPS WITH DISPENSING OPTICIANS;

PROHIBITED ACTS. (a) A person who is engaged in the business of

a dispensing optician, other than an optometrist, therapeutic

optometrist, or licensed physician, may not have:

(1) an interest in the practice, books, records, files,

equipment, or materials of an optometrist or therapeutic

optometrist; or

(2) except as provided by Subsection (c), an interest in the

premises or space occupied by an optometrist or therapeutic

optometrist for the practice of optometry or therapeutic

optometry.

(b) An optometrist, therapeutic optometrist, or licensed

physician who is engaged in the business of a dispensing optician

and who owns an interest in the practice, books, records, files,

equipment, or materials of another optometrist or therapeutic

optometrist shall maintain a separate set of books, records,

files, and accounts in connection with that interest.

(c) Subsection (a)(2) does not apply if the interest is a lease

for a specific term without retention of the present right of

occupancy on the part of the dispensing optician.

(d) Section 351.364(d) applies to this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER K. DISCIPLINARY PROCEDURES

Sec. 351.501. DENIAL OF LICENSE AND DISCIPLINARY ACTION BY

BOARD. (a) On the vote of five or more members, the board may

refuse to issue a license to an applicant, revoke or suspend a

license, place on probation a person whose license has been

suspended, impose a fine, impose a stipulation, limitation, or

condition relating to continued practice, including conditioning

continued practice on counseling or additional education, or

reprimand a license holder if the board determines that:

(1) the applicant or license holder is guilty of fraud, deceit,

dishonesty, or misrepresentation in the practice of optometry or

therapeutic optometry or in seeking admission to that practice;

(2) the applicant or license holder is unfit or incompetent by

reason of negligence;

(3) the applicant or license holder has been convicted of a

misdemeanor involving moral turpitude or a felony;

(4) the applicant or license holder:

(A) is a habitual drunkard;

(B) is addicted to the use of morphine, cocaine, or other drugs

having similar effect;

(C) has become insane; or

(D) has been found by a court to be of unsound mind;

(5) the license holder has directly or indirectly employed,

hired, procured, or induced a person to practice optometry or

therapeutic optometry in this state without a license;

(6) the license holder has directly or indirectly aided or

abetted an unlicensed person in the practice of optometry or

therapeutic optometry;

(7) the license holder has placed the holder's license at the

disposal or service of, including lending, leasing, or renting

to, a person not licensed to practice optometry or therapeutic

optometry in this state;

(8) the applicant or license holder has wilfully or repeatedly

violated this chapter or a board rule adopted under this chapter;

(9) the license holder has wilfully or repeatedly represented to

a member of the public that the license holder is authorized or

competent to cure or treat an eye disease beyond the

authorization granted by this chapter;

(10) the license holder has had the right to practice optometry

or therapeutic optometry suspended or revoked by a federal agency

for a cause that the board believes warrants that action;

(11) the applicant or license holder has acted to deceive,

defraud, or harm the public;

(12) the applicant or license holder is guilty of gross

incompetence in the practice of optometry or therapeutic

optometry;

(13) the applicant or license holder has engaged in a pattern of

practice or other behavior demonstrating a wilful provision of

substandard care;

(14) the applicant or license holder has committed an act of

sexual abuse, misconduct, or exploitation with a patient or has

otherwise unethically or immorally abused the doctor-patient

relationship;

(15) the applicant or license holder has prescribed, sold,

administered, distributed, or given a drug legally classified as

a controlled substance or as an addictive or dangerous drug for

other than an accepted diagnostic or therapeutic purpose;

(16) the applicant or license holder has failed to report to the

board the relocation of the applicant's or license holder's

office not later than the 30th day after the date of relocation,

whether in or out of this state; or

(17) the license holder has practiced or attempted to practice

optometry while the license holder's license was suspended.

(b) A violation of this chapter is not a violation for purposes

of disciplinary action under Subsections (a)(8) and (9) if the

violation occurs at least four years before the date a complaint

is filed that results in a disciplinary hearing before the board

on that complaint.

(c) Notwithstanding Subsection (a), the board may not, as part

of a disciplinary action, order a license holder to acquire a

license or certificate of a different or higher class or type

than the license holder holds at the time of the disciplinary

action.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

101, Sec. 1.018, eff. September 1, 2005.

Sec. 351.5015. TEMPORARY SUSPENSION OR RESTRICTION OF LICENSE.

(a) The board shall appoint a three-member disciplinary panel

consisting of board members to determine whether a license issued

to a person under this chapter should be temporarily suspended or

restricted.

(b) If the disciplinary panel determines from the evidence

presented to the panel that a license holder would, by the

person's continuation in the practice of optometry or therapeutic

optometry, constitute a continuing threat to the public welfare,

the disciplinary panel shall temporarily suspend or restrict the

license holder's license.

(c) The disciplinary panel may temporarily suspend or restrict a

license under this section without notice or hearing if:

(1) the board immediately provides notice of the suspension or

restriction to the license holder; and

(2) a hearing before the disciplinary panel concerning the

temporary suspension or restriction is scheduled for the earliest

possible date following the suspension or restriction.

(d) Notwithstanding Chapter 551, Government Code, the

disciplinary panel may hold a meeting by telephone conference

call if immediate action is required and convening of the panel

at one location is inconvenient for any member of the

disciplinary panel.

(e) After the hearing described by Subsection (c)(2), if the

disciplinary panel affirms the temporary suspension or

restriction of the license holder's license, the board shall

schedule an informal settlement conference that meets the

requirements of Section 2001.054(c), Government Code, to be held

as soon as practicable, unless the license holder waives the

informal settlement conference or an informal settlement

conference has already been held with regard to the issues that

are the basis for the temporary suspension or restriction.

(f) If the license holder is unable to show compliance at the

informal settlement conference regarding the issues that are the

basis for the temporary suspension or restriction, a board

representative shall file a charge under Section 351.503 as soon

as practicable.

(g) If after the hearing described by Subsection (c)(2) the

disciplinary panel does not temporarily suspend or restrict the

license holder's license, the facts that were the basis for the

temporary suspension or restriction may not be the sole basis for

another proceeding to temporarily suspend or restrict the license

holder's license. The board may use those same facts in a

subsequent investigation to obtain new information that may be

the basis for the temporary suspension or restriction of the

license holder's license. For purposes of this subsection, facts

that are the basis for the temporary suspension or restriction of

a license holder's license include facts presented to the

disciplinary panel and facts presented by the board or a

representative of the board at the time evidence was presented to

the disciplinary panel.

Added by Acts 2005, 79th Leg., Ch.

101, Sec. 1.019, eff. September 1, 2005.

Sec. 351.502. WILFUL OR REPEATED NONCOMPLIANCE. (a) The board

shall consider the wilful or repeated failure or refusal of an

optometrist or therapeutic optometrist to comply with the

requirements of Sections 351.353, 351.359, and 351.405 as prima

facie evidence that the optometrist or therapeutic optometrist is

unfit or incompetent by reason of negligence within the meaning

of Section 351.501(a)(2) and as sufficient ground for the filing

of charges to revoke or suspend a license.

(b) The board shall consider the wilful or repeated failure or

refusal of an optometrist or therapeutic optometrist to comply

with the requirements of Sections 351.361, 351.362, 351.457, and

351.458 as prima facie evidence that the optometrist or

therapeutic optometrist has violated this chapter and as

sufficient ground for the filing of charges to revoke or suspend

a license.

(c) Section 351.361(c) applies to Subsection (b).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.503. DISCIPLINARY PROCEEDINGS. (a) A person may

initiate disciplinary proceedings under Section 351.501 by filing

a charge with the board in writing and under oath.

(b) A person is entitled to a hearing conducted by the State

Office of Administrative Hearings if:

(1) a charge is filed against the person; or

(2) the board proposes to:

(A) refuse the person's application for a license; or

(B) suspend or revoke the person's license.

(c) Disciplinary proceedings are governed by Chapter 2001,

Government Code.

(d) A charge filed under Section 351.502(a) must state each

specific instance of alleged noncompliance. At a hearing on the

charge, the person charged has the burden of establishing, in

each instance in which proof of noncompliance is adduced, that

compliance was not necessary to a proper examination of the

patient in that particular case.

(e) A charge filed under Section 351.502(b) must state each

specific instance of alleged noncompliance.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.504. JUDICIAL REVIEW. A petition for judicial review

of a board action may be filed in a district court in the county

of residence of the person against whom the original charge was

filed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.505. REISSUANCE OF LICENSE AFTER REVOCATION. (a) A

person whose license has been revoked:

(1) may not apply for reissuance under Subsection (b) before the

first anniversary of the date of revocation; and

(2) must apply in any manner required by the board.

(b) On application, the board may reissue a license to practice

optometry or therapeutic optometry to a person whose license has

been revoked.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.506. PROBATION. If a license suspension is probated,

the board may require the license holder to:

(1) report regularly to the board on matters that are the basis

of the probation;

(2) limit practice to the areas prescribed by the board; or

(3) continue or review professional education until the license

holder attains a degree of skill satisfactory to the board in

those areas that are the basis of the probation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.507. INFORMAL PROCEEDINGS; INFORMAL SETTLEMENT

CONFERENCE AND REFUNDS. (a) The board by rule shall adopt

procedures governing:

(1) informal disposition of a contested case under Section

2001.056, Government Code; and

(2) an informal proceeding held in compliance with Section

2001.054, Government Code.

(b) The board by rule shall establish procedures by which a

panel of board members may conduct an informal settlement

conference to resolve a complaint against a person licensed under

this chapter.

(c) Procedures established under Subsection (b) must:

(1) require that at least one board member who represents the

public be included in the panel conducting the conference;

(2) require that the two board members who reviewed and

investigated a complaint under Section 351.2036(c) be included in

the panel conducting the conference;

(3) require the panel conducting the conference to use the

standardized penalty schedule adopted by the board under Section

351.552(c) to determine the appropriate disciplinary action, if

any, to recommend to the board;

(4) require a complaint settlement recommended by the panel to

be approved by the board; and

(5) require the panel conducting the conference to:

(A) recommend settlement of the complaint to the board; or

(B) refer the complaint to the State Office of Administrative

Hearings for a formal hearing and notify the board of the

referral.

(d) The board may order a person licensed under this chapter to

issue a refund to a patient as provided in an agreement resulting

from an informal settlement conference instead of or in addition

to assessing an administrative penalty against the person under

Subchapter L. The amount of a refund ordered under this

subsection may not exceed the amount the patient paid to the

license holder for an examination. The board may not require

payment of other damages or estimate harm in a restitution order.

(e) Rules adopted under this section must:

(1) provide the complainant and the license holder with an

opportunity to be heard; and

(2) require the presence of the attorney general to advise the

board or the board's employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

101, Sec. 1.020, eff. September 1, 2005.

Sec. 351.508. RECUSAL REQUIRED. A member of the board who

reviews and investigates a complaint under Section 351.2036(c) or

participates in an informal settlement conference under Section

351.507 may not vote on any disciplinary action following the

informal settlement conference concerning the complaint and shall

recuse himself or herself from voting on any disciplinary action

following the informal settlement conference concerning the

complaint.

Added by Acts 2005, 79th Leg., Ch.

101, Sec. 1.021, eff. September 1, 2005.

SUBCHAPTER L. ADMINISTRATIVE PENALTY

Sec. 351.551. IMPOSITION OF PENALTY. The board may impose an

administrative penalty on a person licensed or regulated under

this chapter who violates this chapter or a rule or order adopted

under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.552. AMOUNT OF PENALTY. (a) The amount of an

administrative penalty may not exceed $2,500 for each violation.

Each day a violation continues or occurs is a separate violation.

(b) The amount of the penalty shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of any prohibited acts, and

the hazard or potential hazard created to the health, safety, or

economic welfare of the public;

(2) the economic harm to property or the environment caused by

the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

(c) The board by rule shall develop and publish a standardized

penalty schedule based on the criteria listed in Subsection (b).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

101, Sec. 1.022, eff. September 1, 2005.

Sec. 351.553. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a)

If the executive director or a subcommittee of the board

appointed for that purpose determines that a violation has

occurred, the executive director or subcommittee may issue a

report to the board stating:

(1) the facts on which the determination is based; and

(2) the recommendation of the executive director or subcommittee

on the imposition of the administrative penalty, including a

recommendation on the amount of the penalty.

(b) A subcommittee of the board appointed under Subsection (a)

must include at least one public member of the board.

(c) Not later than the 14th day after the date the report is

issued, the executive director or subcommittee shall give written

notice of the report to the person. The notice may be given by

certified mail.

(d) The notice issued under this section must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended penalty; and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.554. PENALTY TO BE PAID OR HEARING REQUESTED. (a) Not

later than the 20th day after the date the person receives the

notice under Section 351.553, the person in writing may:

(1) accept the determination and recommended administrative

penalty of the executive director or subcommittee; or

(2) request a hearing on the occurrence of the violation, the

amount of the penalty, or both.

(b) If the person accepts the determination and recommended

penalty of the executive director or subcommittee, the board by

order shall approve the determination and impose the recommended

penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.555. HEARING ON RECOMMENDATIONS. (a) If the person

requests a hearing or fails to respond in a timely manner to the

notice, the executive director shall set a hearing and give

notice of the hearing to the person.

(b) An administrative law judge of the State Office of

Administrative Hearings shall hold the hearing. The

administrative law judge shall:

(1) make findings of fact and conclusions of law; and

(2) promptly issue to the board a proposal for decision as to

the occurrence of the violation and the amount of any proposed

administrative penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.556. DECISION BY BOARD. (a) Based on the findings of

fact, conclusions of law, and proposal for decision, the board by

order may determine that:

(1) a violation occurred and impose an administrative penalty;

or

(2) a violation did not occur.

(b) The notice of the board's order given to the person under

Chapter 2001, Government Code, must include a statement of the

person's right to judicial review of the order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.557. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Not later than the 30th day after the date the board's order

becomes final, the person shall:

(1) pay the administrative penalty;

(2) pay the penalty and file a petition for judicial review

contesting the fact of the violation, the amount of the penalty,

or both; or

(3) without paying the penalty, file a petition for judicial

review contesting the fact of the violation, the amount of the

penalty, or both.

(b) Within the 30-day period, a person who acts under Subsection

(a)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving to the court a supersedeas bond that is approved by

the court and that:

(i) is for the amount of the penalty; and

(ii) is effective until judicial review of the board's order is

final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the executive director by

certified mail.

(c) If the executive director receives a copy of an affidavit

under Subsection (b)(2), the executive director may file with the

court a contest to the affidavit not later than the fifth day

after the date the copy is received.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay enforcement of

the penalty on finding that the alleged facts are true. The

person who files an affidavit has the burden of proving that the

person is financially unable to pay the penalty and to give a

supersedeas bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.558. COLLECTION OF PENALTY. If the person does not pay

the administrative penalty and the enforcement of the penalty is

not stayed, the executive director may refer the matter to the

attorney general for collection of the penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.559. DETERMINATION BY COURT. (a) If a court sustains

the determination that a violation occurred, the court may uphold

or reduce the amount of the administrative penalty and order the

person to pay the full or reduced penalty.

(b) If the court does not sustain the determination that a

violation occurred, the court shall order that a penalty is not

owed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.560. REMITTANCE OF PENALTY AND INTEREST. (a) If after

judicial review, the administrative penalty is reduced or not

imposed by the court, the court shall, after the judgment becomes

final:

(1) order that the appropriate amount, plus accrued interest, be

remitted to the person if the person paid the penalty; or

(2) order the release of the bond in full if the penalty is not

imposed or order the release of the bond after the person pays

the penalty imposed if the person posted a supersedeas bond.

(b) The interest paid under Subsection (a)(1) is the rate

charged on loans to depository institutions by the New York

Federal Reserve Bank. The interest shall be paid for the period

beginning on the date the penalty is paid and ending on the date

the penalty is remitted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.561. ADMINISTRATIVE PROCEDURE. A proceeding under this

subchapter is subject to Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER M. OTHER PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 351.601. MONITORING LICENSE HOLDER. The board by rule

shall develop a system for monitoring a license holder's

compliance with the requirements of this chapter. Rules adopted

under this section must include procedures to:

(1) monitor for compliance a license holder who is ordered by

the board to perform certain acts; and

(2) identify and monitor each license holder who represents a

risk to the public.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.602. INJUNCTION; DAMAGES. (a) The board may sue in

the board's own name to enjoin a violation of this chapter. This

remedy is in addition to any other action authorized by law.

(b) A person injured by another person who violates Section

351.251, 351.409, or 351.607 may institute an action in district

court in Travis County or in the county in which the violation is

alleged to have occurred for injunctive relief or damages plus

court costs and reasonable attorney's fees.

(c) A person may institute an action in a district court in the

county in which the violation is alleged to have occurred for

injunctive relief or damages plus court costs and reasonable

attorney's fees if the person is injured by another person who

violates:

(1) Section 351.403; or

(2) Section 351.408.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.603. ENFORCEMENT BY ATTORNEY GENERAL OR BOARD; CIVIL

PENALTY. (a) The attorney general or board may institute an

action in a district court in the county in which a violation of

Section 351.251, 351.403, 351.409, or 351.607 is alleged to have

occurred for injunctive relief and a civil penalty not to exceed

$10,000 for each violation plus court costs and reasonable

attorney's fees.

(b) The attorney general or board may institute an action

against a manufacturer, wholesaler, or retailer of ophthalmic

goods in a district court in the county in which a violation of

Section 351.408 is alleged to have occurred for injunctive relief

and a civil penalty not to exceed $1,000 for each day of a

violation plus court costs and reasonable attorney's fees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.604. DECEPTIVE TRADE PRACTICES. A violation of any of

the following sections is actionable under Subchapter E, Chapter

17, Business & Commerce Code:

(1) Section 351.251;

(2) Section 351.403;

(3) Section 351.408;

(4) Section 351.409; or

(5) Section 351.607.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.605. LESSEE ENTITLED TO REMEDIES. A person injured as

a result of a violation of Section 351.408, including an

optometrist who is a lessee of a manufacturer, wholesaler, or

retailer, is entitled to the remedies in Sections 351.602(c)(2),

351.603(b), and 351.604(3).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.606. GENERAL CRIMINAL PENALTY. (a) A person commits

an offense if the person violates this chapter.

(b) An offense under Subsection (a) is a misdemeanor punishable

by:

(1) a fine of not less than $100 or more than $1,000;

(2) confinement in county jail for a term of not less than two

months or more than six months; or

(3) both the fine and confinement.

(c) A separate offense is committed each day a violation of this

chapter occurs or continues.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.607. DISPENSING CONTACT LENSES; PENALTY. (a) A person

commits an offense if the person dispenses a contact lens by mail

or otherwise to a patient in this state without having a valid

prescription signed by an optometrist, therapeutic optometrist,

or licensed physician.

(b) An offense under Subsection (a) is a misdemeanor punishable

by a fine of $1,000 for each lens dispensed. The fine is in

addition to any other penalty imposed under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 351.608. CEASE AND DESIST ORDER. (a) If it appears to the

board that a person is engaging in an act or practice that

constitutes the practice of optometry or therapeutic optometry

without a license or certificate under this chapter, the board,

after notice and opportunity for a hearing, may issue a cease and

desist order prohibiting the person from engaging in the

activity.

(b) Notwithstanding Section 351.551, the board may impose an

administrative penalty under Subchapter L against a person who

violates an order issued under this section.

Added by Acts 2005, 79th Leg., Ch.

101, Sec. 1.023, eff. September 1, 2005.



CHAPTER 352. OPTICIANS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE F. PROFESSIONS RELATED TO EYES AND VISION

CHAPTER 352. OPTICIANS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 352.001. SHORT TITLE. This chapter may be cited as the

Opticians' Registry Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 352.002. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Health.

(2) "Contact lens dispensing" means fabricating, ordering,

mechanically adjusting, dispensing, selling, and delivering to a

consumer contact lenses in accordance with a prescription from a

physician, optometrist, or therapeutic optometrist, along with

appropriate instructions for the care and handling of the lenses.

The term does not include, unless directed or approved by a

physician:

(A) taking any measurements of the eye or the cornea; or

(B) evaluating the physical fit of contact lenses.

(3) "Contact lens prescription" means a written specification

from a physician, optometrist, or therapeutic optometrist for

therapeutic, corrective, or cosmetic contact lenses that states

the refractive power of the product and other information

required to be in the specification by the physician,

optometrist, therapeutic optometrist, Texas State Board of

Medical Examiners, or Texas Optometry Board.

(4) "Department" means the Texas Department of Health.

(5) "Dispensing optician" or "ophthalmic dispenser" means a

person who provides or offers to provide spectacle or contact

lens dispensing services or products to the public.

(6) "Spectacle dispensing" means designing, verifying, fitting,

adjusting, selling, or delivering to a consumer fabricated and

finished ophthalmic devices, including spectacle lenses and

frames but excluding contact lenses, in accordance with a

prescription from a physician, therapeutic optometrist, or

optometrist. The term includes:

(A) prescription analysis and interpretation;

(B) the measurement of the face, including interpupillary

distances, to determine the size, shape, and specifications of

the spectacle lenses or frames best suited to the wearer's needs;

(C) the preparation and delivery of a work order to a laboratory

technician engaged in grinding lenses and fabricating spectacles;

(D) the verification of the quality of finished spectacle

lenses;

(E) the adjustment of spectacle lenses or frames to the wearer's

face; and

(F) the adjustment, repair, replacement, or reproduction of a

previously prepared, specially fabricated ophthalmic device.

(7) "Spectacle prescription" means a written specification by a

physician, therapeutic optometrist, or optometrist for

therapeutic or corrective lenses that states the refractive power

of the lenses and other information included in the specification

by the physician, therapeutic optometrist, or optometrist.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 352.003. EFFECT OF CHAPTER. (a) This chapter does not:

(1) authorize a dispensing optician to perform an act on the

optician's own authority that the optician is not otherwise

authorized to perform, including an act that constitutes the

practice of medicine, therapeutic optometry, or optometry;

(2) prevent or restrict a person licensed in this state under

another law from engaging in the profession or occupation for

which the person is licensed without being registered under this

chapter;

(3) prevent or restrict an employee of a person licensed in this

state from performing an employment duty required by the licensed

person without being registered under this chapter;

(4) prevent or restrict an individual, firm, or corporation from

employing a person registered under this chapter or from engaging

in spectacle or contact lens dispensing through a person

registered under this chapter who is employed at the location at

which the dispensing occurs;

(5) prevent or restrict an individual, firm, or corporation from

employing a person as an assistant, trainee, or apprentice to:

(A) engage in spectacle or contact lens dispensing; or

(B) provide instruction in the care and handling of contact

lenses;

(6) prohibit the Texas State Board of Medical Examiners, the

Texas Optometry Board, the attorney general, or another person

authorized by law from bringing an appropriate action to enforce

a state statute relating to the practice of medicine, therapeutic

optometry, or optometry without a license; or

(7) require that a person be registered:

(A) under this chapter to sell or dispense contact lenses; or

(B) as a contact lens dispenser to work in a contact lens

manufacturing facility that does not sell its finished product

directly to the public.

(b) This chapter or another state law relating to a dispensing

optician does not prevent or restrict a physician from:

(1) treating or prescribing for a patient; or

(2) directing or instructing a person under the physician's

control or supervision to aid or minister to the needs of a

patient according to a specific direction, order, instruction, or

prescription.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. POWERS AND DUTIES OF DEPARTMENT AND BOARD

Sec. 352.051. ADMINISTRATION OF CHAPTER. The department shall

administer this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 352.052. DEPARTMENT STAFF. The department may employ

administrative and clerical staff as necessary to carry out this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 352.053. RULEMAKING. (a) The board shall adopt procedural

rules to implement the registration procedures under this

chapter.

(b) The board may adopt substantive and procedural rules

relating to:

(1) establishing minimum requirements for the registration of a

dispensing optician;

(2) suspending, denying, or revoking a certificate of

registration or placing a certificate holder on probation;

(3) prescribing fees under this chapter; and

(4) adopting forms required by this chapter.

(c) The board may not adopt substantive rules relating to this

chapter other than substantive rules described by Subsection (b)

of this section, Section 352.055, and Section 352.153.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.158(a), eff.

Sept. 1, 2001.

Sec. 352.054. FEES. The board by rule shall prescribe fees in

reasonable amounts sufficient to cover the costs of administering

this chapter, including fees for:

(1) an initial application for a certificate of registration;

(2) issuance of a certificate of registration;

(3) issuance of a renewal certificate of registration; and

(4) issuance of a duplicate certificate of registration or

duplicate renewal certificate of registration.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1196, Sec. 1, eff. Sept. 1,

2001.

Sec. 352.055. RULES REGARDING ADVERTISING OR COMPETITIVE

BIDDING. (a) The board may not adopt rules restricting

advertising or competitive bidding by a registrant except to

prohibit false, misleading, or deceptive practices.

(b) In its rules to prohibit false, misleading, or deceptive

practices, the board may not include a rule that:

(1) restricts the use of any medium for advertising;

(2) restricts the use of a registrant's personal appearance or

voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

registrant; or

(4) restricts the registrant's advertisement under a trade name.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.159(a), eff.

Sept. 1, 2001.

SUBCHAPTER C. CERTIFICATE OF REGISTRATION

Sec. 352.101. REPRESENTATION TO PUBLIC. (a) A person may not

represent to the public that the person is a "Registered

Dispensing Optician" or "Registered Spectacle Dispenser" unless

the person is registered as a spectacle dispensing optician and

complies with this chapter.

(b) A person may not represent to the public that the person is

a "Registered Contact Lens Dispenser" or "Registered Contact Lens

Technician" unless the person is registered as a contact lens

dispenser and complies with this chapter.

(c) A person may not use abbreviations or other letters to

represent that the person is registered.

(d) A person properly registered under this chapter may

represent to the public that the person is a "Registered

Dispensing Optician," "Registered Spectacle Dispenser,"

"Registered Contact Lens Technician," or "Registered Contact Lens

Dispenser."

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 352.102. ISSUANCE OF CERTIFICATE; QUALIFICATIONS. (a) The

department shall issue a certificate of registration to an

applicant who:

(1) applies and pays a registration fee;

(2) presents evidence satisfactory to the department that the

applicant has successfully completed the number of classroom

hours of training required by the board; and

(3) passes the appropriate examination required under Section

352.103.

(b) The board may not require more than 30 classroom hours of

training as a prerequisite to registration.

(c) A person may qualify and be registered as a spectacle

dispenser, contact lens dispenser, or both.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 352.103. EXAMINATIONS. (a) At least once a year, the

department shall administer to applicants for certificates of

registration a written qualifying spectacle dispensing

examination and a written qualifying contact lens dispensing

examination.

(b) The examinations shall be professionally constructed and

validated and objectively administered and scored.

(c) A person who fails an examination may apply to take a

subsequent examination. A person who fails two successive

examinations may not apply to take a subsequent examination until

the person completes remedial work required by the department.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 352.1031. NOTICE OF EXAMINATION RESULTS. (a) Not later

than the 30th day after the date a person takes a qualifying

examination under this chapter, the department shall notify the

person of the results of the examination.

(b) If the examination is graded or reviewed by a testing

service:

(1) the department shall notify the person of the results of the

examination not later than the 14th day after the date the

department receives the results from the testing service; and

(2) if notice of the examination results will be delayed for

longer than 90 days after the examination date, the department

shall notify the person of the reason for the delay before the

90th day.

(c) The department may require a testing service to notify a

person of the results of the person's examination.

(d) If requested in writing by a person who fails a qualifying

examination administered under this chapter, the department shall

provide to the person an analysis of the person's performance on

the examination.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.160(a), eff.

Sept. 1, 2001.

Sec. 352.104. CERTIFICATE DISPLAY; SURRENDER. (a) A person

issued a certificate of registration shall publicly display the

certificate in an appropriate manner specified by board rule.

(b) The certificate is the property of the department and shall

be surrendered on demand.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. RENEWAL OF CERTIFICATE OF REGISTRATION

Sec. 352.151. TERM OF CERTIFICATE. (a) A certificate of

registration is valid for one year after the date of issuance.

(b) The department shall adopt a system under which certificates

of registration expire and are renewed on various dates.

(c) Not later than the 30th day before the date a person's

certificate of registration is scheduled to expire, the

department shall send written notice of the impending expiration

to the person at the person's last known address according to the

records of the department.

(d) A person whose certificate of registration has expired may

not make a representation for which a certificate of registration

is required under Section 352.101 until the certificate has been

renewed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.161(a), eff.

Sept. 1, 2001.

Sec. 352.152. RENEWAL OF CERTIFICATE. (a) To renew a

certificate of registration, a person must submit an application

for renewal in the manner prescribed by the board.

(b) The application must be accompanied by evidence that the

applicant has successfully completed the continuing education

courses required by board rule.

(c) A person who is otherwise eligible to renew a certificate of

registration may renew an unexpired certificate by paying the

required renewal fee to the department before the expiration date

of the certificate.

(d) A person whose certificate of registration has been expired

for 90 days or less may renew the certificate by paying to the

department a renewal fee that is equal to 1-1/2 times the

normally required renewal fee.

(e) A person whose certificate of registration has been expired

for more than 90 days but less than one year may renew the

certificate by paying to the department a renewal fee that is

equal to two times the normally required renewal fee.

(f) A person whose certificate of registration has been expired

for one year or more may not renew the certificate. The person

may obtain a new certificate of registration by complying with

the requirements and procedures, including the examination

requirements, for an original certificate.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.161(b), eff.

Sept. 1, 2001.

Sec. 352.153. CONTINUING EDUCATION. (a) The board shall

recognize, prepare, or administer continuing education programs

for its registrants. A person registered under this chapter must

participate in the programs to the extent required by the board

to keep the person's certificate of registration.

(b) The board may not require more than 10 classroom hours of

continuing education courses each year.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.161(c), eff.

Sept. 1, 2001.

Sec. 352.154. RENEWAL OF EXPIRED CERTIFICATE BY OUT-OF-STATE

PRACTITIONER. (a) A person who was registered in this state,

moved to another state, and is currently licensed or registered

and has been in practice in the other state for the two years

preceding the date of application may obtain a new certificate of

registration without reexamination.

(b) The person must pay to the department a fee that is equal to

two times the normally required renewal fee for the certificate.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.161(c), eff.

Sept. 1, 2001.

SUBCHAPTER E. PRACTICE BY CERTIFICATE HOLDER

Sec. 352.201. DIRECTIONS FOR DISPENSING OPTICIAN. A physician's

directions, instructions, or orders may be performed or a

physician's prescription may be filled by a registered dispensing

optician who is separate from and independent of the physician's

office only if the directions, instructions, orders, or

prescription is:

(1) in writing;

(2) of a scope and content and communicated to the dispensing

optician in a form and manner that, in the physician's

professional judgment, best serves the health, safety, and

welfare of the physician's patient; and

(3) in a form and detail consistent with the particular

dispensing optician's skill and knowledge.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 352.202. CONTACT LENS DISPENSING. (a) A person registered

under this chapter may not dispense contact lenses other than

from a contact lens prescription that specifies that the

prescription is for contact lenses.

(b) Except as provided by Section 351.005 or 352.203, a

registered contact lens dispenser may not:

(1) dispense contact lenses from the prescription of a

physician, optometrist, or therapeutic optometrist in a manner

that adjusts or alters the specific, written instructions of the

prescribing practitioner; or

(2) unless directed or approved by a physician:

(A) take any measurements of the eye or the cornea; or

(B) evaluate the physical fit of contact lenses.

(c) A person who violates this section is considered to be

practicing medicine or optometry or therapeutic optometry without

a license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 352.203. DELEGATION BY PHYSICIAN. A registered contact

lens dispenser may take measurements of the eye or cornea and

evaluate the physical fit of lenses for a patient of a physician

if the physician has delegated in writing to the dispenser those

responsibilities for that specific patient in accordance with

Sections 351.005 and 352.201.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER F. DISCIPLINARY PROCEDURES

Sec. 352.251. DENIAL OF CERTIFICATE; DISCIPLINARY ACTION. The

department shall deny an application for a certificate of

registration, suspend or revoke a certificate of registration, or

reprimand a person who is registered under this chapter if the

person:

(1) obtains a certificate of registration by means of fraud,

misrepresentation, or concealment of a material fact;

(2) sells, barters, or offers to sell or barter a certificate of

registration;

(3) violates a rule adopted by the board;

(4) violates Section 352.101; or

(5) practices medicine, therapeutic optometry, or optometry

without a license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.162(a), eff.

Sept. 1, 2001.

Sec. 352.252. INVESTIGATION. The department shall investigate:

(1) a person who engages in a practice that violates this

chapter; and

(2) each complaint filed with the department against a person

registered under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 352.2525. PROBATION. The board may place on probation a

person whose certificate of registration is suspended. If the

suspension is probated, the board may require the person to:

(1) report regularly to the department on matters that are the

basis of the probation;

(2) limit practice to the areas prescribed by the board; or

(3) continue or review professional education until the person

attains a degree of skill satisfactory to the board in those

areas that are the basis of the probation.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.162(b), eff.

Sept. 1, 2001.

Sec. 352.253. HEARING. (a) A person whose application for a

certificate of registration is denied, whose certificate of

registration is suspended or revoked, or who is reprimanded is

entitled to a hearing before the department if the person submits

to the department a written request for the hearing.

(b) A hearing is governed by department rules for a contested

hearing and by Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.162(c), eff.

Sept. 1, 2001.

Sec. 352.254. EMERGENCY SUSPENSION. (a) The department shall

temporarily suspend the certificate of registration of a

certificate holder if the department determines from the evidence

or information presented to it that continued practice by the

certificate holder would constitute a continuing and imminent

threat to the public welfare.

(b) A certificate of registration may be suspended under this

section without notice or hearing on the complaint if:

(1) action is taken to initiate proceedings for a hearing before

the State Office of Administrative Hearings simultaneously with

the temporary suspension; and

(2) a hearing is held as soon as practicable under this chapter

and Chapter 2001, Government Code.

(c) The State Office of Administrative Hearings shall hold a

preliminary hearing not later than the 14th day after the date of

the temporary suspension to determine if there is probable cause

to believe that a continuing and imminent threat to the public

welfare still exists. A final hearing on the matter shall be held

not later than the 61st day after the date of the temporary

suspension.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 2, eff. Sept. 1,

2003.

SUBCHAPTER G. ADMINISTRATIVE PENALTY

Sec. 352.301. IMPOSITION OF PENALTY. The department may assess

an administrative penalty against a person who violates this

chapter or a rule adopted under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 352.302. AMOUNT OF PENALTY. (a) The amount of the

administrative penalty may not exceed $1,000 for each violation.

Each day of a continuing violation is a separate violation.

(b) The amount shall be based on:

(1) the seriousness of the violation;

(2) the history of previous violations;

(3) the amount necessary to deter a future violation;

(4) efforts made to correct the violation; and

(5) any other matter that justice requires.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 352.303. NOTICE OF VIOLATION AND PENALTY. If, after

investigation of a possible violation and the facts surrounding

the possible violation, the department determines that a

violation occurred, the department shall give written notice of

the violation to the person alleged to have committed the

violation. The notice must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the proposed administrative penalty

based on the factors set forth in Section 352.302(b); and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 352.304. PENALTY TO BE PAID OR HEARING REQUESTED. (a) Not

later than the 20th day after the date the person receives the

notice, the person may:

(1) accept the department's determination and proposed

administrative penalty; or

(2) make a written request for a hearing on that determination.

(b) If the person accepts the department's determination, the

commissioner of public health or the commissioner's designee by

order shall approve the determination and assess the proposed

penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 352.305. HEARING. (a) If the person requests a hearing in

a timely manner, the department shall:

(1) set a hearing;

(2) give written notice of the hearing to the person; and

(3) designate a hearings examiner to conduct the hearing.

(b) The hearings examiner shall:

(1) make findings of fact and conclusions of law; and

(2) promptly issue to the commissioner of public health or the

commissioner's designee a proposal for decision as to the

occurrence of the violation and the amount of any proposed

administrative penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 352.306. DECISION BY BOARD. (a) Based on the findings of

fact, conclusions of law, and proposal for decision, the

commissioner of public health or the commissioner's designee by

order may determine that:

(1) a violation occurred and assess an administrative penalty;

or

(2) a violation did not occur.

(b) The department shall give notice of the order to the person.

The notice must include:

(1) separate statements of the findings of fact and conclusions

of law;

(2) the amount of any penalty assessed; and

(3) a statement of the person's right to judicial review of the

order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 352.307. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Not later than the 30th day after the date the order becomes

final, the person shall:

(1) pay the administrative penalty;

(2) pay the penalty and file a petition for judicial review

contesting the fact of the violation, the amount of the penalty,

or both; or

(3) without paying the penalty, file a petition for judicial

review contesting the fact of the violation, the amount of the

penalty, or both.

(b) Not later than the 30th day after the date the order is

final, a person who acts under Subsection (a)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving to the court a supersedeas bond approved by the court

that:

(i) is for the amount of the penalty; and

(ii) is effective until judicial review of the order is final;

or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the department by

certified mail.

(c) If the department receives a copy of an affidavit under

Subsection (b)(2), the department may file with the court, not

later than the fifth day after the date the department receives

the copy, a contest to the affidavit.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay enforcement of

the penalty on finding that the alleged facts are true. The

person who files an affidavit has the burden of proving that the

person is financially unable to pay the amount of the penalty and

to give a supersedeas bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 352.308. DETERMINATION BY COURT. (a) If the court

sustains the occurrence of the violation, the court may uphold or

reduce the amount of the administrative penalty and order the

person to pay the full or reduced penalty.

(b) If the court does not sustain the occurrence of the

violation, the court shall order that a penalty is not owed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 352.309. REMITTANCE OF PENALTY AND INTEREST. (a) If after

judicial review, the administrative penalty is reduced or not

imposed by the court, the court shall, after the judgment becomes

final:

(1) order that the appropriate amount, plus accrued interest, be

remitted to the person if the person paid the amount of the

penalty; or

(2) order the release of the bond in full if the penalty is not

imposed or order the release of the bond after the person pays

the penalty imposed if the person posted a supersedeas bond.

(b) The interest paid under Subsection (a)(1) is the rate

charged on loans to depository institutions by the New York

Federal Reserve Bank. The interest shall be paid for the period

beginning on the date the penalty is paid and ending on the date

the penalty is remitted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 352.310. COLLECTION OF PENALTY. (a) In this section,

"reasonable expenses and costs" includes expenses incurred by the

department and the attorney general in the investigation,

initiation, or prosecution of an action, including reasonable

investigative costs, court costs, attorney's fees, witness fees,

and deposition expenses.

(b) If the person does not pay the amount of the administrative

penalty and the enforcement of the penalty is not stayed, the

department may refer the matter to the attorney general for

collection of the amount of the penalty.

(c) The department may assess reasonable expenses and costs

against a person in an administrative hearing if, as a result of

the hearing, an administrative penalty is assessed against the

person. The person shall pay expenses and costs assessed under

this subsection not later than the 30th day after the date the

order of the commissioner of public health or the commissioner's

designee requiring the payment of expenses and costs is final.

The department may refer the matter to the attorney general for

collection of expenses and costs.

(d) If the attorney general brings an action against a person to

enforce an administrative penalty assessed under this chapter and

the person is found liable for an administrative penalty, the

attorney general may recover, on behalf of the attorney general

and the department, reasonable expenses and costs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 352.311. ADMINISTRATIVE PROCEDURE. A proceeding for the

assessment of an administrative penalty under this subchapter is

subject to Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER H. OTHER PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 352.351. ENFORCEMENT PROCEEDINGS; INJUNCTION. (a) The

board, the attorney general, or the district or county attorney

for the county in which an alleged violation of this chapter

occurs shall, on receipt of a verified complaint, bring an

appropriate administrative or judicial proceeding to enforce this

chapter or a rule adopted under this chapter.

(b) The attorney general or an attorney representing the state

may initiate an action for an injunction to prohibit a person

from violating this chapter or a rule adopted under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 352.352. CIVIL PENALTY. In addition to any other remedy

provided by law, including injunctive relief, a court may impose

a civil penalty for a violation of this chapter or a rule adopted

under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 352.353. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates this chapter.

(b) An offense under this section is a Class B misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 353. CONTACT LENS PRESCRIPTION ACT

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE F. PROFESSIONS RELATED TO EYES AND VISION

CHAPTER 353. CONTACT LENS PRESCRIPTION ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 353.001. SHORT TITLE. This chapter may be cited as the

Contact Lens Prescription Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 353.002. DEFINITIONS. In this chapter:

(1) "Board" means the executive commissioner of the Health and

Human Services Commission or the Department of State Health

Services, as consistent with the respective duties of the

executive commissioner or department under the laws of this

state.

(2) "Department" means the Department of State Health Services

or the Health and Human Services Commission, as consistent with

the respective duties of those agencies under the laws of this

state.

(2-a) "Direct communication" includes communication by

telephone, facsimile, or electronic mail.

(3) "Disposable contact lenses" means soft contact lenses that:

(A) are dispensed in sealed packages;

(B) are sterilized and sealed by the manufacturer; and

(C) according to the physician's, optometrist's, or therapeutic

optometrist's instructions concerning wear, have a recommended

lens replacement interval of less than three months.

(4) "Optician" means a person, other than a physician,

optometrist, therapeutic optometrist, or pharmacist, who is in

the business of dispensing contact lenses.

(5) "Optometrist" means a person licensed to practice optometry

or therapeutic optometry by the Texas Optometry Board.

(6) "Pharmacist" means a person licensed to practice pharmacy by

the Texas State Board of Pharmacy.

(7) "Physician" means a person licensed to practice medicine by

the Texas State Board of Medical Examiners.

(8) "Therapeutic optometrist" means a person licensed to

practice therapeutic optometry by the Texas Optometry Board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

101, Sec. 2.001, eff. September 1, 2005.

Sec. 353.003. EFFECT OF CHAPTER. This chapter does not prevent

or restrict a physician from:

(1) treating or prescribing for a patient; or

(2) directing or instructing a person under the physician's

control or supervision who assists a patient according to a

specific direction, order, instruction, or prescription.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 353.004. PUBLIC INFORMATION ON PRESCRIPTION RELEASE. (a)

The board and the Texas Optometry Board shall prepare and provide

to the public and appropriate state agencies information

regarding the release and verification of contact lens

prescriptions.

(b) The board may adopt rules necessary to implement this

section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

101, Sec. 2.002, eff. September 1, 2005.

Sec. 353.005. RULES. (a) The executive commissioner of the

Health and Human Services Commission shall adopt rules, including

rules that require a person dispensing contact lenses to maintain

certain information when verifying a prescription under Section

353.1015, as necessary to:

(1) govern and implement verification procedures under Section

353.1015; and

(2) enter into interagency and other agreements to implement and

enforce this chapter.

(b) The executive commissioner of the Health and Human Services

Commission and the Texas Optometry Board shall each adopt rules

relating to contact lens prescriptions and the dispensing of

contact lenses, including rules that allow for interagency

agreements, as necessary to implement and enforce this chapter.

(c) In implementing rules under Subsection (b), the executive

commissioner of the Health and Human Services Commission and the

Texas Optometry Board:

(1) shall cooperate with one another as necessary to adopt rules

that are consistent with the rules adopted by the other agency;

and

(2) may consult with the Texas State Board of Medical Examiners

and the Texas State Board of Pharmacy.

Added by Acts 2005, 79th Leg., Ch.

101, Sec. 2.003, eff. September 1, 2005.

SUBCHAPTER B. DISPENSING CONTACT LENSES; PERMIT

Sec. 353.051. CONTACT LENS DISPENSER. Contact lenses may be

dispensed only by:

(1) a physician, optometrist, therapeutic optometrist, or

pharmacist;

(2) an employee of a physician, optometrist, therapeutic

optometrist, or pharmacist who performs contact lens dispensing

services only under the direct supervision and control of the

physician, optometrist, therapeutic optometrist, or pharmacist;

or

(3) an optician who holds a contact lens dispensing permit

issued under this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 353.052. CONTACT LENS DISPENSING BY BUSINESS ENTITY. (a)

A business entity that dispenses contact lenses to a person in

this state:

(1) must obtain a contact lens dispensing permit in the entity's

name; and

(2) may not dispense the lenses to a person in this state

through an employee or other person who holds a contact lens

dispensing permit.

(b) A business entity that has at least 10 locations may obtain

a single permit for the entity and its employees. An employee of

an entity with a permit under this subsection is not required to

obtain a separate permit.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 353.053. REQUIREMENTS FOR PERMIT ISSUANCE. The board shall

issue a contact lens dispensing permit to an applicant who:

(1) agrees in writing to comply with state and federal laws and

regulations regarding selling, delivering, or dispensing contact

lenses;

(2) has not had a contact lens dispensing permit revoked or

canceled for cause during the two-year period preceding the

application date;

(3) provides the board with the trade name and address of each

location where the applicant intends to conduct business;

(4) provides the board with other information the board

reasonably requires; and

(5) pays the required permit fee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 353.054. TERM OF PERMIT. (a) A contact lens dispensing

permit issued under this subchapter is valid for one year.

(b) The board may temporarily extend or shorten the term of a

permit to provide for the staggered renewal of permits or for the

annual renewal of all permits on the same date. The board shall

prorate the permit fee to accomplish that purpose.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 353.055. PERMIT RENEWAL. (a) To renew a contact lens

dispensing permit, a permit holder must apply in the manner

prescribed by board rule and pay the permit fee.

(b) The board may not require an applicant for renewal of a

permit to provide more information than is required for issuance

of an original permit.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 353.056. ANNUAL PERMIT FEE. (a) The board may adopt

annual permit fees in amounts reflecting the cost of

administering the provisions of this chapter relating to

regulating permit holders.

(b) Until changed by the board, the annual permit fee for a

contact lens dispensing permit is:

(1) $10 for an optician who has registered with the department;

(2) $25 for an optician who has not registered with the

department; and

(3) $100 for a business entity.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. SALE OR DELIVERY OF CONTACT LENSES

Sec. 353.101. PROHIBITED SELLING OR DISPENSING. (a) A person,

other than the prescribing physician, optometrist, or therapeutic

optometrist, may not fill a contact lens prescription or sell or

dispense contact lenses to a consumer in this state unless the

person:

(1) receives from the prescribing physician, optometrist, or

therapeutic optometrist or the consumer, directly or by

facsimile, a contact lens prescription that has not expired and

that conforms to the requirements of this chapter; or

(2) verifies by direct communication a contact lens prescription

to be filled.

(b) A person receiving a direct communication under Subsection

(a)(2) shall maintain a record of the communication.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

101, Sec. 2.004, eff. September 1, 2005.

Sec. 353.1015. VERIFICATION PROCEDURE. (a) When seeking

verification of a contact lens prescription, a person dispensing

contact lenses shall provide the prescribing physician,

optometrist, or therapeutic optometrist with the following

information:

(1) the patient's full name and address;

(2) contact lens power, manufacturer, base curve or appropriate

designation, and diameter, as appropriate;

(3) quantity of lenses ordered;

(4) the date on which the patient requests lenses to be

dispensed;

(5) the date and time of the verification request; and

(6) the name, telephone number, and facsimile number of a person

at the contact lens dispenser's company with whom to discuss the

verification.

(b) A prescription is considered verified under this section if:

(1) the prescribing physician, optometrist, or therapeutic

optometrist by a direct communication confirms that the

prescription is accurate;

(2) the prescribing physician, optometrist, or therapeutic

optometrist informs the person dispensing the contact lenses that

the prescription is inaccurate and provides the correct

prescription information; or

(3) the prescribing physician, optometrist, or therapeutic

optometrist fails to communicate with the person dispensing the

contact lenses not later than the eighth business hour after the

prescribing physician, optometrist, or therapeutic optometrist

receives from the person dispensing the contact lenses the

request for verification or within another similar period

specified by rule.

(c) If a prescribing physician, optometrist, or therapeutic

optometrist timely informs the person dispensing the contact

lenses that the prescription is inaccurate or invalid, the person

may not dispense the contact lenses.

(d) If a prescribing physician, optometrist, or therapeutic

optometrist notifies the person dispensing the contact lenses

that the prescription is inaccurate or invalid, the prescribing

physician, optometrist, or therapeutic optometrist shall:

(1) specify the basis for the inaccuracy or invalidity of the

prescription; and

(2) correct the prescription.

Added by Acts 2005, 79th Leg., Ch.

101, Sec. 2.005, eff. September 1, 2005.

Sec. 353.102. ACCURACY REQUIRED. A person who dispenses contact

lenses under this chapter from a contact lens prescription shall

fill the prescription accurately subject to Section 353.103.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 353.103. AUTHORIZED MODIFICATION OF PRESCRIPTION. (a) If

a patient presents a contact lens prescription to be filled or

asks a permit holder to verify a contact lens prescription under

Section 353.1015, but requests that fewer than the total number

of lenses authorized by the prescription be dispensed, the person

dispensing the lenses shall note on the prescription or

verification:

(1) the number of lenses dispensed;

(2) the number of lenses that remain eligible to be dispensed

under the prescription; and

(3) the name, address, telephone number, and license or permit

number of the person dispensing the lenses.

(b) A notation under Subsection (a) is a permanent modification

of the prescription. Except as provided by this subsection, a

contact lens prescription may not be modified.

(c) The person dispensing the lenses shall:

(1) maintain a photocopy of the prescription or verification, as

modified, in the person's records as if the copy were the

prescription to be filled; and

(2) return a prescription to the patient so that the patient may

have the additional lenses dispensed elsewhere.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

101, Sec. 2.006, eff. September 1, 2005.

Sec. 353.104. EMERGENCY REFILL. (a) If a patient needs an

emergency refill of the patient's contact lens prescription, a

physician, optometrist, or therapeutic optometrist may telephone

or fax the prescription to a person authorized to dispense

contact lenses under Section 353.051 or may verify a prescription

under Section 353.1015.

(b) A fax or telephone record received under Subsection (a) must

include the name, address, telephone number, and license number

of the physician, optometrist, or therapeutic optometrist.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

101, Sec. 2.006, eff. September 1, 2005.

Sec. 353.105. ALTERATION OF PRESCRIPTION PROHIBITED. (a)

Except as provided by Subsection (b) and Section 353.103, a

person dispensing contact lenses may not alter a contact lens

prescription.

(b) A person dispensing contact lenses may fill a contact lens

prescription that requires a contact lens manufactured by a

particular company with another lens manufactured by that company

if the lens required by the prescription and the lens with which

the prescription is filled are the same lens but are sold by the

company under multiple labels to different contact lens

dispensers.

Added by Acts 2005, 79th Leg., Ch.

101, Sec. 2.007, eff. September 1, 2005.

SUBCHAPTER D. CONTACT LENS PRESCRIPTIONS

Sec. 353.151. DIRECTIONS FOR INDEPENDENT OPTICIAN; DELEGATION.

(a) If a physician's directions, instructions, or orders are to

be performed or a physician's prescription is to be filled by an

optician who is independent of the physician's office, the

directions, instructions, orders, or prescription must be:

(1) in writing or verified under Section 353.1015;

(2) of a scope and content and communicated to the optician in a

form and manner that, in the professional judgment of the

physician, best serves the health, safety, and welfare of the

physician's patient; and

(3) in a form and detail consistent with the optician's skill

and knowledge.

(b) A person who holds a contact lens dispensing permit issued

under Subchapter B may measure the eye or cornea and may evaluate

the physical fit of lenses for a particular patient of a

physician if the physician has delegated in writing those

responsibilities regarding that patient to the person in

accordance with Subsection (a) and Section 351.005.

(c) If a physician notes on a spectacle prescription "fit for

contacts" or similar language and has, as required by Subsections

(a) and (b), specifically delegated to a specific optician the

authority to make the additional measurements and evaluations

necessary for a fully written contact lens prescription, the

optician may dispense contact lenses to the patient even though

the prescription is less than a fully written contact lens

prescription.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

101, Sec. 2.008, eff. September 1, 2005.

Sec. 353.152. REQUIREMENTS FOR CONTACT LENS PRESCRIPTION. (a)

A contact lens prescription must contain, at a minimum:

(1) the patient's name;

(2) the date the prescription was issued;

(3) the manufacturer of the contact lens to be dispensed, if

needed;

(4) the expiration date of the prescription;

(5) the signature of the physician, optometrist, or therapeutic

optometrist or a verification of the prescription described by

Section 353.1015;

(6) if the prescription is issued by an optometrist,

specification information required by Texas Optometry Board rule;

and

(7) if the prescription is issued by a physician, specification

information required by Texas State Board of Medical Examiners

rule.

(b) The Texas Optometry Board and the Texas State Board of

Medical Examiners may adopt rules regarding the contents of a

prescription for contact lenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

101, Sec. 2.009, eff. September 1, 2005.

Sec. 353.153. TERM OF PRESCRIPTION. A physician, optometrist,

or therapeutic optometrist may not issue a contact lens

prescription that expires before the first anniversary of the

date the patient's prescription parameters are determined, unless

a shorter prescription period is warranted by the patient's

ocular health or by potential harm to the patient's ocular

health.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 353.154. SHORT-TERM PRESCRIPTION. If a physician,

optometrist, or therapeutic optometrist writes a contact lens

prescription for a period of less than one year, the physician,

optometrist, or therapeutic optometrist shall:

(1) give the patient a verbal explanation of the reason for the

action at the time of the action; and

(2) maintain in the patient's records a written explanation of

the reason.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 353.155. EXTENSION OF PRESCRIPTION. (a) A physician,

optometrist, or therapeutic optometrist may extend the expiration

date for a contact lens prescription without completing another

eye examination.

(b) On request by a patient, a prescribing physician,

optometrist, or therapeutic optometrist shall authorize at least

once a two-month extension of the patient's contact lens

prescription. The physician, optometrist, or therapeutic

optometrist may extend the prescription in accordance with

Section 353.104.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 353.156. PATIENT ACCESS TO PRESCRIPTION; TIMING. (a) A

physician, optometrist, or therapeutic optometrist who performs

an eye examination and fits a patient for contact lenses shall:

(1) prepare and give a contact lens prescription to the patient;

and

(2) as directed by any person designated to act on behalf of the

patient, provide the prescription or verify the prescription as

provided by Section 353.1015.

(b) If the contact lens prescription results from an initial or

annual eye examination, the physician, optometrist, or

therapeutic optometrist shall prepare and give the prescription

to the patient at the time the physician, optometrist, or

therapeutic optometrist determines the parameters of the

prescription.

(c) On receipt of a prescription request from a patient who did

not receive an original contact lens prescription during an

initial or annual eye examination, the physician, optometrist, or

therapeutic optometrist shall provide the patient with the

prescription at any time during which the prescription is valid.

Except as provided by Section 353.158(1), if the patient requests

the physician, optometrist, or therapeutic optometrist to deliver

the prescription to the patient or to another person, the

physician, optometrist, or therapeutic optometrist may charge to

the patient the cost of delivery.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

101, Sec. 2.010, eff. September 1, 2005.

Sec. 353.157. LIMITATIONS ON OR REFUSAL TO GIVE PRESCRIPTION.

(a) A physician, optometrist, or therapeutic optometrist may

exclude categories of contact lenses from a contact lens

prescription if the exclusion is clinically indicated.

(b) Notwithstanding Section 353.156, a physician, optometrist,

or therapeutic optometrist may refuse to give a contact lens

prescription to a patient if:

(1) the patient's ocular health presents a contraindication for

contact lenses;

(2) refusal is warranted due to potential harm to the patient's

ocular health;

(3) the patient has a medical condition indicating that:

(A) the patient's ocular health would be damaged if the

prescription were released to the patient; or

(B) further monitoring of the patient is needed;

(4) the patient has not paid for the examination and fitting or

has not paid other financial obligations to the physician,

optometrist, or therapeutic optometrist if the patient would have

been required to make an immediate or similar payment if the

examination revealed that ophthalmic goods were not required; or

(5) the request is made after the first anniversary of the date

of the patient's last eye examination.

(c) If a physician, optometrist, or therapeutic optometrist

refuses to give a patient the patient's contact lens prescription

for a reason permitted under Subsection (b), the physician,

optometrist, or therapeutic optometrist must:

(1) give the patient a verbal explanation of the reason for the

action at the time of the action; and

(2) maintain in the patient's records a written explanation of

the reason.

(d) Subsection (b) does not prohibit a physician, optometrist,

or therapeutic optometrist from giving a patient the patient's

contact lens prescription.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 353.158. PROHIBITED ACTION BY PHYSICIAN, OPTOMETRIST, OR

THERAPEUTIC OPTOMETRIST. A physician, optometrist, or

therapeutic optometrist may not:

(1) charge a patient a fee in addition to or as part of the

examination fee and fitting fee as a condition for issuing or

verifying a contact lens prescription; or

(2) condition the availability to a patient of an eye

examination, a fitting for contact lenses, the issuance or

verification of a contact lens prescription, or a combination of

those services on a requirement that the patient agree to

purchase contact lenses or other ophthalmic goods from the

physician, optometrist, or therapeutic optometrist or from a

specific ophthalmic dispenser.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

101, Sec. 2.011, eff. September 1, 2005.

Sec. 353.159. WAIVER OR DISCLAIMER OF LIABILITY PROHIBITED. A

contact lens prescription may not contain, and a physician,

optometrist, or therapeutic optometrist may not require a patient

to sign, a form or notice that waives or disclaims the liability

of the physician, optometrist, or therapeutic optometrist for the

accuracy of:

(1) the eye examination on which a contact lens prescription

provided to the patient is based; or

(2) a contact lens prescription provided to the patient.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER E. LIABILITY AND ENFORCEMENT

Sec. 353.201. LIABILITY FOR USE OF PRESCRIPTION. A physician,

optometrist, or therapeutic optometrist is not liable for a

patient's subsequent use of a contact lens prescription if:

(1) the physician, optometrist, or therapeutic optometrist does

not reexamine the patient; and

(2) the patient's condition, age, general health, and

susceptibility to an adverse reaction caused by or related to the

use of contact lenses or other factors result in the patient no

longer being a proper candidate for the contact lens prescribed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 353.202. DISCIPLINARY ACTION. The board may suspend or

revoke a person's contact lens dispensing permit or place the

permit holder on probation for a violation of this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 353.2025. EMERGENCY SUSPENSION. (a) The department shall

temporarily suspend the permit of a permit holder if the

department determines from the evidence or information presented

to it that continued practice by the permit holder would

constitute a continuing and imminent threat to the public

welfare.

(b) A permit may be suspended under this section without notice

or hearing on the complaint if:

(1) action is taken to initiate proceedings for a hearing before

the State Office of Administrative Hearings simultaneously with

the temporary suspension; and

(2) a hearing is held as soon as practicable under this chapter

and Chapter 2001, Government Code.

(c) The State Office of Administrative Hearings shall hold a

preliminary hearing not later than the 14th day after the date of

the temporary suspension to determine if there is probable cause

to believe that a continuing and imminent threat to the public

welfare still exists. A final hearing on the matter shall be held

not later than the 61st day after the date of the temporary

suspension.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 3, eff. Sept. 1,

2003.

Sec. 353.203. SEPARATE VIOLATIONS. A course of conduct that

involves more than one prescription is a separate violation for

each prescription dispensed in violation of this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 353.204. ENFORCEMENT PROCEEDINGS. (a) The appropriate

regulatory agency, the attorney general, or the district or

county attorney for the county in which an alleged violation of

this chapter occurs shall, on receipt of a verified complaint,

initiate an appropriate administrative or judicial proceeding to

enforce this chapter and the rules adopted under this chapter.

(b) Except as otherwise provided by this section, the board is

responsible for enforcing this chapter.

(c) The Texas State Board of Medical Examiners is responsible

for enforcing this chapter with regard to a violation of this

chapter by a physician. A violation of this chapter by a

physician is considered to be a violation of Subtitle B.

(d) The Texas Optometry Board is responsible for enforcing this

chapter with regard to a violation of this chapter by an

optometrist or a therapeutic optometrist. A violation of this

chapter by an optometrist or a therapeutic optometrist is

considered to be a violation of Chapter 351.

(e) The Texas State Board of Pharmacy is responsible for

enforcing this chapter with regard to a violation of this chapter

by a pharmacist. A violation of this chapter by a pharmacist is

considered to be a violation of Subtitle J, other than Chapter

567.

(f) The attorney general or an attorney representing the state

may bring an action for an injunction to prohibit a person from

violating this chapter or a rule adopted under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 353.205. ADMINISTRATIVE PENALTY. The board may impose an

administrative penalty of not more than $1,000 for a violation of

this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 353.206. CIVIL PENALTY. In addition to granting injunctive

or other relief provided by law, a court may impose a civil

penalty for a violation of this chapter or a rule adopted under

this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 353.207. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates this chapter.

(b) An offense under this section is a Class B misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 401. SPEECH-LANGUAGE PATHOLOGISTS AND AUDIOLOGISTS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE G. PROFESSIONS RELATED TO HEARING, SPEECH, AND DYSLEXIA

CHAPTER 401. SPEECH-LANGUAGE PATHOLOGISTS AND AUDIOLOGISTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 401.001. DEFINITIONS. In this chapter:

(1) "Audiologist" means a person who meets the qualifications of

this chapter to practice audiology.

(2) "Audiology" means the application of nonmedical principles,

methods, and procedures for measurement, testing, appraisal,

prediction, consultation, counseling, habilitation,

rehabilitation, or instruction related to disorders of the

auditory or vestibular systems for the purpose of providing or

offering to provide services modifying communicative disorders

involving speech, language, or auditory or vestibular function or

other aberrant behavior relating to hearing loss.

(3) "Board" means the State Board of Examiners for

Speech-Language Pathology and Audiology.

(4) "Department" means the Texas Department of Health.

(5) "Speech-language pathologist" means a person who meets the

qualifications of this chapter to practice speech-language

pathology.

(6) "Speech-language pathology" means the application of

nonmedical principles, methods, and procedures for measurement,

testing, evaluation, prediction, counseling, habilitation,

rehabilitation, or instruction related to the development and

disorders of communication, including speech, voice, language,

oral pharyngeal function, or cognitive processes, for the purpose

of evaluating, preventing, or modifying or offering to evaluate,

prevent, or modify those disorders and conditions in an

individual or a group.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.002. APPLICATION OF SUNSET ACT. The State Board of

Examiners for Speech-Language Pathology and Audiology is subject

to Chapter 325, Government Code (Texas Sunset Act). Unless

continued in existence as provided by that chapter, the board is

abolished and this chapter expires September 1, 2011.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1112, Sec. 3.04, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

928, Sec. 4.03, eff. June 15, 2007.

Acts 2009, 81st Leg., 1st C.S., Ch.

2, Sec. 1.09, eff. July 10, 2009.

SUBCHAPTER B. APPLICATION OF CHAPTER

Sec. 401.051. PHYSICIANS. (a) This chapter does not prevent or

restrict a physician from engaging in the practice of medicine in

this state.

(b) This chapter does not restrict a licensed physician from

personally conducting a speech or hearing test or evaluation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.052. NURSES. This chapter does not prevent or restrict

a communication, speech, language, or hearing screening, as

defined by board rule, from being conducted by a registered

nurse:

(1) licensed in this state; and

(2) practicing in accordance with the standards of professional

conduct and ethics established by rules adopted by the Texas

Board of Nursing.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 46, eff. September 1, 2007.

Sec. 401.053. PERSONS TRAINED BY DEPARTMENT. (a) This chapter

does not apply to a person who shows evidence of having received

training by the department in a communication, speech, language,

or hearing screening training program approved by the department

if the person's activity is limited to screening as defined by

board rule.

(b) A person who has received training by the department in a

program under Subsection (a) may not:

(1) practice speech-language pathology or audiology; or

(2) represent that the person is a speech-language pathologist

or audiologist.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.054. PERSONS CERTIFIED BY TEXAS EDUCATION AGENCY. (a)

This chapter does not prevent or restrict the activities and

services or the use of an official title by a person who is

certified in speech-language pathology by the Texas Education

Agency if the person only performs speech-language pathology or

audiology services as part of the person's duties within an

agency, institution, or organization under the jurisdiction of

the Texas Education Agency.

(b) The Texas Education Agency certificate in speech-language

pathology must require an applicant to:

(1) hold a master's degree in communicative disorders or the

equivalent from a university program accredited by the American

Speech-Language-Hearing Association; and

(2) pass a national examination in speech-language pathology or

audiology approved by the board.

(c) A person affected by this section who performs work as a

speech-language pathologist or audiologist in addition to

performing the person's duties within an agency, institution, or

organization under the jurisdiction of the Texas Education Agency

is required to hold a license issued by the board unless that

work is limited to speech and hearing screening procedures

performed without compensation.

(d) For the purposes of Subsection (b)(1), an applicant's

educational credentials are equivalent to a master's degree in

communicative disorders if the credentials:

(1) consist of graduate-level course work and practicum from a

program accredited by the American Speech-Language-Hearing

Association; and

(2) meet requirements that are the same as those established by

the board for a license in speech-language pathology or

audiology.

(e) The clinical fellowship year experience or internship may

not be a requirement for the Texas Education Agency certificate

in speech-language pathology.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.055. UNIVERSITY OR COLLEGE TEACHERS. This chapter does

not restrict the use of an official title by a person teaching in

a university or college training program, if the person:

(1) is not engaged in the practice of speech-language pathology

or audiology; and

(2) does not supervise a person engaged in the practice of

speech-language pathology or audiology.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.056. STUDENTS. This chapter does not restrict the

activities and services of a student pursuing a course of study

leading to a degree in speech-language pathology or audiology at

a college or university accredited by the Southern Association of

Colleges and Universities or its equivalent if:

(1) the activities and services are part of the student's

supervised course of study;

(2) the student is supervised by a person licensed under this

chapter; and

(3) the student is designated as a "Speech-Language Pathology

Trainee," an "Audiology Trainee," or by another title that

clearly indicates the student's professional preparation status.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.057. HEARING CONSERVATION PROGRAM. This chapter does

not prevent a person in an industrial setting from engaging in

hearing testing as a part of a hearing conservation program in

compliance with federal Occupational Safety and Health

Administration regulations if the person is certified by an

agency acceptable to the Occupational Safety and Health

Administration.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.058. APPLICATION TO HEARING INSTRUMENT FITTERS AND

DISPENSERS. (a) This chapter does not prevent or restrict a

person licensed under Chapter 402 from engaging in the practice

of fitting and dispensing hearing instruments.

(b) This chapter does not prohibit a fitter and dispenser of

hearing instruments licensed under Chapter 402 from measuring

human hearing by any means, including an audiometer, to make a

selection, adaptation, or sale of a hearing instrument,

including:

(1) making impressions for earmolds to be used as part of a

hearing instrument; and

(2) providing post-fitting counseling to fit and dispense

hearing instruments.

(c) A person who is not an audiologist who is licensed to fit

and dispense hearing instruments under Chapter 402 may not:

(1) practice speech-language pathology or audiology; or

(2) represent that the person is a speech-language pathologist

or audiologist by the use of any term restricted by this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.059. APPLICATION TO OTHER LICENSED PROFESSIONALS. This

chapter does not prevent a person licensed in this state under

another law from engaging in the profession for which the person

is licensed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.060. MEDICAL PRACTICE. This chapter does not permit a

person to perform an act that violates Subtitle B.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. STATE BOARD OF EXAMINERS FOR SPEECH-LANGUAGE

PATHOLOGY AND AUDIOLOGY

Sec. 401.101. BOARD WITHIN HEALTH DEPARTMENT. The State Board

of Examiners for Speech-Language Pathology and Audiology is

within the Texas Department of Health.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.102. BOARD MEMBERSHIP. (a) The board consists of nine

members appointed by the governor as follows:

(1) three audiologist members;

(2) three speech-language pathologist members; and

(3) three members who represent the public.

(b) Board members must:

(1) have been a resident of this state for the two years

preceding the date of appointment;

(2) be from the various geographic regions of the state; and

(3) be from varying employment settings.

(c) The board members appointed under Subsections (a)(1) and (2)

must:

(1) have been engaged in teaching, research, or providing

services in speech-language pathology or audiology for at least

five years; and

(2) be licensed under this chapter.

(d) One of the public board members must be a physician licensed

in this state and certified in otolaryngology or pediatrics.

(e) Appointments to the board shall be made without regard to

the race, creed, sex, religion, or national origin of the

appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.103. ELIGIBILITY OF PUBLIC MEMBERS. The two public

members of the board who are not physicians may not:

(1) be licensed by an occupational regulatory agency in the

field of health care;

(2) be employed by and participating in the management of an

agency or business entity that provides health care services or

that sells, manufactures, or distributes health care supplies or

equipment;

(3) own, control, or have a direct or indirect interest of more

than 10 percent in a business entity that provides health care

services or that sells, manufactures, or distributes health care

supplies or equipment; or

(4) be an officer, employee, or paid consultant of a trade

association in the field of health care.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.104. MEMBERSHIP RESTRICTIONS. (a) A board member may

not be related within the second degree by consanguinity or

affinity, as determined under Subchapter B, Chapter 573,

Government Code, to an officer, employee, or paid consultant of a

trade association in the field of health care.

(b) A person may not serve as a member of the board or act as

the general counsel to the board if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities in a health-related area.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.105. TERMS. (a) Members are appointed for staggered

six-year terms. The terms of three members expire September 1 of

each odd-numbered year.

(b) A person may not be appointed to serve more than two

consecutive terms.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.106. COMPENSATION; PER DIEM. (a) A board member may

not receive compensation for the member's services.

(b) A member is entitled to a per diem and travel allowance for

each day the member engages in board business at the rate set for

state employees in the General Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.107. BOARD OFFICERS. (a) The board shall organize

itself annually and select a presiding officer, assistant

presiding officer, and secretary-treasurer.

(b) The presiding officer must hold a license under this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.108. MEETINGS. (a) The board shall hold at least two

regular meetings each year.

(b) Additional meetings may be held at the call of the presiding

officer or on the written request of any three members of the

board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. BOARD PERSONNEL

Sec. 401.151. EMPLOYEES. The department shall provide

administrative and clerical employees necessary to administer

this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.152. DIVISION OF RESPONSIBILITIES. The board shall

develop and implement policies that clearly define the respective

responsibilities of the board and the staff of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER E. BOARD AND DEPARTMENT POWERS AND DUTIES

Sec. 401.201. GENERAL POWERS AND DUTIES. (a) With the

assistance of the department, the board shall:

(1) administer, coordinate, and enforce this chapter;

(2) evaluate the qualifications of license applicants;

(3) provide for the examination of license applicants;

(4) in connection with a hearing under Section 401.454, issue

subpoenas, examine witnesses, and administer oaths under the laws

of this state;

(5) conduct hearings and keep records and minutes necessary to

the orderly administration of this chapter; and

(6) investigate persons engaging in practices that violate this

chapter.

(b) The board may appoint subcommittees to work under its

jurisdiction.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.171(a), eff.

Sept. 1, 2001.

Sec. 401.202. RULEMAKING AUTHORITY. The board shall adopt rules

necessary to administer and enforce this chapter, including rules

that establish standards of ethical practice.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.203. BOARD DUTIES REGARDING COMPLAINTS. (a) The board

by rule shall adopt a form to standardize information concerning

complaints made to the board.

(b) The board by rule shall prescribe information to be provided

to a person when the person files a complaint with the board.

(c) The board shall provide reasonable assistance to a person

who wishes to file a complaint with the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.204. FEES. (a) The board by rule shall establish fees

in amounts reasonable and necessary so that the fees in the

aggregate are sufficient to cover the costs of administering this

chapter.

(b) All expenses for the administration of this chapter shall be

paid from fees collected by the board under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.205. SEAL. The board shall adopt a seal to

authenticate its proceedings.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.206. LEGAL REPRESENTATION. The board shall be

represented by the attorney general and the district and county

attorneys of this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.207. TRAINING. Each board member shall comply with the

board member training requirements established by any other state

agency authorized to establish the requirements for the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER F. PUBLIC ACCESS AND INFORMATION

Sec. 401.251. COMPLAINTS. The board shall list with its regular

telephone number any toll-free telephone number established under

other state law that may be called to present a complaint about a

health professional.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.252. RECORDS OF COMPLAINTS. (a) The board shall keep

an information file about each complaint filed with the board.

The file must be current and contain a record for each complaint

of:

(1) each person contacted in relation to the complaint;

(2) a summary of findings made at each step of the complaint

process;

(3) for a complaint that is dismissed, an explanation of the

legal basis and reason for dismissal;

(4) the schedule established for the complaint under Section

401.253(b)(2) and a notation of any change in the schedule; and

(5) other relevant information.

(b) If a written complaint is filed with the board that the

board has authority to resolve, the board, at least quarterly and

until final disposition of the complaint, shall notify the

parties to the complaint of the status of the complaint unless

the notice would jeopardize an undercover investigation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.253. GENERAL RULES REGARDING COMPLAINT INVESTIGATION

AND DISPOSITION. (a) The board shall adopt rules concerning the

investigation of a complaint filed with the board. The rules

must:

(1) distinguish among categories of complaints;

(2) ensure that a complaint is not dismissed without appropriate

consideration;

(3) require that the board be advised of a complaint that is

dismissed and that a letter be sent to the person who filed the

complaint explaining the action taken on the dismissed complaint;

(4) ensure that the person who filed the complaint has an

opportunity to explain the allegations made in the complaint; and

(5) prescribe guidelines concerning the categories of complaints

that require the use of a private investigator and the procedures

for the board to obtain the services of a private investigator.

(b) The board shall:

(1) dispose of each complaint in a timely manner; and

(2) establish a schedule for conducting each phase of a

complaint investigation that is under the control of the board

not later than the 30th day after the date the complaint is

received by the board.

(c) Each party to a complaint shall be notified of the projected

time requirements for pursuing the complaint.

(d) Each party to the complaint shall be notified of any change

in the schedule established under Subsection (b)(2) not later

than the seventh day after the date the change is made.

(e) The director of the board shall notify the board of a

complaint that is not resolved within the time prescribed by the

board for resolving the complaint so that the board may take

necessary action on the complaint.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.2535. COMPLAINT INVESTIGATION; SUBPOENA. (a) In an

investigation of a complaint filed with the board, the board may

request that the commissioner of public health or the

commissioner's designee approve the issuance of a subpoena. If

the request is approved, the board may issue a subpoena to compel

the attendance of a relevant witness or the production, for

inspection or copying, of relevant evidence that is in this

state.

(b) A subpoena may be served personally or by certified mail.

(c) If a person fails to comply with a subpoena, the board,

acting through the attorney general, may file suit to enforce the

subpoena in a district court in Travis County or in the county in

which a hearing conducted by the board may be held.

(d) On finding that good cause exists for issuing the subpoena,

the court shall order the person to comply with the subpoena. The

court may punish a person who fails to obey the court order.

(e) The board may delegate the authority granted under

Subsection (a) to the secretary-treasurer of the board.

(f) The board shall pay a reasonable fee for photocopies

subpoenaed under this section in an amount not to exceed the

amount the board may charge for copies of its records.

(g) The reimbursement of the expenses of a witness whose

attendance is compelled under this section is governed by Section

2001.103, Government Code.

(h) All information and materials subpoenaed or compiled by the

board in connection with a complaint and investigation are

confidential and not subject to disclosure under Chapter 552,

Government Code, and not subject to disclosure, discovery,

subpoena, or other means of legal compulsion for their release to

anyone other than the board or its employees or agents involved

in discipline of the holder of a license, except that this

information may be disclosed to:

(1) persons involved with the board in a disciplinary action

against the holder of a license;

(2) professional speech-language pathologist and audiologist

licensing or disciplinary boards in other jurisdictions;

(3) peer assistance programs approved by the board under Chapter

467, Health and Safety Code;

(4) law enforcement agencies; and

(5) persons engaged in bona fide research, if all

individual-identifying information has been deleted.

(i) The filing of formal charges by the board against a holder

of a license, the nature of those charges, disciplinary

proceedings of the board, and final disciplinary actions,

including warnings and reprimands, by the board are not

confidential and are subject to disclosure in accordance with

Chapter 552, Government Code.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.172(a), eff.

Sept. 1, 2001.

Sec. 401.254. PUBLIC PARTICIPATION. (a) The board shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the board and to speak on

any issue under the board's jurisdiction.

(b) The board shall prepare and maintain a written plan that

describes how a person who does not speak English may be provided

reasonable access to the board's programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER G. LICENSE REQUIREMENTS

Sec. 401.301. LICENSE REQUIRED. A person may not practice

speech-language pathology or audiology or represent that the

person is a speech-language pathologist or audiologist in this

state unless the person holds a license under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.302. ISSUANCE OF LICENSE. (a) The board shall issue a

license to an applicant who meets the requirements of this

chapter and who pays to the board the initial nonrefundable

license fee.

(b) The board may issue to an applicant a license in either

speech-language pathology or audiology.

(c) The board may issue a license in both speech-language

pathology and audiology to an applicant.

(d) The board by rule shall establish qualifications for dual

licensing in speech-language pathology and audiology and may

develop a full range of licensing options and establish rules for

qualifications.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.303. LICENSE APPLICATION. (a) A person who desires a

license under this chapter must apply to the board on a form and

in the manner the board prescribes.

(b) The application must be accompanied by a nonrefundable

application fee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.304. APPLICANT ELIGIBILITY. (a) To be eligible for

licensing as a speech-language pathologist or audiologist, an

applicant must:

(1) possess at least a master's degree with a major in at least

one of the areas of communicative sciences or disorders from a

program accredited by the American Speech-Language-Hearing

Association in an accredited or approved college or university;

(2) submit a transcript from a public or private institution of

higher learning showing successful completion of course work in

amounts set by the board in:

(A) normal development and use of speech, language, and hearing;

(B) evaluation, habilitation, and rehabilitation of speech,

language, and hearing disorders; and

(C) related fields that augment the work of clinical

practitioners of speech-language pathology and audiology;

(3) have successfully completed at least 36 semester hours in

courses that are acceptable toward a graduate degree by the

college or university in which the courses are taken, at least 24

of which must be in the professional area for which the license

is requested and at least six of which must be:

(A) in audiology if the application is for a speech-language

pathology license; or

(B) in speech-language pathology if the application is for an

audiology license;

(4) have completed the minimum number of hours, established by

the board, of supervised clinical experience with persons who

present a variety of communication disorders; and

(5) have completed the full-time supervised professional

experience, as defined by board rule, in which clinical work has

been accomplished in the major professional area for which the

license is being sought.

(b) Clinical experience required under Subsection (a)(4) must be

obtained:

(1) in the applicant's educational institution or in one of the

institution's cooperating programs; and

(2) under the supervision of a person holding a license to

practice speech-language pathology or audiology.

(c) Supervised professional experience under Subsection (a)(5)

must:

(1) be under the supervision of a qualified person acceptable to

the board under guidelines approved by the board; and

(2) begin after completion of the academic and clinical

experience required by this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.305. EXAMINATION. (a) To obtain a license, an

applicant must:

(1) pass a validated examination approved by the board; and

(2) pay fees in a manner prescribed by the board.

(b) The board shall:

(1) administer an examination at least twice each year;

(2) determine standards for acceptable performance on the

examination; and

(3) maintain a record of all examination scores for at least two

years after the date of examination.

(c) The board by rule may:

(1) establish procedures for the administration of the

examination; and

(2) require a written or oral examination, or both.

(d) The board may examine an applicant in any theoretical or

applied field of speech-language pathology or audiology it

considers appropriate. The board may examine an applicant on

professional skills and judgment in the use of speech-language

pathology or audiology techniques or methods.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.306. EXAMINATION RESULTS. (a) The board shall notify

each examinee of the results of the examination not later than

the 30th day after the date the examination is administered. If

an examination is graded or reviewed by a national or state

testing service that does not directly notify examinees of the

examination results, the board shall notify each examinee of the

results not later than the 14th day after the date the board

receives the results from the testing service.

(b) If the notice of examination results graded or reviewed by a

national or state testing service will be delayed for longer than

90 days after the examination date, the board shall notify the

examinee of the reason for the delay before the 90th day.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.307. REEXAMINATION. (a) A person who fails the

examination may take a subsequent examination on payment of a

nonrefundable fee for the subsequent examination.

(b) An applicant who fails two examinations may not be

reexamined until the person:

(1) submits a new application accompanied by a nonrefundable

application fee; and

(2) presents evidence acceptable to the board of additional

study in the area for which a license is sought.

(c) To request an analysis of the person's performance on the

examination, a person who fails a licensing examination

administered under this chapter must contact the testing service

that administered the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.308. PROVISIONAL LICENSE; CERTIFICATE OF CLINICAL

COMPETENCE WAIVER. (a) The board may grant a provisional

license to an applicant who:

(1) is licensed in good standing as a speech-language

pathologist or an audiologist in another state that has licensing

requirements that are substantially equivalent to the

requirements of this chapter;

(2) has passed a national or other examination recognized by the

board relating to speech-language pathology or audiology; and

(3) is sponsored by a license holder with whom the provisional

license holder may practice under this section.

(b) An applicant for a provisional license may be excused from

the requirement of Subsection (a)(3) if the board determines that

compliance with that requirement is a hardship to the applicant.

(c) A provisional license is valid until the date the board

approves or denies the provisional license holder's application

for a license.

(d) The board shall issue a license under this chapter to a

provisional license holder:

(1) who passes the examination required by Section 401.305;

(2) for whom the board verifies satisfaction of the academic and

experience requirements for a license under this chapter; and

(3) who satisfies any other license requirements under this

chapter.

(e) The board shall complete the processing of a provisional

license holder's application for a license not later than the

180th day after the date the provisional license is issued.

(f) The board may waive the examination requirement and issue a

license to an applicant who holds the Certificate of Clinical

Competence of the American Speech-Language-Hearing Association.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.309. TEMPORARY LICENSE. The board by rule may provide

for the issuance of a temporary license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.310. TEMPORARY CERTIFICATE OF REGISTRATION. (a) The

board shall issue a temporary certificate of registration to an

applicant who:

(1) satisfies the requirements of Section 401.304;

(2) has not previously applied to take the examination; and

(3) pays the nonrefundable application fee.

(b) A holder of a temporary certificate of registration may

practice speech-language pathology or audiology for a period

ending eight weeks after the date the examination concludes.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.311. INTERN LICENSE. (a) A license applicant who has

completed only the requirements of Sections 401.304(a)(1)-(4) may

be licensed as an intern under this chapter.

(b) An applicant who has successfully completed the academic and

clinical requirements of Sections 401.304(a)(1)-(4) but who has

not had the degree officially conferred on the applicant may be

licensed as an intern under this chapter.

(c) The board by rule shall:

(1) prescribe the terms governing a person's practice as an

intern under this section; and

(2) establish general guidelines and renewal procedures for the

holder of an intern license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.312. LICENSED ASSISTANTS. (a) The board may establish

minimum qualifications for licensed assistants in speech-language

pathology and in audiology.

(b) A licensed assistant in speech-language pathology or in

audiology must meet the minimum qualifications established by the

board.

(c) A licensed assistant in speech-language pathology shall work

under the direction of a licensed speech-language pathologist.

(d) The qualifications for licensing as a licensed assistant in

speech-language pathology must be uniform and be less stringent

than the requirements under this chapter for a speech-language

pathologist license.

(e) A licensed assistant in audiology shall work under the

direction of a licensed audiologist.

(f) The qualifications for licensing as a licensed assistant in

audiology must be uniform and be less stringent than the

requirements under this chapter for an audiologist license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.313. INACTIVE STATUS. (a) The board by rule may

provide for a license holder to be placed on inactive status.

(b) Rules adopted under this section must include a time limit

for a license holder to remain on inactive status.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.314. LIMITED LICENSE TO PRACTICE IN PUBLIC SCHOOLS.

(a) The board shall waive the licensing requirements under this

chapter and issue a limited license to practice in the public

schools as a fully licensed speech-language pathologist to an

applicant who:

(1) was eligible for a waiver of licensing requirements under

Section 13(a), Chapter 381, Acts of the 68th Legislature, Regular

Session, 1983, as amended by Chapter 448, Acts of the 69th

Legislature, Regular Session, 1985;

(2) for the two years preceding January 1, 1996, was employed by

a school district as a speech-language therapist;

(3) submits with the person's application a written statement by

the superintendent of the school district employing the person,

certifying that the district has not been able to employ as a

speech-language pathologist a person who meets the licensing

requirements imposed under this chapter;

(4) holds a baccalaureate degree in communication disorders

(speech-language) from an accredited institution of higher

education and is certified by the Texas Education Agency in

speech and hearing therapy or, in the judgment of the board,

satisfies equivalent requirements; and

(5) successfully completes the examination required under

Section 401.305.

(b) The board shall waive the licensing requirements imposed

under this chapter and issue a limited license to practice in the

public schools as a fully licensed speech-language pathologist to

a person who:

(1) meets the requirements of Subsections (a)(2)-(5); and

(2) is enrolled in a program of study toward a master's degree

with a major in at least one of the areas of communicative

sciences or disorders from a program accredited by the American

Speech-Language-Hearing Association in a regionally accredited

college or university.

(c) Beginning September 1, 1998, and biennially after that date,

a person licensed under Subsection (b) must demonstrate in a

manner prescribed by the board that the person has successfully

completed in the preceding two-year period at least 12 hours of

course work toward completing a master's degree described by

Subsection (b)(2).

(d) A person who holds a limited license issued under this

section may apply for a full license as provided by this chapter.

(e) An applicant for a limited license must have:

(1) applied not later than September 1, 1996; and

(2) provided proof satisfactory to the board that the person

satisfies the requirements of this section.

(f) A person must complete the requirements for a license under

this section not later than January 1, 2003.

(g) This section expires on the effective date of any federal

requirement that a speech-language pathologist hold a master's

degree as a condition for receipt of federal funding by the

entity employing the person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER H. LICENSE EXPIRATION AND RENEWAL

Sec. 401.351. EXPIRATION. (a) The board by rule may adopt a

system under which licenses expire on various dates during the

year.

(b) For the year in which the license expiration date is

changed, license fees payable on the original expiration date

shall be prorated on a monthly basis so that each license holder

pays only the portion of the license fee that is allocable to the

number of months during which the license is valid. On renewal of

the license on the new expiration date, the total license renewal

fee is payable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.352. LICENSE RENEWAL. (a) Each licensed

speech-language pathologist or audiologist must annually pay the

nonrefundable fee for license renewal. The board shall allow a

60-day grace period. After expiration of the grace period, the

board may renew a license on payment of a penalty set by board

rule.

(b) An application for a license filed not later than the second

anniversary of the license expiration date is considered an

application for renewal. The board may not require a person who

applies for renewal on or before the second anniversary of the

license expiration date to take an examination as a condition of

renewal.

(c) A person whose license has been expired for two years or

more may not renew the license. The person may obtain a new

license by complying with the requirements and procedures for

obtaining an original license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.353. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE

PRACTITIONER. (a) The board may renew without reexamination an

expired license of a person who was licensed in this state within

the three years preceding application for renewal and who is

currently licensed and has been in practice in another state for

the two years preceding the application date.

(b) The person must pay to the board a fee that is equal to the

amount of the license examination fee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.354. MEDICAL HARDSHIP. The board may adopt rules

concerning the reinstatement of a license in a case of medical

hardship.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.355. CONTINUING EDUCATION. (a) The board shall

establish uniform mandatory continuing education requirements. A

license holder may not renew the person's license unless the

person meets the continuing education requirements.

(b) The board shall establish the requirements in a manner that

allows a license holder to comply without an extended absence

from the license holder's county of residence.

(c) The board shall:

(1) provide to a license applicant, with the application form on

which the person is to apply for a license, information

describing the continuing education requirements; and

(2) notify each license holder of any change in the continuing

education requirements at least one year before the date the

change takes effect.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER I. PRACTICE BY LICENSE HOLDER

Sec. 401.401. AUDIOMETRIC TESTING. (a) If audiometric testing

is not conducted in a stationary acoustical enclosure,

sound-level measurements must be conducted at the time of the

testing to ensure that ambient noise levels meet permissible

standards for testing threshold to 20 dB based on the most recent

American National Standards Institute "ears covered" octave band

criteria for permissible ambient noise levels during audiometric

testing.

(b) A dBa equivalent level may be used to determine compliance.

(c) The board shall adopt rules necessary to enforce this

section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.402. PRACTICE BY SPEECH-LANGUAGE PATHOLOGISTS. (a) A

speech-language pathologist may perform basic audiometric

screening tests and aural habilitation or rehabilitation.

(b) A person licensed as a speech-language pathologist under

this chapter may not fit, dispense, or sell hearing instruments

unless the person meets the specific requirements for fitting and

dispensing hearing instruments under this chapter or Chapter 402.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.403. PRACTICE BY AUDIOLOGISTS. (a) An audiologist

may:

(1) engage in any act necessary to:

(A) evaluate hearing;

(B) train in the use of amplification, including hearing

instruments;

(C) make earmolds for hearing instruments;

(D) fit, dispense, and sell hearing instruments; or

(E) manage cerumen;

(2) participate in consultation regarding noise control and

hearing conservation;

(3) provide evaluations of environment or equipment, including

calibration of equipment used in testing auditory functioning and

hearing conservation; and

(4) perform basic speech and language screening tests and

procedures consistent with the audiologist's training.

(b) A person who meets the requirements of this chapter for

licensing as an audiologist or audiologist intern and who fits

and dispenses hearing instruments must:

(1) register with the board the person's intention to fit and

dispense hearing instruments;

(2) comply with the profession's code of ethics;

(3) comply with the federal Food and Drug Administration

guidelines for fitting and dispensing hearing instruments;

(4) when providing services in this state, use a written

contract that contains the board's name, mailing address, and

telephone number; and

(5) follow the guidelines adopted by board rule for a 30-day

trial period on every hearing instrument purchased.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.404. HEARING INSTRUMENT SALES TO MINORS. A licensed

audiologist may not sell a hearing instrument to a person under

18 years of age unless the person or the parent or guardian of

the person presents to the audiologist a written statement signed

by a licensed physician who specializes in diseases of the ear

stating that:

(1) the person's hearing loss has been medically evaluated

during the six-month period preceding the date the statement is

presented; and

(2) the person may be considered a candidate for a hearing

instrument.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER J. LICENSE DENIAL AND DISCIPLINARY PROCEDURES

Sec. 401.451. GROUNDS FOR LICENSE DENIAL AND DISCIPLINARY

ACTION. (a) After a hearing, the board may deny a license to an

applicant or may suspend or revoke a person's license or place on

probation a license holder if the applicant or license holder:

(1) violates this chapter or an order or rule of the board;

(2) obtains a license by means of fraud, misrepresentation, or

concealment of a material fact;

(3) sells, barters, or offers to sell or barter a license or

certificate of registration; or

(4) engages in unprofessional conduct that:

(A) endangers or is likely to endanger the health, welfare, or

safety of the public as defined by board rule; or

(B) violates the code of ethics adopted and published by the

board.

(b) Any person may commence a proceeding for revocation or

suspension of a license by filing written charges with the board

under oath.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.452. MONITORING OF LICENSE HOLDER. (a) The board by

rule shall develop a system for monitoring a license holder's

compliance with this chapter.

(b) Rules adopted under this section must include procedures to:

(1) monitor for compliance a license holder who is ordered by

the board to perform certain acts; and

(2) identify and monitor license holders who represent a risk to

the public.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.453. LICENSE DENIAL, REVOCATION, OR SUSPENSION FOR

CRIMINAL CONVICTION. (a) The board may deny a license or may

suspend or revoke a license if the applicant or license holder

has been convicted of a misdemeanor involving moral turpitude or

a felony. The board may take action authorized by this section

when:

(1) the time for appeal of the person's conviction has elapsed;

(2) the judgment or conviction has been affirmed on appeal; or

(3) an order granting probation is made suspending the

imposition of the person's sentence, without regard to whether a

subsequent order:

(A) allows a withdrawal of a plea of guilty;

(B) sets aside a verdict of guilty; or

(C) dismisses an information or indictment.

(b) A plea or verdict of guilty or a conviction following a plea

of nolo contendere is a conviction for purposes of this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.454. ADMINISTRATIVE PROCEDURE. (a) Except as provided

by this subchapter, a proceeding to deny a license application or

to take disciplinary action against a license holder is subject

to Chapter 2001, Government Code.

(b) A person whose application for a license is denied is

entitled to a hearing before the board if the person submits a

written request to the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.455. INFORMAL PROCEDURES. (a) The board by rule shall

adopt procedures governing:

(1) informal disposition of a contested case under Section

2001.056, Government Code; and

(2) informal proceedings held in compliance with Section

2001.054, Government Code.

(b) Rules adopted under Subsection (a) must:

(1) provide the complainant, if applicable and permitted by law,

an opportunity to be heard;

(2) provide the license holder an opportunity to be heard; and

(3) require the presence of a legal representative of the

department who represents the board or the board's employees or a

representative of the attorney general to advise the board or the

board's employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.456. SCHEDULE OF SANCTIONS. The board shall use the

schedule of sanctions adopted by board rule for any sanction

imposed as the result of a hearing conducted by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.457. REINSTATEMENT. (a) A person may apply for

reinstatement of a revoked license on or after the first

anniversary of the date of revocation.

(b) The board may:

(1) accept or reject the application; and

(2) require an examination as a condition for reinstatement of

the license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.458. PROBATION. The board may require a license holder

whose license suspension is probated to:

(1) report regularly to the board on matters that are the basis

of the probation;

(2) limit practice to the areas prescribed by the board; or

(3) continue or review continuing professional education until

the license holder attains a degree of skill satisfactory to the

board in those areas that are the basis of the probation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.459. REPRIMAND; CONTINUING EDUCATION. (a) In addition

to other disciplinary action authorized by this subchapter, the

board may:

(1) issue a written reprimand to a license holder who violates

this chapter; or

(2) require that a license holder who violates this chapter

attend continuing education programs.

(b) The board may specify the number of hours of continuing

education that must be completed by a license holder to fulfill

the requirement of Subsection (a)(2).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.460. EMERGENCY SUSPENSION. (a) The board or a

three-member committee of board members designated by the board

shall temporarily suspend the license of a license holder if the

board or committee determines from the evidence or information

presented to it that continued practice by the license holder

would constitute a continuing and imminent threat to the public

welfare.

(b) A license may be suspended under this section without notice

or hearing on the complaint if:

(1) action is taken to initiate proceedings for a hearing before

the State Office of Administrative Hearings simultaneously with

the temporary suspension; and

(2) a hearing is held as soon as practicable under this chapter

and Chapter 2001, Government Code.

(c) The State Office of Administrative Hearings shall hold a

preliminary hearing not later than the 14th day after the date of

the temporary suspension to determine if there is probable cause

to believe that a continuing and imminent threat to the public

welfare still exists. A final hearing on the matter shall be held

not later than the 61st day after the date of the temporary

suspension.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 4, eff. Sept. 1,

2003.

SUBCHAPTER K. PENALTIES AND OTHER ENFORCEMENT PROVISIONS

Sec. 401.501. DECEPTIVE TRADE PRACTICE. A violation of Section

401.301 is a deceptive trade practice.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.502. INJUNCTION. The board may apply to a district

court in any county for an injunction or another order to

restrain the violation of this chapter by a person other than a

license holder under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 401.503. CRIMINAL OFFENSE. (a) A person commits an

offense if the person violates this chapter.

(b) An offense under this section is a misdemeanor punishable

by:

(1) confinement in the county jail for a period not to exceed

six months;

(2) a fine not to exceed $1,000; or

(3) both the confinement and the fine.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER L. ADMINISTRATIVE PENALTY

Sec. 401.551. IMPOSITION OF ADMINISTRATIVE PENALTY. The board

may impose an administrative penalty on a person licensed under

this chapter who violates this chapter or a rule or order adopted

under this chapter.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 5, eff. Sept. 1,

2003.

Sec. 401.552. AMOUNT OF ADMINISTRATIVE PENALTY. (a) The amount

of the administrative penalty may not be less than $50 or more

than $5,000 for each violation. Each day a violation continues or

occurs is a separate violation for the purpose of imposing a

penalty.

(b) The amount shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the economic harm caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 5, eff. Sept. 1,

2003.

Sec. 401.553. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a)

If the commissioner of public health or the commissioner's

designee determines that a violation occurred, the commissioner

or the designee may issue to the board a report stating:

(1) the facts on which the determination is based; and

(2) the commissioner's or the designee's recommendation on the

imposition of an administrative penalty, including a

recommendation on the amount of the penalty.

(b) Within 14 days after the date the report is issued, the

commissioner of public health or the commissioner's designee

shall give written notice of the report to the person. The notice

must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended administrative penalty;

and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 5, eff. Sept. 1,

2003.

Sec. 401.554. PENALTY TO BE PAID OR HEARING REQUESTED. (a)

Within 10 days after the date the person receives the notice, the

person in writing may:

(1) accept the determination and recommended administrative

penalty of the commissioner of public health or the

commissioner's designee; or

(2) make a request for a hearing on the occurrence of the

violation, the amount of the penalty, or both.

(b) If the person accepts the determination and recommended

penalty of the commissioner of public health or the

commissioner's designee, the board by order shall approve the

determination and impose the recommended penalty.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 5, eff. Sept. 1,

2003.

Sec. 401.555. HEARING. (a) If the person requests a hearing or

fails to respond in a timely manner to the notice, the

commissioner of public health or the commissioner's designee

shall set a hearing and give written notice of the hearing to the

person.

(b) An administrative law judge of the State Office of

Administrative Hearings shall hold the hearing.

(c) The administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the board a proposal for

a decision about the occurrence of the violation and the amount

of a proposed administrative penalty.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 5, eff. Sept. 1,

2003.

Sec. 401.556. DECISION BY BOARD. (a) Based on the findings of

fact, conclusions of law, and proposal for decision, the board by

order may determine that:

(1) a violation occurred and impose an administrative penalty;

or

(2) a violation did not occur.

(b) The notice of the board's order given to the person must

include a statement of the right of the person to judicial review

of the order.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 5, eff. Sept. 1,

2003.

Sec. 401.557. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Within 30 days after the date the board's order becomes final,

the person shall:

(1) pay the administrative penalty; or

(2) file a petition for judicial review contesting the

occurrence of the violation, the amount of the penalty, or both.

(b) Within the 30-day period prescribed by Subsection (a), a

person who files a petition for judicial review may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving the court a supersedeas bond approved by the court

that:

(i) is for the amount of the penalty; and

(ii) is effective until all judicial review of the board's order

is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the commissioner of public

health or the commissioner's designee by certified mail.

(c) If the commissioner of public health or the commissioner's

designee receives a copy of an affidavit under Subsection (b)(2),

the commissioner or the designee may file with the court, within

five days after the date the copy is received, a contest to the

affidavit.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay the enforcement

of the penalty on finding that the alleged facts are true. The

person who files an affidavit has the burden of proving that the

person is financially unable to pay the penalty and to give a

supersedeas bond.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 5, eff. Sept. 1,

2003.

Sec. 401.558. COLLECTION OF PENALTY. (a) If the person does

not pay the administrative penalty and the enforcement of the

penalty is not stayed, the penalty may be collected.

(b) The attorney general may sue to collect the penalty.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 5, eff. Sept. 1,

2003.

Sec. 401.559. DETERMINATION BY COURT. (a) If the court

sustains the determination that a violation occurred, the court

may uphold or reduce the amount of the administrative penalty and

order the person to pay the full or reduced amount of the

penalty.

(b) If the court does not sustain the finding that a violation

occurred, the court shall order that a penalty is not owed.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 5, eff. Sept. 1,

2003.

Sec. 401.560. REMITTANCE OF PENALTY AND INTEREST. (a) If the

person paid the administrative penalty and if the amount of the

penalty is reduced or the penalty is not upheld by the court, the

court shall order, when the court's judgment becomes final, that

the appropriate amount plus accrued interest be remitted to the

person.

(b) The interest accrues at the rate charged on loans to

depository institutions by the New York Federal Reserve Bank.

(c) The interest shall be paid for the period beginning on the

date the penalty is paid and ending on the date the penalty is

remitted.

(d) If the person gave a supersedeas bond and the penalty is not

upheld by the court, the court shall order, when the court's

judgment becomes final, the release of the bond.

(e) If the person gave a supersedeas bond and the amount of the

penalty is reduced, the court shall order the release of the bond

after the person pays the reduced amount.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 5, eff. Sept. 1,

2003.

Sec. 401.561. ADMINISTRATIVE PROCEDURE. A proceeding under this

subchapter is a contested case under Chapter 2001, Government

Code.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 5, eff. Sept. 1,

2003.



CHAPTER 402. HEARING INSTRUMENT FITTERS AND DISPENSERS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE G. PROFESSIONS RELATED TO HEARING, SPEECH, AND DYSLEXIA

CHAPTER 402. HEARING INSTRUMENT FITTERS AND DISPENSERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 402.001. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Health.

(2) "Committee" means the State Committee of Examiners in the

Fitting and Dispensing of Hearing Instruments.

(3) "Department" means the Texas Department of Health.

(4) "Fitting and dispensing hearing instruments" means the

measurement of human hearing by the use of an audiometer or other

means to make selections, adaptations, or sales of hearing

instruments. The term includes the making of impressions for

earmolds to be used as a part of the hearing instruments and any

necessary postfitting counseling for the purpose of fitting and

dispensing hearing instruments.

(5) "Hearing instrument" means any wearable instrument or device

designed for, or represented as, aiding, improving, or correcting

defective human hearing. The term includes the instrument's parts

and any attachment, including an earmold, or accessory to the

instrument. The term does not include a battery or cord.

(6) "License" means a license issued by the committee under this

chapter to a person authorized to fit and dispense hearing

instruments.

(7) "Sale" includes a transfer of title or of the right to use

by lease, bailment, or other contract. The term does not include

a sale at wholesale by a manufacturer to a person licensed under

this chapter or to a distributor for distribution and sale to a

person licensed under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.002. APPLICATION OF SUNSET ACT. The State Committee of

Examiners in the Fitting and Dispensing of Hearing Instruments is

subject to Chapter 325, Government Code (Texas Sunset Act).

Unless continued in existence as provided by that chapter, the

committee is abolished and this chapter expires September 1,

2011.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1112, Sec. 3.05, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

928, Sec. 4.04, eff. June 15, 2007.

Acts 2009, 81st Leg., 1st C.S., Ch.

2, Sec. 1.10, eff. July 10, 2009.

Sec. 402.003. APPLICABILITY OF CHAPTER. (a) This chapter does

not apply to:

(1) a person engaged in the practice of measuring human hearing

as a part of the academic curriculum of an accredited institution

of higher learning if the person or the person's employees do not

sell hearing instruments;

(2) a physician licensed by the Texas Medical Board;

(3) a person with a master's degree or doctorate in audiology

from an accredited college or university who does not sell

hearing instruments, to the extent the person engages in the

measurement of human hearing by the use of an audiometer or by

any other means to make selections and adaptations of or

recommendations for a hearing instrument and to make impressions

for earmolds to be used as part of a hearing instrument;

(4) an audiologist or an audiology intern licensed under Chapter

401, except as may otherwise be provided by the following

provisions, which refer to Chapter 401:

(A) Section 402.051(a)(1);

(B) Section 402.202(b);

(C) Section 402.252;

(D) Section 402.255(a);

(E) Section 402.406(a); and

(F) Section 402.451(a)(6); and

(5) a student of audiology in an accredited college or

university program, if the student's activities and services are

part of the student's supervised course of study or practicum

experience.

(b) A student described by Subsection (a)(5) is subject to

Chapter 401.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

315, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. STATE COMMITTEE OF EXAMINERS IN THE FITTING AND

DISPENSING OF HEARING INSTRUMENTS

Sec. 402.051. COMMITTEE; MEMBERSHIP. (a) The State Committee

of Examiners in the Fitting and Dispensing of Hearing Instruments

is part of the department and consists of nine members appointed

by the governor with the advice and consent of the senate as

follows:

(1) six members licensed under this chapter who have been

residents of this state actually engaged in fitting and

dispensing hearing instruments for at least five years preceding

appointment, not more than one of whom may be licensed under

Chapter 401;

(2) one member who is actively practicing as a physician

licensed by the Texas State Board of Medical Examiners and who:

(A) has been a resident of this state for at least two years

preceding appointment;

(B) is a citizen of the United States; and

(C) specializes in the practice of otolaryngology; and

(3) two members of the public.

(b) Appointments to the committee shall be made without regard

to the race, creed, sex, religion, or national origin of the

appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.052. PUBLIC MEMBER ELIGIBILITY. A person is not

eligible for appointment as a public member of the committee if

the person or the person's spouse:

(1) is licensed by an occupational regulatory agency in the

field of health care;

(2) is employed by or participates in the management of a

business entity or other organization that:

(A) provides health care services; or

(B) sells, manufactures, or distributes health care supplies or

equipment; or

(3) owns or controls, directly or indirectly, an interest in a

business entity or other organization that:

(A) provides health care services; or

(B) sells, manufactures, or distributes health care supplies or

equipment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.053. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) An

officer, employee, or paid consultant of a statewide or national

trade association in the hearing instrument industry may not be a

member or employee of the committee.

(b) A member or employee of the committee may not be related

within the second degree by affinity or consanguinity, as

determined under Chapter 573, Government Code, to a person who is

an officer, employee, or paid consultant of a statewide or

national trade association in the hearing instrument industry.

(c) A person may not serve as a member of the committee or act

as the general counsel to the committee if the person is required

to register as a lobbyist under Chapter 305, Government Code.

(d) A committee member appointed under Section 402.051(a)(2) may

not have a financial interest in a hearing instrument

manufacturing company or in a wholesale or retail hearing

instrument company.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.054. OFFICIAL OATH. Each person appointed to the

committee shall take the constitutional oath of office not later

than the 15th day after the date of appointment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.055. TERMS; VACANCIES. (a) Members of the committee

serve staggered six-year terms.

(b) A member who has served two full consecutive terms on the

committee is not eligible for reappointment to the committee for

the 12 months following the expiration of the second full term.

(c) In the event of the death, resignation, or removal of a

member, the governor shall fill the vacancy of the unexpired term

in the same manner as other appointments.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.056. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the committee that a member:

(1) does not have at the time of appointment the qualifications

required by Sections 402.051, 402.052, and 402.053(d) for

appointment to the committee;

(2) does not maintain during service on the committee the

qualifications required by Sections 402.051, 402.052, and

402.053(d) for appointment to the committee;

(3) violates a prohibition established by Section 402.053; or

(4) fails to attend at least half of the regularly scheduled

committee meetings held in a calendar year, excluding meetings

held while the person was not a committee member.

(b) The validity of an action of the committee is not affected

by the fact that the action is taken when a ground for removal of

a committee member exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.057. OFFICERS. (a) The committee shall elect a

president and vice president.

(b) The term of office as an officer of the committee is one

year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.058. MEETINGS. (a) The committee shall hold regular

meetings at least twice a year.

(b) A special meeting of the committee shall be held at the call

of the president or a majority of the members.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.059. COMMITTEE EMPLOYEES. The department shall provide

administrative and clerical employees necessary to implement this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.060. SEAL OF COMMITTEE. The committee shall adopt a

seal and use the seal to authenticate its proceedings.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.061. APPLICATION OF ADMINISTRATIVE PROCEDURE ACT. The

committee is subject to Chapters 2001 and 2002, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. COMMITTEE POWERS AND DUTIES

Sec. 402.101. GENERAL POWERS AND DUTIES. With the assistance of

the department, the committee shall:

(1) administer, coordinate, and enforce this chapter;

(2) evaluate the qualifications of applicants;

(3) examine applicants;

(4) in connection with a hearing under Section 402.502, issue

subpoenas, examine witnesses, and administer oaths under the laws

of this state; and

(5) conduct hearings and keep records and minutes necessary to

the orderly administration of this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.173(a), eff.

Sept. 1, 2001.

Sec. 402.102. RULES. (a) Subject to the approval of the board,

the committee may adopt procedural rules as necessary for the

performance of the committee's duties.

(b) A license holder under this chapter is subject to the rules

adopted by the committee and approved by the board under this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.103. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The committee may not adopt rules restricting

advertising or competitive bidding by a person regulated by the

committee except to prohibit false, misleading, or deceptive

practices by that person.

(b) The committee may not include in rules to prohibit false,

misleading, or deceptive practices by a person regulated by the

committee a rule that:

(1) restricts the use of any advertising medium;

(2) restricts the person's personal appearance or the use of the

person's voice in an advertisement;

(3) relates to the size or duration of an advertisement used by

the person; or

(4) restricts the use of a trade name in advertising by the

person.

(c) An advertisement is false, misleading, or deceptive if the

advertisement:

(1) contains a misrepresentation of fact;

(2) contains a false statement as to the license holder's

professional achievements, education, skills, or qualifications

in the hearing instrument dispensing profession;

(3) makes a partial disclosure of relevant fact, including the

advertisement of:

(A) a discounted price of an item without identifying in the

advertisement or at the location of the item:

(i) the specific product being offered at the discounted price;

or

(ii) the usual price of the item; and

(B) the price of a specifically identified hearing instrument,

if more than one hearing instrument appears in the same

advertisement without an accompanying price;

(4) contains a representation that a product innovation is new,

if the product was first offered by the manufacturer to the

general public in this state not less than 12 months before the

date of the advertisement;

(5) states that the license holder manufactures hearing

instruments at the license holder's office location unless the

next statement discloses that the instruments are manufactured by

a specified manufacturer and remanufactured by the license

holder; or

(6) contains any other representation, statement, or claim that

is inherently misleading or deceptive.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.104. POWERS AND DUTIES REGARDING EXAMINATION. (a) The

committee shall administer or arrange for the administration of a

written examination.

(b) The examination shall be administered at least twice each

year.

(c) The examination must be validated by an independent testing

professional.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.105. SUBCOMMITTEES. From its members the committee may

appoint subcommittees to consider matters referred by the

committee pertaining to the enforcement of this chapter. The

subcommittees shall make recommendations to the committee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.106. FEES AND EXPENSES. (a) The committee by rule

shall adopt fees in amounts reasonable and necessary so that the

fees, in the aggregate, produce sufficient revenue to cover the

costs of administering this chapter.

(b) The committee may adopt:

(1) a license fee;

(2) a license renewal fee;

(3) an examination fee;

(4) a temporary training permit fee;

(5) an apprentice permit fee;

(6) a duplicate document fee; and

(7) other fees as necessary to administer this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. PUBLIC INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 402.151. PUBLIC INTEREST INFORMATION. (a) The committee

shall prepare information of consumer interest describing the

regulatory functions of the committee and the committee's

procedures by which consumer complaints are filed with and

resolved by the committee.

(b) The committee shall make the information available to the

public and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.152. COMPLAINTS. (a) Each license or permit holder

under this chapter shall at all times prominently display in the

person's place of business a sign containing:

(1) the name, mailing address, and telephone number of the

committee; and

(2) a statement informing consumers that a complaint against a

license or permit holder may be directed to the committee.

(b) Each written contract for services in this state of a

licensed hearing instrument dispenser must contain the

committee's name, mailing address, and telephone number.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.153. RECORDS OF COMPLAINTS. (a) The committee shall

keep an information file about each complaint filed with the

committee relating to a license or permit holder.

(b) If a written complaint is filed with the committee relating

to a license or permit holder, the committee, at least quarterly

and until final disposition of the complaint, shall notify the

parties to the complaint of the status of the complaint unless

the notice would jeopardize an undercover investigation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.154. COMPLAINT INVESTIGATION; SUBPOENA. (a) In an

investigation of a complaint filed with the committee, the

committee may request that the commissioner of public health or

the commissioner's designee approve the issuance of a subpoena.

If the request is approved, the committee may issue a subpoena to

compel the attendance of a relevant witness or the production,

for inspection or copying, of relevant evidence that is in this

state.

(b) A subpoena may be served personally or by certified mail.

(c) If a person fails to comply with a subpoena, the committee,

acting through the attorney general, may file suit to enforce the

subpoena in a district court in Travis County or in the county in

which a hearing conducted by the committee may be held.

(d) On finding that good cause exists for issuing the subpoena,

the court shall order the person to comply with the subpoena. The

court may punish a person who fails to obey the court order.

(e) The committee may delegate the authority granted under

Subsection (a) to the president or vice president of the

committee.

(f) The committee shall pay a reasonable fee for photocopies

subpoenaed under this section in an amount not to exceed the

amount the committee may charge for copies of its records.

(g) The reimbursement of the expenses of a witness whose

attendance is compelled under this section is governed by Section

2001.103, Government Code.

(h) All information and materials subpoenaed or compiled by the

committee in connection with a complaint and investigation are

confidential and not subject to disclosure under Chapter 552,

Government Code, and not subject to disclosure, discovery,

subpoena, or other means of legal compulsion for their release to

anyone other than the committee or its agents or employees who

are involved in discipline of the holder of a license, except

that this information may be disclosed to:

(1) persons involved with the committee in a disciplinary action

against the holder of a license;

(2) professional licensing or disciplinary boards for the

fitting and dispensing of hearing instruments in other

jurisdictions;

(3) peer assistance programs approved by the board under Chapter

467, Health and Safety Code;

(4) law enforcement agencies; and

(5) persons engaged in bona fide research, if all

individual-identifying information has been deleted.

(i) The filing of formal charges by the committee against a

holder of a license, the nature of those charges, disciplinary

proceedings of the committee, and final disciplinary actions,

including warnings and reprimands, by the committee are not

confidential and are subject to disclosure in accordance with

Chapter 552, Government Code.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.174(a), eff.

Sept. 1, 2001.

SUBCHAPTER E. LICENSE AND PERMIT REQUIREMENTS

Sec. 402.201. LICENSE OR PERMIT REQUIRED. A person may not

represent that the person is authorized to fit and dispense

hearing instruments, or use in connection with the person's name

any designation tending to imply that the person is authorized to

engage in the fitting and dispensing of hearing instruments,

unless the person holds a license or is otherwise authorized to

do so under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.202. EXAMINATION REQUIRED. (a) To engage in fitting

and dispensing hearing instruments in this state a person must

pass an examination given by the committee.

(b) A person licensed under Chapter 401 as an audiologist or an

audiology intern who is applying for a license under this chapter

is exempt from the examination required under this chapter but

must comply with all other requirements under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

315, Sec. 2, eff. September 1, 2009.

Sec. 402.203. APPLICATION FOR EXAMINATION. (a) An applicant

for examination must:

(1) apply to the committee on a form provided by the committee;

(2) provide on the form:

(A) sworn evidence that the applicant has attained the age of

majority and has graduated from an accredited high school or

equivalent; and

(B) other information determined necessary by the committee; and

(3) pay any required fees for application and examination.

(b) A permit holder may not take the examination until the

satisfactory completion of the requirements of Subchapter F by

the supervisor and permit holder is verified.

(c) The committee may refuse to examine an applicant who has

been convicted of a misdemeanor that involves moral turpitude or

a felony.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.204. CONTENTS OF EXAMINATION. (a) The examination

must consist of written, oral, or practical tests that are

objective in method and applied in a consistent manner.

(b) The examination must cover the following subjects as they

relate to the fitting and dispensing of hearing instruments:

(1) basic physics of sound;

(2) structure and function of hearing instruments;

(3) fitting of hearing instruments;

(4) pure tone audiometry, including air conduction testing and

bone conduction testing;

(5) live voice and recorded voice speech audiometry;

(6) masking when indicated for air conduction, bone conduction,

and speech;

(7) recording and evaluation of audiograms and speech audiometry

to determine the hearing instrument candidacy;

(8) selection and adaptation of hearing instruments, testing of

hearing instruments, and verification of aided hearing instrument

performance;

(9) taking of earmold impressions;

(10) verification of hearing instrument fitting and functional

gain measurements using a calibrated system;

(11) anatomy and physiology of the ear;

(12) counseling and aural rehabilitation of the hearing impaired

for the purpose of fitting and dispensing hearing instruments;

(13) use of an otoscope for the visual observation of the entire

ear canal; and

(14) laws, rules, and regulations of this state and the United

States.

(c) The examination may not test knowledge of the diagnosis or

treatment of any disease of or injury to the human body.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.205. EXAMINATION PROCEDURES. (a) The committee shall

give each applicant due notice of the date and place of the

examination and the subjects, areas, and skills that will be

included in the examination. A change may not be made in those

subjects, areas, and skills after the date of the examination has

been announced and publicized.

(b) An examination shall be conducted in writing and by other

means the committee determines adequate to ascertain the

qualifications of applicants.

(c) On reexamination, an applicant who previously failed an

examination may be examined only on those portions of the

examination that the applicant failed.

(d) If requested in writing by a person who fails the licensing

examination administered under this chapter, the committee shall

provide to the person an analysis of the person's performance on

the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.206. NOTICE OF EXAMINATION RESULTS. (a) Not later

than the 30th day after the examination date, the committee shall

notify each examinee of the results of the examination. If an

examination is graded or reviewed by a national testing service,

the committee shall notify each examinee of the results of the

examination not later than the 14th day after the date the

committee receives the results from the testing service.

(b) If the notice of the results of an examination graded or

reviewed by a national testing service will not be given before

the 91st day after the examination date, the committee shall

notify each examinee of the reason for the delay before the 90th

day.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.207. ISSUANCE OF APPRENTICE PERMIT. (a) The committee

shall issue an apprentice permit to fit and dispense hearing

instruments to a temporary training permit holder who has:

(1) passed all parts of the examination with a score of 70

percent or greater;

(2) paid the required fees; and

(3) met all requirements of this chapter.

(b) An apprentice permit is valid for one year. The committee

may extend the apprentice permit for an additional period not to

exceed six months.

(c) An apprentice permit holder shall work under the supervision

of a licensed hearing instrument dispenser for at least one year.

During the apprentice year, the apprentice permit holder shall

complete 20 hours of classroom continuing education as required

by Section 402.303 for a license holder.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

315, Sec. 3, eff. September 1, 2009.

Sec. 402.208. ISSUANCE OF LICENSE. The committee shall issue a

hearing instrument dispenser's license to an apprentice permit

holder when the committee has received sufficient evidence that

the apprentice permit holder has met all the licensing

requirements of this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.209. APPLICATION BY LICENSE HOLDER FROM ANOTHER STATE.

(a) A person licensed to fit and dispense hearing instruments in

another state may apply for a license under this chapter by

submitting an application on a form prescribed by the committee.

(b) An applicant for a license under this section must complete

the application form completely and accurately. The committee may

not consider an incomplete application. If an applicant fails to

provide any information required on the application form, the

committee shall send the applicant a notice of deficiency that

explains the additional information that must be submitted before

the committee may review the application.

(c) The committee shall require an applicant for a license under

this section to provide as part of the application:

(1) written verification that the applicant is licensed in good

standing as a fitter and dispenser of hearing instruments in

another state and has held the license for at least three years

preceding the date of application;

(2) written verification that:

(A) the requirements to obtain a license to fit and dispense

hearing instruments in the state in which the applicant is

licensed include passing an examination approved by the committee

by rule; or

(B) the applicant holds a certification from a professional

organization approved by the committee by rule;

(3) affirmation that the applicant is a resident of this state;

(4) a written statement from the licensing entity in the state

in which the applicant is licensed that details any disciplinary

action taken by the entity against the applicant; and

(5) a statement of the applicant's criminal history acceptable

to the committee.

(d) The committee may deny an application under this section

based on the applicant's criminal history or history of

disciplinary action.

(e) If the committee approves an application, on the next

regularly scheduled examination date the applicant may take the

practical section of the examination required under Section

402.202 and a written examination of Texas law administered by

the committee. If the applicant passes the examinations required

under this section, the committee shall issue to the applicant a

license under this chapter.

(f) The committee may allow an applicant under this section who

satisfies all application requirements other than the requirement

under Subsection (c)(2) to take all sections of the examination

required under Section 402.202. If the applicant passes the

examination, the committee shall issue to the applicant a license

under this chapter.

(g) An applicant under this section who fails an examination may

request in writing, not later than the 30th day after the date

the committee sends the applicant notice of the examination

results, that the committee furnish the applicant with an

analysis of the applicant's performance on the examination.

(h) An applicant under this section who fails an examination may

not retake the examination under this section. The person must

comply with the requirements for an applicant for an original

license under this chapter.

(i) The committee may not issue a license under this section to

an applicant who is a licensed audiologist in another state. The

committee shall refer the applicant to the State Board of

Examiners for Speech-Language Pathology and Audiology.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

315, Sec. 4, eff. September 1, 2009.

SUBCHAPTER F. TEMPORARY TRAINING PERMIT

Sec. 402.251. TEMPORARY TRAINING PERMIT QUALIFICATIONS. (a) The

committee shall issue a temporary training permit to a person

who:

(1) has never taken the examination administered under this

chapter;

(2) possesses the qualifications required under Section

402.203(a);

(3) submits a written application on a form provided by the

committee furnishing sworn evidence that the applicant satisfies

the requirements of Subdivisions (1) and (2); and

(4) pays the temporary training permit fee.

(b) The committee may issue a new temporary training permit

under this section to a person on or after the 365th day after

the person's previous temporary training permit expired.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

315, Sec. 5, eff. September 1, 2009.

Sec. 402.252. SUPERVISION AFFIDAVIT. (a) An application for a

temporary training permit must be accompanied by the affidavit of

a person licensed to fit and dispense hearing instruments under

this chapter or Chapter 401, other than a person licensed under

Section 401.311 or 401.312.

(b) The affidavit must state that:

(1) the applicant, if granted a temporary training permit, will

be supervised by the affiant in all work done by the applicant

under the temporary training permit;

(2) the affiant will notify the committee not later than the

10th day after the date of the applicant's termination of

supervision by the affiant; and

(3) if the affiant is licensed under Chapter 401, the affiant

will comply with all provisions of this chapter and rules adopted

under this chapter that relate to the supervision and training of

a temporary training permit holder.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

315, Sec. 6, eff. September 1, 2009.

Sec. 402.253. EXPIRATION OF TEMPORARY TRAINING PERMIT. (a) A

temporary training permit authorizes the permit holder to fit and

dispense hearing instruments until the earlier of:

(1) the date the permit expires; or

(2) the date the permit holder passes the examination required

for a license under this chapter.

(b) A temporary training permit automatically expires on the

first anniversary of the date of issuance unless the committee

extends the permit for an additional period not to exceed six

months.

(c) The committee may not extend a temporary training permit

more than once.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.254. GUIDELINES FOR TRAINING OF TEMPORARY TRAINING

PERMIT HOLDERS. (a) The committee shall establish formal and

practical education guidelines for the training of temporary

training permit holders.

(b) The guidelines must include directions to the supervisor

about:

(1) the subject matter to be taught;

(2) the length of the training;

(3) the extent of a temporary training permit holder's contact

with the public; and

(4) the responsibility of the supervisor for direct and indirect

supervision of all aspects of the training.

(c) The training period begins on the date of issuance of the

temporary permit. A temporary training permit holder must

complete at least 150 hours of directly supervised practicum that

includes:

(1) 25 contact hours of pure tone air conduction, bone

conduction, and speech audiometry, recorded and live voice, with

15 of the required hours being with actual clients;

(2) 25 client contact hours of hearing instrument evaluations,

including sound-field measurements with recorded and live voice;

(3) 20 contact hours of instrument fittings with actual clients;

(4) 10 contact hours of earmold orientation types, uses, and

terminology;

(5) five contact hours of earmold impressions and otoscopic

examinations of the ear;

(6) 15 contact hours of troubleshooting of defective hearing

instruments;

(7) 20 contact hours of case history with actual clients;

(8) 10 contact hours regarding the laws governing the licensing

of persons fitting and dispensing hearing instruments and federal

Food and Drug Administration and Federal Trade Commission

regulations relating to the fitting and dispensing of hearing

instruments; and

(9) 20 contact hours of supplemental work in one or more of the

areas described by Subdivisions (1) through (8).

(d) A contact hour consists of 55 minutes.

(e) On completion of the directly supervised practicum required

under Subsection (c), the temporary training permit holder shall

complete the permit holder's training under the indirect

supervision of the permit holder's supervisor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.255. SUPERVISOR REQUIREMENTS. (a) A supervisor of a

temporary training permit holder must:

(1) be licensed to fit and dispense hearing instruments under

this chapter or Chapter 401, other than Section 401.311 or

401.312;

(2) currently practice in an established place of business; and

(3) be responsible for the direct supervision and education of a

temporary training permit holder.

(b) A supervisor as appropriate shall directly and indirectly

supervise a temporary training permit holder. A supervisor shall

provide direct supervision by being located on the premises and

available to the temporary training permit holder for prompt

consultation. A supervisor shall provide indirect supervision by

reviewing daily a temporary training permit holder's patient

contact and daily work.

(c) A supervisor shall:

(1) be responsible for day-to-day supervision of the temporary

training permit holder and be ultimately responsible for the

service to a client treated by the permit holder;

(2) provide to the permit holder materials and equipment

necessary for appropriate audiometric and hearing instrument

evaluation and fitting procedures;

(3) supplement the permit holder's background information with

reading lists and other references;

(4) conduct in-service training for the permit holder;

(5) act as a consultant to the permit holder by providing time

for conferences for the permit holder and providing a variety of

resource materials, approaches, and techniques that are based on

sound theory, successful practice, or documented research;

(6) establish goals with the permit holder that are realistic,

easily understandable, and directed toward the successful

completion of the training requirements;

(7) observe the permit holder during the practicum, confer with

the permit holder after the permit holder's contact with clients,

and provide an opportunity for comment on the practicum

experience in writing or through conferences, during and after

the practicum experience;

(8) establish that the supervisor is solely responsible for the

practicum and daily supervision of the permit holder;

(9) assist and encourage the permit holder's use of supportive

professional sources;

(10) know and adhere to state and federal laws relating to

hearing instrument fitting and dispensing; and

(11) assist the permit holder in fulfilling licensing

requirements of this chapter.

(d) The supervisor shall maintain a log of the contact hours by

practicum category on a form provided by the committee. After the

temporary training permit holder has completed 150 contact hours,

the supervisor and the permit holder shall sign the form, and the

form shall be notarized and mailed to the committee.

(e) A supervisor may not supervise more than two temporary

training permit holders at one time.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

315, Sec. 7, eff. September 1, 2009.

Sec. 402.256. AUTHORITY OF TEMPORARY TRAINING PERMIT HOLDER.

(a) A temporary training permit holder may provide routine

fitting and dispensing of hearing instruments that has been

ordered by the supervisor. The supervisor is the sole judge of

whether the permit holder has the qualifications necessary to

perform routine fitting and dispensing. A supervisor is

accountable to the committee for the actions and misdeeds of a

temporary training permit holder acting at the supervisor's

discretion.

(b) A temporary training permit holder may not:

(1) own, manage, or independently operate a business that

engages in the fitting or sale of hearing instruments; or

(2) advertise or otherwise represent that the permit holder

holds a license as a hearing instrument dispenser.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.257. TRANSFER TO ANOTHER SUPERVISOR. (a) On the

request of a supervisor or temporary training permit holder, the

committee may approve a transfer of a permit holder from the

permit holder's supervisor to another eligible supervisor before

completion of the training.

(b) The committee must act on a transfer request at the first

committee meeting held after the date the request is made.

(c) The committee may approve a second transfer request before

completion of the training only under exceptional circumstances.

The committee may not approve more than two transfers.

(d) If a transfer is approved, credit may be transferred at the

discretion of the committee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER G. LICENSE RENEWAL

Sec. 402.301. LICENSE RENEWAL. (a) A license under this

chapter is valid for two years. The committee shall renew the

license every two years on payment of the renewal fee unless the

license is suspended or revoked.

(b) The committee may adopt a system under which licenses expire

on various dates during the year. For a year in which the

expiration date is changed, license fees shall be prorated on a

monthly basis so that each license holder pays only the portion

of the license fee that is applicable to the number of months the

license is valid.

(c) A person may renew an unexpired license by paying the

required renewal fee to the committee before the expiration date

of the license.

(d) A person whose license has been expired for 90 days or less

may renew the license by paying to the committee the required

renewal fee and a fee that is equal to half of the amount of the

examination fee for the license. If a person's license has been

expired for more than 90 days but less than two years, the person

may renew the license by paying to the committee all unpaid

renewal fees and a fee that is equal to the amount of the

examination fee for the license.

(e) A person whose license has been expired for two years or

more may not renew the license. The person may obtain a new

license by complying with the requirements and procedures for

obtaining an original license.

(f) The committee may not renew a license unless the license

holder provides proof that all equipment that is used by the

license holder to produce a measurement in the testing of hearing

acuity has been properly calibrated or certified by a qualified

technician.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

315, Sec. 8, eff. September 1, 2009.

Sec. 402.303. CONTINUING EDUCATION. (a) The committee by rule

shall adopt requirements for the continuing education of a

license holder, including a requirement that a license holder

complete 20 hours of continuing education each year. For purposes

of this requirement, each year runs concurrently with the

effective date of a license issued under this chapter. The

committee may not renew a license unless the license holder

demonstrates compliance with the continuing education

requirements established by the committee.

(b) A license holder shall provide written proof of attendance

and completion of an approved course on a form prescribed by the

committee.

(c) The committee may waive compliance with the continuing

education requirement for license renewal for a license holder

who provides evidence of hardship or inability to meet the

requirement. The waiver may be granted after review by the

committee on an annual basis.

(d) The committee must provide a list of approved continuing

education sponsors, designated by the committee. The list must be

revised and updated periodically. Any continuing education

activity must be provided by an approved sponsor. The committee

shall approve at least five hours of specific courses each year.

(e) A license holder may not receive more than five continuing

education credit hours for attendance at a course sponsored by a

manufacturer.

(f) A course summary and resume for each teacher of a course

seeking approval from the committee must be submitted at least 30

days before the date the course is scheduled to take place. The

committee shall establish criteria for the approval of submitted

courses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.304. ALTERNATIVES TO CONTINUING EDUCATION REQUIREMENT.

(a) On written request to the committee, a license holder may

take the state examination given by the committee. A license

holder who pays the examination fee and passes the examination is

exempt from the continuing education requirement for the year in

which the test is taken.

(b) A license holder may be credited with continuing education

credit hours for a published book or article written by the

license holder that contributes to the license holder's

professional competence. The continuing education committee may

grant credit hours based on the degree to which the published

book or article advances knowledge regarding the fitting and

dispensing of hearing instruments. A license holder may claim in

an annual reporting period not more than five credit hours for

preparation of a publication.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.305. CONTINUING EDUCATION EXEMPTIONS. The committee

may renew the license of a license holder who does not comply

with the continuing education requirements of Sections 402.303 or

402.304 if the license holder:

(1) was licensed for the first time during the 12 months before

the annual reporting date;

(2) has served in the regular armed forces of the United States

during part of the 12 months before the annual reporting date; or

(3) submits proof from an attending physician that the license

holder suffered a serious or disabling illness or physical

disability that prevented compliance with the continuing

education requirements during the 12 months before the annual

reporting date.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.306. DUPLICATE LICENSE. The committee shall issue a

duplicate license to a license holder whose license has been lost

or destroyed. The committee may prescribe the procedure and

requirements for issuance of a duplicate license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER H. PRACTICE BY LICENSE HOLDER

Sec. 402.351. DISPLAY OF LICENSE. A person engaged in fitting

and dispensing hearing instruments shall display the person's

license in a conspicuous place in the person's principal office

and, when required, shall exhibit the license to the committee or

its authorized representative.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.352. INFORMATION ON PROSPECTIVE AMPLIFICATION

CANDIDATES. A license holder shall try to obtain, personally or

through a proper referral, at least the following information on

each prospective candidate for amplification:

(1) the candidate's pertinent case history;

(2) otoscopic inspection of the outer ear, including canal and

drumhead;

(3) evaluation of hearing acuity using pure tone techniques

through air and bone conduction pathways through a calibrated

system;

(4) an aided and unaided speech reception threshold and ability

to differentiate between the phonemic elements of language

through speech audiometry, using a calibrated system or other

acceptable verification techniques; and

(5) verification of satisfactory aided instrument performance by

use of appropriate sound-field speech, noise, or tone testing,

using a calibrated system.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.353. SOUND-LEVEL MEASUREMENTS. (a) If audiometric

testing is not conducted in a stationary acoustical enclosure,

sound-level measurements must be conducted at the time of the

testing to ensure that ambient noise levels meet permissible

standards for testing threshold to 20 dB based on the most

current American National Standards Institute "ears covered"

octave band criteria for Permissible Ambient Noise Levels During

Audiometric Testing.

(b) A dBA equivalent level may be used to determine compliance.

(c) The committee shall adopt rules necessary to enforce this

section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER I. GENERAL BUSINESS REGULATIONS

Sec. 402.401. TRIAL PERIOD. The committee shall establish

guidelines for a 30-day trial period during which a person may

cancel the purchase of a hearing instrument.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.402. SALE TO MINOR. (a) A licensed hearing instrument

fitter and dispenser may not sell a hearing instrument to a

person under 18 years of age unless the prospective user or a

parent or guardian of the prospective user has presented to the

hearing instrument fitter and dispenser a written statement,

signed by a licensed physician specializing in diseases of the

ear, that states that the patient's hearing loss has been

medically evaluated and that the patient may be considered a

candidate for a hearing instrument.

(b) The physician's evaluation must have taken place within the

preceding six months.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.403. WRITTEN CONTRACT. The owner of a hearing

instrument fitting and dispensing practice shall ensure that each

client receives a written contract at the time of purchase of a

hearing instrument that contains:

(1) the signature of the license holder who dispensed the

hearing instrument;

(2) the printed name of the license holder who dispensed the

hearing instrument;

(3) the address of the principal office of the license holder

who dispensed the hearing instrument;

(4) the license number of the license holder who dispensed the

hearing instrument;

(5) a description of the make and model of the hearing

instrument;

(6) the amount charged for the hearing instrument;

(7) a statement of whether the hearing instrument is new, used,

or rebuilt;

(8) notice of the 30-day trial period under Section 402.401; and

(9) the name, mailing address, and telephone number of the

committee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

315, Sec. 9, eff. September 1, 2009.

Sec. 402.404. SURETY BONDING. (a) A sole proprietor,

partnership, corporation, or other legal entity engaged in the

fitting and dispensing of hearing instruments shall file with the

committee security in a form provided by Subsection (b) in the

amount of $10,000 and conditioned on the promise to pay all:

(1) taxes and contributions owed to the state and political

subdivisions of the state by the entity; and

(2) judgments that the entity may be required to pay for:

(A) negligently or improperly dispensing hearing instruments; or

(B) breaching a contract relating to the dispensing of hearing

instruments.

(b) The security may be a bond, a cash deposit, or another

negotiable security acceptable to the committee.

(c) A bond required by this section remains in effect until

canceled by action of the surety, the principal, or the

committee. A person must take action on the bond not later than

the third anniversary of the date the bond is canceled.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.405. RECOVERY ON SURETY BOND. The purchaser of a

hearing instrument may rescind the purchase and recover as

provided by Section 402.404 for:

(1) a material misstatement of fact or misrepresentation by a

license holder employed by an entity subject to Section 402.404

regarding the instrument or services to be provided by the

license holder that was relied on by the purchaser or that

induced the purchaser to purchase the instrument;

(2) the failure by the entity subject to Section 402.404 to

provide the purchaser with an instrument or with fitting and

dispensing services that conform to the specifications of the

purchase agreement;

(3) the diagnosis of a medical condition unknown to the

purchaser at the time of the purchase that precludes the

purchaser's use of the instrument;

(4) the failure by the entity subject to Section 402.404 to

remedy a significant material defect of the instrument within a

reasonable time;

(5) the provision by the entity subject to Section 402.404 of

fitting and dispensing services that are not in accordance with

accepted industry practices; or

(6) the failure by a license holder employed by the entity

subject to Section 402.404 to meet the standards of conduct

prescribed by this chapter or under rules adopted under this

chapter that adversely affects the transactions between the

purchaser and the license holder or the entity subject to Section

402.404.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.406. OWNERSHIP OF DISPENSING PRACTICE. (a) A person

who owns, maintains, or operates an office or place of business

in which the person employs or engages under contract a person

who practices the fitting and dispensing of hearing instruments

is considered to be practicing the fitting and dispensing of

hearing instruments under this chapter and is required to be

licensed under this chapter or licensed as an audiologist under

Chapter 401.

(b) If the person who owns, maintains, or operates an office or

place of business under this section is a partnership, each

partner must be licensed as provided by this section. If the

person who owns, maintains, or operates an office or place of

business under this section is a corporation or other legal

entity, the chief executive officer of the corporation or entity

must be licensed as provided by this section.

(c) All of the business's records and contracts are solely the

property of the person who owns the business.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

315, Sec. 10, eff. September 1, 2009.

SUBCHAPTER J. PROHIBITED PRACTICES

Sec. 402.451. PROHIBITED ACTS. (a) A person may not:

(1) buy, sell, or fraudulently obtain a license or aid another

person to do so;

(2) alter a license with the intent to defraud;

(3) wilfully make a false statement in an application to the

committee for a license, a temporary training permit, or the

renewal of a license;

(4) falsely impersonate a license holder;

(5) engage in the fitting and dispensing of hearing instruments

when the person's license is suspended or revoked;

(6) dispense or fit a hearing instrument on a person who has

ordered the hearing instrument or device by mail unless the

person dispensing or fitting is a license holder under this

chapter or under Chapter 401; or

(7) sell a hearing instrument by mail.

(b) A license or permit holder may not:

(1) solicit a potential customer by telephone unless the license

or permit holder clearly discloses the holder's name and business

address and the purpose of the communication;

(2) use or purchase for use a list of names of potential

customers compiled by telephone by a person other than the

license or permit holder, the license or permit holder's

authorized agent, or another license or permit holder; or

(3) perform any act that requires a license from the Texas

Optometry Board or the Texas State Board of Medical Examiners.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.452. INVESTIGATION BY BOARD. The board, with the aid

of the department, shall investigate a person who violates this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.453. TREATMENT OF EAR DEFECTS; ADMINISTRATION OF DRUGS.

(a) A license holder may not treat the ear in any manner for

any defect or administer any drug or physical treatment unless

the license holder is a physician licensed to practice by the

Texas State Board of Medical Examiners.

(b) This chapter does not affect a law regulating the practice

of medicine as defined by Subtitle B.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER K. LICENSE DENIAL AND DISCIPLINARY PROCEDURES

Sec. 402.501. GROUNDS FOR LICENSE DENIAL AND DISCIPLINARY

ACTION. The committee may refuse to issue or renew a license,

revoke or suspend a license or permit, place on probation a

person whose license or permit has been suspended, or reprimand a

license or permit holder who:

(1) makes a material misstatement in furnishing information to

the committee or to another state or federal agency;

(2) violates this chapter or a rule adopted under this chapter;

(3) is convicted of a felony or misdemeanor that includes

dishonesty as an essential element or of a crime directly related

to the practice of fitting and dispensing hearing instruments;

(4) makes a misrepresentation for the purpose of obtaining or

renewing a license, including falsifying the educational

requirements under this chapter;

(5) is professionally incompetent or engages in malpractice or

dishonorable, unethical, or unprofessional conduct that is likely

to deceive, defraud, or harm the public;

(6) aids or assists another person in violating this chapter or

a rule adopted under this chapter;

(7) does not provide information in response to a written

request made by the board within 60 days;

(8) directly or indirectly knowingly employs, hires, procures,

or induces a person not licensed under this chapter to fit and

dispense hearing instruments unless the person is exempt under

this chapter;

(9) aids a person not licensed under this chapter in the fitting

or dispensing of hearing instruments unless the person is exempt

under this chapter;

(10) is habitually intoxicated or addicted to a controlled

substance;

(11) directly or indirectly gives to or receives from a person a

fee, commission, rebate, or other form of compensation for a

service not actually provided;

(12) violates a term of probation;

(13) wilfully makes or files a false record or report;

(14) has a physical illness that results in the inability to

practice the profession with reasonable judgment, skill, or

safety, including the deterioration or loss of motor skills

through aging;

(15) solicits a service by advertising that is false or

misleading;

(16) participates in subterfuge or misrepresentation in the

fitting or dispensing of a hearing instrument;

(17) knowingly advertises for sale a model or type of hearing

instrument that cannot be purchased;

(18) falsely represents that the service of a licensed physician

or other health professional will be used or made available in

the fitting, adjustment, maintenance, or repair of a hearing

instrument;

(19) falsely uses the term "doctor," "audiologist," "clinic,"

"clinical audiologist," "state licensed," "state certified,"

"licensed hearing instrument dispenser," "board certified hearing

instrument specialist," "hearing instrument specialist," or

"certified hearing aid audiologist," or uses any other term,

abbreviation, or symbol that falsely gives the impression that:

(A) a service is being provided by a person who is licensed or

has been awarded a degree or title; or

(B) the person providing a service has been recommended by a

government agency or health provider;

(20) advertises a manufacturer's product or uses a

manufacturer's name or trademark in a way that implies a

relationship between a license or permit holder and a

manufacturer that does not exist;

(21) directly or indirectly gives or offers to give, or permits

or causes to be given, money or another thing of value to a

person who advises others in a professional capacity as an

inducement to influence the person to influence the others to:

(A) purchase or contract to purchase products sold or offered

for sale by the license or permit holder; or

(B) refrain from purchasing or contracting to purchase products

sold or offered for sale by another license or permit holder

under this chapter;

(22) with fraudulent intent fits and dispenses a hearing

instrument under any name, including a false name or alias;

(23) does not adequately provide for the service or repair of a

hearing instrument fitted and sold by the license holder; or

(24) violates a regulation of the federal Food and Drug

Administration or the Federal Trade Commission relating to

hearing instruments.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

315, Sec. 11, eff. September 1, 2009.

Sec. 402.502. ADMINISTRATIVE PROCEDURE. (a) If the committee

proposes to refuse a person's application for examination, to

suspend or revoke a person's license or permit, or to place on

probation or reprimand a person, the person is entitled to a

hearing before the committee.

(b) A proceeding is begun by filing written charges with the

committee under oath. The charges may be made by any person.

(c) Proceedings under this subchapter are subject to Chapter

2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.503. REISSUANCE OF LICENSE. On application, the

committee may reissue a license to a person whose license has

been revoked. The application may not be made before the

expiration of six months after the date the order of revocation

becomes final. The application shall be made in the manner and

form required by the committee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.504. EMERGENCY SUSPENSION. (a) The committee or a

three-member subcommittee of committee members designated by the

committee shall temporarily suspend the license or permit of a

license or permit holder if the committee or subcommittee

determines from the evidence or information presented to it that

continued practice by the license or permit holder would

constitute a continuing and imminent threat to the public

welfare.

(b) A license or permit may be suspended under this section

without notice or hearing on the complaint if:

(1) action is taken to initiate proceedings for a hearing before

the State Office of Administrative Hearings simultaneously with

the temporary suspension; and

(2) a hearing is held as soon as practicable under this chapter

and Chapter 2001, Government Code.

(c) The State Office of Administrative Hearings shall hold a

preliminary hearing not later than the 14th day after the date of

the temporary suspension to determine if there is probable cause

to believe that a continuing and imminent threat to the public

welfare still exists. A final hearing on the matter shall be held

not later than the 61st day after the date of the temporary

suspension.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 6, eff. Sept. 1,

2003.

SUBCHAPTER L. PENALTIES AND OTHER ENFORCEMENT PROVISIONS

Sec. 402.551. ADMINISTRATIVE PENALTY. (a) The committee, with

the board's approval, may impose an administrative penalty on a

person described in this chapter for a violation of this chapter

or a rule adopted under this chapter.

(b) The amount of the administrative penalty may not exceed $250

plus costs for the first violation and $1,000 plus costs for each

subsequent violation.

(c) The administrative penalty may be imposed as an alternative

to any other disciplinary measure, except for the placement of a

license or permit holder on probation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.552. INJUNCTION. The committee may apply to a district

court of any county for an injunction or other order to restrain

conduct by a person, other than a license holder, who has engaged

in any act that is an offense under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 402.553. CIVIL PENALTY. (a) A person who violates this

chapter or a rule or order adopted by the committee under this

chapter is liable for a civil penalty not to exceed $5,000 a day.

(b) At the request of the committee, the attorney general shall

bring an action to recover a civil penalty authorized under this

section.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 7, eff. Sept. 1,

2003.



CHAPTER 403. LICENSED DYSLEXIA PRACTITIONERS AND LICENSED DYSLEXIA THERAPISTS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE G. PROFESSIONS RELATED TO HEARING, SPEECH, AND DYSLEXIA

CHAPTER 403. LICENSED DYSLEXIA PRACTITIONERS AND LICENSED

DYSLEXIA THERAPISTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 403.001. DEFINITIONS. In this chapter:

(1) "Commissioner" means the commissioner of state health

services.

(2) "Department" means the Department of State Health Services.

(3) "Executive commissioner" means the executive commissioner of

the Health and Human Services Commission.

(4) "License holder" means a person who holds a license issued

under this chapter.

(5) "Multisensory structured language education" means a program

described by the International Multisensory Structured Language

Education Council for the treatment of individuals with dyslexia

and related disorders that provides instruction in the skills of

reading, writing, and spelling:

(A) through program content that includes:

(i) phonology and phonological awareness;

(ii) sound and symbol association;

(iii) syllables;

(iv) morphology;

(v) syntax; and

(vi) semantics; and

(B) following principles of instruction that include:

(i) simultaneous multisensory instruction, including

visual-auditory-kinesthetic-tactile instruction;

(ii) systematic and cumulative instruction;

(iii) explicit instruction;

(iv) diagnostic teaching to automaticity; and

(v) synthetic and analytic instruction.

(6) "Qualified instructor" means a person described by Section

403.110.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2009.

Sec. 403.002. ADMINISTRATION BY DEPARTMENT OF STATE HEALTH

SERVICES. The department shall administer this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2009.

Sec. 403.003. APPLICABILITY. This chapter does not:

(1) require a school district to employ a person licensed under

this chapter;

(2) require an individual who is licensed under Chapter 501 to

obtain a license under this chapter; or

(3) authorize a person who is not licensed under Chapter 401 to

practice audiology or speech-language pathology.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 403.051. ADVISORY COMMITTEE. The department shall appoint

an advisory committee to advise the department in administering

this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2009.

Sec. 403.052. RULES. The executive commissioner shall adopt

rules necessary to administer and enforce this chapter, including

rules that establish standards of ethical practice.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. LICENSE REQUIREMENTS

Text of section effective on September 01, 2010

Sec. 403.101. LICENSE REQUIRED. A person may not use the title

"licensed dyslexia practitioner" or "licensed dyslexia therapist"

in this state unless the person holds the appropriate license

under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2010.

Sec. 403.102. ISSUANCE OF LICENSE. The department shall issue a

licensed dyslexia practitioner or licensed dyslexia therapist

license to an applicant who meets the requirements of this

chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2009.

Sec. 403.103. LICENSE APPLICATION. (a) A license applicant

must apply to the department on a form and in the manner the

department prescribes.

(b) The application must be accompanied by a nonrefundable

application fee.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2009.

Sec. 403.104. ELIGIBILITY FOR LICENSED DYSLEXIA PRACTITIONER

LICENSE. (a) To be eligible for a licensed dyslexia

practitioner license, an applicant must have:

(1) earned a bachelor's degree from an accredited public or

private institution of higher education;

(2) successfully completed at least 45 hours of course work in

multisensory structured language education from a training

program that meets the requirements of Section 403.106;

(3) completed at least 60 hours of supervised clinical

experience in multisensory structured language education;

(4) completed at least five demonstration lessons of the

practice of multisensory structured language education, each

observed by an instructor from a training program that meets the

requirements of Section 403.106 and followed by a conference with

and a written report by the instructor; and

(5) successfully completed a national multisensory structured

language education competency examination approved by the

department and administered by a national certifying professional

organization.

(b) Clinical experience required under Subsection (a)(3) must be

obtained under:

(1) the supervision of a qualified instructor or an instructor

from an accredited training program that meets the requirements

of Section 403.106; and

(2) guidelines approved by the department.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2009.

Sec. 403.105. ELIGIBILITY FOR LICENSED DYSLEXIA THERAPIST

LICENSE. (a) To be eligible for a licensed dyslexia therapist

license, an applicant must have:

(1) earned at least a master's degree from an accredited public

or private institution of higher education;

(2) successfully completed at least 200 hours of course work in

multisensory structured language education from a training

program that meets the requirements of Section 403.106;

(3) completed at least 700 hours of supervised clinical

experience in multisensory structured language education;

(4) completed at least 10 demonstration lessons of the practice

of multisensory structured language education, each observed by

an instructor from a training program that meets the requirements

of Section 403.106 and followed by a conference with and a

written report by the instructor; and

(5) successfully completed a national multisensory structured

language education competency examination approved by the

department and administered by a national certifying professional

organization.

(b) Clinical experience required under Subsection (a)(3) must be

obtained under:

(1) the supervision of a qualified instructor or an instructor

from an accredited training program that meets the requirements

of Section 403.106; and

(2) guidelines approved by the department.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2009.

Sec. 403.106. REQUIREMENTS FOR TRAINING PROGRAMS. (a) For

purposes of determining whether an applicant satisfies the

training requirements for a license under this chapter, a

multisensory structured language education training program

completed by the applicant must:

(1) be accredited by a nationally recognized accrediting

organization;

(2) have in writing defined goals and objectives, areas of

authority, and policies and procedures;

(3) have the appropriate financial and management resources to

operate the training program, including a knowledgeable

administrator and standard accounting and reporting procedures;

(4) have a physical site, equipment, materials, supplies, and

environment suitable for the training program;

(5) have a sufficient number of instructional personnel who have

completed the requirements for certification in multisensory

structured language education;

(6) have been reviewed by multisensory structured language

education professionals who are not affiliated with the training

program;

(7) have developed and followed procedures to maintain and

improve the quality of training provided by the program;

(8) have provided direct instruction in the principles and in

each element of multisensory structured language education for a

minimum of:

(A) 200 contact hours of course work for training program

participants who seek a licensed dyslexia therapist license; and

(B) 45 contact hours of course work for training program

participants who seek a licensed dyslexia practitioner license;

(9) have required training program participants to complete a

program of supervised clinical experience in which the

participants provided multisensory structured language education

to students or adults, either individually or in small groups for

a minimum of:

(A) 700 hours for training program participants who seek a

licensed dyslexia therapist license; and

(B) 60 hours for training program participants who seek a

licensed dyslexia practitioner license;

(10) have required training program participants to demonstrate

the application of multisensory structured language education

principles of instruction by completing demonstration lessons

observed by an instructor and followed by a conference with and a

written report by the instructor; and

(11) have provided instruction based on the Texas Education

Agency publication "The Dyslexia Handbook: Procedures Concerning

Dyslexia and Related Disorders (2007)," or a revised version of

that publication approved by the department.

(b) A training program must require a training program

participant who seeks a licensed dyslexia practitioner license to

have completed at least five demonstration lessons described by

Subsection (a)(10) and a participant who seeks a licensed

dyslexia therapist license to have completed at least 10

demonstration lessons.

(c) The department, in consultation with the advisory committee,

shall determine whether a training program meets the requirements

of this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2009.

Sec. 403.107. EXAMINATION; RULES. (a) To obtain a license, an

applicant must:

(1) pass a written examination approved by the department under

Subsection (b); and

(2) pay fees set by the executive commissioner.

(b) The department shall, in consultation with the advisory

committee:

(1) identify and designate a competency examination that is

related to multisensory structured language education and that

will be administered at least twice each year by a professional

organization that issues national certifications; and

(2) maintain a record of all examinations for at least two years

after the date of examination.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2009.

Sec. 403.108. WAIVER OF EXAMINATION REQUIREMENT. The

department, in consultation with the advisory committee, may

waive the examination requirement and issue a license to an

applicant who holds an appropriate certificate or other

accreditation from a nationally accredited multisensory

structured language education organization recognized by the

department.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2009.

Sec. 403.109. INACTIVE STATUS; RULES. (a) The executive

commissioner by rule may provide for a license holder to be

placed on inactive status.

(b) Rules adopted under this section must include a time limit

for a license holder to remain on inactive status.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2009.

Sec. 403.110. QUALIFIED INSTRUCTOR. To be considered a

qualified instructor under this chapter, a person must:

(1) be a licensed dyslexia therapist;

(2) have at least 1,400 hours of clinical teaching experience in

addition to the hours required to obtain a licensed dyslexia

therapist license; and

(3) have completed a two-year course of study dedicated to the

administration and supervision of multisensory structured

language education programs taught by a nationally accredited

training program that meets the requirements of Section 403.106.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. PRACTICE BY LICENSE HOLDER

Sec. 403.151. PRACTICE SETTING. (a) A licensed dyslexia

practitioner may practice only in an educational setting,

including a school, learning center, or clinic.

(b) A licensed dyslexia therapist may practice in a school,

learning center, clinic, or private practice setting.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2009.

Sec. 403.152. CONTINUING EDUCATION. (a) A license holder's

license may not be renewed unless the license holder meets the

continuing education requirements established by the executive

commissioner.

(b) The executive commissioner, in consultation with the

advisory committee, shall establish the continuing education

requirements in a manner that allows a license holder to comply

without an extended absence from the license holder's county of

residence.

(c) The department shall:

(1) provide to a license applicant, with the application form on

which the person is to apply for a license, information

describing the continuing education requirements; and

(2) notify each license holder of any change in the continuing

education requirements at least one year before the date the

change takes effect.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. LICENSE DENIAL; COMPLAINT AND DISCIPLINARY

PROCEDURES

Text of section effective on September 01, 2010

Sec. 403.201. COMPLAINTS. Any person may file a complaint with

the department alleging a violation of this chapter or a rule

adopted under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2010.

Text of section effective on September 01, 2010

Sec. 403.202. PROHIBITED ACTIONS. A license holder may not:

(1) obtain a license by means of fraud, misrepresentation, or

concealment of a material fact;

(2) sell, barter, or offer to sell or barter a license; or

(3) engage in unprofessional conduct that endangers or is likely

to endanger the health, welfare, or safety of the public as

defined by executive commissioner rule.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2010.

Text of section effective on September 01, 2010

Sec. 403.203. GROUNDS FOR DISCIPLINARY ACTION. If a license

holder violates this chapter or a rule or code of ethics adopted

by the executive commissioner, the department shall:

(1) revoke or suspend the license;

(2) place on probation the person if the person's license has

been suspended;

(3) reprimand the license holder; or

(4) refuse to renew the license.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2010.

Text of section effective on September 01, 2010

Sec. 403.204. LICENSE DENIAL, REVOCATION, OR SUSPENSION FOR

CRIMINAL CONVICTION. (a) The department may deny a license or

may suspend or revoke a license if the applicant or license

holder has been convicted of a misdemeanor involving moral

turpitude or a felony. The department may take action authorized

by this section when:

(1) the time for appeal of the person's conviction has elapsed;

(2) the judgment or conviction has been affirmed on appeal; or

(3) an order granting probation is made suspending the

imposition of the person's sentence, without regard to whether a

subsequent order:

(A) allows withdrawal of a plea of guilty;

(B) sets aside a verdict of guilty; or

(C) dismisses an information or indictment.

(b) A plea or verdict of guilty or a conviction following a plea

of nolo contendere is a conviction for purposes of this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2010.

Text of section effective on September 01, 2010

Sec. 403.205. HEARING. (a) If the department proposes to

revoke, suspend, or refuse to renew a person's license, the

person is entitled to a hearing before a hearings officer

appointed by the State Office of Administrative Hearings.

(b) The executive commissioner shall prescribe procedures for

appealing to the commissioner a decision to revoke, suspend, or

refuse to renew a license.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2010.

Text of section effective on September 01, 2010

Sec. 403.206. ADMINISTRATIVE PROCEDURE. A proceeding under this

subchapter to suspend, revoke, or refuse to renew a license is

governed by Chapter 2001, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2010.

Text of section effective on September 01, 2010

Sec. 403.207. SANCTIONS. (a) The executive commissioner, in

consultation with the advisory committee, by rule shall adopt a

broad schedule of sanctions for a violation of this chapter.

(b) The State Office of Administrative Hearings shall use the

schedule of sanctions for a sanction imposed as the result of a

hearing conducted by that office.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2010.

Text of section effective on September 01, 2010

Sec. 403.208. PROBATION. The department may require a license

holder whose license suspension is probated to:

(1) report regularly to the department on matters that are the

basis of the probation;

(2) limit practice to areas prescribed by the department; or

(3) continue the license holder's professional education until

the license holder attains a degree of skill satisfactory to the

department in those areas that are the basis of the probation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2010.

Text of section effective on September 01, 2010

Sec. 403.209. MONITORING OF LICENSE HOLDER. (a) The executive

commissioner by rule shall develop a system for monitoring a

license holder's compliance with the requirements of this

chapter.

(b) Rules adopted under this section must include procedures to:

(1) monitor for compliance a license holder who is ordered by

the department to perform certain acts; and

(2) identify and monitor license holders who represent a risk to

the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2010.

Text of section effective on September 01, 2010

Sec. 403.210. INFORMAL PROCEDURES. (a) The executive

commissioner by rule shall adopt procedures governing:

(1) informal disposition of a contested case under Section

2001.056, Government Code; and

(2) an informal proceeding held in compliance with Section

2001.054, Government Code.

(b) Rules adopted under Subsection (a) must:

(1) provide the complainant and the license holder an

opportunity to be heard; and

(2) require the presence of a representative of the attorney

general or the department's legal counsel to advise the

department or the department's employees.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2010.

Text of section effective on September 01, 2010

Sec. 403.211. REINSTATEMENT. (a) A person may apply for

reinstatement of a revoked license on or after the first

anniversary of the date of revocation.

(b) The department may:

(1) accept or reject the application; and

(2) require an examination as a condition for reinstatement of

the license.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2010.

Text of section effective on September 01, 2010

Sec. 403.212. REPRIMAND; CONTINUING EDUCATION. (a) In addition

to other disciplinary action authorized by this subchapter, the

department may:

(1) issue a written reprimand to a license holder who violates

this chapter; or

(2) require that a license holder who violates this chapter

attend continuing education programs.

(b) The department, in consultation with the advisory committee,

may specify the number of hours of continuing education that must

be completed by a license holder to fulfill the requirement of

Subsection (a)(2).

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2010.

SUBCHAPTER F. PENALTIES AND OTHER ENFORCEMENT PROCEDURES

Text of section effective on September 01, 2010

Sec. 403.251. CIVIL PENALTY. (a) A person who violates this

chapter, a rule adopted by the executive commissioner, or an

order adopted by the commissioner under this chapter is liable

for a civil penalty not to exceed $500 for each occurrence.

(b) At the request of the department, the attorney general shall

bring an action to recover a civil penalty authorized under this

section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2010.

Text of section effective on September 01, 2010

Sec. 403.252. CEASE AND DESIST ORDER. (a) If it appears to the

commissioner that a person who is not licensed under this chapter

is violating this chapter or a rule adopted under this chapter,

the commissioner after notice and an opportunity for a hearing

may issue a cease and desist order prohibiting the person from

engaging in the activity.

(b) A violation of an order under this section constitutes

grounds for imposing a civil penalty under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1255, Sec. 1, eff. September 1, 2010.



CHAPTER 451. ATHLETIC TRAINERS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE H. PROFESSIONS RELATED TO CERTAIN TYPES OF THERAPY

CHAPTER 451. ATHLETIC TRAINERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 451.001. DEFINITIONS. In this chapter:

(1) "Athletic injury" means an injury sustained by a person as a

result of the person's participation in an organized sport or

sport-related exercise or activity, including interscholastic,

intercollegiate, intramural, semiprofessional, and professional

sports activities.

(2) "Athletic trainer" means a person who practices athletic

training, is licensed by the board, and may use the initials

"LAT," "LATC," and "AT" to designate the person as an athletic

trainer. The terms "sports trainer" and "licensed athletic

trainer" are equivalent to "athletic trainer."

(3) "Athletic training" means the form of health care that

includes the practice of preventing, recognizing, assessing,

managing, treating, disposing of, and reconditioning athletic

injuries under the direction of a physician licensed in this

state or another qualified, licensed health professional who is

authorized to refer for health care services within the scope of

the person's license.

(4) "Board" means the Advisory Board of Athletic Trainers.

(5) "Commissioner" means the commissioner of public health.

(6) "Department" means the Texas Department of Health.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.201(a), eff.

Sept. 1, 2001.

Sec. 451.002. INTERPRETATION; PRACTICE OF MEDICINE. This

chapter does not authorize the practice of medicine by a person

not licensed by the Texas State Board of Medical Examiners.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 451.003. APPLICABILITY. This chapter does not apply to:

(1) a physician licensed by the Texas State Board of Medical

Examiners;

(2) a dentist, licensed under the laws of this state, engaged in

the practice of dentistry;

(3) a licensed optometrist or therapeutic optometrist engaged in

the practice of optometry or therapeutic optometry as defined by

statute;

(4) an occupational therapist engaged in the practice of

occupational therapy;

(5) a nurse engaged in the practice of nursing;

(6) a licensed podiatrist engaged in the practice of podiatry as

defined by statute;

(7) a physical therapist engaged in the practice of physical

therapy;

(8) a registered massage therapist engaged in the practice of

massage therapy;

(9) a commissioned or contract physician, physical therapist, or

physical therapist assistant in the United States Army, Navy, Air

Force, or Public Health Service; or

(10) an athletic trainer who does not live in this state, who is

licensed, registered, or certified by an authority recognized by

the board, and who provides athletic training in this state for a

period determined by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.201(b), eff.

Sept. 1, 2001.

SUBCHAPTER B. ADVISORY BOARD OF ATHLETIC TRAINERS

Sec. 451.051. BOARD; MEMBERSHIP. (a) The Advisory Board of

Athletic Trainers is a part of the department and shall perform

its duties as a board within the department.

(b) The board consists of five members appointed by the governor

with the advice and consent of the senate as follows:

(1) three members who are athletic trainers; and

(2) two members who represent the public.

(c) Each member of the board must be a citizen of the United

States and a resident of this state for the five years preceding

appointment.

(d) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.202(a), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1170, Sec. 4.01, eff.

Sept. 1, 2003.

Sec. 451.0511. PUBLIC MEMBER ELIGIBILITY. A person may not be a

public member of the board if the person or the person's spouse:

(1) is registered, certified, or licensed by a regulatory agency

in the field of athletic training;

(2) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

money from the board;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving money from the board; or

(4) uses or receives a substantial amount of tangible goods,

services, or money from the board other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.202(b), eff.

Sept. 1, 2001.

Sec. 451.0512. MEMBERSHIP RESTRICTIONS. (a) In this section,

"Texas trade association" means a cooperative and voluntarily

joined association of business or professional competitors in

this state designed to assist its members and its industry or

profession in dealing with mutual business or professional

problems and in promoting their common interest.

(b) A person may not be a member of the board if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of athletic training; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of athletic

training.

(c) A person may not be a member of the board if the person is

required to register as a lobbyist under Chapter 305, Government

Code, because of the person's activities for compensation on

behalf of a profession related to the operation of the board.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.202(b), eff.

Sept. 1, 2001.

Sec. 451.0513. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that a member:

(1) does not have at the time of taking office the

qualifications required by Section 451.051;

(2) does not maintain during service on the board the

qualifications required by Section 451.051;

(3) is ineligible for membership under Section 451.0512;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year without an excuse approved by the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the commissioner has knowledge that a potential ground

for removal exists, the commissioner shall notify the presiding

officer of the board of the potential ground. The presiding

officer shall then notify the governor and the attorney general

that a potential ground for removal exists. If the potential

ground for removal involves the presiding officer, the

commissioner shall notify the next highest ranking officer of the

board, who shall then notify the governor and the attorney

general that a potential ground for removal exists.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.202(b), eff.

Sept. 1, 2001.

Sec. 451.052. OFFICIAL OATH. A person appointed to the board

shall take the constitutional oath of office not later than the

15th day after the date of appointment. On presentation of the

oath, the secretary of state shall issue a commission to the

appointee as evidence of the appointee's authority to act as a

member of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 451.053. TERMS; VACANCY. (a) Board members serve

staggered six-year terms with the terms of one or two members

expiring on January 31 of each odd-numbered year.

(b) If a vacancy occurs on the board, the governor shall appoint

a successor to serve for the unexpired portion of the term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1170, Sec. 4.02, eff. Sept.

1, 2003.

Sec. 451.054. COMPENSATION. A member or employee of the board

is entitled to compensation and reimbursement of travel expenses

incurred by the member or employee as provided by the General

Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 451.055. OFFICERS. (a) The governor shall designate a

member of the board as the board's presiding officer to serve in

that capacity at the will of the governor. The board shall elect

an assistant presiding officer and secretary-treasurer from its

members. The assistant presiding officer and secretary-treasurer

serve a one-year term.

(b) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(36).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.203(a), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 285, Sec. 31(36), eff.

Sept. 1, 2003.

Sec. 451.056. MEETINGS. The board shall meet at least twice a

year. The board may hold additional meetings on the call of the

presiding officer or at the written request of any three members

of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 451.057. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the board may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the board until the person completes a training program that

complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the board;

(2) the programs operated by the board;

(3) the role and functions of the board;

(4) the rules of the board, with an emphasis on the rules that

relate to disciplinary and investigatory authority;

(5) the current budget for the board;

(6) the results of the most recent formal audit of the board;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including conflict

of interest laws; and

(8) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program,

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.202(b), eff.

Sept. 1, 2001.

SUBCHAPTER C. BOARD POWERS AND DUTIES

Sec. 451.101. GENERAL POWERS AND DUTIES. (a) The board shall:

(1) adopt an official seal;

(2) prescribe the application form for a license applicant;

(3) prescribe a suitable form for a license certificate; and

(4) prepare and conduct an examination for license applicants.

(b) The board shall have suitable office space to:

(1) administer this chapter; and

(2) maintain permanent records.

(c) The board may appoint committees that the board considers

necessary to carry out its duties.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.204(a), eff.

Sept. 1, 2001.

Sec. 451.1015. STANDARDS OF CONDUCT INFORMATION. The

commissioner or the commissioner's designee shall provide to

members of the board, as often as necessary, information

regarding the requirements for office under this chapter,

including information regarding a person's responsibilities under

applicable laws relating to standards of conduct for state

officers.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.202(c), eff.

Sept. 1, 2001.

Sec. 451.1016. DIVISION OF RESPONSIBILITIES. The board shall

develop and implement policies that clearly separate the

policy-making responsibilities of the board and the management

responsibilities of the commissioner and the staff of the

department.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.202(c), eff.

Sept. 1, 2001.

Sec. 451.102. EXECUTIVE SECRETARY AND EMPLOYEES. The board may

employ an executive secretary and other personnel necessary to

administer this chapter. The executive secretary has the duties

and responsibilities determined by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 451.103. RULES. The board may adopt rules necessary for

the performance of its duties.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 451.1035. RULES REGARDING ADVERTISING OR COMPETITIVE

BIDDING. (a) The board may not adopt rules restricting

advertising or competitive bidding by a license holder except to

prohibit false, misleading, or deceptive practices.

(b) In its rules to prohibit false, misleading, or deceptive

practices, the board may not include a rule that:

(1) restricts the use of any medium for advertising;

(2) restricts the use of a license holder's personal appearance

or voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

license holder; or

(4) restricts the license holder's advertisement under a trade

name.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.205(a), eff.

Sept. 1, 2001.

Sec. 451.104. RECORDS. (a) The board shall:

(1) keep a record of its proceedings in a book kept for that

purpose;

(2) maintain a complete record of all licensed athletic

trainers; and

(3) annually prepare a roster showing the names and addresses of

all licensed athletic trainers.

(b) The board shall make a copy of the roster available to any

person requesting it on payment of a fee established by the board

in an amount sufficient to cover the cost of the roster.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 451.105. EXPENDITURES. (a) The department may expend

funds appropriated to it to administer this chapter.

(b) The board may authorize all necessary expenditures to

administer this chapter, including expenditures for:

(1) stationery;

(2) equipment; and

(3) facilities.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 451.106. FEES. After consultation with the commissioner of

public health or the department, the board by rule shall set fees

under this chapter in amounts reasonable and necessary to cover

the cost of administering this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 451.107. ANNUAL REPORT. (a) The department shall file

annually with the governor and the presiding officer of each

house of the legislature a complete and detailed written report

accounting for all funds received and disbursed by the board or

the department during the preceding fiscal year.

(b) The annual report must be in the form and reported in the

time provided by the General Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 451.108. PUBLIC PARTICIPATION. The board shall develop and

implement policies that provide the public with a reasonable

opportunity to appear before the board and to speak on any issue

under the jurisdiction of the board.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.203(b), eff.

Sept. 1, 2001.

Sec. 451.109. COMPLAINTS. (a) The board shall maintain a file

on each written complaint filed with the board. The file must

include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the board;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

board closed the file without taking action other than to

investigate the complaint.

(b) The board shall provide to the person filing the complaint

and to each person who is a subject of the complaint a copy of

the board's policies and procedures relating to complaint

investigation and resolution.

(c) The board, at least quarterly until final disposition of the

complaint, shall notify the person filing the complaint and each

person who is a subject of the complaint of the status of the

investigation unless the notice would jeopardize an undercover

investigation.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.203(b), eff.

Sept. 1, 2001.

Sec. 451.110. SUBPOENAS. (a) In an investigation of a

complaint filed with the board, the board may request that the

commissioner or the commissioner's designee approve the issuance

of a subpoena. If the request is approved, the board may issue a

subpoena to compel the attendance of a relevant witness or the

production, for inspection or copying, of relevant evidence that

is in this state.

(b) A subpoena may be served personally or by certified mail.

(c) If a person fails to comply with the subpoena, the board,

acting through the attorney general, may file suit to enforce the

subpoena in a district court in Travis County or in the county in

which a hearing conducted by the board may be held.

(d) On finding that good cause exists for issuing the subpoena,

the court shall order the person to comply with the subpoena. The

court may punish a person who fails to obey the court order.

(e) The board may delegate the authority granted under

Subsection (a) to the secretary-treasurer or executive secretary

of the board.

(f) The board shall pay a reasonable fee for photocopies

subpoenaed under this section in an amount not to exceed the

amount the board may charge for copies of its records.

(g) The reimbursement of the expenses of a witness whose

attendance is compelled under this section is governed by Section

2001.103, Government Code.

(h) All information and materials subpoenaed or compiled by the

board in connection with a complaint and investigation are

confidential and not subject to disclosure under Chapter 552,

Government Code, and not subject to disclosure, discovery,

subpoena, or other means of legal compulsion for their release to

anyone other than the board or its employees or agents involved

in discipline of the holder of a license, except that this

information may be disclosed to:

(1) persons involved with the board in a disciplinary action

against the holder of a license;

(2) athletic trainer licensing or disciplinary boards in other

jurisdictions;

(3) peer assistance programs approved by the board under Chapter

467, Health and Safety Code;

(4) law enforcement agencies; and

(5) persons engaged in bona fide research, if all

individual-identifying information has been deleted.

(i) The filing of formal charges by the board against a holder

of a license, the nature of those charges, disciplinary

proceedings of the board, and final disciplinary actions,

including warnings and reprimands, by the board are not

confidential and are subject to disclosure in accordance with

Chapter 552, Government Code.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.203(b), eff.

Sept. 1, 2001.

SUBCHAPTER D. LICENSE REQUIREMENTS

Sec. 451.151. LICENSE REQUIRED. A person may not hold the

person out as an athletic trainer or perform any activity of an

athletic trainer unless the person holds a license under this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 451.152. LICENSE APPLICATION. An applicant for an athletic

trainer license must submit to the board:

(1) an application on a form prescribed by the board; and

(2) the required examination fee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 451.153. APPLICANT QUALIFICATIONS. (a) An applicant for

an athletic trainer license must:

(1) have met the athletic training curriculum requirements of a

college or university approved by the board and give proof of

graduation;

(2) hold a degree or certificate in physical therapy and have

completed:

(A) a basic athletic training course from an accredited college

or university; and

(B) an apprenticeship described by Subsection (b); or

(3) have a degree in corrective therapy with at least a minor in

physical education or health that includes a basic athletic

training course and meet the apprenticeship requirement or any

other requirement established by the board.

(b) The apprenticeship required to be completed by an applicant

consists of 720 hours completed in two years under the direct

supervision of a licensed athletic trainer acceptable to the

board. Actual working hours include a minimum of 20 hours a week

during each fall semester.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 451.154. OUT-OF-STATE LICENSE APPLICANTS. (a) An

out-of-state applicant must:

(1) satisfy the requirements under Section 451.153; and

(2) submit proof of active engagement as an athletic trainer in

this state as described by Subsection (b).

(b) A person is actively engaged as an athletic trainer if the

person:

(1) is employed on a salary basis by an educational institution

for the institution's school year or by a professional or other

bona fide athletic organization for the athletic organization's

season; and

(2) performs the duties of athletic trainer as the major

responsibility of that employment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 451.155. EXAMINATION RESULTS. (a) Not later than the 30th

day after the day on which a licensing examination is

administered under this chapter, the board shall notify each

examinee of the results of the examination. If an examination is

graded or reviewed by a national testing service, the board shall

notify each examinee of the results of the examination not later

than the 14th day after the day on which the board receives the

results from the testing service.

(b) If the notice of examination results graded or reviewed by a

national testing service will be delayed for longer than 90 days

after the examination date, the board shall notify the examinee

of the reason for the delay before the 90th day.

(c) If requested in writing by a person who fails a licensing

examination administered under this chapter, the board shall

furnish the person with an analysis of the person's performance

on the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 451.156. REQUIREMENTS FOR LICENSE ISSUANCE. An applicant

for an athletic trainer license is entitled to receive the

license if the applicant:

(1) satisfies the requirements of Section 451.153 or 451.154;

(2) satisfactorily completes the examination administered by the

board;

(3) pays the required license fee; and

(4) has not committed an act that constitutes grounds for

refusal of a license under Section 451.251.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 451.157. TEMPORARY LICENSE. (a) The board may issue a

temporary license to an applicant if the applicant satisfies:

(1) the requirements of Section 451.153 or 451.154; and

(2) any other requirement established by the board.

(b) The board by rule shall prescribe the time during which a

temporary license is valid.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER E. LICENSE RENEWAL

Sec. 451.201. LICENSE EXPIRATION. (a) A license issued under

Section 451.156 expires on the first anniversary of the date of

issuance.

(b) The board by rule may adopt a system under which licenses

expire on various dates during the year. For the year in which

the license expiration date is changed, the license fee shall be

prorated on a monthly basis so that a license holder pays only

that portion of the license fee that is allocable to the number

of months during which the license is valid. On renewal of the

license on the new expiration date, the total license renewal fee

is payable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 451.202. LICENSE RENEWAL. (a) A person who is otherwise

eligible to renew a license may renew an unexpired license by

paying the required renewal fee to the board before the

expiration date of the license. A person whose license has

expired may not engage in activities that require a license until

the license has been renewed.

(b) If the person's license has been expired for 90 days or

less, the person may renew the license by paying to the board a

renewal fee that is 1-1/2 times the normally required renewal

fee.

(c) If the person's license has been expired for longer than 90

days but less than one year, the person may renew the license by

paying to the board a renewal fee that is equal to two times the

normally required renewal fee for the license.

(d) If the person's license has been expired for one year or

longer, the person may not renew the license. The person may

obtain a new license by submitting to reexamination and complying

with the requirements and procedures for obtaining an original

license.

(e) At least 30 days before the expiration of a person's

license, the board shall send written notice of the impending

license expiration to the person at the person's last known

address.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.206(a), eff.

Sept. 1, 2001.

Sec. 451.203. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE

PRACTITIONER. (a) The board may renew without examination the

expired license of a person who was licensed in this state, moved

to another state, and is currently licensed and has been in

practice in the other state for the two years preceding

application.

(b) The person must pay to the board a fee that is equal to two

times the normally required renewal fee for the license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.206(b), eff.

Sept. 1, 2001.

Sec. 451.204. CONTINUING EDUCATION. The board shall recognize,

prepare, or administer continuing education programs for its

license holders. A license holder must participate in the

programs to the extent required by the board to keep the person's

license.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.204(b), eff.

Sept. 1, 2001.

SUBCHAPTER F. DISCIPLINARY PROCEDURES

Sec. 451.251. GROUNDS FOR DENIAL OF LICENSE OR DISCIPLINARY

ACTION. (a) The board may refuse to issue a license to an

applicant and shall reprimand a license holder or suspend,

revoke, or refuse to renew a person's license if the person:

(1) has been convicted of a misdemeanor involving moral

turpitude or a felony;

(2) obtained the license by fraud or deceit;

(3) violated or conspired to violate this chapter or a rule

adopted under this chapter; or

(4) provided services outside the scope of practice of athletic

training.

(b) For the purposes of Subsection (a)(1), the record of

conviction is conclusive evidence of conviction.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.207(a), eff.

Sept. 1, 2001.

Sec. 451.2512. PROBATION. The board may place on probation a

person whose license is suspended. If a suspension is probated,

the board may require the person to:

(1) report regularly to the board on matters that are the basis

of the probation;

(2) limit practice to the areas prescribed by the board; or

(3) continue or review professional education until the person

attains a degree of skill satisfactory to the board in those

areas that are the basis of the probation.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.207(b), eff.

Sept. 1, 2001.

Sec. 451.252. ADMINISTRATIVE HEARING. A person whose

application for a license or license renewal is denied is

entitled to a hearing before the board in accordance with Chapter

2001, Government Code, if the person submits to the board a

written request for a hearing not later than the 30th day after

the day the license or license renewal is denied.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 451.253. AUTHORITY TO ISSUE SUBPOENA. The board may issue

a subpoena to compel a witness to testify or produce evidence in

a proceeding to deny, revoke, or suspend a license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 451.254. ADMINISTRATIVE PROCEDURE. A proceeding to revoke

or suspend a license and an appeal from the proceeding are

governed by Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 451.255. EMERGENCY SUSPENSION. (a) The board or a

three-member committee of board members designated by the board

shall temporarily suspend the license of a license holder if the

board or committee determines from the evidence or information

presented to it that continued practice by the license holder

would constitute a continuing and imminent threat to the public

welfare.

(b) A license may be suspended under this section without notice

or hearing on the complaint if:

(1) action is taken to initiate proceedings for a hearing before

the State Office of Administrative Hearings simultaneously with

the temporary suspension; and

(2) a hearing is held as soon as practicable under this chapter

and Chapter 2001, Government Code.

(c) The State Office of Administrative Hearings shall hold a

preliminary hearing not later than the 14th day after the date of

the temporary suspension to determine if there is probable cause

to believe that a continuing and imminent threat to the public

welfare still exists. A final hearing on the matter shall be held

not later than the 61st day after the date of the temporary

suspension.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 8, eff. Sept. 1,

2003.

SUBCHAPTER G. PENALTIES

Sec. 451.301. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates this chapter.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $25 or more than $200.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER H. ADMINISTRATIVE PENALTY

Sec. 451.351. IMPOSITION OF ADMINISTRATIVE PENALTY. (a) The

board may impose an administrative penalty on a person licensed

under this chapter who violates this chapter or a rule or order

adopted under this chapter. A penalty collected under this

section or Section 451.352 shall be deposited in the state

treasury in the general revenue fund.

(b) A proceeding to impose the penalty is considered to be a

contested case under Chapter 2001, Government Code.

(c) The amount of the penalty may not exceed $500 for each

violation, and each day a violation continues or occurs is a

separate violation for purposes of imposing a penalty. The total

amount of the penalty assessed for a violation continuing or

occurring on separate days under this subsection may not exceed

$2,500.

(d) The amount shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the threat to health or safety caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) whether the violator demonstrated good faith, including,

when applicable, whether the violator made good faith efforts to

correct the violation; and

(6) any other matter that justice may require.

(e) If the executive secretary determines that a violation

occurred, the executive secretary shall give written notice of

the violation by certified mail to the person.

(f) The notice under Subsection (e) must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended penalty; and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

(g) Within 20 days after the date the person receives the notice

under Subsection (e), the person in writing may:

(1) accept the determination and recommended penalty of the

executive secretary; or

(2) make a request for a hearing on the occurrence of the

violation, the amount of the penalty, or both.

(h) If the person accepts the determination and recommended

penalty or if the person fails to respond to the notice, the

board by order shall approve the determination and impose the

recommended penalty.

(i) If the person requests a hearing, the board shall refer the

matter to the State Office of Administrative Hearings, which

shall promptly set a hearing date and give written notice of the

time and place of the hearing to the person. An administrative

law judge of the State Office of Administrative Hearings shall

conduct the hearing.

(j) The administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the board a proposal for

a decision about the occurrence of the violation and the amount

of a proposed penalty.

(k) Based on the findings of fact, conclusions of law, and

proposal for a decision, the board by order may determine that:

(1) a violation occurred and impose a penalty; or

(2) a violation did not occur.

(l) The notice of the board's order under Subsection (k) that is

sent to the person in accordance with Chapter 2001, Government

Code, must include a statement of the right of the person to

judicial review of the order.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.208(a), eff.

Sept. 1, 2001.

Sec. 451.352. PAYMENT AND COLLECTION OF ADMINISTRATIVE PENALTY;

JUDICIAL REVIEW. (a) Within 30 days after the date an order of

the board under Section 451.351(k) that imposes an administrative

penalty becomes final, the person shall:

(1) pay the penalty; or

(2) file a petition for judicial review of the board's order

contesting the occurrence of the violation, the amount of the

penalty, or both.

(b) Within the 30-day period prescribed by Subsection (a), a

person who files a petition for judicial review may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving the court a supersedeas bond approved by the court

that is:

(i) for the amount of the penalty; and

(ii) effective until all judicial review of the board's order is

final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) sending a copy of the affidavit to the board by certified

mail.

(c) If the board receives a copy of an affidavit under

Subsection (b)(2), the board may file with the court, within five

days after the date the copy is received, a contest to the

affidavit. The court shall hold a hearing on the facts alleged in

the affidavit as soon as practicable and shall stay the

enforcement of the penalty on finding that the alleged facts are

true. The person who files an affidavit has the burden of proving

that the person is financially unable to pay the penalty or to

give a supersedeas bond.

(d) If the person does not pay the penalty and the enforcement

of the penalty is not stayed, the penalty may be collected. The

attorney general may sue to collect the penalty.

(e) If the court sustains the determination that a violation

occurred, the court may uphold or reduce the amount of the

penalty and order the person to pay the full or reduced amount of

the penalty.

(f) If the court does not sustain the determination that a

violation occurred, the court shall order that a penalty is not

owed.

(g) If the person paid the penalty and if the amount of the

penalty is reduced or the penalty is not upheld by the court, the

court shall order, when the court's judgment becomes final, that

the appropriate amount plus accrued interest be remitted to the

person within 30 days after the date the judgment of the court

becomes final. The interest accrues at the rate charged on loans

to depository institutions by the New York Federal Reserve Bank.

The interest shall be paid for the period beginning on the date

the penalty is paid and ending on the date the penalty is

remitted.

(h) If the person gave a supersedeas bond and the penalty is not

upheld by the court, the court shall order, when the court's

judgment becomes final, the release of the bond. If the person

gave a supersedeas bond and the amount of the penalty is reduced,

the court shall order the release of the bond after the person

pays the reduced amount.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.208(a), eff.

Sept. 1, 2001.



CHAPTER 452. EXECUTIVE COUNCIL OF PHYSICAL THERAPY AND OCCUPATIONAL THERAPY EXAMINERS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE H. PROFESSIONS RELATED TO CERTAIN TYPES OF THERAPY

CHAPTER 452. EXECUTIVE COUNCIL OF PHYSICAL THERAPY AND

OCCUPATIONAL THERAPY EXAMINERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 452.001. DEFINITIONS. In this chapter:

(1) "Executive council" means the Executive Council of Physical

Therapy and Occupational Therapy Examiners.

(2) "Occupational therapy board" means the Texas Board of

Occupational Therapy Examiners.

(3) "Physical therapy board" means the Texas Board of Physical

Therapy Examiners.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 452.002. APPLICATION OF SUNSET ACT. The Executive Council

of Physical Therapy and Occupational Therapy Examiners is subject

to Chapter 325, Government Code (Texas Sunset Act). Unless

continued in existence as provided by that chapter, the executive

council is abolished and the following laws expire September 1,

2013:

(1) this chapter;

(2) Chapter 453; and

(3) Chapter 454.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1112, Sec. 3.06, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

928, Sec. 4.05, eff. June 15, 2007.

SUBCHAPTER B. EXECUTIVE COUNCIL OF PHYSICAL THERAPY AND

OCCUPATIONAL THERAPY EXAMINERS

Sec. 452.051. APPOINTMENT OF EXECUTIVE COUNCIL. (a) The

Executive Council of Physical Therapy and Occupational Therapy

Examiners consists of:

(1) an occupational therapist member of the occupational therapy

board appointed by that board;

(2) a public member of the occupational therapy board appointed

by that board;

(3) a physical therapist member of the physical therapy board

appointed by that board;

(4) a public member of the physical therapy board appointed by

that board; and

(5) a public member appointed by the governor.

(b) The occupational therapy board and the physical therapy

board may designate an alternate to attend an executive council

meeting if a member appointed by that board cannot attend. The

alternate has the same powers and duties and is subject to the

same qualifications as the appointed member.

(c) Appointments to the executive council shall be made without

regard to the race, color, disability, sex, religion, age, or

national origin of the appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 452.052. ELIGIBILITY OF PUBLIC MEMBER APPOINTED BY

GOVERNOR. A person is not eligible for appointment by the

governor as a public member of the executive council if the

person or the person's spouse:

(1) is registered, certified, or licensed by an occupational

regulatory agency in the field of health care;

(2) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

funds from the executive council, the occupational therapy board,

or the physical therapy board;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving funds from the executive council, the

occupational therapy board, or the physical therapy board; or

(4) uses or receives a substantial amount of tangible goods,

services, or funds from the executive council, the occupational

therapy board, or the physical therapy board, other than

compensation or reimbursement authorized by law for executive

council, occupational therapy board, or physical therapy board

membership, attendance, or expenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 452.053. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a nonprofit,

cooperative, and voluntarily joined association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) An officer, employee, or paid consultant of a Texas trade

association in the field of health care may not be a member of

the executive council and may not be an employee of the executive

council who is exempt from the state's position classification

plan or is compensated at or above the amount prescribed by the

General Appropriations Act for step 1, salary group A17, of the

position classification salary schedule.

(c) A person who is the spouse of an officer, manager, or paid

consultant of a Texas trade association in the field of health

care may not be a member of the executive council and may not be

an employee of the executive council who is exempt from the

state's position classification plan or is compensated at or

above the amount prescribed by the General Appropriations Act for

step 1, salary group A17, of the position classification salary

schedule.

(d) A person may not serve as a member of the executive council

or act as the general counsel to the executive council if the

person is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the executive council, the occupational therapy board, or the

physical therapy board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 452.054. TERMS; VACANCY. (a) Members of the executive

council are appointed for two-year terms that expire on February

1 of each odd-numbered year.

(b) A member appointed to fill a vacancy holds office for the

unexpired portion of the term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 452.055. PRESIDING OFFICER. The member appointed by the

governor is the presiding officer of the executive council.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 452.056. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the executive council that a member:

(1) does not have at the time of appointment the qualifications

required by Section 452.051;

(2) does not maintain during service on the executive council

the qualifications required by Section 452.051;

(3) violates a prohibition established by Section 452.053;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

executive council meetings that the member is eligible to attend

during a calendar year unless the absence is excused by majority

vote of the executive council.

(b) The validity of an action of the executive council is not

affected by the fact that it is taken when a ground for removal

of an executive council member exists.

(c) If the director has knowledge that a potential ground for

removal exists, the director shall notify the presiding officer

of the executive council of the potential ground. The presiding

officer shall then notify the authority that appointed the member

that a potential ground for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 452.057. COMPENSATION; REIMBURSEMENT. (a) The presiding

officer of the executive council is entitled to a per diem as

provided by the General Appropriations Act for each day that the

presiding officer engages in the business of the executive

council.

(b) A member of the executive council, other than the presiding

officer, may not receive compensation for service on the

executive council. A member may receive reimbursement for

transportation expenses as provided by the General Appropriations

Act. A member may not receive reimbursement for any other travel

expenses, including expenses for meals and lodging.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 452.058. MEETINGS; QUORUM. (a) The executive council

shall hold at least two regular meetings each year.

(b) The executive council may hold additional meetings on the

request of the presiding officer or on the written request of

three members of the executive council.

(c) A quorum of the executive council exists if both therapist

members and one public member are present.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. DIRECTOR AND OTHER EXECUTIVE COUNCIL PERSONNEL

Sec. 452.101. DIRECTOR; PERSONNEL. (a) The executive council

shall employ a director and administrative and clerical employees

as necessary to carry out the functions of the executive council,

the occupational therapy board, and the physical therapy board.

(b) The director shall employ a coordinator of occupational

therapy programs and a coordinator of physical therapy programs

to carry out the functions of the respective boards. The

coordinators may request the executive council to assign

additional employees to carry out the duties of the coordinators.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 452.102. DIVISION OF RESPONSIBILITIES. The executive

council shall develop and implement policies that clearly define

the respective responsibilities of the executive council and the

staff of the executive council.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 452.103. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS.

(a) The director or the director's designee shall develop an

intra-agency career ladder program. The program must require

intra-agency postings of all nonentry level positions

concurrently with any public posting.

(b) The director or the director's designee shall develop a

system of annual performance evaluations that are based on

documented employee performance. All merit pay for executive

council employees must be based on the system established under

this subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 452.104. EQUAL EMPLOYMENT OPPORTUNITY POLICY; REPORT. (a)

The director or the director's designee shall prepare and

maintain a written policy statement to ensure implementation of

an equal employment opportunity program under which all personnel

transactions are made without regard to race, color, disability,

sex, religion, age, or national origin. The policy statement must

include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, application, training, and

promotion of personnel that are in compliance with the

requirements of Chapter 21, Labor Code;

(2) a comprehensive analysis of the executive council workforce

that meets federal and state guidelines;

(3) procedures by which a determination can be made of

significant underuse in the executive council workforce of all

persons for whom federal or state guidelines encourage a more

equitable balance; and

(4) reasonable methods to appropriately address those areas of

underuse.

(b) A policy statement prepared under Subsection (a) must:

(1) cover an annual period;

(2) be updated annually;

(3) be reviewed by the Texas Commission on Human Rights for

compliance with Subsection (a)(1); and

(4) be filed with the governor.

(c) The governor shall deliver a biennial report to the

legislature based on the information received under Subsection

(b). The report may be made separately or as part of other

biennial reports to the legislature.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 452.151. GENERAL POWERS AND DUTIES. (a) Except as

otherwise provided by this chapter, the executive council shall

administer and enforce Chapters 453 and 454.

(b) The executive council shall:

(1) develop and prepare a budget for the executive council, the

occupational therapy board, and the physical therapy board; and

(2) manage all physical property used by the executive council,

the occupational therapy board, or the physical therapy board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 452.152. ADMINISTRATIVE FUNCTIONS. (a) In administering

Chapters 453 and 454, the executive council shall:

(1) perform data processing functions; and

(2) administer records relating to payroll, personnel files, and

employee leave, benefits, and applications.

(b) The executive council shall perform the administrative

functions relating to issuing and renewing licenses, including:

(1) the administration of written examinations and collection of

fees; and

(2) the ministerial functions of preparing and delivering

licenses, obtaining material and information in connection with

the renewal of a license, and receiving and forwarding complaints

to the appropriate board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 452.153. LIMITATION ON EXECUTIVE COUNCIL AUTHORITY. (a)

The executive council may not exercise discretionary authority in

the review of an applicant's qualifications for a license.

(b) The administration of practical examinations and other

examinations requiring skill or expertise in a particular area on

the part of the person administering the examination is the

responsibility of the appropriate board. The selection of

standardized national or generally accepted examinations for a

profession or the design of individual examinations is the

responsibility of the appropriate board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 452.154. FEES. The executive council shall set all fees

for a license issued or service performed by a board represented

on the executive council.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 452.155. RULES. Subject to Section 452.156, the

appropriate professional board shall adopt rules concerning the

qualifications, licensing, regulation, or practice of a

profession.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 452.156. REVIEW OF RULES. (a) Before submitting a rule

for publication in the Texas Register, a board represented on the

executive council shall forward the proposed rule to the

executive council for review.

(b) The executive council may review the rule and shall approve

the rule for submission for publication unless the rule exceeds

the rulemaking authority of the board.

(c) If the executive council fails to approve a rule, it shall

return the rule to the board with an explanation of the reasons

for the denial.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 452.157. REVIEW OF BOARDS. (a) The executive council

shall routinely examine and evaluate the operations of the boards

represented on the executive council.

(b) The executive council may structure the examination in a

manner that the executive council considers appropriate to

produce an efficient and thorough review.

(c) Each board represented on the executive council shall

cooperate with the examination conducted by the executive council

under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 452.158. DISBURSEMENT OF FUNDS. The executive council may

authorize from its appropriated funds all necessary disbursements

to carry out:

(1) this chapter;

(2) Chapter 453; and

(3) Chapter 454.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 452.159. ANNUAL REPORTS. (a) The executive council shall

file annually with the governor and the presiding officer of each

house of the legislature a complete and detailed written report

accounting for all funds received and disbursed by the executive

council during the preceding fiscal year. The report must be in

the form and reported in the time provided by the General

Appropriations Act.

(b) The executive council shall prepare a report of its

activities and file the report before January 1 of each

odd-numbered year with the presiding officer of each house of the

legislature, the governor, and the Legislative Budget Board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER E. PUBLIC INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 452.201. PUBLIC INTEREST INFORMATION. (a) The executive

council shall prepare information of public interest describing

the functions of the executive council and the procedures by

which complaints are filed with and resolved by the executive

council, the occupational therapy board, or the physical therapy

board.

(b) The executive council shall make the information available

to the public and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 452.202. COMPLAINTS. (a) The executive council by rule

shall establish methods by which consumers and service recipients

are notified of the name, mailing address, and telephone number

of the executive council for the purpose of directing complaints

to the executive council. The executive council may provide for

that notice:

(1) on each registration form, application, or written contract

for services of a person regulated by the executive council, the

occupational therapy board, or the physical therapy board;

(2) on a sign prominently displayed in the place of business of

each person regulated by the executive council, the occupational

therapy board, or the physical therapy board; or

(3) in a bill for service provided by a person regulated by the

executive council, the occupational therapy board, or the

physical therapy board.

(b) The executive council shall list with its regular telephone

number any toll-free telephone number established under other

state law for presenting a complaint about a health professional.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 452.203. PUBLIC PARTICIPATION. (a) The executive council

shall develop and implement policies that provide the public with

a reasonable opportunity to appear before the executive council

and to speak on any issue under the jurisdiction of the executive

council.

(b) The executive council shall prepare and maintain a written

plan that describes how a person who does not speak English can

be provided reasonable access to the executive council's programs

and services.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 453. PHYSICAL THERAPISTS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE H. PROFESSIONS RELATED TO CERTAIN TYPES OF THERAPY

CHAPTER 453. PHYSICAL THERAPISTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 453.001. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Physical Therapy Examiners.

(2) "Coordinator of physical therapy programs" is the person

employed in that position under Section 452.101.

(3) "Executive council" means the Executive Council of Physical

Therapy and Occupational Therapy Examiners.

(4) "Physical therapist" means a person who is licensed by the

board as a physical therapist and practices physical therapy. The

term includes a hydrotherapist, physiotherapist,

mechano-therapist, functional therapist, physical therapy

practitioner, physical therapist specialist, physical therapy

specialist, physiotherapy practitioner, kinesiotherapist,

physical rehabilitation specialist, and myofunctional therapist.

(5) "Physical therapist assistant" means a person licensed by

the board as a physical therapist assistant:

(A) who assists and is supervised by a physical therapist in the

practice of physical therapy; and

(B) whose activities require an understanding of physical

therapy.

(6) "Physical therapy" means a form of health care that

prevents, identifies, corrects, or alleviates acute or prolonged

movement dysfunction or pain of anatomic or physiologic origin.

(7) "Physical therapy aide" or "physical therapy technician"

means a person:

(A) who aids in the practice of physical therapy under the

on-site supervision of a physical therapist or a physical

therapist assistant; and

(B) whose activities require on-the-job training.

(8) "Physical therapy facility" means a physical site, including

a building, office, or portable facility, where the practice of

physical therapy takes place.

(9) "Referring practitioner" means a qualified licensed health

care professional who, within the scope of professional

licensure, may refer a person for health care services. The term

includes:

(A) a physician licensed to practice medicine by a state board

of medical examiners;

(B) a dentist licensed by a state board of dental examiners;

(C) a chiropractor licensed by a state board of chiropractic

examiners; and

(D) a podiatrist licensed by a state board of podiatric medical

examiners.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.002. APPLICATION OF SUNSET ACT. The Texas Board of

Physical Therapy Examiners is subject to Chapter 325, Government

Code (Texas Sunset Act). Unless continued in existence as

provided by that chapter, the board is abolished and this chapter

expires September 1, 2013.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1112, Sec. 3.07, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

928, Sec. 4.06, eff. June 15, 2007.

Sec. 453.003. CONFLICT WITH OTHER LAW. To the extent of any

conflict between this chapter and Chapter 452, Chapter 452

controls.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.004. EFFECT OF CHAPTER; APPLICABILITY. (a) This

chapter does not restrict the holder of a license issued by

another state agency from performing health care services within

the scope of the applicable licensing act if the license holder:

(1) does not represent to another that the license holder is a

physical therapist;

(2) does not violate Sections 453.201(a) and (c) and 453.304;

and

(3) practices strictly in conformity with the statutes and rules

relating to the license holder's license.

(b) This chapter does not apply to:

(1) a physical therapy aide;

(2) a physical therapy student or physical therapist assistant

student:

(A) participating in an accredited physical therapy or physical

therapist assistant educational program; and

(B) being supervised by a license holder under this chapter;

(3) a student:

(A) participating in an accredited allied health science program

leading to licensure by another state agency; and

(B) being supervised by properly licensed, certified, or

registered personnel;

(4) a physical therapist who is licensed in another jurisdiction

of the United States if the person is engaging, for not more than

90 days in a 12-month period and under the supervision of a

physical therapist licensed in this state, in a special project

or clinic required for completion of a post-professional degree

in physical therapy from an accredited college or university, and

the person notifies the board of the person's intent to practice

in this state; or

(5) a person who practices physical therapy or as a physical

therapy assistant and who is:

(A) practicing physical therapy in the United States armed

services, United States Public Health Service, or Veterans

Administration in compliance with federal regulations for

licensure of health care providers;

(B) licensed in another jurisdiction of the United States or

credentialed to practice physical therapy in another country if

the person:

(i) is teaching, demonstrating, or practicing physical therapy

in an educational seminar in this state for not more than 60 days

in a 12-month period, and the person notifies the board of the

person's intent to practice in this state; or

(ii) by contract or employment, is practicing physical therapy

in this state for not more than 60 days in a 12-month period for

an athletic team or organization or a performing arts company

temporarily competing or performing in this state; or

(C) licensed in another jurisdiction of the United States, if

the person notifies the board of the person's intent to practice

in this state, and:

(i) is practicing physical therapy for not more than 60 days

during a declared local, state, or national disaster or

emergency; or

(ii) is displaced from the person's residence or place of

employment due to a declared local, state, or national disaster

and is practicing physical therapy in this state for not more

than 60 days after the date the disaster is declared.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1188, Sec. 1, eff. June 19, 2009.

Sec. 453.005. PRACTICE OF PHYSICAL THERAPY. (a) The practice

of physical therapy requires that a person practicing have

education, training, and experience in physical therapy.

(b) The practice of physical therapy includes:

(1) measurement or testing of the function of the

musculoskeletal, neurological, pulmonary, or cardiovascular

system;

(2) rehabilitative treatment concerned with restoring function

or preventing disability caused by illness, injury, or birth

defect;

(3) treatment, consultative, educational, or advisory services

to reduce the incidence or severity of disability or pain to

enable, train, or retrain a person to perform the independent

skills and activities of daily living; and

(4) delegation of selective forms of treatment to support

personnel while a physical therapist retains the responsibility

for caring for the patient and directing and supervising the

support personnel.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.006. PRACTICE OF MEDICINE. (a) A person may not

engage in diagnosing diseases or in practicing medicine as

defined by law on the basis of a license issued under this

chapter.

(b) A person may not use an affix indicating or implying that

the person is a physician on the basis of a license issued under

this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. TEXAS BOARD OF PHYSICAL THERAPY EXAMINERS

Sec. 453.051. BOARD MEMBERSHIP. (a) The Texas Board of

Physical Therapy Examiners consists of nine members appointed by

the governor with the advice and consent of the senate as

follows:

(1) six physical therapist members; and

(2) three members who represent the public.

(b) Appointments to the board shall be made without regard to

the race, creed, sex, religion, disability, age, or national

origin of the appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.052. PURPOSE OF BOARD. The board shall regulate the

practice of physical therapy in this state to safeguard the

public health and welfare.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.053. PUBLIC MEMBER ELIGIBILITY. A person is not

eligible for appointment as a public member of the board if the

person or the person's spouse:

(1) is registered, certified, or licensed by an occupational

regulatory agency in the field of health care;

(2) is employed by or participates in the management of a

business entity or other organization regulated by the executive

council or board or receiving funds from the executive council or

board;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by the executive council or board or receiving funds

from the executive council or board; or

(4) uses or receives a substantial amount of tangible goods,

services, or funds from the executive council or board, other

than compensation or reimbursement authorized by law for

executive council or board membership, attendance, or expenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.054. MEMBERSHIP RESTRICTIONS. (a) In this section,

"Texas trade association" means a nonprofit, cooperative, and

voluntarily joined association of business or professional

competitors in this state designed to assist its members and its

industry or profession in dealing with mutual business or

professional problems and in promoting their common interest.

(b) An officer, employee, or paid consultant of a Texas trade

association in the field of health care may not be a member of

the board.

(c) A person who is the spouse of an officer, manager, or paid

consultant of a Texas trade association in the field of health

care may not be a member of the board.

(d) A person may not serve as a member of the board if the

person is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.055. TERMS; VACANCY. (a) Members of the board serve

staggered six-year terms with the terms of two physical therapist

members and one public member expiring January 31 of each

odd-numbered year.

(b) If a vacancy occurs during a member's term, the governor

shall appoint a replacement to fill the unexpired part of the

term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.056. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that a member:

(1) does not have at the time of appointment the qualifications

required by Section 453.051(a);

(2) does not maintain during service on the board the

qualifications required by Section 453.051(a);

(3) violates a prohibition established by Section 453.054;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year unless the absence is excused by majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the coordinator of physical therapy programs has

knowledge that a potential ground for removal exists, the

coordinator shall notify the presiding officer of the board of

the ground. The presiding officer shall then notify the governor

that a potential ground for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.057. PER DIEM REIMBURSEMENT. (a) A member of the

board is entitled to a per diem as set by the General

Appropriations Act for each day the member engages in the

business of the board.

(b) A member may receive reimbursement for meals, lodging, and

transportation expenses as provided by the General Appropriations

Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.058. OFFICERS. After the appointment of members every

two years, the members of the board shall elect from among its

members a presiding officer, secretary, and other officers

required to conduct the business of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.059. MEETINGS. (a) A special meeting of the board:

(1) may be called jointly by the presiding officer and

secretary; or

(2) shall be called on the written request of any two members.

(b) The secretary shall keep a record of each meeting of the

board. The record shall be open to public inspection at all

times.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.060. TRAINING. (a) Before a member of the board may

assume the member's duties, the member must complete at least a

course of the training program established by the board under

this section.

(b) A training program shall provide information to a

participant regarding:

(1) this chapter;

(2) the programs operated by the board;

(3) the role and functions of the board;

(4) the rules of the board, with an emphasis on the rules that

relate to disciplinary and investigatory authority;

(5) the current budget for the board;

(6) the results of the most recent formal audit of the board;

(7) the requirements of Chapters 551, 552, 2001, and 2002,

Government Code;

(8) the requirements of the conflict of interest laws and other

laws relating to public officials; and

(9) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) In developing the training requirements provided for by this

section, the board shall consult with the governor's office, the

attorney general's office, and the Texas Ethics Commission.

(d) If another state agency or entity is given the authority to

establish the training requirements, the board shall allow that

training instead of developing its own program.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.061. CIVIL LIABILITY. A member of the board is not

liable in a civil action for an act performed in good faith in

executing duties as a board member.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 453.101. GENERAL POWERS AND DUTIES. Except as provided by

Chapter 452, the board shall administer and enforce this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.102. RULES. (a) The board may adopt rules necessary

to implement this chapter.

(b) The board may adopt bylaws and rules necessary to govern its

proceedings.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.103. RULES REGARDING ADVERTISING OR COMPETITIVE

BIDDING. (a) The board may not adopt rules restricting

advertising or competitive bidding by a person regulated by the

board except to prohibit false, misleading, or deceptive

practices by the person.

(b) The board may not include in rules to prohibit false,

misleading, or deceptive practices a rule that:

(1) restricts the person's use of any medium for advertising;

(2) restricts the person's personal appearance or use of the

person's voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

person; or

(4) restricts the person's advertisement under a trade name.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.104. FEES. (a) The board may recommend to the

executive council reasonable and necessary fees for licenses

issued or services performed under this chapter that in the

aggregate produce sufficient revenue to cover the cost of

administering this chapter.

(b) The board may not recommend to the executive council a fee

that existed on September 1, 1993, for an amount less than the

amount of that fee on that date.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.105. EMPLOYEES; DIVISION OF RESPONSIBILITIES. (a) The

board may request the executive council to assign administrative

and clerical employees as necessary to carry out the board's

functions.

(b) The board shall develop and implement policies that clearly

define the respective responsibilities of the board and the staff

of the executive council.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.106. LIST OF LICENSE HOLDERS. (a) The secretary shall

maintain a list of the names of each physical therapist licensed

under this chapter.

(b) The list shall be open to public inspection at all times.

(c) On March 1 of each year, the coordinator of physical therapy

programs shall transmit an official copy of the list to the

executive council.

(d) A certified copy of the list of license holders is

admissible as evidence in a court of this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.209(a), eff.

Sept. 1, 2001.

Sec. 453.107. BOARD DUTIES REGARDING COMPLAINTS. (a) The board

by rule shall:

(1) adopt a form to standardize information concerning

complaints made to the board; and

(2) prescribe information to be provided to a person when the

person files a complaint with the board.

(b) The board shall provide reasonable assistance to a person

who wishes to file a complaint.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.108. PROSECUTING VIOLATIONS. The board shall assist

the proper legal authorities in prosecuting a person who violates

this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.109. ANNUAL REPORT. Not later than January 1 of each

year, the board shall submit to the governor and the presiding

officer of each house of the legislature a complete and detailed

written report accounting for all funds received and disbursed by

the board during the preceding year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. PUBLIC INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 453.151. PUBLIC INTEREST INFORMATION. (a) The board shall

prepare information of public interest describing the functions

of the board and the procedures by which complaints are filed

with and resolved by the board.

(b) The board shall make the information available to the public

and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.152. COMPLAINTS. A license holder shall at all times

prominently display in the license holder's place of business a

sign containing:

(1) the board's name, mailing address, and telephone number; and

(2) a statement informing consumers that a complaint against a

license holder can be directed to the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.153. RECORD OF COMPLAINTS. (a) The board shall keep

an information file about each complaint filed with the executive

council and referred to the board. The board's information file

must be kept current and contain a record for each complaint of:

(1) each person contacted in relation to the complaint;

(2) a summary of findings made at each step of the complaint

process;

(3) an explanation of the legal basis and reason for a complaint

that is dismissed;

(4) the schedule required under Section 453.154 and a notation

about a change in the schedule; and

(5) other relevant information.

(b) If a written complaint is received by the board that the

board has authority to resolve, the board, at least quarterly and

until final disposition of the complaint, shall notify the

parties to the complaint of the status of the complaint unless

notice would jeopardize an undercover investigation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.154. GENERAL RULES INVOLVING COMPLAINT INVESTIGATION

AND DISPOSITION. (a) The board shall adopt rules relating to

the investigation of a complaint received by the board. The rules

shall:

(1) distinguish between categories of complaints;

(2) ensure that complaints are not dismissed without appropriate

consideration;

(3) require that the board be advised of a complaint that is

dismissed and that a letter be sent to the person who filed the

complaint explaining the action taken on the dismissed complaint;

(4) ensure that the person who filed the complaint has an

opportunity to explain the allegations made in the complaint;

(5) prescribe guidelines concerning the categories of complaints

that require the use of a private investigator and the procedures

for the board to obtain the services of a private investigator;

and

(6) require the board to advise the executive council of

complaints that have been disposed of.

(b) The board shall:

(1) dispose of each complaint in a timely manner; and

(2) establish a schedule for conducting each phase of the

investigation of a complaint that is under the control of the

board not later than the 30th day after the date the board

receives the complaint.

(c) Each party shall be notified of the projected time

requirements for the complaint.

(d) Each party to the complaint must be notified of a change in

the schedule not later than the seventh day after the date the

change is made.

(e) The coordinator of physical therapy programs shall notify

the board of a complaint that is unresolved after the time

prescribed by the board for resolving the complaint so that the

board may take necessary action on the complaint.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.155. PUBLIC PARTICIPATION. (a) The board shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the board and to speak on

any issue under the board's jurisdiction.

(b) The board shall prepare and maintain a written plan that

describes how a person who does not speak English can be provided

reasonable access to the board's programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER E. LICENSE REQUIREMENTS; REGISTRATION OF FACILITIES

Sec. 453.201. LICENSE REQUIRED; USE OF TITLE. (a) A person may

not practice physical therapy or practice as a physical therapist

assistant, unless the person is an individual who holds a license

issued by the board.

(b) A person, including the person's employee or other agent or

representative, may not extend or provide physical therapy

services unless the services are provided by a physical

therapist.

(c) A person is considered to be practicing physical therapy if

the person:

(1) performs, offers to perform, or attempts to perform physical

therapy; or

(2) publicly professes to be or holds the person out to be a

physical therapist or as providing physical therapy.

(d) Unless the person is a physical therapist, a person,

including the person's employee or other agent or representative,

may not use in connection with the person's name or business

activity:

(1) the words "physical therapy," "physical therapist,"

"physiotherapy," "physiotherapist," "licensed physical

therapist," "registered physical therapist," or "physical

therapist assistant";

(2) the letters "PT," "PhT," "LPT," "RPT," or "PTA"; or

(3) any other words, letters, abbreviations, or insignia

indicating or implying, by any means or in any way, that physical

therapy is provided or supplied.

(e) A person may not use the title "Physical Therapist" unless

the person is a physical therapist.

(f) A person may not use the title "Physical Therapist

Assistant" unless the person is a physical therapist assistant.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.2095, eff.

Sept. 1, 2001.

Sec. 453.202. LICENSE APPLICATION. (a) An applicant for a

physical therapist license or a physical therapist assistant

license must submit to the board a written application on a form

provided by the board.

(b) The application must be accompanied by:

(1) an examination fee prescribed by the board; and

(2) a nonrefundable application fee prescribed by the board.

(c) The examination fee under Subsection (b)(1) is refundable if

the applicant does not take the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.203. QUALIFICATIONS FOR PHYSICAL THERAPIST OR PHYSICAL

THERAPIST ASSISTANT LICENSE. (a) An applicant for a physical

therapist license must, in addition to other requirements and

qualifications established by the board, present:

(1) evidence satisfactory to the board that the applicant has

completed an accredited physical therapy educational program; or

(2) official documentation from an educational credentials

review agency approved by the board certifying that the applicant

has completed:

(A) a program equivalent to a Commission on Accreditation of

Physical Therapy Education accredited program; and

(B) at least 60 academic semester credits or the equivalent from

an accredited institution of higher education.

(b) An applicant for a physical therapist assistant license

must, in addition to other requirements and qualifications

established by the board, present evidence satisfactory to the

board that the applicant has completed an accredited physical

therapist assistant program or an accredited physical therapy

educational program, including courses in the anatomical,

biological, and physical sciences, and clinical procedures

prescribed and approved by the board.

(c) A physical therapy educational program or physical therapist

assistant program is an accredited program if the program is:

(1) accredited by the Commission on Accreditation in Physical

Therapy Education; and

(2) associated with an institution of higher education.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.204. FOREIGN-TRAINED APPLICANTS. (a) To obtain a

license under this chapter, an applicant who is foreign-trained

must satisfy the examination requirements of Section 453.208.

(b) Before allowing a foreign-trained applicant to take the

examination, the board shall require the applicant to furnish

proof of:

(1) good moral character; and

(2) completion of requirements substantially equal to those

under Section 453.203.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.205. LICENSE EXAMINATION. (a) The board shall examine

applicants for licenses at least once each year at a reasonable

place and time designated by the board.

(b) The examination must cover the subjects generally taught by

an accredited physical therapy educational program or an

accredited physical therapist assistant program and may include

clinical decision-making and evaluation, treatment program

planning and implementation, and administration, education,

consultation, and research in physical therapy.

(c) The board by rule may establish a procedure for

administering the examination, including the conditions under

which and the number of times an applicant may retake an

examination.

(d) The board shall have any written portion of the examination

validated by an independent testing entity.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.206. EXAMINATION RESULTS. (a) The board shall notify

each examinee of the results of the examination not later than

the 30th day after the day on which the examination is

administered. If an examination is graded or reviewed by a

national testing service, the board shall notify each examinee of

the results of the examination not later than the 14th day after

the day on which the board receives the results from the testing

service.

(b) If the notice of the examination results graded or reviewed

by a national testing service will be delayed for longer than 90

days after the examination date, the board shall notify each

examinee of the reason for the delay before the 90th day.

(c) If requested in writing by a person who fails a licensing

examination, the board shall furnish the person with an analysis

of the person's performance on the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.207. REEXAMINATION. (a) An applicant who fails to

pass a one-part examination or a part of a divided examination

may take another one-part examination or the part of the divided

examination that the applicant failed on payment of an additional

examination fee.

(b) If an applicant fails to pass a second or subsequent

examination, the board shall require the applicant to complete an

additional course of study designated by the board. Before taking

a subsequent examination, the applicant must:

(1) present to the board satisfactory evidence that the

applicant has completed the required course of study; and

(2) pay an additional fee equal to the amount of the fee

required for filing the original application.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.208. ISSUANCE OF LICENSE. (a) The board shall issue a

license to an applicant who:

(1) passes the examination under Section 453.205;

(2) meets the qualifications prescribed by Section 453.203; and

(3) has not committed an act that constitutes a ground for

denial of a license under Section 453.351.

(b) The board may issue a physical therapist assistant license

to a person who has not completed an accredited physical

therapist assistant program if the person:

(1) meets the requirements under Section 453.203(a); and

(2) has not been the subject of disciplinary action in another

state or nation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.209. PROVISIONAL LICENSE. (a) The board may issue a

provisional license to an applicant licensed in another state

that maintains professional standards considered by the board to

be equivalent to and has licensing requirements that are

substantially equivalent to the requirements under this chapter.

An applicant for a provisional license under this section must:

(1) present proof to the board that the applicant is licensed in

good standing as a physical therapist or physical therapist

assistant in that state;

(2) have passed a national examination or other examination

recognized by the board relating to the practice of physical

therapy; and

(3) be sponsored by a person licensed under this chapter with

whom the provisional license holder may practice.

(b) The board may waive the requirement of Subsection (a)(3) for

an applicant if the board determines that compliance with that

requirement constitutes a hardship to the applicant.

(c) A provisional license is valid until the date the board

approves or denies the provisional license holder's application

for a physical therapist or physical therapist assistant license.

(d) The board shall issue a physical therapist or physical

therapist assistant license to the provisional license holder if:

(1) the provisional license holder passes a jurisprudence

examination, if required;

(2) the board verifies that the provisional license holder has

the academic and experience requirements for a physical therapist

or physical therapist assistant license; and

(3) the provisional license holder satisfies any other

requirements for a physical therapist or physical therapist

assistant license.

(e) The board must complete the processing of a provisional

license holder's application for a license not later than the

180th day after the date the provisional license is issued. The

board may extend that deadline if the results on an examination

have not been received by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.210. TEMPORARY LICENSE. (a) The board by rule may

provide for the issuance of a temporary license.

(b) The holder of a temporary license must practice under the

supervision of a physical therapist.

(c) A rule adopted under this section must include a time limit

for a person to hold a temporary license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.211. INACTIVE STATUS. (a) The board by rule may

provide for a license holder to place the holder's license under

this chapter on inactive status.

(b) A rule adopted under this section must include a time limit

for a license holder's license to remain on inactive status.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.212. DISPLAY OF LICENSE AND RENEWAL CERTIFICATE. A

license holder under this chapter shall display the license

holder's license and renewal certificate in a conspicuous place

in the principal office in which the license holder practices

physical therapy.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.213. PHYSICAL THERAPY FACILITY REGISTRATION. (a) The

board by rule shall adopt requirements for the registration and

renewal of a registration of a physical therapy facility. A

facility licensed under Subtitle B, Title 4, Health and Safety

Code, is exempt from the registration requirements under this

section.

(b) If a person owns more than one physical therapy facility,

the board may require the person to make only one application for

the registration of all facilities.

(c) In accordance with Section 453.004, a rule adopted under

this section may not prohibit a license holder from practicing in

a physical therapy facility within the scope of the license

holder's license.

(d) A physical therapy facility must be under the direction of a

physical therapist and meet any other requirements established by

the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER F. LICENSE RENEWAL

Sec. 453.251. LICENSE EXPIRATION. (a) A physical therapist or

physical therapist assistant license expires on the second

anniversary of the date the license is issued.

(b) The board may adopt a system under which licenses expire on

various dates during the year. For the term in which the license

expiration date is changed, license fees shall be prorated on a

monthly basis so that each license holder pays only that portion

of the license fee that is allocable to the number of months

during which the license is valid. On renewal of the license on

the new expiration date, the total license renewal fee is

payable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.252. RENEWAL OF LICENSE. (a) A person may renew an

unexpired license by paying the required renewal fee to the

executive council before the expiration date of the license.

(b) A person whose license has been expired for 90 days or less

may renew the license by paying to the executive council the

renewal fee and a fee that is equal to half of the amount charged

for examination for the license. If a person's license has been

expired for more than 90 days but less than one year, the person

may renew the license by paying to the executive council all

unpaid renewal fees and a fee that is equal to the amount charged

for examination for the license.

(c) A person whose license has been expired for one year or

longer may not renew the license. The person may obtain a new

license by submitting to reexamination and complying with the

requirements and procedures for obtaining an original license.

(d) At least 30 days before the expiration of a person's

license, the executive council shall send written notice of the

impending license expiration to the person at the person's last

known address according to the records of the executive council.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.253. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE

PRACTITIONER. (a) The board may renew without reexamination the

license of a person who was licensed to practice as a physical

therapist or physical therapist assistant in this state, moved to

another state, and is currently licensed and has been in practice

in the other state for the two years preceding application.

(b) The person must pay to the executive council a fee that is

equal to the examination fee for the license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.254. CONTINUING COMPETENCE. (a) The board by rule

shall:

(1) adopt requirements for continuing competence for license

holders in subjects pertaining to the practice of physical

therapy;

(2) establish a minimum number of continuing competence units

required to renew a license; and

(3) develop a process to approve continuing competence

activities.

(b) The board may require license holders to complete continuing

competence activities specified by the board. The board shall

adopt a procedure to assess a license holder's participation and

performance in continuing competence activities.

(c) The board may identify the key factors for the competent

performance by a license holder of the license holder's

professional duties.

(d) In developing a process under Subsection (a) for the

approval of continuing competence activities, the board may

authorize appropriate organizations to approve the activities.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.210(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1021, Sec. 1, eff. June 19, 2009.

SUBCHAPTER G. PRACTICE BY LICENSE HOLDER

Sec. 453.301. TREATING PATIENT UNDER PRIOR REFERRAL. (a) A

physical therapist may treat a patient for an injury or condition

that was the subject of a prior referral if the physical

therapist:

(1) has been licensed to practice physical therapy for at least

one year;

(2) notifies the referring practitioner of the therapy not later

than the fifth business day after the date therapy is begun;

(3) begins any episode of treatment before the first anniversary

of the referral by the referring practitioner;

(4) for physical therapy episodes subsequent to the episode

which was initiated by the referral, treats the patient for not

more than 20 treatment sessions or 30 consecutive calendar days,

whichever occurs first; and

(5) satisfies any other requirement set by the board.

(b) The physical therapist must confer with the referring

practitioner before the physical therapist may continue treatment

that exceeds treatment authorized under Subsection (a)(4).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.302. TREATING PATIENT WITHOUT REFERRAL. (a) In this

section:

(1) "Emergency circumstance" means an instance in which

emergency medical care is necessary.

(2) "Emergency medical care" means a bona fide emergency service

provided after the sudden onset of a medical condition

manifesting itself by acute symptoms of sufficient severity,

including severe pain, such that the absence of immediate medical

attention could reasonably be expected to result in:

(A) serious jeopardy to the patient's health;

(B) serious dysfunction of any bodily organ or part; or

(C) serious impairment to bodily functions.

(b) In an emergency circumstance, including a minor emergency, a

physical therapist may provide emergency medical care to a person

to the best of the therapist's ability without a referral from a

referring practitioner.

(c) A physical therapist may provide physical assessments or

instructions to an asymptomatic person without a referral from a

referring practitioner.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.303. PROHIBITED USE OF CERTAIN PROCEDURES. In

practicing physical therapy, a person may not use:

(1) roentgen rays or radium for a diagnostic or therapeutic

purpose; or

(2) electricity for a surgical purpose, including cauterization.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.304. PROHIBITED PRACTICE. It is a violation of this

chapter for an individual licensed by the board to violate

Section 102.001.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.826, eff.

Sept. 1, 2001.

SUBCHAPTER H. DISCIPLINARY ACTION AND PROCEDURE

Sec. 453.351. GROUNDS FOR DENIAL OF LICENSE OR DISCIPLINE OF

LICENSE HOLDER. (a) The board may deny a license or suspend or

revoke a license, place a license holder on probation, reprimand

a license holder, impose an administrative penalty, or otherwise

discipline a license holder if the applicant or license holder

has:

(1) except as provided by Section 453.301 or 453.302, provided

physical therapy to a person without a referral from a referring

practitioner;

(2) used drugs or intoxicating liquors to an extent that affects

the license holder's or applicant's professional competence;

(3) been convicted of a felony, including a finding or verdict

of guilty, an admission of guilt, or a plea of nolo contendere,

in this state or in any other state or nation;

(4) obtained or attempted to obtain a license by fraud or

deception;

(5) been grossly negligent in the practice of physical therapy

or in acting as a physical therapist assistant;

(6) been found to be mentally incompetent by a court;

(7) practiced physical therapy in a manner detrimental to the

public health and welfare;

(8) had a license to practice physical therapy revoked or

suspended or had other disciplinary action taken against the

license holder or applicant;

(9) had the license holder's or applicant's application for a

license refused, revoked, or suspended by the proper licensing

authority of another state or nation; or

(10) in the case of a physical therapist assistant, treated a

person other than under the direction of a physical therapist.

(b) The board shall revoke or suspend a license, place on

probation a person whose license has been suspended, or reprimand

a license holder for a violation of this chapter or a rule

adopted by the board.

(c) If a license suspension is probated, the board may require

the license holder to:

(1) report regularly to the board on matters that are the basis

of the probation;

(2) limit practice to the areas prescribed by the board; or

(3) continue or review continuing professional education until

the license holder attains a degree of skill satisfactory to the

board in those areas that are the basis of the probation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.352. PROCEDURE FOR LICENSE DENIAL OR DISCIPLINARY

ACTION; SCHEDULE OF SANCTIONS. (a) A person whose application

for a license is denied is entitled to a hearing before the State

Office of Administrative Hearings if the applicant submits a

written request for a hearing to the board.

(b) A proceeding to take action under Section 453.351 or an

appeal from the proceeding is a contested case for the purposes

of Chapter 2001, Government Code.

(c) The State Office of Administrative Hearings shall use the

schedule of sanctions adopted by the board by rule for a sanction

imposed as the result of a hearing conducted by the office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.353. SUBPOENAS. (a) The board may request or compel

by subpoena:

(1) the attendance of a witness for examination under oath; and

(2) the production for inspection or copying of evidence

relevant to an investigation of an alleged violation of this

chapter.

(b) If a person fails to comply with the subpoena, the board,

acting through the attorney general, may file suit to enforce the

subpoena in a district court in Travis County or in the county in

which a hearing conducted by the board may be held.

(c) If the court determines that good cause exists for issuing

the subpoena, the court shall order the person to comply with the

subpoena. The court may punish for contempt a person who fails to

obey the court order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.354. TEMPORARY LICENSE SUSPENSION. (a) The board may

temporarily suspend a license issued under this chapter on an

emergency basis if the board, by at least a two-thirds vote,

determines from the evidence or information presented to the

board that the continued practice by the license holder

constitutes a continuing or imminent threat to the public health

or welfare.

(b) The board may suspend a license under this section without

notice or a hearing if, at the time the suspension is ordered, a

hearing on whether to institute disciplinary proceedings against

the license holder is scheduled to be held not later than the

14th day after the date of the temporary suspension.

(c) The board shall hold a second hearing on the license

suspension not later than the 60th day after the date the

temporary suspension was ordered. If the second hearing is not

held within the required time, the suspended license is

automatically reinstated.

(d) The board shall adopt rules that establish procedures and

standards for the temporary suspension of a license under this

section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.355. REISSUANCE OF LICENSE; ISSUANCE OF LICENSE AFTER

DENIAL. (a) On application by the person, the board may reissue

a license to a person whose license has been revoked.

(b) An application to reinstate a revoked license:

(1) may not be made before the 180th day after the date the

revocation order became final; and

(2) must be made in the manner and form the board requires.

(c) On application by the person, the board may issue a license

to a person whose license application has been denied. The

application may not be made before the first anniversary of the

date of the denial.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.356. INFORMAL PROCEEDINGS. (a) The board by rule

shall adopt procedures governing:

(1) informal disposition of a contested case under Section

2001.056, Government Code; and

(2) informal proceedings held in compliance with Section

2001.054, Government Code.

(b) A rule adopted under this section must:

(1) provide the complainant and the license holder an

opportunity to be heard; and

(2) require the presence of the board's legal counsel or a

representative of the attorney general to advise the board or the

board's employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER I. ADMINISTRATIVE PENALTY

Sec. 453.401. IMPOSITION OF PENALTY. The board may impose an

administrative penalty on a person licensed or regulated under

this chapter or a facility registered under this chapter who

violates this chapter or a rule or order adopted under this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.402. AMOUNT OF PENALTY. (a) The amount of an

administrative penalty may not exceed $200 for each violation.

Each day a violation continues or occurs is a separate violation

for purposes of imposing a penalty.

(b) The amount of the penalty shall be based on:

(1) the seriousness of the violation, including:

(A) the nature, circumstances, extent, and gravity of a

prohibited act; and

(B) the hazard or potential hazard created to the health,

safety, or economic welfare of the public;

(2) the history of previous violations;

(3) the amount necessary to deter future violations;

(4) efforts to correct the violation; and

(5) any other matter that justice may require.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.403. ADMINISTRATIVE PROCEDURE. (a) The board shall

adopt rules that establish procedures for assessing an

administrative penalty and that provide for notice and a hearing

for a license holder or facility administrator that may be

subject to a penalty under this subchapter.

(b) A proceeding under this subchapter is subject to Chapter

2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER J. OTHER PENALTIES AND ENFORCEMENT PROCEDURES

Sec. 453.451. INJUNCTIVE RELIEF. The attorney general, a

district attorney, a county attorney, or any other person may

institute a proceeding to enforce this chapter, including a suit

to enjoin or restrain a person from practicing physical therapy

without complying with this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.452. MONITORING OF LICENSE HOLDER. The board by rule

shall develop a system for monitoring a license holder's

compliance with this chapter. The rules must include procedures

for:

(1) monitoring for compliance a license holder who is ordered by

the board to perform a certain act; and

(2) identifying and monitoring each license holder who

represents a risk to the public.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.453. CIVIL PENALTY. (a) A person found by a court to

have violated this chapter is liable to the state for a civil

penalty of $200 for each day the violation continues.

(b) A civil penalty may be recovered in a suit brought by the

attorney general, a district attorney, a county attorney, or any

other person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.454. RECOVERY OF COSTS AND FEES. A person other than

the attorney general, a district attorney, or a county attorney

who brings an action to enforce this chapter or for injunctive

relief may recover the person's court costs and attorney's fees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 453.455. CRIMINAL OFFENSE. (a) A person commits an

offense if the person knowingly violates this chapter.

(b) An offense under this section is a Class A misdemeanor.

(c) Each day of violation constitutes a separate offense.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 454. OCCUPATIONAL THERAPISTS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE H. PROFESSIONS RELATED TO CERTAIN TYPES OF THERAPY

CHAPTER 454. OCCUPATIONAL THERAPISTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 454.001. SHORT TITLE. This chapter may be cited as the

Occupational Therapy Practice Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.002. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Occupational Therapy

Examiners.

(2) "Coordinator of occupational therapy programs" is the person

employed in that position under Section 452.101.

(3) "Executive council" means the Executive Council of Physical

Therapy and Occupational Therapy Examiners.

(4) "Occupational therapist" means a person licensed to practice

occupational therapy.

(5) "Occupational therapy aide" means a person:

(A) who aids in the practice of occupational therapy; and

(B) whose activities require on-the-job training and on-site

supervision by an occupational therapist or an occupational

therapy assistant.

(6) "Occupational therapy assistant" means a person licensed by

the board as an occupational therapy assistant who assists in the

practice of occupational therapy under the general supervision of

an occupational therapist.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.003. APPLICATION OF SUNSET ACT. The Texas Board of

Occupational Therapy Examiners is subject to Chapter 325,

Government Code (Texas Sunset Act). Unless continued in

existence as provided by that chapter, the board is abolished and

this chapter expires September 1, 2013.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1112, Sec. 3.08, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

928, Sec. 4.07, eff. June 15, 2007.

Sec. 454.004. CONFLICT WITH OTHER LAW. To the extent of any

conflict between this chapter and Chapter 452, Chapter 452

controls.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.005. APPLICABILITY. (a) This chapter does not apply

to a holder of a license issued by another state agency who is

performing health care services within the scope of the

applicable licensing act.

(b) The licensing provisions of this chapter do not apply to:

(1) an occupational therapy aide assisting a license holder

under this chapter;

(2) a person engaged in a course of study leading to a degree or

certificate in occupational therapy at an accredited or approved

educational program if:

(A) the activities and services constitute a part of a

supervised course of study; and

(B) the person is designated by a title that clearly indicates

the person's status as a student or trainee;

(3) a person fulfilling the supervised field work experience

requirements of Section 454.203, if those activities and services

constitute a part of the experience necessary to meet the

requirement of that section;

(4) an occupational therapist performing a special project in

patient care while working toward an advanced degree from an

accredited college or university;

(5) an occupational therapist who does not live in this state

and who:

(A) is licensed by another state or who meets the requirements

for certification established by the American Occupational

Therapy Association as an occupational therapist registered (OTR)

or a certified occupational therapy assistant (COTA); and

(B) comes into this state for not more than four consecutive

months to:

(i) provide or attend an educational activity;

(ii) assist in a case of medical emergency; or

(iii) engage in a special occupational therapy project; or

(6) a qualified and properly trained person acting under a

physician's supervision under Section 157.001.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.006. PRACTICE OF OCCUPATIONAL THERAPY. (a) In this

section, "diagnosis" means the identification of a disease from

its symptoms.

(b) A person practices occupational therapy if the person:

(1) evaluates or treats a person whose ability to perform the

tasks of living is threatened or impaired by developmental

deficits, the aging process, environmental deprivation, sensory

impairment, physical injury or illness, or psychological or

social dysfunction;

(2) uses therapeutic goal-directed activities to:

(A) evaluate, prevent, or correct physical or emotional

dysfunction; or

(B) maximize function in a person's life; or

(3) applies therapeutic goal-directed activities in treating

patients on an individual basis, in groups, or through social

systems, by means of direct or monitored treatment or

consultation.

(c) The practice of occupational therapy does not include

diagnosis or psychological services of the type typically

performed by a licensed psychologist.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.007. USE OF TITLE OF DOCTOR. An occupational therapist

or occupational therapy assistant may not use the abbreviation

"Dr.," the word "Doctor," or any suffix or affix indicating or

implying that the person is a physician.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. TEXAS BOARD OF OCCUPATIONAL THERAPY EXAMINERS

Sec. 454.051. BOARD MEMBERSHIP. (a) The Texas Board of

Occupational Therapy Examiners consists of nine members appointed

by the governor with the advice and consent of the senate as

follows:

(1) four occupational therapist members who have practiced

occupational therapy for at least the three years preceding

appointment to the board;

(2) two occupational therapy assistant members, each of whom has

practiced as an occupational therapy assistant for at least the

three years preceding appointment to the board; and

(3) three members who represent the public and who are not

occupational therapists.

(b) Appointments to the board shall be made without regard to

the race, creed, sex, religion, or national origin of the

appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.211(a), eff.

Sept. 1, 2001.

Sec. 454.052. PUBLIC MEMBER ELIGIBILITY. A person is not

eligible for appointment as a public member of the board if the

person or the person's spouse:

(1) is registered, certified, or licensed by an occupational

regulatory agency in the field of health care;

(2) is employed by or participates in the management of a

business entity or other organization regulated by the executive

council or the board or that receives funds from the executive

council or the board;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by the executive council or the board or that receives

funds from the executive council or the board; or

(4) uses or receives a substantial amount of tangible goods,

services, or funds from the executive council or the board, other

than compensation or reimbursement authorized by law for

executive council or board membership, attendance, or expenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.053. MEMBERSHIP RESTRICTIONS. (a) In this section,

"Texas trade association" means a nonprofit, cooperative, and

voluntarily joined association of business or professional

competitors in this state designed to assist its members and its

industry or profession in dealing with mutual business or

professional problems and in promoting their common interest.

(b) An officer, employee, or paid consultant of a Texas trade

association in the field of health care may not be a member of

the board.

(c) A person who is the spouse of an officer, manager, or paid

consultant of a Texas trade association in the field of health

care may not be a member of the board.

(d) A person may not serve as a member of the board if the

person is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the executive council or the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.054. TERMS; VACANCY. (a) Members of the board serve

staggered six-year terms, with the terms of two members licensed

under this chapter and one member who represents the public

expiring on February 1 of each odd-numbered year.

(b) If a vacancy occurs during a member's term, the governor

shall appoint a replacement to fill the unexpired term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.211(b), eff.

Sept. 1, 2001.

Sec. 454.055. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that a member:

(1) does not have at the time of appointment the qualifications

required by Section 454.051(a);

(2) does not maintain during service on the board the

qualifications required by Section 454.051(a);

(3) violates a prohibition established by Section 454.053;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year unless the absence is excused by majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the coordinator of occupational therapy programs has

knowledge that a potential ground for removal exists, the

coordinator shall notify the presiding officer of the board of

the ground. The presiding officer shall then notify the governor

that a potential ground for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.056. PER DIEM; REIMBURSEMENT. (a) A member of the

board is entitled to a per diem as set by the General

Appropriations Act for each day the member engages in board

business.

(b) A member may receive reimbursement for meals, lodging, and

transportation expenses as provided by the General Appropriations

Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.212(a), eff.

Sept. 1, 2001.

Sec. 454.057. OFFICERS. After the appointment of members every

two years, the members of the board shall elect from among its

members a presiding officer, a secretary, and other officers

required to conduct the business of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.058. MEETINGS. (a) The board shall hold at least two

regular meetings each year.

(b) Additional meetings may be held on the call of the presiding

officer or on the written request of three members of the board.

(c) The coordinator of occupational therapy programs shall keep

a record of each meeting of the board. The record must be open to

public inspection at all times.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.059. TRAINING. (a) Before a member of the board may

assume the member's duties, the member must complete at least a

course of the training program established by the board under

this section.

(b) The training program shall provide information to a

participant regarding:

(1) this chapter;

(2) the programs operated by the board;

(3) the role and functions of the board;

(4) the rules of the board, with an emphasis on the rules that

relate to disciplinary and investigatory authority;

(5) the current budget for the board;

(6) the results of the most recent formal audit of the board;

(7) the requirements of Chapters 551, 552, 2001, and 2002,

Government Code;

(8) the requirements of the conflict of interest laws and other

laws relating to public officials; and

(9) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) In developing the training requirements provided for by this

section, the board shall consult with the governor's office, the

attorney general's office, and the Texas Ethics Commission.

(d) If another state agency or entity is given the authority to

establish the training requirements, the board shall allow that

training instead of developing its own program.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.060. CIVIL LIABILITY. A member of the board is not

liable in a civil action for an act performed in good faith while

performing duties as a board member.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 454.101. GENERAL POWERS AND DUTIES. Except as provided by

Chapter 452, the board shall administer and enforce this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.102. RULES. The board shall adopt rules consistent

with this chapter to carry out its duties in administering this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.103. RULES REGARDING ADVERTISING OR COMPETITIVE

BIDDING. (a) The board may not adopt rules restricting

advertising or competitive bidding by a person regulated by the

board except to prohibit false, misleading, or deceptive

practices by the person.

(b) The board may not include in rules to prohibit false,

misleading, or deceptive practices by a person regulated by the

board a rule that:

(1) restricts the use of any medium for advertising;

(2) restricts the person's personal appearance or use of the

person's voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

person; or

(4) restricts the person's advertisement under a trade name.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.104. FEES. (a) The board may recommend to the

executive council reasonable and necessary fees for licenses

issued or services performed under this chapter that in the

aggregate provide sufficient revenue to cover the cost of

administering this chapter.

(b) The board may not recommend to the executive council a fee

that existed on September 1, 1993, for an amount less than the

amount of the fee on that date.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.105. EMPLOYEES; DIVISION OF RESPONSIBILITIES. (a) The

board may request the executive council to assign administrative

and clerical employees as necessary to carry out the board's

functions.

(b) The board shall develop and implement policies that clearly

define the respective responsibilities of the board and the staff

of the executive council.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.106. LIST OF LICENSE HOLDERS. (a) The coordinator of

occupational therapy programs shall maintain a list of the names

of each person licensed under this chapter.

(b) The list shall be open to public inspection at all times.

(c) On March 1 of each year, the coordinator of occupational

therapy programs shall transmit an official copy of the list to

the executive council.

(d) A certified copy of the list is admissible as evidence in a

court of this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.213(a), eff.

Sept. 1, 2001.

Sec. 454.107. BOARD DUTIES REGARDING COMPLAINTS. (a) The board

by rule shall:

(1) adopt a form to standardize information concerning

complaints made to the board; and

(2) prescribe information to be provided to a person when the

person files a complaint with the board.

(b) The board shall provide reasonable assistance to a person

who wishes to file a complaint.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. PUBLIC INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 454.151. PUBLIC INTEREST INFORMATION. (a) The board shall

prepare information of public interest describing the functions

of the board and the procedures by which complaints are filed

with and resolved by the board.

(b) The board shall make the information available to the public

and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.152. RECORD OF COMPLAINTS. (a) The board shall keep

an information file about each complaint filed with the executive

council and referred to the board. The board's information file

shall be kept current and contain a record for each complaint of:

(1) each person contacted in relation to the complaint;

(2) a summary of findings made at each step of the complaint

process;

(3) an explanation of the legal basis and reason for a complaint

that is dismissed;

(4) the schedule required under Section 454.153 and a notation

about a change in the schedule; and

(5) other relevant information.

(b) If a written complaint is received by the board that the

board has authority to resolve, the board, at least quarterly and

until final disposition of the complaint, shall notify the

parties to the complaint of the status of the complaint unless

notice would jeopardize an undercover investigation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.153. GENERAL RULES INVOLVING COMPLAINT INVESTIGATION

AND DISPOSITION. (a) The board shall adopt rules relating to

the investigation of a complaint received by the board. The rules

shall:

(1) distinguish between categories of complaints;

(2) ensure that complaints are not dismissed without appropriate

consideration;

(3) require that the board be advised of a complaint that is

dismissed and that a letter be sent to the person who filed the

complaint explaining the action taken on the dismissed complaint;

(4) ensure that the person who filed the complaint has an

opportunity to explain the allegations made in the complaint;

(5) prescribe guidelines concerning the categories of complaints

that require the use of a private investigator and the procedures

for the board to obtain the services of a private investigator;

and

(6) require the board to advise the executive council of

complaints that have been disposed of.

(b) The board shall:

(1) dispose of each complaint in a timely manner; and

(2) establish a schedule for conducting each phase of an

investigation of a complaint that is under the control of the

board not later than the 30th day after the date the board

receives the complaint.

(c) Each party shall be notified of the projected time

requirements for the complaint.

(d) Each party to the complaint must be notified of a change in

the schedule not later than the seventh day after the date the

change is made.

(e) The coordinator of occupational therapy programs shall

notify the board of a complaint that extends beyond the time

prescribed by the board for resolving the complaint so that the

board may take necessary action on the complaint.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.154. PUBLIC PARTICIPATION. (a) The board shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the board and to speak on

any issue under the board's jurisdiction.

(b) The board shall prepare and maintain a written plan that

describes how a person who does not speak English can be provided

reasonable access to the board's programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER E. LICENSE REQUIREMENTS; REGISTRATION OF FACILITIES

Sec. 454.201. LICENSE REQUIRED; USE OF TITLE. (a) A person may

not practice occupational therapy or practice as an occupational

therapy assistant unless the person is an individual licensed

under this chapter.

(b) A person who is not licensed under this chapter as an

occupational therapist or an occupational therapy assistant or

whose license has been suspended or revoked may not:

(1) use in connection with the person's practice or place of

business:

(A) the words "occupational therapy," "occupational therapist,"

"licensed occupational therapist," "occupational therapist

registered," "occupational therapy assistant," "licensed

occupational therapy assistant," or "certified occupational

therapy assistant";

(B) the letters "O.T.," "O.T.R.," "L.O.T.," "O.T.R./L.,"

"O.T.A.," "L.O.T.A.," or "C.O.T.A."; or

(C) any other words, letters, abbreviations, or insignia

indicating or implying that the person is an occupational

therapist or an occupational therapy assistant;

(2) in any way directly or by implication represent that the

person is an occupational therapist or an occupational therapy

assistant; or

(3) in any way directly or indirectly represent that

occupational therapy is provided, or extend or provide

occupational therapy services unless the services are provided by

an occupational therapist or an occupational therapy assistant.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.202. APPLICATION. (a) An applicant for an

occupational therapist license or an occupational therapy

assistant license must submit to the board a written application

on a form provided by the board, showing to the satisfaction of

the board that the applicant meets the requirements of Section

454.203.

(b) The board shall approve applicants for licenses at least

once each year at reasonable times and places designated by the

board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.203. QUALIFICATIONS FOR OCCUPATIONAL THERAPIST OR

OCCUPATIONAL THERAPY ASSISTANT LICENSE. (a) An applicant for an

occupational therapist license or an occupational therapy

assistant license must present evidence satisfactory to the board

that the applicant has:

(1) successfully completed the academic requirements of an

educational program in occupational therapy recognized by the

board, as provided by Section 454.204;

(2) successfully completed a period of supervised field work

experience arranged by the recognized educational institution at

which the applicant met the academic requirements; and

(3) passed an examination as provided by Section 454.207.

(b) To satisfy the supervised field work experience required by

Subsection (a)(2):

(1) an occupational therapist must have completed a period of at

least six months; and

(2) an occupational therapy assistant must have completed a

period of at least two months.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.204. EDUCATIONAL REQUIREMENTS. To satisfy Section

454.203(a)(1):

(1) an applicant applying for an occupational therapist license

must have, from a program approved by the Accreditation Council

for Occupational Therapy Education, its predecessor organization,

or another national credentialing agency approved by the board:

(A) a baccalaureate degree in occupational therapy, if the

applicant graduated before January 1, 2007;

(B) a certificate evidencing successful completion of required

undergraduate occupational therapy course work awarded to persons

with a baccalaureate degree that is not in occupational therapy,

if the applicant graduated before January 1, 2007; or

(C) a postbaccalaureate degree in occupational therapy; and

(2) an applicant applying for an occupational therapy assistant

license must have:

(A) an associate degree in occupational therapy; or

(B) an occupational therapy assistant certificate.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

401, Sec. 1, eff. June 19, 2009.

Sec. 454.205. FOREIGN-TRAINED APPLICANTS. (a) To obtain a

license under this chapter, an applicant who is foreign-trained

must satisfy the examination requirements of Section

454.203(a)(3).

(b) Before allowing the applicant to take the examination, the

board shall require the applicant to furnish proof of:

(1) good moral character; and

(2) completion of the educational and supervised field work

requirements substantially equal to those under Section 454.203.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.206. APPLICATION FOR EXAMINATION. (a) A person must

satisfy the requirements of Sections 454.202(a) and 454.203(a)(1)

and (2) before the person may apply for the examination.

(b) The board shall prescribe the manner in which the person may

apply for the examination.

(c) The application must be accompanied by a nonrefundable fee

prescribed by the executive council.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.207. LICENSE EXAMINATION. (a) The board shall examine

each applicant for a license by written examination to test the

applicant's knowledge of the basic and clinical sciences relating

to occupational therapy, occupational therapy techniques and

methods, and other subjects the board may require to determine

the applicant's fitness to practice.

(b) The board shall examine applicants for licenses at least

twice each year at the board's regular meetings and under the

supervision required by the board.

(c) The board shall:

(1) approve an examination for:

(A) occupational therapists; and

(B) occupational therapy assistants;

(2) establish standards for acceptable performance; and

(3) have the written portion of the examination validated by an

independent testing entity.

(d) The board shall give reasonable public notice of the

examination in accordance with its rules.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.208. EXAMINATION RESULTS. (a) The board shall notify

each examinee of the results of the licensing examination not

later than the 30th day after the date the examination is

administered. If an examination is graded or reviewed by a

national testing service, the board shall notify each examinee of

the results of the examination not later than the 14th day after

the date the board receives the results from the testing service.

(b) If the notice of the examination results graded or reviewed

by a national testing service will be delayed for longer than 90

days after the examination date, the board shall notify each

examinee of the reason for the delay before the 90th day.

(c) An applicant may obtain the applicant's examination score

and review the applicant's papers in accordance with rules

adopted by the board. If requested in writing by a person who

fails a licensing examination, the board shall furnish the person

with an analysis of the person's performance on the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.209. REEXAMINATION. (a) An applicant who fails an

examination given by the board may take a second examination on

payment of the prescribed fees.

(b) An applicant who fails the second examination may take a

third examination after a specific period of not longer than one

year if the applicant meets the requirements prescribed for

previous examinations.

(c) An applicant who fails the third examination may take

additional tests at the board's discretion.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.210. PROVISIONAL LICENSE. (a) On application, the

board shall issue a provisional license for the practice of

occupational therapy to an applicant who:

(1) is licensed in good standing as an occupational therapist or

occupational therapy assistant in another state that has

licensing requirements that are substantially equivalent to the

requirements of this chapter; and

(2) has passed a national examination or other examination

recognized by the board relating to the practice of occupational

therapy.

(b) A provisional license is valid until the date the board

approves or denies the provisional license holder's application

for an occupational therapist or occupational therapy assistant

license.

(c) The board shall issue an occupational therapist or

occupational therapy assistant license to the provisional license

holder if:

(1) the provisional license holder passes a jurisprudence

examination, if required;

(2) the board verifies that the provisional license holder has

the academic and experience requirements for an occupational

therapist or occupational therapy assistant license; and

(3) the provisional license holder satisfies any other

requirements for an occupational therapist or occupational

therapy assistant license.

(d) The board must complete the processing of a provisional

license holder's application for a license not later than the

180th day after the date the provisional license is issued. The

board may extend that deadline if the results of an examination

have not been received by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.214(a), eff.

Sept. 1, 2001.

Sec. 454.211. TEMPORARY LICENSE. (a) The board by rule may

provide for the issuance of a temporary license.

(b) The holder of a temporary license must practice under the

supervision of an occupational therapist.

(c) A rule adopted under this section must include a time limit

for a person to hold a temporary license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.212. INACTIVE STATUS. (a) The board by rule may

provide for a license holder to place the holder's license under

this chapter on inactive status.

(b) A rule adopted under this section must include a time limit

for a license holder's license to remain on inactive status.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.213. ACCEPTED PRACTICE; PRACTITIONER'S REFERRAL. (a)

An occupational therapist may enter a case to:

(1) provide consultation and monitored services; or

(2) evaluate a person for the need for services.

(b) Implementation of direct occupational therapy to a person

for a specific health care condition must be based on a referral

from:

(1) a physician licensed by a state board of medical examiners;

(2) a dentist licensed by a state board of dental examiners;

(3) a chiropractor licensed by a state board of chiropractic

examiners;

(4) a podiatrist licensed by a state board of podiatric medical

examiners; or

(5) another qualified, licensed health care professional who is

authorized to refer for health care services within the scope of

the professional's license.

(c) The professional who takes action under this section is a

referring practitioner.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.215(a), eff.

Sept. 1, 2001.

Sec. 454.214. DISPLAY OF LICENSE AND RENEWAL CERTIFICATE. A

license holder under this chapter shall display the license

holder's license and renewal certificate in a conspicuous place

in the principal office in which the license holder practices

occupational therapy.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.215. OCCUPATIONAL THERAPY FACILITY REGISTRATION. (a)

The board by rule shall adopt requirements for the registration

and renewal of a registration of a facility in which the practice

of occupational therapy is conducted. A facility licensed under

Subtitle B, Title 4, Health and Safety Code, is exempt from the

registration requirements under this section. The board by rule

may exempt other facilities as appropriate.

(b) If a person owns more than one occupational therapy

facility, the board may require only one application for the

registration of all facilities.

(c) The board by rule shall adopt a procedure whereby an

occupational therapy facility may apply for exemption from any

registration fees under this section.

(d) A facility may not represent that it offers occupational

therapy services unless it employs the services of a license

holder under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER F. LICENSE RENEWAL

Sec. 454.251. LICENSE EXPIRATION. (a) The board by rule may

adopt a system under which licenses expire on various dates

during the year.

(b) For the term in which the license expiration date is

changed, license fees shall be prorated on a monthly basis so

that each license holder pays only that portion of the license

fee that is allocable to the number of months during which the

license is valid. On renewal of the license on the new expiration

date, the total license renewal fee is payable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.252. RENEWAL OF LICENSE. (a) A person may renew an

unexpired license by paying the required renewal fee to the

executive council before the expiration date of the license.

(b) A person whose license has been expired for 90 days or less

may renew the license by paying to the executive council the

renewal fee and a late fee set by the executive council that may

not exceed one-half of the examination fee for the license. If a

person's license has been expired for more than 90 days but less

than one year, the person may renew the license by paying to the

executive council all unpaid renewal fees and a late fee set by

the executive council that may not exceed the amount charged for

examination for the license.

(c) A person whose license has been expired for one year or

longer must comply with the board's requirements and procedures

to reinstate the license, and pay a reinstatement fee set by the

executive council. If the board requirements cannot be met, the

person may obtain a new license by submitting to reexamination

and complying with the requirements and procedures for obtaining

an original license.

(d) At least 30 days before the expiration of a person's

license, the executive council shall send written notice of the

impending license expiration to the license holder at the

person's last known address.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

401, Sec. 2, eff. June 19, 2009.

Sec. 454.253. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE

PRACTITIONER. (a) The board may renew without reexamination the

expired license of a person who was licensed to practice as an

occupational therapist or occupational therapy assistant in this

state, moved to another state, is currently licensed and in good

standing in the other state, and meets the board's requirements.

(b) The person must pay to the executive council a renewal fee

set by the executive council in an amount that may not exceed the

examination fee for the license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

401, Sec. 3, eff. June 19, 2009.

Sec. 454.254. MANDATORY CONTINUING EDUCATION. (a) The board by

rule shall:

(1) assess the continuing education needs of license holders;

(2) establish a minimum number of hours of continuing education

required to renew a license; and

(3) develop a process to evaluate and approve continuing

education courses.

(b) The board may require license holders to attend continuing

education courses specified by the board. The board shall adopt a

procedure to assess a license holder's participation in

continuing education programs.

(c) The board shall identify the key factors for the competent

performance by a license holder of the license holder's

professional duties.

(d) In adopting rules under Subsection (a)(3), the board may

authorize license holder peer organizations in this state to

evaluate and approve continuing education courses in accordance

with the board's evaluation and approval process.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 166, Sec. 1, eff. May 18,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

401, Sec. 4, eff. June 19, 2009.

SUBCHAPTER G. DISCIPLINARY ACTION AND PROCEDURE

Sec. 454.301. GROUNDS FOR DENIAL OF LICENSE OR DISCIPLINE OF

LICENSE HOLDER. (a) The board may deny, suspend, or revoke a

license or take other disciplinary action against a license

holder if the applicant or license holder has:

(1) used drugs or intoxicating liquors to an extent that affects

the applicant's or license holder's professional competence;

(2) been convicted of a crime, other than a minor offense

defined as a "minor misdemeanor," "violation," or "offense," in

any court if the act for which the applicant or license holder

was convicted is determined by the board to have a direct bearing

on whether the applicant or license holder should be entrusted to

serve the public in the capacity of an occupational therapist or

occupational therapy assistant;

(3) obtained or attempted to obtain a license by fraud or

deception;

(4) been grossly negligent in the practice of occupational

therapy or in acting as an occupational therapy assistant;

(5) been found mentally incompetent by a court;

(6) practiced occupational therapy in a manner detrimental to

the public health and welfare;

(7) advertised in a manner that in any way tends to deceive or

defraud the public;

(8) had a license to practice occupational therapy revoked or

suspended or had other disciplinary action taken against the

applicant or license holder by the proper licensing authority of

another state, territory, or nation; or

(9) had the applicant's or license holder's application for a

license refused, revoked, or suspended by the proper licensing

authority of another state, territory, or nation.

(b) If a license suspension is probated, the board may require

the license holder to:

(1) report regularly to the board on matters that are the basis

of the probation;

(2) limit practice to the areas prescribed by the board; or

(3) continue or review continuing professional education until

the license holder attains a degree of skill satisfactory to the

board in those areas that are the basis of the probation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.302. PROCEDURES FOR DISCIPLINARY ACTION; SCHEDULE OF

SANCTIONS. (a) Proceedings for disciplinary action against a

license holder and appeals from those proceedings are governed by

Chapter 2001, Government Code.

(b) After a hearing by the State Office of Administrative

Hearings, the board may deny or refuse to renew a license,

suspend or revoke a license, reprimand a license holder, or

impose probationary conditions.

(c) The State Office of Administrative Hearings shall use the

schedule of sanctions adopted by the board by rule for a sanction

imposed as the result of a hearing conducted by the office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.303. ISSUANCE OF LICENSE AFTER DENIAL; REISSUANCE OF

LICENSE. On application by the person, the board may issue a

license to a person whose license has been denied or reissue a

license to a person who has been disciplined by the board. The

application:

(1) may not be made before the 180th day after the date the

denial or discipline order became final; and

(2) must be made in the manner and form the board requires.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.304. INFORMAL PROCEEDINGS. (a) The board by rule

shall adopt procedures governing:

(1) informal disposition of a contested case under Section

2001.056, Government Code; and

(2) informal proceedings held in compliance with Section

2001.054, Government Code.

(b) A rule adopted under this section must:

(1) provide the complainant and the license holder an

opportunity to be heard; and

(2) require the presence of the board's legal counsel or a

representative of the attorney general to advise the board or the

board's employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.305. EMERGENCY SUSPENSION. (a) The board may

temporarily suspend a license issued under this chapter on an

emergency basis if the board determines that the continued

practice by the license holder constitutes a continuing or

imminent threat to the public health or welfare.

(b) A temporary suspension under this section requires a

two-thirds vote by the board.

(c) A license temporarily suspended under this section may be

suspended without notice or hearing if, at the time the

suspension is ordered, a hearing on whether to institute a

disciplinary proceeding against the license holder is scheduled

to be held not later than the 14th day after the date of the

temporary suspension. A second hearing on the suspended license

must be held not later than the 60th day after the date the

temporary suspension was ordered. If the second hearing is not

held within the required time, the suspended license is

automatically reinstated.

(d) The board shall adopt rules that establish procedures and

standards for the temporary suspension of a license under this

section.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.216(a), eff.

Sept. 1, 2001.

Sec. 454.306. SUBPOENA. (a) The board may request or compel by

subpoena:

(1) the attendance of a witness for examination under oath; and

(2) the production for inspection and copying of records,

documents, and other evidence relevant to the investigation of an

alleged violation of this chapter.

(b) If a person fails to comply with a subpoena issued under

this section, the board, acting through the attorney general, may

bring an action to enforce the subpoena in a district court in

Travis County or in a county in which a hearing conducted by the

board may be held. If the court determines that good cause exists

for the subpoena, the court shall order compliance. The court may

punish for contempt a person who does not obey the order.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.217(a), eff.

Sept. 1, 2001.

SUBCHAPTER H. PENALTIES AND ENFORCEMENT PROCEDURES

Sec. 454.351. INJUNCTIVE RELIEF. The attorney general, a

district attorney, a county attorney, or any other person may

institute a proceeding to enforce this chapter, including a suit

to enjoin a person from practicing occupational therapy without

complying with this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.352. MONITORING OF LICENSE HOLDER. The board by rule

shall develop a system for monitoring a license holder's

compliance with this chapter. The rules must include procedures

for:

(1) monitoring for compliance a license holder who is ordered by

the board to perform a certain act; and

(2) identifying and monitoring each license holder who

represents a risk to the public.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.3521. ADMINISTRATIVE PENALTY. (a) The board may

impose an administrative penalty against a person licensed or

facility registered under this chapter who violates this chapter

or a rule or order adopted under this chapter.

(b) The penalty may not exceed $200, and each day a violation

continues or occurs is a separate violation for the purpose of

imposing a penalty. The amount of the penalty shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of any prohibited acts, and

the hazard or potential hazard created to the health, safety, or

economic welfare of the public;

(2) the history of previous violations;

(3) the amount necessary to deter a future violation;

(4) efforts to correct the violation; and

(5) any other matter that justice requires.

(c) The person may stay enforcement during the time the order is

under judicial review if the person pays the penalty to the court

clerk or files a supersedeas bond with the court in the amount of

the penalty. A person who cannot afford to pay the penalty or

file the bond may stay enforcement by filing an affidavit like

that required by the Texas Rules of Civil Procedure for a party

who cannot afford to file security for costs, except that the

board may contest the affidavit as provided by those rules.

(d) A proceeding to impose an administrative penalty is subject

to Chapter 2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.218(a), eff.

Sept. 1, 2001.

Sec. 454.353. CIVIL PENALTY. (a) A person found by a court to

have violated this chapter is liable to this state for a civil

penalty of $200 for each day the violation continues.

(b) A civil penalty may be recovered in a suit brought by the

attorney general, a district attorney, a county attorney, or any

other person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.354. RECOVERY OF COSTS AND FEES. A person other than

the attorney general, a district attorney, or a county attorney

who brings an action to enforce this chapter or for injunctive

relief may recover the person's court costs and attorney's fees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 454.355. CRIMINAL OFFENSE. (a) A person commits an

offense if the person knowingly violates this chapter.

(b) An offense under this section is a Class A misdemeanor.

(c) Each day of violation constitutes a separate offense.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 455. MASSAGE THERAPY

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE H. PROFESSIONS RELATED TO CERTAIN TYPES OF THERAPY

CHAPTER 455. MASSAGE THERAPY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 455.001. DEFINITIONS. In this chapter:

(1) "Department" means the Department of State Health Services.

(2) "Executive commissioner" means the executive commissioner of

the Health and Human Services Commission.

(3) "Instructor" means a person who instructs a student in any

section of the course of instruction required for a massage

therapist license.

(4) "Internship program" means a program supervised by a massage

therapy instructor in which a student provides massage therapy to

the public.

(5) "Massage establishment" means a place of business that

advertises or offers massage therapy or other massage services.

The term includes a place of business that advertises or offers

any service described by a derivation of the terms "massage

therapy" or "other massage services."

(6) "Massage school" means an entity that:

(A) teaches at a minimum the course of instruction required for

a massage therapist license; and

(B) has at least two instructors.

(7) "Massage therapist" means a person who practices or

administers massage therapy or other massage services to a client

for compensation. The term includes a licensed massage

therapist, therapeutic massage practitioner, massage technician,

masseur, masseuse, myotherapist, body massager, body rubber, or

any derivation of those titles.

(8) "Massage therapy" means the manipulation of soft tissue by

hand or through a mechanical or electrical apparatus for the

purpose of body massage and includes effleurage (stroking),

petrissage (kneading), tapotement (percussion), compression,

vibration, friction, nerve strokes, and Swedish gymnastics. The

terms "massage," "therapeutic massage," "massage technology,"

"myotherapy," "body massage," "body rub," or any derivation of

those terms are synonyms for "massage therapy."

(9) "Massage therapy instructor" means a licensed massage

therapist who provides to one or more students instruction

approved by the department in massage therapy.

(10) "Sexually oriented business" has the meaning assigned by

Section 243.002, Local Government Code, unless another meaning

applies under local law.

(11) "Other massage services" include any services offered or

performed for compensation at a massage establishment that

involve physical contact with a client, and may include the use

of oil, lubricant, salt glow, a heat lamp, a hot and cold pack,

or a tub, shower, jacuzzi, sauna, steam, or cabinet bath.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 1, eff. September 1, 2005.

Sec. 455.002. MASSAGE THERAPY AS HEALTH CARE SERVICE. (a)

Massage therapy constitutes a health care service if the massage

therapy is for therapeutic purposes. Massage therapy does not

constitute the practice of chiropractic.

(b) In this chapter, therapy or therapeutic procedures do not

include:

(1) the diagnosis or treatment of illness or disease; or

(2) a service or procedure for which a license to practice

medicine, chiropractic, physical therapy, or podiatry is required

by law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 455.003. PRACTICES INCLUDED IN MASSAGE THERAPY. Massage

therapy includes the use of oil, salt glows, heat lamps, hot and

cold packs, and tub, shower, or cabinet baths.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 455.004. APPLICABILITY OF CHAPTER. This chapter does not

apply to:

(1) a person licensed in this state as a physician,

chiropractor, occupational therapist, physical therapist, nurse,

cosmetologist, or athletic trainer or as a member of a similar

profession subject to state licensing while the person is

practicing within the scope of the license;

(2) a school approved by the Texas Education Agency or otherwise

approved by the state; or

(3) an instructor otherwise approved by the state to teach in an

area of study included in the required course of instruction for

issuance of a massage therapist license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 2, eff. September 1, 2005.

Sec. 455.005. EFFECT ON LOCAL LAW. (a) Except as provided by

Subsection (b), this chapter supersedes any regulation adopted by

a political subdivision of this state relating to the licensing

or regulation of massage therapists.

(b) This chapter does not affect a local regulation that:

(1) relates to zoning requirements or other similar regulations

for massage establishments;

(2) authorizes or requires an investigation into the background

of an owner or operator of, or an investor in, a massage

establishment; or

(3) does not relate directly to the practice of massage therapy

as performed by a licensed massage therapist, including a

regulation related to a license holder listed in Section 455.004,

while the therapist:

(A) performs under the applicable licensing law; and

(B) works with a licensed massage therapist.

(c) Except as provided by Chapter 243, Local Government Code, a

political subdivision may not adopt a regulation of the type

described by Subsection (b) that is more restrictive for massage

therapists or massage establishments than for other health care

professionals or establishments.

(d) This chapter may not be construed to limit a municipality's

authority to regulate establishments that offer bathing or

showering services.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 3, eff. September 1, 2005.

SUBCHAPTER B. POWERS AND DUTIES OF EXECUTIVE COMMISSIONER

Sec. 455.051. GENERAL RULEMAKING AUTHORITY. The executive

commissioner shall adopt rules consistent with this chapter as

necessary for the performance of duties under this chapter.

Added by Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 4, eff. September 1, 2005.

Sec. 455.052. RULES REGARDING MASSAGE ESTABLISHMENTS. Rules

adopted under this chapter relating to a massage establishment

must contain minimum standards for:

(1) the issuance, denial, renewal, suspension, revocation, or

probation of a license under this chapter;

(2) the qualifications of professional personnel;

(3) the supervision of professional personnel;

(4) the equipment essential to the health and safety of massage

establishment personnel and the public;

(5) the sanitary and hygienic conditions of a massage

establishment;

(6) the provision of massage therapy or other massage services

by a massage establishment;

(7) the records kept by a massage establishment;

(8) the organizational structure of a massage establishment,

including the lines of authority and the delegation of

responsibility;

(9) fire prevention and safety in a massage establishment;

(10) the inspection of a massage establishment; and

(11) any other aspect of the operation of a massage

establishment necessary to protect massage establishment

personnel or the public.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 4, eff. September 1, 2005.

Sec. 455.053. RULES REGARDING MASSAGE SCHOOLS. Rules adopted

under this chapter relating to a massage school must contain

minimum standards for:

(1) the issuance, denial, renewal, suspension, revocation, or

probation of a license under this chapter;

(2) the qualifications of professional personnel;

(3) the supervision of professional personnel;

(4) the equipment essential to the education, health, and safety

of students, massage school personnel, and the public;

(5) the sanitary and hygienic conditions of a massage school;

(6) the provision of massage therapy or other massage services

by a massage school or student;

(7) the maximum number of hours a student may accumulate in a

massage school's internship program before the student is

required to be licensed under this chapter;

(8) the educational and clinical records kept by a massage

school;

(9) the organizational structure of a massage school, including

the lines of authority and the delegation of responsibility;

(10) fire prevention and safety in a massage school;

(11) the massage school's curriculum and educational material;

(12) massage school inspections; and

(13) any other aspect of the operation of a massage school that

the executive commissioner considers necessary to protect

students, massage school personnel, or the public.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 4, eff. September 1, 2005.

Sec. 455.054. RULES REGARDING MASSAGE THERAPISTS. Rules adopted

under this chapter relating to a massage therapist must contain

minimum standards for:

(1) the issuance, denial, renewal, suspension, revocation, or

probation of a license under this chapter;

(2) the qualifications of a massage therapist;

(3) the sanitary and hygienic conditions of the physical

environment in which a massage therapist practices massage

therapy;

(4) the records kept by a massage therapist;

(5) the inspection of the records, equipment, and sanitary and

hygienic conditions of the physical environment used by a massage

therapist in practicing massage therapy; and

(6) any other aspect of the practice of a massage therapist

necessary to protect the public.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 4, eff. September 1, 2005.

Sec. 455.055. RULES REGARDING MASSAGE THERAPY INSTRUCTORS.

Rules adopted under this chapter relating to a massage therapy

instructor must contain minimum standards for:

(1) the issuance, denial, renewal, suspension, revocation, or

probation of a license under this chapter;

(2) the qualifications of a massage therapy instructor;

(3) the supervision of a student by a massage therapy

instructor;

(4) the maximum number of hours a student may accumulate in an

internship program under the supervision of a massage therapy

instructor before the student is required to be licensed under

this chapter;

(5) the equipment essential to the education, health, and safety

of students and the public;

(6) the sanitary and hygienic conditions of the physical

environment in which a massage therapy instructor teaches;

(7) the provision of massage therapy or other massage services

by a student or a massage therapy instructor;

(8) the educational and clinical records kept by a massage

therapy instructor;

(9) the curriculum taught and educational material used by a

massage therapy instructor;

(10) the inspection of the records, equipment, and physical

environment of a massage therapy instructor; and

(11) any other aspect of a massage therapy instructor's

instruction or operation of any portion of the course of

instruction required for a massage therapist license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 4, eff. September 1, 2005.

Sec. 455.056. RULES REGARDING ADVERTISING OR COMPETITIVE

BIDDING. (a) The executive commissioner may not adopt rules

restricting advertising or competitive bidding by a person

licensed under this chapter except to prohibit false, misleading,

or deceptive practices.

(b) In rules to prohibit false, misleading, or deceptive

practices, the executive commissioner may not include a rule

that:

(1) restricts the use of any medium for advertising;

(2) restricts the use of a licensed person's personal appearance

or voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

licensed person; or

(4) restricts the licensed person's advertisement under a trade

name.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.219(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 4, eff. September 1, 2005.

Sec. 455.057. CONTINUING EDUCATION. The executive commissioner

shall recognize, prepare, or administer continuing education

programs for persons licensed under this chapter. A licensed

person must participate in the programs to the extent required by

the executive commissioner to keep the person's license.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.219(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 4, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES OF DEPARTMENT

Sec. 455.101. GENERAL DUTIES OF DEPARTMENT. The department

shall:

(1) administer this chapter;

(2) investigate a person who may be engaging in a practice that

violates this chapter;

(3) regulate the number and content of school hours provided by

a massage school or a massage therapy instructor; and

(4) prepare and administer a state examination under this

chapter.

Added by Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1,

1999.

Sec. 455.103. MEMORANDUM OF UNDERSTANDING REGARDING MASSAGE

SCHOOLS. (a) The department may enter into a memorandum of

understanding with the Texas Education Agency to regulate massage

schools.

(b) A memorandum must:

(1) be adopted by rule; and

(2) limit the total amount of the fees charged by the department

and the Texas Education Agency for licensing a massage school to

an amount equal to the amount of the fees the department would

charge for licensing the massage school in the absence of the

memorandum.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 5, eff. September 1, 2005.

Sec. 455.104. INSPECTIONS; INVESTIGATIONS. (a) The department,

its authorized representative, or a peace officer may enter the

premises of an applicant for a license or a license holder at:

(1) reasonable times to conduct an inspection incidental to the

issuance of a license; and

(2) other times that the department or peace officer considers

necessary to ensure compliance with this chapter and the rules

adopted under this chapter.

(b) A peace officer appointed or employed by a law enforcement

agency of a political subdivision of this state may enter the

premises of a massage establishment to ensure compliance with

this chapter and rules adopted under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 6, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1399, Sec. 1, eff. September 1, 2007.

Sec. 455.105. REGISTRY. (a) The department shall annually

prepare a registry of licensed massage therapists.

(b) The department shall make the registry available to the

public, license holders, other state agencies, and peace

officers.

Added by Acts 2005, 79th Leg., Ch.

1300, Sec. 7, eff. September 1, 2005.

SUBCHAPTER D. LICENSING

Sec. 455.151. LICENSE REQUIRED. (a) Unless the person is

exempt from the licensing requirement, a person may not act as a

massage therapist, massage school, massage therapy instructor, or

massage establishment unless the person holds an appropriate

license issued under this chapter.

(b) Unless the person is exempt from the licensing requirement,

a person may not represent that the person is a massage

therapist, massage school, massage therapy instructor, or massage

establishment unless the person holds an appropriate license

under this chapter.

(c) A person may not for compensation perform or offer to

perform any service with a purported health benefit that involves

physical contact with a client unless the person:

(1) holds an appropriate license issued under this chapter; or

(2) is licensed or authorized under other law to perform the

service.

(d) The department may issue one or more types of licenses not

otherwise provided for by this chapter that authorize the license

holder to perform a service described by Subsection (c). The

department may adopt rules governing a license issued under this

subsection.

Added by Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 9, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1399, Sec. 2, eff. September 1, 2007.

Sec. 455.152. INELIGIBILITY FOR LICENSE. (a) A person is not

eligible for a license as a massage establishment, massage

school, massage therapist, or massage therapy instructor if the

person is an individual and has been convicted of, entered a plea

of nolo contendere or guilty to, or received deferred

adjudication for an offense involving prostitution or another

sexual offense.

(b) A person convicted of a violation of this chapter is

ineligible for a license as a massage establishment, massage

school, massage therapist, or massage therapy instructor until

the fifth anniversary of the date of the conviction.

Added by Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 9, eff. September 1, 2005.

Sec. 455.1525. CRIMINAL BACKGROUND CHECKS. (a) On receipt of an

application for a license under this chapter, the department

shall conduct a criminal background check on the applicant.

(b) An applicant is not eligible for a license under this

chapter if the applicant, in the five years preceding the date of

the application, has been finally convicted of a misdemeanor

involving moral turpitude or a felony.

Added by Acts 2005, 79th Leg., Ch.

1300, Sec. 10, eff. September 1, 2005.

Sec. 455.153. APPLICATION FOR LICENSE. An applicant for a

license under this chapter must:

(1) submit an application form provided by the department; and

(2) include with the application the application fee set by the

department.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 11, eff. September 1, 2005.

Sec. 455.154. GENERAL PROVISIONS RELATING TO LICENSES. (a) The

holder of a license may exercise all professional rights, honors,

and privileges relating to the practice of massage therapy.

(b) A license is the property of the department and must be

surrendered on demand.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 11, eff. September 1, 2005.

Sec. 455.155. LICENSE EXEMPTION. (a) Section 455.151 does not

apply to an establishment or person that:

(1) holds a license, permit, certificate, or other credential

issued by this state under another law; and

(2) offers or performs massage therapy under the scope of that

credential.

(b) A licensed massage therapist who practices as a solo

practitioner is not required to hold a license as a massage

establishment.

(c) A place of business is not required to hold a license under

this chapter if:

(1) the place of business is owned by the federal government,

the state, or a political subdivision of the state;

(2) at the place of business, a licensed massage therapist

practices as a solo practitioner and:

(A) does not use a business name or assumed name; or

(B) uses a business name or an assumed name and provides the

massage therapist's full legal name or license number in each

advertisement and each time the business name or assumed name

appears in writing;

(3) at the place of business, an acupuncturist, athletic

trainer, chiropractor, cosmetologist, midwife, nurse,

occupational therapist, perfusionist, physical therapist,

physician, physician assistant, podiatrist, respiratory care

practitioner, or surgical assistant licensed or certified in this

state employs or contracts with a licensed massage therapist to

provide massage therapy as part of the person's practice; or

(4) at the place of business, a person offers to perform or

performs massage therapy:

(A) for not more than 72 hours in any six-month period; and

(B) as part of a public or charity event, the primary purpose of

which is not to provide massage therapy.

(d) A sexually oriented business may not:

(1) hold a license under this chapter; or

(2) operate as a massage establishment under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 11, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1399, Sec. 3, eff. September 1, 2007.

Sec. 455.156. LICENSE REQUIREMENTS FOR MASSAGE THERAPIST. (a)

The department shall issue a license to each qualified applicant

who applies for a massage therapist license.

(b) An applicant for a license under this section must be an

individual and:

(1) present evidence satisfactory to the department that the

person has satisfactorily completed massage therapy studies in a

500-hour minimum, supervised course of instruction provided by a

massage therapy instructor at a massage school, a licensed

massage school, a state-approved educational institution, or any

combination of instructors or schools, in which at least:

(A) 200 hours are taught by a licensed massage therapy

instructor and dedicated to the study of massage therapy

techniques and theory and the practice of manipulation of soft

tissue, with at least 125 hours dedicated to the study of Swedish

massage therapy techniques;

(B) 50 hours are dedicated to the study of anatomy;

(C) 25 hours are dedicated to the study of physiology;

(D) 50 hours are dedicated to the study of kinesiology;

(E) 40 hours are dedicated to the study of pathology;

(F) 20 hours are dedicated to the study of hydrotherapy;

(G) 45 hours are dedicated to the study of massage therapy laws

and rules, business practices, and professional ethics standards;

(H) 20 hours are dedicated to the study of health, hygiene,

first aid, universal precautions, and cardiopulmonary

resuscitation (CPR); and

(I) 50 hours are spent in an internship program;

(2) pass the written state examination; and

(3) be at least 18 years of age.

Added by Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.220(a),

eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 11, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1399, Sec. 4, eff. September 1, 2007.

Sec. 455.1565. NOTIFICATION OF EXAMINATION RESULTS. (a) Not

later than the 30th day after the date a person takes a licensing

examination under this chapter, the department shall notify the

person of the results of the examination.

(b) If the examination is graded or reviewed by a testing

service:

(1) the department shall notify the person of the results of the

examination not later than the 14th day after the date the

department receives the results from the testing service; and

(2) if notice of the examination results will be delayed for

longer than 90 days after the examination date, the department

shall notify the person of the reason for the delay before the

90th day.

(c) The department may require a testing service to notify a

person of the results of the person's examination.

(d) If requested in writing by a person who fails a licensing

examination administered under this chapter, the department shall

furnish the person with an analysis of the person's performance

on the examination.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.219(b), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 12, eff. September 1, 2005.

Sec. 455.1571. APPLICANT LICENSED IN ANOTHER JURISDICTION. (a)

The department may waive any prerequisite to obtaining a license

for an applicant for licensing as a massage therapist or massage

therapy instructor after reviewing the applicant's credentials

and determining that the applicant holds a license or certificate

of registration issued by another jurisdiction that has licensing

or registration requirements substantially equivalent to those of

this state.

(b) The department may waive any prerequisite to obtaining a

license for an applicant for licensing as a massage therapist or

massage therapy instructor who holds a license or certificate of

registration issued by another jurisdiction with which this state

has a reciprocity agreement. The department may make an

agreement, subject to the approval of the governor, with another

state to allow for licensing by reciprocity.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.221(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 13, eff. September 1, 2005.

Sec. 455.1572. PROVISIONAL LICENSE. (a) The department may

issue a provisional license to an applicant for licensing as a

massage therapist or massage therapy instructor currently

licensed or registered in another jurisdiction who seeks a

license in this state and who:

(1) has been licensed or registered in good standing as a

massage therapist or massage therapy instructor, as applicable,

for at least two years in another jurisdiction, including a

foreign country, that has licensing or registration requirements

substantially equivalent to the requirements of this chapter;

(2) has passed a national or other examination recognized by the

department relating to the practice of massage therapy; and

(3) is sponsored by a person licensed by the department under

this chapter with whom the provisional license holder will

practice during the time the person holds a provisional license.

(b) The department may waive the requirement of Subsection

(a)(3) for an applicant if the department determines that

compliance with that subsection would be a hardship to the

applicant.

(c) A provisional license is valid until the date the department

approves or denies the provisional license holder's application

for licensing. The department shall issue a license under this

chapter to the provisionally licensed person if the person:

(1) is eligible for a license under Section 455.1571; or

(2) passes the part of the examination under Section 455.101

that relates to the applicant's knowledge and understanding of

the laws and rules relating to the practice of massage therapy in

this state and:

(A) the department verifies that the person meets the academic

and experience requirements for licensing under this chapter; and

(B) the person satisfies any other licensing requirements under

this chapter.

(d) The department must approve or deny a provisionally licensed

person's application for a license not later than the 180th day

after the date the provisional license is issued. The department

may extend the 180-day period if the results of an examination

have not been received by the department before the end of that

period.

(e) The department may establish a fee for a provisional license

in an amount reasonable and necessary to cover the cost of

issuing the license.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.221(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 13, eff. September 1, 2005.

Sec. 455.158. STUDENT EXEMPTION FROM LICENSING REQUIREMENTS. A

student who provides massage therapy as part of an internship

program or without compensation is exempt from licensing under

this chapter if the student is enrolled in a state-approved

course of instruction that consists of at least 300 hours.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 13, eff. September 1, 2005.

Sec. 455.159. STUDENT INTERNSHIP PROGRAM. (a) An internship

program must:

(1) meet the qualifications established by the department;

(2) provide a student with a minimum of 40 hours of hands-on

massage therapy experience; and

(3) be conducted on the school grounds or in a clinic or

classroom setting provided by the massage school or massage

therapy instructor.

(b) A student must complete the first 250 hours of required

training at a massage school or with a massage therapy instructor

before the student is eligible to enter an internship program.

(c) A student who is participating in an internship program must

be under the supervision and direction of a massage therapy

instructor during the hours that the student is working in the

program.

(d) A student who is participating in an internship program may:

(1) make an appointment with a client;

(2) interview a client;

(3) provide massage therapy, including providing massage therapy

for compensation in an amount set by the massage school or

massage therapy instructor and paid to the school or instructor;

(4) collect and review a client evaluation with the student's

supervisor; and

(5) perform other tasks necessary to the business of providing

massage therapy to the public.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 14, eff. September 1, 2005.

Sec. 455.160. LICENSE RENEWAL. (a) A person licensed under

this chapter must periodically renew the person's license. The

license expires unless the license holder submits an application

for renewal accompanied by the renewal fee prescribed by the

department or by the late fee prescribed by this section.

(b) The department shall adopt a system under which licenses

expire on various dates during the year. Fees must be prorated

so that a licensed person pays only for that part of the renewal

period for which the license is issued until the expiration date

of the license.

(c) A person who is otherwise eligible to renew a license may

renew an unexpired license by paying the required renewal fee to

the department before the expiration date of the license. A

person whose license has expired may not engage in activities

that require a license until the license has been renewed.

(d) A person whose license has been expired for 90 days or less

may renew the license by paying to the department a renewal fee

that is equal to 1-1/2 times the normally required renewal fee.

(e) A person whose license has been expired for more than 90

days but less than one year may renew the license by paying to

the department a renewal fee that is equal to two times the

normally required renewal fee.

(f) A person whose license has been expired for one year or more

may not renew the license. The person may obtain a license by

complying with the requirements and procedures, including the

examination requirements, for obtaining a new license.

(g) Not later than the 30th day before the date a person's

license is scheduled to expire, the department shall send written

notice of the impending expiration to the person at the person's

last known address according to the records of the department.

(h) On receipt of a request for a renewal of a license issued

under this chapter, the department may conduct a criminal

background check under Section 455.1525.

Added by Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.222(a),

eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 15, eff. September 1, 2005.

Sec. 455.161. RENEWAL OF EXPIRED LICENSE OF OUT-OF-STATE

PRACTITIONER. (a) A person who was registered or licensed in

this state, moved to another state, and is currently registered

or licensed and has been in practice in the other state for the

two years preceding the date of application may obtain a license

without reexamination.

(b) The person must pay to the department a fee that is equal to

two times the normally required license renewal fee.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.222(b), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 15, eff. September 1, 2005.

SUBCHAPTER E. PRACTICE BY LICENSE HOLDERS

Sec. 455.201. REFERRAL FROM PHYSICIAN. A person issued a

license may receive referrals from a physician to administer

massage therapy.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 17, eff. September 1, 2005.

Sec. 455.202. PRACTICE BY MASSAGE ESTABLISHMENT. (a) A massage

establishment may employ only licensed massage therapists to

perform massage therapy or other massage services.

(b) A massage establishment may not:

(1) employ an individual who is not a United States citizen or a

legal permanent resident with a valid work permit;

(2) employ a minor unless the minor's parent or legal guardian

authorizes in writing the minor's employment by the

establishment;

(3) allow a nude or partially nude employee to provide massage

therapy or other massage services to a customer;

(4) allow any individual, including a client, student, license

holder, or employee, to engage in sexual contact in the massage

establishment; or

(5) allow any individual, including a student, license holder,

or employee, to practice massage therapy in the nude or in

clothing designed to arouse or gratify the sexual desire of any

individual.

(c) A massage establishment shall:

(1) properly maintain and secure for each client the initial

consultation documents, all session notes, and related billing

records; and

(2) make available to the department on request the information

kept as provided by Subdivision (1).

(d) For purposes of this section:

(1) "Nude" means a person who is:

(A) entirely unclothed; or

(B) clothed in a manner that leaves uncovered or visible through

less than fully opaque clothing any portion of the breasts below

the top of the areola of the breasts or any portion of the

genitals or buttocks.

(2) "Sexual contact" includes:

(A) any touching of any part of the genitalia or anus;

(B) any touching of the breasts of a female without the written

consent of the female;

(C) any offer or agreement to engage in any activity described

in Paragraph (A) or (B);

(D) kissing without the consent of both persons;

(E) deviate sexual intercourse, sexual contact, sexual

intercourse, indecent exposure, sexual assault, prostitution, and

promotions of prostitution as described in Chapters 21, 22, and

43, Penal Code, or any offer or agreement to engage in such

activities;

(F) any behavior, gesture, or expression that may reasonably be

interpreted as inappropriately seductive or sexual; or

(G) inappropriate sexual comments about or to a client,

including sexual comments about a person's body.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 17, eff. September 1, 2005.

Sec. 455.203. PRACTICE BY MASSAGE SCHOOL OR INSTRUCTOR AT

SCHOOL. (a) A massage school must meet the minimum standards of

operation established by executive commissioner rule.

(b) An instructor must meet the minimum requirements established

by executive commissioner rule.

(c) A massage school or massage therapy instructor licensed

under this chapter shall give each prospective student a notice

that clearly states the number of course hours that the student

must successfully complete before the student is eligible to hold

a massage therapist license under this chapter.

(d) The notice under Subsection (c) must be given to the

prospective student at a time and in a manner that provides the

student with a sufficient opportunity to read the notice and, if

necessary for understanding and clarity, discuss the notice with

massage school officials or with the massage therapy instructor

before:

(1) the student signs an enrollment contract; and

(2) the massage school or the massage therapy instructor accepts

the student in a course of study.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 18, eff. September 1, 2005.

Sec. 455.204. DISPLAY OF LICENSE. (a) A person who holds a

license shall publicly display the license as specified by the

department.

(b) Each massage establishment must post in plain sight the

license for each massage therapist who practices in the massage

establishment.

(c) Each massage school, massage establishment, massage therapy

instructor, or massage therapist shall present the person's

license on the request of the department, an authorized

representative of the department, or a peace officer.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 19, eff. September 1, 2005.

Sec. 455.205. PROHIBITED PRACTICES. (a) A massage therapist

may not perform massage therapy for compensation or without

compensation at or for a sexually oriented business.

(b) A massage school or a massage therapy instructor may not

require the successful completion of more course hours than the

number of hours required for licensing as a massage therapist

under this chapter.

(c) A person who is not licensed under this chapter may not use

the word "massage" on any form of advertising unless the person

is expressly exempt from the licensing requirements of this

chapter.

(d) A sexually oriented business may not use the word "massage"

or "bath" on a sign or any form of advertising.

(e) A person advertising massage therapy or other massage

services is presumed to be engaging in conduct regulated by this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 20, eff. September 1, 2005.

Sec. 455.206. ESTABLISHMENT CHANGE OF LOCATION PROHIBITED. A

massage establishment may not change the location of the

establishment without obtaining a new massage establishment

license under this chapter.

Added by Acts 2005, 79th Leg., Ch.

1300, Sec. 21, eff. September 1, 2005.

SUBCHAPTER F. LICENSE DENIAL OR DISCIPLINARY PROCEDURES

Sec. 455.251. GROUNDS FOR LICENSE DENIAL OR DISCIPLINARY ACTION.

(a) The department may refuse to issue a license to a person

and shall suspend, revoke, or refuse to renew the license of a

person or shall reprimand a person licensed under this chapter if

the person:

(1) obtains a license by fraud, misrepresentation, or

concealment of material facts;

(2) sells, barters, or offers to sell or barter a license;

(3) violates a rule adopted by the executive commissioner;

(4) engages in unprofessional conduct as defined by executive

commissioner rule that endangers or is likely to endanger the

health, welfare, or safety of the public;

(5) violates an order or ordinance adopted by a political

subdivision under Chapter 243, Local Government Code; or

(6) violates this chapter.

(b) The department shall revoke the license of a person licensed

as a massage therapist or massage therapy instructor if:

(1) the person is convicted of, enters a plea of nolo contendere

or guilty to, or receives deferred adjudication for an offense

involving prostitution or another sexual offense; or

(2) the department determines the person has practiced or

administered massage therapy at or for a sexually oriented

business.

(c) The department shall revoke the license of a person licensed

as a massage school or massage establishment if the department

determines that:

(1) the school or establishment is a sexually oriented business;

or

(2) an offense involving prostitution or another sexual offense

that resulted in a conviction for the offense, a plea of nolo

contendere or guilty to the offense, or a grant of deferred

adjudication for the offense occurred on the premises of the

school or establishment.

Added by Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.222(c),

eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 23, eff. September 1, 2005.

Sec. 455.252. HEARING ON DENIAL OR DISCIPLINARY ACTION. (a) A

person whose application for a license is denied, whose license

is suspended or revoked, or who has been reprimanded is entitled

to a hearing before the department if the person submits a

written request to the department.

(b) A hearing under this subchapter is a contested case under

Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.222(d), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 24, eff. September 1, 2005.

Sec. 455.253. PROBATION. The department may place on probation

a person, including a massage school, massage therapy instructor,

or massage establishment, whose license is suspended. If a

license suspension is probated, the department may require the

person to:

(1) report regularly to the department on matters that are the

basis of the probation;

(2) limit practice to the areas prescribed by the department; or

(3) continue or review professional education until the person

attains a degree of skill satisfactory to the department in those

areas that are the basis of the probation.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.222(e), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 25, eff. September 1, 2005.

Sec. 455.254. EMERGENCY SUSPENSION. (a) The department shall

temporarily suspend the license of a license holder if the

department determines from the evidence or information presented

to it that continued practice by the license holder would

constitute a continuing and imminent threat to the public

welfare.

(b) A license may be suspended under this section without notice

or hearing on the complaint if:

(1) action is taken to initiate proceedings for a hearing before

the State Office of Administrative Hearings simultaneously with

the temporary suspension; and

(2) a hearing is held as soon as practicable under this chapter

and Chapter 2001, Government Code.

(c) The State Office of Administrative Hearings shall hold a

preliminary hearing not later than the 14th day after the date of

the temporary suspension to determine if there is probable cause

to believe that a continuing and imminent threat to the public

welfare still exists. A final hearing on the matter shall be held

not later than the 61st day after the date of the temporary

suspension.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 9, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 26, eff. September 1, 2005.

SUBCHAPTER G. ADMINISTRATIVE PENALTY

Sec. 455.301. IMPOSITION OF ADMINISTRATIVE PENALTY. The

department may impose an administrative penalty on a person who

violates this chapter or a rule adopted under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 455.302. AMOUNT OF PENALTY. (a) The amount of an

administrative penalty may not exceed $1,000 for each violation.

Each day a violation continues or occurs is a separate violation

for purposes of imposing a penalty.

(b) The amount of the penalty shall be based on:

(1) the seriousness of the violation;

(2) the history of previous violations;

(3) the amount necessary to deter a future violation;

(4) efforts made to correct the violation; and

(5) any other matter that justice may require.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 455.303. NOTICE OF VIOLATION AND PENALTY. If, after

investigation of a possible violation and the facts surrounding

the possible violation, the department determines that a

violation occurred, the department shall give written notice of

the violation to the person on whom the administrative penalty

may be imposed. The notice must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended penalty; and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 455.304. PENALTY TO BE PAID OR HEARING REQUESTED. (a) Not

later than the 20th day after the date the person receives the

notice under Section 455.303, the person may:

(1) accept the department's determination and recommended

administrative penalty; or

(2) make a written request for a hearing on that determination.

(b) If the person accepts the department's determination, the

executive commissioner or the commissioner's designee by order

shall approve the determination and require the person to pay the

recommended penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 27, eff. September 1, 2005.

Sec. 455.305. HEARING ON DEPARTMENT DETERMINATION. (a) If the

person makes a timely request for a hearing, the department

shall:

(1) set a hearing;

(2) give written notice of the hearing to the person; and

(3) designate a hearings examiner to conduct the hearing.

(b) The hearings examiner shall:

(1) make findings of fact and conclusions of law; and

(2) promptly issue to the executive commissioner or the

commissioner's designee a proposal for decision as to the

occurrence of the violation, and, if the examiner determines a

penalty is warranted, the amount of the proposed administrative

penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 28, eff. September 1, 2005.

Sec. 455.306. DECISION BY EXECUTIVE COMMISSIONER. (a) Based on

the findings of fact, conclusions of law, and recommendations of

the hearings examiner, the executive commissioner or the

commissioner's designee by order may determine that:

(1) a violation occurred and may impose an administrative

penalty; or

(2) a violation did not occur.

(b) The department shall give notice of the order to the person.

The notice must include:

(1) separate statements of the findings of fact and conclusions

of law;

(2) the amount of any penalty imposed; and

(3) a statement of the right of the person to judicial review of

the order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 29, eff. September 1, 2005.

Sec. 455.307. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Not later than the 30th day after the date the order issued under

Section 455.306 becomes final, the person shall:

(1) pay the administrative penalty;

(2) pay the penalty and file a petition for judicial review

contesting the fact of the violation, the amount of the penalty,

or both; or

(3) without paying the penalty, file a petition for judicial

review contesting the fact of the violation, the amount of the

penalty, or both.

(b) Within the 30-day period, a person who acts under Subsection

(a)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving to the court a supersedeas bond that is approved by

the court and that is:

(i) for the amount of the penalty; and

(ii) effective until judicial review of the order is final; or

(2) request the court to stay the enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) sending a copy of the affidavit to the department by

certified mail.

(c) If the department receives a copy of an affidavit under

Subsection (b)(2), the department may file with the court a

contest to the affidavit not later than the fifth day after the

date the copy is received.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and stay the enforcement of the

penalty on finding that the alleged facts are true. The person

who files the affidavit has the burden of proving that the person

is financially unable to pay the penalty and to give a

supersedeas bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 455.308. DETERMINATION BY COURT. (a) If the court

sustains the finding that a violation occurred, the court may

uphold or reduce the amount of the administrative penalty and

order the person to pay the full or reduced amount.

(b) If the court does not sustain the finding that a violation

occurred, the court shall order that a penalty is not owed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 455.309. REMITTANCE OF PENALTY AND INTEREST. (a) If,

after judicial review, the administrative penalty is reduced or

not imposed by the court, the court shall, after the judgment

becomes final:

(1) order the appropriate amount, plus accrued interest, be

remitted to the person by the department if the person paid the

penalty under Section 455.307(a)(2); or

(2) if the person paid the penalty under Section

455.307(b)(1)(A) or posted a supersedeas bond, order the

department to:

(A) execute a complete release of the escrow account or bond, as

appropriate, if the penalty is not imposed; or

(B) release the escrow account or bond, as appropriate, after

the reduced penalty has been paid from the account or by the

person.

(b) The interest paid under Subsection (a)(1) is accrued at the

rate charged on loans to depository institutions by the New York

Federal Reserve Bank. The interest shall be paid for the period

beginning on the date the penalty is paid and ending on the date

the penalty is remitted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 455.310. COLLECTION OF PENALTY. (a) In this section,

"reasonable expenses and costs" includes expenses incurred by the

department and the attorney general in the investigation,

initiation, or prosecution of an action, including reasonable

investigative costs, court costs, attorney's fees, witness fees,

and deposition expenses.

(b) The department may assess reasonable expenses and costs

against a person in an administrative hearing if, as a result of

the hearing, an administrative penalty is assessed against the

person. The person shall pay expenses and costs assessed under

this subsection not later than the 30th day after the date the

order of the executive commissioner or the commissioner's

designee requiring the payment of expenses and costs is final.

The department may refer the matter to the attorney general for

collection of expenses and costs.

(c) If the person does not pay the administrative penalty and

the enforcement of the penalty is not stayed, the department may

refer the matter to the attorney general for collection of the

amount of the penalty.

(d) If the attorney general brings an action against a person to

enforce an administrative penalty assessed under this chapter and

the person is found liable for an administrative penalty, the

attorney general may recover, on behalf of the attorney general

and the department, reasonable expenses and costs.

(e) Expenses and costs collected under this section shall be

deposited in the state treasury to the credit of a special

account the amounts in which may be appropriated only to the

department. Section 403.095, Government Code, does not apply to

the account.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 30, eff. September 1, 2005.

Sec. 455.311. ADMINISTRATIVE PROCEDURE. A proceeding to assess

an administrative penalty under this chapter is subject to

Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER H. OTHER PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 455.351. INJUNCTIVE RELIEF; CIVIL PENALTY. (a) The

attorney general, a district or county attorney, a municipal

attorney, or the department may institute an action for

injunctive relief to restrain a violation by a person who:

(1) appears to be in violation of or threatening to violate this

chapter or a rule adopted under this chapter; or

(2) is the owner or operator of an establishment that offers

massage therapy or other massage services regulated by this

chapter and is not licensed under this chapter.

(b) The attorney general, a district or county attorney, a

municipal attorney, or the department may institute an action to

collect a civil penalty from a person who appears to be in

violation of this chapter or a rule adopted under this chapter.

The amount of a civil penalty shall be not less than $1,000 or

more than $10,000 for each violation.

(c) Each day a violation occurs or continues to occur is a

separate violation.

(d) An action filed under this section by the attorney general

or the department must be filed in a district court in Travis

County or the county in which the violation occurred.

(e) The attorney general, district and county attorney,

municipal attorney, and the department may recover reasonable

expenses incurred in obtaining injunctive relief or a civil

penalty under this section, including court costs, reasonable

attorney's fees, investigative costs, witness fees, and

deposition expenses.

(f) A civil penalty recovered in an action by the attorney

general or the department under this section shall be deposited

in the state treasury.

(g) In an injunction issued under this section, a court may

include reasonable requirements to prevent further violations of

this chapter.

(h) Notwithstanding Section 22.004, Government Code:

(1) a person may not continue the enjoined activity pending

appeal or trial on the merits of an injunctive order entered in a

suit brought under this subchapter;

(2) not later than the 90th day after the date of the injunctive

order, the appropriate court of appeals shall hear and decide an

appeal taken by a party enjoined under this subchapter; and

(3) if an appeal is not taken by a party temporarily enjoined

under this article, the parties are entitled to a full trial on

the merits not later than the 90th day after the date of the

temporary injunctive order.

(i) In this section:

(1) "Operator" means a person who is supervising a massage

establishment or massage school at the time a violation occurs or

the establishment or school is inspected. If no person is

supervising, then any employee, contractor, or agent of the owner

who is present at the establishment or school is the operator.

(2) "Owner" includes a person:

(A) in whose name a certificate of occupancy has been issued for

a massage establishment or massage school and any person having

control over that person; or

(B) who operates a massage establishment or massage school under

a lease, operating agreement, or other arrangement.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 31, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1399, Sec. 5, eff. September 1, 2007.

Sec. 455.352. CRIMINAL PENALTY. (a) A person commits an

offense if the person is required to be licensed under this

chapter and the person:

(1) knowingly violates Section 455.151, 455.159, 455.202(b),

455.203(a) or (c), 455.204(b) or (c), or 455.205(b), (c), or (d);

or

(2) collects a fee or any other form of compensation for massage

therapy without being licensed under this chapter.

(a-1) A person commits an offense if the person is required to

be licensed under this chapter and the person knowingly violates

Section 455.205(a). An offense under this subsection is a Class B

misdemeanor, unless the actor has previously been convicted one

or two times of an offense under this subsection, in which event

it is a Class A misdemeanor. If the actor has previously been

convicted three or more times of an offense under this

subsection, the offense is a state jail felony.

(b) An owner or operator of a massage establishment commits an

offense if the person knowingly violates Section 455.151(a),

455.155(d), 455.202(a), 455.204(b) or (c), or 455.205(d). An

offense under this subsection is a Class B misdemeanor, unless

the actor has previously been convicted one or two times of an

offense under this subsection, in which event it is a Class A

misdemeanor. If the actor has previously been convicted three or

more times of an offense under this subsection, the offense is a

state jail felony.

(c) An owner or operator of a massage school commits an offense

if the person knowingly violates Section 455.151(a), 455.159,

455.203(a) or (c), 455.204(b) or (c), or 455.205(b), (c), or (d).

(d) Except as provided by Subsections (a-1), (b), and (e), an

offense under this section is a Class C misdemeanor.

(e) If it is shown at the trial of an offense under this section

that the defendant has been previously convicted of an offense

under this section, the offense is a Class A misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1300, Sec. 32, eff. September 1, 2005.

Sec. 455.353. ENFORCEMENT BY PEACE OFFICERS. A peace officer of

this state, including a peace officer employed by a political

subdivision of the state, may enforce this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 501. PSYCHOLOGISTS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE I. REGULATION OF PSYCHOLOGY AND COUNSELING

CHAPTER 501. PSYCHOLOGISTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 501.001. SHORT TITLE. This chapter may be cited as the

Psychologists' Licensing Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.002. DEFINITIONS. In this chapter:

(1) "Board" means the Texas State Board of Examiners of

Psychologists.

(2) "Licensed specialist in school psychology" means a person

who holds a license to engage in the practice of psychology under

Section 501.260.

(3) "Provisional license holder" means a person who holds a

license to engage in the practice of psychology under Section

501.253.

(4) "Psychological associate" means a person who holds a license

to engage in the practice of psychology issued under Section

501.259.

(5) "Psychologist" means a person who holds a license to engage

in the practice of psychology issued under Section 501.252.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.003. PRACTICE OF PSYCHOLOGY. (a) In this section,

"psychological services" means acts or behaviors that are

included within the purview of the practice of psychology.

(b) A person is engaged in the practice of psychology within the

meaning of this chapter if the person:

(1) represents the person to the public by a title or

description of services that includes the word "psychological,"

"psychologist," or "psychology";

(2) provides or offers to provide psychological services to

individuals, groups, organizations, or the public;

(3) is a psychologist or psychological associate employed as

described by Section 501.004(a)(1) who offers or provides

psychological services, other than lecture services, to the

public for consideration separate from the salary that person

receives for performing the person's regular duties; or

(4) is employed as a psychologist or psychological associate by

an organization that sells psychological services, other than

lecture services, to the public for consideration.

(c) The practice of psychology:

(1) includes providing or offering to provide services to an

individual or group, including providing computerized procedures,

that include the application of established principles, methods,

and procedures of describing, explaining, and ameliorating

behavior;

(2) addresses normal behavior and involves evaluating,

preventing, and remediating psychological, emotional, mental,

interpersonal, learning, and behavioral disorders of individuals

or groups, as well as the psychological disorders that accompany

medical problems, organizational structures, stress, and health;

(3) includes:

(A) using projective techniques, neuropsychological testing,

counseling, career counseling, psychotherapy, hypnosis for health

care purposes, hypnotherapy, and biofeedback; and

(B) evaluating and treating mental or emotional disorders and

disabilities by psychological techniques and procedures; and

(4) is based on:

(A) a systematic body of knowledge and principles acquired in an

organized program of graduate study; and

(B) the standards of ethics established by the profession.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.004. APPLICABILITY. (a) This chapter does not apply

to:

(1) the activity or service of a person, or the use of an

official title by the person, who is employed as a psychologist

or psychological associate by a governmental agency or regionally

accredited institution of higher education if the person performs

duties the person is employed by the agency or institution to

perform within the confines of the agency or institution;

(2) the activity or service of a student, intern, or resident in

psychology if:

(A) the person is pursuing a course of study to prepare for the

profession of psychology under qualified supervision in a

recognized training institution or facility;

(B) the activity or service is part of the person's supervised

course of study; and

(C) the person is designated as a "psychological intern," as a

"psychological trainee," or by another title that clearly

indicates the person's training status;

(3) the activity or service of a licensed professional, other

than a person licensed under this chapter, if:

(A) the activity or service is permitted under the person's

license; and

(B) the person does not represent that the person is a

psychologist or describe the service provided by using the term

"psychological";

(4) the activity or service of a recognized member of the clergy

who is acting within the person's ministerial capabilities if the

person does not:

(A) represent that the person is a psychologist; or

(B) describe the service provided by using the term

"psychological"; or

(5) the voluntary activity or service of a person employed by or

working on behalf of a charitable nonprofit organization if the

person does not:

(A) represent that the person is a psychologist; or

(B) describe the service provided by using the term

"psychological."

(b) For purposes of Subsection (a)(3), a licensed professional

includes:

(1) a physician;

(2) an attorney;

(3) a registered nurse;

(4) a licensed vocational nurse;

(5) an occupational therapist;

(6) a licensed social worker;

(7) a licensed professional counselor;

(8) a career counselor;

(9) a licensed marriage and family therapist; and

(10) a licensed chemical dependency counselor.

(c) This chapter does not authorize the practice of medicine as

defined by the laws of this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.005. APPLICATION OF SUNSET ACT. The Texas State Board

of Examiners of Psychologists is subject to Chapter 325,

Government Code (Texas Sunset Act). Unless continued in existence

as provided by that chapter, the board is abolished and this

chapter expires September 1, 2017.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

143, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. TEXAS STATE BOARD OF EXAMINERS OF PSYCHOLOGISTS

Sec. 501.051. BOARD MEMBERSHIP. (a) The Texas State Board of

Examiners of Psychologists consists of nine members appointed by

the governor with the advice and consent of the senate as

follows:

(1) four psychologist members who have engaged in independent

practice, teaching, or research in psychology for at least five

years;

(2) two psychological associate members who have been licensed

as psychological associates under this chapter for at least five

years; and

(3) three members who represent the public.

(b) To ensure adequate representation on the board of the

diverse fields of psychology, the governor in making appointments

under Subsection (a)(1) shall appoint:

(1) at least two members who provide psychological services;

(2) at least one member who conducts research in the field of

psychology; and

(3) at least one member who teaches as a member of the faculty

of a psychological training institution.

(c) Each member of the board must be a citizen of the United

States.

(d) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.052. ELIGIBILITY OF PUBLIC MEMBERS. A person is not

eligible for appointment as a public member of the board if:

(1) the person is registered, certified, or licensed by an

occupational regulatory agency in the field of health services;

(2) the person's spouse is registered, certified, or licensed by

an occupational regulatory agency in the field of mental health;

or

(3) the person or the person's spouse:

(A) is employed by or participates in the management of a

business entity or other organization regulated by the board or

receiving funds from the board;

(B) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by the board or receiving funds from the board; or

(C) uses or receives a substantial amount of tangible goods,

services, or funds from the board, other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

143, Sec. 2, eff. September 1, 2005.

Sec. 501.053. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In this

section, "Texas trade association" means a cooperative and

voluntarily joined statewide association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) A person may not be a member of the board and may not be a

board employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of health services; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of mental

health.

(c) A person may not be a member of the board or act as the

general counsel to the board if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

143, Sec. 3, eff. September 1, 2005.

Sec. 501.054. TERMS; VACANCY. (a) Members of the board serve

staggered six-year terms, with the terms of three members

expiring October 31 of each odd-numbered year.

(b) A member who is appointed for a term of less than six years

may be reappointed to one successive full six-year term. A member

who is appointed for a full six-year term may not be reappointed

for the six years following the expiration of the member's term.

(c) If a vacancy occurs during a member's term, the governor

shall appoint a replacement to fill the unexpired term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.055. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that a member:

(1) does not have at the time of taking office the

qualifications required by Sections 501.051 and 501.052;

(2) does not maintain during service on the board the

qualifications required by Sections 501.051 and 501.052;

(3) is ineligible for membership under Section 501.053;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the board of the potential ground. The

presiding officer shall then notify the governor and the attorney

general that a potential ground for removal exists. If the

potential ground for removal involves the presiding officer, the

executive director shall notify the next highest ranking officer

of the board, who shall then notify the governor and the attorney

general that a potential ground for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

143, Sec. 4, eff. September 1, 2005.

Sec. 501.056. PER DIEM; REIMBURSEMENT. (a) Each board member

is entitled to a per diem set by legislative appropriation for

each day the member engages in board business.

(b) A member may not receive reimbursement for travel expenses,

including expenses for meals and lodging. A member is entitled to

reimbursement for transportation expenses as provided by the

General Appropriations Act.

(c) All per diem and reimbursement for expenses authorized by

this section shall be paid only from fees collected under this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.057. OFFICERS; MEETINGS. (a) The governor shall

designate a member of the board as the presiding officer of the

board to serve in that capacity at the pleasure of the governor.

The board shall hold an annual meeting during which the board

shall select from its members an assistant presiding officer.

(b) The board may hold other regular meetings as provided by

board rule. The board shall hold meetings at least twice each

year. Special meetings may be called as necessary or by a

majority of the board members.

(c) The board shall give reasonable notice of all meetings in

the manner provided by board rule.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

143, Sec. 5, eff. September 1, 2005.

Sec. 501.058. OATH OF OFFICE. Before entering office, a board

member must file with the secretary of state the constitutional

oath taken by the person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.059. TRAINING PROGRAM FOR MEMBERS. (a) A person who

is appointed to and qualifies for office as a member of the board

may not vote, deliberate, or be counted as a member in attendance

at a meeting of the board until the person completes a training

program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) this chapter and the programs, functions, rules, and budget

of the board;

(2) the results of the most recent formal audit of the board;

(3) the requirements of laws relating to open meetings, public

information, administrative procedure, and conflicts of interest;

and

(4) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

143, Sec. 6, eff. September 1, 2005.

SUBCHAPTER C. EXECUTIVE DIRECTOR AND OTHER BOARD PERSONNEL

Sec. 501.101. EXECUTIVE DIRECTOR. The board shall employ an

executive director, who holds that position at the pleasure of

the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.102. PERSONNEL. The board may employ persons,

including investigators, attorneys, consultants, and

administrative staff, as necessary or desirable to administer

this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.103. DIVISION OF RESPONSIBILITIES. The board shall

develop and implement policies that clearly separate the

policymaking responsibilities of the board and the management

responsibilities of the executive director and the staff of the

board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

143, Sec. 7, eff. September 1, 2005.

Sec. 501.104. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS.

(a) The executive director or the executive director's designee

shall develop an intra-agency career ladder program. The program

must require intra-agency postings of all nonentry level

positions concurrently with any public posting.

(b) The executive director or the executive director's designee

shall develop a system of annual performance evaluations. All

merit pay for board employees must be based on the system

established under this subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.105. EQUAL EMPLOYMENT OPPORTUNITY POLICY; REPORT. (a)

The executive director or the executive director's designee shall

prepare and maintain a written policy statement to ensure

implementation of an equal employment opportunity program under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, application, training, and

promotion of personnel, that are in compliance with Chapter 21,

Labor Code;

(2) a comprehensive analysis of the board workforce that meets

federal and state guidelines;

(3) procedures by which a determination can be made of

significant underuse in the board workforce of all persons for

whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address those areas of

underuse.

(b) A policy statement prepared under Subsection (a) must:

(1) cover an annual period;

(2) be updated annually;

(3) be reviewed by the Commission on Human Rights for compliance

with Subsection (a)(1); and

(4) be filed with the governor.

(c) The governor shall deliver a biennial report to the

legislature based on the information received under Subsection

(b). The report may be made separately or as part of other

biennial reports to the legislature.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. BOARD POWERS AND DUTIES

Sec. 501.151. GENERAL POWERS AND DUTIES. (a) The board may

adopt rules necessary to perform its duties and regulate its

proceedings.

(b) The board shall adopt an official seal.

(c) The board shall adopt and publish a code of ethics.

(d) The board may certify the specialty of health service

providers.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.152. FEES. (a) The board by rule shall set fees in

amounts reasonable and necessary to cover the costs of

administering this chapter.

(b) The board may not set a fee that existed on September 1,

1993, for an amount less than the amount of that fee on that

date.

(c) Funds to administer this chapter may be paid only from fees

collected under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.153. FEE INCREASE. (a) The amount of the following

fees is the amount set by the board under Section 501.152 and an

additional charge of $200:

(1) the fee for renewing a license;

(2) the fee for applying to take the provisional license

examination; and

(3) the fee for renewing a provisional license.

(b) Of each additional $200 collected, $50 shall be deposited to

the credit of the foundation school fund and $150 shall be

deposited to the credit of the general revenue fund.

(c) A psychologist is exempt from this section if the

psychological services provided and the psychologist's use of an

official title are within the scope of the psychologist's

employment as described by Section 501.004(a)(1).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.154. ANNUAL LISTING. (a) The board shall publish

annually a list of all psychologists licensed under this chapter.

The list shall be provided in both alphabetical and geographical

arrangements.

(b) The list must contain the name and address of each

psychologist and other information that the board requires.

(c) The board shall:

(1) mail a copy of the list to each person licensed under this

chapter; and

(2) furnish copies to the public on request.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.251(a), eff.

Sept. 1, 2001.

Sec. 501.155. VOLUNTARY GUIDELINES. (a) The board may

cooperate with an agency that is not subject to this chapter to

formulate voluntary guidelines to be observed in the training,

activities, and supervision of persons who perform psychological

services.

(b) Except as provided by Subsection (a), the board may not

adopt a rule that relates to the administration of an agency that

is not subject to this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.156. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The board may not adopt rules restricting

advertising or competitive bidding by a person regulated by the

board except to prohibit false, misleading, or deceptive

practices by the person.

(b) The board may not include in rules to prohibit false,

misleading, or deceptive practices by a person regulated by the

board a rule that:

(1) restricts the person's use of any advertising medium;

(2) restricts the person's personal appearance or use of the

person's voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

person; or

(4) restricts the use of a trade name in advertising by the

person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.157. BOARD DUTIES REGARDING COMPLAINTS. (a) The board

by rule shall:

(1) adopt a standardized form for filing complaints with the

board; and

(2) prescribe information to be provided when a person files a

complaint with the board.

(b) The board shall provide reasonable assistance to a person

who wishes to file a complaint with the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.158. COMPETENCY REQUIREMENTS. (a) This section

applies to a person who is:

(1) applying to take the provisional license examination;

(2) applying for a license or license renewal;

(3) currently licensed by the board; or

(4) otherwise providing psychological services under a license

approved by the board.

(b) On a determination by the board based on the board's

reasonable belief that a person is not physically and mentally

competent to provide psychological services with reasonable skill

and safety to patients or has a physical or mental disease or

condition that would impair the person's competency to provide

psychological services, the board may request the person to

submit to:

(1) a physical examination by a physician approved by the board;

or

(2) a mental examination by a physician or psychologist approved

by the board.

(c) The board shall issue an order requiring an applicant or

person seeking renewal of a provisional license who refuses to

submit to an examination under this section to show cause for the

person's refusal at a hearing on the order scheduled for not

later than the 30th day after the date notice is served on the

person. The board shall provide notice under this section by

personal service or by registered mail, return receipt requested.

(d) At the hearing, the person may appear in person and by

counsel and present evidence to justify the person's refusal to

submit to examination. After the hearing, the board shall issue

an order requiring the person to submit to examination under this

section or withdrawing the request for the examination.

(e) Unless the request is withdrawn, a person who refuses to

submit to the physical or mental examination may not take the

provisional license examination or renew the person's license, as

appropriate.

(f) An appeal from the board's order under this section is

governed by Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.159. ANNUAL REPORT. (a) The board shall file annually

with the governor and the presiding officer of each house of the

legislature a complete and detailed written report accounting for

all funds received and disbursed by the board during the

preceding fiscal year.

(b) The report must be in the form and reported in the time

provided by the General Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.160. USE OF TECHNOLOGY. The board shall implement a

policy requiring the use of appropriate technological solutions

to improve the board's ability to perform its functions. The

policy must ensure that the public is able to interact with the

board on the Internet.

Added by Acts 2005, 79th Leg., Ch.

143, Sec. 8, eff. September 1, 2005.

Sec. 501.161. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION. (a) The board shall develop and implement a policy

to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of board rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the board's jurisdiction.

(b) The board's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The board shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the board.

Added by Acts 2005, 79th Leg., Ch.

143, Sec. 9, eff. September 1, 2005.

Sec. 501.162. DEVELOPMENT OF PROPOSED RULES. (a) This section

applies to the process by which the board develops proposed rules

before the proposed rules are published in the Texas Register and

before the board complies with the rulemaking requirements of the

administrative procedure law, Chapter 2001, Government Code.

This section does not affect the duty of the board to comply with

the rulemaking requirements of that law.

(b) The board shall establish methods under which the board, to

the extent appropriate, will seek input early in the rule

development process from the public and from persons who will be

most affected by a proposed rule. Methods shall include

identifying persons who will be most affected and soliciting, at

a minimum, the advice and opinions of those persons.

(c) Methods may include negotiated rulemaking, informal

conferences, advisory committees, and any other appropriate

method.

(d) A rule adopted by the board may not be challenged on the

grounds that the board did not comply with this section. If the

board was unable to solicit a significant amount of advice and

opinion from the public or from affected persons early in the

rule development process, the board shall state in writing the

reasons why the board was unable to do so.

Added by Acts 2005, 79th Leg., Ch.

143, Sec. 10, eff. September 1, 2005.

SUBCHAPTER E. PUBLIC INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 501.201. PUBLIC INTEREST INFORMATION. (a) The board shall

prepare information of public interest describing the functions

of the board.

(b) The board shall make the information available to the public

and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

143, Sec. 11, eff. September 1, 2005.

Sec. 501.202. COMPLAINTS. (a) The board by rule shall

establish methods by which consumers and service recipients are

notified of the name, mailing address, and telephone number of

the board for the purpose of directing complaints to the board.

The board may provide for that notice:

(1) on each registration form, application, or written contract

for services of a person regulated by the board;

(2) on a sign prominently displayed in the place of business of

each person regulated by the board; or

(3) in a bill for services provided by a person regulated by the

board.

(b) The board shall list with its regular telephone number any

toll-free telephone number established under other state law that

may be called to present a complaint about a health professional.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.203. INFORMATION ABOUT COMPLAINT ACTIONS. (a) The

board shall maintain a system to promptly and efficiently act on

complaints filed with the board. The board shall maintain

information about parties to a complaint, the subject matter of

the complaint, a summary of the results of the review or

investigation of the complaint, and the disposition of the

complaint.

(b) The board shall make information available describing its

procedures for complaint investigation and resolution.

(c) The board shall periodically notify the complaint parties of

the status of the complaint until final disposition.

(d) The board shall analyze complaints filed with the board to

identify any trends or issues related to certain violations,

including:

(1) the reason for each complaint;

(2) how each complaint was resolved; and

(3) the subject matter of each complaint that was not within the

jurisdiction of the board and how the board responded to the

complaint.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

143, Sec. 12, eff. September 1, 2005.

Sec. 501.204. GENERAL RULES REGARDING COMPLAINT INVESTIGATION

AND DISPOSITION. (a) The board shall adopt rules concerning the

investigation of a complaint filed with the board. The rules

adopted under this subsection must:

(1) distinguish between categories of complaints;

(2) ensure that a complaint is not dismissed without appropriate

consideration;

(3) require that the board be advised of a complaint that is

dismissed and that a letter be sent to the person who filed the

complaint explaining the action taken on the dismissed complaint;

(4) ensure that the person who filed the complaint has an

opportunity to explain the allegations made in the complaint; and

(5) prescribe guidelines concerning the categories of complaints

that require the use of a private investigator and the procedures

for the board to obtain the services of a private investigator.

(b) The board shall:

(1) dispose of each complaint in a timely manner; and

(2) establish a schedule for conducting each phase of a

complaint that is under the control of the board not later than

the 30th day after the date the complaint is received by the

board.

(c) Each party to the complaint shall be notified of the

projected time requirements for pursuing the complaint and

notified of any change in the schedule established under

Subsection (b)(2) not later than the seventh day after the date

the change is made.

(d) The executive director shall notify the board of a complaint

that is not resolved within the time prescribed by the board for

resolving complaints so that the board may take necessary action

on the complaint.

(e) The board shall assign priorities and investigate complaints

based on:

(1) the severity of the conduct alleged in the complaint; and

(2) the degree of harm to public health and safety.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

143, Sec. 13, eff. September 1, 2005.

Sec. 501.205. CONFIDENTIALITY OF COMPLAINT INFORMATION. (a)

Except as provided by Subsection (b), a complaint and

investigation concerning a license holder and all information and

materials compiled by the board in connection with the complaint

and investigation are not subject to:

(1) disclosure under Chapter 552, Government Code; or

(2) disclosure, discovery, subpoena, or other means of legal

compulsion for release of information to any person.

(b) A complaint or investigation subject to Subsection (a) and

all information and materials compiled by the board in connection

with the complaint may be disclosed to:

(1) the board and board employees or agents involved in license

holder discipline;

(2) a party to a disciplinary action against the license holder

or that party's designated representative;

(3) a law enforcement agency if required by law;

(4) a governmental agency, if:

(A) the disclosure is required or permitted by law; and

(B) the agency obtaining the disclosure protects the identity of

any patient whose records are examined; or

(5) a legislative committee or committee staff directed to make

an inquiry regarding state hospitals or schools, by either house

of the legislature, the presiding officer of either house of the

legislature, or the chairman of the legislative committee if the

information or records that identify a patient or client are not

released for any purpose unless the patient consents and the

records are created by the state hospital or school or its

employees.

(c) Unless good cause for delay is shown to the presiding

officer at the hearing, the board shall provide the license

holder with access to all information that the board intends to

offer into evidence at the hearing not later than the 30th day

after the date the board receives a written request from a

license holder who is entitled to a hearing under this chapter or

from the license holder's attorney of record.

(d) The board shall protect the identity of any patient whose

records are examined in connection with a disciplinary

investigation or proceeding against a license holder, except:

(1) a patient who initiates the disciplinary action; or

(2) a patient who has submitted a written consent to release the

records.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.206. PUBLIC PARTICIPATION. (a) The board shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the board and to speak on

any issue under the board's jurisdiction.

(b) The board shall prepare and maintain a written plan that

describes how a person who does not speak English may be provided

reasonable access to the board's programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.207. SUBPOENAS. (a) In an investigation of a

complaint filed with the board, the executive director or

presiding officer of the board may issue a subpoena to compel the

attendance of a relevant witness or the production, for

inspection or copying, of relevant evidence that is in this

state.

(b) A subpoena may be served personally or by certified mail.

(c) If a person fails to comply with a subpoena, the board,

acting through the attorney general, may file suit to enforce the

subpoena in a district court in Travis County or in the county in

which a hearing conducted by the board may be held.

(d) On finding that good cause exists for issuing the subpoena,

the court shall order the person to comply with the subpoena. The

court may punish a person who fails to obey the court order.

(e) The board shall pay for photocopies subpoenaed under this

section a reasonable fee in an amount not to exceed the amount

the board may charge for copies of its records.

(f) The reimbursement of the expenses of a witness whose

attendance is compelled under this section is governed by Section

2001.103, Government Code.

(g) Information and materials subpoenaed or compiled by the

board in connection with the investigation of a complaint may be

disclosed only as provided by Section 501.205.

Added by Acts 2003, 78th Leg., ch. 648, Sec. 1, eff. June 20,

2003.

SUBCHAPTER F. GENERAL LICENSE REQUIREMENTS

Sec. 501.251. LICENSE REQUIRED. A person may not engage in or

represent that the person is engaged in the practice of

psychology unless the person is licensed under this chapter or

exempt under Section 501.004.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.252. PSYCHOLOGIST LICENSE APPLICATION. (a) To be

licensed under this chapter, a person must apply to the board for

a license. The board shall issue a license to an applicant who:

(1) complies with this section; and

(2) pays the fee set by the board.

(b) A person may not be licensed as a psychologist unless the

person:

(1) is provisionally licensed as a psychologist under this

chapter; and

(2) has had at least two years of supervised experience in the

field of psychological services, one year of which may be as part

of the doctoral program and at least one year of which began

after the date the person's doctoral degree was conferred by an

institution of higher education.

(c) For purposes of Subsection (b)(2), experience is supervised

only if the experience is supervised by a psychologist in the

manner provided by the board's supervision guidelines.

(d) To determine the acceptability of an applicant's

professional experience, the board may require documentary

evidence of the quality, scope, and nature of the applicant's

experience.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.253. PROVISIONAL LICENSE. (a) The board shall issue a

provisional license to an applicant who has:

(1) passed the examinations prescribed by the board;

(2) satisfied the preliminary requirements of Sections 501.254

and 501.255; and

(3) paid the fee for a provisional license.

(b) A provisional license holder is entitled to practice

psychology under the supervision of a psychologist to meet the

requirements for issuance of a license under Section 501.252. A

provisional license holder who is licensed in another state to

independently practice psychology and is in good standing in that

state and who seeks a license in this state is entitled to

practice psychology without the supervision of a psychologist

during the time that the board is processing the person's

application for a license.

(c) The board shall adopt rules that apply to provisional

license holders identifying:

(1) the activities that holders may engage in; and

(2) services that may be provided by holders.

(d) The board may refuse to renew the provisional license of a

person who does not meet the requirements prescribed by Section

501.255.

(e) The board may not restrict the issuance of a license or

provisional license to an applicant who is licensed in another

state to independently practice psychology and is in good

standing in that state based on the number of years the applicant

has been licensed in good standing in that state.

(f) If an applicant who is licensed in another state to

independently practice psychology and is in good standing in that

state presents credentials from a national accreditation

organization to the board and the board determines that the

requirements for obtaining those credentials from that

organization are sufficient to protect the public, the board may

issue a provisional license to the applicant. An applicant who

obtains a provisional license under this subsection must have

passed the examination described by Section 501.256(b)(2).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

143, Sec. 14, eff. September 1, 2005.

Sec. 501.254. PROVISIONAL LICENSE APPLICATION. (a) An

applicant for examination for a provisional license must:

(1) apply on forms prescribed by the board; and

(2) submit the required fee with the application.

(b) The board may require that the applicant verify the

application.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.255. PROVISIONAL LICENSE EXAMINATION QUALIFICATIONS.

(a) An applicant may take an examination for a provisional

license if the applicant:

(1) has received:

(A) a doctoral degree in psychology from a regionally accredited

educational institution conferred on or after January 1, 1979; or

(B) a doctoral degree in psychology, or the substantial

equivalent of a doctoral degree in psychology in both subject

matter and extent of training, from a regionally accredited

educational institution conferred before January 1, 1979;

(2) has attained the age of majority;

(3) has good moral character;

(4) is physically and mentally competent to provide

psychological services with reasonable skill and safety, as

determined by the board;

(5) is not afflicted with a mental or physical disease or

condition that would impair the applicant's competency to provide

psychological services;

(6) has not been convicted of a crime involving moral turpitude

or a felony;

(7) does not use drugs or alcohol to an extent that affects the

applicant's professional competency;

(8) has not engaged in fraud or deceit in making the

application; and

(9) except as provided by Section 501.263, has not:

(A) aided or abetted the practice of psychology by a person not

licensed under this chapter in representing that the person is

licensed under this chapter;

(B) represented that the applicant is licensed under this

chapter to practice psychology when the applicant is not

licensed; or

(C) practiced psychology in this state without a license under

this chapter or without being exempt under this chapter.

(b) In determining under Subsection (a)(1)(B) whether a degree

is substantially equivalent to a doctoral degree in psychology,

the board shall consider whether, at the time the degree was

conferred, the doctoral program met the prevailing standards for

training in the area of psychology, including standards for

training in clinical, school, and industrial counseling.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.256. EXAMINATIONS. (a) The board shall administer to

qualified applicants at least annually the oral and written

examination required by board rules. The board shall have the

written portion of the examination, if any, validated by an

independent testing professional.

(b) The board shall determine the subject and scope of the

examinations and establish appropriate fees for examinations

administered. The examination must test the applicant's knowledge

of:

(1) the discipline and profession of psychology; and

(2) the laws and rules governing the profession of psychology in

this state.

(c) The board may waive the discipline and professional segment

of the examination requirement for an applicant who:

(1) is a specialist of the American Board of Professional

Psychology; or

(2) in the board's judgment, has demonstrated competence in the

areas covered by the examination.

(d) The contents of the examination described by Subsection

(b)(2) are the jurisprudence examination. The board shall

administer and each applicant must pass the jurisprudence

examination before the board may issue a provisional license.

(e) If requested in writing by a person who fails an examination

administered under this chapter, the board shall provide to the

person an analysis of the person's performance on the

examination.

(f) On the oral examination administered under this section the

board may only assess knowledge of psychological principles and

techniques, applicable laws and regulations, and ethical

principles. The board may not assess personal characteristics

through the oral examination.

(g) For purposes of the oral examination, the board shall by

rule clearly define the standards used by the board to determine

whether a person has demonstrated sufficient entry-level

knowledge of the practice of psychology to have passed the

examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

143, Sec. 15, eff. September 1, 2005.

Sec. 501.2561. EVALUATION OF ORAL EXAMINATION. (a) The board

by rule shall establish a work group to evaluate the oral

examination for the purpose of improving the consistency of the

administration and the objectivity of the examination. The work

group must include persons interested in or affected by the

regulation of the practice of psychology under this chapter,

including faculty members of college or university psychology

departments and licensees with varying levels of experience. The

work group shall:

(1) review audiotapes of passed and failed examinations;

(2) review analyses of the performance of persons who failed the

examination provided under Section 501.256(e);

(3) assess scoring criteria and clinical scenarios used in the

administration of the examination;

(4) recommend improvements to standardize the administration of

the examination; and

(5) conduct other appropriate tasks.

(b) Members of the board may not participate in the evaluation

of the oral examination but may otherwise participate in the work

group.

(c) The work group shall report biennially to the board the

group's recommendations for improving the consistency of the

administration and the objectivity of the oral examination. The

board shall modify the oral examination, as necessary, based on

the work group's recommendations before the next administration

of the oral examination.

Added by Acts 2005, 79th Leg., Ch.

143, Sec. 16, eff. September 1, 2005.

Sec. 501.257. REEXAMINATION. An applicant who fails an

examination may be reexamined at intervals specified by the board

on payment by the applicant of an examination fee that is equal

to the amount of the fee charged to take the examination the

applicant failed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.258. NOTIFICATION OF EXAMINATION RESULTS. (a) Not

later than the 30th day after the date an examination is

administered, the board shall notify each examinee of the results

of the examination. If an examination is graded or reviewed by a

national testing service, the board shall notify examinees of the

results of the examination not later than the 14th day after the

date the board receives the results from the testing service.

(b) If the notice of the examination results will be delayed for

longer than the 90th day after the examination date, the board

shall notify the examinee of the reason for the delay before the

90th day.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.259. LICENSING OF PSYCHOLOGICAL ASSOCIATE. (a) The

board shall set standards for the issuance of licenses to

psychological personnel who hold a master's degree from an

accredited university or college in a program that is primarily

psychological in nature.

(b) The board shall designate a person who holds a license

authorized by this section by a title that includes the adjective

"psychological" followed by a noun such as "associate,"

"assistant," "examiner," or "technician."

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

143, Sec. 17, eff. September 1, 2005.

Sec. 501.260. LICENSED SPECIALIST IN SCHOOL PSYCHOLOGY. (a)

The board by rule shall issue a license to a licensed specialist

in school psychology. A license issued under this section

constitutes the appropriate credential for a person who provides

psychological services as required by Section 21.003(b),

Education Code.

(b) The board shall set the standards to qualify for a license

under this section. The standards must include:

(1) satisfaction of minimum recognized graduate degree

requirements;

(2) completion of graduate course work at a regionally

accredited institution of higher education in:

(A) psychological foundations;

(B) educational foundations;

(C) interventions;

(D) assessments; and

(E) professional issues and ethics;

(3) completion of at least 1,200 hours of supervised experience;

(4) receipt of a passing score on a nationally recognized

qualifying examination determined to be appropriate by the board

and on any other examination required by the board; and

(5) satisfaction of the requirements, other than the degree

requirements, for an applicant to take an examination for a

provisional license.

(c) The rules of practice for a licensed specialist in school

psychology must comply with nationally recognized standards for

the practice of school psychology.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.261. FORM OF LICENSE. (a) A license issued under this

chapter must include the full name of the license holder and a

unique number assigned to that license.

(b) The presiding officer and executive director of the board

shall sign the license under the seal of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.262. RECIPROCAL LICENSE. The board may enter into and

implement agreements with other jurisdictions for the issuance of

a license by reciprocity if the other jurisdiction's requirements

for licensing, certification, or registration are substantially

equal to the requirements of this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.263. TEMPORARY LICENSE. (a) The board may issue a

temporary license to an applicant seeking to practice in this

state for a limited time and limited purpose if the applicant:

(1) pays the required application fee;

(2) submits an application to the board in the form prescribed

by the board;

(3) is licensed, certified, or registered as a psychologist or

psychological associate by another state having requirements

substantially equal to those prescribed by this chapter;

(4) is in good standing with the regulatory agency of the

jurisdiction in which the person is licensed, certified, or

registered;

(5) is supervised by a person licensed by the board under this

chapter with whom the temporary license holder may consult during

the time the person holds a temporary license; and

(6) has passed an examination recognized by the board as

equivalent to the examination required by the board for a

permanent license under this chapter.

(b) A temporary license is valid only for the period specified

by the board and for the limited purpose approved by the board.

(c) The board may adopt rules to issue a temporary license to a

person who holds a license or the equivalent from another

country.

(d) A temporary license issued under this section is not a

vested property right.

(e) A person holding a temporary license issued under this

chapter shall display a sign indicating that the license is

temporary. The sign must be approved by the board and displayed

in every room in which the person provides psychological

services.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

143, Sec. 18, eff. September 1, 2005.

Sec. 501.264. INACTIVE STATUS. (a) A psychologist may place

the psychologist's license on inactive status by applying to the

board and paying a fee established by the board.

(b) A psychologist whose license is on inactive status does not

accrue a penalty for late payment of the renewal fee for the

license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER G. LICENSE RENEWAL

Sec. 501.301. LICENSE EXPIRATION. (a) A license issued under

this chapter expires on December 31 of the year following the

date the license is issued or renewed. A license of a

psychological associate expires on May 31 of the year following

the date the license is issued or renewed.

(b) The board by rule may adopt a system under which licenses

expire on various dates during the year. For a year in which the

expiration date is changed, the board shall prorate the licensing

fee so that each license holder pays only the portion of the fee

that is allocable to the number of months during which the

license is valid. On renewal of the license on the new expiration

date, the entire licensing fee is payable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.302. LICENSE RENEWAL. (a) A person may renew an

unexpired license by paying to the board the required renewal fee

before the expiration date of the license.

(b) A person whose license has been expired for 90 days or less

may renew the license by paying to the board the required renewal

fee and a fee that is equal to half of the amount of the

examination fee for the license. A person whose license has been

expired for more than 90 days but less than one year may renew

the license by paying to the board all unpaid renewal fees and a

fee that is equal to the amount of the examination fee for the

license.

(c) Except as provided by Section 501.303, a person whose

license has been expired for one year or more may not renew the

license. The person may obtain a new license by submitting to

reexamination and complying with the requirements and procedures

for obtaining an original license.

(d) Not later than the 30th day before the expiration date of a

person's license, the board shall send written notice of the

impending expiration to the person at the person's last known

address according to the board's records.

(e) The renewal procedures prescribed by this section apply to

renewal of a specialty certificate.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.303. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE

PRACTITIONER. (a) The board may renew without reexamination an

expired license of a person who was licensed in this state, moved

to another state, and is currently licensed and has been in

practice in the other state for the two years preceding the date

the person applied for renewal.

(b) The person must pay to the board a fee that is equal to the

amount of the examination fee for the license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.304. CONTINUING EDUCATION. (a) The board shall

establish a mandatory continuing education program for persons

licensed by the board. The board by rule shall establish a

minimum number of hours of continuing education required to renew

a license under this chapter.

(b) The board shall identify the key factors for the competent

performance by a license holder of the holder's professional

duties.

(c) The board shall:

(1) by rule develop a process to evaluate and approve continuing

education courses; and

(2) adopt a procedure to assess a license holder's participation

in continuing education programs.

(d) The board may assess the continuing education needs of

license holders and require license holders to attend continuing

education courses specified by the board.

(e) The process developed under Subsection (c)(1) may include a

process under which the board evaluates and approves appropriate

courses for the continuing education program that are developed

or approved for license holders by national and state

associations that represent license holders, by other mental

health professional associations, and by institutions of higher

education.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

143, Sec. 19, eff. September 1, 2005.

SUBCHAPTER I. DISCIPLINARY PROCEDURES

Sec. 501.401. GROUNDS FOR DISCIPLINARY ACTION. The board shall

revoke or suspend a holder's license, place on probation a person

whose license has been suspended, or reprimand a license holder

who:

(1) violates this chapter or a rule adopted by the board;

(2) is convicted of a felony or of any offense that would be a

felony under the laws of this state, or of a violation of a law

involving moral turpitude;

(3) uses drugs or alcohol to an extent that affects the person's

professional competency;

(4) engages in fraud or deceit in connection with services

provided as a psychologist;

(5) except as provided by Section 501.263:

(A) aids or abets the practice of psychology by a person not

licensed under this chapter in representing that the person is

licensed under this chapter;

(B) represents that the person is licensed under this chapter to

practice psychology when the person is not licensed; or

(C) practices psychology in this state without a license under

this chapter or without being qualified for an exemption under

Section 501.004; or

(6) commits an act for which liability exists under Chapter 81,

Civil Practice and Remedies Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.402. TEMPORARY LICENSE SUSPENSION. (a) The board by

rule shall adopt procedures for the temporary suspension of a

license.

(b) An executive committee of the board consisting of the

presiding officer and two other board members appointed by the

presiding officer may temporarily suspend a license if it

determines from the evidence or information presented that the

continued practice by the license holder constitutes a continuing

or imminent threat to the public welfare.

(c) The board may temporarily suspend a license without notice

or hearing if, at the time the suspension is ordered, a hearing

on whether disciplinary proceedings should be initiated against

the license holder is scheduled for a date not later than the

14th day after the date of the suspension.

(d) A second hearing on the suspended license shall be held not

later than the 60th day after the date the suspension is ordered.

If the second hearing is not held in the time provided by this

subsection, the suspended license is automatically reinstated.

(e) The board may also temporarily suspend a license on a

majority vote.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.403. HEARING. A person is entitled to a hearing before

the State Office of Administrative Hearings if the board proposes

to:

(1) refuse the person's application for a license;

(2) suspend or revoke the person's license; or

(3) reprimand the person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.404. SCHEDULE OF SANCTIONS. (a) The board by rule

shall adopt a schedule of the disciplinary sanctions that the

board may impose under this chapter. In adopting the schedule of

sanctions, the board shall ensure that the severity of the

sanction imposed is appropriate to the type of violation or

conduct that is the basis for disciplinary action.

(b) In determining the appropriate disciplinary action,

including the amount of any administrative penalty to assess, the

board shall consider whether the person:

(1) is being disciplined for multiple violations of either this

chapter or a rule or order adopted under this chapter; or

(2) has previously been the subject of disciplinary action by

the board.

(c) In the case of a person described by:

(1) Subsection (b)(1), the board shall consider taking a more

severe disciplinary action, including revocation of the person's

license, than the disciplinary action that would be taken for a

single violation; and

(2) Subsection (b)(2), the board shall consider taking a more

severe disciplinary action, including revocation of the person's

license, than the disciplinary action that would be taken for a

person who has not previously been the subject of disciplinary

action by the board.

(d) The State Office of Administrative Hearings shall use the

schedule for any sanction imposed as the result of a hearing

conducted by that office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

143, Sec. 20, eff. September 1, 2005.

Sec. 501.405. APPEAL. An appeal of an action of the board is

governed by Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.406. PROBATION. If the board probates a license

suspension, the board may require the license holder to:

(1) report regularly to the board on matters that are the basis

of the probation;

(2) limit the person's practice to the areas prescribed by the

board; or

(3) continue or review continuing professional education until

the license holder attains a degree of skill satisfactory to the

board in those areas that are the basis of the probation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.407. REMEDIAL CONTINUING EDUCATION. The board may

require a license holder who violates this chapter to participate

in a continuing education program. The board shall specify the

continuing education program that the person may attend and the

number of hours that the person must complete to fulfill the

requirements of this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.408. CORRECTIVE ADVERTISING. The board may order

corrective advertising if a psychologist, individually or under

an assumed name, engages in false, misleading, or deceptive

advertising.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.409. ADMINISTRATIVE PROCEDURE. A proceeding to refuse,

revoke, or suspend a license or to reprimand a person is governed

by Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.410. RULES GOVERNING INFORMAL PROCEEDINGS. (a) The

board by rule shall adopt procedures governing:

(1) informal disposition of a contested case under Section

2001.056, Government Code; and

(2) informal proceedings held to comply with Section 2001.054,

Government Code.

(b) Rules adopted under Subsection (a) must:

(1) provide the complainant and the license holder an

opportunity to be heard;

(2) require the presence of a member of the board's legal staff,

if the board has a legal staff, or, if the board does not have a

legal staff, a representative of the attorney general's office to

advise the board or board employees; and

(3) require the presence of at least one public member of the

board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

143, Sec. 21, eff. September 1, 2005.

SUBCHAPTER J. ADMINISTRATIVE PENALTY

Sec. 501.451. IMPOSITION OF ADMINISTRATIVE PENALTY. The board

may impose an administrative penalty on a person licensed or

regulated under this chapter if the person violates this chapter

or a rule or order adopted under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.452. AMOUNT OF PENALTY. (a) The amount of an

administrative penalty may not exceed $1,000. Each day a

violation continues or occurs is a separate violation for

purposes of imposing a penalty.

(b) The amount of the penalty shall be based on:

(1) the seriousness of the violation, including:

(A) the nature, circumstances, extent, and gravity of any

prohibited act; and

(B) the hazard or potential hazard created to the health,

safety, or economic welfare of the public;

(2) the economic harm to property or the environment caused by

the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts made to correct the violation; and

(6) any other matter that justice may require.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.453. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a)

If the executive director determines that a violation may have

occurred, the executive director shall issue to the board a

report stating the facts on which the determination is based. The

board shall determine whether a violation occurred. If the board

determines that a violation occurred, the board shall make a

recommendation on the imposition of an administrative penalty,

including a recommendation on the amount of any penalty.

(b) Not later than the 14th day after the date the report is

issued, the executive director shall give written notice of the

report to the person on whom the penalty may be imposed. The

notice may be given by certified mail. The notice must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended penalty; and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.454. PENALTY TO BE PAID OR HEARING REQUESTED. (a) Not

later than the 20th day after the date the person receives the

notice, the person may in writing:

(1) accept the board's determination and recommended

administrative penalty; or

(2) request a hearing on the occurrence of the violation, the

amount of the penalty, or both.

(b) If the person accepts the board's determination and

recommended penalty, the board shall issue an order and impose

the recommended penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.455. HEARING. (a) If the person requests a hearing or

fails to respond in a timely manner to the notice, the executive

director shall set a hearing and give notice of the hearing to

the person.

(b) An administrative law judge of the State Office of

Administrative Hearings shall hold the hearing.

(c) The administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the board a proposal for

a decision as to the occurrence of the violation and the amount

of any proposed administrative penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.456. DECISION BY BOARD. (a) Based on the findings of

fact, conclusions of law, and proposal for a decision, the board

by order may determine that:

(1) a violation occurred and impose an administrative penalty;

or

(2) a violation did not occur.

(b) The notice of the board's order given to the person under

Chapter 2001, Government Code, must include a statement of the

right of the person to judicial review of the order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.457. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Not later than the 30th day after the date the board's order

becomes final, the person shall:

(1) pay the administrative penalty;

(2) pay the penalty and file a petition for judicial review

contesting the occurrence of the violation, the amount of the

penalty, or both; or

(3) without paying the penalty, file a petition for judicial

review contesting the occurrence of the violation, the amount of

the penalty, or both.

(b) Within the 30-day period, a person who acts under Subsection

(a)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving to the court a supersedeas bond that is approved by

the court and that is:

(i) for the amount of the penalty; and

(ii) effective until judicial review of the board's order is

final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the executive director by

certified mail.

(c) If the executive director receives a copy of an affidavit

under Subsection (b)(2), the executive director may file with the

court a contest to the affidavit not later than the fifth day

after the date the copy is received.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay the enforcement

of the penalty on finding that the alleged facts are true. The

person who files the affidavit has the burden of proving that the

person is financially unable to pay the penalty and to give a

supersedeas bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.458. COLLECTION OF PENALTY. If the person does not pay

the administrative penalty and enforcement of the penalty is not

stayed, the executive director may refer the matter to the

attorney general for collection of the penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.459. DETERMINATION BY COURT. (a) If the court finds

that a violation has occurred after the court reviews the board's

order imposing an administrative penalty, the court may uphold or

reduce the amount of the penalty and order the person to pay the

full or reduced penalty.

(b) If the court does not sustain the determination that a

violation occurred, the court shall order that a penalty is not

owed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.460. REMITTANCE OF PENALTY AND INTEREST. (a) If,

after judicial review, the administrative penalty is reduced or

not imposed by the court, the court shall, after the judgment

becomes final:

(1) order that the appropriate amount, plus accrued interest, be

remitted to the person if the person paid the penalty; or

(2) order the release of the bond if the penalty is not imposed

or order the release of the bond after the person pays the

penalty if the person posted a supersedeas bond.

(b) The interest paid under Subsection (a)(1) is the rate

charged on loans to depository institutions by the New York

Federal Reserve Bank. The interest shall be paid for the period

beginning on the date the penalty is paid and ending on the date

the penalty is remitted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.461. ADMINISTRATIVE PROCEDURE. A proceeding under this

subchapter is subject to Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.462. DEPOSIT OF PENALTY. An administrative penalty

collected under this subchapter shall be deposited in the general

revenue fund.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.2515, eff.

Sept. 1, 2001.

SUBCHAPTER K. OTHER PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 501.501. INJUNCTIVE RELIEF. (a) The board may commence an

action in its own name for an injunction to restrain a violation

of this chapter.

(b) The attorney general or a county or district attorney shall

represent the board in an action under this section.

(c) An action for injunctive relief under this section is in

addition to another action authorized by law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.502. CIVIL PENALTY. (a) A person who violates this

chapter or a rule or order adopted under this chapter is liable

to the state for a civil penalty of $1,000 for each day of

violation.

(b) On the board's request, the attorney general shall bring an

action to recover a civil penalty under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.503. CRIMINAL PENALTY. (a) A person commits an

offense if the person engages in the practice of psychology or

represents that the person is a psychologist in violation of this

chapter.

(b) An offense under this section is a Class A misdemeanor.

(c) Each day a violation occurs is a separate offense.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.504. MONITORING OF LICENSE HOLDER. The board by rule

shall develop a system to monitor a license holder's compliance

under this chapter. Rules adopted under this section must include

procedures to:

(1) monitor for compliance a license holder who is ordered by

the board to perform certain acts; and

(2) identify and monitor each license holder who represents a

risk to the public.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.505. OPTION TO ORDER REFUND. (a) Under an agreement

resulting from an informal settlement conference, the board may

order a license holder to refund to the person who paid for the

psychological services at issue an amount not to exceed the

amount the person paid to the license holder for a service

regulated by this chapter instead of or in addition to imposing

an administrative penalty under this chapter.

(b) The board may not include an estimation of other damages or

harm in a refund order.

Added by Acts 2005, 79th Leg., Ch.

143, Sec. 22, eff. September 1, 2005.



CHAPTER 502. MARRIAGE AND FAMILY THERAPISTS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE I. REGULATION OF PSYCHOLOGY AND COUNSELING

CHAPTER 502. MARRIAGE AND FAMILY THERAPISTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 502.001. SHORT TITLE. This chapter may be cited as the

Licensed Marriage and Family Therapist Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.002. DEFINITIONS. In this chapter:

(1) "Board" means the Texas State Board of Examiners of Marriage

and Family Therapists.

(2) "Commissioner" means the commissioner of state health

services.

(3) "Department" means the Department of State Health Services.

(4) "Licensed marriage and family therapist" means a person who

offers marriage and family therapy for compensation.

(5) "Licensed marriage and family therapist associate" means an

individual who offers to provide marriage and family therapy for

compensation under the supervision of a board-approved

supervisor.

(6) "Marriage and family therapy" means providing professional

therapy services to individuals, families, or married couples,

alone or in groups, that involve applying family systems theories

and techniques. The term includes the evaluation and remediation

of cognitive, affective, behavioral, or relational dysfunction in

the context of marriage or family systems.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.252(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1061, Sec. 1, eff. September 1, 2005.

Sec. 502.003. APPLICATION OF SUNSET ACT. The Texas State Board

of Examiners of Marriage and Family Therapists is subject to

Chapter 325, Government Code (Texas Sunset Act). Unless

continued in existence as provided by that chapter, the board is

abolished and this chapter expires September 1, 2017.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1061, Sec. 2, eff. September 1, 2005.

Sec. 502.004. APPLICATION OF CHAPTER. This chapter does not

apply to:

(1) the activities of a person employed to perform marriage and

family therapy by a federal, state, county, or municipal agency

or a public or private educational institution, if the activities

are within the scope of the person's employment;

(2) the activities of a student, intern, or trainee in marriage

and family therapy in a recognized course of study in marriage

and family therapy at an accredited institution of higher

education or other training institution, if:

(A) the activities constitute a part of the course of study; and

(B) the person is called a "marriage and family therapist

intern" or similar title;

(3) the activities and services of a person licensed to

practice another profession, including a physician, attorney,

registered nurse, occupational therapist, psychologist, social

worker, or licensed professional counselor; or

(4) the activities and services of a recognized religious

practitioner, including a pastoral counselor or Christian Science

practitioner recognized by the Church of Christ Scientist as

registered and published in the Christian Science Journal, if the

practitioner practices marriage and family therapy in a manner

consistent with the laws of this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 892, Sec. 34, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1061, Sec. 3, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF EXAMINERS OF MARRIAGE AND FAMILY

THERAPISTS

Sec. 502.051. BOARD; MEMBERSHIP. (a) The Texas State Board of

Examiners of Marriage and Family Therapists consists of nine

members appointed by the governor with the advice and consent of

the senate as follows:

(1) five marriage and family therapist members; and

(2) four members who represent the public.

(b) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointee.

(c) In making appointments under Subsection (a)(1), the governor

shall consider recommendations made by recognized professional

associations of marriage and family therapists in this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.052. MEMBERSHIP; RESTRICTIONS. (a) A board member

appointed under Section 502.051(a)(1) must:

(1) be eligible for a license under this chapter; and

(2) have been engaged in the practice or education of marriage

and family therapy for at least five years or have 5,000 hours of

clinical experience in the practice of marriage and family

therapy.

(b) One member appointed under Section 502.051(a)(1) must be a

professional educator in marriage and family therapy.

(c) A person is not eligible for appointment as a public member

of the board under Section 502.051(a)(2) if:

(1) the person is registered, certified, or licensed by an

occupational regulatory agency in the field of health care;

(2) the person's spouse is registered, certified, or licensed by

an occupational regulatory agency in the field of mental health;

or

(3) the person or the person's spouse:

(A) is employed by or participates in the management of a

business entity or other organization regulated by the board or

receiving funds from the board;

(B) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving funds from the board; or

(C) uses or receives a substantial amount of tangible goods,

services, or funds from the board, other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1061, Sec. 4, eff. September 1, 2005.

Sec. 502.053. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a cooperative and

voluntarily joined statewide association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) A person may not be a member of the board and may not be a

department employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of health services; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of mental

health.

(c) A person may not be a member of the board or act as general

counsel to the board or the department if the person is required

to register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1061, Sec. 5, eff. September 1, 2005.

Sec. 502.054. TERMS; VACANCY. (a) Members of the board serve

staggered six-year terms. The terms of three members expire on

February 1 of each odd-numbered year.

(b) If a vacancy occurs during a member's term, the governor

shall appoint a replacement to fill the unexpired term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.055. OFFICERS. (a) The governor shall designate a

board member as the presiding officer. The presiding officer

serves in that capacity at the will of the governor.

(b) At the meeting of the board held closest to August 31 of

each year, the board shall elect one of its members as the

assistant presiding officer. The assistant presiding officer

serves as provided by board rule.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.056. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that a member:

(1) does not have at the time of taking office the

qualifications required by Section 502.052;

(2) does not maintain during service on the board the

qualifications required by Section 502.052;

(3) is ineligible for membership under Section 502.052(c) or

502.053;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term;

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the board; or

(6) violates a prohibition established by Section 502.159.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the board of the potential ground. The

presiding officer shall then notify the governor and the attorney

general that a potential ground for removal exists. If the

potential ground for removal involves the presiding officer, the

executive director shall notify the next highest ranking officer

of the board, who shall then notify the governor and attorney

general that a potential ground for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1061, Sec. 6, eff. September 1, 2005.

Sec. 502.057. COMPENSATION; REIMBURSEMENT. (a) A board member

may not receive compensation for service on the board.

(b) A board member is entitled to reimbursement for expenses as

provided by the General Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1061, Sec. 7, eff. September 1, 2005.

Sec. 502.058. MEETINGS. (a) The board shall meet at least

twice during each year.

(b) The board may meet at other times at the call of the

presiding officer or as provided by board rule.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.059. TRAINING REQUIREMENTS. (a) A person who is

appointed to and qualifies for office as a member of the board

may not vote, deliberate, or be counted as a member in attendance

at a meeting of the board until the person completes a training

program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) this chapter;

(2) the programs operated by the board;

(3) the role and functions of the board;

(4) the rules of the board, with an emphasis on the rules that

relate to disciplinary and investigatory authority;

(5) the current budget for the board;

(6) the results of the most recent formal audit of the board;

(7) the requirements of laws relating to open meetings, public

information, administrative procedure, and conflict of interest;

and

(8) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1061, Sec. 8, eff. September 1, 2005.

SUBCHAPTER C. EXECUTIVE DIRECTOR AND OTHER BOARD PERSONNEL

Sec. 502.101. EXECUTIVE DIRECTOR. After consulting with the

board's members, the commissioner shall appoint an executive

director for the board. The executive director must be an

employee of the department.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.102. POWERS AND DUTIES OF EXECUTIVE DIRECTOR. The

executive director shall administer the licensing activities

under this chapter as directed by the board or the commissioner.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.103. PERSONNEL. (a) The commissioner shall designate

and make available to the board personnel and facilities

necessary for the efficient administration of the board's duties.

(b) The department shall:

(1) enter into agreements to obtain necessary services; and

(2) provide compensation for the services provided.

(c) The department may employ and compensate professional

consultants, technical assistants, and employees on a full-time

or part-time basis as necessary to administer this chapter.

(d) Salaries and reimbursements paid by the department under

this chapter shall be comparable to the salaries and

reimbursements provided for in the General Appropriations Act for

persons holding comparable positions.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.104. DIVISION OF RESPONSIBILITIES. The board shall

develop and implement policies that clearly separate the

policy-making responsibilities of the board and the management

responsibilities of the executive director and the staff of the

department.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1061, Sec. 9, eff. September 1, 2005.

Sec. 502.105. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The board shall provide, as often as necessary, to

its members and employees information regarding their:

(1) qualifications for office or employment under this chapter;

and

(2) responsibilities under applicable laws relating to standards

of conduct for state officers or employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. BOARD POWERS AND DUTIES

Sec. 502.151. GENERAL POWERS AND DUTIES OF BOARD. The board

shall:

(1) determine the qualifications and fitness of a license

applicant under this chapter; and

(2) adopt a code of professional ethics for license holders.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.152. RULES REGARDING BOARD PROCEDURES. The board may

adopt rules establishing the board's procedures.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.153. FEES. (a) The board by rule shall set fees in

amounts reasonable and necessary to cover the costs of

administering this chapter.

(b) The board may not set a fee that existed on September 1,

1993, in an amount that is less than the amount of the fee on

that date.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.154. EXPENDITURE OF FUNDS. The general rules of the

General Appropriations Act apply to the expenditure of funds

under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.155. POWERS AND DUTIES REGARDING EXAMINATION. The

board shall:

(1) determine the times and places for licensing examinations;

(2) offer examinations at least semiannually; and

(3) give reasonable public notice of the examinations in the

manner provided by board rules.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.156. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The board may not adopt rules restricting

advertising or competitive bidding by a person regulated by the

board except to prohibit false, misleading, or deceptive

practices by the person.

(b) The board may not include in its rules to prohibit false,

misleading, or deceptive practices by a person regulated by the

board a rule that:

(1) restricts the person's use of any advertising medium;

(2) restricts the person's personal appearance or the use of the

person's voice in an advertisement;

(3) relates to the size or duration of an advertisement used by

the person; or

(4) restricts the use of a trade name in advertising by the

person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.1565. RULES ON CONSEQUENCES OF CRIMINAL CONVICTION.

(a) The board shall adopt rules necessary to comply with Chapter

53.

(b) In its rules under this section, the board shall list the

specific offenses for which a conviction would constitute grounds

for the board to take action under Section 53.021.

Added by Acts 2005, 79th Leg., Ch.

1061, Sec. 10, eff. September 1, 2005.

Sec. 502.157. ANNUAL REGISTRY. (a) The board shall annually

prepare a registry of all license holders.

(b) The board shall make the registry available to the public,

license holders, and other state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.158. BOARD DUTIES REGARDING COMPLAINTS. (a) The board

by rule shall:

(1) adopt a form to standardize information concerning

complaints made to the board; and

(2) prescribe information to be provided to a person when the

person files a complaint with the board.

(b) The board shall provide reasonable assistance to a person

who wishes to file a complaint with the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.159. EX PARTE COMMUNICATION PROHIBITED. A board member

or department employee who performs functions for the board and

who is assigned to make a decision, a finding of fact, or a

conclusion of law in a proceeding pending before the board may

not directly or indirectly communicate with a party to the

proceeding or the party's representative unless notice and an

opportunity to participate are given to each party to the

proceeding.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.160. ANNUAL REPORT. Not later than February 1 of each

year, the board shall file with the governor and the presiding

officer of each house of the legislature a written report that:

(1) describes the activities of the board; and

(2) contains a detailed accounting of all funds received and

disbursed by the board during the preceding year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.161. BOARD COMMITTEES. (a) The board may appoint

committees to assist the board with its functions under this

chapter.

(b) Only a member of the board may serve as a member of a board

committee.

Added by Acts 2005, 79th Leg., Ch.

1061, Sec. 10, eff. September 1, 2005.

Sec. 502.162. USE OF TECHNOLOGY. The board shall implement a

policy requiring the board to use appropriate technological

solutions to improve the board's ability to perform its

functions. The policy must ensure that the public is able to

interact with the board on the Internet.

Added by Acts 2005, 79th Leg., Ch.

1061, Sec. 10, eff. September 1, 2005.

Sec. 502.163. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION POLICY. (a) The board shall develop and implement a

policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of board rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the board's jurisdiction.

(b) The board's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The board shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the board.

Added by Acts 2005, 79th Leg., Ch.

1061, Sec. 10, eff. September 1, 2005.

SUBCHAPTER E. PUBLIC INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 502.201. PUBLIC INTEREST INFORMATION. (a) The board shall

prepare information of public interest describing the functions

of the board and the procedures by which complaints are filed

with and resolved by the board.

(b) The board shall make the information available to the public

and to appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.202. COMPLAINTS. (a) The board by rule shall

establish methods by which consumers and service recipients are

notified of the name, mailing address, and telephone number of

the board for the purpose of directing complaints to the board.

The board may provide for that notice:

(1) on each registration form, application, or written contract

for services of a person regulated by the board;

(2) on a sign prominently displayed in the place of business of

each person regulated by the board; or

(3) in a bill for service provided by a person regulated by the

board.

(b) The board shall list with its regular telephone number any

toll-free telephone number established under other state law that

may be called to present a complaint about a health professional.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.203. RECORDS OF COMPLAINTS. (a) The board shall keep

an information file about each complaint filed with the board.

The information file shall be kept current and must contain a

record for each complaint of:

(1) each person contacted in relation to the complaint;

(2) a summary of findings made at each step of the complaint

process;

(3) an explanation of the legal basis and reason for a complaint

that is dismissed;

(4) the schedule required under Section 502.204 and a notation

of any change in the schedule; and

(5) other relevant information.

(b) If a written complaint is filed with the board that the

board has authority to resolve, the board, at least quarterly and

until final disposition of the complaint, shall notify the

parties to the complaint of the status of the complaint unless

notice would jeopardize an undercover investigation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.204. GENERAL RULES REGARDING COMPLAINT INVESTIGATION

AND DISPOSITION. (a) The board shall adopt rules concerning the

investigation of a complaint filed with the board. The rules

adopted under this subsection must:

(1) distinguish between categories of complaints;

(2) ensure that complaints are not dismissed without appropriate

consideration;

(3) require that the board be advised of a complaint that is

dismissed and that a letter be sent to the person who filed the

complaint explaining the action taken on the dismissed complaint;

(4) ensure that the person who filed the complaint has an

opportunity to explain the allegations made in the complaint; and

(5) prescribe guidelines concerning the categories of complaints

that require the use of a private investigator and the procedures

for the board to obtain the services of a private investigator.

(b) The board shall:

(1) dispose of all complaints in a timely manner; and

(2) establish a schedule for conducting each phase of a

complaint that is under the control of the board not later than

the 30th day after the date the board receives the complaint.

(c) Each party shall be notified of the projected schedule for

the complaint.

(d) Each party to the complaint must be notified of a change in

the schedule for the complaint not later than the seventh day

after the date the change is made.

(e) The executive director of the board shall notify the board

of a complaint that is unresolved after the time prescribed by

the board for resolving the complaint so that the board may take

necessary action on the complaint.

(f) The board shall maintain a system to promptly and

efficiently act on complaints filed with the board. The board

shall maintain information about parties to the complaint, the

subject matter of the complaint, a summary of the results of the

review or investigation of the complaint, and its disposition.

(g) The board shall make information available describing its

procedures for complaint investigation and resolution.

(h) The board shall periodically notify the complaint parties of

the status of the complaint until final disposition.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1061, Sec. 11, eff. September 1, 2005.

Sec. 502.2041. COMPLAINT COMMITTEE. The board shall appoint at

least one public member to any board committee established to

review a complaint filed with the board or review an enforcement

action against a license holder related to a complaint filed with

the board.

Added by Acts 2005, 79th Leg., Ch.

1061, Sec. 12, eff. September 1, 2005.

Sec. 502.2045. SUBPOENAS. (a) In an investigation of a

complaint filed with the board, the board may request that the

commissioner or the commissioner's designee approve the issuance

of a subpoena. If the request is approved, the board may issue a

subpoena to compel the attendance of a relevant witness or the

production, for inspection or copying, of relevant evidence that

is in this state.

(b) A subpoena may be served personally or by certified mail.

(c) If a person fails to comply with a subpoena, the board,

acting through the attorney general, may file suit to enforce the

subpoena in a district court in Travis County or in the county in

which a hearing conducted by the board may be held.

(d) On finding that good cause exists for issuing the subpoena,

the court shall order the person to comply with the subpoena. The

court may punish a person who fails to obey the court order.

(e) The board may delegate the authority granted under

Subsection (a) to the executive director of the board.

(f) The board shall pay a reasonable fee for photocopies

subpoenaed under this section in an amount not to exceed the

amount the board may charge for copies of its records.

(g) The reimbursement of the expenses of a witness whose

attendance is compelled under this section is governed by Section

2001.103, Government Code.

(h) All information and materials subpoenaed or compiled by the

board in connection with a complaint and investigation are

confidential and not subject to disclosure under Chapter 552,

Government Code, and not subject to disclosure, discovery,

subpoena, or other means of legal compulsion for their release to

anyone other than the board or its employees or agents involved

in discipline of the holder of a license, except that this

information may be disclosed to:

(1) persons involved with the board in a disciplinary action

against the holder of a license;

(2) marriage and family therapist licensing or disciplinary

boards in other jurisdictions;

(3) peer assistance programs approved by the board under Chapter

467, Health and Safety Code;

(4) law enforcement agencies; and

(5) persons engaged in bona fide research, if all

individual-identifying information has been deleted.

(i) The filing of formal charges by the board against a holder

of a license, the nature of those charges, disciplinary

proceedings of the board, and final disciplinary actions,

including warnings and reprimands, by the board are not

confidential and are subject to disclosure in accordance with

Chapter 552, Government Code.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.253(a), eff.

Sept. 1, 2001.

Sec. 502.205. PUBLIC PARTICIPATION. (a) The board shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the board and to speak on

any issue under the board's jurisdiction.

(b) The board shall prepare and maintain a written plan that

describes how a person who does not speak English may be provided

reasonable access to the board's programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER F. LICENSE REQUIREMENTS AND EXEMPTIONS

Sec. 502.251. LICENSE REQUIRED. (a) A person may not practice

as a marriage and family therapist unless the person holds a

license under this chapter or is exempt under Section 502.004.

(b) A person may not use the title "licensed marriage and family

therapist" or "licensed marriage and family therapist associate,"

as appropriate, unless the person is licensed under this chapter.

(c) A person may not use a title that implies that the person is

licensed or certified in marriage and family therapy unless the

person is:

(1) licensed under this chapter; or

(2) authorized to perform marriage and family therapy in the

course and scope of another license issued under a law of this

state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.254(a), eff.

Sept. 1, 2001.

Sec. 502.252. LICENSE APPLICATION. (a) An applicant for a

license must:

(1) file a written application with the board on a form

prescribed by the board; and

(2) pay the appropriate application fee.

(b) To qualify for a license as a licensed marriage and family

therapist associate, a person must:

(1) be at least 18 years of age;

(2) have completed a graduate internship in marriage and family

therapy, or an equivalent internship, as approved by the board;

(3) pass the license examination and jurisprudence examination

determined by the board;

(4) hold a master's or doctoral degree in marriage and family

therapy or in a related mental health field with coursework and

training determined by the board to be substantially equivalent

to a graduate degree in marriage and family therapy from a

regionally accredited institution of higher education or an

institution of higher education approved by the board;

(5) be of good moral character;

(6) have not been convicted of a felony or a crime involving

moral turpitude;

(7) not use drugs or alcohol to an extent that affects the

applicant's professional competency;

(8) not have had a license or certification revoked by a

licensing agency or by a certifying professional organization;

and

(9) not have engaged in fraud or deceit in applying for a

license under this chapter.

(c) An applicant is eligible to apply for a license as a

licensed marriage and family therapist if the person:

(1) meets the requirements of Subsection (b);

(2) after receipt of a degree described by Subsection (b)(4),

has completed two years of work experience in marriage and family

therapist services that includes at least 3,000 hours of clinical

practice of which:

(A) at least 1,500 hours consist of direct clinical services;

and

(B) at least 750 hours consist of direct clinical services to

couples or families; and

(3) has completed, in a manner acceptable to the board, at least

200 hours of supervised provision of direct clinical services by

the applicant, 100 hours of which must be supervised on an

individual basis.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.255(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1061, Sec. 13, eff. September 1, 2005.

Sec. 502.253. APPLICATION REVIEW; ELIGIBILITY EXAMINATION. (a)

The board shall investigate each application and any other

information submitted by the applicant.

(b) Not later than the 90th day after the date the board

receives the completed application from a person seeking a

license as a licensed marriage and family therapist associate,

the board shall notify the applicant whether the application has

been accepted or rejected.

(c) An applicant for a license as a licensed marriage and family

therapist associate is eligible to take the examination if the

applicant:

(1) is enrolled in a graduate internship described by Section

502.252(b)(2) and provides proof to the board that the applicant

is a student in good standing in an educational program described

by Section 502.252(b)(4); or

(2) has completed the internship described by Subdivision (1).

(d) A notice that an application is rejected must state the

reason for the rejection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.255(a), eff.

Sept. 1, 2001.

Sec. 502.254. LICENSE EXAMINATION. (a) Each applicant for a

license under this chapter must pass an examination described by

Section 502.252(b)(3).

(b) An applicant for a license as a licensed marriage and family

therapist associate under Section 502.252(b) must:

(1) file an application on a form prescribed by the board not

later than the 90th day before the date of the examination; and

(2) pay the examination fee set by the Texas Board of Health.

(c) The examination consists of a written examination.

(d) The board shall have any written portion of an examination

validated by an independent testing professional.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.255(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1061, Sec. 14, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1061, Sec. 15, eff. September 1, 2005.

Sec. 502.2541. JURISPRUDENCE EXAMINATION. (a) The board shall

develop and administer at least twice each calendar year a

jurisprudence examination to determine an applicant's knowledge

of this chapter, board rules, and any other applicable laws of

this state affecting the applicant's practice of marriage and

family therapy.

(b) The board shall adopt rules to implement this section,

including rules related to the development and administration of

the examination, examination fees, guidelines for reexamination,

grading the examination, and providing notice of examination

results.

Added by Acts 2005, 79th Leg., Ch.

1061, Sec. 16, eff. September 1, 2005.

Sec. 502.2545. WAIVER OF EXAMINATION FOR CERTAIN APPLICANTS.

(a) The board may waive the requirement that an applicant for a

license as a licensed marriage and family therapist pass the

examination required by Section 502.254 if the applicant:

(1) is a provisional license holder under Section 502.259 and

the board determines that the applicant possesses sufficient

education and professional experience to receive a license

without further examination; or

(2) holds a license issued by another licensing agency in a

profession related to the practice of marriage and family therapy

and the board determines that the applicant possesses sufficient

education and professional experience to receive a license

without satisfying the examination requirements of this chapter.

(b) The board may adopt rules necessary to administer this

section, including rules under Subsection (a)(2) prescribing the

professions that are related to the practice of marriage and

family therapy.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.256(a), eff.

Sept. 1, 2001.

Sec. 502.255. EXAMINATION RESULTS. (a) The board shall notify

each examinee of the results of the examination not later than

the 30th day after the date the examination is administered. If

an examination is graded or reviewed by a national testing

service, the board shall notify each examinee of the results of

the examination not later than the 14th day after the date the

board receives the results from the testing service.

(b) If the notice of examination results graded or reviewed by a

national testing service will be delayed for longer than 90 days

after the examination date, the board shall notify each examinee

of the reason for the delay before the 90th day.

(c) If requested in writing by a person who fails an

examination, the board shall provide to the person an analysis of

the person's performance on the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.256. REEXAMINATION. (a) If an applicant fails an

examination, the applicant may retake the examination by:

(1) paying an additional examination fee; and

(2) retaking the examination not later than the first

anniversary of the date of the unsuccessful examination.

(b) If an applicant fails the examination two or more times, the

board may require the applicant to:

(1) complete additional courses of study designated by the

board; and

(2) present satisfactory evidence of completion of the required

courses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.257. ISSUANCE OF LICENSE. The board shall issue a

license as a licensed marriage and family therapist associate or

licensed marriage and family therapist, as appropriate, to an

applicant who:

(1) complies with the requirements of this chapter;

(2) passes the licensing examination, unless the board exempts

the person from the examination requirement; and

(3) pays the required fees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.257(a), eff.

Sept. 1, 2001.

Sec. 502.258. TEMPORARY LICENSE. (a) The board by rule may

provide for the issuance of a temporary license.

(b) Rules adopted under this section must include a time limit

for temporary licenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.259. PROVISIONAL LICENSE. (a) The board may grant a

provisional license to practice as a marriage and family

therapist in this state without examination to an applicant who

is licensed or otherwise registered as a marriage and family

therapist by another state or jurisdiction if the requirements to

be licensed or registered in the other state or jurisdiction

were, on the date the person was licensed or registered,

substantially equal to the requirements of this chapter.

(b) An applicant for a provisional license must:

(1) be licensed in good standing as a marriage and family

therapist in another state or jurisdiction that has licensing

requirements that are substantially equal to the requirements of

this chapter;

(2) have passed a national or other examination that:

(A) is recognized by the board; and

(B) relates to marriage and family therapy; and

(3) be sponsored by a person licensed by the board with whom the

provisional license holder may practice under this section.

(c) An applicant may be excused from the requirement of

Subsection (b)(3) if the board determines that compliance with

that subsection constitutes a hardship to the applicant.

(d) A provisional license is valid until the date the board

approves or denies the provisional license holder's application

for a license under Section 502.257. The board shall complete

processing of a provisional license holder's application for a

license not later than the 180th day after the date the

provisional license is issued. The board may extend this period

to allow for the receipt and tabulation of pending examination

results.

(e) The board shall issue a license under Section 502.257 to a

provisional license holder if:

(1) the provisional license holder passes the examination

required by Section 502.254;

(2) the board verifies that the provisional license holder

satisfies the academic and experience requirements of this

chapter; and

(3) the provisional license holder satisfies any other license

requirements under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.260. INACTIVE STATUS. (a) The board may place a

license holder's license under this chapter on inactive status if

the holder is not actively engaged in the practice of marriage

and family therapy and the holder submits a written request to

the board before the expiration of the holder's license.

(b) The board shall maintain a list of each license holder whose

license is on inactive status.

(c) A license holder whose license is on inactive status:

(1) is not required to pay an annual renewal fee; and

(2) may not perform an activity regulated under this chapter.

(d) The board shall remove the license holder's license from

inactive status if the person:

(1) notifies the board in writing that the person intends to

return to active practice;

(2) pays an administrative fee; and

(3) complies with educational or other requirements the board

adopts by rule.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.261. DUTIES OF LICENSE HOLDER. (a) A license holder

shall display the license holder's license in a conspicuous

manner in the person's principal place of practice.

(b) Each license holder shall notify the board of the license

holder's current address.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER G. LICENSE RENEWAL

Sec. 502.301. RENEWAL OF LICENSE. (a) A license issued under

this chapter is subject to biennial renewal. The board shall

adopt a system under which licenses expire on various dates

during the year.

(b) The board shall notify each license holder in writing of the

pending license expiration not later than the 30th day before the

date on which the license expires.

(c) A license holder may renew an unexpired license by paying to

the board the required renewal fee before the date the license

expires.

(d) A person whose license has been expired for 90 days or less

may renew the license by paying to the board a fee that is equal

to 1-1/4 times the amount of the renewal fee. If a person's

license has been expired for more than 90 days but less than one

year, the person may renew the license by paying to the board a

fee that is equal to 1-1/2 times the amount of the renewal fee

for the license.

(e) A person whose license has been expired for one year or more

may not renew the license. The person may obtain a new license by

submitting to reexamination and complying with the requirements

and procedures for obtaining an original license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1061, Sec. 17, eff. September 1, 2005.

Sec. 502.302. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE

PRACTITIONER. (a) The board may renew without reexamination an

expired license of a person who was licensed in this state, moved

to another state, and is currently licensed and has been in

practice in the other state for the two years preceding the

application.

(b) The person must pay to the board a fee that is equal to the

amount of the renewal fee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1061, Sec. 18, eff. September 1, 2005.

Sec. 502.303. CONTINUING EDUCATION. (a) The board shall

establish a mandatory continuing education program for license

holders.

(b) The board by rule shall establish:

(1) the minimum number of hours of continuing education required

to renew a license under this chapter; and

(2) a process to evaluate and approve continuing education

courses.

(c) The board may assess the continuing education needs of

license holders and require license holders to attend continuing

education courses specified by the board.

(d) The board shall identify the key factors for the competent

performance by a license holder of the license holder's

professional duties. The board shall implement a procedure to

assess a license holder's participation in continuing education

programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER H. DISCIPLINARY ACTIONS AND PROCEDURES

Sec. 502.351. GROUNDS FOR DISCIPLINARY ACTIONS. The board shall

reprimand a license holder, place on probation a person whose

license has been suspended, refuse to renew a person's license,

or suspend or revoke a holder's license if the person:

(1) is convicted of a misdemeanor involving moral turpitude or a

felony;

(2) obtains or attempts to obtain a license by fraud or

deception;

(3) uses drugs or alcohol to an extent that affects the license

holder's professional competence;

(4) performs professional duties in a grossly negligent manner;

(5) is adjudicated as mentally incompetent by a court;

(6) practices in a manner that is detrimental to the public

health or welfare;

(7) advertises in a manner that tends to deceive or defraud the

public;

(8) has a license or certification revoked by a licensing agency

or a certifying professional organization;

(9) violates this chapter or a rule or code of ethics adopted

under this chapter; or

(10) commits an act for which liability exists under Chapter 81,

Civil Practice and Remedies Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1061, Sec. 19, eff. September 1, 2005.

Sec. 502.352. PROBATION. If a license suspension is probated,

the board may require the license holder to:

(1) report regularly to the board on matters that are the basis

of the probation;

(2) limit practice to the areas prescribed by the board; or

(3) continue or review continuing professional education until

the license holder attains a degree of skill satisfactory to the

board in the areas that are the basis for probation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.353. INFORMAL PROCEEDINGS. (a) The board by rule

shall adopt procedures governing:

(1) informal disposition of a contested case under Section

2001.056, Government Code; and

(2) an informal proceeding held in compliance with Section

2001.054, Government Code.

(b) Rules adopted under this section must:

(1) provide the complainant and the license holder with an

opportunity to be heard; and

(2) require the presence of a member of the board's legal staff,

if the board has a legal staff, or, if the board does not have a

legal staff, an attorney employed by the attorney general to

advise the board or the board's employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.354. HEARING. A license holder is entitled to a

hearing before the State Office of Administrative Hearings before

a sanction is imposed under this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.355. SANCTIONS. (a) The board by rule shall adopt a

broad schedule of sanctions for violations under this chapter.

(b) The State Office of Administrative Hearings shall use the

schedule for a sanction imposed as the result of a hearing

conducted by that office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.356. EMERGENCY SUSPENSION. (a) The board or a

three-member committee of board members designated by the board

shall temporarily suspend the license of a license holder if the

board or committee determines from the evidence or information

presented to it that continued practice by the license holder

would constitute a continuing and imminent threat to the public

welfare.

(b) A license may be suspended under this section without notice

or hearing on the complaint if:

(1) action is taken to initiate proceedings for a hearing before

the State Office of Administrative Hearings simultaneously with

the temporary suspension; and

(2) a hearing is held as soon as practicable under this chapter

and Chapter 2001, Government Code.

(c) The State Office of Administrative Hearings shall hold a

preliminary hearing not later than the 14th day after the date of

the temporary suspension to determine if there is probable cause

to believe that a continuing and imminent threat to the public

welfare still exists. A final hearing on the matter shall be held

not later than the 61st day after the date of the temporary

suspension.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 10, eff. Sept. 1,

2003.

Sec. 502.357. GROUNDS FOR REFUSING RENEWAL. The board may

refuse to renew the license of a person who fails to pay an

administrative penalty imposed under Subchapter I unless

enforcement of the penalty is stayed or a court has ordered that

the administrative penalty is not owed.

Added by Acts 2005, 79th Leg., Ch.

1061, Sec. 20, eff. September 1, 2005.

Sec. 502.358. REFUND. (a) Subject to Subsection (b), the board

may order a license holder to pay a refund to a consumer as

provided in an agreement resulting from an informal settlement

conference instead of or in addition to imposing an

administrative penalty under this chapter.

(b) The amount of a refund ordered as provided in an agreement

resulting from an informal settlement conference may not exceed

the amount the consumer paid to the license holder for a service

regulated by this chapter. The board may not require payment of

other damages or estimate harm in a refund order.

Added by Acts 2005, 79th Leg., Ch.

1061, Sec. 20, eff. September 1, 2005.

SUBCHAPTER I. ADMINISTRATIVE PENALTY

Sec. 502.401. IMPOSITION OF PENALTY. The commissioner may

impose an administrative penalty on a person licensed or

regulated under this chapter who violates this chapter or a rule

or order adopted under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.402. AMOUNT OF PENALTY. (a) The amount of an

administrative penalty may not exceed $5,000 for each violation.

Each day a violation continues or occurs is a separate violation

for purposes of imposing a penalty.

(b) The amount of the penalty shall be based on:

(1) the seriousness of the violation, including:

(A) the nature, circumstances, extent, and gravity of the

prohibited acts; and

(B) the hazard or potential hazard created to the health,

safety, or economic welfare of the public;

(2) the economic harm to property or the environment caused by

the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts made to correct the violation; and

(6) any other matter that justice may require.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1061, Sec. 21, eff. September 1, 2005.

Sec. 502.403. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a)

If the commissioner determines that a violation has occurred, the

commissioner may issue to the board a report stating:

(1) the facts on which the determination is based; and

(2) the commissioner's recommendation on the imposition of the

administrative penalty, including a recommendation on the amount

of the penalty.

(b) Not later than the 14th day after the date the report is

issued, the commissioner shall give written notice of the report

to the person on whom the penalty may be imposed. The notice may

be given by certified mail. The notice must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended penalty; and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.404. PENALTY TO BE PAID OR HEARING REQUESTED. (a) Not

later than the 20th day after the date the person receives the

notice under Section 502.403, the person, in writing, may:

(1) accept the commissioner's determination and recommended

administrative penalty; or

(2) request a hearing on the occurrence of the violation, the

amount of the penalty, or both.

(b) If the person accepts the commissioner's determination and

recommended administrative penalty, the board by order shall

approve the determination and impose the recommended penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.405. HEARING. (a) If the person requests a hearing or

fails to respond in a timely manner to the notice, the department

shall set a hearing and give notice of the hearing to the person.

(b) A hearing examiner designated by the department shall hold

the hearing.

(c) The hearing examiner shall make findings of fact and

conclusions of law and promptly issue to the board a proposal for

a decision as to the occurrence of the violation and the amount

of a proposed administrative penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.406. DECISION BY BOARD. (a) Based on the findings of

fact, conclusions of law, and proposal for decision, the board by

order may determine that:

(1) a violation occurred and impose a penalty; or

(2) a violation did not occur.

(b) The notice of the board's order given to the person under

Chapter 2001, Government Code, must include a statement of the

right of the person to judicial review of the order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.407. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Not later than the 30th day after the date the board's order

becomes final, the person shall:

(1) pay the penalty;

(2) pay the penalty and file a petition for judicial review

contesting the occurrence of the violation, the amount of the

penalty, or both; or

(3) without paying the penalty, file a petition for judicial

review contesting the occurrence of the violation, the amount of

the penalty, or both.

(b) Within the 30-day period, a person who acts under Subsection

(a)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving to the court a supersedeas bond approved by the court

for the amount of the penalty that is effective until all

judicial review of the board's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the commissioner by

certified mail.

(c) If the commissioner receives a copy of an affidavit under

Subsection (b)(2), the commissioner may file with the court a

contest to the affidavit not later than the fifth day after the

date the copy is received.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay enforcement of

the penalty on finding that the alleged facts are true. The

person who files an affidavit has the burden of proving that the

person is unable to pay the penalty or give a supersedeas bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.408. COLLECTION OF PENALTY. If the person does not pay

the administrative penalty and the enforcement of the penalty is

not stayed, the commissioner may refer the matter to the attorney

general for collection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.409. DETERMINATION BY COURT. (a) If a court sustains

the determination that a violation occurred, the court may uphold

or reduce the amount of the administrative penalty and order the

person to pay the full or reduced penalty.

(b) If a court does not sustain the determination that a

violation occurred, the court shall order that an administrative

penalty is not owed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.410. REMITTANCE OF PENALTY AND INTEREST. (a) If,

after judicial review, the administrative penalty is reduced or

not imposed by the court, the court shall, after the judgment

becomes final:

(1) order the appropriate amount, plus accrued interest, be

remitted to the person if the person paid the penalty; or

(2) order the release of the bond in full if the penalty is not

imposed or order the release of the bond after the person pays

the penalty if the person posted a supersedeas bond.

(b) The interest paid under Subsection (a)(1) is the rate

charged on loans to depository institutions by the New York

Federal Reserve Bank. The interest shall be paid for the period

beginning on the date the penalty is paid to the court and ending

on the date the penalty is remitted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.411. ADMINISTRATIVE PROCEDURE. A proceeding under this

subchapter is subject to Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER J. OTHER PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 502.451. INJUNCTION. (a) In addition to any other action

authorized by law, the board or department may institute an

action to enjoin a violation of this chapter.

(b) An action filed under this section must be filed in Travis

County, the county of the defendant's residence, or the county in

which any part of the violation occurred.

(c) The attorney general or the appropriate county or district

attorney shall represent the board or department in an action

under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.452. MONITORING OF LICENSE HOLDER. The board by rule

shall develop a system to ensure that a license holder complies

with this chapter. Rules adopted under this section must include

procedures to:

(1) monitor for compliance a license holder who is ordered by

the board to perform certain acts; and

(2) identify and monitor each license holder who represents a

risk to the public.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.453. CIVIL PENALTY. (a) A person who violates this

chapter or a rule or order adopted by the board under this

chapter is liable for a civil penalty not to exceed $1,000 a day.

(b) At the request of the board or department, the attorney

general shall bring an action to recover a civil penalty

authorized under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.454. CRIMINAL PENALTY. (a) A person required to hold

a license under this chapter commits an offense if the person

knowingly acts as a marriage and family therapist without holding

a license issued under this chapter.

(b) An offense under Subsection (a) is a Class B misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.455. CEASE AND DESIST ORDER. (a) If it appears to the

board that a person who is not licensed under this chapter is

violating this chapter, a rule adopted under this chapter, or

another state statute or rule relating to the practice of

marriage and family therapy, the board after notice and

opportunity for a hearing may issue a cease and desist order

prohibiting the person from engaging in the activity.

(b) A violation of an order under this section constitutes

grounds for imposing an administrative penalty under this

chapter.

Added by Acts 2005, 79th Leg., Ch.

1061, Sec. 22, eff. September 1, 2005.



CHAPTER 503. LICENSED PROFESSIONAL COUNSELORS

OCCUPATIONS CODETITLE 3. HEALTH PROFESSIONSSUBTITLE I. REGULATION OF PSYCHOLOGY AND COUNSELINGCHAPTER 503. LICENSED PROFESSIONAL COUNSELORSSUBCHAPTER A. GENERAL PROVISIONSSec. 503.001. SHORT TITLE. This chapter may be cited as the Licensed Professional Counselor Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.002. GENERAL DEFINITIONS. In this chapter:(1) "Board" means the Texas State Board of Examiners of Professional Counselors.(1-a) "Commissioner" means the commissioner of the department.(2) "Department" means the Department of State Health Services.(3) "Graduate semester hour" means a semester hour or the quarter hour equivalent as defined by regional accrediting educational associations when applied only to domestic training programs.(4) "Licensed professional counselor" means a person who holds a license issued under this chapter and who:(A) represents the person to the public by any title or description of services incorporating the words "licensed counselor" and offers to provide professional counseling services to any individual, couple, family, group, or other entity for compensation, implying that the person offering the services is licensed and trained, experienced, or expert in counseling; or(B) engages in any practice of counseling.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 561, Sec. 1, eff. September 1, 2005.

Sec. 503.003. DEFINITION: PRACTICE OF PROFESSIONAL COUNSELING. (a) In this chapter, "practice of professional counseling" means the application of mental health, psychotherapeutic, and human development principles to:(1) facilitate human development and adjustment throughout life;(2) prevent, assess, evaluate, and treat mental, emotional, or behavioral disorders and associated distresses that interfere with mental health;(3) conduct assessments and evaluations to establish treatment goals and objectives; and(4) plan, implement, and evaluate treatment plans using counseling treatment interventions that include:(A) counseling;(B) assessment;(C) consulting; and(D) referral.(b) In this section:(1) "Assessment" means the selection, administration, scoring, and interpretation of an instrument designed to assess an individual's aptitudes, attitudes, abilities, achievements, interests, personal characteristics, disabilities, and mental, emotional, and behavioral disorders, and the use of methods and techniques for understanding human behavior that may include the evaluation, assessment, and treatment by counseling methods, techniques, and procedures for mental and emotional disorders, alcoholism and substance abuse, and conduct disorders. The term does not include the use of standardized projective techniques or permit the diagnosis of a physical condition or disorder.(2) "Consulting" means applying scientific principles and procedures in counseling and human development to assist in understanding and solving current or potential problems that the person seeking consultation may have with regard to another person, including an individual, group, or organization.(3) "Counseling" means assisting a client through a therapeutic relationship, using a combination of mental health and human development principles, methods, and techniques, including the use of psychotherapy, to achieve the mental, emotional, physical, social, moral, educational, spiritual, or career-related development and adjustment of the client throughout the client's life.(4) "Counseling treatment intervention" means the application of cognitive, affective, behavioral, psychodynamic, and systemic counseling strategies, including strategies for developmental, wellness, and psychological dysfunction that reflect a pluralistic society. The term does not permit or include the diagnosis or treatment of a physical condition or disorder. The term includes:(A) an intervention specifically implemented in the context of a professional counseling relationship;(B) individual, group, or family counseling or psychotherapy;(C) the assessment, evaluation, and treatment of a person with a mental, emotional, or behavioral disorder;(D) guidance and consulting to facilitate normal growth and development, including educational and career development;(E) the use of functional assessment and counseling for a person requesting assistance in adjustment to a disability or handicapping condition;(F) research; and(G) referrals.(5) "Referral" means:(A) evaluating and identifying the needs of a person being counseled to determine the advisability of referral to another specialist;(B) informing the person of that judgment; and(C) communicating to the person to whom the referral is made as requested by the person being counseled or as appropriate.(c) The use of specific methods, techniques, or modalities within the practice of professional counseling is limited to professional counselors appropriately trained in the use of those methods, techniques, or modalities.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.004. PRACTICE OF MEDICINE NOT AUTHORIZED. This chapter does not authorize the practice of medicine as defined by the law of this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.005. APPLICATION OF SUNSET ACT. The Texas State Board of Examiners of Professional Counselors is subject to Chapter 325, Government Code (Texas Sunset Act). Unless continued in existence as provided by that chapter, the board is abolished September 1, 2017.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 561, Sec. 2, eff. September 1, 2005.

SUBCHAPTER B. APPLICATION OF CHAPTERSec. 503.051. COUNSELING FOR GOVERNMENT OR EDUCATIONAL INSTITUTION. This chapter does not apply to an activity, service, or use of an official title by a person employed as a counselor by a federal, state, county, or municipal agency or public or private educational institution if the person is performing counseling or counseling-related activities within the scope of the person's employment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.052. COUNSELOR INTERN. This chapter does not apply to an activity or service of a student, intern, or trainee in counseling pursuing a course of study in counseling in a regionally accredited institution of higher education or training institution if:(1) the activity or service is a part of the supervised course of study; and(2) the person is designated as a "counselor intern."

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.054. COUNSELING BY OTHER LICENSED OR CERTIFIED PROFESSIONAL OR BY RELIGIOUS PRACTITIONER. This chapter does not apply to an activity or service of any of the following persons performing counseling consistent with the law of this state, the person's training, and any code of ethics of the person's profession if the person does not represent the person by any title or description as described by the definition of "licensed professional counselor" in Section 503.002:(1) a member of another profession licensed or certified by this state, including:(A) a physician, registered nurse, psychologist, social worker, marriage and family therapist, chemical dependency counselor, physician assistant, or occupational therapist; or(B) an optometrist engaged in the evaluation and remediation of learning or behavioral disabilities associated with or caused by a defective or abnormal condition of vision; or(2) a recognized religious practitioner, including a Christian Science practitioner recognized by the Church of Christ Scientist as registered and published in the Christian Science Journal.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.055. PERSON LICENSED TO PRACTICE LAW. This chapter does not apply to an activity, service, title, or description of a person licensed to practice law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.056. COUNSELING FOR NONPROFIT ORGANIZATION OR CHARITY. This chapter does not apply to an activity, service, title, or description of a person who is employed as a professional by or who volunteers in the practice of counseling for a public or private nonprofit organization or charity if the person:(1) is accountable to the person's sponsoring organization; and(2) does not use the title or hold the person out to be a licensed counselor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.057. COUNSELING UNDER OTHER CERTIFICATION. This chapter does not apply to an activity, service, title, or description of a person certified by the Commission on Rehabilitation Counselor Certification or the Commission on Certification of Work Adjustment and Vocational Evaluation Specialists who:(1) is performing counseling consistent with state law, the person's training, and any code of ethics of the person's profession; and(2) does not use the title or hold the person out to be a licensed counselor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.059. EXEMPT PERSON VOLUNTARILY LICENSED UNDER CHAPTER. A person otherwise exempt under this subchapter who obtains a license under this chapter is subject to this chapter to the same extent as any other person licensed under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.060. MUSICAL THERAPY SERVICES. This chapter does not apply to an activity, service, title, or description of a person who:(1) is certified by the Certification Board for Music Therapists or listed with the National Music Therapy Registry;(2) performs a music therapy service consistent with:(A) state law;(B) the person's training; and(C) the code of ethics of the person's profession; and(3) does not engage in the use of psychotherapy or use the title of licensed counselor or represent that the person is a licensed counselor.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.258(a), eff. Sept. 1, 2001.

SUBCHAPTER C. TEXAS STATE BOARD OF EXAMINERS OF PROFESSIONAL COUNSELORSSec. 503.101. BOARD MEMBERSHIP. (a) The Texas State Board of Examiners of Professional Counselors consists of nine members appointed by the governor with the advice and consent of the senate as follows:(1) five licensed professional counselor members, at least three of whom are in private practice and at least one of whom is a counselor educator; and(2) four members who represent the public.(b) Appointments to the board shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 561, Sec. 3, eff. September 1, 2005.

Sec. 503.102. MEMBERSHIP QUALIFICATIONS. (a) To be qualified for appointment as a licensed professional counselor member of the board, a person must:(1) be a citizen of the United States and a resident of this state for the 30 months preceding appointment;(2) have engaged in the field of counseling for at least 24 months or 2,000 hours; and(3) be licensed under this chapter.(b) To be qualified for appointment as a public member of the board, a person must:(1) be a citizen of the United States and a resident of this state for the 30 months preceding appointment; and(2) be at least 18 years old.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.103. ELIGIBILITY OF PUBLIC MEMBERS. A person is not eligible for appointment as a public member of the board if:(1) the person is registered, certified, or licensed by an occupational regulatory agency in the field of health care;(2) the person's spouse is registered, certified, or licensed by an occupational regulatory agency in the field of mental health; or(3) the person or the person's spouse:(A) is employed by or participates in the management of a business entity or other organization receiving funds from the board;(B) owns or controls, directly or indirectly, more than a 10 percent interest in a business entity or other organization receiving funds from the board; or(C) uses or receives a substantial amount of funds from the board, other than compensation or reimbursement authorized by law for board membership, attendance, or expenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 561, Sec. 4, eff. September 1, 2005.

Sec. 503.104. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In this section, "Texas trade association" means a cooperative and voluntarily joined statewide association of business or professional competitors in this state designed to assist its members and its industry or profession in dealing with mutual business or professional problems and in promoting their common interest.(b) A person may not be a member of the board and may not be a department employee employed in a "bona fide executive, administrative, or professional capacity," as that phrase is used for purposes of establishing an exemption to the overtime provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.) if:(1) the person is an officer, employee, manager, or paid consultant of a Texas trade association in the field of health care; or(2) the person's spouse is an officer, manager, or paid consultant of a Texas trade association in the field of mental health.(c) A person may not be a member of the board or act as the general counsel to the board or the department if the person is required to register as a lobbyist under Chapter 305, Government Code, because of the person's activities for compensation on behalf of a profession related to the operation of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 561, Sec. 5, eff. September 1, 2005.

Sec. 503.105. TERMS. Board members serve staggered six-year terms with the terms of three members expiring on February 1 of each odd-numbered year. In making an appointment to the board, the governor shall specify which member the new appointee succeeds.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.106. OFFICERS. (a) The governor shall designate a member of the board as presiding officer. The presiding officer serves in that capacity at the will of the governor.(b) The board shall elect an assistant presiding officer to serve as provided by board rule.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.107. GROUNDS FOR REMOVAL. (a) It is a ground for removal from the board that a member:(1) does not have at the time of taking office the qualifications required by Section 503.102;(2) does not maintain during the service on the board the qualifications required by Section 503.102;(3) is ineligible for membership under Section 503.103 or 503.104;(4) cannot, because of illness or disability, discharge the member's duties for a substantial part of the member's term; or(5) is absent from more than half of the regularly scheduled board meetings that the member is eligible to attend during a calendar year without an excuse approved by a majority vote of the board.(b) The validity of an action of the board is not affected by the fact that it is taken when a ground for removal of a member of the board exists.(c) If the executive director has knowledge that a potential ground for removal exists, the executive director shall notify the presiding officer of the board of the potential ground. The presiding officer shall then notify the governor and the attorney general that a potential ground for removal exists. If the potential ground for removal involves the presiding officer, the executive director shall notify the next highest ranking officer of the board, who shall then notify the governor and attorney general that a potential ground for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.260(a), eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 561, Sec. 6, eff. September 1, 2005.

Sec. 503.108. REIMBURSEMENT. A board member may receive reimbursement for expenses as provided by the General Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 561, Sec. 7, eff. September 1, 2005.

Sec. 503.109. MEETINGS. The board shall hold at least two regular meetings each year as provided by board rule.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.110. TRAINING. (a) A person who is appointed to and qualifies for office as a member of the board may not vote, deliberate, or be counted as a member in attendance at a meeting until the person completes a training program that complies with this section.(b) The training program must provide the person with information regarding:(1) this chapter and the board's programs, functions, rules, and budget;(2) the results of the most recent formal audit of the board;(3) the requirements of laws relating to open meetings, public information, administrative procedure, and conflicts-of-interest; and(4) any applicable ethics policies adopted by the board or the Texas Ethics Commission.(c) A person appointed to the board is entitled to reimbursement, as provided by the General Appropriations Act, for the travel expenses incurred in attending the training program regardless of whether the attendance at the program occurs before or after the person qualifies for office.(d) Repealed by Acts 2005, 79th Leg., Ch. 561, Sec. 25(2), eff. September 1, 2005.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 561, Sec. 8, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 561, Sec. 25(2), eff. September 1, 2005.

Sec. 503.111. OFFICIAL OATH. Before assuming the duties of office, each board member shall file with the secretary of state a copy of the constitutional oath of office taken by the member.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. EXECUTIVE DIRECTOR AND OTHER BOARD PERSONNELSec. 503.151. EXECUTIVE DIRECTOR. The commissioner of public health, with the advice and consent of the board, shall appoint an executive director for the board. The executive director must be an employee of the department.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.261(a), eff. Sept. 1, 2001.

Sec. 503.152. POWERS AND DUTIES OF EXECUTIVE DIRECTOR. (a) The executive director serves as the administrator of professional counselor licensing activities for the board. The executive director shall:(1) keep full and accurate minutes of the board's transactions and proceedings;(2) serve as custodian of the board's files and records;(3) prepare and recommend to the board plans and procedures necessary to implement the purposes and objectives of this chapter, including rules and proposals on administrative procedures;(4) exercise general supervision over persons employed by the department in the administration of this chapter;(5) investigate complaints and present formal complaints;(6) attend all board meetings;(7) handle or arrange for the handling of the board's correspondence;(8) conduct or arrange for necessary inspections and investigations;(9) obtain, assemble, or prepare reports and information as directed or authorized by the board; and(10) perform other duties prescribed by this chapter and by the department.(b) The executive director is not entitled to vote at board meetings.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.261(b), eff. Sept. 1, 2001.

Sec. 503.153. PERSONNEL AND FACILITIES. (a) The department shall provide the basic personnel and facilities required to administer this chapter. The department personnel administering this chapter act as agents of the board.(b) The department by agreement may secure services that it considers necessary to administer this chapter and may provide for compensation for those services.(c) The department may employ on a full-time or part-time basis the professional consultants, technical assistants, and employees necessary to administer this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.154. DIVISION OF RESPONSIBILITIES. The board shall develop and implement policies that clearly separate the policymaking responsibilities of the board and the management responsibilities of the executive director and staff of the department.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 561, Sec. 9, eff. September 1, 2005.

Sec. 503.155. QUALIFICATIONS AND STANDARDS OF CONDUCT INFORMATION. The board shall provide, as often as necessary, to its members and employees information regarding their:(1) qualifications for office or employment under this chapter; and(2) responsibilities under applicable laws relating to standards of conduct for state officers or employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER E. BOARD POWERS AND DUTIESSec. 503.201. GENERAL POWERS AND DUTIES. (a) The board shall:(1) determine the qualifications and fitness of an applicant for a license, license renewal, or provisional license;(2) examine for, deny, approve, issue, revoke, suspend, suspend on an emergency basis, place on probation, and renew the license of an applicant or license holder under this chapter;(3) adopt and publish a code of ethics;(4) by rule adopt a list of authorized counseling methods or practices that a license holder may undertake or perform; and(5) adopt an official seal.(b) The board may request and shall receive the assistance of a state educational institution or other state agency.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.202. FEES. (a) The board by rule shall establish fees for the board's services in amounts reasonable and necessary to cover the costs of administering this chapter without accumulating an unnecessary surplus.(b) The board may not set a fee that existed on September 1, 1993, in an amount less than the amount of that fee on that date.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.203. GENERAL RULEMAKING AUTHORITY. (a) The board shall adopt rules necessary to administer this chapter.(b) The board shall conduct hearings on the rules adopted under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.204. RULES RESTRICTING ADVERTISING OR COMPETITIVE BIDDING. (a) The board may not adopt rules restricting advertising or competitive bidding by a license holder except to prohibit false, misleading, or deceptive practices.(b) The board may not include in rules to prohibit false, misleading, or deceptive practices by a license holder a rule that:(1) restricts the license holder's use of any advertising medium;(2) restricts the license holder's personal appearance or use of the license holder's voice in an advertisement;(3) relates to the size or duration of an advertisement by the license holder; or(4) restricts the license holder's advertisement under a trade name.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.2045. RULES ON CONSEQUENCES OF CRIMINAL CONVICTION. (a) The board shall adopt rules necessary to comply with Chapter 53.(b) In its rules under this section, the board shall list the specific offenses for which a conviction would constitute grounds for the board to take action under Section 53.021.

Added by Acts 2005, 79th Leg., Ch. 561, Sec. 10, eff. September 1, 2005.

Sec. 503.205. DELEGATION TO COMMITTEE. The board may delegate a function or activity required by this chapter to a committee of board members on a permanent or temporary basis if the board agrees to the delegation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 561, Sec. 11, eff. September 1, 2005.

Sec. 503.206. ANNUAL REPORT OF BOARD ACTIVITIES. As part of the report required by Section 11.017, Health and Safety Code, the Texas Board of Health shall include a report about the activities of the Texas State Board of Examiners of Professional Counselors during the preceding fiscal year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.207. LICENSE HOLDER REGISTRY. (a) Each year the board shall prepare a registry of persons licensed under this chapter. The registry must include listings of any specializations permitted by law or by board rule. The registry shall be made available on request to a license holder, another state agency, or a member of the public.(b) A person licensed under this chapter shall inform the board of the person's current address at all times.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.208. COMPETENT PERFORMANCE OF PROFESSIONAL DUTIES. The board shall identify the key factors for the competent performance by a license holder of the license holder's professional duties.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.209. BOARD DUTIES REGARDING COMPLAINTS. (a) The board by rule shall:(1) adopt a form to standardize information concerning complaints made to the board; and(2) prescribe information to be provided to a person when the person files a complaint with the board.(b) The board shall provide reasonable assistance to a person who wishes to file a complaint with the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.210. USE OF TECHNOLOGY. The board shall implement a policy requiring the board to use appropriate technological solutions to improve the board's ability to perform its functions. The policy must ensure that the public is able to interact with the board on the Internet.

Added by Acts 2005, 79th Leg., Ch. 561, Sec. 12, eff. September 1, 2005.

Sec. 503.211. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE RESOLUTION POLICY. (a) The board shall develop and implement a policy to encourage the use of:(1) negotiated rulemaking procedures under Chapter 2008, Government Code, for the adoption of board rules; and(2) appropriate alternative dispute resolution procedures under Chapter 2009, Government Code, to assist in the resolution of internal and external disputes under the board's jurisdiction.(b) The board's procedures relating to alternative dispute resolution must conform, to the extent possible, to any model guidelines issued by the State Office of Administrative Hearings for the use of alternative dispute resolution by state agencies.(c) The board shall designate a trained person to:(1) coordinate the implementation of the policy adopted under Subsection (a);(2) serve as a resource for any training needed to implement the procedures for negotiated rulemaking or alternative dispute resolution; and(3) collect data concerning the effectiveness of those procedures, as implemented by the board.

Added by Acts 2005, 79th Leg., Ch. 561, Sec. 12, eff. September 1, 2005.

SUBCHAPTER F. PUBLIC INTEREST INFORMATION AND COMPLAINT PROCEDURESSec. 503.251. PUBLIC INTEREST INFORMATION. (a) The board shall prepare and disseminate consumer information that describes the regulatory functions of the board and the procedures by which consumer complaints are filed with and resolved by the board.(b) The board shall make the information available to the public and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.252. COMPLAINTS. (a) The board by rule shall establish methods by which consumers and service recipients are notified of the name, mailing address, and telephone number of the board for the purpose of directing complaints to the board. The board may provide for that notice:(1) on each registration form, application, or written contract for services of a person regulated under this chapter;(2) on a sign prominently displayed in the place of business of each person regulated under this chapter; or(3) in a bill for service provided by a person regulated under this chapter.(b) The board shall list with its regular telephone number any toll-free telephone number established under other state law that may be called to present a complaint about a health professional.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.253. RECORDS OF COMPLAINTS. (a) The board shall maintain a system to promptly and efficiently act on complaints filed with the board. The board shall maintain:(1) information about the parties to the complaint and the subject matter of the complaint;(2) a summary of the results of the review or investigation of the complaint; and(3) information about the disposition of the complaint.(b) The board shall make information available describing its procedures for complaint investigation and resolution.(c) The board shall periodically notify the parties of the status of the complaint until final disposition of the complaint.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 561, Sec. 13, eff. September 1, 2005.

Sec. 503.254. GENERAL RULES REGARDING COMPLAINT INVESTIGATION AND DISPOSITION. The board shall adopt rules concerning the investigation of a complaint filed with the board. The rules must:(1) distinguish between categories of complaints;(2) ensure that complaints are not dismissed without appropriate consideration;(3) require that the board be advised of a complaint that is dismissed and that a letter be sent to the person who filed the complaint explaining the action taken on the dismissed complaint;(4) ensure that the person who files a complaint has an opportunity to explain the allegations made in the complaint; and(5) prescribe guidelines concerning the categories of complaints that require the use of a private investigator and the procedures for the board to obtain the services of a private investigator.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.2545. SUBPOENAS. (a) In an investigation of a complaint filed with the board, the board may request that the commissioner of public health or the commissioner's designee approve the issuance of a subpoena. If the request is approved, the board may issue a subpoena to compel the attendance of a relevant witness or the production, for inspection or copying, of relevant evidence that is in this state.(b) A subpoena may be served personally or by certified mail.(c) If a person fails to comply with a subpoena, the board, acting through the attorney general, may file suit to enforce the subpoena in a district court in Travis County or in the county in which a hearing conducted by the board may be held.(d) On finding that good cause exists for issuing the subpoena, the court shall order the person to comply with the subpoena. The court may punish a person who fails to obey the court order.(e) The board may delegate the authority granted under Subsection (a) to the executive director.(f) The board shall pay a reasonable fee for photocopies subpoenaed under this section in an amount not to exceed the amount the board may charge for copies of its records.(g) The reimbursement of the expenses of a witness whose attendance is compelled under this section is governed by Section 2001.103, Government Code.(h) All information and materials subpoenaed or compiled by the board in connection with a complaint and investigation are confidential and not subject to disclosure under Chapter 552, Government Code, and not subject to disclosure, discovery, subpoena, or other means of legal compulsion for their release to anyone other than the board or its employees or agents involved in discipline of the holder of a license, except that this information may be disclosed to:(1) persons involved with the board in a disciplinary action against the holder of a license;(2) professional counselor licensing or disciplinary boards in other jurisdictions;(3) peer assistance programs approved by the board under Chapter 467, Health and Safety Code;(4) law enforcement agencies; and(5) persons engaged in bona fide research, if all individual-identifying information has been deleted.(i) The filing of formal charges by the board against a holder of a license, the nature of those charges, disciplinary proceedings of the board, and final disciplinary actions, including warnings and reprimands, by the board are not confidential and are subject to disclosure in accordance with Chapter 552, Government Code.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.265(a), eff. Sept. 1, 2001.

Sec. 503.255. DISPOSITION OF COMPLAINT. (a) The board shall:(1) dispose of each complaint in a timely manner; and(2) establish a schedule for conducting each phase of a complaint that is under the control of the board not later than the 30th day after the date the board receives the complaint.(b) Each party shall be notified of the projected time requirements for pursuing the complaint. The board shall notify each party to the complaint of any change in the schedule established under Subsection (a)(2) not later than the seventh day after the date the change is made.(c) The executive director shall notify the board of a complaint that is not resolved within the time prescribed by the board for resolving the complaint.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.262(a), eff. Sept. 1, 2001.

Sec. 503.2555. COMPLAINT COMMITTEE. The board shall appoint at least one public member to any board committee established to review a complaint filed with the board or review an enforcement action against a license holder related to a complaint filed with the board.

Added by Acts 2005, 79th Leg., Ch. 561, Sec. 14, eff. September 1, 2005.

Sec. 503.256. PUBLIC PARTICIPATION. (a) The board shall develop and implement policies that provide the public with a reasonable opportunity to appear before the board and to speak on any issue under the board's jurisdiction.(b) The board shall prepare and maintain a written plan that describes how a person who does not speak English may be provided reasonable access to the board's programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER G. LICENSE REQUIREMENTSSec. 503.301. LICENSE REQUIRED. A person may not engage in the practice of professional counseling unless the person is:(1) licensed under this chapter; or(2) exempt from this chapter under Subchapter B.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.302. QUALIFICATIONS FOR LICENSE. (a) A person qualifies for a license under this chapter if the person:(1) is at least 18 years old;(2) has a master's or doctoral degree in counseling or a related field;(3) has successfully completed a graduate degree at a regionally accredited institution of higher education and the number of graduate semester hours required by board rule, which may not be less than 48 hours and must include 300 clock hours of supervised practicum that:(A) is primarily counseling in nature; and(B) meets the specific academic course content and training standards established by the board;(4) has completed the number of supervised experience hours required by board rule, which may not be less than 3,000 hours working in a counseling setting that meets the requirements established by the board after the completion of the graduate program described by Subdivision (3);(5) except as provided by Subsection (b), passes the license examination and jurisprudence examination required by this chapter;(6) submits an application as required by the board, accompanied by the required application fee; and(7) meets any other requirement prescribed by the board.(b) Repealed by Acts 2005, 79th Leg., Ch. 561, Sec. 25(3), eff. September 1, 2005.(c) Repealed by Acts 2005, 79th Leg., Ch. 561, Sec. 25(3), eff. September 1, 2005.(d) In establishing the standards described by Subsection (a)(3)(B), the board shall review and consider the standards as developed by the appropriate professional association.(e) The board may require the statements on a license application to be made under oath.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.263(a), eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 561, Sec. 15, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 561, Sec. 25(3), eff. September 1, 2005.

Sec. 503.303. SPECIALIZATION IN ART THERAPY. (a) A person qualifies for a license as a professional counselor with a specialization in art therapy if the person:(1) meets the requirements for a license under Section 503.302;(2) holds:(A) a master's or doctoral degree in art therapy that includes at least 700 hours of supervised practicum from an accredited institution; or(B) a master's degree in a counseling-related field if the person has completed at least:(i) 21 semester hours of sequential course work in the history, theory, and practice of art therapy; and(ii) 700 hours of supervised practicum from an accredited institution;(3) completes the following postgraduate experience in addition to the requirements of Subdivision (2) under the supervision of a licensed professional counselor with a specialization in art therapy:(A) at least 1,000 client contact hours, if the applicant holds a degree described by Subdivision (2)(A); or(B) at least 2,000 client contact hours, if the applicant holds a degree described by Subdivision (2)(B); and(4) demonstrates successful completion of the national Certification Examination in Art Therapy of the Art Therapy Credentials Board.(b) The board shall accept an individual course from an art therapy program accredited through the American Art Therapy Association as satisfying the education requirements under Section 503.302(a)(3) if at least 75 percent of the course content is substantially equivalent to the content of a course required by board rule.(c) Repealed by Acts 2005, 79th Leg., Ch. 561, Sec. 25(4), eff. September 1, 2005.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 561, Sec. 25(4), eff. September 1, 2005.

Sec. 503.304. REVIEW OF APPLICATION. (a) Not later than the 30th day before the examination date, after investigation of a license application and review of other evidence submitted, the board shall notify the applicant that the application and evidence submitted are:(1) satisfactory and accepted; or(2) unsatisfactory and rejected.(b) If the board rejects an application, the board shall state in the notice the reasons for the rejection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.305. LICENSE EXAMINATION. (a) The board shall administer examinations to determine the competence of qualified applicants at least twice each calendar year.(b) The board shall contract with a nationally recognized testing organization to develop and administer a written professional counselor licensing examination to applicants who apply for a license under this chapter.(c) Repealed by Acts 2005, 79th Leg., Ch. 561, Sec. 25(5), eff. September 1, 2005.(d) Repealed by Acts 2005, 79th Leg., Ch. 561, Sec. 25(5), eff. September 1, 2005.(e) Repealed by Acts 2005, 79th Leg., Ch. 561, Sec. 25(5), eff. September 1, 2005.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 561, Sec. 16, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 561, Sec. 25(5), eff. September 1, 2005.

Sec. 503.3055. JURISPRUDENCE EXAMINATION. (a) The board shall develop and administer at least twice each calendar year a jurisprudence examination to determine an applicant's knowledge of this chapter, board rules, and any other applicable laws of this state affecting the applicant's professional counseling practice.(b) The board shall adopt rules to implement this section, including rules related to the development and administration of the examination, examination fees, guidelines for reexamination, grading the examination, and providing notice of examination results.

Added by Acts 2005, 79th Leg., Ch. 561, Sec. 17, eff. September 1, 2005.

Sec. 503.306. EXAMINATION RESULTS. (a) The board shall notify each examinee of the examination results not later than the 30th day after the date on which the examination is administered. If an examination is graded or reviewed by a national testing service, the board shall notify each examinee of the examination results not later than the 14th day after the date the board receives the results from the testing service.(b) If the notice of the examination results graded or reviewed by a national testing service will be delayed for more than 90 days after the examination date, the board shall notify the examinee of the reason for the delay before the 90th day.(c) If requested in writing by a person who fails an examination, the board shall provide to the person an analysis of the person's performance on the examination.(d) Notwithstanding the other provisions of this section, the board may notify an applicant of the applicant's examination results in the manner provided in a contract between the board and a testing organization selected by the board under Section 503.305.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 561, Sec. 18, eff. September 1, 2005.

Sec. 503.307. REEXAMINATION. (a) An applicant who fails an examination may reapply and take a subsequent examination.(b) An applicant who has failed two successive examinations may not reapply for another examination before:(1) the second anniversary of the date of the last examination taken by the applicant; or(2) the date the applicant has satisfactorily completed nine graduate semester hours in the applicant's weakest portion of the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.308. TEMPORARY LICENSE. (a) The board by rule may provide for the issuance of a temporary license. Rules adopted under this subsection must provide a time limit for the period a temporary license is valid.(b) The board by rule may adopt a system under which a temporary license may be issued to a person who:(1) meets all of the academic requirements for licensing; and(2) enters into a supervisory agreement with a supervisor approved by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.310. PROVISIONAL LICENSE. (a) On application and payment of applicable fees, the board may issue a provisional license to a person who holds a license as a counselor or art therapist issued by another state or by a jurisdiction acceptable to the board.(b) An applicant for a provisional license must:(1) be licensed in good standing as a counselor or art therapist in another state, territory, or jurisdiction that has licensing requirements substantially equivalent to the requirements of this chapter;(2) have passed the required license examination; and(3) be sponsored by a person licensed under this chapter with whom the applicant may practice under a provisional license.(c) An applicant is not required to comply with Subsection (b)(3) if the board determines that compliance with that subsection is a hardship to the applicant.(d) A provisional license is valid until the date the board approves or denies the provisional license holder's application for a license under Section 503.311.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 561, Sec. 19, eff. September 1, 2005.

Sec. 503.311. ISSUANCE OF LICENSE TO PROVISIONAL LICENSE HOLDER. (a) The board shall issue a license to the holder of a provisional license who applies for a license if:(1) the board verifies that the applicant has the academic and experience requirements for a regular license under this chapter; and(2) the applicant satisfies any other license requirements under this chapter.(b) The board must complete the processing of a provisional license holder's application for a license not later than the later of:(1) the 180th day after the date the provisional license is issued; or(2) the date licenses are issued following completion of the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.312. INACTIVE STATUS. (a) On request of a person licensed under this chapter, the board shall place the person's license on inactive status.(b) A person whose license is inactive:(1) foregoes the licensing rights granted under this chapter; and(2) is not required to pay a license renewal fee or any penalty fee.(c) A person whose license is inactive may apply to reactivate the license. The board shall reactivate the license if the applicant:(1) pays a license fee;(2) is not in violation of this chapter when the applicant applies to reactivate the license; and(3) fulfills the requirements provided by board rule for the holder of an inactive license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.313. RETIREMENT STATUS. The board by rule may adopt a system for placing a person licensed under this chapter on retirement status.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.314. DISPLAY AND SURRENDER OF LICENSE CERTIFICATE. (a) A person licensed under this chapter shall display the person's license certificate in an appropriate and public manner.(b) A license certificate issued by the board is the property of the board and must be surrendered on demand.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER H. LICENSE RENEWALSec. 503.351. RENEWAL; ELIGIBILITY. A person licensed under this chapter may renew the license biennially if the person:(1) is not in violation of this chapter when the person applies for renewal; and(2) fulfills the continuing education requirements established by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 561, Sec. 20, eff. September 1, 2005.

Sec. 503.352. LICENSE EXPIRATION DATE. The board shall adopt a system under which licenses expire on various dates during the year. On renewal of the license on the expiration date, the total license renewal fee is payable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.264(a), eff. Sept. 1, 2001.

Sec. 503.353. NOTICE OF LICENSE EXPIRATION. Not later than the 30th day before the expiration date of a person's license, the board shall send written notice of the impending license expiration to the person at the person's last known address according to the board's records.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.354. PROCEDURE FOR RENEWAL. (a) A license holder is responsible for renewing the license before the expiration date of the license.(b) A person may renew an unexpired license by paying the required renewal fee to the board before the expiration date of the license.(c) A person whose license has been expired for 90 days or less may renew the license by paying to the board a fee that is equal to 1-1/4 times the amount of the renewal fee.(d) If a person's license has been expired for more than 90 days but less than one year, the person may renew the license by paying to the board a fee that is equal to 1-1/2 times the amount of the renewal fee.(e) A person whose license has been expired for one year or more may not renew the license. The person may obtain a new license by complying with the requirements and procedures for obtaining an original license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 561, Sec. 21, eff. September 1, 2005.

Sec. 503.355. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE PRACTITIONER. The board may renew without reexamination an expired license of a person who was licensed in this state, moved to another state, and is currently licensed and has been in practice in the other state for the two years preceding the date the person applied for renewal. The person must pay to the board a fee that is equal to the amount of the license examination fee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.356. CONTINUING EDUCATION. (a) The board by rule shall establish a minimum number of hours of continuing education required to renew a license under this chapter.(b) The board may:(1) assess the continuing education needs of license holders; and(2) require license holders to attend continuing education courses specified by the board.(c) The board by rule shall develop a process to evaluate and approve continuing education courses.(d) The board shall implement a procedure to assess a license holder's participation in continuing education programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER I. DISCIPLINARY PROCEDURESSec. 503.401. DISCIPLINARY ACTIONS. (a) A person licensed under this chapter is subject to disciplinary action under this section if the person:(1) violates this chapter or a rule or code of ethics adopted by the board;(2) commits an act for which the license holder would be liable under Chapter 81, Civil Practice and Remedies Code;(3) is legally committed to an institution because of mental incompetence from any cause; or(4) directly or indirectly offers to pay or agrees to accept remuneration to or from any person for securing or soliciting a patient or patronage.(b) If a person is subject to disciplinary action under this section, the board shall:(1) revoke or suspend the person's license, including a suspension on an emergency basis;(2) refuse to renew the person's license;(3) suspend the person's license and place the person on probation with the license suspension probated; or(4) reprimand the person.(c) If a license suspension is probated, the board may require the license holder to:(1) report regularly to the board on matters that are the basis of the probation;(2) limit the license holder's practice to the areas prescribed by the board; or(3) continue or review continuing professional education until the license holder attains a degree of skill satisfactory to the board in those areas that are the basis of the probation.(d) A license holder is entitled to a hearing conducted by the State Office of Administrative Hearings before a sanction is imposed under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.402. SCHEDULE OF SANCTIONS. (a) The board by rule shall adopt a broad schedule of sanctions for violations under this chapter.(b) The State Office of Administrative Hearings shall use the schedule for any sanction imposed under this chapter as the result of a hearing conducted by that office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.403. TEMPORARY LICENSE SUSPENSION. (a) The board or a three-member committee of board members designated by the board shall temporarily suspend the license of a license holder if the board or committee determines from the evidence or information presented to it that continued practice by the license holder would constitute a continuing and imminent threat to the public welfare.(b) A license may be suspended under this section without notice or hearing on the complaint if:(1) action is taken to initiate proceedings for a hearing before the State Office of Administrative Hearings simultaneously with the temporary suspension; and(2) a hearing is held as soon as practicable under this chapter and Chapter 2001, Government Code.(c) The State Office of Administrative Hearings shall hold a preliminary hearing not later than the 14th day after the date of the temporary suspension to determine if there is probable cause to believe that a continuing and imminent threat to the public welfare still exists. A final hearing on the matter shall be held not later than the 61st day after the date of the temporary suspension.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.404. INFORMAL PROCEDURES. (a) The board by rule shall adopt procedures governing:(1) informal disposition of a contested case under Section 2001.056, Government Code; and(2) an informal proceeding held in compliance with Section 2001.054(c), Government Code.(b) Rules adopted under Subsection (a) must:(1) provide the complainant and the license holder an opportunity to be heard; and(2) require the presence of a representative of the attorney general or the department's legal staff to advise the board or the board's employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.405. MONITORING OF LICENSE HOLDER. (a) The board by rule shall develop a system for monitoring a license holder's compliance with this chapter.(b) The rules must include procedures to:(1) monitor for compliance a license holder who is ordered by the board to perform certain acts; and(2) identify and monitor license holders who represent a risk to the public.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.406. APPLICATION OF ADMINISTRATIVE PROCEDURE LAW. A proceeding to revoke or suspend a license and an appeal from the proceeding is governed by Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.407. REFUND. (a) Subject to Subsection (b), the board may order a license holder to pay a refund to a consumer as provided in an agreement resulting from an informal settlement conference instead of or in addition to imposing an administrative penalty under this chapter.(b) The amount of a refund ordered as provided in an agreement resulting from an informal settlement conference may not exceed the amount the consumer paid to the license holder for a service regulated by this chapter. The board may not require payment of other damages or estimate harm in a refund order.

Added by Acts 2005, 79th Leg., Ch. 561, Sec. 22, eff. September 1, 2005.

SUBCHAPTER J. PENALTIES AND ENFORCEMENT PROVISIONSSec. 503.451. INJUNCTION. (a) The board or the department may institute in its own name an action to enjoin a violation of this chapter. An action under this section is in addition to any other action authorized by law.(b) The attorney general or the appropriate county or district attorney shall represent the board in an action under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.452. CRIMINAL OFFENSES. (a) A person commits an offense if the person knowingly:(1) engages in the practice of professional counseling without holding a license under this chapter;(2) represents the person by the title "Licensed Professional Counselor" or "Licensed Counselor" without holding a license under this chapter;(3) represents the person by the title "Licensed Professional Counselor -- Art Therapist," "Art Therapist," or by the initials "L.P.C. -- A.T." or "A.T." without:(A) holding a license with a specialization in art therapy under Section 503.303; or(B) holding a license under Section 503.309; or(4) uses any title, words, letters, or abbreviations that imply that the person is licensed under this chapter if the person is not licensed under this chapter.(b) An offense under this section is a Class B misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.453. REPORT OF ALLEGED OFFENSE. The board shall notify the appropriate prosecuting attorney of an alleged offense committed under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 503.454. CEASE AND DESIST ORDER. (a) If it appears to the board that a person who is not licensed under this chapter is violating this chapter, a rule adopted under this chapter, or another state statute or rule relating to the practice of professional counseling, the board after notice and opportunity for a hearing may issue a cease and desist order prohibiting the person from engaging in the activity.(b) A violation of an order under this section constitutes grounds for imposing an administrative penalty under this chapter.

Added by Acts 2005, 79th Leg., Ch. 561, Sec. 23, eff. September 1, 2005.

SUBCHAPTER K. ADMINISTRATIVE PENALTYSec. 503.501. IMPOSITION OF ADMINISTRATIVE PENALTY. The board may impose an administrative penalty on a person licensed under this chapter who violates this chapter or a rule or order adopted under this chapter.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 11, eff. Sept. 1, 2003.

Sec. 503.502. AMOUNT OF ADMINISTRATIVE PENALTY. (a) The amount of the administrative penalty may not be less than $50 or more than $5,000 for each violation. Each day a violation continues or occurs is a separate violation for the purpose of imposing a penalty.(b) The amount shall be based on:(1) the seriousness of the violation, including the nature, circumstances, extent, and gravity of the violation;(2) the economic harm caused by the violation;(3) the history of previous violations;(4) the amount necessary to deter a future violation;(5) efforts to correct the violation; and(6) any other matter that justice may require.(c) The board by rule shall adopt an administrative penalty schedule based on the criteria listed in Subsection (b) for violations of this chapter or board rules to ensure that the amounts of penalties imposed are appropriate to the violation. The board shall provide the administrative penalty schedule to the public on request.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 11, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 561, Sec. 24, eff. September 1, 2005.

Sec. 503.503. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a) If the commissioner of public health or the commissioner's designee determines that a violation occurred, the commissioner or the designee may issue to the board a report stating:(1) the facts on which the determination is based; and(2) the commissioner's or the designee's recommendation on the imposition of an administrative penalty, including a recommendation on the amount of the penalty.(b) Within 14 days after the date the report is issued, the commissioner of public health or the commissioner's designee shall give written notice of the report to the person. The notice must:(1) include a brief summary of the alleged violation;(2) state the amount of the recommended administrative penalty; and(3) inform the person of the person's right to a hearing on the occurrence of the violation, the amount of the penalty, or both.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 11, eff. Sept. 1, 2003.

Sec. 503.504. PENALTY TO BE PAID OR HEARING REQUESTED. (a) Within 10 days after the date the person receives the notice, the person in writing may:(1) accept the determination and recommended administrative penalty of the commissioner of public health or the commissioner's designee; or(2) make a request for a hearing on the occurrence of the violation, the amount of the penalty, or both.(b) If the person accepts the determination and recommended penalty of the commissioner of public health or the commissioner's designee, the board by order shall approve the determination and impose the recommended penalty.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 11, eff. Sept. 1, 2003.

Sec. 503.505. HEARING. (a) If the person requests a hearing or fails to respond in a timely manner to the notice, the commissioner of public health or the commissioner's designee shall set a hearing and give written notice of the hearing to the person.(b) An administrative law judge of the State Office of Administrative Hearings shall hold the hearing.(c) The administrative law judge shall make findings of fact and conclusions of law and promptly issue to the board a proposal for a decision about the occurrence of the violation and the amount of a proposed administrative penalty.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 11, eff. Sept. 1, 2003.

Sec. 503.506. DECISION BY BOARD. (a) Based on the findings of fact, conclusions of law, and proposal for decision, the board by order may determine that:(1) a violation occurred and impose an administrative penalty; or(2) a violation did not occur.(b) The notice of the board's order given to the person must include a statement of the right of the person to judicial review of the order.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 11, eff. Sept. 1, 2003.

Sec. 503.507. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a) Within 30 days after the date the board's order becomes final, the person shall:(1) pay the administrative penalty; or(2) file a petition for judicial review contesting the occurrence of the violation, the amount of the penalty, or both.(b) Within the 30-day period prescribed by Subsection (a), a person who files a petition for judicial review may:(1) stay enforcement of the penalty by:(A) paying the penalty to the court for placement in an escrow account; or(B) giving the court a supersedeas bond approved by the court that:(i) is for the amount of the penalty; and(ii) is effective until all judicial review of the board's order is final; or(2) request the court to stay enforcement of the penalty by:(A) filing with the court a sworn affidavit of the person stating that the person is financially unable to pay the penalty and is financially unable to give the supersedeas bond; and(B) giving a copy of the affidavit to the commissioner of public health or the commissioner's designee by certified mail.(c) If the commissioner of public health or the commissioner's designee receives a copy of an affidavit under Subsection (b)(2), the commissioner or the designee may file with the court, within five days after the date the copy is received, a contest to the affidavit.(d) The court shall hold a hearing on the facts alleged in the affidavit as soon as practicable and shall stay the enforcement of the penalty on finding that the alleged facts are true. The person who files an affidavit has the burden of proving that the person is financially unable to pay the penalty and to give a supersedeas bond.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 11, eff. Sept. 1, 2003.

Sec. 503.508. COLLECTION OF PENALTY. (a) If the person does not pay the administrative penalty and the enforcement of the penalty is not stayed, the penalty may be collected.(b) The attorney general may sue to collect the penalty.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 11, eff. Sept. 1, 2003.

Sec. 503.509. DETERMINATION BY COURT. (a) If the court sustains the determination that a violation occurred, the court may uphold or reduce the amount of the administrative penalty and order the person to pay the full or reduced amount of the penalty.(b) If the court does not sustain the finding that a violation occurred, the court shall order that a penalty is not owed.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 11, eff. Sept. 1, 2003.

Sec. 503.510. REMITTANCE OF PENALTY AND INTEREST. (a) If the person paid the administrative penalty and if the amount of the penalty is reduced or the penalty is not upheld by the court, the court shall order, when the court's judgment becomes final, that the appropriate amount plus accrued interest be remitted to the person.(b) The interest accrues at the rate charged on loans to depository institutions by the New York Federal Reserve Bank.(c) The interest shall be paid for the period beginning on the date the penalty is paid and ending on the date the penalty is remitted.(d) If the person gave a supersedeas bond and the penalty is not upheld by the court, the court shall order, when the court's judgment becomes final, the release of the bond.(e) If the person gave a supersedeas bond and the amount of the penalty is reduced, the court shall order the release of the bond after the person pays the reduced amount.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 11, eff. Sept. 1, 2003.

Sec. 503.511. ADMINISTRATIVE PROCEDURE. A proceeding under this subchapter is a contested case under Chapter 2001, Government Code.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 11, eff. Sept. 1, 2003.



CHAPTER 504. CHEMICAL DEPENDENCY COUNSELORS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE I. REGULATION OF PSYCHOLOGY AND COUNSELING

CHAPTER 504. CHEMICAL DEPENDENCY COUNSELORS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 504.001. DEFINITIONS. In this chapter:

(1) "Certified clinical supervisor" means a person certified in

accordance with Section 504.1521.

(2) "Chemical dependency counseling" means assisting an

individual or group to:

(A) develop an understanding of chemical dependency problems;

(B) define goals; and

(C) plan action reflecting the individual's or group's interest,

abilities, and needs as affected by claimed or indicated chemical

dependency problems.

(3) "Chemical dependency counselor" means a person licensed

under this chapter.

(4) "Clinical training institution" means a person registered

with the department in accordance with Section 504.1521 to

supervise a counselor intern.

(5) "Commissioner" means the commissioner of state health

services.

(6) "Counselor intern" means a person registered with the

department in accordance with Section 504.1515.

(7) "Department" means the Department of State Health Services.

(8) "Executive commissioner" means the executive commissioner of

the Health and Human Services Commission.

(9) "Peer assistance program" means a program approved by the

department under Section 504.057.

(10) "Person" means an individual, corporation, partnership,

association, or other business or professional entity.

(11) "Practice of chemical dependency counseling" means

providing or offering to provide chemical dependency counseling

services involving the application of the principles, methods,

and procedures of the chemical dependency counseling profession.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1172, Sec. 1, eff. Sept. 1,

2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 1, eff. September 1, 2007.

Sec. 504.002. EXEMPTIONS; APPLICABILITY. (a) A person is

exempt from this chapter if the person does not:

(1) directly or indirectly represent to the public that the

person is licensed under this chapter; and

(2) use any name, title, or designation indicating that the

person is licensed under this chapter.

(b) This chapter does not apply to an activity or service of a

person who:

(1) is employed as a counselor by a federal institution and is

providing chemical dependency counseling within the scope of the

person's employment;

(2) except as provided by Section 504.1515, is a student,

intern, or trainee pursuing a supervised course of study in

counseling at a regionally accredited institution of higher

education or training institution, if the person:

(A) is designated as a "counselor intern"; and

(B) is engaging in the activity or providing the service as part

of the course of study;

(3) is not a resident of this state, if the person:

(A) engages in the activity or provides the service in this

state for not more than 30 days during any year; and

(B) is authorized to engage in the activity or provide the

service under the law of the state of the person's residence;

(4) is a licensed physician, psychologist, professional

counselor, or social worker;

(5) is a religious leader of a congregation providing pastoral

chemical dependency counseling within the scope of the person's

duties;

(6) is working for or providing counseling with a program exempt

under Subchapter C, Chapter 464, Health and Safety Code; or

(7) is a school counselor certified by the State Board for

Educator Certification.

(c) A person exempt under this section who obtains a license

under this chapter is subject to this chapter to the same extent

as any other person who obtains a license under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1107, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 2, eff. September 1, 2007.

SUBCHAPTER B. POWERS AND DUTIES OF EXECUTIVE COMMISSIONER AND

DEPARTMENT

Sec. 504.051. GENERAL POWERS AND DUTIES OF EXECUTIVE

COMMISSIONER. The executive commissioner shall:

(1) adopt rules as necessary for the performance of its duties

under this chapter;

(2) establish standards of conduct and ethics for persons

licensed under this chapter; and

(3) establish any additional criteria for peer assistance

programs for chemical dependency counselors that the executive

commissioner determines necessary.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 3, eff. September 1, 2007.

Sec. 504.0515. GENERAL POWERS AND DUTIES OF DEPARTMENT. The

department shall:

(1) enforce rules as necessary for the performance of its duties

under this chapter; and

(2) ensure strict compliance with and enforcement of this

chapter.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 3, eff. September 1, 2007.

Sec. 504.052. DISCRIMINATION PROHIBITED. In taking an action or

making a decision under this chapter, the executive commissioner,

commissioner, and department shall do so without regard to the

sex, race, religion, national origin, color, or political

affiliation of the person affected. For purposes of this

section, taking an action or making a decision under this chapter

includes:

(1) considering a license application;

(2) conducting an examination;

(3) adopting or enforcing a rule; and

(4) conducting a disciplinary proceeding.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 3, eff. September 1, 2007.

Sec. 504.053. FEES; ACCOUNT. (a) The executive commissioner

shall set application, examination, license renewal, and other

fees in amounts sufficient to cover the costs of administering

this chapter. The amount of the license renewal fee may not

exceed $200.

(b) General revenue taxes may not be used to administer this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 3, eff. September 1, 2007.

Sec. 504.054. COLLECTION ACTION. A district court in Travis

County has exclusive jurisdiction of an action to collect an

obligation owed to the department, including an administrative

penalty assessed under Subchapter G.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 3, eff. September 1, 2007.

Sec. 504.055. OFFICIAL ROSTER. (a) The department may prepare

and publish a roster showing the name and address, as reflected

by the department's records, of each chemical dependency

counselor.

(b) If the department publishes a roster under this section, the

department shall mail a copy of the roster to each person

licensed by the department and shall file a copy of the roster

with the secretary of state.

(c) A person's name and address may appear in the roster only if

each fee assessed against the person under this chapter is

current and paid in full at the time the roster is sent to the

printer or publisher.

(d) The department may charge a fee for the roster published

under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 3, eff. September 1, 2007.

Sec. 504.056. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The executive commissioner may not adopt a rule

restricting advertising or competitive bidding by a person

regulated by the department under this chapter except to prohibit

a false, misleading, or deceptive practice.

(b) The executive commissioner may not include in rules adopted

under this chapter a rule that:

(1) restricts the person's use of any advertising medium;

(2) restricts the person's personal appearance or use of the

person's voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

person; or

(4) restricts the person's advertisement under a trade name.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 3, eff. September 1, 2007.

Sec. 504.057. APPROVAL OF PEER ASSISTANCE PROGRAMS. (a) The

department shall approve one or more peer assistance programs

established by the department or a professional association in

accordance with Chapter 467, Health and Safety Code, from which

persons licensed under this chapter may seek assistance.

(b) The department shall approve a peer assistance program that:

(1) meets the minimum criteria established by the executive

commissioner or department under Chapter 467, Health and Safety

Code;

(2) meets any additional criteria established by the executive

commissioner or department for chemical dependency counselors

licensed under this chapter; and

(3) is designed to assist a chemical dependency counselor whose

ability to perform a professional service is impaired by abuse of

or dependency on drugs or alcohol.

(c) The department shall maintain a list of approved peer

assistance programs for licensed chemical dependency counselors

on the department's Internet website.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 3, eff. September 1, 2007.

SUBCHAPTER C. PUBLIC INTEREST INFORMATION AND

COMPLAINT PROCEDURES

Sec. 504.101. CONSUMER INTEREST INFORMATION. (a) The

department shall prepare information of consumer interest

describing the regulatory functions of the department and the

procedures by which consumer complaints are filed with and

resolved by the department.

(b) The department shall make the information available to the

public and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 3, eff. September 1, 2007.

Sec. 504.102. CONSUMER INFORMATION FOR FILING COMPLAINTS. Each

person licensed under this chapter shall display prominently at

all times in the person's place of business a sign containing:

(1) the name, mailing address, and telephone number of the

department; and

(2) a statement informing a consumer that a complaint against a

person licensed under this chapter may be directed to the

department.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 3, eff. September 1, 2007.

Sec. 504.103. RECORDS OF COMPLAINTS. (a) The department shall

keep information about each complaint filed with the department.

The information must include:

(1) the date the complaint is received;

(2) the name of the complainant;

(3) the subject matter of the complaint;

(4) a record of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) for a complaint for which the department took no action, an

explanation of the reason the complaint was closed without

action.

(b) The department shall keep an information file about each

complaint filed with the department that the department has

authority to resolve.

(c) The department, at least quarterly and until final

disposition of the complaint, shall notify the person filing the

complaint and each person or entity that is the subject of the

complaint of the status of the complaint unless the notice would

jeopardize an undercover investigation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 3, eff. September 1, 2007.

SUBCHAPTER D. LICENSE AND REGISTRATION REQUIREMENTS

Sec. 504.151. LICENSE REQUIRED; USE OF TITLE. (a) A person may

not engage in the practice of chemical dependency counseling

unless the person is licensed as a chemical dependency counselor

under this chapter.

(b) A person, other than a person licensed under this chapter or

exempt from the application of this chapter, may not use:

(1) the term "chemical dependency counselor" or any combination,

variation, or abbreviation of that term as a professional,

business, or commercial identification, name, title, or

representation; or

(2) any letter, abbreviation, work symbol, slogan, sign, or any

combination or variation likely to create the impression that the

person is authorized to practice chemical dependency counseling

or is a licensed chemical dependency counselor.

(c) Unless a person is engaged in the practice of chemical

dependency counseling in accordance with this chapter, the person

may not:

(1) hold the person out to the public as engaged in the practice

of chemical dependency counseling;

(2) offer chemical dependency counseling services, including

offering those services under an assumed, trade, business,

professional, partnership, or corporate name or title; or

(3) use the term "licensed chemical dependency counselor," the

abbreviation "LCDC," or any combination or variation of that term

or abbreviation in connection with the person's practice.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 504.1511. OTHER CERTIFICATIONS INCLUDED ON LICENSE. A

license issued under this chapter must include an area on which a

license holder may apply an adhesive label issued by the Texas

Certification Board of Addiction Professionals with the

designation and expiration date of any other related

certification held by the license holder that is approved by the

International Certification Reciprocity Consortium or another

entity approved by the department.

Added by Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 4, eff. September 1, 2007.

Sec. 504.1515. COUNSELOR INTERNS. (a) A person seeking a

license as a chemical dependency counselor shall register with

the department as a counselor intern by submitting, in a form

acceptable to the department, the following:

(1) an application fee and a background investigation fee;

(2) a completed, signed, dated, and notarized application on a

form prescribed by the department;

(3) a recent full-face wallet-sized photograph of the applicant;

(4) two sets of fingerprints completed in accordance with

department instructions on cards issued by the department;

(5) documentation verifying the applicant successfully

completed:

(A) 270 total hours of approved curricula described by Section

504.152(3)(A); and

(B) 300 hours of approved supervised field work practicum

described by Section 504.152(3)(C); and

(6) documentation verifying the applicant received a high school

diploma or its equivalent.

(b) The department may obtain criminal history record

information relating to a counselor intern or an applicant for

registration as a counselor intern from the Department of Public

Safety and the Federal Bureau of Investigation.

Acts 2003, 78th Leg., ch. 1172, Sec. 3, eff. Sept. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 5, eff. September 1, 2007.

Sec. 504.152. ELIGIBILITY REQUIREMENTS. (a) To be eligible for

a license under this chapter, a person must:

(1) be at least 18 years of age;

(2) hold an associate degree or a more advanced degree;

(3) have completed:

(A) 135 hours, or nine semester hours, specific to substance

abuse disorders and treatment and an additional 135 hours, or

nine semester hours, specific or related to chemical dependency

counseling;

(B) 4,000 hours of approved supervised experience working with

chemically dependent persons; and

(C) 300 hours of approved supervised field work practicum;

(4) provide two letters of reference from chemical dependency

counselors;

(5) pass a written examination approved by the department;

(6) submit a case presentation to the test administrator;

(7) pass an oral examination approved by the department;

(8) be determined by the department to be worthy of the public

trust and confidence;

(9) successfully complete the chemical dependency counselor

examination under Section 504.156;

(10) sign a written agreement to comply with the standards of

ethics approved by the department; and

(11) provide to the department written assurance that the

applicant has access to a peer assistance program.

(b) The department may waive the requirement under Subsection

(a)(11) if the department determines that a peer assistance

program is not reasonably available to the license holder.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1172, Sec. 4, eff. Sept. 1,

2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 5, eff. September 1, 2007.

Sec. 504.1521. SUPERVISED WORK EXPERIENCE. (a) A counselor

intern shall obtain the supervised work experience required under

Section 504.152 that is obtained in this state at a clinical

training institution or under the supervision of a certified

clinical supervisor.

(b) The executive commissioner shall adopt rules necessary to:

(1) register clinical training institutions that meet the

criteria established by the executive commissioner, commissioner,

or department to protect the safety and welfare of the people of

this state; and

(2) certify clinical supervisors who hold certification

credentials approved by the department or by a person designated

by the department, such as the International Certification and

Reciprocity Consortium or another person that meets the criteria

established by the executive commissioner, commissioner, or

department to protect the safety and welfare of the people of

this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 6, eff. September 1, 2008.

Sec. 504.1525. CERTAIN GROUNDS FOR LICENSE, REGISTRATION, OR

CERTIFICATION REFUSAL; EXCEPTION. (a) Except as provided by

Subsection (b), the department may not issue a license,

registration, or certification under this chapter to an applicant

who has been:

(1) convicted or placed on community supervision during the five

years preceding the date of application in any jurisdiction for

an offense equal to a Class B misdemeanor specified by executive

commissioner rule;

(2) convicted or placed on community supervision in any

jurisdiction for an offense equal to or greater than a Class A

misdemeanor specified by executive commissioner rule; or

(3) found to be incapacitated by a court on the basis of a

mental defect or disease.

(b) The department may issue a license to a person convicted or

placed on community supervision in any jurisdiction for a drug or

alcohol offense described by Subsection (a)(1) or (2) if the

department determines that the applicant has successfully

completed participation in an approved peer assistance program.

(c) Subsection (a) does not apply to an applicant who has, with

respect to Subsection (a)(1) or (2), received a full pardon based

on the person's wrongful conviction or, with respect to

Subsection (a)(3), been found by a court to no longer be

incapacitated.

Added by Acts 2001, 77th Leg., ch. 1107, Sec. 3, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 7, eff. September 1, 2007.

Sec. 504.153. ALTERNATIVE QUALIFICATIONS AND EVIDENCE OF LICENSE

REQUIREMENT SATISFACTION. (a) An applicant is exempt from the

requirements of Sections 504.152(3)(A) and (C) if the applicant

holds a baccalaureate degree or a more advanced degree in:

(1) chemical dependency counseling; or

(2) psychology, sociology, or any other related program approved

by the department.

(b) On presentation of documentation by an applicant who holds a

degree described by Subsection (a), the department may waive any

portion of the requirement established by Section 504.152(3)(B)

that the department determines has been satisfied as evidenced by

the documentation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1172, Sec. 5, eff. Sept. 1,

2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 7, eff. September 1, 2007.

Sec. 504.155. LICENSE APPLICATION. (a) An application for a

license under this chapter must:

(1) be on a form prescribed and furnished by the department; and

(2) contain a statement made under oath of the applicant's

education, experience, and other qualifications established by

the department as required for a license under this chapter.

(b) The department may require additional information regarding

the quality, scope, and nature of the experience and competence

of the applicant if the department determines that a person's

application lacks sufficient information for consideration by the

department.

(c) The department may obtain criminal history record

information relating to an applicant for a license under this

chapter from the Department of Public Safety and the Federal

Bureau of Investigation. The department may deny an application

for a license if the applicant fails to provide two complete sets

of fingerprints on a form prescribed by the department.

(d) The issuance of a license by the department is conditioned

on the receipt by the department of the applicant's criminal

history record information.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1107, Sec. 4, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 7, eff. September 1, 2007.

Sec. 504.156. LICENSE EXAMINATION. (a) At least twice each

year, the department may prepare and administer or contract with

an organization approved by the International Certification

Reciprocity Consortium to prepare and administer an examination

to determine the qualifications of an applicant for a license

under this chapter. The examination shall be conducted as

determined by the department and in a manner that is fair and

impartial to and takes into consideration each school or system

of chemical dependency counseling.

(b) An examiner may know an applicant only by number until after

the examination has been graded and the licenses have been

granted or denied.

(c) The scope and content of the examination must be sufficient

to ensure professional competence in keeping with the highest

standards of the chemical dependency counseling profession.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 8, eff. September 1, 2007.

Sec. 504.157. EXAMINATION RESULTS; REEXAMINATION. (a) The

department shall notify each examinee of the results of the

examination not later than the 45th day after the date the

examination is administered.

(b) If requested by an applicant who fails the examination, the

department shall furnish the applicant with an analysis of the

applicant's performance on the examination.

(c) An applicant who fails the examination may take a subsequent

examination on payment of the required examination fee.

(d) The executive commissioner by rule shall establish the

criteria under which an applicant may take a subsequent

examination under Subsection (c).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 949, Sec. 1, eff. June 14,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 9, eff. September 1, 2007.

Sec. 504.158. PROVISIONAL LICENSE. (a) The department may

issue a provisional license to an applicant who is licensed in

another state. An applicant for a provisional license under this

section must:

(1) be licensed in good standing as a chemical dependency

counselor at least two years in another state or country that has

licensing requirements substantially equivalent to the

requirements of this chapter;

(2) have passed a national or other examination recognized by

the department relating to the practice of chemical dependency

counseling; and

(3) be sponsored by a person licensed by the department under

this chapter with whom the provisional license holder may

practice.

(b) The department may waive the requirement of Subsection

(a)(3) if the department determines that compliance with that

subsection would constitute a hardship to the applicant.

(c) The department may establish a fee for a provisional license

in an amount reasonable and necessary to cover the cost of

issuing the license.

(d) A provisional license is valid until the date the department

approves or denies the provisional license holder's application

for a license under Section 504.159.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 9, eff. September 1, 2007.

Sec. 504.159. ISSUANCE OF LICENSE TO PROVISIONAL LICENSE HOLDER.

(a) The department shall issue a license under this chapter to

a provisional license holder who satisfies the eligibility

requirements established by Section 504.152. When issuing a

license under this subsection, the department may waive the

requirements established by Sections 504.152(6), (7), and (9).

(b) The department shall complete the processing of a

provisional license holder's application for a license not later

than the 180th day after the date the provisional license is

issued. The department may extend the 180-day period if the

department has not received information necessary to determine

whether the applicant is eligible for a license as provided by

Subsection (a).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 9, eff. September 1, 2007.

Sec. 504.160. ISSUANCE OF LICENSE TO CERTAIN OUT-OF-STATE

APPLICANTS. (a) The department may, on application and payment

of the appropriate fee, issue a license to a person who is

licensed or certified by another state as a chemical dependency

counselor if the department determines that the license or

certificate requirements of that state are substantially

equivalent to the requirements of this chapter.

(b) The department may waive any license requirement for an

applicant with a license or certificate issued by another state

with which this state has a reciprocity agreement.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 9, eff. September 1, 2007.

Sec. 504.161. CRIMINAL HISTORY RECORD INFORMATION. (a) The

department may obtain criminal history record information as

provided by Section 411.1105, Government Code, and consider that

information in determining a person's license, registration, or

certification status under this chapter.

(b) The department may charge a person on whom criminal history

record information is sought a fee in an amount set by the

department as reasonably necessary to cover the costs of

administering this section. A fee collected under this

subsection may be appropriated only to the department to

administer this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 9, eff. September 1, 2007.

SUBCHAPTER E. LICENSE EXPIRATION AND RENEWAL

Sec. 504.201. LICENSE EXPIRATION. (a) A license issued under

this chapter expires on the second anniversary of the date of

issuance. The executive commissioner by rule shall adopt a

system under which licenses expire on various dates during the

year.

(b) A person may not engage in activities that require a license

if the person's license has expired and is not renewed as

provided by this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 10, eff. September 1, 2007.

Sec. 504.202. NOTICE OF LICENSE EXPIRATION AND REQUIREMENTS TO

RENEW. Not later than the 31st day before the expiration date of

a person's license, the department shall send to the license

holder at the license holder's last known address according to

department records written notice of:

(1) the impending license expiration;

(2) the amount of the renewal fee; and

(3) any continuing education required to renew the license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 11, eff. September 1, 2007.

Sec. 504.2025. CERTAIN GROUNDS FOR REFUSAL TO RENEW LICENSE,

REGISTRATION, OR CERTIFICATION. (a) Except as provided by

Subsection (b), the department shall refuse to renew a license,

registration, or certification under this chapter on receipt of

information from the Department of Public Safety or another law

enforcement agency that the person has been convicted, placed on

community supervision, or found to be incapacitated as described

by Section 504.1525.

(b) The department may renew a license under this chapter if the

department determines that the person has successfully completed

participation in an approved peer assistance program subsequent

to the conviction or placement on community supervision for an

offense described by Section 504.1525(b).

Added by Acts 2001, 77th Leg., ch. 1107, Sec. 5, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 11, eff. September 1, 2008.

Sec. 504.2026. REFUSAL TO RENEW LICENSE: ACCESS TO PEER

ASSISTANCE PROGRAM. (a) Except as provided by Subsection (b),

the department may not renew a license under this chapter unless

the license holder provides to the department written

documentation that the license holder has access to an approved

peer assistance program.

(b) The department may waive the requirement of Subsection (a)

if the department determines that a peer assistance program is

not reasonably available to the license holder.

Added by Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 12, eff. September 1, 2007.

Sec. 504.203. LICENSE RENEWAL. (a) A person who is otherwise

eligible to renew a license may renew an unexpired license by

paying the required renewal fee to the department before the

expiration date of the license.

(b) If the person's license has been expired for 90 days or

less, the person may renew the license by paying to the

department a fee in an amount equal to one and one-half times the

required renewal fee.

(c) If the person's license has been expired for more than 90

days but less than one year, the person may renew the license by

paying to the department a fee in an amount equal to two times

the required renewal fee.

(d) If the person's license has been expired for one year or

more, the person may not renew the license. The person may obtain

a new license by submitting to reexamination and complying with

the requirements and procedures for obtaining an original

license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 13, eff. September 1, 2007.

Sec. 504.204. RENEWAL OF EXPIRED LICENSE OF OUT-OF-STATE

PRACTITIONER. (a) The department may renew without

reexamination an expired license of a person who was licensed in

this state, moved to another state, and is currently licensed and

has been in practice in the other state for the two years

preceding the date the person applies for renewal.

(b) The person must pay to the department a fee in an amount

equal to two times the required renewal fee for the license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 14, eff. September 1, 2007.

Sec. 504.205. CONTINUING EDUCATION REQUIREMENTS. (a) The

department shall recognize, prepare, or administer a continuing

education program for chemical dependency counselors. The

executive commissioner by rule shall provide for the

administration of the continuing education requirements

established under this section.

(b) As a prerequisite for renewal of a license issued under this

chapter, a license holder, other than a license holder subject to

Subsection (c), must participate in the continuing education

program and complete continuing education hours in each two-year

licensing period as follows:

(1) 40 hours if the license holder holds an associate's or

bachelor's degree; and

(2) 24 hours if the license holder holds a master's degree or a

more advanced degree.

(c) A license holder must complete at least 24 hours of

continuing education in each two-year licensing period as a

requirement for renewal of the license if the license holder is

also licensed as:

(1) a licensed master social worker under Chapter 505;

(2) a licensed marriage and family therapist under Chapter 502;

(3) a licensed professional counselor under Chapter 503;

(4) a physician practicing medicine under Subtitle B; or

(5) a psychologist under Chapter 501.

(d) Except for the number of hours required, the executive

commissioner may not adopt a rule under Subsection (a) that

distinguishes between the continuing education requirements for a

license holder subject to Subsection (b) and a license holder

subject to Subsection (c).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.266(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 15, eff. September 1, 2007.

Sec. 504.206. CONTINUING EDUCATION RELATING TO HIV, HEPATITIS C,

AND SEXUALLY TRANSMITTED DISEASES. (a) The continuing education

required under Section 504.205 must include six hours of training

during each two-year licensing period relating to HIV, hepatitis

C, and sexually transmitted diseases.

(b) The department shall recognize, prepare, or administer a

training component that satisfies the requirement of Subsection

(a) for use in continuing education for chemical dependency

counselors.

(c) The training component must address HIV, hepatitis C, and

sexually transmitted diseases in the context of chemical

dependency counseling and must provide information relating to

the special needs of persons with positive test results,

including the importance of prevention, early intervention, and

treatment and recognition of psychosocial needs. The training

component must prepare a chemical dependency counselor to provide

appropriate information to educate clients about HIV, hepatitis

C, and sexually transmitted diseases.

(d) In developing the training component, the department may, to

the extent appropriate, consider the training course relating to

hepatitis C developed by the department under Section 94.002,

Health and Safety Code.

Added by Acts 2001, 77th Leg., ch. 194, Sec. 1, eff. May 21,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 16, eff. September 1, 2007.

SUBCHAPTER F. DISCIPLINARY PROCEEDINGS

Sec. 504.251. GROUNDS FOR LICENSE, REGISTRATION, OR

CERTIFICATION DENIAL OR DISCIPLINARY ACTION. The department

shall refuse to issue a license, registration, or certification

issued by the department to an applicant, refuse to renew a

license, registration, or certification holder's license,

registration, or certification issued by the department, or take

disciplinary action against the holder of a license,

registration, or certification issued by the department if the

applicant or license, registration, or certification holder:

(1) violates or assists another to violate this chapter or a

rule adopted under this chapter;

(2) circumvents or attempts to circumvent this chapter or a rule

adopted under this chapter;

(3) directly or indirectly participates in a plan to evade this

chapter or a rule adopted under this chapter;

(4) has a license to practice chemical dependency counseling in

another jurisdiction refused, suspended, or revoked for a reason

that the department determines would constitute a violation of

this chapter or a rule adopted under this chapter;

(5) engages in false, misleading, or deceptive conduct as

defined by Section 17.46, Business & Commerce Code;

(6) engages in conduct that discredits or tends to discredit the

profession of chemical dependency counseling;

(7) directly or indirectly reveals a confidential communication

made to the person by a client or recipient of services, except

as required by law;

(8) refuses to perform an act or service the person is licensed,

registered, or certified to perform under this chapter on the

basis of the client's or recipient's age, sex, race, religion,

national origin, color, or political affiliation; or

(9) commits an act for which liability exists under Chapter 81,

Civil Practice and Remedies Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 17, eff. September 1, 2007.

Sec. 504.252. DISCIPLINARY POWERS OF DEPARTMENT. (a) On a

determination that grounds exist to deny a license, registration,

or certification issued by the department or license,

registration, or certification renewal issued by the department

or to take disciplinary action against the holder of a license,

registration, or certification issued by the department, the

department may:

(1) refuse to issue or renew a license, registration, or

certification;

(2) revoke or suspend a license, registration, or certification;

(3) place on probation a license, registration, or certification

holder whose license, registration, or certification is

suspended; or

(4) reprimand a license, registration, or certification holder.

(b) If the department places on probation a license,

registration, or certification holder whose license,

registration, or certification issued by the department is

suspended, the department may require the license, registration,

or certification holder to:

(1) report regularly to the department on matters that are the

basis of the probation;

(2) limit practice to the areas prescribed by the department; or

(3) continue or review professional education until the license,

registration, or certification holder attains a degree of skill

satisfactory to the department in the areas that are the basis of

the probation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 17, eff. September 1, 2007.

Sec. 504.2525. SUMMARY LICENSE, REGISTRATION, OR CERTIFICATION

SUSPENSION. (a) The department shall suspend the license,

registration, or certification issued by the department of a

license, registration, or certification holder if the department

receives written notice from the Department of Public Safety or

another law enforcement agency that the license, registration, or

certification holder has been charged, indicted, placed on

deferred adjudication, community supervision, or probation, or

convicted of an offense described by Section 504.1525.

(b) To initiate a proceeding to take action under Subsection

(a), the department must serve notice on the license,

registration, or certification holder. The notice must:

(1) state the grounds for summary suspension; and

(2) be personally served on the license, registration, or

certification holder or sent to the license, registration, or

certification holder by certified or registered mail, return

receipt requested, to the license, registration, or certification

holder's mailing address as it appears in the department's

records.

(c) The suspension is effective at the time notice is served.

The license, registration, or certification holder is entitled to

appeal the suspension as provided by Section 504.255.

Added by Acts 2001, 77th Leg., ch. 1107, Sec. 6, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 17, eff. September 1, 2007.

Sec. 504.253. COMPLAINT AND INVESTIGATION. (a) A person may

file a complaint with the department alleging a violation of this

chapter. The complaint must be in writing and under oath.

(b) The department shall provide to the person filing the

complaint and to each person or entity that is the subject of the

complaint the department's policies and procedures pertaining to

complaint investigation and resolution.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 17, eff. September 1, 2007.

Sec. 504.254. RIGHT TO ADMINISTRATIVE HEARING. (a) If the

department proposes to suspend, revoke, or refuse to renew a

person's license, registration, or certification issued by the

department, the person is entitled to a hearing conducted by the

State Office of Administrative Hearings.

(b) Procedures for disciplinary action are governed by Chapter

2001, Government Code. Rules of practice adopted by the

executive commissioner under Section 2001.004, Government Code,

applicable to the proceedings for a disciplinary action may not

conflict with rules adopted by the State Office of Administrative

Hearings.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 17, eff. September 1, 2007.

Sec. 504.255. APPEAL OF CERTAIN DENIALS, REFUSALS TO RENEW, AND

SUSPENSIONS. (a) A person whose license, registration, or

certification application is denied under Section 504.1525, whose

license, registration, or certification renewal is refused under

Section 504.2025, or whose license, registration, or

certification is suspended under Section 504.2525 may appeal the

denial, refusal to renew, or suspension on the grounds that:

(1) the sole basis for the department's determination is a

conviction or placement on community supervision for an offense

described by Section 504.1525; and

(2) sufficient time, as determined by executive commissioner

rule, has expired since the date of the conviction or placement.

(b) A proceeding under this section is governed by Chapter 2001,

Government Code.

(c) After a hearing under this section, the department may

determine that the person is entitled to a license, registration,

or certification under this chapter.

Added by Acts 2001, 77th Leg., ch. 1107, Sec. 7, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 17, eff. September 1, 2007.

SUBCHAPTER G. ADMINISTRATIVE PENALTY

Sec. 504.301. IMPOSITION OF PENALTY. The department may impose

an administrative penalty on a person who violates this chapter

or a rule adopted under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 18, eff. September 1, 2007.

Sec. 504.302. AMOUNT OF PENALTY. (a) The amount of the

administrative penalty may not exceed $1,000 for each violation.

Each day of a continuing violation is a separate violation.

(b) The amount of the penalty shall be based on:

(1) the seriousness of the violation;

(2) the history of previous violations;

(3) the amount necessary to deter a future violation;

(4) efforts made to correct the violation; and

(5) any other matter that justice requires.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 504.303. NOTICE OF VIOLATION AND PENALTY. If, after

investigation of a possible violation and the facts surrounding

the possible violation, the department determines that a

violation occurred, the department shall give written notice of

the violation to the person alleged to have committed the

violation. The notice must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the proposed administrative penalty; and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 18, eff. September 1, 2007.

Sec. 504.304. PENALTY TO BE PAID OR HEARING REQUESTED. (a) Not

later than the 20th day after the date the person receives the

notice under Section 504.303, the person may:

(1) accept the department's determination and proposed

administrative penalty; or

(2) make a written request for a hearing on that determination.

(b) If the person accepts the department's determination, the

commissioner or the commissioner's designee by order shall

approve the determination and assess the proposed penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 18, eff. September 1, 2007.

Sec. 504.305. HEARING. (a) If the person requests a hearing in

a timely manner, the department shall set a hearing and give

written notice of the hearing to the person.

(b) The department may employ a hearings examiner for this

purpose.

(c) The hearings examiner shall:

(1) make findings of fact and conclusions of law; and

(2) promptly issue to the commissioner or the commissioner's

designee a proposal for decision as to the occurrence of the

violation and the amount of any proposed administrative penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 18, eff. September 1, 2007.

Sec. 504.306. DECISION BY DEPARTMENT. (a) Based on the

findings of fact, conclusions of law, and recommendations of the

hearings examiner, the commissioner or the commissioner's

designee by order may determine that:

(1) a violation occurred and assess an administrative penalty;

or

(2) a violation did not occur.

(b) The department shall give notice of the order to the person.

The notice must include:

(1) separate statements of the findings of fact and conclusions

of law;

(2) the amount of any penalty assessed; and

(3) a statement of the person's right to judicial review of the

order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 18, eff. September 1, 2007.

Sec. 504.307. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Not later than the 30th day after the date the department's order

becomes final, the person shall:

(1) pay the administrative penalty;

(2) pay the penalty and file a petition for judicial review

contesting the fact of the violation, the amount of the penalty,

or both; or

(3) without paying the penalty, file a petition for judicial

review contesting the fact of the violation, the amount of the

penalty, or both.

(b) Within the 30-day period, a person who acts under Subsection

(a)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving to the court a supersedeas bond approved by the court

that:

(i) is for the amount of the penalty; and

(ii) is effective until judicial review of the order is final;

or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the department by

certified mail.

(c) If the department receives a copy of an affidavit under

Subsection (b)(2), the department may file with the court a

contest to the affidavit not later than the fifth day after the

date the copy is received.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay enforcement of

the penalty on finding that the alleged facts are true. The

person who files an affidavit has the burden of proving that the

person is financially unable to pay the penalty and to give a

supersedeas bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 18, eff. September 1, 2007.

Sec. 504.308. DETERMINATION BY COURT. (a) If the court

sustains the determination that a violation occurred, the court

may uphold or reduce the amount of the administrative penalty and

order the person to pay the full or reduced penalty.

(b) If the court does not sustain the determination that a

violation occurred, the court shall order that a penalty is not

owed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 504.309. REMITTANCE OF PENALTY AND INTEREST. (a) If after

judicial review the administrative penalty is reduced or not

imposed by the court, the court shall, after the judgment becomes

final:

(1) order that the appropriate amount be remitted to the person

if the person paid the penalty, plus accrued interest if the

person paid the penalty under Section 504.307(a)(2); or

(2) order the release of the bond in full if the penalty is not

imposed or order the release of the bond after the person pays

the penalty imposed if the person posted a supersedeas bond.

(b) The interest paid under Subsection (a)(1) is the rate

charged on loans to depository institutions by the New York

Federal Reserve Bank. The interest shall be paid for the period

beginning on the date the penalty is paid and ending on the date

the penalty is remitted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 504.310. COLLECTION OF PENALTY. (a) In this section,

"reasonable expenses and costs" includes expenses incurred by the

department and the attorney general in the investigation,

initiation, or prosecution of an action, including reasonable

investigative costs, court costs, attorney's fees, witness fees,

and deposition expenses.

(b) If the person does not pay the administrative penalty and

the enforcement of the penalty is not stayed under Section

504.307, the department may refer the matter to the attorney

general for collection of the penalty.

(c) The department may assess reasonable expenses and costs

against a person in an administrative hearing if, as a result of

the hearing, an administrative penalty is assessed against the

person. The person shall pay expenses and costs assessed under

this subsection not later than the 30th day after the date the

order of the commissioner or the commissioner's designee

requiring the payment of expenses and costs is final. The

department may refer the matter to the attorney general for

collection of expenses and costs.

(d) If the attorney general brings an action against a person to

enforce an administrative penalty assessed under this chapter and

the person is found liable for the administrative penalty, the

attorney general may recover, on behalf of the attorney general

and the department, reasonable expenses and costs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 19, eff. September 1, 2007.

Sec. 504.311. ADMINISTRATIVE PROCEDURE. A proceeding to assess

an administrative penalty under this subchapter is subject to

Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER H. OTHER PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 504.351. INJUNCTIVE RELIEF; CIVIL PENALTY. (a) If it

appears that a person has violated, is violating, or is

threatening to violate this chapter or a rule adopted under this

chapter, the department or the attorney general at the request of

the department may institute an action in district court for an

injunction, a civil penalty, or both.

(b) On application for injunctive relief and a finding that a

person is violating or threatening to violate this chapter or a

rule adopted under this chapter, the district court may grant

injunctive relief as the facts warrant. The department is not

required to give an appeal bond in an appeal of an action seeking

injunctive relief under this section.

(c) The amount of a civil penalty imposed under this section may

not be less than $50 or more than $500 for each day of the

violation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1373, Sec. 20, eff. September 1, 2007.



CHAPTER 505. SOCIAL WORKERS

OCCUPATIONS CODETITLE 3. HEALTH PROFESSIONSSUBTITLE I. REGULATION OF PSYCHOLOGY AND COUNSELINGCHAPTER 505. SOCIAL WORKERSSUBCHAPTER A. GENERAL PROVISIONSSec. 505.001. SHORT TITLE. This chapter may be cited as the Social Work Practice Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 892, Sec. 1, eff. Sept. 1, 2003.

Sec. 505.002. DEFINITIONS. In this chapter:(1) Repealed by Acts 2003, 78th Leg., ch. 892, Sec. 37.(2) "Board" means the Texas State Board of Social Worker Examiners.(2-a) "Commissioner" means the commissioner of state health services.(3) "Council on Social Work Education" means the national organization that is primarily responsible for the accreditation of schools of social work in the United States or its successor approved by the board.(4) "Department" means the Department of State Health Services.(4-a) "Licensed baccalaureate social worker" means a person who holds a baccalaureate social worker license issued by the board under this chapter.(4-b) "Licensed clinical social worker" means a person who holds a clinical social worker license issued by the board under this chapter.(5) "Licensed master social worker" means a person who holds a master social worker license issued by the board under this chapter.(6) "Licensed social worker" means a person who holds a social worker license issued by the board under this chapter.(7) Repealed by Acts 2003, 78th Leg., ch. 892, Sec. 37.(8) Repealed by Acts 2003, 78th Leg., ch. 892, Sec. 37.(9) "Social worker" means a person who holds any license issued by the board under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 892, Sec. 2, 37, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 707, Sec. 1, eff. September 1, 2005.

Sec. 505.0025. PRACTICE OF SOCIAL WORK. (a) The practice of social work is the application of social work theory, knowledge, methods, ethics, and the professional use of self to restore or enhance social, psychosocial, or biopsychosocial functioning of individuals, couples, families, groups, organizations, or communities.(b) The practice of social work may include the provision of individual, conjoint, family, and group psychotherapy using the Diagnostic and Statistical Manual of Mental Disorders, the International Classification of Diseases, and other diagnostic classification systems in assessment, diagnosis, treatment, and other activities by a person licensed under this chapter.

Added by Acts 2003, 78th Leg., ch. 892, Sec. 3, eff. Sept. 1, 2003.

Sec. 505.003. APPLICATIONS AND EXEMPTIONS. (a) This chapter does not apply to:(1) an activity conducted or a service performed by a person who is licensed, certified, or registered in a profession other than social work, including a physician, attorney, registered nurse, licensed vocational nurse, psychologist, occupational therapist, licensed marriage and family therapist, licensed chemical dependency counselor, or licensed professional counselor, if:(A) the activity or service is conducted or performed within the scope of the person's license, certificate, or registration;(B) the person does not use a title listed in Section 505.351; and(C) the person does not:(i) represent the service as social work;(ii) represent that the person is a social worker; or(iii) use a title that implies that the person is licensed in social work;(2) a service performed by a person as a volunteer or staff member if the person does not:(A) represent the service as social work;(B) represent the person as a social worker; or(C) use a title that implies that the person is licensed in social work;(3) an activity conducted by a social work student, intern, or trainee in connection with an institution of higher education accredited by the Council on Social Work Education; or(4) an activity conducted or a service performed by a pastoral care counselor who is acting within the person's ministerial capabilities and who does not use a title that implies that the counselor is licensed in social work, including:(A) a Christian Science practitioner who is recognized by the Church of Christ Scientist as registered and published in the Christian Science Journal; and(B) any other recognized religious practitioner.(b) This chapter does not require a public agency or private employer, including a nonprofit corporation, to employ a person licensed under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 892, Sec. 4, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 707, Sec. 2, eff. September 1, 2005.

Sec. 505.004. NONDISCRIMINATORY ACTIONS AND DECISIONS. An action taken or a decision made under this chapter, including an action or a decision relating to a license application, examination, regulation, or disciplinary proceeding, shall be taken or made without regard to sex, race, religion, national origin, color, or political affiliation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.005. APPLICATION OF SUNSET ACT. The Texas State Board of Social Worker Examiners is subject to Chapter 325, Government Code (Texas Sunset Act). Unless continued in existence as provided by that chapter, the board is abolished and Section 505.101 expires September 1, 2017.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 707, Sec. 3, eff. September 1, 2005.

SUBCHAPTER B. TEXAS STATE BOARD OF SOCIAL WORKER EXAMINERSSec. 505.101. BOARD; MEMBERSHIP. (a) The Texas State Board of Social Worker Examiners consists of nine members appointed by the governor with the advice and consent of the senate as follows:(1) two members who are licensed master social workers;(2) two members who are licensed baccalaureate social workers;(3) two members who are licensed clinical social workers; and(4) three members who represent the public.(b) Appointments to the board shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 892, Sec. 5, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 707, Sec. 4, eff. September 1, 2005.

Sec. 505.102. PUBLIC MEMBERSHIP ELIGIBILITY. (a) A public member of the board may not:(1) be licensed under this chapter; or(2) have an interest in the practice of social work other than as a consumer.(b) A person is not eligible for appointment as a public member of the board if:(1) the person is registered, certified, or licensed by an occupational regulatory agency in the field of health care;(2) the person's spouse is registered, certified, or licensed by an occupational regulatory agency in the field of mental health; or(3) the person or the person's spouse:(A) is employed by or participates in the management of a business entity or other organization regulated by or receiving funds from the board or department;(B) owns or controls, directly or indirectly, more than a 10 percent interest in a business entity or other organization regulated by or receiving funds from the board or department; or(C) uses or receives a substantial amount of tangible goods, services, or funds from the board or department, other than compensation or reimbursement authorized by law for board membership, attendance, or expenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 707, Sec. 5, eff. September 1, 2005.

Sec. 505.103. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In this section, "Texas trade association" means a cooperative and voluntarily joined statewide association of business or professional competitors in this state designed to assist its members and its industry or profession in dealing with mutual business or professional problems and in promoting their common interest.(b) A person may not be a member of the board and may not be an employee of the department employed in a "bona fide executive, administrative, or professional capacity," as that phrase is used for purposes of establishing an exemption to the overtime provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.) if:(1) the person is an officer, employee, or paid consultant of a Texas trade association in the field of health care; or(2) the person's spouse is an officer, manager, or paid consultant of a Texas trade association in the field of mental health.(c) A person may not be a member of the board or act as general counsel to the board or the department if the person is required to register as a lobbyist under Chapter 305, Government Code, because of the person's activities for compensation on behalf of a profession related to the operation of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 707, Sec. 6, eff. September 1, 2005.

Sec. 505.104. TERMS; VACANCY. (a) Members of the board serve staggered six-year terms. The terms of one-third of the members expire February 1 of each odd-numbered year.(b) A person who is appointed to fill a vacancy on the board shall serve as a board member for the remainder of the unexpired term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.105. GROUNDS FOR REMOVAL. (a) It is a ground for removal from the board that a member:(1) does not have at the time of taking office the qualifications required by Sections 505.101 and 505.102(a);(2) does not maintain during service on the board the qualifications required by Sections 505.101 and 505.102(a);(3) is ineligible for membership under Section 505.103;(4) cannot, because of illness or disability, discharge the member's duties for a substantial part of the member's term; or(5) is absent from more than half of the regularly scheduled board meetings that the member is eligible to attend during a calendar year without an excuse approved by a majority vote of the board.(b) The validity of an action of the board is not affected by the fact that it is taken when a ground for removal of a board member exists.(c) If the executive director has knowledge that a potential ground for removal exists, the executive director shall notify the presiding officer of the board of the potential ground. The presiding officer shall then notify the governor and the attorney general that a potential ground for removal exists. If the potential ground for removal involves the presiding officer, the executive director shall notify the next highest ranking officer of the board, who shall then notify the governor and attorney general that a potential ground for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 707, Sec. 7, eff. September 1, 2005.

Sec. 505.106. EXPENSE REIMBURSEMENT. Each board member is entitled to reimbursement for expenses incurred in traveling to and from the business of the board at the rates provided in the General Appropriations Act for state employees. A member may not receive actual or necessary expenses except for travel to and from meetings.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.107. OFFICERS. (a) The governor shall designate one board member as presiding officer. The presiding officer serves in that capacity at the will of the governor.(b) The board shall elect other officers at the first regular meeting of the board each year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.108. MEETINGS. (a) The board shall hold a meeting at least once a year.(b) The board may hold other regular meetings as provided by board rule and special meetings as determined by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.109. TRAINING. (a) A person who is appointed to and qualifies for office as a member of the board may not vote, deliberate, or be counted as a member in attendance at a meeting of the board until the person completes a training program that complies with this section.(b) The training program must provide the person with information regarding:(1) the legislation that created the board and the board's programs, functions, rules, and budget;(2) the results of the most recent formal audit of the board;(3) the requirements of laws relating to open meetings, public information, administrative procedure, and conflicts of interest; and(4) any applicable ethics policies adopted by the board or the Texas Ethics Commission.(c) A person appointed to the board is entitled to reimbursement, as provided by the General Appropriations Act, for the travel expenses incurred in attending the training program regardless of whether the attendance at the program occurs before or after the person qualifies for office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 707, Sec. 8, eff. September 1, 2005.

Sec. 505.110. BOARD COMMITTEES. (a) The board may appoint committees to assist the board with its functions under this chapter.(b) Only a member of the board may serve as a member of a board committee.

Added by Acts 2005, 79th Leg., Ch. 707, Sec. 9, eff. September 1, 2005.

SUBCHAPTER C. EXECUTIVE DIRECTOR AND PERSONNELSec. 505.151. EXECUTIVE DIRECTOR. (a) The commissioner shall designate an employee of the department to serve as executive director of the board. The executive director serves at the will of the board.(b) The executive director is the administrator of the licensing and regulatory activities of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 707, Sec. 10, eff. September 1, 2005.

Sec. 505.152. EXECUTIVE DIRECTOR POWERS AND DUTIES. In addition to other duties provided by this chapter or by the department, the executive director shall:(1) keep full and accurate minutes of board transactions and proceedings;(2) serve as custodian of board files and records;(3) prepare and recommend to the board plans and procedures necessary to implement the purposes of this chapter, including rules and proposals on administrative procedures consistent with this chapter;(4) exercise general supervision of department employees involved in the administration of this chapter;(5) investigate complaints and present formal complaints;(6) attend each board meeting as a nonvoting participant;(7) manage board correspondence; and(8) obtain, assemble, or prepare reports and other information as directed or authorized by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.153. PERSONNEL AND FACILITIES. (a) The board is administratively attached to the department. Department personnel shall administer this chapter as agents of the board. The department shall provide the necessary staff to assist the board in performing its duties.(b) If necessary to administer this chapter, the department by agreement may:(1) obtain and provide for the compensation for services; and(2) employ professional consultants, technical assistants, and employees on a full-time or part-time basis.(c) Department facilities shall be used as necessary to administer this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.154. QUALIFICATIONS AND STANDARDS OF CONDUCT INFORMATION. The board shall provide, as often as necessary, to its members and employees information regarding their:(1) qualifications for office or employment under this chapter; and(2) responsibilities under applicable laws relating to standards of conduct for state officers or employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.155. DIVISION OF RESPONSIBILITIES. The board shall develop and implement policies that clearly separate the policy-making responsibilities of the board and the management responsibilities of the executive director and staff of the department.

Added by Acts 2005, 79th Leg., Ch. 707, Sec. 11, eff. September 1, 2005.

SUBCHAPTER D. POWERS AND DUTIESSec. 505.201. GENERAL RULEMAKING AND ENFORCEMENT AUTHORITY. (a) The board may:(1) adopt and enforce rules necessary to perform the board's duties under this chapter;(2) establish standards of conduct and ethics for license holders; and(3) ensure strict compliance with and enforcement of this chapter.(b) In adopting rules under this section, the board shall consider the rules and procedures of the Texas Board of Health and the department. The board shall adopt procedural rules, which may not be inconsistent with similar rules and procedures of the Texas Board of Health or the department.(c) The board by rule may define a term not defined under Section 505.002 if a definition is necessary to administer or enforce this chapter.(d) Expired.(e) For each type of license issued under this chapter, the board shall establish:(1) the minimum eligibility requirements;(2) educational requirements;(3) professional experience criteria;(4) supervision requirements; and(5) independent practice criteria.(f) The board shall establish procedures for recognition of independent practice.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 431, Sec. 1, eff. May 28, 2001; Acts 2003, 78th Leg., ch. 892, Sec. 6, eff. Sept. 1, 2003.

Sec. 505.202. RULES RESTRICTING ADVERTISING OR COMPETITIVE BIDDING. (a) The board may not adopt rules restricting advertising or competitive bidding by a person regulated by the board except to prohibit false, misleading, or deceptive practices by that person.(b) The board may not include in rules to prohibit false, misleading, or deceptive practices by a person regulated by the board a rule that:(1) restricts the use of any advertising medium;(2) restricts the person's personal appearance or the use of the person's voice in an advertisement;(3) relates to the size or duration of an advertisement by the person; or(4) restricts the use of a trade name in advertising by the person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.203. FEES. (a) The board by rule shall set fees in amounts reasonable and necessary to cover the costs of administering this chapter.(b) The board may not set a fee that existed on September 1, 1993, in an amount that is less than the amount of that fee on that date.(c) Unless the board determines that the fees would not cover the costs associated with administering the renewal of licenses and orders of recognition of specialty under this chapter, the board shall set:(1) the renewal fee for a license or order of recognition of specialty expired for 90 days or less in an amount that is 1-1/4 times the amount of the renewal fee for an unexpired license or order; and(2) the renewal fee for a license or order of recognition of specialty expired for more than 90 days but less than one year in an amount that is 1-1/2 times the amount of the renewal fee for an unexpired license or order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 707, Sec. 12, eff. September 1, 2005.

Sec. 505.204. BOARD DUTIES REGARDING COMPLAINTS. (a) The board by rule shall:(1) adopt a form to standardize information concerning complaints made to the board; and(2) prescribe information to be provided to a person when the person files a complaint with the board.(b) The board shall provide reasonable assistance to a person who wishes to file a complaint with the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.205. ROSTER OF LICENSE HOLDERS. (a) The board shall prepare and publish at its discretion a roster that contains the name and address of each person licensed under this chapter.(b) The board shall mail a copy of the roster to each license holder.(c) The board may not include in the roster the name and address of a person who is delinquent in the payment of a fee required under this chapter on the date the roster is sent for printing.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.267(a), eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 892, Sec. 7, eff. Sept. 1, 2003.

Sec. 505.206. ROSTER OF INDEPENDENT SOCIAL WORKERS. The board shall publish a roster of persons recognized under Section 505.307 as qualified for the independent practice of social work.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 892, Sec. 8, eff. Sept. 1, 2003.

Sec. 505.207. ANNUAL REPORT REGARDING LICENSING. Not later than November 1 of each year, the commissioner shall file with the governor and the presiding officer of each house of the legislature a written report regarding the licensing of social workers by the department during the preceding fiscal year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 707, Sec. 13, eff. September 1, 2005.

Sec. 505.208. ANNUAL REPORT REGARDING FUNDS. (a) The department shall file annually with the governor and the presiding officer of each house of the legislature a complete and detailed written report accounting for all funds received and disbursed by the board during the preceding fiscal year.(b) The report must be in the form and reported in the time provided by the General Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.209. RULES ON CONSEQUENCES OF CRIMINAL CONVICTION. (a) The board shall adopt rules necessary to comply with Chapter 53.(b) In its rules under this section, the board shall list the specific offenses for which a conviction would constitute grounds for the board to take action under Section 53.021.

Added by Acts 2005, 79th Leg., Ch. 707, Sec. 14, eff. September 1, 2005.

Sec. 505.210. USE OF TECHNOLOGY. The board shall implement a policy requiring the board to use appropriate technological solutions to improve the board's ability to perform its functions. The policy must ensure that the public is able to interact with the board on the Internet.

Added by Acts 2005, 79th Leg., Ch. 707, Sec. 14, eff. September 1, 2005.

Sec. 505.211. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE RESOLUTION POLICY. (a) The board shall develop and implement a policy to encourage the use of:(1) negotiated rulemaking procedures under Chapter 2008, Government Code, for the adoption of board rules; and(2) appropriate alternative dispute resolution procedures under Chapter 2009, Government Code, to assist in the resolution of internal and external disputes under the board's jurisdiction.(b) The board's procedures relating to alternative dispute resolution must conform, to the extent possible, to any model guidelines issued by the State Office of Administrative Hearings for the use of alternative dispute resolution by state agencies.(c) The department shall designate a trained person to:(1) coordinate the implementation of the policy adopted under Subsection (a);(2) serve as a resource for any training needed to implement the procedures for negotiated rulemaking or alternative dispute resolution; and(3) collect data concerning the effectiveness of those procedures, as implemented by the board.

Added by Acts 2005, 79th Leg., Ch. 707, Sec. 14, eff. September 1, 2005.

SUBCHAPTER E. PUBLIC ACCESS INFORMATION AND COMPLAINT PROCEDURESSec. 505.251. CONSUMER INTEREST INFORMATION. (a) The board shall prepare information of consumer interest describing the regulatory functions of the board and the procedures by which consumer complaints are filed with and resolved by the board.(b) The board shall make the information available to the public and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.252. COMPLAINTS. (a) The board by rule shall establish methods by which consumers and service recipients are notified of the name, mailing address, and telephone number of the board for the purpose of directing complaints to the board. The board may provide for that notice:(1) on each registration form, application, or written contract for services of a person regulated by the board;(2) on a sign prominently displayed in the place of business of each person regulated by the board; or(3) in a bill for services provided by a person regulated by the board.(b) The board shall list with its regular telephone number any toll-free telephone number established under other state law that may be called to present a complaint about a health professional.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.253. RECORDS OF COMPLAINTS. (a) The board shall maintain a system to promptly and efficiently act on complaints filed with the board. The board shall maintain:(1) information about the parties to the complaint and the subject matter of the complaint;(2) a summary of the results of the review or investigation of the complaint; and(3) information about the disposition of the complaint.(b) The board shall make information available describing its procedures for complaint investigation and resolution.(c) The board shall periodically notify the parties of the status of the complaint until final disposition of the complaint.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 707, Sec. 15, eff. September 1, 2005.

Sec. 505.254. GENERAL RULES REGARDING COMPLAINT INVESTIGATION AND DISPOSITION. (a) The board shall adopt rules concerning the investigation of a complaint filed with the department and referred to the board. The rules adopted under this subsection must:(1) distinguish among categories of complaints;(2) ensure that a complaint is not dismissed without appropriate consideration;(3) require that the board be advised of a complaint that is dismissed and that a letter be sent to the person who filed the complaint explaining the action taken on the dismissed complaint;(4) ensure that the person who filed the complaint has an opportunity to explain the allegations made in the complaint;(5) prescribe guidelines concerning the categories of complaints that require the use of a private investigator and the procedures for the board to obtain the services of a private investigator; and(6) prescribe the time after an act or omission during which a person may file a complaint with the board regarding the act or omission in order for the board to consider the complaint.(b) The board shall:(1) dispose of each complaint in a timely manner; and(2) establish a schedule for conducting each phase of a complaint that is under the control of the board not later than the 30th day after the date the board receives the complaint.(c) Each party to the complaint shall be notified of the projected time requirements for the complaint. Each party to the complaint shall be notified of any change in the schedule established under Subsection (b)(2) not later than the seventh day after the date the change is made.(d) The executive director shall notify the board of a complaint that is not resolved within the time prescribed by the board for resolving the complaint so that the board may take necessary action on the complaint.(e) The board may conduct an investigation of a complaint and determine the validity of the complaint regardless of the status of the license or order of recognition of specialty of the person against whom the complaint is made.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 892, Sec. 9, eff. Sept. 1, 2003.

Sec. 505.2545. SUBPOENAS. (a) In an investigation of a complaint filed with the department and referred to the board, the board may request that the commissioner or the commissioner's designee approve the issuance of a subpoena. If the request is approved, the board may issue a subpoena to compel the attendance of a relevant witness or the production, for inspection or copying, of relevant evidence that is in this state.(b) A subpoena may be served personally or by certified mail.(c) If a person fails to comply with a subpoena, the board, acting through the attorney general, may file suit to enforce the subpoena in a district court in Travis County or in the county in which a hearing conducted by the board may be held.(d) On finding that good cause exists for issuing the subpoena, the court shall order the person to comply with the subpoena. The court may punish a person who fails to obey the court order.(e) The board may delegate the authority granted under Subsection (a) to the executive director or the secretary-treasurer of the board.(f) The board shall pay a reasonable fee for photocopies subpoenaed under this section in an amount not to exceed the amount the board may charge for copies of its records.(g) The reimbursement of the expenses of a witness whose attendance is compelled under this section is governed by Section 2001.103, Government Code.(h) All information and materials subpoenaed or compiled by the board in connection with a complaint and investigation are confidential and not subject to disclosure under Chapter 552, Government Code, and not subject to disclosure, discovery, subpoena, or other means of legal compulsion for their release to anyone other than the board or its employees or agents involved in discipline of the holder of a license or order of recognition, except that this information may be disclosed to:(1) persons involved with the board in a disciplinary action against the holder of a license or order of recognition;(2) social work licensing or disciplinary boards in other jurisdictions;(3) peer assistance programs approved by the board under Chapter 467, Health and Safety Code;(4) law enforcement agencies; and(5) persons engaged in bona fide research, if all individual-identifying information has been deleted.(i) The filing of formal charges against a holder of a license or order of recognition, the nature of those charges, disciplinary proceedings of the board, and final disciplinary actions, including warnings and reprimands, by the board are not confidential and are subject to disclosure in accordance with Chapter 552, Government Code.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.268(a), eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 892, Sec. 10, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 707, Sec. 16, eff. September 1, 2005.

Sec. 505.2547. COMPLAINT COMMITTEE. The board shall appoint at least one public member of the board to any board committee established to review a complaint filed with the board or review an enforcement action against a license holder related to a complaint filed with the board.

Added by Acts 2005, 79th Leg., Ch. 707, Sec. 17, eff. September 1, 2005.

Sec. 505.255. PUBLIC PARTICIPATION. (a) The board shall develop and implement policies that provide the public with a reasonable opportunity to appear before the board and to speak on any issue under the board's jurisdiction.(b) The board shall prepare and maintain a written plan that describes how a person who does not speak English may be provided reasonable access to the board's programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER F. SPECIALTY AREAS OF SOCIAL WORKSec. 505.301. ESTABLISHMENT OF SPECIALTY AREA. (a) The board may establish within the scope of social work practice and this chapter specialty areas of social work for license holders under this chapter who are licensed in good standing if establishment of the specialty areas:(1) is necessary to promote the public interest; and(2) assists the public in identifying qualified persons in a social work practice specialty.(b) The board may not authorize a specialty area within the practice of social work unless the board sets the minimum qualifications for social work practice with appropriate supervision and examination, as determined by the board.(c) The board may not establish a specialty area of social work or a specialty area identification that conflicts with a state licensing law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 892, Sec. 11, eff. Sept. 1, 2003.

Sec. 505.302. REGULATION OF SPECIALTY AREAS. (a) In establishing a specialty area of social work, the board shall:(1) define the scope of the specialty;(2) establish qualifications for specialty area practitioners that describe, in accordance with Subdivision (1), the scope of the specialty area;(3) adopt rules of conduct to ensure strict compliance with and enforcement of this chapter; and(4) adopt rules for the suspension or revocation of an order of recognition of specialty.(b) A person who is not recognized as satisfying the qualifications for a specialty area may not practice in the specialty area.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.303. CLINICAL SOCIAL WORK SPECIALTY. (a) The board shall establish a specialty area for the practice of clinical social work that is available only to a licensed master social worker who satisfies the minimum number of years of active social work practice with appropriate supervision and clinical examination, as determined by the board.(b) A person may not use the title "Licensed Clinical Social Worker" or the initials "LCSW" unless the person is recognized as qualified for the independent practice of clinical social work.(c) For purposes of Subchapter C, Chapter 1451, Insurance Code:(1) a person recognized as qualified for the independent practice of clinical social work may use the title "Licensed Clinical Social Worker" or another title approved by the board; and(2) a board-approved title under this subsection has the same meaning and effect as the title "Licensed Clinical Social Worker."

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 892, Sec. 12, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 11.148, eff. September 1, 2005.

Sec. 505.304. ORDER OF RECOGNITION OF SPECIALTY. (a) The board shall prescribe the name, design, and content of an order of recognition of specialty.(b) An order of recognition of specialty must:(1) state the full name of the person recognized in the order;(2) state the official specialty serial number;(3) include the presiding officer's signature; and(4) include the board's official seal.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.305. RECOGNITION OF SPECIALTY; ISSUANCE OF ORDER. (a) The board shall recognize a social worker as qualified for the practice of a specialty area of social work if the social worker satisfies the recognition requirements established by the board and the board determines that the person is worthy of the public trust in performing services within the scope of the specialty area.(b) The board shall issue an order of recognition of specialty to a social worker who is recognized as qualified for the practice of a specialty area of social work. The order of recognition of specialty evidences the state's recognition of the social worker as a specialty social work practitioner under the identification or title designated by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 892, Sec. 13, eff. Sept. 1, 2003.

Sec. 505.306. PROHIBITED USE OF SPECIALTY AREA IDENTIFICATION OR TITLE. If the board establishes a specialty area of social work, a social worker may not use the specialty area identification or title designated by the board unless the person is recognized as qualified for the practice of the specialty area under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 892, Sec. 13, eff. Sept. 1, 2003.

Sec. 505.307. INDEPENDENT PRACTICE RECOGNITION; MINIMUM QUALIFICATIONS. (a) The board shall establish procedures for recognizing a social worker qualified for the independent practice of social work.(b) A social worker may not be recognized as qualified for the independent practice of social work unless the person satisfies the requirements of social work education, experience, and supervision as determined by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 892, Sec. 13, eff. Sept. 1, 2003.

SUBCHAPTER G. LICENSE REQUIREMENTSSec. 505.351. LICENSE REQUIRED. (a) A person may not use or cause to be used the title "social worker," "licensed baccalaureate social worker," "licensed master social worker," "licensed clinical social worker," or "licensed social worker," or any combination, variation, or abbreviation of those titles, as a professional or business identification, representation, asset, or means of obtaining a benefit unless the person holds an appropriate license issued under this chapter.(b) A person may not use a title that implies that the person holds a license in social work unless the person holds an appropriate license issued under this chapter.(c) A person who engages in or attempts to engage in conduct described by this section is considered to be engaged in the practice of social work.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 892, Sec. 13, eff. Sept. 1, 2003.

Sec. 505.352. LICENSE APPLICATION. A person may apply for a license under this chapter by submitting an application to the board. The application must:(1) be on a form prescribed by the board; and(2) contain statements made under oath regarding the applicant's education and experience and any other information required by the board that qualifies the applicant for a license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.353. ELIGIBILITY. (a) To be eligible for a license under this chapter, an applicant must:(1) be at least 18 years of age;(2) be worthy of the public trust and confidence;(3) satisfy the education and experience requirementsunder this section; and(4) pass the licensing examination conducted by the board under Section 505.354 and the jurisprudence examination conducted by the board under Section 505.3545.(b) An applicant may take the licensing examination conducted by the board under Section 505.354 for:(1) a master social worker license if the applicant possesses a doctoral or master's degree in social work from a graduate program accredited by the Council on Social Work Education;(2) a baccalaureate social worker license if the applicant possesses a baccalaureate degree in social work from an educational program accredited by the Council on Social Work Education; or(3) a clinical social worker license if the applicant possesses a doctoral or master's degree in social work from an accredited graduate program approved by the board and meets the qualifications for clinical social work practice as determined by the board under this chapter.(c) The board may require an applicant to submit documentary evidence of the quality, scope, and nature of the applicant's experience and competence to:(1) determine the credibility and acceptability of the applicant's professional or technical experience or competence; and(2) ensure the public safety, health, and welfare.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.269(a), eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 892, Sec. 14, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 707, Sec. 18, eff. September 1, 2005.

Sec. 505.354. EXAMINATION. (a) The board, at least once each calendar year, shall prepare and administer an examination to assess an applicant's qualifications for a license under this chapter.(b) Each license examination shall be conducted in a manner that is determined by the board and is fair and impartial to each applicant and school or system of social work.(c) Applicants may be known to the examiners only by numbers until after the general averages of the applicants' numbers in the class are determined and licenses are issued or denied.(d) To maintain the highest standards in the social work profession, the scope and content of each examination must be sufficient to ensure professional efficacy and competence.(e) The board shall have the written portion of the examination, if any, validated by an independent testing entity.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.3545. JURISPRUDENCE EXAMINATION. (a) The board shall develop and administer at least twice each calendar year a jurisprudence examination to determine an applicant's knowledge of this chapter, board rules, and any other applicable laws of this state affecting the applicant's social work practice.(b) The board shall adopt rules to implement this section, including rules related to the development and administration of the examination, examination fees, guidelines for reexamination, grading the examination, and providing notice of examination results.

Added by Acts 2005, 79th Leg., Ch. 707, Sec. 19, eff. September 1, 2005.

Sec. 505.355. EXAMINATION RESULTS. (a) The board shall notify each examinee of the examination results not later than the 30th day after the date the licensing examination is administered. If an examination is graded or reviewed by a national testing service, the board shall notify each examinee of the results of the examination not later than the 14th day after the date the board receives the results from the testing service.(b) If the notice of the results of an examination graded or reviewed by a national testing service will be delayed for longer than 90 days after the examination date, the board shall notify the examinee of the reason for the delay before the 90th day.(c) If requested by a person who fails an examination, the board shall provide to the person an analysis of the person's performance on the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.356. REEXAMINATION. The board by rule shall establish:(1) a limit on the number of times an applicant who fails an examination may retake the examination;(2) the requirements for retaking an examination; and(3) alternative methods of examining applicants' competency.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.357. TEMPORARY LICENSE. (a) The board shall issue a temporary license to an applicant who:(1) has not taken the licensing examination under Section 505.354 or the jurisprudence examination under Section 505.3545; and(2) satisfies the requirements for obtaining a license under this chapter other than passing the licensing and jurisprudence examinations.(b) A temporary license is valid until the results of the first appropriate licensing and jurisprudence examinations given after the date the license is issued are available.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 707, Sec. 20, eff. September 1, 2005.

Sec. 505.3575. ISSUANCE OF LICENSES TO CERTAIN OUT-OF-STATE APPLICANTS. (a) Notwithstanding any other licensing requirement of this subchapter:(1) the board may not require an applicant who is licensed in good standing in another state to pass a licensing examination conducted by the board under Section 505.354 if an applicant with substantially equivalent experience who resides in this state would not be required to take the licensing examination; and(2) the board may issue a license to an applicant who is currently licensed in another state to independently practice social work if:(A) after an assessment, the board determines that the applicant:(i) demonstrates sufficient experience and competence;(ii) has passed the jurisprudence examination conducted by the board under Section 505.3545; and(iii) at the time of the application, is in good standing with the regulatory agency of the state in which the applicant is licensed; and(B) the applicant presents to the board credentials that the applicant obtained from a national accreditation organization and the board determines that the requirements to obtain the credentials are sufficient to minimize any risk to public safety.(b) When assessing the experience and competence of an applicant for the purposes of this section, the board may take into consideration any supervision received by the applicant in another state or jurisdiction if the board determines that the supervision would be taken into consideration for the purpose of licensing or certification in the state or jurisdiction in which the applicant received the supervision.

Added by Acts 2005, 79th Leg., Ch. 707, Sec. 21, eff. September 1, 2005.

Sec. 505.358. PROVISIONAL LICENSE. (a) A person may apply for a provisional license as a social worker by paying the appropriate fee and filing an application with the board. The board may issue a provisional license to a person who meets the requirements of this section.(b) An applicant for a provisional license must:(1) be licensed or certified in good standing as a social worker in another state that has licensing or certification requirements determined by the board to be substantially equivalent to the requirements of this chapter;(2) have passed a national or other examination recognized by the board relating to the practice of social work; and(3) be sponsored by a person licensed under this chapter with whom the provisional license holder may practice social work.(c) An applicant is not required to comply with Subsection (b)(3) if the board determines that compliance constitutes a hardship to the applicant.(d) A provisional license is valid until the date the board approves or denies the provisional license holder's application for a license under Section 505.359.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 892, Sec. 15, eff. Sept. 1, 2003.

Sec. 505.359. ISSUANCE OF LICENSE TO PROVISIONAL LICENSE HOLDER. (a) The board shall issue an appropriate license to a provisional license holder:(1) who passes the licensing examination under Section 505.354 and the jurisprudence examination under Section 505.3545;(2) for whom the board verifies that the person satisfies the academic and experience requirements under Section 505.353; and(3) who satisfies any other license requirements under this chapter.(b) The board shall complete the processing of a provisional license holder's application for a license not later than the 180th day after the date the provisional license is issued or the date licenses are issued after successful completion of the next licensing and jurisprudence examinations, whichever date is later.(c) The board may waive a license requirement for an applicant who is licensed or certified in another state if this state has entered into a reciprocity agreement with that state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 707, Sec. 22, eff. September 1, 2005.

Sec. 505.360. PROFESSIONAL IDENTIFICATION. (a) A license holder shall use an identification provided by this section:(1) in the professional use of the license holder's name; and(2) in connection with any sign, directory, contract, document, pamphlet, stationery, advertisement, signature, or other means of written professional identification.(b) A licensed master social worker shall use the identification "licensed master social worker" or the initials "LMSW."(c) A licensed baccalaureate social worker shall use the identification "licensed baccalaureate social worker" or the initials "LBSW."(d) Repealed by Acts 2003, 78th Leg., ch. 892, Sec. 37.(e) A licensed clinical social worker shall use the identification "licensed clinical social worker" or the initials "LCSW."

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 892, Sec. 16, 37, eff. Sept. 1, 2003.

SUBCHAPTER H. RENEWAL OF LICENSE AND ORDER OF RECOGNITION OF SPECIALTYSec. 505.401. STAGGERED EXPIRATION DATES. (a) The board by rule shall adopt a system under which licenses and orders of recognition of specialty expire on various dates during the year.(b) In the year in which the expiration date of an order of recognition of specialty is changed, the total renewal fee is payable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.402. RENEWAL OF LICENSE AND ORDER OF RECOGNITION OF SPECIALTY. (a) A person may renew an unexpired license or order of recognition of specialty by paying the appropriate renewal fee required by the board to the department before the expiration date of the license or order.(b) Not later than the 30th day before the expiration date of a person's license or order of recognition of specialty, the board shall send written notice of the impending license or order expiration to the person at the person's last known address according to the board's records.(c) A person whose license or order of recognition of specialty has been expired for less than one year may renew the license or order by paying to the department the appropriate renewal fee required by the board for the expired license or order. (d) Except as provided by Section 505.403, a person whose license or order of recognition of specialty has been expired for one year or more may not renew the license or order. The person may obtain a new license or order by submitting to reexamination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.270(a), eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 707, Sec. 23, eff. September 1, 2005.

Sec. 505.403. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE PRACTITIONER. (a) The board may renew without reexamination an expired license or order of recognition of specialty of a person who was licensed in this state, moved to another state, and is currently licensed or certified and has been in practice in the other state for the two years preceding the date the person applied for a renewal license or order.(b) The person must pay to the department a fee that is equal to the amount of the appropriate renewal fee for the license or order, as required by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 707, Sec. 24, eff. September 1, 2005.

Sec. 505.404. CONTINUING EDUCATION. (a) The board by rule shall:(1) establish mandatory continuing education requirements for license holders under this chapter; and(2) establish a minimum number of hours of continuing education required to renew a license or an order of recognition of specialty.(b) In establishing continuing education requirements, the board shall:(1) assess the continuing education needs of persons who hold licenses or orders of recognition of specialty;(2) adopt procedures to assess the participation of a person who holds a license or order of recognition of specialty in continuing education programs; and(3) identify the key factors for the competent performance of professional duties by a person who holds a license or order of recognition of specialty.(c) The board by rule shall develop a process to evaluate and approve continuing education courses. The board may require persons who hold licenses or orders of recognition of specialty to attend continuing education courses specified by the board.(d) For the purpose of establishing and maintaining continuing education programs, the board or department may take any action necessary to qualify for, accept, and receive funds and grants from any source, including the United States, this state, or a private foundation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 892, Sec. 17, eff. Sept. 1, 2003.

Sec. 505.405. GROUNDS FOR REFUSING RENEWAL. The board may refuse to renew the license of a person who fails to pay an administrative penalty imposed under Subchapter K unless enforcement of the penalty is stayed or a court has ordered that the administrative penalty is not owed.

Added by Acts 2005, 79th Leg., Ch. 707, Sec. 25, eff. September 1, 2005.

SUBCHAPTER I. DENIAL OF LICENSE OR ORDER AND DISCIPLINARY PROCEDURESSec. 505.451. GROUNDS FOR DENIAL OF LICENSE OR ORDER OF RECOGNITION OF SPECIALTY; DISCIPLINARY ACTION. The board shall deny an application for a license or order of recognition of specialty and shall revoke or suspend, including a suspension on an emergency basis, a license or order, place a holder of a license or order that has been suspended on probation, refuse to renew a person's license, or reprimand a holder of a license or order for:(1) violating this chapter or a rule adopted by the board under this chapter;(2) circumventing or attempting to circumvent the requirements of this chapter or a rule adopted by the board under this chapter;(3) directly or indirectly participating in a scheme to evade the requirements of this chapter or a rule adopted by the board under this chapter;(4) engaging in unethical conduct;(5) engaging in conduct that discredits or tends to discredit the social work profession;(6) performing an act, allowing an omission, or making an assertion or representation that is fraudulent, deceitful, or misleading or that tends to create a misleading impression;(7) knowingly associating with or permitting the use of a license holder's professional services or identification in connection with an enterprise that the person knows or should have known in the exercise of reasonable diligence violates this chapter or a rule adopted by the board under this chapter;(8) knowingly associating with or permitting the use of a license holder's name, professional services or identification, or endorsement in connection with an enterprise that the person knows or should have known in the exercise of reasonable diligence is a trade, business, or professional practice of a fraudulent, deceitful, or misleading nature;(9) directly or indirectly revealing or causing to be revealed a confidential communication transmitted to the license holder by a client or other recipient of the license holder's services unless revealing the communication is required by law;(10) having been denied an application for a license or certificate to practice social work in another jurisdiction for a reason that the board determines would be a violation of this chapter or a rule adopted by the board under this chapter;(11) holding a license or certificate in another jurisdiction that is suspended or revoked for a reason that the board determines would be a violation of this chapter or a rule adopted by the board under this chapter;(12) having been convicted of a felony in this state, another state, or the United States;(13) refusing to perform an act or service within the scope of the license holder's license solely because of the recipient's age, sex, race, religion, national origin, color, or political affiliation; or(14) committing an act for which liability exists under Chapter 81, Civil Practice and Remedies Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 707, Sec. 26, eff. September 1, 2005.

Sec. 505.452. CONDITIONS OF PROBATION. The board may require a person for whom a suspension of a license or order of recognition of specialty is probated to:(1) report regularly to the board on matters that are the basis of the probation;(2) limit practice to the areas prescribed by the board; or(3) continue or review continuing professional education until the person attains a degree of skill satisfactory to the board in each area that is a basis of the probation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.453. EMERGENCY SUSPENSION. The suspension by the board of a license or order of recognition of specialty on an emergency basis is effective immediately. The board shall provide an opportunity for a hearing to be held not later than the 20th day after the date of the emergency suspension.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.454. SANCTIONS FOR HOLDER OF EXPIRED LICENSE OR ORDER OF RECOGNITION OF SPECIALTY. (a) A person who holds an expired license or order of recognition of specialty under this chapter is subject to a sanction under this chapter if the board determines that the person violated this chapter or a rule adopted by the board under this chapter during the period in which the license or order was valid.(b) Sections 505.455(b) and (c) and 505.456 apply to a disciplinary proceeding against a person under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.455. PROCEDURE; HEARING. (a) A proceeding under Section 505.451 is initiated when a person files a written charge under oath with the department that is referred to the board. A charge may be filed by any person.(b) A person subject to a sanction under Section 505.451 is entitled to notice and hearing before the State Office of Administrative Hearings before the sanction is imposed.(c) Disciplinary proceedings and appeals from disciplinary proceedings of the board are governed by Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.456. SCHEDULE OF SANCTIONS. (a) The board by rule shall adopt a broad schedule of sanctions for violations of this chapter.(b) The State Office of Administrative Hearings shall use the schedule of sanctions for any sanction imposed as a result of a hearing conducted by that office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.457. INFORMAL PROCEDURES. (a) The board by rule shall adopt procedures governing:(1) informal disposition of a contested case under Section 2001.056, Government Code; and(2) an informal proceeding held in compliance with Section 2001.054, Government Code.(b) Rules adopted under Subsection (a) must:(1) provide the complainant and the holder of a license or order of recognition of specialty an opportunity to be heard; and(2) require the presence of a representative of the attorney general or the department's legal staff to advise the board or the board's employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.458. REFUND. (a) Subject to Subsection (b), the board may order a license holder to pay a refund to a consumer as provided in an agreement resulting from an informal settlement conference instead of or in addition to imposing an administrative penalty under this chapter.(b) The amount of a refund ordered as provided in an agreement resulting from an informal settlement conference may not exceed the amount the consumer paid to the license holder for a service regulated by this chapter. The board may not require payment of other damages or estimate harm in a refund order.

Added by Acts 2005, 79th Leg., Ch. 707, Sec. 27, eff. September 1, 2005.

SUBCHAPTER J. PENALTIES AND ENFORCEMENT PROVISIONSSec. 505.501. MONITORING OF LICENSE HOLDER. The board by rule shall develop a system for monitoring compliance with this chapter by a person who holds a license or order of recognition of specialty. The rules under this section must include procedures to:(1) monitor for compliance a person who holds a license or order who is ordered by the board to perform certain acts; and(2) identify and monitor persons who hold licenses or orders of recognition of specialty who represent a risk to the public.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.502. PROHIBITED CONDUCT BY BUSINESS OR PROFESSIONAL ENTITY. (a) Except as provided by Subsection (b), a business or professional entity may not:(1) represent itself or another to the public as being engaged in the practice of social work or as offering social work services under an assumed, trade, business, professional, partnership, or corporate name or title;(2) directly or indirectly use or cause to be used the term "social work," "social work services," "social work, inc.," "social workers," "licensed social workers," "licensed baccalaureate social workers," "licensed master social workers," "licensed clinical social workers," "LMSW," "LSW," "LBSW," or "LCSW," or any combination, abbreviation, or variation of those terms; or(3) directly or indirectly use or cause to be used a term listed in Subdivision (2) in combination with any other word, letter, initial, sign, legend, or symbol on, in, or directly or indirectly as a part of:(A) any sign, directory, contract, pamphlet, stationery, advertisement, or other document;(B) a signature; or(C) a trade, assumed, corporate, or other business or professional name.(b) A business or professional entity may engage in conduct described by Subsection (a) if:(1) the entity is actively engaged in the practice of social work; and(2) the social work services that constitute the entity's practice are:(A) personally performed by a social worker who is practicing in accordance with this chapter; or(B) performed under the supervision of a licensed baccalaureate social worker, licensed master social worker, or licensed clinical social worker.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 892, Sec. 18, eff. Sept. 1, 2003.

Sec. 505.503. INJUNCTION. (a) In addition to any other action authorized by law, an action may be initiated in a district court to restrain a violation or threatened violation of this chapter, a rule adopted by the board under this chapter, or an order issued by the board or department under this chapter.(b) Venue for an action brought under this section is in:(1) Travis County;(2) the county in which the defendant resides; or(3) the county in which any part of the alleged violation occurred.(c) At the request of the board or department, the attorney general shall initiate and conduct an action in a district court in the state's name to obtain an injunction under this section.(d) To obtain an injunction under this section, it is not necessary to allege or prove that:(1) an adequate remedy at law does not exist; or(2) substantial or irreparable damage would result from the continued violation.(e) Any party in an action brought under this section may appeal.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.504. CIVIL PENALTY. (a) A person who violates or threatens to violate this chapter, a rule adopted by the board under this chapter, or an order issued by the board or department under this chapter is liable to the state for a civil penalty of not less than $50 or more than $500 for each day of violation.(b) At the request of the board or department, the attorney general shall initiate and conduct an action in a district court in the state's name to obtain a civil penalty under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.505. APPEAL BOND NOT REQUIRED. The board or department is not required to post an appeal bond in any action arising under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 505.506. REPRESENTATION BY ATTORNEY GENERAL. The attorney general shall represent the board or department in an action brought to enforce this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Text of section as added by Acts 2003, 78th Leg., ch. 326, Sec. 12For Text of section as added by Acts 2003, 78th Leg., ch. 892, Sec. 19, see other Sec. 505.507.Sec. 505.507. CRIMINAL PENALTY. (a) A person required to hold a license under this chapter commits an offense if the person knowingly acts as a social worker without holding a license issued under this chapter.(b) An offense under Subsection (a) is a Class A misdemeanor.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 12, eff. Sept. 1, 2003.

Text of section as added by Acts 2003, 78th Leg., ch. 892, Sec. 19For text of section as added by Acts 2003, 78th Leg., ch. 326, Sec. 12, see other Sec. 505.507.Sec. 505.507. CRIMINAL PENALTY. (a) A person commits an offense if the person knowingly acts as a social worker without holding a license required under this chapter.(b) An offense under Subsection (a) is a Class B misdemeanor.

Added by Acts 2003, 78th Leg., ch. 892, Sec. 19, eff. Sept. 1, 2003.

Sec. 505.508. CEASE AND DESIST ORDER. If it appears to the board that a person who is not licensed under this chapter is violating this chapter, a rule adopted under this chapter, or another state statute or rule relating to the practice of social work, the board after notice and opportunity for a hearing may issue a cease and desist order prohibiting the person from engaging in the activity.

Added by Acts 2005, 79th Leg., Ch. 707, Sec. 28, eff. September 1, 2005.

SUBCHAPTER K. ADMINISTRATIVE PENALTYSec. 505.551. IMPOSITION OF ADMINISTRATIVE PENALTY. The board may impose an administrative penalty on:(1) a person licensed under this chapter who violates this chapter or a rule or order adopted under this chapter; and(2) a person who violates a cease and desist order issued by the board under Section 505.508.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.271(a), eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 707, Sec. 29, eff. September 1, 2005.

Sec. 505.552. AMOUNT OF ADMINISTRATIVE PENALTY. (a) The amount of the administrative penalty may not be less than $50 or more than $5,000 for each violation. Each day a violation continues or occurs is a separate violation for the purpose of imposing a penalty.(b) The amount shall be based on:(1) the seriousness of the violation, including the nature, circumstances, extent, and gravity of the violation;(2) the economic harm caused by the violation;(3) the history of previous violations;(4) the amount necessary to deter a future violation;(5) efforts to correct the violation; and(6) any other matter that justice may require.(c) The board by rule shall adopt an administrative penalty schedule based on the criteria listed in Subsection (b) for violations of this chapter or board rules to ensure that the amounts of penalties imposed are appropriate to the violation. The board shall provide the administrative penalty schedule to the public on request.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.271(a), eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 707, Sec. 30, eff. September 1, 2005.

Sec. 505.553. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a) If the executive director determines that a violation occurred, the director may issue to the board a report stating:(1) the facts on which the determination is based; and(2) the director's recommendation on the imposition of an administrative penalty, including a recommendation on the amount of the penalty.(b) Within 14 days after the date the report is issued, the executive director shall give written notice of the report to the person. The notice must:(1) include a brief summary of the alleged violation;(2) state the amount of the recommended administrative penalty; and(3) inform the person of the person's right to a hearing on the occurrence of the violation, the amount of the penalty, or both.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.271(a), eff. Sept. 1, 2001.

Sec. 505.554. PENALTY TO BE PAID OR HEARING REQUESTED. (a) Within 10 days after the date the person receives the notice, the person in writing may:(1) accept the determination and recommended administrative penalty of the executive director; or(2) make a request for a hearing on the occurrence of the violation, the amount of the penalty, or both.(b) If the person accepts the determination and recommended penalty of the executive director, the board by order shall approve the determination and impose the recommended penalty.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.271(a), eff. Sept. 1, 2001.

Sec. 505.555. HEARING. (a) If the person requests a hearing or fails to respond in a timely manner to the notice, the executive director shall set a hearing and give written notice of the hearing to the person.(b) An administrative law judge of the State Office of Administrative Hearings shall hold the hearing.(c) The administrative law judge shall make findings of fact and conclusions of law and promptly issue to the board a proposal for a decision about the occurrence of the violation and the amount of a proposed administrative penalty.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.271(a), eff. Sept. 1, 2001.

Sec. 505.556. DECISION BY BOARD. (a) Based on the findings of fact, conclusions of law, and proposal for decision, the board by order may determine that:(1) a violation occurred and impose an administrative penalty; or(2) a violation did not occur.(b) The notice of the board's order given to the person must include a statement of the right of the person to judicial review of the order.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.271(a), eff. Sept. 1, 2001.

Sec. 505.557. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a) Within 30 days after the date the board's order becomes final, the person shall:(1) pay the administrative penalty; or(2) file a petition for judicial review contesting the occurrence of the violation, the amount of the penalty, or both.(b) Within the 30-day period prescribed by Subsection (a), a person who files a petition for judicial review may:(1) stay enforcement of the penalty by:(A) paying the penalty to the court for placement in an escrow account; or(B) giving the court a supersedeas bond approved by the court that:(i) is for the amount of the penalty; and(ii) is effective until all judicial review of the board's order is final; or(2) request the court to stay enforcement of the penalty by:(A) filing with the court a sworn affidavit of the person stating that the person is financially unable to pay the penalty and is financially unable to give the supersedeas bond; and(B) giving a copy of the affidavit to the executive director by certified mail.(c) If the executive director receives a copy of an affidavit under Subsection (b)(2), the director may file with the court, within five days after the date the copy is received, a contest to the affidavit.(d) The court shall hold a hearing on the facts alleged in the affidavit as soon as practicable and shall stay the enforcement of the penalty on finding that the alleged facts are true. The person who files an affidavit has the burden of proving that the person is financially unable to pay the penalty and to give a supersedeas bond.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.271(a), eff. Sept. 1, 2001.

Sec. 505.558. COLLECTION OF PENALTY. (a) If the person does not pay the administrative penalty and the enforcement of the penalty is not stayed, the penalty may be collected.(b) The attorney general may sue to collect the penalty.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.271(a), eff. Sept. 1, 2001.

Sec. 505.559. DETERMINATION BY COURT. (a) If the court sustains the determination that a violation occurred, the court may uphold or reduce the amount of the administrative penalty and order the person to pay the full or reduced amount of the penalty.(b) If the court does not sustain the finding that a violation occurred, the court shall order that a penalty is not owed.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.271(a), eff. Sept. 1, 2001.

Sec. 505.560. REMITTANCE OF PENALTY AND INTEREST. (a) If the person paid the administrative penalty and if the amount of the penalty is reduced or the penalty is not upheld by the court, the court shall order, when the court's judgment becomes final, that the appropriate amount plus accrued interest be remitted to the person.(b) The interest accrues at the rate charged on loans to depository institutions by the New York Federal Reserve Bank.(c) The interest shall be paid for the period beginning on the date the penalty is paid and ending on the date the penalty is remitted.(d) If the person gave a supersedeas bond and the penalty is not upheld by the court, the court shall order, when the court's judgment becomes final, the release of the bond.(e) If the person gave a supersedeas bond and the amount of the penalty is reduced, the court shall order the release of the bond after the person pays the reduced amount.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.271(a), eff. Sept. 1, 2001.

Sec. 505.561. ADMINISTRATIVE PROCEDURE. A proceeding under this section is a contested case under Chapter 2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.271(a), eff. Sept. 1, 2001.

SUBCHAPTER L. REPORTS OF CERTAIN VIOLATIONSSec. 505.601. REPORT OF VIOLATION. In a written, signed report to the appropriate licensing board, agency, or facility, a person licensed under this chapter may report an incident that the person has reasonable cause to believe has exposed a client to substantial risk of harm, including:(1) a failure to provide care that conforms to the minimum standards of acceptable and prevailing professional practice;(2) illegal billing practices; or(3) falsification of records.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.272(a), eff. Sept. 1, 2001.

Sec. 505.602. REPORTING IMMUNITY. A person who, without malice, makes a report authorized, or reasonably believed to be authorized, under this subchapter:(1) is immune from civil liability; and(2) may not be subjected by the person's employer to other retaliatory action as a result of making the report.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.272(a), eff. Sept. 1, 2001.

Sec. 505.603. CAUSE OF ACTION FOR RETALIATION. (a) A person named as a defendant in a civil action or subjected by the person's employer to other retaliatory action as a result of filing a report authorized, or reasonably believed to be authorized, under this subchapter may file a counterclaim in the pending action or prove a cause of action in a subsequent suit to recover defense costs, including reasonable attorney's fees and actual and punitive damages, if the suit or retaliatory action is determined to be frivolous, unreasonable, or taken in bad faith.(b) A person may not suspend or terminate the employment of, or otherwise discipline or discriminate against, a person who makes a report, without malice, under this subchapter.(c) A person who makes a report under this subchapter has a cause of action against a person who violates Subsection (b) and may recover:(1) the greater of:(A) actual damages, including damages for mental anguish even if no other injury is shown; or(B) $1,000;(2) exemplary damages;(3) court costs; and(4) reasonable attorney's fees.(d) In addition to the amount recovered under Subsection (c), a person whose employment is suspended or terminated in violation of this section is entitled to:(1) reinstatement in the employee's former position or severance pay in an amount equal to three months of the employee's most recent salary; and(2) compensation for wages lost during the period of suspension or termination.(e) A person who brings an action under this section has the burden of proof. It is a rebuttable presumption that the person's employment was suspended or terminated for making a report under this subchapter if:(1) the person was suspended or terminated within 60 days after the date the report was made; and(2) the person to whom the report that is the subject of the cause of action was made or the court determines that the report was:(A) authorized under this subchapter; and(B) made without malice.(f) An action under this section may be brought in a district court of the county in which:(1) the plaintiff resides;(2) the plaintiff was employed by the defendant; or(3) the defendant conducts business.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.272(a), eff. Sept. 1, 2001.



CHAPTER 551. GENERAL PROVISIONS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE J. PHARMACY AND PHARMACISTS

CHAPTER 551. GENERAL PROVISIONS

Sec. 551.001. SHORT TITLE. The chapters of this subtitle, other

than Chapter 567, may be cited as the Texas Pharmacy Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 551.002. LEGISLATIVE DECLARATION; PURPOSE. (a) This

subtitle shall be liberally construed to regulate in the public

interest the practice of pharmacy in this state as a professional

practice that affects the public health, safety, and welfare.

(b) It is a matter of public interest and concern that the

practice of pharmacy merits and receives the confidence of the

public and that only qualified persons be permitted to engage in

the practice of pharmacy in this state.

(c) The purpose of this subtitle is to promote, preserve, and

protect the public health, safety, and welfare through:

(1) effectively controlling and regulating the practice of

pharmacy; and

(2) licensing pharmacies engaged in the sale, delivery, or

distribution of prescription drugs and devices used in diagnosing

and treating injury, illness, and disease.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 551.003. DEFINITIONS. In Chapters 551-566:

(1) "Administer" means to directly apply a prescription drug to

the body of a patient by any means, including injection,

inhalation, or ingestion, by:

(A) a person authorized by law to administer the drug, including

a practitioner or an authorized agent under a practitioner's

supervision; or

(B) the patient at the direction of a practitioner.

(2) "Board" means the Texas State Board of Pharmacy.

(3) "Class A pharmacy license" or "community pharmacy license"

means a license described by Section 560.051.

(4) "Class B pharmacy license" or "nuclear pharmacy license"

means a license described by Section 560.051.

(5) "Class C pharmacy license" or "institutional pharmacy

license" means a license described by Section 560.051.

(6) "Class D pharmacy license" or "clinic pharmacy license"

means a license described by Section 560.051.

(7) "Class E pharmacy license" or "nonresident pharmacy license"

means a license described by Section 560.051.

(8) "College of pharmacy" means a school, university, or college

of pharmacy that:

(A) satisfies the accreditation standards of the American

Council on Pharmaceutical Education as adopted by the board; or

(B) has degree requirements that meet the standards of

accreditation set by the board.

(9) "Compounding" means the preparation, mixing, assembling,

packaging, or labeling of a drug or device:

(A) as the result of a practitioner's prescription drug order

based on the practitioner-patient-pharmacist relationship in the

course of professional practice;

(B) for administration to a patient by a practitioner as the

result of a practitioner's initiative based on the

practitioner-patient-pharmacist relationship in the course of

professional practice;

(C) in anticipation of a prescription drug order based on a

routine, regularly observed prescribing pattern; or

(D) for or as an incident to research, teaching, or chemical

analysis and not for selling or dispensing, except as allowed

under Section 562.154 or Chapter 563.

(10) "Confidential record" means a health-related record,

including a patient medication record, prescription drug order,

or medication order, that:

(A) contains information that identifies an individual; and

(B) is maintained by a pharmacy or pharmacist.

(11) "Controlled substance" means a substance, including a drug:

(A) listed in Schedule I, II, III, IV, or V, as established by

the commissioner of public health under Chapter 481, Health and

Safety Code, or in Penalty Group 1, 1-A, 2, 3, or 4, Chapter 481;

or

(B) included in Schedule I, II, III, IV, or V of the

Comprehensive Drug Abuse Prevention and Control Act of 1970 (21

U.S.C. Section 801 et seq.).

(12) "Dangerous drug" means a drug or device that:

(A) is not included in Penalty Group 1, 2, 3, or 4, Chapter 481,

Health and Safety Code, and is unsafe for self-medication; or

(B) bears or is required to bear the legend:

(i) "Caution: federal law prohibits dispensing without

prescription" or "Rx only" or another legend that complies with

federal law; or

(ii) "Caution: federal law restricts this drug to use by or on

the order of a licensed veterinarian."

(13) "Deliver" or "delivery" means the actual, constructive, or

attempted transfer of a prescription drug or device or controlled

substance from one person to another, with or without

consideration.

(14) "Designated agent" means:

(A) an individual, including a licensed nurse, physician

assistant, or pharmacist:

(i) who is designated by a practitioner and authorized to

communicate a prescription drug order to a pharmacist; and

(ii) for whom the practitioner assumes legal responsibility;

(B) a licensed nurse, physician assistant, or pharmacist

employed in a health care facility to whom a practitioner

communicates a prescription drug order; or

(C) a registered nurse or physician assistant authorized by a

practitioner to administer a prescription drug order for a

dangerous drug under Subchapter B, Chapter 157.

(15) "Device" means an instrument, apparatus, implement,

machine, contrivance, implant, in vitro reagent, or other similar

or related article, including a component part or accessory, that

is required under federal or state law to be ordered or

prescribed by a practitioner.

(16) "Dispense" means to prepare, package, compound, or label,

in the course of professional practice, a prescription drug or

device for delivery to an ultimate user or the user's agent under

a practitioner's lawful order.

(17) "Distribute" means to deliver a prescription drug or device

other than by administering or dispensing.

(18) "Drug" means:

(A) a substance recognized as a drug in a drug compendium,

including the current official United States Pharmacopoeia,

official National Formulary, or official Homeopathic

Pharmacopoeia, or in a supplement to a drug compendium;

(B) a substance intended for use in the diagnosis, cure,

mitigation, treatment, or prevention of disease in a human or

another animal;

(C) a substance, other than food, intended to affect the

structure or a function of the body of a human or another animal;

(D) a substance intended for use as a component of a substance

specified in Paragraph (A), (B), or (C);

(E) a dangerous drug; or

(F) a controlled substance.

(19) "Drug regimen review" includes evaluation of prescription

drug or medication orders and a patient medication record for:

(A) a known allergy;

(B) a rational therapy-contraindication;

(C) a reasonable dose and route of administration;

(D) reasonable directions for use;

(E) duplication of therapy;

(F) a drug-drug interaction;

(G) drug-food interaction;

(H) drug-disease interaction;

(I) adverse drug reaction; and

(J) proper use, including overuse or underuse.

(20) "Internship" means a practical experience program that is

approved by the board.

(21) "Label" means written, printed, or graphic matter on the

immediate container of a drug or device.

(22) "Labeling" means the process of affixing a label, including

all information required by federal and state statute or

regulation, to a drug or device container. The term does not

include:

(A) the labeling by a manufacturer, packer, or distributor of a

nonprescription drug or commercially packaged prescription drug

or device; or

(B) unit dose packaging.

(23) "Manufacturing" means the production, preparation,

propagation, conversion, or processing of a drug or device,

either directly or indirectly, by extraction from a substance of

natural origin or independently by a chemical or biological

synthesis. The term includes packaging or repackaging a substance

or labeling or relabeling a container and promoting and marketing

the drug or device and preparing and promoting a commercially

available product from a bulk compound for resale by a person,

including a pharmacy or practitioner. The term does not include

compounding.

(24) "Medication order" means an order from a practitioner or a

practitioner's designated agent for administration of a drug or

device.

(25) "Nonprescription drug" means a nonnarcotic drug or device

that may be sold without a prescription and that is labeled and

packaged in compliance with state or federal law.

(26) "Patient counseling" means communication by a pharmacist of

information, as specified by board rule, to a patient or

caregiver to improve therapy by ensuring proper use of a drug or

device.

(27) "Pharmaceutical care" means providing drug therapy and

other pharmaceutical services defined by board rule and intended

to assist in curing or preventing a disease, eliminating or

reducing a patient's symptom, or arresting or slowing a disease

process.

(28) "Pharmacist" means a person licensed by the board to

practice pharmacy.

(29) "Pharmacist-in-charge" means the pharmacist designated on a

pharmacy license as the pharmacist who has the authority or

responsibility for the pharmacy's compliance with statutes and

rules relating to the practice of pharmacy.

(30) "Pharmacist-intern" means:

(A) an undergraduate student who is enrolled in the professional

sequence of a college of pharmacy approved by the board and who

is participating in a board-approved internship program; or

(B) a graduate of a college of pharmacy who is participating in

a board-approved internship.

(31) "Pharmacy" means a facility at which a prescription drug or

medication order is received, processed, or dispensed under this

subtitle, Chapter 481 or 483, Health and Safety Code, or the

Comprehensive Drug Abuse Prevention and Control Act of 1970 (21

U.S.C. Section 801 et seq.). The term does not include a narcotic

drug treatment program that is regulated under Chapter 466,

Health and Safety Code.

(32) "Pharmacy technician" means an individual employed by a

pharmacy whose responsibility is to provide technical services

that do not require professional judgment regarding preparing and

distributing drugs and who works under the direct supervision of

and is responsible to a pharmacist.

(33) "Practice of pharmacy" means:

(A) providing an act or service necessary to provide

pharmaceutical care;

(B) interpreting or evaluating a prescription drug order or

medication order;

(C) participating in drug or device selection as authorized by

law, and participating in drug administration, drug regimen

review, or drug or drug-related research;

(D) providing patient counseling;

(E) being responsible for:

(i) dispensing a prescription drug order or distributing a

medication order;

(ii) compounding or labeling a drug or device, other than

labeling by a manufacturer, repackager, or distributor of a

nonprescription drug or commercially packaged prescription drug

or device;

(iii) properly and safely storing a drug or device; or

(iv) maintaining proper records for a drug or device;

(F) performing for a patient a specific act of drug therapy

management delegated to a pharmacist by a written protocol from a

physician licensed in this state in compliance with Subtitle B;

or

(G) administering an immunization or vaccination under a

physician's written protocol.

(34) "Practitioner" means:

(A) a person licensed or registered to prescribe, distribute,

administer, or dispense a prescription drug or device in the

course of professional practice in this state, including a

physician, dentist, podiatrist, or veterinarian but excluding a

person licensed under this subtitle;

(B) a person licensed by another state, Canada, or the United

Mexican States in a health field in which, under the law of this

state, a license holder in this state may legally prescribe a

dangerous drug;

(C) a person practicing in another state and licensed by another

state as a physician, dentist, veterinarian, or podiatrist, who

has a current federal Drug Enforcement Administration

registration number and who may legally prescribe a Schedule II,

III, IV, or V controlled substance, as specified under Chapter

481, Health and Safety Code, in that other state; or

(D) an advanced practice nurse or physician assistant to whom a

physician has delegated the authority to carry out or sign

prescription drug orders under Section 157.0511, 157.052,

157.053, 157.054, 157.0541, or 157.0542.

(35) "Preceptor" has the meaning assigned by Section 558.057.

(36) "Prescription drug" means:

(A) a substance for which federal or state law requires a

prescription before the substance may be legally dispensed to the

public;

(B) a drug or device that under federal law is required, before

being dispensed or delivered, to be labeled with the statement:

(i) "Caution: federal law prohibits dispensing without

prescription" or "Rx only" or another legend that complies with

federal law; or

(ii) "Caution: federal law restricts this drug to use by or on

the order of a licensed veterinarian"; or

(C) a drug or device that is required by federal or state

statute or regulation to be dispensed on prescription or that is

restricted to use by a practitioner only.

(37) "Prescription drug order" means:

(A) an order from a practitioner or a practitioner's designated

agent to a pharmacist for a drug or device to be dispensed; or

(B) an order under Subchapter B, Chapter 157.

(38) "Prospective drug use review" means the review of a

patient's drug therapy and prescription drug order or medication

order, as defined by board rule, before dispensing or

distributing a drug to the patient.

(39) "Provide" means to supply one or more unit doses of a

nonprescription drug or dangerous drug to a patient.

(40) "Radioactive drug" means a drug that exhibits spontaneous

disintegration of unstable nuclei with the emission of nuclear

particles or photons, including a nonradioactive reagent kit or

nuclide generator that is intended to be used in the preparation

of the substance.

(41) "Substitution" means the dispensing of a drug or a brand of

drug other than the drug or brand of drug ordered or prescribed.

(42) "Texas trade association" means a cooperative and

voluntarily joined statewide association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(42-a) "Therapeutic contact lens" means a contact lens that

contains one or more drugs and that delivers the drugs into the

wearer's eye.

(43) "Ultimate user" means a person who obtains or possesses a

prescription drug or device for the person's own use or for the

use of a member of the person's household or for administering to

an animal owned by the person or by a member of the person's

household.

(44) "Unit dose packaging" means the ordered amount of drug in a

dosage form ready for administration to a particular patient, by

the prescribed route at the prescribed time, and properly labeled

with the name, strength, and expiration date of the drug.

(45) "Written protocol" means a physician's order, standing

medical order, standing delegation order, or other order or

protocol as defined by rule of the Texas State Board of Medical

Examiners under Subtitle B.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 112, Sec. 5, eff. May 11,

2001; Acts 2001, 77th Leg., ch. 1188, Sec. 10, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1254, Sec. 1, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 88, Sec. 8, eff. May 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

28, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1345, Sec. 2, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

396, Sec. 1, eff. June 19, 2009.

Sec. 551.004. APPLICABILITY OF SUBTITLE. (a) This subtitle

does not apply to:

(1) a practitioner licensed by the appropriate state board who

supplies a patient of the practitioner with a drug in a manner

authorized by state or federal law and who does not operate a

pharmacy for the retailing of prescription drugs;

(2) a member of the faculty of a college of pharmacy recognized

by the board who is a pharmacist and who performs the

pharmacist's services only for the benefit of the college;

(3) a person who procures prescription drugs for lawful

research, teaching, or testing and not for resale; or

(4) a home and community support services agency that possesses

a dangerous drug as authorized by Section 142.0061, 142.0062, or

142.0063, Health and Safety Code.

(b) This subtitle does not prevent a practitioner from

administering a drug to a patient of the practitioner.

(c) This subtitle does not prevent the sale by a person, other

than a pharmacist, firm, joint stock company, partnership, or

corporation, of:

(1) a nonprescription drug that is harmless if used according to

instructions on a printed label on the drug's container and that

does not contain a narcotic;

(2) an insecticide, a fungicide, or a chemical used in the arts

if the insecticide, fungicide, or chemical is properly labeled;

or

(3) an insecticide or fungicide that is mixed or compounded only

for an agricultural purpose.

(d) A wholesaler or manufacturer may distribute a prescription

drug as provided by state or federal law.

(e) This subtitle does not prevent a physician or therapeutic

optometrist from dispensing and charging for therapeutic contact

lenses. This subsection does not authorize a therapeutic

optometrist to prescribe, administer, or dispense a drug that is

otherwise outside the therapeutic optometrist's scope of

practice.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

396, Sec. 2, eff. June 19, 2009.

Sec. 551.005. APPLICATION OF SUNSET ACT. The Texas State Board

of Pharmacy is subject to Chapter 325, Government Code (Texas

Sunset Act). Unless continued in existence as provided by that

chapter, the board is abolished and this subtitle expires

September 1, 2017.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 1, eff. September 1, 2005.



CHAPTER 552. TEXAS STATE BOARD OF PHARMACY

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE J. PHARMACY AND PHARMACISTS

CHAPTER 552. TEXAS STATE BOARD OF PHARMACY

Sec. 552.001. MEMBERSHIP. (a) The Texas State Board of

Pharmacy consists of nine members appointed by the governor with

the advice and consent of the senate as follows:

(1) six members who are pharmacists; and

(2) three members who represent the public.

(b) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 552.002. QUALIFICATIONS. (a) The board must include

representation for pharmacists who are primarily employed in

Class A pharmacies and Class C pharmacies.

(b) A pharmacist board member must, at the time of appointment:

(1) be a resident of this state;

(2) have been licensed for the five years preceding appointment;

(3) be in good standing to practice pharmacy in this state; and

(4) be practicing pharmacy in this state.

(c) Each person appointed to the board shall, not later than the

15th day after the date of appointment, qualify by taking the

constitutional oath of office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 552.003. PUBLIC MEMBERSHIP ELIGIBILITY. A person is not

eligible for appointment as a public member of the board if the

person or the person's spouse:

(1) is registered, certified, or licensed by an occupational

regulatory agency in the field of health care;

(2) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

funds from the board;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving funds from the board; or

(4) uses or receives a substantial amount of tangible goods,

services, or funds from the board, other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 552.004. MEMBERSHIP RESTRICTIONS. (a) A person may not be

a member of the board if the person is required to register as a

lobbyist under Chapter 305, Government Code, because of the

person's activities for compensation on behalf of a profession

related to the operation of the board.

(b) A person may not be a member of the board if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of health care; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of health

care.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 3, eff. September 1, 2005.

Sec. 552.005. TERMS; VACANCY. (a) Members of the board are

appointed for staggered six-year terms. The terms of three

members expire every other year at midnight on the last day of

the state fiscal year in the last year of the member's term.

(b) If a vacancy occurs during a member's term, the governor

shall appoint a replacement to fill the unexpired term.

(c) A board member may not serve more than two consecutive full

terms. The completion of the unexpired portion of a full term is

not service for a full term for purposes of this subsection.

(d) A person appointed by the governor to a full term before the

expiration of the term of the member being succeeded becomes a

member of the board on the first day of the next state fiscal

year following the appointment.

(e) A person appointed to an unexpired portion of a full term

becomes a member of the board on the day after the date of

appointment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 552.006. BOARD MEMBER TRAINING. (a) A person who is

appointed to and qualifies for office as a member of the board

may not vote, deliberate, or be counted as a member in attendance

at a meeting of the board until the person completes a training

program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) this subtitle and the programs, functions, rules, and budget

of the board;

(2) the results of the most recent formal audit of the board;

(3) the requirements of laws relating to open meetings, public

information, administrative procedure, and conflicts of interest;

and

(4) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 4, eff. September 1, 2005.

Sec. 552.007. OFFICERS. (a) The governor shall designate a

member of the board as the president of the board to serve in

that capacity at the pleasure of the governor. The board shall

elect from its members for one-year terms a vice president,

treasurer, and other officers the board considers appropriate and

necessary to conduct board business.

(b) The board's president shall preside at each board meeting

and is responsible for the performance of the board's duties and

functions under this subtitle.

(c) An officer, other than the president, shall perform the

duties normally associated with the officer's position and other

duties assigned to the officer by the board.

(d) The term of an officer begins on the first day of the state

fiscal year following the officer's election and ends on election

of a successor.

(e) A member elected as an officer may not serve more than two

consecutive full terms in each office to which the member is

elected.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 5, eff. September 1, 2005.

Sec. 552.008. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that a member:

(1) does not have at the time of appointment the qualifications

required for appointment to the board;

(2) does not maintain during service on the board the

qualifications required for appointment to the board;

(3) violates a prohibition established by Section 552.004;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings the member is eligible to attend during a calendar

year, unless the absence is excused by majority vote of the

board.

(b) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the president of the board of the ground. The president shall

then notify the governor that a potential ground for removal

exists.

(c) The validity of an action of the board is not affected by

the fact that the action is taken when a ground for removal of a

board member exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 552.009. PER DIEM; REIMBURSEMENT. (a) Each member of the

board is entitled to a per diem set by legislative appropriation

for each day the member engages in board business.

(b) A member is entitled to reimbursement for travel expenses as

prescribed by the General Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 6, eff. September 1, 2005.

Sec. 552.010. MEETINGS. (a) The board shall meet at least:

(1) once every four months to transact board business; and

(2) twice each year for the examination of applicants.

(b) The board may meet at other times at the call of the board's

president or two-thirds of the board's members.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 552.011. EXECUTIVE SESSION. (a) The board may, in

accordance with Chapter 551, Government Code, conduct a portion

of a board meeting in executive session.

(b) The board may conduct in executive session a deliberation

relating to discipline of a license holder. At the conclusion of

the deliberation, in open session the board shall vote and

announce the board's decision relating to the license holder.

(c) The board may conduct in executive session a disciplinary

hearing relating to a pharmacist or pharmacy student who is

impaired because of chemical abuse or mental or physical illness.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 552.012. QUORUM; VALIDITY OF BOARD ACTION. Except when a

greater number is required by this subtitle or by board rule, an

action of the board must be by a majority of a quorum.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 553. EXECUTIVE DIRECTOR AND OTHER BOARD PERSONNEL

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE J. PHARMACY AND PHARMACISTS

CHAPTER 553. EXECUTIVE DIRECTOR AND OTHER BOARD PERSONNEL

Sec. 553.001. EXECUTIVE DIRECTOR. The board shall employ an

executive director.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 553.002. QUALIFICATIONS OF EXECUTIVE DIRECTOR. The

executive director must be a pharmacist.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 553.003. GENERAL DUTIES OF EXECUTIVE DIRECTOR. (a) The

executive director is an ex officio member of the board without

vote.

(b) The executive director is a full-time employee of the board

and shall:

(1) serve as secretary to the board; and

(2) perform the regular administrative functions of the board

and any other duty as the board directs.

(c) The executive director may not perform a discretionary or

decision-making function for which the board is solely

responsible.

(d) The executive director shall keep the seal of the board. The

executive director may affix the seal only in the manner

prescribed by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 553.004. PERSONNEL. The board may employ persons in

positions or capacities the board considers necessary to properly

conduct the board's business and fulfill the board's

responsibilities under this subtitle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 553.005. EMPLOYEE RESTRICTIONS. (a) A person may not be

an employee of the board employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.), if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of health care; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of health

care.

(b) A person may not act as general counsel to the board if the

person is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 7, eff. September 1, 2005.

Sec. 553.006. POSSESSION BY EMPLOYEE OF REGULATED SUBSTANCE. A

board employee may possess a dangerous drug or controlled

substance when acting in the employee's official capacity.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 553.007. DIVISION OF RESPONSIBILITIES. The board shall

develop and implement policies that clearly define the

responsibilities of the board and the staff of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 553.008. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The board shall provide, as often as necessary, to

its members and employees information regarding their:

(1) qualifications for office or employment under this subtitle;

and

(2) responsibilities under applicable laws relating to standards

of conduct for state officers or employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 553.009. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS.

(a) The executive director or the executive director's designee

shall develop an intra-agency career ladder program. The program

must require intra-agency postings of all nonentry level

positions concurrently with any public posting.

(b) The executive director or the executive director's designee

shall develop a system of annual performance evaluations. All

merit pay for board employees must be based on the system

established under this subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 553.010. EQUAL EMPLOYMENT OPPORTUNITY POLICY; REPORT. (a)

The executive director or the executive director's designee shall

prepare and maintain a written policy statement to ensure

implementation of an equal employment opportunity program under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies related to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel that are in compliance with Chapter 21,

Labor Code;

(2) a comprehensive analysis of the board workforce that meets

federal and state guidelines;

(3) procedures by which a determination can be made of

significant underuse in the board workforce of all persons for

whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address those areas of

significant underuse.

(b) A policy statement prepared under Subsection (a) must:

(1) cover an annual period;

(2) be updated annually;

(3) be reviewed by the Commission on Human Rights for compliance

with Subsection (a)(1); and

(4) be filed with the governor.

(c) The governor shall deliver a biennial report to the

legislature based on the information received under Subsection

(b). The report may be made separately or as a part of other

biennial reports made to the legislature.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 554. BOARD POWERS AND DUTIES; RULEMAKING AUTHORITY

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE J. PHARMACY AND PHARMACISTS

CHAPTER 554. BOARD POWERS AND DUTIES; RULEMAKING AUTHORITY

SUBCHAPTER A. POWERS AND DUTIES

Sec. 554.001. GENERAL POWERS AND DUTIES OF BOARD. (a) The

board shall:

(1) administer and enforce this subtitle and rules adopted under

this subtitle and enforce other laws relating to the practice of

pharmacy and other powers and duties granted under other law;

(2) cooperate with other state and federal agencies in the

enforcement of any law relating to the practice of pharmacy or

any drug or drug-related law;

(3) maintain an office in which permanent records are kept; and

(4) preserve a record of the board's proceedings.

(b) The board may:

(1) join a professional organization or association organized to

promote the improvement of the standards of the practice of

pharmacy for protecting the health and welfare of the public; and

(2) appoint committees from the board's membership, an advisory

committee from the pharmacy profession, and any other group to

assist in administering this subtitle.

(c) The board may:

(1) issue a duplicate copy of a license to practice pharmacy or

a license renewal certificate on a request from the holder and on

payment of a fee determined by the board; and

(2) inspect a facility licensed under this subtitle for

compliance with this subtitle.

(d) The board may be represented by counsel, including the

attorney general, district attorney, or county attorney, if

necessary in a legal action taken under this subtitle.

(e) The board shall develop formal policies outlining the

structure, role, and responsibilities of each committee

established under Subsection (b)(2) that contains board members.

The board may adopt rules to implement this subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 8, eff. September 1, 2005.

Sec. 554.002. REGULATION OF PRACTICE OF PHARMACY. The board

shall regulate the practice of pharmacy in this state by:

(1) issuing a license after examination or by reciprocity to an

applicant qualified to practice pharmacy and issuing a license to

a pharmacy under this subtitle;

(2) renewing a license to practice pharmacy and a license to

operate a pharmacy;

(3) determining and issuing standards for recognizing and

approving degree requirements of colleges of pharmacy whose

graduates are eligible for a license in this state;

(4) specifying and enforcing requirements for practical

training, including an internship;

(5) enforcing the provisions of this subtitle relating to:

(A) the conduct or competence of a pharmacist practicing in this

state and the conduct of a pharmacy operating in this state; and

(B) the suspension, revocation, retirement, or restriction of a

license to practice pharmacy or to operate a pharmacy or the

imposition of an administrative penalty or reprimand on a license

holder;

(6) regulating the training, qualifications, and employment of a

pharmacist-intern and pharmacy technician; and

(7) determining and issuing standards for recognizing and

approving a pharmacy residency program for purposes of Subchapter

W, Chapter 61, Education Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.301(a), eff.

Sept. 1, 2001.

Sec. 554.0021. RECOGNITION AND APPROVAL OF PHARMACIST

CERTIFICATION PROGRAMS. (a) The board shall determine and issue

standards for recognizing and approving pharmacist certification

programs.

(b) In adopting standards under Subsection (a), the board shall

include a requirement that a pharmacist may not use the

designation "board certified" unless the pharmacist has

successfully completed a certification program that meets the

board's standards.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.301(c), eff.

Sept. 1, 2001.

Sec. 554.003. PROCEDURES. The board by rule shall specify:

(1) the licensing procedures to be followed, including

specification of forms to be used, in applying for a pharmacy

license; and

(2) fees for filing an application for a pharmacy license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 554.004. ADMINISTRATION OF MEDICATION. (a) The board

shall specify conditions under which a pharmacist may administer

medication, including an immunization and vaccination. The

conditions must ensure that:

(1) a licensed health care provider authorized to administer the

medication is not reasonably available to administer the

medication;

(2) failure to administer the medication, other than an

immunization or vaccination, might result in a significant delay

or interruption of a critical phase of drug therapy;

(3) the pharmacist possesses the necessary skill, education, and

certification as specified by the board to administer the

medication;

(4) within a reasonable time after administering medication, the

pharmacist notifies the licensed health care provider responsible

for the patient's care that the medication was administered;

(5) the pharmacist may not administer medication to a patient at

the patient's residence, except at a licensed nursing home or

hospital;

(6) the pharmacist administers an immunization or vaccination

under a physician's written protocol and meets the standards

established by the board; and

(7) the authority of a pharmacist to administer medication may

not be delegated.

(b) This section does not prohibit a pharmacist from preparing

or manipulating a biotechnological agent or device.

(c) This section does not prohibit a pharmacist from performing

an act delegated by a physician in accordance with Chapter 157.

The pharmacist performing a delegated medical act under that

chapter is considered to be performing a medical act and not to

be engaging in the practice of pharmacy.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 554.005. PRESCRIPTION DRUGS AND DEVICES. (a) In

regulating the practice of pharmacy and the use in this state of

prescription drugs and devices in the diagnosis, mitigation, or

treatment or prevention of injury, illness, or disease, the board

shall:

(1) regulate the delivery or distribution of a prescription drug

or device;

(2) specify minimum standards for the professional environment,

technical equipment, and security in a prescription dispensing

area;

(3) specify minimum standards for:

(A) drug storage;

(B) maintenance of prescription drug records; and

(C) procedures for the:

(i) delivering and dispensing in a suitable, appropriately

labeled container;

(ii) providing of prescription drugs or devices;

(iii) monitoring of drug therapy; and

(iv) counseling of patients on proper use of a prescription drug

or device in the practice of pharmacy;

(4) adopt rules regulating a prescription drug order or

medication order transmitted by electronic means; and

(5) register a balance used for compounding drugs in a pharmacy

licensed in this state and periodically inspect the balance to

verify accuracy.

(b) In implementing Subsection (a)(1), the board may, after

notice and hearing, seize any prescription drug or device that

poses a hazard to the public health and welfare.

(c) In implementing Subsection (a)(1), the board may not

regulate:

(1) any manufacturer's representative or employee acting in the

normal course of business;

(2) a person engaged in the wholesale drug business and licensed

by the commissioner of public health as provided by Chapter 431,

Health and Safety Code; or

(3) an employee of a person described by Subdivision (2) if the

employee is acting in the normal course of business.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.301(d), eff.

Sept. 1, 2001.

Sec. 554.006. FEES. The board by rule shall establish

reasonable and necessary fees so that the fees, in the aggregate,

produce sufficient revenue to cover the cost of administering

this subtitle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 554.007. FUNDS. (a) The board shall deposit revenue

collected under this subtitle to the credit of the general

revenue fund.

(b) The board may receive and spend money from a party, other

than the state, in addition to money collected under Subsection

(a), in accordance with state law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 9, eff. September 1, 2005.

Sec. 554.009. LEASE OR PURCHASE OF VEHICLES. (a) The board may

lease or purchase vehicles for use in official board business.

(b) A vehicle acquired under Subsection (a) is exempt from a

requirement to bear state government identification.

(c) The board may register a vehicle with the Texas Department

of Motor Vehicles in an alias name only for investigative

personnel.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3I.01, eff. September 1, 2009.

Sec. 554.010. PEACE OFFICERS. (a) The board may commission as

a peace officer to enforce this subtitle an employee who has been

certified as qualified to be a peace officer by the Commission on

Law Enforcement Officer Standards and Education.

(b) An employee commissioned as a peace officer under this

subtitle has the powers, privileges, and immunities of a peace

officer while carrying out duties as a peace officer under this

subtitle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1361, Sec. 1, eff. June 19, 2009.

Sec. 554.011. PILOT AND DEMONSTRATION RESEARCH PROJECTS. (a)

The board may approve pilot and demonstration research projects

for innovative applications in the practice of pharmacy.

(b) The board shall specify the procedures to be followed in

applying for approval of a project.

(c) The approval may include a provision granting an exception

to any rule adopted under this subtitle. The board may extend the

time an exception to a rule is granted as necessary for the board

to adopt an amendment or modification of the rule. The board may

condition approval of a project on compliance with this section

and rules adopted under this section.

(d) A project may not include therapeutic substitution or

substitution of a medical device used in patient care.

(e) This section does not expand the definition of pharmacy

under this subtitle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.302(a), eff.

Sept. 1, 2001.

Sec. 554.012. NOTIFICATION RELATING TO THERAPEUTIC OPTOMETRISTS.

The board shall inform each holder of a license to practice

pharmacy and each holder of a license to operate a pharmacy of

the authority of a therapeutic optometrist to prescribe a drug

under Section 351.357 by annually mailing to each license holder

a notice that:

(1) describes the authority of a therapeutic optometrist to

prescribe a drug; and

(2) lists each drug that a therapeutic optometrist may lawfully

prescribe.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 554.013. ANNUAL REPORT. (a) The board shall file annually

with the governor and the presiding officer of each house of the

legislature a complete and detailed written report accounting for

all funds received or disbursed by the board during the preceding

fiscal year.

(b) The report must be in the form and reported in the time

provided by the General Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 554.014. INFORMATION PROVIDED TO LICENSE HOLDERS. At least

once each biennium, the board shall provide to license holders

information on:

(1) prescribing and dispensing pain medications, with particular

emphasis on Schedule II and Schedule III controlled substances;

(2) abusive and addictive behavior of certain persons who use

prescription pain medications;

(3) common diversion strategies employed by certain persons who

use prescription pain medications, including fraudulent

prescription patterns; and

(4) the appropriate use of pain medications and the differences

between addiction, pseudo-addiction, tolerance, and physical

dependence.

Added by Acts 2003, 78th Leg., ch. 1163, Sec. 7, eff. Sept. 1,

2003.

Sec. 554.015. POISON CONTROL CENTER INFORMATION. The board

shall provide to license holders information regarding the

services provided by poison control centers.

Added by Acts 2003, 78th Leg., ch. 1163, Sec. 7, eff. Sept. 1,

2003.

Sec. 554.016. CANADIAN PHARMACY INSPECTION; DESIGNATION; FEES;

INFORMATION. (a) The board shall designate at least one and not

more than 10 Canadian pharmacies whose primary business is to

dispense prescription drugs under prescription drug orders to

Canadian residents, as having passed inspection by the board for

shipping, mailing, or delivering to this state a prescription

dispensed under a prescription drug order to a resident in this

state.

(b) The board by rule shall set fees in amounts reasonable and

necessary to cover the costs incurred by the board in inspecting

Canadian pharmacies as provided by Subsection (a).

(c) The board shall establish and maintain an Internet website

to provide information necessary to enable residents of this

state to conveniently order prescription drugs from Canadian

pharmacies designated by the board as having passed inspection to

dispense prescription drugs to residents in this state in

accordance with this subtitle and board rules. The board shall

include on the website a statement that the board is not liable

for any act or omission of a Canadian pharmacy designated as

having passed inspection to dispense prescription drugs to

residents in this state.

Added by Acts 2005, 79th Leg., Ch.

1345, Sec. 37, eff. September 1, 2005.

Sec. 554.017. LIST OF PHARMACISTS AUTHORIZED TO SIGN

PRESCRIPTION DRUG ORDERS. The board shall provide on its

Internet website a list of pharmacists who are authorized to sign

a prescription drug order under Section 157.101(b-1), including

the name of the pharmacist's delegating physician under the

protocol required under that subsection.

Added by Acts 2009, 81st Leg., R.S., Ch.

271, Sec. 2, eff. September 1, 2009.

SUBCHAPTER B. RULEMAKING

Sec. 554.051. RULEMAKING: GENERAL POWERS AND DUTIES. (a) The

board shall adopt rules consistent with this subtitle for the

administration and enforcement of this subtitle.

(b) If the board determines it necessary to protect the health

and welfare of the citizens of this state, the board may make a

rule concerning the operation of a licensed pharmacy located in

this state applicable to a pharmacy licensed by the board that is

located in another state.

(c) The board shall adopt rules regarding records to be

maintained by a pharmacist performing a specific act under a

written protocol.

(d) The board by rule shall specify minimum standards for

professional responsibility in the conduct of a pharmacy.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 554.052. IMMUNIZATIONS AND VACCINATIONS; PHYSICIAN

SUPERVISION. (a) The board by rule shall require a pharmacist

to notify a physician who prescribes an immunization or

vaccination within 24 hours after the pharmacist administers the

immunization or vaccination.

(b) The board shall establish minimum education and continuing

education standards for a pharmacist who administers an

immunization or vaccination. The standards must include Centers

for Disease Control and Prevention training, basic life support

training, and hands-on training in techniques for administering

immunizations and vaccinations.

(c) Supervision by a physician is adequate if the delegating

physician:

(1) is responsible for formulating or approving an order or

protocol, including the physician's order, standing medical

order, or standing delegation order, and periodically reviews the

order or protocol and the services provided to a patient under

the order or protocol;

(2) except as provided by Subsection (c-1), has established a

physician-patient relationship with each patient under 14 years

of age and referred the patient to the pharmacist;

(3) is geographically located to be easily accessible to the

pharmacy where an immunization or vaccination is administered;

(4) receives, as appropriate, a periodic status report on the

patient, including any problem or complication encountered; and

(5) is available through direct telecommunication for

consultation, assistance, and direction.

(c-1) A pharmacist may administer an influenza vaccination to a

patient over seven years of age without an established

physician-patient relationship.

(d) The Texas Medical Board by rule shall establish the minimum

content of a written order or protocol. The order or protocol

may not permit delegation of medical diagnosis.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

375, Sec. 1, eff. September 1, 2009.

Sec. 554.053. RULEMAKING: PHARMACY TECHNICIAN. (a) The board

shall establish rules for the use and the duties of a pharmacy

technician in a pharmacy licensed by the board. A technician

shall be responsible to and must be directly supervised by a

pharmacist.

(b) The board may not adopt a rule establishing a ratio of

pharmacists to pharmacy technicians in a Class C pharmacy or

limiting the number of pharmacy technicians that may be used in a

Class C pharmacy.

(c) The board shall determine and issue standards for

recognition and approval of a training program for pharmacy

technicians and maintain a list of board-approved training

programs that meet those standards.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.303(a), eff.

Sept. 1, 2001.

Sec. 554.054. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The board may not adopt rules restricting

advertising or competitive bidding by a person regulated by the

board except to prohibit false, misleading, or deceptive

practices by that person.

(b) The board may not include in rules to prohibit false,

misleading, or deceptive practices by a person regulated by the

board a rule that:

(1) restricts the use of any advertising medium;

(2) restricts the person's personal appearance or use of the

person's voice in an advertisement;

(3) relates to the size or duration of an advertisement used by

the person; or

(4) restricts the use of a trade name in advertising by the

person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 554.055. RULEMAKING; ELECTRONIC MEDIA. The board shall

adopt rules regarding the sale and delivery of drugs by use of

electronic media, including the Internet.

Added by Acts 2001, 77th Leg., ch. 972, Sec. 1, eff. Sept. 1,

2001.

Sec. 554.056. RULEMAKING; ADDITION OF FLAVORING TO COMMERCIAL

PRODUCT. The board may adopt rules governing the procedures for

a pharmacist, as part of compounding, to add flavoring to a

commercial product at the request of a patient or a patient's

agent.

Added by Acts 2007, 80th Leg., R.S., Ch.

550, Sec. 1, eff. September 1, 2007.

Sec. 554.057. RULEMAKING; IMPLEMENTATION OF DRUG THERAPY UNDER

PROTOCOL. The board, with the advice of the Texas Medical Board,

shall adopt rules that allow a pharmacist to implement or modify

a patient's drug therapy pursuant to a physician's delegation

under Section 157.101(b-1).

Added by Acts 2009, 81st Leg., R.S., Ch.

271, Sec. 3, eff. September 1, 2009.



CHAPTER 555. PUBLIC INTEREST INFORMATION AND COMPLAINT PROCEDURES

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE J. PHARMACY AND PHARMACISTS

CHAPTER 555. PUBLIC INTEREST INFORMATION AND COMPLAINT PROCEDURES

Sec. 555.001. PUBLIC INTEREST INFORMATION. (a) The board shall

prepare information of public interest describing the functions

of the board and procedures by which complaints are filed with

and resolved by the board.

(b) The board shall make the information available to the public

and appropriate state agencies.

(c) The board shall provide on its website a list of all

Internet pharmacies licensed by the board and shall provide

information about each pharmacy, including the pharmacy's name,

license number, and state of physical location. In this

subsection, an Internet pharmacy is a pharmacy physically located

in this state or another state that:

(1) dispenses a prescription drug or device under a prescription

drug order in response to a request received by way of the

Internet to dispense the drug or device; and

(2) delivers the drug or device to a patient in this state by

United States mail, common carrier, or delivery service.

(d) Information regarding the home address or home telephone

number of a person licensed or registered under this subtitle,

including a pharmacy owner, is confidential and not subject to

disclosure under Chapter 552, Government Code, but each person

licensed or registered must provide the board with a business

address or address of record that is subject to disclosure under

Chapter 552, Government Code, and that may be posted on the

board's Internet site or in the board's licensure verification

database.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 10, eff. September 1, 2005.

Sec. 555.002. COMPLAINTS. (a) The board by rule shall

establish methods by which consumers and service recipients are

notified of the name, mailing address, and telephone number of

the board for the purpose of directing complaints to the board.

The board may provide for that notice:

(1) on each registration form, application, or written contract

for services of a person regulated by the board;

(2) on a sign prominently displayed in the place of business of

each person regulated by the board; or

(3) in a bill for service provided by a person regulated by the

board.

(b) The board shall list with its regular telephone number any

toll-free telephone number established under other state law that

may be called to present a complaint about a health professional.

(c) Any person who has knowledge relating to an action or

omission of a pharmacist or pharmacy licensed by the board that

constitutes a ground for disciplinary action under Section

565.001 or 565.002, or a rule adopted under one of those

sections, may provide relevant records, report relevant

information, or provide assistance to the board.

(d) A complaint directed to the board under this section may be

made through the Internet.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 972, Sec. 2, eff. Sept. 1,

2001.

Sec. 555.003. COMPLAINT FORM. The board by rule shall adopt a

form on which a person may file a complaint with the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 555.004. ASSISTANCE WITH COMPLAINT. The board shall

provide reasonable assistance to a person who wants to file a

complaint with the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 555.005. RECORDS OF COMPLAINTS. For each complaint

received by the board, the board shall maintain information about

parties to the complaint, the subject matter of the complaint, a

summary of the results of the review or investigation of the

complaint, and its disposition.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 11, eff. September 1, 2005.

Sec. 555.006. NOTIFICATION CONCERNING COMPLAINT. (a) The board

shall notify the complainant not later than the 30th day after

the date the board receives the complaint and shall provide an

estimated time for resolution of the complaint.

(b) If a written complaint is filed with the board that the

board has authority to resolve, the board, at least every four

months and until final disposition of the complaint, shall notify

the parties to the complaint of the status of the complaint

unless the notice would jeopardize an undercover investigation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 555.007. GENERAL RULES REGARDING COMPLAINT INVESTIGATION

AND DISPOSITION. (a) The board shall adopt policies and

procedures concerning the investigation of a complaint filed with

the board. The policies and procedures must:

(1) determine the seriousness of the complaint;

(2) ensure that a complaint is not closed without appropriate

consideration;

(3) ensure that a letter is sent to the person who filed the

complaint explaining the action taken on the complaint;

(4) ensure that the person who filed the complaint has an

opportunity to explain the allegations made in the complaint;

(5) prescribe guidelines concerning the types of complaints that

require the use of a private investigator and the procedures for

the board to obtain the services of a private investigator; and

(6) allow appropriate employees of the board to dismiss a

complaint if an investigation shows that:

(A) no violation occurred; or

(B) the subject of the complaint is outside the board's

jurisdiction.

(b) The board shall:

(1) dispose of a complaint in a timely manner; and

(2) establish a schedule for conducting each phase of the

investigation or disposition that is under the control of the

board.

(c) At each public meeting of the board, the executive director

shall report to the board each complaint dismissed under

Subsection (a)(6) since the board's last public meeting.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 12, eff. September 1, 2005.

Sec. 555.008. NOTICE TO BOARD CONCERNING COMPLAINTS. (a) The

executive director shall notify the board of the number of

complaints that are unresolved after two years after the date of

the filing of the complaint. The executive director shall provide

the board with an explanation of the reason that a complaint has

not been resolved.

(b) The executive director shall provide the notice and

explanation required under Subsection (a) periodically at

regularly scheduled board meetings.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 555.009. PUBLIC PARTICIPATION. (a) The board shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the board and to speak on

an issue under the board's jurisdiction.

(b) The board shall prepare and maintain a written plan that

describes how a person who does not speak English may be provided

reasonable access to the board's programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 555.010. CONFIDENTIALITY. The identity of a person who

reports to or assists the board under Section 555.002(c) and a

document that could disclose the identity of that person are

confidential and are not considered public information for the

purposes of Chapter 552, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 555.011. IMMUNITY. (a) A person who provides information

or assistance under Section 555.002(c) is immune from civil

liability arising from providing the information or assistance.

(b) Subsection (a) shall be liberally construed to accomplish

the purposes of this chapter, and the immunity provided under

that subsection is in addition to any other immunity provided by

law.

(c) A person who provides information or assistance to the board

under this chapter is presumed to have acted in good faith. A

person who alleges a lack of good faith has the burden of proof

on that issue.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 555.012. COUNTERCLAIM OR SUIT. (a) A person who provides

information or assistance under Section 555.002(c) and who is

named as a defendant in a civil action filed as a result of the

information or assistance may file a counterclaim in a pending

action or may prove a cause of action in a subsequent suit to

recover defense costs, including court costs, attorney's fees,

and damages incurred as a result of the civil action, if the

plaintiff's original suit is determined to be frivolous,

unreasonable, without foundation, or brought in bad faith.

(b) A board employee or member or an agent of the board who is

named as a defendant in a civil action filed as a result of an

action taken in the person's official capacity or in the course

and scope of employment may file a counterclaim in a pending

action or may prove a cause of action in a subsequent suit to

recover defense costs, including court costs, attorney's fees,

and damages incurred as a result of the civil action, if the

plaintiff's original suit is determined to be frivolous,

unreasonable, without foundation, or brought in bad faith.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 556. ADMINISTRATIVE INSPECTIONS AND WARRANTS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE J. PHARMACY AND PHARMACISTS

CHAPTER 556. ADMINISTRATIVE INSPECTIONS AND WARRANTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 556.001. DEFINITION. In this chapter, "facility" means a

place:

(1) for which an application has been made for a pharmacy

license under this subtitle;

(2) at which a pharmacy licensed under this subtitle is located;

(3) at which a pharmacy is being operated in violation of this

subtitle; or

(4) where the practice of pharmacy occurs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. INSPECTIONS

Sec. 556.051. AUTHORIZATION TO ENTER AND INSPECT. The board or

a representative of the board may enter and inspect a facility

relative to the following:

(1) drug storage and security;

(2) equipment;

(3) components used in compounding, finished and unfinished

products, containers, and labeling of any item;

(4) sanitary conditions; or

(5) records, reports, or other documents required to be kept or

made under this subtitle, Chapter 481 or 483, Health and Safety

Code, or the Comprehensive Drug Abuse Prevention and Control Act

of 1970 (21 U.S.C. Section 801 et seq.) or rules adopted under

one of those laws.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

28, Sec. 2, eff. September 1, 2005.

Sec. 556.052. REQUIREMENTS BEFORE ENTRY AND INSPECTION. (a)

Before an entry and inspection of the facility, the person

authorized to represent the board must:

(1) state the purpose for the inspection; and

(2) present to the owner, pharmacist, or agent in charge of the

facility:

(A) appropriate credentials; and

(B) written notice of the authority for the inspection.

(b) If an inspection is required by or is supported by an

administrative inspection warrant, the warrant is the notice for

purposes of Subsection (a)(2)(B).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 556.053. EXTENT OF INSPECTION; CONFIDENTIALITY. (a)

Except as otherwise provided in an inspection warrant, the person

authorized to represent the board may:

(1) inspect and copy documents, including records or reports,

required to be kept or made under this subtitle, Chapter 481 or

483, Health and Safety Code, or the Comprehensive Drug Abuse

Prevention and Control Act of 1970 (21 U.S.C. Section 801 et

seq.) or rules adopted under one of those laws;

(2) inspect, within reasonable limits and in a reasonable

manner, a facility's storage, equipment, security, prescription

drugs or devices, components used in compounding, finished and

unfinished products, or records; or

(3) perform an inventory of any stock of prescription drugs or

devices, components used in compounding, or finished and

unfinished products in a facility and obtain samples of those

substances.

(b) Reports, records, formulas, and test results of samples of

products compounded by pharmacies obtained by the board may be

provided to the pharmacy that compounded the product but

otherwise are confidential and do not constitute public

information for purposes of Chapter 552, Government Code. The

board may create, use, or disclose statistical information from

the test results of samples of compounded products.

(c) The board may disclose information confidential under

Subsection (b):

(1) in a disciplinary hearing before the board or in a

subsequent trial or appeal of a board action or order;

(2) to a pharmacist licensing or disciplinary authority of

another jurisdiction; or

(3) under a court order.

(d) The board shall require a pharmacy to recall a compounded

product and may release the results of the tests of the samples

of the compounded product if the board determines that:

(1) the test results indicate a patient safety problem that may

involve potential harm to a patient; and

(2) the release of the test results is necessary to protect the

public.

(e) The board shall release the test results described by

Subsection (d) if a pharmacy is unable to or does not recall the

compounded product within 48 hours after the board's request

under that subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

28, Sec. 3, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

785, Sec. 1, eff. June 19, 2009.

Sec. 556.054. LIMITATION ON INSPECTION. Unless the owner,

pharmacist, or agent in charge of a facility consents in writing,

an inspection of the facility authorized by this chapter may not

extend to:

(1) financial data;

(2) sales data, other than shipment data; or

(3) pricing data.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 556.055. INSPECTIONS WITH WARNING NOTICE. Before a

complaint may be filed with the board as the result of a written

warning notice that is issued during an inspection authorized by

this chapter and that lists a specific violation of this subtitle

or a rule adopted under this subtitle, the license holder must be

given a reasonable time, as determined by the board, to comply

with this subtitle or rules adopted under this subtitle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 556.0555. INSPECTIONS. (a) At least annually, the board

shall conduct random inspections of Canadian pharmacies

designated under Section 554.016 as necessary to ensure

compliance with the safety standards and other requirements of

this subtitle and board rules.

(b) Notwithstanding the requirements of this chapter, the board

by rule may establish the standards and procedures for

inspections under this section.

(c) The board may enter into a written agreement with another

state for an agency or employee of the state to perform services

for the board related to inspecting a Canadian pharmacy

designated by the board under Section 554.016 to dispense

prescription drugs to residents in this state. This subsection

does not apply to the initial inspection of the pharmacy.

Added by Acts 2005, 79th Leg., Ch.

1345, Sec. 38, eff. September 1, 2005.

Sec. 556.056. CODE OF PROFESSIONAL RESPONSIBILITY. (a) The

board shall adopt a code of professional responsibility to

regulate the conduct of a representative of the board authorized

to inspect and survey a pharmacy.

(b) The code must contain:

(1) a procedure to be followed by a person authorized to

represent the board:

(A) on entering a pharmacy;

(B) during inspection of the pharmacy; and

(C) during an exit conference; and

(2) standards of conduct that the person must follow in dealing

with the staff and management of the pharmacy and the public.

(c) The board shall establish a procedure for receiving and

investigating a complaint of a code violation. The board shall

investigate each complaint of a code violation. The board shall

forward results of an investigation to the complainant.

(d) The board may adopt rules establishing sanctions for code

violations.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. WARRANTS

Sec. 556.101. WARRANT NOT REQUIRED. A warrant is not required

under this chapter to:

(1) inspect books or records under an administrative subpoena

issued under this subtitle; or

(2) enter a facility or conduct an administrative inspection of

a facility if:

(A) the owner, pharmacist, or agent in charge of the facility

consents to the inspection;

(B) the situation presents imminent danger to the public health

and safety;

(C) the situation involves inspection of a conveyance, if there

is reasonable cause to believe that the mobility of the

conveyance makes it impracticable to obtain a warrant; or

(D) any other exceptional situation or emergency exists

involving an act of God or natural disaster in which time or

opportunity to apply for a warrant is lacking.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 556.102. COMPLIANCE WITH CHAPTER. An administrative

inspection warrant may be issued and executed only in accordance

with this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 556.103. ISSUANCE OF WARRANT. (a) In this section,

"probable cause" means a valid public interest exists in the

effective enforcement of this subtitle or a rule adopted under

this subtitle that is sufficient to justify an administrative

inspection of the facility, area, building, or conveyance, or its

contents in the circumstances specified in the application for

the warrant.

(b) A district judge may, on proper oath or affirmation that

shows probable cause, issue a warrant to:

(1) conduct an administrative inspection authorized by this

chapter or rules adopted under this subtitle; and

(2) seize property appropriate to the inspection.

(c) A warrant may be issued only on an affidavit that:

(1) is given by a board representative who has knowledge of the

facts alleged;

(2) is sworn to before the judge; and

(3) establishes the grounds for issuance of the warrant.

(d) The judge shall issue a warrant if the judge is satisfied

that grounds for the application exist or that there is probable

cause to believe they exist.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 556.104. CONTENTS OF WARRANT. The warrant must:

(1) identify:

(A) the facility, area, building, or conveyance to be inspected;

(B) the purpose of the inspection;

(C) the type of property to be inspected, if appropriate; and

(D) each item or type of property to be seized, if any;

(2) state the grounds for issuance of the warrant and the name

of each person whose affidavit has been taken in support of the

warrant;

(3) be directed to a person authorized under this chapter to

execute the warrant;

(4) command the person to whom the warrant is directed to

inspect the facility, area, building, or conveyance identified

for the purpose specified;

(5) direct the seizure of the property specified, if

appropriate;

(6) direct that the warrant be served during normal business

hours; and

(7) designate the judge to whom the warrant is to be returned.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 556.105. EXECUTION AND RETURN OF WARRANT. (a) A warrant

issued under this chapter must be executed and returned not later

than the 10th day after the date of the warrant's issuance unless

the judge allows additional time in the warrant after a showing

by the board of a need for additional time.

(b) A person who seizes property under a warrant shall provide a

copy of the warrant and a receipt for the property taken by:

(1) giving the copy and receipt to the person from whom or from

whose facility the property was taken; or

(2) leaving the copy and receipt at the facility from which the

property was taken.

(c) The return of the warrant shall be made promptly and be

accompanied by a written inventory of any property taken. The

inventory shall be:

(1) prepared in the presence of the person executing the warrant

and of:

(A) the person from whose possession or facility the property

was taken, if present; or

(B) at least one credible person other than the person preparing

the inventory; and

(2) verified by the person executing the warrant.

(d) The judge, on request, shall deliver a copy of the inventory

to:

(1) the person from whose possession or facility the property

was taken; and

(2) the applicant for the warrant.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 556.106. FILING WITH DISTRICT COURT. (a) A judge who

issues a warrant under this chapter shall attach to the warrant:

(1) a copy of the return; and

(2) the papers filed in connection with the warrant.

(b) The judge shall file the copy of the return and the papers

with the clerk of the district court with jurisdiction of the

area in which the inspection was conducted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 556.107. DISPOSAL OF SEIZED PROPERTY. Property seized

under this chapter must be disposed of in a manner considered

appropriate by the board if the board has jurisdiction over the

property or the district court if the court has jurisdiction over

the property.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 557. PHARMACIST-INTERNS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE J. PHARMACY AND PHARMACISTS

CHAPTER 557. PHARMACIST-INTERNS

Sec. 557.001. PHARMACIST-INTERN REGISTRATION. A person must

register with the board before beginning a board-approved

internship in this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 557.002. APPLICATION FOR REGISTRATION. An application for

registration as a pharmacist-intern must be on a form prescribed

by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 557.003. DURATION OF REGISTRATION. A person's registration

as a pharmacist-intern remains in effect as long as the person

meets the qualifications for an internship specified by board

rule.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 557.004. LIMITATIONS ON REGISTRATION. The board may:

(1) refuse to issue a registration to an applicant; or

(2) restrict, suspend, or revoke a pharmacist-intern

registration for a violation of this subtitle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 558. LICENSE TO PRACTICE PHARMACY

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE J. PHARMACY AND PHARMACISTS

CHAPTER 558. LICENSE TO PRACTICE PHARMACY

SUBCHAPTER A. LICENSE

Sec. 558.001. LICENSE REQUIRED. (a) A person may not practice

pharmacy unless the person holds a license to practice pharmacy

under this subtitle.

(b) A person may not:

(1) impersonate a pharmacist; or

(2) use the title "Registered Pharmacist" or "R.Ph.," or words

of similar intent, unless the person is licensed to practice

pharmacy in this state.

(c) A person may not dispense or distribute prescription drugs

unless the person:

(1) is a pharmacist; or

(2) is otherwise authorized by this subtitle to dispense or

distribute prescription drugs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 558.002. UNAUTHORIZED ACQUISITION OF LICENSE. A person may

not:

(1) impersonate before the board an applicant applying for a

license under this subtitle; or

(2) acquire, with the intent to fraudulently acquire the

license, a license in a manner other than the manner provided by

this subtitle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. LICENSING BY EXAMINATION

Sec. 558.051. QUALIFICATIONS FOR LICENSE BY EXAMINATION. (a)

To qualify for a license to practice pharmacy, an applicant for

licensing by examination must submit to the board:

(1) a license fee set by the board; and

(2) a completed application on a form prescribed by the board

with satisfactory sworn evidence that the applicant:

(A) is at least 18 years of age;

(B) is of good moral character;

(C) has completed a minimum of a 1,000-hour internship or other

program that has been approved by the board or has demonstrated,

to the board's satisfaction, experience in the practice of

pharmacy that meets or exceeds the board's minimum internship

requirements;

(D) has graduated and received a professional practice degree,

as defined by board rule, from an accredited pharmacy degree

program approved by the board;

(E) has passed the examination required by the board; and

(F) has not had a pharmacist license granted by another state

restricted, suspended, revoked, or surrendered, for any reason.

(b) Each applicant must obtain practical experience in the

practice of pharmacy concurrent with college attendance or after

college graduation, or both, under conditions the board

determines.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 558.052. CONTENT, PREPARATION, AND VALIDATION OF

EXAMINATION. (a) The board shall determine the content and

subject matter of a licensing examination.

(b) The examination shall be prepared to measure the competence

of the applicant to practice pharmacy.

(c) The board may employ and cooperate with an organization or

consultant in preparing an appropriate examination.

(d) A written examination prepared or offered by the board,

including a standardized national examination, must be validated

by an independent testing professional.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 558.053. GRADING OF EXAMINATION. (a) The board may employ

and cooperate with an organization or consultant in grading the

examination.

(b) The board shall determine whether an applicant has passed

the examination. The board has sole discretion and responsibility

for that determination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 558.054. FREQUENCY OF OFFERING EXAMINATION. The board

shall give the examination at least two times during each state

fiscal year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 558.055. FAILURE TO PASS; REEXAMINATION. (a) An applicant

who on the applicant's first attempt fails the examination may

take the examination two additional times.

(b) Before an applicant who has failed the examination three

times is allowed to retake the examination, the applicant must

provide documentation from a college of pharmacy that the

applicant has successfully completed additional college course

work in each examination subject area the applicant failed.

(c) If requested in writing by a person who fails the

examination, the board shall furnish the person with an analysis

of the person's performance on the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 558.056. NOTIFICATION. The board shall notify each person

taking an examination of the results of the examination not later

than the 30th day after the date the board receives the results

from a national testing service if the board uses a national

testing service.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 558.057. INTERNSHIP OR OTHER PROGRAM TO QUALIFY FOR

EXAMINATION. (a) In this section, "preceptor" means a

pharmacist licensed in this state to practice pharmacy or another

health care professional who meets the preceptor requirements

specified by rule and who is recognized by the board to supervise

and be responsible for the activities and functions of a

pharmacist-intern in an internship program.

(b) The board shall:

(1) establish standards for an internship or other program

necessary to qualify an applicant for the licensing examination;

and

(2) determine the qualifications necessary for a preceptor used

in the program.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 13, eff. September 1, 2005.

Sec. 558.058. ACCESSIBILITY OF EXAMINATION. The board by rule

shall ensure that an examination under this subchapter is

administered to applicants with disabilities in compliance with

the Americans with Disabilities Act of 1990 (42 U.S.C. Section

12101 et seq.).

Added by Acts 2005, 79th Leg., Ch.

1345, Sec. 14, eff. September 1, 2005.

Sec. 558.059. EXAMINATION FEE REFUND. (a) The board may retain

all or part of an examination fee paid by an applicant who is

unable to take the examination.

(b) The board shall adopt policies allowing the board to refund

the examination fee paid by an applicant who:

(1) provides advance notice of the applicant's inability to take

the examination; or

(2) is unable to take the examination because of an emergency.

(c) The board's policy must establish the required notification

period and the emergencies that warrant a refund.

(d) The board shall make efforts to ensure that the policy does

not conflict with the policy of a national testing body involved

in administering the examination.

Added by Acts 2005, 79th Leg., Ch.

1345, Sec. 15, eff. September 1, 2005.

SUBCHAPTER C. LICENSING BY RECIPROCITY

Sec. 558.101. QUALIFICATIONS FOR LICENSE BY RECIPROCITY. (a)

To qualify for a license to practice pharmacy, an applicant for

licensing by reciprocity must:

(1) submit to the board:

(A) a reciprocity fee set by the board; and

(B) a completed application in the form prescribed by the board,

given under oath;

(2) be of good moral character;

(3) have graduated and received a professional practice degree,

as defined by board rule, from an accredited pharmacy degree

program approved by the board;

(4) have presented to the board:

(A) proof of current or initial licensing by examination; and

(B) proof that the current license and any other license granted

to the applicant by another state has not been restricted,

suspended, revoked, or surrendered for any reason; and

(5) pass the Texas Pharmacy Jurisprudence examination.

(b) An applicant is not eligible for licensing by reciprocity

unless the state in which the applicant is currently or was

initially licensed as a pharmacist grants reciprocal licensing to

pharmacists licensed by examination in this state, under like

circumstances and conditions.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 16, eff. September 1, 2005.

SUBCHAPTER D. PROVISIONAL AND TEMPORARY LICENSING

Sec. 558.151. QUALIFICATIONS FOR PROVISIONAL LICENSE. (a) The

board may grant a provisional license to practice pharmacy to an

applicant licensed in another state who seeks a license in this

state. An applicant for a provisional license under this section

must:

(1) pay a fee set by the board;

(2) be licensed in good standing as a pharmacist in another

state that has professional standards and licensing requirements

that the board considers to be substantially equivalent to the

requirements of this subtitle;

(3) have passed a national or other examination recognized by

the board relating to pharmacy; and

(4) be sponsored by a person licensed under this subtitle with

whom the provisional license holder may practice under this

subchapter.

(b) The board may waive the requirement of Subsection (a)(4) for

an applicant if the board determines that compliance with that

subsection constitutes a hardship to the applicant.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 558.152. DURATION OF PROVISIONAL LICENSE. A provisional

license is valid until the date the board approves or denies the

license application under this subtitle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 558.153. PROCESSING OF LICENSE APPLICATION. The board must

complete the processing of a provisional license holder's

application for a license not later than the 180th day after the

date the provisional license is issued or at the time licenses

are issued following the successful completion of the

examination, whichever date is later.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 558.154. ISSUANCE OF LICENSE TO PROVISIONAL LICENSE HOLDER.

The board shall issue a license to practice pharmacy under this

subtitle to the holder of a provisional license if:

(1) the provisional license holder passes the jurisprudence

examination required under this subtitle;

(2) the board verifies that the provisional license holder has

the academic and experience requirements for a license to

practice pharmacy under this subtitle; and

(3) the provisional license holder satisfies all other

requirements for a license to practice pharmacy under this

subtitle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 558.155. TEMPORARY LICENSE. The board by rule may provide

for the issuance of a temporary license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER E. CERTAIN PROHIBITED PRACTICES

Sec. 558.201. DUPLICATING LICENSE OR CERTIFICATE. Except as

expressly provided under this subtitle, a person may not in any

manner duplicate a license to practice pharmacy or a license

renewal certificate.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 558.202. FALSE AFFIDAVIT. A person who falsely makes the

affidavit prescribed by Section 558.051 or 558.101 is guilty of

fraudulent and dishonorable conduct and malpractice.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 559. RENEWAL OF LICENSE TO PRACTICE PHARMACY

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE J. PHARMACY AND PHARMACISTS

CHAPTER 559. RENEWAL OF LICENSE TO PRACTICE PHARMACY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 559.001. EXPIRATION OF LICENSE. (a) Except as provided by

Subsection (b), a license to practice pharmacy expires December

31 of each year or of every other year, as determined by the

board.

(b) The board may adopt a system under which licenses to

practice pharmacy expire on various dates during the year.

(c) If the board changes the expiration date of a license, the

board shall prorate the license renewal fee to cover the months

for which the license is valid for the year in which the date is

changed. The total license renewal fee is due on the new

expiration date.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 559.002. RENEWAL PERIOD. A license to practice pharmacy

may be renewed for one or two years, as determined by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 559.003. REQUIREMENTS FOR RENEWAL. (a) To renew a license

to practice pharmacy, the license holder must before the

expiration date of the license:

(1) pay a renewal fee as determined by the board;

(2) comply with the continuing education requirements prescribed

by the board; and

(3) file with the board a completed application for a license

renewal certificate that:

(A) is given under oath; and

(B) is accompanied by a certified statement executed by the

license holder that attests that the license holder has satisfied

the continuing education requirements during the preceding

license period.

(b) A person whose license has been expired for 90 days or less

may renew the expired license by paying to the board a renewal

fee that is equal to one and one-half times the normally required

renewal fee for the license.

(c) A person whose license has been expired for more than 90

days but less than one year may renew the expired license by

paying to the board a renewal fee that is equal to two times the

normally required renewal fee for the license.

(d) A person whose license has been expired for one year or more

may not renew the license. The person may obtain a new license

by complying with the requirements and procedures for obtaining

an original license, including the examination requirement.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1254, Sec. 2, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 17, eff. September 1, 2005.

Sec. 559.004. ISSUANCE OF LICENSE RENEWAL CERTIFICATE. (a) The

board shall issue a license renewal certificate to an applicant

after the board has received, in a time prescribed by Section

559.003:

(1) the completed application;

(2) the renewal fee; and

(3) proof of completion of the continuing education requirements

prescribed by Subchapter B.

(b) The renewal certificate must contain:

(1) the pharmacist's license number;

(2) the period for which the license is renewed; and

(3) other information the board determines necessary.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 559.005. ISSUANCE OF NEW LICENSE. (a) The board may issue

a new license to practice pharmacy to a person who is prohibited

under Section 559.003(d) from renewing a license if the person

has not had a license granted by any other state restricted,

suspended, revoked, canceled, or surrendered for any reason and

qualifies under this section.

(b) A person qualifies for a license under this section if the

person:

(1) was licensed as a pharmacist in this state, moved to another

state, and is licensed and has been practicing pharmacy in the

other state for the two years preceding the date the application

for a new license is submitted;

(2) pays to the board an amount equal to the examination fee for

the license; and

(3) passes the Texas Pharmacy Jurisprudence examination.

(c) A person qualifies for a license under this section if the

person:

(1) was licensed as a pharmacist in this state;

(2) pays to the board an amount equal to the examination fee for

the license; and

(3) passes the Texas Pharmacy Jurisprudence examination and any

other examination required by the board and in addition to or

instead of passing the examination as required by the board,

participates in continuing pharmacy education and practices under

conditions set by the board.

(d) A person qualifies for a license under this section if the

person:

(1) submits to reexamination; and

(2) complies with the requirements and procedures for obtaining

an original license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 559.006. LICENSE EXPIRATION NOTICE. At least 30 days

before the expiration of a person's license, the board shall send

written notice of the impending license expiration to the person

at the license holder's last known address according to the

board's records.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 559.007. PRACTICING PHARMACY WITHOUT RENEWAL CERTIFICATE.

A person who practices pharmacy without a current license renewal

certificate as required by this chapter is practicing pharmacy

without a license and is subject to all penalties for practicing

pharmacy without a license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. MANDATORY CONTINUING EDUCATION

Sec. 559.051. SATISFACTION OF CONTINUING EDUCATION REQUIREMENT.

(a) A holder of a license to practice pharmacy may meet the

continuing education requirement by:

(1) completing continuing education programs approved by the

board; or

(2) passing a standardized pharmacy examination approved by the

board.

(b) A license holder who takes the examination under Subsection

(a)(2) must pay the examination fee assessed by the board under

Section 554.006.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 559.052. RULES RELATING TO CONTINUING EDUCATION. (a) The

board shall adopt rules relating to:

(1) the adoption or approval of mandatory continuing education

programs;

(2) the approval of providers and the operation of continuing

education programs; and

(3) the evaluation of the effectiveness of continuing education

programs and a license holder's participation and performance in

those programs.

(b) In establishing the requirement for continuing education,

the board shall consider:

(1) factors that lead to the competent performance of

professional duties; and

(2) the continuing education needs of license holders.

(c) In adopting rules relating to the approval of continuing

education programs or providers, the board may consider:

(1) programs approved by the Texas Pharmacy Foundation; and

(2) providers approved by the American Council on Pharmaceutical

Education.

(d) The board shall approve home study courses, correspondence

courses, or other similar programs.

(e) The board by rule may grant an extension for the completion

of a continuing education requirement for good cause.

(f) The board by rule may exempt a person from all or part of

the continuing education requirements.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 559.053. PROGRAM HOURS REQUIRED. A license holder

satisfies the continuing education requirement by presenting

evidence satisfactory to the board of completion of at least 30

hours of continuing education during the preceding 24 months of

the person's license period.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1254, Sec. 3, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1420, Sec. 14.304(a), eff. Sept.

1, 2001.

Sec. 559.054. CERTIFICATE OF COMPLETION. Each continuing

education program approved by the board shall issue a certificate

of completion to a license holder who satisfactorily completes

the program.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 559.055. RECORDS. Each license holder shall maintain

records for three years showing the continuing education programs

completed by the license holder.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 559.056. DEMONSTRATION OF COMPLIANCE. On an audit by the

board, a license holder is in compliance with the continuing

education requirements if the license holder submits to the

board:

(1) an affidavit stating that the license holder has complied

with those requirements; and

(2) records showing completion of the continuing education

programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. INACTIVE STATUS

Sec. 559.101. ELIGIBILITY FOR INACTIVE STATUS. The board by

rule shall adopt a system for placing on inactive status a

license held by a person who:

(1) is licensed by the board to practice pharmacy;

(2) is not eligible to renew the license because of failure to

comply with the continuing education requirements under

Subchapter B; and

(3) is not practicing pharmacy in this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 559.102. RESTRICTION ON LENGTH OF INACTIVE STATUS. The

board may restrict the length of time a license may remain on

inactive status.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 559.103. APPLICATION FOR INACTIVE STATUS. A license holder

may place the holder's license on inactive status by:

(1) applying for inactive status on a form prescribed by the

board before the expiration date of the license; and

(2) complying with all other requirements for renewal of a

license other than the continuing education requirements under

Subchapter B.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 559.104. RETURN TO ACTIVE STATUS. A holder of a license

that is on inactive status may return the license to active

status by:

(1) applying for active status on a form prescribed by the

board; and

(2) providing evidence satisfactory to the board that the

license holder has completed the number of hours of continuing

education, up to 36 hours, that would otherwise have been

required for renewal of the license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 559.105. PRACTICING PHARMACY DURING INACTIVE STATUS. (a)

A holder of a license that is on inactive status may not practice

pharmacy in this state.

(b) A license holder who practices pharmacy while the holder's

license is on inactive status is practicing pharmacy without a

license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 560. LICENSING OF PHARMACIES

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE J. PHARMACY AND PHARMACISTS

CHAPTER 560. LICENSING OF PHARMACIES

SUBCHAPTER A. LICENSE REQUIRED

Sec. 560.001. LICENSE REQUIRED. (a) A person may not operate a

pharmacy in this state unless the pharmacy is licensed by the

board.

(b) A pharmacy located in another state may not ship, mail, or

deliver to this state a prescription drug or device dispensed

under a prescription drug order to a resident of this state

unless the pharmacy is licensed by the board or is exempt under

Section 560.004.

(c) A pharmacy located in Canada may not ship, mail, or deliver

to this state a prescription drug dispensed under a prescription

drug order to a resident of this state unless the pharmacy is

designated by the board under Section 554.016.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 39, eff. September 1, 2005.

Sec. 560.002. USE OF "PHARMACY"; PROVIDING PHARMACY SERVICES

WITHOUT LICENSE. (a) A person may not display in or on a place

of business the word "pharmacy" or "apothecary" in any language,

any word or combination of words of the same or similar meaning,

or a graphic representation that would lead or tend to lead the

public to believe that the business is a pharmacy unless the

facility is a pharmacy licensed under this chapter.

(b) A person may not advertise a place of business as a pharmacy

or provide pharmacy services unless the facility is a pharmacy

licensed under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1254, Sec. 4, eff. Sept. 1,

2001.

Sec. 560.003. PROHIBITED ADVERTISING OF PHARMACY. (a) A

pharmacy that is not licensed under this chapter may not

advertise the pharmacy's services in this state.

(b) A person who is a resident of this state may not advertise

the pharmacy services of a pharmacy that is not licensed by the

board if the pharmacy or person makes the advertisement with the

knowledge that the advertisement will or is likely to induce a

resident of this state to use the pharmacy to dispense a

prescription drug order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 560.004. EXEMPTION. The board may grant an exemption from

the licensing requirements of this chapter on the application of

a pharmacy located in another state that restricts to isolated

transactions the pharmacy's dispensing of a prescription drug or

device to a resident of this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. PHARMACY CLASSIFICATION

Sec. 560.051. LICENSE CLASSIFICATIONS. (a) Each applicant for

a pharmacy license shall apply for a license in one or more of

the following classifications:

(1) Class A;

(2) Class B;

(3) Class C;

(4) Class D;

(5) Class E; or

(6) another classification established by the board under

Section 560.053.

(b) A Class A pharmacy license or community pharmacy license

authorizes a pharmacy to dispense a drug or device to the public

under a prescription drug order.

(c) A Class B pharmacy license or nuclear pharmacy license

authorizes a pharmacy to dispense a radioactive drug or device

for administration to an ultimate user.

(d) A Class C pharmacy license or institutional pharmacy license

may be issued to a pharmacy located in:

(1) an inpatient facility, including a hospital, licensed under

Chapter 241 or 577, Health and Safety Code;

(2) a hospital maintained or operated by the state;

(3) a hospice inpatient facility licensed under Chapter 142,

Health and Safety Code; or

(4) an ambulatory surgical center licensed under Chapter 243,

Health and Safety Code.

(e) A Class D pharmacy license or clinic pharmacy license

authorizes a pharmacy to dispense a limited type of drug or

device under a prescription drug order.

(f) A Class E pharmacy license or nonresident pharmacy license

may be issued to a pharmacy located in another state whose

primary business is to:

(A) dispense a prescription drug or device under a prescription

drug order; and

(B) deliver the drug or device to a patient, including a patient

in this state, by United States mail, common carrier, or delivery

service.

(g) The board may determine the classification under which a

pharmacy may be licensed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.305(a), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 941, Sec. 1, eff. Sept.

1, 2003.

Sec. 560.052. QUALIFICATIONS. (a) The board by rule shall

establish the standards that each pharmacy and the pharmacy's

employees involved in the practice of pharmacy must meet to

qualify for licensing as a pharmacy in each classification.

(b) To qualify for a pharmacy license, an applicant must submit

to the board:

(1) a license fee set by the board, except as provided by

Subsection (d); and

(2) a completed application that:

(A) is on a form prescribed by the board;

(B) is given under oath; and

(C) includes a statement of:

(i) the ownership;

(ii) the location of the pharmacy;

(iii) the license number of each pharmacist who is employed by

the pharmacy, if the pharmacy is located in this state, or who is

licensed to practice pharmacy in this state, if the pharmacy is a

Class E pharmacy;

(iv) the license number of the pharmacist-in-charge; and

(v) any other information the board determines necessary.

(c) To qualify for a Class E pharmacy license, an applicant, in

addition to satisfying the other requirements of this chapter,

must provide to the board:

(1) evidence that the applicant holds a pharmacy license,

registration, or permit in good standing issued by the state in

which the pharmacy is located;

(2) the name of the owner and pharmacist-in-charge of the

pharmacy for service of process;

(3) evidence of the applicant's ability to provide to the board

a record of a prescription drug order dispensed by the applicant

to a resident of this state not later than 72 hours after the

time the board requests the record;

(4) an affidavit by the pharmacist-in-charge that states that

the pharmacist has read and understands the laws and rules

relating to a Class E pharmacy;

(5) proof of creditworthiness; and

(6) an inspection report issued:

(A) not more than two years before the date the license

application is received; and

(B) by the pharmacy licensing board in the state of the

pharmacy's physical location, except as provided by Subsection

(f).

(d) A pharmacy operated by the state or a local government that

qualifies for a Class D pharmacy license is not required to pay a

fee to obtain a license.

(e) With respect to a Class C pharmacy license, the board may

issue a license to a pharmacy on certification by the appropriate

agency that the facility in which the pharmacy is located has

substantially completed the requirements for licensing.

(f) A Class E pharmacy may submit an inspection report issued by

an entity other than the pharmacy licensing board of the state in

which the pharmacy is physically located if:

(1) the state's licensing board does not conduct inspections;

(2) the inspection is substantively equivalent to an inspection

conducted by the board, as determined by board rule; and

(3) the inspecting entity meets specifications adopted by the

board for inspecting entities.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.306(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 18, eff. September 1, 2005.

Sec. 560.0525. ADDITIONAL QUALIFICATION REQUIREMENTS FOR

CANADIAN PHARMACIES. (a) To pass an inspection by the board, a

Canadian pharmacy must meet Texas licensing standards.

(b) In addition to satisfying the other requirements of this

chapter, to qualify for designation by the board under Section

554.016, a Canadian pharmacy applicant must submit to the board:

(1) evidence satisfactory to the board that the applicant holds

a pharmacy license, registration, or permit in good standing

issued by Canada or the Canadian province in which the pharmacy

is located and is not subject to any pending disciplinary action

or legal action by any regulatory authority;

(2) the name and address of the pharmacy's owner and

pharmacist-in-charge for service of process;

(3) evidence of the applicant's ability to provide to the board,

not later than 72 hours after the time the board requests the

record, a record of a prescription drug order authorizing the

pharmacy to dispense a prescription drug to a resident of this

state;

(4) an affidavit by the pharmacist-in-charge that states the

pharmacist has read and understands this subtitle and the rules

adopted under this subtitle that relate to a Canadian pharmacy

designated by the board as having passed inspection to dispense

prescription drugs to residents in this state;

(5) evidence satisfactory to the board that the applicant meets

the standards established by board rule to ensure customer safety

for each order filled and in the dispensing, storing, packaging,

shipping, and delivering of prescription drugs; and

(6) evidence satisfactory to the board that the applicant's

employees hold the appropriate Canadian licenses required to

dispense prescription drugs in Canada.

(c) Before a Canadian pharmacy is designated as having passed

inspection to dispense prescription drugs to residents in this

state, a representative of the board shall visit the pharmacy's

facilities and review the pharmacy's compliance with the

requirements and safety standards established under this

subtitle.

Added by Acts 2005, 79th Leg., Ch.

1345, Sec. 40, eff. September 1, 2005.

Sec. 560.053. ESTABLISHMENT OF ADDITIONAL PHARMACY

CLASSIFICATIONS. The board by rule may establish classifications

of pharmacy licenses in addition to the classifications under

Section 560.051 if the board determines that:

(1) the practice setting will provide pharmaceutical care

services to the public;

(2) the existing classifications of pharmacy licenses are not

appropriate for that practice setting; and

(3) establishment of a new classification of pharmacy license is

necessary to protect the public health, safety, and welfare.

Added by Acts 2003, 78th Leg., ch. 941, Sec. 2, eff. Sept. 1,

2003.

SUBCHAPTER C. RESTRICTIONS ON LICENSE

Sec. 560.101. LICENSE NOT TRANSFERABLE. A pharmacy license

issued under this chapter is not transferable or assignable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 560.102. SEPARATE LICENSE FOR EACH LOCATION. (a) A

separate pharmacy license is required for each principal place of

business of a pharmacy.

(b) Only one pharmacy license may be issued for a specific

location.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. CERTAIN PROHIBITED PRACTICES

Sec. 560.103. FALSE AFFIDAVIT. A person who falsely makes the

affidavit prescribed by Section 560.052 is guilty of fraudulent

and dishonorable conduct and malpractice.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 561. RENEWAL OF PHARMACY LICENSE

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE J. PHARMACY AND PHARMACISTS

CHAPTER 561. RENEWAL OF PHARMACY LICENSE

Sec. 561.001. EXPIRATION OF LICENSE. (a) A pharmacy license

expires May 31 of each year.

(b) The board may adopt a system under which pharmacy licenses

expire on various dates during the year or every other year, as

appropriate.

(c) If the board changes the expiration date of a license, the

board shall prorate the license renewal fee to cover the number

of months for which the license is valid for the year in which

the date is changed. The total license renewal fee is due on the

new expiration date.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.307(a), eff.

Sept. 1, 2001.

Sec. 561.002. PHARMACY LICENSE RENEWAL. A pharmacy license must

be renewed annually or biennially as determined by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.306(b), eff.

Sept. 1, 2001.

Sec. 561.003. REQUIREMENTS FOR RENEWAL. (a) The board by rule

shall establish:

(1) procedures to be followed for renewal of a pharmacy license;

(2) the fees to be paid for renewal of a pharmacy license; and

(3) the standards in each classification that each pharmacy and

the pharmacy's employees involved in the practice of pharmacy

must meet to qualify for relicensing as a pharmacy.

(b) A pharmacy license may be renewed by:

(1) payment of a renewal fee set by the board; and

(2) filing with the board a completed application for a license

renewal certificate given under oath before the expiration date

of the license or license renewal certificate.

(c) A pharmacy whose license has been expired for 90 days or

less may renew the expired license by paying to the board a

renewal fee that is equal to one and one-half times the normally

required renewal fee for the license.

(d) A pharmacy whose license has been expired for more than 90

days but less than one year may renew the expired license by

paying to the board a renewal fee that is equal to two times the

normally required renewal fee for the license.

(e) If a pharmacy's license has been expired for one year or

more, the pharmacy may not renew the license. The pharmacy may

obtain a new license by complying with the requirements and

procedures for obtaining an original license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 19, eff. September 1, 2005.

Sec. 561.0031. ADDITIONAL RENEWAL REQUIREMENT FOR CLASS E

PHARMACY. (a) In addition to the renewal requirements under

Section 561.003, the board shall require that a Class E pharmacy

have on file with the board an inspection report issued:

(1) not more than three years before the date the renewal

application is received; and

(2) by the pharmacy licensing board in the state of the

pharmacy's physical location, except as provided by Subsection

(b).

(b) A Class E pharmacy may have on file with the board an

inspection report issued by an entity other than the pharmacy

licensing board of the state in which the pharmacy is physically

located if the requirements of Section 560.052(f) are met.

Added by Acts 2005, 79th Leg., Ch.

1345, Sec. 20, eff. September 1, 2005.

Sec. 561.004. ISSUANCE OF LICENSE RENEWAL CERTIFICATE. On

timely receipt of a completed application and renewal fee, the

board shall issue a license renewal certificate that contains:

(1) the pharmacy license number;

(2) the period for which the license is renewed; and

(3) other information the board determines necessary.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 561.005. SUSPENSION OF PHARMACY LICENSE FOR NONRENEWAL.

(a) The board shall suspend the license and remove from the

register of licensed pharmacies the name of a pharmacy that does

not file a completed application and pay the renewal fee on or

before the date the license expires.

(b) After review by the board, the board may determine that

Subsection (a) does not apply if the license is the subject of a

pending investigation or disciplinary action.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1254, Sec. 5, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1420, Sec. 14.307(b), eff. Sept.

1, 2001.



CHAPTER 562. PRACTICE BY LICENSE HOLDER

OCCUPATIONS CODETITLE 3. HEALTH PROFESSIONSSUBTITLE J. PHARMACY AND PHARMACISTSCHAPTER 562. PRACTICE BY LICENSE HOLDERSUBCHAPTER A. PRESCRIPTION AND SUBSTITUTION REQUIREMENTSSec. 562.001. DEFINITIONS. In this subchapter:(1) "Generically equivalent" means a drug that is pharmaceutically equivalent and therapeutically equivalent to the drug prescribed.(2) "Pharmaceutically equivalent" means drug products that have identical amounts of the same active chemical ingredients in the same dosage form and that meet the identical compendial or other applicable standards of strength, quality, and purity according to the United States Pharmacopoeia or another nationally recognized compendium.(3) "Therapeutically equivalent" means pharmaceutically equivalent drug products that, if administered in the same amounts, will provide the same therapeutic effect, identical in duration and intensity.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 562.002. LEGISLATIVE INTENT. It is the intent of the legislature to save consumers money by allowing the substitution of lower-priced generically equivalent drug products for certain brand name drug products and for pharmacies and pharmacists to pass on the net benefit of the lower costs of the generically equivalent drug product to the purchaser.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 562.003. DISCLOSURE OF PRICE; PATIENT'S OPTION. If the price of a drug to a patient is lower than the amount of the patient's copayment under the patient's prescription drug insurance plan, the pharmacist shall offer the patient the option of paying for the drug at the lower price instead of paying the amount of the copayment.

Added by Acts 2005, 79th Leg., Ch. 943, Sec. 1, eff. September 1, 2005.

Sec. 562.004. PRESCRIPTION TRANSMITTED ORALLY BY PRACTITIONER. A pharmacist to whom a prescription is transmitted orally shall:(1) note on the file copy of the prescription the dispensing instructions of the practitioner or the practitioner's agent; and(2) retain the prescription for the period specified by law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 562.005. RECORD OF DISPENSED DRUG. A pharmacist shall record on the prescription form the name, strength, and manufacturer or distributor of a drug dispensed as authorized by this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 562.006. LABEL. (a) Unless otherwise directed by the practitioner, the label on the dispensing container must indicate the actual drug dispensed, indicated by either:(1) the brand name; or(2) if there is not a brand name, the generic name, the strength of the drug, and the name of the manufacturer or distributor of the drug.(a-1) In addition to the information required by Subsection (a), the label on the dispensing container of a drug dispensed by a Class A or Class E pharmacy must indicate:(1) the name, address, and telephone number of the pharmacy;(2) the date the prescription is dispensed;(3) the name of the prescribing practitioner;(4) the name of the patient or, if the drug was prescribed for an animal, the species of the animal and the name of the owner;(5) instructions for use;(6) the quantity dispensed;(7) if the drug is dispensed in a container other than the manufacturer's original container, the date after which the prescription should not be used, determined according to criteria established by board rule based on standards in the United States Pharmacopeia-National Formulary; and(8) any other information required by board rule.(a-2) The information required by Subsection (a-1)(7) may be recorded on any label affixed to the dispensing container.(a-3) Subsection (a-1) does not apply to a prescription dispensed to a person at the time of release from prison or jail if the prescription is for not more than a 10-day supply of medication.(b) If a drug has been selected other than the one prescribed, the pharmacist shall place on the container the words "Substituted for brand prescribed" or "Substituted for 'brand name'" where "brand name" is the name of the brand name drug prescribed.(c) The board shall adopt rules requiring the label on a dispensing container to be in plain language and printed in an easily readable font size for the consumer.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 457, Sec. 1, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 289, Sec. 1, eff. September 1, 2009.

Sec. 562.0061. OTHER PRESCRIPTION INFORMATION. The board shall adopt rules specifying the information a pharmacist must provide to a consumer when dispensing a prescription to the consumer for self-administration. The information must be:(1) written in plain language;(2) relevant to the prescription; and(3) printed in an easily readable font size.

Added by Acts 2007, 80th Leg., R.S., Ch. 457, Sec. 2, eff. September 1, 2007.

Sec. 562.0062. REQUIRED STATEMENT REGARDING MEDICATION DISPOSAL. The board by rule shall require pharmacists, when dispensing certain drugs, to include on the dispensing container label or in the information required by Section 562.0061 the statement "Do not flush unused medications or pour down a sink or drain."

Added by Acts 2009, 81st Leg., R.S., Ch. 289, Sec. 2, eff. September 1, 2009.

Sec. 562.007. REFILLS. A properly authorized prescription refill shall follow the original dispensing instruction unless otherwise indicated by the practitioner or the practitioner's agent.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 562.008. GENERIC EQUIVALENT AUTHORIZED. (a) If a practitioner certifies on the prescription form that a specific prescribed brand is medically necessary, the pharmacist shall dispense the drug as written by the practitioner. The certification must be made as required by the dispensing directive adopted under Section 562.015. This subchapter does not permit a pharmacist to substitute a generically equivalent drug unless the substitution is made as provided by this subchapter.(b) Except as otherwise provided by this subchapter, a pharmacist who receives a prescription for a drug for which there is one or more generic equivalents may dispense any of the generic equivalents.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1254, Sec. 6, eff. Sept. 1, 2001.

Sec. 562.009. REQUIREMENTS CONCERNING SELECTION OF GENERICALLY EQUIVALENT DRUG. (a) Before delivery of a prescription for a generically equivalent drug, a pharmacist must personally, or through the pharmacist's agent or employee:(1) inform the patient or the patient's agent that a less expensive generically equivalent drug is available for the brand prescribed; and(2) ask the patient or the patient's agent to choose between the generically equivalent drug and the brand prescribed.(a-1) In addition to the requirements of Subsection (a), a pharmacist must display, in a prominent place that is in clear public view where prescription drugs are dispensed, a sign in block letters not less than one inch in height that reads, in both English and Spanish:"TEXAS LAW REQUIRES A PHARMACIST TO INFORM YOU IF A LESS EXPENSIVE GENERICALLY EQUIVALENT DRUG IS AVAILABLE FOR CERTAIN BRAND NAME DRUGS AND TO ASK YOU TO CHOOSE BETWEEN THE GENERIC AND THE BRAND NAME DRUG. YOU HAVE A RIGHT TO ACCEPT OR REFUSE THE GENERICALLY EQUIVALENT DRUG."(b) A pharmacy is not required to comply with the provisions of Subsection (a):(1) in the case of the refill of a prescription for which the pharmacy previously complied with Subsection (a) with respect to the same patient or patient's agent; or(2) if the patient's physician or physician's agent advises the pharmacy that:(A) the physician has informed the patient or the patient's agent that a less expensive generically equivalent drug is available for the brand prescribed; and(B) the patient or the patient's agent has chosen either the brand prescribed or the less expensive generically equivalent drug. (c) A pharmacy that supplies a prescription by mail is considered to have complied with the provisions of Subsection (a) if the pharmacy includes on the prescription order form completed by the patient or the patient's agent language that clearly and conspicuously:(1) states that if a less expensive generically equivalent drug is available for the brand prescribed, the patient or the patient's agent may choose between the generically equivalent drug and the brand prescribed; and(2) allows the patient or the patient's agent to indicate the choice of the generically equivalent drug or the brand prescribed.(d) If the patient or the patient's agent fails to indicate otherwise to a pharmacy on the prescription order form under Subsection (c), the pharmacy may dispense a generically equivalent drug.(e) If the prescription is for an immunosuppressant drug, as defined by Section 562.0141(a)(1), the pharmacist must comply with the provisions of Section 562.0141. This subsection expires if Section 562.0141 expires under the requirements of Section 562.0142.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 943, Sec. 2, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 943, Sec. 3, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 943, Sec. 4, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 943, Sec. 5, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 385, Sec. 3, eff. June 15, 2007.

Sec. 562.010. RESPONSIBILITY CONCERNING GENERICALLY EQUIVALENT DRUG; LIABILITY. (a) A pharmacist who selects a generically equivalent drug to be dispensed under this subchapter assumes the same responsibility for selecting the generically equivalent drug as the pharmacist does in filling a prescription for a drug prescribed by generic name.(b) The prescribing practitioner is not liable for a pharmacist's act or omission in selecting, preparing, or dispensing a drug under this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 562.011. RESTRICTION ON SELECTION OF AND CHARGING FOR GENERICALLY EQUIVALENT DRUG. (a) A pharmacist may not select a generically equivalent drug unless the generically equivalent drug selected costs the patient less than the prescribed drug.(b) A pharmacist may not charge for dispensing a generically equivalent drug a professional fee higher than the fee the pharmacist customarily charges for dispensing the brand name drug prescribed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 562.012. SUBSTITUTION OF DOSAGE FORM PERMITTED. With the patient's consent and notification to the practitioner, a pharmacist may dispense a dosage form of a drug different from that prescribed, such as a tablet instead of a capsule or a liquid instead of a tablet, if the dosage form dispensed:(1) contains the identical amount of the active ingredients as the dosage prescribed for the patient;(2) is not an enteric-coated or timed release product; and(3) does not alter desired clinical outcomes.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 562.013. APPLICABILITY OF SUBCHAPTER. Unless a drug is determined to be generically equivalent to the brand prescribed, drug selection as authorized by this subchapter does not apply to:(1) an enteric-coated tablet;(2) a controlled release product;(3) an injectable suspension, other than an antibiotic;(4) a suppository containing active ingredients for which systemic absorption is necessary for therapeutic activity; or(5) a different delivery system for aerosol or nebulizer drugs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 562.014. NARROW THERAPEUTIC INDEX DRUGS. (a) Except as provided by this section, drug selection as authorized by this subchapter does not apply to the refill of a prescription for a narrow therapeutic index drug. The board, in consultation with the Texas Medical Board, shall by rule establish a list of narrow therapeutic index drugs to which this subsection applies. A prescription for a narrow therapeutic index drug may be refilled only by using the same drug product by the same manufacturer that the pharmacist last dispensed under the prescription, unless otherwise agreed to by the prescribing practitioner. If a pharmacist does not have the same drug product by the same manufacturer in stock to refill the prescription, the pharmacist may dispense a drug product that is generically equivalent if the pharmacist, before dispensing the generically equivalent drug product, notifies:(1) the patient, at the time the prescription is dispensed, that a substitution of the prescribed drug product has been made; and(2) the prescribing practitioner of the drug product substitution by telephone, facsimile, or mail, at the earliest reasonable time, but not later than 72 hours after dispensing the prescription.(b) The board and the Texas Medical Board shall establish a joint committee to recommend to the board a list of narrow therapeutic index drugs and the rules, if any, by which this section applies to those drugs. The committee must consist of an equal number of members from each board. The committee members shall select a member of the committee to serve as presiding officer for a one year term. The presiding officer may not represent the same board as the presiding officer's predecessor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 385, Sec. 1, eff. June 15, 2007.

For contingent effect of this section, see Subsection (e). Sec. 562.0141. TRANSPLANT IMMUNOSUPPRESSANT DRUG PRODUCT SELECTION PROHIBITED. (a) In this section:(1) "Immunosuppressant drug" means any drug prescribed for immunosuppressant therapy following a transplant.(2) "Interchange" means the substitution of one version of the same immunosuppressant drug, including a generic version for the prescribed brand, a brand version for the prescribed generic version, a generic version by one manufacturer for a generic version by a different manufacturer, a different formulation of the prescribed immunosuppressant drug, or a different immunosuppressant drug for the immunosuppressant drug originally prescribed.(b) A pharmacist may not interchange an immunosuppressant drug or formulation of an immunosuppressant drug, brand or generic, for the treatment of a patient following a transplant without prior consent to the interchange from the prescribing practitioner.(c) To comply with Subsection (b), a pharmacist shall notify a prescribing practitioner orally or electronically to secure permission to interchange an immunosuppressant drug or formulation of an immunosuppressant drug, brand or generic. The practitioner's authorization or denial of authorization must be documented by the pharmacist and by the practitioner.(d) If a pharmacist does not have the same drug product by the same manufacturer in stock to refill the prescription, or if the practitioner is unavailable to give authorization, the pharmacist may dispense a drug product that is generically equivalent if the pharmacist, before dispensing the generally equivalent drug product:(1) notifies and receives consent from the patient, at the time the prescription is dispensed, to substitute the prescribed drug product; and(2) notifies the prescribing practitioner of the drug product substitution orally or electronically at the earliest reasonable time, but not later than 24 hours after dispensing the prescription.(e) This section is only effective subject to the conditions established by Section 562.0142.

Added by Acts 2007, 80th Leg., R.S., Ch. 385, Sec. 2, eff. June 15, 2007.

Sec. 562.0142. ADOPTION OF RULES. (a) If, not later than October 1, 2007, a drug manufacturer requests that the joint committee under Section 562.014 conduct a hearing and make a recommendation to include a drug listed in Section 562.014(c) on the list of narrow therapeutic index drugs, the joint committee shall make a recommendation to the board to enable the board to adopt a rule and issue findings not later than July 1, 2008.(b) If, not later than October 1, 2007, no drug manufacturer requests that the joint committee conduct a hearing and make recommendations to the board to include a drug listed in Section 562.014(c) on the list of narrow therapeutic index drugs, Section 562.0141 expires October 1, 2007.(c) If all drug manufacturers that request, before October 1, 2007, the joint committee to conduct a hearing and make a recommendation to the board to include a drug listed in Section 562.014(c) on the list of narrow therapeutic index drugs subsequently withdraw those requests before the date the joint committee makes a recommendation to include the drug on that list, Section 562.0141 expires effective on the date of the manufacturers' withdrawal of those requests.(d) If the joint committee receives a request under Subsection (a), the recommendation of the joint committee under that subsection may include the drugs listed in Section 562.014(c) or the joint committee may recommend that no drug should be added to the list of narrow therapeutic index drugs following the review by the joint committee.(e) If the joint committee receives a request under Subsection (a) and, not later than July 1, 2008, the board adopts a rule to include any drug listed in Section 562.014(c) on the list of narrow therapeutic index drugs or determines by rule that no drug should be added to the list of narrow therapeutic index drugs, Section 562.0141 expires on July 1, 2008.(f) If the joint committee receives a request under Subsection (a) and the board does not before July 1, 2008, adopt a rule to include any drug listed in Section 562.014(c) on the list of narrow therapeutic index drugs or determine by rule that no drug should be added to the list of narrow therapeutic index drugs, Section 562.0141 takes effect July 1, 2008.(g) If the joint committee receives a request under Subsection (a) and litigation or a request for an attorney general's opinion regarding this section, Section 562.014, or Section 562.0141 is filed by a drug manufacturer between the effective date of this section and July 1, 2008, the time limits established by Subsections (e) and (f) are tolled until the litigation is resolved or the attorney general renders an opinion.(h) For purposes of this section, notice of the following must be published in the Texas Register not later than the third business day after the date of occurrence:(1) a request by a drug manufacturer for inclusion of a drug on the list of narrow therapeutic index drugs;(2) withdrawal of a request described by Subdivision (1);(3) litigation described by Subsection (g);(4) resolution of litigation described by Subsection (g); and(5) a request for an attorney general's opinion described by Subsection (g).

Added by Acts 2007, 80th Leg., R.S., Ch. 385, Sec. 2, eff. June 15, 2007.

Sec. 562.015. DISPENSING DIRECTIVE; COMPLIANCE WITH FEDERAL LAW. (a) The board shall adopt rules to provide a dispensing directive to instruct pharmacists on the manner in which to dispense a drug according to the contents of a prescription. The rules adopted under this section must:(1) require the use of the phrase "brand necessary" or "brand medically necessary" on a prescription form to prohibit the substitution of a generically equivalent drug for a brand name drug;(2) be in a format that protects confidentiality as required by the Health Insurance Portability and Accountability Act of 1996 (29 U.S.C. Section 1181 et seq.) and its subsequent amendments;(3) comply with federal and state law, including rules, with regard to formatting and security requirements;(4) be developed to coordinate with 42 C.F.R. Section 447.331(c); and(5) include an exemption for electronic prescriptions as provided by Subsection (b).(b) The board shall provide an exemption from the directive adopted under this section for prescriptions transmitted electronically. The board may regulate the use of electronic prescriptions in the manner provided by federal law, including rules.

Added by Acts 2001, 77th Leg., ch. 1254, Sec. 7, eff. Sept. 1, 2001.

SUBCHAPTER B. OTHER PRACTICE BY PHARMACISTSec. 562.051. DISPLAY OF PHARMACIST LICENSE. A pharmacist shall publicly display the pharmacist's license to practice pharmacy and license renewal certificate in the pharmacist's primary place of practice.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 562.052. RELEASE OF CONFIDENTIAL RECORDS. A confidential record is privileged and a pharmacist may release a confidential record only to:(1) the patient or the patient's agent;(2) a practitioner or another pharmacist if, in the pharmacist's professional judgment, the release is necessary to protect the patient's health and well-being;(3) the board or to a person or another state or federal agency authorized by law to receive the confidential record;(4) a law enforcement agency engaged in investigation of a suspected violation of Chapter 481 or 483, Health and Safety Code, or the Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. Section 801 et seq.);(5) a person employed by a state agency that licenses a practitioner, if the person is performing the person's official duties; or(6) an insurance carrier or other third party payor authorized by the patient to receive the information.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 562.053. REPORTS TO BOARD. A pharmacist shall report in writing to the board not later than the 10th day after the date of a change of address or place of employment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 562.054. EMERGENCY REFILLS. (a) A pharmacist may exercise the pharmacist's professional judgment in refilling a prescription for a prescription drug, other than a controlled substance listed in Schedule II as established by the commissioner of state health services under Chapter 481, Health and Safety Code, without the authorization of the prescribing practitioner if:(1) failure to refill the prescription might result in an interruption of a therapeutic regimen or create patient suffering;(2) either:(A) a natural or manmade disaster has occurred that prohibits the pharmacist from being able to contact the practitioner; or(B) the pharmacist is unable to contact the practitioner after reasonable effort;(3) the quantity of prescription drug dispensed does not exceed a 72-hour supply;(4) the pharmacist informs the patient or the patient's agent at the time of dispensing that the refill is being provided without the practitioner's authorization and that authorization of the practitioner is required for a future refill; and(5) the pharmacist informs the practitioner of the emergency refill at the earliest reasonable time.(b) Notwithstanding Subsection (a), in the event of a natural or manmade disaster, a pharmacist may dispense not more than a 30-day supply of a prescription drug, other than a controlled substance listed in Schedule II as established by the commissioner of state health services under Chapter 481, Health and Safety Code, without the authorization of the prescribing practitioner if:(1) failure to refill the prescription might result in an interruption of a therapeutic regimen or create patient suffering;(2) the natural or manmade disaster prohibits the pharmacist from being able to contact the practitioner;(3) the governor has declared a state of disaster under Chapter 418, Government Code; and(4) the board, through the executive director, has notified pharmacies in this state that pharmacists may dispense up to a 30-day supply of a prescription drug.(c) The prescribing practitioner is not liable for an act or omission by a pharmacist in dispensing a prescription drug under Subsection (b).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 567, Sec. 1, eff. September 1, 2007.

Sec. 562.055. REPORT TO TEXAS DEPARTMENT OF HEALTH. A pharmacist shall report to the Texas Department of Health any unusual or increased prescription rates, unusual types of prescriptions, or unusual trends in pharmacy visits that may be caused by bioterrorism, epidemic or pandemic disease, or novel and highly fatal infectious agents or biological toxins that might pose a substantial risk of a significant number of human fatalities or incidents of permanent or long-term disability. Prescription-related events that require a report include:(1) an unusual increase in the number of:(A) prescriptions to treat respiratory or gastrointestinal complaints or fever;(B) prescriptions for antibiotics; and(C) requests for information on over-the-counter pharmaceuticals to treat respiratory or gastrointestinal complaints or fever; and(2) any prescription that treats a disease that is relatively uncommon and has bioterrorism potential.

Added by Acts 2003, 78th Leg., ch. 1312, Sec. 8, eff. June 21, 2003.

Sec. 562.056. PRACTITIONER-PATIENT RELATIONSHIP REQUIRED. (a) Before dispensing a prescription, a pharmacist shall determine, in the exercise of sound professional judgment, that the prescription is a valid prescription. A pharmacist may not dispense a prescription drug if the pharmacist knows or should know that the prescription was issued on the basis of an Internet-based or telephonic consultation without a valid practitioner-patient relationship.(b) Subsection (a) does not prohibit a pharmacist from dispensing a prescription when a valid practitioner-patient relationship is not present in an emergency.

Added by Acts 2005, 79th Leg., Ch. 1345, Sec. 21, eff. September 1, 2005.

For expiration of this section, see Subsection (h).Sec. 562.057. COMMERCIAL USE STUDY; CIVIL PENALTY. (a) The board shall conduct a study on the license, transfer, use, and sale of prescription information records containing patient-identifiable and practitioner-identifiable information by pharmacy benefit managers, insurers, electronic transmission intermediaries, pharmacies, and other similar entities for the purpose of advertising, marketing, or promoting pharmaceutical products.(b) Not later than August 1, 2010, the board shall submit to the governor, the lieutenant governor, the speaker of the house of representatives, and the appropriate standing committees of the legislature a report regarding the results of the study conducted under Subsection (a), together with any recommendation for legislation.(c) The report under this section must consist of aggregate information and may not identify by name any entity that provided information to the board. Information provided by an entity that is a trade secret is subject to Section 552.110, Government Code.(d) An entity described by Subsection (a), other than a pharmacy, that fails to provide to the board the information requested by the board for the study conducted under this section before the 90th day after the date the board requests the information is liable to this state for a civil penalty not to exceed $5,000 for each violation. Each day a violation continues constitutes a separate violation.(e) The amount of the penalty shall be based on:(1) the seriousness of the violation;(2) the history of previous violations;(3) the amount necessary to deter a future violation; and(4) any other matter that justice may require.(f) The board or the attorney general may sue to collect a civil penalty under this section. In the suit the state may recover the reasonable expenses incurred in obtaining the penalty, including investigation and court costs, reasonable attorney's fees, witness fees, and other expenses.(g) A pharmacy that fails to provide to the board the information requested by the board for the study conducted under this section before the 90th day after the date the board requests the information is subject to appropriate administrative sanctions imposed by the board.(h) This section expires October 1, 2010.

Added by Acts 2009, 81st Leg., R.S., Ch. 752, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. PRACTICE BY PHARMACYSec. 562.101. SUPERVISION OF PHARMACY. (a) A pharmacy is required to be under the supervision of a pharmacist as provided by this section.(b) A Class A or Class B pharmacy is required to be under the continuous on-site supervision of a pharmacist during the time the pharmacy is open for pharmacy services.(c) A Class C pharmacy that is in an institution with more than 100 beds is required to be under the continuous on-site supervision of a pharmacist during the time the pharmacy is open for pharmacy services.(d) A Class C pharmacy that is in an institution with 100 beds or fewer is required to have the services of a pharmacist on a part-time or consulting basis according to the needs of the institution.(e) A Class D pharmacy is required to be under the continuous supervision of a pharmacist whose services are required according to the needs of the pharmacy.(f) A Class E pharmacy is required to be under the continuous on-site supervision of a pharmacist and shall designate one pharmacist licensed to practice pharmacy by the regulatory or licensing agency of the state in which the Class E pharmacy is located to serve as the pharmacist-in-charge of the Class E pharmacy.(f-1) A Canadian pharmacy designated by the board as having passed inspection to dispense prescription drugs to residents in this state is required to be under the continuous on-site supervision of a pharmacist and shall designate one pharmacist licensed to practice pharmacy by the regulatory or licensing agency of Canada or of the Canadian province in which the Canadian pharmacy is located to serve as the pharmacist-in-charge of the Canadian pharmacy.(g) For a pharmacy license classification established under Section 560.053, the board shall adopt rules that provide for the supervision of the pharmacy by a pharmacist. Supervision under the board rules must require at least continuous supervision by a pharmacist according to the needs of the pharmacy.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 941, Sec. 3, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1345, Sec. 41, eff. September 1, 2005.

Sec. 562.1011. OPERATION OF CLASS C PHARMACY IN CERTAIN RURAL HOSPITALS. (a) In this section:(1) "Nurse" has the meaning assigned by Section 301.002. The term includes a nurse who is also registered as a pharmacy technician.(2) "Rural hospital" means a licensed hospital with 75 beds or fewer that:(A) is located in a county with a population of 50,000 or less; or(B) has been designated by the Centers for Medicare and Medicaid Services as a critical access hospital, rural referral center, or sole community hospital.(b) If a practitioner orders a prescription drug or device for a patient in a rural hospital when the hospital pharmacist is not on duty or when the institutional pharmacy is closed, a nurse or practitioner may withdraw the drug or device from the pharmacy in sufficient quantity to fill the order.(c) The hospital pharmacist shall verify the withdrawal of a drug or device under Subsection (b) and perform a drug regimen review not later than the seventh day after the date of the withdrawal.(d) In a rural hospital that uses a floor stock method of drug distribution, a nurse or practitioner may withdraw a prescription drug or device from the institutional pharmacy in the original manufacturer's container or a prepackaged container.(e) The hospital pharmacist shall verify the withdrawal of a drug or device under Subsection (d) and perform a drug regimen review not later than the seventh day after the date of the withdrawal.(f) A rural hospital may allow a pharmacy technician to perform the duties specified in Subsection (g) if:(1) the pharmacy technician is registered and meets the training requirements specified by the board;(2) a pharmacist is accessible at all times to respond to any questions and needs of the pharmacy technician or other hospital employees, by telephone, answering or paging service, e-mail, or any other system that makes a pharmacist accessible; and(3) a nurse or practitioner or a pharmacist by remote access verifies the accuracy of the actions of the pharmacy technician.(g) If the requirements of Subsection (f) are met, the pharmacy technician may, during the hours that the institutional pharmacy in the hospital is open, perform the following duties in the pharmacy without the direct supervision of a pharmacist:(1) enter medication order and drug distribution information into a data processing system;(2) prepare, package, or label a prescription drug according to a medication order if a licensed nurse or practitioner verifies the accuracy of the order before administration of the drug to the patient;(3) fill a medication cart used in the rural hospital;(4) distribute routine orders for stock supplies to patient care areas;(5) access and restock automated medication supply cabinets; and(6) perform any other duty specified by the board by rule.(h) The pharmacist-in-charge of an institutional pharmacy in a rural hospital shall develop and implement policies and procedures for the operation of the pharmacy when a pharmacist is not on-site.(i) On or after September 1, 2011, the board may establish, by rule, a requirement for prospective and retrospective drug use review by a pharmacist for each new drug order. A drug use review is not required when a delay in administration of the drug would harm the patient in an urgent or emergency situation, including sudden changes in a patient's clinical status.(j) Rural hospitals may establish standing orders and protocols, to be developed jointly by the pharmacist and medical staff, that may include additional exceptions to instances in which prospective drug use review is required.(k) This section does not restrict or prohibit the board from adopting a rule related to authorizing the withdrawal of a drug or device by a nurse or practitioner from, or the supervision of a pharmacy technician in, an institutional pharmacy not located in a rural hospital. As part of the rulemaking process, the board shall consider the effect that a proposed rule, if adopted, would have on access to pharmacy services in hospitals that are not rural hospitals.(l) The board shall adopt rules to implement this section, including rules specifying:(1) the records that must be maintained under this section;(2) the requirements for policies and procedures for operation of a pharmacy when a pharmacist is not on-site; and(3) the training requirements for pharmacy technicians.

Added by Acts 2009, 81st Leg., R.S., Ch. 1128, Sec. 1, eff. June 19, 2009.

Sec. 562.102. CONFIDENTIAL RECORD. A pharmacy shall comply with Section 562.052 concerning the release of a confidential record.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 562.103. DISPLAY OF LICENSES BY PHARMACY. (a) A pharmacy shall display in the pharmacy in full public view the license under which the pharmacy operates.(b) A Class A or Class C pharmacy that serves the public shall:(1) display the word "pharmacy" or a similar word or symbol as determined by the board in a prominent place on the front of the pharmacy; and(2) display in public view the license of each pharmacist employed in the pharmacy.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 562.104. TOLL-FREE TELEPHONE NUMBER REQUIRED. A pharmacy whose primary business is to dispense a prescription drug or device under a prescription drug order to a patient located outside the area covered by the pharmacy's telephone area code shall provide a toll-free telephone line that is answered during normal business hours to enable communication between a patient or the patient's physician and a pharmacist at the pharmacy who has access to the patient's records.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 562.1045. LINKING INTERNET SITES. (a) This section applies only to a pharmacy that:(1) maintains a generally accessible Internet site; and(2) sells or distributes drugs through the Internet.(b) A pharmacy subject to this section shall link its site to the Internet site maintained by the board. The link must be:(1) on the pharmacy's initial home page; and(2) if the pharmacy sells drugs through its site, on the page where the sale occurs.(c) A pharmacy subject to this section shall post:(1) on its initial home page general information on how to file a complaint about the pharmacy with the board; and(2) specific information on how to file a complaint with the board not more than two links away from its initial home page.(d) Information under Subsection (c) must include the board's telephone number, mailing address, and Internet website address.

Added by Acts 2001, 77th Leg., ch. 972, Sec. 3, eff. Nov. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1345, Sec. 23, eff. September 1, 2005.

Sec. 562.105. MAINTENANCE OF RECORDS. A pharmacy shall maintain a permanent record of:(1) any civil litigation initiated against the pharmacy by a resident of this state; or(2) a complaint that arises out of a prescription for a resident of this state that was lost during delivery.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 562.106. NOTIFICATION. (a) A pharmacy shall report in writing to the board not later than the 10th day after the date of:(1) a permanent closing of the pharmacy;(2) a change of ownership of the pharmacy;(3) a change of location of the pharmacy;(4) a change of the person designated as the pharmacist-in-charge of the pharmacy;(5) a sale or transfer of any controlled substance or dangerous drug as a result of the permanent closing or change of ownership of the pharmacy;(6) any matter or occurrence that the board requires by rule to be reported;(7) as determined by the board, an out-of-state purchase of any controlled substance;(8) a final order against the pharmacy license holder by the regulatory or licensing agency of the state in which the pharmacy is located if the pharmacy is a Class E pharmacy; or(9) a final order against a pharmacist who is designated as the pharmacist-in-charge of the pharmacy by the regulatory or licensing agency of the state in which the pharmacy is located if the pharmacy is a Class E pharmacy.(b) A pharmacy shall report in writing to the board a theft or significant loss of any controlled substance immediately on discovery of the theft or loss. The pharmacy shall include with the report a list of all controlled substances stolen or lost.(c) A pharmacy shall report in writing to the board a disaster, accident, or emergency that may affect the strength, purity, or labeling of a drug, medication, device, or other material used in the diagnosis or treatment of injury, illness, or disease, immediately on the occurrence of the disaster, accident, or emergency.(d) The reporting pharmacy shall maintain a copy of any notification required by this section or Section 562.053 for two years and make the copy available for inspection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 562.107. WRITTEN CONSUMER INFORMATION REQUIRED. (a) Each pharmacy shall make available to a consumer written information designed for the consumer that provides at a minimum:(1) the therapeutic use of a drug; and(2) the names of generically equivalent drugs.(b) The information must be in a conspicuous location that is easily accessible to pharmacy customers. The information shall be periodically updated, as necessary, to reflect a change in the information.(c) On request by a consumer, the pharmacy shall make available to the consumer the cost index ratio of the prescribed drug and any generic equivalents of the prescribed drug.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 562.108. EMERGENCY MEDICATION KITS. (a) A Class A or Class C pharmacy, or a Class E pharmacy located not more than 20 miles from any institution in this state that is licensed under Chapter 242 or 252, Health and Safety Code, may maintain controlled substances and dangerous drugs in an emergency medication kit used at an institution licensed under those chapters. A United States Department of Veterans Affairs pharmacy or another federally operated pharmacy may maintain controlled substances and dangerous drugs in an emergency medication kit used at an institution licensed under Chapter 242, Health and Safety Code, that is a veterans home, as defined by Section 164.002, Natural Resources Code. The controlled substances and dangerous drugs may be used only for the emergency medication needs of a resident at the institution. A Class E pharmacy may not maintain drugs in an emergency medication kit for an institution that is located more than 20 miles from a pharmacy.(b) The board shall adopt rules relating to emergency medication kits, including:(1) the amount and type of dangerous drugs and controlled substances that may be maintained in an emergency medication kit;(2) procedures regarding the use of drugs from an emergency medication kit;(3) recordkeeping requirements; and(4) security requirements.

Added by Acts 2001, 77th Leg., ch. 1254, Sec. 8, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 582, Sec. 1, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 914, Sec. 1, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 15.006, eff. September 1, 2005.

Sec. 562.1085. UNUSED DRUGS RETURNED BY CERTAIN PHARMACISTS. (a) A pharmacist who practices in or serves as a consultant for a health care facility or a licensed health care professional responsible for administration of drugs in a penal institution, as defined by Section 1.07, Penal Code, in this state may return to a pharmacy certain unused drugs, other than a controlled substance as defined by Chapter 481, Health and Safety Code, purchased from the pharmacy as provided by board rule. The unused drugs must:(1) be approved by the federal Food and Drug Administration and be:(A) sealed in unopened tamper-evident packaging and either individually packaged or packaged in unit-dose packaging;(B) oral or parenteral medication in sealed single-dose containers approved by the federal Food and Drug Administration;(C) topical or inhalant drugs in sealed units-of-use containers approved by the federal Food and Drug Administration; or(D) parenteral medications in sealed multiple-dose containers approved by the federal Food and Drug Administration from which doses have not been withdrawn; and(2) not be the subject of a mandatory recall by a state or federal agency or a voluntary recall by a drug seller or manufacturer.(b) A pharmacist for the pharmacy shall examine a drug returned under this section to ensure the integrity of the drug product. A health care facility or penal institution may not return a drug that:(1) has been compounded;(2) appears on inspection to be adulterated;(3) requires refrigeration; or(4) has less than 120 days until the expiration date or end of the shelf life.(c) The pharmacy may restock and redistribute unused drugs returned under this section.(d) The pharmacy shall reimburse or credit the state Medicaid program for an unused drug returned under this section.(e) The board shall adopt the rules, policies, and procedures necessary to administer this section, including rules that require a health care facility to inform the Health and Human Services Commission of medicines returned to a pharmacy under this section.(f) The tamper-evident packaging required under Subsection (a)(1) for the return of unused drugs is not required to be the manufacturer's original packaging unless that packaging is required by federal law.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.126, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 321, Sec. 1, eff. June 18, 2003.Amended by: Acts 2005, 79th Leg., Ch. 349, Sec. 14, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 820, Sec. 1, eff. June 15, 2007.

Sec. 562.1086. LIMITATION ON LIABILITY. (a) A pharmacy that returns unused drugs and a manufacturer that accepts the unused drugs under Section 562.1085 and the employees of the pharmacy or manufacturer are not liable for harm caused by the accepting, dispensing, or administering of drugs returned in strict compliance with Section 562.1085 unless the harm is caused by:(1) wilful or wanton acts of negligence;(2) conscious indifference or reckless disregard for the safety of others; or(3) intentional conduct.(b) This section does not limit, or in any way affect or diminish, the liability of a drug seller or manufacturer under Chapter 82, Civil Practice and Remedies Code.(c) This section does not apply if harm results from the failure to fully and completely comply with the requirements of Section 562.1085.(d) This section does not apply to a pharmacy or manufacturer that fails to comply with the insurance provisions of Chapter 84, Civil Practice and Remedies Code.

Added by Acts 2003, 78th Leg., ch. 198, Sec. 2.126, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 321, Sec. 1, eff. June 18, 2003.

Sec. 562.109. AUTOMATED PHARMACY SYSTEMS. (a) In this section, "automated pharmacy system" means a mechanical system that:(1) dispenses prescription drugs; and(2) maintains related transaction information.(b) A Class A or Class C pharmacy may provide pharmacy services through an automated pharmacy system in a facility that is not at the same location as the Class A or Class C pharmacy. The pharmacist in charge of the Class A or Class C pharmacy is responsible for filling and loading the storage containers for medication stored in bulk at the facility.(c) An automated pharmacy system is required to be under the continuous supervision of a pharmacist as determined by board rule. To qualify as continuous supervision for an automated pharmacy system, the pharmacist is not required to be physically present at the site of the automated pharmacy system and may supervise the system electronically.(d) An automated pharmacy system may be located only at a health care facility regulated by the state.(e) The board shall adopt rules regarding the use of an automated pharmacy system under this section, including:(1) the types of health care facilities at which an automated pharmacy system may be located, which shall include a facility regulated under Chapter 142, 242, or 252, Health and Safety Code;(2) recordkeeping requirements; and(3) security requirements.

Added by Acts 2001, 77th Leg., ch. 92, Sec. 1, eff. May 11, 2001.

Sec. 562.110. TELEPHARMACY SYSTEMS. (a) In this section, "telepharmacy system" means a system that monitors the dispensing of prescription drugs and provides for related drug use review and patient counseling services by an electronic method, including the use of the following types of technology:(1) audio and video;(2) still image capture; and(3) store and forward.(b) A Class A or Class C pharmacy located in this state may provide pharmacy services, including the dispensing of drugs, through a telepharmacy system in a facility that is not at the same location as the Class A or Class C pharmacy.(c) A telepharmacy system is required to be under the continuous supervision of a pharmacist as determined by board rule. To qualify as continuous supervision for a telepharmacy system, the pharmacist is not required to be physically present at the site of the telepharmacy system. The pharmacist shall supervise the system electronically by audio and video communication.(d) A telepharmacy system may be located only at a health care facility in this state that is regulated by this state or the United States.(e) The board shall adopt rules regarding the use of a telepharmacy system under this section, including:(1) the types of health care facilities at which a telepharmacy system may be located, which must include the following facilities:(A) a clinic designated as a rural health clinic regulated under 42 U.S.C. Section 1395x(aa), as amended; and(B) a health center as defined by 42 U.S.C. Section 254b, as amended;(2) the areas that qualify under Subsection (f);(3) recordkeeping requirements; and(4) security requirements.(f) A telepharmacy system may not be located in a community in which a Class A or Class C pharmacy is located as determined by board rule. If a Class A or Class C pharmacy is established in a community in which a telepharmacy system has been located under this section, the telepharmacy system may continue to operate in that community.

Added by Acts 2001, 77th Leg., ch. 1220, Sec. 1, eff. Sept. 1, 2001.

Sec. 562.111. PRESCRIPTION DRUG ORDER FOR CONSUMER. (a) A pharmacy in this state may order for a consumer a prescription drug from a Canadian pharmacy designated by the board under Section 554.016 to dispense prescription drugs to residents in this state.(b) A pharmacy may order a prescription drug under this section only with the knowledge and clear consent of the consumer.

Added by Acts 2005, 79th Leg., Ch. 1345, Sec. 42, eff. September 1, 2005.

Sec. 562.111. PRACTITIONER-PATIENT RELATIONSHIP REQUIRED. (a) A pharmacy shall ensure that its agents and employees, before dispensing a prescription, determine in the exercise of sound professional judgment that the prescription is a valid prescription. A pharmacy may not dispense a prescription drug if an agent or employee of the pharmacy knows or should know that the prescription was issued on the basis of an Internet-based or telephonic consultation without a valid practitioner-patient relationship.(b) Subsection (a) does not prohibit a pharmacy from dispensing a prescription when a valid practitioner-patient relationship is not present in an emergency.

Added by Acts 2005, 79th Leg., Ch. 1345, Sec. 22, eff. September 1, 2005.Renumbered from Occupations Code, Section 562.111 by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(58), eff. September 1, 2007.

SUBCHAPTER D. COMPOUNDED AND PREPACKAGED DRUGSSec. 562.151. DEFINITIONS. In this subchapter:(1) "Office use" means the provision and administration of a compounded drug to a patient by a practitioner in the practitioner's office or by the practitioner in a health care facility or treatment setting, including a hospital, ambulatory surgical center, or pharmacy in accordance with Chapter 563.(2) "Prepackaging" means the act of repackaging and relabeling quantities of drug products from a manufacturer's original container into unit dose packaging or a multiple dose container for distribution within a facility licensed as a Class C pharmacy or to other pharmacies under common ownership for distribution within those facilities. The term as defined does not prohibit the prepackaging of drug products for use within other pharmacy classes.(3) "Reasonable quantity" with reference to drug compounding means an amount of a drug that:(A) does not exceed the amount a practitioner anticipates may be used in the practitioner's office before the expiration date of the drug;(B) is reasonable considering the intended use of the compounded drug and the nature of the practitioner's practice; and(C) for any practitioner and all practitioners as a whole, is not greater than an amount the pharmacy is capable of compounding in compliance with pharmaceutical standards for identity, strength, quality, and purity of the compounded drug that are consistent with United States Pharmacopoeia guidelines and accreditation practices.

Added by Acts 2003, 78th Leg., ch. 890, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 28, Sec. 4, eff. September 1, 2005.

Sec. 562.152. COMPOUNDING FOR OFFICE USE. A pharmacy may dispense and deliver a reasonable quantity of a compounded drug to a practitioner for office use by the practitioner in accordance with this chapter.

Amended by: Acts 2005, 79th Leg., Ch. 28, Sec. 4, eff. September 1, 2005.

Sec. 562.153. REQUIREMENTS FOR OFFICE USE COMPOUNDING. To dispense and deliver a compounded drug under Section 562.152, a pharmacy must:(1) verify the source of the raw materials to be used in a compounded drug;(2) comply with applicable United States Pharmacopoeia guidelines, including the testing requirements, and the Health Insurance Portability and Accountability Act of 1996 (Pub. L. No. 104-191);(3) comply with all applicable competency and accrediting standards as determined by the board; and(4) comply with board rules, including rules regarding the reporting of adverse events by practitioners and recall procedures for compounded products.

Amended by: Acts 2005, 79th Leg., Ch. 28, Sec. 4, eff. September 1, 2005.

Sec. 562.154. DISTRIBUTION OF COMPOUNDED AND PREPACKAGED PRODUCTS TO CERTAIN PHARMACIES. (a) A Class A pharmacy licensed under Chapter 560 is not required to register or be licensed under Chapter 431, Health and Safety Code, to distribute compounded pharmaceutical products to a Class C pharmacy licensed under Chapter 560.(b) A Class C pharmacy licensed under Chapter 560 is not required to register or be licensed under Chapter 431, Health and Safety Code, to distribute compounded and prepackaged pharmaceutical products that the Class C pharmacy has compounded or prepackaged to other Class C pharmacies licensed under Chapter 560 and under common ownership.

Amended by: Acts 2005, 79th Leg., Ch. 28, Sec. 4, eff. September 1, 2005.

Sec. 562.155. COMPOUNDING SERVICE AND COMPOUNDED DRUG PRODUCTS. A compounding pharmacist or pharmacy may advertise or promote:(1) nonsterile prescription compounding services provided by the pharmacist or pharmacy; and(2) specific compounded drug products that the pharmacy or pharmacist dispenses or delivers.

Amended by: Acts 2005, 79th Leg., Ch. 28, Sec. 4, eff. September 1, 2005.

SUBCHAPTER E. PRACTICE BY CANADIAN PHARMACYSec. 562.201. ADDITIONAL PRACTICE REQUIREMENTS. In addition to complying with the other requirements of this chapter, a Canadian pharmacy designated by the board under Section 554.016 shall:(1) dispense a prescription drug to a resident of this state only under the lawful order of a practitioner licensed in the United States;(2) dispense to a resident of this state only a prescription drug that is approved by Canada's Therapeutic Products Directorate for sale to residents of Canada;(3) dispense to a resident of this state a prescription drug in the original, unopened manufacturer's packaging whenever possible; and(4) dispense to a resident of this state only drugs prescribed for long-term use.

Added by Acts 2005, 79th Leg., Ch. 1345, Sec. 43, eff. September 1, 2005.

Sec. 562.202. LIMITATIONS ON PRACTICE. A Canadian pharmacy designated by the board under Section 554.016 to dispense prescription drugs to residents in this state may not:(1) dispense to a resident of this state a prescription drug for which there is not an equivalent drug approved by the United States Food and Drug Administration for sale in the United States;(2) dispense to a resident of this state a prescription drug that cannot be safely shipped by mail, common carrier, or delivery service;(3) dispense in one order to a resident of this state a quantity of a prescription drug that exceeds:(A) a three-month supply; or(B) the amount ordered by the practitioner;(4) fill a prescription drug order for a consumer who is a resident of this state that the consumer indicates is the consumer's first prescription for that drug; or(5) dispense to a resident of this state any of the following:(A) a substance designated as a controlled substance under Chapter 481, Health and Safety Code (Texas Controlled Substances Act);(B) a biological product, as described by Section 351, Public Health Service Act (42 U.S.C. Section 262);(C) an infused drug, including a peritoneal dialysis solution;(D) an intravenously injected drug; or(E) a drug that is inhaled during surgery.

Added by Acts 2005, 79th Leg., Ch. 1345, Sec. 43, eff. September 1, 2005.

Sec. 562.203. COMPLAINT REPORT. A Canadian pharmacy designated by the board under Section 554.016 to dispense prescription drugs to residents in this state shall provide to the board periodic reports in accordance with board rules on each complaint received by the pharmacy from a consumer in this state who purchases a prescription drug from the pharmacy.

Added by Acts 2005, 79th Leg., Ch. 1345, Sec. 43, eff. September 1, 2005.

Sec. 562.204. PRICE LIST. A Canadian pharmacy designated by the board under Section 554.016 shall:(1) compile and maintain a current price list for prescription drugs provided to residents in this state; and(2) guarantee those prices for not less than 30 days from the date the list is effective.

Added by Acts 2005, 79th Leg., Ch. 1345, Sec. 43, eff. September 1, 2005.



CHAPTER 563. PRESCRIPTION REQUIREMENTS; DELEGATION OF ADMINISTRATION AND PROVISION OF DANGEROUS DRUGS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE J. PHARMACY AND PHARMACISTS

CHAPTER 563. PRESCRIPTION REQUIREMENTS; DELEGATION OF

ADMINISTRATION AND PROVISION OF DANGEROUS DRUGS

SUBCHAPTER B. DELEGATION OF ADMINISTRATION AND PROVISION OF

DANGEROUS DRUGS

Sec. 563.051. GENERAL DELEGATION OF ADMINISTRATION AND PROVISION

OF DANGEROUS DRUGS. (a) A physician may delegate to any

qualified and properly trained person acting under the

physician's supervision the act of administering or providing

dangerous drugs in the physician's office, as ordered by the

physician, that are used or required to meet the immediate needs

of the physician's patients. The administration or provision of

the dangerous drugs must be performed in compliance with laws

relating to the practice of medicine and state and federal laws

relating to those dangerous drugs.

(b) A physician may also delegate to any qualified and properly

trained person acting under the physician's supervision the act

of administering or providing dangerous drugs through a facility

licensed by the board, as ordered by the physician, that are used

or required to meet the needs of the physician's patients. The

administration of those dangerous drugs must be in compliance

with laws relating to the practice of medicine, professional

nursing, and pharmacy and state and federal drug laws. The

provision of those dangerous drugs must be in compliance with:

(1) laws relating to the practice of medicine, professional

nursing, and pharmacy;

(2) state and federal drug laws; and

(3) rules adopted by the board.

(c) The administration or provision of the drugs may be

delegated through a physician's order, a standing medical order,

a standing delegation order, or another order defined by the

Texas State Board of Medical Examiners.

(d) This section does not authorize a physician or a person

acting under the supervision of a physician to keep a pharmacy,

advertised or otherwise, for the retail sale of dangerous drugs,

other than as authorized under Section 158.003, without complying

with the applicable laws relating to the dangerous drugs.

(e) A practitioner may designate a licensed vocational nurse or

a person having education equivalent to or greater than that

required for a licensed vocational nurse to communicate the

prescriptions of an advanced practice nurse or physician

assistant authorized by the practitioner to sign prescription

drug orders under Subchapter B, Chapter 157.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.308(a), eff.

Sept. 1, 2001.

Sec. 563.052. SUITABLE CONTAINER REQUIRED. A drug or medicine

provided under this subchapter must be supplied in a suitable

container labeled in compliance with applicable drug laws. A

qualified and trained person, acting under the supervision of a

physician, may specify at the time of the provision of the drug

the inclusion on the container of the date of the provision and

the patient's name and address.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 563.053. DISPENSING OF DANGEROUS DRUGS IN CERTAIN RURAL

AREAS. (a) In this section, "reimbursement for cost" means an

additional charge, separate from that imposed for the physician's

professional services, that includes the cost of the drug product

and all other actual costs to the physician incidental to

providing the dispensing service. The term does not include a

separate fee imposed for the act of dispensing the drug itself.

(b) This section applies to an area located in a county with a

population of 5,000 or less, or in a municipality or an

unincorporated town with a population of less than 2,500, that is

within a 15-mile radius of the physician's office and in which a

pharmacy is not located. This section does not apply to a

municipality or an unincorporated town that is adjacent to a

municipality with a population of 2,500 or more.

(c) A physician who practices medicine in an area described by

Subsection (b) may:

(1) maintain a supply of dangerous drugs in the physician's

office to be dispensed in the course of treating the physician's

patients; and

(2) be reimbursed for the cost of supplying those drugs without

obtaining a license under Chapter 558.

(d) A physician who dispenses dangerous drugs under Subsection

(c) shall:

(1) comply with each labeling provision under this subtitle

applicable to that class of drugs; and

(2) oversee compliance with packaging and recordkeeping

provisions applicable to that class of drugs.

(e) A physician who desires to dispense dangerous drugs under

this section shall notify both the board and the Texas State

Board of Medical Examiners that the physician practices in an

area described by Subsection (b). The physician may continue to

dispense dangerous drugs in the area until the board determines,

after notice and hearing, that the physician no longer practices

in an area described by Subsection (b).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 563.054. ADMINISTRATION OF DANGEROUS DRUGS. (a) A

veterinarian may:

(1) administer or provide dangerous drugs to a patient in the

veterinarian's office, or on the patient's premises, if the drugs

are used or required to meet the needs of the veterinarian's

patients;

(2) delegate the administration or provision of dangerous drugs

to a person who:

(A) is qualified and properly trained; and

(B) acts under the veterinarian's supervision; and

(3) itemize and receive compensation for the administration or

provision of the dangerous drugs under Subdivision (1).

(b) This section does not permit a veterinarian to maintain a

pharmacy for the retailing of drugs without complying with

applicable laws.

(c) The administration or provision of dangerous drugs must

comply with:

(1) laws relating to the practice of veterinary medicine; and

(2) state and federal laws relating to dangerous drugs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 564. PROGRAM TO AID IMPAIRED PHARMACISTS AND PHARMACY STUDENTS; PHARMACY PEER REVIEW

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE J. PHARMACY AND PHARMACISTS

CHAPTER 564. PROGRAM TO AID IMPAIRED PHARMACISTS AND PHARMACY

STUDENTS; PHARMACY PEER REVIEW

SUBCHAPTER A. REPORTING AND CONFIDENTIALITY

Sec. 564.001. REPORTS. (a) A person, including a

pharmaceutical peer review committee, who has knowledge relating

to an action or omission of a pharmacist in this state or a

pharmacy student who is enrolled in the professional sequence of

an accredited pharmacy degree program approved by the board that

might provide grounds for disciplinary action under Section

565.001(a)(4) or (7) may report relevant facts to the board.

(b) A committee of a professional society composed primarily of

pharmacists, the staff of the committee, or a district or local

intervenor participating in a program established to aid

pharmacists or eligible pharmacy students impaired by chemical

abuse or mental or physical illness may report in writing to the

board the name of an impaired pharmacist or pharmacy student and

the relevant information relating to the impairment.

(c) The board may report to a committee of the professional

society or the society's designated staff information that the

board receives relating to a pharmacist or pharmacy student who

may be impaired by chemical abuse or mental or physical illness.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 564.002. CONFIDENTIALITY. The records and proceedings of

the board, an authorized agent of the board, or a pharmaceutical

organization committee described under Section 564.001(a) or (b),

in connection with a report under Section 564.001(a) or (b), are

confidential and are not considered public information for

purposes of Chapter 552, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 564.003. DISCLOSURE OF CERTAIN INFORMATION. (a) The board

may disclose information confidential under Section 564.002 only:

(1) in a disciplinary hearing before the board or in a

subsequent trial or appeal of a board action or order;

(2) to a pharmacist licensing or disciplinary authority of

another jurisdiction;

(3) under a court order; or

(4) as provided by Subsection (b).

(b) The board may disclose that the license of a pharmacist who

is the subject of an order of the board that is confidential

under Section 564.002 is suspended, revoked, canceled,

restricted, or retired or that the pharmacist is in any other

manner limited in the practice of pharmacy. The board may not

disclose the nature of the impairment or other information that

resulted in the board's action.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.310(a-1), eff.

Sept. 1, 2001.

Sec. 564.004. IMMUNITY. (a) Any person, including a board

employee or member, peer review committee member, pharmaceutical

organization committee member, or pharmaceutical organization

district or local intervenor, who provides information, reports,

or records under Section 564.001(a) or (b) to aid an impaired

pharmacist or pharmacy student is immune from civil liability if

the person provides the information in good faith.

(b) Subsection (a) shall be liberally construed to accomplish

the purposes of this subchapter, and the immunity provided under

that subsection is in addition to any other immunity provided by

law.

(c) A person who provides information or assistance to the board

under this subchapter is presumed to have acted in good faith. A

person who alleges a lack of good faith has the burden of proof

on that issue.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 564.005. RECORD OF REPORT. On a determination by the board

that a report submitted by a peer review committee or

pharmaceutical organization committee under Section 564.001(a) or

(b) is without merit, the board shall expunge the report from the

pharmacist's or pharmacy student's individual record in the

board's office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 564.006. EXAMINATION OF REPORT. A pharmacist, a pharmacy

student, or an authorized representative of the pharmacist or

student is entitled on request to examine the peer review or the

pharmaceutical organization committee report submitted to the

board and to place into the record a statement of reasonable

length of the pharmacist's or pharmacy student's view concerning

information in the report.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. PROGRAM ADMINISTRATION

Sec. 564.051. PROGRAM AUTHORIZATION; FUNDING. (a) The board

may add a surcharge of not more than $10 for each 12 months in a

license period to a license or license renewal fee authorized

under this subtitle to fund a program to aid impaired pharmacists

and pharmacy students.

(b) The board may accept, transfer, and spend funds from the

federal or state government, from another public source, or from

a private source to be used in the program authorized by this

section.

(c) Funds and surcharges collected under this section shall be

deposited in the general revenue fund and may only be used by the

board to administer the program authorized by this section,

including providing for initial evaluation and referral of an

impaired pharmacist or pharmacy student by a qualified health

professional and paying the administrative costs incurred by the

board in connection with that funding. The money may not be used

for costs incurred for treatment or rehabilitation after initial

evaluation and referral.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.309(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 24, eff. September 1, 2005.

Sec. 564.052. RULES OR CRITERIA. In administering and enforcing

this subchapter, the board shall adopt rules or minimum criteria

that are at least as strict as the rules or minimum criteria for

the administration or enforcement of a peer assistance program

adopted by the Texas Commission on Alcohol and Drug Abuse under

Chapter 467, Health and Safety Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. PHARMACY PEER REVIEW

Sec. 564.101. DEFINITIONS. In this subchapter:

(1) "Pharmacy peer review committee" means:

(A) a pharmacy peer review, judicial, or grievance committee of

a pharmacy society or association that is authorized to evaluate

the quality of pharmacy services or the competence of pharmacists

and suggest improvements in pharmacy systems to enhance patient

care; or

(B) a pharmacy peer review committee established by a person who

owns a pharmacy or employs pharmacists that is authorized to

evaluate the quality of pharmacy services or the competence of

pharmacists and suggest improvements in pharmacy systems to

enhance patient care.

(2) "Pharmacy society or association" means a membership

organization of pharmacists that is incorporated under the Texas

Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's

Texas Civil Statutes) or that is exempt from the payment of

federal income taxes under Section 501(c) of the Internal Revenue

Code of 1986.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.310(b), eff.

Sept. 1, 2001.

Sec. 564.102. PHARMACY PEER REVIEW COMMITTEE. (a) A pharmacy

peer review committee may be established to evaluate the quality

of pharmacy services or the competence of pharmacists and suggest

improvements in pharmacy systems to enhance patient care.

(b) The committee may review documentation of quality-related

activities in a pharmacy, assess system failures and personnel

deficiencies, determine facts, and make recommendations or issue

decisions in a written report that can be used for continuous

quality improvement purposes.

(c) A pharmacy peer review committee includes the members,

employees, and agents of the committee, including assistants,

investigators, attorneys, and any other agent that serves the

committee in any capacity.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.310(b), eff.

Sept. 1, 2001.

Sec. 564.103. CONFIDENTIALITY. (a) Except as otherwise

provided by this subchapter, all proceedings and records of a

pharmacy peer review committee are confidential and all

communications made to a pharmacy peer review committee are

privileged.

(b) If a court makes a preliminary finding that a proceeding,

record, or communication described by Subsection (a) is relevant

to an anticompetitive action or an action brought under federal

civil rights provisions under 42 U.S.C. Section 1983, then the

proceeding, record, or communication is not confidential to the

extent it is considered to be relevant.

(c) The final report of, and any written or oral communication

made to, a pharmacy peer review committee and the records and

proceedings of the committee may be disclosed to another pharmacy

peer review committee, appropriate state or federal agencies,

national accreditation bodies, or the state board of registration

or licensure of this or any other state.

(d) Disclosure to the affected pharmacist of confidential

pharmacy peer review committee information pertinent to the

matter under review does not constitute waiver of the

confidentiality provisions provided by this section.

(e) If a pharmacy peer review committee takes action that could

result in censure, license suspension, restriction, limitation,

or revocation by the board or denial of membership or privileges

in a health care entity, the affected pharmacist must be provided

a written copy of the recommendation of the pharmacy peer review

committee and a copy of the pharmacy peer review committee's

final decision, including a statement of the basis for the

decision.

(f) Unless disclosure is required or authorized by law, records

or determinations of, or communications to, a pharmacy peer

review committee are not subject to subpoena or discovery and are

not admissible as evidence in any civil, judicial, or

administrative proceeding without waiver of the privilege of

confidentiality executed in writing by the committee. The

evidentiary privilege created by this section may be invoked by

any person or organization in any civil, judicial, or

administrative proceeding unless the person or organization has

secured a waiver of the privilege executed in writing by the

presiding officer, assistant presiding officer, or secretary of

the affected pharmacy peer review committee.

(g) Reports, information, or records received and maintained by

the board under this subchapter are considered investigative

files and are confidential and may only be released as specified

in Section 565.055.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.310(b), eff.

Sept. 1, 2001.

Sec. 564.104. USE OF INFORMATION IN CIVIL AND CRIMINAL ACTIONS.

(a) If a pharmacy peer review committee, a person participating

in peer review, or any organization named as a defendant in any

civil action filed as a result of participation in peer review

may use otherwise confidential information in the committee's,

person's, or organization's own defense or in a claim or suit

under Section 564.106(b), a plaintiff in the proceeding may

disclose records or determinations of, or communications to, a

peer review committee in rebuttal to information supplied by the

defendant.

(b) Any person seeking access to privileged information must

plead and prove waiver of the privilege.

(c) A member, employee, or agent of a pharmacy peer review

committee who provides access to otherwise privileged

communications or records in cooperation with a law enforcement

authority in a criminal investigation is not considered to have

waived any privilege established under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.310(b), eff.

Sept. 1, 2001.

Sec. 564.105. COMPLIANCE WITH SUBPOENA. All persons, including

governing bodies and medical staffs of health care entities,

shall comply fully with a subpoena issued by the board for

documents or information as otherwise authorized by law. The

disclosure of documents or information under the subpoena does

not constitute a waiver of the privilege associated with a

pharmacy peer review committee proceeding. Failure to comply with

the subpoena is grounds for disciplinary action against the

facility or individual by the appropriate licensing board.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.310(b), eff.

Sept. 1, 2001.

Sec. 564.106. IMMUNITY. (a) A cause of action does not accrue

against the members, agents, or employees of a pharmacy peer

review committee from any act, statement, determination, or

recommendation made or act reported, without malice, in the

course of peer review according to this subchapter.

(b) A pharmacy peer review committee, a person participating in

peer review, or a health care entity named as a defendant in any

civil action filed as a result of participation in peer review

may use otherwise confidential information obtained for

legitimate internal business and professional purposes, including

use in the committee's, person's, or entity's own defense. The

use of the information does not waive the confidential and

privileged nature of pharmacy peer review committee proceedings.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.310(b), eff.

Sept. 1, 2001.



CHAPTER 565. DISCIPLINARY ACTIONS AND PROCEDURES; REINSTATEMENT OF LICENSE

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE J. PHARMACY AND PHARMACISTS

CHAPTER 565. DISCIPLINARY ACTIONS AND PROCEDURES; REINSTATEMENT

OF LICENSE

SUBCHAPTER A. GROUNDS FOR DISCIPLINE OF APPLICANT OR LICENSE

HOLDER

Sec. 565.001. APPLICANT FOR OR HOLDER OF LICENSE TO PRACTICE

PHARMACY. (a) The board may discipline an applicant for or the

holder of a current or expired license to practice pharmacy if

the board finds that the applicant or license holder has:

(1) violated this subtitle or a board rule adopted under this

subtitle;

(2) engaged in unprofessional conduct as defined by board rule;

(3) engaged in gross immorality as defined by board rule;

(4) developed an incapacity that prevents the applicant or

license holder from practicing pharmacy with reasonable skill,

competence, and safety to the public;

(5) engaged in fraud, deceit, or misrepresentation, as defined

by board rule, in practicing pharmacy or in seeking a license to

practice pharmacy;

(6) been convicted of or placed on deferred adjudication

community supervision or deferred disposition or the applicable

federal equivalent for:

(A) a misdemeanor:

(i) involving moral turpitude; or

(ii) under Chapter 481 or 483, Health and Safety Code, or the

Comprehensive Drug Abuse Prevention and Control Act of 1970 (21

U.S.C. Section 801 et seq.); or

(B) a felony;

(7) used alcohol or drugs in an intemperate manner that, in the

board's opinion, could endanger a patient's life;

(8) failed to maintain records required by this subtitle or

failed to maintain complete and accurate records of purchases or

disposals of drugs listed in Chapter 481 or 483, Health and

Safety Code, or the Comprehensive Drug Abuse Prevention and

Control Act of 1970 (21 U.S.C. Section 801 et seq.);

(9) violated any provision of:

(A) Chapter 481 or 483, Health and Safety Code, or the

Comprehensive Drug Abuse Prevention and Control Act of 1970 (21

U.S.C. Section 801 et seq.), or rules relating to one of those

laws; or

(B) Section 485.031, 485.032, 485.033, or 485.034, Health and

Safety Code;

(10) aided or abetted an unlicensed person in the practice of

pharmacy if the pharmacist knew or reasonably should have known

that the person was unlicensed at the time;

(11) refused entry into a pharmacy for an inspection authorized

by this subtitle if the pharmacist received notification from

which the pharmacist knew or reasonably should have known that

the attempted inspection was authorized;

(12) violated any pharmacy or drug statute or rule of this

state, another state, or the United States;

(13) been negligent in the practice of pharmacy;

(14) failed to submit to an examination after hearing and being

ordered to do so by the board under Section 565.052;

(15) dispensed a prescription drug while acting outside the

usual course and scope of professional practice;

(16) been disciplined by the regulatory board of another state

for conduct substantially equivalent to conduct described under

this subsection;

(17) violated a disciplinary order, including a confidential

order or contract under the program to aid impaired pharmacists

and pharmacy students under Chapter 564;

(18) failed to adequately supervise a task delegated to a

pharmacy technician;

(19) inappropriately delegated a task delegated to a pharmacy

technician; or

(20) been responsible for a drug audit shortage.

(b) A certified copy of the record of the state taking action

described by Subsection (a)(16) is conclusive evidence of the

action taken by that state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1254, Sec. 9, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1463, Sec. 3, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 25, eff. September 1, 2005.

Sec. 565.002. APPLICANT FOR OR HOLDER OF PHARMACY LICENSE. (a)

The board may discipline an applicant for or the holder of a

pharmacy license, including a Class E pharmacy license subject to

Section 565.003(b), if the board finds that the applicant or

license holder has:

(1) been convicted of or placed on deferred adjudication

community supervision or deferred disposition or the applicable

federal equivalent for:

(A) a misdemeanor:

(i) involving moral turpitude; or

(ii) under Chapter 481 or 483, Health and Safety Code, or the

Comprehensive Drug Abuse Prevention and Control Act of 1970 (21

U.S.C. Section 801 et seq.); or

(B) a felony;

(2) advertised a prescription drug or device in a deceitful,

misleading, or fraudulent manner;

(3) violated any provision of this subtitle or any rule adopted

under this subtitle or that an owner or employee of a pharmacy

has violated any provision of this subtitle or any rule adopted

under this subtitle;

(4) sold without legal authorization a prescription drug or

device to a person other than:

(A) a pharmacy licensed by the board;

(B) a practitioner;

(C) a person who procures a prescription drug or device for

lawful research, teaching, or testing, and not for resale;

(D) a manufacturer or wholesaler licensed by the commissioner of

public health as required by Chapter 431, Health and Safety Code;

or

(E) a carrier or warehouseman;

(5) allowed an employee who is not a pharmacist to practice

pharmacy;

(6) sold an adulterated or misbranded prescription or

nonprescription drug;

(7) failed to engage in or ceased to engage in the business

described in the application for a license;

(8) failed to maintain records as required by this subtitle,

Chapter 481 or 483, Health and Safety Code, the Comprehensive

Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. Section

801 et seq.), or any rule adopted under this subtitle or Chapter

483, Health and Safety Code;

(9) failed to establish and maintain effective controls against

diversion of prescription drugs into other than a legitimate

medical, scientific, or industrial channel as provided by this

subtitle, another state statute or rule, or a federal statute or

rule;

(10) engaged in fraud, deceit, or misrepresentation as defined

by board rule in operating a pharmacy or in applying for a

license to operate a pharmacy;

(11) violated a disciplinary order;

(12) been responsible for a drug audit shortage; or

(13) been disciplined by the regulatory board of another state

for conduct substantially equivalent to conduct described under

this subsection.

(b) This subsection applies only to an applicant or license

holder that is a legal business entity. The board may discipline

an applicant for or the holder of a pharmacy license, including a

Class E pharmacy license, if the board finds that a managing

officer of the applicant or license holder has been convicted of

or placed on deferred adjudication community supervision or

deferred disposition or the applicable federal equivalent for:

(1) a misdemeanor:

(A) involving moral turpitude; or

(B) under Chapter 481 or 483, Health and Safety Code, or the

Comprehensive Drug Abuse Prevention and Control Act of 1970 (21

U.S.C. Section 801 et seq.); or

(2) a felony.

(c) A certified copy of the record of the state taking action

described by Subsection (a)(13) is conclusive evidence of the

action taken by that state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 26, eff. September 1, 2005.

Sec. 565.003. ADDITIONAL GROUNDS FOR DISCIPLINE REGARDING

APPLICANT FOR OR HOLDER OF CLASS E PHARMACY LICENSE. (a)

Repealed by Acts 2005, 79th Leg., Ch. 1345, Sec. 45, eff.

September 1, 2005.

(b) Unless compliance would violate the pharmacy or drug

statutes or rules in the state in which the pharmacy is located

the board may discipline an applicant for or the holder of a

Class E pharmacy license if the board finds that the applicant or

license holder has failed to comply with:

(1) Section 481.074 or 481.075, Health and Safety Code;

(2) Texas substitution requirements regarding:

(A) the practitioner's directions concerning generic

substitution;

(B) the patient's right to refuse generic substitution; or

(C) notification to the patient of the patient's right to refuse

substitution;

(3) any board rule relating to providing drug information to the

patient or the patient's agent in written form or by telephone;

or

(4) any board rule adopted under Section 554.051(a) and

determined by the board to be applicable under Section

554.051(b).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 45, eff. September 1, 2005.

SUBCHAPTER B. DISCIPLINARY ACTIONS AND PROCEDURES

Sec. 565.051. DISCIPLINE AUTHORIZED. On a determination that a

ground for discipline exists under Subchapter A, or that a

violation of this subtitle or a rule adopted under this subtitle

has been committed by a license holder or applicant for a license

or renewal of a license, the board may:

(1) suspend the person's license;

(2) revoke the person's license;

(3) restrict the person's license to prohibit the person from

performing certain acts or from practicing pharmacy or operating

a pharmacy in a particular manner for a term and under conditions

determined by the board;

(4) impose an administrative penalty under Chapter 566;

(5) refuse to issue or renew the person's license;

(6) place the offender's license on probation and supervision by

the board for a period determined by the board and impose a

requirement that the license holder:

(A) report regularly to the board on matters that are the basis

of the probation;

(B) limit practice to the areas prescribed by the board;

(C) continue or review professional education until the license

holder attains a degree of skill satisfactory to the board in

each area that is the basis of the probation; or

(D) pay the board a probation fee to defray the costs of

monitoring the license holder during the period of probation;

(7) reprimand the person;

(8) retire the person's license as provided by board rule; or

(9) impose more than one of the sanctions listed in this

subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 27, eff. September 1, 2005.

Sec. 565.052. SUBMISSION TO MENTAL OR PHYSICAL EXAMINATION. (a)

In enforcing Section 565.001(a)(4), the board on probable cause

shall request a pharmacist, pharmacist applicant,

pharmacist-intern, or pharmacist-intern applicant to submit to a

mental or physical examination by a physician or other health

care professional designated by the board.

(b) If the pharmacist, pharmacist applicant, pharmacist-intern,

or pharmacist-intern applicant refuses to submit to the

examination, the board shall issue an order requiring the

pharmacist, pharmacist applicant, pharmacist-intern, or

pharmacist-intern applicant to show cause why the pharmacist,

pharmacist applicant, pharmacist-intern, or pharmacist-intern

applicant will not submit to the examination and shall schedule a

hearing on the order not later than the 30th day after the date

notice is served on the pharmacist, pharmacist applicant,

pharmacist-intern, or pharmacist-intern applicant. The

pharmacist, pharmacist applicant, pharmacist-intern, or

pharmacist-intern applicant shall be notified by either personal

service or certified mail with return receipt requested.

(c) At the hearing, the pharmacist, pharmacist applicant,

pharmacist-intern, or pharmacist-intern applicant and an attorney

are entitled to present testimony or other evidence to show why

the pharmacist, pharmacist applicant, pharmacist-intern, or

pharmacist intern-applicant should not be required to submit to

the examination.

(d) After the hearing, the board shall by order require the

pharmacist, pharmacist applicant, pharmacist-intern, or

pharmacist-intern applicant to submit to the examination or

withdraw the request for examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 565.053. DISCIPLINE OF CLASS E PHARMACY; NOTICE TO RESIDENT

STATE. The board shall give notice of a disciplinary action by

the board against the holder of a Class E pharmacy license to the

regulatory or licensing agency of the state in which the pharmacy

is located.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 28, eff. September 1, 2005.

Sec. 565.054. SERVICE OF PROCESS ON CLASS E PHARMACY. (a)

Service of process on a Class E pharmacy under Section 565.058 or

566.051 or for disciplinary action taken by the board under

Section 565.061 shall be on the owner and pharmacist-in-charge of

the pharmacy, as designated on the pharmacy's license

application.

(b) The complaining party shall mail by certified mail, return

receipt requested and postage prepaid, a copy of the process

served to the license holder at the address of the license holder

designated on the license application.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 565.055. INVESTIGATION; CONFIDENTIALITY OF INFORMATION.

(a) The board or the board's authorized representative may

investigate and gather evidence concerning any alleged violation

of this subtitle or a board rule.

(b) Information or material compiled by the board in connection

with an investigation, including an investigative file of the

board, is confidential and not subject to:

(1) disclosure under Chapter 552, Government Code; or

(2) any means of legal compulsion for release, including

disclosure, discovery, or subpoena, to anyone other than the

board or a board employee or board agent involved in discipline

of a license holder.

(c) Notwithstanding Subsection (b), information or material

compiled by the board in connection with an investigation may be

disclosed to:

(1) a person involved with the board in a disciplinary action

against the license holder;

(2) an entity in another jurisdiction that licenses or

disciplines pharmacists or pharmacies;

(3) a pharmaceutical or pharmacy peer review committee as

described under Chapter 564;

(4) a law enforcement agency; or

(5) a person engaged in bona fide research, if all information

identifying a specific individual has been deleted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.311(a), eff.

Sept. 1, 2001.

Sec. 565.056. INFORMAL PROCEEDINGS. (a) The board by rule

shall adopt a procedure governing:

(1) informal disposition of a contested case under Chapter 2001,

Government Code; and

(2) an informal proceeding held in compliance with Chapter 2001,

Government Code.

(b) A rule adopted under this section must:

(1) provide the complainant, if applicable and permitted by law,

and the license holder an opportunity to be heard; and

(2) require the presence of an attorney to advise the board or a

board employee.

(c) The attorney must be a member of the board's legal staff, if

the board has a legal staff. If the board does not have a legal

staff, the attorney must be an employee of the office of the

attorney general.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 565.057. MONITORING OF LICENSE HOLDER. (a) The board

shall develop a policy and procedure for monitoring a license

holder's compliance with this subtitle.

(b) A policy or procedure adopted under this section must

include a procedure to:

(1) monitor for compliance a license holder who is ordered by

the board to perform a certain act; and

(2) identify and monitor a license holder who represents a risk

to the public.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 565.058. SUBPOENA AUTHORITY. (a) The board or an officer

of the board may:

(1) issue subpoenas ad testificandum or subpoenas duces tecum to

compel the attendance of witnesses or the production of items,

including books, records, or documents;

(2) administer oaths; and

(3) take testimony concerning matters in the board's or

officer's jurisdiction.

(b) A person designated in the subpoena may serve the subpoena.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 565.059. TEMPORARY SUSPENSION OF LICENSE OR REGISTRATION.

(a) The president of the board shall appoint a three-member

disciplinary panel consisting of board members to determine

whether a license or registration under this subtitle should be

temporarily suspended or restricted. If a majority of the

disciplinary panel determines from evidence or information

presented to the panel that the holder of a license or

registration by continuation in practice would constitute a

continuing threat to the public welfare, the panel shall

temporarily suspend the license or registration.

(b) The disciplinary panel may temporarily suspend the license

or registration without notice or hearing if, at the time the

suspension is ordered, a hearing before the panel on whether

disciplinary proceedings under this chapter should be initiated

against the holder of a license or registration is scheduled to

be held not later than the 14th day after the date of the

suspension.

(c) A second hearing on the suspended license or registration

shall be held by the State Office of Administrative Hearings not

later than the 60th day after the date of the suspension. If the

State Office of Administrative Hearings does not hold the second

hearing in the time required by this subsection, the suspended

license or registration is automatically reinstated.

(d) Notwithstanding Chapter 551, Government Code, the

disciplinary panel may hold a meeting by telephone conference

call if immediate action is required and convening of the panel

at one location is inconvenient for any member of the

disciplinary panel.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 29, eff. September 1, 2005.

Sec. 565.061. ADMINISTRATIVE PROCEDURE. (a) Except as provided

by Chapter 564, a disciplinary action taken by the board under

Section 565.060 or on the basis of a ground for discipline under

Subchapter A is governed by Chapter 2001, Government Code, and

the rules of practice and procedure before the board.

(b) A final decision of the board under this chapter is subject

to judicial review under Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 565.062. BURDEN OF PROOF. (a) In a proceeding under this

subtitle, including a trial or hearing, the state is not required

to negate an exemption or exception set forth by this subtitle in

a pleading, including in a complaint, information, or indictment.

(b) The burden of going forward with the evidence with respect

to an exemption or exception is on the person claiming the

benefit of the exemption or exception.

(c) In the absence of proof that a person is the authorized

holder of an appropriate license issued under this subtitle, the

person is presumed not to be the holder of the license. The

presumption is subject to rebuttal by a person charged with an

offense under this subtitle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 565.063. LIABILITY. This subtitle does not impose

liability on an authorized board employee or person acting under

the supervision of a board employee, or on a state, county, or

municipal officer, engaged in the lawful enforcement of this

subtitle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 565.064. CONSTRUCTION. This subtitle does not bar a

criminal prosecution for a violation of this subtitle if the

violation is a criminal offense under another law of this state

or a law of the United States.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. PETITION FOR REINSTATEMENT OR REMOVAL OF

RESTRICTION

Sec. 565.101. PETITION FOR REINSTATEMENT OR REMOVAL OF

RESTRICTION. (a) A person whose pharmacy license, license to

practice pharmacy, or pharmacy technician registration in this

state has been revoked or restricted under this subtitle, whether

voluntarily or by board action, may, after the first anniversary

of the effective date of the revocation or restriction, petition

the board for reinstatement or removal of the restriction of the

license or registration.

(b) The petition must be in writing and in the form prescribed

by the board.

(c) A person petitioning for reinstatement or removal of a

restriction has the burden of proof.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.312(a), eff.

Sept. 1, 2001.

Sec. 565.102. ACTION BY BOARD. (a) On investigation and review

of a petition under this subchapter, the board may grant or deny

the petition or may modify the board's original finding to

reflect a circumstance that has changed sufficiently to warrant

the modification.

(b) If the board denies the petition, the board may not consider

a subsequent petition from the petitioner until the first

anniversary of the date of denial of the previous petition.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.312(a), eff.

Sept. 1, 2001.

Sec. 565.103. CONDITION FOR REINSTATEMENT OR REMOVAL OF

RESTRICTION. The board may require a person to pass one or more

examinations to reenter the practice of pharmacy.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.312(a), eff.

Sept. 1, 2001.



CHAPTER 566. PENALTIES AND ENFORCEMENT PROVISIONS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE J. PHARMACY AND PHARMACISTS

CHAPTER 566. PENALTIES AND ENFORCEMENT PROVISIONS

SUBCHAPTER A. ADMINISTRATIVE PENALTY

Sec. 566.001. IMPOSITION OF PENALTY. The board may impose an

administrative penalty on a person licensed or regulated under

this subtitle who violates this subtitle or a rule or order

adopted under this subtitle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 566.002. AMOUNT OF PENALTY. (a) The amount of the

administrative penalty may not exceed $5,000 for each violation,

including a violation involving the diversion of a controlled

substance.

(b) Each day a violation continues or occurs is a separate

violation for purposes of imposing the penalty.

(c) The amount, to the extent possible, shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of any prohibited act, and the

hazard or potential hazard created to the health, safety, or

economic welfare of the public;

(2) the economic harm to property or the environment caused by

the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

(d) The board by rule shall adopt an administrative penalty

schedule for violations of this subtitle or board rules to ensure

that the amounts of penalties imposed are appropriate to the

violation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 30, eff. September 1, 2005.

Sec. 566.003. NOTICE OF VIOLATION. (a) If the board by order

determines that a violation occurred and imposes an

administrative penalty, the board shall give notice of the

board's order to the person found to have committed the

violation.

(b) The notice must include a statement of the person's right to

judicial review of the order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 566.004. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Not later than the 30th day after the date the board's order

becomes final, the person shall:

(1) pay the administrative penalty;

(2) pay the penalty and file a petition for judicial review

contesting the fact of the violation, the amount of the penalty,

or both; or

(3) without paying the penalty, file a petition for judicial

review contesting the fact of the violation, the amount of the

penalty, or both.

(b) Within the 30-day period, a person who acts under Subsection

(a)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving to the court a supersedeas bond that is approved by

the court and that:

(i) is for the amount of the penalty; and

(ii) is effective until judicial review of the board's order is

final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the executive director by

certified mail.

(c) If the executive director receives a copy of an affidavit

under Subsection (b)(2), the executive director may file with the

court a contest to the affidavit not later than the fifth day

after the date the copy is received.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay the enforcement

of the penalty on finding that the alleged facts are true. The

person who files an affidavit has the burden of proving that the

person is financially unable to pay the penalty and to give a

supersedeas bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 566.005. COLLECTION OF PENALTY. If the person does not pay

the administrative penalty and the enforcement of the penalty is

not stayed, the executive director may refer the matter to the

attorney general for collection of the penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 566.006. DETERMINATION BY COURT. (a) If the court

sustains the determination that a violation occurred on appeal,

the court may uphold or reduce the amount of the administrative

penalty and order the person to pay the full or reduced penalty.

(b) If the court does not sustain the determination that a

violation occurred, the court shall order that a penalty is not

owed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 566.007. REMITTANCE OF PENALTY AND INTEREST. (a) If after

judicial review, the administrative penalty is reduced or is not

upheld by the court, the court shall, after the judgment becomes

final:

(1) order that the appropriate amount, plus accrued interest, be

remitted to the person if the person paid the penalty; or

(2) order the release of the bond in full if the penalty is not

upheld or order the release of the bond after the person pays the

penalty imposed if the person gave a supersedeas bond.

(b) The interest paid under Subsection (a)(1) is the rate

charged on loans to depository institutions by the New York

Federal Reserve Bank. The interest shall be paid for the period

beginning on the date the penalty is paid and ending on the date

the penalty is remitted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 566.008. EFFECT OF SUBCHAPTER. This subchapter does not

limit the board's ability to impose an administrative penalty

under a consent order entered in accordance with board rules and

requirements adopted under Section 565.056.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 566.009. ADMINISTRATIVE PROCEDURE. (a) The board by rule

shall prescribe procedures, consistent with provisions of Chapter

2001, Government Code, relating to contested cases, by which the

board may impose an administrative penalty.

(b) Chapter 2001, Government Code, applies to a proceeding under

this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. INJUNCTIVE RELIEF

Sec. 566.051. INJUNCTIVE RELIEF. (a) The attorney general at

the request of the board may petition a district court for an

injunction to prohibit a person who is violating this subtitle

from continuing the violation.

(b) Venue in a suit for injunctive relief is in Travis County.

(c) After application and a finding that a person is violating

this subtitle, the district court shall grant the injunctive

relief the facts warrant.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 31, eff. September 1, 2005.

Sec. 566.052. CEASE AND DESIST ORDER. (a) If it appears to the

board that a person is engaging in an act or practice that

constitutes the practice of pharmacy without a license or

registration under this subtitle, the board, after notice and

opportunity for a hearing, may issue a cease and desist order

prohibiting the person from engaging in the activity.

(b) A violation of an order issued under this section

constitutes grounds for imposing an administrative penalty under

Subchapter A.

Added by Acts 2005, 79th Leg., Ch.

1345, Sec. 32, eff. September 1, 2005.

SUBCHAPTER C. CIVIL PENALTY

Sec. 566.101. CIVIL PENALTY. (a) A person who violates the

license requirements of this subtitle is liable to the state for

a civil penalty not to exceed $1,000 for each day the violation

continues.

(b) A person found by the board to have unlawfully engaged in

the practice of pharmacy or unlawfully operated a pharmacy is

subject to a civil penalty under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 566.102. COLLECTION BY ATTORNEY GENERAL. At the request of

the board, the attorney general shall institute an action to

collect a civil penalty from a person who has violated this

subtitle or any rule adopted under this subtitle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 566.103. COLLECTION BY DISTRICT, COUNTY, OR CITY ATTORNEY.

(a) If the attorney general fails to take action before the 31st

day after the date of referral from the board under Section

566.102, the board shall refer the case to the local district

attorney, county attorney, or city attorney.

(b) The district attorney, county attorney, or city attorney

shall file suit in a district court to collect and retain the

penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 566.104. VENUE. Venue for a suit under this subchapter is

in Travis County.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. CRIMINAL OFFENSES

Sec. 566.151. OFFENSES; CRIMINAL PENALTY. (a) A person commits

an offense if the person violates this subtitle or any rule

adopted under this subtitle relating to unlawfully engaging in

the practice of pharmacy or unlawfully operating a pharmacy.

(b) A person commits an offense if the person knowingly violates

the licensing requirements of this subtitle or Section 558.001,

558.002, or 560.002.

(c) A person commits an offense if the person violates Section

560.001 or 560.003.

(d) Each day of violation under Subsection (b) or (c) is a

separate offense.

(e) An offense under this section is a Class A misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 567. LABELING REQUIREMENTS FOR CERTAIN PRESCRIPTION DRUGS OR DRUG PRODUCTS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE J. PHARMACY AND PHARMACISTS

CHAPTER 567. LABELING REQUIREMENTS FOR CERTAIN PRESCRIPTION DRUGS

OR DRUG PRODUCTS

Sec. 567.001. CONTENTS OF PRESCRIPTION DRUG LABEL. (a) A

prescription drug or drug product manufactured and either sold or

distributed to a pharmacist in this state to be subsequently

dispensed to the consumer of the drug or drug product must have

affixed to the label of the drug or drug product:

(1) the name and business address of the original manufacturer

of the finished dosage form; and

(2) except as provided by Subsection (b), the name and business

address of each repackager or distributor of the prescription

drug or drug product before delivery of the prescription drug or

drug product to the pharmacist.

(b) The name and business address of a distributor is not

required to be affixed as prescribed by Subsection (a) if the

distributor acts only as a wholesaler or supplier and does not

repackage the drug or in any way modify the individual drug

package or container or the contents of the package or container

as received from the manufacturer, repackager, or other

distributor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 567.002. APPLICABILITY OF LABEL REQUIREMENT. The

information required under Section 567.001 is not required to be

affixed to the container delivered to the patient.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 567.003. OFFENSE; CRIMINAL PENALTY. (a) A person commits

an offense if the person violates this chapter.

(b) An offense under this chapter is a Class C misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 568. PHARMACY TECHNICIANS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE J. PHARMACY AND PHARMACISTS

CHAPTER 568. PHARMACY TECHNICIANS

Sec. 568.001. RULES RELATING TO PHARMACY TECHNICIANS. (a) In

establishing rules under Section 554.053(c), the board shall

require that a pharmacy technician:

(1) have a high school diploma or a high school equivalency

certificate or be working to achieve an equivalent diploma or

certificate; and

(2) have passed a board-approved pharmacy technician

certification examination.

(b) The board shall adopt rules that permit a pharmacy

technician to perform only nonjudgmental technical duties under

the direct supervision of a pharmacist.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.313(a), eff.

Sept. 1, 2001.

Sec. 568.002. PHARMACY TECHNICIAN REGISTRATION REQUIRED. (a) A

pharmacy technician must register with the board annually or

biennially, as determined by board rule, on a form prescribed by

the board.

(b) The board may allow a technician to petition the board for a

special exemption from the technician certification requirement

if the technician:

(1) is in a county with a population of less than 50,000; or

(2) on September 1, 2001, has been employed as a pharmacy

technician in this state for at least 10 years and the

technician's employer approves the petition.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.313(a), eff.

Sept. 1, 2001.

Sec. 568.003. GROUNDS FOR DISCIPLINARY ACTION. (a) The board

may take disciplinary action under Section 568.0035 if the board

determines that the applicant or registrant has:

(1) violated this subtitle or a rule adopted under this

subtitle;

(2) engaged in gross immorality, as that term is defined by the

rules of the board;

(3) engaged in any fraud, deceit, or misrepresentation, as those

terms are defined by the rules of the board, in seeking a

registration to act as a pharmacy technician;

(4) been convicted of or placed on deferred adjudication

community supervision or deferred disposition or the applicable

federal equivalent for:

(A) a misdemeanor:

(i) involving moral turpitude; or

(ii) under Chapter 481 or 483, Health and Safety Code, or the

Comprehensive Drug Abuse Prevention and Control Act of 1970 (21

U.S.C. Section 801 et seq.); or

(B) a felony;

(5) developed an incapacity that prevents the applicant or

registrant from practicing as a pharmacy technician or pharmacy

technician trainee with reasonable skill, competence, and safety

to the public;

(6) violated:

(A) Chapter 481 or 483, Health and Safety Code, or rules

relating to those chapters;

(B) Sections 485.031-485.035, Health and Safety Code; or

(C) a rule adopted under Section 485.011, Health and Safety

Code;

(7) violated the pharmacy or drug laws or rules of this state,

another state, or the United States;

(8) performed duties in a pharmacy that only a pharmacist may

perform, as defined by the rules of the board;

(9) used alcohol or drugs in an intemperate manner that, in the

board's opinion, could endanger a patient's life;

(10) engaged in negligent, unreasonable, or inappropriate

conduct when working in a pharmacy;

(11) violated a disciplinary order;

(12) been convicted or adjudicated of a criminal offense that

requires registration as a sex offender under Chapter 62, Code of

Criminal Procedure; or

(13) been disciplined by a pharmacy or other health regulatory

board of this state or another state for conduct substantially

equivalent to conduct described by this subsection.

(b) A certified copy of the record of a state taking action

described by Subsection (a)(13) is conclusive evidence of the

action taken by the state.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.313(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1345, Sec. 33, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

837, Sec. 1, eff. June 19, 2009.

Sec. 568.0035. DISCIPLINE AUTHORIZED; EFFECT ON TRAINEE. (a)

On a determination that a ground for discipline exists under

Section 568.003, the board may:

(1) suspend the person's registration;

(2) revoke the person's registration;

(3) restrict the person's registration to prohibit the person

from performing certain acts or from practicing as a pharmacy

technician in a particular manner for a term and under conditions

determined by the board;

(4) impose an administrative penalty under Chapter 566;

(5) refuse to issue or renew the person's registration;

(6) place the offender's registration on probation and

supervision by the board for a period determined by the board and

impose a requirement that the registrant:

(A) report regularly to the board on matters that are the basis

of the probation;

(B) limit practice to the areas prescribed by the board;

(C) continue or review professional education until the

registrant attains a degree of skill satisfactory to the board in

each area that is the basis of the probation; or

(D) pay the board a probation fee to defray the costs of

monitoring the registrant during the period of probation;

(7) reprimand the person;

(8) retire the person's registration as provided by board rule;

or

(9) impose more than one of the sanctions listed in this

section.

(b) A disciplinary action affecting the registration of a

pharmacy technician trainee remains in effect if the trainee

obtains registration as a pharmacy technician.

Added by Acts 2005, 79th Leg., Ch.

1345, Sec. 34, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

837, Sec. 2, eff. June 19, 2009.

Sec. 568.0036. SUBMISSION TO MENTAL OR PHYSICAL EXAMINATION.

(a) This section applies to a pharmacy technician, pharmacy

technician applicant, pharmacy technician trainee, or pharmacy

technician trainee applicant.

(b) In enforcing Section 568.003(a)(5), the board, on probable

cause, may request a person subject to this section to submit to

a mental or physical examination by a physician or other health

care professional designated by the board.

(c) If the person refuses to submit to the examination, the

board shall:

(1) issue an order requiring the person to show cause why the

person will not submit to the examination; and

(2) schedule a hearing on the order not later than the 30th day

after the date notice of the order is served on the person under

Subsection (d).

(d) The person shall be notified by either personal service or

certified mail, return receipt requested.

(e) At the hearing, the person and the person's counsel may

present testimony or other evidence to show why the person should

not be required to submit to the examination.

(f) After the hearing, the board shall, by order:

(1) require the person to submit to the examination; or

(2) withdraw the request for examination.

Added by Acts 2009, 81st Leg., R.S., Ch.

837, Sec. 3, eff. June 19, 2009.

Sec. 568.004. RENEWAL OF REGISTRATION. The board may adopt a

system in which the registrations of pharmacy technicians expire

on various dates during the year.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.313(a), eff.

Sept. 1, 2001.

Sec. 568.005. FEES. The board may adopt fees as necessary for

the registration of pharmacy technicians.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.313(a), eff.

Sept. 1, 2001.

Sec. 568.006. RATIO OF PHARMACISTS TO PHARMACY TECHNICIANS. The

ratio of pharmacists to pharmacy technicians in a Class A

pharmacy must be at least one pharmacist for every five pharmacy

technicians if the Class A pharmacy dispenses not more than 20

different prescription drugs and does not produce intravenous or

intramuscular drugs on-site.

Added by Acts 2003, 78th Leg., ch. 1198, Sec. 1, eff. Sept. 1,

2003.

Sec. 568.007. REGISTRATION OF PHARMACY TECHNICIAN TRAINEE. (a)

A person must register with the board before beginning work in a

pharmacy in this state as a pharmacy technician trainee.

(b) An application for registration as a pharmacy technician

trainee must be on a form prescribed by the board.

(c) A person's registration as a pharmacy technician trainee

remains in effect as long as the person meets the qualifications

specified by board rule.

(d) The board may, on a determination that a ground for

discipline exists under Section 568.003, take disciplinary action

against a pharmacy technician trainee under Section 568.0035.

Added by Acts 2005, 79th Leg., Ch.

1345, Sec. 35, eff. September 1, 2005.

Sec. 568.008. TECHNICIANS IN HOSPITALS WITH CLINICAL PHARMACY

PROGRAM. (a) In this section, "clinical pharmacy program" means a

program that provides pharmaceutical care services as specified

by board rule.

(b) A Class C pharmacy that has an ongoing clinical pharmacy

program may allow a pharmacy technician to verify the accuracy of

work performed by another pharmacy technician relating to the

filling of floor stock and unit dose distribution systems for a

patient admitted to the hospital if the patient's orders have

previously been reviewed and approved by a pharmacist.

(c) The pharmacist-in-charge of the clinical pharmacy program

shall adopt policies and procedures for the verification process

authorized by this section.

(d) A hospital must notify the board before implementing the

verification process authorized by this section.

(e) The board shall adopt rules to implement this section,

including rules specifying:

(1) the duties that may be verified by another pharmacy

technician;

(2) the records that must be maintained for the verification

process; and

(3) the training requirements for pharmacy technicians who

verify the accuracy of the work of other pharmacy technicians.

Added by Acts 2009, 81st Leg., R.S., Ch.

1128, Sec. 2, eff. June 19, 2009.



CHAPTER 569. REPORTING REQUIREMENTS FOR PROFESSIONAL LIABILITY INSURERS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE J. PHARMACY AND PHARMACISTS

CHAPTER 569. REPORTING REQUIREMENTS FOR PROFESSIONAL LIABILITY

INSURERS

Sec. 569.001. DUTY TO REPORT. (a) Every insurer or other

entity providing pharmacist's professional liability insurance,

pharmacy technician professional and supplemental liability

insurance, or druggist's professional liability insurance

covering a pharmacist, pharmacy technician, or pharmacy license

holder in this state shall submit to the board the information

described in Section 569.002 at the time prescribed.

(b) The information shall be provided with respect to a notice

of claim letter or complaint filed against an insured in a court,

if the notice or complaint seeks damages relating to the

insured's conduct in providing or failing to provide appropriate

service within the scope of pharmaceutical care or services, and

with respect to settlement of a claim or lawsuit made on behalf

of the insured.

(c) If a pharmacist, pharmacy technician, or pharmacy licensed

in this state does not carry or is not covered by pharmacist's

professional liability insurance, pharmacy technician

professional and supplemental liability insurance, or druggist's

professional liability insurance and is insured by a nonadmitted

carrier or other entity providing pharmacy professional liability

insurance that does not report under this subtitle, the duty to

report information under Section 569.002 is the responsibility of

the pharmacist, pharmacy technician, or pharmacy license holder.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.314(a), eff.

Sept. 1, 2001.

Sec. 569.002. INFORMATION TO BE REPORTED. (a) The following

information must be furnished to the board not later than the

30th day after receipt by the insurer of the notice of claim

letter or complaint from the insured:

(1) the name of the insured and the insured's state pharmacy

technician registration number or pharmacist or pharmacy license

number;

(2) the policy number; and

(3) a copy of the notice of claim letter or complaint.

(b) The board shall, in consultation with the Texas Department

of Insurance, adopt rules for reporting additional information as

the board may require. Other claim reports required under state

and federal law shall be considered in determining the

information to be reported, the form of the report, and frequency

of reporting under the rules. Additional information that the

board may require may include:

(1) the date of any judgment, dismissal, or settlement; and

(2) whether an appeal has been taken and by which party.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.314(a), eff.

Sept. 1, 2001.

Sec. 569.003. IMMUNITY FROM LIABILITY. An insurer reporting

under this subchapter, its agents or employees, or the board or

its employees or representatives are not liable for damages in a

suit brought by any person or entity for reporting as required by

this subchapter or for any other action taken under this

subchapter.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.314(a), eff.

Sept. 1, 2001.

Sec. 569.004. RESTRICTION ON USE OF INFORMATION REPORTED. (a)

Information submitted to the board under this subchapter and the

fact that the information has been submitted to the board may not

be:

(1) offered in evidence or used in any manner in the trial of a

suit described in this subchapter; or

(2) used in any manner to determine the eligibility or

credentialing of a pharmacy to participate in a health insurance

plan defined by the Insurance Code.

(b) Information submitted under this subchapter is confidential

and is not subject to disclosure under Chapter 552, Government

Code.

(c) The board shall adopt rules to ensure the confidentiality of

information submitted under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.314(a), eff.

Sept. 1, 2001.

Sec. 569.005. INVESTIGATION OF REPORT. (a) Except as otherwise

provided in this section, a report received by the board under

this subchapter is not a complaint for which a board

investigation is required.

(b) The board shall review the information relating to a

pharmacist, pharmacy technician, or pharmacy license holder

against whom at least three professional liability claims have

been reported within a five-year period in the same manner as if

a complaint against the pharmacist, pharmacy technician, or

pharmacy license holder had been made under Chapter 555.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.314(a), eff.

Sept. 1, 2001.

Sec. 569.006. SANCTIONS IMPOSED ON INSURER. The Texas

Department of Insurance may impose on any insurer subject to this

subtitle sanctions authorized by Chapter 82, Insurance Code, if

the insurer fails to report information as required by this

subchapter.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.314(a), eff.

Sept. 1, 2001.



CHAPTER 601. MEDICAL RADIOLOGIC TECHNOLOGISTS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE K. PROFESSIONS RELATED TO USE OF CERTAIN MEDICAL

EQUIPMENT

CHAPTER 601. MEDICAL RADIOLOGIC TECHNOLOGISTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 601.001. SHORT TITLE. This chapter may be cited as the

Medical Radiologic Technologist Certification Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.002. DEFINITIONS. In this chapter:

(1) "Authorized person" means a person who meets or exceeds the

minimum educational standards of the board under Section 601.201.

(2) "Board" means the Texas Board of Health.

(3) "Department" means the Texas Department of Health.

(4) "Direct supervision" means supervision and control by a

medical radiologic technologist or a practitioner who:

(A) assumes legal liability for a student employed to perform a

radiologic procedure and enrolled in a program that meets the

requirements adopted under Section 601.053; and

(B) is physically present during the performance of the

radiologic procedure to provide consultation or direct the action

of the student.

(5) "Education program" means clinical training or any other

program offered by an organization approved by the board that:

(A) has a specified objective;

(B) includes planned activities for participants; and

(C) uses an approved method for measuring the progress of

participants.

(6) "Medical radiologic technologist" means a person certified

under this chapter who, under the direction of a practitioner,

intentionally administers radiation to another for a medical

purpose. The term does not include a practitioner.

(7) "Practitioner" means a person who:

(A) is licensed in this state as a doctor of:

(i) medicine;

(ii) osteopathy;

(iii) podiatry;

(iv) dentistry; or

(v) chiropractic; and

(B) prescribes radiologic procedures for other persons.

(8) "Radiation" means ionizing radiation:

(A) in amounts beyond normal background levels; and

(B) from a source such as a medical or dental radiologic

procedure.

(9) "Radiologic procedure" means a procedure or article,

including a diagnostic X-ray or a nuclear medicine procedure,

that:

(A) is intended for use in:

(i) the diagnosis of disease or other medical or dental

conditions in humans; or

(ii) the cure, mitigation, treatment, or prevention of disease

in humans; and

(B) achieves its intended purpose through the emission of

radiation.

(10) "Radiologic technology" means the administration of

radiation to a person for a medical purpose.

(11) "Registered nurse" means a person licensed by the Texas

Board of Nursing to practice professional nursing.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 47, eff. September 1, 2007.

SUBCHAPTER B. POWERS AND DUTIES OF BOARD AND DEPARTMENT

Sec. 601.051. CERTIFICATION PROGRAM. The bureau of licensing

and compliance of the department shall administer the

certification program required by this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.052. RULES. The board may adopt rules necessary to

implement this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.053. MINIMUM STANDARDS. The board by rule shall

establish minimum standards for:

(1) issuing, renewing, suspending, or revoking a certificate

issued under this chapter;

(2) approving curricula and education programs to train

individuals, registered nurses, and physician assistants to

perform radiologic procedures;

(3) approving instructors to teach approved curricula or

education programs to train individuals to perform radiologic

procedures; and

(4) rescinding an approval described by Subdivision (2) or (3).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.054. APPROVAL AND REVIEW OF CURRICULA AND TRAINING

PROGRAMS. (a) An applicant for approval of a curriculum or

training program must apply to the department on a form and under

rules adopted by the board.

(b) The department shall approve a curriculum or training

program that meets the minimum standards adopted under Section

601.053. The department may review the approval annually.

(c) The board may set a fee for approval of a curriculum or

training program not to exceed the estimated amount that the

department projects to be required for the evaluation of the

curriculum or training program.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.055. APPROVAL AND REVIEW OF INSTRUCTOR APPROVAL. (a)

An applicant for approval of an instructor must apply to the

department on a form and under rules adopted by the board.

(b) The department shall approve an instructor who meets the

minimum standards adopted under Section 601.053. The department

may review the approval annually.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.056. DANGEROUS OR HAZARDOUS PROCEDURES. (a) The board

with the assistance of other appropriate state agencies shall

identify by rule radiologic procedures, other than radiologic

procedures described by Subsection (c), that are dangerous or

hazardous and that may be performed only by a practitioner or a

medical radiologic technologist certified under this chapter.

(b) In adopting rules under Subsection (a), the board may

consider whether the radiologic procedure will be performed by a

registered nurse or a licensed physician assistant.

(c) Subsection (a) does not apply to a radiologic procedure

involving a dental X-ray machine, including a panarex or other

equipment designed and manufactured only for use in dental

radiography.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.057. FEES. The board may set fees for examination,

certificate issuance, registration of a person under Section

601.202, and application processing under Section 601.203 in

amounts that are reasonable to cover the costs of administering

this chapter without the use of additional general revenue.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.321(a), eff.

Sept. 1, 2001.

Sec. 601.058. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The board may not adopt rules restricting

advertising or competitive bidding by a medical radiologic

technologist except to prohibit false, misleading, or deceptive

practices.

(b) In its rules to prohibit false, misleading, or deceptive

practices, the board may not include a rule that:

(1) restricts the use of any medium for advertising;

(2) restricts the use of a medical radiologic technologist's

personal appearance or voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

medical radiologic technologist; or

(4) restricts the medical radiologic technologist's

advertisement under a trade name.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.322(a), eff.

Sept. 1, 2001.

SUBCHAPTER C. CERTIFICATION REQUIREMENTS

Sec. 601.101. CERTIFICATION REQUIRED. A person may not perform

a radiologic procedure unless the person holds a certificate

issued under this chapter, except as otherwise provided by

Subchapter D.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.102. CLASSES OF CERTIFICATES. (a) The board shall

establish classes of certificates to include all radiologic

procedures used in the course and scope of the practice of

practitioners licensed in this state.

(b) The board may issue to a person:

(1) a general certificate to perform radiologic procedures; or

(2) a limited certificate that authorizes the person to perform

radiologic procedures only on specific parts of the human body.

(c) The board may issue to a person a temporary general

certificate or a temporary limited certificate that authorizes

the person to perform radiologic procedures for a period not to

exceed one year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.103. APPLICATION; APPLICATION FEE. An applicant for a

certificate under this chapter must:

(1) apply to the department on a form and under rules adopted by

the board; and

(2) submit with the application a nonrefundable application fee

in an amount determined by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.104. EXAMINATION. The board may prepare and conduct an

examination for applicants for a certificate.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.1041. NOTIFICATION OF EXAMINATION RESULTS. (a) Not

later than the 30th day after the date a person takes an

examination for a certificate under this chapter, the department

shall notify the person of the results of the examination.

(b) If the examination is graded or reviewed by a testing

service, the department shall notify the person of the results of

the examination not later than the 14th day after the date the

department receives the results from the testing service. If

notice of the examination results will be delayed for longer than

90 days after the examination date, the department shall notify

the person of the reason for the delay before the 90th day.

(c) The department may require a testing service to notify a

person of the results of the person's examination.

(d) If requested in writing by a person who fails an examination

for a certificate administered under this chapter, the department

shall furnish the person with an analysis of the person's

performance on the examination.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.323(a), eff.

Sept. 1, 2001.

Sec. 601.105. ISSUANCE OF CERTIFICATE. (a) The department

shall issue a certificate to an applicant who meets the minimum

standards for certification established under Section 601.053.

(b) A certificate is valid for a period established by the

board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.106. TRANSFER OF CERTIFICATE PROHIBITED. A certificate

issued under this chapter is not transferable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.107. CERTIFICATION BY ENDORSEMENT. In adopting minimum

standards for certifying medical radiologic technologists, the

board may establish criteria for issuing a certificate to a

person licensed or otherwise registered as a medical radiologic

technologist by the American Registry of Radiologic

Technologists, the American Registry of Clinical Radiography

Technologists, or another state whose requirements for licensure

or registration were on the date of licensing or registration

substantially equal to the requirements of this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.108. CONTINUING EDUCATION AND OTHER GUIDELINES. (a)

The board may establish guidelines.

(b) The board shall prepare, recognize, or administer continuing

education programs for medical radiologic technologists in which

participation is required, to the extent required by the board,

to keep the person's certificate.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.324(a), eff.

Sept. 1, 2001.

Sec. 601.109. PROVISIONAL CERTIFICATE. (a) The board may issue

a provisional certificate to an applicant currently licensed or

certified in another jurisdiction who seeks certification in this

state and who:

(1) has been licensed or certified in good standing as a medical

radiologic technologist for at least two years in another

jurisdiction, including a foreign country, that has licensing or

certification requirements substantially equivalent to the

requirements of this chapter;

(2) has passed a national or other examination recognized by the

board relating to the practice of radiologic technology; and

(3) is sponsored by a medical radiologic technologist certified

by the board under this chapter with whom the provisional

certificate holder will practice during the time the person holds

a provisional certificate.

(b) The board may waive the requirement of Subsection (a)(3) for

an applicant if the board determines that compliance with that

subsection would be a hardship to the applicant.

(c) A provisional certificate is valid until the date the board

approves or denies the provisional certificate holder's

application for a certificate. The board shall issue a

certificate under this chapter to the provisional certificate

holder if:

(1) the provisional certificate holder is eligible to be

certified under Section 601.107; or

(2) the provisional certificate holder passes the part of the

examination under Section 601.104 that relates to the applicant's

knowledge and understanding of the laws and rules relating to the

practice of radiologic technology in this state and:

(A) the board verifies that the provisional certificate holder

meets the academic and experience requirements for a certificate

under this chapter; and

(B) the provisional certificate holder satisfies any other

licensing requirements under this chapter.

(d) The board must approve or deny a provisional certificate

holder's application for a certificate not later than the 180th

day after the date the provisional certificate is issued. The

board may extend the 180-day period if the results of an

examination have not been received by the board before the end of

that period.

(e) The board may establish a fee for a provisional certificate

in an amount reasonable and necessary to cover the cost of

issuing the certificate.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.325(a), eff.

Sept. 1, 2001.

Sec. 601.110. CERTIFICATE EXPIRATION. (a) Not later than the

30th day before the date a person's certificate is scheduled to

expire, the department shall send written notice of the impending

expiration to the person at the person's last known address

according to the records of the department.

(b) The board by rule may adopt a system under which

certificates expire on various dates during the year. For the

year in which the certificate expiration date is changed, the

department shall prorate certificate fees on a monthly basis so

that each certificate holder pays only that portion of the

certificate fee that is allocable to the number of months during

which the certificate is valid. On renewal of the certificate on

the new expiration date, the total certificate renewal fee is

payable.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.323(b), eff.

Sept. 1, 2001.

Sec. 601.111. CERTIFICATE RENEWAL PROCEDURE. (a) A person who

is otherwise eligible to renew a certificate may renew an

unexpired certificate by paying the required renewal fee to the

department before the expiration date of the certificate. A

person whose certificate has expired may not engage in activities

that require a certificate until the certificate has been

renewed.

(b) A person whose certificate has been expired for 90 days or

less may renew the certificate by paying to the department a

renewal fee that is equal to 1-1/2 times the normally required

renewal fee.

(c) A person whose certificate has been expired for more than 90

days but less than one year may renew the certificate by paying

to the department a renewal fee that is equal to two times the

normally required renewal fee.

(d) A person whose certificate has been expired for one year or

more may not renew the certificate. The person may obtain a new

certificate by complying with the requirements and procedures,

including the examination requirements, for an original

certificate.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.323(c), eff.

Sept. 1, 2001.

Sec. 601.112. RENEWAL OF CERTIFICATE BY OUT-OF-STATE

PRACTITIONER. (a) A person who held a certificate in this

state, moved to another state, and currently holds a certificate

or license and has been in practice in the other state for the

two years preceding the date of application may obtain a new

certificate without reexamination.

(b) The person must pay to the department a fee that is equal to

two times the normally required renewal fee for the certificate.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.323(c), eff.

Sept. 1, 2001.

SUBCHAPTER D. EXEMPTIONS FROM CERTIFICATION AND REGISTRATION

REQUIREMENTS

Sec. 601.151. PRACTITIONERS. A person is not required to hold a

certificate issued under this chapter to perform a radiologic

procedure if the person is a practitioner and performs the

procedure in the course and scope of the profession for which the

person holds a license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.152. PERSON SUPERVISED BY PRACTITIONER. A person is

not required to hold a certificate issued under this chapter to

perform a radiologic procedure if:

(1) the person performs the procedure under the instruction or

direction of a practitioner; and

(2) the person and the practitioner comply with rules adopted

under Section 601.252.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.153. PERSON SUPERVISED BY DENTIST. A person is not

required to hold a certificate issued under this chapter to

perform a radiologic procedure if:

(1) the procedure is performed under the supervision of a

dentist; and

(2) the person:

(A) is registered with the State Board of Dental Examiners; and

(B) complies with rules adopted by that board under Section

601.252.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.154. HOSPITAL PROCEDURES. A person is not required to

hold a certificate issued under this chapter to perform a

radiologic procedure in a hospital if:

(1) the hospital participates in the federal Medicare program or

is accredited by the Joint Commission on Accreditation of

Hospitals; and

(2) the person has completed a training program approved by the

board under Section 601.201.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.155. STUDENTS. A person is not required to hold a

certificate issued under this chapter or to comply with the

registration requirements adopted under Section 601.252 if the

person:

(1) is a student enrolled in a training program that meets the

minimum standards adopted under Section 601.201; and

(2) is performing a radiologic procedure in an academic or

clinical setting as part of the training program.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.156. PROCEDURE PERFORMED AS PART OF CONTINUING

EDUCATION PROGRAM. A person is not required to hold a

certificate issued under this chapter or to comply with the

registration requirements adopted under Section 601.252 if the

person is:

(1) licensed or otherwise registered as a medical radiologic

technologist by another state, the American Registry of

Radiologic Technologists, the American Registry of Clinical

Radiography Technologists, or a professional organization or

association recognized by the board;

(2) enrolled in a continuing education program that meets the

requirements adopted under Section 601.108; and

(3) performing a radiologic procedure as part of the continuing

education program for not more than 10 days.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER E. MANDATORY TRAINING FOR CERTAIN AUTHORIZED PERSONS

Sec. 601.201. MANDATORY TRAINING. (a) The minimum standards of

the board for approval of a curriculum or an education program

under Section 601.053 must include mandatory training guidelines

for a person, other than a practitioner or a medical radiologic

technologist, who intentionally uses radiologic technology,

including a person who does not hold a certificate issued under

this chapter and who is performing a radiologic procedure at a

hospital or under the direction of a practitioner, other than a

dentist.

(b) The training program approved by the board must contain an

appropriate number of hours of education that must be completed

before the person may perform a radiologic procedure.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.202. REGISTRY. The board by rule shall establish a

registry of persons required to comply with this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.203. HARDSHIP EXEMPTION. (a) On application to the

department by a hospital, a federally qualified health center as

defined by 42 U.S.C. Section 1396d, or a practitioner, the

department shall exempt the applicant from the requirements of

Section 601.201 in employing a person certified under this

chapter or trained as required by Section 601.201 if the

applicant shows a hardship in employing a person certified under

this chapter or trained as required by Section 601.201.

(b) The following conditions are considered to be a hardship for

the purposes of Subsection (a):

(1) that the applicant reports an inability to attract and

retain medical radiologic technologists;

(2) that the applicant is located at a great distance from a

school of medical radiologic technology;

(3) that there is a list of qualified persons who have applied

to a school of medical radiologic technology whose admissions are

pending because of a lack of faculty or space;

(4) that the school of medical radiologic technology produces an

insufficient number of graduates in medical radiologic technology

to meet the needs of the applicant; or

(5) any other criteria determined by department rule.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER F. OTHER LICENSING AGENCIES; RULEMAKING AND

REGISTRATION REQUIREMENTS

Sec. 601.251. APPLICABILITY. This subchapter applies to the:

(1) Texas Board of Nursing;

(2) Texas Board of Chiropractic Examiners;

(3) State Board of Dental Examiners;

(4) Texas Medical Board; and

(5) Texas State Board of Podiatric Medical Examiners.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 48, eff. September 1, 2007.

Sec. 601.252. REQUIREMENT TO ADOPT RULES. (a) Each agency

subject to this subchapter, other than the Texas Board of

Nursing, shall adopt rules to regulate the manner in which a

person who holds a license issued by the agency may order,

instruct, or direct another authorized person in the performance

of a radiologic procedure.

(b) Rules adopted under Subsection (a) must allow a practitioner

the right to delegate certain designated radiologic procedures to

a person not certified under this chapter if the delegation is

allowed by the regulatory board that licenses the practitioner.

(c) Rules adopted under this section must:

(1) require an authorized person, other than a registered nurse,

to register with the agency that licenses the practitioner under

whom the person performs radiologic procedures;

(2) establish reasonable and necessary fees to cover the

administrative costs incurred by the agency in administering a

registration program created under this subsection;

(3) establish grounds for the suspension, revocation, or

nonrenewal of a registration issued under this subsection; and

(4) establish standards, in addition to those required by this

chapter, for training and supervising the operators of the

equipment.

(d) In adopting rules under Subsection (c), an agency may take

into account whether the radiologic procedure will be performed

by a registered nurse.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 49, eff. September 1, 2007.

Sec. 601.253. TEXAS BOARD OF NURSING. (a) The Texas Board of

Nursing may adopt rules governing registered nurses performing

radiologic procedures under Section 601.151 or 601.154 and shall

require registered nurses performing radiologic procedures under

Section 601.151 to register with the Texas Board of Nursing and

to identify the practitioner ordering the procedures.

(b) The Texas Board of Nursing shall notify the agency licensing

the practitioner that the nurse has registered under this

section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

889, Sec. 50, eff. September 1, 2007.

SUBCHAPTER G. CERTIFICATE DENIAL AND DISCIPLINARY ACTION

Sec. 601.301. CERTIFICATE DENIAL AND DISCIPLINARY ACTION. The

department may, for a violation of this chapter or a rule adopted

under this chapter:

(1) suspend, revoke, or refuse to renew a certificate;

(2) rescind approval of a curriculum, training program, or

instructor;

(3) deny an application for certification or approval;

(4) issue a reprimand; or

(5) place the offender's certificate on probation and require

compliance with a requirement of the department, including

requiring the offender to:

(A) submit to medical or psychological treatment;

(B) meet additional education requirements;

(C) pass an examination; or

(D) work under the supervision of a medical radiologic

technologist or other practitioner.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.302. GROUNDS FOR CERTIFICATE DENIAL OR DISCIPLINARY

ACTION. The department may take action under Section 601.301

against a person subject to this chapter for:

(1) obtaining or attempting to obtain a certificate issued under

this chapter by bribery or fraud;

(2) making or filing a false report or record made in the

person's capacity as a medical radiologic technologist;

(3) intentionally or negligently failing to file a report or

record required by law;

(4) intentionally obstructing or inducing another to

intentionally obstruct the filing of a report or record required

by law;

(5) engaging in unprofessional conduct, including the violation

of the standards of practice of radiologic technology established

by the board;

(6) developing an incapacity that prevents the practice of

radiologic technology with reasonable skill, competence, and

safety to the public as the result of:

(A) an illness;

(B) drug or alcohol dependency; or

(C) another physical or mental condition or illness;

(7) failing to report to the department the violation of this

chapter by another person;

(8) employing, for the purpose of applying ionizing radiation to

a person, a person who is not certified under or in compliance

with this chapter;

(9) violating this chapter, a rule adopted under this chapter,

an order of the department previously entered in a disciplinary

proceeding, or an order to comply with a subpoena issued by the

department;

(10) having a certificate revoked, suspended, or otherwise

subjected to adverse action or being denied a certificate by

another certification authority in another state, territory, or

country; or

(11) being convicted of or pleading nolo contendere to a crime

directly related to the practice of radiologic technology.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.303. STUDENT PRACTICING WITHOUT DIRECT SUPERVISION.

The department may take disciplinary action against a student for

intentionally practicing radiologic technology without direct

supervision.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.304. ADMINISTRATIVE PROCEDURE. The procedure by which

the department takes a disciplinary action and the procedure by

which a disciplinary action is appealed are governed by:

(1) department rules for a contested case hearing; and

(2) Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.305. REINSTATEMENT. (a) A person subject to

disciplinary action under Section 601.302(6) shall, at reasonable

intervals, be given an opportunity to demonstrate that the person

is able to resume the practice of radiologic technology.

(b) The board may not reinstate a certificate to a holder or

issue a certificate to an applicant previously denied a

certificate unless the board is satisfied that the holder or

applicant has complied with requirements set by the board and is

capable of engaging in the practice of radiologic technology.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.306. EMERGENCY SUSPENSION. (a) The department shall

temporarily suspend the certificate of a certificate holder if

the department determines from the evidence or information

presented to it that continued practice by the certificate holder

would constitute a continuing and imminent threat to the public

welfare.

(b) A certificate may be suspended under this section without

notice or hearing on the complaint if:

(1) action is taken to initiate proceedings for a hearing before

the State Office of Administrative Hearings simultaneously with

the temporary suspension; and

(2) a hearing is held as soon as practicable under this chapter

and Chapter 2001, Government Code.

(c) The State Office of Administrative Hearings shall hold a

preliminary hearing not later than the 14th day after the date of

the temporary suspension to determine if there is probable cause

to believe that a continuing and imminent threat to the public

welfare still exists. A final hearing on the matter shall be held

not later than the 61st day after the date of the temporary

suspension.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 13, eff. Sept. 1,

2003.

SUBCHAPTER H. ADMINISTRATIVE PENALTY

Sec. 601.351. IMPOSITION OF PENALTY. The department may impose

an administrative penalty against a person who violates this

chapter or a rule adopted under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.352. AMOUNT OF PENALTY. (a) The amount of the

administrative penalty may not exceed $1,000 for each violation.

Each day of a continuing violation is a separate violation.

(b) The amount of the penalty shall be based on:

(1) the seriousness of the violation;

(2) the history of previous violations;

(3) the amount necessary to deter a future violation;

(4) efforts made to correct the violation; and

(5) any other matter that justice may require.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.353. NOTICE OF VIOLATION AND PENALTY. (a) If, after

investigating a possible violation and the facts surrounding that

possible violation, the department determines that a violation

occurred, the department shall give written notice of the

violation to the person alleged to have committed the violation.

(b) The notice must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the proposed administrative penalty; and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.354. PENALTY TO BE PAID OR HEARING REQUESTED. (a) Not

later than the 20th day after the date the person receives the

notice, the person may:

(1) accept the department's determination, including the

proposed administrative penalty; or

(2) make a written request for a hearing on that determination.

(b) If the person accepts the department's determination, the

commissioner of public health or that commissioner's designee by

order shall approve the determination and impose the proposed

penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.355. HEARING. (a) If the person timely requests a

hearing, the department shall:

(1) set a hearing;

(2) give written notice of the hearing to the person; and

(3) designate a hearings examiner to conduct the hearing.

(b) The hearings examiner shall make findings of fact and

conclusions of law and promptly issue to the commissioner of

public health or that commissioner's designee a proposal for

decision as to the occurrence of the violation and the amount of

any proposed administrative penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.356. DECISION BY COMMISSIONER. (a) Based on the

findings of fact and conclusions of law and the recommendations

of the hearings examiner, the commissioner of public health or

the commissioner's designee by order may determine that:

(1) a violation has occurred and may impose an administrative

penalty; or

(2) a violation did not occur.

(b) The department shall give notice of the order to the person.

The notice must include:

(1) separate statements of the findings of fact and conclusions

of law;

(2) the amount of any penalty imposed; and

(3) a statement of the right of the person to judicial review of

the order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.357. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Not later than the 30th day after the date on which the order

becomes final, the person shall:

(1) pay the administrative penalty;

(2) pay the penalty and file a petition for judicial review

contesting the occurrence of the violation, the amount of the

penalty, or both; or

(3) without paying the penalty, file a petition for judicial

review contesting the occurrence of the violation, the amount of

the penalty, or both.

(b) Within the 30-day period, a person who acts under Subsection

(a)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving to the court a supersedeas bond that is approved by

the court for the amount of the penalty and that is effective

until all judicial review of the order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the department by

certified mail.

(c) If the department receives a copy of an affidavit as

provided by Subsection (b)(2), the department may file with the

court a contest to the affidavit not later than the fifth day

after the date the copy is received.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay the enforcement

of the penalty on finding that the alleged facts are true. The

person who files an affidavit has the burden of proving that the

person is financially unable to pay the penalty and to give a

supersedeas bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.358. COLLECTION OF PENALTY. If the person does not pay

the administrative penalty and the enforcement of the penalty is

not stayed, the department may refer the matter to the attorney

general for collection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.359. DETERMINATION BY COURT. (a) If the court

sustains the determination that a violation occurred, the court

may uphold or reduce the amount of the administrative penalty and

order the person to pay the full or reduced amount.

(b) If the court does not sustain the determination that a

violation occurred, the court shall order that a penalty is not

owed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.360. REMITTANCE OF PENALTY AND INTEREST. (a) If,

after judicial review, the administrative penalty is reduced or

not imposed by the court, the court shall, after the judgment

becomes final:

(1) order the appropriate amount, plus accrued interest, be

remitted to the person by the department if the person paid the

penalty under Section 601.357(a)(2); or

(2) if the person paid the penalty under Section

601.357(b)(1)(A) or posted a supersedeas bond, order the

department to:

(A) execute a complete release of the escrow account or bond, as

appropriate, if the penalty is not imposed; or

(B) release the escrow account or bond, as appropriate, after

the reduced penalty has been paid from the account or by the

person.

(b) The interest paid under Subsection (a)(1) is accrued at the

rate charged on loans to depository institutions by the New York

Federal Reserve Bank. The interest shall be paid for the period

beginning on the date the penalty is paid and ending on the date

the penalty is remitted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.361. EXPENSES AND COSTS. (a) In this section,

"reasonable expenses and costs" includes expenses incurred by the

department and the attorney general in the investigation,

initiation, or prosecution of an action, including reasonable

investigative costs, court costs, attorney's fees, witness fees,

and deposition expenses.

(b) The department may assess reasonable expenses and costs

against a person in an administrative hearing if, as a result of

the hearing, an administrative penalty is assessed against the

person. The person shall pay expenses and costs assessed under

this subsection not later than the 30th day after the date the

order of the commissioner of public health or that commissioner's

designee requiring the payment of expenses and costs is final.

The department may refer the matter to the attorney general for

collection of the expenses and costs.

(c) If the attorney general brings an action against a person to

enforce an administrative penalty assessed under this chapter and

the person is found liable for an administrative penalty, the

attorney general may recover, on behalf of the attorney general

and the department, reasonable expenses and costs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.362. ADMINISTRATIVE PROCEDURE. A proceeding under this

subchapter is subject to Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER I. ENFORCEMENT AND OTHER PENALTY PROVISIONS

Sec. 601.401. INJUNCTION; CIVIL PENALTY. (a) If it appears

that a person has violated, is violating, or is threatening to

violate this chapter or a rule adopted under this chapter, the

board or the department may bring an action to enjoin the

continued or threatened violation.

(b) A person who violates this chapter or a rule adopted under

this chapter is subject to a civil penalty in an amount not to

exceed $1,000 for each day of violation.

(c) At the request of the board or the department, the attorney

general shall bring an action in the name of the state for the

injunctive relief, to recover the civil penalty, or both.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.402. CRIMINAL OFFENSES. (a) A person who is required

to be certified under this chapter commits an offense if the

person:

(1) knowingly administers a radiologic procedure to another

person without holding a valid certificate issued by the

department;

(2) practices radiologic technology without holding a

certificate under this chapter;

(3) uses or attempts to use a suspended or revoked certificate;

(4) knowingly allows a student enrolled in an education program

to perform a radiologic procedure without direct supervision;

(5) obtains or attempts to obtain a certificate through bribery

or fraudulent misrepresentation;

(6) uses the title or name "certified medical radiologic

technologist" or any other name or title that implies the person

is certified to practice radiologic technology, unless the person

is certified under this chapter;

(7) knowingly conceals information relating to enforcement of

this chapter or a rule adopted under this chapter; or

(8) employs a person not certified by or in compliance with this

chapter for the purpose of applying ionizing radiation to a

person.

(b) An offense under this section is a Class B misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 602. MEDICAL PHYSICISTS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE K. PROFESSIONS RELATED TO USE OF CERTAIN MEDICAL

EQUIPMENT

CHAPTER 602. MEDICAL PHYSICISTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 602.001. SHORT TITLE. This chapter may be cited as the

Medical Physics Practice Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 602.002. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Licensure for Professional

Medical Physicists in the Texas Department of Health.

(2) "Department" means the Texas Department of Health.

(3) "Diagnostic radiological physics" means the branch of

medical physics that deals with:

(A) the diagnostic application of:

(i) roentgen rays;

(ii) gamma rays from sealed sources;

(iii) ultrasonic radiation; or

(iv) radiofrequency radiation; and

(B) the use of equipment associated with the production and use

of those types of radiation.

(4) "License" means a certificate issued by the board that

authorizes the holder to engage in the practice of medical

physics.

(5) "Licensed medical physicist" means a person who holds a

license.

(6) "Medical health physics" means the branch of medical physics

that deals with the safe use of roentgen rays, gamma rays,

electron or other charged particle beams, neutrons,

radionuclides, and radiation from sealed radionuclide sources for

both diagnostic and therapeutic purposes in humans and the use of

equipment required to perform appropriate radiation tests and

measurements.

(7) "Medical nuclear physics" means the branch of medical

physics that deals with:

(A) the therapeutic and diagnostic application of radionuclides,

except those used in sealed sources for therapeutic purposes; and

(B) the use of equipment associated with the production and use

of radionuclides.

(8) "Medical physics" means the branch of physics that is

associated with the practice of medicine, including the field of

radiological physics.

(9) "Practice of medical radiological physics" means the use of

principles and accepted protocols of physics to assure the

correct quality, quantity, and placement of radiation during the

performance of a radiological procedure prescribed by a

practitioner that will protect the patient and others from

harmful excessive radiation. The term includes:

(A) radiation beam calibration and characterization;

(B) quality assurance;

(C) instrument specification;

(D) acceptance testing;

(E) shielding design;

(F) protection analysis on radiation-emitting equipment and

radiopharmaceuticals; and

(G) consultation with a physician to assure accurate radiation

dosage to a specific patient.

(10) "Practitioner" means a person who:

(A) is licensed in this state as a doctor of:

(i) medicine;

(ii) osteopathy;

(iii) podiatry;

(iv) dentistry; or

(v) chiropractic; and

(B) prescribes radiologic procedures for other persons.

(11) "Radiation" means ionizing or nonionizing radiation above

background levels used to perform a diagnostic or therapeutic

medical or dental radiological procedure.

(12) "Radiological physics" means the branch of medical physics

that includes:

(A) diagnostic radiological physics;

(B) medical health physics;

(C) medical nuclear physics; and

(D) therapeutic radiological physics.

(13) "Radiological procedure" means a test, measurement,

calculation, or radiation exposure that:

(A) is used to diagnose or treat a disease or another human

medical or dental condition; and

(B) includes the use of:

(i) diagnostic radiation;

(ii) nuclear magnetic resonance;

(iii) nuclear medicine procedures; or

(iv) therapeutic radiation.

(14) "Therapeutic radiological physics" means the branch of

medical physics that deals with:

(A) the therapeutic application of:

(i) roentgen rays;

(ii) gamma rays;

(iii) electron and other charged particle beams;

(iv) neutrons; or

(v) radiation from a radionuclide source; and

(B) the use of equipment associated with the production and use

of those types of radiation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. TEXAS BOARD OF LICENSURE FOR PROFESSIONAL MEDICAL

PHYSICISTS

Sec. 602.051. BOARD. The Texas Board of Licensure for

Professional Medical Physicists is the division of the department

responsible for regulating the practice of medical physics.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 602.052. APPOINTMENT OF BOARD MEMBERS. (a) The board

consists of nine members appointed by the governor with the

advice and consent of the senate as follows:

(1) five licensed medical physicists, with at least one board

certified representative of each of the following specialties:

(A) diagnostic radiological physics;

(B) medical health physics;

(C) medical nuclear physics; and

(D) therapeutic radiological physics;

(2) three physicians, with a board certified representative of

each of the following specialties:

(A) diagnostic radiology;

(B) nuclear medicine; and

(C) radiation therapy; and

(3) one member who represents the public.

(b) The governor shall appoint the board's medical physicist

members from lists of candidates who have practiced medical

physics for the period prescribed by Section 602.053(b) submitted

by specialty from the following groups on the governor's request:

(1) the Southwest Chapter of the American Association of

Physicists in Medicine;

(2) Region VIII of the American College of Medical Physics;

(3) the South Texas Chapter of the Health Physics Society;

(4) the Southwestern Chapter of the Society of Nuclear Medicine;

and

(5) the Texas Radiological Society.

(c) The governor shall appoint the board's physician members

from lists of candidates who have practiced medicine in the

designated specialties for the period prescribed by Section

602.053(c) submitted by specialty from the following groups on

the governor's request:

(1) the Southwestern Chapter of the Society of Nuclear Medicine;

and

(2) the Texas Radiological Society.

(d) Appointments to the board shall be made without regard to

the race, color, disability, creed, sex, religion, age, or

national origin of the appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.326(a), eff.

Sept. 1, 2001.

Sec. 602.053. BOARD MEMBERSHIP; ELIGIBILITY. (a) A board

member must be a United States citizen.

(b) A medical physicist board member must be a resident of the

state for a period of not less than four years before appointment

and must have practiced medical physics for not less than six

years preceding appointment.

(c) A physician board member must be licensed to practice

medicine in the state and must have practiced a specialty listed

by Section 602.052(a)(2) for not less than four years preceding

appointment. The appropriate specialty boards for nuclear

medicine are the American Board of Nuclear Medicine and the

American Board of Radiology.

(d) A public board member must be a resident of the state for a

period of not less than four years preceding appointment. A

person may not be a public member of the board if the person or

the person's spouse:

(1) is registered, certified, or licensed by a regulatory agency

in the field of medical physics;

(2) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

money from the board;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving money from the board; or

(4) uses or receives a substantial amount of tangible goods,

services, or money from the board other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.327(a), eff.

Sept. 1, 2001.

Sec. 602.054. MEMBERSHIP RESTRICTIONS. (a) In this section,

"Texas trade association" means a cooperative and voluntarily

joined association of business or professional competitors in

this state designed to assist its members and its industry or

profession in dealing with mutual business or professional

problems and in promoting their common interest.

(b) A person may not be a member of the board if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of medicine; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of medicine.

(c) A person may not serve as a member of the board if the

person is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.328(a), eff.

Sept. 1, 2001.

Sec. 602.055. TERMS; VACANCY. (a) Members of the board serve

staggered six-year terms. The terms of three members expire on

February 1 of each odd-numbered year.

(b) A person is not eligible to serve more than one consecutive

six-year term. A person may serve consecutively one six-year term

and a shorter term that arises because of filling an unexpired

vacancy.

(c) If a vacancy occurs on the board, the governor shall appoint

a person to serve for the unexpired term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 602.056. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that a member:

(1) does not have at the time of appointment the qualifications

required by Section 602.053 for appointment to the board;

(2) does not maintain during service on the board the

qualifications required by Section 602.053 for appointment to the

board;

(3) is ineligible for membership under Section 602.053(d) or

Section 602.054;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) does not attend at least half of the regularly scheduled

board meetings held in a calendar year, excluding meetings held

while the person was not a board member, without an excuse

approved by the board.

(b) A board action taken while a ground for removal of a member

of the board exists is not invalid for that reason.

(c) If the commissioner of public health has knowledge that a

potential ground for removal exists, the commissioner shall

notify the presiding officer of the board of the potential

ground. The presiding officer shall then notify the governor and

the attorney general that a potential ground for removal exists.

If the potential ground for removal involves the presiding

officer, the commissioner shall notify the next highest ranking

officer of the board, who shall then notify the governor and the

attorney general that a potential ground for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.329(a), eff.

Sept. 1, 2001.

Sec. 602.057. COMPENSATION. A member of the board is entitled

to a per diem in an amount set by the legislature for each day

that the member engages in the business of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 602.058. BOARD OFFICERS; MEETINGS. (a) The governor shall

designate a member of the board as the presiding officer of the

board to serve in that capacity at the will of the governor. At

the first regularly scheduled meeting of each calendar year, the

board shall elect from its members an assistant presiding

officer.

(b) The board shall hold a meeting at least once a year and at

other times in accordance with board rule.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.330(a), eff.

Sept. 1, 2001.

Sec. 602.059. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the board may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the board until the person completes a training program that

complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the board;

(2) the programs operated by the board;

(3) the role and functions of the board;

(4) the rules of the board, with an emphasis on the rules that

relate to disciplinary and investigatory authority;

(5) the current budget for the board;

(6) the results of the most recent formal audit of the board;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including conflict

of interest laws; and

(8) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.328(b), eff.

Sept. 1, 2001.

SUBCHAPTER C. EXECUTIVE SECRETARY AND PERSONNEL

Sec. 602.101. EXECUTIVE SECRETARY. The commissioner of health,

after consulting with the board, shall designate an employee of

the department to serve as the board's executive secretary.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 602.102. EXECUTIVE SECRETARY POWERS AND DUTIES. (a) The

executive secretary shall:

(1) administer the board's licensing activities;

(2) keep full and accurate minutes of the board's transactions

and procedures;

(3) act as custodian of the board's records;

(4) prepare and recommend to the board plans and procedures

necessary to implement this chapter, including rules and

proposals on administrative procedures consistent with this

chapter;

(5) exercise general supervision over persons employed by the

department in the administration of this chapter;

(6) be responsible for complaint investigations and for

presentation of formal complaints;

(7) attend all board meetings;

(8) manage the board's correspondence;

(9) make or arrange for necessary inspections and

investigations;

(10) obtain or prepare reports and information as directed or

authorized by the board; and

(11) perform other duties prescribed by this chapter and the

department.

(b) The executive secretary is not entitled to vote at board

meetings.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 602.103. PERSONNEL AND FACILITIES. (a) The department

shall provide the basic personnel and facilities required to

administer this chapter. The department personnel administering

this chapter act as agents of the board.

(b) The department by agreement may secure services the

department considers necessary and may provide for compensation

for those services.

(c) Within available appropriations, the department may employ

and compensate, on a full-time or part-time basis, the

professional consultants, technical assistants, and employees

necessary to administer this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 602.104. DIVISION OF RESPONSIBILITIES. The board shall

develop and implement policies that clearly separate the

policy-making responsibilities of the board and the management

responsibilities of the commissioner of public health, the

executive secretary, and the staff of the department.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.331(a), eff.

Sept. 1, 2001.

Sec. 602.105. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The commissioner of public health or the

commissioner's designee shall provide to members of the board, as

often as necessary, information regarding the requirements for

office under this chapter, including information regarding a

person's responsibilities under applicable laws relating to

standards of conduct for state officers.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.333(a), eff.

Sept. 1, 2001.

SUBCHAPTER D. BOARD POWERS AND DUTIES

Sec. 602.151. GENERAL POWERS AND DUTIES. The board shall:

(1) adopt and revise, with the department's approval, rules

reasonably necessary to properly perform its duties under this

chapter;

(2) adopt an official seal;

(3) determine the qualifications and fitness of each applicant

for a license or license renewal;

(4) charge a fee, in an amount necessary to cover the costs

incurred by the board in administering this chapter, for

processing and issuing or renewing a license;

(5) conduct examinations for licensure;

(6) issue, deny, renew, revoke, and suspend licenses;

(7) adopt and publish a code of ethics; and

(8) conduct hearings on complaints concerning violations of this

chapter or rules adopted under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 602.152. CONSUMER INTEREST INFORMATION; COMPLAINTS. (a)

The board shall prepare information of consumer interest

describing the regulatory functions of the board and the

procedures by which complaints are filed with and resolved by the

board.

(b) The board shall maintain a file on each written complaint

filed with the board. The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the board;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

board closed the file without taking action other than to

investigate the complaint.

(c) The board shall provide to the person filing the complaint

and to each person who is a subject of the complaint a copy of

the board's policies and procedures relating to complaint

investigation and resolution.

(d) The board, at least quarterly until final disposition of the

complaint, shall notify the person filing the complaint and each

person who is a subject of the complaint of the status of the

complaint unless the notice would jeopardize an undercover

investigation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.332(a), eff.

Sept. 1, 2001.

Sec. 602.1521. PUBLIC PARTICIPATION. The board shall develop

and implement policies that provide the public with a reasonable

opportunity to appear before the board and to speak on any issue

under the jurisdiction of the board.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.330(b), eff.

Sept. 1, 2001.

Sec. 602.1525. SUBPOENAS. (a) In an investigation of a

complaint filed with the board, the board may request that the

commissioner of public health or the commissioner's designee

approve the issuance of a subpoena. If the request is approved,

the board may issue a subpoena to compel the attendance of a

relevant witness or the production, for inspection or copying, of

relevant evidence that is in this state.

(b) A subpoena may be served personally or by certified mail.

(c) If a person fails to comply with a subpoena, the board,

acting through the attorney general, may file suit to enforce the

subpoena in a district court in Travis County or in the county in

which a hearing conducted by the board may be held.

(d) On finding that good cause exists for issuing the subpoena,

the court shall order the person to comply with the subpoena. The

court may punish a person who fails to obey the court order.

(e) The board may delegate the authority granted under

Subsection (a) to the executive secretary of the board.

(f) The board shall pay a reasonable fee for photocopies

subpoenaed under this section in an amount not to exceed the

amount the board may charge for copies of its records.

(g) The reimbursement of the expenses of a witness whose

attendance is compelled under this section is governed by Section

2001.103, Government Code.

(h) All information and materials subpoenaed or compiled by the

board in connection with a complaint and investigation are

confidential and not subject to disclosure under Chapter 552,

Government Code, and not subject to disclosure, discovery,

subpoena, or other means of legal compulsion for their release to

anyone other than the board or its agents or employees who are

involved in discipline of the holder of a license, except that

this information may be disclosed to:

(1) persons involved with the board in a disciplinary action

against the holder of a license;

(2) professional medical physics licensing or disciplinary

boards in other jurisdictions;

(3) peer assistance programs approved by the board under Chapter

467, Health and Safety Code;

(4) law enforcement agencies; and

(5) persons engaged in bona fide research, if all

individual-identifying information has been deleted.

(i) The filing of formal charges by the board against a holder

of a license, the nature of those charges, disciplinary

proceedings of the board, and final disciplinary actions,

including warnings and reprimands, by the board are not

confidential and are subject to disclosure in accordance with

Chapter 552, Government Code.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.332(b), eff.

Sept. 1, 2001.

Sec. 602.153. CONTINUING EDUCATION. The board shall recognize,

prepare, or administer continuing education programs for persons

licensed by the board. A license holder must participate in the

programs to the extent required by the board to keep the person's

license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.331(b), eff.

Sept. 1, 2001.

Sec. 602.154. RULES RELATING TO ADVERTISING OR COMPETITIVE

BIDDING. (a) The board may not adopt rules restricting

advertising or competitive bidding by a license holder except to

prohibit false, misleading, or deceptive practices.

(b) In its rules to prohibit false, misleading, or deceptive

practices, the board may not include a rule that:

(1) restricts the use of any medium for advertising;

(2) restricts the use of a license holder's personal appearance

or voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

license holder; or

(4) restricts the license holder's advertisement under a trade

name.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.332(c), eff.

Sept. 1, 2001.

SUBCHAPTER E. LICENSE REQUIREMENTS

Sec. 602.201. LICENSE REQUIRED; SPECIALTY LICENSE. (a) A

person may not practice medical physics without a license.

(b) A medical physicist may not practice the following

specialties unless the person holds a license for that specialty:

(1) diagnostic radiological physics;

(2) medical health physics;

(3) medical nuclear physics; or

(4) therapeutic radiological physics.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 602.202. EXEMPTIONS FROM LICENSE REQUIREMENT. This chapter

does not apply to:

(1) a practitioner engaged in the performance of radiological

procedures;

(2) a person certified as a medical radiological technologist

practicing under Chapter 601;

(3) a person who performs radiological procedures under a

practitioner's instruction or supervision;

(4) a person performing beam calibration and characterization,

quality assurance, instrument specification, acceptance testing,

shielding design, or protection analysis on radiation-emitting

equipment or radiopharmaceuticals for procedures not involved

with the diagnosis or treatment of a disease or another human

medical or dental condition; or

(5) a person who is:

(A) employed by a state or federal regulatory agency; and

(B) performing duties in the scope of the person's employment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 602.203. LICENSE APPLICATION. (a) A person may apply for

a license by filing an application with the board.

(b) An application must be on a form prescribed by the board and

must include:

(1) evidence of relevant work experience, including a

description of the duties performed;

(2) an official transcript from the college or university

granting the applicant's degree;

(3) a statement of the medical physics specialty for which the

application is submitted;

(4) three professional references; and

(5) any additional information required by board rule.

(c) The applicant must submit with the application the fee

prescribed by the board.

(d) The board or the executive secretary may require an

applicant to appear before the board or secretary to present

additional information in support of the application.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 602.204. BOARD CONSIDERATION OF APPLICATION. (a) The

presiding officer of the board shall review each completed

license application received by the board and shall prepare and

circulate among board members a summary of the application and a

recommendation for board action.

(b) The board may reject, approve, or withdraw, or suspend

consideration of, the application until the board receives the

results of an examination taken under Section 602.206.

(c) A license applicant may, before the board issues or renews a

license, request in writing that the board withdraw its

consideration of the application. The board shall retain the

applicant's application and fee. To reapply, the applicant must

submit a new application and fee.

(d) The board by rule shall establish procedures and

requirements for an appeal to review the board's decision on a

license application.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 602.205. TEMPORARY LICENSE. The board may issue a

temporary license to an applicant who has satisfied the

educational requirements for a license but who has not yet

completed the experience and examination requirements of Section

602.207.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 602.206. EXAMINATION. (a) The board shall administer a

written examination for a license to qualified applicants at

least two times each year.

(b) Each applicant shall take the examination for the medical

physics specialty requested by the applicant in the license

application.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 602.207. ELIGIBILITY FOR EXAMINATION. (a) To be eligible

to take an examination for a license, an applicant must:

(1) have a master's or doctoral degree from an accredited

college or university that signifies the completion of courses

approved by the board in physics, medical physics, biophysics,

radiological physics, medical health physics, or equivalent

courses;

(2) have demonstrated, to the board's satisfaction, completion

of at least two years of full-time work experience in the five

years preceding the date of application in the medical physics

specialty for which application is made; and

(3) submit a completed application as required by Section

602.203.

(b) Work experience in more than one specialty must include six

additional months for each additional specialty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 602.208. EXAMINATION RESULTS; REEXAMINATION. (a) The

board shall notify each examinee of the results of the

examination not later than the 30th day after the date the

examination is administered. If an examination is graded or

reviewed by a national or state testing service, the board shall

notify each examinee of the results of the examination not later

than the 14th day after the date the board receives the results

from the testing service.

(b) If the board learns that the notice of the examination

results will be delayed for more than 90 days after the

examination date, the board shall notify each examinee of the

reason for the delay not later than the 90th day.

(c) If requested by a person who fails the examination, the

board shall provide to the person an analysis of the person's

performance on the examination.

(d) The board by rule shall establish procedures and

requirements for reexamination of an applicant who fails the

examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 602.209. LICENSE ISSUANCE. (a) The board may issue a

license to an eligible applicant who:

(1) passes the examination under Section 602.206; and

(2) meets all other license requirements.

(b) Not later than the 30th day after the date the board makes a

decision on an application submitted under Section 602.203, the

board shall notify the applicant of the decision.

(c) If the board approves the application, the board shall issue

a license to the applicant. If the board denies the application,

the board shall include in the notice of decision a description

of the areas of deficiency.

(d) Each license issued under this chapter must be uniform,

except that each license must indicate:

(1) the license holder's name;

(2) the serial number assigned to the license holder; and

(3) the medical physics specialty the license holder may

practice.

(e) A license certificate is the board's property and must be

surrendered on demand.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 602.210. LICENSE TERM AND RENEWAL. (a) A license is valid

for one year from the date granted and may be renewed annually.

(b) The board by rule may adopt a system under which licenses

expire on various dates during the year.

(c) A person may renew an unexpired license by paying the

required renewal fee to the board before the expiration date of

the license.

(d) If a person's license has been expired for 90 days or less,

the person may renew the license by paying to the board the

required renewal fee and a penalty fee in an amount equal to

one-half of the amount of the renewal fee.

(e) If a person's license has been expired for longer than 90

days but less than two years, the person may renew the license by

paying to the board the renewal fee that was due at expiration

and a penalty fee in an amount equal to the amount of the renewal

fee.

(f) If a person's license has been expired for two years or

longer, the person may not renew the license. To obtain a new

license, a person must comply with the application requirements

of this chapter and must submit to the board:

(1) a supplemental experience record as required by the board;

(2) a description of professional activities undertaken during

the expiration period;

(3) a list of current professional references; and

(4) a transcript for any degree or college credit earned since

the person's previous license application.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 602.211. LICENSE BY ENDORSEMENT OR RECIPROCITY. (a) On

receipt of an application and fee under Section 602.203, the

board may waive any prerequisite for obtaining a license to a

person who holds a license to practice medical or radiological

physics in another state, territory, or jurisdiction acceptable

to the board that has requirements for the licensing of medical

or radiological physicists that are substantially the same as the

requirements of this chapter.

(b) The board may waive any prerequisite for obtaining a license

to practice medical physics in this state for an applicant who

holds a license issued by another jurisdiction with which this

state has a reciprocity agreement. The board may make an

agreement, subject to the approval of the governor, with another

state to allow for licensing by reciprocity.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.334(a), eff.

Sept. 1, 2001.

Sec. 602.212. LICENSE HOLDER DUTIES. A license holder shall:

(1) publicly display the license holder's license in an

appropriate manner; and

(2) report immediately to the board any change in the license

holder's address.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 602.213. PROVISIONAL LICENSE. (a) The board may issue a

provisional license to an applicant currently licensed or

certified in another jurisdiction who seeks a license in this

state and who:

(1) has been licensed or certified in good standing as a

practitioner of medical or radiologic physics for at least two

years in another jurisdiction, including a foreign country, that

has licensing or certification requirements substantially

equivalent to the requirements of this chapter;

(2) has passed a national or other examination recognized by the

board relating to the practice of medical or radiologic physics;

and

(3) is sponsored by a person licensed by the board under this

chapter with whom the provisional license holder will practice

during the time the person holds a provisional license.

(b) The board may waive the requirement of Subsection (a)(3) for

an applicant if the board determines that compliance with that

subsection would be a hardship to the applicant.

(c) A provisional license is valid until the date the board

approves or denies the provisional license holder's application

for a license. The board shall issue a license under this chapter

to the provisional license holder if:

(1) the provisional license holder is eligible to be certified

under Section 602.211; or

(2) the provisional license holder passes the part of the

examination under Section 602.206 that relates to the applicant's

knowledge and understanding of the laws and rules relating to the

practice of medical physics in this state and:

(A) the board verifies that the provisional license holder meets

the academic and experience requirements for a license under this

chapter; and

(B) the provisional license holder satisfies any other licensing

requirements under this chapter.

(d) The board must approve or deny a provisional license

holder's application for a license not later than the 180th day

after the date the provisional license is issued. The board may

extend the 180-day period if the results of an examination have

not been received by the board before the end of that period.

(e) The board may establish a fee for provisional licenses in an

amount reasonable and necessary to cover the cost of issuing the

license.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.335(a), eff.

Sept. 1, 2001.

SUBCHAPTER F. LICENSE DENIAL AND DISCIPLINARY ACTION

Sec. 602.251. GROUNDS FOR LICENSE DENIAL OR DISCIPLINARY ACTION.

The board shall refuse to issue or renew a license, suspend or

revoke a license, or reprimand a license holder for:

(1) obtaining or renewing a license by means of fraud,

misrepresentation, or concealment of a material fact;

(2) having previously applied for or held a license issued by

the licensing authority of another state, territory, or

jurisdiction that was denied, suspended, or revoked by that

licensing authority;

(3) engaging in unprofessional conduct that endangered or is

likely to endanger the health, safety, or welfare of the public

as defined by board rule;

(4) violating this chapter, a lawful order or rule of the board,

or the board's code of ethics; or

(5) being convicted of:

(A) a felony; or

(B) a misdemeanor involving moral turpitude or that directly

relates to the person's duties as a licensed medical physicist.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.336(a), eff.

Sept. 1, 2001.

Sec. 602.252. ADMINISTRATIVE PROCEDURE. Chapters 2001 and 2002,

Government Code, and board rules for a contested hearing apply to

a proceeding by the board under this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 602.253. PROBATION. The board may place on probation a

person whose license is suspended. If a license suspension is

probated, the board may require the person to:

(1) report regularly to the department on matters that are the

basis of the probation;

(2) limit practice to the areas prescribed by the board; or

(3) continue or review professional education until the person

attains a degree of skill satisfactory to the board in those

areas that are the basis of the probation.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.336(b), eff.

Sept. 1, 2001.

Sec. 602.254. EMERGENCY SUSPENSION. (a) The board or a

three-member committee of board members designated by the board

shall temporarily suspend the license of a license holder if the

board or committee determines from the evidence or information

presented to it that continued practice by the license holder

would constitute a continuing and imminent threat to the public

welfare.

(b) A license may be suspended under this section without notice

or hearing on the complaint if:

(1) action is taken to initiate proceedings for a hearing before

the State Office of Administrative Hearings simultaneously with

the temporary suspension; and

(2) a hearing is held as soon as practicable under this chapter

and Chapter 2001, Government Code.

(c) The State Office of Administrative Hearings shall hold a

preliminary hearing not later than the 14th day after the date of

the temporary suspension to determine if there is probable cause

to believe that a continuing and imminent threat to the public

welfare still exists. A final hearing on the matter shall be held

not later than the 61st day after the date of the temporary

suspension.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 14, eff. Sept. 1,

2003.

SUBCHAPTER G. ENFORCEMENT

Sec. 602.301. INJUNCTION. The board shall prosecute or file

suit to enjoin a violation of this chapter or a rule adopted

under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 602.3015. CIVIL PENALTY. (a) A person who violates this

chapter or a rule or order adopted by the board under this

chapter is liable for a civil penalty not to exceed $5,000 a day.

(b) At the request of the board, the attorney general shall

bring an action to recover a civil penalty authorized under this

section.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 15, eff. Sept. 1,

2003.

Sec. 602.302. OFFENSE. (a) A person commits an offense if the

person:

(1) practices medical physics without holding a license under

this chapter;

(2) practices a specialty of medical physics without holding a

license for the specialty;

(3) practices medical physics in violation of this chapter; or

(4) uses in any manner letters, terminology, symbols, or signs

to indicate or imply that the person is qualified or licensed to

practice medical physics in a manner for which the person is not

licensed under this chapter.

(b) An offense under this section is a Class A misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 326, Sec. 16, eff. Sept. 1,

2003.

SUBCHAPTER H. ADMINISTRATIVE PENALTY

Sec. 602.351. IMPOSITION OF ADMINISTRATIVE PENALTY. (a) The

board may impose an administrative penalty on a person licensed

under this chapter who violates this chapter or a rule or order

adopted under this chapter. A penalty collected under this

subchapter shall be deposited in the state treasury in the

general revenue fund.

(b) A proceeding to impose the penalty is considered to be a

contested case under Chapter 2001, Government Code.

(c) The amount of the penalty may not exceed $500 for each

violation, and each day a violation continues or occurs is a

separate violation for purposes of imposing a penalty. The total

amount of the penalty assessed for a violation continuing or

occurring on separate days under this subsection may not exceed

$2,500.

(d) The amount shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the threat to health or safety caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) whether the violator demonstrated good faith, including,

when applicable, whether the violator made good faith efforts to

correct the violation; and

(6) any other matter that justice may require.

(e) If the executive secretary determines that a violation

occurred, the executive secretary shall give written notice of

the report by certified mail to the person.

(f) The notice under Subsection (e) must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended penalty; and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

(g) Within 20 days after the date the person receives the notice

under Subsection (e), the person in writing may:

(1) accept the determination and recommended penalty of the

executive secretary; or

(2) make a request for a hearing on the occurrence of the

violation, the amount of the penalty, or both.

(h) If the person accepts the determination and recommended

penalty or if the person fails to respond to the notice, the

board by order shall approve the determination and impose the

recommended penalty.

(i) If the person requests a hearing, the board shall refer the

matter to the State Office of Administrative Hearings, which

shall promptly set a hearing date and give written notice of the

time and place of the hearing to the person. An administrative

law judge of the State Office of Administrative Hearings shall

conduct the hearing.

(j) The administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the board a proposal for

a decision about the occurrence of the violation and the amount

of a proposed penalty.

(k) Based on the findings of fact, conclusions of law, and

proposal for a decision, the board by order may determine that:

(1) a violation occurred and impose a penalty; or

(2) a violation did not occur.

(l) The notice of the board's order under Subsection (k) that is

sent to the person in accordance with Chapter 2001, Government

Code, must include a statement of the right of the person to

judicial review of the order.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.337(a), eff.

Sept. 1, 2001.

Sec. 602.352. PAYMENT AND COLLECTION OF ADMINISTRATIVE PENALTY;

JUDICIAL REVIEW. (a) Within 30 days after the date an order of

the board under Section 602.351(k) that imposes an administrative

penalty becomes final, the person shall:

(1) pay the penalty; or

(2) file a petition for judicial review of the board's order

contesting the occurrence of the violation, the amount of the

penalty, or both.

(b) Within the 30-day period prescribed by Subsection (a), a

person who files a petition for judicial review may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving the court a supersedeas bond approved by the court

that is:

(i) for the amount of the penalty; and

(ii) effective until all judicial review of the board's order is

final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) sending a copy of the affidavit to the board by certified

mail.

(c) If the board receives a copy of an affidavit under

Subsection (b)(2), the board may file with the court, within five

days after the date the copy is received, a contest to the

affidavit. The court shall hold a hearing on the facts alleged in

the affidavit as soon as practicable and shall stay the

enforcement of the penalty on finding that the alleged facts are

true. The person who files an affidavit has the burden of proving

that the person is financially unable to pay the penalty or to

give a supersedeas bond.

(d) If the person does not pay the penalty and the enforcement

of the penalty is not stayed, the penalty may be collected. The

attorney general may sue to collect the penalty.

(e) If the court sustains the determination that a violation

occurred, the court may uphold or reduce the amount of the

penalty and order the person to pay the full or reduced amount of

the penalty.

(f) If the court does not sustain the determination that a

violation occurred, the court shall order that a penalty is not

owed.

(g) If the person paid the penalty and if the amount of the

penalty is reduced or the penalty is not upheld by the court, the

court shall order, when the court's judgment becomes final, that

the appropriate amount plus accrued interest be remitted to the

person within 30 days after the date that the judgment of the

court becomes final. The interest accrues at the rate charged on

loans to depository institutions by the New York Federal Reserve

Bank. The interest shall be paid for the period beginning on the

date the penalty is paid and ending on the date the penalty is

remitted.

(h) If the person gave a supersedeas bond and the penalty is not

upheld by the court, the court shall order, when the court's

judgment becomes final, the release of the bond. If the person

gave a supersedeas bond and the amount of the penalty is reduced,

the court shall order the release of the bond after the person

pays the reduced amount.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.337(a), eff.

Sept. 1, 2001.



CHAPTER 603. PERFUSIONISTS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE K. PROFESSIONS RELATED TO USE OF CERTAIN MEDICAL

EQUIPMENT

CHAPTER 603. PERFUSIONISTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 603.001. SHORT TITLE. This chapter may be cited as the

Licensed Perfusionists Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 603.002. DEFINITIONS. In this chapter:

(1) "Commissioner" means the commissioner of state health

services.

(2) "Committee" means the Texas State Perfusionist Advisory

Committee.

(3) "Department" means the Department of State Health Services.

(4) "Executive commissioner" means the executive commissioner of

the Health and Human Services Commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 1, eff. September 1, 2005.

Sec. 603.003. PRACTICE OF PERFUSION. (a) In this section:

(1) "Extracorporeal circulation" means the diversion of a

patient's blood through a heart-lung machine or a similar device

that assumes the functions of the patient's heart, lungs, or

both.

(2) "Perfusion protocol" means a perfusion-related policy or

protocol developed or approved by a licensed health facility or a

physician through collaboration with administrators, licensed

perfusionists, and other health professionals.

(b) A person practices perfusion under this chapter when the

person performs activities necessary to:

(1) support, treat, measure, or supplement the cardiovascular,

circulatory, or respiratory system, or a combination of those

activities; or

(2) ensure the safe management of physiologic functions by

monitoring the parameters of the systems under the order and

supervision of a licensed physician.

(c) The practice of perfusion includes:

(1) using extracorporeal circulation, cardiopulmonary support

techniques, and other therapeutic and diagnostic technologies;

(2) performing counterpulsation, ventricular assistance,

autotransfusion, blood conservation techniques, administration of

cardioplegia, and isolated limb perfusion;

(3) using techniques involving blood management, advanced life

support, and other related functions; and

(4) in performing the acts described in this subdivision:

(A) administering:

(i) pharmacological and therapeutic agents; or

(ii) blood products or anesthetic agents through the

extracorporeal circuit or through an intravenous line as ordered

by a physician;

(B) performing and using anticoagulation analysis, physiologic

analysis, blood gas and chemistry analysis, hematocrit analysis,

hypothermia, hyperthermia, hemoconcentration, and hemodilution;

and

(C) observing signs and symptoms related to perfusion services,

determining whether the signs and symptoms exhibit abnormal

characteristics, and implementing appropriate reporting,

perfusion protocols, or changes in or the initiation of emergency

procedures.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 603.004. APPLICATION OF CHAPTER. This chapter does not

apply to:

(1) a qualified perfusionist employed by the United States

government while discharging official duties;

(2) a person licensed by another health professional licensing

board if the person:

(A) does not directly or indirectly represent to the public that

the person is licensed under this chapter and does not use a

name, title, or other designation indicating that the person is

licensed under this chapter; and

(B) confines the scope of the person's practice to that

authorized by the law under which the person is licensed as a

health professional;

(3) a student enrolled in an accredited perfusion education

program if the perfusion services performed by the student:

(A) are an integral part of the student's course of study; and

(B) are directly supervised by a licensed perfusionist who:

(i) is assigned to supervise the student; and

(ii) is on duty and immediately available in the assigned

patient care area;

(4) a person who successfully completes an approved perfusion

education program but has not been issued a provisional license

under Section 603.259 if the person:

(A) complies with Section 603.259(c); and

(B) receives a provisional license not later than the 180th day

after the date the person successfully completes the program; or

(5) a person performing autotransfusion or blood conservation

techniques under the supervision of a licensed physician.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 2, eff. September 1, 2005.

Sec. 603.005. APPLICATION OF SUNSET ACT. The Texas State

Perfusionist Advisory Committee is subject to Chapter 325,

Government Code (Texas Sunset Act). Unless continued in

existence as provided by that chapter, the committee is abolished

September 1, 2017.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 3, eff. September 1, 2005.

Sec. 603.006. APPLICABILITY OF OTHER LAW. Chapter 2110,

Government Code, does not apply to the committee.

Added by Acts 2005, 79th Leg., Ch.

231, Sec. 4, eff. September 1, 2005.

SUBCHAPTER B. TEXAS STATE PERFUSIONIST ADVISORY

COMMITTEE

Sec. 603.051. COMMITTEE MEMBERSHIP. (a) The Texas State

Perfusionist Advisory Committee consists of five members

appointed by the commissioner as follows:

(1) two licensed perfusionist members who have been licensed

under this chapter for at least three years before the date of

appointment;

(2) one physician member licensed by the Texas State Board of

Medical Examiners who is certified by that board in

cardiovascular surgery; and

(3) two members who represent the public.

(b) Appointments to the committee shall reflect the historical

and cultural diversity of the inhabitants of this state.

(c) Appointments to the committee shall be made without regard

to the race, color, disability, sex, religion, age, or national

origin of the appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 6, eff. September 1, 2005.

Sec. 603.0511. ELIGIBILITY OF PUBLIC MEMBERS. A person may not

be a public member of the committee if the person or the person's

spouse:

(1) is registered, certified, or licensed by a regulatory agency

in the field of health care;

(2) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

money from the department;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving money from the department; or

(4) uses or receives a substantial amount of tangible goods,

services, or money from the department other than compensation or

reimbursement authorized by law for committee membership,

attendance, or expenses.

Added by Acts 2005, 79th Leg., Ch.

231, Sec. 7, eff. September 1, 2005.

Sec. 603.052. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a cooperative and

voluntarily joined statewide association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interests.

(b) A person may not be a committee member and may not be a

department employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of health care; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of health

care.

(c) A person may not be a member of the committee or act as the

general counsel to the committee or the department if the person

is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the department.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 8, eff. September 1, 2005.

Sec. 603.053. TERMS. Members of the committee serve staggered

six-year terms. The terms of one or two members, as appropriate,

expire on February 1 of each odd-numbered year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 9, eff. September 1, 2005.

Sec. 603.054. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the committee that a member:

(1) does not have at the time of taking office the

qualifications required by Section 603.051;

(2) does not maintain during service on the committee the

qualifications required by Section 603.051;

(3) is ineligible for membership under Section 603.0511 or

603.052;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

committee meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the committee.

(b) The validity of an action of the committee is not affected

by the fact that it is taken when a ground for removal of a

member of the committee exists.

(c) If the executive secretary has knowledge that a potential

ground for removal exists, the executive secretary shall notify

the presiding officer of the committee of the potential ground.

The presiding officer shall then notify the commissioner and the

attorney general that a potential ground for removal exists. If

the potential ground for removal involves the presiding officer,

the executive secretary shall notify the next highest ranking

officer of the committee, who shall then notify the commissioner

and the attorney general that a potential ground for removal

exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 10, eff. September 1, 2005.

Sec. 603.055. REIMBURSEMENT. A member is entitled to

reimbursement for expenses as provided by the General

Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 11, eff. September 1, 2005.

Sec. 603.056. OFFICERS. (a) Not later than the 30th day after

the date the commissioner appoints new committee members, the

commissioner shall designate a presiding officer. The presiding

officer serves at the pleasure of the commissioner.

(b) The committee may appoint additional officers as necessary.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 12, eff. September 1, 2005.

Sec. 603.057. MEETINGS. The committee shall meet subject to the

call of the commissioner.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 13, eff. September 1, 2005.

Sec. 603.058. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the committee may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the committee until the person completes a training program

that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) this chapter and the committee's programs, functions, rules,

and budget;

(2) the results of the most recent formal audit of the

department;

(3) the requirements of laws relating to open meetings, public

information, administrative procedure, and conflicts of interest;

and

(4) any applicable ethics policies adopted by the executive

commissioner or the Texas Ethics Commission.

(c) A person appointed to the committee is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 14, eff. September 1, 2005.

SUBCHAPTER C. EXECUTIVE SECRETARY AND OTHER PERSONNEL

Sec. 603.101. EXECUTIVE SECRETARY. The commissioner shall

designate a department employee to serve as executive secretary

of the committee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 15, eff. September 1, 2005.

Sec. 603.102. EXECUTIVE SECRETARY POWERS AND DUTIES. In

addition to performing other duties prescribed by this chapter

and by the department, the executive secretary shall:

(1) administer licensing activity for the department;

(2) keep full and accurate minutes of the committee's

transactions and proceedings;

(3) serve as custodian of the committee's files and other

records;

(4) prepare and recommend to the department plans and procedures

necessary to implement the objectives of this chapter, including

rules and proposals on administrative procedure;

(5) exercise general supervision over persons employed by the

department in the administration of this chapter;

(6) investigate complaints and present formal complaints;

(7) attend all committee meetings as a nonvoting participant;

(8) handle the committee's correspondence; and

(9) obtain, assemble, or prepare reports and other information

as directed or authorized by the committee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 16, eff. September 1, 2005.

Sec. 603.103. OTHER PERSONNEL AND FACILITIES. (a) The

department shall provide department personnel and department

facilities as the basic personnel and necessary facilities

required to administer this chapter.

(b) Repealed by Acts 2005, 79th Leg., Ch. 231, Sec. 66, eff.

September 1, 2005.

(c) If necessary to administer this chapter, the department by

agreement may:

(1) obtain and provide compensation for services; and

(2) employ professional consultants, technical assistants, or

other persons on a full-time or part-time basis.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 66, eff. September 1, 2005.

Sec. 603.105. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The department shall provide, as often as

necessary, to its employees information regarding their:

(1) qualifications for office or employment under this chapter;

and

(2) responsibilities under applicable laws relating to standards

of conduct for state officers or employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 17, eff. September 1, 2005.

Sec. 603.106. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS.

(a) The commissioner shall develop an intra-agency career ladder

program. The program must require intra-agency posting of all

nonentry level positions concurrently with any public posting.

(b) The commissioner shall develop a system of annual

performance evaluations based on measurable job tasks. All merit

pay for department employees must be based on the system

established under this subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 18, eff. September 1, 2005.

Sec. 603.107. EQUAL EMPLOYMENT OPPORTUNITY POLICY; REPORT. (a)

The commissioner shall prepare and maintain a written policy

statement to ensure implementation of an equal employment

opportunity program under which all personnel transactions are

made without regard to race, color, disability, sex, religion,

age, or national origin. The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, application, training, and

promotion, that are in compliance with Chapter 21, Labor Code;

(2) a comprehensive analysis of the committee workforce that

meets federal and state guidelines;

(3) procedures by which a determination can be made of

significant underuse in the committee workforce of all persons

for whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address those areas of

underuse.

(b) A policy statement prepared under Subsection (a) must:

(1) cover an annual period;

(2) be updated annually;

(3) be reviewed by the Commission on Human Rights for compliance

with Subsection (a)(1); and

(4) be filed with the governor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 19, eff. September 1, 2005.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 603.151. GENERAL POWERS AND DUTIES OF COMMISSIONER. The

commissioner shall:

(1) establish the qualifications and fitness of applicants for

licenses, including renewed and reciprocal licenses;

(2) revoke, suspend, or deny a license, probate a license

suspension, or reprimand a license holder for a violation of this

chapter, a rule adopted by the executive commissioner, or the

code of ethics adopted by the executive commissioner;

(3) spend money necessary to administer the department's duties;

(4) request and receive necessary assistance from another state

agency, including a state educational institution;

(5) adopt an official seal; and

(6) adopt and publish a code of ethics.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 20, eff. September 1, 2005.

Sec. 603.152. GENERAL RULEMAKING AUTHORITY. The executive

commissioner may adopt rules necessary to:

(1) regulate the practice of perfusion;

(2) enforce this chapter; and

(3) perform department duties.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 21, eff. September 1, 2005.

Sec. 603.153. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The executive commissioner may not adopt a rule

restricting advertising or competitive bidding by a person

regulated by the department except to prohibit a false,

misleading, or deceptive practice.

(b) The executive commissioner may not include in rules to

prohibit a false, misleading, or deceptive practice by a person

regulated by the department a rule that:

(1) restricts the person's use of any medium for advertising;

(2) restricts the person's personal appearance or use of the

person's voice in an advertisement;

(3) relates to the size or duration of any advertisement by the

person; or

(4) restricts the use by the person of a trade name in

advertising.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 22, eff. September 1, 2005.

Sec. 603.1535. RULES ON CONSEQUENCES OF CRIMINAL CONVICTION.

(a) The executive commissioner shall adopt rules necessary to

comply with Chapter 53.

(b) In rules under this section, the executive commissioner

shall list the specific offenses for which a conviction would

constitute grounds for the commissioner to take action under

Section 53.021.

Added by Acts 2005, 79th Leg., Ch.

231, Sec. 23, eff. September 1, 2005.

Sec. 603.154. FEES. After consulting the commissioner or the

department, the executive commissioner shall set fees in amounts

reasonable and necessary to cover the costs of administering this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 24, eff. September 1, 2005.

Sec. 603.155. EXECUTIVE COMMISSIONER AND DEPARTMENT DUTIES

REGARDING COMPLAINTS. (a) The executive commissioner by rule

shall:

(1) adopt a form to standardize information concerning

complaints made to the department; and

(2) prescribe information to be provided to a person when the

person files a complaint with the department.

(b) The department shall provide reasonable assistance to a

person who wishes to file a complaint with the department.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 25, eff. September 1, 2005.

Sec. 603.156. REGISTRY. The department shall prepare a registry

of licensed perfusionists and provisionally licensed

perfusionists that is available to the public, license holders,

and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 26, eff. September 1, 2005.

Sec. 603.157. ANNUAL FISCAL REPORT. (a) The department shall

file annually with the governor and the presiding officer of each

house of the legislature a complete and detailed written report

accounting for all money received and disbursed by the department

for the administration of this chapter during the preceding year.

(b) The report must be in the form and reported in the time

provided by the General Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 27, eff. September 1, 2005.

Sec. 603.158. USE OF TECHNOLOGY. The executive commissioner

shall implement a policy requiring the department to use

appropriate technological solutions to improve the department's

ability to perform its functions. The policy must ensure that

the public is able to interact with the department on the

Internet.

Added by Acts 2005, 79th Leg., Ch.

231, Sec. 28, eff. September 1, 2005.

Sec. 603.159. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION POLICY. (a) The executive commissioner shall develop

and implement a policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the department's

jurisdiction.

(b) The department's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The commissioner shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the department.

Added by Acts 2005, 79th Leg., Ch.

231, Sec. 28, eff. September 1, 2005.

SUBCHAPTER E. PUBLIC INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 603.201. PUBLIC INTEREST INFORMATION. (a) The department

shall prepare information of consumer interest describing the

profession of perfusion, the regulatory functions of the

department, and the procedures by which consumer complaints are

filed with and resolved by the department.

(b) The department shall make the information available to the

public and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 29, eff. September 1, 2005.

Sec. 603.202. COMPLAINTS. (a) The executive commissioner by

rule shall establish methods by which consumers and service

recipients are notified of the name, mailing address, and

telephone number of the department for the purpose of directing

complaints to the department. The department may provide for

that notice:

(1) on each license form, application, or written contract for

services of a person licensed under this chapter;

(2) on a sign prominently displayed in the place of business of

each person licensed under this chapter; or

(3) in a bill for services provided by a person licensed under

this chapter.

(b) The department shall list with its regular telephone number

any toll-free telephone number established under other state law

that may be called to present a complaint about a health

professional.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 30, eff. September 1, 2005.

Sec. 603.203. RECORDS OF COMPLAINTS. (a) The department shall

maintain a system to promptly and efficiently act on complaints

filed with the department. The department shall maintain:

(1) information about the parties to the complaint and the

subject matter of the complaint;

(2) a summary of the results of the review or investigation of

the complaint; and

(3) information about the disposition of the complaint.

(b) The department shall make information available describing

its procedures for complaint investigation and resolution.

(c) The department shall periodically notify the parties of the

status of the complaint until final disposition of the complaint.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 31, eff. September 1, 2005.

Sec. 603.204. GENERAL RULES REGARDING COMPLAINT INVESTIGATION

AND DISPOSITION. (a) The executive commissioner shall adopt

rules concerning the investigation of a complaint filed with the

department. The rules shall:

(1) distinguish among categories of complaints;

(2) ensure that a complaint is not dismissed without appropriate

consideration;

(3) require that the commissioner be advised of a complaint that

is dismissed and that a letter be sent to the person who filed

the complaint explaining the action taken on the dismissed

complaint;

(4) ensure that the person who filed the complaint has an

opportunity to explain the allegations made in the complaint; and

(5) prescribe guidelines concerning the categories of complaints

that require the use of a private investigator and the procedures

for the department to obtain the services of a private

investigator.

(b) The department shall:

(1) dispose of each complaint in a timely manner; and

(2) establish, not later than the 30th day after the date the

department receives a complaint, a schedule for conducting each

phase of the complaint resolution process that is under the

control of the department.

(c) Each party to the complaint shall be notified of the

projected time requirements for pursuing the complaint. Each

party shall be notified of any change in the schedule established

under Subsection (b)(2) not later than the seventh day after the

date the change is made.

(d) The executive secretary shall notify the commissioner of a

complaint that is not resolved within the time prescribed by the

commissioner for resolving the complaint so that the commissioner

may take necessary action on the complaint.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 32, eff. September 1, 2005.

Sec. 603.2041. SUBPOENAS. (a) In an investigation of a

complaint filed with the department, the department may request

that the commissioner or the commissioner's designee approve the

issuance of a subpoena. If the request is approved, the

department may issue a subpoena to compel the attendance of a

relevant witness or the production, for inspection or copying, of

relevant evidence that is in this state.

(b) A subpoena may be served personally or by certified mail.

(c) If a person fails to comply with a subpoena, the department,

acting through the attorney general, may file suit to enforce the

subpoena in a district court in Travis County or in the county in

which a hearing conducted by the department may be held.

(d) On finding that good cause exists for issuing the subpoena,

the court shall order the person to comply with the subpoena. The

court may punish a person who fails to obey the court order.

(e) The commissioner may delegate the authority granted under

Subsection (a) to the executive secretary of the committee.

(f) The department shall pay a reasonable fee for photocopies

subpoenaed under this section in an amount not to exceed the

amount the department may charge for copies of its records.

(g) The reimbursement of the expenses of a witness whose

attendance is compelled under this section is governed by Section

2001.103, Government Code.

(h) All information and materials subpoenaed or compiled by the

department in connection with a complaint and investigation are

confidential and not subject to disclosure under Chapter 552,

Government Code, and not subject to disclosure, discovery,

subpoena, or other means of legal compulsion for their release to

anyone other than the department or its agents or employees

involved in discipline of the holder of a license, except that

this information may be disclosed to:

(1) persons involved with the department in a disciplinary

action against the holder of a license;

(2) professional perfusionist licensing or disciplinary boards

in other jurisdictions;

(3) peer assistance programs approved by the department under

Chapter 467, Health and Safety Code;

(4) law enforcement agencies; and

(5) persons engaged in bona fide research, if all

individual-identifying information has been deleted.

(i) The filing of formal charges by the department against a

holder of a license, the nature of those charges, disciplinary

proceedings of the department, and final disciplinary actions,

including warnings and reprimands, by the department are not

confidential and are subject to disclosure in accordance with

Chapter 552, Government Code.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.338(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 33, eff. September 1, 2005.

Sec. 603.205. PUBLIC PARTICIPATION. (a) The State Health

Services Council shall develop and implement policies that

provide the public with a reasonable opportunity to appear before

the State Health Services Council and to speak on any issue

related to the practice of perfusion.

(b) The commissioner shall prepare and maintain a written plan

that describes how a person who does not speak English or who has

a physical, mental, or developmental disability may be provided

reasonable access to the department's programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 34, eff. September 1, 2005.

SUBCHAPTER F. LICENSE REQUIREMENTS

Sec. 603.251. LICENSE REQUIRED. (a) A person may not engage or

offer to engage in perfusion for compensation unless the person

holds an appropriate license issued under this chapter.

(b) A person may not, unless the person holds an appropriate

license issued under this chapter:

(1) use the title or represent or imply that the person has the

title "licensed perfusionist" or "provisional licensed

perfusionist" or use the letters "LP" or "PLP"; or

(2) use a facsimile of those titles to represent or imply that

the person is a licensed perfusionist or provisionally licensed

perfusionist.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 603.252. LICENSE APPLICATION. (a) An applicant for a

perfusionist license must submit a sworn application accompanied

by the application fee.

(b) The executive commissioner shall prescribe the application

form and by rule may establish dates by which applications and

fees must be received.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 35, eff. September 1, 2005.

Sec. 603.253. COMPETENCY EXAMINATION. (a) An applicant must

pass a competency examination to qualify for a license under this

chapter.

(b) The department shall prepare or approve an examination. The

department may prescribe an examination that consists of or

includes a written examination given by the American Board of

Cardiovascular Perfusion or by a national or state testing

service.

(c) The department shall have any written portion of the

examination validated by an independent testing professional.

(d) The department shall administer an examination to qualified

applicants at least once each calendar year.

(e) On receipt of an application and application fee, the

department shall waive the examination requirement for an

applicant who, at the time of application:

(1) is licensed or certified by another state that has licensing

or certification requirements the department determines to be

substantially equivalent to the requirements of this chapter; or

(2) holds a certificate as a certified clinical perfusionist

issued by the American Board of Cardiovascular Perfusion before

January 1, 1994, authorizing the holder to practice perfusion in

a state that does not license or certify perfusionists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 36, eff. September 1, 2005.

Sec. 603.2535. JURISPRUDENCE EXAMINATION. (a) An applicant

must pass a jurisprudence examination to qualify for a license

under this chapter.

(b) The department shall develop and administer at least twice

each calendar year a jurisprudence examination to determine an

applicant's knowledge of this chapter, rules adopted by the

executive commissioner, and any other applicable laws of this

state affecting the applicant's practice of perfusion.

(c) The executive commissioner shall adopt rules to implement

this section, including rules related to the development and

administration of the examination, examination fees, guidelines

for reexamination, grading the examination, and providing notice

of examination results.

Added by Acts 2005, 79th Leg., Ch.

231, Sec. 37, eff. September 1, 2005.

Sec. 603.254. QUALIFICATION FOR EXAMINATION. (a) To qualify

for the licensing examinations under this chapter, an applicant

must have successfully completed a perfusion education program

approved by the department.

(b) The department may approve a perfusion education program

only if the program has educational standards that are:

(1) at least as stringent as those established by the

Accreditation Committee for Perfusion Education of the American

Medical Association or its successor; and

(2) approved by the Commission on Accreditation of the Allied

Health Education Program of the American Medical Association or

its successor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 38, eff. September 1, 2005.

Sec. 603.255. INVESTIGATION OF APPLICANT. (a) The department

shall notify an applicant in writing of the receipt and

investigation of the applicant's application and any other

relevant evidence relating to qualifications established by an

executive commissioner rule not later than:

(1) the 45th day after the date a properly submitted and timely

application is received; and

(2) the 30th day before the next examination date.

(b) The notice must state whether the applicant has qualified

for examination based on the application and other submitted

evidence. If the applicant is not qualified, the notice must

state the reasons for the applicant's failure to qualify.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 39, eff. September 1, 2005.

Sec. 603.256. EXAMINATION RESULTS. (a) The department shall

notify each examinee of the examination results not later than

the 30th day after the date the examination is administered. If

an examination is graded or reviewed by a national or state

testing service, the department shall notify each examinee of the

examination results not later than the 14th day after the date

the department receives the results from the testing service.

(b) If the notice of the results of an examination graded or

reviewed by a national or state testing service will be delayed

for longer than 90 days after the examination date, the

department shall notify each examinee of the reason for the delay

before the 90th day.

(c) If requested in writing by a person who fails the

examination, the department shall provide to the person an

analysis of the person's performance on the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 603.257. REEXAMINATION AND ALTERNATIVES TO EXAMINATION.

The executive commissioner by rule shall establish:

(1) a limit on the number of times an applicant who fails an

examination may retake the examination;

(2) requirements for retaking an examination; and

(3) alternative methods of examining competency.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 40, eff. September 1, 2005.

Sec. 603.258. ISSUANCE OF LICENSE. A person who meets the

qualifications for a license under this chapter is entitled to a

license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 603.259. PROVISIONAL LICENSE. (a) The department may

issue a provisional license to an applicant who files an

application, pays an application fee, and submits evidence

satisfactory to the department of successful completion of the

education requirement under Section 603.254.

(b) A person who meets the qualifications for a provisional

license under this chapter is entitled to a provisional license.

(c) A provisionally licensed perfusionist must practice under

the supervision and direction of a licensed perfusionist while

performing perfusion. If the department finds that a licensed

perfusionist is not reasonably available to provide supervision

and direction and if the department approves an application

submitted to the department by the provisionally licensed

perfusionist, supervision and direction may be provided by a

physician who is licensed by the Texas State Board of Medical

Examiners and certified by the American Board of Thoracic

Surgeons, Inc., or certified in cardiovascular surgery by the

American Osteopathic Board of Surgery.

(d) The executive commissioner may not adopt a rule governing

supervision and direction that requires the immediate physical

presence of the supervising person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 41, eff. September 1, 2005.

SUBCHAPTER G. LICENSE RENEWAL

Sec. 603.301. LICENSE RENEWAL. (a) A license is valid for two

years from the date of issuance and may be renewed biennially.

(b) The executive commissioner by rule may adopt a system under

which licenses expire on various dates during the year.

(c) A person may renew an unexpired license by paying the

required renewal fee to the department before the license

expiration date.

(d) A person whose license has been expired for 90 days or less

may renew the license by paying to the department a fee that is

equal to 1-1/4 times the amount of the renewal fee. If a license

has been expired for more than 90 days but less than one year,

the person may renew the license by paying to the department a

fee that is equal to 1-1/2 times the amount of the renewal fee.

(e) Except as provided by Section 603.303, a person whose

license has been expired for one year or more may not renew the

license. The person may obtain a new license by submitting to

reexamination and complying with the requirements and procedures

for obtaining an original license.

(f) Before the 30th day before a person's license expiration

date, the department shall send written notice of the impending

license expiration to the person at the person's last known

address according to department records.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 42, eff. September 1, 2005.

Sec. 603.302. PROVISIONAL LICENSE RENEWAL. A provisional

license expires on the first anniversary of the date of issuance

and, if the supervising licensed perfusionist or physician

described by Section 603.259(c) signs the renewal application,

the license may be renewed annually not more than five times by

complying with the renewal procedures under this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 603.303. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE

PRACTITIONER. (a) The department may renew without

reexamination an expired license of a person who was licensed as

a perfusionist in this state, moved to another state, and is

licensed or certified and has been in practice in the other state

for the two years preceding the date the person applies for

renewal.

(b) The person must pay to the department a fee that is equal to

the amount of the renewal fee for the license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 43, eff. September 1, 2005.

Sec. 603.304. CONTINUING EDUCATION. (a) To renew a license

under this chapter, a person must submit proof satisfactory to

the department that the person has complied with the continuing

education requirements prescribed by the department.

(b) The executive commissioner shall establish continuing

education programs for licensed perfusionists and provisionally

licensed perfusionists under this chapter. The standards of the

programs must be at least as stringent as the standards of the

American Board of Cardiovascular Perfusion or its successor.

(c) The executive commissioner shall:

(1) establish a minimum number of hours of continuing education

required for license renewal under this chapter; and

(2) develop a process to evaluate and approve continuing

education courses.

(d) The executive commissioner shall identify key factors for a

license holder's competent performance of professional duties.

The executive commissioner shall adopt a procedure to assess a

license holder's participation in continuing education programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 44, eff. September 1, 2005.

Sec. 603.305. GROUNDS FOR REFUSING RENEWAL. The department may

refuse to renew the license of a person who fails to pay an

administrative penalty imposed under Subchapter K unless

enforcement of the penalty is stayed or a court has ordered that

the administrative penalty is not owed.

Added by Acts 2005, 79th Leg., Ch.

231, Sec. 45, eff. September 1, 2005.

SUBCHAPTER H. PRACTICE BY LICENSE HOLDER

Sec. 603.351. DISPLAY OF LICENSE. A person licensed under this

chapter shall:

(1) display the person's license certificate in an appropriate

and public manner; or

(2) maintain a copy of the person's license certificate in the

appropriate records of any health care facility in which the

license holder provides services.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 603.352. LICENSE HOLDER INFORMATION. A person licensed

under this chapter shall keep the department informed of any

change in the license holder's address.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 603.353. SURRENDER OF LICENSE. A license certificate

issued by the department is the property of the department and

shall be surrendered on demand.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 46, eff. September 1, 2005.

Sec. 603.354. CERTIFICATION FROM AMERICAN BOARD OF

CARDIOVASCULAR PERFUSION. Unless a person holds a certificate as

a certified clinical perfusionist issued by the American Board of

Cardiovascular Perfusion, the person may not:

(1) use the title or represent or imply that the person has the

title "certified clinical perfusionist" or use the letters "CCP";

or

(2) use a facsimile of that title to represent or imply that the

person is a clinical perfusionist certified by that board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER I. DISCIPLINARY PROCEDURES

Sec. 603.401. GROUNDS FOR DISCIPLINARY ACTION. If a license

holder violates this chapter or a rule or code of ethics adopted

by the executive commissioner, the department shall:

(1) revoke or suspend the license;

(2) place on probation the person if the person's license has

been suspended;

(3) reprimand the license holder; or

(4) refuse to renew the license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 47, eff. September 1, 2005.

Sec. 603.402. HEARING. (a) If the department proposes to

revoke, suspend, or refuse to renew a person's license, the

person is entitled to a hearing before a hearings officer

appointed by the State Office of Administrative Hearings.

(b) The executive commissioner shall prescribe procedures for

appealing to the commissioner a decision to revoke, suspend, or

refuse to renew a license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 48, eff. September 1, 2005.

Sec. 603.403. ADMINISTRATIVE PROCEDURE. A proceeding under this

subchapter to suspend, revoke, or refuse to renew a license is

governed by Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 49, eff. September 1, 2005.

Sec. 603.404. SANCTIONS. (a) The executive commissioner by

rule shall adopt a broad schedule of sanctions for a violation of

this chapter.

(b) The State Office of Administrative Hearings shall use the

schedule of sanctions for a sanction imposed as the result of a

hearing conducted by that office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 50, eff. September 1, 2005.

Sec. 603.405. PROBATION. The department may require a person

whose license suspension is probated to:

(1) report regularly to the department on matters that are the

basis of the probation;

(2) limit practice to areas prescribed by the department; or

(3) continue the person's professional education until the

license holder attains a degree of skill satisfactory to the

department in those areas that are the basis of the probation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 51, eff. September 1, 2005.

Sec. 603.406. MONITORING OF LICENSE HOLDER. (a) The executive

commissioner by rule shall develop a system for monitoring a

license holder's compliance with the requirements of this

chapter.

(b) Rules adopted under this section must include procedures to:

(1) monitor for compliance a license holder who is ordered by

the department to perform certain acts; and

(2) identify and monitor license holders who represent a risk to

the public.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 52, eff. September 1, 2005.

Sec. 603.407. INFORMAL PROCEDURES. (a) The executive

commissioner by rule shall adopt procedures governing:

(1) informal disposition of a contested case under Section

2001.056, Government Code; and

(2) an informal proceeding held in compliance with Section

2001.054, Government Code.

(b) Rules adopted under Subsection (a) must:

(1) provide the complainant and the license holder an

opportunity to be heard; and

(2) require the presence of a representative of the attorney

general or the department's legal counsel to advise the

department or the department's employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 53, eff. September 1, 2005.

Sec. 603.408. EMERGENCY SUSPENSION. (a) The department shall

temporarily suspend the license of a license holder if the

department determines from the evidence or information presented

to it that continued practice by the license holder would

constitute a continuing and imminent threat to the public

welfare.

(b) A license may be suspended under this section without notice

or hearing on the complaint if:

(1) action is taken to initiate proceedings for a hearing before

the State Office of Administrative Hearings simultaneously with

the temporary suspension; and

(2) a hearing is held as soon as practicable under this chapter

and Chapter 2001, Government Code.

(c) The State Office of Administrative Hearings shall hold a

preliminary hearing not later than the 14th day after the date of

the temporary suspension to determine if there is probable cause

to believe that a continuing and imminent threat to the public

welfare still exists. A final hearing on the matter shall be held

not later than the 61st day after the date of the temporary

suspension.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 17, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 54, eff. September 1, 2005.

Sec. 603.409. REFUND. (a) Subject to Subsection (b), the

department may order a license holder to pay a refund to a

consumer as provided in an agreement resulting from an informal

settlement conference instead of or in addition to imposing an

administrative penalty under this chapter.

(b) The amount of a refund ordered as provided in an agreement

resulting from an informal settlement conference may not exceed

the amount the consumer paid to the license holder for a service

regulated by this chapter. The department may not require

payment of other damages or estimate harm in a refund order.

Added by Acts 2005, 79th Leg., Ch.

231, Sec. 55, eff. September 1, 2005.

SUBCHAPTER J. PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 603.451. INJUNCTION. (a) The department may request the

attorney general or the appropriate county or district attorney

to commence an action to enjoin a violation of this chapter.

(b) The remedy provided by this section is in addition to any

other action authorized by law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 56, eff. September 1, 2005.

Sec. 603.4515. CIVIL PENALTY. (a) A person who violates this

chapter, a rule adopted by the executive commissioner, or an

order adopted by the commissioner under this chapter is liable

for a civil penalty not to exceed $5,000 a day.

(b) At the request of the department, the attorney general shall

bring an action to recover a civil penalty authorized under this

section.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 18, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 57, eff. September 1, 2005.

Sec. 603.452. CRIMINAL PENALTY. (a) A person commits an

offense if the person knowingly violates Section 603.251 or

603.354.

(b) An offense under this section is a Class B misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 603.453. CEASE AND DESIST ORDER. (a) If it appears to the

commissioner that a person who is not licensed under this chapter

is violating this chapter, a rule adopted under this chapter, or

another state statute or rule relating to the practice of

perfusion, the commissioner after notice and an opportunity for a

hearing may issue a cease and desist order prohibiting the person

from engaging in the activity.

(b) A violation of an order under this section constitutes

grounds for imposing an administrative penalty under this

chapter.

Added by Acts 2005, 79th Leg., Ch.

231, Sec. 58, eff. September 1, 2005.

SUBCHAPTER K. ADMINISTRATIVE PENALTY

Sec. 603.501. IMPOSITION OF ADMINISTRATIVE PENALTY. The

department may impose an administrative penalty on a person

licensed under this chapter who violates this chapter or a rule

or order adopted under this chapter.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 19, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 59, eff. September 1, 2005.

Sec. 603.502. AMOUNT OF ADMINISTRATIVE PENALTY. (a) The amount

of the administrative penalty may not be less than $50 or more

than $5,000 for each violation. Each day a violation continues or

occurs is a separate violation for the purpose of imposing a

penalty.

(b) The amount shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the economic harm caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

(c) The executive commissioner by rule shall adopt an

administrative penalty schedule based on the criteria listed in

Subsection (b) for violations of this chapter or applicable rules

to ensure that the amounts of penalties imposed are appropriate

to the violation. The executive commissioner shall provide the

administrative penalty schedule to the public on request.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 19, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 60, eff. September 1, 2005.

Sec. 603.503. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a)

If the commissioner or the commissioner's designee determines

that a violation occurred, the commissioner or the designee may

issue to the department a report stating:

(1) the facts on which the determination is based; and

(2) the commissioner's or the designee's recommendation on the

imposition of an administrative penalty, including a

recommendation on the amount of the penalty.

(b) Within 14 days after the date the report is issued, the

commissioner or the commissioner's designee shall give written

notice of the report to the person. The notice must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended administrative penalty;

and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 19, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 61, eff. September 1, 2005.

Sec. 603.504. PENALTY TO BE PAID OR HEARING REQUESTED. (a)

Within 10 days after the date the person receives the notice, the

person in writing may:

(1) accept the determination and recommended administrative

penalty of the commissioner or the commissioner's designee; or

(2) make a request for a hearing on the occurrence of the

violation, the amount of the penalty, or both.

(b) If the person accepts the determination and recommended

penalty of the commissioner or the commissioner's designee, the

commissioner by order shall approve the determination and impose

the recommended penalty.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 19, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 62, eff. September 1, 2005.

Sec. 603.505. HEARING. (a) If the person requests a hearing or

fails to respond in a timely manner to the notice, the

commissioner or the commissioner's designee shall set a hearing

and give written notice of the hearing to the person.

(b) An administrative law judge of the State Office of

Administrative Hearings shall hold the hearing.

(c) The administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the commissioner a

proposal for a decision about the occurrence of the violation and

the amount of a proposed administrative penalty.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 19, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 63, eff. September 1, 2005.

Sec. 603.506. DECISION BY COMMISSIONER. (a) Based on the

findings of fact, conclusions of law, and proposal for decision,

the commissioner by order may determine that:

(1) a violation occurred and impose an administrative penalty;

or

(2) a violation did not occur.

(b) The notice of the commissioner's order given to the person

must include a statement of the right of the person to judicial

review of the order.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 19, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 64, eff. September 1, 2005.

Sec. 603.507. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Within 30 days after the date the commissioner's order becomes

final, the person shall:

(1) pay the administrative penalty; or

(2) file a petition for judicial review contesting the

occurrence of the violation, the amount of the penalty, or both.

(b) Within the 30-day period prescribed by Subsection (a), a

person who files a petition for judicial review may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving the court a supersedeas bond approved by the court

that:

(i) is for the amount of the penalty; and

(ii) is effective until all judicial review of the

commissioner's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the commissioner or the

commissioner's designee by certified mail.

(c) If the commissioner or the commissioner's designee receives

a copy of an affidavit under Subsection (b)(2), the commissioner

or the designee may file with the court, within five days after

the date the copy is received, a contest to the affidavit.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay the enforcement

of the penalty on finding that the alleged facts are true. The

person who files an affidavit has the burden of proving that the

person is financially unable to pay the penalty and to give a

supersedeas bond.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 19, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

231, Sec. 65, eff. September 1, 2005.

Sec. 603.508. COLLECTION OF PENALTY. (a) If the person does

not pay the administrative penalty and the enforcement of the

penalty is not stayed, the penalty may be collected.

(b) The attorney general may sue to collect the penalty.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 19, eff. Sept. 1,

2003.

Sec. 603.509. DETERMINATION BY COURT. (a) If the court

sustains the determination that a violation occurred, the court

may uphold or reduce the amount of the administrative penalty and

order the person to pay the full or reduced amount of the

penalty.

(b) If the court does not sustain the finding that a violation

occurred, the court shall order that a penalty is not owed.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 19, eff. Sept. 1,

2003.

Sec. 603.510. REMITTANCE OF PENALTY AND INTEREST. (a) If the

person paid the administrative penalty and if the amount of the

penalty is reduced or the penalty is not upheld by the court, the

court shall order, when the court's judgment becomes final, that

the appropriate amount plus accrued interest be remitted to the

person.

(b) The interest accrues at the rate charged on loans to

depository institutions by the New York Federal Reserve Bank.

(c) The interest shall be paid for the period beginning on the

date the penalty is paid and ending on the date the penalty is

remitted.

(d) If the person gave a supersedeas bond and the penalty is not

upheld by the court, the court shall order, when the court's

judgment becomes final, the release of the bond.

(e) If the person gave a supersedeas bond and the amount of the

penalty is reduced, the court shall order the release of the bond

after the person pays the reduced amount.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 19, eff. Sept. 1,

2003.

Sec. 603.511. ADMINISTRATIVE PROCEDURE. A proceeding under this

subchapter is a contested case under Chapter 2001, Government

Code.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 19, eff. Sept. 1,

2003.



CHAPTER 604. RESPIRATORY CARE PRACTITIONERS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE K. PROFESSIONS RELATED TO USE OF CERTAIN MEDICAL

EQUIPMENT

CHAPTER 604. RESPIRATORY CARE PRACTITIONERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 604.001. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Health.

(2) "Department" means the Texas Department of Health.

(3) "Respiratory care" means the treatment, management, control,

diagnostic evaluation, or care of a patient who has a deficiency

or abnormality associated with the cardiorespiratory system.

(4) "Respiratory care practitioner" means a person who holds a

certificate or temporary permit under this chapter to practice

respiratory care.

(5) "Respiratory care procedure" means respiratory care provided

by the therapeutic and diagnostic use of medical gases,

humidifiers, and aerosols, the administration of drugs and

medications to the cardiorespiratory system, ventilatory

assistance and ventilatory control, postural drainage, chest

drainage, chest percussion or vibration, breathing exercises,

respiratory rehabilitation, cardiopulmonary resuscitation, the

maintenance of natural airways, and the insertion and maintenance

of artificial airways. The term includes a technique used to

assist in diagnosis, monitoring, treatment, and research, as

ordered by a patient's physician, including:

(A) the measurement of ventilatory volumes, pressures, and

flows;

(B) the specimen collection of blood and other materials;

(C) pulmonary function testing; and

(D) hemodynamic and other related physiological forms of

monitoring or treating the cardiorespiratory system.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.002. INTERPRETATION: PRACTICE OF MEDICINE. This

chapter does not permit the practice of medicine, as defined by

Subtitle B, by a respiratory care practitioner.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.003. EFFECT OF CHAPTER. This chapter does not

prohibit:

(1) the practice of respiratory care as an integral part of the

program of study by a student enrolled in a respiratory care

education program approved by the department;

(2) the employment by a health care facility of a person to

deliver limited respiratory care support services under the

supervision of another person who holds a certificate issued

under this chapter, if the person delivering the services does

not perform an invasive procedure related to critical respiratory

care, including a therapeutic, diagnostic, or palliative

procedure, as part of the person's employment and if that person:

(A) is enrolled for credit in the clinical portion of an

approved respiratory care education program; or

(B) has completed all of the clinical portion of an approved

respiratory care education program within the preceding 12 months

and is actively pursuing a course of study leading to graduation

from the program;

(3) the care of an ill person provided without charge by a

friend or family member;

(4) care provided in an emergency by a person who does not claim

to be a respiratory care practitioner;

(5) the performance by a respiratory care practitioner of an

advance in the art and techniques of respiratory care learned

through formal or specialized training;

(6) the practice of respiratory care by health care personnel

who have been formally trained in the care used and who are:

(A) licensed under the law regulating their professions; or

(B) acting under the delegated authority of a licensed

physician;

(7) the practice of a legally qualified respiratory care

practitioner who is discharging the practitioner's official

duties as an employee of the United States government; or

(8) the practice by a person of a profession or occupation for

which the person is licensed, registered, or certified under

another law of this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. POWERS AND DUTIES OF BOARD AND DEPARTMENT

Sec. 604.051. CERTIFICATION AND PERMITTING PROGRAM. (a) The

department's bureau of licensing and compliance shall administer

the certification and permitting program under this chapter.

(b) The department shall maintain a list of each person who

holds a certificate or temporary permit under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.052. RULES. (a) The board by rule shall establish

minimum standards for issuing, denying, renewing, suspending,

suspending on an emergency basis, or revoking a certificate or

temporary permit under this chapter.

(b) The board may adopt rules necessary to implement this

chapter.

(c) The board may adopt rules relating to certifying, examining,

or disciplining a person under this chapter only if necessary to

protect the public health by ensuring that only a qualified

person practices respiratory care.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.339(a), eff.

Sept. 1, 2001.

Sec. 604.053. FEES. (a) The board shall set fees for an

application, examination, certificate, temporary permit, permit

and certificate renewal, and certificate reinstatement.

(b) The board shall set fees in reasonable amounts that are

sufficient to cover the costs of administering this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.054. APPROVAL OF EDUCATION PROGRAMS. In determining

whether to approve a respiratory care education program, the

department shall consider relevant information about the quality

of the program, including accreditation of the program by a

professional medical association, such as the Commission on

Accreditation of Allied Health Education Programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.055. PEER ASSISTANCE PROGRAM. The department may

establish, approve, and fund a peer assistance program in

accordance with Section 467.003, Health and Safety Code, and

board rules.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.056. PERSONNEL. The department shall employ personnel

as necessary to administer this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.057. RULES REGARDING ADVERTISING OR COMPETITIVE

BIDDING. (a) The board may not adopt rules restricting

advertising or competitive bidding by a temporary permit or

certificate holder except to prohibit false, misleading, or

deceptive practices.

(b) In its rules to prohibit false, misleading, or deceptive

practices, the board may not include a rule that:

(1) restricts the use of any medium for advertising;

(2) restricts the use of a temporary permit or certificate

holder's personal appearance or voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

temporary permit or certificate holder; or

(4) restricts the temporary permit or certificate holder's

advertisement under a trade name.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.339(b), eff.

Sept. 1, 2001.

SUBCHAPTER C. CERTIFICATE AND TEMPORARY PERMIT REQUIREMENTS

Sec. 604.101. CERTIFICATE OR TEMPORARY PERMIT REQUIRED;

SUPERVISION. (a) A person may not represent that the person is

able to practice respiratory care or that the person is a

respiratory care practitioner unless the person holds a

certificate or temporary permit issued under this chapter.

(b) A person may not practice respiratory care other than under

the direction of a qualified medical director or other physician

licensed by the Texas State Board of Medical Examiners.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.102. USE OF TITLE. (a) A person who does not hold a

certificate or temporary permit under this chapter as a

respiratory care practitioner or whose certificate or permit has

been suspended or revoked may not:

(1) use in connection with the person's practice:

(A) the words "respiratory care," "respiratory therapist,"

"respiratory care practitioner," "certified respiratory care

practitioner," or "respiratory therapy technician";

(B) the letters "R.C.P."; or

(C) any other words, letters, abbreviations, or insignia

indicating or implying that the person is a respiratory care

practitioner; or

(2) directly or by implication represent in any way that the

person is a respiratory care practitioner.

(b) A person who holds a certificate or temporary permit to

practice respiratory care under this chapter may use the title

"respiratory care practitioner" and the abbreviation "R.C.P."

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.103. APPLICATION; APPLICATION FEE. An applicant for a

certificate or temporary permit must:

(1) apply to the department on a form and under rules prescribed

by the board; and

(2) submit a nonrefundable application fee with the application.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.104. REQUIREMENT FOR CERTIFICATE. An applicant for a

certificate must submit to the department written evidence,

verified by oath, that the applicant has completed:

(1) an approved four-year high school course of study or the

equivalent as determined by the appropriate educational agency;

and

(2) a respiratory care education program approved by the

department.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.1041. EXAMINATION. The board by rule shall establish

examination requirements for a certificate under this chapter.

The board may use the entry level examination prepared by the

National Board for Respiratory Care or an equivalent examination.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.339(c), eff.

Sept. 1, 2001.

Sec. 604.1042. NOTIFICATION OF EXAMINATION RESULTS. (a) Not

later than the 30th day after the date a person takes a

certification examination under this chapter, the department

shall notify the person of the results of the examination.

(b) If the examination is graded or reviewed by a testing

service, the department shall notify the person of the results of

the examination not later than the 14th day after the date the

department receives the results from the testing service. If

notice of the examination results will be delayed for longer than

90 days after the examination date, the department shall notify

the person of the reason for the delay before the 90th day.

(c) The department may require a testing service to notify a

person of the results of the person's examination.

(d) If requested in writing by a person who fails a

certification examination administered under this chapter, the

department shall furnish the person with an analysis of the

person's performance on the examination.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.339(c), eff.

Sept. 1, 2001.

Sec. 604.105. ISSUANCE OF CERTIFICATE. The department shall

issue a certificate to an applicant who meets the minimum

standards adopted under Section 604.052(a) and pays the

certificate fee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.106. ISSUANCE OF CERTIFICATE BY RECIPROCITY. The

department may issue a certificate to a person who is licensed or

certified to practice respiratory care by another state whose

requirements for licensure or certification were on the date the

license or certificate was issued substantially equal to the

requirements of this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.107. REQUIREMENTS FOR TEMPORARY PERMIT. An applicant

for a temporary permit to practice respiratory care must submit

to the department written evidence, verified by oath, that the

applicant is:

(1) practicing or has within the 12-month period preceding the

application date practiced respiratory care in another state or

country and is licensed to practice respiratory care in that

state or country;

(2) a student in an approved respiratory care education program

who expects to graduate from the program not later than the 30th

day after the date the temporary permit is issued; or

(3) a graduate of an approved respiratory care education

program.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.108. ISSUANCE OF TEMPORARY PERMIT; RENEWAL. (a) The

department shall issue a temporary permit to an applicant who

meets the requirements of Sections 604.103 and 604.107 and pays

the permit fee.

(b) A temporary permit is valid for the period set by board

rule. The period may not be less than six months or more than 12

months.

(c) A person whose certificate or temporary permit has expired

may not engage in activities that require a certificate or

temporary permit until the certificate or temporary permit has

been renewed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.340(a), eff.

Sept. 1, 2001.

Sec. 604.109. TRANSFER OF CERTIFICATE OR TEMPORARY PERMIT

PROHIBITED. A certificate or temporary permit issued under this

chapter may not be transferred.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. RENEWAL OF CERTIFICATE OR TEMPORARY PERMIT

Sec. 604.151. CERTIFICATE RENEWAL. (a) A certificate to

practice respiratory care must be renewed biennially.

(b) The board by rule may adopt a system under which

certificates expire on various dates during the year. For the

year in which the certificate expiration date is changed, the

department shall prorate certificate fees on a monthly basis so

that each certificate holder pays only that portion of the

certificate fee that is allocable to the number of months during

which the certificate is valid. On renewal of the certificate on

the new expiration date, the total certificate renewal fee is

payable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.341(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

167, Sec. 1, eff. May 27, 2005.

Acts 2005, 79th Leg., Ch.

167, Sec. 2, eff. May 27, 2005.

Sec. 604.152. NOTICE OF CERTIFICATE RENEWAL. (a) Not later

than the 30th day before the expiration date of a person's

certificate, the department shall mail a renewal notice to the

person at the person's last known address.

(b) To renew a certificate, the certificate holder must complete

the renewal notice and return the notice with the renewal fee to

the department on or before the expiration date.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.1521. PROCEDURE FOR RENEWAL. (a) A person whose

certificate has been expired for 90 days or less may renew the

certificate by paying to the department a renewal fee that is

equal to 1-1/2 times the normally required renewal fee.

(b) A person whose certificate has been expired for more than 90

days but less than one year may renew the certificate by paying

to the department a renewal fee that is equal to two times the

normally required renewal fee.

(c) A person whose certificate has been expired for one year or

more may not renew the certificate. The person may obtain a new

certificate by complying with the requirements and procedures,

including the examination requirements, for obtaining an original

certificate.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.340(b), eff.

Sept. 1, 2001.

Sec. 604.1522. RENEWAL OF CERTIFICATE BY OUT-OF-STATE

PRACTITIONER. (a) A person who was certified in this state,

moved to another state, and is currently certified and has been

in practice in the other state for the two years preceding the

date of application may obtain a new certificate without

reexamination.

(b) The person must pay to the department a fee that is equal to

two times the normally required renewal fee for the certificate.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.340(b), eff.

Sept. 1, 2001.

Sec. 604.153. ISSUANCE OF RENEWAL CERTIFICATE. (a) The

department shall issue to the certificate holder a certificate

for the renewal period on receipt of the completed renewal notice

and payment of the renewal fee.

(b) The renewal is valid for the period stated on the renewal

certificate.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.154. CONTINUING EDUCATION REQUIREMENTS. (a) The board

shall establish for the renewal of a certificate uniform

continuing education requirements of not less than 12 or more

than 24 continuing education hours for each renewal period.

(b) The board may adopt rules relating to meeting the continuing

education requirements in a hardship situation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

167, Sec. 3, eff. May 27, 2005.

Sec. 604.156. INACTIVE STATUS. (a) A respiratory care

practitioner who does not practice respiratory care during a

renewal period and who notifies the department that the

practitioner is not practicing respiratory care is not required

to pay the renewal fee until the practitioner resumes practice.

(b) To resume the practice of respiratory care, the practitioner

must:

(1) notify the department;

(2) satisfy requirements adopted by the board; and

(3) pay the reinstatement fee and the renewal fee for the

renewal period in which the practitioner will resume practice.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.157. RENEWAL OF TEMPORARY PERMIT. (a) Before the

expiration of a temporary permit, the permit holder may apply for

renewal of the temporary permit.

(b) The department may renew a temporary permit for not more

than one additional period, pending compliance with this chapter

and board rules. The additional period may not be less than six

months or more than 12 months.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER E. PROHIBITED PRACTICES AND DISCIPLINARY PROCEDURES

Sec. 604.201. DISCIPLINARY ACTION. (a) For a violation of this

chapter or a rule adopted under this chapter, the department may:

(1) deny, suspend, suspend on an emergency basis, revoke, or

refuse to renew a certificate or temporary permit;

(2) place the certificate or permit holder on probation under

conditions set by the department; or

(3) reprimand the certificate or permit holder.

(b) The department shall take disciplinary action authorized

under Subsection (a) if the department determines that a person

who holds a certificate or temporary permit:

(1) is guilty of fraud or deceit in procuring, renewing, or

attempting to procure a certificate or temporary permit;

(2) is unfit or incompetent because of negligence or another

cause of incompetency;

(3) is addicted to or has improperly obtained, possessed, used,

or distributed a habit-forming drug or narcotic or is habitually

intemperate in the use of alcoholic beverages;

(4) is guilty of dishonest or unethical conduct as determined by

the department;

(5) has practiced respiratory care after the person's

certificate or temporary permit has expired;

(6) has practiced respiratory care under a certificate or

temporary permit illegally or fraudulently obtained or issued;

(7) has practiced respiratory care without the direction of a

qualified medical director or other licensed physician; or

(8) has violated this chapter or aided or abetted another in

violating this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.202. EMERGENCY SUSPENSION. (a) The department may

suspend a certificate or temporary permit issued under this

chapter on a determination that the health and safety of a person

is threatened and may make the suspension effective immediately.

(b) A person whose certificate or temporary permit is suspended

under this section is entitled to a hearing before the department

not later than the 10th day after the effective date of the

emergency suspension.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.203. DISCIPLINARY PROCEDURE. The procedure by which

the department takes a disciplinary action and the procedure by

which a disciplinary action is appealed are governed by:

(1) board rules for a contested case hearing; and

(2) Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.204. EFFECT OF DENIAL OF APPLICATION OR REVOCATION OF

CERTIFICATE OR TEMPORARY PERMIT. A person whose application for

a certificate or temporary permit is denied or whose certificate

or permit is revoked is ineligible for a certificate or permit

under this chapter until the first anniversary of the date of the

denial or revocation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER F. ADMINISTRATIVE PENALTIES

Sec. 604.301. IMPOSITION OF PENALTY. The department may impose

an administrative penalty on a person who violates this chapter

or a rule adopted under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.302. AMOUNT OF PENALTY. (a) The amount of an

administrative penalty may not exceed $1,000 for each violation.

Each day a violation continues is a separate violation.

(b) The amount of the penalty shall be based on:

(1) the seriousness of the violation;

(2) the history of previous violations;

(3) the amount necessary to deter a future violation;

(4) efforts made to correct the violation; and

(5) any other matter that justice requires.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.303. NOTICE OF VIOLATION AND PENALTY. If, after

investigation of a possible violation and the facts surrounding

the possible violation, the department determines that a

violation occurred, the department shall give written notice of

the violation to the person alleged to have committed the

violation. The notice must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the proposed administrative penalty

based on the factors set forth in Section 604.302(b); and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.304. PENALTY TO BE PAID OR HEARING REQUESTED. (a) Not

later than the 20th day after the date the person receives the

notice under Section 604.303, the person may:

(1) accept the department's determination and proposed

administrative penalty; or

(2) make a written request for a hearing on that determination.

(b) If the person accepts the department's determination, the

commissioner of public health or the commissioner's designee by

order shall approve the determination and assess the proposed

penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.305. HEARING. (a) If the person requests a hearing in

a timely manner, the department shall:

(1) set a hearing;

(2) give written notice of the hearing to the person; and

(3) designate a hearings examiner to conduct the hearing.

(b) The hearings examiner shall:

(1) make findings of fact and conclusions of law; and

(2) promptly issue to the commissioner of public health or the

commissioner's designee a proposal for decision as to the

occurrence of the violation and the amount of any proposed

administrative penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.306. DECISION BY COMMISSIONER OR DESIGNEE. (a) Based

on the findings of fact, conclusions of law, and proposal for

decision, the commissioner of public health or the commissioner's

designee by order may determine that:

(1) a violation occurred and impose an administrative penalty;

or

(2) a violation did not occur.

(b) The department shall give notice of the order to the person.

The notice must include:

(1) separate statements of the findings of fact and conclusions

of law;

(2) the amount of any penalty imposed; and

(3) a statement of the person's right to judicial review of the

order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.307. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Not later than the 30th day after the date the order becomes

final, the person shall:

(1) pay the administrative penalty;

(2) pay the penalty and file a petition for judicial review

contesting the fact of the violation, the amount of the penalty,

or both; or

(3) without paying the penalty, file a petition for judicial

review contesting the fact of the violation, the amount of the

penalty, or both.

(b) Within the 30-day period, a person who acts under Subsection

(a)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving to the court a supersedeas bond approved by the court

that:

(i) is for the amount of the penalty; and

(ii) is effective until judicial review of the order is final;

or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the department by

certified mail.

(c) If the department receives a copy of an affidavit under

Subsection (b)(2), the department may file with the court a

contest to the affidavit not later than the fifth day after the

date the copy is received.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay enforcement of

the penalty on finding that the alleged facts are true. The

person who files the affidavit has the burden of proving that the

person is financially unable to pay the penalty and to give a

supersedeas bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.308. COLLECTION OF PENALTY. If the person does not pay

the penalty and enforcement of the penalty is not stayed, the

department may refer the matter to the attorney general for

collection of the penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.309. DETERMINATION OF COURT. (a) If the court

sustains the determination that a violation occurred, the court

may uphold or reduce the amount of the administrative penalty and

order the person to pay the full or reduced penalty.

(b) If the court does not sustain the determination that a

violation occurred, the court shall order that a penalty is not

owed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.310. REMITTANCE OF PENALTY AND INTEREST. (a) If after

judicial review, the administrative penalty is reduced or not

imposed by the court, the court shall, after the judgment becomes

final:

(1) order that the appropriate amount, plus accrued interest, be

remitted to the person if the person paid the penalty;

(2) order the release of the escrow account in full if the

penalty is not imposed or order that the amount of a reduced

penalty be paid from the escrow account and that the remainder of

the account be released if the person paid the penalty into an

escrow account; or

(3) order the release of the bond in full if the penalty is not

imposed or order the release of the bond after the person pays

the penalty imposed if the person posted a supersedeas bond.

(b) The interest paid under Subsection (a)(1) is the rate

charged on loans to depository institutions by the New York

Federal Reserve Bank. The interest shall be paid for the period

beginning on the date the penalty is paid and ending on the date

the penalty is remitted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.311. ADMINISTRATIVE PENALTY EXPENSES AND COSTS. (a)

In this section, "reasonable expenses and costs" includes

expenses incurred by the department or the attorney general in

the investigation, initiation, or prosecution of an action,

including reasonable investigative costs, court costs, attorney's

fees, witness fees, and deposition expenses.

(b) The department may assess reasonable expenses and costs

against a person in an administrative hearing if, as a result of

the hearing, an administrative penalty is assessed against the

person. The person shall pay expenses and costs assessed under

this subsection not later than the 30th day after the date the

order of the commissioner of public health or the commissioner's

designee requiring the payment of expenses and costs is final.

The department may refer the matter to the attorney general for

collection of the expenses and costs.

(c) If the attorney general brings an action against a person to

enforce an administrative penalty assessed under this subchapter

and the person is found liable for an administrative penalty, the

attorney general may recover, on behalf of the attorney general

and the department, reasonable expenses and costs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.312. ADMINISTRATIVE PROCEDURES. A proceeding relating

to the assessment of an administrative penalty under this

subchapter is subject to Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER G. CRIMINAL PENALTIES

Sec. 604.351. GENERAL CRIMINAL PENALTY. (a) A person commits

an offense if the person knowingly violates Section 604.101 or

604.102.

(b) An offense under this section is a Class B misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 604.352. OTHER CRIMINAL OFFENSES. (a) A person commits an

offense if the person knowingly:

(1) sells, fraudulently obtains, or furnishes a respiratory care

diploma, certificate, temporary permit, or record;

(2) practices respiratory care under a respiratory care diploma,

certificate, temporary permit, or record illegally or

fraudulently obtained or issued;

(3) impersonates in any manner a respiratory care practitioner;

(4) practices respiratory care while the person's certificate or

temporary permit is suspended, revoked, or expired;

(5) conducts a formal respiratory care education program to

prepare respiratory care personnel other than a program approved

by the department;

(6) employs a person as a respiratory care practitioner who does

not hold a certificate or temporary permit in the practice of

respiratory care; or

(7) otherwise practices medicine in violation of Section

604.002.

(b) An offense under this section is a Class B misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 605. ORTHOTISTS AND PROSTHETISTS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE K. PROFESSIONS RELATED TO USE OF CERTAIN MEDICAL

EQUIPMENT

CHAPTER 605. ORTHOTISTS AND PROSTHETISTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 605.001. SHORT TITLE. This chapter may be cited as the

Orthotics and Prosthetics Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.002. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Orthotics and Prosthetics.

(2) "Commissioner" means the commissioner of public health.

(3) "Custom-fabricated" means an orthosis or prosthesis

designed, prescribed, fabricated, fitted, and aligned for a

specific individual in accordance with sound biomechanical

principles.

(4) "Custom-fitted" means an orthosis or prosthesis adjusted,

prescribed, fitted, and aligned for a specific individual in

accordance with sound biomechanical principles.

(5) "Department" means the Texas Department of Health.

(6) "Licensed orthotist" or "LO" means a person licensed under

this chapter who practices orthotics and represents the person to

the public by a title or description of services that includes

the term "orthotics," "orthotist," "brace," "orthoses,"

"orthotic," or a similar title or description of services.

(7) "Licensed orthotist assistant" or "LOA" means a person

licensed under this chapter who assists at an orthotic or

prosthetic facility and is under the supervision of a licensed

orthotist responsible for the acts of the assistant.

(8) "Licensed prosthetist" or "LP" means a person licensed under

this chapter who practices prosthetics and represents the person

to the public by a title or description of services that includes

the term "prosthetics," "prosthetist," "prostheses,"

"prosthetic," "artificial limb," or a similar title or

description of services.

(9) "Licensed prosthetist assistant" or "LPA" means a person

licensed under this chapter who assists at an orthotic or

prosthetic facility and is under the supervision of a licensed

prosthetist responsible for the acts of the assistant.

(10) "Licensed prosthetist orthotist" or "LPO" means a person

licensed under this chapter who practices both orthotics and

prosthetics and represents the person to the public by a title or

description of services that includes the terms "prosthetics

orthotics," "prosthetist orthotist," "prosthetic orthotic,"

"artificial limb," "brace," or a similar title or description of

services.

(11) "Licensed prosthetist orthotist assistant" or "LPOA" means

a person licensed under this chapter who assists at an orthotic

or prosthetic facility and is under the supervision of a licensed

prosthetist orthotist or a licensed prosthetist and licensed

orthotist responsible for the acts of the assistant.

(12) "Orthosis" means a custom-fabricated or custom-fitted

medical device designed to provide for the support, alignment,

prevention, or correction of a neuromuscular or musculoskeletal

disease, injury, or deformity. The term does not include a fabric

or elastic support, corset, arch support, low-temperature plastic

splint, truss, elastic hose, cane, crutch, soft cervical collar,

orthosis for diagnostic or evaluation purposes, dental appliance,

or any other similar device carried in stock and sold by a

drugstore, department store, or corset shop.

(13) "Orthotic or prosthetic facility" means a location,

including a building or office, where the profession and practice

of orthotics or prosthetics normally takes place.

(14) "Orthotics" means the science and practice of measuring,

designing, fabricating, assembling, fitting, adjusting, or

servicing an orthosis under an order from a licensed physician,

chiropractor, or podiatrist for the correction or alleviation of

a neuromuscular or musculoskeletal dysfunction, disease, injury,

or deformity.

(15) "Person" means an individual, corporation, partnership,

association, or other organization.

(16) "Profession of orthotics or prosthetics" means allied

health care medical services used to identify, prevent, correct,

or alleviate acute or chronic neuromuscular or musculoskeletal

dysfunctions of the human body that support and provide

rehabilitative health care services concerned with the

restoration of function, prevention, or progression of

disabilities resulting from disease, injury, or congenital

anomalies. Orthotic and prosthetic services include direct

patient care, including consultation, evaluation, treatment,

education, and advice to maximize the rehabilitation potential of

disabled individuals.

(17) "Prosthesis" means a custom-fabricated or custom-fitted

medical device used to replace a missing limb, appendage, or

other external human body part but that is not surgically

implanted. The term includes an artificial limb, hand, or foot.

The term does not include:

(A) an artificial eye, ear, finger, or toe;

(B) a dental appliance;

(C) a cosmetic device, including an artificial breast, eyelash,

or wig; or

(D) another device that does not have a significant impact on

the musculoskeletal functions of the body.

(18) "Prosthetics" means the science and practice of measuring,

designing, fabricating, assembling, fitting, adjusting, or

servicing a prosthesis under an order from a licensed physician,

chiropractor, or podiatrist.

(19) "Registered orthotic technician" means a person registered

under this chapter who fabricates, assembles, or services

orthoses under the direction of a licensed orthotist or licensed

orthotist assistant responsible for the acts of the technician.

(20) "Registered prosthetic orthotic technician" means a person

registered under this chapter who fabricates, assembles, or

services prostheses and orthoses under the direction of a

licensed orthotist and licensed prosthetist, a licensed

prosthetist orthotist, or a licensed orthotist assistant,

licensed prosthetist assistant, or licensed prosthetist orthotist

assistant responsible for the acts of the technician.

(21) "Registered prosthetic technician" means a person

registered under this chapter who fabricates, assembles, or

services prostheses under the direction of a licensed prosthetist

or licensed prosthetist assistant responsible for the acts of the

technician.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.003. APPLICATION OF SUNSET ACT. The Texas Board of

Orthotics and Prosthetics is subject to Chapter 325, Government

Code (Texas Sunset Act). Unless continued in existence as

provided by that chapter, the board is abolished and this chapter

expires September 1, 2013.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

928, Sec. 4.08, eff. June 15, 2007.

SUBCHAPTER B. TEXAS BOARD OF ORTHOTICS AND PROSTHETICS

Sec. 605.051. TEXAS BOARD OF ORTHOTICS AND PROSTHETICS;

AFFILIATION WITH DEPARTMENT. The Texas Board of Orthotics and

Prosthetics is part of the department and shall perform its

duties as a board with the department.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.052. APPOINTMENT OF BOARD; MEMBERSHIP. (a) The board

consists of seven members appointed by the governor with the

advice and consent of the senate as follows:

(1) one licensed orthotist member who has practiced orthotics

for the five years preceding the date of appointment;

(2) one licensed prosthetist member who has practiced

prosthetics for the five years preceding the date of appointment;

(3) one licensed prosthetist orthotist member who has practiced

orthotics and prosthetics for the five years preceding the date

of appointment;

(4) one member who is a representative of the public who uses an

orthosis;

(5) one member who is a representative of the public who uses a

prosthesis; and

(6) two members who are representatives of the public who do not

use an orthosis or prosthesis.

(b) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1170, Sec. 30.01, eff. Sept.

1, 2003.

Sec. 605.053. ELIGIBILITY OF PUBLIC MEMBERS. A person is not

eligible for appointment as a public member of the board if the

person or person's spouse:

(1) is registered, certified, or licensed by an occupational

regulatory agency in the field of health care;

(2) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

funds from the board;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving funds from the board; or

(4) uses or receives a substantial amount of tangible goods,

services, or funds from the board, other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.054. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a nonprofit,

cooperative, and voluntarily joined association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) An officer, employee, or paid consultant of a Texas trade

association in the field of health care may not be a member or

employee of the board who is exempt from the state's position

classification plan or is compensated at or above the amount

prescribed by the General Appropriations Act for step 1, salary

group A17, of the position classification salary schedule.

(c) A person who is the spouse of an officer, manager, or paid

consultant of a Texas trade association in the field of health

care may not be a member of the board and may not be an employee

of the board who is exempt from the state's position

classification plan or is compensated at or above the amount

prescribed by the General Appropriations Act for step 1, salary

group A17, of the position classification salary schedule.

(d) A person may not serve as a member of the board or act as

the general counsel to the board if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.055. TERMS; VACANCY. (a) Members of the board serve

staggered six-year terms. The terms of two or three members

expire on February 1 of each odd-numbered year.

(b) If a vacancy occurs during a member's term, the governor

shall appoint a person to serve for the remainder of the term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1170, Sec. 30.02, eff. Sept.

1, 2003.

Sec. 605.056. OFFICERS. The members of the board shall elect

from the board's membership a presiding officer, a secretary, and

other officers as required to conduct the board's business.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.057. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that a member:

(1) does not have at the time of appointment the qualifications

required for appointment to the board;

(2) does not maintain during service on the board the

qualifications required for appointment to the board;

(3) violates a prohibition established by this chapter;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the board of the ground. The presiding

officer shall then notify the governor that a potential ground

for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.058. COMPENSATION; REIMBURSEMENT. A board member is

entitled to compensation and reimbursement of travel expenses

incurred, as provided by the General Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.059. MEETINGS. (a) The board may adopt rules

necessary to govern its proceedings.

(b) A special meeting of the board shall be called by the

presiding officer or on the written request of any three members.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.060. CIVIL LIABILITY. A board member is not liable for

damages in a civil action for an act performed in good faith

while performing duties as a board member.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.061. TRAINING. Each board member shall comply with the

board member training requirements established by any other state

agency authorized to establish the requirements for the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. EXECUTIVE DIRECTOR AND OTHER BOARD PERSONNEL

Sec. 605.101. EXECUTIVE DIRECTOR. With the advice of the board,

the commissioner shall appoint an executive director to

administer this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.102. DIVISION OF RESPONSIBILITIES. The board shall

develop and implement policies that clearly define the respective

responsibilities of the governing body of the board and the staff

of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.103. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The board shall provide, as often as necessary, to

its members and employees information regarding their:

(1) qualifications for office or employment under this chapter;

and

(2) responsibilities under applicable laws relating to standards

of conduct for state officers or employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.104. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS.

(a) The executive director or the executive director's designee

shall develop an intra-agency career ladder program. The program

must require intra-agency postings of all nonentry level

positions concurrently with any public posting.

(b) The executive director or the executive director's designee

shall develop a system of annual performance evaluations based on

measurable job tasks. All merit pay for board employees must be

based on the system established under this subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.105. EQUAL EMPLOYMENT OPPORTUNITY POLICY; REPORT. (a)

The executive director or the executive director's designee shall

prepare and maintain a written policy statement to ensure

implementation of an equal employment opportunity program under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, application, training, and

promotion of personnel, that are in compliance with Chapter 21,

Labor Code;

(2) a comprehensive analysis of the board workforce that meets

federal and state laws, rules, and regulations and instructions

adopted directly under those laws, rules, and regulations;

(3) procedures by which a determination can be made of

significant underuse in the board workforce of all persons for

whom federal or state laws, rules, and regulations and

instructions adopted directly under those laws, rules, and

regulations encourage a more equitable balance; and

(4) reasonable methods to appropriately address those areas of

underuse.

(b) A policy statement prepared under Subsection (a) must:

(1) cover an annual period;

(2) be updated annually;

(3) be reviewed by the Commission on Human Rights for compliance

with Subsection (a)(1); and

(4) be filed with the governor.

(c) The governor shall deliver a biennial report to the

legislature based on the information received under Subsection

(b). The report may be made separately or as part of other

biennial reports made to the legislature.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.106. RECORDS AND REGISTER. (a) The executive director

shall keep a record of each board meeting and maintain a register

containing the name of each person holding a license under this

chapter. The record and register shall be open at all times to

public inspection.

(b) A certified copy of the register is admissible as evidence

in any court of this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.342(a), eff.

Sept. 1, 2001.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 605.151. GENERAL POWERS OF BOARD. The board may:

(1) investigate complaints;

(2) issue, suspend, deny, and revoke licenses;

(3) reprimand license holders and place license holders on

probation;

(4) in connection with a hearing under Section 605.353, issue

subpoenas;

(5) hold hearings; and

(6) use personnel, facilities, furniture, equipment, and other

items supplied by the department to administer this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.343(a), eff.

Sept. 1, 2001.

Sec. 605.152. FEES. (a) The board may collect license

application fees, renewal fees, examination fees, and other fees

for administrative expenses.

(b) If the General Appropriations Act does not set the amount of

the fees, the board shall set the fees in amounts reasonable and

necessary for the administration of this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.153. FUNDS RECEIVED BY DEPARTMENT. The department

shall receive and account for funds obtained under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.154. RULEMAKING. (a) The board shall propose rules

consistent with this chapter to carry out its duties in

administering this chapter.

(b) The board shall submit the proposed rules to the attorney

general for review and shall adopt rules consistent with the

advice of the attorney general.

(c) In adopting rules, the board shall consider the applicable

policies and procedures of the department.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.155. EXAMINATIONS. The board must approve any

examination required for a license under this chapter. Each

examination shall be offered at least once each year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.156. ANNUAL REPORT. During January of each year, the

board shall file with the governor and the presiding officer of

each house of the legislature a complete and detailed written

report accounting for all funds received and disbursed by the

board during the preceding year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER E. PUBLIC INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 605.201. PUBLIC INTEREST INFORMATION. (a) The board shall

prepare information of public interest describing the functions

of the board and the procedures by which complaints are filed

with and resolved by the board.

(b) The board shall make the information available to the public

and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.202. COMPLAINTS. (a) The board by rule shall

establish methods by which consumers and service recipients are

notified of the name, mailing address, and telephone number of

the board for the purpose of directing complaints to the board.

The board may provide for that notice:

(1) on each registration form, application, or written contract

for services of a person regulated by the board;

(2) on a sign prominently displayed in the place of business of

each person regulated by the board; or

(3) in a bill for service provided by a person regulated by the

board.

(b) The board shall keep an information file about each

complaint filed with the board relating to a person regulated by

the board.

(c) If a written complaint is filed with the board that the

board has authority to resolve, the board, at least quarterly and

until final disposition of the complaint, shall notify the

parties to the complaint of the status of the complaint unless

the notice would jeopardize an undercover investigation.

(d) The board shall list with its regular telephone number any

toll-free telephone number established under other state law for

presenting a complaint about a person regulated or required to be

regulated under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.2021. SUBPOENAS. (a) In an investigation of a

complaint filed with the board, the board may request that the

commissioner or the commissioner's designee approve the issuance

of a subpoena. If the request is approved, the board may issue a

subpoena to compel the attendance of a relevant witness or the

production, for inspection or copying, of relevant evidence that

is in this state.

(b) A subpoena may be served personally or by certified mail.

(c) If a person fails to comply with a subpoena, the board,

acting through the attorney general, may file suit to enforce the

subpoena in a district court in Travis County or in the county in

which a hearing conducted by the board may be held.

(d) On finding that good cause exists for issuing the subpoena,

the court shall order the person to comply with the subpoena. The

court may punish a person who fails to obey the court order.

(e) The board may delegate the authority granted under

Subsection (a) to the executive director of the board.

(f) The board shall pay a reasonable fee for photocopies

subpoenaed under this section in an amount not to exceed the

amount the board may charge for copies of its records.

(g) The reimbursement of the expenses of a witness whose

attendance is compelled under this section is governed by Section

2001.103, Government Code.

(h) All information and materials subpoenaed or compiled by the

board in connection with a complaint and investigation are

confidential and not subject to disclosure under Chapter 552,

Government Code, and not subject to disclosure, discovery,

subpoena, or other means of legal compulsion for their release to

anyone other than the board or its employees or agents involved

in discipline of the holder of a license, except that this

information may be disclosed to:

(1) persons involved with the board in a disciplinary action

against the holder of a license;

(2) professional orthotist or prosthetist disciplinary boards in

other jurisdictions;

(3) peer assistance programs approved by the board under Chapter

467, Health and Safety Code;

(4) law enforcement agencies; and

(5) persons engaged in bona fide research, if all

individual-identifying information has been deleted.

(i) The filing of formal charges by the board against a holder

of a license, the nature of those charges, disciplinary

proceedings of the board, and final disciplinary actions,

including warnings and reprimands, by the board are not

confidential and are subject to disclosure in accordance with

Chapter 552, Government Code.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.344(a), eff.

Sept. 1, 2001.

Sec. 605.203. PUBLIC PARTICIPATION. (a) The board shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the board and to speak on

any issue under the board's jurisdiction.

(b) The board shall prepare and maintain a written plan that

describes how a person who does not speak English may be provided

reasonable access to the board's programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER F. LICENSE, REGISTRATION, AND ACCREDITATION

REQUIREMENTS

Sec. 605.251. LICENSE REQUIRED. A person may not practice,

attempt to practice, or offer to practice orthotics or

prosthetics, act as an assistant to a person who practices

orthotics or prosthetics, or in any way hold the person out as

being able to practice orthotics or prosthetics unless the person

holds a license issued by the board under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.2515. ADDITIONAL LICENSE: DEVICE MANUFACTURER. A

person licensed to practice orthotics or prosthetics who

measures, designs, fabricates, fits, assembles, adjusts, or

services an orthosis or a prosthesis under an order from a

licensed physician, chiropractor, or podiatrist for a specific

patient is exempt from licensing as a device manufacturer under

Subchapter L, Chapter 431, Health and Safety Code. A person

licensed to practice orthotics or prosthetics who fabricates or

assembles an orthosis or a prosthesis without an order from a

licensed physician, chiropractor, or podiatrist for a specific

patient is required to be licensed as a device manufacturer under

Subchapter L, Chapter 431, Health and Safety Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

220, Sec. 1, eff. May 27, 2009.

Sec. 605.252. LICENSE ELIGIBILITY. (a) To be eligible for a

license to practice orthotics or prosthetics in this state, a

person must:

(1) file a written application with the board on the form

prescribed by the board;

(2) pay the nonrefundable application fee;

(3) be a resident of this state;

(4) have completed formal training, including the required hours

of classroom education and clinical practice, in an area of study

the board by rule determines to be necessary and appropriate;

(5) have completed a clinical residency in the professional area

for which a license is sought that complies with the standards,

guidelines, or procedures established by the board for a clinical

residency that is offered in this state or another state; and

(6) have passed each written and practical examination approved

and required by the board.

(b) The requirements for a license established by board rule

must include the requirement that the applicant hold:

(1) a bachelor's degree in orthotics and prosthetics from:

(A) an education program recognized and accredited by the

Commission on Accreditation of Allied Health Education Programs

that is offered at an institution of higher education; or

(B) a practitioner education program that has education

standards that are equivalent to or exceed the standards adopted

by the Commission on Accreditation of Allied Health Education

Programs; or

(2) a bachelor's degree in another subject and an orthotic or

prosthetic certificate issued by a practitioner education

program:

(A) recognized and accredited by the Commission on Accreditation

of Allied Health Education Programs; or

(B) that has education standards that are equivalent to or

exceed the standards adopted by the Commission on Accreditation

of Allied Health Education Programs.

(c) To meet the clinical residency requirements for a license,

the applicant must complete at least 1,900 hours of professional

clinical residency under the direct supervision of a licensed

orthotist, licensed prosthetist, or a licensed prosthetist

orthotist in the discipline for which licensure is sought.

(d) The board may accept as a substitute for the examination

requirement proof that the license applicant holds a license in a

state that has licensing requirements that are equal to or exceed

the requirements of this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.253. REVIEW OF LICENSE APPLICATIONS. The board shall

review applications for a license at least once each year at

reasonable times and places designated by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.254. EXEMPTIONS FROM OR SUBSTITUTES FOR LICENSE

REQUIREMENTS. (a) A person is entitled to an exemption from the

license requirements established by the board under Section

605.252 if the person is a resident of this state who:

(1) applies for the exemption not later than the 181st day after

the date on which the board's initial rules are finally adopted

and:

(A) has provided comprehensive orthotic or prosthetic care for

at least three years before the date of the application,

including practicing orthotics or prosthetics in this state for

the year preceding that date; or

(B) has provided comprehensive orthotic and prosthetic care for

at least six years, including practicing orthotics and

prosthetics in this state for the year preceding the application

date; or

(2) presents evidence satisfactory to the board that the person

possesses unique qualifications to practice orthotics,

prosthetics, or orthotics and prosthetics.

(b) A person who has provided comprehensive orthotic,

prosthetic, or orthotic and prosthetic care in this state for a

term shorter than the number of years required by Subsection

(a)(1) may obtain a license to practice in this state by passing

each written and practical examination approved and required by

the board. The person must:

(1) apply for examination on a form prescribed by the board not

later than the 181st day after the date the board's initial rules

are finally adopted; and

(2) pay the nonrefundable application fee.

(c) The board shall issue a license to a person who is

determined to be eligible for a license under Subsection (a) or

(b). A person to whom a license is issued under this subsection

is entitled to the same license privileges as if the person met

the educational and vocational requirements of Section 605.252.

The license holder is subject to the license renewal requirements

established by the board, other than the academic, clinical

training, and examination requirements, which the board may not

impose as a condition of the person's license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.255. ASSISTANT LICENSE. (a) An applicant for a

license as an orthotist assistant or prosthetist assistant must:

(1) file a written application with the board on a form provided

by the board;

(2) pay the nonrefundable application fee prescribed by the

board; and

(3) present evidence satisfactory to the board that the

applicant has completed an education program, including courses

in the anatomical, biological, and physical sciences, and a

clinical residency as prescribed and adopted by the board.

(b) An assistant licensed under this section may provide only

ancillary patient care services, as defined by the board, in the

discipline in which the assistant's supervisor is licensed under

this chapter.

(c) A person is eligible for an exemption from the license

requirements established by the board under this section if the

person:

(1) applies for the exemption not later than the 181st day after

the date on which the board's initial rules are finally adopted;

(2) is a resident of this state; and

(3) has practiced in this state within the scope of practice of

an assistant, as defined by the board, for three consecutive

years.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.256. ISSUANCE OF LICENSE OR REGISTRATION CERTIFICATE;

TERM. (a) The board may issue a license or registration

certificate under this chapter only to an individual.

(b) The board shall issue a license in orthotics or prosthetics

to an applicant who meets the requirements provided under this

chapter. A license may be granted in either orthotics or

prosthetics, or in both, if the person meets the requirements

established by the board.

(c) A license is valid for two years from the date issued and

may be renewed before expiration.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.257. TEMPORARY LICENSE. (a) The board may issue a

temporary license to an individual who:

(1) has recently become a resident of this state;

(2) has applied for a license as an orthotist, prosthetist, or

both; and

(3) has:

(A) practiced orthotics regularly since January 1, 1996; or

(B) been licensed by the state in which the person formerly

resided if that state has license requirements that are equal to

or exceed the requirements of this chapter.

(b) A temporary license is valid for one year from the date

issued. A temporary license may be renewed for not more than one

additional year if the applicant presents evidence sufficient to

the board of good cause for renewal.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.258. STUDENT REGISTRATION CERTIFICATE. (a) The board

may issue a student registration certificate to an individual who

is working toward fulfilling the requirements for a license as an

orthotist, prosthetist, or prosthetist orthotist and holds

either:

(1) a bachelor's degree in orthotics and prosthetics from:

(A) an education program recognized and accredited by the

Commission on Accreditation of Allied Health Education Programs

that is offered at an institution of higher education; or

(B) a practitioner education program that has education

standards that are equivalent to or exceed the standards adopted

by the Commission on Accreditation of Allied Health Education

Programs; or

(2) a bachelor's degree in another subject and an orthotic or

prosthetic certificate issued by a practitioner education

program:

(A) recognized and accredited by the Commission on Accreditation

of Allied Health Education Programs; or

(B) that has education standards that are equivalent to or

exceed the standards adopted by the Commission on Accreditation

of Allied Health Education Programs.

(b) A student registrant may work only under the direct

supervision of a licensed orthotist, licensed prosthetist, or

licensed prosthetist orthotist who is responsible for the acts of

the student registrant and licensed in the discipline of the

student registrant's clinical residency.

(c) A student registration certificate is valid for two years

from the date issued and may be renewed once for an additional

two years.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.259. ORTHOTIC OR PROSTHETIC TECHNICIAN REGISTRATION

CERTIFICATE. (a) The board may issue a registered orthotic

technician or registered prosthetic technician certificate to an

applicant who:

(1) files a written application with the board on a form

provided by the board;

(2) pays the nonrefundable application fee; and

(3) presents evidence satisfactory to the board that the

applicant has completed an education program and laboratory

experience as prescribed by the board.

(b) A person is eligible for an exemption from the registration

requirements adopted by the board under this section if the

person:

(1) applies for the exemption not later than the 181st day after

the date on which the board's initial rules under this chapter

are finally adopted;

(2) is a resident of this state; and

(3) has practiced in this state as an orthotic or prosthetic

technician for three consecutive years.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.260. ACCREDITATION OF FACILITIES. (a) The board by

rule shall establish requirements for the accreditation and the

renewal of an accreditation of an orthotic or prosthetic facility

in which orthotics or prosthetics are conducted. The board may

issue an accreditation only to an orthotic or prosthetic

facility.

(b) If a person owns more than one facility, the board may

require only one application for the accreditation of each of the

person's facilities. Each orthotic or prosthetic facility must

meet the requirements established by the board.

(c) An orthotic or prosthetic facility must be under the on-site

direction of an orthotist or prosthetist licensed by the board in

the discipline for which accreditation is sought.

(d) The rules adopted under this section may not prohibit a

licensed individual from practicing in an orthotic or prosthetic

facility within the scope of the individual's license.

(e) This section does not apply to a facility licensed under

Subtitle B, Title 4, Health and Safety Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.261. CONTINUING EDUCATION. (a) The board shall:

(1) adopt rules that require a license holder to participate in

an approved continuing education program to renew a license

issued under this chapter; and

(2) prepare or approve continuing education programs for license

holders.

(b) To renew a license under this chapter, an applicant must

submit to the board evidence of satisfactory completion of the

continuing education requirements required by the board.

(c) The board shall notify a license holder who has failed to

comply with the board's continuing education requirements of the

license holder's failure to comply and that failure to obtain the

required continuing education before the expiration of three

months after the date the notice is given constitutes grounds for

the board to suspend or revoke the license holder's license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER G. EXEMPTIONS

Sec. 605.301. EXEMPTION FOR LICENSE HOLDERS OF OTHER STATE

AGENCIES. This chapter does not restrict a person who holds a

license issued by another state agency from performing health

care services within the scope of the license holder's applicable

licensing act if the license holder:

(1) practices in conformance with the applicable laws and rules

relating to the person's license; and

(2) does not:

(A) violate Section 605.251;

(B) represent to others that the license holder practices

orthotics or prosthetics; or

(C) use the terms "prosthetist," "prosthesis," "prosthetic,"

"artificial limb," "orthotist," "orthosis," "orthotic," or

"brace" or the letters "LP," "LPA," "LO," "LOA," "LPO," or "LPOA"

or any derivative of those terms or letters in connection with

the license holder's name or practice.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.302. EXEMPTION FOR STUDENTS IN ORTHOTICS OR

PROSTHETICS. This chapter does not apply to the activities and

services of a student in orthotics or prosthetics who is:

(1) pursuing a course of study in:

(A) an orthotic or prosthetic program at a college or university

recognized and accredited by the Commission on Accreditation of

Allied Health Education Programs; or

(B) an orthotic or prosthetic education program having education

standards that are equivalent to or exceed the standards adopted

by the Commission on Accreditation of Allied Health Education

Programs; or

(2) working in a recognized training center or research

facility, if the activities and services provided by the person

at the training center or research facility constitute a part of

the person's course of study in the discipline in which the

person's supervisor is licensed under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.303. EXEMPTION FOR CERTAIN LICENSE HOLDERS. This

chapter does not apply to:

(1) a podiatrist practicing under Chapter 202;

(2) a chiropractor practicing under Chapter 201;

(3) an occupational therapist practicing under Chapter 454; or

(4) a physical therapist practicing under Chapter 453.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.304. EXEMPTION FOR PEDORTHISTS. (a) In this section:

(1) "Certified pedorthist" means a person certified by the Board

for Certification in Pedorthics in the design, manufacture, fit,

and modification of shoes and related foot orthoses below the

anatomical ankle joint as prescribed by a licensed doctor of

medicine or a doctor of podiatry for the amelioration of a

painful or disabling condition of the foot; and

(2) "Foot orthosis" includes prosthetic toe fillers or orthoses

for use below the ankle.

(b) This chapter does not apply to a certified pedorthist.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.305. EXEMPTION FOR PHARMACISTS. A pharmacist licensed

by the Texas State Board of Pharmacy or a person who is working

under the direct supervision of a pharmacist may practice

orthotics. This chapter does not preclude a pharmacist from being

reimbursed by a state-funded program for providing orthotic

services.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER H. PROHIBITED PRACTICES, DISCIPLINARY PROCEDURES, AND

PENALTIES

Sec. 605.351. USE OF TITLE. A person or an employee, agent, or

representative of the person may not use in connection with the

person's name or business activities the terms or a combination

of the terms or letters described in Section 605.301(2), indicate

orally or in writing, directly or by implication, that an

orthotic or prosthetic service is provided or supplied, or extend

or provide orthotic or prosthetic services unless the person is

an orthotist or prosthetist or an assistant to an orthotist or

prosthetist licensed under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.352. VIOLATION OF SECTION 102.001. A person licensed

under this chapter is considered to have violated this chapter if

the person violates Section 102.001.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.827, eff.

Sept. 1, 2001.

Sec. 605.353. DISCIPLINARY ACTIONS. (a) After notice and

opportunity for a hearing, the board may revoke, suspend, or

refuse to renew a license issued under this chapter on a finding

that:

(1) the license was obtained by fraud, misrepresentation, or

concealment of a material fact;

(2) the person engaged in fraud or deceit in connection with

services provided by the person;

(3) the person engaged in unprofessional or unethical conduct;

(4) the person engaged in gross negligence or malpractice; or

(5) the person violated this chapter or a rule adopted under

this chapter.

(b) The board may reinstate a license revoked under Subsection

(a) after the first anniversary of the date of the revocation on

terms the board determines to be necessary.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.3535. EMERGENCY SUSPENSION. (a) The board or a

three-member committee of board members designated by the board

shall temporarily suspend the license of a license holder if the

board or committee determines from the evidence or information

presented to it that continued practice by the license holder

would constitute a continuing and imminent threat to the public

welfare.

(b) A license may be suspended under this section without notice

or hearing on the complaint if:

(1) action is taken to initiate proceedings for a hearing before

the State Office of Administrative Hearings simultaneously with

the temporary suspension; and

(2) a hearing is held as soon as practicable under this chapter

and Chapter 2001, Government Code.

(c) The State Office of Administrative Hearings shall hold a

preliminary hearing not later than the 14th day after the date of

the temporary suspension to determine if there is probable cause

to believe that a continuing and imminent threat to the public

welfare still exists. A final hearing on the matter shall be held

not later than the 61st day after the date of the temporary

suspension.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 20, eff. Sept. 1,

2003.

Sec. 605.354. CIVIL PENALTY. (a) A person who violates this

chapter is subject to a civil penalty of $200 for the first

violation and $500 for each subsequent violation.

(b) Each day a violation of Section 605.351 continues is a

separate violation for the purpose of this section.

(c) The attorney general shall bring an action in the name of

the state at the board's request to collect a civil penalty under

this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.355. ASSISTANCE IN PROSECUTION. The board shall assist

legal authorities in the prosecution of any person violating this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 605.356. CRIMINAL PENALTY. (a) A person required to hold

a license under this chapter commits an offense if the person

knowingly practices, attempts to practice, or offers to practice

orthotics or prosthetics without holding a license issued under

this chapter.

(b) An offense under Subsection (a) is a Class A misdemeanor.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 21, eff. Sept. 1,

2003.

SUBCHAPTER I. ADMINISTRATIVE PENALTY

Sec. 605.401. IMPOSITION OF ADMINISTRATIVE PENALTY. The board

may impose an administrative penalty on a person licensed under

this chapter who violates this chapter or a rule or order adopted

under this chapter.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 22, eff. Sept. 1,

2003.

Sec. 605.402. AMOUNT OF ADMINISTRATIVE PENALTY. (a) The amount

of the administrative penalty may not be less than $50 or more

than $5,000 for each violation. Each day a violation continues or

occurs is a separate violation for the purpose of imposing a

penalty.

(b) The amount shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the economic harm caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 22, eff. Sept. 1,

2003.

Sec. 605.403. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a)

If the commissioner or the commissioner's designee determines

that a violation occurred, the commissioner or the designee may

issue to the board a report stating:

(1) the facts on which the determination is based; and

(2) the commissioner's or the designee's recommendation on the

imposition of an administrative penalty, including a

recommendation on the amount of the penalty.

(b) Within 14 days after the date the report is issued, the

commissioner or the commissioner's designee shall give written

notice of the report to the person. The notice must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended administrative penalty;

and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 22, eff. Sept. 1,

2003.

Sec. 605.404. PENALTY TO BE PAID OR HEARING REQUESTED. (a)

Within 10 days after the date the person receives the notice, the

person in writing may:

(1) accept the determination and recommended administrative

penalty of the commissioner or the commissioner's designee; or

(2) make a request for a hearing on the occurrence of the

violation, the amount of the penalty, or both.

(b) If the person accepts the determination and recommended

penalty of the commissioner or the commissioner's designee, the

board by order shall approve the determination and impose the

recommended penalty.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 22, eff. Sept. 1,

2003.

Sec. 605.405. HEARING. (a) If the person requests a hearing or

fails to respond in a timely manner to the notice, the

commissioner or the commissioner's designee shall set a hearing

and give written notice of the hearing to the person.

(b) An administrative law judge of the State Office of

Administrative Hearings shall hold the hearing.

(c) The administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the board a proposal for

a decision about the occurrence of the violation and the amount

of a proposed administrative penalty.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 22, eff. Sept. 1,

2003.

Sec. 605.406. DECISION BY BOARD. (a) Based on the findings of

fact, conclusions of law, and proposal for decision, the board by

order may determine that:

(1) a violation occurred and impose an administrative penalty;

or

(2) a violation did not occur.

(b) The notice of the board's order given to the person must

include a statement of the right of the person to judicial review

of the order.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 22, eff. Sept. 1,

2003.

Sec. 605.407. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Within 30 days after the date the board's order becomes final,

the person shall:

(1) pay the administrative penalty; or

(2) file a petition for judicial review contesting the

occurrence of the violation, the amount of the penalty, or both.

(b) Within the 30-day period prescribed by Subsection (a), a

person who files a petition for judicial review may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving the court a supersedeas bond approved by the court

that:

(i) is for the amount of the penalty; and

(ii) is effective until all judicial review of the board's order

is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the commissioner or the

commissioner's designee by certified mail.

(c) If the commissioner or the commissioner's designee receives

a copy of an affidavit under Subsection (b)(2), the commissioner

or the designee may file with the court, within five days after

the date the copy is received, a contest to the affidavit.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay the enforcement

of the penalty on finding that the alleged facts are true. The

person who files an affidavit has the burden of proving that the

person is financially unable to pay the penalty and to give a

supersedeas bond.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 22, eff. Sept. 1,

2003.

Sec. 605.408. COLLECTION OF PENALTY. (a) If the person does

not pay the administrative penalty and the enforcement of the

penalty is not stayed, the penalty may be collected.

(b) The attorney general may sue to collect the penalty.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 22, eff. Sept. 1,

2003.

Sec. 605.409. DETERMINATION BY COURT. (a) If the court

sustains the determination that a violation occurred, the court

may uphold or reduce the amount of the administrative penalty and

order the person to pay the full or reduced amount of the

penalty.

(b) If the court does not sustain the finding that a violation

occurred, the court shall order that a penalty is not owed.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 22, eff. Sept. 1,

2003.

Sec. 605.410. REMITTANCE OF PENALTY AND INTEREST. (a) If the

person paid the administrative penalty and if the amount of the

penalty is reduced or the penalty is not upheld by the court, the

court shall order, when the court's judgment becomes final, that

the appropriate amount plus accrued interest be remitted to the

person.

(b) The interest accrues at the rate charged on loans to

depository institutions by the New York Federal Reserve Bank.

(c) The interest shall be paid for the period beginning on the

date the penalty is paid and ending on the date the penalty is

remitted.

(d) If the person gave a supersedeas bond and the penalty is not

upheld by the court, the court shall order, when the court's

judgment becomes final, the release of the bond.

(e) If the person gave a supersedeas bond and the amount of the

penalty is reduced, the court shall order the release of the bond

after the person pays the reduced amount.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 22, eff. Sept. 1,

2003.

Sec. 605.411. ADMINISTRATIVE PROCEDURE. A proceeding under this

subchapter is a contested case under Chapter 2001, Government

Code.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 22, eff. Sept. 1,

2003.



CHAPTER 651. CEMETERY AND CREMATORY SERVICES, FUNERAL DIRECTING, AND EMBALMING

OCCUPATIONS CODETITLE 3. HEALTH PROFESSIONSSUBTITLE L. CEMETERY AND CREMATORY SERVICES, FUNERAL DIRECTING, AND EMBALMINGCHAPTER 651. CEMETERY AND CREMATORY SERVICES, FUNERAL DIRECTING, AND EMBALMINGSUBCHAPTER A. GENERAL PROVISIONSSec. 651.001. DEFINITIONS. In this chapter:(1) "Cemetery" means a place that is used or intended to be used for interment, and includes a graveyard, burial park, or mausoleum.(2) "Commission" means the Texas Funeral Service Commission.(3) "Crematory" means a structure containing a furnace used or intended to be used for the cremation of human remains.(4) "Embalmer" means a person licensed under this chapter who for compensation, wholly or partly, disinfects or preserves a dead human body by:(A) using chemical substances, fluids, or gases, including by introducing those substances, fluids, or gases into the body by:(i) vascular or hypodermic injection; or(ii) direct application into the organs or cavities; or(B) another method intended to disinfect or preserve a dead human body or to restore body tissues and structures.(5) "First call" means the beginning of the relationship and duty of a funeral director to take charge of a dead human body and have the body prepared for burial or disposition by embalming, cremation, or another method. The term does not include an ambulance call if the person dispatching the ambulance does not know whether a dead human body is to be picked up.(6) "Funeral director" means a person licensed under this chapter who engages in for compensation, or represents to the public as being engaged in for compensation, the preparation, other than by embalming, of a dead human body for burial or other disposition.(7) "Funeral directing" means acts associated with or arranging for the disposition of a dead human body, performed by a person for compensation, from the time of first call until:(A) inurnment, interment, or entombment services are complete; or(B) the body is permanently transported out of this state.(8) "Funeral establishment" means:(A) a place of business used in the care and preparation for burial or transportation of a dead human body; or(B) any other place in which a person engages in, or represents the person to be engaged in, the business of embalming or funeral directing.(9) "Funeral merchandise" means merchandise sold primarily for use in:(A) a funeral ceremony;(B) embalming; or(C) the care and preparation of a dead human body for burial, cremation, or other disposition.(10) "Funeral service" means a service performed incident to a funeral ceremony or for the care and preparation of a dead human body for burial, cremation, or other disposition. The term includes embalming.(11) "Mortuary science" means the scientific, professional, and practical aspects, with consideration given to accepted practices, of the care, preparation for burial, or transportation of a dead human body. The term includes the preservation and sanitation of a dead human body and restorative art.(12) "Outer enclosure" means an enclosure or container placed in a grave above or around the casket. The term includes a burial vault, grave box, or grave liner.(12-a) "Perpetual care cemetery" means a cemetery regulated under Chapter 712, Health and Safety Code.(13) "Prospective customer" means a consumer who enters a funeral establishment and inquires about a funeral service, cremation, or merchandise.(14) "Provisional license holder" means a person who:(A) is engaged in learning the practice of funeral directing or embalming under the instruction, direction, and personal supervision of a funeral director or embalmer; and(B) holds a provisional license issued by the commission under this chapter.(15) "Purchase agreement" means a written statement that itemizes the cost of funeral services or merchandise selected by a customer from the retail price list.(16) "Solicitation" means a direct or indirect contact by a funeral director, embalmer, or employee, agent, or representative of a licensed funeral establishment or any other entity with a person near death or the family of, next of kin of, or person responsible for making funeral arrangements for a person who is deceased or near death, if the contact is not initiated by the person near death or the family, next of kin, or person responsible for making funeral arrangements and the contact is to secure the right to provide funeral services or merchandise or occurs in a situation that might influence the contacted person to choose a particular funeral establishment. The term does not include:(A) except in the case of contact with a person near death or the person responsible for making funeral arrangements for a person near death, an attempt to secure funeral business under a permit issued under Chapter 154, Finance Code; or(B) any method of advertising by publication or broadcasting.(17) "Unit pricing" means a method of pricing that offers a discount to a purchaser who buys various funeral services and merchandise as a package.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 682, Sec. 1.03, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 562, Sec. 1, eff. Sept. 1, 2003.

Sec. 651.002. APPLICATION OF SUNSET ACT. The Texas Funeral Service Commission is subject to Chapter 325, Government Code (Texas Sunset Act). Unless continued in existence as provided by that chapter, the commission is abolished and this chapter expires September 1, 2015.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 682, Sec. 1.04, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 562, Sec. 2, eff. Sept. 1, 2003.

Sec. 651.003. CONSTRUCTION WITH OTHER LAW. (a) This chapter does not affect the authority of the Texas Department of Banking to enforce Chapter 154, Finance Code, or to regulate perpetual care cemeteries.(b) The authority of the commission under Chapter 154, Finance Code, is limited to:(1) imposing an administrative penalty;(2) issuing a reprimand; or(3) suspending, revoking, or probating a license issued by the commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 562, Sec. 3, eff. Sept. 1, 2003.

Sec. 651.004. REGULATION OF CEMETERY AND CREMATORY SERVICES. (a) The commission shall regulate cemetery and crematory services as provided by this chapter and Chapter 716, Health and Safety Code.(b) The commission may not regulate cemetery or crematory services that occur after burial or inurnment unless the services relate to the care and treatment of the remains in an urn, casket, or outer enclosure.

Added by Acts 2003, 78th Leg., ch. 562, Sec. 4, eff. Sept. 1, 2003.

SUBCHAPTER B. TEXAS FUNERAL SERVICE COMMISSIONSec. 651.051. COMMISSION MEMBERSHIP. (a) The Texas Funeral Service Commission consists of seven members appointed by the governor, with the advice and consent of the senate as follows:(1) two members who are licensed as both an embalmer and a funeral director for at least the five years preceding appointment to the commission;(2) one member who is a registered cemetery owner or operator; and(3) four members who represent the public and who:(A) are not regulated under this chapter; and(B) have consistently shown an interest in supporting consumer protection.(b) Appointments to the commission shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointee.(c) Each member of the commission must be a United States citizen.(d) Before entering on the duties of office, each commissioner shall take and subscribe to the oath of office prescribed for other state officials. The oath shall be filed in the office of the secretary of state after having been administered under proper authority.(e) Each person appointed to the commission shall be furnished with a certificate of appointment by the governor that evidences that the person took the official oath of office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 682, Sec. 1.05, eff. Sept. 1, 2001.

Sec. 651.0511. TRAINING. (a) A person who is appointed to and qualifies for office as a member of the commission may not vote, deliberate, or be counted as a member in attendance at a meeting of the commission until the person completes a training program that complies with this section.(b) The training program must provide the person with information regarding:(1) this chapter;(2) the programs operated by the commission;(3) the role and functions of the commission;(4) the rules of the commission, with an emphasis on the rules that relate to disciplinary and investigatory authority;(5) the current budget for the commission;(6) the results of the most recent formal audit of the commission;(7) the requirements of:(A) the open meetings law, Chapter 551, Government Code;(B) the public information law, Chapter 552, Government Code;(C) the administrative procedure law, Chapter 2001, Government Code; and(D) other laws relating to public officials, including conflict-of-interest laws; and(8) any applicable ethics policies adopted by the commission or the Texas Ethics Commission.(c) A person appointed to the commission is entitled to reimbursement, as provided by the General Appropriations Act, for the travel expenses incurred in attending the training program regardless of whether the attendance at the program occurs before or after the person qualifies for office.

Added by Acts 2001, 77th Leg., ch. 682, Sec. 1.06, eff. Sept. 1, 2001.

Sec. 651.052. ELIGIBILITY OF PUBLIC MEMBERS. (a) A person may not be a public member of the commission if the person or the person's spouse:(1) is registered, certified, or licensed by a regulatory agency in the funeral service industry;(2) is employed by or participates in the management of a business entity or other organization regulated by or receiving money from the commission;(3) owns or controls, directly or indirectly, more than a 10 percent interest in a business entity or other organization regulated by or receiving money from the commission; or(4) uses or receives a substantial amount of tangible goods, services, or money from the commission, other than compensation or reimbursement authorized by law for commission membership, attendance, or expenses.(b) A public member of the commission may not, except as a consumer:(1) have a financial interest in a funeral establishment; or(2) be related to a person within the second degree by affinity or third degree by consanguinity, as determined under Subchapter B, Chapter 573, Government Code, who has a financial interest in a funeral establishment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 682, Sec. 1.07, eff. Sept. 1, 2001.

Sec. 651.053. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In this section, "Texas trade association" means a cooperative and voluntarily joined association of business or professional competitors in this state designed to assist its members and its industry or profession in dealing with mutual business or professional problems and in promoting their common interest.(b) A person may not be a member of the commission and may not be a commission employee employed in a "bona fide executive, administrative, or professional capacity," as that phrase is used for purposes of establishing an exemption to the overtime provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.), and its subsequent amendments, if:(1) the person is an officer, employee, or paid consultant of a Texas trade association in the funeral service industry; or(2) the person's spouse is an officer, manager, or paid consultant of a Texas trade association in the funeral service industry.(c) A person may not be a member of the commission or act as the general counsel if the person is required to register as a lobbyist under Chapter 305, Government Code, because of the person's activities for compensation on behalf of a profession related to the operation of the commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 682, Sec. 1.08, eff. Sept. 1, 2001.

Sec. 651.054. TERMS; VACANCY. (a) Members of the commission serve staggered six-year terms, with the terms of one-third of the members expiring in each odd-numbered year. A member may not be appointed for more than one full term, except that a member appointed to fill an unexpired term with less than three years remaining in the unexpired term may be reappointed to the commission for one full term.(b) The governor shall appoint a person to fill a vacancy on the commission to serve for the remainder of the unexpired term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.374(a), eff. Sept. 1, 2001.

Sec. 651.055. GROUNDS FOR REMOVAL. (a) The governor shall remove from the commission a commissioner whose license to practice funeral directing or embalming has been revoked or suspended.(b) The governor may remove a commissioner for neglect of duty, incompetence, or fraudulent or dishonest conduct.(c) It is a ground for removal from the commission that a member:(1) does not have at the time of appointment the qualifications required by Sections 651.051(a) and (c) and 651.052(a);(2) does not maintain during service on the commission the qualifications required by Sections 651.051(a) and (c) and 651.052(a);(3) violates a prohibition established by Sections 651.053(a)-(e) or 651.506(h);(4) cannot because of illness or disability discharge the member's duties for a substantial part of the term for which the member is appointed; or(5) is absent for more than half of the regularly scheduled commission meetings that the member is eligible to attend during a calendar year unless the absence is excused by majority vote of the commission.(d) The validity of an action of the commission is not affected by the fact that it is taken when a ground for removal of a commission member exists.(e) If the executive director has knowledge that a potential ground for removal exists, the executive director shall notify the presiding officer of the commission of the ground. The presiding officer shall then notify the governor that a potential ground for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.056. REIMBURSEMENT; PER DIEM. (a) A commissioner shall be reimbursed for necessary travel expenses incurred in performing the business of the commission.(b) In addition to reimbursement under Subsection (a), a commissioner shall receive a per diem allowance for each day spent by the commissioner on business of the commission not to exceed 60 days in any calendar year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.057. OFFICERS. (a) The governor shall designate one member of the commission as the presiding officer of the commission to serve in that capacity for three years. In designating presiding officers, the governor shall alternate between public and nonpublic members.(b) After 30 days' written notice is given to the commissioners, the commission shall elect from its public members an assistant presiding officer. The assistant presiding officer serves in that capacity for one year.(c) The presiding officer shall preside at all meetings of the commission, unless otherwise ordered, and shall exercise all duties and performances incident to the office of presiding officer. In the absence of the presiding officer, the assistant presiding officer shall preside.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.375(a), eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 562, Sec. 5, eff. Sept. 1, 2003.

Sec. 651.058. OFFICE LOCATION. The commission's offices are located in Austin, Texas.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.059. MEETINGS; NOTICE. (a) The commission shall meet in regular session in Austin at least once each calendar quarter to transact business.(b) The commission may hold a special meeting or hearing on the call of the presiding officer, assistant presiding officer, or three members. The person calling the special meeting or hearing shall determine the time and place of the meeting or hearing.(c) Notice of the time, place, and purpose of a regular meeting of the commission must be filed with the Texas Register at least seven days before the date of the meeting. All meetings, including meetings of the committees of the members, are open and public.(d) The commission's duties under Chapter 551, Government Code, include the requirement under Sections 551.021 and 551.022 of that code to prepare and maintain the minutes of each open meeting.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.376(a), eff. Sept. 1, 2001.

Sec. 651.060. LEGAL REPRESENTATION. (a) The attorney general shall designate at least one employee of the attorney general's office to advise the commission and to represent the commission in legal proceedings.(b) The commission may not employ legal counsel except as provided by Section 402.0212, Government Code.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.377(a), eff. Sept. 1, 2001.

SUBCHAPTER C. EXECUTIVE DIRECTOR AND PERSONNELSec. 651.101. EXECUTIVE DIRECTOR; BOND. (a) The commission shall employ and supervise an executive director to manage the administrative affairs of the commission under this chapter. The commission shall determine the terms and conditions of the executive director's employment and set the executive director's salary at an amount not to exceed the maximum salary for the position as set in the General Appropriations Act. In the absence of an executive director, the commission may appoint an acting executive director.(b) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(38).(c) The commission may delegate the commissioners' duties to the executive director.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.377(b), eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 285, Sec. 31(38), eff. Sept. 1, 2003.

Sec. 651.102. PERSONNEL. The commission may employ inspectors and clerical and technical assistants as the commission determines to be necessary to administer this chapter. The commission shall determine the terms and expenses of its employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.377(c), eff. Sept. 1, 2001.

Sec. 651.103. INVESTIGATORS. The commission shall employ one or more persons to investigate complaints received by the commission, including consumer interest complaints.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.378(a), eff. Sept. 1, 2001.

Sec. 651.104. DIVISION OF RESPONSIBILITIES. The commission shall develop and implement policies that clearly separate the policy-making responsibilities of the commission and the management responsibilities of the executive director and staff of the commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 682, Sec. 1.09, eff. Sept. 1, 2001.

Sec. 651.105. QUALIFICATIONS AND STANDARDS OF CONDUCT INFORMATION. The commission shall provide to its members and employees, as often as necessary, information regarding their:(1) qualifications for office or employment under this chapter; and(2) responsibilities under applicable laws relating to the standards of conduct for state officers or employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.106. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS. (a) The executive director or the executive director's designee shall develop an intra-agency career ladder program. The program must require intra-agency posting of all nonentry-level positions concurrently with any public posting.(b) The executive director or the executive director's designee shall develop a system of annual performance evaluations. All merit pay for commission employees must be based on the system established under this subsection.(c) The programs required under Subsections (a) and (b) must cover an annual period, be updated at least annually, and be filed with the governor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.379(a), eff. Sept. 1, 2001.

Sec. 651.107. EQUAL EMPLOYMENT OPPORTUNITY POLICY; REPORT. (a) The executive director or the executive director's designee shall prepare and maintain a written policy statement that implements a program of equal employment opportunity to ensure that all personnel decisions are made without regard to race, color, disability, sex, religion, age, or national origin.(b) The policy statement must include:(1) personnel policies, including policies relating to recruitment, evaluation, selection, training, and promotion of personnel, that show the intent of the commission to avoid the unlawful employment practices described by Chapter 21, Labor Code; and(2) an analysis of the extent to which the composition of the commission's personnel is in accordance with federal and state law and a description of reasonable methods to achieve compliance with federal and state law.(c) The policy statement must:(1) be updated at least annually;(2) be reviewed by the state Commission on Human Rights for compliance with Subsection (b)(1); and(3) be filed with the governor's office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 682, Sec. 1.10, eff. Sept. 1, 2001.

SUBCHAPTER D. COMMISSION POWERS AND DUTIESSec. 651.151. GENERAL POWERS AND DUTIES. (a) The commission shall establish proficiency, professionalism, ethics, and qualification standards for individuals issued a license under this chapter.(b) The commission shall examine each applicant for a funeral director's license, embalmer's license, or provisional license and shall issue the appropriate license to a person who meets the licensing requirements.(c) The commission may appoint a committee from its members to consider and make a recommendation on a matter referred to the committee by the commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 562, Sec. 6, eff. Sept. 1, 2003.

Sec. 651.152. RULES; PROCEDURES; FORMS. The commission shall adopt rules, establish procedures, and prescribe forms necessary to administer and enforce this chapter and Chapters 714 and 715, Health and Safety Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 562, Sec. 7, eff. Sept. 1, 2003.

Sec. 651.1525. EARLY PARTICIPATION IN RULEMAKING PROCESS; GUIDELINES. (a) Before publishing a proposed rule for public comment, the commission shall seek advice and opinions from persons who will be most affected by the rule. At a minimum, those persons must include consumer groups and trade associations that represent persons from each group regulated by the commission, including funeral directors and cemetery and crematory operators.(b) The commission shall develop guidelines to implement this section. The guidelines must establish a method to determine who will be most affected by a proposed rule.

Added by Acts 2003, 78th Leg., ch. 562, Sec. 8, eff. Sept. 1, 2003.

Sec. 651.153. RULES RESTRICTING ADVERTISING OR COMPETITIVE BIDDING. (a) The commission may not adopt rules restricting advertising or competitive bidding by a person regulated by the commission except to prohibit false, misleading, or deceptive practices by the person.(b) The commission may not include in its rules to prohibit false, misleading, or deceptive practices by a person regulated by the commission a rule that:(1) restricts the use of any medium for advertising;(2) restricts the person's personal appearance or use of the person's voice in an advertisement;(3) relates to the size or duration of an advertisement by the person; or(4) restricts the person's advertisement under a trade name.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.154. FEES. (a) The commission shall set the following fees in amounts reasonable and necessary to administer this chapter:(1) the funeral director's and embalmer's application fee, license fee, duplicate license fee, and reciprocal license fee; and(2) the cemetery, crematory, or funeral establishment license fee, renewal fee, and late renewal penalty.(b) The commission shall set the provisional license fee, examination fee, renewal fee, and late renewal penalty in amounts reasonable and necessary to administer the provisional license program.(c) The commission may not charge a fee to a perpetual care cemetery, including a fee for issuing or renewing a license issued under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 562, Sec. 9, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 263, Sec. 19, eff. September 1, 2009.

Sec. 651.155. FEE EXEMPTION FOR MILITARY SERVICE. (a) On presentation to the commission of evidence as prescribed by the commission, a license holder or provisional license holder actively engaged in the military service of the United States is exempt from the payment of license fees for the duration of the holder's military service or from the amount of fees and for the time the commission considers advisable.(b) The commission may not consider the period of military service in determining whether a funeral director's license or embalmer's license is revoked, suspended, or lapsed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.156. SUBPOENA. (a) The commission may issue a subpoena or subpoena duces tecum.(b) The subpoena or subpoena duces tecum must be served by personal service or certified mail, return receipt requested.(c) The commission by rule shall establish standards that enable the executive director to issue subpoenas and subpoenas duces tecum in connection with a complaint under investigation by the commission.(d) A subpoena or subpoena duces tecum issued under this section is not effective unless it is issued in compliance with:(1) state and federal law; and(2) commission rules adopted under Subsection (c).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.380(a), eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 263, Sec. 20, eff. September 1, 2009.

Sec. 651.157. INSPECTION OF CEMETERY, CREMATORY, OR FUNERAL ESTABLISHMENT. (a) Except as provided by Subsection (b), a licensed cemetery, crematory, or funeral establishment shall be inspected at least once every two years by an agent of the commission or by an agent of the state or a political subdivision authorized by the commission to make inspections on its behalf.(b) If the commission finds a violation of this chapter or of Chapter 193, 361, 711, 714, 715, or 716, Health and Safety Code, the commission shall inspect the cemetery, crematory, or funeral establishment annually until the commission determines that the establishment is free of violations.(c) A report of each inspection made under this section shall be filed with the commission.(d) The commission by rule shall establish:(1) procedures for the inspection of a cemetery, crematory, or funeral establishment required by this section; and(2) criteria, including consideration of the establishment's inspection and complaint history, regarding when the commission should inspect an establishment based on the risk of a violation at an establishment.(e) A premises on which funeral directing, interment, cremation, or embalming is practiced shall be open at all times to inspection for any violation of this chapter or of Chapter 193, 361, or 716, Health and Safety Code, by:(1) an agent of the commission;(2) an authorized agent of the state; or(3) an authorized agent of the county or municipality in which the premises is located.(f) Before a commission agent inspects a cemetery, crematory, or funeral establishment, the agent shall review the inspection reports filed with the commission on the establishment. During the inspection, the agent shall determine whether previously identified problems have been corrected and whether a pattern of violations exists. The commission shall consider the information from the inspection reports in determining whether a penalty should be imposed against an establishment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 682, Sec. 1.11, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 562, Sec. 10, eff. Sept. 1, 2003.

Sec. 651.1571. INSPECTION REQUIREMENTS FOR CERTAIN CEMETERIES; EXCEPTION FOR PERPETUAL CARE CEMETERIES. (a) This section and Section 651.157 do not apply to perpetual care cemeteries.(b) Except as provided by Section 651.157(b):(1) a cemetery may not be inspected unless:(A) an interment has occurred in the cemetery within the two years preceding the inspection; or(B) the commission has received a complaint about the cemetery; and(2) the commission shall give lower priority to an inspection of a cemetery than to an inspection of a crematory or funeral establishment.

Added by Acts 2003, 78th Leg., ch. 562, Sec. 11, eff. Sept. 1, 2003.

Sec. 651.158. INSPECTION OF CERTAIN FACILITIES. (a) The commission may require a funeral establishment that has solid waste disposal and sanitation facilities that have not been inspected by the Texas Department of Health to obtain inspection of those facilities by an entity other than the Texas Department of Health.(b) The commission by rule shall establish procedures for an inspection required under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.159. MEMORANDUM OF UNDERSTANDING: PREPAID FUNERAL SERVICES. (a) The commission, the Texas Department of Insurance, and the Texas Department of Banking shall adopt a joint memorandum of understanding relating to prepaid funeral services and transactions. The memorandum must:(1) outline the responsibilities of each agency in regulating prepaid funeral services and transactions;(2) establish procedures to be used by each agency in:(A) referring a complaint to one of the other agencies;(B) investigating a complaint; and(C) notifying the other agencies of a complaint or a complaint investigation;(3) specify:(A) an action the agencies regard as a deceptive trade practice; and(B) the information the agencies provide consumers and when that information is to be provided; and(4) set the administrative penalty each agency imposes for a violation.(b) Not later than the last month of each state fiscal year, the commission and the other agencies shall review and update the memorandum of understanding.(c) Each agency by rule shall adopt the memorandum of understanding and any revision to the memorandum.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.160. MEMORANDUM OF UNDERSTANDING: FUNERAL ESTABLISHMENT REQUIREMENTS. (a) The commission and the Texas Department of Health shall adopt a joint memorandum of understanding that:(1) outlines the responsibilities of each agency in enforcing requirements under Chapters 193 and 361, Health and Safety Code, that affect funeral establishments;(2) establishes procedures by which each agency:(A) may refer a complaint to the other; and(B) will notify the other of a violation by a funeral establishment of Chapter 193 or 361, Health and Safety Code; and(3) coordinates inspection and enforcement efforts by both agencies for measures that a funeral establishment is required to implement under Chapters 193 and 361, Health and Safety Code.(b) Not later than the last month of each state fiscal year, the commission and the Texas Department of Health shall review and update the memorandum of understanding.(c) Each agency by rule shall adopt the memorandum of understanding and any revision to the memorandum.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.161. REGISTER. (a) The commission shall file annually with the governor a list of the names of all funeral directors, embalmers, and licensed funeral establishments.(b) A certified copy of the list is admissible as evidence in all courts.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.381(a), eff. Sept. 1, 2001.

Sec. 651.162. ANNUAL REPORTS. (a) The commission shall file annually with the governor and the presiding officer of each house of the legislature a complete and detailed written report accounting for all funds received and disbursed by the commission during the preceding fiscal year. The annual report must be in the form and reported in the time provided by the General Appropriations Act.(b) The commission shall file annually with the governor a written description of the activities of the commission during the preceding fiscal year.(c) The commission shall file annually with the governor a report on the commission's compliance with Sections 651.104, 651.105, and 651.204(b).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.382(a), eff. Sept. 1, 2001.

Sec. 651.163. REQUEST FOR ATTORNEY GENERAL'S OPINION. A request for an opinion under Subchapter C, Chapter 402, Government Code, must be approved by the commissioners.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.383(a), eff. Sept. 1, 2001.

Sec. 651.164. LICENSE EXPIRATION. The commission by rule may adopt a system under which licenses expire on various dates during the year. For the year in which the license expiration date is changed, the commission shall prorate license fees on a monthly basis so that each license holder pays only that portion of the license fee that is allocable to the number of months during which the license is valid. On renewal of the license on the new expiration date, the total license renewal fee is payable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Renumbered from Sec. 651.262 and amended by Acts 2001, 77th Leg., ch. 682, Sec. 1.17, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 562, Sec. 12, eff. Sept. 1, 2003.

Sec. 651.165. RENEWAL OR REINSTATEMENT OF LICENSE. (a) A person who is otherwise eligible to renew a license may renew an unexpired license by paying the required renewal fee to the commission before the expiration date of the license. A person whose license has expired may not engage in activities that require a license until the license has been renewed.(b) A person whose license has been expired for 90 days or less may renew the license by paying to the commission a renewal fee that is equal to 1-1/2 times the normally required renewal fee.(c) A person whose license has been expired for more than 90 days but less than one year may renew the license by paying to the commission a renewal fee that is equal to two times the normally required renewal fee.(d) A person whose license has been expired for one year or more may renew the license by:(1) retaking and passing the applicable examination;(2) paying any applicable fees, including a renewal fee that is equal to two times the normally required renewal fee; and(3) completing any continuing education required under Section 651.266. (e) A person who was licensed in this state, moved to another state, and is currently licensed and has been in practice in the other state for the two years preceding the date of application may obtain a new license without reexamination. The person must pay to the commission a fee that is equal to two times the normally required renewal fee for the license.(f) At least 30 days before the expiration of a person's license, the commission shall send written notice of the impending license expiration to the person at the person's last known address according to the records of the commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Renumbered from Sec. 651.263 and amended by Acts 2001, 77th Leg., ch. 682, Sec. 1.18, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 263, Sec. 21, eff. September 1, 2009.

Sec. 651.1655. REINSTATEMENT OF SUSPENDED LICENSE. A person whose license has been suspended may renew the license by paying to the commission a renewal fee that is equal to two times the normally required renewal fee in addition to any penalty assessed by the commission.

Added by Acts 2009, 81st Leg., R.S., Ch. 263, Sec. 22, eff. September 1, 2009.

Sec. 651.166. USE OF TECHNOLOGY. The commission shall develop and implement a policy requiring the executive director and commission employees to research and propose appropriate technological solutions to improve the commission's ability to perform its functions. The technological solutions must:(1) ensure that the public is able to easily find information about the commission on the Internet;(2) ensure that persons who want to use the commission's services are able to:(A) interact with the commission through the Internet; and(B) access any service that can be provided effectively through the Internet; and(3) be cost-effective and developed through the commission's planning processes.

Added by Acts 2003, 78th Leg., ch. 562, Sec. 13, eff. Sept. 1, 2003.

Sec. 651.167. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE RESOLUTION PROCEDURES. (a) The commission shall develop and implement a policy to encourage the use of:(1) negotiated rulemaking procedures under Chapter 2008, Government Code, for the adoption of commission rules; and(2) appropriate alternative dispute resolution procedures under Chapter 2009, Government Code, to assist in the resolution of internal and external disputes under the commission's jurisdiction.(b) The commission's procedures relating to alternative dispute resolution must conform, to the extent possible, to any model guidelines issued by the State Office of Administrative Hearings for the use of alternative dispute resolution by state agencies.(c) The commission shall designate a trained person to:(1) coordinate the implementation of the policy adopted under Subsection (a);(2) serve as a resource for any training needed to implement the procedures for negotiated rulemaking or alternative dispute resolution; and(3) collect data concerning the effectiveness of those procedures, as implemented by the commission.

Added by Acts 2003, 78th Leg., ch. 562, Sec. 13, eff. Sept. 1, 2003.

SUBCHAPTER E. PUBLIC INTEREST AND COMPLAINT INFORMATIONSec. 651.201. PUBLIC INTEREST INFORMATION. (a) The commission shall prepare a brochure with information of public interest:(1) explaining matters relating to funerals; and(2) describing:(A) the functions of the commission; and(B) the commission's procedures for filing and resolving a public complaint.(b) The commission shall:(1) provide each licensed funeral establishment with the number of brochures the commission considers appropriate; and(2) make the brochure available to the public and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.202. COMPLAINTS. (a) The commission by rule shall establish methods by which consumers and service recipients are notified of the name, mailing address, and telephone number of the commission for the purpose of directing complaints to the commission. The commission may provide for that notice:(1) on each license form, application, or written contract for services of a person regulated under this chapter;(2) on a sign prominently displayed in the place of business of each person regulated under this chapter; or(3) in a bill for service provided by a person regulated under this chapter.(b) The commission shall adopt rules concerning a complaint filed under this section. The rules adopted under this subsection must:(1) establish procedures regarding the receipt, investigation, and disposition of complaints;(2) allow for an informal hearing process;(3) establish a formal hearing process;(4) ensure that the person who filed the complaint has an opportunity to explain the allegations made in the complaint;(5) ensure that the license holder who is the subject of the complaint has an opportunity to be heard regarding the complaint; and(6) establish procedures by which a commission employee may dismiss a complaint, subject to approval by the executive director or the executive director's designee, if the investigation does not reveal a violation.(c) The commission shall investigate each complaint received by the commission relating to a funeral director, embalmer, provisional license holder, funeral establishment, or other person licensed or registered under this chapter.(d) The commission shall provide to the person filing the complaint and to each person who is a subject of the complaint a copy of the commission's policies and procedures relating to complaint investigation and resolution, including an explanation of the remedies that are available to the person under this chapter and information about other appropriate state or local agencies or officials with which the person may file a complaint.(e) The commission, at least quarterly until final disposition of the complaint, shall notify the person filing the complaint and each person who is a subject of the complaint of the status of the investigation unless the notice would jeopardize an undercover investigation.(f) The person who filed the complaint is entitled to attend any proceeding resulting from the complaint.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 682, Sec. 1.13, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 562, Sec. 14, eff. Sept. 1, 2003.

Sec. 651.203. RECORD OF COMPLAINTS. (a) The commission shall maintain a file on each written complaint filed with the commission. The file must include:(1) the subject matter of the complaint;(2) the date the complaint is received by the commission;(3) the name of the person who filed the complaint;(4) the name of each person contacted in relation to the complaint;(5) a summary of the results of the review or investigation of the complaint; and(6) an explanation of the reason the file was closed, if the commission closed the file without taking action other than to investigate the complaint.(b) Information in a file maintained under this section, other than information relating to a complaint that has not reached a final disposition, is public information.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 682, Sec. 1.14, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 14.378(b), eff. Sept. 1, 2001.

Sec. 651.204. PUBLIC PARTICIPATION. (a) The commission shall develop and implement policies that provide the public with a reasonable opportunity to appear before the commission and to speak on any issue under the commission's jurisdiction.(b) The commission shall prepare and maintain a written plan that describes how a person who does not speak English or who has a physical, mental, or developmental disability may be provided reasonable access to the commission's programs.(c) A member of the public is not required to provide notice to the commission before appearing and speaking before the commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.376(b), eff. Sept. 1, 2001.

SUBCHAPTER F. LICENSE REQUIREMENTS: FUNERAL DIRECTORS AND EMBALMERSSec. 651.251. LICENSE REQUIRED. (a) Funeral directing may be performed only by a funeral director or a provisional license holder or qualified mortuary student under the supervision and direction of a funeral director. A person may not engage or profess to be engaged in the business of funeral directing or hold the person out to the public as a funeral director unless the person is licensed as a funeral director.(b) Embalming may be performed only by an embalmer or a provisional license holder or qualified mortuary student under the supervision and direction of an embalmer. A person may not engage or profess to be engaged in the business of embalming or hold the person out to the public as an embalmer unless the person is licensed as an embalmer.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.252. LICENSE APPLICATION. (a) An applicant for a funeral director's license or an embalmer's license must submit a written license application to the commission and pay the application fee.(b) The commission may require an applicant to appear before at least one member of the commission for approval of the person's application. The approval is subject to review by the entire commission.(c) The commission shall keep a permanent, alphabetical record of each license application and the action taken on the application. The record must indicate the current status of each application and license issued.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.253. GENERAL LICENSE REQUIREMENTS. (a) To be eligible for a funeral director's license or an embalmer's license, an applicant must:(1) be at least 18 years of age;(2) have graduated from an accredited high school or passed an examination prescribed by the Texas Education Agency;(3) have graduated from an accredited school or college of mortuary science;(4) unless the applicant holds a reciprocal embalmer's license, have served as a provisional license holder for not less than one year under the personal supervision and instruction of a funeral director or embalmer, as applicable; and(5) have successfully completed the applicable written examination described by Section 651.255 or 651.256.(b) An applicant for a funeral director's license or an embalmer's license may not be considered for that license until the applicant:(1) completes all of the requirements of the provisional license program; and(2) attains a grade of at least 75 percent on the written examination given by the commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.254. LICENSE EXAMINATIONS; RESULTS. (a) The examinations for a funeral director's license and an embalmer's license shall be held at least annually. The examinations shall be given at the time and place designated by the commission. The commission shall give notice of the examinations.(b) Not later than the 30th day after the date a person takes a licensing examination under this chapter, the commission shall notify the person of the results of the examination.(c) If the examination is graded or reviewed by a testing service:(1) the commission shall notify the person of the results of the examination not later than the 14th day after the date the commission receives the results from the testing service; and(2) if notice of the examination results will be delayed for longer than 90 days after the examination date, the commission shall notify the person of the reason for the delay before the 90th day.(d) The commission may require a testing service to notify a person of the results of the person's examination.(e) If requested in writing by a person who fails a licensing examination administered under this chapter, the commission shall furnish the person with an analysis of the person's performance on the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 682, Sec. 1.15, eff. Sept. 1, 2001.

Sec. 651.255. EXAMINATIONS REQUIRED FOR FUNERAL DIRECTOR'S LICENSE. The commission shall administer or arrange for the administration of:(1) a written professionally prepared examination on:(A) the art and technique of funeral directing;(B) the signs of death;(C) the manner by which death may be determined;(D) sanitation and hygiene;(E) mortuary management and mortuary law;(F) business and professional ethics; and(G) other subjects that may be taught in a recognized school or college of mortuary science; and(2) a written examination developed by the commission or developed for the commission by contract on:(A) laws applicable to vital statistics pertaining to dead human bodies; and(B) local and state rules and laws relating to the preparation, transportation, care, and disposition of dead human bodies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.256. EXAMINATIONS REQUIRED FOR EMBALMER'S LICENSE. The commission shall administer or arrange for the administration of:(1) a written professionally prepared examination on:(A) the anatomy of the human body, including:(i) the cavities of the human body; and(ii) the arterial and venous system of the human body;(B) blood and discoloration;(C) bacteriology and hygiene;(D) pathology;(E) chemistry and embalming;(F) arterial and cavity embalming;(G) restorative art;(H) disinfecting;(I) embalming special cases;(J) contagious and infectious diseases;(K) mortuary management;(L) care, preservation, transportation, and disposition of dead human bodies;(M) sanitary science; and(N) other subjects that may be taught in a recognized school or college of mortuary science; and(2) a written examination developed by the commission or developed for the commission by contract on:(A) laws applicable to vital statistics pertaining to dead human bodies; and(B) local and state rules and laws relating to the care and disposition of dead human bodies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.257. FOREIGN STUDENTS; CERTIFICATE OF MERIT. (a) A citizen of a country other than the United States who has completed a full course of mortuary science at a commission-approved college in this state may take the commission examination in embalming, funeral directing, or both after:(1) applying to the commission; and(2) paying the examination fee required of other applicants.(b) The commission may award the applicant a certificate of merit if the applicant successfully makes the minimum grades required of other applicants. The certificate of merit does not authorize the holder of the certificate to practice embalming or funeral directing in this state unless the holder is otherwise licensed as an embalmer or funeral director under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.258. LICENSE ISSUANCE. On issuance of a funeral director's license or an embalmer's license under this chapter, a majority of the commission members shall sign the license. The license authorizes the license holder to practice embalming, funeral directing, or both.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.259. APPLICATION BY OUT-OF-STATE LICENSE HOLDER. (a) The commission shall waive any requirement for a funeral director's license or an embalmer's license for an applicant who holds a license issued by another state, country, or territory that has license requirements substantially equivalent to the requirements of this state and who meets the requirements of this section. The commission may waive any license requirement for an applicant who holds a license issued by another state that does not have license requirements substantially equivalent to those of this state and who meets the requirements of this section. The applicant shall pay a license fee in an amount set by the commission.(b) Any applicant for a license under this section shall file a sworn application that includes:(1) a statement that:(A) the applicant is the person to whom the license was issued;(B) no proceeding has been instituted against the applicant for the cancellation, suspension, or revocation of the license in the state, country, or territory that issued the license; and(C) no prosecution is pending against the applicant in a state or federal court for an offense that, under the laws of this state, is a felony, or is a misdemeanor related to the practice of embalming or funeral directing; and(2) an affidavit of a person described by Subsection (c) verifying that:(A) the accompanying license has not been canceled, suspended, or revoked; and(B) the statement of the qualifications made in the application for licensure in this state is correct.(c) The affidavit must be made by:(1) the presiding officer or secretary of the governmental entity that issued the license; or(2) a registration officer of the state, country, or territory that issued the license.(d) The applicant must affirm in the statement that the license under which the applicant practiced as a funeral director or embalmer in the state, country, or territory from which the applicant moved was, at the time the applicant left, in effect.(e) The commission shall conduct a criminal background check on each applicant. An applicant is not eligible for a license under this section if the applicant has, in the 10 years preceding the date of the application, been finally convicted of a misdemeanor involving moral turpitude or a felony.(f) An applicant for a license under this section must:(1) provide proof that:(A) the license is in good standing;(B) the applicant has practiced under the license for at least:(i) one year in the state that issued the license if that state has license requirements substantially equivalent to those of this state; or(ii) five years in the state that issued the license if that state does not have license requirements substantially equivalent to those of this state; and(C) the applicant has graduated from an accredited college of mortuary science; and(2) pass a written examination of not more than 50 questions on applicable state laws and commission rules.(g) The commission shall conduct the examination under Subsection (f)(2) at each regularly scheduled meeting of the commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.384(a), eff. Sept. 1, 2001.

Sec. 651.2595. PROVISIONAL LICENSE. (a) The commission may issue a provisional license to an applicant currently licensed in another jurisdiction who seeks a license in this state and who:(1) has been licensed in good standing as a funeral director or embalmer for at least two years in another jurisdiction, including a foreign country, that has licensing requirements substantially equivalent to the requirements of this chapter;(2) has passed a national or other examination recognized by the commission relating to the practice of funeral director or embalmer; and(3) is sponsored by a person licensed by the commission under this chapter with whom the provisional license holder will practice during the time the person holds a provisional license.(b) The commission may waive the requirement of Subsection (a)(3) for an applicant if the commission determines that compliance with that subsection would be a hardship to the applicant.(c) A provisional license is valid until the date the commission approves or denies the provisional license holder's application for a license. The commission shall issue a license under this chapter to the provisional license holder if:(1) the provisional license holder is eligible to be licensed under Section 651.259; or(2) the provisional license holder:(A) passes the part of the examination under Subsection (a) that relates to the applicant's knowledge and understanding of the laws and rules relating to the practice of funeral directing or embalming in this state;(B) meets the academic and experience requirements for a license under this chapter; and(C) satisfies any other licensing requirements under this chapter.(d) The commission shall approve or deny a provisional license holder's application for a license not later than the second anniversary of the date on which the provisional license is issued. The commission may extend the two-year period if the results of an examination have not been received by the commission before the end of that period.(e) The commission may establish a fee for provisional licenses in an amount reasonable and necessary to cover the cost of issuing the license.

Added by Acts 2001, 77th Leg., ch. 682, Sec. 1.16, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 562, Sec. 15, eff. Sept. 1, 2003.

Sec. 651.260. DUPLICATE LICENSE. (a) If a license issued under this chapter is lost or destroyed, the license holder may apply to the commission for a duplicate license.(b) The license holder must submit the application on a form prescribed by the commission and must submit with the application an affidavit verifying:(1) the loss or destruction of the license;(2) that the license holder is the person to whom the license was issued; and(3) any other information concerning the loss or destruction of the license the commission requires.(c) The commission shall issue a duplicate license after receipt of the information and payment of the fee set by the commission for the duplicate license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.261. POSTING OF LICENSE. A license holder shall conspicuously display the holder's license in each place of business at which the license holder practices.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 562, Sec. 16, eff. Sept. 1, 2003.

Sec. 651.264. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE PRACTITIONER. (a) The commission may renew without reexamination an expired license of a person who was licensed in this state, moved to another state, and is licensed and has been in practice in the other state for the two years before the person applied for a renewal license.(b) The person must pay to the commission a fee equal to the renewal fee for the license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.265. RENEWAL FOR CERTAIN RETIRED APPLICANTS; INACTIVE STATUS. (a) A license holder who is at least 65 years of age or who has a disability of 75 percent or greater at the time an application for renewal is submitted may apply for renewal of the license in the category of retired, inactive status, or the category of retired, active status.(b) On application, the commission may renew the license of a retired license holder who does not provide funeral or embalming services in the category of retired, inactive status. The commission may not charge a fee for the renewal of a license for retired, inactive status.(c) On application, the commission may renew in the category of retired, active status, the license of a retired license holder who participates in any manner, nominal or otherwise, in the provision of funeral or embalming services. The commission shall charge a fee equal to one-half of the amount of the license renewal fee charged other active license holders.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.266. CONTINUING EDUCATION. The commission by rule may require continuing education as a condition for license renewal except for a license holder described by Section 651.155 or an applicant for renewal described by Section 651.265. If the commission requires continuing education, the commission shall require completion of a minimum number of hours of ethics training as a required part of that education.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 682, Sec. 1.19, eff. Sept. 1, 2001.

Sec. 651.267. REISSUANCE OF REVOKED LICENSE. (a) On application, the commission may reissue a license issued under this subchapter to a person whose license has been revoked. An application to reissue a license may not be made before the third anniversary of the date of the revocation.(b) The application shall be made in the manner and form required by the commission.(c) A hearing to determine whether to reissue a license shall be held before the commission unless the commission requires the hearing to be held before a hearings officer.(d) A license that has been revoked may be reinstated only after the applicant:(1) retakes and passes the applicable examination;(2) pays a fee that is equal to two times the normally required renewal fee; and(3) satisfies any other commission requirements, including any continuing education requirements under Section 651.266.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 562, Sec. 17, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 263, Sec. 23, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 263, Sec. 24, eff. September 1, 2009.

SUBCHAPTER G. LICENSE REQUIREMENTS: PROVISIONAL LICENSE HOLDERSSec. 651.301. PROVISIONAL LICENSE REQUIRED. A person must obtain a provisional license before the person may engage in learning the practice of funeral directing or embalming under the instruction, direction, and personal supervision in this state of a licensed funeral director or embalmer.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.302. APPLICATION; ISSUANCE OF PROVISIONAL LICENSE. (a) The commission shall issue a provisional license to practice funeral directing to an applicant who:(1) is at least 18 years of age;(2) has completed the educational requirements of Section 651.253 or is enrolled in an accredited school or college of mortuary science;(3) is employed by a funeral director to learn funeral directing or embalming under the instruction and supervision of the funeral director;(4) files an application for a provisional license on a form provided by the commission and verified under oath by the applicant; and(5) pays any required application or license fee.(b) The commission shall issue a provisional license to practice embalming to an applicant who:(1) is at least 18 years of age;(2) has completed the educational requirements of Section 651.253 or is enrolled in an accredited school or college of mortuary science;(3) files an application for a provisional license;(4) pays any required application or license fee; and(5) complies with the requirements of this chapter and of the commission.(c) Repealed by Acts 2003, 78th Leg., ch. 562, Sec. 42(2).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 562, Sec. 18, 42(2), eff. Sept. 1, 2003.

Sec. 651.303. PROVISIONAL LICENSE PROGRAM. (a) The commission shall prescribe and supervise the course of instruction received by a provisional license holder while participating in a provisional license program.(b) The commission by rule shall define the terms of employment of a provisional license holder. The terms of employment:(1) must include service by the provisional license holder:(A) of at least 17 hours a week or 73 hours a month; and(B) under actual working conditions and under the personal supervision of a funeral director or embalmer; and(2) may not require more than 17 hours a week or 73 hours a month.(c) The term of the provisional license program must be at least 12 consecutive months.(d) The provisional license program must include assisting with at least 60 cases. Not more than two provisional license holders may receive credit for work done on any one body. The commission by rule shall:(1) define the standards for a case;(2) set the number of cases a provisional license holder is required to complete during the program; and(3) establish guidelines for supervision under which a provisional license holder is granted increased responsibilities during the course of the provisional license program.(e) The standards required for a complete case include:(1) for an embalmer, all the duties and activities necessary for embalming; and(2) for a funeral director, all the activities necessary from the time the body is obtained until final disposition.(f) The funeral director provisional license program may be served concurrently with the embalmer provisional license program.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 562, Sec. 19, eff. Sept. 1, 2003.

Sec. 651.3035. MORTUARY COLLEGE CREDIT FOR PROVISIONAL LICENSE PROGRAM. (a) A case completed under Section 651.303(d) may serve as credit for both mortuary school or college and the provisional license holder program.(b) A mortuary school or college may designate a funeral director or embalmer who is supervising a provisional license holder under Section 651.303 as a clinical instructor for the provisional license holder.

Added by Acts 2003, 78th Leg., ch. 562, Sec. 20, eff. Sept. 1, 2003.

Sec. 651.304. EMPLOYMENT REPORTS. (a) On entering employment with a funeral director or embalmer, a provisional license holder shall immediately notify the commission of the name and place of business of the funeral director or embalmer under whom the provisional license holder will train. The funeral director or embalmer shall sign the notification.(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 263, Sec. 33(2), eff. September 1, 2009.(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 263, Sec. 33(2), eff. September 1, 2009.(d) If a provisional license holder leaves the employment of a funeral director or embalmer, the funeral director or embalmer shall prepare an affidavit showing the length of time the provisional license holder was employed and the number of cases handled while employed by the funeral director or embalmer. The original affidavit shall be filed with the commission and made a matter of record. A copy of the affidavit shall be furnished to the provisional license holder.(e) The commission by rule shall prescribe reporting requirements for provisional license holders. The commission shall furnish report forms to be used by a provisional license holder.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 562, Sec. 21, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 263, Sec. 25, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 263, Sec. 33(2), eff. September 1, 2009.

Sec. 651.305. RENEWAL OR REINSTATEMENT OF PROVISIONAL LICENSE. (a), (b) Repealed by Acts 2001, 77th Leg., ch. 682, Sec. 3.01(a), eff. Sept. 1, 2001.(c) If a provisional license holder fails to timely pay the renewal fee, the commission shall:(1) impose a late payment penalty equal to the amount of the license renewal fee;(2) suspend the license for nonpayment; and(3) notify the provisional license holder of the suspension.(d) If the renewal fee and penalty are not paid before the 91st day after the date of the notice of suspension, the commission shall cancel the license. If the license is canceled under this subsection, the provisional license holder may apply for reinstatement not later than 18 months after the date of cancellation. The commission may reinstate the canceled license if:(1) all other commission requirements are satisfied; and(2) the license fee and a late payment penalty equal to the amount of the license fee for the period of the cancellation are paid.(e) A provisional license may be renewed after the second anniversary of the date of its issuance only if the person requests and receives from the commission an extension based on hardship.(f) A provisional license that has been canceled or suspended or has lapsed for a period of at least five years may be reinstated only if the applicant passes the written embalming or funeral directing examination.(g) The commission may adopt rules relating to the reinstatement of a provisional license under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 682, Sec. 3.01(a), eff. Sept. 1, 2001.

Sec. 651.306. PERSONAL SUPERVISION. For the purposes of this chapter, personal supervision requires the physical presence of a funeral director or embalmer at the specified place and time a funeral service is provided.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER H. LICENSE REQUIREMENTS: CEMETERY, FUNERAL, AND COMMERCIAL EMBALMER ESTABLISHMENTSSec. 651.351. FUNERAL ESTABLISHMENT LICENSE REQUIREMENTS. (a) A funeral establishment may not conduct a funeral business unless it is licensed by the commission.(b) This chapter does not require a funeral establishment to be owned by a person licensed under this chapter.(c) To obtain an initial funeral establishment license, an applicant must apply for a license and pay the licensing fee. The commission shall issue an initial funeral establishment license on determining that the applicant satisfies the requirements of this section.(d) A funeral establishment must:(1) meet the building, fire safety, and health standards and health ordinances of this state and of the municipality in which the establishment is located;(2) except as provided by Subsection (i), be located at a fixed place that is not tax-exempt property or a cemetery;(3) include facilities in which funeral services may be conducted;(4) have access to rolling stock consisting of at least one motor hearse;(5) include a preparation room containing the facilities, equipment, and supplies required by commission rule to ensure the provision of adequate embalming services;(6) include other facilities as necessary to comply with the sanitary codes of this state and of the municipality in which the room is located; and(7) include a display containing sufficient merchandise to permit reasonable selection, including at least five adult caskets, two of which must be full-size and displayed in a casket showroom.(e) Each funeral establishment must have sufficient licensed personnel to conduct the operation of the funeral establishment.(f) The least expensive casket displayed under Subsection (d)(7) must be a full-size casket displayed in the same general manner as the other full-size caskets are displayed. The three adult caskets that are not required to be full-size under Subsection (d)(7) may be displayed:(1) in a partial panel display; or(2) by video or brochure, online, or in any other manner.(g) The commission may exempt a funeral establishment from the requirements of Subsection (d)(5) if:(1) the majority owner or designated agent of record of a funeral establishment submits a written petition to the commission requesting an exemption and stating:(A) the establishment's name and address;(B) that the establishment is located within 50 miles of a facility owned by the establishment requesting the exemption and at which embalming services may be performed; and(C) that no embalming services will be performed at the establishment; and(2) the commission determines that the criteria in Subdivision (1) have been met.(h) The executive director shall notify the petitioner of the commission's decision. The exemption remains in effect until:(1) the establishment is no longer located within 50 miles of a facility owned by the exempt establishment or at which embalming services may be performed; or(2) an embalming service has been performed at the establishment.(i) Subsection (d)(2) does not apply to a funeral establishment that is:(1) located on the real property of a public junior college; and(2) operated in connection with an accredited educational program in funeral services offered by the public junior college.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.385(a), eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 263, Sec. 26, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 492, Sec. 1, eff. June 19, 2009.

Sec. 651.352. COMMERCIAL EMBALMERS ESTABLISHMENT LICENSE REQUIREMENTS. (a) In this section, "commercial embalmers establishment" means an establishment that:(1) embalms for licensed funeral establishments;(2) does not sell services or merchandise directly or at retail to the public; and(3) meets the requirements for an embalmers license.(b) An establishment that functions solely as a commercial embalmers establishment is required to hold a commercial embalmers establishment license but is not required to comply with the requirements for a funeral establishment license under Sections 651.351(d)(3), (d)(6), and (f).(c) A commercial embalmers establishment may employ an embalmer only if the embalmer is licensed under this chapter.(d) An embalming service, whether provided at a funeral establishment or other embalming facility licensed under this chapter, must comply with this chapter or a rule adopted under this chapter.(e) A licensed commercial embalmers establishment that meets the licensing requirements under Subchapter N may hold a crematory establishment license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.385(b), eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 596, Sec. 2, eff. September 1, 2007.

Sec. 651.353. CEMETERY ESTABLISHMENT REQUIREMENTS. (a) A cemetery may not conduct a cemetery business unless the facility is licensed by the commission.(b) This chapter does not require a cemetery to be owned by a person licensed under this chapter.(c) To obtain an initial cemetery license, an applicant must apply for a license and pay the licensing fee. The commission shall issue an initial cemetery license on determining that the applicant satisfies the requirements of this chapter.(d) This section does not apply to:(1) a family, fraternal, or community cemetery that is not larger than 10 acres;(2) an unincorporated association of plot owners not operated for profit;(3) a church, a religious society or denomination, or an entity solely administering the temporalities of a church or religious society or denomination;(4) a public cemetery owned by this state, a county, or a municipality; or(5) a perpetual care cemetery.

Added by Acts 2003, 78th Leg., ch. 562, Sec. 23, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 263, Sec. 27, eff. September 1, 2009.

Sec. 651.354. RENEWAL OF CEMETERY OR FUNERAL ESTABLISHMENT LICENSE. (a) The commission shall mail written notice to a cemetery or funeral establishment of the impending expiration of the establishment's license not later than the 30th day before the expiration date of the license. The notice must state that:(1) to renew the license, the cemetery or funeral establishment must pay the renewal fee not later than the license expiration date; and(2) the license is automatically renewed on receipt of the renewal fee.(b) A cemetery or funeral establishment that fails to pay the license renewal fee by the due date is subject to a late payment penalty equal to the amount charged for the license renewal fee.(c) If the license is expired for longer than 30 days, the cemetery or funeral establishment may not operate as a cemetery or funeral establishment until the renewal fee and the late payment penalty are paid.(d) This section does not apply to a perpetual care cemetery.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 562, Sec. 24, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 263, Sec. 28, eff. September 1, 2009.

Sec. 651.355. PERPETUAL CARE CEMETERY REGISTRATION. (a) The Texas Department of Banking shall provide annually to the commission a list of perpetual care cemeteries, including the address and other contact information for each cemetery. The commission shall annually register each perpetual care cemetery on that list.(b) A perpetual care cemetery is not required to pay a registration fee or renewal fee under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 263, Sec. 29, eff. September 1, 2009.

SUBCHAPTER I. PRACTICE BY LICENSE HOLDERSec. 651.401. FIRST CALL. (a) A funeral director or embalmer must direct and personally supervise the pickup of a dead human body on first call.(b) A dead human body may be transferred without a funeral director personally making the transfer:(1) from one funeral establishment to another;(2) from a funeral establishment to and from a morgue in which an autopsy is performed;(3) to and from an airport, crematory, or both; or(4) in circumstances in which there is no reasonable probability that an unlicensed person will encounter a family member or other person with whom funeral arrangements are normally made by a funeral director or embalmer.(c) If an unlicensed person inadvertently encounters a family member or other person with whom funeral arrangements are normally made, the unlicensed person shall restrict communication with the family member or other person to:(1) identifying the unlicensed person's employer;(2) arranging an appointment with the unlicensed person's employer for a family member or other person who indicates a desire to make funeral arrangements for the deceased; and(3) making any disclosure to the family member or other person that is required by federal or state law or regulation.(d) A funeral director or embalmer who directs the removal or transfer of a dead human body without personally supervising the transfer is strictly accountable for compliance with the requirements of first call as provided by this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.386(a), eff. Sept. 1, 2001.

Sec. 651.402. RELATIONSHIP OF FUNERAL DIRECTOR TO FUNERAL ESTABLISHMENT. A person may act as a funeral director in directly or indirectly providing funeral services for compensation only if the person:(1) is acting as a licensed employee of a licensed funeral establishment that has contracted to provide those funeral services; or(2) is a licensed agent, subcontractor, or assignee of the licensed funeral establishment that has contracted to provide those funeral services.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.403. DESIGNATION OF FUNERAL DIRECTOR IN CHARGE; EFFECT OF VIOLATION. (a) A funeral establishment shall:(1) designate to the commission a funeral director in charge; and(2) promptly notify the commission of any change in that designation.(b) The funeral director in charge is directly responsible for the funeral directing and embalming business of the funeral establishment.(c) The funeral director in charge is ultimately responsible for compliance with the mortuary laws. The funeral director in charge may be charged with a violation of this chapter if a violation occurs in the funeral establishment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.404. CONSUMER BROCHURE. When funeral services are discussed, a funeral director or agent of the funeral establishment shall provide each prospective customer with a copy of the brochure prepared by the commission under Section 651.201. The funeral establishment shall print additional copies of the brochure if the commission is unable to provide the number of brochures needed by the funeral establishment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.405. RETAIL PRICE LIST; FUNERAL ESTABLISHMENT. (a) "Retail price list" means a printed or typewritten list of the retail price of items or services provided by a funeral establishment and must include the retail price of:(1) transferring a deceased person to the funeral establishment;(2) embalming;(3) using a funeral establishment facility for viewing the deceased;(4) using a funeral establishment facility for funeral services;(5) using a hearse;(6) using a limousine;(7) caskets;(8) outer enclosures; and(9) other itemized services provided by the funeral establishment staff.(b) A retail price list must contain the name, address, and telephone number of the funeral establishment, the effective date for the stated prices, and the following printed notice: "The goods and services shown below are those we can provide to our customers. You may choose only the items you desire. However, any funeral arrangements you select will include a charge for our basic services and overhead. If legal or other requirements mean you must buy any items you did not specifically ask for, we will explain the reason in writing on the statement we provide describing the funeral goods and services you selected."

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 682, Sec. 1.20, eff. Sept. 1, 2001.

Sec. 651.4055. RETAIL PRICE LIST; CEMETERY OR CREMATORY. (a) In this section, "retail price list" means a printed or typewritten list of the retail price of items or services provided by a cemetery or crematory.(b) A retail price list must contain:(1) the name, address, and telephone number of the cemetery or crematory;(2) the effective date for the stated prices;(3) notice required by Subsection (c); and(4) any other items that the commission may by rule require.(c) The retail price list must contain the following printed notice: "The goods and services shown below are those we can provide to our customers. You may choose only the items you desire. If legal or other requirements mean you must buy any items you did not specifically ask for, we will explain the reason in writing on the statement we provide describing the goods and services you selected."

Added by Acts 2001, 77th Leg., ch. 682, Sec. 1.21, eff. Sept. 1, 2001.

Sec. 651.406. PURCHASE AGREEMENT; FUNERAL ESTABLISHMENT. (a) A purchase agreement must state:(1) the name, address, and telephone number of the funeral establishment;(2) the amount paid or owed to another person by the funeral establishment on behalf of the customer and each fee charged the customer for the cost of advancing funds or becoming indebted to another person on behalf of the customer;(3) the printed notice required by Subsection (b);(4) the name, mailing address, and telephone number of the commission; and(5) a statement that complaints may be directed to the commission.(b) The purchase agreement must contain the following printed notice: "Charges are only for those items that you selected or that are required. If we are required by law or by a cemetery or crematory to use any items, we will explain the reasons in writing below."(c) The purchase agreement shall be signed by the funeral director making the arrangements.(d) If the customer selects a package arrangement based on unit pricing, the itemization requirement is satisfied by providing a purchase agreement that itemizes the discount provided by the package arrangement.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 682, Sec. 1.22, eff. Sept. 1, 2001.

Sec. 651.4065. PURCHASE AGREEMENT; CEMETERY OR CREMATORY. (a) A purchase agreement must state:(1) the name, address, and telephone number of the cemetery or crematory;(2) the amount paid or owed to another person by the cemetery or crematory on behalf of the customer and each fee charged the customer for the cost of advancing funds or becoming indebted to another person on behalf of the customer;(3) the printed notice required by Subsection (b);(4) the name, mailing address, and telephone number of the commission;(5) a statement that complaints may be directed to the commission; and(6) any other items that the commission may by rule require.(b) The purchase agreement must contain the following printed notice: "Charges are only for those items that you selected or that are required. If we are required by law to use any items, we will explain the reasons in writing below."(c) The operator of a cemetery shall sign a purchase agreement for a cemetery.(d) If the customer selects a package arrangement based on unit pricing, the itemization requirement is satisfied by providing a purchase agreement that itemizes the discount provided by the package arrangement.

Added by Acts 2001, 77th Leg., ch. 682, Sec. 1.23, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 562, Sec. 25, eff. Sept. 1, 2003.

Sec. 651.407. USE OF BODY BY SCHOOL OF MORTUARY SCIENCE. (a) A school or college of mortuary science may not use a dead human body for educational or instructional purposes without the written consent of a person authorized to consent to the use.(b) A funeral director or embalmer may not release a dead human body for delivery to a school or college of mortuary science, and a school or college of mortuary science may not accept a dead human body, without possession of the written consent required by Subsection (a).(c) The funeral establishment shall retain a copy of the written consent for at least two years and shall make the records of the funeral establishment reasonably available for inspection by:(1) the commission;(2) the person who provided the consent; and(3) the next of kin of the deceased person.(d) The school or college of mortuary science shall retain a copy of the written consent permanently and shall make the records of the school or college of mortuary science reasonably available for inspection by the commission.(e) A written consent form used under this section must contain, in the same size print as the remainder of the form, the following statement immediately above the signature line for the form:"The undersigned authorizes and directs the funeral establishment, including apprentices, and mortuary students under the direct supervision of a licensed embalmer, and the funeral establishment's employees, independent contractors, and agents to care for, embalm, and prepare the body of the decedent. The undersigned acknowledges that this authorization encompasses permission to embalm at the funeral establishment or at another facility equipped for embalming, including a school or college of mortuary science."(f) This section does not apply to a dead human body obtained by a school or college of mortuary science under Chapter 691 or 692A, Health and Safety Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 186, Sec. 10, eff. September 1, 2009.

Sec. 651.408. USE OF CEMETERY AND CREMATORY SERVICES. The fact that a funeral director contracts for cemetery or crematory services, including as part of a package arrangement, does not limit the director's liability to the customer for those services.

Added by Acts 2001, 77th Leg., ch. 682, Sec. 1.24, eff. Sept. 1, 2001.

Sec. 651.409. NOTICE TO NEXT OF KIN OF DECEASED PEACE OFFICER. A funeral director who prepares a deceased peace officer for burial or other disposition shall make every effort to advise the next of kin of the officer that the next of kin of a person who at the time of death was a peace officer or an honorably retired peace officer who voluntarily terminated employment with a law enforcement agency of this state or a political subdivision of this state is eligible on request to receive a state flag from the Commission on Law Enforcement Officer Standards and Education at no cost to the next of kin.

Added by Acts 2001, 77th Leg., ch. 476, Sec. 4, eff. Sept. 1, 2001. Renumbered from Occupations Code Sec. 651.408 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(115), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 744, Sec. 3, eff. September 1, 2005.

SUBCHAPTER J. PROHIBITED PRACTICESSec. 651.451. CERTAIN FRAUDULENT AND DECEPTIVE ACTS. A person violates this chapter if the person:(1) presents to the commission a license, certificate, registration, or diploma that was illegally or fraudulently obtained;(2) uses fraud or deception in passing the examination, including impersonating or acting as a proxy for another person in the examination;(3) purchases, sells, barters, or uses, or offers to purchase, sell, barter, or use, a license, registration, certificate, or transcript of a license, registration, or certificate in or incident to an application to the commission for a license or registration issued under this chapter;(4) alters, with fraudulent intent, a license, registration, or certificate issued under this chapter or a transcript of a license, registration, or certificate;(5) uses a license, registration, certificate, or diploma issued under this chapter or a transcript of a license, registration, certificate, or diploma that has been fraudulently purchased, issued, counterfeited, or materially altered;(6) impersonates a funeral director, embalmer, or other person regulated under this chapter;(7) permits another to use the person's license or registration to perform an activity regulated under this chapter; or(8) presents false certification of work done as a provisional license holder.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 682, Sec. 1.25, eff. Sept. 1, 2001.

Sec. 651.452. LACK OF FITNESS TO PRACTICE. A person violates this chapter if the person is:(1) convicted of:(A) a misdemeanor related to the practice of embalming, funeral directing, or another activity regulated under this chapter; or(B) a felony;(2) unfit to practice as a funeral director or embalmer because of insanity and determined by a court to be of unsound mind; or(3) unfit to practice because of current substance abuse.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 682, Sec. 1.26, eff. Sept. 1, 2001.

Sec. 651.453. UNETHICAL ADVERTISING. A person violates this chapter if the person uses an advertising statement of a character that misleads or deceives the public or uses, in connection with an advertisement, the name of a person who is falsely represented to be a license holder.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.454. OTHER UNETHICAL CONDUCT IN SOLICITING CUSTOMERS. (a) A person violates this chapter if the person, in arranging for funeral services or merchandise, fails to:(1) provide a prospective customer at the beginning of the arrangement process with a copy of the brochure required by Section 651.404;(2) provide to a prospective customer inquiring in person about any funeral service or merchandise a retail price list for the prospective customer to keep;(3) explain to a prospective customer that a contractual agreement for funeral services or merchandise may not be entered into before a retail price list is provided to the prospective customer; or(4) provide general price information by telephone within a reasonable time.(b) A person violates this chapter if the person restricts, hinders, or attempts to restrict or hinder:(1) advertising or disclosure of prices and other information regarding the availability of funeral services and funeral merchandise that is not unfair or deceptive to consumers; or(2) an agreement for funeral services between a consumer and a funeral director or embalmer.(c) A person associated with a funeral establishment violates this chapter if the person solicits business or offers an inducement to secure or attempt to secure business for the funeral establishment unless the solicitation is made under a permit issued under Chapter 154, Finance Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.455. FALSE OR MISLEADING STATEMENTS REGARDING FUNERAL MERCHANDISE OR FUNERAL, CEMETERY, OR CREMATORY SERVICES. (a) A person violates this chapter if the person uses a statement that misleads or deceives the public, including a fraudulent statement or any other type of a false or misleading statement regarding:(1) a legal, religious, or cemetery requirement for funeral merchandise or funeral, cemetery, or crematory services;(2) the preservative qualities of funeral merchandise or funeral, cemetery, or crematory services in preventing or substantially delaying natural decomposition of human remains;(3) the airtight or watertight properties of a casket or outer enclosure;(4) the licenses held by the personnel in the operation of the cemetery, crematory, or funeral establishment; or(5) an activity regulated under this chapter, including the sale of funeral-related goods or services.(b) Repealed by Acts 2003, 78th Leg., ch. 562, Sec. 42(3).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 682, Sec. 1.27, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 562, Sec. 26, 42(3), eff. Sept. 1, 2003.

Sec. 651.456. UNETHICAL CONDUCT REGARDING CUSTODY OF DEAD HUMAN BODY. A person violates this chapter if the person:(1) takes custody of a dead human body without the permission of:(A) the person or the agent of the person authorized to make funeral arrangements for the deceased; or(B) a medical examiner or a justice of the peace who has jurisdiction over the body under Articles 49.02-49.05, Code of Criminal Procedure;(2) refuses to promptly surrender a dead human body to a person or agent authorized to make funeral arrangements for the deceased; or(3) violates any state law governing the transportation, storage, refrigeration, inurnment, interment, or disinterment of a dead human body.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 562, Sec. 27, eff. Sept. 1, 2003.

Sec. 651.457. UNETHICAL CONDUCT REGARDING EMBALMING. (a) A person violates this chapter if the person:(1) embalms a body without:(A) receiving the express written or oral permission of a person authorized to make funeral arrangements for the deceased; or(B) making a documented reasonable effort over a period of at least three hours to obtain the permission;(2) embalms or attempts to embalm a dead human body without proper authority, evidence of which includes making an incision on the body, raising a circulatory vessel of the body, or injecting a chemical into the body;(3) allows the presence or participation of a student for credit or satisfaction of academic requirements during the embalming of a dead human body without complying with Section 651.407; or(4) places a chemical or substance on or in a dead human body to disinfect or preserve the body or to restore body tissues and structures without holding an embalmer's license.(b) Notwithstanding Subsection (a)(4), a provisional license holder does not violate this chapter if the provisional license holder places a chemical or substance on or in a dead human body to disinfect or preserve the body or to restore body tissues and structures under the supervision of an embalmer.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.458. UNETHICAL CONDUCT BY FUNERAL ESTABLISHMENT. A person violates this chapter if the person makes a distinction in providing funeral information to a customer regardless of any affiliation of the customer or whether the customer has a present need for the services or merchandise.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.459. OTHER UNETHICAL CONDUCT IN PROVIDING FUNERAL SERVICES. (a) A person violates this chapter if the person:(1) wilfully makes a false statement on:(A) a death certificate, including forgery of a physician's signature; or(B) a document required by this chapter or a rule adopted under this chapter;(2) engages in fraudulent, unprofessional, or deceptive conduct in providing funeral services or merchandise to a customer;(3) engages in dishonest conduct, wilful conduct, or negligence in the practice of embalming or funeral directing that is likely to or does deceive, defraud, or otherwise injure the public;(4) causes the execution of a document by the use of fraud, deceit, or misrepresentation;(5) directly or indirectly employs a person to solicit individuals or institutions by whose influence dead human bodies may be turned over to a particular funeral director, embalmer, or funeral establishment;(6) misappropriates funds held by a license holder, a funeral establishment, an employee or agent of the funeral establishment, or another depository, that create an obligation to provide a funeral service or merchandise, including retaining for an unreasonable time excess funds paid by or on behalf of the customer for which the customer is entitled to a refund; or(7) performs acts of funeral directing or embalming that are outside the licensed scope and authority of the license holder, or performs acts of funeral directing or embalming in a capacity other than that of an employee, agent, subcontractor, or assignee of a licensed funeral establishment that has contracted to perform those acts.(b) A funeral director or embalmer violates this chapter if the funeral director or embalmer states or implies that a customer's concern with the cost of any funeral service or funeral merchandise is improper or indicates a lack of respect for the deceased.(c) A funeral director in charge violates this chapter if the funeral director in charge fails to provide a funeral director or an embalmer for direction or personal supervision for a first call.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 562, Sec. 28, eff. Sept. 1, 2003.

Sec. 651.460. PROHIBITED PRACTICES RELATED TO FAILURE TO COMPLY WITH OTHER LEGAL REQUIREMENTS. (a) A person violates this chapter if the person:(1) arranges for funeral services or merchandise and fails to provide a customer with a purchase agreement as required by Section 651.406;(2) fails to retain and make available to the commission, on request, copies of all price lists, written notices, embalming documents, and memoranda of agreement required by this chapter for two years after the date of distribution or signing;(3) violates this chapter, a rule adopted under this chapter, an order by the commission revoking, suspending, or probating a license, an order assessing an administrative penalty, or an agreement to pay an administrative penalty;(4) allows the use of a dead human body by an embalming establishment for research or educational purposes without complying with Section 651.407; or(5) is associated with a funeral establishment, whether as an employee, agent, subcontractor, assignee, owner, or otherwise, and fails to comply with this chapter or a rule adopted under this chapter.(b) A funeral establishment violates this chapter if:(1) the funeral establishment fails to substantially comply with Section 651.351;(2) the funeral establishment or a person acting on behalf of the funeral establishment violates Chapter 193 or 361, Health and Safety Code; or(3) the funeral establishment, a person acting on behalf of the funeral establishment, or a person directly or indirectly connected with the funeral establishment violates Chapter 154, Finance Code, or a rule adopted under that chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.385(c), eff. Sept. 1, 2001.

Sec. 651.461. DEFENSE TO VIOLATION. A person licensed under this chapter does not violate this chapter by engaging in conduct regarding funeral arrangements under the direction of a person who:(1) represents to the license holder that the person is authorized to make funeral arrangements for the deceased; and(2) provides written directions to the license holder in the manner provided by Section 711.002, Health and Safety Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 263, Sec. 30, eff. September 1, 2009.

SUBCHAPTER K. DISCIPLINARY ACTIONS AND PROCEDURES AND LICENSE DENIALSSec. 651.501. GENERAL DISCIPLINARY POWERS OF COMMISSION. (a) After a hearing as provided by this subchapter, the commission may issue a reprimand, assess an administrative penalty, revoke, suspend, or probate the suspension of a license or provisional license, or impose any combination of those penalties for a violation of this chapter or a rule adopted under this chapter.(b) With respect to a violation of Section 651.453, 651.454(c), 651.459(c), 651.460(a)(5), 651.460(b)(2), or 651.460(b)(3), the commission may not initiate action against a funeral establishment if the complaint is based on the conduct of an employee, agent, or representative of the establishment:(1) performed outside the scope and authority of employment; or(2) contrary to the instructions of the funeral establishment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.502. LICENSE DENIAL; EFFECT OF CRIMINAL CONVICTION. (a) The commission may, before a hearing or a waiver of a right to a hearing, refuse to issue:(1) a license or provisional license to a person who has violated this chapter or a rule adopted under this chapter; or(2) an establishment license to an individual, partnership, or corporation if the individual, a partner, or an officer or director of the corporation:(A) has violated this chapter or a rule adopted under this chapter;(B) previously held an establishment license that was suspended or revoked; or(C) attempts to avoid a revocation, suspension, or license refusal by subterfuge or other evasive means.(b) A person to whom the commission refuses to issue a license under Subsection (a) may appeal the decision by submitting a written request for a hearing in accordance with Chapter 2001, Government Code, not later than the 30th day after the date of the refusal.(c) The commission and the person to whom the commission refuses to issue a license may agree to the issuance of a probationary license, or the commission may, after a hearing, order that a license be issued on a probationary basis.(d) A person applying for a funeral director's or embalmer's license who has a criminal conviction described by Section 651.452 may request a hearing on whether the conviction prevents the commission from issuing a license or a provisional license. A hearing under this subsection must be requested before the person enters mortuary school and shall be conducted as required by Section 651.506. A decision made in a hearing under this subsection, unless modified on appeal, is binding on the commission and on the person who requests the hearing when the person applies to the commission for the license or provisional license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.385(d), eff. Sept. 1, 2001.

Sec. 651.5025. IMMEDIATE LICENSE REVOCATION; EFFECT OF CERTAIN FELONY CONVICTIONS. (a) The commission may revoke the license of a license holder without a hearing if the commission determines from the information presented to it that the license holder has been convicted of a felony related to the practice of embalming, funeral directing, or another activity regulated by the commission under this chapter. The commission shall notify the license holder if it decides to revoke the license.(b) The license holder may appeal the decision by submitting a written request for a hearing in accordance with this chapter and Chapter 2001, Government Code, not later than the 30th day after the date of the revocation.

Added by Acts 2001, 77th Leg., ch. 682, Sec. 1.28, eff. Sept. 1, 2001.

Sec. 651.5026. TEMPORARY LICENSE SUSPENSION OR RESTRICTION; DISCIPLINARY PANEL. (a) The presiding officer of the commission shall appoint a three-member disciplinary panel composed of two funeral industry members and one public member of the commission to determine whether a funeral director's or embalmer's license should be temporarily suspended or restricted.(b) Chapter 551, Government Code, does not prohibit the disciplinary panel from holding a meeting by telephone conference call if convening the panel at one location is inconvenient for any member of the panel.(c) The disciplinary panel shall temporarily suspend or restrict the license if the panel determines from the information presented to it with or without a hearing, that the license holder has violated this chapter or a rule adopted under this chapter and would, by the license holder's continued unrestricted activity, constitute a continuing threat to the public welfare.(d) The suspension or restriction may be without notice or hearing if:(1) the commission immediately provides notice of the suspension or restriction to the funeral director or embalmer;(2) proceedings for a hearing under Section 651.506 are initiated simultaneously with the suspension or restriction; and(3) the hearing is held as required by Chapter 2001, Government Code, and this chapter not later than 48 hours after the suspension or restriction.(e) If the disciplinary panel affirms the temporary suspension or restriction at a hearing, the commission shall schedule an informal compliance meeting that meets the requirements of Section 2001.054(c), Government Code, and this chapter to be held as soon as practicable unless:(1) it is evident from the determination of the panel that the funeral director or embalmer would be unable to show compliance at the informal meeting regarding the issues that are the basis for the temporary suspension or restriction; or(2) an informal meeting has already been held regarding the issues that are the basis for the temporary suspension or restriction.(f) If the funeral director or embalmer is unable to show compliance at the informal meeting under Subsection (e), the commission shall file a formal complaint under this chapter as soon as practicable.(g) If the disciplinary panel does not temporarily suspend or restrict the license after considering the information presented to it at a hearing under Subsection (c), the facts that were the basis for the temporary suspension or restriction may not be the sole basis of another proceeding to temporarily suspend or restrict the funeral director's or embalmer's license. The commission may use those same facts in a later investigation to obtain new information that may be the basis for the temporary suspension or restriction of a funeral director's or embalmer's license, including facts presented to the disciplinary panel and facts known to the commission at the time evidence was presented to the disciplinary panel.

Added by Acts 2003, 78th Leg., ch. 562, Sec. 29, eff. Sept. 1, 2003.

Sec. 651.503. WARNING; REPORT BY LICENSE HOLDER. (a) The commission shall issue a written warning to a license holder if the commission:(1) conducts an investigation that identifies a violation of this chapter by the license holder; and(2) does not issue a reprimand, assess an administrative penalty, or impose any other penalty against the license holder.(b) The warning must:(1) describe the identified violation; and(2) state the date by which the license holder must file with the commission a written report that describes:(A) the measures implemented by the license holder to correct the violation; and(B) the dates those measures were implemented.(c) The commission shall assess an administrative penalty against a license holder who fails to timely file the report.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.504. REPRIMAND. The commission may, after a hearing as provided by Section 651.506 or without a hearing if the person waives a hearing, reprimand a person regulated under this chapter if the commission determines that the person violated this chapter or a rule adopted under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.387(a), eff. Sept. 1, 2001.

Sec. 651.505. PROBATION. (a) If the commission places on probation a person whose license has been suspended, the commission may impose conditions on the probation that are reasonable and related to the violation for which the license was suspended. If the commission orders probation, the commission may require the license holder to:(1) report regularly to the commission on matters that are the basis of the probation;(2) limit practice to the areas prescribed by the commission; or(3) continue or renew professional education until the license holder attains a degree of skill satisfactory to the commission in those areas that are the basis of the probation.(b) The commission shall notify in writing a license holder placed on probation of the probation. The commission shall furnish the license holder with written probationary orders that detail the actions required by the commission of the license holder during the probation period.(c) The commission shall develop and adopt a system to:(1) monitor the actions of a license holder during the probation period; and(2) determine whether the license holder has complied with the probationary orders.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.506. DISCIPLINARY PROCEEDINGS; HEARING PROCEEDINGS. (a) A proceeding conducted by the commission relating to the denial of a license or provisional license, the suspension or revocation of a license, the issuance of a reprimand, or the imposition of an administrative penalty assessed after a hearing as provided by Section 651.551 and judicial review of the proceeding are governed by Chapter 2001, Government Code.(b) A proceeding brought under Subsection (a) shall be held before an administrative law judge employed by the State Office of Administrative Hearings.(c) In the course of a proceeding, the administrative law judge may:(1) administer an oath;(2) take testimony;(3) rule on a question of evidence;(4) make a determination of fact; or(5) order compliance with a proper discovery request.(d) The commission shall provide the administrative law judge with a written statement of all commission rules or policies that govern the proceeding.(e) At the conclusion of the proceeding, the administrative law judge shall make a ruling on the matter accompanied by written findings of fact and conclusions of law.(f) The commission shall review the findings of fact, conclusions of law, and ruling of the administrative law judge before making its final ruling in the proceeding. The commission may also review a transcript of the proceeding before making its final ruling. The commission shall adopt the ruling of the administrative law judge as its ruling unless it finds good cause to issue a different ruling. The commission shall explain in writing the reasons for adopting a ruling other than the one issued by the administrative law judge.(g) The commission shall inform each interested person, including a person filing the complaint, of the right to obtain at that person's cost a tape or transcript of a hearing or proceeding under this section.(h) A member or agent of the commission who carries out the functions of the commission and is assigned to make a decision, finding of fact, or conclusion of law in a proceeding pending before the commission may not communicate directly or indirectly with a party to the proceeding or a party's representative unless notice and an opportunity to participate is given to all parties to the proceeding.(i) Repealed by Acts 2001, 77th Leg., ch. 682, Sec. 3.01(a), eff. Sept. 1, 2001.(j) Repealed by Acts 2003, 78th Leg., ch. 562, Sec. 42(4).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 682, Sec. 3.01(a), eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 14.388, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 562, Sec. 42(4), eff. Sept. 1, 2003.

Sec. 651.5061. WAIVER OF HEARING BY FUNERAL OR CREMATORY ESTABLISHMENT. A funeral or crematory establishment alleged to have violated this chapter or a rule adopted under this chapter may waive the right to a hearing as provided by Section 651.506 by written notification to the commission.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.388(b), eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 178, Sec. 3, eff. Sept. 1, 2003.

Sec. 651.507. EFFECT OF MULTIPLE VIOLATIONS. (a) The commission or an administrative law judge employed by the State Office of Administrative Hearings shall review each disciplinary proceeding to determine whether the license holder has previously violated the same provision of this chapter or rule adopted under this chapter. If it is determined that the license holder has previously violated the same provision of this chapter or rule adopted under this chapter, the commission or administrative law judge shall impose a disciplinary action that is more severe than that imposed on the previous occasion.(b) In a disciplinary proceeding involving multiple violations of this chapter, the commission or the administrative law judge shall impose a disciplinary action that is more severe than the disciplinary action that would be imposed cumulatively for each of the individual violations.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.390(a), eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 263, Sec. 31, eff. September 1, 2009.

Sec. 651.508. ENFORCEMENT OF LAW REGULATING CREMATORIES. For purposes of this subchapter, a person regulated under this chapter that violates Chapter 716, Health and Safety Code, violates this chapter.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 4, eff. Sept. 1, 2003.

SUBCHAPTER L. ADMINISTRATIVE PENALTIESSec. 651.551. ASSESSMENT OF ADMINISTRATIVE PENALTY. (a) The commission may assess an administrative penalty against a person regulated under this chapter if the commission determines that the person has violated this chapter or a rule adopted under this chapter.(b) The penalty may be assessed in the manner provided by this subchapter or after a hearing under Section 651.506. If an administrative penalty is assessed after a hearing under Section 651.506, the commission shall follow the procedures described in Sections 651.555 through 651.558.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.5515. PENALTY GUIDELINES. (a) The commission by rule shall adopt guidelines that define and summarize the violations that occur under this subchapter to assist the commission in maintaining consistency in determining the amount of an administrative penalty assessed under Section 651.552. Using those guidelines and the summary, the commission shall establish and maintain a chart that lists:(1) the most common violations;(2) the penalty amounts assessed for those violations; and(3) the factors used to grade each type of violation before determining the penalty amount under Section 651.552.(b) The commission shall consider using focus groups to obtain business and consumer input to match appropriate penalties to violations before proposing the rules under this section.(c) The commission shall post the guidelines on the commission's Internet site.

Added by Acts 2001, 77th Leg., ch. 682, Sec. 1.29, eff. Sept. 1, 2001.

Sec. 651.552. AMOUNT OF PENALTY. (a) The amount of the administrative penalty shall be not less than $100 or more than $5,000 for each violation.(b) In determining the amount of the penalty, the commission shall base its decision on:(1) the seriousness of the violation;(2) the threat the violation poses to health and safety;(3) the history of previous violations;(4) the amount necessary to deter a future violation;(5) efforts made to correct the violation;(6) the guidelines adopted under Section 651.5515; and(7) any other matter that justice requires.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 682, Sec. 1.30, eff. Sept. 1, 2001.

Sec. 651.553. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a) If, after examining a possible violation and the facts relating to that violation, the commission determines that a violation has occurred, the commission shall issue a preliminary report stating:(1) the facts on which the determination is based;(2) that an administrative penalty is to be imposed; and(3) the amount of the penalty.(b) Not later than the 10th day after the date the report is issued, the commission shall send to the person charged with the violation:(1) a copy of the report;(2) a statement of the right of the person to a hearing relating to the alleged violation;(3) a statement of the amount of the penalty; and(4) an explanation for any significant deviation from the penalty amount assessed for similar violations.(c) Until a hearing has been held on the possible violation, the amount to be assessed may be disclosed only to the person charged with the violation, unless that person has waived the right to a hearing or paid the amount to the commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 682, Sec. 1.31, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 14.389(a), eff. Sept. 1, 2001.

Sec. 651.554. PENALTY TO BE PAID OR HEARING REQUESTED. (a) Not later than the 30th day after the date the preliminary report is sent, the person charged may:(1) make a written request for a hearing; or(2) pay the administrative penalty to the commission.(b) Failure to request a hearing or pay the penalty within the time provided by this section waives the right to a hearing under this chapter. If the right to a hearing is waived, the penalty is due not later than the 30th day after the date the preliminary report is sent.(c) If the person fails to timely pay the penalty, the person's license is automatically suspended for six months.(d) If the person requests a hearing, the hearing shall be conducted in the manner provided by Section 651.506.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.555. OPTIONS AFTER DECISION: PAY OR APPEAL. (a) If an administrative penalty is assessed after a hearing conducted under Section 651.506, not later than the 30th day after the date the order is sent or a motion for rehearing is denied, the person charged shall:(1) pay the penalty; or(2) without paying the penalty, file a petition for judicial review contesting the fact of the violation, the amount of the penalty, or both.(b) Not later than the 30-day period, a person who acts under Subsection (a)(2) must, if the penalty that the person wishes to contest is greater than $5,000:(1) post a supersedeas bond in a form approved by the commission for the amount of the penalty; or(2) if the person cannot afford to pay the penalty or file the bond, file an affidavit in the manner required by the Texas Rules of Civil Procedure for a person who cannot afford to file security for costs.(c) The commission may file a contest, as provided by the Texas Rules of Civil Procedure, to an affidavit filed under Subsection (b)(2).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.389(b), eff. Sept. 1, 2001.

Sec. 651.556. COLLECTION OF PENALTY. On the commission's request, the attorney general shall bring a civil action to recover an administrative penalty owed under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.557. REMITTANCE OF PENALTY. If, after judicial review, the court determines that a violation did not occur, the court shall order, when the court's judgment becomes final, the release of the bond if the person gave a supersedeas bond. If the person gave a supersedeas bond and the amount of the penalty is reduced, the court shall order the release of the bond after the person pays the reduced amount.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.389(c), eff. Sept. 1, 2001.

Sec. 651.558. LICENSE SUSPENSION FOR FAILURE TO COMPLY. (a) The commission shall suspend for six months the license of a person who fails to pay an administrative penalty or post a supersedeas bond within the time required by Section 651.555, or within a longer period agreed to by the commission.(b) After notice and a hearing, the commission may extend the license suspension for a longer period or may revoke the license for failure to pay the penalty or post a supersedeas bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 651.559. ENFORCEMENT OF LAW REGULATING CREMATORIES. For purposes of this subchapter, a person regulated under this chapter that violates Chapter 716, Health and Safety Code, violates this chapter.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 5, eff. Sept. 1, 2003.

SUBCHAPTER M. OTHER PENALTIES AND ENFORCEMENT PROVISIONSSec. 651.601. INJUNCTION. (a) The commission in its own name or an adversely affected party may bring an action for appropriate injunctive relief against a funeral establishment, an embalmer, or a funeral director who violates this chapter or a rule adopted under this chapter.(a-1) The commission may bring an action for appropriate injunctive relief against a crematory establishment that violates this chapter or a rule adopted under this chapter.(b) In an action brought by the commission, the commission shall be represented by the attorney general or a county or district attorney.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.391(a), eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 178, Sec. 6, eff. Sept. 1, 2003.

Sec. 651.602. CRIMINAL PENALTY. (a) A person commits an offense if the person:(1) acts or holds the person out as a funeral director, embalmer, or provisional license holder without being licensed under this chapter;(2) makes a first call in a manner that violates Section 651.401;(3) is a funeral director, embalmer, or provisional license holder and engages in a funeral practice that violates this chapter or a rule adopted under this chapter; or(4) violates Chapter 154, Finance Code, or a rule adopted under that chapter, regardless of whether the Texas Department of Banking or another governmental agency takes action relating to the violation.(b) An offense under this section is a Class B misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER N. LICENSING REQUIREMENTS: CREMATORIESSec. 651.651. DEFINITIONS. In this subchapter:(1) "Cremation" means the irreversible process of reducing human remains to bone fragments through direct flame, extreme heat, and evaporation. The term may include pulverization, which is the process of reducing identifiable bone fragments after cremation and processing granulated particles by manual or mechanical means.(2) "Crematory establishment" means a business licensed under this subchapter to operate a crematory and to perform cremation services.(3) Repealed by Acts 2009, 81st Leg., R.S., Ch. 263, Sec. 33(2), eff. September 1, 2009.

Added by Acts 2001, 77th Leg., ch. 682, Sec. 1.32, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 178, Sec. 8, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 263, Sec. 33(2), eff. September 1, 2009.

Sec. 651.652. APPLICABILITY. (a) This subchapter applies only to a crematory that sells goods or services related to the burial or final disposition of a body.(b) Repealed by Acts 2003, 78th Leg., R.S., Ch. 562, Sec. 44, eff. March 1, 2004.

Added by Acts 2001, 77th Leg., ch. 682, Sec. 1.32, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 178, Sec. 9, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 562, Sec. 31, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 562, Sec. 44, eff. March 1, 2004.

Sec. 651.656. CREMATORY ESTABLISHMENT LICENSE REQUIRED. (a) A person may not conduct a crematory business in this state unless the person who is the owner or operator of the crematory holds a crematory establishment license issued by the commission.(b) A person may not hold a crematory establishment license unless the person:(1) holds a funeral establishment or commercial embalmers establishment license; or(2) owns or operates a perpetual care cemetery.(c) Subsection (b) does not apply to the owner or operator of a crematory registered with the commission on September 1, 2003.(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 263, Sec. 33(2), eff. September 1, 2009.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 14, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 596, Sec. 1, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 263, Sec. 33(2), eff. September 1, 2009.

Sec. 651.657. CREMATORY ESTABLISHMENT LICENSE APPLICATION. (a) An applicant for a crematory establishment license must:(1) submit a written license application to the commission;(2) pay the application fee; and(3) provide proof satisfactory to the commission that the owner or operator of the crematory is trained and certified by a reputable organization approved by the commission, such as the Cremation Association of North America.(b) An application for a license or renewal of a license as a crematory establishment must include:(1) the full business name of the crematory establishment;(2) the address of:(A) the applicant if the business is owned by an individual;(B) each partner if the business is a partnership;(C) each member of the board of directors if the business is an association; or(D) each shareholder who owns more than 25 percent of the corporate stock and each officer and director if the business is a corporation;(3) a statement from each individual named under Subdivision (2) that details:(A) the individual's business experience for the previous 10 years;(B) any felony or misdemeanor conviction of the individual;(C) any involvement of the individual as a defendant in a civil action involving allegations of fraud; and(D) a suspension by this state or any other state of any license related to funeral directing or the operation of a cemetery or crematory;(4) the location of the crematory; and(5) the date the business was established.(c) An application for a license or renewal of a license must be on a form furnished by the commission.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 14, eff. Sept. 1, 2003.

Sec. 651.658. CREMATORY ESTABLISHMENT LICENSE RENEWAL AND ANNUAL REPORT; PENALTY. (a) To renew a crematory establishment license, the crematory establishment must annually:(1) file a report with the commission that lists the number of cremations performed at the crematory during the previous year;(2) pay the license renewal fee; and(3) provide the information required by Section 651.657 or a written statement that the information has not changed since previously provided.(b) The commission shall mail written notice to a license holder of the impending expiration of the license not later than the 30th day before the expiration date of the license. The notice must state that to renew the license, the license holder must pay the renewal fee not later than the date on which the license expires.(c) A license holder who fails to pay the renewal fee on or before the expiration date is subject to a late payment penalty equal to the amount of the renewal fee.(d) If the license is expired for longer than 30 days, the crematory establishment may not operate a crematory until the renewal fee and late payment penalty are paid.(e) The commission shall grant an extension for filing the annual report required by this section on the written request of a crematory establishment for good cause. An extension may not exceed 60 days. The commission may grant additional extensions for good cause.(f) The commission shall impose a $100 late fee for each day a crematory establishment fails to submit the annual report required by this section if an extension has not been granted.

Added by Acts 2003, 78th Leg., ch. 178, Sec. 14, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 263, Sec. 32, eff. September 1, 2009.



CHAPTER 701. DIETITIANS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE M. REGULATION OF OTHER HEALTH PROFESSIONS

CHAPTER 701. DIETITIANS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 701.001. SHORT TITLE. This chapter may be cited as the

Licensed Dietitian Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.002. DEFINITIONS. In this chapter:

(1) "Commissioner" means the commissioner of state health

services.

(2) "Department" means the Department of State Health Services.

(3) "Dietetics" means the professional discipline of applying

and integrating scientific principles of food, nutrition,

biochemistry, physiology, management, and behavioral and social

sciences under different health, social, cultural, physical,

psychological, and economic conditions for the proper

nourishment, care, and education of an individual or group

throughout the life cycle to achieve and maintain human health.

The term includes the development, management, and provision of

nutrition services.

(4) "Dietitians board" means the Texas State Board of Examiners

of Dietitians.

(5) "Licensed dietitian" means a person licensed under this

chapter.

(6) "Nutrition assessment" means evaluating the nutritional

needs of an individual or group based on appropriate biochemical,

anthropometric, physical, and dietary data to determine nutrient

needs and recommend appropriate nutritional intake, including

enteral and parenteral nutrition.

(7) "Nutrition counseling" means advising and assisting an

individual or group on appropriate nutritional intake by

integrating information from a nutrition assessment with

information on food and other sources of nutrients and meal

preparation consistent with cultural background and socioeconomic

status.

(8) "Nutrition services" means:

(A) assessing the nutritional needs of an individual or group

and determining constraints and resources in the practice;

(B) establishing priorities and goals that meet nutritional

needs and are consistent with constraints and available

resources;

(C) providing nutrition counseling in health and disease;

(D) developing, implementing, and managing nutritional care

systems; or

(E) evaluating, changing, and maintaining appropriate quality

standards in food and nutritional care services.

(9) "Provisional licensed dietitian" means a person

provisionally licensed under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

147, Sec. 1, eff. September 1, 2005.

Sec. 701.003. APPLICATION OF SUNSET ACT. The Texas State Board

of Examiners of Dietitians is subject to Chapter 325, Government

Code (Texas Sunset Act). Unless continued in existence as

provided by that chapter, the board is abolished September 1,

2017.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

147, Sec. 2, eff. September 1, 2005.

SUBCHAPTER B. TEXAS STATE BOARD OF EXAMINERS OF DIETITIANS

Sec. 701.051. DIETITIANS BOARD MEMBERSHIP. (a) The Texas State

Board of Examiners of Dietitians consists of nine members

appointed by the governor with the advice and consent of the

senate as follows:

(1) six licensed dietitian members, each of whom has been

licensed under this chapter for not less than three years before

the member's date of appointment; and

(2) three members who represent the public.

(b) In appointing dietitian members to the dietitians board, the

governor shall attempt to maintain balanced representation among

the following primary areas of expertise included in the

professional discipline of dietetics:

(1) clinical;

(2) educational;

(3) management;

(4) consultation; and

(5) community.

(c) Appointments to the dietitians board shall be made without

regard to the race, color, disability, sex, religion, age, or

national origin of the appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.052. ELIGIBILITY OF PUBLIC MEMBERS. A person is not

eligible for appointment as a public member of the dietitians

board if the person or the person's spouse:

(1) is registered, certified, or licensed by an occupational

regulatory agency in the field of dietetics;

(2) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

funds from the board;

(3) owns or controls directly or indirectly more than a 10

percent interest in a business entity or other organization

regulated by or receiving funds from the board; or

(4) uses or receives a substantial amount of tangible goods,

services, or funds from the board, other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.053. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a cooperative and

voluntarily joined statewide association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) A person may not be a dietitians board member and may not be

an employee of the department employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of dietetics; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of

dietetics.

(c) A person may not be a member of the dietitians board or act

as the general counsel to the board or the department if the

person is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

147, Sec. 3, eff. September 1, 2005.

Sec. 701.054. TERMS. Members of the dietitians board serve

staggered six-year terms. The terms of two members begin on

September 1 of each odd-numbered year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.055. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the dietitians board that a member:

(1) does not have at the time of taking office the

qualifications required by Section 701.051(a);

(2) does not maintain during service on the board the

qualifications required by Section 701.051(a);

(3) is ineligible for membership under Section 701.052 or

701.053;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the board.

(b) The validity of an action of the dietitians board is not

affected by the fact that it is taken when a ground for removal

of a member of the board exists.

(c) If the executive secretary has knowledge that a potential

ground for removal exists, the executive secretary shall notify

the presiding officer of the dietitians board of the ground. The

presiding officer shall then notify the governor and the attorney

general that a potential ground for removal exists. If the

potential ground for removal involves the presiding officer, the

executive secretary shall notify the assistant presiding officer,

who shall then notify the governor and the attorney general that

a potential ground for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

147, Sec. 4, eff. September 1, 2005.

Sec. 701.056. REIMBURSEMENT. (a) Repealed by Acts 2005, 79th

Leg., Ch. 147, Sec. 28, eff. September 1, 2005.

(b) A member is entitled to reimbursement for travel expenses as

provided by the General Appropriations Act.

(c) A member may not receive a fixed salary for services.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

147, Sec. 5, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

147, Sec. 6, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

147, Sec. 28, eff. September 1, 2005.

Sec. 701.057. OFFICERS. (a) The governor shall designate a

member of the dietitians board as the presiding officer of the

board to serve in that capacity at the pleasure of the governor.

(b) Not later than the 30th day after the date the governor

appoints new board members, the dietitians board shall meet to

elect an assistant presiding officer, who holds office according

to board rules.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

147, Sec. 7, eff. September 1, 2005.

Sec. 701.058. MEETINGS. The dietitians board shall hold at

least two regular meetings each year as provided by board rules.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.059. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the dietitians board may not

vote, deliberate, or be counted as a member in attendance at a

meeting of the board until the person completes a training

program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) this chapter and the dietitians board's programs, functions,

rules, and budget;

(2) the results of the most recent formal audit of the board;

(3) the requirements of laws relating to open meetings, public

information, administrative procedure, and conflicts-of-interest;

and

(4) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) A person appointed to the dietitians board is entitled to

reimbursement, as provided by the General Appropriations Act, for

travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

(d) Repealed by Acts 2005, 79th Leg., Ch. 147, Sec. 28, eff.

September 1, 2005.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

147, Sec. 8, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

147, Sec. 28, eff. September 1, 2005.

SUBCHAPTER C. EXECUTIVE SECRETARY AND PERSONNEL

Sec. 701.101. EXECUTIVE SECRETARY. The commissioner shall

designate a department employee to serve as executive secretary

of the dietitians board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.102. EXECUTIVE SECRETARY POWERS AND DUTIES. In

addition to performing other duties prescribed by this chapter

and by the department, the executive secretary of the dietitians

board shall:

(1) administer licensing activities for the board;

(2) keep full and accurate minutes of the board's transactions

and proceedings;

(3) serve as custodian of the board's files and records;

(4) prepare and recommend to the board plans and procedures

necessary to implement the purposes and objectives of this

chapter, including rules and proposals on administrative

procedures;

(5) exercise general supervision over persons employed by the

department in the administration of this chapter;

(6) investigate complaints and present formal complaints;

(7) attend all board meetings as a nonvoting participant;

(8) handle the board's correspondence; and

(9) obtain, assemble, or prepare reports and other information

as directed or authorized by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.103. PERSONNEL AND FACILITIES. (a) Department

personnel shall administer this chapter as agents of the

dietitians board.

(b) If necessary to administer this chapter, the department by

agreement may:

(1) obtain and provide compensation for services; and

(2) employ professional consultants, technical assistants, or

other persons on a full-time or part-time basis.

(c) Department facilities shall be used as necessary to

administer this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.104. DIVISION OF RESPONSIBILITIES. The dietitians

board shall develop and implement policies that clearly separate

the policymaking responsibilities of the board and the management

responsibilities of the executive secretary and the staff of the

department.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

147, Sec. 9, eff. September 1, 2005.

Sec. 701.105. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The dietitians board shall provide, as often as

necessary, to its members and employees information regarding

their:

(1) qualifications for office or employment under this chapter;

and

(2) responsibilities under applicable laws relating to standards

of conduct for state officers or employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.106. EQUAL EMPLOYMENT OPPORTUNITY POLICY; REPORT. (a)

The executive secretary or the executive secretary's designee

shall prepare and maintain a written policy statement to ensure

implementation of an equal employment opportunity program under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, application, training, and

promotion of personnel, that are in compliance with Chapter 21,

Labor Code;

(2) a comprehensive analysis of the dietitians board workforce

that meets federal and state guidelines;

(3) procedures by which a determination can be made of

significant underuse in the board workforce of all persons for

whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address those areas of

underuse.

(b) A policy statement prepared under Subsection (a) must:

(1) cover an annual period;

(2) be updated annually;

(3) be reviewed by the Commission on Human Rights for compliance

with Subsection (a)(1); and

(4) be filed with the governor.

(c) The governor shall deliver a biennial report to the

legislature based on the information received under Subsection

(b). The report may be made separately or as part of other

biennial reports to the legislature.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 701.151. GENERAL POWERS AND DUTIES OF DIETITIANS BOARD.

The dietitians board shall:

(1) adopt an official seal;

(2) adopt and publish a code of ethics;

(3) establish the qualifications and fitness of applicants for

licenses, including renewed and reciprocal licenses;

(4) revoke, suspend, or deny a license, probate a license

suspension, or reprimand a license holder for a violation of this

chapter, a board rule, or the code of ethics;

(5) spend money necessary to properly administer the board's

duties; and

(6) establish reasonable and necessary fees to administer this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.152. GENERAL RULEMAKING AUTHORITY. (a) The dietitians

board may adopt rules consistent with this chapter.

(b) In adopting rules, the dietitians board shall consider the

rules and procedures of the Texas Board of Health and the

department and shall adopt procedural rules not inconsistent with

similar rules and procedures of those entities.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.153. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The dietitians board may not adopt a rule

restricting advertising or competitive bidding by a person

regulated by the board except to prohibit a false, misleading, or

deceptive practice.

(b) The dietitians board may not include in rules to prohibit

false, misleading, or deceptive practices by a person regulated

by the board a rule that:

(1) restricts the person's use of any medium for advertising;

(2) restricts the person's personal appearance or use of the

person's voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

person; or

(4) restricts the use of a trade name in advertising by the

person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.1535. RULES ON CONSEQUENCES OF CRIMINAL CONVICTION.

(a) The dietitians board shall adopt rules necessary to comply

with Chapter 53.

(b) In its rules under this section, the dietitians board shall

list the specific offenses for which a conviction would

constitute grounds for the board to take action under Section

53.021.

Added by Acts 2005, 79th Leg., Ch.

147, Sec. 10, eff. September 1, 2005.

Sec. 701.154. FEES. (a) After consulting the commissioner or

the department, the dietitians board by rule shall set fees in

amounts reasonable and necessary to cover the cost of

administering this chapter.

(b) The dietitians board may not set a fee that existed on

September 1, 1993, in an amount that is less than the amount of

that fee on that date.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.155. SEAL. (a) The dietitians board by rule may

require a license holder to:

(1) obtain a seal authorized by the board bearing the license

holder's name and the legend "Licensed Dietitian"; and

(2) affix the seal to formal documentation of nutrition services

provided by the license holder, as determined necessary and

appropriate by the board.

(b) If the dietitians board adopts rules under Subsection (a),

the rules must authorize a license holder to comply with

Subsection (a)(2) by maintaining a facsimile of the license

holder's seal on file at the location where services are provided

if:

(1) the services are provided:

(A) in a facility licensed under the Health and Safety Code;

(B) on behalf of a local, state, or federal government agency;

or

(C) under other circumstances determined reasonable and

necessary by the board; and

(2) the facsimile is maintained on file at all times during

which the services are provided.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.156. DIETITIANS BOARD DUTIES REGARDING COMPLAINTS. (a)

The dietitians board by rule shall:

(1) adopt a form to standardize information concerning

complaints made to the board; and

(2) prescribe information to be provided to a person when the

person files a complaint with the board.

(b) The dietitians board shall provide reasonable assistance to

a person who wishes to file a complaint with the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.157. POWERS AND DUTIES OF TEXAS BOARD OF HEALTH. To

implement this chapter, the Texas Board of Health:

(1) shall request and receive any necessary assistance from

state educational institutions or other state agencies;

(2) shall prepare information of consumer interest describing

the regulatory functions of the dietitians board, the procedures

by which consumer complaints are filed and resolved, and the

profession of dietetics;

(3) shall prepare a registry of licensed dietitians and

provisional licensed dietitians and make the registry available

to the public, license holders, and appropriate state agencies;

and

(4) may request the attorney general or the appropriate county

or district attorney to institute a suit to enjoin a violation of

this chapter in addition to any other action, proceeding, or

remedy authorized by law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.158. ANNUAL REPORT REGARDING FUNDS. (a) The

department shall file annually with the governor and the

presiding officer of each house of the legislature a complete and

detailed written report accounting for all funds received and

disbursed by the dietitians board or the department for the

administration of this chapter during the preceding fiscal year.

(b) The report must be in the form and reported in the time

provided by the General Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.159. DELEGATION TO COMMITTEE. The dietitians board may

delegate a function or activity required by this chapter to a

committee of board members on a permanent or temporary basis if

the board agrees to the delegation.

Added by Acts 2005, 79th Leg., Ch.

147, Sec. 11, eff. September 1, 2005.

Sec. 701.160. USE OF TECHNOLOGY. The dietitians board shall

implement a policy requiring the board to use appropriate

technological solutions to improve the board's ability to perform

its functions. The policy must ensure that the public is able to

interact with the board on the Internet.

Added by Acts 2005, 79th Leg., Ch.

147, Sec. 11, eff. September 1, 2005.

Sec. 701.161. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION POLICY. (a) The dietitians board shall develop and

implement a policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of board rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the board's jurisdiction.

(b) The dietitians board's procedures relating to alternative

dispute resolution must conform, to the extent possible, to any

model guidelines issued by the State Office of Administrative

Hearings for the use of alternative dispute resolution by state

agencies.

(c) The dietitians board shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the board.

Added by Acts 2005, 79th Leg., Ch.

147, Sec. 11, eff. September 1, 2005.

SUBCHAPTER E. PUBLIC INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 701.201. PUBLIC INTEREST INFORMATION. (a) The dietitians

board shall prepare information of public interest describing the

functions of the board and the board's procedures by which

complaints are filed with and resolved by the board.

(b) The dietitians board shall make the information available to

the public and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.202. COMPLAINTS. (a) The dietitians board by rule

shall establish methods by which consumers and service recipients

are notified of the name, mailing address, and telephone number

of the board for the purpose of directing complaints to the

board. The board may provide for that notice:

(1) on each registration form, application, or written contract

for services of a person regulated by the board;

(2) on a sign prominently displayed in the place of business of

each person regulated by the board; or

(3) in a bill for services provided by a person regulated by the

board.

(b) The dietitians board shall list with its regular telephone

number any toll-free telephone number established under other

state law that may be called to present a complaint about a

health professional.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.203. RECORDS OF COMPLAINTS. (a) The dietitians board

shall maintain a system to promptly and efficiently act on

complaints filed with the board. The board shall maintain:

(1) information about the parties to the complaint and the

subject matter of the complaint;

(2) a summary of the results of the review or investigation of

the complaint; and

(3) information about the disposition of the complaint.

(b) The dietitians board shall make information available

describing its procedures for complaint investigation and

resolution.

(c) The dietitians board shall periodically notify the parties

of the status of the complaint until final disposition of the

complaint.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

147, Sec. 12, eff. September 1, 2005.

Sec. 701.204. GENERAL RULES REGARDING COMPLAINT INVESTIGATION

AND DISPOSITION. (a) The dietitians board shall adopt rules

concerning the investigation of a complaint filed with the board.

The rules adopted under this subsection shall:

(1) distinguish among categories of complaints;

(2) ensure that a complaint is not dismissed without appropriate

consideration;

(3) require that the board be advised of a complaint that is

dismissed and that a letter be sent to the person who filed the

complaint explaining the action taken on the dismissed complaint;

(4) ensure that the person who filed the complaint has an

opportunity to explain the allegations made in the complaint; and

(5) prescribe guidelines concerning the categories of complaints

that require the use of a private investigator and the procedures

for the board to obtain the services of a private investigator.

(b) The dietitians board shall:

(1) dispose of each complaint in a timely manner; and

(2) establish a schedule for conducting each phase of a

complaint that is under the control of the board not later than

the 30th day after the date the board receives the complaint.

(c) Each party to the complaint shall be notified of the

projected time requirements for pursuing the complaint. Each

party shall be notified of any change in the schedule established

under Subsection (b)(2) not later than the seventh day after the

date the change is made.

(d) The executive secretary shall notify the dietitians board of

a complaint that is not resolved in the time prescribed by the

board for resolving the complaint so that the board may take

necessary action on the complaint.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.2041. SUBPOENAS. (a) In an investigation of a

complaint filed with the dieticians board, the board may request

that the commissioner or the commissioner's designee approve the

issuance of a subpoena. If the request is approved, the board may

issue a subpoena to compel the attendance of a relevant witness

or the production, for inspection or copying, of relevant

evidence that is in this state.

(b) A subpoena may be served personally or by certified mail.

(c) If a person fails to comply with a subpoena, the dieticians

board, acting through the attorney general, may file suit to

enforce the subpoena in a district court in Travis County or in

the county in which a hearing conducted by the board may be held.

(d) On finding that good cause exists for issuing the subpoena,

the court shall order the person to comply with the subpoena. The

court may punish a person who fails to obey the court order.

(e) The board may delegate the authority granted under

Subsection (a) to the executive secretary of the dieticians

board.

(f) The dieticians board shall pay a reasonable fee for

photocopies subpoenaed under this section in an amount not to

exceed the amount the board may charge for copies of its records.

(g) The reimbursement of the expenses of a witness whose

attendance is compelled under this section is governed by Section

2001.103, Government Code.

(h) All information and materials subpoenaed or compiled by the

dieticians board in connection with a complaint and investigation

are confidential and not subject to disclosure under Chapter 552,

Government Code, and not subject to disclosure, discovery,

subpoena, or other means of legal compulsion for their release to

anyone other than the board or its employees or agents involved

in discipline of the holder of a license, except that this

information may be disclosed to:

(1) persons involved with the board in a disciplinary action

against the holder of a license;

(2) professional dietitian licensing or disciplinary boards in

other jurisdictions;

(3) peer assistance programs approved by the board under Chapter

467, Health and Safety Code;

(4) law enforcement agencies; and

(5) persons engaged in bona fide research, if all

individual-identifying information has been deleted.

(i) The filing of formal charges by the dieticians board against

a holder of a license, the nature of those charges, disciplinary

proceedings of the board, and final disciplinary actions,

including warnings and reprimands, by the board are not

confidential and are subject to disclosure in accordance with

Chapter 552, Government Code.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.401(a), eff.

Sept. 1, 2001.

Sec. 701.205. PUBLIC PARTICIPATION. (a) The dietitians board

shall develop and implement policies that provide the public with

a reasonable opportunity to appear before the board and to speak

on any issue under the board's jurisdiction.

(b) The dietitians board shall prepare and maintain a written

plan that describes how a person who does not speak English may

be provided reasonable access to the board's programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.206. COMPLAINT COMMITTEE. The dietitians board shall

appoint at least one public member to any board committee

established to review a complaint filed with the board or review

an enforcement action against a license holder related to a

complaint filed with the board.

Added by Acts 2005, 79th Leg., Ch.

147, Sec. 13, eff. September 1, 2005.

SUBCHAPTER F. LICENSE REQUIREMENTS

Sec. 701.251. LICENSE REQUIRED; COMMISSION REGISTRATION. (a)

In this section, "Commission on Dietetic Registration" means the

commission that is a member of the National Commission on Health

Certifying Agencies.

(b) Unless the person holds an appropriate license issued under

this chapter, a person may not:

(1) use the title or represent or imply that the person has the

title "licensed dietitian" or "provisional licensed dietitian" or

use the letters "LD" or "PLD"; or

(2) use a facsimile of those titles to indicate or imply that

the person is a licensed dietitian or provisional licensed

dietitian.

(c) Unless the person is a dietitian registered by the

Commission on Dietetic Registration, a person may not:

(1) use the title or represent or imply that the person has the

title "registered dietitian" or use the letters "RD"; or

(2) use a facsimile of that title to indicate or imply that the

person is a dietitian registered by the Commission on Dietetic

Registration.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.252. LICENSE APPLICATION. (a) Each applicant for a

dietitian license must submit a sworn application accompanied by

the application fee.

(b) The dietitians board shall prescribe the application form

and may by rule establish dates by which applications and fees

must be received.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.253. LICENSE EXAMINATION. (a) In this section,

"Commission on Dietetic Registration" has the meaning assigned by

Section 701.251(a).

(b) Except as provided by Subsection (f), an applicant must pass

a license examination to qualify for a license under this

chapter.

(c) The dietitians board shall prepare or approve an

examination. An examination prescribed by the board may be or may

include an examination given by the Commission on Dietetic

Registration or by a national or state testing service instead of

an examination prepared by the board.

(d) Any written portion of the examination must be validated by

an independent testing professional.

(e) The dietitians board shall administer an examination to

qualified applicants at least twice each calendar year.

(f) The dietitians board shall waive the examination requirement

for an applicant who, at the time of application, is a dietitian

registered by the Commission on Dietetic Registration.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

147, Sec. 14, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

147, Sec. 15, eff. September 1, 2005.

Sec. 701.254. QUALIFICATIONS FOR EXAMINATION. To qualify for

the licensing examination under this chapter, an applicant must:

(1) possess a baccalaureate or postbaccalaureate degree,

conferred by a college or university regionally accredited at the

time of conferral, with:

(A) a major course of study in human nutrition, food and

nutrition, nutrition education, dietetics, or food systems

management; or

(B) an equivalent major course of study approved by the

dietitians board; and

(2) have completed an internship or preplanned, documented,

professional experience program in dietetics practice of not less

than 900 hours under the supervision of a licensed dietitian or a

registered dietitian approved by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.255. INVESTIGATION. (a) Not later than the 45th day

after the date a properly submitted and timely application is

received and not later than the 30th day before the next

examination date, the department shall notify an applicant in

writing of the receipt and investigation of the applicant's

application and any other relevant evidence relating to applicant

qualifications established by dietitians board rule.

(b) The notice shall state whether the applicant has qualified

for examination based on the application and other submitted

evidence. If the applicant has not qualified, the notice shall

state the reasons for the applicant's failure to qualify.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.256. LICENSING EXAMINATION RESULTS. (a) The

department shall notify each examinee of the licensing

examination results not later than the 30th day after the date

the examination is administered. If an examination is graded or

reviewed by a national or state testing service, the department

shall notify each examinee of the examination results not later

than the 14th day after the date the department receives the

results from the testing service.

(b) If the notice of the results of an examination graded or

reviewed by a national or state testing service will be delayed

for longer than 90 days after the examination date, the

department shall notify each examinee of the reason for the delay

before the 90th day.

(c) If requested in writing by a person who fails the

examination, the department shall provide to the person an

analysis of the person's performance on the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

147, Sec. 16, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

147, Sec. 17, eff. September 1, 2005.

Sec. 701.257. REEXAMINATION FOR LICENSING EXAMINATION. An

applicant who fails the licensing examination three times must

provide evidence to the dietitians board that the applicant has

successfully completed credit hours in the applicant's areas of

weakness before the applicant may apply for reexamination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

147, Sec. 18, eff. September 1, 2005.

Sec. 701.2575. JURISPRUDENCE EXAMINATION. (a) The dietitians

board shall develop and administer at least twice each calendar

year a jurisprudence examination to determine an applicant's

knowledge of this chapter, board rules, and any other applicable

laws of this state affecting the applicant's dietetics practice.

(b) In addition to the license examination required by Section

701.253, an applicant must pass a jurisprudence examination to

qualify for a license under this chapter.

(c) The dietitians board shall adopt rules to implement this

section, including rules related to the development and

administration of the examination, examination fees, guidelines

for reexamination, grading the examination, and providing notice

of examination results.

Added by Acts 2005, 79th Leg., Ch.

147, Sec. 19, eff. September 1, 2005.

Sec. 701.258. QUALIFIED PERSON ENTITLED TO LICENSE. The

dietitians board shall issue a license certificate as a licensed

dietitian to a person qualified for a license under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.259. PROVISIONAL LICENSE. (a) The dietitians board

may issue a license to use the title "provisional licensed

dietitian" to an applicant who files an application, pays an

application fee, and submits evidence of successful completion of

the education requirement under Section 701.254.

(b) A provisional licensed dietitian must practice under the

supervision and direction of a licensed dietitian. The

supervising licensed dietitian must sign the applicant's initial

application for a provisional license.

(c) The dietitians board shall issue a license certificate as a

provisional licensed dietitian to a person qualified for a

provisional license under this chapter.

(d) A provisional license expires on the first anniversary of

the date of issuance and, if the supervising licensed dietitian

signs the renewal application, may be renewed annually not more

than twice by complying with the renewal procedures under Section

701.301.

(e) A provisional licensed dietitian shall comply with Sections

701.351 and 701.352.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.260. TEMPORARY LICENSE. (a) On receipt of an

application and payment of an application fee, the dietitians

board may grant a temporary license to an applicant who:

(1) is licensed in good standing as a dietitian in another state

that has licensing requirements that are substantially equivalent

to the requirements of this chapter;

(2) has passed a national or other examination that is

recognized by the board and relates to dietetics; and

(3) is sponsored by a person licensed by the board under this

chapter with whom the temporary license holder may practice.

(b) The dietitians board may waive the requirement of Subsection

(a)(3) if the board determines that compliance with that

provision is a hardship to an applicant.

(c) A temporary license is valid until the date the dietitians

board approves or denies the temporary license holder's

application for a license. The board shall issue a license under

this chapter to the holder of a temporary license if:

(1) the temporary license holder passes the competency

examination required by Section 701.253;

(2) the board verifies that the temporary license holder meets

the academic and experience requirements for a license under this

chapter; and

(3) the temporary license holder satisfies any other license

requirements under this chapter.

(d) The dietitians board must complete the processing of a

temporary license holder's application for a license not later

than the 180th day after the date the board issues the temporary

license. The board may extend this deadline to receive pending

examination results.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.261. INACTIVE STATUS. The dietitians board by rule may

provide for a license holder to place the person's license on

inactive status. The board by rule shall provide for a time limit

for a license to remain on inactive status.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER G. LICENSE RENEWAL

Sec. 701.301. LICENSE RENEWAL. (a) A license is valid for two

years after the date of issuance and may be renewed biennially.

(b) The Texas Board of Health by rule may adopt a system under

which licenses expire on various dates during the year. For the

year in which the license expiration date is changed, a license

fee payable on the original expiration date shall be prorated on

a monthly basis so that the license holder pays only that portion

of the fee allocable to the number of months the license is

valid. The license holder shall pay the total license renewal fee

on renewal of the license on the new expiration date.

(c) A person may renew an unexpired license by paying the

required renewal fee to the dietitians board before the license

expiration date.

(d) A person whose license has been expired for 90 days or less

may renew the license by paying to the dietitians board a fee

that is equal to 1-1/4 times the amount of the renewal fee for

the license. If a license has been expired for more than 90 days

but less than one year, the person may renew the license by

paying to the board a fee that is equal to 1-1/2 times the amount

of the renewal fee for the license.

(e) Except as provided by Section 701.302, a person whose

license has been expired for one year or more may not renew the

license. The person may obtain a new license by complying with

the requirements and procedures for obtaining an original

license.

(f) Not later than the 30th day before a person's license

expiration date, the dietitians board shall send written notice

of the impending license expiration to the person at the person's

last known address according to board records.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

147, Sec. 20, eff. September 1, 2005.

Sec. 701.302. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE

PRACTITIONER. The dietitians board may renew without

reexamination an expired license of a person who was licensed in

this state, moved to another state, and is currently licensed and

has been in practice in the other state for the two years

preceding the date the person applies for renewal. The person

must pay to the board a fee that is equal to the amount of the

examination fee for the license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.303. CONTINUING EDUCATION. (a) The dietitians board

by rule shall establish a minimum number of hours of continuing

education required for license renewal under this chapter.

(b) The dietitians board may assess the continuing education

needs of license holders and may require license holders to

attend continuing education courses specified by the board. The

board shall develop a process to evaluate and approve continuing

education courses.

(c) The dietitians board shall identify key factors for a

license holder's competent performance of professional duties.

The board shall adopt a procedure to assess the license holder's

participation in continuing education programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.304. GROUNDS FOR REFUSING RENEWAL. The dietitians

board may refuse to renew the license of a person who fails to

pay an administrative penalty imposed under Subchapter K, unless

enforcement of the penalty is stayed or a court has ordered that

the administrative penalty is not owed.

Added by Acts 2005, 79th Leg., Ch.

147, Sec. 21, eff. September 1, 2005.

SUBCHAPTER H. PRACTICE BY LICENSE HOLDER

Sec. 701.351. DISPLAY OF LICENSE CERTIFICATE. (a) A license

holder shall display the person's license certificate in an

appropriate and public manner.

(b) A license certificate issued by the dietitians board is the

property of the board and shall be surrendered on demand.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.352. LICENSE HOLDER INFORMATION. A license holder

shall keep the department informed of the license holder's

current address.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.353. PROHIBITED USE OF SEAL. (a) A person may not use

a seal authorized by the dietitians board unless the person holds

a license issued under this chapter.

(b) A person may not affix a seal to a document if the license

of the license holder named on the seal is expired, suspended, or

revoked.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER I. DISCIPLINARY PROCEDURES

Sec. 701.401. GROUNDS FOR DISCIPLINARY ACTION. The dietitians

board shall refuse to renew a license, revoke or suspend a

license, place on probation a person whose license has been

suspended, or reprimand a license holder for a violation of this

chapter or a rule or code of ethics adopted by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

147, Sec. 22, eff. September 1, 2005.

Sec. 701.402. HEARING. (a) If the dietitians board proposes to

refuse to renew a license, revoke, or suspend a person's license,

the person is entitled to a hearing before the board.

(b) A member or employee of the dietitians board or a department

employee who carries out the functions of the board and proposes

to make a decision, a finding of fact, or a conclusion of law in

a proceeding pending before the board may communicate directly or

indirectly with a party to the proceeding or with the party's

representative only if notice and an opportunity to participate

are given to each party.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

147, Sec. 23, eff. September 1, 2005.

Sec. 701.403. SANCTIONS. The State Office of Administrative

Hearings shall use the schedule of sanctions adopted by

dietitians board rule for a sanction imposed as the result of a

hearing conducted by the office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.404. PROBATION. The dietitians board may require a

license holder whose license suspension is probated to:

(1) report regularly to the board on matters that are the basis

of the probation;

(2) limit practice to areas prescribed by the board; or

(3) continue or review continuing professional education until

the license holder attains a degree of skill satisfactory to the

board in those areas that are the basis of the probation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.405. MONITORING OF LICENSE HOLDER. (a) The dietitians

board by rule shall develop a system for monitoring a license

holder's compliance with the requirements of this chapter.

(b) Rules adopted under this section must include procedures to:

(1) monitor for compliance a license holder who is ordered by

the dietitians board to perform certain acts; and

(2) identify and monitor license holders who represent a risk to

the public.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.406. INFORMAL PROCEDURES. (a) The dietitians board by

rule shall adopt procedures governing:

(1) informal disposition of a contested case under Section

2001.056, Government Code; and

(2) an informal proceeding held in compliance with Section

2001.054, Government Code.

(b) Rules adopted under Subsection (a) must:

(1) provide the complainant and the license holder an

opportunity to be heard; and

(2) require the presence of a representative of the attorney

general or the dietitians board's legal counsel to advise the

board or the board's employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.407. ADMINISTRATIVE PROCEDURE. A proceeding to suspend

or revoke a license under this subchapter is governed by Chapter

2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.408. EMERGENCY SUSPENSION. (a) The dietitians board

or a three-member committee of board members designated by the

board shall temporarily suspend the license of a license holder

if the board or committee determines from the evidence or

information presented to it that continued practice by the

license holder would constitute a continuing and imminent threat

to the public welfare.

(b) A license may be suspended under this section without notice

or hearing on the complaint if:

(1) action is taken to initiate proceedings for a hearing before

the State Office of Administrative Hearings simultaneously with

the temporary suspension; and

(2) a hearing is held as soon as practicable under this chapter

and Chapter 2001, Government Code.

(c) The State Office of Administrative Hearings shall hold a

preliminary hearing not later than the 14th day after the date of

the temporary suspension to determine if there is probable cause

to believe that a continuing and imminent threat to the public

welfare still exists. A final hearing on the matter shall be held

not later than the 61st day after the date of the temporary

suspension.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 23, eff. Sept. 1,

2003.

SUBCHAPTER J. PENALTIES AND OTHER ENFORCEMENT PROVISIONS

Sec. 701.451. CRIMINAL PENALTY. (a) A person commits an

offense if the person knowingly violates Section 701.251.

(b) A person commits an offense if the person violates Section

701.353(a).

(c) An offense under this section is a Class B misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 701.452. CEASE AND DESIST ORDER. (a) If it appears to the

dietitians board that a person who is not licensed under this

chapter is violating this chapter or a rule adopted under this

chapter, the board after notice and opportunity for a hearing may

issue a cease and desist order prohibiting the person from

engaging in the activity.

(b) A violation of an order under this section constitutes

grounds for imposing an administrative penalty under this

chapter.

Added by Acts 2005, 79th Leg., Ch.

147, Sec. 25, eff. September 1, 2005.

Sec. 701.453. INJUNCTION. (a) The dietitians board may apply

to a district court in any county for an injunction to restrain a

violation of Section 701.251 by a person.

(b) At the request of the board, the attorney general shall

initiate and conduct an action in a district court in the state's

name to obtain an injunction under this section.

Added by Acts 2005, 79th Leg., Ch.

147, Sec. 25, eff. September 1, 2005.

SUBCHAPTER K. ADMINISTRATIVE PENALTY

Sec. 701.501. IMPOSITION OF ADMINISTRATIVE PENALTY. The

dietitians board may impose an administrative penalty on a person

licensed under this chapter who violates this chapter or a rule

or order adopted under this chapter.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 24, eff. Sept. 1,

2003.

Sec. 701.502. AMOUNT OF ADMINISTRATIVE PENALTY. (a) The amount

of the administrative penalty may not be less than $50 or more

than $5,000 for each violation. Each day a violation continues or

occurs is a separate violation for the purpose of imposing a

penalty.

(b) The amount shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the economic harm caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

(c) The dietitians board by rule shall adopt an administrative

penalty schedule based on the criteria listed in Subsection (b)

for violations of this chapter or board rules to ensure that the

amounts of penalties imposed are appropriate to the violation.

The board shall provide the administrative penalty schedule to

the public on request.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 24, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

147, Sec. 26, eff. September 1, 2005.

Sec. 701.503. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a)

If the commissioner or the commissioner's designee determines

that a violation occurred, the commissioner or the designee may

issue to the dietitians board a report stating:

(1) the facts on which the determination is based; and

(2) the commissioner's or the designee's recommendation on the

imposition of an administrative penalty, including a

recommendation on the amount of the penalty.

(b) Within 14 days after the date the report is issued, the

commissioner or the commissioner's designee shall give written

notice of the report to the person. The notice must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended administrative penalty;

and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 24, eff. Sept. 1,

2003.

Sec. 701.504. PENALTY TO BE PAID OR HEARING REQUESTED. (a)

Within 10 days after the date the person receives the notice, the

person in writing may:

(1) accept the determination and recommended administrative

penalty of the commissioner or the commissioner's designee; or

(2) make a request for a hearing on the occurrence of the

violation, the amount of the penalty, or both.

(b) If the person accepts the determination and recommended

penalty of the commissioner or the commissioner's designee, the

dietitians board by order shall approve the determination and

impose the recommended penalty.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 24, eff. Sept. 1,

2003.

Sec. 701.505. HEARING. (a) If the person requests a hearing or

fails to respond in a timely manner to the notice, the

commissioner or the commissioner's designee shall set a hearing

and give written notice of the hearing to the person.

(b) An administrative law judge of the State Office of

Administrative Hearings shall hold the hearing.

(c) The administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the dietitians board a

proposal for a decision about the occurrence of the violation and

the amount of a proposed administrative penalty.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 24, eff. Sept. 1,

2003.

Sec. 701.506. DECISION BY DIETITIANS BOARD. (a) Based on the

findings of fact, conclusions of law, and proposal for decision,

the dietitians board by order may determine that:

(1) a violation occurred and impose an administrative penalty;

or

(2) a violation did not occur.

(b) The notice of the dietitians board's order given to the

person must include a statement of the right of the person to

judicial review of the order.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 24, eff. Sept. 1,

2003.

Sec. 701.507. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Within 30 days after the date the dietitians board's order

becomes final, the person shall:

(1) pay the administrative penalty; or

(2) file a petition for judicial review contesting the

occurrence of the violation, the amount of the penalty, or both.

(b) Within the 30-day period prescribed by Subsection (a), a

person who files a petition for judicial review may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving the court a supersedeas bond approved by the court

that:

(i) is for the amount of the penalty; and

(ii) is effective until all judicial review of the dietitians

board's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the commissioner or the

commissioner's designee by certified mail.

(c) If the commissioner or the commissioner's designee receives

a copy of an affidavit under Subsection (b)(2), the commissioner

or the designee may file with the court, within five days after

the date the copy is received, a contest to the affidavit.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay the enforcement

of the penalty on finding that the alleged facts are true. The

person who files an affidavit has the burden of proving that the

person is financially unable to pay the penalty and to give a

supersedeas bond.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 24, eff. Sept. 1,

2003.

Sec. 701.508. COLLECTION OF PENALTY. (a) If the person does

not pay the administrative penalty and the enforcement of the

penalty is not stayed, the penalty may be collected.

(b) The attorney general may sue to collect the penalty.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 24, eff. Sept. 1,

2003.

Sec. 701.509. DETERMINATION BY COURT. (a) If the court

sustains the determination that a violation occurred, the court

may uphold or reduce the amount of the administrative penalty and

order the person to pay the full or reduced amount of the

penalty.

(b) If the court does not sustain the finding that a violation

occurred, the court shall order that a penalty is not owed.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 24, eff. Sept. 1,

2003.

Sec. 701.510. REMITTANCE OF PENALTY AND INTEREST. (a) If the

person paid the administrative penalty and if the amount of the

penalty is reduced or the penalty is not upheld by the court, the

court shall order, when the court's judgment becomes final, that

the appropriate amount plus accrued interest be remitted to the

person.

(b) The interest accrues at the rate charged on loans to

depository institutions by the New York Federal Reserve Bank.

(c) The interest shall be paid for the period beginning on the

date the penalty is paid and ending on the date the penalty is

remitted.

(d) If the person gave a supersedeas bond and the penalty is not

upheld by the court, the court shall order, when the court's

judgment becomes final, the release of the bond.

(e) If the person gave a supersedeas bond and the amount of the

penalty is reduced, the court shall order the release of the bond

after the person pays the reduced amount.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 24, eff. Sept. 1,

2003.

Sec. 701.511. ADMINISTRATIVE PROCEDURE. A proceeding under this

subchapter is a contested case under Chapter 2001, Government

Code.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 24, eff. Sept. 1,

2003.

Sec. 701.512. REFUND. (a) Subject to Subsection (b), the

dietitians board may order a license holder to pay a refund to a

consumer as provided in an agreement resulting from an informal

settlement conference instead of or in addition to imposing an

administrative penalty under this chapter.

(b) The amount of a refund ordered as provided in an agreement

resulting from an informal settlement conference may not exceed

the amount the consumer paid to the license holder for a service

regulated by this chapter. The board may not require payment of

other damages or estimate harm in a refund order.

Added by Acts 2005, 79th Leg., Ch.

147, Sec. 27, eff. September 1, 2005.



CHAPTER 702. HEALTH SPAS

OCCUPATIONS CODE

TITLE 3. HEALTH PROFESSIONS

SUBTITLE M. REGULATION OF OTHER HEALTH PROFESSIONS

CHAPTER 702. HEALTH SPAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 702.001. SHORT TITLE. This chapter may be cited as the

Health Spa Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.002. PURPOSE AND CONSTRUCTION. (a) The purpose of

this chapter is to protect the public against fraud, deceit,

imposition, and financial hardship and to foster and encourage

competition, fair dealing, and prosperity in the field of health

spa operations and services by prohibiting or restricting

injurious practices involving:

(1) health spa contracts; and

(2) the marketing of health spa services.

(b) This chapter shall be liberally construed and applied to

promote its purpose and to provide efficient and economical

procedures to protect the public.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.003. DEFINITIONS. In this chapter:

(1) "Closed" means a condition in which:

(A) the facilities of a health spa are no longer available to

the health spa's members and equivalent facilities located not

more than 10 miles from the health spa have not been made

available to the members;

(B) a certificate holder sells a registered location and the

security filed or posted by the certificate holder under

Subchapter D is:

(i) canceled;

(ii) withdrawn; or

(iii) otherwise unavailable to the members of the health spa; or

(C) a certificate holder sells a registered location and the

buyer does not adopt or honor the contracts of existing members

of the health spa.

(2) "Contract" means an agreement between a seller and purchaser

by which the purchaser becomes a member of a health spa.

(3) "Facilities" means the equipment, physical structures,

improvements, including improvements to leasehold premises, and

other tangible property, including saunas, whirlpool baths,

gymnasiums, running tracks, swimming pools, shower areas,

racquetball courts, martial arts equipment, and exercise

equipment, that are located at a health spa and used to conduct

the business of the health spa.

(4) "Health spa" means a business that offers for sale, or

sells, memberships that provide the members instruction in or the

use of facilities for a physical exercise program. The term does

not include:

(A) an organization that is tax exempt under Section 501 et

seq., Internal Revenue Code (26 U.S.C. Section 501 et seq.);

(B) a private club owned and operated by its members;

(C) an entity operated exclusively to:

(i) teach dance or aerobic exercise; or

(ii) provide physical rehabilitation activity related to an

individual's injury or disease;

(D) a person engaged in an activity authorized under a license

issued by the state; or

(E) an activity conducted or sanctioned by a school under the

Education Code.

(5) "Location" means the physical site of the facilities of a

health spa.

(6) "Member" means a person who is entitled to the benefits of

membership in a health spa.

(7) "Membership" means the status of a person under a contract

that entitles the person to use a health spa's services or

facilities.

(8) "Obligor" means a person, other than a surety, who is

obligated to perform if a certificate holder defaults.

(9) "Open" means the date each service of a health spa that was

advertised before the opening, or promised to be made available,

are available for use by its members.

(10) "Prepayment" means consideration paid by a purchaser for

membership in a health spa before the date the health spa opens.

(11) "Purchaser" means a person who purchases, or applies to

purchase, the right to use a health spa's services or facilities.

(12) "Registered location" means a health spa location for which

a health spa operator's certificate of registration is issued

under this chapter.

(13) "Seller" means a person who:

(A) owns or operates a health spa; or

(B) offers for sale, or sells, the right to use a health spa's

services or facilities.

(14) "Services" means the programs, plans, guidance, or

instruction that a health spa provides for its members. The term

includes diet planning, exercise instruction and programs, and

instructional classes.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. POWERS AND DUTIES OF SECRETARY OF STATE

Sec. 702.051. ADMINISTRATIVE AND RULEMAKING AUTHORITY. (a) The

secretary of state shall administer this chapter.

(b) In administering this chapter, the secretary of state shall:

(1) adopt rules;

(2) issue administrative orders; and

(3) take action necessary to ensure compliance with this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.052. RULES RELATING TO SECURITY CLAIMS AND PROCEEDS.

The secretary of state shall adopt rules necessary to:

(1) determine the disposition of a security claim filed under

Section 702.251; and

(2) ensure the prompt and fair distribution of security

proceeds.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.053. REGISTRATION AND RENEWAL FEES. The secretary of

state may charge each applicant for a certificate of

registration, or renewal of a certificate, a reasonable fee not

to exceed $100 to cover the cost of issuance or renewal.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. CERTIFICATE OF REGISTRATION

Sec. 702.101. CERTIFICATE OF REGISTRATION REQUIRED. A person

may not operate a health spa or offer for sale, or sell, a

membership in a health spa unless the person holds a health spa

operator's certificate of registration.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.102. APPLICATION REQUIREMENTS. (a) An applicant for a

health spa operator's certificate of registration must file with

the secretary of state an application stating:

(1) the applicant's name, address, and telephone number;

(2) the applicant's business trade name;

(3) for an applicant whose business is incorporated:

(A) the applicant's business name registered with the secretary

of state;

(B) the location of the applicant's registered business office;

and

(C) the name and address of each person who directly or

indirectly owns or controls 10 percent or more of the outstanding

shares of stock in the applicant's business;

(4) the date the applicant became the owner and operator of the

applicant's business;

(5) the address of the health spa; and

(6) the type of available or proposed facilities and services

offered at the health spa location.

(b) An application for a certificate of registration must be

accompanied by:

(1) a sample of each contract used to sell a membership in the

applicant's health spa;

(2) proof of security filed or posted by the applicant under

Subchapter D; and

(3) the required registration fee.

(c) An applicant must comply with the application requirements

of this section for each location where the applicant operates a

health spa.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.103. CERTIFICATE OF REGISTRATION NONTRANSFERABLE;

APPLICATION BY NEW OWNER. (a) A health spa operator's

certificate of registration is not transferable.

(b) A person who obtains ownership of a health spa by purchase

or other transfer shall file an application for a certificate of

registration under Section 702.102 not later than the fifth day

after the date the person obtains ownership.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.104. TERM; RENEWAL. (a) A health spa operator's

certificate of registration expires on the first anniversary of

the date of issuance.

(b) A certificate of registration may be renewed as provided by

the secretary of state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.105. CERTIFICATE POSTING. A certificate holder shall

post a health spa operator's certificate of registration in a

conspicuous place at each registered location.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.106. CHANGE OF INFORMATION. If the information

provided in an application for a certificate of registration

changes, the certificate holder shall amend the application not

later than the 90th day after the date the change occurs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.107. SALES TAX PERMIT; PROOF OF REGISTRATION REQUIRED.

(a) A health spa operator shall submit to the comptroller a copy

of the operator's certificate of registration at the time the

operator applies for a sales tax permit.

(b) The comptroller may not issue a sales tax permit to a health

spa operator who fails to comply with this section. The

secretary of state shall assist the comptroller in determining

whether a business is a health spa under this chapter.

Added by Acts 2005, 79th Leg., Ch.

908, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. SECURITY REQUIREMENTS

Sec. 702.151. SECURITY REQUIRED. (a) Except as provided by

Subchapter E, the secretary of state may not issue a health spa

operator's certificate of registration to an applicant unless the

applicant files a surety bond, or posts other security as

prescribed by the secretary, in the amount prescribed by the

secretary under Subsection (b).

(b) The secretary of state shall prescribe the amount of

security required for an applicant in the amount determined

sufficient by the secretary to protect the health spa's total

membership. The amount may not be less than $20,000 or more than

$50,000.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

908, Sec. 2, eff. September 1, 2005.

Sec. 702.152. SURETY BOND REQUIREMENTS. If a surety bond is

filed under Section 702.151, the bond must:

(1) remain in effect until canceled by the surety company;

(2) be issued by a company authorized to do business in this

state; and

(3) conform to the requirements of the Insurance Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.153. REQUIREMENTS FOR SECURITY OTHER THAN SURETY BOND.

An applicant who posts under Section 702.151 security other than

a surety bond is:

(1) not required to post other security annually if the

applicant maintains security in the amount of $20,000; and

(2) entitled to receive the interest that accumulates on the

other security posted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.154. BENEFICIARY OF SECURITY. The security filed or

posted by a certificate holder under this subchapter must be

payable to the state and held for the benefit of:

(1) the state; and

(2) each member of the certificate holder's health spa who has

been administratively adjudicated to have suffered actual

financial loss as a result of the closing of the certificate

holder's health spa.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.155. DURATION OF SECURITY. A certificate holder shall

maintain the security filed or posted under Section 702.151 in

effect until the later of:

(1) the second anniversary of the date the certificate holder's

health spa closes; or

(2) the date the secretary of state determines that each claim

filed against the security has been satisfied or foreclosed by

law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.156. CANCELLATION OF SECURITY. (a) A surety or

obligor of security filed or posted under this subchapter shall

provide to the secretary of state, not later than the 60th day

before the date the security is canceled, written notice of the

cancellation.

(b) If the security filed or posted under this subchapter by a

certificate holder is canceled, the secretary of state shall:

(1) suspend the certificate holder's certificate of registration

on the date of cancellation; and

(2) maintain other security on file with the secretary until the

later of:

(A) the second anniversary of the date the certificate holder's

health spa closes; or

(B) the date the secretary determines that each claim filed

against the security has been satisfied or foreclosed by law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.157. LIMIT ON LIABILITY OF SURETY OR OBLIGOR. (a) The

limit of a surety's or obligor's liability stated in the security

filed or posted under this subchapter may not be cumulative from

year to year or period to period, regardless of the number of:

(1) years that the security continues in force; or

(2) premiums paid or payable.

(b) The liability of a surety or obligor is exclusively

conditioned on a final administrative order issued by the

secretary of state.

(c) Security filed or posted under this subchapter is subject to

a claim only as provided by this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.158. REVIEW OF SECURITY AMOUNT. (a) At least once

every three years, the secretary of state shall review the amount

of security a health spa operator is required to post under

Section 702.151 to determine whether the amount is sufficient to

protect the health spa's total membership. The secretary may

increase the amount required if the secretary determines that the

increase is necessary to protect that membership but may not

increase the amount above the maximum amount allowed under

Section 702.151(b).

(b) The secretary of state may adopt procedures necessary to

implement this section, including:

(1) establishing a schedule to review the amount of security

posted by each health spa operator; and

(2) requiring each health spa operator to submit periodically a

written statement of the health spa's total membership.

Added by Acts 2005, 79th Leg., Ch.

908, Sec. 3, eff. September 1, 2005.

SUBCHAPTER E. EXEMPTION FROM SECURITY REQUIREMENTS

Sec. 702.201. APPLICATION FOR EXEMPTION. A certificate holder

may apply for an exemption from the security requirements of

Subchapter D by filing with the secretary of state a sworn

application for the exemption on a form prescribed by the

secretary of state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.202. QUALIFICATIONS FOR EXEMPTION. A certificate

holder may apply for an exemption under Section 702.201 if:

(1) the certificate holder does not require, or solicit or offer

a plan or program that requires, a health spa consumer to:

(A) execute a membership contract for a term that exceeds 31

days;

(B) execute a note or retail installment contract;

(C) authorize a draw or other recurring debit on a financial

institution in favor of the certificate holder or the certificate

holder's assignee;

(D) pay an initiation fee or other fee, not including monthly

dues; or

(E) prepay for a term that exceeds 31 days; or

(2) the certificate holder submits a sworn statement every three

years with the secretary of state stating that the certificate

holder:

(A) has assets based on net book value that exceed $50,000 per

registered location;

(B) has operated under substantially the same ownership or

management for at least five years; and

(C) has not been the subject of a complaint relating to the

closing of a health spa owned by the certificate holder or the

failure of a health spa owned by the certificate holder to open

that has been initiated or filed by a member of the health spa

with a governmental authority in this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

908, Sec. 4, eff. September 1, 2005.

Sec. 702.205. ISSUANCE OF EXEMPTION. (a) On approval of an

application for an exemption under Section 702.201, the secretary

of state shall issue a certificate of exemption.

(b) A certificate holder to whom a certificate of exemption is

issued is not required to file a surety bond or post other

security under Subchapter D.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.206. NONTRANSFERABILITY OF EXEMPTION. (a) A

certificate of exemption is not transferable.

(b) A person who by purchase or other transfer obtains ownership

of a health spa for which a certificate of exemption has been

issued shall, not later than the fifth day after the date the

person obtains ownership:

(1) file a surety bond, or post other security, as required by

Section 702.151; or

(2) file a new application for an exemption under Section

702.201.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.207. DENIAL AND REVOCATION OF EXEMPTION. After notice

and hearing, the secretary of state may deny an application for

an exemption or permanently revoke a certificate holder's

certificate of exemption if the secretary finds that the

applicant or certificate holder:

(1) provided false information on the application for an

exemption; or

(2) is no longer eligible for an exemption.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER F. CLAIM ON SECURITY

Sec. 702.251. FILING OF SECURITY CLAIM. A member may file a

claim against the security filed or posted under this subchapter

by sending to the secretary of state by certified mail a copy of

the contract between the member and certificate holder who filed

or posted the security, accompanied by proof of payment made

under the contract, if the certificate holder's health spa:

(1) closes and fails to provide alternative facilities not more

than 10 miles from the location of the health spa; or

(2) relocates more than 10 miles from its location preceding the

relocation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.252. COMPUTATION OF CLAIM. (a) Recovery on a claim

filed under Section 702.251 is limited to the amount of actual

financial loss suffered by the member as a result of the closing

or relocating of the certificate holder's health spa.

(b) For purposes of this section, actual financial loss is

computed by:

(1) rounding the date of the health spa's closing or relocation

and the contract's expiration date to the nearest full month;

(2) subtracting the date of closing or relocation determined

under Subdivision (1) from the expiration date determined under

that subdivision, with the result expressed in whole months and

representing the number of months remaining on a contract;

(3) computing the gross monthly payment by adding all payments

made under the contract, including any down payment and

initiation fee, and dividing the resulting amount by the total

number of months in the term of the contract; and

(4) multiplying the number of months remaining on the contract

computed under Subdivision (2) by the gross monthly payment

computed under Subdivision (3).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.253. ADJUDICATION ON PRO RATA BASIS. If the total

amount of actual financial losses computed under Section 702.252

for all claims filed under Section 702.251 exceeds the amount of

available security, the secretary of state shall reduce the

amount of each recovery under Section 702.252 on a pro rata basis

and shall compute the amount of each recovery by:

(1) dividing the amount of available security by the total

amount of actual financial losses computed under Section 702.252

for all claims; and

(2) multiplying the results computed under Subdivision (1) by

the amount of the recovery.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 756, Sec. 1, eff. Sept. 1,

2001.

Sec. 702.254. CLAIM BARRED. The secretary of state may not

consider a claim filed under Section 702.251 if the claim is

received later than the 90th day after the date notice is first

posted under Section 702.452.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 756, Sec. 2, eff. Sept. 1,

2001.

SUBCHAPTER G. CONTRACT REQUIREMENTS

Sec. 702.301. GENERAL REQUIREMENTS. (a) A contract:

(1) must be:

(A) in writing; and

(B) signed by the purchaser;

(2) must state the proposed opening date of the health spa that

is the subject of the contract, if the health spa is not open on

the contract date; and

(3) must include the health spa operator's certificate of

registration number or an identification number as provided by

Subsection (b).

(b) The secretary of state shall adopt procedures for the

issuance of an identification number that may be used in a

contract for purposes of Subsection (a) by health spas with more

than one location in this state.

(c) A contract under Subsection (a) constitutes the entire

agreement between the seller and purchaser.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

908, Sec. 5, eff. September 1, 2005.

Sec. 702.302. DISCLOSURE REQUIREMENTS. (a) A health spa shall

prepare a comprehensive list that includes each membership plan

the health spa offers for sale. The health spa shall disclose the

list to a prospective purchaser on request.

(b) A certificate holder who is not exempt under Section 702.202

from the security requirements of Subchapter D must deliver to a

purchaser a complete copy of the contract, accompanied by a

written receipt for any payment made by the purchaser under the

contract before entering into the contract with the purchaser.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.303. CONTRACT TERM. (a) Except as provided by

Subsection (b), the term of a contract may not exceed three

years.

(b) A contract that is financed through a retail installment

contract or note may not require the purchaser to make payments

or finance the contract for more than five years after the

contract date.

(c) If, after a health spa opens, the health spa is rendered

unusable for 30 consecutive days or longer because of an event

beyond the control of the owner or operator of the health spa,

including a natural disaster, the health spa shall extend the

term of each affected member's contract for a period equal to the

time that the health spa is rendered unusable.

(d) If the term of a contract overlaps the term of another

contract between the same seller and purchaser, the contracts are

considered to be one contract.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.304. CANCELLATION AND REFUND NOTICE. (a) Except as

provided by Subsection (b), a contract must state in at least

10-point type that is boldfaced, capitalized, underlined, or

otherwise conspicuously distinguished from surrounding written

material:

(1) "NOTICE TO PURCHASER: DO NOT SIGN THIS CONTRACT UNTIL YOU

READ IT OR IF IT CONTAINS BLANK SPACES."

(2) "IF YOU DECIDE YOU DO NOT WISH TO REMAIN A MEMBER OF THIS

HEALTH SPA, YOU MAY CANCEL THIS CONTRACT BY MAILING TO THE HEALTH

SPA BY MIDNIGHT OF THE THIRD BUSINESS DAY AFTER THE DAY YOU SIGN

THIS CONTRACT A NOTICE STATING YOUR DESIRE TO CANCEL THIS

CONTRACT. THE WRITTEN NOTICE MUST BE MAILED BY CERTIFIED MAIL TO

THE FOLLOWING ADDRESS:

(Address of the health spa home office)."

(3) "IF THE HEALTH SPA GOES OUT OF BUSINESS AND DOES NOT PROVIDE

FACILITIES WITHIN 10 MILES OF THE FACILITY IN WHICH YOU ARE

ENROLLED OR IF THE HEALTH SPA MOVES MORE THAN 10 MILES FROM THE

FACILITY IN WHICH YOU ARE ENROLLED, YOU MAY:

(A) CANCEL THIS CONTRACT BY MAILING BY CERTIFIED MAIL A WRITTEN

NOTICE STATING YOUR DESIRE TO CANCEL THIS CONTRACT, ACCOMPANIED

BY PROOF OF PAYMENT ON THE CONTRACT TO THE HEALTH SPA AT THE

FOLLOWING ADDRESS:

(Address of the health spa home office); AND

(B) FILE A CLAIM FOR A REFUND OF YOUR UNUSED MEMBERSHIP FEES

AGAINST THE BOND OR OTHER SECURITY POSTED BY THE HEALTH SPA WITH

THE TEXAS SECRETARY OF STATE. TO MAKE A CLAIM AGAINST THE

SECURITY SEND A COPY OF YOUR CONTRACT TOGETHER WITH PROOF OF

PAYMENTS MADE ON THE CONTRACT TO THE TEXAS SECRETARY OF STATE.

THE WRITTEN NOTICE MUST BE MAILED BY CERTIFIED MAIL TO THE

FOLLOWING ADDRESS:

OFFICE OF THE SECRETARY OF STATE

STATUTORY DOCUMENTS SECTION

P.O. BOX 12887

AUSTIN, TEXAS 78711-2887."

(4) "IF YOU DIE OR BECOME TOTALLY AND PERMANENTLY DISABLED AFTER

THE DATE THIS CONTRACT TAKES EFFECT, YOU OR YOUR ESTATE MAY

CANCEL THIS CONTRACT AND RECEIVE A PARTIAL REFUND OF YOUR UNUSED

MEMBERSHIP FEE BY MAILING A NOTICE TO THE HEALTH SPA STATING YOUR

DESIRE TO CANCEL THIS CONTRACT. THE HEALTH SPA MAY REQUIRE PROOF

OF DISABILITY OR DEATH. THE WRITTEN NOTICE MUST BE MAILED BY

CERTIFIED MAIL TO THE FOLLOWING ADDRESS:

(Address of the health spa home office)."

(b) A health spa operator is required to include the statement

under Subsection (a)(3)(B) in a contract only if the operator is

required to post security with the secretary of state under

Subchapter D.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

908, Sec. 6, eff. September 1, 2005.

Sec. 702.305. PREPAYMENT REFUND NOTICE. If a certificate holder

offers for sale, or sells, memberships in a health spa before the

date the health spa opens, the contract for the health spa must

state in at least 10-point type that is boldfaced, capitalized,

underlined, or otherwise conspicuously distinguished from

surrounding written material:

"IF THE HEALTH SPA DOES NOT OPEN BEFORE (insert: the date that is

the 181st day after the date the membership is prepaid) OR IF THE

NEW SPA DOES NOT REMAIN OPEN FOR THIRTY DAYS, YOU ARE ENTITLED TO

A FULL REFUND OF THE MONEY YOU PREPAID. HOWEVER, IF ANOTHER

HEALTH SPA, OPERATED BY (insert: the name of the health spa

registration holder), IS LOCATED WITHIN 10 MILES OF (insert: the

address of the proposed location of the new spa) AND IF YOU ARE

AUTHORIZED TO USE THE OTHER FACILITIES, YOU ARE ENTITLED TO

RECEIVE A FULL REFUND OF YOUR MEMBERSHIP FEES ONLY IF THIS

LOCATION DOES NOT FULLY OPEN FOR BUSINESS BEFORE (insert: the

date that is the 361st day after the date the new spa first sells

memberships) OR IF THE NEW SPA DOES NOT REMAIN OPEN FOR 30 DAYS."

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.306. FINANCE CHARGE NOTICE. A contract that contains a

finance charge as defined by the Truth in Lending Act (15 U.S.C.

Section 1601 et seq.) or Regulation Z (12 C.F.R. Part 226) must

state in at least 10-point type that is boldfaced, capitalized,

underlined, or otherwise conspicuously distinguished from

surrounding written material:

"ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL

CLAIMS AND DEFENSES WHICH THE DEBTOR COULD ASSERT AGAINST THE

SELLER OF GOODS OR SERVICES OBTAINED PURSUANT HERETO OR WITH THE

PROCEEDS HEREOF. RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT

EXCEED AMOUNTS PAID BY THE DEBTOR HEREUNDER."

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.307. CANCELLATION OF CONTRACT FOR FULL REFUND. (a) A

member may cancel a contract and receive a full refund of the

payments made under the contract by sending, not later than

midnight of the third business day after the contract date,

written notice of cancellation, accompanied by proof of payment

made under the contract, by certified mail to the certificate

holder's home office.

(b) A certificate holder who receives notice under Subsection

(a) shall refund the payments made under the contract not later

than the 30th day after the date notice is received.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.308. CANCELLATION OF CONTRACT FOR PARTIAL REFUND. (a)

A member may cancel a contract and receive a refund of unearned

payments made under the contract by sending written notice of

cancellation, accompanied by proof of payment made under the

contract, by certified mail to the certificate holder's home

office if the certificate holder:

(1) closes the health spa and fails to provide alternative

facilities not more than 10 miles from the location of the health

spa;

(2) relocates the health spa more than 10 miles from its

location preceding the relocation; or

(3) fails to provide advertised services.

(b) A member who dies or becomes totally and permanently

disabled after the date a contract is entered into, or the

member's estate, may cancel the contract and receive a refund of

the unearned payments made under the contract by sending written

notice of cancellation by certified mail to the certificate

holder's home office. The certificate holder may require the

member, or the member's estate, to provide reasonable proof of

the member's death or disability.

(c) A certificate holder who receives notice under Subsection

(a) or (b) shall refund the unearned payments made under the

contract to the member, or the member's estate, as appropriate,

not later that the 30th day after the date notice is received.

(d) In this section, the unearned payments are computed in the

same manner as a member's actual financial loss is computed under

Section 702.252, except that the date a contract is canceled is

substituted for the date a health spa closes or relocates.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.309. PROOF OF PAYMENT. A receipt given to a purchaser

by a health spa when the purchaser makes a payment under a

contract constitutes proof of the payment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.310. EFFECT OF CONTRACT ON THIRD-PARTY RIGHTS. A

contract may not require the purchaser to execute a note or

series of notes if separate negotiation of the notes cuts off as

to third parties a right of action or defense that the purchaser

may assert against the seller.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.311. VOID CONTRACT. A contract is void if:

(1) the contract or an assignment of the contract does not

comply with this chapter;

(2) the seller does not hold a certificate of registration

issued under this chapter at the time of contract; or

(3) the purchaser enters into the contract in reliance on false,

fraudulent, or misleading information wilfully provided by, or a

false, fraudulent, or misleading representation, notice, or

advertisement wilfully made by, the seller or the health spa

owner or operator.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER H. PREPAYMENTS AND ESCROW

Sec. 702.351. MEMBERSHIP PREPAYMENT. A certificate holder may

offer for sale, or sell, a membership in a health spa before the

date the health spa opens.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.352. ESCROW DEPOSIT REQUIRED. (a) A certificate

holder or an assignee or agent of a certificate holder who

accepts a prepayment for a membership in the certificate holder's

health spa shall deposit the prepayment in an escrow account

established with a financial institution insured by the Federal

Deposit Insurance Corporation.

(b) A person required to make a deposit under Subsection (a)

shall:

(1) not later than the 14th day after the date the person first

accepts a prepayment:

(A) deposit the prepayments received; and

(B) submit to the secretary of state:

(i) a notarized statement that identifies the financial

institution and the name in which the escrow account is held; and

(ii) a signed statement on a form approved by the secretary of

state that authorizes the secretary to direct inquiries to the

financial institution regarding the escrow account; and

(2) after the first deposit is made under this section, deposit

subsequent prepayments not less frequently than biweekly.

(c) A certificate holder shall maintain an escrow account under

this section until the 30th day after the date the certificate

holder's health spa opens.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.353. EXEMPTION FROM ESCROW REQUIREMENT. (a) A

certificate holder is not required to deposit prepayments in an

escrow account under Section 702.352 if:

(1) the certificate holder has operated at least one health spa

in the state for not less than two years before the date the

certificate holder first sells a membership in the health spa

that is the subject of the exemption; and

(2) except as provided by Subsection (b):

(A) litigation has not been initiated against the certificate

holder by a member of a health spa owned or operated by the

certificate holder relating to the closing of the health spa or

the failure of the health spa to open; and

(B) a member of a health spa has not filed a complaint with a

governmental authority in this state against the certificate

holder, or an owner, officer, or director of a health spa owned

or operated by the certificate holder, relating to the closing of

the health spa or the failure of the health spa to open.

(b) The initiation of litigation or filing of a complaint

against a certificate holder, or an owner, officer, or director

of a health spa owned or operated by the certificate holder, does

not preclude the certificate holder from claiming an exemption

under Subsection (a) if the basis of the litigation or complaint

is that the certificate holder's health spa closed:

(1) as a result of a natural disaster and the closing did not

exceed one month; or

(2) to relocate the health spa to a location not more than 10

miles from its location preceding the relocation and the closing

did not exceed one month.

(c) The number of exemptions that a certificate holder may claim

under Subsection (a) during a two-year period may not exceed

twice the number of health spas operated by the certificate

holder on the first day of that two-year period.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.354. DUTY OF FINANCIAL INSTITUTION. A financial

institution in which an escrow account is established under

Section 702.352 shall hold each prepayment in the account as

escrow agent for the benefit of the member who made the

prepayments.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.355. REFUND OF ESCROWED PREPAYMENT. (a) Except as

provided by Subsection (b), a member is entitled to receive a

full refund of the prepayment made under a contract if the health

spa that is the subject of the contract does not open before the

181st day after the date the health spa first sells a membership

in the health spa or does not remain open for at least 30 days

unless:

(1) an alternative health spa operated by the seller is located

not more than 10 miles from the location of the health spa that

is the subject of the contract; and

(2) the member is authorized to use the facilities of the

alternative health spa.

(b) A member who is authorized to use the facilities of an

alternative health spa under Subsection (a) is entitled to

receive a full refund of the prepayment made under the contract

if the health spa that is the subject of the contract does not

open before the 361st day after the date the health spa first

sells a membership in the health spa or does not remain open for

at least 30 days.

(c) For purposes of this section, the date a health spa opens

does not depend on whether the services of the health spa that

were advertised before the opening, or promised to be made

available, are included in the contract.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.356. WITHDRAWAL OF ESCROW FUNDS. A certificate holder

may withdraw prepayments deposited in an escrow account under

Section 702.352 if:

(1) the health spa for which the prepayments are made remains

open for not less than 30 days;

(2) the certificate holder files with the secretary of state an

affidavit certifying that all obligations of the health spa for

which a lien may be claimed under Chapter 53, Property Code, have

been paid; and

(3) no person is eligible to claim a lien under Chapter 53,

Property Code, during the period the certificate holder or an

assignee or agent of the certificate holder accepts prepayments

for memberships in the certificate holder's health spa.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER I. PROHIBITED PRACTICES

Sec. 702.401. WAIVER PROHIBITED. A person, including a person

who buys a health spa membership from a former member, may not

waive a provision of this chapter by contract or other means. A

purported waiver of this chapter is void.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.402. PROHIBITED ACTS. (a) A seller or certificate

holder may not:

(1) offer a special offer or discount to fewer than all

prospective members of the health spa, except that a seller or

certificate holder may offer a special group price or discount;

or

(2) make a material misrepresentation to a member, prospective

member, or purchaser regarding:

(A) the qualifications of the health spa staff;

(B) the availability, quality, or extent of the facilities or

services of the health spa;

(C) the results obtained through exercise, diet, weight control,

or physical fitness conditioning programs;

(D) membership rights; or

(E) the period during which a special offer or discount will be

available.

(b) A certificate holder may not:

(1) fail or refuse to:

(A) file or amend an application for registration as required by

Subchapter C;

(B) file or post, or maintain, the security required by

Subchapter D; or

(C) deposit prepayments in an escrow account as required by

Subchapter H;

(2) advertise that the certificate holder is bonded by the

state; or

(3) sell a membership plan that is not included in the list

required by Section 702.302(a).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.403. APPLICATION OF DECEPTIVE TRADE PRACTICES ACT. (a)

A person who violates this chapter commits a false, misleading,

or deceptive act or practice within the meaning of Section 17.46,

Business & Commerce Code.

(b) A public or private right or remedy under Chapter 17,

Business & Commerce Code, may be used to enforce this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.404. INFORMATION REQUIRED IN ADVERTISEMENT. A health

spa operator may not advertise in any print or electronic medium

unless the advertisement includes the health spa operator's

certificate of registration number or an identification number

issued as provided by Section 702.301(b).

Added by Acts 2005, 79th Leg., Ch.

908, Sec. 7, eff. September 1, 2005.

SUBCHAPTER J. ADMINISTRATIVE ENFORCEMENT AND DISCIPLINARY ACTIONS

Sec. 702.451. DISCIPLINARY ACTIONS. After notice and hearing,

the secretary of state may deny an application for a certificate

of registration, or permanently revoke or suspend for a definite

period a health spa operator's certificate of registration, on a

finding by the secretary that the applicant or certificate

holder:

(1) provided false information on an application or other

document filed with the secretary;

(2) failed to file or post, or maintain, the security for each

health spa location as required by Subchapter D; or

(3) failed to provide the contract disclosure language required

by Subchapter G.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.452. NOTICE REQUIREMENT BEFORE HEALTH SPA CLOSING. (a)

At least 30 days before the date a health spa is scheduled to

close or relocate, the certificate holder shall

contemporaneously:

(1) post, inside and outside each entrance to the health spa, a

notice stating:

(A) the date the health spa is scheduled to close or relocate;

(B) that a member of the health spa may, not later than the 90th

day after the date the health spa closes or relocates, file with

the secretary of state a claim to recover actual financial loss

suffered by the member as a result of the health spa closing;

and

(C) the procedures for perfecting a security claim; and

(2) notify the secretary of state in writing of the health spa

closing or relocation and the date that the notice was first

posted.

(b) The notice posted under Subsection (a)(1) must be:

(1) at least 8-1/2 by 11 inches in size; and

(2) posted continuously for at least 30 days.

(c) If the certificate holder fails to post the notice required

by Subsection (a)(1) within the time specified, the secretary of

state, not later than the 30th day after the date the secretary

discovers that a health spa is closed, shall post the notice

required under Subsection (a)(1).

(d) After receiving a notice under Subsection (a)(2) or

otherwise discovering that a health spa is closed, the secretary

of state shall post on the secretary of state's Internet website

a notice containing the information specified in Subsection

(a)(1). The notice must be posted continuously for at least 30

days.

(e) The secretary of state shall, not later than the 10th day

after the date the secretary receives notice or otherwise

discovers that a health spa is closed, notify the appropriate

surety company or obligor of the administrative proceedings

pending under Subsection (a)(1).

(f) The notice required under Subsection (a) is not required in

the case of a fire, flood, or act of God that is not within the

reasonable control of a health spa.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 756, Sec. 3, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

908, Sec. 8, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

908, Sec. 9, eff. September 1, 2005.

SUBCHAPTER K. CIVIL REMEDY

Sec. 702.501. FILING OF SUIT; VENUE. (a) A member may file

suit against a seller if:

(1) the seller violates this chapter; and

(2) the seller's violation causes injury to the member.

(b) Venue for a suit filed under Subsection (a) is in a court

located in:

(1) Travis County; or

(2) the county in which:

(A) the seller resides;

(B) the seller's principal place of business is located;

(C) the seller is doing business;

(D) the member resides; or

(E) the transaction that is the subject of the suit occurred.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.502. STATUTE OF LIMITATIONS. A member must file a suit

under Section 702.501 not later than the later of:

(1) the first anniversary of the date the attorney general or

district or county attorney concludes a suit filed under Section

702.552; or

(2) the second anniversary of the date the seller's violation of

this chapter is discovered.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.503. RECOVERY. In a suit filed under Section 702.501,

a court may award:

(1) actual damages;

(2) equitable relief;

(3) punitive damages; or

(4) reasonable attorney's fees and court costs to the prevailing

party.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.504. TEMPORARY CLOSING. For purposes of this

subchapter, the closing of a health spa is not a violation of

this chapter if the closing does not exceed one month and:

(1) is a result of a natural disaster; or

(2) is to relocate the health spa not more than 10 miles from

its location preceding the relocation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER L. ENFORCEMENT AND PENALTIES

Sec. 702.551. INVESTIGATIVE AND ENFORCEMENT AUTHORITY. (a) The

attorney general or a district or county attorney may:

(1) investigate an alleged violation of this chapter; and

(2) enforce any penalty or remedy authorized by this chapter.

(b) The attorney general, a district or county attorney, or the

secretary of state may recover reasonable expenses, including

court costs, attorney's fees, investigative costs, witness fees,

and deposition expenses, incurred in obtaining an injunction or

recovering a civil penalty under this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.552. SUIT FOR ENFORCEMENT. (a) The attorney general

or a district or county attorney may file suit against a person

who violates, or threatens to violate, this chapter to:

(1) obtain an injunction to enjoin the person from violating

this chapter; or

(2) recover a civil penalty under Section 702.553.

(b) Venue for a suit filed under this section is in a district

court located in:

(1) Travis County; or

(2) the county in which the defendant resides.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.553. AMOUNT OF CIVIL PENALTY. (a) Except as provided

by Subsection (b) and Section 702.554, a person who violates this

chapter is subject to a civil penalty in an amount not to exceed

$1,000 for a single violation.

(b) If more than one civil penalty is assessed against the same

person, the total amount of civil penalties assessed may not

exceed $25,000.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.554. VIOLATION OF INJUNCTION. (a) The attorney

general or a district or county attorney may file suit to recover

a civil penalty against a person who violates an injunction

issued under this subchapter in an amount not to exceed $25,000

for a single violation. If more than one civil penalty is

assessed against the same person, the total amount of civil

penalties assessed under this section may not exceed $50,000.

(b) Venue for a suit filed under this section is in the district

court that issued the injunction that is the subject of the civil

penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.555. DEPOSIT IN COUNTY FUND. A civil penalty collected

under this subchapter by a district or county attorney shall be

deposited to the credit of the general fund of the county.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.556. CRIMINAL OFFENSE: VIOLATION OF CHAPTER. (a) A

person commits an offense if the person knowingly operates, or

attempts to operate, a health spa in violation of Subchapter C,

D, or H.

(b) An offense under this section is a Class A misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.557. CRIMINAL OFFENSE: INTERFERENCE WITH INVESTIGATION.

(a) A person commits an offense if with actual notice that the

attorney general, or a district or county attorney, has

initiated, or plans to initiate, an investigation under this

chapter the person intentionally conceals, alters, destroys, or

falsifies a document or record that is relevant or material to

the investigation.

(b) An offense under this section is a Class A misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 702.558. CRIMINAL OFFENSE: NONCOMPLIANCE WITH SUBPOENA OR

INVESTIGATIVE DEMAND. (a) A person commits an offense if, after

receiving a subpoena or civil investigative demand issued under

Section 17.61, Business & Commerce Code, the person

intentionally falsifies or withholds relevant material, including

a document or record, that is not privileged.

(b) An offense under this section is a misdemeanor punishable by

a fine not to exceed $2,000.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.






TITLE 4. PROFESSIONS RELATED TO ANIMAL HEALTH

CHAPTER 801. VETERINARIANS

OCCUPATIONS CODE

TITLE 4. PROFESSIONS RELATED TO ANIMAL HEALTH

CHAPTER 801. VETERINARIANS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 801.001. SHORT TITLE. This chapter may be cited as the

Veterinary Licensing Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.002. DEFINITIONS. In this chapter:

(1) "Board" means the State Board of Veterinary Medical

Examiners.

(2) "Compensation" includes a fee, monetary reward, discount, or

emolument, whether received directly or indirectly.

(3) "Direct supervision" means supervision of a person by a

responsible veterinarian who is physically present on the

premises.

(4) "General supervision" means supervision of a person by a

responsible veterinarian who is readily available to communicate

with the person.

(5) "Practice of veterinary medicine" means:

(A) the diagnosis, treatment, correction, change, manipulation,

relief, or prevention of animal disease, deformity, defect,

injury, or other physical condition, including the prescription

or administration of a drug, biologic, anesthetic, apparatus, or

other therapeutic or diagnostic substance or technique;

(B) the representation of an ability and willingness to perform

an act listed in Paragraph (A);

(C) the use of a title, a word, or letters to induce the belief

that a person is legally authorized and qualified to perform an

act listed in Paragraph (A); or

(D) the receipt of compensation for performing an act listed in

Paragraph (A).

(6) "Veterinarian" means a person licensed by the board under

this chapter to practice veterinary medicine.

(7) "Veterinary medicine" includes veterinary surgery,

reproduction and obstetrics, dentistry, ophthalmology,

dermatology, cardiology, and any other discipline or specialty of

veterinary medicine.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.003. APPLICATION OF SUNSET ACT. The State Board of

Veterinary Medical Examiners is subject to Chapter 325,

Government Code (Texas Sunset Act). Unless continued in

existence as provided by that chapter, the board is abolished and

this chapter expires September 1, 2017.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

27, Sec. 1, eff. September 1, 2005.

Sec. 801.004. APPLICATION OF CHAPTER. This chapter does not

apply to:

(1) the treatment or care of an animal in any manner by the

owner of the animal, an employee of the owner, or a designated

caretaker of the animal, unless the ownership, employment, or

designation is established with the intent to violate this

chapter;

(2) a person who performs an act prescribed by the board as an

accepted livestock management practice, including:

(A) castrating a male animal raised for human consumption;

(B) docking or earmarking an animal raised for human

consumption;

(C) dehorning cattle;

(D) aiding in the nonsurgical birth process of a large animal,

as defined by board rule;

(E) treating an animal for disease prevention with a

nonprescription medicine or vaccine;

(F) branding or identifying an animal in any manner;

(G) artificially inseminating an animal, including training,

inseminating, and compensating for services related to artificial

insemination; and

(H) shoeing a horse;

(3) the performance of a cosmetic or production technique to

reduce injury in poultry intended for human consumption;

(4) the performance of a duty by a veterinarian's employee if:

(A) the duty involves food production animals;

(B) the duty does not involve diagnosis, prescription, or

surgery;

(C) the employee is under the direction and general supervision

of the veterinarian; and

(D) the veterinarian is responsible for the employee's

performance;

(5) the performance of an act by a person who is a full-time

student of an accredited college of veterinary medicine or is a

foreign graduate of a board-approved equivalent competency

program for foreign veterinary graduates and who is participating

in a board-approved extern or preceptor program if the act is

performed under the direct supervision of a veterinarian

employing the person;

(6) an animal shelter employee who performs euthanasia in the

course and scope of the person's employment if the person has

successfully completed training in accordance with Chapter 829,

Health and Safety Code;

(7) a person who is engaged in a recognized state-federal

cooperative disease eradication or control program or an external

parasite control program while the person is performing official

duties required by the program;

(8) a person who, without expectation of compensation, provides

emergency care in an emergency or disaster; or

(9) a consultation given to a veterinarian in this state by a

person who:

(A) resides in another state; and

(B) is lawfully qualified to practice veterinary medicine under

the laws of that state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1331, Sec. 4, eff. September 1, 2007.

SUBCHAPTER B. STATE BOARD OF VETERINARY MEDICAL EXAMINERS

Sec. 801.051. BOARD; MEMBERSHIP. (a) The State Board of

Veterinary Medical Examiners consists of nine members appointed

by the governor with the advice and consent of the senate as

follows:

(1) six veterinarian members; and

(2) three members who represent the public.

(b) The board may include not more than one veterinarian member

who is a faculty member of a college of veterinary medicine.

(c) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.052. MEMBERSHIP ELIGIBILITY. (a) A person is eligible

for appointment as a veterinarian member of the board if the

person:

(1) has resided and practiced veterinary medicine in this state

for the six years preceding the date of appointment;

(2) is of good repute; and

(3) is not the holder of a special license issued under Section

801.256.

(b) A person is not eligible for appointment as a public member

of the board if the person:

(1) is licensed by an occupational regulatory agency in the

field of health care;

(2) is employed by or participates in the management of a

business entity or other organization that:

(A) provides health care services;

(B) sells, manufactures, or distributes health care supplies or

equipment; or

(C) is regulated by or receives funds from the board;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization that:

(A) provides health care services;

(B) sells, manufactures, or distributes health care supplies or

equipment; or

(C) is regulated by or receives funds from the board; or

(4) uses or receives a substantial amount of tangible goods,

services, or funds from the board, other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses.

(c) A person is not eligible for appointment as a public member

of the board if the person's spouse:

(1) is licensed by an occupational regulatory agency in the

field of veterinary medicine;

(2) is employed by or participates in the management of a

business entity or other organization that:

(A) provides veterinary health care services;

(B) sells, manufactures, or distributes veterinary health care

supplies or equipment; or

(C) is regulated by or receives funds from the board;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization that:

(A) provides veterinary health care services;

(B) sells, manufactures, or distributes veterinary health care

supplies or equipment; or

(C) is regulated by or receives funds from the board; or

(4) uses or receives a substantial amount of tangible goods,

services, or funds from the board, other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

27, Sec. 2, eff. September 1, 2005.

Sec. 801.053. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a cooperative and

voluntarily joined statewide association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) A person may not be a member of the board and may not be an

employee of the board employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.), if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of health care; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of

veterinary medicine.

(c) A person may not be a member of the board or act as the

general counsel to the board if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

27, Sec. 3, eff. September 1, 2005.

Sec. 801.054. TERMS; VACANCY. (a) Members of the board are

appointed for staggered six-year terms.

(b) If a vacancy occurs because of the death or resignation of a

board member, the governor shall appoint a replacement to fill

the unexpired term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.055. OFFICERS. (a) The governor shall designate a

member of the board as the presiding officer of the board to

serve in that capacity at the pleasure of the governor.

(b) At the first meeting of the board each year, the board shall

elect from its members any other officer the board considers

necessary or convenient.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

27, Sec. 4, eff. September 1, 2005.

Sec. 801.056. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that a member:

(1) does not have at the time of taking office the

qualifications required by Section 801.052;

(2) does not maintain during service on the board the

qualifications required by Section 801.052;

(3) is ineligible for membership under Section 801.052 or

801.053;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the board of the potential ground. The

presiding officer shall then notify the governor and the attorney

general that a potential ground for removal exists. If the

potential ground for removal involves the presiding officer, the

executive director shall notify the next highest ranking officer

of the board, who shall then notify the governor and the attorney

general that a potential ground for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

27, Sec. 5, eff. September 1, 2005.

Sec. 801.057. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the board may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the board until the person completes a training program that

complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the board and the board's

programs, functions, rules, and budget;

(2) the results of the most recent formal audit of the board;

(3) the requirements of laws relating to open meetings, public

information, administrative procedure, and conflicts of interest;

and

(4) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

27, Sec. 6, eff. September 1, 2005.

Sec. 801.058. PER DIEM; REIMBURSEMENT. A board member is

entitled to receive:

(1) a per diem, as set by legislative appropriation, for each

day that the member engages in board business; and

(2) reimbursement for travel expenses, as prescribed by the

General Appropriations Act, including expenses for meals and

lodging.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.059. OATH OF OFFICE. Before assuming the duties of

office, each board member shall file with the secretary of state

a signed copy of the constitutional oath of office taken by the

member.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. EXECUTIVE DIRECTOR AND PERSONNEL

Sec. 801.101. EXECUTIVE DIRECTOR. The board may employ an

executive director.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.102. CERTAIN DUTIES OF EXECUTIVE DIRECTOR. (a) The

executive director is responsible for:

(1) safekeeping the money collected under this chapter; and

(2) properly disbursing the veterinary fund account established

by this chapter.

(b) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(39).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 285, Sec. 25, 31(39), eff.

Sept. 1, 2003.

Sec. 801.103. PERSONNEL. The board may employ personnel to

administer this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.104. DIVISION OF RESPONSIBILITIES. The board shall

develop and implement policies that clearly separate the

policymaking responsibilities of the board and the management

responsibilities of the executive director and the staff of the

board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

27, Sec. 7, eff. September 1, 2005.

Sec. 801.105. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The board shall provide as often as necessary to

its members and employees information regarding their:

(1) qualifications for office or employment under this chapter;

and

(2) responsibilities under applicable laws relating to standards

of conduct for state officers or employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.106. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS.

(a) The executive director or the executive director's designee

shall develop an intra-agency career ladder program. The program

must require intra-agency postings of all nonentry level

positions concurrently with any public posting.

(b) The executive director or the executive director's designee

shall develop a system of annual performance evaluations based on

measurable job tasks. All merit pay authorized by the executive

director must be based on the system established under this

subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.107. EQUAL EMPLOYMENT OPPORTUNITY POLICY; REPORT. (a)

The executive director or the executive director's designee shall

prepare and maintain a written policy statement to ensure

implementation of an equal employment opportunity program under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, application, training, and

promotion of personnel, that are in compliance with Chapter 21,

Labor Code;

(2) a comprehensive analysis of the board workforce that meets

federal and state guidelines;

(3) procedures by which a determination can be made of the

significant underuse in the board workforce of all persons for

whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address those areas of

significant underuse.

(b) A policy statement prepared under Subsection (a) must be:

(1) prepared to cover an annual period;

(2) updated annually;

(3) reviewed by the Commission on Human Rights for compliance

with Subsection (a)(1); and

(4) filed with the governor.

(c) The governor shall deliver a biennial report to the

legislature based on the information received under Subsection

(b). The report may be made separately or as part of other

biennial reports to the legislature.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. BOARD POWERS AND DUTIES

Sec. 801.151. RULES. (a) The board may adopt rules as

necessary to administer this chapter.

(b) The board may adopt rules of professional conduct

appropriate to establish and maintain a high standard of

integrity, skills, and practice in the veterinary medicine

profession.

(c) The board shall adopt rules to:

(1) protect the public; and

(2) ensure that alternate therapies, including ultrasound

diagnosis and therapy, magnetic field therapy, holistic medicine,

homeopathy, chiropractic treatment, acupuncture, and laser

therapy, are performed only by a veterinarian or under the

supervision of a veterinarian.

(d) The board may adopt rules regarding the work of a person

who:

(1) works under the supervision of a veterinarian; and

(2) fulfills the requirements established by a board-approved

organization for registered veterinary technicians.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.152. EXCEPTIONS TO RULE. (a) The board may consider

an exception to a rule adopted by the board on the request of a

person subject to board regulation.

(b) After notice and hearing, the board may approve an exception

to a board rule.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.153. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The board may not adopt a rule restricting

advertising or competitive bidding by a person regulated by the

board except to prohibit a false, misleading, or deceptive

practice by that person.

(b) In its rules to prohibit a false, misleading, or deceptive

practice, the board may not include a rule that:

(1) restricts the person's use of any advertising medium;

(2) restricts the person's personal appearance or the use of the

person's voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

person; or

(4) restricts the person's advertisement under a trade name.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.154. FEES. (a) The board by rule shall set fees in

amounts that are reasonable and necessary so that the fees, in

the aggregate, cover the costs of administering this chapter. The

board may not set a fee that existed on September 1, 1993, in an

amount that is less than the fee on that date.

(b) The license renewal fee set by the board under this chapter

is the amount set by the board under Subsection (a) and an

additional fee of $200.

(c) Of each additional fee collected under Subsection (b), $50

shall be deposited in the foundation school fund and $150 shall

be deposited in the general revenue fund.

(d) The additional fee under Subsection (b) does not apply to a

license holder who is:

(1) exempt from paying the renewal fee under Section 801.304; or

(2) placed on inactive status as provided by Section 801.306.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.155. PAYMENT OF ADMINISTRATIVE COSTS. Costs incurred

by the board in administrating this chapter, including the

compensation and expenses of board members and employees, may be

paid only from fees collected under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.156. REGISTRY. (a) The board shall maintain a record

of each veterinarian's:

(1) name;

(2) residence address; and

(3) business address.

(b) A veterinarian shall notify the board of a change of

business address or employer not later than the 60th day after

the date the change takes effect.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.157. PEER ASSISTANCE PROGRAM. The board shall

establish or approve a peer assistance program for veterinarians.

The peer assistance program must comply with Chapter 467, Health

and Safety Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.158. SUBPOENA. (a) The board may request and, if

necessary, compel by subpoena:

(1) the attendance of witnesses for examination under oath; and

(2) the production for inspection or copying of books, accounts,

records, papers, correspondence, documents, and other evidence

relevant to an investigation of an alleged violation of this

chapter.

(b) The board, acting through the attorney general, may bring an

action to enforce a subpoena issued under Subsection (a) against

a person, including a corporation, organization, business trust,

estate, trust, partnership, association, or other legal entity,

who fails to comply with the subpoena.

(c) Venue for an action brought under Subsection (b) is in a

district court in:

(1) Travis County; or

(2) any county in which the board may hold a hearing.

(d) The court shall order compliance with the subpoena if the

court finds that good cause exists to issue the subpoena.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.421(a), eff.

Sept. 1, 2001.

Sec. 801.159. BOARD DUTIES REGARDING COMPLAINTS. (a) The board

by rule shall:

(1) adopt a form to standardize information relating to

complaints filed with the board; and

(2) prescribe information to be provided to a person when the

person files a complaint with the board.

(b) The board shall provide reasonable assistance to a person

who wishes to file a complaint with the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.160. ANNUAL REPORT. (a) The board shall file annually

with the governor and the presiding officer of each house of the

legislature a complete and detailed written report accounting for

all funds received and disbursed by the board during the

preceding fiscal year.

(b) The report must be in the form and reported in the time

provided by the General Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.161. USE OF TECHNOLOGY. The board shall implement a

policy requiring the board to use appropriate technological

solutions to improve the board's ability to perform its

functions. The policy must ensure that the public is able to

interact with the board on the Internet.

Added by Acts 2005, 79th Leg., Ch.

27, Sec. 8, eff. September 1, 2005.

Sec. 801.162. ALTERNATIVE RULEMAKING AND DISPUTE RESOLUTION

PROCEDURES. (a) The board shall develop and implement a policy

to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of board rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the board's jurisdiction.

(b) The board's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The board shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the board.

Added by Acts 2005, 79th Leg., Ch.

27, Sec. 8, eff. September 1, 2005.

SUBCHAPTER E. PUBLIC ACCESS AND INFORMATION; COMPLAINT PROCEDURES

Sec. 801.201. PUBLIC INTEREST INFORMATION. (a) The board shall

prepare information of public interest describing the functions

of the board and the procedures by which complaints are filed

with and resolved by the board.

(b) The board shall make the information available to the public

and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.202. PUBLIC PARTICIPATION. (a) The board shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the board and to speak on

any issue under the board's jurisdiction.

(b) The board shall prepare and maintain a written plan that

describes how a person who does not speak English may be provided

reasonable access to the board's programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.203. COMPLAINTS. (a) The board by rule shall

establish methods by which consumers and service recipients are

notified of the name, mailing address, and telephone number of

the board for the purpose of directing complaints to the board.

(b) The board shall list with its regular telephone number any

toll-free telephone number established under other state law for

presenting a complaint about a veterinarian.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.204. RECORDS OF COMPLAINTS. (a) The board shall

maintain a system to promptly and efficiently act on complaints

filed with the board. The board shall maintain information about

parties to the complaint, the subject matter of the complaint, a

summary of the results of the review or investigation of the

complaint, and its disposition.

(b) The board shall make information available describing its

procedures for complaint investigation and resolution.

(c) The board shall periodically notify the complaint parties of

the status of the complaint until final disposition.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

27, Sec. 9, eff. September 1, 2005.

Sec. 801.205. GENERAL RULES REGARDING COMPLAINT INVESTIGATION

AND DISPOSITION. The board shall adopt rules relating to the

investigation of complaints filed with the board. The rules must:

(1) distinguish between categories of complaints;

(2) ensure that complaints are not dismissed without appropriate

consideration;

(3) require that the board be advised of a complaint that is

dismissed and that a written explanation be given to the person

who filed the complaint explaining the action taken on the

dismissed complaint;

(4) ensure that the person who filed the complaint has the

opportunity to explain the allegations made in the complaint; and

(5) prescribe guidelines concerning the categories of complaints

that require the use of a private investigator and the procedures

for the board to obtain the services of a private investigator.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.2051. PRIORITY OF COMPLAINTS. The board shall

prioritize complaints to resolve the more serious complaints

first.

Added by Acts 2005, 79th Leg., Ch.

27, Sec. 10, eff. September 1, 2005.

Sec. 801.2055. COMPLAINTS REQUIRING MEDICAL EXPERTISE. (a) A

complaint that requires medical expertise to review must be

reviewed by two or more veterinarian board members. The board

members shall determine whether to dismiss the complaint or refer

it to an informal proceeding under Section 801.408.

(b) If the veterinarian members do not agree to dismiss or refer

the complaint to an informal proceeding, the complaint is

referred to an informal proceeding under Section 801.408.

Added by Acts 2005, 79th Leg., Ch.

27, Sec. 10, eff. September 1, 2005.

Sec. 801.2056. COMPLAINTS NOT REQUIRING MEDICAL EXPERTISE. (a)

The board may delegate to a committee of board staff the

authority to dismiss or enter into an agreed settlement of a

complaint that does not require medical expertise. The

disposition determined by the committee must be approved by the

board at a public meeting.

(b) A complaint delegated under this section shall be referred

for informal proceedings under Section 801.408 if:

(1) the committee determines that the complaint should not be

dismissed or settled;

(2) the committee is unable to reach an agreed settlement; or

(3) the veterinarian who is the subject of the complaint

requests that the complaint be referred for informal proceedings.

Added by Acts 2005, 79th Leg., Ch.

27, Sec. 10, eff. September 1, 2005.

Sec. 801.206. DISPOSITION OF COMPLAINT. (a) The board shall:

(1) dispose of each complaint in a timely manner; and

(2) establish a schedule for conducting each phase of the

complaint process that is under the control of the board not

later than the 30th day after the date the board receives the

complaint.

(b) Each party to the complaint shall be notified of the

projected time requirements for the complaint. Each party shall

be notified of a change in the schedule not later than the

seventh day after the date the change is made.

(c) The executive director shall notify the board of a complaint

that is not resolved within the time prescribed by the board for

resolving the complaint so that the board may take necessary

action on the complaint.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.207. PUBLIC RECORD; EXCEPTION. (a) Except as provided

by Subsection (b), a board record is a public record and is

available for public inspection during normal business hours.

(b) An investigation record of the board, including a record

relating to a complaint that is found to be groundless, is

confidential.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER F. LICENSE REQUIREMENTS

Sec. 801.251. LICENSE REQUIRED. Except as provided by Section

801.004, a person may not practice, or offer or attempt to

practice, veterinary medicine unless the person holds a license

issued under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.252. ELIGIBILITY REQUIREMENTS. The board shall issue a

license to a person who is qualified to be licensed under this

chapter. A person is qualified to be licensed if:

(1) the person has attained the age of majority;

(2) the person is a graduate of a board-approved school or

college of veterinary medicine;

(3) the person successfully completes the licensing examination

conducted by the board; and

(4) the board does not refuse to issue a license to the person

under Section 801.401.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.253. LICENSING EXAMINATIONS. (a) The board shall hold

a regular meeting at least twice each year to conduct licensing

examinations as provided by board rule. The board shall conduct

the examination at a time and place the board determines is

convenient for applicants.

(b) The board shall provide notice of a licensing examination by

publication in a newspaper or periodical.

(c) The board shall examine each qualified applicant who attends

the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.254. CONTENT AND CONDUCT OF EXAMINATION. (a) The

board shall conduct the licensing examination on subjects

relating to veterinary medicine, including anatomy, pathology,

chemistry, obstetrics, public health, veterinary practice,

veterinary jurisprudence, physiology and bacteriology, and other

subjects regularly taught in reputable schools of veterinary

medicine.

(b) The board may conduct a licensing examination in writing, by

a practical demonstration of the applicant's skill, or by a

combination of those methods. The board shall arrange for the

written portion of the examination, if any, to be validated by an

independent testing professional.

(c) To pass the licensing examination, an applicant must

demonstrate the standard of proficiency the board determines is

essential for a qualified veterinarian.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

27, Sec. 11, eff. September 1, 2005.

Sec. 801.255. EXAMINATION RESULTS. (a) The board shall notify

each examinee of the results of the examination not later than

the 30th day after the date the licensing examination is

administered. If an examination is graded or reviewed by a

national testing service, the board shall notify the examinee of

the results of the examination not later than the 14th day after

the date the board receives the results from the testing service.

(b) If the notice of the examination results graded or reviewed

by a national testing service will be delayed longer than 90 days

after the examination date, the board shall notify the examinee

of the reason for the delay before the 90th day.

(c) If requested in writing by a person who fails an

examination, the board shall provide to the person an analysis of

the person's performance on the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.2555. EXAMINATION FEE REFUND. (a) The board shall

refund the examination fee paid by an applicant who:

(1) provides advance notice of the applicant's inability to take

the examination; or

(2) is unable to take the examination because of an emergency.

(b) The board shall adopt rules that establish the required

notification period and the emergency situations that warrant a

refund.

Added by Acts 2005, 79th Leg., Ch.

27, Sec. 12, eff. September 1, 2005.

Sec. 801.256. SPECIAL LICENSE. (a) The board may issue a

special license to an applicant who is:

(1) a member of the faculty or staff of a board-approved

veterinary program at an institution of higher education;

(2) a veterinarian employee of the Texas Animal Health

Commission;

(3) a veterinarian employee of the Texas Veterinary Medical

Diagnostic Laboratory; or

(4) a person licensed to practice veterinary medicine in another

jurisdiction, if the board determines that the person's specialty

practice is unrepresented or underrepresented in this state.

(b) An applicant is eligible for a special license if:

(1) the applicant:

(A) is at least 21 years of age and a graduate of a

board-approved veterinary medicine program at an institution of

higher education; or

(B) provides to the board a written affirmation by a person

described under Subsection (f) that the applicant meets a

critical need for staffing at the person's institution and is

certified by a nationally recognized veterinary speciality board

or is eligible for that certification; and

(2) the applicant passes the jurisprudence section of the

licensing examination.

(c) The board shall adopt rules relating to the issuance of a

special license.

(d) A special license is valid only for the performance of

duties within the scope of the special license holder's

employment or practice.

(e) The board may suspend or revoke a special license if:

(1) the special license holder's employment is terminated; or

(2) the special license holder practices outside of the scope of

the license.

(f) The following people may provide a statement under

Subsection (b)(1)(B):

(1) the dean of a board-approved veterinary medicine program at

an institution of higher education in this state;

(2) the executive director of the Texas Animal Health

Commission; or

(3) the executive director of the Texas Veterinary Medical

Diagnostic Laboratory.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1114, Sec. 1, eff. June 15,

2001.

Sec. 801.257. PROVISIONAL LICENSE. (a) The board may grant a

provisional license to an applicant who presents proof that the

applicant:

(1) is licensed in good standing as a veterinarian in another

state that:

(A) has licensing requirements substantially equivalent to the

requirements of this chapter; and

(B) maintains professional standards the board considers

equivalent to the professional standards of this chapter; and

(2) has passed a national or other examination recognized by the

board relating to veterinary medicine.

(b) Repealed by Acts 2005, 79th Leg., Ch. 27, Sec. 27(1), eff.

September 1, 2005.

(c) A provisional license is valid until the date the board

approves or denies the provisional license holder's application

for a license. The board shall issue a license under this chapter

to a provisional license holder if:

(1) the provisional license holder passes the licensing

examination under Section 801.253;

(2) the board verifies that the provisional license holder has

the academic and experience requirements to qualify for a

license; and

(3) the provisional license holder satisfies any other license

requirement under this chapter.

(d) The board shall complete the processing of a provisional

license holder's application for a license not later than the

180th day after the date the provisional license is issued.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

27, Sec. 13, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

27, Sec. 27(1), eff. September 1, 2005.

Sec. 801.258. TEMPORARY LICENSE. The board by rule may provide

for the issuance of a temporary license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER G. LICENSE EXPIRATION AND RENEWAL

Sec. 801.301. ANNUAL RENEWAL REQUIRED. (a) The board shall

provide for the annual renewal of a license.

(b) The board by rule may adopt a system under which licenses

expire on various dates during the year.

(c) For a year in which the license expiration date is changed,

license fees payable on March 1 shall be prorated on a monthly

basis so that each license holder pays only that portion of the

fee that is allocable to the number of months during which the

license is valid. On renewal of the license on the new expiration

date, the total license renewal fee is payable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.302. NOTICE OF LICENSE EXPIRATION. Not later than the

30th day before the expiration date of a person's license, the

board shall send written notice of the impending license

expiration to the person at the person's last known address

according to the board's records.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.303. PROCEDURE FOR RENEWAL. (a) A person who is

otherwise eligible to renew a license may renew an unexpired

license by paying the required renewal fee to the board before

the expiration date of the license. A person whose license has

expired may not engage in activities that require a license until

the license has been renewed.

(b) A person whose license has been expired for 90 days or less

may renew the license by paying to the board a renewal fee that

is equal to the sum of 1-1/2 times the renewal fee set by the

board under Section 801.154(a) and the additional fee required by

Section 801.154(b).

(c) A person whose license has been expired for more than 90

days but less than one year may renew the license by paying to

the board a renewal fee that is equal to the sum of two times the

renewal fee set by the board under Section 801.154(a) and the

additional fee required by Section 801.154(b).

(d) A person whose license has been expired for one year or more

may not renew the license. The person may obtain a new license

by complying with the requirements and procedures, including the

examination requirements, for obtaining an original license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

27, Sec. 14, eff. September 1, 2005.

Sec. 801.304. FEE EXEMPTION. A license holder is exempt from

the fee requirements imposed under Section 801.303 if the license

holder:

(1) is on active duty with the Armed Forces of the United States

and does not engage in private or civilian practice; or

(2) is permanently and totally retired.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.305. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE

PRACTITIONER. (a) A person who was licensed in this state,

moved to another state, and is currently licensed in good

standing and has been in practice in the other state for the two

years preceding the date of application may obtain a new license

without reexamination.

(b) The person must pay to the board a fee that is equal to the

amount of the renewal fee set by the board under Section

801.154(a) and the additional fee required by Section 801.154(b).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

27, Sec. 15, eff. September 1, 2005.

Sec. 801.306. INACTIVE STATUS. The board by rule may provide

for the placement of a veterinarian on inactive status. The rules

adopted under this section must include a limit on the time a

veterinarian may remain on inactive status.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.307. CONTINUING EDUCATION. (a) The board by rule

shall establish a minimum number of hours of continuing education

required to renew a license.

(b) The board may:

(1) establish general categories of continuing education that

meet the needs of veterinarians; and

(2) require a veterinarian to successfully complete continuing

education courses.

(c) The board may require a license holder who does not complete

the required number of hours of continuing education in a year to

make up the missed hours in later years. Hours required to be

made up in a later year are in addition to the hours normally

required to be completed in that year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

27, Sec. 16, eff. September 1, 2005.

Sec. 801.308. CONTINUING EDUCATION AUDITS. (a) The board shall

monitor compliance with continuing education requirements by

conducting random audits of license holders seeking renewal. The

board staff may conduct an audit at any time. The board may

perform additional compliance monitoring by other means.

(b) A license holder who is audited shall provide proof of

course completion to the board, including certificates of

completion.

(c) A list of completed continuing education courses from the

license holder on one presigned form does not establish

compliance.

Added by Acts 2005, 79th Leg., Ch.

27, Sec. 17, eff. September 1, 2005.

SUBCHAPTER H. PRACTICE BY VETERINARIAN

Sec. 801.351. EXISTENCE OF VETERINARIAN-CLIENT-PATIENT

RELATIONSHIP. (a) A person may not practice veterinary medicine

unless a veterinarian-client-patient relationship exists. A

veterinarian-client-patient relationship exists if the

veterinarian:

(1) assumes responsibility for medical judgments regarding the

health of an animal and a client, who is the owner or other

caretaker of the animal, agrees to follow the veterinarian's

instructions;

(2) possesses sufficient knowledge of the animal to initiate at

least a general or preliminary diagnosis of the animal's medical

condition; and

(3) is readily available to provide, or has provided, follow-up

medical care in the event of an adverse reaction to, or a failure

of, the regimen of therapy provided by the veterinarian.

(b) A veterinarian possesses sufficient knowledge of the animal

for purposes of Subsection (a)(2) if the veterinarian has

recently seen, or is personally acquainted with, the keeping and

care of the animal by:

(1) examining the animal; or

(2) making medically appropriate and timely visits to the

premises on which the animal is kept.

(c) A veterinarian-client-patient relationship may not be

established solely by telephone or electronic means.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

971, Sec. 1, eff. September 1, 2005.

Sec. 801.352. PROHIBITION AGAINST INTERFERENCE OR INTERVENTION.

(a) The professional services of a veterinarian may not be

controlled or exploited by a person who:

(1) is not a veterinarian; and

(2) intervenes between the veterinarian and the veterinarian's

client.

(b) A veterinarian may not:

(1) allow a person who does not hold a license issued under this

chapter to interfere with or intervene in the veterinarian's

practice of veterinary medicine; or

(2) submit to interference or intervention by a person who does

not hold a license issued under this chapter.

(c) A veterinarian shall avoid a relationship that may result in

interference with or intervention in the veterinarian's practice

of veterinary medicine by a person who does not hold a license

issued under this chapter.

(d) A veterinarian is responsible for the veterinarian's

actions. The veterinarian is directly responsible to the client

and for the care and treatment of the patient.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.353. CONFIDENTIALITY; WAIVER. (a) A veterinarian may

not violate the confidential relationship between the

veterinarian and the veterinarian's client.

(b) A veterinarian may not be required to release information

concerning the veterinarian's care of an animal, except on the

veterinarian's receipt of:

(1) a written authorization or other form of waiver executed by

the client; or

(2) an appropriate court order or subpoena.

(c) A veterinarian who releases information as required under

Subsection (b) is not liable to any person, including the client,

for an action resulting from the disclosure.

(d) The privilege provided by this section is waived by the

client or the owner of an animal treated by the veterinarian to

the extent the client or owner places at issue in a civil or

criminal proceeding:

(1) the nature and extent of the animal's injuries; or

(2) the care and treatment of the animal provided by the

veterinarian.

(e) This section does not apply to an inspection or

investigation conducted by the board or an agent of the board.

(f) A veterinarian does not violate this section by providing

the name or address of a client to a health authority,

veterinarian, or physician who requests the identity of the

client to obtain information for:

(1) the verification of a rabies vaccination; or

(2) other treatment involving a life-threatening situation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

971, Sec. 2, eff. September 1, 2005.

Sec. 801.354. AUTHORIZED BUSINESS PRACTICES. It is not a

violation of this chapter for a veterinarian, or a business

entity authorized under this chapter to render veterinary

services, to:

(1) lease space for the purpose of providing veterinary

services;

(2) pay for franchise fees or other services on a

percentage-of-receipts basis; or

(3) sell, transfer, or assign accounts receivable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.3541. LOCATION OF VETERINARY PRACTICE. The premises on

which a veterinary practice is located may be owned by a person

or other legal entity that does not hold a license issued under

this chapter.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.421(d), eff.

Sept. 1, 2001.

Sec. 801.355. LEASING SPACE FROM MERCANTILE ESTABLISHMENT. (a)

The practice of a veterinarian who leases space from a mercantile

establishment and practices veterinary medicine on the premises

of the mercantile establishment must be owned by a veterinarian.

The practice and the leased space must be under the exclusive

control of a veterinarian.

(b) The leased space must be definite and apart from the space

occupied by other occupants of the premises. The leased space

must be separated from the space used by other occupants by solid

and opaque partitions or walls that extend from the floor to the

ceiling. The requirement of this subsection is not satisfied by

the use of railings, curtains, or other similar arrangements.

(c) The leased space must have a patient's entrance that:

(1) opens to a public street, hall, lobby, corridor, or other

public thoroughfare other than the aisle of a mercantile

establishment; and

(2) is actually used as an entrance by the veterinarian's

patients.

(d) The leased space may have an additional patient's entrance,

that may be nonopaque, that opens from the inside of the

mercantile establishment directly into the leased space.

(e) The practice of the veterinarian may not be conducted in any

part as a department or concession of the mercantile

establishment. A legend or sign that states "Veterinary

Department," or that contains other words implying that the

practice is not an independent veterinary practice, may not be

displayed on the premises or in an advertisement for the

premises. The use of the veterinarian's name must clearly

indicate that the practice is independent and not under the

ownership or control of the mercantile establishment.

(f) The patient and business records of the practice of the

veterinarian are the sole property of the veterinarian. The

mercantile establishment or a person who is not a veterinarian

may not control the records, except that:

(1) business records that are essential to the initiation or

continuation of a percentage of gross receipts lease of space may

be inspected by the lessor; and

(2) a veterinarian may enter into a management agreement that

permits an employee or agent of the management company to access

or copy patient records as necessary to perform management

functions.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.356. EXEMPTIONS FROM REQUIREMENTS RELATED TO MERCANTILE

ESTABLISHMENT. (a) Section 801.355(c) does not apply to the

practice of a veterinarian, or the legal successor of the

practice, if the practice is operating in space that was opened,

designed, or engineered in accordance with plans for a specific

facility submitted to the board before December 31, 2009.

(b) Section 801.355 does not prohibit the delivery of temporary

limited-service veterinary activities, including preventive

veterinary services such as vaccinations and testing, at a

mercantile establishment that is not owned or under the exclusive

control of a veterinarian if the services are periodic and

delivered by a veterinarian. The board by rule may establish the

conditions under which a veterinarian may provide the services

described by this subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

41, Sec. 1, eff. May 19, 2009.

Sec. 801.357. RESPONSIBILITY OF VETERINARIAN TOWARD ABANDONED

ANIMALS. (a) A veterinarian may dispose of an animal that is

abandoned in the veterinarian's care if the veterinarian:

(1) gives the client, by certified mail to the client's last

known address, notice of the veterinarian's intention to dispose

of the animal; and

(2) allows the client to retrieve the animal during the 10 days

after the date the veterinarian mails the notice.

(b) A veterinarian may not dispose of an animal under Subsection

(a) if:

(1) a contract between the veterinarian and client provides

otherwise; or

(2) after notice is given under Subsection (a), the veterinarian

and client agree to extend the veterinarian's care of the animal.

(c) The client's contact of the veterinarian by mail, telephone,

or personal communication does not extend the veterinarian's

obligation to treat, board, or care for an animal unless the

veterinarian and client agree to extend the veterinarian's care

of the animal.

(d) An animal is considered abandoned on the 11th day after the

date the veterinarian mails the notice under Subsection (a)

unless an agreement is made to extend the care for the animal.

(e) Notice given by a veterinarian under Subsection (a) does not

relieve a client of liability to pay for treatment, boarding, or

care provided by the veterinarian.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

971, Sec. 3, eff. September 1, 2005.

Sec. 801.358. LIABILITY OF VETERINARIAN FOR EMERGENCY TREATMENT;

EUTHANASIA PRESUMPTION. (a) A veterinarian who provides

emergency treatment to an ill or injured animal on the

veterinarian's own initiative, or at the request of a person

other than the animal's owner, is not liable to the owner for

damages to the animal unless the veterinarian commits gross

negligence.

(b) If the veterinarian performs euthanasia on the animal, the

veterinarian is presumed to have performed a humane act necessary

to relieve the animal's pain and suffering.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.3585. LIABILITY FOR REPORTING ANIMAL CRUELTY; IMMUNITY.

A veterinarian who in good faith and in the normal course of

business reports to the appropriate governmental entity a

suspected incident of animal cruelty under Section 42.09 or

42.092, Penal Code, is immune from liability in a civil or

criminal action brought against the veterinarian for reporting

the incident.

Added by Acts 2005, 79th Leg., Ch.

971, Sec. 4, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

886, Sec. 5, eff. September 1, 2007.

Sec. 801.359. CONTROLLED SUBSTANCES RECORDS. (a) The board

shall require each veterinarian to maintain a recordkeeping

system for controlled substances as required by Chapter 481,

Health and Safety Code.

(b) The records are subject to review by a law enforcement

agency or board representative.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.360. DEATH OF VETERINARIAN. On the death of a

veterinarian, the veterinarian's practice ownership and patient

records become the property of the veterinarian's heirs to

dispose of as necessary not later than the second anniversary of

the date of the veterinarian's death.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.361. DISPOSAL OF ANIMAL REMAINS. (a) In this section,

" medical waste" includes animal waste, blood, gloves, sleeves,

newspapers, and plastic bags, but does not include sharps.

(b) A veterinarian may dispose of the remains of an animal and

medical waste associated with the animal by burial or burning if:

(1) the burial or burning occurs on property owned by the

veterinarian that is located:

(A) outside the corporate boundaries of a municipality; or

(B) within the corporate boundaries of a municipality as a

result of an annexation that occurs on or after September 1,

2003; and

(2) at least one of the following requirements is met:

(A) a veterinarian-client-patient relationship existed between

the veterinarian, the owner or other caretaker of the animal, and

the animal before the animal's death;

(B) the veterinarian diagnosed, treated, boarded, or otherwise

cared for the animal before its death; or

(C) the veterinarian performed euthanasia or an autopsy on the

animal.

(c) Notwithstanding any other law, the Texas Commission on

Environmental Quality may not adopt a rule that prohibits conduct

authorized by this section.

(d) The Texas Commission on Environmental Quality may not adopt

a rule that relates to the disposal of animal remains under this

section unless the rule is developed in cooperation with and is

approved by the Texas Animal Health Commission.

(e) This section prevails over any other law that authorizes a

governmental entity to:

(1) prohibit or restrict outdoor burning; or

(2) abate a public nuisance.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 17.01, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 806, Sec. 1, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1333, Sec. 3, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 23.001(74), eff. September 1, 2005.

Sec. 801.362. AUTHORITY TO DISPENSE DRUGS PRESCRIBED BY ANOTHER

VETERINARIAN IN EMERGENCY. (a) A veterinarian may dispense a

drug, other than a controlled substance, prescribed by another

veterinarian, including a veterinarian licensed in another state,

if:

(1) failure to dispense the drug could interrupt a therapeutic

regimen or cause a patient to suffer;

(2) the prescribing veterinarian informs the dispensing

veterinarian that the drug is appropriate and necessary for the

animal;

(3) the quantity of the dispensed drug does not exceed a

five-day supply for each animal annually;

(4) the annual total of dosage units of drugs dispensed under

this subsection is not more than five percent of the total dosage

units of drugs the veterinarian dispenses in a year; and

(5) the veterinarian maintains records of dispensing activities

under this section consistent with board rules.

(b) A veterinarian does not violate Section 801.402 by ordering

a prescription drug in compliance with this section for the

treatment of an animal without first establishing a

veterinarian-client-patient relationship.

(c) The board may adopt rules to implement this section.

Added by Acts 2005, 79th Leg., Ch.

971, Sec. 5, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

699, Sec. 1, eff. June 19, 2009.

SUBCHAPTER I. LICENSE DENIAL AND DISCIPLINARY PROCEDURES

Sec. 801.401. DISCIPLINARY POWERS OF BOARD. (a) If an

applicant or license holder is subject to denial of a license or

to disciplinary action under Section 801.402, the board may:

(1) refuse to examine an applicant or to issue or renew a

license;

(2) revoke or suspend a license;

(3) place on probation a license holder or person whose license

has been suspended;

(4) reprimand a license holder; or

(5) impose an administrative penalty.

(b) The board may take action under Subsection (a) after notice

and hearing under Section 801.407 or as provided by board rule.

(c) The board may require a license holder whose license

suspension is probated to:

(1) report regularly to the board on matters that are the basis

of the probation;

(2) limit practice to the areas prescribed by the board; or

(3) continue or review continuing professional education until

the license holder attains a degree of skill satisfactory to the

board in those areas that are the basis of the probation.

(d) In addition to other disciplinary actions authorized by this

subchapter, the board may require a license holder who violates

this chapter to participate in a continuing education program.

The board shall specify the continuing education programs that

the license holder may attend and the number of hours that the

license holder must complete. A continuing education program

specified by the board must be relevant to the violation

committed by the license holder.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

27, Sec. 18, eff. September 1, 2005.

Sec. 801.402. GENERAL GROUNDS FOR LICENSE DENIAL OR DISCIPLINARY

ACTION. A person is subject to denial of a license or to

disciplinary action under Section 801.401 if the person:

(1) presents to the board dishonest or fraudulent evidence of

the person's qualifications;

(2) commits fraud or deception in the examination process or to

obtain a license;

(3) is chronically or habitually intoxicated, chemically

dependent, or addicted to drugs;

(4) engages in dishonest or illegal practices in, or connected

with, the practice of veterinary medicine;

(5) is convicted of a felony under the laws of this state,

another state, or the United States;

(6) engages in practices or conduct that violates the board's

rules of professional conduct;

(7) permits another to use the person's license to practice

veterinary medicine in this state;

(8) fraudulently issues a health certificate, vaccination

certificate, test chart, or other form used in the practice of

veterinary medicine that relates to the presence or absence of

animal disease;

(9) issues a false certificate relating to the sale for human

consumption of inedible animal products;

(10) commits fraud in connection with the application or

reporting of a test of animal disease;

(11) pays or receives a kickback, rebate, bonus, or other

remuneration for treating an animal or for referring a client to

another provider of veterinary services or goods;

(12) performs or prescribes unnecessary or unauthorized

treatment;

(13) orders a prescription drug or controlled substance for the

treatment of an animal without first establishing a

veterinarian-client-patient relationship;

(14) refuses to admit a board representative to inspect the

person's client and patient records and business premises during

regular business hours;

(15) fails to keep the person's equipment and business premises

in a sanitary condition;

(16) commits gross malpractice or a pattern of acts that

indicate consistent malpractice, negligence, or incompetence in

the practice of veterinary medicine; or

(17) is subject to disciplinary action in another jurisdiction,

including the suspension, probation, or revocation of a license

to practice veterinary medicine issued by another jurisdiction.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.403. FAILURE TO REPORT DISEASE. The board may suspend

or revoke a license, place a license holder on probation, or

reprimand a license holder if the license holder knowingly fails

to report a disease to the Texas Animal Health Commission as

required by Section 161.101, Agriculture Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.404. FAILURE TO MAINTAIN RECORDS. The board may

suspend or revoke a license issued under this chapter or place on

probation a license holder if the license holder fails to

maintain records as required by Section 801.359.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.405. MENTAL INCOMPETENCE. (a) The board may suspend

or revoke a license if a court finds that the license holder is

mentally incompetent.

(b) If a court determines that a person whose license is

suspended or revoked under this section is mentally competent,

the board may reinstate the person's license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.406. REQUIRED DISCIPLINARY ACTION FOR CERTAIN FELONY

CONVICTIONS. (a) On conviction of a license holder of a felony

under Section 485.033, Health and Safety Code, or Chapter 481 or

483 of that code, the board shall, after conducting an

administrative hearing in which the fact of conviction is

determined, impose a penalty as provided by Section 801.401. The

board shall set the amount of the penalty to match the

seriousness of the conviction.

(b) Repealed by Acts 2005, 79th Leg., Ch. 27, Sec. 27(2), eff.

September 1, 2005.

(c) The board may reinstate or reissue a license suspended or

revoked under this section only on an express determination based

on substantial evidence contained in an investigative report

indicating that reinstatement or reissuance of the license is in

the best interests of:

(1) the public; and

(2) the person whose license has been suspended or revoked.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

27, Sec. 19, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

27, Sec. 27(2), eff. September 1, 2005.

Sec. 801.407. RIGHT TO HEARING; SCHEDULE OF SANCTIONS. (a) A

person is entitled to a hearing before the State Office of

Administrative Hearings if the board:

(1) refuses to examine the person;

(2) denies the person's application for a license;

(3) revokes or suspends the person's license;

(4) places the person on probation;

(5) reprimands the person; or

(6) assesses an administrative penalty against the person.

(b) A hearing conducted under this section is governed by

Chapter 2001, Government Code.

(c) The State Office of Administrative Hearings shall use the

schedule of sanctions adopted by board rule for any sanction

imposed as the result of a hearing conducted by that office.

(d) The board may conduct deliberations relating to a

disciplinary action during executive session. At the conclusion

of those deliberations, the board shall vote and announce its

decision to the license holder in open session.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

27, Sec. 20, eff. September 1, 2005.

Sec. 801.408. INFORMAL PROCEEDINGS. (a) The board by rule

shall adopt procedures governing:

(1) informal disposition of a contested case under Section

2001.056, Government Code; and

(2) an informal proceeding held in compliance with Section

2001.054, Government Code.

(b) Rules adopted under Subsection (a) must:

(1) provide the complainant and the license holder an

opportunity to be heard; and

(2) require the presence of the board's general counsel or a

representative of the attorney general during an informal

proceeding to advise the board or the board's employees.

(c) A committee of two or more veterinarian board members and

one or more public board members must be present at an informal

proceeding for a complaint that requires medical expertise. The

committee shall recommend enforcement action at the informal

proceeding.

(d) A committee of board staff may recommend enforcement action

at an informal proceeding for a complaint that does not require

medical expertise or may refer the complaint to the committee of

board members under Subsection (c).

(e) At an informal proceeding under this section, and on

agreement with the license holder, the board may order the

license holder to refund an amount not to exceed the amount a

client paid to the license holder instead of or in addition to

imposing an administrative penalty under this chapter. The board

may not require payment of other damages or estimate harm under

this subsection.

(f) Before an informal disposition is effective, the board must

review and approve at a public meeting an informal disposition of

the complaint recommended by board members or board staff.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

27, Sec. 21, eff. September 1, 2005.

Sec. 801.409. TEMPORARY LICENSE SUSPENSION. (a) An executive

committee of the board consisting of the president and two other

board members appointed by the president may temporarily suspend

the license of a license holder if the executive committee

determines from the evidence or information presented to the

committee that continued practice by the license holder

constitutes a continuing or imminent threat to the public

welfare. A temporary suspension may also be ordered on a majority

vote of the board.

(b) The board by rule shall adopt procedures for the temporary

suspension of a license under this section.

(c) A license temporarily suspended under this section may be

suspended without notice or hearing if, at the time the

suspension is ordered, a hearing on whether disciplinary

proceedings under this chapter should be initiated against the

license holder is scheduled to be held not later than the 14th

day after the date of the suspension.

(d) A second hearing on the suspended license shall be held not

later than the 60th day after the date the suspension is ordered.

If the second hearing is not held in the time required by this

subsection, the suspended license is automatically reinstated.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.410. VENUE FOR APPEAL. An appeal of an action of the

board must be filed in a district court in Travis County.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER J. ADMINISTRATIVE PENALTY

Sec. 801.451. IMPOSITION OF ADMINISTRATIVE PENALTY. The board

may impose an administrative penalty on a person, including a

corporation, organization, business trust, estate, trust,

partnership, association, or other legal entity, who violates

this chapter or a rule adopted or order issued under this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.423(a), eff.

Sept. 1, 2001.

Sec. 801.452. AMOUNT OF PENALTY. (a) The amount of an

administrative penalty may not exceed $5,000 for each violation

per day.

(b) The amount of the penalty shall be based on:

(1) the seriousness of the violation, including:

(A) the nature, circumstances, extent, and gravity of any

prohibited act; and

(B) the hazard or potential hazard created to the health,

safety, or economic welfare of the public;

(2) the economic harm to property or the environment caused by

the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

(c) A committee described by Section 801.408(c) or (d) shall

recommend the amount of the administrative penalty based on a

standardized penalty schedule. The board by rule shall develop

the standardized penalty schedule based on the criteria listed in

Subsection (b).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

27, Sec. 22, eff. September 1, 2005.

Sec. 801.453. COMMITTEE RECOMMENDATIONS. (a) On a

determination by a committee described by Section 801.408(c) or

(d) that a violation of this chapter or a rule adopted or order

issued under this chapter occurred, the committee may issue a

report to the board stating:

(1) the facts on which the determination is based; and

(2) the committee's recommendation on the imposition of an

administrative penalty, including a recommendation on the amount

of the penalty.

(b) Not later than the 14th day after the date the report is

issued, the executive director shall give written notice of the

committee's report to the person on whom the penalty may be

imposed. The notice may be given by certified mail.

(c) The notice given under this section must:

(1) include a notice of each alleged violation;

(2) state the amount of any recommended penalty; and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

27, Sec. 23, eff. September 1, 2005.

Sec. 801.454. PENALTY TO BE PAID OR HEARING REQUESTED ON

COMMITTEE'S RECOMMENDATIONS. (a) Not later than the 20th day

after the date a person receives the notice, the person may in

writing:

(1) accept the committee's determination and recommended

administrative penalty; or

(2) request a hearing on the occurrence of the violation, the

amount of the penalty, or both.

(b) If the person accepts the committee's determination and

recommended penalty, the board by order may:

(1) approve the determination and impose the recommended

penalty;

(2) modify the determination or recommended penalty; or

(3) reject the determination or recommended penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

27, Sec. 24, eff. September 1, 2005.

Sec. 801.455. HEARING ON COMMITTEE'S RECOMMENDATIONS. (a) If

the person requests a hearing or fails to respond timely to the

notice, the executive director shall set a hearing and give

notice of the hearing to the person.

(b) A hearing set by the executive director under Subsection (a)

shall be held by an administrative law judge of the State Office

of Administrative Hearings.

(c) The administrative law judge shall:

(1) make findings of fact and conclusions of law; and

(2) promptly issue to the board a proposal for a decision as to

the occurrence of the violation and the amount of any proposed

administrative penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

27, Sec. 25, eff. September 1, 2005.

Sec. 801.456. DECISION BY BOARD. (a) Based on the findings of

fact, conclusions of law, and proposal for a decision under

Section 801.455(c), the board by order may determine that:

(1) a violation has occurred and impose an administrative

penalty; or

(2) a violation did not occur.

(b) The notice of the board's order given to the person under

Chapter 2001, Government Code, must include a statement of the

person's right to judicial review of the order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.457. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Not later than the 30th day after the date the board's order

becomes final, the person shall:

(1) pay the administrative penalty;

(2) pay the penalty and file a petition for judicial review

contesting the fact of the violation, the amount of the penalty,

or both; or

(3) without paying the penalty, file a petition for judicial

review contesting the fact of the violation, the amount of the

penalty, or both.

(b) Within the 30-day period, a person who acts under Subsection

(a)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving the court a supersedeas bond that is approved by the

court and that:

(i) is for the amount of the penalty; and

(ii) is effective until judicial review of the board's order is

final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the executive director by

certified mail.

(c) If the executive director receives a copy of an affidavit

under Subsection (b)(2), the executive director may file with the

court a contest to the affidavit not later than the fifth day

after the date the copy is received.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and stay enforcement of the

penalty on finding that the alleged facts are true. The person

who files the affidavit has the burden of proving that the person

is financially unable to pay the penalty and to give the

supersedeas bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.458. COLLECTION OF PENALTY. If the person does not pay

the administrative penalty and the enforcement of the penalty is

not stayed, the executive director may refer the matter to the

attorney general for collection of the penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.459. DETERMINATION BY COURT. (a) If a court sustains

the determination that a violation occurred, the court may uphold

or reduce the amount of the administrative penalty and order the

person to pay the full or reduced amount.

(b) If the court does not sustain the determination that a

violation occurred, the court shall order that an administrative

penalty is not owed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.460. REMITTANCE OF PENALTY AND INTEREST. (a) If,

after judicial review, the administrative penalty is reduced or

not upheld by the court, the court shall, after the judgment

becomes final:

(1) order the appropriate amount, plus accrued interest, be

remitted to the person if the person paid the penalty; or

(2) order the release of the bond after the person pays the

penalty imposed if the person posted a supersedeas bond.

(b) The interest paid under Subsection (a)(1) is the rate

charged on loans to depository institutions by the New York

Federal Reserve Bank. The interest shall be paid for the period

beginning on the date the penalty is paid and ending on the date

the penalty is remitted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.461. ADMINISTRATIVE PROCEDURE. (a) A proceeding under

this subchapter is subject to Chapter 2001, Government Code.

(b) This subchapter does not prohibit the board from assessing

an administrative penalty by using an informal proceeding under

Section 801.408.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER K. OTHER PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 801.501. MONITORING LICENSE HOLDER. The board by rule

shall develop a system for monitoring a license holder's

compliance with the requirements of this chapter. The rules must

include procedures to:

(1) monitor for compliance a license holder who is ordered by

the board to perform certain acts; and

(2) identify and monitor a license holder who represents a risk

to the public.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.502. INJUNCTIVE RELIEF. (a) The board, through the

attorney general or a district or county attorney, may bring an

action for an injunction, or a proceeding incident to an

injunction, to:

(1) enforce this chapter; or

(2) enjoin a person, including a corporation, organization,

business trust, estate, trust, partnership, association, or other

legal entity, from practicing veterinary medicine in violation of

this chapter.

(b) Venue for an action under this section is in:

(1) the county in which the person against whom the action is

brought resides, if the person is an individual who resides in

this state;

(2) the county of the defendant's principal office in this state

if the defendant is not an individual; or

(3) Travis County, if the person:

(A) is an individual who does not reside in this state; or

(B) is an entity that does not have its principal office in this

state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.424(a), eff.

Sept. 1, 2001.

Sec. 801.503. ASSESSMENT OF CIVIL PENALTY AGAINST PERSON NOT

LICENSED. (a) A person not licensed under this chapter,

including a corporation, organization, business trust, estate,

trust, partnership, association, or other legal entity, who

violates this chapter or a rule adopted by the board under this

chapter is subject to a civil penalty of $1,000 for each day of

violation.

(b) At the request of the board, the attorney general shall

bring an action to recover a civil penalty authorized by this

section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.422(a), eff.

Sept. 1, 2001.

Sec. 801.504. GENERAL CRIMINAL PENALTY. (a) A person,

including an entity, commits an offense if the person violates

this chapter.

(b) An offense under this section is a Class A misdemeanor.

(c) Venue for the prosecution of an offense under this section

that consists of the violation of Section 801.251 is in a

district court in Travis County or the county in which the

offense occurred.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.421(b), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

971, Sec. 6, eff. September 1, 2005.

Sec. 801.505. BOARD MEMBER OR EMPLOYEE; FINE. A board member or

employee shall pay a fine of not less than $1,000 or more than

$5,000 if the member or employee:

(1) issues a license other than as provided by this chapter; or

(2) provides to an applicant for examination a list of questions

to be propounded at the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.506. PROHIBITED PRACTICES RELATING TO CERTAIN ENTITIES.

(a) A sole proprietorship, partnership, or corporation may not

engage in veterinary medicine unless the owner, each partner, or

each shareholder, as appropriate, holds a license issued under

this chapter.

(b) A corporation, organization, business trust, estate, trust,

partnership, association, or other legal entity not owned

exclusively by one or more persons licensed under this chapter

may not engage in veterinary medicine.

(c) A veterinarian may not form or continue a partnership with a

member of another profession or a person who is not a member of a

profession if a part of the partnership employment consists of

the practice of veterinary medicine.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.421(c), eff.

Sept. 1, 2001.

Sec. 801.507. NONAPPLICABILITY OF DECEPTIVE TRADE

PRACTICES-CONSUMER PROTECTION ACT. Subchapter E, Chapter 17,

Business & Commerce Code, does not apply to a claim against a

veterinarian for damages alleged to have resulted from veterinary

malpractice or negligence.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 801.508. CEASE AND DESIST ORDER. (a) If it appears to the

board that a person is engaging in an act or practice that

constitutes the practice of veterinary medicine without a license

under this chapter, the board, after notice and opportunity for a

hearing, may issue a cease and desist order prohibiting the

person from engaging in the activity.

(b) A violation of an order under this section constitutes

grounds for imposing an administrative penalty under Subchapter

J.

Added by Acts 2005, 79th Leg., Ch.

27, Sec. 26, eff. September 1, 2005.

Sec. 801.509. ENFORCEMENT POLICY. The board shall adopt a

formal policy to focus enforcement efforts toward investigating

complaints.

Added by Acts 2005, 79th Leg., Ch.

27, Sec. 26, eff. September 1, 2005.






TITLE 5. REGULATION OF FINANCIAL AND LEGAL SERVICES

CHAPTER 901. ACCOUNTANTS

OCCUPATIONS CODE

TITLE 5. REGULATION OF FINANCIAL AND LEGAL SERVICES

SUBTITLE A. FINANCIAL SERVICES

CHAPTER 901. ACCOUNTANTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 901.001. SHORT TITLE. (a) This chapter may be cited as

the Public Accountancy Act.

(b) A reference in law to the Public Accountancy Act of 1979 or

the Public Accountancy Act of 1991 means this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.002. GENERAL DEFINITIONS. (a) In this chapter:

(1) "Attest service" means:

(A) an audit or other engagement required by the board to be

performed in accordance with the auditing standards adopted by

the American Institute of Certified Public Accountants or another

national accountancy organization recognized by the board;

(B) an engagement required by the board to be performed in

accordance with standards for accounting and review services

adopted by the American Institute of Certified Public Accountants

or another national accountancy organization recognized by the

board;

(C) an engagement required by the board to be performed in

accordance with standards for attestation engagements adopted by

the American Institute of Certified Public Accountants or another

national accountancy organization recognized by the board; or

(D) any other assurance service required by the board to be

performed in accordance with professional standards adopted by

the American Institute of Certified Public Accountants or another

national accountancy organization recognized by the board.

(2) "Board" means the Texas State Board of Public Accountancy.

(3) "Certificate" means a certificate issued to a certified

public accountant.

(4) "Certified public accountant" means a person who holds a

certificate issued under this chapter or who practices in this

state under Section 901.462.

(5) "Certified public accountancy firm" means a person who holds

a firm license or a firm that practices in this state under

Section 901.461.

(6) "Client" means a person who enters into an agreement with a

license holder or a license holder's employer to receive a

professional accounting service.

(7) "Corporation" means a corporation authorized by a statute

applicable to this state or by an equivalent law of another state

or a foreign country, including a professional public accounting

corporation organized under The Texas Professional Corporation

Act (Article 1528e, Vernon's Texas Civil Statutes).

(8) "Firm" means a sole proprietorship, partnership,

corporation, limited liability company, or other business entity

engaged in the practice of public accountancy.

(9) "Firm license" means a license issued under Subchapter H.

(10) "License" means a license issued under Subchapter I.

(11) "Peer review" means the study, appraisal, or review of the

professional accounting work of a public accountancy firm that

performs attest services by a certificate holder who is not

affiliated with the firm.

(12) "Professional accounting services" or "professional

accounting work" means services or work that requires the

specialized knowledge or skills associated with certified public

accountants, including:

(A) issuing reports on financial statements;

(B) providing management or financial advisory or consulting

services;

(C) preparing tax returns; and

(D) providing advice in tax matters.

(13) "Public accountant" means a person authorized to practice

public accountancy under the Public Accountancy Act of 1945

(Article 41a, Vernon's Texas Civil Statutes).

(b) The board by rule may define "financial statement" to comply

with the standards adopted by generally recognized bodies

responsible for setting accounting standards.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

315, Sec. 1, eff. September 1, 2007.

Sec. 901.0021. MEANING AND IMPLICATION OF REPORT. (a) In this

chapter, a reference to a report used with respect to a financial

statement means an opinion, report, or other document, including

an assurance prepared in accordance with standards for accounting

and review services adopted by the American Institute of

Certified Public Accountants or another national accountancy

organization recognized by the board, that:

(1) states or implies assurance as to the reliability of the

financial statement; and

(2) includes or is accompanied by a statement or implication

that the person issuing the opinion, report, or other document

has special knowledge or competence in accounting or auditing.

(b) A statement or implication of assurance as to the

reliability of a financial statement or as to the special

knowledge or competence of the person issuing the opinion,

report, or other document includes any form of language that is

conventionally understood to constitute such a statement or

implication.

(c) A statement or implication of special knowledge or

competence in accounting or auditing may arise from:

(1) the use by the issuer of the opinion, report, or other

document of a name or title indicating that the person is an

accountant or auditor; or

(2) the language of the opinion, report, or other document

itself.

Added by Acts 2001, 77th Leg., ch. 1497, Sec. 2, eff. Sept. 1,

2001.

Sec. 901.003. PRACTICE OF PUBLIC ACCOUNTANCY. (a) In this

chapter, "practice of public accountancy" means:

(1) the performance for a client by a person who is certified,

licensed, or registered under this chapter of a service that

involves the use of accounting, attesting, or auditing skills;

(2) the performance or offer of performance for a client or

potential client by a person who represents to the public that

the person is certified, licensed, or registered under this

chapter of a service that involves the use of accounting,

attesting, or auditing skills;

(3) the performance of activities of a person or practice unit

licensed under this chapter in:

(A) preparing or reporting on a financial statement or report

that is to be used by an investor, the management of an

organization, a third party, or a financial institution, unless

the report is prepared for internal use only; or

(B) preparing a tax return that is filed with a taxing

authority; or

(4) the supervision of an activity described by Subdivision (3).

(b) For purposes of this section, a service that involves the

use of accounting, attesting, or auditing skills includes:

(1) issuing a report on or preparing a financial statement;

(2) providing management or financial advisory or consulting

services; and

(3) preparing a tax return or advising or consulting on a tax

matter.

(c) For purposes of this section, a person represents to the

public that the person is certified, licensed, or registered

under this chapter if the person makes an oral or written

representation that the person is certified, licensed, or

registered. A written representation includes a representation

communicated by office sign, business card, letterhead, or

advertisement. A representation does not include:

(1) the display of an original certificate or registration

unless a license is also displayed;

(2) a representation made by a faculty member of an educational

institution solely in connection with the duties of the person as

a faculty member; or

(3) a representation in a book, article, or other publication,

or a representation made in connection with the promotion of the

publication, unless the representation includes an offer to

perform a service or to sell a product other than the

publication.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 3, eff. Sept. 1,

2001.

Sec. 901.004. CONSTRUCTION; LIMITATIONS. (a) This chapter does

not:

(1) restrict an official act of a person acting in the person's

capacity as:

(A) an officer of the state or of a county, municipality, or

other political subdivision, including a county auditor;

(B) an officer of a federal department or agency; or

(C) an assistant, deputy, or employee of a person described by

Paragraph (A) or (B);

(2) prohibit a person who is not a certified public accountant

or public accountant from serving as an employee of:

(A) a certified public accountant or public accountant licensed

by the board; or

(B) a firm composed of certified public accountants or public

accountants licensed by the board;

(3) prohibit a person licensed by the federal government as an

enrolled agent from performing an act or using a designation

authorized by federal law;

(4) prohibit an attorney or firm of attorneys from preparing or

presenting records or documents customarily prepared by an

attorney or firm of attorneys in connection with the attorney's

or firm's professional work in the practice of law; or

(5) prohibit an employee, officer, or director of a financial

institution, as defined by Section 201.101, Finance Code, from

preparing or presenting records or documents when lawfully acting

within the scope of the activities of the institution.

(b) A person who serves as an employee as described by

Subsection (a)(2) may not issue an accounting or financial

statement over the employee's name.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 4, eff. Sept. 1,

2001.

Sec. 901.005. FINDINGS; PUBLIC POLICY; PURPOSE. (a) The

practice of public accountancy is a learned profession that

requires specialized education and experience. That practice has

historically been defined to include a broad range of financial,

advisory, and attest services, including:

(1) issuing a report on a financial statement;

(2) preparing a tax return;

(3) providing advice in a tax matter;

(4) providing management or financial advisory or consulting

services;

(5) recommending the sale of a product if the recommendation

requires or implies accounting or auditing skill; and

(6) providing litigation support services.

(b) The attest service is part of the practice of public

accountancy. That service provides assurance to the public,

especially the public markets, that the management of commercial

entities has reasonably described the financial status of those

entities. That assurance contributes to the strength of the

economy and public markets of this state and to the soundness and

reliability of the financial system. The strength of the

financial system in this state is supported by the competence,

integrity, and expertise of the persons who attest to financial

statements in this state.

(c) Notwithstanding Subsection (b), the public relies on the

competence and integrity of certified public accountants in all

of its dealings with certified public accountants and not merely

in connection with their performance of the attest service.

(d) The terms "accountant" and "auditor," and derivations,

combinations, and abbreviations of those terms, have an

implication of competence in the profession of public accountancy

on which the public relies in personal, business, and public

activities and enterprises.

(e) The policy of this state and the purpose of this chapter

are to provide that:

(1) the admission of persons to the practice of public

accountancy require education and experience commensurate with

the requirements of the profession;

(2) a person who represents that the person practices public

accountancy be qualified to do so;

(3) a person licensed as a certified public accountant:

(A) maintain high standards of professional competence,

integrity, and learning; and

(B) demonstrate competence and integrity in all dealings with

the public that rely on or imply the special skills of a

certified public accountant and not merely in connection with the

performance of the attest service;

(4) areas of specialized practice require special training; and

(5) the activities and competitive practices of persons

practicing public accountancy be regulated to be free of

commercial exploitation to provide the public with a high level

of professional competence at reasonable fees by independent,

qualified persons.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 5, eff. Sept. 1,

2001.

Sec. 901.006. APPLICATION OF SUNSET ACT. The Texas State Board

of Public Accountancy is subject to Chapter 325, Government Code

(Texas Sunset Act). Unless continued in existence as provided by

that chapter, the board is abolished and this chapter expires

September 1, 2015.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 525, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER B. TEXAS STATE BOARD OF PUBLIC ACCOUNTANCY

Sec. 901.051. BOARD MEMBERSHIP. (a) The Texas State Board of

Public Accountancy consists of 15 members appointed by the

governor with the advice and consent of the senate as follows:

(1) 10 certified public accountant members, at least eight of

whom are, on the date of appointment:

(A) a sole practitioner; or

(B) an owner or employee of a certified public accountancy firm;

and

(2) five public members who are not:

(A) licensed under this chapter; or

(B) financially involved in an organization subject to board

regulation.

(b) Each member of the board must be a United States citizen.

(c) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 6, eff. Sept. 1,

2001.

Sec. 901.052. ELIGIBILITY OF PUBLIC MEMBERS. A person is not

eligible for appointment as a public member of the board if the

person or the person's spouse:

(1) is registered, certified, or licensed by an occupational

regulatory agency in the field of public accountancy;

(2) is employed by or participates in the management of a

business entity or other organization regulated by the board or

receiving funds from the board;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by the board or receiving funds from the board; or

(4) uses or receives a substantial amount of tangible goods,

services, or funds from the board, other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.053. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a cooperative and

voluntarily joined statewide association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) A person may not be a member of the board and may not be a

board employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.), and its subsequent amendments, if:

(1) the person is acting in the capacity of an officer,

executive board or executive committee member, employee, or paid

consultant of a Texas trade association in the field of public

accountancy; or

(2) the person's spouse is acting in the capacity of an officer,

executive board or executive committee member, manager, or paid

consultant of a Texas trade association in the field of public

accountancy.

(c) A person may not be a member of the board or act as the

general counsel to the board if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 525, Sec. 2, eff. Sept. 1,

2003.

Sec. 901.054. TERMS. (a) Board members serve staggered

six-year terms.

(b) A board member who has served all or part of six consecutive

years is not eligible for reappointment until the second

anniversary of the expiration date of the member's most recent

term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.055. OFFICERS; EXECUTIVE COMMITTEE. (a) The governor

shall designate a member of the board as presiding officer. The

presiding officer serves in that capacity at the will of the

governor.

(b) The board shall annually elect from its members an assistant

presiding officer, secretary, treasurer, and other officers the

board considers necessary to serve with the presiding officer on

the executive committee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.056. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that a member:

(1) does not have at the time of taking office the

qualifications required by Section 901.051;

(2) does not maintain during service on the board the

qualifications required by Section 901.051;

(3) is ineligible for membership under Section 901.052 or

901.053;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the board of the potential ground. The

presiding officer shall then notify the governor and the attorney

general that a potential ground for removal exists. If the

potential ground for removal involves the presiding officer, the

executive director shall notify the next highest ranking officer

of the board, who shall then notify the governor and the attorney

general that a potential ground for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 525, Sec. 3, eff. Sept. 1,

2003.

Sec. 901.057. PER DIEM; REIMBURSEMENT. (a) A board member is

entitled to receive:

(1) $100 for each day that the member conducts board business;

and

(2) reimbursement for actual and necessary expenses incurred in

performing board functions.

(b) The board by rule may determine the activities that

constitute board business.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.058. MEMBER EQUALITY. A board member who is not a

certified public accountant has the same authority,

responsibility, and duties as any other board member.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.059. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the board may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the board until the person completes a training program that

complies with this section.

(b) The training program must provide the person with

information regarding:

(1) this chapter;

(2) the programs operated by the board;

(3) the role and functions of the board;

(4) the rules of the board, with an emphasis on the rules that

relate to disciplinary and investigatory authority;

(5) the current budget for the board;

(6) the results of the most recent formal audit of the board;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 2003, 78th Leg., ch. 525, Sec. 4, eff. Sept. 1,

2003.

SUBCHAPTER C. EXECUTIVE DIRECTOR AND OTHER BOARD PERSONNEL

Sec. 901.101. EXECUTIVE DIRECTOR AND PERSONNEL. The board shall

employ an executive director, independent contractors, and

personnel selected by the executive director as necessary to

assist the board in performing its duties.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.102. DIVISION OF RESPONSIBILITIES. The board shall

develop and implement policies that clearly separate the

policy-making responsibilities of the board and the management

responsibilities of the executive director and the staff of the

board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 525, Sec. 5, eff. Sept. 1,

2003.

Sec. 901.103. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The board shall provide, as often as necessary, to

its members and employees information regarding their:

(1) qualifications for office or employment under this chapter;

and

(2) responsibilities under applicable laws relating to standards

of conduct for state officers or employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.104. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS.

(a) The executive director or the executive director's designee

shall develop an intra-agency career ladder program. The program

must require intra-agency postings of all nonentry level

positions concurrently with any public posting.

(b) The executive director or the executive director's designee

shall develop a system of annual performance evaluations. All

merit pay for board employees must be based on the system

established under this subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.105. EQUAL EMPLOYMENT OPPORTUNITY POLICY; REPORT. (a)

The executive director or the executive director's designee shall

prepare and maintain a written policy statement that implements a

program of equal employment opportunity to ensure that all

personnel decisions are made without regard to race, color,

disability, sex, religion, age, or national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the board to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

board's personnel is in accordance with federal and state law and

a description of reasonable methods to achieve compliance with

federal and state law.

(c) The policy statement must:

(1) be updated annually;

(2) be reviewed by the Commission on Human Rights for compliance

with Subsection (b)(1); and

(3) be filed with the governor's office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 525, Sec. 6, eff. Sept. 1,

2003.

SUBCHAPTER D. BOARD POWERS AND DUTIES

Sec. 901.151. GENERAL POWERS AND DUTIES OF BOARD. (a) The

board shall:

(1) administer this chapter;

(2) adopt rules the board determines are necessary or advisable

to administer this chapter;

(3) keep a record of each proceeding conducted before or action

taken by the board; and

(4) keep an official seal.

(b) On its own motion or on the complaint of any person, the

board may initiate:

(1) proceedings to determine the eligibility of a person for

examination, certification, registration, or licensing under this

chapter; or

(2) disciplinary proceedings under Subchapter K.

(c) The board may solicit, contract for, and accept money and

other assistance from any source to administer this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.152. ADVISORY COMMITTEES. (a) The board may appoint

advisory committees to perform the advisory functions assigned to

the committees by the board.

(b) A member of an advisory committee who is not a member of the

board may not receive compensation for service on the committee.

The member may receive reimbursement for actual and necessary

expenses incurred in performing committee functions as provided

by Section 2110.004, Government Code.

(c) A member of an advisory committee serves at the will of the

board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.1525. APPOINTMENT OF BOARD COMMITTEES. (a) The board

may appoint policy-making and working committees to assist the

board in performing its responsibilities under this chapter. The

board's policy-making committees shall assist the board in

establishing policies, drafting rules, setting budgets,

representing the board, and performing other oversight duties

necessary to administer this chapter. The board's working

committees shall assist the board in carrying out the board's

functions, including reviewing enforcement cases and other

licensing matters. In establishing committees, the board shall

maintain the distinction between the types of committees

authorized by this section.

(b) A person may not serve on a policy-making committee unless

the person is a board member. A working committee may consist of

members who are members of the board and members who are not

board members. A member of a working committee who is not a board

member may participate as a full voting member of the committee.

(c) A person may not be a non-board member of a committee if:

(1) the person is acting in the capacity of an officer,

executive board or executive committee member, employee, or paid

consultant of a Texas trade association in the field of public

accountancy;

(2) the person's spouse is acting in the capacity of an officer,

executive board or executive committee member, manager, or paid

consultant of a Texas trade association in the field of public

accountancy; or

(3) the person is required to register as a lobbyist under

Chapter 305, Government Code, because of the person's activities

for compensation on behalf of a profession related to the

operation of the board.

(d) For purposes of Subsection (c), "Texas trade association"

has the meaning assigned by Section 901.053.

(e) A committee member who is not a member of the board is

subject to the same financial disclosure requirements that apply

to a member of the board, except that the financial disclosures

shall be maintained by the executive director.

(f) A committee member who is not a member of the board may not

serve on the committee if the member:

(1) violates Subsection (c);

(2) cannot, because of illness or disability, discharge the

member's duties for a substantial time;

(3) is absent from more than half of the regularly scheduled

meetings of the committee that the member is eligible to attend

during a calendar year unless the absence is excused by a

majority vote of the committee; or

(4) does not comply with Subsection (e).

(g) The board shall adopt rules that provide that a committee

member shall refrain from participating in the discussion of and

may not vote on an issue before a committee in which the member

has a personal or financial interest. A committee member who is

not permitted to vote on a matter described by this subsection

shall state at the time of the vote the reason why the member is

not voting on the matter.

Added by Acts 2003, 78th Leg., ch. 525, Sec. 8, eff. Sept. 1,

2003.

Sec. 901.153. ENFORCEMENT COMMITTEES. (a) The board may

appoint enforcement committees. An enforcement committee operates

as a board working committee. The membership of each enforcement

committee must include at least one public member of the board.

(b) An enforcement committee shall consider and make

recommendations to the board on matters relating to the

enforcement of this chapter and board rules.

(c) The board may adopt rules necessary for the performance of

each enforcement committee's duties.

(d) In appointing the members of an enforcement committee, the

board must determine whether a prospective committee member who

is a license holder under this chapter has been the subject of

any disciplinary action under this chapter. A license holder who

has been found in violation of this chapter may not serve on an

enforcement committee.

(e) A board member who serves on an enforcement committee that

participates in the investigation of a specific complaint may not

participate in any subsequent disciplinary proceeding of the

board that pertains to the complaint and may not vote on the

final disposition of the case. The board shall adopt rules

necessary to implement the requirements of this subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 525, Sec. 9, eff. Sept. 1,

2003.

Sec. 901.154. FEES. (a) The board shall set the fee for the

issuance of a certificate under this chapter and the fee for the

issuance or renewal of a license under this chapter in an amount

not to exceed $250.

(b) The board may increase the fee for the issuance or renewal

of a license as necessary to cover the costs of enforcing this

chapter.

(c) The board may not waive the collection of any fee or penalty

provided by this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.155. SCHOLARSHIP TRUST FUND FOR FIFTH-YEAR ACCOUNTING

STUDENTS. (a) The fee for the issuance or renewal of a license

under this chapter is the amount of the fee set by the board

under Section 901.154 together with the fee increase imposed

under Section 901.406 and an additional $10 annual fee to be

deposited to the credit of the scholarship trust fund for

fifth-year accounting students.

(b) The scholarship trust fund for fifth-year accounting

students is held by the board outside the state treasury and may

be used only to:

(1) provide scholarships under Subchapter N to accounting

students in the fifth year of a program designed to qualify each

student to apply for certification as a certified public

accountant; and

(2) pay administrative costs under Subsection (c).

(c) The administrative costs incurred to collect the fee imposed

under Subsection (a) and to disburse the money may not exceed 10

percent of the total money collected.

(d) Notwithstanding Section 404.071, Government Code, interest

earned on amounts in the scholarship trust fund for fifth-year

accounting students shall be credited to that fund.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

119, Sec. 1, eff. September 1, 2009.

Sec. 901.156. RULES OF PROFESSIONAL CONDUCT. The board shall

adopt rules of professional conduct to:

(1) establish and maintain high standards of competence and

integrity in the practice of public accountancy; and

(2) ensure that the conduct and competitive practices of license

holders serve the purposes of this chapter and the best interest

of the public.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.1565. RULES ON CONSEQUENCES OF CRIMINAL CONVICTION.

(a) The board shall adopt rules necessary to comply with Chapter

53.

(b) In its rules under this section, the board shall list the

specific misdemeanor offenses for which a conviction would

constitute grounds for the board to take action under Section

53.021. With regard to a misdemeanor conviction in another state,

the board shall develop a process for determining whether the

conviction is for an offense listed in the rules required by this

subsection.

Added by Acts 2003, 78th Leg., ch. 525, Sec. 10, eff. Sept. 1,

2003.

Sec. 901.157. RULES FOR SPECIALIZATION. The board by rule may

recognize an area of specialization in the practice of public

accountancy if the area of specialization is generally recognized

by other bodies that regulate or issue authoritative

pronouncements in the field of public accountancy.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.158. RULES RESTRICTING COMPETITIVE PRACTICES. The

board in its rules of professional conduct may regulate the

competitive practices of a license holder as necessary to ensure

that the license holder does not engage in a competitive practice

that:

(1) impairs the independence or quality of a service provided

by a license holder;

(2) impairs or restricts the public's opportunity to obtain

professional accounting services of high quality at a reasonable

price; or

(3) unreasonably restricts competition among license holders.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 7, eff. Sept. 1,

2001.

Sec. 901.159. PEER REVIEW. (a) The board by rule shall provide

for a peer review program to review the work product of a license

holder or of the certified public accountancy firm in which the

license holder is a member, in lieu of the license holder, to the

extent necessary to comply with any applicable standards adopted

by generally recognized bodies responsible for setting accounting

standards. Peer review must include a verification that each

individual in a certified public accountancy firm who is

responsible for supervising attest services and who signs or

authorizes another person to sign an accountant's reports on

financial statements on behalf of the firm meets the competency

requirements of the professional standards that apply to those

services.

(b) The board by rule shall establish a fee in an amount not to

exceed $200 to be paid by a certified public accountancy firm, or

by a license holder who is not a member of a certified public

accountancy firm, for each peer review required by the board

under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 7, eff. Sept. 1,

2001.

Sec. 901.160. AVAILABILITY AND CONFIDENTIALITY OF CERTAIN BOARD

FILES. (a) The board shall make available at the board's

offices in Austin any file maintained or information gathered or

received by the board from a third party regarding a license

applicant or current or former license holder for inspection by

the applicant or license holder during normal business hours.

(b) A license applicant or current or former license holder may

authorize the board in writing to make available for inspection

by a designated person or by the public any information gathered

or received by the board from a third party regarding the

applicant or license holder.

(c) Except on written authorization as provided by Subsection

(b), the following information gathered or received by the board

is confidential and not subject to disclosure under Chapter 552,

Government Code:

(1) information regarding the qualifications of an applicant or

license holder to be certified as a certified public accountant;

(2) information regarding the qualifications of an applicant or

firm license holder to be issued a firm license as a certified

public accountancy firm; and

(3) information regarding a disciplinary action under Subchapter

K against a license holder or an applicant to take the uniform

CPA examination, before a public hearing on the matter.

(d) A final order of the board relating to a disciplinary action

against a license holder, including a reprimand, that results

from an informal proceeding or a formal public hearing is subject

to disclosure to the public and is available on request.

(e) The board may disclose information that is confidential

under this section to another governmental, regulatory, or law

enforcement agency engaged in an enforcement action. The board by

rule shall adopt guidelines to assist the board in exercising its

authority to share information under this subsection. Subsections

(a) and (c) do not apply to information disclosed under this

subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 8, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 525, Sec. 11, eff. Sept. 1, 2003.

Sec. 901.161. PRIVILEGE FOR CERTAIN INFORMATION. (a) Any

statement or record prepared or an opinion formed in connection

with a positive enforcement or peer review is privileged and is

not:

(1) subject to discovery, subpoena, or other means of legal

compulsion for release to a person other than the board; or

(2) admissible as evidence in a judicial or administrative

proceeding other than a board hearing.

(b) The privilege provided by Subsection (a) does not apply to

information involved in a dispute between a reviewer and the

person, including an entity, who is the subject of the review.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 9, eff. Sept. 1,

2001.

Sec. 901.162. IMMUNITY FROM LIABILITY. (a) Each board member

and each officer, director, or employee of a state agency, board,

or commission is immune from liability arising out of a

disclosure made to the board in connection with a complaint filed

with the board.

(b) The board and each board member is immune from liability to

a person for damages incident to:

(1) the board's investigation of the person; or

(2) any complaint, charge, or proceeding that results from the

investigation.

(c) The state shall hold each board member, employee or agent of

the board, and volunteer member of a constructive enforcement

committee of the board harmless from any cost, damage, or

attorney's fees arising from a claim or suit against that person

for an action taken by the person in good faith in the discharge

of the board's responsibilities.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 10, eff. Sept. 1,

2001.

Sec. 901.163. STATISTICAL ANALYSIS OF COMPLAINTS. (a) The

board shall develop and maintain a system for tracking a

complaint filed with the board against a person who holds a

license or firm license.

(b) At the time the board files an annual report under Section

901.164, the board shall also report a statistical analysis of

the disciplinary actions taken by the board during the preceding

year. The report must contain a statistical analysis of:

(1) the number of complaints received;

(2) the number of complaints resolved and the manner in which

they were resolved;

(3) a categorization of complaints received and the number of

complaints in each category;

(4) the average length of time required to resolve a complaint

for each category of complaints; and

(5) other information the board determines necessary.

(c) If the board does not receive any complaint in a category

during a reporting period, the board shall report that a

complaint was not received in that category.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 11, eff. Sept. 1,

2001.

Sec. 901.164. ANNUAL FISCAL REPORT. (a) The board shall file

annually with the governor and the presiding officer of each

house of the legislature a complete and detailed report

accounting for all funds received and disbursed by the board

during the preceding calendar year.

(b) The report must be in the form and reported in the time

provided by the General Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.165. RULES FOR ATTEST SERVICES. (a) The board by rule

shall specify those services that constitute attest services.

(b) Attest services are required to be performed in accordance

with professional standards. The board may adopt by reference the

standards developed for general application by the American

Institute of Certified Public Accountants or another nationally

recognized accountancy organization.

Added by Acts 2001, 77th Leg., ch. 1497, Sec. 12, eff. Sept. 1,

2001.

Sec. 901.166. AUTHORITY TO ISSUE SUBPOENA, ADMINISTER OATH, AND

RECEIVE EVIDENCE. (a) The board may issue a subpoena to compel

the attendance of a relevant witness or the production, for

inspection and copying, of relevant documents, records, and other

evidence, maintained by electronic or other means, that is in

this state.

(b) The board may administer oaths and take testimony and other

evidence regarding any matter under the board's jurisdiction.

(c) If a person fails to comply with a subpoena, the board,

acting through the attorney general, may file suit to enforce the

subpoena in a district court in Travis County or in a county in

which a hearing conducted by the board may be held.

(d) On finding that good cause exists for issuing the subpoena,

the court shall order the person to comply with the subpoena. The

court may punish a person who fails to obey the court order.

(e) The board shall pay a reasonable fee for photocopies

subpoenaed under this section in an amount not to exceed the

amount the board may charge for copies of its own records.

(f) The reimbursement of the expenses of a witness whose

attendance is compelled under this section is governed by Section

2001.103, Government Code.

Added by Acts 2003, 78th Leg., ch. 525, Sec. 12, eff. Sept. 1,

2003.

Sec. 901.167. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION POLICY. (a) The board shall develop and implement a

policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of board rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the board's jurisdiction.

(b) The board's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The board shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training necessary for

implementation of the negotiated rulemaking or alternative

dispute resolution procedures; and

(3) collect data on the effectiveness of the procedures

implemented by the board.

Added by Acts 2003, 78th Leg., ch. 525, Sec. 13, eff. Sept. 1,

2003.

Sec. 901.168. TECHNOLOGY POLICY. The board shall develop and

implement a policy requiring the executive director and board

employees to research and propose appropriate technological

solutions to improve the board's ability to perform its

functions. The technological solutions must:

(1) ensure that the public is able to easily find information

about the board on the Internet;

(2) ensure that persons who want to use the board's services are

able to:

(A) interact with the board through the Internet; and

(B) access any service that can be provided effectively through

the Internet; and

(3) be cost-effective and developed through the board's planning

processes.

Added by Acts 2003, 78th Leg., ch. 525, Sec. 14, eff. Sept. 1,

2003.

SUBCHAPTER E. PUBLIC INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 901.201. PUBLIC INTEREST INFORMATION. (a) The board shall

prepare information of public interest describing the functions

of the board and the procedures by which complaints are filed

with and resolved by the board.

(b) The board shall make the information available to the public

and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.202. COMPLAINTS. The board by rule shall establish

methods by which consumers and service recipients are notified of

the name, mailing address, and telephone number of the board for

the purpose of directing a complaint to the board. The board may

require that notice:

(1) on each registration form, application, or written contract

for services of a person regulated under this chapter; or

(2) in a bill for service provided by a person regulated under

this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.203. COMPLAINT INFORMATION. (a) The board shall

maintain a file on each written complaint filed with the board.

The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the board;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

board closed the file without taking action other than to

investigate the complaint.

(b) The board shall provide to the person filing the complaint

and to each person who is a subject of the complaint a copy of

the board's policies and procedures relating to complaint

investigation and resolution.

(c) The board, at least quarterly until final disposition of the

complaint, shall notify the person filing the complaint and each

person who is a subject of the complaint of the status of the

investigation unless the notice would jeopardize an undercover

investigation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 525, Sec. 15, eff. Sept. 1,

2003.

Sec. 901.204. PUBLIC PARTICIPATION. (a) The board shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the board and to speak on

any issue under the board's jurisdiction.

(b) The board shall prepare and maintain a written plan that

describes how a person who does not speak English or who has a

physical, mental, or developmental disability may be provided

reasonable access to the board's programs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER F. CERTIFICATE REQUIREMENTS

Sec. 901.251. CERTIFICATE REQUIRED. (a) A person who is an

individual may not engage in the practice of public accountancy

unless the person holds a certificate issued under this chapter

or practices in this state under a privilege under Section

901.462.

(b) The board shall issue a certificate to a person who meets

the applicable requirements of this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

315, Sec. 2, eff. September 1, 2007.

Sec. 901.252. ELIGIBILITY REQUIREMENTS. To be eligible to

receive a certificate, a person must:

(1) be of good moral character as determined under Section

901.253;

(2) meet the education requirements established under Section

901.254 or 901.255;

(3) pass the uniform CPA examination;

(4) meet the work experience requirements established under

Section 901.256; and

(5) pass an examination on the rules of professional conduct as

determined by board rule.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.253. CHARACTER INVESTIGATION. (a) The board shall

ensure that an applicant to take the uniform CPA examination or

to receive a certificate is of good moral character as

demonstrated by a lack of history of dishonest or felonious acts.

(b) The board by rule may adopt a system to investigate an

applicant's background.

(c) The board may obtain criminal history record information

maintained by a law enforcement agency, including the Department

of Public Safety and the Federal Bureau of Investigation

identification division, to investigate the qualifications of an

individual who applies to take the uniform CPA examination or to

be certified or issued a firm license under this chapter.

(d) The board may require the applicant to submit a complete set

of fingerprints. If an applicant does not provide a complete set

of fingerprints on request of the board, the board may:

(1) deny the applicant's application to take the uniform CPA

examination; or

(2) refuse to issue a certificate to the applicant.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 13, eff. Sept. 1,

2001.

Sec. 901.254. EDUCATION REQUIREMENTS. To be eligible to take

the uniform CPA examination, an applicant must:

(1) hold a baccalaureate or graduate degree, or its equivalent

as determined by board rule, conferred by a board-recognized

institution of higher education; and

(2) complete at least 150 semester hours or quarter-hour

equivalents in board-recognized courses, including an accounting

concentration or equivalent courses as determined by board rule.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 14, eff. Sept. 1,

2001.

Sec. 901.255. SPECIAL EDUCATION REQUIREMENTS FOR PART-TIME

STUDENT. (a) This section applies only to an applicant to take

the uniform CPA examination who:

(1) was enrolled in an accounting program on September 1, 1994;

(2) notified the board not later than September 1, 1997, of the

applicant's intent to take the examination;

(3) is enrolled in fewer than 12 semester hours in each semester

that the applicant attends a college or university; and

(4) completes the accounting program not later than September 1,

2002.

(b) To be eligible to take the uniform CPA examination, an

applicant subject to this section must:

(1) hold a baccalaureate or graduate degree, or its equivalent

as determined by board rule, conferred by a board-recognized

institution of higher education; and

(2) complete at least:

(A) 30 semester hours or quarter-hour equivalents in

board-recognized accounting courses, as defined by board rule;

and

(B) 20 semester hours or quarter-hour equivalents in

board-recognized accounting-related courses in other areas of

business administration.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.256. WORK EXPERIENCE REQUIREMENTS. (a) To be eligible

to receive a certificate, a person must complete:

(1) at least two years of work experience under the supervision

of a certified public accountant; or

(2) at least one year of work experience acceptable to the

board, including experience providing a service or advice

involving accounting, attest services, management or financial

advisory or consulting services, tax services, or other services

the board considers appropriate for an accountant, if the person:

(A) has completed at least 150 semester hours of college

credits; or

(B) holds a graduate degree.

(b) The board by rule shall define the work experience that is

acceptable for purposes of this section.

(c) The board is the final authority regarding work experience.

The board may not consider a petition from another entity in

resolving a dispute under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 15, eff. Sept. 1,

2001.

Sec. 901.257. OATH AND CERTIFICATE FEE. Before the board issues

a certificate to a person, the person must:

(1) take an oath, administered by a board member or by another

person authorized to administer oaths, to support:

(A) the constitution and laws of this state and the United

States; and

(B) the board's rules; and

(2) pay a fee for the certificate in an amount set by board rule

not to exceed $50.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.258. TRANSFER OF COMPLETE EXAMINATION CREDIT BETWEEN

STATES. (a) The board may accept the completion of the uniform

CPA examination given by the licensing authority of another state

if:

(1) the examination was prepared and graded by the American

Institute of Certified Public Accountants or, if doing so would

result in a greater degree of reciprocity with the examination

results of other states, the National Association of State Boards

of Accountancy; and

(2) the applicant met the requirements in effect in this state

at the time the credit was earned.

(b) The board may transfer to the licensing authority of another

state active credits earned as a result of completing the uniform

CPA examination in this state.

(c) The board by rule shall establish:

(1) a fee in an amount not to exceed $100 to receive credits

from another licensing authority; and

(2) a fee in an amount not to exceed $50 to transfer credits to

another licensing authority.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.259. CERTIFICATION BASED ON RECIPROCITY. (a) The

board shall issue a certificate to a person who holds a

certificate or license issued by another state if the person:

(1) satisfies at least one of the following:

(A) holds a certificate or license as a certified public

accountant from a state that the National Association of State

Boards of Accountancy's National Qualification Appraisal Service

has verified as having education, examination, and experience

requirements for certification or licensure that are comparable

to or exceed the requirements for licensure as a certified public

accountant of The American Institute of Certified Public

Accountants/National Association of State Boards of Accountancy

Uniform Accountancy Act and the board determines that the

licensure requirements of that Act are comparable to or exceed

the licensure requirements of this chapter;

(B) obtains from the National Association of State Boards of

Accountancy's National Qualification Appraisal Service

verification that the individual's education, examination, and

experience qualifications are comparable to or exceed the

requirements for licensure as a certified public accountant of

The American Institute of Certified Public Accountants/National

Association of State Boards of Accountancy Uniform Accountancy

Act and the board determines that the licensure requirements of

that Act are comparable to or exceed the licensure requirements

of this chapter;

(C) meets the requirements for issuance of a certificate in this

state other than the requirement providing the grades necessary

to pass the uniform CPA examination;

(D) met the requirements in effect for issuance of a

certificate in this state on the date the person was issued a

certificate by the other state; or

(E) has completed at least four years of experience practicing

public accountancy, if the experience:

(i) occurred after the person passed the uniform CPA examination

and within the 10 years preceding the date of application; and

(ii) satisfies requirements established by board rule; and

(2) has met the continuing professional education requirements

that apply to a license holder under this chapter for the

three-year period preceding the date of application.

(b) The board shall issue a certificate by reciprocity to the

extent required by a United States treaty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 16, eff. Sept. 1,

2001.

Sec. 901.260. CERTIFICATE BASED ON FOREIGN CREDENTIALS. (a)

The board may issue a certificate to an applicant who holds a

substantially equivalent foreign credential if:

(1) the foreign jurisdiction that granted the credential has an

analogous provision allowing a person who holds a certificate

issued by this state to obtain that foreign jurisdiction's

comparable credential;

(2) the foreign credential:

(A) entitles the holder to issue reports on financial

statements;

(B) was issued by a foreign jurisdiction that regulates the

practice of public accountancy on the basis of education,

examination, and experience requirements established by the

jurisdiction; and

(C) has not expired or been revoked, suspended, limited, or

probated; and

(3) the applicant:

(A) received the credential based on education and examination

requirements that are comparable to or exceed those in effect in

this state on the date that the foreign credential was granted;

(B) satisfied one of the following:

(i) completed an experience requirement in the jurisdiction that

granted the foreign credential that is comparable to or exceeds

the experience requirements established under this chapter;

(ii) completed at least four years of professional accounting

experience in this state; or

(iii) within the 10 years preceding the date of the application,

has met equivalent requirements prescribed by board rule;

(C) passed a uniform qualifying examination acceptable to the

board covering national standards; and

(D) passed an examination acceptable to the board covering the

laws, rules, and code of ethical conduct in effect in this state.

(b) An applicant for a certificate under Subsection (a) must

list in the application each jurisdiction, foreign and domestic,

in which the applicant has applied for or holds a credential to

practice public accountancy. Each holder of a certificate issued

under Subsection (a) shall notify the board in writing of the

issuance, denial, revocation, suspension, limitation, or

probation of a credential or the commencement of a disciplinary

or enforcement action by any jurisdiction not later than the 30th

day after the effective date of that action.

(c) The board's determination of whether a foreign credential is

substantially equivalent to a certificate issued under this

chapter is not subject to judicial review.

Added by Acts 2001, 77th Leg., ch. 1497, Sec. 17, eff. Sept. 1,

2001.

SUBCHAPTER G. UNIFORM CPA EXAMINATION

Sec. 901.301. ADMINISTRATION; BOARD RULES. (a) The board shall

conduct or contract with another person to conduct uniform CPA

examinations administered under this chapter.

(b) The board by rule may establish the:

(1) manner in which a person may apply for the examination;

(2) time, date, and place for the examination;

(3) manner in which the examination is conducted; and

(4) manner in which a person's examination score is reported to

the person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 381, Sec. 1, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1497, Sec. 18, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 1276, Sec. 14.006(a), eff. Sept.

1, 2003.

Sec. 901.302. APPLICATION OF INTENT. (a) The board may

establish an application of intent for a person pursuing a

certificate.

(b) The board shall maintain an application of intent filed

under this section as an active application until the second

anniversary of the date the application is filed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.303. FILING FEE. The board by rule may set a filing

fee in an amount not to exceed $100 to be paid by an applicant at

the time the applicant files an initial application to take the

uniform CPA examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.304. EXAMINATION FEE. (a) For each examination or

reexamination, the board by rule shall apportion an amount of the

total examination fee among the parts of the examination that an

applicant is eligible to take on a particular examination date.

For each examination or reexamination, the board shall collect a

fee set by board rule not to exceed the cost of administering the

examination.

(b) Repealed by Acts 2003, 78th Leg., ch. 525, Sec. 28.

(c) The board by rule may provide for a refund of the

examination fee paid by an applicant who:

(1) fails to attend the examination; and

(2) presents the board with a satisfactory reason for that

failure.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 381, Sec. 2, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1497, Sec. 19, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 525, Sec. 16, 28, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14.006(b), eff. Sept.

1, 2003.

Sec. 901.305. FREQUENCY OF EXAMINATION. A uniform CPA

examination shall be administered under this chapter as often as

necessary but at least once each year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 381, Sec. 3, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1497, Sec. 20, eff. Sept. 1,

2001.

Sec. 901.306. CONTENT AND SECURITY OF EXAMINATION. (a) The

board may use or require the use of all or part of the uniform

CPA examination and any related service available from:

(1) the American Institute of Certified Public Accountants; or

(2) the National Association of State Boards of Accountancy.

(b) The examination must test the person's knowledge of

accounting, auditing, and any other subject the board determines

is appropriate.

(c) If the examination is secured by the preparer, the board may

not release a copy of any question or answer to any person.

(d) The board by rule may adopt a system to maintain the

security and integrity of the examination process.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 381, Sec. 4, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1497, Sec. 21, eff. Sept. 1,

2001.

Sec. 901.307. GRADING EXAMINATION. (a) The board by rule

shall:

(1) adopt a method for grading the examination; and

(2) establish the criteria for passing the examination.

(b) Rules adopted under this section must, to the extent

possible, be uniform with those of other states.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 381, Sec. 5, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1497, Sec. 22, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 1276, Sec. 14.006(c), eff. Sept.

1, 2003.

Sec. 901.308. EXAMINATION RESULTS. (a) The board shall send to

each examinee the examinee's results not later than the 30th day

after the date the board receives the results.

(b) The board may withhold delivery of the examination results

if:

(1) board action is pending; and

(2) the examinee is precluded from receiving the results until

the action is resolved.

(c) If the notice of the examination results graded or reviewed

by a national testing service will be delayed for more than 120

days after the examination date, the board shall notify the

examinee of the reason for the delay before the 120th day.

(d) A person who fails a paper examination is entitled to

inspect the examination questions and the person's answers not

later than the 91st day after the date the board receives the

results. An inspection must be by appointment at the board's

offices during regular office hours. The person's grade must be

clearly shown on the examination. A copy of the examination

questions or answers may not be made.

(e) If requested in writing by a person who fails an

examination, the board shall provide to the person an analysis of

the person's performance on the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 381, Sec. 6, eff. Sept. 1,

2001.

Sec. 901.309. REEXAMINATION. A person who fails all or part of

an examination may apply for a subsequent examination, subject to

the board's satisfaction that the person meets the requirements

of this chapter relating to the person's moral character and

education.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.310. CONDITIONAL EXAMINATION CREDIT. (a) The board by

rule shall award conditional credit to a person who:

(1) passes two or more subjects in a single examination;

(2) takes each part of the examination the person is eligible to

take; and

(3) attains a minimum grade of 50 percent on each part of the

examination the person does not pass.

(b) The board shall award credit to a person who attains a

passing score on a subsequent examination if the person:

(1) takes each part of the examination the person is eligible to

take; and

(2) attains a minimum grade of 50 percent on each part of the

examination that the person does not pass.

(c) The board shall consider a person to have passed an

examination if the person receives credit for each subject by

receiving conditional credit after September 1, 1989, and passing

the remaining subjects within the six consecutive examinations

following the examination for which the person receives

conditional credit.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.311. RESTRUCTURE OF EXAMINATION. If the uniform CPA

examination is restructured, the board by rule shall determine

the manner in which credit for a subject is integrated into the

new structure.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.312. TRANSFER OF PARTIAL EXAMINATION CREDIT BETWEEN

STATES. (a) The board may accept the partial completion of the

uniform CPA examination given by the licensing authority of

another state if:

(1) the examination was prepared and graded by the American

Institute of Certified Public Accountants or, if doing so would

result in a greater degree of reciprocity with the examination

results of other states, the National Association of State Boards

of Accountancy;

(2) the credit is active in the other state; and

(3) at the time the credit was earned, the applicant met the

requirements in effect in the other state and the other state's

standards are equal to or higher than the standards prescribed by

this chapter.

(b) The board may transfer to the licensing authority of another

state active credits earned as a result of partially completing

the uniform CPA examination in this state.

(c) The board by rule shall establish:

(1) a fee in an amount not to exceed $100 to receive credits

from another licensing authority; and

(2) a fee in an amount not to exceed $50 to transfer credits to

another licensing authority.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER H. FIRM LICENSE REQUIREMENTS

Sec. 901.351. FIRM LICENSE REQUIRED. (a) A firm may not

provide attest services or use the title "CPA's," "CPA Firm,"

"Certified Public Accountants," "Certified Public Accounting

Firm," or "Auditing Firm" or a variation of one of those titles

unless the firm holds a firm license issued under this subchapter

or practices in this state under a privilege under Section

901.461.

(a-1) A firm is required to hold a firm license under this

subchapter if the firm:

(1) establishes or maintains an office in this state; or

(2) performs for an entity with its principal office in this

state:

(A) a financial statement audit or other engagement that is to

be performed in accordance with the Statements on Auditing

Standards;

(B) an examination of prospective financial information that is

to be performed in accordance with the Statements on Standards

for Attestation Engagements; or

(C) an engagement that is to be performed in accordance with

auditing standards of the Public Company Accounting Oversight

Board or its successor.

(b) The board shall grant or renew a firm license to practice as

a certified public accountancy firm to:

(1) a firm that applies and demonstrates the necessary

qualifications in accordance with this subchapter; or

(2) a firm originally licensed as a certified public accountancy

firm in another state that:

(A) is required to hold a firm license under Subsection (a-1);

and

(B) demonstrates the necessary qualifications in accordance with

this subchapter.

(c) A firm license issued under Subsection (b)(2) is

automatically revoked and may not be renewed if the firm does not

maintain a license as a certified public accountancy firm in the

other state.

(d) A firm license must be renewed annually.

(e) The board by rule shall specify:

(1) the form of the application for a firm license;

(2) the fee for an original or renewal firm license, which may

be based on the number of owners, members, partners,

shareholders, or employee license holders in this state, not to

exceed $25 for each of those persons; and

(3) the requirements for renewal of a firm license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 23, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

315, Sec. 3, eff. September 1, 2007.

Sec. 901.352. APPLICATION FOR FIRM LICENSE OR REGISTRATION. (a)

An applicant for a firm license or registration must provide the

board with satisfactory evidence of eligibility for a firm

license or registration.

(b) The board may examine an application and may refuse to issue

a firm license or register an applicant who does not meet the

standards imposed under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 23, eff. Sept. 1,

2001.

Sec. 901.353. RESIDENT MANAGER. (a) An office established or

maintained in this state by a firm of certified public

accountants, a firm of public accountants, or a person described

by Section 901.355 must be under the direct supervision of a

resident manager who:

(1) is an owner, member, partner, shareholder, or employee of

the firm or person that occupies the office; and

(2) is licensed under this chapter.

(b) A resident manager may serve in that capacity in only one

office at a time except as authorized by board rule. The board by

rule may establish a registration procedure under which a person

may serve as resident manager of more than one office at a time.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 23, eff. Sept. 1,

2001.

Sec. 901.354. FIRM LICENSE INFORMATION AND ELIGIBILITY. (a) An

applicant for initial issuance or renewal of a firm license must

show that a majority of the ownership of the firm, in terms of

financial interests and voting rights, belongs to persons who

hold certificates issued under this chapter or are licensed in

another state. A firm and its owners shall comply with board

rules regardless of whether the firm includes owners who are not

license holders.

(b) A certified public accountancy firm may include individuals

as owners who are not license holders if:

(1) the firm designates to the board as responsible for the

firm's license and the supervision of the firm:

(A) a license holder who resides in this state; or

(B) if the firm is required under Section 901.351(a-1)(2) to

hold a firm license, an individual practicing under a privilege

under Section 901.462;

(2) each owner who is not a license holder and who is a resident

of this state as determined by board rule:

(A) is actively involved in the firm or an affiliated entity;

(B) is of good moral character as demonstrated by a lack of

history of dishonest or felonious acts;

(C) holds a baccalaureate or graduate degree conferred by a

college or university acceptable to the board or equivalent

education as determined by the board;

(D) maintains any professional designation held by the

individual in good standing with the appropriate organization or

regulatory body that is identified or used in an advertisement,

letterhead, business card, or other firm-related communication;

(E) has passed an examination on the rules of professional

conduct as determined by board rule;

(F) complies with the rules of professional conduct as

determined by board rule; and

(G) maintains professional continuing education applicable to

license holders as required by board rule; and

(3) the firm and the owners who are not license holders comply

with board disciplinary actions and other requirements the board

may impose by rule.

(c) The board by rule may adopt a system to investigate the

background of individual owners who are not license holders under

this chapter.

(d) The board may obtain criminal history record information

maintained by the Department of Public Safety, the Federal Bureau

of Investigation identification division, and other law

enforcement agencies to investigate the qualifications of an

individual who is not a license holder under this chapter.

(e) The board may require an individual who is not a license

holder under this chapter to submit a complete set of

fingerprints. If the individual does not provide the complete set

of fingerprints on request, the board may refuse to allow that

individual to become an owner of a certified public accountancy

firm and may cancel or refuse to issue or renew a firm license to

the firm.

(f) An applicant for issuance or renewal of a firm license under

this section must register each office of the firm in this state

and show that all attest services performed in this state and

each office in this state are under the supervision of a person

who holds a certificate issued under this chapter or by another

state.

(g) An application for a firm license under this chapter must be

made on an affidavit of the owner, an officer, or the general

partner of the firm, as applicable, stating:

(1) the name of the firm;

(2) the firm's post office address in this state if the firm has

an office in this state;

(3) the address of the firm's principal office;

(4) the address of each office of the firm in this state if the

firm has an office in this state;

(5) the name of the resident manager of each office of the firm

in this state; and

(6) the name, residence, and post office address of:

(A) each partner, member, shareholder, or other owner; and

(B) if the firm is a partnership, each shareholder of a partner

that is a professional corporation.

(h) A sole proprietorship is eligible for a firm license if the

sole proprietor and each resident manager of an office of the

sole proprietorship in this state are certified public

accountants in good standing.

(i) The board shall determine whether an applicant is eligible

for a firm license under this section. The board by rule shall

define "good standing" for purposes of this section.

(j) A certified public accountancy firm shall notify the board

not later than the 31st day after the date on which information

in the affidavit is changed, including information regarding the

admission or withdrawal of an owner or resident manager.

(k) A certified public accountancy firm that is no longer in

compliance with this section because of a change in firm

ownership or personnel that occurs after the firm receives or

renews a firm license shall report that fact to the board not

later than the 30th day after the date the firm ceases to be in

compliance and shall take corrective action to bring the firm

into compliance. Failure to bring the firm into compliance within

a reasonable time as determined by board rule is grounds for the

suspension or revocation of the firm's firm license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 23, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

315, Sec. 4, eff. September 1, 2007.

Sec. 901.355. REGISTRATION FOR CERTAIN FOREIGN APPLICANTS. (a)

The holder of a certificate, license, or degree authorizing the

person to practice public accountancy in a foreign country may

register with the board as the holder of a certificate, license,

or degree issued by the foreign country, if the board determines

that the standards under which the applicant was certified or

otherwise authorized to practice public accountancy were at least

as high as the standards of this state at the time that authority

was granted.

(b) To register with the board under this section, the person

must pay:

(1) the fee for issuance of a license as provided by Section

901.154; and

(2) a processing fee in an amount set by the board not to exceed

$250.

(c) A person registered under this section may renew the

registration in the manner provided for renewal of a license

under Subchapter I.

(d) A person's registration under this section is automatically

revoked and may not be renewed if the person does not maintain

the authority to practice public accountancy in the other

country. The board shall adopt rules to ensure that the person

maintains that authority.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 23, eff. Sept. 1,

2001.

SUBCHAPTER I. LICENSE REQUIREMENTS, ISSUANCE, AND RENEWAL

Sec. 901.401. LICENSE REQUIRED. (a) An individual who holds a

certificate issued under this chapter must also hold a license

issued under this chapter.

(b) Each office in this state of a certified public accountancy

firm or a firm of public accountants must hold a license issued

under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 24, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

315, Sec. 5, eff. September 1, 2007.

Sec. 901.402. ELIGIBILITY REQUIREMENTS; GENERAL PROHIBITION.

(a) On payment of the required fees, the board shall issue a

license to an applicant who:

(1) holds a certificate issued under this chapter; or

(2) holds a firm license issued under this chapter.

(b) The board may not issue a license to or renew the license of

a person who does not meet the licensing requirements of:

(1) this chapter; or

(2) the rules adopted under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 25, eff. Sept. 1,

2001.

Sec. 901.403. APPLICATION FOR AND RENEWAL OF LICENSE. (a) The

board shall specify:

(1) the form of the application for a license;

(2) the term of a license; and

(3) the requirements for renewal of a license.

(b) The board by rule may adopt a system under which licenses

expire on various dates during the year. For the year in which

the license expiration date is changed, the board shall prorate

license fees on a monthly basis so that each license holder pays

only that portion of the license fee that is allocable to the

number of months during which the license is valid. On renewal of

the license on the new expiration date, the total license renewal

fee is payable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 26, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 525, Sec. 17, eff. Sept. 1, 2003.

Sec. 901.404. NOTICE OF LICENSE EXPIRATION. (a) Not later than

the 30th day before the expiration date of a person's license,

the board shall send written notice of the impending license

expiration to the person at the person's last known address

according to the board's records.

(b) The board shall determine the amount of the renewal fee and

shall mail notice of that amount to the person within the time

provided by Subsection (a).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 525, Sec. 18, eff. Sept. 1,

2003.

Sec. 901.405. PROCEDURE FOR RENEWAL. (a) A person who is

otherwise eligible to renew a license may renew an unexpired

license by paying the required renewal fee to the board before

the expiration date of the license. A person whose license has

expired may not engage in activities that require a license until

the license has been renewed.

(b) A person whose license has been expired for 90 days or less

may renew the license by paying to the board a renewal fee that

is equal to 1-1/2 times the normally required renewal fee.

(c) A person whose license has been expired for more than 90

days but less than one year may renew the license by paying to

the board a renewal fee that is equal to two times the normally

required renewal fee.

(d) A person whose license has been expired for at least one

year but less than two years may renew the license by paying to

the board a renewal fee that is equal to three times the normally

required renewal fee.

(e) A person whose license has been expired for two years or

more may not renew the license. The person may obtain a new

license by complying with the requirements and procedures,

including the examination requirements, for obtaining an original

license.

(f) A person who was licensed in this state, moved to another

state, and is currently licensed and has been in practice in the

other state for the two years preceding the date of application

may obtain a new license without reexamination. A person

described by this subsection whose license has been revoked under

Section 901.502(3) or (4) may obtain a new license under this

subsection. A person described by this subsection must pay to

the board a fee that is equal to two times the normally required

renewal fee for the license and is not subject to additional fees

under Section 901.408.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 525, Sec. 19, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

315, Sec. 6, eff. September 1, 2007.

Sec. 901.406. FEE INCREASE. (a) The fee for the issuance of a

certificate under this chapter and the fee for the issuance or

renewal of a license under this chapter is the amount of the fee

set by the board under Section 901.154 and a fee increase of

$200.

(b) For each fee increase collected under this section, $50

shall be deposited to the credit of the foundation school fund

and $150 shall be deposited in the general revenue fund.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.407. ADDITIONAL FEE. (a) Each license holder shall

pay to the board a biennial fee of $200 in each year that the

license holder is not required to pay a fee for the issuance or

renewal of a license. The fee provided for by this section is due

not later than the first anniversary of the date the license

holder was last required to pay a fee for the issuance or renewal

of the license.

(b) Not later than the 31st day before the date the additional

fee is due, the board shall send written notice that the fee is

due to the license holder at the license holder's last known

address according to the board's records.

(c) The board shall impose a late fee in an amount not less than

$50 on a license holder who does not pay the additional fee on or

before the date the fee is due. The board by rule may impose

additional late fees.

(d) Each additional fee collected under this section shall be

deposited as provided by Section 901.406(b).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.408. CONSEQUENCE OF FAILURE TO PAY CERTAIN FEES. (a)

A person, other than a person described by Section 901.405(f),

who fails to pay the license renewal fee or the additional fee

imposed under Section 901.407, as applicable, and any late fee

before the first anniversary of the due date of the renewal fee

or additional fee may renew the person's license only by

submitting to the board an application for renewal accompanied by

payment of:

(1) all accrued fees, including late fees; and

(2) the direct administrative costs incurred by the board in

renewing the person's license.

(b) The board by rule shall prescribe the information to be

included in an application for renewal under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

315, Sec. 7, eff. September 1, 2007.

Sec. 901.409. FEE REDUCTION FOR RETIRED OR DISABLED PERSONS.

The board by rule may establish a reduced fee to issue or renew

the license of a person who does not engage in the practice of

public accountancy because of retirement or permanent disability.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.410. FEE EXEMPTION FOR CERTAIN LICENSE HOLDERS. The

fee increase imposed under Section 901.406 and the additional fee

imposed under Section 901.407 do not apply to a license holder

who is:

(1) an employee of the federal government, the government of

another state, or a municipal or county government of this state

and who is restricted by virtue of that employment from engaging

in the practice of public accountancy outside the scope of

employment; or

(2) an employee of a state agency that has authorized the

payment of the fee increase and additional fee for the license

holder.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1018, Sec. 1, eff. June 15, 2007.

Sec. 901.411. CONTINUING PROFESSIONAL EDUCATION. (a) A license

holder who is an individual shall participate in a program of

continuing professional education designed to maintain

professional competency. The program must comply with rules

adopted by the board.

(b) The board may recognize a continuing professional education

course only if the course directly contributes to the license

holder's professional competence.

(c) The board by rule shall provide for the reporting of

continuing professional education by a license holder to coincide

with the person's license renewal date.

(d) The board by rule may exempt certain license holders,

including license holders who are disabled, retired, or not

associated with accounting, as defined by board rule, from all or

part of the requirements of this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 27, eff. Sept. 1,

2001.

SUBCHAPTER J. PRACTICE OF PUBLIC ACCOUNTANCY

Sec. 901.451. USE OF TITLE OR ABBREVIATION FOR "CERTIFIED PUBLIC

ACCOUNTANT." (a) A person may not assume or use the title or

designation " certified public accountant," the abbreviation

"CPA," or any other title, designation, word, letter,

abbreviation, sign, card, or device tending to indicate that the

person is a certified public accountant unless the person holds a

certificate under this chapter.

(b) A person may not provide attest services or assume or use

the title "certified public accountants," the abbreviation

"CPAs," or any other title, designation, word, letter,

abbreviation, sign, card, or device tending to indicate that the

person is a certified public accountancy firm unless:

(1) the person holds a firm license issued under this chapter or

practices in this state under a privilege under Section 901.461;

(2) ownership of the person complies with the requirements of

this chapter and rules adopted by the board; and

(3) the person complies with board rules authorizing the

practice.

(c) The title or designation "certified public accountant" and

the abbreviation "CPA" may not be used in connection with an

office that is required to be under the supervision of a resident

manager under Section 901. 353 unless the resident manager holds

a certificate and a license issued under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 29, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

315, Sec. 9, eff. September 1, 2007.

Sec. 901.452. USE OF TITLE OR ABBREVIATION FOR "PUBLIC

ACCOUNTANT." A person may not assume or use the title or

designation "public accountant" or any other title, designation,

word, letter, abbreviation, sign, card, or device tending to

indicate that the person is a public accountant, or a firm

composed of public accountants, unless:

(1) the person is certified and licensed under this chapter; and

(2) each of the person's offices in this state for the practice

of public accounting is maintained and practices under a firm

license as required under Subchapter H.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 29, eff. Sept. 1,

2001.

Sec. 901.453. USE OF OTHER TITLES OR ABBREVIATIONS. (a) Except

as provided by Subsection (b), a person may not assume or use:

(1) a title or designation likely to be confused with "certified

public accountant" or "public accountant," including "certified

accountant," "chartered accountant," "enrolled accountant,"

"licensed accountant," "registered accountant," or "accredited

accountant"; or

(2) an abbreviation likely to be confused with "CPA," including

"CA," "PA," "EA," "RA," "LA," or "AA."

(b) A person may hold the person out to the public as an

"accountant," "auditor," or any combination of those terms or

assert that the person has expertise in accounting or auditing

only if:

(1) the person holds a license issued under this chapter and

each of the person's offices in this state for the practice of

public accounting is maintained and practices under a firm

license as required under Subchapter H; or

(2) the person practices under a privilege under Section 901.461

or 901.462.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 29, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

315, Sec. 10, eff. September 1, 2007.

Sec. 901.454. TITLE USED BY CERTAIN OUT-OF-STATE OR FOREIGN

ACCOUNTANTS. (a) A person who is an accountant of another state

may use the title under which the accountant is generally known

in the state from which the accountant received a certificate,

license, or degree if:

(1) the person holds a license issued under this chapter or

practices in this state under a privilege under Section 901.461

or 901.462; and

(2) any of the person's offices established or maintained in

this state for the practice of public accountancy are licensed

under this chapter.

(b) A person who holds a certification, degree, license, or

other credential granted in a foreign jurisdiction that entitles

the person to engage in the practice of public accountancy or its

equivalent in that jurisdiction may use in this state any title

or designation under which the person practices in the foreign

jurisdiction, followed by a translation of the title or

designation into English if it is in a different language and by

the name of that jurisdiction, if:

(1) the person's activities in this state are limited to the

provision of professional accounting services to persons who are

residents, governments, or business entities of that foreign

jurisdiction; and

(2) the person does not perform attest services or issue reports

on the financial statements of any other person in this state.

(c) A person registered under Section 901.355 shall use the

title held in the country from which the person received a

certificate, license, or degree, and shall indicate the name of

the country.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 29, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

315, Sec. 11, eff. September 1, 2007.

Sec. 901.455. NAME REQUIREMENTS AND RESTRICTIONS. (a) The name

or designation assumed or used by a license holder must include:

(1) the individual's name, if the license holder is an

individual;

(2) the name of at least one current or former partner, if the

license holder is a partnership; or

(3) the name of at least one current or former shareholder, if

the license holder is a corporation.

(b) A license holder may not assume or use a name that is

misleading as to the legal form of the license holder's firm or

as to the persons who are partners, officers, or shareholders of

the firm. A firm licensed under this chapter may assume or use

the designation "and company" or "and associates," or any

abbreviation of those terms, only if at least two persons

licensed under this chapter are involved in the practice of the

firm.

(c) A corporation that is licensed under this chapter may

practice public accountancy under a corporate name indicating

that it is engaged in that practice.

(d) A license holder may not use a trade name or descriptive

words indicating the character or grade of service offered,

except as authorized by board rule.

(e) A firm that practices under Section 901.461 must use the

firm name that it uses in the state in which it is licensed and

has its principal place of business.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 30, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

315, Sec. 12, eff. September 1, 2007.

Sec. 901.456. REPORTS ON FINANCIAL STATEMENTS; USE OF NAME OR

SIGNATURE ON CERTAIN DOCUMENTS. (a) Only a license holder or a

person who practices under a privilege under Section 901.461 or

901.462 may issue a report on a financial statement of another

person or otherwise perform or offer to perform an attest

service.

(b) A person who is not a license holder and who does not

practice under a privilege under Section 901.461 or 901.462:

(1) may not use language in any statement related to the

financial affairs of a person that is conventionally used by

license holders in reports on financial statements;

(2) may prepare financial statements; and

(3) may issue nonattest transmittals or information regarding

nonattest transmittals if the transmittals or information do not

purport to be in compliance with standards for accounting and

review services adopted by the American Institute of Certified

Public Accountants or another national accountancy organization

recognized by the board.

(c) The following safe harbor language may be used by a person

who is not a license holder without violating Subsection (b):

"(I/We) have prepared the accompanying balance sheet of (client's

name) as of (date) and the related statements of income, retained

earnings, and cash flow changes in financial position for the

(period then ended). These financial statements, which are the

representation of management and which are presented to be used

for federal income tax purposes, (are/are not) in agreement with

the company's financial records. Management has elected to omit

substantially all informative disclosures with respect to these

financial statements. If the omitted disclosures were included in

the above financial statements, they might influence the user's

conclusion concerning the company's financial position, results

of operations, and/or changes in financial position. (I/We) do

not express any form of assurance with respect to these financial

statements."

(d) Unless a person is in compliance with this chapter, the

person may not sign on or affix to an accounting or financial

statement, or an opinion on, report on, or certificate to an

accounting or financial statement, the person's name or a trade

or assumed name used by the person in the person's profession or

business with any wording indicating that the person:

(1) is an accountant or auditor; or

(2) has expert knowledge in accounting or auditing.

(e) This section does not prohibit:

(1) a partner, officer, employee, or principal of an

organization from signing a statement or report regarding the

financial affairs of the organization with wording that

designates the position, office, or title held by the person in

the organization;

(2) any act of a public official or public employee in the

performance of the person's duties as a public official or public

employee; or

(3) the performance by a person who is not a license holder of a

service that is not an attest service and that involves the use

of bookkeeping skills, including:

(A) the preparation of tax returns;

(B) management advisory services; or

(C) the preparation of financial statements without the issuance

of reports.

(f) A license holder or an individual who practices under a

privilege under Section 901.462 who performs attest services must

provide those services in accordance with standards adopted by

the American Institute of Certified Public Accountants or another

national accountancy organization recognized by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 31, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

315, Sec. 13, eff. September 1, 2007.

Sec. 901.457. ACCOUNTANT-CLIENT PRIVILEGE. (a) A license

holder or a partner, member, officer, shareholder, or employee of

a license holder may not voluntarily disclose information

communicated to the license holder or a partner, member,

shareholder, or employee of the license holder by a client in

connection with services provided to the client by the license

holder or a partner, member, shareholder, or employee of the

license holder, except with the permission of the client or the

client's representative.

(b) This section does not prohibit a license holder from

disclosing information that is required to be disclosed:

(1) by the professional standards for reporting on the

examination of a financial statement;

(2) under a summons under the provisions of the Internal Revenue

Code of 1986 and its subsequent amendments, the Securities Act of

1933 (15 U.S.C. Section 77a et seq.) and its subsequent

amendments, or the Securities Exchange Act of 1934 (15 U.S.C.

Section 78a et seq.) and its subsequent amendments or under a

court order if the summons or order:

(A) is addressed to the license holder;

(B) mentions the client by name; and

(C) requests specific information concerning the client;

(3) in an investigation or proceeding conducted by the board;

(4) in an ethical investigation conducted by a professional

organization of certified public accountants; or

(5) in the course of a peer review under Section 901.159.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 31, eff. Sept. 1,

2001.

Sec. 901.458. LOSS OF INDEPENDENCE. (a) In this section,

"direct labor cost" means:

(1) the total compensation paid to a person who performs

services; and

(2) the employer payroll expenses related to that compensation,

including workers' compensation insurance premiums, social

security contributions, costs of participating in retirement

plans, group insurance costs, and unemployment taxes.

(b) A person creates a presumption of loss of independence if

the person:

(1) holds a certificate or firm license issued under this

chapter; and

(2) performs or offers to perform an attest service for

compensation that is less than the direct labor cost reasonably

expected to be incurred in performing the service.

(c) This section does not apply to the donation of services to a

charitable organization as defined by board rule.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 32, eff. Sept. 1,

2001.

Sec. 901.459. APPLICABILITY OF PARTNERSHIP REQUIREMENTS TO

PARTNER. Each partner in a partnership governed by this chapter

is subject to the statutory requirements and rules that apply to

the partnership.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.460. PERFORMING ATTEST SERVICES. (a) A certificate

holder may perform attest services only in a certified public

accountancy firm.

(b) An individual who is a license holder or practices under a

privilege under Section 901.462 and who is responsible for

supervising attest services or signs or authorizes another person

to sign an accountant's reports on financial statements on behalf

of a certified public accountancy firm must meet the competency

requirements of the professional standards that apply to those

services.

Added by Acts 2001, 77th Leg., ch. 1497, Sec. 33, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

315, Sec. 14, eff. September 1, 2007.

Sec. 901.461. PRACTICE BY CERTAIN OUT-OF-STATE FIRMS. (a) A

certified public accountancy firm that is licensed and has its

primary place of business in another state and is not required to

hold a firm license under Section 901.351(a-1) may practice in

this state without a firm license or notice to the board if the

firm's practice in this state is performed by an individual who

holds a license under this chapter or who practices under a

privilege under Section 901.462.

(b) A firm described by Subsection (a) may exercise all the

practice privileges of a firm license holder, except that the

firm:

(1) may not perform the services described by Section

901.351(a-1); and

(2) may perform the services described by Sections

901.002(a)(1)(B) and (D) for an entity with its home office in

this state only if:

(A) the firm meets the requirements of Sections 901.354(a) and

(b);

(B) the firm complies with the board's peer review program under

Section 901.159; and

(C) the services are performed by an individual who holds a

license under this chapter or practices under a privilege under

Section 901.462.

(c) A firm practicing under a privilege under this section, as a

condition of the privilege of practicing without a firm license:

(1) is subject to the personal and subject matter jurisdiction

and disciplinary authority of the board;

(2) must comply with this chapter and board rules; and

(3) is considered to have appointed the regulatory agency of the

state that issued the firm's license as the firm's agent on whom

process may be served in any action or proceeding by the board

against the firm.

(d) A firm practicing under a privilege under this section shall

promptly cease offering or rendering professional services in

this state if the firm's license to practice as a certified

public accountancy firm in the state in which the firm's primary

place of business is no longer valid.

Added by Acts 2007, 80th Leg., R.S., Ch.

315, Sec. 15, eff. September 1, 2007.

Sec. 901.462. PRACTICE BY OUT-OF-STATE PRACTITIONER WITH

SUBSTANTIALLY EQUIVALENT QUALIFICATIONS. (a) An individual who

holds a certificate or license as a certified public accountant

issued by another state and whose principal place of business is

not in this state may exercise all the privileges of certificate

and license holders of this state without obtaining a certificate

or license under this chapter if:

(1) the National Association of State Boards of Accountancy's

National Qualification Appraisal Service has verified that the

other state has education, examination, and experience

requirements for certification or licensure that are comparable

to or exceed the requirements for licensure as a certified public

accountant of The American Institute of Certified Public

Accountants/National Association of State Boards of Accountancy

Uniform Accountancy Act and the board determines that the

licensure requirements of that Act are comparable to or exceed

the licensure requirements of this chapter; or

(2) the individual obtains from the National Association of

State Boards of Accountancy's National Qualification Appraisal

Service verification that the individual's education,

examination, and experience qualifications are comparable to or

exceed the requirements for licensure as a certified public

accountant of The American Institute of Certified Public

Accountants/National Association of State Boards of Accountancy

Uniform Accountancy Act and the board determines that the

licensure requirements of that Act are comparable to or exceed

the licensure requirements of this chapter.

(b) An individual who meets the requirements of Subsection

(a)(1) or (2) and who offers or renders professional services in

person or by mail, telephone, or electronic means may practice

public accountancy in this state without notice to the board.

(c) An individual practicing under the privilege under this

section, as a condition of the privilege of practicing without a

certificate or license:

(1) is subject to the personal and subject matter jurisdiction

and disciplinary authority of the board;

(2) must comply with this chapter and the board's rules; and

(3) is considered to have appointed the regulatory agency of the

state that issued the individual's certificate or license as the

agent on whom process may be served in any action or proceeding

by the board against the individual.

(d) An individual who practices under a privilege under this

section shall promptly cease offering or rendering professional

services in this state if the individual's certificate or license

in the state of the individual's principal place of business is

no longer valid.

(e) An individual practicing under this section must practice

through a firm that holds a license under this chapter if, for an

entity with its principal office in this state, the individual

performs:

(1) a financial statement audit or other engagement that is to

be performed in accordance with the Statements on Auditing

Standards;

(2) an examination of prospective financial information that is

to be performed in accordance with the Statements on Standards

for Attestation Engagements; or

(3) an engagement that is to be performed in accordance with

auditing standards of the Public Company Accounting Oversight

Board or its successor.

Added by Acts 2007, 80th Leg., R.S., Ch.

315, Sec. 15, eff. September 1, 2007.

SUBCHAPTER K. PROHIBITED PRACTICES AND DISCIPLINARY PROCEDURES

Sec. 901.501. DISCIPLINARY POWERS OF BOARD. (a) On a

determination that a ground for discipline exists under Section

901.502, after notice and hearing as provided by Section 901.509,

the board may:

(1) revoke a certificate, firm license, or practice privilege

issued under this chapter;

(2) suspend under any terms a certificate, firm license,

practice privilege, or license issued under this chapter for a

period not to exceed five years;

(3) refuse to renew a license;

(4) place a license holder on probation;

(5) reprimand a license holder;

(6) limit the scope of a license holder's practice;

(7) require a license holder to complete a peer review program

conducted in the manner prescribed by the board;

(8) require a license holder to complete a continuing education

program specified by the board;

(9) impose on a license holder the direct administrative costs

incurred by the board in taking action under Subdivisions (1)

through (8);

(10) require a license holder to pay restitution as provided by

Section 901.6015;

(11) impose an administrative penalty under Subchapter L; or

(12) impose any combination of the sanctions provided by this

subsection.

(b) If a person's license suspension is probated, the board may

require the person to:

(1) report regularly to the board on matters that are the basis

of the probation;

(2) limit practice to the areas prescribed by the board; or

(3) continue or renew professional education until the license

holder attains a degree of skill satisfactory to the board in

those areas that are the basis of the probation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 34, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 525, Sec. 20, eff. Sept. 1, 2003.

Sec. 901.502. GROUNDS FOR DISCIPLINARY ACTION. The board may

discipline a person under Section 901.501 for:

(1) fraud or deceit in obtaining a certificate, firm license, or

license under this chapter;

(2) fraud, dishonesty, or gross negligence in the performance of

services as a license holder, including:

(A) knowingly participating in the preparation of a false or

misleading financial statement or tax return; or

(B) failing to file the license holder's own income tax return;

(3) the failure of a person who is certified or required to hold

a firm license under this chapter to obtain a license not later

than the third anniversary of the date on which the person was

certified or required to obtain a firm license;

(4) the failure of a person who is licensed under this chapter

to renew the license not later than the third anniversary of the

date on which the person most recently obtained or renewed the

license;

(5) a violation of Subchapter J;

(6) a violation of a rule of professional conduct adopted by the

board;

(7) a revocation or suspension of the certificate or firm

license or a revocation, suspension, or refusal to renew the

license of the person's partner, member, or shareholder;

(8) a revocation, cancellation, placement on probation,

limitation on the scope of practice, or suspension by another

state, or a refusal of renewal by another state, of the authority

issued by that state to the person, or to the person's partner,

member, or shareholder, to engage in the practice of public

accountancy for a reason other than the failure to pay the

appropriate authorization fee;

(9) a revocation or suspension of, or a voluntary consent decree

concerning, the right of the person, or of the person's partner,

member, or shareholder, to practice before a state or federal

agency for a reason the board determines warrants its action;

(10) a final conviction of or the imposition of deferred

adjudication for an offense under the laws of any state or the

United States that:

(A) is a felony; or

(B) includes fraud or dishonesty as an element of the offense;

(11) conduct indicating lack of fitness to serve the public as a

professional accountant; or

(12) a violation by a license holder or an owner of a certified

public accountancy firm who is not a license holder of:

(A) this chapter;

(B) professional standards adopted by the board; or

(C) a rule or order adopted by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 34, eff. Sept. 1,

2001.

Sec. 901.503. BOARD ACTION INVOLVING APPLICANT. (a) On a

determination that a ground for discipline exists under

Subsection (b), after notice and hearing as provided by Section

901.509, the board may:

(1) deny an individual's application to take the uniform CPA

examination;

(2) prohibit an individual from taking the uniform CPA

examination for a period not to exceed five years; or

(3) void an individual's uniform CPA examination grades.

(b) The board may discipline an individual under Subsection (a)

for:

(1) fraud or deceit on an application for the uniform CPA

examination;

(2) cheating on the uniform CPA examination;

(3) a final conviction of or the imposition of deferred

adjudication for an offense under the laws of any state or the

United States that:

(A) is a felony; or

(B) includes fraud or dishonesty as an element of the offense;

or

(4) conduct indicating lack of fitness to serve the public as a

professional accountant.

(c) The board shall provide for the refund of the examination

fee paid by a person whose application for examination is denied

under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 525, Sec. 21, eff. Sept. 1,

2003.

Sec. 901.504. LICENSE REVOCATION BASED ON VIOLATION OF CHAPTER.

After notice and hearing as provided by Section 901.509, the

board:

(1) may revoke a license that was issued or renewed in violation

of this chapter or a rule adopted under this chapter; and

(2) shall revoke the firm license of a sole proprietorship,

partnership, corporation, limited liability company, or other

business entity that does not meet each qualification for a firm

license prescribed by this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 34, eff. Sept. 1,

2001.

Sec. 901.5045. EMERGENCY SUSPENSION. (a) On determining that a

license holder is engaged in or about to engage in an act of

fraud or a violation of this chapter and that the license

holder's continued practice constitutes an immediate threat to

the public welfare, the board may issue an order suspending the

license holder's license without notice or a hearing. The board

shall immediately serve notice of the suspension on the license

holder.

(b) The notice required by Subsection (a) must:

(1) be personally served on the license holder or be sent by

registered or certified mail, return receipt requested, to the

license holder's last known address according the board's

records;

(2) state the grounds for the suspension; and

(3) inform the license holder of the right to a hearing on the

suspension order.

(c) A license holder whose license is suspended under this

section is entitled to request a hearing on the suspension not

later than the 30th day after the date of receipt of notice of

the suspension. Not later than the fifth day after the date a

hearing is requested, the board shall issue a notice of hearing

as provided by Section 901.509.

(d) The hearing shall be held not later than the fifth day after

the date notice of hearing is issued, unless the parties agree to

a later date. A hearing on a suspension order under this section

is subject to Chapter 2001, Government Code. If the hearing is

before an administrative law judge, after the hearing, the

administrative law judge shall recommend to the board whether to

uphold, vacate, or modify the suspension order.

(e) A suspension order issued under this section remains in

effect until further action is taken by the board. If the

administrative law judge's recommendation under Subsection (d) is

to vacate the order, the board shall determine whether to vacate

the order not later than the second day after the date of the

recommendation.

Added by Acts 2003, 78th Leg., ch. 525, Sec. 22, eff. Sept. 1,

2003.

Sec. 901.505. PROCEDURE PENDING FINAL CONVICTION OF CERTAIN

OFFENSES. (a) On conviction of a person of an offense under the

laws of any state or the United States that is a felony or that

includes fraud or dishonesty as an element of the offense, after

notice and hearing as provided by Section 901.509, the board may:

(1) suspend a certificate or firm license issued under this

chapter; or

(2) suspend or refuse to renew a license issued under this

chapter.

(b) The period of the suspension or refusal to renew begins on

the date of conviction and ends on the date the conviction

becomes final or is reversed, set aside, or modified as provided

by Subsection (d).

(c) If the conviction becomes final, the board may, without

further notice and hearing, take disciplinary action under

Section 901.501.

(d) If the conviction is reversed, set aside, or modified so

that the underlying offense is not a felony or an offense that

includes fraud or dishonesty as an element of the offense, the

board shall reinstate the certificate, firm license, or license

suspended under this section. A reinstatement under this

subsection does not limit the board's right to take other

disciplinary action authorized by this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 35, eff. Sept. 1,

2001.

Sec. 901.506. VOLUNTARY SURRENDER OF CERTIFICATE OR FIRM

LICENSE. (a) Subject to board approval, a person who holds a

certificate or firm license issued under this chapter may resign

and surrender the certificate or firm license to the board at any

time and for any reason.

(b) A person who resigns and surrenders a certificate or firm

license may not apply for reinstatement of the certificate or

firm license. The person may be issued a new certificate or firm

license on completion of all requirements for the issuance of an

original certificate or firm license. The board may not issue a

certificate to an individual who previously resigned a

certificate unless:

(1) after the date of resignation, the individual completes the

examination requirement for a new certificate; or

(2) on application, the board waives the examination

requirement.

(c) A person who applies for a new certificate or firm license

must, if applicable, disclose in the application the fact that

the person previously resigned and surrendered a certificate or

firm license during the course of a disciplinary investigation or

proceeding conducted by the board. The board shall consider that

fact in determining whether to issue a new certificate or firm

license to the person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 36, eff. Sept. 1,

2001.

Sec. 901.507. REINSTATEMENT. On receipt of a written

application, and after notice and hearing, the board may:

(1) issue a new certificate to an individual whose certificate

was revoked;

(2) issue a new firm license to a person whose firm license was

revoked;

(3) reinstate a suspended license or modify the terms of the

suspension;

(4) approve a previously denied application to take the uniform

CPA examination; or

(5) reinstate an individual's previously voided uniform CPA

examination grades.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 36, eff. Sept. 1,

2001.

Sec. 901.508. RIGHT TO HEARING. (a) If the board proposes to

take disciplinary action against a person under this subchapter,

the person is entitled to a hearing before the board or a

hearings officer appointed by the board.

(b) The board shall establish procedures by which a decision to

take disciplinary action under this subchapter is made by or is

appealable to the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.509. NOTICE OF HEARING. (a) The board shall provide

written notice of a hearing under this subchapter to the person

who is the subject of the proposed disciplinary action not later

than the 21st day before the date of the hearing.

(b) The notice must state:

(1) the time and place of the hearing; and

(2) the nature of each charge against the person.

(c) The notice may be served in person or by registered or

certified mail to the person's last known address.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.510. LEGAL REPRESENTATION AT HEARING. The attorney

general or an attorney employed by the board shall represent the

board at each hearing under this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.511. DISCIPLINARY ACTION FOR ACT COMMITTED IN ANOTHER

STATE. (a) A license holder of this state who offers to perform

or performs professional accounting services or who uses the

license holder's title as a certified public accountant in

another state or jurisdiction is subject to disciplinary action

in this state for an act committed in the other state or

jurisdiction for which the license holder would be subject to

discipline as a license holder of the other state or

jurisdiction.

(b) The board shall investigate any complaint made by the

regulatory agency of another state or jurisdiction concerning a

license holder of this state.

Added by Acts 2001, 77th Leg., ch. 1497, Sec. 37, eff. Sept. 1,

2001.

SUBCHAPTER L. ADMINISTRATIVE PENALTY

Sec. 901.551. IMPOSITION OF ADMINISTRATIVE PENALTY. The board

may impose an administrative penalty on a person regulated under

this chapter who violates this chapter or a rule or order adopted

under this chapter in a manner that constitutes a ground for

disciplinary action.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.552. AMOUNT OF PENALTY. (a) The amount of an

administrative penalty may not exceed $100,000 for each

violation.

(b) In determining the amount of the penalty, the board shall

consider:

(1) the seriousness of the violation, including:

(A) the nature, circumstances, extent, and gravity of any

prohibited act; and

(B) the hazard or potential hazard to the public;

(2) the economic damage to property caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

(c) The board by rule shall adopt a schedule for purposes of

this subchapter that prescribes ranges in the amounts of

administrative penalties to be imposed for specified types of

conduct and circumstances.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 525, Sec. 23, eff. Sept. 1,

2003.

Sec. 901.553. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a)

If, after examination of a possible violation and the facts

relating to that violation, the board determines that a violation

has occurred, the board shall issue a preliminary report stating:

(1) the facts on which the determination is based;

(2) the fact that an administrative penalty is to be imposed;

and

(3) the amount of the penalty.

(b) Not later than the 10th day after the date the report is

issued, the board shall send a copy of the report by certified

mail to the person charged with the violation, together with a

statement of the person's right to a hearing relating to the

alleged violation and the amount of the penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.554. PENALTY TO BE PAID OR HEARING REQUESTED. (a) Not

later than the 20th day after the date the person receives the

report, the person may:

(1) make a written request for a hearing; or

(2) pay the administrative penalty to the board.

(b) Failure to request a hearing or pay the penalty within the

time provided by this section waives the right to a hearing under

this chapter.

(c) If the board determines without a hearing that the person

committed a violation and a penalty is to be imposed, the board

shall:

(1) provide written notice to the person of the board's

findings; and

(2) enter an order requiring the person to pay the penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.555. HEARING. (a) If the person requests a hearing,

the board shall conduct a hearing in the manner provided for a

contested case hearing under Chapter 2001, Government Code.

(b) If the board determines after a hearing that the person

committed the alleged violation, the board shall:

(1) provide written notice to the person of the findings

established by the hearing and the amount of the administrative

penalty imposed; and

(2) enter an order requiring the person to pay any penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.556. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Not later than the 30th day after the date the board's order

becomes final as provided by Section 2001.144, Government Code,

the person shall:

(1) pay the administrative penalty; or

(2) file a petition for judicial review contesting the fact of

the violation, the amount of the penalty, or both.

(b) Within the 30-day period, a person who acts under Subsection

(a)(2) may stay enforcement of the penalty by:

(1) paying the penalty to the board for placement in an escrow

account;

(2) giving to the board a supersedeas bond in a form approved by

the board that:

(A) is for the amount of the penalty; and

(B) is effective until judicial review of the board's order is

final; or

(3) filing with the board an affidavit of the person stating

that the person is financially unable to pay the penalty and is

financially unable to give the supersedeas bond.

(c) A person who fails to take action as provided by this

section waives the right to judicial review of the board's order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.557. COLLECTION OF PENALTY. If the person does not pay

the administrative penalty and the enforcement of the penalty is

not stayed, the board may refer the matter to the attorney

general for collection of the penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 901.558. REMITTANCE OF PENALTY AND INTEREST. (a) If after

judicial review, the administrative penalty is reduced or is not

upheld by the court, the board shall:

(1) remit the appropriate amount, plus accrued interest, to the

person if the person paid the penalty; or

(2) execute a release of the bond if the person posted a

supersedeas bond.

(b) The interest paid under Subsection (a) is paid at the rate

charged on loans to depository institutions by the New York

Federal Reserve Bank. The interest shall be paid for the period

beginning on the date the penalty is paid and ending on the date

the penalty is remitted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER M. OTHER PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 901.601. CEASE AND DESIST ORDER. (a) If it appears to the

board that a person is engaging in an act or practice that

constitutes the practice of public accountancy without a license

under this chapter, the board, after notice and an opportunity

for a hearing, may issue a cease and desist order prohibiting the

person from engaging in that activity.

(b) A violation of an order under this section constitutes

grounds for imposition of an administrative penalty under

Subchapter L. Notwithstanding Section 901.552, the amount of an

administrative penalty for a violation of an order under this

section may not exceed $25,000.

(c) The board by rule shall adopt a schedule for purposes of

this section that prescribes ranges in the amounts of

administrative penalties to be imposed for specified types of

conduct and circumstances that violate an order under this

section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 38, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 525, Sec. 24, eff. Sept. 1, 2003.

Sec. 901.6015. RESTITUTION. (a) The board may order a license

holder to pay restitution under Section 901.501(a)(10) to a

person harmed by the license holder's:

(1) violation of this chapter; and

(2) failure to fulfill the terms of a contract with the person.

(b) The amount of restitution ordered under this section may not

exceed the actual amount paid by the person to the license holder

under the contract.

Added by Acts 2003, 78th Leg., ch. 525, Sec. 25, eff. Sept. 1,

2003.

Sec. 901.602. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates this chapter. Each violation is a

separate offense.

(b) Except as otherwise provided by this subsection, an offense

under this section is a Class B misdemeanor. An offense under

this section that involves intentional fraud is punishable as:

(1) a state jail felony if it is shown on the trial of the

offense that the violation resulted in a monetary loss of less

than $10,000 or did not result in a monetary loss;

(2) a felony of the third degree if it is shown on the trial of

the offense that the violation resulted in a monetary loss of at

least $10,000 but less than $100,000; or

(3) a felony of the second degree if it is shown on the trial of

the offense that the violation resulted in a monetary loss of at

least $100,000.

(c) A complaint filed under this section must be filed in a

district court in:

(1) Travis County, if the complaint is filed against a person

who is licensed under this chapter or is not a resident of this

state; or

(2) the county in which the person resides, if the complaint is

filed against a person who is a resident of this state but is not

licensed under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1497, Sec. 39, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 525, Sec. 26, eff. Sept. 1, 2003.

Sec. 901.603. INTERVENTION IN ACTION. Subject to approval by

the board, a license holder or a professional organization of

certified public accountants may intervene in an action by the

board or may bring an action in the name of the license holder or

professional organization to enforce any provision of this

chapter against a person who does not hold a license or firm

license.

Added by Acts 2001, 77th Leg., ch. 1497, Sec. 40, eff. Sept. 1,

2001.

Sec. 901.604. SINGLE ACT AS EVIDENCE OF PRACTICE. In an action

brought under this chapter, evidence of a single act prohibited

by this chapter is sufficient to justify a penalty, injunction,

restraining order, or conviction without evidence of a general

course of conduct.

Added by Acts 2001, 77th Leg., ch. 1497, Sec. 40, eff. Sept. 1,

2001.

Sec. 901.605. APPOINTMENT OF SECRETARY OF STATE AS AGENT. A

person who is not a resident of this state and who applies for a

certificate or firm license is considered to have appointed the

secretary of state as the applicant's agent for service of

process in any action or proceeding against the applicant arising

out of any transaction connected with or incidental to

professional accounting services performed by the applicant while

the applicant holds a certificate or firm license.

Added by Acts 2001, 77th Leg., ch. 1497, Sec. 40, eff. Sept. 1,

2001.

Sec. 901.606. IMMUNITY FROM LIABILITY. (a) A person acting in

good faith who voluntarily reports or assists in the

investigation of a report of an alleged violation of this chapter

or who testifies or otherwise participates in an administrative

or judicial proceeding arising from a report or investigation of

an alleged violation of this chapter is immune from civil or

criminal liability that might otherwise be incurred or imposed.

(b) A person who reports the person's own violation of this

chapter or who acts in bad faith or with malicious purpose in

reporting an alleged violation of this chapter is not immune from

civil or criminal liability.

Added by Acts 2003, 78th Leg., ch. 525, Sec. 27, eff. Sept. 1,

2003.

SUBCHAPTER N. SCHOLARSHIPS FOR FIFTH-YEAR ACCOUNTING STUDENTS

Sec. 901.651. DEFINITION. In this subchapter, "fifth-year

accounting student" means a student enrolled in the additional

hours of study required by Section 901.254.

Transferred from Education Code, Subchapter N, Chapter 61 and

amended by Acts 2009, 81st Leg., R.S., Ch.

119, Sec. 2, eff. September 1, 2009.

Sec. 901.652. PUBLIC PURPOSE. The scholarships required by this

subchapter serve a public purpose of the state as described by

Section 901.155.

Transferred from Education Code, Subchapter N, Chapter 61 and

amended by Acts 2009, 81st Leg., R.S., Ch.

119, Sec. 2, eff. September 1, 2009.

Sec. 901.653. SCHOLARSHIPS. The board shall establish and

administer, using funds collected and appropriated for that

purpose and in accordance with this subchapter and board rules,

scholarships for fifth-year accounting students.

Transferred from Education Code, Subchapter N, Chapter 61 and

amended by Acts 2009, 81st Leg., R.S., Ch.

119, Sec. 2, eff. September 1, 2009.

Sec. 901.654. FACTORS. (a) Scholarships shall be established

and administered in a manner that the board determines best

serves the public purpose of the scholarships.

(b) In determining what best promotes the public purpose, the

board shall consider at a minimum the following factors relating

to each person applying for a scholarship under this section:

(1) financial need;

(2) ethnic or racial minority status; and

(3) scholastic ability and performance.

Transferred from Education Code, Subchapter N, Chapter 61 and

amended by Acts 2009, 81st Leg., R.S., Ch.

119, Sec. 2, eff. September 1, 2009.

Sec. 901.655. RULES. (a) The board shall adopt rules as

necessary for the administration of this subchapter.

(b) The board shall adopt rules relating to the establishment of

the scholarships under Section 901.653, including rules providing

eligibility criteria and the determination of the amount of each

scholarship.

Transferred from Education Code, Subchapter N, Chapter 61 and

amended by Acts 2009, 81st Leg., R.S., Ch.

119, Sec. 2, eff. September 1, 2009.

Sec. 901.656. SCHOLARSHIP REGULATIONS. (a) The board, in

consultation with the advisory committee appointed under Section

901.657, shall determine the maximum amount of any scholarship

awarded under this subchapter. The scholarship may be spent by

the recipient on the expenses for tuition, fees, books, supplies,

and living expenses incurred by the student in connection with

the student's fifth year of an accounting program. Scholarships

shall be made available to eligible students attending:

(1) any institution of higher education; or

(2) any nonprofit independent institution approved by the Texas

Higher Education Coordinating Board under Section 61.222,

Education Code.

(b) The board may award a scholarship under this subchapter only

to an eligible student who intends to take the written

examination conducted by the board for the purpose of granting a

certificate of "certified public accountant." An applicant for a

scholarship under this subchapter shall state such an intent by

filing a form provided by the board stating an intent to take the

examination.

(c) A scholarship under this subchapter shall be paid to the

recipient in the form of periodic partial payments throughout the

school year. The board by rule shall determine the manner in

which these payments are made.

Transferred from Education Code, Subchapter N, Chapter 61 and

amended by Acts 2009, 81st Leg., R.S., Ch.

119, Sec. 2, eff. September 1, 2009.

Sec. 901.657. ADVISORY COMMITTEE. (a) The board shall appoint

an eight-member advisory committee to advise the board concerning

scholarships provided under this subchapter. The advisory

committee consists of:

(1) a presiding officer named by the board;

(2) one representative named by the board;

(3) one representative named by the Texas Society of Certified

Public Accountants;

(4) a Texas representative of the American Accounting

Association named by that organization;

(5) one representative named by the National Association of

Black Accountants;

(6) one representative named by the American Association of

Hispanic Certified Public Accountants; and

(7) two representatives named by the Texas Higher Education

Coordinating Board who are the chairmen of accounting departments

at Texas colleges and universities, at least one of whom must be

a representative of a private college or university and at least

one other of whom must be a representative from a college or

university that primarily serves minority students.

(b) The costs of participation on an advisory committee of a

member representing a particular organization or agency shall be

borne by that member of the organization or agency the member

represents.

(c) In addition to any other duties assigned by the board, the

advisory committee specifically shall advise the board on:

(1) how the scholarships provided for under this subchapter

should be established and administered to best promote the public

purpose of the scholarships;

(2) the amount of money needed to adequately fund the

scholarships and the maximum amount that may be awarded in any

given year to an individual student; and

(3) any priorities among the factors identified by Section

901.654.

Transferred from Education Code, Subchapter N, Chapter 61 and

amended by Acts 2009, 81st Leg., R.S., Ch.

119, Sec. 2, eff. September 1, 2009.

Sec. 901.658. FUNDING. The board may:

(1) use without appropriation, in accordance with Article 8930,

Revised Statutes, this subchapter, and Section 901.155, any money

from the trust fund established under Section 901.155; and

(2) accept gifts, grants, and donations of real or personal

property from any entity, subject to limitations or conditions

set by law, for the purposes of this subchapter.

Transferred from Education Code, Subchapter N, Chapter 61 and

amended by Acts 2009, 81st Leg., R.S., Ch.

119, Sec. 2, eff. September 1, 2009.

Sec. 901.659. MINORITY AND DISADVANTAGED STUDENT INTERNSHIPS.

(a) The board shall adopt rules to encourage internships for

minority and disadvantaged students and certified public

accountant examination candidates who notify the board not later

than 90 days after the date of being accepted into an accounting

internship program.

(b) The rules adopted by the board shall include standards for

appropriate recognition of an accounting firm for its efforts in

training and hiring minority or disadvantaged students.

Transferred from Education Code, Subchapter N, Chapter 61 and

amended by Acts 2009, 81st Leg., R.S., Ch.

119, Sec. 2, eff. September 1, 2009.

Sec. 901.660. REPORT ON ACCOUNTANT SCHOLARSHIP PROGRAM. (a)

Before January 15 of each odd-numbered year, the board shall

report to the legislature concerning the scholarship program for

fifth-year accounting students administered by the board under

this subchapter.

(b) The report expenses shall be included in the administrative

costs allocated to the board under Section 901.155. The report

must include:

(1) the number and amount of scholarships awarded in the two

calendar years preceding the year in which the report is due; and

(2) the number of minority students, by racial or ethnic

background, who have been awarded scholarships under the program

in that two-year period.

Added by Acts 1991, 72nd Leg., ch. 533, Sec. 33, eff. Sept. 1,

1991.

Redesignated from Education Code, Section 61.081 and amended by

Acts 2009, 81st Leg., R.S., Ch.

119, Sec. 3, eff. September 1, 2009.



CHAPTER 951. PREPAID LEGAL SERVICES

OCCUPATIONS CODE

TITLE 5. REGULATION OF FINANCIAL AND LEGAL SERVICES

SUBTITLE B. LEGAL SERVICES

CHAPTER 951. PREPAID LEGAL SERVICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 951.001. SHORT TITLE. This chapter may be cited as the

Prepaid Legal Services Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 951.002. DEFINITIONS. In this chapter:

(1) "Board of directors" means the board of directors of the

state bar.

(2) "Client" means an eligible member or beneficiary of a

sponsoring organization.

(3) "Organization" means a nonprofit organization or combination

of persons, incorporated or otherwise, including a professional

association, trade association, or labor union.

(4) "Prepaid legal services program" means a plan under which:

(A) a sponsoring organization offers legal services benefits to

its members or beneficiaries; and

(B) the services are financed by direct financial charge in

advance of need.

(5) "State bar" means the State Bar of Texas.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 951.003. APPLICABILITY OF CHAPTER. (a) This chapter does

not apply to:

(1) the employment of counsel by an organization to represent

its members free of direct financial charge to those members; or

(2) legal services made available incidental to a contract of

insurance in which the insurer has contracted to pay all or a

substantial part of a judgment, if any, and the legal services

are free of direct financial charge to the insured.

(b) A law pertaining to legal service contracts under Chapter

953 or insurance does not apply to a program under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1181, Sec. 3, eff. Sept. 1,

2003.

Sec. 951.004. SUPPLEMENTARY BYLAWS; RULES. (a) The board of

directors may adopt supplementary bylaws as necessary to

administer and enforce this chapter.

(b) The state bar may:

(1) adopt rules regulating the participation of a state bar

member in group legal services programs; and

(2) require periodic reporting on that participation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. REGULATION OF PILOT PROGRAM

Sec. 951.051. APPROVAL OF PILOT PROGRAM. (a) The board may

approve not more than five prepaid legal services pilot programs

between classroom teachers associations and the state bar.

(b) A member of the state bar may provide legal services to a

prepaid legal services program only if the organization

sponsoring the program is approved by the board of directors.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 951.052. APPLICATION. (a) An applicant for approval of a

prepaid legal services program must show that:

(1) the program money held by the organization sponsoring the

program is secure, as evidenced by a fidelity bond for the

officers of the organization authorized to manage the money;

(2) the program complies with the Disciplinary Rules of

Professional Conduct;

(3) a client may obtain the services from any lawyer the client

chooses; and

(4) each client is given, before entering into the program, full

written information concerning:

(A) the services offered by the program;

(B) the total annual cost of the program to an individual

client; and

(C) the required compliance of the program with this subsection.

(b) If the board of directors determines that an organization's

application complies with this section, the board of directors

shall approve the application. If the board of directors

determines that the application does not substantially comply

with this section, the board of directors shall disapprove the

application and provide the organization with written notice of

the reasons for the disapproval.

(c) The board of directors shall approve or disapprove an

application not later than the 60th day after the date the

application is filed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 951.053. APPLICATION FEE. The board of directors may set a

fee, in an amount reasonable and necessary to enforce this

chapter, for an organization applying for approval of a prepaid

legal services program.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 951.054. REVOCATION OF PROGRAM APPROVAL. (a) On written

notice to an organization of the reasons for revocation, the

board of directors may revoke the approval of a program sponsored

by the organization for failure to:

(1) provide the services offered; or

(2) comply with Section 951.052(a).

(b) On receipt of notice of revocation, the organization shall:

(1) return to its clients the unspent money of the prepaid legal

services program, including any available bond proceeds; and

(2) certify to the board of directors the manner and amount of

the redistribution of the money.

(c) If necessary, the board of directors shall supervise the

redistribution of money under Subsection (b).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 952. LAWYER REFERRAL SERVICES

OCCUPATIONS CODE

TITLE 5. REGULATION OF FINANCIAL AND LEGAL SERVICES

SUBTITLE B. LEGAL SERVICES

CHAPTER 952. LAWYER REFERRAL SERVICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 952.001. SHORT TITLE. This chapter may be cited as the

Texas Lawyer Referral Service Quality Assurance Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 952.002. DEFINITIONS. In this chapter:

(1) "Lawyer referral service" means a person or the service

provided by the person that refers potential clients to lawyers

regardless of whether the person uses the term "referral service"

to describe the service provided.

(2) "State bar" means the State Bar of Texas.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 952.003. APPLICABILITY OF CHAPTER. A lawyer referral

service does not include:

(1) an organization that recommends, furnishes, or pays for

legal services for its members or beneficiaries and that

satisfies the conditions of the Disciplinary Rules of

Professional Conduct or other rules adopted by the supreme court;

(2) a plan of prepaid legal services insurance;

(3) a referral made by one lawyer to another lawyer that

conforms with the Disciplinary Rules of Professional Conduct or

other rules adopted by the supreme court;

(4) lawyers who jointly advertise their services in a manner

that clearly shows that the advertising is intended solely to

solicit clients for those lawyers; or

(5) a service of a pro bono publico legal assistance program

that does not accept a fee from either the lawyer or the client.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. STATE BAR POWERS AND DUTIES

Sec. 952.051. RULES; ENFORCEMENT. (a) The state bar shall

adopt reasonable rules subject to the approval of the supreme

court to administer this chapter.

(b) The state bar may enforce this chapter and the rules adopted

under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 952.052. FEES. The state bar may set fees, in amounts that

are reasonable and necessary to cover the costs of administering

this chapter, for the issuance and renewal of a certificate under

this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. CERTIFICATION

Sec. 952.101. CERTIFICATE REQUIRED. A person may not operate a

lawyer referral service in this state unless the person holds a

certificate issued under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 952.102. APPLICATION REQUIREMENTS; RENEWAL. (a) An

applicant for a certificate or the renewal of a certificate

issued under this chapter must:

(1) be operated by:

(A) a governmental entity; or

(B) a nonprofit entity exempt from the payment of federal income

taxes under Section 501(a) of the Internal Revenue Code of 1986

and its subsequent amendments by being listed as an exempt entity

under Section 501(c)(3), 501(c)(4), or 501(c)(6) of that code;

(2) certify on the application provided by the state bar that

the applicant operates primarily for the benefit of the public;

and

(3) provide the state bar with a list containing the name, firm

name, address, and business telephone number of at least 25

lawyers, each from different law firms, who have contracted with

the applicant to receive referral services.

(b) The list required under Subsection (a)(3) must include each

lawyer or firm that is a subscriber or potential subscriber to

the applicant's services.

(c) A certificate is valid for one year from the date issued and

may be renewed annually on the payment of the required renewal

fee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. REFERRAL SERVICE REQUIREMENTS

Sec. 952.151. NOTICE REQUIREMENT. (a) A lawyer referral

service shall include the following statement in any advertising

or other promotional effort: "This service is certified as a

lawyer referral service as required by the State of Texas under

Chapter 952, Occupations Code."

(b) Advertising or other promotional materials of a lawyer

referral service prepared before September 1, 1999, that comply

with Section 12, Texas Lawyer Referral Service Quality Assurance

Act (Article 320d, Vernon's Texas Civil Statutes), as that

section existed on August 31, 1999, are not required to comply

with Subsection (a).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 952.152. LAWYER PARTICIPATION. A lawyer who is licensed

and in good standing in this state and who maintains an office in

the geographical area served by a lawyer referral service may

receive referrals of potential clients from the service if the

lawyer:

(1) complies with Section 952.155; and

(2) pays a reasonable registration and membership fee not to

exceed the amount set by state bar rules.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 952.153. PROOF OF FINANCIAL RESPONSIBILITY. A lawyer

referral service may require a member, as a condition of

membership, to:

(1) obtain a policy of errors and omissions insurance; or

(2) establish other proof of financial responsibility in an

amount determined by the service.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 952.154. SUBJECT MATTER AND OTHER PANELS. (a) A lawyer

referral service shall establish specific subject matter panels.

(b) A lawyer referral service may establish:

(1) moderate-fee and no-fee panels;

(2) alternative dispute resolution panels; and

(3) other special panels that respond to the referral needs of

the public.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 952.155. LIMITATIONS ON CLIENT FEES. (a) A lawyer may not

charge a potential client referred to the lawyer by a referral

service an amount that exceeds the total cost the client would

have been required to pay, including legal fees and expenses, if

a referral service had not referred the client.

(b) The combined amounts of any fee charged to a potential

client by the lawyer or the referral service may not exceed $20

for the first 30 minutes of the initial office visit with the

lawyer.

(c) An agreement between a lawyer and a referral service to

eliminate or restrict the fee for the first 30 minutes of an

initial office visit with the lawyer does not violate any statute

or rule, including Chapter 15, Business & Commerce Code.

(d) A fee charged under Subsection (b) may be used only to pay:

(1) the reasonable operating expenses of the referral service;

or

(2) the expenses of a public service program, including a pro

bono publico legal program.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER E. COMPLAINT PROCEDURES AND ENFORCEMENT

Sec. 952.201. EVALUATION AND COMPLAINT PROCEDURES. A lawyer

referral service shall establish policies and procedures to:

(1) evaluate client satisfaction with its services; and

(2) address client complaints with regard to the referral

service or the lawyers and firms that subscribe to the referral

service.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 952.202. SUSPENSION OR REMOVAL FROM LAWYER REFERRAL

SERVICE. (a) A lawyer referral service shall establish written

policies and procedures to suspend or remove a lawyer or firm

from the referral service's list of subscribers.

(b) The policies and procedures established under Subsection (a)

must include the suspension and removal of a lawyer who fails to

handle referred clients in a diligent and responsible manner.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 952.203. INJUNCTIVE RELIEF. (a) The state bar or a lawyer

referral service certified under this chapter may bring an action

to enjoin a violation of this chapter and may recover costs and

attorney's fees related to obtaining the injunction.

(b) Bond or other security may not be required of the state bar

or a referral service as a condition for the issuance of an

injunction under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 953. REGULATION OF FOR-PROFIT LEGAL SERVICE CONTRACT COMPANIES

OCCUPATIONS CODE

TITLE 5. REGULATION OF FINANCIAL AND LEGAL SERVICES

SUBTITLE B. LEGAL SERVICES

CHAPTER 953. REGULATION OF FOR-PROFIT LEGAL SERVICE CONTRACT

COMPANIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 953.001. DEFINITIONS. In this chapter:

(1) "Administrator" means the person responsible for the

administration of a legal service contract. The term includes a

person responsible for any filing required by this chapter.

(2) "Company" means a person who:

(A) is contractually obligated to a legal service contract

holder under the terms of a legal service contract;

(B) enters into a contract with a contracting attorney to

provide or obtain covered legal services for a legal service

contract holder; and

(C) operates as a for-profit legal service contract company.

(3) "Contracting attorney" means an attorney who has entered

into a contract with a company to provide or obtain covered legal

services for a legal service contract holder.

(4) "Department" means the Texas Department of Licensing and

Regulation.

(5) "Executive director" means the executive director of the

Texas Department of Licensing and Regulation or the executive

director's designee.

(6) "Financial security" means a surety bond, a certificate of

deposit, or any other item approved by the executive director.

(7) "Legal service contract" means an agreement:

(A) that is entered into for a separately stated consideration;

and

(B) under which the company obtains legal services for a legal

service contract holder through a contracting attorney.

(8) "Legal service contract holder" means the person who

purchases or otherwise holds a legal service contract or who is

covered under a group legal service contract.

(9) "Person" means an individual or a partnership, company,

corporation, association, or other private group.

(10) "Sales representative" means a person who sells or solicits

legal service contracts to a person on behalf of a company.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.002. EXEMPTIONS. This chapter does not apply to:

(1) a nonprofit legal services corporation under Chapter 961,

Insurance Code;

(2) an automobile club supplying services under Chapter 722,

Transportation Code;

(3) a prepaid legal services program under Chapter 951;

(4) a lawyer referral service under Chapter 952;

(5) a retainer contract between an attorney and a client, and

similar contracts made with a group of clients involved in the

same or closely related legal matters; or

(6) a contingency fee contract between an attorney and a client.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.003. EXEMPTIONS FROM CERTAIN OTHER LAWS. The acts of

marketing, selling, offering for sale, issuing, making, proposing

to make, and administering a legal service contract that is

regulated by this chapter are exempt from the Insurance Code and

other laws of this state regulating the business of insurance.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.004. PREPAID LEGAL SERVICE CONTRACT PROGRAMS. (a) An

insurer who issues or renews prepaid legal service contracts

under Article 5.13-1, Insurance Code, shall notify the

commissioner of insurance in writing not later than the 60th day

before transferring regulation of the insurer's legal service

contracts from the Texas Department of Insurance to the Texas

Department of Licensing and Regulation. An insurer that complies

with this section is exempt from the requirements of:

(1) Articles 21.49-2, 21.49-2A, 21.49-2B, 21.49-2D, and

21.49-2E, Insurance Code; and

(2) Chapter 827, Insurance Code.

(a) An insurer who issues or renews prepaid legal service

contracts under Article 5.13-1, Insurance Code, shall notify the

commissioner of insurance in writing not later than the 60th day

before transferring regulation of the insurer's legal service

contracts from the Texas Department of Insurance to the Texas

Department of Licensing and Regulation. An insurer that complies

with this section is exempt from the requirements of Chapters 551

and 827, Insurance Code.

(b) The exemptions described by Subsection (a) begin on the date

the commissioner receives the notice under Subsection (a) and

apply until the insurer registers with the department as required

by Section 953.052.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.149, eff. September 1, 2005.

Sec. 953.005. POWERS AND DUTIES OF EXECUTIVE DIRECTOR. (a) The

executive director may investigate a company, administrator,

sales representative, or other person as necessary to enforce

this chapter and protect legal service contract holders in this

state.

(b) On request of the executive director, a company or sales

representative shall make the records relevant to the regulation

of legal service contracts in this state available to the

executive director as necessary to enable the executive director

to reasonably determine compliance with this chapter.

(c) After contacting the company that has contracted with the

contracting attorney, the executive director may refer a

complaint received by the department concerning the performance

of a contracting attorney to:

(1) the State Bar of Texas;

(2) the appropriate licensing agency of another jurisdiction, if

applicable; or

(3) any person designated by law to receive complaints from the

public concerning the performance of an attorney.

(d) The executive director may adopt rules as necessary to

implement this chapter.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER B. REGISTRATION REQUIREMENTS

Sec. 953.051. REGISTRATION REQUIRED. (a) A person may not

operate as a company or sales representative of legal service

contracts sold in this state unless the person is registered with

the department. A company's contract may only be sold by a sales

representative who is registered with the department.

(b) A person who collects commissions for the sale of legal

service contracts but who does not actively sell or solicit legal

service contracts is not required to register under this

subchapter.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.052. APPLICATION FOR REGISTRATION. (a) An applicant

for registration must submit an application to the department.

The application must be in the form prescribed by the executive

director.

(b) An application for registration as a company must include

evidence satisfactory to the executive director of compliance

with the applicable financial security requirements prescribed by

Subchapter C.

(c) An application for registration as a sales representative

must include a list of the companies for which the sales

representative will sell or solicit legal service contracts.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.053. FEES. (a) The executive director shall develop a

tiered fee schedule of annual registration fees under which a

company's registration fee is based on the number of legal

service contracts the company sold in this state during the

preceding 12-month period. The executive director shall set the

amounts of the fees required by this subsection to cover the

costs of administering this chapter.

(b) In addition to the annual registration fee required by

Subsection (a), the executive director shall annually collect

from each company a fee equal to the difference between an amount

equal to 1.7 percent of the amount a company collects for legal

service contracts sold by the company in this state in the

current year and the amount the company paid to the state in

franchise taxes in the same year. The executive director shall

establish a schedule and procedure for collecting this fee.

(c) To be registered, a company must pay the appropriate fees

required by this section.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.054. INFORMATION CONCERNING NUMBER OF LEGAL SERVICE

CONTRACTS SOLD. Information concerning the number of legal

service contracts sold by a company that is submitted under

Section 953.053 is a trade secret to which Section 552.110,

Government Code, applies.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.055. ADDITIONAL REQUIREMENTS FOR SALES REPRESENTATIVES.

(a) The executive director may deny an application from a

sales representative who:

(1) made a material misrepresentation or fraudulent statement in

the application;

(2) has had a license revoked under the Insurance Code;

(3) has had a license suspended or revoked under Section 82.062,

Government Code; or

(4) fails to pay the fee required under Subsection (b).

(b) Each registered sales representative shall pay an annual

registration fee in the amount set by the executive director to

cover the costs of administering this chapter.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.056. MODIFICATION OF REGISTRATION INFORMATION. The

executive director may adopt rules regarding the procedures and

fees a company or sales representative must follow and pay when

requesting a modification to the company's or sales

representative's registration information that is on file with

the department.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.057. RENEWAL OF REGISTRATION. The executive director

shall adopt rules for the renewal of a company's or sales

representative's registration, including a rule that addresses

late renewals.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER C. FINANCIAL SECURITY REQUIREMENTS FOR LEGAL SERVICE

CONTRACT COMPANIES

Sec. 953.101. FINANCIAL SECURITY REQUIREMENTS. (a) To ensure

the faithful performance of a company's obligations to its legal

service contract holders, each company must deposit and maintain

a form of financial security with the executive director. The

financial security deposited with the director must maintain at

all times the following market values:

(1) a company generating $300,000 or less in annual gross

revenue in this state from the sale of legal service contracts in

the preceding year shall deposit at least $50,000 with the

executive director;

(2) a company generating more than $300,000 but less than

$750,000 in annual gross revenue in this state from the sale of

legal service contracts in the preceding year shall deposit at

least $75,000 with the executive director; and

(3) a company generating $750,000 or more in annual gross

revenue in this state from the sale of legal service contracts in

the preceding year shall deposit at least $100,000 with the

executive director.

(b) For purposes of Subsection (a), if a company that had no

gross revenue in this state from the sale of legal service

contracts in the preceding year previously generated revenue from

the sale of prepaid legal service contracts under Article 5.13-1,

Insurance Code, the company shall deposit an amount of financial

security based on the revenue generated from the sale of prepaid

legal service contracts under the Insurance Code in the preceding

year.

(c) The department is responsible for the safeguarding of

financial security deposited with the executive director under

this section. Financial security is not subject to taxation and

is to be used exclusively to guarantee the company's performance

of its obligations to its legal service contract holders.

(d) The executive director may order an increase in the amount

of financial security required of a company under this section if

the executive director finds that there has been a substantial

change in the company, including an increase in the amount of

fees the company is charging consumers or an increase in the

company's annual gross revenue.

(e) Not later than the 30th day after the date the executive

director orders a financial security increase under Subsection

(d), the company may request a hearing on the issue. The

executive director shall hold a hearing not later than the 30th

day after the date a company requests a hearing.

(f) Failure of a company to meet the financial security

requirements in this section not later than the 30th day after

the date the executive director issues a final decision in the

event of a hearing or the 30th day after the date the period for

submitting a request for a hearing expires constitutes a ground

for revocation of the company's registration.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.102. REPLACEMENT OR RENEWAL OF FINANCIAL SECURITY. (a)

If a company's financial security under Section 953.101 is

issued or written for a specified term, not later than the 90th

day before the date the term expires, the company shall:

(1) replace the financial security; or

(2) notify the executive director of the company's intention to

renew the financial security.

(b) If, not later than the 60th day before the date the term of

a company's financial security expires, the executive director

does not receive satisfactory notification of a company's renewal

or replacement of the financial security, the executive director

may draw on the company's financial security to the extent

necessary to ensure that the company's obligations to its legal

service contract holders are met in accordance with this chapter.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.103. DURATION OF DEPOSIT OF FINANCIAL SECURITY. The

executive director shall maintain a company's financial security

deposit so long as the company continues to do business in this

state. When a company ceases to do business in this state and

furnishes the executive director with satisfactory proof that the

company has discharged or otherwise adequately met all

obligations to its legal service contract holders in this state,

the executive director shall release the deposited financial

security to the company.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.104. SUIT ON FINANCIAL SECURITY. (a) The state, on

behalf of a legal service contract holder injured because of a

company's violation of this chapter, may bring a suit for payment

from the company's financial security deposit held by the

executive director.

(b) The state is the only party that may bring suit for payment

from a company's financial security deposit held by the executive

director. This chapter does not create a private right of action.

(c) The state may only seek damages for the cost of the legal

services the company failed to provide to a legal service

contract holder under the terms of the legal service contract.

(d) The court shall determine the amount the executive director

shall pay the consumer from the company's financial security

deposit held by the executive director.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.105. ADDITIONAL FINANCIAL SECURITY REQUIREMENTS. (a)

The executive director shall annually review:

(1) the audited financial statements of a company; and

(2) a certified statement describing the company's reserves, if

any.

(b) The statement described by Subsection (a)(2) must be made by

an actuary who is a member in good standing of the American

Academy of Actuaries.

(c) After reviewing the information described by Subsection (a),

the executive director may require a company to maintain certain

reserves in order for the company to obtain or maintain the

company's registration.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER D. PRACTICE BY LEGAL SERVICE CONTRACT COMPANIES

Sec. 953.151. COMPANY REQUIREMENTS. (a) A company may not

sell, offer for sale, or issue a legal service contract in this

state unless the company gives the legal service contract holder:

(1) a receipt for, or other written evidence of, the purchase of

the contract; and

(2) a copy of the legal service contract.

(b) A company shall perform the services as stated in the legal

service contract.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.152. GROUP LEGAL SERVICE CONTRACTS. A company may

issue group legal service contracts. The company shall provide a

legal service contract holder who obtains a group contract with a

document that describes the company's services and complies with

the requirements of this chapter.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.153. CONTRACTING ATTORNEY REQUIREMENTS. A contracting

attorney must:

(1) be licensed in the jurisdiction in which the legal services

are performed;

(2) be in good standing with the entity that licenses attorneys

in that jurisdiction; and

(3) maintain professional liability and errors and omissions

insurance with minimum annual limits of $100,000 for each

occurrence and $300,000 in the aggregate.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.154. COMPANY INTERFERENCE WITH ATTORNEY'S DUTIES

PROHIBITED. A company may not interfere with the attorney-client

relationship or with the contracting attorney's independent

exercise of professional judgment.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.155. COMPANY RECORDS. (a) A company shall maintain

accurate accounts, books, and other records regarding

transactions regulated under this chapter. The company's records

must include:

(1) a copy of each unique form of legal service contract filed

with the executive director under Section 953.156;

(2) the name and address of each legal service contract holder;

(3) a list of the sales representatives authorized by the

company to market, sell, or offer to sell the company's legal

service contracts;

(4) a copy of each contract entered into between the company and

a contracting attorney; and

(5) a list of complaints the company has received from legal

service contract holders, including the name of the sales

representative involved in the transaction leading to the

complaint.

(b) The records required by this section may be maintained in an

electronic medium or through other recordkeeping technology. If a

record is not in a hard copy, the company must be able to

reformat the record into a legible hard copy at the request of

the executive director.

(c) Except as provided by Subsection (d), a company shall retain

the records required by this section until at least the second

anniversary of the termination date of the specified period of

coverage under the legal service contract.

(d) A company that discontinues business in this state shall

retain its records until the company furnishes the executive

director with proof satisfactory to the executive director that

the company has discharged all obligations to legal service

contract holders in this state.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.156. FORM OF LEGAL SERVICE CONTRACT AND REQUIRED

DISCLOSURES. (a) A legal service contract must be filed with

the executive director before it is marketed, sold, offered for

sale, administered, or issued in this state. Any subsequent

endorsement or attachment to the contract must also be filed with

the executive director before the endorsement or attachment is

delivered to legal service contract holders.

(b) A legal service contract marketed, sold, offered for sale,

administered, or issued in this state must:

(1) be written, printed, or typed in clear, understandable

language that is easy to read;

(2) include the name and full address of the company;

(3) include the purchase price of the contract and the terms

under which the contract is sold;

(4) include the terms and restrictions governing cancellation of

the contract by the company or the legal service contract holder;

(5) identify:

(A) any administrator, if the administrator is not the company;

(B) the sales representative; and

(C) the name of the legal service contract holder;

(6) include the amount of any deductible or copayment;

(7) specify the legal services and other benefits to be provided

under the contract, and any limitation, exception, or exclusion;

(8) specify the legal services, if any, for which the company

will provide reimbursement and the amount of that reimbursement;

(9) specify any restriction governing the transferability of the

contract or the assignment of benefits;

(10) include the duties of the legal service contract holder;

(11) include the contact information for the department,

including the department's toll-free number and electronic mail

address, as well as a statement that the department regulates the

company and the company's sales representatives;

(12) explain the method to be used in resolving the legal

service contract holder's complaints and grievances;

(13) explain how legal services may be obtained under the legal

service contract;

(14) include a provision stating that no change in the contract

is valid until the change has been approved by an executive

officer of the company and unless the approval is endorsed or

attached to the contract;

(15) include any eligibility and effective date requirements,

including a definition of eligible dependents and the effective

date of their coverage;

(16) include the conditions under which coverage will terminate;

(17) explain any subrogation arrangements;

(18) contain a payment provision that provides for a grace

period of at least 31 days;

(19) include conditions under which contract rates may be

modified; and

(20) include any other items required by the executive director

as determined by rule.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.157. TERMINATING A LEGAL SERVICE CONTRACT. A legal

service contract holder may terminate the legal service contract

if the legal service contract holder provides the company with

written notice of the legal service contract holder's intention

of terminating the contract not later than the seventh day after

the date the legal service contract holder receives the contract.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.158. VOIDING A LEGAL SERVICE CONTRACT. (a) If a legal

service contract holder terminates a legal service contract in

accordance with Section 953.157 and the holder has not sought

legal services under the contract before the contract is

terminated, the contract is void.

(b) A legal service contract holder may void the legal service

contract at a later time as provided by the contract.

(c) If a legal service contract is voided, the company shall

refund to the legal service contract holder or credit to the

account of the legal service contract holder the full purchase

price of the contract. If the company does not pay the refund or

credit the legal service contract holder's account before the

46th day after the date the contract is voided, the company is

liable to the legal service contract holder for a penalty each

month an amount remains outstanding. The monthly penalty may not

exceed 10 percent of the amount outstanding.

(d) The right to void a legal service contract is not

transferable.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.159. CANCELING A LEGAL SERVICE CONTRACT. (a) A

company may cancel a legal service contract by mailing a written

notice of cancellation to the legal service contract holder at

the legal service contract holder's last known address according

to the records of the company. The company must mail the notice

before the fifth day preceding the effective date of the

cancellation. The notice must state the effective date of the

cancellation and the reason for the cancellation.

(b) The company is not required to provide prior notice of

cancellation if the legal service contract is canceled because

of:

(1) nonpayment of the consideration for the contract;

(2) a material misrepresentation by the legal service contract

holder to the company;

(3) a substantial breach of a duty by the legal service contract

holder; or

(4) cancellation of the contract by the legal service contract

holder.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.160. LIMITATIONS ON COMPANY NAME. (a) A company may

not use a name that:

(1) includes "insurance," "casualty," "surety," or "mutual" or

any other word descriptive of the insurance, casualty, or surety

business; or

(2) is deceptively similar to the name or description of an

insurance or surety corporation or to the name of any other

company.

(b) This section does not apply to a company that, before

September 1, 2003, included a word prohibited under this section

in its name. A company described by this subsection must include

in each legal service contract a statement substantially similar

to the following: "This agreement is not an insurance contract."

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.161. MISLEADING STATEMENTS PROHIBITED. A company, a

sales representative, or a representative of a sales

representative may not, in the company's contracts or marketing:

(1) make, permit, or cause to be made any false or misleading

statement; or

(2) deliberately omit a material statement if the omission would

be considered misleading.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.162. APPOINTMENT AND RESPONSIBILITIES OF ADMINISTRATOR.

(a) A company may appoint an administrator or designate a

person to be responsible for:

(1) all or any part of the administration or sale of legal

service contracts; and

(2) compliance with this chapter.

(b) The executive director may adopt rules regarding the

registration of an administrator with the department.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER E. DISCIPLINARY ACTION

Sec. 953.201. DISCIPLINARY ACTION. On a finding that a ground

for disciplinary action exists under this chapter, the executive

director may impose an administrative sanction, including any

administrative penalty, as provided by Chapter 51.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.202. EMERGENCY CEASE AND DESIST ORDER. (a) The

executive director may issue an emergency cease and desist order

to enforce this chapter if the executive director determines that

an emergency exists requiring immediate action to protect the

public.

(b) The executive director may issue the emergency cease and

desist order without notice and hearing if the executive director

determines that an immediate issuance is necessary under the

circumstances.

(c) The executive director shall set the time and place for a

hearing to affirm, modify, or set aside an emergency cease and

desist order that was issued without a hearing.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.203. INJUNCTIVE RELIEF; CIVIL PENALTY. (a) The

executive director may institute an action against a company or

sales representative for injunctive relief under Section 51.352

to restrain a violation or a threatened violation of this chapter

or an order issued or rule adopted under this chapter.

(b) In addition to the injunctive relief provided by Subsection

(a), the executive director may institute an action for a civil

penalty as provided by Section 51.352.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.204. ADMINISTRATIVE PROCEDURE. Sections 51.310,

51.353, and 51.354 apply to a disciplinary action taken under

this chapter.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.

Sec. 953.205. APPEAL. A person affected by a ruling, order,

decision, or other action of the executive director or department

may appeal by filing a petition in a district court in Travis

County.

Added by Acts 2003, 78th Leg., ch. 1181, Sec. 1, eff. Sept. 1,

2003.



CHAPTER 954. PETROLEUM AND MINERAL LAND SERVICES

OCCUPATIONS CODE

TITLE 5. REGULATION OF FINANCIAL AND LEGAL SERVICES

SUBTITLE B. LEGAL SERVICES

CHAPTER 954. PETROLEUM AND MINERAL LAND SERVICES

Sec. 954.001. EXCEPTION TO PRACTICE OF LAW. For the purposes of

the definition in Section 81.101, Government Code, the "practice

of law" does not include acts relating to the lease, purchase,

sale, or transfer of a mineral or mining interest in real

property or an easement or other interest associated with a

mineral or mining interest in real property if:

(1) the acts are performed by a person who does not hold the

person out as an attorney licensed to practice law in this state

or in another jurisdiction; and

(2) the person is not a licensed attorney.

Added by Acts 2003, 78th Leg., ch. 696, Sec. 1, eff. June 20,

2003.

Renumbered from Occupations Code, Section 953.001 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(75), eff. September 1, 2005.






TITLE 6. REGULATION OF ENGINEERING, ARCHITECTURE, LAND SURVEYING, AND RELATED PRACTICES

CHAPTER 1001. ENGINEERS

OCCUPATIONS CODE

TITLE 6. REGULATION OF ENGINEERING, ARCHITECTURE, LAND SURVEYING,

AND RELATED PRACTICES

SUBTITLE A. REGULATION OF ENGINEERING AND RELATED PRACTICES

CHAPTER 1001. ENGINEERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1001.001. SHORT TITLE. This chapter may be cited as The

Texas Engineering Practice Act.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.002. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Professional Engineers.

(2) "Engineer" means a person licensed to engage in the practice

of engineering in this state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.003. PRACTICE OF ENGINEERING. (a) In this section:

(1) "Design coordination" includes the review and coordination

of technical submissions prepared by others, including the work

of other professionals working with or under the direction of an

engineer with professional regard for the ability of each

professional involved in a multidisciplinary effort.

(2) "Engineering survey" includes any survey activity required

to support the sound conception, planning, design, construction,

maintenance, or operation of an engineered project. The term does

not include the surveying of real property or other activity

regulated under Chapter 1071.

(b) In this chapter, "practice of engineering" means the

performance of or an offer or attempt to perform any public or

private service or creative work, the adequate performance of

which requires engineering education, training, and experience in

applying special knowledge or judgment of the mathematical,

physical, or engineering sciences to that service or creative

work.

(c) The practice of engineering includes:

(1) consultation, investigation, evaluation, analysis, planning,

engineering for program management, providing an expert

engineering opinion or testimony, engineering for testing or

evaluating materials for construction or other engineering use,

and mapping;

(2) design, conceptual design, or conceptual design coordination

of engineering works or systems;

(3) development or optimization of plans and specifications for

engineering works or systems;

(4) planning the use or alteration of land or water or the

design or analysis of works or systems for the use or alteration

of land or water;

(5) responsible charge of engineering teaching or the teaching

of engineering;

(6) performing an engineering survey or study;

(7) engineering for construction, alteration, or repair of real

property;

(8) engineering for preparation of an operating or maintenance

manual;

(9) engineering for review of the construction or installation

of engineered works to monitor compliance with drawings or

specifications;

(10) a service, design, analysis, or other work performed for a

public or private entity in connection with a utility, structure,

building, machine, equipment, process, system, work, project, or

industrial or consumer product or equipment of a mechanical,

electrical, electronic, chemical, hydraulic, pneumatic,

geotechnical, or thermal nature;

(11) providing an engineering opinion or analysis related to a

certificate of merit under Chapter 150, Civil Practice and

Remedies Code; or

(12) any other professional service necessary for the planning,

progress, or completion of an engineering service.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.001(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

259, Sec. 1, eff. September 1, 2005.

Sec. 1001.004. LEGISLATIVE PURPOSE AND INTENT; LIBERAL

CONSTRUCTION OF CHAPTER. (a) The legislature recognizes the

vital impact that the rapid advance of knowledge of the

mathematical, physical, and engineering sciences as applied in

the practice of engineering has on the lives, property, economy,

and security of state residents and the national defense.

(b) The purpose of this chapter is to:

(1) protect the public health, safety, and welfare;

(2) enable the state and the public to identify persons

authorized to practice engineering in this state; and

(3) fix responsibility for work done or services or acts

performed in the practice of engineering.

(c) The legislature intends that:

(1) the privilege of practicing engineering be entrusted only to

a person licensed and practicing under this chapter;

(2) only a person licensed under this chapter may:

(A) engage in the practice of engineering;

(B) be represented in any way as any kind of "engineer"; or

(C) make any professional use of the term "engineer"; and

(3) this chapter be strictly complied with and enforced.

(d) This chapter shall be liberally construed to carry out the

intent of the legislature.

(e) This chapter does not:

(1) prevent a person from identifying the person in the name and

trade of any engineers' labor organization with which the person

is affiliated;

(2) prohibit or otherwise restrict a person from giving

testimony or preparing an exhibit or document for the sole

purpose of being placed in evidence before an administrative or

judicial tribunal, subject to the board's disciplinary powers

under Subchapter J regarding negligence, incompetency, or

misconduct in the practice of engineering;

(3) repeal or amend a law affecting or regulating a licensed

state land surveyor; or

(4) affect or prevent the practice of any other legally

recognized profession by a member of the profession who is

licensed by the state or under the state's authority.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 1, eff.

Sept. 1, 2003.

Sec. 1001.005. APPLICATION OF SUNSET ACT. The Texas Board of

Professional Engineers is subject to Chapter 325, Government Code

(Texas Sunset Act). Unless continued in existence as provided by

that chapter, the board is abolished and this chapter expires

September 1, 2015.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 2, eff.

Sept. 1, 2003.

SUBCHAPTER B. EXEMPTIONS

Sec. 1001.051. LIMITATION ON EXEMPTION. An exemption under this

subchapter applies only to a person who does not offer to the

public to perform engineering services.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 2, eff.

Sept. 1, 2003.

Sec. 1001.052. EMPLOYEE OF LICENSE HOLDER. A person who is an

employee or subordinate of an engineer is exempt from the

licensing requirements of this chapter if the person's practice

does not include responsible charge of design or supervision.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.053. PUBLIC WORKS. The following work is exempt from

this chapter:

(1) a public work that involves electrical or mechanical

engineering, if the contemplated expense for the completed

project is $8,000 or less;

(2) a public work that does not involve electrical or mechanical

engineering, if the contemplated expense for the completed

project is $20,000 or less; or

(3) road maintenance or improvement undertaken by the

commissioners court of a county.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 273, Sec. 1, eff. June

18, 2003.

Sec. 1001.054. FEDERAL OFFICER OR EMPLOYEE. An officer or

employee of the United States is exempt from the licensing

requirements of this chapter during the time the officer or

employee is engaged in the practice of engineering for the United

States in this state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.055. MECHANICAL, ELECTRICAL, OR OTHER EQUIPMENT. (a)

A person is exempt from the licensing requirements of this

chapter if the person is installing, operating, repairing, or

servicing a locomotive or stationary engine, steam boiler, diesel

engine, internal combustion engine, refrigeration compressor or

system, hoisting engine, electrical engine, air conditioning

equipment or system, or mechanical, electrical, electronic, or

communications equipment or apparatus.

(b) This exemption does not permit a person to:

(1) sign an engineering plan or specification if the person is

not an engineer; or

(2) use the term "engineer" or "engineering" in any manner

prohibited by this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.056. CONSTRUCTION OR REPAIR OF AND PLANS FOR CERTAIN

BUILDINGS. (a) A person, sole proprietorship, firm,

partnership, joint stock association, or private corporation is

exempt from the licensing requirements of this chapter if:

(1) a representation that engineering services have been or will

be offered to the public is not made or implied; and

(2) the person or entity is erecting, constructing, enlarging,

altering, or repairing or is drawing plans or specifications for:

(A) a private dwelling;

(B) apartments not exceeding eight units for each building in

the case of one-story buildings;

(C) apartments not exceeding four units for each building and

having a maximum height of two stories;

(D) a garage or other structure pertinent to a building

described by Paragraph (A), (B), or (C);

(E) a private building to be used exclusively for:

(i) farm, ranch, or agricultural purposes; or

(ii) storage of raw agricultural commodities; or

(F) a building having no more than one story that:

(i) is not a building exempt from the licensing requirements of

this chapter under Section 1001.053 or subject to Section

1001.407;

(ii) has a total floor area of not more than 5,000 square feet;

and

(iii) does not contain a clear span between supporting

structures greater than 24 feet on the narrow side.

(b) If a structure described by Subsections (a)(2)(F)(i) and

(ii) contains unsupported spans greater than 24 feet, only the

trusses, beams, or other roof supporting members must be

engineered or pre-engineered.

(c) The exemption provided by this section does not apply to a

person or entity that is:

(1) providing engineering design or inspection services

necessary to comply with windstorm certification standards for a

residential dwelling under Subchapter F, Chapter 2210, Insurance

Code; or

(2) providing engineering design relating to constructing,

enlarging, altering, or repairing, or drawing plans or

specifications for, a residential dwelling slab located on

expansive soil that meets the expansive soil classification

provisions of the International Residential Code as applied in

the jurisdiction in which the residential dwelling is located,

unless the construction, enlargement, alteration, repair, or

drawing of plans or specifications meets the International

Residential Code requirements as applied in the jurisdiction in

which the residential dwelling is located.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1142, Sec. 1, eff. June 19, 2009.

Sec. 1001.057. EMPLOYEE OF PRIVATE CORPORATION OR BUSINESS

ENTITY. (a) This chapter shall not be construed to apply to the

activities of a private corporation or other business entity, or

the activities of the full-time employees or other personnel

under the direct supervision and control of the business entity,

on or in connection with:

(1) reasonable modifications to existing buildings, facilities,

or other fixtures to real property not accessible to the general

public and which are owned, leased, or otherwise occupied by the

entity; or

(2) activities related only to the research, development,

design, fabrication, production, assembly, integration, or

service of products manufactured by the entity.

(b) A person who claims an exemption under this section and who

is determined to have directly or indirectly represented the

person as legally qualified to engage in the practice of

engineering or who is determined to have violated Section

1001.301 may not claim an exemption until the 10th anniversary of

the date the person made that representation.

(c) This exemption does not prohibit:

(1) a licensed professional engineer who intends to incorporate

manufactured products into a fixed work, system, or facility that

is being designed by the licensee on public property or the

property of others from requiring the manufacturer to have plans

or specifications signed and sealed by a licensed professional

engineer; or

(2) the board from requiring, by rule, that certain manufactured

products delivered to or used by the public must be designed and

sealed by a licensed professional engineer, if necessary to

protect the public health, safety, and welfare.

(d) For purposes of this section, "products manufactured by the

entity" also includes computer software, firmware, hardware,

semiconductor devices, and the production, exploration, and

transportation of oil and gas and related products.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 3, eff.

Sept. 1, 2003.

Sec. 1001.058. EMPLOYEE OF CERTAIN UTILITIES OR AFFILIATES. (a)

A regular full-time employee of a privately owned public utility

or cooperative utility or of the utility's affiliate is exempt

from the licensing requirements of this chapter if the employee:

(1) performs services exclusively for the utility or affiliate;

and

(2) does not have the final authority to approve, or the

ultimate responsibility for, engineering designs, plans, or

specifications that are to be:

(A) incorporated into fixed works, systems, or facilities on the

property of others; or

(B) made available to the public.

(b) A person who claims an exemption under this section and who

is determined to have directly or indirectly represented the

person as legally qualified to engage in the practice of

engineering or who is determined to have violated Section

1001.301 may not claim an exemption until the 10th anniversary of

the date the person made that representation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 4, eff.

Sept. 1, 2003.

Sec. 1001.059. QUALIFIED SCIENTISTS. A qualified scientist

engaged in scientific research and investigation of the physical

or natural sciences is exempt from the licensing requirements of

this chapter. This exemption includes the usual work and

activities of a meteorologist, seismologist, geologist, chemist,

geochemist, physicist, or geophysicist.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.060. SOIL AND WATER CONSERVATION. Agricultural work

performed in carrying out soil and water conservation practices

is exempt from this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.061. TELEPHONE COMPANIES. (a) An operating telephone

company, an affiliate of the company, or an employee of the

company or affiliate is exempt from this chapter with respect to

any plan, design, specification, or service that relates strictly

to the science and art of telephony.

(b) This exemption includes the use of a job title or personnel

classification by a person included under Subsection (a) if the

person does not use:

(1) the title or classification in connection with an offer to

the public to perform engineering services; and

(2) a name, title, or word that tends to convey the impression

that a person not licensed under this chapter is offering to the

public to perform engineering services.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.062. CERTAIN EMPLOYEES WORKING FROM ENGINEER'S PLANS.

(a) A regular full-time employee of a private business entity

who is engaged in erecting, constructing, enlarging, altering,

repairing, rehabilitating, or maintaining an improvement to real

property in accordance with plans or specifications that have an

engineer's seal is exempt from this chapter.

(b) This exemption includes the use of a job title or personnel

classification by the employee if the employee does not use the

title or classification in connection with an offer to the public

to perform engineering services.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.063. ARCHITECTS, LANDSCAPE ARCHITECTS, AND INTERIOR

DESIGNERS. This chapter or a rule adopted under this chapter

does not prevent or otherwise restrict a person licensed as an

architect under Chapter 1051, a landscape architect under Chapter

1052, or an interior designer under Chapter 1053 from performing

an act, service, or work that is within the definition of the

person's practice under those chapters.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.064. STATE LAND SURVEYORS. A licensed state land

surveyor is exempt from this chapter in performing a state land

surveyor's duties.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.065. EMPLOYEES OF INSTITUTIONS OF HIGHER EDUCATION.

(a) In this section, "institution of higher education" and

"private or independent institution of higher education" have the

meanings assigned by Section 61.003, Education Code.

(b) An employee of an institution of higher education or a

private or independent institution of higher education who is

performing research or instructional work within the scope of the

person's employment by the institution is exempt from the

licensing requirements of this chapter.

Acts 2003, 78th Leg., ch. 1276, Sec. 14A.002(a), eff. Sept. 1,

2003.

Sec. 1001.066. CERTAIN NASA-RELATED ACTIVITIES. This chapter

does not:

(1) apply to a business entity or the business entity's

employees to the extent that the entity's products or services

consist of space vehicles or space services provided to, or space

technology transfer programs required by, the National

Aeronautics and Space Administration; or

(2) prohibit the use of the term "engineer" or "engineering" in

a job title or personnel classification by an employee described

by Subdivision (1) to the extent that the use of the title or

classification is related to activities described by that

subdivision.

Added by Acts 2003, 78th Leg., ch. 1168, Sec. 5, eff. Sept. 1,

2003.

Sec. 1001.067. CERTAIN FIRE DEPARTMENT EMPLOYEES. This chapter

does not prohibit the professional use of the term "fire

engineer" by a member of a fire department in a municipality with

a population of one million or more that has adopted Chapter 143,

Local Government Code, and to which Subchapter G of that chapter

does not generally apply, who:

(1) holds the position of fire apparatus operator; and

(2) is not otherwise engaged in the practice of engineering.

Added by Acts 2009, 81st Leg., R.S., Ch.

1142, Sec. 2, eff. June 19, 2009.

SUBCHAPTER C. TEXAS BOARD OF PROFESSIONAL ENGINEERS

Sec. 1001.101. BOARD MEMBERSHIP. (a) The Texas Board of

Professional Engineers consists of nine members appointed by the

governor with the advice and consent of the senate as follows:

(1) six engineers; and

(2) three members who represent the public.

(b) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 6, eff.

Sept. 1, 2003.

Sec. 1001.102. MEMBER ELIGIBILITY. (a) A person may not be a

public member of the board if the person or the person's spouse:

(1) is registered, certified, or licensed by a regulatory agency

in the field of engineering;

(2) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

money from the board;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving money from the board; or

(4) uses or receives a substantial amount of tangible goods,

services, or money from the board other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses.

(b) An engineer member of the board must:

(1) be a citizen of the United States and a resident of this

state for at least 10 years before the date of appointment; and

(2) have been engaged in the practice of engineering for at

least 10 years before the date of appointment.

(c) For purposes of Subsection (b)(2), a person who has

graduated from an approved engineering school may be considered

to have engaged in the practice of engineering for two years.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 7, eff.

Sept. 1, 2003.

Sec. 1001.103. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a cooperative and

voluntarily joined statewide association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(a-1) A person may not be a member of the board and may not be a

board employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.), and its subsequent amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of engineering; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of

engineering.

(b) A person may not be a member of the board or act as the

general counsel to the board if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 8, eff.

Sept. 1, 2003.

Sec. 1001.104. TERMS; VACANCY. (a) Board members serve

staggered six-year terms, with the terms of one-third of the

members expiring each odd-numbered year.

(b) If a vacancy occurs during a member's term, the governor

shall appoint a replacement to fill the unexpired term.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.105. PARTICIPATION OF PUBLIC MEMBERS. (a) The board

by majority vote may limit the participation of public members in

evaluating license applications.

(b) This section does not apply to the evaluation of license

applications at an official meeting of the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.106. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that a member:

(1) does not have at the time of taking office the

qualifications required by Sections 1001.101 and 1001.102;

(2) does not maintain during service on the board the

qualifications required by Sections 1001.101 and 1001.102;

(3) is ineligible for membership under Section 1001.102 or

1001.103;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the board of the potential ground. The

presiding officer shall then notify the governor and the attorney

general that a potential ground for removal exists. If the

potential ground for removal involves the presiding officer, the

executive director shall notify the next highest ranking officer

of the board, who shall then notify the governor and the attorney

general that a potential ground for removal exists.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 9, eff.

Sept. 1, 2003.

Sec. 1001.107. PER DIEM. A board member is entitled to receive

a per diem as set by the General Appropriations Act for each day

that the member engages in the business of the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

837, Sec. 1, eff. September 1, 2007.

Sec. 1001.108. OFFICERS. The governor shall designate a member

of the board as the presiding officer of the board to serve in

that capacity at the will of the governor. The board shall elect

annually from its members an assistant presiding officer, a

treasurer, and a secretary.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 10, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

837, Sec. 2, eff. September 1, 2007.

Sec. 1001.110. MEETINGS. The board shall hold at least two

regular meetings each year. Special meetings shall be held at the

time provided by the board's bylaws.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.111. FILING OF OATH. Before assuming the duties of

office, each board member shall file with the secretary of state

a copy of the constitutional oath of office taken by the member.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.112. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the board may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the board until the person completes a training program that

complies with this section.

(b) The training program must provide the person with

information regarding:

(1) this chapter;

(2) the programs operated by the board;

(3) the role and functions of the board;

(4) the rules of the board, with an emphasis on the rules that

relate to disciplinary and investigatory authority;

(5) the current budget for the board;

(6) the results of the most recent formal audit of the board;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 2003, 78th Leg., ch. 1168, Sec. 11, eff. Sept. 1,

2003.

SUBCHAPTER D. BOARD PERSONNEL

Sec. 1001.151. PERSONNEL. (a) The board shall employ clerical

or other assistants as necessary to perform the board's work.

(b) A salary paid under this section may not exceed the salary

paid for similar work in other departments.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.152. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS.

(a) The executive director or the executive director's designee

shall develop an intra-agency career ladder program. The program

must require intra-agency posting of each nonentry level position

with the board at least 10 days before the date of any public

posting.

(b) The executive director or the executive director's designee

shall develop a system of annual performance evaluations of the

board's employees based on measurable job tasks. All merit pay

authorized by the executive director must be based on the system

established under this subsection.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.153. DIVISION OF RESPONSIBILITIES. The board shall

develop and implement policies that clearly separate the

policy-making responsibilities of the board and the management

responsibilities of the executive director and the staff of the

board.

Added by Acts 2003, 78th Leg., ch. 1168, Sec. 12, eff. Sept. 1,

2003.

Sec. 1001.154. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The executive director or the executive director's

designee shall provide to members of the board and to board

employees, as often as necessary, information regarding the

requirements for office or employment under this chapter,

including information regarding a person's responsibilities under

applicable laws relating to standards of conduct for state

officers or employees.

Added by Acts 2003, 78th Leg., ch. 1168, Sec. 12, eff. Sept. 1,

2003.

Sec. 1001.155. EQUAL EMPLOYMENT OPPORTUNITY POLICY; REPORT. (a)

The executive director or the executive director's designee

shall prepare and maintain a written policy statement that

implements a program of equal employment opportunity to ensure

that all personnel decisions are made without regard to race,

color, disability, sex, religion, age, or national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the board to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

board's personnel is in accordance with state and federal law and

a description of reasonable methods to achieve compliance with

state and federal law.

(c) The policy statement must:

(1) be updated annually;

(2) be reviewed by the Commission on Human Rights for compliance

with Subsection (b)(1); and

(3) be filed with the governor's office.

Added by Acts 2003, 78th Leg., ch. 1168, Sec. 12, eff. Sept. 1,

2003.

SUBCHAPTER E. BOARD POWERS AND DUTIES

Sec. 1001.201. GENERAL POWERS AND DUTIES. (a) The board shall

administer and enforce this chapter.

(b) The board may spend money for any purpose the board

considers reasonably necessary for the proper performance of its

duties under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.202. RULES. The board may adopt and enforce any rule

or bylaw necessary to perform its duties, govern its proceedings,

and regulate the practice of engineering.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.203. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The board by rule shall prescribe standards for

compliance with Subchapter A, Chapter 2254, Government Code.

(b) Except as provided by Subsection (a), the board may not

adopt rules restricting advertising or competitive bidding by a

license holder except to prohibit false, misleading, or deceptive

practices.

(c) In its rules to prohibit false, misleading, or deceptive

practices, the board may not include a rule that:

(1) restricts the use of any medium for advertising;

(2) restricts the use of a license holder's personal appearance

or voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

license holder; or

(4) restricts the license holder's advertisement under a trade

name.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 13, eff.

Sept. 1, 2003.

Sec. 1001.2035. RULES ON CONSEQUENCES OF CRIMINAL CONVICTION.

The board shall adopt rules and guidelines as necessary to comply

with Chapter 53.

Added by Acts 2003, 78th Leg., ch. 1168, Sec. 14, eff. Sept. 1,

2003.

Sec. 1001.204. FEES. (a) The board shall establish the

following fees in amounts reasonable and necessary to cover the

costs of administering this chapter:

(1) license fee;

(2) annual and late renewal fees;

(3) reciprocal license fee;

(4) duplicate license fee;

(5) engineer-in-training certificate fee;

(6) roster of engineers fee;

(7) examination fee;

(8) registration fee for engineering firm; and

(9) inactive status fee.

(b) Fee revenue may not exceed the amount reasonable and

necessary to administer this chapter.

(c) General revenue of the state may not be used to pay the

costs of administering this chapter in an amount that exceeds the

amount of fees received under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 15, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

259, Sec. 2, eff. September 1, 2005.

Sec. 1001.205. REDUCED FEES: ELDERLY, DISABLED, INACTIVE STATUS.

(a) For purposes of this section, a person is disabled if the

person has a mental or physical impairment that substantially

limits the ability of the person to earn a living as an engineer,

other than an impairment caused by a current addiction to the use

of alcohol or an illegal drug or controlled substance.

(b) The board by rule may adopt reduced license fees and annual

renewal fees for engineers who are:

(1) at least 65 years of age; or

(2) disabled and not actively engaged in the practice of

engineering.

(c) A person entitled to reduced fees under Subsection (b)(2)

shall notify the board that the person has resumed the active

practice of engineering not later than the 15th day after the

date the person resumes active practice.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.206. FEE INCREASE. (a) The fee for a license under

this chapter, for the annual renewal of that license, and for a

reciprocal license under this chapter is increased by $200.

(b) Of each fee increase collected, $50 shall be deposited in

the foundation school fund and $150 shall be deposited in the

general revenue fund.

(c) The fee increase imposed by Subsection (a) does not apply to

an engineer who:

(1) meets the qualifications for an exemption under Section

1001.057 or 1001.058 but does not claim that exemption;

(2) is disabled as described by Section 1001.205;

(3) is on inactive status as provided by Section 1001.355; or

(4) is 65 years of age or older.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 16, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

837, Sec. 3, eff. September 1, 2007.

Sec. 1001.207. STANDARDS OF CONDUCT AND ETHICS. The board may

establish standards of conduct and ethics for engineers in

keeping with the purposes and intent of this chapter and to

ensure strict compliance with and enforcement of this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.208. ROSTER OF ENGINEERS. (a) The board shall

prepare and publish a roster of persons, including business

entities, licensed, registered, certified, or enrolled by the

board. The roster shall include the name, business address, and

other identifying information required by board rule.

(b) The board shall make the roster available to the public

without cost in an online computer database format.

(c) The board shall provide a physical copy of the roster on

request and may charge a reproduction and shipping fee for

providing a physical copy of the roster.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.209. REGISTER OF APPLICANTS. The board shall maintain

a register of license applications that shows:

(1) the name, age, and residence of each applicant;

(2) the date of the application;

(3) the applicant's place of business;

(4) the applicant's educational and other qualifications;

(5) whether an examination was required;

(6) whether the applicant was issued or denied a license;

(7) the date of board action; and

(8) any other information the board considers necessary.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.210. CONTINUING EDUCATION PROGRAMS. (a) The board

shall recognize, prepare, or administer continuing education

programs for its license holders. A license holder must

participate in the programs to the extent required by the board

to keep the person's license.

(b) The board may not require a license holder to obtain more

than 15 hours of continuing education annually. The board shall

permit a license holder to certify at the time the license is

renewed that the license holder has complied with the board's

continuing education requirements.

(c) The board shall permit a license holder to receive

continuing education credit for educational, technical, ethical,

or professional management activities related to the practice of

engineering, including:

(1) successfully completing or auditing a course sponsored by an

institution of higher education;

(2) successfully completing a course certified by a professional

or trade organization;

(3) attending a seminar, tutorial, short course, correspondence

course, videotaped course, or televised course;

(4) participating in an in-house course sponsored by a

corporation or other business entity;

(5) teaching a course described by Subdivisions (1)-(4);

(6) publishing an article, paper, or book on the practice of

engineering;

(7) making or attending a presentation at a meeting of a

technical or engineering management society or organization or

writing a paper presented at such a meeting;

(8) participating in the activities of a professional society or

association, including serving on a committee of the

organization; and

(9) engaging in self-directed study.

(d) A license holder may not receive more than five continuing

education credit hours annually for engaging in self-directed

study.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 17, eff.

Sept. 1, 2003.

Sec. 1001.211. RECORDS. (a) The board shall maintain a record

of its proceedings.

(b) The board's records shall be available to the public at all

times.

(c) The board's records are prima facie evidence of the

proceedings of the board set forth in the records. A transcript

of the records certified by the secretary of the board under seal

is admissible in evidence with the same effect as if it were the

original.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.212. CONFIDENTIALITY OF CERTAIN INFORMATION RELATED TO

LICENSE APPLICATION. (a) A statement made by a person providing

a reference for an applicant and other pertinent information

compiled by or submitted to the board relating to an applicant

for a license under this chapter is privileged and confidential.

(b) Information described by Subsection (a) may be used only by

the board or its employees or agents who are directly involved in

the application or licensing process. The information is not

subject to discovery, subpoena, or other disclosure.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.213. SUBPOENA. (a) The board may request and, if

necessary, compel by subpoena:

(1) the attendance of a witness for examination under oath; and

(2) the production for inspection or copying of records,

documents, and other evidence relevant to the investigation of an

alleged violation of this chapter.

(b) The board, acting through the attorney general, may bring an

action to enforce a subpoena issued under Subsection (a) against

a person who fails to comply with the subpoena.

(c) Venue for an action brought under Subsection (b) is in a

district court in:

(1) Travis County; or

(2) the county in which the board may hold a hearing.

(d) The court shall order compliance with the subpoena if the

court finds that good cause exists to issue the subpoena.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.214. TECHNOLOGY POLICY. The board shall develop and

implement a policy requiring the executive director and board

employees to research and propose appropriate technological

solutions to improve the board's ability to perform its

functions. The technological solutions must:

(1) ensure that the public is able to find information about the

board on the Internet;

(2) ensure that persons who want to use the board's services are

able to:

(A) interact with the board through the Internet; and

(B) access any service that can be provided effectively through

the Internet; and

(3) be cost-effective and developed through the board's planning

processes.

Added by Acts 2003, 78th Leg., ch. 1168, Sec. 18, eff. Sept. 1,

2003.

Sec. 1001.215. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION POLICY. (a) The board shall develop and implement a

policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of board rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the board's jurisdiction.

(b) The board's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The board shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the board.

Added by Acts 2003, 78th Leg., ch. 1168, Sec. 18, eff. Sept. 1,

2003.

Sec. 1001.216. JOINT ADVISORY COMMITTEE ON THE PRACTICE OF

ENGINEERING AND ARCHITECTURE. (a) The Joint Advisory Committee

on the Practice of Engineering and Architecture is an advisory

committee to the board and to the Texas Board of Architectural

Examiners. The advisory committee consists of:

(1) three members of the board and one practicing architectural

engineer appointed by the board; and

(2) three members of the Texas Board of Architectural Examiners

and one practicing architect appointed by that board.

(b) Members of the advisory committee serve staggered six-year

terms with the terms of one or two members appointed by the board

and one or two members appointed by the Texas Board of

Architectural Examiners expiring each odd-numbered year.

(c) The advisory committee shall meet at least twice a year.

(d) The advisory committee shall work to resolve issues that

result from the overlap between activities that constitute the

practice of engineering and those that constitute the practice of

architecture. The advisory committee shall assist each agency in

protecting the public rather than advancing the interests of

either agency or the profession it regulates.

(e) The advisory committee shall issue advisory opinions to the

board and to the Texas Board of Architectural Examiners on

matters relating to the practice of engineering and the practice

of architecture, including:

(1) opinions on whether certain activities constitute the

practice of engineering or the practice of architecture;

(2) specific disciplinary proceedings initiated by either

agency; and

(3) the need for persons working on particular projects to be

licensed by the board or registered by the Texas Board of

Architectural Examiners.

(f) If the advisory committee issues an advisory opinion to the

board or the Texas Board of Architectural Examiners on a matter,

that agency shall notify the committee of the final action taken

with regard to the matter. The advisory committee shall consider

the action taken by the agency on the matter in any advisory

opinion subsequently issued by the committee on a related matter.

(g) The board and the Texas Board of Architectural Examiners

shall enter into a memorandum of understanding regarding the

advisory committee that includes the composition and purpose of

the committee.

Added by Acts 2003, 78th Leg., ch. 1168, Sec. 18, eff. Sept. 1,

2003.

SUBCHAPTER F. CONSUMER INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 1001.251. CONSUMER INTEREST INFORMATION. (a) The board

shall prepare information of consumer interest describing the

regulatory functions of the board and the procedures by which

consumer complaints are filed with and resolved by the board.

(b) The board shall make the information available to the public

and appropriate state agencies.

(c) The board shall maintain on the board's Internet website:

(1) information regarding the procedure for filing a complaint

with the board; and

(2) a form that a person may use to file a complaint with the

board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 19, eff.

Sept. 1, 2003.

Sec. 1001.252. GENERAL RULES REGARDING COMPLAINT INVESTIGATION

AND DISPOSITION. (a) The board shall adopt rules that permit

the board to receive and investigate a confidential complaint

against a license holder or other person who may have violated

this chapter. The board shall maintain the confidentiality of the

complaint during the investigation.

(b) The board by rule shall specify:

(1) the manner by which a person may contact the board for

assistance in filing a complaint;

(2) the place at which a complaint must be filed;

(3) the proper form of a complaint; and

(4) the information that must be included in a complaint.

(c) The board's procedures must permit a member of the public

who desires to file a complaint to:

(1) speak to an investigator on the staff of the board if the

person desires to do so; or

(2) easily and conveniently access the board's complaint process

without being required to speak to an investigator on the staff

of the board if the person does not desire to speak to an

investigator.

(d) The board shall consider any written grievance against a

license holder or other person filed with the board as a

complaint.

(e) A complaint must include information sufficient for the

board to determine whether it has the authority to resolve the

complaint. A complaint that contains sufficient information for

the board to commence an investigation is not required to include

all of the information necessary for the board to determine the

validity of the complaint.

(f) On receipt of a complaint, the board shall determine whether

the board has the authority to resolve the complaint. If the

board does not have the authority to resolve the complaint, the

board shall dismiss the complaint. If the board has the authority

to resolve the complaint, the board shall initiate a disciplinary

proceeding against the person who is the subject of the

complaint.

(g) The board by rule shall prescribe a method for prioritizing

complaints for purposes of complaint investigation. In

establishing priorities:

(1) a complaint that alleges an action that could potentially

harm the public takes precedence over a complaint that does not

allege an action that could potentially harm the public; and

(2) with regard to complaints that do not allege an action that

could potentially harm the public, a complaint filed by a member

of the public takes precedence over a complaint filed by the

staff of the board.

(h) The board's staff is responsible for conducting all phases

of complaint investigation, including gathering evidence

necessary to determine the validity of the complaint.

(i) The board may employ or contract with advisors, consultants,

engineers, or other persons to provide technical assistance in

investigations and disciplinary proceedings. Except for an action

involving fraud, conspiracy, or malice, a person whose services

are obtained by the board under this subsection is immune from

civil liability and may not be subjected to a suit for damages

for any investigation, report, recommendation, statement,

evaluation, finding made, or other action taken in the course of

performing the person's official duties.

(j) The board's staff shall regularly report to the board on

each complaint dismissed by board staff, including:

(1) the name of the complainant;

(2) the name of the person who is the subject of the complaint;

(3) the basis of the complaint; and

(4) the reason for the dismissal of the complaint.

(k) Except as provided by Subsection (l), a complaint filed with

the board is public information.

(l) For any complaint determined to be frivolous or without

merit, the complaint and other enforcement case information

related to that complaint are confidential. The information may

be used only by the board or by its employees or agents directly

involved in the enforcement process for that complaint. The

information is not subject to discovery, subpoena, or other

disclosure.

(m) In this section, "frivolous complaint" means a complaint

that the executive director and investigator, with board

approval, determined:

(1) was made for the purpose of harassment; and

(2) does not demonstrate harm to any person.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 20, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

259, Sec. 3, eff. September 1, 2005.

Sec. 1001.253. COMPLAINT INFORMATION. (a) The board shall:

(1) assign a number to each complaint filed with the board; and

(2) ensure that each phase of the processing of a complaint is

appropriately documented.

(b) The board shall maintain a file on each written complaint

filed with the board. The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the board;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

board closed the file without taking action other than to

investigate the complaint.

(c) The board shall provide to the person filing the complaint

and to each person who is a subject of the complaint a copy of

the board's policies and procedures relating to complaint

investigation and resolution.

(d) The board, at least quarterly and until final disposition of

the complaint, shall notify the parties to the complaint of the

status of the complaint unless the notice would jeopardize an

undercover investigation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 20, eff.

Sept. 1, 2003.

Sec. 1001.254. STATISTICAL ANALYSIS OF COMPLAINTS. (a) The

board shall develop and maintain a complaint tracking system to

monitor the processing of complaints filed with the board.

(b) The board shall include with the board's annual financial

report under Section 2101.011, Government Code, a statistical

analysis of the complaints filed with the board during the

preceding year, including:

(1) the number of complaints filed;

(2) a categorization of complaints filed according to the basis

of the complaint and the number of complaints in each category;

(3) the number of complaints filed by board staff;

(4) the number of complaints filed by persons other than board

staff;

(5) the average length of time required to resolve a complaint;

(6) the number of complaints resolved and the manner in which

they were resolved, including:

(A) the number of complaints dismissed and the reasons for

dismissal; and

(B) the number of complaints resulting in disciplinary action,

the disciplinary action taken, and whether the disciplinary

action taken was imposed by stipulation, agreed settlement,

consent order, default, or order following a contested case

hearing; and

(7) the number of complaints filed that are unresolved, the

number of those complaints filed by board staff, the number of

those complaints filed by persons other than board staff, and the

average length of time that the unresolved complaints have been

on file.

Added by Acts 2003, 78th Leg., ch. 1168, Sec. 21, eff. Sept. 1,

2003.

Sec. 1001.255. PUBLIC PARTICIPATION. The board shall develop

and implement policies that provide the public with a reasonable

opportunity to appear before the board and to speak on any issue

under the jurisdiction of the board.

Added by Acts 2003, 78th Leg., ch. 1168, Sec. 21, eff. Sept. 1,

2003.

SUBCHAPTER G. LICENSE REQUIREMENTS

Sec. 1001.301. LICENSE REQUIRED. (a) A person may not engage

in the practice of engineering unless the person holds a license

issued under this chapter.

(b) Except as provided by Subsection (f), a person may not,

unless the person holds a license issued under this chapter,

directly or indirectly use or cause to be used as a professional,

business, or commercial identification, title, name,

representation, claim, asset, or means of advantage or benefit

any of, or a variation or abbreviation of, the following terms:

(1) "engineer";

(2) "professional engineer";

(3) "licensed engineer";

(4) "registered engineer";

(5) "registered professional engineer";

(6) "licensed professional engineer"; or

(7) "engineered."

(c) Except as provided by Subsection (f), a person may not

directly or indirectly use or cause to be used an abbreviation,

word, symbol, slogan, or sign that tends or is likely to create

an impression with the public that the person is qualified or

authorized to engage in the practice of engineering unless the

person holds a license and is practicing under this chapter.

(d) A person may not receive any fee or compensation or the

promise of any fee or compensation for engaging in the practice

of engineering unless the person holds a license issued under

this chapter.

(e) A person, sole proprietorship, firm, partnership,

association, or corporation that engages in or offers or attempts

to engage in conduct described by this section is conclusively

presumed to be engaged in the practice of engineering.

(f) Notwithstanding the other provisions of this chapter, a

regular employee of a business entity who is engaged in

engineering activities but is exempt from the licensing

requirements of this chapter under Sections 1001.057 or 1001.058

is not prohibited from using the term "engineer" on a business

card, cover letter, or other form of correspondence that is made

available to the public if the person does not:

(1) offer to the public to perform engineering services; or

(2) use the title in any context outside the scope of the

exemption in a manner that represents an ability or willingness

to perform engineering services or make an engineering judgment

requiring a licensed professional engineer.

(g) Subsection (f) does not authorize a person to use a term

listed in Subsections (b)(2)-(6) or a variation or abbreviation

of one of those terms.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 22, eff.

Sept. 1, 2003.

Sec. 1001.302. LICENSE ELIGIBILITY REQUIREMENTS. (a) An

applicant for a license under this chapter must submit evidence

satisfactory to the board showing at least that the applicant

has:

(1) graduated from:

(A) an engineering curriculum approved by the board as having

satisfactory standing; or

(B) an engineering or related science curriculum at a recognized

institution of higher education, other than a curriculum approved

by the board under Paragraph (A);

(2) passed the examination requirements prescribed by the board;

and

(3) engaged in the active practice of engineering for at least:

(A) four years, if the applicant graduated from a curriculum

described by Subdivision (1)(A); or

(B) eight years, if the applicant graduated from a curriculum

described by Subdivision (1)(B).

(b) To satisfy the requirement of Subsection (a)(3), an

applicant must submit a specific record showing engineering work

of a character satisfactory to the board indicating that the

applicant is competent to be placed in responsible charge of that

work.

(c) For purposes of determining an applicant's qualifications

under Subsection (a)(3), the board may not consider as active

practice in engineering work:

(1) engineering teaching;

(2) the mere execution, as a contractor, of work designed by an

engineer; or

(3) the supervision, as a foreman or superintendent, of the

construction of work designed by an engineer.

(d) A person is not eligible to be licensed as an engineer

unless the person is of good character and reputation.

(e) A person who has the necessary license qualifications

described by this chapter is eligible for the license regardless

of whether the person is practicing at the time the person

applies for the license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.003(a),

eff. Sept. 1, 2003.

Sec. 1001.303. APPLICATION FOR LICENSE. (a) An applicant for a

license under this chapter must submit an application on a form

prescribed and provided by the board.

(b) The application must contain:

(1) personal information about the applicant, as required by

board rule;

(2) a description of the applicant's education;

(3) a detailed summary of the applicant's actual engineering

work;

(4) a description of any engineering license or registration

previously issued to the applicant and any denial, revocation, or

suspension of an engineering license or registration held by the

applicant;

(5) a description of any criminal offense of which the applicant

has been convicted; and

(6) at least three references from engineers having personal

knowledge of the applicant's character, reputation, general

suitability for a license, and engineering experience.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 23, eff.

Sept. 1, 2003.

Sec. 1001.304. EXAMINATION. (a) The board shall administer

examinations to determine the qualifications of applicants for a

license.

(b) The board shall prescribe the scope of the examination and

the methods of procedure with special reference to an applicant's

ability to design and supervise engineering works to ensure the

safety of life, health, and property.

(c) On payment of the examination fee, the board shall

administer an oral or written examination to a qualified

applicant at a time and place determined by the board.

(d) The board by rule shall ensure that the examination is

administered to applicants with disabilities in compliance with

the Americans with Disabilities Act of 1990 (42 U.S.C. Section

12101 et seq.), and its subsequent amendments.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 24, eff.

Sept. 1, 2003.

Sec. 1001.305. WAIVER OF EXAMINATION REQUIREMENT. The board by

rule may waive all or part of the examination requirement for an

applicant for the issuance or reissuance of a license. The board

may not waive the requirement unless the board first determines

that:

(1) the applicant possesses sufficient qualifications to justify

the waiver; and

(2) issuing or reissuing the license to the applicant does not

pose a threat to the public health, safety, or welfare.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.306. EXAMINATION RESULTS. (a) Not later than the

30th day after the date a person takes a licensing examination

under this chapter, the board shall notify the person of the

results of the examination.

(a-1) If the examination is graded or reviewed by a testing

service:

(1) the board shall notify the person of the results of the

examination not later than the 14th day after the date the board

receives the results from the testing service; and

(2) if notice of the examination results will be delayed for

longer than 90 days after the examination date, the board shall

notify the person of the reason for the delay before the 90th

day.

(b) The board may require a testing service to notify a person

of the results of the person's examination.

(c) If requested in writing by a person who fails a licensing

examination administered under this chapter, the board shall

furnish the person with an analysis of the person's performance

on the examination.

(d) Examination results reported under this section must include

a numerical score and an indication of whether the person passed

or failed the examination.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 25, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

837, Sec. 4, eff. September 1, 2007.

Sec. 1001.307. REEXAMINATION. The board may permit

reexamination of an applicant on payment of an appropriate

reexamination fee in an amount set by the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.308. ISSUANCE OF LICENSE. (a) On payment of the

license fee, the board shall issue a license authorizing the

practice of engineering to an applicant who, in the board's

opinion, has met all the requirements of this subchapter.

(b) A license shall:

(1) show the full name of the license holder;

(2) have a serial number; and

(3) be signed by the presiding officer and the secretary of the

board under the board's seal.

(c) A license is evidence that the person named on the license

is entitled to all rights and privileges of an engineer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.309. CERTIFICATION OR ENROLLMENT OF

ENGINEERS-IN-TRAINING. (a) The board shall certify or enroll

as an engineer-in-training an applicant who meets the

requirements of Subsection (b) if the applicant is otherwise

qualified.

(b) The board shall consider as minimum evidence that an

applicant is qualified for certification or enrollment as an

engineer-in-training if the applicant:

(1) complies with the education and character requirements of

Section 1001.302; and

(2) has passed the board's eight-hour written examination in the

fundamentals of engineering.

(c) The fee for an engineer-in-training certificate or

enrollment must accompany the application.

(d) The certification or enrollment of an engineer-in-training

is valid for eight years.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.310. TEMPORARY OR PROVISIONAL LICENSE. (a) The board

by rule may adopt standards and procedures for issuing a

temporary or provisional license under this chapter.

(b) The board may issue a provisional license to an applicant

currently licensed in another jurisdiction who seeks a license in

this state and who:

(1) has been licensed in good standing as an engineer for at

least two years in another jurisdiction, including a foreign

country, that has licensing requirements substantially equivalent

to the requirements of this chapter;

(2) has passed a national or other examination recognized by the

board relating to the practice of engineering; and

(3) is sponsored by a person licensed by the board under this

chapter with whom the provisional license holder will practice

during the time the person holds a provisional license.

(c) The board may waive the requirement of Subsection (b)(3) for

an applicant if the board determines that compliance with that

subsection would be a hardship to the applicant.

(d) A provisional license is valid until the date the board

approves or denies the provisional license holder's application

for a license. The board shall issue a license under this chapter

to the provisional license holder if:

(1) the provisional license holder is eligible to be licensed

under Section 1001.311(b); or

(2) the provisional license holder meets the following

requirements:

(A) the provisional license holder passes an examination that

tests the provisional license holder's knowledge and

understanding of the laws and rules relating to the practice of

engineering in this state;

(B) the board verifies that the provisional license holder meets

the academic and experience requirements for a license under this

chapter; and

(C) the provisional license holder satisfies any other licensing

requirements under this chapter.

(e) The board must approve or deny a provisional license

holder's application for a license not later than the 180th day

after the date the provisional license is issued. The board may

extend the 180-day period if the results of an examination have

not been received by the board before the end of that period.

(f) The board may establish a fee for provisional licenses in an

amount reasonable and necessary to cover the cost of issuing the

license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 25, eff.

Sept. 1, 2003.

Sec. 1001.311. APPLICATION BY NONRESIDENT. (a) A person who

holds a license or certificate of registration issued by another

state or a foreign country may apply for a license in this state.

(b) The board may waive any prerequisite to obtaining a license

for an applicant after reviewing the applicant's credentials and

determining that the applicant holds a license issued by another

jurisdiction that has licensing requirements substantially

equivalent to those of this state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 25, eff.

Sept. 1, 2003.

Sec. 1001.312. REPLACEMENT LICENSE. The board, subject to board

rules, may issue a new license to replace a license that is lost,

destroyed, or mutilated.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

SUBCHAPTER H. LICENSE RENEWAL

Sec. 1001.351. ANNUAL RENEWAL REQUIRED. (a) The board shall

provide for the annual renewal of a license or registration

issued under this chapter.

(b) The board by rule may adopt a system under which licenses

and registrations expire on various dates during the year. For

the year in which the license or registration expiration date is

changed, the board shall prorate license or registration fees on

a monthly basis so that each license or registration holder pays

only that portion of the license or registration fee that is

allocable to the number of months during which the license or

registration is valid. On renewal of the license or registration

on the new expiration date, the total license or registration

renewal fee is payable.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 26, eff.

Sept. 1, 2003.

Sec. 1001.352. NOTICE OF LICENSE EXPIRATION. Not later than the

30th day before the date a person's license is scheduled to

expire, the board shall send written notice of the impending

expiration to the person at the person's last known address

according to the records of the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 27, eff.

Sept. 1, 2003.

Sec. 1001.353. PROCEDURE FOR RENEWAL. (a) A person who is

otherwise eligible to renew a license may renew an unexpired

license by paying the required annual renewal fee to the board

before the expiration date of the license. A person whose

license has expired may not engage in activities that require a

license until the license has been renewed.

(b) A person whose license has been expired for 90 days or less

may renew the license by paying to the board the required annual

renewal fee, a late renewal fee, and any applicable increase in

fees as required by Section 1001.206.

(c) A person whose license has been expired for more than 90

days but less than two years may renew the license by paying to

the board the required annual renewal fee, a late renewal fee,

and any applicable increase in fees as required by Section

1001.206 for each delinquent year or part of a year.

(d) A person whose license has been expired for two years or

more may not renew the license. The person may obtain a new

license by complying with the requirements and procedures,

including the examination requirements, for obtaining an original

license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 27, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

259, Sec. 4, eff. September 1, 2005.

Sec. 1001.354. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE

PRACTITIONER. (a) A person who was licensed in this state,

moved to another state, and is currently licensed and has been in

practice in the other state for the two years preceding the date

of application may obtain a new license without reexamination.

(b) The person must pay to the board a fee that is equal to two

times the normally required renewal fee for the license.

Added by Acts 2003, 78th Leg., ch. 1168, Sec. 28, eff. Sept. 1,

2003.

Sec. 1001.355. INACTIVE STATUS. (a) An engineer may request

inactive status at any time. A license holder on inactive status

may not practice engineering.

(b) A license holder on inactive status must pay an annual fee

set by the board.

(c) A license holder on inactive status is not required to:

(1) comply with the continuing education requirements adopted by

the board; or

(2) take an examination for reinstatement to active status.

(d) To return to active status, a license holder on inactive

status must:

(1) file with the board a written notice requesting

reinstatement to active status;

(2) pay the fee for the annual renewal of the license and the

fee increase required by Section 1001.206; and

(3) provide evidence satisfactory to the board that the person

has complied with the continuing education requirements adopted

by the board.

Added by Acts 2003, 78th Leg., ch. 1168, Sec. 28, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

837, Sec. 5, eff. September 1, 2007.

SUBCHAPTER I. PRACTICE OF ENGINEERING

Sec. 1001.401. USE OF SEAL. (a) On receiving a license, a

license holder shall obtain a seal in a design authorized by the

board, showing the license holder's name and the legend "Licensed

Professional Engineer" or "Registered Professional Engineer."

(b) A plan, specification, plat, or report issued by a license

holder for a project to be constructed or used in this state must

include the license holder's seal placed on the document. A

license holder is not required to use a seal required by this

section if the project is to be constructed or used in another

state or country.

(c) A person may not place a seal on a document if the license

of the license holder named on the seal has expired or has been

suspended or revoked.

(d) A license holder is not required to use a seal under this

section for a project for which the license holder is not

required to hold a license under an exemption provided by

Subchapter B.

(e) A license holder shall not be required to provide or hold

any additional certification, other than a license issued under

this chapter, to seal an engineering plan, specification, plat,

or report.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

259, Sec. 5, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

837, Sec. 6, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1142, Sec. 3, eff. June 19, 2009.

Sec. 1001.402. ENFORCEMENT BY CERTAIN PUBLIC OFFICIALS. A

public official of the state or of a political subdivision of the

state who is responsible for enforcing laws that affect the

practice of engineering may accept a plan, specification, or

other related document only if the plan, specification, or other

document was prepared by an engineer, as evidenced by the

engineer's seal.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.403. PROFESSIONAL IDENTIFICATION. A person licensed

under this chapter shall use the term "Engineer," "Professional

Engineer," or "P.E." in the professional use of the person's name

on a sign, directory, listing, document, contract, pamphlet,

stationery, advertisement, signature, or another similar written

or printed form of identification.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.404. ELIGIBILITY FOR APPOINTED STATE POSITION. An

engineer is eligible to hold any appointive engineering position

with the state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.405. PRACTICE BY BUSINESS ENTITY; REGISTRATION. (a)

In this section, "business entity" includes a sole

proprietorship, firm, partnership, corporation, or joint stock

association.

(b) A business entity may not engage in the practice of

engineering in this state unless:

(1) the business entity is registered with the board; and

(2) the practice is carried on only by engineers.

(c) A business entity may register under this section by filing

an application with the board on a form provided by the board. In

addition to any other information required by board rule, the

application must list the name and address of each officer or

director of the business entity and each engineer who engages in

the practice of engineering on behalf of the business entity.

(d) The registration of a business entity issued under this

section expires on the first anniversary of the date the

registration is issued. The registration may be renewed by the

filing of an updated application under Subsection (c).

(e) A business entity may not represent to the public that it is

engaged in the practice of engineering under any business name or

use or cause to be used the term "engineer," "engineering,"

"engineering services," "engineering company," "engineering,

inc.," "professional engineers," "licensed engineer," "registered

engineer," "licensed professional engineer," "registered

professional engineer," or "engineered," or any abbreviation or

variation of those terms, or directly or indirectly use or cause

to be used any of those terms in combination with other words,

letters, signs, or symbols as a part of any sign, directory,

listing, contract, document, pamphlet, stationery, advertisement,

signature, or business name unless:

(1) the business entity is registered under this section;

(2) the business entity is actively engaged in the practice of

engineering; and

(3) each service, work, or act performed by the business entity

that is part of the practice of engineering is either personally

performed by an engineer or directly supervised by an engineer

who is a regular full-time employee of the business entity.

(f) This section does not prohibit an engineer from performing

engineering services on a part-time basis.

(g) Notwithstanding the other provisions of this section, the

board by rule may provide that a business entity that has not

previously registered with the board and that is engaged in the

practice of engineering in violation of Subsection (b) is not

subject to disciplinary action for the violation if the business

entity registers with the board not later than the 30th day after

the date the board gives written notice to the business entity of

the registration requirement. This subsection does not apply to a

business entity whose registration has expired.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 29, eff.

Sept. 1, 2003.

Sec. 1001.406. GRADUATE ENGINEERS. (a) A graduate of a

university recognized by the American Association of Colleges and

Universities who has a degree from an engineering program

accredited by the Accreditation Board for Engineering and

Technology (ABET) has the right to:

(1) disclose any college degree received by the person; and

(2) use the term "graduate engineer" on the person's stationery

or business cards or in personal communications of any character.

(b) A graduate engineer who is employed in a firm registered

under this chapter and who is working under the direct

supervision of a licensed professional engineer may use the term

"engineer" on the person's stationery or business cards or in

personal communications of any character.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1168, Sec. 30, eff.

Sept. 1, 2003.

Sec. 1001.407. CONSTRUCTION OF CERTAIN PUBLIC WORKS. The state

or a political subdivision of the state may not construct a

public work involving engineering in which the public health,

welfare, or safety is involved, unless:

(1) the engineering plans, specifications, and estimates have

been prepared by an engineer; and

(2) the engineering construction is to be performed under the

direct supervision of an engineer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

SUBCHAPTER J. PROHIBITED PRACTICES AND DISCIPLINARY PROCEDURES

Sec. 1001.451. DISCIPLINARY POWERS OF BOARD. On a determination

that a ground for disciplinary action exists under Section

1001.452, the board may:

(1) deny an application for a license;

(2) revoke, suspend, or refuse to renew a license;

(3) probate the suspension of a license; or

(4) formally or informally reprimand a license holder.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.452. GROUNDS FOR DISCIPLINARY ACTION. A person is

subject to disciplinary action under Section 1001.451 for:

(1) a violation of this chapter or a board rule;

(2) fraud or deceit in obtaining a license;

(3) a documented instance of retaliation by an applicant against

an individual who has served as a reference for that applicant;

(4) gross negligence, incompetency, or misconduct in the

practice of engineering; or

(5) a failure to timely provide plans or specifications to the

Texas Department of Licensing and Regulation as required by

Article 9102, Revised Statutes.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.4525. PROBATION. (a) If a person's license

suspension is probated, the board may require the person to:

(1) report regularly to the board on matters that are the basis

of the probation;

(2) limit practice to the areas prescribed by the board; or

(3) continue or review professional education until the person

attains a degree of skill satisfactory to the board in those

areas that are the basis of the probation.

(b) The board by rule shall adopt written guidelines to ensure

that probation is administered consistently.

Added by Acts 2003, 78th Leg., ch. 1168, Sec. 31, eff. Sept. 1,

2003.

Sec. 1001.4526. RESTITUTION. (a) Subject to Subsection (b),

the board may order a person licensed or registered under this

chapter to pay restitution to a consumer as provided in an

agreement resulting from an informal settlement conference

instead of or in addition to imposing an administrative penalty

under this chapter.

(b) The amount of restitution ordered as provided in an

agreement resulting from an informal settlement conference may

not exceed the amount the consumer paid to the person for a

service regulated by this chapter. The board may not require

payment of other damages or estimate harm in a restitution order.

Added by Acts 2003, 78th Leg., ch. 1168, Sec. 31, eff. Sept. 1,

2003.

Sec. 1001.4527. RECUSAL OF BOARD MEMBER. (a) A board member

who participated in the investigation of a complaint or in

informal settlement negotiations regarding the complaint:

(1) may not vote on the matter at a board meeting related to the

complaint; and

(2) shall state at the meeting why the member is prohibited from

voting on the matter.

(b) A statement under Subsection (a)(2) shall be entered into

the minutes of the meeting.

Added by Acts 2003, 78th Leg., ch. 1168, Sec. 31, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

837, Sec. 7, eff. September 1, 2007.

Sec. 1001.453. REVIEW OF LICENSE HOLDER'S STATUS. (a) The

board by rule may review the status of a license holder the board

believes:

(1) may have been issued a license through fraud or error; or

(2) may constitute a threat to the public health, safety, or

welfare.

(b) The board may suspend or revoke a license held by a person

whose status is reviewed under this section.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.454. RIGHT TO HEARING. (a) If the board proposes to

suspend or revoke a person's license, the person is entitled to a

hearing.

(b) Proceedings for the suspension or revocation of a license

are governed by Chapter 2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.455. APPEAL OF LICENSE REVOCATION. A person whose

license has been revoked may file suit to annul or vacate the

board's order revoking the license. The person may file the suit

in the district court of the county in which:

(1) the person resides; or

(2) the alleged conduct that is the ground for revocation

occurred.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.456. REISSUANCE OF REVOKED LICENSE. The board may

reissue a license to a person whose license has been revoked if

the board has sufficient reason to reissue the license. At least

six board members must vote for reissuance of the license. A new

license may be issued in accordance with board rules.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

SUBCHAPTER K. ADMINISTRATIVE PENALTY

Sec. 1001.501. IMPOSITION OF ADMINISTRATIVE PENALTY. The board

may impose an administrative penalty on a person who violates

this chapter or a rule adopted or order issued under this

chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.502. AMOUNT OF ADMINISTRATIVE PENALTY. (a) The

amount of an administrative penalty may not exceed $3,000 for

each violation. Each day a violation continues or occurs is a

separate violation for purposes of imposing a penalty.

(b) The amount of the penalty shall be based on:

(1) the seriousness of the violation, including:

(A) the nature, circumstances, extent, and gravity of the

prohibited act; and

(B) the hazard or potential hazard created to the health,

safety, or economic welfare of the public;

(2) the economic harm to property or the environment caused by

the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts or resistance to efforts to correct the violation;

and

(6) any other matter that justice may require.

(c) The board may include in the amount of the penalty the

actual costs of investigating and prosecuting the violation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.503. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Not later than the 30th day after the date the board's order

becomes final, the person shall:

(1) pay the administrative penalty;

(2) pay the penalty and file a petition for judicial review

contesting the occurrence of the violation, the amount of the

penalty, or both; or

(3) without paying the penalty, file a petition for judicial

review contesting the occurrence of the violation, the amount of

the penalty, or both.

(b) Within the 30-day period, a person who acts under Subsection

(a)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving to the court a supersedeas bond that is approved by

the court and that is:

(i) for the amount of the penalty; and

(ii) effective until judicial review of the board's order is

final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court an affidavit of the person stating

that the person is financially unable to pay the penalty and is

financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the executive director by

certified mail.

(c) If the executive director receives a copy of an affidavit

under Subsection (b)(2), the executive director may file with the

court a contest to the affidavit not later than the fifth day

after the date the copy is received.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay enforcement of

the penalty on finding that the alleged facts are true. The

person who files an affidavit has the burden of proving that the

person is financially unable to pay the penalty or give a

supersedeas bond.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.504. COLLECTION OF PENALTY. If the person does not

pay the administrative penalty and the enforcement of the penalty

is not stayed, the executive director may refer the matter to the

attorney general for collection.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.505. DETERMINATION BY COURT. (a) If a court sustains

the determination that a violation occurred, the court may uphold

or reduce the amount of the administrative penalty and order the

person to pay the full or reduced penalty.

(b) If a court does not sustain the determination that a

violation occurred, the court shall order that an administrative

penalty is not owed.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.506. REMITTANCE OF PENALTY AND INTEREST. (a) If,

after judicial review, the administrative penalty is reduced or

not imposed by the court, the court shall:

(1) order the appropriate amount, plus accrued interest, be

remitted to the person if the person paid the penalty; or

(2) order the release of the bond:

(A) if the person gave a supersedeas bond and the penalty is not

upheld by the court; or

(B) after the person pays the penalty if the person gave a

supersedeas bond and the penalty is reduced.

(b) The interest paid under Subsection (a)(1) is at the rate

charged on loans to depository institutions by the New York

Federal Reserve Bank. The interest shall be paid for the period

beginning on the date the penalty is paid and ending on the date

the penalty is remitted.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.507. DISPOSITION OF PENALTY. The part of an

administrative penalty that represents the costs incurred by the

board in investigating and prosecuting the violation may be

appropriated only to the board to reimburse the board for

performance of its regulatory functions.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.508. ADMINISTRATIVE PROCEDURE. (a) A proceeding

under this subchapter is subject to Chapter 2001, Government

Code.

(b) The board shall adopt rules of procedure for imposing an

administrative penalty. The rules must conform to the

requirements of Chapter 2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

SUBCHAPTER L. OTHER PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 1001.551. INJUNCTION. (a) In addition to any other action

authorized by law, the board may bring an action in the board's

name to enjoin a person from violating this chapter or a board

rule.

(b) An action under this section must be brought in a district

court of Travis County.

(c) To sustain an action under this section, the board is not

required to allege or prove that:

(1) an adequate remedy at law does not exist; or

(2) substantial or irreparable damage would result from the

continued violation.

(d) In an action for an injunction under this section, the

defendant may assert and prove as a complete defense to the

action that the board deprived the defendant of a license by a

board action or proceeding that was:

(1) arbitrary or capricious;

(2) contrary to law; or

(3) conducted without due process of law.

(e) Either party to an action under this section may appeal to

the appellate court with jurisdiction of the action.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.552. CRIMINAL PENALTY. (a) A person commits an

offense if the person:

(1) engages in the practice of engineering without being

licensed or exempted from the licensing requirement under this

chapter;

(2) violates this chapter;

(3) presents or attempts to use as the person's own the license

or seal of another; or

(4) gives false evidence of any kind to the board or a board

member in obtaining a license.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.553. REPORT OF VIOLATION. A public official shall

report a violation of this chapter to the proper authorities.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.554. PRESENTATION OF COMPLAINTS BY BOARD; ASSISTANCE

AT TRIAL. (a) A member of the board may present to a

prosecuting officer a complaint relating to a violation of this

chapter.

(b) The board through its members, officers, counsel, and agents

and subject to the control of the prosecuting officer may assist

in the trial of a case involving an alleged violation of this

chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.555. ATTORNEY GENERAL AS LEGAL ADVISOR; REPRESENTATION

BY ATTORNEY GENERAL. (a) The attorney general shall:

(1) act as legal advisor of the board;

(2) provide legal assistance to the board as necessary to

enforce this chapter and make it effective; and

(3) represent the board in an action brought to enforce this

chapter.

(b) This section does not affect the duties of local prosecuting

officers.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1001.556. APPEAL BOND. The board is not required to give

an appeal bond in a cause arising under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

SUBCHAPTER M. ADVISORY OPINIONS

Sec. 1001.601. BOARD ADVISORY OPINIONS. (a) On its own

initiative or at the request of any interested person, the board

shall prepare a written advisory opinion about:

(1) an interpretation of this chapter; or

(2) the application of this chapter to a person in regard to a

specified existing or hypothetical factual situation.

(b) The board shall respond to requests for opinions within 180

days unless the board affirmatively states the board's reason:

(1) for not responding to the request within 180 days; or

(2) for not responding to the request at all.

Added by Acts 2003, 78th Leg., ch. 1168, Sec. 32, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

259, Sec. 6, eff. September 1, 2005.

Sec. 1001.602. MAINTENANCE OF OPINIONS; SUMMARY. The board

shall:

(1) number and classify each advisory opinion issued under this

subchapter; and

(2) annually compile a summary of the opinions in a single

reference document that is available on the Internet.

Added by Acts 2003, 78th Leg., ch. 1168, Sec. 32, eff. Sept. 1,

2003.

Sec. 1001.603. ATTORNEY GENERAL'S OPINIONS. The authority of

the board to issue an advisory opinion under this subchapter does

not affect the authority of the attorney general to issue an

opinion as authorized by law.

Added by Acts 2003, 78th Leg., ch. 1168, Sec. 32, eff. Sept. 1,

2003.

Sec. 1001.604. RELIANCE ON ADVISORY OPINION. It is a defense to

prosecution or to imposition of a civil penalty that a person

reasonably relied on a written advisory opinion of the board

relating to:

(1) the provision of the law the person is alleged to have

violated; or

(2) a fact situation that is substantially similar to the fact

situation in which the person is involved.

Added by Acts 2003, 78th Leg., ch. 1168, Sec. 32, eff. Sept. 1,

2003.



CHAPTER 1002. GEOSCIENTISTS

OCCUPATIONS CODE

TITLE 6. REGULATION OF ENGINEERING, ARCHITECTURE, LAND SURVEYING,

AND RELATED PRACTICES

SUBTITLE A. REGULATION OF ENGINEERING AND RELATED PRACTICES

CHAPTER 1002. GEOSCIENTISTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1002.001. SHORT TITLE. This chapter may be cited as the

Texas Geoscience Practice Act.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.002. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Professional Geoscientists.

(2) "Certified geoscientist" means a geoscientist who has been

certified in a discipline of geoscience by a professional

organization, society, or association that maintains a

certification program.

(3) "Geoscience" means the science of the earth and its origin

and history, the investigation of the earth's environment and its

constituent soils, rocks, minerals, fossil fuels, solids, and

fluids, and the study of the natural and introduced agents,

forces, and processes that cause changes in and on the earth.

(3-a) "Geoscience firm" means a firm, corporation, or other

business entity as defined by the board and registered by the

board to engage in the public practice of geoscience.

(4) "Geoscientist" means a person qualified to engage in the

public practice of geoscience because of the person's knowledge,

acquired through education and practical experience, of

geoscience, mathematics, and the supporting physical, chemical,

mineralogical, morphological, and life sciences.

(4-a) "Geoscientist in training" means a person registered by

the board on the basis of education and who meets other

requirements established by the board but who is not fully

qualified to become a licensed geoscientist under this chapter.

(5) "Licensed geoscientist" or "professional geoscientist" means

a person who holds a license issued by the board under this

chapter.

(6) "Practice for the public":

(A) means providing professional geoscientific services:

(i) for a governmental entity in this state;

(ii) to comply with a rule established by this state or a

political subdivision of this state; or

(iii) for the public or a firm or corporation in this state if

the practitioner assumes the ultimate liability for the work

product; and

(B) does not include services provided for the express use of a

firm or corporation by an employee or consultant if the firm or

corporation assumes the ultimate liability for the work product.

(7) "Public practice of geoscience" means the practice for the

public of geoscientific services or work, including consulting,

investigating, evaluating, analyzing, planning, mapping, and

inspecting geoscientific work and the responsible supervision of

those tasks.

(8) "Responsible charge" means the independent control and

direction of geoscientific work or the supervision of

geoscientific work by the use of initiative, skill, and

independent judgment.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

504, Sec. 1, eff. September 1, 2009.

Sec. 1002.003. APPLICATION OF SUNSET ACT. The Texas Board of

Professional Geoscientists is subject to Chapter 325, Government

Code (Texas Sunset Act). Unless continued in existence as

provided by that chapter, the board is abolished and this chapter

expires September 1, 2015.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1227, Sec. 4.01, eff. September 1, 2005.

Sec. 1002.004. APPLICATION OF CHAPTER. (a) In this section:

(1) "Driller" has the meaning assigned by Section 1901.001.

(2) "Engineer" has the meaning assigned by Section 1001.002.

(3) "Installer" has the meaning assigned by Section 1902.001.

(4) "Licensed driller" means a person who holds a license issued

by the state under Chapter 1902.

(5) "Licensed installer" means a person who holds a license

issued under Chapter 1902.

(6) "Practice of engineering" has the meaning assigned by

Section 1001.003.

(7) "Professional surveying" has the meaning assigned by Section

1071.002.

(b) This chapter does not authorize the practice of professional

surveying by a licensed geoscientist. This chapter does not apply

to a qualified and registered surveyor who confines the

surveyor's practice to acts of surveying allowed under Chapter

1071.

(c) This chapter does not authorize the practice of engineering

by a licensed geoscientist.

(d) This chapter does not require an engineer, or a person

acting under the supervision of an engineer, who performs service

or work that is both engineering and geoscience to be licensed as

a geoscientist or to work under the supervision of a licensed

geoscientist.

(e) A recommendation, design, analysis, redesign, or review and

evaluation, the supervision, or a summary analysis of an

engineered structure or work, the performance of which requires

engineering education, training, and experience in the

application of special knowledge of mathematical, physical, and

engineering sciences, is engineering and is subject to Chapter

1001.

(f) This chapter does not permit a licensed geoscientist to

perform an engineering analysis supporting an engineering design

unless the action is under the supervision of an engineer.

(g) This chapter does not permit a licensed geoscientist to

provide construction quality control and evaluation, to perform

materials engineering and testing, or to design, develop, or

perform engineering review and evaluation of engineering plans

and engineering specifications for an engineered structure or

work unless the action is under the supervision of an engineer.

(h) With regard to an environmental and pollution remediation

project, this chapter:

(1) permits the characterization, study, appraisal,

investigation, analysis, and geoscientific review and evaluation

of and the making of recommendations regarding the geoscientific

components of the project by a licensed geoscientist; and

(2) does not permit the design, development, or performance of

engineering review and evaluation of a component of the project

consisting of an engineered structure, work, or process or a

related constructed improvement by a licensed geoscientist.

(i) With regard to a geoscientific investigation of geological

conditions affecting an engineered structure, work, or process,

this chapter:

(1) permits the characterization, study, appraisal,

investigation, analysis, and geoscientific review and evaluation

of and the making of recommendations regarding the geoscientific

components of the engineered structure, work, or process by a

licensed geoscientist; and

(2) does not permit the design, development, or performance of

engineering review and evaluation of the engineered structure,

work, or process or a related constructed improvement by a

licensed geoscientist.

(j) The board and the Texas Board of Professional Engineers by

rule, memorandum of understanding, or other appropriate procedure

or document shall jointly resolve any conflict between this

chapter or a rule adopted under this chapter and Chapter 1001 or

a rule adopted under that chapter.

(k) This chapter does not authorize a licensed geoscientist to

act as or offer to perform services as a driller or installer.

This chapter does not apply to a licensed driller or licensed

installer who confines the driller's or installer's activities to

activities regulated under Chapter 1901 or 1902, respectively.

(l) The board and the executive director of the Texas Department

of Licensing and Regulation by rule, memorandum of understanding,

or other appropriate procedure or document shall jointly resolve

any conflict between this chapter or a rule adopted under this

chapter and Chapter 51, 1901, or 1902 or a rule adopted under one

of those chapters.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

SUBCHAPTER B. TEXAS BOARD OF PROFESSIONAL GEOSCIENTISTS

Sec. 1002.051. BOARD MEMBERSHIP. (a) The Texas Board of

Professional Geoscientists shall administer this chapter.

(b) The board is composed of nine members appointed by the

governor with the advice and consent of the senate.

(c) Six members of the board must be licensed geoscientists.

(d) Three members of the board must be members of the public.

(e) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointees.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.052. MEMBER ELIGIBILITY. (a) A member of the board

must:

(1) be a citizen of the United States;

(2) have been a resident of this state for at least the three

years preceding appointment; and

(3) be at least 25 years of age.

(b) A person is not eligible for appointment as a public member

of the board if the person or the person's spouse:

(1) is registered, certified, or licensed by an occupational

regulatory agency in a discipline of geoscience;

(2) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

money from the board;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving money from the board; or

(4) uses or receives a substantial amount of tangible goods,

services, or money from the board other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.053. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "society or trade association" means a nonprofit,

cooperative, and voluntarily joined association of business or

professional competitors designed to assist its members and its

industry or profession in dealing with mutual business or

professional problems and in promoting their common interest.

(b) A person may not be a member of the board and may not be a

board employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

in Section 13, Fair Labor Standards Act of 1938 (29 U.S.C.

Section 213), and its subsequent amendments, if:

(1) the person is an officer, employee, or paid consultant of a

society or trade association in a discipline of geoscience; or

(2) the person's spouse is an officer, manager, or paid

consultant of a society or trade association in a discipline of

geoscience.

(c) A person may not be a member of the board or act as the

general counsel to the board if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the board.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.054. TERMS. (a) Members of the board serve staggered

six-year terms, with the terms of three members expiring February

1 of each odd-numbered year.

(b) A member of the board may not serve more than two

consecutive full terms.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.055. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that a member:

(1) is no longer qualified for appointment to the board;

(2) engages in misconduct, is determined to be incompetent,

neglects the member's official duties, or engages in malfeasance;

(3) commits a violation of this chapter resulting in

disciplinary action or a felony; or

(4) fails without excuse to attend at least half of the

regularly scheduled meetings held in a calendar year while the

member is a member of the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the board of the potential ground. The

presiding officer shall then notify the governor and the attorney

general that a potential ground for removal exists. If the

potential ground for removal involves the presiding officer, the

executive director shall notify the assistant presiding officer,

who shall then notify the governor and the attorney general that

a potential ground for removal exists.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.056. REIMBURSEMENT FOR TRAVEL EXPENSES. A member of

the board is entitled to reimbursement for the travel expenses

incurred by the member while conducting the business of the

board, as provided by the General Appropriations Act.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.057. OFFICERS. (a) The board shall elect biennially

from its own membership a presiding officer, assistant presiding

officer, and secretary-treasurer. A member may not hold one of

those positions for more than two consecutive two-year periods. A

member serves in the position at the will of the board and may be

removed from the position by a two-thirds majority vote of the

board.

(b) The board may appoint an assistant secretary and other

assistants who are not members of the board to assist the board

and exercise its authority in carrying out the board's powers and

duties.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.058. OFFICE. The board shall maintain its office in

Austin.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.059. MEETINGS. The board shall hold at least two

regular meetings in each calendar year. A special meeting may be

held at a time permitted by board rule.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.060. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the board may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the board until the person completes a training program that

complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the board;

(2) the programs operated by the board;

(3) the role and functions of the board;

(4) the rules of the board, with an emphasis on the rules that

relate to disciplinary and investigative authority;

(5) the current budget for the board;

(6) the results of the most recent formal audit of the board;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

SUBCHAPTER C. EXECUTIVE DIRECTOR AND PERSONNEL

Sec. 1002.101. EXECUTIVE DIRECTOR. The board shall appoint an

executive director, who shall be responsible for managing the

day-to-day affairs of the board, including:

(1) arranging for and supervising the necessary support,

secretarial, and clerical services;

(2) obtaining space for holding examinations, meetings, and

conferences;

(3) printing or purchasing examinations;

(4) printing and mailing forms, information, and licenses;

(5) sending notices, collecting fees, and issuing receipts;

(6) conducting the correspondence of the board, including

replying to routine requests for information;

(7) maintaining the minutes and records of the board;

(8) keeping records of receipts and disbursements; and

(9) providing necessary investigative services.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.102. RECEIPTS AND DISBURSEMENTS. The executive

director shall receive, administer, and account for all money

received under this chapter and shall transfer the money to the

comptroller.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.103. DIVISION OF RESPONSIBILITIES. The board shall

develop and implement policies that clearly separate the

policymaking responsibilities of the board and the management

responsibilities of the executive director and the staff of the

board.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.104. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The executive director or the executive director's

designee shall provide to members of the board and to board

employees, as often as necessary, information regarding the

requirements for office or employment under this chapter,

including information regarding a person's responsibilities under

applicable laws relating to standards of conduct for state

officers or employees.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.105. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS.

(a) The executive director or the executive director's designee

shall develop an intra-agency career ladder program that

addresses opportunities for mobility and advancement of employees

within the board. The program must require intra-agency posting

of all positions concurrently with any public posting.

(b) The executive director or the executive director's designee

shall develop a system of annual performance evaluations based on

documented employee performance. All decisions regarding merit

pay for a board employee must be based on that system.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.106. EQUAL EMPLOYMENT OPPORTUNITY POLICY. (a) The

executive director or the executive director's designee shall

prepare and maintain a written policy statement that implements a

program of equal employment opportunity to ensure that all

personnel decisions are made without regard to race, color,

disability, sex, religion, age, or national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the board to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

board's personnel is in accordance with state and federal law and

a description of reasonable methods to achieve compliance with

state and federal law.

(c) The policy statement must be:

(1) updated annually;

(2) reviewed by the Commission on Human Rights for compliance

with Subsection (b)(1); and

(3) filed with the governor.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

SUBCHAPTER D. BOARD POWERS AND DUTIES

Sec. 1002.151. GENERAL RULEMAKING AUTHORITY. The board shall

adopt and enforce rules consistent with this chapter and

necessary for the performance of its duties.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.152. FEES. The board may set reasonable and necessary

fees to be charged applicants and license holders under this

chapter, including fees for application, examination, licensure,

and renewal of a license. The board shall base a fee for

examination in a discipline of geoscience on the costs associated

with preparing, administering, and grading that examination.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.153. CODE OF PROFESSIONAL CONDUCT. (a) The board by

rule shall adopt a code of professional conduct that is binding

on all license holders under this chapter.

(b) The board may enforce the code by imposing sanctions as

provided by this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.154. ENFORCEMENT; REFERRAL OF COMPLAINTS AND

INVESTIGATIONS. (a) The board shall enforce this chapter. Any

member of the board may present to a prosecuting officer a

complaint relating to a violation of this chapter. The board

through its members, officers, counsel, or agents may assist in

the trial of a case involving the violation of this chapter,

subject to the control of the prosecuting officer.

(a-1) Complaints and investigations under this chapter are of

two types:

(1) complaints received from a member of the public; and

(2) complaints and investigations that are initiated by the

board as a result of information that becomes known to the board

or board staff and that may indicate a violation.

(a-2) The board by rule shall prioritize complaints and

investigations. Rules adopted under this subsection must provide

that:

(1) a complaint that alleges an action that may harm the public

takes precedence over a complaint that does not allege an action

that may harm the public or may harm the public to a lesser

degree; and

(2) with regard to complaints that do not allege an action that

may harm the public, a complaint filed by a member of the public

takes precedence over a complaint initiated by the board.

(b) Notwithstanding Subsection (a), the board shall refer a

complaint or investigation involving the unlicensed practice of

geoscience by a person who is licensed as an engineer, surveyor,

driller, installer, or member of another similar profession to

the agency that issued the license to the person.

(c) The board may administer oaths and affirmations and issue

subpoenas to compel the attendance of witnesses and the

production of evidence.

(d) The attorney general shall act as legal advisor to the board

and shall provide legal assistance as necessary in enforcing this

chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

504, Sec. 2, eff. September 1, 2009.

Sec. 1002.155. RECOGNITION OF USE OF DESIGNATIONS. (a) The

board by rule may recognize the use of the designations used by a

professional organization, society, or association that maintains

a certification program in a discipline of geoscience if:

(1) the requirements for that certification are acceptable to

the board;

(2) the full name or recognized abbreviation of the

organization, society, or association granting the certification

is stated following or in conjunction with the use of the

designation or abbreviation; and

(3) the designation or abbreviation is not used in a manner that

is misleading or that creates an impression that the person is

licensed to practice geoscience for the public unless the person

is licensed under this chapter.

(b) The board by rule shall recognize the title "geological

engineer," "geotechnical engineer," "hydraulic engineer," or

"agricultural engineer" or another legitimate engineering title

as a legitimate engineering title separate from geoscience, the

use of which requires licensure as an engineer.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.156. ESTABLISHMENT OF DISCIPLINES. The board by rule

shall establish the disciplines of geoscience in which a person

may be licensed and the requirements for eligibility for a

license in each discipline.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.157. AGREEMENTS TO DEVELOP UNIFORM STANDARDS. The

board may enter into agreements with licensing or registration

boards in other states and other appropriate organizations,

societies, associations, and agencies to develop uniform

standards for:

(1) the licensing or registration of geoscientists;

(2) accrediting educational programs;

(3) establishing reciprocal and temporary licenses;

(4) developing regional or national examinations;

(5) evaluating applicants; or

(6) other purposes consistent with this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.158. AUTHORITY TO INCUR ADMINISTRATIVE EXPENSES. In

administering this chapter, the board may:

(1) appoint committees;

(2) employ personnel, contractors, and consultants;

(3) lease or purchase furnishings, equipment, and supplies;

(4) lease office space; and

(5) incur other similar expenses.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.159. ROSTER OF LICENSE HOLDERS. (a) The board shall

maintain a roster stating the name, discipline of geoscience, and

place of business of each licensed geoscientist.

(b) The board shall maintain copies of the roster and shall

provide a copy on request to a state agency, a county or

municipal clerk or building official, or a license holder. The

board may charge a license holder a reasonable fee set by the

board for providing the copy.

(c) The board shall provide a copy of the roster to another

person on written request, subject to payment of a reasonable fee

set by the board.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.160. LIST OF GOVERNMENTAL ENTITIES WITH COMPARABLE

REQUIREMENTS AND WITH WHICH RECIPROCITY AGREEMENTS EXIST. The

board shall maintain a list of each state or foreign country in

which the requirements and qualifications for licensure or

registration are comparable to those established in this state

and with which a reciprocity agreement exists.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

SUBCHAPTER E. PUBLIC INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 1002.201. PUBLIC INTEREST INFORMATION. The board shall:

(1) prepare information of public interest describing:

(A) the regulatory functions of the board; and

(B) the board's procedures by which complaints are filed with

and resolved by the board; and

(2) make the information available to the public and appropriate

state agencies.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.202. COMPLAINTS. (a) A person may file a complaint

alleging a violation of this chapter or a rule adopted under this

chapter.

(b) A complaint from a member of the public must be:

(1) in writing;

(2) sworn to by the person making the complaint; and

(3) filed with the secretary-treasurer.

(c) A complaint that is initiated by the board or board staff

must be:

(1) in writing; and

(2) signed by the person who became aware of information that

may indicate a violation.

(d) A complaint must contain sufficient information for the

board to determine whether the board has the jurisdiction and

authority to resolve the complaint. If the board does not have

the jurisdiction and authority, the board shall dismiss the

complaint. A complaint must have sufficient information for the

board to commence an investigation, though the amount of

information ultimately required for the board to determine the

validity of the complaint may be more than the information

initially included with the complaint.

(e) The board shall maintain the confidentiality of a complaint

from the time of receipt through the conclusion of the

investigation of the complaint. Complaint information is not

confidential after the date formal charges are filed.

(f) For any complaint determined to be frivolous or without

merit, the complaint and other information related to the

complaint are confidential. The information is not subject to

discovery, subpoena, or other disclosure. A complaint is

considered to be frivolous if the executive director and

investigator, with board approval, determine that the complaint:

(1) was made for the likely purpose of harassment; and

(2) does not demonstrate apparent harm to any person.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

504, Sec. 3, eff. September 1, 2009.

Sec. 1002.203. RECORDS OF COMPLAINTS. (a) The board shall

maintain a file on each complaint filed with the board. The file

must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint was received by the board;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

board closed the file without taking action other than to

investigate the complaint.

(b) The board, at least quarterly until final disposition of the

complaint, shall notify the person filing the complaint and each

person who is a subject of the complaint of the status of the

investigation unless the notice would jeopardize an undercover

investigation.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.204. COMPLAINT INVESTIGATION AND DISPOSITION. (a)

The board shall provide to the person filing the complaint and to

each person who is a subject of the complaint a copy of the

board's policies and procedures relating to complaint

investigation and resolution.

(b) The board shall investigate all complaints brought to its

attention and may employ investigators, expert witnesses, and

hearing officers, appoint advisory committees, and conduct

hearings to determine whether disciplinary or other action should

be taken.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.205. PUBLIC PARTICIPATION. The board shall develop

and implement policies that provide the public with a reasonable

opportunity to appear before the board and to speak on any issue

under the jurisdiction of the board.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

SUBCHAPTER F. LICENSE REQUIREMENTS

Sec. 1002.251. LICENSE REQUIRED. (a) Unless exempted by this

chapter, a person may not engage in the public practice of

geoscience unless the person holds a license issued under this

chapter.

(b) Unless the person is licensed under this chapter, a person

may not:

(1) use the term "Licensed Professional Geoscientist" or the

initials "P.G." as part of a professional, business, or

commercial identification or title; or

(2) otherwise represent to the public that the person is

qualified to:

(A) practice as a geoscientist; or

(B) engage in the public practice of geoscience.

(c) A person may not take responsible charge of a geoscientific

report or a geoscientific portion of a report required by

municipal or county ordinance, state or federal law, state agency

rule, or federal regulation that incorporates or is based on a

geoscientific study or geoscientific data unless the person is

licensed under this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.252. EXEMPTIONS. The following activities do not

require a license under this chapter:

(1) geoscientific work performed by an employee or a subordinate

of a license holder under this chapter if the work does not

include the responsible charge of geoscientific work and is

performed under the direct supervision of a licensed geoscientist

who is responsible for the work;

(2) geoscientific work performed by an officer or employee of

the United States practicing solely as such an officer or

employee;

(3) geoscientific work performed exclusively in exploring for

and developing oil, gas, or other energy resources, base metals,

or precious or nonprecious minerals, including sand, gravel, or

aggregate, if the work is done in and for the benefit of private

industry;

(4) geoscientific research conducted through an academic

institution, local, state, or federal governmental agency,

nonprofit research institution, or for-profit organization,

including submission of a report on the research to a public

agency, unless the work is covered by Section 1002.251(c);

(5) teaching geoscience or a related physical or natural

science;

(6) work customarily performed by a cartographer, technician, or

physical or natural scientist, including a geologist,

geophysicist, soil scientist, chemist, archaeologist, geographer,

or oceanographer, if the work does not include the public

practice of geoscience;

(7) work performed by an archaeologist, geoscientist, or other

person conducting a stratigraphic or historical geological

investigation for archaeological purposes;

(8) testifying or preparing and presenting an exhibit or

document for the sole purpose of being placed in evidence before

an administrative or judicial tribunal or hearing if the

testimony, exhibit, or document does not imply that the person is

licensed under this chapter;

(9) the evaluation by a state agency, as defined by Section

2001.003, Government Code, or by a hearing examiner of an exhibit

or document offered or placed in evidence before an

administrative tribunal; or

(10) the determination of the suitability of a site for a

specific on-site sewage disposal system by a person who has

successfully completed site evaluation training approved by the

Texas Commission on Environmental Quality and is:

(A) registered by the commission as:

(i) an installer, if the commission recognizes only one level of

installer; or

(ii) the highest level of installer recognized by the

commission, if the commission recognizes more than one level of

installer;

(B) a designated representative; or

(C) a registered professional sanitarian.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.253. LICENSE APPLICATION. (a) An applicant for a

license under this chapter, including an applicant for a

temporary or reciprocal license, must apply on a form prescribed

by the board that is signed and sworn to by the applicant before

a notary public.

(b) The application must include:

(1) information concerning the applicant's education;

(2) a detailed summary of the applicant's relevant work

experience; and

(3) a signed statement that the applicant has read and will

comply with the code of professional conduct adopted under this

chapter.

(c) The application must be accompanied by:

(1) not fewer than five reference letters, of which not fewer

than three are from geoscientists, or other professionals

acceptable to the board, who have personal knowledge of the

applicant's relevant work experience; and

(2) the appropriate application fee.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.254. EXAMINATIONS. (a) The board may prepare,

administer, and grade oral and written examinations required or

permitted under this chapter.

(b) The board may adopt or recognize, in whole or in part, an

examination prepared, administered, or graded by another

organization, on a regional or national basis, that the board

determines appropriate to measure the qualifications of an

applicant for a license under this chapter if:

(1) the examination questions, the correct answers, and the

applicant's completed examination are available to the board; and

(2) the board retains the authority to determine a passing grade

for a license in this state.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.255. LICENSE ELIGIBILITY. (a) To be eligible for a

license under this chapter, an applicant must:

(1) be of good moral and ethical character as attested to by

letters of reference submitted in behalf of the applicant or as

otherwise determined by the board;

(2) have:

(A) graduated from a course of study in a discipline of

geoscience satisfactory to the board that consists of at least

four years of study and includes at least 30 semester hours or 45

quarter hours of credit in geoscience, of which at least 20

semester hours or 30 quarter hours of credit must be in

upper-level college courses in that discipline; or

(B) satisfactorily completed other equivalent educational

requirements as determined by the board;

(3) have a documented record of at least five years of

qualifying work experience, as provided by Section 1002.256, that

demonstrates that the applicant is qualified to assume

responsible charge of geoscientific work;

(4) pass an examination required by the board covering the

fundamentals and practice of the appropriate discipline of

geoscience; and

(5) meet any other requirements established by the board.

(b) The board may accept qualifying work experience in lieu of

the education required by Subsection (a)(2).

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.256. QUALIFYING WORK EXPERIENCE. (a) The board shall

apply the following standards in evaluating the work experience

of an applicant for a license under Section 1002.255:

(1) each year of work experience acceptable to the board

constitutes one year of qualifying work experience if the

experience was acquired under the direct supervision of:

(A) a geoscientist who is licensed in this state or in another

state under requirements for licensure or registration that are

comparable to those in this chapter;

(B) a geoscientist who meets the educational and work experience

requirements for licensure but is not required to be licensed

under this chapter; or

(C) another professional acceptable to the board;

(2) each year of work experience acceptable to the board and

acquired before September 1, 2003, constitutes one year of

qualifying work experience if the experience:

(A) was acquired under the direct supervision of:

(i) a geoscientist who meets the educational and work experience

requirements for a license under this chapter;

(ii) a geoscientist who is licensed or registered under

comparable requirements in another state; or

(iii) another professional acceptable to the board; or

(B) would constitute the responsible charge of professional

geoscientific work as determined by the board; and

(3) each year of full-time graduate study in a discipline of

geoscience that is acceptable to the board constitutes one year

of qualifying work experience.

(b) The board may accept research in or the teaching of a

discipline of geoscience at the college or university level as

qualifying work experience if the research or teaching, in the

judgment of the board, is comparable to work experience obtained

in the practice of geoscience.

(c) For purposes of Subsection (a)(3), the board may not accept

more than two years of full-time graduate study in a discipline

of geoscience as qualifying work experience.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.257. RECIPROCAL LICENSE. (a) The board by rule may

authorize the licensing of a person who has not met the

examination requirement of Section 1002.255(a)(4) if the person

is licensed or registered to practice a discipline of geoscience

under the law of another state or a foreign country.

(b) The board may issue a license to an applicant who provides

proof of licensure or registration under requirements that the

board determines to be substantially similar to those established

by this chapter and who pays the required fees.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.258. TEMPORARY LICENSE. (a) The board may issue a

temporary license to a person who:

(1) is not a resident of this state and does not have an

established place of business in this state but who seeks to

engage in the public practice of geoscience in this state for a

temporary period; or

(2) applies for a reciprocal license and seeks to engage in the

public practice of geoscience pending a determination on the

application for the reciprocal license.

(b) An applicant for a temporary license must:

(1) apply to the board for a temporary license, provide proof of

licensure or registration in another state or a foreign country

and pay the required fees;

(2) agree to comply with the signature requirements of Section

1002.263(b) and to affix the person's seal from the jurisdiction

in which the person is licensed or registered on all work

completed while practicing under the temporary license; and

(3) file the required information and reports and comply with

other requirements established by the board concerning the

person's temporary practice.

(c) A temporary license issued under Subsection (a)(1) expires

on the 90th day after the date of issuance. A temporary license

issued under Subsection (a)(2) expires on the date the reciprocal

license is issued or denied.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.259. WAIVER OF REQUIREMENTS. (a) Except for the

payment of required fees, the board may waive any of the

requirements for licensure by a two-thirds vote of the entire

board if the applicant makes a written request and shows good

cause and the board determines that the applicant is otherwise

qualified for a license.

(b) Each requirement waived under this section and the basis for

the waiver must be recorded in the applicant's record and in the

proceedings of the board.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.260. CONFIDENTIALITY OF CERTAIN INFORMATION. A

statement made by a person who provides a reference for an

applicant for a license under this chapter or provides any

information compiled by or submitted to the board relating to an

applicant is privileged and confidential and may be used only by

the board or an employee or agent of the board who is directly

involved in the application or licensure process. Confidential

information under this section is not subject to discovery,

subpoena, or other disclosure in any proceeding.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.261. ISSUANCE OF LICENSE. (a) The board shall issue

a license to an applicant who meets the requirements of this

chapter on payment of the applicable license fee.

(b) The license must:

(1) show the full name of the license holder;

(2) have a serial number;

(3) state the license holder's discipline of geoscience; and

(4) be signed by an appropriate officer of the board under the

board's seal.

(c) The issuance by the board of a license is prima facie

evidence that during the term of the license the license holder

is entitled to all the rights and privileges of a licensed

geoscientist.

(d) A licensed geoscientist may engage in the practice of any

discipline of geoscience regardless of the discipline of

geoscience stated on the person's license.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.262. LICENSE DURATION; EXPIRATION. (a) A license is

valid for a period not to exceed three years and expires

according to a schedule established by board rule.

(b) On expiration, a license is invalid and may not be renewed

except as provided by this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.263. SEAL. (a) On issuance of a license, the license

holder must obtain a seal of a design established by the board

bearing:

(1) the license holder's name;

(2) the license number;

(3) the words "Licensed Professional Geoscientist"; and

(4) the license holder's discipline of geoscience.

(b) A geoscientific report, document, or other record, as

defined by the board, that is offered to the public and prepared

or issued by or under the supervision of a licensed geoscientist

must, in accordance with rules adopted by the board, include the

full name, signature, and license number of the license holder

who prepared the report, document, or other record or under whose

supervision it was prepared and bear an impression of the license

holder's seal.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.264. REPLACEMENT OF LOST, DESTROYED, OR MUTILATED

LICENSE. The board shall issue a new license to replace a

license that has been lost, destroyed, or mutilated, subject to

the rules and fees adopted by the board.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

SUBCHAPTER G. LICENSE RENEWAL

Sec. 1002.301. LICENSE RENEWAL. (a) Not later than the 60th

day before the date the license expires, the board shall notify a

license holder of:

(1) the date the license expires; and

(2) the amount of the fee required for renewal.

(b) The board shall renew the license of a license holder who

before the date the license expires or within a period not to

exceed 60 days after the expiration date:

(1) submits the required renewal application and fee and a

penalty for late renewal, if required; and

(2) meets the requirements for renewal established by the board.

(c) The board by rule may establish conditions and fees for the

reissuance of a license that has lapsed, expired, or been

suspended or revoked.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.302. CONTINUING PROFESSIONAL EDUCATION. As a

condition for renewal of a license, the board may require each

license holder to participate in continuing professional

education on a periodic or other basis.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

SUBCHAPTER H. PUBLIC PRACTICE OF GEOSCIENCE

Sec. 1002.351. PUBLIC PRACTICE OF GEOSCIENCE BY FIRM OR

CORPORATION. (a) A firm or corporation may engage in the public

practice of geoscience only if:

(1) the geoscientific work is performed by, or under the

supervision of, a licensed geoscientist who is in responsible

charge of the work and who signs and seals all geoscientific

reports, documents, and other records as required by this

chapter; or

(2) the principal business of the firm or corporation is the

public practice of geoscience as determined by board rule and a

principal of the firm or an officer or director of the

corporation is a licensed geoscientist and has overall

supervision and control of the geoscientific work performed in

this state.

(b) The board may adopt rules relating to the public practice of

geoscience by a firm or corporation. Rules adopted under this

section must recognize that this chapter does not apply to an

engineer or engineering firm that performs service or work that

is both engineering and geoscience. A firm that engages in the

practice of both engineering and geoscience is exempt from any

firm registration requirements created under this subsection.

(c) Except as provided by this section, an individual, firm, or

corporation may not represent to the public that the individual,

firm, or corporation is a licensed geoscientist or able to

perform geoscientific services or prepare a geoscientific report,

document, or other record that requires the signature and seal of

a license holder under Section 1002.263(b).

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.352. GEOSCIENTIST IN TRAINING. The board by rule

shall establish criteria by which an individual who expresses the

intent to become a licensed geoscientist under this chapter may

register with the board as a geoscientist in training.

Added by Acts 2009, 81st Leg., R.S., Ch.

504, Sec. 4, eff. September 1, 2009.

Sec. 1002.353. ADVISORY OPINIONS. (a) On its own initiative or

at the request of any interested person, the board shall prepare

a written advisory opinion regarding:

(1) an interpretation of this chapter; or

(2) the application of this chapter to a person with respect to

a specified existing or hypothetical factual situation.

(b) The board shall respond to a request for an opinion not

later than the 180th day after the date the request is submitted

to the board unless the board affirmatively states the board's

reason for not responding to the request within that period or

not responding to the request at all.

(c) The board shall:

(1) number and classify each advisory opinion issued under this

subchapter; and

(2) annually compile a summary of the opinions in a single

document that is available on the Internet.

(d) The authority of the board to issue an advisory opinion

under this subchapter does not affect the authority of the

attorney general to issue an opinion as authorized by law.

(e) It is a defense to prosecution or to imposition of an

administrative penalty that a person reasonably relied on a

written advisory opinion of the board relating to:

(1) the provision of the law the person is alleged to have

violated; or

(2) a fact situation that is substantially similar to the fact

situation in which the person is involved.

Added by Acts 2009, 81st Leg., R.S., Ch.

504, Sec. 4, eff. September 1, 2009.

SUBCHAPTER I. LICENSE DENIAL AND DISCIPLINARY PROCEDURES

Sec. 1002.401. DENIAL OF LICENSE. (a) The board may deny a

license:

(1) to an applicant who fails to satisfy a requirement of this

chapter; or

(2) on a determination by the board that there is probable cause

to believe that an applicant has violated:

(A) this chapter;

(B) a provision of this chapter to which a license holder would

be subject; or

(C) a comparable provision in the licensing or registration law

of another state.

(b) The board may not issue a license pending the disposition of

a complaint alleging a violation in this or another state if the

board has notice of the alleged violation.

(c) The board shall notify an applicant who is denied a license

of the reason for denial in writing not later than the 30th day

after the date of the board's decision. Not later than the 30th

day after the date of receipt of the notice, the applicant may

make a written request for a hearing. In the absence of a request

for a hearing, the board's action is final.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.402. GROUNDS FOR DISCIPLINARY ACTION. The board may

impose appropriate sanctions for:

(1) the practice of fraud or deceit in obtaining a license as a

geoscientist;

(2) incompetence, misconduct, fraud, gross negligence, or

repeated incidents of negligence in the public practice of

geoscience;

(3) conviction of a license holder of a crime involving moral

turpitude or a felony;

(4) the imposition of an administrative or civil penalty or a

criminal fine, or imprisonment or probation instead of a fine,

for a misdemeanor relating to or arising out of the public

practice of geoscience;

(5) the issuance of a cease and desist order or a similar

sanction relating to or arising out of the public practice of

geoscience;

(6) using the seal of another license holder or using or

allowing the use of the license holder's seal on geoscientific

work not performed by or under the supervision of the license

holder;

(7) aiding or abetting a person in a violation of this chapter;

(8) the revocation or suspension of a license, the denial of

renewal of a license, or other disciplinary action taken by a

state agency, board of registration, or similar licensing agency

for geoscientists or a profession or occupation related to the

public practice of geoscience;

(9) practicing or offering to practice geoscience or

representing to the public that the person or the person's firm

or corporation is licensed or qualified to practice geoscience if

the person is not licensed under this chapter or the person's

firm or corporation does not employ a licensed geoscientist as

required under this chapter; or

(10) violating this chapter, a rule adopted under this chapter,

including the code of professional conduct, or a comparable

provision of the laws or rules regulating the practice of

geoscience in another state or country.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.403. DISCIPLINARY ACTIONS. (a) The board may take

the following disciplinary actions:

(1) refuse to issue or renew a license;

(2) permanently revoke a license;

(3) suspend a license for a specified time, not to exceed three

years, to take effect immediately notwithstanding an appeal if

the board determines that the license holder's continued practice

constitutes an imminent danger to the public health, safety, or

welfare;

(4) issue a public or private reprimand to an applicant, a

license holder, or an individual, firm, or corporation practicing

geoscience under this chapter;

(5) impose limitations, conditions, or restrictions on the

practice of an applicant, a license holder, or an individual,

firm, or corporation practicing geoscience under this chapter;

(6) require that a license holder participate in a peer review

program under rules adopted by the board;

(7) require that a license holder obtain remedial education and

training prescribed by the board;

(8) impose probation on a license holder requiring regular

reporting to the board;

(9) require restitution, in whole or in part, of compensation or

fees earned by a license holder, individual, firm, or corporation

practicing geoscience under this chapter;

(10) impose an appropriate administrative penalty as provided by

Subchapter J for a violation of this chapter or a rule adopted

under this chapter on a license holder or a person who is not

licensed and is not exempt from licensure under this chapter; or

(11) issue a cease and desist order.

(b) The board may not impose a sanction for a ground described

by Section 1002.402(8) that exceeds in severity or duration the

sanction on which the board's action is based.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.404. RIGHT TO HEARING. A person is entitled to a

hearing before the board may suspend or revoke the person's

license.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.405. REINSTATEMENT. (a) On application, the board

may reinstate a license to engage in the public practice of

geoscience to a person whose license has been revoked if a

majority of the entire board votes in favor of the reinstatement.

(b) As a condition for reinstatement, the board may:

(1) review the applicant's qualifications and experience;

(2) require continuing professional education;

(3) conduct a reexamination on a periodic or other basis; or

(4) require other evidence of the competence of the applicant.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

SUBCHAPTER J. ADMINISTRATIVE PENALTY

Sec. 1002.451. IMPOSITION OF PENALTY. The board may impose an

administrative penalty against a person licensed under this

chapter or any other person who violates this chapter or a rule

adopted or order issued under this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.452. AMOUNT OF PENALTY. (a) The board may include in

the amount of the administrative penalty the actual costs of

investigating and prosecuting the violation.

(b) The amount of the penalty may not exceed $100 for each

violation. Each day a violation continues or occurs is a separate

violation for purposes of imposing a penalty.

(c) The amount of the penalty shall be based on:

(1) the seriousness of the violation, including:

(A) the nature, circumstances, extent, and gravity of any

prohibited acts; and

(B) the hazard or potential hazard created to the health,

safety, or economic welfare of the public;

(2) the economic harm to property or the environment caused by

the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts or resistance to efforts to correct the violation;

and

(6) any other matter that justice may require.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.453. ADMINISTRATIVE PROCEDURE. (a) The board shall

adopt rules of procedure for the imposition of an administrative

penalty.

(b) Rules adopted under this section must conform to the

requirements of Chapter 2001, Government Code.

(c) A proceeding to impose the penalty is considered to be a

contested case under Chapter 2001, Government Code.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.454. OPTIONS FOLLOWING FINAL ORDER: PAY OR APPEAL.

(a) Not later than the 30th day after the date the board's order

becomes final, the person shall:

(1) pay the administrative penalty;

(2) pay the penalty and file a petition for judicial review

contesting the occurrence of the violation, the amount of the

penalty, or both; or

(3) without paying the penalty, file a petition for judicial

review contesting the occurrence of the violation, the amount of

the penalty, or both.

(b) Within the 30-day period, a person who acts under Subsection

(a)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving to the court a supersedeas bond approved by the court

for the amount of the penalty that is effective until judicial

review of the board's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the executive director by

certified mail.

(c) On receipt of a copy of an affidavit under Subsection

(b)(2), the executive director may file with the court, not later

than the fifth day after the date the copy is received, a contest

to the affidavit. The court shall hold a hearing on the facts

alleged in the affidavit as soon as practicable and shall stay

the enforcement of the penalty on finding that the alleged facts

are true. The person who files the affidavit has the burden of

proving that the person is financially unable to pay the penalty

and to give a supersedeas bond.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.455. COLLECTION OF PENALTY. If the person does not

pay the administrative penalty and the enforcement of the penalty

is not stayed, the executive director may refer the matter to the

attorney general for collection of the penalty.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.456. JUDICIAL REVIEW. The order of the board is

subject to judicial review.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

Sec. 1002.457. REMITTANCE OF PENALTY AND INTEREST. (a) If the

court sustains the occurrence of the violation, the court may

uphold or reduce the amount of the administrative penalty and

order the person to pay the full or reduced penalty. If the court

does not sustain the occurrence of the violation, the court shall

order that a penalty is not owed.

(b) If after judicial review the administrative penalty is

reduced or not imposed by the court, the court shall, after the

judgment becomes final:

(1) order that the appropriate amount, plus accrued interest, be

remitted to the person if the person paid the penalty; or

(2) order the release of the bond if the penalty is not imposed

or order the release of the bond after the person pays the

penalty if the person posted a supersedeas bond.

(c) Interest accrues under Subsection (b)(1) at the rate charged

on loans to depository institutions by the New York Federal

Reserve Bank. The interest shall be paid for the period beginning

on the date the penalty is paid and ending on the date the

penalty is remitted.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.

SUBCHAPTER K. OTHER ENFORCEMENT PROVISIONS

Sec. 1002.501. INJUNCTION. The board may seek an injunction

against a violation of this chapter or a rule adopted under this

chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.004(a), eff.

Sept. 1, 2003.



CHAPTER 1051. TEXAS BOARD OF ARCHITECTURAL EXAMINERS; GENERAL PROVISIONS AFFECTING ARCHITECTS, LANDSCAPE ARCHITECTS, AND INTERIOR DESIGNERS; PROVISIONS AFFECTING ONLY ARCHITECTS

OCCUPATIONS CODE

TITLE 6. REGULATION OF ENGINEERING, ARCHITECTURE, LAND SURVEYING,

AND RELATED PRACTICES

SUBTITLE B. REGULATION OF ARCHITECTURE AND RELATED PRACTICES

CHAPTER 1051. TEXAS BOARD OF ARCHITECTURAL EXAMINERS; GENERAL

PROVISIONS AFFECTING ARCHITECTS, LANDSCAPE ARCHITECTS, AND

INTERIOR DESIGNERS; PROVISIONS AFFECTING ONLY ARCHITECTS

ARTICLE 1. GENERAL PROVISIONS; BOARD OF ARCHITECTURAL EXAMINERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1051.001. DEFINITIONS. In this subtitle:

(1) "Architect" means a person registered under this chapter to

engage in the practice of architecture.

(2) "Board" means the Texas Board of Architectural Examiners.

(3) "Interior design" means the:

(A) identification, research, or development of a creative

solution to a problem relating to the function or quality of an

interior environment;

(B) performance of a service relating to an interior space,

including programming, design analysis, space planning of

non-load-bearing interior construction, and application of

aesthetic principles, by using specialized knowledge of interior

construction, building codes, equipment, materials, or

furnishings; or

(C) preparation of an interior design plan, specification, or

related document about the design of a non-load-bearing interior

space.

(4) "Interior designer" means a person registered under this

subtitle to practice interior design.

(5) "Landscape architect" means a person registered under this

subtitle to practice landscape architecture.

(6) "Landscape architecture":

(A) means the art and science of landscape analysis, landscape

planning, and landscape design;

(B) includes the performance of professional services such as

consultation, investigation, research, the preparation of general

development and detailed site design plans, the preparation of

studies, the preparation of specifications, and responsible

supervision related to the development of landscape areas for:

(i) the planning, preservation, enhancement, and arrangement of

land forms, natural systems, features, and plantings, including

ground and water forms;

(ii) the planning and design of vegetation, circulation, walks,

and other landscape features to fulfill aesthetic and functional

requirements;

(iii) the formulation of graphic and written criteria to govern

the planning and design of landscape construction development

programs, including:

(a) the preparation, review, and analysis of master and site

plans for landscape use and development;

(b) the analysis of environmental and physical considerations

related to land use;

(c) the preparation of drawings, construction documents, and

specifications; and

(d) construction observation;

(iv) design coordination and review of technical submissions,

plans, and construction documents prepared by persons working

under the direction of the landscape architect;

(v) the preparation of feasibility studies, statements of

probable construction costs, and reports and site selection for

landscape development and preservation;

(vi) the integration, site analysis, and determination of the

location of buildings, structures, and circulation and

environmental systems;

(vii) the analysis and design of:

(a) site landscape grading and drainage;

(b) systems for landscape erosion and sediment control; and

(c) pedestrian walkway systems;

(viii) the planning and placement of uninhabitable landscape

structures, plants, landscape lighting, and hard surface areas;

(ix) the collaboration of landscape architects with other

professionals in the design of roads, bridges, and structures

regarding the functional, environmental, and aesthetic

requirements of the areas in which they are to be placed; and

(x) field observation of landscape site construction,

revegetation, and maintenance; and

(C) does not include:

(i) traffic, roadway, or pavement engineering;

(ii) the design of utilities;

(iii) the engineering or study of hydrologic management of

stormwater systems or floodplains;

(iv) the making of final plats; or

(v) a service or function within the practice of architecture,

engineering, or public surveying as defined by this chapter or

Chapter 1001 or 1071.

(7) "Practice of architecture" means a service or creative work

applying the art and science of developing design concepts,

planning for functional relationships and intended uses, and

establishing the form, appearance, aesthetics, and construction

details for the construction, enlargement, or alteration of a

building or environs intended for human use or occupancy, the

proper application of which requires education, training, and

experience in those matters. The term includes:

(A) establishing and documenting the form, aesthetics,

materials, and construction technology for a building, group of

buildings, or environs intended to be constructed or altered;

(B) preparing, or supervising and controlling the preparation

of, the architectural plans and specifications that include all

integrated building systems and construction details, unless

otherwise permitted under Section 1051.606(a)(4);

(C) observing the construction, modification, or alteration of

work to evaluate conformance with architectural plans and

specifications described in Paragraph (B) for any building, group

of buildings, or environs requiring an architect;

(D) programming for construction projects, including

identification of economic, legal, and natural constraints and

determination of the scope and spatial relationship of functional

elements;

(E) recommending and overseeing appropriate construction project

delivery systems;

(F) consulting, investigating, and analyzing the design, form,

aesthetics, materials, and construction technology used for the

construction, enlargement, or alteration of a building or

environs and providing expert opinion and testimony as necessary;

(G) research to expand the knowledge base of the profession of

architecture, including publishing or presenting findings in

professional forums; and

(H) teaching, administering, and developing pedagogical theory

in academic settings offering architectural education.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 1.04, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

208, Sec. 1, eff. September 1, 2005.

Sec. 1051.0015. PURPOSE OF REGISTRATION REQUIREMENT. The

purpose of Section 1051.701(a) is to:

(1) safeguard life, health, property, and the public welfare;

and

(2) protect the public against the irresponsible practice of

architecture.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.051, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1360, Sec. 1, eff. September 1, 2007.

Sec. 1051.002. EFFECT ON MUNICIPALITY. This subtitle does not:

(1) preempt a municipal ordinance; or

(2) restrict or expand the authority of a municipality.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 1.04, eff.

Sept. 1, 2003.

Sec. 1051.003. APPLICATION OF SUNSET ACT. The Texas Board of

Architectural Examiners is subject to Chapter 325, Government

Code (Texas Sunset Act). Unless continued in existence as

provided by that chapter, the board is abolished and this

subtitle expires September 1, 2015.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003; Renumbered from Occupations Code Sec. 1051.004 and amended

by Acts 2003, 78th, ch. 331, Sec. 1.04, eff. Sept. 1, 2003.

SUBCHAPTER B. TEXAS BOARD OF ARCHITECTURAL EXAMINERS

Sec. 1051.101. BOARD MEMBERSHIP. (a) The Texas Board of

Architectural Examiners consists of nine members appointed by the

governor with the advice and consent of the senate as follows:

(1) four architect members registered under this chapter;

(2) one interior designer member registered under Chapter 1053;

(3) one landscape architect member registered under Chapter

1052; and

(4) three members who represent the public, at least one of whom

is a person with a physical disability.

(b) Not more than one board member may be:

(1) a stockholder or owner of an interest in a school or college

that teaches architecture, interior design, or landscape

architecture; or

(2) a full-time member of the faculty or administration of the

architecture, interior design, or landscape architecture

department of a school or college whose position is the primary

employment of the board member.

(c) Except as provided by Subsection (a)(4), appointments to the

board shall be made without regard to the race, color,

disability, sex, religion, age, or national origin of the

appointee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 1.06, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1360, Sec. 2, eff. September 1, 2007.

Sec. 1051.102. ELIGIBILITY OF PUBLIC MEMBERS. A person is not

eligible for appointment as a public member of the board if the

person or the person's spouse:

(1) is registered, certified, or licensed by an occupational

regulatory agency in the field of architecture, interior design,

or landscape architecture;

(2) is employed by or participates in the management of a

business entity or other organization regulated by the board or

receiving funds from the board;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by the board or receiving funds from the board; or

(4) uses or receives a substantial amount of tangible goods,

services, or funds from the board, other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1051.103. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a cooperative and

voluntarily joined statewide association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) A person may not be a member of the board and may not be a

board employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.), and its subsequent amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of architecture, interior

design, or landscape architecture; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of

architecture, interior design, or landscape architecture.

(c) A person may not be a member of the board or act as the

general counsel to the board if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 1.07, eff.

Sept. 1, 2003.

Sec. 1051.104. TERMS; VACANCY. (a) Board members serve

staggered six-year terms. The terms of three members expire on

January 31 of each odd-numbered year.

(b) If a vacancy occurs during a member's term, the governor

shall appoint a replacement to fill the unexpired term.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1051.105. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that a member:

(1) does not have at the time of taking office the

qualifications required by Section 1051.101;

(2) does not maintain during service on the board the

qualifications required by Section 1051.101;

(3) is ineligible for membership under Section 1051.102 or

1051.103;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the board of the potential ground. The

presiding officer shall then notify the governor and the attorney

general that a potential ground for removal exists. If the

potential ground for removal involves the presiding officer, the

executive director shall notify the next highest ranking officer

of the board, who shall then notify the governor and the attorney

general that a potential ground for removal exists.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 1.08, eff.

Sept. 1, 2003.

Sec. 1051.106. PER DIEM; REIMBURSEMENT. (a) A board member is

entitled to receive a per diem for each day that the member

engages in board business.

(b) A board member is entitled to receive reimbursement for

travel expenses, including food, lodging, and transportation

expenses.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1051.107. OFFICERS. (a) The governor shall designate one

board member as presiding officer to serve in that capacity at

the pleasure of the governor.

(b) The board annually shall elect from its members an assistant

presiding officer.

(c) The board shall appoint a secretary-treasurer of the board

to serve at the pleasure of the board.

(d) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(41).

(e) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(41).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 285, Sec. 31(41), eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1360, Sec. 3, eff. September 1, 2007.

Sec. 1051.108. MEETINGS. (a) The board shall hold at least two

regular meetings each year at a time and place determined by the

board to:

(1) transact its business; and

(2) examine each applicant for registration under this chapter.

(b) Special meetings of the board must be called by the

presiding officer or, if the presiding officer is absent from the

state or is unable to act, by the assistant presiding officer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1051.109. OFFICE LOCATION. The board shall maintain an

office in Austin.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1051.110. BOARD MEMBER ACTIVITIES. Membership on the board

does not prohibit a member from performing any work or providing

any service on a state, county, municipal, or other public

building or work for a fee or other direct compensation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1051.111. FILING OF OATH. Before assuming the duties of

office, each board member shall file with the secretary of state

a copy of the constitutional oath of office taken by the member.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1051.112. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the board may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the board until the person completes a training program that

complies with this section.

(b) The training program must provide the person with

information regarding:

(1) this subtitle;

(2) the programs operated by the board;

(3) the role and functions of the board;

(4) the rules of the board, with an emphasis on the rules that

relate to disciplinary and investigatory authority;

(5) the current budget for the board;

(6) the results of the most recent formal audit of the board;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Acts 2003, 78th Leg., ch. 331, Sec. 1.09, eff. Sept. 1, 2003.

SUBCHAPTER C. EXECUTIVE DIRECTOR AND PERSONNEL

Sec. 1051.151. EXECUTIVE DIRECTOR; DUTIES REGARDING MONEY. (a)

The board may employ an executive director to conduct the affairs

of the board under the board's direction. The executive director

shall receive a salary in an amount determined by the board.

(b) The executive director shall receive and account for any

money derived, including any fee collected, under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1051.152. PERSONNEL. The board shall employ clerical and

other assistants as necessary to properly perform the board's

work.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1051.153. DIVISION OF RESPONSIBILITIES. The board shall

develop and implement policies that clearly separate the

policymaking responsibilities of the board and the management

responsibilities of the executive director and the staff of the

board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 1.11, eff.

Sept. 1, 2003.

Sec. 1051.154. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The executive director or the executive director's

designee shall provide to members of the board and to agency

employees, as often as necessary, information regarding the

requirements for office or employment under this chapter,

including information regarding a person's responsibilities under

applicable laws relating to standards of conduct for state

officers or employees.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 1.11, eff.

Sept. 1, 2003.

Sec. 1051.155. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS.

(a) The executive director or the executive director's designee

shall develop an intra-agency career ladder program. The program

must require intra-agency postings of all nonentry level

positions concurrently with any public posting.

(b) The executive director or the executive director's designee

shall develop a system of annual performance evaluations. All

merit pay for board employees must be based on the system

established under this subsection.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1051.156. EQUAL EMPLOYMENT OPPORTUNITY POLICY; REPORT. (a)

The executive director or the executive director's designee

shall prepare and maintain a written policy statement that

implements a program of equal employment opportunity to ensure

that all personnel decisions are made without regard to race,

color, disability, sex, religion, age, or national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the board to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

board's personnel is in accordance with federal and state law and

a description of reasonable methods to achieve compliance with

federal and state law.

(c) The policy statement must:

(1) be updated annually;

(2) be reviewed by the Commission on Human Rights for compliance

with Subsection (b)(1); and

(3) be filed with the governor's office.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 1.11, eff.

Sept. 1, 2003.

SUBCHAPTER D. BOARD POWERS AND DUTIES

Sec. 1051.201. SCOPE OF ADMINISTRATIVE AUTHORITY. The powers

granted and duties delegated to the board under this chapter are

in addition to the powers granted and duties delegated to the

board under Chapters 1052 and 1053.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1051.202. GENERAL RULEMAKING AUTHORITY. The board shall

adopt reasonable rules and bylaws and prescribe forms as

necessary to administer or enforce this subtitle, including rules

regulating the practices of architecture, landscape architecture,

and interior design.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 1.14, eff.

Sept. 1, 2003.

Sec. 1051.203. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The board may not adopt rules restricting

advertising or competitive bidding by a certificate holder except

to prohibit false, misleading, or deceptive practices.

(b) In its rules to prohibit false, misleading, or deceptive

practices, the board may not include a rule that:

(1) restricts the use of any advertising medium;

(2) restricts the use of a certificate holder's personal

appearance or voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

certificate holder; or

(4) restricts the certificate holder's advertisement under a

trade name.

(c) The board shall adopt rules to prevent a person regulated by

the board from submitting a competitive bid to, or soliciting a

competitive bid on behalf of, a governmental entity that is

prohibited by Subchapter A, Chapter 2254, Government Code, from

making a selection or awarding a contract on the basis of

competitive bids.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 1.15, eff.

Sept. 1, 2003.

Sec. 1051.204. SUBPOENA. (a) The board may request and, if

necessary, compel by subpoena:

(1) the attendance of witnesses for examination under oath; and

(2) the production for inspection or copying of records,

documents, and other evidence relevant to the investigation of an

alleged violation of this subtitle.

(b) The board, acting through the attorney general, may bring an

action to enforce a subpoena issued under Subsection (a) against

a person who fails to comply with the subpoena.

(c) Venue for an action brought under Subsection (b) is in a

district court in:

(1) Travis County; or

(2) any county in which the board may conduct a hearing.

(d) The court shall order compliance with the subpoena if the

court finds that good cause exists to issue the subpoena.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003; Renumbered from Occupations Code Sec. 1051.207 and amended

by Acts 2003, 78th Leg., ch. 331, Sec. 1.16, 1.17, eff. Sept. 1,

2003.

Sec. 1051.205. PUBLIC RECORDS. (a) The secretary-treasurer of

the board shall keep records of all board proceedings and all

money received or spent by the board.

(b) The records must include a record of:

(1) each issuance or renewal of a certificate of registration;

and

(2) each refusal to issue or renew a certificate of

registration.

(c) The records shall be open to public inspection at all

reasonable times.

(d) The board shall maintain records or an official roster

showing:

(1) the name and, if known, the address of each person

registered under this subtitle; and

(2) the date and registration number of each certificate of

registration issued under this subtitle.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003; Renumbered from Occupations Code, Sec. 1051.208 and amended

by Acts 2003, 78th Leg., ch. 331, Sec. 1.18, 1.19, eff. Sept. 1,

2003.

Sec. 1051.206. BOARD SEAL. (a) The board shall adopt a seal

and shall use the seal on official documents.

(b) The design of the seal must include a five-pointed star with

a circular border and the words "Texas Board of Architectural

Examiners" within the border.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003; Renumbered from Occupations Code Sec. 1051.209 by Acts

2003, 78th Leg., ch. 331, Sec. 1.20, eff. Sept. 1, 2003.

Sec. 1051.207. RULES ON CONSEQUENCES OF CRIMINAL CONVICTION.

The board shall adopt rules as necessary to comply with Chapter

53.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 1.21, eff. Sept. 1,

2003.

Sec. 1051.208. STANDARDS OF CONDUCT. The board by rule shall

establish standards of conduct for persons regulated under this

subtitle.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 1.21, eff. Sept. 1,

2003.

Sec. 1051.209. ATTORNEY GENERAL AS LEGAL ADVISOR. The attorney

general shall act as legal advisor to the board and shall provide

legal assistance to enforce this subtitle. This section does not

relieve a local prosecuting attorney of any duty under the law.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 1.21, eff. Sept. 1,

2003.

Sec. 1051.210. TECHNOLOGY POLICY. The board shall develop and

implement a policy that requires the executive director and board

employees to research and propose appropriate technological

solutions to improve the board's ability to perform its

functions. The technological solutions must:

(1) ensure that the public is able to easily find information

about the board through the Internet;

(2) ensure that persons who want to use the board's services are

able to:

(A) interact with the board through the Internet; and

(B) access any service that can be provided effectively through

the Internet; and

(3) be cost-effective and be developed through the board's

planning process.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 1.21, eff. Sept. 1,

2003.

Sec. 1051.211. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION. (a) The board shall develop and implement a policy

to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of board rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the board's jurisdiction.

(b) The board's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The board shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the board.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 1.21, eff. Sept. 1,

2003.

Sec. 1051.212. JOINT ADVISORY COMMITTEE ON THE PRACTICES OF

ENGINEERING ARCHITECTURE, AND LANDSCAPE ARCHITECTURE. (a) The

Joint Advisory Committee on the Practices of Engineering,

Architecture, and Landscape Architecture is an advisory committee

to the board and to the Texas Board of Professional Engineers.

The advisory committee consists of:

(1) three members of the board and one practicing accredited

architect appointed by the board; and

(2) three members of the Texas Board of Professional Engineers

and one practicing accredited architectural engineer appointed by

that board.

(b) Members of the advisory committee serve staggered six-year

terms, with the terms of one or two members appointed by the

board and one or two members appointed by the Texas Board of

Professional Engineers expiring each odd-numbered year.

(c) The advisory committee shall meet at least twice a year.

(d) The advisory committee shall work to resolve issues that

result from the overlap between activities that constitute the

practices of engineering and architecture and those that

constitute the practices of engineering and landscape

architecture. The advisory committee shall assist each agency in

protecting the public rather than advancing the interests of

either agency or the profession it regulates.

(e) The advisory committee shall issue advisory opinions to the

board and to the Texas Board of Professional Engineers on matters

relating to the practice of engineering and the practice of

architecture or landscape architecture, including:

(1) opinions on whether certain activities constitute the

practice of engineering or the practice of architecture or

landscape architecture;

(2) specific disciplinary proceedings initiated by either

agency; and

(3) the need for persons working on particular projects to be

registered by the board or licensed by the Texas Board of

Professional Engineers.

(f) If the advisory committee issues an advisory opinion to the

board or the Texas Board of Professional Engineers on a matter,

that agency shall notify the committee of the final action taken

with regard to the matter. The advisory committee shall consider

the action taken by the agency on the matter in any advisory

opinion subsequently issued by the committee on a related matter.

(g) The board and the Texas Board of Professional Engineers

shall enter into a memorandum of understanding regarding the

advisory committee that includes the composition and purpose of

the committee.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 1.21, eff. Sept. 1,

2003.

ARTICLE 2. GENERAL PROVISIONS APPLYING TO ARCHITECTS, LANDSCAPE

ARCHITECTS, AND INTERIOR DESIGNERS

SUBCHAPTER E. PUBLIC INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 1051.251. PUBLIC INTEREST INFORMATION; DISPLAY OF

CERTIFICATE. (a) The board shall prepare information of public

interest describing the functions of the board and the procedures

by which complaints are filed with and resolved by the board. The

information must include information for prospective applicants

regarding the qualifications and requirements for registration

under this subtitle.

(b) The board shall make the information available to the public

and appropriate state agencies.

(c) In each written contract in which a person registered under

this subtitle agrees to practice the person's profession in this

state, the person shall include the name, mailing address, and

telephone number of the board and a statement that the board has

jurisdiction over a person registered under this subtitle.

(d) A person registered under this subtitle shall prominently

display the person's certificate of registration in the person's

place of business.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 2.04, 2.05,

eff. Sept. 1, 2003.

Sec. 1051.252. COMPLAINTS. (a) The board by rule shall

establish a comprehensive procedure for receiving and

adjudicating complaints from consumers and service recipients.

The rules must address each phase of the complaint process,

including complaint intake, preliminary evaluation,

investigation, adjudication, sanctions, and public disclosure.

(b) The board shall establish methods by which consumers and

service recipients are notified of the name, mailing address, and

telephone number of the board for the purpose of directing

complaints to the board. The board may provide for that notice:

(1) on each registration form, application, or written contract

for services of a person regulated under this subtitle;

(2) on a sign prominently displayed in the place of business of

each person regulated under this subtitle; or

(3) in a bill for service provided by a person regulated under

this subtitle.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 2.06, eff.

Sept. 1, 2003.

Sec. 1051.253. COMPLAINT INFORMATION. (a) The board shall

maintain a file on each complaint filed with the board that the

board has authority to resolve. The file must include:

(1) the name of the person who filed the complaint unless the

complaint is filed anonymously;

(2) the date the complaint is received by the board;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

board closed the file without taking action other than to

investigate the complaint.

(b) The board shall provide to the person filing the complaint

and to each person who is a subject of the complaint a copy of

the board's policies and procedures relating to complaint

investigation and resolution.

(c) The board, at least quarterly until final disposition of the

complaint, shall notify the person filing the complaint and each

person who is a subject of the complaint of the status of the

investigation unless the notice would jeopardize an

investigation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 2.06, eff.

Sept. 1, 2003.

Sec. 1051.254. PUBLIC PARTICIPATION. (a) The board shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the board and to speak on

any issue under the jurisdiction of the board.

(b) The board shall prepare and maintain a written plan that

describes how a person who does not speak English or who has a

physical, mental, or developmental disability may be provided

access to the board's programs.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 2.07, eff.

Sept. 1, 2003.

SUBCHAPTER F. GENERAL REGISTRATION REQUIREMENTS

Sec. 1051.301. ADMINISTRATION OF EXAMINATION TO DISABLED

APPLICANTS. The board by rule shall ensure that an examination

under this subtitle is administered to applicants with

disabilities in compliance with the Americans with Disabilities

Act of 1990 (42 U.S.C. Section 12101 et seq.) and its subsequent

amendments.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 2.08, eff. Sept. 1,

2003.

Sec. 1051.302. EXAMINATION FEE. Notwithstanding Section

2113.203, Government Code, the board may delegate the collection

of any examination fee prescribed by the board to the person who

conducts the examination.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 2.08, eff. Sept. 1,

2003.

Sec. 1051.303. REFUND POLICY. The board by rule shall adopt a

comprehensive refund policy for applicants who are not able to

take an examination under this subtitle after paying the

examination fee. The comprehensive refund policy must include:

(1) a list of the circumstances under which the board will

refund the examination fee to an applicant who does not take the

examination;

(2) the required documentation to support a refund request;

(3) the deadline for applying for a refund; and

(4) the amount of the examination fee the board may retain to

cover administrative costs.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 2.08, eff. Sept. 1,

2003.

Sec. 1051.304. EXAMINATION RESULTS. (a) Not later than the

30th day after the date a person takes an examination under this

subtitle, the board shall notify the person of the results of the

examination.

(b) If an examination is graded or reviewed by a testing

service:

(1) the board shall notify the person of the results of the

examination not later than the 14th day after the date the board

receives the results from the testing service; and

(2) if notice of the examination results will be delayed for

longer than 90 days after the examination date, the board shall

notify the person of the reason for the delay before the 90th

day.

(c) The board may require a testing service to notify a person

of the results of the person's examination.

(d) If requested in writing by a person who fails an examination

administered under this subtitle, the board shall provide the

person with an analysis of the person's performance on the

examination.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 2.08, eff. Sept. 1,

2003.

Sec. 1051.305. RECIPROCITY. (a) The board may waive any

prerequisite to obtaining a certificate of registration under

this subtitle for an applicant who holds a license or certificate

of registration issued by another jurisdiction:

(1) that has licensing or registration requirements

substantially equivalent to those of this state; or

(2) with which this state has a reciprocity agreement.

(b) The board may make an agreement, subject to the approval of

the governor, with another state to allow for licensing by

reciprocity.

(c) An applicant under this section must:

(1) apply in the same manner and form as any other applicant

under this subtitle, except that the application must be

accompanied by a fee in an amount set by the board as reasonable

and necessary to cover the cost of processing and investigating

the application and issuing the certificate of registration; and

(2) provide the board with documents and other evidence that

substantiates the applicant's qualifications.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 2.08, eff. Sept. 1,

2003.

Sec. 1051.306. FIRM REGISTRATION. The board by rule may require

a firm, partnership, corporation, or association that engages in

the practice of architecture, landscape architecture, or interior

design to register with the board under this subtitle.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 2.08, eff. Sept. 1,

2003.

Sec. 1051.307. ROSTER OF APPLICANTS. The board shall maintain a

roster of all persons who apply for a certificate of registration

under this subtitle. The roster must include the following

information about each applicant:

(1) the applicant's name, address, and age;

(2) the date the applicant filed the application;

(3) the applicant's place of business;

(4) the applicant's educational and other qualifications;

(5) whether the applicant took the examination;

(6) whether the board issued a certificate of registration to

the applicant or rejected the application;

(7) the date of the board's action on the application; and

(8) any other information the board considers necessary.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 2.08, eff. Sept. 1,

2003.

SUBCHAPTER G. RENEWAL OF CERTIFICATE OF REGISTRATION

Sec. 1051.351. ANNUAL RENEWAL REQUIRED. (a) A person who is

otherwise eligible to renew a certificate of registration under

this subtitle may renew an unexpired certificate by paying the

required renewal fee to the board before the expiration date of

the certificate. A person whose certificate of registration has

expired may not engage in activities that require registration

until the certificate of registration has been renewed.

(b) The board by rule may adopt a system under which

certificates of registration expire on various dates during the

year.

(c) For the year in which the certificate of registration

expiration date is changed, the board shall prorate renewal fees

on a monthly basis so that each certificate holder pays only that

portion of the registration fee that is allocable to the number

of months during which the certificate is valid. On renewal of

the certificate of registration on the new expiration date, the

total registration renewal fee is payable.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 2.10, eff.

Sept. 1, 2003.

Sec. 1051.352. NOTICE OF EXPIRATION. Not later than the 30th

day before the date a person's certificate of registration is

scheduled to expire, the board shall send written notice of the

impending expiration to the person at the person's last known

address according to the records of the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 2.10, eff.

Sept. 1, 2003.

Sec. 1051.353. PROCEDURE FOR RENEWAL. (a) A person may renew

an unexpired certificate of registration by submitting proof

satisfactory to the board of compliance with the board's

continuing education requirement.

(b) A person whose certificate of registration has been expired

for 90 days or less may renew the certificate by paying to the

board a renewal fee that is equal to 1-1/2 times the normally

required renewal fee.

(c) A person whose certificate of registration has been expired

for more than 90 days but less than two years may renew the

certificate by paying to the board a renewal fee equal to two

times the normally required renewal fee.

(d) A person whose certificate of registration has been expired

for two years or more may not renew the certificate. The person

may obtain a new certificate of registration by complying with

the requirements and procedures, including the examination

requirements, for obtaining an original certificate.

(e) A person who was registered in this state, moved to another

state, and is currently licensed or registered and has been in

practice in the other state for the two years preceding the date

of the application may obtain a new certificate of registration

without reexamination. The person must pay to the board a fee

that is equal to two times the normally required renewal fee for

the certificate of registration.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 2.10, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1360, Sec. 4, eff. September 1, 2007.

Sec. 1051.354. FEE EXEMPTION FOR MILITARY PERSONNEL. (a) A

person required to register under this subtitle who is on active

duty as a member of the United States military is exempt from the

payment of any fee during the person's term of service if the

person:

(1) is in good standing as an architect, landscape architect, or

interior designer in this state; or

(2) was in good standing as an architect, landscape architect,

or interior designer in this state at the time the person entered

into military service.

(b) A person who is exempt from payment of a fee under

Subsection (a):

(1) is exempt for the remainder of the fiscal year during which

the person's active duty status expires; and

(2) is entitled to have the person's name continued on the list

of architects, landscape architects, or interior designers.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 2.10, eff.

Sept. 1, 2003.

Sec. 1051.355. INACTIVE STATUS. (a) The board by rule shall

establish a procedure by which a person who is registered under

this subtitle may place the person's certificate of registration

on inactive status. The person must apply for inactive status, on

a form prescribed by the board, before the person's certificate

of registration expires.

(b) A person whose certificate of registration is on inactive

status must pay an annual renewal fee on a date and in a manner

prescribed by board rule. The board shall prescribe the renewal

fee under this subsection in an amount equal to the sum of:

(1) the amount determined by the board as reasonable and

necessary to cover the costs of administering this section; and

(2) except as provided by Subsection (e), the additional amount

required under Section 1051.651(b)(1)(B) for the examination fee

scholarship program.

(c) A person whose certificate of registration is on inactive

status may not perform any activity regulated under this

subtitle.

(d) The board shall remove the person's certificate of

registration from inactive status if the person:

(1) requests in writing that the board remove the person's

certificate of registration from inactive status;

(2) pays an administrative fee; and

(3) complies with education or other requirements established by

board rule.

(e) The additional amount of the renewal fee described by

Subsection (b)(2) does not apply to a person registered under

Chapter 1052 or 1053.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 2.11, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.054(a),

eff. Sept. 1, 2003.

Sec. 1051.356. CONTINUING EDUCATION. (a) The board shall

recognize, prepare, or administer continuing education programs

for its certificate holders. A certificate holder must

participate in the programs to the extent required by the board

to keep the person's certificate of registration.

(b) The continuing education programs:

(1) must include courses relating to sustainable or

energy-efficient design standards; and

(2) may include courses relating to:

(A) health, safety, or welfare; or

(B) barrier-free design.

(b-1) As part of a certificate holder's continuing education

requirements for each annual registration period, the board by

rule shall require the certificate holder to complete at least

one hour of continuing education relating to sustainable or

energy-efficient design standards.

(c) The board may recognize the continuing education programs

of:

(1) a nationally acknowledged organization involved in

providing, recording, or approving postgraduate education; and

(2) any other sponsoring organization or individual whose

presentation is approved by the board as qualifying in design or

construction health, safety, or welfare.

(d) A person is exempt from the continuing education

requirements of this section if the person is, as of September 1,

1999, engaged in teaching the subject matter for which the person

is registered under this subtitle as a full-time faculty member

or other permanent employee of an institution of higher

education, as defined by Section 61.003, Education Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 2.12, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

376, Sec. 1, eff. September 1, 2007.

Sec. 1051.357. EMERITUS STATUS. (a) The board by rule shall

establish a procedure by which an architect may place the

architect's certificate of registration on emeritus status. The

architect must apply for emeritus status, on a form prescribed by

the board, before the architect's certificate of registration

expires.

(b) An architect is eligible for emeritus status if the

architect:

(1) has been an architect for 20 years or more; and

(2) is 65 years of age or older.

(c) An architect whose certificate of registration is on

emeritus status:

(1) may engage in the practice of architecture as defined by

Sections 1051.001(7)(D), (E), (F), (G), and (H);

(2) may prepare plans and specifications described by Sections

1051.606(a)(3) and (4);

(3) may use the title "Emeritus Architect" or "Architect

Emeritus";

(4) must pay a renewal fee on a date and in a manner prescribed

by board rule; and

(5) is exempt from continuing education requirements under this

chapter.

(d) The board shall change an architect's certificate of

registration from emeritus status to active status if the

architect:

(1) requests in writing that the board remove the architect's

certificate of registration from emeritus status;

(2) pays an administrative fee; and

(3) complies with education or other requirements established by

board rule.

(e) The renewal fee charged under Subsection (c) may not exceed

an amount reasonable and necessary to recover the costs to

administer this section.

Added by Acts 2003, 78th Leg., ch. 1064, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1360, Sec. 5, eff. September 1, 2007.

SUBCHAPTER H. GENERAL DISCIPLINARY PROCEDURES

Sec. 1051.401. RIGHT TO HEARING; APPEAL. (a) If the board

proposes to suspend, revoke, or refuse to renew a person's

certificate of registration, the person is entitled to a hearing.

The hearing shall be held by an administrative law judge of the

State Office of Administrative Hearings.

(b) The board shall prescribe procedures by which a decision to

suspend or revoke or a refusal to renew a certificate of

registration is made by or is appealable to the board.

(c) A hearing under this section is a contested case subject to

Chapter 2001, Government Code, and must be conducted under rules

enacted by the State Office of Administrative Hearings under

Chapter 2003, Government Code.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 2.13, eff. Sept. 1,

2003.

Sec. 1051.402. PUBLICATION OF DISCIPLINARY ORDERS AND SANCTIONS.

The board by rule shall provide for the publication of all

disciplinary orders and sanctions imposed by the board under this

subtitle. A certificate holder may not negotiate with the board

to keep the board from publishing the settlement of a

disciplinary action.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 2.13, eff. Sept. 1,

2003.

Sec. 1051.403. REINSTATEMENT. The board may issue or reinstate

a certificate of registration under this section to an applicant

who:

(1) pays all fees and costs incurred by the board as a result of

any proceeding that led to the denial, revocation, or suspension;

and

(2) presents evidence to support the issuance or reinstatement

of the certificate.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 2.13, eff. Sept. 1,

2003.

SUBCHAPTER I. ADMINISTRATIVE PENALTY

Sec. 1051.451. IMPOSITION OF ADMINISTRATIVE PENALTY. The board

may impose an administrative penalty on a person who engages in

conduct for which the person is subject to disciplinary action

under this subtitle, regardless of whether the person holds a

certificate of registration issued under this subtitle.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 2.15, eff.

Sept. 1, 2003.

Sec. 1051.452. AMOUNT OF ADMINISTRATIVE PENALTY. (a) The

amount of an administrative penalty may not exceed $5,000.

(b) In determining the amount of a penalty, the board shall

consider:

(1) the seriousness of the conduct that is the ground for

imposing the penalty, including:

(A) the nature, circumstances, extent, and gravity of any

relevant act or omission; and

(B) the hazard or potential hazard created to the health or

safety of the public;

(2) the economic damage to property caused by the conduct;

(3) the history of previous grounds for imposing a penalty on

the person who engaged in the conduct;

(4) the amount necessary to deter future conduct that is a

ground for imposing a penalty;

(5) efforts to correct the conduct that is a ground for imposing

a penalty; and

(6) any other matter that justice may require.

(c) The board by rule shall adopt an administrative penalty

schedule for violations of this subtitle or board rules to ensure

that the amounts of penalties imposed are appropriate to the

violation. The board must provide the administrative penalty

schedule to the public on request.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 2.16, eff.

Sept. 1, 2003.

Sec. 1051.453. REPORT AND NOTICE OF VIOLATION AND ADMINISTRATIVE

PENALTY. (a) If, after investigating the facts surrounding an

alleged ground for imposing an administrative penalty, the

executive director determines that a ground exists for imposing

an administrative penalty, the executive director may issue a

report stating:

(1) the facts on which the determination is based; and

(2) the executive director's recommendation on the imposition of

an administrative penalty, including a recommendation on the

amount of the penalty.

(b) The executive director shall base the recommended amount of

the penalty on the seriousness of the ground for imposing the

penalty after considering the factors listed in Section 1051.452.

(c) Not later than the 14th day after the date the report is

issued, the executive director shall give written notice of the

report to the person on whom the penalty may be imposed. The

notice must:

(1) include a brief summary of the charges;

(2) state the amount of the recommended penalty; and

(3) inform the person of the person's right to a hearing on the

occurrence of a ground for imposing the penalty, the amount of

the penalty, or both.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1051.454. ADMINISTRATIVE PENALTY TO BE PAID OR HEARING

REQUESTED. (a) Not later than the 20th day after the date the

person receives notice under Section 1051.453(c), the person may:

(1) accept the executive director's determination, including the

recommended administrative penalty; or

(2) request a hearing on the determination.

(b) If the person accepts the executive director's

determination, the board by order shall approve the determination

and impose the recommended penalty.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1051.455. HEARING. (a) If the person requests a hearing

or fails to respond timely to notice under Section 1051.453(c),

the board shall set a hearing and give notice of the hearing to

the person.

(b) A proceeding under this section relating to an architect, a

landscape architect, or an interior designer is subject to

Chapter 2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1360, Sec. 6, eff. September 1, 2007.

Sec. 1051.456. NOTICE OF BOARD ORDER. The executive director

shall give notice of the board's order to the person on whom the

penalty is imposed. The notice must include:

(1) the findings of fact and conclusions of law, separately

stated;

(2) the amount of the administrative penalty ordered, if any;

(3) a statement of the right of the person on whom the penalty

is imposed to judicial review of the board's order; and

(4) other information required by law.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1051.457. OPTIONS FOLLOWING BOARD ORDER: PAY OR APPEAL.

(a) If the person on whom an administrative penalty is imposed

holds a certificate of registration issued by the board, the

board's order becomes final as provided by Section 2001.144,

Government Code. If the person does not hold a certificate of

registration issued by the board, the board's order becomes final

on the 20th day after the date the order is issued.

(b) Not later than the 30th day after the date the board's order

becomes final, the person shall:

(1) pay the administrative penalty in full; or

(2) file a petition for judicial review contesting the

occurrence of the ground for imposing a penalty, the amount of

the penalty, or both.

(c) Within the period prescribed by Subsection (b), a person who

acts under Subsection (b)(2) shall:

(1) pay the penalty to the board for placement in an escrow

account;

(2) post with the board a supersedeas bond that is in a form

approved by the board for the amount of the penalty and that is

effective until judicial review of the board's order is final; or

(3) file with the board an affidavit of the person stating that

the person is financially unable to pay the penalty and is

financially unable to post the bond.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1360, Sec. 7, eff. September 1, 2007.

Sec. 1051.458. COLLECTION OF ADMINISTRATIVE PENALTY. If the

person on whom an administrative penalty is imposed does not meet

the requirements of Section 1051.457, the board may refer the

matter to the attorney general for enforcement.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1051.459. JUDICIAL REVIEW. Judicial review of the order of

the board imposing an administrative penalty is under the

substantial evidence rule and is instituted by filing a petition

with a district court in Travis County, as provided by Subchapter

G, Chapter 2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1051.460. REMITTANCE OF ADMINISTRATIVE PENALTY AND

INTEREST. (a) If, after judicial review, the administrative

penalty is reduced or not imposed by the court, the board shall:

(1) remit the appropriate amount plus accrued interest to the

person on whom the penalty is imposed, if the person paid the

penalty; or

(2) execute a release of the bond, if the person posted a

supersedeas bond.

(b) The interest remitted under Subsection (a)(1) is at the rate

charged on loans to depository institutions by the New York

Federal Reserve Bank. The interest shall be paid for the period

beginning on the date the penalty is paid and ending on the date

the penalty is remitted.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

SUBCHAPTER J. OTHER PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 1051.501. GENERAL ENFORCEMENT AUTHORITY. (a) A violation

of this subtitle shall be reported to the board.

(b) The board shall ensure that enforcement action is taken

against a person who violates this subtitle.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 2.18, eff.

Sept. 1, 2003.

Sec. 1051.502. INJUNCTIVE RELIEF. (a) The board may bring an

action in its name to enjoin or restrain a person from violating

this subtitle, a rule adopted under this subtitle, or another

state statute or rule relating to the professions regulated under

this subtitle.

(b) An action under this section must be brought in:

(1) the county in which the defendant resides; or

(2) the county in which the violation occurred or is threatened

to occur.

(c) In an action brought under this section, the board may be

represented by the attorney general, the district attorney or the

county attorney, and by other counsel as necessary.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 2.19, eff.

Sept. 1, 2003.

Sec. 1051.503. CUMULATIVE EFFECT OF PROVISIONS. An action or

penalty authorized by this subtitle is in addition to any other

action or penalty provided by law.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003; Renumbered from Occupations Code Sec. 1051.504 and amended

by Acts 2003, 78th Leg., ch. 331, Sec. 2.20, eff. Sept. 1, 2003.

Sec. 1051.504. CEASE AND DESIST ORDER. (a) If it appears to

the board that a person who is not registered under this subtitle

is violating or has violated this subtitle, a rule adopted under

this subtitle, or another state statute or rule relating to the

practice of architecture, landscape architecture, or interior

design, the board after providing to the person notice and the

opportunity for a hearing may issue a cease and desist order

prohibiting the conduct described in the notice.

(b) If the person does not request a hearing before the 22nd day

after the date of receiving notice under Subsection (a), the

board may:

(1) issue a cease and desist order; and

(2) refer the violation to the attorney general for further

action.

(c) If the person requests a hearing before the 22nd day after

the date of receiving notice under Subsection (a), the board

shall hold the hearing not later than the 30th day after the date

the board receives the request for the hearing.

(d) A hearing under this section is subject to Chapter 2001,

Government Code.

(e) The board shall adopt rules necessary to implement this

section.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 2.21, eff. Sept. 1,

2003.

Sec. 1051.505. RESTITUTION. (a) The board may order a person

registered under this subtitle to pay restitution to a consumer

instead of or in addition to assessing an administrative penalty

under this chapter.

(b) The amount of restitution ordered by the board may not

exceed the amount the consumer paid the person for a service

regulated under this subtitle. The board may not include an

estimation of other damages or harm in a restitution order.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 2.21, eff. Sept. 1,

2003.

ARTICLE 3. PROVISIONS APPLYING ONLY TO ARCHITECTS

SUBCHAPTER K. GENERAL PROVISIONS: ARCHITECTS

Sec. 1051.551. ENFORCEMENT BY CERTAIN PUBLIC OFFICIALS. (a) A

public official of this state or of a political subdivision of

this state who is responsible for enforcing laws that affect the

practice of architecture may accept an architectural plan,

specification, or other related document only if the plan,

specification, or document is prepared by an architect or by a

person acting under the supervision of an architect, as evidenced

by the architect's seal.

(b) Subsection (a) does not apply to a plan, specification, or

document that is subject to an exemption from this chapter.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 3.03, eff. Sept. 1,

2003.

SUBCHAPTER L. EXEMPTIONS

Sec. 1051.601. ACTIVITIES OF LICENSED ENGINEER. (a) This

chapter and any rule adopted under this chapter do not limit the

right of an engineer licensed under Chapter 1001 to perform an

act, service, or work within the scope of the practice of

engineering as defined by that chapter.

(b) This chapter does not prohibit an engineer licensed under

Chapter 1001 from:

(1) planning and supervising work on:

(A) a construction project primarily intended for engineering

use, including a railroad, hydroelectric work, or industrial

plant; or

(B) a structure incidental to a construction project described

by Paragraph (A); or

(2) planning, designing, or supervising the mechanical,

electrical, or structural features of a building.

(c) This chapter does not prohibit an engineer who has an

architectural engineering degree from a public or private college

or university from using the title "architectural engineer."

(V.A.C.S. Art. 249a, Secs. 10(b) (part), (g), (j); 16(c).)

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003; Renumbered from Occupations Code Sec. 1051.051 by Acts

2003, 78th Leg., ch. 331, Sec. 3.05, eff. Sept. 1, 2003.

Sec. 1051.602. ACTIVITIES OF ARCHITECT OR ENGINEER EMPLOYEE.

This chapter does not limit a drafter, clerk of the works,

superintendent, or other employee of an architect or engineer

from acting under the architect's or engineer's instructions,

control, or supervision.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003; Renumbered from Occupations Code Sec. 1051.052, by Acts

2003, 78th Leg., ch. 331, Sec. 3.06, eff. Sept. 1, 2003.

Sec. 1051.603. LANDSCAPE ARCHITECTURE. This article does not:

(1) limit the practice of landscape architecture; or

(2) prohibit the use of the title "Landscape Architect" by a

qualified person.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003; Renumbered from Occupations Code Sec. 1051.053 and amended

by Acts 2003, 78th Leg., ch. 331, Sec. 3.07, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 15.007(d), eff. September 1, 2005.

Sec. 1051.604. INTERIOR DESIGN. This article does not:

(1) limit the practice of interior design; or

(2) prohibit the use of the title "Interior Designer" by a

qualified person.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003; Renumbered from Occupations Code Sec. 1051.054 and amended

by Acts 2003, 78th Leg., ch. 331, Sec. 3.08, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 15.007(e), eff. September 1, 2005.

Sec. 1051.605. EMPLOYEE OF CERTAIN UTILITIES OR AFFILIATES. (a)

This chapter does not limit the activities of a regular

full-time employee of a privately owned public utility or

cooperative utility or of the utility's affiliate who performs

services exclusively for the utility or the affiliate.

(b) This chapter does not limit the use of a job title or

personnel classification by an employee described by Subsection

(a) if the employee does not use:

(1) the title or classification in connection with an offer to

the public to perform architectural services; and

(2) a name, title, or other word that tends to convey the

impression that a person not registered as an architect under

this chapter is offering to the public to perform architectural

services.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003; Renumbered from Occupations Code Sec. 1051.055 and amended

by Acts 2003, 78th Leg., ch. 331, Sec. 3.09, 3.10, eff. Sept. 1,

2003.

Sec. 1051.606. ACTIVITIES OF CERTAIN PERSONS NOT REPRESENTED TO

BE ARCHITECTS. (a) This chapter does not apply to a person who

does not represent that the person is an architect or

architectural designer, or use another business or professional

title that uses a form of the word "architect," and who:

(1) engages in or is employed in the practice of architecture

solely as an officer or employee of the United States;

(2) is a legally qualified architect residing in another state

or country who:

(A) does not open or maintain an office in this state; and

(B) complies with the requirements of Subsection (b);

(3) prepares architectural plans and specifications for or

observes or supervises the alteration of a building, unless the

alteration involves a substantial structural or exitway change to

the building; or

(4) prepares the architectural plans and specifications for or

observes or supervises the construction, enlargement, or

alteration of a privately owned building that is:

(A) a building used primarily for:

(i) farm, ranch, or agricultural purposes; or

(ii) storage of raw agricultural commodities;

(B) a single-family or dual-family dwelling or a building or

appurtenance associated with the dwelling;

(C) a multifamily dwelling not exceeding a height of two stories

and not exceeding 16 units per building;

(D) a commercial building that does not exceed a height of two

stories or a square footage of 20,000 square feet; or

(E) a warehouse that has limited public access.

(b) A person described by Subsection (a)(2) who agrees to

perform or represents that the person is able to perform a

professional service involved in the practice of architecture may

perform an architectural service in this state only if, in

performing the service, the person:

(1) employs an architect who is a resident of this state as a

consultant; or

(2) acts as a consultant of an architect in this state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003; Renumbered from Occupations Code Sec. 1051.056 and amended

by Acts 2003, 78th Leg., ch. 331, Sec. 3.11, 3.12, eff. Sept. 1,

2003.

SUBCHAPTER M. BOARD POWERS AND DUTIES: ARCHITECTS

Sec. 1051.651. FEES. (a) The board may set a fee for a board

action involving an administrative expense in an amount that is

reasonable and necessary to cover the cost of administering this

chapter, unless the amount of the fee is set by this chapter or

by the General Appropriations Act.

(b) The board shall set the required renewal fee for:

(1) a resident of this state in an amount that is equal to the

sum of:

(A) the amount determined by the board as reasonable and

necessary to cover administrative costs; and

(B) an amount determined annually by the board as reasonable and

necessary for the administration of the examination fee

scholarship program under Section 1051.653; and

(2) nonresidents in an amount determined by the board.

(c) The board may accept payment of a fee by electronic means.

The board may charge a fee to process the payment made by

electronic means. The board shall set the processing fee in an

amount that is reasonably related to the expense incurred by the

board in processing the payment made by electronic means, not to

exceed five percent of the amount of the fee for which the

payment is made.

(d) A fee set by the board under this section may not be used

for the purpose of earning additional revenue for the board.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 3.13, eff. Sept. 1,

2003.

Sec. 1051.652. FEE INCREASE. (a) The fee for the issuance of a

certificate to an applicant possessing a license or certificate

to practice architecture in another state and the fee for the

renewal of a certificate under this chapter are increased by

$200.

(b) Of each fee increase collected, $50 shall be deposited in

the foundation school fund and $150 shall be deposited in the

general revenue fund.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 3.13, eff. Sept. 1,

2003.

Sec. 1051.653. EXAMINATION FEE SCHOLARSHIPS. (a) The board

shall administer scholarships to applicants for examination under

this article in a manner the board determines best serves the

public purpose of:

(1) promoting the professional needs of the state;

(2) increasing the number of highly trained and educated

architects available to serve the residents of the state;

(3) improving the state's business environment and encouraging

economic development; and

(4) identifying, recognizing, and supporting outstanding

applicants who plan to pursue careers in architecture.

(b) In determining what best serves the public purpose of the

scholarships as described by Subsection (a), the board shall

consider at least the financial need of each person who applies

for a scholarship under this section.

(c) The amount of the scholarship is the lesser of:

(1) $500; or

(2) the amount of the required examination fee.

(d) Scholarships under this section are funded by the amount

added to each renewal fee under Section 1051.651(b). The board

may not use more than 15 percent of the amount appropriated to

the board for scholarships under this section to pay the costs of

administering the scholarships.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 3.13, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 15.007(f), eff. September 1, 2005.

Sec. 1051.654. DESIGN AND APPROVAL OF ARCHITECT'S SEAL. (a)

The board shall prescribe and approve the seal to be used by an

architect.

(b) The design of the seal must be the same as the design used

by the board, except that the words "Registered Architect, State

of Texas" must be used instead of "Texas Board of Architectural

Examiners."

Added by Acts 2003, 78th Leg., ch. 331, Sec. 3.13, eff. Sept. 1,

2003.

SUBCHAPTER N. REGISTRATION OF ARCHITECTS

Sec. 1051.701. REGISTRATION REQUIRED. (a) A person may not

engage in the practice of architecture, or offer or attempt to

engage in the practice of architecture, as defined in Section

1051.001(7)(A), (B), or (C) unless the person is registered as an

architect under this chapter.

(b) A firm, partnership, corporation, or association, including

a firm, partnership, corporation, or joint stock association

engaged in the practice of engineering under Section 1001.405,

may engage in the practice of architecture, represent to the

public that the entity is engaged in the practice of architecture

or is offering architectural services, or use the word

"architect" or "architecture" in any manner in its name only if

any practice of architecture or architectural service performed

on behalf of the entity is performed by or through a person

registered as an architect under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003; Renumbered from Occupations Code Sec. 1051.301 and amended

by Acts 2003, 78th Leg., ch. 331, Sec. 3.15, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

208, Sec. 3, eff. September 1, 2005.

Sec. 1051.702. USE OF ARCHITECT'S SEAL. (a) An architect shall

maintain a seal as approved by the board and shall stamp or

impress the seal on each drawing or specification issued from the

architect's office for use in this state.

(b) A person may not use or attempt to use an architect's seal,

a similar seal, or a replica of the seal, unless the use is by or

through an architect.

(c) An architect may not permit a person who is not an architect

to use the architect's seal without the architect's personal

supervision.

(d) A person may not present or attempt to use as the person's

own the seal of another person.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003; Renumbered from Occupations Code Sec. 1051.302 and amended

by Acts 2003, 78th Leg., ch. 331, Sec. 3.16, 3.17, eff. Sept. 1,

2003.

Sec. 1051.703. CERTAIN PLANS OR SPECIFICATIONS TO BE PREPARED

ONLY BY ARCHITECT. (a) An architectural plan or specification

for any of the following may be prepared only by an architect:

(1) a new building or modification of an existing building

intended for occupancy on a 24-hour basis by persons who are

receiving custodial care from the proprietor or operator of the

building, regardless of the number of stories or square footage

of the building;

(2) a new building having construction costs exceeding $100,000

that is to be:

(A) constructed and owned by a state agency, a political

subdivision of this state, or any other public entity in this

state; and

(B) used for education, assembly, or office occupancy; or

(3) an alteration or addition having construction costs

exceeding $50,000 that:

(A) is to be made to an existing building that:

(i) is owned by a state agency, a political subdivision of this

state, or any other public entity in this state; and

(ii) is or will be used for education, assembly, or office

occupancy; and

(B) requires the removal, relocation, or addition of a wall or

partition or the alteration or addition of an exit.

(b) This section does not prohibit an owner of a building from

choosing an architect or engineer as the prime design

professional for a building construction, alteration, or addition

project.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003; Renumbered from Occupations Code Sec. 1051.303 by Acts

2003, 78th Leg., ch. 331, Sec. 3.18, eff. Sept. 1, 2003.

Sec. 1051.704. EXAMINATION; ISSUANCE OF CERTIFICATE. The board

shall:

(1) examine each applicant for registration on any architectural

subject or procedure the board requires; and

(2) issue a certificate of registration to each applicant who

passes the examination.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003; Renumbered from Occupations Code Sec. 1051.304 by Acts

2003, 78th Leg., ch. 331, Sec. 3.19, eff. Sept. 1, 2003.

Sec. 1051.705. ELIGIBILITY AND APPLICATION FOR EXAMINATION. (a)

A person may apply for an examination under this chapter if the

person:

(1) is a graduate of a recognized university or college of

architecture approved by the board; and

(2) has satisfactory experience in architecture, in an office or

offices of one or more legally practicing architects, as

prescribed by board rule.

(b) The applicant must present to the board:

(1) a diploma showing that the applicant meets the education

requirement established by Subsection (a)(1); and

(2) evidence acceptable to the board that the applicant meets

the experience requirement established by Subsection (a)(2).

(c) The board shall set an examination fee in an amount

reasonable and necessary to cover the cost of the examination.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003; Renumbered from Occupations Code Sec. 1051.305 and amended

by Acts 2003, 78th Leg., ch. 331, Sec. 3.20, 3.21, eff. Sept. 1,

2003.

SUBCHAPTER O. DISCIPLINARY PROCEDURES FOR ARCHITECTS

Sec. 1051.751. DISCIPLINARY POWERS OF BOARD. (a) On a

determination that a ground for discipline exists under Section

1051.752, the board shall:

(1) revoke, suspend, or refuse to renew a certificate of

registration;

(2) reprimand a certificate holder; or

(3) impose an administrative penalty on a person under

Subchapter I.

(b) The board may place on probation a person whose certificate

of registration is suspended. If the suspension of a person's

certificate is probated, the board may require the person to:

(1) report regularly to the board on matters that are the basis

of the probation;

(2) limit practice to the areas prescribed by the board; or

(3) continue or review professional education until the person

attains a degree of skill satisfactory to the board in those

areas that are the basis of the probation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003; Renumbered from Occupations Code Sec. 1051.401 and amended

by Acts 2003, 78th Leg., ch. 331, Sec. 3.23, eff. Sept. 1, 2003.

Sec. 1051.752. GROUNDS FOR DISCIPLINARY ACTION. A person is

subject to disciplinary action under Section 1051.751 for:

(1) a violation of this subtitle or a board rule adopted under

this subtitle that applies to architects;

(2) a failure to provide or to timely provide to the Texas

Department of Licensing and Regulation any document designated by

Chapter 469, Government Code, as a document the person is

required to provide to the department;

(3) a cause for which the board may refuse to issue a

certificate of registration;

(4) gross incompetency in the practice of architecture;

(5) recklessness in the practice of architecture, including

recklessness in the construction or alteration of a building by

an architect designing, planning, or observing the construction

or alteration;

(6) dishonest practice in the practice of architecture by the

holder of a certificate of registration;

(7) giving false or forged evidence to the board or a board

member in obtaining or assisting another person to obtain a

certificate of registration;

(8) aiding or abetting a person not registered under this

subtitle in violating this subtitle; or

(9) using or attempting to use as the person's own the

certificate of registration of another person.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003; Renumbered from Occupations Code Sec. 1051.402 and amended

by Acts 2003, 78th Leg., ch. 331, Sec. 3.23, eff. Sept. 1, 2003.

Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.055(a), eff.

Sept. 1, 2003.

SUBCHAPTER P. OTHER PENALTIES AND ENFORCEMENT PROVISIONS:

ARCHITECTS

Sec. 1051.801. CRIMINAL PENALTY. (a) A person, whether acting

independently or on behalf of the person's firm, commits an

offense if, in violation of this chapter, the person:

(1) engages in the practice of architecture, or offers or

attempts to engage in the practice of architecture;

(2) prepares architectural plans or specifications for and

observes or supervises the construction, enlargement, or

alteration of a building for another person; or

(3) advertises or puts out a sign, card, or drawing designating

the person as an architect or architectural designer or uses

another business or professional title that uses a form of the

word "architect."

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $250 and not more than $1,000. Each day

of violation is a separate offense.

(c) In an action brought under this section, the board may be

represented by a district or county attorney or by other counsel

as necessary.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 3.24, eff. Sept. 1,

2003.



CHAPTER 1052. LANDSCAPE ARCHITECTS

OCCUPATIONS CODE

TITLE 6. REGULATION OF ENGINEERING, ARCHITECTURE, LAND SURVEYING,

AND RELATED PRACTICES

SUBTITLE B. REGULATION OF ARCHITECTURE AND RELATED PRACTICES

CHAPTER 1052. LANDSCAPE ARCHITECTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1052.003. PRACTICE OF LANDSCAPE ARCHITECTURE. (a) A

person may not engage in the practice of landscape architecture

unless the person holds a certificate of registration under this

chapter or the person:

(1) holds a license or permit issued by the Department of

Agriculture, if that license or permit authorizes the person to

engage in the business of selling nursery stock in this state;

(2) is a building designer;

(3) is a landscape contractor;

(4) is a landscape designer;

(5) is a golf course designer or planner involved in services

such as consultation, investigation, reconnaissance, research,

design, preparation of drawings and specifications, and

supervision, if the dominant purpose of the service is golf

course design or planning;

(6) makes a plan, drawing, or specification for personal use, if

the plan, drawing, or specification is for property that is owned

by that person;

(7) makes a plan, drawing, or specification for a single-family

residence;

(8) makes a plan, drawing, or specification for a multifamily

residential project that is not an assisted living facility as

defined by Section 247.002, Health and Safety Code;

(9) makes a plan, drawing, or specification for residential

housing owned and operated by an institution of higher education

as defined by Section 61.003, Education Code;

(10) is engaged in the location, arrangement, and design of any

tangible objects and features that are incidental and necessary

to landscape development, preservation, and aesthetic and

functional enhancement, if that engagement is for:

(A) the design of structures or facilities with separate and

self-contained purposes that are ordinarily included in the

practice of engineering or architecture; or

(B) the making of land surveys for official approval or

recording;

(11) is licensed in this state to practice:

(A) architecture;

(B) engineering; or

(C) land surveying;

(12) is primarily engaged in the business of park and recreation

planning and involved in services such as consultation,

investigation, reconnaissance, research, design, preparation of

drawings and specifications, and supervision, if the dominant

purpose of those services is park and recreation design and

planning;

(13) is primarily engaged in maintaining an existing landscape;

(14) makes a plan, drawing, or specification for property

primarily used for farm, ranch, agriculture, wildlife management,

or habitat restoration purposes; or

(15) is a volunteer acting under the direction of a governmental

entity for a public purpose.

(b) A person described by Subsection (a) may not use the term

"landscape architect," "landscape architectural," or "landscape

architecture," or any similar term, to describe the person or the

services the person provides unless the person holds a

certificate of registration under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.057(b),

eff. Sept. 1, 2003.

Sec. 1052.004. ACTIVITIES OF LANDSCAPE ARCHITECT EMPLOYEE. This

chapter does not limit the ability of an employee of a landscape

architect to act under the landscape architect's instructions,

control, or supervision.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 4.01, eff. Sept. 1,

2003.

Sec. 1052.005. ACTIVITIES OF CERTAIN PERSONS NOT REPRESENTED TO

BE LANDSCAPE ARCHITECTS. (a) This chapter does not apply to a

person:

(1) who does not represent that the person is a landscape

architect or use a business or professional title that uses a

form of the phrase "landscape architect"; and

(2) who is a landscape architect licensed or registered in

another state or country who:

(A) does not open or maintain a business in this state; and

(B) complies with the requirements of Subsection (b).

(b) A person described by Subsection (a) who agrees to perform

or represents that the person is able to perform a professional

service involved in the practice of landscape architecture may

perform a landscape architectural service in this state only if,

in performing the service, the person:

(1) employs a landscape architect registered under this chapter

as a consultant; or

(2) acts as a consultant of a landscape architect registered in

this state.

Added by Acts 2003, 78th Leg., ch. 331, Sec. 4.01, eff. Sept. 1,

2003.

SUBCHAPTER B. BOARD POWERS AND DUTIES

Sec. 1052.054. FEES. (a) The board may set a fee for a board

action involving an administrative expense in an amount that is

reasonable and necessary to cover the cost of administering this

chapter, unless the amount of the fee is set by the General

Appropriations Act.

(b) The board shall set the fee for renewal of a certificate of

registration in an amount that is reasonable and necessary to

defray administrative costs.

(c) The board may accept payment of a fee by electronic means.

The board may charge a fee to process the payment made by

electronic means. The board shall set the processing fee in an

amount that is reasonably related to the expense incurred by the

board in processing the payment made by electronic means, not to

exceed five percent of the amount of the fee for which the

payment is made.

(d) A fee set by the board under this section may not be used

for the purpose of earning additional revenue for the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 4.02, eff.

Sept. 1, 2003.

Sec. 1052.0541. FEE INCREASE. (a) The fee for the issuance of

a certificate of registration under this chapter and the fee for

the renewal of a certificate of registration under this chapter

is increased by $200.

(b) Of each fee increase collected, $50 shall be deposited in

the foundation school fund and $150 shall be deposited in the

general revenue fund.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 14(a), eff. Sept. 1,

2003.

Sec. 1052.056. DESIGN AND APPROVAL OF LANDSCAPE ARCHITECT'S

SEAL. (a) The board shall prescribe and approve the seal to be

used by a landscape architect.

(b) The design of the seal must be the same as the design used

by the board, except that the words "Registered Landscape

Architect, State of Texas" must be used instead of "Texas Board

of Architectural Examiners." (V.A.C.S. Art. 249c, Sec. 8D(b).)

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 4.03, 4.04,

eff. Sept. 1, 2003.

SUBCHAPTER D. REGISTRATION REQUIREMENTS

Sec. 1052.151. REGISTRATION REQUIRED; EXCEPTIONS. (a) A person

may not engage in the practice of landscape architecture unless

the person:

(1) holds a certificate of registration under this chapter; or

(2) is authorized under Section 1052.003 to engage in the

practice of landscape architecture without holding a certificate

of registration.

(b) Except as provided by Subsections (c) and (d), a person may

not represent the person to be a landscape architect or use the

term "landscape architect," "landscape architectural," or

"landscape architecture" or any similar term to describe the

person's services unless the person holds a certificate of

registration under this chapter.

(c) A business entity may engage in the practice of landscape

architecture without holding a certificate of registration under

this chapter if:

(1) the entity is authorized under Section 1052.003 to engage in

the practice of landscape architecture without holding a

certificate of registration; or

(2) any landscape architecture performed on behalf of the entity

is performed by or under the supervision and control of a person

who:

(A) holds a certificate of registration under this chapter; and

(B) is a regular, full-time employee of the entity.

(d) A business entity may use the term "landscape architect,"

"landscape architectural," or "landscape architecture" or any

similar term to describe the entity or the services provided by

the entity without holding a certificate of registration under

this chapter if any practice of landscape architecture performed

on behalf of the entity is performed by or under the supervision

and control of a person who:

(1) holds a certificate of registration under this chapter; and

(2) is a regular, full-time employee of the entity.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.057(c),

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1360, Sec. 8, eff. September 1, 2007.

Sec. 1052.1515. ACCEPTANCE OF ASSIGNMENTS. A landscape

architect may not accept an assignment to engage in the practice

of landscape architecture unless:

(1) the landscape architect is qualified by education,

examination, or experience to adequately and competently perform

the assignment; or

(2) if the landscape architect is not qualified to perform part

of the assignment, that part of the assignment is to be performed

by persons who are qualified.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.057(d), eff.

Sept. 1, 2003.

Sec. 1052.152. USE OF LANDSCAPE ARCHITECT'S SEAL. (a) A

landscape architect shall maintain a seal as described by Section

1052.056 and shall stamp or impress the seal on each drawing or

specification issued from the landscape architect's office for

use in this state.

(b) A person may not use or attempt to use a landscape

architect's seal, a similar seal, or a replica of the seal unless

the use is by or through a landscape architect.

(c) A landscape architect may not permit a person who is not a

landscape architect to use the landscape architect's seal without

the landscape architect's personal supervision.

(d) A person may not present or attempt to use as the person's

own the seal of another person.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1052.153. EXAMINATION. (a) A person must pass an

examination prescribed by the board to receive a certificate of

registration as a landscape architect.

(b) The board shall prescribe the scope of the examination and

the methods of procedure with special reference to the

applicant's ability that will ensure the safety of the public

welfare and property rights. The board by rule may adopt the

examination of the Council of Landscape Architectural

Registration Boards or the examination of a nationally recognized

testing organization whose examination is determined by the board

to be at least as stringent as the council's examination.

(c) The board shall approve the examination.

(d) The board at least annually shall administer the examination

or enter into a contract with a nationally recognized testing

organization to administer the examination. The board, in the

manner provided by board rule, shall provide reasonable public

notice of the dates on and locations at which each portion of the

examination will be administered.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1360, Sec. 9, eff. September 1, 2007.

Sec. 1052.154. ELIGIBILITY FOR EXAMINATION; APPLICATION. (a) A

person may apply for examination under this chapter if the

person:

(1) is a graduate of a landscape architecture educational

program recognized and approved by the board; and

(2) has satisfactory experience in landscape architecture as

required by board rule.

(b) The application must be accompanied by a fee set by the

board in an amount that is reasonable and necessary to defray

administrative costs.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1052.155. EMERITUS STATUS; LANDSCAPE ARCHITECTS. (a) The

board by rule shall establish a procedure by which a landscape

architect may place the landscape architect's certificate of

registration on emeritus status. The landscape architect must

apply for emeritus status, on a form prescribed by the board,

before the landscape architect's certificate of registration

expires.

(b) A landscape architect is eligible for emeritus status if the

landscape architect:

(1) has been a landscape architect for 20 years or more; and

(2) is 65 years of age or older.

(c) A landscape architect whose certificate of registration is

on emeritus status:

(1) may engage in the practice of landscape architecture to the

extent that a person who does not hold a certificate of

registration as a landscape architect may under Section

1052.003(a);

(2) may use the title "Emeritus Landscape Architect" or

"Landscape Architect Emeritus";

(3) must pay a renewal fee on a date and in a manner prescribed

by board rule; and

(4) is exempt from continuing education requirements under this

chapter.

(d) The board shall change a landscape architect's certificate

of registration from emeritus status to active status if the

landscape architect:

(1) requests in writing that the board change the landscape

architect's certificate of registration from emeritus status to

active status;

(2) pays an administrative fee; and

(3) complies with education or other requirements established by

board rule.

(e) The renewal fee charged under Subsection (c) may not exceed

an amount reasonable and necessary to recover the costs to

administer this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1360, Sec. 10, eff. September 1, 2007.

SUBCHAPTER F. DISCIPLINARY PROCEDURES

Sec. 1052.251. DISCIPLINARY POWERS OF BOARD. (a) On a

determination that a ground for discipline exists under Section

1052.252, the board shall:

(1) revoke, suspend, or refuse to renew a certificate of

registration;

(2) reprimand a certificate holder; or

(3) impose an administrative penalty on a person under

Subchapter I, Chapter 1051.

(b) The board may place on probation a person whose certificate

of registration is suspended. If the suspension is probated, the

board may require the person to:

(1) report regularly to the board on matters that are the basis

of the probation;

(2) limit practice to the areas prescribed by the board; or

(3) continue or review professional education until the person

attains a degree of skill satisfactory to the board in those

areas that are the basis of the probation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 4.05, eff.

Sept. 1, 2003.

Sec. 1052.252. GROUNDS FOR DISCIPLINARY ACTION. A person is

subject to disciplinary action under Section 1052.251 for:

(1) violating this subtitle or a board rule adopted under this

subtitle that applies to landscape architects;

(2) using fraud or deceit in obtaining a certificate of

registration;

(3) giving false or forged evidence to the board or a member of

the board in obtaining or assisting another person to obtain a

certificate of registration;

(4) using or attempting to use as the person's own the

certificate of registration of another person;

(5) holding the person out to the public as an engineer or using

the term "engineer," "engineered," "professional engineer," or

"P.E." or any other term tending to create the impression that

the person is authorized to practice engineering or another

profession unless the person is licensed under Chapter 1001 or

another licensing law of this state, as applicable;

(6) holding the person out to the public as a surveyor or using

the term "surveyor," "surveyed," or "registered professional land

surveyor" or any other term tending to create the impression that

the person is authorized to practice surveying or another

profession unless the person is licensed under Chapter 1071 or

another licensing law of this state, as applicable;

(7) committing an act of recklessness, gross incompetency, or

misconduct in the practice of landscape architecture;

(8) failing to provide or to timely provide to the Texas

Department of Licensing and Regulation any document designated by

Chapter 469, Government Code, as a document the person is

required to provide to the department;

(9) acting dishonestly in the practice of landscape

architecture; or

(10) aiding or abetting a person not registered under this

subtitle in violating this subtitle.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 4.05, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.060(a),

eff. Sept. 1, 2003.



CHAPTER 1053. INTERIOR DESIGNERS

OCCUPATIONS CODE

TITLE 6. REGULATION OF ENGINEERING, ARCHITECTURE, LAND SURVEYING,

AND RELATED PRACTICES

SUBTITLE B. REGULATION OF ARCHITECTURE AND RELATED PRACTICES

CHAPTER 1053. INTERIOR DESIGNERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1053.002. APPLICATION. (a) This chapter does not apply

to:

(1) a person who:

(A) does not use the title "interior designer" and does not use

the term "interior design" to describe a service the person

offers or performs; and

(B) is an interior designer licensed or registered in another

state or country who:

(i) does not open or maintain a business in this state; and

(ii) complies with the requirements of Subsection (b);

(2) a person who is registered to practice architecture in this

state; or

(3) a person who does not use a business or professional title

that uses the phrase "registered interior designer."

(b) A person described by Subsection (a)(1) who agrees to

perform or represents that the person is able to perform an

interior design service may perform an interior design service in

this state if, in performing the service, the person:

(1) employs an interior designer registered under this chapter

as a consultant; or

(2) acts as a consultant of an interior designer registered in

this state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 5.01, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

13, Sec. 1, eff. May 12, 2009.

Sec. 1053.003. LIMITATION ON INTERIOR DESIGNERS. Registration

under this chapter does not authorize an interior designer to:

(1) plan or design architectural interior construction;

(2) engineer a building system, including a structural,

electrical, plumbing, heating, ventilating, air-conditioning, or

mechanical system;

(3) engage in the practice of engineering as described in

Chapter 1001; or

(4) engage in the practice of architecture as described in

Chapter 1051.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. BOARD POWERS AND DUTIES

Sec. 1053.052. FEES. (a) The board shall set the following

fees, unless otherwise set in the General Appropriations Act, in

amounts that are reasonable and necessary to cover the costs of

administering this chapter:

(1) a registration application fee;

(2) an annual registration renewal fee;

(3) a reciprocal registration fee; and

(4) an examination fee.

(b) The board may set fees for the following services, unless

otherwise set in the General Appropriations Act, in amounts that

are reasonable and necessary to cover the costs of administering

this chapter:

(1) providing a duplicate certificate of registration;

(2) providing a roster of interior designers;

(3) reinstating a revoked or suspended certificate of

registration; and

(4) performing any other board action involving an

administrative expense.

(c) The board may accept payment of a fee by electronic means.

The board may charge a fee to process the payment made by

electronic means. The board shall set the processing fee in an

amount that is reasonably related to the expense incurred by the

board in processing the payment made by electronic means, not to

exceed five percent of the amount of the fee for which the

payment is made.

(d) A fee set by the board under this section may not be used

for the purpose of earning additional revenue for the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 5.02, eff.

Sept. 1, 2003.

Sec. 1053.0521. FEE INCREASE. (a) The fee for the issuance of

a certificate of registration under this chapter and the fee for

the renewal of a certificate of registration under this chapter

is increased by $200.

(b) Of each fee increase collected, $50 shall be deposited in

the foundation school fund and $150 shall be deposited in the

general revenue fund.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 14(b), eff. Sept. 1,

2003.

Sec. 1053.053. GIFTS AND GRANTS. (a) The board may accept a

gift or grant from any source to pay for any activity under this

chapter.

(b) A gift or grant must be accepted in an open meeting by a

majority of the board and reported in the minutes with the name

of the donor and purpose of the gift or grant.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1053.058. DESIGN AND APPROVAL OF INTERIOR DESIGNER'S SEAL.

(a) The board shall prescribe and approve the seal to be used by

an interior designer.

(b) The design of the seal must be the same as the design used

by the board, except that the words "Registered Interior

Designer, State of Texas" must be used instead of "Texas Board of

Architectural Examiners."

Added by Acts 2003, 78th Leg., ch. 331, Sec. 5.03, eff. Sept. 1,

2003.

SUBCHAPTER D. REGISTRATION REQUIREMENTS

Sec. 1053.151. REGISTRATION REQUIRED. A person other than an

interior designer may not represent that the person is a

"registered interior designer" by using that title or by using

words that imply that the person is a registered interior

designer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

13, Sec. 2, eff. May 12, 2009.

Sec. 1053.152. ELIGIBILITY REQUIREMENTS. (a) The board shall

establish the qualifications for the issuance or renewal of a

certificate of registration under this chapter.

(b) To be eligible for a certificate of registration, an

applicant must:

(1) meet the qualifications established by the board under

Subsection (a);

(2) pass the registration examination; and

(3) pay the required fees.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1053.153. APPLICATION FOR CERTIFICATE OF REGISTRATION.

Each application for a certificate of registration must:

(1) be on a form prescribed and furnished by the board; and

(2) include a:

(A) verified statement of the applicant's education; and

(B) detailed summary of the applicant's interior design work

experience.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1053.154. EXAMINATION REQUIRED. (a) An applicant for a

certificate of registration must pass the examination adopted by

the board.

(b) The examination must cover subjects established by and must

be graded according to board rules. The board by rule may adopt

the examination of the National Council for Interior Design

Qualification or a comparable examination.

(c) The board shall determine the time and place for each

examination. The examination shall be offered at least once a

year. The board shall give reasonable public notice of the

examination in the manner provided by board rule.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1053.155. APPLICATION FOR ADMISSION TO EXAMINATION. (a)

An applicant for a certificate of registration must apply to the

board, on a form prescribed by the board, for admission to the

registration examination.

(b) An application for admission to the registration examination

must be accompanied by evidence satisfactory to the board that

the applicant:

(1) has graduated from an interior design educational program

recognized and approved by the board; and

(2) has professional experience in the field of interior design.

(c) The board shall adopt rules establishing standards for:

(1) the recognition and approval of interior design educational

programs; and

(2) the amounts and types of professional experience necessary

for registration examination eligibility.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1053.156. EMERITUS STATUS; INTERIOR DESIGNERS. (a) The

board by rule shall establish a procedure by which an interior

designer may place the interior designer's certificate of

registration on emeritus status. The interior designer must

apply for emeritus status, on a form prescribed by the board,

before the interior designer's certificate of registration

expires.

(b) An interior designer is eligible for emeritus status if the

interior designer:

(1) has been an interior designer for 20 years or more; and

(2) is 65 years of age or older.

(c) An interior designer whose certificate of registration is on

emeritus status:

(1) may use the title "Emeritus Interior Designer" or "Interior

Designer Emeritus";

(2) must pay a renewal fee on a date and in a manner prescribed

by board rule; and

(3) is exempt from continuing education requirements under this

chapter.

(d) The board shall change an interior designer's certificate of

registration from emeritus status to active status if the

interior designer:

(1) requests in writing that the board change the interior

designer's certificate of registration from emeritus status to

active status;

(2) pays an administrative fee; and

(3) complies with education or other requirements established by

board rule.

(e) The renewal fee charged under Subsection (c) may not exceed

an amount reasonable and necessary to recover the costs to

administer this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1360, Sec. 11, eff. September 1, 2007.

Sec. 1053.158. REGISTRATION WITHOUT EXAMINATION. (a) A person

who applied for registration before September 1, 1994, is

eligible for registration without examination on the completion

of six years of practice as an interior designer if the person:

(1) was practicing interior design before September 1, 1991; and

(2) meets all other registration requirements of this chapter.

(b) For purposes of this section, a person is considered to have

practiced interior design if the person, independently or in the

course of regular employment, performed or offered to perform

interior design services or taught interior design at an

institution of higher education in an accredited degree program

in interior design recognized by the board. Any combination of

periods spent offering interior design services or teaching

totaling at least six years satisfies the requirement of this

section.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1053.159. ISSUANCE OF CERTIFICATE. The board shall issue a

certificate of registration to an applicant who presents

satisfactory evidence that the applicant complies with all

registration requirements under this chapter and under board

rules.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1053.160. USE OF INTERIOR DESIGNER'S SEAL. (a) An

interior designer shall maintain a seal described by Section

1053.058 and shall stamp or impress the seal on each drawing or

specification issued from the interior designer's office for use

in this state.

(b) A person may not use or attempt to use an interior

designer's seal, a similar seal, or a replica of the seal unless

the use is by or through an interior designer.

(c) An interior designer may not permit a person who is not an

interior designer to use the interior designer's seal without the

interior designer's personal supervision.

(d) A person may not present or attempt to use as the person's

own the seal of another person.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 5.04, eff.

Sept. 1, 2003.

SUBCHAPTER F. PROHIBITED PRACTICES AND DISCIPLINARY PROCEDURES

Sec. 1053.251. DISCIPLINARY POWERS OF BOARD. (a) On a

determination that a ground for disciplinary action exists under

Section 1053.252, the board shall:

(1) revoke, suspend, or refuse to renew a certification of

registration;

(2) reprimand a certificate holder; or

(3) impose an administrative penalty on a person under

Subchapter I, Chapter 1051.

(b) The board may place on probation a person whose certificate

of registration is suspended. If the suspension is probated, the

board may require the person to:

(1) report regularly to the board on matters that are the basis

of the probation;

(2) limit practice to the areas prescribed by the board; or

(3) continue or review professional education until the person

attains a degree of skill satisfactory to the board in those

areas that are the basis of the probation.

(c) On a determination that a ground for disciplinary action

exists under Section 1053.252, the board shall deny registration

of an applicant.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 5.05, eff.

Sept. 1, 2003.

Sec. 1053.252. GROUNDS FOR DISCIPLINARY ACTION. A person is

subject to disciplinary action under Section 1053.251 for:

(1) violating this subtitle or a board rule adopted under this

subtitle that applies to interior designers;

(2) being convicted of a felony or of a misdemeanor involving

moral turpitude;

(3) using fraud or deceit in obtaining or attempting to obtain a

certificate of registration;

(4) committing an act of recklessness, gross incompetency, or

misconduct in the practice of interior design;

(5) practicing in a manner detrimental to the public health,

safety, or welfare;

(6) advertising in a manner that tends to deceive or defraud the

public;

(7) aiding or abetting any person not registered under this

subtitle in violating this subtitle;

(8) failing to provide or to timely provide to the Texas

Department of Licensing and Regulation any document designated by

Chapter 469, Government Code, as a document the person is

required to provide to the department;

(9) giving false or forged evidence to the board or a member of

the board in obtaining or assisting another person to obtain a

certificate of registration;

(10) using or attempting to use as the person's own the

certificate of registration of another person; or

(11) acting dishonestly in the practice of interior design.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 331, Sec. 5.06, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.062(a),

eff. Sept. 1, 2003.

SUBCHAPTER H. PENALTIES

Sec. 1053.351. CRIMINAL PENALTY. (a) A person commits an

offense if the person knowingly violates Section 1053.151 or a

standard of conduct adopted under this chapter.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.



CHAPTER 1071. LAND SURVEYORS

OCCUPATIONS CODE

TITLE 6. REGULATION OF ENGINEERING, ARCHITECTURE, LAND SURVEYING,

AND RELATED PRACTICES

SUBTITLE C. REGULATION OF LAND SURVEYING AND RELATED PRACTICES

CHAPTER 1071. LAND SURVEYORS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1071.001. SHORT TITLE. This chapter may be cited as the

Professional Land Surveying Practices Act.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.002. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Professional Land

Surveying.

(2) "Commissioner" means the commissioner of the General Land

Office.

(3) "Delegated responsible charge" means the direct control of

professional surveying work performed under the supervision of a

registered professional land surveyor.

(4) "Land surveyor" means a registered professional land

surveyor or licensed state land surveyor.

(5) "Licensed state land surveyor" means a surveyor licensed by

the board to survey land in which the state or the permanent

school fund has an interest or perform other original surveys for

the purpose of filing field notes in the General Land Office.

(6) "Professional surveying" means the practice of land,

boundary, or property surveying or other similar professional

practices. The term includes:

(A) performing any service or work the adequate performance of

which involves applying special knowledge of the principles of

geodesy, mathematics, related applied and physical sciences, and

relevant laws to the measurement or location of sites, points,

lines, angles, elevations, natural features, and existing

man-made works in the air, on the earth's surface, within

underground workings, and on the beds of bodies of water to

determine areas and volumes for:

(i) locating real property boundaries;

(ii) platting and laying out land and subdivisions of land; or

(iii) preparing and perpetuating maps, record plats, field note

records, easements, and real property descriptions that represent

those surveys; and

(B) consulting, investigating, evaluating, analyzing, planning,

providing an expert surveying opinion or testimony, acquiring

survey data, preparing technical reports, and mapping to the

extent those acts are performed in connection with acts described

by this subdivision.

(7) "Registered professional land surveyor" means a person

registered by the board as a registered professional land

surveyor.

(8) "State land surveying" means the science or practice of land

measurement according to established and recognized methods

engaged in as a profession or service for the public for

compensation and consisting of the following activities conducted

when the resulting field notes or maps are to be filed with the

General Land Office:

(A) determining by survey the location or relocation of original

land grant boundaries and corners;

(B) calculating area and preparing field note descriptions of

surveyed and unsurveyed land or land in which the state or the

permanent school fund has an interest; and

(C) preparing maps showing the survey results.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

611, Sec. 1, eff. June 17, 2005.

Sec. 1071.003. APPLICATION OF SUNSET ACT. The Texas Board of

Professional Land Surveying is subject to Chapter 325, Government

Code (Texas Sunset Act). Unless continued in existence as

provided by that chapter, the board is abolished and this chapter

expires September 1, 2015.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 16, Sec. 1, eff. Sept.

1, 2003.

Sec. 1071.004. APPLICATION OF CHAPTER. This chapter does not

require the use of a registered professional land surveyor to

establish an easement or a construction estimate that does not

involve the monumentation, delineation, or preparation of a metes

and bounds description.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

SUBCHAPTER B. TEXAS BOARD OF PROFESSIONAL LAND SURVEYING

Sec. 1071.051. BOARD MEMBERSHIP. (a) The Texas Board of

Professional Land Surveying consists of nine members as follows:

(1) the commissioner;

(2) two licensed state land surveyor members actively engaged in

the practice of state land surveying for not less than the five

years preceding appointment;

(3) three registered professional land surveyor members actively

engaged in the practice of professional surveying in this state

for not less than the five years preceding appointment; and

(4) three members who represent the public.

(b) The members of the board other than the commissioner are

appointed by the governor with the advice and consent of the

senate. The governor shall appoint the licensed state land

surveyor board members on the recommendation of the commissioner.

(c) A board member must be a United States citizen.

(d) If the commissioner is absent, the commissioner's duties as

a board member shall be performed by:

(1) the chief clerk of the General Land Office appointed by the

commissioner to perform any of the commissioner's duties if the

commissioner is sick, is absent, dies, or resigns; or

(2) a licensed state land surveyor employee of the General Land

Office designated by the commissioner to serve as director of

surveying for the office.

(e) A registered professional land surveyor board member may not

be licensed as a licensed state land surveyor.

(f) For purposes of the experience required for appointment as a

registered professional land surveyor board member, the teaching

of surveying in a recognized school of engineering or surveying

may be regarded as the practice of professional land surveying.

(g) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1170, Sec. 23.01, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 16, Sec. 2, eff. Sept.

1, 2003.

Sec. 1071.052. ELIGIBILITY OF PUBLIC MEMBERS. A person is not

eligible for appointment as a public member of the board if the

person or the person's spouse:

(1) is registered, certified, or licensed by an occupational

regulatory agency in the field of surveying;

(2) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

funds from the board;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving funds from the board; or

(4) uses or receives a substantial amount of tangible goods,

services, or funds from the board, other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.053. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a cooperative and

voluntarily joined statewide association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) A person may not be a member of the board and may not be an

employee of the board employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) and its subsequent amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of surveying; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of

surveying.

(c) A person may not be a member of the board or act as the

general counsel to the board if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 16, Sec. 3, eff. Sept.

1, 2003.

Sec. 1071.054. TERMS; OATH; VACANCY. (a) Members of the board

appointed by the governor serve staggered six-year terms, with

the terms of approximately one-third of those members expiring on

January 31 of each odd-numbered year.

(b) A board member appointed by the governor may not serve more

than two consecutive terms.

(c) Before assuming the duties of office, each board member

shall file with the secretary of state a copy of the

constitutional oath of office taken by the member.

(d) A vacancy on the board is filled by appointment by the

governor in the manner provided by Section 1071.051 for the

unexpired term.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1170, Sec. 23.02, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 16, Sec. 4, eff. Sept.

1, 2003.

Sec. 1071.055. OFFICERS. (a) The governor shall designate one

board member as the board's presiding officer to serve in that

capacity at the pleasure of the governor.

(b) The board shall elect a member as assistant presiding

officer at the first board meeting held after February 10 of each

odd-numbered year.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.056. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that a member:

(1) does not have at the time of taking office the

qualifications required by Sections 1071.051 and 1071.052;

(2) does not maintain during service on the board the

qualifications required by Sections 1071.051 and 1071.052;

(3) is ineligible for membership under Section 1071.051,

1071.052, or 1071.053;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year without an excuse approved by majority vote of the

board.

(b) The validity of an action of the board is not affected by

the fact that the action is taken when a ground for removal of a

board member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the board of the potential ground. The

presiding officer shall then notify the governor and the attorney

general that a potential ground for removal exists. If the

potential ground for removal involves the presiding officer, the

executive director shall notify the next highest ranking officer

of the board, who shall then notify the governor and the attorney

general that a potential ground for removal exists.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 16, Sec. 5, eff. Sept.

1, 2003.

Sec. 1071.057. PER DIEM; REIMBURSEMENT. (a) Each board member

other than the commissioner is entitled to receive a per diem

allowance as set by the legislature for each day that the member

engages in official board duties, including time spent in

necessary travel.

(b) Each board member other than the commissioner is entitled to

reimbursement for all legitimate expenses incurred in performing

the member's duties.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.058. MEETINGS. (a) The board shall hold meetings at

least twice each year at times and places determined by the board

to transact business and examine approved applicants for:

(1) certification as a surveyor-in-training;

(2) registration as a registered professional land surveyor; or

(3) licensing as a licensed state land surveyor.

(b) The board shall hold regular and special meetings at the

times determined by the board. A special meeting may be called by

the presiding officer or by the assistant presiding officer if

the presiding officer is out of the state or unable to act.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.059. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the board may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the board until the person completes a training program that

complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the board;

(2) the programs operated by the board;

(3) the role and functions of the board;

(4) the rules of the board, with an emphasis on the rules that

relate to disciplinary and investigatory authority;

(5) the current budget for the board;

(6) the results of the most recent formal audit of the board;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 2003, 78th Leg., ch. 16, Sec. 6, eff. Sept. 1,

2003.

SUBCHAPTER C. EXECUTIVE DIRECTOR AND PERSONNEL

Sec. 1071.101. EXECUTIVE DIRECTOR. (a) The board shall employ

an executive director to conduct the administrative affairs of

the board under the board's direction. The executive director

serves at the pleasure of the board.

(b) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(42).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 285, Sec. 26, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 285, Sec. 31(42), eff.

Sept. 1, 2003.

Sec. 1071.102. PERSONNEL. (a) The board shall employ or retain

persons as necessary to properly perform the board's work under

this chapter, including investigative services.

(b) The board may accept services necessary to perform the

board's work under this chapter that are provided by private

sources at no cost to the board.

(c) Compensation paid by the board under this chapter may not

exceed compensation paid for similar work in other state

agencies.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.103. DIVISION OF RESPONSIBILITIES. The board shall

develop and implement policies that clearly define the respective

responsibilities of the board and the staff of the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.104. REQUIREMENTS AND STANDARDS OF CONDUCT

INFORMATION. The executive director or the executive director's

designee shall provide to members of the board and to board

employees, as often as necessary, information regarding the

requirements for office or employment under this chapter,

including information regarding a person's responsibilities under

applicable laws relating to standards of conduct for state

officers or employees.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 16, Sec. 7, eff. Sept.

1, 2003.

Sec. 1071.105. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS.

(a) The executive director or the executive director's designee

shall develop an intra-agency career ladder program. The program

must require intra-agency posting of all nonentry level positions

concurrently with any public posting.

(b) The executive director or the executive director's designee

shall develop a system of annual performance evaluations. All

merit pay for board employees must be based on the system

established under this subsection.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.106. EQUAL EMPLOYMENT OPPORTUNITY POLICY; REPORT. (a)

The executive director or the executive director's designee

shall prepare and maintain a written policy statement that

implements a program of equal employment opportunity to ensure

that all personnel decisions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel, that show the intent of the board to

avoid the unlawful employment practices described by Chapter 21,

Labor Code; and

(2) an analysis of the extent to which the composition of the

board's personnel is in accordance with state and federal law and

a description of reasonable methods to achieve compliance with

state and federal law.

(b) A policy statement prepared under Subsection (a) must:

(1) be updated annually;

(2) be reviewed by the Commission on Human Rights for compliance

with Subsection (a)(1); and

(3) be filed with the governor's office.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 16, Sec. 8, eff. Sept.

1, 2003.

SUBCHAPTER D. POWERS AND DUTIES OF BOARD

Sec. 1071.151. RULEMAKING AUTHORITY. (a) The board may adopt

and enforce reasonable and necessary rules and bylaws to perform

its duties under this chapter and to establish standards of

conduct and ethics for land surveyors.

(b) The board by rule shall prescribe the minimum standards for

professional surveying.

(c) The board by rule shall establish the enforcement process

for a violation of this chapter or a board rule.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 16, Sec. 10, eff.

Sept. 1, 2003.

Sec. 1071.1515. RULES ON CONSEQUENCES OF CRIMINAL CONVICTION.

The board shall adopt rules necessary to comply with Chapter 53.

Added by Acts 2003, 78th Leg., ch. 16, Sec. 11, eff. Sept. 1,

2003.

Sec. 1071.152. RECEIPT OF FEES; PAYMENT OF ADMINISTRATIVE COSTS.

(a) The executive director shall receive and account for fees

received under this chapter.

(b) General revenue of the state may not be used to pay the

costs of administering this chapter in an amount that exceeds the

amount of fees received under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.1521. FEE INCREASE. (a) The fee for the issuance of

a certificate of registration to a registered professional land

surveyor under this chapter and the fee for the renewal of a

certificate of registration for a registered professional land

surveyor under this chapter is increased by $200.

(b) Of each fee increase collected, $50 shall be deposited in

the foundation school fund and $150 shall be deposited in the

general revenue fund.

(c) This section does not apply to state agency employees who

are employed by the state as land surveyors.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 14(c), eff. Sept. 1,

2003.

Sec. 1071.1525. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION POLICY. (a) The board shall develop and implement a

policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of board rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the board's jurisdiction.

(b) The board's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

regarding the use of alternative dispute resolution by state

agencies.

(c) The board shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training necessary for

implementation of the negotiated rulemaking or alternative

dispute resolution procedures; and

(3) collect data on the effectiveness of the procedures as

implemented by the board.

Added by Acts 2003, 78th Leg., ch. 16, Sec. 12, eff. Sept. 1,

2003.

Sec. 1071.1526. FEES. The board shall set fees in amounts

reasonable and necessary to cover the costs of administering this

chapter.

Added by Acts 2003, 78th Leg., ch. 16, Sec. 12, eff. Sept. 1,

2003.

Sec. 1071.1527. REDUCED FEES FOR ELDERLY LAND SURVEYORS. The

board by rule may adopt reduced certificate of registration and

license fees and annual renewal fees for land surveyors who are

at least 65 years of age.

Added by Acts 2005, 79th Leg., Ch.

170, Sec. 1, eff. September 1, 2005.

Sec. 1071.153. OFFICE SPACE. The board shall arrange for

suitable office space and equipment as the board determines to be

necessary. The rental of office space and cost of equipment are

considered administrative expenses of the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.154. SURVEYOR ROSTER; INFORMATION PROVIDED TO

SURVEYORS. (a) The board shall publish annually, at a time

determined by the board:

(1) a roster containing the name and place of business of each

land surveyor;

(2) the rules adopted by the board; and

(3) a copy of this chapter.

(b) The board shall charge a fee in an amount reasonable and

necessary to cover the costs of reproducing and mailing a copy of

the roster to a person who requests a copy.

(c) The board shall send annually to each land surveyor a copy

of this chapter and of the board's rules.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.155. BOARD RECORDS. (a) The board shall maintain a

record of its proceedings, including a record of money received

and spent by the board and a register of each applicant for

registration or licensing. The record shall be open for public

inspection at all reasonable times.

(b) The register must include:

(1) the name, age, and place of residence of the applicant;

(2) the application date;

(3) the applicant's place of business;

(4) the applicant's qualifications;

(5) if the application is rejected, the reasons for the

rejection;

(6) the date and result of each examination;

(7) the date and number of any certificate of registration or

license issued; and

(8) any other information the board determines necessary.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.156. REPRESENTATION OF BOARD AT CERTAIN MEETINGS. The

board's general counsel and board members may appear and

represent the board at committee meetings and other formal

meetings within the legislative or executive branch.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.157. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The board by rule shall prescribe standards for

compliance with Subchapter A, Chapter 2254, Government Code.

(b) Except as provided by Subsection (a), the board may not

adopt rules restricting advertising or competitive bidding by a

person regulated by the board except to prohibit false,

misleading, or deceptive practices by that person.

(c) The board may not include in its rules to prohibit false,

misleading, or deceptive practices by a person regulated by the

board a rule that:

(1) restricts the use of any advertising medium;

(2) restricts the person's personal appearance or use of the

person's voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

person; or

(4) restricts the person's advertisement under a trade name.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.158. TECHNOLOGY POLICY. The board shall develop and

implement a policy requiring the executive director and board

employees to research and propose appropriate technological

solutions to improve the board's ability to perform its

functions. The technological solutions must:

(1) ensure that the public is able to easily find information

about the board on the Internet;

(2) ensure that persons who want to use the board's services are

able to:

(A) interact with the board through the Internet; and

(B) access any service that can be provided effectively through

the Internet; and

(3) be cost-effective and developed through the board's planning

process.

Added by Acts 2003, 78th Leg., ch. 16, Sec. 12, eff. Sept. 1,

2003.

SUBCHAPTER E. PUBLIC INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 1071.201. PUBLIC INTEREST INFORMATION. (a) The board

shall prepare information of public interest describing the

functions of the board and the procedures by which complaints are

filed with and resolved by the board.

(b) The board shall make the information available to the public

and appropriate state agencies.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.202. PUBLIC PARTICIPATION. The board shall develop

and implement policies that provide the public with a reasonable

opportunity to appear before the board and to speak on any issue

under the board's jurisdiction.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.203. COMPLAINTS. (a) Any person may file a complaint

with the board regarding a violation of this chapter or a board

rule.

(b) The board by rule shall establish methods by which consumers

and service recipients are notified of the name, mailing address,

and telephone number of the board for the purpose of directing

complaints to the board. The board may provide for that notice:

(1) on each registration form, application, or written contract

for services of a person regulated under this chapter;

(2) on a sign prominently displayed in the place of business of

each person regulated under this chapter; or

(3) in a bill for services provided by a person regulated under

this chapter.

(c) The board shall accept a complaint regardless of whether the

complaint is notarized.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 16, Sec. 13, eff.

Sept. 1, 2003.

Sec. 1071.204. RECORDS OF COMPLAINTS. (a) The board shall

maintain a file on each written complaint filed with the board

that the board has authority to resolve. The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the board;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

board closed the file without taking action other than to

investigate the complaint.

(b) If a written complaint that the board has authority to

resolve is filed with the board, the board shall provide to the

person filing the complaint and to each person who is a subject

of the complaint a copy of the board's policies and procedures

relating to complaint investigation and resolution.

(c) The board, at least quarterly and until final disposition of

the complaint, shall notify the person filing the complaint and

each person who is a subject of the complaint of the status of

the investigation unless the notice would jeopardize an

undercover investigation.

(d) Except as provided by Subsection (e), a complaint filed with

the board is public information.

(e) For any complaint determined to be frivolous or without

merit, the complaint and other enforcement case information

related to that complaint are confidential. The information may

be used only by the board or by its employees or agents directly

involved in the enforcement process for that complaint. The

information is not subject to discovery, subpoena, or other

disclosure.

(f) In this section, "frivolous complaint" means a complaint

that the executive director and investigator, with board

approval, determine:

(1) was made for the purpose of harassment; and

(2) does not demonstrate harm to any person.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 16, Sec. 14, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

173, Sec. 1, eff. May 27, 2009.

SUBCHAPTER F. REGISTRATION, LICENSING, AND CERTIFICATION

REQUIREMENTS

Sec. 1071.251. REGISTRATION, LICENSE, OR CERTIFICATE REQUIRED.

(a) In this section, "offer to practice" means to represent by

verbal claim, sign, letterhead, card, or other method that a

person is registered or licensed to perform professional

surveying in this state.

(b) A person may not engage in the practice of professional

surveying unless the person is registered, licensed, or certified

as provided by this chapter.

(c) A person may not offer to practice professional surveying in

this state unless the person is registered or licensed as

provided by this chapter.

(d) A person may not use in connection with the person's name or

use or advertise a title or description that tends to convey the

impression that the person is a professional land surveyor unless

the person is registered or licensed under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.252. APPLICATION REQUIREMENTS. (a) An applicant for

certification as a surveyor-in-training, registration as a

registered professional land surveyor, or licensing as a licensed

state land surveyor must file a written application with the

board accompanied by an application fee in an amount determined

by the board.

(b) An application must be made on a form prescribed and

furnished by the board and contain statements that show the

applicant's education and experience. The application must

contain a detailed summary of the applicant's education and

experience and references from at least three registered

professional land surveyors having personal knowledge of the

applicant's surveying experience. The board shall accept an

application that meets board requirements regardless of whether

the application is notarized.

(c) After the board determines that the applicant is qualified

to take the appropriate section of the examination under Section

1071.256, the board shall set the examination section the

applicant is approved to take and notify the applicant of the

examination section and of the time and place of the examination.

The applicant may take the examination section on payment of an

examination fee in an amount determined by the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 16, Sec. 15, eff.

Sept. 1, 2003.

Sec. 1071.253. SURVEYOR-IN-TRAINING CERTIFICATE. (a) An

applicant for a surveyor-in-training certificate must:

(1) have earned a bachelor of science degree in surveying from

an accredited institution of higher education;

(2) have:

(A) earned a bachelor's degree from an accredited institution of

higher education that included at least 32 semester hours in a

combination of courses acceptable to the board in:

(i) civil engineering;

(ii) land surveying;

(iii) mathematics;

(iv) photogrammetry;

(v) forestry;

(vi) land law; or

(vii) the physical sciences; and

(B) completed at least one year of experience acceptable to the

board in delegated responsible charge as a subordinate to a

registered professional land surveyor actively engaged in

professional surveying;

(3) have:

(A) earned an associate degree in surveying from an accredited

institution of higher education; and

(B) completed at least two years of experience acceptable to the

board in delegated responsible charge as a subordinate to a

registered professional land surveyor actively engaged in

professional surveying;

(4) have:

(A) successfully completed a course of instruction consisting of

32 semester hours in land surveying or the equivalent number of

semester hours in board-approved courses related to surveying;

and

(B) completed at least two years of experience acceptable to the

board in delegated responsible charge as a subordinate to a

registered professional land surveyor actively engaged in

professional surveying; or

(5) have:

(A) graduated from an accredited high school;

(B) completed at least four years of experience acceptable to

the board in delegated responsible charge as a subordinate to a

registered professional land surveyor actively engaged in

professional surveying; and

(C) provided evidence satisfactory to the board that the

applicant is self-educated in professional surveying.

(b) On proof that an applicant has the qualifications required

by Subsection (a), the board shall allow the applicant to take an

examination consisting of parts of the examination under Section

1071.256, the contents of which are as determined or approved by

the board.

(c) The board shall issue a surveyor-in-training certificate to

an applicant who passes the applicable parts of the examination

taken under Subsection (b). The certificate is valid for eight

years.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

53, Sec. 1, eff. May 10, 2007.

Sec. 1071.254. QUALIFICATIONS FOR REGISTRATION AS REGISTERED

PROFESSIONAL LAND SURVEYOR. (a) An applicant for registration

as a registered professional land surveyor must:

(1) hold a certificate as a surveyor-in-training;

(2) have at least two years of experience satisfactory to the

board as a surveyor-in-training in performing surveying in

delegated responsible charge as a subordinate to a surveyor

registered or licensed to engage in the practice of surveying in

this state or in another state having registration or licensing

requirements equivalent to the requirements of this state; and

(3) if the application is filed after January 1, 2003, have

earned a bachelor's degree from an accredited institution of

higher education that included at least 32 semester hours in a

combination of courses acceptable to the board in:

(A) civil engineering;

(B) land surveying;

(C) mathematics;

(D) photogrammetry;

(E) forestry;

(F) land law; or

(G) the physical sciences.

(b) An applicant is entitled to registration as a registered

professional land surveyor if the applicant meets the

qualifications prescribed by Subsection (a) and is approved to

take and passes the required sections of the examination

prescribed under Section 1071.256.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.255. QUALIFICATIONS FOR LICENSING AS LICENSED STATE

LAND SURVEYOR; OATH. (a) A registered professional land

surveyor is entitled to be licensed as a licensed state land

surveyor if the person is approved to take and passes the

appropriate sections of the examination prescribed under Section

1071.256.

(b) The board may not issue a license to a licensed state land

surveyor until the applicant takes the official oath stating that

the person will faithfully, impartially, and honestly perform all

the duties of a licensed state land surveyor to the best of the

person's skill and ability in all matters in which the person may

be employed.

(c) The board may not issue a license as a licensed state land

surveyor to a person residing outside of this state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.256. EXAMINATION. (a) The board shall prescribe the

scope of the written examination and examination procedures with

special reference to the applicant's ability in order to protect

the public safety, welfare, and property rights.

(b) The examination for an applicant for registration as a

registered professional land surveyor must be developed and given

as provided by this chapter under board rules designed to

determine the knowledge and ability of the applicant.

(c) The examination for an applicant for licensing as a licensed

state land surveyor must be developed under board rules and

include examination on:

(1) the theory of surveying;

(2) the law of land boundaries;

(3) the history and functions of the General Land Office; and

(4) other matters pertaining to surveying as determined by the

board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.257. EXAMINATION RESULTS. (a) Not later than the

30th day after the date a person takes a licensing examination,

the board shall notify the person of the results of the

examination.

(b) If the examination is graded or reviewed by a testing

service:

(1) the board shall notify the person of the results of the

examination not later than the 14th day after the date the board

receives the results from the testing service; and

(2) if notice of the examination results will be delayed for

longer than 90 days after the examination date, the board shall

notify the person of the reason for the delay before the 90th

day.

(c) If requested in writing by a person who fails an examination

administered under this chapter, the board shall furnish the

person with an analysis of the person's performance on the

examination. The analysis shall be provided in a summary form

that does not compromise the integrity of the examination.

(d) The board may require a testing service to notify a person

of the results of the person's examination.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 16, Sec. 16, eff.

Sept. 1, 2003.

Sec. 1071.258. REEXAMINATION; FEE. An applicant who fails an

examination may apply to take a subsequent examination by filing

an updated application and paying an additional examination fee

set by the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 16, Sec. 17, eff.

Sept. 1, 2003.

Sec. 1071.259. REGISTRATION OF OUT-OF-STATE SURVEYORS. (a) The

board may waive any registration requirement for an applicant who

holds a license from another state having registration or

licensing requirements substantially equivalent to the

registration requirements of this state.

(b) The board may issue a certificate of registration as a

registered professional land surveyor to an applicant under this

section who meets all waived and unwaived registration

requirements and who:

(1) applies to the board for a certificate of registration;

(2) pays a fee set by the board; and

(3) passes an examination on Texas surveying.

(c) The board shall determine the contents of the examination

under Subsection (b)(3). The examination may not exceed four

hours in duration.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 16, Sec. 18, eff.

Sept. 1, 2003.

Sec. 1071.260. REGISTRATION NUMBER; FORM OF CERTIFICATE OR

LICENSE. (a) The board shall issue to each registered

professional land surveyor a registration number that may not be

assigned to or used by any other surveyor. The number must be on

the certificate of registration and recorded in the board's

permanent records and is the surveyor's registration number for

use on all official documents.

(b) Each certificate of registration and license issued by the

board must show the full name of the registration holder or

license holder and shall be signed by the presiding officer and

the executive director of the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.261. DISPLAY OF CERTIFICATE AND LICENSE. (a) An

original or renewal certificate of registration or license is

evidence that the person whose name and registration number

appear on the document is qualified to practice as a registered

professional land surveyor or licensed state land surveyor.

(b) A person holding a certificate of registration or license

shall display the certificate or license at the person's place of

business or practice. The person shall be prepared to

substantiate that the certificate or license has been renewed for

the current year.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.262. REPLACEMENT OF REVOKED, LOST, OR DESTROYED

CERTIFICATE OR LICENSE. The board may issue, on payment of a fee

set by the board and subject to board rules, a new certificate of

registration or license to replace a certificate or license that

has been revoked, lost, destroyed, or mutilated.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 16, Sec. 19, eff.

Sept. 1, 2003.

Sec. 1071.263. INACTIVE STATUS. (a) A registered professional

land surveyor may request inactive status at any time before the

expiration date of the person's certificate of registration. A

registration holder on inactive status may not practice

surveying.

(b) A registration holder on inactive status must pay an annual

fee set by the board.

(c) A registration holder on inactive status is not required to:

(1) comply with the professional development requirements

adopted by the board; or

(2) take an examination for reinstatement to active status.

(d) To return to active status, a registration holder on

inactive status must file with the board a written notice

requesting reinstatement to active status.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 16, Sec. 20, eff.

Sept. 1, 2003.

SUBCHAPTER G. RENEWAL OF REGISTRATION AND LICENSE

Sec. 1071.301. ANNUAL RENEWAL REQUIRED. (a) The board by rule

may adopt a system under which certificates of registration and

licenses expire on various dates during the year. For the year in

which the certificate or license expiration date is changed, the

board shall prorate certificate and license fees on a monthly

basis so that each certificate or license holder pays only that

portion of the certificate or license fee that is allocable to

the number of months during which the certificate or license is

valid. On renewal of the certificate or license on the new

expiration date, the total certificate or license renewal fee is

payable.

(b) A renewal certificate must have the same registration number

as the original certificate.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 16, Sec. 21, eff.

Sept. 1, 2003.

Sec. 1071.302. NOTICE OF EXPIRATION. Not later than the 30th

day before the date a person's certificate of registration or

license is scheduled to expire, the board shall send written

notice of the impending expiration to the person at the person's

last known address according to the board's records.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 16, Sec. 22, eff.

Sept. 1, 2003.

Sec. 1071.303. PROCEDURE FOR RENEWAL. (a) A person who is

otherwise eligible to renew a certificate of registration or

license may renew an unexpired certificate or license by paying

the required renewal fee to the board before the expiration date

of the certificate or license. A person whose certificate or

license has expired may not engage in activities that require a

certificate or license until the certificate or license has been

renewed.

(b) A person whose certificate or license has been expired for

90 days or less may renew the certificate or license by paying to

the board a renewal fee that is equal to 1-1/2 times the normally

required renewal fee.

(c) A person whose certificate or license has been expired for

more than 90 days but less than one year may renew the

certificate or license by paying to the board a renewal fee that

is equal to two times the normally required renewal fee.

(d) A person whose certificate or license has been expired for

one year or more may not renew the certificate or license. The

person may obtain a new certificate or license by complying with

the requirements and procedures, including the examination

requirements, for obtaining an original certificate or license.

(e) A person who was registered or licensed in this state, moved

to another state, and is currently registered or licensed and has

been in practice in the other state for the two years preceding

the date of application may obtain a new certificate or license

without reexamination. The person must pay to the board a fee

that is equal to two times the normally required renewal fee for

the certificate or license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 16, Sec. 23, eff.

Sept. 1, 2003.

Sec. 1071.304. NOTICE OF FAILURE TO RENEW STATE LAND SURVEYOR

LICENSE. The executive director shall immediately notify the

commissioner when the license of a licensed state land surveyor

expires due to the person's failure to timely renew the license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.305. CONTINUING PROFESSIONAL EDUCATION. (a) As a

condition for renewal of a certificate of registration, the board

shall require a registered professional land surveyor to

successfully complete continuing professional education courses

as prescribed by board rule. The board's rules must provide that

the continuing professional education requirement may be met by

completing annually not more than 16 hours of professional

development courses or programs.

(b) The board may also grant professional education credit for:

(1) satisfactory completion of academic work at an accredited

institution;

(2) teaching or consulting in a program approved by the board;

or

(3) authorship of a technical paper approved by the board.

(c) A registered professional land surveyor shall maintain

records relating to the person's professional education

activities. The records are subject to audit by the board on

application by the person for renewal of registration.

(d) As a condition for retaining a surveyor-in-training

certificate, the board shall require the certificate holder to

successfully complete continuing professional education courses

as prescribed by board rule. The certificate holder shall

maintain records relating to the person's professional education

activities. The records are subject to audit by the board as a

condition for retaining the certificate.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

53, Sec. 2, eff. May 10, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1161, Sec. 1, eff. September 1, 2009.

SUBCHAPTER H. PRACTICE OF LAND SURVEYING

Sec. 1071.351. PERFORMANCE OF LAND SURVEYING; OFFICIAL SEAL.

(a) In this section, "employee" means a person who receives

compensation for work performed under the direct supervision of a

land surveyor.

(b) On receipt of a certificate of registration, a registered

professional land surveyor shall obtain an authorized seal

bearing the person's name and registration number and the title

"Registered Professional Land Surveyor."

(c) Each licensed state land surveyor shall obtain a seal of

office. The seal must contain the license holder's official

title, "Licensed State Land Surveyor," around the margin and the

word "Texas" between the points of the star in the seal. A

licensed state land surveyor shall attest with the seal all

official acts authorized under law. An act, paper, or map of a

licensed state land surveyor may not be filed in the county

records of the General Land Office unless it is certified to

under the surveyor's seal.

(d) A registration holder or license holder may not affix the

person's name, seal, or certification to any plat, design,

specification, or other professional surveying work that is

prepared by a person who is not registered or licensed under this

chapter unless the work is performed by an employee under the

direct supervision of the registration holder or license holder.

(e) A registration holder or license holder may not allow a

person who is not registered or licensed under this chapter to

exert control over the end product of professional surveying

work.

(f) If professional surveying is performed as a joint venture of

an association of two or more firms, each firm shall use the seal

of the surveyor having primary responsibility for the venture.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.352. SURVEYING BY BUSINESS ENTITY. (a) An

association, partnership, or corporation may not offer

professional surveying services unless the entity is registered

with the board and a registered professional land surveyor is

employed full-time where the services are offered.

(a-1) The board shall adopt rules prescribing the requirements

for the registration of an entity described by Subsection (a).

(a-2) The board may refuse to issue or renew and may suspend or

revoke the registration of a business entity and may impose an

administrative penalty against the owner of a business entity for

a violation of this chapter by an employee, agent, or other

representative of the entity, including a registered professional

land surveyor employed by the entity.

(b) A registered professional land surveyor or licensed state

land surveyor may organize or engage in any form of individual or

group practice of surveying allowed by state statute. The

individual or group practice must properly identify the

registered professional land surveyor or licensed state land

surveyor who is responsible for the practice.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1077, Sec. 1, eff. June 15, 2007.

Sec. 1071.353. PRACTICE UNDER ASSUMED NAME. A person engaging

in the practice of surveying in this state under any business

title other than the real name of one or more persons authorized

to engage in public or state land surveying, whether individually

or as an association, partnership, or corporation, shall file

with the board, in the manner prescribed by the board, a

certificate stating the full name and place of residence of each

person engaging in the practice and the place, including the

street address, city, and zip code, where the practice or

business is principally conducted.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.354. JURISDICTION OF LICENSED STATE LAND SURVEYORS. A

licensed state land surveyor may perform surveys under Section

21.011, Natural Resources Code, and is subject to the

commissioner's direction in matters of land surveying in cases

that come under the supervision of the commissioner. The

jurisdiction of the license holder is coextensive with the limits

of the state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.355. LICENSED STATE LAND SURVEYOR AS AGENT OF STATE.

A licensed state land surveyor is an agent of this state when

acting in that official capacity.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.356. RESIGNATION OF LICENSED STATE LAND SURVEYOR. (a)

A licensed state land surveyor may resign at any time by filing

a written resignation with the board. On receipt of the

resignation, the board shall inform the General Land Office.

(b) A licensed state land surveyor who resigns under this

section is not entitled to reinstatement of the person's license.

To obtain a new license, the person must meet the requirements

for an original license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.357. COUNTY SURVEYORS. (a) A licensed state land

surveyor may hold office as a county surveyor. If elected, the

person must qualify as provided by law for county surveyors.

(b) The election of a licensed state land surveyor as county

surveyor does not limit the jurisdiction of the license holder to

that county, and the election of a county surveyor for any

particular county does not prevent any licensed state land

surveyor from performing the duties of a surveyor in that county.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.358. COURT ORDER FOR LICENSED STATE LAND SURVEYOR TO

CROSS LAND. (a) A licensed state land surveyor engaged in

surveying in the person's official capacity who is denied

permission to cross land owned by a private party is entitled to

a court order to enforce the license holder's authority to cross

the land.

(b) The attorney general shall promptly apply for an order under

this section from the district court. Venue for the action is in

the county in which the land is located.

(c) The court shall grant the order on proof that the person is

licensed under this chapter and acting in the person's official

capacity.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

158, Sec. 1, eff. May 21, 2007.

Sec. 1071.3585. COURT ORDER FOR REGISTERED PROFESSIONAL LAND

SURVEYOR TO CROSS LAND. (a) A registered professional land

surveyor engaged in surveying who is denied permission to cross

land owned by a person or entity may seek a court order

authorizing the surveyor to cross the land.

(b) A registered professional land surveyor may apply for an

order under this section from the district court. Venue for the

action is in the county in which the land is located.

(c) If the registered professional land surveyor holds office as

a county surveyor and is engaged in surveying in the person's

official capacity, the county attorney may apply for an order

under this section.

(d) The court shall grant the order on proof that:

(1) the person is a registered professional land surveyor acting

in the person's official capacity as a county surveyor; or

(2) the person is a registered professional land surveyor and

the issuance of a court order authorizing the person to cross the

land is in the public's best interest.

Added by Acts 2007, 80th Leg., R.S., Ch.

158, Sec. 2, eff. May 21, 2007.

Sec. 1071.359. LICENSED STATE LAND SURVEYOR FIELD NOTES. (a)

Official field notes made by a licensed state land surveyor must

be signed by the surveyor, followed by the designation "Licensed

State Land Surveyor."

(b) Field notes and plats prepared by a licensed state land

surveyor must conform to Sections 21.041 and 21.042, Natural

Resources Code.

(c) Field notes made by a licensed state land surveyor in any

county in this state are admissible in evidence.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.360. DISCOVERY OF UNDISCLOSED LAND. A licensed state

land surveyor who discovers an undisclosed tract of public land

shall:

(1) make that fact known to any person who has the tract

enclosed; and

(2) forward a report of the existence of the tract and the

tract's acreage to the commissioner.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.361. ACCESS TO COUNTY SURVEYOR RECORDS. (a) A

licensed state land surveyor is entitled to access to a county

surveyor's records for information and examination.

(b) An examination fee may not be charged if the investigation

of the records is for the purpose of:

(1) making a survey of public land under the law regulating the

sale or lease of public land; or

(2) identifying and establishing the boundaries of public land.

(c) A licensed state land surveyor who examines records under

this section shall comply with any regulations prescribed by the

county surveyor or the commissioners court for protecting and

preserving the records.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

SUBCHAPTER I. DISCIPLINARY PROCEDURES

Sec. 1071.401. DISCIPLINARY POWERS OF BOARD. (a) The board

shall revoke, suspend, or refuse to renew a certificate of

registration or license, place on probation a person whose

certificate or license has been suspended, or reprimand a

registration holder or license holder for:

(1) fraud or deceit in obtaining a certificate or license under

this chapter;

(2) gross negligence, incompetence, or misconduct in the

practice of surveying as a land surveyor; or

(3) a violation of this chapter or a board rule.

(b) The license of a licensed state land surveyor is subject to

revocation if the license holder is found to be directly or

indirectly interested in the purchase or acquisition of title to

public land.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 16, Sec. 24, eff.

Sept. 1, 2003.

Sec. 1071.402. DISCIPLINARY PROCEEDINGS. (a) The board may

institute proceedings against a registration holder or license

holder on the board's behalf without a formal written third-party

complaint.

(b) The board shall assign an employee or contract with an

investigator to investigate each alleged violation of this

chapter or a board rule that is reported to the board. The board

may employ investigators and inspectors as necessary to properly

enforce this chapter.

(c) A board employee investigating an alleged violation may:

(1) dismiss a complaint that is without merit; or

(2) determine whether a person has committed the violation and

recommend sanctions to the board.

(d) A board employee investigating an alleged violation shall

report the dismissal of a complaint under Subsection (c)(1) to

the board in the manner required by the board.

(e) The person making a complaint that is dismissed under

Subsection (c)(1) may request reconsideration of the dismissal by

the board.

(f) The board may appoint a subcommittee of the board that

includes at least one board member who represents the public to

assist in an investigation. A member of a subcommittee or a

member of the board who consults with board personnel or an

investigator on a complaint may not vote at a board disciplinary

hearing related to the complaint.

(g) The board may not take into consideration a previously

dismissed complaint while resolving a complaint before the board.

The board may take into consideration any previous violation of

this chapter or a board rule when assessing a sanction or penalty

for a complaint before the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 16, Sec. 25, eff.

Sept. 1, 2003.

Sec. 1071.403. RIGHT TO HEARING; ADMINISTRATIVE PROCEDURE. (a)

If the board proposes to suspend or revoke a person's certificate

of registration or license, the person is entitled to a hearing

before the board or a hearings officer appointed by the board.

(b) The board shall prescribe procedures by which a decision to

suspend or revoke a certificate of registration or license is

made by or appealable to the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.4035. INFORMAL SETTLEMENT CONFERENCE; RESTITUTION.

(a) The board by rule shall establish guidelines for an informal

settlement conference related to a complaint filed with the

board.

(b) Subject to Subsection (c), the board may order a person

licensed or registered under this chapter to pay restitution to a

consumer as provided in an agreement resulting from an informal

settlement conference instead of or in addition to assessing an

administrative penalty under this chapter.

(c) The amount of restitution ordered as provided in an

agreement resulting from an informal settlement conference may

not exceed the amount the consumer paid to the person for a

service regulated by this chapter. The board may not require

payment of other damages or estimate harm in a restitution order.

Added by Acts 2003, 78th Leg., ch. 16, Sec. 26, eff. Sept. 1,

2003.

Sec. 1071.404. PROBATION. (a) The board may require a person

whose certificate of registration or license suspension is

probated to:

(1) report regularly to the board on matters that are the basis

of the probation;

(2) limit practice to the areas prescribed by the board; or

(3) continue or renew professional education until the

practitioner attains a degree of skill satisfactory to the board

in those areas that are the basis of the probation.

(b) The board by rule shall adopt written guidelines to ensure

that probation is administered consistently.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 16, Sec. 27, eff.

Sept. 1, 2003.

Sec. 1071.405. REISSUANCE OF CERTIFICATE OR LICENSE. The board

for reasons the board determines sufficient may reissue a

certificate of registration or license to a surveyor whose

certificate or license has been revoked. At least six board

members must vote in favor of reissuing the certificate or

license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

SUBCHAPTER J. ADMINISTRATIVE PENALTY

Sec. 1071.451. IMPOSITION OF PENALTY. The board may impose an

administrative penalty on a person who violates this chapter or a

rule adopted or order issued under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.452. AMOUNT OF PENALTY. (a) The amount of an

administrative penalty may not exceed $1,500 for each violation.

(b) In determining the amount of the penalty, the board shall

consider:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of any prohibited acts;

(2) the economic damage to property caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

(c) The board by rule shall adopt an administrative penalty

schedule for violations of this chapter or board rules to ensure

that the amounts of penalties imposed are appropriate to the

violation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 16, Sec. 28, eff.

Sept. 1, 2003.

Sec. 1071.453. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a)

If the executive director determines after an investigation of a

possible violation and the facts surrounding the possible

violation that a violation has occurred, the executive director

may issue a violation report to the board stating:

(1) the facts on which the determination is based; and

(2) the recommendation of the executive director that an

administrative penalty be imposed, including a recommendation on

the amount of the penalty.

(b) The executive director shall base the recommended amount of

the proposed penalty on the seriousness of the violation

determined by considering the factors listed in Section

1071.452(b).

(c) Not later than the 14th day after the date the report is

issued, the executive director shall give written notice of the

report to the person charged. The notice must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended penalty; and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.454. PENALTY TO BE PAID OR HEARING REQUESTED. (a)

Not later than the 20th day after the date the person receives

the notice under Section 1071.453, the person may:

(1) accept the executive director's determination, including the

recommended administrative penalty; or

(2) request in writing a hearing on the determination.

(b) If the person accepts the executive director's

determination, the board by order shall approve the determination

and order payment of the recommended penalty.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.455. HEARING ON RECOMMENDATIONS. (a) If the person

requests a hearing or fails to respond in a timely manner to the

notice under Section 1071.453, the board shall set a hearing and

give notice of the hearing to the person.

(b) A proceeding under this section is subject to Chapter 2001,

Government Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.456. NOTICE OF DECISION BY BOARD. The board shall

give notice of the board's order to the person charged. The

notice must include:

(1) the findings of fact and conclusions of law separately

stated;

(2) the amount of any administrative penalty imposed;

(3) a statement of the person's right to judicial review of the

board's order; and

(4) other information required by law.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.457. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Not later than the 30th day after the date the board's order

becomes final as provided by Section 2001.144, Government Code,

the person shall:

(1) pay the administrative penalty; or

(2) file a petition for judicial review contesting the fact of

the violation, the amount of the penalty, or both.

(b) Within the 30-day period, a person who acts under Subsection

(a)(2) may stay enforcement of the penalty by:

(1) forwarding the penalty to the board for placement in an

escrow account;

(2) giving to the board a supersedeas bond in a form approved by

the board that:

(A) is for the amount of the penalty; and

(B) is effective until judicial review of the board's order is

final; or

(3) filing with the board an affidavit of the person stating

that the person is financially unable to forward the penalty for

placement into an escrow account and is financially unable to

give the supersedeas bond.

(c) Failure to take action under Subsection (b) within the time

provided results in waiver of the right to judicial review.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.458. ENFORCEMENT OF PENALTY. If the person does not

pay the administrative penalty and the enforcement of the penalty

is not stayed, the board may refer the matter to the attorney

general for enforcement.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.459. REMITTANCE OF PENALTY AND INTEREST. (a) If

after judicial review the administrative penalty is reduced or

not imposed by the court, the board shall:

(1) remit the appropriate amount, plus accrued interest, to the

person if the person paid the penalty; or

(2) release the bond if the person gave a supersedeas bond.

(b) Interest accrues under Subsection (a)(1) at the rate charged

on loans to depository institutions by the New York Federal

Reserve Bank. The interest shall be paid for the period beginning

on the date the penalty is paid and ending on the date the

penalty is remitted.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

SUBCHAPTER K. OTHER PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 1071.501. INJUNCTION. (a) In addition to any other action

authorized by law, the board may institute an action in the

board's name against any person to enjoin a violation of this

chapter or a board rule.

(b) An action under this section must be brought in a district

court in Travis County. The attorney general shall act as legal

advisor to the board and provide necessary legal assistance.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.502. ENFORCEMENT BY ATTORNEY GENERAL. The attorney

general shall act as legal advisor to the board and provide legal

assistance as necessary in enforcing this chapter and board

rules.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.503. CIVIL PENALTY. (a) A person who violates this

chapter or a rule adopted under this chapter is liable for a

civil penalty not to exceed $1,500 for each violation.

(b) At the request of the board, the attorney general shall

bring an action to recover the civil penalty in the name of the

state.

(c) A civil penalty recovered under this section shall be

deposited in the state treasury.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

Sec. 1071.504. CRIMINAL PENALTY. (a) In this section, "offer

to practice" has the meaning assigned by Section 1071.251.

(b) A person commits an offense if the person:

(1) engages in the practice of or offers to practice

professional surveying or state land surveying in this state

without being registered or licensed in accordance with this

chapter;

(2) presents or attempts to use another person's certificate of

registration, license, or seal issued under this chapter;

(3) gives false or forged evidence to obtain or assist another

person in obtaining a certificate of registration or license; or

(4) violates this chapter or a rule adopted by the board.

(c) An offense under this section is a Class B misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 1, eff. June 1,

2003.

SUBCHAPTER L. EXAMINATION ADVISORY COMMITTEES

Sec. 1071.551. EXAMINATION ADVISORY COMMITTEES. The board may

establish examination advisory committees to assist the board in

developing each examination required by this chapter.

Added by Acts 2003, 78th Leg., ch. 16, Sec. 29, eff. Sept. 1,

2003.

Sec. 1071.552. BOARD RULES. (a) The board by rule shall:

(1) establish the purpose, role, responsibility, and goals of an

examination advisory committee;

(2) determine the size of and quorum requirements for an

examination advisory committee;

(3) determine the qualifications of an examination advisory

committee member, which may include experience and geographic

location requirements;

(4) provide a process for the appointment of examination

advisory committee members;

(5) establish the term of office for examination advisory

committee members; and

(6) determine the training requirements for an examination

advisory committee member.

(b) The board by rule shall define the examination development

process under this chapter, including the board's interaction

with the examination advisory committees during the process.

Added by Acts 2003, 78th Leg., ch. 16, Sec. 29, eff. Sept. 1,

2003.

Sec. 1071.553. ELIGIBILITY OF BOARD MEMBER. (a) A board member

is not eligible to serve as a voting member of an examination

advisory committee.

(b) A board member may attend an examination advisory committee

meeting to act as a liaison with the board.

Added by Acts 2003, 78th Leg., ch. 16, Sec. 29, eff. Sept. 1,

2003.

Sec. 1071.554. MEETINGS. (a) Except as provided by Subsection

(b), the meetings of an examination advisory committee are open

meetings under Chapter 551, Government Code.

(b) An examination advisory committee may hold a closed meeting

to consider a test item or information related to a test item as

provided by Section 551.088, Government Code.

Added by Acts 2003, 78th Leg., ch. 16, Sec. 29, eff. Sept. 1,

2003.

Sec. 1071.555. APPLICABILITY OF OTHER LAW. (a) Except as

provided by Subsection (b), an examination advisory committee is

subject to Chapter 2110, Government Code.

(b) Section 2110.002(b), Government Code, does not apply to the

appointment of examination advisory committee members.

Added by Acts 2003, 78th Leg., ch. 16, Sec. 29, eff. Sept. 1,

2003.

Sec. 1071.556. EXAMINATION ADVISORY COMMITTEE DUTIES. An

examination advisory committee shall:

(1) develop the examinations required by this chapter in

accordance with board rules; and

(2) perform other tasks assigned by the board.

Added by Acts 2003, 78th Leg., ch. 16, Sec. 29, eff. Sept. 1,

2003.






TITLE 7. PRACTICES AND PROFESSIONS RELATED TO REAL PROPERTY AND HOUSING

CHAPTER 1101. REAL ESTATE BROKERS AND SALESPERSONS

OCCUPATIONS CODETITLE 7. PRACTICES AND PROFESSIONS RELATED TO REAL PROPERTY AND HOUSINGSUBTITLE A. PROFESSIONS RELATED TO REAL ESTATECHAPTER 1101. REAL ESTATE BROKERS AND SALESPERSONSSUBCHAPTER A. GENERAL PROVISIONSSec. 1101.001. SHORT TITLE. This chapter may be cited as The Real Estate License Act.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.002. DEFINITIONS. In this chapter:(1) "Broker":(A) means a person who, in exchange for a commission or other valuable consideration or with the expectation of receiving a commission or other valuable consideration, performs for another person one of the following acts:(i) sells, exchanges, purchases, or leases real estate;(ii) offers to sell, exchange, purchase, or lease real estate;(iii) negotiates or attempts to negotiate the listing, sale, exchange, purchase, or lease of real estate;(iv) lists or offers, attempts, or agrees to list real estate for sale, lease, or exchange;(v) appraises or offers, attempts, or agrees to appraise real estate;(vi) auctions or offers, attempts, or agrees to auction real estate;(vii) deals in options on real estate, including buying, selling, or offering to buy or sell options on real estate;(viii) aids or offers or attempts to aid in locating or obtaining real estate for purchase or lease;(ix) procures or assists in procuring a prospect to effect the sale, exchange, or lease of real estate; or(x) procures or assists in procuring property to effect the sale, exchange, or lease of real estate; and(B) includes a person who:(i) is employed by or for an owner of real estate to sell any portion of the real estate; or(ii) engages in the business of charging an advance fee or contracting to collect a fee under a contract that requires the person primarily to promote the sale of real estate by:(a) listing the real estate in a publication primarily used for listing real estate; or(b) referring information about the real estate to brokers.(2) "Certificate holder" means a person registered under Subchapter K.(3) "Commission" means the Texas Real Estate Commission.(4) "License holder" means a broker or salesperson licensed under this chapter.(5) "Real estate" means any interest in real property, including a leasehold, located in or outside this state. The term does not include an interest given as security for the performance of an obligation.(6) "Residential rental locator" means a person who offers for consideration to locate a unit in an apartment complex for lease to a prospective tenant. The term does not include an owner who offers to locate a unit in the owner's complex.(7) "Salesperson" means a person who is associated with a licensed broker for the purpose of performing an act described by Subdivision (1).(8) "Subagent" means a license holder who:(A) represents a principal through cooperation with and the consent of a broker representing the principal; and(B) is not sponsored by or associated with the principal's broker.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.151, eff. Sept. 1, 2003.

Sec. 1101.003. CORE REAL ESTATE COURSES. (a) For purposes of this chapter, "core real estate courses" include:(1) agency law, which includes the following topics:(A) the relationship between a principal and an agent;(B) an agent's authority;(C) the termination of an agent's authority;(D) an agent's duties, including fiduciary duties;(E) employment law;(F) deceptive trade practices;(G) listing or buying representation procedures; and(H) the disclosure of agency;(2) contract law, which includes the following topics:(A) elements of a contract;(B) offer and acceptance;(C) statute of frauds;(D) remedies for breach, including specific performance;(E) unauthorized practice of law;(F) commission rules relating to use of adopted forms; and(G) owner disclosure requirements;(3) principles of real estate, which includes:(A) an overview of:(i) licensing as a broker or salesperson;(ii) ethics of practice as a license holder;(iii) titles to and conveyance of real estate;(iv) legal descriptions;(v) deeds, encumbrances, and liens;(vi) distinctions between personal and real property;(vii) appraisal;(viii) finance and regulations;(ix) closing procedures; and(x) real estate mathematics; and(B) at least three hours of classroom instruction on federal, state, and local laws relating to housing discrimination, housing credit discrimination, and community reinvestment;(4) property management, which includes the following topics:(A) the role of a property manager;(B) landlord policies;(C) operational guidelines;(D) leases;(E) lease negotiations;(F) tenant relations;(G) maintenance;(H) reports;(I) habitability laws; and(J) the Fair Housing Act (42 U.S.C. Section 3601 et seq.);(5) real estate appraisal, which includes the following topics:(A) the central purposes and functions of an appraisal;(B) social and economic determinants of the value of real estate;(C) appraisal case studies;(D) cost, market data, and income approaches to value estimates of real estate;(E) final correlations; and(F) reporting;(6) real estate brokerage, which includes the following topics:(A) agency law;(B) planning and organization;(C) operational policies and procedures;(D) recruitment, selection, and training of personnel;(E) records and control; and(F) real estate firm analysis and expansion criteria;(7) real estate finance, which includes the following topics:(A) monetary systems;(B) primary and secondary money markets;(C) sources of mortgage loans;(D) federal government programs;(E) loan applications, processes, and procedures;(F) closing costs;(G) alternative financial instruments;(H) equal credit opportunity laws;(I) community reinvestment laws, including the Community Reinvestment Act of 1977 (12 U.S.C. Section 2901 et seq.); and(J) state housing agencies, including the Texas Department of Housing and Community Affairs;(8) real estate investment, which includes the following topics:(A) real estate investment characteristics;(B) techniques of investment analysis;(C) the time value of money;(D) discounted and nondiscounted investment criteria;(E) leverage;(F) tax shelters depreciation; and(G) applications to property tax;(9) real estate law, which includes the following topics:(A) legal concepts of real estate;(B) land description;(C) real property rights and estates in land;(D) contracts;(E) conveyances;(F) encumbrances;(G) foreclosures;(H) recording procedures; and(I) evidence of titles;(10) real estate marketing, which includes the following topics:(A) real estate professionalism and ethics;(B) characteristics of successful salespersons;(C) time management;(D) psychology of marketing;(E) listing procedures;(F) advertising;(G) negotiating and closing;(H) financing; and(I) Subchapter E, Chapter 17, Business & Commerce Code; and(11) real estate mathematics, which includes the following topics:(A) basic arithmetic skills and review of mathematical logic;(B) percentages;(C) interest;(D) the time value of money;(E) depreciation;(F) amortization;(G) proration; and(H) estimation of closing statements.(b) The commission may designate a course as an equivalent of a course listed in Subsection (a).(c) The commission by rule may prescribe:(1) the content of the core real estate courses listed in Subsection (a); and(2) the title and content of additional core real estate courses.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.152(a), eff. Sept. 1, 2003.

Sec. 1101.004. ACTING AS BROKER OR SALESPERSON. A person acts as a broker or salesperson under this chapter if the person, with the expectation of receiving valuable consideration, directly or indirectly performs or offers, attempts, or agrees to perform for another person any act described by Section 1101.002(1), as a part of a transaction or as an entire transaction.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.153, eff. Sept. 1, 2003.

Sec. 1101.005. APPLICABILITY OF CHAPTER. This chapter does not apply to:(1) an attorney licensed in any state;(2) an attorney-in-fact authorized under a power of attorney to conduct a real estate transaction;(3) a public official while engaged in official duties;(4) an auctioneer licensed under Chapter 1802 while conducting the sale of real estate by auction if the auctioneer does not perform another act of a broker or salesperson;(5) a person conducting a real estate transaction under a court order or the authority of a will or written trust instrument;(6) a person employed by an owner in the sale of structures and land on which structures are located if the structures are erected by the owner in the course of the owner's business;(7) an on-site manager of an apartment complex;(8) an owner or the owner's employee who leases the owner's improved or unimproved real estate;(9) a partnership or limited liability partnership acting as a broker or salesperson through a partner who is a licensed broker; or(10) a transaction involving:(A) the sale, lease, or transfer of a mineral or mining interest in real property;(B) the sale, lease, or transfer of a cemetery lot;(C) the lease or management of a hotel or motel; or(D) the sale of real property under a power of sale conferred by a deed of trust or other contract lien.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 62, Sec. 1, eff. May 17, 2005.Acts 2007, 80th Leg., R.S., Ch. 297, Sec. 1, eff. September 1, 2007.

Sec. 1101.0055. NONAPPLICABILITY OF LAW GOVERNING CANCELLATION OF CERTAIN TRANSACTIONS. A service contract that a license holder enters into for services governed by this chapter is not a good or service governed by Chapter 601, Business & Commerce Code.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.154(a), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 2.27, eff. April 1, 2009.

Sec. 1101.006. APPLICATION OF SUNSET ACT. The Texas Real Estate Commission is subject to Chapter 325, Government Code (Texas Sunset Act). Unless continued in existence as provided by that chapter, the commission is abolished and this chapter, Chapter 1102, and Chapter 1303 of this code and Chapter 221, Property Code, expire September 1, 2019.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.155(a), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. TEXAS REAL ESTATE COMMISSIONSec. 1101.051. COMMISSION MEMBERSHIP. (a) The Texas Real Estate Commission consists of nine members appointed by the governor with the advice and consent of the senate as follows:(1) six members who have been engaged in the brokerage business as licensed brokers as their major occupation for the five years preceding appointment; and(2) three members who represent the public.(b) Each member of the commission must be a qualified voter.(c) Appointments to the commission shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.052. PUBLIC MEMBER ELIGIBILITY. A person is not eligible for appointment as a public member of the commission if the person or the person's spouse:(1) is registered, certified, or licensed by an occupational regulatory agency in the real estate industry;(2) is employed by or participates in the management of a business entity or other organization regulated by the commission or receiving funds from the commission;(3) owns or controls, directly or indirectly, more than a 10 percent interest in a business entity or other organization regulated by the commission or receiving funds from the commission; or(4) uses or receives a substantial amount of tangible goods, services, or funds from the commission, other than compensation or reimbursement authorized by law for commission membership, attendance, or expenses.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.053. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In this section, "Texas trade association" means a cooperative and voluntarily joined statewide association of business or professional competitors in this state designed to assist its members and its industry or profession in dealing with mutual business or professional problems and in promoting their common interest.(b) A person may not be a member of the commission and may not be a commission employee employed in a "bona fide executive, administrative, or professional capacity," as that phrase is used for purposes of establishing an exemption to the overtime provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.) if:(1) the person is an officer, employee, or paid consultant of a Texas trade association in the real estate industry; or(2) the person's spouse is an officer, manager, or paid consultant of a Texas trade association in the real estate industry.(c) A person may not serve as a commission member or act as the general counsel to the commission if the person is required to register as a lobbyist under Chapter 305, Government Code, because of the person's activities for compensation on behalf of a profession related to the operation of the commission.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 3, eff. September 1, 2007.

Sec. 1101.054. OFFICIAL OATH. Not later than the 15th day after the date of appointment, each appointee must take the constitutional oath of office.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 285, Sec. 27, eff. Sept. 1, 2003.

Sec. 1101.055. TERMS; VACANCY. (a) Commission members serve staggered six-year terms, with the terms of three members expiring January 31 of each odd-numbered year.(b) If a vacancy occurs during a member's term, the governor shall appoint a person to fill the unexpired term.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.056. OFFICERS. (a) The governor shall designate a commission member who is a licensed broker as presiding officer. The presiding officer serves in that capacity at the pleasure of the governor.(b) At a regular meeting in February of each year, the commission shall elect an assistant presiding officer and secretary from its membership.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.057. GROUNDS FOR REMOVAL. (a) It is a ground for removal from the commission that a member:(1) does not have at the time of appointment the qualifications required by Section 1101.051(a) or (b) or 1101.052;(2) does not maintain during service on the commission the qualifications required by Section 1101.051(a) or (b) or 1101.052;(3) is ineligible for membership under Section 1101.053;(4) cannot discharge the member's duties for a substantial part of the member's term; or(5) is absent from more than half of the regularly scheduled commission meetings that the member is eligible to attend during each calendar year, unless the absence is excused by majority vote of the commission.(b) The validity of an action of the commission is not affected by the fact that it is taken when a ground for removal of a commission member exists.(c) If the administrator has knowledge that a potential ground for removal exists, the administrator shall notify the presiding officer of the commission of the potential ground. The presiding officer shall then notify the governor and the attorney general that a potential ground for removal exists. If the potential ground for removal involves the presiding officer, the administrator shall notify the next highest ranking officer of the commission, who shall then notify the governor and the attorney general that a potential ground for removal exists.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 297, Sec. 2, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 4, eff. September 1, 2007.

Sec. 1101.058. PER DIEM; REIMBURSEMENT. A commission member is entitled to receive:(1) $75 for each day the member performs the member's official duties; and(2) reimbursement for actual and necessary expenses incurred in performing the member's official duties.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.059. TRAINING. (a) A person who is appointed to and qualifies for office as a member of the commission may not vote, deliberate, or be counted as a member in attendance at a meeting of the commission until the person completes a training program that complies with this section.(b) The training program must provide the person with information regarding:(1) this chapter and other laws regulated by the commission;(2) the programs, functions, rules, and budget of the commission;(3) the results of the most recent formal audit of the commission;(4) the requirements of laws relating to open meetings, public information, administrative procedure, and conflicts of interest; and(5) any applicable ethics policies adopted by the commission or the Texas Ethics Commission.(c) A person appointed to the commission is entitled to reimbursement, as provided by the General Appropriations Act, for the travel expenses incurred in attending the training program regardless of whether the attendance at the program occurs before or after the person qualifies for office.

Added by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 5, eff. September 1, 2007.

SUBCHAPTER C. ADMINISTRATOR AND OTHER COMMISSION PERSONNELSec. 1101.101. ADMINISTRATOR AND OTHER PERSONNEL. (a) The commission shall appoint an administrator.(b) The commission may designate a subordinate officer as assistant administrator to act for the administrator in the administrator's absence.(c) The commission may employ other subordinate officers and employees necessary to administer and enforce this chapter and Chapter 1102, including a general counsel, attorneys, investigators, and support staff.(d) The commission shall determine the salaries of the administrator, officers, and employees of the commission. The amounts of the salaries may not exceed the amounts specified by the General Appropriations Act.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 6, eff. September 1, 2007.

Sec. 1101.102. DIVISION OF RESPONSIBILITIES. The commission shall develop and implement policies that clearly separate the policymaking responsibilities of the commission and the management responsibilities of the administrator and the staff of the commission.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 7, eff. September 1, 2007.

Sec. 1101.103. CODE OF ETHICS; STANDARDS OF CONDUCT. Each member, officer, employee, and agent of the commission is subject to the code of ethics and standards of conduct imposed by Chapter 572, Government Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.104. QUALIFICATIONS AND STANDARDS OF CONDUCT INFORMATION. The commission shall provide, as often as necessary, to its members and employees information regarding their:(1) qualifications for office or employment under this chapter and Chapter 1102; and(2) responsibilities under applicable laws relating to standards of conduct for state officers or employees.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.105. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS. (a) The administrator or the administrator's designee shall develop an intra-agency career ladder program. The program must require intra-agency postings of all nonentry level positions concurrently with any public posting.(b) The administrator or the administrator's designee shall develop a system of annual performance evaluations. All merit pay for commission employees must be based on the system established under this subsection.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.106. EQUAL EMPLOYMENT OPPORTUNITY POLICY; REPORT. (a) The administrator or the administrator's designee shall prepare and maintain a written policy statement to ensure implementation of an equal employment opportunity program under which all personnel transactions are made without regard to race, color, disability, sex, religion, age, or national origin. The policy statement must include:(1) personnel policies, including policies relating to recruitment, evaluation, selection, appointment, training, and promotion of personnel;(2) a comprehensive analysis of the commission workforce that meets federal and state guidelines;(3) procedures by which a determination can be made of significant underuse in the commission workforce of all persons for whom federal or state guidelines encourage a more equitable balance; and(4) reasonable methods to appropriately address those areas of underuse.(b) A policy statement prepared under Subsection (a) must:(1) cover an annual period;(2) be updated at least annually; and(3) be filed with the governor.(c) The governor shall deliver a biennial report to the legislature based on the information received under Subsection (b). The report may be made separately or as a part of other biennial reports made to the legislature.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

SUBCHAPTER D. COMMISSION POWERS AND DUTIESSec. 1101.151. GENERAL POWERS AND DUTIES OF COMMISSION. (a) The commission shall:(1) administer this chapter and Chapter 1102;(2) adopt rules and establish standards relating to permissible forms of advertising by a license holder acting as a residential rental locator;(3) maintain a registry of certificate holders; and(4) design and adopt a seal.(b) The commission may:(1) adopt and enforce rules necessary to administer this chapter and Chapter 1102; and(2) establish standards of conduct and ethics for persons licensed under this chapter and Chapter 1102 to:(A) fulfill the purposes of this chapter and Chapter 1102; and(B) ensure compliance with this chapter and Chapter 1102.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 8, eff. September 1, 2007.

Sec. 1101.152. FEES. (a) The commission shall adopt rules to charge and collect fees in amounts reasonable and necessary to cover the costs of administering this chapter, including a fee for:(1) filing an original application for a broker license;(2) annual renewal of a broker license;(3) filing an original application for a salesperson license;(4) annual renewal of a salesperson license;(5) annual registration;(6) filing an application for a license examination;(7) filing a request for a branch office license;(8) filing a request for a change of place of business, change of name, return to active status, or change of sponsoring broker;(9) filing a request to replace a lost or destroyed license or certificate of registration;(10) filing an application for approval of an education program under Subchapter G;(11) annual operation of an education program under Subchapter G;(12) filing an application for approval of an instructor of core real estate courses;(13) transcript evaluation;(14) preparing a license or registration history;(15) filing an application for a moral character determination; and(16) conducting a criminal history check for issuing or renewing a license.(b) The commission shall adopt rules to set and collect fees in amounts reasonable and necessary to cover the costs of implementing the continuing education requirements for license holders, including a fee for:(1) an application for approval of a continuing education provider;(2) an application for approval of a continuing education course of study;(3) an application for approval of an instructor of continuing education courses; and(4) attendance at a program to train instructors of a continuing education course prescribed under Section 1101.455.(c) Notwithstanding Subsection (a), if the commission issues an original inactive salesperson license under Section 1101.363(b) to a salesperson who is not sponsored by a licensed broker and the salesperson is subsequently sponsored by a licensed broker, the commission may not charge:(1) the salesperson a fee for filing a request to place the salesperson license on active status; or(2) the broker a fee for filing a request to sponsor the salesperson.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 15, Sec. 1, 2, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 825, Sec. 1, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 297, Sec. 3, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 9, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 23, Sec. 1, eff. May 12, 2009.Acts 2009, 81st Leg., R.S., Ch. 23, Sec. 2, eff. May 12, 2009.

Sec. 1101.153. FEE INCREASE. (a) The fee for filing an original application for an individual broker license and the fee for annual renewal of an individual broker license is the amount of the fee set by the commission under Section 1101.152 and a fee increase of $200.Text of subsection effective until September 01, 2011(b) Of each fee increase collected under Subsection (a), $50 shall be deposited to the credit of the foundation school fund and $150 shall be deposited to the credit of the general revenue fund.Text of subsection effective on September 01, 2011(b) Of each fee increase collected under Subsection (a):(1) $50 shall be transmitted to Texas A&M University for deposit in a separate banking account that may be appropriated only to support, maintain, and carry out the purposes, objectives, and duties of the Texas Real Estate Research Center;(2) $50 shall be deposited to the credit of the foundation school fund; and(3) $100 shall be deposited to the credit of the general revenue fund.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 23, Sec. 3, eff. September 1, 2011.

Sec. 1101.154. ADDITIONAL FEE: TEXAS REAL ESTATE RESEARCH CENTER. (a) The fee for the issuance or renewal of a:(1) broker license is the amount of the fee set under Sections 1101.152 and 1101.153 and an additional $20 fee;(2) salesperson license is the amount of the fee set under Section 1101.152 and an additional $20 fee; and(3) certificate of registration is the amount of the fee set under Section 1101.152 and an additional $20 fee.(b) The commission shall transmit quarterly the additional fees collected under Subsection (a) to Texas A&M University for deposit in a separate banking account that may be appropriated only to support, maintain, and carry out the purposes, objectives, and duties of the Texas Real Estate Research Center.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 23, Sec. 4, eff. May 12, 2009.

Sec. 1101.155. RULES RELATING TO CONTRACT FORMS. (a) The commission may adopt rules in the public's best interest that require license holders to use contract forms prepared by the Texas Real Estate Broker-Lawyer Committee and adopted by the commission.(b) The commission may not prohibit a license holder from using for the sale, exchange, option, or lease of an interest in real property a contract form that is:(1) prepared by the property owner; or(2) prepared by an attorney and required by the property owner.(c) A listing contract form adopted by the commission that relates to the contractual obligations between a seller of real estate and a license holder acting as an agent for the seller must include:(1) a provision informing the parties to the contract that real estate commissions are negotiable; and(2) a provision explaining the availability of Texas coastal natural hazards information important to coastal residents, if that information is appropriate.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.156. RULES RESTRICTING ADVERTISING OR COMPETITIVE BIDDING. (a) The commission may not adopt a rule restricting advertising or competitive bidding by a person regulated by the commission except to prohibit a false, misleading, or deceptive practice by the person.(b) The commission may not include in rules to prohibit false, misleading, or deceptive practices by a person regulated by the commission a rule that:(1) restricts the use of any advertising medium;(2) restricts the person's personal appearance or use of the person's voice in an advertisement;(3) relates to the size or duration of an advertisement used by the person; or(4) restricts the person's advertisement under a trade name.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.157. SUBPOENA AUTHORITY. (a) The commission may request and, if necessary, compel by subpoena:(1) the attendance of witnesses for examination under oath; and(2) the production for inspection and copying of records, documents, and other evidence relevant to the investigation of an alleged violation of this chapter.(b) A subpoena may be issued throughout the state and may be served by any person designated by the commission.(c) If a person fails to comply with a subpoena issued under this section, the commission, acting through the attorney general, may file suit to enforce the subpoena in a district court in Travis County or in the county in which a hearing conducted by the commission may be held.(d) The court shall order compliance with the subpoena if the court finds that good cause exists to issue the subpoena.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.158. ADVISORY COMMITTEES. (a) The commission may appoint advisory committees to perform the advisory functions assigned to the committees by the commission. An advisory committee under this section is subject to Section 2110, Government Code.(b) A member of an advisory committee who is not a member of the commission may not receive compensation for service on the committee. The member may receive reimbursement for actual and necessary expenses incurred in performing committee functions as provided by Section 2110.004, Government Code.(c) A member of an advisory committee serves at the will of the commission.(d) An advisory committee may hold a meeting by telephone conference call or other video or broadcast technology.(e) Advisory committee meetings are subject to Chapter 551, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 10, eff. September 1, 2007.

Sec. 1101.159. USE OF TECHNOLOGY. The commission shall implement a policy requiring the commission to use appropriate technological solutions to improve the commission's ability to perform its functions. The policy must ensure that the public is able to interact with the commission on the Internet.

Added by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 10, eff. September 1, 2007.

Sec. 1101.160. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE RESOLUTION PROCEDURES. (a) The commission shall develop and implement a policy to encourage the use of:(1) negotiated rulemaking procedures under Chapter 2008, Government Code, for the adoption of commission rules; and(2) appropriate alternative dispute resolution procedures under Chapter 2009, Government Code, to assist in the resolution of internal and external disputes under the commission's jurisdiction.(b) The commission's procedures relating to alternative dispute resolution must conform, to the extent possible, to any model guidelines issued by the State Office of Administrative Hearings for the use of alternative dispute resolution by state agencies.(c) The commission shall designate a trained person to:(1) coordinate the implementation of the policy adopted under Subsection (a);(2) serve as a resource for any training needed to implement the procedures for negotiated rulemaking or alternative dispute resolution; and(3) collect data concerning the effectiveness of those procedures, as implemented by the commission.

Added by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 10, eff. September 1, 2007.

SUBCHAPTER E. PUBLIC INTEREST INFORMATION AND COMPLAINT PROCEDURESSec. 1101.201. PUBLIC INTEREST INFORMATION. (a) The commission shall prepare information of public interest describing the functions of the commission.(b) The commission shall make the information available to the public and appropriate state agencies.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 11, eff. September 1, 2007.

Sec. 1101.202. COMPLAINTS. (a) The commission by rule shall establish methods by which consumers and service recipients are notified of the name, mailing address, and telephone number of the commission for the purpose of directing a complaint to the commission. The commission may provide for that notice:(1) on each application for a license or certificate of registration or written contract for services of a person regulated under this chapter or Chapter 1102;(2) on a sign prominently displayed in the place of business of each person regulated under this chapter or Chapter 1102;(3) in a bill for services provided by a person regulated under this chapter or Chapter 1102;(4) in conjunction with the notice required by Section 1101.615; or(5) to be prominently displayed on the Internet website of a person regulated under this chapter or Chapter 1102.(b) The commission shall provide to a person who files a complaint with the commission relating to a license holder and to the license holder against whom the complaint is filed:(1) an explanation of the remedies that are available to the person under this chapter; and(2) information about appropriate state or local agencies or officials with whom the person may file a complaint.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003; Amended by Acts 2003, 78th Leg., ch. 15, Sec. 3, eff. Sept. 1, 2003.

Sec. 1101.203. COMPLAINT INFORMATION. (a) The commission shall maintain a system to promptly and efficiently act on complaints filed with the commission. The commission shall maintain a file on each complaint. The file must include:(1) information relating to the parties to the complaint;(2) the subject matter of the complaint;(3) a summary of the results of the review or investigation of the complaint; and(4) the disposition of the complaint.(b) The commission shall make information available describing its procedures for complaint investigation and resolution.(c) The commission shall periodically notify the parties to the complaint of the status of the complaint until final disposition, unless the notice would jeopardize an undercover investigation authorized under Section 1101.204.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 12, eff. September 1, 2007.

Sec. 1101.204. COMPLAINT INVESTIGATION AND DISPOSITION. (a) The commission or commission staff may file a complaint and conduct an investigation as necessary to enforce this chapter, Chapter 1102, or a rule adopted under those chapters.(b) The commission shall investigate the actions and records of a license holder if:(1) a person submits a signed, written complaint; and(2) the complaint and any evidence presented with the complaint provide reasonable cause for an investigation.(c) The commission may not conduct an investigation of a person licensed under this chapter or Chapter 1102 in connection with a complaint submitted later than the fourth anniversary of the date of the incident that is the subject of the complaint.(d) The commission shall promptly provide a written notice to a person licensed under this chapter or Chapter 1102 who is the subject of an investigation unless after deliberation the commission decides against notification.(e) Notwithstanding any other provision of this chapter, an undercover or covert investigation may not be conducted unless the commission expressly authorizes the investigation after considering the circumstances and determining that the investigation is necessary to implement this chapter.(f) An investigation or other action against a person licensed under this chapter or Chapter 1102 may not be initiated on the basis of an anonymous complaint.(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 59(1), eff. September 1, 2007.(h) The commission shall ensure that the commission gives priority to the investigation of a complaint filed by a consumer and an enforcement case resulting from the consumer complaint. The commission shall assign priorities and investigate complaints using a risk-based approach based on the:(1) degree of potential harm to a consumer;(2) potential for immediate harm to a consumer;(3) overall severity of the allegations in the complaint;(4) number of license holders potentially involved in the complaint;(5) previous complaint history of the license holder; and(6) number of potential violations in the complaint.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.154(b), 14A.157(a), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 825, Sec. 2, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 13, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 59(1), eff. September 1, 2007.

Sec. 1101.205. COMPLAINT INVESTIGATION OF CERTIFICATE HOLDER. The commission shall investigate a signed complaint received by the commission that relates to an act of a certificate holder or a person required to hold a certificate under Subchapter K.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.206. PUBLIC PARTICIPATION. (a) The commission shall develop and implement policies that provide the public with a reasonable opportunity to appear before the commission and to speak on any issue under the commission's jurisdiction.(b) The commission shall prepare and maintain a written plan that describes how a person who does not speak English or who has a physical, mental, or developmental disability may be provided reasonable access to the commission's programs.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

SUBCHAPTER F. TEXAS REAL ESTATE BROKER-LAWYER COMMITTEESec. 1101.251. DEFINITION OF COMMITTEE. In this subchapter, "committee" means the Texas Real Estate Broker-Lawyer Committee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.252. COMMITTEE MEMBERSHIP. (a) The Texas Real Estate Broker-Lawyer Committee consists of 13 members appointed as follows:(1) six members appointed by the commission;(2) six members of the State Bar of Texas appointed by the president of the state bar; and(3) one public member appointed by the governor.(b) Appointments to the committee shall be made without regard to the race, creed, sex, religion, or national origin of the appointee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1170, Sec. 38.01, eff. Sept. 1, 2003.

Sec. 1101.253. TERMS; VACANCIES. (a) Committee members serve staggered six-year terms, with the terms of two commission appointees and two State Bar of Texas appointees expiring every two years and the term of the public member expiring every six years.(b) A committee member shall hold office until the member's successor is appointed.(c) If a vacancy occurs during a member's term, the entity making the original appointment shall appoint a person to fill the unexpired term.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1170, Sec. 38.02, eff. Sept. 1, 2003.

Sec. 1101.254. POWERS AND DUTIES. (a) In addition to other delegated powers and duties, the committee shall draft and revise contract forms that are capable of being standardized to expedite real estate transactions and minimize controversy.(b) The contract forms must contain safeguards adequate to protect the principals in the transaction.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

SUBCHAPTER G. ACCREDITATION AND APPROVAL OF REAL ESTATE EDUCATIONAL PROGRAMS AND COURSES OF STUDYSec. 1101.301. ACCREDITATION OF PROGRAMS AND COURSES OF STUDY. (a) The commission, as necessary for the administration of this chapter and Chapter 1102, may:(1) establish standards for the accreditation of educational programs or courses of study in real estate and real estate inspection conducted in this state, excluding programs and courses offered by accredited colleges and universities;(2) establish by rule reasonable criteria for the approval of real estate and real estate inspection courses; and(3) inspect and accredit real estate and real estate inspection educational programs or courses of study.(b) The commission shall determine whether a real estate or real estate inspection course satisfies the requirements of this chapter and Chapter 1102.(c) In establishing accreditation standards for an educational program under Subsection (a), the commission shall adopt rules that require a program to establish that at least 55 percent of the program's graduates have passed a licensing exam the first time the exam has been taken by the graduates before the commission may renew the program's accreditation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 14, eff. September 1, 2007.

Sec. 1101.302. BOND REQUIRED. (a) In this section, "educational institution" means a school, excluding an accredited college or university, authorized by the commission under this chapter to offer a real estate or real estate inspection educational program or course of study.(b) An educational institution shall maintain a corporate surety bond or other security acceptable to the commission that is:(1) in the amount of $20,000;(2) payable to the commission; and(3) for the benefit of a party who suffers damages caused by the failure of the institution to fulfill obligations related to the commission's approval.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 297, Sec. 4, eff. September 1, 2007.

Sec. 1101.303. APPROVAL OF CONTINUING EDUCATION PROVIDER OR COURSE OF STUDY. (a) If the commission determines that an applicant for approval as a continuing education provider satisfies the requirements of this subchapter or Section 1102.205 and any rule adopted under this subchapter or Section 1102.205, the commission may authorize the applicant to offer continuing education for a two-year period.(b) If the commission determines that an applicant for approval of a continuing education course of study satisfies the requirements of this subchapter or Section 1102.205 and any rule adopted under this subchapter or Section 1102.205, the commission may authorize the applicant to offer the course of study for a two-year period.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 15, eff. September 1, 2007.

Sec. 1101.304. EXAMINATION PASSAGE RATE DATA. (a) The commission shall adopt rules regarding the collection and publication of data relating to examination passage rates for graduates of accredited educational programs.(b) Rules adopted under this section must provide for a method to:(1) calculate the examination passage rate;(2) collect the relevant data from the examination administrator or the accredited program; and(3) post the examination passage rate data on the commission's Internet website, in a manner aggregated by educational program and by license group.(c) In determining the educational program a graduate is affiliated with for purposes of this section, the educational program is the program the graduate last attended.

Added by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 16, eff. September 1, 2007.

Sec. 1101.305. REVIEW COMMITTEE. (a) The commission may appoint a committee to review the performance of an educational program performing below the standards set by the commission under Section 1101.301. The committee shall consist of:(1) at least one commission member;(2) at least one member of the commission staff;(3) individuals licensed under this chapter or Chapter 1102; and(4) a representative from the Texas Real Estate Research Center.(b) A committee formed under this section shall review and evaluate any factor causing an educational program's poor performance and report findings and recommendations to improve performance to the program and to the commission.(c) A committee formed under this section may not revoke the accreditation of an educational program. The commission may temporarily suspend a program in the same manner as a license under Subchapter N.

Added by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 16, eff. September 1, 2007.

SUBCHAPTER H. LICENSE REQUIREMENTSSec. 1101.351. LICENSE REQUIRED. (a) Unless a person holds a license issued under this chapter, the person may not:(1) act as or represent that the person is a broker or salesperson; or(2) act as a residential rental locator.(b) An applicant for a broker or salesperson license may not act as a broker or salesperson until the person receives the license evidencing that authority.(c) A licensed salesperson may not act or attempt to act as a broker or salesperson unless the salesperson is associated with a licensed broker and is acting for that broker.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.352. LICENSE APPLICATION. (a) Each applicant for a broker or salesperson license must submit an application on a form prescribed by the commission.(b) Each applicant for a broker or salesperson license must disclose in the license application whether the applicant has:(1) entered a plea of guilty or nolo contendere to a felony; or(2) been convicted of a felony and the time for appeal has elapsed or the judgment or conviction has been affirmed on appeal.(c) The disclosure under Subsection (b) must be provided even if an order has granted community supervision suspending the imposition of the sentence.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003; Amended by Acts 2003, 78th Leg., ch. 15, Sec. 4, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.158(a), eff. Sept. 1, 2003.

Sec. 1101.3521. CRIMINAL HISTORY RECORD INFORMATION REQUIREMENT FOR LICENSE. (a) The commission shall require that an applicant for a license or renewal of an unexpired license submit a complete and legible set of fingerprints, on a form prescribed by the commission, to the commission or to the Department of Public Safety for the purpose of obtaining criminal history record information from the Department of Public Safety and the Federal Bureau of Investigation.(b) The commission shall refuse to issue a license to or renew the license of a person who does not comply with the requirement of Subsection (a).(c) The commission shall conduct a criminal history check of each applicant for a license or renewal of a license using information:(1) provided by the individual under this section; and(2) made available to the commission by the Department of Public Safety, the Federal Bureau of Investigation, and any other criminal justice agency under Chapter 411, Government Code.(d) The commission may:(1) enter into an agreement with the Department of Public Safety to administer a criminal history check required under this section; and(2) authorize the Department of Public Safety to collect from each applicant the costs incurred by the department in conducting the criminal history check.

Added by Acts 2007, 80th Leg., R.S., Ch. 297, Sec. 5, eff. September 1, 2007.

Sec. 1101.353. MORAL CHARACTER DETERMINATION. (a) If before applying for a license under this chapter a person requests that the commission determine whether the person's moral character complies with the commission's moral character requirements for licensing under this chapter and pays the fee prescribed by Section 1101.152, the commission shall make its determination of the person's moral character.(b) Not later than the 30th day after the date the commission makes its determination, the commission shall notify the person of the determination.(c) If a person applies for a license after receiving notice of a determination, the commission may conduct a supplemental moral character determination of the person. The supplemental determination may cover only the period after the date the person requests a moral character determination under this section.(d) The commission may issue a provisional moral character determination. The commission by rule shall adopt reasonable terms for issuing a provisional moral character determination.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 825, Sec. 3, eff. September 1, 2005.

Sec. 1101.354. GENERAL ELIGIBILITY REQUIREMENTS. To be eligible to receive a license under this chapter, a person must:(1) at the time of application:(A) be at least 18 years of age;(B) be a citizen of the United States or a lawfully admitted alien; and(C) be a resident of this state;(2) satisfy the commission as to the applicant's honesty, trustworthiness, and integrity;(3) demonstrate competence based on an examination under Subchapter I;(4) complete the required courses of study, including any required core real estate courses prescribed under this chapter; and(5) complete at least:(A) three classroom hours of course work on federal, state, and local laws governing housing discrimination, housing credit discrimination, and community reinvestment; or(B) three semester hours of course work on constitutional law.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.355. ADDITIONAL GENERAL ELIGIBILITY REQUIREMENTS FOR CERTAIN BUSINESS ENTITIES. (a) To be eligible for a license under this chapter:(1) a corporation must designate one of its officers as its agent for purposes of this chapter; and(2) a limited liability company must designate one of its managers as its agent for purposes of this chapter.(b) A corporation or limited liability company may not act as a broker unless the entity's designated agent is a licensed broker according to the commission's records.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.356. BROKER LICENSE: EXPERIENCE AND EDUCATION REQUIREMENTS. (a) An applicant for a broker license must provide to the commission satisfactory evidence that the applicant:(1) has had at least two years of active experience in this state as a license holder during the 36 months preceding the date the application is filed; and(2) has successfully completed at least 60 semester hours, or equivalent classroom hours, of postsecondary education, including:(A) at least 18 semester hours or equivalent classroom hours of core real estate courses, two semester hours of which must be real estate brokerage; and(B) at least 42 hours of core real estate courses or related courses accepted by the commission.(b) Subsection (a) does not apply to an applicant who, at the time of application, is licensed as a real estate broker by another state that has license requirements comparable to the requirements of this state.(c) An applicant for a broker license who is licensed as a salesperson and is subject to the annual education requirements prescribed by Section 1101.454 must provide to the commission satisfactory evidence that the applicant has satisfied the requirements of that section. The hours completed under Section 1101.454 shall be applied to the number of hours required of the applicant under Subsection (a)(2) of this section.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.152(b), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 297, Sec. 6, eff. September 1, 2007.

Sec. 1101.357. BROKER LICENSE: ALTERNATE EXPERIENCE REQUIREMENTS FOR CERTAIN APPLICANTS. An applicant for a broker license who does not satisfy the experience requirements of Section 1101.356 must provide to the commission satisfactory evidence that:(1) the applicant:(A) is a licensed real estate broker in another state;(B) has had at least two years of active experience in that state as a licensed real estate broker or salesperson during the 36 months preceding the date the application is filed; and(C) has satisfied the educational requirements prescribed by Section 1101.356; or(2) the applicant was licensed in this state as a broker in the year preceding the date the application is filed.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.358. SALESPERSON LICENSE: EDUCATION REQUIREMENTS. (a) An applicant for a salesperson license must provide to the commission satisfactory evidence that the applicant has completed at least 14 semester hours, or equivalent classroom hours, of postsecondary education, including:(1) at least four semester hours of core real estate courses on principles of real estate;(2) at least two semester hours of each of the following core real estate courses:(A) agency law;(B) contract law; and(C) one additional core real estate course; and(3) at least four semester hours of core real estate courses or related courses.(b) The commission shall waive the education requirements of Subsection (a) if the applicant has been licensed in this state as a broker or salesperson within the year preceding the date the application is filed.(c) If an applicant for a salesperson license was licensed as a salesperson within the year preceding the date the application is filed and the license was issued under the conditions prescribed by Section 1101.454, the commission shall require the applicant to provide the evidence of successful completion of education requirements that would have been required if the license had been maintained without interruption during the preceding year.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.152(c), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 825, Sec. 4, eff. September 1, 2005.

Sec. 1101.359. ALTERNATE EDUCATION REQUIREMENTS FOR CERTAIN LICENSE HOLDERS. An applicant for a broker license who is not subject to the education requirements of Section 1101.356(a)(2) and an applicant for a salesperson license who is not subject to the education requirements of Section 1101.358 or 1101.454 must provide to the commission satisfactory evidence that the applicant has completed the number of classroom hours of continuing education that would have been required for a timely renewal under Section 1101.455 during the two years preceding the date the application is filed.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.360. ELIGIBILITY REQUIREMENTS FOR CERTAIN NONRESIDENT APPLICANTS. (a) A resident of another state who is not a licensed real estate broker and who was formerly licensed in this state as a broker or salesperson may apply for a license under this chapter not later than the first anniversary of the date of the expiration of the former license.(b) A nonresident applicant is subject to the same license requirements as a resident. The commission may refuse to issue a license to a nonresident applicant for the same reasons that it may refuse to issue a license to a resident applicant.(c) A nonresident applicant must submit with the application an irrevocable consent to a legal action against the applicant in the court of any county in this state in which a cause of action may arise or in which the plaintiff may reside. The action may be commenced by service of process or pleading authorized by the laws of this state or by delivery of process on the administrator or assistant administrator of the commission. The consent must:(1) stipulate that the service of process or pleading is valid and binding in all courts as if personal service had been made on the nonresident in this state;(2) be acknowledged; and(3) if made by a corporation, be authenticated by its seal.(d) A service of process or pleading served on the commission under this section shall be by duplicate copies. One copy shall be filed in the commission's office, and the other copy shall be forwarded by registered mail to the last known principal address recorded in the commission's records for the nonresident against whom the process or pleading is directed. (e) A default judgment in an action commenced as provided by this section may not be granted:(1) unless the commission certifies that a copy of the process or pleading was mailed to the defendant as provided by Subsection (d); and(2) until the 21st day after the date the process or pleading is mailed to the defendant.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.361. ADDITIONAL ELIGIBILITY REQUIREMENTS FOR CERTAIN NONRESIDENT APPLICANTS. (a) Notwithstanding Section 1101.360, a nonresident applicant for a license who resides in a municipality whose boundary is contiguous at any point with the boundary of a municipality in this state is eligible to be licensed under this chapter in the same manner as a resident of this state if the nonresident has been a resident of that municipality for at least the 60 days preceding the date the application is filed.(b) A person licensed under this section shall maintain at all times a place of business in the municipality in which the person resides or in the municipality in this state that is contiguous to the municipality in which the person resides. The place of business must meet all the requirements of Section 1101.552. A place of business located in the municipality in which the person resides is considered to be in this state.(c) A person licensed under this section may not maintain a place of business at another location in this state unless the person complies with Section 1101.356 or 1101.357.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.362. WAIVER OF LICENSE REQUIREMENTS: PREVIOUS LICENSE HOLDERS. The commission by rule may waive some or all of the requirements for a license under this chapter for an applicant who was licensed under this chapter within the six years preceding the date the application is filed.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.363. ISSUANCE OF LICENSE. (a) The commission shall issue an appropriate license to an applicant who meets the requirements for a license. (b) The commission may issue an inactive salesperson license to a person who applies for a salesperson license and satisfies all requirements for the license. The person may not act as a salesperson unless the person is sponsored by a licensed broker who has notified the commission as required by Section 1101.367(b). Notwithstanding Section 1101.367(b), the licensed broker is not required to pay the fee required by that subsection.(c) A license remains in effect for the period prescribed by the commission if the license holder complies with this chapter and pays the appropriate renewal fees.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 15, Sec. 5, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.158(b), eff. Sept. 1, 2003.

Sec. 1101.364. DENIAL OF LICENSE. (a) The commission shall immediately give written notice to the applicant of the commission's denial of a license. (b) A person whose license application is denied under this section is entitled to a hearing under Section 1101.657.(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 59(2), eff. September 1, 2007.(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 59(2), eff. September 1, 2007.(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 59(2), eff. September 1, 2007.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 17, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 59(2), eff. September 1, 2007.

Sec. 1101.365. PROBATIONARY LICENSE. (a) The commission may issue a probationary license.(b) The commission by rule shall adopt reasonable terms for issuing a probationary license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.366. INACTIVE LICENSE: BROKER. (a) The commission may place on inactive status the license of a broker if the broker:(1) is not acting as a broker;(2) is not sponsoring a salesperson; and(3) submits a written application to the commission before the expiration date of the broker's license.(b) The commission may place on inactive status the license of a broker whose license has expired if the broker applies for inactive status on a form prescribed by the commission not later than the first anniversary of the expiration date of the broker's license.(c) A broker applying for inactive status shall terminate the broker's association with each salesperson sponsored by the broker by giving written notice to each salesperson before the 30th day preceding the date the broker applies for inactive status.(d) A broker on inactive status:(1) may not perform any activity regulated under this chapter; and(2) must pay annual renewal fees.(e) The commission shall maintain a list of each broker whose license is on inactive status.(f) The commission shall remove a broker's license from inactive status if the broker:(1) submits an application to the commission;(2) pays the required fee; and(3) submits proof of attending at least 15 classroom hours of continuing education as specified by Section 1101.455 during the two years preceding the date the application under Subdivision (1) is filed.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.367. INACTIVE LICENSE: SALESPERSON. (a) When the association of a salesperson with the salesperson's sponsoring broker terminates, the broker shall immediately return the salesperson license to the commission. A salesperson license returned under this subsection is inactive.(b) The commission may remove a salesperson license from inactive status under Subsection (a) if, before the expiration date of the salesperson license, a licensed broker files a request with the commission advising the commission that the broker assumes sponsorship of the salesperson, accompanied by the appropriate fee.(c) As a condition of returning to active status, an inactive salesperson whose license is not subject to the annual education requirements of Section 1101.454 must provide to the commission proof of attending at least 15 hours of continuing education as specified by Section 1101.455 during the two years preceding the date the application to return to active status is filed.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 15, Sec. 6, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.158(c), eff. Sept. 1, 2003.

SUBCHAPTER I. EXAMINATIONSSec. 1101.401. EXAMINATION REQUIRED. (a) The competency requirement prescribed under Section 1101.354(3) shall be established by an examination prepared or contracted for by the commission.(b) The commission shall determine the time and place in the state for offering the examination.(c) The examination must be of sufficient scope in the judgment of the commission to determine whether a person is competent to act as a broker or salesperson in a manner that will protect the public.(d) The examination for a salesperson license must be less exacting and less stringent than the broker examination.(e) The commission shall provide each applicant with study material and references on which the examination is based.(f) An applicant must satisfy the examination requirement not later than six months after the date the license application is filed.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.402. WAIVER OF EXAMINATION. The commission shall waive the examination requirement for an applicant for:(1) a broker license if:(A) the applicant was previously licensed in this state as a broker; and(B) the application is filed before the first anniversary of the expiration date of that license; and(2) a salesperson license if:(A) the applicant was previously licensed in this state as a broker or salesperson; and(B) the application is filed before the first anniversary of the expiration date of that license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.403. ADMINISTRATION OF EXAMINATION; TESTING SERVICE. (a) The commission shall administer any examination required by this chapter or Chapter 1102 unless the commission enters into an agreement with a testing service to administer the examination.(b) The commission may accept an examination administered by a testing service if the commission retains the authority to establish the scope and type of the examination.(c) The commission may negotiate an agreement with a testing service relating to examination development, scheduling, site arrangements, administration, grading, reporting, and analysis.(d) The commission may require a testing service to:(1) correspond directly with license applicants regarding the administration of the examination;(2) collect fees directly from applicants for administering the examination; or(3) administer the examination at specific locations and specified frequencies.(e) The commission shall adopt rules and standards as necessary to implement this section.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.404. EXAMINATION RESULTS. (a) Not later than the 30th day after the date an examination is administered, the commission shall notify each examinee of the results of the examination. If an examination is graded or reviewed by a national testing service, the commission shall notify each examinee of the results of the examination not later than the 14th day after the date the commission receives the results from the testing service.(b) If the notice of the results of an examination graded or reviewed by a national testing service will be delayed for more than 90 days after the examination date, the commission shall notify each examinee of the reason for the delay before the 90th day.(c) If requested in writing by a person who fails an examination, the commission shall provide to the person an analysis of the person's performance on the examination.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.405. REEXAMINATION. An applicant who fails an examination may apply for reexamination by filing a request accompanied by the proper fee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

SUBCHAPTER J. LICENSE RENEWALSec. 1101.451. LICENSE EXPIRATION AND RENEWAL. (a) The commission may issue or renew a license for a period not to exceed 24 months.(b) The commission by rule may adopt a system under which licenses expire on various dates during the year. The commission shall adjust the date for payment of the renewal fees accordingly.(c) For a year in which the license expiration date is changed, renewal fees payable shall be prorated on a monthly basis so that each license holder pays only that portion of the fee that is allocable to the number of months during which the license is valid. On renewal of the license on the new expiration date, the total renewal fee is payable.(d) Except as provided by Subsection (e), a renewal fee for a license under this chapter may not exceed, calculated on an annual basis, the amount of the sum of the fees established under Sections 1101.152, 1101.154, and 1101.603.(e) A person whose license has been expired for 90 days or less may renew the license by paying to the commission a fee equal to 1-1/2 times the required renewal fee. If a license has been expired for more than 90 days but less than one year, the person may renew the license by paying to the commission a fee equal to two times the required renewal fee.(f) If a person's license has been expired for one year or longer, the person may not renew the license. The person may obtain a new license by submitting to reexamination and complying with the requirements and procedures for obtaining an original license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 18, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 19, eff. September 1, 2007.

Sec. 1101.452. INFORMATION REQUIRED FOR LICENSE RENEWAL. (a) To renew an active license that is not subject to the annual education requirements of Section 1101.454, the license holder must provide to the commission proof of compliance with the continuing education requirements of Section 1101.455. (b) Each applicant for the renewal of a license must disclose in the license application whether the applicant has:(1) entered a plea of guilty or nolo contendere to a felony; or(2) been convicted of a felony and the time for appeal has elapsed or the judgment or conviction has been affirmed on appeal.(c) The disclosure under Subsection (b) must be provided even if an order has granted community supervision suspending the imposition of the sentence.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.4521. CRIMINAL HISTORY RECORD INFORMATION FOR RENEWAL. An applicant for the renewal of an unexpired license must comply with the criminal history record check requirements of Section 1101.3521.

Added by Acts 2007, 80th Leg., R.S., Ch. 297, Sec. 7, eff. September 1, 2007.

Sec. 1101.453. ADDITIONAL RENEWAL REQUIREMENTS FOR CERTAIN BUSINESS ENTITIES. (a) To renew a license under this chapter:(1) a corporation must designate one of its officers as its agent for purposes of this chapter; and(2) a limited liability company must designate one of its managers as its agent for purposes of this chapter.(b) A corporation or limited liability company may not act as a broker unless the entity's designated agent is a licensed broker according to the commission's records.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.454. SALESPERSON LICENSE RENEWAL. (a) An applicant applying for the first renewal of a salesperson license must provide to the commission satisfactory evidence of completion of at least 18 semester hours, or equivalent classroom hours, of postsecondary education, including 14 hours of core real estate courses.(b) Repealed by Acts 2005, 79th Leg., Ch. 825, Sec. 15, eff. September 1, 2005.(c) Repealed by Acts 2005, 79th Leg., Ch. 825, Sec. 15, eff. September 1, 2005.(d) The commission may not waive the requirements for renewal under this section.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.152(d), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 825, Sec. 5, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 825, Sec. 15, eff. September 1, 2005.

Sec. 1101.455. CONTINUING EDUCATION REQUIREMENTS. (a) In this section, "property tax consulting laws and legal issues" includes the Tax Code, preparation of property tax reports, the unauthorized practice of law, agency law, tax law, law relating to property tax or property assessment, deceptive trade practices, contract forms and addendums, and other legal topics approved by the commission.(b) A license holder who is not subject to the annual education requirements of Section 1101.454 must attend during the term of the current license at least 15 classroom hours of continuing education courses approved by the commission.(c) The commission by rule may:(1) prescribe the title, content, and duration of continuing education courses that a license holder must attend to renew a license; and(2) approve as a substitute for the classroom attendance required by Subsection (b):(A) relevant educational experience; and(B) correspondence courses.(d) In addition, the commission may approve supervised video instruction as a course that may be applied toward satisfaction of the classroom hours of continuing education courses required by Subsection (b).(e) At least six of the continuing education hours required by Subsection (b) must cover the following legal topics:(1) commission rules;(2) fair housing laws;(3) Property Code issues, including landlord-tenant law;(4) agency law;(5) antitrust laws;(6) Subchapter E, Chapter 17, Business & Commerce Code;(7) disclosures to buyers, landlords, tenants, and sellers;(8) current contract and addendum forms;(9) unauthorized practice of law;(10) case studies involving violations of laws and regulations;(11) current Federal Housing Administration and Department of Veterans Affairs regulations;(12) tax laws;(13) property tax consulting laws and legal issues; or(14) other legal topics approved by the commission.(f) The remaining nine hours may be devoted to other real estate-related topics approved by the commission.(g) The commission may consider courses equivalent to those described by Subsections (e) and (f) for continuing education credit.(h) The commission shall automatically approve the following courses as courses that satisfy the mandatory continuing education requirements of Subsection (f):(1) core real estate courses; and(2) real estate-related courses approved by the State Bar of Texas for minimum continuing legal education participatory credit.(i) The commission may not require an examination for a course under this section unless the course is a correspondence course or a course offered by an alternative delivery system, including delivery by computer.(j) Daily classroom course segments must be at least one hour and not more than 10 hours.(k) Notwithstanding the number of hours required by Subsection (e), a member of the legislature licensed under this chapter is only required to complete three hours of continuing education on the legal topics under Subsection (e).(l) An online course offered under this section may not be completed in less than 24 hours.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.159(a), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 825, Sec. 6, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 297, Sec. 8, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 20, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(72), eff. September 1, 2009.

Sec. 1101.456. EXEMPTION FROM CONTINUING EDUCATION REQUIREMENTS FOR CERTAIN BROKERS. Notwithstanding any other provision of this chapter, a broker who, before October 31, 1991, qualified under former Section 7A(f), The Real Estate License Act (Article 6573a, Vernon's Texas Civil Statutes), as added by Section 1.041, Chapter 553, Acts of the 72nd Legislature, Regular Session, 1991, for an exemption from continuing education requirements is not required to comply with the mandatory continuing education requirements of this subchapter to renew the broker's license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.457. DEFERRAL OF CONTINUING EDUCATION REQUIREMENTS. (a) The commission by rule may establish procedures under which an applicant may have the applicant's license issued, renewed, or returned to active status before the applicant completes continuing education requirements.(b) The commission may require an applicant under this section to:(1) pay a fee, not to exceed $200, in addition to any fee for late renewal of a license under this chapter; and(2) complete the required continuing education not later than the 60th day after the date the license is issued, renewed, or returned to active status.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 21, eff. September 1, 2007.

SUBCHAPTER K. CERTIFICATE REQUIREMENTSSec. 1101.501. CERTIFICATE REQUIRED. A person may not sell, buy, lease, or transfer an easement or right-of-way for another, for compensation or with the expectation of receiving compensation, for use in connection with telecommunication, utility, railroad, or pipeline service unless the person:(1) holds a license issued under this chapter; or(2) holds a certificate of registration issued under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.502. ELIGIBILITY REQUIREMENTS FOR CERTIFICATE. (a) To be eligible to receive a certificate of registration or a renewal certificate under this subchapter, a person must be:(1) at least 18 years of age; and(2) a citizen of the United States or a lawfully admitted alien.(b) To be eligible to receive a certificate of registration or a renewal certificate under this subchapter, a corporation, limited liability company, partnership, limited liability partnership, or other entity must designate as its agent one of its officers, partners, or managers who is registered under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.503. ISSUANCE OF CERTIFICATE. (a) The commission shall issue a certificate of registration to an applicant who meets the requirements for a certificate of registration.(b) The certificate remains in effect for the period prescribed by the commission if the certificate holder complies with this chapter and pays the appropriate renewal fees.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.504. CERTIFICATE EXPIRATION. The duration, expiration, and renewal of a certificate of registration are subject to the same provisions as are applicable under Section 1101.451 to the duration, expiration, and renewal of a license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.505. DENIAL OF CERTIFICATE. The denial of a certificate of registration is subject to the same provisions as are applicable under Section 1101.364 to the denial of a license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.506. CHANGE OF ADDRESS. Not later than the 10th day after the date a certificate holder moves its place of business from a previously designated address, the holder shall:(1) notify the commission of the move; and(2) obtain a new certificate of registration that reflects the address of the new place of business.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.507. DISPLAY OF CERTIFICATE. A certificate holder shall prominently display at all times the holder's certificate of registration in the holder's place of business.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

SUBCHAPTER L. PRACTICE BY LICENSE HOLDERSec. 1101.551. DEFINITIONS. In this subchapter:(1) "Intermediary" means a broker who is employed to negotiate a transaction between the parties to a transaction and for that purpose may act as an agent of the parties.(2) "Party" means a prospective buyer, seller, landlord, or tenant or an authorized representative of a buyer, seller, landlord, or tenant, including a trustee, guardian, executor, administrator, receiver, or attorney-in-fact. The term does not include a license holder who represents a party.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.552. FIXED OFFICE REQUIRED; CHANGE OF ADDRESS; BRANCH OFFICES. (a) A resident broker shall maintain a fixed office in this state. The address of the office shall be designated on the broker's license.(b) Not later than the 10th day after the date a broker moves from the address designated on the broker's license, the broker shall submit an application, accompanied by the appropriate fee, for a license that designates the new location of the broker's office. The commission shall issue a license that designates the new location if the new location complies with the requirements of this section.(c) A broker who maintains more than one place of business in this state shall obtain a branch office license for each additional office maintained by the broker by submitting an application, accompanied by the appropriate fee.(d) A nonresident licensed broker is not required to maintain a place of business in this state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.553. DISPLAY OF LICENSE. (a) Repealed by Acts 2003, 78th Leg., ch. 15, Sec. 14, eff. Sept. 1, 2003.(b) Repealed by Acts 2003, 78th Leg., ch. 15, Sec. 14, eff. Sept. 1, 2003.(c) A residential rental locator shall prominently display in a place accessible to clients and prospective clients:(1) the locator's license;(2) a statement that the locator is licensed by the commission; and(3) the name, mailing address, and telephone number of the commission as provided by Section 1101.202(a).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 15, Sec. 14, eff. Sept. 1, 2003.

Sec. 1101.554. CUSTODY OF SALESPERSON LICENSE. (a) The commission shall deliver or mail each salesperson license to the broker with whom the salesperson is associated.(b) The broker shall keep the license under the broker's custody and control.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.555. NOTICE TO BUYER REGARDING ABSTRACT OR TITLE POLICY. When an offer to purchase real estate in this state is signed, a license holder shall advise each buyer, in writing, that the buyer should:(1) have the abstract covering the real estate that is the subject of the contract examined by an attorney chosen by the buyer; or(2) be provided with or obtain a title insurance policy.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.556. DISCLOSURE OF CERTAIN INFORMATION RELATING TO OCCUPANTS. Notwithstanding other law, a license holder is not required to inquire about, disclose, or release information relating to whether:(1) a previous or current occupant of real property had, may have had, has, or may have AIDS, an HIV-related illness, or an HIV infection as defined by the Centers for Disease Control and Prevention of the United States Public Health Service; or(2) a death occurred on a property by natural causes, suicide, or accident unrelated to the condition of the property.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.557. ACTING AS AGENT; REGULATION OF CERTAIN TRANSACTIONS. (a) A broker who represents a party in a real estate transaction or who lists real estate for sale under an exclusive agreement for a party is that party's agent.(b) A broker described by Subsection (a):(1) may not instruct another broker to directly or indirectly violate Section 1101.652(b)(22);(2) must inform the party if the broker receives material information related to a transaction to list, buy, sell, or lease the party's real estate, including the receipt of an offer by the broker; and(3) shall, at a minimum, answer the party's questions and present any offer to or from the party.(c) For the purposes of this section:(1) a license holder who has the authority to bind a party to a lease or sale under a power of attorney or a property management agreement is also a party to the lease or sale;(2) an inquiry to a person described by Section 1101.005(6) about contract terms or forms required by the person's employer does not violate Section 1101.652(b)(22) if the person does not have the authority to bind the employer to the contract; and(3) the sole delivery of an offer to a party does not violate Section 1101.652(b)(22) if:(A) the party's broker consents to the delivery;(B) a copy of the offer is sent to the party's broker, unless a governmental agency using a sealed bid process does not allow a copy to be sent; and(C) the person delivering the offer does not engage in another activity that directly or indirectly violates Section 1101.652(b)(22).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 825, Sec. 7, eff. September 1, 2005.

Sec. 1101.558. REPRESENTATION DISCLOSURE. (a) In this section, "substantive dialogue" means a meeting or written communication that involves a substantive discussion relating to specific real property. The term does not include:(1) a meeting that occurs at a property that is held open for any prospective buyer or tenant; or(2) a meeting or written communication that occurs after the parties to a real estate transaction have signed a contract to sell, buy, or lease the real property concerned.(b) A license holder who represents a party in a proposed real estate transaction shall disclose, orally or in writing, that representation at the time of the license holder's first contact with:(1) another party to the transaction; or(2) another license holder who represents another party to the transaction.(c) A license holder shall provide to a party to a real estate transaction at the time of the first substantive dialogue with the party the written statement prescribed by Subsection (d) unless:(1) the proposed transaction is for a residential lease for not more than one year and a sale is not being considered; or(2) the license holder meets with a party who is represented by another license holder.(d) The written statement required by Subsection (c) must be printed in a format that uses at least 10-point type and read as follows:"Before working with a real estate broker, you should know that the duties of a broker depend on whom the broker represents. If you are a prospective seller or landlord (owner) or a prospective buyer or tenant (buyer), you should know that the broker who lists the property for sale or lease is the owner's agent. A broker who acts as a subagent represents the owner in cooperation with the listing broker. A broker who acts as a buyer's agent represents the buyer. A broker may act as an intermediary between the parties if the parties consent in writing. A broker can assist you in locating a property, preparing a contract or lease, or obtaining financing without representing you. A broker is obligated by law to treat you honestly."IF THE BROKER REPRESENTS THE OWNER: The broker becomes the owner's agent by entering into an agreement with the owner, usually through a written listing agreement, or by agreeing to act as a subagent by accepting an offer of subagency from the listing broker. A subagent may work in a different real estate office. A listing broker or subagent can assist the buyer but does not represent the buyer and must place the interests of the owner first. The buyer should not tell the owner's agent anything the buyer would not want the owner to know because an owner's agent must disclose to the owner any material information known to the agent."IF THE BROKER REPRESENTS THE BUYER: The broker becomes the buyer's agent by entering into an agreement to represent the buyer, usually through a written buyer representation agreement. A buyer's agent can assist the owner but does not represent the owner and must place the interests of the buyer first. The owner should not tell a buyer's agent anything the owner would not want the buyer to know because a buyer's agent must disclose to the buyer any material information known to the agent."IF THE BROKER ACTS AS AN INTERMEDIARY: A broker may act as an intermediary between the parties if the broker complies with The Texas Real Estate License Act. The broker must obtain the written consent of each party to the transaction to act as an intermediary. The written consent must state who will pay the broker and, in conspicuous bold or underlined print, set forth the broker's obligations as an intermediary. The broker is required to treat each party honestly and fairly and to comply with The Texas Real Estate License Act. A broker who acts as an intermediary in a transaction: (1) shall treat all parties honestly; (2) may not disclose that the owner will accept a price less than the asking price unless authorized in writing to do so by the owner; (3) may not disclose that the buyer will pay a price greater than the price submitted in a written offer unless authorized in writing to do so by the buyer; and (4) may not disclose any confidential information or any information that a party specifically instructs the broker in writing not to disclose unless authorized in writing to disclose the information or required to do so by The Texas Real Estate License Act or a court order or if the information materially relates to the condition of the property. With the parties' consent, a broker acting as an intermediary between the parties may appoint a person who is licensed under The Texas Real Estate License Act and associated with the broker to communicate with and carry out instructions of one party and another person who is licensed under that Act and associated with the broker to communicate with and carry out instructions of the other party."If you choose to have a broker represent you, you should enter into a written agreement with the broker that clearly establishes the broker's obligations and your obligations. The agreement should state how and by whom the broker will be paid. You have the right to choose the type of representation, if any, you wish to receive. Your payment of a fee to a broker does not necessarily establish that the broker represents you. If you have any questions regarding the duties and responsibilities of the broker, you should resolve those questions before proceeding."(e) The license holder may substitute "buyer" for "tenant" and "seller" for "landlord" as appropriate in the written statement prescribed by Subsection (d).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 15, Sec. 7, eff. Sept. 1, 2003.

Sec. 1101.559. BROKER ACTING AS INTERMEDIARY. (a) A broker may act as an intermediary between parties to a real estate transaction if:(1) the broker obtains written consent from each party for the broker to act as an intermediary in the transaction; and(2) the written consent of the parties states the source of any expected compensation to the broker.(b) A written listing agreement to represent a seller or landlord or a written agreement to represent a buyer or tenant that authorizes a broker to act as an intermediary in a real estate transaction is sufficient to establish written consent of the party to the transaction if the written agreement specifies in conspicuous bold or underlined print the conduct that is prohibited under Section 1101.651(d).(c) An intermediary shall act fairly and impartially. Appointment by a broker acting as an intermediary of an associated license holder under Section 1101.560 to communicate with, carry out the instructions of, and provide opinions and advice to the parties to whom that associated license holder is appointed is a fair and impartial act.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.560. ASSOCIATED LICENSE HOLDER ACTING AS INTERMEDIARY. (a) A broker who complies with the written consent requirements of Section 1101.559 may appoint:(1) a license holder associated with the broker to communicate with and carry out instructions of one party to a real estate transaction; and(2) another license holder associated with the broker to communicate with and carry out instructions of any other party to the transaction.(b) A license holder may be appointed under this section only if:(1) the written consent of the parties under Section 1101.559 authorizes the broker to make the appointment; and(2) the broker provides written notice of the appointment to all parties involved in the real estate transaction.(c) A license holder appointed under this section may provide opinions and advice during negotiations to the party to whom the license holder is appointed.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.561. DUTIES OF INTERMEDIARY PREVAIL. (a) The duties of a license holder acting as an intermediary under this subchapter supersede the duties of a license holder established under any other law, including common law.(b) A broker must agree to act as an intermediary under this subchapter if the broker agrees to represent in a transaction:(1) a buyer or tenant; and(2) a seller or landlord.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 825, Sec. 8, eff. September 1, 2005.

SUBCHAPTER M. REAL ESTATE RECOVERY TRUST ACCOUNTSec. 1101.601. REAL ESTATE RECOVERY TRUST ACCOUNT. (a) The commission shall maintain a real estate recovery trust account to reimburse aggrieved persons who suffer actual damages caused by an act described by Section 1101.602 committed by:(1) a license holder;(2) a certificate holder; or(3) a person who does not hold a license or certificate and who is an employee or agent of a license or certificate holder.(b) The license or certificate holder must have held the license or certificate at the time the act was committed.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.602. ENTITLEMENT TO REIMBURSEMENT. An aggrieved person is entitled to reimbursement from the trust account if a person described by Section 1101.601 engages in conduct described by Section 1101.652(a)(3) or (b) or 1101.653(1), (2), (3), or (4).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.603. PAYMENTS INTO TRUST ACCOUNT. (a) In addition to other fees required by this chapter, an applicant for an original license must pay a fee of $10.(b) In addition to other fees required by this chapter, an applicant for an original certificate of registration or renewal certificate must pay a fee of $50.(c) The commission shall deposit to the credit of the trust account:(1) fees collected under Subsections (a) and (b); and(2) an administrative penalty collected under Subchapter O for a violation by a person licensed as a broker or salesperson.(d) An administrative penalty collected under Subchapter O for a violation by a person who is not licensed under this chapter or Chapter 1102 shall be deposited to the credit of the trust account or the real estate inspection recovery fund, as determined by the commission.(e) On a determination by the commission at any time that the balance in the trust account is less than $1 million, each license holder at the next license renewal must pay, in addition to the renewal fee, a fee that is equal to the lesser of $10 or a pro rata share of the amount necessary to obtain a balance in the trust account of $1.7 million. The commission shall deposit the additional fee to the credit of the trust account.(f) To ensure the availability of a sufficient amount to pay anticipated claims on the trust account, the commission by rule may provide for the collection of assessments at different times and under conditions other than those specified by this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.160(a), eff. Sept. 1, 2003.

Sec. 1101.604. MANAGEMENT OF TRUST ACCOUNT. (a) The commission shall hold money credited to the trust account in trust to carry out the purpose of the trust account.(b) Money credited to the trust account may be invested in the same manner as money of the Employees Retirement System of Texas, except that an investment may not be made that would impair the liquidity necessary to make payments from the trust account as required by this subchapter.(c) Interest from the investments shall be deposited to the credit of the trust account.(d) If the balance in the trust account on December 31 of a year is more than the greater of $3.5 million or the total amount of claims paid from the trust account during the preceding four fiscal years, the commission shall transfer the excess amount of money in the trust account to the credit of the general revenue fund.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.605. DEADLINE FOR ACTION; NOTICE TO COMMISSION. (a) An action for a judgment that may result in an order for payment from the trust account may not be brought after the second anniversary of the date the cause of action accrues.(b) When an aggrieved person brings an action for a judgment that may result in an order for payment from the trust account, the license or certificate holder against whom the action is brought shall notify the commission in writing of the action.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.606. CLAIM FOR PAYMENT FROM TRUST ACCOUNT. (a) Except as provided by Subsection (c), an aggrieved person who obtains a court judgment against a license or certificate holder for an act described by Section 1101.602 may, after final judgment is entered, execution returned nulla bona, and a judgment lien perfected, file a verified claim in the court that entered the judgment.(b) After the 20th day after the date the aggrieved person gives written notice of the claim to the commission and judgment debtor, the person may apply to the court that entered the judgment for an order for payment from the trust account of the amount unpaid on the judgment. The court shall proceed promptly on the application.(c) If an aggrieved person is precluded by action of a bankruptcy court from executing a judgment or perfecting a judgment lien as required by Subsection (a), the person shall verify to the commission that the person has made a good faith effort to protect the judgment from being discharged in bankruptcy.(d) The commission by rule may prescribe the actions necessary for an aggrieved person to demonstrate that the person has made a good faith effort under Subsection (c) to protect a judgment from being discharged in bankruptcy.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 23, Sec. 5, eff. May 12, 2009.

Sec. 1101.607. ISSUES AT HEARING. At the hearing on the application for payment from the trust account, the aggrieved person must show:(1) that the judgment is based on facts allowing recovery under this subchapter;(2) that the person is not:(A) the spouse of the judgment debtor or the personal representative of the spouse; or(B) a license or certificate holder who is seeking to recover compensation, including a commission, in the real estate transaction that is the subject of the application for payment;(3) that, according to the best information available, the judgment debtor does not have sufficient attachable assets in this or another state to satisfy the judgment;(4) the amount that may be realized from the sale of assets liable to be sold or applied to satisfy the judgment; and(5) the balance remaining due on the judgment after application of the amount under Subdivision (4).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.160(b), eff. Sept. 1, 2003.

Sec. 1101.608. COMMISSION RESPONSE. (a) On receipt of notice under Section 1101.606 and the scheduling of a hearing, the commission may notify the attorney general of the commission's desire to enter an appearance, file a response, appear at the hearing, defend the action, or take any other action the commission considers appropriate.(b) The commission and the attorney general may act under Subsection (a) only to:(1) protect the trust account from spurious or unjust claims; or(2) ensure compliance with the requirements for recovery under this subchapter.(c) The commission may relitigate in the hearing any material and relevant issue that was determined in the action that resulted in the judgment in favor of the aggrieved person.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.609. COURT ORDER FOR PAYMENT. The court shall order the commission to pay from the trust account the amount the court finds payable on the claim under this subchapter if at a hearing the court is satisfied:(1) of the truth of each matter the aggrieved person is required by Section 1101.607 to show; and(2) that the aggrieved person has satisfied each requirement of Sections 1101.606 and 1101.607.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.610. PAYMENT LIMITS; ATTORNEY'S FEES. (a) Payments from the trust account for claims, including attorney's fees, interest, and court costs, arising out of a single transaction may not exceed a total of $50,000, regardless of the number of claimants.(b) Payments from the trust account for claims based on judgments against a single license or certificate holder may not exceed a total of $100,000 until the license or certificate holder has reimbursed the trust account for all amounts paid.(c) If the court finds that the total amount of claims against a license or certificate holder exceeds the limitations in this section, the court shall proportionately reduce the amount payable on each claim.(d) A person receiving payment from the trust account is entitled to receive reasonable attorney's fees in the amount determined by the court, subject to the limitations prescribed by this section.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.611. APPLICATION OF JUDGMENT RECOVERY. An aggrieved person who receives a recovery on a judgment against a single defendant before receiving a payment from the trust account must apply the recovery first to actual damages.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.612. SUBROGATION. (a) The commission is subrogated to all rights of a judgment creditor to the extent of an amount paid from the trust account, and the judgment creditor shall assign to the commission all right, title, and interest in the judgment up to that amount.(b) The commission has priority for repayment from any subsequent recovery on the judgment.(c) The commission shall deposit any amount recovered on the judgment to the credit of the trust account.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.613. EFFECT ON DISCIPLINARY PROCEEDINGS. (a) This subchapter does not limit the commission's authority to take disciplinary action against a license or certificate holder for a violation of this chapter or a commission rule.(b) A license or certificate holder's repayment of all amounts owed to the trust account does not affect another disciplinary proceeding brought under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.614. WAIVER OF RIGHTS. An aggrieved person who does not comply with this subchapter waives the person's rights under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.615. NOTICE TO CONSUMERS AND SERVICE RECIPIENTS. (a) Each license and certificate holder shall provide notice to consumers and service recipients of the availability of payment from the trust account for aggrieved persons:(1) in conjunction with the notice required by Section 1101.202;(2) on a written contract for the license or certificate holder's services;(3) on a brochure that the license or certificate holder distributes;(4) on a sign prominently displayed in the license or certificate holder's place of business;(5) in a bill or receipt for the license or certificate holder's services; or(6) in a prominent display on the Internet website of a person regulated under this chapter.(b) The notice must include:(1) the commission's name, mailing address, and telephone number; and(2) any other information required by commission rule.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 15, Sec. 8, eff. Sept. 1, 2003.

SUBCHAPTER N. PROHIBITED PRACTICES AND DISCIPLINARY PROCEEDINGSSec. 1101.651. CERTAIN PRACTICES PROHIBITED. (a) A licensed broker may not pay a commission to or otherwise compensate a person directly or indirectly for performing an act of a broker unless the person is:(1) a license holder; or(2) a real estate broker licensed in another state who does not conduct in this state any of the negotiations for which the commission or other compensation is paid.(b) A salesperson may not accept compensation for a real estate transaction from a person other than the broker with whom the salesperson is associated or was associated when the salesperson earned the compensation.(c) A salesperson may not pay a commission to a person except through the broker with whom the salesperson is associated at that time.(d) A broker and any broker or salesperson appointed under Section 1101.560 who acts as an intermediary under Subchapter L may not:(1) disclose to the buyer or tenant that the seller or landlord will accept a price less than the asking price, unless otherwise instructed in a separate writing by the seller or landlord;(2) disclose to the seller or landlord that the buyer or tenant will pay a price greater than the price submitted in a written offer to the seller or landlord, unless otherwise instructed in a separate writing by the buyer or tenant;(3) disclose any confidential information or any information a party specifically instructs the broker or salesperson in writing not to disclose, unless:(A) the broker or salesperson is otherwise instructed in a separate writing by the respective party;(B) the broker or salesperson is required to disclose the information by this chapter or a court order; or(C) the information materially relates to the condition of the property;(4) treat a party to a transaction dishonestly; or(5) violate this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.652. GROUNDS FOR SUSPENSION OR REVOCATION OF LICENSE. (a) The commission may suspend or revoke a license issued under this chapter or take other disciplinary action authorized by this chapter if the license holder:(1) enters a plea of guilty or nolo contendere to or is convicted of a felony or a criminal offense involving fraud, and the time for appeal has elapsed or the judgment or conviction has been affirmed on appeal, without regard to an order granting community supervision that suspends the imposition of the sentence;(2) procures or attempts to procure a license under this chapter for the license holder or a salesperson by fraud, misrepresentation, or deceit or by making a material misstatement of fact in an application for a license;(3) engages in misrepresentation, dishonesty, or fraud when selling, buying, trading, or leasing real property in the name of:(A) the license holder;(B) the license holder's spouse; or(C) a person related to the license holder within the first degree by consanguinity;(4) fails to honor, within a reasonable time, a check issued to the commission after the commission has sent by certified mail a request for payment to the license holder's last known business address according to commission records;(5) fails or refuses to produce on request, for inspection by the commission or a commission representative, a document, book, or record that is in the license holder's possession and relates to a real estate transaction conducted by the license holder;(6) fails to provide, within a reasonable time, information requested by the commission that relates to a formal or informal complaint to the commission that would indicate a violation of this chapter;(7) fails to surrender to the owner, without just cause, a document or instrument that is requested by the owner and that is in the license holder's possession;(8) fails to use a contract form required by the commission under Section 1101.155;(9) fails to notify the commission, not later than the 30th day after the date of a final conviction or the entry of a plea of guilty or nolo contendere, that the person has been convicted of or entered a plea of guilty or nolo contendere to a felony or a criminal offense involving fraud; or(10) disregards or violates this chapter.(b) The commission may suspend or revoke a license issued under this chapter or take other disciplinary action authorized by this chapter if the license holder, while acting as a broker or salesperson:(1) acts negligently or incompetently;(2) engages in conduct that is dishonest or in bad faith or that demonstrates untrustworthiness;(3) makes a material misrepresentation to a potential buyer concerning a significant defect, including a latent structural defect, known to the license holder that would be a significant factor to a reasonable and prudent buyer in making a decision to purchase real property;(4) fails to disclose to a potential buyer a defect described by Subdivision (3) that is known to the license holder;(5) makes a false promise that is likely to influence a person to enter into an agreement when the license holder is unable or does not intend to keep the promise;(6) pursues a continued and flagrant course of misrepresentation or makes false promises through an agent or salesperson, through advertising, or otherwise;(7) fails to make clear to all parties to a real estate transaction the party for whom the license holder is acting;(8) receives compensation from more than one party to a real estate transaction without the full knowledge and consent of all parties to the transaction;(9) fails within a reasonable time to properly account for or remit money that is received by the license holder and that belongs to another person;(10) commingles money that belongs to another person with the license holder's own money;(11) pays a commission or a fee to or divides a commission or a fee with a person other than a license holder or a real estate broker or salesperson licensed in another state for compensation for services as a real estate agent;(12) fails to specify a definite termination date that is not subject to prior notice in a contract, other than a contract to perform property management services, in which the license holder agrees to perform services for which a license is required under this chapter;(13) accepts, receives, or charges an undisclosed commission, rebate, or direct profit on an expenditure made for a principal;(14) solicits, sells, or offers for sale real property by means of a lottery;(15) solicits, sells, or offers for sale real property by means of a deceptive practice;(16) acts in a dual capacity as broker and undisclosed principal in a real estate transaction;(17) guarantees or authorizes or permits a person to guarantee that future profits will result from a resale of real property;(18) places a sign on real property offering the real property for sale or lease without obtaining the written consent of the owner of the real property or the owner's authorized agent;(19) offers to sell or lease real property without the knowledge and consent of the owner of the real property or the owner's authorized agent;(20) offers to sell or lease real property on terms other than those authorized by the owner of the real property or the owner's authorized agent;(21) induces or attempts to induce a party to a contract of sale or lease to break the contract for the purpose of substituting a new contract;(22) negotiates or attempts to negotiate the sale, exchange, or lease of real property with an owner, landlord, buyer, or tenant with knowledge that that person is a party to an outstanding written contract that grants exclusive agency to another broker in connection with the transaction;(23) publishes or causes to be published an advertisement, including an advertisement by newspaper, radio, television, the Internet, or display, that misleads or is likely to deceive the public, tends to create a misleading impression, or fails to identify the person causing the advertisement to be published as a licensed broker or agent;(24) withholds from or inserts into a statement of account or invoice a statement that the license holder knows makes the statement of account or invoice inaccurate in a material way;(25) publishes or circulates an unjustified or unwarranted threat of a legal proceeding or other action;(26) establishes an association by employment or otherwise with a person other than a license holder if the person is expected or required to act as a license holder;(27) aids, abets, or conspires with another person to circumvent this chapter;(28) fails or refuses to provide, on request, a copy of a document relating to a real estate transaction to a person who signed the document;(29) fails to advise a buyer in writing before the closing of a real estate transaction that the buyer should:(A) have the abstract covering the real estate that is the subject of the contract examined by an attorney chosen by the buyer; or(B) be provided with or obtain a title insurance policy;(30) fails to deposit, within a reasonable time, money the license holder receives as escrow agent in a real estate transaction:(A) in trust with a title company authorized to do business in this state; or(B) in a custodial, trust, or escrow account maintained for that purpose in a banking institution authorized to do business in this state;(31) disburses money deposited in a custodial, trust, or escrow account, as provided in Subdivision (30), before the completion or termination of the real estate transaction;(32) discriminates against an owner, potential buyer, landlord, or potential tenant on the basis of race, color, religion, sex, disability, familial status, national origin, or ancestry, including directing a prospective buyer or tenant interested in equivalent properties to a different area based on the race, color, religion, sex, disability, familial status, national origin, or ancestry of the potential owner or tenant; or(33) disregards or violates this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.154(c), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 825, Sec. 9, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 297, Sec. 9, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 23, Sec. 6, eff. May 12, 2009.

Sec. 1101.653. GROUNDS FOR SUSPENSION OR REVOCATION OF CERTIFICATE. The commission may suspend or revoke a certificate of registration issued under this chapter if the certificate holder:(1) engages in dishonest dealing, fraud, unlawful discrimination, or a deceptive act;(2) makes a misrepresentation;(3) acts in bad faith;(4) demonstrates untrustworthiness;(5) fails to honor, within a reasonable time, a check issued to the commission after the commission has mailed a request for payment to the certificate holder's last known address according to the commission's records;(6) fails to provide to a party to a transaction a written notice prescribed by the commission that:(A) must be given before the party is obligated to sell, buy, lease, or transfer a right-of-way or easement; and(B) contains:(i) the name of the certificate holder;(ii) the certificate number;(iii) the name of the person the certificate holder represents;(iv) a statement advising the party that the party may seek representation from a lawyer or broker in the transaction; and(v) a statement generally advising the party that the right-of-way or easement may affect the value of the property; or(7) disregards or violates this chapter or a commission rule relating to certificate holders.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.654. SUSPENSION OR REVOCATION OF LICENSE OR CERTIFICATE FOR UNAUTHORIZED PRACTICE OF LAW. (a) The commission shall suspend or revoke the license or certificate of registration of a license or certificate holder who is not a licensed attorney in this state and who, for consideration, a reward, or a pecuniary benefit, present or anticipated, direct or indirect, or in connection with the person's employment, agency, or fiduciary relationship as a license or certificate holder:(1) drafts an instrument, other than a form described by Section 1101.155, that transfers or otherwise affects an interest in real property; or(2) advises a person regarding the validity or legal sufficiency of an instrument or the validity of title to real property.(b) Notwithstanding any other law, a license or certificate holder who completes a contract form for the sale, exchange, option, or lease of an interest in real property incidental to acting as a broker is not engaged in the unauthorized or illegal practice of law in this state if the form was:(1) adopted by the commission for the type of transaction for which the form is used;(2) prepared by an attorney licensed in this state and approved by the attorney for the type of transaction for which the form is used; or(3) prepared by the property owner or by an attorney and required by the property owner.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.655. REVOCATION OF LICENSE OR CERTIFICATE FOR CLAIM ON ACCOUNT. (a) The commission may revoke a license, approval, or registration issued under this chapter or Chapter 1102 if the commission makes a payment from the real estate recovery trust account to satisfy all or part of a judgment against the license or registration holder.(b) The commission may probate an order revoking a license under this section.(c) A person is not eligible for a license or certificate until the person has repaid in full the amount paid from the account for the person, plus interest at the legal rate.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 825, Sec. 10, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 297, Sec. 10, eff. September 1, 2007.

Sec. 1101.656. ADDITIONAL DISCIPLINARY AUTHORITY OF COMMISSION. (a) In addition to any other authority under this chapter, the commission may suspend or revoke a license, place on probation a person whose license has been suspended, or reprimand a license holder if the license holder violates this chapter or a commission rule.(b) The commission may probate a suspension, revocation, or cancellation of a license under reasonable terms determined by the commission.(c) The commission may require a license holder whose license suspension or revocation is probated to:(1) report regularly to the commission on matters that are the basis of the probation;(2) limit practice to an area prescribed by the commission; or(3) continue to renew professional education until the license holder attains a degree of skill satisfactory to the commission in the area that is the basis of the probation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.657. HEARING. (a) If the commission proposes to deny, suspend, or revoke a person's license or certificate of registration, the person is entitled to a hearing conducted by the State Office of Administrative Hearings.(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 59(3), eff. September 1, 2007.(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 59(3), eff. September 1, 2007.(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 59(3), eff. September 1, 2007.(e) A hearing under this section is governed by the contested case procedures under Chapter 2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 15, Sec. 9, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 22, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 59(3), eff. September 1, 2007.

Sec. 1101.658. APPEAL. (a) A person aggrieved by a ruling, order, or decision under this subchapter is entitled to appeal to a district court in the county in which the administrative hearing was held.(b) An appeal is governed by the procedures under Chapter 2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 23, eff. September 1, 2007.

Sec. 1101.659. REFUND. (a) Subject to Subsection (b), the commission may order a person regulated by the commission to pay a refund to a consumer as provided in an agreement resulting from an informal settlement conference or an enforcement order instead of or in addition to imposing an administrative penalty or other sanctions.(b) The amount of a refund ordered as provided in an agreement resulting from an informal settlement conference or an enforcement order may not exceed the amount the consumer paid to the person for a service or accommodation regulated by this commission. The commission may not require payment of other damages or estimate harm in a refund order.

Added by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 24, eff. September 1, 2007.

Sec. 1101.660. INFORMAL PROCEEDINGS. (a) The commission by rule shall adopt procedures governing informal disposition of a contested case.(b) Rules adopted under this section must:(1) provide the complainant and the license holder, certificate holder, or regulated entity an opportunity to be heard; and(2) require the presence of:(A) a public member of the commission for a case involving a consumer complaint; and(B) at least two staff members of the commission with experience in the regulatory area that is the subject of the proceeding.

Added by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 24, eff. September 1, 2007.

Sec. 1101.661. FINAL ORDER. The commission may issue a final order in a proceeding under this subchapter or Subchapter O regarding a person whose license has expired during the course of an investigation or administrative proceeding.

Added by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 24, eff. September 1, 2007.

Sec. 1101.662. TEMPORARY SUSPENSION. (a) The presiding officer of the commission shall appoint a disciplinary panel consisting of three commission members to determine whether a person's license to practice under this chapter should be temporarily suspended.(b) If the disciplinary panel determines from the information presented to the panel that a person licensed to practice under this chapter would, by the person's continued practice, constitute a continuing threat to the public welfare, the panel shall temporarily suspend the license of that person.(c) A license may be suspended under this section without notice or hearing on the complaint if:(1) institution of proceedings for a hearing before the commission is initiated simultaneously with the temporary suspension; and(2) a hearing is held under Chapter 2001, Government Code, and this chapter as soon as possible.(d) Notwithstanding Chapter 551, Government Code, the disciplinary panel may hold a meeting by telephone conference call if immediate action is required and convening the panel at one location is inconvenient for any member of the panel.

Added by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 24, eff. September 1, 2007.

SUBCHAPTER O. ADMINISTRATIVE PENALTYSec. 1101.701. IMPOSITION OF ADMINISTRATIVE PENALTY. (a) The commission may impose an administrative penalty on a person who violates this chapter or a rule adopted or order issued by the commission under this chapter.(b) The commission shall periodically review the commission's enforcement procedures and ensure that administrative penalty and disciplinary proceedings are combined into a single enforcement procedure.(c) The commission may combine a proceeding to impose an administrative penalty with another disciplinary proceeding, including a proceeding to suspend or revoke a license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.160(c), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 25, eff. September 1, 2007.

Sec. 1101.7015. DELEGATION OF ADMINISTRATOR'S AUTHORITY. The commission may authorize the administrator to delegate to another commission employee the administrator's authority to act under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.160(d), eff. Sept. 1, 2003.

Sec. 1101.702. AMOUNT OF PENALTY. (a) The amount of an administrative penalty may not exceed $5,000 for each violation. Each day a violation continues or occurs may be considered a separate violation for purposes of imposing a penalty.(b) In determining the amount of the penalty, the administrator shall consider:(1) the seriousness of the violation, including the nature, circumstances, extent, and gravity of the prohibited acts;(2) the history of previous violations;(3) the amount necessary to deter a future violation;(4) efforts to correct the violation; and(5) any other matter that justice may require.(c) The commission by rule shall adopt a schedule of administrative penalties based on the criteria listed in Subsection (b) for violations subject to an administrative penalty under this section to ensure that the amount of a penalty imposed is appropriate to the violation. The rules adopted under this subsection must provide authority for the commission to suspend or revoke a license in addition to or instead of imposing an administrative penalty.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.160(e), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 26, eff. September 1, 2007.

Sec. 1101.703. NOTICE OF VIOLATION AND PENALTY. (a) If, after investigation of a possible violation and the facts relating to that violation, the administrator determines that a violation has occurred, the administrator may issue a notice of violation stating:(1) a brief summary of the alleged violation;(2) the administrator's recommendation on the imposition of the administrative penalty or another disciplinary sanction, including a recommendation on the amount of the penalty; and(3) that the respondent has the right to a hearing to contest the alleged violation, the recommended penalty, or both.(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 59(4), eff. September 1, 2007.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 27, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 28, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 59(4), eff. September 1, 2007.

Sec. 1101.704. PENALTY TO BE PAID OR HEARING REQUESTED. (a) Not later than the 20th day after the date the person receives the notice under Section 1101.703, the person may:(1) accept the administrator's determination, including the recommended administrative penalty; or(2) request in writing a hearing on the occurrence of the violation, the amount of the penalty, or both.(b) If the person accepts the administrator's determination, or fails to respond in a timely manner to the notice, the commission by order shall approve the determination and order payment of the recommended penalty or impose the recommended sanction.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 29, eff. September 1, 2007.

Sec. 1101.705. HEARING; DECISION. (a) If the person requests a hearing, the administrator shall set a hearing and give notice of the hearing to the person.(b) An administrative law judge of the State Office of Administrative Hearings shall conduct the hearing. The administrative law judge shall:(1) make findings of fact and conclusions of law; and(2) promptly issue to the commission a proposal for decision regarding the occurrence of the violation and the amount of any proposed administrative penalty.(c) Based on the findings of fact, conclusions of law, and proposal for decision of the administrative law judge, the commission by order may determine that:(1) a violation occurred and impose an administrative penalty; or(2) a violation did not occur.(d) A proceeding under this section is subject to Chapter 2001, Government Code.(e) The notice of the commission's order given to the person under Chapter 2001, Government Code, must include a statement of the person's right to judicial review of the order.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.160(f), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 30, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 31, eff. September 1, 2007.

Sec. 1101.706. NOTICE OF ORDER. The administrator shall give notice of the commission's order to the person. The notice must:(1) include the findings of fact and conclusions of law, separately stated;(2) state the amount of any penalty imposed;(3) inform the person of the person's right to judicial review of the order; and(4) include other information required by law.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.707. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a) Not later than the 30th day after the date the commission's order becomes final, the person shall:(1) pay the administrative penalty; or(2) file a petition for judicial review contesting the occurrence of the violation, the amount of the penalty, or both.(b) Within the 30-day period prescribed by Subsection (a), a person who files a petition for judicial review may:(1) stay enforcement of the penalty by:(A) paying the penalty to the court for placement in an escrow account; or(B) giving the court a supersedeas bond in a form approved by the court that:(i) is for the amount of the penalty; and(ii) is effective until judicial review of the order is final; or(2) request the court to stay enforcement by:(A) filing with the court an affidavit of the person stating that the person is financially unable to pay the penalty and is financially unable to give the supersedeas bond; and(B) giving a copy of the affidavit to the administrator by certified mail.(c) If the administrator receives a copy of an affidavit under Subsection (b)(2), the administrator may file with the court, within five days after the date the copy is received, a contest to the affidavit.(d) The court shall hold a hearing on the facts alleged in the affidavit as soon as practicable and shall stay the enforcement of the penalty on finding that the alleged facts are true. The person who files an affidavit has the burden of proving that the person is financially unable to pay the penalty and to give a supersedeas bond.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 32, eff. September 1, 2007.

Sec. 1101.708. COLLECTION OF PENALTY. If the person does not pay the administrative penalty and the enforcement of the penalty is not stayed, the administrator may refer the matter to the attorney general for collection of the penalty.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.7085. DETERMINATION BY COURT. (a) If the court sustains the determination that a violation occurred, the court may uphold or reduce the amount of the administrative penalty and order the person to pay the full or reduced amount of the penalty.(b) If the court does not sustain the finding that a violation occurred, the court shall order that a penalty is not owed.

Added by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 33, eff. September 1, 2007.

Sec. 1101.709. REMITTANCE OF PENALTY AND INTEREST. (a) If after judicial review the administrative penalty is reduced or is not upheld by the court, the court shall remit the appropriate amount, plus accrued interest, to the person if the person paid the penalty.(b) The interest accrues at the rate charged on loans to depository institutions by the New York Federal Reserve Bank.(c) The interest shall be paid for the period beginning on the date the penalty is paid and ending on the date the penalty is remitted.(d) If the person gave a supersedeas bond and the penalty is not upheld by the court, the court shall order, when the court's judgment becomes final, the release of the bond.(e) If the person gave a supersedeas bond and the amount of the penalty is reduced, the court shall order the release of the bond after the person pays the reduced amount.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 34, eff. September 1, 2007.

Sec. 1101.710. ADMINISTRATIVE PROCEDURE. A proceeding under this subchapter is subject to Chapter 2001, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 35, eff. September 1, 2007.

SUBCHAPTER P. OTHER PENALTIES AND ENFORCEMENT PROVISIONSSec. 1101.751. INJUNCTIVE ACTION BROUGHT BY COMMISSION. (a) In addition to any other action authorized by law, the commission may bring an action in its name to enjoin a violation of this chapter or a commission rule.(b) To obtain an injunction under this section, the commission is not required to allege or prove that:(1) an adequate remedy at law does not exist; or(2) substantial or irreparable damage would result from the continued violation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.752. ADDITIONAL INJUNCTIVE AUTHORITY. (a) In addition to any other action authorized by law, the commission, acting through the attorney general, may bring an action to abate a violation or enjoin a violation or potential violation of this chapter or a commission rule if the commission determines that a person has violated or is about to violate this chapter.(b) The action shall be brought in the name of the state in the district court in the county in which:(1) the violation occurred or is about to occur; or(2) the defendant resides.(c) An injunctive action may be brought to abate or temporarily or permanently enjoin an act or to enforce this chapter.(d) The commission is not required to give a bond in an action under Subsection (a), and court costs may not be recovered from the commission.(e) If the commission determines that a person has violated or is about to violate this chapter, the attorney general or the county attorney or district attorney in the county in which the violation has occurred or is about to occur or in the county of the defendant's residence may bring an action in the name of the state in the district court of the county to abate or temporarily or permanently enjoin the violation or to enforce this chapter. The plaintiff in an action under this subsection is not required to give a bond, and court costs may not be recovered from the plaintiff.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.753. CIVIL PENALTY FOR CERTAIN VIOLATIONS BY BROKER, SALESPERSON, OR CERTIFICATE HOLDER. (a) In addition to injunctive relief under Sections 1101.751 and 1101.752, a person who receives a commission or other consideration as a result of acting as a broker or salesperson without holding a license or certificate of registration under this chapter is liable to the state for a civil penalty of not less than the amount of money received or more than three times the amount of money received.(b) The commission may recover the civil penalty, court costs, and reasonable attorney's fees on behalf of the state.(c) The commission is not required to give a bond in an action under this section, and court costs may not be recovered from the commission.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.754. PRIVATE CAUSE OF ACTION FOR CERTAIN VIOLATIONS BY BROKER, SALESPERSON, OR CERTIFICATE HOLDER. (a) A person who receives a commission or other consideration as a result of acting as a broker or salesperson without holding a license or certificate of registration under this chapter is liable to an aggrieved person for a penalty of not less than the amount of money received or more than three times the amount of money received.(b) The aggrieved person may file suit to recover a penalty under this section.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.755. APPEAL BOND EXEMPTION. The commission is not required to give an appeal bond in an action to enforce this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.756. GENERAL CRIMINAL PENALTY. (a) A person commits an offense if the person wilfully violates or fails to comply with this chapter or a commission order.(b) An offense under this section is a Class A misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.757. CRIMINAL PENALTY FOR CERTAIN VIOLATIONS BY RESIDENTIAL RENTAL LOCATOR. (a) A person commits an offense if the person engages in business as a residential rental locator in this state without a license issued under this chapter.(b) An offense under this section is a Class A misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.161(a), eff. Sept. 1, 2003.

Sec. 1101.758. CRIMINAL PENALTY FOR CERTAIN VIOLATIONS BY BROKER, SALESPERSON, OR CERTIFICATE HOLDER. (a) A person commits an offense if the person acts as a broker or salesperson without holding a license under this chapter or engages in an activity for which a certificate of registration is required under this chapter without holding a certificate.(b) An offense under this section is a Class A misdemeanor.(c) to (e) Repealed by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.162(b).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.162(a), (b), eff. Sept. 1, 2003.

Sec. 1101.759. CEASE AND DESIST ORDER. (a) If it appears to the commission that a person is violating this chapter or Chapter 1102 or a rule adopted under this chapter or Chapter 1102, the commission, after notice and opportunity for a hearing, may issue a cease and desist order prohibiting the person from engaging in the activity.(b) A violation of an order under this section constitutes grounds for imposing an administrative penalty under Subchapter O.

Added by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec. 36, eff. September 1, 2007.

SUBCHAPTER Q. GENERAL PROVISIONS RELATING TO LIABILITY ISSUESSec. 1101.801. EFFECT OF DISCIPLINARY ACTION ON LIABILITY. Disciplinary action taken against a person under Section 1101.652 does not relieve the person from civil or criminal liability.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.802. LIABILITY RELATING TO HIV INFECTION OR AIDS. Notwithstanding Section 1101.801, a person is not civilly or criminally liable because the person failed to inquire about, make a disclosure relating to, or release information relating to whether a previous or current occupant of real property had, may have had, has, or may have AIDS, an HIV-related illness, or HIV infection as defined by the Centers for Disease Control and Prevention of the United States Public Health Service.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.803. GENERAL LIABILITY OF BROKER. A licensed broker is liable to the commission, the public, and the broker's clients for any conduct engaged in under this chapter by the broker or by a salesperson associated with or acting for the broker.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.804. LIABILITY FOR PROVIDING CERTAIN INFORMATION. A license holder or nonprofit real estate board or association that provides information about real property sales prices or the terms of a sale for the purpose of facilitating the listing, selling, leasing, financing, or appraisal of real property is not liable to another person for providing that information unless the disclosure of that information is specifically prohibited by statute.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.805. LIABILITY FOR MISREPRESENTATION OR CONCEALMENT. (a) In this section, "party" has the meaning assigned by Section 1101.551.(b) This section prevails over any other law, including common law.(c) This section does not diminish a broker's responsibility for the acts or omissions of a salesperson associated with or acting for the broker.(d) A party is not liable for a misrepresentation or a concealment of a material fact made by a license holder in a real estate transaction unless the party:(1) knew of the falsity of the misrepresentation or concealment; and(2) failed to disclose the party's knowledge of the falsity of the misrepresentation or concealment.(e) A license holder is not liable for a misrepresentation or a concealment of a material fact made by a party to a real estate transaction unless the license holder:(1) knew of the falsity of the misrepresentation or concealment; and(2) failed to disclose the license holder's knowledge of the falsity of the misrepresentation or concealment.(f) A party or a license holder is not liable for a misrepresentation or a concealment of a material fact made by a subagent in a real estate transaction unless the party or license holder:(1) knew of the falsity of the misrepresentation or concealment; and(2) failed to disclose the party's or license holder's knowledge of the falsity of the misrepresentation or concealment.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.

Sec. 1101.806. LIABILITY FOR PAYMENT OF COMPENSATION OR COMMISSION. (a) This section does not:(1) apply to an agreement to share compensation among license holders; or(2) limit a cause of action among brokers for interference with business relationships.(b) A person may not maintain an action to collect compensation for an act as a broker or salesperson that is performed in this state unless the person alleges and proves that the person was:(1) a license holder at the time the act was commenced; or(2) an attorney licensed in any state.(c) A person may not maintain an action in this state to recover a commission for the sale or purchase of real estate unless the promise or agreement on which the action is based, or a memorandum, is in writing and signed by the party against whom the action is brought or by a person authorized by that party to sign the document.(d) A license holder who fails to advise a buyer as provided by Section 1101.555 may not receive payment of or recover any commission agreed to be paid on the sale.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1, 2003.



CHAPTER 1102. REAL ESTATE INSPECTORS

OCCUPATIONS CODE

TITLE 7. PRACTICES AND PROFESSIONS RELATED TO REAL PROPERTY AND

HOUSING

SUBTITLE A. PROFESSIONS RELATED TO REAL ESTATE

CHAPTER 1102. REAL ESTATE INSPECTORS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1102.001. DEFINITIONS. In this chapter:

(1) "Apprentice inspector" means a person who is in training

under the direct supervision of a professional inspector or a

real estate inspector to become qualified to perform real estate

inspections.

(2) "Broker" has the meaning assigned by Section 1101.002.

(3) "Commission" means the Texas Real Estate Commission.

(4) "Committee" means the Texas Real Estate Inspector Committee.

(5) "Core real estate inspection course" means an educational

course approved by the commission that relates to real estate

inspection, including a course on structural items, electrical

items, mechanical systems, plumbing systems, roofing, business,

law, standards of practice, report writing, appliances, or

ethics.

(6) "Inspector" means a person who holds a license under this

chapter.

(7) "License" means an apprentice inspector license, real estate

inspector license, or professional inspector license.

(8) "Professional inspector" means a person who represents to

the public that the person is trained and qualified to perform a

real estate inspection and who accepts employment to perform a

real estate inspection for a buyer or seller of real property.

(9) "Real estate inspection" means a written or oral opinion as

to the condition of the improvements to real property, including

structural items, electrical items, mechanical systems, plumbing

systems, or equipment.

(10) "Real estate inspector" means a person who represents to

the public that the person is trained and qualified to perform a

real estate inspection under the indirect supervision of a

professional inspector and who accepts employment to perform a

real estate inspection for a buyer or seller of real property.

(11) "Salesperson" has the meaning assigned by Section 1101.002.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.002. APPLICABILITY OF CHAPTER. (a) This chapter does

not apply to a person who repairs, maintains, or inspects

improvements to real property, including an electrician, plumber,

carpenter, or person in the business of structural pest control

in compliance with Chapter 1951, if the person does not represent

to the public through personal solicitation or public advertising

that the person is in the business of inspecting those

improvements.

(b) This chapter does not prevent a person from performing an

act the person is authorized to perform under a license or

registration issued by this state or a governmental subdivision

of this state under a law other than this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.003. RULES; INSPECTION FORMS. The commission by rule

shall prescribe standard forms and require inspectors to use the

forms to reduce discrepancies and create consistency in preparing

reports of real estate inspections.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

SUBCHAPTER B. TEXAS REAL ESTATE INSPECTOR COMMITTEE

Sec. 1102.051. COMMITTEE MEMBERSHIP. (a) The Texas Real Estate

Inspector Committee is an advisory committee appointed by the

commission.

(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec.

59(5), eff. September 1, 2007.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec.

59(5), eff. September 1, 2007.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec.

59(5), eff. September 1, 2007.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 37, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 59(5), eff. September 1, 2007.

Sec. 1102.058. GENERAL POWERS AND DUTIES OF COMMITTEE;

RECOMMENDATIONS. (a) Repealed by Acts 2007, 80th Leg., R.S.,

Ch. 1411, Sec. 59(12), eff. September 1, 2007.

(b) The committee shall recommend:

(1) rules for licensing inspectors in this state, including

rules relating to:

(A) education and experience requirements;

(B) any qualifying examination;

(C) continuing education requirements; and

(D) granting or denying a license application;

(2) the form of any required application or other document;

(3) reasonable fees to implement this chapter, including

application fees, examination fees, fees for renewal of a

license, and any other fee required by law;

(4) rules relating to standards of practice for real estate

inspection;

(5) rules establishing a code of professional conduct and ethics

for an inspector; and

(6) any other commission action to provide a high degree of

service to and protection of the public in dealing with an

inspector.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 59(12), eff. September 1, 2007.

Sec. 1102.060. CONSIDERATION OF COMMITTEE RECOMMENDATIONS. The

commission shall consider the committee's recommendations

relating to qualifications and licensing of inspectors to assure

the public of a quality professional inspection system in real

estate transactions in this state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

SUBCHAPTER C. LICENSE REQUIREMENTS

Sec. 1102.101. APPRENTICE INSPECTOR LICENSE REQUIRED. A person

may not act or attempt to act as an apprentice inspector in this

state for a buyer or seller of real property unless the person:

(1) holds an apprentice inspector license under this chapter;

and

(2) is under the direct supervision of a real estate inspector

or professional inspector.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.102. REAL ESTATE INSPECTOR LICENSE REQUIRED. A person

may not act or attempt to act as a real estate inspector in this

state for a buyer or seller of real property unless the person:

(1) holds a real estate inspector license under this chapter;

and

(2) is under the indirect supervision of a professional

inspector.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.103. PROFESSIONAL INSPECTOR LICENSE REQUIRED. A

person may not act as a professional inspector in this state for

a buyer or seller of real property unless the person holds a

professional inspector license under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.104. SUPERVISION. For the purposes of this chapter, a

person performing a real estate inspection or preparing a report

of a real estate inspection is under:

(1) direct supervision if the person is instructed and

controlled by a professional inspector or real estate inspector

who is:

(A) responsible for the actions of the person;

(B) available if needed to consult with or assist the person;

and

(C) physically present at the time and place of the inspection;

and

(2) indirect supervision if the person is instructed and

controlled by a professional inspector who is:

(A) responsible for the actions of the person; and

(B) available if needed to consult with or assist the person.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.105. APPLICATION. An applicant for a license under

this chapter must file with the commission an application on a

form prescribed by the commission.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.106. MORAL CHARACTER DETERMINATION. As prescribed by

Section 1101.353, the commission shall determine, on request,

whether a person's moral character complies with the commission's

moral character requirements for licensing under this chapter and

may conduct a supplemental moral character determination of the

person.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.107. ELIGIBILITY FOR APPRENTICE INSPECTOR LICENSE. To

be eligible for an apprentice inspector license, an applicant

must:

(1) at the time of application be:

(A) at least 18 years of age;

(B) a citizen of the United States or a lawfully admitted alien;

and

(C) a resident of this state;

(2) be sponsored by a professional inspector; and

(3) satisfy the commission as to the applicant's honesty,

trustworthiness, and integrity.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.108. ELIGIBILITY FOR REAL ESTATE INSPECTOR LICENSE.

(a) To be eligible for a real estate inspector license, an

applicant must:

(1) at the time of application have:

(A) held an apprentice inspector license for at least three

months; and

(B) performed at least 25 real estate inspections under direct

supervision;

(2) submit evidence satisfactory to the commission of successful

completion of at least 90 classroom hours of core real estate

inspection courses;

(3) demonstrate competence based on the examination under

Subchapter D;

(4) be sponsored by a professional inspector; and

(5) satisfy the commission as to the applicant's honesty,

trustworthiness, integrity, and competence.

(b) The commission by rule may specify the length and content of

the courses required by Subsection (a)(2).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.109. ELIGIBILITY FOR PROFESSIONAL INSPECTOR LICENSE.

To be eligible for a professional inspector license, an applicant

must:

(1) at the time of application have:

(A) held a real estate inspector license for at least 12 months;

and

(B) performed at least 175 real estate inspections under

indirect supervision;

(2) submit evidence satisfactory to the commission of successful

completion of at least 30 classroom hours of core real estate

inspection courses, in addition to the hours required by Section

1102.108, and at least eight classroom hours related to the study

of standards of practice, legal issues, or ethics related to the

practice of real estate inspecting;

(3) demonstrate competence based on the examination under

Subchapter D; and

(4) satisfy the commission as to the applicant's honesty,

trustworthiness, integrity, and competence.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 15, Sec. 10, eff.

Sept. 1, 2003.

Sec. 1102.110. ELIGIBILITY OF PREVIOUS LICENSE HOLDERS. (a)

Notwithstanding Section 1102.108, an applicant is eligible for

and has satisfied all requirements for a real estate inspector

license if the applicant:

(1) held a real estate inspector license during the 24-month

period preceding the date the application is filed;

(2) is sponsored by a professional inspector; and

(3) satisfies the commission as to the applicant's honesty,

trustworthiness, and integrity.

(b) Notwithstanding Section 1102.109, an applicant is eligible

for and has satisfied all requirements for a professional

inspector license if the applicant:

(1) held a professional inspector license during the 24-month

period preceding the date the application is filed; and

(2) satisfies the commission as to the applicant's honesty,

trustworthiness, and integrity.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.111. SUBSTITUTE REQUIREMENTS. (a) The commission by

rule shall provide for substitution of relevant experience and

additional education in place of:

(1) the number of real estate inspections required for

licensing; and

(2) the requirement that an applicant be:

(A) licensed as an apprentice inspector before being licensed as

a real estate inspector; or

(B) licensed as a real estate inspector before being licensed as

a professional inspector.

(b) Rules adopted under Subsection (a) may not require an

applicant to:

(1) complete more than 320 additional classroom hours of core

real estate inspection courses; or

(2) have more than seven years of relevant experience.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 15, Sec. 11, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

297, Sec. 11, eff. September 1, 2007.

Sec. 1102.112. WAIVER FOR APPLICANT LICENSED IN ANOTHER STATE.

The commission may waive any license requirement for an applicant

who holds a license from another state having license

requirements substantially equivalent to those of this state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.113. ELIGIBILITY AS SPONSOR. A professional inspector

may sponsor an apprentice inspector or a real estate inspector

only if the professional inspector provides sufficient proof to

the commission that the professional inspector has completed at

least 200 real estate inspections as a professional inspector.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.114. ISSUANCE OF LICENSE. The commission shall issue

the appropriate license to an applicant who:

(1) meets the required qualifications;

(2) pays the fee required by Section 1102.352(a); and

(3) offers proof that the applicant carries liability insurance

with a minimum limit of $100,000 per occurrence to protect the

public against a violation of Subchapter G.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 38, eff. September 1, 2007.

Sec. 1102.115. DENIAL OF LICENSE. The provisions of Section

1101.364 governing the commission's denial of a license under

that chapter apply to the commission's denial of a license under

this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.116. PROBATIONARY LICENSE. The commission may issue a

probationary license under this chapter as prescribed by Section

1101.365.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.117. INACTIVE LICENSE. The commission by rule may

adopt terms by which:

(1) an inspector may apply for, renew, or place a license on

inactive status; and

(2) an inactive inspector may return to active status.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.118. CHANGE OF ADDRESS. Not later than the 30th day

after the date an inspector changes the inspector's place of

business, the inspector shall notify the commission and pay the

required fee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

SUBCHAPTER D. LICENSE EXAMINATION

Sec. 1102.151. CONTENT OF EXAMINATION. (a) A license

examination must evaluate competence in the subject matter of

each required core real estate inspection course.

(b) The commission shall:

(1) prescribe each license examination; and

(2) prepare or contract for the examination.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.152. OFFERING OF EXAMINATION. The commission shall

offer each license examination at least once every two months in

Austin.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.153. DEADLINE FOR COMPLETION. A license applicant who

does not satisfy the examination requirement within six months

after the date the application is filed must submit a new

application and pay another examination fee to be eligible for

examination.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.154. EXAMINATION RESULTS. (a) Not later than the

30th day after the date an examination is administered, the

commission shall notify each examinee of the results of the

examination. If an examination is graded or reviewed by a

national testing service, the commission shall notify each

examinee of the results of the examination not later than the

14th day after the date the commission receives the results from

the testing service.

(b) If the notice of the results of an examination graded or

reviewed by a national testing service will not be given before

the 91st day after the examination date, the commission shall

notify each examinee of the reason for the delay before the 90th

day.

(c) If requested in writing by a person who fails an

examination, the commission shall provide to the person an

analysis of the person's performance on the examination.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.155. REEXAMINATION. (a) An applicant who fails the

examination may apply for reexamination by filing a request with

the commission and paying another examination fee.

(b) An applicant who fails the examination three consecutive

times in connection with the same application may not apply for

reexamination or submit a new license application before six

months after the date of the third failed examination.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

SUBCHAPTER E. LICENSE RENEWAL

Sec. 1102.201. LICENSE TERM AND EXPIRATION. (a) The commission

may issue or renew a license for a period not to exceed 24

months.

(b) A renewal fee for a license under this chapter may not

exceed, calculated on an annual basis, the amount of the fee

established under Section 1102.251.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 15, Sec. 12, eff.

Sept. 1, 2003.

Sec. 1102.202. NOTICE OF LICENSE EXPIRATION. Not later than the

31st day before the expiration date of a person's license, the

commission shall send to the person at the person's last known

address according to the commission's records written notice of

the license expiration.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.203. RENEWAL OF LICENSE. (a) A person may renew an

unexpired license by paying the required renewal fee to the

commission before the expiration date of the license and

providing proof of liability insurance as required by Section

1102.114(3).

(b) If the person's license expires, the person may not renew

the license. The person may obtain a new license by submitting to

reexamination, if required, and complying with the requirements

and procedures for obtaining an original license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.163(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 39, eff. September 1, 2007.

Sec. 1102.205. CONTINUING EDUCATION REQUIREMENTS. (a) The

commission shall approve, recognize, prepare, or administer a

continuing education program for inspectors.

(b) As a prerequisite for renewal of a real estate inspector

license, professional inspector license, or apprentice inspector

license, the inspector must participate in the continuing

education program and submit evidence satisfactory to the

commission of successful completion of at least 16 classroom

hours of core real estate inspection courses or continuing

education courses for each year of the license period preceding

the renewal.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.164(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

825, Sec. 12, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 40, eff. September 1, 2007.

SUBCHAPTER F. LICENSE FEES

Sec. 1102.251. FEES. The commission shall charge and collect

reasonable and necessary fees to cover the cost of administering

this chapter for:

(1) filing an original application for an apprentice inspector

license;

(2) filing an original application for a real estate inspector

license;

(3) filing an original application for a professional inspector

license;

(4) renewal of an apprentice inspector license;

(5) renewal of a real estate inspector license;

(6) renewal of a professional inspector license;

(7) a license examination;

(8) a request to change a place of business or to replace a lost

or destroyed license; and

(9) filing a request for issuance of a license because of a

change of name, return to active status, or change in sponsoring

professional inspector.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.165(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 41, eff. September 1, 2007.

Sec. 1102.252. PAYMENT. A person may pay a fee by cash, check,

including a cashier's check, or money order.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.253. REVIEW OF FEE AMOUNTS. The commission annually

shall review the fees under Section 1102.251 and reduce the fees

to the extent that the cost of administering this chapter is

covered by money appropriated to the commission that is

attributable to amounts transferred to the general revenue fund

under Section 1102.353(d).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

SUBCHAPTER G. PROHIBITED ACTS

Sec. 1102.301. NEGLIGENCE OR INCOMPETENCE. An inspector may not

perform a real estate inspection in a negligent or incompetent

manner.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.302. AGREEMENT FOR SPECIFIC REPORT; DISHONESTY. An

inspector may not:

(1) accept an assignment for real estate inspection if the

employment or a fee is contingent on the reporting of:

(A) a specific, predetermined condition of the improvements to

real property; or

(B) specific findings other than those that the inspector knows

to be true when the assignment is accepted; or

(2) act in a manner or engage in a practice that:

(A) is dishonest or fraudulent; or

(B) involves deceit or misrepresentation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.303. ACTING IN CONFLICTING CAPACITIES. An inspector

may not act in a transaction in the dual capacity of inspector

and:

(1) undisclosed principal; or

(2) broker or salesperson.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.304. REPAIRS AND MAINTENANCE. An inspector may not

perform or agree to perform repairs or maintenance in connection

with a real estate inspection under an earnest money contract,

lease, or exchange of real property.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.305. VIOLATION OF LAW. An inspector may not violate

this chapter or a rule adopted by the commission.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

SUBCHAPTER H. REAL ESTATE INSPECTION RECOVERY FUND

Sec. 1102.351. REAL ESTATE INSPECTION RECOVERY FUND. The

commission shall maintain a real estate inspection recovery fund

to reimburse aggrieved persons who suffer actual damages from an

inspector's act in violation of Subchapter G. The inspector must

have held a license at the time the act was committed.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.352. PAYMENTS INTO FUND. (a) In addition to any

other fees required by this chapter, a person who passes a

license examination must pay a fee not to exceed $200. The

commission shall deposit the fee to the credit of the fund before

issuing the license.

(b) If the balance in the fund at any time is less than

$300,000, each inspector at the next license renewal must pay, in

addition to the renewal fee, a fee that is equal to the lesser of

$75 or a pro rata share of the amount necessary to obtain a

balance in the fund of $450,000. The commission shall deposit the

additional fee to the credit of the fund.

(c) To ensure the availability of a sufficient amount to pay

anticipated claims on the fund, the commission by rule may

provide for the collection of assessments at different times and

under conditions other than those specified by this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.166(a),

eff. Sept. 1, 2003.

Sec. 1102.353. MANAGEMENT OF FUND. (a) The commission shall

hold money credited to the fund in trust to carry out the purpose

of the fund.

(b) Money credited to the fund may be invested in the same

manner as money of the Employees Retirement System of Texas,

except that an investment may not be made that would impair the

liquidity necessary to make payments from the fund as required by

this subchapter.

(c) Interest from the investments shall be deposited to the

credit of the fund.

(d) If the balance in the fund on December 31 of a year is more

than $600,000, the commission shall transfer the amount in excess

of $600,000 to the credit of the general revenue fund.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.354. DEADLINE FOR ACTION; NOTICE TO COMMISSION. (a)

An action for a judgment that may result in an order for payment

from the fund may not be brought after the second anniversary of

the date the cause of action accrues.

(b) When an aggrieved person brings an action for a judgment

that may result in an order for payment from the fund, the

inspector against whom the action is brought shall notify the

commission in writing of the action.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.355. CLAIM FOR PAYMENT FROM FUND. (a) An aggrieved

person who obtains a court judgment against an inspector for a

violation of Subchapter G may, after final judgment is entered,

execution returned nulla bona, and a judgment lien perfected,

file a verified claim in the court that entered the judgment.

(b) After the 20th day after the date the aggrieved person gives

written notice to the commission and judgment debtor, the person

may apply to the court that entered the judgment for an order for

payment from the fund of the amount unpaid on the judgment. The

court shall proceed promptly on the application.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.356. ISSUES AT HEARING. At the hearing on the

application for payment from the fund, the aggrieved person must

show:

(1) that the judgment is based on facts allowing recovery under

this subchapter;

(2) that the person is not:

(A) the spouse of the judgment debtor or the personal

representative of the spouse; or

(B) an inspector;

(3) that, according to the best information available, the

judgment debtor does not have sufficient attachable assets in

this or another state to satisfy the judgment;

(4) the amount that may be realized from the sale of assets

liable to be sold or applied to satisfy the judgment; and

(5) the balance remaining due on the judgment after application

of the amount under Subdivision (4).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.166(b),

eff. Sept. 1, 2003.

Sec. 1102.357. COMMISSION RESPONSE. (a) On receipt of notice

under Section 1102.355, the commission may notify the attorney

general of the commission's desire to enter an appearance, file a

response, appear at the hearing, defend the action, or take any

other action the commission considers appropriate.

(b) The commission and the attorney general may act under

Subsection (a) only to:

(1) protect the fund from spurious or unjust claims; or

(2) ensure compliance with the requirements for recovery under

this subchapter.

(c) The commission may relitigate in the hearing any material

and relevant issue that was determined in the action that

resulted in the judgment in favor of the aggrieved person.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.358. COURT ORDER FOR PAYMENT. The court shall order

the commission to pay from the fund the amount the court finds

payable on the claim under this subchapter if at the hearing the

court is satisfied:

(1) of the truth of each matter the aggrieved person is required

by Section 1102.356 to show; and

(2) that the aggrieved person has satisfied each requirement of

Sections 1102.355 and 1102.356.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.359. PAYMENT LIMITS; ATTORNEY'S FEES. (a) Payments

from the fund for claims, including attorney's fees, interest,

and court costs, arising out of a single transaction may not

exceed a total of $12,500, regardless of the number of claimants.

(b) Payments from the fund for claims based on judgments against

a single inspector may not exceed a total of $30,000 until the

inspector has reimbursed the fund for all amounts paid.

(c) If the court finds that the total amount of claims against

an inspector exceeds the limitations contained in this section,

the court shall proportionally reduce the amount payable on each

claim.

(d) A person receiving payment from the fund is entitled to

reasonable attorney's fees in the amount determined by the court,

subject to the limitation prescribed by this section.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.166(c),

eff. Sept. 1, 2003.

Sec. 1102.360. APPLICATION OF JUDGMENT RECOVERY. An aggrieved

person who receives a recovery on a judgment against a single

defendant before receiving a payment from the fund must apply the

recovery first to actual damages.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.361. SUBROGATION. (a) The commission is subrogated

to all rights of a judgment creditor to the extent of an amount

paid from the fund, and the judgment creditor shall assign to the

commission all right, title, and interest in the judgment up to

that amount.

(b) The commission has priority for repayment from any

subsequent recovery on the judgment.

(c) The commission shall deposit any amount recovered on the

judgment to the credit of the fund.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.362. EFFECT ON DISCIPLINARY PROCEEDINGS. (a) This

subchapter does not limit the commission's authority to take

disciplinary action against an inspector for a violation of this

chapter or a commission rule.

(b) An inspector's repayment of all amounts owed to the fund

does not affect another disciplinary proceeding brought under

this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.363. WAIVER OF RIGHTS. An aggrieved person who does

not comply with this subchapter waives the person's rights under

this subchapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.364. NOTICE TO CONSUMERS AND SERVICE RECIPIENTS. (a)

Each inspector shall provide notice to consumers and service

recipients of the availability of payment from the fund for

aggrieved persons:

(1) on a written contract for the inspector's services;

(2) on a brochure that the inspector distributes;

(3) on a sign prominently displayed in the inspector's place of

business;

(4) in a bill or receipt for the inspector's services; or

(5) in a prominent display on the Internet website of a person

regulated under this chapter.

(b) The notice must include:

(1) the commission's name, mailing address, and telephone

number; and

(2) any other information required by commission rule.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 15, Sec. 13, eff.

Sept. 1, 2003.

SUBCHAPTER I. DISCIPLINARY PROCEEDINGS, PENALTIES, AND

ENFORCEMENT PROVISIONS

Sec. 1102.401. DISCIPLINARY POWERS OF COMMISSION. (a) The

commission may investigate an action of an inspector and, after

notice and hearing as provided by Section 1101.657, reprimand the

inspector, place the inspector's license on probation, or suspend

or revoke the inspector's license for a violation of this chapter

or a commission rule.

(b) An inspector whose license is revoked under this section may

not apply to the commission for a new license until after the

first anniversary of the date of the revocation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.402. LICENSE REVOCATION FOR CLAIM ON FUND. (a) The

commission may revoke a license issued under this chapter or a

license, approval, or registration issued under Chapter 1101 if

the commission makes a payment from the real estate inspection

recovery fund to satisfy all or part of a judgment against the

person issued the license, approval, or registration.

(b) The commission may probate an order revoking a license.

(c) A person is not eligible for a license until the person has

repaid in full the amount paid from the fund on the person's

account, plus interest at the legal rate.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

297, Sec. 12, eff. September 1, 2007.

Sec. 1102.403. ADMINISTRATIVE PENALTY. (a) The commission may

impose an administrative penalty as provided by Subchapter O,

Chapter 1101, on a person who violates this chapter or a rule

adopted or order issued by the commission under this chapter or

Chapter 1101.

(b) An administrative penalty collected under this section for a

violation by an inspector shall be deposited to the credit of the

real estate inspection recovery fund. A penalty collected under

this section for a violation by a person who is not licensed

under this chapter or Chapter 1101 shall be deposited to the

credit of the real estate recovery trust account or the real

estate inspection recovery fund, as determined by the commission.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.160(g),

eff. Sept. 1, 2003.

Sec. 1102.404. INJUNCTIVE RELIEF. The commission, the attorney

general, a county attorney, or a district attorney, as

applicable, may bring an action to enforce this chapter or to

abate or enjoin a violation of this chapter or a rule adopted

under this chapter as prescribed by Sections 1101.751 and

1101.752.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.405. APPEAL BOND EXEMPTION. The commission is not

required to give an appeal bond in an action to enforce this

chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.406. GENERAL CRIMINAL PENALTY. (a) A person commits

an offense if the person wilfully violates or fails to comply

with this chapter or a commission order.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1102.407. CRIMINAL PENALTY FOR PRACTICING WITHOUT LICENSE.

(a) A person commits an offense if the person does not hold a

license under this chapter and knowingly engages in the business

of real estate inspecting, including performing an inspection

while the person's license is revoked or suspended.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.167(a),

eff. Sept. 1, 2003.

Sec. 1102.408. TEMPORARY SUSPENSION. (a) The presiding officer

of the commission shall appoint a disciplinary panel consisting

of three commission members to determine whether a person's

license to practice under this chapter should be temporarily

suspended.

(b) If the disciplinary panel determines from the information

presented to the panel that a person licensed to practice under

this chapter would, by the person's continued practice,

constitute a continuing threat to the public welfare, the panel

shall temporarily suspend the license of that person.

(c) A license may be suspended under this section without notice

or hearing on the complaint if:

(1) institution of proceedings for a hearing before the

commission is initiated simultaneously with the temporary

suspension; and

(2) a hearing is held under Chapter 2001, Government Code, and

this chapter as soon as possible.

(d) Notwithstanding Chapter 551, Government Code, the

disciplinary panel may hold a meeting by telephone conference

call if immediate action is required and convening the panel at

one location is inconvenient for any member of the panel.

Added by Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 43, eff. September 1, 2007.



CHAPTER 1103. REAL ESTATE APPRAISERS

OCCUPATIONS CODE

TITLE 7. PRACTICES AND PROFESSIONS RELATED TO REAL PROPERTY AND

HOUSING

SUBTITLE A. PROFESSIONS RELATED TO REAL ESTATE

CHAPTER 1103. REAL ESTATE APPRAISERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1103.001. SHORT TITLE. This chapter may be cited as the

Texas Appraiser Licensing and Certification Act.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.002. PURPOSE. The purpose of this chapter is to

conform state law relating to the regulation of real estate

appraisers to the requirements adopted under Title XI, Financial

Institutions Reform, Recovery, and Enforcement Act of 1989.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.003. DEFINITIONS. In this chapter:

(1) "Appraisal" means:

(A) an estimate of value; or

(B) the act or process of estimating value.

(2) "Appraisal Foundation" means The Appraisal Foundation, as

defined by 12 U.S.C. Section 3350, or its successor.

(2-a) "Appraisal Standards Board" means the Appraisal Standards

Board of the Appraisal Foundation, or its successor.

(3) "Appraisal Subcommittee" means the Appraisal Subcommittee of

the Federal Financial Institutions Examination Council, or its

successor.

(4) "Appraiser Qualifications Board" means the Appraiser

Qualifications Board of the Appraisal Foundation, or its

successor.

(5) "Board" means the Texas Appraiser Licensing and

Certification Board.

(6) "Commissioner" means the commissioner of the Texas Appraiser

Licensing and Certification Board.

(6-a) "Federally related transaction" means a real

estate-related transaction that:

(A) requires the services of an appraiser; and

(B) is engaged in, contracted for, or regulated by a federal

financial institution regulatory agency.

(6-b) "Federal financial institution regulatory agency" means:

(A) the Board of Governors of the Federal Reserve System;

(B) the Federal Deposit Insurance Corporation;

(C) the Office of the Comptroller of the Currency;

(D) the Office of Thrift Supervision;

(E) the National Credit Union Administration; or

(F) the successors of any of those agencies.

(7) "State-certified real estate appraiser" or "certified

appraiser" means a person who is certified under this chapter.

(8) "State-licensed real estate appraiser" or "licensed

appraiser" means a person who is licensed under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

703, Sec. 1, eff. September 1, 2005.

Sec. 1103.004. EFFECT OF CHAPTER. (a) Repealed by Acts 2005,

79th Leg., Ch. 703, Sec. 22, eff. September 1, 2005.

(b) This chapter does not prohibit:

(1) a person authorized by law from performing an evaluation of

real property for or providing an evaluation of real property to

another person;

(2) a real estate broker or salesperson licensed under Chapter

1101 but not certified or licensed under this chapter from

performing an appraisal in a transaction other than a federally

related transaction;

(3) the requirement that a person who is not certified or

licensed under this chapter be licensed as a real estate broker

or salesperson to perform an appraisal in a transaction other

than a federally related transaction; or

(4) a real estate broker or salesperson licensed under Chapter

1101 from giving an opinion if the opinion:

(A) is not referred to as an appraisal; and

(B) is given in the ordinary course of the broker's or

salesperson's business to:

(i) a potential seller or third party regarding the recommended

listing price of real property; or

(ii) a potential purchaser or third party regarding the

recommended purchase price of real property.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

703, Sec. 22, eff. September 1, 2005.

Sec. 1103.005. REAL ESTATE BROKER OR SALESPERSON LICENSE NOT

REQUIRED. A person is not required to be licensed as a real

estate broker or salesperson under Chapter 1101 to appraise real

property in this state if the person is:

(1) certified or licensed under this chapter;

(2) approved as an appraiser trainee under this chapter; or

(3) certified or licensed as a real estate appraiser by another

state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.006. APPLICATION OF SUNSET ACT. If the federal

government removes the requirements for the preparation or use of

an appraisal by federally regulated financial institutions, the

board is subject to Chapter 325, Government Code (Texas Sunset

Act), and is subject to sunset review in the next regular session

of the legislature following the date of the federal government's

action. Unless continued in existence by that legislature as

provided by that chapter, the board is abolished and this chapter

expires on the 90th day after the last day of the regular session

of that legislature.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

SUBCHAPTER B. TEXAS APPRAISER LICENSING AND CERTIFICATION BOARD

Sec. 1103.051. TEXAS APPRAISER LICENSING AND CERTIFICATION

BOARD. The Texas Appraiser Licensing and Certification Board is

an independent subdivision of the Texas Real Estate Commission.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.052. BOARD MEMBERSHIP. (a) The board consists of

nine members as follows:

(1) the executive secretary of the Veterans' Land Board or the

executive secretary's designee; and

(2) eight members appointed by the governor with the advice and

consent of the senate as follows:

(A) four members who are certified or licensed appraisers

actively engaged in the practice of appraising real property; and

(B) four public members who qualify for appointment based on

their recognized business ability.

(b) The executive secretary of the Veterans' Land Board or the

executive secretary's designee is a voting member of the board.

(c) In making appointments to the board, the governor shall

ensure that:

(1) a single appraisal organization is not overrepresented on

the board;

(2) the board is independent of a trade association, profession,

or industry; and

(3) the board represents:

(A) the diverse geographic areas of the state; and

(B) a cross-section of disciplines in the field of real estate

appraisal.

(d) Appointments to the board shall be made without regard to:

(1) the race, color, religion, sex, disability, familial status,

or national origin of the appointee; or

(2) the appointee's membership in an appraisal organization.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.053. QUALIFICATIONS OF APPOINTED MEMBERS. (a) An

appointed member of the board must be a qualified voter of this

state.

(b) A person appointed to the board qualifies by taking the

constitutional oath of office not later than the 15th day after

the date of appointment.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.054. ELIGIBILITY OF PUBLIC MEMBERS. A person is not

eligible for appointment as a public member of the board if the

person or the person's spouse:

(1) is a certified or licensed appraiser;

(2) is certified or licensed by an occupational regulatory

agency in the field of real estate brokerage or appraisal;

(3) owns or controls, directly or indirectly, a business entity

or other organization whose primary purpose is to engage in real

estate sales, brokerage, or appraisal; or

(4) is employed by or participates in the management of a

business entity or other organization whose primary purpose is to

engage in real estate sales, brokerage, or appraisal.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.055. TERMS. (a) Appointed members of the board serve

staggered two-year terms, with the terms of two appraiser members

and two public members expiring on January 31 of each year.

(b) An appointed member may not serve more than three

consecutive two-year terms.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.056. OFFICERS; EXECUTIVE COMMITTEE. (a) At a regular

meeting in February of each year, the board shall elect from its

members a presiding officer, assistant presiding officer, and

secretary.

(b) The officers elected under Subsection (a) constitute the

executive committee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.057. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that an appointed member:

(1) does not have at the time of appointment the qualifications

required by this subchapter for appointment to the board;

(2) does not maintain during service on the board the

qualifications required by this subchapter for appointment to the

board;

(3) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(4) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year, unless the absence is excused by a majority vote

of the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of an

appointed board member exists.

(c) If the presiding officer of the board has knowledge that a

potential ground for removal of an appointed board member exists,

the presiding officer shall immediately notify the governor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.058. PER DIEM; REIMBURSEMENT. An appointed board

member is entitled to receive:

(1) $75 for each day the member engages in official duties as a

board member; and

(2) reimbursement for actual and necessary expenses incurred in

performing official duties as a board member.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.059. QUASI-JUDICIAL IMMUNITY. A member of the board

is entitled to quasi-judicial immunity from suit for an action

that:

(1) is taken as a member of the board; and

(2) is in compliance with the law.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

SUBCHAPTER C. COMMISSIONER AND OTHER BOARD PERSONNEL

Sec. 1103.101. COMMISSIONER. (a) The administrator of the

Texas Real Estate Commission shall serve as commissioner.

(b) The board may delegate to the commissioner the

responsibility for administering this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 44, eff. September 1, 2007.

Sec. 1103.102. OTHER BOARD PERSONNEL. In addition to the

commissioner, the board may employ other officers and employees

as necessary to administer this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.103. SALARIES. (a) The administrator of the Texas

Real Estate Commission shall determine the salaries of the

officers and employees of the board.

(b) The amounts of the salaries may not exceed the amounts

specified by the General Appropriations Act.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 45, eff. September 1, 2007.

Sec. 1103.104. DUTIES OF COMMISSIONER. The commissioner shall:

(1) disseminate information;

(2) administer rules adopted by the board under this chapter;

(3) review each application for a certificate or license and

make a recommendation for final action to the board;

(4) review and make recommendations to the board regarding the

adoption of rules relating to:

(A) the examination required by Subchapter F;

(B) education and experience requirements for issuance of

certificates and licenses;

(C) continuing education for a certified or licensed appraiser;

(D) standards of professional practice and ethics for a

certified or licensed appraiser;

(E) standards for a real estate appraisal performed by a

certified or licensed appraiser; and

(F) the fees established by the board under Section 1103.156;

(5) collect fees established by the board;

(6) manage the staff and employees of the board; and

(7) perform any other duty prescribed by the board under this

chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 46, eff. September 1, 2007.

SUBCHAPTER D. BOARD POWERS AND DUTIES

Sec. 1103.151. RULES RELATING TO CERTIFICATES AND LICENSES. The

board may adopt:

(1) rules for certifying or licensing an appraiser or approving

an appraiser trainee in this state that are in accordance with

this chapter and consistent with applicable federal law;

(2) rules relating to the education and experience required for

certifying or licensing an appraiser or approving an appraiser

trainee that are consistent with the guidelines recognized by the

Appraiser Qualifications Board;

(3) rules relating to the examination required by Subchapter F;

and

(4) rules relating to procedures for the timely renewal of a

certificate or license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

703, Sec. 2, eff. September 1, 2005.

Sec. 1103.152. APPRAISER CERTIFICATE AND LICENSE CATEGORIES.

The board may:

(1) establish certificate and license categories that are

consistent with the categories recognized by the Appraiser

Qualifications Board; and

(2) prescribe qualifications for each category that are

consistent with the qualifications established for that category

by the Appraiser Qualifications Board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

703, Sec. 3, eff. September 1, 2005.

Sec. 1103.153. RULES RELATING TO CONTINUING EDUCATION. The

board may adopt rules relating to continuing education

requirements for a certified or licensed appraiser or an approved

appraiser trainee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

703, Sec. 4, eff. September 1, 2005.

Sec. 1103.154. RULES RELATING TO PROFESSIONAL CONDUCT. The

board may adopt:

(1) rules as necessary to conform to the minimum written

standards of the Appraisal Standards Board by incorporating the

Uniform Standards of Professional Appraisal Practice;

(2) rules requiring a certified or licensed appraiser to comply

with standards of competency, professional conduct, and ethics

prescribed by the Uniform Standards of Professional Appraisal

Practice, as adopted by the Appraisal Standards Board; and

(3) rules relating to the standards for the development of an

appraisal and the conveyance of an appraisal report by a

certified or licensed appraiser that are consistent with the

Uniform Standards of Professional Appraisal Practice.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

703, Sec. 5, eff. September 1, 2005.

Sec. 1103.155. ROSTER. (a) The board shall maintain a roster

of persons who are certified or licensed under this chapter.

(b) The roster must indicate the type of certificate or license

held by each person listed.

(c) The board shall send a copy of the roster to the Appraisal

Subcommittee at least annually.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.156. FEES. (a) The board may establish reasonable

fees to administer this chapter, including:

(1) an application fee for a certificate or license;

(2) an examination fee;

(3) a renewal fee for a certificate or license;

(4) a registration fee for a nonresident real estate appraiser;

(5) an application fee for an appraiser trainee;

(6) an annual renewal fee for an appraiser trainee;

(7) a fee for filing a request for a return to active status;

and

(8) other appropriate fees.

(b) The board shall collect from each certified or licensed

appraiser an annual registry fee in an amount established by the

board not to exceed the amount required by the Appraisal

Subcommittee. The board shall deposit the registry fees to the

credit of the appraiser registry account in the general revenue

fund.

(c) The fees collected under Subsection (b) shall be sent to the

Appraisal Subcommittee regularly as required by federal law.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 106, Sec. 1, eff.

Sept. 1, 2003.

SUBCHAPTER E. CERTIFICATE AND LICENSE REQUIREMENTS

Sec. 1103.201. CERTIFICATE OR LICENSE REQUIRED. (a) Unless the

person is certified under this chapter, a person may not:

(1) use the title "state-certified real estate appraiser"; or

(2) refer to an appraisal prepared by the person as a "certified

appraisal."

(b) Unless the person is licensed under this chapter, a person

may not:

(1) use the title "state-licensed real estate appraiser"; or

(2) refer to an appraisal prepared by the person as a "licensed

appraisal."

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.202. ELIGIBILITY REQUIREMENTS FOR CERTIFICATE. To be

eligible for a certificate under this chapter, an applicant must:

(1) pass the examination required by Subchapter F;

(2) successfully complete the number and type of classroom hours

or other educational qualifications required by the Appraiser

Qualifications Board;

(3) provide evidence satisfactory to the board that the

applicant has at least the minimum number of hours of experience

in performing appraisals over the specified number of calendar

years as required by the Appraiser Qualifications Board; and

(4) satisfy the board as to the applicant's honesty,

trustworthiness, and integrity.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

703, Sec. 6, eff. September 1, 2005.

Sec. 1103.203. ELIGIBILITY REQUIREMENTS FOR LICENSE. To be

eligible for a license under this chapter, an applicant must:

(1) pass the examination required by Subchapter F;

(2) successfully complete the number and type of classroom hours

or other educational qualifications required by the guidelines of

the Appraiser Qualifications Board;

(3) provide evidence satisfactory to the board that the

applicant has at least the minimum number of hours of experience

in performing appraisals over the specified number of calendar

years as required by the guidelines of the Appraiser

Qualifications Board; and

(4) satisfy the board as to the applicant's honesty,

trustworthiness, and integrity.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

703, Sec. 7, eff. September 1, 2005.

Sec. 1103.204. FULFILLMENT OF EDUCATION REQUIREMENTS. (a) In

this section, "real estate-related financial transaction" means a

transaction involving:

(1) selling, leasing, purchasing, exchanging, investing in, or

financing real property or an interest in real property;

(2) refinancing real property or an interest in real property;

or

(3) using real property or an interest in real property as

security for a loan or investment, including a mortgage-backed

security.

(b) This chapter does not limit the amount of time in which an

applicant for a certificate or license is required to satisfy the

education requirements under this subchapter.

(c) The board shall give an applicant for a certificate or

license credit toward fulfilling the requirements of Sections

1103.202(2) and 1103.203(2) for classroom hours taken in the

course of becoming licensed as a real estate broker or

salesperson or for professional development or continuing

education courses taken, whether the classroom hours or courses

are taken by a person as a real estate broker or salesperson or

as an employee of a financial institution engaged in real

estate-related financial transactions, if the classroom hours or

courses satisfy the requirements established by the guidelines

recognized by the Appraiser Qualifications Board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

703, Sec. 8, eff. September 1, 2005.

Sec. 1103.205. FULFILLMENT OF EXPERIENCE REQUIREMENTS. (a)

Except as provided by Section 1103.208, this chapter does not

limit the amount of time in which an applicant for a certificate

or license is required to satisfy the experience requirements

under this subchapter.

(b) An applicant for a certificate or license must provide an

affidavit on a form prescribed by the board stating that the

applicant has the required number of hours of experience in

performing appraisals as recognized by the Appraiser

Qualifications Board.

(c) For the purpose of determining the qualifications of an

applicant for a certificate or license under this chapter,

acceptable appraisal experience includes:

(1) any one or any combination of the categories recognized by

the Appraiser Qualifications Board; and

(2) experience as a real estate lending officer of a financial

institution or as a real estate broker that includes the actual

performance or technical review of real estate appraisals.

(d) For purposes of this subchapter, an hour of experience means

60 minutes spent in one or more of the acceptable areas of

appraisal experience recognized under this subchapter.

Calculation of the hours of experience must be based solely on

actual hours of experience.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

703, Sec. 9, eff. September 1, 2005.

Sec. 1103.206. VERIFICATION OF EDUCATION AND EXPERIENCE. (a)

The board shall adopt a reliable method to verify the evidence of

education submitted by an applicant for a certificate or license.

(b) The board shall adopt a reliable method to verify the

evidence of appraisal experience submitted by an applicant for a

certificate or license. The method must rely on appropriate

sampling techniques that are applied to not more than five

percent of the applications received by the board. An applicant

whose application is selected for verification has at least 60

days after the date of selection to prepare any records. The

board may not require the applicant to provide more information

than the information the board may obtain under Section 1103.207.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.207. ADDITIONAL INFORMATION FROM CERTAIN APPLICANTS.

(a) In addition to the information or documentation specified by

this subchapter, the board may obtain other information or

documentation from an applicant for a certificate or license

under this chapter if the board determines that:

(1) a consumer complaint or peer complaint against the applicant

alleging fraud, incompetency, or malpractice is reasonable; or

(2) other just cause exists for requiring further information.

(b) The board may obtain the additional information or

documentation by:

(1) requiring the applicant to complete a form prescribed by the

board that includes a detailed listing of the applicant's

appraisal experience and states for each appraisal claimed by the

applicant:

(A) the municipality or county in which the appraisal was

performed;

(B) the type and description of the building or property

appraised;

(C) the approach to value used in the appraisal;

(D) the actual number of hours spent on the appraisal; and

(E) any other information determined appropriate by the board;

or

(2) engaging in other investigative research determined

appropriate by the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.208. PROVISIONAL LICENSE FOR CERTAIN APPRAISER

TRAINEES. (a) An applicant for appraiser trainee

classification who demonstrates to the board that the applicant,

after completing the classroom education requirements, has failed

to secure sponsorship from at least two certified appraisers to

satisfy the experience requirement of Section 1103.203(3) may

apply to the board to take the examination required by Subchapter

F.

(b) The board shall issue a license under this section to an

applicant who:

(1) passes the examination required by Subchapter F; and

(2) satisfies any other requirements for a license, other than

the experience requirement of Section 1103.203(3).

(c) A license issued under Subsection (b) is subject to

automatic revocation if the person fails to:

(1) complete the experience requirement under Section

1103.203(3) not later than the 60th month after the date the

license is issued; or

(2) report the completion of a portion of the person's

experience requirement each renewal period.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.209. RECIPROCAL CERTIFICATE OR LICENSE. (a) The

board may issue a certificate or license under terms adopted by

the board to an applicant who is certified or licensed under the

laws of another state having certification or licensing

requirements that the board determines have not been disapproved

by the Appraiser Qualifications Board. The terms must comply

with the minimum criteria for obtaining a certificate or license

recognized by the Appraiser Qualifications Board.

(b) The board may not accept an application from an applicant

from another state that refuses to offer reciprocal treatment to

residents of this state who are certified or licensed under this

chapter.

(c) The application form submitted for a reciprocal certificate

or license under this section must be comparable to the form

required of a resident of this state applying for a similar

certificate or license.

(d) The fee charged to an appraiser from another state for a

reciprocal certificate or license under this section must be

comparable to the fee required of a resident of this state

applying for a similar certificate or license. A person who

obtains a certificate or license by reciprocity under this

section must pay the federal registry fee and any other fee the

board imposes.

(e) An applicant for a certificate or license under this chapter

who is not a resident of this state must submit with the

application an irrevocable consent that states that service of

process in an action against the applicant arising out of the

applicant's activities as a certified or licensed appraiser in

this state may be made by delivery of the process to the

commissioner if the plaintiff in the action, using due diligence,

cannot obtain personal service on the applicant. If process is

served as provided by this subsection, the commissioner shall

immediately send a copy of the material served on the

commissioner by regular mail to the certified or licensed

appraiser at the appraiser's principal place of business and

residence address.

(f) The board shall request verification from the state in which

the applicant is certified or licensed to confirm that the

applicant's certificate or license is valid and in good standing.

The board may not issue a reciprocal certificate or license

without that verification.

(g) A reciprocal certificate or license expires on the earlier

of:

(1) the expiration date of the certificate or license held by

the applicant in the state in which the applicant is certified or

licensed; or

(2) the first anniversary of the date the reciprocal certificate

or license is issued.

(h) A reciprocal certificate or license is renewable under terms

adopted by the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

703, Sec. 10, eff. September 1, 2005.

Sec. 1103.210. DENIAL OF CERTIFICATE OR LICENSE. (a) The board

shall immediately provide written notice to the applicant of the

board's denial of a certificate or license under this chapter.

(b) An appeal of the denial of a certificate or license is

governed by Chapter 2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.211. CERTIFICATE OR LICENSE RENEWAL; CONTINUING

EDUCATION. (a) A certificate or license issued by the board

expires on the second anniversary of the date of issuance.

(b) A person may renew a certificate or license by:

(1) paying the renewal fee; and

(2) providing evidence satisfactory to the board that the person

has completed continuing education requirements that comply with

the guidelines recognized by the Appraiser Qualifications Board

and that are imposed by rule under this chapter.

(c) For purposes of Subsection (b)(2), the board shall accept as

continuing education any educational offering that complies with

the guidelines recognized by the Appraiser Qualifications Board

that a certified or licensed appraiser was awarded by a national

appraiser organization approved by the board as a provider of

qualifying appraisal education.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

703, Sec. 11, eff. September 1, 2005.

Sec. 1103.212. EXTENSION OF TIME TO COMPLETE REQUIRED CONTINUING

EDUCATION. (a) The board by rule may establish procedures under

which a person may obtain an extension of time to complete

continuing education required to renew the person's certificate

or license.

(b) The board may require a person under this section to:

(1) pay an additional fee, not to exceed $200, on or before the

date the certificate or license is scheduled to expire; and

(2) complete the required continuing education not later than

the 60th day after the date the certificate or license is

scheduled to expire.

(c) Notwithstanding the other provisions of this section, a

person must complete the required continuing education before

performing an appraisal in a federally related transaction.

Added by Acts 2003, 78th Leg., ch. 106, Sec. 2, eff. Sept. 1,

2003.

Sec. 1103.213. INACTIVE CERTIFICATE OR LICENSE. (a) The board

may place on inactive status the certificate or license of an

appraiser if the appraiser:

(1) is not acting as an appraiser;

(2) is not sponsoring an appraiser trainee; and

(3) submits a written application to the board before the

expiration date of the appraiser's certificate or license.

(b) The board may place on inactive status the certificate or

license of an appraiser whose certificate or license has expired

if the appraiser applies for inactive status on a form prescribed

by the board not later than the first anniversary of the

expiration date of the appraiser's certificate or license.

(c) An appraiser applying for inactive status shall terminate

the appraiser's association with each appraiser trainee sponsored

by the appraiser by giving written notice to each appraiser

trainee before the 30th day preceding the date the appraiser

applies for inactive status.

(d) An appraiser on inactive status:

(1) may not perform any activity regulated under this chapter;

(2) must pay annual renewal fees; and

(3) is not required to pay the annual registry fee described by

Section 1103.156(b).

(e) The board shall maintain a list of each appraiser whose

certificate or license is on inactive status.

(f) The board shall remove an appraiser's certificate or license

from inactive status if the appraiser:

(1) submits an application to the board;

(2) pays the required fee; and

(3) submits proof of complying with the continuing education

requirements of Section 1103.211 during the two years preceding

the date the application under Subdivision (1) is filed.

Added by Acts 2003, 78th Leg., ch. 106, Sec. 2, eff. Sept. 1,

2003.

SUBCHAPTER F. APPRAISER EXAMINATION

Sec. 1103.251. EXAMINATION REQUIRED. (a) The board shall

prescribe an appraiser examination.

(b) The examination must be:

(1) written; and

(2) approved by the Appraiser Qualifications Board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

703, Sec. 12, eff. September 1, 2005.

Sec. 1103.252. TESTING SERVICE. (a) The board may contract

with a testing service to administer the examination.

(b) The testing service may collect an examination fee from an

applicant for a certificate or license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.253. TIME AND PLACE OF EXAMINATION; NOTICE. (a) The

examination must be offered at least twice each year.

(b) The board shall determine the time and place of the

examination.

(c) The board shall give reasonable public notice of the

examination in the manner provided by board rule.

(d) The board may assign an examination date and site to an

applicant. The assigned site must be the nearest examination site

available to the applicant.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.254. EXAMINATION APPLICATION. (a) An application to

take the examination must be on a form prescribed by the board.

(b) An application is active for one year beginning on the date

the application is initially accepted. If an applicant does not

pass the examination before the first anniversary of the date of

application, the applicant must submit a new application and pay

the appropriate fees.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

703, Sec. 13, eff. September 1, 2005.

Sec. 1103.255. EXPERIENCE NOT REQUIRED BEFORE TAKING

EXAMINATION. An applicant for the examination is not required to

fulfill the experience requirement for a certificate before

taking the examination.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.256. MINIMUM PASSING GRADE REQUIRED. To pass the

examination, an applicant for a certificate or license must

achieve the minimum score required by the Appraiser

Qualifications Board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

703, Sec. 14, eff. September 1, 2005.

Sec. 1103.257. EXAMINATION RESULTS. (a) Not later than the

31st day after the date a person takes an examination, the board

shall notify the person of the examination results. If an

examination is graded or reviewed by a national testing service,

the board shall notify the person of the examination results not

later than the 31st day after the date the board receives the

results from the testing service.

(b) If notice of the examination results will be delayed for

more than 90 days after the examination date, the board shall

notify each examinee of the reason for the delay not later than

the 90th day.

(c) If requested in writing by a person who fails an

examination, the board shall provide to the person an analysis of

the person's performance on the examination. The request must be

accompanied by a statement identifying the person and a fee in an

amount determined by the board. The board shall release the

analysis directly to the person requesting the analysis.

(d) The examination results are confidential.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

703, Sec. 15, eff. September 1, 2005.

Sec. 1103.258. REEXAMINATION. (a) An applicant who fails an

examination may apply to retake the examination on payment of an

additional examination fee.

(b) An applicant who has not successfully completed the

examination before the first anniversary of the date the

application was initially accepted by the board must submit a new

application and pay the required application fee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

703, Sec. 16, eff. September 1, 2005.

Sec. 1103.259. GUIDELINES; STUDY GUIDES. (a) The board shall:

(1) periodically publish guidelines and preexamination study

guides;

(2) make the guidelines and study guides available to

applicants; and

(3) update the guidelines and study guides as necessary.

(b) Except for the examination and other testing products that

require secure and discreet protection, the contents of study

guides and other material developed by the board or with the

board's authorization are within the public domain and free of

copyright restrictions.

(c) If material described by Subsection (b) is reproduced for

distribution by an entity other than the board:

(1) the material may not be sold at a price that exceeds the

cost of reproduction and distribution; and

(2) the entity may not profit from the distribution of the

material.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

SUBCHAPTER G. TEMPORARY APPRAISAL AUTHORITY FOR OUT-OF-STATE

APPRAISERS

Sec. 1103.301. REGISTRATION REQUIRED. A person certified or

licensed as a real estate appraiser by another state may appraise

real property in this state without holding a certificate or

license issued under this chapter if the person registers with

the board under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.302. REGISTRATION APPLICATION. A person may register

with the board by:

(1) completing a registration form prescribed by the board; and

(2) meeting the requirements established under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.303. ELIGIBILITY REQUIREMENTS FOR REGISTRATION. A

person is eligible to register with the board if:

(1) the certification and licensing program under which the

person is certified or licensed by another state has not been

disapproved by the Appraiser Qualifications Board; and

(2) the person's appraisal business in this state does not

exceed six months.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

703, Sec. 17, eff. September 1, 2005.

SUBCHAPTER H. APPRAISER TRAINEES

Sec. 1103.351. SPONSOR. (a) The board may authorize a

certified appraiser under this chapter to sponsor an appraiser

trainee.

(b) An appraiser trainee may have more than one sponsor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.352. APPLICATION FOR APPRAISER TRAINEE. An applicant

for approval as an appraiser trainee and each sponsor of the

applicant must apply to the board on a form prescribed by the

board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.353. ELIGIBILITY REQUIREMENTS FOR APPRAISER TRAINEE.

To be eligible for approval as an appraiser trainee, an applicant

must:

(1) be at least 18 years of age;

(2) be a citizen of the United States or a lawfully admitted

alien;

(3) have been a resident of this state for the 60 days preceding

the date the application is filed;

(4) satisfy the board as to the applicant's honesty,

trustworthiness, and integrity; and

(5) meet all other qualifications established by the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

703, Sec. 18, eff. September 1, 2005.

Sec. 1103.354. APPRAISER TRAINEE REPORTS. (a) An appraiser

trainee approved by the board may perform an appraisal under the

direction of a sponsor or authorized supervisor of the trainee.

(b) The sponsor or authorized supervisor shall sign each report

prepared by the appraiser trainee performing an appraisal under

the direction of the sponsor or authorized supervisor. The

sponsor or authorized supervisor is responsible to the public and

to the board for the appraiser trainee's conduct.

(c) An appraiser trainee may co-sign a report prepared under

this section.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

703, Sec. 19, eff. September 1, 2005.

Sec. 1103.355. DISCIPLINARY PROCEDURES FOR APPRAISER TRAINEES.

(a) The board may reprimand an appraiser trainee or suspend or

revoke an appraiser trainee's authority to act as an appraiser

trainee for a violation of this chapter or a rule adopted under

this subchapter.

(b) A disciplinary proceeding under this section is governed by

Chapter 2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

SUBCHAPTER I. PRACTICE BY CERTIFIED OR LICENSED APPRAISER

Sec. 1103.401. USE OF INSIGNIA OR IDENTIFICATION. (a) A person

may not use any title, designation, initials, or other insignia

or identification that would mislead the public as to the

person's credentials, qualifications, or competency to perform a

certified appraisal service unless the person is certified under

this chapter.

(b) A person may not use any title, designation, initials, or

other insignia or identification that would mislead the public as

to the person's credentials, qualifications, or competency to

perform licensed appraisal services unless the person is licensed

under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.402. SIGNATURE OR ENDORSEMENT ON APPRAISAL. (a) A

person certified or licensed under this chapter may not sign or

endorse an appraisal unless the appraisal is substantially

produced by that person.

(b) For purposes of this section, an appraisal is substantially

produced by a person who contributes in a material and verifiable

manner to the research or analysis that results in the final

opinion of value expressed in the appraisal.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.403. OFFICE LOCATION. (a) A certified or licensed

appraiser who is a resident of this state shall maintain a fixed

office in this state.

(b) Not later than the 10th day after the date a certified or

licensed appraiser moves from a previously designated address,

the appraiser shall:

(1) notify the board of the new office location on a form

prescribed by the board; and

(2) pay a fee set by the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.404. BUSINESS RECORDS. A person who is certified or

licensed under this chapter or who has applied for a certificate

or license shall retain all business records relating to each

appraisal performed by the person until at least the fifth

anniversary of the date of the appraisal.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.405. PROFESSIONAL STANDARDS. A person who holds a

license, certificate, or approval issued under this chapter shall

comply with:

(1) the most current edition of the Uniform Standards of

Professional Appraisal Practice adopted by the Appraisal

Standards Board of the Appraisal Foundation; or

(2) other standards provided by board rule that are at least as

stringent as the Uniform Standards of Professional Appraisal

Practice.

Added by Acts 2005, 79th Leg., Ch.

703, Sec. 20, eff. September 1, 2005.

SUBCHAPTER J. DISCIPLINARY PROCEEDINGS GENERALLY

Sec. 1103.451. COMPLAINT. (a) Any person, including a member

of the board, may initiate the complaint process under this

subchapter by filing with the board a written complaint on a form

prescribed by the board.

(b) The board, on its own motion, may file a formal complaint

against:

(1) a certified or licensed appraiser; or

(2) an appraiser trainee who is approved by the board under

Subchapter H.

(c) A complaint alleging that a certified or licensed appraiser

or an approved appraiser trainee has violated a rule of

professional conduct adopted by the board must be filed with the

board.

(d) The board, on its own motion, may file a formal complaint

against a person who engages in an activity for which a

certificate or license is required under this chapter without

holding a certificate or license. This subchapter and Subchapter

K apply to a complaint filed under this subsection in the same

manner as they apply to a complaint filed under Subsection (b).

(e) A complaint alleging a violation by a person licensed,

certified, or approved under this chapter may not be terminated

solely on the basis that the person fails to renew the

certificate, license, or approval.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 106, Sec. 3, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

703, Sec. 21, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

704, Sec. 1, eff. September 1, 2005.

Sec. 1103.452. REVIEW AND INVESTIGATION. (a) On receipt of a

complaint or on its own motion, the board shall review and

investigate an alleged act or omission that the board believes is

a ground for disciplinary action.

(b) An investigator designated by the presiding officer of the

board shall investigate each allegation in a complaint to

determine whether probable cause exists for a hearing on the

complaint.

(c) If the board determines that a complaint does not present

facts that are grounds for disciplinary action, the board or the

commissioner shall dismiss the complaint and may not take further

action.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

704, Sec. 2, eff. September 1, 2005.

Sec. 1103.453. PEER INVESTIGATIVE COMMITTEE. (a) The presiding

officer of the board, with the advice and consent of the

executive committee, may appoint a peer investigative committee.

(b) A peer investigative committee consists of three certified

or licensed appraisers. The presiding officer of the committee

must be an appraiser member of the board. Each remaining

committee member shall certify to the board that the member is

familiar with the appraisal process in the appraisal that is the

subject of the complaint.

(c) The peer investigative committee shall:

(1) review and determine the facts of a complaint; and

(2) submit a written report regarding the complaint to the board

in a timely manner.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.454. GENERAL SUBPOENA AUTHORITY. (a) The board may

request and, if necessary, compel by subpoena:

(1) the attendance of witnesses for examination under oath; and

(2) the production of records, documents, and other evidence

relevant to the investigation of an alleged violation of this

chapter for inspection and copying.

(b) The board may also issue a subpoena for purposes of an

investigation of a complaint to determine whether the board

should institute a contested case proceeding.

(c) If a person does not comply with a subpoena, the board,

acting through the attorney general, may file suit to enforce the

subpoena in a district court in Travis County or in the county in

which a hearing conducted by the board may be held.

(d) The court shall order compliance with the subpoena if the

court finds that good cause exists for the issuance of the

subpoena.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.455. REPORT OF INVESTIGATION REQUIRED. (a) At the

conclusion of the investigation of a complaint, the investigator

shall submit to the board a written report to enable the board to

determine what further action is necessary.

(b) The report must contain:

(1) statements of fact;

(2) the recommendations of the investigator; and

(3) the position or defense of the investigated appraiser or

appraiser trainee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

704, Sec. 3, eff. September 1, 2005.

Sec. 1103.456. ACTION BASED ON REPORT. Based on the report

submitted under Section 1103.455, the board may:

(1) order further investigation of the complaint;

(2) permit the appraiser or appraiser trainee who is the subject

of the complaint to attend an informal discussion as provided by

Section 1103.457;

(3) determine that there is not probable cause to believe that a

violation occurred and dismiss the case; or

(4) determine that there is probable cause to believe that a

violation occurred and proceed as the complainant with a

contested case hearing under Subchapter K.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

704, Sec. 4, eff. September 1, 2005.

Sec. 1103.457. INFORMAL DISCUSSION OF COMPLAINT. (a) On the

action of the board or on request of the appraiser or appraiser

trainee who is the subject of a complaint, the board may permit

the appraiser or appraiser trainee an opportunity to appear

before the board or an agent of the board for a voluntary,

informal discussion of the facts and circumstances of the alleged

violation.

(b) Repealed by Acts 2005, 79th Leg., Ch. 704, Sec. 16, eff.

September 1, 2005.

(c) The board may seek a consent order as provided by Section

1103.458 at the time of the informal discussion.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

704, Sec. 5, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

704, Sec. 16, eff. September 1, 2005.

Sec. 1103.458. CONSENT ORDER. (a) The board may negotiate a

settlement and enter into a consent order with an appraiser or

appraiser trainee who is the subject of a complaint under this

subchapter.

(b) Repealed by Acts 2005, 79th Leg., Ch. 704, Sec. 16, eff.

September 1, 2005.

(c) A consent order must be:

(1) approved by the board; and

(2) signed by the commissioner and the appraiser or appraiser

trainee who is the subject of the complaint.

(d) A board member who participates in negotiating a consent

order under this section is not disqualified from participating

in the adjudication of a contested case that results from the

negotiation.

(e) An appraiser or appraiser trainee who consents to negotiate

under this section waives the right to notice and the opportunity

to be heard under Chapter 2001, Government Code, during the

negotiation.

(f) If the parties agree to a consent order, a statement of

charges shall be filed with the consent order.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

704, Sec. 6, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

704, Sec. 16, eff. September 1, 2005.

Sec. 1103.459. CONSENT AGREEMENT. (a) The board may enter into

a consent agreement as provided by this section rather than

taking action against a violator of the rules of professional

conduct adopted by the board.

(b) Repealed by Acts 2005, 79th Leg., Ch. 704, Sec. 16, eff.

September 1, 2005.

(c) A consent agreement must be:

(1) approved by the board; and

(2) signed by the commissioner and the appraiser or appraiser

trainee who is the subject of the complaint.

(d) An appraiser or appraiser trainee may be prosecuted for

failure to comply with a consent agreement.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

704, Sec. 7, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

704, Sec. 16, eff. September 1, 2005.

Sec. 1103.460. PUBLIC AVAILABILITY OF FINAL DECISION. A final

decision of the board relating to a disciplinary action,

including a consent order or consent agreement, may be provided

to another state or made available to the public.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

SUBCHAPTER K. CONTESTED CASE HEARINGS

Sec. 1103.501. APPLICABILITY OF ADMINISTRATIVE PROCEDURE LAW.

Except as otherwise provided by this chapter, a proceeding under

this chapter is subject to Chapter 2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.502. NOTICE OF HEARING. (a) The board shall provide

notice to the parties of a contested case hearing.

(b) The notice must:

(1) state the time and place of the hearing; and

(2) state that the appraiser or appraiser trainee must submit an

answer as prescribed by Section 1103.505 not later than the 20th

day after the date the appraiser or appraiser trainee receives

the notice.

(c) Not later than the 30th day before the hearing date, the

board shall personally deliver or send by certified mail, return

receipt requested, to the appraiser or appraiser trainee:

(1) the notice prescribed by this section; and

(2) the statement of charges prescribed by Section 1103.503.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

704, Sec. 8, eff. September 1, 2005.

Sec. 1103.503. STATEMENT OF CHARGES. (a) The attorney

representing the board shall prepare the statement of charges.

(b) The statement of charges must:

(1) state each act or omission with which the appraiser or

appraiser trainee is charged, including any standard of

professional practice or rule of professional conduct alleged to

have been violated; and

(2) be sufficiently detailed to enable the appraiser or

appraiser trainee to prepare a defense.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

704, Sec. 9, eff. September 1, 2005.

Sec. 1103.504. ATTORNEY GENERAL REPRESENTATION. The attorney

general may not represent the board in a contested case before

the State Office of Administrative Hearings.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

704, Sec. 9, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 47, eff. September 1, 2007.

Sec. 1103.505. ANSWER. The appraiser's or appraiser trainee's

answer must contain:

(1) the name, address, and telephone number of the appraiser or

appraiser trainee;

(2) a specific statement regarding any allegation in the

complaint, which must:

(A) be in the form of an admission or denial; and

(B) contain any explanation or other statement of mitigating

circumstances the appraiser or appraiser trainee determines

relevant; and

(3) any additional information the appraiser or appraiser

trainee determines relevant to the investigation that may assist

in deciding the contested case.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

704, Sec. 9, eff. September 1, 2005.

Sec. 1103.506. DISCOVERY PROCEDURES. The discovery procedures

that are applicable to a civil action are applicable to a

proceeding under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.507. SUBPOENA IN CONTESTED CASE. (a) The

commissioner shall issue a subpoena to compel the attendance of a

witness or the production of records or other evidence if:

(1) a party to the proceeding requests the subpoena orally or in

writing;

(2) the request specifies each item of evidence sought and the

full name and address of each witness sought; and

(3) the party shows reasonable cause.

(b) A party or the board may petition the district court to

enforce a subpoena issued under this section. If the party or the

board makes a proper showing, the district court shall order the

person to whom the subpoena is issued to obey the subpoena.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.508. HEARING. (a) A contested case hearing shall be

conducted before an administrative law judge of the State Office

of Administrative Hearings.

(b) Repealed by Acts 2005, 79th Leg., Ch. 704, Sec. 16, eff.

September 1, 2005.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1411, Sec.

59(16), eff. September 1, 2007.

(d) The administrative law judge shall control the proceedings

and may:

(1) administer oaths;

(2) admit or exclude testimony or other evidence; and

(3) rule on all motions and objections.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

704, Sec. 10, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

704, Sec. 11, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

704, Sec. 16, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 48, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 59(16), eff. September 1, 2007.

Sec. 1103.510. FAILURE TO APPEAR. (a) If an appraiser or

appraiser trainee receives proper notice of a contested case

hearing but does not appear in person at the hearing, the

administrative law judge may conduct the hearing or enter an

order, as the judge determines appropriate.

(b) The appraiser or appraiser trainee is bound by the results

of the hearing to the same extent as if the appraiser or

appraiser trainee had appeared.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

704, Sec. 12, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 49, eff. September 1, 2007.

Sec. 1103.511. OPEN HEARING. A contested case hearing is open

to the public.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.512. RECORD OF PROCEEDINGS. (a) Contested case

proceedings shall be recorded by:

(1) mechanical or electrical means; or

(2) a certified shorthand reporter.

(b) At the request of a party, the proceedings or any part of

the proceedings shall be transcribed. The expense of the

transcription shall be charged to the requesting party.

(c) Before testimony may be presented, the record must:

(1) show the identities of:

(A) any board members present;

(B) the administrative law judge; and

(C) the parties and their representatives; and

(2) state that all testimony is being recorded.

(d) The recording, stenographic notes, or transcription of oral

proceedings shall be filed with and maintained by the board until

at least the fifth anniversary of the date of the decision in the

contested case.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 50, eff. September 1, 2007.

Sec. 1103.513. ORDER OF PROCEEDINGS. A contested case hearing

shall be conducted in the following order, subject to

modification at the discretion of the administrative law judge:

(1) the administrative law judge shall read a summary of the

charges and answers to the charges and other responsive pleadings

filed by the appraiser or appraiser trainee before the hearing;

(2) the attorney representing the board shall make a brief

opening statement, including a summary of the charges and a list

of the witnesses and documents to support the charges;

(3) the appraiser or appraiser trainee may make an opening

statement, including the names of any witnesses the appraiser or

appraiser trainee may call;

(4) the attorney representing the board shall present evidence,

concluding with a summary of the evidence for the state;

(5) the appraiser or appraiser trainee shall present evidence;

(6) the attorney representing the board may present rebuttal

evidence;

(7) the appraiser or appraiser trainee may present rebuttal

evidence; and

(8) the closing arguments shall be made in the following order:

(A) the attorney representing the board;

(B) the appraiser or appraiser trainee; and

(C) the attorney representing the board on rebuttal.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

704, Sec. 13, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 51, eff. September 1, 2007.

Sec. 1103.514. COPIES OF EVIDENCE. A copy of each document

offered as evidence at a contested case hearing shall be provided

to the opposing party.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

704, Sec. 13, eff. September 1, 2005.

Sec. 1103.515. RESPONSE TO CERTAIN ACCUSATIONS. (a) To the

extent an appraiser or appraiser trainee believes the appraiser

or appraiser trainee is being asked to reply to an accusation,

innuendo, or fact for the first time in a contested case hearing,

the appraiser or appraiser trainee may respond to the board in

writing not later than the 10th day after the last day of the

hearing.

(b) If the appraiser or appraiser trainee chooses to respond as

provided by this section, the attorney representing the board is

entitled to continue to present evidence during the hearing.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

704, Sec. 13, eff. September 1, 2005.

Sec. 1103.516. DIRECT EXAMINATION. In a contested case hearing,

the administrative law judge may conduct a direct examination of

a witness at any stage of the witness's testimony.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

704, Sec. 13, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 52, eff. September 1, 2007.

Sec. 1103.517. IMMUNITY OF WITNESSES. (a) The board in a

contested case hearing may grant a witness immunity from

disciplinary action by the board.

(b) The official record of the hearing must include the reason

for granting immunity.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

704, Sec. 14, eff. September 1, 2005.

Sec. 1103.518. ACTION AFTER HEARING. On conclusion of a

contested case hearing and on submission of all written responses

allowed under Section 1103.515, the administrative law judge

shall:

(1) make findings of fact and conclusions of law; and

(2) issue to the board a proposal for decision that the board

take one or more of the following actions:

(A) dismiss the charges, including issuing an order declaring

that the case file is confidential;

(B) suspend or revoke the appraiser's certificate or license or

the appraiser trainee's approval;

(C) impose a period of probation with or without conditions;

(D) require the appraiser to submit to reexamination for a

certificate or license;

(E) require the appraiser or appraiser trainee to participate in

additional professional education or continuing education;

(F) issue a public or private reprimand or a warning;

(G) issue a consent order; or

(H) impose an administrative penalty as prescribed by Section

1103.552.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

704, Sec. 15, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 53, eff. September 1, 2007.

Sec. 1103.519. APPLICATION FOR REHEARING. (a) Not later than

the 20th day after the date a final decision is issued in a

contested case, a party may file an application with the board

for a rehearing. The application must state:

(1) the specific grounds for rehearing; and

(2) the relief sought.

(b) The application is denied if the board does not grant it

before the 20th day after the date the commissioner is served

with the application.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1103.520. DECISION ON REHEARING. (a) The decision made at

the conclusion of the original contested case hearing may not be

reversed or modified for a procedural, evidentiary, or other

error that did not cause substantial injustice to the parties.

(b) The decision made on a rehearing may incorporate by

reference any part of the decision made at the conclusion of the

original hearing.

(c) On rehearing, the administrative law judge shall consider

facts not presented in the original hearing if:

(1) the facts arose after the original hearing was concluded;

(2) the party offering the evidence could not reasonably have

provided the evidence at the original hearing; or

(3) the party offering the evidence was misled by a party

regarding the necessity for offering the evidence at the original

hearing.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 54, eff. September 1, 2007.

Sec. 1103.521. DECISION; ORDER. (a) The administrative law

judge shall file the judge's final decision in a contested case

hearing with the commissioner.

(b) A copy of the decision and order shall immediately be:

(1) sent by certified mail, return receipt requested, to the

appraiser at the appraiser's last known address; or

(2) personally delivered to the appraiser.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 55, eff. September 1, 2007.

Sec. 1103.522. REINSTATEMENT OF CERTIFICATE OR LICENSE. (a) A

person whose certificate or license has been suspended or revoked

by the board may apply to the board for reinstatement as provided

by the order of suspension or revocation.

(b) If the order does not establish terms for reinstatement, the

appraiser may not:

(1) make an initial application for reinstatement until the

first anniversary of the effective date of the order; or

(2) make subsequent applications more often than once every two

years.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

SUBCHAPTER L. PENALTIES AND OTHER ENFORCEMENT PROVISIONS

Sec. 1103.551. INJUNCTION. (a) The board may institute an

action in its own name against any person, including a person who

is not certified or licensed under this chapter, to enjoin a

violation of this chapter or a rule adopted by the board under

this chapter.

(b) An action under this section must be brought in a district

court in Travis County. The attorney general shall act as legal

advisor to the board and provide necessary legal assistance.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 106, Sec. 4, eff.

Sept. 1, 2003.

Sec. 1103.552. ADMINISTRATIVE PENALTY. (a) The board may

impose an administrative penalty under Section 1103.518(2)(H) in

an amount not to exceed:

(1) $1,500 for each violation; or

(2) $5,000 for multiple violations proved in one contested case.

(b) The person on whom the penalty is imposed shall pay the

penalty not later than the 20th day after the date of the final

disposition of the contested case.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 106, Sec. 5, eff.

Sept. 1, 2003.

Sec. 1103.553. CIVIL PENALTY FOR FILING FRIVOLOUS COMPLAINT.

(a) A certified or licensed appraiser who files against another

certified or licensed appraiser a complaint that the board

determines to be frivolous is liable for a civil penalty.

(b) The amount of a civil penalty imposed under this section may

not be less than $1,000 or more than $10,000.

(c) At the request of the board, the attorney general or a

district or county attorney may bring an action in district court

to recover a civil penalty under this section.

(d) A civil penalty recovered in an action brought under this

section shall be deposited in the state treasury.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 106, Sec. 6, eff.

Sept. 1, 2003.

Sec. 1103.5535. CIVIL PENALTY FOR ENGAGING IN ACTIVITY WITHOUT

REQUIRED CERTIFICATE OR LICENSE. (a) A person who receives

consideration for engaging in an activity for which a certificate

or license is required under this chapter and who does not hold a

certificate or license is liable for a civil penalty.

(b) The amount of a civil penalty imposed under this section may

not be less than the amount of money equal to the value of the

consideration received or more than three times the amount of

money equal to the value of the consideration received.

(c) At the request of the board, the attorney general or a

district or county attorney may bring an action in district court

to recover a civil penalty under this section.

(d) A civil penalty recovered in an action under this section

shall be deposited in the state treasury.

Added by Acts 2003, 78th Leg., ch. 106, Sec. 7, eff. Sept. 1,

2003.

Sec. 1103.554. CRIMINAL PENALTY FOR MISREPRESENTING

QUALIFICATIONS. (a) A person commits an offense if the person

knowingly:

(1) provides false information in connection with an affidavit

filed under Section 1103.205; or

(2) violates Section 1103.401.

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 106, Sec. 8, eff.

Sept. 1, 2003.

Sec. 1103.5545. CRIMINAL PENALTY FOR ENGAGING IN ACTIVITY

WITHOUT REQUIRED CERTIFICATE OR LICENSE. (a) A person commits

an offense if the person engages in an activity for which a

certificate or license is required under this chapter without

holding a certificate or license.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 2003, 78th Leg., ch. 106, Sec. 9, eff. Sept. 1,

2003.



CHAPTER 1151. PROPERTY TAX PROFESSIONALS

OCCUPATIONS CODE

TITLE 7. PRACTICES AND PROFESSIONS RELATED TO REAL PROPERTY AND

HOUSING

SUBTITLE B. PROFESSIONS RELATED TO PROPERTY TAXATION

CHAPTER 1151. PROPERTY TAX PROFESSIONALS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1151.001. SHORT TITLE. This chapter may be cited as the

Property Taxation Professional Certification Act.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1151.002. DEFINITIONS. In this chapter:

(1) "Appraisal" means a function described by Chapter 23 or 25,

Tax Code, that:

(A) is performed by an employee of a political subdivision or by

a person acting on behalf of a political subdivision; and

(B) involves an opinion of value of a property interest.

(2) "Assessment" means a function described by Chapter 26, Tax

Code, performed by an employee of a political subdivision or by a

person acting on behalf of a political subdivision to determine

an amount of ad valorem tax for the political subdivision.

(3) "Assessor-collector" means the chief administrator of the

tax office of a taxing unit who is responsible for:

(A) assessment under Chapter 26, Tax Code; and

(B) collection under Chapter 31, Tax Code.

(4) Repealed by Acts 2009, 81st Leg., R.S., Ch. 450, Sec. 41(1),

eff. September 1, 2009.

(5) "Code of ethics" means a formal statement of ethical

standards of conduct adopted by the commission.

(6) "Collection" means a function described by Chapter 31, Tax

Code, or Section 33.02, 33.03, or 33.04, Tax Code.

(7) "Collector" means the chief administrator of the tax office

of a taxing unit who:

(A) is responsible for collection under Chapter 31, Tax Code;

and

(B) is not responsible for assessment.

(7-a) "Commission" means the Texas Commission of Licensing and

Regulation.

(7-b) "Committee" means the Texas Tax Professional Advisory

Committee.

(7-c) "Department" means the Texas Department of Licensing and

Regulation.

(8) "Governing body" means the governing body of a taxing unit

as defined by Section 1.04, Tax Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 41(1), eff. September 1, 2009.

Sec. 1151.004. PROHIBITION AGAINST REQUIRING UNPROFESSIONAL

CONDUCT. (a) An appraisal district board of directors or a

governing body may not, as a necessity for employment, require an

appraiser, assessor, or collector to:

(1) act in an unprofessional manner; or

(2) violate this chapter.

(b) The department shall thoroughly investigate a complaint of a

violation of this section.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 2, eff. September 1, 2009.

SUBCHAPTER B. TEXAS TAX PROFESSIONAL ADVISORY COMMITTEE

Sec. 1151.051. MEMBERSHIP. (a) The Texas Tax Professional

Advisory Committee consists of seven members appointed by the

presiding officer of the commission with the approval of the

commission as follows:

(1) two members who are certified under this chapter as

registered professional appraisers;

(2) two members who are certified under this chapter as

registered Texas collectors or registered Texas assessors; and

(3) three members who represent the public.

(b) A vacancy on the committee is filled in the same manner as

the original appointment for the unexpired portion of the term.

(c) The presiding officer of the commission shall designate one

member of the committee as the presiding officer.

(d) Each appointment to the committee shall be made without

regard to the race, color, disability, sex, religion, age, or

national origin of the appointee.

(e) Section 2110.008, Government Code, does not apply to the

committee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 815, Sec. 2, eff.

Sept. 1, 2003.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1170, Sec. 43.01, eff.

Sept. 1, 2003.

Reenacted and amended by Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 4, eff. September 1, 2009.

Sec. 1151.0511. PUBLIC MEMBER ELIGIBILITY. A person may not be

a public member of the committee if the person or the person's

spouse:

(1) is registered, certified, or licensed by a regulatory agency

in the field of property tax appraisal, assessment, or

collection;

(2) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

money from the department;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving money from the department;

(4) uses or receives a substantial amount of tangible goods,

services, or money from the department other than compensation or

reimbursement authorized by law for committee membership,

attendance, or expenses; or

(5) at any time has served on an appraisal review board.

Added by Acts 2003, 78th Leg., ch. 815, Sec. 3, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 5, eff. September 1, 2009.

Sec. 1151.0512. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a cooperative and

voluntarily joined statewide association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) A person may not be a member of the committee if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of property tax appraisal,

assessment, or collection; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of property

tax appraisal, assessment, or collection.

(c) A person may not be a member of the committee if the person

or the person's spouse is required to register as a lobbyist

under Chapter 305, Government Code, because of the person's

activities for compensation on behalf of a profession related to

the operation of the committee or the department.

Added by Acts 2003, 78th Leg., ch. 815, Sec. 3, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 6, eff. September 1, 2009.

Sec. 1151.052. TERMS. Committee members serve six-year terms,

with the terms of one or two members expiring on March 1 of each

odd-numbered year.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 815, Sec. 4, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1170, Sec. 43.02, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 7, eff. September 1, 2009.

Sec. 1151.055. COMPENSATION; REIMBURSEMENT. (a) A committee

member may not receive compensation for the member's services.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 450, Sec. 41(5),

eff. September 1, 2009.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 8, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 41(5), eff. September 1, 2009.

SUBCHAPTER C. DUTIES OF COMMISSION, EXECUTIVE DIRECTOR,

DEPARTMENT, AND ADVISORY COMMITTEE

Sec. 1151.101. FEES. The commission, with the advice of the

committee, shall establish fees under this chapter in amounts

reasonable and necessary to cover the costs of administering the

programs and activities under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 10, eff. September 1, 2009.

Sec. 1151.1015. ASSISTANCE FROM COMPTROLLER. The comptroller

shall enter into a memorandum of understanding with the

department under which the comptroller shall provide:

(1) information on the educational needs of and opportunities

for tax professionals;

(2) review and approval of all required educational courses,

examinations, and continuing education programs for registrants;

(3) a copy of any report issued by the comptroller under Section

5.102, Tax Code, and if requested by the department a copy of any

work papers or other documents collected or created in connection

with a report issued under that section; and

(4) information and assistance regarding administrative

proceedings conducted under the commission's rules or this

chapter.

Added by Acts 2003, 78th Leg., ch. 815, Sec. 8, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 11, eff. September 1, 2009.

Sec. 1151.102. GENERAL RULEMAKING AUTHORITY. The commission may

adopt and enforce rules necessary for the performance of the

department's duties.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 12, eff. September 1, 2009.

Sec. 1151.103. ESTABLISHMENT OF PROFESSIONAL STANDARDS. The

commission shall establish standards of professional practice,

conduct, education, and ethics for appraisers, assessors, and

collectors consistent with the purposes and intent of this

chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 13, eff. September 1, 2009.

Sec. 1151.104. ENFORCEMENT OF CHAPTER. The department may

ensure strict compliance with and enforce this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 14, eff. September 1, 2009.

Sec. 1151.106. CLASSIFICATION SYSTEM FOR REGISTRANTS. (a) The

commission by rule shall:

(1) adopt a classification system for registrants; and

(2) establish minimum requirements for each classification.

(b) The requirements must be based on experience in property

taxation administration, education and training, professional

performance and achievements, and compliance with the code of

ethics.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 15, eff. September 1, 2009.

Sec. 1151.107. ROSTER OF REGISTRANTS. (a) The department shall

maintain a roster of registrants that includes each registrant's

name, place of employment, and classification.

(b) A copy of the roster shall be made available to a registrant

and to the public on request.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 16, eff. September 1, 2009.

Sec. 1151.108. COMMITTEE DUTIES. The committee shall:

(1) recommend to the commission rules and standards regarding

technical issues relating to tax professionals;

(2) provide advice to the commission regarding continuing

education courses and curricula for registrants;

(3) provide advice to the commission regarding the contents of

any examination required by the commission under this chapter;

and

(4) educate, and respond to questions from, the commission and

the department regarding issues affecting tax professionals.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 17, eff. September 1, 2009.

SUBCHAPTER D. REGISTRATION AND CERTIFICATION

Sec. 1151.151. REGISTRATION REQUIRED; EXEMPTION. (a) The

following persons must register with the department:

(1) the chief appraiser of an appraisal district, an appraisal

supervisor or assistant, a property tax appraiser, an appraisal

engineer, and any other person authorized to render judgment on,

recommend, or certify an appraised value to the appraisal review

board of an appraisal district;

(2) a person who engages in appraisal of property for ad valorem

tax purposes for an appraisal district or a taxing unit;

(3) an assessor-collector, a collector, or another person

designated by a governing body as the chief administrator of the

taxing unit's assessment functions, collection functions, or

both; and

(4) a person who performs assessment or collection functions for

a taxing unit and is required to register by the chief

administrator of the unit's tax office.

(b) A county assessor-collector is not required to register with

the department if the county, by contract entered into under

Section 6.24(b), Tax Code, has its taxes assessed and collected

by another taxing unit or an appraisal district.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 815, Sec. 12, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 18, eff. September 1, 2009.

Sec. 1151.152. ELIGIBILITY FOR REGISTRATION. To be eligible for

registration, an applicant must:

(1) be at least 18 years of age;

(2) reside in this state;

(3) be of good moral character;

(4) be a graduate of an accredited high school or establish high

school graduation equivalency; and

(5) be actively engaged in appraisal, assessment, or collection.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1151.153. REGISTRATION APPLICATION. (a) An application

for registration must be made on the printed form provided by the

department. In prescribing the contents of an application form,

the commission shall ensure that the form requires information

sufficient to properly classify the applicant.

(b) Each application form the department provides must be

accompanied by the code of ethics.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 19, eff. September 1, 2009.

Sec. 1151.154. SUBMISSION OF APPLICATION. An initial

application for registration must be accompanied by:

(1) a nonrefundable processing fee; and

(2) a nonrefundable registration fee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 815, Sec. 19(3), eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 20, eff. September 1, 2009.

Sec. 1151.155. ACTION ON APPLICATION. (a) The department shall

act on an application for registration not later than the 30th

day after the date the application is received.

(b) The department shall:

(1) classify and register each applicant the department

approves; and

(2) notify the registrant of the requirements for:

(A) maintenance of the registrant's current registration; and

(B) professional certification by the department.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 450, Sec.

41(14), eff. September 1, 2009.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 21, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 41(14), eff. September 1, 2009.

Sec. 1151.156. DISCRIMINATION PROHIBITED. The department may

not refuse to register an applicant because of the race, color,

disability, sex, religion, age, or national origin of the

applicant.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 22, eff. September 1, 2009.

Sec. 1151.157. ISSUANCE AND POSSESSION OF IDENTIFICATION CARD

REQUIRED. (a) The department shall issue an identification card

to each person registered under this chapter. While on official

duty, the registrant shall have the identification card in the

registrant's possession.

(b) An identification card issued under Subsection (a) must:

(1) be serially numbered;

(2) describe any registration classification into which the

person is placed; and

(3) state the expiration date of the person's registration.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 23, eff. September 1, 2009.

Sec. 1151.158. ANNUAL FEE; EXPIRATION AND RENEWAL OF

REGISTRATION. (a) Except as otherwise provided by the

commission, a registration under this chapter is valid for one

year and must be renewed annually. A registrant must pay an

annual fee. The commission by rule may adopt a system under

which registrations expire on various dates during the year.

(b) The department shall notify a registrant under this chapter

of the impending expiration of the registrant's registration as

provided by Section 51.401(f).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 24, eff. September 1, 2009.

Sec. 1151.1581. CONTINUING EDUCATION. (a) The commission shall

recognize, prepare, or administer continuing education programs

for registrants under this chapter.

(b) The comptroller must review and approve all continuing

education programs for registrants.

(c) A registrant must participate in the programs to the extent

required by the department to keep the person's certificate of

registration.

(d) The commission may set fees for continuing education courses

and providers of continuing education courses in amounts

reasonable and necessary to cover the department's costs in

administering the department's duties under this section.

(e) The comptroller may set fees for continuing education

courses and providers of continuing education courses in amounts

reasonable and necessary to cover the comptroller's costs in

administering the comptroller's duties under this section.

Added by Acts 2003, 78th Leg., ch. 815, Sec. 13, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 25, eff. September 1, 2009.

Sec. 1151.160. CERTIFICATION LEVELS AND REQUIREMENTS. (a) The

commission by rule shall adopt minimum requirements for the

certification of registrants. The requirements for certification

of an employee of a taxing unit's tax office must emphasize the

areas of responsibility of the registrant in performing the

registrant's duties for the taxing unit.

(b) "Registered professional appraiser" is the highest level of

certification established by the commission for a person engaged

in appraisal. "Registered Texas assessor" is the highest level of

certification established by the commission for a person engaged

in assessment. "Registered Texas collector" is the highest level

of certification established by the commission for a person

engaged in collection.

(c) The rules establishing minimum requirements must require

that:

(1) a person registered as an appraiser become certified as a

registered professional appraiser not later than the fifth

anniversary of the date of the person's original registration;

(2) a person registered as an assessor or assessor-collector

become certified as a registered Texas assessor not later than

the fifth anniversary of the date of the person's original

registration; and

(3) a person registered as a collector become certified as a

registered Texas collector not later than the third anniversary

of the date of the person's original registration.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 26, eff. September 1, 2009.

Sec. 1151.161. EXAMINATION FOR CERTIFICATION; APPLICATION; FEE.

(a) The commission by rule shall require a registrant to pass

one or more examinations to be certified. The commission by rule

shall ensure that any examination required for certification is

administered in compliance with the Americans with Disabilities

Act of 1990 (42 U.S.C. Section 12101 et seq.).

(b) An applicant for examination under this section must apply

to take the examination in the manner prescribed by the

department.

(c) The department may accept, develop, or contract for the

examinations required by this section, including the

administration of the examinations. The comptroller must approve

the content of an examination accepted, developed, or contracted

for by the department. The department may require a third-party

vendor to collect a fee associated with the examination directly

from examinees.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 815, Sec. 14, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 27, eff. September 1, 2009.

Sec. 1151.162. RULES RELATING TO RECERTIFICATION AND

SPECIALIZATION. The commission may adopt rules:

(1) regarding recertification to ensure that each person

certified under this chapter who is engaged in appraisal,

assessment, or collection is registered and professionally

competent; and

(2) establishing specialized classifications, designations, and

requirements as necessary to accomplish the purposes of this

chapter, including maintaining high standards of professional

practice in all phases of property taxation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 28, eff. September 1, 2009.

Sec. 1151.163. REGISTRATION BY ENDORSEMENT. The department may

waive any prerequisite to obtaining a certificate of registration

for an applicant after reviewing the applicant's credentials and

determining that the applicant holds a license or certificate of

registration issued by another jurisdiction that has requirements

substantially equivalent to those of this state.

Added by Acts 2003, 78th Leg., ch. 815, Sec. 16, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 29, eff. September 1, 2009.

Sec. 1151.164. CHIEF APPRAISER TRAINING PROGRAM. (a) The

department shall implement a training program for newly appointed

chief appraisers and shall prescribe the curriculum for the

training program as provided by this section.

(b) The training program must provide the appointee with

information regarding:

(1) this chapter;

(2) the programs operated by the department;

(3) the role and functions of the department;

(4) the rules of the commission, with an emphasis on the rules

that relate to ethical behavior;

(5) the role and functions of the chief appraiser, the appraisal

district board of directors, and the appraisal review board;

(6) the importance of maintaining the independence of an

appraisal office from political pressure;

(7) the importance of prompt and courteous treatment of the

public;

(8) the finance and budgeting requirements for an appraisal

district, including appropriate controls to ensure that

expenditures are proper; and

(9) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code;

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(E) the standards of ethics imposed by the Uniform Standards of

Professional Appraisal Practice.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 450, Sec.

41(17), eff. September 1, 2009.

Added by Acts 2005, 79th Leg., Ch.

1111, Sec. 1, eff. June 18, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 30, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 41(17), eff. September 1, 2009.

SUBCHAPTER E. ENFORCEMENT

Sec. 1151.202. DENIAL OF REGISTRATION; DISCIPLINARY ACTION. (a)

The department may deny an application for registration of or

take other disciplinary action as described by Chapter 51 against

a person who violates this chapter or a commission rule.

(b) The commission by rule shall adopt written guidelines to

ensure that denials of registration under this section and other

disciplinary actions under Chapter 51 are administered

consistently.

(c) Before imposing an administrative penalty under Subchapter

F, Chapter 51, against a registrant, the department must consider

evidence that the registrant:

(1) attempted in good faith to implement or execute a law,

policy, rule, order, budgetary restriction, or other regulation

provided by the laws of this state, the comptroller, or the

governing body or the chief administrator of the appraisal

district or taxing jurisdiction that employs the registrant;

(2) acted on the advice of counsel or the comptroller; or

(3) had discretion over the matter on which the complaint is

based, if the complaint is based solely on grounds that the

registrant decided incorrectly or failed to exercise discretion

in favor of the complainant.

(d) The department may notify the local governmental entity that

employs a registrant of a complaint against the registrant by

sending a copy of the complaint letter to the local governmental

entity.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 815, Sec. 17, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 31, eff. September 1, 2009.

Sec. 1151.204. DISMISSAL OF COMPLAINT RELATING TO APPRAISED

VALUE. After investigation, the department may dismiss a

complaint without conducting a hearing if:

(1) the complaint challenges only the appraised value of a

property or another matter for which Title I, Tax Code, specifies

a remedy and does not credibly allege a violation of this chapter

or the standards established by the commission for registrants

under this chapter; and

(2) the disagreement has not been resolved in the complainant's

favor by an appraisal review board or court.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 32, eff. September 1, 2009.

Sec. 1151.205. SUBPOENA AUTHORITY. (a) The department may

request and, if necessary, compel by subpoena:

(1) the attendance of witnesses for examination under oath; and

(2) the production of records, documents, and other evidence

relevant to the investigation of an alleged violation of this

chapter or a commission rule for inspection and copying.

(b) If a person does not comply with the subpoena, the

department, acting through the attorney general, may file suit to

enforce the subpoena in a district court in Travis County or in

the county in which a hearing conducted by the department may be

held.

(c) The court shall order compliance with the subpoena if the

court determines that good cause exists for the issuance of the

subpoena.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 33, eff. September 1, 2009.

SUBCHAPTER F. CRIMINAL PENALTIES

Sec. 1151.251. FAILURE TO REGISTER. (a) A person commits an

offense if the person does not register with the department as

required by Section 1151.151.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 34, eff. September 1, 2009.

Sec. 1151.252. PROHIBITED ACTIONS WHILE REGISTRATION OR

CERTIFICATION IS REVOKED OR SUSPENDED. (a) A person commits an

offense if the person performs an appraisal, assessment, or

collection function while the person's registration or

certification with the department is not active.

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 35, eff. September 1, 2009.

Sec. 1151.253. COMPLAINT OF VIOLATION. A person may file a

complaint with the department concerning a violation of this

chapter or a rule adopted by the commission under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 36, eff. September 1, 2009.



CHAPTER 1152. PROPERTY TAX CONSULTANTS

OCCUPATIONS CODE

TITLE 7. PRACTICES AND PROFESSIONS RELATED TO REAL PROPERTY AND

HOUSING

SUBTITLE B. PROFESSIONS RELATED TO PROPERTY TAXATION

CHAPTER 1152. PROPERTY TAX CONSULTANTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1152.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Commission of Licensing and

Regulation.

(2) Repealed by Acts 2003, 78th Leg., ch. 816, Sec. 12.014(1);

Acts 2003, 78th Leg., ch. 1276, Sec. 14A.201(a).

(3) "Department" means the Texas Department of Licensing and

Regulation.

(3-a) "Executive director" means the executive director of the

department.

(4) "Person" means an individual, partnership, corporation, or

association.

(5) "Property tax consultant" means a person who performs or

supervises another person in the performance of property tax

consulting services for compensation.

(6) "Property tax consulting services" means:

(A) preparing for another person a rendition statement or

property report under Chapter 22, Tax Code;

(B) representing another person in a protest under Subchapter C,

Chapter 41, Tax Code;

(C) consulting or advising another person concerning:

(i) the preparation of a rendition statement or property report

under Chapter 22, Tax Code; or

(ii) an action the other person may protest under Subchapter C,

Chapter 41, Tax Code;

(D) negotiating or entering into an agreement with an appraisal

district on behalf of another person concerning an action that is

or may be the subject of a protest under Subchapter C, Chapter

41, Tax Code; or

(E) acting as the agent of a property owner designated in

accordance with Section 1.111, Tax Code.

(7) "Registrant" means a person who is registered as a property

tax consultant or a senior property tax consultant under this

chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 12.014(1),

eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec.

14A.201(a), (b), eff. Sept. 1, 2003.

Sec. 1152.002. EXEMPTIONS FROM REGISTRATION. (a) A person is

not required to be registered under this chapter if the person:

(1) is acting under a general power of attorney, unless the

person represents that the person is a property tax consultant,

agent, advisor, or representative;

(2) is licensed to practice law in this state;

(3) is an employee of a property owner or of an affiliated or

subsidiary company of a property owner and performs property tax

consulting services for:

(A) the property owner; or

(B) a partnership, joint venture, or corporation in which the

property owner owns an interest;

(4) is a lessee of a property owner and is designated as the

agent of the owner in accordance with Section 1.111, Tax Code;

(5) is a public employee or officer and assists a property owner

in the course of the employee's or officer's duties;

(6) is a certified public accountant under Chapter 901;

(7) assists another person in the performance of property tax

consulting services or provides testimony on behalf of the other

person at a protest hearing under Subchapter C, Chapter 41, Tax

Code; or

(8) provides property tax consulting services only in connection

with farms, ranches, or single-family residences and:

(A) holds an active real estate broker license or an active real

estate salesperson license under Chapter 1101; or

(B) is a licensed real estate appraiser or certified real estate

appraiser under Chapter 1103.

(b) A person described by Subsection (a)(7) is not exempt from

the registration requirements of this chapter if:

(1) the person is designated as the agent of the other person

under Section 1.111, Tax Code; or

(2) more than 50 percent of the person's employment time is

devoted to, or more than 50 percent of the person's income is

derived from, performing or supervising the performance of

property tax consulting services.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 705, Sec. 1, eff. June

20, 2003.

SUBCHAPTER B. DUTIES OF COMMISSION, EXECUTIVE DIRECTOR, AND

DEPARTMENT

Sec. 1152.051. STANDARDS OF CONDUCT FOR REGISTRANTS. The

commission by rule shall establish standards of practice,

conduct, and ethics for registrants.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 12.003, eff.

Sept. 1, 2003.

Sec. 1152.052. MONEY RECEIVED BY DEPARTMENT. The department

shall receive and account for all money derived under this

chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1152.053. FEE INCREASE. (a) The fee for the registration

of a person under this chapter and the fee for the renewal of a

registration under this chapter is increased by $200.

(b) Of each fee increase collected, $50 shall be deposited in

the foundation school fund and $150 shall be deposited in the

general revenue fund.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 14(d), eff. Sept. 1,

2003.

SUBCHAPTER C. PROPERTY TAX CONSULTANTS ADVISORY COUNCIL

Sec. 1152.101. DEFINITION. In this subchapter, "council" means

the Property Tax Consultants Advisory Council.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1152.102. COUNCIL MEMBERSHIP. (a) The council is composed

of seven members appointed by the presiding officer of the

commission, with the commission's approval.

(b) The presiding officer of the commission may appoint not more

than two members who are qualified for an exemption under Section

1152.002(a)(3).

(c) Except as provided by Subsection (d), each person appointed

for membership on the council must:

(1) be a registered senior property tax consultant;

(2) be a member of a nonprofit and voluntary trade association:

(A) whose membership consists primarily of persons who perform

property tax consulting services in this state or who engage in

property tax management in this state for other persons;

(B) that has written experience and examination requirements for

membership; and

(C) that subscribes to a code of professional conduct or ethics;

(3) be a resident of this state for the five years preceding the

date of the appointment; and

(4) have performed or supervised the performance of property tax

consulting services as the person's primary occupation

continuously for the five years preceding the date of the

appointment.

(d) One member of the council must be a public member.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 12.004, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

457, Sec. 2, eff. September 1, 2009.

Sec. 1152.103. MEMBERSHIP RESTRICTIONS. A person is not

eligible for appointment as a member of the council if the person

is:

(1) required to register with the secretary of state under

Chapter 305, Government Code;

(2) required to register with the department under Chapter 1151;

or

(3) exempt from the registration requirements imposed by this

chapter, except as provided by Section 1152.102.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 37, eff. September 1, 2009.

Sec. 1152.104. TERMS; VACANCY. (a) Members of the council

serve staggered three-year terms, with the terms of two members

expiring on February 1 of each year.

(b) If a vacancy occurs during a member's term, the presiding

officer of the commission, with the commission's approval, shall

appoint to fill the unexpired part of the term a replacement who

meets the qualifications of the vacated office.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 12.005, eff.

Sept. 1, 2003.

Sec. 1152.105. PRESIDING OFFICER. The presiding officer of the

commission, with the commission's approval, shall appoint a

member of the council to serve as presiding officer of the

council for two years.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 12.006, eff.

Sept. 1, 2003.

Sec. 1152.106. MEETINGS; VOTE REQUIRED FOR ACTION. (a) The

council shall meet at least semiannually at the call of the

presiding officer or at the call of a majority of its members.

(b) A decision of the council is not effective unless it

receives the affirmative vote of at least four members.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1152.107. COMPENSATION; REIMBURSEMENT. A council member is

not entitled to receive compensation for serving as a member. A

council member is entitled to reimbursement for reasonable

expenses incurred in performing duties as a member, subject to

applicable limitations in the General Appropriations Act.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1152.108. COUNCIL POWERS. The council shall:

(1) recommend to the commission standards of practice, conduct,

and ethics for registrants to be adopted under this chapter;

(2) recommend to the commission amounts for the fees it may set

under this chapter;

(3) recommend to the commission contents for the senior property

tax consultant registration examination and standards of

acceptable performance;

(4) assist and advise the commission in recognizing continuing

education programs and educational courses for registrants; and

(5) advise the commission in establishing educational

requirements for initial applicants.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 12.007, eff.

Sept. 1, 2003.

SUBCHAPTER D. REGISTRATION REQUIREMENTS

Sec. 1152.151. REGISTRATION REQUIRED. (a) A person may not

perform property tax consulting services for compensation unless

the person holds a certificate of registration issued under this

chapter.

(b) A person may not represent that a person is a registered

property tax consultant, agent, advisor, or representative unless

the person is a registrant.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1152.152. ASSOCIATION WITH SENIOR PROPERTY TAX CONSULTANT

REQUIRED. (a) A registered property tax consultant may not

perform property tax consulting services for compensation unless

the person is employed by or associated with and acting for:

(1) a registered senior property tax consultant; or

(2) an attorney who is licensed to practice law in this state

and who has successfully completed the senior property tax

consultant registration examination required under Section

1152.160.

(b) Subsection (a) does not apply to a person who is registered

under Section 1152.156(a)(2) or 1152.158.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1064, Sec. 1, eff. September 1, 2007.

Sec. 1152.153. VOLUNTARY REGISTRATION. (a) A person who is not

required to hold a certificate of registration under this chapter

may register if the person satisfies the registration

requirements of this chapter.

(b) A person exempt from the registration requirements of this

chapter who elects to register is subject to this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1152.154. REGISTRATION APPLICATION; FEES. (a) An

applicant for registration must file an application with the

department on a printed form prescribed by the executive

director.

(b) The application must be accompanied by:

(1) a nonrefundable application fee; and

(2) a registration fee.

(c) The department shall refund the registration fee if the

executive director does not approve the application.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.022, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.206, eff.

Sept. 1, 2003.

Sec. 1152.155. GENERAL ELIGIBILITY FOR REGISTRATION. (a) To be

eligible for registration, an applicant must:

(1) be at least 18 years of age;

(2) hold a high school diploma or its equivalent;

(3) pay the fees required by the commission;

(4) have a place of business in this state or designate a

resident of this state as the applicant's agent for service of

process; and

(5) meet any additional qualifications required by this chapter

or by the commission under this chapter or Chapter 51.

(b) Notwithstanding Subsection (a), a person is eligible for

registration if the person holds:

(1) an active real estate broker license or an active real

estate salesperson license under Chapter 1101; or

(2) an active real estate appraiser license or certificate under

Chapter 1103.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 12.008, eff.

Sept. 1, 2003.

Sec. 1152.156. ELIGIBILITY TO REGISTER AS PROPERTY TAX

CONSULTANT. (a) In addition to satisfying the requirements of

Section 1152.155, an applicant for registration as a property tax

consultant must:

(1) complete at least 40 classroom hours of educational courses

approved by the executive director, including at least four hours

of instruction on laws and legal issues in this state related to

property tax consulting services and pass a competency

examination under Section 1152.160; or

(2) if the person is eligible for registration under Section

1152.155(b), submit to the commission evidence that the applicant

has completed at least four classroom hours of educational

programs or courses on the laws and legal issues in this state

related to property tax consulting services.

(b) The executive director may give appropriate credit to an

initial applicant for:

(1) educational courses on principles of law related to property

tax consulting services completed by the applicant not more than

two years before the date of application; and

(2) educational programs or courses completed by the applicant

on:

(A) property taxation;

(B) the property tax system;

(C) property tax administration;

(D) ethical standards; or

(E) general principles of appraisal, accounting, or law as they

relate to property tax consulting services.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.023, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.208, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1313, Sec. 1, eff. September 1, 2009.

Sec. 1152.157. ELIGIBILITY TO REGISTER AS SENIOR PROPERTY TAX

CONSULTANT. In addition to satisfying the requirements of

Section 1152.155, an applicant for registration as a senior

property tax consultant must:

(1) acquire at least 25 credits as provided by Section 1152.159;

(2) have performed or supervised the performance of property tax

consulting services as the applicant's primary occupation for at

least four of the seven years preceding the date of application;

and

(3) pass the examination adopted under Section 1152.160 or hold

a professional designation in property taxation granted by a

nonprofit and voluntary trade association, institute, or

organization:

(A) whose membership consists primarily of persons who represent

property owners in property tax and transactional tax matters;

(B) that has written experience and examination requirements for

granting the designation; and

(C) that subscribes to a code of professional conduct or ethics.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1152.158. REGISTRATION OF CERTAIN REAL ESTATE BROKERS.

Sections 1152.156 and 1152.157 do not apply to a person who:

(1) applied for registration before March 1, 1992;

(2) on the date of application held an active real estate broker

license under The Real Estate License Act (Article 6573a,

Vernon's Texas Civil Statutes), as that law existed on the

application date; and

(3) does not perform or supervise the performance of property

tax consulting services for compensation in connection with

personal property.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1152.159. CREDITS FOR SENIOR PROPERTY TAX CONSULTANT

APPLICANTS. (a) The executive director shall grant credit to an

applicant for registration as a senior property tax consultant as

follows:

(1) two credits for each year the applicant completed at an

institution of higher education that meets program and

accreditation standards comparable to those for public

institutions of higher education as determined by the Texas

Higher Education Coordinating Board, not to exceed six credits;

(2) four credits to an applicant who holds a bachelor's degree

or equivalent from an institution of higher education described

by Subdivision (1); and

(3) one credit for each year in excess of five years that the

applicant's primary occupation involved the performance or

supervision of property tax consulting services or property

appraisal, assessment, or taxation, not to exceed 10 credits.

(b) The executive director may grant additional credits to an

applicant for registration as a senior property tax consultant

for:

(1) successful completion of educational programs or courses on:

(A) property taxation;

(B) the property tax system;

(C) property tax administration;

(D) ethical standards; or

(E) general principles of appraisal, accounting, and law as they

relate to property tax consulting services;

(2) completion of other educational programs or courses; or

(3) advanced or postgraduate educational achievement,

occupational experience, professional licenses, or professional

designations obtained from recognized associations, institutes,

or organizations.

(c) The executive director may assign not less than one credit

or more than five credits to a program or course described by

Subsection (b)(1). In determining the amount of credit for the

program or course, the executive director shall consider:

(1) the nature of the program or course;

(2) the number of actual instructional hours in the program or

course;

(3) whether an examination is required for successful completion

of the program or course; and

(4) other factors the executive director determines appropriate.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.024, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.208, eff.

Sept. 1, 2003.

Sec. 1152.160. REGISTRATION EXAMINATIONS. (a) The executive

director shall:

(1) adopt an examination for registration as a senior property

tax consultant;

(2) adopt an examination for registration as a property tax

consultant; and

(3) establish the standards for passing the examinations.

(b) The department shall offer the examinations at times and

places designated by the executive director.

(c) To be eligible to take an examination, an applicant must pay

to the department an examination fee.

(d) The examination must test the applicant's knowledge of:

(1) property taxation;

(2) the property tax system;

(3) property tax administration;

(4) ethical standards; and

(5) general principles of appraisal, accounting, and law as they

relate to property tax consulting services.

(e) An attorney who is licensed to practice law in this state

may take the senior property tax consultant registration

examination under this section without completing any other

eligibility requirements for registration as a senior property

tax consultant under this chapter.

(f) The department shall accept, develop, or contract for the

examinations required by this section, including the

administration of the examination.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 12.009, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1064, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1313, Sec. 2, eff. September 1, 2009.

Sec. 1152.162. ISSUANCE OF CERTIFICATE OF REGISTRATION. (a)

The executive director shall act on an initial application for

registration filed under Section 1152.154 not later than the 31st

day after the date the department receives the application.

(b) The executive director shall issue to an applicant who

qualifies for registration the appropriate certificate of

registration.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.025, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.208, eff.

Sept. 1, 2003.

SUBCHAPTER E. RENEWAL OF CERTIFICATE OF REGISTRATION

Sec. 1152.201. TERM OF CERTIFICATE OF REGISTRATION. Except as

otherwise provided by the commission, a certificate of

registration expires on the first anniversary of the date of

issuance.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 12.010, eff.

Sept. 1, 2003.

Sec. 1152.202. PROCEDURE FOR RENEWAL. (a) The executive

director shall issue to an eligible registrant a certificate of

renewal of registration on the timely receipt of the required

renewal fee. The certificate expires on the second anniversary of

the date of issuance.

(b) Repealed by Acts 2003, 78th Leg., ch. 816, Sec. 12.014(4).

(c) Repealed by Acts 2003, 78th Leg., ch. 816, Sec. 12.014(4).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 12.011,

12.014(4), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276,

Sec. 14A.210, eff. Sept. 1, 2003.

Sec. 1152.204. RECOGNITION OF EDUCATIONAL PROGRAMS AND COURSES.

(a) The commission by rule shall recognize appropriate

continuing education programs for registrants.

(b) The commission shall recognize a continuing education

course, including a course on the legal issues and law related to

property tax consulting services, that is:

(1) approved by the Texas Real Estate Commission or the Texas

Appraiser Licensing and Certification Board; and

(2) completed by a registrant who also holds:

(A) an active real estate broker license or an active real

estate salesperson license under Chapter 1101; or

(B) an active real estate appraiser license or certificate under

Chapter 1103.

(c) The commission may recognize an educational program or

course:

(1) related to property tax consulting services; and

(2) offered or sponsored by a public provider or a recognized

private provider, including:

(A) the comptroller;

(B) the State Bar of Texas;

(C) the Texas Real Estate Commission;

(D) an institution of higher education that meets program and

accreditation standards comparable to those for public

institutions of higher education as determined by the Texas

Higher Education Coordinating Board; or

(E) a nonprofit and voluntary trade association, institute, or

organization:

(i) whose membership consists primarily of persons who represent

property owners in property tax or transactional tax matters;

(ii) that has written experience and examination requirements

for membership or for granting professional designation to its

members; and

(iii) that subscribes to a code of professional conduct or

ethics.

(d) The commission may recognize a private provider of an

educational program or course if the provider:

(1) applies to the department on a printed form prescribed by

the executive director; and

(2) pays in the amounts set by the commission:

(A) a nonrefundable application fee; and

(B) an educational provider's fee.

(e) The department shall refund the educational provider's fee

if the commission does not recognize the provider's educational

program or course.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 12.012, eff.

Sept. 1, 2003.

SUBCHAPTER E-1. PROHIBITED ACTS

Sec. 1152.231. GENERAL PROHIBITED ACTS. (a) A person required

to register under this chapter may not serve as a registered

senior property tax consultant for more than 10 registered

property tax consultants unless each additional tax consultant

sponsored or supervised by the registered senior property tax

consultant has for the previous six months:

(1) been employed and engaged as a tax consultant on a full-time

basis;

(2) performed tax consultant related services as an employee of

a property owner; or

(3) performed licensed appraisal services.

(b) Except for protests filed with the approval of a lessee

under Section 41.413, Tax Code, a person required to register

under this chapter may not file a protest under Chapter 41, Tax

Code, without the approval of the property owner.

(c) A person required to register under this chapter may not

falsify an agent appointment, exemption application, protest, or

other legal document that is filed with or presented to an

appraisal district, an appraisal review board, or a taxing unit.

(d) A person required to register under this chapter may not

file a motion or protest concerning residential property on

behalf of a person whom the registrant does not represent unless

the registrant has authorization from:

(1) that person; or

(2) another person, other than the agent or the firm that

employs the agent, who is authorized by the person to designate

agents under Section 1.111, Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1313, Sec. 3, eff. January 1, 2010.

Sec. 1152.232. PROHIBITED ACTS: SOLICITATION OF BUSINESS. A

person required to register under this chapter may not solicit a

property tax consulting assignment by assuring a specific

outcome.

Added by Acts 2009, 81st Leg., R.S., Ch.

1313, Sec. 3, eff. January 1, 2010.

Sec. 1152.233. PROHIBITED ACTS: USE OF INTERNET WEBSITE. (a) A

person required to register under this chapter may not maintain

an Internet website for any purpose associated with the provision

of tax consulting services by the registrant that has a domain

name or other Internet address that implies that the website is a

government website.

(b) A person required to register under this chapter may not use

or maintain an Internet website for the purpose of soliciting

clients if the website does not identify the company prominently

on the home page of the website.

Added by Acts 2009, 81st Leg., R.S., Ch.

1313, Sec. 3, eff. January 1, 2010.

Sec. 1152.234. PROHIBITED ACTS: CERTAIN LEGAL ACTIONS. A person

required to register under this chapter may not engage the

services of an attorney for purposes of filing an appeal under

Chapter 42, Tax Code, without the prior consent of the client.

Added by Acts 2009, 81st Leg., R.S., Ch.

1313, Sec. 3, eff. January 1, 2010.

SUBCHAPTER F. PENALTIES AND ENFORCEMENT

Sec. 1152.251. DISCIPLINARY POWERS OF COMMISSION. After a

hearing, the commission may deny a certificate of registration

and may impose an administrative sanction or penalty and seek

injunctive relief and a civil penalty against a registrant as

provided by Chapter 51 for:

(1) a violation of this chapter or a rule applicable to the

registrant adopted by the commission under this chapter;

(2) gross incompetency in the performance of property tax

consulting services;

(3) dishonesty or fraud committed while performing property tax

consulting services; or

(4) a violation of the standards of ethics adopted by the

commission.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 12.013, eff.

Sept. 1, 2003.

Sec. 1152.252. CRIMINAL PENALTIES. (a) A person required to be

registered under this chapter commits an offense if the person:

(1) is not registered under this chapter; and

(2) performs or offers to perform property tax consulting

services for compensation.

(b) A person commits an offense if the person:

(1) knows that a person required to be registered under this

chapter is not registered; and

(2) represents that the person required to be registered is a

property tax consultant, agent, counselor, advisor, or

representative.

(c) An offense under this section is a Class B misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.



CHAPTER 1201. MANUFACTURED HOUSING

OCCUPATIONS CODE

TITLE 7. PRACTICES AND PROFESSIONS RELATED TO REAL PROPERTY AND

HOUSING

SUBTITLE C. REGULATION OF CERTAIN TYPES OF HOUSING AND BUILDINGS

CHAPTER 1201. MANUFACTURED HOUSING

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1201.001. SHORT TITLE. This chapter may be cited as the

Texas Manufactured Housing Standards Act.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.002. LEGISLATIVE FINDINGS AND PURPOSES; LIBERAL

CONSTRUCTION. (a) The legislature finds that:

(1) there is a growing need to provide state residents with

safe, affordable, and well-constructed housing;

(2) manufactured housing has become a primary housing source for

many state residents;

(3) statutes and rules in effect before September 1, 1969, were

inadequate to:

(A) fully protect the consumer; and

(B) prevent certain discrimination in this state regarding

manufactured housing;

(4) the state is responsible for:

(A) protecting state residents who want to purchase manufactured

housing by regulating the construction and installation of

manufactured housing;

(B) providing economic stability to manufactured housing

manufacturers, retailers, installers, and brokers; and

(C) providing fair and effective consumer remedies; and

(5) the expansion of certain regulatory powers is:

(A) necessary to address the problems described by Subdivisions

(1)-(4); and

(B) the most economical and efficient means to address those

problems and serve the public interest.

(b) The purposes of this chapter are to:

(1) encourage the construction of housing for state residents;

and

(2) improve the general welfare and safety of purchasers of

manufactured housing in this state.

(c) This chapter shall be liberally construed to promote its

policies and accomplish its purposes.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.003. DEFINITIONS. In this chapter:

(1) "Advertisement" means a commercial message that promotes the

sale, exchange, or lease-purchase of a manufactured home and that

is presented on radio, television, a public-address system, or

electronic media or appears in a newspaper, a magazine, a flyer,

a catalog, direct mail literature, an inside or outside sign or

window display, point-of-sale literature, a price tag, or other

printed material. The term does not include educational material

or material required by law.

(2) "Affiliate" means a person who is under common control.

(3) "Alteration" means the replacement, addition, modification,

or removal of equipment in a new manufactured home after sale by

a manufacturer to a retailer but before sale and installation by

a retailer to a purchaser in a manner that may affect the home's

construction, fire safety, occupancy, or plumbing, heating, or

electrical system. The term includes the modification of a

manufactured home in a manner that may affect the home's

compliance with the appropriate standards but does not include:

(A) the repair or replacement of a component or appliance that

requires plug-in to an electrical receptacle, if the replaced

item is of the same configuration and rating as the replacement;

or

(B) the addition of an appliance that requires plug-in to an

electrical receptacle and that was not provided with the

manufactured home by the manufacturer, if the rating of the

appliance does not exceed the rating of the receptacle to which

the appliance is connected.

(4) "Attached" in reference to a manufactured home means that

the home has been:

(A) installed in compliance with the rules of the department;

and

(B) connected to a utility, including a utility providing water,

electric, natural gas, propane or butane gas, or wastewater

service.

(5) "Board" means the Manufactured Housing Board within the

Texas Department of Housing and Community Affairs.

(6) "Broker" means a person engaged by one or more other persons

to negotiate or offer to negotiate a bargain or contract for the

sale, exchange, or lease-purchase of a manufactured home for

which a certificate or other document of title has been issued

and is outstanding. The term does not include a person who

maintains a location for the display of manufactured homes.

(7) "Business use" means the use of a manufactured home for a

purpose other than as a permanent or temporary dwelling.

(8) "Consumer" means a person, other than a person licensed

under this chapter, who seeks to acquire or acquires by purchase,

exchange, or lease-purchase a manufactured home.

(9) "Control" means, with respect to another person, the

possession of the power, directly or indirectly, to vote an

interest of 25 percent or more.

(10) "Department" means the Texas Department of Housing and

Community Affairs operating through its manufactured housing

division.

(11) "Director" means the executive director of the manufactured

housing division of the Texas Department of Housing and Community

Affairs.

(12) "HUD-code manufactured home":

(A) means a structure:

(i) constructed on or after June 15, 1976, according to the

rules of the United States Department of Housing and Urban

Development;

(ii) built on a permanent chassis;

(iii) designed for use as a dwelling with or without a permanent

foundation when the structure is connected to the required

utilities;

(iv) transportable in one or more sections; and

(v) in the traveling mode, at least eight body feet in width or

at least 40 body feet in length or, when erected on site, at

least 320 square feet;

(B) includes the plumbing, heating, air conditioning, and

electrical systems of the home; and

(C) does not include a recreational vehicle as defined by 24

C.F.R. Section 3282.8(g).

(13) "Installation" means the temporary or permanent

construction of the foundation system and the placement of a

manufactured home or manufactured home component on the

foundation. The term includes supporting, blocking, leveling,

securing, anchoring, and properly connecting multiple or

expandable sections or components and making minor adjustments.

(14) "Installer" means a person, including a retailer or

manufacturer, who contracts to perform or performs an

installation function on manufactured housing.

(15) "Label" means a device or insignia that is:

(A) issued by the director to indicate compliance with the

standards, rules, and regulations established by the United

States Department of Housing and Urban Development; and

(B) permanently attached to each transportable section of each

HUD-code manufactured home constructed after June 15, 1976, for

sale to a consumer.

(16) "Lease-purchase" means entering into a lease contract for a

manufactured home, in which the lessor retains title, containing

a provision or, in another agreement, conferring on the lessee an

option to purchase a manufactured home.

(17) "License holder" or "licensee" means a person who holds a

department-issued license as a manufacturer, retailer, broker,

rebuilder, salesperson, or installer.

(18) "Manufactured home" or "manufactured housing" means a

HUD-code manufactured home or a mobile home.

(19) "Manufacturer" means a person who constructs or assembles

manufactured housing for sale, exchange, or lease-purchase in

this state.

(20) "Mobile home":

(A) means a structure:

(i) constructed before June 15, 1976;

(ii) built on a permanent chassis;

(iii) designed for use as a dwelling with or without a permanent

foundation when the structure is connected to the required

utilities;

(iv) transportable in one or more sections; and

(v) in the traveling mode, at least eight body feet in width or

at least 40 body feet in length or, when erected on site, at

least 320 square feet; and

(B) includes the plumbing, heating, air conditioning, and

electrical systems of the home.

(21) "New manufactured home" means a manufactured home that is

not a used manufactured home, regardless of its age.

(22) "Person" means an individual or a partnership, company,

corporation, association, or other group, however organized.

(23) "Related person" means a person who directly or indirectly

participates in management or policy decisions.

(24) "Retailer" means a person who:

(A) is engaged in the business of buying for resale, selling, or

exchanging manufactured homes or offering manufactured homes for

sale, exchange, or lease-purchase to consumers, including a

person who maintains a location for the display of manufactured

homes; and

(B) sells, exchanges, or lease-purchases at least two

manufactured homes to consumers in a 12-month period.

(25) "Rules" means the rules of the department.

(26) "Salesperson" means a person who, as an employee or agent

of a retailer or broker, sells or lease-purchases or offers to

sell or lease-purchase manufactured housing to a consumer.

(27) "Salvaged manufactured home" means a manufactured home

determined to be salvaged under Section 1201.461.

(28) "Seal" means a device or insignia issued by the director

that, for title purposes, is to be attached to a used

manufactured home as required by the director.

(29) "Standards code" means the Texas Manufactured Housing

Standards Code.

(30) "Statement of ownership and location" means a statement

issued by the department and setting forth:

(A) the ownership and location of a manufactured home in this

state as provided by Section 1201.205; and

(B) other information required by this chapter.

(31) "Trust fund" means the manufactured homeowners' recovery

trust fund.

(32) "Used manufactured home" means a manufactured home which

has been occupied for any use or for which a statement of

ownership and location has been issued. The term does not

include:

(A) a manufactured home that was used as a sales model at a

licensed retail location; or

(B) a manufactured home that:

(i) was sold as a new manufactured home and installed but never

occupied;

(ii) had a statement of ownership and location; and

(iii) was taken back from the consumer or transferee because of

a first payment default or agreement to rescind or unwind the

transaction.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 1, eff. June

18, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.251(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 1, eff. January 1, 2008.

Sec. 1201.004. DEFINITIONS BINDING. The definitions of "mobile

home," "HUD-code manufactured home," and "manufactured housing"

provided by Section 1201.003 are binding as a matter of law on

each person and agency in this state, including a home-rule

municipality or other political subdivision. A mobile home is not

a HUD-code manufactured home and a HUD-code manufactured home is

not a mobile home for any purpose under state law. Those terms

may not be defined in a manner that is not identical to the

definitions provided by Section 1201.003.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.005. CONSUMER WAIVER VOID. A waiver by a consumer of

this chapter is contrary to public policy and void.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.006. APPLICABILITY OF BUSINESS & COMMERCE CODE.

The Business & Commerce Code applies to transactions relating

to manufactured housing except to the extent that it conflicts

with this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.007. EXCEPTION FOR REAL ESTATE BROKERS AND

SALESPERSONS. This chapter does not:

(1) modify or amend Chapter 1101 or 1102; or

(2) apply to a person who is licensed as a real estate broker or

salesperson under Chapter 1101 and who, as agent of a buyer or

seller, negotiates the sale or lease of a manufactured home and

the real property to which the home is attached if:

(A) the same person is the record owner of both the manufactured

home and the real property; and

(B) the sale or lease occurs in a single real estate

transaction.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.008. REGULATION BY MUNICIPALITY. (a) A municipality

may prohibit the installation of a mobile home for use as a

dwelling in the municipality. The prohibition must be prospective

and may not apply to a mobile home previously legally permitted

by and used as a dwelling in the municipality. If a mobile home

is replaced by a HUD-code manufactured home in the municipality,

the municipality shall grant a permit for use of the manufactured

home as a dwelling in the municipality.

(b) On application, the municipality shall permit the

installation of a HUD-code manufactured home for use as a

dwelling in any area determined appropriate by the municipality,

including a subdivision, planned unit development, single lot,

and rental community or park. An application to install a new

HUD-code manufactured home for use as a dwelling is considered to

be granted unless the municipality in writing denies the

application and states the reason for the denial not later than

the 45th day after the date the application is received.

(c) Subsections (a) and (b) do not affect the validity of an

otherwise valid deed restriction.

(d) Except as approved by the department, a local governmental

unit may not require a permit, a fee, a bond, or insurance for

the transportation and installation of manufactured housing by a

licensed retailer or installer. This subsection does not prohibit

the collection of actual costs incurred by a local governmental

unit that result from the transportation of a manufactured home.

(e) Notwithstanding any zoning or other law, in the event that a

manufactured home occupies a lot in a municipality, the owner of

the manufactured home may remove the manufactured home from its

location and place another manufactured home on the same

property, provided that the replacement is a newer manufactured

home and is at least as large in living space as the prior

manufactured home.

(f) An owner's ability to replace the home as a result of a fire

or natural disaster cannot be restricted. Other than in the case

of a fire or natural disaster, a general-rule or home-rule

municipality by an ordinance or charter may limit the ability of

the owner to replace his home to a single replacement.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 2, eff. January 1, 2008.

Sec. 1201.009. ELECTRONIC MEANS AUTHORIZED. If feasible, any

action required under this chapter may be accomplished by

electronic means.

Added by Acts 2009, 81st Leg., R.S., Ch.

77, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. DEPARTMENT POWERS AND DUTIES

Sec. 1201.051. ADMINISTRATION AND ENFORCEMENT OF CHAPTER. The

director shall administer and enforce this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.052. GENERAL RULEMAKING AUTHORITY. (a) The director

shall adopt rules, issue orders, and otherwise act as necessary

to ensure compliance with the purposes of this chapter to

implement and provide for uniform enforcement of this chapter and

the standards code.

(b) To protect the public health, safety, and welfare and to

ensure the availability of low cost manufactured housing for all

consumers, the director shall adopt rules to:

(1) protect the interests of consumers who occupy or want to

purchase or install manufactured housing; and

(2) govern the business conduct of license holders.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.053. RULES RELATING TO COMPLIANCE WITH NATIONAL

STANDARDS FOR MANUFACTURED HOUSING CONSTRUCTION AND SAFETY; STATE

PLAN. (a) The board shall adopt rules and otherwise act as

necessary to:

(1) comply with the National Manufactured Housing Construction

and Safety Standards Act of 1974 (42 U.S.C. Section 5401 et

seq.), including adopting and enforcing rules reasonably required

to implement the notification and correction procedures provided

by 42 U.S.C. Section 5414; and

(2) provide for the effective enforcement of all HUD-code

manufactured housing construction and safety standards in order

to have the state plan authorized by the National Manufactured

Housing Construction and Safety Standards Act of 1974 (42 U.S.C.

Section 5401 et seq.) approved by the secretary of housing and

urban development.

(b) The state plan described by Subsection (a)(2) must provide

for a third-party inspection agency approved by the United States

Department of Housing and Urban Development to act as an in-plant

inspection agency.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 3, eff. January 1, 2008.

Sec. 1201.054. PROCEDURE FOR ADOPTING RULES. (a) Rules must be

adopted in accordance with Chapter 2001, Government Code, and

with this section.

(b) If requested, the board shall, after at least 10 days'

notice, hold a hearing on any rule that it proposes to adopt,

other than a rule that is to be adopted under emergency

rulemaking, in which case only the requirements of Chapter 2001,

Government Code, shall apply.

(c) A rule takes effect on the 30th day after the date of

publication of notice that the rule has been adopted, except that

a rule relating to installation standards may not take effect

earlier than the 60th day after the date of publication of notice

unless the board has determined that an earlier effective date is

required to meet an emergency and the standard was adopted under

the emergency rulemaking provisions of Chapter 2001, Government

Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 4, eff. January 1, 2008.

Sec. 1201.055. INSPECTION, REVIEW, AND RELATED FEES. (a) With

guidance from the federal Housing and Community Development Act

of 1974 (42 U.S.C. Section 5301 et seq.) and from the rules and

regulations adopted under the National Manufactured Housing

Construction and Safety Standards Act of 1974 (42 U.S.C. Section

5401 et seq.), the board shall establish fees as follows:

(1) if the department acts as a design approval primary

inspection agency, a schedule of fees for the review of HUD-code

manufactured home blueprints and supporting information, to be

paid by the manufacturer seeking approval of the blueprints and

supporting information;

(2) except as provided by Subsection (e), a fee for the

inspection of each HUD-code manufactured home manufactured or

assembled in this state, to be paid by the manufacturer of the

home;

(3) a fee for the inspection of an alteration made to the

structure or plumbing, heating, or electrical system of a

HUD-code manufactured home, to be charged on an hourly basis and

to be paid by the person making the alteration;

(4) a fee for the inspection of the rebuilding of a salvaged

manufactured home, to be paid by the rebuilder;

(5) a fee for the inspection of a used manufactured home to

determine whether the home is habitable for the issuance of a new

statement of ownership and location; and

(6) a fee for the issuance of a seal for a used mobile or

HUD-code manufactured home.

(b) In addition to the fees imposed under Subsections (a)(2),

(3), and (4), a manufacturer, a person making an alteration, or a

rebuilder, as appropriate, shall be charged for the actual cost

of travel of a department representative to and from:

(1) the manufacturing facility, for an inspection described by

Subsection (a)(2); or

(2) the place of inspection, for an inspection described by

Subsection (a)(3) or (4).

(c) The board shall establish a fee for the inspection of the

installation of a mobile or HUD-code manufactured home, to be

paid by the installer of the home.

(c-1) The department may permit the use of any device or

procedure that has been reviewed and approved by a licensed

engineer provided that such use or procedure complies with any

instructions, conditions, or other requirements specified by that

engineer.

(d) The board shall charge a fee for a consumer complaint home

inspection requested by a manufacturer or retailer under Section

1201.355(b), to be paid by the manufacturer or retailer.

(e) The fee described by Subsection (a)(2) does not apply if an

inspection agency authorized by the United States Department of

Housing and Urban Development, other than the department, acts as

the in-plant inspection agency.

(f) The fee described by Subsection (c) must accompany notice to

the department of the exact location of the mobile or HUD-code

manufactured home. The department shall make an appropriate fee

distribution to a local governmental unit that performs an

inspection under a contract or other official designation if that

unit does not collect a local inspection fee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 2, eff. June

18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 5, eff. January 1, 2008.

Sec. 1201.056. LICENSE FEES. The board shall establish fees for

the issuance and renewal of licenses for:

(1) manufacturers;

(2) retailers;

(3) brokers;

(4) salespersons;

(5) rebuilders; and

(6) installers.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.057. INSTRUCTION FEE. The board shall charge a fee to

each person attending a course of instruction described by

Section 1201.104.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.058. AMOUNT OF FEES. (a) The board shall establish

reasonable fees for all matters under this chapter providing for

fees. If the department's rules provide an option to file a

document electronically, the department may charge a discounted

fee for the electronic filing.

(b) Ten dollars of the fee for each purchase, exchange, or

lease-purchase of a manufactured home shall be deposited to the

credit of the trust fund and used for the protection programs

described by Subchapter I.

(c) All fees established by this chapter or the rules are deemed

to be earned and not subject to refund after receipt by the

department.

(d) Notwithstanding Subsection (c), the director may, in limited

and appropriate circumstances and in accordance with rules

adopted by the board, approve the refund of fees.

(e) If the governor by executive order or proclamation declares

a state of disaster under Chapter 418, Government Code, the

director, in accordance with rules adopted by the board, may

waive the imposition of any fee under this chapter in the

affected area.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 6, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

77, Sec. 2, eff. September 1, 2009.

Sec. 1201.060. VENUE FOR HEARING. A hearing under this chapter

shall be held in Travis County unless all parties agree to

another location.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.061. COOPERATION WITH LOCAL GOVERNMENTAL UNITS. The

department shall cooperate with all local governmental units in

this state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.062. SEAL PROPERTY OF DEPARTMENT. A seal is the

property of the department.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

SUBCHAPTER C. LICENSING

Sec. 1201.101. LICENSE REQUIRED. (a) A person may not

construct or assemble in this state or ship into this state a new

HUD-code manufactured home unless the person holds, at the time

the home is constructed or assembled, a manufacturer's license.

(b) Except as otherwise provided by this chapter, a person may

not sell, exchange, or lease-purchase or offer to sell, exchange,

or lease-purchase two or more manufactured homes to consumers in

this state in a 12-month period unless the person holds a

retailer's license.

(c) A person may not offer to negotiate or negotiate for others

a bargain or contract for the sale, exchange, or lease-purchase

of two or more manufactured homes to consumers in this state in a

12-month period unless the person holds a broker's license.

(d) A person may not act as an installer in this state unless

the person holds an installer's license.

(e) A person may not repair, rebuild, or otherwise alter a

salvaged manufactured home unless the person holds a rebuilder's

or retailer's license.

(f) A person may not act as a salesperson of manufactured

housing unless the person holds a salesperson's license. A

retailer or broker may not employ or otherwise use the services

of a salesperson who is not licensed. A licensed salesperson may

not participate in a sale of a manufactured home unless the sale

is through the retailer or broker who sponsored the salesperson's

application as required by Section 1201.103(d).

(f-1) A retailer may be licensed to operate at a principal

location and one or more branch locations under a single license;

provided, however, that a separate application must be made for

each branch, and each branch must be separately bonded.

(g) A person may not make an announcement concerning the sale,

exchange, or lease-purchase of, or offer to sell, exchange, or

lease-purchase, a manufactured home to a consumer in this state

through an advertisement unless the person holds a

manufacturer's, retailer's, or broker's license. This subsection

does not apply to:

(1) a person exempt from licensing; or

(2) an advertisement concerning real property on which there is

a manufactured home that has been converted to real property in

accordance with Section 1201.2055.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 4, eff. June

18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 1, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 7, eff. January 1, 2008.

Sec. 1201.102. EXCEPTIONS TO LICENSE REQUIREMENT. (a) A

licensed installer may employ unlicensed persons to assist in

performing installation functions provided that the licensed

installer maintains a list of the persons so employed. The

director may issue an order to prohibit a person who is not

licensed as an installer from performing installation functions

under the oversight of a licensed installer.

(b) A licensee may engage another person who is not licensed

under this chapter but possesses another license issued by the

State of Texas to provide goods and services subject to that

other license. Without limiting the generality of the foregoing,

this includes engaging others to install, connect, or otherwise

work on air conditioning, plumbing, and electrical systems.

(c) An individual who holds a retailer's license or broker's

license or who is a related person of such a licensee is not

required to apply for a salesperson's license.

(d) A person who holds a real estate broker's or salesperson's

license under Chapter 1101 may act as a broker or salesperson

under this chapter without holding a license or filing a bond or

other security as required by this chapter if negotiations for

the sale, exchange, or lease-purchase of a manufactured home are

conducted for a consumer for whom the person is also acting as a

real estate broker or salesperson under Chapter 1101 consistent

with Section 1201.007.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.252(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 8, eff. January 1, 2008.

Sec. 1201.103. LICENSE APPLICATION. (a) An applicant for a

license as a manufacturer, retailer, broker, rebuilder, or

installer must file with the director a license application

containing:

(1) the legal name, address, and telephone number of the

applicant and each person who will be a related person at the

time the requested license is issued;

(2) all trade names, and the names of all other business

organizations, under which the applicant does business subject to

this chapter, the name of each such business organization

registered with the secretary of state, and the address of such

business organization;

(3) the dates on which the applicant became the owner and

operator of the business; and

(4) the location to which the license will apply.

(a-1) All required records of a licensee under Subsection (a)

are to be maintained at the licensee's principal office or such

other location within this state as the licensee may designate.

(b) A license application must be accompanied by:

(1) proof of the security required by this subchapter; and

(2) payment of the fee required for issuance of the license.

(c) If a change occurs in the information filed with the

director under Subsection (a), the applicant shall amend the

application to state the correct information.

(d) An applicant for a salesperson's license must:

(1) file with the director an application that provides any

information the director considers necessary and that is

sponsored by a currently licensed retailer or broker; and

(2) pay the required fee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 2, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 9, eff. January 1, 2008.

Sec. 1201.104. QUALIFICATIONS FOR LICENSE. (a) Except as

provided by Subsection (e), as a requirement for a

manufacturer's, retailer's, broker's, installer's, salvage

rebuilder's, or salesperson's license, a person who was not

licensed or registered with the department or a predecessor

agency on September 1, 1987, must, not more than 12 months before

applying for the person's first license under this chapter,

attend and successfully complete 20 hours of instruction in the

law, including instruction in consumer protection regulations.

If the applicant is not an individual, the applicant must have at

least one related person who meets this requirement.

(b) Except in the case of an applicant for a salesperson's

license, successful completion of the course of instruction is a

prerequisite to obtaining the license.

(c) An applicant for a salesperson's license may apply for a

license without having completed the course of instruction if the

person successfully completes the course not later than the 90th

day after the date of the person's licensure. If the person

fails to complete such course successfully and in a timely

manner, the person's license is automatically suspended until the

person successfully completes the course.

(d) The course of instruction must be offered at least

quarterly.

(e) The board shall adopt rules relating to course content and

approval.

(f) An applicant for an initial installer's license shall

receive a license on a provisional basis. The person's

provisional status remains in effect until a sufficient number of

installations completed by the person have been inspected by the

department and found not to have any identified material

violations of the department's rules. The board, with the advice

of the advisory committee to be established under Section

1201.251, shall adopt rules to establish what constitutes a

sufficient number of installations under this subsection.

(g) Subsection (a) does not apply to a license holder who

applies:

(1) for a license for an additional business location; or

(2) to renew or reinstate a license.

(h) An examination must be a requirement of successful

completion of any initial required course of instruction under

this section.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 10, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

77, Sec. 3, eff. September 1, 2009.

Sec. 1201.105. SECURITY REQUIRED. (a) The department may not

issue or renew a license unless a bond or other security in a

form prescribed by the director is filed with the department as

provided by this subchapter. The bond or other security is

payable to the trust fund.

(b) If a bond is filed, the bond must be issued by a company

authorized to do business in this state and must conform to

applicable provisions of the Insurance Code. If other security

is filed, that security must be maintained in or by a federally

insured depository institution located in this state.

(c) If the department experiences significant problems in

obtaining timely reimbursements from a surety or the surety has

experienced a deterioration in its financial condition, the board

may direct the director to stop accepting bonds issued by the

surety.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 10, eff. January 1, 2008.

Sec. 1201.106. SECURITY: AMOUNT. (a) An applicant for a

license or a license holder shall file a bond or other security

under Section 1201.105 for the issuance or renewal of a license

in the following amount:

(1) $100,000 for a manufacturer;

(2) $50,000 for a retailer's principal location;

(3) $50,000 for each retailer's branch location;

(4) $50,000 for a rebuilder;

(5) $50,000 for a broker; or

(6) $25,000 for an installer.

(a-1) Notwithstanding the provisions of Subsection (a), the

director may require additional security for the licensing,

renewal, or relicensing of a person who, either directly, as a

related person, or through a related person, has been the subject

of a license revocation, has caused the trust fund to incur

unreimbursed costs or liabilities in excess of available surety

bond coverage, or has failed to pay an administrative penalty

that has been assessed by final order.

(b) To ensure the availability of prompt and satisfactory

warranty service, a manufacturer that does not have a licensed

manufacturing plant or other facility in this state from which

warranty service and repairs can be provided shall file a bond or

other security in the additional amount of $100,000.

(c) The bond or other security is open to successive claims up

to the face value of the bond or other security. The surety is

not liable for successive claims in excess of the face value of

the bond, regardless of the number of years the bond remains in

force.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 3, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 11, eff. January 1, 2008.

Sec. 1201.107. SECURITY: LOCATION. (a) A manufacturer,

retailer, broker, or installer who maintains a place of business

at one or more locations shall file with the department a

separate bond or other security for each location.

(b) Property used for the business that is not contiguous to, or

located within 300 feet of, a bonded location requires a separate

bond. A location at which a manufactured home is shown to the

public or at which the home is offered for sale, exchange, or

lease-purchase by a retailer to consumers requires a bond.

(c) A manufactured home installed on a permanent foundation

system and offered for sale as real property does not require a

bond. A temporary location for a bona fide trade show sponsored

by a nonprofit corporation that qualifies for an exemption from

federal income taxation under Section 501(a), Internal Revenue

Code of 1986, by being listed as an exempt organization under

Section 501(c) of that code does not require a bond.

(d) If a retailer or broker offers for sale or participates in

any way in the sale of a manufactured home at a location other

than an undivided parcel of real property where more than one

manufactured home is located and offered for sale, exchange, or

lease-purchase by a retailer or broker to the public, the

retailer or broker must:

(1) identify the bond on file with the department in conjunction

with that person's license; and

(2) provide contractually in the sales transaction that the

identified bond applies to the sale.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 4, eff. June 18, 2005.

Sec. 1201.108. SECURITY: CHANGE IN OWNERSHIP OR LOCATION. (a)

A new bond is not required for a change in:

(1) ownership of a licensee or a business entity under which a

license holder conducts business; or

(2) location.

(b) A licensee shall notify the department of a change described

by Subsection (a) not later than the 10th day before the date the

change occurs.

(c) After a change described by Subsection (a), the licensee

shall provide to the department a proper endorsement to the

original bond showing that the bond continues to apply to the

license without interruption.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 12, eff. January 1, 2008.

Sec. 1201.109. SECURITY: CANCELLATION OR OTHER IMPAIRMENT. (a)

If a bond required by this subchapter is canceled, the license

for which the security is filed is suspended on the effective

date of cancellation. The surety shall provide written notice to

the director before the 60th day preceding the effective date of

cancellation.

(b) If a surety files for liquidation or reorganization in

bankruptcy or is placed in receivership, the license holder shall

obtain other security not later than the 60th day after the date

that notice of the filing or receivership is received.

(c) If the required face amount of a security is impaired by the

payment of a claim, the license holder shall restore the security

to the required face amount not later than the 60th day after the

date of impairment.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.110. SECURITY: DURATION. The department shall

maintain on file a security other than a bond canceled as

provided by Section 1201.109(a) until the later of:

(1) the second anniversary of the date the manufacturer,

retailer, broker, installer, or rebuilder ceases doing business;

or

(2) the date the director determines that a claim does not exist

against the security.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.111. EXCEPTIONS TO SECURITY AND INSTRUCTION

REQUIREMENTS. (a) Notwithstanding any other provision of this

chapter, a state or national bank, state or federal savings and

loan association, federal savings bank, or state or federal

credit union engaged in the business of selling, exchanging, or

lease-purchasing or offering for sale, exchange, or

lease-purchase manufactured homes that the institution has

acquired through repossession of collateral is not required to

attend a course of instruction or file a bond or other security

to be licensed as a retailer.

(b) A licensed retailer is not required to file a bond or other

security to be licensed as a broker or installer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.113. CERTIFICATION AND CONTINUING EDUCATION PROGRAMS.

(a) The board shall approve or administer continuing education

programs for licensees under this chapter. A continuing

education program must be at least eight hours long and must

include the current rules of the department and such other

matters as the board may deem relevant.

(b) Completion of an approved or administered continuing

education course described by Subsection (a) is a prerequisite to

renewal of a license.

Text of subsection as amended by Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 13

Without reference to the amendment of this subsection, this

subsection was repealed by Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 73(a)(3), eff. January 1, 2008.

(c) No test shall be given in relation to any continuing

education program.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 863, Sec.

73(a)(3), eff. January 1, 2008.

(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 863, Sec.

73(a)(3), eff. January 1, 2008.

(f) Repealed by Acts 2007, 80th Leg., R.S., Ch. 863, Sec.

73(a)(3), eff. January 1, 2008.

(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 863, Sec.

73(a)(3), eff. January 1, 2008.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 5, eff. Jan.

1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 5, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 13, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 73(a)(3), eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

77, Sec. 4, eff. September 1, 2009.

Sec. 1201.114. LICENSE EXPIRATION. Any license under this

chapter is valid for two years. A license may be renewed as

provided by the director. A person whose license has been

suspended or revoked or whose license has expired may not engage

in activities that require a license until the license has been

reinstated or renewed.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.254(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 6, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 14, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

77, Sec. 5, eff. September 1, 2009.

Sec. 1201.115. NOTICE OF LICENSE EXPIRATION. Not later than the

30th day before the date a person's license is scheduled to

expire, the department shall send written notice of the impending

expiration to the person at the person's last known address

according to the records of the department.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.254(a), eff.

Sept. 1, 2003.

Sec. 1201.116. PROCEDURE FOR LICENSE RENEWAL. (a) The

department shall renew a license if the department receives the

renewal application and payment of the required fee before the

expiration date of the license.

(b) If the department needs additional information for the

renewal application or verification of continuing insurance or

bond coverage, the license holder must provide the requested

information or verification not later than the 20th day after the

date of receipt of notice from the department.

(c) The renewal license expires on the second anniversary of the

date the license was renewed.

(d) A person whose license has been expired for 90 days or less

may renew the license by paying to the department a renewal fee

that is equal to 1-1/2 times the normally required renewal fee.

(e) A person whose license has been expired for more than 90

days but less than one year may renew the license by paying to

the department a renewal fee that is equal to two times the

normally required renewal fee.

(f) A person whose license has been expired for one year or more

may not renew the license. The person may obtain a new license by

complying with the requirements and procedures for obtaining an

original license.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.254(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

77, Sec. 6, eff. September 1, 2009.

Sec. 1201.117. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE

PRACTITIONER. (a) A person who was licensed in this state,

moved to another state, and is currently licensed and has been in

practice in the other state for the two years preceding the date

of application may obtain a new license without fulfilling the

instruction requirements of Section 1201.104(a).

(b) The person must pay to the department a fee that is equal to

two times the normally required renewal fee for the license.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.254(a), eff.

Sept. 1, 2003.

Sec. 1201.118. RULES RELATING TO CERTAIN PERSONS. The board

shall adopt rules providing for additional review and scrutiny of

any application for an initial or renewal license that involves a

person who has previously:

(1) been found in a final order to have participated in one or

more violations of this chapter that served as grounds for the

suspension or revocation of a license;

(2) been found to have engaged in activity subject to this

chapter without possessing the required license;

(3) caused the trust fund to incur unreimbursed payments or

claims; or

(4) failed to abide by the terms of a final order, including the

payment of any assessed administrative penalties.

Added by Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 15, eff. January 1, 2008.

SUBCHAPTER D. PRACTICE

Sec. 1201.1505. DEPOSIT ON SPECIALLY ORDERED MANUFACTURED HOMES.

A retailer may require a deposit on a specially ordered

manufactured home.

Added by Acts 2003, 78th Leg., ch. 338, Sec. 10, eff. June 18,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 16, eff. January 1, 2008.

Sec. 1201.151. REFUNDS. (a) Except as otherwise provided by

this section, a retailer must refund a consumer's deposit not

later than the 15th day after the date that a written request for

the refund is received from the consumer.

(b) The deposit may be retained only if:

(1) the consumer specially orders from the manufacturer a

manufactured home that is not in the retailer's inventory;

(2) the home conforms to the specifications of the special order

and any representations made to the consumer;

(3) the consumer fails or refuses to accept delivery and

installation of the home by the retailer; and

(4) the consumer was given conspicuous written notice of the

requirements for retaining the deposit.

(c) The retailer may not retain more than five percent of the

estimated cash price of the specially ordered home and must

refund any amount that exceeds five percent.

(d) This section does not apply to:

(1) a deposit held in escrow in a real estate transaction; or

(2) money stated to be a down payment in an executed retail

sales contract.

(e) A deposit becomes a down payment upon execution of a binding

written agreement. Thereafter, if the consumer exercises a right

of rescission, the retailer shall, not later than the 15th day

after the date of the rescission, refund to the consumer all

money and other consideration received from the consumer, without

offset or deduction.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 7, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 17, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 18, eff. January 1, 2008.

Sec. 1201.152. VOIDABLE CONTRACT. (a) If a retailer purchases

a new manufactured home from an unlicensed manufacturer in

violation of Section 1201.505, a consumer's contract with the

retailer for the purchase, exchange, or lease-purchase of the

home is voidable until the second anniversary of the date of

purchase, exchange, or lease-purchase of the home.

(b) If an unlicensed retailer, broker, or installer enters into

a contract with a consumer concerning a manufactured home, the

consumer may void the contract until the second anniversary of

the date of purchase of the home.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.1521. RESCISSION OF CONTRACT FOR SALE, EXCHANGE, OR

LEASE-PURCHASE OF HOME. (a) A person who acquires a

manufactured home from or through a licensee by purchase,

exchange, or lease-purchase may, not later than the third day

after the date the applicable contract is signed, rescind the

contract without penalty or charge.

(b) Subject to rules adopted by the board, a consumer may waive

a right of rescission in the event of a bona fide emergency.

Such rules shall, to the extent practical, be modeled on the

federal rules for the waiver of a right of rescission under 12

C.F.R. Part 226.

Added by Acts 2003, 78th Leg., ch. 338, Sec. 10, eff. June 18,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 19, eff. January 1, 2008.

Sec. 1201.153. FORMALDEHYDE HEALTH NOTICE. (a) A retailer or

manufacturer may not transfer ownership of a HUD-code

manufactured home or otherwise sell, assign, or convey a HUD-code

manufactured home to a consumer unless the retailer or

manufacturer delivers to the consumer a formaldehyde health

notice, subject to the director's rules concerning the notice.

(b) The notice must be delivered before the execution of a

mutually binding sales agreement or retail installment sales

contract.

(c) The notice must:

(1) contain the information required by the United States

Department of Housing and Urban Development; and

(2) be of the type, size, and format required by the director.

(d) A retailer or manufacturer may not vary the content or form

of the notice.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 6, eff. June

18, 2003.

Sec. 1201.154. SUFFICIENCY OF FORMALDEHYDE HEALTH NOTICE;

RETAILER AND MANUFACTURER COMPLIANCE. (a) The formaldehyde

health notice required by Section 1201.153 is sufficient, as a

matter of law, to advise a consumer of the risks of occupying a

HUD-code manufactured home.

(b) The consumer's written acknowledgement of the receipt of the

notice is conclusive proof of the delivery of the notice and the

posting of the notice in compliance with federal regulations.

(c) A retailer's or manufacturer's compliance with United States

Department of Housing and Urban Development regulations and the

director's rules concerning the notice is conclusive proof that:

(1) the consumer received sufficient notice of the risks of

occupying the home; and

(2) the home is habitable with respect to formaldehyde

emissions.

(d) A retailer's or manufacturer's compliance, from September 1,

1981, to September 1, 1985, with Section 1201.153 and the revised

formaldehyde warning as adopted by the department is conclusive

proof that:

(1) the consumer received sufficient notice of the risks of

occupying the home; and

(2) the home is habitable with respect to formaldehyde

emissions.

(e) A retailer's or manufacturer's knowing and wilful failure to

comply with the regulations and rules described by Subsection (c)

is conclusive proof that:

(1) the retailer or manufacturer breached the duty to notify the

consumer about formaldehyde; and

(2) the home is not habitable.

(f) A retailer's or manufacturer's knowing and wilful failure,

from September 1, 1981, to September 1, 1985, to comply with

Section 1201.153 and the revised formaldehyde warning as adopted

by the department is conclusive proof that:

(1) the retailer or manufacturer breached the duty to notify the

consumer about formaldehyde; and

(2) the home is not habitable.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.155. DISCLAIMER OF IMPLIED WARRANTY. The seller's

proper provision of the warranties and notices as required by

Subchapter H or J is a valid disclaimer of an implied warranty of

fitness for a particular purpose or of merchantability as

described by Chapter 2, Business & Commerce Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.156. ADVERTISEMENT AS OFFER. An advertisement

relating to manufactured housing is an offer to sell, exchange,

or lease-purchase manufactured housing to consumers.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.157. RETAILER AS WAREHOUSEMAN. (a) A licensed

retailer is a "warehouseman" as defined by Section 7.102,

Business & Commerce Code, for the storage of manufactured

homes for hire.

(b) The provisions of the Business & Commerce Code relating

to the storage of goods for hire apply to a licensed retailer

acting as a warehouseman.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.158. SALESPERSON. A licensed salesperson may work

only for the salesperson's sponsoring retailer or broker.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 20, eff. January 1, 2008.

Sec. 1201.159. BROKER. (a) Except as provided by Section

1201.456, a broker shall ensure that the seller gives the buyer

the applicable disclosures and warranties that the buyer would

have received if the buyer had purchased the manufactured home

through a licensed retailer.

(b) A person is not required to be a broker licensed under this

chapter but may be required to be a real estate broker or

salesperson licensed under Chapter 1101 if:

(1) the manufactured home is attached; and

(2) the home is offered as real property.

(c) A broker shall provide any person who engages the broker's

services with a written disclosure of which interests in the

transaction, if any, the broker represents.

(d) If the seller is required to possess a license by this

chapter, a broker may assist in the sale of a manufactured home

only if that seller has a current license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 7, eff. June

18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 8, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 21, eff. January 1, 2008.

Sec. 1201.161. TRANSPORTATION OF MANUFACTURED HOUSING. (a)

Notwithstanding any other statute or rule or ordinance, a

licensed retailer or licensed installer is not required to obtain

a permit, certificate, or license or pay a fee to transport

manufactured housing to the place of installation except as

required by the Texas Department of Transportation under

Subchapter E, Chapter 623, Transportation Code.

(b) The department shall cooperate with the Texas Department of

Transportation by providing current lists of licensed

manufacturers, retailers, and installers.

(c) The Texas Department of Transportation shall send the

department monthly:

(1) a copy of each permit issued in the preceding month for the

movement of manufactured housing on the highways; or

(2) a list of the permits issued in the preceding month and the

information on the permits.

(d) Unless the information provided for in Subsection (c) is

provided electronically, the department shall pay the reasonable

cost of providing the copies or the list and information under

Subsection (c).

(e) The copies and lists to be provided under this section may

be provided electronically.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 22, eff. January 1, 2008.

Sec. 1201.162. DISCLOSURE BY RETAILER AND LENDER. (a) Before

the completion of a credit application or more than one day

before entering into any agreement for a sale, exchange, or the

exercise of the lease purchase option that will not be financed,

the retailer must provide to the consumer a written disclosure in

the form promulgated by the board. The disclosure shall be in at

least 12-point type and must address matters of concern relating

to costs and obligations that may be associated with home

ownership, matters to be considered in making financing

decisions, related costs that may arise when purchasing a

manufactured home, and such other matters as the board may deem

appropriate to promote informed purchase, financing, and related

decisions regarding the acquisition and ownership of a

manufactured home. The form shall also conspicuously disclose

the consumer's right of rescission.

(b) A federally insured financial institution or lender

approved or authorized by the United States Department of Housing

and Urban Development as a mortgagee with direct endorsement

underwriting authority that fully complies with federal Truth in

Lending disclosures concerning the terms of a manufactured

housing transaction is exempt from the disclosure provisions of

this section.

(c) The right of rescission described in Subsection (a) shall

apply only to the sale transaction between the retailer and the

consumer. Failure by the retailer to comply with the disclosure

provisions of this section does not affect the validity of a

subsequent conveyance or transfer of title of a manufactured home

or otherwise impair a title or lien position of a person other

than the retailer. The consumer shall continue to have the right

of rescission with regard to the retailer until the end of the

third day after the retailer delivers a copy of the disclosure

required by Subsection (a). The consumer's execution of a signed

receipt of a copy of the disclosure required by Subsection (a)

shall constitute conclusive proof of the delivery of the

disclosure. If the consumer grants a person other than the

retailer a lien on the manufactured home, the right of rescission

shall immediately cease on the filing of the lien with the

department.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.255(a), eff.

Sept. 1, 2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 8,

51, eff. June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 23, eff. January 1, 2008.

Sec. 1201.164. ADVANCE COPY OF CONTRACT AND DISCLOSURE

STATEMENTS; OFFER BY RETAILER. (a) In a transaction that is to

be financed and that will not be subject to the federal Real

Estate Settlement Procedures Act of 1974 (Pub. L. No. 93-533) and

its implementing regulations, a retailer shall deliver to a

consumer at least 24 hours before the contract is fully executed

the contract, with all required information included, signed by

the retailer. The delivery of the contract, with all required

information included, signed by the retailer constitutes a firm

offer by the retailer. Except as provided for in Subsection (b),

the consumer may accept the offer not earlier than 24 hours after

the delivery of the contract. If the consumer has not accepted

the offer within 72 hours after the delivery of the contract, the

retailer may withdraw the offer.

(b) The consumer may modify or waive the right to rescind and

the deadlines for disclosures before the execution of the

contract that are provided by Subsection (a) if the consumer

determines that the purchase of the manufactured home is needed

to meet a bona fide personal emergency. If the consumer has a

bona fide personal emergency that necessitates the immediate

purchase of the manufactured home, the consumer shall give the

retailer a dated written statement that describes the emergency,

specifically modifies or waives the notice periods and any right

of rescission, and bears the signature of all of the consumers

entitled to the disclosures and right of rescission. In such

event the retailer shall immediately give the consumer all of the

disclosures required by this code and sell the manufactured home

without the required waiting periods or the right of rescission.

Printed forms for this purpose are prohibited except in a county

that has been declared by the governor to be a major disaster

area. If the governor declares a county to be a major disaster

area, the retailer may use printed forms promulgated by the

department. This exception shall expire one year after the

county has been declared a major disaster area.

Added by Acts 2003, 78th Leg., ch. 338, Sec. 10, eff. June 18,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 10, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1284, Sec. 34(1), eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 24, eff. January 1, 2008.

SUBCHAPTER E. MANUFACTURED HOME STATEMENTS OF OWNERSHIP AND

LOCATION

Sec. 1201.201. DEFINITIONS. In this subchapter:

(1) "Debtor" has the meaning assigned by Section 9.102, Business

& Commerce Code.

(2) "Document of title" means a written instrument issued solely

by and under the authority of the director before September 1,

2003, that provides the information required by Section 1201.205,

as that section existed before that date. Beginning September 1,

2003, a document of title is considered to be a statement of

ownership and location and may be exchanged for a statement of

ownership and location as provided by Section 1201.214.

(3) "First retail sale" means a consumer's initial acquisition

of a new manufactured home from a retailer by purchase, exchange,

or lease-purchase. The term includes a bargain, sale, transfer,

or delivery of a manufactured home for which the director has not

previously issued a statement of ownership and location, with

intent to pass an interest in the home, other than a lien.

(4) "Identification number" means the number permanently

attached to or imprinted on a manufactured home or section of the

home as prescribed by department rule.

(5) "Inventory" has the meaning assigned by Section 9.102,

Business & Commerce Code.

(6) "Lien" means:

(A) a security interest created by a lease, conditional sales

contract, deed of trust, chattel mortgage, trust receipt,

reservation of title, or other security agreement if an interest

other than an absolute title is sought to be held or given in a

manufactured home; or

(B) a lien on a manufactured home created by the constitution or

a statute.

(7) "Manufacturer's certificate" means a document that meets the

requirements prescribed by Section 1201.204.

(8) "Secured party" has the meaning assigned by Section 9.102,

Business & Commerce Code.

(9) "Security agreement" has the meaning assigned by Section

9.102, Business & Commerce Code.

(10) "Security interest" has the meaning assigned by Section

1.201, Business & Commerce Code.

(11) "Subsequent sale" means a bargain, sale, transfer, or

delivery of a manufactured home, with intent to pass an interest

in the home, other than a lien, from one person to another after

the first retail sale and initial issuance of a statement of

ownership and location.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 12, eff.

June 18, 2003.

Sec. 1201.202. APPLICATION OF CHAPTER TO CERTAIN CERTIFICATES OF

TITLE OR LIENS. (a) This chapter applies to a certificate of

title to a manufactured home issued before March 1, 1982, under

Chapter 501, Transportation Code.

(b) A lien recorded before March 1, 1982, with the Texas

Department of Transportation or a predecessor agency of that

department is recorded with the department for the purposes of

this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.203. FORMS; RULES. (a) The board shall adopt rules

and forms relating to:

(1) the manufacturer's certificate;

(2) the statement of ownership and location;

(3) the application for a statement of ownership and location;

and

(4) the issuance of an initial or revised statement of

ownership.

(b) The board shall adopt rules for the documenting of the

ownership and location of a manufactured home that has been

previously owned in this state or another state. The rules must

protect a lienholder recorded with the department.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 13, eff.

June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 25, eff. January 1, 2008.

Sec. 1201.204. MANUFACTURER'S CERTIFICATE. (a) A

manufacturer's certificate must show:

(1) on a form prescribed by the director, the original transfer

of a manufactured home from the manufacturer to the retailer; and

(2) on a form prescribed by the director, each subsequent

transfer of a manufactured home between retailers and from

retailer to owner, if the transfer from retailer to owner

involves a completed application for the issuance of a statement

of ownership and location.

(b) At the first retail sale of a manufactured home, a

manufacturer's certificate automatically converts to a document

that does not evidence any ownership interest in the manufactured

home described in the document. A security interest in inventory

evidenced by a properly recorded inventory finance lien

automatically converts to a security interest in proceeds and

cash proceeds.

(c) After the first retail sale of a manufactured home, the

retailer must submit the original manufacturer's certificate for

that home to the department. If an application for an initial

statement of ownership is made without the required

manufacturer's certificate and the retailer does not provide it

as required, the department shall, on or before the issuance of

the requested statement of ownership and location, send written

notice to each party currently reflected on the department's

records as having a recorded lien on the inventory of that

retailer with respect to that home. Failure to include the

original manufacturer's certificate with such an application does

not impair a consumer's ability to obtain, on submittal of an

otherwise complete application, a statement of ownership and

location free and clear of any liens other than liens created by

or consented to by the consumer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 13, eff.

June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 25, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

77, Sec. 7, eff. September 1, 2009.

Sec. 1201.205. STATEMENT OF OWNERSHIP AND LOCATION FORM. A

statement of ownership and location must be evidenced by a

board-approved form issued by the department setting forth:

(1) the name and address of the seller and the name and, if it

is different from the location of the home, the mailing address

of the new owner;

(2) the manufacturer's name and address and any model

designation, if available;

(3) in accordance with the board's rules:

(A) the outside dimensions of the manufactured home when

installed for occupancy, as measured to the nearest one-half foot

at the base of the home, exclusive of the tongue or other towing

device; and

(B) the approximate square footage of the home when installed

for occupancy;

(4) the identification number for each section or module of the

home;

(5) the physical address where the home is installed for

occupancy, including the name of the county, and, if it is

different from the physical address, the mailing address of the

owner of the home;

(6) in chronological order of recordation, the date of each

lien, other than a tax lien, on the home and the name and address

of each lienholder, or, if a lien is not recorded, a statement of

that fact;

(7) a statement regarding tax liens as follows:

"On January 1st of each year, a new tax lien comes into existence

on a manufactured home in favor of each taxing unit having

jurisdiction where the home is actually located on January 1st.

In order to be enforced, any such lien must be recorded with the

Texas Department of Housing and Community Affairs - Manufactured

Housing Division as provided by law. You may check that

division's records through its website or contact that division

to learn any recorded tax liens. To find out about the amount of

any unpaid tax liabilities, contact the tax office for the county

where the home was actually located on January 1st of that

year.";

(8) a statement that if two or more eligible persons, as

determined by Section 1201.213, file with the application for the

issuance of a statement of ownership and location an agreement

signed by all the persons providing that the home is to be held

jointly with a right of survivorship, the director shall issue

the statement of ownership and location in all the names;

(9) the location of the home;

(10) a statement of whether the owner has elected to treat the

home as real property or personal property;

(11) statements of whether the home is a salvaged manufactured

home and whether the home is reserved for business use only; and

(12) any other information the board requires.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 13, eff.

June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 25, eff. January 1, 2008.

Sec. 1201.2055. ELECTION BY OWNER. (a) In completing an

application for the issuance of a statement of ownership and

location, an owner of a manufactured home shall indicate whether

the owner elects to treat the home as personal property or real

property. An owner may elect to treat a manufactured home as real

property only if the home is attached to:

(1) real property that is owned by the owner of the home; or

(2) land leased to the owner of the home under a long-term

lease, as defined by department rule.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 77, Sec. 15(2),

eff. September 1, 2009.

(c) If the department issues a statement of ownership and

location to an owner who has elected to treat a manufactured home

as personal property, the statement of ownership and location on

file with the department is evidence of ownership of the home. A

lien, charge, or other encumbrance on a home treated as personal

property may be made only by filing the appropriate document with

the department.

(d) If an owner elects to treat a manufactured home as real

property, the department shall issue to the owner a certified

copy of the statement of ownership and location that on its face

reflects that the owner has elected to treat the manufactured

home as real property at the location listed on the statement.

Not later than the 60th day after the date the department issues

a certified copy of the statement of ownership and location to

the owner, the owner must:

(1) file the certified copy in the real property records of the

county in which the home is located; and

(2) notify the department and the tax assessor-collector that

the certified copy has been filed.

(e) A manufactured home is not considered to be real property

until a certified copy of the statement of ownership and location

has been filed and the department and the tax assessor-collector

have been notified of the filing as provided by Subsection (d).

(f) If notice is provided under Subsection (d), the department

and the tax assessor-collector in a timely manner shall note in

their records that a real property election has been perfected.

If notice is not provided as described by Subsection (d), the

department and the tax assessor-collector shall note in their

records that a real property election has not been perfected and

that the home remains personal property.

(g) After the department and the tax assessor-collector note in

their records that a real property election has been perfected,

the home is considered to be real property for all purposes.

(h) The provisions of this chapter relating to the construction

or installation of a manufactured home or to warranties for a

manufactured home apply to a home regardless of whether the home

is considered to be real or personal property.

(i) Notwithstanding the 60-day deadline specified in Subsection

(d), if the closing of a mortgage loan to be secured by real

property including the manufactured home is held, the loan is

funded, and a deed of trust covering the real property and all

improvements on the property is recorded and the licensed title

company or attorney who closed the loan failed to complete the

conversion to real property in accordance with this chapter, the

holder or servicer of the loan may apply for a statement of

ownership and location electing real property status, obtain a

certified copy of the statement of ownership and location, and

make the necessary filings and notifications to complete such

conversion at any time provided that:

(1) the record owner of the home, as reflected on the

department's records, has been given at least 60 days' prior

written notice at:

(A) the location of the home and, if it is different, the

mailing address of the owner as specified in the department

records; and

(B) any other location the holder or servicer knows or believes,

after a reasonable inquiry, to be an address where the owner may

have been or is receiving mail or is an address of record;

(2) such notification shall be given by certified mail; and

(3) the department by rule shall require evidence that the

holder or servicer requesting such after-the-fact completion of a

real property election has complied with the requirements of this

subsection.

Added by Acts 2003, 78th Leg., ch. 338, Sec. 14, eff. June 18,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 11, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 26, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

77, Sec. 15(2), eff. September 1, 2009.

Sec. 1201.206. APPLICATION FOR ISSUANCE OF STATEMENT OF

OWNERSHIP AND LOCATION. (a) At the first retail sale of a

manufactured home, the retailer shall provide for the

installation of the home and ensure that the application for the

issuance of a statement of ownership and location is properly

completed. The consumer shall return the completed application

to the retailer. In accordance with Section 1201.204, the

retailer shall surrender to the department the original

manufacturer's statement of origin at the same time that the

retailer applies for the first statement of ownership and

location.

(b) Not later than the 60th day after the date of the retail

sale, the retailer shall provide to the department the completed

application for the issuance of a statement of ownership and

location. If for any reason the retailer does not timely comply

with the requirements of this subsection, the consumer may apply

for the issuance of the statement.

(c) Not later than the 60th day after the date of each

subsequent sale or transfer of a home that is considered to be

personal property, the seller or transferor shall provide to the

department a completed application for the issuance of a new

statement of ownership and location. If for any reason the

seller or transferor does not timely comply with the requirements

of this subsection, the consumer may apply for the issuance of

the statement.

(d) If the seller accepts a trade-in manufactured home as part

of the consideration for the sale of another manufactured home,

the seller shall file a completed application for the issuance of

a new statement of ownership and location reflecting the change

of ownership of the trade-in manufactured home from the

prospective buyer to the seller. The seller shall file the

application for the issuance of a new statement of ownership and

location for the traded in manufactured home at the same time

that the seller files the application for the issuance of a new

statement of ownership and location for the manufactured home

that was sold by the seller. If the seller is a retailer, the

seller shall indicate on the application for the issuance of the

new statement of ownership and location whether the trade-in

manufactured home has been added to the inventory of the

retailer.

(e) Ownership of a manufactured home does not pass or vest at a

sale or transfer of the home until a completed application for

the issuance of a statement of ownership and location is filed

with the department.

(f) If the owner of a manufactured home relocates the home, the

owner shall apply for the issuance of a new statement of

ownership and location not later than the 60th day after the date

the home is relocated. The department shall require that the

owner submit evidence that the home was relocated in accordance

with the requirements of the Texas Department of Transportation.

(g) When an application for the issuance of a statement of

ownership and location for a used manufactured home that is not

in a retailer's inventory is filed, a statement from the tax

assessor-collector for the taxing unit having power to tax the

manufactured home shall also be filed with the department. The

statement from the tax assessor-collector must indicate that

there are no personal property taxes due on the manufactured home

that may have accrued on each January 1 that falls within the 18

months before the date of the sale.

(h) If a person selling a manufactured home to a consumer for

residential use fails to file with the department the application

for the issuance of a statement of ownership and location and the

appropriate filing fee before the 61st day after the date of the

sale, the department may assess a fee of at least $100 against

the seller. The department shall have the authority to enforce

the collection of any fee from the seller through judicial means.

The department shall place on the application for the issuance

of a statement of ownership and location the following legend in

a clear and conspicuous manner:

"THE FILING OF AN APPLICATION FOR THE ISSUANCE OF A STATEMENT OF

OWNERSHIP AND LOCATION LATER THAN SIXTY (60) DAYS AFTER THE DATE

OF A SALE TO A CONSUMER FOR RESIDENTIAL USE MAY RESULT IN A FEE

OF UP TO ONE HUNDRED DOLLARS ($100.00). ANY SUCH APPLICATION

THAT IS SUBMITTED LATE MAY BE DELAYED UNTIL THE FEE IS PAID IN

FULL."

(i) When a properly completed notice of installation on the

department's promulgated form is filed that relates to a

secondary move, the notice must be accompanied by either:

(1) one true and correct copy of the original notice of

installation; or

(2) a certification that a true and correct copy of the notice

of installation has been provided to the chief appraiser for the

county in which the home was installed; the delivery of the copy

of the notice to the chief appraiser may be accomplished either

by certified mail or by electronic mailing of the electronically

reproduced document in a commonly readable format.

(i-1) If the method specified in Subsection (i)(2) is used to

report the installation, the department may adopt a discounted

fee for the filing of the notice of installation.

(j) In addition to providing each chief appraiser the monthly

report required by Section 1201.220, the department shall, on

request, provide the tax collector one copy of any requested

reported notice of installation.

(k) Notwithstanding any provision in this chapter to the

contrary, if a person has acquired a manufactured home and the

owner of record or any intervening owners of liens or equitable

interests cannot be located to assist in documenting the chain of

title, the department may issue a statement of ownership and

location to the person claiming ownership if the person can

provide a supporting affidavit describing the chain of title and

such reasonable supporting proof as the director may require.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 15, eff.

June 18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 12, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1284, Sec. 34(1), eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 27, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

77, Sec. 8, eff. September 1, 2009.

Sec. 1201.207. ISSUANCE OF STATEMENT OF OWNERSHIP AND LOCATION.

(a) Except as provided for in Subsection (a-1), the department

shall process any completed application for the issuance of a

statement of ownership and location not later than the 15th

working day after the date the application is received by the

department. If the department rejects an application, the

department shall provide a clear and complete explanation of the

reason for the rejection and instructions on how to cure any

defects, if possible.

(a-1) For the period immediately following June 30 of each year,

the department shall, except for applications relating to new

manufactured homes and applications accompanied by a tax

certificate, cease issuing statements of ownership and location

until all tax liens filed with the department before June 30 have

been processed and either recorded or rejected. During this

period the department will post on its website a notice as to

when it is anticipated that processing statements of ownership

and location will resume and when it is anticipated that such

processing will be within the 15-working-day time frame provided

by Subsection (a).

(b) If the department issues a statement of ownership and

location for a manufactured home, the department shall maintain a

record of the issuance in its electronic records and shall mail a

copy to the owner and each lienholder.

(c) Except with respect to any change in use, servicing of a

loan on a manufactured home, or change in ownership of a lien on

a manufactured home, but subject to Section 1201.2075, if the

department has issued a statement of ownership and location for a

manufactured home, the department may issue a subsequent

statement of ownership and location for the home only if all

parties reflected in the department's records as having an

interest in the manufactured home give their written consent or

release their interest, either in writing or by operation of law,

or the department has followed the procedures provided by Section

1201.206(k) to document ownership and lien status. Once the

department issues a statement of ownership and location, the

department shall not alter the record of the ownership or lien

status, other than to change the record to accurately reflect the

proper owner's or lienholder's identity, of a manufactured home

for any activity occurring before the issuance of the statement

of ownership and location without either the written permission

of the owner of record for the manufactured home, their legal

representative, or a court order.

(d) Notwithstanding any other provision of this chapter, if the

consumer purchases a new manufactured home from a licensed

retailer in the ordinary course of business, whether or not a

statement of ownership and location has been issued for the

manufactured home, the consumer is a bona fide purchaser for

value without notice and is entitled to ownership of the

manufactured home free and clear of all liens and to a statement

of ownership and location reflecting the same on payment by the

consumer of the purchase price to the retailer. If there is an

existing lien on the new manufactured home perfected with the

department, the owner of the lien is entitled to recover the

value of the lien from the retailer.

(e) Notwithstanding any other provision of this chapter, if the

consumer purchases a used manufactured home from a retailer in

the ordinary course of business, the consumer takes the

manufactured home free and clear of any liens created by the

selling retailer even if they are recorded.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 15, eff.

June 18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 13, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 27, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

77, Sec. 9, eff. September 1, 2009.

Sec. 1201.2075. CONVERSION FROM PERSONAL PROPERTY TO REAL

PROPERTY. (a) Except as provided by Subsection (b) or Section

1201.206(k), the department may not issue a statement of

ownership and location for a manufactured home that is being

converted from personal property to real property until:

(1) each lien on the home is released by the lienholder; or

(2) each lienholder gives written consent, to be placed on file

with the department.

(b) The department may issue a statement of ownership and

location before the release of any liens or the consent of any

lienholders as required by this section if the department

releases a certified copy of the statement to:

(1) a licensed title insurance company that has issued a

commitment to issue a title insurance policy covering all prior

liens on the home in connection with a loan that the title

company has closed; or

(2) a federally insured financial institution or licensed

attorney who has obtained from a licensed title insurance company

a title insurance policy covering all prior liens on the home.

Added by Acts 2003, 78th Leg., ch. 338, Sec. 16, eff. June 18,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 27, eff. January 1, 2008.

Sec. 1201.2076. CONVERSION FROM REAL PROPERTY TO PERSONAL

PROPERTY. (a) The department may not issue a statement of

ownership and location for a manufactured home that is being

converted from real property to personal property until the

department has inspected the home and determined that it is

habitable and has notified the appropriate tax assessor-collector

of the conversion and:

(1) each lien, including a tax lien, on the home is released by

the lienholder; or

(2) each lienholder, including a taxing unit, gives written

consent, to be placed on file with the department.

(b) For the purposes of Subsection (a)(1), the department may

rely on a commitment for title insurance, a title insurance

policy, or a lawyer's title opinion to determine that any liens

on real property have been released.

Added by Acts 2005, 79th Leg., Ch.

1284, Sec. 14, eff. June 18, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 27, eff. January 1, 2008.

Sec. 1201.208. PAYMENT OF TAXES REQUIRED FOR ISSUANCE OF

STATEMENT OF OWNERSHIP AND LOCATION. (a) Any licensee who

sells, exchanges, or lease-purchases a new manufactured home to

any consumer is responsible for the payment of all required sales

and use tax on such home.

(b) If it is determined that a new manufactured home was sold,

exchanged, or lease-purchased without the required sales and use

tax being paid, the payment shall be made from the fund, up to

the available penal amount of the licensee's bond or the

remaining balance of the security for the license, and a claim

for reimbursement shall be filed with the licensee's surety or

the amount deducted from the security for the license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 17, 18, eff.

June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 27, eff. January 1, 2008.

Sec. 1201.209. GROUNDS FOR REFUSAL TO ISSUE OR FOR SUSPENSION OR

REVOCATION OF STATEMENT OF OWNERSHIP AND LOCATION. The

department may not refuse to issue a statement of ownership and

location and may not suspend or revoke a statement of ownership

and location unless:

(1) the application for issuance of the statement of ownership

and location contains a false or fraudulent statement, the

applicant failed to provide information required by the director,

or the applicant is not entitled to issuance of the statement of

ownership and location;

(2) the director has reason to believe that the manufactured

home is stolen or unlawfully converted, or the issuance of a

statement of ownership and location would defraud the owner or a

lienholder of the manufactured home;

(3) the director has reason to believe that the manufactured

home is salvaged, and an application for the issuance of a new

statement of ownership and location that indicates that the home

is salvaged has not been filed;

(4) the required fee has not been paid;

(5) the state sales and use tax has not been paid in accordance

with Chapter 158, Tax Code, and Section 1201.208; or

(6) a tax lien was filed and recorded under Section 1201.219 and

the lien has not been extinguished.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 19, eff.

June 18, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.256(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 15, eff. June 18, 2005.

Sec. 1201.210. PROCEDURE FOR REFUSAL TO ISSUE OR SUSPENSION OR

REVOCATION OF STATEMENT OF OWNERSHIP AND LOCATION. (a) If the

director refuses to issue or suspends or revokes a statement of

ownership and location, the director shall give, by certified

mail, written notice of that action to:

(1) the seller and purchaser or transferor and transferee, as

applicable; and

(2) the holder of a lien or security interest of record.

(b) An action by the director under Subsection (a) is a

contested case under Chapter 2001, Government Code.

(c) A notice of appeal and request for hearing must be filed

with the director not later than the 30th day after the date of

notice of the director's action. If appeal is not timely made,

the revocation or suspension described in the notice of the

director's action becomes final.

(d) Until a revocation or suspension has become final, the

department shall place a hold on any activity relating to the

statement of ownership and location other than the recordation of

liens, including tax liens.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 20, 21, eff.

June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 28, eff. January 1, 2008.

Sec. 1201.212. TRANSFER OF OWNERSHIP BY OPERATION OF LAW. (a)

If the ownership of a manufactured home in this state is

transferred by inheritance, devise, or bequest, by bankruptcy,

receivership, judicial sale, or other involuntary divestiture of

ownership, or by any other operation of law, the department shall

issue a new statement of ownership and location after receiving a

certified copy of:

(1) the order or bill of sale from an officer making a judicial

sale;

(2) the order appointing a temporary administrator;

(3) the probate proceedings;

(4) the letters testamentary or the letters of administration;

or

(5) if administration of an estate is not necessary, an

affidavit by all of the heirs at law showing:

(A) that administration is not necessary; and

(B) the name in which the statement of ownership and location

should be issued.

(b) The department may issue a new statement of ownership and

location in the name of the purchaser at a foreclosure sale:

(1) for a lien or security interest foreclosed according to law

by nonjudicial means, if the lienholder or secured party files an

affidavit showing the nonjudicial foreclosure according to law;

or

(2) for a foreclosed constitutional or statutory lien, if the

person entitled to the lien files an affidavit showing the

creation of the lien and the resulting divestiture of title

according to law.

(c) The department shall issue a new statement of ownership and

location to a survivor if:

(1) an agreement providing for a right of survivorship is signed

by two or more eligible persons, as determined under Section

1201.213; and

(2) on the death of one of the persons, the department is

provided with a copy of the death certificate of that person.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 22, eff.

June 18, 2003.

Sec. 1201.213. ELIGIBILITY TO SIGN RIGHT OF SURVIVORSHIP

AGREEMENT. (a) A person is eligible to sign a right of

survivorship agreement under this subchapter if the person:

(1) is married and the spouse of the signing person is the only

other party to the agreement;

(2) is unmarried and attests to that unmarried status by

affidavit; or

(3) is married and provides the department with an affidavit

from the signing person's spouse that attests that the signing

person's interest in the manufactured home is the signing

person's separate property.

(b) If the statement of ownership and location is being issued

in connection with the sale of the home, the seller is not

eligible to sign a right of survivorship agreement under this

subchapter unless the seller is the child, grandchild, parent,

grandparent, or sibling of each other person signing the

agreement. A family relationship required by this subsection may

be a relationship established by adoption.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 23, eff.

June 18, 2003.

Sec. 1201.214. DOCUMENT OF TITLE. (a) Effective September 1,

2003, all outstanding documents of title are considered to be

statements of ownership and location.

(b) An owner or lienholder may provide to the department a

document of title and any additional information required by the

department and request that the department issue a statement of

ownership and location to replace the document of title. The

department shall mail to the owner or lienholder a copy of the

statement of ownership and location issued under this subsection.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 863, Sec.

73(a)(5), eff. January 1, 2008.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 863, Sec.

73(a)(5), eff. January 1, 2008.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 24, eff.

June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 29, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 73(a)(5), eff. January 1, 2008.

Sec. 1201.216. CHANGE IN USE. (a) If the owner of a

manufactured home notifies the department that the owner intends

to treat the home as real property or to reserve its use for a

business purpose or salvage, the department shall indicate on the

statement of ownership and location for the home that:

(1) the owner of the home has elected to treat the home as real

property or to reserve its use for a business purpose or salvage;

and

(2) except as provided by Section 1201.2055(h), the home is no

longer a manufactured home for purposes of regulation under this

chapter or of recordation of liens, including tax liens.

(b) On application and subject to Sections 1201.2076 and

1201.209, the department shall issue for the structure described

in the application a new statement of ownership and location

restoring the structure's designation as a manufactured home only

after an inspection and determination that the structure is

habitable as provided by Section 1201.453.

(c) Repealed by Acts 2005, 79th Leg., Ch. 1284, Sec. 34(1), eff.

June 18, 2005.

(d) Repealed by Acts 2005, 79th Leg., Ch. 1284, Sec. 34(1), eff.

June 18, 2005.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 24, eff.

June 18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 16, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1284, Sec. 34(1), eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 30, eff. January 1, 2008.

Sec. 1201.217. MANUFACTURED HOME ABANDONED. (a) The owner of

real property on which a manufactured home owned by another is

located may declare the home abandoned as provided by this

section if the home has been continuously unoccupied for at least

four months and any indebtedness secured by the manufactured home

is also delinquent.

(b) Before declaring a manufactured home abandoned, the owner of

real property on which the home is located must send a notice of

intent to declare the home abandoned to the record owner of the

home, all lienholders at the addresses listed on the home's

statement of ownership and location on file with the department,

the tax collector for each taxing unit that imposes ad valorem

taxes on the real property where the home is located, and any

intervening owners of liens or equitable interests. The notice

must include the address where the home is currently located. If

the person giving such notice knows that a person to whom the

notice is being given no longer resides and is no longer

receiving mail at a known address, a reasonable effort shall be

made to locate the person and give the person notice at an

address where the person is receiving mail. Mailing of the

notice by certified mail, return receipt requested, postage

prepaid, to the persons required to be notified by this

subsection constitutes conclusive proof of compliance with this

subsection.

(c) On receipt of a notice of intent to declare a manufactured

home abandoned, the record owner of the home, a lienholder, a tax

assessor-collector for a taxing unit that imposes ad valorem

taxes on the real property on which the home is located, or an

intervening owner of a lien or equitable interest may enter the

real property on which the home is located to remove the home.

The real property owner must disclose to the record owner,

lienholder, tax assessor-collector, or intervening owner seeking

to remove the home the location of the home and grant the person

reasonable access to the home. A person removing a home is

responsible to the real property owner for any damage to the real

property resulting from the removal of the home.

(d) If the manufactured home remains on the real property for at

least 45 days after the date the notice is postmarked:

(1) all liens on the home are extinguished; and

(2) the real property owner may declare the home abandoned and

may apply to the department for a statement of ownership and

location listing the real property owner as the owner of the

manufactured home.

(e) A new statement of ownership and location issued by the

department under this section transfers, free of any liens, if

there is evidence of United States Postal Service return receipt

from all lienholders, title to the manufactured home to the real

property owner.

(f) This section does not apply if the person who owns the real

property on which the manufactured home is located and who is

declaring that the home is abandoned, or any person who is

related to or affiliated with that person, has now, or has ever

owned, an interest in the manufactured home.

Added by Acts 2005, 79th Leg., Ch.

1284, Sec. 17, eff. June 18, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 31, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

77, Sec. 10, eff. September 1, 2009.

Sec. 1201.219. PERFECTION AND EFFECT OF LIENS. (a) A lien on

manufactured homes in inventory is perfected only by filing the

lien with the department on the required form. Once perfected,

the lien applies to the manufactured homes in the inventory as

well as to any proceeds from the sale of those homes. The

department may suspend or revoke the license of a retailer who

fails to satisfy a perfected inventory lien.

(b) Except as provided by Subsection (a) and subject to

Subsection (d), a lien on a manufactured home is perfected only

by filing with the department the notice of lien on a form

provided by the department. The department shall disclose on

its website the date of each lien filing. A lien recorded with

the department has priority, according to the chronological order

of recordation, over another lien or claim against the

manufactured home.

(c) Notwithstanding any other provision of this or any other

law, the filing of a lien security agreement on the inventory of

a retailer does not prevent a buyer in the ordinary course of

business, as defined by Section 1.201, Business & Commerce

Code, from acquiring good and marketable title free of that lien,

and the department may not consider that lien for the purpose of

title issuance.

(d) Except as provided by Subsection (a), a tax lien on a

manufactured home is perfected only by filing with the department

the notice of the tax lien on a form provided by the department

in accordance with the requirements of Chapter 32, Tax Code. The

form must require the disclosure of the original dollar amount of

the tax lien and the name and address of the person in whose name

the manufactured home is listed on the tax roll. The department

shall disclose on its Internet website the date of each tax lien

filing, the original amount of the tax lien claimed by each

filing, and the fact that the amount shown does not include

additional sums, including interest, penalties, and attorney's

fees. The statement required by Section 1201.205(7) is notice to

all persons that the tax lien exists. A tax lien recorded with

the department has priority over another lien or claim against

the manufactured home. Tax liens shall be filed by the tax

collector for any taxing unit having the power to tax the

manufactured home. A single filing by a tax collector is a

filing for all the taxing units for which the tax collector is

empowered to collect.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 25, eff.

June 18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 18, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1284, Sec. 34(1), eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 32, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

77, Sec. 11, eff. September 1, 2009.

Sec. 1201.220. REPORT TO COUNTY TAX ASSESSOR-COLLECTOR. (a)

The department shall provide to each county tax

assessor-collector in this state a monthly report that, for each

manufactured home reported as having been installed in the county

during the preceding month and for each manufactured home

previously installed in the county for which a transfer of

ownership was recorded by the issuance of a statement of

ownership and location during the preceding month, lists:

(1) the name of the owner of the home;

(2) the name of the manufacturer of the home, if available;

(3) the model designation of the home, if available;

(4) the identification number of each section or module of the

home;

(5) the address or location where the home was reported as

installed; and

(6) the reported date of the installation of the home.

(b) The director shall provide a copy of the report to the chief

appraiser of the appraisal district established for the county in

which the home is reported as installed.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 26, eff.

June 18, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.257(b),

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 32, eff. January 1, 2008.

Sec. 1201.221. INFORMATION ON OWNERSHIP AND TAX LIEN. (a) On

written request, the department shall provide information held by

the department on:

(1) the current ownership and location of a manufactured home;

and

(2) the existence of all tax liens on that home for which notice

has been filed with the department.

(b) A request under Subsection (a) must contain:

(1) the name of the owner of the home as reflected on the

statement of ownership and location; or

(2) the identification number of the home.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 27, eff.

June 18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 19, eff. June 18, 2005.

Sec. 1201.222. CERTAIN MANUFACTURED HOMES CONSIDERED REAL

PROPERTY. (a) A manufactured home is treated as real property

only if:

(1) the owner of the home has elected to treat the home as real

property as provided by Section 1201.2055; and

(2) a certified copy of the statement of ownership and location

for the home has been filed in the real property records of the

county in which the home is located.

(b) Repealed by Acts 2005, 79th Leg., Ch. 1284, Sec. 34(1), eff.

June 18, 2005.

(c) Installation of a manufactured home considered to be real

property under this chapter must occur in a manner that satisfies

the lending requirements of the Federal Housing Administration

(FHA), Fannie Mae, or Freddie Mac for long-term mortgage loans or

for FHA insurance. The installation of a new manufactured home

must meet, in addition to applicable state standards, the

manufacturer's specifications required to validate the

manufacturer's warranty.

(d) A civil action to enjoin a violation of this section may be

brought by:

(1) a purchaser in the county in which the violation occurs; or

(2) the county in which the violation occurs.

(e) Repealed by Acts 2003, 78th Leg., ch. 338, Sec. 51.

(f) This section does not require a retailer or retailer's agent

to obtain a license under Chapter 1101.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.258(a), eff.

Sept. 1, 2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 28,

51, eff. June 18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 34(1), eff. June 18, 2005.

SUBCHAPTER F. STANDARDS

Sec. 1201.251. STANDARDS AND REQUIREMENTS ADOPTED BY BOARD. (a)

The board shall adopt standards and requirements for:

(1) the installation and construction of manufactured housing

that are reasonably necessary to protect the health, safety, and

welfare of the occupants and the public; and

(2) the construction of HUD-code manufactured homes in

compliance with the federal standards and requirements

established under the National Manufactured Housing Construction

and Safety Standards Act of 1974 (42 U.S.C. Section 5401 et

seq.).

(b) The standards and requirements adopted under Subsection

(a)(1) are the standards code.

(c) The standards adopted under Subsection (a)(1) must ensure

that manufactured housing installed on both permanent and

nonpermanent foundation systems resists overturning and lateral

movement, according to the design loads for the particular wind

zone for which the housing was constructed.

(d) In order to ensure that the determinations required by this

section are properly made by qualified persons:

(1) the board's rules may provide for the approval of foundation

systems and devices that have been approved by licensed

engineers; and

(2) any generic installation standards promulgated by rule shall

first be reviewed by an advisory committee established by the

board comprised of representatives of manufacturers, installers,

and manufacturers of stabilization systems or devices, including

one or more licensed engineers.

(e) The advisory committee established by Subsection (d) shall

make a report to the board setting forth each comment and concern

over any proposed rules. The members of the committee shall have

no personal liability for providing this advice.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 33, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 34, eff. January 1, 2008.

Sec. 1201.252. POWER OF LOCAL GOVERNMENTAL UNIT TO ADOPT

DIFFERENT STANDARD. (a) A local governmental unit of this state

may not adopt a standard for the construction or installation of

manufactured housing in the local governmental unit that is

different from a standard adopted by the board unless, after a

hearing, the board expressly approves the proposed standard.

(b) To adopt a different standard under this section, the local

governmental unit must demonstrate that public health and safety

require the different standard.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 35, eff. January 1, 2008.

Sec. 1201.253. HEARING ON STANDARD OR REQUIREMENT. The director

shall publish notice and conduct a public hearing before:

(1) adopting a standard or requirement authorized by this

subchapter;

(2) amending a standard authorized by this subchapter; or

(3) approving a standard proposed by a local governmental unit

under Section 1201.252.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 36, eff. January 1, 2008.

Sec. 1201.254. EFFECTIVE DATE OF REQUIREMENT OR STANDARD. Each

requirement or standard that is adopted, modified, amended, or

repealed by the board must state its effective date.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 36, eff. January 1, 2008.

Sec. 1201.255. INSTALLATION OF MANUFACTURED HOUSING. (a)

Except as authorized under Section 1201.252, manufactured housing

that is installed must be installed in compliance with the

standards and rules adopted and orders issued by the department.

An uninstalled manufactured home may not be occupied for any

purpose.

(b) An installer may not install a used manufactured home at a

location on a site that has evidence of ponding, runoff under

heavy rains, or bare uncompacted soil unless the installer first

obtains the owner's signature on a form promulgated by the board

disclosing that such conditions may contribute to problems with

the stabilization system for that manufactured home, including

possible damage to that home, and the owner accepts that risk.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 36, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

77, Sec. 12, eff. September 1, 2009.

Sec. 1201.256. WIND ZONE REGULATIONS. (a) Aransas, Brazoria,

Calhoun, Cameron, Chambers, Galveston, Jefferson, Kenedy,

Kleberg, Matagorda, Nueces, Orange, Refugio, San Patricio, and

Willacy counties are in Wind Zone II. All other counties are in

Wind Zone I.

(b) To be installed in a Wind Zone II county, a manufactured

home constructed on or after September 1, 1997, must meet the

Wind Zone II standards adopted by the United States Department of

Housing and Urban Development.

(c) A manufactured home constructed before September 1, 1997,

may be installed in a Wind Zone I or II county without

restriction.

(d) A retailer who sells a manufactured home constructed on or

after September 1, 1997, to Wind Zone I standards must, before

the execution of a mutually binding sales agreement or retail

installment sales contract, give the consumer notice that:

(1) the home was not designed or constructed to withstand a

hurricane force wind occurring in a Wind Zone II or III area;

(2) installation of the home is not permitted in a Wind Zone II

county in this state; and

(3) another state may prohibit installation of the home in a

Wind Zone II or III area.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

SUBCHAPTER G. INSPECTIONS AND MONITORING

Sec. 1201.301. STATE INSPECTORS. (a) The director may employ

state inspectors to:

(1) carry out the functions the department is required to

perform under this chapter;

(2) implement this chapter; and

(3) enforce the rules adopted and orders issued under this

chapter.

(b) In enforcing this chapter, the director may authorize a

state inspector to travel inside or outside of the state to

inspect a licensee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 37, eff. January 1, 2008.

Sec. 1201.302. INSPECTION BY LOCAL GOVERNMENTAL UNITS. (a) To

ensure that a manufactured home sold or installed in this state

complies with the standards code, the director may by contract

provide for a federal agency or an agency or political

subdivision of this state or another state to perform an

inspection or inspection program under this chapter or under

rules adopted by the board.

(b) On request, the department shall authorize a local

governmental unit in this state to perform an inspection or

enforcement activity related to the construction of a foundation

system or the erection or installation of manufactured housing at

a homesite under a contract or other official designation and

rules adopted by the board. The department may withdraw the

authorization if the local governmental unit fails to follow the

rules, interpretations, and written instructions of the

department.

(c) The department:

(1) shall advise each local governmental unit biennially in

writing of the program for contracting installation inspections;

(2) shall encourage local building inspection officials to

perform enforcement and inspection activities for manufactured

housing installed in the local governmental unit; and

(3) may establish cooperative inspection training programs.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 38, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 39, eff. January 1, 2008.

Sec. 1201.303. INSPECTIONS. (a) The director may inspect

manufactured homes at the state border and adopt rules necessary

for the inspection of manufactured homes entering this state to

ensure:

(1) compliance with:

(A) the National Manufactured Housing Construction and Safety

Standards Act of 1974 (42 U.S.C. Section 5401 et seq.);

(B) the standards code; and

(C) the rules adopted by the director; and

(2) payment of any use tax owed to the state.

(b) The department shall establish an installation inspection

program in which at least 25 percent of installed manufactured

homes are inspected on a sample basis for compliance with the

standards and rules adopted and orders issued by the director.

The program must place priority on inspecting multisection homes

and homes installed in Wind Zone II counties.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.304. INSPECTION SEARCH WARRANTS. If required by law

or otherwise necessary, the director may obtain an inspection

search warrant.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.305. PROGRAM MONITORING. The director may enter into

a contract with the United States Department of Housing and Urban

Development or its designee to monitor the programs of that

department.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

SUBCHAPTER H. WARRANTIES

Sec. 1201.351. MANUFACTURER'S WARRANTY. (a) The manufacturer

of a new HUD-code manufactured home shall warrant, in a separate

written document, that:

(1) the home is constructed or assembled in accordance with all

building codes, standards, requirements, and regulations

prescribed by the United States Department of Housing and Urban

Development under the National Manufactured Housing Construction

and Safety Standards Act of 1974 (42 U.S.C. Section 5401 et

seq.); and

(2) the home and all appliances and equipment included in the

home are free from defects in materials or workmanship except for

cosmetic defects.

(b) The manufacturer's warranty is in effect until at least the

first anniversary of the date of initial installation of the home

at the consumer's homesite or the closing of the consumer's

purchase or acquisition of an already installed new home,

whichever is later.

(c) At the time the manufacturer delivers the home to the

retailer, the manufacturer shall also deliver to the retailer:

(1) the manufacturer's warranty; and

(2) the warranties given by the manufacturers of appliances or

equipment installed in the home.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 40, eff. January 1, 2008.

Sec. 1201.352. RETAILER'S WARRANTY ON A NEW HUD-CODE

MANUFACTURED HOME. (a) The retailer of a new HUD-code

manufactured home shall warrant to the consumer in writing that:

(1) installation of the home at the initial homesite was or will

be, as applicable, completed in accordance with all department

standards, rules, orders, and requirements; and

(2) appliances and equipment included with the sale of the home

and installed by the retailer are or will be:

(A) installed in accordance with the instructions or

specifications of the manufacturers of the appliances or

equipment; and

(B) free from defects in materials or workmanship.

The warranty may expressly disclaim or limit any warranty

regarding cosmetic defects.

(b) The retailer's warranty on a new HUD-code manufactured home

is in effect until the first anniversary of the later of the date

of initial installation of the home at the consumer's homesite or

the closing of the consumer's purchase or acquisition of the

home.

(c) Before the signing of a binding retail installment sales

contract or other binding purchase agreement on a new HUD-code

manufactured home, the retailer must give the consumer a copy of:

(1) the manufacturer's warranty;

(2) the retailer's warranty;

(3) the warranties given by the manufacturers of appliances or

equipment included with the home; and

(4) the name and address of the manufacturer or retailer to whom

the consumer is to give notice of a warranty service request.

(d) Not later than the 30th day after the installation of a new

HUD-code manufactured home, the retailer shall deliver to the

consumer a copy of the warranty given by the licensed installer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 20, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 41, eff. January 1, 2008.

Sec. 1201.353. NOTICE OF NEED FOR WARRANTY SERVICE. (a) The

consumer shall give written notice to the manufacturer, retailer,

or installer, as applicable, of a need for warranty service or

repairs.

(b) Written notice to the department is deemed to be notice to

the manufacturer, retailer, or installer commencing three

business days after receipt and forwarding of the notice by the

department to the licensee by regular mail or electronic mail of

a scanned copy of the notice.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 41, eff. January 1, 2008.

Sec. 1201.354. CORRECTIVE ACTION REQUIRED. The manufacturer,

retailer, or installer, as applicable, shall take appropriate

corrective action within a reasonable period as required by

department rules to fulfill the written warranty obligation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 41, eff. January 1, 2008.

Sec. 1201.355. CONSUMER COMPLAINT HOME INSPECTION. (a) If the

manufacturer, retailer, or installer does not provide the

consumer with proper warranty service, the consumer may, at any

time, request the department to perform a consumer complaint home

inspection. The department may not charge a fee for the

inspection.

(b) On payment of the required inspection fee, the manufacturer,

retailer, or installer may request the department to perform a

consumer complaint home inspection if the manufacturer, retailer,

or installer:

(1) believes the consumer's complaints are not covered by the

warranty of the manufacturer, retailer, or installer, as

applicable;

(2) believes that the warranty service was properly provided; or

(3) disputes responsibility concerning the warranty obligation.

(c) The department shall perform a consumer complaint home

inspection not later than the 30th day after the date of receipt

of a request for the inspection.

(d) Notwithstanding any other provision of this section, the

department may make an inspection at any time if it believes that

there is a reasonable possibility that a condition exists that

would present an imminent threat to health or safety.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 41, eff. January 1, 2008.

Sec. 1201.356. REPORT AND ORDER; AMENDMENT; COMPLIANCE. (a)

Not later than the 10th day after the date of a consumer

complaint home inspection, the department shall send a written

report and any order to the consumer, manufacturer, retailer, and

installer by certified mail, return receipt requested.

(b) The report shall specify:

(1) each of the consumer's complaints; and

(2) whether the complaint is covered by the manufacturer's,

retailer's, or installer's warranty and, if so, which of those

warranties.

(c) The director shall issue to the manufacturer, retailer, or

installer an appropriate order for corrective action by the

manufacturer, retailer, or installer specifying a reasonable

period for completion of the corrective action. With regard to

new manufactured homes, both the installer and the retailer are

responsible for the warranty of installation. If the department

determines that a complaint is covered by the installation

warranty, the director shall issue the order to the installer for

the corrective action. If the installer fails to perform the

corrective action, the installer shall be subject to the

provisions of Section 1201.357. In that instance, the director

shall issue the same order for corrective action to the retailer

with a new time frame not to exceed 10 days unless additional

time is needed for compliance upon a showing of good cause. If

the retailer is compelled to perform corrective action because of

the failure of the installer to comply with the director's order,

the retailer may seek reimbursement from the installer. The

period for the performance of any required warranty work may be

shortened by the director as much as is feasible if the warranty

work is believed necessary to address a possible imminent threat

to health or safety.

(d) The department may issue an amended report and order if all

parties receive notice of and are given an opportunity to respond

to that report and order. The amended report and order supersede

the initial report and order.

(e) The manufacturer, retailer, or installer shall comply with

the report and order of the director.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 42, eff. January 1, 2008.

Sec. 1201.357. FAILURE TO PROVIDE WARRANTY SERVICE. (a) If the

manufacturer, retailer, or installer, as applicable, fails to

provide warranty service within a period specified by the

director, the manufacturer, retailer, or installer must show good

cause in writing as to why the manufacturer, retailer, or

installer failed to provide the service.

(b) If the manufacturer, retailer, or installer, as applicable,

fails or refuses to provide warranty service in accordance with

the department order under Section 1201.356, the director shall

hold an informal meeting at which the manufacturer, retailer, or

installer must show cause as to why the manufacturer's,

retailer's, or installer's license should not be suspended or

revoked and at which the consumer may express the person's views.

Following the meeting, the director shall either resolve the

matter by agreed order, dismiss the matter if no violation is

found to have occurred, or institute an administrative action,

which may include license suspension or revocation, the

assessment of administrative penalties, or a combination of such

actions.

(c) If the manufacturer, retailer, or installer is unable to

provide warranty service in accordance with the department order

under Section 1201.356 as a result of an action of the consumer,

the manufacturer, retailer, or installer must make that

allegation in the written statement required by Subsection (a).

The department shall investigate the allegation, and if the

department determines that the allegation is credible, the

department shall issue a new order specifying the date and time

of the proposed corrective action. The department shall send the

order to the consumer and the manufacturer, retailer, or

installer, as applicable, by certified mail, return receipt

requested. If the consumer refuses to comply with the

department's new order, the manufacturer, retailer, or installer,

as applicable:

(1) is discharged from the obligations imposed by the relevant

department orders;

(2) has no liability to the consumer with regard to that

warranty; and

(3) is not subject to an action by the department for failure to

provide warranty service.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 21, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 43, eff. January 1, 2008.

Sec. 1201.358. FAILURE TO SHOW GOOD CAUSE; HEARING RESULTS. (a)

Failure by the manufacturer, retailer, or installer to show good

cause under Section 1201.357(a) is a sufficient basis for

suspension or revocation of the manufacturer's, retailer's, or

installer's license.

(b) If the director determines that an order was incorrect

regarding a warranty obligation, the director shall issue a final

order stating the correct warranty obligation and the right of

the manufacturer, retailer, or installer to indemnification from

one of the other parties.

(c) The director may issue an order:

(1) directing a manufacturer, retailer, or installer whose

license is not revoked, suspended, or subject to an

administrative sanction under Section 1201.357(b) and who is not

out of business to perform the warranty obligation of a

manufacturer, retailer, or installer whose license is revoked,

suspended, or subject to an administrative sanction under Section

1201.357(b) or who is out of business; and

(2) giving the manufacturer, retailer, or installer performing

the obligation the right of indemnification against another

party.

(d) A manufacturer, retailer, or installer entitled to

indemnification under this section is a consumer for purposes of

Subchapter I and may recover actual damages from the trust fund.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 43, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

77, Sec. 13, eff. September 1, 2009.

Sec. 1201.359. APPLICATION OF WARRANTIES IF HUD-CODE

MANUFACTURED HOME MOVED. (a) The manufacturer's and retailer's

warranties do not apply to any defect or damage caused by moving

a new HUD-code manufactured home from the initial installation

site.

(b) Conspicuous notice of the warranty exception under

Subsection (a) must be given to the consumer at the time of sale.

(c) The warrantor has the burden of proof to show that the

defect or damage is caused by the move.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.360. WARRANTY FOR HUD-CODE MANUFACTURED HOME

PERMANENTLY ATTACHED TO REAL PROPERTY. (a) The seller of real

property to which a new HUD-code manufactured home is permanently

attached may give the initial purchaser a written warranty that

combines the manufacturer's warranty and the retailer's warranty

required by this subchapter if:

(1) the statement of ownership and location reflects that the

owner has elected to treat the home as real property;

(2) the home is actually located where the statement of

ownership and location reflects that it is located; and

(3) a certified copy of the statement of ownership and location

has been filed in the real property records for the county in

which the home is located.

(b) If a combination warranty is given under this section, the

manufacturer and retailer are not required to give separate

written warranties, but the manufacturer and retailer are jointly

liable with the seller of the real property to the purchaser for

the performance of their respective warranty obligations.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 30, eff.

June 18, 2003.

Sec. 1201.361. INSTALLER'S WARRANTY. (a) For all

installations, the installer shall give the manufactured home

owner a written warranty that the installation of the home was

performed in accordance with all department standards, rules,

orders, and requirements. The warranty for the installation of a

new HUD-code manufactured home is to be given by the retailer,

who is responsible for installation. If the retailer

subcontracts this function to a licensed installer, the retailer

and installer are jointly and severally responsible for

performance of the warranty.

(b) The warranty must conspicuously disclose the requirement

that the consumer notify the installer of any claim in writing in

accordance with the terms of the warranty. Unless the warranty

provides for a longer period, the installer or retailer has no

obligation or liability under the person's warranty for any

defect described in a written notice received from the consumer

more than two years after the later of the date of purchase or

the date of installation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 22, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 44, eff. January 1, 2008.

Sec. 1201.362. INSPECTIONS NOT LIMITED; CORRECTIONS. (a)

Nothing in this chapter shall limit the ability of the department

to inspect a manufactured home at any time.

(b) Notwithstanding the limitations and terms of any warranty,

the director may, whenever the department identifies any aspect

of an installation that does not conform to applicable

requirements, order the licensee who performed the installation

to correct it, or, if that licensee is no longer licensed,

reassign correction to a licensed installer and reimburse the

person from the fund for the costs of correction.

Added by Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 45, eff. January 1, 2008.

SUBCHAPTER I. MANUFACTURED HOMEOWNERS' RECOVERY TRUST FUND

Sec. 1201.401. MANUFACTURED HOMEOWNERS' RECOVERY TRUST FUND.

The manufactured homeowners' recovery trust fund is an account in

the general revenue fund.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.402. ADMINISTRATION OF TRUST FUND. (a) The director

shall administer the trust fund.

(b) The director is not required to file a bond or other

security to serve as administrator of the trust fund.

(c) The trust fund, fees collected for the trust fund, and

income earned from investment of the trust fund may be used only

for the protection programs prescribed by this subchapter.

(d) Money in the trust fund may be invested and reinvested in

the same manner as the funds of the Employees Retirement System

of Texas. An investment may not be made that would impair the

liquidity necessary to fund the protection programs prescribed by

this subchapter. Income from the trust fund shall be deposited to

the credit of the fund.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 46, eff. January 1, 2008.

Sec. 1201.403. AMOUNT RESERVED IN TRUST FUND; PAYMENT OF COSTS.

(a) One million dollars shall be reserved in the trust fund for

payment of valid consumer claims.

(b) Unless the balance of the trust fund is less than $1

million, the costs of the director and the department in

administering the trust fund, keeping books and records,

investigating consumer complaints, and conducting the informal

dispute resolution process shall be paid from the trust fund.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.404. CONSUMER COMPENSATION. (a) Except as otherwise

provided by Subchapter C, the trust fund shall be paid directly

to a consumer or, at the director's option, to a third party on

behalf of a consumer to compensate a consumer who sustains actual

damages resulting from an unsatisfied claim against a licensed

manufacturer, retailer, broker, or installer if the unsatisfied

claim results from a violation of:

(1) this chapter;

(2) a rule adopted by the director;

(3) the National Manufactured Housing Construction and Safety

Standards Act of 1974 (42 U.S.C. Section 5401 et seq.);

(4) a rule or regulation of the United States Department of

Housing and Urban Development; or

(5) Subchapter E, Chapter 17, Business & Commerce Code.

(b) The trust fund and the director are not liable to the

consumer if the trust fund does not have the money necessary to

pay the actual damages determined to be payable. The director

shall record the date and time of receipt of each verified

complaint and, as money becomes available, pay the consumer whose

claim is the earliest by date and time to have been found to be

verified and properly payable.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 47, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

77, Sec. 14, eff. September 1, 2009.

Sec. 1201.405. LIMITATIONS ON CLAIMS. (a) The payment of

actual damages is limited to the lesser of:

(1) the amount of actual, reasonable costs, not including

attorney's fees, that the consumer has incurred or will incur to

resolve the act or omission found to be a violation under Section

1201.404; or

(2) $35,000.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 77, Sec. 15(3),

eff. September 1, 2009.

(c) The trust fund is not liable for and the director may not

pay:

(1) punitive, exemplary, double, or treble damages; or

(2) damages for pain and suffering, mental anguish, emotional

distress, or other analogous tort claims.

(d) Notwithstanding other provisions of this subchapter, this

subchapter does not apply to, and a consumer may not recover

against the trust fund as a result of, a claim against a license

holder that results from a cause of action directly related to

the sale, lease-purchase, exchange, brokerage, or installation of

a manufactured home before September 1, 1987.

(e) In determining the amount of actual damages under this

section, the director shall make an independent inquiry as to the

damages actually incurred, unless the damages have been

established by a contested jury trial.

(f) The trust fund is not liable for and the director may not

pay:

(1) actual damages to reimburse an affiliate or related person

of a licensee, except when the director issues an order under

Sections 1201.358(b) and (c);

(2) actual damages to correct matters that are solely cosmetic

in nature;

(3) for attorney's fees; or

(4) actual damages to address other matters, unless the matters

involve:

(A) a breach of warranty;

(B) a failure to return or apply as agreed money received from a

consumer or money for which the consumer was obligated; or

(C) the breach of an agreement to provide goods or services

necessary to the safe and habitable use of a manufactured home

such as steps, air conditioning, access to utilities, or access

to sewage and wastewater treatment.

(g) The board by rule may place reasonable limits on the costs

that may be approved for payment from the trust fund, including

the costs of reassigned warranty work, and require consumers

making claims that may be subject to reimbursement from the trust

fund to provide estimates establishing that the cost will be

reasonable. Such rules may also specify such procedures and

requirements as the board may deem necessary and advisable for

the administration of the trust fund.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 23, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 48, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

77, Sec. 15(3), eff. September 1, 2009.

Sec. 1201.406. PROCEDURE FOR RECOVERY FROM TRUST FUND. (a) To

recover from the trust fund, a consumer must file a written,

sworn complaint in the form required by the director not later

than the second anniversary of:

(1) the date of the alleged act or omission causing the actual

damages; or

(2) the date the act or omission is discovered or should

reasonably have been discovered.

(b) On receipt of a verified complaint, the department shall:

(1) notify each appropriate license holder and the issuer of any

surety bond issued in connection with their licenses; and

(2) investigate the claim and issue a preliminary determination,

giving the consumer, the licensee, and any surety an opportunity

to resolve the matter by agreement or to dispute the preliminary

determination.

(c) If the matter being investigated is not resolved by

agreement or is disputed by written notice to the director before

the 31st day after the date of the preliminary determination, the

preliminary determination shall automatically become final and

the director shall make demand on the surety or deduct any

payable amount of the claim from the licensee's security.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 49, eff. January 1, 2008.

Sec. 1201.407. DISAGREEMENT OF PARTIES; INFORMAL DISPUTE

RESOLUTION PROCESS. (a) If a preliminary determination is

disputed, the department shall conduct an informal dispute

resolution process, including a home inspection if appropriate,

to resolve the dispute.

(b) For a preliminary determination that has been disputed to

become final and valid, the department shall make any changes the

director determines to be appropriate and issue another written

preliminary determination as to the responsibility and liability

of the manufacturer, retailer, broker, and installer.

(c) Before making a final determination, the department shall

allow a license holder 10 days to comment on this preliminary

determination.

(d) After consideration of the comments, if any, the director

shall issue a final determination.

(e) The final determination may be appealed to the board on or

before the 10th day after the date of its issuance by giving

written notice to the director, who shall place the matter before

the board at the next meeting held on a date for which the matter

could be publicly posted as required by Chapter 551, Government

Code.

(f) Any license holder or surety, as applicable, is bound by the

department's final determination of responsibility and liability.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 49, eff. January 1, 2008.

Sec. 1201.409. PAYMENT BY SURETY OR FROM OTHER SECURITY. (a)

Except as otherwise provided by Subchapter C, the trust fund

shall be reimbursed by the surety on a bond or from other

security filed under Subchapter C for the amount of a claim that

is paid out of the trust fund by the director to a consumer in

accordance with this subchapter.

(b) Payment by the surety or from the other security must be

made not later than the 30th day after the date of notice from

the director that a consumer claim has been paid.

(c) If payment to the trust fund of a claim is not made by the

surety or from the other security in a timely manner, the

attorney general shall file suit for recovery of the amount due

the trust fund. Venue for the suit is in Travis County.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 50, eff. January 1, 2008.

Sec. 1201.410. INFORMATION ON RECOVERY FROM TRUST FUND. The

director shall prepare information for notifying consumers of

their rights to recover from the trust fund, shall post the

information on the department's website, and shall make printed

copies available on request.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 51, eff. January 1, 2008.

SUBCHAPTER J. USED OR SALVAGED MANUFACTURED HOMES

Sec. 1201.451. TRANSFER OF GOOD AND MARKETABLE TITLE REQUIRED.

(a) Except as otherwise provided by this subchapter, a person

may not sell, exchange, or lease-purchase a used manufactured

home without the appropriate transfer of good and marketable

title to the home.

(b) Not later than the 60th day after the effective date of the

transfer of ownership or the date the seller or transferor

obtains possession of the necessary and properly executed

documents, the seller or transferor shall forward to the

purchaser or transferee the necessary, executed documents. If

the seller or transferor fails to forward the documents on a

timely basis, the purchaser or transferee may apply directly for

the documents. On receipt of the documents, the purchaser or

transferee shall apply for the issuance of a statement of

ownership and location.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 31, eff.

June 18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 24, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 52, eff. January 1, 2008.

Sec. 1201.452. SEAL OR LABEL REQUIRED. (a) Except as otherwise

provided by this subchapter, a person may not sell, exchange, or

lease-purchase or negotiate for the sale, exchange, or

lease-purchase of a used manufactured home to a consumer unless

the appropriate seal or label is attached to the home.

(b) If the home does not have the appropriate seal or label, the

person must:

(1) apply to the department for a seal;

(2) pay the fee; and

(3) submit to the department a copy of any written disclosure

required under Section 1201.455(a).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 25, eff. June 18, 2005.

Sec. 1201.453. HABITABILITY. Manufactured housing is habitable

only if:

(1) there is no defect or deterioration in or damage to the home

that creates a dangerous situation;

(2) the plumbing, heating, and electrical systems are in safe

working order;

(3) the walls, floor, and roof are:

(A) free from a substantial opening that was not designed; and

(B) structurally sound; and

(4) all exterior doors and windows are in place and operate

properly.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 53, eff. January 1, 2008.

Sec. 1201.454. HABITABILITY: PROHIBITED ALTERATION OR

REPLACEMENT. A manufacturer, retailer, broker, installer, or

lienholder may not repair or otherwise alter a used manufactured

home or replace a component or system of a used manufactured home

in a way that makes the home not habitable.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.455. WRITTEN DISCLOSURE AND WARRANTY OF HABITABILITY

REQUIRED. (a) Except as otherwise provided by this subchapter,

a person may not sell, exchange, or lease-purchase a used

manufactured home to a consumer for use as a dwelling without

providing:

(1) a written disclosure, on a form not to exceed two pages

prescribed by the department, describing the condition of the

home and of any appliances that are included in the home; and

(2) a written warranty that the home is and will remain

habitable until the 60th day after the later of the installation

date or the date of the purchase agreement.

(b) Unless, not later than the 65th day after the later of the

installation date or the date of the sale, exchange, or

lease-purchase agreement, the consumer notifies the seller in

writing of a defect that makes the home not habitable, any

obligation or liability of the seller under this subchapter is

terminated. The warranty must conspicuously disclose that notice

requirement to the consumer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 26, eff. June 18, 2005.

Sec. 1201.456. HABITABILITY: EXCEPTION TO WARRANTY REQUIREMENT.

The warranty requirement imposed by Section 1201.455 does not

apply to a sale, exchange, or lease-purchase of a used

manufactured home from one consumer to another.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.457. HABITABILITY: CHANGE TO OR FROM BUSINESS USE OR

SALVAGE. (a) If the sale, exchange, or lease-purchase of a used

manufactured home is to a purchaser for the purchaser's business

use, the home is not required to be habitable. The purchaser of

the home shall file with the department an application for the

issuance of a statement of ownership and location indicating that

the home is reserved for business use.

(b) If a used manufactured home is reserved for business use or

salvaged, a person may not knowingly allow any person to occupy

or use the home as a dwelling unless the director issues a new

statement of ownership and location indicating that the home is

no longer reserved for business use or salvage. On the

purchaser's application to the department for issuance of a new

statement of ownership and location, the department shall inspect

the home and, if the department determines that the home is

habitable, issue a new statement of ownership and location.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 32, eff.

June 18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 27, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1284, Sec. 28, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 54, eff. January 1, 2008.

Sec. 1201.458. HABITABILITY: EXCEPTION FOR CERTAIN GOVERNMENTAL

OR NONPROFIT ENTITIES. (a) Notwithstanding any other provision

of this subchapter and on a written application by the purchaser

or transferee, the director may give express written

authorization to a licensed retailer to sell or exchange a used

manufactured home that is not or may not be habitable to or with

a governmental housing agency or authority or to a nonprofit

organization that provides housing for the homeless.

(b) As a part of the application, the purchaser or transferee

must certify to the receipt of a written notice that the home is

not or may not be habitable. The consumer protection division of

the attorney general's office shall prepare the form of the

notice, which must be approved by the director.

(c) The purchaser or transferee may not occupy or allow

occupation of the home as a dwelling until the completion of any

repair necessary to make the home habitable.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.459. COMPLIANCE NOT REQUIRED FOR SALE FOR COLLECTION

OF DELINQUENT TAXES. (a) In selling a manufactured home to

collect delinquent taxes, a tax assessor-collector is not

required to comply with this subchapter or another provision of

this chapter relating to the sale of a used manufactured home.

(b) If a home does not have a serial number, seal, or label, the

tax appraiser or tax assessor-collector may apply to the

department for a seal if the tax appraiser or assessor-collector

assumes full responsibility for the affixation of a seal to the

home and the seal is actually affixed on the home.

(c) A seal issued to a tax appraiser or tax assessor-collector

is for identification purposes only and does not imply that:

(1) the home is habitable; or

(2) a purchaser of the home at a tax sale may obtain a new

statement of ownership and location from the department without

an inspection for habitability.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 33, eff.

June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 55, eff. January 1, 2008.

Sec. 1201.460. COMPLIANCE NOT REQUIRED FOR LIENHOLDER. (a) A

holder of a lien recorded on the statement of ownership and

location of a manufactured home that has not been converted to

real property who sells, exchanges, or lease-purchases a

repossessed manufactured home covered by that statement of

ownership and location is not required to comply with this

chapter if the sale, exchange, or lease-purchase is:

(1) to or through a licensed retailer; or

(2) to a purchaser for the purchaser's business use.

(b) If the sale, exchange, or lease-purchase of the repossessed

manufactured home is to or through a licensed retailer, the

retailer is responsible and liable for compliance with this

chapter and department rules. The lienholder may not be joined as

a party in any litigation relating to the sale, exchange, or

lease-purchase of the home.

(c) If the sale, exchange, or lease-purchase of the repossessed

manufactured home is to a purchaser for the purchaser's business

use, the lienholder shall apply to the department for the

issuance of a new statement of ownership and location indicating

that the home is reserved for business use.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 34, eff.

June 18, 2003.

Sec. 1201.461. SALVAGED MANUFACTURED HOME; CRIMINAL PENALTY.

(a) For the purposes of this chapter, a manufactured home is

salvaged if the home is scrapped, dismantled, or destroyed or if

an insurance company pays the full insured value of the home. The

reasonableness of the insurer's judgment that the cost of

repairing the home would exceed the full insured value of the

home does not affect whether the home is salvaged.

(b) A person who owns a used manufactured home that is salvaged

shall apply to the director for the issuance of a new statement

of ownership and location that indicates that the home is

salvaged.

(c) If a new manufactured home is salvaged, the retailer shall

remove the label and surrender the label and the manufacturer's

certificate under Section 1201.204 to the director for issuance

of a statement of ownership and location that indicates that the

home is salvaged.

(d) A person may not sell, convey, or otherwise transfer to a

consumer in this state a manufactured home that is salvaged. A

salvaged manufactured home may be sold only to a licensed

retailer or licensed rebuilder.

(e) A person may not repair, rebuild, or otherwise alter a

salvaged manufactured home unless the person complies with the

rules of the director relating to rebuilding a salvaged

manufactured home.

(f) If a salvaged manufactured home is rebuilt in accordance

with this chapter and the rules of the director, the director

shall, on application, issue a new statement of ownership and

location that indicates that the home is no longer salvaged.

(g) A county or other unit of local government that identifies a

manufactured home within its jurisdiction that has been declared

salvage may impose on that home such inspection, correction, and

other requirements as it could apply if the home were not a

manufactured home.

(h) A licensee may not participate in the sale, exchange,

lease-purchase, or installation for use as a dwelling of a

manufactured home that is salvage and that has not been repaired

in accordance with this chapter and the department's rules. An

act that is prohibited by this subsection is deemed to be a

practice that constitutes an imminent threat to health or safety

and is subject to the imposition of penalties and other sanctions

provided for by this chapter. A violation of this subsection is

a Class B misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 35, eff.

June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 56, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 57, eff. January 1, 2008.

SUBCHAPTER K. PROHIBITED PRACTICES

Sec. 1201.501. PROHIBITED CONSTRUCTION BY MANUFACTURER. A

manufacturer may not construct a HUD-code manufactured home in

this state for sale or resale unless the manufacturer:

(1) supplies the department with proof of acceptance by a design

approval primary inspection agency authorized by the United

States Department of Housing and Urban Development;

(2) purchases the required labels; and

(3) has the home inspected by an in-plant inspection agency

authorized by the United States Department of Housing and Urban

Development.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.502. PROHIBITED SHIPPING BY MANUFACTURER. A

manufacturer may not ship a HUD-code manufactured home into this

state for sale or resale unless the manufacturer complies with:

(1) all requirements of the National Manufactured Housing

Construction and Safety Standards Act of 1974 (42 U.S.C. Section

5401 et seq.); and

(2) all standards, rules, and regulations of the United States

Department of Housing and Urban Development.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.503. PROHIBITED ALTERATION. Before the sale to a

consumer of a new manufactured home to which a label has been

attached and before installation of the home, a manufacturer,

retailer, broker, or installer may not alter the home or cause

the home to be altered without obtaining prior written approval

from a licensed engineer and providing evidence of such approval

to the department.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 58, eff. January 1, 2008.

Sec. 1201.504. PROHIBITED SALE, EXCHANGE, OR LEASE-PURCHASE.

(a) A manufacturer may not sell, exchange, or lease-purchase or

offer to sell, exchange, or lease-purchase a manufactured home to

a person in this state who is not a licensed retailer.

(b) A retailer may not sell, exchange, or lease-purchase or

offer to sell, exchange, or lease-purchase a new HUD-code

manufactured home that was constructed by a manufacturer who was

not licensed by the department at the time of construction.

(c) A retailer, broker, or salesperson may not sell, exchange,

or lease-purchase or offer to sell, exchange, or lease-purchase a

manufactured home to a consumer in this state for use as a

dwelling unless the appropriate seal or label is attached to the

home.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.505. PROHIBITED PURCHASE. A retailer may not purchase

for resale to a consumer a new HUD-code manufactured home that

was constructed by a manufacturer who was not licensed by the

department at the time of construction.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.506. CREDIT. (a) A retailer or broker:

(1) shall comply with Subtitles A and B, Title 4, Finance Code,

and the Truth in Lending Act (15 U.S.C. Section 1601 et seq.);

(2) may not advertise an interest rate or finance charge that is

not expressed as an annual percentage rate; and

(3) shall comply with all applicable provisions of the Finance

Code.

(b) A violation of this section does not create a cause of

action or claim for damages for a consumer. The consumer may not

recover more than the penalties provided by Subtitles A and B,

Title 4, Finance Code, and the Truth in Lending Act (15 U.S.C.

Section 1601 et seq.).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 59, eff. January 1, 2008.

Sec. 1201.507. FALSE OR MISLEADING INFORMATION. (a) A retailer

or salesperson may not:

(1) assist a consumer in preparing or providing false or

misleading information on a document related to the purchase or

financing of a manufactured home; or

(2) submit to a credit underwriter or lending institution

information known to be false or misleading.

(b) A salesperson may not submit to a retailer information known

to be false or misleading.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.508. DOWN PAYMENT. (a) A retailer may not state

payment of a down payment in a retail installment sales contract

or other credit document unless the retailer has actually

received the entire down payment at the time of execution of the

document.

(b) If part of the down payment is consideration other than

cash, including a loan or trade-in, the retailer must expressly

state that fact in the retail installment sales contract or other

credit document.

(c) A cash down payment may not be derived in any part from a

rebate or other consideration received by, or to be given to, the

consumer from the retailer or manufacturer.

(d) The retailer may not require a consumer to make a down

payment on the acquisition of a manufactured home from the

retailer's inventory until the time the installment contract is

executed.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 36, eff.

June 18, 2003.

Sec. 1201.509. PROHIBITED RETENTION OF DEPOSIT. A retailer,

salesperson, or agent of the retailer may not refuse to refund a

consumer's deposit except as provided by Section 1201.151.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.510. PROHIBITED INSTALLATION OF AIR CONDITIONING

EQUIPMENT. A retailer or an installer may not contract with a

person for the installation of air conditioning equipment in

connection with the installation of a manufactured home unless

the person is licensed by the state as an air conditioning and

refrigeration contractor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.511. PROHIBITED REAL ESTATE TRANSACTION. (a) This

section applies to a transaction in which a manufactured home is

sold as personal property.

(b) A retailer may not sell, represent for sale, or offer for

sale real property in conjunction with the sale of a manufactured

home except as authorized by the department consistent with

Chapter 1101.

(c) A retailer, broker, or salesperson or a person acting on

behalf of a retailer or broker may not receive or accept

compensation or consideration of any kind from the seller of the

real property or a person acting on the seller's behalf. No part

of the down payment on the purchase of the manufactured home or

any fees, points, or other charges or "buy-downs" may be paid

from money from the seller of the real property or a person

acting on the seller's behalf.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 37, eff.

June 18, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.260(a),

eff. Sept. 1, 2003.

Sec. 1201.512. PROHIBITED DELIVERY OR INSTALLATION OF

MANUFACTURED HOME. (a) In this section, "homesite" means the

land on which the foundation system for a manufactured home is or

will be located.

(b) Unless the retailer, broker, or salesperson complies with

the requirements of the National Flood Insurance Act of 1968 (42

U.S.C. Section 4001 et seq.), Subchapter I, Chapter 16, Water

Code, and any other applicable local, state, or federal law, and

ensures the consumer's compliance with applicable law by

requiring the evidence described by Subsection (c), a retailer,

broker, or salesperson who sells, exchanges, or lease-purchases a

new or used manufactured home to a consumer for use as a

permanent dwelling in this state may not:

(1) deliver or arrange for the delivery of the home to a

homesite in a special flood hazard area designated by the

director of the Federal Emergency Management Agency;

(2) install or arrange for the installation of the home at a

homesite in that area; or

(3) assist the consumer in the delivery or installation of, or

in making arrangements for the delivery or installation of, the

home to or at a homesite in that area.

(c) Before closing on the acquisition of a new or used

manufactured home for use as a permanent dwelling in this state,

a consumer seeking to acquire the home must provide to the

retailer, broker, or salesperson selling, exchanging, or

lease-purchasing the home satisfactory evidence that the home

will not be located, in a manner that violates local, state, or

federal law, on a homesite in a special flood hazard area

designated by the director of the Federal Emergency Management

Agency. A consumer may satisfy the evidentiary requirement of

this subsection by providing the retailer, broker, or

salesperson, as applicable, with a copy of any required permit to

install a septic tank on the homesite.

(d) The following are exempt from the application of this

section:

(1) a manufactured home that on August 31, 2003, was inhabited

and located on real property zoned before September 1, 2003, by a

local political subdivision for the purpose of developing

homesites in a special flood hazard area designated by the

director of the Federal Emergency Management Agency, if the home

will remain on or be relocated to real property zoned as

described by this subsection; and

(2) real property zoned before September 1, 2003, by a local

political subdivision for the purpose of developing homesites in

a special flood hazard area designated by the director of the

Federal Emergency Management Agency.

Added by Acts 2003, 78th Leg., ch. 1016, Sec. 1, eff. June 20,

2003.

Sec. 1201.513. DISPOSITION OF TRADE-INS AND OCCUPANCY OF HOMES

BEFORE CLOSING. (a) A retailer may not sell a trade-in

manufactured home before the closing of the sale in connection

with which the retailer receives the trade-in.

(b) A retailer may not knowingly permit a consumer to occupy a

manufactured home that is the subject of a sale, exchange, or

lease-purchase to that consumer before the closing of any

required financing unless the consumer is first given a form

adopted by the board disclosing that if for any reason the

financing does not close, the consumer may be required to vacate

the home.

Added by Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 60, eff. January 1, 2008.

SUBCHAPTER L. DISCIPLINARY PROCEDURES

Sec. 1201.551. DENIAL OF LICENSE; DISCIPLINARY ACTION. (a) The

director may deny, permanently revoke, or suspend for a definite

period and specified sales location or geographic area a license

if the director determines that the applicant or license holder:

(1) knowingly and wilfully violated this chapter or a rule

adopted or order issued under this chapter;

(2) unlawfully retained or converted money, property, or any

other thing of value from a consumer in the form of a down

payment, sales or use tax, deposit, or insurance premium;

(3) failed repeatedly to file with the department a completed

application for a statement of ownership and location before the

61st day after the date of the sale of a manufactured home as

required by Section 1201.206 or the date of the installation,

whichever occurred later;

(4) failed to give or breached a manufactured home warranty

required by this chapter or by the Federal Trade Commission;

(5) engaged in a false, misleading, or deceptive act or practice

as described by Subchapter E, Chapter 17, Business & Commerce

Code;

(6) failed to provide or file a report required by the

department for the administration or enforcement of this chapter;

(7) provided false information on an application, report, or

other document filed with the department;

(8) acquired a criminal record during the five-year period

preceding the application date that, in the opinion of the

director, makes the applicant unfit for licensing;

(9) failed to file a bond or other security for each location as

required by Subchapter C; or

(10) has had another license issued by this state revoked or

suspended.

(b) The director may suspend or revoke a license if, after

receiving notice of a claim, the license holder or the license

holder's surety fails or refuses to pay a final claim paid from

the trust fund for which demand for reimbursement was made.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 38, eff.

June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 61, eff. January 1, 2008.

Sec. 1201.552. LICENSE REVOCATION, SUSPENSION, OR DENIAL;

HEARING. The director may issue an order to revoke, suspend, or

deny a new or renewal license. If, before the 31st day after an

order revoking, suspending, or denying a license is issued, the

person against whom the order is issued requests a hearing by

giving written notice to the director, the director shall set a

hearing before the State Office of Administrative Hearings. If

the person does not request a hearing before the 31st day after

the date the order is issued, the order becomes final. Any

administrative proceedings relating to the revocation,

suspension, or denial of a license under this subsection shall be

a contested case under Chapter 2001, Government Code. The board

shall issue an order after receiving a proposal for decision.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 61, eff. January 1, 2008.

Sec. 1201.553. JUDICIAL REVIEW. Judicial review of any order,

decision, or determination of the board is instituted by filing a

petition with a district court in Travis County as provided by

Chapter 2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 61, eff. January 1, 2008.

Sec. 1201.554. PROBATION. The department may place on probation

a person whose license is suspended. If a license suspension is

probated, the department may require the person to:

(1) report regularly to the department on matters that are the

basis of the probation;

(2) limit practice to the areas prescribed by the department; or

(3) continue or review professional education until the person

attains a degree of skill satisfactory to the department in those

areas that are the basis of the probation.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.254(b), eff.

Sept. 1, 2003.

SUBCHAPTER M. ENFORCEMENT PROVISIONS AND PENALTIES

Sec. 1201.601. ACTION AGAINST RETAILER OR MANUFACTURER: HOLDER

OF DEBT INSTRUMENT. (a) If a consumer files a cause of action

against a retailer or manufacturer, a claim based on an act of

the retailer or manufacturer that the consumer could assert

against the holder of the manufactured home debt instrument must

be asserted against the holder in the primary suit against the

retailer or manufacturer.

(b) A judgment obtained in the primary suit against the retailer

or manufacturer is conclusive proof as to the holder of the debt

instrument and admissible in an action by the consumer against

the holder only if the consumer joins the holder in the primary

suit.

(c) The holder of the debt instrument is entitled to full

indemnity from the retailer or manufacturer for a claim based on

an act or omission of the retailer or manufacturer.

(d) If the consumer asserts against the holder of the debt

instrument a claim or defense that arises from a claim or defense

of the consumer against the retailer, the consumer's relief

against the holder arising from claims and defenses of the

consumer against the retailer is limited to recovery of an amount

not to exceed the total amount paid by the consumer to the holder

and to cancellation of the balance remaining on the instrument.

If the balance remaining on the instrument is canceled, the

manufactured home shall be returned to the holder.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.602. ACTION AGAINST MANUFACTURER, INSTALLER, OR

RETAILER: ABATEMENT OR BAR. (a) Notwithstanding any other law,

a suit alleging that a manufacturer, installer, or retailer

failed to perform warranty service or failed to comply with a

written or implied warranty is abated if:

(1) a plea in abatement is filed with the court not later than

the 45th day after the movant's answer date; and

(2) the manufacturer, installer, or retailer requests a consumer

complaint home inspection under Section 1201.355.

(b) The abatement continues until the earlier of:

(1) the date on which the department performs a consumer

complaint home inspection and the manufacturer, installer, or

retailer is given an opportunity to comply with the inspection

report, determinations, and orders of the director; or

(2) the expiration of a period not to exceed 150 days.

(c) A consumer's refusal to allow the manufacturer, installer,

or retailer to perform warranty service in accordance with the

inspection report, determinations, and orders of the director

bars a cause of action relating to an alleged failure to:

(1) comply with a written or implied warranty; or

(2) perform warranty service.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.603. DECEPTIVE TRADE PRACTICES. (a) A person's

violation of this chapter or the failure by a manufacturer,

installer, or retailer to comply with an implied warranty is a

deceptive trade practice actionable under Subchapter E, Chapter

17, Business & Commerce Code.

(b) The venue provisions of Subchapter E, Chapter 17, Business

& Commerce Code, apply to a claim under Subsection (a). The

remedies available under Subchapter E, Chapter 17, Business &

Commerce Code, are cumulative of the remedies under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.604. CONSUMER RECOVERY FOR PROHIBITED RETENTION OF

DEPOSIT. In addition to any other remedy, a consumer may recover

from a retailer, salesperson, or agent of the retailer who

violates Section 1201.151:

(1) three times the amount of the deposit; and

(2) reasonable attorney's fees.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1201.605. ADMINISTRATIVE PENALTY. (a) The director may

assess against a person who fails to comply with this chapter,

the rules adopted under this chapter, or any final order of the

department an administrative penalty in an amount not to exceed

$10,000 for each violation of this chapter and:

(1) reasonable attorney's fees;

(2) administrative costs;

(3) witness fees;

(4) investigative costs; and

(5) deposition expenses.

(b) The director may assess against a licensee who fails to

provide information to a consumer as required by this chapter an

administrative penalty in an amount not to exceed:

(1) $1,000 for the first violation;

(2) $2,000 for the second violation; and

(3) $4,000 for each subsequent violation.

(c) In determining the amount of an administrative penalty

assessed under this section, the director shall consider:

(1) the seriousness of the violation;

(2) the history of previous violations;

(3) the amount necessary to deter future violations;

(4) efforts made to correct the violation; and

(5) any other matters that justice may require.

(d) The director may impose an administrative penalty in

accordance with this section. If, before the 31st day after the

date a person receives notice of the imposition of an

administrative penalty, the person requests a hearing by giving

written notice to the director, the director shall set a hearing

before the State Office of Administrative Hearings. If the

person does not request a hearing before the 31st day after the

date the person receives notice of the imposition of the

administrative penalty, the penalty becomes final. Any

administrative proceedings relating to the imposition of an

administrative penalty under this subsection shall be a contested

case under Chapter 2001, Government Code. The board shall issue

an order after receiving a proposal for decision.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 338, Sec. 39, eff.

June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 62, eff. January 1, 2008.

Sec. 1201.606. CRIMINAL PENALTY. (a) A person or a director,

officer, or agent of a corporation commits an offense if the

person, director, officer, or agent knowingly and wilfully

violates this chapter or a rule adopted or order issued by the

department in a manner that threatens consumer health or safety.

(b) An offense under this section is a Class A misdemeanor

punishable by:

(1) a fine of not more than $4,000;

(2) confinement in county jail for a term of not more than one

year; or

(3) both the fine and confinement.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.261(a),

eff. Sept. 1, 2003.

Sec. 1201.607. ISSUANCE OF ORDERS AND REQUESTS FOR HEARINGS.

Any order issued by the director under this chapter, if not

appealed before the 31st day after the date the order was issued,

shall automatically become a final order. If the person made the

subject of the order files a written request for a hearing with

the director, the order shall be deemed to have been appealed and

shall be a contested case under Chapter 2001, Government Code.

The director shall set any appealed order for a hearing before

the State Office of Administrative Hearings, and the board shall

issue a final order after receiving and reviewing the proposal

for decision issued pursuant to such hearing.

Added by Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 63, eff. January 1, 2008.

Sec. 1201.608. INSPECTION OF LICENSEE RECORDS. (a) The

department may inspect a licensee's records during normal

business hours without advance notice if the director believes

that such inspection is necessary to prevent a violation of this

chapter, to protect a consumer or another licensee, or to assist

another state or federal agency in an investigation.

(b) The director may request or issue subpoenas for a licensee's

records.

(c) The department may carry out "sting" or undercover

investigations in accordance with board-adopted rules if the

director believes such action to be appropriate in order to

detect and address suspected violations of this chapter.

(d) While an investigation is pending, information obtained by

the department in connection with that investigation is

confidential unless disclosure of the information is specifically

permitted or required by other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 63, eff. January 1, 2008.

Sec. 1201.609. ACTING WITHOUT LICENSE; CRIMINAL PENALTY. A

person who is not exempt under this chapter and who, without

first obtaining a license required under this chapter, performs

an act that requires a license under this chapter commits an

offense. An offense under this section is a Class B misdemeanor.

A second or subsequent conviction for an offense under this

section is a Class A misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 63, eff. January 1, 2008.

Sec. 1201.610. CEASE AND DESIST. (a) If the director has

reasonable cause to believe that a person licensed under this

chapter has violated or is about to violate any provision of this

chapter or rules adopted by the department under this chapter,

the director may issue without notice and hearing an order to

cease and desist from continuing a particular action or an order

to take affirmative action, or both, to enforce compliance with

this chapter.

(b) The director may issue an order to any licensee to cease and

desist from violating any law, rule, or written agreement or to

take corrective action with respect to any such violations if the

violations in any way are related to the sale, financing, or

installation of a manufactured home or the providing of goods or

services in connection with the sale, financing, or installation

of a manufactured home unless the matter that is the basis of

such violation is expressly subject to inspection and regulation

by another state agency; provided, however, that if any matter

involves a law that is subject to any other administration or

interpretation by another agency, the director shall consult with

the person in charge of the day-to-day administration of that

agency before issuing an order.

(c) An order issued under Subsection (a) or (b) must contain a

reasonably detailed statement of the facts on which the order is

based. If a person against whom the order is issued requests a

hearing before the 31st day after the date the order is issued,

the director shall set and give notice of a hearing. The hearing

shall be governed by Chapter 2001, Government Code. Based on the

findings of fact, conclusions of law, and recommendations of the

hearings officer, the board by order may find that a violation

has occurred or has not occurred.

(d) If a hearing is not requested under Subsection (c) before

the 31st day after the date an order is issued, the order is

considered final and not appealable.

(e) The director, after giving notice, may impose against a

person who violates a cease and desist order an administrative

penalty in an amount not to exceed $1,000 for each day of the

violation. In addition to any other remedy provided by law, the

director may institute in district court a suit for injunctive

relief and for the collection of the administrative penalty. A

bond is not required of the director with respect to injunctive

relief granted under this subsection.

(f) If a person fails to pay an administrative penalty that has

become final or fails to comply with an order of the director

that has become final, in addition to any other remedy provided

by law, the director, after not less than 10 days' notice to the

person, may without a prior hearing suspend the person's license.

The suspension shall continue until the person has complied with

the cease and desist order or paid the administrative penalty.

During the period of suspension, the person may not perform any

act requiring a license under this chapter, and all compensation

received by the person during the period of suspension is subject

to forfeiture to the person from whom it was received.

(g) An order of suspension under Subsection (f) may be appealed.

An appeal is a contested case governed by Chapter 2001,

Government Code. A hearing of an appeal of an order of

suspension issued under Subsection (f) shall be held not later

than the 15th day after the date of receipt of the notice of

appeal. The appellant shall be provided at least three days'

notice of the time and place of the hearing.

(h) An order revoking the license of a retailer, broker,

installer, or salesperson may provide that the person is

prohibited, without obtaining prior written consent of the

director, from being a related person of a licensee.

Added by Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 63, eff. January 1, 2008.

Sec. 1201.611. SANCTIONS AND PENALTIES. (a) The board shall

adopt rules relating to the administrative sanctions that may be

enforced against a person regulated by the department.

(b) If a person charged with the violation accepts the

determination of the director, the director shall issue an order

approving the determination and ordering that the person pay the

recommended penalty.

(c) Not later than the 30th day after the date on which the

decision is final, the person charged shall:

(1) pay the penalty in full; or

(2) if the person files a petition for judicial review

contesting the fact of the violation, the amount of the penalty,

or both the fact of the violation and the amount of the penalty:

(A) forward the amount assessed to the department for deposit in

an escrow account;

(B) in lieu of payment into escrow, post with the department a

supersedeas bond for the amount of the penalty, in a form

approved by the director and effective until judicial review of

the decision is final; or

(C) without paying the amount of the penalty or posting the

supersedeas bond, pursue judicial review.

(d) A person charged with a penalty who is financially unable to

comply with Subsection (c)(2) is entitled to judicial review if

the person files with the court, as part of the person's petition

for judicial review, a sworn statement that the person is unable

to meet the requirements of that subsection.

(e) If the person charged does not pay the penalty and does not

pursue judicial review, the department or the attorney general

may bring an action for the collection of the penalty.

(f) Judicial review of the order of the director assessing the

penalty is subject to the substantial evidence rule and shall be

instituted by filing a petition with a district court in Travis

County.

(g) If, after judicial review, the penalty is reduced or not

assessed, the director shall remit to the person charged the

appropriate amount, plus accrued interest if the penalty has been

paid, or shall execute a release of the bond if a supersedeas

bond has been posted. The accrued interest on amounts remitted

by the director under this subsection shall be paid at a rate

equal to the rate charged on loans to depository institutions by

the New York Federal Reserve Bank and shall be paid for the

period beginning on the date the assessed penalty is paid to the

director and ending on the date the penalty is remitted.

(h) A penalty collected under this section shall be deposited in

the trust fund.

(i) All proceedings conducted under this section and any review

or appeal of those proceedings are subject to Chapter 2001,

Government Code.

(j) If it appears that a person is in violation of, or is

threatening to violate, any provision of this chapter or a rule

or order related to the administration and enforcement of the

manufactured housing program, the attorney general, on behalf of

the director, may institute an action for injunctive relief to

restrain the person from continuing the violation and for civil

penalties not to exceed $1,000 for each violation and not

exceeding $250,000 in the aggregate. A civil action filed under

this subsection shall be filed in district court in Travis

County. The attorney general and the director may recover

reasonable expenses incurred in obtaining injunctive relief under

this subsection, including court costs, reasonable attorney's

fees, investigative costs, witness fees, and deposition expenses.

Added by Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 63, eff. January 1, 2008.



CHAPTER 1202. INDUSTRIALIZED HOUSING AND BUILDINGS

OCCUPATIONS CODE

TITLE 7. PRACTICES AND PROFESSIONS RELATED TO REAL PROPERTY AND

HOUSING

SUBTITLE C. REGULATION OF CERTAIN TYPES OF HOUSING AND BUILDINGS

CHAPTER 1202. INDUSTRIALIZED HOUSING AND BUILDINGS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1202.001. GENERAL DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Commission of Licensing and

Regulation.

(2) "Construction site building" means a commercial structure

that is:

(A) not open to the public; and

(B) used for any purpose at a commercial site by a person

constructing a building, road, bridge, utility, or other

infrastructure or improvement to real property.

(3) "Council" means the Texas Industrialized Building Code

Council.

(4) "Department" means the Texas Department of Licensing and

Regulation.

(4-a) "Executive director" means the executive director of the

department.

(5) "Modular component" means a structural part of housing or a

building constructed at a location other than the building site

in a manner that prevents the construction from being adequately

inspected for code compliance at the building site without:

(A) damage; or

(B) removal and reconstruction of a part of the housing or

building.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 10.001, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.263(b),

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

714, Sec. 1, eff. September 1, 2005.

Sec. 1202.002. DEFINITION OF INDUSTRIALIZED HOUSING. (a)

Industrialized housing is a residential structure that is:

(1) designed for the occupancy of one or more families;

(2) constructed in one or more modules or constructed using one

or more modular components built at a location other than the

permanent site; and

(3) designed to be used as a permanent residential structure

when the module or the modular component is transported to the

permanent site and erected or installed on a permanent foundation

system.

(b) Industrialized housing includes the structure's plumbing,

heating, air conditioning, and electrical systems.

(c) Industrialized housing does not include:

(1) a residential structure that exceeds three stories or 49

feet in height;

(2) housing constructed of a sectional or panelized system that

does not use a modular component; or

(3) a ready-built home constructed in a manner in which the

entire living area is contained in a single unit or section at a

temporary location for the purpose of selling and moving the home

to another location.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

698, Sec. 1, eff. September 1, 2009.

Sec. 1202.003. DEFINITION OF INDUSTRIALIZED BUILDING. (a) An

industrialized building is a commercial structure that is:

(1) constructed in one or more modules or constructed using one

or more modular components built at a location other than the

commercial site; and

(2) designed to be used as a commercial building when the module

or the modular component is transported to the commercial site

and erected or installed.

(b) An industrialized building includes the structure's

plumbing, heating, air conditioning, and electrical systems.

(c) Repealed by Acts 2005, 79th Leg., Ch. 714, Sec. 5, eff.

September 1, 2005.

(d) An industrialized building includes a permanent commercial

structure and a commercial structure designed to be transported

from one commercial site to another commercial site but does not

include:

(1) a commercial structure that exceeds three stories or 49 feet

in height; or

(2) a commercial building or structure that is:

(A) installed in a manner other than on a permanent foundation;

and

(B) either:

(i) not open to the public; or

(ii) less than 1,500 square feet in total area and used other

than as a school or a place of religious worship.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 10.002, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

714, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

714, Sec. 5, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

698, Sec. 2, eff. September 1, 2009.

Sec. 1202.004. RELOCATABLE EDUCATIONAL FACILITIES. (a) In this

section, "relocatable educational facility" means a portable,

modular building capable of being relocated, regardless of

whether the facility is built at the installation site, that is

used primarily as an educational facility for teaching the

curriculum required under Section 28.002, Education Code.

(b) A relocatable educational facility that is purchased or

leased on or after January 1, 2010, must comply with all

provisions applicable to industrialized buildings under this

chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

698, Sec. 3, eff. September 1, 2009.

SUBCHAPTER B. TEXAS INDUSTRIALIZED BUILDING CODE COUNCIL

Sec. 1202.051. COUNCIL MEMBERSHIP. The Texas Industrialized

Building Code Council consists of 12 members appointed by the

governor as follows:

(1) three members who represent the industrialized housing and

building industries;

(2) three members who represent municipal building officials

from municipalities with a population of more than 25,000;

(3) three members who represent general contractors who

construct housing or buildings on-site;

(4) one member who is an engineer licensed in this state who

acts as a structural engineer;

(5) one member who is an engineer licensed in this state who

acts as an electrical engineer; and

(6) one member who is an architect registered in this state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1202.052. MEMBERSHIP RESTRICTIONS. An engineer or

architect member of the council may not:

(1) be designated as, be employed by, or have an ownership

interest in, an entity that is a third-party inspector or design

review agency;

(2) have an ownership interest in a business that manufactures

or builds industrialized housing or buildings;

(3) in a capacity relating to a matter subject to council

review, be employed by or be a paid consultant to a manufacturer

or builder of industrialized housing or buildings; or

(4) be an officer, employee, or paid consultant of a trade

association that represents the industrialized housing or

building industry.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1202.053. TERMS. Council members serve staggered two-year

terms, with the terms of half of the members expiring on February

1 of each even-numbered year and the terms of the other half of

the members expiring on February 1 of each odd-numbered year.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1202.054. PRESIDING OFFICER. The council shall annually

elect one of its members as the council's presiding officer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1202.055. SECRETARY; PERSONNEL. The executive director

shall:

(1) act as secretary of the council; and

(2) provide personnel from the department necessary to perform

staff functions for the council.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.026, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.264, eff.

Sept. 1, 2003.

Sec. 1202.056. REIMBURSEMENT. (a) A council member may be

reimbursed for actual costs of travel to attend meetings but may

not receive a per diem allowance for food or lodging.

(b) The travel costs shall be paid out of fees collected by the

department under Section 1202.104.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1202.057. QUORUM. The vote of at least seven members

present at a meeting or the written approval of at least seven

members is required for the council to take an action or make a

decision.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

SUBCHAPTER C. COUNCIL AND COMMISSION POWERS AND DUTIES

Sec. 1202.101. RULES; ORDERS. (a) The commission shall adopt

rules and issue orders as necessary to:

(1) ensure compliance with the purposes of this chapter; and

(2) provide for uniform enforcement of this chapter.

(b) The commission shall adopt rules as appropriate to implement

the council's actions, decisions, interpretations, and

instructions.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 10.003, eff.

Sept. 1, 2003.

Sec. 1202.102. RULES PROVIDING FOR REGISTRATION AND REGULATION.

The commission by rule shall provide for registration and

regulation of manufacturers or builders of industrialized housing

or buildings.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 10.004, eff.

Sept. 1, 2003.

Sec. 1202.104. FEES. (a) The commission shall set fees, in

amounts sufficient to cover the costs of the inspections

described by this chapter and the administration of this chapter,

for:

(1) the registration of manufacturers or builders of

industrialized housing or buildings;

(2) the inspection of industrialized housing or buildings; and

(3) the issuance of decals or insignia required under Section

1202.204.

(b) The fees shall be paid to the comptroller and placed in the

general revenue fund, except that a fee for an inspection may be

paid directly to an approved third-party inspector who performs

the inspection.

(c) The building and permit fees charged by a municipality for

an inspection of industrialized housing or buildings to be

located in the municipality may not exceed the fees charged for

the equivalent inspection of a building constructed on-site.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 10.005, eff.

Sept. 1, 2003.

Sec. 1202.105. APPROVAL OF THIRD-PARTY INSPECTORS AND DESIGN

REVIEW AGENCIES. (a) The council shall establish criteria for

the approval of, and approve accordingly, all third-party

inspectors and design review agencies.

(b) The executive director shall recommend qualified third-party

inspectors and design review agencies to the council.

(c) The executive director shall publish a list of all approved

inspectors and design review agencies.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.027, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.266, eff.

Sept. 1, 2003.

Sec. 1202.106. APPLICABILITY OF OTHER LAW. Sections 51.401 and

51.404 do not apply to this chapter.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 10.006, eff. Sept.

1, 2003.

SUBCHAPTER D. REQUIREMENTS AND STANDARDS FOR INDUSTRIALIZED

HOUSING AND BUILDINGS

Sec. 1202.151. BUILDING CODES. (a) In addition to complying

with Subsection (b) or (c), as applicable, industrialized housing

and buildings must be constructed to meet or exceed the

requirements and standards of the National Electrical Code,

published by the National Fire Protection Association, as that

code existed on January 1, 1985.

(b) Industrialized housing and buildings erected or installed in

a municipality must be constructed to meet or exceed the

requirements and standards of whichever of the following two

groups of codes is used by the municipality:

(1) the Uniform Building Code, Uniform Plumbing Code, and

Uniform Mechanical Code, published by the International

Conference of Building Officials, as those codes existed on

January 1, 1985; or

(2) the Standard Building Code, Standard Mechanical Code,

Standard Plumbing Code, and Standard Gas Code, published by the

Southern Building Code Congress International, Inc., as those

codes existed on January 1, 1985.

(c) Industrialized housing and buildings erected or installed

outside a municipality or in a municipality that does not use a

building code group described by Subsection (b)(1) or (2) must be

constructed to meet or exceed the requirements and standards of

whichever of those building code groups is selected by the

manufacturer of the housing or buildings.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1202.152. BUILDING CODE AMENDMENT. If a code described by

Section 1202.151 is amended after January 1, 1985, the

requirements and standards of the amended code shall be used in

place of the January 1, 1985, edition if the council determines

that use of the amended code is:

(1) in the public interest; and

(2) consistent with the purposes of this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1202.153. BUILDING CODE AMENDMENT: MUNICIPALITY OR OTHER

POLITICAL SUBDIVISION. (a) A municipality or other political

subdivision may not require or enforce, as a prerequisite for

granting or approving a building or construction permit or

certificate of occupancy, an amendment to a code described by

Section 1202.151.

(b) On the petition of a local building official and after a

hearing, the council may require a reasonable amendment to a

building code group described by Section 1202.151(b)(1) or (2)

that the council determines to be essential for public health and

safety. The amendment shall be applied uniformly on a statewide

basis.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1202.1535. EFFECT OF BUILDING CODE AMENDMENT. (a) An

industrialized building that bears an approved decal or insignia

indicating that the building complies with the mandatory building

codes and that has not been modified or altered is considered to

be in compliance with a new mandatory building code adopted by

the council or an amendment to a code approved by the council

under Section 1202.152 or 1202.153.

(b) The owner of an industrialized building designed to be

transported from one commercial site to another that bears an

approved decal or insignia indicating the building complies with

the mandatory building codes and that is modified or altered

after the date the council adopts a new mandatory building code

or the council approves a building code amendment must ensure

that the modified or altered building complies with the

requirements and standards of the new building code or amendment

to the extent required by the most recent edition of the

International Existing Building Code adopted by the council.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 10.007, eff. Sept.

1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

698, Sec. 4, eff. September 1, 2009.

Sec. 1202.154. DESIGN REVIEW. To ensure compliance with the

mandatory building codes, the department or approved design

review agency shall review all designs, plans, and specifications

of industrialized housing and buildings in accordance with

council interpretations and instructions.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 10.008, eff.

Sept. 1, 2003.

Sec. 1202.155. COUNCIL STAMP OF APPROVAL. (a) The department

or approved design review agency shall place the council's stamp

of approval on each page of the designs, plans, and

specifications of industrialized housing and buildings that:

(1) meet or exceed the code standards and requirements under

council interpretations and instructions; and

(2) are approved by the department or design review agency.

(b) Each page of the designs, plans, and specifications must

bear the council's stamp of approval if the designs, plans, and

specifications satisfy the requirements of Subsection (a)(1) and

are approved in accordance with Subsection (a)(2).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1202.156. COUNCIL DETERMINATION OF CERTAIN QUESTIONS

RELATED TO INDUSTRIALIZED HOUSING AND BUILDINGS. (a) The

council shall determine all questions raised by a municipality in

connection with the review of designs, plans, and specifications

of industrialized housing and buildings, as authorized by Section

1202.252.

(b) With reference to the standards and requirements of the

mandatory building codes, the council shall determine, from an

engineering performance standpoint, all questions concerning:

(1) code equivalency; or

(2) alternative materials or methods of construction.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 10.009, eff.

Sept. 1, 2003.

Sec. 1202.157. COUNCIL DECISIONS BINDING. The decisions,

actions, and interpretations of the council are binding on the

department, third-party inspectors, design review agencies, and

municipalities and other political subdivisions.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

SUBCHAPTER E. INSPECTIONS

Sec. 1202.201. INSPECTION PROCEDURES. The council may issue

instructions to establish procedures for inspecting the

construction and installation of industrialized housing and

buildings to ensure compliance with approved designs, plans, and

specifications.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003.

Sec. 1202.202. DEPARTMENT INSPECTIONS. (a) To ensure

compliance with the mandatory building codes or approved designs,

plans, and specifications, the department shall inspect the

construction of industrialized housing and buildings. The

executive director may designate approved third-party inspectors

to perform the inspections subject to the rules of the

commission.

(b) Local building officials may witness department inspections

to enable the local officials to make recommendations on

inspection procedures to the council.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 10.010, eff.

Sept. 1, 2003.

Sec. 1202.203. ON-SITE INSPECTIONS. (a) A municipal building

official shall inspect all construction involving industrialized

housing and buildings to be located in the municipality to ensure

compliance with designs, plans, and specifications, including

inspection of:

(1) the construction of the foundation system; and

(2) the erection and installation of the modules or modular

components on the foundation.

(b) An approved third-party inspector shall perform on-site

inspections of industrialized housing to be located outside the

municipality.

(c) An inspection under Subsection (a) shall be conducted:

(1) at the permanent site, if the inspection is of

industrialized housing; and

(2) at the commercial site, if the inspection is of

industrialized buildings.

(d) If required by commission rule, an approved third-party

inspector shall perform on-site inspections of industrialized

buildings to be located outside the municipality.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 10.011, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

714, Sec. 3, eff. September 1, 2005.

Sec. 1202.204. RULES PROVIDING FOR DECALS OR INSIGNIA. (a) The

commission by rule shall provide for the placement of decals or

insignia on each transportable modular section or modular

component to indicate compliance with the mandatory building

codes.

(b) The commission by rule shall exempt a construction site

building from the requirements of this section.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 10.012, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

714, Sec. 4, eff. September 1, 2005.

Sec. 1202.205. RECIPROCITY. (a) The commission by rule may

authorize an inspection of industrialized housing or buildings

constructed in another state to be performed by an inspector of

the equivalent regulatory agency of the other state.

(b) The commission by rule may authorize an inspection of

industrialized housing or buildings constructed in this state for

use in another state.

(c) The commission shall enter into a reciprocity agreement with

the equivalent regulatory agency of the other state as necessary

to implement this section.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 10.013, eff.

Sept. 1, 2003.

SUBCHAPTER F. MUNICIPAL AUTHORITY

Sec. 1202.251. RESERVATION OF MUNICIPAL AUTHORITY. (a)

Municipal authority is specifically and entirely reserved to a

municipality, including, as applicable:

(1) land use and zoning requirements;

(2) building setback requirements;

(3) side and rear yard requirements;

(4) site planning and development and property line

requirements;

(5) subdivision control; and

(6) landscape architectural requirements.

(b) Except as provided by Section 1202.253, requirements and

regulations not in conflict with this chapter or with other state

law relating to transportation, erection, installation, or use of

industrialized housing or buildings must be reasonably and

uniformly applied and enforced without distinctions as to whether

the housing or buildings are manufactured or are constructed

on-site.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 363, Sec. 1, eff. June

18, 2003; Acts 2003, 78th Leg., ch. 816, Sec. 10.014, eff. Sept.

1, 2003.

Sec. 1202.252. MUNICIPAL REGULATION OF INDUSTRIALIZED HOUSING

AND BUILDINGS. (a) A municipality that regulates the on-site

construction or installation of industrialized housing and

buildings may:

(1) require and review, for compliance with mandatory building

codes, a complete set of designs, plans, and specifications

bearing the council's stamp of approval for each installation of

industrialized housing or buildings in the municipality;

(2) require that all applicable local permits and licenses be

obtained before construction begins on a building site;

(3) require, in accordance with commission rules, that all

modules or modular components bear an approved decal or insignia

indicating inspection by the department; and

(4) establish procedures for the inspection of:

(A) the erection and installation of industrialized housing or

buildings to be located in the municipality, to ensure compliance

with mandatory building codes and commission rules; and

(B) all foundation and other on-site construction, to ensure

compliance with approved designs, plans, and specifications.

(b) Procedures described by Subsection (a)(4) may require:

(1) before occupancy, a final inspection or test in accordance

with mandatory building codes; and

(2) correction of any deficiency identified by the test or

discovered in the final inspection.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 10.015, eff.

Sept. 1, 2003.

Sec. 1202.253. MUNICIPAL REGULATION OF SINGLE-FAMILY AND DUPLEX

INDUSTRIALIZED HOUSING. (a) Single-family or duplex

industrialized housing must have all local permits and licenses

that are applicable to other single-family or duplex dwellings.

(b) For purposes of this section, single-family or duplex

industrialized housing is real property.

(c) A municipality may adopt regulations that require

single-family or duplex industrialized housing to:

(1) have a value equal to or greater than the median taxable

value for each single-family dwelling located within 500 feet of

the lot on which the industrialized housing is proposed to be

located, as determined by the most recent certified tax appraisal

roll for each county in which the properties are located;

Text of subsec. (c)(2) as added by Acts 2003, 78th Leg., ch. 816,

Sec. 10.016

(2) have exterior siding, roofing, roofing pitch, foundation

fascia, and fenestration compatible with the single-family

dwellings located within 500 feet of the lot on which the

industrialized housing is proposed to be located;

Text of subsec. (c)(2) as added by Acts 2003, 78th Leg., ch. 363,

Sec. 2

(2) have exterior siding, roofing, roof pitch, foundation

fascia, and fenestration compatible with the single-family

dwellings located within 500 feet of the lot on which the

industrialized housing is proposed to be located;

(3) comply with municipal aesthetic standards, building

setbacks, side and rear yard offsets, subdivision control,

architectural landscaping, square footage, and other site

requirements applicable to single-family dwellings; or

(4) be securely fixed to a permanent foundation.

(d) For purposes of Subsection (c), "value" means the taxable

value of the industrialized housing and the lot after

installation of the housing.

(e) Except as provided by Subsection (c), a municipality may not

adopt a regulation under this section that is more restrictive

for industrialized housing than that required for a new

single-family or duplex dwelling constructed on-site.

(f) This section does not:

(1) limit the authority of a municipality to adopt regulations

to protect historic properties or historic districts; or

(2) affect deed restrictions.

Added by Acts 2003, 78th Leg., ch. 363, Sec. 2, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 816, Sec. 10.016, eff. Sept. 1,

2003.

SUBCHAPTER G. PROHIBITED PRACTICES AND DISCIPLINARY PROCEDURES

Sec. 1202.301. PROHIBITED PRACTICES. (a) In this section,

"person" means an individual, partnership, company, corporation,

association, or other group, however organized.

(b) A person may not construct, sell or offer to sell, lease or

offer to lease, or transport over a street or highway of this

state any industrialized housing or building, or modular section

or component of a modular section, in violation of this chapter

or a rule of the commission or order of the commission or

executive director.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 10.017, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.270, eff.

Sept. 1, 2003.

Sec. 1202.302. DENIAL OF CERTIFICATE; DISCIPLINARY ACTION. In

addition to imposing sanctions allowed under Section 51.353, the

commission may deny, permanently revoke, or suspend for a

definite period and specified location or geographic area a

certificate of registration if the commission finds that the

applicant or registrant:

(1) provided false information on an application or other

document filed with the department;

(2) failed to pay a fee or file a report required by the

department for the administration or enforcement of this chapter;

(3) engaged in a false, misleading, or deceptive act or practice

as described by Subchapter E, Chapter 17, Business & Commerce

Code; or

(4) violated:

(A) this chapter;

(B) a rule adopted by the commission or order issued by the

commission or the executive director under this chapter; or

(C) a decision, action, or interpretation of the council.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 10.018, eff.

Sept. 1, 2003.

SUBCHAPTER H. PENALTIES

Sec. 1202.351. CRIMINAL PENALTY. (a) In this section, "person"

has the meaning assigned by Section 1202.301.

(b) A person commits an offense if the person violates this

chapter or a published rule of the commission or order of the

commission or the executive director.

(c) An offense under this section is a Class A misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 2, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 10.019, eff.

Sept. 1, 2003.






TITLE 8. REGULATION OF ENVIRONMENTAL AND INDUSTRIAL TRADES

CHAPTER 1301. PLUMBERS

OCCUPATIONS CODE

TITLE 8. REGULATION OF ENVIRONMENTAL AND INDUSTRIAL TRADES

CHAPTER 1301. PLUMBERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1301.001. SHORT TITLE. This chapter may be cited as the

Plumbing License Law.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1301.002. DEFINITIONS. In this chapter:

(1) "Board" means the Texas State Board of Plumbing Examiners.

(1-a) "Executive director" means the executive director of the

Texas State Board of Plumbing Examiners.

(2) "Drain cleaner" means a person who:

(A) has completed at least 4,000 hours working under the

supervision of a master plumber as a drain cleaner-restricted

registrant;

(B) has fulfilled the requirements of and is registered with the

board; and

(C) installs cleanouts and removes and resets p-traps to

eliminate obstructions in building drains and sewers under the

supervision of a responsible master plumber.

(3) "Drain cleaner-restricted registrant" means a person who:

(A) has worked as a plumber's apprentice under the supervision

of a master plumber;

(B) has fulfilled the requirements of and is registered with the

board; and

(C) clears obstructions in sewer and drain lines through any

code-approved existing opening under the supervision of a

responsible master plumber.

(4) "Journeyman plumber" means a person licensed under this

chapter who:

(A) has met the qualifications for registration as a plumber's

apprentice or for licensing as a tradesman plumber-limited

license holder;

(B) has completed at least 8,000 hours working under the

supervision of a master plumber;

(C) installs, changes, repairs, services, or renovates plumbing

or supervises any of those activities under the supervision of a

responsible master plumber;

(D) has passed the required examination; and

(E) has fulfilled the other requirements of the board.

Text of subdivision as amended by Acts 2009, 81st Leg., R.S., Ch.

804, Sec. 1

(5) "Master plumber" means a person licensed under this chapter

who:

(A) is skilled in the planning and superintending of plumbing

and in the practical installation, repair, and servicing of

plumbing;

(B) is knowledgeable about the codes, ordinances, or rules

governing the activities described by Paragraph (A);

(C) performs or supervises plumbing work; and

(D) has passed the required examination and fulfilled the other

requirements of the board.

Text of subdivision as amended by Acts 2009, 81st Leg., R.S., Ch.

1380, Sec. 1

(5) "Master plumber" means a person licensed under this chapter

who:

(A) is skilled in the design, planning, and superintending of

plumbing and in the practical installation, repair, and servicing

of plumbing;

(B) has worked as a journeyman plumber:

(i) for at least four years; or

(ii) for at least one year and has successfully completed a

training program approved by the United States Department of

Labor Office of Apprenticeship or another nationally recognized

apprentice training program accepted by the board;

(C) performs or supervises plumbing work;

(D) has passed the required examination; and

(E) has fulfilled the other requirements of the board.

(5-a) "Multipurpose residential fire protection sprinkler

specialist" means a person who holds an endorsement issued under

Section 1301.3565.

(6) "Plumber's apprentice" means a person other than a master

plumber, journeyman plumber, or tradesman plumber-limited license

holder who, as the person's principal occupation, learns about

and assists in the installation of plumbing, has fulfilled the

requirements of and is registered by the board, and works under

the supervision of a responsible master plumber and the direct

supervision of a licensed plumber.

(7) "Plumbing" means:

(A) a fixture, appurtenance, appliance, or piping, including a

disposal system, used to:

(i) supply, distribute, circulate, or recirculate water, other

liquid, or gas; or

(ii) eliminate sewage for a personal or domestic purpose;

(B) a fixture, appurtenance, appliance, or piping used outside a

building to connect the building to:

(i) a supply of water, other liquid, medical gases and vacuum,

or other gas on the premises; or

(ii) the main in the street or alley or at the curb;

(C) a fixture, appurtenance, appliance, or piping, including a

drain or waste pipe, used to carry wastewater or sewage from or

within a building to:

(i) a sewer service lateral at the curb or in the street or

alley; or

(ii) a disposal or septic terminal that holds private or

domestic sewage; or

(D) the installation, repair, service, or maintenance of a

fixture, appurtenance, appliance, or piping described by

Paragraph (A), (B), or (C).

(8) "Plumbing inspector" means a person who:

(A) is employed by a political subdivision or state agency, or

contracts as an independent contractor with a political

subdivision or state agency, to inspect plumbing in connection

with health and safety laws, including ordinances, and plumbing

and gas codes;

(B) has passed the required examination; and

(C) has fulfilled the other requirements of the board.

(9) "Residential utilities installer" means a person who:

(A) has completed at least 2,000 hours working under the

supervision of a master plumber as a plumber's apprentice;

(B) has fulfilled the requirements of and is registered with the

board; and

(C) constructs and installs yard water service piping for

one-family or two-family dwellings and building sewers under the

supervision of a responsible master plumber.

(9-a) "Responsible master plumber" means a person licensed as a

master plumber under this chapter who:

(A) allows the person's master plumber license to be used by one

plumbing company for the purpose of offering and performing

plumbing work under the person's master plumber license;

(B) is authorized to obtain permits for plumbing work;

(C) assumes responsibility for plumbing work performed under the

person's license; and

(D) has submitted a certificate of insurance as required by

Section 1301.3576.

Text of subdivision as amended by Acts 2009, 81st Leg., R.S., Ch.

804, Sec. 1

(10) "Tradesman plumber-limited license holder" means a person

who:

(A) has completed at least 4,000 hours working under the direct

supervision of a journeyman or master plumber as a plumber's

apprentice;

(B) has passed the required examination and fulfilled the other

requirements of the board; and

(C) constructs and installs plumbing for one-family or

two-family dwellings under the supervision of a responsible

master plumber.

Text of subdivision as amended by Acts 2009, 81st Leg., R.S., Ch.

1380, Sec. 1

(10) "Tradesman plumber-limited license holder" means a person

who:

(A) has completed at least 4,000 hours working under the direct

supervision of a journeyman or master plumber as a plumber's

apprentice;

(B) has passed the required examination;

(C) constructs and installs plumbing for one-family or

two-family dwellings;

(D) has not met or attempted to meet the qualifications for a

journeyman plumber license; and

(E) has fulfilled the other requirements of the board.

(11) "Water supply protection specialist" means a person who

holds an endorsement issued by the board to engage in the

inspection, in connection with health and safety laws, including

ordinances, of:

(A) the plumbing of a public water system distribution facility;

or

(B) customer-owned plumbing connected to the water distribution

lines of a public water system.

(12) "Water treatment" means a business conducted under contract

that requires ability, experience, and skill in analyzing water

to determine how to treat influent and effluent water to change

or purify the water or to add or remove minerals, chemicals, or

bacteria. The term includes:

(A) installing and servicing fixed or portable water treatment

equipment in a public or private water treatment system; or

(B) making connections necessary to install a water treatment

system.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 819, Sec. 1(a), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.301(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

804, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1380, Sec. 1, eff. September 1, 2009.

Sec. 1301.003. APPLICATION OF SUNSET ACT. The Texas State Board

of Plumbing Examiners is subject to Chapter 325, Government Code

(Texas Sunset Act). Unless continued in existence as provided by

that chapter, the board is abolished and this chapter expires

September 1, 2015.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 819, Sec. 2, eff.

Sept. 1, 2003.

Sec. 1301.004. NONAPPLICABILITY OF LAW GOVERNING CANCELLATION OF

CERTAIN TRANSACTIONS. Except as otherwise provided by this

section, Chapter 601, Business & Commerce Code, does not

apply to a good or service provided by a license holder under

this chapter if the transaction involving the good or service is

initiated by the consumer. Chapter 601, Business & Commerce

Code, does apply to a transaction that involves a breach of

express warranty or a negligent installation in violation of a

building code applicable to the good or service sold to the

consumer.

Added by Acts 2009, 81st Leg., R.S., Ch.

937, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. EXEMPTIONS

Sec. 1301.051. PLUMBING BY PROPERTY OWNER IN HOMESTEAD. A

property owner is not required to be licensed under this chapter

to perform plumbing in the property owner's homestead.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1301.052. WORK INSIDE COUNTIES OR INSIDE OR OUTSIDE

MUNICIPALITIES. A person is not required to be licensed under

this chapter to perform plumbing, other than plumbing performed

in conjunction with new construction, repair, or remodeling, on a

property that is:

(1) located in a subdivision or on a tract of land that is not

required to be platted under Section 232.0015, Local Government

Code;

(2) not connected to a public water system and is located

outside a municipality;

(3) located outside a municipality and connected to a public

water system that does not require a license to perform plumbing;

or

(4) located inside a municipality that is within a county that

has fewer than 50,000 inhabitants and that:

(A) has fewer than 5,000 inhabitants; and

(B) by municipal ordinance has authorized a person who is not

licensed under this chapter to perform plumbing.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 819, Sec. 3(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1380, Sec. 2, eff. September 1, 2009.

Sec. 1301.053. WORK INCIDENTAL TO OTHER PROFESSIONS. (a) A

person is not required to be licensed under this chapter to

perform:

(1) plumbing incidental to and in connection with the business

in which the person is employed or engaged if the person:

(A) is regularly employed as or acting as a maintenance person

or maintenance engineer; and

(B) does not engage in plumbing for the public;

(2) construction, installation, or maintenance on the premises

or equipment of a railroad if the person is an employee of the

railroad who does not engage in plumbing for the public;

(3) plumbing if the person is engaged by a public service

company to:

(A) lay, maintain, or operate its service mains or lines to the

point of measurement; and

(B) install, change, adjust, repair, remove, or renovate

appurtenances, equipment, or appliances;

(4) appliance installation and service work, other than

installation and service work on water heaters, that involves

connecting appliances to existing openings with a code-approved

appliance connector if the person performs the work as an

appliance dealer or an employee of an appliance dealer; or

(5) water treatment installations, exchanges, services, or

repairs.

(b) Work described by this section is subject to inspection and

approval as provided by applicable state law or municipal

ordinance.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.303(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1380, Sec. 3, eff. September 1, 2009.

Sec. 1301.054. IRRIGATORS AND WATER WELL PUMP INSTALLERS. A

person is not required to be licensed under this chapter to

perform plumbing if the person holds a:

(1) certificate of registration as an irrigator issued under

Chapter 1903; or

(2) license as a water well pump installer issued under Chapter

1902.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1301.055. LP GAS INSTALLERS. A person is not required to

be licensed under this chapter to perform LPG system installation

if the person performs the LPG system installation as an LP gas

installer licensed under Subchapter D, Chapter 113, Natural

Resources Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.303(a),

eff. Sept. 1, 2003.

Sec. 1301.056. LAWN IRRIGATION SYSTEMS. A person licensed by

the board is not required to be licensed by another board or

agency to install or work on a lawn irrigation system.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1301.057. SELF-HELP PROJECT. (a) A person is not required

to be licensed under this chapter to perform plumbing, limited to

the provision of a residential potable water supply or

residential sanitary sewer connection, for a project that:

(1) is in a county a part of which is within 50 miles of an

international border; and

(2) is performed by an organization that:

(A) is certified by the Texas Natural Resource Conservation

Commission to provide self-help project assistance; and

(B) provides the board with the following information before the

30th day before the date the project begins:

(i) the exact location of the project;

(ii) the intended duration of the project; and

(iii) other information the board requires.

(b) The board may require under Subsection (a)(2)(B)(iii) that

the organization provide a post-construction report signed by a

plumbing inspector stating that the plumbing is safe.

(c) The board may provide training to an organization that

provides self-help project assistance under this section.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1301.058. TESTING OF MEDICAL GAS AND VACUUM PIPING. A

person is not required to be licensed under this chapter to

verify medical gas and vacuum piping integrity and content.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.303(a), eff.

Sept. 1, 2003.

SUBCHAPTER C. TEXAS STATE BOARD OF PLUMBING EXAMINERS

Sec. 1301.151. TEXAS STATE BOARD OF PLUMBING EXAMINERS

MEMBERSHIP. (a) The Texas State Board of Plumbing Examiners

consists of nine members appointed by the governor with the

advice and consent of the senate as follows:

(1) one member who has at least 10 years' practical experience

and is licensed as a master plumber;

(2) one member who has at least five years' practical experience

and is licensed as a journeyman plumber;

(3) one member who has at least five years' practical experience

and is licensed as a plumbing inspector;

(4) one member who is a plumbing contractor with at least five

years' experience;

(5) one member who is a licensed engineer;

(6) two members who are building contractors with at least five

years' contracting experience, one of whom is principally engaged

in home building and one of whom is principally engaged in

commercial building; and

(7) two members who represent the public.

(b) Each member of the board must be a United States citizen.

(c) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 819, Sec. 4, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.304(a),

eff. Sept. 1, 2003.

Sec. 1301.152. ELIGIBILITY OF PUBLIC MEMBERS. A person is not

eligible for appointment as a public member of the board if the

person or the person's spouse:

(1) is licensed by an occupational regulatory agency in the

building construction industry;

(2) is employed by or participates in the management of an

agency or business entity related to the building construction

industry; or

(3) has, other than as a consumer, a financial interest in a

business entity related to the building construction industry.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1301.153. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a cooperative and

voluntarily joined statewide association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) A person may not be a member of the board and may not be a

board employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.), and its subsequent amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of building construction; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of building

construction.

(c) A person may not be a member of the board or act as the

general counsel to the board or the agency if the person is

required to register as a lobbyist under Chapter 305, Government

Code, because of the person's activities for compensation on

behalf of a profession related to the operation of the agency.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 819, Sec. 5, eff.

Sept. 1, 2003.

Sec. 1301.154. TERMS. Board members serve staggered six-year

terms.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1301.155. ISSUANCE OF COMMISSION. On presentation of the

constitutional oath of office and a certificate of appointment,

the secretary of state shall issue a commission to a board member

as evidence of the person's authority to act as a board member.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1301.156. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board that a member:

(1) does not have at the time of taking office the

qualifications required by Section 1301.151 or 1301.152;

(2) does not maintain during service on the board the

qualifications required by Section 1301.151 or 1301.152;

(3) is ineligible for membership under Section 1301.153;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the board of the potential ground. The

presiding officer shall then notify the governor and the attorney

general that a potential ground for removal exists. If the

potential ground for removal involves the presiding officer, the

executive director shall notify the next highest ranking officer

of the board, who shall then notify the governor and the attorney

general that a potential ground for removal exists.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 819, Sec. 6, eff.

Sept. 1, 2003.

Sec. 1301.157. OFFICERS. (a) The governor shall designate a

member of the board as the presiding officer of the board to

serve in that capacity at the pleasure of the governor.

(b) The board shall elect a secretary from its membership.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 819, Sec. 7, eff.

Sept. 1, 2003.

Sec. 1301.158. PER DIEM; REIMBURSEMENT. (a) A board member may

not receive a fixed salary for service on the board.

(b) A board member is entitled to receive a per diem as set by

the General Appropriations Act for each day the member engages in

the business of the board.

(c) A board member may not receive reimbursement for travel

expenses, including expenses for meals and lodging, other than

transportation expenses. A member is entitled to reimbursement

for transportation expenses as provided by the General

Appropriations Act.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1301.159. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the board may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the board until the person completes a training program that

complies with this section.

(b) The training program must provide the person with

information regarding:

(1) this chapter;

(2) the programs operated by the agency;

(3) the role and functions of the agency;

(4) the rules of the agency, with an emphasis on the rules that

relate to disciplinary and investigatory authority;

(5) the current budget for the agency;

(6) the results of the most recent formal audit of the agency;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the agency or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 8, eff. Sept. 1,

2003.

SUBCHAPTER D. EXECUTIVE DIRECTOR AND OTHER BOARD PERSONNEL

Sec. 1301.201. EXECUTIVE DIRECTOR AND STAFF. (a) The board

shall employ an executive director as the executive head of the

agency.

(b) The board may employ personnel as necessary to administer

this chapter. The board may determine the compensation and duties

of its employees and the terms of their employment.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 819, Sec. 10, eff.

Sept. 1, 2003.

Sec. 1301.202. PLUMBING EXAMINER. (a) The board shall employ

one or more plumbing examiners. A plumbing examiner serves at the

will of the board.

(b) A plumbing examiner shall:

(1) examine the fitness and qualifications of a person applying

to the board for a license as a master plumber, journeyman

plumber, tradesman plumber-limited license holder, or plumbing

inspector; and

(2) promptly certify the result of the examination to the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.305(a),

eff. Sept. 1, 2003.

Sec. 1301.203. FIELD REPRESENTATIVE; INSPECTIONS. (a) The

board may employ a field representative to assist the board in

enforcing this chapter and rules adopted under this chapter. A

field representative must:

(1) hold a license as a plumber under this chapter;

(2) be knowledgeable of this chapter and municipal ordinances

relating to plumbing; and

(3) be qualified by experience and training in plumbing

practice.

(b) A field representative may:

(1) conduct on-site license checks to determine compliance with

this chapter;

(2) investigate consumer complaints filed under Section

1301.303;

(3) assist municipal plumbing inspectors in enforcing this

chapter;

(4) issue citations as provided by Section 1301.502; and

(5) in the performance of the field representative's other

duties under this chapter, check the license, registration, or

endorsement of a person regulated by the Texas Department of

Licensing and Regulation in accordance with the memorandum of

understanding adopted under Section 1301.259 and report any

noncompliance to that agency.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 819, Sec. 11, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1380, Sec. 4, eff. September 1, 2009.

Sec. 1301.204. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS.

(a) The presiding officer of the board or the presiding

officer's designee shall develop an intra-agency career ladder

program. The program must require intra-agency posting of each

nonentry level position at least 10 days before the date of any

public posting.

(b) The presiding officer of the board or the presiding

officer's designee shall develop a system of annual performance

evaluations based on measurable job tasks. All merit pay for

board employees must be based on the system established under

this subsection.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1301.205. EQUAL EMPLOYMENT OPPORTUNITY POLICY. (a) The

executive director or the executive director's designee shall

prepare and maintain a written policy statement that implements a

program of equal employment opportunity to ensure that all

personnel decisions are made without regard to race, color,

disability, sex, religion, age, or national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the agency to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

agency's personnel is in accordance with state and federal law

and a description of reasonable methods to achieve compliance

with state and federal law.

(c) The policy statement must:

(1) be updated annually;

(2) be reviewed by the state Commission on Human Rights for

compliance with Subsection (b)(1); and

(3) be filed with the governor's office.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 12, eff. Sept. 1,

2003.

Sec. 1301.207. STANDARDS OF CONDUCT. The executive director or

the executive director's designee shall provide to members of the

board and to agency employees, as often as necessary, information

regarding the requirements for office or employment under this

chapter, including information regarding a person's

responsibilities under applicable laws relating to standards of

conduct for state officers or employees.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 12, eff. Sept. 1,

2003.

Sec. 1301.208. SEPARATION OF RESPONSIBILITIES. The board shall

develop and implement policies that clearly separate the

policy-making responsibilities of the board and the management

responsibilities of the executive director and the staff of the

agency.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 12, eff. Sept. 1,

2003.

SUBCHAPTER E. BOARD POWERS AND DUTIES

Sec. 1301.251. GENERAL DUTIES OF BOARD. The board shall:

(1) administer this chapter;

(2) adopt and enforce rules necessary to administer this

chapter; and

(3) keep a record of each proceeding conducted before and action

taken by the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1301.252. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The board may not adopt a rule restricting

advertising or competitive bidding by a person licensed under

this chapter except to prohibit false, misleading, or deceptive

practices by the person.

(b) The board may not include in its rules to prohibit false,

misleading, or deceptive practices a rule that:

(1) restricts the person's use of any medium for advertising;

(2) restricts the person's personal appearance or use of the

person's voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

person; or

(4) restricts the person's advertisement under a trade name.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1301.253. FEES. The board shall set fees in amounts that

are reasonable and necessary to cover the cost of administering

this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1301.254. SEAL. The board shall have an official seal.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1301.255. ADOPTION OF PLUMBING CODES. (a) The board shall

adopt the following plumbing codes, as those codes existed on May

31, 2001:

(1) the Uniform Plumbing Code, as published by the International

Association of Plumbing and Mechanical Officials; and

(2) the International Plumbing Code, as published by the

International Code Council.

(b) The board by rule may adopt later editions of the plumbing

codes listed in Subsection (a).

(c) Plumbing installed in an area not otherwise subject to

regulation under this chapter by a person licensed under this

chapter must be installed in accordance with a plumbing code

adopted by the board under Subsection (a) or (b).

(d) In adopting a code for the design, installation, and

maintenance of a plumbing system under this section, a

municipality or an owner of a public water system may amend any

provisions of the code to conform to local concerns that do not

substantially vary from board rules or other rules of this state.

(e) Plumbing installed in compliance with a code adopted under

Subsection (a), (b), or (d) must be inspected by a plumbing

inspector. To perform the inspection, the political subdivision

may contract with any plumbing inspector or qualified plumbing

inspection business, as determined by the political subdivision,

that is paid directly by the political subdivision.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.306(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1212, Sec. 1, eff. September 1, 2007.

Sec. 1301.256. SUBPOENA. (a) The board may request and, if

necessary, compel by subpoena:

(1) the attendance of a witness for examination under oath; and

(2) the production for inspection and copying of records,

documents, and other evidence relevant to the investigation of an

alleged violation of this chapter.

(b) The board, acting through the attorney general, may bring an

action to enforce a subpoena issued under Subsection (a) against

a person who fails to comply with the subpoena.

(c) Venue for an action brought under Subsection (b) is in a

district court in:

(1) Travis County; or

(2) any county in which the board may hold a hearing.

(d) The court shall order compliance with the subpoena if the

court finds that good cause exists to issue the subpoena.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Text of section as added by Acts 2003, 78th Leg., ch. 1276, Sec.

14A.305(b)

For text of section as added by Acts 2003, 78th Leg., ch. 819,

Sec. 13, see Sec. 1301.258, ante.

Sec. 1301.258. ADVISORY COMMITTEES. The board may appoint

advisory committees as it considers necessary. An ordinary

committee shall serve without compensation or reimbursement and

is subject to Section 2110.008, Government Code.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.305(b), eff.

Sept. 1, 2003.

Text of section as added by Acts 2003, 78th Leg., ch. 819, Sec.

13

For text of section as added by Acts 2003, 78th Leg., ch. 1276,

Sec. 14A.305(b), see Sec. 1301.258, post.

Sec. 1301.258. BOARD COMMITTEES. (a) The board may create

committees to assist the board in exercising its powers and

duties.

(b) The presiding officer of the board shall appoint the members

of the committees. Except as provided by Subsection (c), each

committee member must be a member of the board.

(c) The presiding officer may appoint only members of the agency

staff to an enforcement committee that reviews complaints and

license registration and reviews endorsement applications

submitted by applicants who have a criminal conviction history

affected by Chapter 53.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 13, eff. Sept. 1,

2003.

Sec. 1301.259. MEMORANDUM OF UNDERSTANDING. (a) The board and

the Texas Department of Licensing and Regulation shall enter into

a memorandum of understanding to improve services and coordinate

the functions of each agency.

(b) The memorandum of understanding must:

(1) require each agency to share:

(A) information technology to support the regulation and

enforcement of occupational licenses; and

(B) information on regulatory practices for licensed

occupations, including policy issues that affect the regulation

of licensed occupations, standardization of complaint and

enforcement techniques, and model licensing techniques;

(2) authorize enforcement officers from each agency to check

licenses, registrations, or endorsements held by persons

practicing occupations regulated by the other agency and report

noncompliance to that agency; and

(3) state the circumstances when a joint investigation between

the board and the Texas Department of Licensing and Regulation is

appropriate.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 13, eff. Sept. 1,

2003.

Sec. 1301.260. POLICY ON TECHNOLOGICAL SOLUTIONS. The board

shall develop and implement a policy requiring the executive

director and agency employees to research and propose appropriate

technological solutions to improve the agency's ability to

perform its functions. The technological solutions must:

(1) ensure that the public is able to easily find information

about the agency on the Internet;

(2) ensure that persons who want to use the agency's services

are able to:

(A) interact with the agency through the Internet; and

(B) access any service that can be provided effectively through

the Internet; and

(3) be cost-effective and developed through the agency's

planning processes.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 13, eff. Sept. 1,

2003.

Sec. 1301.261. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION. (a) The board shall develop and implement a policy

to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of agency rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the agency's jurisdiction.

(b) The agency's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The board shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the agency.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 13, eff. Sept. 1,

2003.

Sec. 1301.262. PLUMBING INSPECTOR CODE OF CONDUCT. The board by

rule shall establish a code of conduct for licensed plumbing

inspectors. The code of conduct shall require a plumbing

inspector to enforce this chapter and board rules in a consistent

manner across job sites.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 13, eff. Sept. 1,

2003.

SUBCHAPTER F. CONSUMER INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 1301.301. CONSUMER INTEREST INFORMATION. (a) The board

shall prepare information of consumer interest describing the

regulatory functions of the board and the procedures by which

consumer complaints are filed with and resolved by the board.

(b) The board shall make the information available to the public

and appropriate state agencies.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1301.3015. PUBLIC PARTICIPATION. The board shall develop

and implement policies that provide the public with a reasonable

opportunity to appear before the board and to speak on any issue

under the jurisdiction of the agency.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 14, eff. Sept. 1,

2003.

Sec. 1301.302. CONTRACT INFORMATION. A written proposal,

invoice, or contract relating to plumbing services performed by

or under the direction of a plumber licensed under this chapter

must contain the name and license number of the responsible

master plumber and the name, mailing address, and telephone

number of the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.308(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

804, Sec. 2, eff. September 1, 2009.

Sec. 1301.303. COMPLAINTS. (a) The board may investigate an

alleged violation of this chapter by a person who:

(1) is licensed under this chapter; or

(2) performs plumbing without holding a license under this

chapter.

(b) The board shall maintain a file on each written complaint

filed with the board. The file must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the agency;

(3) the subject matter of the complaint;

(4) the name of any municipality and the county in which the

conduct that is the subject of the complaint occurred;

(5) the name of each person contacted in relation to the

complaint;

(6) a summary of the results of the review or investigation of

the complaint; and

(7) an explanation of the reason the file was closed, if the

agency closed the file without taking action other than to

investigate the complaint.

(c) The agency shall provide to the person filing the complaint

and to each person who is a subject of the complaint a copy of

the agency's policies and procedures relating to complaint

investigation and resolution.

(d) The board, at least quarterly and until final disposition of

the complaint, shall notify the person filing the complaint and

each person who is a subject of the complaint of the status of

the investigation unless the notice would jeopardize an

undercover investigation.

(e) The board by rule shall assign priorities and prescribe

investigative procedures for investigations of complaints based

on:

(1) the severity of the conduct alleged in the complaint; and

(2) the degree of harm to public health, safety, or property.

(f) The board shall maintain information about complaints,

including source, type, and geographical area, to identify and

address regulatory problem areas and focus enforcement in those

areas.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 819, Sec. 15, eff.

Sept. 1, 2003.

Sec. 1301.304. INVESTIGATION OF COMPLAINTS. (a) The

enforcement committee or an employee designated by the

enforcement committee may investigate an alleged violation of

this chapter or a board rule that is reported to the board.

(b) The enforcement committee shall determine whether a person

has committed the violation and shall recommend appropriate

sanctions to the board or, if the enforcement committee

determines that the complaint is without merit, dismissal of the

complaint.

(c) The board shall conduct joint investigations with the Texas

Department of Licensing and Regulation as circumstances require.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 16, eff. Sept. 1,

2003.

SUBCHAPTER G. LICENSE, ENDORSEMENT, AND REGISTRATION REQUIREMENTS

Sec. 1301.351. LICENSE, ENDORSEMENT, OR REGISTRATION REQUIRED.

(a) A person, other than a responsible master plumber, may not

engage in plumbing unless:

(1) the person holds the proper license, registration, or

endorsement required by this chapter; and

(2) the person's work is supervised and controlled by a person

licensed under this chapter.

(a-1) A person may not act as a responsible master plumber

unless the person holds the appropriate license and meets the

requirements for a responsible master plumber under this chapter.

(a-2) A person that advertises or otherwise offers to perform or

provide plumbing must secure the services of a responsible master

plumber.

(b) A person may not serve as a plumbing inspector unless the

person is licensed under this chapter as a plumbing inspector.

(c) A license holder who is supervising and controlling under

Subsection (a)(2) the work of a person engaged in the business of

plumbing in the construction of a new one-family or two-family

dwelling in an unincorporated area of the state must have

training and management responsibility for, and shall review and

inspect, the person's work. The license holder is not required to

provide continuous or uninterrupted on-the-job oversight of the

person's work.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 819, Sec. 17, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.309(b),

(c), eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

804, Sec. 3, eff. September 1, 2009.

Sec. 1301.352. EXAMINATION REQUIRED. The board shall issue a

license or endorsement as a master plumber, journeyman plumber,

plumbing inspector, tradesman plumber-limited license holder,

medical gas piping installation endorsement holder, water supply

protection specialist, or multipurpose residential fire

protection sprinkler specialist to a person who demonstrates the

fitness, competence, and qualifications to receive the license or

endorsement by passing a uniform, reasonable examination.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.310(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

804, Sec. 4, eff. September 1, 2009.

Sec. 1301.3521. EXAMINATION FEE REFUND. (a) The board shall

refund the examination fee paid by an applicant who:

(1) provides advance notice of the applicant's inability to take

the examination; or

(2) is unable to take the examination because of an emergency.

(b) The board shall adopt rules that establish the required

notification period and the emergency situations that warrant a

refund.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 18, eff. Sept. 1,

2003.

Sec. 1301.3522. EXAMINATION REVIEW COURSE. (a) The board shall

develop a review course in English and Spanish to assist license

applicants in preparation for each license examination offered by

the board. If the board provides the review course, the board may

charge a fee to an applicant who applies to take the review

course.

(b) The board may provide the review course training materials

to private course providers for a fee determined by the board.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 18, eff. Sept. 1,

2003.

Sec. 1301.353. INSPECTOR CONFLICTS PROHIBITED. The board may

not issue a plumbing inspector license to a person who has a

financial or advisory interest in a plumbing company.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1301.354. PLUMBER'S APPRENTICE. (a) A person who desires

to learn the trade of plumbing must register as a plumber's

apprentice before assisting a person licensed under this chapter

in the trade of plumbing.

(b) A person who has worked as a plumber's apprentice for a

period established by law or board rule may apply to take an

examination for a license as a journeyman plumber or tradesman

plumber-limited license holder. Before the applicant may take the

examination, the applicant must complete classroom training

provided by a board-approved instructor in a board-approved

training program in the areas of health and safety, applicable

plumbing codes, and water conservation for at least:

(1) 24 hours if the applicant is applying to take a tradesman

plumber-limited license holder examination; or

(2) 48 hours if the applicant is applying to take a journeyman

plumber examination.

(b-1) At the applicant's request, the board may credit an

applicant under Subsection (b) with a number of hours determined

by board rule against the number of hours of work experience

required to take an examination if the applicant has received an

associate of applied science degree from a plumbing technology

program that:

(1) includes a combination of classroom and on-the-job training;

and

(2) is approved by the board and the Texas Higher Education

Coordinating Board.

(c) At the applicant's request, the board may credit an

applicant under Subsection (b) with up to 500 hours of the work

experience required before taking an examination if the applicant

has completed the classroom portion of a training program:

(1) approved by the United States Department of Labor, Office of

Apprenticeship; or

(2) provided by a person approved by the board and based on

course materials approved by the board.

(d) Notwithstanding the classroom training required by

Subsection (b), a plumber's apprentice may apply for and take an

examination for a license as a journeyman plumber or tradesman

plumber-limited license holder if the apprentice has received an

associate of applied science degree from a plumbing technology

program that:

(1) includes a combination of classroom and on-the-job training;

and

(2) is approved by the board and the Texas Higher Education

Coordinating Board.

(e) Notwithstanding Subsection (b), a plumber's apprentice who

is enrolled in good standing in a training program approved by

the United States Department of Labor, Office of Apprenticeship,

may take an examination without completing the classroom training

required by Subsection (b)(1) or (2).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.311(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

181, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1380, Sec. 5, eff. September 1, 2009.

Sec. 1301.3541. APPRENTICE REGISTRATION REQUIREMENTS. The board

by rule may adopt registration requirements for plumber's

apprentices, including training and education requirements.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 19, eff. Sept. 1,

2003.

Sec. 1301.355. EXAMINATION RESULTS. (a) The board shall notify

each examinee of the results of an examination not later than the

30th day after the date the examination is administered.

(b) If requested in writing by a person who fails an

examination, the board shall provide to the person an analysis of

the person's performance on the examination.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1301.356. ENDORSEMENT: MEDICAL GAS PIPING INSTALLATION.

(a) A person may not install pipe used solely to transport gas

for medical purposes or a vacuum used for medical purposes unless

the person:

(1) is licensed under this chapter as a master plumber or

journeyman plumber; and

(2) holds an endorsement issued under this section.

(b) A person is eligible to receive a medical gas piping

installation endorsement if the person performs satisfactorily on

a separate examination related to the endorsement.

(c) An endorsement under this section is valid for three years

and may be renewed as provided by board rule.

(d) An endorsement under this section coincides with rules

adopted by the Texas Department of Health.

(e) A plumbing inspector who meets the requirements of the board

may hold a medical gas endorsement and inspect medical gas piping

installations.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.312(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

804, Sec. 5, eff. September 1, 2009.

Sec. 1301.3565. ENDORSEMENT: MULTIPURPOSE RESIDENTIAL FIRE

PROTECTION SPRINKLER SPECIALIST.

Text of subsection effective on June 01, 2010

(a) A person may not engage in the installation of a

multipurpose residential fire protection sprinkler system that

uses a single piping system to provide potable water for fire

protection sprinklers and for domestic plumbing fixtures and

appliances unless the person:

(1) is licensed under this chapter as a master plumber or

journeyman plumber; and

(2) holds an endorsement issued under this section.

(b) The board shall issue an endorsement as a multipurpose

residential fire protection sprinkler specialist to a person who:

(1) holds the license described by Subsection (a);

(2) applies to the board on a form prescribed by the board;

(3) pays a fee set by the board;

(4) presents evidence satisfactory to the board of successful

completion of a training program approved by the board that

provides the training necessary for the proper installation of a

multipurpose residential fire protection sprinkler system as

required by the applicable codes and standards recognized by the

state; and

(5) passes an examination required by the board.

(c) An endorsement issued under this section is valid until the

third anniversary of the date of issuance and may be renewed on

compliance with any requirements prescribed by board rule.

(d) A person who holds an endorsement under this section may

represent to the public that the person is a multipurpose

residential fire protection sprinkler specialist.

(e) Notwithstanding any other law, a person who holds an

endorsement under this section is not required to hold a license

or registration issued by another state agency in order to

install a multipurpose residential fire protection sprinkler

system.

(f) A plumbing inspector who meets the requirements of the board

may inspect a multipurpose residential fire protection sprinkler

installation.

Added by Acts 2009, 81st Leg., R.S., Ch.

804, Sec. 6, eff. September 1, 2009; Subsec. (a) eff. June 1,

2010.

Sec. 1301.357. ENDORSEMENT: WATER SUPPLY PROTECTION SPECIALIST.

(a) A person licensed under this chapter may not act as a water

supply protection specialist unless the person holds an

endorsement issued under this section.

(b) The board shall issue an endorsement as a water supply

protection specialist to a person who:

(1) is licensed under this chapter as a master plumber or

journeyman plumber;

(2) applies to the board on a form prescribed by the board;

(3) pays a fee set by the board;

(4) presents evidence satisfactory to the board of successful

completion of a certification program approved by the board for

water supply protection specialists; and

(5) passes an examination required by the board.

(c) An endorsement issued under this section is valid until the

third anniversary of the date of issuance and may be renewed on

compliance with any requirements prescribed by board rule.

(d) A person who holds an endorsement under this section may

represent to the public that the person is a water supply

protection specialist.

(e) A person is not required to hold a water supply protection

specialist endorsement if the person:

(1) is employed by:

(A) a political subdivision; or

(B) an electric utility as defined by Section 31.002, Utilities

Code; and

(2) acts as a backflow prevention device specialist or water

supply protection specialist in the course of the person's

employment.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1301.3575. REGISTRATION OF CERTAIN PERSONS. The board

shall register a person who complies with this chapter as a drain

cleaner, drain cleaner-restricted registrant, residential

utilities installer, or plumber's apprentice.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.305(c), eff.

Sept. 1, 2003.

Sec. 1301.3576. CERTIFICATE OF INSURANCE FOR RESPONSIBLE MASTER

PLUMBER. When a person is issued a master plumber's license, the

person must provide the board with a certificate of insurance

that meets the requirements of Section 1301.552 before the person

works as a responsible master plumber.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.315(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

804, Sec. 7, eff. September 1, 2009.

Sec. 1301.358. OUT-OF-STATE APPLICANTS; PROVISIONAL LICENSE.

(a) The board may waive any prerequisite to obtaining a license

for an applicant after reviewing the applicant's credentials and

determining that the applicant holds a license issued by another

jurisdiction that has licensing requirements substantially

equivalent to those of this state.

(b) The board may issue a provisional license to an applicant

currently licensed in another jurisdiction who seeks a license in

this state and who:

(1) has been licensed in good standing as a plumber for at least

two years in another jurisdiction, including a foreign country,

that has licensing requirements substantially equivalent to the

requirements of this chapter;

(2) has passed a national or other examination recognized by the

board relating to the practice of plumbing; and

(3) is sponsored by a person licensed by the board under this

chapter with whom the provisional license holder will practice

during the time the person holds a provisional license.

(c) The board may waive the requirement of Subsection (b)(3) for

an applicant if the board determines that compliance with that

subdivision would be a hardship to the applicant.

(d) A provisional license is valid until the date the board

approves or denies the provisional license holder's application

for a license. The board shall issue a license under this chapter

to the provisional license holder if:

(1) the provisional license holder is eligible to be licensed

under Subsection (a); or

(2) the provisional license holder passes the part of the

examination under Section 1301.352 that relates to the

applicant's knowledge and understanding of the laws and rules

relating to the practice of plumbing in this state and:

(A) the board verifies that the provisional license holder meets

the academic and experience requirements for a license under this

chapter; and

(B) the provisional license holder satisfies any other licensing

requirements under this chapter.

(e) The board must approve or deny a provisional license

holder's application for a license not later than the 180th day

after the date the provisional license is issued. The board may

extend the 180-day period if the results of an examination have

not been received by the board before the end of that period.

(f) The board may establish a fee for provisional licenses in an

amount reasonable and necessary to cover the cost of issuing the

license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 819, Sec. 20, eff.

Sept. 1, 2003.

Sec. 1301.359. STATEWIDE VALIDITY OF LICENSE, ENDORSEMENT, OR

REGISTRATION; NONTRANSFERABILITY. (a) A license, endorsement,

or registration issued under this chapter is valid throughout

this state.

(b) A license, endorsement, or registration issued under this

chapter is not assignable or transferable.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.307(a),

eff. Sept. 1, 2003.

SUBCHAPTER H. LICENSE, ENDORSEMENT, AND REGISTRATION EXPIRATION

AND RENEWAL

Sec. 1301.401. ANNUAL RENEWAL REQUIRED. (a) A license or

registration under this chapter is valid for one year. On payment

of the required fee, a license may be renewed annually.

(b) The board by rule may adopt a system under which licenses,

endorsements, and registrations expire on various dates during

the year.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.307(c),

eff. Sept. 1, 2003.

Sec. 1301.402. NOTICE OF LICENSE, ENDORSEMENT, OR REGISTRATION

EXPIRATION. (a) Not later than the 31st day before the

expiration date of a person's license, endorsement, or

registration, the board shall send written notice of the

impending expiration to the person at the person's last known

address according to board records.

(b) The person shall notify the board not later than the 30th

day after the date of receipt of the written notice of any change

of name or address.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.307(c),

eff. Sept. 1, 2003.

Sec. 1301.403. PROCEDURE FOR RENEWAL. (a) A person who is

otherwise eligible to renew a license, endorsement, or

registration may renew an unexpired license, endorsement, or

registration by paying the required renewal fee to the agency

before the expiration date of the license, endorsement, or

registration. A person whose license, endorsement, or

registration has expired may not engage in activities that

require a license, endorsement, or registration until the

license, endorsement, or registration has been renewed.

(b) A person whose license or endorsement has been expired for

90 days or less may renew the license or endorsement by paying to

the agency a renewal fee that is equal to 1-1/2 times the

normally required renewal fee. A person whose registration has

been expired for 90 days or less may renew the registration by

paying to the board a renewal fee that is equal to 1-1/2 times

the normally required renewal fee.

(c) A person whose license or endorsement has been expired for

more than 90 days but less than two years may renew the license

or endorsement by paying to the agency a renewal fee that is

equal to two times the normally required renewal fee. A person

whose registration has been expired for more than 90 days but

less than two years may renew the registration by paying to the

board a renewal fee that is equal to two times the normally

required renewal fee.

(d) A person whose license, endorsement, or registration has

been expired for two years or more may not renew the license,

endorsement, or registration. The person may obtain a new

license, endorsement, or registration by complying with the

requirements and procedures, including the examination

requirements, for obtaining an original license, endorsement, or

registration.

(e) A person who held a license, endorsement, or registration in

this state, moved to another state, and is currently holding a

license, endorsement, or registration and has been in practice in

the other state for the two years preceding the date of

application may obtain a new license, endorsement, or

registration without reexamination. The person must pay to the

agency a fee that is equal to two times the normally required

renewal fee for the license, endorsement, or registration.

(f) Not later than the 30th day before the date a person's

license, endorsement, or registration is scheduled to expire, the

agency shall send written notice of the impending expiration to

the person at the person's last known address according to the

records of the agency.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 819, Sec. 21(a), eff.

Sept. 1, 2003.

Sec. 1301.404. MANDATORY CONTINUING PROFESSIONAL EDUCATION. (a)

The board shall recognize, approve, and administer continuing

education programs for persons who hold licenses or endorsements

under this chapter.

(b) A person who holds a license or endorsement under this

chapter must complete at least six hours of continuing

professional education each year the person holds the license or

endorsement to renew the person's license or endorsement. Three

of the six hours must be in the subjects of health protection,

energy conservation, and water conservation.

(c) The board by rule shall adopt the criteria for the

continuing professional education.

(d) A person may receive credit for participating in a

continuing professional education program or course only if the

program or course is provided:

(1) by an individual, business, or association approved by the

board; and

(2) according to criteria adopted by the board.

(e) A person may complete the continuing professional education

requirement of this section through a correspondence course as

approved by the board.

(f) The board by rule may exempt certain persons from the

requirements of this section if the board determines that the

exemption is in the public interest.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.305(d),

eff. Sept. 1, 2003.

Sec. 1301.405. MANDATORY TRAINING FOR DRAIN CLEANER, DRAIN

CLEANER-RESTRICTED REGISTRANT, AND RESIDENTIAL UTILITIES

INSTALLER. (a) To renew the certificate of registration, a

person who holds a certificate of registration under this chapter

as a drain cleaner, drain cleaner-restricted registrant, or

residential utilities installer must annually complete at least

six hours of approved training that includes training in health

and safety requirements, board-approved plumbing codes, and water

conservation.

(b) A person may receive credit for participating in a training

program only if the program is provided:

(1) by a person approved by the board; and

(2) according to criteria adopted by the board.

(c) The board by rule may exempt certain persons from the

requirements of this section if the board determines that the

exemption is in the public interest.

Added by Acts 2009, 81st Leg., R.S., Ch.

1380, Sec. 6, eff. September 1, 2009.

SUBCHAPTER I. DISCIPLINARY PROCEDURES

Sec. 1301.451. DISCIPLINARY POWERS OF BOARD. (a) The board

shall revoke, suspend, deny, or refuse to renew a license,

endorsement, or registration or shall reprimand a holder of a

license, endorsement, or registration for a violation of this

chapter, an order issued by the board, or a rule of the board.

(b) A person whose license, endorsement, or registration has

been revoked may not apply for a new license, endorsement, or

registration before the first anniversary of the date of

revocation.

(c) The board may place on probation a person whose license,

endorsement, or registration is suspended. If a license,

endorsement, or registration suspension is probated, the board

may require the person:

(1) to report regularly to the agency on matters that are the

basis of the probation;

(2) to limit practice to the areas prescribed by the board; or

(3) to continue or review professional education until the

person attains a degree of skill satisfactory to the board in

those areas that are the basis of the probation.

(d) The board by rule shall:

(1) adopt written guidelines to ensure that probation is

administered consistently; and

(2) develop a system to track compliance with the probation

requirements.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 819, Sec. 22(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

804, Sec. 8, eff. September 1, 2009.

Sec. 1301.452. GROUNDS FOR DISCIPLINARY ACTION. (a) A person

is subject to disciplinary action under Section 1301.451 if the

person violates this chapter, an order issued by the board, or a

board rule. A violation of this chapter includes:

(1) obtaining a license, endorsement, or registration through

error or fraud;

(2) wilfully, negligently, or arbitrarily violating a municipal

rule or ordinance that regulates sanitation, drainage, or

plumbing;

(3) making a misrepresentation of services provided or to be

provided;

(4) making a false promise with the intent to induce a person to

contract for a service; or

(5) employing a person who does not hold a license or

endorsement or who is not registered to engage in an activity for

which a license, endorsement, or registration is required under

this chapter.

(b) Retesting procedures may be used to determine whether

grounds exist for suspension or revocation of a license,

endorsement, or registration due to incompetence or a wilful

violation by a person licensed under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.313(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

804, Sec. 9, eff. September 1, 2009.

Sec. 1301.4521. CONSEQUENCES OF CRIMINAL CONVICTION. (a) The

board shall adopt rules in compliance with the guidelines

authorized by Chapter 53 relating to criminal convictions.

(b) The board shall adopt a method to review the agency's

compliance with Chapter 53 and the rules adopted under this

section.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 23, eff. Sept. 1,

2003.

Sec. 1301.4522. REVIEW OF APPLICATION. (a) The enforcement

committee may approve, without board approval, the application

for a license, endorsement, or registration of a person who has a

criminal conviction if the enforcement committee finds that the

criminal conviction does not directly relate to the duties and

responsibilities of the business of plumbing in accordance with

the rules adopted by the board under Section 1301.4521.

(b) If the enforcement committee determines that a person is

ineligible for a license, endorsement, or registration based on

the person's criminal conviction, the person may request a

hearing before an administrative law judge of the State Office of

Administrative Hearings to review the enforcement committee's

determination.

(c) After receipt of the administrative law judge's proposed

findings of fact and conclusions of law, the board shall

determine the applicant's eligibility. The board shall provide an

applicant who is denied a license a written statement containing

the reasons for the board's action.

(d) An applicant who has a criminal conviction may appear before

the board or the enforcement committee to present information

relating to the applicant's criminal conviction.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 23, eff. Sept. 1,

2003.

Sec. 1301.453. HEARING. A person is entitled to a hearing

before the board if the board proposes to:

(1) deny the person's application for a license, endorsement, or

registration; or

(2) suspend or revoke the person's license, endorsement, or

registration.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.313(a),

eff. Sept. 1, 2003.

Sec. 1301.454. ADMINISTRATIVE PROCEDURE. A proceeding under

this subchapter is a contested case for purposes of Chapter 2001,

Government Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

SUBCHAPTER J. OTHER PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 1301.501. BACKFLOW PREVENTION. (a) A person may not sell,

donate, or transfer a water closet plumbing fixture or other

equipment that uses water if the fixture or equipment:

(1) does not comply with a state-approved plumbing code; and

(2) may permit the backflow of a nonpotable substance into a

potable water supply.

(b) The board shall adopt rules under this section that include

a list describing the types of plumbing to which this section

applies.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1301.502. CITATION. (a) A field representative, water

district plumbing inspector, or, within the jurisdiction of the

municipality, municipal plumbing inspector may issue a citation

to a person who engages in conduct described by Section 1301.508.

(b) The board shall adopt guidelines relating to the

circumstances when a field representative may issue a citation.

The guidelines must encourage the use of other enforcement

measures, including imposition of administrative penalties,

before the issuance of a citation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 819, Sec. 24, eff.

Sept. 1, 2003.

Sec. 1301.503. ENFORCEMENT BY PLUMBING INSPECTOR. Each plumbing

inspector shall enforce this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.314(a),

eff. Sept. 1, 2003.

Sec. 1301.504. INJUNCTION. (a) In addition to any other action

authorized by law, the board may bring an action in the board's

name to enjoin a person from violating this chapter or a board

rule.

(b) To sustain an action under this section, the board is not

required to allege or prove that:

(1) an adequate remedy at law does not exist; or

(2) substantial or irreparable damage would result from the

continued violation.

(c) Any party to an action under this section may appeal.

(d) Venue for an action brought under this section is in a

district court in Travis County.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

804, Sec. 10, eff. September 1, 2009.

Sec. 1301.5045. CEASE AND DESIST ORDER. (a) The executive

director may issue a cease and desist order as necessary to

enforce this chapter if the executive director determines that

the action is necessary to prevent a violation of this chapter

and to protect public health and safety.

(b) A violation of an order under this section constitutes

grounds for imposing an administrative penalty under Subchapter

N.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 25, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

804, Sec. 11, eff. September 1, 2009.

Sec. 1301.505. REPRESENTATION BY ATTORNEY GENERAL. The attorney

general shall represent the board in an action to enforce this

chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1301.506. APPEAL BOND NOT REQUIRED. The board is not

required to post an appeal bond in an action arising under this

chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1301.507. CIVIL PENALTY. A person who violates this

chapter or a rule, permit, or order of the board is subject to a

civil penalty of not less than $50 or more than $1,000 for each

act of violation and for each day of violation after notice is

provided to the person.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1301.5071. INFORMAL SETTLEMENT CONFERENCE; RESTITUTION.

(a) The board by rule shall establish procedures under which an

informal settlement conference is conducted to resolve a

complaint against a person licensed under this chapter.

(b) Subject to Subsection (c), the board may order a person

licensed under this chapter to pay restitution to a person as

provided in an agreement resulting from an informal settlement

conference instead of or in addition to assessing an

administrative penalty under Subchapter N.

(c) The amount of restitution ordered as provided by an

agreement resulting from an informal settlement conference may

not exceed the amount the person paid to the license holder for a

service regulated by this chapter. The board may not require

payment of other damages or estimate harm in a restitution order.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 25, eff. Sept. 1,

2003.

Sec. 1301.508. CRIMINAL PENALTY. (a) A person commits an

offense if the person:

(1) violates this chapter or a rule adopted under this chapter;

(2) does not hold a license or endorsement or is not registered

under this chapter and engages in an activity for which a

license, endorsement, or registration is required; or

(3) employs a person who does not hold a license or endorsement

or who is not registered to engage in an activity for which a

license, endorsement, or registration is required under this

chapter.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.313(b),

eff. Sept. 1, 2003.

SUBCHAPTER K. REGULATION BY CERTAIN POLITICAL SUBDIVISIONS

Sec. 1301.551. MUNICIPAL PLUMBING ORDINANCES AND PERMITS. (a)

A municipality with more than 5,000 inhabitants shall regulate by

ordinance or bylaw the material, construction, alteration, and

inspection of any pipe, faucet, tank, valve, water heater, or

other fixture by or through which a supply of water, gas, or

sewage is used or carried.

(b) Any other municipality may regulate by ordinance or bylaw

the matters described by Subsection (a).

(c) A municipality that adopts an ordinance or bylaw under this

section shall provide by ordinance or bylaw that a person must

obtain a permit before the person performs plumbing, other than

the repairing of leaks. The municipality may prescribe the terms

on which the permit is issued.

(d) A plumbing inspection in a municipality that adopts an

ordinance or bylaw under this section must be performed by a

plumbing inspector.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

804, Sec. 12

(e) Notwithstanding any other provision of state law, after

January 1, 2009, a municipality may not enact an ordinance,

bylaw, order, building code, or rule requiring the installation

of a multipurpose residential fire protection sprinkler system or

any other fire sprinkler protection system in a new or existing

one- or two-family dwelling. A municipality may adopt an

ordinance, bylaw, order, or rule allowing a multipurpose

residential fire protection sprinkler specialist or other

contractor to offer, for a fee, the installation of a fire

sprinkler protection system in a new one- or two-family dwelling.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

1380, Sec. 7

(e) A municipality or other political subdivision in this state

that requires a plumbing contractor to obtain a permit before the

person performs plumbing shall by telephone, fax, or e-mail:

(1) accept permit applications;

(2) collect required fees; and

(3) issue the required permits.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

804, Sec. 12

(f) A multipurpose residential fire protection sprinkler

specialist may install a multipurpose residential fire protection

sprinkler system in a new or existing one- or two-family dwelling

in a municipality described by Subsection (a) or (b).

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

1380, Sec. 7

(f) If drawings of proposed plumbing work are required by the

municipality or other political subdivision, the municipality or

political subdivision shall specify how permit drawings are to be

submitted.

(g) A person who is required to obtain a permit under this

section is not required to pay a plumbing registration fee or

administrative fee in a municipality or any other political

subdivision.

(h) A plumbing contractor must register, electronically or in

person, with a municipality or other political subdivision that

requires registration before performing plumbing regulated by the

municipality or other political subdivision.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.315(b),

eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

804, Sec. 12, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1380, Sec. 7, eff. September 1, 2009.

Sec. 1301.552. CERTIFICATE OF INSURANCE FOR PLUMBING PERMIT IN

POLITICAL SUBDIVISION. A political subdivision that requires a

plumbing contractor to obtain a permit before performing plumbing

in the political subdivision shall verify through the board's

Internet website, or by contacting the board by telephone, that

the plumbing contractor has on file with the board a certificate

of insurance. The certificate of insurance must:

(1) be written by a company licensed to do business in this

state;

(2) provide for commercial general liability insurance for the

master plumber for a claim for property damage or bodily injury,

regardless of whether the claim arises from negligence or on a

contract; and

(3) provide coverage of not less than $300,000 for all claims

arising in a one-year period.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1380, Sec. 8, eff. September 1, 2009.

Sec. 1301.553. PLUMBING INSPECTIONS IN MUNICIPALITY THAT

OVERLAPS ANOTHER POLITICAL SUBDIVISION. If the boundaries of a

municipality and another political subdivision overlap, only the

affected municipality may perform a plumbing inspection and

collect a permit fee.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.315(c), eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1380, Sec. 8, eff. September 1, 2009.

SUBCHAPTER M. INTERAGENCY COOPERATION AND REGULATION

Sec. 1301.651. DEFINITION. In this subchapter, "local workforce

development board" means a board created under Subchapter F,

Chapter 2308, Government Code.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 26, eff. Sept. 1,

2003.

Sec. 1301.652. PUBLIC EDUCATION EFFORT. (a) The board and the

Texas Workforce Commission shall, through the local workforce

development boards, coordinate efforts to educate the public

about the plumbing profession and the resources available to

employers for the recruitment and training of plumbers, including

providing:

(1) each local workforce development board with:

(A) information about the licensing requirements for the

plumbing profession; and

(B) available statistical data regarding plumbing; and

(2) a link to each agency's Internet site and to the Internet

sites of other local workforce development boards.

(b) The board may, during public and industry awareness

seminars, raise awareness of the career ladder in the plumbing

industry and the opportunities that plumbing apprenticeships

offer.

(c) This section applies to the extent that the plumbing

profession is designated as an occupation in demand by a local

workforce development board.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 26, eff. Sept. 1,

2003.

SUBCHAPTER N. ADMINISTRATIVE PENALTY

Sec. 1301.701. IMPOSITION OF PENALTY. The board may impose an

administrative penalty on a person who violates this chapter or a

rule or order adopted under this chapter.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 26, eff. Sept. 1,

2003.

Sec. 1301.702. AMOUNT OF PENALTY. (a) The amount of an

administrative penalty may not exceed $5,000 for each violation.

Each day a violation continues or occurs is a separate violation

for purposes of imposing a penalty.

(b) The amount of the penalty shall be based on:

(1) the seriousness of the violation, including:

(A) the nature, circumstance, extent, and gravity of any

prohibited act; and

(B) the hazard or potential hazard created to the health,

safety, or economic welfare of the public;

(2) the economic harm to property or the environment caused by

the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts made to correct the violation; and

(6) any other matter that justice may require.

(c) The board by rule or through procedures adopted by the board

and published in the Texas Register shall develop a standardized

penalty schedule based on the criteria listed in Subsection (b).

Added by Acts 2003, 78th Leg., ch. 819, Sec. 26, eff. Sept. 1,

2003.

Sec. 1301.703. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a)

If the enforcement committee determines that a violation

occurred, the enforcement committee may issue to the board a

report stating:

(1) the facts on which the determination is based; and

(2) the committee's recommendation on the imposition of the

penalty, including a recommendation on the amount of the penalty.

(b) Not later than the 14th day after the date the report is

issued, the enforcement committee shall give written notice of

the report to the person.

(c) The notice must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended penalty; and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 26, eff. Sept. 1,

2003.

Sec. 1301.704. PENALTY TO BE PAID OR HEARING REQUESTED. (a)

Not later than the 20th day after the date the person receives

the notice, the person in writing may:

(1) accept the determination and recommended penalty of the

enforcement committee; or

(2) make a request for a hearing on the occurrence of the

violation, the amount of the penalty, or both.

(b) If the person accepts the determination and recommended

penalty of the enforcement committee, the board by order shall

approve the determination and impose the recommended penalty.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 26, eff. Sept. 1,

2003.

Sec. 1301.705. HEARING. (a) If the person requests a hearing

or fails to respond in a timely manner to the notice, the

enforcement committee shall set a hearing and give written notice

of the hearing to the person. An administrative law judge of the

State Office of Administrative Hearings shall hold the hearing.

(b) The administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the board a proposal for

a decision about the occurrence of the violation and the amount

of a proposed penalty.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 26, eff. Sept. 1,

2003.

Sec. 1301.706. DECISION BY BOARD. (a) Based on the findings of

fact, conclusions of law, and proposal for a decision, the board

by order may:

(1) find that a violation occurred and impose a penalty; or

(2) find that a violation did not occur.

(b) The notice of the board's order given to the person must

include a statement of the right of the person to judicial review

of the order.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 26, eff. Sept. 1,

2003.

Sec. 1301.707. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Not later than the 30th day after the date the board's order

becomes final, the person shall:

(1) pay the penalty; or

(2) file a petition for judicial review contesting the

occurrence of the violation, the amount of the penalty, or both.

(b) Failure by the person to pay the penalty is grounds for the

board to refuse to renew the person's license or registration and

to refuse to issue a new license or registration to the person.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 26, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

804, Sec. 13, eff. September 1, 2009.

Sec. 1301.708. STAY OF ENFORCEMENT OF PENALTY. (a) Within the

30-day period prescribed by Section 1301.707, a person who files

a petition for judicial review may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving the court a supersedeas bond approved by the court

that:

(i) is for the amount of the penalty; and

(ii) is effective until all judicial review of the board's order

is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) sending a copy of the affidavit to the enforcement committee

by certified mail.

(b) If the enforcement committee receives a copy of an affidavit

under Subsection (a)(2), the executive director may file with the

court, not later than the fifth day after the date the copy is

received, a contest to the affidavit.

(c) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay the enforcement

of the penalty on finding that the alleged facts are true. The

person who files an affidavit has the burden of proving that the

person is financially unable to pay the penalty and to give a

supersedeas bond.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 26, eff. Sept. 1,

2003.

Sec. 1301.709. DECISION BY COURT. (a) If the court sustains

the finding that a violation occurred, the court may uphold or

reduce the amount of the penalty and order the person to pay the

full or reduced amount of the penalty.

(b) If the court does not sustain the finding that a violation

occurred, the court shall order that a penalty is not owed.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 26, eff. Sept. 1,

2003.

Sec. 1301.710. REMITTANCE OF PENALTY AND INTEREST. (a) If the

person paid the penalty and if the amount of the penalty is

reduced or the penalty is not upheld by the court, the court

shall order, when the court's judgment becomes final, that the

appropriate amount plus accrued interest be remitted to the

person.

(b) The interest accrues at the rate charged on loans to

depository institutions by the New York Federal Reserve Bank.

(c) The interest shall be paid for the period beginning on the

date the penalty is paid and ending on the date the penalty is

remitted.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 26, eff. Sept. 1,

2003.

Sec. 1301.711. RELEASE OF BOND. (a) If the person gave a

supersedeas bond and the penalty is not upheld by the court, the

court shall order, when the court's judgment becomes final, the

release of the bond.

(b) If the person gave a supersedeas bond and the amount of the

penalty is reduced, the court shall order the release of the bond

after the person pays the reduced amount.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 26, eff. Sept. 1,

2003.

Sec. 1301.712. COLLECTION OF PENALTY. (a) If the person does

not pay the penalty and the enforcement of the penalty is not

stayed, the penalty may be collected.

(b) The attorney general may sue to collect the penalty.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 26, eff. Sept. 1,

2003.

Sec. 1301.713. ADMINISTRATIVE PROCEDURE. A proceeding to impose

the penalty is considered to be a contested case under Chapter

2001, Government Code.

Added by Acts 2003, 78th Leg., ch. 819, Sec. 26, eff. Sept. 1,

2003.



CHAPTER 1302. AIR CONDITIONING AND REFRIGERATION CONTRACTORS

OCCUPATIONS CODE

TITLE 8. REGULATION OF ENVIRONMENTAL AND INDUSTRIAL TRADES

CHAPTER 1302. AIR CONDITIONING AND REFRIGERATION CONTRACTORS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1302.001. SHORT TITLE. This chapter may be cited as the

Air Conditioning and Refrigeration Contractor License Law.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.002. DEFINITIONS. In this chapter:

(1) "Advisory board" means the air conditioning and

refrigeration contractors advisory board.

(2) "Air conditioning and refrigeration contracting" means

performing or offering to perform the design, installation,

construction, repair, maintenance, service, or modification of

equipment or a product in an environmental air conditioning

system, a commercial refrigeration system, or a process cooling

or heating system.

(3) "Air conditioning and refrigeration contracting company"

means a person who or business entity that engages in air

conditioning and refrigeration contracting for the public.

(4) "Air conditioning and refrigeration contractor" means a

person who engages in air conditioning and refrigeration

contracting.

(5) "Air conditioning and refrigeration maintenance work" means

all work, including repair work, required for the continued

normal performance of an environmental air conditioning system, a

process cooling or heating system, a commercial refrigeration

system, or commercial refrigeration equipment. The term does not

include:

(A) the total replacement of a system; or

(B) the installation or repair of a boiler or pressure vessel

that must be installed in accordance with rules adopted by the

commission under Chapter 755, Health and Safety Code.

(5-a) "Air conditioning and refrigeration technician" means a

person who assists a licensed air conditioning and refrigeration

contractor in performing air conditioning and refrigeration

maintenance work.

(5-b) "Certified technician" means a registered technician who

has completed a certification examination.

(6) "Commercial refrigeration" means the use of mechanical or

absorption equipment to control temperature or humidity to

satisfy the intended use of a specific space.

(7) "Commission" means the Texas Commission of Licensing and

Regulation.

(8) Repealed by Acts 2003, 78th Leg., ch. 816, Sec. 2.012(1) and

Acts 2003, 78th Leg., ch. 1276, Sec. 14A.318(b).

(9) "Cooling capacity" means the nominal tonnage of compression

equipment based on 40 degrees Fahrenheit suction temperature and

105 degrees Fahrenheit condensing temperature.

(10) "Department" means the Texas Department of Licensing and

Regulation.

(11) "Environmental air conditioning" means treating air to

control temperature, humidity, cleanliness, ventilation, and

circulation to meet human comfort requirements.

(11-a) "Executive director" means the executive director of the

department.

(12) "Mechanical integrity" means the condition of a product, a

system, or equipment installed in accordance with its intended

purpose and according to:

(A) standards at least as strict as the standards provided by:

(i) the Uniform Mechanical Code; and

(ii) the International Mechanical Code;

(B) all other applicable codes; and

(C) the manufacturer's specifications.

(13) "MVAC-like appliance" has the meaning assigned that term by

40 C.F.R. Section 82.152.

(14) "Person" means an individual.

(15) "Process cooling or heating" includes controlling

temperature, humidity, or cleanliness solely for production

requirements or the proper operation of equipment.

(16) "Refrigerant" means a class I or class II substance as

listed in 42 U.S.C. Section 7671a and rules adopted under that

section.

(17) "Registered technician" means an air conditioning and

refrigeration technician who is registered with the department.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 2.001,

2.012(1), 26.028, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch.

1276, Sec. 14A.318(b), (c), (d), eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1174, Sec. 1, eff. September 1, 2007.

Sec. 1302.003. NONAPPLICABILITY OF LAW GOVERNING CANCELLATION OF

CERTAIN TRANSACTIONS. Except as otherwise provided by this

section, Chapter 601, Business & Commerce Code, does not

apply to a good or service provided by a license holder under

this chapter if the transaction involving the good or service is

initiated by the consumer. Chapter 601, Business & Commerce

Code, does apply to a transaction that involves a breach of

express warranty or a negligent installation in violation of a

building code applicable to the good or service sold to the

consumer.

Added by Acts 2009, 81st Leg., R.S., Ch.

937, Sec. 2, eff. June 19, 2009.

SUBCHAPTER B. EXEMPTIONS

Sec. 1302.051. LIMITATION ON EXEMPTIONS. The exemptions

provided by this subchapter do not exempt a person from the

application of Subchapter H, except as otherwise provided by

Subchapter H.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.052. APPLICATION OF MUNICIPAL ORDINANCES. Work

performed by a person who is exempt from this chapter is subject

to any permit, inspection, or approval required by a municipal

ordinance.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.053. HOMEOWNERS. This chapter does not apply to a

person who engages in air conditioning and refrigeration

contracting in a building owned solely by the person as the

person's home.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.054. CERTAIN MAINTENANCE PERSONNEL. This chapter does

not apply to a person who performs air conditioning and

refrigeration maintenance work if:

(1) the person is a maintenance person or maintenance engineer

and is a regular employee of the owner, lessee, or management

company of the property where the work is being performed;

(2) the person performs the work in connection with the business

in which the person is employed; and

(3) the person and the person's employer do not engage in air

conditioning and refrigeration contracting for the public.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.055. CERTAIN UTILITIES PERSONNEL. This chapter does

not apply to a person who engages in air conditioning and

refrigeration contracting and is regularly employed by a

regulated electric or gas utility.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.056. ENGINEERS. This chapter does not apply to a

person who is licensed as an engineer under Chapter 1001 and

engages in air conditioning and refrigeration contracting work in

connection with the business in which the person is employed but

does not engage in that work for the public.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.057. INDUSTRIAL OPERATION PERSONNEL. This chapter

does not apply to a person who is employed by an industrial

operation, including a chemical plant, petrochemical plant,

refinery, natural gas plant, or natural gas treating plant, and

performs process cooling or heating work for the operation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.058. CERTAIN PRODUCTS OR EQUIPMENT. This chapter does

not apply to a person who engages in air conditioning and

refrigeration contracting on:

(1) a portable or self-contained ductless air conditioning

product that has a cooling capacity of three tons or less;

(2) a portable or self-contained heating product that does not

require the forced movement of air outside the heating unit;

(3) environmental air conditioning equipment that is intended

for temporary use and is not fixed in place; or

(4) a residential refrigerator, freezer, or ice machine.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.059. MOTOR VEHICLES. This chapter does not apply to a

person who engages in or employs a person who engages in air

conditioning services only on a motor vehicle or MVAC-like

appliance air conditioner.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.060. VENT HOODS. This chapter does not apply to a

person who installs, repairs, or removes a vent hood of the type

commonly used in residential or commercial kitchens.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.061. MANUFACTURED HOMES. This chapter does not apply

to a person or entity licensed as a manufacturer, retailer,

rebuilder, or installer under Chapter 1201 and engaged

exclusively in air conditioning and refrigeration contracting for

manufactured homes if the installation of air conditioning

components at the site where the home will be occupied is

performed by a person licensed under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.062. NO LICENSE REQUIRED FOR CERTAIN ASSISTANTS. A

person is not required to hold a license if the person assists in

air conditioning and refrigeration contracting under the

supervision of a license holder.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.063. NO EXEMPTION FOR CERTAIN PERSONS LICENSED UNDER

OTHER LAW. A person who is licensed and engaged in business in

this state as a plumber or who is regulated under Chapter 113,

Natural Resources Code, may not engage or offer or attempt to

engage in air conditioning and refrigeration contracting without

a license under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

SUBCHAPTER C. EXECUTIVE DIRECTOR AND DEPARTMENT POWERS AND DUTIES

Sec. 1302.101. GENERAL POWERS AND DUTIES. (a) The commission

shall adopt rules for the practice of air conditioning and

refrigeration contracting that are at least as strict as the

standards provided by:

(1) the Uniform Mechanical Code; and

(2) the International Mechanical Code.

(b) The executive director shall prescribe the design of an

original and a renewal license.

(c) The commission shall maintain a record of the commission's

proceedings under this chapter.

(d) The executive director may authorize disbursements necessary

to implement this chapter, including disbursements for office

expenses, equipment costs, and other necessary facilities.

(e) The department may examine any criminal conviction, guilty

plea, or deferred adjudication of an applicant for issuance or

renewal of a license, including by obtaining any criminal history

record information permitted by law.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 2.003, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1174, Sec. 2, eff. September 1, 2007.

Sec. 1302.102. INSURANCE REQUIREMENTS. (a) The executive

director shall set insurance requirements for a license holder

under this chapter.

(b) The executive director may waive the insurance requirements

for a license holder who does not engage in air conditioning and

refrigeration contracting for the public.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.029, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.321, eff.

Sept. 1, 2003.

Sec. 1302.103. RULES REGARDING USE AND DISPLAY OF LICENSE. The

commission, with the advice of the advisory board, shall adopt

rules relating to the use, display, and advertisement of a

license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 2.004, eff.

Sept. 1, 2003.

Sec. 1302.104. CONTRACTS FOR ENFORCEMENT. The department may

contract with another state agency or a political subdivision of

the state to enforce this chapter and rules adopted under this

chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.105. PERSONNEL; EXAMINERS. (a) The department may

employ personnel necessary to administer this chapter.

(b) The department shall employ at least two full-time air

conditioning and refrigeration contractors to serve as examiners.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.106. DIRECTORY OF LICENSE HOLDERS. (a) The

department shall annually publish a directory of license holders.

(b) The department may sell the directory on payment of a

reasonable fee set by the commission.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

SUBCHAPTER D. CONSUMER INTEREST INFORMATION AND COMPLAINTS

Sec. 1302.151. CONSUMER INTEREST INFORMATION. (a) The

executive director shall prepare information of consumer interest

describing:

(1) the functions performed by the executive director under this

chapter; and

(2) the rights of a consumer affected by this chapter.

(b) The information must describe the procedure by which a

consumer complaint is filed with and resolved by the executive

director.

(c) The executive director shall make the information available

to the public.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.030, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.323, eff.

Sept. 1, 2003.

SUBCHAPTER E. AIR CONDITIONING AND REFRIGERATION CONTRACTORS

ADVISORY BOARD

Sec. 1302.201. ADVISORY BOARD MEMBERSHIP. The air conditioning

and refrigeration contractors advisory board consists of seven

members appointed by the presiding officer of the commission,

with the commission's approval, and two ex officio nonvoting

members. One member of the advisory board must be a public

member.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 2.005, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

457, Sec. 3, eff. September 1, 2009.

Sec. 1302.202. APPOINTED MEMBERS. (a) Each appointed advisory

board member must be experienced in the design, installation,

construction, maintenance, service, repair, or modification of

equipment used for environmental air conditioning, commercial

refrigeration, or process cooling or heating. Of the appointed

members:

(1) one must be an official of a municipality with a population

of more than 250,000;

(2) one must be an official of a municipality with a population

of not more than 250,000; and

(3) four must be full-time licensed air conditioning and

refrigeration contractors, as follows:

(A) one member who holds a Class A license and practices in a

municipality with a population of more than 250,000;

(B) one member who holds a Class B license and practices in a

municipality with a population of more than 250,000;

(C) one member who holds a Class A license and practices in a

municipality with a population of more than 25,000 but not more

than 250,000; and

(D) one member who holds a Class B license and practices in a

municipality with a population of not more than 25,000.

(b) At least one appointed advisory board member must be an air

conditioning and refrigeration contractor who employs organized

labor and at least two appointed members must be air conditioning

and refrigeration contractors who are licensed engineers.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.203. EX OFFICIO MEMBERS. The executive director and

the chief administrator of this chapter serve as ex officio,

nonvoting members of the advisory board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.031, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.323, eff.

Sept. 1, 2003.

Sec. 1302.204. ADVISORY BOARD DUTIES. (a) The advisory board

shall advise the commission in adopting rules and in

administering and enforcing this chapter.

(b) The advisory board shall advise the commission in setting

fees under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 2.006, eff.

Sept. 1, 2003.

Sec. 1302.205. TERMS; VACANCY. (a) Appointed advisory board

members serve staggered six-year terms. The terms of two

appointed members expire on February 1 of each odd-numbered year.

(b) If a vacancy occurs during an appointed member's term, the

presiding officer of the commission, with the commission's

approval, shall fill the vacancy for the remainder of the

unexpired term with a person who represents the same interests as

the predecessor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 2.007, eff.

Sept. 1, 2003.

Sec. 1302.206. PRESIDING OFFICER. The presiding officer of the

commission, with the commission's approval, shall designate one

member of the advisory board to serve as presiding officer of the

board for two years.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 2.008, eff.

Sept. 1, 2003.

Sec. 1302.207. COMPENSATION; REIMBURSEMENT. An appointed

advisory board member serves without compensation but is entitled

to reimbursement for actual and necessary expenses incurred in

performing functions as an advisory board member, subject to any

applicable limitation on reimbursement provided by the General

Appropriations Act.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.208. MEETINGS. (a) The advisory board shall meet at

least every six months and may meet at other times at the call of

the presiding officer.

(b) The advisory board shall meet in this state at a place

designated by the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.209. VOTE REQUIRED FOR ACTION. A decision of the

advisory board is not effective unless it receives the

affirmative vote of at least four members.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

SUBCHAPTER F. LICENSE REQUIREMENTS

Sec. 1302.251. LICENSE REQUIRED. (a) A person may not engage

in air conditioning and refrigeration contracting unless the

person holds a license under this subchapter or Subchapter G.

(b) A license issued under this subchapter is valid throughout

the state. A person who holds a license issued under this

subchapter is not required to hold a municipal license under

Subchapter G to engage in air conditioning and refrigeration

contracting in any municipality in this state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.252. REQUIREMENT FOR AIR CONDITIONING AND

REFRIGERATION CONTRACTING COMPANY. (a) An air conditioning and

refrigeration contracting company must employ full-time in each

permanent office a license holder who holds an appropriate

license assigned to that company.

(b) A company that does not employ a license holder as required

by Subsection (a) at the time a contract for air conditioning and

refrigeration contracting services is signed and at the time the

services are performed may not collect a fee or otherwise enforce

the contract.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.253. LICENSE CLASSIFICATIONS. (a) The executive

director shall issue a Class A or Class B air conditioning and

refrigeration contractor license.

(b) A Class A license entitles the license holder to engage in

each type of air conditioning and refrigeration contracting that

is endorsed on the license in relation to a system, a product, or

equipment of any size or capacity.

(c) A Class B license entitles the license holder to engage in

each type of air conditioning and refrigeration contracting that

is endorsed on the license in relation to a system, a product, or

equipment of not more than:

(1) 25 tons cooling capacity; or

(2) 1.5 million British thermal units per hour output heating

capacity.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.032, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.325, eff.

Sept. 1, 2003.

Sec. 1302.254. LICENSE ENDORSEMENTS. (a) An air conditioning

and refrigeration contractor license must be endorsed with one or

both of the following endorsements:

(1) an environmental air conditioning endorsement; or

(2) a commercial refrigeration and process cooling or heating

endorsement.

(b) An environmental air conditioning endorsement entitles the

license holder to engage in air conditioning and refrigeration

contracting for environmental air conditioning within the class

of license held.

(c) A commercial refrigeration and process cooling or heating

endorsement entitles the license holder to engage in air

conditioning and refrigeration contracting for commercial

refrigeration and process cooling or heating within the class of

license held.

(d) A license holder may not engage in a type of air

conditioning and refrigeration contracting for which the person's

license is not endorsed.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.255. ELIGIBILITY REQUIREMENTS. (a) An applicant for

a license under this chapter must:

(1) be at least 18 years old; and

(2) have at least 36 months of practical experience with the

tools of the trade in the preceding five years.

(b) For purposes of determining an applicant's practical

experience under Subsection (a)(2), a degree or diploma in air

conditioning engineering, refrigeration engineering, or

mechanical engineering is equivalent to two years of practical

experience if:

(1) the degree or diploma is from an institution of higher

education; and

(2) the institution's program is approved by the Texas Board of

Professional Engineers for the purpose of licensing engineers.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.256. APPLICATION; FEE. (a) An applicant for a

license must submit a verified application on a form prescribed

by the executive director.

(b) The application must specify the class of license and each

endorsement for which the applicant is applying.

(c) The application must be accompanied by:

(1) a statement containing evidence satisfactory to the

executive director of the applicant's practical experience

required by Section 1302.255(a)(2); and

(2) the examination fee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.033, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.326, eff.

Sept. 1, 2003.

Sec. 1302.257. EXAMINATIONS. (a) The executive director shall

prescribe:

(1) a separate examination for each class of license; and

(2) within each class of license, a separate examination for:

(A) an environmental air conditioning endorsement; and

(B) a commercial refrigeration and process cooling or heating

endorsement.

(b) The executive director shall prescribe the method and

content of an examination administered under this chapter and

shall set compliance requirements for the examination. To obtain

an endorsement, an applicant must pass the examination for the

endorsement.

(c) The examination shall be offered on a monthly basis or more

frequently as determined by the executive director.

(d) The examination shall be offered at locations within the

state as determined by the executive director. The examination

may be offered by computer at locations within the state as

determined by the executive director.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.034, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.327, eff.

Sept. 1, 2003.

Sec. 1302.260. ISSUANCE AND TERM OF LICENSE. (a) On payment of

the license fee, the executive director shall issue an air

conditioning and refrigeration contractor license to an applicant

who:

(1) meets the requirements of this subchapter;

(2) provides evidence of insurance coverage required by the

executive director in accordance with this chapter; and

(3) passes the applicable examination.

(b) A license issued under this chapter expires at the end of

the license period set by the commission.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.035, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.330, eff.

Sept. 1, 2003.

Sec. 1302.261. TEMPORARY LICENSE. The commission by rule may

provide for the issuance of a temporary air conditioning and

refrigeration contracting license to an applicant who:

(1) submits to the executive director an application on a form

prescribed by the executive director; and

(2) pays the required fees.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 2.009, eff.

Sept. 1, 2003.

Sec. 1302.262. NOTICE TO MUNICIPALITIES. (a) A person who

obtains a license under this subchapter shall provide a notice to

the municipal authority that enforces air conditioning and

refrigeration contracting regulations in the municipality in

which the person engages in air conditioning and refrigeration

contracting.

(b) The notice must inform the municipality that the person has

obtained a license under this subchapter and must be in the form

required by the municipality.

(c) A municipality may charge a fee to a person who provides the

notice required by this section. The municipality shall set the

fee in an amount reasonable and necessary to administer this

section.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.263. LIMITATION ON LICENSE HOLDER OR REGISTERED

TECHNICIAN. A person licensed under this chapter may not:

(1) perform or offer or attempt to perform an act, service, or

function that is:

(A) defined as the practice of engineering under Chapter 1001,

unless the person holds a license under that chapter;

(B) regulated under Chapter 113, Natural Resources Code, unless

the person holds a license or is exempt by rule under that

chapter; or

(C) defined as plumbing under Chapter 1301, unless the person

holds a license under that chapter; or

(2) use the services of a person who is not a registered

technician or a licensed air conditioning and refrigeration

contractor to assist in the performance of air conditioning and

refrigeration maintenance work.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1174, Sec. 3, eff. September 1, 2007.

SUBCHAPTER G. MUNICIPAL LICENSING AND REGULATION

Sec. 1302.301. MUNICIPAL LICENSE. An air conditioning and

refrigeration contractor license issued by a municipality of this

state and that complies with the requirements of this subchapter

is valid under the terms of the license within the municipality.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.302. MUNICIPAL LICENSE: ELIGIBILITY REQUIREMENTS. An

applicant for a municipal license must:

(1) pass an examination that covers the same subjects as the

examination required under Subchapter F for a license of the

class that entitles the holder of the license to perform the work

the applicant proposes to perform; and

(2) meet experience requirements that are at least as strict as

the requirements under Section 1302.255(a)(2).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.303. MUNICIPAL AIR CONDITIONING AND REFRIGERATION

STANDARDS. (a) A municipality may by ordinance adopt and

enforce standards for air conditioning and refrigeration

contractors that are consistent with the standards established

under this chapter.

(b) The municipality shall report a violation of the ordinance

to the executive director not later than the 10th day after the

date the municipality acts to enforce the ordinance.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.036, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.332, eff.

Sept. 1, 2003.

SUBCHAPTER H. SALE AND USE OF REFRIGERANTS

Sec. 1302.351. APPLICATION OF SUBCHAPTER. This subchapter does

not apply to:

(1) a "small appliance" as defined by 40 C.F.R. Section 82.152,

as amended; or

(2) a person who is exempt from this chapter under Section

1302.055, 1302.057, or 1302.059.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.352. COMPLIANCE WITH FEDERAL REQUIREMENTS. (a) A

person who purchases, sells, or uses a refrigerant in this state

shall comply with the requirements of the federal Clean Air Act

(42 U.S.C. Section 7401 et seq.) and rules adopted under that

Act.

(b) Consistent with Subsection (a), the department shall

regulate the sale and use of a refrigerant as provided by this

subchapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.353. PURCHASE OF REFRIGERANT: LICENSE OR REGISTRATION

REQUIRED. (a) Except as provided by Subsection (b), a person

may not purchase a refrigerant or equipment containing a

refrigerant in this state unless the person holds:

(1) a license under Subchapter F or G; or

(2) a certificate of registration issued by the department under

this subchapter.

(b) A person authorized to purchase a refrigerant under other

state or federal law may purchase a refrigerant if the person's

use is exempt from this chapter under Section 1302.053, 1302.055,

1302.057, 1302.058, or 1302.059.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.354. REGISTRATION. (a) A person who is exempt from

this chapter under Section 1302.054 or 1302.056 must obtain a

certificate of registration from the department to purchase a

refrigerant.

(b) The commission by rule shall adopt requirements governing

the registration and issuance of a certificate of registration.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 2.010, eff.

Sept. 1, 2003.

Sec. 1302.355. PURCHASE OF REFRIGERANT: EVIDENCE REQUIREMENT.

(a) Except as provided by Subsection (b), a person who

purchases a refrigerant must provide to the seller evidence of

the person's compliance with the applicable license or

registration requirement under this chapter.

(b) A purchaser described by Section 1302.353(b) is not required

to provide evidence of the person's exemption to a seller.

(c) The commission by rule shall establish requirements for

evidence that satisfies this section.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 2.011, eff.

Sept. 1, 2003.

Sec. 1302.356. SALE OR USE OF CERTAIN REFRIGERANTS PROHIBITED.

A person may not:

(1) sell a flammable refrigerant or refrigerant substitute that

contains a liquid petroleum-based product for use in an

automotive, aviation, commercial, or residential air conditioning

or refrigeration system; or

(2) use a flammable refrigerant or refrigerant substitute that

contains a liquid petroleum-based product in the maintenance or

installation of any system relating to aircraft.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

SUBCHAPTER I. DISCIPLINARY ACTION AND PROCEDURES

Sec. 1302.401. DISCIPLINARY ACTION. (a) A person is subject to

the denial of an application, imposition of an administrative

penalty under Subchapter F, Chapter 51, or disciplinary action

under Section 51.353 if the person:

(1) violates this chapter or a rule adopted under this chapter;

or

(2) violates a municipal ordinance adopted under Section

1302.303.

(b) A violation of this chapter includes:

(1) failing to provide proper installation, service, or

mechanical integrity;

(2) intentionally or knowingly misrepresenting a necessary

service, service to be provided, or service that has been

provided; or

(3) making a fraudulent promise to induce a person to contract

for services.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1174, Sec. 4, eff. September 1, 2007.

Sec. 1302.402. ADMINISTRATIVE PROCEDURES. A proceeding for the

denial of a license or registration application or disciplinary

action and an appeal from that proceeding are governed by Chapter

2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1174, Sec. 5, eff. September 1, 2007.

SUBCHAPTER J. PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 1302.451. EMERGENCY AND CEASE AND DESIST ORDERS. (a) The

executive director may issue an emergency order as necessary to

enforce this chapter if the executive director determines that an

emergency exists requiring immediate action to protect the public

health and safety.

(b) The executive director may issue the emergency order without

notice and hearing or with any notice and hearing the executive

director considers practicable under the circumstances. The

executive director shall set the time and place for a hearing to

affirm, modify, or set aside an emergency order that was issued

without a hearing.

(c) The executive director may issue a cease and desist order.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.037, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.335, eff.

Sept. 1, 2003.

Sec. 1302.452. CITATIONS FOR CERTAIN VIOLATIONS. (a) A

municipal or county official may issue a citation to an air

conditioning and refrigeration contracting company that engages

in air conditioning and refrigeration contracting without

complying with Section 1302.252.

(b) The department or a municipal air conditioning or

refrigeration inspector within the jurisdiction of the

municipality in which a violation occurs may issue a citation to

a person who violates Section 1302.353(a) or 1302.355(a).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1302.453. CRIMINAL PENALTY. (a) A person commits an

offense if the person:

(1) knowingly engages in air conditioning and refrigeration

contracting without holding a license issued under this chapter;

or

(2) purchases a refrigerant or equipment containing a

refrigerant in this state in violation of Section 1302.353,

1302.355, or 1302.356.

(b) It is an exception to the application of this section with

respect to a purchase of a refrigerant or equipment containing a

refrigerant in this state in violation of Section 1302.356 that

the refrigerant or equipment is purchased for use only in a motor

vehicle and that use is authorized by the United States

Environmental Protection Agency.

(c) An offense under this section is a Class C misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

365, Sec. 1, eff. June 17, 2005.

SUBCHAPTER K. AIR CONDITIONING AND REFRIGERATION TECHNICIANS

Sec. 1302.501. REGISTRATION REQUIRED. (a) A person may not act

or offer to act as an air conditioning and refrigeration

technician unless the person is registered under this subchapter.

(b) A registration is valid throughout the state.

Added by Acts 2007, 80th Leg., R.S., Ch.

1174, Sec. 6, eff. June 30, 2008.

Sec. 1302.502. RULES. The executive director shall adopt rules:

(1) providing for the registration of technicians as prescribed

by this subchapter; and

(2) establishing fees for issuance and renewal of a

registration.

Added by Acts 2007, 80th Leg., R.S., Ch.

1174, Sec. 6, eff. September 1, 2007.

Sec. 1302.503. SUPERVISION REQUIREMENTS FOR REGISTRANTS. An air

conditioning and refrigeration technician must be supervised by

an air conditioning and refrigeration contractor licensed under

this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1174, Sec. 6, eff. June 30, 2008.

Sec. 1302.504. APPLICATION; FEE. (a) An applicant for

registration must submit an application on a form prescribed by

the commission.

(b) The completed application must be accompanied by the

application fee.

Added by Acts 2007, 80th Leg., R.S., Ch.

1174, Sec. 6, eff. September 1, 2007.

Sec. 1302.505. ISSUANCE AND TERM OF REGISTRATION. (a) On

receipt of a completed application, the department shall register

an applicant who meets the requirements of this subchapter.

(b) A registration is valid for one year from the date of

issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

1174, Sec. 6, eff. September 1, 2007.

Sec. 1302.506. TEMPORARY REGISTRATION. (a) An applicant for

registration may request a temporary registration. The executive

director shall issue a temporary registration that expires on the

21st day after the date of issuance to an applicant who meets the

qualifications for temporary registration.

(b) The commission shall adopt rules providing for the issuance

of a temporary registration under this section, including the

qualifications and fee required for the registration.

Added by Acts 2007, 80th Leg., R.S., Ch.

1174, Sec. 6, eff. September 1, 2007.

Sec. 1302.507. RENEWAL OF REGISTRATION. To renew a

registration, a registered technician must:

(1) submit a renewal request on a form prescribed by the

executive director; and

(2) pay the required renewal fee.

Added by Acts 2007, 80th Leg., R.S., Ch.

1174, Sec. 6, eff. September 1, 2007.

Sec. 1302.508. CERTIFIED TECHNICIAN. A registered technician

may be certified by the department and use the designation

"certified technician" if the registered technician:

(1) completes an application for certification on a form

prescribed by the executive director;

(2) pays the application fee; and

(3) provides the department with proof that the registered

technician successfully completed a nationally recognized and

administered certification examination or another examination of

equal or greater difficulty approved by the department.

Added by Acts 2007, 80th Leg., R.S., Ch.

1174, Sec. 6, eff. September 1, 2007.



CHAPTER 1303. RESIDENTIAL SERVICE COMPANIES

OCCUPATIONS CODE

TITLE 8. REGULATION OF ENVIRONMENTAL AND INDUSTRIAL TRADES

CHAPTER 1303. RESIDENTIAL SERVICE COMPANIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1303.001. SHORT TITLE. This chapter may be cited as the

Residential Service Company Act.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.002. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Real Estate Commission.

(2) "Contract holder" means a person who is entitled to receive

services from a residential service company under a residential

service contract.

(3) "Person" means an individual, partnership, corporation,

association, or other organization.

(4) "Residential service company" means a person who:

(A) issues a residential service contract; and

(B) performs or arranges to perform services under the contract.

(5) "Residential service contract" means an agreement under

which, in exchange for a fee, a person undertakes for a specified

period to maintain, repair, or replace all or any part of a

structural component, an appliance, or an electrical, plumbing,

heating, cooling, or air-conditioning system of a residential

property. The term does not include a service or maintenance

agreement sold, offered for sale, or issued by a manufacturer or

merchant under which the manufacturer or merchant undertakes to

maintain, repair, or replace a product or part of a product,

including a structural component, an appliance, or an electrical,

plumbing, heating, cooling, or air-conditioning system of a

residential property, that is:

(A) manufactured or sold by the manufacturer or merchant; or

(B) installed by the merchant in a building or residence.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.003. APPLICABILITY OF INSURANCE LAWS. (a) Except as

otherwise provided by this chapter, the insurance laws of this

state do not apply to a residential service company. This

subsection does not apply to an insurance company licensed and

regulated under the insurance laws of this state.

(b) This chapter does not exempt a warranty or service contract

other than a residential service contract from the Insurance

Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.0035. NONAPPLICABILITY OF LAW GOVERNING CANCELLATION

OF CERTAIN TRANSACTIONS. The sale of a residential service

contract governed by this chapter is not a good or service

governed by Chapter 601, Business & Commerce Code.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.336(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.28, eff. April 1, 2009.

Sec. 1303.004. NONAPPLICABILITY TO CERTAIN PERSONS. (a) This

chapter does not apply to a person who:

(1) manufactures or sells a product or part of a product; and

(2) sells, offers to sell, or issues a service or maintenance

agreement that provides for the maintenance, repair, replacement,

or performance of the product or part of the product.

(b) A person described by Subsection (a) or an employee or agent

of a person described by Subsection (a) is not required to be

licensed or regulated under this chapter.

(c) This chapter does not apply to a person who engages in the

business of structural pest control in compliance with Chapter

1951.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.005. APPLICABILITY TO CERTAIN AGREEMENTS. This

chapter does not apply to:

(1) a performance guarantee given by:

(A) the builder of a residential property; or

(B) the manufacturer or seller of an appliance or other system

or component of a residential property;

(2) a residential service contract executed before August 28,

1979;

(3) a service contract, guarantee, or warranty that is:

(A) designed to guarantee or warrant the repair or service of an

appliance, system, or component of a residential property; and

(B) issued by a person who:

(i) does not engage in the business of a residential service

company; and

(ii) sells, services, repairs, or replaces the appliance,

system, or component at the time or before the contract,

guarantee, or warranty is issued;

(4) a service or maintenance agreement or a warranty that:

(A) is sold, offered for sale, or issued by a manufacturer or

merchant who manufactures or sells a product or part of a

product, including a structural component, an appliance, or an

electrical, plumbing, heating, cooling, or air-conditioning

system of a building or residence; and

(B) provides for, warrants, or guarantees the maintenance,

repair, replacement, or performance of the product or part of the

product; or

(5) home warranty insurance as defined by Section 2, Article

5.53-A, Insurance Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.006. LIABILITY FOR CERTAIN ACTIONS BY AGENT. This

chapter does not exempt a residential service company from common

law or statutory liability for an action taken by the company's

agent or representative that is relevant to the conduct of the

company's business.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

SUBCHAPTER B. COMMISSION POWERS AND DUTIES

Sec. 1303.051. GENERAL POWERS AND DUTIES OF COMMISSION;

DELEGATION. (a) The commission shall administer this chapter

and may adopt and enforce rules necessary to implement this

chapter.

(b) The commission may delegate a power, right, or duty under

this chapter to the administrator or assistant administrator of

the commission.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.052. FEES. (a) A residential service company must

pay to the commission a fee for filing an application for a

license or an amendment to the application.

(b) A residential service company shall pay to the commission a

fee for:

(1) filing an annual report under Section 1303.202; and

(2) any other filing required by this chapter.

(c) A residential service company shall pay to the commission a

fee for the cost of an examination conducted under Section

1303.053.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 56, eff. September 1, 2007.

Sec. 1303.053. EXAMINATION OF RESIDENTIAL SERVICE COMPANY. (a)

The commission may examine the affairs of a residential service

company as necessary. For the purpose of an examination, the

commission may administer an oath to and examine an officer or

agent of the residential service company.

(b) A residential service company shall:

(1) make available for the examination its books and records

relating to its operation; and

(2) facilitate the examination in every way.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

SUBCHAPTER C. LICENSE REQUIREMENTS

Sec. 1303.101. LICENSE REQUIRED. (a) A person may not issue a

residential service contract or perform or arrange to perform

services under a residential service contract unless the person

is licensed as a residential service company under this chapter

or is the authorized representative of a person licensed as a

residential service company under this chapter.

(b) A person may not sell, offer to sell, arrange or solicit the

sale of, or receive an application for a residential service

contract unless:

(1) the person is:

(A) employed by a residential service company licensed under

this chapter; or

(B) licensed as a real estate salesperson, real estate broker,

mobile home dealer, or insurance agent in this state; and

(2) the contract is issued by a residential service company

licensed under this chapter.

(c) A person may not use the phrase "residential service

company" in the course of engaging in business unless the person:

(1) is licensed by the commission as provided by this chapter;

and

(2) complies with this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.102. ELIGIBILITY. (a) Notwithstanding any other law

of this state, any person may apply to the commission for and

obtain a license to issue residential service contracts in

compliance with this chapter.

(b) A foreign corporation may qualify under this chapter if the

corporation:

(1) registers to engage in business in this state as a foreign

corporation under the Texas Business Corporation Act; and

(2) complies with this chapter and other applicable statutes of

this state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.103. LICENSE APPLICATION. (a) An application for a

license under this chapter must be:

(1) on a form prescribed by commission rule; and

(2) verified by the applicant or an officer or other authorized

representative of the applicant.

(b) Each application for a license must contain or be

accompanied by:

(1) a copy of the articles of incorporation, articles of

association, partnership agreement, trust agreement, or any other

basic organizational document of the applicant;

(2) a copy of any amendment to the applicant's basic

organizational document;

(3) a copy of any bylaws, rules, or other similar document that

regulates the conduct of the applicant's internal affairs;

(4) the name, address, and official position of each person who

will be responsible for the conduct of the applicant's affairs,

including:

(A) each member of the board of directors, board of trustees,

executive committee, or other governing body or committee of the

applicant;

(B) the applicant's principal officer, if the applicant is a

corporation; and

(C) each partner or member of the applicant, if the applicant is

a partnership or association;

(5) a copy of the residential service contract made or to be

made between the applicant and another person;

(6) a general description of the residential service contract or

the contract's coverage or plan;

(7) a financial statement that:

(A) is prepared by an independent certified public accountant

within six months preceding the date the application is

submitted; and

(B) shows the applicant's assets, liabilities, and sources of

financial support;

(8) a description of the applicant's proposed method of

marketing a residential service contract;

(9) a statement regarding the applicant's sources of working

capital and any other funding sources;

(10) if the applicant is not domiciled in this state, a power of

attorney appointing the administrator and the administrator's

successors in office, or the administrator's authorized deputy,

as the applicant's agent for service of process in this state in

a legal action arising in this state against the applicant or the

applicant's agents; and

(11) any other information the commission requires to make a

determination required by this chapter.

(c) For the proper administration of this chapter, the

commission may require additional or more recent financial

information than the financial information required under

Subsection (b)(7).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.104. APPROVAL OF APPLICATION MATERIALS. (a) The

commission shall approve or disapprove the application materials

in writing as soon as reasonably possible after the date the

application materials are submitted. Except as provided by

Subsection (b), the application materials are considered approved

unless disapproved not later than the 30th day after the date the

application materials are submitted.

(b) The commission by official order may postpone approval or

disapproval of the application materials for a period necessary

for proper consideration, not to exceed 30 days.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.105. ISSUANCE OR DENIAL OF LICENSE. (a) On receipt

of an approved application as provided by Section 1303.104, the

commission shall determine whether the applicant has demonstrated

the potential ability to ensure that the services will be

provided in a timely and responsible manner. The commission shall

issue a license to an applicant if the commission determines

that:

(1) the applicant has demonstrated the potential ability to

ensure that the services will be provided in a timely and

responsible manner;

(2) the person responsible for the conduct of the applicant's

affairs is competent and trustworthy and possesses a good

reputation;

(3) the applicant may reasonably be expected to meet its

obligations under its residential service contract; and

(4) the applicant has complied with or will comply with this

chapter.

(b) In making the determination under Subsection (a)(3), the

commission shall consider:

(1) the applicant's financial soundness;

(2) any agreement between the applicant and another party to

provide the services required in the residential service

contract; and

(3) any other matter the commission considers relevant.

(c) Not later than the 75th day after the date the commission

receives an approved application, the commission shall, in

writing, issue or deny a license to the applicant.

(d) If the commission denies a license, the commission shall

notify the applicant in writing of the denial not later than the

fifth day after the date of denial.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.106. LICENSE DENIAL: APPEAL TO COMMISSION. (a) To

appeal the denial of a license as provided by Section 1303.354, a

license applicant must file not later than the 10th day after the

date of the notice of denial a written appeal requesting a

hearing before the commission. If an applicant fails to request a

hearing as provided by this subsection, the commission's decision

is final and not subject to judicial review.

(b) The commission shall:

(1) set a time and place for the hearing not later than the 30th

day after the date the commission receives the appeal; and

(2) notify the applicant in writing of the scheduled hearing not

later than the 10th day before the date of the scheduled hearing.

(c) The hearing may be continued with the applicant's consent.

After the hearing, the commission shall enter an appropriate

order.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.107. TERM OF LICENSE. A license continues in effect

as long as the license holder meets the requirements of this

chapter or until the license is:

(1) suspended or revoked by the commission; or

(2) terminated at the request of the license holder.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

SUBCHAPTER D. FINANCIAL REQUIREMENTS

Sec. 1303.151. RESERVE REQUIRED. A residential service company

shall maintain a funded reserve against its liability to provide

repair and replacement services under its outstanding residential

service contracts written in this state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.152. AMOUNT OF RESERVE. (a) The amount of the

reserve required by Section 1303.151 is based on the amount of

liability remaining under outstanding residential service

contracts written in this state by the residential service

company, as determined by multiplying the total number of months

remaining on all of those contracts by the pro rata monthly

contract charge.

(b) The amount of the reserve must be equal to the lesser of:

(1) an amount equal to the amount of remaining liability

multiplied by the ratio of direct losses incurred by the

residential service company to contract fees earned by the

company during the preceding calendar year; or

(2) an amount equal to 50 percent of the amount of remaining

liability.

(c) For purposes of this chapter, the reserve is not required to

include a contract fee on a residential service contract to the

extent that provision is made for reinsurance of the outstanding

risk on the contract by:

(1) a residential service company licensed in this state;

(2) an admitted insurer; or

(3) a surplus line insurer or a surplus line bonding company if

the insurer or bonding company:

(A) is rated A+ or better by a rating service recognized by the

commission; and

(B) submits to the commission for its approval evidence, in the

form of a certified audit and other pertinent information the

commission may require, of the insurer's or bonding company's

ability to meet its contractual obligations.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.153. SECURITY REQUIRED. (a) As a guarantee that a

residential service company will meet its obligations to its

contract holders, the company shall maintain with the commission

a bond or other security accepted by the commission.

(b) A bond posted as security must:

(1) be issued by a carrier admitted in this state;

(2) be continuous;

(3) be cancellable by the surety only after not less than 90

days' notice to the commission; and

(4) recognize that the obligation continues for the terms of the

residential service contracts written by the residential service

company while the bond is in force.

(c) Any security provided under this section in a form other

than a bond must be convertible to cash by the commission for the

benefit of contract holders in this state, without resort to the

courts, if the commission determines that the residential service

company is in default of its financial obligations to the

contract holders. Any amount remaining after all contract

holders' claims are paid must be returned to the residential

service company not later than the 120th day after the date the

last outstanding residential service contract expires.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.154. AMOUNT OF SECURITY. (a) An applicant for a new

license must provide security in the amount of $25,000. The

amount of the security may not be reduced before the residential

service company files a second report under Section 1303.202.

(b) After a residential service company files the second report,

the company must maintain security in one of the following

minimum amounts based on the amount of claims paid in this state

during the preceding calendar year:

(1) $10,000, if the amount of claims paid is less than $50,000;

(2) $25,000, if the amount of claims paid is $50,000 or more but

less than $200,000;

(3) $50,000, if the amount of claims paid is $200,000 or more

but less than $500,000; and

(4) $100,000, if the amount of claims paid is $500,000 or more.

(c) A revision to the amount of security must be based on the

figures a residential service company provides in its report

under Section 1303.202. The company shall revise the amount of

security as required by the commission not later than the 30th

day after the date the company is notified by the commission of

the revised amount.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

SUBCHAPTER E. GENERAL POWERS AND DUTIES OF LICENSE HOLDER

Sec. 1303.201. NOTICE OF MODIFICATION. A residential service

company shall file notice with the commission before the company

modifies an operation or document described in Section 1303.103.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.202. ANNUAL REPORT. (a) Not later than April 1 of

each year, each residential service company shall file with the

commission a report covering the preceding calendar year.

(b) The report must:

(1) be on a form prescribed by the commission;

(2) be verified by at least two of the residential service

company's principal officers; and

(3) include:

(A) a financial statement of the residential service company,

including its balance sheet and receipts and disbursements for

the preceding year, certified by an independent public

accountant;

(B) any material change to the information submitted under

Section 1303.103;

(C) the number of residential service contracts entered into

during the year, the number of contract holders as of the end of

the year, and the number of contracts terminating during the

year; and

(D) any other information that:

(i) relates to the performance and solvency of the residential

service company; and

(ii) is necessary for the commission to perform its duties under

this chapter.

(c) Information provided by a residential service company under

Subsection (b)(3)(D) is:

(1) confidential; and

(2) for the exclusive use of the commission.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

SUBCHAPTER F. RESIDENTIAL SERVICE CONTRACTS

Sec. 1303.251. EVIDENCE OF COVERAGE. (a) Each contract holder

residing in this state is entitled to evidence of coverage under

a residential service contract. The residential service company

that issued the contract shall issue evidence of coverage under

the contract.

(b) A residential service company may not issue or deliver

evidence of coverage under a residential service contract, or an

amendment to that evidence, to a person in this state until a

copy of the evidence or amendment is filed with and approved by

the commission.

(c) The commission may require a residential service company to

submit relevant information the commission considers necessary to

determine whether to approve or disapprove the company's evidence

of coverage.

(d) The commission shall approve a residential service company's

evidence of coverage if the requirements of this section and

Section 1303.252 are met.

(e) If the commission disapproves a residential service

company's evidence of coverage, the commission shall notify the

company of the disapproval and in the notice shall specify in

detail the reason for the disapproval.

(f) A residential service company whose evidence of coverage is

disapproved by the commission may request a hearing on the

commission's decision. If a hearing is requested, the commission

shall set a hearing on the decision as soon as reasonably

possible. Not later than the 60th day after the date of the

hearing, the commission by written order shall approve or

disapprove the evidence. If the evidence is disapproved, the

commission shall state in the order the grounds for the

disapproval.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.252. CONTENTS OF EVIDENCE OF COVERAGE. (a) Evidence

of coverage under a residential service contract must contain a

clear and complete statement, if the evidence is a contract, or a

reasonably complete facsimile, if the evidence is a certificate,

of:

(1) the services or benefits to which the contract holder is

entitled;

(2) any limitation on the services, kinds of services, or

benefits to be provided, including a deductible or co-payment

provision;

(3) where and in what manner information is available on how to

obtain services;

(4) the period during which the coverage is in effect;

(5) the residential service company's agreement to perform

services on the contract holder's telephone request to the

company, without a requirement that a claim form or application

be filed before the services are performed;

(6) the company's agreement that, under normal circumstances,

the company will initiate the performance of services within 48

hours after the contract holder requests the services; and

(7) any service fee to be charged for a service call.

(b) Evidence of coverage may not contain a provision that

encourages misrepresentation or that is unjust, unfair,

inequitable, misleading, deceptive, or false.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.253. SCHEDULE OF CHARGES. (a) A residential service

company may not use in conjunction with a residential service

contract a schedule of charges for services covered under the

contract or an amendment to that schedule until a copy of the

schedule or amendment is filed with and approved by the

commission.

(b) The commission shall approve a schedule of charges if the

commission determines that the schedule is reasonably related to

the amount, term, and conditions of the contract.

(c) If the commission determines that the schedule of charges is

not reasonably related to the contract as described by Subsection

(b), the commission may reject the schedule. If the commission

rejects the schedule, the commission shall notify the company of

the rejection and shall specify in detail the reason for the

rejection.

(d) A residential service company whose schedule of charges is

rejected by the commission may request a hearing on the

commission's decision to be held as soon as reasonably possible.

Not later than the 60th day after the date of the hearing, the

commission by written order shall approve or reject the schedule.

If the schedule is rejected, the commission shall state in the

order the grounds for the rejection.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.254. REMEDIES NOT WAIVED; NOTICE. (a) A contract

holder does not waive under a residential service contract a

remedy that the holder may have under another law against another

person.

(b) A person may not sell or offer to sell a residential service

contract unless the contract contains the following statement in

at least 10-point bold type above or adjacent to the signature of

the buyer:

NOTICE: YOU THE BUYER HAVE OTHER RIGHTS AND REMEDIES UNDER THE

TEXAS DECEPTIVE TRADE PRACTICES-CONSUMER PROTECTION ACT WHICH ARE

IN ADDITION TO ANY REMEDY WHICH MAY BE AVAILABLE UNDER THIS

CONTRACT.

FOR MORE INFORMATION CONCERNING YOUR RIGHTS, CONTACT THE CONSUMER

PROTECTION DIVISION OF THE ATTORNEY GENERAL'S OFFICE, YOUR LOCAL

DISTRICT OR COUNTY ATTORNEY OR THE ATTORNEY OF YOUR CHOICE.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.255. CANCELLATION OF CONTRACT. A residential service

company may not cancel a residential service contract during the

initial term for which the contract is issued unless:

(1) the contract holder does not pay a fee or charge due under

the terms of the contract;

(2) the contract holder engages in fraud or misrepresentation of

facts material to the issuance of the contract; or

(3) an interest in the residential property covered under the

contract is sold, and the contract is contingent on an interest

in the property not being sold.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

SUBCHAPTER G. PROHIBITED PRACTICES

Sec. 1303.301. FALSE OR DECEPTIVE STATEMENTS PROHIBITED. (a) A

residential service company may not cause or permit the use of:

(1) a false or misleading advertisement or solicitation; or

(2) any deceptive evidence of coverage.

(b) Unless a residential service company is licensed as an

insurer, the company may not use in the company's name,

contracts, or literature the word "insurance," "casualty,"

"surety," or "mutual" or another word that is:

(1) descriptive of the insurance, casualty, or surety business;

or

(2) deceptively similar to the name or description of an

insurance or surety corporation or another residential service

company engaging in business in this state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.302. CERTAIN CONDITIONAL SALES OF PROPERTY PROHIBITED.

(a) A seller of a residential property or the buyer's or

seller's agent may not condition the sale of the property on the

buyer's purchase of a residential service contract.

(b) A seller of a residential property or the buyer's or

seller's agent shall provide to the buyer a statement that

clearly and conspicuously states that:

(1) the purchase of a residential service contract is optional;

and

(2) the buyer may purchase similar coverage through another

residential service company or insurance company authorized to

engage in business in this state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

297, Sec. 13, eff. September 1, 2007.

Sec. 1303.303. CERTAIN CHARGES WITHOUT CONSENT PROHIBITED.

Unless a homeowner, lessor, or renter consents in writing, a

residential service company or the company's agent may not

knowingly charge the homeowner, lessor, or renter for duplication

of coverage or duties required by:

(1) state or federal law, including coverage under Subchapter H,

Chapter 1201;

(2) a warranty expressly issued by a manufacturer or seller of a

product; or

(3) an implied warranty enforceable against a lessor, seller, or

manufacturer of a product.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.304. CERTAIN PAYMENTS BY RESIDENTIAL SERVICE COMPANY

PROHIBITED. (a) A residential service company may not directly

or indirectly pay, as an inducement or compensation for the

issuance, purchase, or acquisition of a residential service

contract, a commission or other consideration to an agent,

representative, attorney, or employee of an owner or prospective

owner of a residential property for which a residential service

contract has been or will be issued.

(b) Notwithstanding Subsection (a), a residential service

company may pay a reasonable amount for the sale, advertising,

inspection, or processing of a residential service contract.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

SUBCHAPTER H. DISCIPLINARY ACTION AND OTHER PROCEDURES

Sec. 1303.351. DISCIPLINARY POWERS OF COMMISSION. The

commission may suspend or revoke a license issued to a

residential service company under this chapter if the commission

determines that a ground for discipline exists under Section

1303.352.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.352. GROUNDS FOR DISCIPLINARY ACTION. (a) The

commission may discipline a residential service company under

Section 1303.351 if the continued operation of the company would

be hazardous to its contract holders or if the company:

(1) operates in conflict with its basic organizational document

or in a manner that is contrary to that described in and

reasonably inferred from information submitted under Section

1303.103, unless an amendment to the information has been filed

with and approved by the commission;

(2) issues evidence of coverage that does not comply with

Sections 1303.251 and 1303.252;

(3) uses a schedule of charges that does not comply with Section

1303.253;

(4) is not financially responsible and may be reasonably

expected to be unable to meet the company's obligations to

contract holders;

(5) did not comply with Subchapter D;

(6) advertised or marketed the company's services in a false,

misrepresentative, misleading, deceptive, or unfair manner; or

(7) otherwise did not substantially comply with this chapter or

a rule adopted under this chapter.

(b) Subsection (a)(6) applies to any advertising or marketing

conducted on behalf of a residential service company by another

person.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.3525. HEARING. (a) The commission may authorize the

State Office of Administrative Hearings to conduct a hearing and

enter a final decision in a proceeding under Section 1303.351.

(b) All hearings conducted under Subsection (a) are governed by

Chapter 2001, Government Code.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.336(b), eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

23, Sec. 7, eff. May 12, 2009.

Sec. 1303.353. DUTIES AFTER LICENSE REVOCATION. (a)

Immediately after the effective date of an order revoking a

residential service company's license, the company:

(1) shall wind up its affairs;

(2) may not engage in further advertising or solicitation; and

(3) may not conduct further business except as may be essential

to the orderly conclusion of the company's affairs.

(b) Notwithstanding Subsection (a), to provide contract holders

with the greatest practical opportunity to obtain services for

which they contracted, the commission by written order may permit

further operation of the residential service company as the

commission determines is in the best interests of the contract

holders.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.354. JUDICIAL REVIEW. (a) A person who is adversely

affected by a rule or decision of the commission may file in a

district court in Travis County a petition stating the particular

objection to the rule or decision. The commission is a defendant

in the action.

(b) The petition must be filed not later than the 20th day after

the date the commission enters an order.

(c) The district court may not enjoin or stay the commission's

decision except on application to that court after notice to the

commission.

(d) The substantial evidence rule applies to the proceedings in

the district court.

(e) Each party to the action may appeal from the district court.

The appeal takes precedence in the appellate court over all

actions of a different character pending in that court. The

commission is not required to give an appeal bond in an action

arising under this section.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.355. ADMINISTRATIVE PENALTY. (a) The commission may

impose an administrative penalty as provided by Subchapter O,

Chapter 1101, on a person who violates this chapter or a rule

adopted or order issued by the commission under this chapter.

(b) The amount of an administrative penalty may not exceed

$5,000 for each violation. Each day a violation continues or

occurs may be considered a separate violation for purposes of

imposing a penalty.

(c) In determining the amount of the penalty, the administrator

shall consider:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the economic harm caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

(d) The commission by rule shall adopt a schedule of

administrative penalties based on the criteria listed in

Subsection (c) for violations subject to an administrative

penalty under this section to ensure that the amount of a penalty

imposed is appropriate to the violation.

Added by Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 57, eff. September 1, 2007.

Sec. 1303.356. TEMPORARY SUSPENSION. (a) The presiding officer

of the commission shall appoint a disciplinary panel consisting

of three commission members to determine whether a person's

license to practice under this chapter should be temporarily

suspended.

(b) If the disciplinary panel determines from the information

presented to the panel that a person licensed to practice under

this chapter would, by the person's continued practice,

constitute a continuing threat to the public welfare, the panel

shall temporarily suspend the license of that person.

(c) A license may be suspended under this section without notice

or hearing on the complaint if:

(1) institution of proceedings for a hearing before the

commission is initiated simultaneously with the temporary

suspension; and

(2) a hearing is held under Chapter 2001, Government Code, and

this chapter as soon as possible.

(d) Notwithstanding Chapter 551, Government Code, the

disciplinary panel may hold a meeting by telephone conference

call if immediate action is required and convening the panel at

one location is inconvenient for any member of the panel.

Added by Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 57, eff. September 1, 2007.

SUBCHAPTER I. PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 1303.401. HAZARDOUS FINANCIAL CONDITION OF RESIDENTIAL

SERVICE COMPANY. (a) If the financial condition of a

residential service company indicates that its continued

operation may be hazardous to its contract holders or creditors

or to the public, the commission may, after notice of hearing,

order the company to take reasonably necessary action to remedy

the condition, including:

(1) reducing the total amount of present and potential liability

for benefits by reinsurance or by obtaining an appropriate bond

from an admitted carrier or a surplus line carrier;

(2) reducing the volume of new business being accepted;

(3) reducing expenses by specified methods;

(4) suspending or limiting the writing of new business for a

period of time; or

(5) increasing the company's net worth by contribution.

(b) The commission by rule may establish:

(1) uniform standards and criteria for early warning that the

continued operation of a residential service company may be

hazardous to its contract holders or creditors or to the public;

and

(2) standards for evaluating the financial condition of a

residential service company that are consistent with the purposes

described in Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.402. APPOINTMENT OF RECEIVER. (a) If in the

commission's opinion the continued operation of a residential

service company would be hazardous to its contract holders or the

public, the commission may request a district court of Travis

County to appoint a receiver.

(b) After adequate notice and a hearing, if the court determines

that a receiver should be appointed to protect the rights of the

contract holders or the public, the court shall issue an order

appointing a receiver. The order must clearly state whether the

receiver has the power to:

(1) manage and operate the residential service company's

business generally; or

(2) manage only the residential service company's finances.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.403. INJUNCTIVE RELIEF. (a) The commission may bring

an action in the name of the state in a district court of Travis

County for a restraining order, injunction, or other relief the

court determines is appropriate if it appears to the commission

that:

(1) a residential service company is violating or has violated

this chapter or a rule adopted under this chapter; and

(2) bringing the action is in the public interest.

(b) The commission has exclusive authority to bring an action

under this section.

(c) On application for injunctive relief and a finding that a

residential service company is violating or has violated this

chapter or a rule adopted under this chapter, the court shall

grant the injunctive relief that the facts warrant. The court

shall grant the relief without a bond.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.404. CIVIL PENALTY. (a) A person who violates this

chapter is liable for a civil penalty in an amount not to exceed

$2,500 for each violation or $50,000 in the aggregate for all

violations of a similar nature.

(b) The commission may bring an action to collect a civil

penalty under this section.

(c) For purposes of this section, violations are of a similar

nature if the violations consist of the same or a similar course

of conduct, action, or practice, regardless of the number of

times the conduct, act, or practice occurred.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.405. DECEPTIVE TRADE PRACTICE. A violation of this

chapter is actionable by a consumer as a deceptive trade practice

under Subchapter E, Chapter 17, Business & Commerce Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.406. CRIMINAL PENALTY. (a) A person commits an

offense if the person:

(1) wilfully violates this chapter or a rule adopted under this

chapter; or

(2) knowingly makes a false statement with respect to a report

or a statement required by this chapter.

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1303.407. ADDITIONAL PENALTY. A residential service

company that engages in business in violation of this chapter

shall pay $100 for each day the company continues to write new

business while in violation of this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.



CHAPTER 1304. SERVICE CONTRACT PROVIDERS AND ADMINISTRATORS

OCCUPATIONS CODE

TITLE 8. REGULATION OF ENVIRONMENTAL AND INDUSTRIAL TRADES

CHAPTER 1304. SERVICE CONTRACT PROVIDERS AND ADMINISTRATORS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1304.001. SHORT TITLE. This chapter may be cited as the

Service Contract Regulatory Act.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1304.002. DEFINITIONS. In this chapter:

(1) "Administrator" means a person, other than the provider of

the service contract or an employee of the provider, who is

responsible for the third-party administration of a service

contract.

(2) "Commission" means the Texas Commission of Licensing and

Regulation.

(3) Repealed by Acts 2003, 78th Leg., ch. 816, Sec. 13.010(1);

Acts 2003, 78th Leg., ch. 1276, Sec. 14A.337(a).

(4) "Consumer" means an individual who, for a purpose other than

resale, buys tangible personal property that is:

(A) distributed in commerce; and

(B) normally used for personal, family, or household purposes

and not for business or research purposes.

(5) "Department" means the Texas Department of Licensing and

Regulation.

(5-a) "Executive director" means the executive director of the

department.

(6) "Person" means an individual or an association, company,

corporation, partnership, or other group.

(7) "Provider" means a person who is contractually obligated to

a service contract holder under the terms of a service contract.

(8) "Reimbursement insurance policy" means a policy of insurance

issued to a provider to:

(A) reimburse the provider under a service contract the provider

issued or sold; or

(B) pay on behalf of the provider all covered contractual

obligations that are incurred by the provider under a service

contract the provider issued or sold and that the provider does

not perform.

(9) "Service contract holder" means a person who purchases or

otherwise holds a service contract.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 13.001,

13.010(1), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276,

Sec. 14A.337(a), (b), eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

63, Sec. 2, eff. January 1, 2006.

Sec. 1304.003. SERVICE CONTRACT. (a) In this chapter, "service

contract" means an agreement:

(1) that is entered into for a separately stated consideration

and for a specified term; and

(2) under which a provider agrees to repair, replace, or

maintain a product, or provide indemnification for the repair,

replacement, or maintenance of a product, for operational or

structural failure or damage caused by a defect in materials or

workmanship or by normal wear.

(b) A service contract may also provide for:

(1) incidental payment or indemnity under limited circumstances,

including towing, rental, and emergency road service;

(2) the repair or replacement of a product for damage resulting

from a power surge or for accidental damage incurred in handling

the product; or

(3) identity recovery, as defined by Section 1306.002, if the

service contract is financed under Chapter 348, Finance Code.

(c) For purposes of Subsection (a), normal wear for a motor

vehicle may include minor and reasonable wear and tear that a

vehicle sustains in everyday ordinary operation including:

(1) small dents, dings, and creases repairable by the process of

paintless dent removal without affecting the existing paint

finish and without replacing vehicle body panels or sanding,

bonding, or painting;

(2) small windshield chips and cracks repairable without

replacement of the entire windshield;

(3) worn tire tread;

(4) worn interior fabric or carpet items; and

(5) tire and wheel damage resulting from ordinary road hazards

such as potholes, rocks, wood debris, metal parts, glass,

plastic, or composite scraps.

(d) Subsection (c)(5) does not apply to tire damage covered

under an agreement sold by a tire manufacturer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1059, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 2, eff. September 1, 2009.

Sec. 1304.0035. CONTROLLING PERSON. (a) In this chapter,

"controlling person" means an individual who:

(1) possesses direct or indirect control of at least 25 percent

of the voting securities of a corporation;

(2) possesses the authority to set policy and direct the

management of a business entity;

(3) is the president, the secretary, or a director of a

corporation; or

(4) is a general partner of a partnership.

(b) An individual who is a controlling person of a corporation

or other business entity that is the general partner of a limited

partnership is a controlling person of the limited partnership.

Added by Acts 2005, 79th Leg., Ch.

63, Sec. 3, eff. January 1, 2006.

Sec. 1304.004. EXEMPTIONS. (a) In this section:

(1) "Maintenance agreement" means an agreement that provides

only for scheduled maintenance for a limited period.

(2) "Warranty" means an undertaking made solely by the

manufacturer or importer of a product or the seller of a product

or service that:

(A) guarantees indemnity for a defective part, mechanical or

electrical breakdown, or labor cost or guarantees another

remedial measure, including the repair or replacement of the

product or the repetition of service;

(B) is made without payment of additional consideration;

(C) is not negotiated or separated from the sale of the product

or service; and

(D) is incidental to the sale of the product or service.

(b) This chapter does not apply to:

(1) a warranty;

(2) a maintenance agreement;

(3) a service contract sold or offered for sale to a person who

is not a consumer;

(4) a residential service contract sold by an entity licensed by

the Texas Real Estate Commission under Chapter 1303;

(5) an agreement issued by an automobile service club that holds

a certificate of authority under Chapter 722, Transportation

Code;

(6) a service contract sold by a motor vehicle dealer on a motor

vehicle sold by that dealer, if the dealer:

(A) is the provider;

(B) is licensed as a motor vehicle dealer under Chapter 2301;

and

(C) covers its obligations under the service contract with a

reimbursement insurance policy; or

(7) a contract offered by a local exchange telephone company

that provides for the repair of inside telephone wiring, if:

(A) the contract term does not exceed one month; and

(B) the consumer can terminate the contract before a new

contract term begins without liability except for payment of

charges for the term that has begun.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1304.005. EXEMPTIONS FROM CERTAIN OTHER LAWS. Marketing,

selling, offering for sale, issuing, making, proposing to make,

and administering a service contract are exempt from:

(1) Chapter 1303;

(2) Chapter 722, Transportation Code; and

(3) the Insurance Code and other laws of this state regulating

the business of insurance.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1304.006. PURCHASE REQUIREMENT PROHIBITED. A person,

including a bank, a savings and loan association, a lending

institution, or the manufacturer or seller of a product, may not

require the purchase of a service contract as a condition of a

loan or the sale of property.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1304.007. GENERAL INVESTIGATIVE POWER OF EXECUTIVE

DIRECTOR. (a) The executive director may investigate a

provider, administrator, or other person as necessary to enforce

this chapter and protect service contract holders in this state.

(b) On request of the executive director, a provider shall make

the records required by Section 1304.155 available to the

executive director as necessary to enable the executive director

to reasonably determine compliance with this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.038, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.338, eff.

Sept. 1, 2003.

SUBCHAPTER C. REGISTRATION REQUIREMENTS

Sec. 1304.101. REGISTRATION REQUIRED; EXEMPTION FROM OTHER

LICENSING REQUIREMENTS. (a) A person may not operate as a

provider or administrator of service contracts sold in this state

unless the person is registered with the department.

(b) Except for the registration requirement of this subchapter,

a provider, service contract seller, administrator, or other

person who markets, sells, or offers to sell service contracts is

exempt from any licensing requirement of this state that relates

to an activity regulated under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

63, Sec. 4, eff. March 1, 2006.

Sec. 1304.102. APPLICATION FOR REGISTRATION OR RENEWAL; GENERAL

REQUIREMENTS. (a) An applicant for registration or registration

renewal must submit an application to the executive director.

(b) The application must:

(1) be in the form prescribed by the executive director; and

(2) include evidence satisfactory to the executive director of

compliance with the applicable financial security requirements

prescribed by Section 1304.151, if the application is for a

provider registration or renewal.

(c) The department may refuse to issue or renew a registration

if the applicant or a controlling person of the applicant has

violated this chapter or a rule adopted or order issued by the

commission or executive director.

(d) A person who makes a false statement in an application or in

any document provided with an application is subject to

disciplinary action under Subchapter E, including denial of the

application or suspension or revocation of a registration.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.039, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.341, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

63, Sec. 5, eff. January 1, 2006.

Sec. 1304.1025. ADDITIONAL REGISTRATION AND RENEWAL REQUIREMENTS

FOR PROVIDERS. (a) In addition to the requirements of Section

1304.102, an applicant for issuance or renewal of a provider

registration must file with the application:

(1) the reimbursement insurance policy, if the provider is using

a reimbursement insurance policy; and

(2) a biographical affidavit, in a form prescribed by the

executive director, for each controlling person of the provider.

(b) The executive director may not issue or renew a registration

to a provider unless the provider provides evidence to the

executive director that:

(1) each controlling person of the provider is trustworthy and

can competently manage the affairs of the provider in compliance

with this chapter; and

(2) the provider can meet the provider's obligations under

service contracts and this chapter.

(c) Not later than the 30th day after the date of a provider's

initial registration, the provider must provide to the department

a list of any Internet website address through which a consumer

may purchase the provider's service contracts and the name,

assumed name, street address, and telephone number of:

(1) any administrator appointed by the provider under Section

1304.153; and

(2) any seller of the provider's service contracts, other than a

seller that is:

(A) an employee of the provider; or

(B) a business with a physical location in this state at which a

consumer may purchase a service contract.

(d) The provider shall update the list required by Subsection

(c) with each renewal.

Added by Acts 2005, 79th Leg., Ch.

63, Sec. 6, eff. January 1, 2006.

Sec. 1304.103. REGISTRATION AND RENEWAL FEES. (a) The executive

director shall develop a tiered schedule of registration and

renewal fees under which a provider's fee is based on the number

of service contracts the provider sold in this state during the

preceding 12-month period.

(b) The commission shall set the amounts of fees to cover the

costs of administering this chapter, including registration and

renewal fees for administrators.

(c) To register or renew a registration, a provider or

administrator must pay the appropriate fee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 13.006, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.342, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

63, Sec. 7, eff. January 1, 2006.

Sec. 1304.104. INFORMATION CONCERNING NUMBER OF SERVICE

CONTRACTS SOLD. Information concerning the number of service

contracts sold by a provider that is submitted under Section

1304.103:

(1) is a trade secret to which Section 552.110, Government Code,

applies; and

(2) may be used only by the executive director and the

department in developing the tiered fee schedule under Section

1304.103.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.040, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.343, eff.

Sept. 1, 2003.

Sec. 1304.105. RENEWAL. The commission shall adopt rules

regarding the renewal of a registration issued under this

chapter.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 13.007, eff. Sept.

1, 2003.

SUBCHAPTER D. PRACTICE BY SERVICE CONTRACT PROVIDERS AND

ADMINISTRATORS

Sec. 1304.151. FINANCIAL SECURITY REQUIREMENTS. (a) To ensure

the faithful performance of a provider's obligations to its

service contract holders, each provider must:

(1) insure the provider's service contracts under a

reimbursement insurance policy issued by an insurer authorized to

transact insurance in this state or by a surplus lines insurer

eligible to place coverage in this state under Chapter 981,

Insurance Code;

(2) maintain a funded reserve account covering the provider's

obligations under its service contracts that are issued and

outstanding in this state and place in trust with the executive

director a financial security deposit consisting of:

(A) a surety bond issued by an authorized surety;

(B) securities of the type eligible for deposit by an authorized

insurer in this state;

(C) a statutory deposit of cash or cash equivalents;

(D) a letter of credit issued by a qualified financial

institution; or

(E) another form of security prescribed by rules adopted by the

commission; or

(3) maintain, or have a parent company that maintains, a net

worth or stockholders' equity of at least $100 million.

(b) If the provider ensures its obligations under Subsection

(a)(2), the amount maintained in the reserve account may not be

less than an amount equal to 40 percent of the gross

consideration the provider received from consumers from the sale

of all service contracts issued and outstanding in this state,

minus any claims paid. The executive director may review and

examine the reserve account. The amount of the security deposit

may not be less than the greater of:

(1) $25,000; or

(2) an amount equal to five percent of the gross consideration

the provider received from consumers from the sale of all service

contracts issued and outstanding in this state, minus any claims

paid.

(c) If the provider ensures its obligations under Subsection

(a)(3), the provider must give to the executive director on

request:

(1) a copy of the provider's or the provider's parent company's

most recent Form 10-K or Form 20-F filed with the Securities and

Exchange Commission within the preceding calendar year; or

(2) if the provider or the provider's parent company does not

file with the Securities and Exchange Commission, a copy of the

provider's or the provider's parent company's audited financial

statements showing a net worth of the provider or its parent

company of at least $100 million.

(d) If the provider's parent company's Form 10-K, Form 20-F, or

audited financial statements are filed to show that the provider

meets the financial security requirement, the parent company

shall agree to guarantee the obligations of the provider relating

to service contracts sold by the provider in this state.

(e) The executive director may not require a provider to meet

any additional financial security requirement.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 13.008, eff.

Sept. 1, 2003.

Sec. 1304.152. REIMBURSEMENT INSURANCE POLICY. (a) A

reimbursement insurance policy that a provider uses to comply

with Sections 1304.1025 and 1304.151(a)(1) must state that:

(1) the insurer that issued the policy shall:

(A) reimburse or pay on behalf of the provider any covered

amount the provider is legally obligated to pay; or

(B) provide the service that the provider is legally obligated

to perform according to the provider's contractual obligations

under the insured service contract;

(2) if the covered service is not provided to a service contract

holder not later than the 60th day after the date of proof of

loss, the insurer shall pay the covered amount directly to the

service contract holder or provide the required service; and

(3) if a refund is not paid to the service contract holder or

credited to the service contract holder's account as required by

Section 1304.158, the insurer, after receiving written notice,

shall pay the refund amount directly to the service contract

holder.

(a-1) For a reimbursement insurance policy to comply with

Section 1304.151(a)(1), the insurer issuing the policy must:

(1) maintain surplus as to policyholders and paid-in capital of

at least $15 million and annually file with the executive

director copies of the insurer's audited financial statements,

National Association of Insurance Commissioners annual statement,

and actuarial certification if the certification is required and

filed in the insurer's state of domicile; or

(2) maintain surplus as to policyholders and paid-in capital of

at least $10 million but not more than $15 million, demonstrate

to the satisfaction of the executive director that the insurer

maintains a ratio of net written premiums, wherever written, to

surplus as to policyholders and paid-in capital of not more than

three to one, and annually file with the executive director

copies of the insurer's audited financial statements, National

Association of Insurance Commissioners annual statement, and

actuarial certification if the certification is required and

filed in the insurer's state of domicile.

(b) The insurer may not cancel the reimbursement insurance

policy until the insurer delivers to the provider and the

executive director a written notice of cancellation that complies

with the notice requirements prescribed by Subchapters B and C,

Chapter 551, Insurance Code, for cancellation of an insurance

policy under those subchapters. Cancellation of the policy does

not affect the insurer's liability for a service contract issued

by the provider and insured under the policy before the effective

date of the cancellation.

(b-1) If the insurer or provider cancels the reimbursement

insurance policy, the provider named on the policy may not issue

a new service contract after the effective date of the

cancellation unless:

(1) the provider files with the executive director a copy of a

new policy that meets the requirements of this section and that

provides coverage after that date; or

(2) the provider complies with other financial security

requirements provided by Section 1304.151(a).

(c) A provider is considered the agent of an insurer that issues

a reimbursement insurance policy for purposes of obligating the

insurer to the service contract holder in accordance with the

service contract and this chapter. The insurer issuing the

reimbursement insurance policy is considered to have received the

premium for the policy on the date the service contract holder

pays the purchase price of the service contract.

(d) This chapter does not prevent or limit the right of the

insurer to seek indemnification or subrogation against a provider

for any amount the insurer pays or is obligated to pay to a

service contract holder on behalf of the provider.

(e) In this section, "net written premiums" means the sum of

direct written premiums and assumed reinsurance premiums, minus

ceded reinsurance premiums.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.041, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.345, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

63, Sec. 9, eff. January 1, 2006.

Acts 2005, 79th Leg., Ch.

728, Sec. 11.150, eff. September 1, 2005.

Sec. 1304.153. APPOINTMENT AND RESPONSIBILITIES OF

ADMINISTRATOR. (a) A provider may appoint an administrator

registered under this chapter to be responsible for:

(1) all or any part of the administration or sale of service

contracts; and

(2) compliance with this chapter, except for Section 1304.151.

(b) The appointment of an administrator under this section does

not affect a provider's responsibility to comply with this

chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

63, Sec. 10, eff. March 1, 2006.

Sec. 1304.154. PROVIDER REQUIREMENTS. A provider may not sell,

offer for sale, or issue a service contract in this state unless

the provider gives the service contract holder:

(1) a receipt for, or other written evidence of, the purchase of

the contract; and

(2) a copy of the contract within a reasonable period after the

date of purchase.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1304.155. PROVIDER RECORDS. (a) A provider shall maintain

accurate accounts, books, and other records regarding

transactions regulated under this chapter. The provider's records

must include:

(1) a copy of each unique form of service contract sold;

(2) the name and address of each service contract holder who

provided the holder's name and address;

(3) a list of each location at which the provider's service

contracts are marketed, sold, or offered for sale; and

(4) written claims files that contain at least the date and a

description of each claim related to the service contracts.

(b) The records required by this section may be maintained in an

electronic medium or through other recordkeeping technology. If a

record is not in a hard copy, the provider must be able to

reformat the record into a legible hard copy at the request of

the executive director.

(c) Except as provided by Subsection (d), a provider shall

retain the records required by this section until at least the

first anniversary of the expiration date of the specified period

of coverage under the service contract.

(d) A provider that discontinues business in this state shall

retain its records until the provider furnishes the executive

director with proof satisfactory to the executive director that

the provider has discharged all obligations to service contract

holders in this state.

(e) An administrator appointed to maintain the provider's

records is responsible for compliance with this section to the

same extent as the provider.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.042, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.346, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

63, Sec. 11, eff. January 1, 2006.

Sec. 1304.156. FORM OF SERVICE CONTRACT AND REQUIRED

DISCLOSURES. (a) A service contract marketed, sold, offered for

sale, issued, made, proposed to be made, or administered in this

state must:

(1) be written, printed, or typed in clear, understandable

language that is easy to read;

(2) state the name and address of the provider;

(3) state the purchase price of the contract and the terms under

which the contract is sold;

(4) state the terms and restrictions governing cancellation of

the contract by the provider or the service contract holder

before the expiration date of the contract;

(5) identify:

(A) any administrator;

(B) the contract seller; and

(C) the service contract holder, if the service contract holder

provides the holder's name;

(6) state the amount of any deductible;

(7) specify the products and services to be provided under the

contract and any limitation, exception, or exclusion;

(8) specify any restriction governing the transferability of the

contract;

(9) state the duties of the service contract holder, including

any duty to protect against any further damage and any

requirement to follow the instructions in the owner's manual; and

(10) state whether the contract provides for or excludes

consequential damages or preexisting conditions, if applicable.

(b) The identity of a person described by Subsection (a)(5) is

not required to be preprinted on the service contract and may be

added to the contract at the time of sale.

(c) The purchase price is not required to be preprinted on the

service contract and may be negotiated with the service contract

holder at the time of sale.

(d) A service contract insured under a reimbursement insurance

policy under Section 1304.151(a)(1) must:

(1) state the name and address of the insurer;

(2) state that the service contract holder may apply for

reimbursement directly to the insurer if:

(A) a covered service is not provided to the service contract

holder by the provider not later than the 60th day after the date

of proof of loss; or

(B) a refund or credit is not paid before the 46th day after the

date on which the contract is returned to the provider under

Section 1304.158; and

(3) contain a statement substantially similar to the following:

"Obligations of the provider under this service contract are

insured under a service contract reimbursement insurance policy."

(e) A service contract that is not insured under a reimbursement

insurance policy must contain a statement substantially similar

to the following: "Obligations of the provider under this service

contract are backed by the full faith and credit of the

provider." (V.A.C.S. Art. 9034, Secs. 10(a), (b), (c), (d), (e),

(f) (part), (g), as added Acts 76th Leg., R. S., Ch. 1559.)

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

63, Sec. 12, eff. January 1, 2006.

Sec. 1304.157. RETURNING A SERVICE CONTRACT. A service contract

must require the provider to allow the service contract holder to

return the contract to the provider not later than:

(1) the 20th day after the date the contract is mailed to the

service contract holder; or

(2) the 10th day after the date of delivery, if the contract is

delivered to the service contract holder at the time of sale.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1304.158. VOIDING A SERVICE CONTRACT. (a) If a service

contract holder returns a service contract in accordance with

Section 1304.157 and a claim has not been made under the contract

before the contract is returned, the contract is void.

(b) A service contract holder may void the service contract at a

later time as provided by the contract.

(c) If a service contract is voided, the provider shall refund

to the service contract holder or credit to the account of the

service contract holder the full purchase price of the contract.

If the provider does not pay the refund or credit the service

contract holder's account before the 46th day after the date the

contract is returned to the provider, the provider is liable to

the service contract holder for a penalty each month an amount

remains outstanding. The monthly penalty may not exceed 10

percent of the amount outstanding.

(d) The right to void a service contract is not transferable.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1304.159. CANCELING A SERVICE CONTRACT. (a) A provider

may cancel a service contract by mailing a written notice of

cancellation to the service contract holder at the service

contract holder's last known address according to the records of

the provider. The provider must mail the notice before the fifth

day preceding the effective date of the cancellation. The notice

must state the effective date of the cancellation and the reason

for the cancellation.

(b) The provider is not required to provide prior notice of

cancellation if the service contract is canceled because of:

(1) nonpayment of the consideration for the contract;

(2) a material misrepresentation by the service contract holder

to the provider; or

(3) a substantial breach of a duty by the service contract

holder relating to the covered product or its use.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1304.160. LIMITATIONS ON PROVIDER NAME. (a) A provider

may not use a name that:

(1) includes "insurance," "casualty," "surety," or "mutual" or

any other word descriptive of the insurance, casualty, or surety

business; or

(2) is deceptively similar to the name or description of an

insurance or surety corporation or to the name of any other

provider.

(b) A provider may include in its name "guaranty" or a similar

word.

(c) This section does not apply to a provider that, before

September 1, 1999, included a word prohibited under this section

in its name. A provider described by this subsection must include

in each service contract a statement substantially similar to the

following: "This agreement is not an insurance contract."

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1304.161. MISLEADING STATEMENTS PROHIBITED. A provider or

the provider's representative may not, in the provider's service

contracts or literature:

(1) make, permit, or cause to be made any false or misleading

statement; or

(2) deliberately omit a material statement if the omission would

be considered misleading.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

SUBCHAPTER E. DISCIPLINARY ACTION

Sec. 1304.201. DISCIPLINARY ACTION. (a) On a finding that a

ground for disciplinary action exists under this chapter, the

commission may impose an administrative sanction, including an

administrative penalty as provided by Subchapter F, Chapter 51.

(b) Repealed by Acts 2003, 78th Leg., ch. 816, Sec. 13.010(2).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 13.009,

13.010(2), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276,

Sec. 14A.347(a), eff. Sept. 1, 2003.

Sec. 1304.202. INJUNCTIVE RELIEF; CIVIL PENALTY. (a) The

executive director may institute an action under Section 51.352

for injunctive relief to restrain a violation or a threatened

violation of this chapter or an order issued or rule adopted

under this chapter.

(b) In addition to the injunctive relief provided by Subsection

(a), the executive director may institute an action for a civil

penalty as provided by Section 51.352. The amount of a civil

penalty assessed under this section may not exceed:

(1) $2,500 for each violation; or

(2) $50,000 in the aggregate for all violations of a similar

nature.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.043, eff.

Sept. 1, 2003.

Sec. 1304.203. MULTIPLE VIOLATIONS. For purposes of this

subchapter, violations are of a similar nature if the violations

consist of the same or a similar course of conduct, action, or

practice, regardless of the number of times the conduct, act, or

practice occurred.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003.

Sec. 1304.204. ADMINISTRATIVE PROCEDURE. Sections 51.305,

51.310, and 51.354 apply to disciplinary action taken under this

chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 3, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.347(b),

eff. Sept. 1, 2003.



CHAPTER 1305. ELECTRICIANS

OCCUPATIONS CODE

TITLE 8. REGULATION OF ENVIRONMENTAL AND INDUSTRIAL TRADES

CHAPTER 1305. ELECTRICIANS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1305.001. SHORT TITLE. This chapter may be cited as the

Texas Electrical Safety and Licensing Act.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Sec. 1305.002. DEFINITIONS. In this chapter:

(1) "Advisory board" means the Electrical Safety and Licensing

Advisory Board.

(1-a) "Agricultural use" means a use or activity involving

agriculture, as defined by Section 11.002, Water Code, other than

the processing of an agricultural commodity.

(1-b) "Apprenticeship training program" means an electrical

training program that is:

(A) recognized by the Texas Workforce Commission or the Texas

Higher Education Coordinating Board;

(B) registered with the United States Department of Labor; or

(C) a competency-based standardized craft training program that

meets the training program standards of the United States

Department of Labor Office of Apprenticeship.

(2) "Commission" means the Texas Commission of Licensing and

Regulation.

(3) "Department" means the Texas Department of Licensing and

Regulation.

(4) "Electrical code" means the National Electrical Code

published by the National Fire Protection Association as adopted

by the commission.

(5) "Electrical contracting" means the business of designing,

installing, erecting, repairing, or altering electrical wires or

conductors to be used for light, heat, power, or signaling

purposes. The term includes the installation or repair of ducts,

raceways, or conduits for the reception or protection of wires or

conductors and the installation or repair of any electrical

machinery, apparatus, or system used for electrical light, heat,

power, or signaling.

(6) "Electrical contractor" means a person engaged in electrical

contracting.

(7) "Electrical engineer" means a person licensed under Chapter

1001 who possesses the necessary qualifications, training, and

technical knowledge to perform electrical engineering work in

this state.

(8) "Electrical inspector" means a person certified by the

International Association of Electrical Inspectors or

International Code Council.

(9) "Electrical sign contracting" means the business of

designing, manufacturing, installing, connecting, reconnecting,

or servicing an electric sign, cold cathode, neon gas tubing, or

outline gas tubing, or altering electric sign wiring or

conductors either inside or outside of a building.

(10) "Electrical sign contractor" means a person engaged in

electrical sign contracting.

(11) "Electrical work" means any labor or material used in

installing, maintaining, or extending an electrical wiring system

and the appurtenances, apparatus, or equipment used in connection

with the use of electrical energy in, on, outside, or attached to

a building, residence, structure, property, or premises. The term

includes service entrance conductors as defined by the National

Electrical Code.

(12) "Executive director" means the executive director of the

department.

(12-a) "Residential appliance" means a pool-related electrical

device, or equipment that:

(A) is installed as a unit in a single-family or multifamily

dwelling that does not exceed four stories;

(B) is directly connected to an electrical circuit; and

(C) performs a specific function.

(12-b) "Residential appliance installation" means electrical

work that is limited to the connection or disconnection of a

residential appliance, including a pool-related electrical

device, to an existing electrical circuit other than by inserting

or removing a plug from an electrical outlet.

(12-c) "Residential appliance installation contracting" means

the business of residential appliance installation, including

pool-related electrical maintenance.

(12-d) "Residential appliance installation contractor" means a

business entity, other than an electrical contractor or

electrical sign contractor, that is engaged in residential

appliance installation contracting, including pool-related

electrical maintenance.

(12-e) "Residential appliance installer" means a person, other

than a licensed electrician, who is licensed to perform

residential appliance installation, including pool-related

electrical maintenance.

(13) "Residential wireman" means a person licensed under this

chapter who may only perform electrical installations in

single-family and multifamily dwellings not exceeding four

stories.

(14) "Pool" means an outdoor or indoor structure intended for

swimming or recreational bathing, including an inground

structure, aboveground structure, hot tub, spa, portable spa, or

non-portable wading pool.

(15) "Pool-related electrical device" means equipment for a pool

that:

(A) is installed as a unit;

(B) is directly connected to an electrical circuit; and

(C) performs a specific function.

(16) "Pool-related electrical maintenance" means electrical work

that is limited to the connection or disconnection of a

pool-related electrical device to an existing electrical circuit

other than by inserting or removing a plug from an electrical

outlet.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1052, Sec. 1, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

418, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

416, Sec. 1, eff. March 1, 2010.

Acts 2009, 81st Leg., R.S., Ch.

741, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1392, Sec. 1, eff. March 1, 2010.

Sec. 1305.003. EXEMPTIONS; APPLICATION OF CHAPTER. (a) This

chapter does not apply to:

(1) the installation of electrical equipment in a ship,

watercraft other than a floating building, railway rolling stock,

aircraft, motor vehicle, or recreational vehicle;

(2) the installation of electrical equipment underground in a

mine and in self-propelled mobile surface mining machinery and

its attendant electrical trailing cable;

(3) the installation of electrical equipment for generation,

transformation, transmission, or distribution of power used

exclusively to operate railway rolling stock or exclusively for

signaling and communications purposes;

(4) the installation, maintenance, alteration, or repair of

communications equipment provided by a telecommunications

provider;

(5) the installation, maintenance, alteration, or repair of

electrical equipment under the exclusive control of an electric

utility, power generation company as defined by Sections

31.002(1) and (10), Utilities Code, electric cooperative, or

municipally owned utility and used for communications or

metering, or for the generation, control, transformation,

transmission, and distribution of electrical energy, and located:

(A) in a building used exclusively by a utility or power

generation company for those purposes;

(B) outdoors on property owned or leased by the utility or power

generation company;

(C) on public highways, streets, roads, or other public

rights-of-way; or

(D) outdoors by established rights in vaults or on private

property;

(6) work not specifically regulated by a municipal ordinance

that is performed in or on a dwelling by a person who owns and

resides in the dwelling;

(7) work involved in the manufacture of electrical equipment

that includes the on-site and off-site manufacturing,

commissioning, testing, calibrating, coordinating,

troubleshooting, or evaluating of electrical equipment, the

repairing or retrofitting of electrical equipment with components

of the same ampacity, and the maintenance and servicing of

electrical equipment within the equipment's enclosure that is

performed by an authorized employee or authorized representative

of an electrical equipment manufacturer and limited to the type

of products manufactured by the manufacturer;

(8) electrical work if:

(A) the work is performed by a person who does not engage in

electrical work for the public;

(B) the work is performed by a person regularly employed as a

maintenance person or maintenance electrician for a business; and

(C) the electrical work does not involve the installation of

electrical equipment during new construction as defined by rules

adopted under Chapter 151, Tax Code;

(9) the installation, maintenance, alteration, or repair of

electrical equipment or associated wiring under the exclusive

control of a gas utility and used for communications or metering

or for the control, transmission, or distribution of natural gas;

(10) thoroughfare lighting, traffic signals, intelligent

transportation systems, and telecommunications controlled by a

governmental entity;

(11) electrical connections supplying heating, ventilation, and

cooling and refrigeration equipment, including any required

disconnect exclusively for the equipment, if the service is

performed by a licensed air conditioning and refrigeration

contractor under Chapter 1302;

(12) the design, installation, erection, repair, or alteration

of Class 1, Class 2, or Class 3 remote control, signaling, or

power-limited circuits, fire alarm circuits, optical fiber

cables, or communications circuits, including raceways, as

defined by the National Electrical Code;

(13) landscape irrigation installers, as necessary to perform

the installation and maintenance of irrigation control systems,

and landscapers, as necessary to perform the installation and

maintenance of low-voltage exterior lighting and holiday lighting

excluding any required power source;

(14) electrical work performed at a business that operates:

(A) a chemical plant, petrochemical plant, refinery, natural gas

plant, natural gas treating plant, pipeline, or oil and gas

exploration and production operation by a person who works solely

for and is employed by that business; or

(B) a chemical plant, petrochemical plant, refinery, natural gas

plant, or natural gas treatment plant by a person who under a

contract of at least 12 months' duration performs electrical work

for that plant and:

(i) the electrical work is not performed during new construction

as defined by rules adopted under Chapter 151, Tax Code; or

(ii) the person is not working for a contractor that has a

principal place of business in another state or territory of the

United States or a foreign country;

(15) the installation, maintenance, alteration, or repair of

elevators, escalators, or related equipment, excluding any

required power source, regulated under Chapter 754, Health and

Safety Code;

(16) the installation, maintenance, alteration, or repair of

equipment or network facilities provided or utilized by a cable

operator, as that term is defined by 47 U.S.C. Section 522, as

amended;

(17) the location, design, construction, extension, maintenance,

and installation of on-site sewage disposal systems in accordance

with Chapter 366, Health and Safety Code, or an on-site sewage

facility installer licensed under Chapter 37, Water Code;

(18) electrical work performed on a building, structure, or

equipment in agricultural use as defined by Section 11.002, Water

Code, other than the processing of an agricultural commodity;

(19) the installation, maintenance, alteration, or repair of

well pumps and equipment in accordance with Chapter 1902;

(20) electrical work required for the construction and assembly

of HUD-code manufactured housing or modular housing and building

units, other than the installation of service entrance

conductors, that is performed by a licensed manufacturer or

installer under Chapter 1201 or 1202, as applicable, if work

performed is within the scope of the license as defined by

applicable statutes and administrative rules;

(21) work performed by a plumber who holds a license or

endorsement or is registered under Chapter 1301 that is necessary

to install, service, maintain, repair, or replace any type of

plumbing fixture or appliance, as described by Section

1301.002(7), including a water heater, food disposer, garbage

disposal, water softener, dishwashing machine, and clothes

washing machine on existing electrical circuits only;

(22) the maintenance or repair of a residential appliance by a

residential appliance dealer or manufacturer or a person

authorized by a residential appliance dealer or manufacturer

using only components of the same type and ampacity as the

original components; and

(23) the maintenance, alteration, or repair of a pool-related

electrical device by, or pool-related electrical maintenance

performed by, an employee of a municipality on a pool owned or

operated by the municipality.

(b) This chapter applies to all premises wiring that originates

where an electric utility's facilities end and a nonutility

customer's electric facilities begin, except as permitted by

Section 161.123(2)(A), Utilities Code.

(c) This chapter applies to an installation in a building used

by a utility for purposes other than a purpose listed in this

section, including an office building, warehouse, garage, machine

shop, or recreational building that is not an integral part of a

generating plant, substation, or control center.

(d) This chapter does not require a political subdivision of

this state, including a school district or a municipality, to

hold an electrical contractor license or an electrical sign

contractor license under this chapter to be authorized to employ

a person to perform electrical work for the political

subdivision.

(e) Subsection (d) does not exempt an employee of a political

subdivision from the requirement of holding the appropriate

license under this chapter to perform electrical work.

(f) For purposes of Subsection (a)(21), any installation or

replacement of a plumbing fixture or appliance must meet the

requirements of existing electrical circuits.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

794, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1052, Sec. 2, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

418, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

649, Sec. 1, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 17.002, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

416, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1392, Sec. 2, eff. September 1, 2009.

Sec. 1305.004. NONAPPLICABILITY OF LAW GOVERNING CANCELLATION OF

CERTAIN TRANSACTIONS. Except as otherwise provided by this

section, Chapter 601, Business & Commerce Code, does not

apply to a good or service provided by a license holder under

this chapter if the transaction involving the good or service is

initiated by the consumer. Chapter 601, Business & Commerce

Code, does apply to a transaction that involves a breach of

express warranty or a negligent installation in violation of a

building code applicable to the good or service sold to the

consumer.

Added by Acts 2009, 81st Leg., R.S., Ch.

937, Sec. 3, eff. June 19, 2009.

SUBCHAPTER B. ADVISORY BOARD

Sec. 1305.051. ELECTRICAL SAFETY AND LICENSING ADVISORY BOARD.

(a) The advisory board consists of nine members appointed by the

presiding officer of the commission with the approval of the

commission as follows:

(1) three master electrician members;

(2) three journeyman electrician members; and

(3) three public members.

(b) The advisory board members must include:

(1) two members who are affiliated with a statewide association

of electrical contractors not affiliated with a labor

organization;

(2) three members who are affiliated with a labor organization;

(3) one member who is not affiliated with a statewide

association of electrical contractors or with a labor

organization; and

(4) one member who is affiliated with a historically

underutilized business, as that term is defined by Section

2161.001, Government Code.

(c) A licensed electrical engineer or an electrical inspector

may be appointed as a public member of the advisory board.

(d) An appointment to the advisory board shall be made without

regard to the race, color, disability, sex, religion, age, or

national origin of the appointee.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Sec. 1305.052. TERMS; VACANCIES. (a) Advisory board members

serve terms of six years, with the terms of three members

expiring on February 1 of each odd-numbered year.

(b) A member may not consecutively serve more than two full

terms.

(c) If a vacancy occurs during a term, the presiding officer of

the commission shall appoint a replacement who meets the

qualifications of the vacated position to serve for the remainder

of the term.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Sec. 1305.053. PRESIDING OFFICER. The presiding officer of the

commission shall appoint one of the advisory board members to

serve as presiding officer of the advisory board for a term of

one year. The presiding officer of the advisory board may vote on

any matter before the advisory board.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Sec. 1305.054. COMPENSATION; REIMBURSEMENT OF EXPENSES.

Advisory board members may not receive compensation but are

entitled to reimbursement for actual and necessary expenses

incurred in performing the functions of the advisory board,

subject to the General Appropriations Act.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Sec. 1305.055. MEETINGS. The advisory board shall meet twice

annually and may meet at other times at the call of the presiding

officer of the commission.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1305.101. GENERAL POWERS AND DUTIES. (a) The executive

director or commission, as appropriate, shall:

(1) by rule establish the financial responsibility requirements

for electrical contractors; and

(2) after publication of the National Electrical Code by the

National Fire Protection Association every three years, adopt the

revised National Electrical Code as the electrical code for the

state.

(b) The executive director or commissioner, as appropriate, may:

(1) establish reciprocity agreements with other states that have

licensing requirements substantially equivalent to the

requirements of this chapter; and

(2) take other action as necessary to administer and enforce

this chapter.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Sec. 1305.102. RULES. (a) The executive director shall adopt

rules for the licensing of electricians, sign electricians,

electrical sign contractors, electrical contractors, residential

appliance installers, and residential appliance installation

contractors as prescribed by this chapter.

(b) The executive director by rule shall prescribe descriptions

of the types of activities that may be performed by each class of

license holder under this chapter.

(c) The executive director by rule shall adopt standards of

conduct requirements for license holders under this chapter.

(d) The commission may adopt rules regarding the registration of

apprenticeship training programs and to require registered

programs to report the names of persons enrolled in the programs.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

418, Sec. 3, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

741, Sec. 2, eff. September 1, 2009.

Sec. 1305.103. FEES. The commission shall establish and collect

reasonable and necessary fees in amounts sufficient to cover the

costs of administering this chapter.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Sec. 1305.104. POWERS AND DUTIES OF ADVISORY BOARD. The

advisory board shall provide advice and recommendations to the

department on technical matters relevant to the administration

and enforcement of this chapter, including examination content,

licensing standards, electrical code requirements, and continuing

education requirements.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Sec. 1305.105. PERSONNEL. The department may employ personnel

necessary to administer and enforce this chapter. The department

shall employ an electrical occupations and code specialist to

oversee the electrical licensing and safety program.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER D. LICENSE REQUIREMENTS

Sec. 1305.151. LICENSE REQUIRED. Except as provided by Section

1305.003, a person or business may not perform or offer to

perform electrical work or residential appliance installation

unless the person or business holds an appropriate license issued

or recognized under this chapter.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2004.

Amended by:

Acts 2005, 79th Leg., Ch.

1052, Sec. 3, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

418, Sec. 4, eff. March 1, 2008.

Sec. 1305.152. APPLICATION REQUIREMENTS. (a) An applicant for

a license under this chapter must:

(1) submit to the department a completed application on a form

prescribed by the executive director;

(2) submit to the department any other information required by

executive director rule;

(3) demonstrate to the satisfaction of the executive director

the appropriate amount of electrical work experience as required

by this subchapter;

(4) demonstrate the applicant's honesty, trustworthiness, and

integrity; and

(5) pay the application and examination fees.

(b) The executive director shall adopt rules to establish a

process by which the department shall evaluate the experience

required of applicants for a license under this chapter.

(c) The department may conduct an examination of any criminal

conviction of an applicant, including obtaining any criminal

history record information permitted by law.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Sec. 1305.153. MASTER ELECTRICIAN. (a) An applicant for a

license as a master electrician must:

(1) have at least 12,000 hours of on-the-job training under the

supervision of a master electrician;

(2) have held a journeyman electrician license for at least two

years; and

(3) pass a master electrician examination administered under

this chapter.

(b) A master electrician may:

(1) perform all electrical work, including electrical work

performed by a master sign electrician;

(2) supervise an electrician;

(3) verify compliance with on-the-job training requirements for

issuance of a master electrician license, master sign electrician

license, journeyman electrician license, or journeyman sign

electrician license; and

(4) serve as master of record for an electrical sign contractor.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1052, Sec. 4, eff. June 18, 2005.

Sec. 1305.154. MASTER SIGN ELECTRICIAN. An applicant for a

license as a master sign electrician must:

(1) have at least 12,000 hours of on-the-job training under the

supervision of a master sign electrician; and

(2) pass a master sign electrician examination administered

under this chapter.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Sec. 1305.155. JOURNEYMAN ELECTRICIAN. An applicant for a

license as a journeyman electrician must:

(1) have at least 8,000 hours of on-the-job training under the

supervision of a master electrician; and

(2) pass a journeyman electrician examination administered under

this chapter.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Sec. 1305.156. JOURNEYMAN SIGN ELECTRICIAN. An applicant for a

license as a journeyman sign electrician must:

(1) have at least 8,000 hours of on-the-job training under the

supervision of a master sign electrician; and

(2) pass a journeyman sign electrician examination administered

under this chapter.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Sec. 1305.157. RESIDENTIAL WIREMAN. An applicant for a license

as a residential wireman must:

(1) have at least 4,000 hours of on-the-job training under the

supervision of a master electrician or residential wireman; and

(2) pass a residential wireman examination administered under

this chapter.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Sec. 1305.158. MAINTENANCE ELECTRICIAN. An applicant for a

license as a maintenance electrician must:

(1) have at least 8,000 hours of on-the-job training under the

supervision of a master electrician or maintenance electrician;

and

(2) pass a maintenance electrician examination administered

under this chapter.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Sec. 1305.159. ELECTRICAL CONTRACTOR. (a) An applicant for a

license as an electrical contractor must:

(1) be licensed under this chapter as a master electrician or

employ a person licensed under this chapter as a master

electrician;

(2) establish proof of financial responsibility in the manner

prescribed by the executive director; and

(3) maintain workers' compensation coverage for the contractor's

employees through an insurance company authorized to engage in

the business of insurance in this state or through

self-insurance, or elect not to obtain workers' compensation

coverage, as provided by Subchapter A, Chapter 406, Labor Code.

(b) A person who holds a master electrician license issued or

recognized under this chapter may only be assigned to a single

electrical contractor, unless the master electrician owns more

than 50 percent of the electrical contracting business.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Sec. 1305.160. ELECTRICAL SIGN CONTRACTOR. (a) An applicant

for a license as an electrical sign contractor must:

(1) be licensed under this chapter as a master sign electrician

or employ a person licensed under this chapter as a master sign

electrician;

(2) establish proof of financial responsibility in the manner

prescribed by the executive director; and

(3) maintain workers' compensation coverage for the contractor's

employees through an insurance company authorized to engage in

the business of insurance in this state or through

self-insurance, or elect not to obtain workers' compensation

coverage, as provided by Subchapter A, Chapter 406, Labor Code.

(b) A person who holds a master sign electrician license issued

or recognized under this chapter may only be assigned to a single

electrical sign contractor, unless the master sign electrician

owns more than 50 percent of the electrical sign contracting

business.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1052, Sec. 5, eff. June 18, 2005.

Sec. 1305.161. APPRENTICE; TEMPORARY APPRENTICE. (a) Except as

provided by Subsection (b), an applicant for a license as an

electrical apprentice must be at least 16 years of age and be

engaged in the process of learning and assisting in the

installation of electrical work under the supervision of a

licensed master electrician.

(b) An applicant for a license as an electrical sign apprentice

must be at least 18 years of age and be engaged in the process of

learning and assisting in the performance of electrical sign work

under the supervision of a licensed master sign electrician.

(c) On the request of an applicant for an apprentice license,

the executive director shall issue a temporary apprentice license

that expires on the 21st day after the date of issuance to an

applicant who meets the qualifications established by the

executive director.

(d) The commission by rule shall set the fee, establish the

qualifications, and provide for the issuance of a temporary

apprentice license under this section.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1052, Sec. 6, eff. June 18, 2005.

Sec. 1305.1615. EMERGENCY ELECTRICIAN LICENSE. (a) The

commission by rule shall establish criteria and procedures for

the issuance of an emergency electrician license following a

disaster, as that term is defined by Section 418.004, Government

Code, to a person licensed as an electrician in another state of

the United States.

(b) An emergency license issued under this section expires on

the 90th day after the date of issuance.

(c) The commission, with the advice of the advisory board, may

adopt rules that provide for the extension of an emergency

license issued under this section.

Added by Acts 2005, 79th Leg., Ch.

1052, Sec. 7, eff. June 18, 2005.

Sec. 1305.1617. RESIDENTIAL APPLIANCE INSTALLER. An applicant

for a license as a residential appliance installer must pass a

residential appliance installer examination administered under

this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

418, Sec. 5, eff. September 1, 2007.

Sec. 1305.1618. RESIDENTIAL APPLIANCE INSTALLATION CONTRACTOR.

(a) An applicant for a license as a residential appliance

installation contractor must:

(1) be licensed under this chapter as a residential appliance

installer or employ a person licensed under this chapter as a

residential appliance installer;

(2) establish proof of financial responsibility in the manner

prescribed by the executive director; and

(3) maintain workers' compensation coverage for the contractor's

employees through an insurance company authorized to engage in

the business of insurance in this state or through

self-insurance, or elect not to obtain workers' compensation

coverage, as provided by Subchapter A, Chapter 406, Labor Code.

(b) A person who holds a residential appliance installer's

license issued or recognized under this chapter may only be

assigned to a single residential appliance installation

contractor, unless the residential appliance installer owns more

than 50 percent of the residential appliance installation

contracting business.

Added by Acts 2007, 80th Leg., R.S., Ch.

418, Sec. 5, eff. September 1, 2007.

Sec. 1305.162. EXAMINATIONS. (a) Examinations required by this

subchapter shall be conducted throughout the state.

(b) The department shall accept, develop, or contract for the

examinations required by this chapter, including the

administration of the examinations. Each examination must test

the knowledge of the applicant about materials and methods used

in electrical installations related to the activities that may be

performed within each class of license under this chapter and the

standards prescribed by the National Electrical Code as adopted

by the executive director.

(c) The executive director shall determine uniform standards for

acceptable performance on an examination.

(d) In addition to the other requirements of this section, the

department shall accept, develop, or contract for a residential

appliance installer examination that tests an applicant's

knowledge of the materials and methods used in the installation

of residential appliances and pool-related devices under this

chapter and the National Electrical Code standards as adopted by

the executive director.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

416, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1392, Sec. 3, eff. September 1, 2009.

Sec. 1305.163. EXAMINATION RESULTS. (a) Not later than the

30th day after the date on which an examination is administered

under this chapter, the department shall notify each examinee of

the results of the examination. If an examination is graded or

reviewed by a national testing service, the department shall

notify examinees of the result of the examination not later than

the 14th day after the date on which the department receives the

results from the testing service.

(b) If the notice of the examination results will be delayed for

more than 60 days after the examination date, the department

shall notify each examinee of the reason for the delay before the

60th day.

(c) If requested in writing by a person who fails an examination

administered under this chapter, the department shall provide to

the person an analysis of the person's performance on the

examination.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Sec. 1305.164. NONRESIDENT LICENSE APPLICANT. The executive

director may issue a license under this chapter to an applicant

who holds a license in another state and who submits a proper

application and pays the required fees if the executive director

determines that the applicant is licensed in a state with which

there is an agreement to recognize licenses issued under this

chapter.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Sec. 1305.165. LICENSE ISSUANCE; NONTRANSFERABILITY. (a) Not

later than the 30th day after the date on which the department

determines that an applicant has passed the examination required

under this chapter, the executive director shall issue a license

to the applicant if the applicant has complied with the

application requirements and paid the fees required by this

chapter.

(b) A license issued by the executive director is valid

throughout this state and is not transferable.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Sec. 1305.166. DISPLAY OF LICENSE. (a) An electrical

contractor, electrical sign contractor, and residential appliance

installation contractor shall display the contractor's business

name and the number of the license issued by the executive

director on each vehicle owned by the contractor.

(b) The information required to be displayed must be:

(1) printed in letters and numbers that are at least two inches

high and in a color that contrasts with the color of the

background surface; and

(2) permanently affixed in conspicuous places on both sides of

the vehicle.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

418, Sec. 6, eff. September 1, 2007.

Sec. 1305.167. LICENSE RENEWAL. (a) Except as provided by

Subsection (b), a license expires annually on December 31 and may

be renewed annually on payment of the required renewal fee.

(b) The executive director by rule may adopt a system under

which licenses expire on various dates during the year. For the

year in which the license expiration date is changed, renewal

fees payable on or before December 31 shall be prorated on a

monthly basis so that each license holder pays only that portion

of the renewal fee that is applicable to the number of months

during which the license is valid. On renewal of the license on

the new expiration date, the total renewal fee is due.

(c) Not later than the 30th day preceding the expiration date of

a person's license, the department shall notify the person in

writing, at the person's last known mailing address, of the

impending license expiration. A person may renew an unexpired

license by paying to the department, before the license

expiration date, the required renewal fee.

(d) Repealed by Acts 2005, 79th Leg., Ch. 1052, Sec. 11, eff.

June 18, 2005.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1052, Sec. 11, eff. June 18, 2005.

Sec. 1305.168. CONTINUING EDUCATION. (a) To renew a master

electrician, journeyman electrician, master sign electrician,

journeyman sign electrician, maintenance electrician, or

residential wireman license, the license holder must complete

four hours of continuing education annually.

(b) Continuing education courses that satisfy the requirements

of Subsection (a) must address safety, the National Electrical

Code, as adopted under Section 1305.101, and state laws and rules

that regulate the conduct of license holders under this chapter.

(b-1) To renew an electrical apprentice license, a license

holder who is not enrolled in an apprenticeship training program

must complete four hours of continuing education annually.

Continuing education courses that satisfy the requirements of

this subsection must address safety, the National Electrical

Code, as adopted under Section 1305.101, and state laws and rules

that regulate the conduct of license holders under this chapter.

(c) The executive director by rule shall approve continuing

education courses, online continuing education courses, course

content, and course providers. The commission may adopt a fee

for the administration of the department's duties regarding

continuing education.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1052, Sec. 8, eff. June 18, 2005.

Acts 2009, 81st Leg., R.S., Ch.

741, Sec. 3, eff. September 1, 2009.

SUBCHAPTER E. REGULATION OF ELECTRICIANS BY LOCAL GOVERNMENTS

Sec. 1305.201. MUNICIPAL OR REGIONAL REGULATION. (a) This

chapter does not prohibit a municipality or region from

regulating electricians or residential appliance installers by:

(1) enacting an ordinance requiring inspections;

(2) offering examinations;

(3) issuing municipal or regional licenses; or

(4) collecting permit fees for municipal or regional licenses

and examinations from electricians and appliance installers for

work performed in the municipality or region.

(b) A municipality or region may not require a person to take a

municipal or regional examination if that person holds the

appropriate license issued under this chapter and is working

within the scope of that license.

(c) A municipality may adopt procedures for the:

(1) adoption of local amendments to the National Electrical

Code; and

(2) administration and enforcement of that code.

(d) Electrical work performed within the corporate limits of a

municipality must be installed in accordance with all applicable

local ordinances.

(e) Electrical work performed in an unincorporated area of the

state must be installed in accordance with standards at least as

stringent as the requirements of the state electrical code as

adopted under Section 1305.101.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

418, Sec. 7, eff. September 1, 2007.

Sec. 1305.202. SCOPE OF MUNICIPAL OR REGIONAL LICENSE. (a) A

license to perform electrical work issued by a municipality or

region is valid only in the municipality or region or in another

municipality or region under a reciprocal agreement.

(b) A person who holds a license to perform electrical work or

electrical sign work issued by a municipality or region that

elects to discontinue issuing or renewing licenses may apply for

an equivalent license under this chapter without complying with

the applicable examination requirement if the person:

(1) held the municipal or regional license for the preceding

year; and

(2) submits an application for a license under this chapter

within 90 days of the date the municipality or region stops

issuing or renewing licenses.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1052, Sec. 9, eff. June 18, 2005.

SUBCHAPTER F. LICENSE DENIAL AND DISCIPLINARY ACTIONS

Sec. 1305.251. GROUNDS FOR DENIAL OR DISCIPLINARY ACTION. A

person is subject to denial of a license application or

disciplinary action under Section 51.353 if the person violates:

(1) this chapter or a rule adopted under this chapter; or

(2) a rule or order of the executive director or commission.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Sec. 1305.252. REQUESTED SUSPENSION BY LOCAL GOVERNMENT. A

municipality or region may request suspension for just cause of

the license under this chapter of a license holder working in its

jurisdiction.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Sec. 1305.253. HEARINGS; ADMINISTRATIVE PROCEDURE. (a) If the

department proposes to deny a license or take disciplinary action

against a license holder, the license holder is entitled to a

hearing.

(b) The proceedings relating to a license denial and

disciplinary action by the department under this chapter are

governed by Chapter 2001, Government Code. A hearing under this

chapter may be conducted by a hearings officer designated by the

commission.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Sec. 1305.254. NEW APPLICATION BY HOLDER OF REVOKED LICENSE. A

license holder whose license has been revoked may apply for a new

license after the first anniversary of the date of the

revocation.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER G. ENFORCEMENT

Sec. 1305.301. ADMINISTRATIVE PENALTY. (a) The executive

director may impose an administrative penalty on a person under

Subchapter F, Chapter 51, regardless of whether the person holds

a license under this chapter, if the person violates:

(1) this chapter or a rule adopted under this chapter; or

(2) a rule or order of the executive director or commission.

(b) An administrative penalty may not be imposed unless the

person charged with a violation is provided the opportunity for a

hearing.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Sec. 1305.302. CEASE AND DESIST ORDER; INJUNCTION; CIVIL

PENALTY. (a) The executive director may issue a cease and

desist order as necessary to enforce this chapter if the

executive director determines that the action is necessary to

prevent a violation of this chapter and to protect public health

and safety.

(b) The attorney general or executive director may institute an

action for an injunction or a civil penalty under this chapter as

provided by Section 51.352.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2003.

Sec. 1305.303. CRIMINAL PENALTY.

(a) A person subject to this chapter commits an offense if the

person:

(1) violates the licensing requirements of this chapter;

(2) performs electrical work without a license to perform

electrical work in this state;

(3) employs an individual who does not hold the appropriate

license required by this chapter; or

(4) falsifies a certification of on-the-job training.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 2003, 78th Leg., ch. 1062, Sec. 1, eff. Sept. 1,

2004.



CHAPTER 1306. IDENTITY RECOVERY SERVICE CONTRACT PROVIDERS AND ADMINISTRATORS

OCCUPATIONS CODE

TITLE 8. REGULATION OF ENVIRONMENTAL AND INDUSTRIAL TRADES

CHAPTER 1306. IDENTITY RECOVERY SERVICE CONTRACT PROVIDERS AND

ADMINISTRATORS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1306.001. SHORT TITLE. This chapter may be cited as the

Identity Recovery Service Contract Regulatory Act.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. September 1, 2009.

Sec. 1306.002. DEFINITIONS. In this chapter:

(1) "Administrator" means a person, other than the provider of

the identity recovery service contract or an employee of the

provider, who is responsible for the third-party administration

of an identity recovery service contract.

(2) "Commission" means the Texas Commission of Licensing and

Regulation.

(3) "Consumer" means an individual who, for a purpose other than

resale, buys a motor vehicle that is:

(A) distributed in commerce; and

(B) normally used for personal, family, or household purposes

and not for business or research purposes.

(4) "Department" means the Texas Department of Licensing and

Regulation.

(5) "Executive director" means the executive director of the

department.

(6) "Identity recovery" means a process, through a limited power

of attorney and the assistance of an identity recovery expert,

that returns the identity of an identity theft victim to

pre-identity theft event status.

(7) "Identity recovery service contract holder" means a person

who purchases or otherwise holds an identity recovery service

contract.

(8) "Person" means an individual or an association, company,

corporation, partnership, or other group.

(9) "Provider" means a person who is contractually obligated to

an identity recovery service contract holder under the terms of

an identity recovery service contract.

(10) "Reimbursement insurance policy" means a policy of

insurance issued to a provider to:

(A) reimburse the provider under an identity recovery service

contract the provider issued or sold; or

(B) pay on behalf of the provider all covered contractual

obligations that are incurred by the provider under an identity

recovery service contract the provider issued or sold and that

the provider does not perform.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. September 1, 2009.

Sec. 1306.003. IDENTITY RECOVERY SERVICE CONTRACT. In this

chapter, "identity recovery service contract" means an agreement:

(1) to provide identity recovery;

(2) that is entered into for a separately stated consideration

and for a specified term; and

(3) that is financed through a retail installment contract under

Chapter 348, Finance Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. September 1, 2009.

Sec. 1306.004. CONTROLLING PERSON. (a) In this chapter,

"controlling person" means an individual who:

(1) possesses direct or indirect control of at least 25 percent

of the voting securities of a corporation;

(2) possesses the authority to set policy and direct the

management of a business entity;

(3) is the president, the secretary, or a director of a

corporation; or

(4) is a general partner of a partnership.

(b) An individual who is a controlling person of a corporation

or other business entity that is the general partner of a limited

partnership is a controlling person of the limited partnership.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. September 1, 2009.

Sec. 1306.005. EXEMPTIONS. This chapter does not apply to:

(1) an identity recovery service contract sold or offered for

sale to a person who is not a consumer; or

(2) an identity recovery service contract sold by a motor

vehicle dealer on a motor vehicle sold by that dealer, if the

dealer:

(A) is the provider;

(B) is licensed as a motor vehicle dealer under Chapter 2301;

and

(C) covers its obligations under the identity recovery service

contract with a reimbursement insurance policy.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. September 1, 2009.

Sec. 1306.006. EXEMPTIONS FROM CERTAIN OTHER LAWS. Marketing,

selling, offering for sale, issuing, making, proposing to make,

and administering an identity recovery service contract are

exempt from the Insurance Code and other laws of this state

regulating the business of insurance.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. September 1, 2009.

Sec. 1306.007. PURCHASE REQUIREMENT PROHIBITED. A person

regulated by Chapter 2301 may not require the purchase of an

identity recovery service contract as a condition of a loan or

the sale of a vehicle.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. September 1, 2009.

Sec. 1306.008. GENERAL INVESTIGATIVE POWER OF EXECUTIVE

DIRECTOR. (a) The executive director may investigate a

provider, administrator, or other person as necessary to enforce

this chapter and protect identity recovery service contract

holders in this state.

(b) On request of the executive director, a provider shall make

the records required by Section 1306.105 available to the

executive director as necessary to enable the executive director

to reasonably determine compliance with this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. September 1, 2009.

SUBCHAPTER B. REGISTRATION REQUIREMENTS

Sec. 1306.051. REGISTRATION REQUIRED; EXEMPTION FROM OTHER

LICENSING REQUIREMENTS. (a) A person may not operate as a

provider or administrator of identity recovery service contracts

sold in this state unless the person is registered with the

department.

(b) Except for the registration requirement of this subchapter,

a provider, identity recovery service contract seller,

administrator, or other person who markets, sells, or offers to

sell identity recovery service contracts is exempt from any

licensing requirement of this state that relates to an activity

regulated under this chapter.

(c) If a person registered under Chapter 1304 registers under

Chapter 1306, the financial security used to comply with Section

1304.151 fulfills the requirements of Section 1306.101.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. January 1, 2010.

Sec. 1306.052. APPLICATION FOR REGISTRATION OR RENEWAL; GENERAL

REQUIREMENTS. (a) An applicant for registration or registration

renewal must submit an application to the executive director.

(b) The application must:

(1) be in the form prescribed by the executive director; and

(2) include evidence satisfactory to the executive director of

compliance with the applicable financial security requirements

prescribed by Section 1306.101, if the application is for a

provider registration or renewal.

(c) The department may refuse to issue or renew a registration

if the applicant or a controlling person of the applicant has

violated this chapter or a rule adopted or order issued by the

commission or executive director.

(d) A person who makes a false statement in an application or in

any document provided with an application is subject to

disciplinary action under Subchapter D, including denial of the

application or suspension or revocation of a registration.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. September 1, 2009.

Sec. 1306.053. ADDITIONAL REGISTRATION AND RENEWAL REQUIREMENTS

FOR PROVIDERS. (a) In addition to the requirements of Section

1306.052, an applicant for issuance or renewal of a provider

registration must file with the application:

(1) the reimbursement insurance policy required by Section

1306.102, if the provider is using a reimbursement insurance

policy; and

(2) a biographical affidavit, in a form prescribed by the

executive director, for each controlling person of the provider.

(b) The executive director may not issue or renew a registration

to a provider unless the provider provides evidence to the

executive director that:

(1) each controlling person of the provider is trustworthy and

can competently manage the affairs of the provider in compliance

with this chapter; and

(2) the provider can meet the provider's obligations under

identity recovery service contracts and this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. September 1, 2009.

Sec. 1306.054. FEES. (a) As prescribed by this section, a

provider must pay annual registration and renewal fees and

quarterly fees based on the number of identity recovery service

contracts sold or issued and in force in this state. As

prescribed by this section, an administrator must pay annual

registration and renewal fees.

(b) To register or renew a registration, a provider or

administrator must pay the appropriate fee. The commission shall

set by rule the amounts of the registration and renewal fees

required to cover the costs of administering this chapter.

(c) Not later than the 30th day after the date each calendar

quarter ends, a provider must report to the department the number

of identity recovery service contracts sold or issued to

consumers in this state during the calendar quarter and submit to

the department a fee equal to $1 for each of those contracts.

(d) The information concerning the number of identity recovery

service contracts sold or issued by a provider that is submitted

under Subsection (c):

(1) is a trade secret to which Section 552.110, Government Code,

applies; and

(2) may be used only by the executive director and the

department for the purposes of this section.

(e) The commission shall adopt rules to implement this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. September 1, 2009.

Sec. 1306.055. RENEWAL. The commission shall adopt rules

regarding the renewal of a registration issued under this

chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. September 1, 2009.

SUBCHAPTER C. PRACTICE BY IDENTITY RECOVERY SERVICE CONTRACT

PROVIDERS AND ADMINISTRATORS

Sec. 1306.101. FINANCIAL SECURITY REQUIREMENTS. (a) To ensure

the faithful performance of a provider's obligations to its

identity recovery service contract holders, each provider must:

(1) insure the provider's identity recovery service contracts

under a reimbursement insurance policy issued by an insurer

authorized to transact insurance in this state or by a surplus

lines insurer eligible to place coverage in this state under

Chapter 981, Insurance Code;

(2) maintain a funded reserve account covering the provider's

obligations under its identity recovery service contracts that

are issued and outstanding in this state and place in trust with

the executive director a financial security deposit consisting

of:

(A) a surety bond issued by an authorized surety;

(B) securities of the type eligible for deposit by an authorized

insurer in this state;

(C) a statutory deposit of cash or cash equivalents;

(D) a letter of credit issued by a qualified financial

institution; or

(E) another form of security prescribed by rules adopted by the

commission; or

(3) maintain, or have a parent company that maintains, a net

worth or stockholders' equity of at least $100 million.

(b) If the provider ensures its obligations under Subsection

(a)(2), the amount maintained in the reserve account may not be

less than an amount equal to 40 percent of the gross

consideration the provider received from consumers from the sale

of all identity recovery service contracts issued and outstanding

in this state, minus any claims paid. The executive director may

review and examine the reserve account. The amount of the

security deposit may not be less than the greater of:

(1) $25,000; or

(2) an amount equal to five percent of the gross consideration

the provider received from consumers from the sale of all

identity recovery service contracts issued and outstanding in

this state, minus any claims paid.

(c) If the provider ensures its obligations under Subsection

(a)(3), the provider must give to the executive director on

request:

(1) a copy of the provider's or the provider's parent company's

most recent Form 10-K or Form 20-F filed with the Securities and

Exchange Commission within the preceding calendar year; or

(2) if the provider or the provider's parent company does not

file with the Securities and Exchange Commission, a copy of the

provider's or the provider's parent company's audited financial

statements showing a net worth of the provider or its parent

company of at least $100 million.

(d) If the provider's parent company's Form 10-K, Form 20-F, or

audited financial statements are filed to show that the provider

meets the financial security requirement, the parent company

shall agree to guarantee the obligations of the provider relating

to identity recovery service contracts sold by the provider in

this state.

(e) The executive director may not require a provider to meet

any additional financial security requirement.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. September 1, 2009.

Sec. 1306.102. REIMBURSEMENT INSURANCE POLICY. (a) A

reimbursement insurance policy that a provider uses to comply

with Sections 1306.053 and 1306.101(a)(1) must state that:

(1) the insurer that issued the policy shall:

(A) reimburse or pay on behalf of the provider any covered

amount the provider is legally obligated to pay; or

(B) provide the service that the provider is legally obligated

to perform according to the provider's contractual obligations

under the insured identity recovery service contract;

(2) if the covered service is not provided to an identity

recovery service contract holder before the 61st day after the

date of proof of loss, the insurer shall pay the covered amount

directly to the identity recovery service contract holder or

provide the required service; and

(3) if a refund is not paid to the identity recovery service

contract holder or credited to the identity recovery service

contract holder's account as required by Section 1306.108, the

insurer, after receiving written notice, shall pay the refund

amount directly to the identity recovery service contract holder.

(b) For a reimbursement insurance policy to comply with Section

1306.101(a)(1), the insurer issuing the policy must:

(1) maintain surplus as to policyholders and paid-in capital of

at least $15 million and annually file with the executive

director copies of the insurer's audited financial statements,

National Association of Insurance Commissioners annual statement,

and actuarial certification if the certification is required and

filed in the insurer's state of domicile; or

(2) maintain surplus as to policyholders and paid-in capital of

at least $10 million but not more than $15 million, demonstrate

to the satisfaction of the executive director that the insurer

maintains a ratio of net written premiums, wherever written, to

surplus as to policyholders and paid-in capital of not more than

three to one, and annually file with the executive director

copies of the insurer's audited financial statements, National

Association of Insurance Commissioners annual statement, and

actuarial certification if the certification is required and

filed in the insurer's state of domicile.

(c) The insurer may not cancel the reimbursement insurance

policy until the insurer delivers to the provider and the

executive director a written notice of cancellation that complies

with the notice requirements prescribed by Subchapters B and C,

Chapter 551, Insurance Code, for cancellation of an insurance

policy under those subchapters. Cancellation of the policy does

not affect the insurer's liability for an identity recovery

service contract issued by the provider and insured under the

policy before the effective date of the cancellation.

(d) If the insurer or provider cancels the reimbursement

insurance policy, the provider named on the policy may not issue

a new identity recovery service contract after the effective date

of the cancellation unless:

(1) the provider files with the executive director a copy of a

new policy that meets the requirements of this section and that

provides coverage after that date; or

(2) the provider complies with other financial security

requirements provided by Section 1306.101(a).

(e) A provider is considered the agent of an insurer that issues

a reimbursement insurance policy for purposes of obligating the

insurer to the identity recovery service contract holder in

accordance with the identity recovery service contract and this

chapter. The insurer issuing the reimbursement insurance policy

is considered to have received the premium for the policy on the

date the identity recovery service contract holder pays the

purchase price of the identity recovery service contract.

(f) This chapter does not prevent or limit the right of the

insurer to seek indemnification or subrogation against a provider

for any amount the insurer pays or is obligated to pay to an

identity recovery service contract holder on behalf of the

provider.

(g) In this section, "net written premiums" means the sum of

direct written premiums and assumed reinsurance premiums, minus

ceded reinsurance premiums.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. September 1, 2009.

Sec. 1306.103. APPOINTMENT AND RESPONSIBILITIES OF

ADMINISTRATOR. (a) A provider may appoint an administrator

registered under this chapter to be responsible for:

(1) all or any part of the administration or sale of identity

recovery service contracts; and

(2) compliance with this chapter, except for Section 1306.101.

(b) The appointment of an administrator under this section does

not affect a provider's responsibility to comply with this

chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. September 1, 2009.

Sec. 1306.104. PROVIDER REQUIREMENTS. A provider may not sell,

offer for sale, or issue an identity recovery service contract in

this state unless the provider gives the identity recovery

service contract holder:

(1) a receipt for, or other written evidence of, the purchase of

the contract; and

(2) a copy of the contract within a reasonable period after the

date of purchase.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. September 1, 2009.

Sec. 1306.105. PROVIDER RECORDS. (a) A provider shall maintain

accurate accounts, books, and other records regarding

transactions regulated under this chapter. The provider's

records must include:

(1) a copy of each unique form of identity recovery service

contract sold;

(2) the name and address of each identity recovery service

contract holder who provided the holder's name and address;

(3) a list of each location at which the provider's identity

recovery service contracts are marketed, sold, or offered for

sale; and

(4) written claims files that contain at least the date and a

description of each claim related to the identity recovery

service contracts.

(b) The records required by this section may be maintained in an

electronic medium or through other recordkeeping technology. If

a record is not in a hard copy, the provider must be able to

reformat the record into a legible hard copy at the request of

the executive director.

(c) Except as provided by Subsection (d), a provider shall

retain the records required by this section until at least the

first anniversary of the expiration date of the specified period

of coverage under the identity recovery service contract.

(d) A provider that discontinues business in this state shall

retain its records until the provider furnishes the executive

director with proof satisfactory to the executive director that

the provider has discharged all obligations to identity recovery

service contract holders in this state.

(e) An administrator appointed to maintain the provider's

records is responsible for compliance with this section to the

same extent as the provider.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. September 1, 2009.

Sec. 1306.106. FORM OF IDENTITY RECOVERY SERVICE CONTRACT AND

REQUIRED DISCLOSURES. (a) An identity recovery service contract

marketed, sold, offered for sale, issued, made, proposed to be

made, or administered in this state must:

(1) be written, printed, or typed in clear, understandable

language that is easy to read;

(2) state the name and address of the provider;

(3) state the purchase price of the contract and the terms under

which the contract is sold;

(4) state the terms and restrictions governing cancellation of

the contract by the provider or the identity recovery service

contract holder before the expiration date of the contract;

(5) identify:

(A) any administrator;

(B) the contract seller; and

(C) the identity recovery service contract holder, if the

identity recovery service contract holder provides the holder's

name;

(6) state the amount of any deductible;

(7) specify the services to be provided under the contract and

any limitation, exception, or exclusion;

(8) specify any restriction governing the transferability of the

contract; and

(9) state the duties of the identity recovery service contract

holder, including any duty to protect against any further damage

and any requirement to follow the instructions in the identity

recovery service contract.

(b) The identity of a person described by Subsection (a)(5) is

not required to be preprinted on the identity recovery service

contract and may be added to the contract at the time of sale.

(c) The purchase price is not required to be preprinted on the

identity recovery service contract and may be negotiated with the

identity recovery service contract holder at the time of sale.

(d) An identity recovery service contract insured under a

reimbursement insurance policy under Section 1306.102 must:

(1) state the name and address of the insurer;

(2) state that the identity recovery service contract holder may

apply for reimbursement directly to the insurer if:

(A) a covered service is not provided to the identity recovery

service contract holder by the provider before the 61st day after

the date of proof of loss; or

(B) a refund or credit is not paid before the 46th day after the

date on which the contract is returned to the provider under

Section 1306.107; and

(3) contain a statement substantially similar to the following:

"Obligations of the provider under this identity recovery service

contract are insured under an identity recovery service contract

reimbursement insurance policy."

(e) An identity recovery service contract that is not insured

under a reimbursement insurance policy must contain a statement

substantially similar to the following: "Obligations of the

provider under this identity recovery service contract are backed

by the full faith and credit of the provider."

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. September 1, 2009.

Sec. 1306.107. RETURNING AN IDENTITY RECOVERY SERVICE CONTRACT.

An identity recovery service contract must require the provider

to allow the identity recovery service contract holder to return

the contract to the provider not later than:

(1) the 20th day after the date the contract is mailed to the

identity recovery service contract holder; or

(2) the 10th day after the date of delivery, if the contract is

delivered to the identity recovery service contract holder at the

time of sale.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. September 1, 2009.

Sec. 1306.108. VOIDING AN IDENTITY RECOVERY SERVICE CONTRACT.

(a) If an identity recovery service contract holder returns an

identity recovery service contract in accordance with Section

1306.107 and a claim has not been made under the contract before

the contract is returned, the contract is void.

(b) An identity recovery service contract holder may void the

identity recovery service contract at a later time as provided by

the contract.

(c) If an identity recovery service contract is voided under

Subsection (a), the provider shall refund to the identity

recovery service contract holder or credit to the account of the

identity recovery service contract holder the full purchase price

of the contract. If the provider does not pay the refund or

credit the identity recovery service contract holder's account

before the 46th day after the date the contract is returned to

the provider, the provider is liable to the identity recovery

service contract holder for a penalty each month an amount

remains outstanding. The monthly penalty may not exceed 10

percent of the amount outstanding.

(d) The right to void an identity recovery service contract is

not transferable.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. September 1, 2009.

Sec. 1306.109. CANCELING AN IDENTITY RECOVERY SERVICE CONTRACT.

(a) A provider may cancel an identity recovery service contract

by mailing a written notice of cancellation to the identity

recovery service contract holder at the identity recovery service

contract holder's last known address according to the records of

the provider. The provider must mail the notice before the fifth

day preceding the effective date of the cancellation. The notice

must state the effective date of the cancellation and the reason

for the cancellation.

(b) The provider is not required to provide prior notice of

cancellation if the identity recovery service contract is

canceled because of:

(1) nonpayment of the consideration for the contract;

(2) a material misrepresentation by the identity recovery

service contract holder to the provider; or

(3) a substantial breach of a duty by the identity recovery

service contract holder.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. September 1, 2009.

Sec. 1306.110. LIMITATIONS ON PROVIDER NAME. (a) A provider

may not use a name that:

(1) includes "insurance," "casualty," "surety," or "mutual" or

any other word descriptive of the insurance, casualty, or surety

business; or

(2) is deceptively similar to the name or description of an

insurance or surety corporation or to the name of any other

provider.

(b) A provider may include in its name "guaranty" or a similar

word.

(c) This section does not apply to a provider that, before

September 1, 2009, included a word prohibited under this section

in its name. A provider described by this subsection must

include in each identity recovery service contract a statement

substantially similar to the following: "This agreement is not

an insurance contract."

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. September 1, 2009.

Sec. 1306.111. MISLEADING STATEMENTS PROHIBITED. A provider or

the provider's representative may not, in the provider's identity

recovery service contracts or literature:

(1) make, permit, or cause to be made any false or misleading

statement; or

(2) deliberately omit a material statement if the omission would

be considered misleading.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. September 1, 2009.

SUBCHAPTER D. DISCIPLINARY ACTION

Sec. 1306.151. DISCIPLINARY ACTION. On a finding that a ground

for disciplinary action exists under this chapter, the commission

may impose an administrative sanction, including an

administrative penalty as provided by Subchapter F, Chapter 51.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. January 1, 2010.

Sec. 1306.152. INJUNCTIVE RELIEF; CIVIL PENALTY. (a) The

executive director may institute an action under Section 51.352

for injunctive relief to restrain a violation or a threatened

violation of this chapter or an order issued or rule adopted

under this chapter.

(b) In addition to the injunctive relief provided by Subsection

(a), the executive director may institute an action for a civil

penalty as provided by Section 51.352. The amount of a civil

penalty assessed under this section may not exceed:

(1) $2,500 for each violation; or

(2) $50,000 in the aggregate for all violations of a similar

nature.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. January 1, 2010.

Sec. 1306.153. MULTIPLE VIOLATIONS. For purposes of this

subchapter, violations are of a similar nature if the violations

consist of the same or a similar course of conduct, action, or

practice, regardless of the number of times the conduct, act, or

practice occurred.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. January 1, 2010.

Sec. 1306.154. ADMINISTRATIVE PROCEDURE. Sections 51.305,

51.310, and 51.354 apply to disciplinary action taken under this

chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 3, eff. January 1, 2010.






TITLE 9. REGULATION OF BARBERS, COSMETOLOGISTS, AND RELATED OCCUPATIONS

CHAPTER 1601. BARBERS

OCCUPATIONS CODE

TITLE 9. REGULATION OF BARBERS, COSMETOLOGISTS, AND RELATED

OCCUPATIONS

CHAPTER 1601. BARBERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1601.001. GENERAL DEFINITIONS. (a) In this chapter:

(1) "Barber" means a person who:

(A) performs or offers or attempts to perform any act of

barbering;

(B) claims to be engaged in the practice of barbering; or

(C) directly or indirectly advertises or represents the person

to be a barber or to be authorized to practice barbering.

(2) "Barbershop" means a place, other than a barber school that

holds a permit under this chapter, in which barbering is

practiced or is offered or attempted to be practiced. The term

includes a barber salon.

(3) "Board" means the Advisory Board on Barbering.

(4) "Certificate" means a certificate of registration issued by

the department.

(4-a) "Commission" means the Texas Commission of Licensing and

Regulation.

(4-b) "Department" means the Texas Department of Licensing and

Regulation.

(5) "License" means a license issued by the department.

(6) "Manager" means the person who controls or directs the

business of a barbershop or directs the work of a person employed

in a barbershop.

(7) "Manicurist specialty shop" means a place in which only the

practice of barbering defined by Sections 1601.002(1)(E) and (F)

is performed for compensation.

(8) "Permit" means a permit issued by the department.

(9) Repealed by Acts 2001, 77th Leg., ch. 246, Sec. 17(1), eff.

Sept. 1, 2001.

(10) Repealed by Acts 2001, 77th Leg., ch. 246, Sec. 17(1), eff.

Sept. 1, 2001.

(b) The term "barber school" includes a barber college.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 246, Sec. 17(1), eff. Sept.

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.01, eff. September 1, 2005.

Sec. 1601.002. DEFINITION OF BARBERING. In this chapter,

"barbering," "practicing barbering," or the "practice of

barbering" means:

(1) performing or offering or attempting to perform for

compensation or the promise of compensation any of the following

services:

(A) treating a person's mustache or beard by arranging,

beautifying, coloring, processing, shaving, styling, or trimming;

(B) treating a person's hair by:

(i) arranging, beautifying, bleaching, cleansing, coloring,

curling, dressing, dyeing, processing, shampooing, shaping,

singeing, straightening, styling, tinting, or waving;

(ii) providing a necessary service that is preparatory or

ancillary to a service under Subparagraph (i), including bobbing,

clipping, cutting, or trimming; or

(iii) cutting the person's hair as a separate and independent

service for which a charge is directly or indirectly made

separately from a charge for any other service;

(C) cleansing, stimulating, or massaging a person's scalp, face,

neck, arms, or shoulders:

(i) by hand or by using a device, apparatus, or appliance; and

(ii) with or without the use of any cosmetic preparation,

antiseptic, tonic, lotion, or cream;

(D) beautifying a person's face, neck, arms, or shoulders using

a cosmetic preparation, antiseptic, tonic, lotion, powder, oil,

clay, cream, or appliance;

(E) treating a person's nails by:

(i) cutting, trimming, polishing, tinting, coloring, cleansing,

manicuring, or pedicuring; or

(ii) attaching false nails;

(F) massaging, cleansing, treating, or beautifying a person's

hands;

(G) administering facial treatments;

(H) weaving a person's hair by using any method to attach

commercial hair to a person's hair or scalp;

(I) shampooing or conditioning a person's hair;

(J) servicing in any manner listed in Paragraph (B) a person's

wig, toupee, or artificial hairpiece on a person's head or on a

block after the initial retail sale; or

(K) braiding a person's hair, trimming hair extensions only as

applicable to the braiding process, and attaching commercial hair

only by braiding and without the use of chemicals or adhesives;

(2) advertising or representing to the public in any manner that

a person is a barber or is authorized to practice barbering; or

(3) advertising or representing to the public in any manner that

a location or place of business is a barbershop, specialty shop,

or barber school.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 1, eff. June 15, 2007.

Sec. 1601.003. APPLICATION OF CHAPTER. This chapter does not

apply to a person who:

(1) does not represent or advertise to the public directly or

indirectly that the person is authorized by the department to

practice barbering; and

(2) is:

(A) a physician or registered nurse licensed in this state and

operating within the scope of the person's license;

(B) a commissioned or authorized medical or surgical officer of

the United States armed forces;

(C) a person regulated under Chapter 1602, if the person

practices within the scope of a permit, license, or certificate

issued by the department under that chapter; or

(D) an inmate in the institutional division of the Texas

Department of Criminal Justice who performs barbering during the

person's incarceration.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.02, eff. September 1, 2005.

SUBCHAPTER B. ADVISORY BOARD ON BARBERING

Sec. 1601.051. BOARD; MEMBERSHIP. The Advisory Board on

Barbering consists of five members appointed by the presiding

officer of the commission, with the commission's approval, as

follows:

(1) two members, each of whom:

(A) is engaged in the practice of barbering as a Class A barber;

and

(B) does not hold a barbershop permit;

(2) two members, each of whom is a barbershop owner who holds a

barbershop permit; and

(3) one member who holds a permit to conduct or operate a barber

school.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1170, Sec. 5.01, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.04, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

798, Sec. 5.01(3), eff. September 1, 2005.

Sec. 1601.055. TERMS; VACANCY. (a) Members of the board serve

staggered six-year terms, with the terms of one or two members

expiring on the same date each odd-numbered year.

(b) If a vacancy occurs during a member's term, the presiding

officer of the commission, with the commission's approval, shall

appoint a replacement to fill the unexpired term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1170, Sec. 5.02, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.05, eff. September 1, 2005.

Sec. 1601.058. PRESIDING OFFICER. The presiding officer of the

commission, with the commission's approval, shall designate a

board member as presiding officer to serve in that capacity for a

two-year term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.06, eff. September 1, 2005.

Sec. 1601.059. BOARD DUTIES. (a) The board shall advise the

commission and the department on:

(1) education and curricula for applicants;

(2) the content of examinations;

(3) proposed rules and standards on technical issues related to

barbering; and

(4) other issues affecting barbering.

(b) The board shall respond to questions from the department and

the commission regarding barbering.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 2.07, eff. September 1, 2005.

SUBCHAPTER F. GENERAL CERTIFICATE, LICENSE, AND PERMIT

REQUIREMENTS

Sec. 1601.251. CERTIFICATE, LICENSE, OR PERMIT REQUIRED. (a) A

person may not perform or offer or attempt to perform any act of

barbering unless the person holds an appropriate certificate,

license, or permit.

(b) Unless the person holds an appropriate certificate, license,

or permit, a person may not directly or indirectly use or cause

to be used any of the following terms, or any combination,

variation, or abbreviation of the terms, as a professional or

business identification, title, name, representation, asset, or

means of advantage or benefit:

(1) "barber" or "barbering";

(2) "barber school" or "barber college"; or

(3) "barbershop," "barber salon," or "specialty shop."

(c) Unless the person holds an appropriate certificate, license,

or permit, a person may not directly or indirectly use or cause

to be used a symbol, or a combination, variation, or abbreviation

of symbols, that in any manner creates an impression with the

public that the person is qualified or authorized to practice

barbering or own or manage a barbershop, specialty shop, or

barber school.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1601.253. ELIGIBILITY FOR CLASS A BARBER CERTIFICATE. (a)

An applicant for a Class A barber certificate must:

(1) be at least 16 years of age; and

(2) pass a written and practical examination demonstrating to

the department's satisfaction the applicant's fitness and

competence to practice barbering.

(b) The department shall issue a Class A barber certificate to

an applicant who:

(1) complies with the application requirements of this chapter;

(2) passes the applicable examination;

(3) pays the required fee; and

(4) possesses the other qualifications required by this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.08, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 2, eff. June 15, 2007.

Sec. 1601.254. ELIGIBILITY FOR TEACHER'S CERTIFICATE. (a) An

applicant for a teacher's certificate must:

(1) be a Class A barber;

(2) have at least five years' experience as a practicing barber

in a barbershop, two years of which occurred in the two years

preceding the application date; and

(3) submit the required examination fee with the application.

(b) An applicant must submit a new application and fee for each

examination taken by the applicant. Fees paid are not refundable.

(c) The department shall issue a teacher's certificate to an

applicant who:

(1) passes the appropriate examination; and

(2) pays the required certificate fee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.09, eff. September 1, 2005.

Sec. 1601.256. ELIGIBILITY FOR BARBER TECHNICIAN LICENSE. (a)

A person holding a barber technician license may:

(1) perform only barbering as defined by Sections

1601.002(1)(C), (D), (F), (G), and (I); and

(2) practice only at a location that has been issued a

barbershop permit.

(b) An applicant for a barber technician license must:

(1) be at least 16 years of age;

(2) have completed the seventh grade or the equivalent of the

seventh grade;

(3) have completed a course of instruction in a

commission-approved training program consisting of not less than

300 hours in a period of not less than eight weeks; and

(4) submit the required fee with the application.

(c) The course of instruction described by Subsection (b)(3)

must include the theory and practice of:

(1) laws governing the practice of barbering in this state;

(2) hygienic bacteriology;

(3) histology of the skin, muscles, and nerves;

(4) the structure of the head, neck, and face;

(5) elementary chemistry relating to sterilization and

antiseptics;

(6) common disorders of the skin;

(7) massage and manipulation of the muscles of the scalp, face,

and neck;

(8) shampooing;

(9) the administration of facial treatments;

(10) the preparation of patrons and making of appointments; and

(11) any other services within the scope of barbering under

Subsection (a).

(d) The department shall issue a barber technician license to an

applicant who:

(1) possesses the qualifications described by Subsection (b);

(2) passes the appropriate examination;

(3) pays the required license fee; and

(4) has not committed an act that is a ground for denial of a

license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.10, eff. September 1, 2005.

Sec. 1601.257. ELIGIBILITY FOR MANICURIST LICENSE. (a) A

person holding a manicurist license may perform only barbering as

defined by Sections 1601.002(1)(E) and (F).

(b) An applicant for a manicurist license must:

(1) be at least 17 years of age;

(2) have completed the seventh grade or the equivalent of the

seventh grade;

(3) have completed a commission-approved training program

consisting of 600 hours of instruction in manicuring; and

(4) submit the required fee with the application.

(c) The department shall issue a manicurist license to an

applicant who:

(1) possesses the qualifications described by Subsection (b);

(2) passes the appropriate examination;

(3) pays the required license fee; and

(4) has not committed an act that is a ground for denial of a

license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 246, Sec. 4, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.11, eff. September 1, 2005.

Sec. 1601.258. ELIGIBILITY FOR HAIR WEAVING SPECIALTY

CERTIFICATE OF REGISTRATION. (a) A person holding a hair weaving

specialty certificate of registration may perform only barbering

as defined by Section 1601.002(1)(H).

(b) An applicant for a hair weaving specialty certificate of

registration must:

(1) be at least 17 years of age; and

(2) satisfy the requirements specified by the department,

including training through a commission-approved training

program.

(c) The department shall issue a hair weaving specialty

certificate of registration to an applicant who:

(1) possesses the qualifications described by Subsection (b);

(2) pays the required registration fee; and

(3) has not committed an act that constitutes a ground for

denial of the certificate.

Added by Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 3, eff. June 15, 2007.

Sec. 1601.259. ELIGIBILITY FOR HAIR BRAIDING SPECIALTY

CERTIFICATE OF REGISTRATION. (a) A person holding a hair

braiding specialty certificate of registration may perform only

barbering as defined by Section 1601.002(1)(K).

(b) An applicant for a hair braiding specialty certificate must:

(1) be at least 17 years of age; and

(2) satisfy the requirements specified by the department,

including training through a commission-approved training

program.

(c) The department shall issue a hair braiding specialty

certificate of registration to an applicant who:

(1) possesses the qualifications described by Subsection (b);

(2) pays the required registration fee; and

(3) has not committed an act that constitutes a ground for

denial of the certificate.

Added by Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 3, eff. June 15, 2007.

Sec. 1601.260. ELIGIBILITY FOR STUDENT PERMIT. (a) An

applicant for a permit to be a student in a barber school must:

(1) submit an enrollment application to the department in the

form prescribed by the department;

(2) have completed the seventh grade;

(3) satisfy other requirements specified by the department; and

(4) submit with the application the required nonrefundable

application fee.

(b) A separate application is required for each enrollment,

reenrollment, or transfer enrollment. The application fee

applies only to the first enrollment. The department may not

charge the application fee for any later enrollment,

reenrollment, or transfer enrollment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.12, eff. September 1, 2005.

Sec. 1601.265. WAIVER OF LICENSE REQUIREMENTS; PERSONAL

INTERVIEW. (a) The department may waive any license requirement

for an applicant holding a license from another state or country

that has license requirements substantially equivalent to those

of this state.

(b) The department may not require a personal interview as part

of the application process.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.13, eff. September 1, 2005.

SUBCHAPTER G. PERMITTING OF BARBERSHOPS AND SPECIALTY SHOPS

Sec. 1601.301. PERMIT REQUIRED. (a) A person may not own,

operate, or manage a barbershop or specialty shop unless the

person holds the appropriate permit.

(b) Not later than the third day after the date the shop opens,

a person who owns, operates, or manages a barbershop or specialty

shop must submit an application to the department for an

appropriate permit for each shop, accompanied by a fee set by

commission rule.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.14, eff. September 1, 2005.

Sec. 1601.303. ISSUANCE OF BARBERSHOP PERMIT. The department

shall issue a barbershop permit to an applicant if:

(1) the applicant owns the barbershop;

(2) the applicant verifies the application; and

(3) the shop meets the minimum health standards for barbershops

set by the commission and complies with all other commission

rules.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 246, Sec. 6, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

736, Sec. 1, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

798, Sec. 2.15, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 4, eff. June 15, 2007.

Sec. 1601.304. SPECIALTY SHOP PERMIT. (a) A person who holds a

specialty shop permit may maintain an establishment in which only

barbering as defined by Section 1601.002(1)(E), (F), (H), or (K)

is performed.

(b) An applicant for a specialty shop permit must submit:

(1) an application on a department-approved form; and

(2) the required inspection fee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.16, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 5, eff. June 15, 2007.

Sec. 1601.305. ISSUANCE OF SPECIALTY SHOP PERMIT. The

department shall issue a specialty shop permit to an applicant

if:

(1) the applicant submits proof that the applicant satisfies the

requirements established by the commission for a specialty shop;

(2) the applicant pays the required inspection fee and permit

fee;

(3) the applicant verifies the application and the application

complies with commission rules; and

(4) the applicant has not committed an act that constitutes a

ground for denial of a permit, certificate, or license under this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 246, Sec. 7, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.17, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 5, eff. June 15, 2007.

Sec. 1601.308. TRANSFER OF BARBERSHOP OR SPECIALTY SHOP PERMIT.

(a) A permit issued under this subchapter is not transferable.

(b) If the ownership of a barbershop or specialty shop is

transferred, the new owner of the shop may continue to operate

the shop if the new owner applies for and obtains a new permit

not later than the 30th day after the date of the transfer.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1601.309. PRACTICE BY COSMETOLOGIST AT SPECIALTY SHOP

PROHIBITED. A person who holds a license, permit, or certificate

issued by the department under Chapter 1602 may not practice

under that authority at a specialty shop regulated under this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.18, eff. September 1, 2005.

SUBCHAPTER H. PERMITTING OF BARBER SCHOOLS

Sec. 1601.351. PERMIT REQUIRED. A person may not operate a

barber school unless the person holds a barber school permit.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1601.352. APPLICATION FOR BARBER SCHOOL PERMIT. (a) An

applicant for a barber school permit must demonstrate to the

department that the school meets the requirements of this

subchapter for issuance of a permit.

(b) Before issuing a barber school permit, the department must

determine that the applicant is financially sound and capable of

fulfilling the applicant's commitments for training.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.19, eff. September 1, 2005.

Sec. 1601.353. REQUIRED FACILITIES AND EQUIPMENT. (a) The

department may not approve an application for a permit for a

barber school that provides training leading to issuance of a

Class A barber certificate unless the school has:

(1) a building of permanent construction containing at least

2,800 square feet of floor space, divided into at least:

(A) a senior department;

(B) a junior department;

(C) a class theory room;

(D) a supply room;

(E) an office space; and

(F) separate restrooms for male and female students;

(2) a hard-surface floor-covering of tile or other suitable

material;

(3) at least 20 modern barber chairs, including a cabinet and

mirror for each chair;

(4) a sink behind every two barber chairs;

(5) a liquid sterilizer for each barber chair;

(6) an adequate number of latherers, vibrators, and hair dryers

for student use;

(7) adequate lighting for each room;

(8) at least 20 classroom chairs, a blackboard, anatomical

charts of the head, neck, and face, and one barber chair in the

class theory room;

(9) at least one medical dictionary and a standard work on human

anatomy;

(10) adequate drinking fountain facilities, with at least one

for each floor; and

(11) at least one fire extinguisher.

(b) An applicant for a barber school permit must submit to the

department:

(1) a detailed drawing and chart of the proposed physical layout

of the school, showing the departments, floor space, equipment,

lights, and outlets;

(2) photographs of the proposed site for the school, including

the interior and exterior of the building, rooms, and

departments;

(3) a detailed copy of the training program;

(4) a copy of the catalogue and promotional literature of the

school;

(5) a copy of the building lease or proposed building lease if

the building is not owned by the school;

(6) a sworn statement showing the ownership of the school; and

(7) the required permit fee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.20, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 6, eff. June 15, 2007.

Sec. 1601.354. PREREQUISITES FOR GRADUATION. (a) The

department may not approve an application for a barber school

permit unless the school requires as a prerequisite for

graduation the following hours of instruction:

(1) for a barber technician, 300 hours of instruction completed

in a course of not less than eight weeks;

(2) for a Class A barber, 1,500 hours of instruction completed

in a course of not less than nine months, at least 800 hours of

which is in the actual practice of cutting hair as a primary

service;

(3) for a manicurist, 600 hours of instruction completed in a

course of not less than 16 weeks; and

(4) for a teacher, 1,000 hours of instruction completed in a

course of not less than six months.

(b) If a barber school offers a refresher course, the course

must require at least 300 hours of instruction. The commission

by rule shall set the curriculum for a refresher course.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 246, Sec. 9, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.21, eff. September 1, 2005.

Sec. 1601.355. SUPERVISION AND TEACHING REQUIREMENTS. (a) The

department may not approve an application for a permit for a

barber school that provides training leading to issuance of a

Class A barber certificate unless the school is under the direct

supervision and control of a Class A barber certificate holder

who presents evidence of at least five years' experience as a

practicing barber.

(b) Each barber school for which a permit is sought must have at

least one teacher who has a teacher's certificate and is capable

and qualified to teach to the students the required curriculum of

the school. In addition to satisfying other department

requirements, the teacher must demonstrate to the department:

(1) through a written and practical examination an ability to

teach the curriculum; and

(2) that the teacher is qualified to teach and:

(A) has had at least six months' experience as a teacher in an

approved school in this state or in another state approved by the

department; or

(B) has completed 1,000 hours of instruction in a postgraduate

course as a student teacher in a department-approved barber

school in this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.22, eff. September 1, 2005.

Sec. 1601.3571. BARBER SCHOOL TUITION PROTECTION ACCOUNT. (a)

If on January 1 of any year the amount in the barber school

tuition protection account is less than $25,000, the department

shall collect a fee from each barber school during that year by

applying a percentage to the school's renewal fee at a rate that

will bring the balance of the account to $25,000.

(b) The comptroller shall invest the account in the same manner

as other state funds. Sufficient money from the account shall be

appropriated to the department for the purpose of refunding

unused tuition if a barber school ceases operation before its

course of instruction is complete. The department shall

administer claims made against the account.

(c) Attorney's fees, court costs, or damages may not be paid

from the account.

(d) The barber school tuition protection account is created as a

trust fund with the comptroller, who is custodian of the fund.

Added by Acts 2001, 77th Leg., ch. 246, Sec. 10, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.23, eff. September 1, 2005.

SUBCHAPTER I. CERTIFICATE, LICENSE, AND PERMIT RENEWAL

Sec. 1601.402. RENEWAL OF CERTIFICATE OR LICENSE. (a) A

certificate or license expires two years from the date of

issuance.

(b) A Class A barber, barber technician, teacher, manicurist, or

other licensed specialist must renew the person's certificate or

license on or before the expiration date.

(c) The department shall issue a renewal certificate or license

on receipt of a renewal application in the form prescribed by the

department, accompanied by a renewal fee in an amount equal to

the original certificate or license fee.

(d) Repealed by Acts 2005, 79th Leg., Ch. 798, Sec. 5.01(3),

eff. September 1, 2005.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 246, Sec. 11, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.24, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

798, Sec. 5.01(3), eff. September 1, 2005.

Sec. 1601.404. REINSTATEMENT OF EXPIRED CERTIFICATE OR LICENSE

BY RETIREE. (a) Repealed by Acts 2005, 79th Leg., Ch. 798, Sec.

5.01(3), eff. September 1, 2005.

(b) Repealed by Acts 2005, 79th Leg., Ch. 798, Sec. 5.01(3),

eff. September 1, 2005.

(c) A Class A barber or license holder who retires from practice

and whose certificate or license has been expired for more than

five years may qualify for a new certificate or license by

applying to the department and by:

(1) making a proper showing to the department, supported by a

personal affidavit;

(2) paying the required examination fee;

(3) passing a satisfactory examination conducted by the

department; and

(4) paying the fee for an original certificate or license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.25, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

798, Sec. 2.26, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

798, Sec. 5.01(3), eff. September 1, 2005.

Sec. 1601.405. RENEWAL WHILE IN ARMED FORCES. (a) The

department may not require a Class A barber, barber technician,

teacher, or manicurist who is serving on active duty in the

United States armed forces to renew the person's certificate or

license.

(b) The department shall issue a renewal certificate or license

on application and payment of the required renewal fee not later

than the 90th day after the date the person is released or

discharged from active duty in the armed forces.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 246, Sec. 12, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.27, eff. September 1, 2005.

Sec. 1601.406. RENEWAL OF BARBERSHOP OR SPECIALTY SHOP PERMIT.

(a) A barbershop permit or specialty shop permit expires on the

second anniversary of the date of issuance.

(b) A barbershop permit holder may renew the permit by paying

the required renewal fee.

(c) A specialty shop permit holder may renew the permit by

submitting to the department a renewal application accompanied by

the required renewal fee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.28, eff. September 1, 2005.

Sec. 1601.407. RENEWAL OF BARBER SCHOOL PERMIT. (a) A barber

school permit expires on the first anniversary of the date of

issuance.

(b) A barber school may renew its permit by paying the required

renewal fee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.29, eff. September 1, 2005.

SUBCHAPTER J. PRACTICE BY INDIVIDUAL CERTIFICATE OR LICENSE

HOLDER

Sec. 1601.451. DISPLAY OF CERTIFICATE OR LICENSE. A certificate

or license holder shall display the original certificate or

license and an attached photograph of the certificate or license

holder in a conspicuous place adjacent to or near the certificate

or license holder's work chair in the shop in which the

certificate or license holder is working.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1601.452. DISPLAY OF SANITATION RULES. Each barbershop or

specialty shop shall post in the shop a copy of the commission's

sanitation rules.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 246, Sec. 13, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.30, eff. September 1, 2005.

Sec. 1601.453. LOCATION OF PRACTICE. A person licensed by the

department may practice barbering only at a location for which

the department has issued a barbershop permit, specialty shop

permit, or barber school permit under this chapter or a permit

issued under Chapter 1603.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.31, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 7, eff. June 15, 2007.

Sec. 1601.454. PRACTICE AT FACILITY LICENSED OR PERMITTED AS

BARBER AND COSMETOLOGIST FACILITY. (a) The commission may not

adopt rules to restrict or prohibit practice by a Class A barber

or manicurist in a facility solely because the facility is

licensed or permitted by the department under both this chapter

and Chapter 1602.

(b) If a facility has a license or permit under both this

chapter and Chapter 1602, the commission may not adopt rules

requiring separate treatment of the barbers and cosmetologists

practicing in the facility or of their customers, including

separate:

(1) work areas for barbers and cosmetologists;

(2) waiting areas for customers of the barbers and

cosmetologists; or

(3) restrooms for the barbers and cosmetologists practicing in

the facility or for their customers.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 246, Sec. 14, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.32, eff. September 1, 2005.

SUBCHAPTER K. OPERATION OF BARBERSHOP AND SPECIALTY SHOP

Sec. 1601.501. DISPLAY OF SHOP PERMIT. A barbershop or

specialty shop permit holder must display the permit in a

conspicuous place in the shop for which the permit is issued.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.33, eff. September 1, 2005.

Sec. 1601.504. NECESSARY EQUIPMENT. The owner, operator, or

manager of a barbershop or specialty shop shall equip the shop

with the facilities, supplies, and appliances, furnishings, or

materials necessary to enable a person employed on the premises

to comply with this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1601.505. EMPLOYEE WITH DISEASE. (a) An owner, operator,

or manager of a barbershop or specialty shop may not knowingly

permit a person with a communicable skin disease or a venereal

disease to act as a barber or employee or work in the shop.

(b) A person who knows the person has a communicable disease or

a venereal disease may not act as a barber or work in a

barbershop or specialty shop.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1601.507. USE OF SHOP AS SLEEPING QUARTERS. (a) An owner

or manager of a barbershop or specialty shop may not permit a

person to sleep in a room used as part of the shop.

(b) A person may not act as a barber or be employed in a

barbershop or specialty shop in a room used as sleeping quarters.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER L. OPERATION OF BARBER SCHOOL

Sec. 1601.551. DISPLAY OF PERMIT. A barber school shall

prominently display the barber school's permit at all times.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1601.552. DISPLAY OF SANITATION RULES. Each barber school

shall post in the school a copy of the commission's sanitation

rules.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 246, Sec. 15, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.34, eff. September 1, 2005.

Sec. 1601.553. SIGN REQUIRED. (a) A barber school shall place

a sign on the front outside portion of its building in a

prominent place that reads in at least 10-inch block letters:

"BARBER SCHOOL--STUDENT BARBERS."

(b) The school shall prominently display printed signs

containing the information required by Subsection (a) on each

inside wall of the school.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1601.554. CHANGE OF BARBER SCHOOL OWNERSHIP OR LOCATION.

(a) If a barber school changes ownership, the department must be

notified of the change not later than the 10th day before the

date the change takes effect.

(b) A barber school may not change the location of the school

unless the school obtains approval from the department before the

change by showing that the proposed location meets the

requirements of Subchapter H for issuance of a permit to the

school.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.35, eff. September 1, 2005.

Sec. 1601.555. COMPLIANCE WITH CERTAIN REQUIREMENTS. A barber

school is subject to the requirements of Sections

1601.504-1601.507.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1601.556. INFORMATION PROVIDED TO PROSPECTIVE STUDENT. The

holder of a barber school permit shall furnish each prospective

student with:

(1) a course outline;

(2) a schedule of the tuition and other fees assessed;

(3) the school's refund policy required under Section 1601.563;

(4) the school's grading policy and rules relating to incomplete

grades;

(5) the school's rules of operation and conduct, including rules

relating to absences;

(6) the department's name, mailing address, and telephone number

for the purpose of directing complaints to the department; and

(7) the current rates of job placement and employment of

students who complete a course of training.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.36, eff. September 1, 2005.

Sec. 1601.557. COURSE LENGTH AND CURRICULUM CONTENT. (a) A

barber school shall submit to the department for approval the

course length and curriculum content for a course offered by the

school. The course length and curriculum content shall be

designed to reasonably ensure that a student develops the job

skills and knowledge necessary for employment. The school may

not implement a course length or curriculum content unless it is

approved by the department.

(b) Before issuing or renewing a permit under this chapter, the

department shall require a school to account for all course

lengths and curriculum contents.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.37, eff. September 1, 2005.

Sec. 1601.558. REQUIRED COURSES. (a) A barber school shall

instruct students in the theory and practice of subjects

necessary and beneficial to the practice of barbering, including:

(1) the laws governing the practice of barbering in this state;

(2) scientific fundamentals of barbering;

(3) hygienic bacteriology;

(4) histology of the hair, skin, muscles, and nerves;

(5) the structure of the head, neck, and face;

(6) elementary chemistry relating to sterilization and

antiseptics;

(7) common disorders of the skin and hair;

(8) massaging of muscles of the scalp, face, and neck;

(9) haircutting;

(10) shaving, shampooing, bleaching, and dyeing of hair;

(11) administration of facial treatments, hair weaving, and

servicing of wigs; and

(12) any other barbering services.

(b) At least five hours each week shall be devoted in the

classroom to the instruction of theory. If classes are conducted:

(1) five days a week, one hour each day shall be devoted to

instruction in theory; and

(2) four days a week, one hour and 15 minutes each day shall be

devoted to instruction in theory.

(c) Saturdays shall be devoted exclusively to practical work

over the chair.

(d) A barber school may not increase, decrease, or withhold for

any reason the number of credit hours earned by a student.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 246, Sec. 16, eff. Sept. 1,

2001.

Sec. 1601.559. DAILY ATTENDANCE REPORTS. (a) A barber school

shall maintain an attendance book showing a record of the

students' daily attendance.

(b) The department may inspect a school's attendance record book

at any time.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.38, eff. September 1, 2005.

Sec. 1601.560. QUALIFIED INSTRUCTOR. (a) In addition to the

teacher required by Section 1601.355(b), a barber school that

provides training leading to issuance of a Class A barber

certificate shall have at least one qualified instructor, holding

a Class A certificate, for every 25 students on the school's

premises. A teacher may serve as an instructor in practical work

in addition to holding a position as a theory teacher.

(b) A barber school may not enroll more than one student teacher

for each certified teacher who teaches at the school. A student

teacher shall concentrate on developing teaching skills and may

not be booked with customers.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.39, eff. September 1, 2005.

Sec. 1601.561. REPORTS TO DEPARTMENT. (a) A barber school

shall maintain a monthly progress report regarding each student

attending the school. The report must certify the daily

attendance record of each student and the number of credit hours

earned by each student during the previous month.

(b) On a student's completion of a prescribed course of

instruction, the school shall notify the department that the

student has completed the required number of hours and is

eligible to take the appropriate examination.

(c) A barber school permit holder shall furnish to the

department:

(1) the current course completion rates of students who attend a

course of instruction offered by the school; and

(2) job placement rates and employment rates of students who

complete a course of instruction.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.40, eff. September 1, 2005.

Sec. 1601.562. CANCELLATION AND SETTLEMENT POLICY. A barber

school permit holder shall maintain a cancellation and settlement

policy that provides a full refund of all money paid by a student

if the student:

(1) cancels the enrollment agreement not later than midnight of

the third day after the date the agreement is signed by the

student, excluding Saturdays, Sundays, and legal holidays; or

(2) entered into the enrollment agreement because of a

misrepresentation made:

(A) in the school's advertising or promotional materials; or

(B) by an owner or representative of the school.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1601.563. REFUND POLICY. (a) A barber school permit

holder shall maintain a refund policy to provide for the refund

of the unused part of tuition, fees, and other charges paid by a

student who, after the expiration of the cancellation period

established under Section 1601.562:

(1) fails to begin the course of training;

(2) withdraws from the course of training; or

(3) is terminated from the course of training before completion

of the course.

(b) A barber school's refund policy must provide that:

(1) the refund is based on the period of the student's

enrollment, computed on the basis of course time expressed in

clock hours;

(2) the effective date of the termination for refund purposes is

the earliest of:

(A) the last date of attendance, if the student is terminated by

the school;

(B) the date the permit holder receives the student's written

notice of withdrawal; or

(C) 10 school days after the last date of attendance; and

(3) the school may retain not more than $100 if:

(A) tuition is collected before the course of training begins;

and

(B) the student does not begin the course of training before the

date the cancellation period under Section 1601.562 expires.

(c) A barber school permit holder shall publish in the catalogue

and enrollment agreement of the school a description of the

refund policy.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1601.564. WITHDRAWAL OR TERMINATION OF STUDENT. (a) If a

student who begins a course of training scheduled to last not

more than 12 months withdraws from the course or is terminated

from the course by the barber school, the school:

(1) may retain $100 in tuition and fees paid by the student; and

(2) is not obligated to refund any additional outstanding

tuition if the student withdraws or is terminated during the last

50 percent of the course.

(b) If the student withdraws or is terminated before the last 50

percent of the course begins, the school shall refund:

(1) 90 percent of any outstanding tuition for a withdrawal or

termination that occurs during the first week or first one-tenth

of the course, whichever period is shorter;

(2) 80 percent of any outstanding tuition for a withdrawal or

termination that occurs after the first week or first one-tenth

of the course, whichever period is shorter;

(3) 75 percent of any outstanding tuition for a withdrawal or

termination that occurs after the first three weeks of the course

but not later than the completion of the first 25 percent of the

course; and

(4) 50 percent of any outstanding tuition for a withdrawal or

termination that occurs not later than the completion of the

first 50 percent of the course.

(c) If a student withdraws or is terminated after 50 percent of

the course has been completed, the school shall allow the student

to reenter the school at any time before the fourth anniversary

of the date of withdrawal or termination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1601.565. EFFECT OF STUDENT WITHDRAWAL. (a) A barber

school shall record a grade of incomplete for a student who

withdraws from a course of training but who is not entitled to a

refund under Section 1601.564 if:

(1) the student requests the grade at the time of withdrawal;

and

(2) the withdrawal is for an appropriate reason unrelated to the

student's academic status.

(b) A student who receives a grade of incomplete may reenroll in

the course of training before the fourth anniversary of the date

the student withdraws and may complete the subjects without

paying additional tuition.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1601.566. PAYMENT OF REFUND. (a) A barber school shall

pay a refund owed under this subchapter not later than the 30th

day after the date the student becomes eligible for the refund.

(b) A school that fails to pay the refund within the period

required by this section shall pay interest on the amount of the

refund for the period beginning on the 31st day after the date

the student becomes eligible for the refund and ending on the day

preceding the date the refund is made. The commissioner of

education shall annually set the interest rate at a rate

sufficient to deter a school from retaining money paid by a

student.

(c) If a school refunds tuition to a lending institution, the

interest is paid to the institution and applied against the

student's loan.

(d) The department may exempt a school from the payment of

interest if the school makes a good faith effort to refund the

tuition but is unable to locate the student. The school shall

provide to the department on request documentation of the

school's effort to locate the student.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.41, eff. September 1, 2005.

SUBCHAPTER M. DENIAL AND DISCIPLINARY PROCEEDINGS

Sec. 1601.602. REVOCATION OF STUDENT TEACHER'S BARBER

CERTIFICATE. A violation of Section 1601.560(b) by a student

teacher is a ground for the revocation of the person's student

teacher barber license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1601.603. DENIAL OF PERMIT; SUIT. (a) If the department

denies an application for a barber school permit, the school may

request in writing the reasons for the refusal.

(b) If the barber school meets the requirements for issuance of

the permit and shows that the requirements of this chapter have

been met, and the department refuses to issue the permit, the

school may file suit in a district court in Travis County to

require the department to issue the permit.

(c) A suit under Subsection (b) must be filed not later than the

20th day after the date of the department's final order denying

issuance of the permit, if registered notice of the order is

mailed or it is otherwise shown that the school had notice of the

order not later than the 10th day after the date the department

entered the order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.42, eff. September 1, 2005.

Sec. 1601.604. SUSPENSION OR REVOCATION OF BARBER SCHOOL PERMIT.

(a) The commission shall suspend or revoke the permit of a

barber school that directly or indirectly violates this chapter.

(b) A proceeding under this section is subject to Chapter 2001,

Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.43, eff. September 1, 2005.

Sec. 1601.605. PROBATION FOR ALTERING COURSE LENGTH. The

commission shall place on probation a barber school that alters a

course length below or above industry standards until the school:

(1) provides justification for the alteration; or

(2) adjusts the course length to meet industry standards.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.44, eff. September 1, 2005.

Sec. 1601.606. PEER REVIEW. (a) If the department has

reasonable cause to believe that a barber school has violated

this chapter or a rule adopted under this chapter, the department

may:

(1) order a peer review of the school; or

(2) suspend the admission of students to the school.

(b) The peer review shall be conducted by a peer review team

consisting of knowledgeable persons selected by the department.

The department shall attempt to provide a balance on a peer

review team between members assigned to the team who are from

this state and members who are from other states.

(c) The peer review team shall provide the department with an

objective assessment of the school's curriculum content and its

application.

(d) A barber school under peer review shall pay the costs of the

peer review.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.45, eff. September 1, 2005.

Sec. 1601.607. ADMINISTRATIVE PROCEDURE. A hearing or an appeal

from a hearing under this subchapter is subject to Chapter 2001,

Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER N. PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 1601.653. INSPECTORS; SALE OF SUPPLIES OR ENGAGING IN OTHER

BUSINESS. (a) A person commits an offense if the person is a

barber inspector or other department employee and the person

sells barber supplies or engages in a business, other than

barbering, that deals directly with a barber, barbershop,

specialty shop, or barber school.

(b) A violation of this section is a misdemeanor punishable by:

(1) a fine of not more than $5,000;

(2) confinement in a county jail for not more than two years; or

(3) both the fine and confinement.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 2.46, eff. September 1, 2005.



CHAPTER 1602. COSMETOLOGISTS

OCCUPATIONS CODE

TITLE 9. REGULATION OF BARBERS, COSMETOLOGISTS, AND RELATED

OCCUPATIONS

CHAPTER 1602. COSMETOLOGISTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1602.001. GENERAL DEFINITIONS. In this chapter:

(1) "Board" means the Advisory Board on Cosmetology.

(2) "Commission" means the Texas Commission of Licensing and

Regulation.

(3) "Department" means the Texas Department of Licensing and

Regulation.

(4) "Executive director" means the executive director of the

department.

(5) "Public school" includes a public high school, a public

junior college, or any other nonprofit tax-exempt institution

that conducts a cosmetology program.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 3.01, eff. September 1, 2005.

Sec. 1602.002. DEFINITION OF COSMETOLOGY. (a) In this chapter,

"cosmetology" means the practice of performing or offering to

perform for compensation any of the following services:

(1) treating a person's hair by:

(A) providing any method of treatment as a primary service,

including arranging, beautifying, bleaching, cleansing, coloring,

cutting, dressing, dyeing, processing, shampooing, shaping,

singeing, straightening, styling, tinting, or waving;

(B) providing a necessary service that is preparatory or

ancillary to a service under Paragraph (A), including bobbing,

clipping, cutting, or trimming; or

(C) cutting the person's hair as a separate and independent

service for which a charge is directly or indirectly made

separately from charges for any other service;

(2) weaving or braiding a person's hair;

(3) shampooing and conditioning a person's hair;

(4) servicing a person's wig or artificial hairpiece on a

person's head or on a block after the initial retail sale and

servicing in any manner listed in Subdivision (1);

(5) treating a person's mustache or beard by arranging,

beautifying, coloring, processing, styling, or trimming;

(6) cleansing, stimulating, or massaging a person's scalp, face,

neck, or arms:

(A) by hand or by using a device, apparatus, or appliance; and

(B) with or without the use of any cosmetic preparation,

antiseptic, tonic, lotion, or cream;

(7) beautifying a person's face, neck, or arms using a cosmetic

preparation, antiseptic, tonic, lotion, powder, oil, clay, cream,

or appliance;

(8) administering facial treatments;

(9) removing superfluous hair from a person's body using

depilatories or mechanical tweezers;

(10) treating a person's nails by:

(A) cutting, trimming, polishing, tinting, coloring, cleansing,

or manicuring; or

(B) attaching false nails; or

(11) massaging, cleansing, treating, or beautifying a person's

hands or feet.

(b) The commission by rule may amend the definition of

cosmetology to eliminate a service included in that definition

under Subsection (a).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 154, Sec. 1, eff. May 18,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 3.02, eff. September 1, 2005.

Sec. 1602.003. APPLICATION OF CHAPTER. (a) In this section,

"fashion photography studio" means a permanent establishment that

charges a fee exclusively for a photographic sitting.

(b) This chapter does not apply to a person who:

(1) provides a service in an emergency;

(2) is licensed in this state to practice medicine, dentistry,

podiatry, chiropractic, or nursing and is operating within the

scope of the person's license;

(3) is in the business of or receives compensation for makeup

applications only;

(4) acts as a barber under Chapter 1601, if the person does not

hold the person out as a cosmetologist;

(5) provides a cosmetic service as a volunteer or an employee

performing regular duties at a licensed nursing or convalescent

custodial or personal care home to a patient residing in the

home;

(6) owns, operates, or manages a licensed nursing or

convalescent custodial or personal care home that allows a person

with an operator license to perform cosmetic services for

patients residing in the home on an occasional but not daily

basis; or

(7) provides an incidental cosmetic service, or owns, operates,

or manages the location where that service is provided, if the

primary purpose of the service is to enable or assist the

recipient of the service to participate as the subject of:

(A) a photographic sitting at a fashion photography studio;

(B) a television appearance; or

(C) the filming of a motion picture.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. ADVISORY BOARD ON COSMETOLOGY

Sec. 1602.051. BOARD; MEMBERSHIP. (a) The Advisory Board on

Cosmetology consists of seven members appointed by the presiding

officer of the commission, with the commission's approval, as

follows:

(1) one member who holds a license for a beauty shop that is

part of a chain of beauty shops;

(2) one member who holds a license for a beauty shop that is not

part of a chain of beauty shops;

(3) one member who holds a private beauty culture school

license;

(4) two members who each hold an operator license;

(5) one member who represents a licensed public secondary or

postsecondary beauty culture school; and

(6) one public member.

(b) The associate commissioner for occupational education and

technology of the Texas Education Agency or the associate

commissioner's authorized representative shall serve as an ex

officio member of the commission without voting privileges.

(c) Repealed by Acts 2005, 79th Leg., Ch. 798, Sec. 5.01(3),

eff. September 1, 2005.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 3.04, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

798, Sec. 3.05, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

798, Sec. 5.01(3), eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

253, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

457, Sec. 4, eff. September 1, 2009.

Sec. 1602.055. TERMS; VACANCY. (a) Members of the board serve

staggered six-year terms, with the terms of one or two members

expiring on the same date each odd-numbered year.

(b) Repealed by Acts 2005, 79th Leg., Ch. 798, Sec. 5.01(3),

eff. September 1, 2005.

(c) If a vacancy occurs during a member's term, the presiding

officer of the commission, with the commission's approval, shall

appoint a replacement to fill the unexpired term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 3.06, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

798, Sec. 5.01(3), eff. September 1, 2005.

Sec. 1602.058. PRESIDING OFFICER. The presiding officer of the

commission, with the commission's approval, shall designate one

member of the commission as presiding officer to serve in that

capacity for a two-year term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 3.07, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

798, Sec. 3.08, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

798, Sec. 5.01(3), eff. September 1, 2005.

Sec. 1602.060. BOARD DUTIES. (a) The board shall advise the

commission and the department on:

(1) education and curricula for applicants;

(2) the content of examinations;

(3) proposed rules and standards on technical issues related to

cosmetology; and

(4) other issues affecting cosmetology.

(b) The board shall respond to questions from the department and

the commission regarding cosmetology.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 3.09, eff. September 1, 2005.

SUBCHAPTER D. ADDITIONAL POWERS AND DUTIES RELATED TO COSMETOLOGY

Sec. 1602.153. SUBPOENA. (a) The department may request and,

if necessary, compel by subpoena:

(1) the attendance of a witness for examination under oath; and

(2) the production for inspection and copying of records and

other evidence relevant to the investigation of an alleged

violation of this chapter.

(b) If a person fails to comply with a subpoena issued under

this section, the department, acting through the attorney

general, may file suit to enforce the subpoena in a district

court in Travis County or in the county in which a hearing

conducted by the department may be held.

(c) The court shall order a person to comply with the subpoena

if the court determines that good cause exists for issuing the

subpoena.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 3.11, eff. September 1, 2005.

SUBCHAPTER F. LICENSE AND CERTIFICATE REQUIREMENTS FOR

INDIVIDUALS

Sec. 1602.251. LICENSE OR CERTIFICATE REQUIRED. (a) A person

may not perform or attempt to perform a practice of cosmetology

unless the person holds a license or certificate to perform that

practice.

(b) A person may not teach cosmetology unless the person:

(1) holds an instructor license issued in this state; and

(2) performs the instruction in a private beauty culture school

or a vocational cosmetology program in a public school.

(c) A person licensed by the department may practice cosmetology

only at a facility operated by a person holding a beauty shop

license, private beauty culture school license, or other license

issued by the department.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 3.12, eff. September 1, 2005.

Sec. 1602.254. ELIGIBILITY FOR AN OPERATOR LICENSE. (a) A

person holding an operator license may perform any practice of

cosmetology.

(b) To be eligible for an operator license, an applicant must:

(1) be at least 17 years of age;

(2) have obtained a high school diploma or the equivalent of a

high school diploma or have passed a valid examination

administered by a certified testing agency that measures the

person's ability to benefit from training; and

(3) have completed:

(A) 1,500 hours of instruction in a licensed beauty culture

school; or

(B) 1,000 hours of instruction in beauty culture courses and 500

hours of related high school courses prescribed by the commission

in a vocational cosmetology program in a public school.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 750, Sec. 1, eff. Sept. 1,

2003.

Sec. 1602.255. ELIGIBILITY FOR AN INSTRUCTOR LICENSE. (a) A

person holding an instructor license may perform any practice of

cosmetology and may instruct a person in any practice of

cosmetology.

(b) To be eligible for an instructor license, an applicant must:

(1) be at least 18 years of age;

(2) have completed the 12th grade or its equivalent;

(3) hold an operator license; and

(4) have completed:

(A) a course consisting of 750 hours of instruction in

cosmetology courses and methods of teaching in:

(i) a licensed private beauty culture school; or

(ii) a vocational training program of a publicly financed

postsecondary institution; or

(B) at least:

(i) two years of verifiable experience as a licensed operator;

and

(ii) 250 hours of instruction in cosmetology in a

commission-approved training program.

(c) The commission shall adopt rules for the licensing of

specialty instructors to teach specialty courses in the practice

of cosmetology defined in Sections 1602.002(7), (9), and (10).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1602.256. ELIGIBILITY FOR A MANICURIST SPECIALTY LICENSE.

(a) A person holding a manicurist specialty license may perform

only the practice of cosmetology defined in Section

1602.002(a)(10) or (11).

(b) To be eligible for a manicurist specialty license, an

applicant must:

(1) be at least 17 years of age;

(2) have obtained a high school diploma or the equivalent of a

high school diploma or have passed a valid examination

administered by a certified testing agency that measures the

person's ability to benefit from training; and

(3) have completed 600 hours of instruction in manicuring

through a commission-approved training program.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 750, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 8, eff. June 15, 2007.

Sec. 1602.257. ELIGIBILITY FOR A FACIALIST SPECIALTY LICENSE.

(a) A person holding a facialist specialty license may perform

only the practice of cosmetology defined in Sections

1602.002(a)(6) through (9).

(b) To be eligible for a facialist specialty license, an

applicant must:

(1) be at least 17 years of age;

(2) have obtained a high school diploma or the equivalent of a

high school diploma or have passed a valid examination

administered by a certified testing agency that measures the

person's ability to benefit from training; and

(3) have completed 750 hours of instruction in facialist

specialty through a commission-approved training program.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 750, Sec. 3, eff. Sept. 1,

2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 9, eff. June 15, 2007.

Sec. 1602.258. ELIGIBILITY FOR A SPECIALTY CERTIFICATE. (a) A

person holding a specialty certificate may perform only the

practice of cosmetology defined in Sections 1602.002(a)(2)

through (4).

(b) To be eligible for a specialty certificate, an applicant

must:

(1) be at least 17 years of age; and

(2) have the necessary requisites as determined by the

department in the particular specialty for which certification is

sought, including training through a commission-approved training

program.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 750, Sec. 4, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 3.13, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 10, eff. June 15, 2007.

Sec. 1602.262. ISSUANCE OF LICENSE OR CERTIFICATE. (a) An

applicant for an operator license, instructor license, manicurist

specialty license, or facialist specialty license is entitled to

the license if the applicant:

(1) meets the applicable eligibility requirements;

(2) passes the applicable examination;

(3) pays the required fee; and

(4) has not committed an act that constitutes a ground for

denial of the license.

(b) An applicant for a specialty certificate is entitled to the

certificate if the applicant:

(1) meets the eligibility requirements;

(2) pays the required fee; and

(3) has not committed an act that constitutes a ground for

denial of the certificate.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 11, eff. June 15, 2007.

Sec. 1602.266. STUDENT PERMIT. (a) The department shall

require a student enrolled in a school of cosmetology in this

state to hold a permit stating the student's name and the name of

the school. The permit shall be displayed in a reasonable manner

at the school.

(b) The department shall issue a student permit to an applicant

who submits an application to the department for a student permit

accompanied by the required fee.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1049, Sec. 21,

eff. June 15, 2007.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 3.14, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 21, eff. June 15, 2007.

Sec. 1602.267. SHAMPOO APPRENTICE PERMIT. (a) A person holding

a shampoo apprentice permit may perform only the practice of

cosmetology defined by Section 1602.002(3).

(b) The department shall issue a shampoo apprentice permit to an

applicant who is at least 16 years of age.

(c) A shampoo apprentice permit expires on the first anniversary

of the date of issuance and may not be renewed.

(d) The commission shall adopt rules as necessary to administer

this section. The commission may not require an applicant to:

(1) complete any hours of instruction at a cosmetology training

program as a prerequisite for the issuance of a shampoo

apprentice permit; or

(2) pay a fee for a shampoo apprentice permit.

(e) A facility licensed under this chapter may employ a person

who holds a shampoo apprentice permit to perform shampooing or

conditioning services and shall pay the person at least the

federal minimum wage as provided by Section 6, Fair Labor

Standards Act of 1938 (29 U.S.C. Section 206).

Added by Acts 2003, 78th Leg., ch. 1282, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 3.15, eff. September 1, 2005.

SUBCHAPTER G. LICENSING OF FACILITIES

Sec. 1602.301. FACILITY LICENSE REQUIRED. (a) A person may not

operate a beauty shop, beauty culture school, specialty shop, or

other place of business in which cosmetology is taught or

practiced unless the person holds a license to operate that place

of business.

(b) A person may not operate a vocational cosmetology program in

a public school or lease space on the premises of a beauty shop

to engage in the practice of cosmetology as an independent

contractor unless the person holds a license issued under this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1602.302. BEAUTY SHOP LICENSE. (a) A person holding a

beauty shop license may maintain an establishment in which any

practice of cosmetology is performed.

(b) An application for a beauty shop license must be accompanied

by the required inspection fee and:

(1) be on a form prescribed by the department;

(2) contain proof of the particular requisites for a beauty shop

established by the commission; and

(3) be verified by the applicant.

(c) The applicant is entitled to a beauty shop license if:

(1) the application complies with commission rules;

(2) the applicant pays the required license fee; and

(3) the applicant has not committed an act that constitutes a

ground for denial of a license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 3.16, eff. September 1, 2005.

Sec. 1602.303. PRIVATE BEAUTY CULTURE SCHOOL LICENSE. (a) A

person holding a private beauty culture school license may

maintain an establishment in which any practice of cosmetology is

taught.

(b) An application for a private beauty culture school license

must be accompanied by the required license fee and inspection

fee and:

(1) be on a form prescribed by the department;

(2) be verified by the applicant; and

(3) contain a statement that the building:

(A) is of permanent construction and is divided into at least

two separate areas:

(i) one area for instruction in theory; and

(ii) one area for clinic work;

(B) contains a minimum of 3,500 square feet of floor space;

(C) has separate restrooms for male and female students; and

(D) contains, or will contain before classes begin, the

equipment established by commission rule as sufficient to

properly instruct a minimum of 50 students.

(c) The applicant is entitled to a private beauty culture school

license if:

(1) the department determines that the applicant is financially

sound and capable of fulfilling the school's commitments for

training;

(2) the applicant's facilities pass an inspection conducted by

the department under Section 1603.103; and

(3) the applicant has not committed an act that constitutes a

ground for denial of a license.

(d) Repealed by Acts 2005, 79th Leg., Ch. 798, Sec. 5.01(3),

eff. September 1, 2005.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 3.17, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

798, Sec. 5.01(3), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 12, eff. June 15, 2007.

Sec. 1602.304. PUBLIC SECONDARY OR POSTSECONDARY BEAUTY CULTURE

SCHOOL CERTIFICATE. (a) Each application for a license as a

public secondary or public post secondary beauty culture school

must be accompanied by the required license fee.

(b) Repealed by Acts 2005, 79th Leg., Ch. 798, Sec. 5.01(3),

eff. September 1, 2005.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 750, Sec. 6, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 5.01(3), eff. September 1, 2005.

Sec. 1602.305. SPECIALTY SHOP LICENSE. (a) A person holding a

specialty shop license may maintain an establishment in which

only the practice of cosmetology as defined in Section

1602.002(2), (4), (7), (9), or (10) is performed.

(b) An application for a specialty shop license must be

accompanied by the required inspection fee and:

(1) be on a form prescribed by the department;

(2) contain proof of the particular requisites for a specialty

shop as established by the commission; and

(3) be verified by the applicant.

(c) The applicant is entitled to a specialty shop license if:

(1) the application complies with commission rules;

(2) the applicant pays the required license fee; and

(3) the applicant has not committed an act that constitutes a

ground for denial of a license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 3.18, eff. September 1, 2005.

Sec. 1602.306. BOOTH RENTAL LICENSE. (a) A person licensed or

certified under this chapter may not lease space on the premises

of a beauty shop to engage in the practice of cosmetology as an

independent contractor unless the person also holds a booth

rental license issued under this section.

(b) An application for a booth rental license must:

(1) be on a form prescribed by the department;

(2) contain information as required by commission rule; and

(3) be verified by the applicant.

(c) The applicant is entitled to a booth rental license if the

applicant:

(1) pays the application fee set by the commission in an amount

reasonable and necessary to cover the costs of administering the

booth rental licensing program;

(2) complies with commission rules; and

(3) has not committed an act that constitutes a ground for

denial of a license or certificate.

(d) The commission shall adopt rules relating to the information

submitted for a booth rental license, including information

regarding the applicant's compliance with state and federal tax

laws.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 3.19, eff. September 1, 2005.

SUBCHAPTER H. LICENSE RENEWAL

Sec. 1602.351. RENEWAL OF LICENSE OR CERTIFICATE REQUIRED. (a)

Except as provided by Subsections (b) and (c), a license or

certificate issued under this chapter expires on the second

anniversary of the date the license or certificate is issued.

(b) A temporary license expires on the 60th day after the date

the license is issued. A temporary license may not be renewed.

(c) A private beauty culture school license or a public

secondary or postsecondary beauty culture school license expires

on the anniversary of the date the license is issued.

(d) Repealed by Acts 2005, 79th Leg., Ch. 798, Sec. 5.01(3),

eff. September 1, 2005.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 750, Sec. 7, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 5.01(3), eff. September 1, 2005.

Sec. 1602.352. REQUIREMENT FOR FIRST RENEWAL OF LICENSE. (a) A

person applying to renew a license for the first time must:

(1) hold a high school diploma;

(2) hold the equivalent of a high school diploma; or

(3) have passed an examination that measures the person's

ability to benefit from training.

(b) Repealed by Acts 2005, 79th Leg., Ch. 798, Sec. 5.01(3),

eff. September 1, 2005.

(c) Repealed by Acts 2005, 79th Leg., Ch. 798, Sec. 5.01(3),

eff. September 1, 2005.

(d) Repealed by Acts 2005, 79th Leg., Ch. 798, Sec. 5.01(3),

eff. September 1, 2005.

(e) Repealed by Acts 2005, 79th Leg., Ch. 798, Sec. 5.01(3),

eff. September 1, 2005.

(f) Repealed by Acts 2005, 79th Leg., Ch. 798, Sec. 5.01(3),

eff. September 1, 2005.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 3.20, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

798, Sec. 5.01(3), eff. September 1, 2005.

Text of section as added by Acts 2005, 79th Leg., R.S., Ch.

1311, Sec. 1

For text of section as added by Acts 2005, 79th Leg., Ch.

798, Sec. 3.21, see other Sec. 1602.353.

Sec. 1602.353. INACTIVE STATUS. (a) The holder of a

certificate or license issued under this chapter may place the

holder's certificate or license on inactive status by:

(1) applying to the commission on a form prescribed by the

commission not later than the 10th day before the date the

certificate or license expires; and

(2) paying the required fee.

(b) The holder of a certificate or license that has been placed

on inactive status under this section is not required to comply

with continuing education requirements under this chapter.

(c) To maintain inactive status, the holder of a certificate or

license must reapply for inactive status on or before the second

anniversary of the date the status is granted by submitting the

required form accompanied by the required renewal fee.

(d) The holder of a certificate or license to practice

cosmetology that has been placed on inactive status under this

section may not perform or attempt to perform the practice of

cosmetology.

(e) The holder of an instructor's license that has been placed

on inactive status may not teach or attempt to teach cosmetology

at a private beauty culture school or in a vocational cosmetology

program in a public school.

(f) The holder of a license to operate a vocational cosmetology

program in a public school, or a beauty shop, beauty culture

school, specialty shop, or other place of business in which

cosmetology is taught or practiced under this chapter, may not

employ a person to perform the practice of cosmetology or to

teach as an instructor if the person's certificate or license has

been placed on inactive status.

(g) A person whose certificate or license is on inactive status

under this section may return the person's certificate or license

to active status by:

(1) applying to the commission for reinstatement of the

certificate or license on the form prescribed by the commission;

(2) submitting written documentation that the person has

completed applicable continuing education requirements under this

chapter within the preceding two years; and

(3) paying the required certificate or license fee.

Added by Acts 2005, 79th Leg., Ch.

1311, Sec. 1, eff. September 1, 2005.

Text of section as added by Acts 2005, 79th Leg., R.S., Ch.

798, Sec. 3.21

For text of section as added by Acts 2005, 79th Leg., Ch.

1311, Sec. 1, see other Sec. 1602.353.

Sec. 1602.353. INACTIVE STATUS. (a) Not later than the 10th

day before the expiration date of a certificate or license issued

under this chapter, the certificate or license holder may place

the certificate or license on inactive status by:

(1) submitting an application for inactive status to the

department on a form prescribed by the department; and

(2) paying the required fee.

(b) Except as provided by Subsection (e), a person whose

certificate or license is on inactive status is not required to

complete continuing education required under this chapter.

(c) A person whose certificate or license is on inactive status

may reapply for inactive status before the expiration date of the

certificate or license. The person must pay the required fee.

(d) A license holder may not employ a person on inactive status.

(e) A person on inactive status may return the certificate or

license to active status by:

(1) applying to the department for active status on a form

prescribed by the department;

(2) paying the required fee; and

(3) providing evidence satisfactory to the department that the

person has completed the number of hours of continuing education

that would otherwise have been required for a renewal of an

active license for the preceding two-year license period.

(f) The commission may set fees and adopt rules to implement

this section.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 3.21, eff. January 1, 2006.

Sec. 1602.354. CONTINUING EDUCATION. (a) The commission will

by rule recognize, prepare, or administer continuing education

programs for the practice of cosmetology. Participation in the

programs is mandatory for all license renewals.

(b) The commission may only require a license holder to complete

continuing education of not more than four hours in health and

safety courses if the license holder:

(1) is at least 65 years of age; and

(2) has held a cosmetology license for at least 15 years.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 750, Sec. 8, eff. Sept. 1,

2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 13, eff. June 15, 2007.

SUBCHAPTER I. PRACTICE BY LICENSE HOLDER

Sec. 1602.401. DISPLAY OF CERTIFICATE OR LICENSE. A person

holding a license or certificate issued under this chapter shall

display the license or certificate in the person's place of

business or employment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1602.402. LICENSE OR CERTIFICATE NOT TRANSFERABLE. A

license or certificate issued under this chapter is not

transferable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1602.403. EMPLOYMENT OF LICENSE OR CERTIFICATE HOLDER. (a)

A private beauty culture school may not employ:

(1) a person holding an operator license, manicurist specialty

license, or specialty certificate solely to perform the practices

of cosmetology for which the person is licensed or certified; or

(2) a person holding an instructor license to perform any act or

practice of cosmetology.

(b) A license holder may not:

(1) operate a beauty shop unless the shop is at all times under

the direct supervision of a holder of an operator license or

instructor license; or

(2) operate a specialty shop unless the shop is at all times

under the direct supervision of a holder of an operator license,

instructor license, or specialty certificate.

(c) A person holding a beauty shop license or specialty shop

license may not employ a person as an operator or specialist or

lease to a person who acts as an operator or specialist unless

the person holds a license or certificate under this chapter or

under Chapter 1601.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 14, eff. June 15, 2007.

Sec. 1602.404. OPERATING CERTAIN SHOPS OR SCHOOLS ON SINGLE

PREMISES. A person may not operate a beauty shop, specialty

shop, or private beauty culture school on the same premises as

another one of those facilities unless the facilities are

separated by walls of permanent construction without an opening

between the facilities.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1602.405. PRACTICE AT FACILITY LICENSED OR PERMITTED AS

BARBER AND COSMETOLOGIST FACILITY. (a) The commission may not

adopt rules to restrict or prohibit practice by a cosmetologist

in a facility solely because the facility is licensed or

permitted by the department under both this chapter and Chapter

1601.

(b) If a facility has a license or permit under both this

chapter and Chapter 1601, the commission may not adopt rules

requiring separate treatment of the barbers and cosmetologists

practicing in the facility or of their customers, including

separate:

(1) work areas for barbers and cosmetologists;

(2) waiting areas for customers of the barbers and

cosmetologists; or

(3) restrooms for the barbers and cosmetologists practicing in

the facility or for their customers.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 3.22, eff. September 1, 2005.

Sec. 1602.406. INFECTIOUS AND CONTAGIOUS DISEASES. (a) A

person holding an operator license, instructor license, or

specialty certificate may not perform any practice of cosmetology

if the person knows the person is suffering from an infectious or

contagious disease for which the person is not entitled to

protection under the federal Americans with Disabilities Act of

1990 (42 U.S.C. Section 12101 et seq.).

(b) A person holding a beauty shop license, specialty shop

license, private beauty culture school license, or license to

operate a vocational cosmetology program in a public school may

not employ a person to perform any practice of cosmetology if the

license holder knows that the person is suffering from an

infectious or contagious disease for which the person is not

entitled to protection under the Americans with Disabilities Act

of 1990.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER J. OPERATION OF BEAUTY CULTURE SCHOOL

Sec. 1602.451. DUTIES OF LICENSE HOLDER. (a) The holder of a

private beauty culture school license shall:

(1) maintain a sanitary establishment;

(2) maintain on its staff and on duty during business hours one

full-time licensed instructor for each 25 students in attendance;

(3) maintain a daily record of students' attendance;

(4) establish regular class and instruction hours and grades;

(5) require a school term of not less than nine months and not

less than 1,500 hours instruction for a complete course in

cosmetology;

(6) require a school term of not less than 600 hours instruction

for a complete course in manicuring;

(7) hold examinations before issuing diplomas;

(8) maintain a copy of the school's curriculum in a conspicuous

place and verify that the curriculum is being followed;

(9) publish in the school's catalogue and enrollment contract a

description of the refund policy required under Section 1602.458;

and

(10) provide the department with information on:

(A) the current course completion rates of students who attend a

course of instruction offered by the school; and

(B) job placement rates and employment rates of students who

complete the course of instruction.

(b) The holder of a private beauty culture school license may

not require a student to work, be instructed, or earn credit for

more than 48 hours in a calendar week.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 3.23, eff. September 1, 2005.

Sec. 1602.452. INFORMATION PROVIDED TO PROSPECTIVE STUDENT. The

holder of a private beauty culture school license shall furnish

each prospective student with:

(1) a course outline;

(2) a schedule of the tuition and other fees assessed;

(3) the refund policy required under Section 1602.458;

(4) the school grading policy and rules relating to incomplete

grades;

(5) the school rules of operation and conduct, including rules

relating to absences;

(6) the name, mailing address, and telephone number of the

department for the purpose of directing complaints to the

department; and

(7) the current rates of job placement and employment of

students who complete a course of training.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 3.24, eff. September 1, 2005.

Sec. 1602.453. COURSE LENGTH AND CURRICULUM CONTENT. (a) A

private beauty culture school shall design course length and

curriculum content to reasonably ensure that a student develops

the job skills and knowledge necessary for employment.

(b) A school must submit to the commission for approval the

course length and curriculum content for each course offered by

the school. The school may implement a course length and

curriculum content only after approval by the commission.

(c) Before issuing or renewing a license under this chapter, the

department shall require a school to account for each course

length and curriculum content.

(d) If a school manipulates a course length below or above

industry standards, the commission shall place the school on

probation until:

(1) justification for the deviation is proven; or

(2) the course length is adjusted to meet industry standards.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 3.25, eff. September 1, 2005.

Sec. 1602.454. STUDENT RECORD. A private beauty culture school

shall notify the department when a student graduates from a

course of training offered by the school and is eligible to take

the appropriate examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 3.26, eff. September 1, 2005.

Sec. 1602.455. TRANSFER OF HOURS OF INSTRUCTION. (a) A student

of a private beauty culture school or a vocational cosmetology

program in a public school may transfer completed hours of

instruction to a private beauty culture school or a vocational

cosmetology program in a public school in this state.

(b) In order for the hours of instruction to be transferred, a

transcript showing the completed courses and number of hours

certified by the school in which the instruction was given must

be submitted to the executive director.

(c) In evaluating a student's transcript, the executive director

shall determine whether the agreed tuition has been paid. If the

tuition has not been paid, the executive director shall notify

the student that the student's transcript cannot be certified to

the school to which the student seeks a transfer until proof is

provided that the tuition has been paid.

(d) On evaluation and approval, the executive director shall

certify in writing to the student and to the school to which the

student seeks a transfer that:

(1) the stated courses and hours have been successfully

completed; and

(2) the student is not required to repeat the hours of

instruction.

(e) If a private beauty culture school license has been expired

for more than 30 days, a student of that school may not transfer

hours of instruction the student completed at that school.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1602.456. IDENTIFICATION OF AND WORK PERFORMED BY STUDENTS.

(a) Each private beauty culture school or vocational

cosmetology program in a public school shall maintain in a

conspicuous place a list of the names and identifying pictures of

the students who are enrolled in cosmetology courses.

(b) A private beauty culture school or public school may not

receive compensation for work done by a student unless the

student has completed 10 percent of the required number of hours

for a license under this chapter.

(c) If a private beauty culture school or public school violates

this section, the license of the private beauty culture school or

the certificate of the public school may be revoked or suspended.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1602.457. CANCELLATION AND SETTLEMENT POLICY. The holder

of a private beauty culture school license shall maintain a

cancellation and settlement policy that provides a full refund of

money paid by a student if the student:

(1) cancels the enrollment agreement or contract not later than

midnight of the third day after the date the agreement or

contract is signed by the student, excluding Saturdays, Sundays,

and legal holidays; or

(2) entered into the enrollment agreement or contract because of

a misrepresentation made:

(A) in the advertising or promotional materials of the school;

or

(B) by an owner or representative of the school.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1602.458. REFUND POLICY. (a) The holder of a private

beauty culture school license shall maintain a refund policy to

provide for the refund of any unused part of tuition, fees, and

other charges paid by a student who, at the expiration of the

cancellation period established under Section 1602.457:

(1) fails to enter the course of training;

(2) withdraws from the course of training; or

(3) is terminated from the course of training before completion

of the course.

(b) The refund policy must provide that:

(1) the refund is based on the period of the student's

enrollment, computed on the basis of course time expressed in

clock hours;

(2) the effective date of the termination for refund purposes is

the earliest of:

(A) the last date of attendance, if the student is terminated by

the school;

(B) the date the license holder receives the student's written

notice of withdrawal; or

(C) 10 school days after the last date of attendance; and

(3) the school may retain not more than $100 if:

(A) tuition is collected before the course of training begins;

and

(B) the student fails to withdraw from the course of training

before the cancellation period expires.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1602.459. WITHDRAWAL OR TERMINATION OF STUDENT. (a) If a

student begins a course of training at a private beauty culture

school that is scheduled to run not more than 12 months and,

during the last 50 percent of the course, withdraws from the

course or is terminated by the school, the school:

(1) may retain 100 percent of the tuition and fees paid by the

student; and

(2) is not obligated to refund any additional outstanding

tuition.

(b) If a student begins a course of training at a private beauty

culture school that is scheduled to run not more than 12 months

and, before the last 50 percent of the course, withdraws from the

course or is terminated by the school, the school shall refund:

(1) 90 percent of any outstanding tuition for a withdrawal or

termination that occurs during the first week or first one-tenth

of the course, whichever period is shorter;

(2) 80 percent of any outstanding tuition for a withdrawal or

termination that occurs after the first week or first one-tenth

of the course, whichever period is shorter, but within the first

three weeks of the course;

(3) 75 percent of any outstanding tuition for a withdrawal or

termination that occurs after the first three weeks of the course

but not later than the completion of the first 25 percent of the

course; and

(4) 50 percent of any outstanding tuition for a withdrawal or

termination that occurs not later than the completion of the

first 50 percent of the course.

(c) A refund owed under this section must be paid not later than

the 30th day after the date the student becomes eligible for the

refund.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1602.460. INTEREST ON REFUND. (a) If tuition is not

refunded within the period required by Section 1602.459, the

school shall pay interest on the amount of the refund for the

period beginning the first day after the date the refund period

expires and ending the day preceding the date the refund is made.

(b) If tuition is refunded to a lending institution, the

interest shall be paid to that institution and applied against

the student's loan.

(c) The commissioner of education shall annually set the

interest rate at a rate sufficient to deter a school from

retaining money paid by a student.

(d) The department may exempt a school from the payment of

interest if the school makes a good faith effort to refund the

tuition but is unable to locate the student. The school shall

provide to the department on request documentation of the effort

to locate the student.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 3.27, eff. September 1, 2005.

Sec. 1602.461. REENTRY OF STUDENT AFTER WITHDRAWAL OR

TERMINATION. If a student voluntarily withdraws or is terminated

after completing 50 percent of the course at a private beauty

culture school, the school shall allow the student to reenter at

any time during the 48-month period following the date of

withdrawal or termination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1602.462. EFFECT OF STUDENT WITHDRAWAL. (a) A private

beauty culture school shall record a grade of incomplete for a

student who withdraws but is not entitled to a refund under

Section 1602.459(a) if the student:

(1) requests the grade at the time the student withdraws; and

(2) withdraws for an appropriate reason unrelated to the

student's academic status.

(b) A student who receives a grade of incomplete may reenroll in

the program during the 48-month period following the date the

student withdraws and complete the subjects without payment of

additional tuition.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1602.463. EFFECT OF SCHOOL CLOSURE. (a) If a private

beauty culture school closes, the department shall attempt to

arrange for students enrolled in the closed school to attend

another private beauty culture school.

(b) If a student from a closed school is placed in a private

beauty culture school, the expense incurred by the school in

providing training directly related to educating the student,

including the applicable tuition for the period for which the

student paid tuition, shall be paid from the private beauty

culture school tuition protection account.

(c) If a student from a closed school cannot be placed in

another school, the student's tuition and fees shall be refunded

as provided by Section 1602.458. If a student from a closed

school does not accept a place that is available and reasonable

in another school, the student's tuition and fees shall be

refunded under the refund policy maintained by the closed school

under Section 1602.459. A refund under this subsection shall be

paid from the private beauty culture school tuition protection

account. The amount of the refund may not exceed $35,000.

(d) If another school assumes responsibility for the closed

school's students and there are no significant changes in the

quality of the training, the student from the closed school is

not entitled to a refund under Subsection (c).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 3.28, eff. September 1, 2005.

Sec. 1602.464. PRIVATE BEAUTY CULTURE SCHOOL TUITION PROTECTION

ACCOUNT. (a) If on January 1 of any year the amount in the

private beauty culture school tuition protection account is less

than $200,000, the department shall collect a fee from each

private beauty culture school during that year by applying a

percentage to the school's renewal fee at a rate that will bring

the balance of the account to $200,000.

(b) The comptroller shall invest the account in the same manner

as other state funds. Sufficient money from the account shall be

appropriated to the department for the purpose described by

Section 1602.463. The department shall administer claims made

against the account.

(c) Attorney's fees, court costs, or damages may not be paid

from the account.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 3.29, eff. September 1, 2005.

Sec. 1602.465. PEER REVIEW. (a) If the department has

reasonable cause to believe that a private beauty culture school

has violated this chapter or a rule adopted under this chapter,

the department may:

(1) order a peer review of the school; or

(2) suspend the admission of students to the school.

(b) The peer review shall be conducted by a peer review team

consisting of knowledgeable persons selected by the department.

The department shall attempt to provide a balance on each team

between members assigned to the team who are from this state and

those who are from other states.

(c) The team shall provide the department with an objective

assessment of the content of the school's curriculum and its

application.

(d) The school under review shall pay the costs of the peer

review.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

798, Sec. 3.30, eff. September 1, 2005.

SUBCHAPTER L. OTHER PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 1602.554. GENERAL CRIMINAL PENALTY. (a) A person commits

an offense if the person violates this chapter.

(b) Unless otherwise provided by this chapter, an offense under

this section is a misdemeanor punishable by a fine of not less

than $100 or more than $300.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 1603. REGULATION OF BARBERING AND COSMETOLOGY

OCCUPATIONS CODE

TITLE 9. REGULATION OF BARBERS, COSMETOLOGISTS, AND RELATED

OCCUPATIONS

CHAPTER 1603. REGULATION OF BARBERING AND COSMETOLOGY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1603.001. GENERAL DEFINITIONS. (a) In this chapter:

(1) "Commission" means the Texas Commission of Licensing and

Regulation.

(2) "Department" means the Texas Department of Licensing and

Regulation.

(3) "Executive director" means the executive director of the

department.

(b) Unless the context clearly indicates otherwise, the

definitions in Chapters 1601 and 1602 apply to this chapter.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

Sec. 1603.002. REGULATION OF BARBERING AND COSMETOLOGY BY

DEPARTMENT OF LICENSING AND REGULATION. The department shall

administer this chapter and Chapters 1601 and 1602. A reference

in this chapter to the commission's or department's powers or

duties applies only in relation to those chapters, except that

this section does not limit the department's or commission's

general powers under Chapter 51.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

SUBCHAPTER B. ADVISORY BOARDS FOR BARBERING AND COSMETOLOGY

Sec. 1603.051. DUTIES. The advisory boards established under

Chapters 1601 and 1602 shall advise the commission on

administering this chapter and Chapters 1601 and 1602 regarding

barbering or cosmetology, as applicable.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1603.101. RULES. The commission shall adopt rules

consistent with this chapter for:

(1) the administration of this chapter and the operations of the

department in regulating barbering and cosmetology; and

(2) the administration of Chapters 1601 and 1602.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

Sec. 1603.102. SANITATION RULES. The commission shall establish

sanitation rules to prevent the spread of an infectious or

contagious disease.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

Sec. 1603.103. INSPECTION OF SCHOOLS BEFORE OPERATION. (a)

Until the department determines, by inspection, that the person

has established the school in compliance with this chapter,

Chapter 1601, or Chapter 1602, a person may not operate a school

licensed or permitted under this chapter, Chapter 1601, or

Chapter 1602.

(b) A school that is not approved by the department on initial

inspection may be reinspected.

(c) The department may charge the school a fee for each

inspection. The commission shall by rule set the amount of the

fee.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 15, eff. June 15, 2007.

Sec. 1603.104. PERIODIC AND RISK-BASED INSPECTIONS. (a) The

department may enter and inspect at any time during business

hours:

(1) the place of business of any person regulated under this

chapter, Chapter 1601, or Chapter 1602; or

(2) any place in which the department has reasonable cause to

believe that a certificate, license, or permit holder is

practicing in violation of this chapter, Chapter 1601, or Chapter

1602 or in violation of a rule or order of the commission or

executive director.

(b) At least once every two years, the department shall inspect

each shop or other facility that holds a license, certificate, or

permit in which the practice of barbering or cosmetology is

performed under this chapter, Chapter 1601, or Chapter 1602, and

at least twice per year, the department shall inspect each school

in which barbering or cosmetology is taught under this chapter,

Chapter 1601, or Chapter 1602.

(c) The department shall conduct additional inspections based on

a schedule of risk-based inspections using the following

criteria:

(1) the type and nature of the school, shop, or other facility;

(2) whether there has been a prior sanitation violation at the

school, shop, or facility;

(3) the inspection history of the school, shop, or other

facility;

(4) any history of complaints involving the school, shop, or

other facility; and

(5) any other factor determined by the commission by rule.

(d) An inspector who discovers a violation of this chapter,

Chapter 1601, or Chapter 1602 or of a rule or order of the

commission or executive director shall:

(1) provide written notice of the violation to the license,

certificate, or permit holder on a form prescribed by the

department; and

(2) file a complaint with the executive director.

(e) The department may charge the school, shop, or other

facility a fee for each inspection performed under Subsection

(c). The commission shall by rule set the amount of the fee.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 16, eff. June 15, 2007.

Sec. 1603.1045. CONTRACT TO PERFORM INSPECTIONS. The department

may contract with a person to perform for the department

inspections of a school, shop, or other facility under this

chapter, Chapter 1601, or Chapter 1602.

Added by Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 17, eff. June 15, 2007.

Sec. 1603.105. RETENTION OF STUDENT RECORDS. The department may

not retain student records, including student transcripts, beyond

the time required by state law.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

SUBCHAPTER D. PUBLIC PARTICIPATION AND COMPLAINT PROCEDURES

Sec. 1603.151. NOTIFICATION OF PUBLIC INTEREST INFORMATION AND

PARTICIPATION. The commission by rule shall establish methods by

which consumers and service recipients are notified of the name,

mailing address, and telephone number of the department for the

purpose of directing complaints to the department regarding

barbering and cosmetology. The department may provide for that

notice:

(1) on each registration form, application, or written contract

for services of a person regulated under this chapter, Chapter

1601, or Chapter 1602;

(2) on a sign prominently displayed in the place of business of

each person regulated under this chapter, Chapter 1601, or

Chapter 1602; or

(3) in a bill for service provided by a person regulated under

this chapter, Chapter 1601, or Chapter 1602.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

Sec. 1603.152. COMPLAINT JURISDICTION; NOTIFICATION. If the

department determines that it lacks jurisdiction to resolve the

complaint, the department shall notify the complainant in writing

that the department is closing the complaint because it lacks

jurisdiction.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

Sec. 1603.153. ANALYSIS OF COMPLAINTS AND VIOLATIONS. (a) The

department shall develop and maintain a system to analyze the

processing, sources, and types of complaints filed with the

department and the types of violations that occur under this

chapter, Chapter 1601, and Chapter 1602.

(b) Based on the information under Subsection (a), the

department shall analyze trends in violations and complaints that

may require further attention or technical assistance to help

reduce the frequency of those complaints and violations.

(c) The department shall annually compile a statistical analysis

of the complaints filed and violations occurring during the

preceding year, including:

(1) the number of complaints filed;

(2) a categorization of complaints filed according to the basis

of the complaint and the number of complaints in each category;

(3) the number of complaints filed by department staff;

(4) the number of complaints filed by persons other than

department staff;

(5) the number of complaints filed over which the department

lacks jurisdiction;

(6) the average length of time required to close a complaint or

violation from the time the department receives the complaint or

otherwise initiates an investigation of a possible violation

until the complaint or violation is resolved by a final order or

penalty;

(7) the number of complaints resolved and the manner in which

they were resolved, including:

(A) the number of complaints dismissed and the reasons for

dismissal; and

(B) the number of complaints resulting in disciplinary action

and the type of disciplinary action taken; and

(8) the number of complaints filed that are unresolved, the

number of those complaints filed by department staff, the number

of those complaints filed by persons other than department staff,

and the average length of time that the unresolved complaints

have been on file.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

Sec. 1603.154. INFORMAL SETTLEMENT CONFERENCE. The department

shall establish guidelines for an informal settlement conference

related to a complaint filed with the department.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

SUBCHAPTER E. CERTIFICATE, LICENSE, AND PERMIT REQUIREMENTS

Sec. 1603.201. APPLICATION FORM. An application for a

certificate, license, or permit must be made on a form prescribed

and provided by the department.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

Sec. 1603.202. DUPLICATE CERTIFICATE, LICENSE, OR PERMIT. The

department shall issue a duplicate certificate, license, or

permit to an applicant who:

(1) submits an application for a duplicate certificate, license,

or permit to the department; and

(2) pays the required fee.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

Sec. 1603.203. PROVISIONAL CERTIFICATE OR LICENSE. (a) The

department may issue a provisional certificate or license to an

applicant currently licensed in another jurisdiction who seeks a

certificate or license in this state and who:

(1) has been licensed in good standing in the profession for

which the person seeks the certificate or license for at least

two years in another jurisdiction, including a foreign country,

that has requirements substantially equivalent to the

requirements of this chapter, Chapter 1601, or Chapter 1602, as

appropriate; and

(2) has passed a national or other examination recognized by the

commission relating to the practice of that profession.

(b) A provisional certificate or license is valid until the date

the department approves or denies the provisional certificate or

license holder's application. The department shall issue a

certificate or license to the provisional certificate or license

holder if:

(1) the provisional certificate or license holder is eligible to

hold a certificate or license under Chapter 1601 or Chapter 1602;

or

(2) the provisional certificate or license holder passes the

part of the examination under Chapter 1601 or Chapter 1602 that

relates to the applicant's knowledge and understanding of the

laws and rules relating to the practice of the profession in this

state and:

(A) the department verifies that the provisional certificate or

license holder meets the academic and experience requirements for

the certificate or license; and

(B) the provisional certificate or license holder satisfies any

other certificate or license requirements.

(c) The department must approve or deny a provisional

certificate or license holder's application for a certificate or

license not later than the 180th day after the date the

provisional certificate or license is issued. The department may

extend the 180-day period if the results of an examination have

not been received by the department before the end of that

period.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

Sec. 1603.204. RECIPROCAL CERTIFICATE, LICENSE, OR PERMIT. (a)

A person who holds a license, certificate, or permit to practice

barbering or cosmetology from another state or country that has

standards or work experience requirements that are substantially

equivalent to the requirements of this chapter, Chapter 1601, or

Chapter 1602 may apply for a license, certificate, or permit to

perform the same acts of barbering or cosmetology in this state

that the person practiced in the other state or country.

(b) The person must:

(1) submit an application for the license, certificate, or

permit to the department; and

(2) pay fees in an amount prescribed by the commission,

including any applicable license, certificate, or permit fee.

(c) A person issued a license, certificate, or permit under this

section:

(1) may perform the acts of barbering or cosmetology stated on

the license, certificate, or permit; and

(2) is subject to the renewal procedures and fees provided in

this chapter, Chapter 1601, or Chapter 1602 for the performance

of those acts of barbering or cosmetology.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

Sec. 1603.205. DUAL BARBER AND BEAUTY SHOP LICENSE. (a) A

person holding a dual barber and beauty shop license may own,

operate, or manage a shop in which any practice of barbering

defined by Section 1601.002(1) or cosmetology defined by Section

1602.002(a) is performed.

(b) An applicant for a dual barber and beauty shop license must

submit:

(1) an application on a department-approved form that is

verified by the applicant;

(2) proof that the applicant meets the applicable requirements

under Chapters 1601 and 1602 for obtaining a barbershop permit

and a beauty shop license; and

(3) the required license fee.

(c) The department shall issue a dual barber and beauty shop

license to an applicant that:

(1) meets the requirements under this chapter and Chapters 1601

and 1602;

(2) complies with commission rules; and

(3) pays the required fees.

(d) The holder of a dual barber and beauty shop license must

comply with this chapter, Chapters 1601 and 1602, and commission

rules related to barbering and cosmetology.

Added by Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 18, eff. June 15, 2007.

Sec. 1603.206. MOBILE SHOPS. (a) In this section, "mobile

shop" means a facility that is readily movable and where

barbering, cosmetology, or both are practiced other than at a

fixed location.

(b) A barbershop, beauty shop, or specialty shop licensed or

permitted under this chapter, Chapter 1601, or Chapter 1602 may

be a mobile shop.

(c) The commission may adopt rules to administer this section,

including rules providing for:

(1) the licensing or permitting of a mobile shop;

(2) the fees for a mobile shop;

(3) the operation of a mobile shop;

(4) reporting requirements for a mobile shop; and

(5) the inspection of a mobile shop.

Added by Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 18, eff. June 15, 2007.

SUBCHAPTER F. EXAMINATION REQUIREMENTS

Sec. 1603.251. DEFINITION. In this subchapter, "examination

proctor" means an individual registered under this subchapter to

administer a practical examination for the department.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

Sec. 1603.252. GENERAL EXAMINATION REQUIREMENTS. (a) The

department may accept, develop, or contract for the examinations

required by this chapter, including the administration of the

examinations.

(b) The executive director shall determine uniform standards for

acceptable performance on an examination for a license or

certificate under Chapter 1601 and for a license or certificate

under Chapter 1602.

(c) The examination must include a written examination as

provided by Section 1603.253 and may include a practical

examination as provided by Section 1603.256.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

Sec. 1603.253. WRITTEN EXAMINATION. The commission shall select

an examination for each written examination required under this

chapter, Chapter 1601, or Chapter 1602. The written examination

must be:

(1) validated by an independent testing professional; or

(2) purchased from a national testing service.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

Sec. 1603.254. EXAMINATION FOR BARBERS. (a) An applicant for

an examination for a certificate or license issued under Chapter

1601 must submit to the department an application on a form

prescribed and provided by the department accompanied by:

(1) two photographs of the applicant, one of which accompanies

the application and one of which is to be returned to the

applicant to be presented at the examination; and

(2) the appropriate examination fee.

(b) The department shall examine applicants for a Class A barber

certificate and a teacher's certificate.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

Sec. 1603.255. EARLY EXAMINATION. The department, on written

request by a student, may provide for the early written

examination of an applicant for a Class A barber certificate, a

teacher's certificate, or an operator license who has completed

at least 1,000 hours of instruction in a department-approved

training program.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

Sec. 1603.256. PRACTICAL EXAMINATION. (a) The commission may

require a practical examination as it considers necessary for a

license or certificate issued under Chapter 1601 or 1602.

(b) The department shall prescribe the method and content of any

practical examination.

(c) The following persons may administer a practical examination

required under this subchapter:

(1) the department;

(2) a person with whom the department contracts under Section

1603.252; or

(3) an examination proctor.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

Sec. 1603.257. EXAMINATION PROCTOR; REGISTRATION. (a) A person

may not act as an examination proctor under this subchapter

unless the person is registered with the department under this

section.

(b) To be eligible for registration as an examination proctor, a

person must:

(1) meet eligibility requirements determined by commission rule;

(2) file with the department an application on a form prescribed

by the department; and

(3) pay the required fees as determined by the commission by

rule.

(c) If the department requires an examination proctor to

administer a practical examination under this subchapter, the

examination proctor shall perform the examination administration

function of the department in a competent and professional manner

and in compliance with:

(1) standards and specifications adopted by the commission under

this chapter; and

(2) rules adopted by the commission under this chapter.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

SUBCHAPTER G. CERTIFICATE, LICENSE, AND PERMIT RENEWAL

Sec. 1603.301. DENIAL OF RENEWAL DUE TO ADMINISTRATIVE PENALTY.

The department may deny a person's request to renew a

certificate, license, or permit issued under this chapter,

Chapter 1601, or Chapter 1602 if the person has not paid an

administrative penalty imposed under Subchapter F, Chapter 51.

This section does not apply if:

(1) the person's time to pay or request a hearing has not

expired under Section 51.304;

(2) the person has requested a hearing under Section 51.304, but

the person's time to pay has not expired under Section 51.307; or

(3) the penalty is stayed.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

SUBCHAPTER H. PRACTICE PROVISIONS APPLICABLE TO

CHAPTERS 1601 AND 1602

Sec. 1603.351. MINIMUM CURRICULUM FOR SCHOOLS. The commission

shall prescribe the minimum curriculum, including the subjects

and the number of hours in each subject, taught by a school

licensed under this chapter, Chapter 1601, or Chapter 1602,

including a private beauty culture school or a vocational

cosmetology program in a public school.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

Sec. 1603.352. STERILIZATION REQUIREMENTS FOR CERTAIN SERVICES.

(a) A person who holds a license, certificate, or permit issued

under this chapter, Chapter 1601, or Chapter 1602 and who

performs a barbering service described by Section 1601.002(1)(E)

or (F) or a cosmetology service described by Section

1602.002(a)(10) or (11) shall, before performing the service,

clean, disinfect, and sterilize with an autoclave or a dry heat,

ultraviolet, or other department-approved sterilizer, in

accordance with the sterilizer manufacturer's instructions, each

metal instrument, including metal nail clippers, cuticle pushers,

cuticle nippers, and other metal instruments, used to perform the

service.

(b) The owner or manager of a barber shop, barber school, beauty

shop, specialty shop, beauty culture school, or other facility

licensed under this chapter, Chapter 1601, or Chapter 1602, is

responsible for providing an autoclave or a dry heat,

ultraviolet, or other department-approved sterilizer for use in

the shop or school as required by Subsection (a). An autoclave

or a dry heat, ultraviolet, or other department-approved

sterilizer used as required by Subsection (a) must be listed with

the United States Food and Drug Administration.

(c) Each sterilized instrument must be stored in accordance with

the manufacturer's instructions.

(d) This section does not apply to:

(1) single-use instruments; or

(2) nonmetal nail files, buffer blocks, pumice stones, nail

brushes, or other similar instruments.

(e) The commission may adopt rules to administer this section.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 19, eff. June 15, 2007.

SUBCHAPTER I. DENIAL AND DISCIPLINARY PROCEDURES

Sec. 1603.401. DENIAL, SUSPENSION, OR REVOCATION. The

department shall deny an application for issuance or renewal of,

or shall suspend or revoke, a certificate, license, or permit if

the applicant or person holding the certificate, license, or

permit:

(1) engages in gross malpractice;

(2) knowingly continues to practice while having an infectious

or contagious disease;

(3) knowingly makes a false or deceptive statement in

advertising;

(4) advertises, practices, or attempts to practice under another

person's name or trade name;

(5) engages in fraud or deceit in obtaining a certificate,

license, or permit; or

(6) engages in an act that violates this chapter, Chapter 51,

Chapter 1601, or Chapter 1602 or a rule or order adopted or

issued under those chapters.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

SUBCHAPTER J. OTHER PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 1603.451. INJUNCTIVE RELIEF. (a) If a certificate,

license, or permit holder commits a violation of this chapter,

Chapter 1601, Chapter 1602, or a commission rule and the

violation poses a serious threat to the public health, the

attorney general shall initiate a suit for injunction and

proceedings for suspension or revocation of the certificate,

license, or permit.

(b) In seeking an injunction under this section, the attorney

general is not required to allege or prove:

(1) that an adequate remedy at law does not exist; or

(2) that substantial or irreparable damage would result from the

continued violation.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

Sec. 1603.452. CIVIL PENALTY. (a) A barber, barbershop owner,

barber school, or private beauty culture school that violates

this chapter, Chapter 1601, Chapter 1602, or a commission rule is

liable for a civil penalty in addition to any injunctive relief

or other remedy provided by law.

(b) The amount of the civil penalty for a barber or barbershop

owner may not exceed $25 a day for each violation.

(c) The amount of the civil penalty for a barber school or

private beauty culture school may not exceed $1,000 a day for

each violation.

(d) The attorney general may sue to collect the civil penalty.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

Sec. 1603.453. APPEAL BOND NOT REQUIRED. The department is not

required to give an appeal bond in a cause arising under this

chapter, Chapter 1601, or Chapter 1602.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

Sec. 1603.454. ENFORCEMENT BY ATTORNEY GENERAL. The attorney

general shall represent the department in an action to enforce

this chapter, Chapter 1601, or Chapter 1602.

Added by Acts 2005, 79th Leg., Ch.

798, Sec. 1.01, eff. September 1, 2005.

Sec. 1603.455. EMERGENCY ORDERS. (a) The executive director

may issue an emergency order to suspend or revoke a license or

permit issued, or to cease the operation of an unsafe facility

regulated, by the department under this title if the executive

director determines that an emergency exists requiring immediate

action to protect the public health and safety.

(b) The executive director may issue the emergency order with or

without notice and hearing as the executive director considers

practicable under the circumstances.

(c) If an emergency order is issued under this section without a

hearing, the executive director, not later than the 10th day

after the date the emergency order was issued, shall set the time

and place for a hearing conducted by the State Office of

Administrative Hearings to affirm, modify, or set aside the

emergency order. The executive director shall set the hearing

for a date not later than the 30th day after the date the time

and place for the hearing are set. The hearing examiner shall

affirm the order to the extent that reasonable cause existed to

issue the order.

(d) The commission by rule may prescribe procedures for the

issuance and appeal of an emergency order under this section,

including a rule to allow the commission to affirm, modify, or

set aside a decision by the State Office of Administrative

Hearings under Subsection (c).

(e) A proceeding under this section is a contested case under

Chapter 2001, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 20, eff. June 15, 2007.

Sec. 1603.456. CEASE AND DESIST ORDERS. The executive director

may issue a cease and desist order, after notice and opportunity

for hearing, if the executive director determines that the order

is necessary to prevent a violation of:

(1) this chapter, Chapter 1601, or Chapter 1602; or

(2) a rule adopted by the commission.

Added by Acts 2007, 80th Leg., R.S., Ch.

1049, Sec. 20, eff. June 15, 2007.






TITLE 10. OCCUPATIONS RELATED TO LAW ENFORCEMENT AND SECURITY

CHAPTER 1701. LAW ENFORCEMENT OFFICERS

OCCUPATIONS CODE

TITLE 10. OCCUPATIONS RELATED TO LAW ENFORCEMENT AND SECURITY

CHAPTER 1701. LAW ENFORCEMENT OFFICERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1701.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Commission on Law Enforcement Officer

Standards and Education.

(2) "County jailer" means a person employed as a county jail

guard under Section 85.005, Local Government Code.

(3) "Officer" means a peace officer or reserve law enforcement

officer.

(4) "Peace officer" means a person elected, employed, or

appointed as a peace officer under Article 2.12, Code of Criminal

Procedure, or other law.

(5) "Public security officer" means a person employed or

appointed as an armed security officer by this state or a

political subdivision of this state. The term does not include a

security officer employed by a private security company that

contracts with this state or a political subdivision of this

state to provide security services for the entity.

(6) "Reserve law enforcement officer" means a person designated

as a reserve law enforcement officer under Section 85.004,

86.012, or 341.012, Local Government Code, or Section 60.0775,

Water Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

173, Sec. 2, eff. May 27, 2005.

Sec. 1701.002. APPLICATION OF SUNSET ACT. The Commission on Law

Enforcement Officer Standards and Education is subject to Chapter

325, Government Code (Texas Sunset Act). Unless continued in

existence as provided by that chapter, the commission is

abolished and this chapter expires September 1, 2021.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 1, eff. September 1, 2009.

Sec. 1701.003. APPLICATION OF CHAPTER. (a) Except as expressly

provided by this chapter, this chapter does not:

(1) limit the powers or duties of a municipality or county; or

(2) affect Chapter 143, Local Government Code.

(b) This chapter does not affect a constable or other officer or

county jailer elected under the Texas Constitution before

September 1, 1985, and does not affect a person who held the

office of sheriff before January 1, 1994.

(c) This chapter does not prevent an employing agency from

establishing qualifications and standards for hiring or training

officers and county jailers that exceed the commission's minimum

standards.

(d) A provision of this chapter applying to issuance or

revocation of a peace officer license applies to issuance or

revocation of a public security officer license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. COMMISSION ON LAW ENFORCEMENT OFFICER STANDARDS AND

EDUCATION

Sec. 1701.051. COMMISSION MEMBERSHIP. (a) The Commission on

Law Enforcement Officer Standards and Education is an agency of

this state and consists of nine members appointed by the governor

with the advice and consent of the senate as follows:

(1) three members who are sheriffs, constables, or chiefs of

police;

(2) three members who:

(A) are licensed under this chapter, two of whom are peace

officers who, at the time of appointment, hold nonsupervisory

positions with a law enforcement agency; and

(B) have been licensed under this chapter for the five years

preceding the date of appointment; and

(3) three members who represent the public.

(b) Appointments to the commission shall be made without regard

to the race, color, disability, sex, religion, age, or national

origin of the appointees.

(c) A public officer appointed to the commission serves on the

commission as an additional duty of the office.

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1172, Sec.

35(1), eff. September 1, 2009.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 35(1), eff. September 1, 2009.

Sec. 1701.052. ELIGIBILITY OF PUBLIC MEMBERS. A person is not

eligible for appointment as a public member of the commission if

the person or the person's spouse:

(1) is registered, certified, or licensed by an occupational

regulatory agency in the field of law enforcement;

(2) is employed by or participates in the management of a

business entity or other organization regulated by the commission

or receiving funds from the commission;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by the commission or receiving funds from the

commission;

(4) uses or receives a substantial amount of tangible goods,

services, or funds from the commission, other than compensation

or reimbursement authorized by law for commission membership,

attendance, or expenses; or

(5) is an officer, employee, or paid consultant of a law

enforcement labor union.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.053. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a cooperative and

voluntarily joined statewide association of business or

professional competitors in this state designed to assist its

members and its industry or profession in dealing with mutual

business or professional problems and in promoting their common

interest.

(b) A person may not be a commission member and may not be an

employee of the commission employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.), if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of law enforcement or county

corrections; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of law

enforcement or county corrections.

(c) A person may not be a member of the commission or act as

the general counsel to the commission or the agency if the person

is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities for

compensation on behalf of a profession related to the

commission's operation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 2, eff. September 1, 2009.

Sec. 1701.054. TERMS; VACANCY. (a) Appointed commission

members serve staggered six-year terms. Every two years:

(1) the term of one of the members appointed under Section

1701.051(a)(1) expires;

(2) the term of one of the members appointed under Section

1701.051(a)(2) expires; and

(3) the term of one of the members appointed under Section

1701.051(a)(3) expires.

(b) A vacancy in an office of a member of the commission shall

be filled for the unexpired term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.055. OFFICERS; QUORUM; VOTING. (a) The governor

shall designate a commission member to serve as the commission's

presiding officer. The presiding officer serves in that capacity

at the will of the governor.

(b) At its first meeting after appointment of members to serve

regular terms, the commission shall elect an assistant presiding

officer and a secretary from its appointed members.

(c) Five members, excluding ex officio members, constitute a

quorum.

(d) An ex officio member may not vote.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.056. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the commission that a member:

(1) does not have at the time of taking office the

qualifications required by Section 1701.051(a) or 1701.052;

(2) does not maintain during service on the commission the

qualifications required by Section 1701.051(a) or 1701.052;

(3) is ineligible for membership under Section 1701.053;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

commission meetings that the member is eligible to attend during

a calendar year without an excuse approved by a majority vote of

the commission.

(b) The validity of an action of the commission is not affected

by the fact that it is taken when a ground for removal of a

commission member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the commission's presiding officer of the potential ground. The

presiding officer shall then notify the governor and the attorney

general that a potential ground for removal exists. If the

potential ground for removal involves the presiding officer, the

executive director shall notify the next highest ranking officer

of the commission, who shall notify the governor and the attorney

general that a potential ground for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 3, eff. September 1, 2009.

Sec. 1701.057. COMPENSATION; REIMBURSEMENT. (a) A commission

member may not receive compensation for service on the

commission.

(b) A commission member is entitled to reimbursement for actual

and necessary expenses incurred in performing functions under

this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.058. MEETINGS. (a) The commission shall meet at

least once during each biennium to receive public comment on

training and standards for officers and county jailers. Within a

reasonable time after the meeting, the commission shall report to

the governor and legislature findings and recommendations

resulting from the meeting.

(b) The commission may meet at other times and places in this

state that the commission considers proper. The presiding officer

may call a meeting on the officer's own motion and shall call a

meeting on the written request of five members.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.059. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the commission may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the commission until the person completes a training program

that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the commission;

(2) the programs, functions, rules, and budget of the

commission;

(3) the results of the most recent formal audit of the

commission;

(4) the requirements of laws relating to open meetings, public

information, administrative procedure, and conflicts of interest;

and

(5) any applicable ethics policies adopted by the commission or

the Texas Ethics Commission.

(c) A person appointed to the commission is entitled to

reimbursement, as provided by the General Appropriations Act, for

travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 4, eff. September 1, 2009.

Sec. 1701.060. APPLICATION OF OPEN RECORDS LAW AND

ADMINISTRATIVE PROCEDURE LAW. Except as provided by Sections

1701.502 and 1701.503, the commission is subject to Chapters 551

and 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. EXECUTIVE DIRECTOR AND PERSONNEL

Sec. 1701.101. EXECUTIVE DIRECTOR. The commission may employ an

executive director.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.102. PERSONNEL. The commission may employ personnel

necessary to perform commission functions.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.103. DIVISION OF RESPONSIBILITIES. The commission

shall develop and implement policies that clearly define the

policy-making responsibilities of the commission and the

management responsibilities of the executive director and the

staff of the commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.104. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The executive director or the executive director's

designee shall provide, as often as necessary, to the

commission's members and employees information regarding their:

(1) qualifications for office or employment under this chapter;

and

(2) responsibilities under applicable laws relating to standards

of conduct for state officers or employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.105. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS.

(a) The executive director or the executive director's designee

shall develop an intra-agency career ladder program that

addresses opportunities for mobility and advancement for

employees within the agency. The program must require

intra-agency posting of all positions concurrently with any

public posting.

(b) The executive director or the executive director's designee

shall develop a system of annual performance evaluations that are

based on documented employee performance. All merit pay for

commission employees must be based on this system.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.106. EQUAL EMPLOYMENT OPPORTUNITY POLICY; REPORT. (a)

The executive director or the executive director's designee

shall prepare and maintain a written policy statement to ensure

implementation of an equal employment opportunity program under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin. The

policy statement must include:

(1) personnel policies, including policies related to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel that are in compliance with requirements

of Chapter 21, Labor Code;

(2) a comprehensive analysis of the commission workforce that

meets federal and state laws, rules, and regulations and

instructions promulgated directly from those laws, rules, and

regulations;

(3) procedures by which a determination can be made of underuse

in the commission workforce of all persons for whom federal or

state laws, rules, and regulations and instructions promulgated

directly from those laws, rules, and regulations encourage a more

equitable balance; and

(4) reasonable methods to appropriately address those areas of

underuse.

(b) A policy statement prepared under Subsection (a) must:

(1) cover an annual period;

(2) be updated annually;

(3) be reviewed by the Commission on Human Rights for compliance

with Subsection (a)(1); and

(4) be filed with the governor.

(c) The governor shall deliver a biennial report to the

legislature based on the information received under Subsection

(b). The report may be made separately or as a part of other

biennial reports to the legislature.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. POWERS AND DUTIES OF COMMISSION

Sec. 1701.151. GENERAL POWERS OF COMMISSION; RULEMAKING

AUTHORITY. The commission may:

(1) adopt rules for the administration of this chapter and for

the commission's internal management and control;

(2) establish minimum standards relating to competence and

reliability, including education, training, physical, mental, and

moral standards, for licensing as an officer, county jailer, or

public security officer;

(3) report to the governor and legislature on the commission's

activities, with recommendations on matters under the

commission's jurisdiction, and make other reports that the

commission considers desirable;

(4) require a state agency or a county, special district, or

municipality in this state that employs officers or county

jailers to submit reports and information;

(5) contract as the commission considers necessary for services,

facilities, studies, and reports required for:

(A) cooperation with municipal, county, special district, state,

and federal law enforcement agencies in training programs; and

(B) performance of the commission's other functions; and

(6) conduct research and stimulate research by public and

private agencies to improve law enforcement and police

administration.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.152. RULES RELATING TO HIRING DATE OF PEACE OFFICER.

The commission may not adopt or enforce a rule that sets the date

of appointment of a peace officer at a later date than the date

that appears on employment records of the hiring law enforcement

agency.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.1521. USE OF TECHNOLOGY. The commission shall

implement a policy requiring the commission to use appropriate

technological solutions to improve the commission's ability to

perform its functions. The policy must ensure that the public is

able to interact with the commission on the Internet.

Added by Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 7, eff. September 1, 2009.

Sec. 1701.1522. ALTERNATIVE DISPUTE RESOLUTION. (a) The

commission shall develop and implement a policy to encourage the

use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of commission rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the commission's

jurisdiction.

(b) The commission's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The commission shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the commission.

Added by Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 7, eff. September 1, 2009.

Sec. 1701.1523. ELECTRONIC SUBMISSION OF FORMS, DATA, AND

DOCUMENTS. The commission by rule shall:

(1) develop and establish a system for the electronic submission

of forms, data, and documents required to be submitted to the

commission under this chapter; and

(2) once that system is established, require law enforcement

agencies to submit to the commission electronically any form,

data, or document required to be submitted to the commission

under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 7, eff. September 1, 2009.

Sec. 1701.1524. RULES RELATING TO CONSEQUENCES OF CRIMINAL

CONVICTION OR DEFERRED ADJUDICATION. (a) The commission by rule

shall establish guidelines consistent with this chapter that are

necessary to comply with Chapter 53 to the extent that chapter

applies to persons licensed under this chapter.

(b) In its rules under this section, the commission shall list

the offenses for which a conviction would constitute grounds for

the commission to take action under Section 53.021 or for which

placement on deferred adjudication community supervision would

constitute grounds for the commission to take action under this

chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 7, eff. September 1, 2009.

Sec. 1701.153. REPORTS FROM AGENCIES AND SCHOOLS. (a) The

commission shall establish reporting standards and procedures

for:

(1) appointment and termination of officers and county jailers

by law enforcement agencies;

(2) the activities of licensed training schools; and

(3) other matters the commission considers necessary for the

administration of this chapter.

(b) The commission shall furnish each agency and licensed

training school with the required reporting forms, including

access to electronic submission forms when the system under

Section 1701.1523 is established.

(c) The chief administrative officer of a law enforcement agency

or licensed training school is responsible for compliance with

the reporting standards and procedures prescribed by the

commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 5, eff. September 1, 2009.

Sec. 1701.154. FEES. The commission may establish reasonable

and necessary fees for the administration of this chapter,

including reasonable and necessary fees for the administration of

Section 1701.257.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.155. GIFTS AND GRANTS. The commission may accept

grants or gifts from private individuals, foundations, or the

federal government.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.156. LAW ENFORCEMENT OFFICER STANDARDS AND EDUCATION

FUND. (a) The law enforcement officer standards and education

fund account is in the general revenue fund.

(b) The commission shall use the account in administering this

chapter and performing other commission duties established by

law.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1172, Sec.

35(2), eff. September 1, 2009.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 87, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 35(2), eff. September 1, 2009.

Sec. 1701.157. MONEY ALLOCATED AND USED FOR CONTINUING

EDUCATION. (a) Not later than March 1 of each calendar year,

the comptroller shall allocate money deposited during the

preceding calendar year in the general revenue fund to the credit

of the law enforcement officer standards and education fund

account for expenses related to the continuing education of

persons licensed under this chapter as follows:

(1) 20 percent of the money is allocated to all local law

enforcement agencies in this state in equal shares; and

(2) 80 percent of the money is allocated to all local law

enforcement agencies in this state in a share representing a

fixed amount for each position in the agency, as of January 1 of

the preceding calendar year, that is reserved to a person who:

(A) is licensed under this chapter;

(B) works as a peace officer on the average of at least 32 hours

a week; and

(C) is compensated by a political subdivision of this state at

least at the minimum wage and is entitled to all employee

benefits offered to a peace officer by the political subdivision.

(b) To provide the necessary information for an allocation of

money under Subsection (a), a local law enforcement agency must

report to the comptroller not later than November 1 of the

preceding calendar year:

(1) the number of agency positions described by Subsection

(a)(2) authorized as of January 1 of the year the report is due;

(2) the number of agency positions described by Subsection

(a)(2) filled as of January 1 of the year the report is due;

(3) the percentage of the money received by the agency under

Subsection (a) pursuant to the allocation made by the comptroller

on or before March 1 of the year preceding the year in which the

report is due that was used by the agency before the date of the

allocation made by the comptroller under Subsection (a) on or

before March 1 of the year the report is due;

(4) the number of training hours received during the 12-month or

approximately 12-month period described by Subdivision (3) that

were funded by money received by the agency pursuant to the

allocation made by the comptroller on or before March 1 of the

year preceding the year in which the report is due; and

(5) that the agency has complied with the requirements of this

section regarding the use of any money received by the agency

pursuant to the allocation made by the comptroller on or before

March 1 of the year preceding the year in which the report is

due.

(c) The head of a law enforcement agency shall maintain a

complete and detailed record of money received and spent by the

agency under this section. Money received under this section is

subject to audit by the comptroller. Money spent under this

section is subject to audit by the state auditor.

(d) A local law enforcement agency shall use money received

under Subsection (a) only as necessary to ensure the continuing

education of persons licensed under this chapter or to provide

necessary training, as determined by the agency head, to

full-time fully paid law enforcement support personnel in the

agency.

(e) A local law enforcement agency may not use money received

under Subsection (a) to replace funds that are provided to the

agency by the county or municipality having jurisdiction over the

agency on a recurring basis for training law enforcement officers

and support personnel.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 6, eff. September 1, 2009.

Sec. 1701.158. ANNUAL REPORT. (a) The commission shall prepare

annually a complete and detailed written report accounting for

all funds received and disbursed by the commission during the

preceding fiscal year.

(b) The report must meet the reporting requirements applicable

to financial reporting provided by the General Appropriations

Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.159. ACTIVE AND INACTIVE PEACE OFFICERS. (a) The

commission shall establish a list of active licensed peace

officers and a list of inactive licensed peace officers who leave

the employment of a law enforcement agency.

(b) A retired peace officer as defined by Section 1701.3161

continues to hold as an inactive license the license the retired

officer held at the time the retired officer last served as an

elected, appointed, or employed peace officer unless the license

was revoked for cause under Section 1701.501.

(c) A retired peace officer who holds an inactive license may

not serve as a peace officer unless the person reactivates the

license as provided by Section 1701.316 or 1701.3161.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

878, Sec. 1, eff. June 15, 2007.

Sec. 1701.160. AUTHORITY TO COMMISSION INVESTIGATORS AS PEACE

OFFICERS. The commission may commission certified peace officers

as investigators employed by the commission for the limited

purpose of assisting the commission in administering this

chapter.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.501(a), eff.

Sept. 1, 2001.

Sec. 1701.161. PROVISION OF STATE FLAG TO NEXT OF KIN OF

DECEASED PEACE OFFICER. (a) If the next of kin of a deceased

peace officer requests a state flag, the commission shall:

(1) provide a state flag, at no cost to the next of kin, if the

peace officer was:

(A) a current peace officer at the time of the officer's death;

or

(B) an honorably retired peace officer who voluntarily

terminated employment with a law enforcement agency of this state

or a political subdivision of this state; and

(2) notify the office of the governor of the death of the peace

officer.

(b) The commission may apply for and accept gifts and grants

from public and private entities on behalf of the Texas peace

officer flag account.

(c) The commission shall deposit any gift or grant accepted by

the commission under Subsection (b) to the credit of the Texas

peace officer flag account. The Texas peace officer flag account

is a special account in the general revenue fund. Money in the

account may be appropriated only to the commission for the

purpose of implementing this section. Interest earned on money in

the Texas peace officer flag account shall be credited to the

account.

Added by Acts 2001, 77th Leg., ch. 476, Sec. 5, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

744, Sec. 4, eff. September 1, 2005.

Sec. 1701.162. RECORDS AND AUDIT REQUIREMENTS. (a) The

commission is entitled to access records maintained under

Sections 1701.303, 1701.306, and 1701.310 by an agency hiring a

person to be an officer or county jailer, including records that

relate to age, education, physical standards, citizenship,

experience, and other matters relating to competence and

reliability, as evidence of qualification for licensing of an

officer or county jailer.

(b) The commission shall audit the records described by

Subsection (a) of each law enforcement agency at least once every

five years.

(c) The commission by rule shall develop and establish a

framework for the audits conducted by the commission under

Subsection (b) that:

(1) addresses the types of documents subject to audit;

(2) provides a schedule for additional risk-based inspections

based on:

(A) whether there has been a prior violation by the law

enforcement agency;

(B) the inspection history of the agency; and

(C) any other factor the commission by rule considers

appropriate;

(3) provides timelines for complying with an audit request or

correcting a violation found during the audit process; and

(4) establishes sanctions for failing to comply with an audit

request or to correct a violation found during the audit process.

Added by Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 7, eff. September 1, 2009.

Sec. 1701.163. INFORMATION PROVIDED BY COMMISSIONING ENTITIES.

(a) This section applies only to an entity authorized by statute

or by the constitution to create a law enforcement agency or

police department and commission, appoint, or employ officers

that first creates a law enforcement agency or police department

and first begins to commission, appoint, or employ officers on or

after September 1, 2009.

(b) The entity shall submit to the commission on creation of the

law enforcement agency or police department information

regarding:

(1) the need for the law enforcement agency or police department

in the community;

(2) the funding sources for the law enforcement agency or police

department;

(3) the physical resources available to officers;

(4) the physical facilities that the law enforcement agency or

police department will operate, including descriptions of the

evidence room, dispatch area, and public area;

(5) law enforcement policies of the law enforcement agency or

police department, including policies on:

(A) use of force;

(B) vehicle pursuit;

(C) professional conduct of officers;

(D) domestic abuse protocols;

(E) response to missing persons;

(F) supervision of part-time officers; and

(G) impartial policing;

(6) the administrative structure of the law enforcement agency

or police department;

(7) liability insurance; and

(8) any other information the commission requires by rule.

Added by Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 7, eff. September 1, 2009.

Sec. 1701.164. COLLECTION OF CERTAIN INCIDENT-BASED DATA

SUBMITTED BY LAW ENFORCEMENT AGENCIES. The commission shall

collect and maintain incident-based data submitted to the

commission under Article 2.134, Code of Criminal Procedure,

including incident-based data compiled by a law enforcement

agency from reports received by the law enforcement agency under

Article 2.133 of that code. The commission in consultation with

the Department of Public Safety, the Bill Blackwood Law

Enforcement Management Institute of Texas, the W. W. Caruth, Jr.,

Police Institute at Dallas, and the Texas Police Chiefs

Association shall develop guidelines for submitting in a standard

format the report containing incident-based data as required by

Article 2.134, Code of Criminal Procedure.

Added by Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 8, eff. September 1, 2009.

SUBCHAPTER E. PUBLIC INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 1701.201. PUBLIC INTEREST INFORMATION. (a) The commission

shall prepare information of public interest describing the

regulatory functions of the commission and the procedures by

which public complaints are filed with and resolved by the

commission.

(b) The commission shall make the information available to the

public and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.202. COMPLAINTS. (a) The commission by rule shall

establish a comprehensive procedure for each phase of the

commission's jurisdictional complaint enforcement process,

including:

(1) complaint intake;

(2) investigation;

(3) adjudication and relevant hearings;

(4) appeals;

(5) the imposition of sanctions; and

(6) public disclosure.

(b) On request, a license holder may obtain information

regarding a complaint made against the license holder under this

chapter, including a complete copy of the complaint file. On

receipt of a request under this subsection, the commission shall

provide the requested information in a timely manner to allow the

license holder time to respond to the complaint.

(c) The commission shall ensure that detailed information

regarding the commission's complaint enforcement process

described by this section is available on any publicly accessible

Internet website and in any appropriate printed materials

maintained by the commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 9, eff. September 1, 2009.

Sec. 1701.203. RECORDS OF COMPLAINTS. (a) The commission shall

maintain a system to promptly and efficiently act on

jurisdictional complaints filed with the commission. The

commission shall maintain information about parties to the

complaint, the subject matter of the complaint, a summary of

the results of the review or investigation of the complaint, and

its disposition.

(b) The commission shall make information available describing

its procedures for complaint investigation and resolution.

(c) The commission shall periodically notify the parties to the

complaint of the status of the complaint until final disposition.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 10, eff. September 1, 2009.

Sec. 1701.2035. TRACKING AND ANALYSIS OF COMPLAINT AND VIOLATION

DATA. (a) The commission shall develop and implement a method

for:

(1) tracking complaints filed with the commission through their

final disposition, including:

(A) the reason for each complaint;

(B) how each complaint was resolved; and

(C) the subject matter of each complaint that was not within the

jurisdiction of the commission and how the commission responded

to the complaint; and

(2) tracking and categorizing the sources and types of

complaints filed with the commission and of violations of this

chapter or a rule adopted under this chapter.

(b) The commission shall analyze the complaint and violation

data maintained under Subsection (a) to identify trends and areas

that may require additional regulation or enforcement.

Added by Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 11, eff. September 1, 2009.

Sec. 1701.204. PUBLIC PARTICIPATION. (a) The commission shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the commission and to

speak on any issue under the commission's jurisdiction.

(b) The commission shall prepare and maintain a written plan

that describes how a person who does not speak English may be

provided reasonable access to the commission's programs and

services.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER F. TRAINING PROGRAMS AND SCHOOLS

Sec. 1701.251. TRAINING PROGRAMS; INSTRUCTORS. (a) The

commission shall establish and maintain training programs for

officers and county jailers. The training shall be conducted by

the commission staff or by other agencies and institutions the

commission considers appropriate.

(b) The commission may authorize reimbursement for a political

subdivision or state agency as authorized by the legislature for

expenses incurred in attending a training program.

(c) The commission may:

(1) issue or revoke the license of a school operated by or for

this state or a political subdivision of this state specifically

for training officers, county jailers, or recruits;

(2) operate schools and conduct preparatory, in-service, basic,

and advanced courses in the schools, as the commission determines

appropriate, for officers, county jailers, and recruits;

(3) issue a license to a person to act as a qualified instructor

under conditions that the commission prescribes; and

(4) consult and cooperate with a municipality, county, special

district, state agency or other governmental agency, or a

university, college, junior college, or other institution,

concerning the development of schools and training programs for

officers and county jailers.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.252. PROGRAM AND SCHOOL REQUIREMENTS; ADVISORY BOARD.

(a) Unless a school has created an advisory board for developing

a curriculum, the commission may not issue a license to the

school or approve a training program or course for officers or

county jailers other than a program created by the Bill Blackwood

Law Enforcement Management Institute of Texas.

(b) At least one-third of the members of an advisory board under

Subsection (a) must be public members who meet the qualifications

required of a public member of the commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.253. SCHOOL CURRICULUM. (a) The commission shall

establish minimum curriculum requirements for preparatory and

advanced courses and programs for schools subject to approval

under Section 1701.251(c)(1).

(b) In establishing requirements under this section, the

commission shall require courses and programs to provide training

in:

(1) the investigation and documentation of cases that involve:

(A) child abuse or neglect;

(B) family violence; and

(C) sexual assault;

(2) issues concerning sex offender characteristics; and

(3) crime victims' rights under Chapter 56, Code of Criminal

Procedure, and Chapter 57, Family Code, and the duty of law

enforcement agencies to ensure that a victim is afforded those

rights.

(c) As part of the minimum curriculum requirements, the

commission shall establish a statewide comprehensive education

and training program on civil rights, racial sensitivity, and

cultural diversity for persons licensed under this chapter.

(d) Training in documentation of cases required by Subsection

(b) shall include instruction in:

(1) making a written account of the extent of injuries sustained

by the victim of an alleged offense;

(2) recording by photograph or videotape the area in which an

alleged offense occurred and the victim's injuries; and

(3) recognizing and recording a victim's statement that may be

admissible as evidence in a proceeding concerning the matter

about which the statement was made.

(e) As part of the minimum curriculum requirements relating to

the vehicle and traffic laws of this state, the commission shall

require an education and training program on laws relating to the

operation of motorcycles and to the wearing of protective

headgear by motorcycle operators and passengers. In addition, the

commission shall require education and training on motorcycle

operator profiling awareness and sensitivity training.

(f) Training for officers and recruits in investigation of cases

required by Subsection (b)(1)(B) shall include instruction in

preventing dual arrest whenever possible and conducting a

thorough investigation to determine which person is the

predominant aggressor when allegations of family violence from

two or more opposing persons are received arising from the same

incident.

(g) As part of the minimum curriculum requirements, the

commission shall establish a statewide comprehensive education

and training program on asset forfeiture under Chapter 59, Code

of Criminal Procedure, for officers licensed under this chapter.

An officer shall complete a program established under this

subsection not later than the second anniversary of the date the

officer is licensed under this chapter or the date the officer

applies for an intermediate proficiency certificate, whichever

date is earlier.

(h) As part of the minimum curriculum requirements, the

commission shall establish a statewide comprehensive education

and training program on racial profiling for officers licensed

under this chapter. An officer shall complete a program

established under this subsection not later than the second

anniversary of the date the officer is licensed under this

chapter or the date the officer applies for an intermediate

proficiency certificate, whichever date is earlier.

(i) As part of the minimum curriculum requirements, the

commission shall establish a statewide comprehensive education

and training program on identity theft under Section 32.51, Penal

Code, for officers licensed under this chapter. An officer shall

complete a program established under this subsection not later

than the second anniversary of the date the officer is licensed

under this chapter or the date the officer applies for an

intermediate proficiency certificate, whichever date is earlier.

(j) As part of the minimum curriculum requirements, the

commission shall require an officer to complete a statewide

education and training program on de-escalation and crisis

intervention techniques to facilitate interaction with persons

with mental impairments. An officer shall complete the program

not later than the second anniversary of the date the officer is

licensed under this chapter or the date the officer applies for

an intermediate proficiency certificate, whichever date is

earlier. An officer may not satisfy the requirements of this

section or Section 1701.402(g) by taking an online course on

de-escalation and crisis intervention techniques to facilitate

interaction with persons with mental impairments.

(k) As part of the minimum curriculum requirements, the

commission shall establish a statewide comprehensive education

and training program for officers licensed under this chapter

that covers the laws of this state and of the United States

pertaining to peace officers.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 657, Sec. 4, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 897, Sec. 1, eff. Sept. 1, 2001;

Acts 2001, 77th Leg., ch. 929, Sec. 5, eff. Sept. 1, 2001; Acts

2001, 77th Leg., ch. 947, Sec. 4, eff. Sept. 1, 2001; Acts 2001,

77th Leg., ch. 1034, Sec. 14, eff. Sept. 1, 2001; Acts 2003, 78th

Leg., ch. 1276, Sec. 14.007, eff. Sept. 1, 2003; Acts 2003, 78th

Leg., ch. 1326, Sec. 8, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

393, Sec. 3, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 12, eff. September 1, 2009.

Sec. 1701.254. RISK ASSESSMENT AND INSPECTIONS. (a) The

commission may visit and inspect a school conducting a training

course for officers, county jailers, or recruits and make

necessary evaluations to determine if the school complies with

this chapter and commission rules.

(b) The commission shall develop a risk assessment method to

determine the relative performance of schools conducting training

courses for officers, county jailers, or recruits. The commission

shall base its schedule for inspection of schools on the results

of the risk assessment.

(c) The risk assessment method must:

(1) consider the scores of students enrolled in a school on the

basic peace officer examination;

(2) consider the past inspection records of a school;

(3) consider a self-assessment performed by a school in a

noninspection year; and

(4) include a random element to ensure periodic inspection of

each school.

(d) The commission by rule shall establish a system for placing

a training provider on at-risk probationary status. The rules

must prescribe:

(1) the criteria to be used by the commission in determining

whether to place a training provider on at-risk probationary

status;

(2) a procedure and timeline for imposing corrective conditions

on a training provider placed on at-risk probationary status and

for notifying the provider regarding those conditions; and

(3) a procedure for tracking a training provider's progress

toward compliance with any corrective conditions imposed on the

provider by the commission under this subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 13, eff. September 1, 2009.

Sec. 1701.255. ENROLLMENT QUALIFICATIONS. (a) The commission

by rule shall establish minimum qualifications for a person to

enroll in a training program under Section 1701.251(a) that

provides instruction in defensive tactics, arrest procedures,

firearms, or use of a motor vehicle for law enforcement purposes.

(b) A person who is disqualified by law to be an officer or

county jailer may not enroll in a training program described by

Subsection (a).

(c) A person may not enroll in a peace officer training program

under Section 1701.251(a) unless the person has received:

(1) a high school diploma;

(2) a high school equivalency certificate; or

(3) an honorable discharge from the armed forces of the United

States after at least 24 months of active duty service.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1441, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 14, eff. September 1, 2009.

Sec. 1701.256. INSTRUCTION IN WEAPONS PROFICIENCY REQUIRED. A

peace officer training program under Section 1701.251(a) must

provide instruction in weapons proficiency.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.257. FIREARMS TRAINING PROGRAM FOR SUPERVISION

OFFICERS. (a) The commission and the Texas Department of

Criminal Justice by rule shall adopt a memorandum of

understanding that establishes each agency's respective

responsibilities in developing a basic training program in the

use of firearms by community supervision and corrections

department officers and parole officers. The program established

under the memorandum of understanding must provide instruction

in:

(1) legal limitations on the use of firearms and on the powers

and authority of the officers;

(2) range firing and procedure;

(3) firearms safety and maintenance; and

(4) other topics determined by each agency to be necessary for

the responsible use of firearms by the officers.

(b) The commission shall administer the training program and

shall issue a certificate of firearms proficiency to each

community supervision and corrections department officer or

parole officer the commission determines has successfully

completed the program.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch.

794, Sec. 5

For text of section as added by Acts 2009, 81st Leg., R.S., Ch.

1002, Sec. 5, see other Sec. 1701.258.

Sec. 1701.258. FIREARMS TRAINING PROGRAM FOR JUVENILE PROBATION

OFFICERS. (a) The commission and the Texas Juvenile Probation

Commission by rule shall adopt a memorandum of understanding that

establishes a training program in the use of firearms by juvenile

probation officers. The memorandum of understanding must

establish a program that provides instruction in:

(1) legal limitations on the use of firearms and on the powers

and authority of juvenile probation officers;

(2) range firing and procedure, and firearms safety and

maintenance; and

(3) other topics determined by the commission and the Texas

Juvenile Probation Commission to be necessary for the responsible

use of firearms by juvenile probation officers.

(b) The commission shall administer the training program and

shall issue a certificate of firearms proficiency to each

juvenile probation officer the commission determines has

successfully completed the program described by Subsection (a).

(c) The commission may establish reasonable and necessary fees

for the administration of this section.

(d) This section does not affect the sovereign immunity of the

state, an agency of the state, or a political subdivision of the

state.

Added by Acts 2009, 81st Leg., R.S., Ch.

794, Sec. 5, eff. June 19, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch.

1002, Sec. 5

For text of section as added by Acts 2009, 81st Leg., R.S., Ch.

794, Sec. 5, see other Sec. 1701.258.

Sec. 1701.258. EDUCATION AND TRAINING PROGRAMS ON TRAFFICKING OF

PERSONS. (a) The commission by rule shall require an officer

first licensed by the commission on or after January 1, 2011, to

complete within a reasonable time after obtaining the license a

one-time basic education and training program on the trafficking

of persons. The program must:

(1) consist of at least four hours of training; and

(2) include a review of the substance of Sections 20A.02 and

43.05, Penal Code.

(b) The commission shall make available to each officer a

voluntary advanced education, instruction, and training program

on the trafficking of persons and compelling prostitution

prohibited under Sections 20A.02 and 43.05, Penal Code.

(c) Not later than January 1, 2011, the commission shall begin

offering the basic and advanced programs established under this

section. This subsection expires September 1, 2011.

Added by Acts 2009, 81st Leg., R.S., Ch.

1002, Sec. 5, eff. September 1, 2009.

SUBCHAPTER G. LICENSE REQUIREMENTS; DISQUALIFICATIONS AND

EXEMPTIONS

Sec. 1701.301. LICENSE REQUIRED. Except as provided by Sections

1701.310 and 1701.311, a person may not appoint a person to serve

as an officer, county jailer, or public security officer unless

the person appointed holds an appropriate license issued by the

commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.302. CERTAIN ELECTED LAW ENFORCEMENT OFFICERS; LICENSE

REQUIRED. (a) An officer, including a sheriff, elected under

the Texas Constitution or a statute or appointed to fill a

vacancy in an elective office must obtain a license from the

commission not later than the second anniversary of the date the

officer takes office.

(b) The commission shall establish requirements for issuing the

license and for revocation, suspension, or denial of the license.

(c) An officer to whom this section applies who does not obtain

the license by the required date or does not remain licensed is

incompetent and is subject to removal from office under Section

665.052, Government Code, or another removal statute.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.303. LICENSE APPLICATION; DUTIES OF APPOINTING ENTITY.

(a) A law enforcement agency or governmental entity that hires

a person for whom a license is sought must file an application

with the commission as provided by commission rule.

(b) A person who appoints an officer or county jailer licensed

by the commission shall notify the commission not later than the

30th day after the date of the appointment. If the person

appoints an individual who previously served as an officer or

county jailer and the appointment occurs after the 180th day

after the last date of service as an officer or county jailer,

the person must have on file for the officer or county jailer in

a form readily accessible to the commission:

(1) new criminal history record information;

(2) a new declaration of psychological and emotional health and

lack of drug dependency or illegal drug use; and

(3) two completed fingerprint cards.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.304. EXAMINATION. (a) The commission shall conduct

an examination for each type of license issued by the commission

at least four times each year at times and places designated by

the commission. The commission shall:

(1) prescribe the content of an examination for each type of

license;

(2) include in each examination a written examination that tests

the applicant's knowledge of the appropriate occupation; and

(3) prescribe standards for acceptable performance on each

examination.

(b) The commission by rule shall establish minimum

qualifications for a person to be examined under this section. A

person who is disqualified by law to be an officer or county

jailer may not take an examination under this section.

(c) A law enforcement agency may request the commission to

conduct examinations required by this chapter in the jurisdiction

served by the agency. The commission may conduct the examinations

in the jurisdiction if:

(1) the commission determines that doing so will not place a

significant hardship on the commission's resources; and

(2) the requesting law enforcement agency reimburses the

commission for additional costs incurred in conducting the

examination in the agency's jurisdiction.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.305. EXAMINATION RESULTS. (a) The commission shall

notify each examinee of the examination results not later than

the 30th day after the date the examination is administered. If

an examination is graded or reviewed by a national testing

service, the commission shall notify each examinee of the

examination results not later than the 14th day after the date

the commission receives the results from the testing service.

(b) If notice of the results of an examination graded or

reviewed by a national testing service will be delayed for longer

than 90 days after the examination date, the commission shall

notify each examinee of the reason for the delay before the 90th

day.

(c) If requested in writing by a person who fails an

examination, the commission shall provide to the person an

analysis of the person's performance on the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.306. PSYCHOLOGICAL AND PHYSICAL EXAMINATION. (a) The

commission may not issue a license to a person as an officer or

county jailer unless the person is examined by:

(1) a licensed psychologist or by a psychiatrist who declares in

writing that the person is in satisfactory psychological and

emotional health to serve as the type of officer for which a

license is sought; and

(2) a licensed physician who declares in writing that the person

does not show any trace of drug dependency or illegal drug use

after a physical examination, blood test, or other medical test.

(b) An agency hiring a person for whom a license as an officer

or county jailer is sought shall select the examining physician

and the examining psychologist or psychiatrist. The agency shall

prepare a report of each declaration required by Subsection (a)

and shall maintain a copy of the report on file in a format

readily accessible to the commission. A declaration is not public

information.

(c) The commission shall adopt rules that:

(1) relate to appropriate standards and measures to be used by a

law enforcement agency in reporting the declarations made under

Subsection (a); and

(2) provide for exceptional circumstances in the administration

of the examination of the applicant's psychological and emotional

health, including permitting the examination to be made by a

qualified licensed physician instead of a psychologist or

psychiatrist.

(d) The commission may order an applicant to submit to an

examination described by Subsection (a) by a psychologist,

psychiatrist, or physician appointed by the commission if the

commission:

(1) has cause to believe that a law enforcement agency failed to

follow commission rules relating to an examination; or

(2) discovers that the applicant has submitted a false

declaration.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.307. ISSUANCE OF LICENSE. (a) The commission shall

issue an appropriate license to a person who, as required by this

chapter:

(1) submits an application;

(2) completes the required training;

(3) passes the required examination;

(4) is declared to be in satisfactory psychological and

emotional health and free from drug dependency or illegal drug

use; and

(5) demonstrates weapons proficiency.

(b) The commission may issue a permanent license to a person who

meets the requirements of this chapter and the rules prescribed

by the commission to serve as an officer.

(c) The commission may issue a temporary or permanent license to

a person to serve as a county jailer.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

878, Sec. 2, eff. June 15, 2007.

Sec. 1701.3075. QUALIFIED APPLICANT AWAITING APPOINTMENT. (a)

A person who meets the requirements set forth in Section

1701.307(a) has the same reporting responsibilities toward the

commission under rules adopted by the commission as a license

holder who has already been appointed as a peace officer.

(b) The commission may determine that a person who meets the

requirements under Section 1701.307(a) is ineligible for

appointment as a peace officer based on events that occur after

the person meets the requirements in Section 1701.307(a) but

before the person is appointed.

Added by Acts 2009, 81st Leg., R.S., Ch.

701, Sec. 1, eff. September 1, 2009.

Sec. 1701.308. WEAPONS PROFICIENCY. The commission shall

require a person applying for a peace officer license to

demonstrate weapons proficiency.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.309. AGE REQUIREMENT. The commission by rule shall

set 21 years of age as the minimum age for obtaining a license as

an officer. The rules must provide that a person at least 18

years of age may be issued a license as an officer if the person

has:

(1) completed and received credit for at least 60 hours of study

at an accredited college or university or received an associate

degree from an accredited college or university; or

(2) received an honorable discharge from the United States armed

forces after at least two years of service.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.310. APPOINTMENT OF COUNTY JAILER; TRAINING REQUIRED.

(a) Except as provided by Subsection (e), a person may not be

appointed as a county jailer, except on a temporary basis, unless

the person has satisfactorily completed a preparatory training

program, as required by the commission, in the operation of a

county jail at a school operated or licensed by the commission.

(b) A county jailer appointed on a temporary basis who does not

satisfactorily complete the preparatory training program before

the first anniversary of the date that the person is appointed

shall be removed from the position. A temporary appointment may

not be renewed, except that not earlier than the first

anniversary of the date that a person is removed under this

subsection, the sheriff may petition the commission for

reinstatement of the person to a temporary appointment.

(c) A county jailer serving under permanent appointment before

September 1, 1979, regardless of whether the person's employment

was terminated before that date because of failure to satisfy

standards adopted under Chapter 511, Government Code, is not

required to meet a requirement of this section as a condition of

continued employment or promotion unless:

(1) in an attempt to meet the standards the person took an

examination and failed or was not allowed to finish the

examination because the person acted dishonestly in regard to the

examination;

(2) the person forged a document purporting to show that the

person meets the standards; or

(3) the person seeks a new appointment as a county jailer on or

after September 1, 1984.

(d) A county jailer serving under permanent appointment before

September 1, 1979, is eligible to attend training courses in the

operation of a county jail, subject to commission rules.

(e) A person trained and certified by the Texas Department of

Criminal Justice to serve as a corrections officer in that

agency's correctional institutions division is not required to

complete the training requirements of this section to be

appointed a part-time county jailer. Examinations under Section

1701.304 and psychological and physical examinations under

Section 1701.306 apply.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.502(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.142, eff. September 1, 2009.

Sec. 1701.311. PROVISIONAL LICENSE FOR WORKFORCE SHORTAGE. (a)

The commission shall adopt rules to allow a law enforcement

agency to petition for issuance of a provisional license for an

officer if the agency proves that it has a workforce shortage.

(b) Except in an emergency, a peace officer holding a

provisional license may not be required to work at the peace

officer's employing agency and attend a commission-approved basic

preparatory school for more than a total of 40 hours a week.

(c) An agency employing a peace officer who holds a provisional

license may contract with the peace officer for reimbursement of

the cost of a basic preparatory training course if the peace

officer voluntarily resigns from the agency before a date

specified in the contract that is not later than the first

anniversary of the date the officer is appointed. The contract

must state the cost of the course.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.312. DISQUALIFICATION: FELONY CONVICTION OR PLACEMENT

ON COMMUNITY SUPERVISION. (a) A person who has been convicted

of a felony is disqualified to be an officer, public security

officer, or county jailer, and the commission may not issue a

license to, and a law enforcement agency may not appoint or

employ, the person.

(b) For purposes of this section and Section 1701.502, a person

is convicted of a felony if a court enters an adjudication of

guilt against the person on a felony offense under the laws of

this or another state or the United States, regardless of

whether:

(1) the sentence is subsequently probated and the person is

discharged from community supervision;

(2) the accusation, complaint, information, or indictment

against the person is dismissed and the person is released from

all penalties and disabilities resulting from the offense; or

(3) the person is pardoned for the offense, unless the pardon is

granted expressly for subsequent proof of innocence.

(c) The commission, on receipt of a certified copy of a court's

judgment under Article 42.011, Code of Criminal Procedure, shall

note on the person's licensing records the conviction or

community supervision indicated by the judgment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.313. DISQUALIFICATION: CONVICTION OF BARRATRY. (a) A

person who has been convicted of barratry under Section 38.12,

Penal Code, is disqualified to be an officer or county jailer,

and the commission may not issue a license to the person.

(b) For purposes of this section and Section 1701.503, a person

is convicted of barratry if a court enters an adjudication of

guilt against the person regardless of whether:

(1) the sentence is subsequently probated and the person is

discharged from community supervision;

(2) the accusation, complaint, information, or indictment

against the person is dismissed following community supervision;

or

(3) the person is pardoned for the offense, unless the pardon is

granted expressly for subsequent proof of innocence.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.314. EXEMPTION: OFFICER APPOINTED BEFORE SEPTEMBER 1,

1970. A peace officer serving under a permanent appointment

before September 1, 1970, is not required to obtain a license as

a condition of tenure, continued employment, or promotion unless

the officer seeks a new appointment. The officer is eligible to

attend peace officer training courses subject to commission

rules.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.316. REACTIVATION OF PEACE OFFICER LICENSE. (a) The

commission shall adopt rules establishing requirements for

reactivation of a peace officer's license after a break in

employment.

(b) The commission may consider employment as a peace officer in

another state in determining whether the person is required to

obtain additional training or testing.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.3161. REACTIVATION OF PEACE OFFICER LICENSE: RETIRED

PEACE OFFICERS. (a) In this section, "retired peace officer"

means a person who served as a peace officer in this state who:

(1) is not currently serving as an elected, appointed, or

employed peace officer under Article 2.12, Code of Criminal

Procedure, or other law;

(2) was eligible to retire from a law enforcement agency in this

state or was ineligible to retire only as a result of an injury

received in the course of the officer's employment with the law

enforcement agency; and

(3) is eligible to receive a pension or annuity for service as a

law enforcement officer in this state or is ineligible to receive

a pension or annuity only because the law enforcement agency that

employed the officer does not offer a pension or annuity to its

employees.

(b) The commission shall adopt rules for the reactivation of a

retired peace officer's license after a break in employment. The

rules must allow a retired peace officer to reactivate the

officer's license by completing the continuing education

requirements prescribed by Section 1701.351 and completing any

other continuing education requirement imposed by law in lieu of

successfully completing any examination required by the

commission for reactivation.

(c) The commission may waive the reinstatement fee established

for the reactivation of a peace officer's license for a retired

peace officer who is eligible for reactivation as provided by

Subsection (b).

Added by Acts 2007, 80th Leg., R.S., Ch.

878, Sec. 3, eff. June 15, 2007.

Sec. 1701.317. LIMITATION ON INFORMATION REQUIRED FOR LICENSE

RENEWAL.The requirements and procedures adopted by the commission

for the renewal of a license issued under this chapter:

(1) may not require an applicant to provide unchanged criminal

history information already included in one or more of the

applicant's previous applications for licensure or for license

renewal filed with the commission; and

(2) may require the applicant to provide only information

relevant to the period occurring since the date of the

applicant's last application for licensure or for license

renewal, as applicable, including information relevant to any new

requirement applicable to the license held by the applicant.

Added by Acts 2009, 81st Leg., R.S., Ch.

332, Sec. 2, eff. September 1, 2009.

SUBCHAPTER H. CONTINUING EDUCATION AND YEARLY WEAPONS PROFICIENCY

Sec. 1701.351. CONTINUING EDUCATION REQUIRED FOR PEACE OFFICERS.

(a) Each peace officer shall complete at least 40 hours of

continuing education programs once every 24 months. The

commission may suspend the license of a peace officer who fails

to comply with this requirement.

(a-1) As part of the continuing education programs under

Subsection (a), a peace officer must complete a training and

education program that covers recent changes to the laws of this

state and of the United States pertaining to peace officers.

(b) The commission by rule shall provide for waiver of the

requirements of this section when mitigating circumstances exist.

(c) The commission shall credit a peace officer with meeting the

continuing education requirements of this section if during the

relevant 24-month period the peace officer serves on active duty

as a member of the United States military for at least 12 months

or serves as an elected member of the legislature. Credit for

continuing education under this subsection does not affect any

requirement to demonstrate continuing weapons proficiency under

Section 1701.355.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1157, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1236, Sec. 1, eff. June 18, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 15, eff. September 1, 2009.

Sec. 1701.352. CONTINUING EDUCATION PROGRAMS. (a) The

commission shall recognize, prepare, or administer continuing

education programs for officers and county jailers.

(b) The commission shall require a state, county, special

district, or municipal agency that appoints or employs peace

officers to provide each peace officer with a training program at

least once every 48 months that is approved by the commission and

consists of:

(1) topics selected by the agency; and

(2) for an officer holding only a basic proficiency certificate,

not more than 20 hours of education and training that contain

curricula incorporating the learning objectives developed by the

commission regarding:

(A) civil rights, racial sensitivity, and cultural diversity;

(B) de-escalation and crisis intervention techniques to

facilitate interaction with persons with mental impairments; and

(C) unless determined by the agency head to be inconsistent with

the officer's assigned duties:

(i) the recognition and documentation of cases that involve

child abuse or neglect, family violence, and sexual assault; and

(ii) issues concerning sex offender characteristics.

(c) A course provided under Subsection (b) may use instructional

materials developed by the agency or its trainers or by entities

having training agreements with the commission in addition to

materials included in curricula developed by the commission.

(d) A peace officer appointed to the officer's first supervisory

position must receive in-service training on supervision as part

of the course provided for the officer under Subsection (b)

during the 24-month period after the date of that appointment.

(e) The commission may require a state, county, special

district, or municipal agency that appoints or employs a reserve

law enforcement officer, county jailer, or public security

officer to provide each of those persons with education and

training in civil rights, racial sensitivity, and cultural

diversity at least once every 48 months.

(f) Training in documentation of cases required by Subsection

(b) shall include instruction in:

(1) making a written account of the extent of injuries sustained

by the victim of an alleged offense;

(2) recording by photograph or videotape the area in which an

alleged offense occurred and the victim's injuries; and

(3) recognizing and recording a victim's statement that may be

admissible as evidence in a proceeding concerning the matter

about which the statement was made.

(g) The training and education program on de-escalation and

crisis intervention techniques to facilitate interaction with

persons with mental impairments under Subsection (b)(2)(B) may

not be provided as an online course. The commission shall:

(1) determine best practices for interacting with persons with

mental impairments, in consultation with the Bill Blackwood Law

Enforcement Management Institute of Texas; and

(2) review the education and training program under Subsection

(b)(2)(B) at least once every 24 months.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1157, Sec. 2, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 16, eff. September 1, 2009.

Sec. 1701.353. CONTINUING EDUCATION PROCEDURES. (a) The

commission by rule shall adopt procedures to:

(1) ensure the timely and accurate reporting by agencies and

peace officers of information related to training programs

offered under this subchapter, including procedures for creating

training records for individual peace officers; and

(2) provide adequate notice to agencies and peace officers of

impending noncompliance with the training requirements of this

subchapter so that the agencies and peace officers may comply

within the 24-month period.

(b) The commission shall require agencies to report to the

commission in a timely manner the reasons that a peace officer is

in noncompliance after the agency receives notice by the

commission of the peace officer's noncompliance. The commission

shall, following receipt of an agency's report or on a

determination that the agency has failed to report in a timely

manner, notify the peace officer by certified mail of the reasons

the peace officer is in noncompliance and that the commission at

the request of the peace officer will hold a hearing as provided

by this subsection if the peace officer fails to obtain the

required training within 60 days after the date the peace officer

receives notice under this subsection. The commission shall

conduct a hearing consistent with Section 1701.504 if the peace

officer claims that:

(1) mitigating circumstances exist; or

(2) the peace officer failed to complete the required training

because the peace officer's employing agency did not provide an

adequate opportunity for the peace officer to attend the required

training course.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1236, Sec. 2, eff. June 18, 2005.

Sec. 1701.354. CONTINUING EDUCATION FOR DEPUTY CONSTABLES. (a)

If the commission requires a state, county, special district, or

municipal agency that employs a deputy constable to provide the

deputy constable with a training program under Section 1701.352,

the commission shall require the deputy constable to attend at

least 20 hours of instruction in civil process.

(b) The commission shall adopt rules and procedures concerning a

civil process course, including rules providing for:

(1) approval of course content and standards; and

(2) issuance of course credit.

(c) The commission may waive the instruction requirements for a

deputy constable under this section:

(1) if a constable requests a waiver for the deputy constable

based on a representation that the deputy constable's duty

assignment does not involve civil process responsibilities; or

(2) if the deputy constable requests a waiver because of

hardship and the commission determines that a hardship exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

735, Sec. 1, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

954, Sec. 3, eff. June 18, 2005.

Reenacted by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 12.001, eff. September 1, 2007.

Sec. 1701.3545. INITIAL TRAINING AND CONTINUING EDUCATION FOR

CONSTABLES. (a) A public institution of higher education

selected by the commission shall establish and offer a program of

initial training and a program of continuing education for

constables. The curriculum for each program must relate to law

enforcement management and civil process issues. The institution

selected under this subsection shall develop the curriculum for

the programs. The curriculum must be approved by the commission.

(b) Each constable must complete at least 40 hours of continuing

education provided by the selected institution under this section

each 48-month period. The commission by rule shall establish a

uniform 48-month continuing education training period.

(c) An individual appointed or elected to that individual's

first position as constable must complete at least 40 hours of

initial training for new constables in accordance with

Subsections (d) and (e).

(d) A newly appointed or elected constable shall complete the

initial training program for new constables not later than the

second anniversary of that individual's appointment or election

as constable. The initial training program for new constables is

in addition to the initial training required by this chapter.

The commission by rule shall establish that the first continuing

education training period for an individual under Subsection (b)

begins on the first day of the first uniform continuing education

training period that follows the date the individual completed

the initial training program.

(e) The institution selected under Subsection (a) by rule may

provide for the waiver of:

(1) all or part of the required 40 hours of initial training for

new constables to the extent the new constable has satisfactorily

completed equivalent training during the 24 months preceding the

individual's appointment or election; or

(2) the continuing education requirements of Subsection (b) for

an individual who has satisfactorily completed equivalent

continuing education during the preceding 24 months.

(f) An individual who is subject to the continuing education

requirements of Subsection (b) is exempt from other continuing

education requirements under this subchapter.

(g) The commission shall establish procedures to annually

determine the status of the peace officer license of each elected

constable and to ensure that constables comply with this section.

The commission shall forward to the attorney general's office

documentation for each constable who does not comply with this

section. A constable who does not comply with this section

forfeits the office and the attorney general shall institute a

quo warranto proceeding under Chapter 66, Civil Practice and

Remedies Code, to remove the constable from office.

(h) To the extent of a conflict between this section and any

other law, this section controls.

Added by Acts 2005, 79th Leg., Ch.

954, Sec. 2, eff. June 18, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

622, Sec. 1, eff. June 15, 2007.

Sec. 1701.355. CONTINUING DEMONSTRATION OF WEAPONS PROFICIENCY.

(a) An agency that employs one or more peace officers shall

designate a firearms proficiency officer and require each peace

officer the agency employs to demonstrate weapons proficiency to

the firearms proficiency officer at least annually. The agency

shall maintain records of the weapons proficiency of the agency's

peace officers.

(b) On request, the commission may waive the requirement that a

peace officer demonstrate weapons proficiency on a determination

by the commission that the requirement causes a hardship.

(c) The commission by rule shall define weapons proficiency for

purposes of this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

222, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 18, eff. September 1, 2009.

Sec. 1701.356. CERTAIN OFFICERS: REACTIVATION AND CONTINUING

EDUCATION NOT REQUIRED. (a) An honorably retired commissioned

officer of the Department of Public Safety who is a special

ranger under Section 411.023, Government Code, may not be

required to undergo training under Section 1701.352(b).

(b) An honorably retired commissioned officer of the Department

of Public Safety who is a special ranger under Section 411.023,

Government Code, or a retired state employee and who holds a

permanent license issued before January 1981 and that was current

on January 1, 1995:

(1) has the same rights and privileges as any other peace

officer of this state;

(2) holds, notwithstanding Section 1701.316, an active license

unless the license is revoked, suspended, or probated by the

commission for a violation of this chapter; and

(3) is not subject to Section 1701.351.

(c) An honorably retired commissioned officer of the Department

of Public Safety who is a special ranger under Section 411.023,

Government Code, or who is a special Texas Ranger under Section

411.024, Government Code, may not be required to undergo training

under Section 1701.253(j).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14.009, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

920, Sec. 2, eff. June 19, 2009.

Sec. 1701.357. WEAPONS PROFICIENCY FOR CERTAIN RETIRED PEACE

OFFICERS AND FEDERAL LAW ENFORCEMENT OFFICERS. (a) This section

applies only to:

(1) a peace officer;

(2) a federal criminal investigator designated as a special

investigator under Article 2.122, Code of Criminal Procedure; and

(3) a qualified retired law enforcement officer who is entitled

to carry a concealed firearm under 18 U.S.C. Section 926C and is

not otherwise described by Subdivision (1) or (2).

(b) The head of a state or local law enforcement agency may

allow an honorably retired peace officer an opportunity to

demonstrate weapons proficiency if the retired officer provides

to the agency a sworn affidavit stating that:

(1) the officer honorably retired after not less than a total of

15 years of service as a commissioned officer with one or more

state or local law enforcement agencies;

(2) the officer's license as a commissioned officer was not

revoked or suspended for any period during the officer's term of

service as a commissioned officer; and

(3) the officer has no psychological or physical disability that

would interfere with the officer's proper handling of a handgun.

(c) The agency shall establish written procedures for the

issuance or denial of a certificate of proficiency under this

section. The agency shall issue the certificate to a retired

officer who satisfactorily demonstrates weapons proficiency under

Subsection (b), provides proof that the officer is entitled to

receive a pension or annuity for service with a state or local

law enforcement agency or is not entitled to receive a pension or

annuity only because the law enforcement agency that employed the

retired officer does not offer a pension or annuity to its

retired employees, and satisfies the written procedures

established by the agency. The agency shall maintain records of

any retired officer who holds a certificate issued under this

section. For purposes of this subsection, proof that a retired

officer is entitled to receive a pension or annuity or is not

entitled to receive a pension or annuity only because the agency

that last employed the retired officer does not offer a pension

or annuity may include a retired peace officer identification

card issued under Subchapter H, Chapter 614, Government Code.

(d) A certificate issued under this section expires on the

second anniversary of the date the certificate was issued. A

retired officer to whom this section applies may request an

annual evaluation of weapons proficiency and issuance of a

certificate of proficiency as needed to comply with applicable

federal or other laws.

(e) The head of a state or local law enforcement agency may set

and collect fees to recover the expenses the agency incurs in

performing duties under this section.

(f) The amount of a fee set by a county law enforcement agency

under Subsection (e) is subject to the approval of the

commissioners court of the county. A county law enforcement

agency that collects a fee under Subsection (e) shall deposit the

amounts collected to the credit of the general fund of the

county.

(g) A county law enforcement agency must obtain approval of the

program authorized by this section from the commissioners court

of the county before issuing a certificate of proficiency under

this section.

(h) The head of a state law enforcement agency may allow an

honorably retired federal criminal investigator or a qualified

retired law enforcement officer to whom this section applies an

opportunity to demonstrate weapons proficiency in the same manner

as, and subject to the same requirements applicable to, an

honorably retired peace officer as described by this section.

The agency shall issue a certificate of proficiency to an

honorably retired federal criminal investigator or a qualified

retired law enforcement officer who otherwise meets the

requirements of this section and shall maintain records regarding

the issuance of that certificate.

(i) On request of an honorably retired officer who holds a

certificate of proficiency under this section, the head of the

state or local law enforcement agency from which the officer

retired shall issue to the retired officer identification that

indicates that the officer honorably retired from the agency. An

identification under this subsection must include a photograph of

the retired officer.

Added by Acts 2003, 78th Leg., ch. 325, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1093, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1179, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1187, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1187, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

428, Sec. 1, eff. June 19, 2009.

SUBCHAPTER I. PROFESSIONAL TRAINING AND RECOGNITION

Sec. 1701.401. PROFESSIONAL ACHIEVEMENT. (a) In this section:

(1) "Professional achievement" includes an instance in which an

individual through personal initiative, fixity of purpose,

persistence, or endeavor creates a program or system that has a

significant positive impact on the law enforcement profession

that exceeds the normal expectations of job performance.

(2) "Public service" includes an instance in which an individual

through initiative creates or participates in a program or system

that has a significant positive impact on the general population

of a community that exceeds the normal expectations of job

performance.

(3) "Valor" includes an act of personal heroism or bravery that

exceeds the normal expectations of job performance, including

placing one's own life in jeopardy to save another person's life,

to prevent serious bodily injury to another, or to prevent the

consequences of a criminal act.

(b) The commission shall issue certificates that recognize

professional achievement. For this purpose the commission shall

use the employment records of the employing agency.

(c) The commission shall adopt rules for issuing achievement

awards to peace officers, reserve peace officers, jailers, or

custodial officers who are licensed by the commission. The

commission's rules shall require recommendations from an elected

official of this state or a political subdivision, an

administrator of a law enforcement agency, or a person holding a

license issued by the commission.

(d) The awards shall be given in the name of this state and

presented at the State Capitol during May of each year. At a

minimum the award shall consist of a document, an appropriate

medal, and a ribbon suitable for wearing on a uniform.

(e) The awards shall be issued in three areas: valor, public

service, and professional achievement.

(f) The commission may present awards relating to not more than

a total of 20 incidents and accomplishments each year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

174, Sec. 1, eff. May 27, 2009.

Sec. 1701.402. PROFICIENCY CERTIFICATES. (a) The commission

shall issue certificates that recognize proficiency based on law

enforcement training, education, and experience. For this purpose

the commission shall use the employment records of the employing

agency.

(b) As a requirement for a basic proficiency certificate, the

commission shall require completion of local courses or programs

of instruction on federal and state statutes that relate to

employment issues affecting peace officers and county jailers,

including:

(1) civil service;

(2) compensation, including overtime compensation, and vacation

time;

(3) personnel files and other employee records;

(4) management-employee relations in law enforcement

organizations;

(5) work-related injuries;

(6) complaints and investigations of employee misconduct; and

(7) disciplinary actions and the appeal of disciplinary actions.

(c) An employing agency is responsible for providing the

training required by this section.

(d) As a requirement for an intermediate proficiency

certificate, an officer must complete an education and training

program on asset forfeiture established by the commission under

Section 1701.253(g).

(e) As a requirement for an intermediate proficiency

certificate, an officer must complete an education and training

program on racial profiling established by the commission under

Section 1701.253(h).

(f) As a requirement for an intermediate proficiency

certificate, an officer must complete an education and training

program on identity theft established by the commission under

Section 1701.253(i).

(g) As a requirement for an intermediate proficiency certificate

or an advanced proficiency certificate, an officer must complete

the education and training program described by Section 1701.253

regarding de-escalation and crisis intervention techniques to

facilitate interaction with persons with mental impairments.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

1002, Sec. 6

(h) As a requirement for an intermediate or advanced proficiency

certificate issued by the commission on or after January 1, 2011,

an officer must complete the basic education and training program

on the trafficking of persons described by Section 1701.258(a).

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 17

(h) As a requirement for an intermediate proficiency

certificate, an officer must complete an education and training

program on investigative topics established by the commission

under Section 1701.253(b).

(i) As a requirement for an intermediate proficiency

certificate, an officer must complete an education and training

program on civil rights, racial sensitivity, and cultural

diversity established by the commission under Section

1701.253(c).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 929, Sec. 6, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 947, Sec. 5, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 1276, Sec. 14.008, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 1326, Sec. 9, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

393, Sec. 4, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1002, Sec. 6, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 17, eff. September 1, 2009.

Sec. 1701.403. INVESTIGATIVE HYPNOSIS. (a) The commission may

establish minimum requirements for the training, testing, and

certification of peace officers who use investigative hypnosis.

(b) A peace officer may not use a hypnotic interview technique

unless the officer:

(1) completes a training course approved by the commission; and

(2) passes an examination administered by the commission that is

designed to test the officer's knowledge of investigative

hypnosis.

(c) The commission may issue a professional achievement or

proficiency certificate to an officer who meets the requirements

of Subsection (b).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.404. CERTIFICATION OF OFFICERS FOR MENTAL HEALTH

ASSIGNMENTS. (a) The commission by rule may establish minimum

requirements for the training, testing, and certification of

special officers for offenders with mental impairments.

(b) The commission may certify a sheriff, sheriff's deputy,

constable, other peace officer, county jailer, or justice of the

peace as a special officer for offenders with mental impairments

if the person:

(1) completes a training course in emergency first aid and

lifesaving techniques approved by the commission;

(2) completes a training course administered by the commission

on mental health issues and offenders with mental impairments;

and

(3) passes an examination administered by the commission that is

designed to test the person's:

(A) knowledge and recognition of the characteristics and

symptoms of mental illness, mental retardation, and mental

disabilities; and

(B) knowledge of mental health crisis intervention strategies

for people with mental impairments.

(c) The commission may issue a professional achievement or

proficiency certificate to an officer, county jailer, or justice

of the peace who meets the requirements of Subsection (b).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1131, Sec. 1, eff. September 1, 2009.

Sec. 1701.405. TELECOMMUNICATORS. (a) In this section:

(1) "Communication" means any type of system in which electric

or electromagnetic signals are used to transmit information,

including a system transmitting information by means of:

(A) radio, light, or waves in other portions of the

electromagnetic spectrum;

(B) wire or cable; or

(C) any other medium.

(2) "Emergency" means the occurrence or imminent threat of

damage, injury, or loss of life or property resulting from an

extraordinary natural or man-made cause.

(3) "Telecommunicator" means a person acknowledged by the

commission and employed by or serving a law enforcement agency

who receives, processes, and transmits public safety information

and criminal justice data for the agency using a base radio

station on a public safety frequency regulated by the Federal

Communications Commission or by teletype or other communications

system.

(b) This state or a political subdivision of this state may not

appoint or employ a person to act as a telecommunicator unless

the person has had at least 40 hours of telecommunicator training

as determined by the commission.

(c) The commission shall accredit telecommunicator training

programs that fulfill the minimum requirements for a

telecommunicator. The commission shall adopt rules providing for

the accreditation of telecommunicator training programs developed

and taught by the Department of Public Safety, an institution of

higher education, including a junior college, community college,

or technical school, or any other entity approved by the

commission.

(d) A person who completes an accredited training program under

this section may, by letter to the commission, request a written

acknowledgment from the commission that the person has met the

minimum requirements for a telecommunicator as determined by the

commission. The request must be accompanied, in accordance with

commission rules, by evidence of satisfactory completion of an

accredited telecommunicator training program. On a determination

by the commission that the person meets the minimum requirements

for a telecommunicator, the commission shall issue the written

acknowledgment to the person.

(e) This section does not apply to a person who:

(1) performs the duties of a telecommunicator; and

(2) is employed by a law enforcement agency that:

(A) employs 20 or fewer employees; or

(B) does not perform law enforcement services on a 24-hour

basis.

(f) A person performing the duties of a telecommunicator and

serving under permanent appointment on and before September 1,

1987, is not required to meet the requirements of this section as

a condition of continued employment.

(g) Notwithstanding this section, a person may be appointed or

serve as a telecommunicator on a temporary or probationary basis

or may perform the duties of a telecommunicator in an emergency.

(h) A person appointed on a temporary or probationary basis

after September 1, 1987, who does not satisfactorily complete an

accredited telecommunicator training program before the first

anniversary of the date the person is originally appointed shall

be removed from the position. The person's temporary or

probationary appointment may not be extended for more than one

year except that not earlier than the first anniversary of the

date the person is removed under this subsection, the employing

agency may petition the commission for reinstatement of the

person to temporary or probationary employment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER J. EMPLOYMENT RECORDS

Sec. 1701.451. PREEMPLOYMENT REQUEST FOR EMPLOYMENT TERMINATION

REPORT AND SUBMISSION OF BACKGROUND CHECK CONFIRMATION FORM. (a)

Before a law enforcement agency may hire a person licensed under

this chapter, the agency head or the agency head's designee must:

(1) make a request to the commission for any employment

termination report regarding the person that is maintained by the

commission under this subchapter; and

(2) submit to the commission on the form prescribed by the

commission confirmation that the agency:

(A) conducted in the manner prescribed by the commission a

criminal background check regarding the person;

(B) obtained the person's written consent on a form prescribed

by the commission for the agency to view the person's employment

records;

(C) obtained from the commission any service or education

records regarding the person maintained by the commission; and

(D) contacted each of the person's previous law enforcement

employers.

(a-1) A law enforcement agency that obtains a consent form

described by Subsection (a)(2)(B) shall make the person's

employment records available to a hiring law enforcement agency

on request.

(b) The commission by rule shall establish a system for

verifying an electronically submitted request required by

Subsection (a)(1).

(c) If the commission receives from a law enforcement agency a

request that complies with Subsections (a)(1) and (b), the

commission employee having the responsibility to maintain any

employment termination report regarding the person who is the

subject of the request shall release the report to the agency.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1298, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1068, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 19, eff. September 1, 2009.

Sec. 1701.452. EMPLOYMENT TERMINATION REPORT. (a) The head of

a law enforcement agency or the head's designee shall submit a

report to the commission on a form prescribed by the commission

regarding a person licensed under this chapter who resigns or

retires from employment with the law enforcement agency, whose

appointment with the law enforcement agency is terminated, or who

separates from the law enforcement agency for any other reason.

The report must be submitted by the head or the designee not

later than the seventh business day after the date the license

holder:

(1) resigns, retires, or separates from the agency; or

(2) exhausts all administrative appeals available to the license

holder if the license holder was terminated based on an

allegation of misconduct.

(b) The head of a law enforcement agency or the head's designee

shall include in the report required under Subsection (a) a

statement on whether the license holder was honorably discharged,

generally discharged, or dishonorably discharged and, as required

by the commission, an explanation of the circumstances under

which the person resigned, retired, or was terminated. For

purposes of this subsection:

(1) "Honorably discharged" means a license holder who, while in

good standing and not because of pending or final disciplinary

actions or a documented performance problem, retired, resigned,

or separated from employment with or died while employed by a law

enforcement agency.

(2) "Generally discharged" means a license holder who:

(A) was terminated by, retired or resigned from, or died while

in the employ of a law enforcement agency and the separation was

related to a disciplinary investigation of conduct that is not

included in the definition of dishonorably discharged; or

(B) was terminated by or retired or resigned from a law

enforcement agency and the separation was for a documented

performance problem and was not because of a reduction in

workforce or an at-will employment decision.

(3) "Dishonorably discharged" means a license holder who:

(A) was terminated by a law enforcement agency or retired or

resigned in lieu of termination by the agency in relation to

allegations of criminal misconduct; or

(B) was terminated by a law enforcement agency or retired or

resigned in lieu of termination by the agency for insubordination

or untruthfulness.

(c) The commission by rule may further specify the circumstances

that constitute honorably discharged, dishonorably discharged,

and generally discharged within the definitions provided by

Subsection (b).

(d) The head of the law enforcement agency from which a license

holder resigns, retires, is terminated, or separates for reasons

other than death, or the head's designee, shall provide to the

license holder a copy of the report. The report must be provided

to the license holder not later than the seventh business day

after the date the license holder:

(1) resigns, retires, or separates from the agency; or

(2) exhausts all administrative appeals available to the license

holder if the license holder was terminated based on an

allegation of misconduct.

(e) If the person who is the subject of the employment

termination report is deceased, the head of the law enforcement

agency or the head's designee on request shall provide a copy of

the report to the person's next of kin not later than the seventh

business day after the date of the request.

(f) The head of a law enforcement agency or the head's designee

satisfies the obligation to provide the report required under

Subsection (d) or (e) by sending by certified mail:

(1) the report required under Subsection (d) to the last known

address of the license holder if the license holder is not

otherwise available; or

(2) the report required under Subsection (e) to the last known

address of the next of kin if the next of kin who requested the

report is not otherwise available.

(g) The head of a law enforcement agency or the head's designee

must submit a report under this section each time a person

licensed under this chapter resigns, retires, is terminated, or

separates for any other reason from the agency. The report is an

official government document.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1298, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1068, Sec. 2, eff. September 1, 2007.

Sec. 1701.4521. LICENSE SUSPENSION FOR OFFICER DISHONORABLY

DISCHARGED. (a) The commission shall suspend the license of an

officer licensed under this chapter on notification that the

officer has been dishonorably discharged if the officer has

previously been dishonorably discharged from another law

enforcement agency.

(b) An officer whose license is suspended under this section may

appeal the suspension in writing to the commission not later than

the 30th day after the date the officer is suspended.

(c) After a commission determination, the commission may revoke

or reinstate the officer's license in accordance with rules or

procedures adopted by the commission under this chapter related

to revocation or reinstatement of a license. The commission

shall revoke the officer's license if the officer does not appeal

the suspension before the 30th day after the date the officer is

suspended.

(d) The commission's decision does not affect:

(1) the employment relationship between an officer licensed

under this chapter and a law enforcement agency; or

(2) any disciplinary action taken against an officer licensed

under this chapter by a law enforcement agency.

Added by Acts 2007, 80th Leg., R.S., Ch.

1068, Sec. 3, eff. September 1, 2007.

Sec. 1701.4525. REQUEST FOR CORRECTION OF REPORT; ADMINISTRATIVE

PENALTY; HEARING; APPEAL. (a) A person who is the subject of an

employment termination report maintained by the commission under

this subchapter may contest information contained in the report

by submitting to the law enforcement agency and to the commission

a written request for a correction of the report and any evidence

contesting the information contained in the report not later than

the 30th day after the date the person receives a copy of the

report. The commission shall allow the head of the law

enforcement agency to submit to the commission any evidence

rebutting the evidence submitted by the person who is the subject

of the report.

(b) The commission may order the head of a law enforcement

agency to correct a person's report in a timely manner based on

information submitted to the law enforcement agency and to the

commission by the person under Subsection (a). An agency head

ordered to correct a person's report shall correct the person's

report or request a hearing conducted by the State Office of

Administrative Hearings. The commission may assess an

administrative penalty against an agency head who fails to make a

correction or request a hearing under this subsection in a timely

manner.

(c) If the commission refuses to order the head of a law

enforcement agency to correct the person's report, the person is

entitled to a hearing conducted by the State Office of

Administrative Hearings.

(d) A proceeding under Subsection (b) to contest the

commission's order or under Subsection (c) to correct an

employment termination report is a contested case under Chapter

2001, Government Code.

(e) In a proceeding under Subsection (b) to contest the

commission's order or under Subsection (c) to correct an

employment termination report for an order or report based on

alleged misconduct, an administrative law judge shall determine

if the alleged misconduct occurred by a preponderance of the

evidence regardless of whether the person who is the subject of

the report was terminated or the person resigned, retired, or

separated in lieu of termination. If the alleged misconduct is

not supported by a preponderance of the evidence, the

administrative law judge shall order the report to be changed.

(f) The commission shall adopt rules for the administration of

this section.

(g) The commission is not considered a party in a proceeding

conducted by the State Office of Administrative Hearings under

this section.

Added by Acts 2005, 79th Leg., Ch.

1298, Sec. 3, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1068, Sec. 4, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 20, eff. September 1, 2009.

Sec. 1701.453. MAINTENANCE OF REPORTS AND STATEMENTS. The

commission shall maintain a copy of each report and statement

submitted to the commission under this subchapter until at least

the 10th anniversary of the date on which the report or statement

is submitted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 21, eff. September 1, 2009.

Sec. 1701.454. CONFIDENTIALITY. (a) A report or statement

submitted to the commission under this subchapter is confidential

and is not subject to disclosure under Chapter 552, Government

Code, unless the person resigned or was terminated due to

substantiated incidents of excessive force or violations of the

law other than traffic offenses.

(b) Except as provided by this subchapter, a commission member

or other person may not release the contents of a report or

statement submitted under this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 182, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1298, Sec. 4, eff. September 1, 2005.

Sec. 1701.455. SUBPOENA. A report or statement submitted to the

commission under this subchapter is subject to subpoena only in a

judicial proceeding.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.456. IMMUNITY FROM LIABILITY. (a) The commission is

not liable for civil damages for providing information contained

in a report or statement maintained by the commission under this

subchapter if the commission released the information as provided

by this subchapter.

(b) A law enforcement agency, agency head, or other law

enforcement official is not liable for civil damages for a report

made by that agency or person if the report is made in good

faith.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1298, Sec. 5, eff. September 1, 2005.

Sec. 1701.457. LIMITATION ON COMMISSION AUTHORITY. This

subchapter does not authorize the commission to review

disciplinary action taken by a law enforcement agency against a

person licensed under this chapter or to issue a subpoena to

compel the production of a document prepared or maintained by the

agency in connection with a disciplinary matter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.458. VENUE. Venue for the prosecution of an offense

under Section 37.10, Penal Code, that arises from a report

required under this subchapter lies in the county where the

offense occurred or in Travis County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1068, Sec. 5, eff. September 1, 2007.

SUBCHAPTER K. DISCIPLINARY PROCEDURES

Sec. 1701.501. DISCIPLINARY ACTION. (a) Except as provided by

Subsection (d), the commission shall revoke or suspend a license,

place on probation a person whose license has been suspended, or

reprimand a license holder for a violation of:

(1) this chapter;

(2) the reporting requirements provided by Articles 2.132 and

2.134, Code of Criminal Procedure; or

(3) a commission rule.

(b) The commission may establish procedures for the revocation

of a license issued under this chapter.

(c) The commission by rule may adopt other necessary enforcement

procedures.

(d) The commission may revoke a license issued under this

chapter to an officer elected under the Texas Constitution only

if the officer is convicted of:

(1) a felony; or

(2) a criminal offense directly involving the person's duties as

an officer.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

279, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 22, eff. September 1, 2009.

Sec. 1701.502. FELONY CONVICTION OR PLACEMENT ON COMMUNITY

SUPERVISION. (a) The commission shall immediately revoke the

license of a person licensed under this chapter who is convicted

of a felony.

(b) The commission shall immediately suspend the license of a

person licensed under this chapter who is charged with a felony

and is placed on community supervision regardless of whether the

court defers further proceedings without entering an adjudication

of guilt.

(c) The commission may reinstate, as provided by commission

rules, a license that is suspended under Subsection (b) when the

license holder is released from community supervision.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.503. BARRATRY CONVICTION. The commission shall

immediately revoke the license of a person licensed under this

chapter who is convicted of barratry under Section 38.12, Penal

Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.504. HEARING. (a) Except as provided by Sections

1701.502 and 1701.503, if the commission proposes to suspend or

revoke a person's license, the person is entitled to a hearing

conducted by the State Office of Administrative Hearings.

(b) If the commission proposes to refuse to renew a person's

license, the person is entitled to a hearing conducted by the

State Office of Administrative Hearings.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.505. ADMINISTRATIVE PROCEDURE. (a) Proceedings for a

disciplinary action are governed by Chapter 2001, Government

Code.

(b) Rules of practice adopted by the commission under Section

2001.004, Government Code, applicable to the proceedings for a

disciplinary action may not conflict with rules adopted by the

State Office of Administrative Hearings.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.506. APPEAL. (a) A person dissatisfied with an

action of the commission may appeal the action under Chapter

2001, Government Code. The court shall set the matter for hearing

not earlier than 10 days after written notice of the appeal is

given to the commission and the commission's attorney.

(b) The court may suspend an action of the commission pending a

hearing. The order suspending the action takes effect when served

on the commission. The commission shall provide its attorney a

copy of the petition and order.

(c) The attorney general or the district or county attorney

shall represent the commission in the appeal.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.507. ADMINISTRATIVE PENALTIES. (a) In addition to

other penalties imposed by law, a law enforcement agency or

governmental entity that violates this chapter or a rule adopted

under this chapter is subject to an administrative penalty in an

amount set by the commission not to exceed $1,000 per day per

violation. The administrative penalty shall be assessed in a

proceeding conducted in accordance with Chapter 2001, Government

Code.

(b) The amount of the penalty shall be based on:

(1) the seriousness of the violation;

(2) the respondent's history of violations;

(3) the amount necessary to deter future violations;

(4) efforts made by the respondent to correct the violation; and

(5) any other matter that justice may require.

(c) The commission by rule shall establish a written enforcement

plan that provides notice of the specific ranges of penalties

that apply to specific alleged violations and the criteria by

which the commission determines the amount of a proposed

administrative penalty.

Added by Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 23, eff. September 1, 2009.

SUBCHAPTER L. CRIMINAL PENALTY

Sec. 1701.551. CRIMINAL PENALTY FOR APPOINTMENT OR RETENTION OF

CERTAIN PERSONS. (a) A person commits an offense if the person

appoints or retains another person as an officer or county jailer

in violation of Section 1701.301, 1701.303, or 1701.306.

(b) An offense under Subsection (a) is a misdemeanor punishable

by a fine of not less than $100 and not more than $1,000.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.552. CRIMINAL PENALTY FOR APPOINTMENT OF PERSON NOT

CERTIFIED FOR INVESTIGATIVE HYPNOSIS. (a) A person commits an

offense if the person appoints or retains another person in

violation of Section 1701.403.

(b) An offense under Subsection (a) is a misdemeanor punishable

by a fine of not less than $100 and not more than $1,000.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.553. CRIMINAL PENALTY FOR APPOINTMENT OR RETENTION OF

PERSONS WITH CERTAIN CONVICTIONS. (a) A person commits an

offense if the person appoints or retains an individual as an

officer, public security officer, or county jailer in violation

of Section 1701.312 or 1701.313.

(b) An offense under Subsection (a) is a state jail felony.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1701.554. VENUE. Venue for the prosecution of an offense

that arises from a violation of this chapter or in connection

with the administration of this chapter lies in the county where

the offense occurred or in Travis County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1172, Sec. 24, eff. September 1, 2009.

SUBCHAPTER M. VISITING RESOURCE OFFICER IN PUBLIC SCHOOL

Sec. 1701.601. DEFINITION. In this subchapter, "school resource

officer" means a peace officer who is assigned by the officer's

employing political subdivision to provide:

(1) a police presence at a public school;

(2) safety or drug education to students of a public school; or

(3) other similar services.

Added by Acts 2001, 77th Leg., ch. 923, Sec. 2, eff. Sept. 1,

2001.

Sec. 1701.602. LICENSE REQUIRED. A peace officer who is a

visiting school resource officer in a public school must be

licensed as provided by this chapter.

Added by Acts 2001, 77th Leg., ch. 923, Sec. 2, eff. Sept. 1,

2001.

Sec. 1701.603. FIREARMS ACCIDENT PREVENTION PROGRAM. (a) A

peace officer who is a visiting school resource officer in a

public elementary school shall at least once each school year

offer to provide instruction to students in a firearms accident

prevention program, as determined by the school district.

(b) A firearms accident prevention program must include the

safety message, "Stop! Don't Touch. Leave the Area. Tell an

Adult.", and may include instructional materials from the

National Rifle Association Eddie Eagle GunSafe Program, including

animated videos and activity books.

Added by Acts 2001, 77th Leg., ch. 923, Sec. 2, eff. Sept. 1,

2001.



CHAPTER 1702. PRIVATE SECURITY

OCCUPATIONS CODETITLE 10. OCCUPATIONS RELATED TO LAW ENFORCEMENT AND SECURITYCHAPTER 1702. PRIVATE SECURITYSUBCHAPTER A. GENERAL PROVISIONSSec. 1702.001. SHORT TITLE. This chapter may be cited as the Private Security Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.551(b), eff. Sept. 1, 2001.

Sec. 1702.002. DEFINITIONS. In this chapter:(1) "Alarm system" means:(A) electronic equipment and devices designed to detect or signal:(i) an unauthorized entry or attempted entry of a person or object into a residence, business, or area monitored by the system; or(ii) the occurrence of a robbery or other emergency;(B) electronic equipment and devices using a computer or data processor designed to control the access of a person, vehicle, or object through a door, gate, or entrance into the controlled area of a residence or business; or(C) a television camera or still camera system that:(i) records or archives images of property or individuals in a public or private area of a residence or business; or(ii) is monitored by security personnel or services.(1-a) For purposes of Subdivision (1), the term "alarm system" does not include a telephone entry system, an operator for opening or closing a residential or commercial gate or door, or an accessory used only to activate a gate or door, if the system, operator, or accessory is not connected to an alarm system.(1-a) For purposes of Subdivision (1), the term "alarm system" does not include a telephone entry system, an operator for opening or closing a residential or commercial gate or door, or an accessory used only to activate a gate or door, if the system, operator, or accessory is not connected to a computer or data processor that records or archives the voice, visual image, or identifying information of the user.(1-b) "Board" means the Texas Private Security Board.(2) "Branch office" means an office that is:(A) identified to the public as a place from which business is conducted, solicited, or advertised; and(B) at a place other than the principal place of business as shown in board records.(3) "Branch office license" means a permit issued by the board that entitles a person to operate at a branch office as a security services contractor or investigations company.(4) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.102(1), eff. September 1, 2009.(5) "Commissioned security officer" means a security officer to whom a security officer commission has been issued by the board.(5-a) "Department" means the Department of Public Safety of the State of Texas.(6) "Detection device" means an electronic device used as a part of an alarm system, including a control, communications device, motion detector, door or window switch, sound detector, vibration detector, light beam, pressure mat, wiring, or similar device.(6-a) "Electronic access control device" means an electronic, electrical, or computer-based device, including a telephone entry system, that allows access to a controlled area of a business, but that is not monitored by security personnel or services and does not send a signal to which law enforcement or emergency services respond. The term does not include:(A) a mechanical device, such as a deadbolt or lock; or(B) an operator for opening or closing a commercial gate or door or an accessory, such as a fixed or portable transmitter, card-reader, or keypad, if the operator or accessory is used only to activate the gate or door and is not connected to an alarm system.(6-b) "Endorsement" means a permit entitling an individual holding a registration to perform a service regulated by this chapter for an appropriately licensed company.(7) "Extra job coordinator" means a peace officer who:(A) is employed full-time by the state or a political subdivision of the state; and(B) schedules other peace officers to provide guard, patrolman, or watchman services in a private capacity who are:(i) employed full-time by the state or a political subdivision of the state; and(ii) not employed by the extra job coordinator.(8) "Firearm" has the meaning assigned by Section 46.01, Penal Code.(9) "Insurance agent" means:(A) a person licensed under Subchapter B, C, D, or E, Chapter 4051, or Chapter 981, Insurance Code;(B) a salaried, state, or special agent; or(C) a person authorized to represent an insurance fund or pool created by a local government under Chapter 791, Government Code.(10) "Investigations company" means a person who performs the activities described by Section 1702.104.(11) "Letter of authority" means a permit issued by the board that entitles the security department of a private business or a political subdivision to employ a commissioned security officer.(12) "License" means a permit issued by the board that entitles a person to operate as a security services contractor or investigations company.(13) "License holder" means a person to whom the board issues a license.(14) "Manager" means an officer or supervisor of a corporation or a general partner of a partnership who has the experience required by Section 1702.119 to manage a security services contractor or an investigations company.(15) "Peace officer" means a person who is a peace officer under Article 2.12, Code of Criminal Procedure.(16) "Person" includes an individual, firm, association, company, partnership, corporation, nonprofit organization, institution, or similar entity. Section 311.005(2), Government Code, does not apply to this subdivision.(16-a) "Personal protection officer" means a person who performs the activities described by Section 1702.202.(17) "Personal protection officer endorsement" means a permit issued by the board that entitles an individual to act as a personal protection officer.(18) "Private investigator" means an individual who performs one or more services described by Section 1702.104.(19) "Registrant" means an individual who has registered with the board under Section 1702.221.(20) "Registration" means a permit issued by the board to an individual described by Section 1702.221.(20-a) "Security officer" means a person who performs the activities described by Section 1702.222.(21) "Security officer commission" means an authorization issued by the board that entitles a security officer to carry a firearm.(22) "Security services contractor" means a person who performs the activities described by Section 1702.102.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.552, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 898, Sec. 1, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 936, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.545, eff. Sept. 1, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 10, Sec. 2.01, eff. Oct. 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 11.151, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1155, Sec. 1, eff. June 18, 2005.Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(58-a), eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.01, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.102(1), eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4B.01, eff. September 1, 2009.

Sec. 1702.004. GENERAL SCOPE OF REGULATION. (a) The board, in addition to performing duties required by other law or exercising powers granted by other law:(1) licenses investigations companies and security services contractors;(2) issues commissions to certain security officers;(3) issues endorsements to certain security officers engaged in the personal protection of individuals;(4) registers and endorses:(A) certain individuals connected with a license holder; and(B) certain individuals employed in a field connected to private investigation or private security; and(5) regulates license holders, security officers, registrants, and endorsement holders under this chapter.(b) The board shall adopt rules necessary to comply with Chapter 53. In its rules under this section, the board shall list the specific offenses for each category of regulated persons for which a conviction would constitute grounds for the board to take action under Section 53.021.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.554, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 1, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.02, eff. September 1, 2009.

Sec. 1702.005. DEPARTMENT OF PUBLIC SAFETY. (a) The board created under Section 1702.021 is a part of the department. The department shall administer this chapter through the board.(b) A reference in this chapter or another law to the Texas Commission on Private Security means the board.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 10, Sec. 2.02, eff. Oct. 20, 2003.

Sec. 1702.006. FOREIGN ENTITY REGISTRATION. Licensure under this chapter does not exempt a foreign entity from the registration requirements of Chapter 9, Business Organizations Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4B.04, eff. September 1, 2009.

SUBCHAPTER B. TEXAS PRIVATE SECURITY BOARDSec. 1702.021. BOARD MEMBERSHIP. (a) The Texas Private Security Board consists of seven members appointed by the governor with the advice and consent of the senate as follows:(1) four public members, each of whom is a citizen of the United States;(2) one member who is licensed under this chapter as a private investigator;(3) one member who is licensed under this chapter as an alarm systems company; and(4) one member who is licensed under this chapter as the owner or operator of a guard company.(b) Appointments to the board shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.556, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1170, Sec. 34.01, eff. Sept. 1, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 10, Sec. 2.03, eff. Oct. 20, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.04, eff. September 1, 2009.

Sec. 1702.023. ELIGIBILITY OF PUBLIC MEMBERS. The board's public members must be representatives of the general public. A person may not be a public member of the board if the person or the person's spouse:(1) is registered, commissioned, certified, or licensed by a regulatory agency in the field of private investigations or private security;(2) is employed by or participates in the management of a business entity or other organization regulated by or receiving money from the board;(3) owns or controls, directly or indirectly, more than a 10 percent interest in a business entity or other organization regulated by or receiving money from the board; or(4) uses or receives a substantial amount of tangible goods, services, or money from the board other than compensation or reimbursement authorized by law for board membership, attendance, or expenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.558, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.05, eff. September 1, 2009.

Sec. 1702.024. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In this section, "Texas trade association" means a cooperative and voluntarily joined association of business or professional competitors in this state designed to assist its members and its industry or profession in dealing with mutual business or professional problems and in promoting their common interests.(b) A person may not be a board member, and may not be a department employee whose primary duties include private security regulation and who is employed in a "bona fide executive, administrative, or professional capacity," as that phrase is used for purposes of establishing an exemption to the overtime provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201 et seq.), and its subsequent amendments, if:(1) the person is an officer, employee, or paid consultant of a Texas trade association in the field of private investigation or private security; or(2) the person's spouse is an officer, manager, or paid consultant of a Texas trade association in the field of private investigation or private security.(c) A person may not be a board member or act as general counsel to the board or agency if the person is required to register as a lobbyist under Chapter 305, Government Code, because of the person's activities for compensation on behalf of a profession related to the operation of the agency.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.559, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.06, eff. September 1, 2009.

Sec. 1702.025. TERMS; VACANCIES. (a) The board members serve staggered six-year terms, with the terms of two or three members expiring on January 31 of each odd-numbered year.(b) If a vacancy occurs during the term of a board member, the governor shall appoint a new member to fill the unexpired term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.560(a), eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1170, Sec. 34.02, eff. Sept. 1, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 10, Sec. 2.04, eff. Oct. 20, 2003.

Sec. 1702.026. OFFICERS. (a) The governor shall designate one board member as presiding officer to serve in that capacity at the will of the governor. The governor shall designate the presiding officer without regard to race, creed, color, disability, sex, religion, age, or national origin.(b) The board shall elect from among its members an assistant presiding officer and a secretary to serve two-year terms beginning on September 1 of each odd-numbered year.(c) The presiding officer of the board or, in the absence of the presiding officer, the assistant presiding officer shall preside at each board meeting and perform the other duties prescribed by this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.561(a), eff. Sept. 1, 2001; Acts 2003, 78th Leg., 3rd C.S., ch. 10, Sec. 2.04, eff. Oct. 20, 2003.

Sec. 1702.027. GROUNDS FOR REMOVAL. (a) It is a ground for removal from the board that a member:(1) does not have the qualifications required by Section 1702.021 at the time of taking office;(2) does not maintain the qualifications required by Section 1702.021 during service on the board;(3) is ineligible for membership under Section 1702.023 or 1702.024;(4) cannot, because of illness or disability, discharge the member's duties for a substantial part of the member's term; or(5) is absent from more than half of the regularly scheduled board meetings that the member is eligible to attend during a calendar year without an excuse approved by a majority vote of the board.(b) The validity of an action of the board is not affected by the fact that it is taken when a ground for removal of a board member exists.(c) If the chief administrator has knowledge that a potential ground for removal exists, the chief administrator shall notify the presiding officer of the board of the potential ground. The presiding officer shall then notify the governor and the attorney general that a potential ground for removal exists. If the potential ground for removal involves the presiding officer, the chief administrator shall notify the next highest ranking officer of the board, who shall then notify the governor and the attorney general that a potential ground for removal exists.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.562, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.07, eff. September 1, 2009.

Sec. 1702.028. PER DIEM; REIMBURSEMENT. (a) A board member is entitled to a per diem as set by legislative appropriation for each day the member engages in the business of the board.(b) A member is entitled to reimbursement for travel expenses incurred while conducting board business, including expenses for transportation, meals, and lodging, as prescribed by the General Appropriations Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.563, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.08, eff. September 1, 2009.

Sec. 1702.029. MEETINGS. The board shall meet at regular intervals to be decided by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.564, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.09, eff. September 1, 2009.

Sec. 1702.030. TRAINING. (a) A person who is appointed to and qualifies for office as a board member may not vote, deliberate, or be counted as a member in attendance at a board meeting until the person completes a training program that complies with this section.(b) The training program must provide the person with information regarding:(1) this chapter;(2) the programs operated by the board;(3) the role and functions of the board;(4) the rules of the board, with an emphasis on the rules that relate to disciplinary and investigatory authority;(5) the current budget for the board;(6) the results of the most recent formal audit of the board;(7) the requirements of:(A) the open meetings law, Chapter 551, Government Code;(B) the public information law, Chapter 552, Government Code;(C) the administrative procedure law, Chapter 2001, Government Code; and(D) other laws relating to public officials, including conflict of interest laws; and(8) any applicable ethics policies adopted by the board or the Texas Ethics Commission.(c) A person appointed to the board is entitled to reimbursement, as provided by the General Appropriations Act, for the travel expenses incurred in attending the training program regardless of whether the attendance at the program occurs before or after the person qualifies for office.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.565(a), eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.10, eff. September 1, 2009.

SUBCHAPTER C. CHIEF ADMINISTRATOR AND PERSONNELSec. 1702.041. CHIEF ADMINISTRATOR. (a) The chief administrator is responsible for the administration of this chapter under the direction of the board. The chief administrator shall perform duties as prescribed by the board and the department.(b) The chief administrator is a full-time employee of the department. A board member may not serve as chief administrator.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.566, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.12, eff. September 1, 2009.

Sec. 1702.042. PERSONNEL; CONFLICT OF INTEREST. An employee of the department whose primary duties include private security regulation may not:(1) have a financial or business interest, contingent or otherwise, in a security services contractor or investigations company; or(2) be licensed under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.567, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.13, eff. September 1, 2009.

Sec. 1702.043. DIVISION OF RESPONSIBILITIES. The board shall develop and implement policies that clearly separate the policy-making responsibilities of the board and the management responsibilities of the chief administrator and staff of the department.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.568, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.14, eff. September 1, 2009.

Sec. 1702.044. QUALIFICATIONS AND STANDARDS OF CONDUCT INFORMATION. The chief administrator or the chief administrator's designee shall provide to board members and to agency employees, as often as necessary, information regarding the requirements for office or employment under this chapter, including information regarding a person's responsibilities under applicable laws relating to standards of conduct for state officers or employees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.569, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.15, eff. September 1, 2009.

Sec. 1702.047. ADMINISTRATIVE STAFF. The department shall designate a department employee who shall report directly to the board. The employee designated under this section shall provide administrative assistance to the board in the performance of the board's duties.

Added by Acts 2005, 79th Leg., Ch. 1278, Sec. 1, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4B.02, eff. September 1, 2009.

SUBCHAPTER D. POWERS AND DUTIES OF BOARDSec. 1702.061. GENERAL POWERS AND DUTIES OF BOARD. (a) The board shall perform the functions and duties provided by this chapter.(b) The board shall adopt rules and general policies to guide the agency in the administration of this chapter.(c) The rules and policies adopted by the board under Subsection (b) must be consistent with this chapter and other board rules adopted under this chapter and with any other applicable law, state rule, or federal regulation.(d) The board has the powers and duties to:(1) determine the qualifications of license holders, registrants, endorsement holders, and commissioned security officers;(2) investigate alleged violations of this chapter and of board rules;(3) adopt rules necessary to implement this chapter; and(4) establish and enforce standards governing the safety and conduct of each person licensed, registered, or commissioned under this chapter.(e) The board shall have a seal in the form prescribed by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.573(a), eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.17, eff. September 1, 2009.

Sec. 1702.0611. RULEMAKING PROCEDURES. (a) The board may only adopt rules under this chapter on the approval of the Public Safety Commission as provided by this section.(b) Before adopting a rule under this chapter, the board must:(1) determine the need for the proposed rule;(2) work with persons who will be affected by the rule to ensure consideration of all relevant issues regarding the proposed rule;(3) consult with an attorney in the department's regulatory licensing service to draft the rule and ensure that the proposed rule complies with statutory requirements regarding administrative rules; and(4) submit the proposed rule to the department's general counsel, director, and chief accountant for consideration of the proposed rule's impact on the department and to ensure that the proposed rule is within the board's authority.(c) On the completion of the required publication and comment periods under Chapter 2001, Government Code, the Public Safety Commission shall:(1) return the proposed rule to the board if:(A) the commission identifies a problem with the rule that must be resolved before the rule is approved; or(B) a comment requiring resolution is received during the comment period; or(2) place the rule on the commission's agenda for final approval during the commission's next regularly scheduled meeting.(d) On approval of the proposed rule by the Public Safety Commission, the department shall comply with the requirements of Chapter 2001, Government Code, for final adoption of the rule.

Added by Acts 2005, 79th Leg., Ch. 1278, Sec. 2, eff. September 1, 2005.

Sec. 1702.0612. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE RESOLUTION. (a) The board shall develop and implement a policy to encourage the use of:(1) negotiated rulemaking procedures under Chapter 2008, Government Code, for the adoption of board rules; and(2) appropriate alternative dispute resolution procedures under Chapter 2009, Government Code, to assist in the resolution of internal and external disputes under the board's jurisdiction.(b) The board's procedures relating to alternative dispute resolution must conform, to the extent possible, to any model guidelines issued by the State Office of Administrative Hearings for the use of alternative dispute resolution by state agencies.(c) The board shall designate a trained person to:(1) coordinate the implementation of the policy adopted under Subsection (a);(2) serve as a resource for any training needed to implement the procedures for negotiated rulemaking or alternative dispute resolution; and(3) collect data concerning the effectiveness of those procedures, as implemented by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.18, eff. September 1, 2009.

Sec. 1702.062. FEES. (a) The board by rule shall establish reasonable and necessary fees that produce sufficient revenue to administer this chapter. The fees may not produce unnecessary fund balances.(b) The board may charge a fee each time the board requires a person regulated under this chapter to resubmit a set of fingerprints for processing by the board during the application process for a license, registration, endorsement, or commission. The board shall set the fee in an amount that is reasonable and necessary to cover the administrative expenses related to processing the fingerprints.(c) A person whose pocket card has not expired is not eligible to receive from the board another pocket card in the same classification in which the pocket card is held.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.574, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 593, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1278, Sec. 3, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.19, eff. September 1, 2009.

Sec. 1702.063. BOARD USE OF FINES. The fines collected under this chapter may not be used to administer this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.575, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.20, eff. September 1, 2009.

Sec. 1702.0635. RESTRICTIONS ON CERTAIN RULES. The board may not adopt rules or establish unduly restrictive experience or education requirements that limit a person's ability to be licensed as an electronic access control device company or be registered as an electronic access control device installer.

Added by Acts 2003, 78th Leg., ch. 936, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.21, eff. September 1, 2009.

Sec. 1702.064. RULES RESTRICTING ADVERTISING OR COMPETITIVE BIDDING. (a) The board may not adopt rules restricting advertising or competitive bidding by a person regulated by the board except to prohibit false, misleading, or deceptive practices by the person.(b) The board may not include in its rules to prohibit false, misleading, or deceptive practices by a person regulated by the board a rule that:(1) restricts the person's use of any medium for advertising;(2) restricts the person's personal appearance or use of the person's personal voice in an advertisement;(3) relates to the size or duration of an advertisement by the person; or(4) restricts the person's advertisement under a trade name.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.576, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.22, eff. September 1, 2009.

Sec. 1702.0645. PAYMENT OF FEES AND FINES. (a) The board may adopt rules regarding the method of payment of a fee or a fine assessed under this chapter.(b) Rules adopted under this section may:(1) authorize the use of electronic funds transfer or a valid credit card issued by a financial institution chartered by a state or the federal government or by a nationally recognized credit organization approved by the board; and(2) require the payment of a discount or a reasonable service charge for a credit card payment in addition to the fee or the fine.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.577(a), eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.23, eff. September 1, 2009.

Sec. 1702.066. SERVICE OF PROCESS; SERVICE OF DOCUMENTS ON BOARD. Legal process and documents required by law to be served on or filed with the board must be served on or filed with the chief administrator at the designated office of the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.579, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.24, eff. September 1, 2009.

Sec. 1702.067. BOARD RECORDS; EVIDENCE. An official record of the board or an affidavit by the chief administrator as to the content of the record is prima facie evidence of a matter required to be kept by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.580, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.25, eff. September 1, 2009.

Sec. 1702.068. APPEAL BOND NOT REQUIRED. The board is not required to give an appeal bond in any cause arising under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.581, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.26, eff. September 1, 2009.

SUBCHAPTER E. PUBLIC INTEREST INFORMATION AND COMPLAINT PROCEDURESSec. 1702.081. PUBLIC INTEREST INFORMATION. (a) The board shall prepare information of interest to consumers or recipients of services regulated under this chapter describing the board's regulatory functions and the procedures by which complaints are filed with and resolved by the board.(b) The board shall make the information available to the public and appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.583, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.27, eff. September 1, 2009.

Sec. 1702.082. COMPLAINTS. (a) The board shall maintain a system to promptly and efficiently act on complaints filed with the board. The board shall maintain information about parties to the complaint, the subject matter of the complaint, a summary of the results of the review or investigation of the complaint, and its disposition.(b) The board shall make information available describing its procedures for complaint investigation and resolution.(c) The board shall periodically notify the complaint parties of the status of the complaint until final disposition.(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.28, eff. September 1, 2009.(e) On written request, the department shall inform the person filing the complaint and each person who is a subject of the complaint of the status of the investigation unless the information would jeopardize an ongoing investigation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.584(a), eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.28, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4B.03, eff. September 1, 2009.

Sec. 1702.083. PUBLIC PARTICIPATION. The board shall develop and implement policies that provide the public with a reasonable opportunity to appear before the board and to speak on any issue under the board's jurisdiction.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.585, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.29, eff. September 1, 2009.

Sec. 1702.084. PUBLIC ACCESS TO CERTAIN RECORDS OF DISCIPLINARY ACTIONS. (a) The board shall make available to the public through a toll-free telephone number, Internet website, or other easily accessible medium determined by the board the following information relating to a disciplinary action taken during the preceding three years regarding a person regulated by the board:(1) the identity of the person;(2) the nature of the complaint that was the basis of the disciplinary action taken against the person; and(3) the disciplinary action taken by the board.(b) In providing the information, the board shall present the information in an impartial manner, use language that is commonly understood, and, if possible, avoid jargon specific to the security industry.(c) The board shall update the information on a monthly basis.(d) The board shall maintain the confidentiality of information regarding the identification of a complainant.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.586(a), eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.30, eff. September 1, 2009.

Sec. 1702.085. CONFIDENTIALITY OF RECORDS. Records maintained by the department under this chapter on the home address, home telephone number, driver's license number, or social security number of an applicant or a license holder, registrant, or security officer commission holder are confidential and are not subject to mandatory disclosure under Chapter 552, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 2, eff. September 1, 2007.

SUBCHAPTER F. LICENSING AND DUTIES OF INVESTIGATIONS COMPANIES AND SECURITY SERVICES CONTRACTORSSec. 1702.101. INVESTIGATIONS COMPANY LICENSE REQUIRED. Unless the person holds a license as an investigations company, a person may not:(1) act as an investigations company;(2) offer to perform the services of an investigations company; or(3) engage in business activity for which a license is required under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1702.102. SECURITY SERVICES CONTRACTOR LICENSE REQUIRED; SCOPE OF LICENSE. (a) Unless the person holds a license as a security services contractor, a person may not:(1) act as an alarm systems company, armored car company, courier company, guard company, guard dog company, locksmith company, or private security consultant company;(2) offer to perform the services of a company in Subdivision (1); or(3) engage in business activity for which a license is required under this chapter.(b) A person licensed only as a security services contractor may not conduct an investigation other than an investigation incidental to the loss, misappropriation, or concealment of property that the person has been engaged to protect.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 3, eff. September 1, 2007.

Sec. 1702.1025. ELECTRONIC ACCESS CONTROL DEVICE COMPANY LICENSE REQUIRED; SCOPE OF LICENSE. (a) Unless the person holds a license as an electronic access control device company, a person may not:(1) act as an electronic access control device company;(2) offer to perform the services of an electronic access control device company; or(3) engage in business activity for which a license is required under this chapter.(b) A person licensed as an electronic access control device company may not install alarm systems unless otherwise licensed or registered to install alarm systems under this chapter.

Added by Acts 2003, 78th Leg., ch. 936, Sec. 3, eff. Jan. 1, 2004.

Sec. 1702.103. CLASSIFICATION AND LIMITATION OF LICENSES. (a) The license classifications are:(1) Class A: investigations company license, covering operations of an investigations company;(2) Class B: security services contractor license, covering operations of a security services contractor;(3) Class C: covering the operations included within Class A and Class B;(4) Class F: level III training school license;(5) Class O: alarm level I training school license;(6) Class P: private business letter of authority license;(7) Class X: government letter of authority license; and(8) Class T: telematics license.(b) A license described by this chapter does not authorize the license holder to perform a service for which the license holder has not qualified. A person may not engage in an operation outside the scope of that person's license. The board shall indicate on the license the services the license holder is authorized to perform. The license holder may not perform a service unless it is indicated on the license.(c) A license is not assignable unless the assignment is approved in advance by the board.(d) The board shall prescribe by rule the procedure under which a license may be terminated.(e) The board by rule may establish other license classifications for activities expressly regulated by this chapter and may establish qualifications and practice requirements consistent with this chapter for those license classifications.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.587, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 936, Sec. 4, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.31, eff. September 1, 2009.

Sec. 1702.104. INVESTIGATIONS COMPANY. (a) A person acts as an investigations company for the purposes of this chapter if the person:(1) engages in the business of obtaining or furnishing, or accepts employment to obtain or furnish, information related to:(A) crime or wrongs done or threatened against a person, state, or the United States;(B) the identity, habits, business, occupation, knowledge, efficiency, loyalty, movement, location, affiliations, associations, transactions, acts, reputation, or character of a person;(C) the location, disposition, or recovery of lost or stolen property; or(D) the cause or responsibility for a fire, libel, loss, accident, damage, or injury to a person or to property;(2) engages in the business of securing, or accepts employment to secure, evidence for use before a court, board, officer, or investigating committee;(3) engages in the business of securing, or accepts employment to secure, the electronic tracking of the location of an individual or motor vehicle other than for criminal justice purposes by or on behalf of a governmental entity; or(4) engages in the business of protecting, or accepts employment to protect, an individual from bodily harm through the use of a personal protection officer.(b) For purposes of Subsection (a)(1), obtaining or furnishing information includes information obtained or furnished through the review and analysis of, and the investigation into the content of, computer-based data not available to the public. The repair or maintenance of a computer does not constitute an investigation for purposes of this section and does not require licensing under this chapter if:(1) the review or analysis of computer-based data is performed only to diagnose a computer or software problem;(2) there is no intent to obtain or furnish information described by Subsection (a)(1); and(3) the discovery of any information described by Subsection (a)(1) is inadvertent.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 4, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.32, eff. September 1, 2009.

Sec. 1702.1045. PRIVATE SECURITY CONSULTING COMPANY. A person acts as a private security consulting company for purposes of this chapter if the person:(1) consults, advises, trains, or specifies or recommends products, services, methods, or procedures in the security or loss prevention industry;(2) provides a service described by Subdivision (1) on an independent basis and without being affiliated with a particular service or product; and(3) meets the experience requirements established by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.626(a), eff. Sept. 1, 2001.Redesignated from Occupations Code, Section 1702.226 and amended by Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 11, eff. September 1, 2007.

Sec. 1702.105. ALARM SYSTEMS COMPANY. A person acts as an alarm systems company for the purposes of this chapter if the person sells, installs, services, monitors, or responds to an alarm system or detection device.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1702.1055. ELECTRONIC ACCESS CONTROL DEVICE COMPANY. A person acts as an electronic access control device company for the purposes of this chapter if the person installs or maintains an electronic access control device.

Added by Acts 2003, 78th Leg., ch. 936, Sec. 5, eff. Sept. 1, 2003.

Sec. 1702.1056. LOCKSMITH COMPANY. (a) A person acts as a locksmith company for the purposes of this chapter if the person:(1) sells, installs, services, or maintains, or offers to sell, install, service, or maintain, mechanical security devices, including deadbolts and locks;(2) advertises services offered by the company using the term "locksmith"; or(3) includes the term "locksmith" in the company's name.(b) This section does not apply to a hotel, as that term is defined by Section 156.001, Tax Code.

Added by Acts 2003, 78th Leg., ch. 936, Sec. 5, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1102, Sec. 1, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4B.05, eff. September 1, 2009.

Sec. 1702.106. ARMORED CAR COMPANY. A person acts as an armored car company for the purposes of this chapter if the person provides secured and protected transportation of valuables, including money, coins, bullion, securities, bonds, or jewelry.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1702.107. COURIER COMPANY. A person acts as a courier company for purposes of this chapter if the person transports or offers to transport under armed guard an item that requires expeditious delivery, including a document, map, stock, bond, or check.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1702.108. GUARD COMPANY. A person acts as a guard company for the purposes of this chapter if the person employs an individual described by Section 1702.323(d) or engages in the business of or undertakes to provide a private watchman, guard, or street patrol service on a contractual basis for another person to:(1) prevent entry, larceny, vandalism, abuse, fire, or trespass on private property;(2) prevent, observe, or detect unauthorized activity on private property;(3) control, regulate, or direct the movement of the public, whether by vehicle or otherwise, only to the extent and for the time directly and specifically required to ensure the protection of property;(4) protect an individual from bodily harm including through the use of a personal protection officer; or(5) perform a function similar to a function listed in this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.588, eff. Sept. 1, 2001.

Sec. 1702.109. GUARD DOG COMPANY. A person acts as a guard dog company for the purposes of this chapter if the person places, rents, sells, or trains a dog used to:(1) protect an individual or property; or(2) conduct an investigation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1702.110. APPLICATION FOR LICENSE. (a) An application for a license under this chapter must be in the form prescribed by the board and include:(1) the full name and business address of the applicant;(2) the name under which the applicant intends to do business;(3) a statement as to the general nature of the business in which the applicant intends to engage;(4) a statement as to the classification for which the applicant requests qualification;(5) if the applicant is an entity other than an individual, the full name and residence address of each partner, officer who oversees the security-related aspects of the business, and director of the applicant, and of the applicant's manager;(6) if the applicant is an individual, two classifiable sets of fingerprints of the applicant or, if the applicant is an entity other than an individual, of each officer who oversees the security-related aspects of the business and of each partner or shareholder who owns at least a 25 percent interest in the applicant;(7) a verified statement of the applicant's experience qualifications in the particular classification in which the applicant is applying;(8) a report from the department stating the applicant's record of any convictions for a Class B misdemeanor or equivalent offense or a greater offense;(9) the social security number of the individual making the application; and(10) other information, evidence, statements, or documents required by the board.(b) An applicant for a license as a security services contractor shall maintain a physical address within this state and provide that address to the board. The board shall adopt rules to enable an out-of-state license holder to comply with this subsection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.589, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4B.06, eff. September 1, 2009.

Sec. 1702.111. ISSUANCE OF BRANCH OFFICE LICENSE. (a) A license holder, in accordance with Section 1702.129, shall notify the board in writing of the establishment of a branch office and file in writing with the board the address of the branch office.(b) On application by a license holder, the board shall issue a branch office license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.590, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.33, eff. September 1, 2009.

Sec. 1702.112. FORM OF LICENSE. The board shall prescribe the form of a license, including a branch office license. The license must include:(1) the name of the license holder;(2) the name under which the license holder is to operate;(3) the license number and the date the license was issued; and(4) a photograph of the license holder, affixed to the license at the time the license is issued by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.591, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4B.07, eff. September 1, 2009.

Sec. 1702.113. GENERAL QUALIFICATIONS FOR LICENSE, CERTIFICATE OF REGISTRATION, OR SECURITY OFFICER COMMISSION. (a) An applicant for a license, certificate of registration, endorsement, or security officer commission or the applicant's manager must be at least 18 years of age and must not:(1) at the time of application be charged with the commission of a Class A misdemeanor or felony offense, under an information or indictment;(2) have been found by a court to be incompetent by reason of a mental defect or disease and not have been restored to competency;(3) have been dishonorably discharged from the United States armed services, discharged from the United States armed services under other conditions determined by the board to be prohibitive, or dismissed from the United States armed services if a commissioned officer in the United States armed services; or(4) be required to register in this or any other state as a sex offender, unless the applicant is approved by the board under Section 1702.3615.(b) An applicant is ineligible for a license, certificate of registration, or commission if the applicant has charges pending for or has been convicted in any jurisdiction of a Class B misdemeanor for an offense determined by the board to be disqualifying if the fifth anniversary of the date of conviction has not occurred before the date of application, unless a full pardon has been granted for reasons relating to a wrongful conviction.(c) For purposes of this section, an offense under the laws of this state, another state, or the United States is considered a Class B misdemeanor if the offense is not a felony or Class A misdemeanor and the offense:(1) at the time of conviction was designated by a law of this state as a Class B misdemeanor;(2) contains all the elements of an offense designated by a law of this state as a Class B misdemeanor; or(3) provides as a possible punishment confinement in a jail other than a state jail felony facility.(d) For purposes of this section, "convicted" has the meaning provided in Section 1702.371.(e) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.102(7), eff. September 1, 2009.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.592(a), eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 5, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.34, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.102(7), eff. September 1, 2009.

Sec. 1702.114. ADDITIONAL QUALIFICATIONS FOR INVESTIGATIONS COMPANY LICENSE. (a) An applicant for a license to engage in the business of an investigations company or the applicant's manager must have, before the date of the application, three consecutive years' experience in the investigative field as an employee, manager, or owner of an investigations company or satisfy other requirements set by the board.(b) The applicant's experience must be:(1) reviewed by the board or the chief administrator; and(2) determined to be adequate to qualify the applicant to engage in the business of an investigations company.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.593, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.35, eff. September 1, 2009.

Sec. 1702.115. ADDITIONAL QUALIFICATIONS FOR SECURITY SERVICES CONTRACTOR LICENSE. (a) An applicant for a license to engage in the business of a security services contractor or the applicant's manager must have, before the date of the application, two consecutive years' experience in each security services field for which the person applies as an employee, manager, or owner of a security services contractor or satisfy other requirements set by the board.(b) The applicant's experience must have been obtained legally and must be:(1) reviewed by the board or the chief administrator; and(2) determined to be adequate to qualify the applicant to engage in the business of a security services contractor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.594, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.36, eff. September 1, 2009.

Sec. 1702.116. QUALIFICATIONS FOR GUARD DOG COMPANY LICENSE; INSPECTIONS. (a) An applicant for a license to engage in the business of a guard dog company must:(1) meet the requirements of Sections 1702.113 and 1702.115; and(2) present evidence satisfactory to the board that the applicant will comply with the rules adopted under this section.(b) After consulting the Department of State Health Services, the board shall adopt rules to ensure that the areas in which a guard dog company houses, exercises, or trains its animals are securely enclosed by a six-foot chain-link fence or made equally secure.(c) The board shall conduct regular inspections to ensure compliance with the rules adopted under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.595, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.37, eff. September 1, 2009.

Sec. 1702.117. EXAMINATION. (a) The board shall require an applicant for a license under this chapter or the applicant's manager to demonstrate qualifications in the person's license classification, including knowledge of applicable state laws and board rules, by taking an examination to be determined by the board.(b) Payment of the application fee entitles the applicant or the applicant's manager to take one examination without additional charge. A person who fails the examination must pay a reexamination fee to take a subsequent examination.(c) The board shall set the reexamination fee in an amount not to exceed the amount of the renewal fee for the license classification for which application was made.(d) The board shall develop and provide to a person who applies to take the examination under Subsection (a) material containing all applicable state laws and board rules.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.596(a), eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.38, eff. September 1, 2009.

Sec. 1702.118. EXAMINATION RESULTS. (a) Not later than the 30th day after the date a person takes a licensing examination under this chapter, the board shall notify the person of the examination results.(b) If an examination is graded or reviewed by a testing service:(1) the board shall notify the person of the examination results not later than the 14th day after the date the board receives the results from the testing service; and(2) if notice of the examination results will be delayed for longer than 90 days after the examination date, the board shall notify the person of the reason for the delay before the 90th day.(c) The board may require a testing service to notify a person of the results of the person's examination.(d) If requested in writing by a person who fails a licensing examination administered under this chapter, the board shall furnish the person with an analysis of the person's performance on the examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.597, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.39, eff. September 1, 2009.

Sec. 1702.1183. RECIPROCAL LICENSE FOR CERTAIN FOREIGN APPLICANTS. (a) The board may waive any prerequisite to obtaining a license for an applicant who holds a license issued by another jurisdiction with which this state has a reciprocity agreement.(b) The board may make an agreement, subject to the approval of the governor, with another state to allow for licensing by reciprocity.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.598, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.40, eff. September 1, 2009.

Sec. 1702.1186. PROVISIONAL LICENSE. (a) The board may issue a provisional license to an applicant currently licensed in another jurisdiction who seeks an equivalent license in this state and who:(1) has been licensed in good standing as an investigations company or security services contractor for at least two years in another jurisdiction, including a foreign country, that has licensing requirements substantially equivalent to the requirements of this chapter;(2) has passed a national or other examination recognized by the board relating to the practice of private investigations or security services contracting; and(3) is sponsored by a person licensed by the board under this chapter with whom the provisional license holder will practice during the time the person holds a provisional license.(b) A provisional license is valid until the date the board approves or denies the provisional license holder's application for a license. The board shall issue a license under this chapter to the provisional license holder if:(1) the provisional license holder is eligible to be licensed under Section 1702.1183; or(2) the provisional license holder:(A) passes the part of the examination under Section 1702.117(a) that relates to the applicant's knowledge and understanding of the laws and rules relating to the practice of an investigations company or security services contractor in this state;(B) is verified by the board as meeting the academic and experience requirements for a license under this chapter; and(C) satisfies any other licensing requirements under this chapter.(c) The board must approve or deny a provisional license holder's application for a license not later than the 180th day after the date the provisional license is issued. The board may extend the 180-day period if the results of an examination have not been received by the board before the end of that period.(d) The board may establish a fee for provisional licenses in an amount reasonable and necessary to cover the cost of issuing the license.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.598, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.41, eff. September 1, 2009.

Sec. 1702.119. MANAGER REQUIRED. (a) A license holder's business shall be operated under the direction and control of one manager. A license holder may not apply to designate more than one individual to serve as manager of the license holder's business.(b) An individual may not act as a manager until the individual has:(1) demonstrated the individual's qualifications by passing the written examination required by Section 1702.117(a); and(2) made a satisfactory showing to the department that the individual:(A) satisfies the requirements of Section 1702.113 and meets all qualification and experience requirements set by rule for a manager of the type of company for which the individual is applying; and(B) has not engaged in conduct regarding a violation or conviction that is grounds for disciplinary action under Section 1702.361(b) or 1702.3615(a).(c) If a manager lacks the experience to qualify to manage each category of service included in a license or application, the license holder must designate a supervisor qualified under Subsection (b) who is responsible for each service for which the manager is not qualified.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.599(a), eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 6, eff. September 1, 2007.

Sec. 1702.120. FALSE APPLICATION OF MANAGER. (a) An individual may not:(1) serve as manager of an investigations company, guard company, alarm systems company, armored car company, courier company, or guard dog company; and(2) fail to maintain that supervisory position on a daily basis for that company.(b) An individual may not apply to the board to serve as manager of an investigations company, guard company, alarm systems company, armored car company, courier company, or guard dog company without the intent to maintain that supervisory position on a daily basis for that company.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.600, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.42, eff. September 1, 2009.

Sec. 1702.121. TERMINATION OF MANAGER. (a) A license holder shall notify the board in writing not later than the 14th day after the date a manager ceases to be manager of the license holder's business. The license remains in effect for a reasonable period after notice is given as provided by board rule pending the board's determination of the qualification of another manager under this subchapter.(b) A manager shall be immediately terminated on the effective date of any summary action taken against the manager. Any period of temporary operation authorized under this section or Section 1702.122 starts on the date of termination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.601, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4B.08, eff. September 1, 2009.

Sec. 1702.122. TEMPORARY CONTINUATION OF LICENSE HOLDER'S BUSINESS. Under the terms provided by board rule, a license holder's business may continue for a temporary period if the individual on the basis of whose qualifications a license under this chapter has been obtained ceases to be connected with the license holder.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.602, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.43, eff. September 1, 2009.

Sec. 1702.123. INSURANCE; BOND. (a) A license holder shall maintain on file with the board at all times the surety bond and certificate of insurance required by this chapter.(b) The board shall immediately suspend the license of a license holder who violates Subsection (a).(c) The board may rescind the license suspension if the license holder provides proof to the board that the bond or the insurance coverage is still in effect. The license holder must provide the proof in a form satisfactory to the board not later than the 10th day after the date the license is suspended.(d) After suspension of the license, the board may not reinstate the license until an application, in the form prescribed by the board, is filed accompanied by a proper bond, insurance certificate, or both. The board may deny the application notwithstanding the applicant's compliance with this section:(1) for a reason that would justify suspending, revoking, or denying a license; or(2) if, during the suspension, the applicant performs a practice for which a license is required.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.603, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.44, eff. September 1, 2009.

Sec. 1702.124. INSURANCE REQUIREMENT. (a) An applicant is not eligible for a license unless the applicant provides as part of the application:(1) a certificate of insurance or other documentary evidence of a general liability insurance policy countersigned by an insurance agent licensed in this state; or(2) a certificate of insurance for surplus lines coverage obtained under Chapter 981, Insurance Code, through a licensed Texas surplus lines agent resident in this state.(b) The general liability insurance policy must be conditioned to pay on behalf of the license holder damages that the license holder becomes legally obligated to pay because of bodily injury, property damage, or personal injury, caused by an event involving the principal, or an officer, agent, or employee of the principal, in the conduct of any activity or service for which the license holder is licensed under this chapter.(c) The insurance policy must contain minimum limits of:(1) $100,000 for each occurrence for bodily injury and property damage;(2) $50,000 for each occurrence for personal injury; and(3) a total aggregate amount of $200,000 for all occurrences.(d) A person who is licensed to install and service fire alarms under Article 5.43-2, Insurance Code, complies with the insurance requirements of this section by complying with the insurance requirement of that article if the insurance held by the applicant complies with the requirements of this section in amounts and types of coverage.(e) An insurance certificate executed and filed with the department under this chapter remains in effect until the insurer terminates future liability by providing to the department at least 10 days' notice of the intent to terminate liability.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.604, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 936, Sec. 6, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.546, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 7, eff. September 1, 2007.

Sec. 1702.125. BOND REQUIREMENT. A bond executed and filed with the board under this chapter remains in effect until the surety terminates future liability by providing to the board at least 30 days' notice of the intent to terminate liability.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.605, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.45, eff. September 1, 2009.

Sec. 1702.127. LICENSE HOLDER EMPLOYEES; RECORDS. (a) A license holder may be legally responsible for the conduct in the license holder's business of each employee of the license holder while the employee is performing assigned duties for the license holder.(b) A license holder shall maintain a record containing information related to the license holder's employees as required by the board.(c) A license holder shall maintain for inspection by the department at the license holder's principal place of business or branch office two recent color photographs, of a type required by the board, of each applicant, registrant, commissioned security officer, and employee of the license holder.(d) A license holder shall maintain records required under this chapter at a physical address within this state and provide that address to the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.607, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4B.09, eff. September 1, 2009.

Sec. 1702.128. POSTING OF LICENSE REQUIRED. A license holder shall at all times post:(1) the person's license in a conspicuous place in the principal place of business of the license holder; and(2) each branch office license in a conspicuous place in each branch office of the license holder.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1702.129. NOTICE OF CERTAIN CHANGES; BRANCH OFFICES. (a) A license holder shall notify the board not later than the 14th day after the date of:(1) a change of address for the license holder's principal place of business;(2) a change of a name under which the license holder does business; or(3) a change in the license holder's officers or partners.(b) A license holder shall notify the board in writing not later than the 14th day after the date a branch office:(1) is established;(2) is closed; or(3) changes address or location.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.608, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.46, eff. September 1, 2009.

Sec. 1702.130. USE OF CERTAIN TITLES, UNIFORMS, INSIGNIA, OR IDENTIFICATIONS PROHIBITED. (a) A license holder, or an officer, director, partner, manager, or employee of a license holder, may not:(1) use a title, an insignia, or an identification card, wear a uniform, or make a statement with the intent to give an impression that the person is connected with the federal government, a state government, or a political subdivision of a state government; or(2) use a title, an insignia, or an identification card or wear a uniform containing the designation "police."(b) Subsection (a) does not prohibit a commissioned security officer employed by a political subdivision of this state from using a title, insignia, or identification card, wearing a uniform, or making a statement indicating the employment of that individual by the political subdivision.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1702.131. ADVERTISING. An advertisement by a license holder soliciting or advertising business must contain the license holder's company name and address as stated in board records.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.609, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.47, eff. September 1, 2009.

Sec. 1702.132. REPORTS TO EMPLOYER OR CLIENT. (a) A written report submitted to a license holder's employer or client may only be submitted by the license holder or manager or a person authorized by a license holder or manager. The person submitting the report shall exercise diligence in determining whether the information in the report is correct.(b) A license holder or an officer, director, partner, manager, or employee of a license holder may not knowingly make a false report to the employer or client for whom information is obtained.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1702.133. CONFIDENTIALITY; INFORMATION RELATING TO CRIMINAL OFFENSE. (a) A license holder or an officer, director, partner, or manager of a license holder may not disclose to another information obtained by the person for an employer or client except:(1) at the direction of the employer or client; or(2) as required by state law or court order.(b) A license holder or an officer, director, partner, or manager of a license holder shall disclose to a law enforcement officer or a district attorney, or that individual's representative, information the person obtains that relates to a criminal offense. A private investigator who is working under the direct supervision of a licensed attorney satisfies this requirement by disclosing the information to the supervising attorney.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 8, eff. September 1, 2007.

Sec. 1702.134. LICENSE HOLDER EXEMPTIONS FROM CERTAIN LOCAL REGULATIONS. (a) A license holder or an employee of a license holder is not required to obtain an authorization, permit, franchise, or license from, pay another fee or franchise tax to, or post a bond in a municipality, county, or other political subdivision of this state to engage in business or perform a service authorized under this chapter.(b) A municipality, county, or other political subdivision of this state may not require a payment for the use of municipal, county, or other public facilities in connection with a business or service provided by a license holder, except that a municipality may impose and collect:(1) a reasonable charge for the use of a central alarm installation located in a police office that is owned, operated, or monitored by the municipality; and(2) reasonable inspection and reinspection fees in connection with a device that causes at least five false alarms in a 12-month period.(c) A municipality may require, until the device is repaired to the satisfaction of the appropriate municipal official, discontinuation of service of an alarm signal device that, because of mechanical malfunction or faulty equipment, causes at least five false alarms in a 12-month period.(d) For the purposes of Subsection (c), a false alarm caused by human error or an act of God is not considered a mechanical malfunction or faulty equipment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER G. SECURITY OFFICER COMMISSION REQUIREMENTSSec. 1702.161. SECURITY OFFICER COMMISSION REQUIRED. (a) An individual may not accept employment as a security officer to carry a firearm in the course and scope of the individual's duties unless the individual holds a security officer commission.(b) An individual employed as a security officer may not knowingly carry a firearm during the course of performing duties as a security officer unless the board has issued a security officer commission to the individual.(c) A person may not hire or employ an individual as a security officer to carry a firearm in the course and scope of the individual's duties unless the individual holds a security officer commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.610, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.48, eff. September 1, 2009.

Sec. 1702.162. EMPLOYER'S APPLICATION FOR SECURITY OFFICER COMMISSION. The employer of a security officer who applies for a security officer commission for the officer must submit an application to the board on a form provided by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.611, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.49, eff. September 1, 2009.

Sec. 1702.163. QUALIFICATIONS FOR SECURITY OFFICER COMMISSION. (a) An applicant employed by a license holder is not eligible for a security officer commission unless the applicant submits as part of the application satisfactory evidence that the applicant has:(1) completed the basic training course at a school or under an instructor approved by the board;(2) met each qualification established by this chapter and administrative rule;(3) achieved the score required by the board on the examination under Section 1702.1685; and(4) demonstrated to the satisfaction of the firearm training instructor that the applicant has complied with other board standards for minimum marksmanship competency with a handgun.(b) An individual is not eligible for a security officer commission if the individual:(1) is disqualified by state or federal law from owning or possessing a firearm;(2) is incapable of exercising sound judgment in the proper use and storage of a handgun;(3) is a fugitive from justice for a felony or a Class A or Class B misdemeanor;(4) is a chemically dependent person; or(5) is currently restricted under a court protective order or subject to a restraining order affecting the spousal relationship, other than a restraining order solely affecting property interests.(c) An individual who has been convicted twice in the 10-year period preceding the date on which the person applies for a security officer commission of an offense of the grade of Class B misdemeanor or greater that involves the use of alcohol or a controlled substance as a statutory element of the offense is a chemically dependent person for purposes of this section and is not qualified to receive a security officer commission under this subchapter. This subsection does not preclude the disqualification of an individual for being a chemically dependent person if other evidence exists to demonstrate that the person is a chemically dependent person.(d) For purposes of Subsection (b)(2), a person is incapable of exercising sound judgment with respect to the proper use and storage of a handgun if the person:(1) has been diagnosed by a licensed physician as suffering from a psychiatric disorder or condition that causes or is likely to cause substantial impairment in judgment, mood, perception, impulse control, or intellectual ability;(2) suffers from a psychiatric disorder or condition described by Subdivision (1) that:(A) is in remission but is reasonably likely to redevelop at a future time; or(B) requires continuous medical treatment to avoid redevelopment;(3) has been diagnosed by a licensed physician or declared by a court as incompetent to manage the person's own affairs; or(4) has entered a plea of not guilty by reason of insanity in a criminal proceeding.(d-1) For the purposes of determining eligibility under Subsection (b)(2), the department may require the applicant to authorize the release to the department of any relevant medical records.(e) The following constitutes evidence that a person has a psychiatric disorder or condition described by Subsection (d)(1):(1) involuntary psychiatric hospitalization in the five years preceding the date of the application;(2) psychiatric hospitalization in the two years preceding the date of the application;(3) inpatient or residential substance abuse treatment in the five years preceding the date of the application;(4) diagnosis in the five years preceding the date of the application by a licensed physician that the person is dependent on alcohol, a controlled substance, or a similar substance; or(5) diagnosis at any time by a licensed physician that the person suffers or has suffered from a psychiatric disorder or condition consisting of or relating to:(A) schizophrenia or delusional disorder;(B) bipolar disorder;(C) chronic dementia, whether caused by illness, brain defect, or brain injury;(D) dissociative identity disorder;(E) intermittent explosive disorder; or(F) antisocial personality disorder.(f) Notwithstanding Subsection (d), a person who has previously been diagnosed as suffering from a psychiatric disorder or condition described by Subsection (d) or listed in Subsection (e) is not because of that disorder or condition incapable of exercising sound judgment with respect to the proper use and storage of a handgun if the person provides the department with a certificate from a licensed physician whose primary practice is in the field of psychiatry stating that the psychiatric disorder or condition is in remission and is not reasonably likely to develop at a future time.(g) An individual's eligibility under this section is not affected by a relationship or lack of relationship between the nature of a criminal charge or conviction and the regulated occupation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.612, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1035, Sec. 1.01, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1278, Sec. 4, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 9, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4B.10, eff. September 1, 2009.

Sec. 1702.165. ISSUANCE OF SECURITY OFFICER COMMISSION; POCKET CARD. (a) The board, with the concurrence of the department:(1) may issue a security officer commission to an individual employed as a uniformed security officer; and(2) shall issue a security officer commission to a qualified employee of an armored car company that is a carrier conducting the armored car business under a federal or state permit or certificate.(b) A security officer commission issued under this section must be in the form of a pocket card designed by the board that identifies the security officer.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.614, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.50, eff. September 1, 2009.

Sec. 1702.167. TERMINATION OF EMPLOYMENT AS COMMISSIONED SECURITY OFFICER; TRANSFER OF COMMISSION. The holder of a security officer commission who terminates employment with one employer may transfer the individual's commission to a new employer if, not later than the 14th day after the date the individual begins the new employment, the new employer notifies the board of the transfer of employment on a form prescribed by the board, accompanied by payment of the employee information update fee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.616(a), eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.51, eff. September 1, 2009.

Sec. 1702.1675. TRAINING PROGRAMS. (a) The board shall establish a basic training course for commissioned security officers. The course must include, at a minimum:(1) general security officer training issues;(2) classroom instruction on handgun proficiency; and(3) range instruction on handgun proficiency.(b) The course must be offered and taught by schools and instructors approved by the board. To receive board approval, a school or an instructor must submit an application to the board on a form provided by the board.(c) The basic training course approved by the board must consist of a minimum of 30 hours.(d) The general security officer training portion of the course must include instruction on:(1) board rules and applicable state laws;(2) field note taking and report writing; and(3) any other topics of security officer training curriculum the board considers necessary.(e) The board shall develop a commissioned security officer training manual that contains applicable state laws and board rules to be used in the instruction and training of commissioned security officers.(f) The board shall adopt rules necessary to administer the provisions of this section concerning the training requirements of this chapter.(g) The handgun proficiency course must include at least 10 hours and not more than 15 hours of instruction on:(1) the laws that relate to weapons and to the use of deadly force;(2) handgun use, proficiency, and safety;(3) nonviolent dispute resolution; and(4) proper storage practices for handguns, with an emphasis on storage practices that eliminate the possibility of accidental injury to a child.(h) The range instruction on handgun proficiency must include an actual demonstration by the applicant of the applicant's ability to safely and proficiently use a handgun. The applicant must demonstrate, at a minimum, the degree of proficiency that is required to effectively operate a 9-millimeter or .38-caliber handgun.(i) The board by rule shall establish minimum standards for handgun proficiency that are at least as stringent as the standards for handgun proficiency developed by the public safety director under Section 411.188, Government Code.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.617, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.52, eff. September 1, 2009.

Sec. 1702.168. FIREARM REQUIREMENTS. (a) In addition to the requirements of Section 1702.163(a), the board by rule shall establish other qualifications for individuals who are employed in positions requiring the carrying of firearms. The qualifications may include:(1) physical and mental standards;(2) standards of good moral character; and(3) other requirements that relate to the competency and reliability of individuals to carry firearms.(b) The board shall prescribe appropriate forms and adopt rules by which evidence is presented that the requirements are fulfilled.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.618, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.53, eff. September 1, 2009.

Sec. 1702.1685. HANDGUN PROFICIENCY EXAMINATION. (a) The proficiency examination required to obtain or renew a security officer commission must include:(1) a written section on the subjects listed in Section 1702.1675(g); and(2) a physical demonstration of handgun proficiency that meets the minimum standards established under Section 1702.1675(h) or (i).(b) Only a board-approved instructor may administer the handgun proficiency examination.(c) An applicant for a security officer commission must demonstrate the required proficiency within the 90-day period before the date the security officer commission is issued.(d) The school shall maintain the records of the required proficiency and make the records available for inspection by the board.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.619, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.54, eff. September 1, 2009.

Sec. 1702.169. FIREARM RESTRICTIONS. A commissioned security officer other than a person acting as a personal protection officer may not carry a firearm unless:(1) the security officer is:(A) engaged in the performance of duties as a security officer; or(B) traveling to or from the place of assignment;(2) the security officer wears a distinctive uniform indicating that the individual is a security officer; and(3) the firearm is in plain view.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1048, Sec. 1, eff. September 1, 2007.

Sec. 1702.170. NONAPPLICABILITY OF FIREARM RESTRICTIONS. Sections 1702.161, 1702.169, and 1702.206 do not apply to the holder of a temporary security officer commission who:(1) is in uniform;(2) possesses only one firearm; and(3) is performing the individual's duties.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1702.171. SECURITY OFFICER COMMISSION RECORDS. The board shall adopt rules for the maintenance of records relating to an individual to whom the board has issued a security officer commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.620, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.55, eff. September 1, 2009.

SUBCHAPTER H. EMPLOYMENT OF COMMISSIONED SECURITY OFFICER BY CERTAIN PERSONS; LETTER OF AUTHORITY REQUIREMENTSSec. 1702.181. LETTER OF AUTHORITY REQUIRED. The security department of a private business or a political subdivision may not employ a commissioned security officer unless the security department holds a letter of authority.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1702.182. SECURITY DEPARTMENT OF PRIVATE BUSINESS. (a) A security department acts as the security department of a private business if it:(1) has as its general purpose the protection and security of its own property and grounds; and(2) does not offer or provide security services to another person.(b) For purposes of this subchapter, a hospital licensed under Chapter 241 or 577, Health and Safety Code, may provide security services to:(1) buildings, grounds, and tenants located on the hospital's property or campus, regardless of who owns the building; and(2) a parent entity or member entity of the hospital or hospital corporation, or an affiliated entity or business with whom the hospital shares common ownership or control.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 1278, Sec. 5, eff. September 1, 2005.

Sec. 1702.183. APPLICATION FOR LETTER OF AUTHORITY. A security department of a private business or of a political subdivision that applies for a security officer commission for an individual employed by the security department must submit an application to the board for a letter of authority on a form provided by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.621, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.56, eff. September 1, 2009.

Sec. 1702.184. LOCAL REGULATION OF CERTAIN SECURITY SERVICES FOR PRIVATE BUSINESSES. (a) Except as provided by Subsection (b), a political subdivision of this state may not require a private business to contract with or employ a peace officer to provide security services for the business.(b) This section does not apply to:(1) a requirement that a private business contract with or employ a peace officer to:(A) provide security services for a public event;(B) provide security services for a private event held at a public facility that is owned or leased by a political subdivision of this state;(C) conduct a public escort; or(D) direct traffic on a public roadway; or(2) an order or determination made by a court under Chapter 125, Civil Practice and Remedies Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 408, Sec. 1, eff. June 15, 2007.

SUBCHAPTER I. PERSONAL PROTECTION OFFICER ENDORSEMENT REQUIREMENTSSec. 1702.201. PERSONAL PROTECTION OFFICER ENDORSEMENT REQUIRED. An individual may not act as a personal protection officer unless the individual holds a personal protection officer endorsement.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4B.11, eff. September 1, 2009.

Sec. 1702.202. PERSONAL PROTECTION OFFICER. An individual acts as a personal protection officer if the individual, while carrying a firearm, provides to another individual personal protection from bodily harm.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4B.12, eff. September 1, 2009.

Sec. 1702.203. APPLICATION FOR PERSONAL PROTECTION OFFICER ENDORSEMENT. An applicant for a personal protection officer endorsement must submit a written application on a form prescribed by the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.622, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.58, eff. September 1, 2009.

Sec. 1702.204. PERSONAL PROTECTION OFFICER ENDORSEMENT; QUALIFICATIONS. (a) An applicant for a personal protection officer endorsement must be at least 21 years of age and must provide:(1) a certificate of completion of the basic security officer training course;(2) proof that the applicant:(A) has been issued a security officer commission;(B) is employed at the time of application by an investigations company or guard company licensed by the board; and(C) has completed the required training in nonlethal self-defense or defense of a third person; and(3) proof of completion and the results of the Minnesota Multiphasic Personality Inventory psychological testing.(b) The board by rule shall require an applicant for a personal protection officer endorsement to complete the Minnesota Multiphasic Personality Inventory test. The board may use the results of the test to evaluate the applicant's psychological fitness.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.623, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.59, eff. September 1, 2009.

Sec. 1702.205. PERSONAL PROTECTION OFFICER TRAINING. (a) The board shall establish a 15-hour course for a personal protection officer consisting of training in nonlethal self-defense or defense of a third person.(b) The training required by this section is in addition to the basic training course for security officers.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.624, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.60, eff. September 1, 2009.

Sec. 1702.206. LIMITED AUTHORITY TO CARRY FIREARMS. (a) An individual acting as a personal protection officer may not carry a firearm unless the officer:(1) is either:(A) engaged in the exclusive performance of the officer's duties as a personal protection officer for the employer under whom the officer's personal protection officer endorsement is issued; or(B) traveling to or from the officer's place of assignment; and(2) carries the officer's security officer commission and personal protection officer endorsement on the officer's person while performing the officer's duties or traveling as described by Subdivision (1) and presents the commission and endorsement on request.(b) An individual who is acting as a personal protection officer and is wearing the uniform of a security officer, including any uniform or apparel described by Section 1702.323(d), may not conceal any firearm the individual is carrying and shall carry the firearm in plain view. An individual who is acting as a personal protection officer and is not wearing the uniform of a security officer shall conceal the firearm.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1048, Sec. 2, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4B.13, eff. September 1, 2009.

SUBCHAPTER J. REGISTRATION AND ENDORSEMENT REQUIREMENTS; DUTIES OF REGISTRANT AND ENDORSEMENT HOLDERSec. 1702.221. REGISTRATION AND ENDORSEMENT REQUIRED. (a) To perform any activity regulated by this chapter, the individual must:(1) register in accordance with the requirements of this chapter and related administrative rules;(2) obtain the proper endorsement under Subsection (b); and(3) be employed by a company licensed under this chapter.(b) An individual must obtain the appropriate endorsement in accordance with the requirements of this chapter and related administrative rules if the individual:(1) is employed as:(A) an alarm instructor;(B) an alarm systems installer;(C) an alarm systems monitor;(D) an electronic access control device installer;(E) a level 3 classroom or firearm instructor;(F) a locksmith;(G) a dog trainer;(H) a manager or branch office manager;(I) a noncommissioned security officer;(J) a level 4 personal protection instructor;(K) a private investigator;(L) a private security consultant;(M) a security salesperson; or(N) an individual whose duties include performing another activity for which an endorsement is required under Subsection (e); or(2) is an owner who oversees the security-related aspects of the business, officer, partner, or shareholder of a license holder.(c) Registration and endorsement under this chapter does not preclude an individual from performing additional duties or services authorized by the individual's employer that are not regulated by this chapter. An individual who performs more than one of the services that require an endorsement under this section must obtain an endorsement for each service.(d) In addition to the services listed in Subsection (b), a person holding a security officer commission must also obtain an endorsement for personal protection if the individual performs the services described by Section 1702.202.(e) The board by rule may require a person to hold an endorsement for performing other activity expressly regulated by this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.625, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 936, Sec. 7, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 10, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.61, eff. September 1, 2009.

Sec. 1702.222. SECURITY OFFICER. An individual acts as a security officer for purposes of this chapter if the individual is:(1) employed by a security services contractor or the security department of a private business; and(2) employed to perform the duties of an alarm systems response runner who responds to the first signal of entry, a security guard, security watchman, security patrolman, armored car guard, or courier guard.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1702.2226. ELECTRONIC ACCESS CONTROL DEVICE INSTALLER. (a) An individual acts as an electronic access control device installer for purposes of this chapter if the individual installs, maintains, or repairs an electronic access control device.(b) A person registered as an electronic access control device installer may not install alarm systems unless the person holds an endorsement under this chapter as an alarm systems installer.

Added by Acts 2003, 78th Leg., ch. 936, Sec. 9, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.62, eff. September 1, 2009.

Sec. 1702.2227. LOCKSMITH. (a) An individual acts as a locksmith for the purposes of this chapter if the person:(1) sells, installs, services, or maintains mechanical security devices, including deadbolts and locks; or(2) advertises or offers services to the public or represents to the public that the person is a locksmith.(b) This section does not apply to a hotel, as that term is defined by Section 156.001, Tax Code.

Added by Acts 2003, 78th Leg., ch. 936, Sec. 9, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1102, Sec. 2, eff. September 1, 2005.

Sec. 1702.223. ALARM SYSTEMS INSTALLER. (a) An individual acts as an alarm systems installer for purposes of this chapter if the individual installs, maintains, or repairs an alarm system or detection device.(b) An alarm systems installer may install, maintain, or repair an electronic access control device.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 936, Sec. 11, eff. Sept. 1, 2003.

Sec. 1702.224. ALARM SYSTEMS MONITOR. (a) An individual acts as an alarm systems monitor for purposes of this chapter if the individual monitors an alarm system or detection device.(b) This section does not apply to an individual employed exclusively and regularly by an employer, other than a license holder, in connection with the affairs of that employer and with whom the individual has an employee-employer relationship.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1702.225. DOG TRAINER. An individual acts as a dog trainer for purposes of this chapter if the individual, as the employee of a licensed guard dog company or investigations company, trains a dog used to protect persons or property or to conduct investigations.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1702.227. SECURITY SALESPERSON. An individual acts as a security salesperson for purposes of this chapter if the individual is employed by a security services contractor to sell services offered by the contractor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1702.228. EMPLOYEE OF LICENSE HOLDER; REGISTRATION PERMITTED. An employee of a license holder who is employed in a capacity that is not subject to mandatory registration under this subchapter may register with the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.627, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.64, eff. September 1, 2009.

Sec. 1702.229. QUALIFICATIONS FOR REGISTRATION. (a) An applicant for registration must meet the qualifications required under Section 1702.113 for a license applicant.(b) In accordance with the requirements of Section 1702.0611, the board by rule may adopt additional qualifications for an individual to be registered under this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.628, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 12, eff. September 1, 2007.

Sec. 1702.230. APPLICATION FOR REGISTRATION OR ENDORSEMENT. (a) An application for registration or endorsement must be verified and include:(1) the applicant's full name, residence address, residence telephone number, date and place of birth, and social security number;(2) a statement that:(A) lists each name used by the applicant, other than the name by which the applicant is known at the time of application, and an explanation stating each place where each name was used, the date of each use, and a full explanation of the reasons the name was used; or(B) states that the applicant has never used a name other than the name by which the applicant is known at the time of application;(3) the name and address of the applicant's employer and, if applicable, the applicant's consulting firm;(4) the date the employment commenced;(5) a letter from the license holder requesting that the applicant be registered or endorsed;(6) the title of the position occupied by the applicant and a description of the applicant's duties; and(7) any other information, evidence, statement, or document required by the board.(b) The employer of the applicant shall make a reasonable attempt to verify the information required under Subsection (a)(1) before the earlier of:(1) the date the application is submitted; or(2) the date the applicant begins to perform the duties of employment that require registration.(c) An applicant must submit an application that substantially meets the requirements of this section before employment in a capacity for which registration is required.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.629, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.65, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.66, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4B.14, eff. September 1, 2009.

Sec. 1702.2305. PROVISIONAL REGISTRATION. (a) The board may issue a provisional registration to an applicant currently registered in another jurisdiction who seeks an equivalent registration in this state and who:(1) has been registered in good standing in the field in which the registration is sought for at least two years in another jurisdiction, including a foreign country, that has registration requirements substantially equivalent to the requirements of this chapter;(2) has passed a national or other examination recognized by the board relating to practice in the field in which the registration is sought; and(3) is employed by a person licensed by the board under this chapter with whom the provisional registration holder will practice during the time the person holds a provisional registration.(b) A provisional registration is valid until the date the board approves or denies the provisional registration holder's application for a registration. The board shall issue a registration under this chapter to the provisional registration holder if the provisional registration holder is eligible to be registered under this chapter.(c) The board must approve or deny a provisional registration holder's application for a registration not later than the 180th day after the date the provisional registration is issued. The board may extend the 180-day period if the results of an examination have not been received by the board before the end of that period.(d) The board may establish a fee for provisional registration in an amount reasonable and necessary to cover the cost of issuing the registration.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.630(a), eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.67, eff. September 1, 2009.

Sec. 1702.232. POCKET CARDS. (a) The board shall issue a pocket card for each registrant under this chapter. A pocket card for an owner, officer, partner, or shareholder of a license holder shall be issued to the license holder.(b) The board shall determine the size, design, and content of the pocket card.(c) The pocket card must:(1) state the name of the registrant;(2) contain a color photograph, affixed to the pocket card by the board at the time the card is issued, and the signature of the registrant;(3) state the date the card was issued and the card's expiration date; and(4) state each endorsement held by the registrant and the date the endorsement expires.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.632, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.68, eff. September 1, 2009.

Sec. 1702.233. DURATION OF POCKET CARDS. A pocket card issued for a registrant is valid for two years and expires on the date the registration expires under Section 1702.301(d), (e), or (f).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.633, eff. Sept. 1, 2001.

Sec. 1702.234. REGISTRATION AND ENDORSEMENT TRANSFER. A registrant may transfer the registrant's registration and endorsements from one employer to another employer if, not later than the 14th day after the date the registrant begins the new employment, the new employer notifies the board of the transfer of employment on a form prescribed by the board accompanied by payment of the employee information update fee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.634(a), eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.69, eff. September 1, 2009.

Sec. 1702.235. PREEMPLOYMENT CHECK FOR NONCOMMISSIONED SECURITY OFFICERS. A person may not hire a noncommissioned security officer unless the person conducts a preemployment check as required by board rule.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.635, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.70, eff. September 1, 2009.

Sec. 1702.236. EXAMINATION AND TRAINING REQUIREMENTS FOR ELECTRONIC ACCESS CONTROL DEVICE INSTALLERS. (a) The board shall require an individual who applies for an endorsement as an electronic access control device installer to pass an examination given by the board or a person approved by the board. The examination must cover material related to access control.(b) On and after September 1, 2005, the board by rule may allow an electronic access control device installer to obtain or renew an endorsement by fulfilling the requirements of a board-approved, industry-based educational training program.

Added by Acts 2003, 78th Leg., ch. 936, Sec. 10, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.71, eff. September 1, 2009.

Sec. 1702.239. TRAINING REQUIREMENTS FOR ALARM SYSTEMS INSTALLER AND SECURITY SALESPERSON; EXAMINATION. (a) The board may require that an individual employed as an alarm systems installer or security salesperson hold a certification by a board-approved training program to renew an endorsement. The board may approve only nationally recognized training programs that consist of at least 16 hours of classroom study in the areas of work allowed by the endorsement. To be approved, a training program must offer at least two certification programs each year, sufficient to complete the requirements of this subsection, within 100 miles of each county in the state that has a population of more than 500,000.(b) The board may require an individual who has completed a training program under Subsection (a) to pass an examination given by the board or by a person approved by the board. The board may approve examinations in conjunction with training programs approved under Subsection (a). The individual's performance on the examination must demonstrate the individual's qualifications to perform the duties allowed by the individual's endorsement.(c) An individual who holds a registration on September 30, 1993, is not required to comply with requirements adopted under Subsections (a) and (b) during the time the individual maintains the registration with the individual's current license holder.(d) If the board requires certification or examination under this section, the board shall implement rules to require that to renew an endorsement, an individual who is employed as an alarm systems installer or a security salesperson and who has already once renewed the endorsement must obtain continuing education credits related to the line of work for which the individual is licensed. If the board requires the continuing education, the chief administrator must approve classes offered by nationally recognized organizations, and participants in the classes must qualify according to board rules.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.639, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 936, Sec. 12, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.72, eff. September 1, 2009.

Sec. 1702.240. REGISTRATION EXEMPTIONS FOR UNDERCOVER AGENT. (a) For the purposes of this section, "undercover agent" means an individual hired by a person to perform a job in or for that person, and while performing that job, to act as an undercover agent, an employee, or an independent contractor of a license holder, but supervised by a license holder.(b) An employee of a license holder who is employed exclusively as an undercover agent is not required to register with the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.640, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.73, eff. September 1, 2009.

Sec. 1702.241. JURISPRUDENCE EXAMINATION. (a) The board may develop and administer at least twice each calendar year a jurisprudence examination to determine the knowledge that an applicant for an endorsement has of this chapter, board rules, and any other applicable laws of this state affecting the applicant's activities regulated under this chapter.(b) Before the board may administer a jurisprudence examination under this section, the board shall adopt rules to implement this section, including rules related to the development and administration of the examination, examination fees, guidelines for reexamination, grading the examination, and providing notice of examination results. The board may design different examinations for different types of endorsements.

Added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.74, eff. September 1, 2009.

SUBCHAPTER L. GENERAL PROVISIONS APPLICABLE TO REGULATED PERSONSSec. 1702.282. CRIMINAL HISTORY CHECK. (a) The board shall conduct a criminal history check, including a check of any criminal history record information maintained by the Federal Bureau of Investigation, in the manner provided by Subchapter F, Chapter 411, Government Code, on each applicant for a license, registration, security officer commission, letter of approval, permit, endorsement, or certification. As part of its criminal history check, the board may request that the applicant provide certified copies of relevant court documents or other records. The failure to provide the requested records within a reasonable time as determined by the board may result in the application being considered incomplete. An applicant is not eligible for a license, registration, commission, letter of approval, permit, endorsement, or certification if the check reveals that the applicant has committed an act that constitutes grounds for the denial of the license, registration, commission, letter of approval, permit, endorsement, or certification. Except as provided by Subsection (d), each applicant shall include in the application two complete sets of fingerprints on forms prescribed by the board accompanied by the fee set by the board.(b) Before beginning employment as a commissioned security officer, the applicant must be approved by the board based on the results of the check under Subsection (a). To continue employment in a capacity regulated under this chapter other than as a commissioned security officer, the applicant must be approved by the board based on the results of the check under Subsection (a) not later than the 120th day after the date the applicant begins employment in that capacity.(c) A license, registration, security officer commission, letter of approval, permit, endorsement, or certification issued by the board is conditional on the board's receipt of criminal history record information.(d) An applicant who is a peace officer is not required to submit fingerprints with the applicant's application. On request, the law enforcement agency or other entity that employs the peace officer or the entity that maintains the peace officer's fingerprints shall provide the fingerprints for the peace officer to the board. The applicant shall provide sufficient information to the board to enable the board to obtain the fingerprints under this subsection.(e) On receipt of notice that a check of the applicant's criminal record has uncovered an unresolved and potentially disqualifying arrest that occurred before the 10th anniversary of the date the application is filed, the applicant must provide a letter of reference from the county sheriff, prosecuting attorney, or judge of the county in which the applicant was arrested stating that a record of a disposition related to the arrest does not exist, and to the best of the county sheriff's, prosecuting attorney's, or judge's knowledge the applicant is free of any disqualifying convictions. If the applicant fails to provide either the letter of reference or documentary proof of the final disposition of the arrest, the application is considered incomplete and the applicant may not be issued a license, commission, endorsement, or certificate of registration under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.645(a), eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1035, Sec. 1.02, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1278, Sec. 6, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 13, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.75, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4B.15, eff. September 1, 2009.

Sec. 1702.283. CRUELTY TO ANIMALS. A person who has been convicted of cruelty to animals under Section 42.09 or 42.092, Penal Code:(1) is ineligible for a license as a guard dog company or for endorsement as a dog trainer; and(2) may not be employed to work with dogs as a security officer by a security services contractor or security department of a private business that uses dogs to protect individuals or property or to conduct investigations.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 886, Sec. 6, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.76, eff. September 1, 2009.

Sec. 1702.284. ALARM SYSTEMS RECORDS CONFIDENTIAL. (a) Information contained in alarm systems records maintained by a governmental body that concerns the location of an alarm system, the name of the occupant of an alarm system location, or the type of alarm system used is confidential and may be disclosed only to the board, to the alarm company to which the confidential records relate, or as otherwise required by state law or court order.(b) Information described by Subsection (a) may be used by the governmental body to inform the occupant of:(1) the governmental body's alarm system response policy and any proposed change to that policy; and(2) the option of the occupant to contract with a security services provider to respond to the occupant's alarm.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.646, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 232, Sec. 2, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 14, eff. September 1, 2007.

Sec. 1702.285. FALSE REPRESENTATION. A person may not represent falsely that the person:(1) is employed by a license holder; or(2) is licensed, registered, endorsed, or commissioned under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.77, eff. September 1, 2009.

Sec. 1702.286. DUTIES OF ALARM SYSTEMS COMPANY. (a) On the installation or activation of an alarm system, an alarm systems company shall distribute to the occupant of the alarm system location information summarizing:(1) the applicable law relating to false alarms, including the potential for penalties and revocation or suspension of a permit;(2) how to prevent false alarms; and(3) how to operate the alarm system.(b) An alarm systems company shall notify the municipality in which the alarm system is located of an installation or activation of an alarm system not later than the 30th day after the date of the installation or activation. The alarm systems company shall provide to the municipality:(1) the alarm systems company name;(2) the alarm systems company license number;(3) the name of the occupant of the alarm system location;(4) the address of the alarm system location; and(5) the date of installation or activation.(c) Information provided to a governmental body under this section is confidential and subject to disclosure only as provided under Section 1702.284.(d) An alarm systems company commits an offense if the company violates Subsection (a) or (b). An offense under this subsection is a Class C misdemeanor.(e) The duties imposed by this section on an alarm systems company do not apply to the installation or activation of a personal emergency response system, as defined under Section 1702.331.

Added by Acts 2005, 79th Leg., Ch. 808, Sec. 7, eff. September 1, 2005.

Sec. 1702.2865. CUSTOMER AUTHORIZATION REQUIRED FOR CERTAIN LOCKSMITH SERVICES. (a) A locksmith company or locksmith may not perform services for a customer who seeks entry to a structure, motor vehicle, or other property unless the customer, in the course of the transaction:(1) shows the locksmith company or locksmith a government-issued identification; and(2) provides a signed authorization stating that the customer owns or is otherwise entitled to legal access to the structure, motor vehicle, or other property.(b) A locksmith company or locksmith is exempt from Subsection (a) if the locksmith is requested to perform services in a case of imminent threat to a person or property.

Added by Acts 2005, 79th Leg., Ch. 1102, Sec. 3, eff. September 1, 2005.Renumbered from Occupations Code, Section 1702.286 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(73), eff. September 1, 2009.Renumbered from Occupations Code, Section 1702.286 by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4B.16, eff. September 1, 2009.

Sec. 1702.287. DETECTION DEVICE CONTROL PANELS; MINIMUM STANDARDS. An alarm systems company may not install any alarm system on or after January 1, 2007, that includes a detection device control panel unless the control panel meets or exceeds the standards of the American National Standards Institute for false alarm reduction.

Added by Acts 2005, 79th Leg., Ch. 808, Sec. 7, eff. September 1, 2005.

Sec. 1702.288. NOTICE OF CERTAIN INFORMATION TO RECIPIENT OF ALARM SYSTEM SERVICES. (a) The board shall adopt rules in accordance with this section that require a license holder acting as an alarm systems company under this chapter to inform each of the license holder's clients that the client is entitled to receive a written contract for alarm system services that contains the client's fee arrangement and other relevant information about services to be rendered.(b) The rules shall require that a written contract for alarm system services shall be furnished to a client in accordance with Subsection (a) not later than the seventh day after the date the client requests the written contract.(c) The rules shall require that the written contract for services shall be dated and signed by the owner or manager of an alarm systems company or a person expressly authorized by the owner or manager to sign written contracts on behalf of the company.(d) The rules shall require that, not later than the seventh day after the date of entering into a contract for services regulated by the board with another alarm systems company or alarm systems monitor, an alarm systems company shall:(1) notify the recipient of those services of the name, address, and telephone number and individual to contact at the company that purchased the contract;(2) notify the recipient of services at the time the contract is negotiated that another licensed company may provide any of the services requested by subcontracting or outsourcing those services; and(3) if any of the services are subcontracted or outsourced to a licensed third party, notify the recipient of services, by mail, of the name, address, phone number, and license number of the company providing those services.(e) The rules shall require that notice provided to a recipient of services under Subsection (d) shall:(1) be mailed to the recipient in a written form that emphasizes the required information; and(2) include stickers or other materials to be affixed to an alarm system indicating the alarm systems company's or alarm systems monitor's new telephone number.

Added by Acts 2005, 79th Leg., Ch. 808, Sec. 7, eff. September 1, 2005.

SUBCHAPTER M. EXPIRATION; RENEWALSec. 1702.301. EXPIRATION. (a) A license is valid for one year from the date of issuance. A license expires at midnight on the last day of the 11th month after the month in which it is issued.(b) A security officer commission expires on the second anniversary of the date the commission is issued.(c) A personal protection officer endorsement expires on the expiration date of the security officer commission under which the individual's endorsement is issued.(d) Endorsement as a private investigator, manager, branch office manager, alarm systems installer, security consultant, security salesperson, alarm systems monitor, or dog trainer expires on the second anniversary of the date of endorsement.(e) Endorsement as an owner, officer, partner, or shareholder of a license holder expires on the second anniversary of the date of endorsement.(f) Endorsement as a noncommissioned security officer expires on the second anniversary of the date of endorsement.(g) A letter of authority, or a school approval or school instructor approval letter issued by the board, expires on the first anniversary of the date of issuance.(h) A license, registration, or endorsement issued under this chapter, other than one specified in this section, expires on the date specified by this chapter or by board rule.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.647(a), eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.78, eff. September 1, 2009.

Sec. 1702.302. LICENSE RENEWAL. (a) A person who is otherwise eligible to renew a license may renew an unexpired license by paying the required renewal fee to the board before the expiration date of the license. A person whose license has expired may not engage in activities that require a license until the license has been renewed.(b) A person whose license has been expired for 90 days or less may renew the license by paying to the board a renewal fee that is equal to 1-1/2 times the normally required renewal fee.(c) A person whose license has been expired for longer than 90 days but less than one year may renew the license by paying to the board a renewal fee that is equal to two times the normally required renewal fee.(d) A person whose license has been expired for one year or more may not renew the license. The person may obtain a new license by complying with the requirements and procedures, including the examination requirements, for obtaining an original license.(e) Not later than the 30th day before the date a person's license is scheduled to expire, the board shall send written notice of the impending expiration to the person at the person's last known address according to the board's records.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.648, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.79, eff. September 1, 2009.

Sec. 1702.303. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE PRACTITIONER. A person who was licensed in this state, moved to another state, and is currently licensed and has been in practice in the other state for the two years preceding the date the person applies for renewal may obtain a new license without reexamination. The person must pay to the board a fee that is equal to two times the normally required renewal fee for the license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.649(a), eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.80, eff. September 1, 2009.

Sec. 1702.304. STAGGERED RENEWAL; PRORATION OF LICENSE FEE. The board by rule may adopt a system under which licenses expire on various dates during the year. For the year in which the expiration date of a license is changed, the board shall prorate license fees on a monthly basis so that each license holder pays only that portion of the license fee that is allocable to the number of months during which the license is valid. On renewal of the license on the new expiration date, the total license renewal fee is payable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.650(a), eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.81, eff. September 1, 2009.

Sec. 1702.305. EFFECT OF LICENSE RENEWAL ON DISCIPLINARY ACTION. Renewal of a license does not prohibit the bringing of disciplinary proceedings for an act committed before the effective date of the renewal.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1702.306. EFFECT OF SUSPENSION ON LICENSE RENEWAL REQUIREMENTS. A suspended license expires on the license's expiration date and may be renewed as provided by this chapter, but the renewal does not entitle the license holder, while the license remains suspended and until the license is reinstated, to engage in the licensed activity or in conduct in violation of the order or judgment by which the license was suspended.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1702.307. REGISTRATION RENEWAL. (a) An individual who is otherwise eligible to renew a registration may renew an unexpired registration by paying the required renewal fee to the board before the expiration date of the registration. An individual whose registration has expired may not engage in activities that require a registration until the registration has been renewed.(b) An individual whose registration has been expired for 90 days or less may renew the registration by paying to the board a renewal fee that is equal to 1-1/2 times the normally required renewal fee.(c) An individual whose registration has been expired for more than 90 days but less than one year may renew the registration by paying to the board a renewal fee that is equal to two times the normally required renewal fee.(d) An individual whose registration has been expired for one year or more may not renew the registration. The individual may obtain a new registration by complying with the requirements and procedures, including any examination required by the board, for obtaining an original registration.(e) An individual who was registered in this state, moved to another state, and is currently registered and has been in practice in the other state for the two years preceding the date of application may obtain a new registration without reexamination. The individual must pay to the board a fee that is equal to two times the normally required renewal fee for the registration.(f) Not later than the 30th day before the expiration date of an individual's registration, the board shall send written notice of the impending expiration to the individual at the individual's last known address according to board records.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.651(a), eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.82, eff. September 1, 2009.

Sec. 1702.308. CONTINUING EDUCATION. (a) This section does not apply to a noncommissioned security officer.(b) The board shall recognize, prepare, or administer continuing education programs for license holders, commissioned security officers, and endorsement holders. The board shall set the minimum number of hours that must be completed and the types of programs that may be offered.(c) A license holder, commissioned security officer, or endorsement holder must participate in the programs to the extent required by the board to keep the person's license, commission, or endorsement. A license holder, commissioned security officer, or endorsement holder shall submit evidence of compliance with the board's continuing education requirements in a manner prescribed by the board.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.652(a), eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.83, eff. September 1, 2009.

Sec. 1702.309. SECURITY OFFICER COMMISSION RENEWAL. (a) The board by rule shall develop a continuing education course required for renewal of a security officer commission. Only a board-approved instructor may administer the continuing education course. The course must include at least six hours of instruction determined by the chief administrator of the board.(b) A commissioned security officer must demonstrate the proficiency required under Section 1702.1685 within the 90-day period before the date the commission is renewed.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.652(a), eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 593, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.84, eff. September 1, 2009.

SUBCHAPTER N. EXCEPTIONSSec. 1702.321. GOVERNMENT EMPLOYEES. (a) Except as provided by this section, this chapter does not apply to an officer or employee of the United States, this state, or a political subdivision of this state while the employee or officer is performing official duties.(b) The provisions of this chapter relating to security officer commissions apply to a person employed by a political subdivision whose duties include serving as a security guard, security watchman, or security patrolman on property owned or operated by the political subdivision if the governing body of the political subdivision files a written request with the board for the board to issue a commission to the political subdivision's employees with those duties.(c) The board may not charge a fee for issuing a commission to an officer under Subsection (b). The board shall issue to the officer a pocket card designating the political subdivision that employs the officer.(d) The commission expires at the time the officer's employment as a security officer by the political subdivision is terminated.(e) The board may approve a security officer training program conducted by the political subdivision in accordance with Sections 1702.1675 and 1702.168.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.653, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.85, eff. September 1, 2009.

Sec. 1702.322. LAW ENFORCEMENT PERSONNEL. This chapter does not apply to:(1) a person who has full-time employment as a peace officer and who receives compensation for private employment on an individual or an independent contractor basis as a patrolman, guard, extra job coordinator, or watchman if the officer:(A) is employed in an employee-employer relationship or employed on an individual contractual basis directly by the recipient of the services;(B) is not in the employ of another peace officer;(C) is not a reserve peace officer; and(D) works as a peace officer on the average of at least 32 hours a week, is compensated by the state or a political subdivision of the state at least at the minimum wage, and is entitled to all employee benefits offered to a peace officer by the state or political subdivision;(2) a reserve peace officer while the reserve officer is performing guard, patrolman, or watchman duties for a county and is being compensated solely by that county;(3) a peace officer acting in an official capacity in responding to a burglar alarm or detection device; or(4) a person engaged in the business of electronic monitoring of an individual as a condition of that individual's community supervision, parole, mandatory supervision, or release on bail, if the person does not perform any other service that requires a license under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.654, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4B.17, eff. September 1, 2009.

Sec. 1702.323. SECURITY DEPARTMENT OF PRIVATE BUSINESS. (a) Except as provided by Subsections (b) and (d), this chapter does not apply to an individual employed in an employee-employer relationship exclusively and regularly by one employer in connection with the affairs of the employer.(b) An individual described by Subsection (a) who carries a firearm in the course of employment must obtain a private security officer commission under this chapter.(c) The security department of a private business may not hire or employ an individual to perform a duty described by Section 1702.222 if the individual has been convicted of a crime that would otherwise preclude the individual from being registered under this chapter. The private business shall maintain the individual's criminal history record on file at the business and shall make the record available for inspection by the Department of Public Safety.(c-1) Although the security department of a private business that hires or employs an individual as a private security officer to possess a firearm in the course and scope of the individual's duties is required to apply for a security officer commission for the individual under this chapter, the security department of a private business is not required to apply to the board for any license under this chapter.(d) This chapter applies to an individual described by Subsection (a) who in the course of employment:(1) comes into contact with the public;(2) wears:(A) a uniform commonly associated with security personnel or law enforcement;(B) any type of badge commonly associated with security personnel or law enforcement; or(C) a patch or apparel containing the word "security" or a substantially similar word that is intended to or is likely to create the impression that the individual is performing security services; and(3) performs a duty described by Section 1702.108 or 1702.222.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.655, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 593, Sec. 3, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 65, Sec. 1, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 663, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 15, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 17.003, eff. September 1, 2009.

Sec. 1702.324. CERTAIN OCCUPATIONS. (a) For the purposes of this section, "landman" means an individual who, in the course and scope of the individual's business:(1) acquires or manages petroleum or mineral interests; or(2) performs title or contract functions related to the exploration, exploitation, or disposition of petroleum or mineral interests.(b) This chapter does not apply to:(1) a manufacturer or a manufacturer's authorized distributor while selling equipment intended for resale;(2) a person engaged exclusively in the business of obtaining and providing information to:(A) determine creditworthiness;(B) collect debts; or(C) ascertain the reliability of information provided by an applicant for property, life, or disability insurance or an indemnity or surety bond;(3) a person engaged exclusively in the business of repossessing property that is secured by a mortgage or other security interest;(4) a person who is engaged in the business of psychological testing or other testing and interviewing services, including services to determine attitudes, honesty, intelligence, personality, and skills, for preemployment purposes;(5) a person who:(A) is engaged in obtaining information that is a public record under Chapter 552, Government Code, regardless of whether the person receives compensation;(B) is not a full-time employee, as defined by Section 61.001, Labor Code, of a person licensed under this chapter; and(C) does not perform any other act that requires a license under this chapter;(6) a licensed engineer practicing engineering or directly supervising engineering practice under Chapter 1001, including forensic analysis, burglar alarm system engineering, and necessary data collection;(7) an employee of a cattle association who inspects livestock brands under the authority granted to the cattle association by the Grain Inspection, Packers and Stockyards Administration of the United States Department of Agriculture;(8) a landman performing activities in the course and scope of the landman's business;(9) an attorney while engaged in the practice of law;(10) a person who obtains a document for use in litigation under an authorization or subpoena issued for a written or oral deposition;(11) an admitted insurer, insurance adjuster, agent, or insurance broker licensed by the state, performing duties in connection with insurance transacted by that person;(12) a person who on the person's own property or on property owned or managed by the person's employer:(A) installs, changes, or repairs a mechanical security device;(B) repairs an electronic security device; or(C) cuts or makes a key for a security device;(13) security personnel, including security contract personnel, working at a commercial nuclear power plant licensed by the United States Nuclear Regulatory Commission;(14) a person or firm licensed as an accountant or accounting firm under Chapter 901, an owner of an accounting firm, or an employee of an accountant or accounting firm while performing services regulated under Chapter 901;(15) a retailer, wholesaler, or other person who sells mechanical security devices, including locks and deadbolts, but who does not:(A) service mechanical security devices for the public outside of the person's premises; or(B) claim to act as a locksmith; or(16) an employee while performing investigative services that would otherwise be subject to this chapter for an entity regulated by the:(A) Texas Department of Insurance;(B) Office of Thrift Supervision;(C) Securities and Exchange Commission;(D) Federal Deposit Insurance Corporation;(E) National Association of Securities Dealers; or(F) Financial Industry Regulatory Authority.(c) The exemptions provided by Subsection (b) apply only to a person described in that subsection while the person is performing services directly related to and dependent on the provision of the exempted service that does not otherwise require licensing under this chapter. The exemptions do not apply to activities or services that are independent of the service or profession that is the basis for the exemption.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.656, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 936, Sec. 13, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1237, Sec. 2, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.801, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 518, Sec. 1, eff. June 17, 2005.Acts 2005, 79th Leg., Ch. 1102, Sec. 4, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1155, Sec. 2, eff. June 18, 2005.Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 16, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.86, eff. September 1, 2009.

Sec. 1702.325. COMMON CARRIERS. This chapter does not apply to:(1) a common carrier by rail engaged in interstate commerce, regulated by state and federal authorities, and transporting commodities essential to the national defense and to the general welfare and safety of the community; or(2) an officer, employee, or agent of a common carrier, as defined by Section 153 of the federal Communications Act of 1934 (47 U.S.C. Section 153), and its subsequent amendments, while protecting the carrier or a user of the carrier's long-distance services from a fraudulent, unlawful, or abusive use of those long-distance services.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.657, eff. Sept. 1, 2001.

Sec. 1702.326. MEDICAL ALERT SERVICES. (a) This chapter does not apply to an entity that:(1) provides medical alert services for persons who are sick or disabled;(2) does not provide any other service that requires a license under this chapter; and(3) is:(A) a hospital or a wholly owned subsidiary or an affiliate of a hospital licensed under Chapter 241, Health and Safety Code; or(B) a charitable or a nonprofit entity that provides the services in the manner required by Subsection (b) and that is exempt from the payment of federal income taxes under Section 501(a) of the Internal Revenue Code of 1986 and its subsequent amendments by being listed as an exempt entity under Section 501(c)(3) of that code.(b) A charitable or nonprofit entity that provides medical alert services must provide those services through a licensed person, licensed nurse, licensed physician assistant or by a hospital, subsidiary, or affiliate described by Subsection (a)(3)(A).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1702.327. NONPROFIT AND CIVIC ORGANIZATIONS. This chapter does not apply to:(1) a nonprofit business or civic organization that:(A) employs a peace officer who meets the qualifications of Section 1702.322(1) as a patrolman, guard, or watchman;(B) provides the services of the peace officer only to:(i) the organization's members; or(ii) if the organization does not have members, the members of the communities served by the organization as described in the organization's articles of incorporation or other organizational documents;(C) devotes the net receipts from all charges for the services exclusively to the cost of providing the services or to the costs of other services for the enhancement of the security or safety of:(i) the organization's members; or(ii) if the organization does not have members, the members of the communities served by the organization as described in the organization's articles of incorporation or other organizational documents; and(D) does not perform any other service that requires a license under this chapter; or(2) a charitable, nonprofit organization that maintains a system of records to aid in the location of missing children and that:(A) is exempt from the payment of federal income taxes under Section 501(a) of the Internal Revenue Code of 1986 and its subsequent amendments by being listed as an exempt entity under Section 501(c)(3) of that code;(B) exclusively provides services related to locating missing children; and(C) does not perform any other service that requires a license under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1702.328. SECURITY SYSTEMS SALES AND INSTALLATION. This chapter does not apply to:(1) a person who owns and installs a burglar detection or alarm device on the person's own property or, if the person does not charge for the device or the installation, installs the device for the protection of the person's personal property located on another person's property and does not, as a normal business practice, install the devices on the property of another;(2) a person in the business of building construction that installs electrical wiring and devices that may include in part the installation of a burglar alarm or detection device if:(A) the person is a party to a contract that provides that:(i) the installation will be performed under the direct supervision of, and inspected and certified by, a person licensed to install and certify the alarm or detection device; and(ii) the license holder assumes full responsibility for the installation of the alarm or detection device; and(B) the person does not service or maintain alarm systems, electronic access control devices, locks, or detection devices;(3) a person who sells or installs automobile burglar alarm devices and who does not perform any other act that requires a license under this chapter; or(4) a person who sells exclusively by e-commerce, over the counter transactions, or mail order, alarm systems, electronic access control devices, locks, or detection devices.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 936, Sec. 14, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1155, Sec. 3, eff. June 18, 2005.

Sec. 1702.329. FIRE ALARM AND DETECTION SALES AND INSTALLATION. This chapter does not apply to:(1) a person whose activities are regulated under Article 5.43-2, Insurance Code, except to the extent those activities are specifically regulated under this chapter; or(2) a person who holds a license or other credential issued by a municipality to practice as an electrician and who installs fire or smoke detectors only in single-family or multifamily residences.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1702.330. SECURITY PERSONNEL OF PRIVATE INSTITUTION OF HIGHER EDUCATION. This chapter does not apply to:(1) a person who is employed full-time by and is commissioned as a campus security personnel employee by a private institution of higher education under Section 51.212, Education Code; or(2) a peace officer commissioned by an incorporated municipality who is hired under Section 51.212, Education Code, on a regular basis by a private institution of higher education while that peace officer is operating within the scope of the peace officer's employment with the institution of higher education.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.658(a), eff. Sept. 1, 2001.

Sec. 1702.331. PERSONAL EMERGENCY RESPONSE SYSTEMS. (a) In this section, "personal emergency response system" means an alarm system that is:(1) installed in the residence of a person;(2) monitored by an alarm systems company;(3) designed only to permit the person to signal the occurrence of a medical or personal emergency on the part of the person so that the company may dispatch appropriate aid; and(4) not part of a combination of alarm systems that includes a burglar alarm or fire alarm.(b) This chapter does not apply to:(1) an alarm systems company that sells, installs, services, monitors, or responds to only personal emergency response systems;(2) an alarm systems installer who installs, maintains, or repairs only personal emergency response systems;(3) a manager or branch office manager of an alarm systems company described by Subdivision (1);(4) a security salesperson who is employed by an alarm systems company described by Subdivision (1) to sell services offered by the company; and(5) an owner, officer, partner, or shareholder of an alarm systems company described by Subdivision (1).

Added by Acts 2005, 79th Leg., Ch. 808, Sec. 8, eff. September 1, 2005.

Sec. 1702.332. TELEMATICS SERVICE PROVIDERS. (a) In this section, "telematics service" means:(1) a service that:(A) is provided to owners, operators, and occupants of consumer vehicles or commercial fleet vehicles through the remote access of in-vehicle data that may rely on global positioning system satellite data to fix the exact location of the vehicle, including:(i) location-specific emergency and roadside vehicle breakdown assistance;(ii) automatic collision notification;(iii) real-time traffic and navigation information;(iv) remote vehicle diagnostics; and(v) stolen vehicle recovery;(B) is enabled through the two-way communication of voice or data, often with an interactive voice response technology interface, between a service subscriber's vehicle and a telematics company's response center; and(C) is provided to:(i) enhance vehicle service, safety, and convenience while driving for vehicle owners;(ii) enable automakers and automobile dealerships to achieve greater service and customer management efficiencies and to increase customer retention; and(iii) enable fleet operators to remotely manage their vehicles and other mobile assets; and(2) a related service provided to consumers, automakers, automobile dealerships, and commercial fleet operators by a telematics company as part of the emerging technology industry that delivers telematics services on a national basis to service subscribers.(b) Except as otherwise provided by this section, this chapter does not apply to a person who provides a telematics service in this state.(c) To qualify for the exemption provided by Subsection (b), a telematics service provider shall:(1) establish business practices and procedures that are at least as stringent as the guidelines established by the Association of Public Safety Communications Officials International regarding the communication of information from telematics service providers to public safety agencies; and(2) pay an annual fee of $2,500 to the department.(d) The department may adopt rules necessary to carry out the purposes of this section, including rules to determine whether a telematics service provider is complying with Subsection (c).

Added by Acts 2005, 79th Leg., Ch. 207, Sec. 1, eff. September 1, 2005.Renumbered from Occupations Code, Section 1702.331 by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(59), eff. September 1, 2007.

SUBCHAPTER O. PROHIBITED PRACTICES AND GROUNDS FOR DENIAL AND DISCIPLINARY ACTIONSec. 1702.361. DENIAL AND DISCIPLINARY ACTIONS; GROUNDS. (a) The department, for conduct described by Subsection (b), may:(1) deny an application or revoke, suspend, or refuse to renew a license, registration, endorsement, or security officer commission;(2) reprimand a license holder, registrant, or commissioned security officer; or(3) place on probation a person whose license, registration, endorsement, or security officer commission has been suspended.(b) The department shall take disciplinary action described by Subsection (a) on proof:(1) that the applicant, license holder, registrant, endorsement holder, or commissioned security officer has:(A) violated this chapter or a rule adopted under this chapter;(B) become ineligible for licensure, registration, or endorsement under Section 1702.113, or a commission under Section 1702.163, if applicable, other than an action for which the department has taken summary action under Section 1702.364;(C) engaged in fraud, deceit, or misrepresentation;(D) made a material misstatement in an application for or renewal of a license, registration, endorsement,or commission;(E) failed to pay in full an administrative penalty assessed under Subchapter Q, for which the board has issued a final order; or(F) performed any service for which an endorsement is required under this chapter and either:(i) was not employed with a company licensed under this chapter at the time the service was performed; or(ii) performed the service for a company licensed under this chapter that was not listed on the individual's registration without informing the board of the individual's employment with the company within a reasonable period; or(2) that the license holder of a registrant or commissioned security officer has submitted to the department sufficient evidence that the registrant or commissioned security officer:(A) engaged in fraud or deceit while employed by the license holder; or(B) committed theft while performing work as a registrant or commissioned security officer.(c) The department may place on probation a person whose license is suspended. If a person's suspension of a license is probated, the department may require the person:(1) to report regularly to the department on matters that are the basis of the suspension;(2) to limit practice to the areas prescribed by the department; or(3) to continue or review professional education until the person attains a degree of skill satisfactory to the department in those areas that are the basis of the probation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.659, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 17, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.87, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4B.18, eff. September 1, 2009.

Sec. 1702.3615. DIRECT APPEAL IN LIMITED CASES. (a) An applicant may appeal directly to the board the denial of a license, registration, or security officer commission application if:(1) the sole basis of the denial is the applicant's status as a registered sex offender;(2) the applicant's status as a sex offender is not based on a criminal conviction that would make the applicant ineligible under Section 1702.113 or 1702.163; and(3) the applicant waives the applicant's right to a hearing before the State Office of Administrative Hearings.(b) A proceeding under Subsection (a) is governed by Chapter 2001, Government Code. A hearing must be held at a regular meeting of the board.(c) In a proceeding held as provided by Subsection (a), the board may approve the application if the board determines the circumstances surrounding the applicant's registration as a sex offender warrant approval based on factors previously established by rule.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.660(a), eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 18, eff. September 1, 2007.

Sec. 1702.362. FAILURE TO FILE REQUIRED NOTICE. The board may suspend or revoke a license if the license holder fails to notify the board as required by Section 1702.121 that a manager has ceased to be the manager of the license holder.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.661, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.88, eff. September 1, 2009.

Sec. 1702.363. APPLICATION OF ADMINISTRATIVE PROCEDURE ACT. Except as provided by Sections 1702.3615(b) and 1702.364, a person regulated under this chapter against whom the board has taken action is entitled to a hearing before the State Office of Administrative Hearings. A proceeding under this section is a contested case that is governed by Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.662, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.89, eff. September 1, 2009.

Sec. 1702.364. SUMMARY ACTIONS. (a) On receiving written notice from a law enforcement agency that a person has been charged with or convicted of an offense that would make the person ineligible for a license, certificate of registration, endorsement, or security officer commission under Section 1702.113 or 1702.163, the department shall:(1) summarily deny the person's application for a license, registration, endorsement, or security officer commission;(2) in the event of pending charges, summarily suspend the person's license, certificate of registration, endorsement, or security officer commission; or(3) in the event of a conviction, summarily revoke the person's license, certificate of registration, endorsement, or security officer commission.(b) To initiate a proceeding to take action under Subsection (a), the department must serve notice to the person. The notice must:(1) inform the person of the right to a preliminary hearing before the department;(2) state the basis for the summary action; and(3) be personally served on the person or the person's authorized representative, or sent to the person by certified or registered mail, return receipt requested, to the person's mailing address as it appears in the department's records.(c) The action is effective at the time notice is served. The person shall immediately surrender to the department any certificate of registration, security officer commission, pocket card, or other form of identification issued by the department.(d) At a preliminary hearing, the person must show cause why:(1) the application should not have been denied;(2) the registration, license, endorsement, or security officer commission should not have been suspended; or(3) the registration, license, endorsement, or commission should not have been revoked.(e) Chapter 2001, Government Code, does not apply to the department's initial action under this section or to a preliminary hearing before the department under this section.(f) The dismissal of a complaint, information, or indictment or an acquittal releases the person from automatic grounds for a summary denial of an application or summary suspension of a registration, endorsement, or security officer commission under this section. A conviction for the offense giving rise to a summary suspension is automatic grounds for immediate, summary revocation.(g) The results of the preliminary hearing may be appealed by requesting, in writing, a hearing before an administrative law judge of the State Office of Administrative Hearings. On receipt of the request, the department shall set a hearing and give written notice of the hearing to the person.(h) The administrative law judge shall make findings of fact and conclusions of law regarding the person's eligibility for a license, registration, or endorsement under this section and promptly issue to the board a proposal for a decision.(i) At its earliest possible quarterly meeting, the board shall consider the proposal for decision and promptly issue a final order.(j) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.102(8), eff. September 1, 2009.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.663, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 19, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.90, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.102(8), eff. September 1, 2009.

Sec. 1702.365. ABDUCTION OF CHILD. The board shall revoke a person's license, registration, endorsement, or security officer commission or deny a person's application for, or renewal of, a license, registration, endorsement, or security officer commission on proof that the person or an agent of the person has, after the date of application for a license, registration, endorsement, or security officer commission, abducted or attempted to abduct by force or the threat of force or by misrepresentation, stealth, or unlawful entry a child who at the time of the abduction or attempt is under the care and control of a person who:(1) has custody or physical possession of the child under a court order; or(2) is exercising the care and control with the consent of a person who has custody or physical possession of the child under a court order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.664, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.91, eff. September 1, 2009.

Sec. 1702.367. COMPLAINT INVESTIGATION; SUBPOENA; WITNESS. (a) For an investigation conducted under this chapter, if necessary to enforce this chapter or the board's rules, the department may issue an administrative subpoena to any person in this state compelling:(1) the production of information or documents; or(2) the attendance and testimony of a witness.(b) A witness is not privileged to refuse to testify to a fact or to produce a record or document with respect to which the witness is properly examined by the hearings officer.(c) A person required to testify or to produce a record or document on any matter properly under inquiry by the board who refuses to testify or to produce the record or document on the ground that the testimony or the production of the record or document would incriminate or tend to incriminate the person is nonetheless required to testify or to produce the record or document. A person who is required to testify or to produce a record or document under this subsection is not subject to indictment or prosecution for a transaction, matter, or thing concerning which the person truthfully testifies or produces evidence.(d) If a witness refuses to obey a subpoena or to give evidence relevant to proper inquiry by the board, the board may petition a district court of the county in which the hearing is held to compel the witness to obey the subpoena or to give the evidence. The court shall immediately issue process to the witness and shall hold a hearing on the petition as soon as possible.(e) An investigator employed by the board may take statements under oath in an investigation of a matter covered by this chapter.(f) A person licensed or otherwise regulated under this chapter who fails without good cause to comply with a subpoena issued under this section may be subject to suspension of a license under Section 1702.361.(g) If a subpoena issued under this section relates to an ongoing criminal investigation by the department and the department determines that disclosure could significantly impede the investigation, the subpoena may provide that the person to whom the subpoena is directed may not:(1) disclose that the subpoena has been issued;(2) identify or describe any records requested by the subpoena; or(3) disclose whether records have been furnished in response to the subpoena.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.666, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.92, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4B.19, eff. September 1, 2009.

Sec. 1702.368. NOTIFICATION OF CONVICTION FOR CERTAIN OFFENSES. The department shall notify the board and the police department of the municipality and the sheriff's department of the county in which a person licensed, registered, or commissioned under this chapter resides of the conviction of the person for a Class B misdemeanor or equivalent offense or a greater offense.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.667(a), eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.93, eff. September 1, 2009.

Sec. 1702.369. NO REINSTATEMENT AFTER REVOCATION. A revoked license may not be reinstated.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1702.370. EFFECT OF SUSPENSION; MONITORING OF EXISTING ALARM CONTRACTS. Subject to expiration of the license under Section 1702.306, a license holder may continue to monitor under an existing alarm contract or contract to monitor under an existing alarm contract for 30 days after the date of suspension of the person's license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1702.3705. PROHIBITION AGAINST CERTAIN POLITICAL SUBDIVISIONS ACTING AS ALARM SYSTEMS COMPANY. (a) Except as provided by Subsection (b), a political subdivision may not offer residential alarm system sales, service, installation, or monitoring unless it has been providing monitoring services to residences within the boundaries of the political subdivision as of September 1, 1999. Any fee charged by the political subdivision may not exceed the cost of the monitoring.(b) A political subdivision may:(1) offer service, installation, or monitoring for property owned by the political subdivision or another political subdivision;(2) allow for the response of an alarm or detection device by a law enforcement agency or by a law enforcement officer acting in an official capacity;(3) offer monitoring in connection with a criminal investigation; or(4) offer monitoring to a financial institution, as defined by Section 59.301, Finance Code, that requests, in writing, that the political subdivision provide monitoring service to the financial institution.(c) The limitations of Subsection (a) do not apply to a political subdivision in a county with a population of less than 80,000 or in a political subdivision where monitoring is not otherwise provided or available.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.668(a), eff. Sept. 1, 2001.

Sec. 1702.371. CONVICTION OF CERTAIN CRIMES. For purposes of this chapter, a person is considered to be convicted of an offense if a court enters a judgment against the person for committing an offense under the laws of this state, another state, or the United States, including a conviction:(1) in which a person is placed on and subsequently discharged from community supervision;(2) that has been set aside or dismissed following the completion of probation; or(3) for which a person is pardoned, unless the pardon was granted for reasons relating to a wrongful conviction.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.669(a), eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 20, eff. September 1, 2007.

Sec. 1702.372. RECUSAL OF BOARD MEMBER. (a) A board member who participated in the investigation of a complaint or in informal settlement negotiations regarding the complaint:(1) may not vote on the matter at a board meeting related to the complaint; and(2) shall state at the meeting the reason for which the member is prohibited from voting on the matter.(b) A statement under Subsection (a)(2) shall be entered into the minutes of the meeting.

Added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.94, eff. September 1, 2009.

SUBCHAPTER P. PENALTIES AND ENFORCEMENT PROVISIONSSec. 1702.381. CIVIL PENALTY. (a) A person who is not licensed under this chapter, who does not have a license application pending, and who violates this chapter may be assessed a civil penalty to be paid to the state not to exceed $10,000 for each violation.(b) A person who contracts with or employs a person who is required to hold a license, registration, endorsement, or security officer commission under this chapter knowing that the person does not hold the required license, registration, endorsement, or commission or who otherwise, at the time of contract or employment, is in violation of this chapter may be assessed a civil penalty to be paid to the state in an amount not to exceed $10,000 for each violation.(c) A civil penalty under this section may be assessed against a person on proof that the person has received at least 30 days' notice of the requirements of this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.670, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 21, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.95, eff. September 1, 2009.

Sec. 1702.382. INJUNCTION. (a) An attorney for the department, the attorney general's office, or any criminal prosecutor in this state may institute an action against a person to enjoin a violation by the person of this chapter or an administrative rule.(b) An injunction action instituted under this section does not require an allegation or proof that an adequate remedy at law does not exist or that substantial or irreparable damage would result from the continued violation to sustain an action under this section. A bond is not required for an injunction action instituted under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.671, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 22, eff. September 1, 2007.

Sec. 1702.383. ACTION FOR CIVIL PENALTY OR INJUNCTION. If a person has violated a provision of this chapter for which a penalty is imposed under Section 1702.381, an attorney for the department, the attorney general's office, or any criminal prosecutor in this state may institute a civil suit in a Travis County district court or in a district court in the county in which the violation occurred for injunctive relief under Section 1702.382 or for assessment and recovery of the civil penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.672, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 23, eff. September 1, 2007.

Sec. 1702.3835. DECEPTIVE TRADE PRACTICE. (a) A person who performs or offers to perform an activity regulated under this chapter, but who is not licensed or otherwise authorized under this chapter to perform the activity, commits a false, misleading, or deceptive act or practice within the meaning of Section 17.46, Business & Commerce Code.(b) A public or private right or remedy under Chapter 17, Business & Commerce Code, may be used to enforce this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4B.20, eff. September 1, 2009.

Sec. 1702.384. FALSIFICATION OF CERTAIN DOCUMENTS; OFFENSE. (a) A person commits an offense if the person knowingly falsifies fingerprints or photographs submitted under Section 1702.110.(b) An offense under this section is a felony of the third degree.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1702.385. NEGLECT BY GUARD DOG COMPANY; OFFENSE. (a) A license holder commits an offense if the license holder:(1) operates a guard dog company; and(2) fails to provide necessary food, care, or shelter for an animal used by the guard dog company.(b) An offense under this section is a Class A misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1702.386. UNAUTHORIZED EMPLOYMENT; OFFENSE. (a) A person commits an offense if the person contracts with or employs a person who is required to hold a license, registration, endorsement, or commission under this chapter knowing that the person does not hold the required license, registration, endorsement, or commission or who otherwise, at the time of contract or employment, is in violation of this chapter.(b) An offense under Subsection (a) is a Class A misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.96, eff. September 1, 2009.

Sec. 1702.3863. UNAUTHORIZED CONTRACT WITH BAIL BOND SURETY; OFFENSE. (a) A person commits an offense if the person contracts with or is employed by a bail bond surety as defined by Chapter 1704 to secure the appearance of a person who has violated Section 38.10, Penal Code, unless the person is:(1) a peace officer;(2) an individual endorsed or licensed as a private investigator or the manager of a licensed investigations company; or(3) a commissioned security officer employed by a licensed guard company.(b) An offense under Subsection (a) is a state jail felony.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.673(a), eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.97, eff. September 1, 2009.

Sec. 1702.3867. EXECUTION OF CAPIAS OR ARREST WARRANT; OFFENSE. (a) A private investigator executing a capias or an arrest warrant on behalf of a bail bond surety may not:(1) enter a residence without the consent of the occupants;(2) execute the capias or warrant without written authorization from the surety;(3) wear, carry, or display any uniform, badge, shield, or other insignia or emblem that implies that the private investigator is an employee, officer, or agent of the federal government, the state, or a political subdivision of the state; or(4) notwithstanding Section 9.51, Penal Code, use deadly force.(b) Notwithstanding Subsection (a)(3), a private investigator may display identification that indicates that the person is acting on behalf of a bail bond surety.(c) A private investigator executing a capias or an arrest warrant on behalf of a bail bond surety shall immediately take the person arrested to:(1) if the arrest is made in the county in which the capias or warrant was issued:(A) the county jail for that county if:(i) the offense is a Class A or Class B misdemeanor or a felony; or(ii) the offense is a Class C misdemeanor and the capias or warrant was issued by a magistrate of that county; or(B) the municipal jail for the appropriate municipality if the offense is a Class C misdemeanor and the capias or warrant was issued by a magistrate of the municipality; or(2) if the arrest is made in a county other than the county in which the capias or warrant was issued, the county jail for the county in which the arrest is made.(d) A person commits an offense if the person violates this section. An offense under this section is a state jail felony.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.674(a), eff. Sept. 1, 2001.

Sec. 1702.387. FAILURE TO SURRENDER CERTAIN DOCUMENTS; OFFENSE. (a) A person commits an offense if the person fails to surrender or immediately return to the board the person's registration, commission, pocket card, or other identification issued to the person by the board on notification of a summary suspension or summary denial under Section 1702.364.(b) An offense under this section is a Class A misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.675, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.98, eff. September 1, 2009.

Sec. 1702.3875. IMPERSONATING SECURITY OFFICER; OFFENSE. (a) A person commits an offense if the person:(1) impersonates a commissioned or noncommissioned security officer with the intent to induce another to submit to the person's pretended authority or to rely on the person's pretended acts of a security officer; or(2) knowingly purports to exercise any function that requires registration as a noncommissioned security officer or a security officer commission.(b) An offense under this section is a Class A misdemeanor.

Added by Acts 2001, 77th Leg., ch. 822, Sec. 1, eff. Sept. 1, 2001.

Sec. 1702.388. VIOLATION OF CHAPTER; OFFENSE. (a) A person commits an offense if the person violates a provision of this chapter for which a specific criminal penalty is not prescribed.(b) An offense under this section is a Class A misdemeanor, except that the offense is a felony of the third degree if the person has previously been convicted under this chapter of failing to hold a license, registration, endorsement, certificate, or commission that the person is required to hold under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.99, eff. September 1, 2009.

Sec. 1702.389. VENUE. An offense under this chapter may be prosecuted in Travis County or in the county in which the offense occurred.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER Q. ADMINISTRATIVE PENALTYSec. 1702.401. IMPOSITION OF PENALTY. In addition to any other disciplinary action taken by the department, and subject to the board's final order in a hearing under this subchapter, the department may impose an administrative penalty on a person licensed, commissioned, or registered under this chapter who violates this chapter or a rule or order adopted under this chapter.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.676(a), eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 24, eff. September 1, 2007.

Sec. 1702.402. AMOUNT OF PENALTY. (a) Each day a violation continues or occurs is a separate violation for purposes of imposing a penalty. The amount of each separate violation may not exceed $5,000.(b) The amount of a violation shall be based on:(1) the seriousness of the violation, including the nature, circumstances, extent, and gravity of the violation;(2) the economic harm to property or the public caused by the violation;(3) the history of previous violations;(4) the amount necessary to deter a future violation;(5) efforts to correct the violation; and(6) any other matter that justice may require.(c) The board by rule shall develop a standardized penalty schedule based on the criteria listed in Subsection (b).

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.676(a), eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 25, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.100, eff. September 1, 2009.

Sec. 1702.403. NOTICE OF VIOLATION AND PENALTY. (a) If the department determines that a violation has occurred, the department shall give written notice to the person.(b) The notice must:(1) include a brief summary of the alleged violation;(2) state the amount of the recommended penalty; and(3) inform the person of the person's right to a hearing on the occurrence of the violation, the amount of the penalty, or both.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.676(a), eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 26, eff. September 1, 2007.

Sec. 1702.404. PENALTY TO BE PAID OR HEARING REQUESTED. (a) Not later than the 20th day after the date the person receives the notice, the person in writing may:(1) accept the determination and recommended penalty; or(2) make a request for a hearing on the occurrence of the violation, the amount of the penalty, or both.(b) If the person accepts the determination and recommended penalty, the person shall pay the penalty in a timely manner.(c) The department may initiate suspension proceedings under Section 1702.361 against a person who, before the 21st day after the day the person receives the notice, either:(1) accepts the penalty but fails to pay; or(2) fails to respond to the notice.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.676(a), eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 27, eff. September 1, 2007.

Sec. 1702.405. HEARING. (a) If the person requests a hearing, the department shall set a hearing and give written notice of the hearing to the person. An administrative law judge of the State Office of Administrative Hearings shall hold the hearing.(b) The administrative law judge shall make findings of fact and conclusions of law and promptly issue to the board a proposal for a decision about the occurrence of the violation and the amount of a proposed penalty.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.676(a), eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 28, eff. September 1, 2007.

Sec. 1702.406. DECISION BY BOARD. (a) Based on the findings of fact, conclusions of law, and proposal for a decision, the board by order may:(1) find that a violation occurred and impose a penalty; or(2) find that a violation did not occur.(b) The notice of the board's order given to the person must include a statement of the right of the person to judicial review of the order. Judicial review is under the substantial evidence rule as provided by Subchapter G, Chapter 2001, Government Code.(c) If the person does not file a petition in the appropriate civil court for judicial review of the board's order not later than the 30th day after the date of the order, the board's order is final for purposes of Section 1702.361.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.676(a), eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 906, Sec. 29, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 4.101, eff. September 1, 2009.

Sec. 1702.413. ADMINISTRATIVE PROCEDURE. A proceeding to impose the penalty is considered to be a contested case under Chapter 2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.676(a), eff. Sept. 1, 2001.



CHAPTER 1703. POLYGRAPH EXAMINERS

OCCUPATIONS CODE

TITLE 10. OCCUPATIONS RELATED TO LAW ENFORCEMENT AND SECURITY

CHAPTER 1703. POLYGRAPH EXAMINERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1703.001. SHORT TITLE. This chapter may be cited as the

Polygraph Examiners Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1703.002. LIBERAL CONSTRUCTION. This chapter shall be

liberally construed to regulate:

(1) a person who claims to be able to use an instrument to

detect deception or verify the truth of a statement; and

(2) the instrument used by that person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1703.003. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Commission of Licensing and

Regulation.

(1-a) "Committee" means the Polygraph Advisory Committee.

(2) "Department" means the Texas Department of Licensing and

Regulation.

(3) "Instrument" means a device used to test a subject to detect

deception or verify the truth of a statement by recording

visually, permanently, and simultaneously a subject's

cardiovascular and respiratory patterns. The term includes a lie

detector, polygraph, deceptograph, or any other similar or

related device.

(4) "Polygraph examiner" means a person licensed under this

chapter to use an instrument to detect deception or verify the

truth of a statement.

(5) "Polygraph examiner internship" means a course of study of

polygraph examinations and of the administration of polygraph

examinations by a trainee under the personal supervision and

control of a polygraph examiner as prescribed by the department

at the beginning of the internship.

(6) "Trainee" means a person who holds a polygraph examiner

internship license under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

213, Sec. 1, eff. May 27, 2009.

Sec. 1703.004. EFFECT OF CHAPTER. This chapter may not be

interpreted to permit the results of a truth or polygraph

examination to be introduced or admitted as evidence in court.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. POLYGRAPH ADVISORY COMMITTEE

Sec. 1703.051. COMMITTEE MEMBERSHIP. (a) The Polygraph

Advisory Committee consists of five members appointed by the

presiding officer of the commission, with the approval of the

commission, as follows:

(1) two polygraph examiner members who are qualified polygraph

examiners for a governmental law enforcement agency;

(2) two polygraph examiner members who are qualified polygraph

examiners in the commercial field; and

(3) one member who represents the public.

(b) A member must have been a United States citizen and a

resident of this state for at least two years before the date of

appointment.

(c) A polygraph examiner member must be actively engaged as a

polygraph examiner on the date of appointment.

(d) Two committee members may not be employed by the same

person.

(e) Appointments to the committee shall be made without regard

to the race, color, disability, sex, religion, or national origin

of the appointee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1170, Sec. 32.01, eff. Sept.

1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

213, Sec. 3, eff. May 27, 2009.

Acts 2009, 81st Leg., R.S., Ch.

213, Sec. 4, eff. May 27, 2009.

Sec. 1703.054. TERMS; VACANCY. (a) Committee members serve

staggered six-year terms.

(b) If a vacancy occurs on the committee, the presiding officer

of the commission, with the commission's approval, shall appoint

a successor to fill the unexpired term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

213, Sec. 5, eff. May 27, 2009.

Sec. 1703.055. PRESIDING OFFICER. The presiding officer of the

commission, with the commission's approval, shall appoint a

member of the committee to serve as presiding officer of the

committee for a two-year term.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

213, Sec. 6, eff. May 27, 2009.

Sec. 1703.058. COMMITTEE DUTIES. The committee shall advise the

commission on:

(1) educational requirements for a polygraph examiner;

(2) the contents of a licensing examination;

(3) technical issues related to a polygraph examination;

(4) the specific offenses for which a conviction would

constitute grounds for the department to take action under

Section 53.021; and

(5) administering and enforcing this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

213, Sec. 7, eff. May 27, 2009.

SUBCHAPTER E. LICENSE REQUIREMENTS

Sec. 1703.201. LICENSE REQUIRED. (a) A person may not use an

instrument, including a polygraph, to detect deception or verify

the truth of a statement unless the person is licensed under this

chapter.

(b) A person may not represent that the person is a polygraph

examiner or refer to the person by another title that indicates

or is intended to indicate that the person is qualified to use an

instrument to detect deception or verify the truth of a statement

unless the person is licensed under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1703.202. LICENSE APPLICATION. An application for a

polygraph examiner license must:

(1) be made to the department on a form prescribed by the

department;

(2) be accompanied by the required nonrefundable fee; and

(3) include any information the department considers necessary

to evaluate the applicant's qualifications.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

213, Sec. 8, eff. May 27, 2009.

Sec. 1703.203. QUALIFICATIONS FOR LICENSE. (a) A person is

qualified for a polygraph examiner license if the person:

(1) has not been convicted of an offense that directly relates

to the duties and responsibilities of a polygraph examiner;

(2) either:

(A) holds a baccalaureate degree from a college or university

accredited by an organization designated by the department that

the department determines has accreditation standards ensuring a

high level of student scholarship; or

(B) has active investigative experience during the five years

preceding the date of application;

(3) either:

(A) is a graduate of a department-approved polygraph examiners

course and has satisfactorily completed at least six months of a

polygraph examiner internship; or

(B) has satisfactorily completed at least 12 months of a

polygraph examiner internship; and

(4) has passed an examination conducted by, under the

supervision of, or approved by the department to determine the

person's competency for a license.

(b) The commission by rule shall establish:

(1) the specific offenses that disqualify an applicant under

Subsection (a)(1); and

(2) the criteria by which the department evaluates an

applicant's compliance with the active investigative experience

requirement established by Subsection (a)(2)(B).

(c) The department shall provide for an examination under this

chapter to be administered in three-month intervals.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

213, Sec. 9, eff. May 27, 2009.

Sec. 1703.205. ISSUANCE OF LICENSE; SURETY BOND OR INSURANCE

POLICY REQUIREMENT. (a) Before a polygraph examiner license is

issued, the person to whom the license is to be issued must

provide to the department evidence of a surety bond or insurance

policy that:

(1) is in the amount of $5,000; and

(2) requires the obligor on the bond or policy to pay, to the

extent of the face amount of the bond or policy, all judgments

recovered against the license holder for any wrongful or illegal

act committed by the license holder in the course of

administering a polygraph examination.

(b) Each license must be issued by the department.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

213, Sec. 10, eff. May 27, 2009.

Sec. 1703.206. NONRESIDENT APPLICANT FOR LICENSE. (a) An

applicant for the issuance or renewal of a polygraph examiner

license who is not a resident of this state, in addition to

meeting all other requirements for a license, must file with the

department an irrevocable consent to have:

(1) an action against the applicant filed in a court of a county

or municipality of this state in which:

(A) the plaintiff resides; or

(B) a part of the transaction out of which the alleged cause of

action arose occurred; and

(2) process in the action served on the applicant by leaving two

copies of the process with the department.

(b) The consent must stipulate that service of process in the

manner described by Subsection (a)(2) is binding for all

purposes.

(c) The department shall immediately send by registered or

certified mail a copy of the process to the applicant at the

address shown on department records.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

213, Sec. 11, eff. May 27, 2009.

Sec. 1703.207. APPLICANT WITH OUT-OF-STATE LICENSE. The

executive director may waive any license requirement for an

applicant who holds a license from another state that has license

requirements substantially equivalent to those of this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

213, Sec. 12, eff. May 27, 2009.

Sec. 1703.208. POLYGRAPH EXAMINER INTERNSHIP LICENSE. (a) A

person who holds a polygraph examiner internship license may

engage in a polygraph examiner internship.

(b) The department may issue a polygraph examiner internship

license to an applicant who applies for the license and pays the

required fee. The application must contain any information

required by the department.

(c) A polygraph examiner internship license expires on the first

anniversary of the date of issuance and may be renewed once.

(d) After the expiration of the original term of a polygraph

examiner internship license and any extension or renewal of that

license granted by the department, a trainee may not hold another

internship license before the first anniversary of the date the

trainee's previous internship license expired.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

213, Sec. 13, eff. May 27, 2009.

SUBCHAPTER F. LICENSE RENEWAL

Sec. 1703.251. ANNUAL RENEWAL REQUIRED. A polygraph examiner

license is issued for a one-year term and may be renewed

annually.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1703.252. LICENSE EXPIRATION DATE. (a) The commission by

rule may adopt a system under which polygraph examiner licenses

expire on various dates during the year.

(b) For a year in which the license expiration date is changed,

license fees payable on the original expiration date shall be

prorated on a monthly basis so that the license holder pays only

the portion of the fee that is allocable to the number of months

the license is valid. On renewal of the license on the new

expiration date, the total license renewal fee is payable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

213, Sec. 14, eff. May 27, 2009.

Sec. 1703.254. LICENSE RENEWAL RELATED TO MILITARY SERVICE. (a)

A person may renew an expired polygraph examiner license without

submitting to reexamination if:

(1) the license expired while the person was engaged in:

(A) active duty with a United States military service;

(B) service or training with the national guard; or

(C) training or education under the supervision of the United

States, before induction into a United States military service;

and

(2) termination of the service, training, or education occurred

under an honorable condition.

(b) A person eligible for license renewal under Subsection (a)

must, before the second anniversary of the date the service,

training, or education terminates, pay to the department the

required renewal fee and certify to the department that:

(1) the person was engaged in the service, training, or

education; and

(2) termination of the service, training, or education occurred

under an honorable condition.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

213, Sec. 15, eff. May 27, 2009.

Sec. 1703.255. CONTINUING EDUCATION. (a) The department may

recognize, prepare, or implement continuing education programs

for polygraph examiners and trainees.

(b) Participation in a program is voluntary.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

213, Sec. 16, eff. May 27, 2009.

SUBCHAPTER G. PRACTICE BY LICENSE HOLDER

Sec. 1703.301. LICENSE HOLDER INFORMATION. A polygraph

examiner shall notify the department in writing of a change in

the examiner's principal business location not later than the

30th day after the date the change is made.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

213, Sec. 17, eff. May 27, 2009.

Sec. 1703.302. REGISTRATION WITH COUNTY CLERK. (a) A polygraph

examiner shall register with the county clerk of the county in

which the examiner maintains a business address.

(b) The county clerk of each county shall maintain a list of

each polygraph examiner registered in the county.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1703.303. DISPLAY OF LICENSE. A polygraph examiner or

trainee shall prominently display the person's license at the

person's place of business or place of internship, as

appropriate.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1703.304. LICENSE REQUIRED TO MAINTAIN ACTION OR

COUNTERCLAIM. A person may not maintain an action or

counterclaim in a court in this state with respect to an

agreement for or the performance of a service for which a license

is required by this chapter, including the recovery of any

compensation under the agreement or for the service, unless the

person alleges and proves that the person was licensed at the

time of making the agreement or performing the service.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1703.305. MINIMUM INSTRUMENTATION REQUIREMENTS. (a) An

instrument used by a polygraph examiner, in addition to recording

visually, permanently, and simultaneously a subject's

cardiovascular and respiratory patterns, may also record patterns

of other physiological changes.

(b) A polygraph examiner who uses an instrument that does not

comply with the instrumentation requirements of Subsection (a) is

subject to penalties and may be enjoined in the manner provided

by this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1703.306. CONFIDENTIALITY OF EXAMINATION RESULTS. (a) A

polygraph examiner, trainee, or employee of a polygraph examiner,

or a person for whom a polygraph examination is conducted or an

employee of the person, may not disclose information acquired

from a polygraph examination to another person other than:

(1) the examinee or any other person specifically designated in

writing by the examinee;

(2) the person that requested the examination;

(3) a member, or the member's agent, of a governmental agency

that licenses a polygraph examiner or supervises or controls a

polygraph examiner's activities;

(4) another polygraph examiner in private consultation; or

(5) any other person required by due process of law.

(b) The department or any other governmental agency that

acquires information from a polygraph examination under this

section shall maintain the confidentiality of the information.

(c) A polygraph examiner to whom information acquired from a

polygraph examination is disclosed under Subsection (a)(4) may

not disclose the information except as provided by this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

213, Sec. 18, eff. May 27, 2009.

Sec. 1703.307. INFORMATION INCLUDED IN CONTRACT FOR SERVICES AND

WAIVER OF LIABILITY. A written contract for a polygraph

examiner's services and a waiver of liability signed by the

subject of a polygraph examination must:

(1) inform the subject of the procedures to file a complaint

against the examiner with the department; and

(2) contain the name, mailing address, and telephone number of

the department.

Added by Acts 2009, 81st Leg., R.S., Ch.

213, Sec. 19, eff. May 27, 2009.

SUBCHAPTER H. LICENSE DENIAL AND DISCIPLINARY PROCEDURES

Sec. 1703.351. LICENSE DENIAL AND DISCIPLINARY ACTION. (a) The

department may take action authorized under Subsection (b)

against an applicant or license holder who:

(1) wilfully violates this chapter or a rule adopted under this

chapter;

(2) violates Section 1703.306(a);

(3) wilfully aids or abets another to violate this chapter or a

rule adopted under this chapter;

(4) allows the person's license issued under this chapter to be

used by an unlicensed person in violation of this chapter;

(5) makes a material misstatement in an application for the

issuance or renewal of a license;

(6) makes a wilful misrepresentation or false promise or causes

the printing of a false or misleading advertisement to directly

or indirectly obtain business or trainees;

(7) fails to inform a subject to be examined:

(A) of the nature of the examination; and

(B) that the subject's participation in the examination is

voluntary;

(8) fails to inform the subject of an examination of the

examination results on request;

(9) violates Section 51.151, Family Code;

(10) wilfully makes a false report concerning an examination for

polygraph examination purposes;

(11) fails to provide within a reasonable time information

requested by the department as the result of a formal complaint

to the department alleging a violation of this chapter;

(12) demonstrates unworthiness or incompetency to act as a

polygraph examiner;

(13) is convicted of an offense that directly relates to the

duties and responsibilities of a polygraph examiner; or

(14) is found to be incapacitated as provided by the Probate

Code.

(b) On determining that an applicant or license holder has

engaged in an act listed in Subsection (a), the department shall:

(1) deny a license to the applicant;

(2) revoke or suspend the person's license; or

(3) reprimand the person.

(c) The department may probate a license suspension.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

213, Sec. 20, eff. May 27, 2009.

Sec. 1703.353. SURRENDER OF LICENSE. A license holder whose

license is suspended or revoked shall immediately surrender the

license to the department.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

213, Sec. 21, eff. May 27, 2009.

Sec. 1703.354. EFFECT OF VIOLATION ON EMPLOYER. If a polygraph

examiner or trainee engages in an unlawful act or a violation of

this chapter, the department may not revoke the license of the

polygraph examiner who employed the examiner or trainee unless

the department is satisfied that the employer wilfully or

negligently aided or abetted the examiner or trainee in the

unlawful act or violation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

213, Sec. 22, eff. May 27, 2009.

Sec. 1703.355. ADMINISTRATIVE PROCEDURE. The administrative

procedures under Sections 51.310, 51.353, and 51.354 apply to a

disciplinary action taken under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

213, Sec. 23, eff. May 27, 2009.

Sec. 1703.356. APPEAL. (a) An appeal of a department action

under this chapter is governed by Chapter 2001, Government Code.

(b) The standard of review is under the substantial evidence

rule.

Added by Acts 2009, 81st Leg., R.S., Ch.

213, Sec. 24, eff. May 27, 2009.

SUBCHAPTER I. PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 1703.401. INJUNCTION. (a) If a person violates this

chapter, the department, through the attorney general, shall

apply in the state's name in district court for an order to

enjoin the violation of or to enforce compliance with this

chapter.

(b) On a finding by a district court in which a verified

petition is filed that a person has violated this chapter, the

court may issue, without notice or bond, a temporary injunction

enjoining a continued violation of this chapter. If it is

established at a hearing on the matter that the person has

violated or is violating this chapter, the court may issue a

permanent injunction to enjoin the violation of or to enforce

compliance with this chapter.

(c) A proceeding under this section is in addition to any other

remedy or penalty provided by this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

213, Sec. 25, eff. May 27, 2009.

Sec. 1703.402. GENERAL CRIMINAL PENALTY. (a) A person commits

an offense if the person:

(1) violates this chapter other than Section 1703.306; or

(2) falsely represents that the person:

(A) has been or is a polygraph examiner or trainee; or

(B) is qualified to use an instrument to detect deception or

verify the truth of a statement.

(b) An offense under this section is a misdemeanor punishable

by:

(1) a fine of not less than $100 or more than $1,000;

(2) confinement in county jail for a term not to exceed six

months; or

(3) both the fine and confinement.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1703.403. VIOLATION OF CONFIDENTIALITY; OFFENSE. A person

commits an offense if the person, with criminal negligence,

violates Section 1703.306. An offense under this section is a

Class B misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 1704. REGULATION OF BAIL BOND SURETIES

OCCUPATIONS CODE

TITLE 10. OCCUPATIONS RELATED TO LAW ENFORCEMENT AND SECURITY

CHAPTER 1704. REGULATION OF BAIL BOND SURETIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1704.001. DEFINITIONS. In this chapter:

(1) "Bail bond" means a cash deposit, or similar deposit or

written undertaking, or a bond or other security, given to

guarantee the appearance of a defendant in a criminal case.

(2) "Bail bond surety" means a person who:

(A) executes a bail bond as a surety or cosurety for another

person; or

(B) for compensation deposits cash to ensure the appearance in

court of a person accused of a crime.

(3) "Board" means a county bail bond board.

(4) "Bonding business" or "bail bond business" means the

solicitation, negotiation, or execution of a bail bond by a bail

bond surety.

(4-a) "Final judgment" means a judgment that disposes of all

issues and parties in a case.

(5) "Person" means an individual or corporation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1262, Sec. 1, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 942, Sec. 6, eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

316, Sec. 1, eff. September 1, 2005.

Sec. 1704.002. APPLICATION OF CHAPTER. This chapter applies

only in a county with a population of:

(1) 110,000 or more; or

(2) less than 110,000 in which a board is created.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. COUNTY BAIL BOND BOARDS

Sec. 1704.051. MANDATORY CREATION OF BOARD. A board is created

in each county with a population of 110,000 or more.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1704.052. DISCRETIONARY CREATION OF BOARD. A board may be

created in a county with a population of less than 110,000 if:

(1) a majority of the persons who would serve as members of the

board under Section 1704.053, or who would designate the persons

who would serve as members of the board, determine to create a

board; and

(2) the commissioners court approves the creation of the board

by a majority vote.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

923, Sec. 1, eff. June 19, 2009.

Sec. 1704.053. BOARD COMPOSITION. A board consists of:

(1) the sheriff or a designee from the sheriff's office who must

be the sheriff's administrator or a deputy sheriff of the rank of

at least sergeant;

(2) a district judge of the county having jurisdiction over

criminal matters and designated by the presiding judge of the

administrative judicial district or a designee of the district

judge who is approved by the presiding judge;

(3) the county judge, a member of the commissioners court

designated by the county judge, or a designee approved by the

commissioners court;

(4) a judge of a county court or county court at law in the

county having jurisdiction over criminal matters and designated

by the commissioners court or a designee of the judge who is

approved by the commissioners court;

(5) the district attorney or an assistant district attorney

designated by the district attorney;

(6) a licensed bail bond surety or agent for a corporate surety

in the county elected under Section 1704.0535, or a bail bond

surety or agent for a corporate surety licensed in the county who

is designated by the elected surety or agent;

(7) a justice of the peace;

(8) the district clerk or the clerk's designee;

(9) the county clerk or the clerk's designee, if the county

clerk has responsibility over criminal matters;

(10) if appointed by the board, a presiding judge of a municipal

court in the county;

(11) if the county's principal municipality designates a

presiding judge in the municipal court system, the presiding

judge or a municipal judge from the system designated by the

presiding judge;

(12) the county treasurer or the treasurer's designee or, if

appointed by the commissioners court in a county that does not

have a county treasurer, the person designated by the county

commissioners court to perform the duties of the county

treasurer; and

(13) a criminal defense attorney practicing in the county and

elected by other attorneys whose principal places of business are

located in the county and who are not legally prohibited from

representing criminal defendants or the designee of the criminal

defense attorney.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.503(a), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 942, Sec. 7, eff. June

20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

353, Sec. 1, eff. September 1, 2007.

Sec. 1704.0535. ELECTION OF BAIL BOND SURETY BOARD MEMBER. (a)

The board shall annually conduct a secret ballot election to

elect the member of the board who serves as the representative of

licensed bail bond sureties by electing a licensed bail bond

surety or agent for a corporate surety board member.

(b) Each individual licensed in the county as a bail bond surety

or agent for a corporate surety is entitled to cast one vote for

each license held.

Added by Acts 2003, 78th Leg., ch. 942, Sec. 8, eff. June 20,

2003.

Sec. 1704.054. PRESIDING OFFICER. (a) A board shall initially

elect one of its members as presiding officer.

(b) The presiding officer shall preside over board meetings.

(c) The presiding officer may vote on any board matter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 942, Sec. 9, eff. June 20,

2003.

Sec. 1704.055. MEETINGS. (a) A board shall hold its initial

meeting not later than the 60th day after the date the board is

created.

(b) Except as provided by Subsection (c), a board shall meet:

(1) at least once a month; and

(2) at other times at the call of the presiding officer.

(c) A board in a county with a population of less than 50,000

shall meet at least four times each year during the months of

January, April, July, and October at the call of the presiding

officer.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

899, Sec. 1, eff. June 19, 2009.

Sec. 1704.056. QUORUM; MAJORITY VOTE. (a) Four members of a

board constitute a quorum.

(b) A board may take action only on a majority vote of the board

members present.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. BOARD POWERS AND DUTIES

Sec. 1704.101. ADMINISTRATIVE AUTHORITY. A board shall:

(1) exercise powers incidental or necessary to the

administration of this chapter;

(2) deposit fees collected under this chapter in the general

fund of the county;

(3) supervise and regulate each phase of the bonding business in

the county;

(4) adopt and post rules necessary to implement this chapter;

(5) conduct hearings and investigations and make determinations

relating to the issuance, denial, or renewal of licenses;

(6) issue licenses to qualified applicants;

(7) deny licenses to unqualified applicants;

(8) employ persons necessary to assist in board functions; and

(9) conduct board business, including maintaining records and

minutes.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1704.102. ENFORCEMENT AUTHORITY. (a) A board shall:

(1) enforce this chapter in the county;

(2) conduct hearings and investigations and make determinations

relating to license suspension and revocation;

(3) suspend or revoke a license for a violation of this chapter

or a rule adopted by the board under this chapter; and

(4) require a record and transcription of each board proceeding.

(b) A board may:

(1) compel the appearance before the board of an applicant or

license holder; and

(2) during a hearing conducted by the board, administer oaths,

examine witnesses, and compel the production of pertinent records

and testimony by a license holder or applicant.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1704.103. DISBURSEMENTS FROM COUNTY FUND. (a) Fees

deposited in the general fund of a county under Section

1704.101(2) may be used only to administer and enforce this

chapter, including reimbursement for:

(1) reasonable expenses incurred by the board in enforcing this

chapter; and

(2) actual expenses incurred by a board member in serving on the

board.

(b) For purposes of this section, serving on a board is an

additional duty of a board member's office. A board member may

not receive compensation for serving on a board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1704.104. POSTING OF BOARD RULE OR ACTION. A board shall

post a rule adopted or an action taken by the board in an

appropriate place in the county courthouse for the 10 days

preceding the date the rule or action takes effect.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1704.105. LICENSED BAIL BOND SURETY LIST. (a) A board

shall post in each court having criminal jurisdiction in the

county, and shall provide to each local official responsible for

the detention of prisoners in the county, a current list of each

licensed bail bond surety and each licensed agent of a corporate

surety in the county.

(b) A list of each licensed bail bond surety and each licensed

agent of a corporate surety in a county must be displayed at each

location where prisoners are examined, processed, or confined.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 942, Sec. 10, eff. June 20,

2003.

Sec. 1704.107. NOTIFICATION OF LICENSE SUSPENSION OR REVOCATION.

A board shall immediately notify each court and each local

official responsible for the detention of prisoners in the county

of:

(1) the suspension or revocation of a license issued under this

chapter; and

(2) the revocation of the authority of a license holder's agent.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1704.108. NOTIFICATION OF DEFAULT BY CORPORATION. A board

shall promptly notify the Texas Department of Insurance if a

corporation fails to pay a judgment of forfeiture as provided by

Section 1704.204(a).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 942, Sec. 11, eff. June 20,

2003.

Validity

This section has been declared unconstitutional. See Pruett v.

Harris County Bail Bond Bd., 400 F. Supp. 2d 967 (S.D. Tex.

2005).

Sec. 1704.109. SOLICITATION AND ADVERTISEMENT. (a) A board by

rule may regulate solicitations or advertisements by or on behalf

of bail bond sureties to protect:

(1) the public from:

(A) harassment;

(B) fraud;

(C) misrepresentation; or

(D) threats to public safety; or

(2) the safety of law enforcement officers.

(b) A bail bond surety, an agent of a corporate surety, or an

employee of the surety or agent may not make, cause to be made,

or benefit from unsolicited contact:

(1) through any means, including in person, by telephone, by

electronic methods, or in writing, to solicit bonding business

related to an individual with an outstanding arrest warrant that

has not been executed, unless the bail bond surety or agent for a

corporate surety has an existing bail bond on the individual; or

(2) in person or by telephone to solicit bonding business:

(A) that occurs between the hours of 9 p.m. and 9 a.m.; or

(B) within 24 hours after:

(i) the execution of an arrest warrant on the individual; or

(ii) an arrest without a warrant on the individual.

(c) This section does not apply to a solicitation or unsolicited

contact related to a Class C misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1262, Sec. 2, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 942, Sec. 12, eff.

June 20, 2003.

SUBCHAPTER D. LICENSING REQUIREMENTS

Sec. 1704.151. LICENSE REQUIRED. Except as provided by Section

1704.163, a person may not act as a bail bond surety or as an

agent for a corporate surety in the county unless the person

holds a license issued under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 942, Sec. 13, eff. June 20,

2003.

Sec. 1704.152. ELIGIBILITY. (a) To be eligible for a license

under this chapter, an individual, including an agent designated

by a corporation in an application, must:

(1) be a resident of this state and a citizen of the United

States;

(2) be at least 18 years of age;

(3) possess the financial resources required to comply with

Section 1704.160, unless the individual is acting only as agent

for a corporation holding a license under this chapter; and

(4) submit documentary evidence that, in the two years preceding

the date a license application is filed, the individual:

(A) has been continuously employed by a person licensed under

this chapter for at least one year and for not less than 30 hours

per week, excluding annual leave, and has performed duties that

encompass all phases of the bonding business; and

(B) completed in person at least eight hours of continuing legal

education in criminal law courses or bail bond law courses that

are approved by the State Bar of Texas and that are offered by an

accredited institution of higher education in the state.

(b) To be eligible for a license under this chapter, a

corporation must be:

(1) chartered or admitted to do business in this state; and

(2) qualified to write fidelity, guaranty, and surety bonds

under the Insurance Code.

(c) Subsection (a)(4) does not apply to the issuance of an

original license:

(1) in a county before the first anniversary of the date a board

is created in the county; or

(2) to an individual who applies to operate the bail bond

business of a license holder who has died if the individual is

related to the decedent within the first degree by consanguinity

or is the decedent's surviving spouse.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1262, Sec. 3, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 942, Sec. 14, eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

316, Sec. 2, eff. September 1, 2005.

Sec. 1704.153. INELIGIBILITY BECAUSE OF CRIMINAL CONVICTION. A

person is not eligible for a license under this chapter if, after

August 27, 1973, the person commits and is finally convicted of a

misdemeanor involving moral turpitude or a felony.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1704.154. APPLICATION REQUIREMENTS. (a) To be licensed

under this chapter, a person must apply for a license by filing a

sworn application with the board.

(b) The application must:

(1) be in a form and contain the information prescribed by the

board;

(2) state:

(A) the applicant's name, age, and address;

(B) if the applicant is a corporation, whether the applicant is:

(i) chartered or admitted to do business in this state; and

(ii) qualified to write fidelity, guaranty, and surety bonds

under the Insurance Code;

(C) the name under which the bail bond business will be

conducted, including a bail bond business that is conducted by an

agent of a corporation;

(D) each place, including the street address and municipality,

at which the business will be conducted; and

(E) the amount of cash or the cash value of a certificate of

deposit or cashier's check that the applicant intends to deposit

with the county treasurer if the applicant's application is

approved or, if the applicant is an individual intending to

execute nonexempt real property in trust to the board, the value

of the real property;

(3) if the applicant is an individual, be accompanied by a list,

as required by Section 1704.155, of nonexempt real property owned

by the applicant that the applicant intends to execute in trust

to the board if the applicant's application is approved; and

(4) be accompanied by:

(A) the applicant's complete, sworn financial statement;

(B) the applicant's declaration that the applicant will comply

with this chapter and the rules adopted by the board;

(C) three letters of recommendation, each from a person who:

(i) is reputable; and

(ii) has known the applicant or, if the applicant is a

corporation, the agent designated by the corporation in the

application for at least three years;

(D) a $500 filing fee;

(E) a photograph of the applicant or, if the applicant is a

corporation, of the agent designated by the corporation in the

application;

(F) a set of fingerprints of the applicant or, if the applicant

is a corporation, of the agent designated by the corporation in

the application taken by a law enforcement officer designated by

the board;

(G) if the applicant is or has been licensed under this chapter

in another county:

(i) a list of each county in which the applicant holds a

license; and

(ii) a statement by the applicant, as of the date of the

application, of any final judgments that have been unpaid for

more than 30 days and that arose directly or indirectly from a

bail bond executed by the applicant as a surety or as an agent

for a surety; and

(H) if the applicant is a corporation, a statement by the

designated agent, as of the date of the application, of any final

judgments that have been unpaid for more than 30 days and that

arose directly or indirectly from any bond executed by the agent

as a surety or as an agent for a surety.

(c) A letter of recommendation submitted under Subsection

(b)(4)(C) must:

(1) state that the applicant or, if the applicant is a

corporation, the agent designated by the corporation in the

application has a reputation for honesty, truthfulness, fair

dealing, and competency; and

(2) recommend that the board issue the license.

(d) Until payment of the final judgment, an unpaid final

judgment disclosed under Subsection (b)(4)(G)(ii) or (b)(4)(H)

bars licensure for the applicant unless the applicant has

deposited with the court cash or a supersedeas bond in the amount

of the final judgment pending:

(1) a ruling on a timely filed motion for a new trial; or

(2) an appeal.

(e) A corporation must file a separate corporate application for

each agent the corporation designates in the county.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1262, Sec. 4, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 942, Sec. 15, eff. June 20, 2003.

Sec. 1704.155. REAL PROPERTY LIST. A list of nonexempt real

property required under Section 1704.154(b)(3) must, for each

parcel listed, include:

(1) a legal description of the property that would be sufficient

to convey the property by general warranty deed;

(2) a current statement from each taxing unit authorized to

impose taxes on the property showing that there is no outstanding

tax lien against the property;

(3) at the option of the applicant, either the property's:

(A) net value according to a current appraisal made by a real

estate appraiser who is a member in good standing of a nationally

recognized professional appraiser society or trade organization

that has an established code of ethics, educational program, and

professional certification program; or

(B) value according to a statement from the county from the

county's most recent certified tax appraisal roll;

(4) a statement by the applicant that, while the property

remains in trust, the applicant:

(A) agrees to pay the taxes on the property;

(B) will not further encumber the property unless the applicant

notifies the board of the applicant's intent to encumber the

property and the board permits the encumbrance; and

(C) agrees to maintain insurance on any improvements on the

property against damage or destruction in the full amount of the

value claimed for the improvements;

(5) a statement of whether the applicant is married; and

(6) if the applicant is married, a sworn statement from the

applicant's spouse agreeing to transfer to the board, as a part

of the trust, any right, title, or interest that the spouse may

have in the property.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1262, Sec. 5, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 942, Sec. 16, eff. June 20, 2003.

Sec. 1704.156. REAPPRAISAL OF REAL PROPERTY. (a) An appraisal

district may not reappraise real property solely because the

property owner is a license holder or an applicant for a license

under this chapter.

(b) An appraisal district is not prohibited from reappraising

real property in connection with the appraisal of real property

in the same general area or if the reappraisal is requested by

the board, a license holder, or an applicant for a license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1704.157. PRELIMINARY DETERMINATIONS. Before a hearing on

an application, a board or a board's authorized representative

shall determine whether the applicant:

(1) possesses the financial resources to comply with Section

1704.160; and

(2) satisfies the other requirements of this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1704.158. HEARING ON APPLICATION. (a) After making the

determinations required by Section 1704.157, a board shall

conduct a hearing on the application.

(b) During the hearing:

(1) the board may submit to the applicant or the applicant's

agent any questions relevant to the board's decision on the

application; and

(2) the applicant may present oral and documentary evidence.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1704.159. DECISION ON APPLICATION; BOARD ORDER. (a) After

the hearing under Section 1704.158, the board shall enter an

order conditionally approving the application unless the board

determines that a ground exists to deny the application. If the

board determines that a ground exists to deny the application,

the board shall enter an order denying the application.

(b) An order issued under Subsection (a) conditionally approving

an application becomes final on the date the applicant complies

with the security requirements of Section 1704.160.

(c) A board shall give written notice to an applicant of the

board's decision on the application.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 942, Sec. 17, eff. June 20,

2003.

Sec. 1704.160. SECURITY REQUIREMENTS. (a) On receipt of notice

under Section 1704.159 that an application has been conditionally

approved, the applicant, not later than the 90th day after the

date of receipt of the notice, must:

(1) if the applicant is an individual:

(A) subject to Subsection (b), deposit with the county treasurer

a cashier's check, certificate of deposit, or cash in the amount

stated on the application under Section 1704.154(b)(2)(E); or

(B) subject to Subsections (c)-(f), execute in trust to the

board each deed to the property listed on the application under

Section 1704.154(b)(3); or

(2) if the applicant is a corporation, subject to Subsection

(b), deposit with the county treasurer a cashier's check,

certificate of deposit, or cash in the amount stated on the

application under Section 1704.154(b)(2)(E).

(b) A deposit made under Subsection (a)(1)(A) or (a)(2) may not

be less than $50,000. A corporation must make a separate deposit

for each license granted to it in a county. A deposit made to a

county with a population of less than 250,000 shall be placed in

a fund known as a bail security fund.

(c) At the option of the applicant, the property executed in

trust under Subsection (a)(1)(B) must be valued in the amount

indicated by:

(1) an appraisal by a real estate appraiser who is a member in

good standing of a nationally recognized professional appraiser

society or trade organization that has an established code of

ethics, educational program, and professional certification

program; or

(2) the county's most recent certified tax appraisal roll.

(d) The total value of the property executed in trust under

Subsection (a)(1)(B) may not be less than $50,000.

(e) A trust created under Subsection (a)(1)(B) is subject to the

condition that the property executed in trust may, after notice

is provided and under the conditions required by the Code of

Criminal Procedure, be sold to satisfy a final judgment on a

forfeiture on a bail bond executed by the applicant.

(f) If an applicant is married, the applicant's spouse must

execute each deed of trust under Subsection (a)(1)(B) that

involves community property.

(g) A board shall file each deed of trust in the records of each

county in which the property is located. The applicant shall pay

the filing fee.

(h) The certificate of authority to do business in this state

issued under Section 861.102, Insurance Code, to an applicant

that is a corporation is conclusive evidence of:

(1) the sufficiency of the applicant's security; and

(2) the applicant's solvency and credits.

(i) A license holder must maintain the amount of security

required by this section during the time the person holds the

license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1262, Sec. 6, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1420, Sec. 14.504, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 942, Sec. 18, eff. June 20, 2003;

Acts 2003, 78th Leg., ch. 1276, Sec. 10A.547, eff. Sept. 1, 2003.

Sec. 1704.161. LICENSE FORM. (a) Each license issued under

this chapter must show on its face the license expiration date

and the license number.

(b) The same license number must appear on each subsequent

renewal license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1704.162. LICENSE EXPIRATION AND RENEWAL. (a) A license

issued or renewed under this chapter expires on the second

anniversary after the date the license is issued or is to expire,

as appropriate, if the license:

(1) has been issued for less than eight consecutive years; or

(2) has been suspended.

(b) To renew a license, a license holder must file with the

board an application for renewal not later than the 31st day

before the license expiration date.

(c) An application for renewal must comply with the requirements

for an original license application under Section 1704.154,

including the $500 filing fee requirement.

(d) A board shall approve an application for renewal if:

(1) the applicant's current license is not suspended or revoked;

(2) the application complies with the requirements of this

chapter; and

(3) the board does not determine that a ground exists to deny

the application.

(e) A person who applies to renew a license that has been held

by the person for at least eight consecutive years without having

been suspended or revoked under this chapter and who complies

with the requirements of this chapter may renew the license for a

period of 36 months from the date of expiration if the board:

(1) knows of no legal reason why the license should not be

renewed; and

(2) determines that the applicant has submitted an annual

financial report to each county bail bond board before the

anniversary date of the issuance of the applicant's license.

(f) A license renewed under Subsection (e) may be renewed

subsequently each 36 months in a similar manner.

(g) The board may disapprove an application only by entering an

order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.505(a), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 942, Sec. 19, eff. June

20, 2003.

Sec. 1704.163. ATTORNEY EXEMPTION. (a) Except as provided by

this section, a person not licensed under this chapter may

execute a bail bond or act as a surety for another person in any

county in this state if the person:

(1) is licensed to practice law in this state; and

(2) at the time the bond is executed or the person acts as a

surety, files a notice of appearance as counsel of record in the

criminal case for which the bond was executed or surety provided

or submits proof that the person has previously filed with the

court in which the criminal case is pending the notice of

appearance as counsel of record.

(b) A person executing a bail bond or acting as a surety under

this section may not engage in conduct involved with that

practice that would subject a bail bond surety to license

suspension or revocation. If the board determines that a person

has violated this subsection, the board may suspend or revoke the

person's authorization to post a bond under this section or may

bar the person from executing a bail bond or acting as a surety

under this section until the person has remedied the violation.

(c) A person executing a bail bond or acting as a surety under

this section is not relieved of liability on the bond solely

because the person is later replaced as attorney of record in the

criminal case.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1262, Sec. 7, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

316, Sec. 3, eff. September 1, 2005.

SUBCHAPTER E. BONDING BUSINESS

Sec. 1704.201. ACCEPTANCE OF LICENSE HOLDER BAIL BONDS. A

sheriff shall accept or approve a bail bond executed by a license

holder in the county in which the license holder is licensed if:

(1) the bond is for a county or district case;

(2) the bond is executed in accordance with this chapter and the

rules adopted by the board; and

(3) a bail bond is required as a condition of release of the

defendant for whom the bond is executed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1704.202. RECORD REQUIREMENTS. (a) A license holder shall

maintain:

(1) a record of each bail bond executed by the license holder;

and

(2) a separate set of records for each county in which the

license holder is licensed.

(b) The records required to be maintained under this section

must include for each bail bond executed and enforced:

(1) the style and number of the case and the court in which the

bond is executed;

(2) the name of the defendant released on bond;

(3) the amount of bail set in the case;

(4) the amount and type of security held by the license holder;

and

(5) a statement of:

(A) whether the security held by the license holder is:

(i) for the payment of a bail bond fee; or

(ii) to assure the principal's appearance in court; and

(B) the conditions under which the security will be returned.

(c) Repealed by Acts 2003, 78th Leg., ch. 942, Sec. 28.

(d) The records required under this section shall be:

(1) made available for inspection and copying at the board's

expense on demand by the board or an authorized representative of

the board;

(2) maintained at the license holder's office location in the

county; and

(3) maintained for not less than four years after the conclusion

of the case for which the bond was given.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 942, Sec. 20, 28, eff. June

20, 2003.

Sec. 1704.203. BAIL BOND LIMIT; ADDITIONAL SECURITY. (a)

Except as provided by Subsection (d), a license holder who holds

a license originally issued before September 1, 1999, may not

execute, and a person may not accept from the license holder, a

bail bond that, in the aggregate with other bail bonds executed

by the license holder in that county, results in a total amount

that exceeds 10 times the value of the security deposited or

executed by the license holder under Section 1704.160.

(b) A county officer or an employee designated by the board

shall maintain for each license holder the total amount of the

license holder's current liability on bail bonds.

(c) A license holder may not execute a bail bond if the amount

of the license holder's current total liability on judgments nisi

in that county equals or exceeds twice the amount of security

deposited or executed by the license holder under Section

1704.160.

(d) A license holder, at any time, may increase the limits

prescribed by this section by depositing or executing additional

security.

(e) This section does not apply to a license holder that is a

corporation.

(f) A bail bond surety who holds a license originally issued on

or after September 1, 1999, and who:

(1) has been licensed for fewer than two years or has had a

license under this chapter suspended or revoked may not execute,

and a person may not accept from the license holder, bail bonds

that in the aggregate exceed 10 times the value of property held

as security under Section 1704.160(a)(1)(A) plus five times the

value of property held in trust under Section 1704.160(a)(1)(B);

(2) has been licensed for at least two years and fewer than four

years may not execute, and a person may not accept from the

license holder, bail bonds that in the aggregate exceed 10 times

the value of property held as security under Section

1704.160(a)(1)(A) plus six times the value of property held in

trust under Section 1704.160(a)(1)(B);

(3) has been licensed for at least four years and fewer than six

years may not execute, and a person may not accept from the

license holder, bail bonds that in the aggregate exceed 10 times

the value of property held as security under Section

1704.160(a)(1)(A) plus eight times the value of property held in

trust under Section 1704.160(a)(1)(B); or

(4) has been licensed for at least six years may not execute,

and a person may not accept from the license holder, bail bonds

that in the aggregate exceed 10 times the value of property held

as security under Section 1704.160(a)(1)(A) plus 10 times the

value of property held in trust under Section 1704.160(a)(1)(B).

(g) If a bail bond surety is subject to Subsection (f)(1)

because the person has had a license under this chapter suspended

or revoked and is also subject to Subsection (f)(2), (3), or (4),

the prohibition imposed by Subsection (f)(1) controls.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.506(a), eff.

Sept. 1, 2001.

Sec. 1704.204. PAYMENT OF FINAL JUDGMENT. (a) A person shall

pay a final judgment on a forfeiture of a bail bond executed by

the person not later than the 31st day after the date of the

final judgment unless a timely motion for a new trial has been

filed. If a timely motion for a new trial or a notice of appeal

has been filed, the person shall:

(1) pay the judgment not later than the 31st day after the date

the motion is overruled, if the motion is overruled; or

(2) deposit with the court cash or a supersedeas bond in the

amount of the final judgment, if an appeal is filed.

(b) If a license holder fails to pay a final judgment as

required by Subsection (a), the judgment shall be paid from the

security deposited or executed by the license holder under

Section 1704.160.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 942, Sec. 21, eff. June 20,

2003.

Sec. 1704.205. BAIL BOND SETTLEMENT. Before a final judgment on

a forfeiture of a bail bond:

(1) the prosecuting attorney may recommend to the court a

settlement in an amount less than the amount stated in the bond;

or

(2) the court may, on its own motion, approve a settlement.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1704.206. REPLACEMENT OF SECURITY. If a final judgment on

a forfeiture of a bail bond is paid from the security deposited

or executed by a license holder under Section 1704.160, the

license holder shall deposit or execute additional security in an

amount sufficient to comply with that section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1704.207. SURRENDER OF PRINCIPAL; CONTEST. (a) A person

executing a bail bond may surrender the principal for whom the

bond is executed by:

(1) if the principal is represented by an attorney, notifying

the principal's attorney of the person's intention to surrender

the principal in a manner provided by Rule 21a, Texas Rules of

Civil Procedure; and

(2) filing an affidavit with the court or magistrate before

which the prosecution is pending that states:

(A) the person's intention to surrender the principal;

(B) the court and cause number of the case;

(C) the name of the defendant;

(D) the offense with which the defendant is charged;

(E) the date of the bond;

(F) the reason for the intended surrender; and

(G) that notice of the person's intention to surrender the

principal has been provided as required by this subsection.

(b) If a principal is surrendered under Subsection (a) and the

principal or an attorney representing the state or an accused in

the case determines that a reason for the surrender was without

reasonable cause, the person may contest the surrender in the

court that authorized the surrender.

(c) If the court finds that a contested surrender was without

reasonable cause, the court may require the person who executed

the bond to refund to the principal all or part of the fees paid

for execution of the bond. The court shall identify the fees paid

to induce the person to execute the bond regardless of whether

the fees are described as fees for execution of the bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1262, Sec. 8, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 942, Sec. 22, eff. June 20, 2003.

Sec. 1704.208. BOND LIABILITY. (a) A person executing a bail

bond is relieved of liability on the bond on the date of

disposition of the case for which the bond is executed.

(b) For purposes of this section, disposition of a case occurs

on the date the case is dismissed or the principal is acquitted

or convicted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1704.209. BOND DISCHARGED ON APPEAL. (a) A bail bond

shall be discharged if:

(1) the principal appeals the case for which the bond is

executed; and

(2) the person who executed the bond does not agree to continue

during the appeal as surety.

(b) A court may not require a person who executes a bail bond to

continue as surety while the principal appeals the case for which

the bond is executed unless the person agrees to continue during

the appeal as surety.

(c) This section does not prohibit a principal from obtaining an

appeal bond under the Code of Criminal Procedure.

(d) This section prevails over any provision contained in the

bail bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1704.210. WITHDRAWAL OF SECURITY. (a) A license holder

may withdraw the security deposited or executed under Section

1704.160, and the security shall be returned to the license

holder or the license holder's heirs or assigns, if:

(1) the license holder:

(A) ceases to engage in the bonding business;

(B) ceases to maintain the license; and

(C) presents a release by the board; and

(2) no judgment or bond liability, actual or potential, is

outstanding against the license holder.

(b) The security returned to a license holder under Subsection

(a) is equal to the amount of security deposited or executed

under Section 1704.160 minus the amount of security:

(1) depleted under Section 1704.204(b) to pay a judgment; and

(2) necessary to secure any unexpired obligation on a bail bond

executed by the license holder.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1704.211. CORPORATE POWER OF ATTORNEY. (a) A corporation

shall, before executing any bail bond, file with the county clerk

of the county in which the corporation intends to execute the

bond a power of attorney designating an agent of the corporation

authorized to execute bail bonds on behalf of the corporation.

(b) An agent designated by a power of attorney under Subsection

(a) for a corporation holding a license under this chapter must

be designated by the corporation in the corporation's application

for a license.

(c) An agent designated by a power of attorney under Subsection

(a) is not required under this chapter to obtain a general

property and casualty agent license under Chapter 4051, Insurance

Code.

(d) A corporation may limit the authority of an agent designated

under Subsection (a) by specifying the limitation in the power of

attorney that is filed with the county clerk and the board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1262, Sec. 9, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.152, eff. September 1, 2005.

Sec. 1704.212. EFFECT OF DEFAULT BY CORPORATION; NOTICE

REQUIRED. (a) A corporation may not act as a bail bond surety

in a county in which the corporation is in default on five or

more bail bonds.

(b) If a corporation defaults on a bail bond, the clerk of the

court in which the corporation executed the bond shall deliver a

written notice of the default to:

(1) the sheriff;

(2) the chief of police; or

(3) another appropriate peace officer.

(c) For purposes of this section:

(1) a corporation is considered in default on a bail bond

beginning on the 11th day after the date the trial court enters a

final judgment on the scire facias and ending on the date the

judgment is satisfied, set aside, or superseded; and

(2) a corporation is not considered in default on a bail bond

if, pending appeal, the corporation deposits cash or a

supersedeas bond in the amount of the final judgment with the

court in which the bond is executed.

(d) A deposit made under Subsection (c)(2) shall be applied to

the payment of a final judgment in the case.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1262, Sec. 10, eff. Sept. 1,

2001.

Sec. 1704.213. OFFICE LOCATION. (a) A license holder shall

maintain an office in the county in which the license holder

holds a license.

(b) Not later than the seventh day after the date a license

holder opens a new office or moves an office to a new location,

the license holder shall notify the board of the location of the

office.

Added by Acts 2001, 77th Leg., ch. 1262, Sec. 11, eff. Sept. 1,

2001.

SUBCHAPTER F. ENFORCEMENT PROVISIONS

Sec. 1704.251. INVESTIGATION. (a) A board, on its own motion,

may investigate an action of or a record maintained by a license

holder that relates to a complaint that the license holder has

violated this chapter.

(b) A board shall investigate an action of or a record

maintained by a license holder if:

(1) the board receives a sworn complaint providing reasonable

cause to believe that a violation of this chapter has occurred;

or

(2) a court requests an investigation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1704.252. DISCRETIONARY LICENSE SUSPENSION OR REVOCATION:

GROUNDS. After notice and hearing, a board may revoke or suspend

a license if the license holder:

(1) violates this chapter or a rule adopted by the board under

this chapter;

(2) fraudulently obtains a license under this chapter;

(3) makes a false statement or misrepresentation:

(A) in an application for an original or renewal license; or

(B) during a hearing conducted by the board;

(4) refuses to answer a question submitted by the board during a

hearing relating to the license holder's license, conduct, or

qualifications;

(5) is finally convicted under the laws of this state, another

state, or the United States of an offense that:

(A) is a misdemeanor involving moral turpitude or a felony; and

(B) is committed after August 27, 1973;

(6) is found by a court to be bankrupt or is insolvent;

(7) is found by a court to be mentally incompetent;

(8) fails to pay a judgment in accordance with Section 1704.204;

(9) pays commissions or fees to or divides commissions or fees

with, or offers to pay commissions or fees to or divide

commissions or fees with, a person or business entity not

licensed under this chapter;

(10) solicits bonding business in a building in which prisoners

are processed or confined;

(11) recommends to a client the employment of a particular

attorney or law firm in a criminal case;

(12) falsifies or fails to maintain a record required under this

chapter;

(13) fails to promptly permit the board, or a representative or

an agent of the board, of the county in which the license holder

is licensed to inspect a record required under this chapter;

(14) acts as a bail bond surety under a suspended or expired

license;

(15) fails two or more times to maintain the amount of security

required by Section 1704.160; or

(16) misrepresents to an official or an employee of the official

the amount for which the license holder may execute a bail bond

for purposes of obtaining the release of a person on bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1704.253. MANDATORY LICENSE SUSPENSION OR REVOCATION:

GROUNDS. (a) A board shall immediately suspend a license if the

license holder fails to maintain the amount of security required

by Section 1704.160. A board is not required to provide notice or

a hearing before suspending a license under this subsection. A

license suspended under this subsection shall be immediately

reinstated if the license holder deposits or executes the amount

of security required by Section 1704.160.

(b) After notice and hearing as provided by Section 1704.254, a

board shall revoke a license if:

(1) the license holder fails to pay a judgment in accordance

with Section 1704.204; and

(2) the amount of security maintained by the license holder

under Section 1704.160 is insufficient to pay the judgment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1704.2535. FAILURE TO PAY FINAL JUDGMENT BY BAIL BOND

SURETY. (a) The board or its authorized representative shall

immediately notify the sheriff if a bail bond surety fails to pay

a final judgment of forfeiture as provided by Section

1704.204(a).

(b) After receiving notification, the sheriff may not accept any

bonds from the bail bond surety until the surety pays the

judgment.

(c) The bail bond surety's privilege to post bonds is reinstated

when the bail bond surety pays the judgment.

(d) A board is not required to provide notice or a hearing

before making the notification required by this section.

Added by Acts 2003, 78th Leg., ch. 942, Sec. 23, eff. June 20,

2003.

Sec. 1704.254. NOTICE AND HEARING. (a) Notice of a hearing to

suspend or revoke a license under this chapter must:

(1) be sent by certified mail to the last known address of the

license holder not later than the 11th day before the date of the

hearing;

(2) state each alleged violation of this chapter; and

(3) include a copy of any written complaint on which the hearing

will be based.

(b) The hearing is limited to each alleged violation stated in

the notice.

(c) During the hearing, the license holder:

(1) is entitled to an opportunity to be heard; and

(2) may present and cross-examine witnesses.

(d) The hearing must be recorded. A license holder may obtain a

copy of the record on request and payment of the reasonable costs

of transcription.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 942, Sec. 24, eff. June 20,

2003.

Sec. 1704.255. APPEAL; VENUE. (a) An applicant or a license

holder may appeal an order of a board denying an application for

a license or renewal of a license, or suspending or revoking a

license, by filing a petition in a district court in the county

not later than the 30th day after the date the person receives

notice of the denial, suspension, or revocation.

(b) An appeal filed under this section is an action against the

board. An applicant or a license holder may not bring the action

against an individual board member.

(c) The board may not assert a reason on appeal for an action by

the board that differs from the reasons specified in the board's

notice of hearing under Section 1704.254.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 942, Sec. 25, eff. June 20,

2003.

Sec. 1704.256. STANDARD OF JUDICIAL REVIEW. Judicial review of

an appeal filed under Section 1704.255 is by trial de novo in the

same manner as an appeal from a justice court to a county court.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1704.257. EFFECT OF BOARD ORDER. (a) A board order

denying an application for a license or renewal of a license, or

suspending or revoking a license, becomes final on the 31st day

after the date the applicant or license holder receives notice of

the order unless the applicant or license holder files an appeal

under Section 1704.255.

(b) A board order appealed under Section 1704.255 has full force

and effect pending determination of the appeal.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER G. PROHIBITED CONDUCT AND CRIMINAL PENALTIES

Sec. 1704.301. RETURN OF SECURITY. A bail bond surety may not

hold security for the payment of a bail bond fee or to assure the

principal's appearance in court for more than 30 days after the

date on which the owner of the security:

(1) requests return of the security in writing; and

(2) submits to the bail bond surety written evidence of the

conclusion of:

(A) the payment agreement; or

(B) all of the criminal cases for which the security was given.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 942, Sec. 26, eff. June 20,

2003.

Sec. 1704.302. PROHIBITED REFERRALS OF OR EMPLOYMENTS WITH

BONDING BUSINESS; OFFENSE. (a) A person in the bonding business

may not directly or indirectly give, donate, lend, or contribute,

or promise to give, donate, lend, or contribute, money or

property to an attorney, police officer, sheriff, deputy,

constable, jailer, or employee of a law enforcement agency for

the referral of bonding business.

(b) A person may not accept or receive from a license holder

money, property, or any other thing of value as payment for the

referral of bonding business unless the records of the board show

that the person is an agent or employee of the license holder.

(c) A person may not accept or receive from a license holder

money, property, or any other thing of value as payment for

employment with a bonding business if, within the preceding 10

years, the person has been convicted of a misdemeanor involving

moral turpitude or of a felony.

(d) A person commits an offense if the person violates this

section. An offense under this section is a Class A misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1262, Sec. 13, eff. Sept. 1,

2001.

Sec. 1704.303. BAIL BOND SURETY ACTIVITY; OFFENSE. (a) A

person required to be licensed under this chapter may not execute

a bail bond unless the person holds a license issued under this

chapter.

(b) A person may not advertise as a bail bond surety in a county

unless the person holds a license issued under this chapter by a

bail bond board in that county. A person does not violate this

subsection if the person places an advertisement that appears in

more than one county and:

(1) the advertisement clearly indicates the county or counties

in which the person holds a license issued under this chapter;

and

(2) any local telephone number in the advertisement is a local

number only for a county in which the person holds a license

issued under this chapter.

(c) A person commits an offense if the person violates this

section. An offense under this section is a Class B misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1262, Sec. 14, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1461, Sec. 1, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 942, Sec. 27, eff. June 20, 2003.

Sec. 1704.304. PROHIBITED RECOMMENDATIONS OR SOLICITATIONS;

OFFENSE. (a) A bail bond surety or an agent of a bail bond

surety may not recommend or suggest to a person for whom the bail

bond surety executes a bond the employment of an attorney or law

firm in connection with a criminal offense.

(b) The following persons may not recommend a particular bail

bond surety to another person:

(1) a police officer, sheriff, or deputy;

(2) a constable, jailer, or employee of a law enforcement

agency;

(3) a judge or employee of a court;

(4) another public official; or

(5) an employee of a related agency.

(c) A bail bond surety or an agent of a bail bond surety may not

solicit bonding business in a police station, jail, prison,

detention facility, or other place of detainment for persons in

the custody of law enforcement.

(d) A person may not place a device in a place of detention,

confinement, or imprisonment that dispenses a bail bond in

exchange for a fee.

(e) A person commits an offense if the person violates this

section. An offense under this section is a Class B misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1262, Sec. 15, eff. Sept. 1,

2001.

Sec. 1704.305. BAIL BOND RECEIPT AND INSPECTION; OFFENSE. (a)

A bail bond surety or an agent of a bail bond surety may not

receive money or other consideration or thing of value from a

person for whom the bail bond surety executes a bond unless the

bail bond surety or agent issues a receipt to the person as

provided by Subsection (b).

(b) The receipt must state:

(1) the name of the person who pays the money or transfers the

consideration or thing of value;

(2) the amount of money paid or the estimated amount of value

transferred;

(3) if the person transfers consideration or a thing of value, a

brief description of the consideration or thing of value;

(4) the style and number of the case and the court in which the

bond is executed; and

(5) the name of the person receiving the money, consideration,

or thing of value.

(c) A bail bond surety or an agent of a bail bond surety shall

retain a duplicate copy of a receipt issued under Subsection (a).

The copy of the receipt shall be made available for inspection

by:

(1) a representative of the board in any county in which the

bail bond surety is licensed; and

(2) an appointed representative of a court in which the bail

bond surety agrees to execute bail bonds.

(e) A person commits an offense if the person violates this

section. An offense under this section is a Class B misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1704.306. RECORDS; OFFENSE. (a) A person commits an

offense if the person falsifies a record required to be

maintained under this chapter.

(b) An offense under this section is a Class B misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.






TITLE 11. REGULATION OF SALES AND SOLICITATION

CHAPTER 1801. COMMISSION MERCHANTS

OCCUPATIONS CODE

TITLE 11. REGULATION OF SALES AND SOLICITATION

CHAPTER 1801. COMMISSION MERCHANTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1801.001. DEFINITIONS. In this chapter:

(1) "Commission merchant" means a person engaged in the business

of selling any goods on consignment and for a commission.

(2) "Goods" includes produce, wares, merchandise, sugar, and

cotton.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1801.002. APPLICATION OF CHAPTER. A commission merchant

shall meet the requirements of this chapter except to the extent

that the person's business as a commission merchant is regulated

by another provision of law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. BOND

Sec. 1801.051. BOND REQUIRED. A commission merchant shall file

a bond with the county judge of each county in which the

commission merchant maintains an office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1801.052. BOND TERMS AND CONDITIONS. (a) A bond filed

under this subchapter must:

(1) be in the amount of $3,000;

(2) be conditioned on the commission merchant performing duties

required by Subchapter C, except Sections 1801.103(a), (c), and

(d); and

(3) be payable to the county judge of each county in which the

commission merchant maintains an office as trustee for any person

who may be entitled to recover under the bond.

(b) The bond must be made with:

(1) a solvent surety company doing business in this state; or

(2) two or more good and sufficient sureties, each of whom:

(A) is a resident of this state; and

(B) makes an affidavit stating that the surety has assets, not

subject to exemption, that are at least equal to the amount of

the bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1801.053. BOND APPROVAL. The bond must be approved by the

county judge of each county in which the commission merchant

maintains an office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1801.054. RECORDING OF BOND. The county judge shall file

the bond with the county clerk in the same manner as an

instrument to perfect a security interest under Chapter 9,

Business & Commerce Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1801.055. SUIT ON BOND. (a) A person damaged by a breach

of a condition of the bond may bring suit and recover under the

bond.

(b) The suit shall be filed in the county in which the bond is

filed.

(c) A bond is not void on first recovery and may be sued on

until the total amount is exhausted.

(d) If the amount of the bond is reduced to $1,500 or less, the

commission merchant shall file a new bond in an amount equal to

$3,000. The new bond is liable for all future contracts entered

into by the commission merchant and a consignor.

(e) A commission merchant who does not file a new bond under

Subsection (d) may not do business in this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. COMMISSION MERCHANT DUTIES

Sec. 1801.101. CONTRACT PERFORMANCE. A commission merchant

shall perform all contracts with a consignor of goods.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1801.102. SALE OF GOODS. On shipment of a consignment, a

commission merchant shall promptly receive and sell the goods

under the terms of the consignment contract.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1801.103. STATEMENTS AND RECEIPTS REGARDING CONSIGNMENT.

(a) A person who consigns goods to a commission merchant shall

send to the commission merchant a written statement stating the

quantity, the quality or class, and the condition of the

consigned goods.

(b) On receipt of the statement, the commission merchant shall

promptly notify the consignor of any objection the commission

merchant has to the stated class, quality, or quantity and the

condition of the consigned goods. If the commission merchant

fails to object, the statement is prima facie evidence of the

class, quality, or quantity and the condition of the consigned

goods.

(c) On receipt by the commission merchant of the goods, the

commission merchant shall give to the agent of the carrier

delivering the goods a receipt for the goods. The receipt must

state the quality, quantity, grade, and condition of the goods.

(d) The agent of the carrier shall keep the receipt on file in

the carrier's office for six months from the date of receiving

the receipt. The receipt may be inspected by a person interested

in the shipment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1801.104. ACCOUNTING. (a) As soon as the goods are sold,

the commission merchant shall send to the consignor a complete

itemized account of the sale.

(b) The itemized account must include the price received and the

date of the sale.

(c) If the commission merchant sells cotton, sugar, or other

produce by weight, the itemized account must:

(1) include the weight of the cotton, sugar, or other produce in

gross and the tare allowed; and

(2) be accompanied by the certificate or memorandum of the

weight and condition of the cotton, sugar, or other produce

required by law, signed by the weigher who weighed the cotton,

sugar, or other produce.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1801.105. REMITTANCE OF SALE PROCEEDS. Not later than the

fifth day after the date of the sale of consigned goods, a

commission merchant shall send to the consignor the total amount

received from the sale less the commission merchant's commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. ACTIONS AGAINST COMMISSION MERCHANTS

Sec. 1801.151. REQUIREMENT TO OBTAIN WRITTEN LICENSE. (a) A

commission merchant must obtain the express written license from

the owner or consignor of goods, or a person authorized by the

owner or consignor, before the commission merchant may, directly

or indirectly, purchase or reserve an interest in the consigned

goods in the merchant's name or in the name or through the

instrumentality of another, for the merchant's benefit or for the

benefit of another, or as an agent of any other person.

(b) On violation by a commission merchant of Subsection (a), the

owner of the goods is entitled to recover from the commission

merchant a penalty in an amount equal to half of the value of the

goods.

(c) An action for a penalty under Subsection (b) must be brought

in the county in which:

(1) the sale took place; or

(2) the commission merchant resides.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1801.152. FALSE CHARGES. (a) A commission merchant may

not charge for mending or patching, roping bales, cooperage or

repairing bales, labor, hauling, cartage, storage, or marking or

weighing unless the work is actually done.

(b) A charge specifically describing work performed must be made

on a bill regardless of any contrary usage or custom to make the

charge by rate or average.

(c) A person who violates this section is subject to a penalty

of not less than $100 or more than $500. The owner or consignor

may recover the penalty by filing suit.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1801.153. SALE WITHOUT BOND. A person who sells any

consigned goods for commission without first making and filing

the bond required by Section 1801.051 shall be fined not less

than $100 or more than $500.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1801.154. CONSIGNOR'S REMEDIES. (a) If a commission

merchant fails to comply with a provision of Subchapter C, except

Section 1801.103(a), (c), or (d), the commission merchant and the

surety company or sureties required by Section 1801.052 are:

(1) liable for all actual damages incurred by the consignor

resulting from the failure; and

(2) subject to a penalty of not less than $100 or more than

$500.

(b) The consignor may recover the damages and penalty by filing

suit for the actual damages and penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 1802. AUCTIONEERS

OCCUPATIONS CODE

TITLE 11. REGULATION OF SALES AND SOLICITATION

CHAPTER 1802. AUCTIONEERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1802.001. DEFINITIONS. In this chapter:

(1) "Advisory board" means the Auctioneer Education Advisory

Board.

(2) "Associate auctioneer" means an individual who, for

compensation, is employed by and under the direct supervision of

a licensed auctioneer to sell or offer to sell property at an

auction.

(3) "Auction" means the sale of property by competitive bid.

(4) "Auction company" means a person who engages in the business

of arranging, managing, sponsoring, advertising, or conducting

auctions.

(5) "Auctioneer" means an individual who sells or offers to sell

property at auction, with or without receiving valuable

consideration, as a bid caller.

(6) "Commission" means the Texas Commission of Licensing and

Regulation.

(7) Repealed by Acts 2003, 78th Leg., ch. 816, Sec. 4.019(1);

Acts 2003, 78th Leg., ch. 1276, Sec. 14A.351(a).

(8) "Department" means the Texas Department of Licensing and

Regulation.

(8-a) "Executive director" means the executive director of the

department.

(9) "Fund" means the auctioneer education and recovery fund.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 4.001, 4.019(1),

eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14.010,

14A.351, eff. Sept. 1, 2003.

Sec. 1802.002. APPLICABILITY. This chapter does not apply to:

(1) a sale conducted by order of a United States court under

Title 11, United States Code;

(2) a sale conducted by an employee of the United States, this

state, or a political subdivision of this state in the course and

scope of employment;

(3) a sale conducted by a charitable, religious, or civic

organization, including an organization having a tax exempt

status under Section 501(c), Internal Revenue Code of 1986, or

organized as a nonprofit entity, if the person organizing,

arranging, or conducting the auction receives no compensation;

(4) a sale conducted by an individual of the individual's

property if the individual is not engaged in the business of

selling property as an auctioneer on a recurring basis;

(5) a foreclosure sale of real property personally conducted by

a trustee under a deed of trust;

(6) a foreclosure sale of personal property personally conducted

by:

(A) a person who holds a security interest in the property,

including a mortgage; or

(B) an employee or agent of a person described by Paragraph (A)

acting in the course and scope of employment, if:

(i) the employee or agent is not otherwise engaged in the

auction business; and

(ii) all property for sale in the auction is subject to a

security agreement;

(7) a sale conducted by sealed bid;

(8) an auction conducted only for student training purposes as

part of a course of study approved by the executive director for

auctioneers;

(9) an auction conducted by a posted stockyard or market agency

as defined by the federal Packers and Stockyards Act (7 U.S.C.

Section 181 et seq.), as amended;

(10) an auction of livestock conducted by a nonprofit livestock

trade association chartered in this state, if the auction

involves only the sale of livestock owned by members of the trade

association; or

(11) an auction conducted by a charitable or nonprofit

organization chartered in this state, if the auction:

(A) is part of a fair that is organized under state, county, or

municipal authority; and

(B) involves only the sale of property owned by the

organization's members.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.044, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.352, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

201, Sec. 1, eff. May 24, 2007.

Sec. 1802.003. PREEMPTION. A political subdivision of this

state may not levy on or collect from an auctioneer or associate

auctioneer a license tax or fee as a regulatory or revenue

measure or require the licensing of an auctioneer or associate

auctioneer, if the auctioneer or associate auctioneer holds a

license under this chapter and is in compliance with this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. LICENSE REQUIREMENTS

Sec. 1802.051. LICENSE REQUIRED. (a) A person may not act as

an auctioneer or associate auctioneer in an auction held in this

state unless the person is an individual who holds a license

issued by the executive director under this chapter.

(b) An auctioneer who advertises to conduct an auction in this

state shall provide the auctioneer's name and license number in

the advertisement.

(c) A person who is licensed under this chapter may not act as

an auctioneer for an auction company unless the company is owned

or operated by a person who is licensed under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.045, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.353, eff. Sept.

1, 2003.

Sec. 1802.052. ELIGIBILITY FOR AUCTIONEER'S LICENSE. (a) An

individual is eligible for an auctioneer's license if the

individual:

(1) is at least 18 years of age;

(2) is a citizen of the United States or a legal alien;

(3) either:

(A) passes a written or oral examination demonstrating knowledge

of the auction business and of the laws of this state relating to

the auction business; or

(B) shows proof of employment by a licensed auctioneer for at

least two years during which the applicant participated in at

least 10 auctions;

(4) holds a high school diploma or a high school equivalency

certificate;

(5) has not been convicted of a felony during the five years

preceding the date of application; and

(6) has completed at least 80 hours of classroom instruction at

an auction school with a curriculum approved by the department in

accordance with the standards and procedures established by rule

adopted under this chapter.

(b) The department, as provided by rule, may charge an auction

school a reasonable fee for approving the curriculum as required

under Subsection (a)(6).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 395, Sec. 1, eff. Sept. 1,

2003.

Sec. 1802.053. ELIGIBILITY FOR ASSOCIATE AUCTIONEER'S LICENSE.

An individual is eligible for an associate auctioneer's license

if the individual:

(1) is a citizen of the United States or a legal alien; and

(2) is employed under the direct supervision of a licensed

auctioneer.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1802.054. APPLICATION FOR LICENSE. An applicant for a

license must apply to the executive director on a form provided

by the executive director that establishes the applicant's

eligibility for the license. The application must be accompanied

by:

(1) the required bond;

(2) the required license fee; and

(3) either:

(A) the permit number of a sales tax permit issued to the

applicant by the comptroller under Subchapter F, Chapter 151, Tax

Code; or

(B) proof of exemption from the tax permit requirement under

Chapter 151, Tax Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.046, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.354, eff. Sept.

1, 2003.

Sec. 1802.055. APPLICATION FOR EXAMINATION. (a) An individual

who establishes that the individual is eligible for an

auctioneer's license may apply to the executive director to take

the license examination. The application must be accompanied by

the examination fee.

(b) On receipt of an examination application and fee, the

executive director shall furnish the applicant with:

(1) study materials and references on which the examination will

be based; and

(2) a schedule specifying the dates and places the examination

will be offered.

(c) The applicant may take the examination at any scheduled

offering not later than the 90th day after the date the applicant

receives the study materials.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.047, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.355, eff. Sept.

1, 2003.

Sec. 1802.056. LICENSE EXAMINATION. (a) The license

examination must be designed to establish:

(1) an applicant's general knowledge of the auction business;

(2) the principles of conducting an auction; and

(3) the laws of this state relating to auctioneers.

(b) The license examination shall be offered at least four times

each year at locations designated by the executive director.

(c) The executive director shall prepare:

(1) examinations for an auctioneer's license; and

(2) study and reference materials on which the examinations are

based.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.048, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.356, eff. Sept.

1, 2003.

Sec. 1802.058. REEXAMINATION. An applicant who fails the

license examination may reapply to take the examination. If the

applicant fails the examination twice during a one-year period,

the applicant may not reapply for one year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1802.059. LICENSING BY RECIPROCITY. (a) An applicant for

an auctioneer's license who is not a resident of this state but

is licensed as an auctioneer in another state must submit to the

executive director:

(1) a license application;

(2) a certified copy of the auctioneer's license issued to the

applicant by the state or political subdivision in which the

applicant resides; and

(3) proof that the state or political subdivision in which the

applicant is licensed has competency standards equivalent to or

stricter than those of this state.

(b) The executive director shall accept the applicant's

auctioneer's license submitted under Subsection (a)(2) as proof

of the applicant's professional competence and waive the

examination and training requirements of Section 1802.052 if the

state or political subdivision that issued the nonresident a

license extends similar recognition and courtesies to this state.

(c) A nonresident applicant must comply with all other

application requirements prescribed by this chapter.

(d) A nonresident applicant must submit with the application a

written irrevocable consent to service of process. The consent

must be in the form and supported by additional information that

the commission by rule requires. The consent must:

(1) provide that an action relating to any transaction subject

to this chapter may be commenced against the license holder in

the proper court of any county of this state in which the cause

of action may arise or in which the plaintiff may reside by

service of process on the executive director as the license

holder's agent; and

(2) include a statement stipulating and agreeing that service

provided by this section is as valid and binding as if service

had been made on the person according to the laws of this or any

other state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 4.002, eff. Sept.

1, 2003.

Sec. 1802.060. TERM OF LICENSE. A license issued under this

chapter shall be issued for the period prescribed by the

commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1802.062. LICENSE NOT REQUIRED FOR CERTAIN EMPLOYEES. An

employee of an auction company who does not act as a bid caller

at any auction in this state is not required to hold a license

under this chapter.

Added by Acts 2003, 78th Leg., ch. 395, Sec. 2, eff. Sept. 1,

2003.

SUBCHAPTER C. AUCTIONEER EDUCATION ADVISORY BOARD

Sec. 1802.101. AUCTIONEER EDUCATION ADVISORY BOARD. The

advisory board shall advise the commission on educational

matters.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 4.003, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.359, eff. Sept.

1, 2003.

Sec. 1802.102. APPOINTMENT OF ADVISORY BOARD; MEMBERSHIP;

ELIGIBILITY. (a) The advisory board consists of seven members

appointed as follows:

(1) three members who are licensed auctioneers appointed by the

presiding officer of the commission, with the commission's

approval;

(2) the executive director of the Texas Economic Development and

Tourism Office or the director's designee;

(3) the commissioner of education or the commissioner's

designee; and

(4) two public members.

(b) In appointing advisory board members under Subsection

(a)(1), the presiding officer of the commission may not appoint

members who reside in contiguous senatorial districts.

(c) Appointments to the advisory board shall be made without

regard to the race, color, handicap, sex, religion, age, or

national origin of the appointees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 4.004, eff. Sept.

1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

457, Sec. 5, eff. September 1, 2009.

Sec. 1802.103. TERMS; VACANCIES. (a) The members appointed

under Section 1802.102(a)(1) serve two-year terms that expire on

September 1. If a vacancy occurs during the term of such a

member, the presiding officer of the commission, with the

commission's approval, shall appoint a replacement to serve for

the remainder of the term.

(b) The remaining members are ex officio members. Each ex

officio member shall continue to serve during the time the member

holds office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 4.005, eff. Sept.

1, 2003.

Sec. 1802.104. PRESIDING OFFICER. The presiding officer of the

commission, with the commission's approval, shall appoint a

member of the advisory board to serve as presiding officer of the

board. The presiding officer serves for two years.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 4.006, eff. Sept.

1, 2003.

Sec. 1802.105. REMOVAL. A member appointed under Section

1802.102(a)(1) may be removed by a six-sevenths vote of the

advisory board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

457, Sec. 6, eff. September 1, 2009.

Sec. 1802.106. COMPENSATION. A member appointed under Section

1802.102(a)(1) may not receive:

(1) compensation for serving on the advisory board; or

(2) reimbursement for expenses.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1802.107. MEETINGS. (a) The advisory board shall meet at

least quarterly each calendar year.

(b) The advisory board may meet at other times at the call of

the presiding officer.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1802.108. CIVIL LIABILITY. A member of the advisory board

is not liable in a civil action for an act performed in good

faith while performing duties as an advisory board member.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1802.109. AUCTIONEER EDUCATION PROGRAMS. (a) The advisory

board shall:

(1) evaluate educational programs, seminars, and training

projects; and

(2) make recommendations to the commission on their usefulness

and merit as continuing education tools.

(b) On the recommendation of the advisory board, the commission

may fund or underwrite specific classes, seminars, or events for

the education and advancement of the auctioneering profession in

this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 4.007, eff. Sept.

1, 2003.

SUBCHAPTER D. AUCTIONEER EDUCATION AND RECOVERY FUND

Sec. 1802.151. FUND. The auctioneer education and recovery fund

is a trust fund with the comptroller for the payment of claims

against auctioneers licensed under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1802.152. MANAGEMENT OF FUND. (a) The department is the

manager of the fund and shall:

(1) administer the fund without appropriation;

(2) maintain books and records as required by the executive

director;

(3) appear at hearings or judicial proceedings; and

(4) invest and reinvest the fund's assets as instructed by the

executive director.

(b) The department, as manager, is entitled to compensation for

reasonable and necessary costs and expenses for the management of

the fund. The department shall be compensated from the earnings

from the fund.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.049, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.363, eff. Sept.

1, 2003.

Sec. 1802.153. ADDITIONAL FEES. (a) In addition to any other

fees required by this chapter, an applicant entitled to receive a

license under this chapter must pay a fee before the executive

director issues the license.

(b) If the balance in the fund on December 31 of a year is less

than $300,000, each license holder at the next license renewal

shall pay, in addition to the renewal fee, a fee that is equal to

the greater of $50 or a pro rata share of the amount necessary to

obtain a balance in the fund of $300,000.

(c) The fees paid under this section shall be deposited in the

fund.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 4.008, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.364, eff. Sept.

1, 2003.

Sec. 1802.154. INVESTMENT OF FUND. (a) Amounts deposited in

the fund may be invested and reinvested in the same manner as

funds of the Employees Retirement System of Texas, and income

from the investments shall be deposited to the credit of the

fund.

(b) The department may not make an investment that would impair

the liquidity required to satisfy payments made from the fund.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1802.155. LIABILITY. (a) The fund or the department is

not liable to a consumer for a recovery from the fund if the

assets of the fund are insufficient to pay the amount awarded.

(b) If the fund contains insufficient assets to pay the

consumer:

(1) the department shall record the time and date an order for

payment to a consumer was received; and

(2) the executive director shall pay consumers for whom an order

is recorded under Subdivision (1) as funds become available in

the order of the recorded time and date of the order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.050, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.365, eff. Sept.

1, 2003.

Sec. 1802.156. EDUCATION EXPENDITURES PERMITTED. The executive

director may use amounts in excess of $250,000 in the fund to:

(1) advance education and research in the auctioneering

profession for the benefit of license holders and to improve and

increase the efficiency of the industry;

(2) underwrite educational seminars, training centers, and other

educational projects for the use and benefit of license holders;

(3) sponsor, contract, and underwrite other educational and

research projects that advance the auctioneering profession in

this state; and

(4) cooperate with associations of auctioneers and other groups

for the education and advancement of the auctioneering profession

in this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.051, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.366, eff. Sept.

1, 2003.

SUBCHAPTER E. COMPLAINT PROCEDURES

Sec. 1802.201. INVESTIGATION OF COMPLAINTS. The executive

director may, on the executive director's motion, and shall, on

the written complaint of a person aggrieved by the actions of an

auctioneer in an auction, investigate an alleged violation of

this chapter by a licensed or unlicensed auctioneer or an

applicant.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 4.009, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.366, eff. Sept.

1, 2003.

Sec. 1802.202. CONSUMER CLAIMS. (a) A person who deals with an

auctioneer licensed under this chapter and who is aggrieved by an

action of the auctioneer as a result of a violation of a contract

made with the auctioneer may initiate a claim against the fund by

filing with the department a complaint against the auctioneer.

(b) The executive director may not pay a claim against an

auctioneer who was not licensed at the time of the transaction on

which the claim is based.

(c) The department shall investigate a complaint filed under

this section and determine the amount owed to the aggrieved

party.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 4.010, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.367, eff. Sept.

1, 2003.

Text of section as amended by Acts 2003, 78th Leg., ch. 816, Sec.

4.011.

Sec. 1802.203. HEARING. (a) If the amount determined by the

department under Section 1802.202 is disputed by the auctioneer

or the aggrieved party, the department's hearings examiner shall:

(1) conduct a hearing on the claim in accordance with department

rules; and

(2) determine the amount owed to the aggrieved party.

(b) A hearing on a claim may be conducted at the department's

Austin office or at another location as provided by department

rule.

(c) After the hearing, the hearings examiner shall prepare a

proposal for decision for the commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 4.011, eff. Sept.

1, 2003.

Text of section as amended by Acts 2003, 78th Leg., ch. 1215,

Sec. 13

Sec. 1802.203. HEARING. If the amount determined by the

department under Section 1802.202 is disputed by the auctioneer

or the aggrieved party, the department shall refer the matter to

the State Office of Administrative Hearings for a hearing on the

disputed claim.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1215, Sec. 13, eff. Sept. 1,

2003.

Sec. 1802.204. APPEAL. A party may appeal a decision of the

commission in the manner provided for a contested case under

Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 4.012, eff. Sept.

1, 2003.

Sec. 1802.205. PAYMENT OF CLAIM. (a) If the department's

determination under Section 1802.202 is not disputed by the

auctioneer or the aggrieved party, the executive director shall

pay the claim from the fund, subject to Section 1802.206.

(b) If a hearing is held on the department's determination, the

executive director shall pay to the aggrieved party the amount of

actual damages determined by the executive director.

(c) The amount of actual damages may not include attorney's

fees, speculative damages, or lost profits.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.052, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.370, eff. Sept.

1, 2003.

Sec. 1802.206. PAYMENT LIMITS. (a) The executive director may

not pay a single aggrieved party more than $10,000.

(b) The total payment of all claims by more than one aggrieved

party arising from one auction at one location, regardless of the

length of the auction, may not exceed $20,000.

(c) The total payment of claims against a single auctioneer may

not exceed $20,000.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.053, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.371, eff. Sept.

1, 2003.

Sec. 1802.207. REIMBURSEMENT; INTEREST. (a) If the executive

director pays a claim against an auctioneer, the auctioneer

shall:

(1) reimburse the fund immediately or agree in writing to

reimburse the fund on a schedule to be determined by rule of the

commission; and

(2) immediately pay the aggrieved party any amount due to that

party or agree in writing to pay the party on a schedule to be

determined by rule of the commission.

(b) Payments made by an auctioneer to the fund or to an

aggrieved party under this section include interest accruing at

the rate of eight percent a year beginning on the date the

executive director pays the claim.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 4.013, eff. Sept.

1, 2003.

Sec. 1802.208. SUBROGATION. If the executive director pays a

claim against an auctioneer, the department is subrogated to all

rights of the aggrieved party against the auctioneer to the

extent of the amount paid to the aggrieved party.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.054, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.372, eff. Sept.

1, 2003.

Sec. 1802.209. EFFECT ON DISCIPLINARY PROCEEDINGS. (a) This

subchapter and Section 1802.252 do not limit the commission's

authority to take disciplinary action against a license holder

for a violation of this chapter or a rule adopted under this

chapter.

(b) A license holder's repayment of all amounts owed to the fund

does not nullify or modify the effect of another disciplinary

proceeding brought under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 4.014, eff. Sept.

1, 2003.

SUBCHAPTER F. DENIAL OF LICENSE AND DISCIPLINARY PROCEDURES

Sec. 1802.251. DENIAL OF APPLICATION; SUSPENSION OR REVOCATION

OF LICENSE. The commission may deny an application for a license

or suspend or revoke the license of any auctioneer for:

(1) violating this chapter or a rule adopted under this chapter;

(2) obtaining a license through false or fraudulent

representation;

(3) making a substantial misrepresentation in an application for

an auctioneer's license;

(4) engaging in a continued and flagrant course of

misrepresentation or making false promises through an agent,

advertising, or otherwise;

(5) failing to account for or remit, within a reasonable time,

money belonging to another that is in the auctioneer's possession

and commingling funds of another with the auctioneer's funds or

failing to keep the funds of another in an escrow or trust

account; or violating the Business & Commerce Code in

conducting an auction.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 4.015, eff. Sept.

1, 2003.

Sec. 1802.252. REVOCATION FOR CLAIM ON FUND. (a) The

commission may revoke a license issued under this chapter if the

executive director makes a payment from the fund as the result of

an action of the license holder.

(b) The commission may probate an order revoking a license.

(c) An auctioneer is not eligible for a new license until the

auctioneer has repaid in full the amount paid from the fund on

the auctioneer's account, including interest, unless:

(1) a hearing is held; and

(2) the executive director issues a new probated license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 4.016, eff. Sept.

1, 2003.

Sec. 1802.253. HEARING BY STATE OFFICE OF ADMINISTRATIVE

HEARINGS.

Text of subsec. (a) as amended by Acts 2003, 78th Leg., ch. 816,

Sec. 4.017

(a) Before denying an application for a license, the commission

shall:

(1) set the matter for a hearing; and

(2) before the hearing date, notify the applicant in writing of:

(A) the charges alleged or the question to be determined at the

hearing; and

(B) the date and location of the hearing.

Text of subsec. (a) as amended by Acts 2003, 78th Leg., ch. 1215,

Sec. 15

(a) Before denying an application for a license or suspending or

revoking a license, the commissioner shall:

(1) set the matter for a hearing to be conducted by the State

Office of Administrative Hearings; and

(2) before the 30th day before the hearing date, notify the

applicant or license holder in writing of:

(A) the charges alleged or the question to be determined at the

hearing; and

(B) the date and location of the hearing.

(b) At a hearing under this section, the applicant may:

(1) be present and be heard in person or by counsel; and

(2) have an opportunity to offer evidence by oral testimony,

affidavit, or deposition.

(c) Written notice may be served by personal delivery to the

applicant or by certified mail to the last known mailing address

of the applicant.

(d) If the applicant who is the subject of the hearing is an

associate auctioneer, the commission shall provide written notice

to the auctioneer who employs the associate auctioneer or who has

agreed to employ the associate auctioneer by mailing the notice

by certified mail to the auctioneer's last known mailing address.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 4.017, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1215, Secs. 14, 15, eff. Sept.

1, 2003.

SUBCHAPTER G. CRIMINAL PENALTIES

Sec. 1802.301. PRACTICING WITHOUT LICENSE; OFFENSE. (a) A

person commits an offense if the person acts as an auctioneer

without a license.

(b) An offense under this section is a Class B misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1802.302. FRIVOLOUS CLAIM; OFFENSE. (a) A person commits

an offense if the person intends to benefit personally or to harm

another and the person:

(1) institutes under this chapter a claim in which the person

knows the person has no interest; or

(2) institutes under this chapter a frivolous suit or a claim

that the person knows is false.

(b) An offense under this section is a Class B misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1802.303. GENERAL CRIMINAL PENALTY. (a) A person commits

an offense if the person violates a provision of this chapter or

a rule adopted by the commission under this chapter for which a

penalty is not provided.

(b) An offense under this section is a Class C misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 4.018, eff. Sept.

1, 2003.



CHAPTER 1803. SOLICITATION FOR PUBLIC SAFETY ORGANIZATIONS

OCCUPATIONS CODE

TITLE 11. REGULATION OF SALES AND SOLICITATION

CHAPTER 1803. SOLICITATION FOR PUBLIC SAFETY ORGANIZATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1803.001. DEFINITIONS. In this chapter:

(1) "Law enforcement personnel" means commissioned peace

officers who are employees of government law enforcement

agencies.

(2) "Public safety entity" means a public safety promoter or

public safety organization.

(3) "Public safety organization" means a nongovernmental

organization that, in a manner that reasonably implies that the

organization is composed of law enforcement or public safety

personnel or that a contribution, purchase, or membership will

benefit public safety personnel, uses the term "officer," "peace

officer," "police officer," "police," "law enforcement," "reserve

officer," "deputy," "deputy sheriff," "constable," "deputy

constable," "fireman," "firefighter," "volunteer fireman,"

"emergency medical service provider," "civilian employee," or any

other term:

(A) in its name;

(B) in a publication of the organization; or

(C) in a solicitation for:

(i) contributions to the organization;

(ii) membership in the organization;

(iii) the purchase of advertising in a publication of the

organization; or

(iv) the purchase of products or tickets to an event sponsored

by or for the benefit of the organization by a solicitor.

(4) "Public safety personnel" means employees or volunteers of a

public safety organization, including:

(A) firefighters;

(B) emergency medical service providers; or

(C) civilian employees of a public safety organization.

(5) "Public safety promoter" means a person who:

(A) is not affiliated with a public safety organization; and

(B) in the name of public safety or in a name associated with

public safety makes a request for a donation or the sale of

tickets or advertising.

(6) "Public safety publication" means a nongovernmental

publication with a name that includes the term "officer," "peace

officer," "police officer," "police," "law enforcement," "reserve

officer," "deputy," "deputy sheriff," "constable," "deputy

constable," "fireman," "firefighter," "volunteer fireman,"

"emergency medical service provider," "civilian employee," or any

other term in a manner that reasonably implies that the

publication is published by a public safety organization or

benefits public safety.

(7) "Public safety solicitor" means a person who:

(A) contracts for or receives money for providing solicitation

services for a public safety entity or public safety publication;

and

(B) solicits:

(i) contributions in person, by telephone, by electronic media,

or by mail;

(ii) membership in a public safety organization from an

individual not employed by a public safety agency of the United

States, this state, or a political subdivision of this state; or

(iii) the purchase of:

(a) advertising; or

(b) goods, services, or tickets to an event sponsored by or for

the benefit of a public safety organization or for the cause of

public safety.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1803.002. EFFECT ON MUNICIPAL ORDINANCE. This chapter

preempts any municipal ordinance applicable to public safety

entities, public safety publications, public safety solicitors,

or solicitations related to a person registered under this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. REGISTRATION AND BOND REQUIREMENTS

Sec. 1803.051. REGISTRATION. (a) A public safety entity or

public safety publication may not solicit unless the entity or

publication:

(1) files a registration statement under Section 1803.053; and

(2) pays a registration fee under Section 1803.054.

(b) A public safety entity or public safety publication may not

use a public safety solicitor, and a person may not act as a

public safety solicitor unless the solicitor:

(1) files a registration statement and pays the registration fee

under Section 1803.055; and

(2) files and maintains a bond under Section 1803.056.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1803.052. ELIGIBILITY TO USE SOLICITOR. (a) A public

safety organization may register under Section 1803.053 and use a

public safety solicitor only if the organization is a bona fide

membership organization consisting of individual members:

(1) of whom at least five percent or 500 members, whichever is

less, are employed as law enforcement personnel or public safety

personnel by a public safety agency of the United States, this

state, or a political subdivision of this state; and

(2) who have signed membership agreements with the organization

and paid an annual membership fee of at least $10.

(b) A public safety promoter may register under Section 1803.053

and use a public safety solicitor if the disclosure required by

Section 1803.101 is made.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1803.053. REGISTRATION STATEMENT BY PUBLIC SAFETY ENTITY OR

PUBLICATION. (a) Before beginning solicitations, a public

safety entity or public safety publication shall file with the

secretary of state:

(1) a registration statement signed by two of its officers or

directors; and

(2) if the public safety entity or publisher of the publication,

as applicable, is a nonresident, an irrevocable written consent

appointing the secretary of state as agent for service of process

on the entity or publisher for any action relating to a violation

of this chapter.

(b) The registration statement must disclose:

(1) the name, street address, and telephone number of any public

safety solicitor for the registering entity;

(2) the name, street address, and telephone number of each

public safety organization, public safety publication, or fund

for which any part of the contributions will be used, or if there

is no organization, publication, or fund, a statement describing

how the contributions will be used;

(3) whether the registering entity or fund that the

contributions are being solicited for has a federal and state

charitable tax exemption;

(4) the name and public safety agency or former agency of each

active and retired public safety officer serving on the board of

directors or governing body of the registering entity;

(5) the number of members and the percentage of members who are

active and retired public safety officers of the United States,

this state, or a political subdivision of this state, as

determined on December 31 of the year preceding the year in which

the registration is made and the contributions are solicited, if

the registering entity is a public safety organization;

(6) the name of the local chapter, lodge, association, or group

of licensed public safety officers of the public safety

organization for which contributions are being solicited, if the

registering entity is a public safety organization;

(7) a copy of the most recent tax or informational return filed

with the Internal Revenue Service by the registering entity;

(8) the amount of money collected during the previous year by

the registering entity by solicitations of nonmembers of the

public safety organization for which the funds were collected and

the amount of funds paid as expenses to maintain the solicitation

operation;

(9) the amount of money, if known or projected, expected to be

collected during the year of filing by the registering entity by

nonmember solicitations described by Subdivision (8);

(10) a copy of any contract or agreement between the registering

entity and a solicitor; and

(11) if the registering entity is a public safety publication,

information on:

(A) the total number of copies of each issue of the publication

printed during the previous year;

(B) the frequency of the publication; and

(C) the date and circulation of the most recent issue of the

publication.

(c) A registration statement takes effect on the date the

secretary of state issues a certificate and is valid for one

year. The statement may be renewed annually by filing a renewal

registration statement and paying the registration fee required

by Section 1803.054.

(d) A public safety entity or public safety publication shall

file an updated statement with the secretary of state not later

than the 30th day after the date of a change of street address,

phone number, or name.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1803.054. PUBLIC SAFETY ENTITY REGISTRATION FEE. (a)

Except as provided by Subsection (b), a public safety entity

registering under Section 1803.053 shall pay to the secretary of

state an annual registration fee of $250.

(b) A public safety organization consisting of members who are

volunteer firefighters for a local political subdivision and that

solicits only in the area of the firefighters' jurisdiction is

not required to pay a registration fee.

(c) Subsection (b) does not apply to a statewide association of

volunteer firefighters.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1803.055. SOLICITOR REGISTRATION STATEMENT AND FEE. (a)

Before beginning solicitations for a public safety entity or

public safety publication, a public safety solicitor shall file

with the secretary of state a registration statement containing:

(1) the name, street and mailing address, and telephone number

of the solicitor;

(2) the name, street and mailing address, and telephone number

of each public safety entity or public safety publication for

whom the solicitor solicits or will solicit in this state; and

(3) if the solicitor is a nonresident, an irrevocable written

consent appointing the secretary of state as agent for service of

process on the solicitor for any action pertaining to a violation

of this chapter.

(b) The registration statement required by Subsection (a) must

be accompanied by:

(1) a $500 registration fee; and

(2) a bond as required by Section 1803.056.

(c) A registration statement takes effect on the date the

secretary of state issues a certificate and is valid for one

year. The statement may be renewed annually by filing a renewal

registration statement and paying the registration fee required

by Subsection (b).

(d) A solicitor shall file an updated statement with the

secretary of state not later than the 30th day after the date of

a change of street address, mailing address, phone number, or

name.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1803.056. SOLICITOR BOND. (a) A public safety solicitor

shall post with the secretary of state a $10,000 surety bond

issued by a surety company authorized to do business in this

state.

(b) The bond must be payable to the state and conditioned on

compliance with this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. SOLICITATION RESTRICTIONS

Sec. 1803.101. SOLICITATION DISCLOSURE. (a) An oral or a

written disclosure shall be given to each person before the

person delivers any consideration to a public safety entity,

public safety publication, or public safety solicitor.

(b) A written disclosure must be in contrasting eight-point type

or larger.

(c) A disclosure must include:

(1) the name of the public safety organization registered under

Section 1803.053, if an organization is involved;

(2) a statement that the promotion is independent of affiliation

with any public safety organization, if a public safety promoter

is involved;

(3) the name of any public safety solicitor employed;

(4) a general statement of the use of net funds received; and

(5) the name, street address, and statewide telephone number

established under Section 1803.102 that a person may use to

obtain from the secretary of state additional information on the

public safety entity, public safety publication, or public safety

solicitor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1803.102. SOLICITATION INFORMATION HOTLINE. The secretary

of state shall establish and operate a toll-free telephone line

known as the Solicitation Information Hotline that enables a

person to call the hotline number to:

(1) obtain information concerning a public safety entity, public

safety publication, or public safety solicitor that has filed a

registration statement with the secretary of state under this

chapter; or

(2) report an alleged violation of this chapter by a public

safety entity, public safety publication, or public safety

solicitor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1803.103. PROHIBITED PRACTICES. In soliciting for a public

safety entity or public safety publication, a person may not:

(1) use, unless authorized in writing by a public safety agency

or public safety organization:

(A) any representation that implies that the contribution is for

or on behalf of the agency or organization; or

(B) any emblem, device, or printed matter belonging to or

associated with the agency or organization;

(2) use a name, symbol, or statement similar to a name, symbol,

or statement used by a public safety agency or organization in a

manner intended to confuse or mislead a person being solicited;

(3) knowingly represent or imply that the solicitation proceeds

are being used for a purpose other than the purpose for which the

funds are actually used;

(4) represent or imply that the solicitor is a peace officer or

member of a public safety agency or public safety organization if

the solicitor is not an officer or a member;

(5) use or exploit the fact of filing with the secretary of

state in a manner leading a person to believe that filing, in any

way, constitutes an endorsement by or approval of the state;

(6) knowingly file incomplete, false, or misleading information

in a document required to be filed with the secretary of state

under this chapter;

(7) solicit for a public safety entity or public safety

publication, or represent that those responding affirmatively to

the solicitation will receive favored treatment by public safety

personnel;

(8) collect a contribution or membership fee solicited at a

person's residence by an in-person or telephone solicitation by

means other than payment through the United States mail or parcel

post courier;

(9) solicit for a public safety organization in a county in

which members of the organization do not have jurisdiction; or

(10) commit another unfair or deceptive act or practice.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1803.104. FAILURE TO FILE TIMELY REPORT. A public safety

entity or public safety publication that fails to timely file the

information required by this chapter or that files information

required by this chapter that is found to contain material

misrepresentation may not use a public safety solicitor until it

provides or corrects the information.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. ENFORCEMENT AND PENALTIES

Sec. 1803.151. AUDIT BY ATTORNEY GENERAL. (a) The attorney

general may make a written request for information from a public

safety entity, public safety publication, or public safety

solicitor to audit or verify a representation contained in a

registration statement.

(b) A public safety entity, public safety publication, or public

safety solicitor shall provide information requested by the

attorney general under Subsection (a) not later than the 10th

working day after the date of the attorney general's request.

(c) Wilful failure to provide timely information under this

section is a ground for bond forfeiture or suspension of

registration.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1803.152. CRIMINAL PENALTIES. (a) A person commits an

offense if the person knowingly violates this chapter.

(b) An offense under this chapter is a Class A misdemeanor.

(c) A corporation or association may be held criminally

responsible for conduct by a person acting on its behalf if the

person's conduct:

(1) constitutes an offense under this chapter; and

(2) is done with the knowledge and approval of the corporation

or association.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1803.153. CIVIL PENALTY AND INJUNCTION. (a) The attorney

general may bring an action in a Travis County district court:

(1) for a civil penalty for a violation of this chapter; and

(2) to enjoin a person from violating this chapter.

(b) The attorney general shall notify the defendant of the

alleged prohibited conduct not later than the seventh day before

the date the action is commenced.

(c) Notice is not required if the attorney general intends to

request that the court issue a temporary restraining order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1803.154. CIVIL PENALTIES. (a) A person who violates this

chapter or an injunction issued under Section 1803.153 is liable

to the state for a civil penalty of not more than:

(1) $2,500 for a single violation; or

(2) $10,000 for all of the violations.

(b) If a person found to have violated this chapter or an

injunction has filed a bond under this chapter, the suit may be

brought against the bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1803.155. SERVICE ON SECRETARY OF STATE. (a) A service of

process or pleading served on the secretary of state as the agent

for a nonresident public safety solicitor, public safety entity,

or public safety publication must be served in triplicate.

(b) The secretary of state shall file one copy in the secretary

of state's office and immediately forward the other copies by

certified mail, return receipt requested, to the address of the

nonresident, as shown on the nonresident's registration

statement.

(c) Service on the secretary of state shall be returned not

later than the 30th day after the date of service.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 1804. SOLICITATION FOR VETERANS ORGANIZATIONS

OCCUPATIONS CODE

TITLE 11. REGULATION OF SALES AND SOLICITATION

CHAPTER 1804. SOLICITATION FOR VETERANS ORGANIZATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1804.001. DEFINITIONS. In this chapter:

(1) "Veteran" means a person who has served on active duty in

the armed forces of the United States or in the state military

forces as defined by Section 431.001, Government Code.

(2) "Veterans organization" means a formally or informally

formed nongovernmental entity that:

(A) purports to include or represent veterans; or

(B) includes a term in its name leading a reasonable person to

assume the organization is associated with veterans or concerned

with veterans' issues.

(3) "Veterans organization solicitor" means a person who

receives monetary compensation for solicitation services for a

veterans organization and who solicits:

(A) a contribution of financial support or a purchase of goods

or services for a veterans organization in person, by telephone,

or by mail; or

(B) membership in a veterans organization from an individual who

is not a veteran.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1804.002. EFFECT ON MUNICIPAL ORDINANCE. This chapter does

not preempt a municipal ordinance applicable to a veterans

organization or a veterans organization solicitor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. REGISTRATION REQUIREMENTS

Sec. 1804.051. REQUIREMENTS FOR SOLICITATION. (a) A veterans

organization may not use a veterans organization solicitor

unless:

(1) the organization:

(A) files a registration statement under Section 1804.053; and

(B) files and maintains a bond under Section 1804.101; and

(2) the solicitor complies with the requirements of Subsection

(b).

(b) A person may not act as a veterans organization solicitor

unless the person:

(1) files a registration statement under Section 1804.054; and

(2) files and maintains a bond under Section 1804.102.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1804.052. ELIGIBILITY TO USE SOLICITOR. (a) A veterans

organization may register under Section 1804.053 and use a

veterans organization solicitor only if the organization consists

of individual members:

(1) of whom at least 90 percent or 500, whichever is less, are

veterans; and

(2) who have signed membership agreements with the organization.

(b) A veterans organization may not use a veterans organization

solicitor and a veterans organization solicitor may not solicit

for a veterans organization if the organization or the solicitor

has on three or more occasions forfeited a bond filed under this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1804.053. REGISTRATION STATEMENT BY VETERANS ORGANIZATION.

(a) Before beginning solicitations, a veterans organization must

file with the secretary of state a registration statement

containing:

(1) the name, street address, and telephone number of each

solicitor that solicits for the veterans organization;

(2) the name, street address, and telephone number of each

veterans organization or fund for which any part of the

contributions will be used, or, if there is no organization or

fund, a statement describing how the contributions will be used;

(3) a statement of whether the veterans organization or fund for

which the contributions are solicited has a federal and state

charitable tax exemption;

(4) the name of each veteran serving on the board of directors

or governing body of the veterans organization or fund for which

the contributions are solicited;

(5) a statement of the number of members who are veterans and

the percentage of members of the veterans organization that are

veterans, as determined on December 31 preceding the year in

which the statement is filed;

(6) the name of each local chapter, lodge, association, or group

of veterans that is a member of the veterans organization for

which contributions are solicited;

(7) a copy of the Internal Revenue Service Form 990, or its

successor, the veterans organization most recently filed; and

(8) the name, address, and telephone number of the surety for

the bond filed under Section 1804.101.

(b) The registration statement must be accompanied by a $150

registration fee and the original copy of the bond required under

Section 1804.101.

(c) A registration statement issued under this section takes

effect on the date the secretary of state issues a certificate

and is valid for one year. The statement may be renewed annually

by filing a renewal registration statement and paying the

registration fee required by Subsection (b).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1804.054. SOLICITOR REGISTRATION STATEMENT. Before

beginning solicitations for a veterans organization, a veterans

organization solicitor must file with the secretary of state a

registration statement containing:

(1) the name, address, and telephone number of the solicitor;

(2) the name, address, and telephone number of each veterans

organization on whose behalf the solicitor solicits or will

solicit; and

(3) the name of any other state in which the solicitor is

registered as a veterans organization solicitor and the

registration's status.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1804.055. SOLICITOR REGISTRATION FEE. (a) A registration

statement under Section 1804.054 must be accompanied by:

(1) a $500 registration fee; and

(2) a bond required under Section 1804.102.

(b) A registration statement issued under this section takes

effect on the date the secretary of state issues a certificate

and is valid for one year. A registration statement may be

renewed annually by filing a renewal registration statement and

paying the registration fee required by Subsection (a).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. BONDING AND REPORTING REQUIREMENTS

Sec. 1804.101. VETERANS ORGANIZATION BOND. (a) A veterans

organization using a veterans organization solicitor shall post a

surety bond with the secretary of state:

(1) in the amount of $1,000 if the organization is a veterans

organization chartered by the United States Congress; or

(2) if the organization is not chartered by the United States

Congress, in the amount of:

(A) $5,000 if the organization solicits in only one county;

(B) $10,000 if the organization solicits in more than one county

but fewer than six counties; or

(C) $25,000 if the organization solicits in six or more

counties.

(b) The bond must be payable to the state and conditioned on

compliance with this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1804.102. SOLICITOR BOND. (a) A veterans organization

solicitor shall post a surety bond with the secretary of state in

the amount of:

(1) $5,000 if the solicitor solicits in only one county;

(2) $10,000 if the solicitor solicits in more than one county

but fewer than six counties; or

(3) $25,000 if the solicitor solicits in six or more counties.

(b) The bond must be payable to the state and conditioned on

compliance with this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1804.103. VETERANS ORGANIZATION REPORTS. (a) Before

January 15 of each year, each veterans organization that received

more than $500 in solicitations during the preceding calendar

year shall file with the secretary of state a report that

includes:

(1) the name and address of the veterans organization and each

officer authorized to spend the organization's funds; and

(2) the total amounts from all sources spent by the organization

for each of the following:

(A) administrative expenses;

(B) travel expenses of officers of the organization;

(C) travel expenses of each member of the organization;

(D) gifts to veterans or other veterans organizations;

(E) gifts to nonveterans;

(F) payments for the purchase, rental, or lease of and repairs

to facilities used by the organization; and

(G) any other expenditures.

(b) A $50 filing fee must accompany each report filed under this

section.

(c) A veterans organization that is chartered by the United

States Congress and that has subsidiary organizations may:

(1) collect the reports of the subsidiary organizations; and

(2) file its report and the reports of its subsidiary

organizations together and pay a single filing fee.

(d) A veterans organization shall require an individual to sign

a receipt for the funds given to the individual for the

individual's personal use before the funds are delivered. The

organization shall keep a receipt for the expenditure for seven

years after the date of the expenditure.

(e) The reports and receipts are public records and the veterans

organization shall make them available to any person who requests

them in writing.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1804.104. SOLICITOR REPORTS. (a) At the end of each

calendar quarter, a solicitor who raises more than $5,000 for a

veterans organization during that period shall file with the

secretary of state a report that includes:

(1) the name, address, and telephone number of the solicitor;

(2) the gross amount raised by the solicitor for the veterans

organization;

(3) the amount paid to the veterans organization; and

(4) the name and address of the person representing the veterans

organization to which the amount was paid.

(b) A $50 filing fee must accompany each report.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. SOLICITATION RESTRICTIONS

Sec. 1804.151. SOLICITATION DISCLOSURE. (a) A veterans

organization solicitor shall disclose at the time each

solicitation is made the following information: "The secretary of

state has on file important information about persons that seek

contributions in the name of veterans, and the number to call

about that information is the Solicitation Information Hotline

(the number maintained by the secretary of state)."

(b) The disclosure must be made:

(1) orally if the solicitation is in person or by telephone; and

(2) by printed notice in any printed matter distributed by the

solicitor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1804.152. SOLICITATION INFORMATION HOTLINE. The secretary

of state shall establish and operate a toll-free telephone line

known as the Solicitation Information Hotline that enables a

person to call the hotline number to:

(1) obtain information concerning a veterans organization or

solicitor that has filed a statement with the secretary of state

under this chapter; or

(2) report an alleged violation of this chapter by a solicitor

or a veterans organization.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1804.153. PROHIBITED PRACTICES. (a) A veterans

organization solicitor may not solicit on behalf of a veterans

organization in a county other than a county that the veterans

organization serves unless the solicitor discloses to the person

being solicited the county or counties actually served by the

organization.

(b) A contribution or membership fee solicited at a person's

residence in person or by telephone may not be collected except

through the United States mail or parcel post courier.

(c) A veterans organization solicitor may not make a materially

false or misleading statement of fact during a solicitation that

would lead a responsible person to believe that proceeds of the

solicitation are being used or will be used for a purpose other

than the purpose for which the proceeds are actually used.

(d) A veterans organization solicitor or a veterans organization

may not make a material misrepresentation in a registration

statement.

(e) For purposes of Subsection (d), overstating the number of

veterans who are members of the veterans organization by more

than three percent of the organization's total membership is a

material misrepresentation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER E. ENFORCEMENT AND PENALTIES

Sec. 1804.201. AUDIT BY ATTORNEY GENERAL. (a) The attorney

general may request reasonable and necessary information from a

veterans organization or a veterans organization solicitor for

the purpose of auditing or verifying the representations

contained in a registration statement.

(b) The attorney general may audit representations made by a

veterans organization solicitor during a solicitation to

determine whether the solicitation complies with this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1804.202. CRIMINAL PENALTIES. (a) A person commits an

offense if the person knowingly violates this chapter.

(b) An offense under this section is a Class B misdemeanor,

except that if it is shown on trial of the offense that the

defendant has been convicted previously under this section, the

offense is a Class A misdemeanor.

(c) A corporation or association may be held criminally

responsible for the conduct of a person acting on its behalf if

the person's conduct constitutes an offense under this section.

(d) It is a defense to prosecution under this section that:

(1) the defendant is a veterans organization;

(2) the person whose conduct constitutes the offense was acting

on behalf of a corporation or association with which the veterans

organization had contracted for services; and

(3) the person committed the conduct without the knowledge of

the veterans organization.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1804.203. ENFORCEMENT AND INJUNCTION. (a) The attorney

general may bring an action in a Travis County district court to

enjoin a person from violating this chapter.

(b) The attorney general shall notify the defendant of the

alleged prohibited conduct not later than the seventh day before

the date the action is commenced.

(c) Notice is not required if the attorney general intends to

request that the court issue a temporary restraining order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1804.204. CIVIL PENALTIES. (a) A person who violates this

chapter is liable to the state for a civil penalty of not more

than $10,000 for each violation.

(b) A person who violates an injunction issued under this

chapter is liable to the state for a civil penalty of not less

than $100,000.

(c) The attorney general shall bring an action to recover a

civil penalty.

(d) If the violator has filed a bond under this chapter, the

suit may be brought against the bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1804.205. SUIT ON BOND. (a) A person injured by a

violation of this chapter may bring an action or join an action

brought by the state to recover against a bond filed under this

chapter.

(b) The court may assess costs of litigation and reasonable

attorney's fees incurred by a plaintiff other than the state or

by a defendant who substantially prevails.

(c) In an action brought by a private plaintiff and the state

under this chapter, if the amount claimed exceeds the amount of

the bond, money derived from a bond forfeiture first applies to

pay the private plaintiff's damages and attorney's fees, and any

remaining amount is forfeited to the state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1804.206. AVAILABILITY OF OTHER REMEDIES. This chapter

does not:

(1) prevent the state or an injured party from bringing an

action to recover a contribution obtained by misrepresentation;

or

(2) limit other causes of action available to a plaintiff by

statute or common law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 1805. SALE OF SECONDHAND BUSINESS MACHINES

OCCUPATIONS CODE

TITLE 11. REGULATION OF SALES AND SOLICITATION

CHAPTER 1805. SALE OF SECONDHAND BUSINESS MACHINES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1805.001. DEFINITIONS. In this chapter:

(1) "Business machine" includes an adding machine, addressing

machine, calculator, cash register, check-writing device,

computer or peripheral device to a computer, letter-sorting or

folding device, item of recording, copying, or accounting

equipment, or typewriter. The term does not include office

furniture or fixtures.

(2) "Secondhand dealer" means a person who:

(A) engages in the business of buying, selling, trading,

accepting for sale on consignment, accepting for auction, or

auctioning business machines; or

(B) owns or operates an auction or another event at which:

(i) two or more persons offer business machines for sale or

exchange; and

(ii) a fee is charged for:

(a) offering or displaying property for sale or exchange; or

(b) admission to the area in which the property is offered or

displayed for sale or exchange.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1805.002. APPLICATION TO BUSINESS MACHINES. (a) This

chapter applies only to a business machine that has previously

been sold at retail.

(b) This chapter does not apply to a business machine:

(1) acquired in good faith in a transaction involving the stock

in trade of another secondhand dealer who previously made the

reports on the machine required by this chapter if:

(A) the selling dealer delivers to the acquiring dealer a

written document stating that the reports have been made;

(B) the acquiring dealer submits a copy of the statement to the

chief of police of the municipality or the sheriff of the county

in which the selling dealer is located; and

(C) each secondhand dealer involved in the transaction retains a

copy of the statement required by this subdivision for three

years after the date of the transaction;

(2) acquired in a nonjudicial sale, transfer, assignment,

assignment for the benefit of creditors, or consignment of the

assets or stock in trade, in bulk, or a substantial part of those

assets, of an industrial or commercial enterprise, other than a

secondhand dealer, for the voluntary dissolution or liquidation

of the seller's business, or for disposing of an excessive

quantity of personal property, or property that has been acquired

in a nonjudicial sale or transfer from an owner other than a

secondhand dealer, the seller's entire household of personal

property, or a substantial part of that property, if the

secondhand dealer:

(A) gives written notice to the chief of police of the

municipality or the sheriff of the county in which the dealer's

business is located that a reporting exemption is being claimed

under this subdivision;

(B) retains in the dealer's place of business, for three years

after the date of the transaction, a copy of the bill of sale,

receipt, inventory list, or other transfer document; and

(C) makes the record retained available for inspection by any

peace officer;

(3) acquired in a sale made:

(A) by any public officer in the officer's official capacity as

a trustee in bankruptcy, executor, administrator, receiver, or

public official acting under judicial process or authority; or

(B) on the execution of, or by virtue of, any process issued by

a court;

(4) acquired as surplus property from the United States, a

state, a subdivision of a state, or a municipal corporation;

(5) reported by a secondhand dealer as an acquisition or a

purchase, or reported as destroyed or otherwise disposed of, to:

(A) a state agency under another law of this state; or

(B) a municipal or county officer or agency under another law of

this state or a municipal ordinance; or

(6) acquired by a person licensed under Chapter 371, Finance

Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1805.003. APPLICATION TO SECONDHAND DEALERS. This chapter

does not apply to a person:

(1) acting as a dealer for the exclusive benefit of any

community chest, fund, foundation, or nonprofit corporation

organized and operated for religious, hospital, or charitable

purposes if none of the gross receipts or net earnings of the

sale or exchange of business machines benefits a private

shareholder or a person participating in the organization or the

conduct of the sale or exchange;

(2) who owns the land on which an auction or event involving the

sale or exchange of business machines occurs if the person:

(A) does not have control over the auction or event; and

(B) does not have personal knowledge of any facts arising from

the auction or event constituting a violation of this chapter; or

(3) whose primary business includes the manufacture, sale, or

service of computers or devices peripheral to computers.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1805.004. EFFECT ON OTHER LAWS AND ORDINANCES. (a) This

chapter does not excuse noncompliance with another state law or

municipal ordinance relating to the reporting, holding, or

releasing of business machines.

(b) This chapter does not prohibit the enactment, amendment, or

enforcement by any municipality of any ordinance relating to a

secondhand dealer.

(c) This chapter does not supersede any municipal ordinance

except to the extent that the ordinance does not require any

reporting for transactions involving business machines.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. REPORTING REQUIREMENTS

Sec. 1805.051. REPORT OF PURCHASE. (a) A secondhand dealer

shall report each business machine that the dealer purchases,

takes in trade, accepts for sale on consignment, or accepts for

auction.

(b) The report required by Subsection (a) must:

(1) meet the requirements of Section 1805.052; and

(2) be made not later than 48 hours after the time the business

machine is received.

(c) Before a business machine is offered for sale or exchange, a

secondhand dealer shall notify each person intending to sell or

exchange a business machine that, before the dealer may accept

any of the person's business machines, the person must file with

the secondhand dealer a list describing each of the person's

machines to be accepted by the dealer.

(d) The list required by Subsection (c) must contain:

(1) the proposed seller's driver's license number or Department

of Public Safety identification card number, as recorded by the

dealer on physical presentation of the license or identification

card by the seller;

(2) a complete and accurate description of each business

machine, including its serial number or other identifying marks

or symbols;

(3) the proposed seller's certification that the information is

true and complete; and

(4) if the business machine is delivered to the secondhand

dealer for sale or exchange at an auction, the make, year, model,

color, and registration number of the vehicle in which the

business machine is transported to the auction.

(e) The secondhand dealer shall:

(1) provide, on demand, the list required by Subsection (c) to

any peace officer; and

(2) mail or deliver the list to the chief of police or the

sheriff as provided by Section 1805.052 not later than 48 hours

after the list is filed with the secondhand dealer.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1805.052. FORM OF REPORT; FILING. (a) A report required

by this chapter must comply with this section unless a similar

report is required by another state law or a municipal ordinance,

in which event the required report must comply with the

applicable law or ordinance.

(b) Except as provided by Section 1805.053, a report required by

this chapter must contain:

(1) the name and address of the seller of the business machine;

(2) a complete and accurate description of the business machine

for which the report is made, including the serial number or

other identifying marks or symbols;

(3) the seller's certification that the information is true and

complete; and

(4) the seller's driver's license number or Department of Public

Safety identification card number, as recorded by the dealer on

physical presentation of the license or identification card by

the seller.

(c) If a transaction regulated by this chapter occurs in a

municipality, the original report required by this chapter and a

copy must be submitted to the municipality's chief of police. If

the transaction does not occur in a municipality or occurs in a

municipality that does not maintain a police department, the

original report and a copy must be submitted to the sheriff of

the county in which the transaction occurred.

(d) The person submitting the report shall:

(1) submit the report on a form prescribed by the district

attorney or person performing the duties of district attorney of

the county in which the transaction occurs if no other state law

or municipal ordinance requires a report of property acquired by

a secondhand dealer as provided by Section 1805.051(a);

(2) retain a copy of the report in the person's place of

business for three years from the date the report is filed; and

(3) make the report available for inspection by any peace

officer.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1805.053. SERIAL NUMBER. (a) A secondhand dealer may not

knowingly purchase a business machine, and a person in the

business of repairing or servicing business machines may not

knowingly service or repair a business machine, if another person

has tampered with a serial number on the machine.

(b) A secondhand dealer or person in the business of repairing

or servicing business machines shall file a report not later than

the second day after the date a business machine is brought to

the secondhand dealer or person if a person has tampered with the

serial number on the business machine that is sought to be sold,

serviced, or repaired.

(c) The report must contain:

(1) a complete and accurate description of the business machine;

and

(2) if available, the name and address of the person attempting

to sell the machine or have it serviced or repaired.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1805.054. REQUIRED RETENTION OF PROPERTY. (a) If a report

is required under this chapter, other than a report under Section

1805.053, a secondhand dealer may not dispose of the business

machine that is the subject of the report before the 11th day

after the date the report is filed unless:

(1) the peace officer to whom the report is submitted, for good

cause, authorizes disposition of any property described in a

specific report; or

(2) the secondhand dealer obtains the name, address, and

description of the buyer of the property and retains this

information.

(b) A secondhand dealer who retains certain information under

Subsection (a)(2) shall make that information available for

inspection by any peace officer.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. REQUIREMENTS FOR CERTAIN PURCHASES; PENALTY

Sec. 1805.101. PURCHASE FROM MINOR. (a) A secondhand dealer

may not purchase a business machine from a person younger than 18

years of age unless the seller delivers to the dealer before the

purchase a written statement from the seller's parent or legal

guardian consenting to the transaction.

(b) The dealer shall retain the statement with the records

required to be kept under this chapter. The dealer may destroy

the statement when the business machine is sold or one year from

the date of purchase, whichever date is later.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1805.102. PURCHASE AT TEMPORARY LOCATION OF SECONDHAND

DEALER. (a) A secondhand dealer conducting business from a

temporary location may not engage in the business of buying

business machines unless the person has filed within a 12-month

period at least 30 days before the date on which each purchase is

made:

(1) a registration statement with the Department of Public

Safety; and

(2) a copy of the registration statement with the local law

enforcement agency of:

(A) the municipality in which the temporary location is located;

or

(B) the county in which the temporary location is located if the

temporary location is not located in a municipality.

(b) The statement must contain:

(1) the secondhand dealer's name and address;

(2) the business's location; and

(3) other relevant information required by the department.

(c) If the secondhand dealer is an association or corporation,

the statement must set forth the name and address of:

(1) each member of the association; or

(2) each officer and director of the corporation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 1805.103. CRIMINAL PENALTY. (a) A person commits an

offense if the person:

(1) disposes of property in violation of Section 1805.054;

(2) purchases, services, or repairs a business machine in

violation of Section 1805.053 or fails to timely file a report

required by that section;

(3) fails to obtain or retain a statement as required by Section

1805.101;

(4) fails to make a report or record available for inspection by

a peace officer as required by this chapter; or

(5) is a secondhand dealer and:

(A) fails to make a report as required by Section 1805.051; or

(B) fails to file a registration statement as required by

Section 1805.102.

(b) An offense under this section is a Class B misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.






TITLE 12. PRACTICES AND TRADES RELATED TO WATER, HEALTH, AND SAFETY

CHAPTER 1901. WATER WELL DRILLERS

OCCUPATIONS CODE

TITLE 12. PRACTICES AND TRADES RELATED TO WATER, HEALTH, AND

SAFETY

SUBTITLE A. OCCUPATIONS RELATED TO WATER

CHAPTER 1901. WATER WELL DRILLERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1901.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Commission of Licensing and

Regulation.

(2) Repealed by Acts 2003, 78th Leg., ch. 816, Sec. 19.017(1);

Acts 2003, 78th Leg., ch. 1276, Sec. 14A.401(a).

(3) "Council" means the Texas Water Well Drillers Advisory

Council.

(4) "Department" means the Texas Department of Licensing and

Regulation.

(5) "Dewatering well" means an artificial excavation that is

constructed to produce groundwater to lower the water table or

potentiometric surface and that is not used to produce or to

facilitate the production of minerals under a state regulatory

program.

(6) "Dewatering well driller" means a person who drills, bores,

cores, or constructs a dewatering well. The term includes the

owner or operator of a well or the contractor or drilling

supervisor. The term does not include a person who acts under the

direct supervision of a dewatering well driller and is not

primarily responsible for the drilling operation.

(7) "Driller" means a water well driller, injection well

driller, dewatering well driller, or monitoring well driller.

(7-a) "Executive director" means the executive director of the

department.

(7-b) "Groundwater conservation district" means a district to

which Chapter 36, Water Code, applies.

(8) "Injection well" includes:

(A) an air-conditioning return flow well used to return water

that has been used for heating or cooling in a heat pump to the

aquifer that supplied the water;

(B) a cooling water return flow well used to inject water that

has been used for cooling;

(C) a drainage well used to drain surface fluid into a

subsurface formation;

(D) a recharge well used to replenish water in an aquifer;

(E) a saltwater intrusion barrier well used to inject water into

a freshwater aquifer to prevent the intrusion of salt water into

fresh water;

(F) a sand backfill well used to inject a mixture of water and

sand, mill tailings, or other solids into subsurface mines;

(G) a subsidence control well used to inject fluids into a

non-oil-producing or non-gas-producing zone to reduce or

eliminate subsidence associated with the overdraft of fresh

water; and

(H) a closed system geothermal well used to circulate water,

other fluids, or gases through the earth as a heat source or heat

sink.

(9) "Injection well driller" means a person who drills, bores,

cores, or constructs an injection well. The term includes the

owner or operator of a well or the contractor or drilling

supervisor. The term does not include a person who acts under the

direct supervision of an injection well driller and is not

primarily responsible for the drilling operation.

(10) "Monitoring well" means an artificial excavation that is

constructed to measure or monitor the quantity or movement of

substances below the surface of the ground and that is not used

in conjunction with the production of oil, gas, or other

minerals.

(11) "Monitoring well driller" means a person who drills, bores,

cores, or constructs a monitoring well. The term includes the

owner or operator of a well or the contractor or drilling

supervisor.

(12) "Person" means an individual, firm, partnership,

association, corporation, or other private legal entity.

(13) "Pollution" means a change to the physical, thermal,

chemical, or biological quality of water in a way that:

(A) makes the water harmful to humans, animals, vegetation, or

property; or

(B) impairs the public enjoyment of the water for a reasonable

purpose.

(14) "Water well" means an artificial excavation constructed to

explore for or produce groundwater. The term does not include:

(A) a test or blast hole in a quarry or mine or a well or

excavation constructed to explore for or produce oil, gas, or

other minerals unless the hole is also used to produce

groundwater; or

(B) an injection water source well regulated under Section

91.101, Natural Resources Code.

(15) "Water well driller" means a person who drills, bores,

cores, or constructs a water well in this state. The term

includes the owner or operator of a well or the contractor or

drilling supervisor. The term does not include a person who:

(A) drills, bores, cores, or constructs a water well on the

person's own property for the person's own use; or

(B) assists in constructing a water well under the direct

supervision of a driller and is not primarily responsible for the

drilling operation.

(16) "Well" means a water well, injection well, dewatering well,

or monitoring well.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 19.001,

19.017(1), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276,

Sec. 14A.401, eff. Sept. 1, 2003.

Sec. 1901.002. EFFECT ON GROUNDWATER RIGHTS. This chapter does

not affect the ownership of or the rights of landowners in

groundwater.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1901.003. LIABILITY UNDER LAW. A person is not relieved

from liability under law by obtaining a license under this

chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER B. ADMINISTRATION AND LICENSING PROGRAMS

Sec. 1901.051. LICENSING. (a) The department, with the advice

of the council, shall prepare licensing examinations.

(b) The department shall evaluate the qualifications of license

applicants.

(c) The executive director shall issue licenses to applicants

who qualify.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 19.002,

26.055, eff. Sept. 1, 2003.

Sec. 1901.052. RULES. (a) The commission shall adopt rules as

necessary to enforce this chapter, including rules governing:

(1) license applications;

(2) qualifications of applicants;

(3) standards of conduct for drillers, including standards for

marking well drilling rigs and equipment; and

(4) procedures and practices before the department.

(b) The commission may not adopt a rule under this chapter that:

(1) regulates the installation or repair of well pumps and

equipment by:

(A) a person on property the person owns or controls for the

person's own use;

(B) an employee of a person described by Paragraph (A); or

(C) a person who is not hired or compensated and who acts on

behalf of a person described by Paragraph (A); or

(2) requires a person who owns or controls property or possesses

a well to complete, repair, or retrofit the well to any standard

other than a standard in effect at the time the well was

originally completed unless the well is found to be a threat to

public health and safety or to water quality.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 19.003, eff.

Sept. 1, 2003.

Sec. 1901.053. WATER WELL DRILLERS ACCOUNT. (a) The department

shall deposit money collected under this chapter to the credit of

the water well drillers account in the general revenue fund.

Money deposited in that account under this section may be used

only to administer this chapter.

(b) The department shall allocate not more than 20 percent of

the money in the account to cover the department's administrative

costs.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1901.054. REGISTER OF LICENSE HOLDERS. The department

shall maintain a current register of license holders.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1901.055. TRANSFER OF FUNCTIONS. If the functions

necessary to the proper implementation of duties under this

chapter are transferred to another entity, the powers and duties

under this chapter are transferred to that entity.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER C. TEXAS WATER WELL DRILLERS ADVISORY COUNCIL

Sec. 1901.101. COUNCIL MEMBERSHIP. (a) The Texas Water Well

Drillers Advisory Council consists of nine members appointed by

the presiding officer of the commission, with the commission's

approval, as follows:

(1) six members who are drillers experienced in the well

drilling business and familiar with well drilling, completion,

and plugging methods and techniques; and

(2) three public members.

(b) One member appointed under Subsection (a)(1) must be

selected from the state at large and the remaining five driller

members must be selected from each of the following geographic

areas of the state:

(1) Gulf Coast area;

(2) Trans-Pecos area;

(3) Central Texas area;

(4) Northeast Texas area; and

(5) Panhandle-South Plains area.

(c) Appointments to the council shall be made without regard to

the race, creed, sex, religion, or national origin of the

appointee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 19.004, eff.

Sept. 1, 2003.

Sec. 1901.102. ELIGIBILITY OF MEMBERS. (a) A person is not

eligible to serve as a member under Section 1901.101(a)(1) if:

(1) the person is employed by or owns an interest in a company,

firm, or business association engaged in any phase of the well

drilling business; and

(2) a member serving under Section 1901.101(a)(1) is employed by

or owns an interest in the same company, firm, or business

association.

(b) A person is not eligible for appointment as a public member

of the council if the person or the person's spouse:

(1) is licensed by an occupational regulatory agency in the

field of well drilling; or

(2) is employed by, participates in the management of, or has,

other than as a consumer, a financial interest in a business

entity or other organization related to the field of well

drilling.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1901.103. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) An

officer, employee, or paid consultant of a trade association in

the well drilling industry may not be a council member or an

employee of the department connected with the administration of

this chapter.

(b) A council member or an employee of the department connected

with the administration of this chapter may not be related within

the second degree by affinity or consanguinity to a person who is

an officer, employee, or paid consultant of a trade association

in the well drilling industry.

(c) A person may not serve as a member of the council if the

person is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities on behalf of

a trade or professional association in the well drilling

industry.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1901.104. TERMS. Council members serve six-year terms

expiring September 15.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1901.105. PRESIDING OFFICER. The presiding officer of the

commission, with the commission's approval, shall appoint a

member of the council to serve as presiding officer of the

council for two years.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 19.005, eff.

Sept. 1, 2003.

Sec. 1901.106. GROUNDS FOR REMOVAL. It is a ground for removal

from the council that a member:

(1) does not have at the time of appointment the qualifications

required by Section 1901.101 or 1901.102;

(2) does not maintain during service on the council the

qualifications required by Section 1901.101 or 1901.102;

(3) violates a prohibition established by Section 1901.103; or

(4) is absent from more than half of the regularly scheduled

council meetings that the member is eligible to attend each year.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1901.107. MEETINGS; QUORUM. (a) The council shall hold

meetings at the call of the presiding officer.

(b) The council shall conduct meetings in compliance with

Chapter 551, Government Code.

(c) A majority of the council constitutes a quorum.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1901.108. REIMBURSEMENT. A council member may be

reimbursed for travel expenses, including expenses for meals and

lodging. A member is entitled to reimbursement for transportation

expenses as prescribed by the General Appropriations Act.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.404(a),

eff. Sept. 1, 2003.

Sec. 1901.109. COUNCIL POWERS AND DUTIES. (a) The council may

propose rules for adoption by the commission relating to the

regulation of drillers registered under this chapter.

(b) The council shall advise the department on the contents of

licensing examinations.

(c) The council may:

(1) recommend standards for continuing education programs,

including standards relating to:

(A) the qualifications of program providers and instructors; and

(B) the amount of program fees; and

(2) recommend topics to be covered in a continuing education

course.

(d) The council shall assist the commission in evaluating

continuing education programs.

(e) Repealed by Acts 2003, 78th Leg., ch. 816, Sec. 19.017(2).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 19.006,

19.017(2), eff. Sept. 1, 2003.

SUBCHAPTER D. LICENSE REQUIREMENTS

Sec. 1901.151. LICENSE REQUIRED. A person may not act or offer

to act as a driller unless the person holds a license issued by

the executive director under this chapter and rules adopted under

this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.056, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.406, eff.

Sept. 1, 2003.

Sec. 1901.152. LICENSE APPLICATION; EXAMINATION FEE. (a) An

application for a license must contain:

(1) the applicant's name;

(2) the applicant's business address;

(3) the applicant's permanent mailing address; and

(4) any other relevant information required by the department.

(b) An applicant must pay to the department an examination fee

at the time the application is submitted.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 19.007, eff.

Sept. 1, 2003.

Sec. 1901.154. LICENSE FEE. A person who qualifies for a

license must pay to the department the license fee set by the

commission.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1901.155. LICENSE EXPIRATION; RENEWAL. (a) A license

issued under this chapter expires annually. On or before the

license expiration date, a license holder must pay an annual

renewal fee to the department.

(b) Repealed by Acts 2003, 78th Leg., ch. 816, Sec. 19.017(3).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 19.017(3),

eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec.

14A.407(a), eff. Sept. 1, 2003.

Sec. 1901.158. LICENSE NOT TRANSFERABLE. A license is not

transferable or assignable.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1901.159. REPLACEMENT OF LOST OR DESTROYED LICENSE. On

application and payment of a fee, the department shall issue a

duplicate license to replace a lost or destroyed license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1901.161. EXEMPTION: DEWATERING WELL. The licensing

requirements of this subchapter do not apply to a person who

drills, bores, cores, or constructs a dewatering well or system

to remove water for the purpose of constructing a highway, road,

bridge, drainage, or underground utility project.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1901.162. WAIVER FOR APPLICANT LICENSED IN ANOTHER STATE.

The commission may adopt rules allowing waiver of a license

requirement for an applicant who is licensed in another state

that has license requirements substantially equivalent to those

of this state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 19.008, eff.

Sept. 1, 2003.

SUBCHAPTER E. EXAMINATION

Sec. 1901.201. FREQUENCY OF EXAMINATION. (a) The department

shall offer examinations at least once each year.

(b) The department shall offer examinations more frequently if

more than 10 persons petition for an additional examination.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1901.202. CONTENTS OF EXAMINATION. (a) The department

shall design written examinations to disqualify a person who

lacks the necessary knowledge of drilling, of completion and

plugging methods and techniques, and of groundwater formations to

the extent that drilling by the person would create a serious

risk of polluting fresh water.

(b) The department may prescribe additional requirements:

(1) for the examination of monitoring well drillers; and

(2) that relate to water conservation for the examination of

dewatering well drillers.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1901.203. ORAL EXAMINATION. An applicant may take an oral

examination.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1901.204. GRADING OF EXAMINATION. The department shall

administer examinations so that a person grading an examination

does not know the identity of the person taking the examination.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1901.206. REEXAMINATION. A person who fails an examination

may apply to take a subsequent examination on payment of the

examination fee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER F. PRACTICE BY LICENSE HOLDER

Sec. 1901.251. WELL LOG. (a) Each driller who drills, deepens,

or otherwise alters a water well in this state shall make and

keep a legible and accurate well log in accordance with rules

adopted by the commission and on forms prescribed by the

executive director. The well log shall be recorded at the time of

drilling, deepening, or otherwise altering the well and must

contain:

(1) the depth, thickness, and character of the strata

penetrated;

(2) the location of water-bearing strata;

(3) the depth, size, and character of casing installed; and

(4) any other information required by rules adopted by the

commission.

(b) Not later than the 60th day after the date of the completion

or cessation of drilling, deepening, or otherwise altering the

well, the driller shall deliver or send by certified mail a copy

of the well log to:

(1) the department;

(2) the Texas Natural Resource Conservation Commission; and

(3) the owner of the well or the person for whom the well was

drilled.

(c) If the department receives, by certified mail, a written

request from the owner of the well or from the person for whom

the well was drilled that the well log be made confidential, the

department shall protect the contents of the well log as

confidential and not a matter of public record.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 19.009, eff.

Sept. 1, 2003.

Sec. 1901.252. MARKING RIG. (a) A driller shall legibly mark

the license number that appears on the driller's license on each

rig used by the driller or the driller's employees in the well

drilling business.

(b) The commission shall adopt rules specifying the manner for

marking a rig.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 19.010, eff.

Sept. 1, 2003.

Sec. 1901.253. COMPLETING WATER WELL. A driller shall complete

a well under standards and procedures adopted by the commission.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 19.011, eff.

Sept. 1, 2003.

Sec. 1901.254. NOTICE REGARDING INJURIOUS WATER; PLUGGING,

REPAIR, OR COMPLETION OF WELL. (a) A driller shall notify the

department and the landowner or person having a well drilled on

encountering water injurious to vegetation, land, or other water

and determining that the well must be plugged, repaired, or

properly completed in order to avoid injury or pollution.

(b) The driller shall ensure that the well is plugged, repaired,

or properly completed under standards and procedures adopted by

the commission.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 19.012, eff.

Sept. 1, 2003.

Sec. 1901.255. PLUGGING WATER WELL. (a) In this section:

(1) "Abandoned well" means a well that is not in use. A well is

considered to be in use if:

(A) the well is not a deteriorated well and contains the casing,

pump, and pump column in good condition;

(B) the well is not a deteriorated well and has been capped;

(C) the water from the well has been put to an authorized

beneficial use, as defined by the Water Code;

(D) the well is used in the normal course and scope and with the

intensity and frequency of other similar users in the general

community; or

(E) the owner is participating in the Conservation Reserve

Program authorized by Sections 1231-1236, Food Security Act of

1985 (16 U.S.C. Sections 3831-3836), or a similar governmental

program.

(2) "Deteriorated well" means a well that, because of its

condition, will cause or is likely to cause pollution of any

water in this state, including groundwater.

(b) A driller who knows of an abandoned or deteriorated well

shall notify the landowner or person who possesses the well that

the well must be plugged or capped to avoid injury or pollution.

(c) Not later than the 180th day after the date a landowner or

other person who possesses an abandoned or deteriorated well

learns of its condition, the landowner or other person shall have

the well plugged or capped under standards and procedures adopted

by the commission.

(d) Not later than the 30th day after the date the well is

plugged, a driller, licensed pump installer, or well owner who

plugs an abandoned or deteriorated well shall submit a plugging

report to:

(1) the board of directors of the groundwater conservation

district in which the well is located, if the well is located in

the boundaries of a groundwater conservation district; and

(2) the executive director.

(e) The department or the groundwater conservation district in

which the well is located shall furnish plugging report forms on

request. The executive director shall prescribe the content of

the forms.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 19.013, eff.

Sept. 1, 2003.

Sec. 1901.256. ENFORCEMENT BY GROUNDWATER CONSERVATION DISTRICT.

(a) This section applies only to a violation related to a well

located in the boundaries of the groundwater conservation

district seeking to bring an action under this section.

(b) A groundwater conservation district shall enforce compliance

with Section 1901.255 related to wells located in the boundaries

of the district.

(c) A groundwater conservation district may bring an action to

enjoin a person from violating Section 1901.255.

(d) A groundwater conservation district may enforce by

injunction or other appropriate remedy in a court any rule,

decision, determination, or order adopted or entered under this

chapter that is related to Section 1901.255.

(e) A groundwater conservation district may bring an action to

recover a civil penalty under Section 1901.401 for a violation of

this chapter or a rule adopted under this chapter related to

Section 1901.255.

(f) The groundwater conservation district may bring the action

in the county in which:

(1) the offending activity occurred; or

(2) the person engaging in the activity resides.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 19.014, eff. Sept.

1, 2003.

Sec. 1901.257. MEMORANDUM OF UNDERSTANDING REGARDING ABANDONED

WELLS. (a) In this section, "abandoned well" and "deteriorated

well" have the meanings assigned by Section 1901.255.

(b) The Texas Commission on Environmental Quality and the

department shall by rule adopt or revise a joint memorandum of

understanding to coordinate the efforts of the department,

groundwater conservation districts, and the field offices of the

Texas Commission on Environmental Quality relating to

investigative procedures for referrals of complaints regarding

abandoned and deteriorated wells.

(c) Each groundwater conservation district in which an abandoned

or deteriorated well is located shall join the memorandum of

understanding adopted under Subsection (b).

Added by Acts 2003, 78th Leg., ch. 816, Sec. 19.015, eff. Sept.

1, 2003.

SUBCHAPTER G. PROHIBITED PRACTICES AND DISCIPLINARY PROCEDURES

Sec. 1901.301. GROUNDS FOR DISCIPLINARY ACTION. The commission

may discipline a person under Section 51.353 for a violation of

this chapter or a rule adopted under this chapter, including:

(1) an intentional misstatement or misrepresentation of a fact

on an application or well log or to a person for whom a well is

being drilled, deepened, or otherwise altered;

(2) the failure to keep, deliver, or send a well log as required

by Section 1901.251;

(3) the failure to advise a person for whom a well is being

drilled that:

(A) injurious water has been encountered;

(B) the water is a pollution hazard; and

(C) the well must be immediately plugged in an acceptable

manner; or

(4) the failure to complete a well in accordance with standards

and procedures adopted by the commission.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 19.016, eff.

Sept. 1, 2003.

SUBCHAPTER I. OTHER PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 1901.401. CIVIL PENALTY. A person who violates this

chapter or a rule adopted under this chapter is subject to a

civil penalty of not less than $200 or more than $1,000 for each

day of noncompliance or each act of noncompliance as determined

by the court.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1901.402. INJUNCTION AND OTHER ENFORCEMENT PROVISIONS. (a)

The executive director may bring an action to enjoin a person

from violating this chapter.

(b) The executive director may enforce by injunction or other

appropriate remedy in a court any rule, decision, determination,

or order adopted or entered under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.057, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.418, eff.

Sept. 1, 2003.

Sec. 1901.403. VENUE. The executive director may bring an

action in:

(1) Travis County; or

(2) the county in which:

(A) the offending activity occurred; or

(B) the person engaging in the activity resides.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.058, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.418, eff.

Sept. 1, 2003.

Sec. 1901.404. ACTION BY ATTORNEY GENERAL. (a) On request, the

attorney general shall represent the department in an action

under Section 1901.402.

(b) At the request of the executive director, the attorney

general shall bring an action in the name of the state for

injunctive relief, to recover a civil penalty, or for both

injunctive relief and a civil penalty, as authorized by this

subchapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.059, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.419, eff.

Sept. 1, 2003.



CHAPTER 1902. WATER WELL PUMP INSTALLERS

OCCUPATIONS CODE

TITLE 12. PRACTICES AND TRADES RELATED TO WATER, HEALTH, AND

SAFETY

SUBTITLE A. OCCUPATIONS RELATED TO WATER

CHAPTER 1902. WATER WELL PUMP INSTALLERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1902.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Commission of Licensing and

Regulation.

(2) Repealed by Acts 2003, 78th Leg., ch. 816, Sec. 20.008(1);

Acts 2003, 78th Leg., ch. 1276, Sec. 14A.421.

(3) "Council" means the Texas Water Well Drillers Advisory

Council.

(4) "Department" means the Texas Department of Licensing and

Regulation.

(4-a) "Executive director" means the executive director of the

department.

(5) "Installer" means a person who installs or repairs well

pumps and equipment. The term does not include a person who:

(A) installs or repairs well pumps and equipment on the person's

own property for the person's own use; or

(B) assists in pump installation under the direct supervision of

an installer and is not primarily responsible for the

installation.

(6) "Person" means an individual, firm, partnership,

association, corporation, or other private legal entity.

(7) "Pollution" means a change to the physical, thermal,

chemical, or biological quality of water in a way that:

(A) makes the water harmful to humans, animals, vegetation, or

property; or

(B) impairs the public enjoyment of water for a reasonable

purpose.

(8) "Pump installation" means the procedures employed in the

placement and preparation for operation of equipment and

materials used to obtain water from a well, including:

(A) construction involved in making the well and establishing

seals and safeguards as necessary to protect the water from

contamination; and

(B) repairs to an existing pump.

(9) "Well" means a water well, injection well, dewatering well,

or monitoring well, as those terms are defined by Section

1901.001. The term does not include an injection water source

well regulated under Section 91.101, Natural Resources Code.

(10) "Well pumps and equipment" means equipment and materials

used to obtain water from a well, including the seals and

safeguards necessary to protect the water from contamination.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 20.001,

20.008(1), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276,

Sec. 14A.421(a), (b), eff. Sept. 1, 2003.

Sec. 1902.002. LIABILITY UNDER LAW. A person is not relieved

from liability under law by obtaining a license under this

chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER B. ADMINISTRATION AND LICENSING PROGRAMS

Sec. 1902.051. LICENSING. (a) The department, with the advice

of the council, shall prepare licensing examinations.

(b) The department shall evaluate the qualifications of license

applicants.

(c) The executive director shall issue licenses to applicants

who qualify.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 20.002, eff.

Sept. 1, 2003.

Sec. 1902.052. RULES. (a) The commission shall adopt rules as

necessary to enforce this chapter.

(b) The commission may not adopt a rule under this chapter that:

(1) regulates the installation or repair of well pumps and

equipment by:

(A) a person on property the person owns or controls for the

person's own use;

(B) an employee of a person described by Paragraph (A); or

(C) a person who is not hired or compensated and who acts on

behalf of a person described by Paragraph (A); or

(2) requires a person who owns or controls property or possesses

a well to complete, repair, or retrofit the well to any standard

other than a standard in effect at the time the well was

originally completed unless the well is found to be a threat to

public health and safety or to water quality.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 20.003, eff.

Sept. 1, 2003.

Sec. 1902.053. WATER WELL DRILLERS ACCOUNT. (a) The department

shall deposit money collected under this chapter to the credit of

the water well drillers account in the general revenue fund.

Money deposited in that account under this section may be used

only to administer this chapter.

(b) The department shall allocate not more than 20 percent of

the money in the account to cover the department's administrative

costs.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1902.054. REGISTER OF LICENSE HOLDERS. The department

shall maintain a current register of license holders.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1902.055. TRANSFER OF FUNCTIONS. If the functions

necessary to the proper implementation of duties under this

chapter are transferred to another entity, the powers and duties

under this chapter are transferred to that entity.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER D. LICENSE REQUIREMENTS

Sec. 1902.151. LICENSE REQUIRED. A person may not act or offer

to act as an installer unless the person holds a license issued

by the executive director under rules adopted under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.060, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.423, eff.

Sept. 1, 2003.

Sec. 1902.152. LICENSE APPLICATION; EXAMINATION FEE. (a) An

application for a license must contain:

(1) the applicant's name;

(2) the applicant's business address;

(3) the applicant's permanent mailing address; and

(4) any other information required by the department.

(b) An applicant must pay to the department an examination fee

at the time the application is submitted.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 20.004, eff.

Sept. 1, 2003.

Sec. 1902.154. LICENSE FEE. A person who qualifies for a

license must pay to the department the license fee set by the

commission.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1902.155. LICENSE EXPIRATION; RENEWAL. (a) A license

issued under this chapter expires annually. On or before the

license expiration date, a license holder must pay an annual

renewal fee to the department.

(b) Repealed by Acts 2003, 78th Leg., ch. 816, Sec. 20.008(3).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 20.008(3),

eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec.

14A.424(a), eff. Sept. 1, 2003.

Sec. 1902.158. LICENSE NOT TRANSFERABLE. A license is not

transferable or assignable.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1902.159. REPLACEMENT OF LOST OR DESTROYED LICENSE. On

application and payment of a fee, the department shall issue a

duplicate license to replace a lost or destroyed license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1902.161. EXEMPTION: DEWATERING WELL PUMPS AND EQUIPMENT.

The licensing requirements of this subchapter do not apply to a

person who installs or repairs well pumps and equipment to remove

water for the purpose of constructing a highway, road, bridge,

drainage, or underground utility project.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1902.162. WAIVER FOR APPLICANT LICENSED IN ANOTHER STATE.

The commission may adopt rules allowing waiver of a license

requirement for an applicant who is licensed in another state

that has license requirements substantially equivalent to those

of this state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 20.005, eff.

Sept. 1, 2003.

SUBCHAPTER E. EXAMINATION

Sec. 1902.201. FREQUENCY OF EXAMINATION. (a) The department

shall offer examinations at least once each month.

(b) The department shall offer examinations more frequently if

more than 10 persons petition for an additional examination.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1902.202. CONTENTS OF EXAMINATION. The department shall

design written examinations to disqualify a person who lacks the

knowledge of pump installation to the extent that pump

installation by the person would create a serious risk of

polluting fresh water.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1902.203. GRADING OF EXAMINATION. The department shall

administer examinations so that a person grading an examination

does not know the identity of the person taking the examination.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER F. PRACTICE BY LICENSE HOLDER

Sec. 1902.251. INSTALLING AND REPAIRING PUMPS. An installer

shall install or repair pumps under standards and procedures

adopted by the commission with the advice of the council.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 20.006, eff.

Sept. 1, 2003.

Sec. 1902.252. NOTICE REGARDING INJURIOUS WATER; REPAIR OR

COMPLETION OF WELL. (a) An installer shall notify the

department and the landowner or person having a pump installed or

repaired on encountering water injurious to vegetation, land, or

other water.

(b) To avoid injury or pollution, the installer shall repair or

properly complete the well under standards and procedures adopted

by the commission.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 20.007, eff.

Sept. 1, 2003.

Sec. 1902.253. NOTICE REGARDING ABANDONED OR DETERIORATED WELL.

An installer who knows of an abandoned or deteriorated well as

defined by Section 1901.255 shall notify the landowner or person

who possesses the well that the well must be plugged or capped to

avoid injury or pollution.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER I. OTHER PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 1902.401. CIVIL PENALTY. A person who violates this

chapter or a rule adopted under this chapter is subject to a

civil penalty of not less than $200 or more than $1,000 for each

day of noncompliance or each act of noncompliance as determined

by the court.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1902.402. INJUNCTION AND OTHER ENFORCEMENT PROVISIONS. (a)

The executive director may bring an action to enjoin a person

from violating this chapter.

(b) The executive director may enforce by injunction or other

appropriate remedy in a court any rule, decision, determination,

or order adopted or entered under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.061, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.431, eff.

Sept. 1, 2003.

Sec. 1902.403. VENUE. The executive director may bring an

action in:

(1) Travis County; or

(2) the county in which:

(A) the offending activity occurred; or

(B) the person engaging in the activity resides.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.062, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.431, eff.

Sept. 1, 2003.

Sec. 1902.404. ACTION BY ATTORNEY GENERAL. (a) On request, the

attorney general shall represent the department in an action

under Section 1902.402.

(b) At the request of the executive director, the attorney

general shall bring an action in the name of the state for

injunctive relief, to recover a civil penalty, or for both

injunctive relief and a civil penalty, as authorized by this

subchapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.063, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.432, eff.

Sept. 1, 2003.



CHAPTER 1903. IRRIGATORS

OCCUPATIONS CODE

TITLE 12. PRACTICES AND TRADES RELATED TO WATER, HEALTH, AND

SAFETY

SUBTITLE A. OCCUPATIONS RELATED TO WATER

CHAPTER 1903. IRRIGATORS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1903.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Commission on Environmental

Quality.

(2) "Council" means the Irrigator Advisory Council.

(3) "Executive director" means the executive director of the

commission.

(4) "Irrigation system" means an assembly of component parts

permanently installed for the controlled distribution and

conservation of water to irrigate landscape vegetation, reduce

dust, or control erosion. The term does not include a system used

on or by an agricultural operation as defined by Section 251.002,

Agriculture Code.

(5) "Person" means an individual.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.434(a),

eff. Sept. 1, 2003.

Sec. 1903.002. EXEMPTIONS. (a) In this section, "property

owners' association" has the meaning assigned by Section 202.001,

Property Code.

(b) The licensing requirements of this chapter do not apply to a

person who is:

(1) licensed by the Texas State Board of Plumbing Examiners; or

(2) a licensed engineer, registered architect, or registered

landscape architect to the extent the person's acts are

incidental to the pursuit of the person's profession.

(c) The licensing requirements of this chapter do not apply to:

(1) irrigation or yard sprinkler work performed by a property

owner in a building or on premises owned or occupied by the

person as the person's home;

(2) irrigation or yard sprinkler repair work, other than

extension of an existing irrigation or yard sprinkler system or

installation of a replacement system, that is:

(A) performed by a maintenance person who does not act as an

irrigator or engage in yard sprinkler construction or maintenance

for the public; and

(B) incidental to and on premises owned by the business in which

the person is regularly employed or engaged;

(3) irrigation or yard sprinkler work performed:

(A) by a regular employee of a railroad who does not act as an

irrigator or engage in yard sprinkler construction or maintenance

for the public; and

(B) on the premises or equipment of the railroad;

(4) irrigation or yard sprinkler work performed on public

property by a person who is regularly employed by a political

subdivision of this state;

(5) irrigation or yard sprinkler work performed by an

agriculturist, agronomist, horticulturist, forester, gardener,

contract gardener, garden or lawn caretaker, nurseryman, or

grader or cultivator of land on land owned by the person;

(6) irrigation or yard sprinkler work performed by a member of a

property owners' association on real property owned by the

association or in common by the association's members if the

irrigation or yard sprinkler system waters real property that:

(A) is less than one-half acre in size; and

(B) is used for aesthetic or recreational purposes;

(7) irrigation or yard sprinkler work performed by a person

using a garden hose, hose sprinkler, hose-end product, or

agricultural irrigation system;

(8) activities involving a commercial agricultural irrigation

system;

(9) a person who assists in the installation, maintenance,

alteration, repair, or service of an irrigation system under the

direct supervision of an individual described by Subchapter F of

this chapter who is licensed under Chapter 37, Water Code; or

(10) an owner of a business that employs an individual described

by Subchapter F of this chapter who is licensed under Chapter 37,

Water Code, to supervise the business's sale, design,

consultation, installation, maintenance, alteration, repair, and

service of irrigation systems.

(d) A person who is exempt from the licensing requirements of

this chapter shall comply with the standards established by this

chapter and the rules adopted under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.435(a),

eff. Sept. 1, 2003.

SUBCHAPTER B. COMMISSION POWERS AND DUTIES

Sec. 1903.053. STANDARDS. (a) The commission shall adopt by

rule and enforce standards governing:

(1) the connection of irrigation systems to any water supply;

(2) the design, installation, and operation of irrigation

systems;

(3) water conservation; and

(4) the duties and responsibilities of licensed irrigators.

(b) The commission may not require or prohibit the use of any

irrigation system, component part, or equipment of any particular

brand or manufacturer.

(c) In adopting standards under this section, the commission

shall consult the council.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.436(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1352, Sec. 13, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.34, eff. September 1, 2007.

SUBCHAPTER D. IRRIGATOR ADVISORY COUNCIL

Sec. 1903.151. COUNCIL MEMBERSHIP. (a) The Irrigator Advisory

Council consists of nine members appointed by the commission as

follows:

(1) six members who are irrigators, residents of this state,

experienced in the irrigation business, and familiar with

irrigation methods and techniques; and

(2) three public members.

(b) Appointments to the council shall be made without regard to

the race, creed, sex, religion, or national origin of the

appointee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.438(a),

eff. Sept. 1, 2003.

Sec. 1903.152. ELIGIBILITY OF PUBLIC MEMBERS. A person is not

eligible for appointment as a public member of the council if the

person or the person's spouse:

(1) is licensed by an occupational regulatory agency in the

field of irrigation; or

(2) is employed by, participates in the management of, or has,

other than as a consumer, a financial interest in a business

entity or other organization related to the field of irrigation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1903.155. PRESIDING OFFICER. The council shall elect a

presiding officer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.438(b),

eff. Sept. 1, 2003.

Sec. 1903.157. MEETINGS. The council shall hold meetings at the

call of the commission or presiding officer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.438(c),

eff. Sept. 1, 2003.

Sec. 1903.158. PER DIEM; REIMBURSEMENT. A council member is

entitled to a per diem as set by legislative appropriation for

each day the member engages in the business of the council. A

council member is entitled to reimbursement for travel expenses,

including expenses for meals and lodging, as prescribed by the

General Appropriations Act.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1903.159. COUNCIL DUTIES. The council shall provide advice

to the commission and the commission's staff concerning matters

relating to irrigation.

Acts 2003, 78th Leg., ch. 1276, Sec. 14A.438(d), eff. Sept. 1,

2003.

SUBCHAPTER F. LICENSING REQUIREMENTS

Sec. 1903.251. LICENSE REQUIRED. (a) A person must hold a

license issued by the commission under Chapter 37, Water Code, if

the person:

(1) sells, designs, installs, maintains, alters, repairs, or

services an irrigation system;

(2) provides consulting services relating to an irrigation

system;

(3) connects an irrigation system to a private or public, raw or

potable water supply system or any water supply; or

(4) inspects an irrigation system for a municipality or water

district.

(b) A person is ineligible for a license under Subsection (a)(4)

if the person engages in or has a financial or advisory interest

in an entity that engages in an activity under Subsection (a)(1),

(2), or (3).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.435(c),

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

874, Sec. 1, eff. June 15, 2007.

Sec. 1903.252. LICENSING OF LANDSCAPE ARCHITECT. The commission

may not require a person who on August 27, 1979, held a license

as a landscape architect under Chapter 457, Acts of the 61st

Legislature, Regular Session, 1969 (Article 249c, Vernon's Texas

Civil Statutes), to pass an examination in order to be licensed.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.435(c),

eff. Sept. 1, 2003.

Sec. 1903.255. RECIPROCAL LICENSING. The commission may waive

any prerequisite for obtaining a license for an applicant who is

registered or licensed as an irrigator or installer by another

jurisdiction with which this state has a reciprocity agreement.

The commission may make an agreement, subject to the approval of

the governor, with another state to allow for licensing by

reciprocity.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.439(a),

eff. Sept. 1, 2003.



CHAPTER 1904. WATER TREATMENT SPECIALISTS

OCCUPATIONS CODE

TITLE 12. PRACTICES AND TRADES RELATED TO WATER, HEALTH, AND

SAFETY

SUBTITLE A. OCCUPATIONS RELATED TO WATER

CHAPTER 1904. WATER TREATMENT SPECIALISTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1904.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Natural Resource Conservation

Commission.

(2) "Installation of water treatment appliances" includes

connecting the appliances to all necessary utility connections in

residential, commercial, or industrial facilities.

(3) "Water treatment" means a business conducted under contract

that requires experience in the analysis of water, including the

ability to determine how to treat influent and effluent water, to

alter or purify water, and to add or remove a mineral, chemical,

or bacterial content or substance. The term also includes the

installation and service of potable water treatment equipment in

public or private water systems and making connections necessary

to complete installation of a water treatment system.

(4) "Water treatment equipment" includes appliances used to

alter or purify water or to alter a mineral, chemical, or

bacterial content or substance.

Redesignated from Health and Safety Code, Subchapter G, Chapter

341 and amended by Acts 2007, 80th Leg., R.S., Ch.

1084, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. CERTIFICATION REQUIREMENTS

Sec. 1904.051. WATER TREATMENT SPECIALIST CERTIFICATION PROGRAM.

(a) The commission by rule shall establish a program to certify

persons qualified to install, exchange, service, and repair

residential, commercial, or industrial water treatment equipment

and appliances.

(b) The rules must establish:

(1) standards for certification to ensure the public health and

to protect the public from unqualified persons engaging in

activities relating to water treatment;

(2) classes of certification;

(3) duration of certification; and

(4) reasonable annual certification fees in an amount sufficient

to pay the administrative costs of the certification program, but

not to exceed $150 a year for any class of certification.

Redesignated from Health and Safety Code, Subchapter G, Chapter

341 and amended by Acts 2007, 80th Leg., R.S., Ch.

1084, Sec. 1, eff. June 15, 2007.

Sec. 1904.052. CERTIFICATION REQUIRED. A person may not engage

in water treatment unless the person first obtains a certificate

from the commission under the program established under this

chapter.

Redesignated from Health and Safety Code, Subchapter G, Chapter

341 and amended by Acts 2007, 80th Leg., R.S., Ch.

1084, Sec. 1, eff. June 15, 2007.

Sec. 1904.053. APPLICATION FOR CERTIFICATION. A person desiring

to obtain certification under the program established under this

chapter shall file with the commission:

(1) an application in the form prescribed by the commission and

containing the information required by the commission; and

(2) the appropriate certification fee.

Redesignated from Health and Safety Code, Subchapter G, Chapter

341 and amended by Acts 2007, 80th Leg., R.S., Ch.

1084, Sec. 1, eff. June 15, 2007.

Sec. 1904.054. ISSUANCE OF CERTIFICATE. (a) On receipt of an

application that meets commission requirements and the required

fee, the commission shall issue to a person who meets commission

standards for certification a certificate stating that the person

is qualified to install, exchange, service, and repair

residential, commercial, or industrial water treatment

facilities.

(b) All fees received by the commission under this section shall

be deposited in the State Treasury to the credit of the General

Revenue Fund.

Redesignated from Health and Safety Code, Subchapter G, Chapter

341 and amended by Acts 2007, 80th Leg., R.S., Ch.

1084, Sec. 1, eff. June 15, 2007.

Sec. 1904.055. EXEMPTIONS. (a) A person who holds a license

under Chapter 1301 is exempt from the requirements of this

chapter.

(b) This chapter does not apply to an employee of an industrial

facility installing or servicing water treatment equipment.

Redesignated from Health and Safety Code, Subchapter G, Chapter

341 and amended by Acts 2007, 80th Leg., R.S., Ch.

1084, Sec. 1, eff. June 15, 2007.



CHAPTER 1951. STRUCTURAL PEST CONTROL

OCCUPATIONS CODE

TITLE 12. PRACTICES AND TRADES RELATED TO WATER, HEALTH, AND

SAFETY

SUBTITLE B. PRACTICES RELATED TO HEALTH AND SAFETY

CHAPTER 1951. STRUCTURAL PEST CONTROL

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1951.001. SHORT TITLE. This chapter may be cited as the

Texas Structural Pest Control Act.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1951.002. DEFINITIONS. In this chapter:

(1) "Apartment building" means a building that contains at least

two dwelling units that are rented primarily for nontransient

permanent dwelling purposes, with rental paid by intervals of one

week or longer.

(2) Repealed by Acts 2007, 80th Leg., R.S., Ch. 890, Sec.

1.79(1), eff. September 1, 2007.

(3) "Certified applicator" means a certified commercial

applicator or a certified noncommercial applicator.

(4) "Certified commercial applicator" means a person who holds a

certified commercial applicator's license.

(5) "Certified noncommercial applicator" means a person who

holds a certified noncommercial applicator's license.

(5-a) "Commissioner" means the commissioner of agriculture.

(5-b) "Committee" means the structural pest control advisory

committee.

(6) "Day-care center" has the meaning assigned by Section

42.002, Human Resources Code.

(6-a) "Department" means the Department of Agriculture.

(7) "Device" means an instrument or contrivance that is designed

for trapping, destroying, repelling, or mitigating the effects of

a pest or another form of plant or animal life, other than human

beings or bacteria, viruses, or other microorganisms that live on

or in human beings or animals. The term does not include:

(A) a firearm; or

(B) equipment used for the application of pesticides that is

sold separately from a device.

(8) "Hospital" has the meaning assigned by Section 241. 003,

Health and Safety Code.

(9) "Institution of higher education" has the meaning assigned

by Section 61.003, Education Code.

(10) "Nursing home" means an institution as that term is defined

by Section 242.002, Health and Safety Code.

(11) "Person" means an individual, firm, partnership,

corporation, association, or other organization, any combination

of those persons, or any type of business entity.

(12) "Restricted-use pesticide" means a pesticide classified for

restricted or limited use by the administrator of the United

States Environmental Protection Agency.

(13) "School" means a:

(A) public primary or secondary school; or

(B) private or parochial primary or secondary school that is

accredited by an accreditation body that is a member of the Texas

Private School Accreditation Commission.

(14) "State-limited-use pesticide" means a pesticide classified

for restricted or limited use by the commissioner.

(15) "Structural pest control business license" means a license

issued under Section 1951.301.

(16) "Technician" means a person who holds a license under this

chapter and who, under direct supervision of a certified

noncommercial applicator or, as an employee of a holder of a

structural pest control business license, performs supervised

pesticide applications, maintains or uses structural pest control

devices, makes sales presentations, or identifies pest

infestation or damage. The term does not include a person whose

duties are solely clerical or are otherwise completely

disassociated with pest control.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.01, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.79(1), eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 7.02, eff. September 1, 2009.

Sec. 1951.0021. STRUCTURAL PEST CONTROL SERVICE. The Structural

Pest Control Service is a service of the department responsible

for the regulation and licensing of persons engaged in the

business of structural pest control. The service is established

to provide exceptional customer service to the public and the

industry, enhance the educational and professional standards of

license holders, and ensure the health, safety, and welfare of

the public.

Added by Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.02, eff. September 1, 2007.

Sec. 1951.003. BUSINESS OF STRUCTURAL PEST CONTROL. (a) In

this chapter, a person is engaged in the "business of structural

pest control" if the person performs any of the following

services for compensation, including services performed as a part

of the person's employment:

(1) identifying infestations or making inspections for the

purpose of identifying or attempting to identify infestations of:

(A) arthropods, including insects, spiders, mites, ticks, and

related pests, wood-infesting organisms, rodents, weeds, nuisance

birds, and any other obnoxious or undesirable animals that may

infest households, railroad cars, ships, docks, trucks,

airplanes, or other structures or their contents; or

(B) pests or diseases of trees, shrubs, or other plantings in a

park or adjacent to a residence, business establishment,

industrial plant, institutional building, or street;

(2) making oral or written inspection reports, recommendations,

estimates, or bids with respect to an infestation described by

Subdivision (1); or

(3) making contracts, or submitting bids based on an inspection

for services or performing services designed to prevent, control,

or eliminate an infestation described by Subdivision (1) by the

use of insecticides, pesticides, rodenticides, fumigants, allied

chemicals or substances, or mechanical devices.

(b) A person is not engaged in the business of structural pest

control if the person is a clerical employee or a manual laborer

and the person does not:

(1) identify pests;

(2) make inspections, recommendations, estimates, bids, or

contracts;

(3) provide estimates, bids, or contracts based on an

inspection; or

(4) apply insecticides, pesticides, rodenticides, fumigants,

allied chemicals, or other related substances regulated by the

department.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 7.03, eff. September 1, 2009.

Sec. 1951.004. DIRECT SUPERVISION. In this chapter, a pesticide

is applied under direct supervision if the application is made by

a person acting under the instructions and control of a certified

commercial applicator responsible for the actions of the person

and available if needed for consultation or assistance. The

certified commercial applicator is not required to be physically

present at the time and place of the pesticide application.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1951.005. LOCAL REGULATION OF PESTICIDE SALE OR USE. (a)

Except as provided by this section, a municipality or other

political subdivision of this state may not adopt an ordinance or

rule regarding pesticide sale or use.

(b) This section does not limit the authority of a municipality

or county to:

(1) encourage locally approved and provided educational material

concerning a pesticide;

(2) zone for the sale or storage of pesticide products;

(3) adopt fire or building regulations, including regulations

governing the storage of pesticide products or governing

fumigation and thermal insecticidal fogging operations, as

preventative measures to protect the public and emergency

services personnel from an accident or emergency involving

pesticide products;

(4) provide or designate sites for the disposal of pesticide

products;

(5) route hazardous materials; or

(6) regulate discharge to sanitary sewer systems.

(c) A municipality or other political subdivision may take any

action otherwise prohibited by this section to:

(1) comply with any federal or state requirements;

(2) avoid a federal or state penalty or fine; or

(3) attain or maintain compliance with federal or state

environmental standards, including state water quality standards.

(d) This section does not affect Subchapter G, Chapter 76,

Agriculture Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1951.006. APPLICABILITY OF FEES TO GOVERNMENT EMPLOYEES. A

person employed by a governmental entity is not exempt from a fee

imposed under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1951.007. APPLICABILITY OF AGRICULTURE CODE LICENSING

PROVISIONS. A provision of the Agriculture Code that applies

generally to licensing or regulatory programs administered by the

department, including a provision that refers generally to

licensing or regulatory programs under the Agriculture Code,

applies to this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 7.04, eff. September 1, 2009.

SUBCHAPTER B. EXEMPTIONS

Sec. 1951.051. INDIVIDUAL PERFORMING PEST CONTROL WORK ON OWN OR

EMPLOYER'S PREMISES. (a) An individual who does not hold a

license under this chapter may use insecticides, pesticides,

rodenticides, fumigants, or allied chemicals or substances or

mechanical devices designed to prevent, control, or eliminate

pest infestations unless:

(1) that use is prohibited by state law or rule;

(2) that use is prohibited by rule of the United States

Environmental Protection Agency; or

(3) the substance used is labeled as a restricted-use pesticide

or a state-limited-use pesticide.

(b) An individual may act under Subsection (a) only on premises:

(1) owned by the individual;

(2) in which the individual owns a partnership or joint venture

interest; or

(3) of a person who employs the individual primarily to perform

services other than pest control.

(c) Subsection (b)(3) does not apply to:

(1) an apartment building;

(2) a day-care center;

(3) a hospital;

(4) a nursing home;

(5) a hotel, motel, or lodge;

(6) a warehouse;

(7) a food-processing establishment;

(8) a facility owned by the state or a political subdivision of

the state, except as provided by Section 1951.303(b)(1); or

(9) a school.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1951.052. PERSON PERFORMING PEST CONTROL WORK ON PERSON'S

DWELLING. (a) Except as provided by Sections 1951.212 and

1951.457(c), this chapter does not apply to a person who performs

pest control work on property that the person owns or leases as

the person's dwelling.

(b) A person described by Subsection (a) is not considered to be

engaged in the business of structural pest control.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1951.053. PERSON PERFORMING PEST CONTROL WORK OTHERWISE

REGULATED BY DEPARTMENT. (a) Except as provided by Sections

1951.212 and 1951.457(c), this chapter does not apply to:

(1) a person who performs pest control work on growing plants,

trees, shrubs, grass, or other horticultural plants if the person

holds a commercial or noncommercial applicator license from the

department and issued under Chapter 76, Agriculture Code, that

covers the pest control work; or

(2) a person who performs pest control work on growing plants,

trees, shrubs, grass, or other horticultural plants or

rights-of-way if the person:

(A) is employed by a political subdivision or a cemetery;

(B) is engaged in pest control work or vegetation management for

the political subdivision or cemetery;

(C) holds a commercial or noncommercial applicator license from

the department and issued under Chapter 76, Agriculture Code,

that covers pest control work or is under the direct supervision

of a person who holds a commercial or noncommercial applicator

license from the department and issued under Chapter 76,

Agriculture Code, that covers pest control work; and

(D) complies with annual continuing education required by the

department.

(b) A person described by Subsection (a) is not considered to be

engaged in the business of structural pest control.

(c) Neither this section nor any other law shall prohibit a

political subdivision from reducing the number of hours of

training or other requirements for an employee conducting larval

mosquito control on property owned or controlled by the political

subdivision using biological pesticides approved for general use

by the Department of State Health Services, provided the employee

is given instructions adequate to ensure the safe and effective

use of such pesticides.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 884, Sec. 2, eff. June

20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.03, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 7.05, eff. September 1, 2009.

Sec. 1951.054. PERSON PERFORMING PEST CONTROL WORK ON

AGRICULTURAL LAND. (a) Except as provided by Sections 1951.212

and 1951.457(c), this chapter does not apply to a person or the

person's employee who is engaged in the business of agriculture

or aerial application or custom application of pesticides to

agricultural lands.

(b) A person described by Subsection (a) is not considered to be

engaged in the business of structural pest control.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1951.055. PERSON USING PEST CONTROL CHEMICALS FOR HOUSEHOLD

USE. (a) Except as provided by Sections 1951.212 and

1951.457(c), this chapter does not apply to a person who uses

pest control chemicals that are for household use and are

available for purchase in retail food stores, such as aerosol

bombs and spray cans, if the insecticide is used in accordance

with the label directions on the insecticide or with department

rules or guidelines or as provided by Section 1951.303 and is:

(1) used by the owner of a building or the owner's employee or

agent in an area occupied by the owner in a residential building;

or

(2) used in a place that is vacant, unused, and unoccupied.

(b) A person described by Subsection (a) is not considered to be

engaged in the business of structural pest control.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.04, eff. September 1, 2007.

Sec. 1951.056. BEEKEEPERS. (a) Except as provided by Sections

1951.212 and 1951.457(c), this chapter does not apply to a person

acting as a beekeeper, as defined by Section 131.001, Agriculture

Code, who:

(1) is registered with the chief apiary inspector as provided by

Subchapter C, Chapter 131, Agriculture Code;

(2) does not use pesticides or electrical devices other than

conventional bee smokers or equipment as defined by Section

131.001, Agriculture Code; and

(3) collects, removes, or destroys honey bees.

(b) A person described by Subsection (a) is not considered to be

engaged in the business of structural pest control.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.05, eff. September 1, 2007.

Sec. 1951.057. FALCONERS. (a) This chapter does not apply to a

person engaged in falconry, as defined by Section 49.001, Parks

and Wildlife Code, who:

(1) is the holder of a falconer's permit as provided by Chapter

49, Parks and Wildlife Code; and

(2) uses a raptor to control or relocate other birds.

(b) A person described by Subsection (a) is not considered to be

engaged in the business of structural pest control.

Added by Acts 2009, 81st Leg., R.S., Ch.

325, Sec. 1, eff. June 19, 2009.

Sec. 1951.058. ACTIVITIES NOT INVOLVING PESTICIDES. When

performed without the use of a pesticide, this chapter does not

apply to the:

(1) use of a raptor to control or relocate other birds;

(2) physical removal of pests or the habitat of pests while

cleaning a chimney;

(3) use of a live trap to remove an animal from the premises of

a residence, agricultural operation, or business structure;

(4) removal by mechanical means of weeds or other obstructing

vegetation from a sewer, drainage system, body of water, or

similar area; or

(5) installation, maintenance, or use of a nonpesticidal barrier

to remove or prevent infestation by nuisance animals.

Added by Acts 2009, 81st Leg., R.S., Ch.

762, Sec. 1, eff. June 19, 2009.

Sec. 1951.059. ACTIVITIES INVOLVING MINIMAL RISK OF HARM. (a)

The department by rule may exempt an activity from all or part of

the requirements of this chapter, other than a requirement under

Section 1951.212, if the department determines that the activity

presents only a minimal risk of harm to the health, safety, and

welfare of the public, the person performing the activity, pets

and other domesticated animals, and the environment.

(b) A business that performs an activity exempted from

regulation under this section and that is not otherwise required

to hold a license issued under this chapter shall provide to each

customer a written notice, as prescribed by department rule,

that:

(1) informs the customer of the customer's rights under the

Deceptive Trade Practices-Consumer Protection Act (Subchapter E,

Chapter 17, Business & Commerce Code);

(2) provides contact information for the consumer protection

division of the office of the attorney general; and

(3) contains other information required by the department.

(c) Failure to provide the notice required by Subsection (b) is

a violation of this chapter. The department may impose an

administrative penalty or take any other enforcement action

provided by this chapter or the Agriculture Code to deter,

restrain, or punish a person who violates this section. An

enforcement action by the department under this section is in

addition to remedies and penalties provided by the Deceptive

Trade Practices-Consumer Protection Act (Subchapter E, Chapter

17, Business & Commerce Code).

Added by Acts 2009, 81st Leg., R.S., Ch.

762, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. STRUCTURAL PEST CONTROL ADVISORY COMMITTEE

Sec. 1951.101. COMMITTEE MEMBERSHIP. (a) The committee

consists of nine members appointed by the commissioner as

follows:

(1) two members who are experts in structural pest control

application;

(2) three members who represent the public;

(3) one member from an institution of higher education who is

knowledgeable in the science of pests and pest control;

(4) one member who represents the interests of structural pest

control operators and who is appointed based on recommendations

provided by a trade association of operators;

(5) one member who represents the interests of consumers; and

(6) the commissioner of state health services or the

commissioner's designee.

(b) Members of the committee serve staggered four-year terms.

The terms of four or five members, as appropriate, expire on

February 1 of each odd-numbered year.

(c) Service on the committee by a state officer or employee is

an additional duty of the member's office or employment.

(d) Appointments to the committee shall be made without regard

to the race, color, disability, sex, religion, age, or national

origin of the appointee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.07, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 7.06, eff. September 1, 2009.

Sec. 1951.102. ELIGIBILITY OF PUBLIC MEMBERS. A person is not

eligible for appointment as a public member of the committee if:

(1) the person is licensed under this chapter; or

(2) the person or the person's spouse:

(A) is registered, certified, or licensed by an occupational

regulatory agency in the field of pest control;

(B) is employed by or participates in the management of a

business entity or other organization regulated by the department

or receiving funds from the department;

(C) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by the department or receiving funds from the

department; or

(D) uses or receives a substantial amount of tangible goods,

services, or funds from the department, other than compensation

or reimbursement authorized by law for committee membership,

attendance, or expenses.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.08, eff. September 1, 2007.

Sec. 1951.103. MEMBERSHIP RESTRICTIONS. (a) In this section,

"Texas trade association" means a cooperative and voluntarily

joined statewide association of business or professional

competitors in this state designed to assist its members and its

industry or profession in dealing with mutual business or

professional problems and in promoting their common interest.

(b) A person may not be a member of the committee if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of pest control except as

provided by Section 1951.101(a)(4); or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of pest

control.

(c) A person may not be a member of the committee if the person

is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the department.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.09, eff. September 1, 2007.

Sec. 1951.104. DUTIES OF COMMITTEE.The committee shall:

(1) gather and provide information relating to the practice of

structural pest control at the request of the department or the

commissioner; and

(2) advise the department and the commissioner on:

(A) the education and curricula requirements for applicants;

(B) the content of examinations under this chapter;

(C) proposed rules and standards on technical issues related to

structural pest control and rules related to enforcement;

(D) standards and criteria for the issuance of licenses under

this chapter;

(E) fees for license applications and examinations under this

chapter; and

(F) other issues affecting the practice of structural pest

control.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.10, eff. September 1, 2007.

Sec. 1951.105. RULES GOVERNING COMMITTEE; COMMITTEE MEETINGS.

(a) The department shall adopt rules for the operation of the

committee, including rules governing:

(1) the purpose, role, responsibility, and goals of the

committee;

(2) the quorum requirements for the committee;

(3) the qualifications required for members of the committee,

which may include experience and geographic representation

requirements;

(4) the appointment process for the committee;

(5) the members' terms;

(6) the training requirements;

(7) a process to regularly evaluate the effectiveness of the

committee; and

(8) a requirement that the committee comply with Chapter 551,

Government Code.

(b) The committee shall:

(1) meet quarterly;

(2) operate under Robert's Rules of Order; and

(3) record the minutes of each meeting.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.11, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 7.07, eff. September 1, 2009.

Sec. 1951.106. APPLICABILITY OF OTHER LAW TO COMMITTEE. (a)

Section 2110.008, Government Code, does not apply to the

committee.

(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 890, Sec.

1.79(3), eff. September 1, 2007.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 890, Sec.

1.79(3), eff. September 1, 2007.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.12, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.13, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.79(3), eff. September 1, 2007.

SUBCHAPTER E. POWERS AND DUTIES OF DEPARTMENT RELATING TO

STRUCTURAL PEST CONTROL

Sec. 1951.201. SOLE LICENSING AUTHORITY; FEES. (a) The

department is the sole authority in this state for licensing

persons engaged in the business of structural pest control.

(b) The department, with the advice of the committee, shall

establish fees under this chapter in amounts reasonable and

necessary to cover the costs of administering the department's

programs and activities under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.15, eff. September 1, 2007.

Sec. 1951.203. STANDARDS AND CRITERIA FOR LICENSES. The

department, with the advice of the committee, shall develop

standards and criteria for issuing:

(1) a structural pest control business license to a person

engaged in the business of structural pest control;

(2) a certified commercial applicator's license to an individual

engaged in the business of structural pest control;

(3) a certified noncommercial applicator's license to an

individual; and

(4) a technician license to an individual.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.17, eff. September 1, 2007.

Sec. 1951.204. SUBPOENA AUTHORITY. (a) As part of an

investigation under this chapter, the commissioner may request

and, if necessary, compel by subpoena:

(1) the attendance of witnesses for examination under oath; and

(2) the production for inspection and copying of records,

documents, and other evidence relevant to the investigation of an

alleged violation of this chapter.

(b) The commissioner, acting through the attorney general, may

bring an action to enforce a subpoena issued under Subsection (a)

against a person who fails to comply with the subpoena.

(c) Venue for an action brought under Subsection (b) is in a

district court in:

(1) Travis County; or

(2) the county in which the alleged violation occurred.

(d) The court shall order compliance with the subpoena if the

court finds that good cause exists to issue the subpoena.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.18, eff. September 1, 2007.

Sec. 1951.205. ENVIRONMENTAL RULES. (a) The department, with

the advice of the committee, shall adopt rules as authorized

under this chapter governing the methods and practices of

structural pest control that the department determines are

necessary to protect the public's health and welfare and prevent

adverse effects on human life and the environment. Each rule

adopted must cite the section of this chapter that authorizes the

rule.

(b) A rule relating to the use of economic poisons must comply

with applicable standards of the federal government and the

commissioner governing the use of such substances.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.19, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 7.08, eff. September 1, 2009.

Sec. 1951.206. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) Except as provided by Subsection (b), the

department may not adopt a rule restricting advertising or

competitive bidding by a person regulated by the department under

this chapter.

(b) The department may adopt rules restricting advertising or

competitive bidding to prohibit false, misleading, or deceptive

practices by a person regulated by the department under this

chapter. A rule adopted under this subsection may not:

(1) restrict the use of any medium for advertising;

(2) restrict a person's personal appearance or use of a person's

voice in an advertisement;

(3) relate to the size or duration of an advertisement by a

person; or

(4) restrict a person's advertisement under a trade name.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.20, eff. September 1, 2007.

Sec. 1951.207. INSPECTION OF LICENSE HOLDERS. (a) The

department by rule shall adopt a policy that requires a business

holding a structural pest control business license to be

inspected by a field inspector at least once:

(1) in the business's first year of operation; and

(2) every four years after the first year of operation.

(b) The department by rule shall adopt a policy and guidelines

for conducting an investigation under this chapter, including:

(1) procedures for investigating a complaint concerning misuse

of pesticides, including contamination by pesticides and human

exposure to pesticides;

(2) the circumstances in which a case should be referred to the:

(A) Department of State Health Services;

(B) Texas Commission on Environmental Quality; or

(C) United States Environmental Protection Agency;

(3) recommendations to consumers and applicators regarding

cleanup after a spill or misapplication; and

(4) procedures for residue sampling, including the circumstances

in which to take a residue sample and the time in which the

sample should be taken.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.21, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 7.09, eff. September 1, 2009.

Sec. 1951.208. MISAPPLICATION OF PESTICIDES. (a) If an

investigation shows that a misapplication of pesticides has

occurred on the premises of a consumer, the department shall

immediately notify the consumer and the applicator of the

misapplication.

(b) On a finding of misapplication, the department shall keep

records of health injuries and property damages resulting from

the misapplication reported to the department by a:

(1) certified applicator;

(2) physician;

(3) person holding a structural pest control business license;

(4) technician;

(5) consumer; or

(6) state agency.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.22, eff. September 1, 2007.

Sec. 1951.209. AVAILABILITY OF CERTAIN INFORMATION. The

department may make available to the Department of State Health

Services under the occupational condition reporting program

established under Chapter 84, Health and Safety Code, any

information the department receives concerning an exposure to a

pesticide caused by a person licensed under this chapter that

results in a medically verifiable illness. The department and

the executive commissioner of the Health and Human Services

Commission shall adopt joint rules for making that information

available to the Department of State Health Services. The rules

must require the department to make that information available to

an institution of higher education that conducts research in

urban entomology, epidemiology, or other areas related to

structural pest control.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.23, eff. September 1, 2007.

Sec. 1951.210. PRETREATMENT INSPECTION SERVICE; FEES;

LIABILITY. (a) The department may provide a pretreatment

inspection service to consumers. A pretreatment inspection is

limited to a determination of whether there is an infestation of

pests on the premises inspected.

(b) On the request of a consumer, the department may make

available an inspector employed by the department to inspect the

premises of the consumer if the consumer has obtained, from at

least two pest control companies:

(1) a determination that there is an infestation of pests on the

premises; and

(2) an estimate of the cost of the treatment.

(c) The department shall charge a fee for a pretreatment

inspection in an amount sufficient to pay the cost of providing

the service.

(d) The department is not liable for any damages that may arise

as a result of an inspection made under this section that is

subsequently found to be incorrect.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.24, eff. September 1, 2007.

Sec. 1951.211. CONSULTATION WITH INTEGRATED PEST MANAGEMENT

TECHNIQUES EXPERT. The department may contract with an

institution of higher education for the services of an expert in

integrated pest management to consult with the department,

department staff, license holders, and the public regarding

integrated pest management techniques.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.25, eff. September 1, 2007.

Sec. 1951.212. INTEGRATED PEST MANAGEMENT PROGRAMS FOR SCHOOL

DISTRICTS. (a) The department shall establish standards for an

integrated pest management program for the use of pesticides,

herbicides, and other chemical agents to control pests, rodents,

insects, and weeds at the school buildings and other facilities

of school districts.

(b) The department shall use the structural pest control

advisory committee to assist the department in developing the

standards for the integrated pest management program. In

developing the standards, the advisory committee shall consult

with a person knowledgeable in the area of integrated pest

management in schools.

(c) The department shall include in standards adopted under this

section a requirement to use the least toxic methods available

to control pests, rodents, insects, and weeds.

(d) The department by rule shall establish categories of

pesticides that a school district is allowed to apply. For each

category, the department shall specify:

(1) the minimum distance a school district must maintain between

an area where pesticides are being applied and an area where

students are present at the time of application;

(2) the minimum amount of time a school district is required to

wait before allowing students to enter an indoor or outdoor area

in a school building or on school grounds for normal academic

instruction or organized extracurricular activities after

pesticides have been applied;

(3) the requirements for posting notice of the indoor and

outdoor use of pesticides;

(4) the requirements for obtaining approval before applying the

pesticide; and

(5) the requirements for maintaining records of the application

of pesticides.

(e) Each school district shall:

(1) adopt an integrated pest management program that

incorporates the standards established by the department under

this section;

(2) designate an integrated pest management coordinator for the

district; and

(3) report to the department not later than the 90th day after

the date the district designates or replaces an integrated pest

management coordinator the name, address, telephone number, and

e-mail address of the district's current coordinator.

(f) Each person who is designated as the integrated pest

management coordinator for a school district shall successfully

complete six hours of continuing education in integrated pest

management every three years.

(g) The department shall inspect each school district at least

once every five years for compliance with this section and may

conduct additional inspections based on a schedule of risk-based

inspections using the following criteria:

(1) whether there has been a prior violation by the school

district;

(2) the inspection history of the school district;

(3) any history of complaints involving the school district;

and

(4) any other factor determined by the department by rule.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.26, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 7.10, eff. September 1, 2009.

SUBCHAPTER F. PUBLIC INTEREST INFORMATION AND COMPLAINT

PROCEDURES

Sec. 1951.251. PUBLIC INTEREST INFORMATION. (a) The

department, with the advice of the committee, shall prepare

information of public interest describing the functions of the

department under this chapter and the procedures by which

complaints are filed with and resolved by the department under

this chapter.

(b) The department shall make the information available to the

public and appropriate state agencies.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.27, eff. September 1, 2007.

Sec. 1951.252. COMPLAINTS. (a) The department by rule shall

establish methods by which consumers and service recipients are

notified of the name, mailing address, and telephone number of

the department for the purpose of directing complaints to the

department under this chapter. The department may provide for

that notice:

(1) on each license form, application, or written contract for

services of a person regulated under this chapter;

(2) on a sign prominently displayed in the place of business of

each person regulated under this chapter; or

(3) in a bill for services provided by a person regulated under

this chapter.

(b) The department shall keep an information file about each

complaint filed with the department under this chapter that the

department has authority to resolve.

(c) If a written complaint is filed with the department under

this chapter that the department has authority to resolve, the

department, at least quarterly and until final disposition of the

complaint, shall notify the parties to the complaint of the

status of the complaint unless the notice would jeopardize an

undercover investigation.

(d) The department shall provide to a license holder against

whom a complaint has been filed under this chapter:

(1) the allegations made against the license holder in the

complaint; and

(2) on the license holder's request, any information obtained by

the department in its investigation of the complaint.

(e) The department shall provide the information required under

Subsection (d) in a timely manner to allow the license holder

time to respond to the complaint.

(f) The commissioner may allow an authorized employee of the

department to dismiss a complaint if an investigation

demonstrates that:

(1) a violation did not occur; or

(2) the subject of the complaint is outside the department's

jurisdiction under this chapter.

(g) An employee who dismisses a complaint under Subsection (f)

shall report the dismissal to the commissioner. The report must

include a sufficient explanation of the reason the complaint was

dismissed.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.28, eff. September 1, 2007.

Sec. 1951.253. PUBLIC PARTICIPATION. (a) The department shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the committee and to

speak on any issue for which the committee has a duty under this

chapter to advise the department.

(b) The department shall prepare and maintain a written plan

that describes how a person who does not speak English or who has

a physical, mental, or developmental disability can be provided

reasonable access to the department's programs under this

chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.29, eff. September 1, 2007.

Sec. 1951.254. PUBLIC INFORMATION PROGRAM. (a) The department

shall establish a public information program as provided by this

section and Sections 1951.453-1951.456 to inform the public about

the practice and regulation of structural pest control.

(b) The department may create a public information program

advisory committee to assist in the development of a public

information program.

(c) The department shall make available to the public and other

appropriate state agencies the information compiled as part of

the program.

(d) The public information program must:

(1) include the adoption and distribution, in a manner that the

department considers appropriate, of a standard form for

complaints under this chapter;

(2) inform prospective applicants for licensing under this

chapter about the qualifications and requirements for licensing;

(3) inform applicants, license holders, and the public on the

department's Internet website, in department brochures, and on

any other available information resource about the department's

enforcement process under this chapter, including each step in

the complaint investigation and resolution process, from initial

filing thorough final appeal; and

(4) inform license holders that a license holder may obtain

information about a complaint made against the license holder and

may obtain on request a copy of the complaint file.

(e) The department shall develop a clear, factual, and balanced

information sheet of one or more pages containing information on:

(1) the pest control industry;

(2) chemicals used in structural pest control;

(3) general health and safety issues relating to structural pest

control;

(4) precautions to take before, during, and after application;

(5) steps to take if a misapplication, including an

underapplication or an overapplication, is suspected; and

(6) any other matters determined by the department.

(f) The information sheet must include:

(1) the names and telephone numbers of the department and the

Department of State Health Services;

(2) the telephone number of any pesticide hotline established by

a state or federal agency or by a state university;

(3) a statement of a consumer's rights under Chapter 601,

Business & Commerce Code, to cancel a home solicitation

transaction; and

(4) information concerning the availability of any pretreatment

inspection service that may be provided by the department under

Section 1951.210.

(g) The department shall develop a sign to be posted in the area

of an indoor treatment that contains:

(1) the date of the planned treatment; and

(2) any other information required by the department.

(h) The department shall make available a consumer and industry

telephone hotline to provide direct access to the Structural Pest

Control Service to ensure timely and efficient assistance with

industry and consumer needs.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.29, eff. April 1, 2009.

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.30, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 7.11, eff. September 1, 2009.

Sec. 1951.255. ENFORCEMENT INFORMATION. (a) The department

shall make available to the public information about each final

enforcement action taken by the department against a person under

this chapter. The department shall provide this information on

its Internet website and in other appropriate publications.

(b) The department may determine the format in which it will

provide the information required under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.31, eff. September 1, 2007.

SUBCHAPTER G. LICENSE REQUIREMENTS, ISSUANCE, AND RENEWAL

Sec. 1951.301. STRUCTURAL PEST CONTROL BUSINESS LICENSE

REQUIRED. (a) In this section, "branch office" means any place

of business, other than the primary office or a facility serving

solely as a telephone answering service, that has at least one

employee during normal business hours who is capable of:

(1) answering customers' normal questions;

(2) scheduling normal inspections or work; or

(3) performing structural pest control functions.

(b) A person may not engage in the business of structural pest

control unless the person:

(1) meets the standards set by the department under this

chapter; and

(2) holds a structural pest control business license issued

under this chapter.

(c) A structural pest control business license entitles a person

and the person's employees to engage in the business of

structural pest control under the direct supervision of a

certified commercial applicator.

(d) A person engaged in the business of structural pest control

must hold a structural pest control business license for each

place of business, including each branch office. A certified

commercial applicator, certified noncommercial applicator, or

licensed technician is not required to obtain a separate license

for each branch office of an employer.

(e) Each structural pest control business license holder shall

employ a certified commercial applicator at all times.

(f) A certified commercial applicator or technician license must

be associated with a business license holder. The name of the

employer of a licensed commercial applicator or technician must

be printed on the face of the license issued to a commercial

applicator or technician.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.32, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 7.12, eff. September 1, 2009.

Sec. 1951.302. CERTIFIED COMMERCIAL APPLICATOR'S LICENSE. The

department must determine that an individual is competent to use

or supervise the use of a restricted-use pesticide or

state-limited-use pesticide covered by the individual's certified

commercial applicator's license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.33, eff. September 1, 2007.

Sec. 1951.303. CERTIFIED NONCOMMERCIAL APPLICATOR'S LICENSE.

(a) In this section, "incidental use situation" means a

pesticide application, including treating wasps in an area

adjacent to a utility meter, treating fire ants in a transformer

box, or the treating of ants by a janitor or clerical employee in

a break area, that:

(1) is on an occasional, isolated, site-specific basis;

(2) is incidental to the performance of a primary duty that is

not pest control by an employee; and

(3) involves the use of general use pesticides after

instruction, as provided by rules adopted by the department.

(b) An individual who does not hold a certified commercial

applicator's license may not engage in the business of structural

pest control unless the individual holds a certified

noncommercial applicator's or technician license and:

(1) is employed by the state or a political subdivision of the

state and engages in the business of structural pest control

other than by applying a general use pesticide in an incidental

use situation; or

(2) engages in the business of structural pest control as an

employee of a person who owns, operates, or maintains a building

that is:

(A) an apartment building;

(B) a day-care center;

(C) a hospital;

(D) a nursing home;

(E) a hotel, motel, or lodge;

(F) a warehouse;

(G) a food-processing establishment, other than a restaurant,

retail food, or food service establishment; or

(H) a school.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.34, eff. September 1, 2007.

Sec. 1951.304. TECHNICIAN LICENSE. The department may designate

different classes or categories for technicians.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.35, eff. September 1, 2007.

Sec. 1951.305. APPLICATION. (a) A person must apply for a

license under this chapter on a form prescribed and provided by

the department.

(b) Each applicant must provide the information the department

requires to determine the applicant's qualifications.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.36, eff. September 1, 2007.

Sec. 1951.306. WAIVER FOR APPLICANT LICENSED IN ANOTHER STATE.

(a) The department may waive any license requirement under this

chapter for an applicant who holds a license issued by another

state that has license requirements substantially equivalent to

those of this state. The department may enter into reciprocal

licensing agreements with other states that have license

requirements substantially equivalent to those of this state.

(b) The department may issue an endorsement of license to a

person who:

(1) establishes residence in this state; and

(2) has been determined by the department to meet the

qualifications of a certified applicator by taking the

appropriate examination in another state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.37, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 7.13, eff. September 1, 2009.

Sec. 1951.307. LICENSE RENEWAL. A person may renew a license by

submitting an application to the department and paying the

required renewal fees.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.38, eff. September 1, 2007.

Sec. 1951.308. LICENSE EXPIRATION. A license issued under this

chapter expires at the end of the license period as determined by

department rule.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.39, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 7.14, eff. September 1, 2009.

Sec. 1951.309. FEE FOR INITIAL OR RENEWAL LICENSE. (a) An

applicant for an initial or renewal structural pest control

business license or for an initial or renewal endorsement of

license under Section 1951.306 must submit with the person's

application a fee in an amount established by department rule

for:

(1) a license or endorsement; and

(2) a license for each technician the applicant employs.

(b) An applicant for an initial or renewal certified

applicator's license must deliver with the person's application a

fee in an amount established by department rule for:

(1) a license; and

(2) a license for each technician the applicant employs.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.40, eff. September 1, 2007.

Sec. 1951.312. LIABILITY INSURANCE; EXCEPTIONS. (a) The

department may not issue or renew a structural pest control

business license until the license applicant:

(1) files with the department a policy or contract of insurance,

approved as sufficient by the department, in an amount not less

than $200,000 for bodily injury and property damage coverage,

with a minimum total aggregate of $300,000 for all occurrences,

insuring the applicant against liability for damage to persons or

property occurring as a result of operations performed in the

course of the business of structural pest control on premises or

any other property under the applicant's care, custody, or

control;

(2) in the case of an applicant who has an unexpired and

uncanceled insurance policy or contract on file with the

department, files with the department a certificate or other

evidence from an insurance company stating that:

(A) the policy or contract insures the applicant against

liability for acts and damage as described in Subdivision (1);

and

(B) the amount of insurance coverage is in the amount approved

by the department;

(3) files with the department a bond, certificate of deposit, or

other proof acceptable to the department of sufficient funds in

an amount not less than $300,000 for payment of claims of damage

to persons or property occurring as a result of operations

performed negligently in the course of the business of structural

pest control on premises or any other property under the

applicant's care, custody, or control; or

(4) files with the department evidence satisfactory to the

department of coverage under a general liability insurance

policy, in an amount not less than $200,000 for bodily injury and

property damage coverage, with a minimum total aggregate of

$300,000 for all occurrences, if the applicant operates solely as

a wood treater who treats wood on commercial property owned by

the applicant.

(b) A structural pest control business license holder shall at

all times maintain the insurance policy or contract or the

security described by Subsection (a)(3) in the amount approved by

the department. Failure to renew the policy or contract or

maintain it or the security in the required amount is a ground

for suspension or revocation of the license and a violation of

this section.

(c) The department by rule may require different amounts of

insurance coverage for different classifications of operations

under this chapter.

(d) The department may adopt insurance requirements for

certified noncommercial applicators or technicians.

(e) An applicant who files proof under Subsection (a)(3) must

designate a third party not affiliated with the applicant to

handle the processing of damage claims regarding that security.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 537, Sec. 1, 2, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.43, eff. September 1, 2007.

Sec. 1951.313. MEMORANDUM OF AGREEMENT. The department may

enter into a memorandum of agreement with a political subdivision

other than an institution of public or private education

concerning licensing requirements.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.44, eff. September 1, 2007.

Sec. 1951.314. LICENSE NOT TRANSFERABLE. A license issued by

the department under this chapter is not transferable.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.45, eff. September 1, 2007.

Sec. 1951.315. CONTINUING EDUCATION REQUIREMENTS. The

department shall administer a mandatory continuing education

program for all license holders. Each license holder must comply

with the continuing education requirements established by

department rule in order to retain or renew a license.

Added by Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.46, eff. September 1, 2007.

SUBCHAPTER H. TRAINING

Sec. 1951.351. TECHNICIAN TRAINING PROGRAM. (a) The department

shall:

(1) develop or approve a training program for licensed

technicians and for applicants to become licensed technicians;

and

(2) require that an applicant for a technician license complete

the training program.

(b) The department shall develop the educational and training

materials for the training program with the Texas Agricultural

Extension Service or any other institution of higher education.

The department shall publish and distribute, in conjunction with

the Texas Agricultural Extension Service, the materials developed

as a part of the training program.

(c) The training program must include instruction in:

(1) recognition of pests and pest damage;

(2) pesticide labels and label comprehension;

(3) pesticide safety;

(4) environmental protection;

(5) procedures for the immediate reporting of spills and

misapplications;

(6) application equipment and techniques;

(7) pesticide formulations and actions;

(8) emergency procedures and pesticide cleanup;

(9) state and federal law relating to structural pest control;

(10) basic principles of mathematics, chemistry, toxicology, and

entomology;

(11) nonchemical pest control techniques, including biological,

mechanical, and prevention techniques; and

(12) any other topic the department considers necessary.

(d) The department may create a technician training program

advisory committee to assist the department in developing the

training program required by this section.

(e) The department may approve a training program that has not

been developed by the department if the program meets the

standards adopted by the department for the program. Completion

of a training program approved by the department under this

subsection satisfies Subsection (a)(2).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.47, eff. September 1, 2007.

Sec. 1951.352. NEW DEVELOPMENTS; PROOF OF STUDY. If the

department determines that new developments in pest control have

occurred that are so significant that proper knowledge of the

developments is necessary to protect the public, the department

may require of each applicant proof of study by:

(1) attending approved training courses; or

(2) taking additional examinations on the new developments only.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.48, eff. September 1, 2007.

Sec. 1951.353. FEES RELATED TO TRAINING PROGRAMS. (a) The

department may charge a fee to a person to purchase or borrow

materials developed for the technician training program under

Section 1951.351. The department shall set the fee in an amount

that will recover the costs of the program.

(b) The department may charge a fee in an amount established by

rule for each course considered for approval under Section

1951.352.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.49, eff. September 1, 2007.

SUBCHAPTER I. EXAMINATIONS

Sec. 1951.401. EXAMINATION FOR CERTIFIED APPLICATOR'S LICENSE.

The department may require a person to qualify for a certified

applicator's license by passing an examination demonstrating the

person's competence in the field of structural pest control.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.50, eff. September 1, 2007.

Sec. 1951.402. EXAMINATION FOR TECHNICIAN LICENSE. The

department shall require an applicant for a technician license to

pass an examination developed and administered by the department

or a person designated by the department.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.51, eff. September 1, 2007.

Sec. 1951.403. EXAMINATION FEE. Each time a person applies to

take an examination for a license, the person shall pay the

department an examination fee, in an amount established by

department rule, for each category of examination to be taken.

Except as provided by department rule, an examination fee is not

refundable.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.52, eff. September 1, 2007.

Sec. 1951.404. LIST OF STUDY MATERIALS AND SEMINARS. The

department shall make public a list of study materials and

educational seminars that are available to help applicants

successfully complete any examination administered under this

chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.53, eff. September 1, 2007.

Sec. 1951.405. EXAMINATION RESULTS. (a) Not later than the

30th day after the date a licensing examination is administered

under this chapter, the department shall notify each examinee of

the results of the examination. If an examination is graded or

reviewed by a national testing service, the department shall

notify each examinee of the results of the examination not later

than the 14th day after the date the department receives the

results from the testing service.

(b) If notice of the results of an examination graded or

reviewed by a national testing service will be delayed for more

than 90 days after the examination date, the department shall

notify each examinee of the reason for the delay before the 90th

day.

(c) If requested in writing by a person who fails a licensing

examination administered under this chapter, the department shall

provide to the person an analysis of the person's performance on

the examination.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.54, eff. September 1, 2007.

Sec. 1951.406. EXAMINATION POLICY. (a) The department shall

develop a written policy governing licensing examinations under

this subchapter that prescribes:

(1) procedures to improve the design and construction of

examinations;

(2) procedures for administering the examinations; and

(3) the process for evaluating examinations in use.

(b) The policy must include:

(1) a procedure for seeking assistance in the development of

examinations from experts in:

(A) structural pest control;

(B) structural pest control education; and

(C) examination creation and validation;

(2) a schedule that provides for examination revision and

maintenance, including the regular update of examinations;

(3) a procedure to routinely analyze and validate examinations;

(4) a procedure for the development of a bank of questions for

each examination;

(5) guidelines for developing examinations from the bank of

questions;

(6) the number and type of questions for each examination; and

(7) a requirement that the person responsible for examination

development make periodic reports on examination issues to the

commissioner.

Added by Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.55, eff. September 1, 2007.

SUBCHAPTER J. PRACTICE BY LICENSE HOLDER

Sec. 1951.451. CONTRACT FOR PEST CONTROL SERVICES. A written

contract under which a license holder under this chapter agrees

to perform structural pest control services in this state must

include:

(1) the department's mailing address and telephone number; and

(2) a statement that the department has jurisdiction over

individuals licensed under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.56, eff. September 1, 2007.

Sec. 1951.452. RECORDS OF LICENSE HOLDER. (a) The department

may require each license holder to make records, as prescribed by

the department, of the license holder's use of pesticides.

(b) Subject to Subsection (c), a record required under

Subsection (a) shall be:

(1) maintained for at least two years on the license holder's

business premises; and

(2) made available for inspection by the department and its

authorized agents during normal business hours.

(c) A certified noncommercial applicator shall maintain required

records on the premises of the person's employer for at least two

years. The records shall be made available for inspection by the

department and its authorized agents during the employer's normal

operating hours.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.57, eff. September 1, 2007.

Sec. 1951.453. PEST CONTROL INFORMATION FOR INDOOR TREATMENTS:

RESIDENTIAL PROPERTY. (a) For an indoor treatment at a private

residence that is not rental property, a certified applicator or

technician shall make available a pest control information sheet

developed under Section 1951.254 to the owner of the residence

before each treatment begins.

(b) For an indoor treatment at a residential rental property

with fewer than five rental units, a certified applicator or

technician shall make available a pest control information sheet

developed under Section 1951.254 to the tenant of each unit.

(c) For an indoor treatment at a residential rental property

with five or more rental units, a certified applicator or

technician shall make available a pest control information sheet

developed under Section 1951.254 and a pest control sign

developed under that section to the owner or manager of the

property. The owner or manager or an employee or agent of the

owner or manager, other than the certified applicator or

technician, shall notify residents who live in the direct area of

the treatment or in an adjacent area by:

(1) posting the sign in an area of common access at least 48

hours before each planned treatment; or

(2) leaving the information sheet on the front door of each unit

or in a conspicuous place inside each unit at least 48 hours

before each planned treatment.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 7.15, eff. September 1, 2009.

Sec. 1951.454. PEST CONTROL INFORMATION FOR INDOOR TREATMENTS:

WORKPLACE. For an indoor treatment at a workplace, a certified

applicator or technician shall make available a pest control

information sheet developed under Section 1951.254 and a pest

control sign developed under that section to the employer or the

building manager. The employer or building manager or an

employee or agent of the owner or manager, other than the

certified applicator or technician, shall notify the persons who

work at the workplace of the date of the planned treatment by:

(1) posting the sign in an area of common access that the

persons are likely to check on a regular basis at least 48 hours

before each planned treatment; and

(2) providing the information sheet to any person working in the

building on a request made by the person during normal business

hours.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 7.16, eff. September 1, 2009.

Sec. 1951.455. PEST CONTROL INFORMATION FOR INDOOR TREATMENTS:

CERTAIN OTHER BUILDINGS. (a) For an indoor treatment at a

building that is a hospital, nursing home, hotel, motel, lodge,

warehouse, food-processing establishment, school, or day-care

center, a certified applicator or technician shall make available

a pest control information sheet developed under Section 1951.254

and a pest control sign developed under that section to the chief

administrator or building manager. The chief administrator or

building manager shall notify the persons who work in the

building of the treatment by:

(1) posting the sign in an area of common access that the

persons are likely to check on a regular basis at least 48 hours

before each planned treatment; and

(2) providing the information sheet to a person working in the

building on request of the person.

(b) Personnel at a school or day-care center shall inform the

parent, guardian, or managing conservator of each child attending

the school or center, at the time the child is registered, that:

(1) the school or center periodically applies pesticides

indoors; and

(2) information on the application of the pesticides is

available at the request of the parent, guardian, or managing

conservator.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 7.17, eff. September 1, 2009.

Sec. 1951.456. PEST CONTROL INFORMATION FOR INDOOR TREATMENTS;

RULES; EXCEPTION. (a) The department shall develop a policy to

implement and enforce Sections 1951.453-1951.455.

(b) Under rules adopted by the department, a requirement under

Sections 1951.453-1951.455 that notice of a treatment be given at

least 48 hours before the treatment may be waived for emergency

treatments.

(c) A person is not considered in violation of Section 1951.453,

1951.454, or 1951.455 or a rule adopted under this section for

not posting a pest control sign developed under Section 1951.254

if the sign is posted as required by Section 1951.453, 1951.454,

or 1951.455 or a rule adopted under this section but is removed

by an unauthorized person.

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 506, Sec.

7.19(4), eff. September 1, 2009.

(e) The signage, advance notice, and information sheet

requirements of Sections 1951.453-1951.455 do not apply to space

that is vacant, unused, and unoccupied as a residence, workplace,

or other use covered by Sections 1951.453-1951.455.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.58, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 7.19(4), eff. September 1, 2009.

Sec. 1951.457. PEST CONTROL INFORMATION FOR OUTDOOR TREATMENTS.

(a) For an outdoor treatment at a private residence that is not

rental property, a certified applicator or technician shall make

available a pest control information sheet developed under

Section 1951.254 at the residence before the treatment begins.

(b) For an outdoor treatment at a residential rental property

with fewer than five rental units, a certified applicator or

technician shall make available a pest control information sheet

at each unit at the time of treatment.

(c) The department may adopt rules to require the distribution

of a pest control information sheet for an outdoor treatment

other than an outdoor treatment described by this section if the

department determines that the distribution or posting, or both,

would protect the public's health, safety, and welfare.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.59, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 7.18, eff. September 1, 2009.

Sec. 1951.458. PRACTICE BY NONCOMMERCIAL APPLICATOR OR

TECHNICIAN. (a) A person who holds a certified noncommercial

applicator's or technician license may not engage in the business

of structural pest control outside the scope of the employment

for which the person is licensed as a certified noncommercial

applicator or technician unless the person becomes licensed as

otherwise provided by this chapter.

(b) A person who holds a certified noncommercial applicator's or

technician license may engage in the business of structural pest

control without association with a business that holds a

structural pest control business license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1951.459. PEST CONTROL SERVICES FOR CERTAIN BUILDINGS. The

owner of a building that is an apartment building, day-care

center, hospital, nursing home, hotel, motel, lodge, warehouse,

school, or food-processing establishment, other than a

restaurant, retail food, or food service establishment, may

obtain pest control services for that building from a person only

by:

(1) contracting with a person who holds a license to perform the

services; or

(2) requiring a person employed by the owner who is licensed as

a certified noncommercial applicator or technician to perform the

services.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER K. DISCIPLINARY PROCEDURES

Sec. 1951.501. DISCIPLINARY POWERS OF COMMISSIONER RELATING TO

STRUCTURAL PEST CONTROL. (a) In this section, "parent company"

means an individual or a partnership, corporation, or other

business entity holding one or more structural pest control

business licenses.

(b) On a determination that an applicant or structural pest

control business license holder under a parent company has

substantially failed to comply with the standards and rules

established by the department under this chapter, after notice

and a hearing, the commissioner may refuse to:

(1) examine the applicant;

(2) issue a license to the applicant; or

(3) issue a business license to the parent company.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 506, Sec.

7.19(5), eff. September 1, 2009.

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 506, Sec.

7.19(5), eff. September 1, 2009.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.60, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 7.19(5), eff. September 1, 2009.

Sec. 1951.502. RIGHT TO HEARING. (a) If the commissioner

proposes to suspend or revoke a person's license, the person is

entitled to a hearing before the commissioner or a hearings

officer appointed by the commissioner.

(b) The commissioner shall establish procedures by which a

decision to suspend or revoke a license is made by or is

appealable to the commissioner.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.61, eff. September 1, 2007.

Sec. 1951.503. JUDICIAL REVIEW. (a) An applicant or license

holder may appeal from an order or other action of the

commissioner under this chapter by bringing an action in a

district court of Travis County.

(b) Notice of appeal must be filed not later than the 30th day

after the date the commissioner issues the order.

(c) The hearing in district court is under the substantial

evidence rule.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.62, eff. September 1, 2007.

Sec. 1951.504. SETTLEMENT OF CONTESTED CASES. (a) A settlement

of a contested case under Chapter 2001, Government Code, must be

approved by the commissioner.

(b) The department by rule shall establish guidelines for the

settlement of a contested case under Chapter 2001, Government

Code.

(c) The commissioner may authorize the department to conduct

informal settlement negotiations between the department and a

license holder to resolve a complaint, other than a complaint

involving a misapplication, by a consumer against the license

holder.

(d) An informal settlement reached under Subsection (c):

(1) may not require the license holder to:

(A) refund money to the consumer in an amount greater than the

amount provided under the original contract for services by the

license holder; or

(B) perform any services that the license holder did not agree

to perform in the original contract; and

(2) does not release the license holder from any liability for a

misapplication.

(e) The department by rule shall establish guidelines for the

informal settlement of consumer complaints as provided by

Subsections (c) and (d).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.63, eff. September 1, 2007.

Sec. 1951.505. EFFECT OF REVOCATION. (a) A license revoked

under Section 1951.501 may not be renewed.

(b) A person whose license is revoked may not apply for a new

license until the first anniversary of the effective date of the

revocation. A new license may not be issued without the approval

of the department.

(c) If the commissioner revokes the license of a certified

applicator in one category, the commissioner may place the

applicator on probation for any other category in which the

applicator is licensed.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.64, eff. September 1, 2007.

Sec. 1951.506. EMERGENCY SUSPENSION. (a) The commissioner

shall temporarily suspend the license of a person licensed under

this chapter if the commissioner determines from the evidence or

information presented to the commissioner that continued practice

by the person would constitute a continuing and imminent threat

to the public welfare or environment.

(b) A license may be suspended under this section without notice

or hearing on the complaint if:

(1) action is taken to initiate proceedings for a hearing before

the State Office of Administrative Hearings simultaneously with

the temporary suspension; and

(2) a hearing is held as soon as practicable under this chapter

and Chapter 2001, Government Code.

(c) The State Office of Administrative Hearings shall hold a

preliminary hearing not later than the 14th day after the date of

the temporary suspension to determine if there is probable cause

to believe that a continuing and imminent threat to the public

welfare or environment still exists. A final hearing on the

matter shall be held not later than the 61st day after the date

of the temporary suspension.

Added by Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.65, eff. September 1, 2007.

SUBCHAPTER M. OTHER PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 1951.601. ENFORCEMENT ACTION FOR MISAPPLICATION OF

PESTICIDES. If the commissioner finds that an applicator has

misapplied pesticides, the commissioner shall institute an

enforcement action against the applicator. The department by

rule shall adopt a policy to implement this section.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.75, eff. September 1, 2007.

Sec. 1951.602. CIVIL PENALTY; INJUNCTION. (a) A person who

violates this chapter or a rule, license, or order of the

commissioner is subject to a civil penalty of not less than $50

or more than $2,000 for each act of violation and for each day of

violation.

(b) If it appears that a person has violated or is threatening

to violate this chapter or a rule, license, or order of the

commissioner, the commissioner may have a civil action instituted

in a district court for:

(1) injunctive relief to restrain the person from continuing the

violation or threat of violation;

(2) the assessment and recovery of a civil penalty under

Subsection (a); or

(3) both injunctive relief and the civil penalty.

(c) On application for injunctive relief and a finding that a

person is violating or threatening to violate this chapter or a

rule, license, or order of the commissioner, the district court

shall grant injunctive relief as the facts warrant.

(d) At the request of the commissioner, the attorney general

shall institute and conduct an action in the name of the state

for the injunctive relief, to recover the civil penalty, or both.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

890, Sec. 1.76, eff. September 1, 2007.

Sec. 1951.603. CRIMINAL PENALTY. (a) A person commits an

offense if the person:

(1) violates this chapter;

(2) violates a rule adopted under Section 1951.205 or 1951.206;

or

(3) intentionally makes a false statement in an application for

a license or otherwise fraudulently obtains or attempts to obtain

a license.

(b) Each day a violation occurs is a separate offense.

(c) Except as otherwise provided by this subsection, an offense

under this section is a Class C misdemeanor. An offense under

this section is a Class B misdemeanor if the person has been

convicted previously of an offense under this section.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.



CHAPTER 1952. CODE ENFORCEMENT OFFICERS

OCCUPATIONS CODE

TITLE 12. PRACTICES AND TRADES RELATED TO WATER, HEALTH, AND

SAFETY

SUBTITLE B. PRACTICES RELATED TO HEALTH AND SAFETY

CHAPTER 1952. CODE ENFORCEMENT OFFICERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1952.001. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Health.

(2) "Code enforcement" means the inspection of public or private

premises for the purpose of:

(A) identifying environmental hazards, including:

(i) fire or health hazards;

(ii) nuisance violations;

(iii) unsafe building conditions; and

(iv) violations of any fire, health, or building regulation,

statute, or ordinance; and

(B) improving and rehabilitating those premises with regard to

those hazards.

(3) "Code enforcement officer" means an agent of this state or a

political subdivision of this state who engages in code

enforcement.

(4) "Department" means the Texas Department of Health.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1952.002. EXEMPTION FROM REGISTRATION. A person is not

required to be registered under this chapter if the person:

(1) is required to be licensed or registered under another law

of this state; and

(2) engages in code enforcement under that license or

registration.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1952.003. EMPLOYMENT OF REGISTERED PERSON NOT REQUIRED.

This state or a political subdivision of this state may engage in

code enforcement without employing a person registered under this

chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER B. BOARD POWERS AND DUTIES

Sec. 1952.051. RULES. The board by rule shall:

(1) adopt standards and education requirements consistent with

those established under Chapter 654, Government Code, for the

registration of:

(A) code enforcement officers; and

(B) code enforcement officers in training; and

(2) prescribe application forms for original and renewal

certificates of registration.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1952.052. FEES. The board shall set fees in amounts that

are reasonable and necessary to cover the cost of administering

this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1079, Sec. 1, eff.

Sept. 1, 2003.

Sec. 1952.053. REGISTER OF APPLICATIONS. (a) The department

shall maintain a register of each application for a certificate

of registration under this chapter.

(b) The register must include:

(1) the name, residence, date of birth, and social security

number of the applicant;

(2) the name and address of the employer or business of the

applicant;

(3) the date of the application;

(4) the education and experience qualifications of the

applicant;

(5) the action taken by the department regarding the application

and the date of the action;

(6) the serial number of any certificate of registration issued

to the applicant; and

(7) any other information required by board rule.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1952.054. RECORD OF PROCEEDINGS. The department shall keep

a record of proceedings under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER C. REGISTRATION REQUIREMENTS

Sec. 1952.101. REGISTRATION REQUIRED. Except as permitted by

Section 1952.002, a person may not claim to be a code enforcement

officer or use the title "code enforcement officer" unless the

person holds a certificate of registration under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1952.102. ELIGIBILITY TO REGISTER AS CODE ENFORCEMENT

OFFICER. To be eligible to receive a certificate of registration

as a code enforcement officer, a person must:

(1) have at least one year of full-time experience in the field

of code enforcement;

(2) pass the examination conducted by the department or the

department's designee;

(3) pay the application, examination, and registration fees; and

(4) meet any other requirements prescribed by this chapter or by

board rule.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1952.103. ELIGIBILITY TO REGISTER AS CODE ENFORCEMENT

OFFICER IN TRAINING. (a) An applicant for a certificate of

registration under this chapter who has less than one year of

full-time experience in code enforcement is entitled to receive a

certificate of registration as a code enforcement officer in

training on:

(1) passing the examination described by Section 1952.102(2);

and

(2) paying the required fees.

(b) A certificate issued under this section expires on the first

anniversary of the date of issuance.

(c) A code enforcement officer in training may engage in code

enforcement under the supervision of a registered code

enforcement officer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1952.104. RECIPROCAL REGISTRATION. On proper application,

the department shall issue a certificate of registration to a

license holder or registrant of another state that has

requirements for the licensing or registration of a code

enforcement officer that are at least equivalent to those of this

state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1952.105. RENEWAL OR REINSTATEMENT OF CERTIFICATE. (a) A

certificate of registration issued under this chapter expires on

the first anniversary of the date of issuance and may be renewed

annually on payment of the required renewal fee and on completion

of the annual continuing education requirements prescribed by the

board.

(b) The department may reinstate as provided by board rule a

certificate of registration that was revoked for failure to pay

the renewal fee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.452(a),

eff. Sept. 1, 2003.

Sec. 1952.1051. CONTINUING EDUCATION. The board by rule shall

prescribe annual continuing education requirements for code

enforcement officers and code enforcement officers in training

that:

(1) establish the number of hours of continuing education

required for renewal of a certificate of registration;

(2) establish an approved curriculum that includes material

regarding changes in applicable law; and

(3) provide that the approved curriculum may be taught by

suitable public agencies and by private entities approved by the

department.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.453(a), eff.

Sept. 1, 2003.

Sec. 1952.106. STATEWIDE VALIDITY OF CERTIFICATE;

NONTRANSFERABILITY. (a) A certificate of registration issued

under this chapter is valid throughout this state.

(b) A certificate of registration issued under this chapter is

not assignable or transferable.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER D. CERTIFICATE DENIAL AND DISCIPLINARY ACTION

Sec. 1952.151. DENIAL OF CERTIFICATE; DISCIPLINARY ACTION. (a)

The department may deny a person's application for a certificate

of registration if the person's certificate or license to engage

in code enforcement or a related profession has been revoked by

another licensing entity in this state or another state for:

(1) unprofessional conduct;

(2) fraud, deceit, or negligence; or

(3) misconduct in the practice of code enforcement or a related

profession.

(b) The department shall suspend or revoke a certificate of

registration issued under this chapter if the department

determines that the certificate holder:

(1) engaged in fraud or deceit in obtaining a certificate; or

(2) is grossly negligent, incompetent, or guilty of misconduct

in the practice of code enforcement.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1952.152. PROCEDURE. The denial, suspension, or revocation

of a certificate of registration under this chapter is governed

by:

(1) the board's rules for a contested case hearing; and

(2) Chapter 2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER E. PENALTIES

Sec. 1952.201. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates Section 1952.101.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER F. ADMINISTRATIVE PENALTY

Sec. 1952.251. IMPOSITION OF ADMINISTRATIVE PENALTY. The

department may impose an administrative penalty on a person

registered under this chapter who violates this chapter or a rule

or order adopted under this chapter.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 25, eff. Sept. 1,

2003.

Sec. 1952.252. AMOUNT OF ADMINISTRATIVE PENALTY. (a) The

amount of the administrative penalty may not be less than $50 or

more than $5,000 for each violation. Each day a violation

continues or occurs is a separate violation for the purpose of

imposing a penalty.

(b) The amount shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the economic harm caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 25, eff. Sept. 1,

2003.

Sec. 1952.253. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a)

If the commissioner of public health or the commissioner's

designee determines that a violation occurred, the commissioner

or the designee may issue to the department a report stating:

(1) the facts on which the determination is based; and

(2) the commissioner's or the designee's recommendation on the

imposition of an administrative penalty, including a

recommendation on the amount of the penalty.

(b) Within 14 days after the date the report is issued, the

commissioner of public health or the commissioner's designee

shall give written notice of the report to the person. The notice

must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended administrative penalty;

and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 25, eff. Sept. 1,

2003.

Sec. 1952.254. PENALTY TO BE PAID OR HEARING REQUESTED. (a)

Within 10 days after the date the person receives the notice, the

person in writing may:

(1) accept the determination and recommended administrative

penalty of the commissioner of public health or the

commissioner's designee; or

(2) make a request for a hearing on the occurrence of the

violation, the amount of the penalty, or both.

(b) If the person accepts the determination and recommended

penalty of the commissioner of public health or the

commissioner's designee, the department by order shall approve

the determination and impose the recommended penalty.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 25, eff. Sept. 1,

2003.

Sec. 1952.255. HEARING. (a) If the person requests a hearing

or fails to respond in a timely manner to the notice, the

commissioner of public health or the commissioner's designee

shall set a hearing and give written notice of the hearing to the

person.

(b) An administrative law judge of the State Office of

Administrative Hearings shall hold the hearing.

(c) The administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the department a

proposal for a decision about the occurrence of the violation and

the amount of a proposed administrative penalty.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 25, eff. Sept. 1,

2003.

Sec. 1952.256. DECISION BY DEPARTMENT. (a) Based on the

findings of fact, conclusions of law, and proposal for decision,

the department by order may determine that:

(1) a violation occurred and impose an administrative penalty;

or

(2) a violation did not occur.

(b) The notice of the department's order given to the person

must include a statement of the right of the person to judicial

review of the order.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 25, eff. Sept. 1,

2003.

Sec. 1952.257. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Within 30 days after the date the department's order becomes

final, the person shall:

(1) pay the administrative penalty; or

(2) file a petition for judicial review contesting the

occurrence of the violation, the amount of the penalty, or both.

(b) Within the 30-day period prescribed by Subsection (a), a

person who files a petition for judicial review may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving the court a supersedeas bond approved by the court

that:

(i) is for the amount of the penalty; and

(ii) is effective until all judicial review of the department's

order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the commissioner of public

health or the commissioner's designee by certified mail.

(c) If the commissioner of public health or the commissioner's

designee receives a copy of an affidavit under Subsection (b)(2),

the commissioner or the designee may file with the court, within

five days after the date the copy is received, a contest to the

affidavit.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay the enforcement

of the penalty on finding that the alleged facts are true. The

person who files an affidavit has the burden of proving that the

person is financially unable to pay the penalty and to give a

supersedeas bond.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 25, eff. Sept. 1,

2003.

Sec. 1952.258. COLLECTION OF PENALTY. (a) If the person does

not pay the administrative penalty and the enforcement of the

penalty is not stayed, the penalty may be collected.

(b) The attorney general may sue to collect the penalty.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 25, eff. Sept. 1,

2003.

Sec. 1952.259. DETERMINATION BY COURT. (a) If the court

sustains the determination that a violation occurred, the court

may uphold or reduce the amount of the administrative penalty and

order the person to pay the full or reduced amount of the

penalty.

(b) If the court does not sustain the finding that a violation

occurred, the court shall order that a penalty is not owed.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 25, eff. Sept. 1,

2003.

Sec. 1952.260. REMITTANCE OF PENALTY AND INTEREST. (a) If the

person paid the administrative penalty and if the amount of the

penalty is reduced or the penalty is not upheld by the court, the

court shall order, when the court's judgment becomes final, that

the appropriate amount plus accrued interest be remitted to the

person.

(b) The interest accrues at the rate charged on loans to

depository institutions by the New York Federal Reserve Bank.

(c) The interest shall be paid for the period beginning on the

date the penalty is paid and ending on the date the penalty is

remitted.

(d) If the person gave a supersedeas bond and the penalty is not

upheld by the court, the court shall order, when the court's

judgment becomes final, the release of the bond.

(e) If the person gave a supersedeas bond and the amount of the

penalty is reduced, the court shall order the release of the bond

after the person pays the reduced amount.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 25, eff. Sept. 1,

2003.

Sec. 1952.261. ADMINISTRATIVE PROCEDURE. A proceeding under

this subchapter is a contested case under Chapter 2001,

Government Code.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 25, eff. Sept. 1,

2003.



CHAPTER 1953. SANITARIANS

OCCUPATIONS CODE

TITLE 12. PRACTICES AND TRADES RELATED TO WATER, HEALTH, AND

SAFETY

SUBTITLE B. PRACTICES RELATED TO HEALTH AND SAFETY

CHAPTER 1953. SANITARIANS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1953.001. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Health.

(2) "Sanitarian" means a person trained in sanitary science to

perform duties relating to education and inspections in

environmental sanitation.

(3) "Sanitation" means the study, art, and technique of applying

scientific knowledge to improve the human environment for the

purpose of promoting public health and welfare.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1953.002. EMPLOYMENT OF SANITARIAN. This chapter does not

require a person, including a municipality or governmental

agency, to employ a sanitarian.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1953.003. EXEMPTIONS. This chapter does not apply to a

person, including a physician, dentist, engineer, or

veterinarian, who is licensed by an agency of this state other

than the board and who, by nature of the person's employment or

duties, might be construed as being subject to this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER B. BOARD POWERS AND DUTIES

Sec. 1953.051. GENERAL DUTIES OF BOARD. The board shall:

(1) adopt rules to administer and enforce this chapter;

(2) administer continuing education requirements; and

(3) prescribe necessary forms.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1953.052. FEES; PAYMENT OF ADMINISTRATIVE COSTS. (a) The

board shall prescribe fees under this chapter.

(b) General revenue of the state may not be used to pay the

costs of administering this chapter in an amount that exceeds the

amount of fees received under this chapter.

(c) If the fees are inadequate to pay the costs of administering

this chapter, the board may increase the fees to an amount

sufficient to pay those costs.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1953.053. REGISTER OF APPLICATIONS. (a) The board shall

keep a register of each application for a certificate of

registration under this chapter.

(b) The register must include:

(1) the name, age, and place of residence of the applicant;

(2) the name and address of the employer or business connection

of the applicant;

(3) the date of the application;

(4) complete information regarding the applicant's education and

experience qualifications;

(5) the date the board reviewed and acted on the application;

(6) a description of the board's action on the application;

(7) the serial number of any certificate of registration issued

to the applicant; and

(8) any other information the board determines necessary.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1953.054. RECORD OF PROCEEDINGS. The board shall keep a

record of proceedings under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1953.055. REPORTS. The board shall maintain a copy of each

annual report and each report prepared by the state auditor

issued in connection with this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER C. CERTIFICATE OF REGISTRATION

Sec. 1953.101. REGISTRATION REQUIRED. A person who engages or

offers to engage in work in sanitation may not represent that the

person is a sanitarian or use a title containing the word

"sanitarian" unless the person holds a certificate of

registration under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1953.102. ELIGIBILITY REQUIREMENTS. (a) To be eligible to

receive a certificate of registration as a professional

sanitarian, a person must:

(1) hold at least a bachelor's degree from an accredited college

or university that includes at least 30 semester hours in basic

or applied science;

(2) complete any additional training in the basic sciences or

public health the board determines necessary to effectively serve

as a professional sanitarian; and

(3) have at least two years of full-time experience in

sanitation.

(b) The board by rule may establish other qualifications for

registration.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1953.103. RECIPROCAL REGISTRATION. The board under rules

adopted by the board may enter into an agreement with another

state to provide for reciprocal registration if the other state

provides by statute for the registration of sanitarians.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1953.104. ISSUANCE OF CERTIFICATE: PROFESSIONAL SANITARIAN.

The board shall issue a certificate of registration as a

professional sanitarian to a person who:

(1) applies on the form prescribed by the board;

(2) pays the registration fee set by the board;

(3) meets the eligibility requirements prescribed by Section

1953.102; and

(4) passes an examination under Subchapter D.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1953.105. ISSUANCE OF CERTIFICATE: SANITARIAN IN TRAINING.

(a) On approval by the board, the board shall issue a

certificate of registration as a sanitarian in training to a

person who:

(1) is employed in sanitation;

(2) meets the eligibility requirements prescribed by Section

1953.102, other than the requirements relating to experience;

(3) pays a registration fee prescribed by the board for a

sanitarian in training; and

(4) passes an examination under Subchapter D.

(b) A certificate issued under this section is valid for a

period not to exceed two years after the date of issuance.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1953.106. RENEWAL OR REINSTATEMENT OF CERTIFICATE. (a) To

renew a certificate of registration under this chapter, a

professional sanitarian must:

(1) pay to the board a renewal fee prescribed by the board; and

(2) provide proof of completion of continuing education contact

hours as prescribed by the board.

(b) The board may reinstate a certificate of registration as

provided by board rules that was revoked for failure to pay the

renewal fee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER D. EXAMINATION

Sec. 1953.151. EXAMINATION. (a) To obtain a certificate of

registration under this chapter, an applicant must pass a written

examination prescribed by the board that provides evidence

satisfactory to the board that the applicant is qualified for

registration under this chapter.

(b) An applicant for a certificate of registration may not take

the examination unless the applicant pays the examination fee

prescribed by the board.

(c) In evaluating an applicant's performance on the examination,

the board shall carefully consider the applicant's knowledge and

understanding of the principles of sanitation and the physical,

biological, and social sciences.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1953.152. EXAMINATION RESULTS. (a) Not later than the

30th day after the examination date, the board shall notify each

examinee of the results of the examination. If an examination is

graded or reviewed by a national testing service, the board shall

notify each examinee of the results of the examination not later

than the 14th day after the date the board receives the results

from the testing service.

(b) If the notice of the results of an examination graded or

reviewed by a national testing service will not be given before

the 91st day after the examination date, the board shall notify

each examinee of the reason for the delay before the 90th day.

(c) If requested in writing by a person who fails the

examination, the board shall provide to the person an analysis of

the person's performance on the examination.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER E. CERTIFICATE DENIAL AND DISCIPLINARY PROCEDURES

Sec. 1953.201. DENIAL OF CERTIFICATE; DISCIPLINARY ACTION. (a)

The board may deny a person's application for a certificate of

registration if:

(1) the person's certificate or license to engage in a

profession in this state or elsewhere has been revoked for

unprofessional conduct, fraud, deceit, negligence, or misconduct

in the practice of the profession; or

(2) satisfactory proof is presented to the board establishing

that the person has been found guilty of unprofessional conduct,

fraud, deceit, negligence, or misconduct in the practice of a

profession.

(b) The board may suspend or revoke a certificate of

registration if the certificate holder:

(1) practiced fraud or deceit in obtaining the certificate; or

(2) acted in a manner constituting gross negligence,

incompetency, or misconduct in the practice of sanitation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1953.202. HEARING. The board may not deny an application

for a certificate of registration or suspend or revoke a person's

certificate until a hearing is held and the person is given the

opportunity to answer any charges filed with the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER F. PENALTIES

Sec. 1953.251. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates Section 1953.101.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER G. ADMINISTRATIVE PENALTY

Sec. 1953.301. IMPOSITION OF ADMINISTRATIVE PENALTY. The board

may impose an administrative penalty on a person registered under

this chapter who violates this chapter or a rule or order adopted

under this chapter.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 26, eff. Sept. 1,

2003.

Sec. 1953.302. AMOUNT OF ADMINISTRATIVE PENALTY. (a) The

amount of the administrative penalty may not be less than $50 or

more than $5,000 for each violation. Each day a violation

continues or occurs is a separate violation for the purpose of

imposing a penalty.

(b) The amount shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the violation;

(2) the economic harm caused by the violation;

(3) the history of previous violations;

(4) the amount necessary to deter a future violation;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 26, eff. Sept. 1,

2003.

Sec. 1953.303. REPORT AND NOTICE OF VIOLATION AND PENALTY. (a)

If the commissioner of public health or the commissioner's

designee determines that a violation occurred, the commissioner

or the designee may issue to the board a report stating:

(1) the facts on which the determination is based; and

(2) the commissioner's or the designee's recommendation on the

imposition of an administrative penalty, including a

recommendation on the amount of the penalty.

(b) Within 14 days after the date the report is issued, the

commissioner of public health or the commissioner's designee

shall give written notice of the report to the person. The notice

must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended administrative penalty;

and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 26, eff. Sept. 1,

2003.

Sec. 1953.304. PENALTY TO BE PAID OR HEARING REQUESTED. (a)

Within 10 days after the date the person receives the notice, the

person in writing may:

(1) accept the determination and recommended administrative

penalty of the commissioner of public health or the

commissioner's designee; or

(2) make a request for a hearing on the occurrence of the

violation, the amount of the penalty, or both.

(b) If the person accepts the determination and recommended

penalty of the commissioner of public health or the

commissioner's designee, the board by order shall approve the

determination and impose the recommended penalty.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 26, eff. Sept. 1,

2003.

Sec. 1953.305. HEARING. (a) If the person requests a hearing

or fails to respond in a timely manner to the notice, the

commissioner of public health or the commissioner's designee

shall set a hearing and give written notice of the hearing to the

person.

(b) An administrative law judge of the State Office of

Administrative Hearings shall hold the hearing.

(c) The administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the board a proposal for

a decision about the occurrence of the violation and the amount

of a proposed administrative penalty.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 26, eff. Sept. 1,

2003.

Sec. 1953.306. DECISION BY BOARD. (a) Based on the findings of

fact, conclusions of law, and proposal for decision, the board by

order may determine that:

(1) a violation occurred and impose an administrative penalty;

or

(2) a violation did not occur.

(b) The notice of the board's order given to the person must

include a statement of the right of the person to judicial review

of the order.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 26, eff. Sept. 1,

2003.

Sec. 1953.307. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Within 30 days after the date the board's order becomes final,

the person shall:

(1) pay the administrative penalty; or

(2) file a petition for judicial review contesting the

occurrence of the violation, the amount of the penalty, or both.

(b) Within the 30-day period prescribed by Subsection (a), a

person who files a petition for judicial review may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving the court a supersedeas bond approved by the court

that:

(i) is for the amount of the penalty; and

(ii) is effective until all judicial review of the board's order

is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the commissioner of public

health or the commissioner's designee by certified mail.

(c) If the commissioner of public health or the commissioner's

designee receives a copy of an affidavit under Subsection (b)(2),

the commissioner or the designee may file with the court, within

five days after the date the copy is received, a contest to the

affidavit.

(d) The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay the enforcement

of the penalty on finding that the alleged facts are true. The

person who files an affidavit has the burden of proving that the

person is financially unable to pay the penalty and to give a

supersedeas bond.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 26, eff. Sept. 1,

2003.

Sec. 1953.308. COLLECTION OF PENALTY. (a) If the person does

not pay the administrative penalty and the enforcement of the

penalty is not stayed, the penalty may be collected.

(b) The attorney general may sue to collect the penalty.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 26, eff. Sept. 1,

2003.

Sec. 1953.309. DETERMINATION BY COURT. (a) If the court

sustains the determination that a violation occurred, the court

may uphold or reduce the amount of the administrative penalty and

order the person to pay the full or reduced amount of the

penalty.

(b) If the court does not sustain the finding that a violation

occurred, the court shall order that a penalty is not owed.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 26, eff. Sept. 1,

2003.

Sec. 1953.310. REMITTANCE OF PENALTY AND INTEREST. (a) If the

person paid the administrative penalty and if the amount of the

penalty is reduced or the penalty is not upheld by the court, the

court shall order, when the court's judgment becomes final, that

the appropriate amount plus accrued interest be remitted to the

person.

(b) The interest accrues at the rate charged on loans to

depository institutions by the New York Federal Reserve Bank.

(c) The interest shall be paid for the period beginning on the

date the penalty is paid and ending on the date the penalty is

remitted.

(d) If the person gave a supersedeas bond and the penalty is not

upheld by the court, the court shall order, when the court's

judgment becomes final, the release of the bond.

(e) If the person gave a supersedeas bond and the amount of the

penalty is reduced, the court shall order the release of the bond

after the person pays the reduced amount.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 26, eff. Sept. 1,

2003.

Sec. 1953.311. ADMINISTRATIVE PROCEDURE. A proceeding under

this subchapter is a contested case under Chapter 2001,

Government Code.

Added by Acts 2003, 78th Leg., ch. 326, Sec. 26, eff. Sept. 1,

2003.



CHAPTER 1954. ASBESTOS HEALTH PROTECTION

OCCUPATIONS CODE

TITLE 12. PRACTICES AND TRADES RELATED TO WATER, HEALTH, AND

SAFETY

SUBTITLE B. PRACTICES RELATED TO HEALTH AND SAFETY

CHAPTER 1954. ASBESTOS HEALTH PROTECTION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1954.001. SHORT TITLE. This chapter may be cited as the

Texas Asbestos Health Protection Act.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.002. DEFINITIONS. In this chapter:

(1) "Air monitoring" means the collection of airborne samples

for analysis of asbestos fibers.

(2) "Asbestos" means:

(A) an asbestiform variety of chrysotile, amosite, crocidolite,

tremolite, anthophyllite, or actinolite; or

(B) a material that contains one percent or more of a substance

described by Paragraph A.

(3) "Asbestos abatement" means a removal, encapsulation, or

enclosure of asbestos to reduce or eliminate or that has the

effect of reducing or eliminating:

(A) a concentration of asbestos fibers; or

(B) an asbestos-containing material.

(4) "Asbestos-related activity" means:

(A) the removal, encapsulation, or enclosure of asbestos;

(B) the performance of an asbestos survey;

(C) the development of an asbestos management plan or response

action;

(D) the collection or analysis of an asbestos sample; or

(E) the performance of another activity for which a license is

required under this chapter.

(5) "Asbestos removal" means an action that disturbs, dislodges,

strips, or otherwise takes away asbestos fibers.

(6) "Board" means the Texas Board of Health.

(7) "Commissioner" means the commissioner of public health.

(8) "Department" means the Texas Department of Health.

(9) "Encapsulation" means a method of control of asbestos fibers

in which the surface of an asbestos-containing material is

penetrated by or covered with a coating prepared for that

purpose.

(10) "Enclosure" means the construction of an airtight wall and

ceiling around an asbestos-containing material.

(11) "Public building" means a building used or to be used for a

purpose that involves public access or occupancy and includes a

building that is vacant at any time, including during preparation

for actual demolition. The term does not include:

(A) an industrial facility to which access is limited

principally to employees of the facility because of a process or

function that is hazardous to human health or safety;

(B) a federal building or installation;

(C) a private residence;

(D) an apartment building that has not more than four dwelling

units; or

(E) a manufacturing facility or building that is part of a

facility to which access is limited to workers and invited guests

under controlled conditions.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER B. POWERS AND DUTIES OF BOARD AND DEPARTMENT

Sec. 1954.051. GENERAL RULEMAKING AUTHORITY. The board shall

adopt substantive and procedural rules as necessary or desirable

for the board, the department, and the commissioner to discharge

their powers and duties under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.052. RULES REGARDING ASBESTOS CONCENTRATION LEVELS.

(a) The board may adopt rules defining the maximum airborne

asbestos concentrations that are:

(1) permissible outside of a regulated containment area during

an abatement activity; and

(2) acceptable for final clearance.

(b) The board may not identify any level of asbestos

concentration as a safe exposure level because any exposure to

airborne asbestos is considered to involve some risk.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.053. RULES REGARDING PERFORMANCE STANDARDS AND WORK

PRACTICES. The board may adopt rules specifying:

(1) performance standards at least as stringent as applicable

federal standards; and

(2) work practices that affect asbestos removal or encapsulation

in a public building.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.054. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The board may not adopt a rule restricting

advertising or competitive bidding by a person licensed or

registered under this chapter except to prohibit a false,

misleading, or deceptive practice.

(b) In its rules to prohibit a false, misleading, or deceptive

practice, the board may not include a rule that:

(1) restricts the use of any medium for advertising;

(2) restricts the use of the personal appearance or voice of the

person in an advertisement;

(3) relates to the size or duration of an advertisement by the

person; or

(4) restricts the person's advertisement under a trade name.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.055. RECIPROCITY AGREEMENT. The department may adopt

rules under this chapter to effect reciprocity agreements with

other states.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.056. FEES. (a) The board shall adopt a schedule of

the fees that are provided by this chapter and any other fee that

is reasonable and necessary.

(b) A license fee may not exceed:

(1) $100 for a license as an air monitoring technician;

(2) $200 for a license as an inspector;

(3) $250 for a restricted license as an asbestos abatement

supervisor;

(4) $300 for a license as an asbestos abatement supervisor;

(5) $300 for a license as an asbestos laboratory;

(6) $500 for a license as an asbestos abatement contractor;

(7) $500 for a license as a management planner;

(8) $500 for a license as a consultant;

(9) $500 for a license as a training sponsor; or

(10) $500 for a license as a transporter.

(c) A registration fee for an asbestos abatement worker may not

exceed $50.

(d) The department may set a fee for a provisional license or

registration in an amount reasonable and necessary to cover the

cost of issuing the license or registration.

(e) The fees collected by the department under this chapter

shall be deposited to the credit of the asbestos removal

licensure fund account in the general revenue fund. The fees may

be used only by the department for the purposes of this chapter.

Not more than 25 percent of the fees collected may be applied for

administrative costs necessary to implement this chapter. The

remainder shall be used for enforcement personnel necessary to

investigate compliance with this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.057. GENERAL INVESTIGATIVE AUTHORITY. (a) The

department may conduct any inspection or cause the production of

any documentary or other evidence that the department considers

necessary to determine whether a license should be:

(1) issued, delayed, or denied; or

(2) modified, suspended, or revoked.

(b) The department may require additional written information

and assurances from the applicant or license holder at any time

after the filing of an application for a license and before the

expiration of the license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.058. AUTHORITY TO CONTRACT FOR INSPECTIONS. The

department may contract with any person to perform inspections

necessary to enforce this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.059. ASBESTOS SITE INSPECTIONS. (a) The department

shall inspect:

(1) an asbestos abatement contractor during an abatement project

at least annually; and

(2) other licensed organizations in accordance with board rules.

(b) The department shall require a building or facility owner or

the owner's authorized representative to complete an immediate

inspection for asbestos if the department determines after an

asbestos site inspection that there appears to be a danger or

potential danger to:

(1) the occupants of the building;

(2) workers in the building or facility; or

(3) the public.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.060. DEMOLITION AND RENOVATION ACTIVITIES;

INSPECTIONS. (a) The board may adopt and the department may

enforce rules regarding demolition and renovation activities to

protect the public from asbestos emissions. At a minimum, the

rules must be sufficient to permit the department to obtain

authority from the United States Environmental Protection Agency

to implement and enforce in this state the provisions of 40

C.F.R. Part 61, Subpart M, that establish the requirements

applicable to the demolition and renovation of a facility,

including the disposal of asbestos-containing waste materials.

(b) An employee or agent of the department may enter a facility,

as that term is defined by 40 C.F.R. Section 61.141, to inspect

and investigate conditions to determine compliance with the rules

adopted under Subsection (a).

(c) The board may exempt a demolition or renovation project from

the rules relating to demolition and renovation activities

adopted under Subsection (a) if:

(1) the project has received an exemption from the United States

Environmental Protection Agency exempting the project from

federal regulations; or

(2) the board determines that:

(A) the project will use methods for the abatement or removal of

asbestos that provide protection for the public health and safety

at least equivalent to the protection provided by the procedures

required under board rule for the abatement or removal of

asbestos; and

(B) the project does not violate federal law.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.454(a),

eff. Sept. 1, 2003.

Sec. 1954.061. MEMORANDUM OF UNDERSTANDING REGARDING CERTAIN

SOLID WASTE FACILITIES. The board and the Texas Natural Resource

Conservation Commission by rule shall adopt a joint memorandum of

understanding regarding the inspection of solid waste facilities

that receive asbestos.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.062. DISSEMINATION OF INFORMATION; EDUCATIONAL

PROGRAMS OR EXHIBITS. (a) The department may:

(1) develop and distribute to the public information regarding

asbestos;

(2) conduct educational programs regarding asbestos; and

(3) assemble or sponsor informational or educational exhibits

regarding asbestos.

(b) The department may respond to a request for information or

assistance relating to asbestos control and abatement from a

federal facility or another facility not included within the

scope of this chapter. The department may collect fees for those

services in the manner provided by Subchapter D, Chapter 12,

Health and Safety Code, for public health services.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.063. COMPLAINTS; RAPID RESPONSE TASK FORCE. (a) The

department shall investigate any complaint involving the control

and abatement of asbestos.

(b) The department shall maintain a rapid response task force to

investigate each complaint received by the department regarding:

(1) possible health hazards to workers or the public; or

(2) contamination of the environment.

(c) The rapid response task force shall investigate a complaint

not later than 48 hours after the time of the complaint to the

department.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER C. LICENSE AND REGISTRATION REQUIREMENTS

Sec. 1954.101. LICENSE REQUIRED FOR CERTAIN ACTIVITIES. (a)

Unless a person is licensed under this chapter, the person may

not:

(1) remove asbestos from or encapsulate or enclose asbestos in a

public building or supervise that removal, encapsulation, or

enclosure;

(2) perform or supervise maintenance, repair, installation,

renovation, or cleaning that dislodges, breaks, cuts, abrades, or

impinges on asbestos materials in a public building;

(3) perform an asbestos survey or inspection of a public

building, including the sampling and assessment of exposure;

(4) provide plans, instructions, or schedules for the management

of asbestos in a public building;

(5) provide monitoring services for airborne asbestos dust

using:

(A) transmission electron microscopy;

(B) phase contrast microscopy; or

(C) another analytical method approved by the department;

(6) provide an analysis of:

(A) a bulk material sample for asbestos content or asbestos

concentration; or

(B) an airborne sample using:

(i) transmission electron microscopy;

(ii) phase contrast microscopy;

(iii) polarized light microscopy;

(iv) scanning electron microscopy; or

(v) another analytical method approved by the department;

(7) design and prepare abatement project plans and

specifications for asbestos abatement in a public building;

(8) handle an asbestos abatement contract on behalf of another

person;

(9) transport an asbestos-containing material from a facility

for disposal; or

(10) sponsor or certify an initial or refresher training course

required for licensing or registration under this chapter.

(b) In accordance with a schedule established by board rules, a

person may not sponsor or certify an asbestos training course

required for licensing or registration under this chapter unless

the person is licensed as a training sponsor.

(c) The department may waive the requirement for a license on

receipt of notice of an emergency that results from a sudden

unexpected event that is not a planned renovation or demolition.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.102. LICENSE CLASSIFICATIONS. (a) The board shall

determine and specify the scope, purpose, eligibility,

qualifications, and compliance requirements for each class of

license and any other license necessary for the board to carry

out its duties under this chapter.

(b) A person must be licensed as:

(1) an asbestos abatement supervisor, if the person is an

individual who:

(A) supervises the removal, encapsulation, or enclosure of

asbestos; and

(B) is designated as the competent person, as that term is

defined by 29 C.F.R. Section 1926.1101;

(2) an asbestos abatement contractor, if the person is

designated as the contractor for a project:

(A) in which asbestos abatement, encapsulation, or enclosure

will be conducted; and

(B) that is not designated as a small-scale, short-duration

activity;

(3) an inspector, if the person is an individual who performs an

asbestos survey of a facility;

(4) a management planner, if the person develops a management

plan or an inspection or survey report;

(5) an air-monitoring technician, if the person is a technician

who performs air monitoring for an asbestos abatement project or

related activity;

(6) a consultant, if the person designs specifications for an

asbestos abatement project;

(7) a transporter, if the person engages in the transportation

of asbestos-containing materials from a facility in this state;

or

(8) a training sponsor, if the person sponsors or certifies an

asbestos training or refresher course.

(c) A laboratory may be licensed as an asbestos laboratory only

if the laboratory:

(1) is accredited by the National Voluntary Laboratory and

Analytical Proficiency Accreditation or is enrolled in the EPA

Proficiency Analytical Testing rounds, as appropriate; or

(2) has similar qualifications as required by the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.103. REGISTRATION REQUIRED FOR CERTAIN ACTIVITIES. An

individual must be registered as an asbestos abatement worker if

the individual:

(1) removes, encapsulates, encloses, loads, or unloads asbestos

in the scope of employment; or

(2) performs maintenance, repair, installation, renovation, or

cleaning activities that may dislodge, break, cut, abrade, or

impinge on asbestos-containing materials.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.104. RESILIENT FLOOR-COVERING MATERIAL. (a) For

purposes of this section, "resilient floor-covering material"

includes sheet vinyl flooring, resilient tile such as vinyl

composition tile, asphalt tile, rubber tile, and associated

adhesives.

(b) The licensing and registration requirements of this chapter

do not apply to an activity that involves resilient

floor-covering material if the removal of the material is

performed consistently with:

(1) work practices published by the resilient floor-covering

industry; or

(2) other methods determined by the commissioner to provide

public health protection from asbestos exposure.

(c) A person who removes resilient floor-covering material must

have completed a training course on the work practices described

by Subsection (b) for a minimum of eight hours.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.455(a),

eff. Sept. 1, 2003.

Sec. 1954.105. APPLICATION FOR LICENSE. (a) An applicant for a

license to engage in asbestos abatement or in another

asbestos-related activity for which a license is required under

this chapter must:

(1) submit an application to the department on a form prescribed

by the department; and

(2) pay to the department a nonrefundable application fee in the

amount set by the board.

(b) An application for a license must be signed by the applicant

and must include, as applicable:

(1) the applicant's business name and address;

(2) a written respiratory protection plan;

(3) a list of the asbestos-related activities that the applicant

has performed during the preceding 12 months; and

(4) additional information the department requires.

(c) To be issued a license, an applicant must also provide to

the department, as applicable:

(1) a certificate of good standing issued by the secretary of

state, if the applicant is a corporation or other business

entity;

(2) a certificate from the secretary of state authorizing the

applicant to conduct business in this state, if the applicant is

a foreign corporation;

(3) a state sales tax number; and

(4) a certificate of insurance, issued for the purpose of

licensing under this chapter, that demonstrates:

(A) asbestos abatement liability coverage for an asbestos

abatement contractor performing work for hire;

(B) professional liability insurance coverage for errors and

omissions for a consultant, inspector, or asbestos laboratory

performing work for hire;

(C) liability insurance to transport for hire

asbestos-containing materials for purposes of disposal; and

(D) if workers' compensation insurance is required by the owner

of the public building or by the specifications for the

asbestos-related activity, either:

(i) proof of workers' compensation insurance issued by a company

licensed to issue workers' compensation insurance in this state

and written in this state on the Texas form; or

(ii) evidence of self-insurance.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.106. ELIGIBILITY FOR LICENSE. (a) To qualify for a

license under this chapter, an applicant must meet the

requirements of this section and any other requirements

established by the board, including asbestos-related education or

experience requirements.

(b) A person engaged in removing, encapsulating, or enclosing

asbestos must demonstrate to the department that the person:

(1) completed in the preceding 12 months:

(A) a thorough and detailed training course on asbestos removal,

encapsulation, and enclosure approved by the United States

Environmental Protection Agency or the department; and

(B) a physical examination that meets the requirements stated in

the asbestos regulations of the United States Environmental

Protection Agency or the United States Occupational Safety and

Health Administration;

(2) is capable of complying with all applicable standards of the

department, the United States Environmental Protection Agency,

the United States Occupational Safety and Health Administration,

and any other state or federal agency authorized to regulate

activities affecting the control and abatement of asbestos; and

(3) has access to at least one appropriate disposal site for

deposit of any asbestos waste the person generates during the

term of the license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.107. RESTRICTED LICENSE FOR CERTAIN APPLICANTS. (a)

An individual may apply for a restricted license as an asbestos

abatement supervisor without the experience the board by rule may

require to be licensed as an asbestos abatement supervisor if the

individual:

(1) is an employee of a building owner or manager; and

(2) meets all other qualifications or requirements for a

license.

(b) The authority granted by a license issued under this section

is restricted to supervising those practices and procedures

described by 40 C.F. R. Part 763, Subpart E, Appendix B, relating

to small-scale, short-duration operations, maintenance, and

repair activities involving asbestos-containing materials, for

buildings under the control of the license holder's employer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.108. APPLICATION FOR REGISTRATION OR RENEWAL;

ELIGIBILITY. (a) An application for registration or the renewal

of registration as an asbestos abatement worker must be made on a

form provided by the department. An application for registration

must be accompanied by a nonrefundable fee set by the board in an

amount not to exceed $50.

(b) The board shall determine the criteria for registration or

the renewal of registration as an asbestos abatement worker.

(c) A physical examination for an asbestos abatement worker must

be conducted in accordance with the physical examination

requirements described by Section 1954.106(b)(1)(B).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.109. EXAMINATIONS. The board may:

(1) require or authorize the use of standardized examinations

for licensing or registration under this chapter; and

(2) set fees in amounts not to exceed $200 for the

administration of the examinations.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.110. EXAMINATION RESULTS. (a) The department shall

notify each person who takes a licensing or registration

examination under this chapter of the results of the examination

not later than the 30th day after the date the examination is

administered. If an examination is graded or reviewed by a

testing service, the department shall notify the person of the

results of the examination not later than the 14th day after the

date the department receives the results from the testing

service.

(b) If the notice of the results of an examination graded or

reviewed by a testing service will be delayed for more than 90

days after the examination date, the department shall notify the

person of the reason for the delay before the 90th day.

(c) The department may require a testing service to notify a

person of the results of the person's examination.

(d) If requested in writing by a person who fails a licensing or

registration examination, the department shall provide to the

person an analysis of the person's performance on the

examination.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.111. TERMS OF LICENSE OR REGISTRATION;

NONASSIGNABILITY. (a) The terms of a license or registration

are subject to amendment or modification by a rule adopted or

order issued under this chapter.

(b) A license or registration may not be assigned to another

person.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.112. REPLACEMENT LICENSE. A license holder may

request a replacement license certificate by completing an

appropriate application.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER D. PROVISIONAL LICENSE OR REGISTRATION

Sec. 1954.151. PROVISIONAL LICENSE OR REGISTRATION. (a) The

department may grant a provisional license or registration to an

applicant for a license or registration in this state who:

(1) has been licensed or registered in good standing to perform

the relevant asbestos-related activity for at least two years in

another jurisdiction, including a foreign country, that has

licensing or registration requirements substantially equivalent

to the requirements of this chapter;

(2) is currently licensed or registered in that jurisdiction;

(3) has passed a national or other examination recognized by the

board relating to the relevant asbestos-related activity, if the

board requires an examination under Section 1954.109 to obtain

the license or registration required to perform that activity;

and

(4) is sponsored by a person licensed under this chapter with

whom the provisional license or registration holder will practice

during the time the person holds the provisional license or

registration.

(b) The department may waive the requirement of Subsection

(a)(4) if the department determines that compliance with the

requirement would be a hardship to the applicant.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.152. TERM OF LICENSE OR REGISTRATION. A provisional

license or registration is valid until the date the department

approves or denies the provisional license or registration

holder's application for a license or registration under

Subchapter C.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.153. ELIGIBILITY FOR LICENSE OR REGISTRATION. The

department shall issue a license or registration under Subchapter

C to a provisional license or registration holder who is eligible

to be licensed or registered under rules adopted under Section

1954.055 or who:

(1) passes the part of the examination under Section 1954.109

that relates to the applicant's knowledge and understanding of

the laws and rules relating to the performance of the relevant

asbestos-related activity in this state, if the board requires an

examination under Section 1954.109 to obtain the license or

registration required to perform that activity;

(2) meets the relevant academic and experience requirements for

the license or registration, as verified by the department; and

(3) satisfies any other applicable license or registration

requirement under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.154. DECISION ON APPLICATION. (a) The department

shall approve or deny a provisional license or registration

holder's application for a license or registration not later than

the 180th day after the date the provisional license or

registration is issued.

(b) The department may extend the 180-day period if the

department has not received the results of an examination before

the end of that period.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER E. LICENSE OR REGISTRATION EXPIRATION AND RENEWAL

Sec. 1954.201. ANNUAL LICENSE RENEWAL REQUIRED. (a) A license

issued under this chapter expires on the first anniversary of its

effective date, unless the license is renewed for a one-year term

as provided by this subchapter. A person whose license has

expired may not engage in an activity for which a license is

required until the license is renewed.

(b) The board by rule may adopt a system under which licenses

expire on various dates during the year. For a year in which the

license expiration date is changed, the department shall prorate

license fees on a monthly basis so that each license holder pays

only that portion of the license fee that is allocable to the

number of months during which the license is valid. On renewal of

the license on the new expiration date, the total renewal fee is

payable.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.202. NOTICE OF LICENSE EXPIRATION. At least one month

before a license issued under this chapter expires, the

department shall send by first-class mail to the license holder

at the license holder's last known address a notice that states:

(1) the date on which the license expires;

(2) the date by which the renewal application must be received

by the department for the renewal to be issued and mailed before

the license expires; and

(3) the amount of the renewal fee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.203. PROCEDURE FOR LICENSE RENEWAL. (a) A person may

renew an unexpired license for an additional one-year term if the

person:

(1) is otherwise entitled to be licensed;

(2) submits to the department a renewal application on the form

required by the department;

(3) pays to the department a nonrefundable renewal fee in an

amount not to exceed the amount of the application fee required

under Section 1954.105(a);

(4) has successfully completed:

(A) the requirements for renewal; and

(B) a current physical examination; and

(5) has complied with any final order resulting from a violation

of this chapter.

(b) A person whose license has been expired for 90 days or less

may renew the license by paying to the department a renewal fee

that is equal to 1-1/2 times the normally required renewal fee.

(c) A person whose license has been expired for more than 90

days but less than one year may renew the license by paying to

the department a renewal fee that is equal to two times the

normally required renewal fee.

(d) A person whose license has been expired for one year or more

may not renew the license. The person may obtain a new license by

complying with the requirements and procedures, including any

examination requirements, for obtaining an original license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.204. RENEWAL OF EXPIRED LICENSE BY OUT-OF-STATE

PRACTITIONER. (a) The department may renew without

reexamination an expired license of a person who was licensed in

this state, moved to another state, and is currently licensed and

has been in practice in the other state for the two years

preceding the date of application.

(b) The person must pay to the department a fee that is equal to

two times the normally required renewal fee for the license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.205. TERM OF REGISTRATION; PROCEDURE FOR REGISTRATION

RENEWAL. (a) The board shall set the term of registration of an

asbestos abatement worker.

(b) The procedures provided by this subchapter for the renewal

of a license apply to the renewal of an asbestos abatement worker

registration.

(c) An asbestos abatement worker who is required to complete

periodic retraining must submit evidence of that retraining with

the worker's application for renewal.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER F. PRACTICE BY HOLDER OF LICENSE OR REGISTRATION

Sec. 1954.251. RECORDS. (a) A license holder shall keep an

appropriate record of each asbestos-related activity the license

holder performs in a public building. The record must include, as

applicable:

(1) the name and address of each individual who supervised the

asbestos-related activity;

(2) the location and a description of the project and the

approximate amount of asbestos material that was removed or

encapsulated;

(3) the date on which the asbestos-related activity began and

the date on which it was completed;

(4) a summary of the procedures used to comply with all

applicable standards;

(5) the name and address of each disposal site where the

asbestos-containing waste was deposited; and

(6) any other information the department requires.

(b) The license holder shall keep the records required by this

section for at least 30 years, or as long as required by federal

law or regulation.

(c) The license holder shall make the records available to the

department at any reasonable time.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.252. NOTICE OF ASBESTOS REMOVAL, ENCAPSULATION, OR

ENCLOSURE. (a) A person engaged in removing asbestos from or

encapsulating or enclosing asbestos in a public building shall

notify the department in writing at least 10 days before the date

the person begins the removal, encapsulation, or enclosure

project according to applicable laws.

(b) Notwithstanding Subsection (a), a person may give the

required notice orally if the removal, encapsulation, or

enclosure project is of an emergency nature.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.253. SUPERVISION BY ASBESTOS ABATEMENT SUPERVISOR.

The removal of asbestos from or the encapsulation or enclosure of

asbestos in a public building must be supervised by an individual

licensed as an asbestos abatement supervisor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.254. CONFLICT OF INTEREST FOR CERTAIN LICENSE HOLDERS.

A person licensed under this chapter to perform asbestos

inspections or surveys, write management plans, or design

abatement specifications for an asbestos abatement project may

also engage in the removal of asbestos from the building or

facility at which an asbestos abatement project takes place only

if the person is retained to remove the asbestos by a

municipality.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.255. CONFLICT OF INTEREST FOR INDEPENDENT THIRD-PARTY

MONITOR. (a) In this section, "independent third-party monitor"

means a person retained to collect area air samples for analysis

by and for the owner of the building or facility being abated.

(b) An independent third-party monitor may not be employed by

the asbestos abatement contractor to analyze an area sample

collected during the abatement project.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.256. APPROVAL OF ASBESTOS TRAINING; RECORD OF

ATTENDEES. (a) The board shall adopt an asbestos training

approval plan to approve the training required for a person to be

licensed or registered under this chapter. In adopting the plan,

the board shall adopt by reference the Model Accreditation Plan

developed by the United States Environmental Protection Agency.

(b) The board may establish other requirements or change the

number, design, or content of the plan adopted under Subsection

(a) as the board determines desirable, provided that the plan is

at least as comprehensive and stringent as the Model

Accreditation Plan.

(c) A licensed training sponsor may sponsor an asbestos training

course only if the course is approved by the department for that

purpose.

(d) A licensed training sponsor shall provide to the department

in accordance with board rules a record of the persons who attend

an asbestos training course for licensing or registration under

this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.257. DUTIES REGARDING EMPLOYEE OR AGENT. A person

engaged in an asbestos-related activity shall ensure that each

employee or agent who will come in contact with asbestos or who

will be responsible for the activity:

(1) is familiar with federal, state, and local standards for

asbestos removal, encapsulation, and enclosure;

(2) has completed the applicable training course relating to

asbestos control and abatement developed and approved by the

United States Environmental Protection Agency or the department

under Section 1954.256; and

(3) is supplied with approved equipment in good working order

for the protection of the person, the public, and the

environment.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.258. COMPLIANCE WITH BOARD STANDARDS NOT A DEFENSE TO

CIVIL LIABILITY. Compliance with any minimum standards adopted

by the board under this chapter does not constitute a defense to

a civil action for damages arising from a work activity affecting

asbestos.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.259. SURVEY REQUIRED. (a) In this section, "permit"

means a license, certificate, approval, registration, consent,

permit, or other form of authorization that a person is required

by law, rule, regulation, order, or ordinance to obtain to

perform an action, or to initiate, continue, or complete a

project, for which the authorization is sought.

(b) A municipality that requires a person to obtain a permit

before renovating or demolishing a public or commercial building

may not issue the permit unless the applicant provides:

(1) evidence acceptable to the municipality that an asbestos

survey, as required by this chapter, of all parts of the building

affected by the planned renovation or demolition has been

completed by a person licensed under this chapter to perform a

survey; or

(2) a certification from a licensed engineer or registered

architect, stating that:

(A) the engineer or architect has reviewed the material safety

data sheets for the materials used in the original construction,

the subsequent renovations or alterations of all parts of the

building affected by the planned renovation or demolition, and

any asbestos surveys of the building previously conducted in

accordance with this chapter; and

(B) in the engineer's or architect's professional opinion, all

parts of the building affected by the planned renovation or

demolition do not contain asbestos.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.456(a), eff.

Sept. 1, 2003.

Sec. 1954.260. DURATION OF ASBESTOS SURVEY. An asbestos survey

performed for a public building as required by this chapter and

any other law is valid if the survey was performed in compliance

with the laws in effect at the time the survey was completed and

the survey identifies any asbestos-containing building material,

the location of that material, and any other asbestos condition

in the building. Any renovation, construction, or other activity

for which an asbestos survey is required shall be conducted

without the requirement of obtaining a new asbestos survey if a

valid asbestos survey exists.

Acts 2003, 78th Leg., ch. 1072, Sec. 1, eff. Sept. 1, 2003.

SUBCHAPTER G. PROHIBITED PRACTICES AND DISCIPLINARY PROCEDURES

Sec. 1954.301. DISCIPLINARY POWERS OF DEPARTMENT. (a) If an

act or omission of a person licensed under this chapter

constitutes grounds prescribed for disciplinary action under

Section 1954.302, the department, after providing the person with

notice and an opportunity for a hearing, shall:

(1) revoke or suspend the person's license;

(2) suspend the license on an emergency basis;

(3) modify the license; or

(4) reprimand the person.

(b) If an act or omission of a person registered under this

chapter constitutes grounds for disciplinary action under Section

1954.303, the department, after providing the person with notice

and an opportunity for a hearing, shall:

(1) refuse to renew the person's registration;

(2) revoke or suspend the registration;

(3) suspend the registration on an emergency basis; or

(4) reprimand the person.

(c) After providing the sponsor of an asbestos training course

with notice and an opportunity for a hearing, the department may:

(1) revoke or suspend the approval of the course; or

(2) suspend the approval of the course on an emergency basis.

(d) The department may place on probation a person whose license

or registration is suspended. If a suspension is probated, the

department may require the person to:

(1) report regularly to the department on matters that are the

basis of the probation;

(2) limit practice to the areas prescribed by the board; or

(3) continue or review professional education until the person

attains a degree of skill satisfactory to the board in those

areas that are the basis of the probation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.302. GROUNDS FOR DISCIPLINE OF LICENSE HOLDER. The

board by rule shall adopt the criteria for the department to take

disciplinary action against a license holder under Section

1954.301. At a minimum, the criteria must require disciplinary

action against a license holder who:

(1) commits fraud or deception in obtaining or attempting to

obtain a license or a contract to perform an asbestos-related

activity;

(2) fails at any time to meet the qualifications for a license;

(3) violates a rule adopted under this chapter;

(4) violates an applicable federal or state standard for

asbestos-related activities; or

(5) falsifies or fails to maintain a record of an

asbestos-related activity required by a federal agency or by the

department.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.303. GROUNDS FOR DISCIPLINE OF REGISTERED PERSON. The

department shall take disciplinary action under Section 1954.301

against a person registered under this chapter who:

(1) fraudulently or deceptively assigns, obtains, or attempts to

assign or obtain a registration or the renewal of a registration;

or

(2) violates:

(A) a federal, state, or local asbestos law or rule; or

(B) an order issued by the board or department.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.304. ACTION BASED ON COMPLAINTS AGAINST ASBESTOS

ABATEMENT SUPERVISOR. (a) If the department receives three

validated complaints against an asbestos abatement supervisor

regarding noncompliance with this chapter, the department shall:

(1) revoke the supervisor's license; and

(2) issue to the supervisor a registration.

(b) A registration issued under this section expires six months

from the date of issuance. The asbestos abatement supervisor may

reapply for a license after the registration expires.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.305. PROCEDURE FOR EMERGENCY SUSPENSION. (a) The

suspension on an emergency basis of a license or registration or

of the approval of an asbestos training course is effective

immediately.

(b) The department shall provide to the person whose license,

registration, or asbestos training course approval is suspended

on an emergency basis an opportunity for a hearing not later than

the 20th day after the date of the suspension.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.306. ADMINISTRATIVE PROCEDURE. A notice and hearing

required under this subchapter and judicial review of a final

administrative decision issued under this subchapter are governed

by Chapter 2001, Government Code, and the board rules for

contested case hearings.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.307. REAPPLICATION FOLLOWING LICENSE REVOCATION OR

SUSPENSION. A person whose license is revoked or suspended may

not reapply for a license until after the period stated in a

schedule established by board rule.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER H. ADMINISTRATIVE PENALTY

Sec. 1954.351. IMPOSITION OF ADMINISTRATIVE PENALTY. The

commissioner may impose an administrative penalty on a person who

violates this chapter or a rule adopted or order issued under

this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.352. AMOUNT OF PENALTY. (a) The amount of an

administrative penalty may not exceed $10,000 a day for each

violation. Each day a violation continues may be considered a

separate violation for purposes of imposing a penalty.

(b) In determining the amount of the penalty, the commissioner

shall consider:

(1) the seriousness of the violation;

(2) any hazard created to the health and safety of the public;

(3) the person's history of previous violations; and

(4) any other matter that justice may require.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.353. OPPORTUNITY FOR HEARING; ORDER. (a) The

commissioner may impose an administrative penalty under this

subchapter only after the person charged with a violation is

given the opportunity for a hearing.

(b) If a hearing is held, the commissioner shall make findings

of fact and issue a written decision as to:

(1) the occurrence of the violation; and

(2) the amount of any penalty that is warranted.

(c) If the person charged with a violation fails to exercise the

opportunity for a hearing, the commissioner, after determining

that a violation occurred and the amount of the penalty that is

warranted, may impose a penalty and shall issue an order

requiring the person to pay any penalty imposed.

(d) Not later than the 30th day after the date an order is

issued after determining that a violation occurred, the

commissioner shall inform the person charged with the violation

of the amount of any penalty imposed.

(e) The commissioner may consolidate a hearing under this

section with another proceeding.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.354. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Not later than the 30th day after the date the commissioner's

decision or order becomes final as provided by Section 2001.144,

Government Code, the person shall:

(1) pay the administrative penalty; or

(2) file a petition for judicial review contesting the fact of

the violation, the amount of the penalty, or both.

(b) Within the 30-day period, a person who acts under Subsection

(a)(2) may stay enforcement of the penalty by:

(1) paying the penalty to the commissioner for placement in an

escrow account; or

(2) giving the commissioner a bond in a form approved by the

commissioner that:

(A) is for the amount of the penalty; and

(B) is effective until judicial review of the commissioner's

decision or order is final.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.355. COLLECTION OF PENALTY. At the request of the

commissioner, the attorney general may bring a civil action to

recover an administrative penalty imposed under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.356. JUDICIAL REVIEW. Judicial review of a decision

or order of the commissioner imposing a penalty under this

subchapter is instituted by filing a petition with a district

court in Travis County and is under the substantial evidence rule

as provided by Subchapter G, Chapter 2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.357. REMITTANCE OF PENALTY AND INTEREST OR RELEASE OF

BOND. If after judicial review the administrative penalty is

reduced or is not upheld by the court, the commissioner shall:

(1) remit the appropriate amount, plus accrued interest, to the

person not later than the 30th day after the date of the

determination, if the person paid the penalty; or

(2) execute a release of the bond, if the person gave a bond.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER I. OTHER PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 1954.401. INJUNCTIVE RELIEF; CIVIL PENALTY. (a) The

commissioner may request the attorney general or the district,

county, or city attorney having jurisdiction to bring a civil

suit for injunctive relief, the assessment and recovery of a

civil penalty, or both, against a person who:

(1) appears to have violated, is violating, or is threatening to

violate this chapter or a rule adopted or order issued under this

chapter; or

(2) owns a public building or is the owner's agent and has

contracted with or otherwise permitted a person who is not

licensed or registered under this chapter to perform in the

building an activity for which a license or registration is

required.

(b) A civil penalty may not exceed $10,000 a day for each

violation. Each day a violation occurs or continues to occur is a

separate violation for purposes of imposing a penalty.

(c) In determining the amount of a civil penalty, the court

shall consider:

(1) the seriousness of the violation;

(2) any hazard created to the health and safety of the public;

(3) the person's history of previous violations; and

(4) the demonstrated good faith of the person charged with the

violation.

(d) A civil penalty recovered in a suit instituted by the

attorney general under this chapter shall be deposited in the

state treasury. A civil penalty recovered in a suit instituted by

a local government under this chapter shall be paid to the local

government.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1954.402. CRIMINAL PENALTY. (a) A person required to be

licensed under this chapter commits an offense if the person:

(1) removes asbestos from a public building or encapsulates the

asbestos without a license after having been previously assessed

a civil or administrative penalty for removing or encapsulating

asbestos without a license; or

(2) fails to keep records as required by Section 1954.251 after

having been previously assessed a civil or administrative penalty

for failing to keep records.

(b) An offense under this section is a misdemeanor punishable by

a fine not to exceed $20,000, unless the defendant has been

previously convicted under this section, in which event the

offense is punishable by:

(1) a fine not to exceed $25,000;

(2) confinement in jail for not more than two years; or

(3) both the fine and confinement.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.



CHAPTER 1955. LEAD-BASED PAINT ABATEMENT

OCCUPATIONS CODE

TITLE 12. PRACTICES AND TRADES RELATED TO WATER, HEALTH, AND

SAFETY

SUBTITLE B. PRACTICES RELATED TO HEALTH AND SAFETY

CHAPTER 1955. LEAD-BASED PAINT ABATEMENT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1955.001. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Health.

(2) "Child-occupied facility" means a building or part of a

building constructed before 1978, including a day-care center,

preschool, or kindergarten classroom, that is visited regularly

by the same child, six years of age or younger, at least two days

in any calendar week if the visits are for at least:

(A) three hours each day; and

(B) 60 hours each year.

(3) "Department" means the Texas Department of Health.

(4) "Federal law and rules" means:

(A) Title IV, Toxic Substances Control Act (15 U.S.C. Section

2681 et seq.), and the rules adopted by the United States

Environmental Protection Agency under that law for authorization

of state programs;

(B) any regulations or requirements adopted by the United States

Department of Housing and Urban Development regarding eligibility

for grants to states and local governments; and

(C) any other requirements adopted by a federal agency with

jurisdiction over lead hazards.

(5) "Lead-based paint activity" means inspection, testing, risk

assessment, risk reduction, lead abatement project design or

planning, abatement or removal, or creation of lead-based paint

hazards.

(6) "Person" means an individual, corporation, company,

contractor, association, firm, partnership, joint stock company,

foundation, institution, trust, society, union, or any other

association of individuals.

(7) "Target housing" means any housing constructed before 1978,

other than:

(A) housing for the elderly or persons with disabilities, unless

a child six years of age or younger resides or is expected to

reside in the housing; or

(B) a dwelling without bedrooms.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1955.002. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The board may not adopt rules restricting

advertising or competitive bidding by a certified or accredited

person except to prohibit false, misleading, or deceptive

practices.

(b) The board may not include in its rules to prohibit false,

misleading, or deceptive practices a rule that:

(1) restricts the use of any advertising medium;

(2) restricts the use of a certified or accredited person's

personal appearance or voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

certified or accredited person; or

(4) restricts the certified or accredited person's advertisement

under a trade name.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER B. CERTIFICATION AND ACCREDITATION

Sec. 1955.051. CERTIFICATION AND ACCREDITATION PROGRAM. (a)

The department shall establish a program in compliance with

federal law and rules for:

(1) certification of a person involved in a lead-based paint

activity in target housing or in a child-occupied facility; and

(2) accreditation of a training provider.

(b) The program may not exceed the minimum requirements of

federal law and rules for authorization of a state program and

receipt of federal funding by a state or local government.

(c) The department shall make any changes to the program that

are:

(1) consistent with this chapter; and

(2) necessary to comply with federal law and rules.

(d) Rules adopted under this section must:

(1) set minimum training requirements for use by accredited

training providers;

(2) set standards for the reliability, effectiveness, and safety

of lead-based paint activities in target housing;

(3) set standards for accrediting training providers;

(4) require the use of certified and accredited personnel in a

lead-based paint activity in target housing or in a

child-occupied facility;

(5) be revised as necessary to:

(A) comply with federal law and rules; and

(B) maintain eligibility for federal funding;

(6) facilitate reciprocity and communication with other states

having a certification and accreditation program;

(7) provide for the revocation of the certification or

accreditation of a person certified or accredited by the

department; and

(8) provide for financial assurance for a person certified or

accredited by the department.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1955.052. CERTIFICATION REQUIREMENT. (a) The board by

rule may require a person involved in a lead-based paint activity

in target housing or a public area that the department determines

creates a public health hazard to be certified. The department

shall delay implementation of the certification requirement for

six months after the date the rule is adopted.

(b) A rule adopted under this section must be consistent with

federal law and rules.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1955.053. FEES. The department may impose a fee to cover

the cost of administering the program.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1955.054. EXAMINATION RESULTS. (a) Not later than the

30th day after the date a person takes any certification or

accreditation examination under this chapter, the department

shall notify the person of the examination results. If an

examination is graded or reviewed by a testing service, the

department shall notify the person of the examination results not

later than the 14th day after the date the department receives

the results from the testing service.

(b) If notice of the results of an examination graded or

reviewed by a testing service will be delayed for more than 90

days after the examination date, the department shall notify the

person of the reason for the delay before the 90th day.

(c) The department may require a testing service to notify a

person of the person's examination results.

(d) If requested in writing by a person who fails an

examination, the department shall provide to the person an

analysis of the person's performance on the examination.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1955.055. CERTIFICATION OR ACCREDITATION EXPIRATION. (a)

The board by rule may adopt a system under which certifications

or accreditations expire on various dates during the year. For

the year in which the expiration date is changed, the department

shall prorate certification or accreditation fees on a monthly

basis so that each certified or accredited person pays only that

portion of the certification or accreditation fee that is

allocable to the number of months during which the certification

or accreditation is valid. On renewal of the certification or

accreditation on the new expiration date, the total certification

or accreditation renewal fee is payable.

(b) A person whose certification or accreditation has expired

may not engage in activities that require certification or

accreditation until the certification or accreditation has been

renewed.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1955.056. NOTICE OF EXPIRATION. Not later than the 30th

day before the expiration date of a person's certification or

accreditation, the department shall send written notice of the

impending expiration to the person at the person's last known

address according to department records.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1955.057. CERTIFICATION OR ACCREDITATION RENEWAL. (a) A

person who is otherwise eligible to renew a certification or

accreditation may renew an unexpired certification or

accreditation by paying the required renewal fee to the

department before the expiration date of the certification or

accreditation.

(b) A person whose certification or accreditation has been

expired for 90 days or less may renew the certification or

accreditation by paying to the department a renewal fee that is

equal to 1-1/2 times the normally required renewal fee.

(c) A person whose certification or accreditation has been

expired for more than 90 days but less than one year may renew

the certification or accreditation by paying to the department a

renewal fee that is equal to two times the normally required

renewal fee.

(d) A person whose certification or accreditation has been

expired for one year or more may not renew the certification or

accreditation. The person may be recertified or reaccredited by

complying with the requirements and procedures, including any

examination requirements, for obtaining an original certification

or accreditation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1955.058. RENEWAL BY OUT-OF-STATE PRACTITIONER. (a) The

department may renew without reexamination an expired

certification or accreditation of a person who was certified or

accredited in this state, moved to another state, and is

currently certified or accredited and has been in practice in the

other state for the two years preceding the date the person

applies for renewal.

(b) The person must pay to the department a fee that is equal to

two times the normally required renewal fee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER C. PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 1955.101. DISCIPLINARY ACTION BY DEPARTMENT. The

department shall revoke, suspend, or refuse to renew a

certification or accreditation or shall reprimand a certified or

accredited person for a violation of this chapter or a board

rule.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1955.102. PROBATION. (a) The board may place on probation

a person whose certification or accreditation is suspended.

(b) The board may require a person whose certification or

accreditation suspension is probated to:

(1) report regularly to the department on matters that are the

basis of the probation;

(2) limit practice to the areas prescribed by the board; or

(3) continue or review professional education until the person

attains a degree of skill satisfactory to the board in those

areas that are the basis of the probation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1955.103. ADMINISTRATIVE PENALTY. (a) The department may

impose an administrative penalty on a person who violates this

chapter or a rule adopted under this chapter. The amount of the

penalty may not exceed $5,000 for each day of the violation.

(b) The board shall adopt rules relating to the imposition and

collection of an administrative penalty.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1955.104. INJUNCTIVE RELIEF; CIVIL PENALTY. (a) If it

appears that a person has violated, is violating, or is

threatening to violate this chapter or a rule adopted or

certification issued under this chapter, the state may bring an

action in the manner prescribed by Section 7.105(a), Water Code,

for injunctive relief, to recover a civil penalty, or for both

injunctive relief and a civil penalty.

(b) Venue for an action brought under this section is in the

county prescribed by Section 7.105(c), Water Code.

(c) The amount of a civil penalty imposed under this section may

not exceed:

(1) $2,000 for the first violation; or

(2) $10,000 for a subsequent violation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1955.105. CRIMINAL PENALTY. (a) A person commits an

offense if:

(1) the person knowingly violates this chapter or a rule adopted

or certification issued under this chapter; and

(2) the violation endangers the public health and safety.

(b) An offense under this section is a misdemeanor punishable

by:

(1) a fine not to exceed $10,000;

(2) confinement for a term not to exceed six months; or

(3) both the fine and the confinement.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.



CHAPTER 1956. METAL RECYCLING ENTITIES

OCCUPATIONS CODE

TITLE 12. PRACTICES AND TRADES RELATED TO WATER, HEALTH, AND

SAFETY

SUBTITLE B. PRACTICES RELATED TO HEALTH AND SAFETY

CHAPTER 1956.

METAL RECYCLING ENTITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1956.001. DEFINITIONS. In this chapter:

(1) "Aluminum material" means a product made from aluminum, an

aluminum alloy, or an aluminum by-product. The term includes

aluminum wiring and an aluminum beer keg but does not include

another type of aluminum can used to contain a food or beverage.

(2) "Bronze material" means:

(A) a cemetery vase, receptacle, or memorial made from bronze;

(B) bronze statuary; or

(C) material readily identifiable as bronze, including bronze

wiring.

(3) "Commission" means the Public Safety Commission.

(4) "Copper or brass material" means:

(A) insulated or noninsulated copper wire or cable of the type

used by a public utility or common carrier that contains copper

or an alloy of copper or zinc;

(B) a copper or brass item of a type commonly used in

construction or by a public utility; or

(C) copper pipe or copper tubing.

(5) "Department" means the Texas Department of Public Safety.

(6) "Director" means the public safety director.

(7) "Metal recycling entity" means a business that is operated

from a fixed location and is predominantly engaged in:

(A) performing the manufacturing process by which scrap, used,

or obsolete ferrous or nonferrous metal is converted into raw

material products consisting of prepared grades and having an

existing or potential economic value, by a method that in part

requires the use of powered tools and equipment, including

processes that involve processing, sorting, cutting, classifying,

cleaning, baling, wrapping, shredding, shearing, or changing the

physical form of that metal;

(B) the use of raw material products described under Paragraph

(A) in the manufacture of producer or consumer goods; or

(C) purchasing or otherwise acquiring scrap, used, or obsolete

ferrous or nonferrous metals for the eventual use of the metal

for the purposes described by Paragraph (A) or (B).

(8) "Personal identification document" means:

(A) a valid driver's license issued by a state in the United

States;

(B) a United States military identification card; or

(C) a personal identification certificate issued by the

department under Section 521.101, Transportation Code, or a

corresponding card or certificate issued by another state.

(9) "Regulated material" means:

(A) aluminum material;

(B) bronze material;

(C) copper or brass material; or

(D) regulated metal.

(10) "Regulated metal" means:

(A) manhole covers;

(B) guardrails;

(C) metal cylinders designed to contain compressed air, oxygen,

gases, or liquids;

(D) beer kegs made from metal other than aluminum;

(E) historical markers or cemetery vases, receptacles, or

memorials made from metal other than aluminum;

(F) unused rebar;

(G) street signs;

(H) drain gates;

(I) safes;

(J) communication, transmission, and service wire or cable;

(K) condensing or evaporator coils for heating or air

conditioning units;

(L) utility structures, including the fixtures and hardware;

(M) aluminum or stainless steel containers designed to hold

propane for fueling forklifts; and

(N) metal railroad equipment, including tie plates, signal

houses, control boxes, signs, signals, traffic devices, traffic

control devices, traffic control signals, switch plates, e-clips,

and rail tie functions.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 2, eff. September 1, 2007.

Sec. 1956.002. EXCEPTION. This chapter does not apply to:

(1) a purchase of regulated material from a public utility or a

manufacturing, industrial, commercial, retail, or other seller

that sells regulated material in the ordinary course of the

seller's business;

(2) a purchase of regulated material by a manufacturer whose

primary business is the manufacture of iron and steel products

made from melting scrap iron and scrap steel; or

(3) the transport or hauling of recyclable materials to or from

the metal recycling entity.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 2, eff. September 1, 2007.

Sec. 1956.003. LOCAL LAW. (a) A county, municipality, or

political subdivision of this state may adopt a rule, charter, or

ordinance or issue an order or impose standards that are more

stringent than but do not conflict with this chapter or rules

adopted under this chapter.

(b) A county, municipality, or political subdivision of this

state may issue a license or permit to a business to allow the

business to act as a metal recycling entity in that county or

municipality and may impose a fee not to exceed $250 for the

issuance or renewal of the license or permit.

(b-1) A municipality or political subdivision of this state,

other than a county, may not increase the local license or permit

fee imposed on a metal recycling facility to an amount that

exceeds 25 percent of the fee charged by the municipality or

political subdivision on January 1, 2007. This subsection

expires January 1, 2010.

(c) A county, municipality, or political subdivision of this

state that issues a license or permit to a business as authorized

under Subsection (b) shall submit to the department in the manner

required by the department information on each business that is

issued a license or permit.

(d) A municipality or political subdivision of this state, other

than a county, may not increase the local license or permit fee

imposed on a metal recycling facility unless the increase is

approved by the local governing body. A request for an increase

in the local license or permit fee must be based on the costs

associated with law enforcement and administration of the

licensing or permitting program. The municipality or political

subdivision must submit a report to the department on the law

enforcement and administrative costs associated with the fee

increase.

(e) A county may increase the local license or permit fee

imposed on a metal recycling facility one additional time before

the second anniversary of the date of the initial fee increase.

The fee increase must be based on the average cost charged by

municipalities statewide.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 2, eff. September 1, 2007.

SUBCHAPTER A-1. POWERS AND DUTIES

Sec. 1956.011. ADMINISTRATION OF CHAPTER. The department shall

administer this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 2, eff. September 1, 2007.

Sec. 1956.012. DEPARTMENT STAFF. The department may employ

administrative and clerical staff as necessary to carry out this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 2, eff. September 1, 2007.

Sec. 1956.013. RULES. The commission may adopt rules to

administer this chapter, including rules:

(1) establishing minimum requirements for registration under

this chapter; and

(2) adopting forms required by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 2, eff. September 1, 2007.

Sec. 1956.014. FEES; REPORTS. (a) The commission by rule shall

prescribe fees in reasonable amounts sufficient to cover the

costs of administering this chapter, including fees for:

(1) an initial application for a certificate of registration;

(2) issuance of a certificate of registration;

(3) issuance of a renewal certificate of registration; and

(4) issuance of a duplicate certificate of registration or

duplicate renewal certificate of registration.

(b) The commission may not impose a fee for issuance of a

certificate of registration that exceeds $250 annually. The

department shall report annually to the legislature, not later

than December 1, any costs associated with administering this

chapter that are not covered by the fees assessed under this

chapter.

(c) The department annually shall submit to both houses of the

legislature a report on the number of metal recycling entities

who have complied with the registration requirements under this

chapter and the total number of metal recycling entities

identified statewide. The report must include the information on

metal recycling entities submitted to the department by

municipalities, counties, and other political subdivisions of

this state.

(d) Not later than March 1, 2008, the department shall submit to

both houses of the legislature a report on the actual costs

incurred by the department in administering this chapter. This

subsection expires January 1, 2009.

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 2, eff. September 1, 2007.

Sec. 1956.015. STATEWIDE ELECTRONIC REPORTING SYSTEM. (a) The

department shall establish a statewide electronic reporting

system to track the sales of regulated metal reported to the

department under Section 1956.036.

(b) The department shall post a summary of the reports provided

to the department under Section 1956.036 on the department's

Internet website. The summary must include by county or region

the frequency with which a person presents regulated materials

for sale to a metal recycling entity. The summary may not

identify any person to which the metal recycling entity sells the

regulated materials.

(c) Subsection (b) does not apply to regulated material sold by

a utility company, municipality, manufacturer, railroad,

cemetery, cable or satellite entity, or other business entity

that routinely has access to regulated metal.

(d) The department shall maintain the confidentiality of

information provided under this section that relates to the

financial condition or business affairs of a metal recycling

entity or that is otherwise commercially sensitive. The

confidential information is not subject to disclosure under

Chapter 552, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 2, eff. September 1, 2007.

SUBCHAPTER A-2. CERTIFICATE OF REGISTRATION

Sec. 1956.021. REGISTRATION REQUIRED. A person may not act as a

metal recycling entity or represent to the public that the person

is a metal recycling entity unless the person is registered under

this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 2, eff. September 1, 2007.

Sec. 1956.022. ISSUANCE OF CERTIFICATE; QUALIFICATIONS. (a)

The department shall issue a certificate of registration to an

applicant who:

(1) applies and pays a registration fee; and

(2) presents any relevant evidence relating to the applicant's

qualifications as required by commission rule.

(b) The commission by rule may establish qualifications for the

holder of a certificate of registration under this chapter, which

may include accepting copies of a license or permit issued by a

county or municipality authorizing a metal recycling entity to

conduct business in that county or municipality.

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 2, eff. September 1, 2007.

Sec. 1956.023. TERM OF CERTIFICATE. (a) A certificate of

registration is valid for two years after the date of issuance.

(b) The department shall adopt a system under which certificates

of registration expire and are renewed on various dates.

(c) Not later than the 45th day before the date a person's

certificate of registration is scheduled to expire, the

department shall send written notice of the impending expiration

to the person at the person's last known address according to the

records of the department.

(d) A person whose certificate of registration has expired may

not make a representation for which a certificate of registration

is required under Section 1956.021 or perform collections

services until the certificate has been renewed.

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 2, eff. September 1, 2007.

Sec. 1956.024. RENEWAL OF CERTIFICATE. (a) To renew a

certificate of registration, a person must submit an application

for renewal in the manner prescribed by the department.

(b) A person who is otherwise eligible to renew a certificate of

registration may renew an unexpired certificate by paying the

required renewal fee to the department before the expiration date

of the certificate.

(c) A person whose certificate of registration has been expired

for 90 days or less may renew the certificate by paying to the

department a renewal fee that is equal to 1-1/2 times the

normally required renewal fee.

(d) A person whose certificate of registration has been expired

for more than 90 days but less than one year may renew the

certificate by paying to the department a renewal fee that is

equal to two times the normally required renewal fee.

(e) A person whose certificate of registration has been expired

for one year or more may not renew the certificate. The person

may obtain a new certificate of registration by complying with

the requirements and procedures, including the examination

requirements, for an original certificate.

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 2, eff. September 1, 2007.

SUBCHAPTER A-3. PRACTICE BY CERTIFICATE HOLDERS

Sec. 1956.031. NOTICE TO SELLERS. (a) A metal recycling entity

shall at all times maintain in a prominent place in the entity's

place of business, in open view to a seller of regulated

material, a notice in two-inch lettering that:

(1) includes the following language:

"A PERSON ATTEMPTING TO SELL ANY REGULATED MATERIAL MUST PRESENT

SUFFICIENT IDENTIFICATION AND WRITTEN PROOF OF OWNERSHIP REQUIRED

BY STATE LAW."

"WARNING: STATE LAW PROVIDES A CRIMINAL PENALTY FOR A PERSON WHO

INTENTIONALLY PROVIDES A FALSE DOCUMENT OF IDENTIFICATION OR

OTHER FALSE INFORMATION TO A METAL RECYCLING ENTITY WHILE

ATTEMPTING TO SELL ANY REGULATED MATERIAL."; and

(2) states the metal recycling entity's usual business hours.

(b) The notice required by this section may be contained on a

sign that contains another notice if the metal recycling entity

is required to display another notice under applicable law.

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 2, eff. September 1, 2007.

Sec. 1956.032. INFORMATION PROVIDED BY SELLER. (a) Except as

provided by Subsection (f), a person attempting to sell regulated

material to a metal recycling entity shall:

(1) display to the metal recycling entity the person's personal

identification document;

(2) provide to the metal recycling entity the make, model, and

license plate number of the motor vehicle used to transport the

regulated material; and

(3) either:

(A) present written documentation evidencing that the person is

the legal owner or is lawfully entitled to sell the regulated

material; or

(B) sign a written statement provided by the metal recycling

entity that the person is the legal owner of or is lawfully

entitled to sell the regulated material offered for sale.

(b) A person required by a municipality to prepare a signed

statement consisting of the information required by Subsection

(a)(3) may use the statement required by the municipality to

comply with Subsection (a)(3).

(c) The metal recycling entity or the entity's agent shall

visually verify the accuracy of the identification presented by

the seller at the time of the purchase of regulated material and

make a copy of the identification to be maintained by the entity

in the entity's records, except as otherwise provided by

Subsection (f).

(d) The metal recycling entity or the entity's agent for

recordkeeping purposes may photograph the seller's entire face,

not including any hat, and obtain the name of the seller's

employer.

(e) The metal recycling entity or the entity's agent for

recordkeeping purposes may take a photograph of the motor vehicle

of the seller in which the make, model, and license plate number

of the motor vehicle are identifiable in lieu of the information

required under Subsection (a)(3).

(f) The metal recycling entity is not required to make a copy of

the identification as required under Subsection (c) or collect

the information required under Subsection (a)(3) if:

(1) the seller signs the written statement as required under

Subsection (a)(3);

(2) the seller has previously provided the information required

under Subsection (a); and

(3) the previously provided information has not changed.

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 2, eff. September 1, 2007.

Sec. 1956.033. RECORD OF PURCHASE. (a) Each metal recycling

entity in this state shall keep an accurate electronic record or

an accurate and legible written record of each purchase made in

the course of the entity's business from an individual of:

(1) copper or brass material;

(2) bronze material;

(3) aluminum material; or

(4) regulated metal.

(b) The record must be in English and include:

(1) the place and date of the purchase;

(2) the name and address of each individual from whom the

regulated material is purchased or obtained;

(3) the identifying number of the seller's personal

identification document;

(4) a description made in accordance with the custom of the

trade of the type and quantity of regulated material purchased;

and

(5) the information required by Section 1956.032(a)(3).

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 2, eff. September 1, 2007.

Sec. 1956.034. PRESERVATION OF RECORDS. A metal recycling

entity shall preserve each record required by Sections 1956.032

and 1956.033 until the third anniversary of the date the record

was made.

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 2, eff. September 1, 2007.

Sec. 1956.035. INSPECTION OF RECORDS BY PEACE OFFICER. (a) On

request, a metal recycling entity shall permit a peace officer of

this state to inspect, during the entity's usual business hours:

(1) a record required by Section 1956.033; or

(2) regulated material in the entity's possession.

(b) The inspecting officer shall inform the entity of the

officer's status as a peace officer.

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 2, eff. September 1, 2007.

Sec. 1956.036. FURNISHING OF REPORT TO DEPARTMENT. (a) Except

as provided by Subsection (b), not later than the seventh day

after the date of the purchase or other acquisition of material

for which a record is required under Section 1956.033, a metal

recycling entity shall send by facsimile or electronic mail to or

file with the department a report containing the information

required to be recorded under that section.

(b) If a metal recycling entity purchases bronze material that

is a cemetery vase, receptacle, memorial, or statuary or a pipe

that can reasonably be identified as aluminum irrigation pipe,

the entity shall:

(1) not later than the close of business on the entity's first

working day after the purchase date, notify the department; and

(2) not later than the fifth day after the purchase date, mail

to or file with the department a report containing the

information required to be recorded under Section 1956.033.

(c) Subsection (b) does not apply to a purchase from:

(1) the manufacturer or fabricator of the material or pipe;

(2) a seller bearing a bill of sale for the material or pipe; or

(3) the owner of the material or pipe.

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 2, eff. September 1, 2007.

Sec. 1956.037. PLACEMENT OF ITEMS ON HOLD. (a) A metal

recycling entity may not dispose of, process, sell, or remove

from the premises an item of regulated metal unless:

(1) the entity acquired the item more than 72 hours, excluding

weekends and holidays, before the disposal, processing, sale, or

removal; or

(2) the entity purchased the item from a manufacturing,

industrial, commercial, retail, or other seller that sells

regulated material in the ordinary course of its business.

(b) A peace officer who has reasonable suspicion to believe that

an item of regulated material in the possession of a metal

recycling entity is stolen may place the item on hold by issuing

to the entity a written notice that:

(1) specifically identifies the item alleged to be stolen and

subject to the hold; and

(2) informs the entity of the requirements of Subsection (c).

(c) On receiving the notice, the entity may not, except as

provided by Subsection (e), process or remove from the entity's

premises the identified item before the 60th day after the date

the notice is issued unless the hold is released at an earlier

time in writing by a peace officer of this state or a court

order.

(d) After the holding period expires, the entity may dispose of

the item unless disposition violates a court order.

(e) If a hold is placed on a purchase of regulated material, a

metal recycling entity may not dispose of, process, sell, or

remove from the premises any item from the purchased material

unless the hold on the material is released.

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 2, eff. September 1, 2007.

Sec. 1956.038. PROHIBITED ACTS. A person may not, with the

intent to deceive:

(1) display to a metal recycling entity a false or invalid

personal identification document in connection with the person's

attempted sale of regulated material;

(2) make a false, material statement or representation to a

metal recycling entity in connection with:

(A) that person's execution of a written statement required by

Section 1956.032(a)(3); or

(B) the entity's efforts to obtain the information required

under Section 1956.033(b); or

(3) display or provide to a metal recycling entity any

information required under Section 1956.032 that the person knows

is false or invalid.

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 2, eff. September 1, 2007.

Sec. 1956.039. HOURS FOR PURCHASING MATERIAL. (a) Subject to

Subsection (b), a county, municipality, or political subdivision

may establish the hours during which a metal recycling entity may

purchase regulated material.

(b) A metal recycling entity may not purchase from the general

public regulated material:

(1) more than 15 consecutive hours in one day; or

(2) later than 9 p.m.

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 2, eff. September 1, 2007.

Sec. 1956.040. CRIMINAL PENALTY. (a) A person commits an

offense if the person knowingly violates Section 1956.038.

An offense under this subsection is a Class A misdemeanor unless

it is shown on trial of the offense that the person has

previously been convicted of a violation of this subchapter, in

which event the offense is a state jail felony.

(b) A person commits an offense if the person knowingly buys

stolen regulated material. An offense under this subsection is a

Class A misdemeanor unless it is shown on trial of the offense

that the person has previously been convicted under this

subsection, in which event the offense is a state jail felony.

(c) A person commits an offense if the person knowingly sells

stolen regulated material. An offense under this subsection is a

state jail felony unless it is shown on trial of the offense that

the person has previously been convicted under this subsection,

in which event the offense is a third degree felony.

(d) On the conviction of a metal recycling entity for an offense

punishable under Subsection (b), a court, in addition to imposing

any other applicable penalty, may order that the entity cease

doing business as a metal recycling entity for a period not to

exceed:

(1) 30 days from the date of the order for each violation that

forms the basis of the conviction for a first offense; and

(2) 180 days from the date of the order for each violation that

forms the basis of the conviction if it is shown on trial of the

offense that the person has previously been convicted under this

section.

(e) If conduct that constitutes an offense under this section

also constitutes an offense under any other law, the actor may be

prosecuted under this section or the other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 2, eff. September 1, 2007.

SUBCHAPTER B. SALE OF CRAFTED PRECIOUS METAL TO DEALERS

Sec. 1956.051. DEFINITIONS. In this subchapter:

(1) "Crafted precious metal" means jewelry, silverware, an art

object, or another object, other than a coin or commemorative

medallion, made in whole or in part from precious metal.

(2) "Dealer" means a person who engages in the business of

purchasing and selling crafted precious metal.

(3) "Department" means the Texas Department of Public Safety.

(4) "Precious metal" means gold, silver, platinum, palladium,

iridium, rhodium, osmium, ruthenium, or an alloy of those metals.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1956.052. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to crafted precious metal that has been sold or used

primarily for personal, family, or household purposes.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1956.053. EXCEPTION: PRECIOUS METAL EXTRACTED, RECOVERED,

OR SALVAGED FROM INDUSTRIAL BY-PRODUCTS OR INDUSTRIAL WASTE

PRODUCTS. This subchapter does not apply to a person whose

purchase or sale of precious metal or a product made of precious

metal is merely incidental to the person's business of

extracting, recovering, or salvaging precious metal from

industrial by-products or industrial waste products.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1956.054. EXCEPTION: DENTAL, PHARMACEUTICAL, OR MEDICAL

APPLICATION OF CRAFTED PRECIOUS METAL. This subchapter does not

apply to a dental, pharmaceutical, or medical application of

crafted precious metal.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1956.055. EXCEPTION: CRAFTED PRECIOUS METAL ACQUIRED FROM

ANOTHER DEALER WHO PREVIOUSLY MADE REQUIRED REPORTS. This

subchapter does not apply to crafted precious metal acquired in

good faith in a transaction involving the stock-in-trade of

another dealer who previously made the reports concerning that

metal as required by this subchapter if:

(1) the selling dealer delivers to the acquiring dealer a

written document stating that the reports have been made;

(2) the acquiring dealer submits a copy of the statement to the

chief of police of the municipality or the sheriff of the county

in which the selling dealer is located; and

(3) each dealer involved in the transaction retains a copy of

the statement until the third anniversary of the date of the

transaction.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1956.056. EXCEPTION: CRAFTED PRECIOUS METAL ACQUIRED IN

DISSOLUTION OR LIQUIDATION SALE. This subchapter does not apply

to crafted precious metal acquired in a nonjudicial sale,

transfer, assignment, assignment for the benefit of creditors, or

consignment of the assets or stock-in-trade, in bulk, or a

substantial part of those assets, of an industrial or commercial

enterprise, other than a dealer, for the voluntary dissolution or

liquidation of the seller's business, or for disposing of an

excessive quantity of personal property, or property that has

been acquired in a nonjudicial sale or transfer from an owner

other than a dealer, the seller's entire household of personal

property, or a substantial part of that property, if the dealer:

(1) gives written notice to the chief of police of the

municipality or the sheriff of the county in which the dealer's

business is located that a reporting exemption is being claimed

under this section;

(2) retains in the dealer's place of business, until the third

anniversary of the date of the transaction, a copy of the bill of

sale, receipt, inventory list, or other transfer document; and

(3) makes the record retained available for inspection by a

peace officer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1956.057. EXCEPTION: CRAFTED PRECIOUS METAL ACQUIRED IN

JUDICIAL SALE. This subchapter does not apply to crafted

precious metal acquired in a sale made:

(1) by any public officer in the officer's official capacity as

a trustee in bankruptcy, executor, administrator, receiver, or

public official acting under judicial process or authority; or

(2) on the execution of, or by virtue of, any process issued by

a court.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1956.058. EXCEPTION: CRAFTED PRECIOUS METAL ACQUIRED AS

PAYMENT FOR OTHER CRAFTED PRECIOUS METAL BY PERSON IN BUSINESS OF

SELLING TO CONSUMERS. This subchapter does not apply to crafted

precious metal acquired in good faith as part or complete payment

for other crafted precious metal by a person whose principal

business is primarily that of selling directly to the consumer

crafted precious metal that has not been subject to a prior sale.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1956.059. EXCEPTION: CRAFTED PRECIOUS METAL ACQUIRED FROM

OR REPORTED TO GOVERNMENTAL AGENCY. This subchapter does not

apply to crafted precious metal:

(1) acquired as surplus property from the United States, a

state, a subdivision of a state, or a municipal corporation; or

(2) reported by a dealer as an acquisition or a purchase, or

reported as destroyed or otherwise disposed of, to:

(A) a state agency under another law of this state; or

(B) a municipal or county office or agency under another law of

this state or a municipal ordinance.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1956.060. EXCEPTION: CRAFTED PRECIOUS METAL ACQUIRED BY

PERSON LICENSED UNDER TEXAS PAWNSHOP ACT. This subchapter does

not apply to crafted precious metal acquired by a person licensed

under Chapter 371, Finance Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1956.061. EFFECT ON OTHER LAWS AND ORDINANCES. This

subchapter does not:

(1) excuse noncompliance with another state law or municipal

ordinance covering the reporting, holding, or releasing of

crafted precious metal;

(2) prohibit a municipality from enacting, amending, or

enforcing an ordinance relating to a dealer; or

(3) supersede a municipal ordinance except to the extent the

ordinance does not require reporting for transactions involving

crafted precious metal.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1956.062. REPORT OF PURCHASE REQUIRED. (a) A dealer

shall, as required by Section 1956.063, report all identifiable

crafted precious metal that the dealer purchases, takes in trade,

accepts for sale on consignment, or accepts for auction.

(b) Before crafted precious metal is offered for sale or

exchange, a dealer must notify each person intending to sell or

exchange the metal that, before the dealer may accept any of the

person's property, the person must file with the dealer a list

describing all of the person's crafted precious metal to be

accepted by the dealer. The list must contain:

(1) the proposed seller's name and address;

(2) a complete and accurate description of the crafted precious

metal; and

(3) the proposed seller's certification that the information is

true and complete.

(c) The dealer shall record the proposed seller's driver's

license number or department personal identification certificate

number on physical presentation of the license or personal

identification certificate by the seller. The record must

accompany the list.

(d) The dealer shall:

(1) provide to a peace officer, on demand, the list required by

Subsection (b); and

(2) mail or deliver a complete copy of the list to the chief of

police or the sheriff as provided by Section 1956.063 not later

than 48 hours after the list is filed with the dealer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1956.063. FORM OF REPORT; FILING. (a) A report required

by this subchapter must comply with this section unless a similar

report is required by another state law or a municipal ordinance,

in which event the required report must comply with the

applicable law or ordinance.

(b) If a transaction regulated by this subchapter occurs in a

municipality that maintains a police department, the original and

a copy of the report required by this subchapter shall be

submitted to the municipality's chief of police. If the

transaction does not occur in such a municipality, the original

and a copy of the report shall be submitted to the sheriff of the

county in which the transaction occurs.

(c) The dealer shall submit the report on a form prescribed by

the district attorney or person performing the duties of district

attorney of the county in which the transaction occurs.

(d) The dealer shall retain a copy of the report until the third

anniversary of the date the report is filed.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1956.064. REQUIRED RETENTION OF CRAFTED PRECIOUS METAL.

(a) A dealer may not melt, deface, alter, or dispose of crafted

precious metal that is the subject of a report required by this

subchapter before the 11th day after the date the report is filed

unless:

(1) the peace officer to whom the report is submitted, for good

cause, authorizes disposition of the metal;

(2) the dealer obtains the name, address, and description of the

buyer and retains a record of that information; or

(3) the dealer is a pawnbroker and the disposition is the

redemption of pledged property by the pledgor.

(b) A dealer who retains information under Subsection (a)(2)

shall make that information available for inspection by any peace

officer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1956.065. INSPECTION OF CRAFTED PRECIOUS METAL BY PEACE

OFFICER. (a) A dealer shall make crafted precious metal

purchased by the dealer available for inspection by a peace

officer during regular business hours while in the dealer's

possession.

(b) Information obtained under this section is confidential

except for use in a criminal investigation or prosecution or a

civil court proceeding.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1956.066. PURCHASE FROM MINOR. (a) A dealer may not

purchase crafted precious metal from a person younger than 18

years of age unless the seller delivers to the dealer before the

purchase a written statement from the seller's parent or legal

guardian consenting to the transaction.

(b) The dealer shall retain the statement with the records

required to be kept under this subchapter. The dealer may destroy

the statement after the later of:

(1) the date the item is sold; or

(2) the first anniversary of the date the dealer purchased the

item.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1956.067. PURCHASE AT TEMPORARY LOCATION OF DEALER. (a) A

dealer who conducts business at a temporary location for a period

of less than 90 days may not engage in the business of buying

precious metal or used items made of precious metal unless,

within a 12-month period at least 30 days before the date on

which each purchase is made, the person has filed:

(1) a registration statement with the department; and

(2) a copy of the registration statement with the local law

enforcement agency of:

(A) the municipality in which the temporary location is located;

or

(B) if the temporary location is not located in a municipality,

the county in which the temporary location is located.

(b) The registration statement must contain:

(1) the name and address of the dealer;

(2) the location where business is to be conducted;

(3) if the dealer is an association, the name and address of

each member of the association;

(4) if the dealer is a corporation, the name and address of each

officer and director of the corporation; and

(5) other relevant information required by the department.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1956.068. PURCHASE OF MELTED ITEMS. A dealer, in the

course of business, may not purchase from a person other than a

manufacturer of or a regular dealer in crafted precious metal an

object formed as the result of the melting of crafted precious

metal.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1956.069. CRIMINAL PENALTY. (a) A dealer commits an

offense if the dealer:

(1) fails to make or permit inspection of a report as required

by Section 1956.062 or 1956.063;

(2) disposes of crafted precious metal or fails to make a record

available for inspection by a peace officer as required by

Section 1956.064;

(3) fails to obtain or retain a statement as required by Section

1956.066;

(4) fails to file a registration statement as required by

Section 1956.067; or

(5) purchases an object in violation of Section 1956.068.

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER C. RESTRICTIONS ON SALE OF CERTAIN ITEMS TO METAL

RECYCLING ENTITIES

Sec. 1956.101. DEFINITIONS. In this subchapter:

(1) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1316, Sec. 5,

eff. September 1, 2007.

(2) "Motor vehicle" has the meaning assigned by Section 541.201,

Transportation Code.

(3) "PCB-containing capacitor" means a capacitor that contains

polychlorinated biphenyls and is regulated under the federal

Toxic Substances Control Act (15 U.S.C. Section 2601 et seq.).

(4) "Person" means an individual, corporation, partnership, sole

proprietorship, or other business entity.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 5, eff. September 1, 2007.

Sec. 1956.102. EXCEPTION. This subchapter does not apply to a

sale or transfer by or on behalf of a metal recycling entity.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1956.103. RESTRICTIONS ON TRANSFER OF CERTAIN PROPERTY.

(a) A person may not sell or otherwise transfer to a metal

recycling entity:

(1) a lead-acid battery, fuel tank, or PCB-containing capacitor

that is included with another type of scrap, used, or obsolete

metal without first obtaining from the metal recycling entity a

written and signed acknowledgment that the scrap, used, or

obsolete metal includes one or more lead-acid batteries, fuel

tanks, or PCB-containing capacitors;

(2) any of the following items that contain or enclose a

lead-acid battery, fuel tank, or PCB-containing capacitor or of

which a lead-acid battery, fuel tank, or PCB-containing capacitor

is a part:

(A) a motor vehicle;

(B) a motor vehicle that has been junked, flattened, dismantled,

or changed so that it has lost its character as a motor vehicle;

(C) an appliance; or

(D) any other item of scrap, used, or obsolete metal; or

(3) a motor vehicle or a motor vehicle that has been junked,

flattened, dismantled, or changed so that it has lost its

character as a motor vehicle if the motor vehicle includes,

contains, or encloses a tire or scrap tire.

(b) Subsection (a)(3) does not apply to the sale or other

transfer of a motor vehicle or a junked, flattened, dismantled,

or changed motor vehicle from another state.

(c) Subsection (a) does not apply to a fuel tank that has been

completely drained and rendered unusable in accordance with Texas

Commission on Environmental Quality rules regardless of whether

the fuel tank is attached to a motor vehicle.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

47, Sec. 1, eff. September 1, 2005.

Sec. 1956.104. NOTICE OF RESTRICTIONS. A metal recycling entity

shall post in a conspicuous location a notice that:

(1) is readily visible to a person selling material to the metal

recycling entity;

(2) is at least 24 inches horizontally by 18 inches vertically;

and

(3) contains the following language:

TEXAS LAW PROHIBITS:

1. THE SALE OF A WHOLE, FLATTENED, OR JUNKED MOTOR VEHICLE, AN

APPLIANCE, OR ANY OTHER SCRAP METAL ITEM CONTAINING A LEAD-ACID

BATTERY, FUEL TANK THAT HAS NOT BEEN COMPLETELY DRAINED AND

RENDERED UNUSABLE, OR PCB-CONTAINING CAPACITOR; AND

2. THE SALE OF LEAD-ACID BATTERIES, FUEL TANKS THAT HAVE NOT

BEEN COMPLETELY DRAINED AND RENDERED UNUSABLE, OR PCB-CONTAINING

CAPACITORS INCLUDED WITH OTHER SCRAP METALS WITHOUT OUR PRIOR

WRITTEN ACKNOWLEDGMENT.

VIOLATION OF THIS LAW IS A MISDEMEANOR.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

47, Sec. 2, eff. September 1, 2005.

Sec. 1956.105. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates this subchapter.

(b) An offense under this section is a misdemeanor punishable

by:

(1) a fine of not more than $1,000;

(2) confinement in the county jail for not more than 60 days; or

(3) both the fine and the confinement.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

SUBCHAPTER D. DISCIPLINARY PROCEDURES

Sec. 1956.151. DENIAL OF CERTIFICATE; DISCIPLINARY ACTION. The

department shall deny an application for a certificate of

registration, suspend or revoke a certificate of registration, or

reprimand a person who is registered under this chapter if the

person:

(1) obtains a certificate of registration by means of fraud,

misrepresentation, or concealment of a material fact;

(2) sells, barters, or offers to sell or barter a certificate of

registration;

(3) violates a rule adopted under this chapter; or

(4) violates Section 1956.021.

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 4, eff. September 1, 2007.

Sec. 1956.152. INVESTIGATION. Within the limits of available

resources, the department may investigate:

(1) a person who engages in a practice that violates this

chapter; and

(2) a complaint filed with the department against a person

registered under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 4, eff. September 1, 2007.

Sec. 1956.153. HEARING. (a) A person whose application for a

certificate of registration is denied, whose certificate of

registration is suspended or revoked, or who is reprimanded is

entitled to a hearing before the department if the person submits

to the department a written request for the hearing.

(b) A hearing is governed by department rules for a contested

hearing and by Chapter 2001, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 4, eff. September 1, 2007.

SUBCHAPTER E. OTHER PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 1956.201. ENFORCEMENT PROCEEDINGS; INJUNCTION. (a) The

department, the attorney general, or the district, county, or

city attorney for the county or municipality in which an alleged

violation of this chapter occurs may, on receipt of a verified

complaint, bring an appropriate administrative or judicial

proceeding to enforce this chapter or a rule adopted under this

chapter.

(b) The attorney general or an attorney representing the state

may initiate an action for an injunction to prohibit a person

from violating this chapter or a rule adopted under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 4, eff. September 1, 2007.

Sec. 1956.202. CIVIL PENALTY. (a) Except as provided by

Subsection (d), a person who violates this chapter or a rule

adopted under this chapter is liable to this state for a civil

penalty of not more than $1,000 for each violation.

(b) The amount of the penalty shall be based on:

(1) the seriousness of the violation;

(2) the history of previous violations;

(3) the amount necessary to deter a future violation; and

(4) any other matter that justice may require.

(c) The attorney general may sue to collect a civil penalty

under this section. In the suit the attorney general may

recover, on behalf of the state, the reasonable expenses incurred

in obtaining the penalty, including investigation and court

costs, reasonable attorney's fees, witness fees, and other

expenses.

(d) A civil penalty may not be assessed under this section for

conduct described by Section 1956.038.

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 4, eff. September 1, 2007.

Sec. 1956.203. CRIMINAL PENALTY FOR CERTAIN SOLICITATION. (a)

A person commits an offense if the person solicits the purchase

of regulated material at a location other than a business

location at which the material is produced as a by-product in the

ordinary course of that business.

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch.

1316, Sec. 4, eff. September 1, 2007.



CHAPTER 1957. INDUSTRIAL HYGIENISTS

OCCUPATIONS CODE

TITLE 12. PRACTICES AND TRADES RELATED TO WATER, HEALTH, AND

SAFETY

SUBTITLE B. PRACTICES RELATED TO HEALTH AND SAFETY

CHAPTER 1957. INDUSTRIAL HYGIENISTS

Sec. 1957.001. SHORT TITLE. This chapter may be cited as the

Industrial Hygiene Title Recognition Act.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1957.002. INDUSTRIAL HYGIENE CERTIFICATION ORGANIZATION.

(a) In this chapter, "industrial hygiene certification

organization" means a nonprofit corporation established to

improve the practice and educational standards of the profession

of industrial hygiene by certifying individuals who meet its

education, experience, and examination requirements.

(b) The organization must maintain criteria at least as

stringent as those adopted by the American Board of Industrial

Hygiene.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1957.003. CERTIFICATION REQUIRED. (a) A person may not

use the title of or represent to the public that the person is a

"certified industrial hygienist" or use the initials "CIH" unless

the person is certified by the American Board of Industrial

Hygiene as a certified industrial hygienist.

(b) A person may not use the title of or represent to the public

that the person is an "industrial hygienist in training" or use

the initials "IHIT" unless the person is certified by the

American Board of Industrial Hygiene as an industrial hygienist

in training.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.

Sec. 1957.004. CIVIL PENALTY. (a) A person who violates

Section 1957.003 is subject to a civil penalty of not more than

$1,000 for each violation.

(b) The attorney general may bring an action to recover the

civil penalty.

(c) A penalty recovered under this section shall be deposited to

the credit of the general revenue fund.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 4, eff. June 1,

2003.



CHAPTER 1958. MOLD ASSESSORS AND REMEDIATORS

OCCUPATIONS CODE

TITLE 12. PRACTICES AND TRADES RELATED TO WATER, HEALTH, AND

SAFETY

SUBTITLE B. PRACTICES RELATED TO HEALTH AND SAFETY

CHAPTER 1958. MOLD ASSESSORS AND REMEDIATORS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1958.001. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Health.

(2) "Commissioner" means the commissioner of public health.

(3) "Department" means the Texas Department of Health.

(4) "License" means a license issued under this chapter.

(5) "Mold" means any living or dead fungi or related products or

parts, including spores, hyphae, and mycotoxins.

(6) "Mold assessment" means:

(A) an inspection, investigation, or survey of a dwelling or

other structure to provide the owner or occupant with information

regarding the presence, identification, or evaluation of mold;

(B) the development of a mold management plan or remediation

protocol; or

(C) the collection or analysis of a mold sample.

(7) "Mold remediation" means the removal, cleaning, sanitizing,

demolition, or other treatment, including preventive activities,

of mold or mold-contaminated matter that was not purposely grown

at that location.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.002. SCOPE OF AUTHORITY. (a) This chapter applies

only to the regulation of mold-related activities that affect

indoor air quality, including a mold-related activity performed

by a third party for compensation at a property owned or operated

by a governmental entity.

(b) This chapter does not apply to:

(1) the following activities when not conducted for the purpose

of mold assessment or mold remediation:

(A) routine cleaning;

(B) the diagnosis, repair, cleaning, or replacement of plumbing,

heating, ventilation, air conditioning, electrical, or air duct

systems or appliances;

(C) commercial or residential real estate inspections; and

(D) the incidental discovery or emergency containment of

potential mold contamination during the conduct or performance of

services listed in this subsection;

(2) the repair, replacement, or cleaning of construction

materials during the building phase of the construction of a

structure;

(3) the standard performance of custodial activities for,

preventive maintenance of, and the routine assessment of property

owned or operated by a governmental entity; or

(4) a pest control inspection conducted by a person regulated

under Chapter 1951.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 1958.051. GENERAL POWERS AND DUTIES OF DEPARTMENT; SCOPE OF

AUTHORITY. The department shall administer this chapter to

protect the public from the adverse health effects of mold.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.052. PUBLIC EDUCATION PROGRAM. (a) The department

shall conduct a statewide education and outreach program

regarding the importance of, and ways to improve, air quality in

buildings, including the importance of, and the ways to

recognize, prevent, control, and mitigate, mold occurrence and

other indoor air quality factors that adversely affect human

health.

(b) The program may include:

(1) the development and distribution of information to the

public concerning indoor air quality and mold;

(2) educational programs;

(3) informational or educational exhibits; and

(4) any other methods of education or communication that the

department considers appropriate.

(c) The department may contract with governmental entities or

other persons to provide the program.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.053. GENERAL RULEMAKING AUTHORITY. The board shall

adopt substantive and procedural rules as necessary or desirable

for the board, department, and commissioner to discharge their

powers and duties under this chapter.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.054. RULES REGARDING PERFORMANCE STANDARDS AND WORK

PRACTICES. The board by rule shall establish minimum performance

standards and work practices for conducting a mold assessment or

mold remediation in this state.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.055. FEES. (a) The board shall establish reasonable

and necessary fees to administer this chapter, including fees for

licenses, registrations, and examinations. The board shall set

the fees in an amount sufficient to recover the costs of

administering this chapter, not to exceed the caps established

under Subsection (b).

(b) A fee set under this section may not exceed:

(1) $400 for a license issued to an individual;

(2) $750 for a license issued to a person who is not an

individual; and

(3) $60 for a registration issued to an employee of a license

holder.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.056. INSPECTIONS. (a) The department shall conduct

inspections as necessary to ensure compliance with this chapter.

(b) The board shall adopt rules regarding compliance

investigations.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.057. COMPLAINTS. The department shall investigate any

complaint regarding mold-related activities.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.058. SAFETY STANDARDS. The board may develop and

establish mold safety standards for license holders if

appropriate scientific information exists regarding the effect of

mold.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.059. CODE OF ETHICS. The board by rule shall adopt a

code of ethics for license holders that promotes the education of

mold assessors and mold remediators concerning the ethical,

legal, and business principles that should govern their conduct.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER C. LICENSE AND REGISTRATION REQUIREMENTS

Sec. 1958.101. LICENSE REQUIRED; RULES. (a) A person may not

engage in:

(1) mold assessment unless the person holds a mold assessment

license; or

(2) mold remediation unless the person holds a mold remediation

license.

(b) The board shall adopt rules regarding:

(1) the scope of mold-related work for which a license is

required, including the supervision of employees or other persons

by license holders; and

(2) renewal requirements for a license issued under this

chapter.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.102. EXEMPTIONS. (a) An owner or tenant, or a

managing agent or employee of an owner or tenant, is not required

to be licensed under this chapter to perform mold assessment or

mold remediation on property owned or leased by the owner or

tenant. This exemption does not apply:

(1) if the managing agent or employee engages in the business of

performing mold assessment or mold remediation for the public;

(2) if the mold remediation is performed in an area in which the

mold contamination affects a total surface area of 25 contiguous

square feet or more; or

(3) to a person who is exempt under Subsection (e).

(b) An employee of a license holder is not required to be

licensed under this chapter to perform mold assessment or mold

remediation while supervised by the license holder, as provided

by rules adopted under Section 1958.101.

(c) A person is not required to be licensed under this chapter

to perform mold remediation in an area in which the mold

contamination affects a total surface area for the project of

less than 25 contiguous square feet.

(d) A person is not required to be licensed under this chapter

to perform mold assessment or mold remediation in a one-family or

two-family dwelling that the person constructed or improved if

the person performs the mold assessment or mold remediation at

the same time the person performs the construction or improvement

or at the same time the person performs repair work on the

construction or improvement. This exemption does not apply if the

person engages in the business of performing mold assessment or

mold remediation for the public.

(e) An owner, or a managing agent or employee of an owner, is

not required to be licensed under this chapter to perform mold

assessment or mold remediation on a residential property owned by

that person with fewer than 10 dwelling units. This exemption

does not apply if the managing agent or employee engages in the

business of performing mold assessment or mold remediation for

the public.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.103. REGISTRATION REQUIREMENTS FOR EMPLOYEES. The

board may adopt rules to require the registration of employees

supervised by license holders.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.104. RULES REGARDING LICENSE APPLICATION. The board

shall adopt rules regarding a license application. The board

shall adopt rules that establish minimum requirements for a

license, including:

(1) the type of license;

(2) the term of the license;

(3) the qualifications for the license, including any previous

training required under Section 1958.106;

(4) renewal requirements for the license, including ongoing

continuing education required under Section 1958.106; and

(5) liability insurance requirements for the license.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.105. EXAMINATION. (a) The department may require

that an applicant for a license pass a competency examination to

qualify for the license.

(b) If the department requires an examination, the applicant

must pass the examination with a score of 70 percent or more.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

642, Sec. 1, eff. September 1, 2005.

Sec. 1958.106. TRAINING; CONTINUING EDUCATION. (a) The board

shall adopt rules regarding training required under this chapter

and continuing education required for a license holder under this

chapter.

(b) The rules may include requirements regarding training and

continuing education providers, including rules establishing:

(1) accreditation by the department;

(2) curriculum requirements; and

(3) qualifications.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.107. RECIPROCITY. The board may adopt rules that

facilitate reciprocity and communication with other states that

have a similar licensing program.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER D. PRACTICE BY LICENSE HOLDER

Sec. 1958.151. SCOPE OF WORK ANALYSIS. (a) A license holder

who intends to perform mold assessment on a mold remediation

project shall prepare a work analysis for the project. The

license holder shall provide the analysis to the client before

the mold remediation begins.

(b) The work analysis must specify:

(1) the rooms or areas where the work will be performed;

(2) the quantities of materials to be removed or cleaned at the

project;

(3) the proposed methods for each type of remediation in each

type of area in the project; and

(4) the proposed clearance criteria for each type of remediation

in each type of area in the project.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.152. REMEDIATION WORK PLAN. (a) A license holder who

intends to perform mold remediation shall prepare a work plan

providing instructions for the remediation efforts to be

performed for the mold remediation project. The license holder

shall provide the work plan to the client before the mold

remediation begins.

(b) The license holder shall maintain a copy of the work plan at

the job site where the remediation is being performed.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.153. NOTICE OF PROJECT. (a) Except as provided by

Subsection (b), not later than the fifth day before the date on

which a license holder starts mold remediation at a property, the

license holder shall notify the department in writing about the

project.

(b) In an emergency, notice to the department under Subsection

(a) may be made verbally but must be made not later than the next

business day after the license holder identifies the emergency.

For purposes of this subsection, an emergency exists if a delay

in mold remediation services in response to a water damage

occurrence would increase mold contamination.

(c) The board shall adopt rules to implement this section,

including rules:

(1) describing the information that must be provided in the

notice; and

(2) authorizing verbal notification to the department in an

emergency.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.154. CERTIFICATE OF MOLD REMEDIATION; DUTY OF PROPERTY

OWNER. (a) Not later than the 10th day after the date on which

a license holder completes mold remediation at a property, the

license holder shall provide a certificate of mold remediation to

the property owner. The certificate must include a statement by a

mold assessment license holder that, based on visual, procedural,

and analytical evaluation, the mold contamination identified for

the project has been remediated as outlined in the mold

management plan or remediation protocol. If the mold assessment

license holder determines that the underlying cause of the mold

has been remediated so that it is reasonably certain that the

mold will not return from that remediated cause, the mold

assessment license holder shall indicate on the certificate that

the underlying cause of the mold has been remediated.

(b) If a property owner sells property, the property owner shall

provide to the buyer a copy of each certificate issued for the

property under this section during the five years preceding the

date the property owner sells the property.

(c) The board shall adopt rules to implement this section, other

than rules described by Subsection (d).

(d) The commissioner of insurance shall adopt rules describing

the information that must be provided in the certificate of mold

remediation. In adopting the rules, the commissioner shall

design the certificate as necessary to comply with any

requirements imposed under Subchapter G, Chapter 544, Insurance

Code.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

149, Sec. 2, eff. May 24, 2005.

Acts 2005, 79th Leg., Ch.

728, Sec. 11.153, eff. September 1, 2005.

Sec. 1958.155. CONFLICT OF INTEREST; DISCLOSURE REQUIRED. (a)

A license holder may not perform both mold assessment and mold

remediation on the same project.

(b) A person may not own an interest in both the entity that

performs assessment services and an entity that performs

remediation services on the same project.

(c) A license holder who is not an individual shall disclose to

the department the name, address, and occupation of each person

that has an ownership interest in the license holder. The license

holder shall report any changes in ownership to the department.

The board shall adopt rules to implement this section, including

rules regarding the form of the disclosure and the time required

to make disclosures or to report a change in ownership.

(d) This section does not apply to a license holder employed by

a school district working on a project for that school district.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

126, Sec. 1, eff. May 24, 2005.

Sec. 1958.156. RECORD REQUIREMENTS; DUTIES OF MOLD REMEDIATORS.

(a) A mold remediator shall maintain a record regarding each

mold remediation performed for at least three years after the

date of completion of the mold remediation on a property.

(b) The mold remediator shall make the record available for

inspection by the department or any law enforcement entity.

(c) The record must contain:

(1) photographs of the scene of the mold remediation taken

before and after the remediation;

(2) the written contract between the mold remediator or any

other party regarding the mold remediation;

(3) all invoices issued regarding the mold remediation; and

(4) any other material required by the department.

(d) Not later than one week after completion of a mold

remediation, the mold remediator license holder shall provide the

property owner with copies of all photographs required by this

section.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.157. OFFICE LOCATION. A license holder shall maintain

an office in this state.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER E. DISCIPLINARY PROCEDURES

Sec. 1958.201. DISCIPLINARY ACTION. If a license holder

violates this chapter or an order or rule adopted under this

chapter, the department, after providing the person with notice

and an opportunity for a hearing, shall take one or more of the

following actions:

(1) revoke, suspend, or refuse to renew the license;

(2) impose an administrative penalty;

(3) bring an action to collect a civil penalty; or

(4) reprimand the person.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER F. ADMINISTRATIVE PENALTY

Sec. 1958.251. IMPOSITION OF ADMINISTRATIVE PENALTY. The

commissioner may impose an administrative penalty on a person who

violates this chapter or a rule adopted or order issued under

this chapter.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.252. AMOUNT OF PENALTY. (a) The amount of an

administrative penalty may not exceed $5,000 for each violation.

Each day a violation continues under Section 1958.101 or 1958.155

may be considered a separate violation for purposes of imposing a

penalty.

(b) In determining the amount of the penalty, the commissioner

shall consider:

(1) whether the violation was committed knowingly,

intentionally, or fraudulently;

(2) the seriousness of the violation;

(3) any hazard created to the health and safety of the public;

(4) the person's history of previous violations; and

(5) any other matter that justice may require.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.253. EXCEPTION TO ADMINISTRATIVE PENALTY. (a) The

commissioner may choose not to impose an administrative penalty

under this subchapter if, not later than the 10th day after the

date of written notice of the violation under Section 1958.254,

the person provides conclusive evidence that the circumstances

giving rise to the violation have been corrected and all actual

damages are paid.

(b) This section does not apply to a violation alleged under

Section 1958.101 or 1958.155.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.254. NOTICE; OPPORTUNITY FOR HEARING; ORDER. (a) The

commissioner may impose an administrative penalty under this

subchapter only after the person charged with a violation is

given a written notice and the opportunity for a hearing.

(b) The written notice must state the facts that constitute the

alleged violation and the law or rule on which the violation is

based.

(c) If a hearing is held, the commissioner shall make findings

of fact and issue a written decision as to:

(1) the occurrence of the violation; and

(2) the amount of any penalty that is warranted.

(d) If the person charged with a violation fails to exercise the

opportunity for a hearing, the commissioner, after determining

that a violation occurred and the amount of the penalty that is

warranted, may impose a penalty and shall issue an order

requiring the person to pay any penalty imposed.

(e) Not later than the 30th day after the date the commissioner

issues an order after determining that a violation occurred, the

commissioner shall inform the person charged with the violation

of the amount of any penalty imposed.

(f) The commissioner may consolidate a hearing under this

section with another proceeding.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.255. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Not later than the 30th day after the date the commissioner's

decision or order becomes final as provided by Section 2001.144,

Government Code, the person shall:

(1) pay the administrative penalty; or

(2) file a petition for judicial review contesting the fact of

the violation, the amount of the penalty, or both.

(b) Within the 30-day period, a person who acts under Subsection

(a)(2) may stay enforcement of the penalty by:

(1) paying the penalty to the commissioner for placement in an

escrow account; or

(2) giving the commissioner a bond in a form approved by the

commissioner that:

(A) is for the amount of the penalty; and

(B) is effective until judicial review of the commissioner's

decision or order is final.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.256. COLLECTION OF PENALTY. At the request of the

commissioner, the attorney general may bring a civil action to

recover an administrative penalty imposed under this subchapter.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.257. JUDICIAL REVIEW. Judicial review of a decision

or order of the commissioner imposing a penalty under this

subchapter is instituted by filing a petition with a district

court in Travis County and is under the substantial evidence rule

as provided by Subchapter G, Chapter 2001, Government Code.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.258. REMITTANCE OF PENALTY AND INTEREST OR RELEASE OF

BOND. If after judicial review the administrative penalty is

reduced or is not upheld by the court, the commissioner shall:

(1) remit the appropriate amount, plus accrued interest, to the

person not later than the 30th day after the date of the

determination, if the person paid the penalty; or

(2) execute a release of the bond, if the person gave a bond.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER G. OTHER PENALTIES; ENFORCEMENT PROVISIONS; EXEMPTIONS

FROM CIVIL LIABILITY

Sec. 1958.301. CIVIL PENALTY. (a) A person who violates this

chapter or a rule adopted under this chapter is liable for a

civil penalty in an amount not to exceed $2,000 for the first

violation or $10,000 for a second or later violation.

(b) The commissioner may request the attorney general or the

district, county, or city attorney having jurisdiction to bring

an action to collect a civil penalty under this section.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.302. INJUNCTIVE RELIEF. The commissioner may request

the attorney general or the district, county, or city attorney

having jurisdiction to bring an action for a restraining order,

injunction, or other relief the court determines is appropriate

if it appears to the department that a person is violating or has

violated this chapter or a rule adopted under this chapter.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.303. EXEMPTION FROM CIVIL LIABILITY FOR CERTAIN

PROPERTY OWNERS. A property owner is not liable for damages

related to mold remediation on a property if:

(1) a certificate of mold remediation has been issued under this

chapter for that property; and

(2) the damages accrued on or before the date of the issuance of

the certificate.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.

Sec. 1958.304. EXEMPTION FROM CIVIL LIABILITY FOR CERTAIN

GOVERNMENTAL ENTITIES. A person is not liable in a civil lawsuit

for damages related to a decision to allow occupancy of a

property after mold remediation has been performed on the

property if:

(1) a certificate of mold remediation has been issued under this

chapter for the property;

(2) the property is owned or occupied by a governmental entity,

including a school; and

(3) the decision was made by the owner, occupier, or any person

authorized by the owner or occupier to make the decision.

Added by Acts 2003, 78th Leg., ch. 205, Sec. 1, eff. Sept. 1,

2003.






TITLE 13. SPORTS, AMUSEMENTS, AND ENTERTAINMENT

CHAPTER 2001. BINGO

OCCUPATIONS CODE

TITLE 13. SPORTS, AMUSEMENTS, AND ENTERTAINMENT

SUBTITLE A. GAMING

CHAPTER 2001. BINGO

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2001.001. SHORT TITLE. This chapter may be cited as the

Bingo Enabling Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.002. DEFINITIONS. In this chapter:

(1) "Authorized commercial lessor" means a person eligible for a

commercial license to lease bingo premises under Subchapter D.

(2) "Authorized organization" means a person eligible for a

license to conduct bingo.

(3) Repealed by Acts 2009, 81st Leg., R.S., Ch. 636, Sec. 42(1),

eff. October 1, 2009.

(4) "Bingo" or "game" means, except as provided by Section

2001.551, a specific game of chance, commonly known as bingo or

lotto, in which prizes are awarded on the basis of designated

numbers or symbols conforming to randomly selected numbers or

symbols.

(4-a) "Bingo chairperson" means an officer or member of the

board of directors of a licensed authorized organization who is

designated in writing by the organization as responsible for

overseeing the organization's bingo activities and reporting to

the membership relating to those activities.

(5) "Bingo equipment" means equipment used, made, or sold for

the purpose of use in bingo. The term:

(A) includes:

(i) a machine or other device from which balls or other items

are withdrawn to determine the letters and numbers or other

symbols to be called;

(ii) an electronic or mechanical cardminding device;

(iii) a pull-tab dispenser;

(iv) a bingo card;

(v) a bingo ball; and

(vi) any other device commonly used in the direct operation of a

bingo game; and

(B) does not include:

(i) a bingo game set commonly manufactured and sold as a child's

game for a retail price of $20 or less unless the set or a part

of the set is used in bingo subject to regulation under this

chapter; or

(ii) a commonly available component part of bingo equipment such

as a light bulb or fuse.

(6) "Bingo occasion" means a single gathering or session at

which a bingo game or a series of bingo games, including selling

and redeeming pull-tab bingo tickets, are conducted on the day

and at the times listed on the license issued to a licensed

authorized organization.

(7) "Charitable purpose" means a purpose described by Section

2001.454.

(8) "Commission" means the Texas Lottery Commission.

(8-a) "Crime of moral turpitude" means:

(A) a felony;

(B) a gambling offense;

(C) criminal fraud;

(D) forgery;

(E) theft;

(F) an offense that involves filing false information with a

governmental agency; or

(G) any offense that:

(i) is classified in this state as a Class A misdemeanor; and

(ii) puts the honesty and integrity of the individual who

committed the offense in question.

(9) "Distributor" means a person who obtains, by purchase or

otherwise, bingo equipment or supplies for use in bingo in this

state and sells or furnishes the items to another person for use,

resale, display, or operation.

(10) Repealed by Acts 2009, 81st Leg., R.S., Ch. 636, Sec.

42(1), eff. October 1, 2009.

(11) "Fraternal organization" means:

(A) a nonprofit organization organized to perform and engaged

primarily in performing charitable, benevolent, patriotic,

employment-related, or educational functions that meet the other

requirements of this chapter; or

(B) a nonprofit National Historical District Association

representing the owners and lessees of a majority of the real

property located in a National Historical District designated for

not less than five years by the National Register of Historic

Places, Heritage Conservation and Recreation Service of the

United States Department of the Interior, if the association's

net proceeds are used for restoration, construction, maintenance,

and security in the district. The term "fraternal organization"

does not include an organization whose members are predominantly

veterans or dependents of veterans of the armed services of the

United States.

(12) "Governing body" means the commissioners court with regard

to a county or justice precinct or the city council or other

chief legislative body with regard to a municipality.

(13) "Gross receipts" means the total amount received from the

sale, rental, transfer, or use of bingo cards and entrance fees

charged at premises at which bingo is conducted.

(14) "Licensed authorized organization" means an authorized

organization that holds a license to conduct bingo.

(15) "Licensed commercial lessor" means a person licensed to

lease premises and act as a commercial lessor.

(16) "Manufacturer" means:

(A) a person who assembles from raw materials or subparts a

completed piece of bingo equipment or supplies for use in bingo

games in this state; or

(B) a person who converts, modifies, adds to, or removes parts

from any bingo equipment, item, or assembly to further its

promotion or sale for or use in a bingo game in this state.

(17) "Municipal secretary" means the officer of a municipality

performing the duties of municipal secretary.

(18) "Net proceeds" means:

(A) in relation to the gross receipts from one or more bingo

occasions, the amount remaining after deducting the reasonable

sums necessarily and actually expended for expenses under Section

2001.458 and the fee on prizes under Section 2001.502; and

(B) in relation to the gross rent or other consideration

received by a licensed authorized organization for the use of its

premises, fixtures, or equipment by another license holder, the

amount remaining after deducting the reasonable sums necessarily

and actually expended for any janitorial services and utility

supplies directly attributable to the use of the premises,

fixtures, or equipment.

(19) "Nonprofit organization" means an unincorporated

association or a corporation that is incorporated or holds a

certificate of authority under the Texas Non-Profit Corporation

Act (Article 1396-1.01 et seq., Vernon's Texas Civil Statutes).

The organization:

(A) may not distribute any of its income to its members,

officers, or governing body, other than as reasonable

compensation for services; and

(B) must have obtained tax exempt status under Section 501(c),

Internal Revenue Code of 1986.

(20) "Person" means an individual, partnership, corporation, or

other group.

(21) "Political subdivision" means a county, justice precinct,

or municipality.

(22) "Premises" means the area subject to the direct control of

and actual use by a licensed authorized organization or group of

licensed authorized organizations to conduct bingo. The term

includes a location or place.

(23) "Primary business office" means the location at which all

records relating to the primary purpose of a licensed authorized

organization are maintained in the ordinary course of business.

(24) "Pull-tab bingo" means a form of bingo played using tickets

with perforated break-open tabs, made of paper or paper products,

the face of which is covered or otherwise hidden from view to

conceal numbers, letters, or symbols, some of which have been

designated in advance as prize winners. The term includes games

commonly known as "instant bingo" and "break-open bingo."

(25) "Pull-tab dispenser" means an electronic or mechanical

device that dispenses a pull-tab bingo ticket after a person

inserts money into the device and includes a device commonly

known as a "ticket dispenser."

(25-a) "Regular license" means a license to conduct bingo that

is issued by the commission and that expires on the first or

second anniversary of the date of issuance unless revoked or

suspended before that date by the commission. The term includes

an annual license.

(26) "Religious society" means a church, synagogue, or other

organization organized primarily for religious purposes.

(27) "Veterans organization" means a nonprofit organization:

(A) whose members are veterans or dependents of veterans of the

armed services of the United States; and

(B) that is chartered by the United States Congress and

organized to advance the interests of veterans or active duty

personnel of the armed forces of the United States and their

dependents.

(28) "Volunteer fire department" means a fire-fighting

organization that:

(A) operates fire-fighting equipment;

(B) is organized primarily to provide fire-fighting service;

(C) is actively providing fire-fighting service; and

(D) does not pay its members compensation other than nominal

compensation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 1, eff. October 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 42(1), eff. October 1, 2009.

SUBCHAPTER B. COMMISSION POWERS AND DUTIES

Sec. 2001.051. CONTROL AND SUPERVISION OF BINGO; BINGO DIVISION.

(a) The commission shall administer this chapter.

(b) The commission has broad authority and shall exercise strict

control and close supervision over all bingo conducted in this

state so that bingo is fairly conducted and the proceeds derived

from bingo are used for an authorized purpose.

(c) The commission shall execute its authority through a bingo

division established by the commission to administer this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.052. DIRECTOR OF BINGO OPERATIONS. (a) The

commission shall employ a director of bingo operations.

(b) The director of bingo operations shall administer the bingo

division under the direction of the commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.053. OFFICERS AND INVESTIGATORS. The commission may

employ officers or investigators the commission considers

necessary to administer this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.054. RULEMAKING AUTHORITY. The commission may adopt

rules to enforce and administer this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.055. REGULATION OF GAMES. The commission by rule may

establish the number and type of bingo games that may be played

during a bingo occasion.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.056. APPROVAL OF BINGO CARDS. (a) The commission by

rule shall provide procedures for the approval of bingo cards.

(b) A license holder may not use or distribute a bingo card

unless the card has been approved by the commission.

(c) The commission may set the price or adopt a schedule of

prices for the sale or provision of bingo cards by a licensed

authorized organization.

(d) A licensed authorized organization may not sell or provide a

bingo card at a price other than a price authorized by the

commission or a schedule adopted by the commission.

(e) The commission by rule may require a licensed authorized

organization to notify the commission of the price for bingo

cards the organization will use for one or more reporting

periods.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.057. BINGO ADVISORY COMMITTEE. (a) The commission

may appoint a bingo advisory committee consisting of nine

members. The commission shall appoint members representing a

balance of interests including representatives of:

(1) the public;

(2) charities that operate bingo games; and

(3) commercial and charity lessors that participate in the bingo

industry.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 636, Sec. 42(2),

eff. October 1, 2009.

(c) A committee member serves at the pleasure of the commission.

(d) A committee member is not entitled to receive compensation

for serving as a member. A committee member is entitled to

reimbursement for reasonable expenses incurred in performing

duties as a member.

(e) The committee may:

(1) advise the commission on the needs and problems of the

state's bingo industry;

(2) comment on rules involving bingo during their development

and before final adoption unless an emergency requires immediate

action by the commission;

(3) report annually to the commission on the committee's

activities; and

(4) perform other duties as determined by the commission.

(f) The committee may meet quarterly or at the commission's

request.

(g) The commission may adopt rules to govern the operations of

the committee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 42(2), eff. October 1, 2009.

Sec. 2001.058. PUBLIC INFORMATION. (a) The commission shall

provide to any person on request a printed copy of this chapter

and the rules applicable to the enforcement of this chapter.

(b) The commission may charge a reasonable amount for a copy

provided under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.059. ADVISORY OPINIONS. (a) An officer, bingo

chairperson, or authorized representative of a license holder or

an attorney, accountant, or bookkeeper employed or retained by a

license holder may request from the commission an advisory

opinion regarding compliance with this chapter and the rules of

the commission.

(b) The commission shall respond to a request under Subsection

(a) not later than the 60th day after the date a request is

received, unless the commission determines that the request does

not contain sufficient facts to provide an answer on which the

requestor may rely. In that event, the commission shall request

additional information from the requestor not later than the 10th

day after the date the request is received. If the commission

requests additional information, the commission shall respond to

the request not later than the 60th day after the date additional

information is received pursuant to the request for additional

information.

(c) A person who requests an advisory opinion under Subsection

(a) may act in reliance on the opinion in the conduct of any

activity under any license issued under this chapter if the

conduct is substantially consistent with the opinion and the

facts stated in the request.

(d) An advisory opinion issued under this section is not a rule

under Subchapter B, Chapter 2001, Government Code, and the

rulemaking requirements of that subchapter do not apply to a

request for an advisory opinion or any advisory opinion issued by

the commission.

(e) Nothing in this section precludes the commission from

requesting an attorney general opinion under Section 402.042,

Government Code. In the event the commission requests an attorney

general opinion on a matter that is the subject of an advisory

opinion request under this section, the deadlines established

under Subsection (b) are tolled until 30 days following the

issuance of the attorney general opinion.

(f) The commission may delegate all or part of the authority and

procedures for issuing advisory opinions under this section to an

employee of the commission.

(g) The commission may refuse to issue an advisory opinion under

this section on a matter that the commission knows to be in

active litigation.

Added by Acts 2003, 78th Leg., ch. 1114, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 2, eff. October 1, 2009.

Sec. 2001.060. REPORTING. (a) On or before June 1 of each

even-numbered year, the commission shall prepare and deliver to

the governor, the lieutenant governor, the speaker of the house

of representatives, and the chairs of the standing committees of

the senate and house of representatives with primary jurisdiction

over charitable bingo a report stating for each of the preceding

two calendar years:

(1) the total amount of adjusted gross receipts reported by

licensed authorized organizations from their bingo operations;

(2) the total amount of net proceeds reported by licensed

authorized organizations from their bingo operations; and

(3) a comparison of the amounts reported under Subdivisions (1)

and (2), including the percentage that the net proceeds

represents of the adjusted gross receipts.

(b) For purposes of Subsection (a), "adjusted gross receipts"

means the amount remaining after deducting prizes paid, excluding

prize fees collected from bingo players.

(c) For purposes of Subsection (a), the commission shall

determine the total amount of net proceeds in a manner that does

not reduce gross receipts by the amount of rent paid for the

rental of bingo premises by a licensed authorized organization to

another licensed authorized organization if the other

organization pays rent for the premises to a licensed commercial

lessor.

Added by Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 3, eff. October 1, 2009.

SUBCHAPTER C. LICENSE TO CONDUCT BINGO

Sec. 2001.101. AUTHORIZED ORGANIZATION. (a) The commission may

license a person who is an authorized organization eligible for a

license to conduct bingo if the person is:

(1) a religious society that has existed in this state for at

least three years;

(2) a nonprofit organization:

(A) whose predominant activities are for the support of medical

research or treatment programs; and

(B) that for at least three years:

(i) must have had a governing body or officers elected by a vote

of members or by a vote of delegates elected by the members; or

(ii) must have been affiliated with a state or national

organization organized to perform the same purposes as the

nonprofit organization;

(3) a fraternal organization;

(4) a veterans organization that has existed in this state for

at least three years;

(5) a volunteer fire department that has existed in this state

for at least three years; or

(6) a volunteer emergency medical services provider that has

existed in this state for at least three years.

(b) A fraternal organization:

(1) must have been organized in this state for at least three

years;

(2) must have had during the three-year period a bona fide

membership actively and continuously engaged as an organization

in furthering its authorized purposes; and

(3) may not have authorized a person on behalf of its

membership, governing body, or officers to support or oppose a

particular candidate for public office by:

(A) making political speeches;

(B) passing out cards or other political literature;

(C) writing letters;

(D) signing or circulating petitions;

(E) making campaign contributions; or

(F) soliciting votes.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 4, eff. October 1, 2009.

Sec. 2001.102. LICENSE APPLICATION. (a) An applicant for a

license to conduct bingo must file with the commission an

application on a form prescribed by the commission.

(b) The application must include:

(1) the name and address of the applicant;

(2) the names and addresses of the applicant's officers and

directors;

(3) the address of the premises where and the time when the

applicant intends to conduct bingo under the license sought;

(4) the name and address of the licensed commercial lessor of

the premises, if the applicant intends to lease premises to

conduct bingo from a person other than an authorized

organization;

(5) a statement that the net proceeds of bingo will go to one

or more of the authorized charitable purposes under this chapter;

(6) a designation of the applicant organization's bingo

chairperson under whom bingo will be conducted accompanied by a

statement signed by the chairperson stating that the chairperson

will be responsible for the conduct of bingo under the terms of

the license and this chapter;

(7) sufficient facts relating to the applicant's incorporation

and organization to enable the commission to determine whether

the applicant is an authorized organization;

(8) a copy of the applicant organization's most recently filed

Internal Revenue Service Form 990, if applicable;

(9) a letter of good standing from the applicant organization's

parent organization, if the organization receives an exemption

from federal income taxes as a member of a group of

organizations;

(10) copies of the applicant organization's organizing

instruments, including any bylaws, constitution, charter, and

articles of incorporation;

(11) verification of the applicant organization's good standing

with the secretary of state if the organization is organized

under the law of this state; and

(12) information necessary to conduct criminal background checks

on the applicant organization's officers and directors.

(c) A copy of the Internal Revenue Service letter that approves

an applicant's exemption from taxation under Section 501(c),

Internal Revenue Code of 1986, is adequate evidence of the

person's tax-exempt status. A letter of good standing from a

parent organization that holds an exemption from taxation under

Section 501(c), Internal Revenue Code of 1986, for both the

parent organization and its affiliate is adequate evidence of the

affiliate organization's tax-exempt status.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 5, eff. October 1, 2009.

Sec. 2001.103. TEMPORARY LICENSE. (a) An authorized

organization may receive a temporary license to conduct bingo by

filing with the commission an application, on a form prescribed

by the commission, accompanied by a $25 license fee.

(b) A temporary license is valid for four hours during any one

day.

(c) An organization may not receive more than six temporary

licenses in a calendar year.

(d) An organization operating under a temporary license is

subject to:

(1) the taxes and fees authorized or imposed by this chapter;

and

(2) the other provisions of this chapter to the extent they can

be made applicable.

(e) Notwithstanding Subsection (c), an authorized organization

that holds an annual license to conduct bingo may receive not

more than 24 temporary licenses during the 12-month period

following the issuance or renewal of the license. The holder of

a license that is effective for two years may receive not more

than 24 temporary licenses for each 12-month period that ends on

an anniversary of the date the license was issued or renewed.

(f) An authorized organization that holds a regular license to

conduct bingo may apply for all or any portion of the total

number of temporary licenses to which the organization is

entitled under Subsection (e) in one application without stating

the days or times for which the organization will use the

temporary licenses.

(g) An organization that has been issued a temporary license

under Subsection (f) shall notify the commission of the specific

date and time of the bingo occasion for which the temporary

license will be used before using the license. If the commission

receives the notification by noon of the day before the day the

temporary license will be used, the commission shall verify

receipt of the notice before the end of the business day on which

the notice is received. If the commission does not receive the

notification by noon of the day before the day the temporary

license will be used, the commission shall verify receipt of the

notice before noon of the business day that follows the day the

commission received the notice.

(h) A verification under Subsection (g) may be delivered by

facsimile, e-mail, or any other means reasonably contemplated to

arrive before the time the temporary license will be used.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 3, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 6, eff. October 1, 2009.

Sec. 2001.104. LICENSE FEES. (a) The commission shall set the

fees for a license to conduct bingo in an amount reasonable to

defray administrative costs but not less than the following:

(1) Class A (annual gross receipts of $25,000 or less)-$100;

(2) Class B (annual gross receipts of more than $25,000 but not

more than $50,000)-$200;

(3) Class C (annual gross receipts of more than $50,000 but not

more than $75,000)-$300;

(4) Class D (annual gross receipts of more than $75,000 but not

more than $100,000)-$400;

(5) Class E (annual gross receipts of more than $100,000 but not

more than $150,000)-$600;

(6) Class F (annual gross receipts of more than $150,000 but not

more than $200,000)-$900;

(7) Class G (annual gross receipts of more than $200,000 but not

more than $250,000)-$1,200;

(8) Class H (annual gross receipts of more than $250,000 but not

more than $300,000)-$1,500;

(9) Class I (annual gross receipts of more than $300,000 but not

more than $400,000)-$2,000; and

(10) Class J (annual gross receipts of more than

$400,000)-$2,500.

(b) The commission by rule shall establish procedures to

determine if the appropriate license fee was paid.

(c) The commission by rule shall provide for:

(1) the payment of any additional fee amount determined to be

due under Subsection (b); and

(2) credit to be given to the license holder for any excess fee

amount determined under Subsection (b) to have been paid by the

license holder.

(d) An applicant shall pay the fees established under Subsection

(a) annually. An applicant for a license or renewal of a license

may obtain a license that is effective for two years by paying an

amount equal to two times the amount of the annual license fee,

or by paying the license fee for the first year at the time the

applicant submits the application and the fee for the second year

not later than the first anniversary of the date the license

becomes effective.

(e) A licensed authorized organization may pay in advance, or

establish an escrow account with the commission to cover, fees

assessed under this chapter for the amendment of a license or

issuance of a temporary license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 4, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 7, eff. October 1, 2009.

Sec. 2001.105. LICENSE ISSUANCE OR RENEWAL. (a) The commission

shall issue or renew a license to conduct bingo on payment of the

license fee provided by Section 2001.104 if the commission

determines that:

(1) the member or members of the applicant designated in the

application to conduct bingo are active members of the applicant;

(2) the bingo is to be conducted in accordance with this

chapter;

(3) the proceeds of the bingo are to be disposed in accordance

with this chapter;

(4) the applicant has made and can demonstrate significant

progress toward the accomplishment of the purposes of the

organization during the 12 months preceding the date of

application for a license or license renewal;

(5) all persons who will conduct, promote, or administer the

proposed bingo are active members of the applicant organization

and all other persons who will assist in conducting, promoting,

or administering the proposed bingo games are persons authorized

to do so by Section 2001.411; and

(6) no person under whose name bingo will be conducted and no

person working at the proposed bingo has been convicted of a

felony, a gambling offense, criminal fraud, or a crime of moral

turpitude if less than 10 years has elapsed since the termination

of a sentence, parole, mandatory supervision, or community

supervision served for the offense.

(b) The commission may not issue a license to an authorized

organization to conduct bingo if an officer or member of the

board of directors of the organization has been convicted of a

felony, criminal fraud, a gambling or gambling-related offense,

or a crime of moral turpitude if less than 10 years has elapsed

since the termination of a sentence, parole, mandatory

supervision, or community supervision served for the offense.

(c) Except as provided by Section 2001.104(d), a license issued

under this subchapter is effective for one year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 5, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 8, eff. October 1, 2009.

Sec. 2001.106. FORM AND CONTENTS OF LICENSE. A license to

conduct bingo must include:

(1) the name and address of the license holder;

(2) the name and address of the bingo chairperson of the license

holder under whom the bingo will be conducted; and

(3) the address of the premises where and the time when bingo is

to be conducted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 9, eff. October 1, 2009.

Sec. 2001.107. TRAINING PROGRAM. (a) Unless the organization

is a member of a unit that designates a unit manager under

Section 2001.437, the bingo chairperson for a licensed authorized

organization shall complete the training required by commission

rule. For a unit operating under Subchapter I-1, the unit

manager shall complete the training if the unit designates a unit

manager under Section 2001.437.

(b) A training program approved by the commission must include

training related to:

(1) conducting bingo;

(2) administering and operating bingo; and

(3) promoting bingo.

(c) The commission by rule shall establish:

(1) the content of the training course;

(2) information concerning training to be reported to the

commission; and

(3) other training program requirements that the commission

determines to be necessary to promote the fair conduct of bingo

and compliance with this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 10, eff. October 1, 2009.

Sec. 2001.108. LICENSE AMENDMENT FOR CHANGE OF BINGO PREMISES OR

OCCASIONS. (a) A licensed authorized organization and the

licensed commercial lessor at which the organization conducts or

will conduct bingo may file a joint application with the

commission to change the premises at which the organization may

conduct bingo or the times of the organization's bingo occasions

to allow the organization to conduct bingo at the same time and

premises that another licensed authorized organization is

licensed to conduct bingo if the other organization has ceased,

or will cease, conducting bingo at that time and premises. The

application must state whether the other organization has ceased

or will cease conducting bingo at that time and premises because:

(1) the organization has abandoned or will abandon its licensed

time or premises; or

(2) the organization's lease has been or will be terminated.

(b) If the other organization ceased or will cease conducting

bingo for the reason stated in Subsection (a)(1), the commission

must act on the joint application filed under Subsection (a) not

later than the 14th day after the date the application is filed

with the commission.

(c) If the other organization ceased or will cease conducting

bingo for the reason stated in Subsection (a)(2), the commission

must act on the joint application filed under Subsection (a) not

later than the 14th day after the date the application is filed

with the commission or the date on which the termination takes

effect, whichever is later.

(d) If the commission fails to act within the time provided by

Subsection (b) or (c), the licensed authorized organization may

act as if the change in premises or bingo occasions has been

approved by the commission and may conduct bingo at the new

premises or during the new bingo occasion until the commission

acts on the application.

(e) Notwithstanding Subsection (d), the commission may issue

temporary licenses to one or more licensed authorized

organizations that conduct bingo at the same location as an

organization that has ceased or will cease to conduct bingo,

which are in addition to the number of temporary licenses each

organization is entitled to under another provision of this

chapter. The commission is not required to act on a joint

application under Subsection (a) within the time provided by this

section if the number of additional temporary licenses is

sufficient to allow the other organizations at the location to

conduct bingo during the licensed times of the organization that

has ceased or will cease to conduct bingo.

Added by Acts 2003, 78th Leg., ch. 1114, Sec. 6, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 11, eff. October 1, 2009.

SUBCHAPTER D. COMMERCIAL LESSOR LICENSE

Sec. 2001.151. LICENSE REQUIRED. A person who leases premises

on which bingo is conducted directly to a licensed authorized

organization must be a licensed commercial lessor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.152. ELIGIBILITY. (a) The commission may issue a

commercial lessor license only to:

(1) a licensed authorized organization that owns or leases a

premises where bingo is or will be conducted or an association of

licensed authorized organizations that jointly own or lease

premises where bingo is or will be conducted and that the

organization or association leases or offers for lease to one or

more other authorized organizations for the conduct of bingo;

(2) a person who leases premises to a single licensed authorized

organization that subleases or will sublease the premises to one

or more other licensed authorized organizations for the conduct

of bingo; or

(3) a person who leases premises for the total control and

exclusive use of only one licensed authorized organization as

that organization's primary business office.

(b) Notwithstanding Subsection (a), a person who was a licensed

commercial lessor on June 10, 1989, whose license has been in

effect continuously since that date, and who is otherwise

eligible for the license may renew the license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 7, eff. Sept. 1,

2003.

Sec. 2001.153. RESTRICTIONS ON SOURCE OF FUNDS. (a) The

commission may not issue a commercial lessor license to a person

unless the commission receives evidence the commission considers

adequate that funds used by the person seeking the license to

obtain the premises, provide the premises with furniture,

fixtures, or equipment, renovate the premises, or provide

utilities to the premises are:

(1) the person's own funds; or

(2) the funds of another person, including loan proceeds, that:

(A) were obtained in an arms-length transaction that was

commercially reasonable under the circumstances; and

(B) were not obtained under an expectation or obligation that

the person from whom the funds were obtained would directly

participate in, or have a legal interest in, rents obtained under

the license or revenues or profits from the conduct of bingo on

the premises.

(b) Subsection (a) does not prohibit a group of licensed

authorized organizations from combining the organizations' funds

or combining or jointly obtaining funds described by Subsection

(a)(2).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.154. INELIGIBLE PERSONS. (a) The commission may not

issue a commercial lessor license to or renew a commercial lessor

license of:

(1) a person convicted of a felony, criminal fraud, a gambling

or gambling-related offense, or a crime of moral turpitude if

less than 10 years has elapsed since termination of a sentence,

parole, mandatory supervision, or community supervision served

for the offense;

(2) a public officer who receives any consideration, direct or

indirect, as owner or lessor of premises offered for conducting

bingo;

(3) a person who extends credit to, loans money to, or pays or

provides for the payment of license fees for an authorized

organization;

(4) a distributor or manufacturer;

(5) a person in which a person covered by Subdivision (1), (2),

(3), or (4) or a person married or related in the first degree by

consanguinity or affinity, as determined under Chapter 573,

Government Code, to one of those persons has greater than a 10

percent proprietary, equitable, or credit interest or in which

one of those persons is active or employed;

(6) a foreign corporation or other foreign legal entity;

(7) an individual who is not a resident of this state;

(8) a corporation or other legal entity owned or controlled by:

(A) a foreign corporation; or

(B) an individual who is not a resident of this state; or

(9) a corporation or other legal entity:

(A) whose shares are publicly traded; or

(B) owned or controlled by a corporation whose shares are

publicly traded.

(b) Subsection (a)(5) does not prevent an authorized

organization or other person that is not organized for pecuniary

profit and no part of the net earnings of which inure to the

benefit of an individual, member, or shareholder from being

licensed as a commercial lessor solely because a public officer

or a person married or related in the first degree by

consanguinity or affinity to a public officer is a member of,

active in, or employed by the authorized organization or other

person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.156. LICENSE APPLICATION. (a) An applicant for a

commercial lessor license must file with the commission a written

verified application on a form prescribed by the commission.

(b) The license application must include:

(1) the name and address of the applicant and each other person

who has a financial interest in or who is in any capacity a real

party in interest in the applicant's business as it pertains to

this chapter;

(2) a designation and address of the premises intended to be

covered by the license;

(3) the lawful capacity of the premises for public assembly

purposes;

(4) a statement that a copy of the application has been sent to

the appropriate governing body; and

(5) a statement that the applicant complies with the conditions

for eligibility for the license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.157. SUPPLEMENTAL INFORMATION. At any time the

commission, the appropriate governing body, or the attorney

general may make a written request of a commercial lessor to

disclose:

(1) the cost of the premises and appraised value for property

tax purposes or annual net lease rent, whichever is applicable;

(2) gross rentals received and itemized expenses for the

preceding calendar or fiscal year, if any;

(3) gross rentals, if any, derived from bingo during the

preceding calendar or fiscal year;

(4) the computation by which the proposed rental schedule was

determined;

(5) the number of occasions on which the lessor anticipates

receiving rent for bingo during the next year or shorter period

if applicable and the proposed rent for each of those occasions;

(6) estimated gross rental income from all other sources during

the next year; and

(7) estimated expenses itemized for the current year and the

amount of each item allocated to bingo rentals.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.158. LICENSE FEES. (a) The commission shall set the

fees for a commercial lessor license in an amount reasonable to

defray administrative costs but not less than the following:

(1) Class A (annual gross rentals from licensed organizations of

not more than $12,000)-$100;

(2) Class B (annual gross rentals from licensed organizations of

more than $12,000 but not more than $20,000)-$200;

(3) Class C (annual gross rentals from licensed organizations of

more than $20,000 but not more than $30,000)-$300;

(4) Class D (annual gross rentals from licensed organizations of

more than $30,000 but not more than $40,000)-$400;

(5) Class E (annual gross rentals from licensed organizations of

more than $40,000 but not more than $50,000)-$600;

(6) Class F (annual gross rentals from licensed organizations of

more than $50,000 but not more than $60,000)-$900;

(7) Class G (annual gross rentals from licensed organizations of

more than $60,000 but not more than $70,000)-$1,200;

(8) Class H (annual gross rentals from licensed organizations of

more than $70,000 but not more than $80,000)-$1,500;

(9) Class I (annual gross rentals from licensed organizations of

more than $80,000 but not more than $90,000)-$2,000; and

(10) Class J (annual gross rentals from licensed organizations

of more than $90,000)-$2,500.

(b) The commission by rule shall establish procedures for

determining if the appropriate license fee was paid.

(c) The commission by rule shall provide for:

(1) the payment of any additional fee amount determined to be

due not paid under Subsection (b); and

(2) credit to be given to the license holder for any excess fee

amount determined under Subsection (b) to have been paid by the

license holder.

(d) An applicant for a commercial lessor license shall pay the

fees established under Subsection (a) annually. An applicant for

a license or renewal of a license may obtain a license that is

effective for two years by paying an amount equal to two times

the amount of the annual license fee, or by paying the license

fee for the first year at the time the applicant submits the

application and the license fee for the second year not later

than the first anniversary of the date the license becomes

effective.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 8, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 12, eff. October 1, 2009.

Sec. 2001.159. LICENSE ISSUANCE OR RENEWAL. (a) The commission

shall issue or renew a commercial lessor license if the

commission determines that:

(1) the applicant has paid the license fee as provided by

Section 2001.158;

(2) the applicant qualifies to be licensed under this chapter;

(3) the rent to be charged is fair and reasonable;

(4) there is no diversion of the funds of the proposed lessee

from the lawful purposes under this chapter;

(5) the person whose signature or name appears in the

application is in all respects the real party in interest and is

not an undisclosed agent or trustee for the real party in

interest; and

(6) the applicant will lease the premises for the conduct of

bingo in accordance with this chapter.

(b) The commission shall issue a commercial lessor license under

this section for the period specified in the license application

or for a shorter period as the commission determines.

(c) Except as provided by Section 2001.158(d), the period may

not exceed one year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 9, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 13, eff. October 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 14, eff. October 1, 2009.

Sec. 2001.160. TRANSFER OF LICENSE. (a) A licensed commercial

lessor may not transfer a commercial lessor license except as

provided by this section.

(b) A transfer of a commercial lessor license under this section

may be made only with the prior approval of the commission. The

commission shall approve the transfer under this section if the

person to whom the license will be transferred otherwise meets

the requirements of this section.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 636, Sec. 42(3),

eff. October 1, 2009.

(d) Subject to Subsections (e) and (f), if an individual who

holds a commercial lessor license dies or becomes incapacitated

as determined by a court of this state, the individual's license

is part of the individual's estate and is subject to the

applicable laws governing the disposition and control of the

person's property. The license is not considered to have been

transferred, subject to compliance with Subsection (g). The

individual's estate may take any action with respect to the

individual's license that the individual could have taken while

the individual was alive or had capacity.

(e) Unless an injunction is issued under this section, a

licensed authorized organization that conducts bingo lawfully at

premises under a license to which Subsection (d) applies may

continue conducting bingo at the premises after the death or

incapacity of the commercial lessor license holder.

(f) On the showing by the commission of a cause that would be

sufficient for the commission to obtain a license suspension

under Section 2001.355, a district court in the county for which

a commercial lessor license was issued may temporarily or

permanently enjoin the conduct of bingo at premises under a

license to which Subsection (d) applies.

(g) The estate or guardian of an individual to whom Subsection

(d) applies shall notify the commission not later than one year

after the date the individual dies or is determined to be

incapacitated by a court of this state. The estate or guardian

and the heirs or other appropriate person shall promptly take all

necessary steps to complete a transfer of the license to the

heirs or other appropriate person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 42(3), eff. October 1, 2009.

Sec. 2001.161. LICENSED AUTHORIZED ORGANIZATION AS COMMERCIAL

LESSOR. (a) Repealed by Acts 2009, 81st Leg., R.S., Ch. 636,

Sec. 42(4), eff. October 1, 2009.

(b) A licensed authorized organization may obtain only one

commercial lessor license.

(c) The commission may issue a commercial lessor license to a

licensed authorized organization only for the same premises where

the organization is licensed to conduct bingo.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 42(4), eff. October 1, 2009.

SUBCHAPTER E. MANUFACTURER'S AND DISTRIBUTOR'S LICENSES

Sec. 2001.201. MANUFACTURER'S LICENSE REQUIRED. A manufacturer

may not sell or supply to a person in this state or for use in

this state bingo cards, boards, sheets, pads, or other supplies,

or equipment designed to be used in playing bingo, or engage in

any intrastate activity involving those items, unless the

manufacturer holds a manufacturer's license under this

subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.202. ELIGIBILITY FOR MANUFACTURER'S LICENSE. The

following persons are not eligible for a manufacturer's license:

(1) a person convicted of a felony, criminal fraud, a gambling

or gambling-related offense, or a crime of moral turpitude if

less than 10 years has elapsed since the termination of a

sentence, parole, mandatory supervision, or community supervision

served for the offense;

(2) a person who is or has been a professional gambler or

gambling promoter;

(3) an elected or appointed public officer or a public employee;

(4) an owner, officer, director, shareholder, agent, or employee

of a licensed commercial lessor;

(5) a person who conducts, promotes, or administers, or assists

in conducting, promoting, or administering, bingo for which a

license is required by this chapter;

(6) a distributor required to be licensed under this chapter;

(7) a person who has had a license to manufacture, distribute,

or supply bingo equipment or supplies revoked within the

preceding year by another state;

(8) an owner, officer, director, or shareholder of, or a person

holding an equitable or credit interest in, another manufacturer

or distributor licensed or required to be licensed under this

chapter; or

(9) a person:

(A) in which a person described by Subdivision (1), (2), (3),

(4), (5), (6), (7), or (8) or in which a person married or

related in the first degree by consanguinity or affinity to one

of those persons has greater than a 10 percent proprietary,

equitable, or credit interest or in which one of those persons is

active or employed; or

(B) in whose application for a manufacturer's license a person

described by Subdivision (1), (2), (3), (4), (5), (6), (7), or

(8) is required to be named.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.203. MANUFACTURER'S LICENSE APPLICATION. (a) An

applicant for a manufacturer's license must file with the

commission an application on a form prescribed by the commission.

(b) The application must include:

(1) the name and address of the applicant and the name and

address of each of its locations where bingo supplies or

equipment are manufactured;

(2) a full description of each type of bingo supply or equipment

that the applicant intends to manufacture or market in this state

and the brand name, if any, under which each item will be sold;

(3) if the applicant:

(A) is not a corporation, the name and home address of each

owner; or

(B) is a corporation, the name and home address of each officer

and director and each person owning more than 10 percent of a

class of stock in the corporation;

(4) if the applicant is a foreign corporation or other foreign

legal entity, the name, business name and address, and address of

its registered agent for service in this state;

(5) the name and address of each manufacturer, supplier, and

distributor in which the applicant has a financial interest and

the details of that financial interest, including any

indebtedness between the applicant and the manufacturer,

supplier, or distributor of $5,000 or more;

(6) information regarding whether the applicant or a person

required to be named in the application has been convicted in

this state or another state of a felony, criminal fraud, a

gambling or gambling-related offense, or a crime of moral

turpitude;

(7) information regarding whether the applicant or a person

required to be named in the application is an owner, officer,

director, shareholder, agent, or employee of a licensed

commercial lessor or conducts, promotes, administers, or assists

in conducting, promoting, or administering bingo for which a

license is required by this chapter;

(8) information regarding whether the applicant or a person

required to be named in the application is a public officer or

public employee in this state;

(9) the name of each state in which the applicant is or has been

licensed to manufacture, distribute, or supply bingo equipment or

supplies, each license number, the period of time licensed under

each license, and whether a license has been revoked, suspended,

withdrawn, canceled, or surrendered and, if so, the reasons for

the action taken;

(10) information regarding whether the applicant or a person

required to be named in the application is or has been a

professional gambler or gambling promoter;

(11) the names and addresses of each manufacturer, supplier, or

distributor of bingo equipment or supplies in which the applicant

or a person required to be named in the application is an owner,

officer, shareholder, director, agent, or employee; and

(12) any other information the commission requests.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 15, eff. October 1, 2009.

Sec. 2001.204. MANUFACTURER'S LICENSE BOND. (a) An applicant

for a manufacturer's license must give the commission a cash bond

or a bond in the amount of $10,000 issued by a surety company

chartered or authorized to do business in this state.

(b) The bond must provide for forfeiture to the state on the

manufacturer's failure to comply with this chapter or a

commission rule or on suspension or revocation of the

manufacturer's license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.205. MANUFACTURER'S LICENSE FEE. (a) The annual

manufacturer's license fee is $3,000.

(b) In addition to the annual license fee, the commission may

require an additional fee in an amount necessary to defray the

cost of a background investigation, including the inspection of

manufacturing plants and locations. The commission by rule may

establish the conditions and procedure for payment of the

additional fee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.206. DISTRIBUTOR'S LICENSE REQUIRED. A distributor

may not sell, distribute, or supply bingo equipment or supplies

for use in bingo in this state unless the distributor holds a

distributor's license under this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.207. ELIGIBILITY FOR DISTRIBUTOR'S LICENSE. The

following persons are not eligible for a distributor's license:

(1) a person convicted of a felony, criminal fraud, a gambling

or gambling-related offense, or a crime of moral turpitude if

less than 10 years has elapsed since the termination of a

sentence, parole, community supervision, or mandatory supervision

served for the offense;

(2) a person who is or has been a professional gambler or

gambling promoter;

(3) an elected or appointed public officer or a public employee;

(4) an owner, officer, director, shareholder, agent, or employee

of a licensed commercial lessor;

(5) a person who conducts, promotes, or administers, or assists

in conducting, promoting, or administering bingo for which a

license is required by this chapter;

(6) a manufacturer required to be licensed under this chapter;

(7) a person who has had a license to manufacture, distribute,

or supply bingo equipment or supplies revoked within the

preceding year by another state;

(8) an owner, officer, director, or shareholder of, or a person

having an equitable or credit interest in, another manufacturer

or distributor licensed or required to be licensed under this

chapter; or

(9) a person:

(A) in which a person described by Subdivision (1), (2), (3),

(4), (5), (6), (7), or (8) or in which a person married or

related in the first degree by consanguinity or affinity, as

determined under Subchapter B, Chapter 573, Government Code, to

one of those persons has greater than a 10 percent proprietary,

equitable, or credit interest or in which one of those persons is

active or employed; or

(B) in whose application a person described by Subdivision (1),

(2), (3), (4), (5), (6), (7), or (8) is required to be named.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.208. DISTRIBUTOR'S LICENSE APPLICATION. (a) An

applicant for a distributor's license must file with the

commission an executed verified application on a form prescribed

by the commission.

(b) The application must include:

(1) the full name and address of the applicant;

(2) the name and address of each location operated by the

distributor from which bingo supplies or equipment are

distributed or at which bingo supplies or equipment are stored;

(3) if a noncorporate distributor, the name and home address of

each owner;

(4) if a corporate distributor, the name and home address of

each officer or director and of each person owning more than 10

percent of a class of stock in the corporation;

(5) if a foreign corporation or other foreign legal entity, the

name, business name and address, and address of its registered

agent for service in this state;

(6) a full description of the type of bingo supply or equipment

that the applicant intends to store or distribute in this state

and the name of the manufacturer of each item and the brand name,

if any, under which the item will be sold or marketed;

(7) the name and address of a manufacturer, supplier, or

distributor in which the applicant has a financial interest and

the details of that financial interest, including an indebtedness

between the applicant and the manufacturer, supplier, or

distributor of $5,000 or more;

(8) information regarding whether the applicant or a person

required to be named in the application has been convicted in

this state or another state of a felony, criminal fraud, a

gambling or gambling-related offense, or a crime of moral

turpitude;

(9) information regarding whether the applicant or a person

required to be named in the application is an owner, officer,

director, shareholder, agent, or employee of a licensed

commercial lessor or conducts, promotes, administers, or assists

in conducting, promoting, or administering bingo for which a

license is required under this chapter;

(10) information regarding whether the applicant or a person

required to be named in the application is a public officer or

public employee in this state;

(11) the name of each state in which the applicant is or has

been licensed to manufacture, distribute, or supply bingo

equipment or supplies, each license number, the period of time

licensed under each license, and whether a license was revoked,

suspended, withdrawn, canceled, or surrendered and, if so, the

reasons for the action taken;

(12) information regarding whether the applicant or a person

required to be named in the application is or has been a

professional gambler or gambling promoter;

(13) the name and address of each manufacturer, supplier, or

distributor of bingo equipment or supplies in which the applicant

or a person required to be named in the application is an owner,

officer, shareholder, director, agent, or employee; and

(14) any other information the commission requests.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 16, eff. October 1, 2009.

Sec. 2001.209. DISTRIBUTOR'S LICENSE FEE. (a) The annual

distributor's license fee is $1,000.

(b) In addition to the annual license fee, the commission may

require an additional fee in an amount necessary to defray the

cost of a background investigation of the applicant, including

the inspection of storage, distribution, or operating locations.

The commission by rule may establish the conditions and procedure

for payment of the additional fee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.210. GENERAL PROVISIONS. A license issued under this

subchapter is subject to the restrictions under this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.211. AMENDMENT OF APPLICATION. (a) An applicant for

a manufacturer's or distributor's license shall, during pendency

of the application, notify the commission immediately of any

change relating to a fact stated in the application.

(b) If a change occurs after issuance of a manufacturer's or

distributor's license, the license holder shall report the change

to the commission not later than the 14th day after the date of

the change.

(c) Not later than the 14th day after the date of the change, a

license holder shall notify the commission of a change in:

(1) the license holder's organization, structure, or mode of

operation;

(2) the identity of persons named or required to be named in the

application and the nature or extent of those persons' interest;

or

(3) any other facts stated in the application.

(d) Failure to give a notice required under this section is

cause for:

(1) denial, suspension, or revocation of a license; or

(2) imposition of an administrative penalty or other

administrative action.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 17, eff. October 1, 2009.

Sec. 2001.212. DENIAL OF LICENSE. The commission may deny an

application for or renewal of a license for a cause that would

permit or require the suspension or revocation of the license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.213. COMMISSION ACTION NOT REQUIRED. If, for reasons

beyond the control of the commission, sufficient information is

not available to allow the commission to determine the

eligibility of an applicant for a manufacturer's or distributor's

license issued under this chapter, the commission is not required

to take action on the application until the applicant provides

the required information.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.214. LICENSE TERM. (a) Except as provided by

Subsection (b), a manufacturer's or distributor's license is

effective for one year unless revoked or suspended by the

commission.

(b) A manufacturer or distributor may obtain a license that is

effective for two years by paying an amount equal to two times

the amount of the annual license fee plus $1,000.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 10, eff. Sept. 1,

2003.

Sec. 2001.215. RECORDS AND REPORTS. The commission by rule may

require a holder of a manufacturer's or distributor's license to

keep records and file reports.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.216. EXAMINATION OF RECORDS. (a) The commission may

examine the books and records of the holder of or an applicant

for a manufacturer's or distributor's license.

(b) The commission may not disclose information obtained during

the examination except as necessary to carry out this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.217. OFFENSE. A person who does not hold a

manufacturer's or distributor's license commits an offense if the

person sells or attempts to induce the sale of bingo equipment or

supplies to a licensed authorized organization.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.218. PAYMENT DUE. (a) Each sale or lease of bingo

supplies or equipment to a license holder under this chapter must

be on terms of immediate payment or on terms requiring payment

not later than the 30th day after the date of actual delivery.

(b) If a payment is not made when due, the seller shall

immediately notify the commission. The commission shall notify

all manufacturers and distributors licensed in this state of the

default.

(c) In the event of a default, a person may not sell or transfer

bingo equipment or supplies to the purchaser in default on terms

other than immediate payment on delivery until otherwise

authorized by the commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 11, eff. Sept. 1,

2003.

SUBCHAPTER G. GENERAL PROVISIONS RELATING TO COMMISSION LICENSES

Sec. 2001.301. LICENSE INVESTIGATION. Promptly after the filing

of the application for a license under this chapter, the

commission shall investigate the qualifications of each applicant

and the merits of the application.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.302. PROVISION OF SUPPLEMENTAL INFORMATION. (a) In

addition to any required application form, a license applicant or

license holder shall submit any supplemental information

requested by the commission.

(b) The commission may deny a license application or revoke a

license based on a failure to submit requested supplemental

information when required.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.3025. ACCESS TO CRIMINAL HISTORY RECORD INFORMATION.

The commission is entitled to conduct an investigation of and is

entitled to obtain criminal history record information maintained

by the Department of Public Safety, the Federal Bureau of

Investigation identification division, or another law enforcement

agency to assist in the investigation of:

(1) an applicant for or holder of a license issued under this

chapter;

(2) a person required to be named in a license application; or

(3) an employee or other person who works or will work for a

license holder and who is required by another provision of this

chapter to undergo a criminal background check.

Added by Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 18, eff. October 1, 2009.

Sec. 2001.304. TEMPORARY AUTHORIZATION. (a) The commission

shall issue a temporary authorization for the activity requested

if a license for the activity is not issued or denied before the

31st day after the earliest date on which each of the following

has occurred:

(1) the filing of an application for the license;

(2) the payment of the proper license fee;

(3) the filing of a copy of a tax exemption statement issued by

the Internal Revenue Service under Section 501(c), Internal

Revenue Code of 1986, if required; and

(4) the completion of a criminal background investigation.

(b) A temporary authorization is effective for not more than 60

days, subject to automatic revocation, if a denial letter is

issued.

(c) The commission may extend the effective period of the

temporary authorization on written request filed before the end

of the period.

(d) A temporary authorization may not be effective for more than

one year from the date of its original issuance.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.305. NOTICE TO LOCAL AUTHORITIES. (a) The commission

may not issue a license to an applicant for an authorized

organization license or a commercial lessor license until the

applicant has sent a copy of the license application to the

appropriate governing body.

(b) Immediately after receiving a license, a license holder

shall send a copy of the license to the appropriate governing

body. The governing body shall file the copy of the license in a

central file containing licenses issued under this chapter.

(c) Not later than the 10th day after the date a license is

issued, the license holder shall give written notice of the

issuance of the license to:

(1) the police department of the municipality in which bingo

will be conducted, if bingo is to be conducted in a municipality;

or

(2) the sheriff of the county in which bingo will be conducted,

if bingo is to be conducted outside a municipality.

(d) Bingo may not be played until notification has been given

under Subsections (b) and (c).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.306. AMENDMENT OF LICENSE. (a) A license issued

under this chapter may be amended on application to the

commission and on payment of a $10 fee if the subject matter of

the proposed amendment could properly have been included in the

original license.

(b) An amended license is effective only for the period

remaining under the original license.

(c) The holder of a license to conduct bingo may not change the

location at which it conducts bingo until it has:

(1) returned its original license if available, or certified

that the license is not available; and

(2) received an amended license for the new location.

(d) The holder of a license to conduct bingo shall notify the

commission before changing the time or date of a game. The

license holder may provide notice to the commission regarding the

change by use of telephone or facsimile.

(e) The commission by rule shall provide a method for a license

holder to pay the amendment fee required by Subsection (a).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 19, eff. October 1, 2009.

Sec. 2001.307. MAXIMUM LICENSE TERM. Except as otherwise

provided by this chapter, a license issued under this chapter may

not be effective for more than one year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 12, eff. Sept. 1,

2003.

Sec. 2001.308. PAPERWORK REDUCTION. The commission may not

require a person who has held a license under this chapter for

five or more years to complete a license renewal application that

is more than two pages long.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.309. SEPARATE LICENSE. Each location for conducting

bingo must be separately licensed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.310. DISPLAY OF LICENSE. (a) A licensed authorized

organization or licensed commercial lessor shall conspicuously

display a license issued under this chapter and a license to

lease premises for conducting bingo at the premises at which

bingo is conducted at all times during the conduct of bingo.

(b) Each commercial lessor license shall contain a statement of

the name and address of the license holder and the address of the

premises.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.311. RIGHTS NOT VESTED. The issuance of a license or

temporary authorization by the commission does not grant a vested

right in the license, the temporary authorization, or the

privileges conferred.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.312. FAILURE TO FILE TAX OR FEE REPORTS. A person is

not eligible for a license or a license renewal unless all

required reports, tax returns, and requested information have

been filed under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.313. REGISTRY OF APPROVED BINGO WORKERS. (a) To

minimize duplicate criminal history background checks by the

commission and the costs incurred by organizations and

individuals, the commission shall maintain a registry of

individuals on whom the commission has conducted a criminal

history background check and who are approved to be involved in

the conduct of bingo or to act as a bingo operator.

(b) An individual listed in the registry may be involved in the

conduct of bingo or act as an operator at any location at which

bingo is lawfully conducted.

(b-1) An individual's listing on the registry expires on the

third anniversary of the date the individual was initially

included on the registry. The individual may renew the listing

before the expiration date. If the individual fails to renew the

listing, the commission shall remove the individual's name from

the registry. An individual whose name is removed from the

registry may reapply for listing on the registry.

(c) The commission shall make the registry information available

to the public by publishing it on the commission's website and by

responding to telephone, e-mail, and facsimile requests. This

subsection does not require the commission to disclose

information that is confidential by law.

(d) An individual who is not listed on the registry established

by this section may not act, and a licensed authorized

organization may not allow the individual to act, as an operator,

manager, cashier, usher, caller, bingo chairperson, bookkeeper,

or salesperson for the licensed authorized organization.

(e) The commission may refuse to add an individual's name to, or

remove an individual's name from, the registry established by

this section if, after notice and, if requested by the

individual, a hearing, the individual is finally determined to

have:

(1) been convicted of an offense listed under Section

2001.105(b);

(2) converted bingo equipment in a premises to an improper use;

(3) converted funds that are in, or that should have been in,

the bingo account of any licensed authorized organization;

(4) taken any action, individually or in concert with another

person, that affects the integrity of any bingo game to which

this chapter applies;

(5) acted as an operator, manager, cashier, usher, caller, bingo

chairperson, bookkeeper, or salesperson for a licensed authorized

organization without being listed on the registry established

under this section;

(6) failed to provide a complete application; or

(7) participated in any violation of this chapter or rules

adopted by the commission for the administration of this chapter.

(f) A licensed authorized organization shall report to the

commission or its designee the discovery of any conduct on the

part of an individual registered or required to be registered

under this section where there is substantial basis for believing

that the conduct would constitute grounds for removal of the

individual's name from, or refusal to add the individual's name

to, the registry established by this section. A statement made

in good faith to the commission or to an adjudicative body in

connection with any such report may not be the basis for an

action for defamation of character.

(g) An individual who has been finally determined to have taken

action prohibited by Subsection (e)(2), (3), (4), (5), (6), or

(7) cannot be listed on the registry of approved bingo workers

and cannot work as a bingo worker for one year from the date of

such determination. Upon expiration of the one-year period, the

individual is eligible for listing on the registry provided a

licensee subject to this chapter makes application to list the

individual. In such event, the commission shall take into

consideration the facts and circumstances that occurred that led

to the applicable action under Subsections (e)(2)-(7) in deciding

whether to list the individual on the registry.

(h) A licensed authorized organization may employ an individual

who is not on the registry established by this section as an

operator, manager, cashier, usher, caller, or salesperson on a

provisional basis if the individual is awaiting the results of a

background check by the commission:

(1) for a period not to exceed 14 days if the individual is a

resident of this state; or

(2) for a period to be established by commission rule if the

individual is not a resident of this state.

(i) An individual who has been removed from the registry under

Subsection (e) and has not subsequently been listed on the

registry under Subsection (g) may not be employed under

Subsection (h).

Added by Acts 2003, 78th Leg., ch. 1114, Sec. 13, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 20, eff. October 1, 2009.

Sec. 2001.314. IDENTIFICATION CARD FOR APPROVED BINGO WORKER.

(a) The commission may require an individual listed in the

registry maintained under Section 2001.313 to wear an

identification card to identify the individual to license

holders, bingo players, and commission staff while the individual

is on duty during the conduct of bingo. The commission by rule

shall prescribe the form and content of the card.

(b) The commission shall provide the identification card and

shall provide a form to be completed by an individual that allows

the individual to prepare the identification card. The

commission may collect a reasonable charge to cover the cost of

providing the card or form.

(c) An identification card required by the commission under this

section to be worn by an individual while on duty during the

conduct of bingo must be in substantial compliance with the form

and content requirements prescribed by the commission under this

section.

(d) The commission may not require any other individual licensed

under this chapter, or an individual acting on the license

holder's behalf, to wear an identification card, whether or not

the individual is present or performing the individual's duties

during the conduct of bingo.

Added by Acts 2003, 78th Leg., ch. 1114, Sec. 13, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 21, eff. October 1, 2009.

Sec. 2001.315. LATE LICENSE RENEWAL. (a) A person who fails to

renew the person's license under this chapter before the date the

license expires may renew the license after the expiration date

by:

(1) filing a license renewal application with the commission not

later than the 14th day after the date the license expires,

paying the applicable annual license fee, and paying a late

license renewal fee equal to 10 percent of the annual license

fee; or

(2) filing a license renewal application with the commission not

later than the 60th day after the date the license expires,

paying the applicable annual license fee, and paying a late

license renewal fee equal to 10 percent of the annual license fee

for each 14-day period occurring after the date the license

expires and before the date the renewal application is filed with

the commission.

(b) A person who files a renewal application with the commission

under Subsection (a) may continue to perform the bingo activities

authorized under the license as if the license has not expired

until the license is renewed or renewal of the license is denied.

(c) To renew a license after the 60th day after the date the

license expires, the person must file an application for an

original license and cease all bingo activities for which the

license is required as of the 61st day after the date the license

expires until a new license is issued.

Added by Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 22, eff. October 1, 2009.

Sec. 2001.316. DELIVERY OF COMMISSION NOTICE. If notice under

this chapter is required to be given to an authorized

organization, the commission shall send the notice to the bingo

chairperson of the authorized organization and to the appropriate

commercial lessor, if applicable.

Added by Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 22, eff. October 1, 2009.

SUBCHAPTER H. DENIAL, REVOCATION, AND SUSPENSION OF LICENSE

Sec. 2001.351. DENIAL OF LICENSE. The commission may deny an

application for a license or renewal of a license issued under

this chapter for a cause that would permit or require the

suspension or revocation of a license issued under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.352. HEARING. (a) A person whose application for a

license is denied by the commission may make a written request

for a hearing. At the hearing the applicant is entitled to be

heard on the qualifications of the applicant and the merits of

the application.

(b) The burden of proof is on the applicant to establish by a

preponderance of the evidence its eligibility for a license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.353. SUSPENSION OR REVOCATION OF LICENSE. After a

hearing, the commission may suspend or revoke a license issued

under this chapter for:

(1) failure to comply with this chapter or a commission rule; or

(2) a reason that would allow or require the commission to

refuse to issue or renew a license of the same class.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.354. FINAL HEARING. (a) The commission shall hold a

final hearing on the suspension or revocation of a license, if

requested by the license holder, not later than the 30th day

after the date the commission receives written notice of the

request.

(b) A final hearing on suspension or revocation is governed by

the same rules as a hearing on any other suspension or revocation

under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.355. TEMPORARY SUSPENSION. (a) The commission may

temporarily suspend a license issued under this chapter for

failure to comply with this chapter or a commission rule.

(b) Before temporarily suspending a license, the director of

bingo operations must follow any prehearing rules adopted by the

commission to determine if the license holder's continued

operation may constitute an immediate threat to the health,

safety, morals, or welfare of the public.

(c) Chapter 2001, Government Code, does not apply to the

director of bingo operations or to the commission in the

enforcement and administration of a temporary suspension under

this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.356. NOTICE OF TEMPORARY SUSPENSION. (a) A

proceeding to temporarily suspend a license issued under this

chapter is initiated by the director of bingo operations by

serving notice to the license holder informing the holder of:

(1) the alleged violations that constitute grounds for temporary

suspension;

(2) the rules adopted by the commission regarding the prehearing

temporary suspension process; and

(3) the license holder's right to a hearing before the

commission.

(b) The notice must be:

(1) personally served on an officer, operator, or agent of the

license holder; or

(2) sent by certified or registered mail, return receipt

requested, to the license holder's mailing address as it appears

on the commission's records.

(c) If a notice of temporary suspension is served on a license

holder, the director of bingo operations shall simultaneously

serve notice of a hearing, to be held not later than the 14th day

after the date the notice is served, at which the license holder

must show cause why the license should not be temporarily

suspended on the 14th day after the date the notice is served.

If the license holder does not show cause, the license is

suspended.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 23, eff. October 1, 2009.

Sec. 2001.357. JUDICIAL REVIEW. (a) An applicant for or the

holder of a license issued or to be issued under this chapter

whose application has been denied, whose license has been revoked

or suspended, or who is otherwise aggrieved by an action of the

commission relating to licensing under this chapter may appeal

the decision of the commission to a district court in Travis

County not later than the 30th day after the date on which the

commission's decision becomes final and appealable.

(b) Judicial review of a commission decision is under the

substantial evidence rule as provided by Chapter 2001, Government

Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER I. OPERATION OF BINGO

Sec. 2001.401. RESTRICTIONS ON PREMISES PROVIDERS. A person may

not, for direct or indirect consideration, lease or otherwise

make a premises available for conducting bingo unless the person

is:

(1) a licensed commercial lessor; or

(2) a person who leases or otherwise makes available premises to

an organization that has been issued a temporary license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.402. SINGLE PREMISES. (a) Bingo may not be conducted

at more than one premises on property owned or leased by a

licensed authorized organization.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 636, Sec. 42(6),

eff. October 1, 2009.

(c) No more than seven licensed authorized organizations may

conduct bingo at the same premises.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 42(6), eff. October 1, 2009.

Sec. 2001.403. COMMON ROOF OR FOUNDATION. (a) Except as

provided by this section, no more than one bingo premises may

exist under a common roof or over a common foundation.

(b) This section does not apply if more than one premises

lawfully exists under a common roof or over a common foundation

under a license application filed with the commission on or

before May 23, 1997. The commission shall renew a license at the

premises that is otherwise in compliance with this chapter.

(c) Subsection (b) does not apply if a premises under a common

roof or over a common foundation ceases to lawfully exist.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.404. PRINCIPAL LOCATION. A licensed authorized

organization may conduct bingo only in:

(1) the county where the organization has its primary business

office or another county contiguous to that county; or

(2) if the organization does not have a business office, in the

county of the principal residence of its chief executive officer,

or a contiguous county of this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 24, eff. October 1, 2009.

Sec. 2001.405. PROHIBITED RENTAL PAYMENTS. Bingo may not be

conducted at a leased premises if rental under the lease is to be

paid, in whole or part, on the basis of a percentage of the

receipts or net proceeds derived from the operation of the game

or by reference to the number of people attending a game.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.406. RENT FOR PREMISES. (a) The rent charged by a

licensed commercial lessor to a licensed authorized organization

to conduct bingo may not exceed $600 for each bingo occasion

conducted on the lessor's premises unless the organization

subleases the premises to one or more other licensed authorized

organizations to conduct bingo, in which event the rent charged

by the licensed commercial lessor may not exceed $600 for each

day.

(b) Rent for premises used for the conduct of bingo must be paid

in a lump sum. Except as otherwise provided by this section, the

lump sum must include all expenses authorized by Section 2001.458

that are paid by the licensed authorized organization to the

lessor in connection with the use of the premises. A licensed

authorized organization or unit may pay as a separate expense,

based on the percentage of the total area of the lessor's

facility that the organization or unit uses as the bingo premises

for the conduct of bingo, the organization's or unit's pro rata

share of:

(1) property taxes on the facility that are paid by the lessor,

excluding any penalties and interest on the taxes;

(2) water, electric, and gas utility expenses for the facility

that are paid by the lessor, excluding any late fees or other

penalties; and

(3) property and casualty insurance premiums for the facility

that are paid by the lessor, excluding any late fees or other

penalties.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 636, Sec. 42(7),

eff. October 1, 2009.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 25, eff. October 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 42(7), eff. October 1, 2009.

Sec. 2001.407. EQUIPMENT AND SUPPLY TRANSACTIONS. (a) A

licensed manufacturer may furnish, by sale or otherwise, bingo

equipment or supplies to a licensed distributor. A licensed

manufacturer may not furnish, by sale or otherwise, bingo

equipment or supplies to a person other than a licensed

distributor.

(b) A licensed distributor may not furnish by sale, lease, or

otherwise, bingo equipment or supplies to a person other than a

licensed authorized organization, another licensed distributor,

or a person authorized to conduct bingo under Section

2001.551(b)(3) or (4). A sale of bingo equipment or supplies

authorized by this section must be made on terms requiring

immediate payment or payment not later than the 30th day after

the date of actual delivery.

(c) A licensed distributor may not receive by purchase or

otherwise bingo equipment or supplies from a person other than a

licensed manufacturer or another licensed distributor.

(d) A licensed authorized organization may lease or purchase

electronic or mechanical card-minding devices, pull-tab

dispensers, bingo machines, consoles, blowers, and flash boards

directly from a licensed distributor.

(e) Except for a purchase made by a licensed authorized

organization under Subsection (f), a licensed authorized

organization or a person authorized to conduct bingo under

Section 2001.551(b)(3) or (4) may not obtain by purchase or

otherwise bingo equipment or supplies from a person other than a

licensed distributor.

(f) With the prior written consent of the commission, a licensed

authorized organization may make an occasional sale of bingo

cards or of a used bingo flash board or blower to another

licensed authorized organization.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 26, eff. October 1, 2009.

Sec. 2001.408. OTHER METHODS FOR PLAYING BINGO. Subject to the

commission's rules, bingo may be played using a pull-tab bingo

ticket.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.409. CARD-MINDING DEVICES. (a) A person may not use

a card-minding device:

(1) to generate or determine the random letters, numbers, or

other symbols used in playing the bingo card played with the

device's assistance;

(2) as a receptacle for the deposit of tokens or money in

payment for playing the bingo card played with the device's

assistance; or

(3) as a dispenser for the payment of a bingo prize, including

coins, paper currency, or a thing of value for the bingo card

played with the device's assistance.

(b) Repealed by Acts 2003, 78th Leg., ch. 1114, Sec. 33, eff.

Sept. 1, 2003.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 33, eff. Sept. 1,

2003.

Sec. 2001.410. PULL-TAB DISPENSER. (a) A person may not use a

pull-tab dispenser:

(1) to generate or determine the random letters, numbers, or

other symbols used in playing bingo;

(2) to affect the chances of winning at bingo; or

(3) as a dispenser for the payment of a bingo prize, including

coins, paper currency, or a thing of value for the game played.

(b) The price of a pull-tab ticket sold by a pull-tab dispenser

may not exceed $1.

(c) Not more than five pull-tab dispensers may be operated on

one premises.

(d) A bingo game representation or combination of bingo games

must be shown on a ticket dispensed from a pull-tab dispenser.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.411. PERSONS OPERATING OR CONDUCTING BINGO. (a)

Except as provided by this section, a person other than a bona

fide member of a licensed authorized organization may not

conduct, promote, or administer, or assist in conducting,

promoting, or administering, bingo.

(b) Only an active member of a licensed authorized organization

may be an operator responsible for conducting, promoting, or

administering bingo.

(c) A person may not assist in conducting, promoting, or

administering bingo except a person who is:

(1) an active member of the licensed authorized organization;

(2) a member of an organization that is an auxiliary to the

licensed authorized organization;

(3) a member of an organization of which the licensed authorized

organization is an auxiliary;

(4) a member of an organization that is affiliated with the

licensed authorized organization by being, with it, auxiliary to

another organization; or

(5) a bookkeeper, an accountant, a cashier, an usher, or a

caller.

(c-1) An organization may designate as members of the

organization one or more individuals who elect to become members,

including all of the organization's directors, and the designated

members are bona fide members of the organization for purposes of

this section and other law.

(d) The commission, without regard to a person's membership

status in a licensed authorized organization, by rule may

restrict involvement in the conduct, promotion, or administration

of bingo by:

(1) a licensed commercial lessor;

(2) a person having an interest in or who is active in a

licensed commercial lessor; or

(3) a person related in the first degree by consanguinity or

affinity, as determined under Chapter 573, Government Code, to a

person having an interest in or active in a licensed commercial

lessor.

(e) The commission may not prohibit an operator responsible for

conducting, promoting, or administering bingo from acting as a

bingo caller for a licensed authorized organization during a

bingo occasion. This subsection does not relieve the operator of

the duty to be available to a commission employee or bingo player

if required by this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 14, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 27, eff. October 1, 2009.

Sec. 2001.4115. JOINT EMPLOYMENT OF BINGO EMPLOYEES. Two or

more licensed authorized organizations conducting bingo at the

same premises may jointly hire bingo employees. One organization

may act as the employee's employer and the other organization may

reimburse the employing organization for the other organization's

share of the employee's compensation and other employment-related

costs. A reimbursement under this section is an authorized

expense and must be made from the bingo account of the

reimbursing organization.

Added by Acts 2003, 78th Leg., ch. 1114, Sec. 15, eff. Sept. 1,

2003.

Sec. 2001.412. ADMISSION TO BINGO GAMES. A person may not be

denied admission to a bingo game or the opportunity to

participate in a game because of race, color, creed, religion,

national origin, sex, or disability or because the person is not

a member of the licensed authorized organization conducting the

bingo game.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.413. ADMISSION CHARGE REQUIRED. Except as provided by

Section 2001.4155, a licensed authorized organization may not

offer or provide to a person the opportunity to play bingo

without charge.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 16, eff. Sept. 1,

2003.

Sec. 2001.414. BINGO RECORDS. (a) The commission by rule may

provide for different recordkeeping procedures for licensed

authorized organizations by class based on the amount of gross

receipts of the organization.

(b) An organization conducting bingo must record on a cash

register all transactions for which it receives bingo gross

receipts in conformance with commission rules relating to

transaction recording specifications.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.415. ADVERTISEMENTS. (a) A person other than a

licensed authorized organization, licensed commercial lessor, or

the commission may not advertise bingo.

(b) A licensed authorized organization, licensed commercial

lessor, or the commission may include in an advertisement or

promotion the amount of a prize or series of prizes offered at a

bingo occasion.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 17, eff. Sept. 1,

2003.

Sec. 2001.4155. GIFT CERTIFICATES. (a) Nothing in this chapter

prohibits a licensed authorized organization from selling or

redeeming a gift certificate that entitles the bearer of the

certificate to play a bingo game, including instant bingo.

(b) A licensed authorized organization that sells or redeems a

gift certificate must keep adequate records relating to the gift

certificate as provided by commission rule.

Added by Acts 2003, 78th Leg., ch. 1114, Sec. 18, eff. Sept. 1,

2003.

Sec. 2001.416. OTHER GAMES. (a) A game of chance other than

bingo or a raffle conducted under Chapter 2002 may not be

conducted or allowed during a bingo occasion.

(b) A person authorized to conduct a raffle under this section

must be a member of a licensed authorized organization as

provided by Section 2001.411.

(c) The commission shall adopt rules for the implementation of

this section.

(d) This section does not prohibit the exhibition and play of an

amusement machine that is not a gambling device as defined by

Section 47.01, Penal Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.418. MINORS. (a) An individual younger than 18 years

of age may not play bingo conducted under a license issued under

this chapter unless the individual is accompanied by the

individual's parent or guardian.

(b) A license holder may prohibit all individuals younger than

18 years of age or individuals of an age younger than 18 years of

age as determined by the license holder from entering the

licensed premises by posting a written notice to that effect at

the premises.

(c) An individual younger than 18 years of age may not conduct

or assist in the conduct of bingo under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.419. BINGO OCCASIONS. (a) A licensed authorized

organization may not conduct more than three bingo occasions

during a calendar week under an annual license.

(b) A bingo occasion may not exceed four hours.

(c) No more than two bingo occasions may be conducted at the

same premises during one day except that a third bingo occasion

may be conducted under a temporary license held by a licensed

authorized organization at that premises.

(d) If more than one bingo occasion is conducted at the same

premises on the same day:

(1) the bingo occasions must be announced separately;

(2) the licensed times may not overlap; and

(3) bingo cards may be sold during a bingo occasion for play

during a subsequent bingo occasion that is scheduled to begin at

the same premises in not more than eight hours after the sale of

cards for the subsequent occasion begins.

(e) Bingo paper for a bingo occasion may be sold at the licensed

premises before the bingo occasion begins.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 28, eff. October 1, 2009.

Sec. 2001.420. PRIZES. (a) A bingo prize may not have a value

of more than $750 for a single game.

(b) For bingo games other than pull-tab bingo, a person may not

offer or award on a single bingo occasion prizes with an

aggregate value of more than $2,500.

(c) A licensed authorized organization or other person may not

award or offer to award a door prize with a value of more than

$250.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER I-1. UNIT ACCOUNTING

Sec. 2001.431. DEFINITIONS. In this subchapter:

(1) "Unit" means two or more licensed authorized organizations

that conduct bingo at the same location joining together to share

revenues, authorized expenses, and inventory related to bingo

operations.

(2) "Unit accounting" means a method by which licensed

authorized organizations that are members of a unit account for

the sharing of revenues, authorized expenses, and inventory

related to bingo operations.

(3) "Unit accounting agreement" means a written agreement by all

the licensed authorized organizations that are members of a unit

that contains, at a minimum:

(A) the taxpayer name and number of each licensed authorized

organization that is a member of the unit;

(B) the method by which the net proceeds of the bingo operations

of the unit will be apportioned among the members of the unit;

(C) the name of the unit manager or designated agent of the

unit; and

(D) the methods by which the unit may be dissolved and by which

one or more members of the unit may withdraw from participation

in the unit, including the distribution of funds, records, and

inventory and the allocation of authorized expenses and

liabilities on dissolution or withdrawal of one or more members

of the unit.

(4) "Unit manager" means an individual licensed under this

subchapter to be responsible for the revenues, authorized

expenses, and inventory of a unit.

Added by Acts 2003, 78th Leg., ch. 1114, Sec. 19, eff. Sept. 1,

2003.

Sec. 2001.432. FORMING ACCOUNTING UNIT. (a) Two or more

licensed authorized organizations may form and operate a unit as

provided by this subchapter by:

(1) executing a unit accounting agreement; and

(2) stating in the unit accounting agreement whether the unit

will use:

(A) a unit manager; or

(B) a designated agent.

(b) More than one unit may be formed at a single location. A

licensed authorized organization may not be a member of more than

one unit.

(c) This subchapter does not require a licensed authorized

organization to join a unit. Except as provided by Subsection

(d), whether to join or withdraw from a unit is at the discretion

of each licensed authorized organization.

(d) The members of a unit may determine whether to allow another

licensed authorized organization to join the unit. The terms of

the withdrawal of a member from the unit are governed by the unit

accounting agreement.

Added by Acts 2003, 78th Leg., ch. 1114, Sec. 19, eff. Sept. 1,

2003.

Sec. 2001.433. APPLICABILITY OF CHAPTER. A licensed authorized

organization that uses unit accounting is subject to the other

provisions of this chapter to the extent the provisions are

applicable and are not inconsistent with this subchapter.

Added by Acts 2003, 78th Leg., ch. 1114, Sec. 19, eff. Sept. 1,

2003.

Sec. 2001.4335. EXEMPTION FROM FRANCHISE TAX. A unit formed

under this subchapter is exempt from the tax imposed under

Chapter 171, Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 29, eff. October 1, 2009.

Sec. 2001.434. CONDUCT OF BINGO. (a) Each licensed authorized

organization that is a member of a unit shall conduct its bingo

games separately from the bingo games of the other members of the

unit.

(b) A unit may purchase or lease bingo supplies and equipment in

the same manner as a licensed authorized organization.

(c) A licensed distributor may sell or lease bingo supplies or

equipment to a unit in the same manner as the distributor sells

or leases bingo supplies and equipment to a licensed authorized

organization.

Added by Acts 2003, 78th Leg., ch. 1114, Sec. 19, eff. Sept. 1,

2003.

Sec. 2001.435. UNIT ACCOUNTING. (a) A unit:

(1) shall establish and maintain one checking account designated

as the unit's bingo account;

(2) shall maintain one inventory of bingo supplies and equipment

for use in the bingo operations of members of the unit; and

(3) may maintain an interest-bearing savings account designated

as the unit's bingo savings account.

(b) Each member of a unit shall deposit into the unit's bingo

account all funds derived from the conduct of bingo, less the

amount awarded as cash prizes under Sections 2001.420(a) and (b).

The deposit shall be made not later than the second business day

after the day of the bingo occasion on which the receipts were

obtained.

(c) All authorized expenses and distributions of the unit and

its members shall be paid from the unit's bingo checking account.

Added by Acts 2003, 78th Leg., ch. 1114, Sec. 19, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 30, eff. October 1, 2009.

Sec. 2001.436. DISBURSEMENT OF FUNDS BY DISSOLVED UNIT. (a)

Sections 2001.457(a) and (b) apply to a unit formed under this

subchapter. For purposes of this subchapter, the requirements of

Sections 2001.457(a) and (b) that are applicable to a licensed

authorized organization shall be applied to a unit.

(b) A unit that has dissolved for any reason and has unexpended

bingo funds shall disburse those funds to the bingo account of

each member of the unit before the end of the next calendar

quarter after the calendar quarter in which the unit dissolves.

(c) For purposes of the application of Sections 2001.457(a) and

(b) to a unit under this section:

(1) "Adjusted gross receipts" means gross receipts less the

amount of cost of goods purchased by a unit and prizes paid in

the preceding quarter; and

(2) "Cost of goods purchased by a unit" means the cost of bingo

paper and pull-tab bingo tickets purchased by the unit and

payments to distributors for electronic cardminding devices.

Added by Acts 2003, 78th Leg., ch. 1114, Sec. 19, eff. Sept. 1,

2003.

Sec. 2001.437. UNIT MANAGER; LICENSE. (a) If the unit

accounting agreement of a unit states that a unit manager is

responsible for compliance with commission rules and this

chapter, the unit manager is responsible for:

(1) the filing of one quarterly report for the unit on a form

prescribed by the commission; and

(2) the payment of taxes and fees and the maintenance of the

bingo inventory and financial records of the unit.

(b) A unit with a unit manager shall notify the commission of

the name of the unit manager and immediately notify the

commission of any change of unit manager.

(c) A person may not provide services as a unit manager to

licensed authorized organizations that form a unit unless the

person holds a unit manager license under this subchapter. A

person designated as an agent under Section 2001.438(b) is not a

unit manager on account of that designation for purposes of this

section.

(d) An applicant for a unit manager license must file with the

commission a written application on a form prescribed by the

commission that includes:

(1) the name and address of the applicant;

(2) information regarding whether the applicant, or any officer,

director, or employee of the applicant, has been convicted of a

felony, criminal fraud, gambling or gambling-related offense, or

crime of moral turpitude; and

(3) any other information required by commission rule.

(e) The commission by rule shall establish an annual license fee

for a unit manager license in an amount reasonable to defray

administrative costs plus any costs incurred to conduct a

criminal background check.

(f) A person who holds a unit manager license shall post a bond

or other security pursuant to Section 2001.514.

(g) A person is not eligible for a unit manager license under

this subchapter if the person, or any officer, director, or

employee of the person:

(1) has been convicted of a felony, criminal fraud, a gambling

or gambling-related offense, or crime of moral turpitude, if less

than 10 years has elapsed since the termination of a sentence,

parole, or community supervision served for the offense;

(2) is an owner, officer, or director of a licensed commercial

lessor, is employed by a licensed commercial lessor, or is

related to a licensed commercial lessor within the second degree

by consanguinity or affinity, unless the holder of the license is

a licensed authorized organization or an association of licensed

authorized organizations; or

(3) holds or is listed on another license under this chapter,

unless the holder of the license is a licensed authorized

organization or an association of licensed authorized

organizations.

(h) A unit manager must complete the training required by

Section 2001.107.

Added by Acts 2003, 78th Leg., ch. 1114, Sec. 19, eff. Sept. 1,

2003.

Sec. 2001.438. AGREEMENT WITHOUT UNIT MANAGER. (a) This

section applies to a unit if the unit accounting agreement for

the unit:

(1) does not state that a unit manager will be responsible for

compliance with the rules of the commission and this chapter; or

(2) states that the unit will use a designated agent.

(b) The unit shall designate with the commission an agent who

will be responsible for providing the commission access to all

inventory and financial records of the unit on request of the

commission.

(c) The agent designated under Subsection (b) may not:

(1) hold or be listed on another license issued under this

chapter, unless the holder of the license is a licensed

authorized organization or an association of licensed authorized

organizations; or

(2) be an owner, officer, or director of a licensed commercial

lessor, be employed by a licensed commercial lessor, or be

related to a licensed commercial lessor within the second degree

by consanguinity or affinity, unless the holder of the license is

a licensed authorized organization or an association of licensed

authorized organizations.

(d) The unit shall immediately notify the commission of any

change in the agent designated under Subsection (b).

(e) The designated agent must complete the training required by

Section 2001.107.

(f) Each licensed authorized organization that is a member of

the unit shall be jointly and severally liable for:

(1) compliance with the requirements of this subchapter and the

rules of the commission relating to the filing of required

reports;

(2) the maintenance of bingo inventory and financial records;

and

(3) the payment of taxes, fees, and any penalties imposed for a

violation of this subchapter or commission rules related to the

operations of the unit.

(g) Each licensed authorized organization that is a member of

the unit may be made a party to any administrative or judicial

action relating to the enforcement of this subchapter or the

rules of the commission pertaining to the operation of the unit.

Added by Acts 2003, 78th Leg., ch. 1114, Sec. 19, eff. Sept. 1,

2003.

Sec. 2001.439. TRUST AGREEMENT. (a) Notwithstanding any other

provision of this subchapter, a unit may be formed pursuant to a

trust agreement between two or more licensed authorized

organizations that conduct bingo at the same location. The

agreement must:

(1) designate one of the organizations as the trustee;

(2) designate a person who will carry out the duties described

by Section 2001.438(b);

(3) specify the method by which the unit will comply with the

requirements of Section 2001.436(a); and

(4) state that the trustee is responsible for compliance with

the rules of the commission and this chapter.

(b) The commission by rule may prohibit a person from serving as

a unit manager or as a designated agent for a unit that does not

use a unit manager if the person has failed to comply with the

duties required of the person as a unit manager or designated

agent.

(c) The commission may prohibit a person who serves as a

designated agent that is listed on a license under this chapter,

including having been approved by the commission to work in the

bingo operations of a licensed authorized organization or as an

operator, from holding or being listed on any license or from

being approved to work in the bingo operations of any licensed

authorized organization or to serve as an operator if the person

has failed to comply with the duties required of the person as a

unit manager or designated agent.

Added by Acts 2003, 78th Leg., ch. 1114, Sec. 19, eff. Sept. 1,

2003.

SUBCHAPTER J. BINGO ACCOUNTS AND USE OF PROCEEDS

Sec. 2001.451. ORGANIZATION BINGO ACCOUNTS. (a) A licensed

authorized organization shall establish and maintain one regular

checking account designated as the organization's "bingo

account." The organization may maintain a separate

interest-bearing savings account designated as the "bingo savings

account."

(b) A licensed authorized organization shall deposit in the

bingo account all funds derived from the conduct of bingo, less

the amount awarded as cash prizes under Sections 2001.420(a) and

(b). Except as provided by Subsection (b-1), a deposit must be

made not later than the second business day after the day of the

bingo occasion on which the receipts were obtained.

(b-1) A licensed authorized organization may deposit funds

derived from the conduct of bingo that are paid through a debit

card transaction in the bingo fund not later than 72 hours after

the transaction.

(c) A licensed authorized organization may transfer money from

its general fund or other account to the organization's bingo

account or to the bingo account of a unit of which the

organization is a member under Subchapter I-1, if applicable, if:

(1) the balance in the bingo account to which the funds are

transferred is less than the maximum amount permitted by this

section; and

(2) the organization notifies the commission of the transfer not

later than the 14th day after the date of the transfer.

(d) Except as permitted by Subsection (c), a licensed authorized

organization may not commingle gross receipts derived from the

conduct of bingo with other funds of the organization.

(e) Except as permitted by Subsection (c) of this section and by

Section 2001.453(2), a licensed authorized organization may not

transfer gross receipts derived from the conduct of bingo to

another account maintained by the organization.

(f) A licensed authorized organization shall maintain all of its

savings and checking accounts in a financial institution in this

state.

(g) The bingo operations of a licensed authorized organization

must:

(1) result in net proceeds over the organization's license

period; or

(2) if the organization has a two-year license, result in net

proceeds over each 12-month period that ends on an anniversary of

the date the two-year license was issued.

(h) Except as provided by Subsection (j), a licensed authorized

organization or a unit of licensed authorized organizations may

retain operating capital in the organization's or unit's bingo

account in an amount that:

(1) is equal to the organization's or unit's actual average

bingo expenses per quarter based on the preceding license period,

excluding prizes paid; and

(2) does not exceed a total of $50,000 for a single organization

or $50,000 for each member of a unit unless:

(A) the commission by rule establishes a higher amount for all

organizations or units or one or more classes of organizations or

units; or

(B) the bingo operations director, on request, raises the

operating capital limit for one organization or unit as necessary

to facilitate the operation of the organization or unit.

(i) Prize fees held in escrow for remittance to the commission

are not included in the calculation of operating capital under

Subsection (h).

(j) The commission shall adopt rules allowing a licensed

authorized organization to retain a maximum amount of operating

capital in the bingo account in excess of the amount provided by

Subsection (h) if the organization:

(1) has conducted bingo for less than one year;

(2) experiences circumstances beyond the control of the

organization, including force majeure, that necessitate an

increase in operating capital; or

(3) provides to the commission a credible business plan for the

conduct of bingo or for the organization's existing or planned

charitable purposes that an increase in operating capital will

reasonably further.

(k) A licensed authorized organization may apply to the

commission for a waiver of the requirements of this section and

Section 2001.457. The commission may grant the waiver on a

showing of good cause by the organization that compliance with

this section and Section 2001.457 is detrimental to the

organization's existing or planned charitable purposes. An

organization applying for a waiver establishes good cause by

providing to the commission:

(1) credible evidence of circumstances beyond the control of the

organization, including force majeure; or

(2) a credible business plan for the organization's conduct of

bingo or the organization's existing or planned charitable

purposes.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 20, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 31, eff. October 1, 2009.

Sec. 2001.452. BINGO ACCOUNT WITHDRAWALS. (a) Funds from the

bingo account must be withdrawn by electronic funds transfer or

by preprinted, consecutively numbered checks or withdrawal slips,

signed by an authorized representative of the licensed authorized

organization and made payable to a person. A check or withdrawal

slip may not be made payable to "cash," "bearer," or a fictitious

payee. The nature of the payment made must also be noted on the

face of the check or withdrawal slip. The purpose, amount, and

payee for each electronic funds transfer must be recorded in

accordance with rules adopted by the commission.

(b) The checks for the bingo account must be imprinted with the

words "Bingo Account" and must contain the organization's bingo

license number on the face of each check.

(c) A licensed authorized organization shall account for all

checks and withdrawal slips, including voided checks and

withdrawal slips.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 32, eff. October 1, 2009.

Sec. 2001.453. AUTHORIZED USES OF BINGO ACCOUNT. A licensed

authorized organization may withdraw funds from its bingo account

only for:

(1) the payment of necessary or reasonable bona fide expenses,

including compensation of personnel, as permitted under Section

2001.458 incurred and paid in connection with the conduct of

bingo; or

(2) the disbursement of net proceeds derived from the conduct of

bingo as provided by this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 33, eff. October 1, 2009.

Sec. 2001.454. USE OF NET PROCEEDS FOR CHARITABLE PURPOSES. (a)

A licensed authorized organization shall devote to the

charitable purposes of the organization its net proceeds of bingo

and any rental of premises.

(b) Except as otherwise provided by law, the net proceeds

derived from bingo and any rental of premises are dedicated to

the charitable purposes of the organization only if directed to a

cause, deed, or activity that is consistent with the federal tax

exemption the organization obtained under 26 U.S.C. Section 501

and under which the organization qualifies as a nonprofit

organization as defined by Section 2001.002. If the organization

is not required to obtain a federal tax exemption under 26 U.S.C.

Section 501, the organization's net proceeds are dedicated to the

charitable purposes of the organization only if directed to a

cause, deed, or activity that is consistent with the purposes and

objectives for which the organization qualifies as an authorized

organization under Section 2001.002.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 21, eff. Sept. 1,

2003.

Sec. 2001.455. USE OF PROCEEDS BY RECIPIENT. A person given

bingo proceeds for a charitable purpose may not use the donation:

(1) to pay for services rendered or materials purchased in

connection with the conduct of bingo by the donor organization;

or

(2) for a purpose that would not constitute a charitable purpose

if the activity were conducted by the donor organization.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.456. USE OF PROCEEDS BY LICENSED AUTHORIZED

ORGANIZATION. A licensed authorized organization may not use the

net proceeds from bingo directly or indirectly to:

(1) support or oppose a candidate or slate of candidates for

public office;

(2) support or oppose a measure submitted to a vote of the

people; or

(3) influence or attempt to influence legislation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.457. REQUIRED DISBURSEMENTS TO CHARITY. (a) Before

the end of each quarter, a licensed authorized organization shall

disburse all of the organization's net proceeds from the

preceding quarter, other than amounts retained under Section

2001.451, as provided by this subchapter.

(b) If a licensed authorized organization fails to meet the

requirements of Subsection (a) for a quarter, the commission in

applying appropriate sanctions shall consider whether, taking

into account the amount required to be disbursed during that

quarter and the three preceding quarters, the organization has

disbursed a total amount sufficient to have met the disbursement

requirement for that quarter and the three preceding quarters

combined.

(c) A licensed authorized organization that has ceased to

conduct bingo for any reason and that has unexpended bingo funds

shall disburse those funds as provided by this subchapter before

the end of the next calendar quarter after the calendar quarter

in which the organization ceases to conduct bingo.

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 636, Sec. 42(9),

eff. October 1, 2009.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 34, eff. October 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 42(9), eff. October 1, 2009.

Sec. 2001.458. ITEMS OF EXPENSE. (a) An item of expense may

not be incurred or paid in connection with the conduct of bingo

except an expense that is reasonable or necessary to conduct

bingo, including an expense for:

(1) advertising, including the cost of printing bingo gift

certificates;

(2) security;

(3) repairs to premises and equipment;

(4) bingo supplies and equipment;

(5) prizes;

(6) stated rental or mortgage and insurance expenses;

(7) bookkeeping, legal, or accounting services related to bingo;

(8) fees for callers, cashiers, ushers, janitorial services, and

utility supplies and services;

(9) license fees;

(10) attending a bingo seminar or convention required under

Section 2001.107; and

(11) debit card transaction fees and electronic funds transfer

fees.

(b) The value of health insurance or a health benefit provided

by a licensed authorized organization to an employee is not

included under Subsection (a)(8).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 22, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 35, eff. October 1, 2009.

Sec. 2001.459. EXPENSES PAID FROM BINGO ACCOUNT. (a) The

following items of expense incurred or paid in connection with

the conduct of bingo must be paid from an organization's bingo

account:

(1) advertising, including the cost of printing bingo gift

certificates;

(2) security during a bingo occasion;

(3) the purchase or repair of bingo supplies and equipment;

(4) prizes, other than authorized cash prizes;

(5) stated rental expenses;

(6) bookkeeping, legal, or accounting services;

(7) fees for callers, cashiers, and ushers;

(8) janitorial services; and

(9) license fees.

(b) Payment for a service under Subsection (a)(10) may be paid

from an organization's gross receipts.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 23, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 36, eff. October 1, 2009.

SUBCHAPTER K. TAXES AND PRIZE FEES

Sec. 2001.501. GROSS RENTALS TAX. (a) A tax is imposed on the

rental of premises for the conduct of bingo under this chapter.

(b) The tax rate is three percent of the gross rentals received

by a licensed commercial lessor or other licensed authorized

organization for the rental of premises on which bingo is

conducted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.502. PRIZE FEE. A licensed authorized organization

shall:

(1) collect from a person who wins a bingo prize of more than $5

a fee in the amount of five percent of the amount or value of the

prize; and

(2) remit to the commission a fee in the amount of five percent

of the amount or value of all bingo prizes awarded.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 37, eff. October 1, 2009.

Sec. 2001.503. LOCAL SHARE OF PRIZE FEE. (a) Except as

provided by Subsection (c), a county that imposed a gross

receipts tax on the conduct of bingo as of January 1, 1993, is

entitled to 50 percent of the fee collected under Section

2001.502 on a prize awarded at a game conducted in the county.

(b) Except as provided by Subsection (c), a municipality that

imposed a gross receipts tax on the conduct of bingo as of

January 1, 1993, is entitled to 50 percent of the fee collected

under Section 2001.502 on a prize awarded at a game conducted in

the municipality.

(c) If a county and municipality are both entitled to a share of

the fee imposed by Section 2001.502:

(1) the county is entitled to 25 percent of the fee on a prize

awarded at a game conducted in the county; and

(2) the municipality is entitled to 25 percent of the fee on a

prize awarded at a game conducted in the municipality.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.504. PAYMENT AND REPORTING OF TAX OR FEE. (a) A tax

or fee authorized or imposed under this subchapter is due and is

payable by the license holder or a person conducting bingo

without a license to the commission quarterly on or before the

25th day of the month succeeding each calendar quarter.

(b) The report of a tax or fee must be filed under oath on forms

prescribed by the commission.

(c) The commission shall adopt rules for the payment of the

taxes and fees.

(d) A license holder required to file a tax return shall deliver

the quarterly return with the net amount of the tax due to the

commission.

(e) The commission shall deposit the revenue collected under

this section to the credit of the general revenue fund.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 24, eff. Sept. 1,

2003.

Sec. 2001.505. REPORT OF EXPENSES. (a) A licensed authorized

organization conducting bingo shall submit quarterly to the

commission a report under oath stating:

(1) the amount of the gross receipts derived from bingo;

(2) each item of expense incurred or paid;

(3) each item of expenditure made or to be made, the name and

address of each person to whom each item has been paid or is to

be paid, and a detailed description of the merchandise purchased

or the services rendered;

(4) the net proceeds derived from bingo;

(5) the use to which the proceeds have been or are to be

applied; and

(6) a list of prizes offered and given, with their respective

values.

(b) A license holder shall maintain records to substantiate the

contents of each report.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 636, Sec.

42(10), eff. October 1, 2009.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 38, eff. October 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 42(10), eff. October 1, 2009.

Sec. 2001.506. RECORD OF PRIZE WINNER. The commission by rule

may require a licensed authorized organization to maintain

records relating to each person to whom a prize is awarded at a

bingo occasion.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.507. COLLECTION AND DISBURSEMENT OF PRIZE FEE. (a)

The commission shall deposit the revenue collected from the fee

on prizes imposed by Section 2001.502 to the credit of a special

account in the general revenue fund.

(b) The commission shall determine the total amount of revenue

deposited in the account from prizes awarded at games in a county

or municipality entitled to a share under Section 2001.503.

(c) The commission shall send quarterly to a county or

municipality entitled to a share of the fee on prizes the

county's or municipality's share as provided by Section 2001.503.

(d) The commission shall transfer any remaining amounts in the

account to a nondedicated account in the general revenue fund.

(e) The commission shall transmit a jurisdiction's share of the

fee on prizes to the treasurer or the officer of the jurisdiction

performing the functions of the treasurer's office payable to the

jurisdiction. The amount transmitted may be used by the

jurisdiction for any purpose for which the general funds of the

jurisdiction may be used.

(f) The commission may retain in a jurisdiction's suspense

account a portion of the jurisdiction's share of the fee on

prizes collected under this chapter. The amount retained in the

suspense account may not exceed five percent of the amount

remitted to the jurisdiction. The commission may make refunds

from the suspense account of a jurisdiction for overpayments made

to those accounts and may redeem dishonored checks and drafts

deposited to the credit of the jurisdiction's suspense account.

(g) If a jurisdiction entitled to a share of the fee on prizes

prohibits the conduct of bingo under Sections 2001.651-2001.656,

the commission may retain in the suspense account of the

jurisdiction for one year five percent of the final remittance to

that jurisdiction. The amount retained in the suspense account

may be used to cover possible overpayment of the jurisdiction's

portion of the fee and to redeem dishonored checks and drafts

deposited to the credit of the account. One year after the

effective date of the prohibition of bingo in the jurisdiction,

the commission shall remit the balance in the account to the

jurisdiction and close the account.

(h) Interest earned on all fees on prizes collected by the

commission under this chapter before distribution to a local

jurisdiction, including interest earned from the suspense

accounts retained under this section, shall be credited to the

general revenue fund.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.508. PENALTIES FOR FAILURE TO PAY OR REPORT. (a) If

a person fails to file a return as required by this chapter or

fails to pay to the commission taxes imposed under this chapter

when the return or payment is due, the person forfeits five

percent of the amount due as a penalty, and after the first 30

days, the person forfeits an additional five percent.

(b) A delinquent tax accrues interest at the rate provided by

Section 111.060, Tax Code, beginning on the 60th day after the

due date.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.509. RECOMPUTATION OF TAX. If the commission is not

satisfied with a tax return or the amount of tax required to be

remitted under this chapter to the state by a person, the

commission may compute and determine the amount required to be

paid on the basis of:

(1) the facts contained in the return or report of receipts and

expenses; or

(2) any information possessed by the commission or that may come

into the possession of the commission, without regard to the

period covered by the information.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.510. DETERMINATION IF NO RETURN MADE. (a) If a

license holder fails to make a required return, or if a person

conducts bingo without a license, the commission shall make an

estimate of the prizes awarded at a bingo occasion or of the

gross rentals received by a license holder for the rental of

premises. The commission shall make the estimate for the period

in respect to which the license holder or other person failed to

make a return.

(b) The estimate shall be based on any information covering any

period possessed by the commission or that may come into the

possession of the commission.

(c) On the basis of the commission's estimate, the commission

shall compute and determine the amount of taxes or fees required

to be paid to the state and shall add to that amount a penalty of

10 percent of the amount.

(d) One or more determinations may be made under this section

for one or more periods.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.511. JEOPARDY DETERMINATION. (a) If the commission

believes that the collection of a gross rental tax or fee on

prizes, an amount of the tax or fee on prizes required to be

remitted to the state, or the amount of a determination will be

jeopardized by delay, the commission shall make a determination

of the tax or fee on prizes or amount of the tax or fee required

to be collected, noting the finding of jeopardy on the

determination. The determined amount is due and payable

immediately.

(b) If a license holder against whom the determination is made

does not pay the amount specified by a determination on or before

the 20th day after the date of service of the determination on

the license holder, the amount becomes final at the end of the

20th day unless the license holder files a petition for

redetermination on or before the 20th day after service of notice

of the determination.

(c) A delinquency penalty of 10 percent of the tax or fee on

prizes or amount of the tax or fee on prizes and interest at the

rate of 10 percent a year attaches to the amount of the tax or

fee on prizes or the amount of the tax or fee on prizes required

to be collected.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.512. APPLICATION OF TAX LAWS. (a) Subtitle B, Title

2, Tax Code, applies to the administration, collection, and

enforcement of the gross rentals tax imposed under Section

2001.501 and the fee on prizes imposed under Section 2001.502

except as modified by this chapter.

(b) In applying the provisions of Subtitle B, Title 2, Tax Code,

to the gross rentals tax imposed under Section 2001.501 and the

fee on prizes imposed under Section 2001.502 only, the fee on

prizes is treated as if it were a tax and the powers and duties

assigned to the comptroller under that subtitle are assigned to

the commission.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.513. DELINQUENCY: SEIZURE AND SALE. (a) At any time

within three years after a person is delinquent in the payment of

an amount of gross rentals tax or fee on prizes, the commission

may collect the amount under this section.

(b) The commission shall seize real or personal property of the

license holder not exempt from execution under the laws of this

state and sell the property, or a sufficient part of the

property, at public auction to pay the amount due and interest or

penalties caused by the seizure and sale.

(c) The commission shall give the delinquent person written

notice of the sale, including the time and place of the sale, at

least 20 days before the date set for the sale. The commission

shall mail the notice, postage prepaid, in an envelope addressed

to the person at the person's last known address or place of

business.

(d) The commission shall publish the notice for at least 10 days

before the date set for the sale in a newspaper of general

circulation published in the county in which the property seized

is to be sold. If there is no newspaper of general circulation in

the county, the commission shall post the notice in three public

places in the county at least 20 days before the date set for the

sale.

(e) The notice must contain:

(1) a description of the property to be sold;

(2) a statement of the amount due, including interest,

penalties, and costs;

(3) the name of the delinquent person; and

(4) a statement that unless the amount due, interest, penalties,

and costs are paid on or before the time fixed in the notice for

the sale, the property, or so much of it as may be necessary,

will be sold in accordance with law and the notice.

(f) At the sale, the commission shall sell the property in

accordance with law and the notice and shall deliver to the

purchaser a bill of sale for personal property and a deed for

real property sold. The bill of sale or deed vests the interest

or title of the delinquent person for the amount in the

purchaser. The unsold portion of property seized may be left at

the place of sale at the risk of the delinquent person for the

amount.

(g) Except as provided by Subsection (h), if the money received

at the sale exceeds the total amounts, including interest,

penalties, and costs due to the state, the commission shall

return the excess money to the person liable for the amounts and

shall obtain the person's receipt. If the receipt of the

delinquent person for the amount is not available, the commission

shall deposit the excess money with the comptroller, as trustee

for the person, subject to the order of the person, or the

person's heirs, successors, or assigns.

(h) If a person having an interest in or lien on the property

files with the commission before the sale notice of the person's

interest or lien, the commission shall withhold any excess money

pending a court determination of the rights of the respective

parties to the money.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.514. SECURITY. (a) To secure payment of the tax on

gross rentals or the fee on prizes imposed under this subchapter,

each license holder shall furnish to the commission:

(1) a cash bond;

(2) a bond from a surety company chartered or authorized to do

business in this state;

(3) certificates of deposit;

(4) certificates of savings;

(5) United States treasury bonds;

(6) subject to the approval of the commission, an assignment of

negotiable stocks or bonds; or

(7) other security as the commission considers sufficient.

(b) The commission shall set the amount of the bond or other

security, taking into consideration the amount of money that has

or is expected to become due from the license holder. The amount

required by the commission may not exceed three times the amount

due according to the license holder's average quarterly reports.

(c) On a license holder's failure to pay the gross rentals tax

or the fee on prizes imposed under this subchapter, the

commission may notify the license holder and any surety of the

delinquency by jeopardy or deficiency determination. If payment

is not made when due, the commission may forfeit all or part of

the bond or security.

(d) If the license holder ceases to conduct bingo and

relinquishes the license holder's license, the commission shall

authorize the release of all bonds and other security on a

determination that no amounts of the gross rentals tax or the fee

on prizes remain due and payable under this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.515. COMMISSION'S TAX DUTIES. The commission shall

perform all functions incident to the administration, collection,

enforcement, and operation of a tax imposed under this

subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER L. ENFORCEMENT

Sec. 2001.551. UNLAWFUL BINGO; OFFENSE. (a) In this section,

"bingo" or "game" means a specific game of chance, commonly known

as bingo or lotto, in which prizes are awarded on the basis of

designated numbers or symbols on a card conforming to numbers or

symbols selected at random, whether or not a person who

participates as a player furnishes something of value for the

opportunity to participate.

(b) A person conducting, promoting, or administering bingo

commits an offense if the person conducts, promotes, or

administers bingo other than:

(1) under a license issued under this chapter;

(2) within the confines of a home for purposes of amusement or

recreation when:

(A) no player or other person furnishes anything of more than

nominal value for the opportunity to participate;

(B) participation in the game does not exceed 15 players; and

(C) the prizes awarded or to be awarded are nominal;

(3) on behalf of an organization of individuals 60 years of age

or over, a senior citizens' association, a senior citizens'

community center program operated or funded by a governmental

entity, the patients in a hospital or nursing home, residents of

a retirement home, or the patients in a Veteran's Administration

medical center or a military hospital, solely for the purpose of

amusement and recreation of its members, residents, or patients,

when:

(A) no player or other person furnishes anything of more than

nominal value for the opportunity to participate; and

(B) the prizes awarded or to be awarded are nominal; or

(4) on behalf of a business conducting the game for promotional

or advertising purposes if:

(A) the game is conducted by or through a newspaper or a radio

or television station;

(B) participation in the game is open to the general public and

is not limited to customers of the business;

(C) playing materials are furnished without charge to a person

on request; and

(D) no player is required to furnish anything of value for the

opportunity to participate.

(c) An offense under Subsection (b) is a felony of the third

degree.

(d) This section applies to a political subdivision regardless

of local option status.

(e) A game exempted under Subsection (b)(2), (3), or (4) is not

required to be licensed under this chapter.

(f) A game exempted under Subsection (b)(4) is subject to the

following restrictions:

(1) a person licensed or required to be licensed under this

chapter or having an interest in a license under this chapter may

not be involved, directly or indirectly, in bingo, except that a

licensed manufacturer or licensed distributor may sell or

otherwise furnish bingo equipment or supplies for use in a game;

(2) a person conducting bingo may purchase or otherwise obtain

bingo equipment or supplies through a newspaper, a radio or

television station, or an advertising agency and, unless

otherwise authorized by the commission, only from a licensed

manufacturer or licensed distributor;

(3) a licensed manufacturer or licensed distributor may sell or

otherwise furnish bingo equipment or supplies for use in a game

only to or through a newspaper or a radio or television station

or through an advertising agency acting on behalf of a person

authorized to conduct the game; and

(4) the commission by rule may require a person conducting or

involved in conducting the game to:

(A) notify the commission of:

(i) the persons involved in conducting the game;

(ii) the manner in which the game is to be conducted; and

(iii) any other information required by the commission; and

(B) keep records of all transactions connected with the game

available for commission inspection.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.552. FRAUDULENT AWARD OF PRIZES; OFFENSE. (a) A

person commits an offense if the person knowingly participates in

the award of a prize to a bingo player in a manner that

disregards, to any extent, the random selection of numbers or

symbols.

(b) An offense under this section is a felony of the third

degree.

(c) It is a defense to prosecution under this section that no

participant in the game furnished anything of value for the

opportunity to participate in the game.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.553. UNLICENSED SALES; OFFENSE. (a) A person commits

an offense if a person sells or attempts to induce the sale of

bingo equipment, supplies, or automated bingo services to a

licensed authorized organization and the person is not licensed

to do so.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 636, Sec.

42(11), eff. October 1, 2009.

(c) An offense under this section is a Class A misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 42(11), eff. October 1, 2009.

Sec. 2001.554. OTHER OFFENSES; REVOCATION OF LICENSE. (a) A

person commits an offense and the person's license is subject to

revocation under this chapter if the person:

(1) makes a false statement or material omission in an

application for a license under this chapter;

(2) fails to maintain records that fully and accurately record

each transaction connected with the conducting of bingo, the

leasing of premises to be used for bingo, or the manufacture,

sale, or distribution of bingo supplies or equipment;

(3) falsifies or makes a false entry in a book or record if the

entry relates to bingo, the disposition of bingo proceeds, the

application of rent received by a licensed authorized

organization, or the gross receipts from the manufacture, sale,

or distribution of bingo supplies or equipment;

(4) diverts or pays a portion of the net proceeds of bingo to a

person except in furtherance of one or more of the lawful

purposes provided by this chapter; or

(5) violates this chapter or a term of a license issued under

this chapter.

(b) An offense under Subsection (a)(2), (3), or (5) is a Class C

misdemeanor, unless it is shown on the trial of the offense that

the person has been convicted previously under this section, in

which event the offense is a Class B misdemeanor. An offense

under Subsection (a)(1) or (4) is a Class A misdemeanor. This

subsection does not apply to an offense committed under Section

2001.551(b) or Section 2001.552.

(c) A person whose license is revoked under this section may not

apply for another license under this chapter before the first

anniversary of the date of revocation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.555. EXEMPTION FROM PROSECUTION. (a) A person

lawfully conducting or participating in bingo or permitting the

conduct of bingo on premises owned or leased by the person under

a license issued under this chapter is not subject to prosecution

or conviction for a violation of a provision of the Penal Code or

other law or ordinance to the extent that the person's action is

specifically authorized by this chapter.

(b) The immunity granted under this section does not extend to a

person:

(1) knowingly conducting or participating in bingo under a

license obtained by a false pretense, false statement, or

material omission made in an application for license or

otherwise; or

(2) knowingly permitting the conduct of bingo on premises owned

or leased by the person under a license known to the person to

have been obtained by a false pretense or statement.

(c) A license holder under this chapter may possess

paraphernalia or equipment that is required to conduct bingo.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.556. PRICE FIXING PROHIBITED. (a) A manufacturer,

distributor, or supplier may not by express or implied agreement

with another manufacturer or distributor fix the price at which

bingo equipment or supplies used or intended to be used in

connection with bingo conducted under this chapter may be sold.

(b) The price of bingo supplies and equipment in the competitive

marketplace shall be established by the manufacturer,

distributor, or supplier and may not be established in concert

with another manufacturer, distributor, or supplier.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.557. INSPECTION OF PREMISES. The commission, its

officers or agents, or a state, municipal, or county peace

officer may enter and inspect the contents of premises where:

(1) bingo is being conducted or intended to be conducted; or

(2) equipment used or intended for use in bingo is found.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.558. INJUNCTION; CIVIL PENALTY. (a) If the

commission, the appropriate governing body, or the attorney

general has reason to believe that this chapter has been or is

about to be violated, the commission, the governing body, or the

attorney general may petition a court for injunctive relief to

restrain the violation.

(b) Venue for an action seeking injunctive relief is in a

district court in Travis County.

(c) If the court finds that this chapter has been violated or is

about to be violated, the court shall issue a temporary

restraining order and, after due notice and hearing, a temporary

injunction, and after a final trial, a permanent injunction to

restrain the violation.

(d) If the court finds that this chapter has been knowingly

violated, the court shall order all proceeds from the illegal

bingo to be forfeited to the appropriate governing body as a

civil penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.559. REMEDIES NOT EXCLUSIVE. The commission may

suspend or revoke a license under Section 2001.355, impose an

administrative penalty under Subchapter M, or both, depending on

the severity of the violation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.560. EXAMINATION OF RECORDS; DISCLOSURE OF

INFORMATION. (a) The governing body of the appropriate

political subdivision or the attorney general may:

(1) examine or cause to be examined the records of an authorized

organization that is or has been licensed to conduct bingo, to

the extent the organization's activities relate to bingo,

including the maintenance, control, and disposition of net

proceeds derived from bingo or from the use of its premises for

bingo; and

(2) examine a manager, officer, director, agent, member, or

employee of the organization under oath regarding:

(A) the conduct of bingo under a license;

(B) the use of premises; or

(C) the disposition of proceeds derived from bingo.

(b) The governing body of the appropriate political subdivision

or the attorney general may:

(1) examine or cause to be examined the records of a licensed

commercial lessor if the activities of the lessor may relate to

leasing premises for bingo; and

(2) examine the lessor or a manager, officer, director, agent,

or employee of the lessor under oath regarding the leasing.

(c) The commission or a person authorized in writing by the

commission may examine the books, papers, records, equipment, and

place of business of a license holder and may investigate the

character of the license holder's business to verify the accuracy

of a return, statement, or report made, or, if no return is made

by the license holder, to ascertain and determine the amount

required to be paid.

(d) The commission may set and charge to the license holder a

fee in an amount reasonably necessary to recover the cost of an

authorized investigation or audit authorized under this chapter.

(e) If the commission determines that a person is not complying

with this chapter, the commission shall notify the attorney

general and the governing body of the appropriate political

subdivision.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.561. PENAL CODE APPLICATION. Section 47.08, Penal

Code, applies to a prosecution for a violation of this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER M. ADMINISTRATIVE PENALTY

Sec. 2001.601. IMPOSITION OF PENALTY. The commission may impose

an administrative penalty against a person who violates this

chapter or a rule or order adopted by the commission under this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.602. AMOUNT OF PENALTY. (a) The amount of the

administrative penalty may not exceed $1,000 for each violation.

Each day a violation continues or occurs may be considered a

separate violation for purposes of imposing a penalty.

(b) In determining the amount of the penalty, the director shall

consider:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the prohibited acts;

(2) the history of previous violations;

(3) the amount necessary to deter future violations;

(4) efforts to correct the violation; and

(5) any other matter that justice may require.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 25, eff. Sept. 1,

2003.

Sec. 2001.603. NOTICE OF VIOLATION AND PENALTY. (a) If, after

investigating a possible violation and the facts surrounding that

possible violation, the director determines that a violation has

occurred, the director may issue a violation report stating the

facts on which the conclusion that a violation occurred is based,

recommending that an administrative penalty be imposed on the

person alleged to have committed the violation, and recommending

the amount of the proposed penalty. The director shall base the

recommended amount of the proposed penalty on the seriousness of

the violation determined by consideration of the factors set out

in Section 2001.602(b).

(b) Not later than the 21st day after the date on which the

report is issued, the director shall give written notice of the

report to the person alleged to have committed the violation.

(c) The notice must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the administrative penalty recommended;

and

(3) inform the person of the person's right to a hearing on the

occurrence of the violation, the amount of the penalty, or both.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 26, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 39, eff. October 1, 2009.

Sec. 2001.604. PENALTY TO BE PAID OR HEARING REQUESTED. (a)

Not later than the 20th day after the date the person receives

the notice, the person may:

(1) accept the recommendation of the director, including the

recommended administrative penalty; or

(2) make a written request for a hearing on the determination.

(b) If the person accepts the director's determination, the

director by order shall approve the determination and impose the

proposed penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 27, eff. Sept. 1,

2003.

Sec. 2001.605. HEARING. (a) If the person timely requests a

hearing or does not respond to the notice in the time provided by

Section 2001.604(a), the director shall set a hearing and give

notice of the hearing to the person.

(b) The hearings examiner shall make findings of fact and

conclusions of law and promptly issue to the commission a

proposal for decision as to the occurrence of the violation and

the amount of the proposed penalty, if a penalty is warranted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 28, eff. Sept. 1,

2003.

Sec. 2001.606. DECISION BY DIRECTOR. (a) Based on the findings

of fact and conclusions of law and the recommendations of the

hearings examiner, the director by order:

(1) may find that a violation has occurred and may impose an

administrative penalty; or

(2) may find that a violation has not occurred.

(b) The director shall give notice of the order to the person.

The notice must include:

(1) separate statements of the findings of fact and conclusions

of law;

(2) the amount of any penalty imposed;

(3) a statement of the right of the person to judicial review of

the order; and

(4) other information required by law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 29, eff. Sept. 1,

2003.

Sec. 2001.607. OPTIONS FOLLOWING DECISION: PAY OR APPEAL. (a)

Not later than the 30th day after the date on which the order

becomes final, the person shall:

(1) pay the administrative penalty;

(2) pay the penalty and file a petition for judicial review

contesting the finding that a violation occurred, the amount of

the penalty, or both; or

(3) without paying the penalty, file a petition for judicial

review contesting the finding that a violation occurred, the

amount of the penalty, or both.

(b) Within the 30-day period, a person who acts under Subsection

(a)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the penalty to the court for placement in an escrow

account; or

(B) giving to the court a supersedeas bond approved by the court

for the amount of the penalty that is effective until all

judicial review of the order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the penalty

and is financially unable to give the supersedeas bond; and

(B) giving a copy of the affidavit to the director by certified

mail.

(c) On receipt of a copy of the affidavit as provided by

Subsection (b)(2), the director may file with the court, not

later than the fifth day after the date the copy is received, a

contest to the affidavit. The court shall hold a hearing on the

facts alleged in the affidavit as soon as practicable and shall

stay the enforcement of the penalty on finding that the alleged

facts are true. The person who files an affidavit has the burden

of proving that the person is financially unable to pay the

penalty and to give a supersedeas bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 30, eff. Sept. 1,

2003.

Sec. 2001.608. COLLECTION OF PENALTY. If the person does not

pay the administrative penalty and the enforcement of the penalty

is not stayed, the director may refer the matter to the attorney

general for collection of the penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1114, Sec. 31, eff. Sept. 1,

2003.

Sec. 2001.609. DETERMINATION BY COURT. (a) If the court

sustains the finding that a violation occurred, the court may

uphold or reduce the amount of the administrative penalty and

order the person to pay the full or reduced amount.

(b) If the court does not sustain the finding that a violation

occurred, the court shall order that a penalty is not owed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.610. REMITTANCE OF PENALTY AND INTEREST. (a) If,

after judicial review, the administrative penalty is reduced or

not upheld by the court, the court shall, after the judgment

becomes final:

(1) order the appropriate amount, plus accrued interest, be

remitted to the person if the person paid the penalty; or

(2) if the person posted a supersedeas bond, order the release

of the bond:

(A) if the penalty is not upheld; or

(B) after the person pays the reduced penalty, if the amount of

the penalty is reduced.

(b) The interest paid under Subsection (a)(1) is accrued at the

rate charged on loans to depository institutions by the New York

Federal Reserve Bank. The interest shall be paid for the period

beginning on the date the penalty is paid and ending on the date

the penalty is remitted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.611. ADMINISTRATIVE PROCEDURE. A proceeding under

this subchapter is subject to Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER N. ELECTIONS

Sec. 2001.651. ORDERING ELECTION. The governing body of a

county, justice precinct, or municipality:

(1) shall order and hold an election under this chapter in the

appropriate political subdivision if the governing body is

presented with a petition for an election that meets the

requirements of this chapter; and

(2) may order and hold an election on its own motion.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.652. PETITION. (a) A petition for an election to

legalize bingo under this chapter must have a statement

substantially as follows preceding the space reserved for

signatures on each page: "This petition is to require that an

election be held in (name of political subdivision) to legalize

bingo games authorized under the Bingo Enabling Act."

(b) A petition for an election to prohibit bingo under this

chapter must have a statement substantially as follows preceding

the space reserved for signatures on each page: "This petition is

to require that an election be held in (name of political

subdivision) to prohibit bingo games authorized under the Bingo

Enabling Act."

(c) A petition is valid only if it is signed by a number of

registered voters of the political subdivision equal to at least

10 percent of the number of votes received in the political

subdivision by all candidates for governor in the most recent

general election, or the amount specified in the document

governing the administration of the political subdivision,

whichever is less. If boundaries of the political subdivision do

not coincide with boundaries of election precincts in effect for

that general election, the officer verifying the petition may use

a reasonable method to estimate the number of votes for governor

received in that election in the political subdivision.

(d) A signer must enter beside the signer's signature the date

of signing the petition. A signature may not be counted if the

signer fails to enter the date or if the date of signing is

earlier than the 90th day before the date the petition is

submitted to the governing body.

(e) In addition to the signature and date of signing, the

petition must include each signer's:

(1) current voter registration number;

(2) printed name; and

(3) residence address, including zip code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.653. VERIFICATION OF PETITION. (a) Not later than

the fifth day after the date the governing body receives a

petition for an election, the governing body shall submit the

petition for verification to the county clerk if the petition is

applicable to a county or justice precinct or to the municipal

secretary if the petition is applicable to a municipality.

(b) The officer to whom the petition is submitted for

verification shall determine whether the petition is signed by

the required number of registered voters of the political

subdivision in which the election is requested.

(c) Not later than the 30th day after the date the petition is

submitted to the officer for verification, the officer shall

certify in writing to the governing body whether the petition is

valid or invalid. If the officer determines that the petition is

invalid, the officer shall state all reasons for that

determination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.654. DATE OF ELECTION. (a) If the officer

responsible for certifying a petition determines that a petition

is valid, the governing body shall:

(1) order that an election be held in the appropriate political

subdivision on a date not later than the 60th day after the date

of the officer's certification; and

(2) notify the commission by certified mail, return receipt

requested, that an election has been ordered.

(b) If a uniform election day as provided by Section 41.001(a),

Election Code, does not occur within the 60-day period, the

governing body shall order the election to be held on the next

uniform election date provided by that section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.655. BALLOT PROPOSITION. (a) In an election to

legalize bingo under this chapter in a political subdivision, the

ballot shall be prepared to provide for voting for or against the

proposition: "Legalizing bingo games for charitable purposes as

authorized by the Bingo Enabling Act in (name of political

subdivision)."

(b) In an election to prohibit bingo under this chapter in a

political subdivision, the ballot shall be prepared to provide

for voting for or against the proposition: "Prohibiting bingo

games for charitable purposes as authorized by the Bingo Enabling

Act in (name of political subdivision)."

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2001.656. EFFECT OF ELECTION. (a) If a majority of the

qualified voters voting on the question in a legalization

election vote in favor of legalization, bingo is legalized

throughout the political subdivision beginning on the 14th day

after the date the result of the election is officially declared,

except as otherwise provided as to a part of the political

subdivision for which Section 2001.657 requires a contrary

status.

(b) If a majority of the qualified voters voting on the question

in a prohibitory election vote in favor of prohibition, bingo is

prohibited throughout the political subdivision beginning on the

14th day after the date the result of the election is officially

declared, except as otherwise provided as to a part of the

political subdivision for which Section 2001.657 requires a

contrary status.

(c) If a majority of the qualified voters voting on the question

in a legalization election do not favor legalization, or if a

majority of the qualified voters voting on the question in a

prohibitory election do not favor prohibition, the election has

no effect on the status under this chapter of the political

subdivision in which the election is held.

(d) The governing body of a political subdivision in which a

bingo election has been held shall not later than the 14th day

after the date of the election give written notification to the

commission of the results of the election. If as a result of the

election bingo is legalized in the political subdivision, the

governing body shall furnish the commission with a map prepared

by the governing body indicating the boundaries of the political

subdivision in which bingo may be conducted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

636, Sec. 40, eff. October 1, 2009.

Sec. 2001.657. DETERMINATION OF LOCAL OPTION STATUS. (a) In

determining whether bingo under this chapter is permitted in an

area, the rules provided by this section apply.

(b) Bingo is permitted in an area only as the result of a

successful election held under this chapter.

(c) To the extent that the results of local option elections

held by different types of political subdivisions conflict with

regard to the same territory, the relative dates of the elections

are of no consequence and the following rules apply:

(1) the status of an area as determined by a municipal election

prevails over a contrary status as determined by a justice

precinct or county election; and

(2) the status of an area as determined by a justice precinct

election prevails over the contrary status of the area as

determined by a county election.

(d) If two or more local option elections held at the justice

precinct level apply to the same territory, the most recent

election prevails.

(e) If a municipality has established a status by a municipal

election, territory annexed to the municipality after that status

is established assumes the status under this chapter of the rest

of the municipality. Territory detached from the municipality

assumes the status the territory would have had if it had never

been a part of the municipality. If the detached territory is

added to another municipality that has established a status by a

municipal election, the territory assumes the status of the

municipality to which it is added.

(f) The addition of territory to or detachment of territory from

a justice precinct does not affect the status under this chapter

of the added or detached territory, except that in a county with

a population of more than 3.3 million the added or detached

territory assumes the status of the justice precinct of which it

becomes a part. The abolition of a justice precinct does not

affect the status under this chapter of the territory formerly

within the justice precinct.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 669, Sec. 115, eff. Sept. 1,

2001.



CHAPTER 2002. CHARITABLE RAFFLES

OCCUPATIONS CODE

TITLE 13. SPORTS, AMUSEMENTS, AND ENTERTAINMENT

SUBTITLE A. GAMING

CHAPTER 2002. CHARITABLE RAFFLES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2002.001. SHORT TITLE. This chapter may be cited as the

Charitable Raffle Enabling Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2002.002. DEFINITIONS. In this chapter:

(1) "Charitable purposes" means:

(A) benefitting needy or deserving persons in this state,

indefinite in number, by:

(i) enhancing their opportunities for religious or educational

advancement;

(ii) relieving them from disease, suffering, or distress;

(iii) contributing to their physical well-being;

(iv) assisting them in establishing themselves in life as worthy

and useful citizens; or

(v) increasing their comprehension of and devotion to the

principles on which this nation was founded and enhancing their

loyalty to their government;

(B) initiating, performing, or fostering worthy public works in

this state; or

(C) enabling or furthering the erection or maintenance of public

structures in this state.

(1-a) "Money" means coins, paper currency, or a negotiable

instrument that represents and is readily convertible to coins or

paper currency.

(2) "Qualified organization" means a qualified religious

society, qualified volunteer fire department, qualified volunteer

emergency medical service, or qualified nonprofit organization.

(3) "Qualified religious society" means a church, synagogue, or

other organization or association organized primarily for

religious purposes that:

(A) has been in existence in this state for at least 10 years;

and

(B) does not distribute any of its income to its members,

officers, or governing body, other than as reasonable

compensation for services or for reimbursement of expenses.

(4) "Qualified volunteer emergency medical service" means an

association that:

(A) is organized primarily to provide and actively provides

emergency medical, rescue, or ambulance services;

(B) does not pay its members compensation other than nominal

compensation; and

(C) does not distribute any of its income to its members,

officers, or governing body other than for reimbursement of

expenses.

(5) "Qualified volunteer fire department" means an association

that:

(A) operates fire-fighting equipment;

(B) is organized primarily to provide and actively provides

fire-fighting services;

(C) does not pay its members compensation other than nominal

compensation; and

(D) does not distribute any of its income to its members,

officers, or governing body, other than for reimbursement of

expenses.

(6) "Raffle" means the award of one or more prizes by chance at

a single occasion among a single pool or group of persons who

have paid or promised a thing of value for a ticket that

represents a chance to win a prize.

(7) "Reverse raffle" means a raffle in which the last ticket or

tickets drawn are considered the winning tickets.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

929, Sec. 1, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1006, Sec. 1, eff. September 1, 2005.

Sec. 2002.003. QUALIFIED NONPROFIT ORGANIZATION. (a) An

organization incorporated or holding a certificate of authority

under the Texas Non-Profit Corporation Act (Article 1396-1.01 et

seq., Vernon's Texas Civil Statutes) is a qualified nonprofit

organization for the purposes of this chapter if the

organization:

(1) does not distribute any of its income to its members,

officers, or governing body, other than as reasonable

compensation for services;

(2) has existed for the three preceding years;

(3) does not devote a substantial part of its activities to

attempting to influence legislation and does not participate or

intervene in any political campaign on behalf of any candidate

for public office in any manner, including by publishing or

distributing statements or making campaign contributions;

(4) qualifies for and has obtained an exemption from federal

income tax from the Internal Revenue Service under Section

501(c), Internal Revenue Code of 1986; and

(5) does not have or recognize any local chapter, affiliate,

unit, or subsidiary organization in this state.

(b) An organization that is formally recognized as and that

operates as a local chapter, affiliate, unit, or subsidiary

organization of a parent organization incorporated or holding a

certificate of authority under the Texas Non-Profit Corporation

Act (Article 1396-1.01 et seq., Vernon's Texas Civil Statutes) is

a qualified nonprofit organization if:

(1) neither the local organization nor the parent organization

distributes any of its income to its members, officers, or

governing body, other than as reasonable compensation for

services;

(2) the local organization has existed for the three preceding

years and during those years has been formally recognized as a

local chapter, affiliate, unit, or subsidiary organization of the

parent organization;

(3) neither the local organization nor the parent organization:

(A) devotes a substantial part of its activities to attempting

to influence legislation; or

(B) participates or intervenes in any political campaign on

behalf of any candidate for public office in any manner,

including by publishing or distributing statements or making

campaign contributions; and

(4) either the local organization or the parent organization

qualifies for and has obtained an exemption from federal income

tax from the Internal Revenue Service under Section 501(c),

Internal Revenue Code of 1986.

(b-1) An organization that is formally recognized as and that

operates as a local chapter, affiliate, unit, or subordinate

lodge of a grand lodge or other institution or order incorporated

under Title 32, Revised Statutes, as authorized by Article 1399,

Revised Statutes, is a qualified nonprofit organization if:

(1) neither the local organization nor the incorporated grand

lodge or other institution or order distributes any of its income

to its members, officers, or governing body, other than as

reasonable compensation for services;

(2) the local organization has existed for the three preceding

years and during those years:

(A) has had a governing body or officers elected by a vote of

its members or by a vote of delegates elected by its members; or

(B) has been formally recognized as a local chapter, affiliate,

unit, or subordinate lodge of the grand lodge or other

institution or order;

(3) neither the local organization nor the incorporated grand

lodge or other institution or order:

(A) devotes a substantial part of its activities to attempting

to influence legislation; or

(B) participates or intervenes in any political campaign on

behalf of any candidate for public office in any manner,

including by publishing or distributing statements or making

campaign contributions; and

(4) either the local organization or the incorporated grand

lodge or other institution or order qualifies for and has

obtained an exemption from federal income tax from the Internal

Revenue Service under Section 501(c), Internal Revenue Code of

1986, or other applicable provision.

(c) An unincorporated organization, association, or society is a

qualified nonprofit organization if it:

(1) does not distribute any of its income to its members,

officers, or governing body, other than as reasonable

compensation for services;

(2) for the three preceding years has been affiliated with a

state or national organization organized to perform the same

purposes as the unincorporated organization, association, or

society;

(3) does not devote a substantial part of its activities to

attempting to influence legislation and does not participate or

intervene in any political campaign on behalf of any candidate

for public office in any manner, including by publishing or

distributing statements or making campaign contributions; and

(4) qualifies for and has obtained an exemption from federal

income tax from the Internal Revenue Service under Section

501(c), Internal Revenue Code of 1986.

(d) An organization, association, or society is considered to

devote a substantial part of its activities to attempting to

influence legislation for purposes of this section if, in any

12-month period in the preceding three years, more than 10

percent of the organization's expenditures were made to influence

legislation.

(e) A nonprofit wildlife conservation association and its local

chapters, affiliates, wildlife cooperatives, or units are

qualified nonprofit organizations under this chapter if the

parent association meets the eligibility criteria under this

section other than the requirement prescribed by Subsection

(a)(3), (b)(3), (b-1)(3), or (c)(3), as applicable. An

association or a local chapter, affiliate, wildlife cooperative,

or unit that is eligible under this subsection may not use any

proceeds from a raffle conducted under this chapter to attempt to

influence legislation or participate or intervene in a political

campaign on behalf of a candidate for public office in any

manner, including by publishing or distributing a statement or

making a campaign contribution. A nonprofit wildlife

conservation association may conduct two raffles each year and

each local chapter, affiliate, wildlife cooperative, or unit may

conduct two raffles each year under this chapter. For purposes

of this section, a nonprofit wildlife conservation association

includes an association that supports wildlife, fish, or fowl.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

34, Sec. 1, eff. May 9, 2005.

Acts 2005, 79th Leg., Ch.

929, Sec. 2, eff. June 18, 2005.

Acts 2009, 81st Leg., R.S., Ch.

936, Sec. 1, eff. June 19, 2009.

Sec. 2002.004. IMPUTED ACTIONS OF ORGANIZATION. For purposes of

this chapter, an organization performs an act if a member,

officer, or agent of the organization performs the act with the

consent or authorization of the organization.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. OPERATION OF RAFFLE

Sec. 2002.051. RAFFLE AUTHORIZED. A qualified organization may

conduct a raffle subject to the conditions imposed by this

subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2002.052. TIME AND FREQUENCY RESTRICTIONS. (a) In this

section, "calendar year" means a period beginning January 1 and

ending on the succeeding December 31.

(b) A raffle is not authorized by this chapter if the

organization sells or offers to sell tickets for or awards prizes

in the raffle in a calendar year in which the organization has

previously sold or offered to sell tickets for or awarded prizes

in two or more other raffles.

(c) The organization may not sell or offer to sell tickets for a

raffle during a period in which the organization sells or offers

to sell tickets for another raffle. If an organization violates

this subsection, neither of the raffles is authorized.

(d) Before selling or offering to sell tickets for a raffle, a

qualified organization shall set a date on which the organization

will award the prize or prizes in a raffle. The organization must

award the prize or prizes on that date unless the organization

becomes unable to award the prize or prizes on that date.

(e) A qualified organization that is unable to award a prize or

prizes on the date set under Subsection (d) may set another date

not later than 30 days from the date originally set on which the

organization will award the prize or prizes.

(f) If the prize or prizes are not awarded within the 30 days as

required by Subsection (e), the organization must refund or offer

to refund the amount paid by each person who purchased a ticket

for the raffle.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 597, Sec. 1, eff. Sept. 1,

2003.

Sec. 2002.053. USE OF RAFFLE PROCEEDS. All proceeds from the

sale of tickets for a raffle must be spent for the charitable

purposes of the qualified organization.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

929, Sec. 3, eff. June 18, 2005.

Sec. 2002.054. RESTRICTIONS ON RAFFLE PROMOTION AND TICKET

SALES. (a) The organization may not:

(1) directly or indirectly, by the use of paid advertising,

promote a raffle through a medium of mass communication,

including television, radio, or newspaper;

(2) promote or advertise a raffle statewide; or

(3) sell or offer to sell tickets for a raffle statewide.

(b) The organization may not compensate a person directly or

indirectly for organizing or conducting a raffle or for selling

or offering to sell tickets to a raffle.

(c) Except as provided by Section 2002.0541, the organization

may not permit a person who is not authorized by the organization

to sell or offer to sell raffle tickets.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

929, Sec. 4, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1006, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 12.003, eff. September 1, 2007.

Sec. 2002.0541. REVERSE RAFFLE. (a) A qualified organization

may conduct a reverse raffle as provided by this section.

(b) Notwithstanding Section 2002.056(a), a refund of the

purchase price of a ticket may be awarded as a raffle prize in a

reverse raffle.

(c) Notwithstanding Section 2002.055(3), after the drawing of

tickets in a reverse raffle has begun, the qualified organization

conducting the raffle may auction off additional tickets to

persons who are present at the drawing for a price other than the

price printed on the ticket.

(d) After the drawing of tickets in a reverse raffle has begun,

the qualified organization may permit a ticket holder present at

the drawing to resell the ticket to another person present at the

drawing for an amount greater than the original purchase price of

the ticket. The sale must be made through a designated

representative of the organization, and not less than 10 percent

of the sale proceeds must be retained by the organization.

(e) Notwithstanding Section 2002.055(3), after the drawing of

tickets in a reverse raffle has begun, the qualified organization

may permit the holder of a previously drawn ticket:

(1) to purchase additional chances for the ticket to be selected

to win a prize; or

(2) to purchase additional tickets for the raffle.

(f) Only the portion of the proceeds from the resale of a ticket

under Subsection (d) retained by the organization are subject to

Section 2002.053. All proceeds from the sale of additional

chances for a ticket under Subsection (e) are considered to be

proceeds from the sale of the ticket for purposes of Section

2002.053.

Added by Acts 2005, 79th Leg., Ch.

1006, Sec. 3, eff. September 1, 2005.

Sec. 2002.055. TICKET DISCLOSURES. The following information

must be printed on each raffle ticket sold or offered for sale:

(1) the name of the organization conducting the raffle;

(2) the address of the organization or of a named officer of the

organization;

(3) the ticket price;

(4) a general description of each prize having a value of more

than $10 to be awarded in the raffle; and

(5) the date on which the raffle prize or prizes will be

awarded.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 597, Sec. 2, eff. Sept. 1,

2003.

Sec. 2002.056. RESTRICTIONS ON PRIZES. (a) A prize offered or

awarded at a raffle may not be money.

(b) Except as provided by Subsections (b-1) and (c), the value

of a prize offered or awarded at a raffle that is purchased by

the organization or for which the organization provides any

consideration may not exceed $50,000.

(b-1) The value of a residential dwelling offered or awarded as

a prize at a raffle that is purchased by the organization or for

which the organization provides any consideration may not exceed

$250,000.

(c) A raffle prize may consist of one or more tickets in the

state lottery authorized by Chapter 466, Government Code, with a

face value of $50,000 or less, without regard to whether a prize

in the lottery game to which the ticket or tickets relate exceeds

$50,000.

(d) A raffle is not authorized by this chapter unless the

organization:

(1) has the prize to be offered in the raffle in its possession

or ownership; or

(2) posts bond with the county clerk of the county in which the

raffle is to be held for the full amount of the money value of

the prize.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

929, Sec. 5, eff. June 18, 2005.

Sec. 2002.057. TICKET SALE ON UNIVERSITY PROPERTY. An

institution of higher education, as defined by Section 61.003,

Education Code, shall allow a qualified organization that is a

student organization recognized by the institution to sell raffle

tickets at any facility of the institution, subject to reasonable

restrictions on the time, place, and manner of the sale.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2002.058. INJUNCTIVE ACTION AGAINST UNAUTHORIZED RAFFLE.

(a) A county attorney, district attorney, criminal district

attorney, or the attorney general may bring an action in county

or district court for a permanent or temporary injunction or a

temporary restraining order prohibiting conduct involving a

raffle or similar procedure that:

(1) violates or threatens to violate state law relating to

gambling; and

(2) is not authorized by this chapter or other law.

(b) Venue for an action under this section is in the county in

which the conduct occurs or in which a defendant in the action

resides.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 2003. INSPECTION AND REGULATION OF GAMBLING VESSELS

OCCUPATIONS CODE

TITLE 13. SPORTS, AMUSEMENTS, AND ENTERTAINMENT

SUBTITLE A. GAMING

CHAPTER 2003. INSPECTION AND REGULATION OF GAMBLING VESSELS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2003.001. DEFINITION. In this chapter, "department" means

the Department of Public Safety of the State of Texas.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2003.002. APPLICATION OF CHAPTER. This chapter applies

only to a vessel on which activity described by Section 47.02(a),

Penal Code, is regularly conducted, whether or not the activity

occurs in this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. STATE INSPECTION AND REGULATION

Sec. 2003.051. CRIMINAL HISTORY RECORD INFORMATION. (a) The

department may request criminal history record information from

the Federal Bureau of Investigation or any other law enforcement

agency relating to a person who owns, has a financial interest

in, operates, or is employed by a person who operates a vessel in

this state, including the territorial waters of this state,

whether or not the operation of the vessel is in violation of

law.

(b) The department may maintain records of information obtained

under Subsection (a).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2003.052. INSPECTION. The department may inspect a vessel

located in this state, including the territorial waters of this

state, to ensure that the vessel is operated in compliance with

state or other law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. MUNICIPAL INSPECTION AND REGULATION

Sec. 2003.101. REGULATION. (a) A municipality, by ordinance,

may impose regulations for the protection of the health and

safety of the passengers or crew of a vessel that:

(1) regularly boards passengers in the municipality; or

(2) is regularly loaded, fueled, repaired, stored, or docked in

the municipality.

(b) A municipal ordinance may not prohibit an activity relating

to a vessel that is expressly permitted under Chapter 47, Penal

Code, or other state law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2003.102. INSPECTION. A municipality may inspect a vessel

docked in the municipality to determine if the vessel is operated

in compliance with Chapter 47, Penal Code, a municipal ordinance,

or other law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 2051. ATHLETE AGENTS

OCCUPATIONS CODE

TITLE 13. SPORTS, AMUSEMENTS, AND ENTERTAINMENT

SUBTITLE B. SPORTS

CHAPTER 2051. ATHLETE AGENTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2051.001. DEFINITIONS. In this chapter:

(1) "Agent contract" means a contract or an agreement under

which an athlete authorizes an athlete agent to negotiate for

employment on behalf of the athlete with a professional sports

team.

(2) "Athlete" means an individual who:

(A) is eligible to participate in intercollegiate sports

contests as a member of a sports team or as an individual

competitor in a sport at an institution of higher education; or

(B) has participated as a member of an intercollegiate sports

team or as an individual competitor in an intercollegiate sport

at an institution of higher education and has never signed an

employment contract with a professional sports team.

(3) "Athlete agent" means a person who:

(A) for compensation, directly or indirectly recruits or

solicits an athlete to enter into an agent contract, a financial

services contract, or a professional sports services contract

with that person or another person; or

(B) for a fee, procures, offers, promises, or attempts to obtain

employment for an athlete with a professional sports team.

(4) "Financial services contract" means a contract or an

agreement under which an athlete authorizes the athlete agent to

perform financial services for the athlete, including making and

executing investment and other financial decisions for the

athlete.

(5) "Institution of higher education" means an institution of

higher education or a private or independent institution of

higher education, as defined by Section 61.003, Education Code,

that is a member of a national association for the promotion and

regulation of intercollegiate athletics.

(6) "Schedule of fees" includes the fees and percentages charged

by an athlete agent for professional services performed for an

athlete.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 821, Sec. 1, eff. Sept. 1,

2003.

Sec. 2051.002. PARTICIPATION IN INTERCOLLEGIATE SPORTS CONTESTS.

An athlete is not eligible to participate in intercollegiate

sports contests if the athlete:

(1) declares that the athlete is eligible for recruitment by a

professional sports team; or

(2) has concluded, in the athlete's final year of eligibility,

the athlete's final intercollegiate sports contest, as determined

by the governing body of the national association for the

promotion and regulation of intercollegiate athletics of which

the athlete's institution of higher education is a member.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 821, Sec. 2, eff. Sept. 1,

2003.

Sec. 2051.003. EFFECT OF PERSONAL SERVICE CONTRACT. In this

chapter, a personal service contract between an athlete and the

owner or prospective owner of a professional sports team in which

the athlete agrees to perform future athletic services

constitutes employment with a professional sports team.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.004. ATHLETE AGENT CONTACT. (a) An athlete agent may

contact an athlete only as provided by this chapter.

(b) Except as provided by Subsection (c), an athlete agent may

contact a person who declares that the person is eligible for

recruitment by a professional sports team.

(c) If a person eligible for recruitment by a professional

sports team later becomes eligible to participate in

intercollegiate sports, an athlete agent may contact the person

only as provided by this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.005. CERTAIN PROFESSIONAL SERVICES EXEMPT. This

chapter does not apply to a person who directly or indirectly

recruits or solicits an athlete to enter into a contract with the

person in which, for compensation, the person performs financial

services for the athlete if:

(1) the person is licensed or registered by the state as:

(A) a dealer, agent, investment adviser, or investment adviser

representative;

(B) a real estate broker or salesperson;

(C) an insurance agent; or

(D) another professional;

(2) the financial services performed by the person are of a type

that are customarily performed by a person licensed in that

profession; and

(3) the person does not:

(A) recruit or solicit the athlete to enter into an agent

contract or a professional services contract on behalf of the

person, an affiliate, a related entity, or a third party; or

(B) procure, offer, promise, or attempt to obtain for the

athlete employment with a professional sports team.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1091, Sec. 4.04, eff. Sept.

1, 2001.

Sec. 2051.006. UNIFORMITY OF APPLICATION AND CONSTRUCTION. In

applying this chapter, consideration must be given to the need to

promote uniformity of the law among states that have enacted

similar laws.

Added by Acts 2003, 78th Leg., ch. 821, Sec. 3, eff. Sept. 1,

2003.

SUBCHAPTER B. POWERS AND DUTIES OF SECRETARY OF STATE

Sec. 2051.051. ADMINISTRATION OF CHAPTER. (a) The secretary of

state shall:

(1) actively enforce this chapter;

(2) set reasonable and necessary fees for the administration of

this chapter; and

(3) conduct investigations necessary to ensure compliance with

this chapter.

(b) The secretary may adopt rules necessary to administer this

chapter.

(c) Fees shall be set in an amount to cover the costs of

administering this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.052. PUBLICATION OF COMPLIANCE RESPONSIBILITIES. (a)

The secretary of state shall, at least once a year, publish

information that prescribes the compliance responsibilities of an

institution of higher education under this chapter.

(b) The secretary shall mail, return receipt requested, a copy

of the compliance responsibilities published under Subsection (a)

to the athletic director or other appropriate official of each

institution of higher education.

(c) The secretary shall, as necessary, update the compliance

responsibilities materials.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. REGISTRATION

Sec. 2051.101. REGISTRATION REQUIRED. (a) Except as provided

by Subsection (b), a person may not act as an athlete agent in

this state or represent that the person is an athlete agent in

this state unless the person holds a certificate of registration

under this chapter.

(b) Before the issuance of a certificate of registration under

this chapter, a person may act as an athlete agent in this state

for all purposes except signing an agent contract, if:

(1) an athlete or a person acting on behalf of the athlete

initiates communication with the person; and

(2) within seven days after the date of the initial act as an

athlete agent, the person submits an application for registration

under this chapter.

(c) An agent contract negotiated by an unregistered athlete

agent is void.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 821, Sec. 4, eff. Sept. 1,

2003.

Sec. 2051.102. APPLICATION REQUIREMENTS. (a) Except as

provided by Subsection (e), an applicant for registration as an

athlete agent must apply on a form prescribed by the secretary of

state.

(b) An applicant must provide information required by the

secretary of state, including:

(1) the applicant's:

(A) name;

(B) principal business address;

(C) business or occupation for the five years immediately

preceding the date of application; and

(D) formal training, practical experience, and educational

background relating to the applicant's professional activities as

an athlete agent;

(2) the name, sport, and last known team for each person the

applicant represented as an athlete agent during the five years

immediately preceding the date of application;

(3) whether the applicant or a person described by Subdivision

(5) has been subject to any of the following:

(A) a conviction of a crime that in this state is a felony or a

crime of moral turpitude;

(B) an administrative or a judicial determination finding the

applicant or other person made a false, misleading, deceptive, or

fraudulent representation;

(C) a sanction or suspension related to occupational or

professional conduct;

(D) a denial of an application for a certificate of registration

or license as an athlete agent; or

(E) a denial, revocation, or suspension of a certificate of

registration or license as an athlete agent;

(4) whether the applicant or a person described by Subdivision

(5) has engaged in conduct resulting in the imposition on an

athlete or educational institution of a sanction, suspension, or

declaration of ineligibility to participate in an interscholastic

or intercollegiate athletic event; and

(5) except as provided by Subsection (d), the name and address

of each person, except a bona fide employee on salary, who is

financially interested as a partner, associate, or profit sharer

in the applicant's business.

(c) An application shall include the names and addresses of

three professional references.

(d) If an applicant is a member of the State Bar of Texas, the

application information required under Subsection (b)(5) must

include the name and address of each person who is involved in

the activities of the athlete agent. This subsection does not

require an applicant to state the name and address of a member of

a law firm or professional corporation who is not involved in the

business of the athlete agent.

(e) A person seeking certification as an athlete agent under

this chapter who holds a certificate of registration or license

as an athlete agent in another state may submit a copy of the

previous application and certificate or license instead of

submitting the application required by this section. The

secretary of state shall accept the application and the

certificate or license from the other state as an application for

registration in this state if the application to the other state:

(1) was submitted to the other state not earlier than the 180th

day before the date the application is submitted in this state

and the applicant certifies that the information contained in the

application is current;

(2) contains information substantially similar to or more

comprehensive than the information required by this section; and

(3) was signed by the applicant under penalty of perjury.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 821, Sec. 5, eff. Sept. 1,

2003.

Sec. 2051.103. CORPORATION, ASSOCIATION, OR PARTNERSHIP

APPLICANT. If an applicant for registration is a corporation,

association, or partnership, each officer, associate, or partner,

as appropriate, must provide the information required under

Section 2051.102.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.104. SUPPLEMENTAL APPLICATION REQUIREMENTS. (a) An

applicant for registration that is a corporation, association,

partnership, or another entity other than a sole proprietorship

or an individual shall attach to the application for registration

under Section 2051.102 or the renewal application under Section

2051.108 the name and address of each individual who recruits or

solicits an athlete to enter into an agent contract, a financial

services contract, or a professional sports services contract

with the corporation, association, partnership, or other entity.

(b) A registered athlete agent that changes the individuals

identified under Subsection (a) shall, not later than the 30th

day after the date the change is made, file with the secretary of

state a statement showing the change.

(c) The secretary may prescribe forms for the statements

required under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.105. DENIAL OF APPLICATION. (a) The secretary of

state shall deny an application for registration if the applicant

has been convicted of:

(1) a felony; or

(2) a misdemeanor involving moral turpitude.

(b) The secretary of state may deny an application for

registration if the secretary of state determines the applicant

has engaged in conduct that has a significant adverse effect on

the applicant's fitness to act as an athlete agent. In making the

determination, the secretary of state may consider whether the

applicant has:

(1) made a materially false, misleading, deceptive, or

fraudulent representation in the application or as an athlete

agent;

(2) engaged in conduct that would disqualify the applicant from

serving in a fiduciary capacity;

(3) engaged in conduct prohibited by Section 2051.351;

(4) had a registration or licensure as an athlete agent denied,

suspended, or revoked;

(5) been denied renewal of registration or licensure as an

athlete agent in any state;

(6) engaged in conduct that resulted in the imposition on an

athlete or educational institution of a sanction, suspension, or

declaration of ineligibility to participate in an interscholastic

or intercollegiate athletic event; or

(7) engaged in conduct that adversely reflects on the

applicant's credibility, honesty, or integrity.

(c) In making a determination under Subsection (b), the

secretary of state shall consider:

(1) how recently the conduct occurred;

(2) the nature of the conduct and the context in which it

occurred; and

(3) any other relevant conduct of the applicant.

(d) Judicial review of a denial of an application for

registration under Subsection (a) or (b) is by trial de novo and

is subject to Section 2001.173, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 821, Sec. 6, eff. Sept. 1,

2003.

Sec. 2051.106. TEMPORARY OR PROVISIONAL REGISTRATION. The

secretary of state may issue a temporary or provisional

certificate of registration that is valid for not more than 90

days to an applicant for registration or renewal of registration

if the applicant's application has been made and the registration

process has not been completed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.107. REGISTRATION DURATION; EXPIRATION. (a) Except

as provided by Subsection (b), a certificate of registration

issued under this chapter is valid for a period of not more than

one year from the date of issuance.

(b) The secretary of state, by rule, may adopt a system under

which certificates of registration expire on various dates during

the year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.108. REGISTRATION RENEWAL. (a) Except as provided by

Subsection (e), an applicant for renewal of registration must

apply on a form prescribed by the secretary of state.

(b) A renewal application must include:

(1) the name and address of each athlete for whom the athlete

agent is performing professional services for compensation on the

date of the renewal application;

(2) the name and address of each athlete for whom the athlete

agent has performed professional services for compensation during

the three years immediately preceding the date of the renewal

application but for whom the athlete agent is not performing

professional services on the date of the renewal application; and

(3) any other information prescribed by the secretary of state.

(c) A renewal application under this section must be accompanied

by an appropriate renewal fee.

(d) If a certificate of registration expires earlier than the

anniversary of the date of issuance, the renewal fee that must

accompany a renewal application under this section shall be

prorated according to the number of months that the registration

is valid.

(e) A person who has submitted an application for renewal of

registration or licensure as an athlete agent in another state

may submit a copy of the application and certificate of

registration or license from the other state instead of

submitting the application required by this section. The

secretary of state shall accept the application for renewal from

the other state as an application for renewal under this section

if the application to the other state:

(1) was submitted to the other state not earlier than the 180th

day before the date the renewal application is submitted in this

state and the applicant certifies that the information contained

in the application is current;

(2) contains information substantially similar to or more

comprehensive than the information required by this section; and

(3) was signed by the applicant under penalty of perjury.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 821, Sec. 7, eff. Sept. 1,

2003.

SUBCHAPTER D. ATHLETE AGENT BOND

Sec. 2051.151. BOND DEPOSIT. (a) An athlete agent shall,

before entering into a financial services contract with an

athlete, deposit with the secretary of state a surety bond, in

the amount of $100,000, payable to the state and conditioned on:

(1) the athlete agent complying with this chapter;

(2) the payment of money owed to an individual or group of

individuals when the athlete agent or the athlete agent's

representative or agent receives the money; and

(3) the payment of damages to an athlete caused by the

intentional misrepresentation, fraud, deceit, or unlawful or

negligent act or omission of the athlete agent or of the athlete

agent's representative or employee while acting within the scope

of the financial services contract.

(b) An athlete agent shall maintain a bond deposited under

Subsection (a) for not less than two years after the date that

the athlete agent ceases to provide financial services to an

athlete.

(c) This section does not limit the amount of damages

recoverable in a suit filed against an athlete agent to the

amount of the bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.152. CANCELLATION OF BOND; SUSPENSION OF CERTIFICATE.

(a) Not later than the 30th day after the date an athlete agent

receives a notice of cancellation from the surety of a bond

deposited under Section 2051.151, the athlete agent shall file a

new bond with the secretary of state.

(b) The secretary shall suspend the certificate of registration

of an athlete agent who fails to file a new bond as required by

Subsection (a) until a new bond is filed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.153. EXEMPTION FROM BOND REQUIREMENTS FOR AGENT ONLY

CONTRACTS. This subchapter does not apply to an athlete agent

who enters into only an agent contract with an athlete.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER E. FORM, CONTENT, AND FILING OF CERTAIN CONTRACTS

Sec. 2051.201. CONTRACT FORM. A registered athlete agent must

use a form approved by the secretary of state for any agent

contract or financial services contract.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.202. CONTRACT SIGNING. An athlete may sign an athlete

agent contract at any time as permitted by the national

association for the promotion and regulation of intercollegiate

athletics of which the athlete's institution of higher education

is a member.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.203. CONTRACT REQUIREMENTS RELATING TO FEES AND

SERVICES. (a) An agent contract or a financial services

contract must include:

(1) a schedule of fees, including:

(A) the amount and method of computing the consideration to be

paid by the athlete for services to be provided by the athlete

agent under the contract; and

(B) any other consideration the athlete agent received or will

receive from any other source for entering into the contract or

for providing the services;

(2) a description of the professional services that the athlete

agent will perform for the athlete;

(3) the name of any person not listed in the application for

registration or renewal of registration who will be compensated

because the athlete signed the agent contract;

(4) a description of any expenses of the athlete agent the

athlete agrees to reimburse;

(5) the duration of the contract; and

(6) the date the contract was signed.

(b) A registered athlete agent may charge a fee only as provided

by the schedule of fees in the contract.

(c) A change in the schedule of fees in a contract takes effect

on the seventh day after the date on which the athlete agent

files with the secretary of state a copy of the contract as

required by Section 2051.205(b).

(d) The athlete agent shall give a signed copy of the contract

to the athlete at the time the contract is signed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 821, Sec. 8, eff. Sept. 1,

2003.

Sec. 2051.204. CONTRACT REQUIREMENTS RELATING TO NOTICE. (a)

An agent contract or a financial services contract must include

the following notice:

(1) THIS ATHLETE AGENT IS REGISTERED WITH THE SECRETARY OF STATE

OF THE STATE OF TEXAS. REGISTRATION WITH THE SECRETARY OF STATE

DOES NOT IMPLY APPROVAL OR ENDORSEMENT BY THE SECRETARY OF STATE

OF THE COMPETENCE OF THE ATHLETE AGENT OR OF THE SPECIFIC TERMS

AND CONDITIONS OF THIS CONTRACT.

NOTICE TO CLIENT

(2) DO NOT SIGN THIS CONTRACT UNTIL YOU HAVE READ IT OR IF IT

CONTAINS BLANK SPACES.

(3) IF YOU DECIDE THAT YOU DO NOT WISH TO PURCHASE THE SERVICES

OF THE ATHLETE AGENT, YOU MAY CANCEL THIS CONTRACT BY NOTIFYING

THE ATHLETE AGENT IN WRITING OF YOUR DESIRE TO CANCEL THE

CONTRACT NOT LATER THAN THE 16TH DAY AFTER THE DATE ON WHICH YOU

SIGN THIS CONTRACT. YOU MAY NOT WAIVE THE RIGHT TO CANCEL THIS

CONTRACT. IF YOU CANCEL THIS CONTRACT WITHIN 16 DAYS, YOU ARE NOT

REQUIRED TO PAY ANY CONSIDERATION UNDER THE CONTRACT OR RETURN

ANY CONSIDERATION RECEIVED.

(4) YOU MAY LOSE YOUR ELIGIBILITY TO COMPETE AS AN ATHLETE IN

YOUR SPORT. CANCELLATION OF THIS CONTRACT MAY NOT REINSTATE YOUR

ELIGIBILITY.

(5) IF YOU HAVE AN ATHLETIC DIRECTOR, WITHIN 72 HOURS AFTER

ENTERING INTO THIS CONTRACT BOTH YOU AND YOUR ATHLETE AGENT MUST

NOTIFY YOUR ATHLETIC DIRECTOR.

(b) The notice required under Subsection (a) must be:

(1) printed in not less than 10-point typeface; and

(2) boldfaced, capitalized, underlined, or otherwise set apart

from the surrounding provisions of the contract to make the

notice conspicuous.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 821, Sec. 9, eff. Sept. 1,

2003.

Sec. 2051.205. FILING REQUIREMENTS. (a) A registered athlete

agent shall, not later than the fifth day after the date an

athlete signs an agent contract or financial services contract,

file a copy of the contract with:

(1) the secretary of state; and

(2) if the athlete is a student at an institution of higher

education, the athletic director of the athlete's institution.

(b) If the schedule of fees in an agent or financial services

contract is changed, the athlete agent shall file with the

secretary a copy of the changed contract.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.206. MULTIYEAR CONTRACT FEE. (a) This section

applies only to a multiyear professional sports services contract

negotiated by a registered athlete agent.

(b) A registered athlete agent may not collect during a 12-month

period a fee that exceeds the amount an athlete will receive

during that same 12-month period under the professional sports

services contract negotiated by the athlete agent.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER F. IMPLEMENTATION STANDARDS OF INSTITUTIONS OF HIGHER

EDUCATION

Sec. 2051.251. ADOPTION OF IMPLEMENTATION STANDARDS. (a) An

institution of higher education shall adopt standards relating to

the implementation of this chapter, including specific guidelines

governing the athlete agent interview program sponsored by the

institution under Section 2051.301.

(b) Guidelines adopted under Subsection (a) relating to the

athlete agent interview program must specify:

(1) the scheduling of interview periods;

(2) the duration of an interview period;

(3) the location on the institution's campus for conducting

interviews; and

(4) any terms or conditions under which an athlete agent may

contact an athlete during an interview period.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.252. APPROVAL AND FILING OF STANDARDS. (a) After

adopting implementation standards under Section 2051.251, an

institution of higher education shall:

(1) submit the standards to the institution's athletic council

or other analogous body for approval; and

(2) file a copy of the approved standards with the secretary of

state not later than the 30th day after the date the standards

are approved under Subdivision (1).

(b) If an institution of higher education amends the

implementation standards, the institution shall, not later than

the 30th day after the date the amendment is effective, file a

copy of the amended standards with the secretary.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.253. DESIGNATION OF COMPLIANCE COORDINATOR. An

institution of higher education shall:

(1) designate an individual to serve as a compliance coordinator

for that institution; and

(2) report the name of the compliance coordinator to the

secretary of state in a manner prescribed by the secretary.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.254. WRITTEN REQUEST FOR IMPLEMENTATION STANDARDS. On

receipt of a written request from a registered athlete agent, the

secretary of state or a compliance coordinator designated under

Section 2051.253 shall provide a copy of the implementation

standards adopted by an institution of higher education under

Section 2051.251.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.255. NOTIFICATION OF AVAILABILITY OF IMPLEMENTATION

STANDARDS. (a) The secretary of state shall notify each

registered athlete agent in writing of the availability, on

request, under Section 2051.254 of a copy of the implementation

standards of each institution of higher education.

(b) Notice under Subsection (a) must include a statement that:

(1) the standards adopted by an institution of higher education

specify the policies of that institution relating to the time,

place, and duration of athlete agent interviews conducted on the

institution's campus; and

(2) each institution of higher education has a designated

compliance coordinator who the athlete agent may contact for

additional information.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.256. WRITTEN REQUEST FOR COMPLIANCE COORDINATORS. On

receipt of a written request from a registered athlete agent, the

secretary of state shall provide a copy of the names of the

compliance coordinators designated under Section 2051.253.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER G. ATHLETE AGENT INTERVIEW PROGRAM

Sec. 2051.301. ATHLETE AGENT INTERVIEW PROGRAM. (a) Each

institution of higher education shall sponsor an athlete agent

interview program on the institution's campus.

(b) A registered athlete agent may interview an athlete during

an interview program to discuss:

(1) financial services and advice offered by the athlete agent;

and

(2) the athlete agent's representation of the athlete relating

to marketing the athlete's athletic ability and reputation.

(c) The compliance coordinator or secretary of state shall, not

later than the 30th day before the date on which an interview

program sponsored under this section begins, notify each

registered athlete agent in writing of the interview program.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.302. COMPLIANCE COORDINATOR'S DUTIES. Each compliance

coordinator designated under Section 2051.253 shall:

(1) establish the schedule for the athlete agent interview

program sponsored under Section 2051.301 by the coordinator's

institution of higher education;

(2) not later than the 30th day before the date on which the

athlete agent interview program begins, notify each registered

athlete agent, in writing, of the interview program, unless the

secretary of state provides notification under Section

2051.301(c); and

(3) ensure that the coordinator's institution of higher

education and the athletes attending the institution comply with

this chapter and the rules adopted under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.303. TIME AND DURATION OF INTERVIEW PROGRAM. An

athlete agent interview program sponsored under this subchapter:

(1) may not continue for more than 30 consecutive business days

as determined by the athlete's institution of higher education;

and

(2) must be conducted during the off-season period before the

completion of the athlete's final year of eligibility.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.304. COMPLIANCE WITH INTERVIEW GUIDELINES. An athlete

agent shall strictly comply with the guidelines adopted under

Section 2051.251 relating to the time, place, and duration of an

athlete agent interview program.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER H. RESTRICTION OF AGENT'S PRACTICE

Sec. 2051.351. PROHIBITIONS. (a) An athlete agent may not:

(1) publish or cause to be published:

(A) false, fraudulent, or misleading information; or

(B) a false, fraudulent, or misleading:

(i) representation;

(ii) notice; or

(iii) advertisement;

(2) provide false information;

(3) make a false promise or representation relating to

employment;

(4) divide fees with or receive compensation from:

(A) a person exempt from registration under this chapter under

Section 2051.005; or

(B) a professional sports league or franchise, including a

representative or employee of the league or franchise;

(5) enter into a written or oral agreement with an employee of

an institution of higher education in which the athlete agent

offers a thing of value to the employee for the referral of

clients by the employee;

(6) offer a thing of value to induce the athlete to enter into

an agreement with the athlete agent in which the athlete agent

will represent the athlete;

(7) except as provided by this chapter, before an athlete

completes the athlete's last intercollegiate sports contest:

(A) directly contact the athlete; or

(B) enter into an oral or written agreement with the athlete for

the athlete agent to represent the athlete;

(8) furnish anything of value to any person other than the

athlete or another registered athlete agent to induce an athlete

to enter into an agreement with the athlete agent;

(9) initiate any contact with an athlete, except as authorized

by this chapter;

(10) fail to retain or permit inspection of the records required

to be retained by Section 2051.352;

(11) predate or postdate an agent contract; or

(12) fail to notify an athlete before the athlete signs an agent

contract that the signing may make the athlete ineligible to

participate in intercollegiate sports.

(b) This section does not prohibit:

(1) an athlete agent from sending written materials to an

athlete relating to the professional credentials or services of

the athlete agent if the athlete agent simultaneously sends a

copy of the materials to the athletic director of the athlete's

institution of higher education or the athletic director's

designee; or

(2) an athlete or an athlete's parent or legal guardian from

contacting an athlete agent to schedule a meeting with the

athlete agent to assess:

(A) the agent's professional proficiency in:

(i) representing the athlete; or

(ii) marketing the athlete's athletic ability or reputation; or

(B) the financial services offered by the athlete agent.

(c) If an athlete agent is contacted by an athlete or the

athlete's parent or legal guardian to schedule a meeting to

discuss the services offered by the athlete agent, the athlete

agent shall, before meeting with the athlete or the athlete's

parent or legal guardian, notify the athletic director of the

athlete's institution of higher education or the athletic

director's designee of the proposed meeting.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 821, Sec. 10, eff. Sept. 1,

2003.

Sec. 2051.352. RECORDKEEPING REQUIREMENT. (a) An athlete agent

shall maintain a record of:

(1) each athlete represented by the athlete agent, including:

(A) the name and address of the athlete;

(B) fees paid by the athlete; and

(C) services performed by the athlete agent for the athlete;

(2) travel and entertainment expenses incurred by the athlete

agent, including expenses for:

(A) food and beverages;

(B) hospitality rooms;

(C) sporting events;

(D) theater and music events; and

(E) transportation, lodging, and admission relating to

entertainment;

(3) any agent contract entered into by the athlete agent; and

(4) any direct costs incurred by the athlete agent in recruiting

or soliciting an athlete to enter into an agent contract.

(b) A record of travel and entertainment expenses maintained

under Subsection (a)(2) must state:

(1) the nature of the expense;

(2) the amount of the expense;

(3) the purpose of the expense;

(4) the date and place of the expense; and

(5) the name of each person on whose behalf the expenditure was

made.

(c) An athlete agent shall provide a copy of a record maintained

under this section to the secretary of state on request.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 821, Sec. 11, eff. Sept. 1,

2003.

Sec. 2051.353. DISCLOSURE REQUIREMENT. An athlete agent shall

disclose the athlete agent's name and address in any advertising

used by the athlete agent.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.354. AGENT LIABILITY FOR VIOLATION OF CHAPTER. A

registered or unregistered athlete agent who violates this

chapter may be subject to:

(1) an administrative penalty imposed under Subchapter J;

(2) forfeiture of the right to payment for a thing of value that

the athlete agent gives to an athlete to induce the athlete to

enter into a contract;

(3) a refund of consideration paid to the athlete agent; and

(4) payment of reasonable attorney's fees and court costs

incurred by an athlete who files suit against an athlete agent

for violation of this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER I. INVESTIGATION OF AGENTS BY SECRETARY OF STATE

Sec. 2051.401. INVESTIGATIVE AUTHORITY: SUBPOENA AND SUMMONS.

(a) The secretary of state may issue a subpoena or summons to

compel:

(1) the attendance and testimony of a witness; or

(2) the production of:

(A) a book;

(B) an account;

(C) a record;

(D) a magnetic or electronic recording;

(E) a paper;

(F) a contract;

(G) correspondence; or

(H) any other record that the secretary determines is relevant

or material to an investigation under this chapter.

(b) If the secretary issues a subpoena or summons under

Subsection (a), the secretary, or an officer designated by the

secretary, may:

(1) administer an oath;

(2) examine a witness; and

(3) receive evidence.

(c) Information and evidence obtained by the secretary under

this section is:

(1) confidential and not open to public inspection, except by a

court order; and

(2) exempt from disclosure under Chapter 552, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.402. SERVICE OF PROCESS. (a) The secretary of state,

the secretary's authorized agent, a sheriff, or a constable may

serve a subpoena or summons issued by the secretary of state

under Section 2051.401:

(1) on an individual by:

(A) delivering an executed copy of the subpoena or summons to

the individual; or

(B) mailing an executed copy of the subpoena or summons by

registered or certified mail, return receipt requested, to the

individual's:

(i) place of residence; or

(ii) principal place of business; and

(2) on an entity by delivering or mailing a duly executed copy

of the subpoena or summons to an individual for which service

would be appropriate in a civil suit under state law.

(b) Proof of service of process under this section consists of:

(1) a verified return showing the manner of service; or

(2) if the service is made by registered or certified mail,

return receipt requested, the return receipt.

(c) By acting as an athlete agent in this state, a nonresident

appoints the secretary of state as the nonresident's agent for

service of process in a civil action in this state related to an

act by the person as an athlete agent.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 821, Sec. 12, eff. Sept. 1,

2003.

Sec. 2051.403. ENFORCEMENT OF SUBPOENA AND SUMMONS. (a) The

secretary of state shall refer a person who fails or refuses to

comply with a subpoena or summons issued by the secretary under

Section 2051.401 to the attorney general for enforcement.

(b) On receipt of a referral under Subsection (a), the attorney

general may apply to a district court of Travis County for an

order requiring compliance.

(c) On receipt of an application for an order under Subsection

(b), a district court:

(1) shall order compliance if the court determines that good

cause exists for the issuance of the subpoena or summons; and

(2) may modify those requirements of the subpoena or summons

that the court determines are unreasonable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.404. INTERROGATORIES. (a) Except as provided by

Subsection (b), the secretary of state may serve interrogatories

on an athlete, compliance coordinator, or any person subject to

this chapter, or an officer, director, partner, or associate of

the person, if the interrogatories are reasonable and necessary

to conduct an investigation under this chapter.

(b) The secretary may not serve interrogatories on an athlete

who is not represented by an attorney.

(c) Interrogatories served under Subsection (a) must be

answered:

(1) completely;

(2) in writing;

(3) under oath;

(4) not later than the 30th day after the date the

interrogatories are mailed, or within a time period determined by

the secretary; and

(5) by the individual to whom the interrogatories are directed

or, if the interrogatories are directed to an entity, by an

authorized representative of the entity.

(d) If the answers to interrogatories served under Subsection

(a) disclose a violation of this chapter, the secretary shall

take disciplinary action as provided by Section 2051.405.

(e) The interrogatories and answers to the interrogatories are:

(1) confidential and not open to public inspection, except by a

court order; and

(2) exempt from disclosure under Chapter 552, Government Code.

(f) The secretary may disclose confidential information to a

governmental authority or a quasi-governmental authority.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.405. DISCIPLINARY PROCEDURES; INJUNCTIONS. (a) If

the secretary of state determines that a person has violated this

chapter, the secretary shall:

(1) refer the violation to the attorney general for prosecution;

and

(2) take appropriate disciplinary action, including:

(A) denying an application for registration; or

(B) suspending or revoking a certificate of registration.

(b) If the secretary determines that a person is violating or is

threatening to violate this chapter, the secretary or the

attorney general may file suit in district court in Travis County

to enjoin the violation or threatened violation.

(c) Judicial review of a denial, suspension, revocation, or

other disciplinary action taken under Subsection (a) is by trial

de novo and is subject to Section 2001.173, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER J. ADMINISTRATIVE PENALTY

Sec. 2051.451. ADMINISTRATIVE PENALTY. (a) If the secretary of

state determines that a person regulated under this chapter has

violated this chapter or a rule adopted under this chapter in a

manner that constitutes a ground for disciplinary action under

Section 2051.405, the secretary may assess an administrative

penalty against the person as provided by this subchapter.

(b) The secretary shall determine the amount of a penalty

assessed under Subsection (a), except that the amount may not

exceed $25,000.

(c) In determining the amount of a penalty under Subsection (b),

the secretary shall consider the seriousness of the violation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.452. INVESTIGATION AND PRELIMINARY REPORT. (a) If,

after examining a possible violation, including facts relating to

the violation, the secretary of state determines that a person

has committed a violation of this chapter, the secretary shall

issue a preliminary report stating:

(1) the facts on which the determination is based; and

(2) that an administrative penalty will be imposed, including

the amount of the penalty.

(b) The secretary shall, not later than the 10th day after the

date a preliminary report is issued under Subsection (a), send to

the person who is the subject of the report:

(1) a copy of the report; and

(2) notice that the person may request a hearing under Section

2051.453.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.453. PAYMENT OR REQUEST FOR HEARING. (a) A person

who is the subject of a preliminary report issued under Section

2051.452 shall, not later than the 20th day after the date the

report is sent:

(1) pay the administrative penalty to the secretary of state; or

(2) request in writing from the secretary a hearing relating to:

(A) the alleged violation; or

(B) the amount of the penalty.

(b) A person who fails to pay the penalty or request a hearing

as required by Subsection (a) waives the right to request a

hearing under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.454. HEARING. (a) If the secretary of state

determines at a hearing conducted under Chapter 2001, Government

Code, that a person has violated this chapter, the secretary

shall:

(1) notify the person in writing of:

(A) the secretary's findings; and

(B) the amount of the administrative penalty; and

(2) enter an order requiring the person to pay the penalty.

(b) A person shall, not later than the 30th day after receiving

notice under Subsection (a):

(1) pay the penalty to the secretary; or

(2) forward the penalty to the secretary for deposit in an

escrow account and request judicial review of:

(A) the secretary's findings; or

(B) the amount of the penalty.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.455. JUDICIAL REVIEW. If judicial review requested

under Section 2051.454 reveals that a person has not violated

this chapter or that the administrative penalty assessed against

a person should be reduced, the secretary of state shall, not

later than the 30th day after the date the judicial determination

becomes final, return the appropriate amount of the penalty to

the person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.456. RECOVERY OF ADMINISTRATIVE PENALTY. On request

by the secretary of state, the attorney general may file suit

against a person to recover a penalty assessed under Section

2051.451.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER K. CRIMINAL PENALTY

Sec. 2051.501. CRIMINAL OFFENSE. (a) An athlete agent commits

an offense if the agent intentionally or knowingly violates this

chapter or a rule under this chapter.

(b) An offense under this section is a Class A misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER L. CIVIL SUIT BY INSTITUTION OF HIGHER EDUCATION

Sec. 2051.551. CIVIL SUIT. (a) An institution of higher

education adversely affected by an athlete agent's or former

athlete's violation of this chapter may file suit against the

athlete agent or former athlete for damages.

(b) A cause of action under this section does not accrue until

the educational institution discovers or by the exercise of

reasonable diligence would have discovered the violation by the

athlete agent or former athlete.

(c) Any liability of the athlete agent or the former athlete

under this section is several and not joint.

(d) This chapter does not restrict the rights, remedies, or

defense of any person under any other law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 821, Sec. 13, eff. Sept. 1,

2003.

Sec. 2051.552. ADVERSELY AFFECTED. An institution of higher

education is adversely affected by an athlete agent's violation

of this chapter if:

(1) the athlete agent's violation causes a national association

for the promotion and regulation of intercollegiate athletics to

disqualify or suspend the institution from participating in

intercollegiate sports contests; and

(2) the disqualification or suspension of the institution causes

the institution to:

(A) lose revenue from media coverage of sports contests;

(B) lose the right to grant athletic scholarships in the sport

in which the institution is disqualified or suspended;

(C) lose the right to recruit athletes; or

(D) otherwise suffer an adverse financial impact.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2051.553. RECOVERY. An institution of higher education

that prevails in a civil suit filed under Section 2051.551 may

recover:

(1) actual damages;

(2) exemplary damages;

(3) court costs; and

(4) reasonable attorney's fees.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 2052. COMBATIVE SPORTS

OCCUPATIONS CODE

TITLE 13. SPORTS, AMUSEMENTS, AND ENTERTAINMENT

SUBTITLE B. SPORTS

CHAPTER 2052. COMBATIVE SPORTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2052.001. LEGISLATIVE DECLARATION. This chapter shall be

liberally construed and applied to promote its underlying

purposes.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2052.002. DEFINITIONS. In this chapter:

(1) "Amateur" means a person who has never received or competed

for any purse or other thing of value, including reimbursement

for expenses related to training or to participation in a

combative sports event, that exceeded the maximum amount

established by an amateur combative sports association.

(2) "Amateur combative sports association" means an organization

that has nonprofit status under the laws of this state or under

federal law and that produces, arranges, advertises, conducts, or

stages combative sports events in which all the contestants are

amateurs.

(3) "Boxing" means to compete with the fists.

(4) "Combative sports" means sports, including boxing,

kickboxing, martial arts, and mixed martial arts, in which

participants voluntarily engage in full contact to score points,

to cause an opponent to submit, or to disable an opponent in a

contest, match, or exhibition. The term does not include student

training or exhibitions of students' skills conducted by martial

arts schools, or associations of schools, where the students'

participation is for health and recreational purposes rather than

competition and where the intent is to use only partial contact.

(5) "Commission" means the Texas Commission of Licensing and

Regulation.

(6) "Contest" means a combative sports engagement in which the

participants strive earnestly to win.

(7) "Department" means the Texas Department of Licensing and

Regulation.

(8) "Elimination tournament" means a combative sports contest in

which contestants compete in a series of matches until not more

than one contestant remains in any weight category. The term

does not include an event described by Section 2052.110.

(9) "Executive director" means the executive director of the

department or the executive director's designated representative.

(10) "Exhibition" means a combative sports skills demonstration.

(11) "Event" means a contest, match, or exhibition.

(11-a) "Event coordinator" means a person who performs any

function to arrange, conduct, or stage a combative sports event

promoted by another person, other than a permanent full-time

employee of the promoter of the event. The term does not include

an employee of an event coordinator.

(12) "Judge" means a person who is responsible for scoring the

performances of the participants in a match.

(13) "Kickboxing" means to compete by delivering blows with the

fists, arms, feet, legs, or any combination thereof.

(14) "Martial arts" means any one of the individual disciplines

described by rule adopted by the commission in which the

contestants engage in unarmed combat using the applicable

techniques to grapple with, kick, or strike an opponent to win a

contest by causing an opponent to submit or by scoring points

against or disabling an opponent.

(15) "Match" means any contest or exhibition.

(16) "Mixed martial arts" means unarmed combat involving the use

of a combination of techniques from different disciplines of the

martial arts including grappling, kicking, and striking and may

include the use of full, unrestrained physical force.

(17) "Professional combative sports contestant" means a person

who competes in a combative sports event in this state conducted

for a purse or compensation.

(18) "Promoter" means any person who produces, arranges,

advertises, conducts, or stages a combative sports event.

(19) "Referee" means a person who:

(A) is present in the ring during a match; and

(B) exercises general supervision of the match.

(20) "Ringside physician" means an individual licensed to

practice medicine in this state who is registered with the

department.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 7.001, eff. Jan.

1, 2004; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.501(b), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

35, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

467, Sec. 1, eff. September 1, 2007.

Sec. 2052.003. APPLICABILITY OF OTHER LAW. Section 51.401 does

not apply to this chapter.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 7.002, eff. Jan. 1,

2004.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 2052.051. ADMINISTRATION OF CHAPTER. The department shall

administer this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2052.052. RULES. (a) The commission shall adopt

reasonable and necessary rules to administer this chapter.

(b) The commission may adopt rules:

(1) governing boxing, kickboxing, martial arts, or mixed martial

arts contests and exhibitions;

(2) establishing reasonable qualifications for an applicant

seeking a license or registration from the department under this

chapter;

(3) recognizing a sanction, medical suspension, or

disqualification of a licensee or registrant by a combative

sports authority in any state, provided that if licensure or

registration is denied based on those actions, an applicant has

an opportunity for a hearing as prescribed by rule;

(4) establishing practice requirements or specialty

certifications that a person licensed to practice medicine in

this state must meet to register as a ringside physician;

(5) requiring a contestant to present with an application for

licensure or license renewal documentation of recent blood test

results that demonstrate whether the contestant is free from

hepatitis B virus, hepatitis C virus, human immunodeficiency

virus, and any other communicable disease designated by

commission rule and providing that a contestant's failure to

provide the required blood test results disqualifies the

contestant;

(6) providing that to participate in any event a contestant must

be free of hepatitis B virus, hepatitis C virus, human

immunodeficiency virus, and any other communicable disease

designated by rule;

(7) requiring that a contestant present with an application for

licensure or license renewal documentation of the results of a

physical examination, including an ophthalmologic examination,

and providing for disqualification of a contestant who is

determined by an examining physician to be unfit;

(8) establishing additional responsibilities for promoters; and

(9) governing regulated amateur events.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 7.004, eff. Jan.

1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

35, Sec. 2, eff. September 1, 2005.

Sec. 2052.053. INVESTIGATIVE AUTHORITY. (a) The executive

director shall investigate allegations of activity that may

violate this chapter.

(b) The executive director may enter, at a reasonable time, a

place of business or an establishment in which activity alleged

to violate this chapter may occur. The executive director is not

required to give advance notice before entering.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.064, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.503, eff. Sept.

1, 2003.

Sec. 2052.054. CONTINUING EDUCATION. (a) The commission may

recognize, prepare, or administer continuing education programs

for persons licensed under this chapter.

(b) Participation in a continuing education program under

Subsection (a) is voluntary.

(c) Section 51.405 does not apply to this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 7.005, eff. Jan.

1, 2004.

Sec. 2052.055. MEDICAL ADVISORY COMMITTEE. (a) The presiding

officer of the commission, with the commission's approval, may

appoint a medical advisory committee to advise the department

concerning health issues for combative sports event contestants.

(b) If the commission elects to appoint an advisory committee,

the commission by rule shall establish:

(1) the number of committee members;

(2) qualifications for appointment to the committee; and

(3) the purpose and duties of the committee.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 7.006, eff. Jan. 1,

2004.

Amended by:

Acts 2005, 79th Leg., Ch.

35, Sec. 3, eff. September 1, 2005.

SUBCHAPTER C. LICENSING, REGISTRATION, AND PERMITS

Sec. 2052.101. PROMOTER LICENSE. A person may not act as a

promoter unless the person holds the appropriate license issued

under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

35, Sec. 4, eff. September 1, 2005.

Sec. 2052.102. PROMOTER LICENSE APPLICATION REQUIREMENTS. (a)

An applicant for a promoter's license under this chapter must

apply on a form furnished by the executive director.

(b) An application must be accompanied by:

(1) a license fee in an amount set by the commission; and

(2) a surety bond:

(A) subject to approval by the executive director; and

(B) conditioned on the applicant's payment of the tax imposed

under Section 2052.151.

(c) The executive director shall establish the amount of the

surety bond required under Subsection (b). The bond amount may

not be less than $300.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.065, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.505, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

35, Sec. 5, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

35, Sec. 6, eff. September 1, 2005.

Sec. 2052.107. OTHER COMBATIVE SPORTS LICENSES.Unless a person

holds a license or registration issued under this chapter, the

person may not act as a combative sports:

(1) professional contestant;

(2) manager of a professional contestant;

(3) referee;

(4) judge;

(5) second;

(6) timekeeper;

(7) matchmaker;

(8) ringside physician; or

(9) event coordinator.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 7.008, eff. Jan.

1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

35, Sec. 7, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

467, Sec. 2, eff. September 1, 2007.

Sec. 2052.108. APPLICATION REQUIREMENTS FOR OTHER LICENSES. (a)

An application for a license under Section 2052.107 must be made

on a form furnished by the executive director.

(b) An application must be accompanied by the required license

fee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.066, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.506, eff. Sept.

1, 2003.

Sec. 2052.109. SURETY BOND. (a) A surety bond required under

this subchapter must:

(1) be issued by a company authorized to conduct business in

this state;

(2) comply with the applicable requirements of the Insurance

Code;

(3) be payable to the state for use by the state or a political

subdivision that establishes that the boxing or wrestling

promoter is liable to it for damages, penalties, taxes, or other

expenses resulting from promotional activities conducted in this

state; and

(4) be open to more than one claim, except that the claims may

not exceed the face value of the bond.

(b) A person required to file a surety bond under this

subchapter shall file a new bond annually.

(c) A company that issues a bond shall notify the department in

writing of the cancellation of the bond not later than the 30th

day before the date on which the bond is canceled.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2052.110. LICENSE AND BONDING EXCEPTIONS. If the

contestants are amateurs, the licensing and bonding requirements

of this chapter do not apply to:

(1) an event conducted by a college, school, or university that

is part of the institution's athletic program in which only

students of educational institutions participate;

(2) an event which is conducted by a troop, battery, company, or

unit of the Texas National Guard or a law enforcement agency and

in which only members of military or law enforcement

organizations participate; or

(3) an event which is conducted by an organization of the

Olympic Games, the Paralympic Games, or the Pan-American Games

and in which participants train or compete for advancement to or

within the games.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 7.009, eff. Jan.

1, 2004; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.507, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

35, Sec. 8, eff. September 1, 2005.

Sec. 2052.111. DENIAL OF APPLICATION. The executive director

may deny an application for a license or registration if:

(1) the applicant does not meet the qualifications for the

license or registration; or

(2) after conducting an investigation and providing an

opportunity for a hearing, the executive director determines that

the applicant has violated this chapter or a rule adopted under

this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.067, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.507, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

35, Sec. 9, eff. September 1, 2005.

Sec. 2052.113. LICENSE AND PERMIT REQUIRED FOR CLOSED CIRCUIT

TELECAST. A person who exhibits in this state a simultaneous

telecast of a live, spontaneous, or current combative sports

event on a closed circuit telecast in which a fee is charged for

admission to the telecast must:

(1) hold a promoter's license under this chapter; and

(2) obtain a permit for the closed circuit telecast.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

35, Sec. 10, eff. September 1, 2005.

Sec. 2052.114. LICENSE, REGISTRATION, AND PERMIT TERM AND

RENEWAL. (a) A license, registration, or permit issued under

this chapter is valid for one year after the date of issuance.

(b) The holder of a license, registration, or permit may renew

the license, registration, or permit by paying a renewal fee and

complying with other renewal requirements prescribed by

department rule before the expiration date. The department shall

issue a renewal certificate to the holder at the time of renewal.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 7.010, eff. Jan. 1,

2004.

Sec. 2052.115. PROMOTER RESPONSIBILITIES. For each promoted

event, a promoter shall:

(1) assure that all contestants scheduled to participate are

licensed before the event;

(2) provide that an ambulance, serviced by at least two

emergency medical technicians, is present on the premises where

the event is held;

(3) provide for a physical examination of each contestant that

complies with rules adopted under this chapter; and

(4) comply with all commission rules.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 7.010, eff. Jan. 1,

2004.

Sec. 2052.116. AMATEUR COMBATIVE SPORTS ASSOCIATION

REGISTRATION. A person may not act as an amateur combative

sports association unless the person is registered under this

chapter.

Added by Acts 2005, 79th Leg., Ch.

35, Sec. 11, eff. September 1, 2005.

Sec. 2052.117. AMATEUR COMBATIVE SPORTS ASSOCIATION REGISTRATION

REQUIREMENTS. (a) An applicant for registration as an amateur

combative sports association must apply on a form acceptable to

the executive director.

(b) An application must be accompanied by:

(1) a registration fee in the amount set by the commission;

(2) proof of compliance with requirements established by rule

for:

(A) insurance; and

(B) surety bonds, if any;

(3) a copy of the rules of the association establishing

standards of conduct for contestants and officials; and

(4) proof that the association is recognized or organized as a

nonprofit organization under the laws of this state or has such

status under federal law.

(c) Rules of the association must be approved by the department.

Added by Acts 2005, 79th Leg., Ch.

35, Sec. 11, eff. September 1, 2005.

SUBCHAPTER D. GROSS RECEIPTS TAX

Sec. 2052.151. IMPOSITION AND RATE OF TAX. (a) A tax is

imposed on a person who:

(1) conducts a combative sports event in which a fee is charged

for admission to the event; or

(2) exhibits in this state a simultaneous telecast of a live,

spontaneous, or current combative sports event on a closed

circuit telecast, in which a fee is charged for admission to the

telecast.

(b) The tax is three percent of the gross receipts obtained from

the sale of tickets to the event, plus three percent of gross

receipts received from sales of broadcast rights or $30,000,

whichever is less.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 7.011, eff. Jan.

1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

35, Sec. 12, eff. September 1, 2005.

Sec. 2052.152. TAX REPORT AND PAYMENT. (a) A person on whom a

tax is imposed under Section 2052.151, not later than three

business days after the end of the event or telecast for which

the tax is due, shall submit to the department a verified report

on a form acceptable to the department stating:

(1) the number of tickets sold to the event;

(2) the ticket prices charged;

(3) the gross price charged for the sale or lease of

broadcasting, television, and motion picture rights without any

deductions for commissions, brokerage fees, distribution fees,

advertising, or other expenses or charges; and

(4) the amount of gross receipts obtained from the event.

(b) The person shall attach to the report a cashier's check,

check, or money order payable to this state in the amount of the

tax imposed on the event covered by the report.

(c) The department may audit a report filed under Subsection

(b).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 7.012, eff. Jan.

1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

35, Sec. 13, eff. September 1, 2005.

Sec. 2052.153. CLOSED CIRCUIT TELECAST. A person exhibiting a

simultaneous telecast of a live, spontaneous, or current

combative sports event on a closed circuit telecast that occurs

in Texas in which a fee is charged for admission to the

exhibition:

(1) must:

(A) be a promoter; and

(B) obtain a permit for each telecast exhibited; and

(2) shall comply with the tax provisions of Sections 2052.151

and 2052.152.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

35, Sec. 14, eff. September 1, 2005.

SUBCHAPTER F. OTHER COMBATIVE SPORT REGULATIONS

Sec. 2052.251. GLOVES. A combative sports event contestant

shall wear gloves of the type and weight specified by commission

rule, unless the commission by applicable rule requires or

permits contestants to not wear gloves.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 7.015, eff. Jan.

1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

35, Sec. 15, eff. September 1, 2005.

Sec. 2052.252. REGULATED AMATEUR EVENTS. (a) This section

applies to an amateur combative sports event, other than an event

described by Section 2052.110, in which a fee is charged for

admission to the event.

(b) The amateur combative sports association sponsoring or

producing the event shall register with the department not later

than 30 days before the date the event begins.

(c) The event may take place only if the executive director

approves the event not later than seven days before the date the

event begins.

(d) Each contestant in the event must have been a member of the

amateur combative sports association for the 30-day period

immediately preceding the date the event begins and must be a

member on the date of the event.

(e) The amateur combative sports association shall determine the

amateur standing of the event contestants and shall establish

training programs consisting of at least 30 days of training for

each contestant.

(f) The event is subject to the supervision of the executive

director.

(g) Each contestant participating in the event must be examined

by a licensed physician within a reasonable time before the event

begins. A licensed physician must be present at ringside during

the entire event.

(h) A professional combative sports contestant licensed under

this chapter may not participate as a contestant in the event.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 7.016, eff. Jan.

1, 2004; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.510, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

35, Sec. 16, eff. September 1, 2005.

Sec. 2052.253. KICKBOXING. A professional kickboxing event must

be fought on the basis of the contestants' best efforts.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2052.254. ELIMINATION TOURNAMENTS. An elimination

tournament may not be conducted in this state.

Added by Acts 2005, 79th Leg., Ch.

35, Sec. 17, eff. September 1, 2005.

SUBCHAPTER G. DISCIPLINARY PROCEDURES; CRIMINAL OFFENSE

Sec. 2052.3015. PROMOTER PENALTY FOR LATE LICENSE. A promoter

who does not comply with Section 2052.115(1) in a timely manner

is subject to a penalty under this chapter for each contestant

who obtains a license less than 72 hours before an event in which

the contestant is scheduled to participate.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 7.017, eff. Jan. 1,

2004.

Sec. 2052.302. WITHHOLDING OF PURSE AND FORFEITURE OF PURSE.

(a) The executive director may order a promoter to withhold any

purse or other funds payable to the holder of a license or

registration under this chapter if it appears more likely than

not that the holder has violated this chapter or a rule adopted

under this chapter.

(b) The promoter shall surrender any purse or funds withheld as

provided by Subsection (a) to the executive director on demand.

Not later than the fifth working day after the event, the

department shall notify in writing the promoter and any person

from whom a sum was withheld of the date of a hearing to

determine whether all or part of the purse or funds withheld

should be forfeited to the state. The hearing must be scheduled

for a date not later than the 10th day after the date of the

notice. Not later than the 10th day after the date of the

hearing, the executive director shall enter an order with

findings of fact and conclusions of law determining whether all

or part of the purse or funds should be forfeited. Any funds not

forfeited shall be distributed to the persons entitled to the

funds.

(c) Except as otherwise provided by this subchapter, a

proceeding under this section shall be conducted in the manner

provided by Chapter 2001, Government Code.

(d) A person aggrieved by an order entered under this section

may appeal the order by filing a petition in a district court in

Travis County in the manner provided by Chapter 2001, Government

Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 7.018, eff. Jan.

1, 2004; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.511, eff. Sept.

1, 2003.

Sec. 2052.303. CIVIL PENALTY; INJUNCTION. (a) A court may

assess a civil penalty against a person who violates this chapter

or a rule adopted under this chapter. The amount of the penalty

may not exceed $1,000 for each violation.

(b) The attorney general or the department may file a civil suit

to:

(1) assess and recover a civil penalty under Subsection (a); or

(2) enjoin a person who violates or threatens to violate this

chapter or a rule adopted under this chapter from continuing the

violation or threat.

(c) Venue for a suit filed under Subsection (b) is in a district

court in Travis County.

(d) A civil penalty assessed under this section shall be paid to

this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2052.304. PETITION FOR REVIEW. (a) A person may seek

review of a decision or an order of the executive director or the

commission under this chapter by filing a petition for review in

a district court in Travis County.

(b) Chapter 2001, Government Code, governs any proceeding under

this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 7.019, 7.020(5),

eff. Jan. 1, 2004.

Sec. 2052.308. APPEAL. (a) The petitioner or executive

director may appeal a final judgment of a court conducting a

review under this subchapter in the same manner as a civil

action.

(b) The executive director is not required to file an appeal

bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.069, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.515, eff. Sept.

1, 2003.

Sec. 2052.309. CRIMINAL OFFENSE. (a) A person commits an

offense if the person violates this chapter or a rule adopted

under this chapter.

(b) An offense under this section is a Class A misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 2101. CONSIGNMENT OF ART WORKS

OCCUPATIONS CODE

TITLE 13. SPORTS, AMUSEMENTS, AND ENTERTAINMENT

SUBTITLE C. ARTS AND MUSIC

CHAPTER 2101. CONSIGNMENT OF ART WORKS

Sec. 2101.001. SHORT TITLE. This chapter may be cited as the

Artists' Consignment Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2101.002. DEFINITIONS. In this chapter:

(1) "Art" means a commonly recognized art form, including a

painting, sound recording of a musical performance, sculpture,

drawing, work of graphic art, pottery, weaving, batik, macrame,

or quilt.

(2) "Art dealer" means a person in the business of selling works

of art.

(3) "Artist" means the creator of a work of art or, if the

creator is dead, the creator's estate.

(4) "Creditor" has the meaning assigned by Section 1.201,

Business & Commerce Code.

(5) "Person" means an individual, partnership, corporation, or

association.

(6) "Recording distributor" means a person who acquires a sound

recording and sells the sound recording to another person for use

or resale.

(7) "Sound recording" means a tangible medium on which music or

other sounds are recorded or otherwise stored, including a

phonograph record, disc, tape, cassette, or other medium now

existing or developed later on which music or other sounds are or

can be recorded or otherwise stored or a copy or reproduction

that duplicates in whole or in part the original. The term does

not include a medium on which the primary recorded information is

information other than music or other sound, such as a motion

picture or computer program, and that contains recorded sound as

an integrated part of the primary recorded information.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

233, Sec. 1, eff. May 27, 2005.

Sec. 2101.003. CONSIGNED ART EXEMPT FROM CERTAIN LIENS OR

CLAIMS. (a) Notwithstanding any provision of the Business &

Commerce Code, a work of art delivered to an art dealer for

exhibition or sale and the proceeds from the dealer's sale of the

work of art are not subject to a claim, lien, or security

interest of a creditor of the dealer.

(b) This section applies to the proceeds of a sale of a work of

art regardless of whether the art dealer or another person

purchased the work.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2101.004. CONSIGNED SOUND RECORDINGS EXEMPT FROM CERTAIN

LIENS OR CLAIMS. (a) Notwithstanding any provision of the

Business & Commerce Code, a sound recording delivered by the

artist who produced the music or other sound on the recording to

a recording distributor for sale and the proceeds from the

recording distributor's sale of the sound recording are not

subject to a claim, lien, or security interest of a creditor of

the recording distributor.

(b) Except as provided by Subsection (c), this section applies

to the proceeds of a sale of a sound recording regardless of

whether the recording distributor or another person purchased the

recording.

(c) This section does not apply to the proceeds of a sale of a

sound recording if the artist delivered the recording to the

recording distributor pursuant to a sale for which the artist has

been paid in full.

Added by Acts 2005, 79th Leg., Ch.

233, Sec. 2, eff. May 27, 2005.



CHAPTER 2102. COLLECTION OF ROYALTIES ON NONDRAMATIC MUSICAL WORKS

OCCUPATIONS CODE

TITLE 13. SPORTS, AMUSEMENTS, AND ENTERTAINMENT

SUBTITLE C. ARTS AND MUSIC

CHAPTER 2102. COLLECTION OF ROYALTIES ON NONDRAMATIC MUSICAL

WORKS

Sec. 2102.001. DEFINITIONS. In this chapter:

(1) "Copyright owner" means the owner of a copyright of a

nondramatic musical work recognized and enforceable under federal

copyright laws (17 U.S.C. Section 101 et seq.).

(2) "Performing rights society" means an association or

corporation that licenses the public performance of nondramatic

musical works for copyright owners, including the American

Society of Composers, Authors and Publishers (ASCAP), Broadcast

Music, Inc. (BMI), and SESAC, Inc. (SESAC).

(3) "Proprietor" means the owner or operator of a retail

establishment in this state where the public may assemble and

where nondramatic musical works may be performed, broadcast, or

otherwise transmitted, including a restaurant, inn, bar, tavern,

or other similar place of business.

(4) "Royalty" means a fee payable to a performing rights society

for public performance rights.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2102.002. APPLICATION OF CHAPTER. This chapter does not

apply to:

(1) a contract:

(A) between a performing rights society and a broadcaster

licensed by the Federal Communications Commission; or

(B) with a cable operator, programmer, or other transmission

service;

(2) conduct engaged in for the enforcement of Section 641.054

and, to the extent applicable, Section 641.056, Business &

Commerce Code; or

(3) the owner of a copyright of a motion picture or an

audiovisual work.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.30, eff. April 1, 2009.

Sec. 2102.003. REQUIRED DISCLOSURES. A performing rights

society may not contract or offer to contract for the payment of

royalties by a proprietor unless, at the time of the offer or any

subsequent time, but not later than 72 hours before the execution

of the contract, the performing rights society provides the

proprietor, in writing, the following:

(1) rates and terms of royalties to be collected under the

contract;

(2) at the proprietor's request, the opportunity to review the

most current available list of the members or affiliates

represented by the society;

(3) notice that the society will make available, on the

proprietor's written request and at the proprietor's sole

expense, the most current available list of the copyrighted

musical works in the performing rights society's repertory; and

(4) notice that the society will identify the method for

securing the list.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2102.004. REQUIRED CONTRACT TERMS. A contract between a

performing rights society and a proprietor for the payment of

royalties executed in this state must:

(1) be in writing;

(2) be signed by the parties; and

(3) include the following information:

(A) the proprietor's name and business address;

(B) the name and location of each place of business to which the

contract applies;

(C) the name and address of the performing rights society;

(D) the duration of the contract; and

(E) the rates and terms of royalties to be collected under the

contract, including any sliding scale or schedule for any

increase or decrease of those rates for the duration of the

contract.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2102.005. IMPROPER COLLECTIONS PRACTICES. A performing

rights society or the society's agent or employee may not collect

or attempt to collect from a proprietor licensed by that society

a royalty payment except as provided by a contract executed under

this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2102.006. ENFORCEMENT. A person aggrieved by a violation

of this chapter may:

(1) bring an action to recover actual damages and reasonable

attorney's fees; and

(2) seek an injunction or other remedy available at law or in

equity.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 2103. LICENSING AND PERFORMING FEES FOR CERTAIN RECORDINGS

OCCUPATIONS CODE

TITLE 13. SPORTS, AMUSEMENTS, AND ENTERTAINMENT

SUBTITLE C. ARTS AND MUSIC

CHAPTER 2103. LICENSING AND PERFORMING FEES FOR CERTAIN

RECORDINGS

Sec. 2103.001. DEFINITION. In this chapter, "playing a

recording" includes performing, broadcasting, or televising a

recording.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2103.002. RELIANCE ON LABELING INFORMATION. A person

playing a recording requiring the payment of a licensing or

performing fee may rely on the information on the label of the

recording for paying or accounting for the fees unless notice

that complies with Section 2103.005 is given to the person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2103.003. ASSIGNMENT OF RIGHTS. An assignment or transfer

of the rights to a licensing or performing fee for a recording is

not binding on a person playing the recording unless a notice

that complies with Section 2103.005 is given to the person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2103.004. DISCHARGE OF OBLIGATION. A person's payment of a

licensing or performing fee under the applicable agreement

operates as a discharge of any other licensing or performing fee

for the playing of a recording if the payment is made:

(1) in reliance on the label information on the recording; or

(2) under the terms of the last notice received that complies

with Section 2103.005.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2103.005. NOTICE OF ASSIGNMENT OR TRANSFER. A notice of an

assignment or transfer under this chapter must state, in writing:

(1) the identity of the recording to which the notice applies;

(2) the name and address of the assignee or transferee; and

(3) the effective date of the assignment or transfer.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 2104. REGULATION OF OUTDOOR MUSIC FESTIVALS

OCCUPATIONS CODE

TITLE 13. SPORTS, AMUSEMENTS, AND ENTERTAINMENT

SUBTITLE C. ARTS AND MUSIC

CHAPTER 2104. REGULATION OF OUTDOOR MUSIC FESTIVALS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2104.001. DEFINITIONS. In this chapter:

(1) "Outdoor music festival" means any form of musical

entertainment provided by live performances that occurs on two or

more consecutive days or on any two days during a three-day

period if:

(A) more than 5,000 persons attend any performance;

(B) any performer or audience member is not within a permanent

structure; and

(C) the performance occurs outside the boundaries of a

municipality.

(2) "Promoter" means a person who attempts to organize or

promote an outdoor music festival, or to solicit funds for the

organization or promotion of an outdoor music festival.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. PROMOTER REGISTRATION

Sec. 2104.051. PROMOTER REGISTRATION. (a) A promoter shall

register with the county clerk of the county in which the outdoor

music festival is to be held.

(b) The registration must include:

(1) the name and address of:

(A) the promoter; and

(B) each of the promoter's associates or employees assisting in

the promotion of the festival; and

(2) a statement indicating whether the promoter, or an associate

or employee of the promoter, has been convicted of a crime

involving the misappropriation of funds, theft, burglary, or

robbery.

(c) The promoter must submit a $5 registration fee with the

registration.

(d) The registration must be verified by the promoter and be

based on the promoter's best information and belief.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. OUTDOOR MUSIC FESTIVAL PERMIT

Sec. 2104.101. FESTIVAL PERMIT APPLICATION. (a) A promoter

shall, before the 60th day before the date the promoter holds an

outdoor music festival, file a permit application with the county

clerk of the county in which the festival is to be held.

(b) The application must include:

(1) the name and address of:

(A) the promoter; and

(B) each of the promoter's associates or employees assisting in

the promotion of the festival;

(2) a financial statement of the promoter and a statement

specifying the sources and amounts of capital being supplied for

the festival;

(3) a description of the festival location;

(4) the name and address of the owner of the festival location;

(5) a statement describing the terms and conditions of the

agreement allowing the promoter to use the festival location;

(6) the dates and times of the festival;

(7) the maximum number of persons the promoter will allow to

attend the festival;

(8) a statement describing the promoter's plan to control the

number of persons attending the festival;

(9) a description of the agreement between the promoter and each

performer who is scheduled to appear at the festival; and

(10) a complete statement describing the promoter's festival

preparations to comply with the minimum standards of sanitation

and health prescribed by Chapter 341, Health and Safety Code.

(c) The promoter shall submit a $5 filing fee with the permit

application.

(d) The permit application must be verified by the promoter and

be based on the promoter's best information and belief.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2104.102. HEALTH REPORT. (a) On the filing of a permit

application under Section 2104.101, the county clerk shall

forward a copy of the application to the county health officer.

(b) The county health officer shall make a written report to the

commissioners court. A report made under this subsection must:

(1) state whether the county health officer believes that the

preparations described in the application would, if carried out,

be sufficient to:

(A) protect the community and the persons attending the outdoor

music festival from health dangers; and

(B) avoid a violation of Chapter 341, Health and Safety Code;

and

(2) be filed with the county clerk before the second day before

the date of the hearing on the permit application.

(c) The county health officer shall be present at the hearing on

the permit application and may be called to testify by a person

having an interest in the permit.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2104.103. HEARING. (a) The commissioners court shall set

a date and time for a hearing on the permit application.

(b) The hearing must be held:

(1) after the 15th day after the date the permit application is

filed; and

(2) before the 30th day before the date set for the first

performance of the outdoor music festival.

(c) A promoter is entitled to at least 10 days notice before the

hearing date.

(d) Any person may appear at the hearing and testify for or

against the grant of the permit.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2104.104. DECISION ON PERMIT APPLICATION. The

commissioners court shall grant a permit application filed under

Section 2104.101 unless, by a majority vote, the court finds,

from a preponderance of the evidence presented at the hearing,

that:

(1) the permit application contains false or misleading

information;

(2) required information is omitted from the application;

(3) the promoter does not have sufficient financial backing or

stability to:

(A) carry out the preparations described in the application; or

(B) ensure the faithful performance of the promoter's

agreements;

(4) the preparations described in the application are

insufficient to:

(A) protect the community or the persons attending the outdoor

music festival from health dangers; or

(B) avoid a violation of Chapter 341, Health and Safety Code;

(5) the times of the festival and the festival location create a

substantial danger of congestion and disruption of other lawful

activities in the immediate vicinity of the festival;

(6) the preparations described in the application are

insufficient to limit the number of persons attending the

festival to the maximum number stated in the application; or

(7) the promoter does not have adequate agreements with

performers to ensure with reasonable certainty that persons

advertised to perform at the festival will appear.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2104.105. EFFECT OF PERMIT. A permit issued under this

chapter authorizes the promoter to hold an outdoor music festival

at a specified location at specified times.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2104.106. PERMIT REVOCATION. (a) At any time before the

fifth day before the date of the first performance of the outdoor

music festival, the commissioners court may, after reasonable

notice to the promoter and a hearing, revoke the permit on a

finding, by a majority of the court, that:

(1) the preparations for the event will not be completed in time

for the first performance; and

(2) the failure to carry out the preparations will result in a

serious threat to the health of the community or persons

attending the festival.

(b) A permit may not be revoked during the period beginning with

the fifth day before the date of the first performance of the

festival and ending with the final day of the festival.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2104.107. APPEAL. (a) A person affected by an action of

the commissioners court in granting, denying, or revoking a

permit issued under this chapter may appeal the action by filing

a petition in a district court in the county in which the

commissioners court presides.

(b) The district court shall review the action of the

commissioners court under the substantial evidence rule.

(c) An appeal under this section does not suspend an action of

the commissioners court unless the district court orders a

suspension.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. PENALTIES

Sec. 2104.151. PROHIBITED ACTS; CRIMINAL OFFENSE. (a) A person

may not act as a promoter of an outdoor music festival unless the

person registers with the county clerk of the county in which the

festival is to be held.

(b) A person may not direct, control, or participate in the

direction or control of an outdoor music festival unless the

festival is authorized by a permit issued under this chapter.

(c) A person commits an offense if the person violates this

section.

(d) An offense under this section is a misdemeanor punishable

by:

(1) confinement in a county jail for a term not to exceed 30

days;

(2) a fine not to exceed $1,000; or

(3) both the fine and confinement.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 2105. REGULATION OF TALENT AGENCIES

OCCUPATIONS CODE

TITLE 13. SPORTS, AMUSEMENTS, AND ENTERTAINMENT

SUBTITLE C. ARTS AND MUSIC

CHAPTER 2105. REGULATION OF TALENT AGENCIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2105.001. DEFINITIONS. In this chapter:

(1) "Artist" means:

(A) an actor who performs in a motion picture, radio, or

television production; or

(B) a model.

(2) "Commission" means the Texas Commission of Licensing and

Regulation.

(3) "Department" means the Texas Department of Licensing and

Regulation.

(3-a) "Executive director" means the executive director of the

department.

(4) "Model" means an individual who performs professional

services as a:

(A) fashion model;

(B) model for commercial photography or demonstration of

products for advertising purposes; or

(C) host for a convention or other special event.

(5) "Person" means an individual, corporation, organization,

business trust, estate, trust, partnership, association, or any

other private legal entity.

(6) "Talent agency" means a person engaged in the business of

obtaining or attempting to obtain employment for artists,

including a person that counsels or directs an artist in the

development of the artist's professional career.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 399, Sec. 1, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 816, Sec. 15.001, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.551(b), eff. Sept.

1, 2003.

Sec. 2105.002. POWERS AND DUTIES. (a) The executive director

shall prescribe application forms for original and renewal

certificates of registration.

(b) The commission shall:

(1) set application and registration fees in amounts that are

reasonable and necessary to defray the costs of administering

this chapter; and

(2) adopt rules as necessary to implement this chapter.

(c) The commission may adopt rules as necessary to administer

the registration program created under this chapter.

(d) The department may take other action as necessary to enforce

this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 15.002, eff. Sept.

1, 2003.

Sec. 2105.003. APPLICABILITY OF OTHER LAW. Section 51.405 does

not apply to this chapter.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 15.003, eff. Sept.

1, 2003.

SUBCHAPTER B. REGISTRATION REQUIREMENTS

Sec. 2105.051. REGISTRATION REQUIRED. A person may not operate

a talent agency in this state unless the person holds a

certificate of registration issued by the department under this

chapter for each location at which the person operates a talent

agency.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2105.052. REGISTRATION STATEMENT. (a) An applicant for a

certificate of registration must file a registration statement

with the department.

(b) The registration statement must contain:

(1) the name and address of the talent agency;

(2) the address of each location at which the applicant proposes

to operate a talent agency;

(3) the name and address of each person who directly or

indirectly owns or controls 10 percent or more of the outstanding

shares of stock of the talent agency;

(4) a description of the type of services offered by the talent

agency; and

(5) a full and complete disclosure of any litigation relating to

the operation of a talent agency brought against the talent

agency or an owner, officer, or director of the talent agency if

the litigation:

(A) was completed not later than three years before the date the

registration statement is filed; or

(B) is pending on the filing date.

(c) A registration statement must be accompanied by a surety

bond in the amount of $10,000 that is:

(1) payable to the state; and

(2) conditioned on faithful compliance with this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2105.053. REGISTRATION FEE. The department may charge a

talent agency a reasonable fee to cover the cost of filing a

registration statement or an update of a registration statement.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 15.004, eff. Sept.

1, 2003.

Sec. 2105.054. CERTIFICATE ISSUANCE. The department shall issue

a certificate of registration to a talent agency that:

(1) files a complete registration statement;

(2) posts the required surety bond; and

(3) pays the required registration fee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2105.055. TERM; RENEWAL. (a) A certificate of

registration is valid for one year after the date of issuance.

(b), (c) Repealed by Acts 2003, 78th Leg., ch. 816, Sec.

15.007(1).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 15.007(1), eff.

Sept. 1, 2003.

Sec. 2105.056. DISCIPLINARY ACTION. (a) Repealed by Acts 2003,

78th Leg., ch. 816, Sec. 15.007(2).

(b), (c) Repealed by Acts 2003, 78th Leg., ch. 816, Sec.

15.007(2).

(d) A person whose certificate of registration has been revoked

may not apply for a new certificate of registration before the

first anniversary of the date of the revocation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 15.007(2), eff.

Sept. 1, 2003.

SUBCHAPTER C. DUTIES OF TALENT AGENCIES

Sec. 2105.101. REGISTRATION STATEMENT; COPY, INSPECTION, AND

UPDATE. (a) A talent agency shall maintain a copy of the

registration statement filed under Section 2105.052 in the

agency's records.

(b) The talent agency shall permit an artist, on request, to

inspect the agency's registration statement if the artist uses or

proposes to use the services of the agency.

(c) A talent agency shall update the registration statement if a

material change occurs in the information contained in the

statement.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2105.102. DISPLAY OF CERTIFICATE. A certificate holder

shall display the holder's certificate of registration in a

conspicuous place in the holder's principal office.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2105.103. CONSUMER INFORMATION. A certificate holder shall

display, in the holder's principal office, a sign provided by the

department that contains:

(1) the department's name;

(2) the mailing address and telephone number of the department's

main office; and

(3) a statement informing consumers that a complaint against a

talent agency registered under this chapter may be directed to

the department.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2105.104. AGENCY RECORDS. A certificate holder shall

maintain records relating to the operation of the talent agency

as required by commission rule.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 15.005, eff. Sept.

1, 2003.

Sec. 2105.105. ARTIST FUNDS. (a) A certificate holder

receiving funds on behalf of an artist shall deposit those funds

in an account maintained in a financial institution covered by

federal deposit insurance.

(b) Funds deposited under this section may be disbursed only as

prescribed by commission rule.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 816, Sec. 15.006, eff. Sept.

1, 2003.

Sec. 2105.106. MAINTENANCE OF BOND. (a) A certificate holder

shall maintain the bond required by Section 2105.052 until the

second anniversary of the date the certificate holder ceases to

operate as a talent agency in this state.

(b) The requirements of Section 2105.052(c) and this section do

not limit the recovery of damages to the amount of the surety

bond.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2105.107. NOTIFICATION OF LEGAL ACTION. If a legal action

relating to the operation of a talent agency is brought against

the agency or an owner, officer, or director of the agency, the

agency shall notify the department, in writing, not later than

the 10th day after the date the agency receives notice of the

action.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. CONTRACTS WITH ARTISTS

Sec. 2105.151. GENERAL REQUIREMENTS. (a) A contract entered

into between a talent agency and an artist for the purchase of

services from the agency must:

(1) be in writing; and

(2) be signed by the artist.

(b) The contract constitutes the entire agreement between the

talent agency and the artist.

(c) A talent agency must deliver a fully completed copy of a

contract to an artist who purchases services from the agency

before the contract is signed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2105.152. CONTRACT CANCELLATION; REFUND. (a) An artist

who purchases services from a talent agency may cancel the

contract before the fourth business day after the date the

contract is signed by notifying the agency in writing of the

cancellation.

(b) Written notification is considered given if the notification

is mailed by certified mail to the principal office of the talent

agency not later than midnight of the third business day.

(c) If an artist cancels a contract as provided by this section,

the talent agency shall refund to the artist any money received

from the artist under the contract.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2105.153. VOID CONTRACT. A contract covered by Section

2105.151 is void if the contract:

(1) does not comply with this chapter; or

(2) is entered into in reliance on a fraudulent or misleading

representation, notice, or advertisement of the talent agency.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER E. PROHIBITED PRACTICES

Sec. 2105.201. ADVANCE FEES; SPLITTING FEES. (a) In this

section, "fee" includes:

(1) money or other valuable consideration paid or promised to be

paid for a service rendered by a person operating as a talent

agency;

(2) money received by a talent agency in excess of the amount

paid by the agency for transportation, transfer of baggage, or

board and lodging for an applicant for employment as an artist;

or

(3) the difference between the amount received by a talent

agency for furnishing an artist for an entertainment production,

exhibition, or performance and the amount the talent agency pays

to the artist.

(b) A talent agency may not:

(1) charge, as a condition of registering an applicant or

representing an artist, a registration or advance fee; or

(2) split or share fees with a person who is not registered

under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2105.202. REQUIREMENT TO USE CERTAIN SERVICES PROHIBITED.

A talent agency may not require an applicant or artist to

subscribe to or use a specific publication, video or audio tape,

postcard service, advertisement service, resume service,

photographer, or acting or modeling school or workshop.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER F. ENFORCEMENT

Sec. 2105.251. DECEPTIVE TRADE PRACTICE. (a) A violation of

this chapter is a false, misleading, or deceptive act or practice

within the meaning of Section 17.46, Business & Commerce

Code.

(b) A public or private right or remedy prescribed by Chapter

17, Business & Commerce Code, may be used to enforce this

section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2105.253. CRIMINAL OFFENSE. (a) A person commits an

offense if the person knowingly violates this chapter or a rule

adopted under this chapter.

(b) An offense under this section is a Class A misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 2151. REGULATION OF AMUSEMENT RIDES

OCCUPATIONS CODE

TITLE 13. SPORTS, AMUSEMENTS, AND ENTERTAINMENT

SUBTITLE D. OTHER AMUSEMENTS AND ENTERTAINMENT

CHAPTER 2151. REGULATION OF AMUSEMENT RIDES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2151.001. SHORT TITLE. This chapter may be cited as the

Amusement Ride Safety Inspection and Insurance Act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2151.002. DEFINITIONS. In this chapter:

(1) "Amusement ride" means a mechanical device that carries

passengers along, around, or over a fixed or restricted course or

within a defined area for the purpose of giving the passengers

amusement, pleasure, or excitement. The term does not include:

(A) a coin-operated ride that:

(i) is manually, mechanically, or electrically operated;

(ii) is customarily placed in a public location; and

(iii) does not normally require the supervision or services of

an operator;

(B) nonmechanized playground equipment, including a swing,

seesaw, stationary spring-mounted animal feature, rider-propelled

merry-go-round, climber, playground slide, trampoline, and

physical fitness device; or

(C) a challenge course or any part of a challenge course if the

person who operates the challenge course has an insurance policy

currently in effect written by an insurance company authorized to

do business in this state or by a surplus lines insurer, as

defined by Chapter 981, Insurance Code, or has an independently

procured policy subject to Chapter 101, Insurance Code, insuring

the operator against liability for injury to persons arising out

of the use of the challenge course, in an amount not less than:

(i) for facilities with a fixed location:

(a) $100,000 bodily injury and $50,000 property damage per

occurrence, with a $300,000 annual aggregate; or

(b) a $150,000 per occurrence combined single limit, with a

$300,000 annual aggregate; and

(ii) for facilities other than those with a fixed location:

(a) $1,000,000 bodily injury and $500,000 property damage per

occurrence; or

(b) $1,500,000 per occurrence combined single limit.

(2) "Class A amusement ride" means an amusement ride with a

fixed location designed primarily for use by children younger

than 13 years of age.

(3) "Class B amusement ride" means an amusement ride that is not

a Class A amusement ride.

(4) "Commissioner" means the commissioner of insurance.

(5) "Department" means the Texas Department of Insurance.

(6) "Mobile amusement ride" means an amusement ride that is

designed or adapted to be moved from one location to another and

is not fixed at a single location.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.701(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

363, Sec. 2, eff. September 1, 2005.

SUBCHAPTER B. DEPARTMENT POWERS AND DUTIES

Sec. 2151.051. GENERAL POWERS AND DUTIES. The commissioner

shall administer and enforce this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.702(a), eff.

Sept. 1, 2001.

Sec. 2151.052. FEES. (a) The commissioner shall establish

reasonable and necessary fees, in an amount not to exceed $40 per

year, for each amusement ride covered by this chapter.

(b) An amusement ride that consists of two or more

self-propelled, four-wheeled vehicles designed to be operated

independently and to carry fewer than three persons, including

go-carts, is a single amusement ride.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.702(b), eff.

Sept. 1, 2001.

Sec. 2151.053. INFORMATION REQUEST. (a) The department may

request information from a sponsor, lessor, landowner, or other

person responsible for an amusement ride being offered for use by

the public concerning whether insurance required by this chapter

is in effect on that amusement ride.

(b) The person shall respond to the information request not

later than the 15th day after the date the request is made.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. OPERATION OF AMUSEMENT RIDES

Sec. 2151.101. REQUIREMENTS FOR OPERATION. (a) A person may

not operate an amusement ride unless the person:

(1) has had the amusement ride inspected at least once a year by

an insurer or a person with whom the insurer has contracted;

(2) obtains a written certificate from the insurer or person

with whom the insurer has contracted stating that the amusement

ride:

(A) has been inspected;

(B) meets the standards for insurance coverage; and

(C) is covered by the insurance required by Subdivision (3);

(3) except as provided by Section 2151.1011, has a combined

single limit or split limit insurance policy currently in effect

written by an insurance company authorized to do business in this

state or by a surplus lines insurer, as defined by Chapter 981,

Insurance Code, or has an independently procured policy subject

to Chapter 101, Insurance Code, insuring the owner or operator

against liability for injury to persons arising out of the use of

the amusement ride in an amount of not less than:

(A) for Class A amusement rides:

(i) $100,000 bodily injury and $50,000 property damage per

occurrence with a $300,000 annual aggregate; or

(ii) a $150,000 per occurrence combined single limit with a

$300,000 annual aggregate; and

(B) for Class B amusement rides:

(i) $1,000,000 bodily injury and $500,000 property damage per

occurrence; or

(ii) $1,500,000 per occurrence combined single limit;

(4) files with the commissioner, as required by this chapter,

the inspection certificate and the insurance policy or a

photocopy of the certificate or policy authorized by the

commissioner; and

(5) files with each sponsor, lessor, landowner, or other person

responsible for the amusement ride being offered for use by the

public a photocopy of the inspection certificate and the

insurance policy required by this subsection.

(b) The inspection certificate and the insurance policy must be

filed with the department before July 1 of each year, except that

if an amusement ride is inspected more than once a year, the

inspection certificate must be filed not later than the 15th day

after the date of each inspection.

(c) A local government may satisfy the insurance requirement

prescribed by Subsection (a) by obtaining liability coverage

through an interlocal agreement.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.703(a), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.548, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

363, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1146, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

655, Sec. 1, eff. June 15, 2007.

Sec. 2151.1011. LIABILITY INSURANCE FOR CERTAIN AMUSEMENT RIDES.

(a) This section only applies to a Class B amusement ride that:

(1) consists of a motorized vehicle that tows one or more

separate passenger cars in a manner similar to a train, but

without regard to whether the vehicle and cars operate on a fixed

track or course;

(2) does not travel under its own power in excess of five miles

per hour;

(3) has safety belts for all passengers;

(4) does not run on an elevated track;

(5) has passenger seating areas enclosed by guardrails or doors;

and

(6) does not have passenger cars that rotate independently from

the motorized vehicle.

(b) A person may not operate an amusement ride described by

Subsection (a) unless the person has an insurance policy

currently in effect written by an insurance company authorized to

conduct business in this state or by a surplus lines insurer, as

defined by Chapter 981, Insurance Code, or has an independently

procured policy subject to Chapter 101, Insurance Code, insuring

the owner or operator against liability for injury to persons

arising out of the use of the amusement ride in an amount of not

less than $1 million in aggregate for all liability claims

occurring in a policy year.

(c) A local government may satisfy the insurance requirement

prescribed by Subsection (b) by obtaining liability coverage

through an interlocal agreement.

Added by Acts 2007, 80th Leg., R.S., Ch.

655, Sec. 2, eff. June 15, 2007.

Sec. 2151.102. INSPECTION REQUIREMENTS. (a) The inspection

required by Section 2151.101(a) must test for stress-related and

wear-related damage of the critical parts of a ride that the

manufacturer of the amusement ride determines:

(1) are reasonably subject to failure as the result of stress

and wear; and

(2) could cause injury to a member of the public as a result of

a failure.

(b) If at any time the inspection reveals that an amusement ride

does not meet the insurer's underwriting standards, the insurer

shall notify the owner or operator.

(c) If repair or replacement of equipment is required, it is the

responsibility of the owner or operator to make the repair or

install the replacement equipment before the amusement ride is

offered for public use.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.703(b), eff.

Sept. 1, 2001.

Sec. 2151.1021. INSPECTION REQUIREMENTS FOR MOBILE AMUSEMENT

RIDES. (a) The commissioner shall adopt rules requiring

operators of mobile amusement rides to perform inspections of

mobile amusement rides, including rules requiring daily

inspections of safety restraints.

(b) Rules adopted under this section may apply to specific rides

of specific manufacturers.

(c) The commissioner shall prescribe forms for inspections

required under this section and shall require records of the

inspections to be made available for inspection by any

municipality, county, or state law enforcement officials at any

location at which an amusement ride is operated.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.703(c), eff.

Sept. 1, 2001.

Sec. 2151.1022. REQUIRED RECORDS OF GOVERNMENTAL ACTIONS. (a)

A person who operates an amusement ride in this state shall

maintain accurate records of any governmental action taken in any

state relating to that particular amusement ride, including an

inspection resulting in the repair or replacement of equipment

used in the operation of the amusement ride.

(b) The operator shall file with the commissioner quarterly a

report, on a form designed by the commissioner, describing each

governmental action taken in the quarter covered by the report

for which the operator is required by Subsection (a) to maintain

records. A report is not required in any quarter in which no

reportable governmental action was taken in any state in which

the person operated the amusement ride.

(c) A person who operates an amusement ride shall maintain for

not less than two years at any location where the ride is

operated, for inspection by a municipal, county, or state law

enforcement official, a photocopy of any quarterly report

required under this section or Section 2151.103 to be filed with

the commissioner.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.703(c), eff.

Sept. 1, 2001.

Sec. 2151.103. INJURY REPORTS. (a) In this section, "medical

treatment" includes treatment administered by a physician or by

registered professional personnel under the standing orders of a

physician. The term does not include first-aid treatment, the

onetime treatment and subsequent observation of minor scratches,

cuts, burns, splinters, and other minor injuries that do not

ordinarily require medical care, even if that treatment is

provided by a physician or registered professional personnel.

(b) A person operating an amusement ride shall maintain accurate

records of each injury caused by the ride that results in death

or requires medical treatment.

(c) The operator shall file an injury report with the

commissioner on a quarterly basis. The report shall be made on a

form prescribed by the commissioner and shall include a

description of each injury caused by a ride that results in death

or requires medical treatment.

(d) If no reportable injuries occur in a quarter, the operator

is not required to file an injury report.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.703(d), eff.

Sept. 1, 2001.

Sec. 2151.104. ACCESS TO RIDES. An owner or operator of an

amusement ride may deny entry to the ride to any person if, in

the owner's or operator's opinion, the entry may jeopardize the

safety of the person or of other amusement ride patrons.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2151.105. SIGNAGE REQUIREMENTS. (a) The commissioner

shall adopt rules requiring that a sign be posted to inform the

public how to report an amusement ride that appears to be unsafe

or to report an amusement ride operator who appears to be

violating the law.

(b) The rules must require the sign to be posted at the

principal entrance to the site at which an amusement ride is

located or at any location on that site at which tickets for an

amusement ride are available.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.703(c), eff.

Sept. 1, 2001.

Sec. 2151.106. MINIMUM STANDARDS. (a) An amusement ride

covered by this chapter that is sold, maintained, or operated in

this state must comply with standards established by the American

Society of Testing and Materials (ASTM) as of May 1, 1999. Those

standards are minimum standards.

(b) To the extent that the standards of the American Society of

Testing and Materials conflict with the requirements of this

chapter, the more stringent requirement or standard applies.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.703(c), eff.

Sept. 1, 2001.

Sec. 2151.107. EXCEPTION FOR CERTAIN CHALLENGE COURSES MEETING

INSURANCE REQUIREMENT. (a) In this section, "challenge course"

means a challenge, ropes, team building, or obstacle course,

which may include logs, tires, platforms, beams, bridges, poles,

ropes, ladders, nets, climbing walls, rock climbing walls,

climbing towers, traverses, rock climbing devices, cables,

swings, or zip lines, that is constructed and used for

educational, team and confidence building, or physical fitness

purposes.

(b) A challenge course or any part of a challenge course is not

considered an amusement ride subject to regulation under this

chapter if the person who operates the challenge course has a

combined single limit or split limit insurance policy currently

in effect written by an insurance company authorized to do

business in this state or by a surplus lines insurer, as defined

by Chapter 981, Insurance Code, or has an independently procured

policy subject to Chapter 101, Insurance Code, insuring the

operator against liability for injury to persons arising out of

the use of the challenge course in an amount of at least:

(1) for a challenge course with a fixed location:

(A) $100,000 bodily injury and $50,000 property damage per

occurrence with a $300,000 annual aggregate; or

(B) a $150,000 per occurrence combined single limit with a

$300,000 annual aggregate; and

(2) for a challenge course other than one with a fixed location:

(A) $1,000,000 bodily injury and $500,000 property damage per

occurrence; or

(B) $1,500,000 per occurrence combined single limit.

Added by Acts 2005, 79th Leg., Ch.

598, Sec. 1, eff. June 17, 2005.

Added by Acts 2005, 79th Leg., Ch.

1146, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. ENFORCEMENT PROVISIONS

Sec. 2151.151. INJUNCTION. The district attorney of a county in

which an amusement ride is operated or, on request of the

commissioner of insurance, the attorney general or an agent of

the attorney general, may seek an injunction against a person

operating an amusement ride in violation of this chapter or in

violation of a rule adopted by the commissioner under Section

2151.1021 or 2151.105.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.704(a), eff.

Sept. 1, 2001.

Sec. 2151.152. OTHER ENFORCEMENT ACTIONS. (a) A municipal,

county, or state law enforcement official may determine

compliance with a provision of Subchapter C, other than Section

2151.104, in conjunction with the commissioner and may institute

an action in a court of competent jurisdiction to enforce this

chapter.

(b) A municipal, county, or state law enforcement official may

enter and inspect without notice any amusement ride at any time

to ensure public safety.

(c) The operator of an amusement ride shall immediately provide

the inspection certificate and the insurance policy required by

Section 2151.101 to a municipal, county, or state law enforcement

official requesting the information. A photocopy of the

inspection certificate or insurance policy may be provided

instead of the certificate or policy.

(d) Performance or nonperformance by a municipal, county, or

state law enforcement official of any action authorized by this

chapter is a discretionary act.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.705(a), eff.

Sept. 1, 2001.

Sec. 2151.1525. PROHIBITION OF AMUSEMENT RIDE OPERATION. (a)

Except as provided by Subsection (e), a municipal, county, or

state law enforcement official may immediately prohibit operation

of an amusement ride if:

(1) the operator of the amusement ride is unable to provide the

documents or a photocopy of the documents required by Section

2151.152(c);

(2) the law enforcement official reasonably believes the

amusement ride is not in compliance with Section 2151.101; or

(3) the operation of the amusement ride, conduct of a person

operating the amusement ride, conduct of a person assembling the

amusement ride if it is a mobile amusement ride, or any other

circumstance causes the law enforcement official to reasonably

believe that the amusement ride is unsafe or the safety of a

passenger on the amusement ride is threatened.

(b) If the operation of an amusement ride is prohibited under

Subsection (a)(1) or (2), a person may not operate the amusement

ride unless:

(1) the operator presents to the appropriate municipal, county,

or state law enforcement official proof of compliance with

Section 2151.101; or

(2) the commissioner or the commissioner's designee determines

that on the date the amusement ride's operation was prohibited

the operator had on file with the board the documents required by

Section 2151.101 and issues a written statement permitting the

amusement ride to resume operation.

(c) If on the date an amusement ride's operation is prohibited

under Subsection (a)(3) the amusement ride is not in compliance

with Section 2151.101, a person may not operate the amusement

ride until after the person subsequently complies with Section

2151.101.

(d) If on the date an amusement ride's operation is prohibited

under Subsection (a)(3) the amusement ride is in compliance with

Section 2151.101, a person may not operate the amusement ride

until:

(1) on-site corrections are made;

(2) an order from a district judge, county judge, judge of a

county court at law, justice of the peace, or municipal judge

permits the amusement ride to resume operation; or

(3) an insurance company insuring the amusement ride on the date

the amusement ride's operation was prohibited:

(A) reinspects the amusement ride in the same manner required by

Section 2151.101; and

(B) delivers to the commissioner or the commissioner's designee

and the appropriate law enforcement official a reinspection

certificate:

(i) stating that the required reinspection has occurred;

(ii) stating that the amusement ride meets coverage standards

and is covered by insurance in compliance with Section 2151.101;

and

(iii) explaining the necessary repairs, if any, that have been

made to the amusement ride after its operation was prohibited.

(e) Subsection (a) does not apply to an amusement ride with a

fixed location and operated at an amusement park that was

attended by more than 200,000 customers in the year preceding the

inspection under Section 2151.152(b).

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.705(a), eff.

Sept. 1, 2001.

Sec. 2151.1526. PROHIBITION OF MOBILE AMUSEMENT RIDE OPERATION.

(a) Except as provided by Subsection (b) or (c), a mobile

amusement ride on which a death occurs may not be operated.

(b) If a mobile amusement ride was in compliance with Section

2151.101 when its operation was initially prohibited under

Subsection (a), a person may resume operating the mobile

amusement ride only after an insurance company insuring the

amusement ride on the date its operation was prohibited:

(1) reinspects the amusement ride in the same manner required

under Section 2151.101; and

(2) delivers to the commissioner or the commissioner's designee

a reinspection certificate:

(A) stating that the required reinspection has occurred;

(B) stating that the amusement ride meets coverage standards and

is covered by insurance in compliance with Section 2151.101; and

(C) explaining the necessary repairs, if any, that have been

made to the amusement ride after its operation was prohibited.

(c) If a mobile amusement ride was not in compliance with

Section 2151.101 when its operation was initially prohibited

under Subsection (a), a person may resume operating the mobile

amusement ride only after the person subsequently complies with

Section 2151.101.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.705(a), eff.

Sept. 1, 2001.

Sec. 2151.1527. RELIEF FROM PROHIBITION ORDER. The owner or

operator of the amusement ride may file suit for relief from a

prohibition under Section 2151.1525 or 2151.1526 in a district

court in the county in which the amusement ride was located when

the prohibition against operation occurred.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.705(a), eff.

Sept. 1, 2001.

Sec. 2151.153. CRIMINAL PENALTIES. (a) A person commits an

offense if the person fails to comply with any requirement of:

(1) Section 2151.101, 2151.102, 2151.103, 2151.1525(b), (c), or

(d), or 2151.1526(a); or

(2) a rule adopted by the commissioner under Section 2151.1021

or 2151.105.

(b) A person commits an offense if the person:

(1) is a sponsor, lessor, landowner, or other person responsible

for an amusement ride being offered for use by the public; and

(2) does not provide the information required under Section

2151.053 or provides false information under Section 2151.053.

(c) An offense under this section is a Class B misdemeanor.

(d) Each day a violation of this chapter is committed

constitutes a separate offense.

(e) The prosecuting attorney in a case in which a person is

convicted of an offense under this section shall report the

offense to the department not later than the 90th day after the

date of the conviction.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.706(a), eff.

Sept. 1, 2001.



CHAPTER 2152. REGULATION OF CIRCUSES, CARNIVALS, AND ZOOS

OCCUPATIONS CODE

TITLE 13. SPORTS, AMUSEMENTS, AND ENTERTAINMENT

SUBTITLE D. OTHER AMUSEMENTS AND ENTERTAINMENT

CHAPTER 2152. REGULATION OF CIRCUSES, CARNIVALS, AND ZOOS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2152.001. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Board of Health.

(2) "Circus" or "carnival" means a commercial variety show

featuring animal acts for public entertainment.

(3) "Commissioner" means the commissioner of health.

(4) "Department" means the Texas Department of Health.

(5) "Person" means an individual, association, partnership,

corporation, trust, estate, joint-stock company, foundation, or

political subdivision.

(6) "Zoo" means any mobile or stationary premises where living

animals that normally live in a wild state are kept primarily for

display to the public.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2152.002. EXEMPTION FROM REGULATION. This chapter does not

apply to:

(1) a circus, carnival, or zoo licensed under the federal Animal

Welfare Act (7 U.S.C. Section 2131 et seq.) and that furnishes

proof to the commissioner that it is inspected by the federal

agency administering that act at least once each calendar year;

(2) a zoo:

(A) operated by a political subdivision of this state or a

child-care institution; or

(B) accredited by the American Association of Zoological Parks

and Aquariums;

(3) a premises where nonindigenous ruminants are bred and

raised; or

(4) an organization sponsoring, and all persons participating

in, an exhibition of a domestic livestock show or rodeo.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. BOARD POWERS AND DUTIES

Sec. 2152.051. RULEMAKING AUTHORITY. The board shall adopt

rules necessary to administer this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2152.052. OPERATING STANDARDS. (a) The board shall adopt

standards for the operation of circuses, carnivals, and zoos that

promote humane conditions for animals and protect the public

health and safety.

(b) The standards must include provisions relating to housing

and sanitation, animal health and disease control, and control,

care, and transportation of animals.

(c) In adopting and enforcing standards under this section, the

board may consult experts and persons concerned with the welfare

of animals in circuses, carnivals, and zoos.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2152.053. BOARD INSPECTIONS. (a) The board shall inspect

circuses, carnivals, and zoos to determine if they comply with

the standards adopted under Section 2152.052.

(b) The board or its agents may enter at reasonable times to

conduct an inspection under this section.

(c) The board shall prescribe the qualifications for its agents

employed to conduct an inspection under this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2152.054. FEES. (a) The board shall prescribe the amount

of each type of fee required by this chapter.

(b) A fee received by the board under this chapter is not

refundable.

(c) During the period beginning on August 31 and ending on

September 10 of each year, the board shall file with the governor

an annual financial report relating to the administration of this

chapter.

(d) If the funds in the circus, carnival, and zoo licensing fund

at the beginning of the state fiscal year plus the fees

anticipated for that year exceed the probable costs of

administering this chapter during that year, the board shall

reduce the fees required by this chapter by the amount necessary

to eliminate the projected surplus.

(e) All expenses for the administration of this chapter shall be

paid from fees collected by the board under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2152.055. CONTRACTS. (a) The board may enter into

contracts or agreements necessary to administer this chapter.

(b) Under a contract or agreement, the board may pay for

materials, equipment, or services from any available funds.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. LICENSE REQUIREMENTS

Sec. 2152.101. LICENSE REQUIRED. A person may not operate a

circus, carnival, or zoo unless the person holds a license issued

under this chapter for the circus, carnival, or zoo.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2152.102. APPLICATION. To be licensed under this chapter,

a person must:

(1) submit to the board a written application on a form

prescribed by the board;

(2) furnish information requested by the board; and

(3) pay an application fee.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2152.103. LICENSE ISSUANCE. (a) The board shall issue a

license under this chapter to an applicant who:

(1) complies with Section 2152.102;

(2) meets the standards adopted under Section 2152.052; and

(3) pays a license fee.

(b) A license issued under this chapter is valid for:

(1) two years from the date of issuance; or

(2) a lesser period determined appropriate by the board for

circuses that are not resident in this state and that are not

exempt under Section 2152.002(1).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2152.104. LICENSE RENEWAL. (a) A license holder may renew

the license by submitting to the board before the expiration date

of the license a renewal fee and a renewal application on a form

prescribed by the board.

(b) The board shall issue a renewed license to a license holder

who complies with Subsection (a) and meets the standards adopted

under Section 2152.052.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. LICENSE DENIAL, SUSPENSION, OR REVOCATION

Sec. 2152.151. DENIAL OF LICENSE. (a) If the commissioner

determines after the inspection required under Section 2152.053

that an applicant for a license has failed to comply with the

standards adopted under Section 2152.052, the commissioner shall

refuse to issue the license and shall give the applicant written

notice of the decision and the reasons for the decision.

(b) Not later than the 31st day after the date the notice is

received, the applicant may submit to the commissioner a written

request for a hearing on the license denial. The commissioner

shall conduct the hearing not later than the 31st day after the

date the request is received.

(c) If after the hearing the commissioner determines that the

applicant has failed to comply with the standards, the

commissioner shall refuse to issue the license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2152.152. REVOCATION OR SUSPENSION OF LICENSE. (a) If the

commissioner determines after the inspection required under

Section 2152.053 that a license holder has failed to comply with

the standards adopted under Section 2152.052, the commissioner

shall give written notice to the license holder of a revocation

hearing to be held not later than the 31st day after the date the

notice is given.

(b) If after the hearing the commissioner determines that the

license holder has failed to comply with the standards, the

commissioner shall revoke the license.

(c) In addition to the proceedings described in Subsections (a)

and (b), if the commissioner determines after inspection that a

license holder has committed gross violations of the standards,

the commissioner may, after giving written notice to the license

holder, suspend the license for not more than 31 days pending the

revocation hearing.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2152.153. JUDICIAL REVIEW. A person whose application for

a license is denied or whose license is revoked is entitled to

judicial review in accordance with Chapter 2001, Government Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2152.154. INFORMAL DISPOSITION. Sections 2152.151,

2152.152, and 2152.201 do not preclude an informal disposition of

the matter by an agreement between a license holder and the

board.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER E. ENFORCEMENT

Sec. 2152.201. SEIZURE AND SALE OF ANIMALS. (a) If a license

is suspended or revoked, the commissioner may seek a writ from a

justice of the peace serving the justice precinct in which the

circus, carnival, or zoo is located ordering the sheriff or other

peace officer to seize any of the animals being kept on the

premises of the circus, carnival, or zoo operated by the person

whose license was suspended or revoked.

(b) The justice of the peace shall issue the writ if the justice

finds probable cause to believe that any of the animals are in

danger of being harmed by a gross violation of the licensing

standards.

(c) The board's employees may accompany the peace officer

executing the writ. The department may rent, lease, or acquire

facilities for keeping impounded animals.

(d) If the license is revoked and the commissioner's decision

becomes final, the commissioner shall order a public sale by

auction of the seized animals.

(e) Proceeds from the sale shall be applied first to the

expenses incurred in conducting the sale. The commissioner shall

return any excess proceeds to the person whose license is

revoked.

(f) The person whose license was revoked or the person's agent

may not participate in the auction.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2152.202. CRIMINAL PENALTY. (a) A person commits an

offense if the person knowingly violates Section 2152.101.

(b) An offense under this section is a Class C misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 2153. COIN-OPERATED MACHINES

OCCUPATIONS CODE

TITLE 13. SPORTS, AMUSEMENTS, AND ENTERTAINMENT

SUBTITLE D. OTHER AMUSEMENTS AND ENTERTAINMENT

CHAPTER 2153. COIN-OPERATED MACHINES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2153.001. PURPOSE. The purpose of this chapter is to

provide comprehensive and uniform statewide regulation of music

and skill or pleasure coin-operated machines.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.002. DEFINITIONS. In this chapter:

(1) "Coin-operated machine" means any kind of machine or device

operated by or with a coin or other United States currency, metal

slug, token, electronic card, or check, including a music or

skill or pleasure coin-operated machine.

(2) "Commissioner" means the Consumer Credit Commissioner.

(3) "Financial interest" includes a legal or equitable interest,

including the ownership of shares or bonds of a corporation.

(4) "Music coin-operated machine" means any kind of

coin-operated machine, including a phonograph, piano, or

graphophone, that:

(A) dispenses music or is used to dispense music;

(B) is operated by inserting a coin, metal slug, token, or

check; and

(C) is not an amusement machine designed exclusively for a

child.

(5) "Operator" means a person who exhibits or displays, or

permits to be exhibited or displayed, a coin-operated machine in

this state in a place of business that is not owned by the

person.

(6) "Owner" means a person who owns a coin-operated machine in

this state.

(7) "Person" includes an individual, association, trustee,

receiver, partnership, corporation, or organization or a manager,

agent, servant, or employee of an individual, association,

trustee, receiver, partnership, corporation, or organization.

(8) "Service coin-operated machine" means any kind of machine or

device, including a pay toilet or telephone, that dispenses only

a service. The term does not include a machine or device that

dispenses merchandise, music, skill, or pleasure.

(9) "Skill or pleasure coin-operated machine" means any kind of

coin-operated machine that dispenses, or is used or is capable of

being used to dispense or afford, amusement, skill, or pleasure

or is operated for any purpose, other than for dispensing only

merchandise, music, or service. The term:

(A) includes a marble machine, marble table machine, marble

shooting machine, miniature racetrack machine, miniature football

machine, miniature golf machine, miniature bowling machine,

billiard or pool game, or machine or device that dispenses

merchandise or commodities or plays music in connection with or

in addition to dispensing skill or pleasure; and

(B) does not include an amusement machine designed exclusively

for a child.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1263, Sec. 79, eff. Sept. 1,

2001.

Sec. 2153.003. CONSTRUCTION OF CHAPTER CONSISTENT WITH OTHER

LAW. This chapter does not authorize or permit the keeping,

exhibition, operation, display, or maintenance of a machine,

device, or table prohibited by the constitution of this state or

the Penal Code.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.004. EXEMPT MACHINES. This chapter does not apply to:

(1) a stamp vending machine;

(2) a service coin-operated machine; or

(3) if subject to an occupation or gross receipts tax, a:

(A) gas meter;

(B) food vending machine;

(C) confection vending machine;

(D) beverage vending machine;

(E) merchandise vending machine; or

(F) cigarette vending machine.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.005. EXEMPT CORPORATIONS AND ASSOCIATIONS. (a) A

corporation or association owning, leasing, or renting a music or

skill or pleasure coin-operated machine is exempt from Subchapter

D if:

(1) the corporation or association is organized and operated

exclusively for religious, charitable, educational, or benevolent

purposes;

(2) the corporation's or association's net earnings do not inure

to the benefit of a private shareholder or individual; and

(3) the corporation or association owns, leases, or rents the

coin-operated machine:

(A) for the corporation's or association's exclusive use; and

(B) to further a purpose of the corporation or association.

(b) A tax may not be assessed against a corporation or an

association exempt under this section if assessment of the tax is

prohibited by other law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.006. PRIVATE OWNERSHIP EXEMPT. An individual who owns

a music or skill or pleasure coin-operated machine for personal

use and amusement in the individual's private residence is not

required to obtain a license or pay a tax under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.007. EXEMPT COMMON CARRIERS. A person subject to

regulation by the Railroad Commission of Texas is not required to

obtain a license under this chapter if the person transports or

stores in the course of the person's business a music or skill or

pleasure coin-operated machine not owned by the person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.008. EXEMPT OWNERS OR EXHIBITORS. A person who owns

or exhibits a coin-operated machine is exempt from the licensing

and recordkeeping requirements of this chapter if the person:

(1) operates or exhibits the coin-operated machine only on

premises occupied by the person and in connection with the

person's business;

(2) does not own a coin-operated machine subject to the tax

imposed under this chapter and located on the business premises

of another person; and

(3) does not have a direct or indirect financial interest in the

music or skill or pleasure coin-operated machine industry, except

for ownership of the coin-operated machine operated or exhibited

on premises occupied by the person.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. POWERS AND DUTIES OF COMPTROLLER

Sec. 2153.051. GENERAL DUTIES OF COMPTROLLER. (a) The

comptroller shall administer this chapter.

(b) To administer this chapter, the comptroller may:

(1) issue a license or registration certificate;

(2) prescribe procedures for registering music and skill or

pleasure coin-operated machines;

(3) prescribe methods for:

(A) securely attaching a tax permit to a coin-operated machine;

and

(B) posting a license or registration certificate;

(4) prescribe the form and content of a:

(A) license application;

(B) registration certificate;

(C) tax permit;

(D) report specifying a coin-operated machine's location; and

(E) report of the consideration of each party to a contract

relating to the placement of a coin-operated machine in an

establishment owned by a person other than the license holder;

and

(5) disclose confidential information to an appropriate

official.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.052. RULEMAKING AUTHORITY. The comptroller may adopt

rules necessary to administer this chapter, including rules:

(1) for enforcement of this chapter and collection of taxes and

fees;

(2) providing due process to persons affected by this chapter;

and

(3) governing procedure and evidence in the conduct of hearings

under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.053. DISCIPLINARY AUTHORITY. (a) The comptroller

may:

(1) conduct an investigation, hold a hearing, or take other

necessary action to:

(A) ensure compliance with this chapter; or

(B) identify a violation of this chapter;

(2) conduct an investigation of a violation of this chapter, or

a rule adopted under this chapter, committed by a person who

owns, operates, exhibits, or displays a coin-operated machine in

this state;

(3) deny an application for a license or registration

certificate in accordance with Subchapter G; or

(4) impose sanctions, including suspending or revoking a

person's license, registration certificate, or tax permit in

accordance with Subchapter G.

(b) If the comptroller finds that a person has violated a penal

provision of this chapter, the comptroller may file a complaint

with the appropriate prosecuting attorney in the county in which

the violation occurred.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.054. RECORDS OF COMPLAINTS. (a) The comptroller

shall maintain an information file about each complaint filed

with the comptroller.

(b) If a written complaint is filed with the comptroller, the

comptroller, at least quarterly and until final disposition of

the complaint, shall notify the parties to the complaint of the

status of the complaint unless notice would jeopardize an

undercover investigation.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.055. PUBLIC INTEREST INFORMATION. (a) The

comptroller shall prepare information of consumer interest

describing the regulatory functions of the comptroller relating

to coin-operated machines and the procedures by which complaints

are filed with and resolved by the comptroller.

(b) The comptroller shall make the information available to the

public and to appropriate state agencies.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.056. DELEGATION AUTHORIZED. The comptroller may

delegate to an authorized representative any authority provided

to the comptroller under this chapter, including the authority

to:

(1) conduct an investigation; and

(2) hold a hearing.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.057. INTERAGENCY COOPERATION. (a) The comptroller

shall use all agencies of the law available to the comptroller to

enforce this chapter.

(b) A state agency shall:

(1) cooperate with the comptroller in connection with an

investigation under this chapter; and

(2) provide the comptroller access to records and reports that

are relevant to an investigation under this chapter and that are

made confidential by other law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.058. DEPOSIT OF REVENUE. Except as provided by

Section 2153.257, the comptroller shall deposit one-fourth of the

revenue received under this chapter in the foundation school fund

and three-fourths of the revenue received under this chapter in

the general revenue fund.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER C. CONFIDENTIALITY OF CERTAIN INFORMATION

Sec. 2153.101. INFORMATION FROM LICENSE APPLICATION. (a)

Except as provided by Subsection (b), information contained in a

license application is confidential.

(b) After a license is issued under this chapter, the ownership

statement contained in the license application is a public

record.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.102. INFORMATION MADE AVAILABLE TO COMPTROLLER.

Except for information specifically designated as a public

record, information derived from a book, record, report, or

application required to be made available under this chapter to

the comptroller or the attorney general:

(1) is confidential; and

(2) may be used only to enforce this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. LICENSE OR REGISTRATION

Sec. 2153.151. LICENSE OR REGISTRATION REQUIRED. Except as

otherwise provided by this chapter, a person may not engage in

the business of manufacturing, owning, buying, selling, renting,

leasing, trading, lending, furnishing to another, maintaining,

transporting within this state, storing, or importing a music or

skill or pleasure coin-operated machine unless the person holds a

license or registration certificate issued under this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.152. TYPES OF LICENSES. (a) A license applicant may

apply for a general business license, an import license, or a

repair license.

(b) A general business license holder may engage in the business

of manufacturing, owning, buying, selling, renting, leasing,

trading, maintaining, transporting or exhibiting in this state,

or storing a music or skill or pleasure coin-operated machine.

(c) An import license holder may engage in the business of

importing, transporting, owning, buying, repairing, selling, or

delivering a music or skill or pleasure coin-operated machine for

sale or delivery in this state.

(d) A repair license holder may engage in the business of

maintaining, transporting, or storing a music or skill or

pleasure coin-operated machine.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.153. LICENSE APPLICATION REQUIREMENTS. (a) A license

applicant must file with the comptroller a license application

that:

(1) contains a complete statement about the ownership of the

business that is the subject of the application, including:

(A) the nature of the business entity; and

(B) except as provided by Subsection (b), the name and residence

address of each person who has a financial interest in the

business, including the nature, type, and extent of the interest;

(2) designates:

(A) an individual, as described by Subsection (c), responsible

for maintaining a record of and reporting to the comptroller

information as required by Section 2153.202; and

(B) an office located in this state where the applicant proposes

to maintain the records required by this chapter, a rule adopted

under this chapter, or other law;

(3) is accompanied by:

(A) a written statement executed by the individual designated

under Subdivision (2) that the individual accepts the

responsibility described by that subdivision; and

(B) a cashier's check, money order, personal check, or other

method of payment authorized by the comptroller, in an amount

equal to the annual license fee under Section 2153.154;

(4) includes any other relevant information required by the

comptroller; and

(5) states that the information contained in the application is

true and correct.

(b) A corporate applicant is not required to include in the

ownership statement under Subsection (a)(1) the name and

residence address of a shareholder who holds less than 10 percent

of the shares in the applicant's corporation.

(c) The individual designated under Subsection (a)(2) must be:

(1) the owner of the business;

(2) a partner of the business;

(3) an officer of the business;

(4) a trustee of the business;

(5) a receiver of the business; or

(6) an officer or principal member of the business.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 209, Sec. 12, eff. Oct. 1,

2003.

Sec. 2153.154. LICENSE FEE. (a) The annual fee for a general

business license is:

(1) $200 for an applicant with not more than 50 coin-operated

machines;

(2) $400 for an applicant with at least 51 but not more than 200

coin-operated machines; and

(3) $500 for an applicant with more than 200 coin-operated

machines.

(b) The annual fee for an import license is $500.

(c) The annual fee for a repair license is $50.

(d) The comptroller may not refund any part of a license fee

after a license is issued.

(e) The comptroller may refund a license fee if the comptroller

does not issue a license. The comptroller may deduct $25 to cover

administrative costs.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.155. TERMS OF LICENSE. A license issued under this

subchapter:

(1) is effective for only one business entity;

(2) does not vest any property or right in the license holder,

except for the right to conduct the licensed business;

(3) may not be transferred or assigned; and

(4) is not subject to execution.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.156. REGISTRATION CERTIFICATE REQUIRED. (a) A person

who is exempt under Section 2153.008 from the licensing and

recordkeeping requirements of this chapter may not exhibit a

coin-operated machine unless the machine is registered annually

with the comptroller in accordance with this subchapter.

(b) A person required to register a machine under this section

shall obtain a registration certificate each year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.157. REGISTRATION CERTIFICATE APPLICATION

REQUIREMENTS. To obtain a registration certificate under this

subchapter, a person must:

(1) file with the comptroller a registration application on a

form prescribed by the comptroller; and

(2) pay a $150 registration fee to the comptroller for the

business entity in which the owner exhibits the coin-operated

machine that is the subject of the application.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.158. CONTENTS OF REGISTRATION CERTIFICATE. A

registration certificate must:

(1) state the name and address of the location of the

coin-operated machine that is the subject of the certificate; and

(2) certify that a tax permit is attached to the machine.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.159. DISPLAY OF LICENSE OR CERTIFICATE. (a) A

license holder shall prominently display the holder's license at

the holder's place of business at all times.

(b) A registration certificate holder shall display a

registration certificate at each location where the holder owns

or exhibits a coin-operated machine.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.160. RELOCATION OF MACHINE. A registration

certificate holder shall notify the comptroller of a change in

the location of a coin-operated machine registered under this

subchapter by filing an amendment to the registration certificate

with the comptroller not later than the 10th day after the date

of the change.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.161. EXPIRATION OF LICENSE OR REGISTRATION. (a) A

license issued under this chapter expires on the earlier of:

(1) December 31 of the year the license is issued; or

(2) the death or dissolution of the license holder.

(b) A registration certificate issued under this chapter expires

on the first anniversary of the date of issuance.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.162. LICENSE AND REGISTRATION RENEWAL. (a) A license

or registration certificate holder may renew an unexpired license

or registration by paying to the comptroller, before the

expiration date of the license or registration, the required

annual license or registration fee. An application for renewal

must be made to the comptroller before December 1. A renewal

application filed on or after December 1 but before the license

or registration expires must be accompanied by a late fee of $50.

(b) A license or registration certificate holder may renew an

expired license or registration under this subsection. If the

license or registration has been expired for not more than 90

days, the person may renew the license or registration by paying

to the comptroller a fee that is 1-1/2 times the amount of the

annual license or registration fee. If the license or

registration has been expired for more than 90 days but less than

two years, the person may renew the license or registration by

paying to the comptroller a fee that is two times the amount of

the annual license or registration fee.

(c) A person whose license or registration has been expired for

two years or more may not renew the license or registration. The

person may obtain a new license or registration by complying with

the requirements and procedures for obtaining an original license

or registration.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.163. EXTENSION OF CERTAIN LICENSES. (a) Except for

good cause shown, the comptroller in writing shall permit a

person who is the successor in interest to a business the license

of which has expired to operate the business under the license as

if the license has not expired if:

(1) the person requests an extension of the expired license;

(2) the license expired as a result of:

(A) the license holder's death or dissolution; or

(B) a condition involving receivership or bankruptcy; and

(3) the county judge in the county in which the business is

located or a probate judge with jurisdiction over the matter

certifies that the person is the successor to the licensed

business.

(b) An extension of an expired license under this section:

(1) expires in the same manner a license expires; and

(2) is subject to suspension or cancellation in the same manner

as any other license issued under this subchapter.

(c) A person whose extension of an expired license expires may

not renew the license. The person may obtain a new license by

complying with the requirements for obtaining an original license

under this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER E. PROVISIONS RELATING TO TRANSACTION OF BUSINESS

Sec. 2153.201. REQUIRED OWNER RECORDS. (a) An owner shall

maintain a complete and itemized record of each coin-operated

machine the owner purchases, receives, possesses, handles,

exhibits, or displays in this state in accordance with accepted

auditing and accounting practices.

(b) A record required under Subsection (a) must:

(1) be available at all times for inspection by the attorney

general, the comptroller, or an authorized representative of the

attorney general or comptroller;

(2) include information relating to:

(A) the kind of each machine;

(B) the date each machine is:

(i) acquired or received in this state; and

(ii) placed in operation;

(C) the location of each machine, including the:

(i) county;

(ii) municipality, if any; and

(iii) street or rural route number;

(D) the name and complete address of each operator of each

machine;

(E) if the owner is an individual, the full name and address of

the owner; and

(F) if the owner is not an individual, the name and address of

each principal officer or member of the owner; and

(3) be maintained:

(A) at a permanent address in this state designated on the

application for a license under Section 2153.153; and

(B) until the second anniversary of the date the owner ceases

ownership of the machine that is the subject of the record.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.202. REQUIRED LICENSE HOLDER RECORDS AND REPORTING.

(a) A license holder shall maintain a record of and report to

the comptroller information relating to each music or skill or

pleasure coin-operated machine owned, possessed, or controlled by

the license holder, including:

(1) the make, type, and serial number of each machine;

(2) the date each machine is placed in operation;

(3) the dates of the first and most recent registration of each

machine;

(4) the specific location of each machine; and

(5) any change in machine ownership.

(b) A license holder shall:

(1) report to the comptroller the information required under

this section:

(A) at intervals specified by the comptroller; and

(B) at any other time requested by the comptroller; and

(2) immediately notify the comptroller in writing of a change in

ownership of a licensed business.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.203. RECORD OF CREDIT TRANSACTION. (a) A license

holder who extends or lends credit shall maintain in this state a

record of the credit transaction in accordance with accepted

accounting and auditing practices. The record must be sufficient

to enable any competent person to determine if the license holder

is in compliance with the requirements of this subchapter.

(b) The record must be preserved until the later of the fourth

anniversary of the date the credit transaction occurred or the

second anniversary of the date the final entry relating to the

transaction is made.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.204. REQUIRED CONTRACT PROVISION. A written contract

between an owner who holds a license issued under this chapter

and an operator in this state must state the name, mailing

address, and telephone number of the comptroller.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.205. REIMBURSEMENT FOR TAXES AND FEES. (a) The first

money earned from the exhibition of a coin-operated amusement

machine may be paid to the owner to reimburse the owner for

payment of:

(1) the tax imposed for that year by Section 2153.401; and

(2) a tax authorized by Section 2153.451 and imposed for that

year by a county or municipality.

(b) A portion of the money earned each year from the exhibition

of a coin-operated machine shall be paid to the owner in an

amount necessary to reimburse the owner for the next year's

payment of:

(1) the tax imposed by Section 2153.401; and

(2) any other tax or fee imposed on the exhibition of the

machine.

(c) An owner may not:

(1) agree or contract, or offer to agree to contract, to waive

the reimbursement provided by Subsection (b); or

(2) agree or contract with a bailee or lessee of a coin-operated

machine to compensate the bailee or lessee in an amount that

exceeds 50 percent of the gross receipts earned from the

exhibition of the machine after the reimbursement provided by

Subsection (b).

(d) The comptroller shall revoke the license of a license holder

who violates this section.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER F. CREDIT TRANSACTIONS

Sec. 2153.252. AUTHORIZED CREDIT EXTENSIONS. A license holder

may extend or lend credit to, or extend or lend credit on behalf

of, a lessee or bailee of a music or skill or pleasure

coin-operated machine only for a business or commercial purpose

in accordance with this subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.254. WRITTEN AGREEMENT REQUIRED. A license holder may

extend or lend credit only if the credit transaction is evidenced

by a written agreement that:

(1) is signed by the parties to the agreement; and

(2) specifies the:

(A) credit amount;

(B) consideration for the credit transaction; and

(C) terms governing repayment.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.255. CONSIDERATION. (a) In this section,

"consideration" includes costs charged, contracted for, or

received by a license holder or other person in connection with

investigating, arranging, negotiating, procuring, guaranteeing,

making, servicing, collecting, or enforcing a credit transaction

or forbearance of money, credit, goods, things in action, or

other service rendered, including aggregate interest, fees,

bonuses, commissions, brokerage, discounts, and expenses. The

term does not include court costs or attorney's fees as

determined by a court.

(b) The consideration for a credit transaction authorized under

Section 2153.252 may not be less than one-half percent or exceed

interest or its equivalent at the rate of one and one-half

percent per month, as determined by the United States Rule.

(c) Except as provided by Subsection (d), if the consideration

directly or indirectly charged or received by a license holder

for a credit transaction authorized under Section 2153.252

exceeds the amount of consideration permitted by Subsection (b):

(1) the consideration paid, whether payment of principal or

interest or its equivalent, shall be refunded to the person; and

(2) the unpaid balance of the consideration is void.

(d) Subsection (c) does not apply if consideration is charged or

collected in excess of the amount permitted by Subsection (b)

and:

(1) the overcharge or over-collection is the result of:

(A) an accident; and

(B) a bona fide error; and

(2) the error is corrected on the date of discovery.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.258. CRIMINAL OFFENSE; VIOLATION OF SUBCHAPTER. (a)

A person commits an offense if the person violates this

subchapter.

(b) Repealed by Acts 2005, 79th Leg., Ch. 1018, Sec. 7.05, eff.

September 1, 2005.

(c) An offense under this section is a Class C misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1018, Sec. 7.05, eff. September 1, 2005.

SUBCHAPTER G. LICENSE AND REGISTRATION DENIAL AND DISCIPLINARY

PROCEEDINGS

Sec. 2153.301. DEFINITION. In this subchapter, "applicant,"

"license holder," or "registration certificate holder" includes:

(1) an individual;

(2) each partner of a partnership;

(3) each trustee of a trust;

(4) each receiver of a receivership;

(5) each officer, director, or member of an entity, including an

association or corporation;

(6) each shareholder owning 25 percent or more of the shares of

the corporation; and

(7) a business entity.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.302. MANDATORY DENIAL OF GENERAL BUSINESS LICENSE.

The comptroller may not issue a general business license if the

comptroller finds that the applicant has been:

(1) finally convicted of a felony during the five years

preceding the date of application; or

(2) placed on community supervision or released on parole for a

felony conviction during the two years preceding the date of

application.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.303. MANDATORY DENIAL OF LICENSE FOR FAILURE TO COMPLY

WITH CERTAIN PROVISIONS. The comptroller may not issue or renew

a license if the applicant fails to:

(1) designate and maintain an office located in the state as

required by Section 2153.153; or

(2) allow the comptroller to inspect records that the applicant

is required to maintain under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.304. MANDATORY DISCIPLINARY ACTION BASED ON

NONPAYMENT. The comptroller may not issue or renew and shall

revoke or suspend a license or registration certificate if the

applicant or license or registration certificate holder fails to

pay outstanding fees, costs, penalties, or taxes to the state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.305. DISCRETIONARY DISCIPLINARY ACTION. (a) The

comptroller may refuse to issue or renew or may suspend or revoke

a license or registration certificate if:

(1) the applicant or license or registration certificate holder

violates this chapter or a rule adopted under this chapter;

(2) the applicant or license or registration certificate holder

fails to answer a question or makes a false statement in, or in

connection with, an application;

(3) the applicant or license or registration certificate holder

extends or lends credit without notifying the commissioner of the

person's intent to extend or lend credit as required by Section

2153.253;

(4) the applicant or license or registration certificate holder

uses coercion to accomplish a purpose or engage in conduct

regulated by the comptroller; or

(5) the applicant or license or registration certificate holder

enters into a contract or agreement with the owner of the

location of a coin-operated machine and the contract or agreement

contains any kind of restriction relating to the location owner's

right to purchase, agree to purchase, or use a product,

commodity, or service that is not regulated under this chapter.

(b) The comptroller shall suspend or revoke a license or

registration certificate if failure to suspend or revoke the

license or registration would be contrary to the intent and

purpose of this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.306. DETERMINATION HEARING. (a) An applicant for a

license or registration certificate or a license or registration

certificate holder is entitled to not less than 20 days' written

notice and, if requested, a hearing in the following instances:

(1) after an application for an original or renewal license or

registration certificate has been refused;

(2) before the comptroller may revoke a license or registration

certificate; and

(3) before the comptroller may impose any other sanction under

this chapter other than the sealing of a machine.

(b) Written notice required by Subsection (a) may:

(1) be personally served by the comptroller or the comptroller's

authorized representative;

(2) be sent by United States certified mail addressed to the

last known address of the applicant or license or registration

certificate holder; or

(3) if, after due diligence, notice cannot be given as provided

by Subdivision (1) or (2), be given by any reasonable method of

notice prescribed by the comptroller calculated to inform a

person of average intelligence and prudence in the conduct of the

person's affairs, including publishing notice in a newspaper of

general circulation in the area in which the applicant or license

or registration holder conducts the person's business activities.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.307. JUDICIAL REVIEW. A person affected by a decision

of the comptroller under this chapter may appeal the decision to

a district court in Travis County.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER H. PENALTIES AND ENFORCEMENT PROVISIONS

Sec. 2153.351. CONSENT TO ENTRY. Acceptance of a license or

registration certificate constitutes consent that the comptroller

or a peace officer may freely enter the licensed business

premises of the license or registration certificate holder during

normal business hours to ensure compliance with this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.352. SEALING OF MACHINES. (a) The comptroller or an

authorized representative of the comptroller may seal a

coin-operated machine in a manner that prevents the full

operation of the machine if:

(1) the license or registration certificate of the person

exhibiting or displaying the machine is suspended or revoked;

(2) the owner fails to pay a tax on the machine; or

(3) the machine is not registered with the comptroller under

this chapter.

(b) The comptroller shall charge a $50 fee to release a

coin-operated machine sealed under this section. The fee shall be

paid to the comptroller.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.353. INJUNCTION. (a) The attorney general may

commence an action, at the comptroller's request, against a

person who does not hold a license or registration certificate to

enjoin the person from engaging in the business of manufacturing,

owning, selling, renting, leasing, trading, lending, furnishing

to another, maintaining, transporting, storing, or importing a

music or skill or pleasure coin-operated machine.

(b) Venue for a suit filed under Subsection (a) is in a district

court in Travis County.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.354. CIVIL PENALTY. (a) The comptroller may assess a

penalty of not less than $50 or more than $2,000 against:

(1) an owner who permits a coin-operated machine under the

owner's control to be operated, exhibited, or displayed in this

state without a tax permit as required by Section 2153.406; or

(2) a person who:

(A) exhibits or displays a coin-operated machine in this state

without a tax permit as required by Section 2153.406;

(B) exhibits or displays a coin-operated machine that is not

registered;

(C) does not maintain the records required under this chapter;

(D) refuses or fails to make records available for inspection on

request by the comptroller or an authorized representative of the

comptroller;

(E) uses an artful device or deceptive practice to conceal a

violation of this chapter;

(F) misleads the comptroller or an authorized representative of

the comptroller in connection with the enforcement of this

chapter; or

(G) violates this chapter or a rule adopted under this chapter.

(b) The comptroller may assess a penalty under this section for

each day a violation occurs.

(c) A penalty assessed under this section may be recovered by:

(1) the comptroller in the same manner as is provided by

Subtitle B, Title 2, Tax Code, for the recovery of delinquent

taxes; or

(2) the attorney general in a suit filed in Travis County.

(d) A penalty assessed under this section is in addition to any

other remedy authorized under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.355. CRIMINAL OFFENSE; GENERAL VIOLATIONS. (a) A

person commits an offense if the person:

(1) exhibits or displays a coin-operated machine in this state

for which outstanding tax is due;

(2) falsifies, fails to maintain, or refuses or fails to make

available to the comptroller or an authorized representative of

the comptroller, on request, records of coin-operated machines

that the person is required to maintain;

(3) uses an artful device or deceptive practice in this state to

conceal a violation of this chapter;

(4) misleads the comptroller or an authorized representative of

the comptroller in connection with the enforcement of this

chapter;

(5) breaks a seal attached by the comptroller or an authorized

representative of the comptroller under Section 2153.352 without

the comptroller's approval;

(6) exhibits or displays a coin-operated machine that has a

broken seal without the comptroller's approval;

(7) removes a coin-operated machine from the location where the

comptroller affixed a seal to the machine; or

(8) violates this chapter or a rule adopted under this chapter.

(b) An offense under this section is a Class C misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.356. CRIMINAL OFFENSE; OPERATING WITHOUT A LICENSE OR

REGISTRATION CERTIFICATE. (a) A person commits an offense if

the person knowingly violates Section 2153.151.

(b) An offense under this section is a Class A misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.357. CRIMINAL OFFENSE; OBTAINING A LICENSE BY FRAUD.

(a) A person commits an offense if the person knowingly obtains

or attempts to obtain a license by fraud, misrepresentation, or

subterfuge.

(b) An offense under this section is a felony of the second

degree.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.358. CRIMINAL OFFENSE; FAILURE TO REPORT OR PROVIDE

INFORMATION. (a) A person commits an offense if the person

intentionally:

(1) fails or refuses to report information to the comptroller as

required by Section 2153.202; or

(2) withholds or conceals information required to be reported

under Section 2153.202 from a person designated as responsible

for reporting to the comptroller the information required under

that section.

(b) An offense under this section is a Class B misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.359. CRIMINAL OFFENSE; PROHIBITED TRANSACTIONS. (a)

A person commits an offense if the person:

(1) personally or by an agent, contracts orally or in writing to

convey by lease, sublease, or other form an interest in real

property if:

(A) the person has a financial interest in a business required

to be licensed under this chapter; and

(B) the contract contains a provision that limits the other

party's right to obtain a music or skill or pleasure

coin-operated machine from any source; or

(2) obtains or attempts to obtain a contract of lease or

bailment of a music or skill or pleasure coin-operated machine by

coercion, threats, or intimidation, or through the commission of,

or threat to commit, an act prohibited by a state penal law or

Title 4, Finance Code.

(b) An offense under this section is a felony of the third

degree.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.360. CRIMINAL OFFENSE; REMOVAL OF TAX PERMIT. (a) A

person may not remove or cause the removal of a tax permit from a

music or skill or pleasure coin-operated machine.

(b) A person commits an offense if the person violates

Subsection (a).

(c) An offense under this section is a Class B misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.361. CRIMINAL OFFENSE; SEALED MACHINES. (a) A person

commits an offense if the person:

(1) breaks a seal attached in the name of a county or

municipality;

(2) exhibits or displays a coin-operated machine that has a

broken seal; or

(3) removes from its location a coin-operated machine that has a

broken seal.

(b) An offense under this section is a Class C misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.362. CRIMINAL OFFENSE; DISCLOSURE OF CONFIDENTIAL

INFORMATION. (a) An employee of the comptroller or attorney

general commits an offense if the employee discloses to an

unauthorized person confidential information obtained under this

chapter.

(b) An offense under this section is a Class C misdemeanor.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER I. STATE OCCUPATION TAX

Sec. 2153.401. IMPOSITION OF TAX. (a) An occupation tax is

imposed on each coin-operated machine that an owner exhibits or

displays, or permits to be exhibited or displayed in this state.

(b) The tax rate is $60 per year.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.402. EXEMPTION. The tax imposed under this subchapter

does not apply to an owner of a coin-operated machine or a

machine that is exempt from the tax under another provision of

this chapter or if the owner:

(1) holds an import license; and

(2) possesses the coin-operated machine for resale only.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.403. PRORATED TAX. The tax on a coin-operated machine

first exhibited or displayed in this state after March 31 is

one-fourth of the tax imposed under Section 2153.401 for each

quarter or partial quarter of the calendar year remaining after

the date the owner first exhibits or displays the coin-operated

machine.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.404. COLLECTION. (a) The comptroller shall collect

the tax.

(b) In collecting the tax, the comptroller may:

(1) collect the tax on a quarterly basis;

(2) establish procedures for quarterly collection of the tax;

and

(3) establish dates on which the tax payment is due.

(c) An owner required to pay a tax under this section shall pay

the tax to the comptroller by cashier's check or money order.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.405. REFUND OR CREDIT PROHIBITED. The comptroller may

not refund or assign credit for the tax imposed under this

subchapter to an owner who ceases to exhibit or display a

coin-operated machine before the end of the calendar year for

which the tax is imposed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.406. TAX PERMIT. (a) The comptroller shall issue a

tax permit to an owner who pays the tax.

(b) The comptroller may issue a duplicate tax permit to an owner

if the owner's tax permit is lost, stolen, or destroyed. The fee

for a duplicate permit is $5.

(c) Except as provided by Subsection (d), a tax permit shall be

securely attached to the coin-operated machine for which the

permit is issued in a manner that requires continued application

of steam and water to remove the permit.

(d) A person may not attach a tax permit to a coin-operated

machine that is exhibited or displayed if the machine is not

registered with the comptroller under this chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.407. APPLICABILITY OF TAX CODE. Subtitle B, Title 2,

Tax Code, applies to the administration, collection, and

enforcement of taxes, penalties, and interest under this

subchapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER J. COUNTY AND MUNICIPAL REGULATION

Sec. 2153.451. IMPOSITION OF OCCUPATION TAX AUTHORIZED. (a) A

county or municipality may impose an occupation tax on a

coin-operated machine in this state.

(b) The rate of the tax may not exceed one-fourth of the rate of

the tax imposed under Section 2153.401.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.452. ZONING. (a) For purposes of zoning, a political

subdivision of this state shall treat the exhibition of a music

or skill or pleasure coin-operated machine in the same manner as

the political subdivision treats the principal use of the

property where the machine is exhibited.

(b) Subsection (a) does not prohibit a municipality from

restricting the exhibition of a coin-operated amusement machine

within 300 feet of a church, school, or hospital.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2153.453. SEALING AUTHORIZED; RELEASE FEE. A county or

municipality that imposes an occupation tax on a coin-operated

machine may:

(1) seal a coin-operated machine if the tax imposed is not paid;

and

(2) charge a fee of not more than $5 for the release of a sealed

coin-operated machine.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 2154. REGULATION OF FIREWORKS AND FIREWORKS DISPLAYS

OCCUPATIONS CODE

TITLE 13. SPORTS, AMUSEMENTS, AND ENTERTAINMENT

SUBTITLE D. OTHER AMUSEMENTS AND ENTERTAINMENT

CHAPTER 2154. REGULATION OF FIREWORKS AND FIREWORKS DISPLAYS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2154.001. DEFINITIONS. In this chapter:

(1) "Commissioner" means the commissioner of insurance of Texas.

(2) "Department" means the United States Department of

Transportation.

(3) "Distributor" means a person who:

(A) imports fireworks into this state; or

(B) sells fireworks to:

(i) a jobber, retailer, or other distributor for resale; or

(ii) a holder of a single public display permit, a multiple

public display permit, or another fireworks permit.

(4) "Fire prevention officer" means a chief of a fire

department, a fire marshal, a county fire marshal, a sheriff, a

constable, another local enforcement officer primarily

responsible for fire prevention, or, if there is no local fire

authority, the state fire marshal.

(5) "Fireworks" means a composition or device:

(A) designed for entertainment to produce a visible or audible

effect by combustion, explosion, deflagration, or detonation; and

(B) defined by 49 C.F.R. Section 173.56(j) (1996).

(6) "Fireworks 1.3G" means a large fireworks device:

(A) primarily designed to produce visible or audible effects by

combustion, deflagration, or detonation; and

(B) classified as a 1.3G explosive by the department in 49

C.F.R. Part 173 (1996).

(7) "Fireworks 1.4G" means a small fireworks device:

(A) primarily designed to produce visible or audible effects by

combustion, deflagration, or detonation;

(B) that complies with the construction, labeling, and chemical

composition requirements of the United States Consumer Product

Safety Commission in 16 C.F.R. Part 1507 (1996), or the most

recently adopted version of that rule; and

(C) that is classified by the department in 49 C.F.R. Part 173

(1996).

(8) "Illegal fireworks" means a fireworks device manufactured,

distributed, or sold in violation of this chapter.

(9) "Indoor or proximate display" means a pyrotechnic display

involving the ignition of Fireworks 1.3G or Fireworks 1.4G for

public amusement where an audience is closer to the pyrotechnic

devices than permitted by NFPA 1123 Code of Fireworks Display.

The term does not include the use of Fireworks 1.4G by a retail

consumer for private or personal amusement.

(10) "Insurance agent" means:

(A) a person, firm, or corporation licensed under Subchapter B,

C, D, or E, Chapter 4051, or Chapter 981, Insurance Code;

(B) a salaried, state, or special agent; and

(C) a person authorized to represent an insurance fund or pool

created by a city, county, or other political subdivision of the

state under Chapter 791, Government Code.

(11) "Jobber" means a person who purchases fireworks only for

resale to retailers.

(12) "Manufacturer" means a person, firm, corporation, or

association who makes fireworks.

(13) "Person" means an individual or entity, including an owner,

manager, officer, employee, or occupant.

(14) "Public display" means the igniting of Fireworks 1.3G for

public or private amusement.

(15) "Pyrotechnic operator" means an individual who, by

experience, training, and examination, has demonstrated the

necessary skill and ability for safely assembling, discharging,

and supervising public displays of Fireworks 1.3G or Fireworks

1.4G.

(16) "Pyrotechnic special effects operator" means an individual

who, by experience, training, and examination, has demonstrated

the necessary skill and ability for safely assembling,

discharging, and supervising proximate displays of Fireworks 1.3G

or Fireworks 1.4G.

(17) "Retailer" means a person who purchases fireworks for

resale only to the general public.

(18) "Sale" means selling or offering for sale merchandise,

equipment, or service, at wholesale or retail, to the public or

to any person, for an agreed sum of money or other consideration.

(19) "State fire marshal" means the chief law enforcement

officer of the state charged with the responsibility of fire

prevention.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.549, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.154, eff. September 1, 2005.

Sec. 2154.002. EXEMPTIONS. This chapter does not apply to:

(1) a toy pistol, toy cane, toy gun, or other device that uses

paper or plastic caps in sheets, strips, rolls, or individual

caps that contain not more than an average of 25 hundredths of a

grain of explosive composition per cap and that is packed and

shipped under 49 C.F.R. Part 173 (1996);

(2) a model rocket or model rocket motor designed, sold, and

used to propel recoverable aero models;

(3) a propelling or expelling charge consisting of a mixture of

sulfur, charcoal, and potassium nitrate;

(4) novelties or trick noisemakers;

(5) the sale, at wholesale, of any type of fireworks by a

resident manufacturer, distributor, importer, or jobber if the

fireworks are intended for shipment directly out of state under

department regulations;

(6) the sale or use of, in emergency situations, pyrotechnic

signaling devices or distress signals for marine, aviation, or

highway use;

(7) the use of a fusee or a railway torpedo by a railroad;

(8) the sale of blank cartridges for:

(A) use in a radio, television, film, or theater production;

(B) a signal or ceremonial purpose in an athletic event; or

(C) an industrial purpose; or

(9) the use of a pyrotechnic device by a military organization.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2154.003. PERMISSIBLE FIREWORKS. (a) Except as provided

by Subsection (b), Fireworks 1.4G are permissible fireworks.

(b) The following are not permissible fireworks:

(1) sky rockets or "bottle rockets" with:

(A) a total propellant charge of less than four grams;

(B) a casing size of less than five-eighths of an inch for the

outside diameter and less than 3-1/2 inches in length; and

(C) an overall length, including stick, of less than 15 inches;

and

(2) other fireworks determined not acceptable by the United

States Consumer Product Safety Commission.

(c) The term "bottle rocket" may not be used in association with

the advertisement or sale of fireworks.

(d) In addition to the items described by Subsection (b), pop

rockets with a propellant casing length of less than five inches,

an exterior diameter of less than three-fourths of an inch, and

an overall total rocket length of less than 26 inches are not

permissible fireworks.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1179, Sec. 1, eff. January 2, 2008.

Sec. 2154.004. EFFECT OF CHAPTER ON LOCAL REGULATION. (a) A

municipal or county ordinance, order, or rule in effect on

January 2, 1986, is not invalidated by this chapter.

(b) This chapter does not limit or restrict the authority of a

county, where specifically authorized by law, or municipality to

enact an ordinance or order prohibiting or further regulating

fireworks.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. COMMISSIONER'S POWERS AND DUTIES

Sec. 2154.051. COMMISSIONER'S POWERS AND DUTIES. (a) The

commissioner shall:

(1) determine reasonable criteria and qualifications for

licenses and permits;

(2) set license and permit fees;

(3) determine the qualifications and examination requirements

for pyrotechnics operators; and

(4) establish a procedure for reporting and processing

complaints.

(b) The commissioner may, after notice and opportunity for

hearing, increase or decrease the limits of insurance coverage.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2154.052. RULES. (a) The commissioner:

(1) shall administer this chapter through the state fire

marshal; and

(2) may issue rules to administer this chapter in compliance

with Section 2154.054.

(b) The commissioner shall adopt and the state fire marshal

shall administer rules the commissioner considers necessary for

the protection, safety, and preservation of life and property,

including rules regulating:

(1) the issuance of licenses and permits to persons engaged in

manufacturing, selling, storing, possessing, or transporting

fireworks in this state;

(2) the conduct of public fireworks displays; and

(3) the safe storage of Fireworks 1.3G and Fireworks 1.4G.

(c) The commissioner shall adopt rules for applications for

licenses and permits.

(d) In adopting a rule, the commissioner may use standards

recognized by federal law or regulation and standards published

by a nationally recognized standards-making organization.

(e) A rule may not be adopted under this chapter that is more

restrictive than a rule in effect on September 1, 1998, without

specific statutory authority.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2154.053. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The commissioner may not adopt rules restricting

advertising or competitive bidding by a license or permit holder

under this chapter except to prohibit false, misleading, or

deceptive practices.

(b) The commissioner may not include in the rules to prohibit

false, misleading, or deceptive practices a rule that:

(1) restricts the use of any advertising medium;

(2) restricts the holder's personal appearance or the use of a

holder's voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

holder; or

(4) restricts the holder's advertisement under a trade name.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2154.054. ADVISORY COUNCIL. (a) The commissioner shall

establish an advisory council to assist the commissioner in

administering this chapter.

(b) The council is composed of five members as follows:

(1) four members who are representatives from the fireworks

industry; and

(2) one member who is a representative of a county fire

marshal's office and who has at least five years of experience as

a county fire marshal.

(c) On request by the commissioner, the following may recommend

individuals for appointment to the council:

(1) the Texas Pyrotechnic Association or the Texas Fireworks

Association for appointments under Subsection (b)(1); and

(2) the Texas Fire Marshal's Association for an appointment

under Subsection (b)(2).

(d) A council member serves at the will of the commissioner.

(e) The council shall periodically review rules relating to this

chapter and recommend changes in the rules to the commissioner.

(f) Notwithstanding Section 2001.031, Government Code, the

commissioner shall submit all proposed changes and additions to

the rules that relate to administration of this chapter to the

council for development. If the commissioner does not approve a

rule developed by the council, the commissioner shall indicate to

the council the reasons that the commissioner did not approve the

rule and return the rule to the council for further development.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1179, Sec. 2, eff. June 15, 2007.

Sec. 2154.055. FIREWORKS SAFETY AND EDUCATION PROGRAM. (a) The

commissioner shall establish a fireworks safety and education

program.

(b) The program:

(1) shall provide information relating to the proper and safe

use of fireworks and the dangers of the improper use of

fireworks; and

(2) may include any method of communicating the need for safe

use of fireworks and the dangers of improper use.

(c) The program shall be administered by the advisory council

established under Section 2154.054. The commissioner must approve

a program that the advisory council proposes to present.

(d) To fund the program, in addition to any other license or

permit fees:

(1) the holder of a retail permit issued under Section 2154.202

shall pay, on issuance or renewal of the permit, a fee in the

amount of $10; and

(2) the holder of a manufacturer's, distributor's, or jobber's

license issued under Section 2154.151, 2154.152, or 2154.153

shall pay, on issuance or renewal of the license, a fee in the

amount of $250.

(e) Money collected under Subsection (d) may be used only by the

commissioner for the purposes of this section.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 14.708(a), eff.

Sept. 1, 2001.

SUBCHAPTER C. LICENSE REQUIREMENTS

Sec. 2154.101. GENERAL REQUIREMENTS. (a) A person must obtain

an appropriate license to:

(1) engage in the business of manufacturing, distributing,

jobbing, or importing fireworks to be sold or used in this state;

or

(2) supervise or conduct public fireworks displays.

(b) A person who is younger than 21 years of age may not be

issued a pyrotechnic operator's license. The minimum age of a

person issued another license under Subchapter D is 18 years of

age.

(c) A person may not:

(1) transfer a license; or

(2) obtain or attempt to obtain a license by fraudulent

representation.

(d) A person may not alter or deface a license. An altered or

defaced license is void.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2154.102. WAIVER OF EXAMINATION REQUIREMENT. The

commissioner may waive an examination requirement for an

applicant with a valid license from another state if, in the

commissioner's opinion, the license requirements of the other

state are substantially equivalent to those of this state.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2154.1025. STATE FIRE MARSHAL'S AUTHORITY REGARDING

EXAMINATIONS; RULES. (a) The state fire marshal shall establish

the scope and type of an examination required under this chapter.

(b) The state fire marshal may administer the examination or may

enter into an agreement with a testing service.

(c) The state fire marshal shall adopt rules as necessary to

implement examination requirements under this chapter.

Added by Acts 2003, 78th Leg., ch. 1014, Sec. 7, eff. June 20,

2003.

Sec. 2154.1026. USE OF TESTING SERVICE FOR EXAMINATION. (a) If

a testing service is used, the state fire marshal may contract

with the testing service regarding requirements for the

examination required by this chapter, including examination

development, scheduling, site arrangements, grading, reporting,

analysis, or other administrative duties.

(b) The state fire marshal may require the testing service to:

(1) correspond directly with an applicant regarding the

administration of the examination;

(2) collect a reasonable fee from an applicant for administering

the examination; or

(3) administer the examination at a specific location or time.

Added by Acts 2003, 78th Leg., ch. 1014, Sec. 7, eff. June 20,

2003.

Sec. 2154.103. EXAMINATION RESULTS. (a) The state fire marshal

shall notify each examinee of the results of the examination not

later than the 30th day after the date an examination is

administered.

(b) If the examination is conducted, graded, or reviewed by a

testing service, the state fire marshal shall notify the examinee

of the result of the examination not later than the 14th day

after the date the state fire marshal receives the result from

the testing service.

(c) If the notice of the examination result will be delayed for

longer than 90 days after the examination date, the state fire

marshal shall notify the examinee of the reason for the delay

before the 90th day.

(d) If requested in writing by a person who fails the licensing

examination, the state fire marshal shall send the person an

analysis of the person's performance on the examination.

(e) The state fire marshal may require a testing service to

notify a person of the results of the person's examination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1014, Sec. 8, eff. June 20,

2003.

Sec. 2154.104. DUPLICATE LICENSE; LICENSE CHANGES. A person

must be charged a fee in an amount not to exceed $20 for a

duplicate license issued by the commissioner and for any

requested change to a license.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2154.105. LICENSE EXPIRATION DATE. (a) The commissioner

by rule may provide for different expiration dates for the

various types of licenses.

(b) If the expiration date of a license is less than one year

from the date of its issuance or anniversary date, the license

fee shall be prorated on the basis of the number of months during

which the license is valid. The total annual fee is payable each

time the license is renewed.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2154.106. LICENSE RENEWAL. (a) A license holder may renew

an unexpired license by paying the required renewal fee to the

state fire marshal any time before the license expires.

(b) Not later than the 30th day before the expiration date of a

license, the state fire marshal shall send written notice of the

impending license expiration to the license holder at the license

holder's last known address.

(c) A person whose license has been expired for 90 days or less

may renew the license by paying to the state fire marshal the

required annual fee and an additional amount equal to one-half of

the original license fee.

(d) A person whose license has been expired for more than 90

days but less than two years may renew the license by paying to

the state fire marshal all unpaid annual fees and an additional

amount equal to the original license fee.

(e) A person may not renew a license that has been expired for

two years or more. The person may obtain a new license by

complying with the requirements and procedures for obtaining an

original license.

(f) This section does not prevent the state fire marshal from

denying or refusing to renew a license for any reason provided by

law or the rules of the commissioner.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER D. TYPES OF LICENSES

Sec. 2154.151. MANUFACTURER'S LICENSE. (a) A person

manufacturing, storing, possessing, and selling fireworks

constructed by that person must have a manufacturer's license.

(b) The commissioner shall set and collect an annual

manufacturer's license fee in an amount not to exceed $1,000.

(c) A licensed manufacturer may sell:

(1) Fireworks 1.4G only to a licensed distributor or jobber; and

(2) Fireworks 1.3G only to a licensed distributor or pyrotechnic

operator, or to a fireworks public display permit holder for use

in public fireworks displays in this state.

(d) A licensed manufacturer may manufacture, store, possess, and

sell an item other than a permissible firework if the item is

only for sale and delivery to authorized persons in a state in

which the item is permissible.

(e) A licensed manufacturer may be required to submit samples of

all fireworks to the state fire marshal for approval.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2154.152. DISTRIBUTOR'S LICENSE. (a) A person must be a

licensed distributor if the person:

(1) imports into this state or stores, possesses, and sells

Fireworks 1.3G to a licensed pyrotechnic operator or distributor

or to a single public display, multiple public display, or

agricultural, industrial, and wildlife control fireworks permit

holder; or

(2) imports or stores, possesses, and sells Fireworks 1.4G to a

licensed jobber, retailer, or distributor in this state.

(b) The commissioner shall set and collect an annual

distributor's license fee in an amount not to exceed $1,500.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2154.153. JOBBER'S LICENSE. (a) A person must be a

licensed jobber if the person stores, possesses, and sells

Fireworks 1.4G only to retailers in this state.

(b) The commissioner shall set and collect an annual jobber's

license fee in an amount not to exceed $1,000.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2154.154. PYROTECHNIC OPERATOR'S LICENSE. (a) A person

must be a licensed pyrotechnic operator if the person assembles,

conducts, and supervises public fireworks displays using

Fireworks 1.3G.

(b) The commissioner shall set and collect an annual pyrotechnic

operator's license fee in an amount not to exceed $100.

(c) To qualify for a pyrotechnic operator's license, a person

must take and pass an examination, if required, conducted by the

commissioner through the state fire marshal's office.

(d) Unless the examination is administered by a testing service,

a person shall be charged a nonrefundable initial examination fee

in an amount not to exceed $50. Unless the reexamination is

administered by a testing service, a person shall be charged a

nonrefundable fee in an amount not to exceed $20 for each

reexamination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1014, Sec. 9, eff. June 20,

2003.

Sec. 2154.155. PYROTECHNIC SPECIAL EFFECTS OPERATOR'S LICENSE.

(a) A person must be a licensed pyrotechnic special effects

operator if the person assembles, conducts, and supervises

proximate displays using Fireworks 1.3G or Fireworks 1.4G as

defined in NFPA 1126 Standard of the Use of Pyrotechnics Before a

Proximate Audience.

(b) The commissioner shall set and collect an annual pyrotechnic

special effects operator's license fee in an amount not to exceed

$100.

(c) To qualify for a pyrotechnic special effects operator's

license, a person must take and pass an examination, if required,

conducted by the commissioner through the state fire marshal's

office.

(d) Unless the examination is administered by a testing service,

a person shall be charged a nonrefundable initial examination fee

in an amount not to exceed $50. Unless the reexamination is

administered by a testing service, a person shall be charged a

nonrefundable fee in an amount not to exceed $20 for each

reexamination.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1014, Sec. 10, eff. June 20,

2003.

Sec. 2154.156. FLAME EFFECTS OPERATOR'S LICENSE. (a) A person

must be a licensed flame effects operator if the person

assembles, conducts, or supervises flame effects under Section

2154.253.

(b) The commissioner shall set and collect an annual flame

effects operator's license fee in an amount not to exceed $100.

(c) To qualify for a flame effects operator's license, a person

must take and pass an examination and comply with any other

requirements set by the commissioner through the state fire

marshal's office.

(d) A person shall be charged a nonrefundable initial

examination fee in an amount not to exceed $30. A person shall be

charged a nonrefundable fee in an amount not to exceed $20 for

each reexamination.

Added by Acts 2003, 78th Leg., ch. 872, Sec. 2, eff. Sept. 1,

2003.

SUBCHAPTER E. PERMIT REQUIREMENTS

Sec. 2154.201. GENERAL REQUIREMENTS. (a) A person who is

younger than 21 years of age may not be issued a public fireworks

display permit. A person who is younger than 18 years of age may

not be issued another permit under this subchapter.

(b) A person may not:

(1) transfer a permit issued under this subchapter; or

(2) obtain or attempt to obtain a permit under this subchapter

by fraudulent representation.

(c) A person may not alter or deface a permit. An altered or

defaced permit is void.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2154.202. RETAIL FIREWORKS PERMIT. (a) A person selling

fireworks directly to the public must annually obtain a

nonrenewable retail fireworks permit for each retail location.

(b) The commissioner shall set and collect a retail fireworks

permit fee in an amount not to exceed $20.

(c) A retail fireworks permit may be purchased from a licensed

manufacturer, distributor, or jobber or from the state fire

marshal's office.

(d) A licensed manufacturer, distributor, or jobber may obtain

retail fireworks permits from the commissioner at any time. The

commissioner shall provide permits in books containing 20 permits

each. Each permit must be clearly printed with the year, date,

and permit number. The manufacturer, distributor, or jobber shall

keep a record of all permits issued and shall submit the record

to the commissioner through the state fire marshal in the manner

required by the commissioner.

(e) A retail fireworks permit expires on January 31 each year

and is not renewable.

(f) An outdated permit may be exchanged for a current permit

only in the year following the permit's expiration.

(g) A retail fireworks permit holder may sell fireworks only to

the public, and only during periods:

(1) beginning June 24 and ending at midnight on July 4;

(2) beginning December 20 and ending at midnight on January 1 of

the following year; and

(3) beginning May 1 and ending at midnight on May 5 if the

fireworks are sold at a location that is not more than 100 miles

from the Texas-Mexico border and that is in a county in which the

commissioners court of the county has approved the sale of

fireworks during the period.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1179, Sec. 3, eff. June 15, 2007.

Sec. 2154.203. AGRICULTURAL, INDUSTRIAL, AND WILDLIFE CONTROL

PERMIT. (a) The commissioner shall set and collect a permit fee

in an amount not to exceed $50 for a permit to use Fireworks 1.3G

for agricultural, industrial, or wildlife control purposes.

(b) The applicant must specify the exact purpose for which the

fireworks are to be used before a permit may be issued.

(c) A permit expires one year from the date of issuance and is

not renewable.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2154.204. PUBLIC DISPLAY PERMIT. (a) The commissioner

shall set and collect a permit fee in an amount not to exceed $50

for a Fireworks 1.3G single public display permit. The permit

shall be obtained from the commissioner through the state fire

marshal.

(b) A single public fireworks display permit is valid for only

one public fireworks display to be held during the hours and on

the date or alternate date, if provided, stated on the permit and

is not renewable.

(c) A person conducting multiple fireworks displays at a single

location may be issued a multiple public display permit. The

commissioner shall set and collect an annual multiple public

display permit fee in an amount not to exceed $400.

(d) The holder of a multiple public display permit is not

required to obtain a single public display permit. A multiple

public display permit is valid for one year from the date of

issuance and is not renewable.

(e) This chapter does not limit the authority of the state fire

marshal to inspect the location of the display or to require

appropriate fire protection measures.

(f) The commissioner shall adopt by reference the provisions of:

(1) NFPA 1123, Code for Fireworks Display, 1995 Edition, as

rules governing public displays; and

(2) NFPA 1126, Standards for the Use of Pyrotechnics Before a

Proximate Audience, 1996 Edition, as rules governing indoor

displays.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2154.205. INSURANCE REQUIREMENT FOR PUBLIC DISPLAY PERMIT.

(a) In addition to any other requirements, an applicant for a

public display permit must submit to the state fire marshal

evidence of a general liability insurance policy in an amount of

not less than $500,000 unless the commissioner increases or

decreases the amount under Section 2154.051. A multiple public

display permit or single public display permit may not be issued

without evidence of general liability insurance as required by

this section.

(b) The policy shall be conditioned to pay the amount of money

the insured becomes obligated to pay as damages because of bodily

injury and property damage caused by an occurrence involving the

insured or the insured's servant, officer, agent, or employee in

the conduct of a public fireworks display.

(c) Evidence of the liability insurance policy required by this

section must be in the form of a certificate of insurance issued

by an insurer authorized to do business in this state and

countersigned by an insurance agent licensed in this state.

(d) A certificate of insurance for surplus lines coverage

obtained under Chapter 981, Insurance Code, through a licensed

Texas surplus lines agent resident in this state may be filed

with the commissioner as evidence of coverage required by this

section.

(e) An insurer may not cancel a certificate of insurance issued

under this section unless the insurer gives the state fire

marshal notice of intent to cancel as required by the

commissioner.

(f) This section may be satisfied by a city, county, or other

political subdivision presenting proof of its participation in a

self-insurance fund or other fund created under Chapter 791,

Government Code, covering the liability requirements under this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.550, eff.

Sept. 1, 2003.

Sec. 2154.206. INSPECTION OF PUBLIC FIREWORKS DISPLAY. (a) In

this section, "appropriate fire prevention officer" means a

person with fire prevention authority in a particular

jurisdiction.

(b) A person planning to make a public fireworks display shall

submit, under rules adopted by the commissioner, a written

application to the state fire marshal for a permit.

(c) An appropriate fire prevention officer, as designated or

approved by the state fire marshal, shall make a site

investigation to determine whether a proposed fireworks display

is of a nature or in a location that may be hazardous to property

or dangerous to any person. The officer may, in the exercise of

reasonable discretion, approve or disapprove the display site and

may impose reasonable conditions on the display.

(d) After inspecting the proposed display site, the fire

prevention officer shall notify the state fire marshal of the

results of the inspection, and the state fire marshal shall

determine if a permit is to be issued.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2154.207. INSURANCE REQUIREMENT. (a) In addition to any

other requirements, an applicant for a permit under Section

2154.253 must submit to the authority having jurisdiction

evidence of a general liability insurance policy in an amount of

not less than $1 million unless the commissioner decreases the

amount under Section 2154.051. The permit may not be issued

without evidence of insurance as required by this section.

(b) The general liability insurance policy required by this

section shall be conditioned to pay the amount of money the

insured becomes obligated to pay as damages because of bodily

injury and property damage caused by an occurrence involving the

insured or the insured's servant, officer, agent, or employee in

the conduct of a display of pyrotechnics and flame effects.

(c) Evidence of the general liability insurance policy required

by this section must be in the form of a certificate of insurance

issued by an insurer authorized to do business in this state and

countersigned by an insurance agent licensed in this state.

(d) A certificate of insurance for surplus lines coverage

obtained under Chapter 981, Insurance Code, through a licensed

Texas surplus lines agent resident in this state may be filed

with the commissioner as evidence of coverage required by this

section.

(e) An insurer may not cancel a certificate of insurance issued

under this section unless the insurer gives the authority having

jurisdiction notice of intent to cancel.

(f) This section may be satisfied by a city, county, or other

political subdivision presenting proof of its participation in a

self-insurance fund or a fund created under Chapter 791,

Government Code, covering the liability requirements under this

chapter.

Added by Acts 2003, 78th Leg., ch. 872, Sec. 3, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.155, eff. September 1, 2005.

SUBCHAPTER F. PROHIBITED ACTS

Sec. 2154.251. PROHIBITED USE OF FIREWORKS. (a) A person may

not:

(1) explode or ignite fireworks within 600 feet of any church, a

hospital other than a veterinary hospital, an asylum, a licensed

child care center, or a public or private primary or secondary

school or institution of higher education unless the person

receives authorization in writing from that organization;

(2) sell at retail, explode, or ignite fireworks within 100 feet

of a place where flammable liquids or flammable compressed gasses

are stored and dispensed;

(3) explode or ignite fireworks within 100 feet of a place where

fireworks are stored or sold;

(4) ignite or discharge fireworks in or from a motor vehicle;

(5) place ignited fireworks in, or throw ignited fireworks at, a

motor vehicle;

(6) conduct a public fireworks display that includes Fireworks

1.3G unless the person is a licensed pyrotechnic operator;

(7) conduct a proximate display of fireworks that includes

Fireworks 1.3G or Fireworks 1.4G as defined in NFPA 1126

Standards for the Use of Pyrotechnics Before a Proximate Audience

unless the person is a licensed pyrotechnic special effects

operator and has the approval of the local fire prevention

officer; or

(8) sell, store, manufacture, distribute, or display fireworks

except as provided by this chapter or rules adopted by the

commissioner under this chapter.

(b) A person may not manufacture, distribute, sell, or use

fireworks in a public fireworks display or for agricultural,

industrial, or wildlife control purposes without an appropriate

license or permit. Fireworks manufactured, distributed, sold, or

used without an appropriate license or permit are illegal

fireworks.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2154.252. CERTAIN SALES OF FIREWORKS PROHIBITED. (a)

Unless the fireworks conform to the standards of the United

States Consumer Product Safety Commission and the department, a

person in this state may not:

(1) sell the fireworks at retail;

(2) offer the fireworks for retail sale;

(3) possess the fireworks for retail sale in this state; or

(4) transport, use, or explode the fireworks in this state.

(b) A person may offer for sale to the general public Fireworks

1.4G only at authorized retail locations. All mail order sales of

Fireworks 1.4G are prohibited.

(c) Fireworks may not be sold or offered for sale to children

under 16 years of age or to an intoxicated or incompetent person.

A person selling fireworks at retail shall make a reasonable

effort to determine that potential purchasers of fireworks are of

the minimum age required by this subsection.

(d) A licensed manufacturer, distributor, jobber, or importer

may not sell fireworks to a person who does not hold a license or

permit.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1179, Sec. 4, eff. June 15, 2007.

Sec. 2154.253. USE OF FLAME EFFECTS OR PYROTECHNICS. (a)

Definitions. In this section:

(1) "Authority having jurisdiction" means the fire marshal of a

political subdivision. If the political subdivision has no fire

marshal, the chief executive of the local fire protection

district or emergency services district shall be the authority

having jurisdiction. The state fire marshal or the state fire

marshal's designee shall be the authority having jurisdiction if

the political subdivision has no fire marshal, local fire

protection district, or emergency services district.

(2) "Flame effects" means a stationary or hand-held device of

solid, liquid, or gas, designed specifically to produce an open

flame when ignited to display a thermal, physical, visual, or

audible phenomenon as defined in NFPA Standard 160. Such devices

include paraffin wax candles, LPG candles, torches, and LPG

burners.

(3) "NFPA Standard 1126" means the edition of the National Fire

Protection Association, Standard 1126, "Standard for the Use of

Pyrotechnics before a Proximate Audience," as adopted and amended

by the commissioner.

(4) "NFPA Standard 160" means the edition of the National Fire

Protection Association, Standard 160, "Standard for Flame Effects

Before an Audience," as adopted and amended by the commissioner.

(5) "Pyrotechnics" means an explosive composition or device

designed for entertainment to produce a visible or audible effect

by combustion, explosion, deflagration, or detonation as defined

by NFPA Standard 1126.

(b) The use of flame effects or pyrotechnics for entertainment,

exhibition, demonstration, or simulation before an assembly of 50

people or more, except for public safety demonstrations, must

comply with NFPA Standard 160 and NFPA Standard 1126 and the

following standards and requirements:

(1) if flame effects or pyrotechnics are used inside a building,

the building must contain a complete operational fire-sprinkler

system or provide personnel to implement a standby fire watch

acceptable to the authority having jurisdiction;

(2) before flame effects or pyrotechnics are used inside a

building, an announcement to the assembly must be made giving

verbal instruction regarding the location and use of available

exits and information about the building fire protection and fire

alarm systems; a determination by the authority having

jurisdiction that an exit door is locked or obstructed

constitutes a violation of this section;

(3) the plan required by NFPA Standard 1126 or NFPA Standard 160

detailing the criteria for use and display of pyrotechnics and

flame effects must be provided to the local authority having

jurisdiction;

(4) at least one Texas pyrotechnic special effects operator's

licensee must be present on-site at all times where pyrotechnics

are used, discharged, or ignited;

(5) at least one Texas flame effects operator's licensee must be

present on-site at all times where flame effects are used,

discharged, or ignited;

(6) the on-site licensee shall be responsible for complying with

this section;

(7) the licensee or the licensee's employer must obtain a permit

from the local authority having jurisdiction before the use,

discharge, or ignition of a flame effect or pyrotechnics; and

(8) the applicant for the permit must provide with the

application the evidence of insurance required by Section

2154.207.

(c) The requirements provided by Subsection (b) do not apply to

traditional, nontheatrical public displays such as:

(1) use of lighted candles in restaurants or during religious

services;

(2) fireplaces in areas open to the public;

(3) restaurant cooking visible to the public;

(4) the outdoor use of consumer fireworks by the general public;

or

(5) an outdoor public display permitted under Section 2154.204.

(d) The authority having jurisdiction may adopt regulations

governing the issuance of permits for the use of flame effects or

pyrotechnics and may charge a fee to recover its costs.

(e) A person commits an offense if the person violates this

section. An offense under this section is a Class A misdemeanor.

Each day a violation occurs or continues constitutes a separate

offense. Venue under this section is in the county in which the

offense is committed or in Travis County.

(f) A municipal or county ordinance, order, or rule in effect on

September 1, 2003, is not invalidated by this chapter.

(g) This section does not limit or restrict the authority of a

county, where specifically authorized by law, or municipality to

enact an ordinance or order prohibiting or further regulating

flame effects or pyrotechnics.

Added by Acts 2003, 78th Leg., ch. 872, Sec. 1, eff. Sept. 1,

2003.

Sec. 2154.254. EMPLOYMENT OF MINORS. (a) Except as provided by

Subsection (c), a person may not employ or allow a person younger

than 16 years of age to manufacture, distribute, sell, or

purchase fireworks in the course of the person's business.

(b) Except as provided by Subsection (c), a person may not

employ a person 16 years of age or older but younger than 18

years of age to sell fireworks at a retail sales location unless

the person selling fireworks at that location is accompanied by

another person who is at least 18 years of age.

(c) An owner of a retail sales location may employ a person who

is otherwise prohibited from engaging in that activity by

Subsection (a) or (b) to sell fireworks at the owner's retail

sales location if the person employed is:

(1) a member of the owner's immediate family;

(2) 12 years of age or older; and

(3) accompanied by another person who is at least 18 years of

age while the person is engaged in selling fireworks at that

location.

Added by Acts 2007, 80th Leg., R.S., Ch.

1179, Sec. 5, eff. June 15, 2007.

SUBCHAPTER G. DISCIPLINARY ACTIONS; PENALTIES

Sec. 2154.301. DISCIPLINARY POWERS OF COMMISSIONER. (a) The

commissioner may, through the state fire marshal, suspend,

revoke, or refuse to issue or renew a license or permit if the

commissioner finds that any provision of this chapter, or any

rule adopted under this chapter, has been violated.

(b) A person who has a license or permit revoked may not reapply

for the license or permit earlier than one year from the date of

revocation. A person reapplying under this subsection must

request a public hearing on the reissuance of the license or

permit and has the burden of proving that a license or permit

should be granted.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2154.302. DISCIPLINARY HEARING. (a) If the state fire

marshal proposes to suspend, revoke, or refuse to renew a

person's license or permit, the person is entitled to a hearing

conducted by the State Office of Administrative Hearings.

(b) Disciplinary proceedings are governed by Chapter 2001,

Government Code.

(c) Rules of practice adopted by the commissioner applicable to

the disciplinary proceedings may not conflict with the rules

adopted by the State Office of Administrative Hearings.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2154.303. PENALTIES. (a) A person commits an offense if

the person violates Section 2154.101(b), (c)(2), or (d),

2154.151(e), or 2154.201(a), (b)(2), or (c) or Subchapter F.

(b) Except as provided by Subsection (c), an offense under this

section is a Class B misdemeanor.

(c) A violation of Section 2154.251(a)(1), (2), (3), (4), (5),

or (8) that results in property damage in an amount of less than

$200 and does not result in bodily injury or death, or a

violation of Section 2154.254(a) or (b), is a Class C

misdemeanor.

(d) Each day a violation occurs or continues constitutes a

separate offense.

(e) Venue under this section is in the county in which the

offense is committed or in Travis County.

(f) If the commissioner determines that a violation of this

chapter creates a threat to the public safety, the commissioner

may bring suit in the district court of the county in which the

person who committed the offense resides or has an office to

enjoin the person from engaging in the prohibited activity. The

commissioner is not required to give bond as a condition to the

issuance of injunctive relief.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.709(a), eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1179, Sec. 6, eff. June 15, 2007.

Sec. 2154.304. SEIZURE OF ILLEGAL FIREWORKS. (a) The state

fire marshal, a fire chief, a fire marshal, their deputies, or a

peace officer may seize illegal fireworks. Fireworks seized in

the enforcement of this chapter shall be kept in the custody of

the seizing agent or the sheriff of the county in which the

fireworks were seized.

(b) The owner of the seized fireworks may file an action

contesting the seizure in a district court in the county in which

the fireworks were seized.

(c) Not later than the 30th day after the hearing on the

seizure, the court may authorize the return of part or all of the

confiscated fireworks. The court shall order any fireworks not

returned to be destroyed. If an action contesting the seizure is

not filed by the 30th day after the seizure, the seizing agent or

the sheriff shall destroy the fireworks.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 2155. HOTELS AND BOARDINGHOUSES

OCCUPATIONS CODE

TITLE 13. SPORTS, AMUSEMENTS, AND ENTERTAINMENT

SUBTITLE D. OTHER AMUSEMENTS AND ENTERTAINMENT

CHAPTER 2155. HOTELS AND BOARDINGHOUSES

SUBCHAPTER A. NOTIFICATION OF LODGING RATES

Sec. 2155.001. ROOM RATE INFORMATION. (a) A hotel owner or

keeper shall post a card or sign in a conspicuous place in each

hotel room stating:

(1) the daily room rate; and

(2) the date the card or sign was posted.

(b) An increase in the daily room rate is not effective until

the 30th day after the date a card or sign with the increased

rate is posted.

(c) The owner or keeper of a hotel having 20 or more rooms shall

give a guest assigned a room a ticket showing the daily room rate

being charged for the room. The room rate on the ticket must

conform with the rate posted under Subsection (a).

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2155.002. CRIMINAL PENALTIES. (a) A hotel owner or keeper

commits an offense if the person does not post a room rate as

required by Section 2155.001(a).

(b) A hotel owner, keeper, or employee commits an offense if the

person does not give a guest a ticket as required by Section

2155.001(c).

(c) A hotel owner, keeper, or employee commits an offense if the

person knowingly charges a guest a room rate for a room that is

more than the posted rate for that room. Each day an excessive

rate is charged is a separate offense.

(d) An offense under Subsection (a) or (c) is a misdemeanor

punishable by:

(1) a fine of not less than $25 or more than $100;

(2) confinement in jail for a term not to exceed 30 days; or

(3) both a fine and confinement.

(e) An offense under Subsection (b) is a misdemeanor punishable

by a fine of not more than $100.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

SUBCHAPTER B. LIABILITY FOR PERSONAL PROPERTY ON PREMISES

Sec. 2155.051. DEFINITION. In this subchapter, "hotel" means a

business, including an inn or rooming house, that furnishes food,

lodging, or both food and lodging to a person applying and paying

for the service.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2155.052. LIABILITY FOR VALUABLES. (a) This section

applies only to a hotel, apartment hotel, or boardinghouse keeper

who:

(1) continuously maintains a metal safe or vault in the keeper's

hotel, apartment hotel, or boardinghouse that is in good order

and fit for the custody of money, jewelry, silver or gold

articles, precious stones, personal ornaments, or documents; and

(2) keeps suitable locks or bolts on the guests' sleeping room

doors and proper fastenings on the transom and window of guest

rooms.

(b) A hotel, apartment hotel, or boardinghouse keeper is not

liable for a loss or injury suffered by a guest from the loss of

valuables in an amount of more than $50 if:

(1) the valuables could reasonably have been kept in the safe or

vault of the hotel, apartment hotel, or boardinghouse;

(2) the loss or injury does not occur through the negligence or

wrongdoing of the keeper or an employee of the hotel, apartment

hotel, or boardinghouse; and

(3) a printed copy of this section is posted on the door of the

guest's sleeping room.

(c) Subsection (b) does not apply if:

(1) the guest offered to deliver the valuables to the hotel,

apartment hotel, or boardinghouse keeper for custody in the safe

or vault; and

(2) the hotel, apartment hotel, boarding hotel, or boardinghouse

keeper did not:

(A) deposit the valuables in the safe or vault; and

(B) issue a receipt for the valuables.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2155.053. GRATUITOUS BAILEE. (a) A hotel, apartment

hotel, or boardinghouse keeper may hold a person's property,

including baggage, at the keeper's option and at the property

owner's risk if the property owner:

(1) forwards the property to the hotel, apartment hotel, or

boardinghouse before becoming a guest;

(2) leaves the property in the hotel, apartment hotel, or

boardinghouse lobby before checking the property or becoming a

guest; or

(3) allows the property to remain in the hotel, apartment hotel,

or boardinghouse after the innkeeper and guest relationship has

ceased and without checking the property.

(b) If a person checks property at a hotel, apartment hotel, or

boardinghouse and leaves the property at the hotel, apartment

hotel, or boardinghouse free of charge for one week without being

a guest, the hotel, apartment hotel, or boardinghouse keeper may,

absent a special agreement, continue to hold the property after

the first week at the property owner's risk.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 2156. THEATERS

OCCUPATIONS CODE

TITLE 13. SPORTS, AMUSEMENTS, AND ENTERTAINMENT

SUBTITLE D. OTHER AMUSEMENTS AND ENTERTAINMENT

CHAPTER 2156. THEATERS

Sec. 2156.001. DEFINITION. In this chapter, "theater" means a

building constructed, equipped, and used for public performances

or the production and exhibition of plays, dramas, or operas for

which an admission fee is charged. The term includes an opera

house or playhouse.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2156.002. OTHER REGULATION PERMITTED. A theater may be

regulated by ordinance or other law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2156.003. RIGHTS OF THEATER OWNERS. A theater owner or

lessee may:

(1) assign seats to theater patrons; and

(2) refuse admission to objectionable persons.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2156.004. RECORDKEEPING; OFFENSE. (a) A person in charge

of a theater, including a theater owner, lessee, or manager,

shall:

(1) keep, in convenient form, a list of all bookings of shows

for the theater and the specific dates of the bookings; and

(2) show the list, on request, to a person desiring in good

faith to lease or rent the theater for a public performance or

the production and exhibition of a play, drama, or opera.

(b) A person commits an offense if the person violates

Subsection (a).

(c) An offense under Subsection (b) is a misdemeanor punishable

by a fine of not more than $20 or less than $10.

(d) Each failure or refusal to comply with Subsection (a) is a

separate offense.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2156.005. DISCRIMINATION AGAINST REPUTABLE PRODUCTIONS;

OFFENSE. (a) A person who is in charge of and manages a

theater, including a theater owner or lessee, or a representative

of an owner or lessee, may not discriminate against reputable

theaters, operas, shows, or other productions.

(b) A person who is in charge of and manages a theater,

including a theater owner or lessee, or a representative of an

owner or lessee, commits an offense if the person fails and

refuses to rent or lease the theater for one or more performances

of any reputable theater, opera, or show on terms that may not be

considered unreasonable, extortionate, or prohibitive to the

agent, manager, proprietor, or representative of the theater,

opera, or show.

(c) An offense under Subsection (b) is a misdemeanor and the

person:

(1) shall be fined not more than $500 or less than $100; and

(2) may be committed to not more than 10 days in jail.

(d) Each violation of Subsection (b) is a separate offense.

(e) Fifty percent of a fine collected under Subsection (c) shall

be paid to the complainant. The remainder of the fine shall be

paid to the jury fund of the county where the suit was brought.

(f) It is a defense to prosecution under Subsection (b) that, at

the time of the application to lease or rent the theater, the

person in charge of the theater shows that:

(1) the theater had, in good faith, already been leased or

rented; and

(2) other bookings had been made for the date or dates applied

for in good faith and not with the intention of evading this

chapter.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2156.006. FORFEITURE OF LEASE. A theater's lessee or a

lessee's assigns forfeit the lease and any rights and privileges

under the lease if the person:

(1) does not comply with the law governing theaters; or

(2) is convicted of an offense under Section 2156.005.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.



CHAPTER 2157. REGULATION OF MOTION PICTURE THEATERS

OCCUPATIONS CODE

TITLE 13. SPORTS, AMUSEMENTS, AND ENTERTAINMENT

SUBTITLE D. OTHER AMUSEMENTS AND ENTERTAINMENT

CHAPTER 2157. REGULATION OF MOTION PICTURE THEATERS

Sec. 2157.001. INTERPRETATION OF CONTRACTS. An agreement

relating to the distribution of a film shown in any theater in

this state or the licensing of a motion picture or film shown in

any theater in this state is to be construed under state law.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2157.002. VENUE FOR CERTAIN SUITS. (a) Venue of a suit

arising out of an agreement described by Section 2157.001 is in

the county in which:

(1) the film was licensed to be shown; or

(2) the principal office of the exhibitor under the agreement is

located.

(b) A provision of the agreement attempting to establish venue

in a place other than as provided by Subsection (a) is void.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.

Sec. 2157.003. REPORTS ON THEATER ATTENDANCE. (a) A private or

confidential investigator employed to determine the attendance at

or the number of paid admissions for a motion picture theater

performance shall furnish to the owner or general manager of the

theater:

(1) a report of the investigator's findings on the day after the

date of the determination; and

(2) a written copy of the investigator's findings or report not

later than the third day after the date of the determination.

(b) If an investigator does not comply with Subsection (a),

evidence obtained by the investigator and the investigator's

testimony is not admissible as evidence in any court or other

proceeding.

Acts 1999, 76th Leg., ch. 388, Sec. 1, eff. Sept. 1, 1999.






TITLE 14. REGULATION OF MOTOR VEHICLES AND TRANSPORTATION

CHAPTER 2301. SALE OR LEASE OF MOTOR VEHICLES

OCCUPATIONS CODETITLE 14. REGULATION OF MOTOR VEHICLES AND TRANSPORTATIONSUBTITLE A. REGULATIONS RELATED TO MOTOR VEHICLESCHAPTER 2301. SALE OR LEASE OF MOTOR VEHICLESSUBCHAPTER A. GENERAL PROVISIONSSec. 2301.001. CONSTRUCTION; PURPOSE. The distribution and sale of motor vehicles in this state vitally affects the general economy of the state and the public interest and welfare of its citizens. This chapter shall be liberally construed to accomplish its purposes, including the exercise of the state's police power to ensure a sound system of distributing and selling motor vehicles through:(1) licensing and regulating manufacturers, distributors, converters, and dealers of motor vehicles; and(2) enforcing this chapter as to other persons to provide for compliance with manufacturer's warranties and to prevent fraud, unfair practices, discrimination, impositions, or other abuse of the people of this state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.002. DEFINITIONS. In this chapter:(1) "Ambulance" means a vehicle that is used exclusively to transport or to provide emergency medical care to an injured or ill person and that includes:(A) a driver's compartment;(B) a compartment to accommodate an emergency medical care technician or paramedic and two injured or ill persons in a position that permits one of the injured or ill persons to be given intensive life-support during transit;(C) equipment and supplies for emergency care of an injured or ill person at the location of the person or at the scene of an injury-producing incident as well as in transit;(D) two-way radio communication capability; and(E) equipment for light rescue or extrication procedures.(2) "Board" has the meaning assigned by Section 2301.005.(3) "Broker" means a person who, for a fee, commission, or other valuable consideration, arranges or offers to arrange a transaction involving the sale of a new motor vehicle, other than a person who is:(A) a franchised dealer or a bona fide employee of a franchised dealer acting for the franchised dealer;(B) a representative or a bona fide employee of a representative acting for the representative;(C) a distributor or a bona fide employee of a distributor acting for the distributor; or(D) the owner of the vehicle at any point in the transaction.(4) "Chassis manufacturer" means a person who manufactures and produces the frame on which the body of a motor vehicle is mounted.(5) "Conversion" means a motor vehicle, other than a motor home, ambulance, or fire-fighting vehicle, that:(A) has been substantially modified by a person other than the manufacturer or distributor of the chassis of the motor vehicle; and(B) has not been the subject of a retail sale.(6) "Converter" means a person who before the retail sale of a motor vehicle:(A) assembles, installs, or affixes a body, cab, or special equipment to a chassis; or(B) substantially adds, subtracts from, or modifies a previously assembled or manufactured motor vehicle other than a motor home, ambulance, or fire-fighting vehicle.(7) "Dealer" means a person who holds a general distinguishing number issued by the board under Chapter 503, Transportation Code.(8) "Dealership" means the physical premises and business facilities on which a franchised dealer operates the dealer's business, including the sale and repair of motor vehicles. The term includes premises or facilities at which a person engages only in the repair of a motor vehicle if the repair is performed under a franchise and a motor vehicle manufacturer's warranty.(9) "Department" means the Texas Department of Motor Vehicles.(10) "Director" means the director of the division.(11) "Distributor" means a person, other than a manufacturer, who distributes or sells new motor vehicles to a franchised dealer.(12) "Division" means the Motor Vehicle Division of the department.(13) "Executive director" means the executive director of the department.(14) "Fire-fighting vehicle" means a motor vehicle the only purposes of which are to transport firefighters to the scene of a fire and to provide equipment to fight the fire, and that is built on a truck chassis with a gross carrying capacity of at least 10,000 pounds, to which the following have been permanently affixed or mounted:(A) a water tank with a combined capacity of at least 500 gallons; and(B) a centrifugal water pump with a capacity of at least 750 gallons per minute at 150 pounds per square inch net pump pressure.(15) "Franchise" means one or more contracts between a franchised dealer as franchisee and a manufacturer or a distributor as franchisor, including a written communication from a franchisor to a franchisee in which a duty is imposed on the franchisee, under which:(A) the franchisee is granted the right to sell and service new motor vehicles manufactured or distributed by the franchisor or only to service motor vehicles under the contract and a manufacturer's warranty;(B) the franchisee is a component of the franchisor's distribution system as an independent business;(C) the franchisee is substantially associated with the franchisor's trademark, tradename, and commercial symbol;(D) the franchisee's business substantially relies on the franchisor for a continued supply of motor vehicles, parts, and accessories; or(E) any right, duty, or obligation granted or imposed by this chapter is affected.(16) "Franchised dealer" means a person who:(A) holds a franchised motor vehicle dealer's license issued by the board under Chapter 503, Transportation Code; and(B) is engaged in the business of buying, selling, or exchanging new motor vehicles and servicing or repairing motor vehicles under a manufacturer's warranty at an established and permanent place of business under a franchise in effect with a manufacturer or distributor.(17) "General distinguishing number" means a dealer license issued by the board under Chapter 503, Transportation Code.(17-a) "Independent mobility motor vehicle dealer" means a nonfranchised dealer who:(A) holds a general distinguishing number issued by the board under Chapter 503, Transportation Code;(B) holds a converter's license issued under this chapter;(C) is engaged in the business of buying, selling, or exchanging mobility motor vehicles and servicing or repairing the devices installed on mobility motor vehicles at an established and permanent place of business in this state; and(D) is certified by the manufacturer of each mobility device that the dealer installs, if the manufacturer offers that certification.(18) "License holder" means a person who holds a license or general distinguishing number issued by the board under this chapter or Chapter 503, Transportation Code.(19) "Manufacturer" means a person who manufactures or assembles new motor vehicles.(20) "Manufacturer's statement of origin" means a certificate on a form prescribed by the department showing the original transfer of a new motor vehicle from the manufacturer to the original purchaser.(20-a) "Mobility motor vehicle" means a motor vehicle that is designed and equipped to transport a person with a disability and that:(A) has a chassis that contains:(i) a permanently lowered floor or lowered frame; or(ii) a permanently raised roof and raised door;(B) contains at least one of the following:(i) an electronic or mechanical wheelchair, scooter, or platform lift that enables a person to enter or exit the vehicle while occupying a wheelchair or scooter;(ii) an electronic or mechanical wheelchair ramp; or(iii) a system to secure a wheelchair or scooter to allow for a person to be safely transported while occupying the wheelchair or scooter; and(C) is installed as an integral part or permanent attachment to the motor vehicle's chassis.(21) "Motor home" means a motor vehicle that is designed to provide temporary living quarters and that:(A) is built on a motor vehicle chassis as an integral part of or a permanent attachment to the chassis; and(B) contains at least four of the following independent life support systems that are permanently installed and designed to be removed only for repair or replacement and that meet the standards of the American National Standards Institute, Standards for Recreational Vehicles:(i) a cooking facility with an on-board fuel source;(ii) a gas or electric refrigerator;(iii) a toilet with exterior evacuation;(iv) a heating or air conditioning system with an on-board power or fuel source separate from the vehicle engine;(v) a potable water supply system that includes at least a sink, a faucet, and a water tank with an exterior service supply connection; or(vi) a 110-125 volt electric power supply.(22) "Motor home manufacturer" means a person other than the manufacturer of a motor vehicle chassis who, before the retail sale of the motor vehicle, performs modifications on the chassis that result in the finished product being classified as a motor home.(23) "Motor vehicle" means:(A) a fully self-propelled vehicle having two or more wheels that has as its primary purpose the transport of a person or persons, or property, on a public highway;(B) a fully self-propelled vehicle having two or more wheels that:(i) has as its primary purpose the transport of a person or persons or property;(ii) is not manufactured for use on public streets, roads, or highways; and(iii) has been issued a certificate of title;(C) an engine, transmission, or rear axle, regardless of whether attached to a vehicle chassis, manufactured for installation in a vehicle that has:(i) the transport of a person or persons, or property, on a public highway as its primary purpose; and(ii) a gross vehicle weight rating of more than 16,000 pounds; or(D) a towable recreational vehicle.(23-a) "New mobility motor vehicle" means a mobility motor vehicle that has not been the subject of a retail sale, regardless of the mobility motor vehicle's mileage.(24) "New motor vehicle" means a motor vehicle that has not been the subject of a retail sale regardless of the mileage of the vehicle.(25) "Nonfranchised dealer" means a person who holds an independent motor vehicle dealer's general distinguishing number, an independent mobility motor vehicle dealer's general distinguishing number, or a wholesale motor vehicle dealer's general distinguishing number issued by the board under Chapter 503, Transportation Code.(26) "Party" means a person or agency named or admitted as a party and whose legal rights, duties, or privileges are to be determined by the board after an opportunity for adjudicative hearing.(27) "Person" means a natural person, partnership, corporation, association, trust, estate, or any other legal entity.(28) "Relocate" means to transfer an existing dealership operation to facilities at a different location, including a transfer that results in a consolidation or dualing of an existing dealer's operation.(29) "Representative" means a person who:(A) is or acts as an agent or employee for a manufacturer, distributor, or converter; and(B) performs any duty in this state relating to promoting the distribution or sale of new motor vehicles or contacts dealers in this state on behalf of a manufacturer, distributor, or converter.(30) "Retail sale" means any sale of a motor vehicle other than:(A) a sale in which the purchaser acquires a vehicle for resale; or(B) a sale of a vehicle that is operated in accordance with Section 503.061, Transportation Code.(31) "Rule":(A) means a statement by the board of general applicability that:(i) implements, interprets, or prescribes law or policy; or(ii) describes the procedure or practice requirements of the board;(B) includes the amendment or repeal of a prior rule; and(C) does not include a statement regarding only the internal management or organization of the board and not affecting the rights of a person not connected with the board.(32) "Towable recreational vehicle" means a nonmotorized vehicle that:(A) was originally designed and manufactured primarily to provide temporary human habitation in conjunction with recreational, camping, or seasonal use;(B) is titled and registered with the department as a travel trailer through a county tax assessor-collector;(C) is permanently built on a single chassis;(D) contains at least one life support system; and(E) is designed to be towable by a motor vehicle.(33) Repealed by Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 2U.02, eff. September 1, 2009.(34) "Vehicle lease" means a transfer of the right to possess and use a motor vehicle for a term of more than 180 days in return for consideration.(35) "Vehicle lease facilitator" means a person, other than a franchised dealer, a vehicle lessor, or a bona fide employee of a franchised dealer or vehicle lessor, who:(A) holds the person out to any other person as a "motor vehicle leasing company" or "motor vehicle leasing agent," or uses a similar title, to solicit or procure another person to enter into an agreement to become the lessee of a motor vehicle that is not, and will not be, titled in the name of or registered to the facilitator;(B) otherwise solicits another person to enter into an agreement to become a lessee of a motor vehicle that is not, and will not be, titled in the name of or registered to the facilitator; or(C) is otherwise engaged in the business of securing lessees or prospective lessees of a motor vehicle that is not, and will not be, titled in the name of or registered to the facilitator.(36) "Vehicle lessor" means a person who, under a lease, transfers to another person the right to possession and use of a motor vehicle titled in the name of the lessor.(37) "Warranty work" means parts, labor, and any other expenses incurred by a franchised dealer in complying with the terms of a manufacturer's or distributor's warranty.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.601(a), 14A.602, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 281, Sec. 7.01, eff. June 14, 2005.Acts 2007, 80th Leg., R.S., Ch. 710, Sec. 1, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 2U.01, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 2U.02, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 3I.02, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 3I.10, eff. September 1, 2009.

Sec. 2301.003. EFFECT ON AGREEMENTS. (a) The terms and conditions of a franchise are subject to this chapter.(b) An agreement to waive the terms of this chapter is void and unenforceable. A term or condition of a franchise inconsistent with this chapter is unenforceable.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.004. CHAPTER EXCLUSIVE. Unless otherwise specifically provided by law not in conflict with this chapter, all aspects of the distribution and sale of motor vehicles are governed exclusively by this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.005. TITLE CHANGES. (a) A reference in law, including a rule, to the Texas Motor Vehicle Commission or to the board means the board of the Texas Department of Motor Vehicles.(b) A reference in law, including a rule, to the executive director of the Texas Motor Vehicle Commission means the executive director of the Texas Department of Motor Vehicles.(c) A reference in law, including a rule, to the Texas Motor Vehicle Commission Code means this chapter.(d) A reference in law other than this chapter to a dealer licensed by the Texas Motor Vehicle Commission or a dealer licensed by the Motor Vehicle Board of the Texas Department of Transportation means a franchised dealer.(e) A reference in this chapter to a rule or to a board rule means a rule adopted by the commission, except that all board rules that were in effect on June 1, 2005, remain in effect until amended or repealed by the commission.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 281, Sec. 7.02, eff. June 14, 2005.Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 3I.03, eff. September 1, 2009.

Sec. 2301.006. BROKERS PROHIBITED. A person may not act as, offer to act as, or claim to be a broker.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.007. TOWING VEHICLE BY LICENSE HOLDER. Notwithstanding any other law, a person licensed under this chapter does not commit an offense by employing a person to tow a disabled vehicle to or from the premises for which the person is licensed regardless of whether the person employed to tow the vehicle:(1) holds a certificate issued by a state agency authorizing the person to engage in the business of towing vehicles for hire; or(2) commits an offense by towing the vehicle.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

SUBCHAPTER C. DIRECTOR AND OTHER DIVISION PERSONNELSec. 2301.101. DIRECTOR. (a) The director is the division's chief executive and administrative officer and shall administer and enforce this chapter.(b) The director must be licensed to practice law in this state.(c) The director serves at the will of the executive director.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 281, Sec. 7.03, eff. June 14, 2005.

Sec. 2301.103. PERSONNEL. A division employee is subject to dismissal if the employee has an interest in or is related within the first degree by consanguinity or affinity, as determined under Chapter 573, Government Code, to a person who has an interest in a business that manufactures, distributes, converts, sells, or leases motor vehicles.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 281, Sec. 7.04, eff. June 14, 2005.

Sec. 2301.105. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS. (a) The director or the director's designee shall develop an intra-agency career ladder program that addresses opportunities for mobility and advancement of employees in the division. The program must require intra-agency postings of all positions concurrently with any public posting.(b) The director or the director's designee shall develop a system of annual performance evaluations based on documented employee performance. All merit pay for employees of the division must be based on the system established under this subsection.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.106. EQUAL OPPORTUNITY POLICY; REPORT. (a) The director or the director's designee shall prepare and maintain a written policy statement to ensure implementation of an equal employment opportunity program under which all personnel transactions are made without regard to race, color, disability, sex, religion, age, or national origin. The policy statement must include:(1) personnel policies, including policies relating to recruitment, evaluation, selection, appointment, training, and promotion of personnel that comply with Chapter 21, Labor Code;(2) a comprehensive analysis of the division workforce that meets federal and state laws, rules, and regulations and instructions adopted directly under those laws, rules, or regulations;(3) procedures by which a determination can be made of significant underuse in the division workforce of all persons for whom federal or state laws, rules, and regulations and instructions adopted directly under those laws, rules, or regulations encourage a more equitable balance; and(4) reasonable methods to appropriately address those areas of significant underuse.(b) A policy statement prepared under Subsection (a) must be:(1) prepared to cover an annual period;(2) updated at least annually;(3) reviewed by the Commission on Human Rights for compliance with Subsection (a)(1); and(4) filed with the governor.(c) The governor shall deliver a biennial report to the legislature based on the information received under Subsection (b). The report may be made separately or as a part of other biennial reports made to the legislature.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

SUBCHAPTER D. BOARD POWERS AND DUTIESSec. 2301.151. GENERAL JURISDICTION OF BOARD. (a) The board has the exclusive original jurisdiction to regulate those aspects of the distribution, sale, or lease of motor vehicles that are governed by this chapter, including the original jurisdiction to determine its own jurisdiction.(b) The board may take any action that is specifically designated or implied under this chapter or that is necessary or convenient to the exercise of the power and jurisdiction granted under Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.605(a), eff. Sept. 1, 2003.

Sec. 2301.152. GENERAL DUTIES OF BOARD. (a) In accordance with this chapter, the board shall:(1) administer this chapter;(2) establish the qualifications of license holders;(3) ensure that the distribution, sale, and lease of motor vehicles is conducted as required by this chapter and board rules;(4) provide for compliance with warranties; and(5) prevent fraud, unfair practices, discrimination, impositions, and other abuses in connection with the distribution and sale of motor vehicles.(b) In addition to the duties delegated to the board under this chapter, the board shall enforce and administer Chapter 503, Transportation Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.153. GENERAL POWERS OF BOARD. (a) Notwithstanding any other provision of law, the board has all powers necessary, incidental, or convenient to perform a power or duty expressly granted under this chapter, including the power to:(1) initiate and conduct proceedings, investigations, or hearings;(2) administer oaths;(3) receive evidence and pleadings;(4) issue subpoenas to compel the attendance of any person;(5) order the production of any tangible property, including papers, records, or other documents;(6) make findings of fact on all factual issues arising out of a proceeding initiated under this chapter;(7) specify and govern appearance, practice, and procedures before the board;(8) adopt rules and issue conclusions of law and decisions, including declaratory decisions or orders;(9) enter into contracts;(10) execute instruments;(11) retain counsel;(12) use the services of the attorney general and institute and direct the conduct of legal proceedings in any forum;(13) obtain other professional services as necessary and convenient;(14) impose a sanction for contempt;(15) assess and collect fees and costs, including attorney's fees;(16) issue, suspend, or revoke licenses;(17) prohibit and regulate acts and practices in connection with the distribution and sale of motor vehicles or warranty performance obligations;(18) issue cease and desist orders in the nature of temporary or permanent injunctions;(19) impose a civil penalty;(20) enter an order requiring a person to:(A) pay costs and expenses of a party in connection with an order entered under Section 2301.465;(B) perform an act other than the payment of money; or(C) refrain from performing an act; and(21) enforce a board order.(b) The board may inspect the books and records of a license holder in connection with the performance of its duties under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.606(a), eff. Sept. 1, 2003.

Sec. 2301.154. DELEGATION OF POWERS. The director may delegate any of the director's powers to one or more of the division's employees.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 281, Sec. 7.05, eff. June 14, 2005.

Sec. 2301.155. RULES. The authority to adopt rules under this chapter is vested in the board. In accordance with this chapter and the rules, decisions, and orders of the board, the board shall adopt rules as necessary or convenient to administer this chapter and to govern practice and procedure before the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.156. DEPOSIT OF REVENUE. Notwithstanding any other law to the contrary, all money collected by the board under this chapter shall be deposited in the state treasury to the credit of the state highway fund.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.157. IMMUNITY FROM LIABILITY. (a) Notwithstanding any other law, the director or a board member, hearings examiner, or division employee is not personally liable for damages resulting from an official act or omission unless the act or omission constitutes intentional or malicious malfeasance.(b) The attorney general shall defend a person described by Subsection (a) in an action brought in connection with the act or omission by the person regardless of whether the person serves the board or division in any capacity at the time the action is brought.(c) The state shall indemnify a person for a judgment in an action described by Subsection (a), but the state may seek contribution from the person if liability is otherwise permitted by this section.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.160. TOLLING OF TIME LIMIT DURING MEDIATION. A time limit relating to a board proceeding that is imposed by this chapter on the board or on a dealer is tolled during the pendency of mediation required by this chapter or by a franchise agreement.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.607(a), eff. Sept. 1, 2003.

SUBCHAPTER E. PUBLIC INTEREST INFORMATION AND COMPLAINT PROCEDURESSec. 2301.201. PUBLIC INTEREST INFORMATION. (a) The director or the director's designee shall prepare information describing the functions of the board and the procedures by which complaints or protests are filed with and resolved by the board.(b) The board shall make the information available to the public and appropriate state agencies.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.202. COMPLAINTS; RECORDS. (a) The board shall provide to a person who files a complaint, and to each person that is the subject of the complaint, information about the board's policies and procedures relating to complaint investigation and resolution.(b) The board shall keep an information file about each complaint filed with the board that the board has authority to resolve. The board shall keep the following information for each complaint filed by the board for the purpose of enforcing this chapter:(1) the date the complaint is filed;(2) the name of the person filing the complaint;(3) the subject matter of the complaint;(4) each person contacted in relation to the complaint;(5) a summary of the results of the review or investigation of the complaint; and(6) if the board does not take action on the complaint, an explanation of the reasons that action was not taken.(c) If a written complaint is filed with the board that the board has authority to resolve, the board, at least quarterly and until final disposition of the complaint, shall notify the parties to the complaint of the status of the complaint unless the notice would jeopardize an ongoing board investigation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.608(a), eff. Sept. 1, 2003.

Sec. 2301.203. COMPLAINT INVESTIGATION AND DISPOSITION. (a) If the board has reason to believe, through receipt of a complaint or otherwise, that a violation of this chapter or a rule, order, or decision of the board has occurred or is likely to occur, the board shall conduct an investigation unless it determines that the complaint is frivolous or for the purpose of harassment.(b) If the investigation establishes that a violation of this chapter or a rule, order, or decision of the board has occurred or is likely to occur, the board shall initiate proceedings as it determines appropriate to enforce this chapter or its rules, orders, and decisions.(c) The board may not file a complaint alleging a violation of this chapter or a board rule relating to advertising until the board has notified the license holder involved of the alleged violation and given the license holder an opportunity to cure the violation without further proceedings or liability.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.204. COMPLAINT CONCERNING VEHICLE DEFECT. (a) The owner of a motor vehicle or the owner's designated agent may make a complaint concerning a defect in a motor vehicle that is covered by a manufacturer's, converter's, or distributor's warranty agreement applicable to the vehicle.(b) The complaint must be made in writing to the applicable dealer, manufacturer, converter, or distributor and must specify each defect in the vehicle that is covered by the warranty.(c) The owner may also invoke the board's jurisdiction by sending a copy of the complaint to the board.(d) A hearing may be scheduled on any complaint made under this section that is not privately resolved between the owner and the dealer, manufacturer, converter, or distributor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.205. NOTICE OF COMPLAINT PROCEDURE. (a) A franchised dealer shall provide notice of the complaint procedures provided by Section 2301.204 and Subchapter M to each person to whom the dealer sells a new motor vehicle.(b) The board may require its approval of the contents of the notice required by Subsection (a) or may prescribe the contents of the notice.(c) The failure to provide notice as required by this section is a violation of this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.206. PUBLIC PARTICIPATION. (a) The board shall develop and implement policies that provide the public with a reasonable opportunity to appear before the board and to speak on any issue under the board's jurisdiction.(b) The board shall prepare and maintain a written plan that describes how a person who does not speak English or who has a physical, mental, or developmental disability may be provided reasonable access to the board's programs.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

SUBCHAPTER F. LICENSE REQUIREMENTSSec. 2301.251. LICENSE REQUIRED: GENERALLY. (a) Unless a person holds a license issued under this chapter authorizing the activity, the person may not:(1) engage in business as, serve in the capacity of, or act as a dealer, manufacturer, distributor, converter, representative, vehicle lessor, or vehicle lease facilitator in this state; or(2) perform or offer to perform repair services on a motor vehicle under a franchise and a motor vehicle manufacturer's warranty, regardless of whether the person sells or offers to sell motor vehicles at the same location.(b) A franchised dealer must have both a franchised motor vehicle dealer's general distinguishing number issued under Chapter 503, Transportation Code, and a license issued under this chapter.(c) A manufacturer or distributor that directly or indirectly reimburses another person to perform warranty repair services on a vehicle is engaged in business in this state regardless of whether the manufacturer sells or offers for sale new motor vehicles in this state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.252. LICENSE REQUIRED: SALE OF NEW MOTOR VEHICLES. (a) A person may not engage in the business of buying, selling, or exchanging new motor vehicles unless the person:(1) holds a franchised dealer's license issued under this chapter for the make of new motor vehicle being bought, sold, or exchanged; or(2) is a bona fide employee of the holder of a franchised dealer's license.(b) For purposes of this section:(1) the make of a conversion, ambulance, or fire-fighting vehicle is that of the chassis manufacturer; and(2) the make of a motor home is that of the motor home manufacturer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.609(a), eff. Sept. 1, 2003.

Sec. 2301.253. LICENSE REQUIRED: VEHICLE LEASE FACILITATORS. Unless a person holds a vehicle lease facilitator license and complies with this chapter, the person may not:(1) act in the capacity of or engage in the business of a vehicle lease facilitator;(2) hold the person out to any other person as a "leasing company," "leasing agent," "lease facilitator," or similar title, directly or indirectly engaged in the business of a vehicle lease facilitator; or(3) otherwise engage in the solicitation or procurement of a prospective lessee for a motor vehicle that is not titled in the name of and registered to the person.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.254. LICENSE NOT REQUIRED FOR CERTAIN VEHICLE LESSORS OR VEHICLE LEASE FACILITATORS. (a) A person is not required to obtain a license to act as a vehicle lessor or a vehicle lease facilitator if the person is:(1) a state or federally chartered financial institution or a regulated subsidiary of the financial institution; or(2) a trust or other entity that owns an interest in a vehicle lease and the vehicle that is the subject of the lease, if the lease covering the vehicle is initiated, managed, serviced, and administered by a licensed vehicle lessor.(b) A franchised dealer is not required to have a vehicle lessor or vehicle lease facilitator license to engage in any capacity in the business of leasing a motor vehicle that the dealer owns and is licensed under this chapter to sell.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.255. NONFRANCHISED DEALERS; GENERAL DISTINGUISHING NUMBER. (a) A nonfranchised dealer may not operate as a dealer unless the person holds a general distinguishing number. A nonfranchised dealer is not required to obtain an additional license under this chapter.(b) For purposes of a nonfranchised dealer, a reference to a license in this chapter means a general distinguishing number.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.256. REVIEW OF NEW APPLICATIONS. A new application for a license under this chapter shall be reviewed and may be investigated to determine compliance with this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.257. APPLICATION FOR DEALER'S LICENSE. (a) An application for a dealer's license must be on a form prescribed by the board. The application must include:(1) the information required by Chapter 503, Transportation Code; and(2) information relating to the applicant's financial resources, business integrity, business ability and experience, franchise if applicable, physical facilities, vehicle inventory, and other factors the board considers necessary to determine the applicant's qualifications to adequately serve the public.(b) If a material change occurs in the information included in an application for a dealer's license, the dealer shall notify the director of the change within a reasonable time. The director shall prescribe a form for the disclosure of the change.(c) A franchised dealer must apply for a separate license under this section for each separate and distinct dealership as determined by the board. Before changing a location, a dealer must obtain a new license for that location.(d) The act of filing an application under this section or a form prescribed under this section does not establish the applicant as a franchised dealer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 732, Sec. 1, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 684, Sec. 1, eff. September 1, 2009.

Sec. 2301.2575. REQUEST FOR DEALER'S LICENSE APPLICATION CONFIDENTIAL. Notwithstanding any other law or rule, a request for an application for a dealer's license is confidential, is not an open record, and is not available for public inspection.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.610(a), eff. Sept. 1, 2003.

Sec. 2301.258. GENERAL REQUIREMENTS FOR APPLICATION FOR MANUFACTURER'S, DISTRIBUTOR'S, CONVERTER'S, OR REPRESENTATIVE'S LICENSE. An application for a manufacturer's, distributor's, converter's, or representative's license must be on a form prescribed by the board. The application must include information the board determines necessary to fully determine the qualifications of an applicant, including financial resources, business integrity and experience, facilities and personnel for serving franchised dealers, and other information the board determines pertinent to safeguard the public interest and welfare.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.259. APPLICATION FOR MANUFACTURER'S LICENSE. (a) An applicant for a manufacturer's license must provide a list of each distributor or representative acting for the applicant and each dealer franchised to sell the applicant's products in this state and their respective locations. An applicant for or holder of a manufacturer's license must inform the board of a change to the list not later than the 15th day after the date of the change. Information submitted under this subsection becomes a part of the application.(b) An application for a manufacturer's license must include a document stating the terms and conditions of each warranty agreement in effect at the time of the application on a product the manufacturer sells in this state so that the board may determine:(1) the protection provided a retail purchaser of the manufacturer's products;(2) the obligation of a franchised dealer under the agreement; and(3) the basis for compensating a franchised dealer for labor, parts, or other expenses under the agreement.(c) An application for a manufacturer's license must include a statement regarding the manufacturer's compliance with Subchapter I and Sections 2301.451-2301.476.(d) An application for a manufacturer's license must specify:(1) the preparation and delivery obligations of the manufacturer's franchised dealers before delivery of a new motor vehicle to a retail purchaser; and(2) the schedule of compensation to be paid to a franchised dealer for the work and service performed under Subdivision (1).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.611(a), eff. Sept. 1, 2003.

Sec. 2301.260. APPLICATION FOR DISTRIBUTOR'S LICENSE. (a) An application for a distributor's license must disclose:(1) the manufacturer for whom the distributor will act;(2) whether the manufacturer is licensed in this state;(3) the warranty covering the motor vehicles to be sold;(4) the persons in this state who will be responsible for compliance with the warranty;(5) the terms of the contract under which the distributor will act for the manufacturer; and(6) the franchised dealers with whom the distributor will do business.(b) An applicant for a distributor's license that has a responsibility under a warranty agreement must provide the same information relating to the agreement as is provided by an applicant for a manufacturer's license under Section 2301.259.(c) An applicant for or holder of a distributor's license must inform the board of a change in the information provided under this section not later than the 15th day after the date of the change. Information submitted under this subsection becomes a part of the application.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.261. APPLICATION FOR VEHICLE LESSOR'S LICENSE. (a) An application for a vehicle lessor's license must:(1) be on a form prescribed by the board;(2) contain evidence of compliance with Chapter 503, Transportation Code, if applicable; and(3) state other information required by the board.(b) This chapter does not require a separate license for each employee of a vehicle lessor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.262. APPLICATION FOR VEHICLE LEASE FACILITATOR LICENSE. (a) An application for a vehicle lease facilitator license must be on a form prescribed by the board and contain the information required by the board.(b) This chapter does not require a separate license for each employee of a vehicle lease facilitator.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.263. LICENSE ISSUED SUBJECT TO NEW LAW AND RULES. A license issued under this chapter is subject to each provision of this chapter and board rule in effect on the date the license is issued and each provision of this chapter and board rule that takes effect during the term of the license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.264. LICENSE FEES. (a) The annual fees for a license issued under this chapter are:(1) $900 for a manufacturer or distributor, plus $20 for each dealer franchised by the manufacturer or distributor;(2) for a franchised dealer:(A) $175, if the dealer sold fewer than 201 new motor vehicles during the preceding calendar year;(B) $275, if the dealer sold more than 200 but fewer than 401 new motor vehicles during the preceding calendar year;(C) $400, if the dealer sold more than 400 but fewer than 801 new motor vehicles during the preceding calendar year;(D) $500, if the dealer sold more than 800 but fewer than 1,201 new motor vehicles during the preceding calendar year;(E) $625, if the dealer sold more than 1,200 but fewer than 1,601 new motor vehicles during the preceding calendar year;(F) $750, if the dealer sold more than 1,600 new motor vehicles during the preceding calendar year; and(G) $100 for each location separate from the dealership at which the dealer does not offer motor vehicles for sale but performs warranty service work on vehicles the dealer is franchised and licensed to sell;(3) $100 for a representative;(4) $375 for a converter;(5) for a vehicle lessor:(A) $175, if the lessor leased 200 or fewer motor vehicles during the preceding calendar year;(B) $275, if the lessor leased more than 200 but fewer than 401 motor vehicles during the preceding calendar year;(C) $400, if the lessor leased more than 400 but fewer than 801 motor vehicles during the preceding calendar year;(D) $500, if the lessor leased more than 800 but fewer than 1,201 motor vehicles during the preceding calendar year;(E) $625, if the lessor leased more than 1,200 but fewer than 1,601 motor vehicles during the preceding calendar year; and(F) $750, if the lessor leased more than 1,600 motor vehicles during the preceding calendar year; and(6) $375 for a vehicle lease facilitator.(b) A person who fails to apply for a license required under this chapter or fails to pay a fee within the required time must pay a penalty equal to 50 percent of the amount of the fee for each 30 days after the date the license is required or the fee is due.(c) The board may prorate the fee for a representative's license to allow the representative's license and the license of the manufacturer or distributor who employs the representative to expire on the same day.(d) The board may refund from funds appropriated to the board for that purpose a fee collected under this chapter that is not due or that exceeds the amount due.(e) The fee for an amendment to a license under this chapter is $25.(f) The fee for a duplicate license under this chapter is $50.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.612(a), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 732, Sec. 2, eff. September 1, 2007.

Sec. 2301.265. SERVICE OF PROCESS ON LICENSE HOLDER. Obtaining a license under this chapter constitutes doing business in this state. A license holder who fails to designate an agent for service of process is considered to have designated the secretary of state as the agent for receipt of service of process.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.266. DUPLICATE LICENSE. The board may:(1) issue a duplicate license for any license the board issues;(2) charge a fee for the issuance of a duplicate license; and(3) adopt rules applicable to the issuance of a duplicate license.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.613(a), eff. Sept. 1, 2003.

SUBCHAPTER G. LICENSE EXPIRATION AND RENEWALSec. 2301.301. LICENSE TERM AND RENEWAL. (a) Licenses issued under this chapter are valid for the period prescribed by the commission.(b) The director may issue a license for a term of less than the period prescribed under Subsection (a) to coordinate the expiration dates of licenses held by a person that is required to obtain more than one license to perform activities under this chapter.(c) The commission by rule may implement a system under which licenses expire on various dates during the year. If a license is issued or renewed for a term that is less than the period set under Subsection (a), the fee for the license shall be prorated so that the license holder pays only that portion of the fee that is allocable to the number of months during which the license is valid. On renewal of the license on the new expiration date, the entire license renewal fee is payable.(d) A license renewal may be administratively granted unless a protest is made to the board.(e) If the commission prescribes the term of a license under this chapter for a period other than one year, the commission shall prorate the applicable annual fee required under this chapter as necessary to reflect the term of the license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 732, Sec. 3, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 732, Sec. 4, eff. September 1, 2007.

Sec. 2301.302. NOTICE OF LICENSE EXPIRATION. The board shall notify each person licensed under this chapter of the date of license expiration and the amount of the fee required for license renewal. The notice shall be mailed at least 30 days before the date of license expiration.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.303. RENEWAL OF DEALER'S LICENSE. A dealer shall renew the dealer's license on an application prescribed by the director. The director shall include in the renewal application a request for disclosure of material changes described by Section 2301.257.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 732, Sec. 5, eff. September 1, 2007.

Sec. 2301.304. PROCEDURE FOR RENEWAL OF CERTAIN LICENSES. The holder of a manufacturer's, distributor's, converter's, or representative's license may apply for a renewal of the license by complying with the application process specified by this chapter and board rule.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

SUBCHAPTER H. DEALERSSec. 2301.351. GENERAL PROHIBITION. A dealer may not:(1) violate a board rule;(2) aid or abet a person who violates this chapter; or(3) use false, deceptive, or misleading advertising.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.352. PROHIBITION: REQUIRING ADDITIONAL EQUIPMENT AFTER RETAIL SALE. A franchised dealer may not require as a condition of the sale and delivery of a new motor vehicle a retail purchaser of the vehicle to purchase special features, equipment, parts, or accessories that the purchaser did not order or desire and that were not already installed on the vehicle at the time of sale.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.353. PROHIBITION: PERFORMANCE OF OBLIGATION UNDER AGREEMENT WITH MANUFACTURER. A franchised dealer may not fail to perform an obligation placed on:(1) the selling dealer in connection with the preparation and delivery of a new motor vehicle for retail sale as provided in the manufacturer's preparation and delivery agreements on file with the board that are applicable to the vehicle; or(2) the dealer in connection with the manufacturer's warranty agreements on file with the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.354. USE OF SIGNS. (a) A franchised dealer may not operate without appropriate signs that:(1) are readily and easily visible to the public; and(2) identify the dealer's place of business and the products the dealer offers for sale.(b) To the extent of a conflict between this section and another law, including an ordinance, this section prevails.(c) If a dispute arises under this section:(1) the board has exclusive jurisdiction to determine whether a sign complies with this section; and(2) the board shall uphold an ordinance of a home-rule municipality and protect a franchised dealer from retribution by a manufacturer or distributor for complying with the ordinance.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.355. USE OF MULTIPLE LOCATIONS. (a) A franchised dealer may conduct business at more than one location, except that the dealer may establish and maintain a separate location for the display and sale of new motor vehicles only if expressly authorized by the dealer's franchise and license.(b) A franchised dealer must hold a separate license for each separate and distinct dealership as required by Section 2301.257.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.356. NOTICE OF CERTAIN PROPOSED CHANGES. A licensed dealer shall promptly notify the board of any proposed change in its ownership, location, franchise, or any other matter the board by rule may require.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.357. PROHIBITED FEE. (a) A franchised dealer may not directly or indirectly pay a fee to a vehicle lessor or a vehicle lease facilitator.(b) For purposes of Subsection (a), an adjustment in the purchase price paid for the lease or leased vehicle is not a fee. This subsection does not authorize a fee for referring leases or prospective lessees.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.358. VEHICLE SHOW OR EXHIBITION. (a) A person who holds a license issued under this chapter may not participate in a new motor vehicle show or exhibition unless:(1) the person provides the board with written notice at least 30 days before the date the show or exhibition opens; and(2) the board grants written approval.(b) A person who holds a license issued under this chapter may not sell or offer for sale a new motor vehicle at a show or exhibition, but dealership personnel may be present to aid in showing and exhibiting new motor vehicles.(c) This section does not prohibit the sale of a towable recreational vehicle, motor home, ambulance, fire-fighting vehicle, or tow truck at a show or exhibition if:(1) the show or exhibition is approved by the board; and(2) the sale is not otherwise prohibited by law.(d) A rule adopted by the board regulating the off-site display or sale of towable recreational vehicles must include a provision that authorizes the display and sale of towable recreational vehicles at a private event in a trade area that would not otherwise qualify for the private event under the application of general participation requirements for organized dealer shows and exhibitions.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 85, Sec. 1, eff. Sept. 1, 2003.

Sec. 2301.359. TRANSFER OF OWNERSHIP BY DEALER. (a) A dealer must notify the manufacturer or distributor of a vehicle the dealer is franchised to sell of the dealer's decision to assign, sell, or otherwise transfer a franchise or a controlling interest in the dealership to another person. The notice is the application by the dealer for approval by the manufacturer or distributor of the transfer.(b) Notice under Subsection (a) must:(1) be in writing and include the prospective transferee's name, address, financial qualifications, and business experience; and(2) be sent by certified mail, return receipt requested.(c) The notice must be accompanied by:(1) a copy of pertinent agreements regarding the proposed assignment, sale, or transfer;(2) completed application forms and related information generally used by the manufacturer or distributor in reviewing prospective dealers, if the forms are on file with the board; and(3) the prospective transferee's written agreement to comply with the franchise to the extent that the franchise is not in conflict with this chapter.(d) Not later than the 60th day after the date of receipt of a notice and application under this section, a manufacturer or distributor shall determine whether a dealer's prospective transferee is qualified and shall send a letter by certified mail, return receipt requested, informing the dealer of the approval or the unacceptability of the prospective transferee. If the prospective transferee is not acceptable, the manufacturer or distributor shall include a statement setting forth the material reasons for the rejection.(e) A manufacturer or distributor may not unreasonably withhold approval of an application filed under Subsection (a). It is unreasonable for a manufacturer or distributor to reject a prospective transferee who is of good moral character and who meets the written, reasonable, and uniformly applied standards or qualifications, if any, of the manufacturer or distributor relating to the prospective transferee's business experience and financial qualifications.(f) An application filed under this section is approved unless rejected by the manufacturer or distributor in the manner provided by this section.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.360. REVIEW BY BOARD FOLLOWING DENIAL OF TRANSFER. (a) A dealer whose application is rejected under Section 2301.359 may file a protest with the board. A protest filed under this section is a contested case.(b) In a protest under this section, the board must determine whether the rejection was reasonable under the criteria described by Section 2301.359. The burden is on the manufacturer or distributor to prove that the prospective transferee is not qualified under the criteria. The board shall enter an order holding that the prospective transferee either is qualified or is not qualified.(c) If the board's order is that the prospective transferee is qualified, the dealer's franchise is amended to reflect the change in franchisee, and the manufacturer or distributor shall accept the transfer for all purposes.(d) If the board's order is that the prospective transferee is not qualified, the board may include in the order:(1) specific reasons why the prospective transferee is not qualified; and(2) specific conditions under which the prospective transferee would be qualified.(e) If the board's order that a prospective transferee is not qualified includes specific conditions under which the prospective transferee would be qualified, the board may retain jurisdiction of the dispute for a time certain to allow the dealer and prospective transferee to meet the conditions.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 684, Sec. 2, eff. September 1, 2009.

Sec. 2301.361. INDEPENDENT MOBILITY MOTOR VEHICLE DEALER. (a) Notwithstanding any other law or rule, an independent mobility motor vehicle dealer may:(1) purchase or otherwise acquire a new motor vehicle with a lowered floor or frame or a raised roof and door to fit or equip the motor vehicle for retail sale as a mobility motor vehicle;(2) display a new mobility motor vehicle to a person with a disability to fit or equip the vehicle as a mobility motor vehicle for the person; and(3) sell or arrange for the sale and delivery of a new mobility motor vehicle to a purchaser at the independent mobility motor vehicle dealer's place of business if the transaction occurs through or by a franchised dealer of the motor vehicle's chassis line make.(b) An independent mobility motor vehicle dealer who purchased or acquired a new motor vehicle from a franchised dealer to equip the vehicle as a mobility motor vehicle may not advertise the vehicle for sale until the vehicle is fitted or equipped as a mobility motor vehicle.(c) An independent mobility motor vehicle dealer may not sell or offer to sell a new motor vehicle other than a new mobility motor vehicle.

Added by Acts 2007, 80th Leg., R.S., Ch. 710, Sec. 2, eff. June 15, 2007.

Sec. 2301.362. OFFSITE SALES. (a) Except as provided by Subsection (b) and Sections 2301.358(c) and (d), a dealer may only sell or offer to sell a motor vehicle from an established and permanent place of business:(1) that is approved by the division; and(2) for which a general distinguishing number has been issued.(b) A dealer may sell or offer to sell a motor vehicle online through an advertisement on the Internet to a buyer who never personally appears at the dealer's established and permanent place of business.

Added by Acts 2007, 80th Leg., R.S., Ch. 1363, Sec. 1, eff. June 15, 2007.Renumbered from Occupations Code, Section 2301.361 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(74), eff. September 1, 2009.

Sec. 2301.363. REQUIRED NOTICE. A dealer that sells or exchanges a motor home or a towable recreational vehicle subject to inspection under Chapter 548, Transportation Code, shall notify the buyer in writing at the time of the sale or exchange that the motor vehicle is subject to inspection requirements.

Added by Acts 2009, 81st Leg., R.S., Ch. 717, Sec. 1, eff. September 1, 2009.

SUBCHAPTER I. WARRANTIES: REIMBURSEMENT OF DEALERSec. 2301.401. FILING REQUIREMENTS. (a) A manufacturer or distributor shall file with the board a copy of the current requirements the manufacturer or distributor imposes on its dealers with respect to the dealer's:(1) duties under the manufacturer's or distributor's warranty; and(2) vehicle preparation and delivery obligations.(b) Warranty or preparation and delivery requirements placed on a dealer by a manufacturer are not enforceable unless the requirements are reasonable and are disclosed and filed as required by Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.402. RATE OF COMPENSATION. (a) A manufacturer or distributor shall fairly and adequately compensate its dealers for warranty work.(b) A manufacturer or distributor may not pay or reimburse a dealer an amount of money for warranty work that is less than the amount the dealer charges a retail customer for similar nonwarranty work.(c) In computing the amount of money a dealer charges a retail customer under Subsection (b), the manufacturer or distributor shall use the greater of:(1) the average labor rate charged during the preceding six months by the dealer on 100 sequential nonwarranty repair orders, exclusive of routine maintenance; or(2) the average labor rate charged for 90 consecutive days during the preceding six months by the dealer for nonwarranty repairs, exclusive of routine maintenance.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.403. ADJUSTMENT OF WARRANTY LABOR RATE. (a) A dealer may request an adjustment in the dealer's warranty labor rate. The request must be sent to the manufacturer or distributor by certified mail, return receipt requested, and must state the requested rate and include information reasonably necessary to enable the manufacturer or distributor to adequately evaluate the request.(b) Not later than the 60th day after the date of receipt of a request under this section, the manufacturer or distributor shall provide written notice to the requesting dealer of the approval or disapproval of the request. If the request is disapproved, the manufacturer or distributor shall state the reasons for the disapproval.(c) A requesting dealer may file a protest with the board if the manufacturer or distributor:(1) disapproves the request; or(2) fails to respond within the time required by this section.(d) After a protest is filed, the board may uphold the manufacturer's or distributor's decision only if the manufacturer or distributor proves by a preponderance of the evidence that the disapproval of the request or failure to respond was reasonable.(e) If the board does not determine that the disapproval of the request or failure to respond was reasonable, the board shall order the requested rate into effect as of the 60th day after the receipt of the request by the manufacturer or distributor.(f) Except by agreement of the parties, a warranty labor rate established under this subchapter may not be adjusted more often than once a year.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.404. TIME FOR PAYMENT. (a) A manufacturer or distributor shall pay a dealer's claim for reimbursement for warranty work or dealer preparation and delivery work not later than the 30th day after the date of approval of the claim.(b) A claim that is not disapproved before the 31st day after the date of receipt is considered approved.(c) If a claim is disapproved, the manufacturer or distributor shall provide the dealer written notice of the reasons for the disapproval.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.405. CHARGE BACK TO DEALER. (a) A manufacturer or distributor may not charge back to a dealer money paid by the manufacturer or distributor to satisfy a claim approved and paid under this subchapter unless the manufacturer or distributor shows that:(1) the claim was false or fraudulent;(2) repair work was not properly performed or was unnecessary to correct a defective condition; or(3) the dealer who made the claim failed to substantiate the claim as provided by the manufacturer's or distributor's requirements that were enforceable under Section 2301.401 at the time the claim was filed.(b) A manufacturer or distributor may not audit a claim filed under this subchapter after the first anniversary of the date the claim is submitted unless the manufacturer or distributor has reasonable grounds to suspect that the claim was fraudulent.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.406. PROHIBITED REQUIREMENTS FOR PAYMENT. A manufacturer or distributor may not require, as a prerequisite to the payment of a claim for reimbursement, that a dealer file a statement of actual time spent in performance of labor, unless actual time is the basis for reimbursement.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

SUBCHAPTER J. MANUFACTURERS, DISTRIBUTORS, AND REPRESENTATIVESSec. 2301.451. PROHIBITION: ITEMS NOT ORDERED. A manufacturer, distributor, or representative may not require or attempt to require a franchised dealer to order, accept delivery of, or pay anything of value, directly or indirectly, for a motor vehicle or an appliance, part, accessory, or any other commodity unless the dealer voluntarily ordered or contracted for the item.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.452. DELIVERY OF MOTOR VEHICLE OR PART. (a) A manufacturer, distributor, or representative shall deliver in a reasonable quantity and within a reasonable time to a franchised dealer who holds a franchise for a motor vehicle sold or distributed by the manufacturer, distributor, or representative any new motor vehicle or part or accessory for a new motor vehicle as covered by the franchise if the vehicle, part, or accessory is publicly advertised as being available for delivery or is actually being delivered.(b) This section does not apply to a delivery prevented by:(1) an act of God;(2) a work stoppage or delay because of a strike or labor dispute;(3) a freight embargo; or(4) another cause beyond the control of the manufacturer, distributor, or representative.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.453. TERMINATION OR DISCONTINUANCE OF FRANCHISE. (a) Notwithstanding the terms of any franchise, a manufacturer, distributor, or representative may not terminate or discontinue a franchise with a franchised dealer or directly or indirectly force or attempt to force a franchised dealer to relocate or discontinue a line-make or parts or products related to that line-make unless the manufacturer, distributor, or representative provides notice of the termination or discontinuance as required by Subsection (c) and:(1) the manufacturer, distributor, or representative receives the dealer's informed written consent;(2) the appropriate time for the dealer to file a protest under Subsection (e) has expired; or(3) the board makes a determination of good cause under Subsection (g).(b) A termination or discontinuance to which this section applies includes a termination or discontinuance of a franchise that results from a change by a manufacturer, distributor, or representative of its:(1) distributor;(2) method of distribution of its products in this state; or(3) business structure or ownership.(c) Except as provided by Subsection (d), the manufacturer, distributor, or representative must provide written notice by registered or certified mail to the dealer and the board stating the specific grounds for the termination or discontinuance. The notice must:(1) be received not later than the 60th day before the effective date of the termination or discontinuance; and(2) contain on its first page a conspicuous statement that reads: "NOTICE TO DEALER: YOU MAY BE ENTITLED TO FILE A PROTEST WITH THE TEXAS MOTOR VEHICLE BOARD IN AUSTIN, TEXAS, AND HAVE A HEARING IN WHICH YOU MAY PROTEST THE PROPOSED TERMINATION OR DISCONTINUANCE OF YOUR FRANCHISE UNDER THE TERMS OF CHAPTER 2301, OCCUPATIONS CODE, IF YOU OPPOSE THIS ACTION."(d) Notice may be provided not later than the 15th day before the effective date of termination or discontinuance if a licensed dealer fails to conduct its customary sales and service operations during its customary business hours for seven consecutive business days. This subsection does not apply if the failure is caused by:(1) an act of God;(2) a work stoppage or delay because of a strike or labor dispute;(3) an order of the board; or(4) another cause beyond the control of the dealer.(e) A franchised dealer may file a protest with the board of the termination or discontinuance not later than the latter of:(1) the 60th day after the date of the receipt of the notice of termination or discontinuance; or(2) the time specified in the notice.(f) After a timely protest is filed under Subsection (e), the board shall notify the party seeking the termination or discontinuance that:(1) a timely protest has been filed;(2) a hearing is required under this chapter; and(3) the party may not terminate or discontinue the franchise until the board issues its final order or decision.(g) After a hearing, the board shall determine whether the party seeking the termination or discontinuance has established by a preponderance of the evidence that there is good cause for the proposed termination or discontinuance.(h) If a franchise is terminated or discontinued, the manufacturer, distributor, or representative shall establish another franchise in the same line-make within a reasonable time unless it is shown to the board by a preponderance of the evidence that the community or trade area cannot reasonably support such a dealership. If this showing is made, a license may not be issued for a franchised dealer in the same area until a change in circumstances is established.(i) A manufacturer that changes its distributor or the method of distribution of its products in this state in a manner that results in unlawful termination or discontinuance of a franchise without good cause may not directly or indirectly distribute its products in this state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.614, eff. Sept. 1, 2003.

Sec. 2301.454. MODIFICATION OR REPLACEMENT OF FRANCHISE. (a) Notwithstanding the terms of any franchise, a manufacturer, distributor, or representative may not modify or replace a franchise if the modification or replacement would adversely affect to a substantial degree the dealer's sales, investment, or obligations to provide service to the public, unless:(1) the manufacturer, distributor, or representative provides written notice by registered or certified mail to each affected dealer and the board of the modification or replacement; and(2) if a protest is filed under this section, the board approves the modification or replacement.(b) The notice required by Subsection (a)(1) must:(1) be given not later than the 60th day before the date of the modification or replacement; and(2) contain on its first page a conspicuous statement that reads: "NOTICE TO DEALER: YOU MAY BE ENTITLED TO FILE A PROTEST WITH THE TEXAS MOTOR VEHICLE BOARD IN AUSTIN, TEXAS, AND HAVE A HEARING IN WHICH YOU MAY PROTEST THE PROPOSED MODIFICATION OR REPLACEMENT OF YOUR FRANCHISE UNDER THE TERMS OF CHAPTER 2301, OCCUPATIONS CODE, IF YOU OPPOSE THIS ACTION."(c) A franchised dealer may file a protest with the board of the modification or replacement not later than the latter of:(1) the 60th day after the date of the receipt of the notice; or(2) the time specified in the notice.(d) After a protest is filed, the board shall determine whether the manufacturer, distributor, or representative has established by a preponderance of the evidence that there is good cause for the proposed modification or replacement. The prior franchise continues in effect until the board resolves the protest.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.615, eff. Sept. 1, 2003.

Sec. 2301.455. DETERMINATION OF GOOD CAUSE FOR TERMINATION, DISCONTINUANCE, MODIFICATION, OR REPLACEMENT. (a) Notwithstanding the terms of any franchise, in determining whether good cause has been established under Section 2301.453 or 2301.454, the board shall consider all existing circumstances, including:(1) the dealer's sales in relation to the sales in the market;(2) the dealer's investment and obligations;(3) injury or benefit to the public;(4) the adequacy of the dealer's service facilities, equipment, parts, and personnel in relation to those of other dealers of new motor vehicles of the same line-make;(5) whether warranties are being honored by the dealer;(6) the parties' compliance with the franchise, except to the extent that the franchise conflicts with this chapter; and(7) the enforceability of the franchise from a public policy standpoint, including issues of the reasonableness of the franchise's terms, oppression, adhesion, and the parties' relative bargaining power.(b) The desire of a manufacturer, distributor, or representative for market penetration does not by itself constitute good cause.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.456. USE OF ADVERTISING. A manufacturer, distributor, or representative may not:(1) use any false, deceptive, or misleading advertising; or(2) notwithstanding the terms of any franchise, require that a franchised dealer join, contribute to, or affiliate with, directly or indirectly, any advertising association.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.457. PROHIBITION: CHANGE OF FRANCHISED DEALER'S CAPITAL STRUCTURE. Notwithstanding the terms of any franchise, a manufacturer, distributor, or representative may not prevent a franchised dealer who meets reasonable capital requirements from reasonably changing:(1) the capital structure of the dealership; or(2) the means by or through which the dealer finances the operation of the dealership.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.458. PROHIBITION: CHANGE IN DEALER OWNERSHIP. Notwithstanding the terms of any franchise, except as provided by Section 2301.359 or 2301.360, a manufacturer, distributor, or representative may not fail to give effect to or attempt to prevent the sale or transfer of:(1) a dealer, dealership, or franchise;(2) an interest in a dealer, dealership, or franchise; or(3) the management of a dealer, dealership, or franchise.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.459. PROHIBITION: USE OF PROMISSORY NOTE, SECURITY AGREEMENT, OR INSURANCE POLICY. Notwithstanding the terms of any franchise, a manufacturer, distributor, or representative may not require or attempt to require that a franchised dealer assign to or act as an agent for a manufacturer, distributor, or representative to secure:(1) a promissory note or security agreement given in connection with the sale or purchase of a new motor vehicle; or(2) an insurance policy on or having to do with the operation of a vehicle that is sold.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.460. WARRANTY, PREPARATION, OR DELIVERY AGREEMENT OBLIGATIONS. Notwithstanding the terms of any franchise, a manufacturer, distributor, or representative may not, after a complaint and a hearing, fail or refuse to perform an obligation placed on the manufacturer in connection with the preparation, delivery, and warranty of a new motor vehicle as provided in the manufacturer's warranty, preparation, and delivery agreements on file with the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.616, eff. Sept. 1, 2003.

Sec. 2301.461. LIABILITY OF FRANCHISED DEALER. (a) Notwithstanding the terms of any franchise or any other law, a franchised dealer's preparation, delivery, and warranty obligations as filed with the board are the dealer's sole responsibility for product liability as between the dealer and a manufacturer or distributor.(b) Notwithstanding the terms of any franchise or any other law, a manufacturer or distributor shall reimburse the dealer for any loss incurred by the dealer, including legal fees, court costs, and damages, as a result of the dealer having been named a party in a product liability action, except for a loss caused by the dealer's:(1) failure to comply with an obligation described by Subsection (a);(2) negligence or intentional misconduct; or(3) modification of a product without the authorization of the manufacturer or distributor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.617, eff. Sept. 1, 2003.

Sec. 2301.462. SUCCESSION FOLLOWING DEATH OF FRANCHISED DEALER. (a) Notwithstanding the terms of any franchise, except as provided by Subsection (b), a manufacturer, distributor, or representative shall honor the succession to a dealership by a legal heir or devisee under:(1) the will of a franchised dealer; or(2) the laws of descent and distribution of this state.(b) Notwithstanding the terms of any franchise, a manufacturer, distributor, or representative may refuse to honor a succession if, after notice and hearing, it is shown to the board that the result of the succession will be detrimental to the public interest and to the representation of the manufacturer or distributor.(c) This section does not prevent a franchised dealer, during the dealer's lifetime, from designating any person as a successor dealer by a written instrument filed with the manufacturer or distributor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.618, eff. Sept. 1, 2003.

Sec. 2301.463. PROHIBITION: PAYMENT OF REBATE BY FRANCHISED DEALER. Notwithstanding the terms of any franchise, a manufacturer, distributor, or representative may not require a franchised dealer to directly or indirectly pay or assume any part of a refund, rebate, discount, or other financial adjustment made by the manufacturer, distributor, or representative to, or in favor of, a customer of the dealer, unless the dealer voluntarily agrees.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.464. RELOCATION OF FRANCHISE. (a) Not later than the 60th day before the date a franchised dealer proposes to begin the relocation of a dealership, the dealer must provide written notice of the dealer's intent to relocate to the dealer's manufacturer, distributor, or representative. The notice must be sent by certified mail, return receipt requested. Notwithstanding the terms of any franchise, a manufacturer, distributor, or representative may not deny or withhold approval of a written application to relocate a franchise unless:(1) the applicant receives written notice of the denial or withholding of approval not later than the 60th day after the date the application is received; and(2) if the applicant files a protest with the board, the board makes a determination of reasonable grounds under this section.(b) An application under Subsection (a) to relocate a franchise must contain information reasonably necessary to enable a manufacturer or distributor to adequately evaluate the application.(c) If the applicant files a protest under Subsection (a)(2), the board shall hold a hearing. After the hearing, the board shall determine whether the manufacturer or distributor has established by a preponderance of the evidence that the grounds for the denial or withholding of approval of the relocation are reasonable.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.619, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 684, Sec. 3, eff. September 1, 2009.

Sec. 2301.465. PAYMENT TO FRANCHISED DEALER FOLLOWING TERMINATION OF FRANCHISE. (a) In this section:(1) "Net cost" means the franchised dealer cost for a new, unsold, undamaged, and complete motor vehicle in a dealer's inventory:(A) plus any charges by the manufacturer, distributor, or representative for distribution, delivery, and taxes; and(B) less all allowances paid to the franchised dealer by the manufacturer, distributor, or representative.(2) "Net discount value" is the net cost multiplied by the total mileage, exclusive of mileage placed on the motor vehicle before it was delivered to the dealer, divided by 100,000.(b) Notwithstanding the terms of any franchise, after the termination of a franchise, a manufacturer, distributor, or representative shall pay to a franchised dealer or any lienholder, in accordance with the interest of each, the following amounts:(1) the dealer cost of each new motor vehicle in the dealer's inventory with mileage of 5,000 miles or less, exclusive of mileage placed on the vehicle before it was delivered to the dealer, reduced by the net discount value of each vehicle, except that if a vehicle cannot be reduced by the net discount value, the manufacturer or distributor shall pay the dealer the net cost of the vehicle;(2) the dealer cost of each new, unused, undamaged, and unsold part or accessory that:(A) is in the current parts catalogue and is still in the original, resalable merchandising package and in an unbroken lot, except in the case of sheet metal, a comparable substitute for the original package may be used; and(B) was purchased by the dealer either directly from the manufacturer or distributor or from an outgoing authorized dealer as a part of the dealer's initial inventory;(3) the fair market value of each undamaged sign owned by the dealer that bears a trademark or tradename used or claimed by the manufacturer, distributor, or representative and that was purchased from or at the request of the manufacturer, distributor, or representative;(4) the fair market value of all special tools, data processing equipment, and automotive service equipment owned by the dealer that:(A) were recommended in writing and designated as special tools and equipment;(B) were purchased from or at the request of the manufacturer, distributor, or representative; and(C) are in usable and good condition except for reasonable wear and tear; and(5) the cost of transporting, handling, packing, storing, and loading any property subject to repurchase under this section.(c) An amount described by Subsection (b) is due:(1) for property described by Subsection (b)(1), not later than the 60th day after the date a franchise is terminated; and(2) for all other property described by Subsection (b), not later than the 90th day after the date a franchise is terminated.(d) As a condition of payment, a franchised dealer must comply with reasonable requirements provided by the franchise regarding the return of inventory.(e) A manufacturer or distributor shall reimburse a franchised dealer for the dealer's cost for storing any property covered by this section:(1) beginning on the 91st day after the date the franchise is terminated; or(2) before the date described by Subdivision (1) if the dealer notifies the manufacturer or distributor of the commencement of storage charges within that period.(f) On receipt of notice under Subsection (e)(2), a manufacturer or distributor may immediately take possession of the property by repurchase under this section.(g) A manufacturer, distributor, or representative who fails to pay an amount within the time required by this section or at the time the dealer and any lienholder proffer good title before the time required for payment, is liable to the dealer for:(1) the dealer cost, fair market value, or current price of the inventory, whichever amount is highest;(2) interest on the amount due computed at the rate applicable to a judgment of a court; and(3) reasonable attorney's fees and costs.(h) Notwithstanding any other law, this section does not require a manufacturer, distributor, or representative to repurchase a motor vehicle that:(1) at the time of termination of the franchise had been in the dealer's inventory for at least 24 months after the date the dealer took delivery of the vehicle; or(2) the dealer purchased not more than 30 days before the date of termination of the franchise solely in anticipation of the termination and, in the ordinary course of business, would not have purchased.(i) For purposes of this section, a sale of the assets or stock of a dealership to a buyer who continues the operation of the dealership is not a termination of a franchise.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.620(a), (b), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 684, Sec. 4, eff. September 1, 2009.

Sec. 2301.466. ARBITRATION. (a) Notwithstanding the terms of any franchise, a manufacturer, distributor, or representative may not require a franchised dealer to submit to arbitration on any issue unless the dealer and the manufacturer, distributor, or representative and their respective counsel agree to the arbitration after a controversy arises.(b) An arbitrator shall apply this chapter in resolving a controversy. Either party may appeal to the board a decision of an arbitrator on the ground that the arbitrator failed to apply this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.467. PROHIBITIONS: SALES STANDARDS, RELOCATIONS, FACILITY CHANGES, PURCHASE OF EQUIPMENT. (a) Notwithstanding the terms of any franchise, a manufacturer, distributor, or representative may not:(1) require adherence to unreasonable sales or service standards; or(2) unreasonably require a franchised dealer to purchase special tools or equipment.(b) Notwithstanding the terms of any franchise, a manufacturer, distributor, or representative may not unreasonably require a franchised dealer to relocate, or to replace or substantially change, alter, or remodel the dealer's facilities. For purposes of this subsection, an act is reasonable if it is justifiable in light of current and reasonably foreseeable projections of economic conditions, financial expectations, and the market for new motor vehicles in the relevant market area.(c) The prohibitions under this section apply to the relationship between a manufacturer and:(1) a current franchisee of the manufacturer; or(2) a franchised dealer who is seeking to become a franchisee of the manufacturer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 684, Sec. 5, eff. September 1, 2009.

Sec. 2301.468. DISCRIMINATION AMONG DEALERS OR FRANCHISEES. A manufacturer, distributor, or representative may not:(1) notwithstanding the terms of any franchise, directly or indirectly discriminate against a franchised dealer or otherwise treat franchised dealers differently as a result of a formula or other computation or process intended to gauge the performance of a dealership; or(2) discriminate unreasonably between or among franchisees in the sale of a motor vehicle owned by the manufacturer or distributor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.469. COSTS OF PRODUCT RECALL. Notwithstanding the terms of any franchise, a manufacturer, distributor, or representative shall compensate a franchised dealer for all costs incurred by the dealer as required by the manufacturer in complying with a product recall by the manufacturer or distributor, including any costs incurred by the dealer in notifying vehicle owners of the existence of the recall.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.470. PROHIBITION: CONDITIONS FOR FINANCING MOTOR VEHICLE. A manufacturer, distributor, or representative may not directly or indirectly, or through a subsidiary or agent, require as a condition for obtaining financing for a motor vehicle that:(1) the purchaser of the vehicle purchase any product other than the motor vehicle from the manufacturer, the distributor, or an entity owned or controlled by the manufacturer or distributor; or(2) an insurance policy or service contract bought by the purchaser be from a specific source.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.471. USE OF FINANCING SUBSIDIARY. (a) A manufacturer, distributor, or representative may not:(1) compel a franchised dealer through a financing subsidiary of the manufacturer or distributor to agree to unreasonable operating requirements; or(2) directly or indirectly terminate a franchise through the actions of a financing subsidiary of the manufacturer or distributor.(b) This section does not limit the right of a financing entity to engage in business practices in accordance with the usage of trade in retail and wholesale motor vehicle financing.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.472. ADDITION OF LINE-MAKE. (a) Notwithstanding the terms of any franchise, a manufacturer, distributor, or representative may not deny or withhold approval of a franchised dealer's application to add a line-make or parts or products related to that line-make unless:(1) the manufacturer or distributor provides written notice of the denial or withholding of approval to the applicant not later than the 60th day after the date the application is received; and(2) if the applicant files a protest under this section, the board upholds the denial or withholding of approval.(b) After receiving notice under Subsection (a)(1), a dealer may file a protest with the board.(c) If the dealer files a protest, the board may uphold the manufacturer's or distributor's decision to deny or withhold approval of the addition of the line-make only if the manufacturer or distributor establishes by a preponderance of the evidence that the denial or withholding of approval was reasonable.(d) In determining whether a manufacturer or distributor has established that the denial or withholding of approval is reasonable, the board shall consider all existing circumstances, including:(1) the dealer's sales in relation to the sales in the market;(2) the dealer's investment and obligations;(3) injury or benefit to the public;(4) the adequacy of the dealer's sales and service facilities, equipment, parts, and personnel in relation to those of other dealers of new motor vehicles of the same line-make;(5) whether warranties are being honored by the dealer agreement;(6) the parties' compliance with the franchise, except to the extent that the franchise conflicts with this chapter;(7) the enforceability of the franchise from a public policy standpoint, including issues of the reasonableness of the franchise's terms, oppression, adhesion, and the parties' relative bargaining power;(8) whether the dealer complies with reasonable capitalization requirements or will be able to comply with reasonable capitalization requirements within a reasonable time;(9) any harm to the manufacturer or distributor if the denial or withholding of approval is not upheld;(10) any harm to the dealer if the denial or withholding of approval is upheld;(11) the manufacturer's or distributor's investment and obligations; and(12) whether the denial or withholding of approval is justified in light of current and reasonably foreseeable projections of economic conditions, financial expectations, and the market for new motor vehicles in the relevant market area.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 684, Sec. 6, eff. September 1, 2009.

Sec. 2301.473. MODELS WITHIN LINE-MAKE. A manufacturer, distributor, or representative may not:(1) fail or refuse to offer to its same line-make franchised dealers all models manufactured for that line-make; or(2) require as a prerequisite to receiving a model or series of vehicles that a franchised dealer:(A) pay an extra fee;(B) purchase unreasonable advertising displays or other materials; or(C) remodel, renovate, or recondition the dealer's existing facilities.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.474. PAYMENT OF COSTS FOR ADMINISTRATIVE OR CIVIL PROCEEDING. (a) A manufacturer, distributor, or representative may not require a franchised dealer to compensate the manufacturer or distributor for any court costs, attorney's fees, or other expenses incurred in an administrative or civil proceeding arising under this chapter.(b) This section does not prohibit a manufacturer and a franchised dealer from entering into an agreement to share costs in a proceeding in which the dealer and manufacturer have the same or similar interests.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.475. MANUFACTURER OR DISTRIBUTOR INCENTIVE PROGRAMS. (a) Except as provided by Subsection (b), after the first anniversary of the ending date of a manufacturer or distributor incentive program, a manufacturer or distributor may not:(1) charge back to a dealer money paid by the manufacturer or distributor as a result of the incentive program;(2) charge back to a dealer the cash value of a prize or other thing of value awarded to the dealer as a result of the incentive program; or(3) audit the records of a dealer to determine compliance with the terms of the incentive program, unless the manufacturer or distributor has reasonable grounds to believe the dealer committed fraud with respect to the incentive program.(b) A manufacturer or distributor may make charge-backs to a dealer if, after an audit, the manufacturer or distributor has reasonable grounds to conclude that the dealer committed fraud with respect to the incentive program.(c) Money paid by a manufacturer or distributor under an incentive program may only be paid to a dealer, unless the dealer agrees to the payment of the money to another person, including an employee of the dealer, before the payment is made.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 684, Sec. 7, eff. September 1, 2009.

For expiration of Subsections (j), (k), (l), (m), (n), and (o), see Subsection (o).Sec. 2301.476. MANUFACTURER OR DISTRIBUTOR OWNERSHIP, OPERATION, OR CONTROL OF DEALERSHIP. (a) In this section, "manufacturer" includes:(1) a representative; or(2) a person who:(A) is affiliated with a manufacturer or representative; or(B) directly or indirectly through an intermediary, is controlled by, or is under common control with, a manufacturer.(b) For purposes of Subsection (a)(2)(B), a person is controlled by a manufacturer if the manufacturer is directly or indirectly authorized, by law or by agreement of the parties, to direct or influence the person's management and policies.(c) Except as provided by this section, a manufacturer or distributor may not directly or indirectly:(1) own an interest in a dealer or dealership;(2) operate or control a dealer or dealership; or(3) act in the capacity of a dealer.(d) A manufacturer or distributor may own an interest in a franchised dealer, or otherwise control a dealership, for a period not to exceed 12 months from the date the manufacturer or distributor acquires the dealership if:(1) the person from whom the manufacturer or distributor acquired the dealership was a franchised dealer; and(2) the dealership is for sale by the manufacturer or distributor at a reasonable price and on reasonable terms and conditions.(e) On a showing of good cause by a manufacturer or distributor, the board may extend the time limit imposed under Subsection (d) for a period not to exceed an additional 12 months. An application for an extension after the first extension is granted is subject to protest by a dealer of the same line-make whose dealership is located in the same county as, or within 15 miles of, the dealership owned or controlled by the manufacturer or distributor.(f) For the purpose of determining compliance with Subsection (d)(2), the price of a dealership and the other terms and conditions of a contract for the sale of a dealership are reasonable if the purchaser is a franchised dealer who:(1) has made a significant investment in the dealership, subject to loss;(2) has an ownership interest in the dealership; and(3) operates the dealership under a plan to acquire full ownership of the dealership within a reasonable time and under reasonable terms and conditions.(g) For the purpose of broadening the diversity of its dealer body and enhancing opportunities for qualified persons who are part of a group that has been historically underrepresented in its dealer body, or other qualified persons who lack the resources to purchase a dealership outright, but for no other purpose, a manufacturer or distributor may temporarily own an interest in a dealership if the manufacturer's or distributor's participation in the dealership is in a bona fide relationship with a franchised dealer who:(1) has made a significant investment in the dealership, subject to loss;(2) has an ownership interest in the dealership; and(3) operates the dealership under a plan to acquire full ownership of the dealership within a reasonable time and under reasonable terms.(h) A person who on June 7, 1995, held both a motor home manufacturer's license and a motor home dealer's license issued under this chapter may:(1) continue to hold both licenses; and(2) operate as both a manufacturer and dealer of motor homes but of no other type of vehicle.(h-1) A person who on January 18, 2002, held both a converter's license to convert buses with a gross vehicle weight rating of 40,000 pounds or more and a franchised dealer's license to sell buses issued under this chapter may:(1) regain and hold both licenses; and(2) operate as both a converter and franchised dealer of bus conversions with a gross vehicle weight rating of 40,000 pounds or more but of no other type of vehicle.(i) Notwithstanding the terms of this chapter, and subject to the limitations set forth in this subsection, a manufacturer or distributor may own an interest in an entity that holds a general distinguishing number if the entity:(1) is primarily engaged in the business of renting to other persons passenger vehicles or commercial motor vehicles that the entity owns; and(2) sells or offers for sale no vehicle other than a vehicle that the entity:(A) owns and has taken from service in its rental fleet; or(B) has taken in trade as part of a transaction involving the sale of a vehicle taken from service in its rental fleet.(j) This section does not prohibit a manufacturer or distributor that owned, on or before January 1, 2007, an interest in a motor vehicle dealer engaged in the sale of used motor vehicles, and that has not agreed to or been ordered by a court order or ruling to comply with Subsection (c), from continuing to directly or indirectly own an interest in the motor vehicle dealer if the manufacturer's or distributor's ownership and control of the motor vehicle dealer does not increase after January 1, 2007. The exception provided by this subsection:(1) applies if the motor vehicle dealer is engaged in the business of selling or offering for sale only used trucks that have a gross vehicle weight rating of 16,000 pounds or more;(2) does not apply if the motor vehicle dealer sells a new motor vehicle;(3) does not permit an increase in the manufacturer's or distributor's ownership interest in the motor vehicle dealer;(4) does not grant an exception to this chapter other than the exception expressly provided by this subsection;(5) applies regardless of whether there is a transfer or relocation of the motor vehicle dealer required by:(A) an act of God;(B) the exercise of eminent domain authority; or(C) another reason approved by the division after a hearing conducted in the same manner as a contested case under Subchapter O; and(6) does not apply if the manufacturer or distributor no longer owns the interest in the motor vehicle dealer that the manufacturer or distributor owned on or before January 1, 2007.(k) A motor vehicle dealer under Subsection (j) violates that subsection if the dealer:(1) sells or offers for sale a motor vehicle with a gross vehicle weight rating of less than 16,000 pounds, other than a motor vehicle the dealer has acquired as a trade-in in a transaction involving the retail sale of a motor vehicle with a gross vehicle weight rating of 16,000 pounds or more and if the trade-in motor vehicle will be sold or offered for sale only to a person who holds a general distinguishing number issued in the category described by Section 503.029(a)(6)(C), Transportation Code;(2) performs or offers to perform new motor vehicle warranty repair; or(3) sells or offers for sale a new motor vehicle.(l) A manufacturer or distributor described by Subsection (j) violates that subsection if the manufacturer or distributor:(1) sells, assigns, or otherwise transfers an interest in the motor vehicle dealer or a portion of its interest in the motor vehicle dealer to an unaffiliated manufacturer or distributor; or(2) increases its ownership interest in the motor vehicle dealer.(m) A person who violates Subsection (j), (k), or (l) is subject to:(1) a civil penalty under Section 2301.801;(2) a suit for injunctive relief under Section 2301.804; and(3) denial, revocation, or suspension of a license under Section 2301.651.(n) For purposes of Subsections (j), (k), and (l), a reference to a motor vehicle dealer includes the physical premises, business facilities, and operations where motor vehicle sales occur.(o) This subsection, Subsections (j) through (n), and the exception provided by Subsection (j) expire September 1, 2023.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 503, Sec. 1, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.621(a), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 105, Sec. 1, eff. September 1, 2008.Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 5.01, eff. September 1, 2009.

Sec. 2301.477. MANUFACTURER DOING BUSINESS IN THIS STATE. A manufacturer whose products are offered for sale in this state under a franchise entered into between its distributor or representative and a dealer is bound by the terms of the franchise and this chapter as if the manufacturer had executed the franchise.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.478. ACTION ON FRANCHISE. (a) Notwithstanding the terms of any franchise or any other law, an action or proceeding brought by a manufacturer, representative, converter, or distributor against a dealer must be brought in an appropriate forum in this state only, and the law of this state applies to the action or proceeding.(b) Each party to a franchise owes to the other party a duty of good faith and fair dealing that is actionable in tort.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.479. ADVERSE ACTION IN CONNECTION WITH EXPORT OF VEHICLE. (a) Except as otherwise provided by this section, a manufacturer, distributor, or representative may not take an adverse action against a franchised dealer because the franchised dealer sells or leases a vehicle that is later exported to a location outside the United States.(b) A franchise provision that allows a manufacturer, distributor, or representative to take adverse action against a franchised dealer because the franchised dealer sells or leases a vehicle that is later exported to a location outside the United States is enforceable only if, at the time of the original sale or lease, the dealer knew or reasonably should have known that the vehicle would be exported to a location outside the United States.(c) A franchised dealer is presumed to have no actual knowledge that a vehicle the dealer sells or leases will be exported to a location outside the United States if, under the laws of a state of the United States:(1) the vehicle is titled;(2) the vehicle is registered; and(3) applicable state and local taxes are paid for the vehicle.(d) The presumption under Subsection (c) may be rebutted by direct, clear, and convincing evidence that the franchised dealer had actual knowledge or reasonably should have known at the time of the original sale or lease that the vehicle would be exported to a location outside the United States.(e) Except as otherwise permitted by this section, a franchise provision that allows a manufacturer, distributor, or representative to take adverse action against a franchised dealer because the franchised dealer sells or leases a vehicle that is later exported to a location outside the United States is void and unenforceable.

Added by Acts 2009, 81st Leg., R.S., Ch. 684, Sec. 8, eff. September 1, 2009.

SUBCHAPTER K. MEDIATION BETWEEN DEALER AND MANUFACTURER OR DISTRIBUTORSec. 2301.521. DEFINITION. In this subchapter, "mediation" means a nonbinding forum in which an impartial mediator facilitates communication between parties to promote reconciliation, settlement, or understanding between the parties.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.522. MEDIATION APPLICABLE. (a) In an action brought against a manufacturer or distributor under Sections 2301.451-2301.474 by a franchised dealer whose franchise provides for arbitration in compliance with this chapter, the board shall order the parties to submit the dispute to mediation in the manner provided by this subchapter.(b) Subsection (a) applies only if the dealer's franchise does not contain an arbitration provision in conflict with this chapter. In a dispute concerning whether Subsection (a) applies, the board shall enter an order either that the franchise contains a provision in conflict with this chapter or that it does not. If the board determines that the franchise does not contain an arbitration provision that conflicts with this chapter, the board shall order the parties to proceed to mediation as provided by this subchapter.(c) An order issued under Subsection (b) is not appealable.(d) This subchapter does not apply to an action brought by the board to enforce this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.523. MEDIATOR. (a) By agreement, the parties shall select and compensate a mediator who is qualified to serve under Section 154.052(a), Civil Practice and Remedies Code.(b) Sections 154.053 and 154.055, Civil Practice and Remedies Code, apply to a mediator under this subchapter.(c) A mediator may not impose the mediator's own judgment on the issues for that of the parties.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.524. LOCATION AND SCHEDULE OF MEDIATION. (a) The parties by agreement shall select a venue and schedule for mediation under this subchapter. If the parties are unable to agree on a venue and schedule, the mediator shall select a venue and schedule.(b) Except by written agreement of all parties, mediation must be held in this state.(c) Mediation must be completed not later than the 60th day after the date the board orders the parties to mediate. The deadline may be extended by the board at the request of all parties.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.525. LAW APPLICABLE; CONFLICT OF LAWS. (a) Except as provided by Subsection (b) of this section, Section 154.073, Civil Practice and Remedies Code, applies to mediation under this subchapter.(b) If Section 154.073, Civil Practice and Remedies Code, conflicts with another legal requirement for disclosure of communications or materials, the issue of confidentiality may be presented to the board to determine, in camera, whether the facts, circumstances, and context of the communications or materials sought to be disclosed warrant a protective order of the board or whether the communications or materials are subject to disclosure.(c) This subchapter controls over any other law relating to or requiring mediation between or among license holders.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.526. COSTS OF MEDIATION. (a) The board is not liable for the compensation paid or to be paid to a mediator employed under this subchapter. (b) Without regard to the outcome of mediation or subsequent regulatory or judicial proceedings, costs incurred by a party in mediation required by this subchapter may not be imposed on the opposing party.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.527. JURISDICTION OF BOARD. The board retains jurisdiction of the subject matter of and parties to a dispute during mediation and may, on the motion of a party or on its own motion, enter appropriate orders.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.528. EFFECT OF MEDIATION ON CHAPTER. (a) Except as provided by this subchapter, mediation under this subchapter does not affect a procedural right or duty conferred by this chapter or by board rule.(b) Procedural time limits imposed by this chapter or under the authority of this chapter are tolled during mediation.(c) Mediation does not affect any right of a person who is not a party to the mediation.(d) The board shall stay proceedings involving the parties in mediation until the board receives the mediator's certification that mediation has concluded.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.529. OUTCOME OF MEDIATION. (a) If mediation resolves the dispute, the board shall enter an order incorporating the terms of the agreement reached in mediation.(b) If mediation does not resolve the dispute, the board shall proceed to a contested case hearing or other appropriate exercise of its jurisdiction.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

SUBCHAPTER L. VEHICLE LESSORS AND VEHICLE LEASE FACILITATORSSec. 2301.551. ACCEPTANCE AND PAYMENT OF FEES BY VEHICLE LESSOR. (a) A vehicle lessor may not directly or indirectly accept a fee from a dealer. For purposes of this subsection, "fee" does not include an adjustment in the purchase price paid for the lease or leased vehicle. This subsection does not authorize a fee for referring vehicle leases or prospective lessees.(b) A vehicle lessor may not pay a fee to any person in return for the solicitation, procurement, or production by the person of a prospective lessee of a motor vehicle unless the person:(1) holds a vehicle lease facilitator license issued under this chapter; and(2) has an appointment from the lessor as provided by Section 2301.552.(c) The fees prohibited by this section do not include money paid to:(1) a franchised dealer as a part of the consideration for the sale or assignment of a lease or leased vehicle; or(2) a franchised dealer who transfers title of the vehicle or assigns the lease contract to the lessor of the motor vehicle.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.552. APPOINTMENT OF VEHICLE LEASE FACILITATOR. (a) A vehicle lessor may appoint one or more vehicle lease facilitators licensed under this chapter to represent the lessor in obtaining prospective vehicle lessees.(b) An appointment must:(1) be in writing;(2) disclose its terms; and(3) comply with board rules.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.553. DISCLOSURE OF FEE REQUIRED. (a) In a vehicle lease solicited, procured, or produced by a vehicle lease facilitator, the vehicle lessor shall disclose to the lessee that a fee was paid or will be paid to the vehicle lease facilitator for the solicitation, procurement, or production of the lessee or the lease.(b) The vehicle lessor shall include the disclosure in a prominent position either:(1) on the face of the written memorandum of the vehicle lease; or(2) on a separate instrument signed by the lessee at the same time as the signing of the vehicle lease.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.554. TERMS OF LEASE: FOREIGN COUNTRIES. (a) Except as provided by Subsection (b) or by federal law, including a federal agency rule, a vehicle lessor may not, and the vehicle lease may not, prohibit the lessee from taking the vehicle that is the subject of the lease into a specific foreign country unless the lease prohibits the lessee from taking the vehicle into any foreign country.(b) In the interests of justice and giving deference to standard national business practices, the board may adopt a rule by which a lease may prohibit the lessee from taking the vehicle into a specific foreign country regardless of whether the lease prohibits the lessee from taking the vehicle into another foreign country. In adopting a rule under this subsection the board shall give consideration to the proximity of international borders to prospective Texas lessees.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.555. LIMITATIONS ON VEHICLE LEASE FACILITATOR. (a) A vehicle lease facilitator may not:(1) sell or offer to sell a new motor vehicle;(2) accept a fee from a dealer;(3) sign a motor vehicle manufacturer's statement of origin to a vehicle, accept an assignment of a manufacturer's statement of origin to a vehicle, or otherwise assume any element of title to a new motor vehicle;(4) procure or solicit a prospective vehicle lessee for or on behalf of any person other than a vehicle lessor; or(5) act in the capacity of or engage in the business of a vehicle lease facilitator without having an appointment from a vehicle lessor as provided by Section 2301.552.(b) Except as provided by Subsection (a)(2), a vehicle lease facilitator may accept a fee for procuring a vehicle lessee or prospective vehicle lessee for or on behalf of a lessor.(c) This section does not:(1) limit the ability of a vehicle lease facilitator to accept an appointment from more than one vehicle lessor; or(2) prohibit a vehicle lease facilitator from representing a vehicle lessor or lessee in acquiring a motor vehicle to lease the vehicle to another person.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.556. USE OF CERTAIN TERMS. With respect to the regulation of motor vehicle distribution under this chapter, a person may not use the word "lease" or "leasing," or any variation of those words, in the person's name or in the name of an entity owned by the person unless the person is:(1) licensed under this chapter as a vehicle lessor or vehicle lease facilitator; or(2) exempt under Section 2301.254 from the requirement to obtain a license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

SUBCHAPTER M. WARRANTIES: RIGHTS OF VEHICLE OWNERSSec. 2301.601. DEFINITIONS. In this subchapter:(1) "Impairment of market value" means a substantial loss in market value caused by a defect specific to a motor vehicle.(2) "Owner" means a person who:(A) purchased a motor vehicle at retail from a license holder and is entitled to enforce a manufacturer's warranty with respect to the vehicle;(B) is a lessor or lessee, other than a sublessee, who purchased or leased the vehicle from a license holder; or(C) is the transferee or assignee of a person described by Paragraph (A) or (B), a resident of this state, and entitled to enforce the manufacturer's warranty.(3) "Reasonable allowance for use" means the amount directly attributable to use of a motor vehicle when the vehicle is not out of service for repair.(4) "Serious safety hazard" means a life-threatening malfunction or nonconformity that:(A) substantially impedes a person's ability to control or operate a motor vehicle for ordinary use or intended purposes; or(B) creates a substantial risk of fire or explosion.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.602. DUTY OF BOARD. (a) The board shall cause a manufacturer, converter, or distributor to perform an obligation imposed by this subchapter.(b) The board shall adopt rules for the enforcement and implementation of this subchapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.603. CONFORMANCE WITH WARRANTY REQUIRED. (a) A manufacturer, converter, or distributor shall make repairs necessary to conform a new motor vehicle to an applicable manufacturer's, converter's, or distributor's express warranty.(b) Subsection (a) applies after the expiration date of a warranty if:(1) during the term of the warranty, the owner or the owner's agent reported the nonconformity to the manufacturer, converter, or distributor, or to a designated agent or franchised dealer of the manufacturer, converter, or distributor; or(2) a rebuttable presumption relating to the vehicle is created under Section 2301.605.(c) This subchapter does not limit a remedy available to an owner under a new motor vehicle warranty that extends beyond the provisions of this subchapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.604. REPLACEMENT OF OR REFUND FOR VEHICLE. (a) A manufacturer, converter, or distributor that is unable to conform a motor vehicle to an applicable express warranty by repairing or correcting a defect or condition that creates a serious safety hazard or substantially impairs the use or market value of the motor vehicle after a reasonable number of attempts shall reimburse the owner for reasonable incidental costs resulting from loss of use of the motor vehicle because of the nonconformity or defect and:(1) replace the motor vehicle with a comparable motor vehicle; or(2) accept return of the vehicle from the owner and refund to the owner the full purchase price, less a reasonable allowance for the owner's use of the vehicle, and any other allowances or refunds payable to the owner.(b) A refund made for a vehicle for which there is a lienholder shall be made to the owner and lienholder in proportion to each person's interest in the vehicle.(c) As necessary to promote the public interest, the board by rule:(1) shall define the incidental costs that are eligible for reimbursement;(2) shall specify other requirements necessary to determine an eligible cost; and(3) may set a maximum amount that is eligible for reimbursement, either by type of eligible cost or by a total for all costs.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.605. REBUTTABLE PRESUMPTION--REASONABLE NUMBER OF ATTEMPTS. (a) A rebuttable presumption that a reasonable number of attempts have been undertaken to conform a motor vehicle to an applicable express warranty is established if:(1) the same nonconformity continues to exist after being subject to repair four or more times by the manufacturer, converter, or distributor or an authorized agent or franchised dealer of a manufacturer, converter, or distributor and:(A) two of the repair attempts were made in the 12 months or 12,000 miles, whichever occurs first, following the date of original delivery to the owner; and(B) the other two repair attempts were made in the 12 months or 12,000 miles, whichever occurs first, immediately following the date of the second repair attempt;(2) the same nonconformity creates a serious safety hazard and continues to exist after causing the vehicle to have been subject to repair two or more times by the manufacturer, converter, or distributor or an authorized agent or franchised dealer of a manufacturer, converter, or distributor and:(A) at least one attempt to repair the nonconformity was made in the 12 months or 12,000 miles, whichever occurs first, following the date of original delivery to the owner; and(B) at least one other attempt to repair the nonconformity was made in the 12 months or 12,000 miles, whichever occurs first, immediately following the date of the first repair attempt; or(3) a nonconformity still exists that substantially impairs the vehicle's use or market value and:(A) the vehicle is out of service for repair for a cumulative total of 30 or more days in the 24 months or 24,000 miles, whichever occurs first, following the date of original delivery to the owner; and(B) at least two repair attempts were made in the 12 months or 12,000 miles following the date of original delivery to an owner.(b) A period or a number of days or miles described by Subsection (a) is extended for any period that repair services are not available to the owner because of:(1) a war, invasion, or strike; or(2) a fire, flood, or other natural disaster.(c) The 30 days described by Subsection (a)(3)(A) do not include any period during which the manufacturer or distributor lends the owner a comparable motor vehicle while the owner's vehicle is being repaired by a franchised dealer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.606. CONDUCT OF PROCEEDINGS. (a) The director under board rules shall conduct hearings and issue final orders for the implementation and enforcement of this subchapter. An order issued by the director under this subchapter is considered a final order of the board.(b) In a hearing before the director under this subchapter, a manufacturer, converter, or distributor may plead and prove as an affirmative defense to a remedy under this subchapter that a nonconformity:(1) is the result of abuse, neglect, or unauthorized modification or alteration of the motor vehicle; or(2) does not substantially impair the use or market value of the motor vehicle.(c) The director may not issue an order requiring a manufacturer, converter, or distributor to make a refund or to replace a motor vehicle unless:(1) the owner or a person on behalf of the owner has mailed written notice of the alleged defect or nonconformity to the manufacturer, converter, or distributor; and(2) the manufacturer, converter, or distributor has been given an opportunity to cure the alleged defect or nonconformity.(d) A proceeding under this subchapter must be commenced not later than six months after the earliest of:(1) the expiration date of the express warranty term; or(2) the dates on which 24 months or 24,000 miles have passed since the date of original delivery of the motor vehicle to an owner.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.607. EXHAUSTION OF ADMINISTRATIVE REMEDIES; RIGHT TO SUE. (a) A refund or replacement under this subchapter because a motor vehicle is alleged to not conform to an express warranty is not available to the owner of the vehicle unless the owner has exhausted the administrative remedies provided by this subchapter.(b) A refund or replacement under this subchapter is not available to a party in an action against a seller under Chapter 2 or 17, Business & Commerce Code, but is available in an action against a manufacturer, converter, or distributor brought under Chapter 17, Business & Commerce Code, after the owner has exhausted the administrative remedies provided by this subchapter.(c) If the administrative law judge does not issue a proposal for decision and recommend to the director a final order before the 151st day after the date a complaint is filed under this subchapter, the director shall provide written notice by certified mail to the complainant and to the manufacturer, converter, or distributor of the expiration of the 150-day period and of the complainant's right to file a civil action. The board shall extend the 150-day period if a delay is requested or caused by the person who filed the complaint.(d) Notwithstanding a requirement of this section that administrative remedies be exhausted, a person who receives notice under Subsection (c) may file a civil action against any person named in the complaint.(e) The failure to issue notice under Subsection (c) does not affect a person's right to bring an action under this chapter.(f) This subchapter does not limit a right or remedy otherwise available to an owner under another law.(g) A contractual provision that excludes or modifies a remedy provided by this subchapter is prohibited and is void as against public policy unless the exclusion or modification is made under a settlement agreement between the owner and the manufacturer, converter, or distributor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1403, Sec. 1, eff. September 1, 2007.

Sec. 2301.608. ASSESSMENT OF COSTS FOR REPLACEMENT OR REFUND. (a) In an order issued under this subchapter, the director shall name the person responsible for paying the cost of any refund or replacement. A manufacturer, converter, or distributor may not cause a franchised dealer to directly or indirectly pay any money not specifically ordered by the director.(b) If the director orders a manufacturer, converter, or distributor to make a refund or replace a motor vehicle under this subchapter, the director may order the franchised dealer to reimburse the owner, lienholder, manufacturer, converter, or distributor only for an item or option added to the vehicle by the dealer to the extent that the item or option contributed to the defect that served as the basis for the order.(c) In a case involving a leased vehicle, the director may terminate the lease and apportion allowances or refunds, including the reasonable allowance for use, between the lessee and lessor of the vehicle.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.609. JUDICIAL REVIEW. (a) A party to a proceeding before the director under this subchapter that is affected by a final order of the director is entitled to judicial review of the order under the substantial evidence rule in a district court of Travis County.(b) Judicial review is subject to Chapter 2001, Government Code, to the extent that chapter is not inconsistent with this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.610. DISCLOSURE STATEMENT. (a) A manufacturer, distributor, or converter that has been ordered to repurchase or replace a vehicle shall, through its franchised dealer, issue a disclosure statement stating that the vehicle was repurchased or replaced by the manufacturer, distributor, or converter under this subchapter. The statement must accompany the vehicle through the first retail purchase following the issuance of the statement and must include the board's toll-free telephone number that will enable the purchaser to obtain information about the condition or defect that was the basis of the order for repurchase or replacement.(b) The manufacturer, distributor, or converter must restore the cause of the repurchase or replacement to factory specifications and issue a new 12-month, 12,000-mile warranty on the vehicle.(c) The board shall adopt rules for the enforcement of this section.(d) The board shall maintain a toll-free telephone number to provide information to a person who requests information about a condition or defect that was the basis for repurchase or replacement by an order of the director. The board shall maintain an effective method of providing information to a person who makes a request.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.611. ANNUAL REPORT ON REPURCHASED OR REPLACED VEHICLES. (a) The board shall publish an annual report on the motor vehicles ordered repurchased or replaced under this subchapter.(b) The report must list the number of vehicles by brand name and model and include a brief description of the conditions or defects that caused the repurchase or replacement.(c) The board shall make the report available to the public and may charge a reasonable fee to cover the cost of the report.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.612. OPEN RECORDS EXCEPTION. Information filed with the board under this subchapter is not a public record and is not subject to release under Chapter 552, Government Code, until the complaint is finally resolved by order of the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.613. NOTICE TO BUYER. (a) The board shall prepare, publish, and distribute information concerning an owner's rights under this subchapter. The retail seller of a new motor vehicle shall conspicuously post a copy of the information in the area where its customers usually pay for repairs.(b) The failure to provide notice as required by this section is a violation of this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

SUBCHAPTER N. DENIAL, REVOCATION, OR SUSPENSION OF LICENSESec. 2301.651. DENIAL, REVOCATION, OR SUSPENSION GENERALLY. (a) The board may deny an application for a license, revoke or suspend a license, place on probation a person whose license has been suspended, or reprimand a license holder if the applicant or license holder:(1) is unfit under standards described in this chapter or board rules;(2) makes a material misrepresentation in any application or other information filed under this chapter or board rules;(3) violates this chapter or a board rule or order;(4) violates any law relating to the sale, distribution, financing, or insuring of motor vehicles;(5) fails to maintain the qualifications for a license;(6) wilfully defrauds a purchaser;(7) fails to fulfill a written agreement with a retail purchaser of a motor vehicle; or(8) violates the requirements of Section 503.0631, Transportation Code.(b) The board may take action under Subsection (a) against an applicant or license holder for an act or omission by an officer, director, partner, trustee, or other person acting in a representative capacity for the applicant or license holder that would be cause for denying, revoking, or suspending a license under this chapter.(c) The revocation of a license previously held under this chapter may be grounds for denying a subsequent application for a license.(d) A license may not be denied, revoked, or suspended, and disciplinary action may not be taken under this subchapter, except on order of the board after a hearing.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.622(a), 14A.623, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 8.10, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1336, Sec. 10, eff. September 1, 2007.

Sec. 2301.652. DENIAL OF LICENSE APPLICATION: DEALERSHIP. (a) The board may deny an application for a license to establish a dealership if, following a protest, the applicant fails to establish good cause for establishing the dealership. In determining good cause, the board shall consider:(1) whether the manufacturer or distributor of the same line-make of new motor vehicle is being adequately represented as to sales and service;(2) whether the protesting franchised dealer representing the same line-make of new motor vehicle is in substantial compliance with the dealer's franchise, to the extent that the franchise is not in conflict with this chapter;(3) the desirability of a competitive marketplace;(4) any harm to the protesting franchised dealer;(5) the public interest;(6) any harm to the applicant; and(7) current and reasonably foreseeable projections of economic conditions, financial expectations, and the market for new motor vehicles in the relevant market area.(b) Except as provided by Subsection (c), a person has standing under this section to protest an application to establish or relocate a dealership if the person filing the protest is a franchised dealer of the same line-make whose dealership is located:(1) in the county in which the proposed dealership is to be located; or(2) within a 15-mile radius of the proposed dealership.(c) A franchised dealer may not protest an application to relocate a dealership under this section if the proposed relocation site is not:(1) more than two miles from the site where the dealership is currently located; or(2) closer to the franchised dealer than the site from which the dealership is being relocated.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 684, Sec. 9, eff. September 1, 2009.

Sec. 2301.653. REVOCATION OR SUSPENSION OF MANUFACTURER'S OR DISTRIBUTOR'S LICENSE. The revocation or suspension of a manufacturer's or distributor's license may be:(1) limited to one or more municipalities or counties or any other defined area; or(2) limited in a defined area only as to:(A) certain aspects of the manufacturer's or distributor's business; or(B) specified franchised dealers.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.654. PROBATION. If a suspension of a license is probated, the board may:(1) require the license holder to report regularly to the board on matters that are the basis of the probation; or(2) limit activities to those prescribed by the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

SUBCHAPTER O. HEARINGS PROCEDURESSec. 2301.701. DEFINITION. In this subchapter, "contested case" has the meaning assigned by Section 2001.003, Government Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.702. CONFLICT WITH OTHER LAW. To the extent of a conflict between this chapter and Chapter 2001, Government Code, this chapter controls.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.7025. LIMITATIONS PERIOD FOR CERTAIN CAUSES OF ACTION BY LICENSE HOLDERS. (a) This section does not apply to:(1) an action with respect to which this chapter or rules of the board establish specific procedural time limits; or(2) an action brought under Section 2301.204.(b) Except as provided by this section, a license holder may not file an action with the board after the fourth anniversary of the date the action accrues.(c) The limitations period provided by Subsection (b) may be extended for not more than 180 days on a showing that the failure to commence an action in a timely manner was caused by reliance on a fraudulent statement or inducement made by a party to induce a party to refrain from bringing an action.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.624(a), eff. Sept. 1, 2003.

Sec. 2301.703. HEARING REQUIRED IN CONTESTED CASE. (a) A hearing shall be conducted in any contested case arising under this chapter or a board rule. The hearing must be conducted in accordance with this chapter, any order, decision, or rule of the board, and Chapter 2001, Government Code.(b) A hearing may be informally disposed of in accordance with Chapter 2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.704. ADMINISTRATIVE LAW JUDGE. (a) A hearing under this subchapter must be held by an administrative law judge of the State Office of Administrative Hearings.(b) An administrative law judge has all of the board's power and authority under this chapter to conduct hearings, including the power to:(1) hold a hearing;(2) administer an oath;(3) receive pleadings and evidence;(4) issue a subpoena to compel the attendance of a witness;(5) compel the production of papers and documents;(6) issue an interlocutory order, including a cease and desist order in the nature of a temporary restraining order or a temporary injunction;(7) make findings of fact and conclusions of law; and(8) issue a proposal for decision and recommend a final order.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1403, Sec. 2, eff. September 1, 2007.

Sec. 2301.705. NOTICE OF CONTESTED CASE HEARING. (a) Notice of a contested case hearing involving a license holder must be given in accordance with this chapter and board rules.(b) Notice must be given by certified mail, return receipt requested.(c) Notice may be given to a person's officer, agent, employee, attorney, or other legal representative.(d) Notice is considered to have been received by a person known to have legal rights, duties, or privileges that may be determined at the hearing if the notice is mailed to the last known address of the person not later than the 10th day before the date of the hearing.(e) A person may waive notice of a hearing.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.706. NOTICE OF RULEMAKING HEARING. Notice of a rulemaking hearing must be given in accordance with Chapter 2001, Government Code, and board rules before the 30th day preceding the date of the hearing.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.707. CONTENTS OF HEARING NOTICE. Notice of a hearing shall describe in summary form the purpose of the hearing and the date, time, and place of the hearing.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.708. CONDUCT OF HEARING. (a) A hearing must be convened at the time and place stated in the notice.(b) A hearing may be recessed until a time and place certain:(1) by giving advance notice as required by Section 2001.057, Government Code; or(2) without advance notice if the time and place is announced openly before the recess.(c) Except as otherwise provided by this chapter, a person whose legal rights, duties, or privileges are to be determined at a hearing is entitled to:(1) appear personally or by counsel;(2) cross-examine adverse witnesses; and(3) produce evidence and witnesses in the person's own behalf.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.709. PROPOSED DECISION; REVIEW BY BOARD. (a) In a contested case, the administrative law judge shall serve on each party a copy of the administrative law judge's proposal for decision and recommended order containing findings of fact and conclusions of law. A party may file exceptions and replies to the board.(b) In reviewing the case, the board may consider only materials that are submitted timely.(c) The board may hear such oral argument from any party as the board may allow.(d) The board shall take any further action conducive to the issuance of a final order and shall issue a written final decision or order. A majority vote of a quorum of the board is required to adopt a final decision or order of the board.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1403, Sec. 3, eff. September 1, 2007.

Sec. 2301.710. DISMISSAL OF COMPLAINT. On the motion of any party, the board, without holding a contested case hearing, may issue a final order dismissing a complaint, protest, or response in accordance with the terms and procedures set forth in Rule 166a, Texas Rules of Civil Procedure, or its successor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.711. ORDERS AND DECISIONS. (a) An order or decision of the board must:(1) include a separate finding of fact with respect to each specific issue the board is required by law to consider in reaching a decision;(2) set forth additional findings of fact and conclusions of law on which the order or decision is based; and(3) give the reasons for the particular actions taken.(b) Except as provided by Subchapter M, the order or decision must:(1) be signed by the presiding officer or assistant presiding officer for the board;(2) be attested to by the director; and(3) have the seal affixed to it.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.712. FILING FEE. (a) The filing fee for a contested case or a protest that involves a hearing is:(1) $35 for a complaint filed under Subchapter M; and(2) $200 for any other complaint or protest.(b) If a person who brings a complaint under Subchapter M prevails in the case, the board shall order the nonprevailing party in the case to reimburse the amount of the filing fee for the case.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.713. REHEARING. A party who seeks a rehearing of an order shall seek the rehearing in accordance with Chapter 2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

SUBCHAPTER P. JUDICIAL REVIEWSec. 2301.751. JUDICIAL REVIEW GENERALLY. (a) A party to a proceeding affected by a final order, rule, or decision or other final action of the board or director under this chapter or under another law with respect to a matter arising under this chapter may seek judicial review of the action under the substantial evidence rule in:(1) a district court in Travis County; or(2) the court of appeals for the Third Court of Appeals District.(b) Except as otherwise provided by this chapter, an appeal brought in a district court may be removed to the court of appeals by any party before trial in the district court on the filing of notice of removal with the district court.(c) Judicial review by a court, to the extent not in conflict with this chapter, is in the manner provided by Chapter 2001, Government Code. Judicial review in the court of appeals:(1) is initiated under Chapter 2001, Government Code, in the manner review is initiated for a proceeding in a district court; and(2) is governed by the applicable rules of appellate procedure.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.752. TIME FOR FILING; CITATION. (a) A petition for judicial review under this chapter must be filed not later than the 30th day after the date on which the action, ruling, order, or decision becomes final and appealable.(b) Citation for an appeal must be served on the director and each party of record in the matter. For an appeal initiated in the court of appeals, the court shall cause the citation to be issued.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.753. ADDITIONAL EVIDENCE. An appeal in which evidence outside the record of the board is to be taken under Chapter 2001, Government Code, or otherwise, shall be brought in a district court in Travis County or in the court of appeals. An appeal brought in the court of appeals is subject to remand to a district court in Travis County for proceedings under instructions from the court of appeals.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.754. DISMISSAL FOR FAILURE TO PROSECUTE. (a) A person filing an appeal under this subchapter shall pursue the appeal with reasonable diligence.(b) If the person fails to prosecute the appeal within six months after the date the appeal is filed, the court shall presume that the appeal has been abandoned. On the motion of the attorney general or a party in the case, the court shall dismiss the appeal after notifying the person who filed the appeal, unless the person shows good cause for the delay.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.755. EFFECT OF APPEAL ON ORDER. An appeal under this subchapter does not affect the enforcement of a final board order unless:(1) the enforcement of the order is enjoinable under Chapter 65, Civil Practice and Remedies Code, and under principles of primary jurisdiction; or(2) the board, in the interest of justice, suspends the enforcement of the order pending final determination of the appeal.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.756. REVIEW OF INTERLOCUTORY ORDER. (a) A writ of error is allowed from the supreme court for an appeal of an interlocutory order described by Section 51.014(a)(3) or (6), Civil Practice and Remedies Code, in a civil action involving a license holder.(b) The supreme court shall give precedence to a writ of error under this section over other writs of error.(c) The right to appeal by writ of error is without prejudice to the right of any party to seek relief by an application for leave to file a petition for writ of mandamus with respect to the order.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

SUBCHAPTER Q. PENALTIES AND OTHER ENFORCEMENT PROVISIONSSec. 2301.801. CIVIL PENALTY. (a) If, after a proceeding under this chapter and board rules, the board determines that a person is violating or has violated this chapter, a rule adopted or order issued under this chapter, or Section 503.038(a), Transportation Code, the board may impose a civil penalty. The amount of the penalty may not exceed $10,000 for each violation. Each act of violation and each day a violation continues is a separate violation.(b) In determining the amount of the penalty, the board shall consider:(1) the seriousness of the violation, including the nature, circumstances, extent, and gravity of any prohibited act, and the harm or potential harm to the safety of the public;(2) the economic damage to the public caused by the violation;(3) the history of previous violations;(4) the amount necessary to deter a future violation;(5) efforts to correct the violation; and(6) any other matter that justice may require.(c) Notwithstanding any other law to the contrary, a civil penalty recovered under this chapter shall be deposited in the state treasury to the credit of the state highway fund.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.802. CEASE AND DESIST ORDER. (a) If it appears to the board that a person is violating this chapter or a board rule or order, the board after notice may require the person engaged in the conduct to appear and show cause why a cease and desist order should not be issued prohibiting the conduct described in the notice.(b) An interlocutory cease and desist order may be granted with or without bond or other undertaking if:(1) the order is necessary to the performance of the duties delegated to the board by this chapter;(2) the order is necessary or convenient to maintaining the status quo between two or more adverse parties before the board;(3) a party before the board is entitled to relief demanded of the board and all or part of the relief requires the restraint of some act prejudicial to the party;(4) a person is performing, about to perform, or procuring or allowing the performance of an act:(A) relating to the subject of a contested case pending before the board, in violation of the rights of a party before the board; and(B) that would tend to render the board's order in the case ineffectual; or(5) substantial injury to the rights of a person subject to the board's jurisdiction is threatened regardless of any remedy available at law.(c) A proceeding under this section is governed by:(1) this chapter and the board's rules; and(2) Chapter 2001, Government Code, relating to a contested case, to the extent that chapter is not in conflict with Subdivision (1).(d) An interlocutory cease and desist order remains in effect until vacated or incorporated in a final order of the board. An appeal of an interlocutory cease and desist order must be made to the board before seeking judicial review as provided by this chapter.(e) A permanent cease and desist order may be issued regardless of the requirements of Subsection (b) but only under the procedures for a final order by the board under this chapter. An appeal of a permanent cease and desist order is made in the same manner as an appeal of a final order under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.803. STATUTORY STAY. (a) On the initiation of a board proceeding, whether by complaint, protest, or otherwise, a person who receives notice from the board of a statutory stay imposed by this chapter may not allow or commit any act or omission that would:(1) violate this chapter or any rule, order, or decision of the board;(2) affect a legal right, duty, or privilege of any party before the board; or(3) tend to render ineffectual a board order in a pending proceeding.(b) A statutory stay imposed by this chapter remains in effect until vacated or until the proceeding is concluded by a final order or decision.(c) A person affected by a statutory stay imposed by this chapter may initiate a proceeding before the board to modify, vacate, or clarify the extent and application of the statutory stay.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.804. SUIT FOR INJUNCTIVE RELIEF OR CIVIL PENALTY. (a) If it appears that a person has violated, is violating, or is threatening to violate this chapter or a board rule or order, the board or the director, if authorized by the board, may cause a suit to be instituted in a court for:(1) injunctive relief to restrain the person from committing the violation or threat of violation;(2) imposition of a civil penalty; or(3) both injunctive relief and a civil penalty.(b) At the request of the board or the director, if authorized by the board, the attorney general shall bring in the name of the state a suit for an injunction or a civil penalty as described by Subsection (a).(c) In a suit for injunctive relief under this chapter, the court shall grant, without bond or other undertaking, any prohibitory or mandatory injunction the facts warrant, including a temporary restraining order, temporary injunction, or permanent injunction.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.805. RELIEF UNDER OTHER LAW. (a) Notwithstanding any other law, including Subchapter E, Chapter 17, Business & Commerce Code, in addition to the other remedies provided by this subchapter, a person may institute an action under Subchapter E, Chapter 17, Business & Commerce Code, or any successor statute to that subchapter, and is entitled to any procedure or remedy under that subchapter, if the person:(1) has sustained damages as a result of a violation of Sections 2301.351-2301.354 or Section 2301.357; or(2) is a franchised dealer who has sustained damages as a result of a violation of:(A) Sections 2301.451-2301.474; or(B) Subchapter E, Chapter 17, Business & Commerce Code.(b) In an action brought under this section, and in the interest of judicial economy and efficiency, a judgment entered in the action must give deference to the findings of fact and conclusions of law of the board contained in any final order that is the basis of the action.(c) In an action brought against a license holder under this section, or for any other type of conduct for which an action may be brought under Subchapter E, Chapter 17, Business & Commerce Code, the $1,000 limitation contained in Section 17.50(b)(1), Business & Commerce Code, as that provision existed on September 1, 1979, shall be adjusted to reflect a change in the consumer price index after that date. The limitation shall be increased or decreased, as applicable, by an amount equal to 1,000 multiplied by the percentage of increase or decrease in the consumer price index between September 1, 1979, and the time the damages are awarded by final judgment or settlement. In this subsection, "consumer price index" means the National Consumer Price Index For All Urban Consumers, or a substantially similar successor. A court may take judicial notice of that index.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2301.806. BOARD EXEMPT FROM FILING FEE. Notwithstanding the other provisions of this chapter, the board is not required to pay a filing fee when filing a complaint or other enforcement action.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.625(a), eff. Sept. 1, 2003.

SUBCHAPTER R. REGULATION OF CERTAIN COMMERCIAL USES OF MOTOR VEHICLESSec. 2301.851. CERTAIN CHARGES INCLUDED IN CUSTOMER AGREEMENT. (a) A person required to register under Section 152.065, Tax Code, may include in a customer agreement subject to Subsection (b) a separate charge for the proportionate amount of title fees, registration fees, and property taxes paid in the preceding calendar year on the person's vehicle fleet.(b) A person who includes the charge must do so:(1) on a nondiscriminatory basis; and(2) in each agreement other than an agreement that is exempt from the tax imposed under Section 152.026, Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 2.31, eff. April 1, 2009.

Sec. 2301.852. USE OR RETENTION OF SALVAGE MOTOR VEHICLE. (a) Notwithstanding Section 2301.002, in this section, "certificate of title," "motor vehicle," and "owner" have the meanings assigned by Section 501.002, Transportation Code.(b) An owner required to register under Section 152.065, Tax Code, may not use or retain for use for a usual commercial purpose of the owner a motor vehicle that has been issued a certificate of title under Section 501.100, Transportation Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 2.31, eff. April 1, 2009.

Sec. 2301.853. CRIMINAL PENALTY. (a) A person commits an offense if the person violates this subchapter.(b) An offense under this section is a Class A misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 2.31, eff. April 1, 2009.



CHAPTER 2302. SALVAGE VEHICLE DEALERS

OCCUPATIONS CODE

TITLE 14. REGULATION OF MOTOR VEHICLES AND TRANSPORTATION

SUBTITLE A. REGULATIONS RELATED TO MOTOR VEHICLES

CHAPTER 2302. SALVAGE VEHICLE DEALERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2302.001. DEFINITIONS. In this chapter:

(1) "Casual sale," "damage," "insurance company," "major

component part," "metal recycler," "motor vehicle,"

"nonrepairable motor vehicle," "nonrepairable vehicle title,"

"out-of-state buyer," "salvage motor vehicle," "salvage vehicle

title," "salvage vehicle dealer," and "used part" have the

meanings assigned by Section 501.091, Transportation Code.

(2) "Board" means the board of the Texas Department of Motor

Vehicles.

(3) "Department" means the Texas Department of Motor Vehicles.

(4) "Federal safety certificate" means the label or tag required

under 49 U.S.C. Section 30115 that certifies that a motor vehicle

or equipment complies with applicable federal motor vehicle

safety standards.

(5) "Salvage pool operator" means a person who engages in the

business of selling nonrepairable motor vehicles or salvage motor

vehicles at auction, including wholesale auction, or otherwise.

(6) "Salvage vehicle agent" means a person who acquires, sells,

or otherwise deals in nonrepairable or salvage motor vehicles in

this state as directed by the salvage vehicle dealer under whose

license the person operates. The term does not include a person

who:

(A) is a licensed salvage vehicle dealer or a licensed used

automotive parts recycler;

(B) is a partner, owner, or officer of a business entity that

holds a salvage vehicle dealer license or a used automotive parts

recycler license;

(C) is an employee of a licensed salvage vehicle dealer or a

licensed used automotive parts recycler; or

(D) only transports salvage motor vehicles for a licensed

salvage vehicle dealer or a licensed used automotive parts

recycler.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.03, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3I.04, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.01, eff. September 1, 2009.

Sec. 2302.0015. CONSENT TO ENTRY AND INSPECTION. (a) A person

consents to an entry or inspection described by Subsection (b)

by:

(1) accepting a license under this chapter; or

(2) engaging in a business or activity regulated under this

chapter.

(b) For the purpose of enforcing or administering this chapter

or Chapter 501 or 502, Transportation Code, a member of the

board, an employee or agent of the board or department, a member

of the Public Safety Commission, an officer of the Department of

Public Safety, or a peace officer may at a reasonable time:

(1) enter the premises of a business regulated under one of

those chapters; and

(2) inspect or copy any document, record, vehicle, part, or

other item regulated under one of those chapters.

(c) A person described by Subsection (a):

(1) may not refuse or interfere with an entry or inspection

under this section; and

(2) shall cooperate fully with a person conducting an inspection

under this section to assist in the recovery of stolen motor

vehicles and parts and to prevent the sale or transfer of stolen

motor vehicles and parts.

(d) An entry or inspection occurs at a reasonable time for

purposes of Subsection (b) if the entry or inspection occurs:

(1) during normal business hours of the person or activity

regulated under this chapter; or

(2) while an activity regulated under this chapter is occurring

on the premises.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 17.04, eff. Sept.

1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3I.05, eff. September 1, 2009.

Sec. 2302.005. APPLICABILITY OF CERTAIN MUNICIPAL ORDINANCES,

LICENSES, AND PERMITS. This chapter:

(1) is in addition to any municipal ordinance relating to the

regulation of a person who deals in nonrepairable or salvage

motor vehicles or used parts; and

(2) does not prohibit the enforcement of a requirement of a

municipal license or permit that is related to an activity

regulated under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.05, eff.

Sept. 1, 2003.

Sec. 2302.006. APPLICATION OF CHAPTER TO METAL RECYCLERS. (a)

Except as provided by Subsections (b) and (c), this chapter does

not apply to a transaction in which a metal recycler is a party.

(b) This chapter applies to a transaction in which a motor

vehicle:

(1) is sold, transferred, released, or delivered to a metal

recycler for the purpose of reuse or resale as a motor vehicle;

and

(2) is used for that purpose.

(c) Sections 2302.0015 and 2302.205 apply to a metal recycler.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.05, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.02, eff. September 1, 2009.

Sec. 2302.007. APPLICATION OF CHAPTER TO INSURANCE COMPANIES.

This chapter does not apply to an insurance company.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.05, eff.

Sept. 1, 2003.

Sec. 2302.008. APPLICABILITY OF CHAPTER TO USED AUTOMOTIVE PARTS

RECYCLERS. This chapter does not apply to a used automotive

parts recycler licensed under Chapter 2309.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 3, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.03, eff. September 1, 2009.

SUBCHAPTER B. BOARD POWERS AND DUTIES

Sec. 2302.051. RULES AND ENFORCEMENT POWERS. The board shall

adopt rules as necessary to administer this chapter and may take

other action as necessary to enforce this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.05, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3I.07, eff. September 1, 2009.

Sec. 2302.052. DUTY TO SET FEES. The board shall set

application fees, license fees, renewal fees, and other fees as

required to implement this chapter. The board shall set the fees

in amounts reasonable and necessary to implement and enforce this

chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.05, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3I.07, eff. September 1, 2009.

Sec. 2302.053. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The board may not adopt a rule under Section

2302.051 restricting advertising or competitive bidding by a

person who holds a license issued under this chapter except to

prohibit false, misleading, or deceptive practices by the person.

(b) The board may not include in its rules to prohibit false,

misleading, or deceptive practices a rule that:

(1) restricts the use of any advertising medium;

(2) restricts the person's personal appearance or use of the

person's voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

person; or

(4) restricts the use of a trade name in advertising by the

person.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3I.07, eff. September 1, 2009.

SUBCHAPTER C. LICENSE REQUIREMENTS

Sec. 2302.101. LICENSE REQUIRED FOR SALVAGE VEHICLE DEALER.

Unless a person holds a salvage vehicle dealer license issued

under this chapter, the person may not:

(1) act as a salvage vehicle dealer or rebuilder; or

(2) store or display a motor vehicle as an agent or escrow agent

of an insurance company.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.05, eff.

Sept. 1, 2003.

Sec. 2302.102. SALVAGE VEHICLE DEALER LICENSE CLASSIFICATION.

(a) The department shall classify a salvage vehicle dealer

according to the type of activity performed by the dealer.

(b) A salvage vehicle dealer may not engage in activities of a

particular classification unless the dealer holds a license with

an endorsement in that classification.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2302.103. APPLICATION FOR SALVAGE VEHICLE DEALER LICENSE.

(a) To apply for a salvage vehicle dealer license, a person must

submit to the department an application on a form prescribed by

the department. The application must be signed by the applicant

and accompanied by the application fee.

(b) An applicant may apply for a salvage vehicle dealer license

with an endorsement in one or more of the following

classifications:

(1) new automobile dealer;

(2) used automobile dealer;

(3) salvage pool operator;

(4) salvage vehicle broker; or

(5) salvage vehicle rebuilder.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 4, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.04, eff. September 1, 2009.

Sec. 2302.104. CONTENTS OF APPLICATION. (a) An application for

a salvage vehicle dealer license must include:

(1) the name, business address, and business telephone number of

the applicant;

(2) the name under which the applicant proposes to conduct

business;

(3) the location, by number, street, and municipality, of each

office at which the applicant proposes to conduct business;

(4) a statement indicating whether the applicant previously

applied for a license under this chapter and, if so, a statement

indicating the result of the previous application and indicating

whether the applicant has ever been the holder of a license

issued under this chapter that was revoked or suspended;

(5) a statement of the previous history, record, and

associations of the applicant to the extent sufficient to

establish, to the satisfaction of the department, the business

reputation and character of the applicant;

(6) the applicant's federal tax identification number, if any;

(7) the applicant's state sales tax number; and

(8) any other information required by rules adopted under this

chapter.

(b) In addition to the information required by Subsection (a),

the application of a corporation must include:

(1) the state of its incorporation;

(2) the name, address, date of birth, and social security number

of each principal officer or director of the corporation;

(3) a statement of the previous history, record, and

associations of each officer and each director to the extent

sufficient to establish, to the satisfaction of the department,

the business reputation and character of the applicant; and

(4) a statement showing whether an officer, director, or

employee of the applicant has been refused a license as a salvage

vehicle dealer or has been the holder of a license issued under

this chapter that was revoked or suspended.

(c) In addition to the information required by Subsection (a),

the application of a partnership must include:

(1) the name, address, date of birth, and social security number

of each owner or partner;

(2) a statement of the previous history, record, and

associations of each owner and each partner to the extent

sufficient to establish, to the satisfaction of the department,

the business reputation and character of the applicant; and

(3) a statement showing whether an owner, partner, or employee

of the applicant has been refused a license as a salvage vehicle

dealer or has been the holder of a license issued under this

chapter that was revoked or suspended.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2302.105. DEPARTMENT INVESTIGATION. (a) The department

may not issue a license under this chapter until the department

completes an investigation of the applicant's qualifications.

(b) The department shall conduct the investigation not later

than the 15th day after the date the department receives the

application. The department shall report to the applicant the

results of the investigation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2302.106. LICENSE ISSUANCE. (a) The department shall

issue a license to an applicant who meets the license

qualifications adopted under this chapter and pays the required

fees.

(b) A license may not be issued in a fictitious name that may be

confused with or is similar to that of a governmental entity or

that is otherwise deceptive or misleading to the public.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2302.107. SALVAGE VEHICLE AGENT LICENSE. (a) A person may

not act as a salvage vehicle agent unless the person holds a

salvage vehicle agent license issued under this chapter.

(b) A person is entitled to a salvage vehicle agent license on

application to the department, payment of the required fee, and

authorization from a salvage vehicle dealer to operate under the

dealer's license.

(c) A salvage vehicle dealer may authorize not more than five

persons to operate as salvage vehicle agents under the dealer's

license.

(d) A salvage vehicle agent may acquire, sell, or otherwise deal

in, nonrepairable or salvage motor vehicles as directed by the

authorizing dealer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.06, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 5, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.05, eff. September 1, 2009.

Sec. 2302.108. DISCIPLINARY ACTION. (a) The department may

deny, suspend, revoke, or reinstate a license issued under this

chapter.

(b) The board by rule shall establish the grounds for denial,

suspension, revocation, or reinstatement of a license issued

under this chapter and the procedures for disciplinary action. A

rule adopted under this subsection may not conflict with a rule

adopted by the State Office of Administrative Hearings.

(c) A proceeding under this section is subject to Chapter 2001,

Government Code.

(d) A person whose license is revoked may not apply for a new

license before the first anniversary of the date of the

revocation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3I.08, eff. September 1, 2009.

SUBCHAPTER D. LICENSE EXPIRATION AND RENEWAL

Sec. 2302.151. LICENSE EXPIRATION. (a) A license issued under

this chapter expires on the first anniversary of the date of

issuance.

(b) A person whose license has expired may not engage in the

activities that require a license until the license has been

renewed under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2302.152. NOTICE OF EXPIRATION. Not later than the 31st

day before the expiration date of a person's license, the

department shall send written notice of the impending expiration

to the person at the person's last known address according to

department records.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2302.153. PROCEDURES FOR RENEWAL. (a) A person who is

otherwise eligible to renew a license issued under this chapter

may renew an unexpired license by paying the required renewal fee

to the department on or before the expiration date of the

license.

(b) A person whose license has been expired for 90 days or less

may renew the license by paying to the department a renewal fee

that is equal to 1-1/2 times the normally required renewal fee.

(c) A person whose license has been expired for more than 90

days but less than one year may renew the license by paying to

the department a renewal fee that is equal to two times the

normally required renewal fee.

(d) A person whose license has been expired for one year or

longer may not renew the license. The person may obtain a new

license by complying with the requirements and procedures for

obtaining an original license.

(e) A person who was licensed in this state, moved to another

state, and has been doing business in the other state for the two

years preceding the date of application may renew an expired

license. The person must pay to the department a renewal fee that

is equal to two times the normally required renewal fee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

SUBCHAPTER E. CONDUCTING BUSINESS

Sec. 2302.201. DUTIES ON ACQUISITION OF SALVAGE MOTOR VEHICLE.

(a) A salvage vehicle dealer who acquires ownership of a salvage

motor vehicle from an owner must receive from the owner a

properly assigned title.

(b) The dealer shall comply with Subchapter E, Chapter 501,

Transportation Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.07, eff.

Sept. 1, 2003.

Sec. 2302.202. RECORDS OF PURCHASES. A salvage vehicle dealer

shall maintain a record of each salvage motor vehicle purchased

or sold by the dealer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.07, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 6, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.06, eff. September 1, 2009.

Sec. 2302.203. REGISTRATION OF NEW BUSINESS LOCATION. Before

moving a place of business or opening an additional place of

business, a salvage vehicle dealer must register the new location

with the department.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2302.204. CASUAL SALES. This chapter does not apply to a

person who purchases fewer than three nonrepairable motor

vehicles or salvage motor vehicles from a salvage vehicle dealer,

an insurance company or salvage pool operator in a casual sale at

auction, except that:

(1) the board shall adopt rules as necessary to regulate casual

sales by salvage vehicle dealers, insurance companies, or salvage

pool operators and to enforce this section; and

(2) a salvage vehicle dealer, insurance company, or salvage pool

operator who sells a motor vehicle in a casual sale shall comply

with those rules and Subchapter E, Chapter 501, Transportation

Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.07, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3I.09, eff. September 1, 2009.

Sec. 2302.205. DUTY OF METAL RECYCLER. A metal recycler who

purchases a motor vehicle shall submit a regular certificate of

title or a nonrepairable or salvage vehicle title or comparable

out-of-state ownership document to the department and comply with

Subchapter E, Chapter 501, Transportation Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.07, eff.

Sept. 1, 2003.

SUBCHAPTER F. ADDITIONAL DUTIES OF SALVAGE VEHICLE DEALER IN

CONNECTION WITH MOTOR VEHICLE COMPONENT PARTS

Sec. 2302.251. DEFINITIONS. In this subchapter:

(1) "Component part" means a major component part as defined in

Section 501.091, Transportation Code, or a minor component part.

(2) "Interior component part" means a seat or radio of a motor

vehicle.

(3) "Minor component part" means an interior component part, a

special accessory part, or a motor vehicle part that displays or

should display one or more of the following:

(A) a federal safety certificate;

(B) a motor number;

(C) a serial number or a derivative; or

(D) a manufacturer's permanent vehicle identification number or

a derivative.

(4) "Special accessory part" means a tire, wheel, tailgate, or

removable glass top of a motor vehicle.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.07, eff.

Sept. 1, 2003.

Sec. 2302.252. REMOVAL OF LICENSE PLATES; INVENTORY. (a)

Immediately on receipt of a motor vehicle, a salvage vehicle

dealer shall remove any unexpired license plates from the vehicle

and place the license plates in a secure, locked place.

(b) A salvage vehicle dealer shall maintain on a form provided

by the department an inventory of unexpired license plates

removed under Subsection (a). The inventory must include:

(1) each license plate number;

(2) the make of the motor vehicle from which the license plate

was removed;

(3) the motor number of that vehicle; and

(4) the vehicle identification number of that vehicle.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2302.254. RECORD OF PURCHASE; INVENTORY OF PARTS. (a) A

salvage vehicle dealer shall keep an accurate and legible

inventory of each used component part purchased by or delivered

to the dealer. The inventory must contain a record of each part

that includes:

(1) the date of purchase or delivery;

(2) the name, age, address, sex, and driver's license number of

the seller and a legible photocopy of the seller's driver's

license;

(3) the license plate number of the motor vehicle in which the

part was delivered;

(4) a complete description of the part, including the type of

material and, if applicable, the make, model, color, and size of

the part; and

(5) the vehicle identification number of the motor vehicle from

which the part was removed.

(b) Instead of the information required by Subsection (a), a

salvage vehicle dealer may record:

(1) the name of the person who sold the part or the motor

vehicle from which the part was obtained; and

(2) the Texas certificate of inventory number or the federal

taxpayer identification number of that person.

(c) The department shall prescribe the form of the record

required under Subsection (a) and shall make the form available

to salvage vehicle dealers.

(d) This section does not apply to:

(1) an interior component part or special accessory part that is

from a motor vehicle more than 10 years of age; or

(2) a part delivered to a salvage vehicle dealer by a commercial

freight line or commercial carrier.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2302.255. ASSIGNMENT OF INVENTORY NUMBER. (a) A salvage

vehicle dealer shall:

(1) assign a unique inventory number to each transaction in

which the dealer purchases or takes delivery of a component part;

(2) attach the unique inventory number to each component part

the dealer obtains in the transaction; and

(3) retain each component part in its original condition on the

business premises of the dealer for at least three calendar days,

excluding Sundays, after the date the dealer obtains the part.

(b) An inventory number attached to a component part under

Subsection (a) may not be removed while the part remains in the

inventory of the salvage vehicle dealer.

(c) A salvage vehicle dealer shall record a component part on an

affidavit bill of sale if:

(1) the component part does not have a vehicle identification

number or the vehicle identification number has been removed; or

(2) the vehicle identification number of the vehicle from which

the component part was removed is not available.

(d) The department shall prescribe and make available the form

for the affidavit bill of sale.

(e) This section does not apply to the purchase by a salvage

vehicle dealer of a nonoperational engine, transmission, or rear

axle assembly from another salvage vehicle dealer or an

automotive-related business.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2302.256. MAINTENANCE OF RECORDS. A salvage vehicle dealer

shall keep a record required under this subchapter on a form

prescribed by the department. The dealer shall maintain two

copies of each record required under this subchapter until the

first anniversary of the date the dealer sells or disposes of the

item for which the record is maintained.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2302.257. SURRENDER OF CERTAIN DOCUMENTS OR LICENSE PLATES.

(a) On demand, a salvage vehicle dealer shall surrender to the

department for cancellation a certificate of title or authority,

sales receipt or transfer document, license plate, or inventory

list that the dealer is required to possess or maintain.

(b) The department shall provide a signed receipt for a

surrendered certificate of title or license plate.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2302.258. INSPECTION OF RECORDS. (a) A peace officer at

any reasonable time may inspect a record required to be

maintained under this subchapter, including an inventory record

and affidavit bill of sale.

(b) On demand of a peace officer, a salvage vehicle dealer shall

give to the officer a copy of a record required to be maintained

under this subchapter.

(c) A peace officer may inspect the inventory on the premises of

a salvage vehicle dealer at any reasonable time in order to

verify, check, or audit the records required to be maintained

under this subchapter.

(d) A salvage vehicle dealer or an employee of the dealer shall

allow and may not interfere with a peace officer's inspection of

the dealer's inventory, premises, or required inventory records

or affidavit bills of sale.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

SUBCHAPTER G. MOTOR VEHICLE SALVAGE YARDS IN CERTAIN COUNTIES

Sec. 2302.301. APPLICATION OF SUBCHAPTER. This subchapter

applies only to a motor vehicle salvage yard located in a county

with a population of 2.8 million or more.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2302.302. LIMITS ON OPERATION OF HEAVY MACHINERY. (a) A

salvage vehicle dealer may not operate heavy machinery in a motor

vehicle salvage yard between the hours of 7 p.m. of one day and 7

a.m. of the following day.

(b) This section does not apply to conduct necessary to a sale

or purchase by the dealer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.07, eff.

Sept. 1, 2003.

SUBCHAPTER H. PENALTIES AND ENFORCEMENT

Sec. 2302.351. INJUNCTIONS. (a) The prosecutor in the county

where a motor vehicle salvage yard is located or the city

attorney in the municipality where the salvage yard is located

may bring suit to enjoin for a period of less than one year a

violation of this chapter.

(b) If a salvage vehicle dealer, an employee of the dealer

acting in the course of employment, or a salvage vehicle agent

operating under the dealer's license is convicted of more than

one offense under Section 2302.353(a), the district attorney for

a county in which the dealer's salvage business is located may

bring an action in that county to enjoin the dealer's business

operations for a period of at least one year.

(c) An action under Subsection (b) must be brought in the name

of the state. If judgment is in favor of the state, the court

shall:

(1) enjoin the dealer from maintaining or participating in the

business of a salvage vehicle dealer for a definite period of at

least one year or indefinitely, as determined by the court; and

(2) order that the dealer's place of business be closed for the

same period.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.07, eff.

Sept. 1, 2003.

Sec. 2302.353. OFFENSES. (a) A person commits an offense if

the person knowingly violates:

(1) a provision of this chapter other than Subchapter G; or

(2) a rule adopted under a provision of this chapter other than

Subchapter G.

(b) A person commits an offense if the person knowingly violates

Subchapter G.

(c) An offense under Subsection (a) is a Class A misdemeanor

unless it is shown on the trial of the offense that the defendant

has been previously convicted of an offense under that

subsection, in which event the offense is punishable as a state

jail felony.

(d) An offense under Subsection (b) is a Class C misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.07, eff.

Sept. 1, 2003.



CHAPTER 2303. VEHICLE STORAGE FACILITIES

OCCUPATIONS CODETITLE 14. REGULATION OF MOTOR VEHICLES AND TRANSPORTATIONSUBTITLE A. REGULATIONS RELATED TO MOTOR VEHICLESCHAPTER 2303. VEHICLE STORAGE FACILITIESSUBCHAPTER A. GENERAL PROVISIONSSec. 2303.001. SHORT TITLE. This chapter may be cited as the Vehicle Storage Facility Act.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2303.002. DEFINITIONS. In this chapter:(1) "Abandoned nuisance vehicle" means a motor vehicle that is:(A) at least 10 years old; and(B) of a condition only to be demolished, wrecked, or dismantled.(2) "Commission" means the Texas Commission of Licensing and Regulation.(3) "Department" means the Texas Department of Licensing and Regulation.(4) "Executive director" means the executive director of the department.(5) "Owner of a vehicle" means a person:(A) named as the purchaser or transferee in the certificate of title issued for the vehicle under Chapter 501, Transportation Code;(B) in whose name the vehicle is registered under Chapter 502, Transportation Code, or a member of the person's immediate family;(C) who holds the vehicle through a lease agreement;(D) who is an unrecorded lienholder entitled to possess the vehicle under the terms of a chattel mortgage; or(E) who is a lienholder, holds an affidavit of repossession, and is entitled to repossess the vehicle.(6) "Principal" means an individual who:(A) personally or constructively holds, including as the beneficiary of a trust:(i) at least 10 percent of a corporation's outstanding stock; or(ii) more than $25,000 of the fair market value of a business entity;(B) has the controlling interest in a business entity;(C) has a direct or indirect participating interest through shares, stock, or otherwise, regardless of whether voting rights are included, of more than 10 percent of the profits, proceeds, or capital gains of a business entity;(D) is a member of the board of directors or other governing body of a business entity; or(E) serves as an elected officer of a business entity.(7) "Vehicle" means:(A) a motor vehicle for which the issuance of a certificate of title is required under Chapter 501, Transportation Code; or(B) any other device designed to be self-propelled or transported on a public highway.(8) "Vehicle storage facility" means a garage, parking lot, or other facility that is:(A) owned by a person other than a governmental entity; and(B) used to store or park at least 10 vehicles each year.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.626(a), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.01, eff. September 1, 2007.

Sec. 2303.003. EXEMPTIONS. (a) This chapter does not apply to a vehicle stored or parked at a vehicle storage facility with the consent of the owner of the vehicle.(b) This chapter does not apply to a vehicle storage facility operated by a person licensed under Chapter 2301.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

SUBCHAPTER B. POWERS AND DUTIES OF COMMISSION AND DEPARTMENTSec. 2303.051. RULEMAKING: LICENSE REQUIREMENTS. The commission shall adopt rules that:(1) establish the requirements for a person to be licensed to operate a vehicle storage facility to ensure that the facility maintains adequate standards for the care of stored vehicles;(2) relate to the administrative sanctions that may be imposed on a person licensed under this chapter;(3) govern the administration of this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.02, eff. September 1, 2007.

Sec. 2303.052. ISSUANCE OF LICENSE; FEES. (a) The department may issue licenses to operate vehicle storage facilities.(b) The department may impose and collect a fee for a license in an amount sufficient to cover the costs incurred by the department in administering this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2303.053. RULES REGARDING PAYMENT OF FEE. (a) The commission may adopt rules regarding the method of payment of a fee under this chapter.(b) The rules may authorize the use of:(1) electronic funds transfer; or(2) a credit card issued by a financial institution chartered by:(A) a state or the federal government; or(B) a nationally recognized credit organization approved by the department.(c) The rules may require the payment of a discount or a service charge for a credit card payment in addition to the fee.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2303.054. RULES RESTRICTING ADVERTISING OR COMPETITIVE BIDDING. (a) The commission may not adopt a rule restricting advertising or competitive bidding by a person licensed under this chapter except to prohibit a false, misleading, or deceptive practice.(b) In its rules to prohibit a false, misleading, or deceptive practice, the commission may not include a rule that:(1) restricts the person's use of any advertising medium;(2) restricts the person's personal appearance or the use of the person's voice in an advertisement;(3) relates to the size or duration of an advertisement by the person; or(4) restricts the person's advertisement under a trade name.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2303.055. EXAMINATION OF CRIMINAL CONVICTION. The department may conduct an examination of any criminal conviction of an applicant, including by obtaining any criminal history record information permitted by law.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.03, eff. September 1, 2007.

Sec. 2303.056. PERIODIC AND RISK-BASED INSPECTIONS. (a) The department may enter and inspect at any time during business hours:(1) the place of business of any person regulated under this chapter; or(2) any place in which the department has reasonable cause to believe that a license holder is in violation of this chapter or in violation of a rule or order of the commission or executive director.(b) At least once every two years, the department shall inspect a vehicle storage facility that holds a license under this chapter.(c) The department shall conduct additional inspections based on a schedule of risk-based inspections using the following criteria:(1) the type and nature of the vehicle storage facility;(2) the inspection history of the vehicle storage facility;(3) any history of violations involving the vehicle storage facility; and(4) any other factor determined by the commission by rule.(d) The vehicle storage facility shall pay a fee for each risk-based inspection performed under Subsection (c). The commission by rule shall set the amount of the fee.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.03, eff. September 1, 2007.

Sec. 2303.057. PERSONNEL. The department may employ personnel necessary to administer and enforce this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.03, eff. September 1, 2007.

Sec. 2303.058. ADVISORY BOARD. The Towing, Storage, and Booting Advisory Board under Chapter 2308 shall advise the commission in adopting vehicle storage rules under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.03, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 30, eff. September 1, 2009.

SUBCHAPTER C. LICENSE REQUIREMENTS, ISSUANCE, AND RENEWALSec. 2303.101. FACILITY LICENSE REQUIRED. (a) A person may not operate a vehicle storage facility unless the person holds a license issued under this chapter. (b) A license issued under this chapter:(1) is valid only for the person who applied for the license; and(2) applies only to a single vehicle storage facility named on the license.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.04, eff. September 1, 2007.

Sec. 2303.1015. EMPLOYEE LICENSE REQUIRED. (a) A person may not work at a vehicle storage facility unless the person holds a license issued under this chapter.(b) The commission shall adopt rules governing the application for and issuance of a license under this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.05, eff. September 1, 2007.

Sec. 2303.1016. VEHICLE STORAGE FACILITY EMPLOYEE AND TOWING OPERATOR; DUAL LICENSE. (a) The commission shall adopt rules for the issuance of a dual license for a person who is a vehicle storage facility employee and towing operator. The department shall issue the license to an applicant who:(1) meets the requirements established under:(A) Section 2303.1015;(B) Section 2308.153, 2308.154, or 2308.155; and(C) any applicable rules adopted under this subchapter or Subchapter D, Chapter 2308; and(2) submits to the department:(A) an application on a department-approved form; and(B) the required license fee.(b) A person holding a license issued under this section may:(1) work at a vehicle storage facility; and(2) perform towing operations.

Added by Acts 2009, 81st Leg., R.S., Ch. 757, Sec. 1, eff. June 1, 2010.

Sec. 2303.102. LICENSE APPLICATION. (a) The commission by rule shall determine the types of information to be included in an application for a license under this chapter on a form prescribed by the executive director.(b) The rules adopted under this section must require an application for a facility license to list:(1) the name and address of each partner, if the applicant is a partnership; and(2) the name and address of the president, secretary, and treasurer of the corporation, if the applicant is a corporation.(c) A corporation's application must be signed and sworn to by the president and secretary of the corporation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.06, eff. September 1, 2007.

Sec. 2303.103. ELIGIBILITY. The department shall approve an application submitted as provided by Section 2303.102 unless the department determines that:(1) the applicant knowingly supplied false or incomplete information on the application;(2) in the three years preceding the date of application, the applicant, a partner, principal, or officer of the applicant, or the general manager of the applicant, was convicted of:(A) a felony; or(B) a misdemeanor punishable by confinement in jail or by a fine exceeding $500; or(3) the vehicle storage facility for which the license is sought does not meet the standards for storage facilities established by commission rules.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2303.104. NOTICE OF DENIAL; OPPORTUNITY TO COMPLY. (a) If the department denies an application for a license under this chapter, the department shall send written notice of the decision to the applicant at the address shown on the application by certified mail, return receipt requested. (b) The notice must state the reason for the department's decision and that the applicant is entitled to a hearing before the department under Subchapter E.(c) The notice may state that the decision is temporary pending compliance by the applicant. If the decision is temporary and the applicant complies with this chapter and commission rules not later than the 14th day after the date the applicant receives the notice, the department shall approve the application.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2303.105. TERM OF LICENSE; NOTICE OF EXPIRATION. (a) A license issued under this chapter is valid for the period set by the department.(b) Not later than the 30th day before the expiration date of a person's license, the department shall send written notice of the impending license expiration to the person at the person's last known address according to the department's records.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2303.106. PROCEDURE FOR RENEWAL. (a) A person may apply to the department to renew the person's license. The application for renewal must be:(1) made on a form approved by the department;(2) submitted to the department before the expiration date of the license; and(3) accompanied by a nonrefundable fee.(b) A person whose license expires and is not renewed under this section may apply for a new license under Section 2303.102.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

SUBCHAPTER D. PRACTICE BY LICENSE HOLDERSec. 2303.151. NOTICE TO VEHICLE OWNER OR LIENHOLDER. (a) The operator of a vehicle storage facility who receives a vehicle that is registered in this state and that is towed to the facility for storage shall send a written notice to the registered owner and the primary lienholder of the vehicle not later than the fifth day after the date but not earlier than 24 hours after the date the operator receives the vehicle.(b) Except as provided by Section 2303.152, the operator of a vehicle storage facility who receives a vehicle that is registered outside this state shall send a written notice to the registered owner and each recorded lienholder of the vehicle not later than the 14th day after the date but not earlier than 24 hours after the date the operator receives the vehicle.(c) It is a defense to an action initiated by the department for a violation of this section that the operator of the facility unsuccessfully attempted in writing or electronically to obtain information from the governmental entity with which the vehicle is registered.(d) A notice under this section must:(1) be correctly addressed;(2) carry sufficient postage; and(3) be sent by certified mail, return receipt requested or electronic certified mail.(e) A notice under this section is considered to have been given on the date indicated on the postmark and to be timely filed if:(1) the postmark indicates that the notice was mailed within the period described by Subsection (a) or (b), as applicable; or(2) the notice was published as provided by Section 2303.152.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1034, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.07, eff. September 1, 2007.

Sec. 2303.1511. VEHICLE STORAGE FACILITY'S DUTY TO REPORT AFTER ACCEPTING UNAUTHORIZED VEHICLE. (a) A vehicle storage facility accepting a vehicle that is towed under this chapter shall, within two hours after receiving the vehicle, report to the local law enforcement agency with jurisdiction over the area from which the vehicle was towed:(1) a general description of the vehicle;(2) the state and number of the vehicle's license plate, if any;(3) the vehicle identification number of the vehicle, if it can be ascertained;(4) the location from which the vehicle was towed; and(5) the name and location of the vehicle storage facility where the vehicle is being stored.(b) The report required by this section must be made by telephone or electronically or delivered personally or by facsimile.

Added by Acts 2009, 81st Leg., R.S., Ch. 757, Sec. 2, eff. September 1, 2009.

Sec. 2303.152. NOTICE BY PUBLICATION. (a) Notice to the registered owner and the primary lienholder of a vehicle towed to a vehicle storage facility may be provided by publication in a newspaper of general circulation in the county in which the vehicle is stored if:(1) the vehicle is registered in another state;(2) the operator of the storage facility submits to the governmental entity with which the vehicle is registered a written request for information relating to the identity of the registered owner and any lienholder of record;(3) the identity of the registered owner cannot be determined;(4) the registration does not contain an address for the registered owner; or(5) the operator of the storage facility cannot reasonably determine the identity and address of each lienholder.(b) The written request must:(1) be correctly addressed;(2) carry sufficient postage; and(3) be sent by certified mail, return receipt requested.(c) Notice by publication is not required if each notice sent as provided by Section 2303.151 is returned because:(1) the notice was unclaimed or refused; or(2) the person to whom the notice was sent moved without leaving a forwarding address.(d) Only one notice is required to be published for an abandoned nuisance vehicle.(e) Notice to the registered owner and the primary lienholder of a vehicle towed to a vehicle storage facility may be provided by publication in a newspaper of general circulation in the county in which the vehicle is stored if:(1) the vehicle does not display a license plate or a vehicle inspection certificate indicating the state of registration;(2) the identity of the registered owner cannot reasonably be determined by the operator of the storage facility; or(3) the operator of the storage facility cannot reasonably determine the identity and address of each lienholder.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.627(a), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 737, Sec. 9, eff. September 1, 2005.

Sec. 2303.153. CONTENTS OF NOTICE. (a) A notice by mail provided under Section 2303.151 must include:(1) the date the vehicle was accepted for storage;(2) the first day for which a storage fee is assessed;(3) the daily storage rate;(4) the type and amount of any other charge to be paid when the vehicle is claimed;(5) the full name, street address, and telephone number of the vehicle storage facility;(6) the hours during which the owner may claim the vehicle; and(7) the facility license number preceded by "Texas Department of Transportation Vehicle Storage Facility License Number."(b) A notice by publication provided under Section 2303.152 must include:(1) the vehicle description;(2) the total charges;(3) the full name, street address, and telephone number of the facility; and(4) the department registration number.(c) Notice by publication is not required to include any information other than that listed in Subsection (b).(d) Notice by publication may include a list of more than one vehicle, watercraft, or outboard motor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.627(b), eff. Sept. 1, 2003.

Sec. 2303.154. SECOND NOTICE; CONSENT TO SALE. (a) If a vehicle is not claimed by a person permitted to claim the vehicle or is not taken into custody by a law enforcement agency under Chapter 683, Transportation Code, before the 41st day after the date notice is mailed or published under Section 2303.151 or 2303.152, the operator of the vehicle storage facility shall send a second notice to the registered owner and the primary lienholder of the vehicle.(a-1) If a vehicle is not claimed by a person permitted to claim the vehicle before the 10th day after the date notice is mailed or published under Section 2303.151 or 2303.152, the operator of the vehicle storage facility shall consider the vehicle to be abandoned and send notice of abandonment to a law enforcement agency under Chapter 683, Transportation Code.(b) Notice under this section must include:(1) the information listed in Section 2303.153(a);(2) a statement of the right of the facility to dispose of the vehicle under Section 2303.157; and(3) a statement that the failure of the owner or lienholder to claim the vehicle before the 30th day after the date the notice is provided is:(A) a waiver by that person of all right, title, or interest in the vehicle; and(B) a consent to the sale of the vehicle at a public sale.(c) Notwithstanding Subsection (b), if publication is required for notice under this section, the notice must include:(1) the information listed in Section 2303.153(b); and(2) a statement that the failure of the owner or lienholder to claim the vehicle before the date of sale is:(A) a waiver of all right, title, and interest in the vehicle; and(B) a consent to the sale of the vehicle at a public sale.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.627(c), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 737, Sec. 10, eff. September 1, 2005.

Sec. 2303.1545. DISPOSITION OF ABANDONED NUISANCE VEHICLE. (a) A vehicle storage facility that holds an abandoned nuisance vehicle is not required to send or publish a second notice and is entitled to dispose of the vehicle on the 30th day after the date the notice is mailed or published under Section 2303.151 or 2303.152.(b) The facility may:(1) notify the department that notices under Chapter 683, Transportation Code, have been provided and shall pay a fee of $10 to the department; or(2) in the alternative, notify the appropriate law enforcement agency and pay a fee of $10 to that agency.(c) A law enforcement agency described by Subsection (b)(2) may sign a document issued by the department.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.627(d), eff. Sept. 1, 2003.

Sec. 2303.155. CHARGES RELATED TO STORAGE. (a) For the purposes of this section, "governmental vehicle storage facility" means a garage, parking lot, or other facility that is:(A) owned by a governmental entity; and(B) used to store or park at least 10 vehicles each year.(b) The operator of a vehicle storage facility or governmental vehicle storage facility may charge the owner of a vehicle stored or parked at the facility:(1) a notification fee set in a reasonable amount for providing notice under this subchapter, including notice under Section 2303.154(c);(2) an impoundment fee of $20 for any action that:(A) is taken by or at the direction of the owner or operator of the facility; and(B) is necessary to preserve, protect, or service a vehicle stored or parked at the facility;(3) a daily storage fee of:(A) not less than $5 and not more than $20 for each day or part of a day the vehicle is stored at the facility if the vehicle is not longer than 25 feet; or(B) $35 for each day or part of a day the vehicle is stored at the facility if the vehicle is longer than 25 feet; (4) any fee that is required to be submitted to a law enforcement agency, the agency's authorized agent, or a governmental entity; and(5) a fee in an amount set by the commission for the remediation, recovery, or capture of an environmental or biological hazard.(c) A notification fee under Subsection (b) may not exceed $50, except that if notice by publication is required by this chapter and the cost of publication exceeds 50 percent of the notification fee, the vehicle storage facility may recover the additional amount of the cost of publication from the vehicle owner or agent.(d) For purposes of imposing a daily storage fee, a day is considered to begin at midnight and to end at the next following midnight. A daily storage fee may be charged regardless of whether the vehicle is stored for 24 hours of the day, except that a daily storage fee may not be charged for more than one day if the vehicle remains at the facility for less than 12 hours.(e) The operator of a vehicle storage facility or governmental vehicle storage facility may charge a daily storage fee under Subsection (b):(1) for not more than five days before the date notice is mailed or published under this subchapter, if the vehicle is registered in this state;(2) for not more than five days before the date the request for owner information is sent to the appropriate governmental entity as required by this subchapter, if the vehicle is registered in another state; and(3) for each day the vehicle is in storage after the date the notice is mailed or published until the vehicle is removed and all accrued charges are paid.(f) The operator of a vehicle storage facility or governmental vehicle storage facility may not charge an additional fee related to the storage of a vehicle other than a fee authorized by this section or a towing fee authorized by Chapter 2308.(g) This section controls over any conflicting municipal ordinance or charter provision.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1034, Sec. 2, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.627(e), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 737, Sec. 11, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1197, Sec. 2, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.08, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 3.04, eff. September 1, 2007.

Sec. 2303.1551. REQUIRED POSTING. (a) All storage fees shall be posted at the licensed vehicle storage facility to which the motor vehicle has been delivered and shall be posted in view of the person who claims the vehicle.(b) A vehicle storage facility accepting a nonconsent towed vehicle shall post a sign in one inch letters stating "Nonconsent tow fees schedules available on request." The vehicle storage facility shall provide a copy of a nonconsent towing fees schedule on request.

Added by Acts 2009, 81st Leg., R.S., Ch. 757, Sec. 2, eff. September 1, 2009.

Sec. 2303.156. PAYMENT BY LIENHOLDER OR INSURANCE COMPANY. (a) A lienholder who repossesses a vehicle delivered to a vehicle storage facility is liable to the operator of the facility for any money owed to the operator in relation to delivery of the vehicle to or storage of the vehicle in the facility regardless of whether an amount accrued before the lienholder repossessed the vehicle.(b) An insurance company that pays a claim of total loss on a vehicle in a vehicle storage facility is liable to the operator of the facility for any money owed to the operator in relation to delivery of the vehicle to or storage of the vehicle in the facility regardless of whether an amount accrued before the insurance company paid the claim.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2303.157. DISPOSAL OF CERTAIN ABANDONED VEHICLES. (a) The operator of a vehicle storage facility may dispose of a vehicle for which notice is given under Section 2303.154 if, before the 30th day after the date notice is mailed, the vehicle is not:(1) claimed by a person entitled to claim the vehicle; or(2) taken into custody by a law enforcement agency under Chapter 683, Transportation Code.(b) An operator entitled to dispose of a vehicle under this section may sell the vehicle at a public sale without obtaining a release or discharge of any lien on the vehicle, regardless of whether notice was provided by mail or by publication under this chapter. The proceeds from the sale of the vehicle shall be applied to the charges incurred for the vehicle under Section 2303.155. The operator shall pay any excess proceeds to the person entitled to those proceeds.(c) Notwithstanding Subsection (a), the operator of a vehicle storage facility may dispose of a vehicle for which notice was given under this subchapter as provided by this section if:(1) the vehicle is an abandoned nuisance vehicle; and(2) before the 30th day after the date the notice was sent, the facility submits an application to the department for disposal of the vehicle.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.628(a), eff. Sept. 1, 2003.

Sec. 2303.158. ACCESS TO GLOVE COMPARTMENT, CONSOLE, OR OTHER INTERIOR STORAGE AREA TO ESTABLISH IDENTITY OR OWNERSHIP. The operator of a vehicle storage facility or a governmental vehicle storage facility must allow a person claiming to be the owner of a vehicle stored or parked at the facility to have access to the vehicle's glove compartment, console, or other interior storage area if documents necessary to establish the person's identity or ownership of the vehicle are located in the glove compartment, console, or other interior storage area.

Added by Acts 2005, 79th Leg., Ch. 1197, Sec. 3, eff. September 1, 2005.

Sec. 2303.159. FORMS OF PAYMENT OF CHARGES. (a) The operator of a vehicle storage facility shall accept payment by an electronic check, debit card, or credit card for any charge associated with delivery or storage of a vehicle. The facility shall conspicuously post a sign that states: "This vehicle storage facility must accept payment by an electronic check, credit card, or debit card for any fee or charge associated with delivery or storage of a vehicle." The operator of a vehicle storage facility may not refuse to release a vehicle based on the inability of the facility to accept payment by electronic check, debit card, or credit card of a fee or charge associated with delivery or storage of the vehicle unless the operator, through no fault of the operator, is unable to accept the electronic check, debit card, or credit card because of a power outage or a machine malfunction.(b) In this section, "vehicle storage facility" includes a governmental vehicle storage facility as defined by Section 2303.155.

Added by Acts 2005, 79th Leg., Ch. 1197, Sec. 4, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 21, eff. September 1, 2009.

Sec. 2303.160. RELEASE OF VEHICLES. (a) A vehicle storage facility may not refuse to release a vehicle to the owner or operator of the vehicle or require a sworn affidavit of the owner or operator of the vehicle solely because the owner or operator presents valid photo identification issued by this state, another state, or a federal agency that includes a different address than the address contained in the title and registration records of the vehicle.(b) A vehicle storage facility must accept evidence of financial responsibility, as required by Section 601.051, Transportation Code, as an additional form of identification that establishes ownership or right of possession or control of the vehicle.(c) Subsection (b) does not require a vehicle storage facility to release a vehicle to the owner or operator of the vehicle if the owner or operator of the vehicle does not:(1) pay the charges associated with delivery or storage of the vehicle; and(2) present valid photo identification issued by this state, another state, or a federal agency.

Added by Acts 2007, 80th Leg., R.S., Ch. 271, Sec. 1, eff. September 1, 2007.

Sec. 2303.161. DRUG TESTING OF EMPLOYEES. (a) A license holder shall establish a drug testing policy for employees of the vehicle storage facility operated by the license holder. A license holder that establishes a drug testing policy under this subsection may adopt the model drug testing policy adopted by the commission or may use another drug testing policy that the department determines is at least as stringent as the policy adopted by the commission.(b) The commission by rule shall adopt a model drug testing policy for use by license holders. The model drug testing policy must be designed to ensure the safety of the public through appropriate drug testing and to protect the rights of employees. The model drug testing policy must:(1) require at least one scheduled drug test each year for each employee of a vehicle storage facility who has direct contact with the public; and(2) authorize random, unannounced drug testing for employees described by Subdivision (1).

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.09, eff. September 1, 2007.Renumbered from Occupations Code, Section 2303.160 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(75), eff. September 1, 2009.

SUBCHAPTER G. OTHER PENALTIES AND ENFORCEMENT PROVISIONSSec. 2303.301. INJUNCTION; CIVIL PENALTY. (a) If a person has violated, is violating, or is threatening to violate this chapter or a rule or order adopted under this chapter, the department or the attorney general at the request of the department may institute an action for:(1) injunctive relief;(2) a civil penalty not to exceed $1,000 for each violation; or(3) both injunctive relief and the civil penalty.(b) If the department or the attorney general prevails in an action under this section, the department or the attorney general is entitled to recover reasonable attorney's fees and court costs.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2303.302. CRIMINAL PENALTIES. (a) A person commits an offense if the person:(1) violates the licensing requirements of this chapter; or(2) employs an individual who does not hold an appropriate license required by this chapter.(b) An offense under this section is a Class C misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.10, eff. September 1, 2007.

Sec. 2303.303. AUTHORITY TO ARREST. A peace officer or license and weight inspector for the Department of Public Safety may make an arrest for a violation of a rule adopted under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1, 2003.

Sec. 2303.304. ADMINISTRATIVE PENALTY. (a) The commission may impose an administrative penalty on a person under Subchapter F, Chapter 51, regardless of whether the person holds a registration, permit, or license under this chapter, if the person violates:(1) this chapter or a rule adopted under this chapter; or(2) a rule or order of the executive director or commission.(b) An administrative penalty may not be imposed unless the person charged with a violation is provided the opportunity for a hearing.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.11, eff. September 1, 2007.

Sec. 2303.305. CEASE AND DESIST ORDER; INJUNCTION; CIVIL PENALTY. (a) The executive director may issue a cease and desist order as necessary to enforce this chapter if the executive director determines that the action is necessary to prevent a violation of this chapter and to protect public health and safety.(b) The attorney general or executive director may institute an action for an injunction or a civil penalty under this chapter as provided by Section 51.352.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.11, eff. September 1, 2007.



CHAPTER 2304. NONMECHANICAL REPAIRS TO MOTOR VEHICLES

OCCUPATIONS CODE

TITLE 14. REGULATION OF MOTOR VEHICLES AND TRANSPORTATION

SUBTITLE A. REGULATIONS RELATED TO MOTOR VEHICLES

CHAPTER 2304. NONMECHANICAL REPAIRS TO MOTOR VEHICLES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2304.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Natural Resource Conservation

Commission.

(2) "Executive director" means the executive director of the

Texas Natural Resource Conservation Commission.

(3) "Motor vehicle" means a vehicle with at least four wheels

that is self-propelled and that can transport a person or

property on a public street or highway. The term does not include

a vehicle that is used exclusively on stationary tracks.

(4) "Repair facility" means a person that engages in the

business of repairing or replacing the nonmechanical exterior or

interior body parts of a damaged motor vehicle.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2304.002. APPLICATION OF CHAPTER. This chapter does not

apply to a repair facility located in a county with a population

of 50,000 or less.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

SUBCHAPTER B. CERTIFICATE OF REGISTRATION

Sec. 2304.051. REGISTRATION REQUIRED. A repair facility shall

register with the commission as provided by this chapter and the

rules adopted by the commission.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2304.052. APPLICATION. (a) The commission by rule shall:

(1) prescribe an application form for the issuance or renewal of

a certificate of registration; and

(2) determine the information to be disclosed on the

application.

(b) The application must include:

(1) the name, street address, and mailing address of each

location at which the applicant operates a repair facility;

(2) the name and address of:

(A) each owner, partner, officer, or director of the applicant;

and

(B) if the applicant is a corporation, each shareholder holding

10 percent or more of the outstanding shares;

(3) the identification number assigned by, or a statement of

other evidence of compliance with any applicable requirements of:

(A) the United States Environmental Protection Agency;

(B) the United States Occupational Safety and Health

Administration;

(C) the commission;

(D) the Texas Department of Health;

(E) the comptroller; and

(F) a municipality or county; and

(4) a statement of each conviction obtained against the

applicant or a partner or officer of the applicant during the

three years preceding the date of the application of:

(A) a felony; or

(B) a misdemeanor punishable by confinement in jail or by a fine

exceeding $200.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2304.053. ISSUANCE AND RENEWAL OF CERTIFICATE. (a) An

applicant for the issuance or renewal of a certificate of

registration shall submit to the executive director a sworn

application on the form prescribed by the commission accompanied

by a $50 fee.

(b) On receipt of the application and required fee, the

executive director shall issue a certificate of registration to

the applicant.

(c) A certificate of registration expires on the first

anniversary of the date of issuance and may be renewed annually

in the manner prescribed by the commission. An application for

renewal must be submitted to the executive director within 30

days before the expiration date of the certificate.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2304.054. FORM OF CERTIFICATE; TRANSFERABILITY. A

certificate of registration:

(1) must contain a unique number;

(2) applies only to the person whose name appears on the

certificate or an employee of that person; and

(3) is not transferable.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2304.055. REPLACEMENT CERTIFICATE. (a) If a certificate

of registration is lost or destroyed, the certificate holder may

apply to the executive director for a replacement certificate of

registration.

(b) The certificate holder must submit:

(1) an affidavit verifying that the certificate of registration

was lost or destroyed; and

(2) a $25 replacement fee.

(c) The executive director shall issue a replacement certificate

of registration on receipt of the affidavit and replacement fee.

(d) A replacement certificate of registration must be clearly

identified as a replacement certificate on the certificate and in

the records of the commission.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2304.056. VOLUNTARY SURRENDER OF CERTIFICATE. A

certificate holder may terminate a certificate of registration at

any time by voluntarily surrendering the certificate.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2304.057. CANCELLATION OF CERTIFICATE. (a) On the

expiration, termination, or surrender of a certificate of

registration, the certificate holder shall deliver the

certificate to the executive director.

(b) The executive director shall:

(1) cancel the certificate; or

(2) endorse on the certificate the date of expiration,

termination, or surrender.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2304.058. MAINTENANCE OF REGISTRATION INFORMATION. (a)

The executive director shall maintain each application for a

certificate of registration and a copy of each certificate of

registration in a convenient form that is available to the

public.

(b) The executive director shall annually publish a list of:

(1) the name and address of each person registered under this

chapter; and

(2) the name of each person whose registration has been revoked,

suspended, or surrendered during the period and the specific date

of the suspension, revocation, or surrender.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

SUBCHAPTER C. PRACTICE BY CERTIFICATE HOLDER

Sec. 2304.101. DISPLAY OF CERTIFICATE. A certificate holder

shall publicly display the current certificate of registration at

the certificate holder's place of business in a location readily

visible to a customer paying for repairs.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2304.102. REGISTRATION NUMBER. A certificate holder shall

include the certificate holder's registration number:

(1) on each repair estimate, repair order, or correspondence;

and

(2) in each advertisement for motor vehicle repairs by the

repair facility.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2304.103. FALSE STATEMENTS. A certificate holder may not

make a false or fraudulent statement in connection with:

(1) a repair; or

(2) an attempt to collect compensation for a repair.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2304.104. RECORD OF VEHICLE REPAIRS. (a) A certificate

holder shall maintain in a convenient place a record of each

motor vehicle that enters the certificate holder's premises for a

repair. Except as provided by Subsection (b), the certificate

holder shall include in the record:

(1) a description of the vehicle;

(2) the vehicle identification number;

(3) the date the vehicle entered the certificate holder's

premises;

(4) the odometer reading at the time the vehicle is received;

(5) the name and address of the person from whom the vehicle is

received; and

(6) a signed authorization for the work to be performed on the

vehicle.

(b) If a motor vehicle is towed to the certificate holder's

repair facility without the consent of the owner of the vehicle,

the information in the record is the information provided by the

law enforcement agency that initiated the towing process.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

SUBCHAPTER D. ENFORCEMENT PROVISIONS

Sec. 2304.151. INSPECTION OF PREMISES AND RECORD. The executive

director or an employee of the commission may, at any time,

inspect:

(1) a record maintained under Section 2304.104; and

(2) the premises of a certificate holder's place of business.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2304.152. ADMINISTRATIVE DISCIPLINARY ACTION AND

PROCEDURES. (a) The commission shall adopt rules establishing:

(1) grounds for suspension, revocation, or reinstatement of a

certificate of registration; and

(2) procedures for taking disciplinary action.

(b) The executive director may suspend or revoke a certificate

of registration based on a ground established under this section.

(c) Procedures for the suspension or revocation of a certificate

of registration are governed by Chapter 2001, Government Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2304.153. FAILURE TO REGISTER; CIVIL PENALTY. (a) A

repair facility that fails to register under this chapter is

liable to the state for a civil penalty of $250.

(b) The executive director shall waive the penalty if the repair

facility applies for registration not later than the 10th day

after the date of notice of the violation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2304.154. VIOLATION OF CHAPTER; CIVIL PENALTY. Except as

provided by Section 2304.153, a person that violates this chapter

is liable to the state for a civil penalty in an amount not to

exceed $100.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.



CHAPTER 2305. RECORDS OF CERTAIN VEHICLE REPAIRS, SALES, AND PURCHASES

OCCUPATIONS CODE

TITLE 14. REGULATION OF MOTOR VEHICLES AND TRANSPORTATION

SUBTITLE A. REGULATIONS RELATED TO MOTOR VEHICLES

CHAPTER 2305. RECORDS OF CERTAIN VEHICLE REPAIRS, SALES, AND

PURCHASES

SUBCHAPTER A. RECORDS MAINTAINED BY CERTAIN ENTITIES

Sec. 2305.001. DEFINITIONS. In this subchapter:

(1) "Person" means an individual, corporation, or firm.

(2) "Repair" includes the rebuilding of a motor vehicle, the

installation of a new or used part or accessory on a motor

vehicle, and the performance of electrical work in connection

with the repair of a motor vehicle. The term does not include a

repair covered by Chapter 2304.

(3) "Used motor vehicle" includes a secondhand motor vehicle.

(4) "Motor vehicle" has the meaning assigned by Section 501.002,

Transportation Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

761, Sec. 1, eff. September 1, 2005.

Sec. 2305.002. APPLICATION OF SUBCHAPTER. This subchapter

applies to any person who:

(1) operates a shop or garage that is engaged in the business of

repairing motor vehicles; or

(2) engages in the business of purchasing or selling used motor

vehicles in this state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

761, Sec. 2, eff. September 1, 2005.

Sec. 2305.003. REGISTER OF REPAIRS. (a) A person subject to

this subchapter shall maintain a register of each repair the

person makes to a motor vehicle. The register must contain a

substantially complete and accurate description of each motor

vehicle that is repaired.

(b) This section does not apply to a repair having a value of $1

or less.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

761, Sec. 3, eff. September 1, 2005.

Sec. 2305.004. REGISTER OF USED MOTOR VEHICLE SALES AND

PURCHASES. (a) A person subject to this subchapter shall

maintain a register of each sale or purchase the person makes of

a used motor vehicle.

(b) If the person buys a used motor vehicle, the register must

contain:

(1) the make and model, the number of cylinders, the motor

number, the vehicle identification number, and the passenger

capacity of the motor vehicle, if applicable;

(2) the name, date of birth, usual place of address, and

official identification number of each person claiming to be the

owner of the motor vehicle; and

(3) the state registration number of the motor vehicle, if

applicable.

(c) If the person sells a used motor vehicle, in addition to the

requirements of Subsection (b), the register must contain the

name and address of the purchaser of the motor vehicle.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

761, Sec. 4, eff. September 1, 2005.

Sec. 2305.005. RECORD OF REPLACED CYLINDER BLOCK. The owner of

the garage or repair shop that installs a replacement cylinder

block and stamps the original engine number on the block as

required by Section 2305.051 shall record in a substantially

bound book:

(1) the name and address of the vehicle's owner; and

(2) the engine number and registration number of the vehicle.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2305.006. MAINTENANCE OF RECORDS. (a) All records

required to be maintained under this subchapter shall be kept

until at least the first anniversary of the date the record is

made.

(b) The registers required by Sections 2305.003 and 2305.004

shall be maintained in a clear and intelligent manner in a

well-bound book or an electronic recordkeeping system and kept in

a secure place in the office or place of business where the work

is performed or the business is conducted.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

761, Sec. 5, eff. September 1, 2005.

Sec. 2305.007. ENTRY AND INSPECTION. (a) Except as provided by

Subsection (b), for the purpose of enforcing or administering

this chapter, Chapter 2302 of this code, or Chapter 501 or 502,

Transportation Code, a member of the Texas Transportation

Commission, an employee of the Texas Transportation Commission or

Texas Department of Transportation, a member of the Public Safety

Commission, an officer of the Department of Public Safety, or

another peace officer who is interested in tracing or locating a

stolen motor vehicle may at a reasonable time:

(1) enter the premises of a business regulated under one of

those chapters; and

(2) inspect or copy any document, record, vehicle, part, or

other item regulated under one of those chapters.

(b) For the purposes of tracing or locating a stolen motor

vehicle on the premises of a person engaging in a business or

activity regulated under this chapter who is also licensed under

Chapter 348, Finance Code, only an officer of the Department of

Public Safety may at a reasonable time:

(1) enter the premises of the person's business; and

(2) inspect or copy any document, record, vehicle, part, or

other item regulated under this chapter or Chapter 348, Finance

Code.

(c) A person engaging in a business or activity regulated under

this chapter shall cooperate with a person conducting an

inspection under this section to assist in the recovery of stolen

motor vehicles and parts and to prevent the sale or transfer of

stolen motor vehicles and parts.

(d) An entry or inspection occurs at a reasonable time for

purposes of Subsection (a) or (b) if the entry or inspection

occurs:

(1) during normal business hours of the person or activity

regulated under a chapter listed in Subsection (a) or (b); or

(2) while an activity regulated under a chapter listed in

Subsection (a) or (b) is occurring on the premises.

Added by Acts 2005, 79th Leg., Ch.

761, Sec. 6, eff. September 1, 2005.

SUBCHAPTER B. REQUIREMENT APPLICABLE TO OWNERS OF CERTAIN MOTOR

VEHICLES

Sec. 2305.051. REPLACEMENT OF CYLINDER BLOCK. The owner of a

motor vehicle registered under Chapter 502, Transportation Code,

that has a damaged cylinder block replaced shall have the

original engine number of the motor vehicle stamped with a steel

die on the replacement cylinder block.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

SUBCHAPTER C. ENFORCEMENT

Sec. 2305.101. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates this chapter or a rule adopted

under this chapter.

(b) Except as provided by Subsection (c), an offense under this

section is punishable by a fine of not less than $10 and not more

than $100.

(c) An offense under this chapter that consists of the violation

of Section 2305.007 is a Class A misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

761, Sec. 7, eff. September 1, 2005.



CHAPTER 2306. VEHICLE PROTECTION PRODUCT WARRANTORS

OCCUPATIONS CODE

TITLE 14. REGULATION OF MOTOR VEHICLES AND TRANSPORTATION

SUBTITLE A. REGULATIONS RELATED TO MOTOR VEHICLES

CHAPTER 2306. VEHICLE PROTECTION PRODUCT WARRANTORS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2306.001. SHORT TITLE. This chapter may be cited as the

Vehicle Protection Product Regulatory Act.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Sec. 2306.002. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Commission of Licensing and

Regulation.

(2) "Consumer" means a person in this state who purchases or

otherwise possesses a vehicle protection product.

(3) "Department" means the Texas Department of Licensing and

Regulation.

(4) "Executive director" means the executive director of the

department.

(5) "Person" means an individual or a partnership, company,

corporation, association, or other group, however organized.

(6) "Reimbursement insurance policy" means a policy of insurance

issued to a warrantor to:

(A) provide reimbursement to the warrantor under the terms of

the insured vehicle protection product issued or sold by the

warrantor; and

(B) pay on behalf of the warrantor, in the event of the

warrantor's nonperformance, all covered obligations incurred by

the warrantor under the terms of the insured vehicle protection

product issued or sold by the warrantor.

(7) "Seller" means a person engaged in the business of offering

a vehicle protection product for sale to a consumer.

(8) "Vehicle protection product" means a product or system,

including a written warranty, that is:

(A) installed on or applied to a vehicle;

(B) designed to prevent loss or damage to a vehicle from a

specific cause; and

(C) subject to the limitation of Section 2306.003.

(9) "Warrantor" means a person named under the terms of a

vehicle protection product warranty as the contractual obligor to

the consumer.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Sec. 2306.003. APPLICABILITY OF CHAPTER. (a) This chapter

applies only to a vehicle protection product under which, after

installation or application of the vehicle protection product, if

loss or damage results from the failure of the vehicle protection

product to perform as represented in the warranty, the warrantor,

to the extent agreed on as part of the warranty, is required to

pay expenses to the consumer for the loss of or damage to the

vehicle.

(b) Loss of or damage to the vehicle under Subsection (a) may

also include unreimbursed incidental expenses that may be

incurred by the warrantor, including expenses for a replacement

vehicle, temporary vehicle rental expenses, and registration

expenses for replacement vehicles.

(c) A vehicle protection product may also include identity

recovery, as defined by Section 1306.002, if the vehicle

protection product is financed under Chapter 348, Finance Code.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

36, Sec. 4, eff. September 1, 2009.

Sec. 2306.004. EXEMPTIONS FROM CERTAIN OTHER LAWS. Marketing,

selling, offering for sale, issuing, making, proposing to make,

and administering a vehicle protection product are exempt from:

(1) Chapter 1304;

(2) the Insurance Code and other laws of this state regulating

the business of insurance; and

(3) Chapter 722, Transportation Code.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Sec. 2306.005. EXEMPTIONS FROM CHAPTER. The following contracts

and agreements are exempt from this chapter and are only subject

to any other statute or law that specifically applies to them:

(1) warranties or guarantees, other than those provided as part

of a vehicle protection product;

(2) service contracts regulated by Chapter 1304; and

(3) agreements issued by an automobile service club that holds a

certificate of authority under Chapter 722, Transportation Code.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Sec. 2306.006. APPLICABILITY OF OTHER LAW. Section 51.405 does

not apply to this chapter.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 15.010(a), eff. September 1, 2005.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 2306.051. POWERS AND DUTIES OF EXECUTIVE DIRECTOR. (a)

The commission may adopt rules as necessary to implement this

chapter.

(b) The executive director may conduct investigations of

warrantors or other persons as reasonably necessary to enforce

this chapter and to protect consumers in this state.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 15.010(b), eff. September 1, 2005.

Sec. 2306.052. FEES. (a) The department shall develop a tiered

fee structure under which registration fees are assessed on

warrantors based on the number of vehicle protection products

sold within this state in the 12 months preceding the date of

registration.

(b) The information submitted to the department under this

section regarding the number of vehicle protection products sold

by a warrantor may only be used by the department in determining

the tiered fee structure. Information concerning the number of

vehicle protection products sold by a warrantor submitted under

this section is a trade secret and subject to Section 552.110,

Government Code.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

SUBCHAPTER C. ADVISORY BOARD

Sec. 2306.101. ADVISORY BOARD. (a) The Vehicle Protection

Product Warrantor Advisory Board is an advisory body to the

commission.

(b) The advisory board consists of six members appointed by the

presiding officer of the commission, with the commission's

approval, as follows:

(1) two members who are officers, directors, or employees of a

warrantor who has been approved or expects to be approved by the

department;

(2) two members who are officers, directors, or employees of a

retail outlet or other entity located in this state that sells

vehicle protection products and is approved or expected to be

approved by the department; and

(3) two members who are residents of this state and, at the time

of appointment, are consumers of vehicle protection products

issued by warrantors registered or expected to be registered

under this chapter.

(c) The executive director or the executive director's designee

serves as an ex officio nonvoting member of the advisory board.

(d) Chapter 2110, Government Code, does not apply to the

advisory board.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 15.010(c), eff. September 1, 2005.

Sec. 2306.102. ADVISORY BOARD DUTIES. The advisory board shall

advise the commission on adopting rules, enforcing and

administering this chapter, and setting fees.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 15.010(d), eff. September 1, 2005.

Sec. 2306.103. TERMS; VACANCY. (a) Members of the advisory

board serve staggered six-year terms, with the terms of two

members expiring on February 1 of each odd-numbered year.

(b) The presiding officer of the commission, with the

commission's approval, shall fill any vacancy on the advisory

board by appointing an individual who meets the qualifications

for the vacant advisory board position to serve the remainder of

the unexpired term.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 15.010(e), eff. September 1, 2005.

Sec. 2306.104. PRESIDING OFFICER. The presiding officer of the

commission, with the commission's approval, shall designate one

member of the advisory board to serve as presiding officer of the

board for two years.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 15.010(f), eff. September 1, 2005.

Sec. 2306.105. MEETINGS. (a) The advisory board shall meet at

least every six months and may meet at other times at the call of

the presiding officer of the board or the presiding officer of

the commission.

(b) The advisory board shall meet at a location in this state

designated by the advisory board.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 15.010(g), eff. September 1, 2005.

Sec. 2306.106. VOTE REQUIRED FOR ACTION. A decision of the

advisory board is not effective unless it receives the

affirmative vote of at least four members.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Sec. 2306.107. COMPENSATION; REIMBURSEMENT. (a) Advisory board

members serve without compensation.

(b) A member of the advisory board appointed under Section

2306.101(b)(3) is entitled to reimbursement for actual and

necessary expenses incurred in performing functions as a member

of the advisory board, subject to any applicable limitation on

reimbursement provided by the General Appropriations Act.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

SUBCHAPTER D. REGISTRATION

Sec. 2306.151. REGISTRATION REQUIRED. (a) A person may not

operate as a warrantor or represent to the public that the person

is a warrantor unless the person is registered with the

department.

(b) A person who sells or solicits a vehicle protection product

but who is not a warrantor is not required to register with the

department as a warrantor.

(c) A seller is not a warrantor unless, in addition to acting as

a seller, the person is named under the terms of a vehicle

protection product warranty as the contractual obligor to the

consumer.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Sec. 2306.152. APPLICATION. Each applicant for registration

must file an application on a form prescribed by the department

that includes evidence satisfactory to the department of

compliance with the financial security requirements adopted under

Section 2306.202.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Sec. 2306.153. REGISTRATION FEE. Each registered warrantor must

pay an annual registration fee as set by the commission to cover

the costs of administering this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 15.010(h), eff. September 1, 2005.

Sec. 2306.154. RENEWAL OF REGISTRATION. The commission shall

adopt rules providing for the renewal of a warrantor's

registration.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 15.010(i), eff. September 1, 2005.

SUBCHAPTER E. PRACTICE BY WARRANTOR

Sec. 2306.201. GENERAL WARRANTOR OPERATION REQUIREMENTS. (a) A

warrantor may appoint a designee to be responsible for any or all

of the administration of vehicle protection products and for

compliance with this chapter.

(b) A vehicle protection product may not be issued, sold, or

offered for sale in this state unless at the time of sale the

warrantor provides to the consumer:

(1) a copy of the vehicle protection product warranty; or

(2) a receipt for, or other written evidence of, the purchase of

the vehicle protection product.

(c) A warrantor who complies with Subsection (b)(2) shall,

within a reasonable time after the date of purchase, provide to

the consumer a copy of the vehicle protection product warranty.

(d) A warrantor shall indemnify a seller who pays or is

obligated to pay a consumer any money the warrantor is obligated

to pay under the terms of the vehicle protection product

warranty, including damages, attorney's fees, and costs.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Sec. 2306.202. FINANCIAL SECURITY REQUIREMENTS. (a) To ensure

the adequate performance of a warrantor's obligations to a

consumer, each warrantor must comply with financial security

requirements by:

(1) insuring its vehicle protection products under a

reimbursement insurance policy issued by an insurer authorized to

transact insurance in this state or by a surplus lines insurer

eligible to place coverage in this state under Chapter 981,

Insurance Code; or

(2) providing any other form of comparable financial security

approved by the executive director.

(b) The department may not require any other financial security

requirements or financial standards for warrantors.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Sec. 2306.2025. FINANCIAL SECURITY REQUIREMENTS; VALET PARKING

SERVICES. (a) In this section, "valet parking service" has the

meaning assigned by Section 686.001(3), Transportation Code.

(b) A valet parking service must abide by the financial

responsibility requirements provided by Chapter 686,

Transportation Code.

(c) The department may coordinate with the Texas Department of

Insurance to assure consistency with the standard proof of motor

vehicle liability insurance form prescribed by Section 601.081,

Transportation Code.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 15.010(j), eff. September 1, 2005.

Sec. 2306.203. REIMBURSEMENT INSURANCE POLICY. (a) In order

for a warrantor to comply with Section 2306.202(a)(1), the

warrantor's insurance policy must state that:

(1) the insurer that issued the policy shall:

(A) reimburse or pay on behalf of the warrantor any covered

amounts the warrantor is legally obligated to pay; or

(B) provide the service that the warrantor is legally obligated

to perform according to the warrantor's obligations under the

insured vehicle protection product issued or sold by the

warrantor; and

(2) if the covered amounts are not paid or the covered service

is not provided by the warrantor to a consumer before the 61st

day after the date the consumer provides proof of loss, payment

shall be made or the service shall be provided directly from the

reimbursement insurer to the consumer.

(b) An insurer who issues a reimbursement insurance policy under

this chapter may not cancel the policy until the insurer delivers

to the warrantor a written notice of cancellation that complies

with the notice requirements prescribed by Subchapters B and C,

Chapter 551, Insurance Code, for cancellation of an insurance

policy under those subchapters. The warrantor shall forward a

copy of the cancellation notice to the department not later than

the 15th business day after the date the notice is delivered to

the warrantor.

(c) The cancellation of a reimbursement insurance policy does

not reduce the insurer's responsibility for vehicle protection

products issued by the warrantor and insured under the policy

before the date of the cancellation.

(d) For purposes of this section, a warrantor is considered to

be the representative of the insurer who issues the reimbursement

insurance policy for purposes of obligating the insurer to

consumers in accordance with the vehicle protection product and

this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.156, eff. September 1, 2005.

Sec. 2306.204. WARRANTOR RECORDS. (a) Each warrantor shall

maintain accurate accounts, books, and other records regarding

transactions regulated under this chapter. The warrantor's

records must include:

(1) a copy of the warranty for each unique form of vehicle

protection product sold;

(2) the name and address of each consumer;

(3) a list of the locations where the warrantor's vehicle

protection products are marketed, sold, or offered for sale; and

(4) files that contain at least the dates and descriptions of

payments to consumers related to the vehicle protection product.

(b) On request of the executive director, a warrantor shall make

the warrantor's records maintained under this section regarding

vehicle protection products sold by the warrantor available to

the department as necessary to enable the department to

reasonably determine compliance with this chapter.

(c) The records required to be maintained under this section may

be maintained in an electronic medium or through another

recordkeeping technology. If a record is maintained in a format

other than paper, the warrantor must be able to reformat the

record into a legible paper copy at the request of the

department.

(d) Except as provided by Subsection (e), each warrantor shall

retain all records required under Subsection (a) until at least

the first anniversary of the expiration date of the obligations

under the vehicle protection product warranty.

(e) A warrantor who discontinues business in this state shall

maintain the warrantor's records until the date the warrantor

provides the department with proof satisfactory to the department

that the warrantor has discharged all obligations to consumers in

this state.

(f) The commission shall adopt rules governing how a warrantor

shall protect nonpublic personal information provided by a

consumer to the warrantor.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 15.010(k), eff. September 1, 2005.

Sec. 2306.205. FORM OF VEHICLE PROTECTION PRODUCT WARRANTY AND

REQUIRED DISCLOSURES. (a) Each Vehicle Protection product

warranty marketed, sold, offered for sale, issued, made, proposed

to be made, or administered in this state must be written,

printed, or typed, in clear, understandable, and easy-to-read

language and must disclose the applicable requirements set forth

in this section.

(b) A vehicle protection product warranty insured under a

reimbursement insurance policy must contain a statement

substantially similar to the following:

"Obligations of the warrantor under this vehicle protection

product are insured under a reimbursement insurance policy."

(c) The vehicle protection product warranty must state the name

and address of the insurer and state that if a covered service is

not provided by the warrantor before the 61st day after the date

the consumer provides proof of loss, the consumer may apply for

reimbursement directly to the vehicle protection product's

reimbursement insurer.

(d) A vehicle protection product warranty that is not insured

under a reimbursement insurance policy must contain a statement

substantially similar to the following:

"Obligations of the warrantor under this vehicle protection

product are backed by the full faith and credit of the

warrantor."

(e) Each vehicle protection product warranty must state the

name, address, and telephone number of the warrantor. All

warrantors shall report to the department before the 31st day

after the date of any change in the information required to be

provided in this subsection.

(f) Each vehicle protection product warranty must identify any

administrator, if different from the warrantor, the vehicle

protection product seller, and the consumer, if the name of the

consumer has been provided by the consumer. The identities of

those persons are not required to be preprinted on the warranty

and may be added to the warranty at the time of sale.

(g) Each vehicle protection product warranty must state the

product's purchase price, or the warrantor's suggested purchase

price, and the terms under which the product is sold. The

purchase price is not required to be preprinted on the vehicle

protection product warranty and may be negotiated with the

consumer at the time of sale.

(h) Each vehicle protection product warranty must:

(1) specify the products and services to be provided and any

limitations, exceptions, or exclusions;

(2) specify any restrictions governing the transferability of

the vehicle protection product;

(3) state the duties of the consumer, including any duty to

protect against any further damage and any requirement to follow

the warranty's instructions;

(4) state the name, mailing address, and telephone number of the

department; and

(5) include a statement that unresolved complaints concerning a

registered warrantor or questions concerning the regulation of a

warrantor may be addressed to the department.

(i) The requirements of Subsections (h)(4) and (5) may be

stamped on the vehicle protection product warranty.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Sec. 2306.206. CANCELLATION OF WARRANTY. (a) Each vehicle

protection product warranty must state the terms, restrictions,

or conditions, if any, governing cancellation of the warranty by

the warrantor before the expiration date of the warranty.

Cancellation may only occur under this section for:

(1) nonpayment by the consumer for the vehicle protection

product;

(2) a material misrepresentation by the consumer to the seller

or warrantor;

(3) fraud by the consumer; or

(4) a substantial breach of duties by the consumer relating to

the warranty.

(b) A warrantor shall mail written notice of cancellation to the

consumer at the last address of the consumer contained in the

records of the warrantor before the fifth day preceding the

effective date of the cancellation. The notice must state the

effective date of the cancellation and the reason for the

cancellation.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Sec. 2306.207. LIMITATIONS ON WARRANTOR'S NAME. (a) A

warrantor may not use a name that:

(1) includes "casualty," "surety," "insurance," or "mutual" or

any other word descriptive of the casualty, insurance, or surety

business; or

(2) is deceptively similar to the name or description of any

insurer or surety corporation or to the name of any other

warrantor.

(b) A warrantor may use the word "guaranty" or a similar word in

the warrantor's name.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Sec. 2306.208. PROHIBITED ACTS. (a) A warrantor or a

warrantor's representative may not, in the warrantor's vehicle

protection product warranty or in an advertisement or literature

for the warranty:

(1) make, permit, or cause to be made any false or misleading

statement; or

(2) deliberately omit a material statement that would be

considered misleading if omitted.

(b) A warrantor may not require as a condition of sale or

financing that a retail purchaser of a motor vehicle purchase a

vehicle protection product that is not installed on the motor

vehicle at the time of sale.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

SUBCHAPTER F. ENFORCEMENT AND PENALTY PROVISIONS

Sec. 2306.252. INJUNCTION. The executive director may bring an

action against a warrantor for injunctive relief under Section

51.352 for a threatened or existing violation of this chapter or

of an order or rule adopted under this chapter.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 15.010(l), eff. September 1, 2005.

Sec. 2306.253. CIVIL PENALTY. (a) In addition to injunctive

relief under Section 2306.252, the executive director may bring

an action against a warrantor for a civil penalty as provided by

Section 51.352.

(b) A civil penalty assessed under this section may not exceed:

(1) $1,000 for each violation; or

(2) $50,000 in the aggregate for all violations of a similar

nature.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Sec. 2306.254. VIOLATIONS OF A SIMILAR NATURE. For purposes of

Section 2306.253, violations are of a similar nature if the

violations consist of the same or a similar course of conduct,

action, or practice, regardless of the number of times the

conduct, act, or practice determined to be a violation of this

chapter occurred.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.629(a), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 15.010(m), eff. September 1, 2005.



CHAPTER 2307. INSURER INTERESTS IN REPAIR FACILITIES

OCCUPATIONS CODE

TITLE 14. REGULATION OF MOTOR VEHICLES AND TRANSPORTATION

SUBTITLE A. REGULATIONS RELATED TO MOTOR VEHICLES

CHAPTER 2307. INSURER INTERESTS IN REPAIR FACILITIES

Sec. 2307.001. DEFINITIONS. In this chapter:

(1) "Arm's length transaction" means the standard of conduct

under which two parties having substantially equal bargaining

power, each acting in its own interest, would negotiate or carry

out a particular transaction.

(2) "Claims center" means a location designated by an insurer

where a claims adjuster, employee, or agent of the insurer

performs an initial damage estimate on a vehicle under the terms

of an insurance policy.

(3) "Favored facility agreement" means an agreement between an

insurer and a repair facility under which the insurer agrees to

recommend, directly or indirectly, to its policyholders or other

beneficiaries under the insurer's policies, that the policyholder

or other beneficiary obtain repairs at that repair facility or in

any other way agrees to influence its policyholders or other

beneficiaries under the insurer's policies to obtain repairs at

that repair facility.

(4) "Insurer" means an insurer authorized by the Texas

Department of Insurance to write motor vehicle insurance in this

state, including a county mutual insurance company, a Lloyd's

plan, and a reciprocal or interinsurance exchange if that insurer

owns an interest in a repair facility in this state. The term

includes an entity that is an affiliate of an insurer as

described by Section 823.003, Insurance Code.

(5) "Repair facility" has the meaning assigned by Section

2304.001.

(6) "Support services" means basic services, provided

nonspecifically, that are provided internally and to each

affiliate or subsidiary, by an insurer, its parent company, or a

separate affiliate created to provide basic corporate support.

The term does not include a service related to the operation of a

repair facility if that service would have no value, or minimal

value to any other type of business.

(7) "Tied repair facility" means a repair facility in which an

insurer owns an interest.

Added by Acts 2003, 78th Leg., ch. 1045, Sec. 1, eff. Sept. 1,

2003. Amended by Acts 2003, 78th Leg., ch. 206, Sec. 20.01, eff.

Sept. 1, 2003.

Renumbered from Occupations Code, Section 2306.001 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(76), eff. September 1, 2005.

Sec. 2307.002. INSURER INTERESTS. (a) Except as provided by

this section, an insurer may not own or acquire an interest in a

repair facility.

(b) An insurer that owns an interest in a tied repair facility

that was open for business, or on which construction had

commenced, on April 15, 2003, may maintain that ownership

interest and may operate that facility.

(c) An insurer may relocate a tied repair facility described by

Subsection (b), but may not obtain an ownership interest in any

additional facility not described by Subsection (b).

(d) Subsections (b) and (c) are applicable to an insurer only if

the insurer and its tied repair facility are otherwise in

compliance with this chapter.

Added by Acts 2003, 78th Leg., ch. 1045, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Occupations Code, Section 2306.002 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(76), eff. September 1, 2005.

Sec. 2307.003. FAVORED FACILITY AGREEMENT PRESUMED. An insurer

is presumed to have a favored facility agreement with a repair

facility in which it owns an interest.

Added by Acts 2003, 78th Leg., ch. 1045, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Occupations Code, Section 2306.003 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(76), eff. September 1, 2005.

Sec. 2307.004. CONTRACTUAL CONDITIONS. (a) An insurer that

owns an interest in a repair facility may use only one favored

facility agreement.

(b) Except as otherwise provided by this subsection, the terms

under which the insurer enters into a favored facility agreement

must be identical for all repair facilities, including a tied

repair facility. An insurer may vary the terms as necessary to

implement technical differences required by geographical factors

or other legitimate business factors.

(c) Except as provided by Subsection (d), an insurer may not

cancel a favored facility agreement until the expiration of the

30th day after the date on which the insurer provides notice to

the repair facility of the insurer's intent to cancel the

agreement. The insurer shall include with the notice a statement

explaining the reason for the cancellation of the agreement.

(d) An insurer may summarily cancel a favored facility agreement

with a repair facility if the insurer, a policyholder of the

insurer, or another beneficiary under the insurer's policy

establishes reasonable grounds to believe that the repair

facility is fraudulent in its dealings with the insurer or the

policyholder or other beneficiaries under the insurer's policy.

Added by Acts 2003, 78th Leg., ch. 1045, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Occupations Code, Section 2306.004 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(76), eff. September 1, 2005.

Sec. 2307.005. NOTICE. (a) An insurer that owns an interest in

a repair facility shall post the following notice in each of its

tied repair facilities:

"THIS REPAIR FACILITY IS OWNED IN WHOLE OR IN PART BY (NAME OF

INSURER). YOU ARE HEREBY NOTIFIED THAT YOU ARE ENTITLED TO SEEK

REPAIRS AT ANY REPAIR FACILITY OF YOUR CHOICE."

(b) The notice required by Subsection (a) must be posted

prominently in a location in which it is likely to be seen and

read by a customer of the repair facility.

Added by Acts 2003, 78th Leg., ch. 1045, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Occupations Code, Section 2306.005 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(76), eff. September 1, 2005.

Sec. 2307.006. PROHIBITIONS. An insurer may not:

(1) condition the provision of a product, service, insurance

policy renewal, pricing, or other benefit on the purchase of any

good or service from its tied repair facilities;

(2) share information with its tied repair facilities that is

not made available on identical terms and conditions to other

repair facilities with which the insurer has entered into a

favored facility agreement;

(3) engage in a joint marketing program with its tied repair

facilities;

(4) provide its tied repair facilities a recommendation,

referral, description, advantage, or access to its policyholders

or other beneficiaries under its insurance policies that is not

provided on identical terms to other repair facilities with which

the insurer has entered into a favored facility agreement;

(5) provide a tied repair facility access to the insurer's

products or services on terms and conditions different from those

under which the insurer provides access to the same products or

services to another repair facility with which the insurer has

entered into a favored facility agreement;

(6) allow a tied repair facility to use the insurer's name,

trademark, tradename, brand, or logo in a manner different than

that allowed for any other favored facility;

(7) subsidize the business activities or operating expenses of a

tied repair facility;

(8) directly or indirectly require a policyholder of the insurer

or other beneficiary under the insurer's policy to obtain a

damage estimate on a vehicle covered by the insurance policy at a

tied repair facility;

(9) authorize or allow a person representing the insurer,

whether an employee or an independent contractor, to recommend to

a policyholder or other beneficiary under the insurance policy

that the policyholder or other beneficiary obtain repairs at a

tied repair facility, except to the same extent that the person

recommends other repair facilities with whom the insurer has

entered into a favored facility agreement;

(10) require a policyholder or beneficiary to use a claims

center located on the premises of a tied repair facility;

(11) enter into a favored facility agreement exclusively with

its tied repair facilities;

(12) retaliate or discriminate against a person who:

(A) files an action as provided by this chapter; or

(B) assists or participates in any manner in an investigation,

judicial proceeding, or other action brought or maintained as

provided by this chapter; or

(13) include earnings or losses of a tied repair facility in a

rate filing made under Chapter 5, Insurance Code.

Added by Acts 2003, 78th Leg., ch. 1045, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Occupations Code, Section 2306.006 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(76), eff. September 1, 2005.

Sec. 2307.007. CONFLICT OF INTEREST PROHIBITED. Except as

otherwise provided by this chapter, an agreement between an

insurer and its tied repair facility must be negotiated and

executed as an arm's length transaction.

Added by Acts 2003, 78th Leg., ch. 1045, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Occupations Code, Section 2306.007 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(76), eff. September 1, 2005.

Sec. 2307.008. SUPPORT SERVICES. (a) Notwithstanding this

chapter, and except as provided by Subsection (b), an insurer may

provide support services to its tied repair facilities if those

services:

(1) are priced at a level that is fair and reasonable to both

the insurer and the tied repair facility; and

(2) do not directly or indirectly confer a competitive advantage

to the tied repair facility.

(b) Notwithstanding Subsection (a), an agreement by an insurer

to provide support services to its tied repair facility may not

create the potential for confusion among the policyholders of the

insurer, other beneficiaries of an insurance policy issued by the

insurer, or other parties.

Added by Acts 2003, 78th Leg., ch. 1045, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Occupations Code, Section 2306.008 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(76), eff. September 1, 2005.

Sec. 2307.009. ACTION TO COMPEL COMPLIANCE; DISCIPLINARY ACTION.

(a) A person, including a repair facility, aggrieved by a

violation of this chapter by an insurer may bring an action for

injunctive or other appropriate relief to compel the insurer to

comply with this chapter.

(b) In an action brought under this section, in addition to

other appropriate relief, the court may impose a civil penalty as

provided by this section.

(c) A civil penalty imposed under this section may not be less

than $1,000 or more than $5,000 per violation. Each day during

which a violation occurs is a separate violation.

(d) The amount of a civil penalty under this section is based on

the seriousness of the violation, and must reflect the following

factors:

(1) the nature, circumstances, extent, and gravity of the act or

omission that constitutes the violation;

(2) the economic harm caused by the violation;

(3) the history of previous violations;

(4) the need to deter future violations by the person charged

with a violation;

(5) efforts, if any, made to correct the violation; and

(6) any other factors the court considers appropriate to

implement the remedial intent of this chapter.

(e) A civil penalty collected under this section shall be sent

to the comptroller for deposit in the general revenue fund.

(f) A plaintiff who prevails in an action under this section is

entitled to recover reasonable attorney's fees and court costs.

(g) If a court finds that an action brought under this section

was groundless, brought in bad faith, or brought for the purpose

of harassment, the court may award reasonable attorney's fees to

the prevailing defendant.

Added by Acts 2003, 78th Leg., ch. 1045, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Occupations Code, Section 2306.009 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(76), eff. September 1, 2005.

Sec. 2307.010. ANTITRUST ENFORCEMENT. This chapter does not

confer immunity from an antitrust law of this state or the United

States. A sanction or penalty imposed in an action brought under

this chapter is in addition to other relief granted on the basis

of the violation of an antitrust law of this state or the United

States.

Added by Acts 2003, 78th Leg., ch. 1045, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Occupations Code, Section 2306.010 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(76), eff. September 1, 2005.

Sec. 2307.011. EXCLUSIVITY. Unless otherwise specifically

provided by this chapter, this chapter provides the exclusive

authority and rules applicable to the regulation of the relations

between an insurer and a tied repair facility.

Added by Acts 2003, 78th Leg., ch. 1045, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Occupations Code, Section 2306.011 by Acts 2005,

79th Leg., Ch.

728, Sec. 23.001(76), eff. September 1, 2005.



CHAPTER 2308. VEHICLE TOWING AND BOOTING

OCCUPATIONS CODETITLE 14. REGULATION OF MOTOR VEHICLES AND TRANSPORTATIONSUBTITLE A. REGULATIONS RELATED TO MOTOR VEHICLESCHAPTER 2308. VEHICLE TOWING AND BOOTINGSUBCHAPTER A. GENERAL PROVISIONSSec. 2308.001. SHORT TITLE. This chapter may be cited as the Texas Towing and Booting Act.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 2, eff. September 1, 2009.

Sec. 2308.002. DEFINITIONS. In this chapter:(1) "Advisory board" means the Towing, Storage, and Booting Advisory Board.(1-a) "Boot" means a lockable road wheel clamp or similar vehicle immobilization device that is designed to immobilize a parked vehicle and prevent its movement until the device is unlocked or removed.(1-b) "Booting company" means a person that controls, installs, or directs the installation and removal of one or more boots.(1-c) "Boot operator" means an individual who installs or removes a boot on or from a vehicle.(2) "Commission" means the Texas Commission of Licensing and Regulation.(3) "Consent tow" means any tow of a motor vehicle in which the tow truck is summoned by the owner or operator of the vehicle or by a person who has possession, custody, or control of the vehicle. The term does not include an incident management tow or a private property tow.(4) "Department" means the Texas Department of Licensing and Regulation.(5) "Driver's license" has the meaning assigned by Section 521.001, Transportation Code.(5-a) "Incident management tow" means any tow of a vehicle in which the tow truck is summoned because of a traffic accident or to an incident.(6) "Nonconsent tow" means any tow of a motor vehicle that is not a consent tow, including:(A) an incident management tow; and(B) a private property tow.(7) "Parking facility" means public or private property used, wholly or partly, for restricted or paid vehicle parking. The term includes:(A) a restricted space on a portion of an otherwise unrestricted parking facility; and(B) a commercial parking lot, a parking garage, and a parking area serving or adjacent to a business, church, school, home, apartment complex, property governed by a property owners' association, or government-owned property leased to a private person, including:(i) a portion of the right-of-way of a public roadway that is leased by a governmental entity to the parking facility owner; and(ii) the area between the facility's property line abutting a county or municipal public roadway and the center line of the roadway's drainage way or the curb of the roadway, whichever is farther from the facility's property line.(7-a) "Parking facility authorized agent" means an employee or agent of a parking facility owner with the authority to:(A) authorize the removal of a vehicle from the parking facility on behalf of the parking facility owner; and(B) accept service on behalf of the parking facility owner of a notice of hearing requested under this chapter.(8) "Parking facility owner" means:(A) an individual, corporation, partnership, limited partnership, limited liability company, association, trust, or other legal entity owning or operating a parking facility;(B) a property owners' association having control under a dedicatory instrument, as that term is defined in Section 202.001, Property Code, over assigned or unassigned parking areas; or(C) a property owner having an exclusive right under a dedicatory instrument, as that term is defined in Section 202.001, Property Code, to use a parking space.(8-a) "Private property tow" means any tow of a vehicle authorized by a parking facility owner without the consent of the owner or operator of the vehicle.(9) "Property owners' association" has the meaning assigned by Section 202.001, Property Code.(10) "Public roadway" means a public street, alley, road, right-of-way, or other public way, including paved and unpaved portions of the right-of-way.(11) "Tow truck" means a motor vehicle, including a wrecker, equipped with a mechanical device used to tow, winch, or otherwise move another motor vehicle. The term does not include:(A) a motor vehicle owned and operated by a governmental entity, including a public school district;(B) a motor vehicle towing:(i) a race car;(ii) a motor vehicle for exhibition; or(iii) an antique motor vehicle;(C) a recreational vehicle towing another vehicle;(D) a motor vehicle used in combination with a tow bar, tow dolly, or other mechanical device if the vehicle is not operated in the furtherance of a commercial enterprise;(E) a motor vehicle that is controlled or operated by a farmer or rancher and used for towing a farm vehicle; or(F) a motor vehicle that:(i) is owned or operated by an entity the primary business of which is the rental of motor vehicles; and(ii) only tows vehicles rented by the entity.(12) "Towing company" means an individual, association, corporation, or other legal entity that controls, operates, or directs the operation of one or more tow trucks over a public roadway in this state but does not include a political subdivision of the state.(13) "Unauthorized vehicle" means a vehicle parked, stored, or located on a parking facility without the consent of the parking facility owner.(14) "Vehicle" means a device in, on, or by which a person or property may be transported on a public roadway. The term includes an operable or inoperable automobile, truck, motorcycle, recreational vehicle, or trailer but does not include a device moved by human power or used exclusively on a stationary rail or track.(15) "Vehicle owner" means a person:(A) named as the purchaser or transferee in the certificate of title issued for the vehicle under Chapter 501, Transportation Code;(B) in whose name the vehicle is registered under Chapter 502, Transportation Code, or a member of the person's immediate family;(C) who holds the vehicle through a lease agreement;(D) who is an unrecorded lienholder entitled to possess the vehicle under the terms of a chattel mortgage; or(E) who is a lienholder holding an affidavit of repossession and entitled to repossess the vehicle.(16) "Vehicle storage facility" means a vehicle storage facility, as defined by Section 2303.002, that is operated by a person who holds a license issued under Chapter 2303 to operate the facility.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 757, Sec. 3, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 3, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 1, eff. September 1, 2009.

Sec. 2308.004. EXEMPTION. (a) This chapter does not apply to a person who, while exercising a statutory or contractual lien right with regard to a vehicle:(1) installs or removes a boot; or(2) controls, installs, or directs the installation and removal of one or more boots.(b) This chapter does not apply to a commercial office building owner or manager who installs or removes a boot in the building's parking facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 4, eff. September 1, 2009.

SUBCHAPTER B. ADVISORY BOARDSec. 2308.051. TOWING, STORAGE, AND BOOTING ADVISORY BOARD. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 457, Sec. 7 (a) The advisory board consists of the following members appointed by the presiding officer of the commission with the approval of the commission:(1) one representative of a towing company operating in a county with a population of less than one million;(2) one representative of a towing company operating in a county with a population of one million or more;(3) one owner of a vehicle storage facility located in a county with a population of less than one million;(4) one owner of a vehicle storage facility located in a county with a population of one million or more;(5) one parking facility owner;(6) one law enforcement officer from a county with a population of less than one million;(7) one law enforcement officer from a county with a population of one million or more;(8) one representative of property and casualty insurers who write automobile insurance in this state; and(9) one public member. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 6 (a) The advisory board consists of the following members appointed by the presiding officer of the commission with the approval of the commission:(1) one representative of a towing company operating in a county with a population of less than one million;(2) one representative of a towing company operating in a county with a population of one million or more;(3) one owner of a vehicle storage facility located in a county with a population of less than one million;(4) one owner of a vehicle storage facility located in a county with a population of one million or more;(5) one parking facility owner;(6) one law enforcement officer from a county with a population of less than one million;(7) one law enforcement officer from a county with a population of one million or more;(8) one representative of property and casualty insurers who write automobile insurance in this state; and(9) one representative of a booting company.(b) The advisory board must include representation for each classification of towing.(c) An appointment to the advisory board shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointee.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 457, Sec. 7, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 5, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 6, eff. September 1, 2009.

Sec. 2308.052. TERMS; VACANCIES. (a) Advisory board members serve terms of six years, with the terms of two or three members, as appropriate, expiring on February 1 of each odd-numbered year.(b) A member may not serve more than two full consecutive terms.(c) If a vacancy occurs during a term, the presiding officer of the commission shall appoint a replacement who meets the qualifications of the vacated position to serve for the remainder of the term.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.

Sec. 2308.053. PRESIDING OFFICER. The presiding officer of the commission shall appoint one of the advisory board members to serve as presiding officer of the advisory board for a term of one year. The presiding officer of the advisory board may vote on any matter before the advisory board.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.

Sec. 2308.054. COMPENSATION; REIMBURSEMENT OF EXPENSES. Advisory board members may not receive compensation but are entitled to reimbursement for actual and necessary expenses incurred in performing the functions of the advisory board, subject to the General Appropriations Act.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.

Sec. 2308.055. MEETINGS. The advisory board shall meet twice annually and may meet at other times at the call of the presiding officer of the commission or the executive director.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.

Sec. 2308.056. GENERAL POWERS AND DUTIES. The executive director or commission, as appropriate, may take action as necessary to administer and enforce this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.

Sec. 2308.057. RULES. (a) The commission shall adopt rules for permitting tow trucks and licensing towing operators, towing companies, booting companies, and boot operators, including rules for denial of applications and permits if the applicant, a partner, principal, officer, or general manager of the applicant, or other license or permit holder has:(1) a criminal conviction, or has pleaded guilty or nolo contendere to an offense, before the date of the application, for:(A) a felony; or(B) a misdemeanor punishable by confinement in jail or by a fine in an amount that exceeds $500;(2) violated an order of the commission or executive director, including an order for sanctions or administrative penalties;(3) failed to submit a license or permit bond in an amount established by the commission;(4) knowingly submitted false or incomplete information on the application; or(5) filed an application to permit a tow truck previously permitted by a license or permit holder.(b) The commission by rule shall adopt standards of conduct for license and permit holders under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 7, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 2, eff. September 1, 2009.

Text of section effective on September 01, 2010Sec. 2308.0575. RULES ON FEES; CONTRACT FOR STUDY; CONFIDENTIAL INFORMATION. (a) To protect the public health and safety, the commission by rule shall establish:(1) the fees that may be charged in connection with a private property tow;(2) the maximum amount that may be charged for fees, other than tow fees, that may be assessed by a towing company in connection with a private property tow; and(3) a maximum amount that may be charged for the following private property tows:(A) standard light-duty tows of motor vehicles with a gross weight rating of 10,000 pounds or less;(B) medium-duty tows of motor vehicles with a gross weight rating of more than 10,000 pounds, but less than 25,000 pounds; and(C) heavy-duty tows of motor vehicles with a gross weight rating that exceeds 25,000 pounds.(b) In adopting rules under Subsection (a), the commission shall contract for a study that:(1) examines towing fee studies conducted by municipalities in this state; and(2) analyzes the cost of towing services by company, the consumer price index, the geographic area, and individual cost components.(c) The commission may structure the maximum amounts that may be charged for private property tows based on hourly or flat fees or by geographic location.(d) The commission shall maintain the confidentiality of information contained in a study conducted under this section that is claimed to be confidential for competitive purposes and may not release information that identifies a person or company. The confidential information is exempt from disclosure under Chapter 552, Government Code.(e) To protect the confidentiality of the information, the commission shall aggregate the information to the maximum extent possible considering the purpose of the study.(f) The department shall contract to conduct a study on private property towing fees under this section at least once every two years.

Added by Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 3, eff. September 1, 2010.

Sec. 2308.058. FEES. The commission shall establish and collect reasonable and necessary fees in amounts sufficient to cover the costs of administering this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.

Sec. 2308.059. PERIODIC AND RISK-BASED INSPECTIONS. (a) The department may enter and inspect at any time during business hours:(1) the place of business of any person regulated under this chapter; or(2) any place in which the department has reasonable cause to believe that a license or permit holder is in violation of this chapter or in violation of a rule or order of the commission or executive director.(b) The department shall conduct additional inspections based on a schedule of risk-based inspections using the following criteria:(1) the type and nature of the towing company or operator;(2) the inspection history;(3) any history of complaints involving the towing company or operator; and(4) any other factor determined by the commission by rule.(c) The towing company shall pay a fee for each risk-based inspection performed under this section. The commission by rule shall set the amount of the fee.(d) In conducting an inspection under this section, the department may inspect a vehicle, a facility, business records, or any other place or thing reasonably required to enforce this chapter or a rule or order adopted under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.

Sec. 2308.060. POWERS AND DUTIES OF ADVISORY BOARD. The advisory board shall provide advice and recommendations to the department on technical matters relevant to the administration and enforcement of this chapter, including examination content, licensing standards, continuing education requirements, and maximum amounts that may be charged for fees related to private property tows.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 4, eff. September 1, 2009.

Sec. 2308.061. PERSONNEL. The department may employ personnel necessary to administer and enforce this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.

SUBCHAPTER C. TOW TRUCK PERMIT REQUIREMENTSSec. 2308.101. PERMIT REQUIRED. A tow truck may not be used for consent towing or nonconsent towing on a public roadway in this state unless an appropriate permit has been issued for the tow truck under this subchapter. Each tow truck requires a separate permit.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.

Sec. 2308.102. APPLICATION REQUIREMENTS. (a) An applicant for a permit under this subchapter must submit to the department:(1) a completed application on a form prescribed by the executive director;(2) evidence of insurance or financial responsibility required under this subchapter;(3) the required fees; and(4) any other information required by the executive director.(b) The department may conduct an examination of any criminal conviction of an applicant, including by obtaining any criminal history record information permitted by law.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.

Sec. 2308.103. REQUIREMENTS FOR INCIDENT MANAGEMENT TOWING PERMIT. (a) An incident management towing permit is required for a tow truck used to perform any nonconsent tow initiated by a peace officer, including a tow authorized under Section 545.3051, Transportation Code.(b) To be eligible for an incident management towing permit, an applicant must submit evidence that:(1) the tow truck is equipped to tow light-duty or heavy-duty vehicles according to the manufacturer's towing guidelines;(2) the applicant has at least $500,000 of liability insurance for the tow truck; and(3) the applicant has at least $50,000 of cargo insurance for the tow truck.(c) A tow truck permitted under this section may also be used for private property towing and consent towing.(d) When a tow truck is used for a nonconsent tow initiated by a peace officer under Section 545.3051, Transportation Code, the permit holder is an agent of law enforcement and is subject to Section 545.3051(e), Transportation Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.

Sec. 2308.104. REQUIREMENTS FOR PRIVATE PROPERTY TOWING PERMIT. (a) A private property towing permit is required for a tow truck used to perform a nonconsent tow authorized by a parking facility owner under this chapter.(b) To be eligible for a private property towing permit, an applicant must submit evidence that:(1) the tow truck is equipped to tow light-duty or heavy-duty vehicles according to the manufacturer's towing guidelines;(2) the applicant has at least $300,000 of liability insurance for the tow truck; and(3) the applicant has at least $50,000 of cargo insurance for the tow truck.(c) A tow truck permitted under this section may also be used for consent towing but not for incident management towing.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.

Sec. 2308.105. REQUIREMENTS FOR CONSENT TOWING PERMIT. (a) A consent towing permit is required for a tow truck used to perform a consent tow authorized by the vehicle owner.(b) To be eligible for a consent towing permit, an applicant must submit evidence that:(1) the tow truck is equipped to tow light-duty or heavy-duty vehicles according to the manufacturer's towing guidelines; and(2) the applicant has at least $300,000 of liability insurance for the tow truck.(c) A tow truck permitted under this section may not be used for nonconsent towing, including incident management towing and private property towing.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.

Sec. 2308.106. DEPARTMENT APPROVAL; ISSUANCE OF PERMIT. (a) The department shall issue a permit under this subchapter to an applicant who meets the requirements for a permit. The department may deny an application if the applicant has had a permit revoked under this chapter.(b) The department shall issue a certificate containing a single unique permit number for each tow truck, regardless of whether the permit holder holds more than one permit.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.

Sec. 2308.107. PERMIT RENEWAL. (a) A permit issued under this chapter is valid for one year. The department may adopt a system under which permits expire at different times during the year.(b) The department shall notify the permit holder at least 30 days before the date a permit expires. The notice must be in writing and sent to the permit holder's last known address according to the records of the department.(c) A permit holder may renew a permit under this chapter by:(1) paying a fee for each tow truck; and(2) providing to the department evidence of continuing insurance or financial responsibility in an amount required by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.

Sec. 2308.108. CAB CARDS. (a) The department shall issue a cab card for each tow truck issued a permit. The cab card must:(1) show the permit number of the certificate issued under Section 2308.106(b);(2) show the type of permit issued;(3) show the vehicle unit number;(4) show the vehicle identification number; and(5) contain a statement that the vehicle has been issued a permit under this subchapter.(b) The department shall issue a cab card when the department issues or renews a permit under this subchapter.(c) A permit holder must keep the cab card in the cab of each permitted tow truck.(d) The department may order a permit holder to surrender a cab card if the permit is suspended or revoked under this chapter.(e) If the department determines that the cab card system described by Subsections (a) through (c) is not an efficient means of enforcing this subchapter, the executive director by rule may adopt an alternative method that is accessible by law enforcement personnel in the field and provides for the enforcement of the permit requirements of this subchapter.(f) A cab card or a permit issued under the alternative method described in Subsection (e) must be valid for the same duration as a certificate issued under Section 2308.106.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.

Sec. 2308.109. DISPLAY OF INFORMATION ON TOW TRUCK. (a) A permit holder shall display on each permitted tow truck:(1) the permit holder's name;(2) the permit holder's telephone number;(3) the city and state where the permit holder is located; and(4) the permit number for the tow truck.(b) The information required to be displayed must be:(1) printed in letters and numbers that are at least two inches high and in a color that contrasts with the color of the background surface; and(2) permanently affixed in conspicuous places on both sides of the tow truck.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.

Sec. 2308.110. FINANCIAL RESPONSIBILITY. (a) A permit holder shall maintain liability insurance for each tow truck according to the requirements under this subchapter.(b) Unless state law permits a tow truck to be self-insured, any insurance required for a tow truck must be obtained from an insurer authorized to do business in this state.(c) An applicant or permit holder must file with the department evidence of insurance as required by this subchapter.(d) A permit holder shall keep evidence of insurance in a form approved by the department in the cab of each permitted tow truck.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.

SUBCHAPTER D. LICENSE REQUIREMENTSSec. 2308.151. LICENSE REQUIRED. Unless the person holds an appropriate license under this subchapter, a person may not:(1) perform towing operations;(2) operate a towing company;(3) perform booting operations; or(4) operate a booting company.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 8, eff. September 1, 2009.

Sec. 2308.152. GENERAL LICENSE APPLICATION REQUIREMENTS. An applicant for a license under this subchapter must submit to the department:(1) a completed application on a form prescribed by the executive director;(2) the required fees; and(3) any other information required by commission rule.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.

Sec. 2308.1521. VEHICLE STORAGE FACILITY EMPLOYEE AND TOWING OPERATOR; DUAL LICENSE. (a) The commission shall adopt rules for the issuance of a dual license for a person who is a vehicle storage facility employee and towing operator. The department shall issue the license to an applicant who:(1) meets the requirements established under:(A) Section 2308.153, 2308.154, or 2308.155;(B) Section 2303.1015; and(C) any applicable rules adopted under this subchapter or Subchapter C, Chapter 2303; and(2) submits to the department:(A) an application on a department-approved form; and(B) the required license fee.(b) A person holding a license issued under this section may:(1) work at a vehicle storage facility; and(2) perform towing operations.(c) The fee for a license issued under this section may not be:(1) less than the fee for a license issued under this subchapter or Section 2303.1015; or(2) more than the sum of the fees for a license issued under this subchapter and a license issued under Section 2303.1015.

Added by Acts 2009, 81st Leg., R.S., Ch. 757, Sec. 4, eff. June 1, 2010.

Sec. 2308.153. INCIDENT MANAGEMENT TOWING OPERATOR'S LICENSE. (a) An incident management towing operator's license is required to operate a tow truck permitted under Section 2308.103.(b) An applicant for an incident management towing operator's license must:(1) hold a valid driver's license issued by a state in the United States; and(2) be certified by a program approved by the department.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 757, Sec. 5, eff. September 1, 2009.

Sec. 2308.154. PRIVATE PROPERTY TOWING OPERATOR'S LICENSE. (a) A private property towing operator's license is required to operate a tow truck permitted under Section 2308.104.(b) An applicant for a private property towing operator's license must:(1) hold a valid driver's license issued by a state in the United States; and(2) be certified by a program approved by the department.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 757, Sec. 6, eff. September 1, 2009.

Sec. 2308.155. CONSENT TOWING OPERATOR'S LICENSE. (a) A consent towing operator's license is required to operate a tow truck permitted under Section 2308.105.(b) An applicant for a consent towing operator's license must hold a valid driver's license issued by a state in the United States.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 757, Sec. 7, eff. September 1, 2009.

Sec. 2308.1551. TRAINING LICENSE. (a) The department may issue a training license to an applicant for a license under this subchapter if the applicant:(1) holds a valid driver's license issued by a state in the United States;(2) meets the qualifications established by rule by the commission; and(3) is engaged in the process of learning and assisting in the operation of a tow truck under the supervision of a licensed tow truck operator.(b) Notwithstanding Subsection (a), an applicant for a license under Section 2308.153 may be supervised by an operator who holds a license issued under Section 2308.153, 2308.154, or 2308.155.(c) A training license issued under this section expires on the 91st day after the date of issuance and may not be renewed.(d) The commission by rule shall set the fee, establish the qualifications, and provide for the issuance of a training license under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 757, Sec. 8, eff. June 1, 2010.

Sec. 2308.1555. BOOT OPERATOR'S LICENSE. (a) A boot operator's license is required to install or remove a boot from a vehicle.(b) An applicant for a boot operator's license must be at least 18 years of age.

Added by Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 9, eff. September 1, 2009.

Sec. 2308.1556. BOOTING COMPANY LICENSE. (a) A booting company license is required for a person to operate a booting company.(b) To be eligible for a booting company license, an applicant must submit evidence that the applicant is covered by:(1) a general liability insurance policy on a broad form with:(A) a combined single limit for bodily injury and property damage for each occurrence of at least $500,000; and(B) an aggregate limit for all occurrences for each policy year of at least $500,000; and(2) an automobile liability insurance policy covering the applicant and the applicant's employees for vehicles owned, hired, or otherwise used in the applicant's business, with a combined single limit for each occurrence of at least $500,000.

Added by Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 9, eff. September 1, 2009.

Sec. 2308.156. NONTRANSFERABILITY OF LICENSE. A license issued by the executive director is valid throughout this state and is not transferable.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.

Sec. 2308.157. CONTINUING EDUCATION. (a) The commission by rule shall recognize, prepare, or administer continuing education programs for license holders. Except as provided by Subsection (c), each license holder must complete a continuing education program before the license holder may renew the license holder's license.(b) A person recognized by the commission to offer a continuing education program must:(1) register with the department; and(2) comply with rules adopted by the commission relating to continuing education.(c) To renew an incident management towing operator's license the first time, a license holder must complete a professional development course relating to incident management towing that is approved and administered by the department under this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 757, Sec. 9, eff. September 1, 2009.

Sec. 2308.158. ALCOHOL AND DRUG TESTING OF TOWING OPERATORS. (a) A towing company shall establish an alcohol and drug testing policy for towing operators. A towing company that establishes an alcohol and drug testing policy under this subsection may adopt the model alcohol and drug testing policy adopted by the commission or may use another alcohol and drug testing policy that the department determines is at least as stringent as the policy adopted by the commission.(b) The commission by rule shall adopt a model alcohol and drug testing policy for use by a towing company. The model alcohol and drug testing policy must be designed to ensure the safety of the public through appropriate alcohol and drug testing and to protect the rights of employees. The model alcohol and drug testing policy must:(1) require at least one scheduled drug test each year for each towing operator; and(2) authorize random, unannounced alcohol and drug testing for towing operators.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 757, Sec. 10, eff. September 1, 2009.

Sec. 2308.159. LICENSE RENEWAL. (a) A license issued under this subchapter is valid for one year. The department may adopt a system under which licenses expire at different times during the year.(b) The department shall notify the license holder at least 30 days before the date a license expires. The notice must be in writing and sent to the license holder's last known address according to the records of the department.(c) A license holder may renew a license issued under this chapter by:(1) paying a renewal fee; and(2) completing continuing education as required by Section 2308.157.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 1.12, eff. September 1, 2007.

SUBCHAPTER E. LOCAL REGULATION OF TOWING AND BOOTINGSec. 2308.201. TOW TRUCK REGULATION BY POLITICAL SUBDIVISIONS. (a) A political subdivision of this state may regulate the operation of a tow truck to the extent allowed by federal law, except that a political subdivision may not issue a more restrictive regulation for the use of lighting equipment on a tow truck than is imposed by Title 7, Transportation Code.(b) A political subdivision may not require the registration of a tow truck that performs consent tows in the political subdivision unless the owner of the tow truck has a place of business in the territory of the political subdivision.(c) A political subdivision may require the registration of a tow truck that performs a nonconsent tow in the political subdivision, regardless of whether the owner of the tow truck has a place of business in the territory of the political subdivision.(d) A political subdivision may not require a person who holds a driver's license or commercial driver's license to obtain a license or permit for operating a tow truck unless the person performs nonconsent tows in the territory of the political subdivision. A fee charged for a license or permit may not exceed $15.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 1303, Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1034, Sec. 9, eff. Sept. 1, 2003.Renumbered from Transportation Code, Section 643.201 and amended by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.01, eff. September 1, 2007.

Text of section effective until September 01, 2010Sec. 2308.202. REGULATION BY POLITICAL SUBDIVISIONS OF FEES FOR NONCONSENT TOWS. The governing body of a political subdivision may regulate the fees that may be charged or collected in connection with a nonconsent tow originating in the territory of the political subdivision.

Added by Acts 2003, 78th Leg., ch. 1034, Sec. 10, eff. Sept. 1, 2003.Renumbered from Transportation Code, Section 643.203 by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.01, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 5, eff. September 1, 2010.

Text of section effective on September 01, 2010Sec. 2308.202. REGULATION BY POLITICAL SUBDIVISIONS OF FEES FOR NONCONSENT TOWS. The governing body of a political subdivision may regulate the fees that may be charged or collected in connection with a nonconsent tow originating in the territory of the political subdivision if the private property tow fees:(1) are authorized by commission rule; and(2) do not exceed the maximum amount authorized by commission rule.

Added by Acts 2003, 78th Leg., ch. 1034, Sec. 10, eff. Sept. 1, 2003.Renumbered from Transportation Code, Section 643.203 by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.01, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 5, eff. September 1, 2010.

Sec. 2308.203. TOWING FEE STUDIES. (a) The governing body of a political subdivision that regulates nonconsent tow fees shall establish procedures by which a towing company may request that a towing fee study be performed.(b) The governing body of the political subdivision shall establish or amend the allowable fees for nonconsent tows at amounts that represent the fair value of the services of a towing company and are reasonably related to any financial or accounting information provided to the governing body.

Added by Acts 2003, 78th Leg., ch. 1034, Sec. 10, eff. Sept. 1, 2003.Renumbered from Transportation Code, Section 643.204 by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.01, eff. September 1, 2007.

Text of section effective until September 01, 2010Sec. 2308.204. FEES FOR NONCONSENT TOWS IN OTHER AREAS. (a) In an area in which no political subdivision regulates the fees that may be charged or collected for a nonconsent tow from private property, a towing company may charge and collect a fee for the tow of a motor vehicle from private property in an amount not to exceed an amount equal to 150 percent of the fee that the towing company would have been authorized to charge for a nonconsent tow made at the request of a peace officer of the political subdivision in which the private property is located.(b) A towing company may charge and collect a fee for the tow of a vehicle, with a gross vehicle weight rating in excess of 26,000 pounds, from private property in an amount not to exceed an amount equal to 125 percent of the fee that the towing company would have been authorized to charge for a nonconsent tow made at the request of a peace officer of the political subdivision in which the private property is located.

Added by Acts 2003, 78th Leg., ch. 1034, Sec. 10, eff. Sept. 1, 2003.Renumbered from Transportation Code, Section 643.205 by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.01, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 6, eff. September 1, 2010.

Text of section effective on September 01, 2010Sec. 2308.204. FEES FOR PRIVATE PROPERTY TOWS IN OTHER AREAS. In an area in which no political subdivision regulates the fees that may be charged or collected in connection with a private property tow from private property, a towing company may charge and collect fees for the tow of a motor vehicle in an amount not to exceed the maximum amount authorized by commission rule.

Added by Acts 2003, 78th Leg., ch. 1034, Sec. 10, eff. Sept. 1, 2003.Renumbered from Transportation Code, Section 643.205 by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.01, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 6, eff. September 1, 2010.

Sec. 2308.205. STORAGE OF TOWED VEHICLES. (a) A towing company that makes a nonconsent tow shall tow the vehicle to a vehicle storage facility that is operated by a person who holds a license to operate the facility under Chapter 2303, unless the towing company agrees to take the vehicle to a location designated by the vehicle's owner.(b) A storage or notification fee imposed in connection with a motor vehicle towed to a vehicle storage facility is governed by Chapter 2303.(c) Except as provided by this chapter, Article 18.23, Code of Criminal Procedure, or Chapter 2303, a fee may not be charged or collected without the prior written consent of the vehicle owner or operator.

Added by Acts 2003, 78th Leg., ch. 1034, Sec. 10, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1197, Sec. 5, eff. September 1, 2005.Renumbered from Transportation Code, Section 643.206 and amended by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.01, eff. September 1, 2007.

Sec. 2308.206. REQUIRED FILING. (a) Before January 31 of each year, a towing company shall file with the department a schedule showing each towing fee that the towing company charges or collects in connection with a nonconsent tow.(b) If a political subdivision begins regulating nonconsent tow fees, the fees shall be reported to the department by the towing company before the 30th day after the regulation goes into effect.(c) Any changes in nonconsent tow fees regulated by a political subdivision shall be reported to the department by the towing company before the 30th day after the effective date of the change.(d) The department shall make towing fee schedules available on the department's Internet website. The department shall make no determination as to the reasonableness of a towing fee schedule.(e) A license or permit holder may not charge a fee for a nonconsent tow that is greater than the fee listed in the schedule most recently submitted to the department under this section.(f) A license or permit holder may not charge a fee related to a nonconsent tow that is not listed in the schedule most recently submitted to the department under this section.(g) The department may require a license or permit holder that has violated Subsection (e) or (f) to reimburse the vehicle owner or operator for the charges.

Added by Acts 2003, 78th Leg., ch. 1034, Sec. 10, eff. Sept. 1, 2003.Renumbered from Transportation Code, Section 643.207 and amended by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.01, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 7, eff. September 1, 2009.

Sec. 2308.208. MUNICIPAL OR COUNTY ORDINANCE REGULATING UNAUTHORIZED VEHICLES AND TOWING OF MOTOR VEHICLES. The governing body of a municipality or the commissioners court of a county may adopt an ordinance that is identical to this chapter or that imposes additional requirements that exceed the minimum standards of this chapter but may not adopt an ordinance conflicting with this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Renumbered from Transportation Code, Section 684.101 by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.02, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 8, eff. September 1, 2009.

Sec. 2308.2085. MUNICIPAL ORDINANCE REGULATING BOOTING COMPANIES AND OPERATORS. (a) A municipality may adopt an ordinance that is identical to the booting provisions in this chapter or that imposes additional requirements that exceed the minimum standards of the booting provisions in this chapter but may not adopt an ordinance that conflicts with the booting provisions in this chapter.(b) A municipality may regulate the fees that may be charged in connection with the booting of a vehicle, including associated parking fees.(c) A municipality may require booting companies to obtain a permit to operate in the municipality.

Added by Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 11, eff. September 1, 2009.

Sec. 2308.209. TOW ROTATION LIST IN CERTAIN COUNTIES. (a) Repealed by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.002(37), eff. September 1, 2009.(b) This section applies only to the unincorporated area of a county:(1) with a population of 300,000 or more that is adjacent to a county with a population of 2.3 million or more;(2) with a population of less than 10,000 that is located in a national forest; and(3) adjacent to a county described by Subdivision (2) that has a population of less than 75,000.(c) The sheriff's office may maintain a list of towing companies to perform nonconsent tows of motor vehicles initiated by a peace officer investigating a traffic accident or a traffic incident. The towing companies must operate in a county to which this section applies.(d) A peace officer initiating a nonconsent tow of a motor vehicle involved in a traffic accident or traffic incident that the officer is investigating shall notify the sheriff's office that the tow is being initiated. The sheriff's office shall contact successive towing companies on the tow rotation list until a company agrees to carry out the tow.(e) The sheriff's office may assess a towing company an administrative fee to be included on the tow rotation list in an amount not to exceed the amount necessary to implement this section.(f) The commissioners court of a county in which a list is maintained under Subsection (c) shall adopt policies to implement this section in a manner that ensures:(1) equal distribution of nonconsent tows among the towing companies that perform nonconsent tows in the county; and(2) consumer protection, including fair pricing, for owners or operators of motor vehicles towed by towing companies on the tow rotation list.(g) The sheriff's office shall make a list maintained under this section available for public inspection.(h) In a county in which a list is maintained under Subsection (c), a person commits an offense if:(1) the person arrives at the scene of a traffic accident or traffic incident to perform a nonconsent tow of a motor vehicle without first being contacted by the sheriff's office;(2) the person directly or indirectly solicits, on streets located in the county, towing services, including towing, removing, repairing, wrecking, storing, trading, selling, or purchasing related to a vehicle that has been damaged in an accident to the extent that it cannot be normally and safely driven; or(3) the person enters the scene of a traffic accident, traffic incident, or other area under the control of a peace officer without the permission of the peace officer.(i) An offense under Subsection (h) is a misdemeanor punishable by a fine of not less than $1 or more than $200.

Added by Acts 2007, 80th Leg., R.S., Ch. 162, Sec. 1, eff. September 1, 2007.Transferred from Transportation Code, Section 643.209 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(109), eff. September 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.002(37), eff. September 1, 2009.

SUBCHAPTER F. UNAUTHORIZED VEHICLESSec. 2308.251. PROHIBITION AGAINST UNATTENDED VEHICLES IN CERTAIN AREAS. (a) The owner or operator of a vehicle may not leave unattended on a parking facility a vehicle that:(1) is in or obstructs a vehicular traffic aisle, entry, or exit of the parking facility;(2) prevents a vehicle from exiting a parking space in the facility;(3) is in or obstructs a fire lane marked according to Subsection (c);(4) does not display the special license plates issued under Section 504.201, Transportation Code, or the disabled parking placard issued under Chapter 681, Transportation Code, for a vehicle transporting a disabled person and is in a parking space that is designated for the exclusive use of a vehicle transporting a disabled person; or(5) is leaking a fluid that presents a hazard or threat to persons or property.(b) Subsection (a) does not apply to an emergency vehicle that is owned by, or the operation of which is authorized by, a governmental entity.(c) If a government regulation governing the marking of a fire lane applies to a parking facility, a fire lane in the facility must be marked as provided by the regulation. If a government regulation on the marking of a fire lane does not apply to the parking facility, all curbs of fire lanes must be painted red and be conspicuously and legibly marked with the warning "FIRE LANE--TOW AWAY ZONE" in white letters at least three inches tall, at intervals not exceeding 50 feet.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 20.003(j), eff. September 1, 2005.Renumbered from Transportation Code, Section 684.011 and amended by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.03, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 757, Sec. 11, eff. September 1, 2009.

Sec. 2308.252. REMOVAL AND STORAGE OF UNAUTHORIZED VEHICLE. (a) A parking facility owner may, without the consent of the owner or operator of an unauthorized vehicle, cause the vehicle and any property on or in the vehicle to be removed and stored at a vehicle storage facility at the vehicle owner's or operator's expense if:(1) signs that comply with Subchapter G prohibiting unauthorized vehicles are located on the parking facility at the time of towing and for the preceding 24 hours and remain installed at the time of towing;(2) the owner or operator of the vehicle has received actual notice from the parking facility owner that the vehicle will be towed at the vehicle owner's or operator's expense if it is in or not removed from an unauthorized space;(3) the parking facility owner gives notice to the owner or operator of the vehicle under Subsection (b); or(4) on request the parking facility owner provides to the owner or operator of the vehicle information on the name of the towing company and vehicle storage facility that will be used to remove and store the vehicle and the vehicle is:(A) left in violation of Section 2308.251 or 2308.253; or(B) in or obstructing a portion of a paved driveway or abutting public roadway used for entering or exiting the facility.(b) A parking facility owner is considered to have given notice under Subsection (a)(3) if:(1) a conspicuous notice has been attached to the vehicle's front windshield or, if the vehicle has no front windshield, to a conspicuous part of the vehicle stating:(A) that the vehicle is in a parking space in which the vehicle is not authorized to be parked;(B) a description of all other unauthorized areas in the parking facility;(C) that the vehicle will be towed at the expense of the owner or operator of the vehicle if it remains in an unauthorized area of the parking facility; and(D) a telephone number that is answered 24 hours a day to enable the owner or operator of the vehicle to locate the vehicle; and(2) a notice is mailed after the notice is attached to the vehicle as provided by Subdivision (1) to the owner of the vehicle by certified mail, return receipt requested, to the last address shown for the owner according to the vehicle registration records of the Texas Department of Transportation, or if the vehicle is registered in another state, the appropriate agency of that state.(c) The notice under Subsection (b)(2) must:(1) state that the vehicle is in a space in which the vehicle is not authorized to park;(2) describe all other unauthorized areas in the parking facility;(3) contain a warning that the unauthorized vehicle will be towed at the expense of the owner or operator of the vehicle if it is not removed from the parking facility before the 15th day after the postmark date of the notice; and(4) state a telephone number that is answered 24 hours a day to enable the owner or operator to locate the vehicle.(d) The mailing of a notice under Subsection (b)(2) is not required if after the notice is attached under Subsection (b)(1) the owner or operator of the vehicle leaves the vehicle in another location where parking is unauthorized for the vehicle according to the notice.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 442, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2005, 79th Leg., Ch. 1197, Sec. 6, eff. September 1, 2005.Renumbered from Transportation Code, Section 684.012 and amended by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.03, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 9, eff. September 1, 2009.

Sec. 2308.253. UNATTENDED VEHICLES ON PARKING FACILITY OF APARTMENT COMPLEX; REMOVAL AND STORAGE OF VEHICLES. (a) This section applies only to a parking facility serving or adjacent to an apartment complex consisting of one or more residential apartment units and any adjacent real property serving the apartment complex.(b) The owner or operator of a vehicle may not leave unattended on a parking facility a vehicle that:(1) obstructs a gate that is designed or intended for the use of pedestrians or vehicles;(2) obstructs pedestrian or vehicular access to an area that is used for the placement of a garbage or refuse receptacle used in common by residents of the apartment complex;(3) is in or obstructs a restricted parking area or parking space designated under Subchapter G, including a space designated for the use of employees or maintenance personnel of the parking facility or apartment complex;(4) is in a tow away zone, other than a fire lane covered by Section 2308.251(c), that is brightly painted and is conspicuously and legibly marked with the warning "TOW AWAY ZONE" in contrasting letters at least three inches tall;(5) is a semitrailer, trailer, or truck-tractor, as defined by Chapter 502, Transportation Code, unless the owner or operator of the vehicle is permitted under the terms of a rental or lease agreement with the apartment complex to leave the unattended vehicle on the parking facility; or(6) is leaking a fluid that presents a hazard or threat to persons or property.(c) A parking facility owner may not have an emergency vehicle described by Section 2308.251(b) removed from the parking facility.(d) Except as provided by a contract described by Subsection (e), a parking facility owner may not have a vehicle removed from the parking facility merely because the vehicle does not display:(1) an unexpired license plate or registration insignia issued for the vehicle under Chapter 502, Transportation Code, or the vehicle registration law of another state or country; or(2) a valid vehicle inspection certificate issued under Chapter 548, Transportation Code, or the vehicle inspection law of another state or country.(e) A contract provision providing for the removal from a parking facility of a vehicle that does not display an unexpired license plate or registration insignia or a valid inspection certificate is valid only if the provision requires the owner or operator of the vehicle to be given at least 10 days' written notice that the vehicle will be towed from the facility at the vehicle owner's or operator's expense if it is not removed from the parking facility. The notice must be:(1) delivered in person to the owner or operator of the vehicle; or(2) sent by certified mail, return receipt requested, to that owner or operator.(f) This section may not be construed:(1) to authorize the owner or operator of a vehicle to leave an unattended vehicle on property that is not designed or intended for the parking of vehicles; or(2) to limit or restrict the enforcement of Chapter 683, Transportation Code, the abandoned motor vehicle law.(g) A provision of an apartment lease or rental agreement entered into or renewed on or after January 1, 2004, that is in conflict or inconsistent with this section is void and may not be enforced.

Added by Acts 2003, 78th Leg., ch. 442, Sec. 2, eff. Jan. 1, 2004.Renumbered from Transportation Code, Section 684.0125 and amended by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.03, eff. September 1, 2007.

Sec. 2308.254. LIMITATION ON PARKING FACILITY OWNER'S AUTHORITY TO REMOVE UNAUTHORIZED VEHICLE. A parking facility owner may not have an unauthorized vehicle removed from the facility except:(1) as provided by this chapter or a municipal ordinance that complies with Section 2308.208; or(2) under the direction of a peace officer or the owner or operator of the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Renumbered from Transportation Code, Section 684.013 and amended by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.03, eff. September 1, 2007.

Sec. 2308.255. TOWING COMPANY'S AUTHORITY TO REMOVE AND STORE UNAUTHORIZED VEHICLE. (a) A towing company that is insured as provided by Subsection (c) may, without the consent of an owner or operator of an unauthorized vehicle, remove and store the vehicle at a vehicle storage facility at the expense of the owner or operator of the vehicle if:(1) the towing company has received written verification from the parking facility owner that:(A) the parking facility owner has installed the signs required by Section 2308.252(a)(1); or(B) the owner or operator received notice under Section 2308.252(a)(2) or the parking facility owner gave notice complying with Section 2308.252(a)(3); or(2) on request the parking facility owner provides to the owner or operator of the vehicle information on the name of the towing company and vehicle storage facility that will be used to remove and store the vehicle and the vehicle is:(A) left in violation of Section 2308.251; or(B) in or obstructing a portion of a paved driveway or abutting public roadway used for entering or exiting the facility and the removal is approved by a peace officer.(b) A towing company may not remove an unauthorized vehicle except under:(1) this chapter;(2) a municipal ordinance that complies with Section 2308.208; or(3) the direction of a peace officer or the owner or operator of the vehicle.(c) Only a towing company that is insured against liability for property damage incurred in towing a vehicle may remove and store an unauthorized vehicle under this section.(d) A towing company may remove and store a vehicle under Subsection (a) only if the parking facility owner:(1) requests that the towing company remove and store the specific vehicle; or(2) has a standing written agreement with the towing company to enforce parking restrictions in the parking facility from which the vehicle will be removed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 1197, Sec. 7, eff. September 1, 2005.Renumbered from Transportation Code, Section 684.014 and amended by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.03, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 10, eff. September 1, 2009.

Sec. 2308.256. VEHICLE STORAGE FACILITY'S DUTY TO REPORT AFTER ACCEPTING UNAUTHORIZED VEHICLE. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 11Without reference to the amendment of this subsection, this section was repealed by Acts 2009, 81st Leg., R.S., Ch. 757, Sec. 13, eff. September 1, 2009. (a) A vehicle storage facility accepting a vehicle that is towed under this chapter shall within two hours after receiving the vehicle report to the police department of the municipality from which the vehicle was towed, or, if the vehicle was towed from a location that is not in a municipality with a police department, to the sheriff of the county from which the vehicle was towed:(1) a general description of the vehicle;(2) the state and number of the vehicle's license plate, if any;(3) the vehicle identification number of the vehicle, if it can be ascertained;(4) the location from which the vehicle was towed; and(5) the name and location of the vehicle storage facility where the vehicle is being stored.(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 757, Sec. 13, eff. September 1, 2009.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Renumbered from Transportation Code, Section 684.015 by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.03, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 757, Sec. 13, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 11, eff. September 1, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 757, Sec. 12For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 12, see other Sec. 2308.257.Sec. 2308.257. REMOVAL OF CERTAIN UNAUTHORIZED VEHICLES IN RURAL AREAS. (a) This section applies only to an abandoned vehicle that has damaged a fence on private property in a rural area.(b) A law enforcement agency directing a towing company or tow operator to remove an abandoned vehicle that is located on private property shall provide the towing company or tow operator with the name and telephone number of the property owner or the owner's agent if the owner or agent has provided the information to the law enforcement agency.(c) A towing company or tow operator provided with information under Subsection (b) shall contact the property owner or the owner's agent before entering private property to tow a vehicle described by Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch. 757, Sec. 12, eff. September 1, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 12For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 757, Sec. 12, see other Sec. 2308.257.Sec. 2308.257. BOOTING OF UNAUTHORIZED VEHICLE. (a) A parking facility owner may, without the consent of the owner or operator of an unauthorized vehicle, cause a boot to be installed on the vehicle in the parking facility if signs that comply with Subchapter G prohibiting unauthorized vehicles are located on the parking facility at the time of the booting and for the preceding 24 hours and remain installed at the time of the booting.(b) A boot operator that installs a boot on a vehicle must affix a conspicuous notice to the vehicle's front windshield or driver's side window stating:(1) that the vehicle has been booted and damage may occur if the vehicle is moved;(2) the date and time the boot was installed;(3) the name, address, and telephone number of the booting company;(4) a telephone number that is answered 24 hours a day to enable the owner or operator of the vehicle to arrange for removal of the boot;(5) the amount of the fee for removal of the boot and any associated parking fees; and(6) notice of the right of a vehicle owner or vehicle operator to a hearing under Subchapter J.(c) On removal of a boot, the boot operator shall provide a receipt to the vehicle owner or operator stating:(1) the name of the person who removed the boot;(2) the date and time the boot was removed;(3) the name of the person to whom the vehicle was released;(4) the amount of fees paid for removal of the boot and any associated parking fees; and(5) the right of the vehicle owner or operator to a hearing under Subchapter J.(d) The booting company shall maintain a copy of the receipt at its place of business for a period of three years. A peace officer has the right, on request, to inspect and copy the records to determine compliance with the requirements of this section.(e) A booting company shall accept payment by an electronic check, debit card, or credit card for any fee or charge associated with the removal of a boot. A booting company may not collect a fee for any charge associated with the removal of a boot from a person who offers to pay the charge with an electronic check, debit card, or credit card form of payment that the booting company is not equipped to accept.

Added by Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 12, eff. September 1, 2009.

SUBCHAPTER G. SIGNS PROHIBITING UNAUTHORIZED VEHICLES AND DESIGNATING RESTRICTED AREASSec. 2308.301. GENERAL REQUIREMENTS FOR SIGN PROHIBITING UNAUTHORIZED VEHICLES. (a) Except as provided by Subsection (a)(2)(B) and Section 2308.304 or 2308.305, an unauthorized vehicle may not be towed under Section 2308.252(a)(1) or booted under Section 2308.257 unless a sign prohibiting unauthorized vehicles on a parking facility is:(1) facing and conspicuously visible to the driver of a vehicle that enters the facility;(2) located:(A) on the right or left side of each driveway or curb-cut through which a vehicle can enter the facility, including an entry from an alley abutting the facility; or(B) at intervals along the entrance so that no entrance is farther than 25 feet from a sign if:(i) curbs, access barriers, landscaping, or driveways do not establish definite vehicle entrances onto a parking facility from a public roadway other than an alley; and(ii) the width of an entrance exceeds 35 feet;(3) permanently mounted on a pole, post, permanent wall, or permanent barrier;(4) installed on the parking facility; and(5) installed so that the bottom edge of the sign is no lower than five feet and no higher than eight feet above ground level.(b) Except as provided by Section 2308.305, an unauthorized vehicle may be towed under Section 2308.252(a)(1) or booted under Section 2308.257 only if each sign prohibiting unauthorized vehicles:(1) is made of weather-resistant material;(2) is at least 18 inches wide and 24 inches tall;(3) contains the international symbol for towing vehicles;(4) contains a statement describing who may park in the parking facility and prohibiting all others;(5) bears the words "Unauthorized Vehicles Will Be Towed or Booted at Owner's or Operator's Expense";(6) contains a statement of the days and hours of towing and booting enforcement; and(7) contains a number, including the area code, of a telephone that is answered 24 hours a day to enable an owner or operator of a vehicle to locate a towed vehicle or to arrange for removal of a boot from a vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Renumbered from Transportation Code, Section 684.031 and amended by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.04, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 13, eff. September 1, 2009.

Sec. 2308.302. COLOR, LAYOUT, AND LETTERING HEIGHT REQUIREMENTS. (a) Except as provided by Section 2308.305, each sign required by this chapter must comply with the color, layout, and lettering height requirements of this section.(b) A bright red international towing symbol, which is a solid silhouette of a tow truck towing a vehicle on a generally rectangular white background, at least four inches in height, must be on the uppermost portion of a sign or on a separate sign placed immediately above the sign.(c) The portion of the sign immediately below the international towing symbol must contain the words "Towing And Booting Enforced" in lettering at least two inches in height. The lettering on this portion of the sign must consist of white letters on a bright red background.(d) Except as provided by Subsection (e), the next lower portion of the sign must contain the remaining information required by Section 2308.301(b) displayed in bright red letters at least one inch in height on a white background.(e) The bottommost portion of the sign must contain the telephone numbers required by Section 2308.301(b), in lettering at least one inch in height and may, if the facility owner chooses or if an applicable municipal ordinance requires, include the name and address of the storage facility to which an unauthorized vehicle will be removed. The lettering on this portion of the sign must consist of white letters on a bright red background.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Renumbered from Transportation Code, Section 684.032 and amended by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.04, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 14, eff. September 1, 2009.

Sec. 2308.303. TELEPHONE NUMBER FOR LOCATING TOWED VEHICLE REQUIRED. If a parking facility owner posts a sign described by Sections 2308.301 and 2308.302, the owner of a vehicle that is towed from the facility under this chapter must be able to locate the vehicle by calling the telephone number on the sign.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Renumbered from Transportation Code, Section 684.033 and amended by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.04, eff. September 1, 2007.

Sec. 2308.304. DESIGNATION OF RESTRICTED PARKING SPACES ON OTHERWISE UNRESTRICTED PARKING FACILITY. A parking facility owner may designate one or more spaces as restricted parking spaces on a portion of an otherwise unrestricted parking facility. Instead of installing a sign at each entrance to the parking facility as provided by Section 2308.301(a)(2), an owner may place a sign that prohibits unauthorized vehicles from parking in designated spaces and that otherwise complies with Sections 2308.301 and 2308.302:(1) at the right or left side of each entrance to a designated area or group of parking spaces located on the restricted portion of the parking facility; or(2) at the end of a restricted parking space so that the sign, the top of which must not be higher than seven feet above the ground, is in front of a vehicle that is parked in the space and the rear of which is at the entrance of the space.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Renumbered from Transportation Code, Section 684.034 and amended by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.04, eff. September 1, 2007.

Sec. 2308.305. INDIVIDUAL PARKING RESTRICTIONS IN RESTRICTED AREA. (a) A parking facility owner who complies with Sections 2308.301 and 2308.302 may impose further specific parking restrictions in an area to which the signs apply for individual spaces by installing or painting a weather-resistant sign or notice on a curb, pole, post, permanent wall, or permanent barrier so that the sign is in front of a vehicle that is parked in the space and the rear of which is at the entrance of the space.(b) The top of the sign or notice may not be higher than seven feet above the ground.(c) The sign or notice must include an indication that the space is reserved for a particular unit number, person, or type of person.(d) The letters on the sign or notice must be at least two inches in height and must contrast to the color of the curb, wall, or barrier so they can be read during the day and at night. The letters are not required to be illuminated or made of reflective material.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Renumbered from Transportation Code, Section 684.035 and amended by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.04, eff. September 1, 2007.

SUBCHAPTER H. REGULATION OF PARKING ON CERTAIN PUBLIC ROADWAY AREASSec. 2308.351. REMOVAL OF UNAUTHORIZED VEHICLE FROM LEASED RIGHT-OF-WAY. Unless prohibited by the lease, a parking facility owner or towing company may remove an unauthorized vehicle parked in a leased area described by Section 2308.002(7)(B)(i) if the owner or towing company gives notice under Section 2308.252(a)(1), (2), or (3) and otherwise complies with this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Renumbered from Transportation Code, Section 684.051 and amended by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.05, eff. September 1, 2007.

Sec. 2308.352. REMOVAL OF UNAUTHORIZED VEHICLE FROM AREA BETWEEN PARKING FACILITY AND PUBLIC ROADWAY. Unless prohibited by a municipal ordinance, a parking facility owner or towing company may remove an unauthorized vehicle any part of which is in an area described by Section 2308.002(7)(B)(ii) if notice provided by Section 2308.252(a)(2) or (3) is given and the owner or towing company has otherwise complied with this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Renumbered from Transportation Code, Section 684.052 and amended by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.05, eff. September 1, 2007.

Sec. 2308.353. REMOVAL UNDER GOVERNMENTAL ENTITY'S AUTHORITY OF UNAUTHORIZED VEHICLE PARKED IN RIGHT-OF-WAY. (a) A governmental entity that has jurisdiction over a public roadway and that has posted one or more signs in the right-of-way stating that parking is prohibited in the right-of-way may:(1) remove or contract with a towing company to remove an unauthorized vehicle parked in the right-of-way of the public roadway; or(2) grant written permission to an abutting parking facility owner to:(A) post one or more "No parking in R.O.W." signs along a common property line of the facility and the roadway; and(B) remove vehicles from the right-of-way of the public roadway under this chapter.(b) A sign under Subsection (a)(2) must:(1) state that a vehicle parked in the right-of-way may be towed at the expense of the owner or operator of the vehicle;(2) be placed facing the public roadway:(A) on the parking facility owner's property not more than two feet from the common boundary line; and(B) at intervals so that no point in the boundary line is less than 25 feet from a sign posted under this subsection; and(3) in all other respects comply with Subchapter G.(c) After signs have been posted under Subsection (b), the parking facility owner or a towing company may remove an unauthorized vehicle from the right-of-way subject to the governmental entity's written permission given under Subsection (a)(2).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Renumbered from Transportation Code, Section 684.053 and amended by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.05, eff. September 1, 2007.

Sec. 2308.354. AUTHORITY FOR REMOVAL OF VEHICLE FROM PUBLIC ROADWAY. (a) Under an ordinance of a municipality regulating the parking of vehicles in the municipality, to aid in the enforcement of the ordinance, an employee designated by the municipality may be authorized to:(1) immobilize a vehicle parked in the municipality; and(2) remove an immobilized vehicle from a public roadway in the municipality.(b) A parking facility owner or towing company may not remove a vehicle from a public roadway except under:(1) this chapter or a municipal ordinance that complies with Section 2308.208; or(2) the direction of a peace officer or the owner or operator of the vehicle.(c) In addition to the authority granted under Subsection (a) and to aid in the enforcement of an ordinance regulating the parking of vehicles, a municipality with a population of 1.9 million or more may authorize a designated employee to request the removal of a vehicle parked illegally in an area designated as a tow-away zone in a residential area where on-street parking is regulated by the ordinance.(d) Subsections (a) and (c) do not apply to a vehicle owned by an electric, gas, water, or telecommunications utility while the vehicle is parked for the purpose of conducting work on a facility of the utility that is located below, above, or adjacent to the street.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 301, Sec. 1, eff. Sept. 1, 2001.Renumbered from Transportation Code, Section 684.054 and amended by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.05, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1298, Sec. 1, eff. September 1, 2009.

SUBCHAPTER I. REGULATION OF TOWING COMPANIES, BOOTING COMPANIES, AND PARKING FACILITY OWNERSSec. 2308.401. PARKING FACILITY OWNER PROHIBITED FROM RECEIVING FINANCIAL GAIN FROM TOWING COMPANY OR BOOTING COMPANY. (a) A parking facility owner may not directly or indirectly accept anything of value from:(1) a towing company in connection with the removal of a vehicle from a parking facility; or(2) a booting company in connection with booting a vehicle in a parking facility.(b) A parking facility owner may not have a direct or indirect monetary interest in:(1) a towing company that for compensation removes unauthorized vehicles from a parking facility in which the parking facility owner has an interest; or(2) a booting company that for compensation boots vehicles in a parking facility in which the parking facility owner has an interest.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Renumbered from Transportation Code, Section 684.081 by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.06, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 16, eff. September 1, 2009.

Sec. 2308.402. TOWING COMPANY AND BOOTING COMPANY PROHIBITED FROM FINANCIAL INVOLVEMENT WITH PARKING FACILITY OWNER. (a) A towing company or booting company may not directly or indirectly give anything of value to a parking facility owner in connection with:(1) the removal of a vehicle from a parking facility; or(2) the booting of a vehicle in a parking facility.(b) A towing company or booting company may not have a direct or indirect monetary interest in a parking facility:(1) from which the towing company for compensation removes unauthorized vehicles; or(2) in which the booting company for compensation installs boots on unauthorized vehicles.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Renumbered from Transportation Code, Section 684.082 by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.06, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 17, eff. September 1, 2009.

Sec. 2308.403. LIMITATION ON LIABILITY OF PARKING FACILITY OWNER FOR REMOVAL OR STORAGE OF UNAUTHORIZED VEHICLE. A parking facility owner who causes the removal of an unauthorized vehicle is not liable for damages arising from the removal or storage of the vehicle if the vehicle:(1) was removed in compliance with this chapter; and(2) is:(A) removed by a towing company insured against liability for property damage incurred in towing a vehicle; and(B) stored by a vehicle storage facility insured against liability for property damage incurred in storing a vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Renumbered from Transportation Code, Section 684.083 by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.06, eff. September 1, 2007.

Sec. 2308.404. CIVIL LIABILITY OF TOWING COMPANY, BOOTING COMPANY, OR PARKING FACILITY OWNER FOR VIOLATION OF CHAPTER. (a) A towing company, booting company, or parking facility owner who violates this chapter is liable to the owner or operator of the vehicle that is the subject of the violation for:(1) damages arising from the removal, storage, or booting of the vehicle; and(2) towing, storage, or booting fees assessed in connection with the vehicle's removal, storage, or booting.(b) A vehicle's owner or operator is not required to prove negligence of a parking facility owner, towing company, or booting company to recover under Subsection (a).(c) A towing company, booting company, or parking facility owner who intentionally, knowingly, or recklessly violates this chapter is liable to the owner or operator of the vehicle that is the subject of the violation for $1,000 plus three times the amount of fees assessed in the vehicle's removal, towing, storage, or booting.(d) In a suit brought under this chapter, the prevailing party is entitled to recover reasonable attorney's fees.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Renumbered from Transportation Code, Section 684.084 by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.06, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 18, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 19, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 12, eff. September 1, 2009.

Sec. 2308.405. CRIMINAL PENALTY. A person commits an offense if the person violates this chapter. An offense under this section is a misdemeanor punishable by a fine of not less than $500 or more than $1,500 unless it is shown on trial of the offense that the person knowingly or intentionally violated this chapter, in which event the offense is a Class B misdemeanor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 1197, Sec. 8, eff. September 1, 2005.Renumbered from Transportation Code, Section 684.085 by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.06, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 13, eff. September 1, 2009.

Sec. 2308.406. VIOLATION OF CHAPTER; INJUNCTION. A violation of this chapter may be enjoined under Subchapter E, Chapter 17, Business & Commerce Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Renumbered from Transportation Code, Section 684.086 by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.06, eff. September 1, 2007.

Sec. 2308.407. MINOR SIGN OR LETTERING HEIGHT VARIATIONS. A minor variation of a required or minimum height of a sign or lettering is not a violation of this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Renumbered from Transportation Code, Section 684.087 by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.06, eff. September 1, 2007.

SUBCHAPTER J. RIGHTS OF OWNERS AND OPERATORS OF STORED OR BOOTED VEHICLESSec. 2308.451. PAYMENT OF COST OF REMOVAL, STORAGE, AND BOOTING OF VEHICLE. (a) If in a hearing held under this chapter the court finds that a person or law enforcement agency authorized, with probable cause, the removal and storage in a vehicle storage facility of a vehicle, the person who requested the hearing shall pay the costs of the removal and storage.(b) If in a hearing held under this chapter the court does not find that a person or law enforcement agency authorized, with probable cause, the removal and storage in a vehicle storage facility of a vehicle, the towing company, vehicle storage facility, or parking facility owner or law enforcement agency that authorized the removal shall:(1) pay the costs of the removal and storage; or(2) reimburse the owner or operator for the cost of the removal and storage paid by the owner or operator. Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 22 (c) If in a hearing held under this chapter the court finds that a person authorized, with probable cause, the booting of a vehicle in a parking facility, the person who requested the hearing shall pay the costs of the booting. Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 14 (c) If, in a hearing held under this chapter, regardless of whether the court finds that there was probable cause for the removal and storage of a vehicle, the court finds that the towing charge collected exceeded fees regulated by a political subdivision or authorized by this chapter or Chapter 2303, the towing company shall reimburse the owner or operator of the vehicle an amount equal to the overcharge.(d) If in a hearing held under this chapter the court does not find that a person authorized, with probable cause, the booting of a vehicle, the person that authorized the booting shall:(1) pay the costs of the booting and any related parking fees; or(2) reimburse the owner or operator for the cost of the booting and any related parking fees paid by the owner or operator.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.159(a), eff. Sept. 1, 1997.Renumbered from Transportation Code, Section 685.002 by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.07, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 21, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 22, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 14, eff. September 1, 2009.

Sec. 2308.452. RIGHT OF OWNER OR OPERATOR OF VEHICLE TO HEARING. The owner or operator of a vehicle that has been removed and placed in a vehicle storage facility or booted without the consent of the owner or operator of the vehicle is entitled to a hearing on whether probable cause existed for the removal and placement or booting.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.159(a), eff.Sept. 1, 1997.Renumbered from Transportation Code, Section 685.003 by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.07, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 23, eff. September 1, 2009.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 24For text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 15, see other Sec. 2308.453.Sec. 2308.453. JURISDICTION. A hearing under this chapter shall be in the justice court having jurisdiction in:(1) the precinct in which the vehicle storage facility is located; or(2) for booted vehicles, the precinct in which the parking facility is located.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.159(a), eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 669, Sec. 144, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 737, Sec. 4, eff. September 1, 2005.Renumbered from Transportation Code, Section 685.004 by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.07, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 24, eff. September 1, 2009.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 15For text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 24, see other Sec. 2308.453.Sec. 2308.453. JURISDICTION. A hearing under this chapter shall be in the justice court having jurisdiction in the precinct from which the motor vehicle was towed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.159(a), eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 669, Sec. 144, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 737, Sec. 4, eff. September 1, 2005.Renumbered from Transportation Code, Section 685.004 by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.07, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 15, eff. September 1, 2009.

Sec. 2308.454. NOTICE TO VEHICLE OWNER OR OPERATOR. (a) If before a hearing held under this chapter the owner or operator of a vehicle pays the costs of the vehicle's removal or storage, the towing company or vehicle storage facility that received the payment shall at the time of payment give the owner or operator written notice of the person's rights under this chapter.(b) The operator of a vehicle storage facility that sends a notice under Subchapter D, Chapter 2303, shall include with that notice a notice of the person's rights under this chapter. Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 25 (c) If before a hearing held under this chapter the owner or operator of a vehicle pays the costs for removal of a boot, the booting company shall at the time of payment give the owner or operator written notice of the person's rights under this chapter. Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 16 (c) If the towing company or vehicle storage facility that received the payment fails to furnish to the owner or operator of the vehicle the name, address, and telephone number of the parking facility owner or law enforcement agency that authorized the removal of the vehicle, the towing company or vehicle storage facility that received the payment is liable if the court, after a hearing, does not find probable cause for the removal and storage of the vehicle.(d) The booting operator that places a notice on a booted vehicle under Section 2308.257 shall include with that notice a notice of the person's rights under this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.159(a), eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.841, eff. Sept. 1, 2003.Renumbered from Transportation Code, Section 685.005 and amended by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.07, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 25, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 16, eff. September 1, 2009.

Sec. 2308.455. CONTENTS OF NOTICE. The notice under Section 2308.454 must include:(1) a statement of:(A) the person's right to submit a request within 14 days for a court hearing to determine whether probable cause existed to remove, or install a boot on, the vehicle;(B) the information that a request for a hearing must contain; and(C) any filing fee for the hearing;(2) the name, address, and telephone number of the towing company that removed the vehicle or the booting company that booted the vehicle;(3) the name, address, and telephone number of the vehicle storage facility in which the vehicle was placed;(4) the name, street address including city, state, and zip code, and telephone number of the person, parking facility owner, or law enforcement agency that authorized the removal of the vehicle; and(5) the name, address, and telephone number of the justice court having jurisdiction in the precinct in which the parking facility is located or, for booted vehicles, the name, address, and telephone number of the justice court having jurisdiction in the precinct in which the parking facility is located.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.159(a), eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 737, Sec. 5, eff. September 1, 2005.Renumbered from Transportation Code, Section 685.006 and amended by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.07, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 26, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 17, eff. September 1, 2009.

Sec. 2308.456. REQUEST FOR HEARING. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 27 (a) Except as provided by Subsection (c), a person entitled to a hearing under this chapter must deliver a written request for the hearing to the court before the 14th day after the date the vehicle was removed and placed in the vehicle storage facility or booted, excluding Saturdays, Sundays, and legal holidays. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 18 (a) Except as provided by Subsections (c) and (c-1), a person entitled to a hearing under this chapter must deliver a written request for the hearing to the court before the 14th day after the date the vehicle was removed and placed in the vehicle storage facility, excluding Saturdays, Sundays, and legal holidays.(b) A request for a hearing must contain:(1) the name, address, and telephone number of the owner or operator of the vehicle;(2) the location from which the vehicle was removed or in which the vehicle was booted;(3) the date when the vehicle was removed or booted;(4) the name, address, and telephone number of the person or law enforcement agency that authorized the removal or booting;(5) the name, address, and telephone number of the vehicle storage facility in which the vehicle was placed;(6) the name, address, and telephone number of the towing company that removed the vehicle or of the booting company that installed a boot on the vehicle;(7) a copy of any receipt or notification that the owner or operator received from the towing company, the booting company, or the vehicle storage facility; and(8) if the vehicle was removed from or booted in a parking facility:(A) one or more photographs that show the location and text of any sign posted at the facility restricting parking of vehicles; or(B) a statement that no sign restricting parking was posted at the parking facility.(c) If notice was not given under Section 2308.454, the 14-day deadline for requesting a hearing under Subsection (a) does not apply, and the owner or operator of the vehicle may deliver a written request for a hearing at any time.(c-1) The 14-day period for requesting a hearing under Subsection (a) does not begin until the date on which the towing company or vehicle storage facility provides to the vehicle owner or operator the information necessary for the vehicle owner or operator to complete the material for the request for hearing required under Subsections (b)(2) through (6).(d) A person who fails to deliver a request in accordance with Subsection (a) waives the right to a hearing.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Renumbered from Transportation Code Sec. 685.005 and amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.159(a), eff. Sept. 1, 1997.Renumbered from Transportation Code, Section 685.007 and amended by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.07, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 27, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 18, eff. September 1, 2009.

Sec. 2308.457. FILING FEE AUTHORIZED. The court may charge a filing fee of $20 for a hearing under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Renumbered from Transportation Code Sec. 685.006 and amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.159(a), eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 737, Sec. 6, eff. September 1, 2005.Renumbered from Transportation Code, Section 685.008 by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.07, eff. September 1, 2007.

Sec. 2308.458. HEARING. (a) A hearing under this chapter shall be held before the 21st calendar day after the date the court receives the request for the hearing.(b) The court shall notify the person who requested the hearing for a towed vehicle, the parking facility owner or law enforcement agency that authorized the removal of the vehicle, the towing company, and the vehicle storage facility in which the vehicle was placed of the date, time, and place of the hearing in a manner provided by Rule 21a, Texas Rules of Civil Procedure. The notice of the hearing to the towing company and the parking facility owner or law enforcement agency that authorized the removal of the vehicle must include a copy of the request for hearing.(b-1) At a hearing under this section:(1) the burden of proof is on the person who requested the hearing; and(2) hearsay evidence is admissible if it is considered otherwise reliable by the justice of the peace.(b-2) The court shall notify the person who requested the hearing for a booted vehicle, the parking facility in which the vehicle was booted, and the booting company of the date, time, and place of the hearing in a manner provided by Rule 21a, Texas Rules of Civil Procedure. The notice of hearing to the person that authorized the booting of the vehicle must include a copy of the request for hearing.(c) The issues in a hearing regarding a towed vehicle under this chapter are:(1) whether probable cause existed for the removal and placement of the vehicle;(2) whether a towing charge imposed or collected in connection with the removal or placement of the vehicle was greater than the amount authorized by the political subdivision under Section 2308.201 or 2308.202;(3) whether a towing charge imposed or collected in connection with the removal or placement of the vehicle was greater than the amount authorized under Section 2308.203 or 2308.204; or(4) whether a towing charge imposed or collected in connection with the removal or placement of the vehicle was greater than the amount filed with the department under Section 2308.206.(c-1) The issues in a hearing regarding a booted vehicle under this chapter are:(1) whether probable cause existed for the booting of the vehicle; and(2) whether a boot removal charge imposed or collected in connection with the removal of the boot from the vehicle was greater than the amount authorized by the political subdivision under Section 2308.2085.(d) The court shall make written findings of fact and a conclusion of law.(e) The court may award:(1) court costs to the prevailing party;(2) the reasonable cost of photographs submitted under Section 2308.456(b)(8) to a vehicle owner or operator who is the prevailing party;(3) an amount equal to the amount that the towing charge or booting removal charge and associated parking fees exceeded fees regulated by a political subdivision or authorized by this code or by Chapter 2303; and(4) reimbursement of fees paid for vehicle towing, storage, or removal of a boot.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Renumbered from Transportation Code Sec. 685.007 and amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.159(a), eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1034, Sec. 17, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 737, Sec. 7, eff. September 1, 2005.Renumbered from Transportation Code, Section 685.009 and amended by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.07, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 28, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 19, eff. September 1, 2009.

Sec. 2308.459. APPEAL. An appeal from a hearing under this chapter is governed by the rules of procedure applicable to civil cases in justice court, except that no appeal bond may be required by the court.

Added by Acts 2005, 79th Leg., Ch. 737, Sec. 8, eff. September 1, 2005.Renumbered from Transportation Code, Section 685.010 by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.07, eff. September 1, 2007.

Sec. 2308.460. ENFORCEMENT OF AWARD. (a) An award under this chapter may be enforced by any means available for the enforcement of a judgment for a debt.(b) The department shall suspend a license holder's license on the license holder's failure to pay a final judgment awarded to an owner or operator of a vehicle before the 60th day after the date of the final judgment. The department must provide notice of the suspension to the license holder at least 30 days before the date the license is to be suspended.(c) The owner or operator of the vehicle shall submit a certified copy of the final judgment to the department.(d) On receipt of the certified copy of the unpaid final judgment, the department shall disqualify a person from renewing a license or permit or deny the person the opportunity of taking a licensing examination on the grounds that the person, towing company, or vehicle storage facility has not paid a final judgment awarded to an owner or operator of a vehicle.(e) The department shall reinstate the license on submission of evidence satisfactory to the department of payment of the final judgment by the person, towing company, or vehicle storage facility.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.08, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1310, Sec. 20, eff. September 1, 2009.

SUBCHAPTER K. ENFORCEMENTSec. 2308.501. ADMINISTRATIVE PENALTY. (a) The commission may impose an administrative penalty on a person under Subchapter F, Chapter 51, regardless of whether the person holds a registration, permit, or license under this chapter, if the person violates:(1) this chapter or a rule adopted under this chapter; or(2) a rule or order of the executive director or commission.(b) An administrative penalty may not be imposed unless the person charged with a violation is provided the opportunity for a hearing.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.09, eff. September 1, 2007.

Sec. 2308.502. CEASE AND DESIST ORDER; INJUNCTION; CIVIL PENALTY. (a) The executive director may issue a cease and desist order as necessary to enforce this chapter if the executive director determines that the action is necessary to prevent a violation of this chapter and to protect public health and safety.(b) The attorney general or executive director may institute an action for an injunction or a civil penalty under this chapter as provided by Section 51.352.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.09, eff. September 1, 2007.

Sec. 2308.503. SANCTIONS. The department may impose sanctions as provided by Section 51.353.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.09, eff. September 1, 2007.

Sec. 2308.504. CRIMINAL PENALTY; LICENSING. (a) A person commits an offense if the person:(1) violates the permitting or licensing requirements of this chapter;(2) performs towing without a license to perform towing in this state;(3) employs an individual who does not hold the appropriate license required by this chapter; or(4) falsifies a certification or training.(b) An offense under this section is a Class C misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.09, eff. September 1, 2007.

Sec. 2308.505. CRIMINAL PENALTY; TOWING. (a) A person commits an offense if the person:(1) violates an ordinance, resolution, order, rule, or regulation of a political subdivision adopted under Section 2308.201, 2308.202, or 2308.2085 for which the political subdivision does not prescribe the penalty;(2) charges or collects a fee in a political subdivision that regulates the operation of tow trucks under Section 2308.201 or 2308.202 or booting under Section 2308.2085 that is not authorized or is greater than the authorized amount of the fee;(3) charges or collects a fee greater than the amount authorized under Section 2308.204;(4) charges or collects a fee in excess of the amount filed with the department under Section 2308.206;(5) violates Section 2308.205; or(6) violates a rule of the department applicable to a tow truck, towing company, or booting company.(b) An offense under this section is a misdemeanor punishable by a fine of not less than $200 or more than $1,000 per violation.

Renumbered from Transportation Code, Section 643.253(d) and amended by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 2.10, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 845, Sec. 29, eff. September 1, 2009.



CHAPTER 2309. USED AUTOMOTIVE PARTS RECYCLERS

OCCUPATIONS CODE

TITLE 14. REGULATION OF MOTOR VEHICLES AND TRANSPORTATION

SUBTITLE A. REGULATIONS RELATED TO MOTOR VEHICLES

CHAPTER 2309. USED AUTOMOTIVE PARTS RECYCLERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2309.001. SHORT TITLE. This chapter may be cited as the

Texas Used Automotive Parts Recycling Act.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.002. DEFINITIONS. In this chapter:

(1) "Insurance company," "metal recycler," "motor vehicle,"

"nonrepairable motor vehicle," "nonrepairable vehicle title,"

"salvage motor vehicle," "salvage vehicle title," and "salvage

vehicle dealer" have the meanings assigned by Section 501.091,

Transportation Code.

(2) "Commission" means the Texas Commission of Licensing and

Regulation.

(3) "Department" means the Texas Department of Licensing and

Regulation.

(4) "Executive director" means the executive director of the

department.

(5) "Used automotive part" has the meaning assigned to "used

part" by Section 501.091, Transportation Code.

(6) "Used automotive parts recycler" means a person licensed

under this chapter to operate a used automotive parts recycling

business.

(7) "Used automotive parts recycling" means the dismantling and

reuse or resale of used automotive parts and the safe disposal of

salvage motor vehicles or nonrepairable motor vehicles, including

the resale of those vehicles.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.003. APPLICABILITY OF CHAPTER TO METAL RECYCLERS. (a)

Except as provided by Subsection (b), this chapter does not

apply to a transaction to which a metal recycler is a party.

(b) This chapter applies to a transaction in which a motor

vehicle:

(1) is sold, transferred, released, or delivered to a metal

recycler as a source of used automotive parts; and

(2) is used as a source of used automotive parts.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.004. APPLICABILITY OF CHAPTER TO SALVAGE VEHICLE

DEALERS. (a) Except as provided by Subsection (b), this chapter

does not apply to a transaction in which a salvage vehicle dealer

is a party.

(b) This chapter applies to a salvage vehicle dealer who deals

in used automotive parts as more than an incidental part of the

salvage vehicle dealer's primary business.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.005. APPLICABILITY OF CHAPTER TO INSURANCE COMPANIES.

This chapter does not apply to an insurance company.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

SUBCHAPTER B. ADVISORY BOARD

Sec. 2309.051. USED AUTOMOTIVE PARTS RECYCLING ADVISORY BOARD.

(a) The advisory board consists of five members representing the

used automotive parts industry in this state appointed by the

presiding officer of the commission with the approval of the

commission.

(b) The advisory board shall include members who represent used

automotive parts businesses owned by domestic entities, as

defined by Section 1.002, Business Organizations Code.

(c) The advisory board shall include one member who represents a

used automotive parts business owned by a foreign entity, as

defined by Section 1.002, Business Organizations Code.

(d) The advisory board may not include more than one member from

any one used automotive parts business entity.

(e) Appointments to the advisory board shall be made without

regard to the race, color, disability, sex, religion, age, or

national origin of the appointee.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.052. TERMS; VACANCIES. (a) Advisory board members

serve terms of six years, with the terms of one or two members

expiring on February 1 of each odd-numbered year.

(b) A member may not serve more than two full consecutive terms.

(c) If a vacancy occurs during a term, the presiding officer of

the commission shall appoint a replacement who meets the

qualifications of the vacated position to serve for the remainder

of the term.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.053. PRESIDING OFFICER. The presiding officer of the

commission shall appoint one of the advisory board members to

serve as presiding officer of the advisory board for a term of

one year. The presiding officer of the advisory board may vote

on any matter before the advisory board.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.054. POWERS AND DUTIES OF ADVISORY BOARD. The

advisory board shall provide advice and recommendations to the

department on technical matters relevant to the administration

and enforcement of this chapter, including licensing standards.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.055. COMPENSATION; REIMBURSEMENT OF EXPENSES.

Advisory board members may not receive compensation but are

entitled to reimbursement for actual and necessary expenses

incurred in performing the functions of the advisory board,

subject to the General Appropriations Act.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.056. MEETINGS. The advisory board shall meet twice

annually and may meet at other times at the call of the presiding

officer of the commission or the executive director.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES OF COMMISSION AND DEPARTMENT

Sec. 2309.101. GENERAL POWERS AND DUTIES. The executive

director or commission, as appropriate, may take action as

necessary to administer and enforce this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.102. RULES. (a) The commission shall adopt rules for

licensing used automotive parts recyclers and used automotive

parts employees.

(b) The commission by rule shall adopt standards of conduct for

license holders under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.103. RULES REGARDING LICENSING AND STANDARDS OF

CONDUCT. (a) The commission shall adopt rules for licensing

applicants, including rules for denial of an application if the

applicant, a partner, principal, officer, or general manager of

the applicant, or another license or permit holder with a

connection to the applicant, has:

(1) before the application date, been convicted of, pleaded

guilty or nolo contendere to, or been placed on deferred

adjudication for:

(A) a felony; or

(B) a misdemeanor punishable by confinement in jail or by a fine

exceeding $500;

(2) violated an order of the commission or executive director,

including an order for sanctions or administrative penalties; or

(3) knowingly submitted false information on the application.

(b) The commission by rule shall adopt standards of conduct for

license holders under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.104. FEES. The commission shall establish and collect

reasonable and necessary fees in amounts sufficient to cover the

costs of administering this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.105. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. (a) The commission may not adopt a rule restricting

advertising or competitive bidding by a person who holds a

license issued under this chapter except to prohibit false,

misleading, or deceptive practices by the person.

(b) The commission may not include in its rules to prohibit

false, misleading, or deceptive practices a rule that:

(1) restricts the use of any advertising medium;

(2) restricts the person's personal appearance or use of the

person's voice in an advertisement;

(3) relates to the size or duration of an advertisement by the

person; or

(4) restricts the use of a trade name in advertising by the

person.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.106. PERIODIC AND RISK-BASED INSPECTIONS. (a) The

department shall inspect each used automotive parts recycling

facility at least once every two years.

(b) The department may enter and inspect at any time during

business hours:

(1) the place of business of any person regulated under this

chapter; or

(2) any place in which the department has reasonable cause to

believe that a license holder is in violation of this chapter or

in violation of a rule or order of the commission or executive

director.

(c) The department shall conduct additional inspections based on

a schedule of risk-based inspections using the following

criteria:

(1) the inspection history;

(2) any history of complaints involving a used automotive parts

recycler; and

(3) any other factor determined by the commission by rule.

(d) A used automotive parts recycler shall pay a fee for each

risk-based inspection performed under this section. The

commission by rule shall set the amount of the fee.

(e) In conducting an inspection under this section, the

department may inspect a facility, a used automotive part, a

business record, or any other place or thing reasonably required

to enforce this chapter or a rule or order adopted under this

chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.107. PERSONNEL. The department may employ personnel

necessary to administer and enforce this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

SUBCHAPTER D. LICENSE REQUIREMENTS

Text of section effective on September 01, 2010

Sec. 2309.151. USED AUTOMOTIVE PARTS RECYCLER LICENSE REQUIRED.

(a) Unless the person holds a used automotive parts recycler

license issued under this chapter, a person may not own or

operate a used automotive parts recycling business or sell used

automotive parts.

(b) A used automotive parts recycler license:

(1) is valid only with respect to the person who applied for the

license; and

(2) authorizes the license holder to operate a used automotive

parts recycling business only at the one facility listed on the

license.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2010.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2010.

Sec. 2309.152. GENERAL LICENSE APPLICATION REQUIREMENTS. An

applicant for a used automotive parts recycler license under this

chapter must submit to the department:

(1) a completed application on a form prescribed by the

executive director;

(2) the required fees; and

(3) any other information required by commission rule.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.153. LICENSE REQUIREMENTS. An applicant for a used

automotive parts recycler license under this chapter must provide

in a manner prescribed by the executive director:

(1) a federal tax identification number;

(2) proof of general liability insurance in an amount not less

than $250,000; and

(3) proof of a storm water permit if the applicant is required

by the Texas Commission on Environmental Quality to obtain a

permit.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Text of section effective on September 01, 2010

Sec. 2309.154. USED AUTOMOTIVE PARTS EMPLOYEE LICENSE REQUIRED.

(a) A person employed by a used automotive parts recycler may

not in the scope of the person's employment acquire a vehicle or

used automotive parts and may not sell used automotive parts

unless the person holds a used automotive parts employee license

issued under this chapter.

(b) The commission by rule shall adopt requirements for the

application for and issuance of a used automotive parts employee

license under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2010.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2010.

Sec. 2309.155. NONTRANSFERABILITY OF LICENSE. A license issued

by the executive director is valid throughout this state and is

not transferable.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.156. LICENSE RENEWAL. (a) A license issued under

this chapter is valid for one year. The department may adopt a

system under which licenses expire at different times during the

year.

(b) The department shall notify the license holder at least 30

days before the date a license expires. The notice must be in

writing and sent to the license holder's last known address

according to the records of the department.

(c) The commission by rule shall adopt requirements to renew a

license issued under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

SUBCHAPTER E. LOCAL REGULATION

Sec. 2309.201. APPLICABILITY OF CERTAIN MUNICIPAL ORDINANCES,

LICENSES, AND PERMITS. (a) The requirements of this chapter

apply in addition to the requirements of any applicable municipal

ordinance relating to the regulation of a person who deals in

used automotive parts.

(b) This chapter does not prohibit the enforcement of an

applicable municipal license or permit requirement that is

related to an activity regulated under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

SUBCHAPTER F. ENFORCEMENT

Text of section effective on September 01, 2010

Sec. 2309.251. ADMINISTRATIVE PENALTY. (a) The commission may

impose an administrative penalty on a person under Subchapter F,

Chapter 51, regardless of whether the person holds a license

under this chapter, if the person violates:

(1) this chapter or a rule adopted under this chapter; or

(2) a rule or order of the executive director or commission.

(b) An administrative penalty may not be imposed unless the

person charged with a violation is provided the opportunity for a

hearing.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2010.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2010.

Text of section effective on September 01, 2010

Sec. 2309.252. CEASE AND DESIST ORDER; INJUNCTION; CIVIL

PENALTY. (a) The executive director may issue a cease and

desist order as necessary to enforce this chapter if the

executive director determines that the action is necessary to

prevent a violation of this chapter and to protect public health

and safety.

(b) The attorney general or executive director may institute an

action for an injunction or a civil penalty under this chapter as

provided by Section 51.352.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2010.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2010.

Text of section effective on September 01, 2010

Sec. 2309.253. SANCTIONS. The department may impose sanctions

as provided by Section 51.353.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2010.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2010.

Text of section effective on September 01, 2010

Sec. 2309.254. CRIMINAL PENALTY; LICENSING. (a) A person

commits an offense if the person:

(1) violates the licensing requirements of this chapter;

(2) deals in used parts without a license required by this

chapter; or

(3) employs an individual who does not hold the appropriate

license required by this chapter.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2010.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2010.

SUBCHAPTER G. CONDUCTING BUSINESS

Sec. 2309.301. DUTIES ON ACQUISITION OF SALVAGE MOTOR VEHICLE.

(a) A used automotive parts recycler who acquires ownership of a

salvage motor vehicle shall obtain a properly assigned title from

the previous owner of the vehicle.

(b) A used automotive parts recycler who acquires ownership of a

motor vehicle, nonrepairable motor vehicle, or salvage motor

vehicle for the purpose of dismantling, scrapping, or destroying

the motor vehicle, shall, before the 31st day after the date of

acquiring the motor vehicle, submit to the Texas Department of

Transportation a properly assigned manufacturer's certificate of

origin, regular certificate of title, nonrepairable vehicle

title, salvage vehicle title, other ownership document, or

comparable out-of-state ownership document for the motor vehicle.

(c) After receiving the title or document, the Texas Department

of Transportation shall issue the used automotive parts recycler

a receipt for the manufacturer's certificate of origin, regular

certificate of title, nonrepairable vehicle title, salvage

vehicle title, other ownership document, or comparable

out-of-state ownership document.

(d) The recycler shall comply with Subchapter E, Chapter 501,

Transportation Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.302. RECORDS OF PURCHASES. A used automotive parts

recycler shall maintain a record of or sales receipt for each

motor vehicle, salvage motor vehicle, nonrepairable motor

vehicle, and used automotive part purchased.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.303. REGISTRATION OF NEW BUSINESS LOCATION. Before

moving a place of business, a used automotive parts recycler must

notify the department of the new location. The used automotive

parts recycler shall provide a storm water permit for the

location if a permit is required by the Texas Commission on

Environmental Quality.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

SUBCHAPTER H. ADDITIONAL DUTIES OF USED AUTOMOTIVE PARTS RECYCLER

IN CONNECTION WITH MOTOR VEHICLE COMPONENT PARTS

Sec. 2309.351. DEFINITIONS. In this subchapter:

(1) "Component part" means a major component part as defined by

Section 501.091, Transportation Code, or a minor component part.

(2) "Interior component part" means a motor vehicle's seat or

radio.

(3) "Minor component part" means an interior component part, a

special accessory part, or a motor vehicle part that displays or

should display at least one of the following:

(A) a federal safety certificate;

(B) a motor number;

(C) a serial number or a derivative; or

(D) a manufacturer's permanent vehicle identification number or

a derivative.

(4) "Special accessory part" means a motor vehicle's tire,

wheel, tailgate, or removable glass top.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.352. REMOVAL OF LICENSE PLATES. Immediately on

receipt of a motor vehicle, a used automotive parts recycler

shall:

(1) remove any unexpired license plates from the vehicle; and

(2) place the license plates in a secure place until destroyed

by the used automotive parts recycler.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.353. DISMANTLEMENT OR DISPOSITION OF MOTOR VEHICLE. A

used automotive parts recycler may not dismantle or dispose of a

motor vehicle unless the recycler first obtains:

(1) a certificate of authority to dispose of the vehicle, a

sales receipt, or a transfer document for the vehicle issued

under Chapter 683, Transportation Code; or

(2) a certificate of title showing that there are no liens on

the vehicle or that all recorded liens have been released.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.354. RECORD OF PURCHASE; INVENTORY OF PARTS. (a) A

used automotive parts recycler shall keep an accurate and legible

record of each used component part purchased by or delivered to

the recycler. The record must include:

(1) the date of purchase or delivery;

(2) the driver's license number of the seller and a legible

photocopy of the seller's driver's license; and

(3) a description of the part and, if applicable, the make and

model of the part.

(b) As an alternative to the information required by Subsection

(a), a used automotive parts recycler may record:

(1) the name of the person who sold the part or the motor

vehicle from which the part was obtained; and

(2) the Texas certificate of inventory number or the federal

taxpayer identification number of the person.

(c) The department shall prescribe the form of the record

required by Subsection (a) and shall make the form available to

used automotive parts recyclers.

(d) This section does not apply to:

(1) an interior component part or special accessory part from a

motor vehicle more than 10 years old; or

(2) a part delivered to a used automotive parts recycler by a

commercial freight line, commercial carrier, or licensed used

automotive parts recycler.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.355. RETENTION OF COMPONENT PARTS. (a) A used

automotive parts recycler shall retain each component part in its

original condition on the business premises of the recycler for

at least three calendar days, excluding Sundays, after the date

the recycler obtains the part.

(b) This section does not apply to the purchase by a used

automotive parts recycler of a nonoperational engine,

transmission, or rear axle assembly from another used automotive

parts recycler or an automotive-related business.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.356. MAINTENANCE OF RECORDS. A used automotive parts

recycler shall maintain copies of each record required under this

subchapter until the first anniversary of the purchase date of

the item for which the record is maintained.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.357. SURRENDER OF CERTAIN DOCUMENTS OR LICENSE PLATES.

(a) A used automotive parts recycler shall surrender to the

Texas Department of Transportation for cancellation a certificate

of title or authority, sales receipt, or transfer document, as

required by the department.

(b) The Texas Department of Transportation shall provide a

signed receipt for a surrendered certificate of title.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.358. INSPECTION OF RECORDS. (a) A peace officer at

any reasonable time may inspect a record required to be

maintained under this subchapter, including an inventory record.

(b) On demand by a peace officer, a used automotive parts

recycler shall provide to the officer a copy of a record required

to be maintained under this subchapter.

(c) A peace officer may inspect the inventory on the premises of

a used automotive parts recycler at any reasonable time to

verify, check, or audit the records required to be maintained

under this subchapter.

(d) A used automotive parts recycler or an employee of the

recycler shall allow and may not interfere with a peace officer's

inspection of the recycler's inventory, premises, or required

inventory records.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

SUBCHAPTER I. MOTOR VEHICLE SALVAGE YARDS IN CERTAIN COUNTIES

Sec. 2309.401. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a used automotive parts facility located in a

county with a population of 2.8 million or more.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.

Sec. 2309.402. LIMITS ON OPERATION OF HEAVY MACHINERY. (a) A

used automotive parts recycler may not operate heavy machinery in

a used automotive parts recycling facility between the hours of 7

p.m. of one day and 7 a.m. of the following day.

(b) This section does not apply to conduct necessary to a sale

or purchase by the recycler.

Added by Acts 2009, 81st Leg., R.S., Ch.

783, Sec. 7, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 4.07, eff. September 1, 2009.



CHAPTER 2351. STEVEDORES

OCCUPATIONS CODE

TITLE 14. REGULATION OF MOTOR VEHICLES AND TRANSPORTATION

SUBTITLE B. REGULATIONS RELATED TO VESSELS

CHAPTER 2351. STEVEDORES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2351.001. DEFINITION. In this chapter, "contracting

stevedore" means a person, firm or association of persons, or

corporation that contracts with another person or corporation,

including an agent, owner, master, manager, or captain of a

vessel, to load or unload a vessel.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

SUBCHAPTER B. BOND AND LICENSE REQUIREMENTS

Sec. 2351.051. BOND AND LICENSE REQUIRED. A contracting

stevedore must execute a bond and obtain a license in each county

in which the contracting stevedore engages in business as a

contracting stevedore.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2351.052. BOND TERMS AND CONDITIONS. (a) A bond executed

under this subchapter must:

(1) be in the amount of $5,000;

(2) be conditioned that the contracting stevedore will:

(A) on Saturday of each week pay wages promptly according to the

agreed wage scale to each laborer who engaged in loading and

unloading a vessel; and

(B) perform each agreement the contracting stevedore enters into

with a laborer with respect to the loading and unloading of a

vessel; and

(3) be payable to the county judge of the county in which the

contracting stevedore does business as trustee for any person who

may be entitled to recover under the bond.

(b) The bond must be made with:

(1) a surety company authorized to do business in this state; or

(2) two or more good and sufficient sureties, each of whom is a

resident of this state.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2351.053. APPROVAL AND RECORDING OF BOND. (a) The bond

must be approved by the county clerk of the county in which the

contracting stevedore engages in business.

(b) The county clerk shall file and record the bond.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2351.054. LICENSE APPLICATION AND ISSUANCE. (a) Before

engaging in business as a contracting stevedore in any county,

the contracting stevedore must file a written application for a

license with the county clerk.

(b) The county clerk shall issue the license on:

(1) approval of the bond executed under this subchapter; and

(2) receipt of a $5 license fee.

(c) The county clerk shall deposit the license fee into the

general fund of the county.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2351.055. ANNUAL RENEWAL. A contracting stevedore must

execute a new bond and obtain a new license on each anniversary

of the date the former license is issued.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

SUBCHAPTER C. ENFORCEMENT PROVISIONS

Sec. 2351.101. CRIMINAL PENALTY. (a) A contracting stevedore

commits an offense if the contracting stevedore engages in

business as a contracting stevedore without first executing the

bond and obtaining the license required by Section 2351.051.

(b) An offense under this section is punishable by a fine of not

less than $100 or more than $500.

(c) Each day of violation is a separate offense.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2351.102. SUIT ON BOND. (a) A person to whom wages are

not paid as required by Section 2351.052(a)(2) may bring suit and

recover under the bond executed under Subchapter B.

(b) The bond may be sued on until:

(1) the full amount of the bond is exhausted; or

(2) suits sufficient to exhaust the bond are pending.

(c) If a bond is exhausted under this section, the contracting

stevedore shall execute and file a new bond that meets the

requirements of Subchapter B.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.



CHAPTER 2352. BOAT MANUFACTURERS, DISTRIBUTORS, AND DEALERS

OCCUPATIONS CODE

TITLE 14. REGULATION OF MOTOR VEHICLES AND TRANSPORTATION

SUBTITLE B. REGULATIONS RELATED TO VESSELS

CHAPTER 2352. BOAT MANUFACTURERS, DISTRIBUTORS, AND DEALERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2352.001. DEFINITIONS. In this chapter:

(1) "Agreement" means a written agreement between a manufacturer

or distributor and a dealer for the purchase and sale of new

boats or new outboard motors.

(2) "Boat" means:

(A) a motorboat; or

(B) any other vessel that is more than 14 feet in length and is

designed to be propelled by a sail.

(3) "Dealer" has the meaning assigned by Section 31.003, Parks

and Wildlife Code.

(4) "Distributor" means a person who:

(A) offers for sale, sells, or distributes new boats or new

outboard motors to dealers; or

(B) controls a person described by Subdivision (A).

(5) "Manufacturer" has the meaning assigned by Section 31.003,

Parks and Wildlife Code.

(6) "Motorboat" has the meaning assigned by Section 31. 003,

Parks and Wildlife Code.

(7) "New" has the meaning assigned by Section 31.003, Parks and

Wildlife Code.

(8) "Outboard motor" has the meaning assigned by Section 31.003,

Parks and Wildlife Code.

(9) "Vessel" has the meaning assigned by Section 31.003, Parks

and Wildlife Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

SUBCHAPTER B. DEALER AGREEMENTS

Sec. 2352.051. AGREEMENT REQUIRED. A manufacturer or

distributor contracting with a dealer may not sell or offer for

sale, and a dealer may not purchase or offer to purchase, a new

boat or a new outboard motor unless the manufacturer or

distributor and the dealer enter into an agreement that complies

with this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2352.052. TERMS OF AGREEMENT. (a) An agreement under this

chapter must include:

(1) the dealer's location, territory, or market area;

(2) the length of the agreement;

(3) any performance or marketing standards;

(4) any working capital, inventory, facility, equipment, or tool

standards;

(5) provisions for termination or nonrenewal of the agreement

and the designation of a successor dealer in the event of the

dealer's death or disability;

(6) the obligations of the manufacturer, distributor, and dealer

in the preparation and delivery of and warranty service on new

boats and new outboard motors;

(7) the obligations of the manufacturer, distributor, and dealer

on termination of the agreement, including inventory of new boats

and new outboard motors, parts inventory, equipment, furnishings,

special tools, and required signs; and

(8) dispute resolution procedures.

(b) Notwithstanding the terms of a dealer agreement, a dealer

agreement and any transaction subject to this chapter must comply

with the requirements of this section.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2352.053. TERMINATION OR NONRENEWAL OF AGREEMENT; NOTICE.

(a) A manufacturer or distributor may not terminate an agreement

unless there is good cause for the termination and:

(1) the manufacturer or distributor gives the dealer written

notice of termination in clear and concise terms;

(2) the notice states the reasons for termination; and

(3) the dealer has been given 30 days to make a good faith

effort to cure the reasons for termination stated in the notice.

(b) Good cause is not required for the nonrenewal of an

agreement other than an agreement having an original term of less

than one year.

(c) The fact that a dealer holds an agreement involving another

line, make, or brand of new boat or new outboard motor does not

constitute good cause.

(d) A manufacturer or distributor may terminate an agreement on

written notice if the dealer:

(1) financially defaults to the manufacturer, the distributor,

or a financing source;

(2) becomes subject to an order for relief, as that term is used

in Title 11, United States Code;

(3) engages in fraudulent conduct in:

(A) conducting the dealer's business; or

(B) performing the agreement;

(4) is a corporation that ceases to exist;

(5) becomes insolvent or takes or fails to take any action that

constitutes an admission of inability to pay debts as the debts

mature;

(6) makes a general assignment for the benefit of creditors to

an agent authorized to liquidate any substantial amount of

assets; or

(7) applies to a court for the appointment of a receiver for any

assets or properties.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

SUBCHAPTER C. REGULATION OF MANUFACTURERS, DISTRIBUTORS, AND

DEALERS

Sec. 2352.101. DELIVERY REQUIREMENTS. (a) A manufacturer or

distributor who publicly advertises a new boat, new outboard

motor, or part as available for immediate delivery shall deliver

the boat, outboard motor, or part in reasonable quantities and

within a reasonable time after receipt of an order from a dealer

who has an agreement with the manufacturer or distributor

applicable to the advertised boat, outboard motor, or part.

(b) Subsection (a) does not apply if circumstances beyond the

control of the manufacturer or distributor prevent the delivery.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2352.102. SALE, TRANSFER, OR PASSAGE OF TITLE. A

manufacturer or distributor may not unreasonably withhold

approval of a sale, transfer, or passage of title of a dealer,

agreement, management of the dealer, or designation of a

successor dealer if:

(1) the dealer complies with any provisions in the agreement for

the sale, transfer, or passage of title;

(2) the transferee meets the criteria:

(A) stated in the agreement; or

(B) generally applied by the manufacturer or distributor in

similar situations; and

(3) the transferee agrees to be bound by the terms and

conditions of the manufacturer's or distributor's standard

agreement.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2352.103. FINANCING. (a) A manufacturer or distributor

may not require a dealer to finance through a particular

financing source a new boat or new outboard motor sold by the

dealer.

(b) A manufacturer or distributor may not require a dealer to

act as the manufacturer's or distributor's agent in securing:

(1) a promissory note and security agreement in connection with

the sale or purchase of a new boat or new outboard motor; or

(2) an insurance policy on the operation of a new boat or new

outboard motor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2352.104. SALE OF PARTS AND ACCESSORIES AFTER TERMINATION

OF AGREEMENT. (a) After a manufacturer or distributor

terminates an agreement, the former dealer may continue to

purchase parts and accessories to service the products covered by

the agreement until the first anniversary of the date of

termination. The manufacturer or distributor shall sell parts and

accessories under this subsection at the same price offered to a

current dealer.

(b) Subsection (a) does not apply if the manufacturer or

distributor terminates the agreement:

(1) based on quality of service; or

(2) for a reason justifying immediate termination under Section

2352.053(d).

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2352.105. COMPENSATION FOR WARRANTY SERVICE. (a) A

manufacturer or distributor shall fairly compensate a dealer for

the work and services the dealer performs and for expenses the

dealer incurs to comply with a manufacturer's or distributor's

warranty.

(b) Except as provided by Subsection (c), a manufacturer or

distributor may not pay a dealer a labor rate for warranty work

that is less than the rate the dealer charges retail customers

for nonwarranty work of the same kind by similar technicians.

(c) A manufacturer or distributor who has a warranty program

that reimburses a dealer at 100 percent of the dealer's retail

labor rate if the dealer complies with reasonable and objective

criteria shall pay the dealer the labor rate provided by the

terms of the program or a rate equal to 80 percent of the

dealer's retail labor rate, whichever rate is higher.

(d) A manufacturer or distributor shall approve or disapprove a

dealer's claim for warranty work within a reasonable time. If the

claim is approved, the manufacturer or distributor shall pay the

claim within a reasonable time. If the claim is disapproved, the

manufacturer or distributor shall notify the dealer of the

grounds for disapproval.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2352.106. REFUNDS, REBATES, AND DISCOUNTS. A dealer may

not pay or assume a part of a refund, rebate, discount, or other

financial adjustment made by the manufacturer or distributor to a

customer or a dealer unless the dealer voluntarily agrees to make

the payment or assumption.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2352.107. REPURCHASE BY MANUFACTURER OR DISTRIBUTOR. (a)

A manufacturer or distributor who terminates an agreement shall

repurchase on demand from the dealer any of the following items,

purchased by the dealer from the manufacturer or distributor,

that are free and clear of a lien or encumbrance:

(1) a new, unsold, retailable, undamaged, and complete boat,

with accessories and packaged trailers sold with the boat, and

any outboard motor that:

(A) is in the dealer's inventory; and

(B) was purchased within one year preceding the date of the

termination; and

(2) any new, current, unsold, undamaged, and unused parts or

accessories for boats or outboard motors in the original

resalable merchandising package.

(b) A demand for repurchase must be made in writing not later

than the 30th day after the date the manufacturer or distributor

terminates the agreement. The dealer must provide the

manufacturer or distributor with a complete list of the items to

be repurchased. The manufacturer or distributor shall complete

the repurchase within a reasonable time.

(c) The manufacturer or distributor shall:

(1) repurchase an item described by Subsection (a)(1) at the

dealer's invoiced cost, less any allowance paid to the dealer;

(2) repurchase an item described by Subsection (a)(2) at the

dealer's invoiced cost; and

(3) pay the cost incurred by the dealer to transport an item

described by Subsection (a) to the manufacturer.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

SUBCHAPTER D. ENFORCEMENT PROVISIONS

Sec. 2352.201. CIVIL LIABILITY. A person who violates this

chapter or an agreement regulated by this chapter is liable to an

injured party for:

(1) the actual damages caused by the violation; and

(2) reasonable legal fees and court costs if litigation is

commenced in connection with the violation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2352.202. VENUE FOR DISPUTE. Venue for a dispute under an

agreement is in the county of the dealer's principal place of

business as stated in the agreement.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2352.203. ARBITRATION. A dealer may not be required to

submit to arbitration on an issue between the dealer and the

manufacturer or distributor at a location that is out of state or

an unreasonable distance from the dealer's principal place of

business.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.



CHAPTER 2401. TRANSPORTATION SERVICE PROVIDERS

OCCUPATIONS CODE

TITLE 14. REGULATION OF MOTOR VEHICLES AND TRANSPORTATION

SUBTITLE C. REGULATION OF TRANSPORTATION SERVICES

CHAPTER 2401. TRANSPORTATION SERVICE PROVIDERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2401.001. DEFINITIONS. In this chapter:

(1) Repealed by Acts 2003, 78th Leg., ch. 816, Sec. 17.006(1);

Acts 2003, 78th Leg., ch. 1276, Sec. 14A.651.

(2) "Department" means the Department of Public Safety.

(2-a) "Executive director" means the executive director of the

department.

(3) "Motor carrier" has the meaning assigned by 49 U.S. C.

Section 13102.

(4) "Person" means an individual, corporation, partnership, or

association.

(5) "Transportation service provider" or "freight forwarder"

means a person, other than a motor carrier, who:

(A) represents to the public that the person provides

transportation in this state only of property for compensation;

and

(B) in the ordinary course of business:

(i) assembles and consolidates, or provides for assembling and

consolidating, a shipment;

(ii) performs or provides for break-bulk and distribution

operations of a shipment;

(iii) assumes responsibility for the land transportation of

property at any place from origin to destination; and

(iv) uses a motor or rail carrier at any time during the

transportation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 17.001,

17.006(1), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276,

Sec. 14A.651(a), (b), eff. Sept. 1, 2003.

Sec. 2401.002. APPLICATION OF CHAPTER. This chapter does not

apply to a person who:

(1) acts as a customs broker as defined by 19 U.S.C. Section

1641;

(2) operates trucks and delivery vehicles in the wholesale

distribution of alcoholic beverages under Chapter 19, 20, 21, 64,

or 65, Alcoholic Beverage Code; or

(3) acts as an ocean freight forwarder as defined by 46 U.S.C.

Section 1702.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 2401.052. EXAMINATION OR AUDIT. (a) To administer this

chapter, the department may:

(1) examine:

(A) a record maintained under Section 2401.152; or

(B) a record or object the department determines is necessary to

conduct a complete examination; or

(2) question under oath any person who

is associated with the business of a transportation service

provider.

(b) The department may periodically audit the business records

of a transportation service provider.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 17.003, eff.

Sept. 1, 2003.

SUBCHAPTER D. PRACTICE BY TRANSPORTATION SERVICE PROVIDER

Sec. 2401.152. RECORDS. (a) A transportation service provider

shall maintain a record for each shipment of property the

transportation service provider assumes responsibility for

transporting. The record must include:

(1) the name of the shipper of the property;

(2) the type of property being transported;

(3) the destination of the property;

(4) the name of the person receiving the property; and

(5) the name of the person transporting the property.

(b) The transportation service provider shall keep a copy of the

record until at least the fourth anniversary of the date the

property is transported.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

SUBCHAPTER F. PENALTIES AND OTHER ENFORCEMENT PROVISIONS

Sec. 2401.251. CIVIL PENALTY. A transportation service provider

who knowingly violates this chapter is liable for a civil penalty

of not less than $100 or more than $500 for each violation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 17.004, eff.

Sept. 1, 2003.

Sec. 2401.252. CRIMINAL PENALTY. (a) A transportation service

provider commits an offense if the transportation service

provider knowingly violates this chapter.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003.

Sec. 2401.253. AUTHORITY TO INVESTIGATE AND FILE COMPLAINT. (a)

The department may investigate a violation of this chapter.

(b) Any law enforcement agency may file a complaint with:

(1) the district attorney of Travis County; or

(2) the prosecuting attorney of the county in which a violation

is alleged to have occurred.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 5, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 17.005, eff.

Sept. 1, 2003.






TITLE 15. OCCUPATIONS RELATED TO EMPLOYMENT

CHAPTER 2501. PERSONNEL SERVICES

OCCUPATIONS CODE

TITLE 15. OCCUPATIONS RELATED TO EMPLOYMENT

CHAPTER 2501. PERSONNEL SERVICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 2501.001. DEFINITIONS. In this chapter:

(1) "Applicant" means a person who:

(A) engages the services of a personnel service to secure

employment; or

(B) is placed with an employer by a personnel service.

(2) "Commission" means the Texas Commission of Licensing and

Regulation.

(3) "Counselor" means a person who:

(A) interviews and refers an applicant to a prospective

employer; or

(B) solicits job orders from an employer.

(3-a) "Department" means the Texas Department of Licensing and

Regulation.

(4) "Employer" means a person who employs or seeks to employ an

employee.

(4-a) "Executive director" means the executive director of the

department.

(5) "Fee" means anything of value, including valuable

consideration or a service or the promise of valuable

consideration or a service, directly or indirectly received by a

personnel service as payment from a person seeking employment.

(6) "Job order" means a verbal or written notice of a job

opening from an employer.

(7) "Owner" means a person who possesses a proprietary interest

in a personnel service.

(8) "Person" means an individual, partnership, association,

corporation, legal representative, trustee in bankruptcy, or

receiver.

(9) "Personnel service" means a person who, regardless of

whether for a fee, directly or indirectly offers or attempts to

obtain permanent employment for an applicant or obtains or

attempts to obtain a permanent employee for an employer. The term

does not include a newspaper of general circulation or other

publication that primarily communicates information, other than

information relating to employment positions, and that does not

claim to adapt the information provided to the needs or desires

of an individual applicant. The term includes a person who offers

the facilities of or advertises as:

(A) an executive search or consulting service;

(B) an out-placement service;

(C) an overseas placement service;

(D) a job listing service;

(E) a personnel consulting service; or

(F) a resume service that provides job market investigation,

research, or evaluation.

(10) "Service file" means a job order, resume, application,

workpaper, or other record containing information relating to:

(A) an applicant;

(B) an employer;

(C) an employment position; or

(D) the operation of a personnel service.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 6, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 11.001, eff.

Sept. 1, 2003.

Sec. 2501.002. EXCEPTION. This chapter does not apply to:

(1) a personnel service operated by the United States, this

state, or a municipality of this state;

(2) a personnel service operated by a person who does not assess

a fee if the personnel service is operated in conjunction with

the person's own business exclusively to employ help for that

business;

(3) a labor union; or

(4) a professional counselor licensed under Chapter 503.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 6, eff. June 1,

2003.

SUBCHAPTER B. CERTIFICATE OF AUTHORITY

Sec. 2501.051. CERTIFICATE REQUIRED. A person may not own a

personnel service that operates in this state unless the person

holds a certificate of authority issued under this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 6, eff. June 1,

2003.

Sec. 2501.052. MANAGEMENT SEARCH CONSULTANTS. (a) In this

section, "management search consultant" means a personnel service

that:

(1) is retained by, acts solely on behalf of, and is compensated

only by an employer; and

(2) does not directly or indirectly collect a fee from an

applicant as payment for a service performed by the personnel

service.

(b) This subchapter does not apply to a management search

consultant.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 6, eff. June 1,

2003.

Sec. 2501.053. NOTICE. (a) Not later than the 30th day before

the date a personnel service begins operating in this state, the

owner of the service must file notice with the executive

director.

(b) The notice must include:

(1) the address of each location at which the personnel service

is to operate its business on a daily basis;

(2) the assumed name, if any, under which the personnel service

will operate;

(3) the name and residence address of each owner; and

(4) a statement that each owner has read and is familiar with

this chapter.

(c) The notice must be signed and sworn to by the owner before a

notary public or other officer authorized to administer oaths.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 6, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.070, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.702, eff.

Sept. 1, 2003.

Sec. 2501.054. SECURITY REQUIRED. (a) An owner who files a

notice under Section 2501.053 shall file with the notice a bond

in the amount of $5,000 that is:

(1) executed with a good and sufficient surety;

(2) payable to the state; and

(3) conditioned that the obligor will not violate this chapter.

(b) In lieu of a bond under Subsection (a), the owner may

deposit $5,000 in cash.

(c) A bond filed under Subsection (a) must state that a person

aggrieved by a violation of this chapter by the principal or an

agent or representative of the principal is entitled to bring an

action on the bond.

(d) An owner of a personnel service may satisfy the requirements

of this section by filing one bond for the personnel service,

regardless of the number of locations at which the personnel

service is to operate its business on a daily basis.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 6, eff. June 1,

2003.

Sec. 2501.055. ISSUANCE OF CERTIFICATE; TERM. (a) On receipt

of a notice filed under Section 2501.053, the executive director

shall issue to the owner a certificate of authority to do

business as a personnel service not later than the 15th day after

the date the notice is filed if the owner:

(1) pays the filing fee required for the certificate; and

(2) complies with the requirements of Section 2501.054.

(b) A certificate of authority is valid for the period set by

the Texas Commission of Licensing and Regulation.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 6, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.071, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.703, eff.

Sept. 1, 2003.

Sec. 2501.056. DISPLAY OF CERTIFICATE. An owner shall display a

certificate of authority issued under this chapter in a prominent

place in each location at which the personnel service operates

its business on a daily basis.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 6, eff. June 1,

2003.

Sec. 2501.057. RENEWAL OF CERTIFICATE. The executive director

shall issue a renewal of a certificate of authority on the

receipt of:

(1) a renewal notice from the owner that contains the

information required by Section 2501.053;

(2) a renewal fee; and

(3) security that complies with Section 2501.054.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 6, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.072, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.704, eff.

Sept. 1, 2003.

SUBCHAPTER C. PROHIBITED PRACTICES

Sec. 2501.101. PROHIBITED PRACTICES. (a) An owner, operator,

counselor, agent, or employee of a personnel service may not:

(1) share or attempt to share a fee paid by a person seeking

employment or an employer with an employer or an agent or

employee of an employer or another person provided services by

the personnel service;

(2) make or cause to be made a false promise, misrepresentation,

or misleading statement or give or cause to be given misleading

information to an applicant;

(3) refer an applicant to an employer unless the personnel

service has a job order for the referral;

(4) advertise a position unless the personnel service has a job

order verifiable by the employer;

(5) procure or attempt to procure the discharge of a person from

the person's current employment;

(6) induce, solicit, or attempt to induce or solicit an employee

to terminate current employment in order to obtain new employment

if the current employment was obtained through that personnel

service or a personnel service that has a common ownership with

that personnel service unless the employee initiates the new

contact;

(7) deliver, disclose, distribute, or otherwise communicate to

or receive from a person a service file or information contained

in a service file, except as authorized by the personnel service

that owns the file;

(8) advertise in any medium, including a newspaper, trade

publication, billboard, radio, television, card, printed notice,

circular, contract, letterhead, or any other material made for

public distribution, except an envelope, without clearly stating

that the advertisement is by a firm providing a private personnel

service;

(9) refer an applicant to a place where the personnel service

has knowledge of the existence of a strike or lockout unless the

personnel service informs the applicant in writing of the strike

or lockout before the referral is made; or

(10) refer an applicant to employment harmful to the applicant's

health or morals if the personnel service has knowledge of the

harmful condition.

(b) An employer or a person seeking employment may not:

(1) make a false statement or conceal any material fact to

obtain an employee or employment by or through a personnel

service; or

(2) share or attempt to share with a person subject to this

chapter a fee paid or another payment made for the services of a

personnel service.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 6, eff. June 1,

2003.

Sec. 2501.102. IMPOSITION OF FEE PROHIBITED BEFORE EMPLOYMENT

OFFER ACCEPTED. Notwithstanding any refund policy, an owner,

operator, counselor, agent, or employee of a personnel service

may not impose a fee on an applicant until the applicant accepts

an offer of employment resulting from an employment referral made

by the personnel service.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 6, eff. June 1,

2003.

Sec. 2501.103. CHARGING OF FEE IN EXCESS OF CERTAIN AMOUNT

PROHIBITED IF EMPLOYMENT TERMINATED. An owner, operator,

counselor, agent, or employee of a personnel service may not

charge an applicant a fee that exceeds 20 percent of the

applicant's gross wages if:

(1) the employment accepted by the applicant as a result of a

referral by the personnel service lasts less than 30 days; and

(2) the applicant terminates the employment for good cause.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 6, eff. June 1,

2003.

SUBCHAPTER D. ENFORCEMENT

Sec. 2501.151. ENFORCEMENT. (a) The executive director shall

enforce Section 2501.102 and may investigate a personnel service

as necessary to enforce that section.

(b) The attorney general shall assist the executive director on

request.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 6, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.074, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.707, eff.

Sept. 1, 2003.

Sec. 2501.152. COMPLAINT AND INVESTIGATION. (a) A person may

file with the executive director a complaint alleging a violation

of Section 2501.102.

(b) On receipt of a complaint, the executive director shall

investigate the alleged violation and may:

(1) inspect any records relevant to the complaint; and

(2) subpoena those records and any necessary witnesses.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 6, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 11.002, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.707, eff.

Sept. 1, 2003.

Sec. 2501.153. HEARING. (a) If the executive director

determines as a result of an investigation that a violation of

Section 2501.102 may have occurred, the commission shall hold a

hearing.

(b) A hearing under this section shall be conducted in the

manner provided for a contested case under Chapter 2001,

Government Code.

(c) The commission shall render a decision on the alleged

violation after the hearing is concluded.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 6, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 11.003, eff.

Sept. 1, 2003.

Sec. 2501.154. SANCTIONS. (a) If, after a hearing, the

commission determines that a personnel service has violated

Section 2501.102, the commission may, as appropriate:

(1) issue a warning to the personnel service; or

(2) suspend or revoke the certificate of authority issued to the

personnel service.

(b) If, after a hearing, the commission determines that a

personnel service has violated Section 2501.102, the commission

may award the complainant an amount equal to the amount of the

fee charged by the personnel service.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 6, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 11.004, eff.

Sept. 1, 2003.

SUBCHAPTER E. CIVIL LIABILITY

Sec. 2501.201. LIABILITY FOR DAMAGES. (a) In this section,

"knowingly" means actual awareness of the act or practice that is

the alleged violation. Actual awareness may be inferred if any

objective manifestation indicates that the person acted with

actual awareness.

(b) A person who violates this chapter is liable to a person

adversely affected by the violation for:

(1) actual damages; or

(2) if the person adversely affected establishes that the

violation was committed knowingly, three times the amount of

actual damages.

(c) Damages recoverable in an action under this section are

subject to reduction by an amount equal to an amount awarded

under Section 2501.154 based on the same conduct.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 6, eff. June 1,

2003.

Sec. 2501.202. INJUNCTION AND OTHER REMEDIES. A plaintiff in an

action filed under Section 2501.201 may obtain:

(1) an order enjoining the defendant from violating this

chapter;

(2) any order necessary to restore to the plaintiff any property

acquired by the defendant in violation of this chapter; or

(3) other relief the court considers proper, including:

(A) the appointment of a receiver if the judgment against the

defendant is not satisfied within three months after the date of

the final judgment;

(B) the revocation of a certificate authorizing the defendant to

engage in business in this state; or

(C) an order enjoining the defendant from acting as a personnel

service.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 6, eff. June 1,

2003.

Sec. 2501.203. AWARD OF ATTORNEY'S FEES. (a) A plaintiff who

prevails in an action filed under Section 2501.201 is entitled to

receive court costs and reasonable and necessary attorney's fees.

(b) On finding that an action filed under Section 2501.201 is

groundless and was brought in bad faith or for the purpose of

harassment, the court may award court costs and reasonable

attorney's fees to the defendant.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 6, eff. June 1,

2003.

Sec. 2501.204. DECEPTIVE TRADE PRACTICE. A violation of this

chapter is a false, misleading, or deceptive act or practice

within the meaning of Section 17.46, Business & Commerce

Code, and any public or private right or remedy authorized by

Subchapter E, Chapter 17, Business & Commerce Code, may be

used to enforce this chapter.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 6, eff. June 1,

2003.

SUBCHAPTER F. PENALTIES

Sec. 2501.251. CRIMINAL PENALTY. (a) A person commits an

offense if the person knowingly violates this chapter.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 6, eff. June 1,

2003.

Sec. 2501.252. TRADE SECRET. A service file is a trade secret

for purposes of Section 31.05, Penal Code.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 6, eff. June 1,

2003.

Sec. 2501.253. ADMINISTRATIVE PENALTY. (a) In addition to the

amount awarded to a complainant under Section 2501.154(b), the

executive director may impose on the personnel service an

administrative penalty equal to two times the amount awarded

under that subsection. A penalty collected under this section

shall be deposited in the state treasury.

(b) A penalty imposed under this section is in lieu of a

criminal penalty provided by this chapter for a violation of

Section 2501.102.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 6, eff. June 1,

2003. Amended by Acts 2003, 78th Leg., ch. 816, Sec. 26.075, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.710, eff.

Sept. 1, 2003.

Sec. 2501.254. EFFECT ON OTHER REMEDIES AND ENFORCEMENT POWERS.

This chapter does not affect a public or private remedy or

enforcement power available under other law.

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 6, eff. June 1,

2003.









PARKS AND WILDLIFE CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

PARKS AND WILDLIFE CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

SUBCHAPTER A. PURPOSE AND POLICY

Sec. 1.001. PURPOSE OF CODE. (a) This code is enacted as a

part of the state's continuing statutory revision program, begun

by the Texas Legislative Council in 1963 as directed by the

legislature in Chapter 488, Acts of the 58th Legislature, 1963

(Article 5429b-1, Vernon's Texas Civil Statutes). The program

contemplates a topic-by-topic revision of the state's general and

permanent statute law without substantive change.

(b) Consistent with the objectives of the statutory revision

program, the purpose of this code is to make the general and

permanent parks and wildlife law more accessible and

understandable by:

(1) rearranging the statutes into a more logical order;

(2) employing a format and numbering system designed to

facilitate citation of the law and to accommodate future

expansion of the law;

(3) eliminating repealed, duplicative, unconstitutional,

expired, executed, and other ineffective provisions; and

(4) restating the law in modern American English to the greatest

extent possible.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 1.002. CONSTRUCTION OF CODE. The Code Construction Act

(Chapter 311, Government Code) applies to the construction of

each provision in this code, except as otherwise expressly

provided by this code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 479, Sec. 68, eff.

Sept. 1, 1985.

SUBCHAPTER B. PROPERTY OF THE STATE

Sec. 1.011. PROPERTY OF THE STATE. (a) All wild animals,

fur-bearing animals, wild birds, and wild fowl inside the borders

of this state are the property of the people of this state.

(b) All fish and other aquatic animal life contained in the

freshwater rivers, creeks, and streams and in lakes or sloughs

subject to overflow from rivers or other streams within the

borders of this state are the property of the people of this

state.

(c) All the beds and bottoms and the products of the beds and

bottoms of the public rivers, bayous, lagoons, creeks, lakes,

bays, and inlets in this state and of that part of the Gulf of

Mexico within the jurisdiction of this state are the property of

this state. The state may permit the use of the waters and

bottoms and the taking of the products of the bottoms and waters.

(d) The Parks and Wildlife Department shall regulate the taking

and conservation of fish, oysters, shrimp, crabs, turtles,

terrapins, mussels, lobsters, and all other kinds and forms of

marine life, or sand, gravel, marl, mud shell, and all other

kinds of shell in accordance with the authority vested in it by

this code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 1.012. PUBLIC FRESH WATER. Any public freshwater lake,

river, creek, or bayou in this state contained in any survey of

private land may not be sold but shall remain open to the public.

The Parks and Wildlife Department is authorized to protect the

fish in public waters under rules as it may prescribe.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 1, eff.

Sept. 1, 1997.

Sec. 1.013. FENCES. This code does not prohibit or restrict the

owner or occupant of land from constructing or maintaining a

fence of any height on the land owned or occupied, and an owner

or occupant who constructs such a fence is not liable for the

restriction of the movement of wild animals by the fence. The

existence of a fence does not affect the status of wild animals

as property of the people of this state.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 123, eff. Sept. 1,

1997.

SUBCHAPTER C. DEFINITIONS

Sec. 1.101. DEFINITIONS. In this code:

(1) "Hunt" means capture, trap, take, or kill, or an attempt to

capture, trap, take, or kill.

(2) "Catch" means take or kill and includes an attempt to take

or kill.

(3) "Sell" means to transfer the ownership or the right of

possession of an item to a person for consideration and includes

a barter and an even exchange.

(4) "Wild," when used in reference to an animal, means a

species, including each individual of a species, that normally

lives in a state of nature and is not ordinarily domesticated.

This definition does not include exotic livestock defined by

Section 161.001(a)(4), Agriculture Code.

(5) "Take," except as otherwise provided by this code, means

collect, hook, hunt, net, shoot, or snare, by any means or

device, and includes an attempt to take or to pursue in order to

take.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 378, ch. 153, Sec. 11,

eff. Sept. 1, 1981; Acts 1991, 72nd Leg., ch. 424, Sec. 3, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1256, Sec. 2, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 604, Sec. 4, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

992, Sec. 1, eff. June 18, 2005.






TITLE 2. PARKS AND WILDLIFE DEPARTMENT

CHAPTER 11. PARKS AND WILDLIFE DEPARTMENT

PARKS AND WILDLIFE CODE

TITLE 2. PARKS AND WILDLIFE DEPARTMENT

CHAPTER 11. PARKS AND WILDLIFE DEPARTMENT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 11.001. DEFINITIONS. In this code:

(1) "Commission" means the Parks and Wildlife Commission.

(2) "Department" means the Parks and Wildlife Department.

(3) "Director" means the executive director of the Parks and

Wildlife Department.

(4) "Presiding officer" means the presiding officer of the Parks

and Wildlife Commission.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 2001, 77th Leg., ch. 968, Sec. 47, eff.

Sept. 1, 2001.

Sec. 11.002. POLICY IMPLEMENTATION. The commission shall

develop and implement policies that clearly separate the

policymaking responsibilities of the commission and the

management responsibilities of the director and the department

staff.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 2, eff.

Sept. 1, 1985. Amended by Acts 2001, 77th Leg., ch. 968, Sec. 1,

eff. Sept. 1, 2001.

Sec. 11.003. APPLICABILITY OF CERTAIN STATE LAW REQUIREMENTS. A

requirement under state law that a law enforcement agency adopt a

policy that requires the collection and reporting of information

relating to persons detained during traffic stops, that a peace

officer report information relating to persons detained during

traffic and pedestrian stops, or that a law enforcement agency

compile, analyze, and report information relating to persons

detained during traffic and pedestrian stops does not apply to

the department or an employee of the department.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 2, eff. Sept. 1,

2001.

Sec. 11.004. RULES RELATING TO RESIDENCY FOR HUNTING AND OTHER

PURPOSES. (a) The commission by rule may prescribe the proof

required to demonstrate residency in this state for the purpose

of obtaining a license or permit issued by the department.

Added by Acts 2005, 79th Leg., Ch.

961, Sec. 1, eff. June 18, 2005.

SUBCHAPTER B. ORGANIZATION OF DEPARTMENT

Sec. 11.011. PARKS AND WILDLIFE DEPARTMENT. The Parks and

Wildlife Department is established as an agency of the state. It

is under the policy direction of the Parks and Wildlife

Commission.

Acts 1975, 64th Leg., p. 1405, ch. 541, Sec. 1, eff. Sept. 1,

1975.

Sec. 11.0111. SUNSET PROVISION. The Parks and Wildlife

Department is subject to Chapter 325, Government Code (Texas

Sunset Act). Unless continued in existence as provided by that

chapter, the department is abolished September 1, 2021.

Added by Acts 1977, 65th Leg., p. 1846, ch. 735, Sec. 2.099a,

eff. Aug. 29, 1977. Amended by Acts 1985, 69th Leg., ch. 267,

art. 1, Sec. 1, eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch.

479, Sec. 206, eff. Sept. 1, 1985; Acts 1991, 72nd Leg., 1st

C.S., ch. 17, Sec. 5.21(a), eff. Nov. 12, 1991; Acts 2001, 77th

Leg., ch. 968, Sec. 3, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

928, Sec. 2.05, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

952, Sec. 1, eff. September 1, 2009.

Sec. 11.012. COMMISSION. (a) The commission consists of nine

members appointed by the governor with the advice and consent of

two-thirds of the members of the senate present and voting.

(b) If the senate is not in session, the governor shall appoint

the members and issue commissions to them as provided by law, and

their appointment shall be submitted to the next session of the

senate for its advice and consent in the manner that appointments

to fill vacancies under the constitution are submitted to the

senate.

(c) Commission members must be members of the general public and

meet the qualifications provided by Section 11.0121.

(d) In making appointments under this section, the governor

shall attempt to include persons with expertise in diverse

fields, including fields such as historic preservation,

conservation, and outdoor recreation.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 3180, ch. 543, Sec. 1,

eff. June 19, 1983; Acts 1985, 69th Leg., ch. 267, art. 1, Sec.

3, eff. Sept. 1, 1985; Acts 2001, 77th Leg., ch. 968, Sec. 4,

eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

952, Sec. 2, eff. September 1, 2009.

Sec. 11.0121. QUALIFICATIONS. A person may not be a public

member of the commission if the person or the person's spouse:

(1) is registered, certified, or licensed by a regulatory agency

in the field of conservation, outdoor recreation, or commercial

fishing, unless the license is a noncommercial hunting or fishing

license or a license issued under Subchapter D, Chapter 43;

(2) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

money from the department;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving money from the department; or

(4) uses or receives a substantial amount of tangible goods,

services, or money from the department other than compensation or

reimbursement authorized by law for commission membership,

attendance, or expenses.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 4, eff.

Sept. 1, 1985. Amended by Acts 2001, 77th Leg., ch. 968, Sec. 5,

eff. Sept. 1, 2001.

Sec. 11.0122. CONFLICT OF INTEREST. (a) In this section,

"Texas trade association" means a cooperative and voluntarily

joined association of business or professional competitors in

this state designed to assist its members and its industry or

profession in dealing with mutual business or professional

problems and in promoting their common interest.

(b) A person may not be a member of the commission and may not

be a department employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) and its subsequent amendments, if:

(1) the person is a paid or compensated officer, employee, or

paid consultant of a Texas trade association in the field of

conservation, outdoor recreation, or commercial fishing; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in the field of

conservation, outdoor recreation, or commercial fishing.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 5, eff.

Sept. 1, 1985. Amended by Acts 2001, 77th Leg., ch. 968, Sec. 6,

eff. Sept. 1, 2001.

Sec. 11.0123. LOBBYIST PROHIBITION. A person may not be a

member of the commission or act as the general counsel to the

commission or the department if the person is required to

register as a lobbyist under Chapter 305, Government Code,

because of the person's activities for compensation on behalf of

a profession related to the operation of the department.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 6, eff.

Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 167, Sec.

2.19(23), eff. Sept. 1, 1987; Acts 2001, 77th Leg., ch. 968, Sec.

7, eff. Sept. 1, 2001.

Sec. 11.0124. DISCRIMINATION IN APPOINTMENTS PROHIBITED.

Appointments to the commission shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointees.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 7, eff.

Sept. 1, 1985. Amended by Acts 2001, 77th Leg., ch. 968, Sec. 8,

eff. Sept. 1, 2001.

Sec. 11.0125. REMOVAL OF A COMMISSION MEMBER. (a) It is a

ground for removal from the commission that:

(1) a public member does not have at the time of taking office

the qualifications required by Section 11.0121;

(2) a public member does not maintain during service on the

commission the qualifications required by Section 11.0121;

(3) a member is ineligible for membership under Section

11.012(c), 11.0122, or 11.0123;

(4) a member cannot, because of illness or disability, discharge

the member's duties for a substantial part of the member's term;

or

(5) a member is absent from more than half of the regularly

scheduled commission meetings that the member is eligible to

attend during a calendar year without an excuse approved by a

majority vote of the commission.

(b) The validity of an action of the commission is not affected

by the fact that it is taken when a ground for removal of a

commission member exists.

(c) If the director has knowledge that a potential ground for

removal exists, the director shall notify the presiding officer

of the commission of the potential ground. The presiding officer

shall then notify the governor and the attorney general that a

potential ground for removal exists. If the potential ground for

removal involves the presiding officer, the director shall notify

the next highest ranking officer of the commission, who shall

then notify the governor and the attorney general that a

potential ground for removal exists.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 8, eff.

Sept. 1, 1985. Amended by Acts 2001, 77th Leg., ch. 968, Sec. 9,

eff. Sept. 1, 2001.

Sec. 11.0126. TRAINING PROGRAM FOR COMMISSION MEMBERS. (a) A

person who is appointed to and qualifies for office as a member

of the commission may not vote, deliberate, or be counted as a

member in attendance at a meeting of the commission until the

person completes a training program that complies with this

section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the department and the

commission;

(2) the programs operated by the department;

(3) the role and functions of the department;

(4) the rules of the commission, with an emphasis on the rules

that relate to disciplinary and investigatory authority;

(5) the current budget for the department;

(6) the results of the most recent formal audit of the

department;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the department or

the Texas Ethics Commission.

(c) A person appointed to the commission is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 10, eff. Sept. 1,

2001.

Sec. 11.013. TERMS. The members of the commission hold office

for staggered terms of six years, with the terms of three members

expiring every two years. Each member holds office until his

successor is appointed and has qualified. The terms expire on

January 31 of odd-numbered years.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 3180, ch. 543, Sec. 2,

eff. June 19, 1983.

Sec. 11.014. PRESIDING OFFICER. (a) The governor shall

designate a member of the commission as the presiding officer of

the commission to serve in that capacity at the pleasure of the

governor.

(b) A vacancy in the office of presiding officer is filled in

the same manner as the original designation.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 3180, ch. 543, Sec. 3,

eff. June 19, 1983; Acts 2001, 77th Leg., ch. 968, Sec. 12, eff.

Sept. 1, 2001.

Sec. 11.015. MEETINGS, QUORUM. (a) The commission may meet as

often as is necessary but shall meet at least once during each

quarter of the year. Five members constitute a quorum.

(b) The commission shall hold an annual public meeting to

receive public comments concerning any issue relating to the

commission's regulatory powers and duties.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 3180, ch. 543, Sec. 4,

eff. June 19, 1983; Acts 1985, 69th Leg., ch. 267, art. 1, Sec.

9, eff. Sept. 1, 1985.

Sec. 11.0151. PUBLIC HEARINGS. (a) In this section, "major

decision" means a decision in which a vote is taken on:

(1) a rule;

(2) a proclamation;

(3) a contract;

(4) a budget;

(5) a grant;

(6) a development plan for a geographical area managed by the

department;

(7) a memorandum of understanding with another governmental

entity; or

(8) any other issue as determined by the commission.

(b) The commission shall develop and implement policies that

will provide the public with a reasonable opportunity to appear

before the commission and to speak on any issue under the

jurisdiction of the commission.

(c) The commission, or any committee of the commission with at

least five commission members serving on the committee, shall

provide an opportunity for public testimony in an open meeting

before making a major decision.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 10, eff.

Sept. 1, 1985. Amended by Acts 2001, 77th Leg., ch. 968, Sec. 13,

eff. Sept. 1, 2001.

Sec. 11.016. EXPENSES, PER DIEM. Members of the commission are

entitled to reimbursement for their actual expenses incurred in

attending meetings and to the per diem as provided in the general

appropriations act.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 11.0161. NOTIFICATION OF COMMISSION ACTIVITIES; COMPLAINTS.

(a) The commission shall prepare information of public interest

describing the functions of the commission. The commission shall

make the information available to the general public and

appropriate state agencies.

(b) The department shall maintain a system to promptly and

efficiently act on complaints filed with the department that the

department has the authority to resolve. The department shall

maintain information about parties to the complaint, the subject

matter of the complaint, a summary of the results of the review

or investigation of the complaint, and its disposition.

(c) The department shall make information available describing

its procedures for complaint investigation and resolution.

(d) The department shall periodically notify the complaint

parties of the status of the complaint until final disposition.

(e) The commission may adopt rules to define the types of

complaints to which this section applies.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 11, eff.

Sept. 1, 1985. Amended by Acts 1997, 75th Leg., ch. 1256, Sec.

130, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 968, Sec. 14,

eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

952, Sec. 3, eff. September 1, 2009.

Sec. 11.0162. ADVISORY COMMITTEES TO COMMISSION. (a) The

presiding officer may appoint committees to advise the commission

on issues under its jurisdiction.

(b) The presiding officer may adopt rules that set the

membership, terms of service, qualifications, operating

procedures, and other standards to ensure the effectiveness of an

advisory committee appointed under this section.

Added by Acts 1999, 76th Leg., ch. 925, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 968, Sec. 48, eff.

Sept. 1, 2001.

Sec. 11.0163. USE OF TECHNOLOGY. The commission shall implement

a policy requiring the department to use appropriate

technological solutions to improve the department's ability to

perform its functions. The policy must ensure that the public is

able to interact with the department on the Internet.

Added by Acts 2009, 81st Leg., R.S., Ch.

952, Sec. 4, eff. September 1, 2009.

Sec. 11.0164. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION PROCEDURES. (a) The commission shall develop and

implement a policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of department rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the department's

jurisdiction.

(b) The department's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The commission shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the department.

Added by Acts 2009, 81st Leg., R.S., Ch.

952, Sec. 4, eff. September 1, 2009.

Sec. 11.017. EXECUTIVE DIRECTOR. The commission may appoint an

executive director who is the chief executive officer of the

department and performs its administrative duties. The director

serves at the will of the commission.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 11.0171. AUTHORITY TO CONTRACT. (a) Subject to Section

12.0251, for the purpose of carrying out the powers, duties, and

responsibilities of the department, the executive director, or

the executive director's designee, may negotiate, contract, or

enter an agreement:

(1) with:

(A) the United States or any of its agencies;

(B) another state or a political subdivision of another state or

of this state; or

(C) a nonprofit organization for research and field work; or

(2) for professional services relating to a project of the

department, including project management, design, bid, and

construction administration, consistent with Subchapter A,

Chapter 2254, Government Code.

(b) The commission by rule shall adopt policies and procedures

consistent with applicable state procurement practices for

soliciting and awarding the contracts under this section.

Added by Acts 1999, 76th Leg., ch. 618, Sec. 1, eff. Sept. 1,

1999.

Sec. 11.0172. LIMIT ON CONTRACTS FOR PUBLICATIONS. (a) In this

section:

(1) "Publication" includes the publication of a book, magazine,

photograph, poster, or bulletin.

(2) "Youth" means an individual younger than 17 years of age.

(b) The department may not contract with a person regarding a

publication unless the contract provides the department the

authority to:

(1) terminate the contract for a violation of a rule adopted

under Subsection (c);

(2) retain final approval over the content of the publication,

including advertising; and

(3) request and receive an appropriate number of copies of the

publication that contain advertising that is appropriate for

viewing by youth.

(c) The commission shall adopt rules regarding the types of

advertising that are appropriate for viewing by youth.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 15, eff. Sept. 1,

2001.

Sec. 11.0173. PROHIBITION ON TOBACCO ADVERTISING. (a) In this

section, "publication" includes the publication of a book,

magazine, photograph, poster, or bulletin.

(b) The department may not accept an advertisement that promotes

the sale of tobacco in a publication sponsored or published by

the department.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 15, eff. Sept. 1,

2001.

Sec. 11.0174. INTERNAL AFFAIRS OFFICE. (a) The executive

director shall establish the office of internal affairs.

(b) The office of internal affairs has original departmental

jurisdiction over all investigations of cases alleging criminal

conduct:

(1) occurring on department property;

(2) engaged in by on-duty department employees; or

(3) engaged in by officers commissioned by the department

performing off-duty work related to their official duties.

(c) The office of internal affairs shall oversee and review, but

need not conduct, all investigations under this section.

(d) An investigation under this section may be initiated only by

the executive director or the commission.

(e) The executive director shall appoint the head of the office

of internal affairs. The head of the office of internal affairs

serves until removed by the executive director.

(f) The head of the office of internal affairs shall:

(1) report directly to the executive director regarding

performance of and activities related to investigations;

(2) report to the executive director for administrative

purposes; and

(3) provide the executive director or commission with

information regarding investigations as appropriate.

(g) The head of the office of internal affairs shall present at

each regularly scheduled commission meeting and at other

appropriate times a summary of information relating to

investigations conducted under this section that includes

analysis of the number, type, and outcome of investigations,

trends in the investigations, and any recommendations to avoid

future complaints.

Added by Acts 2009, 81st Leg., R.S., Ch.

952, Sec. 4, eff. September 1, 2009.

Sec. 11.018. EMPLOYEES. The director may appoint heads of

divisions, law enforcement officers, park managers, and other

employees authorized by appropriations and necessary for

administering the duties and services of the department. These

employees serve at the will of the director.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 122, ch. 29, Sec. 1,

eff. April 19, 1983.

Sec. 11.0181. EMPLOYEES AS EDUCATORS AND OUTREACH PROPONENTS.

(a) Employees of the department through education and outreach

shall:

(1) expand the wise use and conservation of fish and wildlife

resources; and

(2) increase the participation in outdoor recreation, including

recreational activities in urban areas consistent with the

mission and goals of the department.

(b) The department may use money from any of the department's

special accounts to pay for education and outreach activities

performed by department employees or to provide grants for

education and outreach activities to be performed by other

entities.

(c) The department shall manage the outreach and education

activities performed under this section to ensure that the

activities:

(1) are consistent with the department's mission and goals;

(2) do not duplicate other efforts by the department or other

entities;

(3) provide a cost-effective method for reaching participants;

and

(4) can be effectively measured.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 3, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 968, Sec. 16, eff.

Sept. 1, 2001.

Sec. 11.0182. EMPLOYEE FUND-RAISING. (a) This section applies

only to the solicitation or receipt of a gift, including money,

that has a value of $500 or more.

(b) The commission by rule shall adopt policies to govern

fund-raising activities by department employees on behalf of the

department. The rules must:

(1) designate the types of employees who may solicit donations;

(2) restrict where and how fund-raising may occur; and

(3) establish requirements for reports by employees to the

director.

(c) The director shall approve and manage fund-raising

activities by department employees on behalf of the department in

accordance with commission rules.

(d) The state auditor may audit the fund-raising activities

performed under this section, subject to a risk assessment

performed by the state auditor and to the legislative audit

committee's approval of including the audit in the audit plan

under Section 321.013(c), Government Code. If the state auditor

performs an audit, the audit shall disclose who has engaged in

fund-raising activities for the department and the value of gifts

each person has received or solicited. The state auditor shall

report the results of the audit to the presiding officer of each

house of the legislature and of each committee having primary

jurisdiction over the department. Each member of the legislature

may access the report.

(e) Policies adopted by the commission under Subsection (b) are

public information under Chapter 552, Government Code.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 17, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 74, eff.

Sept. 1, 2003.

Sec. 11.019. EMPLOYEES AS PEACE OFFICERS. (a) The director may

commission as peace officers any of the employees provided for in

the general appropriations act.

(b) Law enforcement officers commissioned by the director have

the same powers, privileges, and immunities as peace officers

coextensive with the boundaries of this state.

(c) Law enforcement officers commissioned by the director have

the same authority as a sheriff to arrest, serve criminal or

civil process, and require aid in serving criminal or civil

process coextensive with the boundaries of this state.

(d) A law enforcement officer commissioned by the director may

arrest without a warrant any person in this state found in the

act of violating any law.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 122, ch. 29, Sec. 2,

eff. April 19, 1983.

Sec. 11.0191. ENFORCEMENT OF CODE. Law enforcement officers

commissioned by the director and any other peace officers have

the authority to enforce all provisions of this code.

Added by Acts 1983, 68th Leg., p. 123, ch. 29, Sec. 3, eff. April

19, 1983.

Sec. 11.0192. PURCHASE OF BADGE BY RETIRING PEACE OFFICER OR

SURVIVOR. (a) A peace officer commissioned by the director who

is honorably retired from his commission by the department may

purchase for an amount set by the department, not to exceed fair

market value, one badge issued to the officer by the department.

The purchase must be made before the second anniversary of the

date of the officer's retirement.

(b) If a peace officer commissioned by the director dies while

commissioned, whether or not the death occurred in the discharge

of the officer's official duties as a peace officer, the

following persons, in descending order of precedence, may

purchase a badge issued to the officer under the same conditions

imposed on a purchase by a retiring officer by Subsection (a) of

this section:

(1) the surviving spouse of the officer;

(2) any children of the officer; or

(3) the parents of the officer.

Added by Acts 1987, 70th Leg., ch. 763, Sec. 1, eff. Aug. 31,

1987.

Sec. 11.0193. PURCHASE OF FIREARM FROM DEPARTMENT BY

COMMISSIONED PEACE OFFICER. (a) An employee commissioned by the

director as a peace officer may purchase for an amount set by the

department, not to exceed fair market value, a firearm issued to

the person by the department if:

(1) the firearm is not listed as a prohibited weapon under

Section 46.05, Penal Code; and

(2) the firearm is retired by the department for replacement

purposes.

(b) The commission may adopt rules for the sale of a retired

firearm under this section to a peace officer commissioned by the

director.

Added by Acts 2009, 81st Leg., R.S., Ch.

475, Sec. 1, eff. June 19, 2009.

Sec. 11.020. DEPUTY GAME WARDENS. (a) The director may

commission deputy game wardens to serve at the will of the

director. Provided, however, that no deputy game warden

commissioned under this section may be commissioned for a period

of longer than four years. At the expiration of each four-year

commission the deputy game warden shall be eligible for

recommission.

(b) The commission shall make regulations to govern the

qualifications, conduct, and duties of commissioned deputy game

wardens. The director shall implement an education course which

includes training in pertinent aspects of a game warden's duties.

Completion of this course shall be a prerequisite to any person

obtaining a commission as deputy game warden.

(c) A commissioned deputy game warden may enforce state laws

relating to hunting and fishing and to the preservation and

conservation of wildlife and marine animals. The department shall

prescribe the geographical area in which a deputy game warden may

operate, except that a deputy game warden may not operate on the

coastal waters, bays, or estuaries of this state. At all times

when any commissioned deputy game warden is on duty or is acting

in an official capacity he shall carry official identification

and shall wear an official badge which is clearly visible. A

commissioned deputy game warden must present his official

identification to any person he believes is violating this code

before the deputy game warden makes an investigation or arrest. A

commissioned deputy game warden shall purchase and wear at all

times when on duty or acting in an official capacity a uniform

prescribed by the department.

(d) A deputy game warden must file an oath and a bond in the

amount of $2,000 payable to the department at the time he

receives the commission.

(e) Commissioned deputy game wardens serve without compensation

from the state, but the department may expend necessary funds to

support and maintain this responsibility.

Added by Acts 1977, 65th Leg., p. 650, ch. 241, Sec. 1, eff. May

25, 1977.

Sec. 11.0201. SPECIAL GAME WARDENS. (a) The director may

commission as a special game warden an honorably retired

commissioned game warden of the department.

(b) An applicant for a special game warden commission must meet

the minimum standards for licensing of a peace officer under the

rules adopted by the Commission on Law Enforcement Officer

Standards and Education.

(c) Except as provided by Subsection (d) of this section, a

special game warden is subject to the orders of the director for

special duty to the same extent as other law enforcement officers

commissioned under this subchapter.

(d) A special game warden may enforce only:

(1) provisions of this code;

(2) regulations promulgated by the commission;

(3) provisions of the Penal Code; and

(4) other state laws intended to protect life or property,

except a law that regulates the use of a motor vehicle on state

highways.

(e) The department may assign a special game warden for duty in

any area of the state, under the authority of the department's

supervisory personnel in that area.

(f) The director has authority over the law enforcement

activities of a special game warden regardless of whether the

special game warden is on active or inactive status.

(g) The commission by rule shall establish standards governing

the conduct and duties of special game wardens.

(h) Before the director may issue a special game warden

commission, the applicant must file an oath and a bond in the

amount of $2,500. The bond must be executed by a surety company

authorized to do business in this state, must indemnify all

persons against damages resulting from an unlawful act of the

special game warden, and must be payable to the department at the

time the applicant receives the commission.

(i) A special game warden commission expires on August 31 of the

second calendar year following the year in which the commission

is granted. At expiration of the commission, a special game

warden is eligible for recommission. A special game warden serves

at the will of the director.

(j) The commission by rule shall determine compensation for the

services of a special game warden. Compensation for a special

game warden may not exceed the actual value of the services

rendered by the special game warden.

Added by Acts 1991, 72nd Leg., ch. 212, Sec. 1, eff. Sept. 1,

1991.

Sec. 11.021. INFORMATION CONCERNING QUALIFICATIONS AND

RESPONSIBILITIES. The director or the director's designee shall

provide to commission members and department employees, as often

as necessary, information regarding the requirements for office

or employment under this chapter, including information regarding

a person's responsibilities under applicable laws relating to

standards of conduct for state officers or employees.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 12, eff.

Sept. 1, 1985. Amended by Acts 2001, 77th Leg., ch. 968, Sec. 18,

eff. Sept. 1, 2001.

Sec. 11.022. EQUAL OPPORTUNITY EMPLOYMENT. (a) The director or

the director's designee shall prepare and maintain a written

policy statement that implements a program of equal employment

opportunity to ensure that all personnel decisions are made

without regard to race, color, disability, sex, religion, age, or

national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the department to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

department's personnel is in accordance with state and federal

law and a description of reasonable methods to achieve compliance

with state and federal law.

(c) The policy statement must be:

(1) updated annually;

(2) reviewed by the state Commission on Human Rights for

compliance with Subsection (b); and

(3) filed with the governor's office.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 13, eff.

Sept. 1, 1985. Amended by Acts 2001, 77th Leg., ch. 968, Sec. 19,

eff. Sept. 1, 2001.

Sec. 11.023. CAREER LADDER PROGRAM. The director or his

designee shall develop an intraagency career ladder program, one

part of which shall require the intraagency posting of all

nonentry level positions concurrently with any public posting.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 14, eff.

Sept. 1, 1985.

Sec. 11.024. PERFORMANCE EVALUATIONS. The director or his

designee shall develop a system of annual performance evaluations

based on measurable job tasks. All merit pay for department

employees must be based on the system established under this

section.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 15, eff.

Sept. 1, 1985.

Sec. 11.025. AUDIT. The financial transactions of the

department are subject to audit by the state auditor in

accordance with Chapter 321, Government Code.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 16, eff.

Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 584, Sec. 90,

eff. Sept. 1, 1989.

Sec. 11.0255. EVALUATION OF CONSTRUCTION PROJECTS. (a) The

department shall calculate the costs of each department

construction project as the project is completed.

(b) In calculating the costs under Subsection (a), the

department:

(1) shall consider both direct and indirect costs of department

employees who perform project tasks; and

(2) may use the cost accounting procedures and instructions

developed by the State Council on Competitive Government under

Section 2162.102, Government Code.

(c) On request, the State Council on Competitive Government

shall provide technical assistance to the department, including

assistance with the application of the council's cost accounting

procedures and instructions.

(d) Using the costs calculated under this section for completed

projects, the department shall evaluate the costs and benefits of

contracting with private entities or individuals to manage

proposed construction-related tasks or projects.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 20, eff. Sept. 1,

2001.

Sec. 11.026. GIFTS OF PROPERTY OR MONEY. (a) Except as

provided by Subsection (b), the department may accept gifts of

property or money in support of any department purpose authorized

in this code.

(b) The department may not accept a gift or other donation from

a person who holds a commercial license issued by the department.

For the purposes of this section, a license issued under

Subchapter D, Chapter 43, is not a commercial license.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 17, eff.

Sept. 1, 1985. Amended by Acts 2001, 77th Leg., ch. 968, Sec. 21,

eff. Sept. 1, 2001.

Sec. 11.0261. PROHIBITION AGAINST ACCEPTANCE OF GIFTS,

GRATUITIES, AND OTHER THINGS OF VALUE; EXCEPTION. (a) Except as

provided by Subsection (b), a person who is a member of the

commission or an employee of the department may not accept a

gift, gratuity, or other thing of value, including travel, from a

person who:

(1) is employed by or participates in the management of a

business entity or other organization that receives funds from

the department;

(2) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization that

receives funds from the department;

(3) is a person a significant portion of whose business consists

of furnishing goods or services to an entity or organization

described by Subdivision (1) or (2); or

(4) is an agent, representative, attorney, employee, officer,

owner, director, or partner of an entity, organization, or person

described by Subdivision (1), (2), or (3).

(b) A department employee may accept reimbursement for travel

expenses from the official nonprofit partner designated by the

commission under Section 11.205 if:

(1) the employee has sufficiently documented the expense; and

(2) the expense arose out of the performance of an activity

related to an employee's official duties regarding the partner.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 4, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 968, Sec. 22, eff.

Sept. 1, 2001.

Sec. 11.0262. CERTAIN GRATUITIES AUTHORIZED. (a) An employee

of the state parks division of the department may accept a

gratuity if:

(1) the employee, as a primary job duty, serves food or

beverages in a restaurant, cafeteria, or other food service

establishment located within a state park and owned and operated

by the department;

(2) the employee, as an auxiliary duty in performance of a

regular duty renders a special customer service to an individual

or group;

(3) the gratuity is offered by a customer:

(A) of the restaurant, cafeteria, food service establishment, or

hospitality unit of the state parks division in appreciation of

being served food or beverages by the employee; or

(B) of a hospitality unit of the state parks division, in

appreciation of receiving some other customer service from the

employee;

(4) the department has designated the employee as an employee

authorized to accept a gratuity; and

(5) the employee reports the gratuity in accordance with

commission rules.

(b) The commission may adopt rules necessary to implement this

section.

Added by Acts 2005, 79th Leg., Ch.

639, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 15, eff. June 15, 2007.

Sec. 11.027. ESTABLISHMENT OF FEES; REVENUE. (a) In setting

the amounts of the fees authorized by this code, the commission

shall establish reasonable and necessary fees for the

administration of department programs but may not maintain

unnecessary fund balances.

(b) The commission by rule may establish and provide for the

collection of a fee to cover costs associated with the review of

an application for a permit required by this code.

(c) The department may sell any item in the possession of the

department in which the state has title, or acquire and resell

items if a profit can be made, to provide funding for programs

administered by the department.

(d) The commission may set and charge a fee for the use of a

credit card to pay a fee assessed by the department in an amount

reasonable and necessary to reimburse the department for the

costs involved in the use of the card. The department shall

deposit the money in the state treasury.

(e) The commission by rule may establish and provide for the

collection of a fee for entering, reserving, or using a facility

or property owned or managed by the department.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 18, eff.

Sept. 1, 1985. Amended by Acts 1991, 72nd Leg., ch. 780, Sec. 1,

eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 447, Sec. 1, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1256, Sec. 5, eff. Sept.

1, 1997.

Sec. 11.0271. PUBLIC HUNTING DRAWING; FEES. (a) The department

may conduct public drawings to select applicants for public

hunting privileges. The department may charge each person who

participates in the drawing a nonrefundable participation fee in

addition to any fee for issuing a hunting permit or license. The

participation fee shall be set by the commission in an amount

sufficient to pay the costs of operating the drawing.

(b) The commission may approve participation fees, not to exceed

$25 per species for each participant on an application, in

drawings for special hunting programs, packages, or events that

exceed the costs of operating the drawing only if the fees

charged are designated for use in the management and restoration

efforts of the specific wildlife program implementing each

special hunting program, package, or event.

Added by Acts 1993, 73rd Leg., ch. 635, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 931, Sec. 78, eff.

June 16, 1995.

Sec. 11.0272. PUBLIC FISHING AND SPECIAL EVENTS DRAWING; FEES.

(a) The department may conduct public drawings to select

applicants for public fishing or other special events privileges.

The department may charge each person who participates in the

drawing a nonrefundable participation fee in addition to any fee

for issuing a permit or fishing license. The participation fee

shall be set by the commission in an amount sufficient to pay the

costs of operating the drawing.

(b) The commission may approve participation fees, not to exceed

$25 per species or event for each participant on an application,

in drawings for special fishing or other special programs,

packages, or events the costs of which exceed the costs of

operating the drawing only if the receipts from fees charged are

designated for use in the management and restoration efforts of

the specific fishery or resource program implementing each

special fishing or other special program, package, or event.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 6, eff. Sept. 1,

1997.

Sec. 11.028. VOLUNTEER SERVICES. (a) The department may use

the services of volunteers to help carry out the duties and

responsibilities of the department, provided, however, that

volunteers shall not be used to enforce provisions of this code

or to carry out department duties and responsibilities on private

property unless the landowner has consented to the activity.

(b) The department may accept funds raised by a volunteer or

volunteer group to promote the work of the department and to help

carry out its duties and responsibilities. The department may use

the funds for the specific project or purpose for which the funds

are intended.

(c) The director may waive park entrance fees and facility use

fees for a volunteer to assist in the accomplishment of the

volunteer's service to the department.

(d) The executive director may expend funds appropriated to the

department from dedicated funding sources for:

(1) the establishment of an insurance program to protect

volunteers in the performance of volunteer service;

(2) recognition of the services of a volunteer or volunteer

groups.

(e) The commission shall authorize the administrator of a state

park to provide passes to the state park to members of nonprofit

youth groups who volunteer to help carry out the duties and

responsibilities of the department at the park. For purposes of

this subsection, "nonprofit youth group" means a nonprofit

organization that:

(1) is chartered as a national or statewide organization;

(2) is organized and operated exclusively for youth recreational

or educational purposes and that includes, as part of the group's

program, components relating to:

(A) character development;

(B) citizenship training;

(C) physical and mental fitness; and

(D) prevention of drug abuse;

(3) has been in existence for at least 10 years; and

(4) has a membership of which at least 65 percent are younger

than 22 years of age.

Added by Acts 1991, 72nd Leg., ch. 910, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1999, 76th Leg., ch. 257, Sec. 1, eff. May

28, 1999.

Sec. 11.0285. DONATED BUILDING PROJECTS. (a) The department may

accept the donation of a turnkey building project on state land

provided that the department:

(1) approves the plans and engineering in advance; and

(2) has supervision over the project.

(b) A project under this section is not subject to competitive

bidding.

(c) The commission may adopt rules to implement this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1193, Sec. 1, eff. June 19, 2009.

Sec. 11.029. ADMINISTRATION OF OATHS. Employees of the

department who are designated as provided by the commission may

administer oaths in connection with the permitting, licensing,

and other functions of the department.

Added by Acts 1991, 72nd Leg., ch. 192, Sec. 1, eff. Sept. 1,

1991. Renumbered from Sec. 11.028 by Acts 1991, 72nd Leg., 1st

C.S., ch. 14, Sec. 8.01(20), eff. Nov. 12, 1991.

Sec. 11.030. DISCLOSURE OF PERSONAL CUSTOMER INFORMATION. (a)

The name and address and a telephone, social security, driver's

license, bank account, credit card, or charge card number of a

person who purchases customer products, licenses, or services

from the department may not be disclosed except as authorized

under this section or Section 12.0251.

(b) Chapter 552, Government Code, does not apply to customer

information described by Subsection (a).

(c) The commission by rule shall adopt policies relating to:

(1) the release of the customer information;

(2) the use of the customer information by the department; and

(3) the sale of a mailing list consisting of the names and

addresses of persons who purchase customer products, licenses, or

services.

(d) The commission shall include in its policies a method for a

person by request to exclude information about the person from a

mailing list sold by the department.

(e) The commission or department may disclose customer

information to a federal or state law enforcement agency if the

agency provides a lawfully issued subpoena.

(f) The department and its officers and employees are immune

from civil liability for an unintentional violation of this

section.

(g) In this section, a reference to the department includes a

reference to an agent of the department.

Added by Acts 1995, 74th Leg., ch. 519, Sec. 1, eff. Aug. 28,

1995.

SUBCHAPTER C. SPECIAL ACCOUNTS

Sec. 11.031. GAME, FISH, AND WATER SAFETY ACCOUNT. There is in

the state treasury an account called the "game, fish, and water

safety account."

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 546, ch. 260, art. 1,

Sec. 1, eff. Sept. 1, 1979; Acts 1993, 73rd Leg., ch. 679, Sec.

1, eff. Sept. 1, 1993.

Sec. 11.032. GAME, FISH, AND WATER SAFETY ACCOUNT; SOURCES. (a)

The game, fish, and water safety account is a separate account

in the general revenue fund.

(b) The department shall deposit to the credit of the game,

fish, and water safety account all revenue, less allowable costs,

from the following sources:

(1) all types of fishing licenses and stamps and shrimping

licenses, except as provided by Section 77.120;

(2) all types of hunting licenses and stamps;

(3) trapping licenses and other licenses relating to the taking,

propagation, and sale of fur-bearing animals or their pelts;

(4) sale of marl, sand, gravel, shell, and mudshell;

(5) oyster bed rentals and permits;

(6) federal funds received for fish and wildlife research,

management, development and conservation, resource protection,

and law enforcement, unless the funds are received for the

specific purposes of Subchapter F, Chapter 77 ;

(7) sale of property, less advertising costs, purchased from

this account or a special fund or account that is now part of

this account;

(8) fines and penalties collected for violations of a law

pertaining to the protection and conservation of wild birds, wild

fowl, wild animals, fish, shrimp, oysters, game birds and

animals, fur-bearing animals, alligators, and any other wildlife

resources of this state;

(9) sale of rough fish by the department;

(10) fees for importation permits;

(11) fees from supplying fish for or placing fish in water

located on private property;

(12) sale of seized pelts;

(13) sale or lease of grazing rights to and the products from

game preserves, sanctuaries, and management areas;

(14) contracts for the removal of fur-bearing animals and

reptiles from wildlife management areas;

(15) vessel registration fees;

(16) vessel manufacturer or dealer licensing fees;

(17) fines or penalties imposed by a court for violation of

water safety laws contained in Chapter 31 of this code;

(18) alligator hunter's or alligator buyer's licenses;

(19) sale of alligators or any part of an alligator by the

department;

(20) fees and revenue collected under Section 11.027(b) or (c)

of this code that are associated with the conservation of fish

and wildlife;

(21) any other source provided by law; and

(22) vessel and outboard motor titling fees.

(c) Not later than the 10th day of each month the department

shall transfer 15 percent of all amounts collected during the

previous month from sources described by Subsection (b)(15),

(16), or (22) to the state parks account.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 546, ch. 260, art. 1,

Sec. 1, eff. Sept. 1, 1979; Acts 1981, 67th Leg., p. 439, ch.

184, Sec. 3, eff. Aug. 31, 1981; Acts 1985, 69th Leg., ch. 640,

Sec. 2, eff. Jan. 1, 1986; Acts 1989, 71st Leg., ch. 637, Sec. 6,

eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 780, Sec. 2, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 679, Sec. 1, eff. Sept.

1, 1993; Acts 1995, 74th Leg., ch. 339, Sec. 2, eff. June 8,

1995; Acts 2003, 78th Leg., ch. 200, Sec. 7(a), eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 667, Sec. 1, eff. Sept. 1, 2003.

Sec. 11.033. USE OF GAME, FISH, AND WATER SAFETY ACCOUNT. (a)

To the extent allowed by federal law, money in the game, fish,

and water safety account may be used for the following purposes:

(1) enforcement of fish, shrimp, and oyster laws, game laws, and

laws pertaining to sand, shell, and gravel;

(2) dissemination of information pertaining to marine life, wild

animal life, wildlife values, and wildlife management;

(3) scientific investigation and survey of marine life for the

better protection and conservation of marine life;

(4) establishment and maintenance of fish hatcheries, fish

sanctuaries, tidal water fish passes, wildlife management areas,

and public hunting grounds;

(5) propagation and distribution of marine life, game animals,

and wild birds;

(6) protection of wild birds, fish, and game;

(7) purchase, repair, and operation of boats and dredges;

(8) research, management, and protection of the fish and

wildlife resources of this state, including alligators and

fur-bearing animals;

(9) salaries of employees and other expenses necessary to carry

out the duties of the department under laws relating to fish,

shrimp, oysters, game, water safety, and sand, shell, and gravel;

(10) expansion and development of additional opportunities of

hunting and fishing in state-owned land and water;

(11) removing rough fish from public water;

(12) administration and enforcement of the water safety laws as

set out in Chapter 31;

(13) purchasing all necessary forms and supplies, including

reimbursement of the department for any material produced by its

existing facilities or work performed by other divisions of the

department;

(14) purchase, construction, and maintenance of boat ramps on or

near public waters as provided in Chapter 31;

(15) resource protection activities; and

(16) any other use provided by law.

(b) The department may use money from license fees paid by

hunters and fishermen only for those functions required to manage

the fish and wildlife resources of this state.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 547, ch. 260, art. 1,

Sec. 1, eff. Sept. 1, 1979; Acts 1983, 68th Leg., p. 1157, ch.

261, Sec. 1, eff. Aug. 29, 1983; Acts 1985, 69th Leg., ch. 267,

art. 1, Sec. 19, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch.

679, Sec. 1, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1256,

Sec. 7, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 968, Sec.

23, eff. Sept. 1, 2001.

Sec. 11.034. GAME, FISH, AND WATER SAFETY ACCOUNT EXPENDITURES.

All expenditures of the department from the game, fish, and water

safety account must be approved by the director. The comptroller

shall draw a warrant on the state treasury from the game, fish,

and water safety account for the amount of the expenditure in

favor of the person claiming the expenditure.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 546, ch. 260, art. 1,

Sec. 1, eff. Sept. 1, 1979; Acts 1993, 73rd Leg., ch. 679, Sec.

1, eff. Sept. 1, 1993.

Sec. 11.035. STATE PARKS ACCOUNT. (a) The state parks account

is a separate account in the general revenue fund.

(b) The department shall deposit to the credit of the state

parks account all revenue, less allowable costs, received from

the following sources:

(1) grants or operation of concessions in state parks or fishing

piers;

(2) publications on state parks, state historic sites, or state

scientific areas;

(3) fines or penalties received from violations of regulations

governing parks issued pursuant to Subchapter B, Chapter 13;

(4) fees and revenue collected under Section 11.027(b) or (c)

that are associated with state park lands;

(5) an amount of money equal to 74 percent of the credits made

to the department under Section 151.801, Tax Code; and

(6) any other source provided by law.

(c) The department may deposit to the credit of the state parks

account all revenue, less allowable costs, from the following

sources:

(1) private contributions, grants, and donations received for

state parks-related purposes; and

(2) federal funds received for state parks-related purposes.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1991, 72nd Leg., ch. 780, Sec. 3, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 679, Sec. 1, eff. Sept.

1, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 16, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

952, Sec. 5, eff. September 1, 2009.

Sec. 11.037. STATE LAND AND WATER CONSERVATION ACCOUNT. (a)

The state land and water conservation account is a separate

account in the general revenue fund.

(b) The department may deposit in the state land and water

conservation account any revenue received from the federal

government or any other source for the purpose of administering

programs authorized under Sections 13.301 through 13.311 of this

code.

(c) The state land and water conservation account may be used

for paying the cost of planning, acquisition, operation, and

development of outdoor recreation and conservation resources of

the state and the administrative expenses incident to the

projects or programs authorized under Sections 13.301 through

13.311 of this code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 1, eff.

Sept. 1, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

952, Sec. 6, eff. September 1, 2009.

Sec. 11.038. OPERATING ACCOUNT. (a) The parks and wildlife

operating account is a separate account in the general revenue

fund.

(b) The commission may transfer any funds appropriated to the

department for personal services, travel, consumable supplies and

materials, current operating expenses, and capital outlay, as

these terms are used in the comptroller's object classification

codes of the general appropriations act. All expenditures by the

department from this account shall be made only for the purposes

for which appropriations are made in the general appropriations

act.

(c) The parks and wildlife operating account shall be used for

the purposes specified by law and nothing may be done by any

officer or employee of the department or commission to divert or

jeopardize the account or any portion of the account, including

any federal aid the department receives or administers.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 1, eff.

Sept. 1, 1993.

Sec. 11.040. MISTAKEN DEPOSIT. (a) Any funds deposited in the

state treasury by the department by mistake of fact or mistake of

law shall be refunded by warrant issued against the fund and

credited against the account in the state treasury into which the

money was deposited. Refunds necessary to make the proper

correction shall be appropriated by the general appropriations

act.

(b) The comptroller may require written evidence from the

director of the department to indicate the reason for the mistake

of fact or law before issuing the refund warrant authorized in

Subsection (a) of this section.

(c) This section does not apply to any funds that have been

deposited under a written contract or to any funds on deposit as

of June 8, 1971, which are the subject of litigation in any of

the courts of this state or the United States.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 1, eff.

Sept. 1, 1993.

Sec. 11.041. TRANSFER OF PROPERTY. (a) The commission may

transfer tangible property, other than money or real estate held

for limited purposes, from one division of the department to

another division.

(b) If the property to be transferred was acquired with funds

the use of which is limited by law or dedicated in any other

manner, and the prospective use of the property is different from

the use allowed by law, the department shall transfer from

available funds to the fund or account from which the property

was acquired the value of the property at the time of the

transfer.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 1, eff.

Sept. 1, 1993.

Sec. 11.042. FUNDS DEPOSITED IN TREASURY. All money paid to the

department under this code or allocated to the department under

Section 151.801, Tax Code, other than money received under

Subchapter C, Chapter 12, or Chapter 21 of this code, shall be

deposited in the State Treasury and may be used only for the

administration of this code.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 20, eff.

Sept. 1, 1985. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 1,

eff. Sept. 1, 1993.

Sec. 11.043. TEXAS PARKS AND WILDLIFE CONSERVATION AND CAPITAL

ACCOUNT. (a) The Texas parks and wildlife conservation and

capital account is a separate account in the general revenue

fund.

(b) The account consists of:

(1) the amount of credits made to the department under Section

151.801, Tax Code, after allocations to:

(A) the state parks account;

(B) the large county and municipality recreation and parks

account; and

(C) the Texas recreation and parks account;

(2) proceeds of revenue bonds issued under Section 13.0045; and

(3) money from any other source authorized by law.

(c) Except as provided by Subsection (d), money in the account

may be spent only for acquisition and development, maintenance,

or operation of parks, fisheries, and wildlife projects that have

been individually approved by the commission. Projects that

directly provide hunting, fishing, or outdoor recreation

opportunity to the public shall be given preference for funding

under this section. Approved projects may include:

(1) acquiring land or facilities for use in any department

program;

(2) developing and improving any land or facility owned or

controlled by the department;

(3) servicing the debt on Texas park development bonds issued

under Article III, Section 49-e, of the Texas Constitution or any

other bonds issued for parks, fisheries, or wildlife projects;

(4) local park grants in Chapter 24 of this code;

(5) initiating or participating in partnerships to enhance

conservation of historical, cultural, or natural resources;

(6) operational and maintenance costs in association with any

parks, fisheries, wildlife projects, or department law

enforcement efforts in support of this code; and

(7) meeting the requirements for providing matching money for

any federal grants for parks, fisheries, or wildlife projects.

(d) The proceeds of bonds issued under Section 13.0045 and

deposited to the account may be spent to finance parks and

wildlife projects, including the repair, renovation, improvement,

and equipping of parks and wildlife facilities.

(e) The comptroller may invest money in the account.

Added by Acts 1993, 73rd Leg., ch. 679, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 902, Sec. 1, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 17.01, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1502, Sec. 1, eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 17, eff. June 15, 2007.

Sec. 11.044. DISPOSITION OF INTEREST ON INVESTMENTS. (a)

Interest received from the investment of money in all accounts of

the department in charge of the comptroller shall be allocated

monthly to each account in an amount proportionate to the amount

of money invested from the account.

(b) The comptroller may retain from the interest to be allocated

monthly an amount equal to the necessary administrative costs of

making the allocations.

Added by Acts 1993, 73rd Leg., ch. 679, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 17.02, eff.

Sept. 1, 1997.

Sec. 11.045. APPLICATION OF OTHER LAW. Section 403.095,

Government Code, does not apply to revenues accruing to an

account established under this chapter.

Added by Acts 1993, 73rd Leg., ch. 679, Sec. 1, eff. Sept. 1,

1993.

Sec. 11.046. OFF-HIGHWAY VEHICLE TRAIL AND RECREATIONAL AREA

ACCOUNT. (a) The off-highway vehicle trail and recreational

area account is a separate account in the general revenue fund.

(b) The department shall deposit to the credit of the

off-highway vehicle trail and recreational area account all

revenue, less allowable costs, from the following sources:

(1) decal fees collected under Chapter 29;

(2) fines assessed against persons operating off-highway

vehicles in violation of Chapter 29 or any other law relating to

the operation of off-highway vehicles;

(3) all funding outside the general revenue fund received by the

department under Section 29.007; and

(4) all interest that accrues to the account.

Added by Acts 2005, 79th Leg., Ch.

367, Sec. 2, eff. September 1, 2005.

Sec. 11.047. USE OF OFF-HIGHWAY VEHICLE TRAIL AND RECREATIONAL

AREA ACCOUNT. Money in the off-highway vehicle trail and

recreational area account may be used only for expenditures

necessary under Chapter 29 to:

(1) acquire, construct, develop, and maintain trails and other

recreational areas for use by owners and riders of off-highway

vehicles as defined by Section 29.001;

(2) provide access to those trails and recreational areas;

(3) make grants under Section 29.008; and

(4) enforce and administer the off-highway vehicle trail and

recreational area program.

Added by Acts 2005, 79th Leg., Ch.

367, Sec. 2, eff. September 1, 2005.

SUBCHAPTER D. SPECIAL NONGAME AND ENDANGERED SPECIES CONSERVATION

ACCOUNT

Sec. 11.051. DEFINITIONS. In this subchapter:

(1) "Nongame" means those species of vertebrate and invertebrate

wildlife that are not classified as game animals, game birds,

game fish, fur-bearing animals, endangered species, alligators,

marine penaeid shrimp, or oysters.

(2) "Endangered species" means those species listed as provided

by Section 68.002 of this code.

Added by Acts 1983, 68th Leg., p. 1751, ch. 340, Sec. 1, eff.

June 16, 1983.

Sec. 11.052. SPECIAL NONGAME AND ENDANGERED SPECIES CONSERVATION

ACCOUNT. The special nongame and endangered species conservation

account is a separate account in the general revenue fund.

Added by Acts 1983, 68th Leg., p. 1751, ch. 340, Sec. 1, eff.

June 16, 1983. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 3,

eff. Sept. 1, 1993.

Sec. 11.053. SOURCES OF ACCOUNT. (a) The department shall

deposit to the credit of the special nongame and endangered

species conservation account all money received from:

(1) private contributions, grants, and donations made to the

special nongame and endangered species conservation account;

(2) the net proceeds from the sale under this chapter of

wildlife art prints, decals, and stamps;

(3) interest income from the investment of money collected under

this section; and

(4) income from entrance fees, easements, mineral leases,

grazing leases, and sale of products from lands purchased with

funds from the special nongame and endangered species

conservation account.

(b) The department may accept private contributions, grants, and

donations made to the special nongame and endangered species

conservation account.

Added by Acts 1983, 68th Leg., p. 1751, ch. 340, Sec. 1, eff.

June 16, 1983. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 4,

eff. Sept. 1, 1993.

Sec. 11.054. USES OF ACCOUNT. (a) Money in the special nongame

and endangered species conservation account may be used for the

following purposes:

(1) dissemination of information pertaining to nongame and

endangered species conservation, management, and values;

(2) scientific investigation and survey of nongame and

endangered species for better protection and conservation;

(3) propagation, distribution, protection, and restoration of

nongame and endangered species;

(4) research and management of nongame and endangered species;

(5) development of habitats for nongame and endangered species;

(6) acquisition of habitats for nongame and endangered species;

and

(7) matching of funds available to the department under federal

programs for projects and activities authorized under this

section.

(b) Appropriations from the special nongame and endangered

species conservation account are supplemental, and other accounts

may be appropriated for the purposes for which the fund was

established.

Added by Acts 1983, 68th Leg., p. 1751, ch. 340, Sec. 1, eff.

June 16, 1983. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 5,

eff. Sept. 1, 1993.

Sec. 11.055. WILDLIFE ART PRINTS, DECALS, AND STAMPS. (a) The

commission may contract with and pay a person for designing and

producing the wildlife art prints, decals, and stamps authorized

by this subchapter.

(b) The commission may authorize an agent, including a nonprofit

wildlife conservation organization, to sell the wildlife art

prints, decals, and stamps, and shall provide for the widespread

availability of those items to the public.

Added by Acts 1983, 68th Leg., p. 1751, ch. 340, Sec. 1, eff.

June 16, 1983.

Sec. 11.056. COSTS OF WILDLIFE ART PRINTS, DECALS, AND STAMPS.

(a) The price of a wildlife art decal or stamp sold under this

subchapter is $5.00 or an amount set by the commission, whichever

amount is more. The department may issue other editions of the

stamp and decal at amounts set by the commission.

(b) The department shall establish the royalty and a reasonable

price to be paid for a wildlife art print sold under this

subchapter.

(c) Repealed by Acts 1995, 74th Leg., ch. 931, Sec. 80, eff.

June 16, 1995.

Added by Acts 1983, 68th Leg., p. 1751, ch. 340, Sec. 1, eff.

June 16, 1983. Amended by Acts 1995, 74th Leg., ch. 931, Sec. 1,

80, eff. June 16, 1995.

SUBCHAPTER E. LIFETIME LICENSE ENDOWMENT ACCOUNT

Sec. 11.061. LIFETIME LICENSE ENDOWMENT ACCOUNT. The lifetime

license endowment account is a separate account in the general

revenue fund.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 21, eff.

Sept. 1, 1986. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 6,

eff. Sept. 1, 1993.

Sec. 11.062. SOURCES OF ACCOUNT. (a) The department shall

deposit to the credit of the lifetime license endowment account

all money received from:

(1) lifetime hunting, fishing, or combination licenses;

(2) private contributions, grants, and donations made for

purposes of this subchapter;

(3) interest income from the investment of money collected under

this section; and

(4) any other source provided by law.

(b) The department may accept private contributions, grants, and

donations made to the lifetime license endowment account.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 21, eff.

Sept. 1, 1986. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 6,

eff. Sept. 1, 1993.

Sec. 11.063. USES OF ACCOUNT. Interest earned on the lifetime

license endowment account may be used only to:

(1) acquire public hunting and fishing areas; and

(2) develop, manage, and repair public hunting and fishing

areas.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 21, eff.

Sept. 1, 1986. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 6,

eff. Sept. 1, 1993.

Sec. 11.064. RESTRICTIONS. No expenditures shall be made from

the principal of the lifetime license endowment account except as

provided by law.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 21, eff.

Sept. 1, 1986. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 6,

eff. Sept. 1, 1993.

Sec. 11.065. INVESTMENTS. The commission shall adopt rules for

the investment of the lifetime license endowment account.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 21, eff.

Sept. 1, 1986. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 6,

eff. Sept. 1, 1993.

SUBCHAPTER F. REGULATION OF MINERAL RECOVERY OPERATIONS ON

DEPARTMENT LANDS

Sec. 11.071. REGULATION OF MINERAL RECOVERY OPERATIONS. The

commission may regulate the use of department lands for oil, gas,

and other mineral recovery and associated activities as the

commission considers reasonable and necessary to protect the

surface estate of department lands or to protect human health or

property. Department lands include state parks, wildlife

management areas, and natural areas.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 22, eff.

Sept. 1, 1985.

Sec. 11.072. ENFORCEMENT. (a) If a person has violated, is

violating, or is threatening to violate a regulation adopted

under this subchapter, the director may have a civil suit brought

in a district court for injunctive relief, for assessment and

recovery of a civil penalty of not less than $100 for each act of

violation, or for both injunctive relief and a civil penalty.

(b) A suit under this subchapter shall be brought in the name of

the department through the attorney general.

(c) Reasonable attorney's fees shall also be recoverable, with

reimbursement to the operating fund or account from which the

expenditure occurred.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 22, eff.

Sept. 1, 1985. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 7,

eff. Sept. 1, 1993.

Sec. 11.073. DISPOSITION OF CIVIL PENALTIES. All civil

penalties recovered in suits under this subchapter shall be paid

to the appropriate fund or account of the department.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 22, eff.

Sept. 1, 1985. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 8,

eff. Sept. 1, 1993.

Sec. 11.074. EFFECT ON OTHER LAWS. This subchapter does not

affect the regulatory authority of the Railroad Commission of

Texas.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 22, eff.

Sept. 1, 1985.

SUBCHAPTER G. AQUATIC VEGETATION MANAGEMENT

Sec. 11.081. DEFINITIONS. In this subchapter:

(1) "Governing entity" means the state agency or other political

subdivision with jurisdiction over a public body of surface

water.

(2) "Integrated pest management" means the coordinated use of

pest and environmental information and pest control methods to

prevent unacceptable levels of pest damage by the most economical

means and in a manner that will cause the least possible hazard

to persons, property, and the environment.

(3) "Local plan" means a local aquatic vegetation management

plan authorized by Section 11.083.

(4) "Public body of surface water" means any body of surface

water that is not used exclusively for an agricultural purpose.

The term does not include impounded water on private property.

(5) "State plan" means the state aquatic vegetation management

plan authorized by Section 11.082 and developed and implemented

under this subchapter.

(6) "Water district" means a conservation and reclamation

district or an authority created under authority of Section

52(b)(1) or (2), Article III, or Section 59, Article XVI, Texas

Constitution, that has jurisdiction over a public body of surface

water. The term does not include a navigation district or a port

authority.

Added by Acts 1999, 76th Leg., ch. 1461, Sec. 1.

Sec. 11.082. STATE AQUATIC VEGETATION MANAGEMENT PLAN. (a) The

department shall develop and by rule adopt a state aquatic

vegetation management plan following the generally accepted

principles of integrated pest management. The state plan shall

apply throughout the state unless a governmental entity has

adopted an approved local plan.

(b) The department shall develop the state plan in coordination

with the Texas Natural Resource Conservation Commission, the

Department of Agriculture, water districts and other political

subdivisions of the state with jurisdiction over public bodies of

surface water, and public drinking water providers.

(c) The state plan must:

(1) establish minimum standards for a governing entity that

regulates a public body of surface water;

(2) require that any application of aquatic herbicide complies

with label rates approved by the United States Environmental

Protection Agency;

(3) ensure that any public drinking water provider that has an

intake within two river miles of a site at which an application

of aquatic herbicide is proposed to occur receives notice of the

proposed application not later than the 14th day before the date

the application is to occur;

(4) provide for the coordination, oversight, public

notification, and enforcement of all aquatic herbicide use to

protect state fish and wildlife resources and habitat and to

prevent unreasonable risk from the use of any aquatic herbicide;

and

(5) require that the written notice of a proposed application of

herbicide include information demonstrating that the proposed

application of herbicide under a plan will not result in

exceeding:

(A) the maximum contaminant level of the herbicide in finished

drinking water as set by the Texas Natural Resource Conservation

Commission and the United States Environmental Protection Agency;

or

(B) the maximum label rate, if the aquatic herbicide does not

have a maximum contaminant level established by the Texas Natural

Resource Conservation Commission and the United States

Environmental Protection Agency.

(d) In administering the state plan, the department shall

consult with, advise, provide resources to, and otherwise assist

local governments regarding aquatic vegetation management and

control. In this subsection, "local government" includes any

political subdivision with jurisdiction over a public body of

surface water.

Added by Acts 1999, 76th Leg., ch. 1461, Sec. 1. Amended by Acts

2001, 77th Leg., ch. 968, Sec. 24, eff. Sept. 1, 2001.

Sec. 11.083. LOCAL AQUATIC VEGETATION MANAGEMENT PLAN. (a) A

governing entity may develop and adopt a local aquatic vegetation

management plan. A local plan must be approved by the department,

the Texas Natural Resource Conservation Commission, and the

Department of Agriculture.

(b) A local plan may take into account the particular needs and

uses of the public bodies of surface water to which it will

apply, but the plan may not be approved unless the plan meets the

minimum standards set by the state plan. The local plan may allow

herbicide use if the person proposing to apply the herbicide

notifies the governing entity not later than the 14th day before

the proposed date of application.

Added by Acts 1999, 76th Leg., ch. 1461, Sec. 1, eff. Feb. 2,

2001.

Sec. 11.084. APPLICATION OF AQUATIC HERBICIDE IN PUBLIC BODY OF

SURFACE WATER. (a) No person may apply aquatic herbicide in a

public body of surface water unless the herbicide is applied in a

manner consistent with the plan adopted by the governing entity.

(b) State money may not be used to pay for treatment of a public

body of surface water with a chemical herbicide unless the

application of the herbicide is performed by an applicator

licensed for aquatic herbicide application by the Department of

Agriculture.

(c) An individual who does not hold an applicator's license and

who desires to apply an aquatic herbicide on a public body of

surface water shall give written notice not later than the 14th

day before the date the application of the aquatic herbicide is

to occur to the governing entity with jurisdiction over the body

of water on which the application of the herbicide is proposed.

The governing entity shall respond to the individual's

application not later than the day before the date the

application of the aquatic herbicide is to occur. The individual

may not apply the aquatic herbicide unless the governing entity

finds that the application will be consistent with the state or

local plan adopted by the entity.

(d) The state plan may provide for use of an aquatic herbicide

consistent with the plan if:

(1) the individual who desires to apply the aquatic herbicide

gives notice to the appropriate governing entity in the same

manner as provided by Subsection (c) for an unlicensed

applicator; and

(2) the governing entity does not disapprove the application.

(e) After receiving notice of a proposed application of aquatic

herbicide, the governing entity shall:

(1) provide the individual proposing the application with a copy

of the state or local plan, as appropriate;

(2) notify the individual in writing that it is a violation of

state law to apply aquatic herbicides in that body of water in a

manner inconsistent with the plan; and

(3) determine whether the proposed application is consistent

with the plan.

(f) The governing entity shall:

(1) prohibit a proposed application of aquatic herbicide if the

governing entity finds that the proposed application is

inconsistent with the appropriate plan; or

(2) notify the individual proposing the application of the

herbicide that the proposed application is not inconsistent with

the appropriate plan if the governing entity finds that the

proposed application is not inconsistent with the plan.

Added by Acts 1999, 76th Leg., ch. 1461, Sec. 1, eff. Feb. 2,

2001.

Sec. 11.085. LIABILITY. (a) The liability under other law of a

governing entity that receives notice of a proposed application

of aquatic herbicide is not affected by the requirements of this

subchapter.

(b) Notice by a governing entity to an individual under Section

11.084(f)(2) does not constitute authorization by that entity for

the application of the herbicide.

(c) This subchapter does not relieve an individual who applies

aquatic herbicide to a public body of surface water of the

obligation to comply with all applicable federal, state, or local

laws, rules, ordinances, or orders relating to the application of

the herbicide in the body of water.

Added by Acts 1999, 76th Leg., ch. 1461, Sec. 1, eff. Feb. 2,

2001.

Sec. 11.086. RECORDS. A governing entity shall maintain for not

less than five years all records relating to notifications

received under Section 11.084 and any other information relevant

to a particular individual request for shoreline treatment.

Added by Acts 1999, 76th Leg., ch. 1461, Sec. 1, eff. Feb. 2,

2001.

SUBCHAPTER H. LAND AND WATER RESOURCES CONSERVATION PLAN

Sec. 11.101. DEFINITION. In this subchapter, "conservation"

includes the conservation of historical, natural, recreational,

and wildlife resources.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 25, eff. Sept. 1,

2001.

Sec. 11.102. PLAN APPROVAL; HEARING REQUIRED. (a) The

department must obtain approval from the commission for each

development plan required by statute for a geographical area

managed by the department.

(b) The commission shall hold a hearing on approval of the plan.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 25, eff. Sept. 1,

2001.

Sec. 11.103. INVENTORY. (a) The department shall inventory all

land and water associated with historical, natural, recreational,

and wildlife resources in this state that are owned by:

(1) governmental entities; or

(2) nonprofit entities that offer access to the land or water to

the public.

(b) The department shall use existing inventory information

concerning the lands identified in Subsection (a)(1) whenever

possible.

(c) The department shall create a permanent database of the

resources inventoried under Subsection (a). At least once every

10 years, the department shall update the database as necessary

to reflect changes in the resources.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 25, eff. Sept. 1,

2001.

Sec. 11.104. LAND AND WATER RESOURCES CONSERVATION AND

RECREATION PLAN. (a) Using the inventory prepared under Section

11.103, the department shall:

(1) analyze the state's existing and future land and water

conservation and recreation needs;

(2) identify threatened land and water resources in this state;

and

(3) establish the relative importance for conservation purposes

of particular resources listed in the inventory.

(b) The inclusion of a specific parcel of land in the inventory

does not create any additional right of public access to that

land.

(c) Based on the analysis made under Subsection (a), the

department shall prepare a land and water resources conservation

and recreation plan. The plan must include criteria for

determining how to meet the state's conservation and recreation

needs. The department shall revise the plan as necessary to

reflect changes in the inventory developed under Section 11.103.

(d) The department shall modify any existing plans regarding

parks and wildlife management areas to make the existing plans

consistent with the land and water resources conservation and

recreation plan developed under this section.

(e) The department shall base its decisions regarding the

state's conservation needs on the criteria developed in the plan,

including decisions relating to:

(1) the acquisition of new resources for the conservation and

recreation purposes of the department;

(2) the divestiture of existing department-owned resources;

(3) department grants to local parks;

(4) department cooperation with private conservation

organizations and landowners, including associations of

landowners; and

(5) other major land conservation operations of the department.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 25, eff. Sept. 1,

2001.

Sec. 11.105. COORDINATION OF CONSERVATION AND RECREATION

OPERATIONS. The department shall:

(1) consider all resources listed in the inventory prepared

under Section 11.103 in conjunction with each other;

(2) coordinate department activities related to those resources

internally and with similar activities of other governmental or

nonprofit entities; and

(3) set priorities for department activities related to those

resources according to the most vital existing and future needs

for conservation and recreation.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 25, eff. Sept. 1,

2001.

Sec. 11.106. EXEMPTIONS. Section 11.104 does not apply to:

(1) property that is part of a fund created or specifically

authorized by the constitution of this state that is administered

by or with the assistance of the School Land Board or the General

Land Office; or

(2) land, water, or property owned by the permanent university

fund or any other land, water, or property owned by, administered

by, or held for the use and benefit of an institution of higher

education, as that term is defined in Section 61.003, Education

Code.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 25, eff. Sept. 1,

2001.

SUBCHAPTER I. STATEWIDE COMMERCIAL PROJECTS

Sec. 11.151. DEFINITION. In this subchapter, "statewide

commercial project" means a commercial venture undertaken by the

department throughout the state, including promotions, sales, or

other activities to raise money for the department. The term does

not include a promotion or sale undertaken solely at one site.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 26, eff. Sept. 1,

2001.

Sec. 11.152. BUSINESS PLANS. Each business plan developed under

this subchapter must include:

(1) a description of the product or service provided;

(2) an analysis of the information necessary for persons to make

decisions on the project;

(3) an analysis of the personnel necessary to manage and

implement the project;

(4) financial data, including both past performance and a budget

and goals for future performance; and

(5) a list of the resources necessary for a successful project.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 26, eff. Sept. 1,

2001.

Sec. 11.153. DEPARTMENT PLAN: OPERATIONAL STRATEGIES. (a) The

department shall develop an agency-wide business plan to guide

its overall operational strategies for statewide commercial

projects. The plan must:

(1) use the plans prepared under Section 11.154 for each

project;

(2) evaluate the efficiency of existing projects;

(3) consider or propose changes to any project necessary to meet

the department's overall goals;

(4) compare each project's services and products to similar

services and products available from the private sector;

(5) seek to increase savings and improve customer service on

each project;

(6) coordinate existing projects to avoid duplication and focus

resources on the most efficient and effective projects; and

(7) assess the potential for contracting with a private entity

or individual to perform department functions relating to

specific projects.

(b) The department shall use the services of the State Council

on Competitive Government, where appropriate, in fulfilling the

department's duties under Subsection (a)(7).

Added by Acts 2001, 77th Leg., ch. 968, Sec. 26, eff. Sept. 1,

2001.

Sec. 11.154. INDIVIDUAL PROJECT PLANS. (a) The department

shall develop a business plan for each statewide commercial

project. The plan must contain:

(1) an accurate accounting for all project costs, including

personnel and overhead costs; and

(2) reasonable projections of project income.

(b) The director shall review the plan for each project at least

annually to assess the overall performance and value of the

project.

(c) The department may modify a plan as necessary to meet

changing conditions.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 26, eff. Sept. 1,

2001.

Sec. 11.155. ADJUSTMENT OR TERMINATION OF PROJECT FOR FAILURE TO

MEET FINANCIAL OBJECTIVES. (a) Except as provided by Subsection

(b), the department shall adjust or terminate a statewide

commercial project that fails to meet the financial objectives

stated in the project's plan.

(b) This section does not apply if the department determines

that the project possesses a positive public relations value or

fulfills a useful educational purpose.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 26, eff. Sept. 1,

2001.

Sec. 11.156. CONTRACT WITH PRIVATE SECTOR. The department shall

consider contracting out all or part of a statewide commercial

project to a private entity or individual, including a nonprofit

entity or individual.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 26, eff. Sept. 1,

2001.

SUBCHAPTER J. NONPROFIT PARTNERSHIPS

Sec. 11.201. DEFINITIONS. In this subchapter:

(1) "Nonprofit partner" means a nonpolitical legal entity that:

(A) is incorporated under the laws of this state;

(B) has been granted an exemption from federal income tax under

Section 501(c), Internal Revenue Code of 1986, as amended;

(C) works with the department to further department goals; and

(D) is selected as provided under Section 11.202.

(2) "Official nonprofit partner" means the nonprofit partner

designated by the commission under Section 11.205.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 27, eff. Sept. 1,

2001.

Sec. 11.202. GENERAL DUTIES. (a) The department may select and

cooperate with nonprofit partners to serve department goals.

(b) The department must obtain commission approval for each

nonprofit partner selected under Subsection (a).

(c) The commission by rule shall establish best practices for

nonprofit partners to comply with.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 27, eff. Sept. 1,

2001.

Sec. 11.203. ACCOUNTABILITY OF NONPROFIT PARTNERS; INVESTMENT

RESTRICTIONS. (a) The commission by rule shall require a

nonprofit partner to comply with specified state standards and

safeguards for accounting for state assets held by the nonprofit

partner.

(b) Chapter 2256, Government Code, applies to a nonprofit

partner to the extent that the partner controls state money.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 27, eff. Sept. 1,

2001.

Sec. 11.204. PLAN. The department shall provide to each

nonprofit partner a copy of the plan developed under Section

11.104.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 27, eff. Sept. 1,

2001.

Sec. 11.205. OFFICIAL NONPROFIT PARTNER. (a) The commission

shall designate a single nonprofit partner as the official

nonprofit partner of the department, unless the commission

determines in writing that no nonprofit partner is capable of

effectively implementing the goals of this section.

(b) The official nonprofit partner must be dedicated to meeting

department goals.

(c) The official nonprofit partner may accept gifts, grants, and

donations to further department goals, including a gift, grant,

or donation made in the name of the department.

(d) The official nonprofit partner may use state money to

acquire property or engage in construction activities only if

that acquisition or construction is consistent with the

department's conservation and recreation priorities outlined in

the plan developed under Section 11.104.

(e) The official nonprofit partner may organize and manage

accounts for local nonprofit partners or other organizations to

benefit a specific state park or other sites under the

department's jurisdiction.

(f) The commission by rule shall establish:

(1) guidelines under which the official nonprofit partner may

solicit and accept sponsorships from private entities; and

(2) best practices under which the partner may engage in

activities under this section.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 27, eff. Sept. 1,

2001.

Sec. 11.206. AUDIT OF OFFICIAL NONPROFIT PARTNER. (a) The

official nonprofit partner shall be audited annually by an

independent auditor. The partner shall file the audit with the

commission.

(b) The official nonprofit partner's financial transactions

involving and financial records relating to state money held by

the nonprofit partner are subject to audit by the state auditor

as provided in Section 321.013, Government Code.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 27, eff. Sept. 1,

2001.

Sec. 11.207. EXPENDITURES; LIMITS. (a) The department shall

direct, by the terms of the contract or grant, how a nonprofit

partner may spend any state money it receives.

(b) A state employee may not directly spend or obligate a

nonprofit partner's money.

(c) A nonprofit partner may not spend state money to:

(1) lobby or otherwise attempt to influence a member of the

legislature; or

(2) directly or indirectly attempt to influence legislation.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 27, eff. Sept. 1,

2001.

SUBCHAPTER K. MANAGEMENT AND EFFICIENCY REVIEWS

Sec. 11.251. MAINTENANCE EQUIPMENT REVIEW SYSTEM. (a) In this

section:

(1) "Maintenance equipment" means personal property owned by the

department that is used to administer, operate, preserve, repair,

expand, or otherwise maintain real property, including

improvements and fixtures, owned or operated by the department.

(2) "Outdated equipment" means equipment:

(A) that has a fair market value that is less than the annual

cost of maintaining the equipment in working order;

(B) that is not operational and cannot reasonably be made

operational; or

(C) that no longer serves a department purpose.

(b) The commission by rule shall establish an equipment review

system through which the department annually determines whether

any of the department's maintenance equipment has become outdated

equipment since the last date the department conducted an

equipment review under this section.

(c) The equipment review system established under Subsection (b)

must require the department to sell any outdated equipment in the

manner and at the time specified by the commission by rule.

(d) The department shall deposit proceeds from the sale of

equipment under this section to the credit of the appropriate

parks and wildlife account.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 18, eff. June 15, 2007.

Sec. 11.252. MAINTENANCE PROVIDER REVIEW SYSTEM. (a) In this

section "maintenance" includes the administration, operation,

preservation, repair, and expansion of personal property owned by

the department and real property owned or operated by the

department.

(b) The commission by rule shall establish a maintenance

provider review system through which the department annually

determines whether a maintenance task performed by the department

could be performed by a third-party contractor in a manner that:

(1) is more cost-effective than the department's manner of

performing the maintenance task; and

(2) yields a result that is equal to or greater than the quality

of the result produced by the department performing the task.

(c) The maintenance provider review system established under

Subsection (b) must require the department to contract with a

third party for the performance of any maintenance task performed

by the department that could be performed by a third-party

contractor in the manner that meets the criteria described by

Subsection (b) after the department's cost of administering the

contract is added to the cost of performance by the third party.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 18, eff. June 15, 2007.

Sec. 11.253. MANAGEMENT PLAN AND PRIORITIES LIST. Not later

than January 15 of each odd-numbered year the department shall

submit to the governor, the speaker of the house of

representatives, the lieutenant governor, and the chair of each

house and senate standing committee having jurisdiction over a

matter regulated by the department under this code a management

plan to address the department's maintenance responsibilities

under this subchapter and a priorities list that includes the

following information:

(1) a prioritized list of facilities operated by the department

that are most in need of repair, renovation, expansion, or other

maintenance;

(2) an itemized list explaining any additional funding requested

by the department to accomplish a task described by Subdivision

(1); and

(3) the results of the reviews conducted under Sections 11.251,

11.252, and 13.019(b).

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 18, eff. June 15, 2007.



CHAPTER 12. POWERS AND DUTIES CONCERNING WILDLIFE

PARKS AND WILDLIFE CODE

TITLE 2. PARKS AND WILDLIFE DEPARTMENT

CHAPTER 12. POWERS AND DUTIES CONCERNING WILDLIFE

SUBCHAPTER A. GENERAL POWERS AND DUTIES

Sec. 12.001. GENERAL DUTIES. (a) The department shall

administer the laws relating to game, fish, oysters, and marine

life, as set out in this code.

(b) The department may:

(1) collect and enforce the payment of all taxes, licenses,

fines, and forfeitures due to the department;

(2) inspect all products required to be taxed by the laws

relating to game, fish, oysters, and marine life and verify the

weights and measures of the products;

(3) examine on request all streams, lakes, and ponds for the

purpose of stocking with fish best suited to the locations;

(4) manage the propagation and distribution of fish in state

fish hatcheries; and

(5) manage the propagation and distribution of birds and game in

state reservations.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 12.0011. RESOURCE PROTECTION. (a) The department is the

state agency with primary responsibility for protecting the

state's fish and wildlife resources.

(b) The department's resource protection activities include:

(1) investigating fish kills and any type of pollution that may

cause loss of fish or wildlife resources, taking necessary action

to identify the cause and party responsible for the fish kill or

pollution, estimating the monetary value of lost resources, and

seeking restoration through presentation of evidence to the

agency responsible for permitting or through suit in county or

district court;

(2) providing recommendations that will protect fish and

wildlife resources to local, state, and federal agencies that

approve, permit, license, or construct developmental projects;

(3) providing information on fish and wildlife resources to any

local, state, and federal agencies or private organizations that

make decisions affecting those resources; and

(4) providing recommendations to the Texas Department of Water

Resources on scheduling of in-stream flows and freshwater inflows

to Texas estuaries for the management of fish and wildlife

resources.

(c) An agency with statewide jurisdiction that receives a

department recommendation or informational comment under

Subsection (b) shall respond to the department in writing

concerning the recommendation or comment. A response must

include for each recommendation or comment provided by the

department:

(1) a description of any modification made to the proposed

project, fish and wildlife resource decision, or water flow

schedule resulting from the recommendation or comment;

(2) any other disposition of the recommendation or comment; and

(3) as applicable, any reason the agency disagreed with or did

not act on or incorporate the recommendation or comment.

(d) A response under Subsection (c):

(1) must be submitted to the department not later than the 90th

day after the date the agency makes a decision or takes other

action related to the recommendation or informational comment

provided by the department; and

(2) is public information under Chapter 552, Government Code.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 23, eff.

Sept. 1, 1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

952, Sec. 7, eff. September 1, 2009.

Sec. 12.003. RECORDS. (a) The department shall keep a record

containing the following information:

(1) the amount of all special taxes collected;

(2) a list of all licenses issued and the amount of license fees

collected;

(3) a list of all certificates issued for location of private

oyster beds, the date of the certificate and application, when

and how the applications were executed, and the manner in which

the bottoms were examined and the amount of rent collected for

the location;

(4) all stock fish furnished, to whom the fish were furnished,

and the cost of the stock fish;

(5) all streams, lakes, or ponds stocked and the number and

kinds of fish stocked in each; and

(6) all collections and disbursements of the department.

(b) The department shall keep an account with each person, firm,

or corporation holding certificates for the location of private

oyster beds, showing the amounts received as rents.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 12.004. LIST OF FEES AND FINES. (a) Repealed by Acts

1997, 75th Leg., ch. 1256, Sec. 130, eff. Sept. 1, 1997.

(b) The department shall file at the end of each calendar month

a written report with the comptroller showing fines, licenses,

and other fees collected, their disposition, and any other

necessary information.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 130, eff.

Sept. 1, 1997.

Sec. 12.005. FUNDS IN LIEU OF TAXES. (a) The department shall

expend funds to counties and school districts for assessments in

lieu of property taxes on wildlife management areas purchased

from federal funds or grants authorized by the Pittman-Robertson

Act or Dingell-Johnson Act.

(b) No general revenue funds may be expended in lieu of taxes

for wildlife management areas; however, special funds may be

expended for this purpose provided reimbursement or matching from

the federal government is available at a federal ratio of two to

one or better.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 12.006. PUBLICATIONS ON WILDLIFE VALUES AND MANAGEMENT.

(a) The department may provide or sell information, including

books, magazines, photographs, prints, and bulletins, to the

public about wildlife values and management.

(b) The department may receive royalties on department-owned

materials that are sold or supplied to others by the department

for publication.

(c) The department may enter into contractual agreements for

publication of information concerning wildlife values and

management.

(d) Money received under this section shall be deposited in the

State Treasury to the credit of the fund or account from which

expenses for the publication were paid.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 24,

eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 679, Sec. 9, eff.

Sept. 1, 1993.

Sec. 12.008. LEASING OF GRAZING OR FARMING RIGHTS: SALE OF

PRODUCTS. (a) The department may lease grazing or farming

rights on any land acquired by, and for the use of, the

department as game preserves, game sanctuaries, and game

management areas. The department may harvest and sell, or sell in

place, any timber, hay, or other product grown on land of the

department when the product is found to be in excess of wildlife

management needs.

(b) The department may agree to accept consideration in lieu of

money as part or full payment for a sale or lease under this

section. The consideration in lieu of money must be materials,

supplies, or services that are needed for wildlife management

projects on any game management area administered by the

department. The materials, supplies, or services accepted in lieu

of money may be assigned a value no greater than that which the

department would have been authorized to pay for them in a bona

fide purchase.

(c) The comptroller shall execute any sale of products under

this section under the general law governing the sale of state

property; however, the department shall determine the quantity of

products to be offered for sale and the consideration in lieu of

money to be received under the sale. The department may lease

grazing or farming rights under this section. In leasing the

rights, the department must follow a competitive bidding

procedure.

(d) All money derived from a sale or lease under this section

shall be deposited in the state treasury to the credit of the

game, fish, and water safety account.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 549, ch. 260, art. 3,

Sec. 1, eff. Sept. 1, 1979; Acts 1983, 68th Leg., p. 2885, ch.

491, Sec. 1, eff. Aug. 29, 1983; Acts 1991, 72nd Leg., ch. 475,

Sec. 1, 2, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 679,

Sec. 10, eff. Sept. 1, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.106, eff. September 1, 2007.

Sec. 12.010. NUISANCE OR NOXIOUS AQUATIC VEGETATION PROGRAM.

(a) The department may implement a program to control or

eradicate nuisance aquatic vegetation, including hydrilla and

giant sylvania, from public water in this state.

(b) To implement the program under this section, the department

may use money from unclaimed refunds of the tax on fuel used in

motorboats appropriated to the department under Section

162.502(c), Tax Code.

(c) The department may contract with a person not employed by

the department or use the services of department personnel for

the control or eradication of nuisance or noxious vegetation in

the water of this state.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 8, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 19, eff. June 15, 2007.

Sec. 12.011. TEACHING EQUIPMENT. On request of a

state-supported institution of higher education engaged in

teaching and research related to marine science and oceanography,

the department may transfer to the institution fish nets, seines,

motors, boats, and other marine equipment confiscated under the

authority of the game and fish laws to be used in the teaching

and research programs of the institution.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 12.013. POWER TO TAKE WILDLIFE; FISH. (a) An employee of

the department acting within the scope of the employee's

authority may possess, take, transport, release, and manage any

of the wildlife and fish in this state for investigation,

propagation, distribution, education, disease diagnosis or

prevention, or scientific purposes.

(b) A person who is not an employee of the department who is

participating under the supervision of a department employee in a

program or event designated by the director as being conducted

for research or species propagation and as exempt from the

normally applicable size or bag limits may possess, take,

transport, or release any fish in this state to accomplish the

intent of the program or event.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 9, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

992, Sec. 2, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 20, eff. September 1, 2007.

Sec. 12.015. REGULATION OF FISH, SHELLFISH, AND AQUATIC PLANTS.

The department shall regulate the introduction and stocking of

fish, shellfish, and aquatic plants into the public water of the

state.

Added by Acts 1975, 64th Leg., p. 1219, ch. 456, Sec. 17, eff.

Sept. 1, 1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3,

Sec. 110, eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 637, Sec.

7, eff. Sept. 1, 1989.

Sec. 12.017. DAMAGING MARKERS. (a) No person may damage,

deface, destroy, or remove, tie up a boat to, or in any way

render inoperative or ineffective a marker, buoy, light or sound

signal, radar reflector, or daymark or any part of these devices,

including the attachment intended to hold the device in place.

(b) The fact that a device or part of a device specified in

Subsection (a) of this section may have been established by the

state in water adjacent to but outside the territorial water of

the state is not a defense against a prosecution for damaging

state property.

Added by Acts 1977, 65th Leg., p. 1126, ch. 421, Sec. 2, eff.

Aug. 29, 1977. Amended by Acts 1985, 69th Leg., ch. 267, art. 3,

Sec. 2, eff. Sept. 1, 1985.

Sec. 12.018. ACCEPTANCE AND DISPOSITION OF GIFTS. (a) The

department may accept a gift or donation from any person for the

purpose of funding any program or function of the department

relating to wildlife conservation.

(b) A gift or donation other than money accepted under this

section may be auctioned off or used as a prize in conjunction

with a fund-raising program or event. All proceeds of the auction

or fund-raising program or event shall be used by the department

for the purposes described by this section.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 25, eff.

Sept. 1, 1985.

Sec. 12.019. PENALTIES. (a) Except as provided by Subsection

(b) of this section, a person who violates Section 12.015,

12.017, or 12.504 of this code or a regulation adopted under

Section 12.015 of this code commits an offense that is a Class C

Parks and Wildlife Code misdemeanor.

(b) If it is shown at the trial of the defendant for a violation

of Section 12.017 of this code that he has been convicted within

five years before the trial date of a violation of that section,

on conviction he shall be punished for a Class B Parks and

Wildlife Code misdemeanor.

(c) A person who violates Section 12.505 of this code commits an

offense that is a Class A Parks and Wildlife Code misdemeanor.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 3, eff.

Sept. 1, 1985.

Sec. 12.021. ANNUAL ACCOUNTING REPORT. The director or his

designee shall file annually with the governor and the presiding

officer of each house of the legislature a complete and detailed

written report accounting for all funds received and disbursed by

the department during the preceding year. The form of the annual

report and the reporting time shall be that provided in the

General Appropriations Act.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 26, eff.

Sept. 1, 1985.

Sec. 12.024. WATER PERMIT RESPONSIBILITIES. (a) The Texas

Department of Water Resources shall furnish to the department a

copy of all permit applications to store, take, or divert water.

(b) The department shall make recommendations to the Texas

Department of Water Resources to protect fish and wildlife

resources, including permit conditions, mitigation, and schedules

of flow or releases.

(c) The department shall be, on its request, a full party in any

hearing on an application for a permit to store, take, or divert

water.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 29, eff.

Sept. 1, 1985.

Sec. 12.025. TECHNICAL GUIDANCE TO LANDOWNERS. (a) The

department may provide technical guidance to landowners who

request information concerning fish, wildlife, nongame, and

habitat management.

(b) In setting priorities for the provision of money to a

landowner under this section, the department shall consider:

(1) the inventory developed under Section 11.103; and

(2) the priorities set under Section 11.105.

(c) The department shall support landowner education programs

and cooperate with appropriate state agencies.

(d) The department shall provide notice of Section 12.0251 to a

private landowner who requests technical assistance before

entering the property to collect and record information about

animal or plant life.

(e) The commission by rule shall adopt policies, including

written guidelines for a method for providing notice under

Subsection (d) and for departmental entry onto privately owned

land to collect information described by Section 12.0251(a). The

policies and guidelines must identify the maximum information

that the department may maintain under Section 12.0251.

(f) A review or update of a record or plan produced by the

department under Section 12.0251 and maintained by the landowner

or the landowner's agent may be requested by the landowner or the

department.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 30, eff.

Sept. 1, 1985. Amended by Acts 1995, 74th Leg., ch. 519, Sec. 2,

eff. Aug. 28, 1995; Acts 2001, 77th Leg., ch. 968, Sec. 28, eff.

Sept. 1, 2001.

Sec. 12.0251. DISCLOSURE OF INFORMATION COLLECTED DURING

TECHNICAL GUIDANCE TO PRIVATE LANDOWNER. (a) Except as provided

by this section, information is not subject to Chapter 552,

Government Code, and may not be disclosed to any person,

including a state or federal agency, if the information is

collected by the department in response to a landowner request

relating to the specific location, species identification, or

quantity of any animal or plant life that is:

(1) protected by this code; and

(2) located on private land that:

(A) is subject to a wildlife management plan developed

cooperatively with the department for private land; or

(B) is the subject of a recommendation report prepared by the

department for the landowner.

(b) The commission or the department may disclose information

described by this section only to the landowner unless:

(1) the landowner consents to full or specified partial

disclosure of information; and

(2) the consent is in writing and is attached to the plan or

recommendation report.

(c) The department may release game census, harvest, habitat, or

program information only if the information is summarized in a

manner that prevents the identification of an individual or

specific parcel of land and the landowner.

(d) The department may prepare not more than one original record

of the information collected by the department and incorporated

into a wildlife management plan, and the record becomes the

property of the landowner. The department may retain one copy of

the record. The retained copy may not be disclosed except as

provided by this section.

(e) Except as provided by this subsection, the department shall

send a copy of the information retained by the department

relating to a landowner's property to the landowner and destroy

the department's record of the information if the protected

information status assigned by this section is revoked. The

department may retain a copy of the information if the landowner

consents in writing.

(f) In this section, a reference to the department includes a

reference to an agent of the department.

(g) This section does not apply to a parcel of land that is not

privately owned.

Added by Acts 1995, 74th Leg., ch. 519, Sec. 3, eff. Aug. 28,

1995. Amended by Acts 2001, 77th Leg., ch. 968, Sec. 29, eff.

Sept. 1, 2001.

Sec. 12.026. MULTIPLE USE OF LAND. A tract of land purchased

primarily for a purpose authorized by this code may be used for

any authorized function of the department if the commission

determines that multiple use is the best utilization of the

land's resources.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 31, eff.

Sept. 1, 1985.

Sec. 12.027. ADOPTION OF EMERGENCY RULES. If the commission or

the executive director finds that there is an immediate danger to

a species authorized to be regulated by the department, or that

strict compliance with existing department rules would in any way

prevent, hinder, or delay necessary action in coping with a

disaster declared by the governor, the commission or the

executive director may adopt emergency rules as provided by

Chapter 2001, Government Code.

Added by Acts 1989, 71st Leg., ch. 924, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

952, Sec. 8, eff. September 1, 2009.

SUBCHAPTER B. ENFORCEMENT POWERS

Sec. 12.101. DEFINITIONS. In this subchapter:

(1) "Aircraft" means a device, including an airplane, ultralight

airplane, or helicopter, that can be used for flight in the air.

(2) "Contraband" means:

(A) an aircraft, vehicle, firearm, or other device used to

commit a violation of Subchapter G, Chapter 43, of this code or a

regulation of the commission adopted under that subchapter;

(B) a vessel that is not documented by the United States Coast

Guard or registered as provided by Chapter 31 and that is used to

commit an offense under Section 66.006 of this code;

(C) equipment, including a vessel, seized as provided by Section

66.2011 of this code; or

(D) any aircraft or vessel used to commit a second or subsequent

offense under Section 61.022, 62.003, 62.004, or 62.005.

(3) "Vessel" means watercraft, including an attached motor, that

can be used for transportation on water.

Added by Acts 1995, 74th Leg., ch. 966, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 959, Sec. 1, eff.

Sept. 1, 1999.

Sec. 12.102. INSPECTION OF WILDLIFE RESOURCES. (a) In this

section:

(1) "Residence" means a person's principal or ordinary home or

dwelling place.

(2) "Temporary residence" means a place where a person

temporarily dwells or seeks shelter. The term does not include a

hunting blind. The term does include a:

(A) hunting club or lodge;

(B) clubhouse;

(C) cabin;

(D) tent;

(E) manufactured home used as a hunting club or lodge; and

(F) hotel room, motel room, or room in a boardinghouse used

during a hunting trip.

(3) "Wildlife resource" means any animal, bird, reptile,

amphibian, fish, or form of aquatic life or any part of an

animal, bird, reptile, amphibian, fish, or form of aquatic life

the hunting, catching, or possession of which is regulated by

this code.

(b) Except as provided by Subsection (d), a game warden or other

peace officer commissioned by the department who observes a

person engaged in an activity regulated by this code or under the

jurisdiction of the commission or reasonably believes that a

person is or has been engaged in an activity regulated by this

code or under the jurisdiction of the commission may inspect:

(1) any license, permit, tag, or other document issued by the

department and required by this code of a person hunting or

catching wildlife resources;

(2) any device that may be used to hunt or catch a wildlife

resource;

(3) any wildlife resource in the person's possession; and

(4) the contents of any container or receptacle that is commonly

used to store or conceal a wildlife resource.

(c) Except as provided by Subsection (d), a game warden or other

peace officer commissioned by the department may inspect any

wildlife resource that has been taken by a person and is in plain

view of the game warden or other peace officer.

(d) Nothing in this section authorizes a game warden or other

peace officer commissioned by the department to conduct a search

otherwise authorized by this section:

(1) in a person's residence or temporary residence; or

(2) on a publicly maintained road or way that is:

(A) improved, designed, or ordinarily used for vehicular

traffic;

(B) open to the public; and

(C) distinguishable from a shoulder, berm, or other area not

intended for vehicular traffic.

Added by Acts 2003, 78th Leg., ch. 558, Sec. 1, eff. Sept. 1,

2003.

Sec. 12.103. ENTERING LAND; USE OF INFORMATION OBTAINED BY

ENTRY; CIVIL PENALTY. (a) To enforce the game and fish laws of

the state and to conduct scientific investigations and research

regarding wild game or fish, an authorized employee of the

department may enter on any land or water where wild game or fish

are known to range or stray. No action may be sustained against

an employee of the department to prevent his entering on land or

water when acting in his official capacity as described by this

subsection.

(b) Except as provided by Subsection (d), the department may use

information collected by an employee of the department on

privately owned land only for the purposes of scientific

investigations and research described in Subsection (a) and only

if authorized in writing by the landowner or the landowner's

agent. Unless the department first obtains the written consent of

the landowner or the landowner's agent, the department may not:

(1) use other incidental information obtained on the land that

does not pertain directly to the investigation or research

authorized under Subsection (a); or

(2) enter or permit the entry of any information that does not

pertain directly to the investigation or research authorized

under Subsection (a), into a database:

(A) maintained by the department and available to a person other

than a department employee;

(B) maintained by a natural heritage program administered by the

department; or

(C) established and maintained by any other person.

(c) Except as provided by Subsection (d), information collected

under this section may only be reported or compiled in a manner

that prevents the identification of an individual parcel or

specific parcels of private property without the written consent

of the landowner or the landowner's agent.

(d) The department may collect and enter data as necessary

relating to the occurrence or harvest of natural resources in

public land or water. The department may collect and report

standardized annual wildlife survey information required by the

Pitman-Robertson Wildlife Restoration Act (16 U.S.C. Section 669

et seq.).

(e) The department is liable to a private landowner for a civil

penalty in the amount of $1,000 for a violation of this section

involving information collected by an employee of the department

on the landowner's property. A landowner may bring suit to

collect the penalty in the county in which the land is located or

the county in which the landowner resides.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1995, 74th Leg., ch. 521, Sec. 1, eff.

Sept. 1, 1995.

Sec. 12.104. RIGHT TO SEARCH AND INSPECT. (a) A game warden or

other peace officer commissioned by the department may search a

game bag, vehicle, vessel, or other receptacle if the game warden

or peace officer has a reasonable, articulable suspicion that the

game bag, vehicle, vessel, or receptacle contains a wildlife

resource that has been unlawfully killed or taken.

(b) A game warden or other peace officer commissioned by the

department may inspect a wildlife resource or a part or product

of a wildlife resource that is discovered during a search under

Subsection (a) of this section.

(c) In this section "wildlife resource" means an animal, bird,

reptile, amphibian, fish, or other aquatic life the taking or

possession of which is regulated in any manner by this code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1991, 72nd Leg., ch. 261, Sec. 1, eff. Aug.

26, 1991.

Sec. 12.105. SUITS. (a) The department may file complaints in

the name of the State of Texas to recover fines and penalties for

violations of the laws relating to game, birds, and fish.

(b) The department may file a complaint and commence proceedings

against an individual for violation of the laws relating to game,

birds, and fish without the approval of the county attorney of

the county in which the proceedings are brought. The department

is not required to furnish security for costs for proceedings

under this subsection.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 12.106. NOTICE TO APPEAR. (a) Any peace officer of this

state or a political subdivision of this state or an authorized

employee of the department who arrests a person for a violation

of this code or a regulation of the commission adopted under this

code may deliver to the alleged violator a written notice to

appear before the justice court, county court, or another court

having jurisdiction of the offense not later than 15 days after

the date of the alleged violation.

(b) On signing the written notice to appear and thereby

promising to appear as provided in the notice, the alleged

violator shall be released.

(c) A person who fails to appear for a violation of this code or

a regulation of the commission adopted under this code within the

time specified in the written notice commits an offense that is a

Class C Parks and Wildlife Code misdemeanor, and a warrant for

the arrest of the alleged violator may be issued.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 4,

eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 338, Sec. 1, eff.

Sept. 1, 1993.

Sec. 12.107. REMISSION OF FINES. (a) A justice of the peace,

clerk of any court, or any other officer of the state who

receives a fine imposed by a court for a violation of this code

or a regulation of the commission adopted under this code shall

send the fine to the department within 10 days after the date of

collection. A statement containing the docket number of the case,

the name of the person fined, and the section of this code or the

regulation violated must accompany the remission of the fine.

(b) The amount of the fine to be remitted to the department is

80 percent in county court or higher court cases and 85 percent

in justice court cases.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 269, Sec. 4, eff.

Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 338, Sec. 2, eff. Sept.

1, 1993.

Sec. 12.108. EXPENSES. In making an arrest, summoning a

witness, and serving a process, the department is entitled to the

same fee and mileage allowance as a sheriff. The fee is charged

and collected in the same manner as sheriff's fees.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 12.109. CONFISCATION AND DISPOSITION OF AQUATIC PRODUCTS.

(a) Except as provided by Subsection (c) or (f) of this section,

when an enforcement officer of the department believes that a

person has unlawful possession of any fish, oysters, shrimp, or

other aquatic products as defined by Section 47.001(16) of this

code, taken in violation of this code or a proclamation of the

commission adopted under this code, he shall seize the aquatic

products and all aquatic products aboard any vessel involved, or

in any device used to catch or store aquatic products, whether in

storage or on deck, and whether alive or dead, frozen or fresh,

whole or processed to any extent. The officer shall sell the

aquatic products and dispose of the proceeds as provided in

Subsection (b) of this section.

(b) The confiscated aquatic products shall be sold to the

highest of three bidders. The proceeds of the sale shall be

deposited in the state treasury to the credit of suspense account

No. 900 pending the outcome of the action taken against the

person charged with illegal possession. The officer shall give to

the person a receipt for all aquatic products seized upon the

sale of the aquatic products. If bids cannot be obtained, the

department, if practicable, shall donate the aquatic products to

a charitable institution, hospital, or other person.

(c) If aquatic products are seized due only to a violation of a

daily bag or possession limit, the officer shall allow the person

in possession to retain a lawful quantity of the aquatic

products, but only if the person gives written acknowledgement of

retention of a lawful quantity to the officer on a form provided

by the department. The officer shall sell the remainder of the

aquatic products and dispose of the proceeds as provided by

Subsection (b) of this section.

(d) Unless the person is found guilty, pleads guilty or nolo

contendere, or is placed on deferred adjudication, all the

proceeds shall be paid to the owner of the aquatic products.

(e) This section does not apply to fish, shrimp, or other

aquatic products that are taken from an area declared by the

Commissioner of Health to be a prohibited area.

(f) If an enforcement officer of the department determines that

a person is in possession of oysters that were taken unlawfully,

the officer may direct, if practical, that the oysters be

returned to a public reef.

(g) The department and an enforcement officer of the department

who acts under this section are not liable in any civil action

for the seizure, sale, release, or donation of aquatic products

or for the order to return oysters to a public reef.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1975, 64th Leg., p. 1214, ch. 456, Sec.

13(k), eff. Sept. 1, 1975. Acts 1985, 69th Leg., ch. 433, Sec. 7,

eff. June 11, 1985; Acts 1987, 70th Leg., ch. 611, Sec. 1, eff.

Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 338, Sec. 3, eff. Sept.

1, 1993; Acts 1993, 73rd Leg., ch. 679, Sec. 11, eff. Sept. 1,

1993; Acts 1999, 76th Leg., ch. 454, Sec. 6, eff. Sept. 1, 1999.

Sec. 12.110. DISPOSITION OF CONFISCATED GAME. (a) Except as

provided by Subsection (d), the department shall donate, whenever

donation is reasonably practicable, any wild game animal, bird,

fowl, game fish, or exotic animal that is unlawfully killed,

taken, shipped, held in storage, possessed, or offered for sale

in a public eating place to a charitable institution, hospital,

or person or persons.

(b) The expense of any storage, care, feeding, cold storage, or

processing that may be necessary for an unlawfully possessed game

bird, fowl, animal, game fish, or exotic animal shall be assessed

against the violator on the violator's conviction.

(c) The department and an enforcement officer of the department

who acts under this section are not liable in any civil action

for the seizure, sale, or donation of a game bird, other fowl,

animal, game fish, or exotic animal.

(d) The department may sell confiscated live game described by

Subsection (a) to the highest of three bidders. At the time of a

sale under this subsection, the department shall provide the

buyer a receipt for all game sold to the buyer. The department

shall deposit the proceeds of the sale in the state treasury to

the credit of suspense account 900 pending the outcome of any

action against the person charged with an unlawful action

described by Subsection (a). If that person is found guilty,

pleads guilty or nolo contendere, or is placed on deferred

adjudication, the department shall deposit the proceeds of the

sale into the game, fish, and water safety account. If the

person is found not guilty, the department shall pay the proceeds

of the sale to the person.

(e) This section does not apply to the lawful possession or sale

of an exotic animal.

(f) In this section, "exotic animal" has the meaning assigned by

Section 62.015.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 33, ch. 16, Sec. 1,

eff. March 16, 1977; Acts 1993, 73rd Leg., ch. 338, Sec. 4, eff.

Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

992, Sec. 3, eff. June 18, 2005.

Sec. 12.1101. SEIZURE AND DISPOSAL OF PELTS. (a) A game warden

or authorized employee of the department may seize the pelt of

any fur-bearing animal taken or possessed in violation of a

provision of this code or a lawful regulation of the commission.

If an alleged violator is charged with a violation of a provision

of this code or of a regulation of the commission in connection

with the pelt seized, the warden or employee shall hold the pelt

as evidence. On conviction of the alleged violator or on his plea

of nolo contendere, the pelts may be sold to the highest bidder

after taking the minimum of three written bids by the department.

If the alleged violator is not guilty of the offense or if the

charge is dismissed the pelts shall be returned to their lawful

owner.

(b) A game warden or authorized employee of the department

acting under the authority of this section is immune from

liability and from suit for the seizure of pelts.

(c) Repealed by Acts 1979, 66th Leg., p. 549, ch. 260, art. 1,

Sec. 6, eff. Sept. 1, 1979.

Added by Acts 1977, 65th Leg., p. 82, ch. 39, Sec. 1, eff. March

30, 1977. Amended by Acts 1979, 66th Leg., p. 549, ch. 260, art.

1, Sec. 6, eff. Sept. 1, 1979.

Sec. 12.1105. SEIZURE AND DISPOSITION OF UNLAWFUL FISHING

DEVICES. (a) When a game warden or other peace officer finds in

or on the public water of the state a seine, net, trawl, trap, or

other device that is in or on the water in violation of a

provision of this code or in violation of a lawful regulation of

the commission or is aboard a vessel in violation of a provision

of this code or a lawful regulation of the commission, the warden

or other peace officer shall seize without a warrant the seine,

net, trawl, trap, or device.

(b) When an alleged violator is charged with an offense in

connection with the unlawful use or possession of the seine, net,

trawl, trap, or device seized by the warden or other peace

officer, the warden or other peace officer shall hold the seine,

net, trawl, trap, or device as evidence. Except as provided in

Subsection (e) of this section, on a final conviction for the

offense of the alleged violator, including a final judgment

arising from a plea of nolo contendere, the warden or other peace

officer shall destroy the seine, net, trawl, trap, or device. If

the alleged violator is not guilty of the offense or if the

charge is not prosecuted and dismissed, the seine, net, trawl,

trap, or device shall be returned to the owner.

(c) If no person is charged with an offense in connection with

the seizure of a seine, net, trawl, trap, or other device under

this section, and no person is found in possession of the seine,

net, trawl, trap, or device, the warden or other peace officer

shall give notice of the seizure to the county judge or a judge

of a county court at law or justice court of the county where the

seizure occurred. The notice must include a description of the

items seized and the location of the seizure. The court shall

then direct the sheriff or a constable to post a copy of the

notice in the county courthouse for not less than 10 days. At the

expiration of 10 days, the court shall hold a hearing to

determine if the seine, net, trawl, trap, or device was used or

possessed in violation of a provision of this code or of a lawful

regulation of the commission. Except as provided in Subsection

(e) of this section, if the use or possession was unlawful, the

warden or other peace officer shall destroy the seine, net,

trawl, trap, or device.

(d) A game warden or other peace officer who seizes items under

this section is immune from liability and from suit for a seizure

or destruction of a net as authorized by this section.

(e) The Parks and Wildlife Department, when requested by

authorized representatives of units of The University of Texas

System, The Texas A&M University System, and the Texas State

University System engaged in teaching and research related to

marine science and oceanography, may transfer to such units of

said universities and university systems nets, seines, and other

marine equipment, which have been seized under this section, to

be used in carrying out the teaching and research programs within

said institutions.

Added by Acts 1977, 65th Leg., p. 381, ch. 190, Sec. 3, eff. May

20, 1977. Amended by Acts 1991, 72nd Leg., ch. 781, Sec. 1, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch. 1061, Sec. 10, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 227, Sec. 7, eff. May

23, 1997; Acts 1999, 76th Leg., ch. 851, Sec. 1, eff. Sept. 1,

1999.

Sec. 12.1106. SEIZURE AND DISPOSITION OF CONTRABAND; IMMUNITY.

(a) A game warden or other peace officer who has probable cause

to believe property is contraband may seize the property without

a warrant.

(b) The warden or officer shall give notice of the seizure,

including a description of the seized property and the location

and date of seizure, to the county judge or a judge of a county

court at law, justice court, or district court of the county

where the seizure occurred:

(1) when a person pleads guilty or nolo contendere to, is

convicted of, or is placed on deferred adjudication for:

(A) an offense under Section 66.006, Section 66.2011, or

Subchapter G, Chapter 43, of this code; or

(B) a second or subsequent offense under Section 61.022, 62.003,

62.004, or 62.005 of this code; or

(2) if no person is arrested for an offense immediately after

the warden or officer seizes the property.

(c) The court shall direct the sheriff or a constable to post a

copy of the notice in the county courthouse for not less than 10

days. At the expiration of 10 days, the court shall hold a

hearing to determine if the seized property is contraband.

(d) The court shall order the seized property:

(1) forfeited to the department if the court determines by a

preponderance of the evidence that:

(A) the seized property is contraband and a person pleaded

guilty or nolo contendere to, was convicted of, or was placed on

deferred adjudication for:

(i) an offense under Section 66.006, Section 66.2011, or

Subchapter G, Chapter 43, of this code; or

(ii) a second or subsequent offense under Section 61.022,

62.003, 62.004, or 62.005 of this code; or

(B) the seized property is contraband and no person was arrested

for an offense immediately after the warden or officer seized the

property; or

(2) released to the owner if:

(A) the person charged with an offense under Section 66.006,

Section 66.2011, or Subchapter G, Chapter 43, of this code or a

second or subsequent offense under Section 61.022, 62.003,

62.004, or 62.005 of this code is acquitted or the charge is

dismissed; or

(B) the court determines that the seized property is not

contraband.

(e) If the department receives a forfeiture order from a court

as authorized by this section, the department may:

(1) use the seized property in its normal operations;

(2) sell or transfer the property; or

(3) destroy the property.

(f) A warden or officer who seizes property under this section

is immune from liability and from suit for a seizure and

disposition of property as authorized by this section.

(g) The commission may adopt rules to implement this section.

(h) The department shall deposit money received under this

section in the state treasury to the credit of the game, fish,

and water safety account.

Added by Acts 1991, 72nd Leg., ch. 808, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 12, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 966, Sec. 2, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 851, Sec. 2, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 959, Sec. 2, eff. Sept. 1, 1999.

Sec. 12.113. COASTAL SURVEY CHARTS ADMISSIBLE. In any

prosecution under this code, United States Coastal Survey Charts

are admissible.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 12.114. DRIVER'S LICENSE OR PERSONAL IDENTIFICATION

CERTIFICATE REQUIRED. (a) A person who is 17 years of age or

older and who has a license or permit issued under this code or

who is engaging in an activity that requires a license or permit

shall have a driver's license or personal identification

certificate in the person's immediate possession.

(b) If the person is a resident as defined by Subdivision (1) of

Section 42.001 of this code, "driver's license" and "personal

identification certificate" have the meanings assigned by Chapter

521, Transportation Code.

(c) If the person is a nonresident as defined by Section 42.001,

"driver's license" and "personal identification certificate" mean

those documents that are similar to those defined in Subsection

(b) and that are issued by the agency in the state or country of

which the person is a resident that is authorized to issue

driver's licenses or personal identification certificates.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 32, eff.

Sept. 1, 1985. Amended by Acts 1997, 75th Leg., ch. 165, Sec.

30.232, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1256, Sec.

10, eff. Sept. 1, 1997.

Sec. 12.115. OFFENSE. (a) A person who is arrested for an

alleged violation of this code or a proclamation or regulation

adopted under this code commits an offense if the person:

(1) does not have in his immediate possession a driver's license

or personal identification certificate required by Section 12.114

of this code; or

(2) fails or refuses to display the driver's license or personal

identification certificate required by Section 12.114 of this

code when requested to do so by any peace officer, game warden,

magistrate, or officer of a court of competent jurisdiction.

(b) An offense under this section is a Class C Parks and

Wildlife Code misdemeanor.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 32, eff.

Sept. 1, 1985.

Sec. 12.116. JUSTICE COURT TO PROVIDE AFFIDAVITS CERTIFYING

CERTAIN CONVICTIONS. (a) If a person is convicted in justice

court for violating a provision of this code or a proclamation or

regulation adopted under this code that provides enhanced

penalties for subsequent convictions, the court on request shall

submit to the department an affidavit certifying the conviction.

The affidavit must include the driver's license number or

personal identification certificate number obtained from the

violator.

(b) The affidavit certifying the conviction, if admissible under

the Texas Rules of Evidence, is available in subsequent

prosecutions of that person for violations of the section,

proclamation, or regulation under which the prior conviction was

obtained.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 32, eff.

Sept. 1, 1985.

Sec. 12.117. JUSTICE COURT TO PROVIDE AFFIDAVITS CERTIFYING

CERTAIN CONVICTIONS AND OTHER INFORMATION. (a) If a person is

convicted in a justice court for violating a provision of this

code or a proclamation or regulation adopted under this code that

provides enhanced penalties for subsequent convictions, the court

on request shall submit to the department an affidavit certifying

the conviction. Along with such affidavit the court shall also

compile and send to the department the defendant's driver's

license number and copies of any photograph, picture,

description, or measurement of the defendant made by any law

enforcement agency in connection with the offense.

(b) A certified copy of such affidavit and documents pursuant to

Subsection (a) of this section is admissible as evidence in a

criminal proceeding to prove that a particular person was

convicted of the offense to which the documents pertain if the

court finds that 15 days before trial, the party against whom the

evidence is offered was provided a copy of the document offered

as evidence.

Added by Acts 1985, 69th Leg., ch. 827, Sec. 10, eff. Aug. 26,

1985. Amended by Acts 1987, 70th Leg., ch. 218, Sec. 1, eff.

Sept. 1, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 18.001, eff. September 1, 2009.

Sec. 12.119. VIOLATION OF COMMISSION RULE ON POSSESSION OF

LICENSE; PENALTY. (a) A person commits an offense if the person

violates a rule adopted by the commission relating to possessing

a license or stamp otherwise required by this code for hunting

wildlife resources or for catching aquatic life.

(b) An offense under this section is a Class C Parks and

Wildlife misdemeanor.

Added by Acts 1995, 74th Leg., ch. 931, Sec. 2, eff. June 16,

1995.

SUBCHAPTER C. OPERATION GAME THIEF

Sec. 12.201. CREATION OF FUND. The department may accept and

deposit in a special fund outside the state treasury, called the

operation game thief fund, donations from any person made for

purposes of this subchapter. Funds deposited in the operation

game thief fund may be used only for the maintenance of that

fund, promotion of the operation game thief program through

advertisement and marketing, the development, acquisition, and

implementation of technological advancements to facilitate the

apprehension and prosecution of persons who violate laws of this

state intended to protect the state's natural or cultural

resources or the public safety of persons using those natural or

cultural resources, and payment of rewards and death benefits

authorized by this subchapter. The Operation Game Thief

Committee shall adopt rules for the implementation of the

operation game thief program and maintenance of the operation

game thief fund.

Added by Acts 1981, 67th Leg., p. 3316, ch. 868, Sec. 1, eff.

Aug. 31, 1981. Amended by Acts 1987, 70th Leg., ch. 245, Sec. 1,

eff. May 28, 1987; Acts 1995, 74th Leg., ch. 244, Sec. 1, eff.

Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

215, Sec. 1, eff. September 1, 2005.

Sec. 12.202. OPERATION GAME THIEF COMMITTEE. (a) The director

shall appoint an Operation Game Thief Committee composed of 11

members to administer the operation game thief fund and to make

reward payments and death benefit payments from that fund. The

director shall appoint persons who are not employees of the

department and who have a demonstrated interest in game and fish

conservation. The director may consider the recommendations or

nominations of any club or association. The director shall

designate one of the members as chairman of the committee. The

director shall appoint a former committee member to serve as

chairman emeritus. The chairman emeritus has the same rights and

duties as any other committee member. The director or an employee

designated by the director for that purpose shall serve as

secretary to the committee. A member of the committee serves

without compensation.

(b) Each member of the committee, including the chairman

emeritus, serves a term of six years. The terms of approximately

one-third of the members, including the chairman emeritus, expire

on January 31 of each odd-numbered year. The director may

reappoint members.

(c) The committee shall meet at least one time each calendar

year at the department's office in Austin or at a location

designated by the chairman of the committee. Four committee

members must be present for approval of disbursement of rewards

to eligible applicants and death benefit payments to eligible

recipients. Except as provided by Subsection (d), if the vote for

approval of disbursements of rewards or death benefits results in

a tie vote, no action may be taken until the next meeting of the

committee.

(d) Repealed by Acts 2003, 78th Leg., ch. 1170, Sec. 29.02.

Added by Acts 1981, 67th Leg., p. 3316, ch. 868, Sec. 1, eff.

Aug. 31, 1981. Amended by Acts 1985, 69th Leg., ch. 267, art. 1,

Sec. 33, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 245, Sec.

2, eff. May 28, 1987; Acts 1991, 72nd Leg., ch. 431, Sec. 1, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 631, Sec. 1, eff. Sept.

1, 1993; Acts 1995, 74th Leg., ch. 244, Sec. 2, eff. Sept. 1,

1995; Acts 2003, 78th Leg., ch. 1170, Sec. 29.01, 29.02, eff.

Sept. 1, 2003.

Sec. 12.203. REWARDS; CLAIMS. (a) A person may apply to the

committee for a reward to be paid from the operation game thief

fund if the person furnishes information leading to the arrest

and conviction of a person for a violation of this code or any of

the following laws or a regulation adopted under this code or any

of the following laws:

(1) Subchapter B, Chapter 365, Health and Safety Code;

(2) Subchapter E, Chapter 191, Natural Resources Code;

(3) Chapter 28 or Section 30.05, 31.03, 31.11, 37.10, 49.06,

49.07, or 49.08, Penal Code;

(4) Chapter 160, Tax Code; or

(5) Subchapter E, Chapter 7, or Subchapter D, Chapter 26, Water

Code.

(b) The committee may consider claims made at any time before

its meeting, but consideration is limited to claims that relate

to final convictions.

(c) The committee shall prescribe and furnish the forms on which

claims are to be made, including any documentation to be

furnished to substantiate the claim.

(d) Repealed by Acts 2005, 79th Leg., Ch. 215, Sec. 3, eff.

September 1, 2005.

Added by Acts 1981, 67th Leg., p. 3316, ch. 868, Sec. 1, eff.

Aug. 31, 1981. Amended by Acts 1987, 70th Leg., ch. 245, Sec. 3,

eff. May 28, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

215, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

215, Sec. 3, eff. September 1, 2005.

Sec. 12.204. REWARDS; PAYMENTS. No amount in excess of that on

deposit in the operation game thief fund is payable as a reward

under this section or as a death benefit payment under Section

12.206 of this code. No reward may be granted to a person, or an

immediate family member of a person, who is a peace officer,

deputy game warden, prosecutor, employee of the department, or

member of the judiciary.

Added by Acts 1981, 67th Leg., p. 3316, ch. 868, Sec. 1, eff.

Aug. 31, 1981. Amended by Acts 1983, 68th Leg., p. 123, ch. 29,

Sec. 4, eff. April 19, 1983; Acts 1987, 70th Leg., ch. 245, Sec.

4, eff. May 28, 1987; Acts 1993, 73rd Leg., ch. 631, Sec. 2, eff.

Sept. 1, 1993.

Sec. 12.205. POWERS OF THE DEPARTMENT. The department may:

(1) provide a toll-free telephone number for use of the public

in reporting violations of the game and fish laws to an office of

the department that has employees on duty 24 hours a day; and

(2) establish procedures for voluntary donations to the

operation game thief fund to be collected and sent to the

department.

Added by Acts 1981, 67th Leg., p. 3316, ch. 868, Sec. 1, eff.

Aug. 31, 1981.

Sec. 12.206. PAYMENT OF DEATH BENEFITS. The committee may use

the operation game thief fund to supplement any death benefits

received by the families of peace officers employed by the

department who are killed in the line of duty. The committee

shall adopt guidelines for the payment of death benefits under

this section.

Added by Acts 1993, 73rd Leg., ch. 631, Sec. 3, eff. Sept. 1,

1993.

SUBCHAPTER D. RECOVERY BY THE STATE FOR VALUE OF FISH, SHELLFISH,

REPTILE, AMPHIBIAN, BIRD, OR ANIMAL

Sec. 12.301. LIABILITY FOR VALUE OF FISH, SHELLFISH, REPTILE,

AMPHIBIAN, BIRD, OR ANIMAL. A person who kills, catches, takes,

possesses, or injures any fish, shellfish, reptile, amphibian,

bird, or animal in violation of this code or a proclamation or

regulation adopted under this code is liable to the state for the

value of each fish, shellfish, reptile, amphibian, bird, or

animal unlawfully killed, caught, taken, possessed, or injured.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 34, eff.

Sept. 1, 1985.

Sec. 12.302. VALUE OF FISH, SHELLFISH, REPTILE, AMPHIBIAN, BIRD,

OR ANIMAL. For purposes of this subchapter and for determining

damages under Subsection (b), Section 26.124, Water Code, the

commission shall adopt rules to establish guidelines for

determining the value of injured or destroyed fish, shellfish,

reptiles, amphibians, birds, and animals.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 34, eff.

Sept. 1, 1985.

Sec. 12.303. CIVIL SUIT FOR RECOVERY OF VALUE. (a) The

attorney general or the county attorney of the county in which

the violation occurred may bring a civil suit under this

subchapter in the name of the state to recover the value of each

fish, shellfish, reptile, amphibian, bird, or animal unlawfully

killed, caught, taken, possessed, or injured.

(b) A suit under this section shall be brought in the county in

which the violation occurred, except that the attorney general

may bring suit in Travis County.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 34, eff.

Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 73, Sec. 1,

eff. Sept. 1, 1989.

Sec. 12.304. MORE THAN ONE DEFENDANT. If more than one

defendant is named in a suit brought under this subchapter, each

defendant against whom judgment is rendered is jointly and

severally liable for the recovery provided by this subchapter.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 34, eff.

Sept. 1, 1985.

Sec. 12.305. RECOVERY OF VALUE IN ADDITION TO FINE. The

recovery amount provided by this subchapter is in addition to any

fine, forfeiture, penalty, or costs imposed under another law.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 34, eff.

Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 193, Sec. 1,

eff. Sept. 1, 1987.

Sec. 12.306. BOTH CIVIL SUIT AND CRIMINAL PROSECUTION

PERMISSIBLE. The pendency or determination of a suit brought

under this subchapter or the pendency or determination of a

criminal prosecution for the same killing, catching, taking,

possession, or injury does not bar the other action.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 34, eff.

Sept. 1, 1985.

Sec. 12.307. DISPOSITION OF RECOVERY. (a) Any damages for

injury to fish, shellfish, reptiles, amphibians, birds, or

animals recovered in a suit brought by the attorney general shall

be deposited to the credit of the game, fish, and water safety

account.

(b) Fifty percent of any damages for injury to fish, shellfish,

reptiles, amphibians, birds, or animals recovered in a suit

brought by a county attorney shall be deposited in the general

fund of the county. The remainder shall be deposited to the

credit of the game, fish, and water safety account.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 34, eff.

Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 73, Sec. 2,

eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 679, Sec. 13, eff.

Sept. 1, 1993.

Sec. 12.308. CERTAIN COSTS RECOVERABLE. (a) The actual cost of

investigation, reasonable attorney's fees, and reasonable expert

witness fees incurred by the department in a civil suit under

this subchapter may be recovered in addition to damages for the

value of any fish, shellfish, reptile, amphibian, bird, or animal

unlawfully killed, caught, taken, possessed, or injured.

(b) Any amounts recovered under this section shall be credited

to the same operating accounts from which the expenditures

occurred.

Added by Acts 2005, 79th Leg., Ch.

992, Sec. 4, eff. June 18, 2005.

SUBCHAPTER E. PUNISHMENTS

Sec. 12.401. APPLICATION. A person adjudged guilty of an

offense under this code or a proclamation or regulation adopted

under this code shall be punished in accordance with this

subchapter and the Code of Criminal Procedure, 1965.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 1, eff.

Sept. 1, 1985.

Sec. 12.402. CIVIL PENALTY. This subchapter does not deprive a

court of authority conferred by law to forfeit property, suspend

or cancel a license or permit, cite for contempt, or impose any

other civil penalty. The civil penalty may be included in the

sentence.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 1, eff.

Sept. 1, 1985.

Sec. 12.403. CLASSIFICATION OF OFFENSES. (a) Offenses are

designated as Parks and Wildlife Code misdemeanors or Parks and

Wildlife Code felonies.

(b) Misdemeanors are classified according to the relative

seriousness of the offense into three categories:

(1) Class A Parks and Wildlife Code misdemeanors;

(2) Class B Parks and Wildlife Code misdemeanors; and

(3) Class C Parks and Wildlife Code misdemeanors.

(c) Section 12.41, Penal Code, does not apply to classifications

of offenses under this code.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 1, eff.

Sept. 1, 1985.

Sec. 12.404. CLASS A PARKS AND WILDLIFE CODE MISDEMEANOR. An

individual adjudged guilty of a Class A Parks and Wildlife Code

misdemeanor shall be punished by:

(1) a fine of not less than $500 nor more than $4,000;

(2) confinement in jail for a term not to exceed one year; or

(3) both such fine and imprisonment.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 1, eff.

Sept. 1, 1985. Amended by Acts 1997, 75th Leg., ch. 1256, Sec.

11, eff. Sept. 1, 1997.

Sec. 12.405. CLASS B PARKS AND WILDLIFE CODE MISDEMEANOR. An

individual adjudged guilty of a Class B Parks and Wildlife Code

misdemeanor shall be punished by:

(1) a fine of not less than $200 nor more than $2,000;

(2) confinement in jail for a term not to exceed 180 days; or

(3) both such fine and imprisonment.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 1, eff.

Sept. 1, 1985. Amended by Acts 1997, 75th Leg., ch. 1256, Sec.

12, eff. Sept. 1, 1997.

Sec. 12.406. CLASS C PARKS AND WILDLIFE CODE MISDEMEANOR. An

individual adjudged guilty of a Class C Parks and Wildlife Code

misdemeanor shall be punished by a fine of not less than $25 nor

more than $500.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 1, eff.

Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 535, Sec. 1,

eff. Sept. 1, 1987.

Sec. 12.4061. PARKS AND WILDLIFE CODE STATE JAIL FELONY. (a)

An individual adjudged guilty of a Parks and Wildlife Code state

jail felony shall be punished by confinement in a state jail for

a term of not more than two years or less than 180 days.

(b) In addition to confinement, an individual adjudged guilty of

a Parks and Wildlife Code state jail felony may be punished by a

fine of not less than $1,500 and not more than $10,000.

Added by Acts 1999, 76th Leg., ch. 959, Sec. 3, eff. Sept. 1,

1999.

Sec. 12.407. PARKS AND WILDLIFE CODE FELONY. (a) An individual

adjudged guilty of a Parks and Wildlife Code felony shall be

punished by confinement in the Texas Department of Criminal

Justice for any term of not more than 10 years or less than two

years.

(b) In addition to imprisonment, an individual adjudged guilty

of a Parks and Wildlife Code felony may be punished by a fine of

not less than $2,000 nor more than $10,000.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 1, eff.

Sept. 1, 1985. Amended by Acts 1997, 75th Leg., ch. 1256, Sec.

13, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.143, eff. September 1, 2009.

Sec. 12.408. SUBSEQUENT CONVICTIONS. The use of a conviction

for enhancement purposes does not preclude the subsequent use of

a conviction for enhancement purposes.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 1, eff.

Sept. 1, 1985.

Sec. 12.409. SEPARATE OFFENSES. Each fish, bird, animal,

reptile, amphibian, or egg or part of a fish, bird, animal,

reptile, amphibian, or egg taken, possessed, killed, left to die,

imported, exported, offered for sale, sold, purchased, attempted

to be purchased, or retained in violation of any provision of

this code or a proclamation or regulation adopted under this code

constitutes a separate offense.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 1, eff.

Sept. 1, 1985. Amended by Acts 1997, 75th Leg., ch. 1256, Sec.

14, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

992, Sec. 5, eff. June 18, 2005.

Sec. 12.410. AUTHORIZED PUNISHMENTS FOR CORPORATIONS AND

ASSOCIATIONS. (a) If a corporation or association is adjudged

guilty of an offense under this code that provides a penalty

consisting of a fine only, a court may sentence the corporation

or association to pay a fine in an amount fixed by the court, not

to exceed the fine provided by the offense.

(b) If a corporation or association is adjudged guilty of an

offense that provides a penalty including imprisonment or that

provides no specific penalty, a court may sentence the

corporation or association to pay a fine in an amount fixed by

the court, not to exceed:

(1) $20,000 if the offense is a Parks and Wildlife Code felony;

or

(2) $10,000 if the offense is a Class A or Class B Parks and

Wildlife Code misdemeanor.

(c) In lieu of the fines authorized by Subsections (a) and (b)

of this section, if a court finds that the corporation or

association gained money or property or caused personal injury,

property damage, or other loss through the commission of a Parks

and Wildlife Code felony or Class A or Class B Parks and Wildlife

Code misdemeanor, the court may sentence the corporation or

association to pay a fine in an amount fixed by the court, not to

exceed double the amount gained or caused by the corporation to

be lost, whichever is greater.

(d) In addition to any sentence that may be imposed by this

section, a corporation that has been adjudged guilty of an

offense may be ordered by the court to give notice of the

conviction to any person the court deems appropriate.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 1, eff.

Sept. 1, 1985.

Sec. 12.411. JURISDICTION OF JUSTICE COURT. In addition to the

jurisdiction provided by the constitution and other law, a

justice court has jurisdiction of Class C Parks and Wildlife Code

misdemeanors.

Added by Acts 1987, 70th Leg., ch. 535, Sec. 2, eff. Sept. 1,

1987.

SUBCHAPTER F. REVOCATION OR SUSPENSION OF LICENSES OR PERMITS

Sec. 12.501. REVOCATION OR SUSPENSION OF LICENSE OR PERMIT. (a)

In this subchapter, "permittee" or "licensee" includes each

member of a partnership or association, an agent acting on behalf

of a partnership or association, each officer of a corporation,

and the owner of a majority of a corporation's corporate stock.

(b) The director may suspend or revoke an original or renewal

permit or license issued under this code if it is found, after

notice and hearing, that:

(1) the permittee or licensee has been finally convicted of a

violation of this code or proclamation or regulation adopted

under this code relating to the permit or license to be suspended

or revoked;

(2) the permittee or licensee violated a provision of this code

or proclamation or regulation adopted under this code relating to

the permit or license to be suspended or revoked;

(3) the permittee or licensee made a false or misleading

statement in connection with his original or renewal application,

either in the formal application itself or in any other written

instrument relating to the application submitted to the

commission or its officers or employees;

(4) the permittee or licensee is indebted to the state for

taxes, fees, or payment of penalties imposed by this code or by a

commission rule relating to a permit or license to be suspended

or revoked; or

(5) the permittee or licensee is liable to the state under

Section 12.301.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 36, eff.

Sept. 1, 1985. Amended by Acts 1999, 76th Leg., ch. 454, Sec. 1,

eff. Sept. 1, 1999.

Sec. 12.5015. AUTOMATIC REVOCATION OF HUNTING OR FISHING LICENSE

OR PERMIT. (a) Except as provided by this section, any hunting

or fishing license or permit issued by the department to a person

is automatically revoked on final conviction of the person of an

offense under Section 61.022, 62.003, 62.004, 62.005, 62.0065,

62.011, 66.004(a), or 66.004(c) or a violation of a rule adopted

under Section 62.0065.

(b) If the holder of a lifetime license is finally convicted of

an offense under Section 61.022, 62.003, 62.004, 62.005, 62.0065,

62.011(c), 66.004(a), or 66.004(c), or a violation of a rule

adopted under Section 62.0065, the person's lifetime license is

automatically suspended. The suspension is for a period set by

the court of not less than one year or more than five years. If

the court does not set a period, the suspension is for one year

from the date the conviction becomes final.

(c) On conviction of a person for an offense under Section

61.022, 62.003, 62.004, 62.005, 62.0065, 62.011(c), 66.004(a), or

66.004(c), or a violation of a rule adopted under Section

62.0065, the court shall set a period of not less than one year

and not more than five years during which the department may not

issue that person a license, tag, or stamp under Chapter 42, 46,

or 50. If the court does not set a period, the department may

not issue that person a license, tag, or stamp under Chapter 42,

46, or 50 before the first anniversary of the date the conviction

becomes final.

(d) A person who has a license or permit revoked or suspended

under this section shall surrender the revoked or suspended

license or permit to the court. The court shall send the

department the revoked or suspended license or permit and a copy

of the judgment of conviction.

(e) For purposes of this section, "final conviction" includes a

plea of guilty or nolo contendere to or the imposition of

deferred adjudication for an offense.

Added by Acts 1997, 75th Leg., ch. 1090, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 959, Sec. 4, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

989, Sec. 5, eff. September 1, 2005.

Sec. 12.502. NOTICE; HEARING. The department must give the

licensee or permittee an opportunity for a hearing concerning the

suspension or revocation of the license or permit. Notice of the

hearing must be given and the hearing held as provided by

Sections 2001.052 and 2001.054, Government Code.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 36, eff.

Sept. 1, 1985. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

5.95(70), eff. Sept. 1, 1995.

Sec. 12.503. NOTICE OF SUSPENSION OR REVOCATION. (a) After

notice and hearing as provided by Section 12.502 of this code,

the department shall notify the licensee or permittee of the

suspension or revocation of the license or permit.

(b) The notice under this section must be given personally or by

registered or certified mail.

(c) The suspension or revocation takes effect when the notice

under this section is given or delivered.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 36, eff.

Sept. 1, 1985.

Sec. 12.504. TIME OF SUSPENSION OR REVOCATION. (a) A license

or permit may be suspended under this subchapter for a period set

by the director. The period of suspension ends on the expiration

of the time set by the director or the expiration of the license

or permit, whichever occurs first.

(b) The holder of a license or permit that has been suspended

may not apply for another license or permit of the same kind

during the period of suspension.

(c) The holder of a license or permit that has been revoked may

not apply for another license or permit of the same kind for one

year from the date the revocation takes effect.

(d) A person who applies for a license or permit in violation of

Subsection (b) or (c) of this section commits an offense.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 36, eff.

Sept. 1, 1985. Amended by Acts 1999, 76th Leg., ch. 959, Sec. 5,

eff. Sept. 1, 1999.

Sec. 12.505. VIOLATION OF SUSPENSION, REFUSAL, OR REVOCATION. A

person who engages in an activity requiring a permit or license

during the time for which such license or permit has been

suspended, refused, or revoked commits an offense that is a Class

A Parks and Wildlife Code misdemeanor.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 36, eff.

Sept. 1, 1985. Amended by Acts 1997, 75th Leg., ch. 1256, Sec.

15, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 454, Sec. 5,

eff. Sept. 1, 1999.

Sec. 12.506. APPEAL FROM SUSPENSION, REFUSAL, OR REVOCATION OF

LICENSE OR PERMIT. (a) An appeal from an order of the

department refusing to issue or transfer a license or permit or

revoking or suspending a license or permit may be taken to a

district court of Travis County.

(b) The appeal shall be under the substantial evidence rule and

against the department alone as defendant.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 36, eff.

Sept. 1, 1985. Amended by Acts 1999, 76th Leg., ch. 454, Sec. 2,

3, eff. Sept. 1, 1999.

Sec. 12.507. ALTERNATIVES TO SUSPENSION. (a) In lieu of

suspending a license or permit under this subchapter, the

department may give the licensee or permittee the opportunity to

pay a civil penalty.

(b) The department shall determine the amount of the penalty and

in doing so shall consider:

(1) the economic impact a suspension would have on the licensee

or permittee engaging in a commercial activity under the license

or permit; or

(2) the amount reasonably necessary to deter further violations.

(c) The amount of the civil penalty may not be less than $150

for each day the license or permit was to have been suspended.

(d) If the licensee or permittee does not pay the penalty before

the sixth day after the date on which the department notifies him

of the amount, he loses the opportunity to pay it and the

department may impose the suspension.

(e) Civil penalties received by the department under this

section shall be deposited to the credit of the game, fish, and

water safety account.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 36, eff.

Sept. 1, 1985. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 14,

eff. Sept. 1, 1993.

Sec. 12.508. REFUSAL OF LICENSE OR PERMIT. (a) In this

section:

(1) "Notice" includes a certified letter sent from the

department by the United States Postal Service to the applicant

at the last address supplied to the department by the applicant

or verbal notice to the applicant by a representative of the

department.

(2) "Finally convicted" includes a final judgment of guilt,

deferred adjudication, a plea of nolo contendere, or a plea of

guilty.

(b) The department may refuse to issue or transfer an original

or renewal license, permit, or tag if the applicant or

transferee:

(1) has been finally convicted of a violation under this code or

a rule adopted or a proclamation issued under this code;

(2) is liable to the state under Section 12.301; and

(3) has failed to fully pay the amount due under Section 12.301

after the department has issued notice of liability to the

applicant or transferee.

(c) The contested case provisions of the Administrative

Procedure Act (Sections 2001.051-2001.178, Government Code) do

not apply to the refusal to issue, transfer, or renew a license,

permit, or tag under this section.

(d) Expired.

Added by Acts 1999, 76th Leg., ch. 454, Sec. 4, eff. Sept. 1,

1999.

SUBCHAPTER H. LICENSE DEPUTIES

Sec. 12.701. ISSUANCE OF LICENSE, STAMP, PERMIT, OR TAG BY

LICENSE DEPUTIES. The department may authorize the issuance of a

license, stamp, permit, or tag by a license deputy.

Added by Acts 1995, 74th Leg., ch. 931, Sec. 3, eff. June 16,

1995.

Sec. 12.702. LICENSE DEPUTIES; FEES. (a) An employee of the

department, a county clerk, or another person designated or

contracted with by the department to issue and collect money

received for a license, stamp, permit, tag, or other similar item

is a license deputy and may issue and collect money for a

license, stamp, permit, tag, or other similar item issued under

this code, including a special issue stamp or decal.

(b) The commission by rule may set collection and issuance fees

for a license, stamp, tag, permit, or other similar item issued

under any chapter of this code. The commission shall not set any

collection or issuance fees for license deputies at amounts less

than the amounts in effect on June 1, 1995. If a collection or

issuance fee or other similar fee set by another section of this

code conflicts with this section, the collection or issuance fee

set under the authority of this section prevails.

Added by Acts 1995, 74th Leg., ch. 931, Sec. 3, eff. June 16,

1995.

Sec. 12.703. POINT-OF-SALE SYSTEM. (a) The department may

issue a license, stamp, tag, permit, or another similar item

authorized by this code or federal law through the use of

automated equipment and a point-of-sale system.

(b) The department may designate an entity to install the system

for the issuance of licenses, stamps, permits, tags, or other

similar items. A designated entity may collect revenue for the

department from license deputies.

(c) The commission by rule may set the amount of compensation

for a point-of-sale entity. The compensation may include an

amount to be retained by the entity from the fee collected for

each item issued by the entity. The rules must specify standards

for the licenses, including the legibility of the license.

Added by Acts 1995, 74th Leg., ch. 931, Sec. 3, eff. June 16,

1995. Amended by Acts 2001, 77th Leg., ch. 968, Sec. 30, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

570, Sec. 1, eff. September 1, 2007.

Sec. 12.704. DUTIES OF LICENSE DEPUTIES. A license deputy

shall:

(1) complete and keep for the use of the department a designated

copy or other record of the sale of each license, stamp, permit,

or tag issued;

(2) keep a record of each license, stamp, permit, or tag issued,

showing:

(A) the identification of the purchaser;

(B) the serial number of the item sold;

(C) the date of issuance; and

(D) any other information required by the department; and

(3) perform any other function required by the license deputy's

agreement with the department.

Added by Acts 1995, 74th Leg., ch. 931, Sec. 3, eff. June 16,

1995.

Sec. 12.705. LICENSE, STAMP, PERMIT, AND TAG SALES REPORTS. (a)

After the end of each calendar month or at any other time

designated by the department, a license deputy shall send to the

department a report on a form and in the manner prescribed by the

department.

(b) A license deputy shall furnish any other information or

material required by the license deputy's agreement with the

department.

(c) The commission by rule may establish reasonable penalties

for delinquent payments or reports from license deputies and may

establish payment discounts for timely payments or reports from

license deputies.

Added by Acts 1995, 74th Leg., ch. 931, Sec. 3, eff. June 16,

1995.

Sec. 12.706. UNISSUED ITEMS. A license deputy shall return to

the department, at the department's request, unissued licenses,

stamps, permits, tags, or any other materials or equipment

furnished to the license deputy by the department.

Added by Acts 1995, 74th Leg., ch. 931, Sec. 3, eff. June 16,

1995.

Sec. 12.707. ISSUANCE OR ACCEPTANCE OF LICENSE, STAMP, PERMIT,

OR TAG. No person may issue or accept a license, stamp, permit,

or tag required by this code except on a form provided by the

department.

Added by Acts 1995, 74th Leg., ch. 931, Sec. 3, eff. June 16,

1995.

Sec. 12.708. LIABILITY OF LICENSE DEPUTY FOR SALES. (a) This

section applies to the sale of a license, stamp, permit, or tag

generated by a license deputy or by an employee or agent of a

license deputy.

(b) A license deputy holds in trust for the benefit of the state

money that the license deputy receives from the sale of a

license, stamp, permit, or tag, minus the amount of the

authorized sales commission, until that money is transferred to

the state treasury for credit to the appropriate department

account. The license deputy is liable to the department for the

full amount of money held in trust. If the license deputy is not

an individual, each officer, director, or owner of the license

deputy is personally liable to the department for the full amount

of money held in trust.

Added by Acts 2005, 79th Leg., Ch.

822, Sec. 1, eff. June 17, 2005.



CHAPTER 13. POWERS AND DUTIES CONCERNING PARKS AND OTHER RECREATIONAL AREAS

PARKS AND WILDLIFE CODE

TITLE 2. PARKS AND WILDLIFE DEPARTMENT

CHAPTER 13. POWERS AND DUTIES CONCERNING PARKS AND OTHER

RECREATIONAL AREAS

SUBCHAPTER A. GENERAL POWERS AND DUTIES

Sec. 13.001. CONTROL BY DEPARTMENT. (a) Except as otherwise

provided by law, the following are under the department's control

and custody:

(1) all recreational and natural areas designated as state

parks; and

(2) all historical sites acquired by the department.

(b) The commission shall establish a classification system for

state parks and wildlife management areas that categorizes

wildlife management areas, parks, or a portion of parks as

wildlife management areas, recreational areas, natural areas, or

historical sites. The commission may not classify a historical

site as a historical park.

(c) The commission shall adopt rules governing the acquisition

and development of recreational areas, natural areas, or

historical sites.

(d) The commission shall establish as a priority the acquisition

of land necessary for parks that are established by this code and

that comply with the classification system and rules adopted by

the commission as required by this section.

(e) The commission shall have the exclusive authority to

determine sound biological management practices for all lands

under its control.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 37,

eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 217, Sec. 1, eff.

May 18, 1993; Acts 1997, 75th Leg., ch. 1256, Sec. 16, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 968, Sec. 31, eff. Sept. 1,

2001.

Sec. 13.002. DEVELOPMENT AND ACQUISITION OF OUTDOOR AREAS. The

department may:

(1) develop, operate, and maintain outdoor areas and facilities

of the state; and

(2) acquire land, water, and interests in land and water for

outdoor recreation areas and facilities.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 2001, 77th Leg., ch. 968, Sec. 32, eff.

Sept. 1, 2001.

Sec. 13.003. GIFTS AND IMPROVEMENTS OF PARK SITES. The

department may receive gifts of state park sites and may improve

and equip parks sites or contract for their improvement and

equipment.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 13.004. FINANCING OF PARK PROGRAMS. (a) Except as

provided by Section 13.0045, the operation, maintenance, and

improvement of state parks shall be financed from the general

revenue fund, the state parks account, other accounts that may be

authorized by law, and donations, grants, and gifts received by

the department for these purposes.

(b) No donation, grant, or gift accruing to the state or

received by the department for the purpose of operating,

maintaining, improving, or developing state parks may be used for

any purpose other than the operation, maintenance, or developing

of state parks.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 15, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 902, Sec. 2, eff. Sept.

1, 1997.

Sec. 13.0041. USE OF CERTAIN BOND REVENUE. The department

shall, if practicable, apportion at least fifteen percent of any

money received by the department from the proceeds of the sale of

bonds issued under Section 50-f, Article III, Texas Constitution,

to specific park maintenance or improvement projects for which

matching private or local money for the specific state parks and

wildlife projects has been made available to the department.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 33(a), eff. Nov. 6,

2001.

Sec. 13.0044. PREFERENCE FOR CERTAIN PARK PROGRAMS. In

selecting parks for capital improvements, the department may give

a preference to programs in which the department matches locally

raised money on a dollar-for-dollar basis.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 21, eff. June 15, 2007.

Sec. 13.0045. REVENUE BONDS FOR PARKS AND WILDLIFE FACILITIES.

(a) The department, by resolution of the commission, may request

the Texas Public Finance Authority to issue revenue bonds or

other revenue obligations to finance the repair, renovation,

improvement, and equipping of parks and wildlife facilities for

an estimated project cost not to exceed $60 million.

(b) On receipt of the department's request, the authority shall

promptly issue the bonds or other obligations under and in

accordance with Chapter 1232, Government Code.

(c) The department shall deposit the proceeds of bonds issued

under this section to the credit of the Texas parks and wildlife

capital account and may use the proceeds only to finance the

repair, renovation, improvement, and equipping of parks and

wildlife facilities.

Added by Acts 1997, 75th Leg., ch. 902, Sec. 3, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.362, eff.

Sept. 1, 2001.

Sec. 13.005. ACQUISITION OF HISTORICAL SITES. (a) The

department may acquire by purchase, gift, or other manner

historical sites:

(1) where events occurred that represent an important aspect of

the cultural, political, economic, military, or social history of

the nation or state;

(2) significantly associated with the lives of outstanding

historic persons or with an important event that represents a

great ideal or idea;

(3) embodying the distinguishing characteristics of an

architectural type which is inherently valuable for study of a

period, style, or method of construction;

(4) that contributes significantly to the understanding of

aboriginal man in the nation or state; or

(5) that is of significant geologic interest relating to

prehistoric animal or plant life.

(b) The department shall restore and maintain each historical

site acquired under this section for the benefit of the general

public. The department may enter into interagency contracts for

this purpose.

(c) The department shall formulate plans for the preservation

and development of historical sites. Before formulating a plan

for a specific site, the department shall conduct an

archeological survey of the site. In formulating plans, the

department shall:

(1) consider the results from the archeological survey for the

site if the plan is for a specific site;

(2) consider the resources necessary to manage a site; and

(3) meet with and consider comments made by the Texas Historical

Commission.

(d) The department and the Texas Historical Commission shall

form a joint panel to establish criteria for determining whether

a site is of statewide significance under Subsection (a) and to

promote the continuity of a historic sites program.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 38,

eff. Sept. 1, 1985; Acts 2001, 77th Leg., ch. 968, Sec. 34, eff.

Sept. 1, 2001.

Sec. 13.0051. COORDINATION WITH TEXAS HISTORICAL COMMISSION;

REPORT ON PRESERVATION PLANS. The department shall meet

regularly with the Texas Historical Commission regarding plans to

preserve and develop historical sites in this state.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 36, eff. Sept. 1,

2001.

Sec. 13.0052. REPORTS. The department shall periodically

prepare reports on plans to preserve and develop historical sites

in this state.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 36, eff. Sept. 1,

2001.

Sec. 13.0053. REFERENCE TO HISTORICAL SITES. (a) In this

section, "publication" includes the publication of a book,

magazine, photograph, poster, or bulletin.

(b) The department may not refer to a historical site as a

"historical park":

(1) in a department publication; or

(2) on a department marker or sign.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 36, eff. Sept. 1,

2001.

Sec. 13.006. LEASE OF LANDS. (a) The department may lease any

land and improvements it holds to a city, county, special

district, nonprofit organization, or political subdivision. The

leased area may not be referred to as a state facility, and no

state funds may be used to operate or maintain a property leased

under this section.

(b) The conditions and duration of the lease agreement are

determined by the agreement of the department and the lessee.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1999, 76th Leg., ch. 617, Sec. 1, eff.

Sept. 1, 1999.

Sec. 13.0061. LEASE OF GRAZING RIGHTS ON PARK LANDS; SALE OF

PRODUCTS. (a) The department may lease grazing rights on any

state park or any area of a state park. The department may

harvest and sell, or sell in place, any timber, hay, livestock,

or other product grown on state park land the department finds to

be in excess of natural resource management, educational, or

interpretive objectives. Timber may be harvested only for forest

pest management, salvage, or habitat restoration and under good

forestry practices with the advice of the Texas Forest Service.

(b) The department may agree to accept materials, supplies, or

services instead of money as part or full payment for a sale or

lease under this section. The department may not assign to the

materials, supplies, or services accepted as payment under this

subsection a value that exceeds their actual market value.

(c) Except for consideration accepted under Subsection (b) of

this section, all revenue derived from a lease or sale under this

section shall be deposited in the state treasury to the credit of

the state parks account.

Added by Acts 1981, 67th Leg., p. 2697, ch. 734, Sec. 1, eff.

June 16, 1981. Amended by Acts 1993, 73rd Leg., ch. 447, Sec. 2,

eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 679, Sec. 16, eff.

Sept. 1, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 22, eff. June 15, 2007.

Sec. 13.007. INVESTIGATION EXPENSES. A locality may pay the

expenses of a representative of the department for a trip to the

locality to determine the suitability of a site for a state park.

If the expenses of the representative are paid by the locality,

state funds may not be used for the expenses of the trip.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 13.0075. ELIGIBILITY CRITERIA FOR INCLUSION OF REAL

PROPERTY IN STATE PARKS SYSTEM. (a) The commission by rule

shall adopt criteria for determining the eligibility of real

property that is donated to the department for inclusion in the

state parks system.

(b) The department may accept a donation of real property that

satisfies the criteria adopted under Subsection (a).

(c) The department may renovate or restore donated real

property, including improvements to the property, or construct

new improvements on the donated real property as necessary and

prudent.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 23, eff. June 15, 2007.

Sec. 13.008. SOLICITATION, RECEIPT, AND TRANSFER OF LAND. (a)

The department may solicit and receive donations of land for

public purposes and may refuse donations of land not acceptable

for public purposes.

(b) If title to a site has vested in the department and if

ownership of the site is no longer in the best interest of the

department, the department may transfer the title:

(1) to another state department or institution requesting the

site;

(2) to the donor of the land if the donor requests the return of

the site;

(3) to the United States if it has undertaken the development of

the site for public purposes;

(4) to the grantor if the deed to the department contains a

reversion clause providing that title reverts to the grantor when

the site is not used for the purposes for which it was acquired;

or

(5) to any legally authorized entity if the property is to be

used for public purposes.

(c) A two-thirds vote of the commission is necessary for action

taken under this section.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1999, 76th Leg., ch. 617, Sec. 2, eff.

Sept. 1, 1999.

Sec. 13.009. SALE OR EXCHANGE OF LAND. (a) The director with

the approval of the commission may execute a deed exchanging real

property or an interest in real property either as all or partial

consideration for other real property or interest in real

property. The director with the approval of the commission may

execute a deed selling real property or an interest in real

property under the jurisdiction of the department if ownership of

the real property is no longer in the best interest of the

department.

(b) The department shall receive a good and marketable title to

all land exchanged under this section.

(c) All land to be received in the exchange must be appraised

and if the land to be received is of greater value, as determined

by an independent and competent appraisal, than the state land

exchanged, the department may use funds available for land

acquisitions as a partial consideration for the exchange.

(d) The receipts from the sale of land under this section shall

be used for improving or acquiring other real property dedicated

to the same purpose for which the land sold was dedicated.

(e) Notwithstanding any other law or charter provision to the

contrary, the department and a municipality may agree to exchange

park properties under the control or management of the department

or municipal government on the following conditions:

(1) the properties to be exchanged shall continue to be

dedicated park properties and used for park purposes;

(2) no election is required by the municipality to authorize the

exchange; and

(3) all of the provisions of Subsections (a) through (d) of this

section are complied with by the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 609, ch. 220, Sec. 1,

eff. May 24, 1977; Acts 1979, 66th Leg., p. 550, ch. 260, art. 3,

Sec. 2, eff. Sept. 1, 1979; Acts 1987, 70th Leg., ch. 1069, Sec.

1, eff. June 20, 1987; Acts 1991, 72nd Leg., ch. 246, Sec. 1,

eff. Sept. 1, 1991; Acts 1999, 76th Leg., ch. 617, Sec. 3, eff.

Sept. 1, 1999.

Sec. 13.010. HISTORIC SITES. The department may locate,

designate, and suitably mark historic grounds, battlefields, and

other historic spots in Texas as historic sites. Fitting markers

may be erected; however, no expense may be incurred in the name

of the state for this project.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 2001, 77th Leg., ch. 968, Sec. 37, eff.

Sept. 1, 2001.

Sec. 13.011. NATURAL FEATURES. (a) The commission may locate

and designate outstanding natural features and formations located

in this state. It may erect or contract to have erected suitable

markers or monuments to call the features and formations to the

public's attention.

(b) The commission may accept title to a suitable site for a

marker or monument from private individuals, associations, or

corporations by gift. Sites may also be acquired by purchase with

appropriated funds.

(c) The commission may adopt reasonable rules for accepting or

purchasing sites, for determining the suitability of sites, and

for establishing the priority of accepting and marking the sites.

(d) All other agencies shall cooperate with the department to

aid in the location of sites. The department may accept

jurisdiction over suitable sites located on state land by an

interagency transfer of jurisdiction.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 13.012. ROADSIDE PARKS. An area under the control of the

department which is more suitable for use as a roadside park than

any other type of park may be transferred to the Texas Department

of Transportation for roadside park purposes if the land meets

the specifications of the Texas Department of Transportation.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1995, 74th Leg., ch. 165, Sec. 22(61), eff.

Sept. 1, 1995.

Sec. 13.013. CONSTRUCTION OF ROADS BY TEXAS DEPARTMENT OF

TRANSPORTATION. (a) The department may contract with the Texas

Transportation Commission for the construction and paving of

roads in and adjacent to state parks.

(b) Agreements under this section must be made in conformity

with the Interagency Cooperation Act.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1995, 74th Leg., ch. 165, Sec. 22(62), eff.

Sept. 1, 1995.

Sec. 13.014. ROADS AND TRAILS TO CERTAIN PARK SITES. (a) The

department shall acquire, construct, and maintain roads and

trails from public roads to park sites located on and accessible

to the waters of Buchanan and Inks lakes in Burnet, Lampasas,

Llano, San Saba, Travis, and Williamson counties. The park sites

may be state parks or land owned by the Lower Colorado River

Authority dedicated to public use for park purposes.

(b) The department may acquire the rights-of-way for the roads

and trails by purchase or gift or by exercise of the power of

eminent domain.

(c) The Texas Transportation Commission shall cooperate with the

department, and the department shall cooperate and match funds

with any state or federal governmental agency and shall sponsor

any state or federal project.

(d) The department may make contracts to carry out the

provisions of this section.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1995, 74th Leg., ch. 165, Sec. 22(63), eff.

Sept. 1, 1995.

Sec. 13.0145. SPEED LIMITS. (a) The department shall set and

enforce speed limits on a road in a state park, wildlife

management area, or other site under the control of the

department as follows:

(1) 30 miles per hour on a park road or main drive;

(2) 20 miles per hour on a secondary road; or

(3) as posted by the department.

(b) The department shall:

(1) consult with the Texas Department of Transportation to

determine if a speed limit under Subsection (a) is reasonable and

safe based on an engineering and traffic control study; and

(2) amend the limit, if necessary.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 24, eff. June 15, 2007.

Sec. 13.015. PARK USER FEES; CONCESSIONS. (a) The department

may charge and collect park user fees for park services. The user

fees shall be set by the commission.

(a-1) The commission may waive the park entrance fee for a

person who is at least 70 years of age. The commission may not

waive the fee for use of a park facility, including a hook-up fee

for electricity or water.

(a-2) The department may promote visits and enhance revenue at

parks, including amounts necessary for salaries, advertising,

consumable supplies and materials, promotional products, fees,

and related expenses.

(b) The department may operate or grant contracts to operate

concessions in state parks or on causeways, beach drives, or

other improvements in connection with state park sites. The

department may make regulations governing the granting or

operating of concessions. The department may establish and

operate staff concessions, including salaries, consumable

supplies and materials, operating expenses, rental and other

equipment, and other capital outlays.

(b-1) The department may purchase products, including food

items, for resale or rental at a profit.

(b-2) The department shall operate any resale concession program

using standard business practice models to generate revenue and

provide quality customer service while adhering to conservation

principles.

(b-3) The department may recruit and select private service

providers to enter into leased concession contracts with the

department to provide necessary and appropriate visitor services.

(c) The department shall deposit any revenue received from the

contracts, user fees, or operations authorized by this section in

the state treasury to the credit of the state parks account.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 40,

eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 679, Sec. 17, eff.

Sept. 1, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 25, eff. June 15, 2007.

Sec. 13.016. INMATE LABOR. (a) The department may use the

labor of an inmate confined in a state, county, or local

correctional facility on or in connection with state parks,

wildlife management areas, or other property under the control or

jurisdiction of the department.

(b) Inmates working in connection with lands under the control

or jurisdiction of the department remain under the control of the

Texas Department of Criminal Justice or county or local

correctional facility, as appropriate, and are considered as

serving their terms in the Texas Department of Criminal Justice

or other correctional facility.

(c) The department may purchase equipment, meals, supplies, and

materials for an inmate working at a department site as necessary

to facilitate the use of the labor described by this section.

(d) The department may not use the labor of an inmate convicted

of an offense listed in Article 62.001(5), Code of Criminal

Procedure.

(e) The department may not use the labor of an inmate convicted

of any violent offense.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 17, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 26, eff. June 15, 2007.

Sec. 13.017. PUBLICATIONS ON PARKS. (a) The department may

provide or sell information, including books, magazines,

photographs, prints, and bulletins, to the public on state parks.

(b) The department may enter into contractual agreements for

publication of information concerning state parks.

(c) The department may receive royalties on department-owned

materials that are sold or supplied to others by the department

for publication.

(d) Money received under this section shall be deposited in the

State Treasury to the credit of the account from which expenses

for the publication were paid.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 41,

eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 679, Sec. 18, eff.

Sept. 1, 1993.

Sec. 13.018. STATE PARKLANDS PASSPORT. (a) The following

people may apply to the department for a state parklands

passport:

(1) a resident of this state who is 65 years old or over who has

resided in the state for six consecutive months preceding the

date of application for a parklands passport, a member of the

United States armed forces on active duty who is 65 years old or

over, or any other individual in a category that the commission

by rule designates as a resident of this state who is 65 years

old or over;

(2) a veteran of the armed services of the United States who, as

a result of military service, has a service-connected disability,

as defined by the Veterans' Administration, consisting of the

loss of the use of a lower extremity or of a 60 percent

disability rating and who is receiving compensation from the

United States because of the disability; and

(3) an individual who has a physical or mental impairment that

substantially limits one or more of the major life activities of

the individual.

(b) The department shall issue a passport to each qualified

applicant. The passport shall be issued on a form designed and

provided by the department.

(c) The holder of a state parklands passport issued on or before

August 31, 1995, a person whose birth date is before September 1,

1930, or a veteran described by Subsection (a)(2) is entitled to

enter any state park without payment of an entrance or admission

fee. When a fee is charged by the department for entrance of a

vehicle into a state park, the vehicle of the holder of a state

parklands passport is exempt from the fee when the holder is

present.

(d) The department may discount or waive a park entrance fee for

a resident of this state issued an initial state parklands

passport after August 31, 1995. When a fee is charged by the

department for entrance of a vehicle into a state park, the

vehicle of the holder of an initial state parklands passport may

enter any state park on payment of a lower vehicle entrance fee.

The department may waive vehicle entrance fees for any state park

for the holder of an initial state parklands passport.

(e) The commission by rule shall establish eligibility

requirements and privileges available to the holder of a state

parklands passport described by Subsection (a)(3).

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 36, ch. 19, Sec. 1,

eff. Aug. 29, 1977; Acts 1995, 74th Leg., ch. 629, Sec. 1, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 387, Sec. 1, eff. Sept.

1, 1997.

Sec. 13.019. FACILITY RESERVATION SYSTEM AND FEE. (a) The

department may permit the advance reservation of a facility,

lodging, or campsite at a state park and require the payment of a

fee by a person making the reservation.

(b) The department shall annually:

(1) evaluate whether the reservation system used by the

department for the advance reservation of facilities, lodging,

and campsites is as user-friendly as possible; and

(2) make modifications to the system as necessary to enhance the

user-friendliness of the reservation system.

Added by Acts 1979, 66th Leg., p. 1065, ch. 495, Sec. 1, eff.

June 7, 1979. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 18,

eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 27, eff. June 15, 2007.

Sec. 13.0191. FACILITY AND LODGING FEES. A fee charged by the

department under this subchapter for the use of a facility or

lodging at a state park may vary on a seasonal basis and may be

set in an amount to recover the direct and indirect costs of

providing the facility or lodging and provide a reasonable rate

of return to the department. Items to be considered in setting a

fee include the cost required to provide, maintain, and improve

amenities available at the site and seasonal variables such as

the cost of staffing to meet demand and costs of heating or air

conditioning.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 28, eff. June 15, 2007.

Sec. 13.020. LOCAL PUBLIC HEARINGS ON PARK DEVELOPMENT PLANS.

Before the commission approves a park master development plan,

the department must hold a public hearing to receive comments on

the plan in an area near the location of the new park site.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 42, eff.

Sept. 1, 1985.

Sec. 13.022. EASEMENT THROUGH CADDO LAKE STATE PARK. The

department shall grant an easement through Caddo Lake State Park

to provide access to private real property located within the

park.

Added by Acts 1985, 69th Leg., ch. 392, Sec. 1, eff. June 10,

1985. Renumbered from Sec. 13.020 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(34), eff. Sept. 1, 1987.

SUBCHAPTER B. REGULATIONS GOVERNING PARKS AND OTHER RECREATIONAL

AREAS

Sec. 13.101. AUTHORIZATION. The commission may promulgate

regulations governing the health, safety, and protection of

persons and property in state parks, historic sites, scientific

areas, or forts under the control of the department, including

public water within state parks, historic sites, scientific

areas, and forts.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1975, 64th Leg., p. 1206, ch. 456, Sec.

4(a), eff. Sept. 1, 1975.

Sec. 13.102. SCOPE OF REGULATIONS. The regulations may govern:

(1) the conservation, preservation, and use of state property

whether natural features or constructed facilities;

(2) the abusive, disruptive, or destructive conduct of persons;

(3) the activities of park users including camping, swimming,

boating, fishing, or other recreational activities;

(4) the possession of pets or animals;

(5) the regulation of traffic and parking; and

(6) conduct which endangers the health or safety of park users

or their property.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 2725, ch. 741, Sec. 3,

eff. Jan. 1, 1982.

Sec. 13.106. POSTING OF REGULATIONS. All specific or general

regulations applying to a state park, historic site, scientific

area, or fort must be posted in a conspicuous place at the park,

site, or fort. A copy of the regulations shall be made available

on request to persons using the park.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 13.108. REMOVAL FROM PARK. (a) Any person directly or

indirectly responsible for disruptive, destructive, or violent

conduct which endangers property or the health, safety, or lives

of persons or animals may be removed from a park, historic site,

scientific area, or fort for a period not to exceed 48 hours.

(b) Prior to removal under this section, the person must be

given notice of the provisions of this section and an opportunity

to correct the conduct justifying removal.

(c) A court of competent jurisdiction may enjoin a person from

reentry to the park, scientific area, site, or fort, on cause

shown, for any period set by the court.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 13.109. ENFORCEMENT OF REGULATIONS. Regulations adopted

under this subchapter may be enforced by any peace officer,

including those employees of the department commissioned as peace

officers under Section 11.019 of this code. A notice to appear

may be issued by a peace officer for violation of a regulation on

a form prescribed by the commission.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 13.110. EFFECT OF REGULATIONS. No regulation adopted under

this subchapter may amend or repeal any penal law of this state.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 13.112. PENALTY. A person who violates a regulation

adopted under Subchapter B of this chapter commits an offense

that is a Class C Parks and Wildlife Code misdemeanor.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 6, eff.

Sept. 1, 1985.

SUBCHAPTER C. REGULATIONS GOVERNING AREAS ADJACENT TO STATE PARKS

Sec. 13.201. AUTHORIZATION. The commission may make regulations

prohibiting the use of firearms or certain types of firearms on

state property adjacent to state parks and within 200 yards of

the boundary of the state park.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 13.202. APPLICATION LIMITED. The regulations of the

commission under Section 13.201 of this code apply only to state

parks located within one mile of coastal water of this state.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 13.205. PENALTY. A person who violates a regulation made

by the commission under Section 13.201 of this code commits an

offense that is a Class C Parks and Wildlife Code misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 7,

eff. Sept. 1, 1985.

SUBCHAPTER D. PARTICIPATION IN FEDERAL PROGRAMS

Sec. 13.301. PROGRAMS FOR THE DEVELOPMENT OF HISTORIC SITES AND

STRUCTURES. (a) The department may apply to any appropriate

agency or officer of the United States for participation in or

the receipt of aid from any federal program involving the

planning, acquisition, and development of historic sites and

structures.

(b) The department may contract with the United States or its

agencies to plan, acquire, and develop historic sites and

structures in this state in conformity with any federal act

concerning the development of historic sites and structures.

(c) The department shall keep financial and other records

relating to programs under this section and shall furnish

appropriate officials and agencies of the United States and of

this state all reports and information reasonably necessary for

the administration of the programs.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 13.302. PROGRAMS FOR THE DEVELOPMENT OF OUTDOOR RECREATION

RESOURCES. The department is the state agency to cooperate with

the federal government in the administration of federal

assistance programs for the planning, acquisition, operation, and

development of the outdoor recreation resources of the state,

including acquisition of land and water and interests in land and

water. The department shall cooperate with the federal government

in the administration of the provisions of the Land and Water

Conservation Fund Act of 1965 (Public Law 88-578).

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 13.303. COOPERATION WITH OTHER AGENCIES. (a) The

department shall cooperate with departments of the federal

government and other departments of state and local government,

including as a part of the state plan, water districts, river

authorities, and special districts in outdoor recreation. The

department shall issue rules and regulations to cooperate in the

enforcement and administration of federal acts and rules and

regulations.

(b) The department shall implement programs and coordinate with

departments and agencies of the federal government, including the

United States Border Patrol and the Drug Enforcement

Administration, and other departments of state and local

government, if necessary, to minimize environmental damage to any

land under the control and custody of the department along this

state's border with Mexico.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1999, 76th Leg., ch. 588, Sec. 1, eff.

Sept. 1, 1999.

Sec. 13.304. ADDITIONAL POWERS OF COUNTIES AND SPECIAL

DISTRICTS. Counties, river authorities, water districts, and

other political subdivisions organized under Article III, Section

52, or Article XVI, Section 59, of the Texas Constitution, may:

(1) acquire land for public recreation;

(2) construct facilities for public use on land acquired for

public recreation;

(3) provide for the operation, maintenance, and supervision of

the public recreation areas;

(4) execute agreements with other local, state, or federal

agencies for planning, construction, maintenance, and operation

of public recreation facilities and necessary access roads; and

(5) maintain adequate sanitary standards on the land and water

areas that are part of or adjacent to public recreation areas.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 13.305. CONDEMNATION PROCEEDINGS. (a) The department may

institute condemnation proceedings according to the laws of this

state to acquire land for programs developing outdoor recreation

resources under Section 13.302 of this code.

(b) Costs incurred in the exercise of eminent domain under this

section for the relocation, raising, lowering, rerouting, or

change in grade, or alteration in the construction of any

electric transmission, telegraph, or telephone line, railroad,

conduit, pole, property, facility, or pipeline are the sole

expense of the department.

(c) "Sole expense" means the actual cost of the lowering,

rerouting, or change in grade or alteration of construction in

providing comparable replacement without enhancement of the

facility, after deducting the net salvage value derived from the

old facility.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 13.306. APPLICATION FOR PARTICIPATION IN FEDERAL PROGRAMS.

(a) The department may apply to any appropriate agency or

officer of the United States for participation in or the receipt

of aid from any federal outdoor recreation program.

(b) The department may contract with the United States or any

appropriate federal agency to plan, acquire, and develop outdoor

recreation resources of the state in conformity with the Land and

Water Conservation Fund Act of 1965 or any other federal act to

develop outdoor recreation resources of the state.

(c) The department shall keep financial and other records

relating to the programs under this section and shall furnish to

appropriate officials and agencies of the United States and of

this state reports and information reasonably necessary for the

administration of the programs.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 13.307. COORDINATION OF ACTIVITIES. To obtain the benefits

of outdoor recreation programs under this subchapter, the

department shall coordinate its activities with and represent the

interests of all agencies and political subdivisions of the state

as a part of a state plan. The state plan shall include cities,

counties, water districts, river authorities, and special

districts in outdoor recreation having interests in the planning,

development, acquisition, operation, and maintenance of outdoor

recreation resources and facilities.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 13.308. AVAILABILITY OF STATE FUNDS. (a) The department

may not make a commitment or an agreement to participate in an

outdoor recreation program under this subchapter until sufficient

funds are available to meet the state's share of the cost of the

project.

(b) An outdoor recreation area or facility acquired or developed

by the department under this subchapter shall be publicly

maintained to the extent necessary to insure its proper operation

and maintenance.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 13.309. AVAILABILITY OF LOCAL FUNDS. The department may

agree with the United States or any appropriate agency to plan,

acquire, operate, and develop projects involving participating

federal aid funds on behalf of any political subdivision of this

state if the political subdivision certifies to the department

that:

(1) sufficient funds are available to meet its share, if any, of

the cost of the project; and

(2) the acquired or developed areas will be operated and

maintained at the expense of the subdivision for public outdoor

recreation use.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 13.310. RECEIPT AND EXPENDITURE OF FUNDS. (a) The

department may receive and spend federal money allocated to the

state for any project established to develop outdoor recreation

resources under this subchapter and for administrative and other

expenses incident to the administration of these projects.

(b) The department may receive and expend funds from the state,

a county, a city, or any other source for the development of

outdoor recreation resources under this subchapter.

(c) The department shall deposit all funds received for the

development of outdoor recreation resources in the state treasury

to the credit of the state land and water conservation account,

the Texas recreation and parks account, the large county and

municipality recreation and parks account, or the state parks

account.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 19, eff.

Sept. 1, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

952, Sec. 9, eff. September 1, 2009.

Sec. 13.311. PROJECT PRIORITY. The department may make rules

and regulations governing the priority of projects submitted

under an outdoor recreation plan under this subchapter and within

the limitations of the appropriations made for these purposes.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 13.312. ADMINISTRATION EXPENSE. The department may employ

necessary personnel, as determined by the director, and expend

amounts necessary to administer efficiently the outdoor

recreation programs under this subchapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 13.313. FISH AND WILDLIFE RESTORATION PROJECTS. The

department may conduct and establish cooperative fish and

wildlife restoration projects under the provisions of Public Law

No. 415, Acts of the 75th Congress, and Public Law No. 681, Acts

of the 81st Congress, as amended.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 13.314. COMPLIANCE IN FISHERY MANAGEMENT. The department

may cooperate and contract with the Gulf of Mexico Fishery

Management Council or the National Marine Fisheries Service for

conduct of such work as may be necessary in complying with

requirements of the Fishery Conservation and Management Act of

1976 (16 U.S.C.A. Section 1801 et seq.).

Added by Acts 1977, 65th Leg., p. 1280, ch. 501, Sec. 1, eff.

June 15, 1977.



CHAPTER 14. POWERS AND DUTIES CONCERNING WETLANDS

PARKS AND WILDLIFE CODE

TITLE 2. PARKS AND WILDLIFE DEPARTMENT

CHAPTER 14. POWERS AND DUTIES CONCERNING WETLANDS

SUBCHAPTER A. GENERAL POWERS AND DUTIES

Sec. 14.001. DEFINITIONS. In this chapter:

(1) "Department" means the Parks and Wildlife Department.

(2) "Land office" means the General Land Office.

(3) "Mitigation" means the sequential process of avoiding

impacts to wetlands, minimizing impacts to wetlands, and

providing compensation for losses to wetlands.

(4) "State-owned coastal wetlands" mean wetlands owned by state

agencies underlying or adjacent to tidal waters.

Added by Acts 1991, 72nd Leg., ch. 265, Sec. 3, eff. June 5,

1991.

Sec. 14.002. STATE-OWNED WETLAND CONSERVATION PLAN. (a) The

department and the land office, in conjunction, shall develop and

adopt a State Wetlands Conservation Plan for state-owned coastal

wetlands. The Texas Natural Resource Conservation Commission and

other state agencies and local governments shall assist in

developing and implementing the plan. The department and the land

office shall consult with federal agencies in developing and

adopting the plan.

(b) The plan shall include:

(1) a definition of the term "wetlands" consistent to the

greatest extent practicable with the definition under Subchapter

J, Chapter 11, Water Code, and federal law;

(2) a policy framework for achieving a goal of no overall net

loss of state-owned coastal wetlands, which framework shall

include monitoring and enforcement of the no overall net loss

policy;

(3) provisions for an inventory of state-owned coastal wetlands

to determine gains and losses in areal extent, wetland types,

wetland function, and the causes of wetlands alterations;

(4) provisions for an inventory of sites for compensatory

mitigation, enhancement, restoration, and acquisition priorities;

(5) clarification and unification of wetland mitigation policies

within the department, the land office, and the Texas Natural

Resource Conservation Commission, and other state agencies and

subdivisions;

(6) development of guidelines and regulations for mitigation

done in advance for losses due to possible future development and

for which credit may be received when such future development

occurs;

(7) evaluation of requirements of freshwater inflow to estuaries

that affect state-owned coastal wetlands;

(8) preparations for a long-range navigational dredging and

disposal plan, in consultation with the Texas Department of

Transportation, port authorities, and navigation districts,

including the recommendations set out in the department's Texas

Outdoor Recreation Plan;

(9) provisions for scientific studies examining the effects of

boat traffic in sensitive coastal wetland areas and for education

of the public with regard to the effects of boating in wetlands

and proper nondamaging boating techniques;

(10) provisions to encourage the reduction of nonpoint source

pollution of coastal wetlands, bays, and estuaries, in

consultation with the Texas Natural Resource Conservation

Commission, including the monitoring and adoption of nonpoint

source pollution standards as they are developed by authorized

state and federal agencies;

(11) development of a networking strategy to improve

coordination among existing federal and state agencies with

respect to coastal wetland permitting, review, and protection

responsibilities, including the assessment of current state

agency permitting and other processes concerning coastal

wetlands;

(12) a public education program on wetlands with the

responsibility for the production of such material to be jointly

that of the land office and the department;

(13) participation in the establishment of a National Wetlands

Information Center by the federal government;

(14) evaluation of the feasibility and effect of sediment

bypassing from reservoirs to bays and estuaries;

(15) consideration of sea level rise as it relates to coastal

wetlands;

(16) provisions consistent with the department's Texas Wetlands

Plan;

(17) a plan to acquire coastal wetlands, following the

guidelines provided for in Subchapter G, Chapter 33, Natural

Resources Code; and

(18) any other matter affecting state-owned coastal wetlands.

(c) The department and the land office shall submit the plan to

the Parks and Wildlife Commission and the School Land Board for

review, comments, and approval.

(d) Following approval of the plan, the Parks and Wildlife

Commission and the School Land Board shall adopt rules, policies,

standards, and guidelines to implement the plan fully.

Added by Acts 1991, 72nd Leg., ch. 265, Sec. 3, eff. June 5,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.279, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 165, Sec. 22(64), eff.

Sept. 1, 1995.

Sec. 14.003. GIFTS AND GRANTS. The department and the land

office may apply for, request, solicit, contract for, receive,

and accept gifts, grants, donations, and other assistance from

any source to carry out the powers and duties provided by this

subchapter.

Added by Acts 1991, 72nd Leg., ch. 265, Sec. 3, eff. June 5,

1991.






TITLE 3. PARKS

CHAPTER 21. TEXAS PARK DEVELOPMENT FUND

PARKS AND WILDLIFE CODE

TITLE 3. PARKS

CHAPTER 21. TEXAS PARK DEVELOPMENT FUND

SUBCHAPTER A. TEXAS PARK DEVELOPMENT BONDS

Sec. 21.001. ISSUANCE OF PARK DEVELOPMENT BONDS. The

department, by resolution of the commission, from time to time

may provide for the issuance of negotiable bonds in an aggregate

amount not to exceed $75 million pursuant to the provisions of

Article III, Section 49-e, of the Texas Constitution. All bonds

provided for under this section shall be issued by the Texas

Public Finance Authority, acting on behalf of the department. In

connection with the issuance of such bonds, the Texas Public

Finance Authority is subject to all rights, duties, and

conditions set forth in this chapter with respect to the issuance

of bonds by the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec.

14.07, eff. Jan. 1, 1992.

Sec. 21.002. DESCRIPTION OF BONDS. The bonds are called State

of Texas Park Development Bonds and shall be issued on a parity.

The department may issue them in one or several installments and

shall date the bonds of each issue.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.003. SALE PRICE. The department may not sell an

installment or series of bonds for an amount less than the face

value of all of the bonds comprising the installment or series

with the accrued interest from their date of issuance.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.004. INTEREST RATE. The department shall determine the

rate of interest of an installment or series of bonds and shall

determine whether interest is payable annually or semiannually.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.005. FORM, DENOMINATION, PLACE OF PAYMENT. The

department shall determine:

(1) the form of the bonds, including the form of any interest

coupons to be attached;

(2) the denominations of the bonds; and

(3) the places for payment of principal and interest.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.006. MATURITY. The bonds of each issue mature, serially

or otherwise, not more than 40 years from their date.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.007. REDEMPTION BEFORE MATURITY. In the resolution

providing for the issuance of bonds, the department may determine

the price, terms, and conditions for redemption of bonds before

maturity.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.008. REGISTERED AND BEARER BONDS. The resolution may

provide for the registration of bonds as to ownership, successive

conversion and reconversion from bearer to registered bonds, and

successive conversion and reconversion from registered to bearer

bonds.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.009. NOTICE OF BOND SALE. (a) After determining to

sell a series of bonds, the department shall publish notice of

the sale at least one time not less than 10 days before the date

of the sale. The notice shall be published in one or more

recognized financial publications of general circulation

published in the state and one or more recognized financial

publications of general circulation published outside the state.

(b) The department may publish notice of the sale more than once

and in more than one publication.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.010. COMPETITIVE BIDS. The bonds shall be sold only

after competitive bidding to the highest and best bidder. The

department may reject any or all bids.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.011. SECURITY FOR BIDS. The department shall require

every bidder, except administrators of state funds, to include

with their bid an exchange or cashier's check for an amount the

department considers adequate as a forfeit guaranteeing

acceptance of and payment for all bonds covered by the bid.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.012. APPROVAL OF BONDS; REGISTRATION. Before delivering

bonds to the purchasers, the department shall submit the bonds

and the records pertaining to them for approval by the attorney

general. When approval is obtained, the bonds shall be registered

in the office of the comptroller of public accounts.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.013. EXECUTION OF BONDS. (a) The bonds shall be

executed on behalf of the department as general obligations of

the state as provided in this section.

(b) The bonds shall be signed by the presiding officer and the

director, and the seal of the department shall be impressed on

them.

(c) The bonds shall be signed by the governor and attested by

the secretary of state, and the state seal shall be impressed on

them.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 2001, 77th Leg., ch. 968, Sec. 49, eff.

Sept. 1, 2001.

Sec. 21.014. FACSIMILE SIGNATURES AND SEALS. In the resolution

authorizing the issuance of an installment or series of bonds,

the commission may prescribe the extent to which facsimile

signatures and facsimile seals instead of manual signatures and

manually impressed seals may be used in executing the bonds and

appurtenant coupons. Interest coupons may be signed by the

facsimile signatures of the presiding officer and the director.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 2001, 77th Leg., ch. 968, Sec. 50, eff.

Sept. 1, 2001.

Sec. 21.015. SIGNATURE OF FORMER OFFICER. If an officer whose

signature or facsimile signature appears on a bond or whose

facsimile signature appears on a coupon ceases to be an officer

before the delivery of the bond, the signature is valid and

sufficient for all purposes as if he had remained in office until

the delivery had been made.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.016. BONDS INCONTESTABLE, VALID, AND BINDING. (a)

After approval by the attorney general, registration by the

comptroller, and delivery to the purchaser, the bonds are

incontestable and constitute general obligations of the state.

(b) After approval by the attorney general and registration by

the comptroller, the bonds shall be held to be valid and binding

obligations of the state in any action, suit, or other proceeding

in which their validity is questioned.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.017. EVIDENCE OF VALIDITY. In an action to enforce

collection of the bonds or rights incident to the bonds, the

certificate of approval by the attorney general and a certificate

of registration by the comptroller, or certified copies of these

certificates, shall be received in evidence as proof of the

validity of the bonds.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.018. PAYMENT BY COMPTROLLER. The comptroller shall pay

or cause to be paid the principal on bonds as they mature and the

interest as it becomes payable.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 17.03, eff.

Sept. 1, 1997.

Sec. 21.019. DUTIES ENFORCEABLE. The performance of the

official duties of the comptroller may be enforced by mandamus or

other appropriate proceeding.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 17.04, eff.

Sept. 1, 1997.

Sec. 21.020. REFUNDING BONDS. The commission may provide by

resolution for the issuance of refunding bonds. The department

may sell these bonds and use the proceeds to retire the

outstanding bonds issued under this chapter, including interest

accrued on outstanding bonds, or the department may exchange

refunding bonds for outstanding bonds, including accrued

interest. The issuance of the refunding bonds, their maturity,

the rights of the bondholders, and the duties of the department

with respect to refunding bonds are governed by the provisions of

this chapter relating to the original bonds, to the extent they

are applicable and by refunding statutes of general application

not in conflict with the provisions of this chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.021. BONDS NEGOTIABLE INSTRUMENTS. The bonds issued

under the provisions of this chapter are negotiable instruments

under the laws of this state.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.022. BONDS NOT TAXABLE. Bonds issued under this

chapter, income from the bonds, and profit made on their sale are

free from taxation within this state.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.023. AUTHORIZED INVESTMENTS. Bonds issued under this

chapter are legal and authorized investments for:

(1) banks;

(2) savings banks;

(3) trust companies;

(4) building and loan and savings and loan associations;

(5) insurance companies;

(6) fiduciaries;

(7) trustees;

(8) guardians; and

(9) sinking funds of cities, towns, villages, counties, school

districts, and other political subdivisions and public agencies

of the state.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.024. SECURITY FOR DEPOSIT OF FUNDS. Bonds issued under

this chapter, when accompanied by all appurtenant unmatured

coupons, are lawful and sufficient security for all deposits of

funds of the state or of a city, town, village, county, school

district, or other political subdivision or agency of the state,

at the par value of the bonds.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.025. MUTILATED, LOST, OR DESTROYED BONDS. The

department may provide for the replacement of a mutilated, lost,

or destroyed bond.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

SUBCHAPTER B. FUNDING PROVISIONS

Sec. 21.101. TEXAS PARK DEVELOPMENT FUND. (a) The Texas Park

Development Fund, referred to as the "development fund," is

created pursuant to the provisions of Article III, Section 49-e,

of the Texas Constitution.

(b) Proceeds derived from the sale of Texas Park Development

Bonds shall be deposited in the development fund.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.102. USE OF DEVELOPMENT FUND. The department may use

the development fund only for:

(1) acquiring state park sites from the United States or any of

its agencies, agencies of the state, or any other person;

(2) improving, developing, beautifying, and equipping acquired

park sites; and

(3) paying expenses incurred in issuing bonds.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.103. ACQUIRING PARK SITES. (a) Except as provided in

Subsection (b) of this section, the department may acquire park

sites, including property already devoted to public use, by

purchase, condemnation, or other manner.

(b) Except as provided in Subchapter O of Chapter 22 of this

code, no real property of the state or a political subdivision of

the state may be acquired without its consent.

(c) The department shall exercise the power of eminent domain in

the manner prescribed by general law, including the provisions of

Section 13.305 of this code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 1809, ch. 736, Sec. 3,

eff. Aug. 27, 1979.

Sec. 21.104. CONTRACTS AUTHORIZED. The department may contract

with any state or federal agency or with any other person to

accomplish the functions prescribed by Subdivisions (1) and (2)

of Section 22.102 of this code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.105. INTEREST AND SINKING FUND. The Texas park

development bonds interest and sinking fund, referred to as the

"interest and sinking fund," is created to be used exclusively

for:

(1) paying the principal of Texas Park Development Bonds as they

mature;

(2) paying the interest on the bonds as it comes due; and

(3) paying exchange and collection charges in connection with

the bonds.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.106. CREDITS TO INTEREST AND SINKING FUND. (a) Accrued

interest received in the sale of bonds, net income received from

entrance or gate fees to state park sites, and income from

investments of the development fund and the interest and sinking

fund shall be credited to the interest and sinking fund. A

portion of the net income from the sale of conservation permits

authorized by Chapter 43 of the Parks and Wildlife Code may be

credited to the interest and sinking fund.

(b) In the resolution authorizing a series of bonds, the

commission may appropriate from the proceeds of the sale of bonds

an amount which, together with accrued interest received, is

sufficient to pay interest coupons coming due during the fiscal

year in which the bonds are sold and to establish appropriate

reserves.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1991, 72nd Leg., ch. 883, Sec. 2, eff.

Sept. 1, 1991.

Sec. 21.1061. REPORT TO BOND REVIEW BOARD. The commission shall

file with the Bond Review Board a report on the performance of

the interest and sinking fund and the development fund. The board

shall review the reports filed by the commission under this

section to assess the performance of the funds in repaying bonds

issued under this chapter. The filing dates and the contents of

the reports must comply with any rules adopted by the board.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 13.04, eff.

Aug. 22, 1991. Amended by Acts 2001, 77th Leg., ch. 1420, Sec.

8.363, eff. Sept. 1, 2001.

Sec. 21.107. ADDITIONAL TRANSFERS. (a) If the amount credited

to the sinking and interest fund at the end of the fiscal year is

insufficient to pay the interest coming due and the principal

maturing on bonds for the next fiscal year, the comptroller shall

transfer from the first money coming into the treasury, not

otherwise appropriated by the constitution, an amount stipulated

in the certification of the director as is necessary to pay the

interest and principal on the bonds.

(b) The director shall certify the amount required to be

stipulated by Subsection (a) of this section as of August 15 of

each fiscal year.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 17.05, eff.

Sept. 1, 1997.

Sec. 21.108. INTEREST AND SINKING FUND: FINAL TRANSFER. After

all bonds have been paid, the balance of the interest and sinking

fund shall be transferred to the state parks account.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 20, eff.

Sept. 1, 1993.

Sec. 21.109. TRANSFERS REQUIRED. The state comptroller shall

make any transfer required by this chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.110. INVESTMENT OF FUNDS. (a) The department may

invest the development fund and, in making the investments, is

governed by the provisions of Chapter 401, Acts of the 60th

Legislature, Regular Session, 1967.

(b) The department may invest the interest and sinking fund only

in direct obligations of the United States or in obligations the

principal and interest of which are guaranteed by the United

States.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 21.111. ENTRY FEES TO PARKS. (a) The department, wherever

feasible may charge and collect an entrance fee to state park

sites.

(b) Income derived from the fees required by this section, less

expenses incurred in collecting the fees, shall be deposited in a

special fund with the comptroller. The amounts deposited are net

income.

(c) If any state park site includes a public beach on the

seaward shore of the Gulf of Mexico, extending from the line of

mean low tide to the line of vegetation, over which the public

has acquired a right of use or easement to or over the area by

prescription or dedication or has retained a right by virtue of

continuous right in the public, no entrance or gate fee may be

charged to persons desiring to enter or to leave the public beach

area, so long as the persons do not enter any other portion of

the park for which an entrance or gate fee is charged.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1975, 64th Leg., p. 1211, ch. 456, Sec. 11,

eff. Sept. 1, 1975; Acts 1991, 72nd Leg., ch. 883, Sec. 2, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 17.06, eff.

Sept. 1, 1997.



CHAPTER 22. STATE PARKS

PARKS AND WILDLIFE CODE

TITLE 3. PARKS

CHAPTER 22. STATE PARKS

SUBCHAPTER A. FANNIN STATE BATTLEGROUND

Sec. 22.001. JURISDICTION. Fannin State Battleground is under

the jurisdiction of the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.006. CONCESSION ACCOUNT. A Fannin State concession

account may be established in the state treasury according to the

rules and procedures established by the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

SUBCHAPTER B. SAN JACINTO BATTLEGROUND

Sec. 22.011. JURISDICTION. The San Jacinto Battleground is

under the jurisdiction of the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.012. SAN JACINTO HISTORICAL ADVISORY BOARD. (a) The

San Jacinto Historical Advisory Board is composed of:

(1) the chairman of the Battleship Texas Commission;

(2) the president of the San Jacinto Museum of History

Association; and

(3) three members of the public.

(b) The three members of the public are appointed by the

governor for terms of six years each, with the term of one member

expiring each odd-numbered year.

(c) One or more of the three members of the public may be

selected from the San Jacinto Chapter, Daughters of the Republic

of Texas.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.013. MEETINGS. (a) The San Jacinto Historical Advisory

Board shall meet quarterly to review the policies and operations

of the San Jacinto Battleground and to advise the department on

the proper historical development of the battleground.

(b) The board shall prepare minutes for all board meetings and

deliver them to the commission. The board shall deliver the

board's bylaws and any changes made to the bylaws to the

commission. Any minutes or bylaws delivered to the commission

shall be delivered by the member of the board who is an employee

of the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1999, 76th Leg., ch. 925, Sec. 3, eff.

Sept. 1, 1999.

Sec. 22.014. POWERS OF THE BOARD. The board may accept, in the

name of the state, all bequests, gifts, and grants of money or

property made to the battleground and use the bequests for the

purposes specified by the grantor, if any.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.015. DATA. All data collected by the board is the

property of the state and shall be used to depict the story of

Texas history and independence at the battleground.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.016. SAN JACINTO MUSEUM OF HISTORY ASSOCIATION. The San

Jacinto Museum of History Association, a nonprofit historical

association organized for the purposes of operating the San

Jacinto Memorial Building and Tower and establishing a museum,

retains ownership of property and historical data held in the

name of the association and may acquire museum accessions by

gift, grant, or purchase from association funds.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

SUBCHAPTER C. PALO DURO CANYON STATE PARK

Sec. 22.021. JURISDICTION. (a) The Palo Duro Canyon State Park

is under the jurisdiction of the department.

(b) The original boundaries of the park include the land located

in Armstrong and Randall counties and described in the deed

executed by Fred A. Emery and wife to Texas State Parks Board,

July 28, 1933, and recorded in Volume 69, pages 347 through 350,

of the deed records of Randall County.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.022. POWERS OF DEPARTMENT. (a) The department may:

(1) fix entrance fees for admission to the park;

(2) fix charges to be collected from patrons of the park;

(3) execute grazing leases covering all or part of the park

land;

(4) grant concessions in the park;

(5) make improvements in the park; and

(6) execute any other contracts necessary to carry out the

provisions of this subchapter.

(b) Improvements may include the construction of dams to impound

water to form a lake or lakes for recreational and other

conservation purposes within the park. Before constructing any

dam or lake, the commission must obtain permits required by law

from the Texas Water Rights Commission.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.023. DISPOSITION OF INCOME. The department shall use

the income derived from leases, royalties, and operation of the

park necessary for maintaining, improving, and operating the

park. The unexpended income at the end of the biennium shall be

placed in the state treasury to the credit of the state parks

account.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 29, eff. June 15, 2007.

Sec. 22.024. ISSUANCE OF BONDS. The department may issue bonds

necessary for the construction of improvements in the park.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.025. INTEREST ON BONDS. Interest on the bonds may not

exceed six percent per year, computed with relation to the

absolute maturity of the bonds in accordance with standard bond

interest tables currently in use by insurance companies and

investment houses, excluding from the computation the amount of

any premium to be paid on redemption of any bonds prior to

maturity.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.026. MATURITY OF BONDS. The bonds may mature, serially

or otherwise, not more than 40 years from the date of their

issuance.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.027. REDEMPTION BEFORE MATURITY. The department may fix

the price, terms, and conditions for redemption of the bonds

before maturity in the authorizing proceedings.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.028. SALE OF BONDS. The bonds may be sold, at public or

private sale, at a price and under terms determined by the

department to be the most advantageous terms reasonably

obtainable.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.029. PLEDGE OF INCOME. The department may irrevocably

pledge the rents, revenues, and income from the improvements

financed by the bonds and from any other revenue-producing

facilities or properties of the park, including the fees

collected for admission to the park, to the payment of the

interest on and the principal of the bonds and may enter into

agreements regarding the imposition of charges and the

collection, pledge, and disposition of revenue.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.030. RIGHT TO ISSUE ADDITIONAL BONDS. In pledging the

rents, revenues, and income, the department may expressly reserve

the right to issue additional bonds on a parity with or

subordinate to the bonds then being issued.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.031. ADDITIONAL SECURITY FOR BONDS. (a) If, after

reasonable effort, the department is unable to sell the bonds,

the bonds may be additionally secured by a deed of trust lien on

the land and property comprising the park, or any part of it,

after the department has obtained written approval of the

governor.

(b) The governor may not give his approval under this section

until he has obtained the advice and consent of the Legislative

Budget Board.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.032. FORM OF BONDS. The department may prescribe the

form, conditions, and details of the bonds in accordance with the

provisions of this subchapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.033. REFUNDING OF BONDS. (a) A bond issued by the

department under a law of this state which is payable from any

part of the revenues of a revenue-producing facility or property

of Palo Duro Canyon State Park may be refunded or refinanced by

the department under this subchapter.

(b) The provisions of this subchapter are applicable to a

refunding bond.

(c) In the same authorizing proceedings, the department may

refund or refinance any bond issued under this subchapter and

combine all refunding bonds and any new bonds to be issued into

one or more issues or series and may provide for the subsequent

issuance of additional parity bonds under terms and conditions

set out in the authorizing proceedings.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.034. EMPLOYMENT OF PERSONNEL. The department may employ

engineers, attorneys, and fiscal agents or financial advisors

necessary in the issuance or refunding of bonds.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.035. APPROVAL BY ATTORNEY GENERAL. (a) The bonds and

all records relating to their issuance must be submitted to the

attorney general for examination prior to delivery.

(b) The attorney general shall approve the bonds if he finds

that they have been issued in accordance with the constitution

and this subchapter and that they will be binding special

obligations of the department.

(c) Bonds approved by the attorney general must be registered by

the comptroller of public accounts.

(d) After approval and registration, the bonds are

incontestable.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.036. PAYMENT OF INTEREST AND EXPENSES. The department

may set aside amounts from the proceeds of the sale of a bond

issue for:

(1) the payment of interest anticipated to accrue during the

construction period;

(2) a deposit into the reserve for the interest and sinking fund

to the extent prescribed in the authorizing proceedings; and

(3) payment of attorney's fees, engineer's fees, and expenses of

the issuance and sale of bonds, including the fees of fiscal

agents or financial advisors.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.037. LEGAL INVESTMENTS. (a) Bonds issued under this

subchapter are legal and authorized investments for banks,

savings banks, trust companies, building and loan associations,

savings and loan associations, insurance companies, fiduciaries,

trustees, and guardians, and for the sinking funds of cities,

towns, villages, counties, school districts, and other political

corporations and subdivisions of the state.

(b) The bonds are eligible to secure the deposit of the public

funds of the state, cities, towns, villages, counties, school

districts, and other political corporations and subdivisions of

the state.

(c) The bonds are lawful and sufficient security for deposits to

the extent of their value when accompanied by all unmatured

coupons.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.038. NEGOTIABLE INSTRUMENTS. Bonds issued under this

subchapter are negotiable instruments under the laws of this

state.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.039. DEBT AGAINST THE STATE. Nothing in this subchapter

creates a debt against the state or binds the state in any way

except as to the mortgage of the land and property comprising the

Palo Duro Canyon State Park and as to the pledge of the rents,

revenue, and income from the park.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

SUBCHAPTER D. JIM HOGG MEMORIAL PARK

Sec. 22.051. JURISDICTION. (a) The Jim Hogg Memorial Park is

under the jurisdiction of the department.

(b) The original boundaries of the park include approximately

180 acres, formerly a part of the General Joseph L. Hogg

homestead in Cherokee County.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.052. HISTORICAL IMPROVEMENTS. To the extent possible,

the department shall maintain a replica of the original Hogg home

and the grounds adjacent to the residence.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.053. IMPROVEMENTS. The department may repair or

construct facilities for recreational and park purposes at the

park and may work in conjunction with other governmental agencies

for this purpose.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.054. SALE AND USE OF TIMBER. (a) The department may

use timber cut from the land in the park to repair or construct

improvements.

(b) The department may sell timber from the land in the park to

finance the construction or repair of improvements.

(c) Timber must be selectively cut for sale or use under the

supervision of the Texas Forest Service.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.055. SALE OF IRON ORE. (a) The department may sell

iron ore in place located in the park. The department may grant

all rights necessary for the development of the iron ore to the

purchasers of the iron ore.

(b) The presiding officer, on behalf of the department, may

execute and deliver the necessary instruments to convey the iron

ore in place to the purchasers.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 2001, 77th Leg., ch. 968, Sec. 51, eff.

Sept. 1, 2001.

Sec. 22.056. COMPETITIVE BIDS. (a) Timber and iron ore may be

sold on competitive bids only. The contract shall be awarded to

the party submitting the highest and best bid in the judgment of

the Texas Forest Service for the sale of timber and of the

department for the sale of iron ore. The department must approve

the contract for sale of timber.

(b) The Texas Forest Service shall keep on file the bids for

timber sale. The bids are public records. Copies of the bids

shall be given to the department.

(c) The department shall keep on file the bids for the sale of

iron ore. The bids are public records.

(d) The Texas Forest Service may reject any or all bids for

timber sale and readvertise for new bids. The department may

reject any or all bids for iron ore sale and readvertise for new

bids.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.057. ADVERTISING FOR BIDS. (a) The Texas Forest

Service shall advertise for the sale of timber. The department

shall advertise for the sale of iron ore.

(b) The sale must be advertised for two weeks in at least one

weekly newspaper published and circulated in Cherokee County.

(c) The advertisement must contain the necessary information

pertaining to the sale and the time and place for receiving bids.

(d) The first advertisement must be at least 10 days before the

date of receiving bids.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.058. REGULATIONS. The department shall adopt

regulations, forms, and contracts for the sale of iron ore and

protection of the income produced from the sale.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.059. DISPOSITION OF FUNDS. Money received from the sale

of timber or iron ore from the land in the park shall be placed

in the state treasury to the credit of the state parks account.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 43,

eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 679, Sec. 21, eff.

Sept. 1, 1993.

SUBCHAPTER E. HUNTSVILLE STATE PARK

Sec. 22.071. IMPROVEMENTS. (a) The department may construct

and repair improvements to be used for recreational and park

purposes in Huntsville State Park, including dams to impound

water and form reservoirs or lakes.

(b) The department may cooperate with other governmental

agencies in making the improvements.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.072. PERMIT FOR DAM. A dam may not be constructed until

a permit has been obtained from the Texas Water Rights

Commission.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.073. SALE AND USE OF TIMBER. (a) The department may

use timber cut from land in the park to repair or construct

improvements.

(b) The department may sell timber from land in the park to

finance the construction or repair of improvements and dams.

(c) Timber must be selectively cut for sale or use under the

supervision of the Texas Forest Service.

(d) The amount of timber sold may not exceed $250,000.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.074. COMPETITIVE BIDS. (a) Timber may be sold on

competitive bids only. The contract shall be awarded to the party

submitting the highest and best bid in the judgment of the Texas

Forest Service and then approved by the department.

(b) All bids shall be kept on file by the Texas Forest Service

and are public records. Copies of the bids shall be furnished to

the department.

(c) The Texas Forest Service may reject any or all bids and

readvertise for new bids.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.075. ADVERTISING FOR BIDS. (a) The Texas Forest

Service shall advertise for the sale of the timber for two weeks

in at least one weekly newspaper published and circulated in

Walker County.

(b) The advertisement must contain the necessary information

pertaining to the timber sale and the time and place for

receiving bids.

(c) The first advertisement must be at least 10 days before the

date of receiving bids.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.076. DISPOSITION OF FUNDS. Money received from the sale

of timber cut from the park shall be placed in the state treasury

to the credit of the state parks account.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 44,

eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 679, Sec. 22, eff.

Sept. 1, 1993.

SUBCHAPTER F. GOLIAD STATE PARK

Sec. 22.081. JURISDICTION. Goliad State Park, including the

General Ignacio Zaragoza Birthplace and the Mission of San

Rosario, is under the jurisdiction of the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.082. GENERAL IGNACIO ZARAGOZA BIRTHPLACE. (a) The

department may care for and protect the birthplace of General

Ignacio Zaragoza and shall designate the site as the General

Ignacio Zaragoza Birthplace.

(b) The site originally accepted by the state includes

approximately two acres, described as lots 4, 5, 6, 11, 12, 13,

14, 15, and 16 in Block X, La Bahia Townsite, in Goliad County.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.083. MISSION OF SAN ROSARIO. (a) The department shall

care for the grounds of the Mission of San Rosario as a suitable

and appropriate memorial and shall enclose the mission grounds

with an appropriate and substantial park fence.

(b) The original boundaries of the mission consist of the

surface title of 4.77 acres of land in the County of Goliad,

Texas, said 4.77 acres of land, more or less, being the following

described parcel of land:

BEGINNING at a concrete monument in the Southeast Right-of-Way

line of State Highway No. 12, same being a R/W marker for said

Highway, and being 50 ft. at right angles from the center line of

said Highway, and marked Sta. 914/00;

THENCE South 39 deg. 36 min. West, with right-of-way fence, 295.9

ft. to a concrete monument for corner of this present survey;

THENCE South 56 deg. 02 min. East, at 148.0 ft. an iron pipe, at

350.0 ft. a concrete monument for corner of this present survey;

THENCE South 32 deg. 08 min. East, at 69.9 ft. an iron pipe, at

193.3 ft. a tack in cedar post at 241.4 ft. a concrete monument

for corner of this present survey;

THENCE North 83 deg. 35 min. East, 193.4 ft. to a concrete

monument for corner of this present survey;

THENCE North 17 deg. 46 min. East, at 109.7 ft. an iron pipe, at

227.3 ft. a concrete monument for corner of this present survey;

THENCE North 43 deg. 17 min. West, at 116.8 ft. an iron pipe, at

240.5 ft. a concrete monument for corner of this present survey;

THENCE North 57 deg. 21 min. West, at 193.3 ft. an iron pipe, at

356.3 ft. a concrete monument for corner of this present survey;

same being a highway R/W marker for said Highway for extra width

in R/W and also marked Sta. 914/00;

THENCE North 49 deg. 55 min. West, with Highway R/W line, 34.9

ft. to the place of beginning;

Containing Four and 77/100 (4.77) acres of land and all being out

of Maria de Jesus de Leon Survey, Abstract 21, Goliad County,

Texas.

Said 4.77 acres of land, more or less, being the land conveyed to

the County of Goliad by William J. O'Connor on July 15, 1935, as

shown by deed of such date duly recorded in Volume 77, Page 565,

of the Deed Records of Goliad County, Texas, on July 17, 1935,

and to which reference is here made for all pertinent purposes.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.084. IMPROVEMENTS. The department may construct,

maintain, and repair historical and recreational structures and

facilities in the park.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.085. REVERSION OF TITLE; MINERAL RESERVATION. (a) If

the state ceases to use the General Ignacio Zaragoza Birthplace

or the Mission of San Rosario as park land, all right, title, and

interest shall revert to Goliad County.

(b) All minerals under the land accepted as the Mission of San

Rosario are excepted from any conveyance to the state.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

SUBCHAPTER G. MISSION SAN FRANCISCO DE LOS TEJAS STATE PARK

Sec. 22.091. FACILITIES; PARK SITE. (a) The department may

construct and repair facilities for recreational and other

appropriate purposes at Mission San Francisco de los Tejas State

Park.

(b) The original boundaries of the park include portions of

Hardy Ware Survey, Abstract 1240, situated on the N side of

Highway No. 21, about 21 miles NE from the City of Crockett, and

being the same tracts of land conveyed to the State of Texas for

the use and benefit of the Agricultural and Mechanical College of

Texas, more particularly described by the following deeds,

to-wit:

Deed from Mrs. Kittie A. Cook, surviving widow of T. S. Cook,

deceased, dated October 16, 1939, recorded in Book 200, page 533,

Deed Records of Houston County, Texas;

Deed from Southern Pine Lumber Company, dated September 20, 1935,

recorded in Book 170, page 367, Deed Records of Houston County,

Texas;

Deed from Mrs. Kittie A. Cook, surviving widow of T. S. Cook,

deceased, dated February 1, 1935, recorded in Book 166, page 141,

Deed Records of Houston County, Texas;

Deed from C. H. Callaway, Trustee, dated January 3, 1935,

recorded in Volume 164, page 543, Deed Records of Houston County,

Texas.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.092. TIMBER SALE. (a) The department may sell timber

from land in the park and may use timber of the park to repair or

construct improvements in the park.

(b) Timber may be cut for salvage purposes only or under good

forestry practices with the advice of the Texas Forest Service.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.093. COMPETITIVE BIDS. (a) Timber may be sold on

competitive bids only. The contract shall be awarded to the party

submitting the highest and best bid in the judgment of the Texas

Forest Service and then approved by the department.

(b) All bids shall be kept on file by the Texas Forest Service

and are public records.

(c) The Texas Forest Service may reject any or all bids and

readvertise for new bids.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.094. ADVERTISING FOR BIDS. (a) The Texas Forest

Service shall advertise for the sale of the timber for two weeks

in at least one weekly newspaper published and circulated in

Houston County.

(b) The advertisement must contain the necessary information

pertaining to the timber sale and the time and place for

receiving bids.

(c) The first advertisement must be at least 10 days before the

date of receiving bids.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.095. DISPOSITION OF FUNDS. Money received from the sale

of timber cut from the park shall be placed in the state treasury

to the credit of the state parks account.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 45,

eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 679, Sec. 23, eff.

Sept. 1, 1993.

SUBCHAPTER H. PORT ISABEL LIGHTHOUSE STATE HISTORICAL MONUMENT

AND PARK

Sec. 22.101. JURISDICTION. The Port Isabel Lighthouse is a

state historical monument and park and is under the jurisdiction

of the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.102. POWERS OF DEPARTMENT. The department may

rehabilitate, maintain, and preserve the property of the park,

and may collect entrance fees for admission to the park or

operate it on a concession basis under the provisions of this

code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

SUBCHAPTER I. HUECO TANKS STATE PARK

Sec. 22.111. CONTROL. The department has control of Hueco Tanks

State Park and shall improve, preserve, restore, and protect the

land and property in the park.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.112. ACCEPTANCE OF GIFTS. The department may accept

gifts for constructing, building, advertising, or creating the

park, including gifts for public exhibition that relate to the

history of the park or the state.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.113. TITLE TO PARK. The title of the land known as

Hueco Tanks in El Paso County is in the name of the state and is

subject to limitations, conditions, and exceptions made by the

former owners and approved by the department or the department's

predecessor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

SUBCHAPTER J. STEPHEN F. AUSTIN STATE PARK

Sec. 22.121. JURISDICTION. Stephen F. Austin State Park is

under the jurisdiction of the department. The department shall

improve, preserve, and protect the land in the park.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

SUBCHAPTER K. NIMITZ STATE PARK

Sec. 22.151. JURISDICTION. The Nimitz State Park, located near

Fredericksburg in Gillespie County, is under the jurisdiction of

the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.152. POWERS OF DEPARTMENT. The department may:

(1) accept gifts for the construction, building, or advertising

of the park;

(2) accept gifts for exhibition dealing with the history or life

of Fleet Admiral Chester W. Nimitz;

(3) advertise the affairs of the park;

(4) make rules and regulations for administration of the park;

(5) hire personnel necessary to carry out its duties;

(6) grant concessions; and

(7) operate and maintain the park.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

SUBCHAPTER L. EISENHOWER STATE PARK

Sec. 22.161. JURISDICTION. The Eisenhower State Park, located

near Lake Texoma in Grayson County, is under the jurisdiction of

the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.162. POWERS OF DEPARTMENT. The department may:

(1) accept gifts for the construction, building, or advertising

of the park;

(2) accept gifts for exhibition dealing with the history or life

of Dwight D. Eisenhower;

(3) advertise the affairs of the park;

(4) make rules and regulations for administration of the park;

(5) hire personnel necessary to carry out its duties;

(6) grant concessions; and

(7) operate and maintain the park.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.163. DEFINITIONS. As used in this subchapter:

(1) "Impacted property" means that real property located in

Grayson County adjacent to or near the western end of Eisenhower

State Park that is described as:

(A) Lots 54-79 in "Elm Ridge Homesite Area" as described on a

survey and plat of this area by B. & B. Engineering Co. in

May, 1958, recorded in Plat Book 1, Page 73, Deed Records,

Grayson County, Texas; and

(B) the East one-half and the West one-half of a 60.49 acre

tract being part of the survey patented to Alan Carter, Abstract

No. 231, dated June 22, 1851, and also being part of the J. A.

Sadler 380 acre tract except the 316.05 acres thereof described

in a deed to the United States of America, recorded in Volume

432, Page 389, Deed Records, Grayson County, Texas.

(2) "Owner" means the owner or a lessee of impacted property.

(3) "Guest" means a business or personal guest or an employee of

an owner of impacted property.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.164. RIGHT TO USE ROADS. (a) Owners, their family

members, and their guests may use the roads of the park without

charge for egress from or ingress to the impacted property when

traveling between the impacted property and points east of the

park.

(b) Owners, their family members, and their guests may use

throughout the year whatever road is maintained by the department

for travel by automobiles between the eastern and western points

of the park and may enter the park at the points at which they

were able to enter the park and its roads prior to November 1,

1968, or other reasonably located points the department may

direct by regulation.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.165. PERMITS. (a) The department may require owners,

their family members, and their guests to obtain permits for

entrance into and use of park roads under this subchapter.

(b) Permits shall be issued automatically on presentation of

proper identification.

(c) Permits are valid for at least one year and shall be

automatically renewed for owners and their family members.

(d) Permits for guests of owners shall be valid for the period

of time requested by the owner.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

SUBCHAPTER M. GOVERNOR JAMES STEPHEN HOGG MEMORIAL SHRINE

Sec. 22.171. GOVERNOR HOGG MEMORIAL. The Governor James Stephen

Hogg Memorial Shrine, located near Quitman, Wood County, is

established.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

SUBCHAPTER N. ACQUISITION OF CERTAIN STATE PARKS

Sec. 22.181. SPANISH MISSIONS. (a) The department may acquire

the following Spanish Mission sites, located in Milam County:

(1) Nuestra Senora de la Candelaria;

(2) San Francisco Xavier de los Dolores; and

(3) San Ildefonso.

(b) The department may acquire the sites with available or

appropriated funds or may accept gifts for acquisition,

construction, or restoration of the sites.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.183. HUBBARD LAKE. (a) The department may create,

develop, operate, and maintain a state park on the land donated

by the West Central Texas Municipal Water District located on

Hubbard Lake in Stephens County.

(b) The department may accept additional gifts of any adjoining

land or interest in land donated by the West Central Texas Water

Municipal District to enlarge the park created by Subsection (a)

of this section.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 22.184. FISHING PIERS. (a) The department may repair and

maintain the old causeway across Copano Bay on Highway 35 in

Aransas County and the old causeway across Lavaca Bay on Highway

35 in Calhoun County as public fishing piers and recreation

areas.

(b) The department and the Texas Department of Transportation

may solicit and receive gifts of labor and materials for the

construction and improvement of the fishing piers.

(c) The department may grant concessions to persons allowing the

concessioners to charge for use of the piers and approaches.

(d) All revenue received under this section shall be deposited

in the state treasury to the credit of the state parks account.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 25, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 165, Sec. 22(65), eff.

Sept. 1, 1995.

SUBCHAPTER O. MATAGORDA ISLAND STATE PARK AND WILDLIFE MANAGEMENT

AREA

Sec. 22.201. MATAGORDA ISLAND STATE PARK AND WILDLIFE MANAGEMENT

AREA. (a) The Matagorda Island State Park and Wildlife

Management Area is established under the jurisdiction of the

department to be used for public recreational and wildlife

conservation purposes as a state park and to be used as a

wildlife management area.

(b) The Matagorda Island State Park and Wildlife Management Area

consists of all land, including tideland, submerged land, and

beaches, on Matagorda Island in Calhoun County belonging to the

state on June 1, 1979, other than permanent school fund land, and

any other land on Matagorda Island acquired after that date by

the department for inclusion in the park and wildlife management

area.

Added by Acts 1979, 66th Leg., p. 254, ch. 132, Sec. 1, eff. May

9, 1979. Amended by Acts 1983, 68th Leg., p. 121, ch. 28, Sec. 1,

eff. April 19, 1983.

Sec. 22.202. DEDICATED LAND. All land within the Matagorda

Island State Park and Wildlife Management Area on June 1, 1979,

and all land included within the park and management area after

that date are dedicated for park and wildlife management area

purposes.

Added by Acts 1979, 66th Leg., p. 254, ch. 132, Sec. 1, eff. May

9, 1979.

SUBCHAPTER P. FRANKLIN MOUNTAINS STATE PARK

Sec. 22.221. PARK ESTABLISHED: JURISDICTION OF DEPARTMENT. The

Franklin Mountains State Park is established under the

jurisdiction of the department.

Added by Acts 1979, 66th Leg., p. 1804, ch. 736, Sec. 1, eff.

Aug. 27, 1979. Redesignated from Sec. 22.201 by Acts 1981, 67th

Leg., p. 3272, ch. 860, Sec. 1, eff. Aug. 31, 1981.

Sec. 22.222. DEPARTMENT TO ACQUIRE PARK LAND. (a) The

department shall acquire by purchase, gift, lease, or

condemnation all of the land described in Section 2 of the Act

that added this subchapter to this code. The department may

acquire the mineral interests in the land to be acquired.

(b) A lease executed under this section may only be from a

public entity. A lease executed under this section from the state

may not exceed 30 years and may be renewed on its expiration. A

lease executed under this section from any other public entity is

not limited to any term of years. For purposes of this

subsection, "public entity" means an agency or instrumentality of

federal, state, or local government, including the board of

directors of a municipally owned utility system.

(c) The department shall acquire the land with money from the

Texas Park Development Fund, or any fund or account created to

finance the acquisition of state parks.

(d) The department may expend funds for the operation and

maintenance of the Franklin Mountains State Park.

Added by Acts 1979, 66th Leg., p. 1804, ch. 736, Sec. 1, eff.

Aug. 27, 1979. Redesignated from Sec. 22.202 and amended by Acts

1981, 67th Leg., p. 3272, ch. 860, Sec. 1, eff. Aug. 31, 1981.

Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 74, eff.

Sept. 1, 1985; Acts 1987, 70th Leg., ch. 304, Sec. 1, eff. Aug.

31, 1987; Acts 1989, 71st Leg., ch. 383, Sec. 3, eff. June 14,

1989; Acts 1993, 73rd Leg., ch. 679, Sec. 26, eff. Sept. 1, 1993.

Sec. 22.223. CONDEMNATION. (a) If necessary for the

acquisition of the Franklin Mountains State Park, the department

shall institute condemnation proceedings according to the laws of

this state against any person, including a governmental entity.

(b) Costs incurred in the exercise of eminent domain under this

section for the relocation, raising, lowering, rerouting, or

change in grade, or alteration in the construction of any

electric transmission, telegraph, or telephone line, railroad,

conduit, pole, property, facility, or pipeline are the sole

expense of the department.

(c) "Sole expense" means the actual cost of the lowering,

rerouting, or change in grade or alteration of construction in

providing comparable replacement without enhancement of the

facility, after deducting the net salvage value derived from the

old facility.

Added by Acts 1979, 66th Leg., p. 1804, ch. 736, Sec. 1, eff.

Aug. 27, 1979. Redesignated from Sec. 22.203 by Acts 1981, 67th

Leg., p. 3272, ch. 860, Sec. 1, eff. Aug. 31, 1981.

SUBCHAPTER S. TRINITY RIVER STATE PARK

Sec. 22.251. PARK ESTABLISHED: JURISDICTION OF DEPARTMENT. The

Trinity River State Park is established under the jurisdiction of

the department on property that may be acquired according to this

Act.

Added by Acts 1983, 68th Leg., p. 5356, ch. 983, Sec. 3, eff.

Aug. 29, 1983.

Sec. 22.252. DEPARTMENT TO ACQUIRE PARK LAND. (a) The

department may acquire by purchase, gift, lease, or condemnation

all of the land described in Section 4 of the Act that added this

subchapter to this code. The department may acquire the mineral

interests in that land.

(b) A lease executed under this section from the state may not

exceed 30 years and may be renewed on its expiration. A lease

executed under this section from any other public entity is not

limited to any term of years. For purposes of this subsection,

"public entity" means an agency or instrumentality of federal,

state, or local government, including the board of directors of a

municipally owned utility system.

(c) The department may acquire the land with money from the

urban park fund.

(d) The department may expend funds for the operation and

maintenance of the Trinity River State Park.

(e) The department will honor all existing easements on the

property to be acquired under this Act, as well as all existing

permits to pump water from the Trinity River and to discharge

water into the Trinity River.

Added by Acts 1983, 68th Leg., p. 5356, ch. 983, Sec. 3, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 267, art. 1,

Sec. 76, eff. Sept. 1, 1985.

Sec. 22.253. CONDEMNATION. (a) If necessary for the

acquisition of the Trinity River State Park, the department may

institute condemnation proceedings according to the laws of this

state against any person, including a governmental entity.

(b) Costs incurred in the exercise of eminent domain under this

section for the relocation, raising, lowering, rerouting, or

change in grade or alteration in the construction of any electric

transmission, telegraph, or telephone line, railroad, conduit,

pole, property, facility, or pipeline may be the sole expense of

the department.

(c) "Sole expense" means the actual cost of the lowering,

rerouting, or change in grade or alteration of construction in

providing comparable replacement without enhancement of the

facility, after deducting the net salvage value derived from the

old facility.

Added by Acts 1983, 68th Leg., p. 5356, ch. 983, Sec. 3, eff.

Aug. 29, 1983.

Sec. 22.254. POWERS OF CITY OF DALLAS. (a) Nothing in this Act

shall preclude or prohibit the city of Dallas from initiating,

developing, completing, extending, or maintaining any project, as

described in Subsection (b) of this section, whether the project

may be located within, partially within, or adjacent to the

boundaries of Trinity River State Park.

(b) For purposes of this section, the city of Dallas by

ordinance or resolution of the governing body may approve and

authorize any or all of the following:

(1) the development of a lake to be located within the flood

plain of the Trinity River within the city of Dallas;

(2) the extension of Trinity River flood controls which shall

include but not be limited to the construction of drainage

channels, swales, levees, and associated flood control

appurtenances in the Trinity River flood plain which may be

constructed and maintained within the boundaries of Trinity River

State Park;

(3) the extension of Simpson Stuart Road at the point where it

may cross the flood plain of the Trinity River; and

(4) the construction of swales in or adjacent to the natural

channel of the Trinity River as necessary to provide offset

capacity for full utilization of the McCommas Bluff Reclamation

landfill.

(c) If the city of Dallas approves a project, as authorized by

this section, the department shall grant the city of Dallas

access to land within Trinity River State Park and whatever

permissions are necessary in order to attain the purposes of the

project.

(d) For purposes of this section, Chapter 276, Acts of the 61st

Legislature, Regular Session, 1969 (Article 5421q, Vernon's Texas

Civil Statutes), does not apply.

Added by Acts 1983, 68th Leg., p. 5356, ch. 983, Sec. 3, eff.

Aug. 29, 1983.

SUBCHAPTER T. BATTLESHIP "TEXAS"

Sec. 22.261. JURISDICTION. The Battleship "Texas" is under the

jurisdiction of the department.

Added by Acts 1983, 68th Leg., p. 2190, ch. 407, Sec. 1, eff.

Sept. 1, 1983. Redesignated from Sec. 22.251 by Acts 1987, 70th

Leg., ch. 167, Sec. 5.01(a)(36), eff. Sept. 1, 1987.



CHAPTER 23. NATIONAL PARKS, NATIONAL SEASHORES, AND OTHER FEDERAL LANDS

PARKS AND WILDLIFE CODE

TITLE 3. PARKS

CHAPTER 23. NATIONAL PARKS, NATIONAL SEASHORES, AND OTHER FEDERAL

LANDS

SUBCHAPTER A. BIG BEND NATIONAL PARK

Sec. 23.001. LIMITED JURISDICTION RETAINED. The state retains

jurisdiction in the Big Bend National Park, concurrently with the

United States, as though cession had not occurred, for:

(1) the service of criminal and civil process, issued under the

authority of the state, on any person amenable to service; and

(2) the assessment and collection of taxes on the sales of

products and commodities and on franchises and property.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 23.002. PARK RESIDENTS MAY VOTE. A person residing in Big

Bend National Park may vote in all elections in the county of his

residence, subject to the same conditions as other residents of

the county, as though cession had not occurred.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

SUBCHAPTER B. PADRE ISLAND NATIONAL SEASHORE

Sec. 23.011. LIMITED JURISDICTION RETAINED. The state retains

jurisdiction in the Padre Island National Seashore, concurrently

with the United States, as though cession had not occurred, for:

(1) the service of criminal and civil process, issued under the

authority of the state, on any person amenable to service; and

(2) the assessment and collection of taxes on the sales and use,

or the gross receipts from the sales, of products and commodities

and on franchises, properties, and incomes.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 23.012. SEASHORE RESIDENTS MAY VOTE. A person residing in

the Padre Island National Seashore may vote in all elections in

the county of his residence, subject to the same conditions as

other residents of the county, as though cession had not

occurred.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 23.013. REGULATIONS OF RAILROAD COMMISSION. (a) The

Railroad Commission shall send by certified mail to the Secretary

of Interior of the United States a copy of each proposed rule or

regulation affecting mineral rights reserved in deeds conveying

land in the Padre Island National Seashore to the United States.

(b) The Department of Interior has 30 days from the day a copy

of a proposed rule or regulation is received to send to the

Railroad Commission its objections or exceptions. An objection or

exception must be sent by certified mail. Thereupon, a rule or

regulation, with amendments, if any, promulgated by the Railroad

Commission, takes effect.

(c) The development and recovery of minerals in the Padre Island

National Seashore shall be carried out in a manner that does not

unreasonably interfere with the use of the land for park

purposes.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 23.014. REVERSION TO STATE. (a) Any deed executed by the

state to the United States for the creation of Padre Island

National Seashore becomes null and void on the initiation by any

elected or appointed agent, officer, or employee of the United

States, or by any agency or department of the United States, of a

suit at law or in equity in any federal court to enlarge or

expand the title, right, or interest granted by the deed. When a

deed becomes void under this subsection, the land immediately

reverts to the state.

(b) Unless reversion is waived by the legislature during the

biennium following the happening of a condition of reversion, all

state-owned land conveyed to the United States for the creation

of the Padre Island National Seashore reverts to the state and to

the fund or account to which it belonged before conveyance if:

(1) the United States fails to acquire two-thirds of all

privately owned land in the area described by Section 1, Chapter

38, Acts of the 58th Legislature, 1963, within 10 years after the

date that the state-owned land was acquired; or

(2) the United States fails to use as a national seashore the

privately owned land it has acquired.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 27, eff.

Sept. 1, 1993.

Sec. 23.015. CONSENT FOR ACQUISITION OF NAVIGATION DISTRICT

LAND. The Willacy County Navigation District may consent to the

acquisition of surface land for inclusion in Padre Island

National Seashore. Interests in surface estates, spoil banks,

easements, and rights-of-way controlled by the district in the

Padre Island National Seashore shall be used for public purposes

only.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 23.016. ROADS. The Secretary of Interior is requested to

provide roads from the north boundary of Padre Island National

Seashore and from the Port Mansfield cut to the access highways

from the mainland.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

SUBCHAPTER C. GUADALUPE MOUNTAINS NATIONAL PARK

Sec. 23.031. LIMITED JURISDICTION RETAINED. The state retains

jurisdiction in the Guadalupe Mountains National Park,

concurrently with the United States, as though cession had not

occurred, for:

(1) the service of criminal and civil process, issued under the

authority of the state, on any person amenable to service; and

(2) the assessment and collection of taxes on sales and use, or

the gross receipts from the sales, of products and commodities

and on franchises, properties, and incomes.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 23.032. PARK RESIDENTS MAY VOTE. A person residing in the

Guadalupe Mountains National Park may vote in all elections in

the county of his residence, subject to the same conditions as

other residents of the county, as though cession had not

occurred.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 23.033. RECONVEYANCE OF TITLE. If any of the land

described by the drawing entitled "Proposed Guadalupe Mountains

National Park, Texas," numbered SA-GM-7100C, dated February,

1965, and on file in the offices of the National Park Service and

the Secretary of State of Texas ceases to be used for the

Guadalupe Mountains National Park, the state may require a

reconveyance, without consideration, of the mineral rights

conveyed for the creation of the park.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 23.034. MINERAL RIGHTS IN PARK. (a) The state reserves a

preferential right, without consideration to the United States,

to lease all mineral rights and interests that were conveyed by

the state for the establishment of the Guadalupe Mountains

National Park if:

(1) Congress declares by an act that the national welfare or an

emergency requires the development and production of minerals in

the park; and

(2) Congress authorizes the Secretary of Interior of the U. S.

to lease park land for drilling, mining, developing, or producing

minerals.

(b) If oil, gas, or other minerals are discovered and produced

in commercial quantities from land outside the park sufficient to

cause drainage of minerals from in the park and the Secretary of

Interior participates in a communitization agreement or takes

other action to protect the rights of the United States, the

state retains its right to its proper share of the proceeds of

the agreement or action. The state's proper share is not less

than all bonuses, rentals, and royalties attributable to mineral

rights conveyed to the United States for the establishment of

Guadalupe Mountains National Park.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

SUBCHAPTER D. FEDERAL LANDS

Sec. 23.041. AGREEMENTS FOR WILDLIFE MANAGEMENT. The department

may agree with the proper agency of the United States for the

protection and management of wildlife resources and for

restocking desirable species of wildlife on federal lands in the

state.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 20, eff.

Sept. 1, 1997.

Sec. 23.042. WILDLIFE RESOURCES DEFINED. In this subchapter,

"wildlife resources" means all wild birds, wild animals, and

aquatic animal life.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 20, eff.

Sept. 1, 1997.

Sec. 23.043. HUNTING AND FISHING REGULATIONS. The commission,

under Chapter 61 or Subchapter E, Chapter 81, may provide for

open seasons for hunting and fishing on federal lands for which

the department has entered into a wildlife management agreement

under this subchapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 20, eff.

Sept. 1, 1997.

Sec. 23.044. PENALTY. A person who violates any rule or

regulation of the commission adopted under this subchapter or who

hunts or fishes on federal lands included in a wildlife

management agreement under this subchapter at any time other than

the open season commits an offense that is a Class C Parks and

Wildlife Code misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 8,

eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1256, Sec. 20, eff.

Sept. 1, 1997.



CHAPTER 24. STATE ASSISTANCE FOR LOCAL PARKS

PARKS AND WILDLIFE CODE

TITLE 3. PARKS

CHAPTER 24. STATE ASSISTANCE FOR LOCAL PARKS

SUBCHAPTER A. LOCAL PARKS FOR SMALLER COUNTIES AND

MUNICIPALITIES AND OTHER POLITICAL SUBDIVISIONS

Sec. 24.001. DEFINITIONS. In this subchapter:

(1) "Political subdivision" means a county, municipality,

special district, river authority, or other governmental entity

created under the authority of the state or a county or

municipality.

(2) "Urban area" means the area within a standard metropolitan

statistical area (SMSA) in this state used in the last preceding

federal census.

(3) "Park" includes land and water parks owned or operated by

the state or a political subdivision.

(4) "Open space area" means a land or water area for human use

and enjoyment that is relatively free of man-made structures.

(5) "Natural area" means a site having valuable or vulnerable

natural resources, ecological processes, or rare, threatened, or

endangered species of vegetation or wildlife.

(6) "Parks, recreational, and open space area plan" means a

comprehensive plan that includes information on and analyses of

parks, recreational, and open space area objectives, needs,

resources, environment, and uses, and that identifies the

amounts, locations, characteristics, and potentialities of areas

for adequate parks, recreational, and open space opportunities.

(7) "Federal rehabilitation and recovery grants" means matching

grants made by the United States to or for political subdivisions

for the purpose of rebuilding, remodeling, expanding, or

developing existing outdoor or indoor parks, recreational, or

open space areas and facilities, including improvements in park

landscapes, buildings, and support facilities.

(8) "Account" means the Texas recreation and parks account.

(9) "Rural area" means any area not included in an urban area.

(10) "Cultural resource site or area" means a site or area

determined by the commission to have valuable and vulnerable

cultural or historical resources.

(11) "Nonprofit corporation" means a nonpolitical legal entity

incorporated under the laws of this state that has been granted

an exemption from federal income tax under Section 501(c),

Internal Revenue Code of 1986, as amended.

(12) "Underserved population" means any group of people that is

low income, inner city, or rural as determined by the last

census, or minority, physically or mentally challenged youth at

risk, youth, or female.

Added by Acts 1979, 66th Leg., p. 1733, ch. 710, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 2024, ch. 367,

Sec. 1, eff. Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 679, Sec.

28, eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 267, Sec. 1,

eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 31, eff. June 15, 2007.

Sec. 24.002. TEXAS RECREATION AND PARKS ACCOUNT. The Texas

recreation and parks account is a separate account in the general

revenue fund. Money in the account may be used only for:

(1) grants under this subchapter to a county or municipality

with a population of less than 500,000;

(2) grants under this subchapter to any other political

subdivision that is not a county or municipality; or

(3) planning for, and acquisition, operation, and development

of, outdoor recreation and conservation resources of this state

and the administrative expenses incident to the projects or

programs authorized under Subchapter D, Chapter 13.

Added by Acts 1979, 66th Leg., p. 1733, ch. 710, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 29,

eff. Sept. 1, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 32, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

952, Sec. 10, eff. September 1, 2009.

Sec. 24.003. ACCOUNT REVENUE SOURCE; REVENUE DEDICATION. (a)

The department shall deposit to the credit of the Texas

recreation and parks account:

(1) an amount of money equal to 15 percent of the credits made

to the department under Section 151.801, Tax Code; and

(2) money from any other source authorized by law.

(b) The department may deposit to the credit of the Texas

recreation and parks account:

(1) private contributions, grants, and donations received in

connection with this subchapter or Subchapter D, Chapter 13; and

(2) federal funds received in connection with this subchapter or

Subchapter D, Chapter 13.

Added by Acts 1979, 66th Leg., p. 1733, ch. 710, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 2024, ch. 367,

Sec. 2, eff. Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 679, Sec.

30, eff. Sept. 1, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 33, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

952, Sec. 10, eff. September 1, 2009.

Sec. 24.004. ASSISTANCE GRANTS. (a) The department may make

grants of money from the account to a political subdivision for

use by the political subdivision as all or part of the

subdivision's required share of funds for eligibility for

receiving a federal rehabilitation and recovery grant.

(b) In order to receive a grant under this section, the

political subdivision seeking the federal grant shall apply to

the department for the grant and present evidence that the

political subdivision qualifies for the federal grant.

(c) A grant under this section is conditioned on the political

subdivision qualifying for and receiving the federal grant.

Added by Acts 1979, 66th Leg., p. 1733, ch. 710, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 2025, ch. 367,

Sec. 3, eff. Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 679, Sec.

31, eff. Sept. 1, 1993.

Sec. 24.005. DIRECT STATE MATCHING GRANTS. (a) The department

shall make grants of money from the account to a political

subdivision to provide one-half of the costs of the planning,

acquisition, or development of a park, recreational area, or open

space area to be owned and operated by the political subdivision.

(b) In establishing the program of grants under this section,

the department shall adopt rules and regulations for grant

assistance.

(c) Money granted to a political subdivision under this section

may be used for the operation and maintenance of parks,

recreational areas, cultural resource sites or areas, and open

space areas only:

(1) if the park, site, or area is owned or operated and

maintained by the department and is being transferred by the

commission for public use to a political subdivision for

operation and maintenance; and

(2) during the period the commission determines to be necessary

to effect the official transfer of the park, site, or area.

(d) The department shall make grants of money from the account

to a political subdivision or nonprofit corporation for

recreation, conservation, or education programs for underserved

populations to encourage and implement increased access to and

use of parks, recreational areas, cultural resource sites or

areas, and open space areas by underserved populations.

(e) The department may provide from the account for direct

administrative costs of the programs described by this

subchapter.

Added by Acts 1979, 66th Leg., p. 1733, ch. 710, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 2025, ch. 367,

Sec. 4, eff. Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 679, Sec.

32, eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 267, Sec. 2,

eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 34, eff. June 15, 2007.

Sec. 24.006. FUNDS FOR GRANTS TO LOCAL GOVERNMENTS. When state

revenues to the Texas recreation and parks account exceed $14

million per year, an amount not less than 15 percent shall be

made available for grants to local governments for up to 50

percent of the cost of acquisition or development of indoor

public recreation facilities for indoor recreation programs,

sports activities, nature programs, or exhibits.

Added by Acts 1979, 66th Leg., p. 1733, ch. 710, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 2025, ch. 367,

Sec. 5, eff. Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 679, Sec.

33, eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 267, Sec. 3,

eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

952, Sec. 10, eff. September 1, 2009.

Sec. 24.007. ACCOUNT USE TO BE CONSISTENT WITH PLANS. No grant

may be made under Section 24.005 of this code nor may account

money be used under Section 24.006 of this code unless:

(1) there is a present or future need for the acquisition and

development of the property for which the grant is requested or

the use is proposed; and

(2) a written statement is obtained from the regional planning

commission having jurisdiction of the area in which the property

is to be acquired and developed that the acquisition and

development is consistent with local needs.

Added by Acts 1979, 66th Leg., p. 1733, ch. 710, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 34,

eff. Sept. 1, 1993.

Sec. 24.008. ACQUISITION OF PROPERTY. (a) No property may be

acquired with grant money made under this subchapter or by the

department under this subchapter if the purchase price exceeds

the fair market value of the property as determined by one

independent appraiser.

(b) Repealed by Acts 1999, 76th Leg., ch. 267, Sec. 7, eff.

Sept. 1, 1999.

(c) Property may be acquired with provision for a life tenancy

if that provision facilitates the orderly and expedient

acquisition of the property.

(d) Repealed by Acts 1999, 76th Leg., ch. 267, Sec. 7, eff.

Sept. 1, 1999.

(e) If land or water designated for park, recreational, cultural

resource, or open space use is included in the local and regional

park, recreational, cultural resource, and open space plans for

two or more jurisdictions, the two or more jurisdictions may

cooperate under state law to secure assistance from the account

to acquire or develop the property. In those cases, the

department may modify the standards for individual applicants but

must be assured that a cooperative management plan for the land

or water can be developed and effectuated and that one of the

jurisdictions possesses the necessary qualifications to perform

contractual responsibilities for purposes of the grant.

(f) All land or water purchased with assistance from the account

shall be dedicated for park, recreational, cultural resource,

indoor recreation center, and open space purposes in perpetuity

and may not be used for any other purpose, except where the use

is compatible with park, recreational, cultural resource, and

open space objectives, and the use is approved in advance by the

department.

Added by Acts 1979, 66th Leg., p. 1733, ch. 710, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 35,

eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 267, Sec. 4, 7,

eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 35, eff. June 15, 2007.

Sec. 24.009. PAYMENTS, RECORDS, AND ACCOUNTING. (a) On the

approval of a grant under this subchapter and on the written

request by the director, the comptroller of public accounts shall

issue a warrant drawn against the Texas recreation and parks

account and payable to the political subdivision or nonprofit

corporation in the amount specified by the director.

(b) Each recipient of assistance under this subchapter shall

keep records as required by the department, including records

which fully disclose the amount and the disposition of the

proceeds by the recipient, the total cost of the acquisition, a

copy of the title and deed for the property acquired, the amount

and nature of that portion of the cost of the acquisition

supplied by other funds, and other records that facilitate

effective audit. The director and the comptroller, or their

authorized representatives, may examine any book, document,

paper, and record of the recipient that are pertinent to

assistance received under this subchapter.

(c) The recipient of funds under this subchapter shall, on each

anniversary date of the grant for five years after the grant is

made, furnish to the department a comprehensive report detailing

the present and anticipated use of the property, any contiguous

additions to the property, and any major changes in the character

of the property, including the extent of park development which

may have taken place.

Added by Acts 1979, 66th Leg., p. 1733, ch. 710, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 36,

eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 267, Sec. 5, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 36, eff. June 15, 2007.

Sec. 24.011. NONCOMPLIANCE WITH SUBCHAPTER. The attorney

general shall file suit in a court of competent jurisdiction

against a political subdivision or nonprofit corporation that

fails to comply with the requirements of this subchapter to

recover the full amount of the grant plus interest on that amount

of five percent a year accruing from the time of noncompliance or

for injunctive relief to require compliance with this subchapter.

If the court finds that the political subdivision or nonprofit

corporation has not complied with the requirements of this

subchapter, it is not eligible for further participation in the

program for three years following the finding for noncompliance.

Added by Acts 1979, 66th Leg., p. 1733, ch. 710, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1999, 76th Leg., ch. 267, Sec. 6,

eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 37, eff. June 15, 2007.

Sec. 24.012. ACCOUNT NOT TO BE USED FOR PUBLICITY. No money

credited to the account may be used for publicity or related

purposes.

Added by Acts 1979, 66th Leg., p. 1733, ch. 710, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 38,

eff. Sept. 1, 1993.

Sec. 24.013. AUTHORITY OF POLITICAL SUBDIVISIONS TO HAVE PARKS.

This subchapter does not authorize a political subdivision to

acquire, develop, maintain, or operate a park, recreational area,

open space area, or natural area.

Added by Acts 1979, 66th Leg., p. 1733, ch. 710, Sec. 1, eff.

Sept. 1, 1979.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 38, eff. June 15, 2007.

SUBCHAPTER B. PARKS FOR LARGE COUNTIES AND MUNICIPALITIES

Sec. 24.051. DEFINITIONS. In this subchapter:

(1) "Account" means the large county and municipality recreation

and parks account.

(2) "Cultural resource site or area" means a site or area

determined by the commission to have valuable and vulnerable

cultural or historical resources.

(3) "Federal rehabilitation and recovery grants" means matching

grants made by the United States to or for political subdivisions

for the purpose of rebuilding, remodeling, expanding, or

developing existing outdoor or indoor parks, recreational, or

open space areas and facilities, including improvements in park

landscapes, buildings, and support facilities.

(4) "Large county or municipality" means a county or

municipality with a population of 500,000 or more.

(5) "Natural area" means a site having valuable or vulnerable

natural resources, ecological processes, or rare, threatened, or

endangered species of vegetation or wildlife.

(6) "Nonprofit corporation" means a nonpolitical legal entity

incorporated under the laws of this state that has been granted

an exemption from federal income tax under Section 501(c),

Internal Revenue Code of 1986, as amended.

(7) "Open space area" means a land or water area for human use

and enjoyment that is relatively free of man-made structures.

(8) "Park" includes land and water parks owned or operated by

the state or a political subdivision.

(9) "Parks, recreational, and open space area plan" means a

comprehensive plan that includes information on and analyses of

parks, recreational, and open space area objectives, needs,

resources, environment, and uses, and that identifies the

amounts, locations, characteristics, and potentialities of areas

for adequate parks, recreational, and open space opportunities.

(10) "Political subdivision" means a county, municipality,

special district, river authority, or other governmental entity

created under the authority of the state or a county or

municipality.

(11) "Underserved population" means any group of people that is

low income or inner city, as determined by the last census, or

minority, physically or mentally challenged youth at risk, youth,

or female.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 39, eff. June 15, 2007.

Sec. 24.052. LARGE COUNTY AND MUNICIPALITY RECREATION AND PARKS

ACCOUNT. The large county and municipality recreation and parks

account is a separate account in the general revenue fund. Money

in the account may be used only as provided by this subchapter or

Subchapter D, Chapter 13.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 39, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

952, Sec. 10, eff. September 1, 2009.

Sec. 24.053. ACCOUNT REVENUE SOURCE; DEDICATION. (a) The

department shall deposit to the credit of the large county and

municipality recreation and parks account:

(1) an amount of money equal to 10 percent of the credits made

to the department under Section 151.801, Tax Code; and

(2) money from any other source authorized by law.

(b) The department may deposit to the credit of the large county

and municipality recreation and parks account:

(1) private contributions, grants, and donations received in

connection with this subchapter or Subchapter D, Chapter 13; and

(2) federal funds received in connection with this subchapter or

Subchapter D, Chapter 13.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 39, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

952, Sec. 10, eff. September 1, 2009.

Sec. 24.054. ASSISTANCE GRANTS. (a) The department may make

grants of money from the account to a large county or

municipality for use by the county or municipality as all or part

of the county's or municipality's required share of funds for

eligibility for receiving a federal rehabilitation and recovery

grant.

(b) In order to receive a grant under this section, the county

or municipality seeking the federal grant shall apply to the

department for the grant and present evidence that the county or

municipality qualifies for the federal grant.

(c) A grant under this section is conditioned on the county or

municipality qualifying for and receiving the federal grant.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 39, eff. June 15, 2007.

Sec. 24.055. DIRECT STATE MATCHING GRANTS. (a) The department

shall make grants of money from the account to a large county or

municipality to provide one-half of the costs of the planning,

acquisition, or development of a park, recreational area, or open

space area to be owned and operated by the county or

municipality.

(b) In establishing the program of grants under this section,

the department shall adopt rules and regulations for grant

assistance.

(c) Money granted to a county or municipality under this section

may be used for the operation and maintenance of parks,

recreational areas, cultural resource sites or areas, and open

space areas only:

(1) if the park, site, or area is owned or operated and

maintained by the department and is being transferred by the

commission for public use to the county or municipality for

operation and maintenance; and

(2) during the period the commission determines to be necessary

to effect the official transfer of the park, site, or area.

(d) The department shall make grants of money from the account

to a large county or municipality or to a nonprofit corporation

for use in a large county or municipality for recreation,

conservation, or education programs for underserved populations

to encourage and implement increased access to and use of parks,

recreational areas, cultural resource sites or areas, and open

space areas by underserved populations.

(e) The department may provide from the account for direct

administrative costs of the programs described by this

subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 39, eff. June 15, 2007.

Sec. 24.056. FUNDS FOR GRANTS TO LARGE COUNTIES AND

MUNICIPALITIES. When state revenue to the large county and

municipality recreation and parks account exceeds $14 million per

year, an amount not less than 15 percent shall be made available

for grants to large counties and municipalities for up to 50

percent of the cost of acquisition or development of indoor

public recreation facilities for indoor recreation programs,

sports activities, nature programs, or exhibits.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 39, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

952, Sec. 10, eff. September 1, 2009.

Sec. 24.057. ACCOUNT USE TO BE CONSISTENT WITH PLANS. No grant

may be made under Section 24.055 nor may account money be used

under Section 24.056 unless:

(1) there is a present or future need for the acquisition and

development of the property for which the grant is requested or

the use is proposed; and

(2) a written statement is obtained from the regional planning

commission having jurisdiction of the area in which the property

is to be acquired and developed that the acquisition and

development is consistent with local needs.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 39, eff. June 15, 2007.

Sec. 24.058. ACQUISITION OF PROPERTY. (a) No property may be

acquired with grant money made under this subchapter or by the

department under this subchapter if the purchase price exceeds

the fair market value of the property as determined by one

independent appraiser.

(b) Property may be acquired with provision for a life tenancy

if that provision facilitates the orderly and expedient

acquisition of the property.

(c) If land or water designated for park, recreational, cultural

resource, or open space use is included in the local and regional

park, recreational, cultural resource, and open space plans for

two or more large counties or municipalities, the two or more

large counties or municipalities may cooperate under state law to

secure assistance from the account to acquire or develop the

property. In those cases, the department may modify the standards

for individual applicants but must be assured that a cooperative

management plan for the land or water can be developed and

effectuated and that one of the counties or municipalities

possesses the necessary qualifications to perform contractual

responsibilities for purposes of the grant.

(d) All land or water purchased with assistance from the account

shall be dedicated for park, recreational, cultural resource,

indoor recreation center, and open space purposes in perpetuity

and may not be used for any other purpose, except where the use

is compatible with park, recreational, cultural resource, and

open space objectives, and the use is approved in advance by the

department.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 39, eff. June 15, 2007.

Sec. 24.059. PAYMENTS, RECORDS, AND ACCOUNTING. (a) On the

approval of a grant under this subchapter and on the written

request by the director, the comptroller shall issue a warrant

drawn against the large county and municipality recreation and

parks account and payable to the county, municipality, or

nonprofit corporation in the amount specified by the director.

(b) Each recipient of assistance under this subchapter shall

keep records as required by the department, including records

that fully disclose the amount and the disposition of the

proceeds by the recipient, the total cost of the acquisition, a

copy of the title and deed for the property acquired, the amount

and nature of that portion of the cost of the acquisition

supplied by other funds, and other records that facilitate

effective audit. The director and the comptroller, or their

authorized representatives, may examine any book, document,

paper, and record of the recipient that are pertinent to

assistance received under this subchapter.

(c) The recipient of funds under this subchapter shall, on each

anniversary date of the grant for five years after the grant is

made, furnish to the department a comprehensive report detailing

the present and anticipated use of the property, any contiguous

additions to the property, and any major changes in the character

of the property, including the extent of park development that

may have taken place.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 39, eff. June 15, 2007.

Sec. 24.060. NONCOMPLIANCE WITH SUBCHAPTER. The attorney

general shall file suit in a court of competent jurisdiction

against a county, municipality, or nonprofit corporation that

fails to comply with the requirements of this subchapter to

recover the full amount of the grant plus interest on that amount

of five percent a year accruing from the time of noncompliance or

for injunctive relief to require compliance with this subchapter.

If the court finds that the county, municipality, or nonprofit

corporation has not complied with the requirements of this

subchapter, it is not eligible for further participation in the

program for three years following the finding for noncompliance.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 39, eff. June 15, 2007.

Sec. 24.061. ACCOUNT NOT TO BE USED FOR PUBLICITY. No money

credited to the account may be used for publicity or related

purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 39, eff. June 15, 2007.

Sec. 24.062. AUTHORITY OF LARGE COUNTY OR MUNICIPALITY TO HAVE

PARKS. This subchapter does not authorize a large county or

municipality to acquire, develop, maintain, or operate a park,

recreational area, open space area, or natural area.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 39, eff. June 15, 2007.



CHAPTER 25. WATER DISTRICT AND RIVER AUTHORITY PARKS

PARKS AND WILDLIFE CODE

TITLE 3. PARKS

CHAPTER 25. WATER DISTRICT AND RIVER AUTHORITY PARKS

Sec. 25.001. STATE POLICY; LEGISLATIVE FINDINGS. (a) The

policy of the legislature and the intent of this chapter are to

encourage the conservation and development of water in the state

and water-related land areas for public recreation.

(b) The legislature finds:

(1) that the use of water resources in the state for public

recreation is a useful purpose;

(2) that the conservation and development of water resources for

public recreation purposes are public rights and duties; and

(3) that the acquisition and improvement of land areas related

to water resources for public recreation purposes are essential

to the maximum beneficial use of water resources for public

recreation purposes.

Added by Acts 1983, 68th Leg., p. 1033, ch. 235, art. 6, Sec.

1(a), eff. Sept. 1, 1983.

Sec. 25.002. DEFINITION. In this chapter "district" means a

district or authority created under Article XVI, Section 59, of

the Constitution of Texas.

Added by Acts 1983, 68th Leg., p. 1033, ch. 235, art. 6, Sec.

1(a), eff. Sept. 1, 1983.

Sec. 25.003. GENERAL POWERS. (a) Each district shall:

(1) conserve and develop water resources in this state for

public recreation purposes in compliance with the provisions of

Title 2, Water Code; and

(2) acquire and improve for park purposes any lands adjacent to

or in the vicinity of any public water or any other impounded

water available to the public if the governing body of the

district finds that the acquisition or improvement is necessary

or desirable to enhance the beneficial use of such water for

public recreation purposes.

(b) A finding under Subdivision (2) of Subsection (a) of this

section is conclusive.

Added by Acts 1983, 68th Leg., p. 1033, ch. 235, art. 6, Sec.

1(a), eff. Sept. 1, 1983.

Sec. 25.004. RULES; FEES; ABANDONMENT OF PROJECTS. A district

may:

(1) adopt and enforce reasonable rules relating to the use,

operation, management, administration, and policing of its

water-related park areas as it considers appropriate;

(2) fix, impose, and collect reasonable fees, tolls, rents,

rates, and charges for entry to and use of water-related park

areas and their facilities as necessary or desirable; and

(3) abandon the use of all or any part of any public recreation

project authorized by this chapter.

Added by Acts 1983, 68th Leg., p. 1033, ch. 235, art. 6, Sec.

1(a), eff. Sept. 1, 1983.

Sec. 25.005. LEASES, CONCESSIONS, FRANCHISES, AND AGREEMENTS. A

district may make, grant, accept, and enter into leases,

concessions, franchises, and rental, operating, and other

agreements relating to the water-related park areas or their

facilities that the governing body deems necessary or convenient

to carry out any of the purposes and powers granted in this

chapter on the terms and conditions and for the periods of time

as may be prescribed. The lease, concession, franchise, or

agreement may be entered into with any person.

Added by Acts 1983, 68th Leg., p. 1033, ch. 235, art. 6, Sec.

1(a), eff. Sept. 1, 1983.

Sec. 25.006. USE OF OTHER POWERS. (a) Except as provided by

Subsection (b) of this section, to accomplish the purposes of

this chapter, each district has the same powers, authority,

rights, privileges, and modes of procedure as are provided by

applicable law to accomplish any other corporate purpose.

(b) A district may exercise the powers granted by this chapter

without regard to any provision, restriction, or limitation of

any general or special law or specific act and may exercise the

powers granted by this chapter as an alternative to the powers of

all other laws relating to the same subject or combine those

powers in whole or in part. This chapter does not authorize any

fee or charge for boat inspection, fishing, or other activity on

the water of the state or the exercise of the power of eminent

domain.

Added by Acts 1983, 68th Leg., p. 1033, ch. 235, art. 6, Sec.

1(a), eff. Sept. 1, 1983.



CHAPTER 26. PROTECTION OF PUBLIC PARKS AND RECREATIONAL LANDS

PARKS AND WILDLIFE CODE

TITLE 3. PARKS

CHAPTER 26. PROTECTION OF PUBLIC PARKS AND RECREATIONAL LANDS

Sec. 26.001. PROTECTED LAND; NOTICE OF TAKING. (a) A

department, agency, political subdivision, county, or

municipality of this state may not approve any program or project

that requires the use or taking of any public land designated and

used prior to the arrangement of the program or project as a

park, recreation area, scientific area, wildlife refuge, or

historic site, unless the department, agency, political

subdivision, county, or municipality, acting through its duly

authorized governing body or officer, determines that:

(1) there is no feasible and prudent alternative to the use or

taking of such land; and

(2) the program or project includes all reasonable planning to

minimize harm to the land, as a park, recreation area, scientific

area, wildlife refuge, or historic site, resulting from the use

or taking.

(b) A finding required by Subsection (a) of this section may be

made only after notice and a hearing as required by this chapter.

(c) The governing body or officer shall consider clearly

enunciated local preferences, and the provisions of this chapter

do not constitute a mandatory prohibition against the use of the

area if the findings are made that justify the approval of a

program or project.

Added by Acts 1983, 68th Leg., p. 1035, ch. 235, art. 6, Sec.

2(a), eff. Sept. 1, 1983.

Sec. 26.002. NOTICE OF HEARING. (a) When any program or

project requires notice and a public hearing before approval, the

notice must be given in writing to the person, organization,

department, or agency that has supervision of the land proposed

to be used or taken.

(b) The notice must state clearly the proposed program or

project and the date and place for the public hearing. The notice

must be given at least 30 days before the date for the public

hearing.

(c) Notice must also be given to the public by publishing a

notice similar to that specified in this section once a week for

three consecutive weeks. The last days of publication must not be

less than one week or more than two weeks before the date of the

hearing. The notice must be published in a newspaper of general

circulation, which paper must be published at least six days a

week in the county where the land proposed to be used or taken is

situated.

(d) If there is no newspaper that qualifies under Subsection (c)

of this section, the notice must be published in a qualifying

newspaper that is published in any county adjoining the county

where the land is situated. If there is no qualifying newspaper

published in any adjoining county, then the notice must be

published in a qualifying newspaper published in the nearest

county to the county where the land is situated. If there is no

qualifying daily newspaper published therein, the notice must be

published in any newspaper of general circulation published in

the political subdivision affected. If no newspaper is published

in the political subdivision, the notice must be published in a

newspaper published in the political subdivision nearest the

political subdivision affected.

Added by Acts 1983, 68th Leg., p. 1035, ch. 235, art. 6, Sec.

2(a), eff. Sept. 1, 1983.

Sec. 26.003. LIMITATIONS ON JUDICIAL REVIEW. A petition for the

judicial review of the approval or disapproval of a program or

project under this chapter must be filed within 30 days after the

approval or disapproval is announced, or the review is barred.

Added by Acts 1983, 68th Leg., p. 1035, ch. 235, art. 6, Sec.

2(a), eff. Sept. 1, 1983.

Sec. 26.004. EXCLUDED LANDS. A department, agency, board, or

political subdivision having control of the public land is not

required to comply with this chapter if:

(1) the land is originally obtained and designated for another

public use and is temporarily used as a park, recreation area, or

wildlife refuge pending its use for the originally designated

purpose;

(2) the program or project that requires the use or taking of

the land being used temporarily as a park, recreation area, or

wildlife refuge is the same program or project for which the land

was originally obtained and designated; and

(3) the land has not been designated by the department, agency,

political subdivision, county, or municipality for use as a park,

recreation area, or wildlife refuge before September 1, 1975.

Added by Acts 1983, 68th Leg., p. 1035, ch. 235, art. 6, Sec.

2(a), eff. Sept. 1, 1983.



CHAPTER 28. TEXAS TRAILS SYSTEM

PARKS AND WILDLIFE CODE

TITLE 3. PARKS

CHAPTER 28. TEXAS TRAILS SYSTEM

Sec. 28.001. ESTABLISHMENT. The Texas Trails System is

established under the administration of the department. The

purposes of the system are to provide high-quality outdoor

recreational, scenic, historic, and expedition trails and to

promote the use and encourage the development of trails within

the system.

Added by Acts 1983, 68th Leg., p. 5165, ch. 937, Sec. 1, eff.

Aug. 29, 1983. Renumbered from Sec. 25.001 by Acts 1987, 70th

Leg., ch. 167, Sec. 5.01(a)(37), eff. Sept. 1, 1987.

Sec. 28.002. SYSTEM ADMINISTRATION. (a) The department may:

(1) develop a trails master plan for the orderly development of

trails;

(2) designate qualifying trails within the state park system or

on state lands as components of the trail system;

(3) enter into negotiations with federal, state, regional,

local, and private agencies that administer trails to allow their

trails to be included in the system;

(4) designate federal, state, regional, local, and private

trails as components of the system after obtaining the consent of

the owner or administering agency;

(5) remove trails from the system at the request of the owner or

administering agency or to maintain the quality of the system;

(6) develop criteria and standards for trails in the system;

(7) classify trails in the system as recreational, scenic,

historic, or expedition trails;

(8) provide a standardized terminology for trails within the

system;

(9) provide a uniform marker for the trails within the system;

(10) provide technical assistance in planning or building trails

to potential trail administrators; and

(11) publish information about the system to ensure public

knowledge of the existence of the system and to encourage its

use.

(b) The commission may adopt rules or take any other action

necessary to implement this chapter.

Added by Acts 1983, 68th Leg., p. 5165, ch. 937, Sec. 1, eff.

Aug. 29, 1983. Renumbered from Sec. 25.002 by Acts 1987, 70th

Leg., ch. 167, Sec. 5.01(a)(37), eff. Sept. 1, 1987.

Sec. 28.004. CLASSIFICATION. (a) The department shall classify

trails in the system according to the classifications established

in this section. A trail may have more than one classification or

may be composed of several trails with different classifications.

A trail may not include the main travelway portions of highways,

roads, or streets that are provided primarily for motor vehicle

traffic or motor vehicle travel routes that exist or may be

established on such travelways.

(b) A recreational trail is a trail that:

(1) is in or near an urban area; and

(2) is primarily used for recreational or health benefits.

(c) A scenic trail is a trail that:

(1) is in a rural or urban area;

(2) is in an area containing natural and scenic qualities of at

least regional significance; and

(3) is primarily used for enjoyment of its scenic qualities and

vistas, such as travel through or to a natural environment.

(d) A historic trail is a trail that:

(1) is in a rural or urban area;

(2) provides access to or between historic sites, structures, or

monuments of regional or statewide significance; and

(3) is used primarily for its historic connotations, such as the

significance of a historic structure or the presentation of a

historic episode.

(e) An expedition trail is a trail that:

(1) is in a rural area;

(2) provides extended travel through scenic and natural areas of

regional or statewide significance; and

(3) may require some travel preparation.

Added by Acts 1983, 68th Leg., p. 5165, ch. 937, Sec. 1, eff.

Aug. 29, 1983. Renumbered from Sec. 25.004 by Acts 1987, 70th

Leg., ch. 167, Sec. 5.01(a)(37), eff. Sept. 1, 1987.



CHAPTER 29. OFF-HIGHWAY VEHICLE TRAIL AND RECREATIONAL AREA PROGRAM

PARKS AND WILDLIFE CODE

TITLE 3. PARKS

CHAPTER 29. OFF-HIGHWAY VEHICLE TRAIL AND RECREATIONAL AREA

PROGRAM

Sec. 29.001. DEFINITION. In this chapter, "off-highway vehicle"

means:

(1) an all-terrain vehicle, as defined by Section 663.001,

Transportation Code;

(2) an off-highway motorcycle;

(3) a recreational off-highway vehicle, as defined by Section

502.001, Transportation Code; and

(4) any other motorized vehicle used for off-highway recreation

on:

(A) public land over which the department has authority or on

land purchased or leased by the department; or

(B) land acquired or developed under a grant made under Section

29.008 or any other grant program operated or administered by the

department.

Added by Acts 2005, 79th Leg., Ch.

367, Sec. 1, eff. January 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1280, Sec. 2, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 1, eff. September 1, 2009.

Sec. 29.002. ESTABLISHMENT AND OPERATION. (a) The off-highway

vehicle trail and recreational area program is established under

the administration of the department. The purposes of the

program are to:

(1) further the establishment of motor vehicle recreation sites

under Section 90.009;

(2) establish and maintain a public system of trails and other

recreational areas for use by owners and riders of off-highway

vehicles;

(3) improve existing trails and other recreational areas open to

the public for use by owners and riders of off-highway vehicles;

and

(4) foster the responsible use of off-highway vehicles.

(b) The department shall establish and maintain trails and

recreational areas for use by owners and riders of off-highway

vehicles:

(1) on public land over which the department has authority or on

land purchased or leased by the department; or

(2) by making grants to federal agencies, political subdivisions

of this state, and nonprofit organizations under Section 29.008.

(c) The department shall coordinate the implementation and

operation of the program established under this chapter with the

implementation and operation of the program established under

Section 90.009.

Added by Acts 2005, 79th Leg., Ch.

367, Sec. 1, eff. January 1, 2006.

Sec. 29.003. OFF-HIGHWAY VEHICLE DECAL REQUIRED; FEE. (a)

Except as provided by Section 29.004, a person may not operate an

off-highway vehicle on public land over which the department has

authority, on land purchased or leased by the department, on

other public land, or on land purchased or developed under a

grant made under Section 29.008 or any other grant program

operated or administered by the department on which off-highway

vehicle recreation is legal without having obtained and properly

mounted an off-highway vehicle decal.

(b) The fee for an off-highway vehicle decal is $8 or an amount

set by the commission, whichever amount is more.

Added by Acts 2005, 79th Leg., Ch.

367, Sec. 1, eff. January 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1280, Sec. 3, eff. June 15, 2007.

Sec. 29.004. EXEMPTIONS. Section 29.003 does not apply to a

person that is:

(1) acting on behalf of the United States, any state, or a

political subdivision of the United States or any state;

(2) participating in a search and rescue operation under the

authority or direction of a search and rescue or law enforcement

agency; or

(3) exempt under a rule adopted by the commission.

Added by Acts 2005, 79th Leg., Ch.

367, Sec. 1, eff. January 1, 2006.

Sec. 29.005. ISSUANCE, DISPLAY, AND EXPIRATION OF DECAL. (a)

The department shall issue an off-highway vehicle decal on the

payment of the fee under Section 29.003(b).

(b) The department shall prescribe the form and manner in which

the decal must be issued to a person and displayed for use by the

person.

(c) A decal issued under this section is valid only during the

yearly period for which the decal is issued without regard to the

date on which the decal is acquired. A yearly period begins on

September 1 or another date set by the commission and extends

through August 31 of the next year or another date set by the

commission.

Added by Acts 2005, 79th Leg., Ch.

367, Sec. 1, eff. January 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1280, Sec. 4, eff. June 15, 2007.

Sec. 29.006. DISPOSITION OF DECAL FEES. The department shall

deposit all revenue, less allowable costs, collected under

Section 29.005 to the credit of the off-highway vehicle trail and

recreational area account under Section 11.046.

Added by Acts 2005, 79th Leg., Ch.

367, Sec. 1, eff. January 1, 2006.

Sec. 29.007. OTHER REVENUE. The department shall seek and use

funding from the federal government, including the Recreational

Trails Program administered by the United States Department of

Transportation, and other sources outside the general revenue

fund to identify and facilitate the development of off-highway

vehicle trails and recreational areas under this chapter.

Added by Acts 2005, 79th Leg., Ch.

367, Sec. 1, eff. January 1, 2006.

Sec. 29.008. GRANTS. The department may make grants to federal

agencies, political subdivisions of this state, and nonprofit

organizations for the purpose of acquiring, developing, and

maintaining public trails or recreational areas under this

chapter.

Added by Acts 2005, 79th Leg., Ch.

367, Sec. 1, eff. January 1, 2006.

Sec. 29.009. PENALTY. A person who violates Section 29.003

commits an offense that is a Class C Parks and Wildlife

misdemeanor.

Added by Acts 2005, 79th Leg., Ch.

367, Sec. 1, eff. January 1, 2006.

Sec. 29.010. RULES. The commission:

(1) shall adopt rules necessary to implement this chapter; and

(2) may adopt rules:

(A) exempting certain classes of persons from the requirements

of Section 29.003; or

(B) concerning the department's use of funding from sources

outside the general revenue fund under Section 29.007.

Added by Acts 2005, 79th Leg., Ch.

367, Sec. 1, eff. January 1, 2006.

Sec. 29.011. SAFETY APPAREL REQUIRED; SEAT BELTS. (a) A person

may not operate, ride, or be carried on an off-highway vehicle on

public property unless the person wears:

(1) a safety helmet that complies with United States Department

of Transportation standards;

(2) eye protection; and

(3) seat belts, if the vehicle is equipped with seat belts.

(b) An offense under this section is a Class C Parks and

Wildlife Code misdemeanor.

(c) This section does not apply to a motor vehicle that:

(1) has at least four wheels and is registered by the Texas

Department of Transportation for use on a public highway, unless

the vehicle is an all-terrain vehicle as defined by Section

502.001, Transportation Code;

(2) has four wheels and is equipped with bench or bucket seats

and seat belts and includes a roll bar or roll cage construction

to reduce the risk of injury to an occupant of the vehicle in

case of the vehicle's rollover; or

(3) is in the process of being loaded into or unloaded from a

trailer or another vehicle used to transport the motor vehicle.

Added by Acts 2007, 80th Leg., R.S., Ch.

1280, Sec. 5, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 3, eff. September 1, 2009.






TITLE 4. WATER SAFETY

CHAPTER 31. WATER SAFETY

PARKS AND WILDLIFE CODE

TITLE 4. WATER SAFETY

CHAPTER 31. WATER SAFETY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 31.001. TITLE. This chapter may be cited as the Water

Safety Act.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.002. STATE POLICY. It is the duty of this state to

promote recreational water safety for persons and property in and

connected with the use of all recreational water facilities in

the state, to promote safety in the operation and equipment of

facilities, and to promote uniformity of laws relating to water

safety.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.003. DEFINITIONS. In this chapter:

(1) "Boat" means a vessel not more than 65 feet in length,

measured from end to end over the deck, excluding sheer.

(2) "Vessel" means any watercraft, other than a seaplane on

water, used or capable of being used for transportation on water.

(3) "Motorboat" means any vessel propelled or designed to be

propelled by machinery, whether or not the machinery is

permanently or temporarily affixed or is the principal source of

propulsion.

(4) "Owner" means the person who rightfully claims lawful

possession of a vessel by virtue of the legal title or an

equitable interest.

(5) "Water of this state" means any public water within the

territorial limits of this state.

(6) "Operate" means to navigate or otherwise use a motorboat or

a vessel.

(7) "Dealer" means a person engaged in the business of buying,

selling, selling on consignment, displaying for sale, or

exchanging at least five vessels, motorboats, or outboard motors

during a calendar year.

(8) "Vessel livery" means a business establishment engaged in

renting or hiring out vessels for profit.

(9) Repealed by Acts 1997, 75th Leg., ch. 1363, Sec. 12, eff.

Sept. 1, 1997.

(10) "Reasonable time" means 15 days.

(11) "Manufacturer" means a person engaged in the business of

manufacturing new and unused vessels and outboard motors for the

purpose of sale or trade.

(12) "New" means every vessel or outboard motor after its

manufacture and before its sale or other transfer to a person not

a manufacturer or dealer.

(13) "Outboard motor" means any self-contained internal

combustion propulsion system, excluding fuel supply, which is

used to propel a vessel and which is detachable as a unit from

the vessel.

(14) "Personal watercraft" means a type of motorboat that is

specifically designed to be operated by a person or persons

sitting, standing, or kneeling on the vessel rather than in the

conventional manner of sitting or standing inside the vessel.

(15) "Authorized agent" means a dealer who is authorized by the

department under Section 31.006 of this code to collect taxes and

fees and issue certificates of number.

(16) "Distributor" means a person who offers for sale, sells, or

processes for distribution new boats or outboard motors to

dealers in this state.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 1252, ch. 484, Sec.

1(a), (b), eff. Sept. 1, 1977; Acts 1989, 71st Leg., ch. 571,

Sec. 1, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 718, Sec.

1, eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 450, Sec. 1,

eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 739, Sec. 1, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 165, Sec. 26.01, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1256, Sec. 21, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1363, Sec. 1, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 200, Sec. 8(a), eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1133, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

108, Sec. 1, eff. September 1, 2005.

Sec. 31.004. APPLICATION OF CHAPTER. The provisions of this

chapter apply to all public water of this state and to all

vessels on public water. Privately owned water is not subject to

the provisions of this chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 22, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1363, Sec. 2, eff. Sept.

1, 1997.

Sec. 31.005. CONTRACTS WITH FEDERAL GOVERNMENT. (a) The

department may apply to any appropriate agency or officer of the

United States for participation in or the receipt of aid from any

federal program relating to water safety, including:

(1) the acquisition, maintenance, and operating costs of

facilities;

(2) purchase of equipment and supplies;

(3) personnel salaries; and

(4) other federally approved reimbursable expenses, including

personnel training costs, public boat safety and education costs,

and general administrative and enforcement costs.

(b) The department may contract with the United States in order

to comply with all necessary requirements for the receipt of

funds made available under any federal legislation.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.006. APPOINTMENT OF AUTHORIZED AGENT. (a) The

department may authorize a dealer who holds a dealer's or

manufacturer's number to act as the agent of the department under

Subchapter B of this chapter and under Chapter 160, Tax Code, for

the issuance of certificates of number and the collection of fees

and taxes for boats sold by that dealer.

(b) An authorized agent must follow the rules of the commission

and the rules of the comptroller.

(c) An authorized agent shall send the applications required by

Sections 31.024 and 31.047 of this code, the fees required by

Sections 31.026 and 31.048 of this code, and the tax paid under

Chapter 160, Tax Code, to the department not later than 20 days

after the date a certificate of number is issued and a fee or tax

collected.

(d) An authorized agent shall execute a surety bond in an amount

set by the department to insure against loss to the department of

fees and taxes. The bond shall be in favor of the department.

(e) The department may cancel the authorization of an agent on

30 days' written notice of the agent's violation of this chapter,

a department rule adopted under this chapter, Chapter 160, Tax

Code, or a rule adopted by the comptroller under that chapter.

(f) The commission may adopt rules for the creation of a program

for the continuing identification and classification of

participants in the vessel and outboard motor industries doing

business in this state. The commission may set fees to administer

this subsection. The department shall use information from the

program to appoint agents under this section or for any other

purpose required by the commission's rules or this chapter.

Added by Acts 1993, 73rd Leg., ch. 718, Sec. 2, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 968, Sec. 35, eff.

Sept. 1, 2001.

SUBCHAPTER B. IDENTIFICATION OF VESSELS; REQUIRED NUMBERING

Sec. 31.021. REQUIRED NUMBERING. (a) Each vessel on the water

of this state shall be numbered in accordance with the provisions

of this chapter unless specifically exempted. The numbering

system shall be in accord with the Federal Boating Act of 1958

and subsequent federal legislation.

(b) No person may operate or give permission for the operation

of any vessel or may dock, moor, or store a vessel owned by the

person on the water of this state unless:

(1) the vessel is numbered as required by this chapter;

(2) the certificate of number awarded to the vessel is in full

force and effect; and

(3) the identifying number set forth in the certificate is

properly displayed on each side of the bow of the vessel as

required by this chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 450, Sec. 3, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1256, Sec. 23, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1363, Sec. 3, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 200, Sec. 8(c), eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1133, Sec. 3, eff. Sept. 1, 2003.

Sec. 31.022. EXEMPTIONS FROM REQUIRED NUMBERING. (a) A vessel

is not required to be numbered under the provisions of this

chapter if it is:

(1) operated within this state for a period not exceeding 90

consecutive days and is covered by a number in full force and

effect which has been awarded under federal law or a federally

approved numbering system of another state;

(2) from a country other than the United States temporarily

using the water of this state;

(3) owned by the United States, a state, or a subdivision of a

state; or

(4) a ship's lifeboat.

(b) The department may exempt from numbering a class of vessels

if it finds that the numbering of the vessels of that class will

not materially aid in their identification. The department may

also exempt a vessel if it finds that it belongs to a class of

vessels that would be exempt from numbering under a numbering

system of an agency of the federal government if it were subject

to federal law.

(c) All canoes, kayaks, punts, rowboats, rubber rafts, or other

vessels under 14 feet in length when paddled, poled, oared, or

windblown are exempt from the numbering provisions of this

chapter.

(d) A vessel in use at a water ski tournament, competition, or

exhibition sanctioned in writing by the governing board of the

governmental entity that has jurisdiction over the body of water

on which the tournament, competition, or exhibition occurs is

exempt from the numbering provisions of this chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 543, Sec. 1, eff. June

14, 1989; Acts 1993, 73rd Leg., ch. 450, Sec. 4, eff. Sept. 1,

1993.

Sec. 31.023. VESSELS NUMBERED UNDER FEDERAL OR OTHER STATE LAW.

The owner of any vessel for which a current certificate of number

has been awarded under any federal law or a federally approved

numbering system of another state shall, if the vessel is

operated on the water of this state in excess of 90 consecutive

days, make application for a certificate of number in the manner

prescribed in this chapter for residents of this state.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 450, Sec. 5, eff.

Sept. 1, 1993.

Sec. 31.024. APPLICATION FOR NUMBER. (a) The owner of each

vessel requiring numbering by this state shall file an

application for a number with the department, an authorized

agent, or a county tax assessor-collector.

(b) The application shall be signed by the owner of the vessel

and shall be accompanied by the fee prescribed in Section 31.026

of this code. If the application is received by a county tax

assessor-collector, the application and the portion of the fee

not retained by the tax assessor-collector as a collection fee

shall be sent to the department. If the application is received

by an authorized agent, the application and the fee shall be sent

to the department as required by Section 31.006 of this code.

(c) On receipt of the application in approved form, the

department shall enter it on the records of its office and issue

to the applicant a certificate of number stating the number

awarded to the vessel and the name and address of the owner.

(d) The application form, the form of the certificate of number,

and the manner of renewal shall be prescribed by the department.

(e) The department, an authorized agent, or a county tax

assessor-collector may not issue a certificate of number unless

the tax due on the vessel under Chapter 160, Tax Code, is paid.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 1352, ch. 607, Sec. 1,

eff. Aug. 27, 1979; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec.

7.04, eff. Oct. 1, 1991; Acts 1993, 73rd Leg., ch. 450, Sec. 6,

eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 718, Sec. 3, eff.

Sept. 1, 1993.

Sec. 31.025. RENEWAL OF CERTIFICATES OF NUMBER. (a) An

application for the renewal of each certificate of number shall

be prepared by the department and mailed to the owner of the

vessel during the period of the last 90 days before the

expiration date of the certificate. The same number shall be

issued on renewal.

(b) The application for renewal may be returned to the

department, to any county tax assessor-collector, or if permitted

by the department, to an agent of the department.

(c) Applications not received during the 90-day period shall be

treated in the same manner as original applications.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 1353, ch. 607, Sec. 2,

eff. Aug. 27, 1979.

Sec. 31.026. FEES. (a) Each application for an original or

renewal certificate of number for a vessel shall be accompanied

by a two-year fee determined by the following classification

schedule or determined in the same classifications by the

commission, whichever amount is more:

Class

Description of Vessel

Fee

Class A

less than 16 feet in length

$12

Class 1

16 feet or over and less than 26 feet in length

$18

Class 2

26 feet or over and less than 40 feet in length

$24

Class 3

40 feet or more in length

$30

(b) The fee for a vessel less than 16 feet in length owned by a

vessel livery and used for rental purposes is $6 for each

original and renewal application for a certificate of number or

an amount set by the commission, whichever amount is more.

(c) Owners of newly purchased vessels or other vessels not

previously operated in this state shall pay the full registration

fee.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 1326, ch. 277, Sec. 1,

eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2, Sec.

1, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 450, Sec. 7,

eff. Sept. 1, 1993.

Sec. 31.028. CERTIFICATE OF NUMBER. The certificate of number

shall be pocket-size. The certificate or a facsimile of it shall

be carried on board the vessel at all times. It does not have to

be on the person of the operator if prior to trial the operator

can produce for examination a valid certificate of number.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.029. TERM OF CERTIFICATE OF NUMBER. Every certificate

of number awarded pursuant to this chapter shall continue in full

force and effect for a period of two years unless sooner

terminated or discontinued in accordance with the provisions of

this chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.030. DUPLICATE CERTIFICATES AND DECALS. (a) If a

certificate of number becomes lost, mutilated, or illegible, the

owner of the vessel for which the certificate was issued may

obtain a duplicate on application to the department and the

payment of a fee of $2 or an amount set by the commission,

whichever amount is more.

(b) If a registration decal becomes lost, mutilated, or

illegible, the owner of the vessel for which the decal was issued

may obtain a replacement decal on application to the department

and the payment of a fee of $2 or an amount set by the

commission, whichever amount is more.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 1275, ch. 497, Sec. 1,

eff. Aug. 29, 1977; Acts 1983, 68th Leg., p. 1327, ch. 277, Sec.

2, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2,

Sec. 2, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 450, Sec.

7, eff. Sept. 1, 1993.

Sec. 31.031. NUMBERING PATTERN. (a) The numbering pattern used

consists of the prefix "TX" followed by a combination of exactly

four numerals and further followed by a suffix of two letters.

The group of numerals appearing between the letters shall be

separated from the letters by hyphens or equivalent spaces.

(b) All basic numbers of each series shall begin with 1000.

TX-1000-AA through TX-9999-AA will be allotted to dealers and

manufacturers. TX-1000-AB through TX-9999-ZZ will be allotted to

all other vessel owners and livery operators.

(c) The letters "G", "I", "O", and "Q" shall be omitted from all

letter sequences.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 450, Sec. 8, eff.

Sept. 1, 1993.

Sec. 31.032. NUMBERING ON BOW. (a) The owner of a vessel shall

paint on or attach to each side of the vessel near the bow the

identification number and a validation decal in the manner

prescribed by the department. The number shall read from left to

right and shall be of block characters of good proportion of not

less than three inches in height. The numbers shall be of a color

which will contrast with the hull material of the vessel and so

maintained as to be clearly visible and legible.

(b) The owner of a vessel required to be numbered under this

subchapter and documented by the United States Coast Guard is not

required to attach an identification number as required by

Subsection (a).

(c) The commission shall adopt rules for the placement of the

validation decal in an alternate location for antique boats. In

this subsection, "antique boat" means a boat that:

(1) is used primarily for recreational purposes; and

(2) was manufactured 35 or more years before the date the

validation decal is issued.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 450, Sec. 9, eff.

Sept. 1, 1993; Acts 2003, 78th Leg., ch. 200, Sec. 8(d), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1133, Sec. 4, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

193, Sec. 1, eff. September 1, 2005.

Sec. 31.033. UNAUTHORIZED NUMBERS PROHIBITED. (a) No person

may paint, attach, or otherwise display on either side of the bow

of a vessel a number other than the number awarded to the vessel

or granted reciprocity under this chapter.

(b) No person may deface or alter the certificate of number or

the number assigned to and appearing on the bow of a vessel.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 450, Sec. 9, eff.

Sept. 1, 1993.

Sec. 31.034. ISSUANCE OF NUMBERS BY DEPARTMENT OR AUTHORIZED

AGENT. (a) The department may award a certificate of number.

(b) A certificate of number issued and delivered by an

authorized agent in conformity with this chapter and the rules of

the commission adopted under this chapter is valid as if awarded

by the department directly.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec.

7.05, eff. Oct. 1, 1991; Acts 1993, 73rd Leg., ch. 718, Sec. 4,

eff. Sept. 1, 1993.

Sec. 31.0341. ISSUANCE OF NUMBERS: COUNTY TAX

ASSESSOR-COLLECTOR. (a) Each county tax assessor-collector

shall award certificates of number under this chapter in the

manner prescribed by this chapter and the regulations of the

department. The department shall issue a block or blocks of

numbers to each county tax assessor-collector for awarding to

applicants on receipt of applications.

(b) The county tax assessor-collector is entitled to a fee of 10

percent of the amount of the fee for each certificate. The amount

retained by the tax assessor-collector shall be deposited to the

credit of the officers salary fund of the county to be used for

the sole purpose of paying the salaries of persons issuing vessel

certificates of number.

Added by Acts 1979, 66th Leg., p. 1353, ch. 607, Sec. 3, eff.

Aug. 27, 1979. Amended by Acts 1993, 73rd Leg., ch. 450, Sec. 10,

eff. Sept. 1, 1993.

Sec. 31.035. RULES AND REGULATIONS; COPIES. Copies of all rules

and regulations formulated under this chapter shall be furnished

without cost with each certificate of number issued.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.036. PROOF OF OWNERSHIP. (a) A certificate of title is

required as proof of ownership of a vessel for which a

certificate of number is sought.

(b) A certified statement of ownership is sufficient proof of

ownership for a vessel of a type for which a certificate of title

is not required.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 1253, ch. 484, Sec.

1(c), eff. Sept. 1, 1977; Acts 1993, 73rd Leg., ch. 450, Sec. 11,

eff. Sept. 1, 1993.

Sec. 31.037. CHANGE IN OWNERSHIP INTEREST; NOTICE TO DEPARTMENT.

(a) The owner of a vessel numbered in this state shall notify

the department within a reasonable time of the transfer of all or

any part of his interest in the vessel, other than the creation

of a security interest, or of the destruction or abandonment of

the vessel. The notice shall be accompanied by a surrender of the

certificate of number.

(b) If the vessel is destroyed or abandoned, the department

shall cancel the certificate and enter the cancellation in its

records.

(c) The purchaser of a vessel shall present evidence of his

ownership to the department within a reasonable time along with

his name, address, and the number of the vessel and shall at the

same time pay to the department a fee of $2 or an amount set by

the commission, whichever amount is more. On receipt of the

application and fee the department shall transfer the certificate

of number issued for the vessel to the new owner. Unless the

application is made and fee paid within a reasonable time the

vessel is without a certificate of number, and it is unlawful for

any person to operate the vessel until the certificate is issued.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 1327, ch. 277, Sec. 3,

eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2, Sec.

3, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 450, Sec. 11,

eff. Sept. 1, 1993.

Sec. 31.038. CHANGE OF ADDRESS; NOTICE TO DEPARTMENT. (a) The

holder of a certificate of number shall notify the department

within a reasonable time if his address no longer conforms to the

address appearing on the certificate and shall inform the

department of his new address.

(b) The department may provide in its regulations for the

surrender of the certificate bearing the former address and its

replacement with a certificate bearing the new address or for the

alteration of the outstanding certificate to show the new address

of the holder. Changes of address shall be noted on the records

of the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.039. PUBLIC RECORDS; FEES. (a) All ownership records

of the department made or kept under this chapter are public

records.

(b) The commission may by rule charge a fee for access to

ownership records and other records made or kept under this

chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 8(e), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1133, Sec. 5, eff. Sept.

1, 2003.

Sec. 31.0391. RELEASE OF INFORMATION. (a) The department or a

county may not release the name or address of a person recorded

in the department vessel and outboard motor ownership records

unless the department or county receives a written request that:

(1) contains the requestor's name and address; and

(2) states that the use of the information is for a lawful

purpose.

(b) This section does not apply to the release of information

to:

(1) a peace officer as defined by Article 2.12, Code of Criminal

Procedure, who is acting in an official capacity; or

(2) a state official or an official of a political subdivision

of this state who requests the information for tax purposes.

Added by Acts 1995, 74th Leg., ch. 845, Sec. 1, eff. Sept. 1,

1995.

Sec. 31.040. VESSEL LIVERIES. (a) The owner or operator of a

vessel livery shall obtain a certificate of number for all

vessels being used as motorboats to rent or let for hire.

(b) To receive certificates of number, the owner of a vessel

livery shall apply directly to the department on application

forms provided by the department. The application must state that

the applicant is a vessel livery within the meaning of this

chapter, and the facts stated in the application must be sworn

before an officer authorized to administer oaths.

(c) The owner of a vessel livery shall keep a record of the name

and address of the persons hiring any vessel operated as a

motorboat, the vessel's certificate of number, the time and date

of departure, and the expected time of return. The record shall

be kept for six months.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 450, Sec. 11, eff.

Sept. 1, 1993.

Sec. 31.041. DEALER'S, DISTRIBUTOR'S, AND MANUFACTURER'S

LICENSE. (a) A person may not engage in business in this state

as a dealer, distributor, or manufacturer unless the person holds

a license issued under this section and enters into a license

agreement with the department. A dealer must have a license for

each place of business owned and operated by the person.

(b) The commission shall establish the form and manner for

display of a license issued under this section.

(c) The department shall issue a dealer, distributor, or

manufacturer number to each dealer, distributor, or manufacturer

licensed under this section in the manner provided by Section

31.031(b).

(d) A dealer, distributor, or manufacturer of vessels in this

state may use the dealer's, distributor's, or manufacturer's

number for vessels the dealer, distributor, or manufacturer

wishes to show, demonstrate, or test on the water of this state

instead of securing a certificate of number for each vessel. The

number shall be attached to any vessel that the dealer,

distributor, or manufacturer sends temporarily on the water. For

purposes of this subsection, "show, demonstrate, or test" does

not include the use of a vessel for recreational purposes or for

participation in a contest or event. The commission, however,

may establish rules concerning the issuance and price of

validation cards permitting the limited and temporary use of

vessels for recreational purposes or participation in contests or

events. Any fees collected by the department under this

subsection shall be deposited in the game, fish, and water safety

account established under Section 11.032.

(e) The application for a license under this section must state

that the applicant is a dealer, distributor, or manufacturer

within the meaning of this chapter, and the facts stated on the

application must be sworn before an officer authorized to

administer oaths. An application submitted by a dealer must be

accompanied by photographs of the business sufficient to show any

sign the business is required to display and the extent of the

space the business is required to maintain. The application must

also be accompanied by a copy of the tax permit of the dealer,

distributor, or manufacturer issued by the comptroller under

Chapter 151, Tax Code, if the dealer, distributor, or

manufacturer has a tax permit. The two-year fee for a dealer's,

distributor's, or manufacturer's number is $500. A license may

not be issued until the provisions of this section have been

satisfied.

(f) A dealer, distributor, or manufacturer holding a dealer's,

distributor's, or manufacturer's license may issue a reasonable

temporary facsimile of the number issued under Subsection (c),

which may be used by any authorized person. A person purchasing a

vessel may use the dealer's number for a period not to exceed 15

days prior to filing an application for a certificate of number.

The form of the facsimile and the manner of display of the number

shall be prescribed by the department.

(g) A dealer, distributor, or manufacturer holding a dealer's,

distributor's, or manufacturer's license may transfer a

certificate of number or a certificate of title to a vessel or

outboard motor without securing a certificate of number or

certificate of title in the dealer's, distributor's, or

manufacturer's name if the vessel or outboard motor is sold in

the normal course of the dealer's, distributor's, or

manufacturer's business.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 1328, ch. 277, Sec. 4,

eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2, Sec.

4, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 450, Sec. 12,

eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 587, Sec. 36, eff.

Oct. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 13.01, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 200, Sec. 8(f), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1133, Sec. 6, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

108, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

776, Sec. 1, eff. September 1, 2007.

Sec. 31.0411. TERM OF LICENSE; TRANSFER. (a) Except as

provided by Subsection (b), a license issued under Section

31.041:

(1) is valid for two years from the date of issuance; and

(2) may not be transferred to another person.

(b) A license issued under Section 31.041 in the name of a

business remains valid for the business location specified on the

license if a change of ownership or business name occurs.

(c) A license issued under Section 31.041 may be transferred to

a new address if:

(1) a business moves to another location; and

(2) a change of ownership has not occurred.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 8(g), eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1133, Sec. 7, eff. Sept. 1, 2003.

Sec. 31.0412. LICENSING RULES. The commission may adopt rules

regarding licenses issued under Section 31.041, including rules:

(1) regarding license transfer procedures;

(2) prescribing application and license agreement forms;

(3) regarding application and renewal procedures;

(4) prescribing reporting and recordkeeping requirements for

license holders;

(5) setting fees to be charged for:

(A) a transferred license; or

(B) a replacement license;

(6) prescribing license requirements; and

(7) establishing license revocation and suspension procedures.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 8(g), eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1133, Sec. 7, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

108, Sec. 3, eff. September 1, 2005.

Sec. 31.0413. EXEMPTION FROM DEALER LICENSING REQUIREMENTS. The

dealer licensing provisions of this subchapter do not apply to

the sale of a canoe, kayak, punt, rowboat, rubber raft,

paddleboat, or other vessel that is less than 12 feet in length

and has a horsepower rating of five horsepower or less or to the

sale of an outboard motor with a manufacturer's rating of five

horsepower or less.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 8(g), eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1133, Sec. 7, eff. Sept. 1, 2003.

Sec. 31.042. CANCELLATION OF CERTIFICATES OF NUMBER; GROUNDS.

(a) A certificate of number may be cancelled and the

identification number voided by the department even though the

action occurs before the expiration date on the certificate and

even though the certificate is not surrendered to the department.

(b) Causes for cancellation of certificates and voiding of

numbers include:

(1) surrender of the certificate for cancellation;

(2) issuance of a new number for the same vessel;

(3) false or fraudulent certification in an application for

number;

(4) failure to pay the prescribed fee; and

(5) dismantling, destruction, or other change in the form or

character of the vessel or outboard motor so that it is no longer

correctly described in the certificate or it no longer meets the

definition of a vessel or outboard motor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 1253, ch. 484, Sec.

1(d), eff. Sept. 1, 1977; Acts 1993, 73rd Leg., ch. 450, Sec. 13,

eff. Sept. 1, 1993; Acts 2003, 78th Leg., ch. 200, Sec. 8(h),

eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1133, Sec. 8, eff.

Sept. 1, 2003.

Sec. 31.043. MANUFACTURER'S IDENTIFICATION NUMBER. (a) All

vessels manufactured in Texas for sale and all vessels sold,

numbered, or titled in Texas shall carry a manufacturer's hull

identification number clearly imprinted on the structure of the

vessel or displayed on a plate permanently attached to the

vessel. Except as required to comply with Section 31.024 or

31.047, this subsection does not apply to a vessel that is not

required by the United States Coast Guard to have a hull

identification number.

(b) The owner of a vessel that does not have a manufacturer's

hull identification number may file an application for a hull

identification number with the department on forms approved by

it. The application must include a sworn statement describing the

vessel, proving legal ownership, and, if known, stating the

reason for the lack of hull identification number. The

application must be signed by the owner of the vessel and must be

accompanied by a fee of $25 and a certificate from a game warden

commissioned by the department stating that the vessel has been

inspected by the officer and appears to be as applied for. On

receipt of the application in approved form, the department shall

enter the information on the records of its office and shall

issue to the applicant a hull identification number.

(c) No person may intentionally or knowingly destroy, remove,

alter, cover, or deface an outboard motor serial number, the

manufacturer's hull identification number or plate bearing the

hull identification number, or the hull identification number or

serial number issued by the department. No person may possess a

vessel with a hull identification number or an outboard motor

with a serial number that has been altered, defaced, mutilated,

or removed.

(d) A person who has a vessel with an altered, defaced,

mutilated, or removed hull identification number or an outboard

motor with an altered, defaced, mutilated, or removed serial

number shall file a sworn statement with the department

describing the vessel or outboard motor, proving legal ownership,

and, if known, stating the reason for the destruction, removal,

or defacement of the number. The statement must be accompanied by

a fee of $25 and a certificate from a game warden commissioned by

the department that the vessel or outboard motor has been

inspected by the officer and appears to be as applied for. On

receipt of the statement in approved form, the department shall

enter the information on records of its office and shall issue to

the applicant a hull identification number or outboard motor

serial number.

(e) This section does not apply to vessels with a valid marine

document issued by the United States Coast Guard's National

Vessel Documentation Center or a federal agency that is a

successor to the National Vessel Documentation Center.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 1328, ch. 277, Sec. 5,

eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2, Sec.

5, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 450, Sec. 14,

eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1363, Sec. 4, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1099, Sec. 1, eff. Sept.

1, 1999.

Sec. 31.044. INSPECTIONS. A dealer, distributor, or

manufacturer may not refuse to allow the department or a peace

officer to inspect a vessel, outboard motor, or records relating

to the possession, origination, ownership, or transfer of a

vessel or outboard motor at a dealership or distributor's or

manufacturer's place of business during normal business hours.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 8(i), eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1133, Sec. 9, eff. Sept. 1, 2003.

SUBCHAPTER B-1. CERTIFICATES OF TITLE FOR VESSELS AND OUTBOARD

MOTORS

Sec. 31.045. OWNERSHIP OF VESSELS AND OUTBOARD MOTORS;

CERTIFICATES OF TITLE. (a) The ownership of a vessel or of an

outboard motor is evidenced by a certificate of title issued by

the department, unless the vessel or the outboard motor is new.

(b) The ownership of a new vessel or a new outboard motor is

evidenced by a manufacturer's or an importer's certificate

executed on a form prescribed by the department.

(c) Separate certificates are required for vessels and for

outboard motors.

(d) The ownership of a vessel exempted from numbering under

Section 31.022(c) of this code is not required to be evidenced by

a certificate of title issued by the department.

Added by Acts 1977, 65th Leg., p. 1253, ch. 484, Sec. 1(e), eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 450, Sec. 16,

eff. Sept. 1, 1993.

Sec. 31.046. APPLICATION FOR CERTIFICATE OF TITLE. (a) Except

as provided in Subsections (b) and (c) of this section, the

purchaser of a vessel or an outboard motor shall apply to the

department or to a county tax assessor-collector for a

certificate of title not later than 20 days after the date of the

sale of the vessel or outboard motor.

(b) A manufacturer or a dealer who sells a vessel or an outboard

motor to a person other than a manufacturer or a dealer shall

apply to the department or to a county tax assessor-collector for

a certificate of title for the vessel or outboard motor in the

name of the purchaser not later than 20 days after the date of

the sale.

(c) A dealer who acquires a vessel or an outboard motor, other

than a new vessel or outboard motor, is not required to apply for

a certificate of title in the name of the dealer, but on resale

of the vessel or outboard motor shall apply for the subsequent

purchaser under Subsection (b) of this section and shall submit

to the department or to a county tax assessor-collector the

endorsed certificate of title acquired by the dealer.

(d) The department or county tax assessor-collector may not

issue a certificate of title unless the tax due on the vessel or

outboard motor under Chapter 160, Tax Code, is paid.

Added by Acts 1977, 65th Leg., p. 1253, ch. 484, Sec. 1(e), eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 1353, ch. 607,

Sec. 4, eff. Aug. 27, 1979; Acts 1991, 72nd Leg., 1st C.S., ch.

5, Sec. 7.06, eff. Oct. 1, 1991; Acts 1993, 73rd Leg., ch. 450,

Sec. 16, eff. Sept. 1, 1993.

Sec. 31.0465. APPEAL REGARDING CERTIFICATE OF TITLE; BOND;

RULES. (a) An applicant for a certificate of title under

Section 31.046 may appeal the department's refusal to issue the

title by filing a bond with the department as provided by this

section.

(b) A bond filed under this section must be:

(1) in the form prescribed by the department;

(2) executed by the applicant;

(3) issued by a person authorized to act as a surety business in

this state;

(4) in an amount equal to 1-1/2 times the value of the vessel or

outboard motor as determined by the department; and

(5) conditioned to indemnify all prior owners and lienholders

and all subsequent purchasers of the vessel or outboard motor or

persons who acquire a security interest in the vessel or outboard

motor, and their successors in interest, against any expense,

loss, or damage, including reasonable attorney's fees, resulting

from:

(A) the issuance of the certificate of title for the vessel or

outboard motor; or

(B) a defect in or undisclosed security interest in the right,

title, or interest of the applicant to or in the vessel or

outboard motor.

(c) The department may issue the certificate of title to the

person filing the bond if the applicant proves to the

satisfaction of the department that:

(1) the vessel or outboard motor is not stolen; and

(2) issuance of a certificate of title would not defraud the

owner or a lienholder of the vessel or outboard motor.

(d) A person described by Subsection (b)(5) has a right of

action to recover on the bond for a breach of a condition of the

bond described by Subsection (b)(5). The aggregate liability of

the surety to all persons may not exceed the amount of the bond.

(e) A bond filed under this section expires on the third

anniversary of the date the bond became effective. The department

shall return an expired bond to the person who filed the bond

unless the department has been notified of a pending action to

recover on the bond.

(f) On return of a bond under Subsection (e), the department

shall issue a certificate of title to the person to whom the bond

is returned.

(g) In addition to the situation described by Subsection (c),

the commission by rule may define acceptable situations in which

certificates of title may be issued after the filing of a bond

under this section.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 8(j), eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1133, Sec. 10, eff. Sept. 1,

2003.

Sec. 31.047. APPLICATION; FORM AND CONTENT; FEE. (a) A person

may apply for a certificate of title on a form prescribed by the

department.

(b) The form must contain:

(1) the name and address of the owner;

(2) a description of the vessel or outboard motor, including, as

appropriate, the manufacturer, make, model, year, length,

construction material, manufacturer's or builder's number, hull

identification number (HIN), motor number, outdrive number, and

horsepower;

(3) name and address of purchaser;

(4) date of purchase;

(5) name and address of any security interest owner;

(6) the appropriate affidavit as required by Section 160.042,

Tax Code; and

(7) other information required by the department to show the

ownership of the vessel or outboard motor, a security interest in

the vessel or outboard motor, or a further description of items

listed in the subdivision.

(c) The application must be accompanied by other evidence

reasonably required by the department to establish that the

applicant or other person is entitled to a certificate of title

or a noted security interest. The evidence may include:

(1) a certificate of title issued by another state or

jurisdiction;

(2) a manufacturer's or importer's certificate;

(3) a bill of sale, assignment, or contract;

(4) a promissory note;

(5) a security agreement;

(6) an invoice;

(7) a bill of lading;

(8) an affidavit;

(9) a probate or heirship proceeding or information;

(10) a judgment of a court of competent jurisdiction;

(11) evidence of an involuntary transfer as defined in

Subdivision (5) of Subsection (a) of Section 31.053, as amended,

which may be in affidavit form attaching copies of any pertinent

underlying documents; or

(12) other documents.

(d) An application for a certificate of title must be

accompanied by the fee required by Section 31.048 of this code.

(e) The department shall be authorized to issue certificates of

title on an accelerated basis upon the payment of a fee in

addition to the fees provided in Section 31.048 of this code as

determined periodically by the department based on regulations

the department shall establish.

(f) An application for a certificate of title on a homemade

vessel, the origin of which is based on the affidavit of the

person building the vessel, proof of materials incorporated into

the vessel, and the like, must be accompanied by a certificate

from a game warden commissioned by the department that the vessel

has been inspected by such officer and appears to be as applied

for. The applicant shall pay a fee of $25 to the department for

this inspection.

(g) If administration of an estate is not required by law, an

affidavit submitted under Subsection (c) must include:

(1) a showing that the administration is not required;

(2) identification of all heirs; and

(3) a statement by the heirs of the name in which to issue the

certificate.

Added by Acts 1977, 65th Leg., p. 1253, ch. 484, Sec. 1(e), eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 4060, ch. 636,

Sec. 1, eff. Aug. 29, 1983; Acts 1987, 70th Leg., ch. 1013, Sec.

1, eff. June 19, 1987; Acts 1989, 71st Leg., ch. 498, Sec. 1,

eff. Sept. 1, 1989; Acts 1990, 71st Leg., 6th C.S., ch. 12, Sec.

2(22), eff. Sept. 6, 1990; Acts 1993, 73rd Leg., ch. 450, Sec.

17, eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 1099, Sec. 2,

eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

529, Sec. 1, eff. June 17, 2005.

Sec. 31.048. FEE. (a) The fee for the issuance of a

certificate of title or for the notation of a security interest,

lien, or other encumbrance is $5 or an amount set by the

commission, whichever amount is more, and is treated as fees

collected under Section 31.026 of this code.

(b) If the fee is collected by a county tax assessor-collector,

the tax assessor-collector shall retain 10 percent of the fee

collected and send the remainder to the department. The amount

retained by the tax assessor-collector shall be deposited to the

credit of the officers salary fund of the county to be used for

the sole purpose of paying the salaries of persons issuing vessel

and outboard motor certificates of title.

Added by Acts 1977, 65th Leg., p. 1253, ch. 484, Sec. 1(e), eff.

Sept. 1, 1977. Amended by Acts 1977, 65th Leg., p. 1259, ch. 484,

Sec. 9, eff. Sept. 1, 1977; Acts 1979, 66th Leg., p. 1353, ch.

607, Sec. 5, eff. Aug. 27, 1979; Acts 1983, 68th Leg., p. 1328,

ch. 277, Sec. 6, eff. Sept. 1, 1983.; Acts 1985, 69th Leg., ch.

267, art. 2, Sec. 6, eff. Sept. 1, 1985; Acts 1993, 73rd Leg.,

ch. 450, Sec. 18, eff. Sept. 1, 1993.

Sec. 31.049. FORM OF CERTIFICATE OF TITLE. (a) A certificate

of title must be on a form prescribed by the department and must

contain:

(1) the name and address of the owner of the vessel or outboard

motor;

(2) the name of the owner of a security interest in the vessel

or outboard motor; and

(3) a description of the vessel or outboard motor.

(b) If there is no lien on the vessel or outboard motor, the

original certificate of title shall be delivered to the owner and

a copy retained by the department.

(c) If there is a lien on the vessel or outboard motor, the

original certificate of title shall be sent to the first

lienholder and a copy shall be retained by the department.

(d) "Original" shall be printed on an original certificate of

title and "duplicate original" shall be marked on a duplicate of

the original certificate.

(e) Title may be transferred by surrender of the original

certificate of title properly endorsed to show the transfer, by

evidence of an involuntary transfer as defined in Subdivision (5)

of Subsection (a) of Section 31.053, or by following the

provisions of Subsection (c) of Section 31.053 of this code.

Added by Acts 1977, 65th Leg., p. 1253, ch. 484, Sec. 1(e), eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 4061, ch. 636,

Sec. 2, eff. Aug. 29, 1983; Acts 1993, 73rd Leg., ch. 450, Sec.

19, eff. Sept. 1, 1993; Acts 2003, 78th Leg., ch. 200, Sec. 8(k),

eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1133, Sec. 11, eff.

Sept. 1, 2003.

Sec. 31.050. FORM OF MANUFACTURER'S AND IMPORTER'S CERTIFICATE.

(a) A manufacturer's certificate or an importer's certificate

must include:

(1) a description of the vessel or outboard motor as required by

Subdivision (2) of Subsection (b) of Section 31.047 of this code;

(2) the name and place of construction or other origin;

(3) the signature of the manufacturer or an equivalent of the

signature of the manufacturer; and

(4) the endorsement of the original and each subsequent

transferee, including the applicant for the original certificate

of title.

(b) A lien, security interest, or other encumbrance may not be

shown on a manufacturer's or importer's certificate.

(c) A security interest in a vessel or outboard motor held as

inventory by a person who is in the business of selling or

leasing goods of that kind may be perfected only by complying

with Chapter 9, Business & Commerce Code.

Added by Acts 1977, 65th Leg., p. 1253, ch. 484, Sec. 1(e), eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 668, ch. 152,

Sec. 1, eff. Aug. 29, 1983; Acts 1993, 73rd Leg., ch. 450, Sec.

20, eff. Sept. 1, 1993.

Sec. 31.051. REPLACEMENT CERTIFICATES. The department shall

provide by regulation for the replacement of lost, mutilated, or

stolen certificates.

Added by Acts 1977, 65th Leg., p. 1253, ch. 484, Sec. 1(e), eff.

Sept. 1, 1977.

Sec. 31.052. SECURITY INTEREST LIENS. (a) Except as provided

by this section and Section 31.050(c), and except for statutory

liens, security interests in a vessel or outboard motor shall be

noted on the certificate of title of the vessel or outboard motor

to which the security interest applies. On recordation of a

security interest on the certificate of title, the recorded

security interest owner and assignees under Subsection (c) obtain

priority over the rights of a lien creditor, as defined by

Section 9.102, Business & Commerce Code, for so long as the

security interest is recorded on the certificate of title.

(b) In case of any conflict between this code and Chapters 1

through 9 of the Business & Commerce Code, the provisions of

the Business & Commerce Code control.

(c) A security interest owner may assign a security interest

recorded under this chapter without making any filing or giving

any notice under this chapter. The security interest assigned

remains valid and perfected and retains its priority, securing

the obligation assigned to the assignee, against transferees from

and creditors of the debtor, including lien creditors, as defined

by Section 9.102, Business & Commerce Code.

(d) An assignee or assignor may, but need not to retain the

validity, perfection, and priority of the security interest

assigned, as evidence of the assignment of the security interest

recorded under this chapter, apply to the department or a county

assessor-collector for the assignee to be named as security

interest owner on the certificate of title and notify the debtor

of the assignment. Failure to make application under this

subsection or notify a debtor of an assignment does not create a

cause of action against the recorded security interest owner, the

assignor, or the assignee or affect the continuation of the

perfected status of the assigned security interest in favor of

the assignee against transferees from and creditors of the

debtor, including lien creditors, as defined by Section 9.102,

Business & Commerce Code.

Added by Acts 1977, 65th Leg., p. 1255, ch. 484, Sec. 1(e), eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 669, ch. 152,

Sec. 2, eff. Aug. 29, 1983; Acts 1983, 68th Leg., p. 4062, ch.

636, Sec. 3, eff. Aug. 29, 1983; Acts 1991, 72nd Leg., ch. 16,

Sec. 15.01, eff. Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 450,

Sec. 21, eff. Sept. 1, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

814, Sec. 3, eff. June 19, 2009.

Sec. 31.053. TRANSFERS OF VESSELS AND OUTBOARD MOTORS. (a) No

person may sell, assign, transfer, or otherwise dispose of an

interest in a vessel or an outboard motor without:

(1) if the transferee is not a manufacturer or a dealer and the

vessel or outboard motor is new, delivering to the department a

manufacturer's or importer's certificate showing the endorsement

of the manufacturer and all intervening owners;

(2) if the transferee is a manufacturer or a dealer and the

vessel or outboard motor is new, delivering to the transferee a

manufacturer's or importer's certificate showing the endorsement

of the manufacturer and all intervening owners;

(3) if the vessel or outboard motor is not covered by a

certificate of title or a manufacturer's or importer's

certificate and if the transferor is a manufacturer or dealer,

delivering to the department sufficient evidence of title or

other information to permit the issuance of a certificate of

title for the vessel or outboard motor in the name of the

transferee;

(4) if the vessel or outboard motor is not covered by a

certificate of title or a manufacturer's or importer's

certificate and if the transferor is not a manufacturer or

dealer, delivering to the transferee sufficient evidence of title

or other information to permit the transferee to apply for and

receive a certificate of title for the vessel or outboard motor

in the name of the transferee; or

(5) delivering to the transferee a certificate of title for the

vessel or outboard motor in the name of the transferor and

properly endorsed to show the transfer or evidence of an

involuntary transfer.

(b) For the purposes of Subsection (a)(5) of this section an

involuntary transfer shall mean the transfer of ownership

pursuant to a contractual or statutory lien which confers the

power or right to the transfer. The evidence shall reflect the

proper exercise of the right conferred pursuant to the lien.

(c) The transferor shall provide the documents or evidence

required by Subsection (a) of this section to the department or

the transferee, as appropriate, in sufficient time to allow the

transferee to register and obtain a certificate of title for the

vessel or outboard motor not later than 20 days after the date of

the sale.

(d) Notwithstanding the provisions of Subsection (a) of this

section, a buyer of a new vessel or a new outboard motor in the

ordinary course of business as provided in Section 9.320(a),

Business & Commerce Code, takes the interest free of security

interests as provided in that section. A buyer of a vessel or

outboard motor that is not new shall be governed by Subsection

(a) of this section.

(e) The transferee shall provide the department with sufficient

evidence of ownership for transfer of a vessel or outboard motor

if the transferee:

(1) failed to obtain the title from the transferor or the title

was lost, stolen, or mutilated before the transfer was made; and

(2) has made reasonable efforts to contact the transferor to

obtain the required documentation.

(f) A person who is not licensed as a dealer, distributor, or

manufacturer under this chapter must obtain a certificate of

number or certificate of title to a vessel or outboard motor in

the person's name before transferring the certificate of number

or certificate of title.

Added by Acts 1977, 65th Leg., p. 1253, ch. 484, Sec. 1(e), eff.

Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p. 4063, ch. 636,

Sec. 4, eff. Aug. 29, 1983; Acts 1989, 71st Leg., ch. 283, Sec.

1, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 450, Sec. 22,

eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 414, Sec. 2.33,

eff. July 1, 2001; Acts 2003, 78th Leg., ch. 200, Sec. 8(l), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1133, Sec. 12, eff.

Sept. 1, 2003.

Sec. 31.055. EXCEPTIONS. This subchapter does not apply to

vessels with a valid marine document issued by the United States

Coast Guard's National Vessel Documentation Center or a federal

agency that is a successor to the National Vessel Documentation

Center.

Added by Acts 1977, 65th Leg., p. 1253, ch. 484, Sec. 1(e), eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 450, Sec. 23,

eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 1099, Sec. 3, eff.

Sept. 1, 1999.

Sec. 31.056. FEE EXEMPTION FOR GOVERNMENT VESSELS AND OUTBOARD

MOTORS. A fee imposed by this chapter does not apply to a vessel

or outboard motor purchased by, owned by, or used exclusively in

the service of this state, a political subdivision of this state,

or the federal government.

Added by Acts 2007, 80th Leg., R.S., Ch.

410, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. REQUIRED EQUIPMENT

Sec. 31.061. UNIFORMITY OF EQUIPMENT REGULATIONS; STATE POLICY.

It is the policy of the state that all equipment rules and

regulations enacted under the authority granted in this chapter

be uniform and consistent with the equipment provisions of this

chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.062. OPERATION OF VESSELS WITHOUT REQUIRED EQUIPMENT

PROHIBITED. No person may operate or give permission for the

operation of a vessel that is not provided with the equipment

required by this chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.063. CLASSES OF MOTORBOATS. Motorboats subject to the

provisions of this chapter are divided into four classes

according to length as follows:

Class A. Less than 16 feet in length.

Class 1. 16 feet or over and less than 26 feet in length.

Class 2. 26 feet or over and less than 40 feet in length.

Class 3. 40 feet in length or over.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.064. LIGHTS. A vessel or motorboat when not at dock

must have and exhibit at least one bright light, lantern, or

flashlight from sunset to sunrise in all weather. A vessel or

motorboat when underway between sunset and sunrise in all weather

must have and exhibit the lights prescribed by the commandant of

the Coast Guard for boats of its class. No other lights that may

be mistaken for those prescribed may be exhibited.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 422, Sec. 1, eff.

Sept. 1, 1993.

Sec. 31.065. SOUND-PRODUCING DEVICES. A motorboat must have an

efficient whistle or other sound-producing device if one is

required by the commandant of the Coast Guard.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 422, Sec. 1, eff.

Sept. 1, 1993.

Sec. 31.066. LIFE PRESERVING DEVICES. (a) A motorboat must

have at least one life preserver, life belt, ring buoy, or other

device of the sort prescribed by the regulations of the

commandant of the Coast Guard for each person on board, so placed

as to be readily accessible.

(b) A motorboat carrying passengers for hire must have a readily

accessible life preserver of the sort prescribed by the

regulations of the commandant of the Coast Guard for each person

on board.

(c) The operator of a class A or class 1 motorboat, while

underway, shall require every passenger under 13 years of age to

wear a life preserver of the sort prescribed by the regulations

of the commandant of the Coast Guard. A life belt or ring buoy

does not satisfy this requirement.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 543, Sec. 2, eff. June

14, 1989.

Sec. 31.067. FIRE EXTINGUISHERS. (a) A motorboat must have the

number, size, and type of fire extinguishers prescribed by the

commandant of the Coast Guard.

(b) The fire extinguishers must be capable of promptly and

effectively extinguishing burning gasoline. They must be kept in

condition for immediate and effective use at all times and must

be placed so as to be readily accessible.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.068. FLAME ARRESTORS; BACKFIRE TRAPS. A motorboat must

have the carburetor or carburetors of every engine using gasoline

as fuel, except outboard motors, equipped with an efficient flame

arrestor, backfire trap, or other similar device prescribed by

the regulations of the commandant of the Coast Guard.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.069. VENTILATORS. Each motorboat and vessel, except an

open boat, using as fuel any liquid of a volatile nature must

have the equipment prescribed by the commandant of the Coast

Guard designed to ventilate properly and efficiently the bilges

of the engine and fuel tank compartments so as to remove any

explosive or inflammable gases.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.070. EXHAUST WATER MANIFOLD; MUFFLER. A motorboat

operating on the water of this state must have an exhaust water

manifold or a factory-type muffler installed on the engine.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.071. REARVIEW MIRRORS. (a) A vessel used to tow a

person or persons on water skis or an aquaplane or similar device

on the water of this state must have a rearview mirror of a size

no less than four inches from bottom to top and across from one

side to the other. The mirror must be mounted firmly so as to

give the boat operator a full and complete view beyond the rear

of the boat at all times.

(b) Subsection (a) of this section does not apply to vessels

used in water ski tournaments, competitions, or exhibitions, or

to a vessel that, in addition to its operator, has on board a

person 13 years of age or older observing the progress of the

person being towed.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 543, Sec. 3, eff. June

14, 1989.

Sec. 31.072. RACING BOATS; EQUIPMENT EXEMPTIONS. (a) A

motorboat designed and intended solely for racing need not have a

whistle or other sound-producing mechanical appliance or a bell

as required by Section 31.065 of this code or a fire extinguisher

as required by Section 31.067 of this code while competing in a

race or while engaged in navigation that is incidental to tuning

up for a race conducted in accordance with the provisions of this

chapter.

(b) A racing craft engaged in a race sanctioned by the governing

board of any public water of this state need not have an exhaust

water manifold or factory-type muffler installed on the engine as

required by Section 31.070 of this code if written permission is

granted by the governing board of the water body.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.073. CANOES, PUNTS, ROWBOATS, SAILBOATS, RUBBER RAFTS,

RACING SHELLS, ROWING SCULLS, AND RACING KAYAKS; EQUIPMENT

EXEMPTIONS. (a) All canoes, punts, rowboats, sailboats, and

rubber rafts when paddled, poled, oared, or windblown are exempt

from all safety equipment requirements except the following:

(1) one Coast Guard approved lifesaving device for each person

aboard; and

(2) the lights prescribed by the commandant of the Coast Guard

for class A vessels and required under Section 31.064.

(b) Racing shells, rowing sculls, and racing kayaks while

participating in or practicing for an officially sanctioned race

are exempt from all safety equipment requirements except the

lights prescribed by the commandant of the Coast Guard for class

A vessels and required under Section 31.064.

(c) In this section, "racing shell," "rowing scull," or "racing

kayak" means a manually propelled boat:

(1) recognized by a national or international racing association

for use in competitive racing;

(2) not designed or used to carry equipment serving any purpose

other than competitive racing; and

(3) in which each occupant, except a coxswain, rows, sculls, or

paddles.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 236, Sec. 1, eff.

Sept. 1, 1997.

SUBCHAPTER D. BOATING REGULATIONS

Sec. 31.091. UNIFORMITY OF BOATING REGULATIONS. In the interest

of uniformity, it is the policy of the State of Texas that the

basic authority for the enactment of boating regulations is

reserved to the state.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.092. LOCAL REGULATIONS. (a) The governing body of an

incorporated city or town, with respect to public water within

its corporate limits and all lakes owned by it, may designate by

ordinance certain areas as bathing, fishing, swimming, or

otherwise restricted areas and may make rules and regulations

relating to the operation and equipment of boats which it deems

necessary for the public safety. The rules and regulations shall

be consistent with the provisions of this chapter.

(b) The commissioners court of a county, with respect to public

water within the territorial limits of the county that is outside

of the limits of an incorporated city or town or a political

subdivision designated in Subsection (c) of this section and that

are not lakes owned by an incorporated city or town, may enter an

order on its books designating certain areas as bathing, fishing,

swimming, or otherwise restricted areas and may make rules and

regulations relating to the operation and equipment of boats

which it deems necessary for the public safety. The rules and

regulations shall be consistent with the provisions of this

chapter.

(c) The governing board of a political subdivision of the state

created pursuant to Article XVI, Section 59, of the Texas

Constitution, for the purpose of conserving and developing the

public water of the state, with respect to public water impounded

within lakes and reservoirs owned or operated by the political

subdivision, may designate by resolution or other appropriate

order certain areas as bathing, fishing, swimming, or otherwise

restricted areas and may make rules and regulations relating to

the operation and equipment of boats which it deems necessary for

the public safety. The rules and regulations shall be consistent

with the provisions of this chapter.

(d) A copy of all rules and regulations adopted under this

section shall be summarily filed with the department.

(e) No city, town, village, special district, or other political

subdivision of the state may impose or collect a fee for the

registration or inspection of vessels to be used on public water

against the owner or operator of a vessel used on public water.

This section does not apply to Chapter 321, Tax Code, nor to any

launch fees, docking fees, entry fees, or other recreational fees

which may be imposed or collected by any political subdivision of

the State of Texas for the use of the facilities afforded by any

such district to the public.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 1274, ch. 496, Sec. 1,

eff. Aug. 29, 1977; Acts 1989, 71st Leg., ch. 2, Sec.

14.27(a)(5), eff. Aug. 28, 1989.

Sec. 31.093. RULES OF THE ROAD. The United States Coast Guard

Inland Rules apply to all public water of this state to the

extent they are applicable.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.094. RECKLESS OR NEGLIGENT OPERATION. No person may

operate any motorboat or vessel or manipulate any water skis,

aquaplane, or similar device in a wilfully or wantonly reckless

or negligent manner that endangers the life, limb, or property of

any person.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.095. EXCESSIVE SPEED. (a) No person may operate any

boat at a rate of speed greater than is reasonable and prudent,

having due regard for the conditions and hazards, actual and

potential, then existing, including weather and density of

traffic, or greater than will permit him, in the exercise of

reasonable care, to bring the boat to a stop within the assured

clear distance ahead.

(b) The commission may provide for the standardization of speed

limits for moving vessels. No political subdivision or state

agency may impose a speed limit not in conformity with the

commission's standards.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 313, Sec. 1, eff.

Sept. 1, 1989.

Sec. 31.096. RECKLESS OPERATION AND EXCESSIVE SPEED. No person

may operate a vessel or manipulate water skis, an aquaplane, or a

similar device on the water of this state in wilful or wanton

disregard of the rights or safety of others or without due

caution or circumspection, and at a speed or in a manner that

endangers, or is likely to endanger, a person or property.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 10,

eff. Sept. 1, 1985.

Sec. 31.098. HAZARDOUS WAKE OR WASH. No person may operate a

motorboat so as to create a hazardous wake or wash.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.099. CIRCULAR COURSE AROUND FISHERMAN OR SWIMMER. (a)

No person may operate a motorboat in a circular course around any

other boat any occupant of which is engaged in fishing or around

any person swimming.

(b) No swimmer or diver may come within 200 yards of a

sight-seeing or excursion boat except for maintenance purposes or

unless within an enclosed area.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.100. INTERFERENCE WITH MARKERS OR RAMPS. (a) No person

may moor or attach a boat to a buoy, beacon, light marker, stake,

flag, or other aid to safe operation placed upon the public water

of this state by or under the authority of the United States or

the State of Texas. No person may move, remove, displace, tamper

with, damage, or destroy the markers or aids to safe operation.

(b) No person may moor or attach a vessel to a state-owned boat

launching ramp except in connection with the launching or

retrieving of a boat from the water.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.101. OBSTRUCTING PASSAGE. (a) No person may anchor a

boat in the traveled portion of a river or channel so as to

prevent, impede, or interfere with the safe passage of any other

boat through the same area.

(b) No person may anchor a vessel near a state-owned boat ramp

so as to prevent, impede, or interfere with the use of the boat

ramp.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.102. OPERATING BOATS IN RESTRICTED AREAS. No person may

operate a boat within a water area that has been clearly marked,

by buoys or some other distinguishing device, as a bathing,

fishing, swimming, or otherwise restricted area by the department

or by a political subdivision of the state. This section does not

apply to a patrol or rescue craft or in the case of an emergency.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.1021. OPERATING VESSELS IN SCUBA DIVING OR SNORKELING

AREAS. (a) No person may operate a vessel within 50 feet of a

buoy or of another vessel displaying a "diver down" flag that

marks an area in which a person is scuba diving or snorkeling.

(b) No person may operate a vessel at a speed greater than the

minimum speed necessary to maintain steerageway and headway while

the vessel is within 150 feet of a buoy or a vessel displaying a

"diver down" flag that marks an area in which a person is scuba

diving or snorkeling.

(c) To be entitled to the protections of this section, a scuba

diver or snorkeler must prominently display a "diver down" flag

from a buoy or vessel.

(d) This section does not apply:

(1) to a person who is operating a patrol or rescue craft; or

(2) in an emergency.

(e) Subsection (a) of this section does not apply:

(1) to a person who is already operating a vessel in an area

when another person displays a "diver down" flag within 150 feet

of that vessel;

(2) to a person who is operating a vessel in a waterway that is

less than 300 feet wide; or

(3) to a person who has permission to enter the area from the

person who placed the buoy or the person who is operating the

vessel displaying the "diver down" flag.

(f) In this section, "'diver down' flag" means a square or

rectangular red flag, at least 15 inches by 15 inches, that has a

diagonal white stripe.

Added by Acts 1989, 71st Leg., ch. 1146, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 226, Sec. 1, eff.

Sept. 1, 1991.

Sec. 31.103. WATER SKIS, AQUAPLANES, ETC.: TIME AND MANNER OF

OPERATION. (a) No person may operate a vessel on any water of

this state towing a person or persons on water skis, surfboards,

or similar devices and no person while being towed may engage in

water-skiing, surfboarding or similar activity at any time

between the hours from one-half hour after sunset to one-half

hour before sunrise. This subsection does not apply to motorboats

or vessels used in water ski tournaments, competitions, or

exhibitions or trials therefor if adequate lighting is provided.

(b) All motorboats having in tow or otherwise assisting in

towing a person on water skis, aquaplanes, or similar

contrivances shall be operated in a careful and prudent manner

and at a reasonable distance from persons and property so as not

to endanger the life or property of any person.

(c) A person being towed on water skis, aquaplanes, or similar

devices by a vessel is considered an occupant of the vessel.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 421, Sec. 1, eff.

Sept. 1, 1993.

Sec. 31.104. ACCIDENTS: DUTY OF OPERATORS. The operator of a

vessel involved in a collision, accident, or casualty shall:

(1) render to other persons affected such assistance as may be

practicable and necessary in order to save them from or minimize

any danger insofar as he can do so without serious danger to his

own vessel, crew, and passengers; and

(2) give his name, address, and identification of his vessel in

writing to any person injured and to the owner of any property

damaged in the collision, accident, or other casualty.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.105. ACCIDENT REPORTS. (a) The operator of a vessel

involved in a collision, accident, or other casualty that results

in death or injury to a person or damage to property in excess of

$500 shall file with the department on or before the expiration

of 30 days after the incident a full description of the

collision, accident, or casualty in accordance with regulations

established by the department.

(b) The accident reports are confidential and are inadmissible

in court as evidence.

(c) On request made by an authorized official or agency of the

United States, any information available to the department under

Subsection (a) of this section shall be sent to the official or

agency.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 835, ch. 311, Sec. 1,

eff. May 30, 1977; Acts 1989, 71st Leg., ch. 543, Sec. 4, eff.

June 14, 1989.

Sec. 31.106. PERSONAL WATERCRAFT. (a) No person shall operate

a personal watercraft in the following manner or under the

following circumstances:

(1) unless each person riding on or towed behind the vessel is

wearing a U.S. Coast Guard approved Type I, II, III, or V

personal flotation device;

(2) if the vessel is equipped by the manufacturer with a lanyard

type engine cutoff switch, unless such lanyard is attached to the

person, clothing, or personal flotation device of the operator as

appropriate for the vessel involved;

(3) during the period between sunset and sunrise;

(4) within 50 feet of any other vessel, person, stationary

platform or other object, or shore, except at headway speed;

(5) if the operator is under 16 years of age, unless the

operator:

(A) is accompanied by a person at least 18 years of age; or

(B) is at least 13 years of age and has successfully completed a

boating safety course prescribed and approved by the department;

(6) if the personal watercraft is a motorboat, within any area

prohibited for operation of a motorboat by state law or local

rule or regulation;

(7) while towing water skis, an aquaplane, a surfboard, a tube,

or any other similar device, unless the towing vessel is designed

to carry on board a minimum of two persons;

(8) by jumping the wake of another vessel recklessly or

unnecessarily close to that vessel; or

(9) in a manner that requires the operator to swerve at the last

possible moment to avoid collision.

(b) The provisions of this section do not apply to professional

exhibitions or an officially sanctioned race, tournament, or

exhibition.

(c) Subsection (a)(4) of this section does not prohibit the

operation of personal watercraft on bodies of water less than 100

feet in width.

(d) An owner of a personal watercraft permitting a person under

18 years of age to operate the personal watercraft in a manner

prohibited by this section may be notified of the violation.

(e) For the purposes of this section, a person is considered to

be accompanying the operator of a personal watercraft if the

person is on board the personal watercraft when underway.

Added by Acts 1989, 71st Leg., ch. 571, Sec. 2, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 739, Sec. 2, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1363, Sec. 5, eff. Sept.

1, 1997.

Sec. 31.107. OPERATION OF MOTORBOAT. No person may operate a

motorboat of over 15 horsepower on the public waters of this

state unless the person is 16 years of age or older or:

(1) is accompanied by a person (18) years of age or older; or

(2) is at least 13 years of age and has successfully passed a

boating safety course prescribed and approved by the department.

Added by Acts 1989, 71st Leg., ch. 1006, Sec. 1, eff. Sept. 1,

1989. Renumbered from Sec. 31.106 by Acts 1990, 71st Leg., 6th

C.S., ch. 12, Sec. 2(23), eff. Sept. 6, 1990. Amended by Acts

1997, 75th Leg., ch. 1363, Sec. 6, eff. Sept. 1, 1997.

Sec. 31.108. BOATER EDUCATION PROGRAM. (a) The commission

shall adopt rules to:

(1) administer a boater education program that is designed to

educate persons about the safe operation of vessels;

(2) approve boater education courses that meet or exceed the

minimum instruction requirement, as the requirement exists on

January 1, 1997, established by the National Association of State

Boating Law Administrators;

(3) create an equivalency examination that may be taken, as the

commission determines is consistent with promoting public safety

in the operation of vessels, instead of the boater education

course; and

(4) ensure that boater education courses and examinations are

available in each county.

(b) The commission by rule may create exemptions from boater

education requirements imposed by statute to the extent the

exemptions are consistent with promoting public safety in the

operation of vessels.

(c) The commission by rule shall create a standard form for a

boater identification card to be issued to a person who

successfully completes a boater education course or course

equivalency examination.

(d) The department may appoint agents to:

(1) administer a boater education course or course equivalency

examination; and

(2) issue boater identification cards under guidelines

established by the commission.

(e) An officer or employee of the department shall collect a $5

examination or course fee and forward the fee and any examination

documentation to the department not later than the 30th day after

the date the examination or course is administered.

(f) An agent acting under authority of Subsection (d):

(1) shall collect a $10 examination or course fee and forward

the fee and any examination documentation to the department not

later than the 30th day after the date the examination or course

is administered; and

(2) may collect and keep a $3 service fee.

Added by Acts 1997, 75th Leg., ch. 1363, Sec. 7, eff. Sept. 1,

1997.

Sec. 31.109. BOATER EDUCATION COURSE REQUIRED FOR CERTAIN

PERSONS. (a) This section applies only to a person who is:

(1) born on or after September 1, 1984; and

(2) operating on the public water of this state:

(A) a vessel powered by a motor of 10 horsepower or more; or

(B) a windblown vessel over 14 feet in length.

(b) A person subject to this section must have in the person's

possession:

(1) a photographic identification card; and

(2) a boater identification card issued by the department.

(c) The department shall issue a boater identification card to a

person who has successfully completed:

(1) a boater education course approved by the department; or

(2) a course equivalency examination approved by the department.

(d) A boater identification card issued to a person who has

successfully completed a boater education course or course

equivalency examination does not expire.

(e) Upon proof of completion of a boater safety education course

a court shall dismiss a violation of Subsections (b)(1) and (2).

Added by Acts 1997, 75th Leg., ch. 1363, Sec. 7, eff. Sept. 1,

1997.

Sec. 31.110. EXEMPTION FROM BOATER EDUCATION COURSE REQUIREMENT.

A person is not required to comply with Section 31.109 if the

person:

(1) holds a master's, mate's, or operator's license issued by

the United States Coast Guard;

(2) is supervised by a person who:

(A) is otherwise exempt from the requirements of Section 31.109

or possesses a boater identification card as required by Section

31.109; and

(B) is at least 18 years of age;

(3) is at least 18 years of age;

(4) is not a resident of this state and has proof that the

person has successfully completed a boater education course or

equivalency examination in another state that is approved by the

department; or

(5) is exempt by rule of the department.

Added by Acts 1997, 75th Leg., ch. 1363, Sec. 7, eff. Sept. 1,

1997.

Sec. 31.111. OPERATING VESSEL LIVERY. (a) A vessel livery must

purchase liability insurance from an insurer licensed to do

business in this state.

(b) Before releasing possession of a rented vessel, a vessel

livery shall provide each operator of the rented vessel

instruction relating to:

(1) the provisions of this chapter;

(2) operational characteristics of the rented vessel; and

(3) boating regulations that apply in the area of operation of

the vessel.

(c) After providing the instruction required by Subsection (b)

and before releasing possession of the rented vessel, the vessel

livery shall require each operator to sign an acknowledgment form

indicating that the operator has received the required

instruction. The vessel livery shall retain the form for at least

six months.

Added by Acts 1997, 75th Leg., ch. 1363, Sec. 7, eff. Sept. 1,

1997.

SUBCHAPTER E. ENFORCEMENT AND PENALTIES

Sec. 31.121. ENFORCEMENT OFFICERS. (a) All peace officers of

this state and game wardens commissioned by the commission must

be certified as marine safety enforcement officers by the

department to enforce the provisions of this chapter by arresting

and taking into custody any person who commits any act or offense

prohibited by this chapter or who violates any provision of this

chapter.

(b) The commission by rule shall establish standards for

training and certifying marine safety enforcement officers under

this section.

(c) The commission by rule may create exemptions for peace

officers from marine safety enforcement officer training and

certification requirements imposed by statute.

(d) The commission by rule shall establish and collect a fee to

recover the administrative costs associated with the

certification of marine safety enforcement officers. The

commission shall require the applicant for certification or the

applicant's employer to pay the fee required under this section.

(e) Game wardens may assist in the search for and rescue of

victims of water-oriented accidents.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1363, Sec. 8, eff.

Sept. 1, 1997.

Sec. 31.1211. JURISDICTION OF MUNICIPAL PEACE OFFICERS. (a)

Notwithstanding any other law limiting the enforcement

jurisdiction of a peace officer, a peace officer of a

municipality who is certified as a marine safety enforcement

officer under Section 31.121 may enforce the provisions of this

chapter within an area of a lake that is outside the enforcement

jurisdiction of the peace officer if:

(1) any portion of the lake is contained in the corporate limits

or extraterritorial jurisdiction of the municipality; and

(2) the municipality has entered into a memorandum of

understanding with the governmental entity having enforcement

jurisdiction in that area granting the peace officer enforcement

jurisdiction in the area.

(b) The memorandum of understanding under Subsection (a)(2)

must:

(1) designate the jurisdiction that has the authority to conduct

any prosecution or ongoing investigation of a violation resulting

from an enforcement action under this section; and

(2) be approved by the Parks and Wildlife Department.

Added by Acts 2007, 80th Leg., R.S., Ch.

975, Sec. 1, eff. June 15, 2007.

Sec. 31.122. WATER SAFETY VESSELS: LIGHTS. Only the department

and police water safety vessels may use rotating or flashing blue

beacon lights.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 543, Sec. 5, eff. June

14, 1989.

Sec. 31.123. REQUIRED RESPONSE TO POLICE WATER SAFETY VESSEL.

The operator of a vessel underway, on sighting a rotating or

flashing blue beacon light, shall reduce power immediately and

bring the vessel to a no-wake speed and subsequent stop until the

intention of the water safety vessel is understood.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 543, Sec. 6, eff. June

14, 1989.

Sec. 31.124. INSPECTION OF VESSELS. (a) In order to enforce

the provisions of this chapter, an enforcement officer may stop

and board any vessel subject to this chapter and may inspect the

boat to determine compliance with applicable provisions.

(b) An officer boarding a vessel shall first identify himself by

presenting proper credentials.

(c) The operator of a vessel required by this chapter to hold a

certificate of number aboard the vessel shall show the

certificate to the officer on demand, and failure to do so

constitutes a violation of this chapter.

(d) No person operating a boat on the water of this state may

refuse to obey the directions of an enforcement officer when the

officer is acting under the provisions of this chapter.

(e) The safety of the vessel shall always be the paramount

consideration of an arresting officer.

(f) If an enforcement officer determines that a vessel and its

associated equipment is being used in violation of this chapter

or of any regulation or standard issued thereunder so as to

create an especially hazardous condition, he may direct the

operator to return to mooring, and the vessel may not be used

until the condition creating the violation is corrected.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.125. VIOLATIONS; NOTICE TO APPEAR. (a) An enforcement

officer who arrests a person for a violation of this chapter may

deliver to the alleged violator a written notice to appear within

15 days after the date of the violation before the justice court

having jurisdiction of the offense.

(b) The person arrested shall sign the notice to appear

promising to make his appearance in accordance with the

requirements set forth in the notice. After signing the notice

the person may be released. Failure to appear before the court in

the county having jurisdiction constitutes a violation of the

chapter. A warrant for the arrest of the person failing to appear

may be issued.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.126. VENUE. (a) Venue for an alleged violation or

offense under the provisions of this chapter is in the justice

court or county court having jurisdiction where the violation or

offense was committed.

(b) For an offense under the provisions of this chapter, there

is a presumption that the offense was committed in the justice

precinct and county where the dam containing the body of water is

located.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 31.127. PENALTIES. (a) A person who violates or fails to

comply with any provision of this chapter, or who violates or

fails to comply with a proclamation of the commission entered

under this chapter or a city ordinance or order of a

commissioners court or a political subdivision of the state made

or entered under this chapter, commits an offense that is a Class

C Parks and Wildlife Code misdemeanor.

(b) A person who violates Section 31.043(c) or 31.096 of this

code commits an offense that is a Class B Parks and Wildlife Code

misdemeanor.

(c) Except as provided by Subsection (f), a person who operates

a vessel in violation of Section 31.021(b) or 31.095 commits an

offense punishable by a fine of not less than $100 or more than

$500.

(d) The operator of a vessel who is involved in a collision,

accident, or other casualty that results in death or serious

bodily injury to another person and fails to comply with Section

31.104 commits an offense that is a Parks and Wildlife Code

felony.

(e) Except as provided by Subsection (d), the operator of a

vessel who is involved in a collision, accident, or other

casualty and fails to comply with Section 31.104 commits an

offense that is a Class A Parks and Wildlife Code misdemeanor.

(f) A court may dismiss a charge of operating a vessel with an

expired certificate of number under Section 31.021 if:

(1) the defendant remedies the defect not later than the 10th

working day after the date of the offense and pays an

administrative fee not to exceed $10; and

(2) the certificate of number has not been expired for more than

60 days.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 12,

eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 185, Sec. 2, eff.

July 1, 1989; Acts 1997, 75th Leg., ch. 1363, Sec. 9, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 200, Sec. 8(m), eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1133, Sec. 13, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1027, Sec. 12, eff. September 1, 2007.

Sec. 31.128. DISPOSITION OF FINES. (a) A justice of the peace,

or a clerk of any court, or any other officer of this state

receiving any fine imposed by a court for a violation of this

chapter shall send the fine to the department within 10 days

after receipt and shall note the docket number of the case, the

name of the person fined, and the section or article of the law

under which the conviction was secured.

(b) In justice court cases filed as the result of an arrest by a

game warden, the amount to be remitted to the game, fish, and

water safety account shall be 85 percent of the fine. In county

court cases filed as the result of an arrest by a game warden,

the amount to be remitted to the game, fish, and water safety

account shall be 80 percent of the fine. All costs of the court

shall be retained by the court having jurisdiction of the offense

and deposited as other fees in the proper county fund.

(c) In court cases filed as the result of an arrest by a marine

safety enforcement officer other than a game warden, the amount

to be remitted to the game, fish, and water safety account shall

be 60 percent of the fine. All costs of the court shall be

retained by the court having jurisdiction of the offense and

deposited as other fees in the proper county fund.

(d) Not less than 50 percent of the amount remitted to the game,

fish, and water safety account under Subsection (c) must be used

for the administration and enforcement of this chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 39, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1363, Sec. 10, eff.

Sept. 1, 1997.

Sec. 31.129. VIOLATION AND ENFORCEMENT OF SEWAGE DISPOSAL

REGULATIONS. (a) A person who violates or fails to comply with

a rule of the Texas Commission on Environmental Quality

concerning the disposal of sewage from boats commits an offense

that is a Class C Parks and Wildlife Code misdemeanor. A

separate offense is committed each day a violation continues.

(b) The enforcement provisions of this subchapter apply to

violations punishable by this section.

(c) A game warden or peace officer who is certified as a marine

safety enforcement officer under Section 31.121 may enforce a

rule of the Texas Commission on Environmental Quality concerning

the disposal of sewage from boats.

(d) A marine safety enforcement officer who reasonably suspects

that a boat is discharging sewage in an area where discharge is

prohibited may, if the owner or operator is aboard, board the

boat for the purpose of inspecting the marine sanitation device

for proper operation and testing the sanitation and holding

devices, including placing a dye tablet in the holding tank.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 13,

eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1256, Sec. 24, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

579, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

579, Sec. 4, eff. September 1, 2009.

Sec. 31.130. BOATER EDUCATION COURSE PERMITTED IN LIEU OF FINE.

(a) Except as provided by Section 31.131, this section applies

to a person who violates for the first time a provision of this

chapter relating to the operation of a vessel.

(b) A justice may defer imposition of a fine and place a

defendant on probation for a period not to exceed 60 days if the

defendant:

(1) pleads guilty or nolo contendere or is found guilty; and

(2) requests permission from the court to attend a boater

education course.

(c) The justice shall require the defendant to successfully

complete a boater education course approved by the department

during the probation period.

(d) If the defendant presents satisfactory evidence that the

defendant has successfully completed the boater education course,

the justice shall waive imposition of a fine. If the defendant

fails to successfully complete the boater education course, the

justice shall impose a fine for the violation.

Added by Acts 1997, 75th Leg., ch. 1363, Sec. 11, eff. Sept. 1,

1997.

Sec. 31.131. BOATER EDUCATION COURSE REQUIRED FOR CERTAIN

VIOLATIONS. (a) A justice shall require a person who is

adjudged guilty of an offense resulting from the violation of a

provision of Sections 31.094-31.103 or 31.106 to:

(1) pay any fine imposed for the violation; and

(2) successfully complete a boater education course approved by

the department not later than the 90th day after the date the

person is adjudged guilty.

(b) If the person fails to successfully complete the boater

education course, the person commits an offense that is a Class A

Parks and Wildlife Code misdemeanor.

Added by Acts 1997, 75th Leg., ch. 1363, Sec. 11, eff. Sept. 1,

1997.

Sec. 31.132. REPORTING PROCEDURES FOR ENFORCEMENT OFFICERS. A

marine safety enforcement officer shall provide to the department

on a form prescribed by the department a report of any incident

the officer investigates that involves a boating accident, water

fatality, or person who allegedly operates a boat while

intoxicated. The officer shall provide the report not later than

the 15th day after the date the incident occurred.

Added by Acts 1997, 75th Leg., ch. 1363, Sec. 11, eff. Sept. 1,

1997.

SUBCHAPTER F. WATER FACILITIES

Sec. 31.141. BOAT RAMPS. (a) The department may construct and

maintain boat ramps and access roads by the use of existing or

additional services or facilities of the department.

(b) On the completion of the work, the department shall prepare

and send vouchers to the comptroller of public accounts payable

to the department or to any person, firm, or corporation for

reimbursement for the work, and the comptroller shall issue

warrants on the game, fish, and water safety account to reimburse

the department or any person, firm, or corporation for the work

performed.

(c) The department may remove sand, silt, and other materials

from state-owned submerged land and may contract for the removal

of sand, silt, and other materials from state-owned submerged

land to provide access to boat ramps.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 1069, ch. 499, Sec. 1,

eff. Aug. 27, 1979; Acts 1993, 73rd Leg., ch. 679, Sec. 40, eff.

Sept. 1, 1993.

Sec. 31.142. BUOYS AND MARKERS. The department may provide for

a standardized buoy-marking program for the inland water of the

state. The department may purchase and provide the controlling

agency of the water bodies with buoys and markers.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 41, eff.

Sept. 1, 1993.

SUBCHAPTER G. PARTY BOATS

Sec. 31.171. DEFINITIONS. In this subchapter:

(1) "Licensed party boat operator" means a person issued a

license by the department under this subchapter.

(2) "Party boat" means a vessel:

(A) operated by the owner of the vessel or an employee of the

owner; and

(B) rented or leased by the owner for a group recreational event

for more than six passengers.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 19A(a), eff. June 15, 2007.

Sec. 31.172. APPLICABILITY; EXCEPTION. (a) This subchapter

applies only to a party boat that operates on the inland waters

of this state.

(b) This subchapter does not apply to a boat that is less than

30 feet in length or to a sailboat.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 19A(a), eff. June 15, 2007.

Sec. 31.173. PARTY BOAT OPERATOR AND STAFF. (a) Except as

provided by Subsection (c), the party boat owner shall provide

staff members, including a licensed party boat operator, who:

(1) operate and staff the party boat for the duration of a

rental or lease for a group recreational event as follows:

(A) for a boat with not more than 25 passengers, one staff

member who is an operator;

(B) for a boat with at least 26 but not more than 50 passengers,

two staff members, including one operator; and

(C) for a boat with more than 50 passengers, three staff

members, including one operator; and

(2) have each successfully completed a boater safety course

approved under this chapter.

(b) At least one staff member on the boat must be certified to

conduct cardiopulmonary resuscitation.

(c) This section does not apply to a party boat rented or leased

for an overnight or longer period for which the owner, or the

owner's staff, does not intend to remain in constant possession,

command, and control of the party boat.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 19A(a), eff. June 15, 2007.

Sec. 31.174. BOAT REQUIREMENTS. A party boat:

(1) may not carry more than the maximum number of passengers the

boat may safely accommodate as determined by the department on

inspection;

(2) must have a direct and reliable communication connection to

the land-based office of the owner and law enforcement and

emergency services by cellular telephone or very high frequency

radio; and

(3) must pass an annual water safety inspection conducted by the

department or a person under contract with the department.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 19A(a), eff. June 15, 2007.

Sec. 31.175. PASSENGER SAFETY INFORMATION; INSURANCE. (a) The

owner of a party boat shall provide each passenger with written

and verbal safety information and require each passenger to sign

a form acknowledging that the passenger reviewed and understands

the information.

(b) The verbal and written safety information must disclose that

no lifeguard is present on the party boat if there is not at

least one staff member on the boat who is certified as a

lifeguard by the American Red Cross, the American Lifeguard

Association, or another comparable nationally recognized

organization.

(c) The owner of a party boat must obtain at least a minimum

amount of liability insurance from an insurer licensed to do

business in this state. The commission shall set the amount.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 19A(a), eff. June 15, 2007.

Sec. 31.176. PARTY BOAT OPERATOR LICENSE. (a) The commission

by rule shall establish, as necessary to protect the public

health and safety, the requirements and procedures for the

issuance and renewal of a party boat operator license under this

subchapter.

(b) Except as provided by Subsection (c), the rules for

obtaining a license as a party boat operator must require at a

minimum that the applicant:

(1) be at least 21 years of age;

(2) observe for at least four hours a licensed party boat

operator operating a party boat on open water;

(3) operate for at least four hours a party boat on open water

while being supervised and observed by a licensed party boat

operator; and

(4) pass a written examination covering onboard safety

procedures and the applicable provisions of this chapter.

(c) An applicant is not required to comply with Subsections

(b)(2) and (3) if the applicant has:

(1) at least 25 hours of experience operating a party boat as

shown by appropriate documentation; and

(2) no record of boating violations.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 19A(a), eff. June 15, 2007.

Sec. 31.177. FEES. (a) The commission by rule shall establish

and collect a reasonable fee for:

(1) the issuance of a party boat operator license under this

subchapter; and

(2) the annual water safety inspection of a party boat required

by this subchapter.

(b) A fee collected by the department under this subchapter and

any interest that accrues on the fee shall be deposited to the

credit of the game, fish, and water safety account established

under Section 11.032.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 19A(a), eff. June 15, 2007.

Sec. 31.178. DRUG AND ALCOHOL TESTING. If a party boat is

involved in an accident causing serious personal injury or death,

each staff member on board is subject to mandatory drug and

alcohol testing.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 19A(a), eff. June 15, 2007.

Sec. 31.179. ENFORCEMENT. (a) In addition to a game warden,

any peace officer of a municipality or other political

subdivision of this state who is certified as a marine safety

enforcement officer under Section 31.121 may enforce this

subchapter:

(1) in the area of a navigable body of water that is in the

jurisdiction of the municipality or other political subdivision;

or

(2) in any part of a lake that is partly or wholly inside the

boundaries of:

(A) the municipality or its extraterritorial jurisdiction; or

(B) the political subdivision.

(b) A party boat is subject to enforcement inspections conducted

under Section 31.124.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 19A(a), eff. June 15, 2007.

Sec. 31.180. RULES. The commission shall adopt and enforce

rules necessary to implement this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 19A(a), eff. June 15, 2007.



CHAPTER 32. FLOATING CABINS

PARKS AND WILDLIFE CODE

TITLE 4. WATER SAFETY

CHAPTER 32. FLOATING CABINS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 32.001. DEFINITIONS. In this chapter:

(1) "Coastal water" means those waters east and south of the

coastal waters boundary established in 31 T.A.C. Section

65.3(10).

(2) "Floating cabin" means a structure securely moored in the

coastal water of this state used for habitation or shelter and

not routinely used for transportation. The term includes all

mooring lines, anchors, anchor lines, spuds, and pilings and any

other tethering devices. The term does not include a structure

permitted by the General Land Office under Chapter 33, Natural

Resources Code.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

Sec. 32.002. APPLICABILITY TO COASTAL WATER. This chapter

applies only to floating cabins moored in coastal water.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

Sec. 32.003. APPLICABILITY OF OTHER LAW. Chapter 33, Natural

Resources Code, does not apply to a floating cabin regulated

under this chapter.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

Sec. 32.004. EXEMPTION. Subchapter B does not apply to a

floating cabin owned by a state agency.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

Sec. 32.005. RULES. The commission may adopt rules to implement

this chapter.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

Sec. 32.006. NONAPPLICABILITY OF CHAPTER 2001, GOVERNMENT CODE.

The contested case provisions of the Administrative Procedure Act

(Sections 2001.051-2001.178, Government Code) do not apply to

this chapter.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

SUBCHAPTER B. PERMITS FOR FLOATING CABINS

Sec. 32.051. PERMIT REQUIRED. A person may not own, maintain,

or use a floating cabin in the public coastal water of this state

unless a permit has been issued under this chapter for the

floating cabin.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

Sec. 32.052. ELIGIBILITY FOR PERMIT. A person may apply for a

floating cabin permit if:

(1) the person owns the floating cabin;

(2) the floating cabin floats at high tide; and

(3) the owner owned and moored the floating cabin before August

31, 2001.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

Sec. 32.053. APPLICATION FOR PERMIT; REFUND. (a) An applicant

must apply for a permit on a form prescribed by the department.

The department shall issue a floating cabin permit to an

applicant who:

(1) meets the eligibility requirements of Section 32.052;

(2) provides the name, mailing address, and telephone number of

the applicant;

(3) describes the exact location of the floating cabin in terms

of longitude, latitude, degrees, minutes, and seconds as

determined by the global positioning system;

(4) describes the height, length, and width of the floating

cabin;

(5) provides the department with a color photograph with a full

view of the floating cabin;

(6) not later than August 31, 2001, pays a fee of $1,500 or a

lesser amount set by the commission; and

(7) provides the department with any other information that the

department reasonably requires.

(b) The applicant and each owner of the floating cabin must sign

the application under penalty of perjury.

(c) The department shall remit all fees collected under this

section to the comptroller for deposit to the credit of the

floating cabins cleanup account in the general revenue fund.

Money in the account may be used only for the cleanup of illegal

or abandoned floating cabins and related debris in the coastal

water.

(d) If the permit holder elects to retire the permit, the

department shall refund the fee under this section on

confirmation of proper removal of the floating cabin.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

Sec. 32.054. TERM OF PERMIT. A floating cabin permit issued

under this chapter has a term of one year.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

Sec. 32.055. ORIGINAL PERMIT AND PERMIT RENEWAL FEE. (a) An

original application for permit under Section 32.053 must be

accompanied by a permit application fee of $300.

(b) To renew a floating cabin permit, a permit holder must apply

in the manner prescribed by commission rule and pay a permit

renewal fee of $300.

(c) The department may refuse to issue or transfer an original

or renewal license, permit, or tag if the permittee has:

(1) been finally convicted of a violation of Section 32.154;

(2) failed to comply with a notice issued under Section 32.154;

or

(3) failed to pay a civil penalty assessed under Section 32.154.

(d) The department shall remit all fees collected under this

section to the comptroller for deposit to the credit of the game,

fish, and water safety account in the general revenue fund.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

Sec. 32.056. LOCATION OF PERMIT; INSPECTION ALLOWED. A permit

holder shall keep a copy of the permit in the floating cabin and

available for inspection by the department on request.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

Sec. 32.057. TRANSFER OF PERMIT. (a) A permit holder may in

writing transfer the permit to a new owner of the floating cabin.

(b) Not later than the 60th day after the date of transfer, the

new permit holder shall provide to the department:

(1) the name, mailing address, and telephone number of the new

permit holder;

(2) any other information the department reasonably requires;

and

(3) a $300 transfer fee.

(c) In the event that the permit holder consists of more than

one person, the withdrawal of persons from ownership shall not,

on renewal, be considered a transfer to the remaining owner or

owners for purpose of payment of the transfer fee.

(d) The new permit holder must sign the information provided to

the department under Subsection (b) under penalty of perjury.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

Sec. 32.058. PURCHASE PROGRAM; PERMIT EXPIRES. (a) The

commission by rule may establish a program to purchase a floating

cabin for which a permit has been issued.

(b) On transfer of ownership under this section, the permit

issued for the floating cabin expires.

(c) The owner of a floating cabin is not required to sell the

cabin to the department under this section.

(d) The floating cabin purchase account is created as a separate

account in the general revenue fund. The account consists of

money deposited to the account under this section, including

interest on that money. The department may accept grants and

gifts of money or materials from private or public sources to be

applied to the floating cabin purchase account. Money in the

floating cabin purchase account may be used only for the purposes

of this section. Section 403.095, Government Code, does not apply

to the account.

(e) Money from the game, fish, and water safety account may not

be used to purchase a floating cabin under this section.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

SUBCHAPTER C. REQUIREMENTS AND PROHIBITED CONDUCT

Sec. 32.101. IDENTIFICATION OF FLOATING CABIN. (a) A floating

cabin must be marked and identified by numbers, reflective tape,

paint, or other means as the commission may by rule require.

(b) From sunset to sunrise, a floating cabin shall exhibit at

least one white light that is visible from a 360-degree angle.

(c) This section applies to each owner of a floating cabin.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

Sec. 32.102. RELOCATION OF FLOATING CABIN. A permit holder may

relocate the floating cabin, subject to department approval, and

the commission shall by rule specify criteria for allowing

relocation.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

Sec. 32.103. REPLACEMENT OF FLOATING CABIN. The permit holder

may replace the floating cabin if:

(1) the replacement cabin does not exceed the height, length, or

width of the original cabin; and

(2) the department approves the replacement.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

Sec. 32.104. INCREASE IN SIZE OF CABIN PROHIBITED. A person may

not increase the height, length, or width of a floating cabin.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

Sec. 32.105. SANITATION DEVICE. (a) A floating cabin shall be

equipped with a portable marine sanitation device capable of

holding and retaining human body waste.

(b) Each owner of a floating cabin is liable for a violation of

this section.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

Sec. 32.106. SEWAGE DISCHARGE PROHIBITED. A person may not

discharge human body waste, treated or untreated, from a floating

cabin into or adjacent to coastal water or state land.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

Sec. 32.107. LOCATION OF FLOATING CABIN IN CERTAIN SITES

PROHIBITED. (a) A floating cabin may not be located in a state

park, state wildlife refuge, state wildlife sanctuary, or state

coastal preserve.

(b) Each owner of a floating cabin is liable for a violation of

this section.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

Sec. 32.108. OTHER PROHIBITED CONDUCT. An owner of a floating

cabin may not allow the cabin to:

(1) obstruct navigation;

(2) damage an oyster reef, serpulid reef, or seagrass bed; or

(3) rest on a bottom or shoreline at high tide.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

SUBCHAPTER D. ENFORCEMENT AND PENALTIES

Sec. 32.151. DISCIPLINARY ACTION. The department may suspend or

revoke a person's floating cabin permit or place the permit

holder on probation for a violation of this chapter.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

Sec. 32.152. CIVIL ACTIONS ALLOWED; CIVIL PENALTY. (a) The

department may bring an action for damages, injunctive relief,

and any other appropriate civil relief for a violation of this

chapter, except for Section 32.106.

(b) A court shall award the department attorney's fees if the

department prevails in a suit filed under this section.

(c) Each owner of the floating cabin is jointly and severally

liable for a violation under this section.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

Sec. 32.153. CRIMINAL PENALTIES. (a) A person commits an

offense if the person violates:

(1) Section 32.051;

(2) Section 32.053(b);

(3) Section 32.056;

(4) Section 32.057(d);

(5) Section 32.101;

(6) Section 32.104;

(7) Section 32.105;

(8) Section 32.106;

(9) Section 32.107; or

(10) Section 32.108.

(b) Except as provided by Subsection (c), an offense under

Subsection (a) is a Class C Parks and Wildlife Code misdemeanor.

(c) Except for a violation of Section 32.101(b), if it is shown

on the trial of an offense under this section that the defendant

was previously convicted two or more times under this section,

the offense is a Class B Parks and Wildlife Code misdemeanor,

except that the offense is not punishable by confinement in jail.

(d) Each day of a violation under this section is a separate

offense.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

Sec. 32.154. REMOVAL OF FLOATING CABIN; CRIMINAL PENALTY; CIVIL

PENALTY; HEARING. (a) If a person owns a floating cabin that

does not meet the criteria for issuance of an original permit

under this chapter or if an owner violates a provision of Section

32.104, 32.107, or 32.108, the department may by written notice

require the removal of the floating cabin from the coastal water

not later than the 90th day after the date of notice. The owner

may, not later than 30 days after receipt of notice of removal,

object to the revocation and show good cause why the permit

should not be revoked. Good cause includes:

(1) force majeure, including a hurricane or tropical storm;

(2) circumstances resulting in a change of criteria for reasons

not attributable to the actions of the owner; or

(3) any other reasons that the department adopts by rule.

(b) A person commits an offense if the person does not remove

the floating cabin during the period provided by Subsection (a)

or such extended period as may be prescribed by department rule.

An offense under this subsection is a Class B Parks and Wildlife

Code misdemeanor, except that the offense is not punishable by

confinement in jail.

(c) The department may assess a civil penalty for a violation of

Subsection (a) of not more than $1,000 for each day after the

notice period that the owner fails to remove the floating cabin.

Each owner is jointly and severally liable for the civil penalty

and the reasonable costs of removal and cleanup of the floating

cabin and related materials at that location.

(d) If a person does not remove the floating cabin during the

period provided by Subsection (a), the department or a person or

entity authorized by the department may remove and dispose of the

floating cabin and any associated personal property in any manner

without further notice.

(e) Notice under this section is valid if:

(1) a person who owns a floating cabin has held a permit issued

under this chapter and the notice is sent by certified letter

from the department to the owner at the last address supplied to

the department under this chapter; or

(2) as to a floating cabin that has not been identified and for

which the owner has not been issued a permit, the notice is

affixed to the floating cabin.

(f) The department is not liable to a person for the value of a

floating cabin, or any personal property associated with the

cabin, removed under this section.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.

Sec. 32.155. VENUE. The department may file any suit under this

chapter in Travis County or the county in which the floating

cabin that is the subject of the suit is located.

Added by Acts 2001, 77th Leg., ch. 1273, Sec. 1, eff. June 15,

2001.






TITLE 5. WILDLIFE AND PLANT CONSERVATION

CHAPTER 41. RECIPROCAL HUNTING AND FISHING PRIVILEGES

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE A. HUNTING AND FISHING LICENSES

CHAPTER 41. RECIPROCAL HUNTING AND FISHING PRIVILEGES

Sec. 41.003. RECIPROCAL LICENSE AGREEMENTS: BORDER STATES. (a)

The director shall negotiate for the commission with the proper

representatives of each state having a common border with Texas

to allow reciprocal fishing and migratory waterfowl hunting on

rivers and lakes on the common boundary between Texas and the

border state.

(b) An agreement must provide that a resident of the border

state who has a sport fishing license or a hunting license issued

by the border state may fish or hunt migratory waterfowl on

rivers and lakes of the common border, and a Texas resident

holding a Texas license is extended equal privileges. A person

who holds a nonresident sport fishing license or a nonresident

hunting license issued by this state or a border state may be

extended the same privileges as those extended a resident license

holder under this subsection.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 25, eff.

Sept. 1, 1997.

Sec. 41.004. RECIPROCAL AGREEMENTS PROCLAIMED. An agreement

under Section 41.003 is not effective until the commission by

proclamation has approved it.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 26, eff.

Sept. 1, 1997.

Sec. 41.005. TERMINATION OF RECIPROCAL LICENSE AGREEMENT. An

agreement under Section 41.003 of this code may be terminated by

the commission at any time after 90 days from the day notice of

the termination is given to each border state that is a party to

the agreement.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 41.006. REGULATIONS FOR RECIPROCAL LICENSE AGREEMENTS. (a)

The commission may make regulations conforming to an agreement

under Section 41.003 of this code for the conservation of fish

and wildlife.

(b) A regulation may be adopted only at a meeting of the

commission in Austin, and any interested person is entitled to be

heard at the meeting.

(c) Regulations adopted by the commission or issued by the

director, when authorized by the commission to issue regulations,

take effect 20 days after their adoption or issuance or as

otherwise specified in the regulations.

(d) After adoption of a regulation, a copy shall be numbered and

filed in the office of the commission. Other copies shall be

filed with the secretary of state, sent to the county clerk and

county attorney in each county affected by the regulation, sent

to the appropriate agency in the border state to which the

agreement applies, and sent to each employee of the department

who performs duties in a county affected by the regulation.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 27, eff.

Sept. 1, 1997.

Sec. 41.008. RECIPROCAL LICENSE AGREEMENTS: ANY OTHER STATE.

The department may agree with any other state to license sport

hunting and fishing by residents of the other state at the same

fee as Texas residents are licensed if the other state licenses

Texas residents at the same fee as residents of the other state

are licensed.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.



CHAPTER 42. GENERAL HUNTING LICENSE

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE A. HUNTING AND FISHING LICENSES

CHAPTER 42. GENERAL HUNTING LICENSE

Sec. 42.001. DEFINITIONS. In this chapter:

(1) "Resident" means:

(A) an individual who has resided continuously in this state for

more than six months immediately before applying for a hunting

license;

(B) a member of the United States armed forces on active duty;

(C) a dependent of a member of the United States armed forces on

active duty; or

(D) a member of any other category of individuals that the

commission by regulation designates as residents.

(2) "Nonresident" means an individual who is not a resident.

(3) "Carcass" means the body of a dead deer or antelope, as

listed in Section 63.001(a), that has not been processed more

than by quartering.

(4) "Final destination," for a carcass or wild turkey or any

part of a carcass or wild turkey, means:

(A) the permanent residence of the hunter;

(B) the permanent residence of any other person receiving the

carcass or wild turkey or the part of a carcass or wild turkey;

or

(C) a cold storage or processing facility.

(5) "Final processing," for a carcass or wild turkey, means the

cleaning of the dead animal for cooking or storage purposes. For

a carcass, the term also includes the processing of the animal

more than by quartering.

(6) "Cold storage or processing facility" means a stationary

facility designed and constructed to store or process game

animals and game birds.

(7) "Wildlife resource document" means a document prescribed by

the department, other than a tag or permit, that allows a person

to give, leave, receive, or possess any species of legally taken

game bird or game animal, or part of a legally taken game bird or

game animal, if the game bird or game animal is otherwise

required to have a tag or permit attached or is protected by a

bag or possession limit.

(8) "Quartering" means the processing of an animal into not more

than two hindquarters each having the leg bone (femur) attached

down to the knee and two front shoulders each having the leg

bones (scapula and humerus) attached down to the elbow. The term

also includes removal of two back straps.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 612, ch. 223, Sec. 1,

eff. Sept. 1, 1977; Acts 1991, 72nd Leg., ch. 301, Sec. 1, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 838, Sec. 1, eff. July

15, 1993; Acts 1997, 75th Leg., ch. 1256, Sec. 28, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

218, Sec. 1, eff. September 1, 2009.

Sec. 42.002. RESIDENT LICENSE REQUIRED; EXEMPTION. (a) Except

as provided by Subsections (b) and (c) of this section, no

resident may hunt any bird or animal in this state without having

acquired a hunting license.

(b) A resident possessing a valid resident trapper's license or

fur-bearing animal propagation permit is not required to have a

license issued under this section to take or possess the species

covered by the license or permit.

(c) A resident landowner or the landowner's agent or lessee may

take feral hogs causing depredation on the resident landowner's

land without having acquired a hunting license.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 2, Sec. 7,

eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 931, Sec. 4, eff.

June 16, 1995; Acts 2003, 78th Leg., ch. 809, Sec. 1, 2, eff.

June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

992, Sec. 6, eff. June 18, 2005.

Sec. 42.0021. LIFETIME RESIDENT HUNTING LICENSE. The department

may issue to residents of this state a lifetime resident hunting

license.

Added by Acts 1985, 69th Leg., ch. 267, art. 2, Sec. 8, eff.

Sept. 1, 1986.

Sec. 42.005. NONRESIDENT LICENSE REQUIRED. (a) No nonresident

in this state may hunt a mule deer, white-tailed deer, turkey,

pronghorn antelope, or desert bighorn sheep in this state without

first having acquired a general nonresident hunting license.

(b) Except as provided by Subsection (f), no nonresident may

hunt any bird or animal in this state without first having

acquired a general nonresident hunting license, a nonresident

special hunting license, or a nonresident five-day special

hunting license.

(c) A nonresident possessing a valid nonresident trapper's

license is not required to have a license issued under this

section to take or possess the species governed by the license.

(d) No nonresident may hunt a turkey during the spring turkey

hunting season without first having acquired a license as

required by Subsection (b) of this section or a nonresident

spring turkey hunting license.

(e) A nonresident may not acquire or possess during a license

year:

(1) more than one nonresident spring turkey hunting license; or

(2) a general nonresident hunting license and a nonresident

spring turkey hunting license.

(f) A nonresident landowner or the landowner's agent or lessee

may take feral hogs causing depredation on the nonresident

landowner's land without having acquired a hunting license

required by this chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 317, ch. 150, Sec. 1,

eff. Aug. 29, 1977; Acts 1981, 67th Leg., p. 1859, ch. 439, Sec.

1, eff. Aug. 31, 1981; Acts 1985, 69th Leg., ch. 267, art. 2,

Sec. 9, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 609, Sec.

1, eff. Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 95, Sec. 1, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 863, Sec. 1, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 809, Sec. 3, eff. June 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

992, Sec. 7, eff. June 18, 2005.

Sec. 42.006. POSSESSION OF LICENSE: RULES. The commission by

rule may prescribe requirements relating to possessing a license

issued under this chapter.

Added by Acts 1995, 74th Leg., ch. 931, Sec. 5, eff. June 16,

1995.

Sec. 42.010. ISSUANCE AND FORM OF LICENSES AND TAGS. (a) The

department shall prescribe the form of and issue the licenses and

tags authorized by this chapter.

(b) The department may issue tags for animals or birds allowed

by law to be killed during each year or season to holders of

licenses authorizing the killing of animals or birds. The

commission may establish fees for the tags.

(c) A person commits an offense if the person does not enter the

required information on a license or tag before hunting or if the

person possesses a tag without a name entered on the tag.

(d) No person may issue or receive a license or tag authorized

by this chapter except on the form provided by the department.

(e) The commission by regulation shall determine the number of

tags that may be issued to an individual for taking animals or

birds.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 612, ch. 223, Sec. 2,

eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 267, art. 2, Sec.

10, eff. Sept. 1, 1986; Acts 1991, 72nd Leg., ch. 911, Sec. 1,

eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 931, Sec. 6, eff.

June 16, 1995.

Sec. 42.012. RESIDENT LICENSE FEE. (a) The fee for a resident

hunting license is $8 or an amount set by the commission,

whichever amount is more.

(b) The commission may set a lower fee or waive the fee or

license requirement for a resident who is under 17 years old, 65

years old or older, or participating in an event that is

sponsored or co-sponsored by the Texas Parks and Wildlife

Department with the approval of the executive director. The

commission shall waive the fee for a qualified disabled veteran

and for a resident on active duty as a member of the United

States military forces, the Texas Army National Guard, the Texas

Air National Guard, or the Texas State Guard.

(c) "Qualified disabled veteran" means a veteran with a service

connected disability, as defined by the Veterans' Administration,

consisting of the loss of the use of a lower extremity or of a

disability rating of 60 percent or more and who is receiving

compensation from the United States for the disability.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 1328, ch. 277, Sec. 7,

eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2, Sec.

12, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 838, Sec. 2,

eff. July 15, 1993; Acts 1995, 74th Leg., ch. 931, Sec. 7, eff.

June 16, 1995; Acts 1997, 75th Leg., ch. 840, Sec. 1, eff. Sept.

1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

145, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

243, Sec. 1, eff. May 25, 2007.

Sec. 42.0121. LIFETIME RESIDENT HUNTING LICENSE FEE. The fee

for a lifetime resident hunting license is $300 or an amount set

by the commission, whichever amount is more.

Added by Acts 1985, 69th Leg., ch. 267, art. 2, Sec. 13, eff.

Sept. 1, 1986. Amended by Acts 1995, 74th Leg., ch. 931, Sec. 8,

eff. June 16, 1995.

Sec. 42.014. NONRESIDENT SPECIAL HUNTING LICENSE FEE. The fee

for a nonresident special hunting license is $37.75 or an amount

set by the commission, whichever amount is more.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 317, ch. 150, Sec. 2,

eff. Aug. 29, 1977; Acts 1979, 66th Leg., p. 1397, ch. 623, Sec.

1, eff. Aug. 27, 1979; Acts 1985, 69th Leg., ch. 267, art. 2,

Sec. 14, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 609, Sec.

2, eff. Sept. 1, 1987; Acts 1995, 74th Leg., ch. 931, Sec. 9,

eff. June 16, 1995.

Sec. 42.0141. GENERAL NONRESIDENT HUNTING LICENSE FEE. The fee

for a general nonresident hunting license is $100.75 or an amount

set by the commission, whichever amount is more.

Added by Acts 1977, 65th Leg., p. 317, ch. 150, Sec. 3, eff. Aug.

29, 1977. Amended by Acts 1979, 66th Leg., p. 1397, ch. 623, Sec.

2, eff. Aug. 27, 1979; Acts 1985, 69th Leg., ch. 267, art. 2,

Sec. 15, eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 931, Sec.

10, eff. June 16, 1995.

Sec. 42.0142. NONRESIDENT BANDED BIRD HUNTING LICENSE FOR

HUNTING ON A PRIVATE BIRD HUNTING AREA. (a) In lieu of a

general or nonresident special hunting license, a nonresident may

acquire a banded bird hunting license from the department

entitling the nonresident to take pen-reared, banded birds from a

licensed private bird hunting area only.

(b) The fee for a nonresident banded bird hunting license is an

amount set by the commission.

Added by Acts 1987, 70th Leg., ch. 609, Sec. 3, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 512, Sec. 3, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 838, Sec. 3, eff. Sept.

1, 1993; Acts 1995, 74th Leg., ch. 931, Sec. 11, eff. June 16,

1995.

Sec. 42.0143. NONRESIDENT FIVE-DAY SPECIAL HUNTING LICENSE. A

nonresident five-day special hunting license is valid for five

consecutive days. The fee for the license is set by the

commission in an amount not to exceed 50 percent of the amount of

the fee set for a nonresident special hunting license.

Added by Acts 1987, 70th Leg., ch. 609, Sec. 4, eff. Sept. 1,

1987. Amended by Acts 1995, 74th Leg., ch. 931, Sec. 12, eff.

June 16, 1995.

Sec. 42.0144. NONRESIDENT SPRING TURKEY HUNTING LICENSE FEE.

The fee for a nonresident spring turkey hunting license is $75 or

an amount set by the commission, whichever amount is more.

Added by Acts 1991, 72nd Leg., ch. 95, Sec. 2, eff. Sept. 1,

1991.

Sec. 42.017. DUPLICATE LICENSE AND TAGS. (a) If a person

licensed to hunt under the provisions of this chapter loses the

license or tags or if the license or tags are destroyed, the

person may apply to the department for and receive a duplicate

license or tags.

(b) The application for a duplicate license or tags is in the

form of an affidavit and must contain a statement of fact

concerning the loss or destruction of the license or tags and a

statement of the number of birds or animals, if any, killed under

the authority of the lost or destroyed license or tags. The

commission by regulation may prescribe additional requirements

for the issuance of a duplicate license or tag under this

section.

(c) A duplicate license entitling the holder to hunt any bird or

animal shall be clearly marked to indicate those birds or animals

previously killed under the authority of the lost or destroyed

license or tags and to prevent the killing of more birds or

animals than allowed for the year.

(d) The fee for a duplicate license or tags is $5 or an amount

set by the commission, whichever amount is more.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 612, ch. 223, Sec. 3,

eff. Sept. 1, 1977; Acts 1983, 68th Leg., p. 1329, ch. 277, Sec.

9, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2,

Sec. 16, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 838, Sec.

4, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 931, Sec. 13,

eff. June 16, 1995.

Sec. 42.0175. EXPIRATION DATE. (a) A license issued under this

chapter, other than a lifetime resident hunting license or a

nonresident five-day special hunting license is valid only during

the yearly period for which the license is issued without regard

to the date on which a license is acquired. Each yearly period

begins on September 1 or on another date set by the commission

and extends through August 31 of the next year or another date

set by the commission. A license issued under this chapter other

than a nonresident five-day special hunting license that is

issued before September 1 or another date set by the commission

and does not expire until August 31 of the next year or another

date set by the commission is valid from the date of issuance

through August 31 of the following year or another date set by

the commission. The commission by rule may set the amount of a

license fee for a license issued during a transition period at an

amount lower than prescribed in this chapter and provide for a

license term for a transition period that is shorter or longer

than a year.

(b) A license issued under Section 42.012(b) of this code to a

person who is 16 years of age at the time the license is issued,

but reaches the age of 17 during the term of the license, is

valid for the entire term of the license.

Added by Acts 1977, 65th Leg., p. 1536, ch. 626, Sec. 2, eff.

Aug. 29, 1977. Amended by Acts 1993, 73rd Leg., ch. 838, Sec. 5,

eff. July 15, 1993; Acts 1995, 74th Leg., ch. 931, Sec. 14, eff.

June 16, 1995.

Sec. 42.0177. BIRD OR ANIMAL TAGS: COMMISSION RULES. The

commission by rule may modify or eliminate the tagging

requirements of Section 42.018, 42.0185, or 42.020, or other

similar tagging requirements in this chapter.

Added by Acts 1995, 74th Leg., ch. 931, Sec. 15, eff. June 16,

1995.

Sec. 42.018. TAG TO BE ATTACHED TO DEER. (a) Except as

provided by Subsection (d) or commission rule, no person may

possess the carcass of a deer before the carcass has been finally

processed at a final destination unless there is attached to the

carcass a properly executed deer tag from a hunting license

provided by the department and issued to the person who killed

the deer.

(b) A tag is properly executed only when the month and the date

of the kill are cut out and the tag is filled out to show the

place the deer to which the tag is attached was killed and to

show other information required on the tag by the commission.

(c) If the deer's head is severed from the carcass, the properly

executed tag must remain with the carcass.

(d) A wildlife resource document completed by the person who

killed the deer must accompany the head or other part of the deer

not accompanied by a tag if at any time before the carcass is

finally processed the head or other part of the deer no longer

accompanies the carcass. If a portion of the carcass is divided

among persons and separated and the person who killed the deer

retains a portion of the carcass, that person shall retain the

tag with the portion of the carcass retained by that person. A

wildlife resource document shall be retained with the head of a

deer that is not kept with the carcass until the head is

delivered to the owner after taxidermy or, if not treated by a

taxidermist, until delivered to a final destination.

(e) Final processing for a deer carcass may occur only at a

final destination.

(f) This section does not prohibit a person before delivering a

deer carcass to a final destination from removing and preparing a

part of the deer if the removal and preparation occur immediately

before the part is cooked or consumed.

(g) A landowner or the landowner's agent operating under a

wildlife management plan approved by the department is, if

authorized by the commission, exempt from the tag requirements of

this section.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 2, Sec. 17,

eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 38, Sec. 1, eff.

Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 635, Sec. 2, eff. Sept.

1, 1993; Acts 1997, 75th Leg., ch. 1256, Sec. 29, eff. Sept. 1,

1997.

Sec. 42.0185. TAG TO BE ATTACHED TO TURKEY. (a) Except as

provided by commission rule, no person may possess a wild turkey

at any time after the turkey is killed and before it has been

finally processed at a final destination unless there is attached

to the turkey a properly executed turkey tag from a hunting

license provided by the department and issued to the person who

killed the turkey.

(b) A turkey tag is properly executed only when the month and

the date of the kill are cut out and the tag is filled out to

show the place the turkey to which the tag is attached was killed

and to show other information required on the tag.

(c) A wildlife resource document completed by the person who

killed the turkey must accompany a part of the turkey if at any

time before the turkey reaches a final destination the part of

the turkey no longer accompanies the tagged turkey and is

possessed by the person who killed the turkey or is given to,

left with, or possessed by another person, including a

taxidermist.

(d) This section does not prohibit a person before delivering a

wild turkey to a final destination from preparing part of the

turkey immediately before cooking and consuming the part.

Added by Acts 1977, 65th Leg., p. 613, ch. 223, Sec. 4, eff.

Sept. 1, 1977. Amended by Acts 1993, 73rd Leg., ch. 38, Sec. 2,

eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1256, Sec. 30, eff.

Sept. 1, 1997.

Sec. 42.019. POSSESSION OF CERTAIN PARTS OF ANTELOPE. (a)

Except as provided by Subsection (c), no person may possess the

carcass of an antelope before it has been finally processed at a

final destination unless there is attached to the carcass an

antelope permit provided by the department that is executed

legibly, accurately, and completely by the person who killed the

antelope.

(b) If the antelope's head is severed from the carcass, the

properly executed permit must remain with the carcass.

(c) A wildlife resource document completed by the person who

killed the antelope must accompany the head or other part of the

antelope not accompanied by a permit if at any time before the

carcass is finally processed the head or other part of the

antelope no longer accompanies the carcass. If a portion of the

carcass is divided among persons and separated and the person who

killed the antelope retains a portion of the carcass, that person

shall retain the permit with the portion of the carcass retained

by that person. A wildlife resource document shall be retained

with the head of an antelope that is not kept with the carcass

until the head is delivered to the owner after taxidermy or, if

not treated by a taxidermist, until delivered to a final

destination.

(d) Final processing for an antelope carcass may occur only at a

final destination.

(e) This section does not prohibit a person before delivering an

antelope carcass to a final destination from removing and

preparing a part of the antelope if the removal and preparation

occur immediately before the part is cooked and consumed.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 31, eff.

Sept. 1, 1997.

Sec. 42.020. BIRD OR ANIMAL TAGS: PROHIBITED ACTS. (a) No

person may purchase or use more bird or animal tags during a

license year than the number and type authorized for the year by

the commission, excluding duplicate licenses issued under Section

42.017 of this code.

(b) No person may:

(1) use the same bird or animal tag on more than one bird or

animal;

(2) use a bird or animal tag issued in the name of another;

(3) use a tag on a bird or animal for which another tag is

specifically required;

(4) kill a bird or animal required to be tagged and fail to

immediately attach a properly executed tag to the carcass; or

(5) hunt a bird or animal that requires a tag without having in

his immediate possession the tag required to be attached to the

carcass of the bird or animal being hunted.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 613, ch. 223, Sec. 5,

eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 267, art. 2, Sec.

18, eff. Sept. 1, 1985.

Sec. 42.021. BAG LIMITS AND SEASON NOT AFFECTED. The provisions

of this chapter do not authorize any person to exceed any bag

limit or to hunt deer or turkey during a closed season, and the

attachment of deer or turkey tags as provided by this chapter is

not prima facie evidence that the deer or turkey was lawfully

killed.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 613, ch. 223, Sec. 6,

eff. Sept. 1, 1977.

Sec. 42.022. ONE LICENSE FOR EACH YEAR. (a) No person may

acquire or possess more than one hunting license during a license

year. For purposes of this section, a violation does not occur

unless a person acquires or possesses more than one license

having the same expiration date.

(b) This section does not apply to the acquisition and

possession of a duplicate hunting license acquired as provided in

this chapter.

(c) This section does not apply to the acquisition and

possession by a nonresident of more than one nonresident hunting

license if the nonresident does not acquire or possess during a

license year:

(1) more than one nonresident:

(A) general hunting license; or

(B) spring turkey hunting license; or

(2) both a nonresident general hunting license and a nonresident

spring turkey hunting license.

(d) For purposes of this section, a license year begins on

September 1 or another date set by the commission and extends

through August 31 of the next year or another date set by the

commission.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 317, ch. 150, Sec. 4,

eff. Aug. 29, 1977; Acts 1987, 70th Leg., ch. 609, Sec. 5, eff.

Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 635, Sec. 3, eff. Sept.

1, 1993; Acts 1995, 74th Leg., ch. 931, Sec. 16, eff. June 16,

1995.

Sec. 42.023. HUNTING UNDER LICENSE OF ANOTHER. No person may

hunt under a license issued to another or permit another to hunt

under a license issued to him.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 42.024. EXHIBITING LICENSE. (a) No person required by the

provisions of this chapter to have a hunting license may fail or

refuse to show the license to an officer on demand.

(b) If on or before the trial of any person charged with a

violation of this section, the person produces for the court or

the prosecuting attorney the proper hunting license issued to the

person and valid at the time of the offense, the court having

jurisdiction of the suit shall dismiss the charge.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 810, ch. 368, Sec. 1,

eff. Aug. 27, 1979.

Sec. 42.025. PENALTY. A person who violates any provision of

this chapter commits an offense that is a Class C Parks and

Wildlife Code misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 15,

eff. Sept. 1, 1985.



CHAPTER 43. SPECIAL LICENSES AND PERMITS

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE A. HUNTING AND FISHING LICENSES

CHAPTER 43. SPECIAL LICENSES AND PERMITS

SUBCHAPTER C. PERMITS FOR SCIENTIFIC RESEARCH, ZOOLOGICAL

COLLECTION, REHABILITATION, AND EDUCATIONAL DISPLAY

Sec. 43.021. PROTECTED WILDLIFE. In this subchapter, "protected

wildlife" means all indigenous mammals, indigenous birds,

indigenous reptiles, indigenous amphibians, indigenous fish, and

other indigenous aquatic life the taking, collecting, holding,

possession, propagation, release, display, or transport of which

is governed by a provision of this code other than this

subchapter or by a commission rule adopted under any provision of

this code other than this subchapter and includes endangered

species.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1995, 74th Leg., ch. 927, Sec. 2, eff. Dec.

1, 1995.

Sec. 43.022. PERMIT REQUIREMENT. (a) No person may collect,

hold, possess, display, transport, release, or propagate

protected wildlife for the purposes of this subchapter without a

permit issued under this subchapter.

(b) A permit under this subchapter is not required for an

activity that may be lawfully conducted under the authority of

another license or permit issued under this code or in accordance

with another provision of this code.

(c) No other license is required for an activity conducted under

the authority of a permit issued under this subchapter.

(d) A permit under this subchapter is not required to hold,

transport, propagate, or display a marine mammal held under the

authority of the federal Marine Mammal Protection Act (16 U.S.C.

Section 1361 et seq.) unless the marine mammal is:

(1) a marine mammal for which the department has been delegated

management authority under Section 1379 of the Marine Mammal

Protection Act (16 U.S.C. Section 1379); or

(2) a marine mammal listed under the federal Endangered Species

Act (16 U.S.C. Section 1531 et seq.).

(e) The department may issue a permit to a qualified person to

collect, hold, possess, display, transport, release, or propagate

protected wildlife for scientific research, educational display,

zoological collection, or rehabilitation. A permit may not be

issued to propagate protected wildlife for rehabilitation or

educational display.

(f) The commission shall adopt rules to govern the collecting,

holding, possession, propagation, release, display, or transport

of protected wildlife for scientific research, educational

display, zoological collection, or rehabilitation.

(g) The commission by rule may set fees for review of permit

applications, inspections, transportation and boarding of seized

animals, laboratory analysis, or other department actions

necessary for implementation of this subchapter.

(h) The commission by rule may exempt certain categories of

activities from the permitting and fee requirements of or

established under this subchapter if those activities are

determined to provide a public benefit and do not adversely

affect a protected wildlife resource.

(i) A permit authorized by this subchapter may be issued by the

director or the director's designee.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1991, 72nd Leg., ch. 704, Sec. 2, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch. 927, Sec. 3, eff. Dec.

1, 1995.

Sec. 43.024. DISPOSITION OF PROTECTED WILDLIFE. (a) All

protected wildlife collected and subsequently held under this

subchapter or rules adopted under this subchapter remain the

property of the state and shall be relinquished to the department

or an agent of the department on demand or otherwise disposed of

in a manner prescribed by the department.

(b) No permit may be issued for the taking or transportation of

any endangered fish or wildlife the possession, taking, or

transportation of which is prohibited by federal law.

(c) A permit issued for the taking of migratory birds is not

valid unless the applicant has obtained a federal permit for the

taking of migratory birds.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1991, 72nd Leg., ch. 704, Sec. 3, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch. 927, Sec. 4, eff. Dec.

1, 1995.

Sec. 43.028. CIVIL SUIT; INJUNCTIVE RELIEF; COSTS. (a) The

department, on the approval of the director or commission, may

authorize the filing and prosecution of a civil suit to enforce

this subchapter or a rule adopted under this subchapter.

(b) On finding of a violation of this subchapter or a rule

adopted under this subchapter, a court may assess a civil penalty

in addition to providing injunctive relief. The penalty may not

exceed $1,000 for each violation. Each day of violation is a

separate offense. A civil suit filed under this subchapter is not

a bar to any criminal or administrative action.

(c) On entry of a judgment in favor of the department, the court

may award attorney's fees and court costs to the state.

Added by Acts 1995, 74th Leg., ch. 927, Sec. 5, eff. Dec. 1,

1995.

Sec. 43.030. PENALTY. A person who violates Section 43.022, a

commission rule, or the conditions of a permit issued under this

subchapter commits an offense that is a Class C Parks and

Wildlife Code misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 18,

eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 927, Sec. 6, eff.

Dec. 1, 1995.

SUBCHAPTER D. HUNTING LEASE LICENSES

Sec. 43.041. DEFINITIONS. In this subchapter:

(1) "Hunting cooperative" means a cooperative enterprise in

which participating landowners pool their acreage and lease it

for hunting purposes under the authority of a hunting lease

license and in which the leasing profits are distributed to the

landowners according to the landowners' participation.

(2) "Hunting lease" means the aggregate amount of land owned by

one individual, partnership, firm, or corporation or the

aggregate amount of land in a hunting cooperative in a county and

leased for hunting purposes. If an individual, partnership, firm,

or corporation owns a single tract of land, or if a hunting

cooperative has land, located partially in one county and

partially in another county, the individual, partnership, firm,

or corporation or the hunting cooperative may not be required to

have a separate hunting lease license for that portion of the

land located in the second county, unless the individual,

partnership, firm, or corporation, or a landowner participating

in the hunting cooperative, owns other land leased for hunting

purposes in the second county. If an individual, partnership,

firm, or corporation owns a single tract of land, or if a hunting

cooperative has land, located partially in one county and

partially in another county and the individual, partnership,

firm, or corporation or the hunting cooperative is not required

to have two licenses, the aggregate acreage of the tract shall be

used for determining the amount of the license fee required by

this subchapter.

(3) "Licensee" means:

(A) a person who owns the land, or manages a hunting cooperative

that has land, on which a hunting lease is located; or

(B) an individual listed on the license application as the

landowner's agent who holds a hunting lease license.

(4) "Guest" means a person, other than a licensee, who hunts or

takes an animal or bird on a hunting lease.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1975, 64th Leg., p. 1204, ch. 456, Sec. 3,

eff. Sept. 1, 1975; Acts 1985, 69th Leg., ch. 267, art. 3, Sec.

19, eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 512, Sec. 1,

eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 856, Sec. 1, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 16, Sec. 15.02, eff.

Aug. 26, 1991; Acts 1991, 72nd Leg., ch. 805, Sec. 1, eff. Sept.

1, 1991.

Sec. 43.042. LICENSE REQUIRED. (a) The owner of a hunting

lease or the landowner's agent may not receive as a guest for pay

or other consideration another person engaged in hunting unless

the owner or agent has acquired a hunting lease license from the

department.

(b) The license shall be displayed on the hunting lease.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1975, 64th Leg., p. 1204, ch. 456, Sec. 3,

eff. Sept. 1, 1975; Acts 1989, 71st Leg., ch. 512, Sec. 1, eff.

Sept. 1, 1989.

Sec. 43.043. ISSUANCE OF LICENSE. The department may issue a

hunting lease license only in the name of the owner of a hunting

lease or the name of the landowner's agent.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1975, 64th Leg., p. 1204, ch. 456, Sec. 3,

eff. Sept. 1, 1975; Acts 1989, 71st Leg., ch. 512, Sec. 1, eff.

Sept. 1, 1989.

Sec. 43.0431. APPLICATION FOR LICENSE. (a) The department may

require an application for a license and may prescribe the form

and content of the application.

(b) A written agreement containing the name, signature, address,

and number of acres for each participating landowner included in

a hunting cooperative must be attached to the application for a

hunting lease license for a hunting lease that is a hunting

cooperative.

Added by Acts 1989, 71st Leg., ch. 512, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 805, Sec. 2, eff.

Sept. 1, 1991.

Sec. 43.0432. WILDLIFE MANAGEMENT ASSOCIATION AREA HUNTING LEASE

LICENSES. (a) The owner of a tract of land included in a

wildlife management association area under Section 81.301 of this

code may apply for a wildlife management association area hunting

lease license for that tract of land.

(b) A wildlife management association area hunting lease license

applies only to the tract of land for which it is issued.

(c) Except as inconsistent with this section, this subchapter

applies to a wildlife management association area hunting lease

license in the same manner that it applies to a hunting lease

license.

Added by Acts 1993, 73rd Leg., ch. 418, Sec. 1, eff. Sept. 1,

1993; Acts 1993, 73rd Leg., ch. 635, Sec. 4, eff. Sept. 1, 1993.

Sec. 43.044. LICENSE FEES. (a) The fees for hunting lease

licenses, other than hunting leases that are hunting

cooperatives, are determined by the following schedule or

determined by the commission, whichever amount is more:

(1) $15 if the area of the hunting lease is less than 500 acres;

(2) $40 if the area of the hunting lease is 500 acres or more

but less than 1,000 acres; and

(3) $60 if the area of the hunting lease is 1,000 acres or more.

(b) The fee for a license for a hunting lease that is a hunting

cooperative is as follows:

(1) $60 + $5 per participating landowner if the area of the

hunting lease is less than 10,000 acres;

(2) $120 + $5 per participating landowner if the area of the

hunting lease is between 10,000 and 50,000 acres; and

(3) $240 + $5 per participating landowner if the area of the

hunting lease is over 50,000 acres.

(c) The fee for a wildlife management association area hunting

lease license is:

(1) $30 + $5 per participating landowner if the area of the

wildlife management association is less than 10,000 acres;

(2) $60 + $5 per participating landowner if the area of the

wildlife management association is between 10,000 and 50,000

acres; and

(3) $120 + $5 per participating landowner if the area of the

wildlife management association is over 50,000 acres.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1975, 64th Leg., p. 1204, ch. 456, Sec. 3,

eff. Sept. 1, 1975; Acts 1983, 68th Leg., p. 1329, ch. 277, Sec.

12, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2,

Sec. 22, eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 512, Sec.

1, eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 856, Sec. 2,

eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 16, Sec. 15.03,

eff. Aug. 26, 1991; Acts 1991, 72nd Leg., ch. 805, Sec. 3 eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 418, Sec. 2, eff. Sept.

1, 1993; Acts 1993, 73rd Leg., ch. 635, Sec. 5, eff. Sept. 1,

1993.

Sec. 43.045. DURATION OF LICENSE. A hunting lease license is

valid for the period from September 1 or another date set by the

commission through August 31 of the next year or another date set

by the commission. The commission by rule may set the amount of a

license fee for a license issued during a transition period at an

amount lower than prescribed in this subchapter and provide for a

license term for a transition period that is shorter or longer

than a year.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1975, 64th Leg., p. 1204, ch. 456, Sec. 3,

eff. Sept. 1, 1975; Acts 1989, 71st Leg., ch. 512, Sec. 1, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 931, Sec. 20, eff. June

16, 1995.

Sec. 43.055. PENALTY. A person who violates any provision of

this subchapter or who fails to comply with any provision of this

subchapter commits an offense that is a Class C Parks and

Wildlife Code misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Renumbered from Sec. 43.057 and amended by Acts 1975, 64th

Leg., p. 1204, ch. 456, Sec. 3, eff. Sept. 1, 1975. Amended by

Acts 1977, 65th Leg., p. 813, ch. 303, Sec. 2, eff. Aug. 29,

1977; Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 21, eff. Sept.

1, 1985; Acts 1989, 71st Leg., ch. 512, Sec. 1, eff. Sept. 1,

1989.

SUBCHAPTER E. PERMITS FOR TRAPPING, TRANSPORTING, AND

TRANSPLANTING GAME ANIMALS AND GAME BIRDS

Sec. 43.061. TRAPPING, TRANSPORTING, AND TRANSPLANTING GAME

ANIMALS AND GAME BIRDS; PERMIT REQUIRED. (a) No person may

capture, transport, or transplant any game animal or game bird

from the wild in this state unless that person has obtained a

permit to trap, transport, and transplant from the department.

(b) The department may issue permits for trapping, transporting,

and transplanting game animals or game birds from the wild to

allow adjustments in game populations for better wildlife

management. The permits may be issued only if recommended by

separate wildlife stocking plans approved by the department for

both the origin and the destination of the game animals or game

birds.

(c) The state is not liable for and may not incur any expense

for the trapping, transporting, and transplanting of game animals

and game birds under a permit issued under this section.

(d) A person receiving a permit under this section commits an

offense if that person does not comply with the conditions listed

on the permit, including conditions designed to minimize stress

and maximize the humane treatment of trapped or transplanted

animals and to minimize human health and safety risks.

(e) This section does not apply to any game animals or game

birds that are possessed or propagated under a license or permit

issued for that activity under another section of this code or to

an activity conducted under a permit issued under Section

43.0611.

(f) The commission by rule may set fees for review of permit

applications or other department actions necessary to implement

this section. If the permit authorizes the applicant to trap,

transport, and transplant squirrels that are causing damage to

personal property, the applicant is exempt from the payment of

the fee.

(g) The commission shall adopt rules for the content of wildlife

stocking plans, certification of wildlife trappers, and the

trapping, transporting, and transplanting of game animals and

game birds under this subchapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1995, 74th Leg., ch. 927, Sec. 8, eff. Dec.

1, 1995.

Sec. 43.0611. URBAN WHITE-TAILED DEER REMOVAL; PERMIT REQUIRED.

(a) The department may issue to an individual an urban

white-tailed deer removal permit for the trapping, transporting,

and transplanting of white-tailed deer if the individual shows to

the department's satisfaction that:

(1) there is an overpopulation of the deer in an area where deer

hunting is inadequate, because of human health or safety

concerns, for maintaining a balanced population of deer;

(2) the deer will be removed and transplanted to an area of

adaptable natural habitat capable of sustaining the additional

deer without exceeding the capacity of the habitat; and

(3) the deer will be subject to lawful hunting after the

relocation.

(b) The state is not liable for and may not incur any expense

for the trapping, transporting, and transplanting of white-tailed

deer under a permit issued under this section.

(c) The commission by rule may set fees for review of permit

applications or other department actions necessary to implement

this section. If the permit authorizes the applicant to remove

white-tailed deer only from property owned by a political

subdivision or institution of higher education of this state, the

applicant is exempt from the payment of the fee.

(d) A person holding a permit issued under this section commits

an offense if that person does not comply with conditions listed

on the permit, including conditions designed to minimize stress

and maximize the humane treatment of trapped or transplanted

animals and that minimize human health and safety risks.

(e) The department may establish times when only department

staff may trap, transport, or transplant deer under this section.

(f) Permits issued under this section do not entitle a person to

take, trap, or possess white-tailed deer on any privately owned

land without the landowner's written permission.

(g) The commission shall adopt rules for fees, applications, and

activities, including limitations on the times of the activities,

relating to permits for trapping, transporting, or transplanting

white-tailed deer.

Added by Acts 1995, 74th Leg., ch. 927, Sec. 9, eff. Dec. 1,

1995.

Sec. 43.0612. TRAPPING AND TRANSPORTING SURPLUS WHITE-TAILED

DEER; PERMIT REQUIRED. (a) In this section, "property owners'

association" has the meaning assigned by Section 202.001,

Property Code.

(b) The department may issue to a political subdivision or a

property owners' association a permit authorizing the trapping

and transporting of surplus white-tailed deer found within the

boundaries of the political subdivision or the geographic area in

which property subject to the property owners' association is

located.

(c) Not later than the 30th day before the date of the first

planned trapping and transporting of white-tailed deer, a

political subdivision or a property owners' association shall

file with the department an application showing that an

overpopulation of white-tailed deer exists within the political

subdivision or the geographic area in which property subject to

the property owners' association is located. If the department

issues a permit to a requesting political subdivision or property

owners' association the permit shall contain specific

instructions detailing the location to which the trapped

white-tailed deer are to be transported or transplanted.

(d) After receipt of an application, the department may issue to

the political subdivision or property owners' association a

permit specifying:

(1) the location to which trapped white-tailed deer must be

transported; and

(2) the purpose for which the trapped deer are to be used.

(e) The department may deny a political subdivision or a

property owners' association a permit if no suitable destination

for the trapped white-tailed deer exists.

(f) A political subdivision or property owners' association

trapping and transporting white-tailed deer under this section

must make reasonable efforts to ensure:

(1) safe and humane handling of trapped white-tailed deer; and

(2) minimization of human health and safety hazards in every

phase of the trapping and transporting of white-tailed deer.

(g) A permit issued under this section may authorize a political

subdivision or a property owners' association to trap and

transport white-tailed deer only between October 1 of a year and

March 31 of the following year, unless white-tailed deer found in

the political subdivision or in the geographic area in which

property subject to the property owners' association is located

pose a threat to human health or safety, in which case the

provision of Subsection (e) does not apply and a permit may

authorize the political subdivision or property owners'

association to trap and transport white-tailed deer at any time

of the year.

(h) A permit issued under this section does not entitle a person

to take, trap, or possess white-tailed deer found on any

privately owned land without the landowner's written permission.

(i) The state is not liable for and may not incur any expense

for the trapping and transporting of white-tailed deer under a

permit issued under this section.

(j) The department may not charge a fee for a white-tailed deer

trapping and transporting permit issued under this section.

(k) The commission may adopt rules necessary for the

implementation of this chapter, including rules which enhance the

opportunity to relocate overpopulation of urban deer and relating

to required notification, record-keeping, permit conditions, and

the disposition of trapped white-tailed deer.

Added by Acts 2003, 78th Leg., ch. 1241, Sec. 1, eff. Sept. 1,

2003.

Sec. 43.062. PENALTY. A person who violates any provision of

this subchapter or the terms of a permit issued under this

subchapter commits an offense that is a Class B Parks and

Wildlife Code misdemeanor.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 22, eff.

Sept. 1, 1985.

SUBCHAPTER F. PRIVATE BIRD HUNTING AREAS

Sec. 43.071. DEFINITIONS. In this subchapter:

(1) "Private bird hunting area" means a tract of land on which

the hunting or taking of pen-reared birds is authorized under

this subchapter.

(2) "Licensee" means a person who holds a private bird hunting

area license.

(3) "Guest" means a person other than a licensee who hunts or

takes birds on a private bird hunting area.

(4) "Field trial" means the hunting of banded pen-reared birds

in a formal trial of bird dogs that has been licensed or

sanctioned by an organization or association of bird dog clubs,

with or without the awarding of points.

(5) "Pen-reared birds" means bobwhite quail, pheasant, pigeons,

partridge, and mallard ducks propagated or acquired under Chapter

45 of this code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 512, Sec. 2, eff.

Sept. 1, 1989; Acts 1990, 71st Leg., 6th C.S., ch. 22, Sec. 1,

eff. Nov. 1, 1990.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

952, Sec. 11, eff. September 1, 2009.

Sec. 43.072. APPLICATION FOR LICENSE. (a) Any person may apply

to the department for a private bird hunting area license.

(b) The application for a private bird hunting area license must

be on a form supplied by the department and must include:

(1) the name and address of the applicant;

(2) the total number of contiguous acres to be licensed;

(3) the name and general location of the property; and

(4) the species of pen-reared birds to be hunted.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 1330, ch. 277, Sec. 13,

eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2, Sec.

23, eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 512, Sec. 2,

eff. Sept. 1, 1989.

Sec. 43.0721. LICENSE REQUIRED. (a) No person may release

banded pen-reared birds under this subchapter unless the person

holds a valid private bird hunting area license.

(b) The license must be displayed on the private bird hunting

area.

(c) A person is not required to hold a hunting lease license

issued under Subchapter D to hunt banded pen-reared birds

released under the authority of this subchapter.

Added by Acts 1989, 71st Leg., ch. 512, Sec. 2, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 171, Sec. 1, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1256, Sec. 32, eff.

Sept. 1, 1997.

Sec. 43.0722. ISSUANCE OF LICENSE; FEE; VALIDITY. (a) The

department may issue a license for a private bird hunting area

under this subchapter.

(b) The license shall be issued in the name of a person.

(c) The fee for a private bird hunting area license is $60 or an

amount set by the commission, whichever amount is more.

(d) The department may not issue more than one private bird

hunting area license for a single tract of land.

(e) A private bird hunting area license is valid only for the

tract of land for which it is issued.

(f) The private bird hunting area license is valid from

September 1 or another date set by the commission through August

31 of the next year or another date set by the commission. The

commission by rule may set the amount of a license fee for a

license issued during a transition period at an amount lower than

prescribed in this subchapter and provide for a license term for

a transition period that is shorter or longer than a year.

Added by Acts 1989, 71st Leg., ch. 512, Sec. 2, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 931, Sec. 22, eff.

June 16, 1995.

Sec. 43.073. AREA LIMITATIONS AND MARKINGS. (a) A private bird

hunting area must consist of contiguous acreage owned by an

individual, partnership, firm, or corporation.

(b) A private bird hunting area shall be distinguished from any

other club, hunting lease, or other leased premises for hunting

purposes by clearly marking its boundaries with wood, plastic, or

metal signs bearing the words, "Private Bird Hunting Area," and

the identification number. The lettering and identification

number on these signs must be in block letters and arabic numbers

not less than three inches high, and must be in a color that

contrasts with the background.

(c) Signs must be placed at each entrance to a private bird

hunting area to identify clearly the boundaries of each licensed

area.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 512, Sec. 2, eff.

Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

992, Sec. 8, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

992, Sec. 9, eff. June 18, 2005.

Sec. 43.074. TAKING OF PEN-REARED BIRDS AUTHORIZED. (a) A

licensee or a guest may take banded pen-reared birds on a

licensed private bird hunting area during the private bird

hunting area season.

(b) The private bird hunting area season begins each September 1

and extends through the following August 31.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 512, Sec. 2, eff.

Sept. 1, 1989.

Sec. 43.075. GAME BIRDS IN CAPTIVITY; BANDING. (a) A licensee

may hold pen-reared birds in captivity on the private bird

hunting area only for release to provide hunting.

(b) All pen-reared birds released on a private bird hunting area

shall be banded with a metal or plastic band before release.

(c) Each band must show the identification number of the

licensee.

(d) The band must remain on each bird killed until the bird is

taken to the permanent residence of the hunter, the permanent

residence of another person receiving the bird, or a cold storage

or processing facility unless the name and identification number

of the licensee has been stamped or printed on the box, wrapping,

or package containing the carcass of a bird that has been

processed and possessed, shipped, or transported without the band

attached.

(e) This subchapter may not be construed to exempt the holder of

a private bird hunting area license from the requirement of a

commercial game bird breeder's license if the pen-reared birds

are propagated on the licensed area.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 512, Sec. 2, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1256, Sec. 33, eff.

Sept. 1, 1997.

Sec. 43.076. LICENSE FORM. A private bird hunting area license

must be on a form prescribed by the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 512, Sec. 2, eff.

Sept. 1, 1989.

Sec. 43.0762. REGULATIONS. The commission may adopt regulations

necessary to administer this subchapter, including any provision,

limitation, or prohibition necessary to manage and protect game

birds occurring naturally in the wild.

Added by Acts 1989, 71st Leg., ch. 512, Sec. 2, eff. Sept. 1,

1989.

Sec. 43.0763. APPLICATION FOR FIELD TRIAL PERMIT. (a) Any

person, including a licensee, may apply to the department for a

field trial permit.

(b) The application must be on a form prescribed by the

department and must contain the following information:

(1) name and address of the applicant;

(2) name, address, and identification number of the licensee for

the private bird hunting area at which the field trial is to be

held;

(3) the species of birds to be used in the field trial; and

(4) the name of the association or organization of bird dog

clubs licensing or sanctioning the field trial.

(c) Repealed by Acts 1991, 72nd Leg., ch. 171, Sec. 2, eff.

Sept. 1, 1991.

Added by Acts 1989, 71st Leg., ch. 512, Sec. 2, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 171, Sec. 2, eff.

Sept. 1, 1991.

Sec. 43.0764. FIELD TRIAL PERMIT; FEE; VALIDITY. (a) No

person, club, or organization may hold a field trial unless that

person, club, or organization has in its immediate possession a

valid field trial permit issued by the department.

(b) The fee for a field trial permit is $50 or an amount set by

the commission, whichever amount is more.

(c) A field trial permit shall be issued in the name of an

individual.

(d) A field trial permit is valid for a period of nine

consecutive days.

(e) A field trial permit is not valid for a tract of land or

premises that is not licensed as a private bird hunting area.

Added by Acts 1989, 71st Leg., ch. 512, Sec. 2, eff. Sept. 1,

1989.

Sec. 43.077. PENALTY. A person who violates any provision of

this subchapter or a regulation of the commission under this

subchapter commits an offense that is a Class C Parks and

Wildlife Code misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 23,

eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 512, Sec. 2, eff.

Sept. 1, 1989.

Sec. 43.078. HUNTING LICENSE REQUIRED. (a) Except as provided

by Subsection (b) of this section, this subchapter does not

authorize any person to hunt pen-reared birds on a licensed

private bird hunting area without having in the person's

immediate possession a hunting license required by Chapter 42 of

this code.

(b) A person registered to participate in a field trial held

under a field trial permit issued by the department is exempt,

for the field trial, from the hunting license requirements of

Chapter 42 of this code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 512, Sec. 2, eff.

Sept. 1, 1989.

SUBCHAPTER G. PERMITS TO MANAGE WILDLIFE AND EXOTIC ANIMALS FROM

AIRCRAFT

Sec. 43.101. APPLICABILITY OF SUBCHAPTER. This subchapter and a

proclamation or regulation of the commission adopted under this

subchapter apply to all counties of the state.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1975, 64th Leg., p. 1222, ch. 456, Sec. 23,

eff. Sept. 1, 1975; Acts 1977, 65th Leg., p. 568, ch. 202, Sec.

1, eff. May 20, 1977; Acts 1979, 66th Leg., p. 255, ch. 133, Sec.

1, eff. May 9, 1979; Acts 1979, 66th Leg., p. 784, ch. 346, Sec.

1, eff. June 6, 1979; Acts 1981, 67th Leg., p. 936, ch. 351, Sec.

1, eff. June 10, 1981; Acts 1983, 68th Leg., p. 4706, ch. 819,

Sec. 1, eff. Aug. 29, 1983; Acts 1985, 69th Leg., ch. 730, Sec.

1, eff. Aug. 26, 1985; Acts 1989, 71st Leg., ch. 545, Sec. 1,

eff. Sept. 1, 1989.

Sec. 43.102. PERMIT AUTHORIZED. Under Public Law 92-159,

Section (b)(1) (85 Stat. 480, 16 U.S.C. 742j-1), the department

may issue permits for the management of wildlife and exotic

animals by the use of aircraft in this state.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 545, Sec. 1, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 969, Sec. 2, eff. Sept.

1, 1995.

Sec. 43.103. DEFINITIONS. In this subchapter:

(1) "Aircraft" means a mechanical or other device used for

flight in the air.

(2) "Depredating animals" means bobcats, feral hogs, red foxes,

coyotes, and crossbreeds between coyotes and dogs but does not

include birds or fowl.

(3) "Exotic animals" includes exotic livestock and exotic fowl

as defined by Section 161.001(a), Agriculture Code, wild animals

that are nonindigenous to Texas, aoudad sheep, and elk.

(4) "Harass" means to disturb, worry, molest, harry, torment,

rally, concentrate, drive, or herd.

(5) "Management by the use of aircraft" means counting,

photographing, relocating, capturing, or hunting by the use of

aircraft.

(6) "Wildlife" means any vertebrate species or their hybrids

that normally live in a state of nature and are not ordinarily

domesticated. This definition includes depredating animals.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 545, Sec. 1, eff.

Sept. 1, 1989; Acts 1990, 71st Leg., 6th C.S., ch. 22, Sec. 2,

eff. Nov. 1, 1990. Amended by Acts 1991, 72nd Leg., ch. 424, Sec.

1, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 969, Sec. 3,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 863, Sec. 2, eff.

Sept. 1, 1997.

Sec. 43.104. GROUNDS TO ISSUE PERMIT. The department may issue

a permit to any person if the department finds that management of

wildlife or exotic animals by the use of aircraft is necessary to

protect or to aid in the administration or protection of land,

water, wildlife, livestock, domesticated animals, human life, or

crops and will not have a deleterious effect on indigenous

species.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 545, Sec. 1, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 969, Sec. 4, eff. Sept.

1, 1995.

Sec. 43.105. APPLICATION FOR PERMIT. (a) An applicant for a

permit under this subchapter shall file with the application one

or more affidavits, containing facts as well as opinion, as to

why the permit should be issued for the management of wildlife or

exotic animals by the use of aircraft.

(b) A permit holder under this subchapter must submit a

landowner's authorization to manage wildlife or exotic animals to

the department identifying the land to be managed and stating the

kind and number of wildlife or exotic animals to be managed. The

landowner's authorization may be submitted by a group of

landowners or by an association on behalf of such landowners.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 545, Sec. 1, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 969, Sec. 5, eff. Sept.

1, 1995.

Sec. 43.106. FORM AND PERIOD OF VALIDITY OF PERMIT; RENEWAL.

(a) The department shall prescribe the form and manner of

issuance of, and periods of validity and renewal dates for,

permits and landowner's authorizations authorized by this

subchapter.

(b) A landowner agreement application to manage wildlife or

exotic animals may be approved by the department for the time

period required to complete the management activity but not for

less than one year.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 545, Sec. 1, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 969, Sec. 6, eff. Sept.

1, 1995.

Sec. 43.107. REPORTS REQUIRED. (a) The holder of a permit

under this subchapter shall report to the department in the time

and manner required by commission proclamation.

(b) An offense under this section may be prosecuted in the

county in which the defendant resides or in the county where the

offense took place.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 545, Sec. 1, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 969, Sec. 7, eff. Sept.

1, 1995.

Sec. 43.108. REPORTS BY DEPARTMENT. The department shall report

annually to the Secretary of the Interior of the United States as

required by federal law.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 545, Sec. 1, eff.

Sept. 1, 1989.

Sec. 43.109. REGULATIONS. (a) The commission may make

regulations governing management of wildlife or exotic animals by

the use of aircraft under this subchapter.

(b) A proclamation or regulation of the commission adopted under

this subchapter may:

(1) prescribe forms and procedures for permit applications;

(2) establish procedures for the management of wildlife or

exotic animals by the use of aircraft;

(3) limit the time and the place for which a permit is valid;

(4) prohibit acts; and

(5) require, limit, or prohibit any activity as necessary to

implement this subchapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 545, Sec. 1, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 969, Sec. 8, eff. Sept.

1, 1995.

Sec. 43.1095. PROHIBITED ACTS. (a) For purposes of this

subchapter, a person commits an offense if that person:

(1) hunts or kills, or attempts to hunt or kill, from an

aircraft any animal or bird that is not specifically authorized

by a permit issued under this subchapter;

(2) uses an aircraft to manage wildlife or exotic animals

without first obtaining and having in the person's immediate

possession a permit and a landowner's authorization for the

management of wildlife or exotic animals by the use of aircraft;

or

(3) uses an aircraft to harass wildlife, exotic animals, or any

other animal or bird.

(b) It is a defense to prosecution for harassment of wildlife or

exotic animals under this section if the person is engaged in the

activity of counting, photographing, relocating, capturing, or

hunting wildlife or exotic animals under the authority of a

permit under this subchapter.

(c) Nothing in this chapter authorizes a person to hunt any

animal or bird from an aircraft for sport.

Added by Acts 1989, 71st Leg., ch. 545, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 969, Sec. 9, eff.

Sept. 1, 1995.

Sec. 43.110. PERMIT FEE. The commission shall set a fee for a

permit that authorizes the management of wildlife or exotic

animals by the use of aircraft.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 545, Sec. 1, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 969, Sec. 10, eff. Sept.

1, 1995.

Sec. 43.111. PENALTY. (a) Except as otherwise provided by this

section, a person who violates any provision of this subchapter

or a proclamation or regulation adopted under this subchapter

commits an offense that is a Class A Parks and Wildlife Code

misdemeanor.

(b) A person who violates Section 43.107 commits an offense that

is a Class C Parks and Wildlife Code misdemeanor.

(c) If it is shown at the trial of the defendant for a violation

of this subchapter or a proclamation or regulation adopted under

this subchapter that the defendant has been convicted of a Class

A Parks and Wildlife Code misdemeanor violation of this

subchapter within 10 years preceding the trial date, on

conviction the defendant shall be punished for a Parks and

Wildlife Code felony. This subsection does not apply if the

previous conviction was for a violation of Section 43.107.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 24,

eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 545, Sec. 1, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 969, Sec. 11, eff. Sept.

1, 1995.

SUBCHAPTER H. PERMITS TO CONTROL WILDLIFE PROTECTED BY THIS CODE

Sec. 43.151. THREATS TO PUBLIC SAFETY OR DAMAGE BY WILDLIFE. A

person who has evidence clearly showing that wildlife protected

by this code is causing serious damage to commercial

agricultural, horticultural, or aquicultural interests, or is a

threat to public safety, and who desires to kill the protected

wildlife shall give written notice of the facts to the

department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1987, 70th Leg., ch. 610, Sec. 1, eff.

Sept. 1, 1987; Acts 2001, 77th Leg., ch. 968, Sec. 38, eff. Sept.

1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

251, Sec. 1, eff. May 29, 2009.

Sec. 43.1515. RULES. The commission may adopt rules to

implement this subchapter, including rules governing:

(1) reports that must be submitted to the department by a person

who holds a permit issued by the department under this

subchapter;

(2) the reinstatement of a canceled permit and a fee for the

reinstatement;

(3) the possession of wildlife resources taken or held under

this subchapter;

(4) the circumstances required to qualify for a permit; and

(5) the electronic issuance of permits.

Added by Acts 2009, 81st Leg., R.S., Ch.

251, Sec. 2, eff. May 29, 2009.

Sec. 43.152. DEPARTMENT INSPECTION. (a) On receiving notice

from a person under Section 43.151, the department may inspect

the property and determine if damage or a threat to public safety

is occurring as alleged in the notice.

(b) If the notice received by the department under Section

43.151 alleges damage or a threat to public safety caused by mule

deer, pronghorn antelope, or desert bighorn sheep, the department

may not issue a permit under Section 43.154 unless the department

inspects the property and determines whether serious damage or a

threat to public safety is occurring.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1987, 70th Leg., ch. 610, Sec. 1, eff.

Sept. 1, 1987; Acts 2001, 77th Leg., ch. 968, Sec. 39, eff. Sept.

1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

251, Sec. 3, eff. May 29, 2009.

Sec. 43.153. APPLICATION FOR PERMIT. (a) A person who has

evidence of damage by depredation or threat to public safety may

file with the department an application for a permit to kill the

protected wildlife.

(b) The application must be in writing, be sworn to by the

applicant, and contain:

(1) a statement of facts relating to the damage or threat; and

(2) an agreement by the applicant to comply with the provisions

of this subchapter and any rules adopted by the commission under

this subchapter.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 251, Sec. 10,

eff. May 29, 2009.

(d) The application must be accompanied by a permit application

fee of $50 or an amount set by the commission, whichever amount

is more. Proceeds from the fee shall be deposited in the special

game, fish, and water safety account.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1987, 70th Leg., ch. 610, Sec. 1, eff.

Sept. 1, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

251, Sec. 4, eff. May 29, 2009.

Acts 2009, 81st Leg., R.S., Ch.

251, Sec. 10, eff. May 29, 2009.

Sec. 43.154. PERMIT. (a) On receipt of an application, the

department may issue a permit for the killing of wildlife without

regard to the closed season, bag limit, or means and methods. As

soon as practicable, but not later than the 10th business day

after the date the department receives an application, the

department shall approve or deny the application and, if the

application is approved, issue the permit.

(a-1) The department may not issue a permit under this section

for the killing of mule deer, pronghorn antelope, or desert

bighorn sheep unless:

(1) the department has inspected the property and has verified

that serious damage or a threat to public safety as described in

the notice under Section 43.151 is occurring;

(2) the department has made recommendations to the applicant

regarding ways to minimize the damage or threat; and

(3) the applicant has made a reasonable effort to comply with

the recommendations made by the department under this section.

(b) The department shall deliver or mail the permit, if issued,

to the person requesting the permit or to the regional or local

office of the department for pickup by the person. The

department may issue the permit electronically.

(c) A permit must specify:

(1) the period of time during which it is valid;

(2) the area in which it applies;

(3) the kind and number of wildlife authorized to be killed; and

(4) the persons permitted to kill the noxious wildlife.

(d) No state permit is required to authorize a person to kill

migratory birds protected by the Federal Migratory Bird Treaty

Act if the person has obtained a permit authorizing that activity

from the United States Department of the Interior or the United

States Department of Agriculture.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1987, 70th Leg., ch. 610, Sec. 1, eff.

Sept. 1, 1987; Acts 1997, 75th Leg., ch. 1256, Sec. 34, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 968, Sec. 40, eff. Sept.

1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

251, Sec. 5, eff. May 29, 2009.

Sec. 43.155. DISPOSITION OF WILDLIFE. (a) The holder of a

permit issued under this subchapter or a person designated by

Section 43.154(c)(4) who kills wildlife under the authority of

the permit shall dispose of the carcass by donating it to a

charitable institution, a hospital, a needy person, or any other

appropriate recipient.

(b) The permit holder or a person designated under Section

43.154(c)(4) may not keep or sell any part of the wildlife taken

under this subchapter, including antlers.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1987, 70th Leg., ch. 610, Sec. 1, eff.

Sept. 1, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

251, Sec. 6, eff. May 29, 2009.

Sec. 43.156. CANCELLATION OF PERMIT. The department may cancel

a permit if:

(1) the permit does not accomplish its intended purposes;

(2) the permit holder fails to submit a required report to the

department; or

(3) the permit holder intentionally made false claims on the

application for the permit.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 48,

eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 610, Sec. 1, eff.

Sept. 1, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

251, Sec. 7, eff. May 29, 2009.

Sec. 43.1565. REINSTATEMENT OF PERMIT. The department may

reinstate a canceled permit if the permit holder submits an

application for reinstatement in the same manner as required by

Section 43.153 for an original permit and pays a fee set by the

commission.

Added by Acts 2009, 81st Leg., R.S., Ch.

251, Sec. 8, eff. May 29, 2009.

Sec. 43.157. VIOLATIONS; PENALTY. (a) Repealed by Acts 2009,

81st Leg., R.S., Ch. 251, Sec. 10, eff. May 29, 2009.

(b) No permittee may dispose of a wildlife carcass killed under

the permit or allow the wildlife to be disposed of except as

allowed under Section 43.155 of this code.

(c) No permittee may violate a term or condition of the permit.

(d) Except as provided by Subsection (e), a person who violates

this section commits an offense that is a Class B Parks and

Wildlife Code misdemeanor.

(e) A person who violates a reporting requirement adopted under

this subchapter commits an offense that is a Class C Parks and

Wildlife Code misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 25,

eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 610, Sec. 1, eff.

Sept. 1, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

251, Sec. 9, eff. May 29, 2009.

Acts 2009, 81st Leg., R.S., Ch.

251, Sec. 10, eff. May 29, 2009.

Sec. 43.158. LANDOWNER PERMIT EXEMPTION. Nothing in this

subchapter prevents a landowner or the landowner's agent or

lessee from taking depredating feral hogs on the landowner's land

without having acquired a permit under this subchapter.

Added by Acts 2003, 78th Leg., ch. 809, Sec. 4, eff. June 20,

2003.

SUBCHAPTER I. ARCHERY STAMPS

Sec. 43.201. ARCHERY STAMP REQUIRED. (a) Except as provided by

Subsection (c) or (d), no person may hunt deer, turkey, or

javelina (collared peccary) during an open archery season

provided by law or by the proclamations of the commission and

during which season only crossbows, longbows, recurved bows, and

compound bows may be used unless the person has acquired an

archery hunting stamp issued to the person by the department.

The commission by rule may prescribe requirements relating to

possessing a stamp required by this subchapter. In a county that

does not permit hunting with a firearm, a hunter may use a

crossbow only if the hunter is a person with upper limb

disabilities and has an archery hunting stamp.

(b) The stamp shall be issued in the form and manner prescribed

by the department and, except as provided by Subsection (d), must

be signed on its face by the person using the stamp for the stamp

to be valid for hunting purposes.

(c) The commission by regulation may exempt a person from the

stamp requirement of this section.

(d) The commission by rule may prescribe alternate requirements

for identifying the purchaser of a stamp issued in an automated

manner.

(e) A stamp issued under this subchapter is valid for hunting

only during the yearly period for which the stamp is issued

without regard to the date on which the stamp is acquired. Each

yearly period begins on September 1 or another date set by the

commission and extends through August 31 of the next year or

another date set by the commission. The commission by rule may

set the amount of a stamp fee for a stamp issued during a

transition period at an amount lower than prescribed in this

subchapter and provide for a stamp term for a transition period

that is shorter or longer than a year.

Added by Acts 1975, 64th Leg., p. 1203, ch. 456, Sec. 1, eff.

Sept. 1, 1975. Amended by Acts 1993, 73rd Leg., ch. 838, Sec. 9,

eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 931, Sec. 24, eff.

June 16, 1995; Acts 1997, 75th Leg., ch. 1256, Sec. 35, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

99, Sec. 1, eff. September 1, 2009.

Sec. 43.202. FEE. The fee for an archery hunting stamp is $6 or

an amount set by the commission, whichever amount is more. The

department may issue other editions of the stamp that are not

valid for hunting at an amount set by the commission.

Acts 1975, 64th Leg., p. 1203, ch. 456, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 1330, ch. 277, Sec. 14,

eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2, Sec.

24, eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 931, Sec. 25,

eff. June 16, 1995.

Sec. 43.203. HUNTING LICENSE REQUIRED. The purchase or

possession of an archery hunting stamp does not permit a person

to hunt deer, turkey, or javelina without the license required by

Chapter 42 or by any means or methods not allowed by law.

Acts 1975, 64th Leg., p. 1203, ch. 456, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 36, eff.

Sept. 1, 1997.

Sec. 43.204. STAMP SALE RECEIPTS. The net revenue derived from

the sale of archery hunting stamps shall be sent to the

department.

Acts 1975, 64th Leg., p. 1203, ch. 456, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 548, ch. 260, art. 1,

Sec. 4, eff. Sept. 1, 1979.

Sec. 43.205. PENALTY. (a) A person who violates Section 43.201

of this code commits an offense that is a Class C Parks and

Wildlife Code misdemeanor.

(b) A person hunting a species covered by this chapter during an

open archery season who fails or refuses on the demand of any

game warden or other peace officer to exhibit an archery hunting

stamp or proof that the person is eligible for any exemptions

provided by Section 43.201(c) is presumed to be in violation of

Section 43.201 of this code.

Acts 1975, 64th Leg., p. 1203, ch. 456, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 26,

eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 838, Sec. 10, eff.

Sept. 1, 1993.

SUBCHAPTER L. DEER BREEDER'S PERMIT

Sec. 43.351. DEFINITIONS. In this subchapter:

(1) "Breeder deer" means a white-tailed deer or mule deer

legally held under a permit authorized by this subchapter.

(2) "Deer breeder" means a person holding a valid deer breeder's

permit.

(3) "Captivity" means the keeping of a breeder deer in an

enclosure suitable for and capable of retaining the breeder deer

it is designed to retain at all times under reasonable and

ordinary circumstances and to prevent entry by another deer. The

term includes the temporary keeping of a breeder deer in a

vehicle or trailer.

(4) "Deer" means a white-tailed deer or mule deer.

(5) "Durable identification tag" means a single tag not easily

dislodged or removed and made of a material that is not likely to

disintegrate or decompose. The term includes, but is not limited

to, newly developed technologies, including radio frequency

identification tags.

(6) "Immediate locality" means land that is contiguous and that

is owned by the same person. For purposes of this subdivision,

land divided or separated only by a public road or a public

waterway is contiguous.

(7) "Transfer" means any movement of breeder deer from a breeder

facility, a nursing facility, or a deer management permit

facility other than to an accredited veterinarian for medical

purposes.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 49, eff.

Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

79, Sec. 2, eff. September 1, 2007.

Sec. 43.352. PERMIT AUTHORIZED; DURATION OF PERMIT. (a) The

department shall issue a permit to a qualified person to possess

live breeder deer in captivity.

(b) The department may issue a permit under this section that is

valid for longer than one year.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 49, eff.

Sept. 1, 1985. Amended by Acts 1991, 72nd Leg., ch. 704, Sec. 8,

eff. Sept. 1, 1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

79, Sec. 2, eff. September 1, 2007.

Sec. 43.353. PERMIT IS DEFENSE. In any prosecution for the

unlawful possession or transportation of white-tailed deer or

mule deer, the possession of a permit issued under this

subchapter to the accused is a complete defense if the conduct

was authorized under the terms of the permit.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 49, eff.

Sept. 1, 1985. Amended by Acts 1991, 72nd Leg., ch. 704, Sec. 9,

eff. Sept. 1, 1991.

Sec. 43.356. SERIAL NUMBER. The department shall issue a

serial number to a permittee when the department issues the

permittee a deer breeder's permit. The same serial number shall

be assigned to the permittee if the department issues the

permittee a subsequent deer breeder's permit.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 49, eff.

Sept. 1, 1985. Amended by Acts 1991, 72nd Leg., ch. 704, Sec. 12,

eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1255, Sec. 2, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1256, Sec. 38, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

79, Sec. 2, eff. September 1, 2007.

Sec. 43.3561. IDENTIFICATION OF BREEDER DEER. (a) Not later

than March 31 of the year following the year in which the breeder

deer is born, a breeder deer held in a permitted deer breeding

facility must be identified by placing on each breeder deer

possessed by the deer breeder a single, reasonably visible,

durable identification tag bearing an alphanumeric number of not

more than four characters assigned by the department to the

breeding facility in which the breeder deer was born and unique

to that breeder deer. A deer breeder is not required to remove

the tag for any purpose but may remove the tag and replace the

tag immediately to meet the requirements of this section.

(b) A person may not remove or knowingly permit the removal of a

breeder deer held in a facility by a permittee under this

subchapter unless the breeder deer has been permanently and

legibly tattooed in one ear with the unique identification number

assigned to the breeder in lawful possession of the breeder deer

and specific to the breeding facility in which the breeder deer

was born or initially introduced if from an out-of-state source.

(c) A person may not knowingly accept or permit the acceptance

of a breeder deer into a facility regulated under this subchapter

unless the breeder deer has been permanently and legibly tattooed

in one ear with the unique identification number assigned to the

breeder in lawful possession of the breeder deer and specific to

the facility in which the breeder deer was born or initially

introduced if from an out-of-state source.

Added by Acts 2007, 80th Leg., R.S., Ch.

79, Sec. 2, eff. January 1, 2008.

Sec. 43.357. PERMIT PRIVILEGES; REGULATIONS. (a) The holder of

a valid deer breeder's permit may:

(1) engage in the business of breeding breeder deer in the

immediate locality for which the permit was issued; and

(2) sell, transfer to another person, or hold in captivity live

breeder deer for the purpose of propagation or sale.

(a-1) A deer breeder, a deer breeder's authorized agent, or an

assistant who is not a permittee under this subchapter but is

acting under the direction of a deer breeder or a deer breeder's

authorized agent may capture a breeder deer held in a permitted

facility for:

(1) removal from an enclosure;

(2) veterinary treatment;

(3) tagging;

(4) euthanasia for the purpose of:

(A) humane dispatch of the breeder deer; or

(B) the conduct of a test for a reportable disease as required

by law; or

(5) any other purpose required or allowed by law.

(b) The commission may make regulations governing:

(1) the possession of breeder deer held under the authority of

this subchapter;

(2) the recapture of lawfully possessed breeder deer that have

escaped from the facility of a deer breeder;

(3) permit applications and fees;

(4) reporting requirements;

(5) procedures and requirements for the purchase, transfer,

sale, or shipment of breeder deer;

(6) the endorsement of a deer breeder facility by a certified

wildlife biologist;

(7) the number of breeder deer that a deer breeder may possess;

and

(8) the dates for which a deer breeder permit is valid.

(c) A person who holds a permit under this subchapter or a

person who receives a breeder deer under this subchapter is not

required to have the release site inspected or approved before

the release of a breeder deer from a breeding facility. This

section does not preclude the department from making a habitat

inspection but does direct the department to refrain from

implementing habitat inspection rules or procedures that could

unreasonably impede the broader deer breeding industry.

(d) Subsection (c) does not exempt a person from the

requirements under the following permits issued by the

department:

(1) managed land deer permit regulated under 31 T.A.C. Sections

65.26 and 65.34;

(2) deer management permit under Section 43.601;

(3) trap, transport, and transplant permit under Sections 43.061

and 43.0611;

(4) trap, transport, and process permit under Section 43.0612;

and

(5) antlerless deer control permit regulated under 31 T.A.C.

Sections 65.25 and 65.27.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 49, eff.

Sept. 1, 1985. Amended by Acts 1991, 72nd Leg., ch. 704, Sec. 13,

14, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1255, Sec. 3,

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1256, Sec. 39, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

79, Sec. 2, eff. September 1, 2007.

Sec. 43.358. INSPECTION. An authorized employee of the

department may inspect at any time and without warrant:

(1) any pen, coop, or enclosure holding white-tailed deer or

mule deer; or

(2) any records required to be maintained under Section

43.359(a).

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 49, eff.

Sept. 1, 1985. Amended by Acts 1991, 72nd Leg., ch. 704, Sec. 15,

eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1255, Sec. 4, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1256, Sec. 40, eff.

Sept. 1, 1997.

Sec. 43.359. RECORDS AND REPORTS. (a) A deer breeder shall

maintain an accurate and legible record of all breeder deer

acquired, purchased, propagated, sold, transferred, or disposed

of and any other information required by the department that

reasonably relates to the regulation of deer breeders.

(b) A deer breeder shall report the information maintained under

Subsection (a) to the department as the commission by rule may

require.

(c) On the request of a game warden acting within the scope of

the game warden's authority, a deer breeder shall make any

information required under this subchapter for the previous two

reporting years available to:

(1) the game warden; or

(2) another authorized department employee.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 49, eff.

Sept. 1, 1985. Amended by Acts 1991, 72nd Leg., ch. 704, Sec. 16,

eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1255, Sec. 5, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1256, Sec. 41, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

79, Sec. 2, eff. September 1, 2007.

Sec. 43.360. ENCLOSURE SIZE. A single enclosure for breeder

deer may not contain more than 100 acres.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 49, eff.

Sept. 1, 1985. Amended by Acts 1991, 72nd Leg., ch. 704, Sec. 17,

eff. Sept. 1, 1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

79, Sec. 2, eff. September 1, 2007.

Sec. 43.362. TRANSFER, PURCHASE, OR SALE OF LIVE BREEDER DEER.

(a) Only breeder deer that are in a healthy condition may be

sold, transferred, bartered, or exchanged, or offered for sale,

transfer, barter, or exchange, by a deer breeder.

(b) Except as provided by Subchapter C or by a rule adopted by

the commission under this subchapter, no person may purchase,

obtain, sell, transfer, or accept in this state a live breeder

deer unless the person obtains a transfer permit from the

department.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 49, eff.

Sept. 1, 1985. Amended by Acts 1991, 72nd Leg., ch. 704, Sec. 20,

eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1255, Sec. 6, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1256, Sec. 42, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

79, Sec. 2, eff. September 1, 2007.

Sec. 43.363. TRANSFER DURING OPEN SEASON. (a) During an open

hunting season for deer or during the 10-day period immediately

preceding an open hunting season, no person in this state may

sell, transfer, ship, or transport a breeder deer unless the

person:

(1) has removed the antlers of the breeder deer between the G-3

tine, as defined by the Boone and Crockett Club, and the pedicel

on each antler main beam; and

(2) has followed any procedure prescribed by rule of the

commission for the lawful conduct of activities under this

subchapter.

(b) Subsection (a) does not apply to a sale, transfer, shipment,

or transport:

(1) to another deer breeder's facility; or

(2) to an enclosure authorized under a deer management permit.

(c) The commission shall adopt rules governing a transfer permit

under this section.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 49, eff.

Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 456, Sec. 1,

eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 704, Sec. 21, 22,

eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1255, Sec. 7, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1256, Sec. 43, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

79, Sec. 2, eff. September 1, 2007.

Sec. 43.364. USE OF BREEDER DEER. Breeder deer may be

purchased, sold, transferred, or received in this state only for

the purposes of liberation or holding for propagation. All

breeder deer and increase from breeder deer are under the full

force of the laws of this state pertaining to deer, and those

breeder deer may be held in captivity for propagation in this

state only after a deer breeder's permit is issued by the

department under this subchapter.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 49, eff.

Sept. 1, 1985. Amended by Acts 1991, 72nd Leg., ch. 704, Sec. 23,

eff. Sept. 1, 1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

79, Sec. 2, eff. September 1, 2007.

Sec. 43.365. PROHIBITED ACTS. (a) It is an offense if a deer

breeder or another person:

(1) allows the hunting or killing of a breeder deer or any

other deer held in captivity in a facility permitted under this

subchapter, except as provided by this subchapter or a rule

adopted by the commission under this subchapter; or

(2) knowingly sells, arranges the sale of, purchases, transfers,

receives, or attempts to sell, arrange the sale of, purchase,

transfer, or receive a live breeder deer in violation of this

subchapter or a rule adopted by the commission under this

subchapter.

(b) It is an offense if a deer breeder fails to furnish to a

game warden commissioned by the department or other authorized

department employee records for the previous two reporting years

required to be maintained under Section 43.359(a).

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 49, eff.

Sept. 1, 1985. Amended by Acts 1991, 72nd Leg., ch. 704, Sec. 24,

eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1255, Sec. 8, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1256, Sec. 44, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

79, Sec. 2, eff. September 1, 2007.

Sec. 43.366. APPLICATION OF OTHER LAWS. (a) In order that

native species may be preserved, breeder deer held under a deer

breeder's permit are subject to all laws and regulations of this

state pertaining to deer except as specifically provided in this

subchapter.

(b) This subchapter may not be construed to restrict or prohibit

the use of high fences.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 49, eff.

Sept. 1, 1985. Amended by Acts 1991, 72nd Leg., ch. 704, Sec. 25,

eff. Sept. 1, 1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

79, Sec. 2, eff. September 1, 2007.

Sec. 43.367. PENALTY. (a) Except as provided by Subsection

(b), a person who violates a provision of this subchapter or a

regulation of the commission issued under this subchapter or who

fails to file a full and complete report as required by Section

43.359 commits an offense that is a Class C Parks and Wildlife

Code misdemeanor.

(b) A person who violates Section 43.365(a)(1) commits an

offense that is a Class A Parks and Wildlife Code misdemeanor.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 49, eff.

Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

79, Sec. 2, eff. September 1, 2007.

Sec. 43.369. DEER BREEDER DATABASE. (a) In this section,

"database" means a deer breeder database used by the department.

(b) The department in conjunction with the Texas Animal Health

Commission, not later than June 1, 2010, shall develop and

maintain a process for a database to be shared by both agencies.

The database must include the reporting data required to be

provided by each deer breeder:

(1) to the department under this subchapter; and

(2) to the Texas Animal Health Commission.

(c) To the extent possible, the department and the Texas Animal

Health Commission shall share the database to eliminate the need

for a deer breeder to submit duplicate reports to the two

agencies.

(d) The Parks and Wildlife Commission and the Texas Animal

Health Commission, by rule, shall provide incentives to deer

breeders whose cooperation results in reduced costs and increased

efficiency by offering:

(1) reduced fees for the deer breeder permit; and

(2) a permit with an extended duration.

(e) The Parks and Wildlife Commission and the Texas Animal

Health Commission may adopt rules to implement this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

813, Sec. 1, eff. June 19, 2009.

SUBCHAPTER M. SALTWATER SPORTFISHING STAMP

Sec. 43.401. DEFINITION. In this subchapter, "saltwater" has

the meaning prescribed by Section 66.001 of this code.

Added by Acts 1985, 69th Leg., ch. 640, Sec. 1, eff. Jan. 1,

1986.

Sec. 43.402. SALTWATER SPORTFISHING STAMP REQUIRED. (a) Except

as provided by Subsection (b) or (c) of this section, no person

may engage in fishing in saltwater for sporting purposes in this

state, or unload in this state fish or other aquatic life taken

for sporting purposes from waters managed by the Gulf of Mexico

Fishery Management Council established under the Fishery

Conservation and Management Act of 1976 (16 U.S.C. Section 1801

et seq.), unless the person has acquired a saltwater sportfishing

stamp endorsement issued to the person by the department. The

commission by rule may prescribe requirements relating to

possessing a stamp endorsement required by this subchapter.

(b) A person who is exempted from obtaining a fishing license

under Chapter 46 is not required to obtain a saltwater

sportfishing stamp endorsement.

(c) The commission by regulation may exempt a person from the

stamp requirement of this section.

Added by Acts 1985, 69th Leg., ch. 640, Sec. 1, eff. Jan. 1,

1986. Amended by Acts 1993, 73rd Leg., ch. 838, Sec. 16, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 931, Sec. 32, eff. June

16, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 40, eff. September 1, 2007.

Sec. 43.403. DESIGN AND ISSUANCE OF STAMP. (a) The department

may issue a saltwater sportfishing stamp to any person on the

payment to the department of $5 or an amount set by the

commission, whichever amount is more. The department may issue

other editions of the stamp that are not valid for fishing at an

amount set by the commission. Except as provided by Subsection

(d), the stamp must be signed on its face by the person using the

stamp for the stamp to be valid for fishing purposes.

(b) The commission shall prescribe by regulation the form,

design, and manner of issuance of the saltwater sportfishing

stamp. The department shall retain the reproduction rights to the

design.

(c) The commission may contract with and pay a person for

designing and producing the saltwater sportfishing stamp

authorized by this subchapter.

(d) The commission by rule may prescribe alternate requirements

for identifying the purchaser of a stamp issued in an automated

manner.

Added by Acts 1985, 69th Leg., ch. 640, Sec. 1, eff. Jan. 1,

1986. Amended by Acts 1993, 73rd Leg., ch. 838, Sec. 17, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 931, Sec. 33, eff. June

16, 1995.

Sec. 43.4035. EXPIRATION OF STAMP. (a) Except as provided by

Subsection (b) or (c), a stamp issued under this subchapter is

valid for fishing only during the yearly period for which the

stamp is issued without regard to the date on which the stamp is

acquired. Each yearly period begins on September 1 or another

date set by the commission and extends through August 31 of the

next year or another date set by the commission. The commission

by rule may set the amount of a stamp fee for a stamp issued

during a transition period at an amount lower than prescribed in

this subchapter and provide for a stamp term for a transition

period that is shorter or longer than a year.

(b) A saltwater sportfishing stamp issued before September 1 or

another date set by the commission that does not expire until

August 31 of the following year or another date set by the

commission is valid from the date of issuance through August 31

of the following year or another date set by the commission.

(c) A saltwater sportfishing stamp issued in conjunction with a

license issued under Section 46.005 or 46.0051 of this code

expires at the same time the license expires or on the expiration

date printed on the stamp, whichever is later.

Added by Acts 1993, 73rd Leg., ch. 838, Sec. 18, eff. July 15,

1993. Amended by Acts 1995, 74th Leg., ch. 931, Sec. 34, eff.

June 16, 1995.

Sec. 43.404. FISHING LICENSE REQUIRED. The acquisition of a

saltwater sportfishing stamp does not authorize a person to fish

for sporting purposes in saltwater without having acquired a

fishing license required by Chapter 46 of this code or authorize

saltwater sportfishing at any time or by any means not otherwise

authorized by this code.

Added by Acts 1985, 69th Leg., ch. 640, Sec. 1, eff. Jan. 1,

1986.

Sec. 43.405. COLLECTION FEES. (a) After deduction of the

collection fee, the net receipts from stamp sales shall be sent

to the department.

(b) The stamp sale net receipts shall be spent for coastal

fisheries enforcement and management and are hereby appropriated

for such purposes.

Added by Acts 1985, 69th Leg., ch. 640, Sec. 1, eff. Jan. 1,

1986. Amended by Acts 1995, 74th Leg., ch. 931, Sec. 35, eff.

June 16, 1995.

Sec. 43.406. REFUSAL TO SHOW STAMP. A person fishing in

saltwater for sporting purposes who refuses on demand of any game

management officer or peace officer to show a saltwater

sportfishing stamp is presumed to be in violation of Section

43.402 of this code.

Added by Acts 1985, 69th Leg., ch. 640, Sec. 1, eff. Jan. 1,

1986.

Sec. 43.407. PENALTY. A person who violates Section 43.402 of

this code is guilty of a Class C Parks and Wildlife Code

misdemeanor.

Added by Acts 1985, 69th Leg., ch. 640, Sec. 1, eff. Jan. 1,

1986.

SUBCHAPTER O. CONSERVATION PERMITS

Sec. 43.521. CONSERVATION PERMIT REQUIRED. (a) The department

may require one person in each vehicle using land under the

control of the department that is open to the public to possess a

conservation permit issued to the person by the department or its

agent under this subchapter. For the purpose of this subchapter,

a use of land includes any use for a consumptive or

nonconsumptive purpose.

(b) The department may require each person to possess a

conservation permit to participate in certain activities and to

enter certain facilities designated as wildlife management areas,

state natural areas or lands that have not been fully developed.

(c) A person is not required to possess a conservation permit

for use of land under the department's control for hunting

purposes if the person possesses a current Type II hunting permit

issued by the department.

(d) A person is not required to possess a conservation permit at

Washington-on-the-Brazos or San Jacinto State Parks or to attend

musical or theatrical productions at Galveston Island or Palo

Duro State Parks.

(e) A person is not required to possess a conservation permit to

utilize a state park for day use.

Added by Acts 1991, 72nd Leg., ch. 883, Sec. 1, eff. Sept. 1,

1991.

Sec. 43.522. ISSUANCE AND EXPIRATION OF CONSERVATION PERMIT.

(a) The department or its agent may issue a conservation permit

to any person on the payment to the department or agent of a fee

in an amount set by the commission.

(b) A conservation permit expires on the first anniversary of

the date on which it is issued.

Added by Acts 1991, 72nd Leg., ch. 883, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 45, eff.

Sept. 1, 1997.

Sec. 43.523. OTHER PERMITS REQUIRED. Possession of a

conservation permit does not relieve the holder of the

requirement for holding any other permit or paying any other fee

or charge for the entrance to or use of land under the

department's control that is authorized by law or rule of the

commission, including Chapters 12, 21, and 81 of this code,

however, the department may grant discounts on charges for

entrance and use of land to holders of conservation permits.

Added by Acts 1991, 72nd Leg., ch. 883, Sec. 1, eff. Sept. 1,

1991.

Sec. 43.524. DISPOSITION OF CONSERVATION PERMIT FEES. (a)

After deducting any collection fee, an agent of the department

shall send to the department the net receipts from the sale of

conservation permits.

(b) The department may use the net receipts from the sale of

conservation permits for the sole purpose of acquiring, leasing,

or developing state lands, paying principal and interest on Texas

Park Development Bonds, or operating land or facilities under the

department's control.

Added by Acts 1991, 72nd Leg., ch. 883, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 931, Sec. 40, eff.

June 16, 1995.

Sec. 43.525. FAILURE OR REFUSAL TO SHOW CONSERVATION PERMIT;

PENALTY. (a) Except as provided by Subsection (b) of this

section, a person commits an offense if the person is using land

under the department's control and fails or refuses to show a

conservation permit issued to the person on the demand of a game

management officer, peace officer, or department employee.

(b) It is not an offense under Subsection (a) of this section if

a person who is using land under the department's control fails

to show a conservation permit on the demand of a game management

officer, peace officer, or department employee, and that person:

(1) entered land under the department's control as an occupant

of a privately owned, noncommercial vehicle in which at least one

other occupant possesses and is able to show a conservation

permit issued to that other occupant; or

(2) is a member of a group of individuals that the department

has exempted from the requirement for a conservation permit.

(c) An offense under this section is a Class C Parks and

Wildlife Code misdemeanor.

Added by Acts 1991, 72nd Leg., ch. 883, Sec. 1, eff. Sept. 1,

1991.

SUBCHAPTER P. FISH STOCK PERMIT

Sec. 43.551. PERMIT FOR THE TAKING OF BROOD STOCK BY FISH

FARMERS. The department may issue a permit to a licensed fish

farmer that authorizes the fish farmer to take a specified

quantity of fish brood stock from specified public water.

Added by Acts 1991, 72nd Leg., ch. 586, Sec. 2, eff. Sept. 1,

1991.

Sec. 43.552. COMMISSION RULES. The commission by rule shall

prescribe the requirements and conditions for issuance of a

permit authorized by this subchapter.

Added by Acts 1991, 72nd Leg., ch. 586, Sec. 2, eff. Sept. 1,

1991.

Sec. 43.553. QUANTITY THAT MAY BE TAKEN. (a) The permit may

allow the fish farmer to take a specified quantity of fish brood

stock reasonably necessary for the operation of the fish farm but

limited to the extent necessary to protect the availability of

fish in public water.

(b) The commission's rules must set guidelines regarding

reasonable quantities of fish brood stock that may be taken under

this subchapter.

Added by Acts 1991, 72nd Leg., ch. 586, Sec. 2, eff. Sept. 1,

1991.

Sec. 43.554. FEES. The commission shall charge a fish farmer a

fee equal to the value of the fish authorized to be taken under

this subchapter.

Added by Acts 1991, 72nd Leg., ch. 586, Sec. 2, eff. Sept. 1,

1991.

Sec. 43.555. PENALTIES. A person who violates this subchapter

or a commission rule issued under this subchapter commits an

offense that is a Class C Parks and Wildlife Code misdemeanor.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 46, eff. Sept. 1,

1997.

SUBCHAPTER R. DEER MANAGEMENT PERMITS

Sec. 43.601. PERMIT FOR DEER MANAGEMENT. (a) The department

may issue a permit for the management of the wild white-tailed

deer population on acreage enclosed by a fence capable of

retaining white-tailed deer (under reasonable and ordinary

circumstances) and capable of preventing entry by a white-tailed

deer.

(b) The deer managed under the permit remain the property of the

people of the state, and the holder of the permit is considered

to be managing the population on behalf of the state.

(c) If a special season with a special bag limit is established

by the commission for holders of a deer management permit, the

holder of the permit may not receive compensation for granting

any other person permission to kill a wild deer during that

special season on the acreage covered by the permit.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 47, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1265, Sec. 1, eff. Sept. 1, 1997.

Sec. 43.602. MANAGEMENT PLAN. (a) The holder of a deer

management permit must annually submit a deer management plan for

approval or disapproval of the department. The management plan

must provide for specific management practices to be applied to

the deer population on the acreage, which may include, in

addition to other practices:

(1) the temporary detention within an enclosure on the acreage

covered by the permit of wild white-tailed deer for the purpose

of propagation with other wild deer, and the release of those

deer on that acreage;

(2) the killing of wild deer in open seasons established by the

commission in a number set in the management plan; or

(3) the killing of wild deer during a special season having a

special bag limit established by the commission for this permit.

(b) A management plan approved by the department must be

consistent with the regulatory responsibilities of the commission

under Chapter 61.

(c) A management plan may not authorize the killing of wild deer

within an enclosure designed for the temporary detention of wild

deer under Subsection (a)(1).

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 47, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1265, Sec. 1, eff. Sept. 1, 1997.

Sec. 43.603. CONDITIONS; DURATION; FEE. (a) A permit issued

under this subchapter is subject to conditions established by the

commission, including conditions governing:

(1) the number of deer that may be killed on the property by a

single person;

(2) the number and type of deer that may be killed or taken

under the permit; and

(3) the number, type, and length of time that deer may be

temporarily detained in an enclosure.

(b) The permit is valid for a period prescribed by the

department of not less than one year.

(c) The department shall set a fee for the issuance or renewal

of a permit in an amount not to exceed $1,000.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 47, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1265, Sec. 1, eff. Sept. 1, 1997.

Sec. 43.604. INSPECTION. An authorized employee of the

department may inspect at any time without warrant the records

required by Section 43.605 and the acreage for which the permit

is issued for the purpose of determining the permit holder's

compliance with the management plan.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 47, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1265, Sec. 1, eff. Sept. 1, 1997.

Sec. 43.605. RECORDS. The holder of a permit issued under this

subchapter shall maintain, in a form prescribed by the

department, an accurate record showing:

(1) the number of white-tailed deer taken during the general

open seasons and during any special seasons;

(2) the number of white-tailed deer temporarily detained and

released during the permit period; and

(3) any other information required by the department that

reasonably relates to the activities covered by the permit.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 47, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1265, Sec. 1, eff. Sept. 1, 1997.

Sec. 43.606. APPLICATION OF GENERAL LAWS. Except as expressly

provided by this subchapter and the terms and conditions of the

permit and management plan, the general laws and regulations of

this state applicable to white-tailed deer apply to deer on the

acreage covered by the permit. This subchapter does not restrict

or prohibit the use of high fences on acreage not covered by a

management plan.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 47, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1265, Sec. 1, eff. Sept. 1, 1997.

Sec. 43.607. PENALTY. (a) A person commits an offense if the

person:

(1) violates a provision of this subchapter or a regulation of

the department adopted under this subchapter;

(2) violates a condition of permit imposed under Section

43.603(a);

(3) fails to maintain records required by Section 43.605; or

(4) kills or allows to be killed a deer temporarily detained

under Section 43.602(a)(1).

(b) An offense under Subsections (a)(1)-(3) is a Class C Parks

and Wildlife Code misdemeanor.

(c) An offense under Subsection (a)(4) is a Class A Parks and

Wildlife Code misdemeanor.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 47, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1265, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER S. MIGRATORY AND UPLAND GAME BIRD STAMPS

Sec. 43.651. DEFINITIONS. In this subchapter:

(1) "Migratory game bird" means any bird listed in Section

64.021 and includes any other species of migratory bird that the

commission by rule designates as a migratory game bird.

(2) "Upland game bird" means any bird listed in Section 64.001,

other than a bird that is also listed in Section 64.021, and

includes any other species of upland game bird that the

commission by rule designates as an upland game bird.

Added by Acts 2005, 79th Leg., Ch.

882, Sec. 1, eff. June 17, 2005.

Sec. 43.652. MIGRATORY OR UPLAND GAME BIRD STAMP REQUIRED. (a)

Except as provided by Subsection (b), a person may not hunt a

migratory or upland game bird in this state unless the person

possesses the appropriate migratory or upland game bird stamp, as

applicable, issued to the person by the department. The

commission by rule may adopt requirements relating to possessing

a stamp required by this subchapter.

(b) The commission by rule may exempt a person or class of

persons from the stamp requirement of this section.

Added by Acts 2005, 79th Leg., Ch.

882, Sec. 1, eff. June 17, 2005.

Sec. 43.653. HUNTING LICENSE REQUIRED. The possession of either

a migratory or upland game bird stamp does not authorize a person

to hunt a migratory or upland game bird:

(1) without possessing a hunting license as provided by Chapter

42; or

(2) at any time or by means not otherwise authorized by this

code.

Added by Acts 2005, 79th Leg., Ch.

882, Sec. 1, eff. June 17, 2005.

Sec. 43.654. DESIGN AND ISSUANCE OF STAMPS. (a) The department

may issue a migratory or upland game bird stamp to any person on

payment to the department of $7 per stamp.

(b) The commission may issue and sell a collector's edition of

the migratory or upland game bird stamps that does not authorize

hunting. The commission shall set the fee for a stamp issued

under this subsection.

(c) The department may authorize the use of the image of a stamp

issued under this subchapter for products offered to the public

for sale and not for the purpose of authorizing hunting. The

department shall receive a reasonable royalty payment for the

sale of any stamp products sold under this subsection.

(d) The commission by rule shall prescribe the form, design, and

manner of issuance of a stamp under this subchapter. The

department retains all rights to the design.

(e) The commission may contract with and pay a person for

designing, producing, and marketing a stamp.

(f) The commission by rule may prescribe alternate requirements

for identifying the purchaser of a stamp issued in an automated

manner.

(g) A stamp issued under this subchapter is valid for hunting

only during the yearly period for which the stamp is issued,

without regard to the date on which the stamp is acquired. Each

yearly period begins on September 1 of the year in which the

stamp is issued or another date set by the commission and extends

through August 31 of the next year or another date set by the

commission.

Added by Acts 2005, 79th Leg., Ch.

882, Sec. 1, eff. June 17, 2005.

Sec. 43.655. DISPOSITION OF MIGRATORY GAME BIRD STAMP NET

PROCEEDS. (a) The migratory game bird stamp net proceeds shall

be deposited to the credit of the game, fish, and water safety

account under Section 11.032 and may be used only for the

purposes specified in Section 43.656.

(b) Net proceeds from the migratory game bird stamp consist of:

(1) proceeds from the issuance of migratory game bird stamps;

(2) the amount allocated by the department from the net proceeds

of a combination license if migratory game bird stamps are issued

as part of a combination license under Chapter 50;

(3) proceeds from the sale of collector's editions of migratory

game bird stamps, if issued under Section 43.654(b);

(4) payments, including royalty payments, received for the use

of the migratory game bird stamp image authorized under Section

43.654(c); and

(5) interest and other earnings from the investment of remaining

net proceeds under Subsection (c).

(c) The comptroller shall invest the remaining net proceeds, if

any, in accordance with state law.

(d) Any net proceeds under this section not used in a fiscal

year remain in the game, fish, and water safety account and are

exempt from the application of Section 403.095, Government Code.

Added by Acts 2005, 79th Leg., Ch.

882, Sec. 1, eff. June 17, 2005.

Sec. 43.656. USES OF NET PROCEEDS FROM MIGRATORY GAME BIRD

STAMP. (a) Net proceeds from the migratory game bird stamp may

be used only for:

(1) management of and research concerning migratory game birds;

(2) acquisition, lease, or development of migratory game bird

habitats; and

(3) contracts, donations, and grants under Section 43.659.

(b) The department shall use the net proceeds from the migratory

game bird stamp in a manner that addresses the needs of migratory

birds in this state.

Added by Acts 2005, 79th Leg., Ch.

882, Sec. 1, eff. June 17, 2005.

Sec. 43.657. DISPOSITION OF UPLAND GAME BIRD STAMP NET PROCEEDS.

(a) The upland game bird stamp net proceeds shall be deposited

to the credit of the game, fish, and water safety account under

Section 11.032 and may be used only for the purposes specified in

Section 43.658.

(b) Net proceeds from the upland game bird stamp consist of:

(1) proceeds from the issuance of upland game bird stamps;

(2) the amount allocated by the department from the net proceeds

of a combination license if upland game bird stamps are issued as

part of a combination license under Chapter 50;

(3) proceeds from the sale of collector's editions of upland

game bird stamps, if issued under Section 43.654(b);

(4) payments, including royalty payments, received for the use

of the upland game bird stamp image authorized under Section

43.654(c); and

(5) interest and other earnings from the investment of remaining

net proceeds under Subsection (c).

(c) The comptroller shall invest the remaining net proceeds, if

any, in accordance with state law.

(d) Any net proceeds under this section not used in a fiscal

year remain in the game, fish, and water safety account and are

exempt from the application of Section 403.095, Government Code.

Added by Acts 2005, 79th Leg., Ch.

882, Sec. 1, eff. June 17, 2005.

Sec. 43.658. USES OF NET PROCEEDS FROM UPLAND GAME BIRD STAMP.

(a) Net proceeds from the upland game bird stamp may be used

only for:

(1) management of and research concerning upland game birds;

(2) acquisition, lease, or development of upland game bird

habitats; and

(3) contracts, donations, and grants under Section 43.659.

(b) The department shall use the net proceeds from the upland

game bird stamp in a manner that addresses the needs of upland

game birds in this state.

Added by Acts 2005, 79th Leg., Ch.

882, Sec. 1, eff. June 17, 2005.

Sec. 43.659. CONTRACTS, DONATIONS, AND GRANTS. As allowed under

state and federal law, the department may make money available in

advance or by reimbursement to appropriate state, regional,

national, and international governmental and nonprofit

organizations through contracts, donations, and grants. The

money may be used to acquire, develop, and maintain migratory and

upland game bird habitat areas in the United States, Canada,

Mexico, or another country that provides migratory habitat for

the Central Flyway.

Added by Acts 2005, 79th Leg., Ch.

882, Sec. 1, eff. June 17, 2005.

Sec. 43.660. REFUSAL TO SHOW STAMP OR PROOF OF EXEMPTION

ELIGIBILITY. A person hunting a migratory or upland game bird

who refuses on demand of any game warden or other peace officer

to show the applicable stamp, or proof that the person is exempt

under Section 43.652(b), is presumed to be in violation of

Section 43.652.

Added by Acts 2005, 79th Leg., Ch.

882, Sec. 1, eff. June 17, 2005.

Sec. 43.661. RECIPROCAL AGREEMENTS RELATING TO MIGRATORY GAME

BIRDS. As provided by Chapter 41, the department may negotiate a

reciprocal agreement with a state that shares a common boundary

with this state if the neighboring state has a similar migratory

game bird stamp requirement and fee. The reciprocal agreement

may permit a resident of the state with which the reciprocal

agreement is made to hunt a migratory game bird in this state

without a stamp issued under this subchapter if the person

possesses a stamp issued by the other state.

Added by Acts 2005, 79th Leg., Ch.

882, Sec. 1, eff. June 17, 2005.

Sec. 43.662. USE OF MONEY FROM ISSUANCE OF WHITE-WINGED DOVE

STAMP. (a) Any money deposited from the net receipts from

white-winged dove stamp sales under former Subchapter B deposited

in the game, fish, and water safety account under Section 11.032

shall remain in that account and be used only for:

(1) research, conservation, surveys, and management for all

species of doves designated as migratory game birds; and

(2) the acquisition, lease, or development of dove habitats in

this state.

(b) This section expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

882, Sec. 1, eff. June 17, 2005.

Sec. 43.663. USE OF MONEY FROM ISSUANCE OF WATERFOWL STAMP. (a)

Any money deposited from the net receipts from waterfowl stamp

sales under former Subchapter K deposited in the game, fish, and

water safety account under Section 11.032 shall remain in that

account and be used only for:

(1) research, management, and conservation of waterfowl;

(2) the acquisition, lease, or development of waterfowl habitats

in this state; and

(3) grants under Section 43.659.

(b) This section expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

882, Sec. 1, eff. June 17, 2005.

Sec. 43.664. USE OF MONEY FROM ISSUANCE OF TURKEY STAMP. (a)

Any money deposited from the net receipts from turkey stamp sales

under former Subchapter J deposited in the game, fish, and water

safety account under Section 11.032 shall remain in that account

and be used only for:

(1) research, management, and conservation of wild turkeys; and

(2) the acquisition, lease, or development of wild turkey

habitats in this state.

(b) This section expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

882, Sec. 1, eff. June 17, 2005.

Sec. 43.665. PENALTY. A person who violates Section 43.652

commits an offense that is a Class C Parks and Wildlife Code

misdemeanor.

Added by Acts 2005, 79th Leg., Ch.

882, Sec. 1, eff. June 17, 2005.

SUBCHAPTER U. FRESHWATER FISHING STAMP

Sec. 43.801. DEFINITION. In this subchapter, "fresh water" has

the meaning provided by Section 66.001.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 9(a), eff. Sept. 1,

2004; Acts 2003, 78th Leg., ch. 623, Sec. 1, eff. Sept. 1, 2004.

Sec. 43.802. FRESHWATER FISHING STAMP REQUIRED. (a) Except as

provided by Subsection (b) or (c), no person may engage in

fishing in fresh water for sporting purposes in this state unless

the person has acquired a freshwater fishing stamp issued to the

person by the department. The commission by rule may adopt

requirements relating to possessing a freshwater fishing stamp

required by this subchapter.

(b) A person who is exempted from obtaining a fishing license

under Chapter 46 is not required to obtain a freshwater fishing

stamp.

(c) The commission by rule may exempt a person from the

freshwater fishing stamp requirement of this section.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 9(a), eff. Sept. 1,

2004; Acts 2003, 78th Leg., ch. 623, Sec. 1, eff. Sept. 1, 2004.

Sec. 43.803. FISHING LICENSE REQUIRED. The acquisition of a

freshwater fishing stamp does not authorize a person to fish in

fresh water for sporting purposes without having acquired a

fishing license as provided by Chapter 46. The acquisition of a

freshwater fishing stamp does not authorize a person to fish at

any time or by any means not otherwise authorized by this code.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 9(a), eff. Sept. 1,

2004; Acts 2003, 78th Leg., ch. 623, Sec. 1, eff. Sept. 1, 2004.

Sec. 43.804. DESIGN AND ISSUANCE OF STAMPS. (a) The department

may issue a freshwater fishing stamp to any person on the payment

to the department of $5. Except as provided by Subsection (e), a

stamp must be signed on its face by the person using it for the

stamp to be valid for fishing purposes.

(b) The department may issue a collectible freshwater fishing

stamp to any person on the payment to the department of $5. A

collectible freshwater fishing stamp does not authorize a person

to fish and is not valid for fishing purposes.

(c) The commission by rule shall prescribe the form, design, and

manner of issuance of the freshwater fishing stamp and the

collectible freshwater fishing stamp. The department retains all

reproduction rights to the design of the freshwater fishing stamp

and the collectible freshwater fishing stamp.

(d) The commission may contract with and pay a person for

designing and producing the freshwater fishing stamp or the

collectible freshwater fishing stamp.

(e) The commission by rule may prescribe alternate requirements

for identifying the purchaser of a freshwater fishing stamp

issued in an automated manner.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 9(a), eff. Sept. 1,

2004; Acts 2003, 78th Leg., ch. 623, Sec. 1, eff. Sept. 1, 2004.

Sec. 43.805. DISPOSITION OF STAMP FEES. (a) After deduction of

any collection fee, the net receipts from freshwater fishing

stamp and collectable freshwater fishing stamp sales shall be

sent to the department.

(b) The net receipts from freshwater fishing stamp sales may be

spent only for:

(1) the repair, maintenance, renovation, or replacement of

freshwater fish hatcheries in this state; or

(2) the purchase of game fish that are stocked into the public

water of this state.

(c) The net receipts from collectible freshwater fishing stamp

sales may be spent only for the restoration, enhancement, or

management of freshwater fish habitats.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 9(a), eff. Sept. 1,

2004; Acts 2003, 78th Leg., ch. 623, Sec. 1, eff. Sept. 1, 2004.

Sec. 43.806. EXPIRATION OF STAMP. (a) Except as provided by

Subsection (b) or (c), a freshwater fishing stamp is valid for

fishing only during the yearly period for which the stamp is

issued, without regard to the date on which the stamp is

acquired. Each yearly period begins on September 1 of the year in

which the stamp is issued or another date set by the commission

and extends through August 31 of the next year or another date

set by the commission. The commission by rule may set the amount

of a stamp fee for a stamp issued during a transition period at

an amount lower than prescribed in this subchapter and provide

for a stamp term for a transition period that is shorter or

longer than one year.

(b) A freshwater fishing stamp issued before September 1 or

another date set by the commission that does not expire until

August 31 of the next year or another date set by the commission

is valid from the date of issuance through August 31 of the next

year or another date set by the commission.

(c) A freshwater fishing stamp issued in conjunction with a

license issued under Section 46.005 or 46.0051 expires on the

later of the license expiration date or the date printed on the

stamp.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 9(a), eff. Sept. 1,

2004; Acts 2003, 78th Leg., ch. 623, Sec. 1, eff. Sept. 1, 2004.

Sec. 43.807. REFUSAL TO SHOW STAMP. A person fishing in fresh

water for sporting purposes who refuses on demand of any game

management officer or peace officer to show a freshwater fishing

stamp or proof that the person is exempt under Section 43.802(b)

or a rule adopted under that section is presumed to be in

violation of Section 43.802.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 9(a), eff. Sept. 1,

2004; Acts 2003, 78th Leg., ch. 623, Sec. 1, eff. Sept. 1, 2004.

Sec. 43.808. PENALTY. A person who violates Section 43.802 is

guilty of a Class C Parks and Wildlife Code misdemeanor.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 9(a), eff. Sept. 1,

2004; Acts 2003, 78th Leg., ch. 623, Sec. 1, eff. Sept. 1, 2004.

Sec. 43.809. EXPIRATION OF SUBCHAPTER. This subchapter expires

September 1, 2014.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 9(a), eff. Sept. 1,

2004; Acts 2003, 78th Leg., ch. 623, Sec. 1, eff. Sept. 1, 2004.

SUBCHAPTER V. NONINDIGENOUS SNAKE PERMIT

Sec. 43.851. PERMIT. (a) The commission by rule shall

establish permits that allow permit holders to possess or

transport in this state a live nonindigenous:

(1) venomous snake; or

(2) constrictor that is one of the following:

(A) African rock python, Python sebae;

(B) Asiatic rock python, Python molurus;

(C) green anaconda, Eunectes murinus;

(D) reticulated python, Python reticulatus; or

(E) southern African python, Python natalensis.

(b) The commission shall establish separate permits for

recreational and commercial purposes.

(c) A permit under this subchapter is not required for:

(1) a state or county official performing an official duty;

(2) a licensed zoo that possesses or transports a snake for

exhibition or scientific purposes;

(3) a research facility, including a university, licensed under

the Animal Welfare Act (7 U.S.C. Section 2131 et seq.) that

possesses or transports a snake for scientific purposes; or

(4) a person who assists a department employee in the handling

or transport of a snake under this subchapter.

(d) Except as provided by Subsection (c), a person may not

possess or transport in this state a snake described by

Subsection (a) without a permit issued by the department under

this subchapter.

(e) A person convicted of a violation of this subchapter or a

rule adopted under this subchapter may not obtain a permit before

the fifth anniversary of the date of the conviction.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 41, eff. September 1, 2007.

Sec. 43.852. INSPECTION OF PERMIT AND RECORDS. An authorized

department employee may inspect at any time and without a warrant

a permit or any records required by this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 41, eff. September 1, 2007.

Sec. 43.853. RELEASE FROM CAPTIVITY. A person may not

intentionally, knowingly, recklessly, or with criminal negligence

release or allow the release from captivity of a snake covered by

this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 41, eff. September 1, 2007.

Sec. 43.854. SEIZURE OF CONTRABAND; FINANCIAL RESPONSIBILITY.

(a) The department may arrange for the seizure and removal of a

snake covered by this subchapter from a person who possesses the

snake without the required permit. The person is responsible for

any costs incurred by the department in the seizure, removal, and

disposition of the snake.

(b) A department employee is not required to handle, remove, or

dispose of the snake.

(c) The department may contract with a person who has knowledge

of or expertise in the handling of a snake covered by this

subchapter to assist the department in the handling, removal, and

disposition of the snake.

(d) The department, including an enforcement officer of the

department, who acts under this section is not liable in a civil

action for the seizure, sale, donation, or other disposition of

the snake.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 41, eff. September 1, 2007.

Sec. 43.855. RULES. The commission may adopt rules to implement

this subchapter, including rules to govern:

(1) the possession or transport of a snake covered by this

subchapter;

(2) permit application forms, fees, and procedures;

(3) the release of the snake;

(4) reports that the department may require a permit holder to

submit to the department; and

(5) other matters the commission considers necessary.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 41, eff. September 1, 2007.

Sec. 43.856. OFFENSE. (a) Except as provided by Subsection

(c), a person who violates this subchapter or a rule adopted

under this subchapter commits an offense that is a Class C Parks

and Wildlife Code misdemeanor.

(b) A person who violates Section 43.853 or a rule adopted to

implement Section 43.853 commits an offense that is a Class A

Parks and Wildlife Code misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 41, eff. April 1, 2008.



CHAPTER 44. GAME BREEDER'S LICENSE

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE A. HUNTING AND FISHING LICENSES

CHAPTER 44. GAME BREEDER'S LICENSE

Sec. 44.001. DEFINITIONS. In this chapter:

(1) "Game breeder" means a person holding a valid game breeder's

license.

(2) "Captivity" means the keeping of game animals in an

enclosure suitable for and capable of retaining the animal it is

designed to retain at all times under reasonable and ordinary

circumstances and to prevent entry by another animal.

(3) "Game animal" means a pronghorn antelope, a collared peccary

or javelina, or a red or gray squirrel.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Amended by:

Acts 2005, 79th Leg., Ch.

992, Sec. 10, eff. June 18, 2005.

Sec. 44.002. LICENSE REQUIREMENT. No person may sell, place in

captivity, or engage in the business of propagating any game

animal of this state unless the person has obtained a license

issued under this chapter from the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1975, 64th Leg., p. 1209, ch. 456, Sec. 9,

eff. Sept. 1, 1975.

Amended by:

Acts 2005, 79th Leg., Ch.

992, Sec. 11, eff. June 18, 2005.

Sec. 44.003. GAME BREEDER'S LICENSE. The department shall issue

a game breeder's license on payment of a license fee of $10 or an

amount set by the commission, whichever amount is more. The

license is valid for a yearly period. Each yearly period begins

on September 1 or another date set by the commission and extends

through August 31 of the next year or another date set by the

commission. The commission by rule may set the amount of a

license fee for a license issued during a transition period at an

amount lower than prescribed in this section and provide for a

license term for a transition period that is shorter or longer

than a year.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1975, 64th Leg., p. 1209, ch. 456, Sec. 9,

eff. Sept. 1, 1975; Acts 1983, 68th Leg., p. 1331, ch. 277, Sec.

17, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2,

Sec. 27, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 365, Sec.

1, eff. May 31, 1993; Acts 1995, 74th Leg., ch. 931, Sec. 45,

eff. June 16, 1995.

Sec. 44.004. REISSUANCE OF LICENSE. A game breeder's license

may not be issued to a previous licensee unless the licensee has

filed with the department a copy of the record required by

Section 44.007 of this code with an affidavit made before an

officer qualified to administer oaths that the copy is true and

correct.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 44.005. SERIAL NUMBER. (a) The department shall issue a

serial number to the applicant at the time of the first issuance

of a game breeder's license to the applicant. The same serial

number shall be assigned to the licensee whenever he holds a game

breeder's license.

(b) The game breeder shall place a suitable permanent tag

bearing the game breeder's serial number on the ear of each

pronghorn antelope or collared peccary or javelina held in

captivity by the game breeder.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 50,

eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

992, Sec. 12, eff. June 18, 2005.

Sec. 44.006. LICENSE PRIVILEGES. The holder of a valid game

breeder's license may:

(1) engage in the business of game breeding in the immediate

locality for which the license was issued; or

(2) sell or hold in captivity for the purpose of propagation or

sale a game animal.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 1860, ch. 439, Sec. 2,

eff. Aug. 31, 1981; Acts 1985, 69th Leg., ch. 267, art. 1, Sec.

51, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 607, Sec. 1,

eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 863, Sec. 3, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

992, Sec. 13, eff. June 18, 2005.

Sec. 44.007. RECORDS. (a) Each game breeder shall keep a

written record in a suitably bound book for the period from

August 1 until the following July 31 or another yearly period

established by the commission containing:

(1) the number and source of each kind of game animal on hand at

the time the license is issued;

(2) the number, source, and date of receipt of each kind of game

animal on hand at any time after the license is obtained;

(3) the number of each kind of game animal shipped or delivered,

the date of shipment or delivery, and the name and address of

persons to whom the shipment or delivery is made; and

(4) any other information determined by the commission to be

necessary to enforce the provisions of this chapter.

(b) During August or another month set by the commission of each

year, but before August 31 or another date established by the

commission, a game breeder shall send to the department a report

showing the information required by this section.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 365, Sec. 2, eff. May

31, 1993; Acts 1995, 74th Leg., ch. 931, Sec. 46, eff. June 16,

1995.

Sec. 44.008. ENCLOSURE SIZE. A single enclosure for any game

animal may not contain more than 320 acres.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 44.009. INSPECTION. An authorized employee of the

department may inspect at any time and without warrant any pen,

coop, or enclosure holding a game animal.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 44.010. SHIPMENT OF GAME ANIMALS. (a) A common carrier

may not accept a live game animal unless the game animal is one

listed in Section 44.006(2) of this code and the shipment is made

by a game breeder.

(b) No person, except a game breeder or his authorized agent,

may transport or ship a live game animal unless he obtains a

permit for shipment or transportation from the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 44.011. PURCHASE AND SALE OF LIVE GAME ANIMALS. (a) Only

game animals that are in a healthy condition may be sold,

bartered, or exchanged, or offered for sale, barter, or exchange

by a game breeder.

(b) No person may purchase or accept in this state a live game

animal unless:

(1) the game animal bears a tag required by Section 44.005 of

this code and is delivered or sold by a game breeder; or

(2) the game animal is delivered by a common carrier from

outside this state.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 44.012. SALE DURING OPEN SEASON. A game animal held under

the authority of a license issued under this subchapter may not

be sold, traded, transferred, or shipped to any person in any

county during an open season in the county of destination for

taking the game animal or during a period of 10 days before the

open season.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 52,

eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1256, Sec. 48, eff.

Sept. 1, 1997.

Sec. 44.0125. PROHIBITED ACTS. It is an offense if:

(1) a licensed game breeder takes, traps, or captures or

attempts to take or capture game animals from the wild;

(2) a licensed game breeder allows the hunting or killing of a

game animal held in captivity under the provisions of this

chapter; or

(3) a person fails to furnish to a game warden commissioned by

the department information as to the source from which game

animals held in captivity were derived.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 53, eff.

Sept. 1, 1985.

Sec. 44.013. USE OF PURCHASED GAME ANIMALS. (a) Except as

provided in Subsection (b) of this section, game animals listed

in Subdivision (2) of Section 44.006 of this code may be

purchased or received in this state only for the purpose of

liberation for stocking purposes or holding for propagation

purposes. All game animals listed in Subdivision (2) of Section

44.006 of this code and increase from those game animals are

under the full force of the laws of this state pertaining to wild

game and the game animals may be held in captivity for

propagation in this state only after a license is issued by the

department under this chapter.

(b) Any game animal may be held, taken, or received for

scientific and zoological purposes under a permit issued by the

department pursuant to Section 43.022 of this code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 54,

eff. Sept. 1, 1985.

Sec. 44.014. APPLICATION OF GENERAL LAWS. In order that native

game species may be preserved, game animals held under a game

breeder's license are subject to all laws and regulations of this

state pertaining to wild game animals except as specifically

provided in this chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 44.015. RIGHT OF DEPARTMENT. The department or an

authorized employee of the department may take, possess, hold,

transport, or propagate any game animal of this state for public

purposes.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 44.016. PENALTIES. A person who violates a provision of

this chapter commits an offense that is a Class C Parks and

Wildlife Code misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 29,

eff. Sept. 1, 1985.



CHAPTER 45. GAME BIRD BREEDER'S LICENSE

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE A. HUNTING AND FISHING LICENSES

CHAPTER 45. GAME BIRD BREEDER'S LICENSE

Sec. 45.0001. DEFINITIONS. In this chapter:

(1) "Game bird" has the meaning assigned by Section 64.001 and

includes "migratory game birds."

(2) "Migratory game bird" has the meaning assigned by Section

64.021.

Added by Acts 2005, 79th Leg., Ch.

992, Sec. 14, eff. June 18, 2005.

Sec. 45.001. LICENSE REQUIRED. No person may possess game birds

in captivity for the purpose of propagation or sale or sell game

bird eggs without first acquiring the proper license authorized

to be issued under this chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1975, 64th Leg., p. 1208, ch. 456, Sec.

8(a), eff. Sept. 1, 1975; Acts 1997, 75th Leg., ch. 1256, Sec.

49, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

992, Sec. 15, eff. June 18, 2005.

Sec. 45.002. FORM OF LICENSE; PERIOD OF VALIDITY. (a) The

department shall issue the licenses authorized by this chapter on

a form provided by the department and may designate agents for

their issuance.

(b) Each license shall be numbered.

(c) A license is valid for a yearly period. Each yearly period

begins on September 1 or another date set by the commission and

extends through August 31 of the next year or another date set by

the commission. The commission by rule may set the amount of a

license fee for a license issued during a transition period at an

amount lower than prescribed in this section and provide for a

license term for a transition period that is shorter or longer

than a year.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 365, Sec. 3, eff. May

31, 1993; Acts 1995, 74th Leg., ch. 931, Sec. 47, eff. June 16,

1995.

Sec. 45.003. TYPES OF LICENSES; FEES. (a) A class 1 commercial

game bird breeder's license entitles the holder to possess in

captivity more than 1,000 game birds. The fee for a class 1

license is $100 or an amount set by the commission, whichever

amount is more.

(b) A class 2 commercial game bird breeder's license entitles

the holder to possess in captivity not more than 1,000 game birds

during any calendar year. The fee for a class 2 license is $10 or

an amount set by the commission, whichever amount is more.

(c) A class 1 or class 2 commercial game bird breeder's license

is valid for selling game bird eggs in this state, regardless of

the number of eggs sold.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1975, 64th Leg., p. 1208, ch. 456, Sec.

8(b), eff. Sept. 1, 1975; Acts 1983, 68th Leg., p. 1331, ch. 277,

Sec. 18, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art.

2, Sec. 28, eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1256,

Sec. 50, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

992, Sec. 16, eff. June 18, 2005.

Sec. 45.004. SIZE OF ENCLOSURES. (a) No holder of a license

under this chapter may retain game birds, other than a migratory

bird or waterfowl, in an enclosure larger than 40 acres.

(b) No holder of a license under this chapter may retain a

migratory bird or waterfowl in an enclosure larger than 320

acres.

(c) "Captivity" means the keeping of game birds in an enclosure

or pen.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 45.005. RECORDS OF LIVE BIRD AND EGG SALES. (a) No holder

of a commercial game bird breeder's license may sell a live game

bird or game bird egg without issuing a written document showing

the name and serial number of the game bird breeder, the name and

address of the purchaser, and the kind or species and number of

game birds or game bird eggs sold. The document shall be

delivered to the purchaser.

(b) The department shall issue to each holder of a commercial

game bird breeder's license a serial number which shall remain

the number of the person holding the license as long as he

continues to hold a license.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1975, 64th Leg., p. 1209, ch. 456, Sec.

8(c), eff. Sept. 1, 1975; Acts 1981, 67th Leg., p. 2441, ch. 625,

Sec. 1, eff. Sept. 1, 1981.

Amended by:

Acts 2005, 79th Leg., Ch.

992, Sec. 17, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

992, Sec. 18, eff. June 18, 2005.

Sec. 45.006. SALES OF GAME BIRD CARCASSES OR PARTS OF A GAME

BIRD. (a) No person may sell, offer for sale, or purchase the

carcass or any part of a dead pen-raised game bird unless:

(1) the carcass or part is clearly stamped and marked by the

stamp authorized by Subsection (b); or

(2) the carcass or part is delivered to the purchaser and is

accompanied by a document on which is printed or written the

name, street address, and identification number, if applicable,

of the game bird breeder.

(b) Each holder of a license required by this chapter who offers

for sale the carcass of a pen-raised game bird may acquire a

rubber stamp which, when used, shows the identification number of

the holder of the license.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 2441, ch. 625, Sec. 2,

eff. Sept. 1, 1981; Acts 1997, 75th Leg., ch. 1256, Sec. 51, eff.

Sept. 1, 1997.

Sec. 45.0061. SOURCE OF GAME BIRDS. A person who is not

required to possess a commercial game bird breeder's license and

who is in possession of a live game bird, game bird egg, or part

of a dead game bird shall, on the request of a game warden

commissioned by the department, furnish to the warden a receipt

showing the name and street address of the person and the name

and street address of the source from which any live game bird,

game bird egg, or part of a dead game bird in the possession of

the person was derived. The receipt must also show the date of

sale and the kind or species and number of live game birds, game

bird eggs, or parts of dead game birds acquired. The failure or

refusal to comply with this section is a violation of this

chapter.

Added by Acts 1975, 64th Leg., p. 1209, ch. 456, Sec. 8(d), eff.

Sept. 1, 1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec.

52, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

992, Sec. 19, eff. June 18, 2005.

Sec. 45.007. PROHIBITED ACTS. (a) No holder of a game bird

breeder's license may sell a live game bird unless it is in a

healthy condition.

(b) No person may purchase a live game bird or game bird egg

except from a holder of a game bird breeder's license; however,

this subsection does not prohibit the purchase of live game birds

or game bird eggs from a lawful source outside the state.

(c) The carcass of a pen-raised game bird offered for sale must

be killed other than by shooting.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Amended by:

Acts 2005, 79th Leg., Ch.

992, Sec. 20, eff. June 18, 2005.

Sec. 45.008. RECORDS; REPORTS. (a) Each commercial game bird

breeder shall maintain records showing the numbers of game birds

and game bird eggs acquired, propagated, sold, and disposed of in

any other manner. The records must be on forms provided by the

department and must contain any other information required by the

department.

(b) During August of each year or another month set by the

commission, but before August 31 or another date established by

the commission, a commercial game bird breeder shall send to the

department a report showing the total number of game birds in the

possession of the breeder during the reporting period and

accounting for the acquisition and disposition of each game bird

or game bird egg purchased or sold. The reporting period is from

August 1 of the preceding year through July 31 of the current

year or another yearly period established by the commission.

(c) The failure to keep the records required by Subsection (a)

of this section or to make the report as required by Subsection

(b) of this section is a violation of this chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 365, Sec. 4, eff. May

31, 1993; Acts 1995, 74th Leg., ch. 931, Sec. 48, eff. June 16,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

992, Sec. 21, eff. June 18, 2005.

Sec. 45.009. EXCEPTIONS. (a) A commercial game bird breeder

may process game birds for personal consumption at any time.

(b) This chapter does not apply to a person holding a permit

under Section 43.022.

(c) Any person owning or operating a business where food is sold

for consumption, including a restaurant, hotel, boarding house,

or club, may sell game birds obtained from a legal source for

consumption on the premises of the business.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 53, eff.

Sept. 1, 1997.

Sec. 45.010. INSPECTIONS. An authorized employee of the

department may inspect the facilities and enclosures of a person

licensed under this chapter at any time during normal business

hours without a warrant.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 45.011. PERMITS REQUIRED BY THE UNITED STATES. This

chapter does not authorize any act prohibited by federal law

without a permit issued by the United States, nor does the

possession of a permit issued by the United States authorize any

act prohibited by this chapter unless expressly provided by

federal law.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 45.012. PENALTY. A person who violates a provision of this

chapter commits an offense that is a Class C Parks and Wildlife

Code misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 30,

eff. Sept. 1, 1985.



CHAPTER 46. FISHING LICENSES

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE A. HUNTING AND FISHING LICENSES

CHAPTER 46. FISHING LICENSES

SUBCHAPTER A. GENERAL FISHING LICENSE

Sec. 46.001. PROHIBITED ACTS. No person may fish in the public

water of this state, or unload in this state fish or other

aquatic life taken for sporting purposes from waters managed by

the Gulf of Mexico Fishery Management Council established under

the Fishery Conservation and Management Act of 1976 (16 U.S.C.

Section 1801 et seq.), unless he has acquired a fishing license

issued under this subchapter, except as provided by Sections

46.0012 and 46.002. The commission by rule may prescribe

requirements relating to possessing a license required by this

subchapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 2, Sec. 29,

eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 799, Sec. 1, eff.

June 15, 1989; Acts 1995, 74th Leg., ch. 931, Sec. 49, eff. June

16, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 42, eff. September 1, 2007.

Sec. 46.0011. RESIDENT AND NONRESIDENT DEFINED. (1) "Resident"

means:

(A) an individual who has resided continuously in this state for

more than six months immediately before applying for a fishing

license required by this chapter;

(B) a member of the United States armed forces on active duty;

(C) a dependent of a member of the United States armed forces on

active duty; or

(D) a member of any other category of individuals that the

commission by regulation designates as residents.

(2) "Nonresident" means an individual who is not a resident.

Added by Acts 1977, 65th Leg., p. 1110, ch. 409, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1991, 72nd Leg., ch. 301, Sec. 2,

eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 838, Sec. 21, eff.

July 15, 1993.

Sec. 46.0012. FREE SPORTFISHING DAY. On the first Saturday in

June of each year, a fishing license is not required of any

person fishing for sporting purposes in public water. This

section is limited to license requirements and does not affect

other provisions of this code relating to the taking or

possession of fish for sporting purposes.

Added by Acts 1989, 71st Leg., ch. 799, Sec. 2, eff. June 15,

1989.

Sec. 46.002. EXEMPTIONS. (a) A license issued under this

chapter is not required of a person:

(1) who is a resident and whose birth date is before September

1, 1930;

(2) who is a nonresident, if the person's birth date is before

September 1, 1930, and the person's state of residence grants a

similar age exemption to Texas residents;

(3) who is mentally disabled and who is engaging in recreational

fishing as part of medically approved therapy, and who is fishing

under the immediate supervision of personnel approved or employed

by a hospital, residence, or school for mentally disabled

persons;

(4) who is mentally retarded and is engaged in recreational

fishing under the immediate supervision of a person who:

(A) holds a license issued under this chapter; and

(B) has the permission of the mentally retarded person's family

head or legal guardian to take the mentally retarded person

fishing if the person is not a member of the family of the

mentally retarded person; or

(5) who is participating in an event that is sponsored or

co-sponsored by the Texas Parks and Wildlife Department with the

approval of the Executive Director.

(b) The mentally disabled person recreationally fishing under

Subsection (a)(3) shall carry an authorization identifying the

entity supplying the service. This authorization may be in the

form of a tag that contains the name of the sponsoring entity.

(c) A mentally retarded person who is engaged in recreational

fishing under Subsection (a)(4) must carry a note from a doctor

stating that the person has been diagnosed as mentally retarded.

Added by Acts 1987, 70th Leg., ch. 27, Sec. 1, eff. April 22,

1987. Amended by Acts 1989, 71st Leg., ch. 1153, Sec. 1, eff.

Aug. 28, 1989; Acts 1993, 73rd Leg., ch. 838, Sec. 22, eff. July

15, 1993; Acts 1995, 74th Leg., ch. 629, Sec. 2, eff. Sept. 1,

1995; Acts 2001, 77th Leg., ch. 1058, Sec. 1, eff. Sept. 1, 2001.

Sec. 46.004. LICENSE FEES. (a) The resident fishing license

fee is $8 or an amount set by the commission, whichever amount is

more.

(b) The commission may establish a lower fee or waive the fee or

license requirement for:

(1) a resident who has a general commercial fisherman's license

of this state;

(2) a resident who is blind as defined by Section 94.001, Human

Resources Code;

(3) a resident or nonresident who is under 17 years old; or

(4) a resident or nonresident who is 65 years old or over.

(c) The commission shall waive the fee for a qualified disabled

veteran as defined by Section 42.012 and for a resident on active

duty as a member of the United States military forces, the Texas

Army National Guard, the Texas Air National Guard, or the Texas

State Guard.

(d) The department may issue a lifetime resident fishing license

to residents of this state. The fee for this license is $300 or

an amount set by the commission, whichever amount is more.

(e) The nonresident fishing license fee is $15 or an amount set

by the commission, whichever amount is more.

(f) The commission may establish collection and issuance fees

for licenses and tags issued under this chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 1110, ch. 409, Sec. 2,

eff. Aug. 29, 1977; Acts 1977, 65th Leg., p. 1475, ch. 599, Sec.

1, eff. Sept. 1, 1977; Acts 1979, 66th Leg., p. 1397, ch. 623,

Sec. 3, eff. Aug. 27, 1979; Acts 1981, 67th Leg., p. 2607, ch.

695, Sec. 2, eff. Sept. 1, 1981; Acts 1983, 68th Leg., p. 1331,

ch. 277, Sec. 19, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch.

267, art. 2, Sec. 30, eff. Sept. 1, 1986; Acts 1987, 70th Leg.,

ch. 27, Sec. 2, eff. April 22, 1987; Acts 1995, 74th Leg., ch.

629, Sec. 3, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 931,

Sec. 80, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 840, Sec.

2, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

145, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

243, Sec. 2, eff. May 25, 2007.

Sec. 46.0045. TAG FEES. The commission by rule may establish

fees for initial and duplicate tags issued under this subchapter.

Added by Acts 1993, 73rd Leg., ch. 457, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 931, Sec. 50, eff.

June 16, 1995.

Sec. 46.005. TEMPORARY SPORTFISHING LICENSES. (a) Any person

who is a Texas resident or other person designated by the

commission is entitled to receive from the department a license

allowing fishing for sporting purposes in public water for a

period of 14 consecutive days or other period set by the

commission. The commission may authorize the issuance of more

than one type of license under this subsection and may prescribe

the categories of persons to whom the licenses may be issued.

(b) The fee for a temporary sportfishing license is an amount

set by the commission.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 2607, ch. 695, Sec. 2,

eff. Sept. 1, 1981; Acts 1983, 68th Leg., p. 1331, ch. 277, Sec.

20, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2,

Sec. 31, eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 931, Sec.

51, eff. June 16, 1995.

Sec. 46.0051. TEMPORARY NONRESIDENT LICENSES. (a) A

nonresident or other person designated by the commission is

entitled to receive from the department a license allowing

fishing for sporting purposes in public water for a period of

five consecutive days or other period set by the commission. The

commission may authorize the issuance of more than one type of

license under this subsection and may prescribe the categories of

persons to whom the licenses may be issued.

(b) The fee for a license is an amount set by the commission.

Added by Acts 1977, 65th Leg., p. 1110, ch. 409, Sec. 3, eff.

Aug. 29, 1977. Amended by Acts 1979, 66th Leg., p. 1397, ch. 623,

Sec. 4, eff. Aug. 27, 1979; Acts 1983, 68th Leg., p. 1331, ch.

277, Sec. 21, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267,

art. 2, Sec. 32, eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch.

931, Sec. 52, eff. June 16, 1995.

Sec. 46.006. DUPLICATE LICENSE OR TAG. (a) If a license issued

under this subchapter is lost or destroyed, a license deputy may

issue a duplicate license on application of the license holder

and receipt of $5 or an amount set by the commission, whichever

amount is more. If a tag issued under this subchapter is lost or

destroyed, a license deputy may issue a duplicate tag on

application of the tag holder and payment of a fee set by the

commission under Section 46.0045 of this code.

(b) The application for a duplicate license or tag must be an

affidavit containing:

(1) a statement of fact concerning the loss or destruction of

the license or tag; and

(2) any other information which the commission by regulation may

prescribe as necessary.

(c) Repealed by Acts 1995, 74th Leg., ch. 931, Sec. 80, eff.

June 16, 1995.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 1332, ch. 277, Sec. 22,

eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2, Sec.

33, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 457, Sec. 2,

eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 838, Sec. 23, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 931, Sec. 53, 80, eff.

June 16, 1995.

Sec. 46.007. EXPIRATION OF LICENSES AND TAGS. (a) Except as

provided by Subsections (b), (c), (d), (e), and (f) of this

section, a license required or authorized by this subchapter is

valid only during the yearly period for which it is issued

without regard to the date on which the license is acquired. Each

yearly period begins on September 1 or another date set by the

commission and extends through August 31 of the next year or

another date set by the commission. The commission by rule may

set the amount of a license fee for a license issued during a

transition period at an amount lower than prescribed in this

section and provide for a license term for a transition period

that is shorter or longer than a year.

(b) A license issued under Section 46.005 or 46.0051 of this

code is valid for the number of consecutive days authorized and

does not necessarily expire on August 31 or another date set by

the commission.

(c) A tag or duplicate tag required or authorized by this

subchapter is valid for a period as established by the

commission.

(d) A license issued under Section 46.004 of this code that is

issued before September 1 or another date set by the commission

and does not expire until August 31 of the following year or

another date set by the commission is valid from the date of

issuance through August 31 of the following year or another date

set by the commission.

(e) A lifetime resident fishing license is valid for the

lifetime of the license holder.

(f) A duplicate license is valid for the period of validity of

the original license only.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 1110, ch. 409, Sec. 4,

eff. Aug. 29, 1977; Acts 1977, 65th Leg., p. 1536, ch. 626, Sec.

1, eff. Aug. 29, 1977; Acts 1993, 73rd Leg., ch. 457, Sec. 2,

eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 838, Sec. 24, eff.

July 15, 1993; Acts 1995, 74th Leg., ch. 931, Sec. 54, eff. June

16, 1995.

Sec. 46.008. LICENSE INFORMATION. A license issued under this

subchapter must contain information determined by the commission

to be necessary.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 1476, ch. 599, Sec. 2,

eff. Sept. 1, 1977; Acts 1991, 72nd Leg., ch. 473, Sec. 2, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 457, Sec. 2, eff. Sept.

1, 1993; Acts 1993, 73rd Leg., ch. 838, Sec. 25, eff. Sept. 1,

1993.

Sec. 46.0085. FORM AND ISSUANCE OF LICENSES AND TAGS. (a) The

department shall issue and prescribe the form and manner of

issuance of the licenses and tags authorized by this chapter. The

commission by rule may prescribe identification and compliance

requirements.

(b) A license and tag issued under this chapter is not valid

until the person to whom it is issued completes all required

information on the license and tag.

(c) The department may issue tags for finfish species allowed by

law to be taken during each year or season from coastal waters of

the state to holders of licenses authorizing the taking of

finfish species or to other categories of persons.

Added by Acts 1991, 72nd Leg., ch. 473, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 457, Sec. 2, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 931, Sec. 55, eff. June

16, 1995.

Sec. 46.0086. FINFISH TAGS: PROHIBITED ACTS. (a) No person may

purchase or use more finfish tags during a license year than the

number and type authorized for the year by the commission,

excluding duplicate tags issued under Section 46.006 of this

code.

(b) Except as provided by Subsection (c), no person may:

(1) use the same finfish tag on more than one finfish;

(2) use a finfish tag issued in the name of another;

(3) use a tag on a finfish for which another tag is specifically

required; or

(4) take a finfish required to be tagged and fail to immediately

attach a properly executed tag to the finfish in the manner

prescribed by the commission.

(c) The commission by rule may modify or eliminate the

requirements of this section.

Added by Acts 1993, 73rd Leg., ch. 457, Sec. 2, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 931, Sec. 56, eff.

June 16, 1995.

Sec. 46.013. ISSUANCE OR ACCEPTANCE OF LICENSE. No person may

issue or accept a license or tag required by this subchapter

except on a form provided by the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 457, Sec. 2, eff.

Sept. 1, 1993.

Sec. 46.014. FISHING UNDER THE LICENSE OF ANOTHER. No person

may fish under a license issued to another or allow another

person to fish under a license issued to him.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 457, Sec. 2, eff.

Sept. 1, 1993.

Sec. 46.015. PENALTY. (a) A person who violates a provision of

this subchapter or, except as provided by Subsection (b) of this

section, who fails or refuses to show an officer his license or

tag on the request of the officer commits an offense that is a

Class C Parks and Wildlife Code misdemeanor.

(b) If on or before the trial of any person charged with the

failure or refusal to show an officer a license or tag issued

under this subchapter, the person produces for the court or the

prosecuting attorney the proper fishing license or tag issued to

the person and valid at the time of the offense, the court having

jurisdiction of the suit shall dismiss the charge.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 810, ch. 368, Sec. 1,

eff. Aug. 27, 1979; Acts 1985, 69th Leg., ch. 267, art. 3, Sec.

31, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 457, Sec. 2,

eff. Sept. 1, 1993.

SUBCHAPTER B. LAKE TEXOMA FISHING LICENSE

Sec. 46.101. LAKE TEXOMA. This subchapter applies only to Lake

Texoma, which is the portion of this state inundated by the water

impounded by a dam across the channel of the Red River, known as

Denison Dam, and any other portion of that area of land acquired

by the United States for the operation of the reservoir.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 46.102. FISHING LICENSE REQUIRED. Except as provided in

this subchapter, no person may catch fish in Lake Texoma unless

he has acquired a license issued under this subchapter. The

commission by rule may prescribe requirements relating to

possessing a license required by this subchapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1995, 74th Leg., ch. 931, Sec. 57, eff.

June 16, 1995.

Sec. 46.103. EXEMPTIONS. Residents of this state engaged in

fishing within the territorial boundaries of this state are not

required to obtain a license issued under this subchapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 46.104. LICENSE: PERIOD OF VALIDITY AND FEE. (a) A Lake

Texoma fishing license is valid until December 31 following its

date of issuance.

(b) The fee for the license is $5.75 or an amount set by the

commission, whichever amount is more.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 1400, ch. 623, Sec. 12,

eff. Aug. 27, 1979; Acts 1983, 68th Leg., p. 1332, ch. 277, Sec.

23, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2,

Sec. 34, eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 931, Sec.

58, eff. June 16, 1995.

Sec. 46.105. LAKE TEXOMA 10-DAY FISHING LICENSE. (a) A Lake

Texoma 10-day fishing license is valid for 10 consecutive days

including the date of issuance.

(b) The fee for the license is $1.25 or an amount set by the

commission, whichever amount is more.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 2, Sec. 35,

eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 931, Sec. 59, eff.

June 16, 1995.

Sec. 46.106. FORM OF LICENSE. Licenses issued under this

subchapter shall be on the form prescribed by the department and

must contain information necessary for enforcement of this

subchapter as required by the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 838, Sec. 26, eff.

Sept. 1, 1993.

Sec. 46.108. DIVISION OF FEES. The department shall keep

separate and strict account of the revenue received from licenses

issued under this subchapter for annual division between this

state and the State of Oklahoma. The division shall be on a basis

of the proportionate area of Lake Texoma lying within the

territorial jurisdiction of the respective states.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 46.109. PAYMENT BY COMPTROLLER. On February 1 of each year

the comptroller shall pay to the state of Oklahoma 70 percent of

the revenue collected from licenses issued under this subchapter

during the previous calendar year.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 46.110. PENALTY. A person who violates a provision of this

subchapter commits an offense that is a Class C Parks and

Wildlife Code misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 32,

eff. Sept. 1, 1985.

Sec. 46.111. EFFECTIVE DATE OF SUBCHAPTER. This subchapter does

not become effective until:

(1) the State of Oklahoma makes provision for the sale of

licenses in Oklahoma that are parallel to the licenses authorized

by this subchapter;

(2) the State of Oklahoma provides for payment to this state of

not less than 30 percent of all revenue collected by Oklahoma for

the licenses; and

(3) the department is satisfied that this subchapter and the

provisions of Oklahoma law are not in conflict and directs that

this subchapter is effective.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.



CHAPTER 47. COMMERCIAL FISHING LICENSES

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE A. HUNTING AND FISHING LICENSES

CHAPTER 47. COMMERCIAL FISHING LICENSES

SUBCHAPTER A. LICENSES

Sec. 47.001. DEFINITIONS. In this chapter:

(1) "Commercial fisherman" means a person who for pay or for the

purpose of sale, barter, or exchange or any other commercial

purpose:

(A) catches aquatic products from the water of this state except

finfish from the tidal waters of this state; or

(B) unloads in this state aquatic products that:

(i) were taken from water outside this state; and

(ii) have not been previously unloaded in another state or a

foreign country.

(2) "Commercial finfish fisherman" means a person who catches

finfish from the tidal waters of this state for pay or for the

purpose of sale, barter, exchange, or any other commercial

purpose. The term does not include a person who:

(A) holds an individual bait dealer's license issued under this

chapter;

(B) is in a vessel licensed under this chapter as a menhaden

boat and who takes menhaden; or

(C) takes minnows for bait only.

(3) "Wholesale fish dealer" means a person who operates a place

of business for selling, offering for sale, canning, preserving,

processing, or handling for shipments or sale aquatic products to

retail fish dealers, hotels, restaurants, cafes, consumers, or

other wholesale fish dealers. The term does not include the

holder of a bait-shrimp dealer's license.

(4) "Retail fish dealer" means a person who operates a place of

business for selling or offering for sale to a consumer aquatic

products, other than aquatic products that are sold by

restaurants for and ready for immediate consumption in individual

portion servings and that are subject to the limited sales or use

tax. For purposes of this subsection, "consumer" does not include

a wholesale fish dealer or a hotel, restaurant, cafe, or other

retail fish dealer.

(5) "Bait dealer" means a person who catches and sells minnows,

fish, shrimp, or other aquatic products for bait or a place of

business where minnows, fish, shrimp, or other aquatic products

are sold, offered for sale, handled, or transported for sale for

bait.

(6) "Fishing guide" means a person who, for compensation,

accompanies, assists, or transports a person or persons engaged

in fishing in the water of this state.

(7) "Tidal water" means all the salt water of this state,

including that portion of the state's territorial water in the

Gulf of Mexico within three marine leagues from shore.

(8) "Nontidal water" means all the water of this state excluding

tidal water.

(9) "Place of business" means a permanent structure on land or a

motor vehicle required to be registered under Section 502.002,

Transportation Code, where aquatic products or orders for aquatic

products are received or where aquatic products are sold or

purchased but does not include a boat or any type of floating

device, a public cold storage vault, the portion of a structure

that is used as a residence, or a vehicle from which no orders

are taken or no shipments or deliveries are made other than to

the place of business of a licensee in this state.

(10) "Menhaden fish plant" means a fixed installation on land

designed, equipped, and used to process fish and the by-products

of fish by the application of pressure, heat, or chemicals or a

combination of pressure, heat, and chemicals to raw fish to

convert the raw fish into fish oil, fish solubles, fish scraps,

or other products.

(11) "Red drum" means the species Sciaenops ocellata, commonly

called "redfish."

(12) "Resident" means an individual who has resided continuously

in this state for more than six months immediately before

applying for a license required by this chapter from the

department.

(13) "Nonresident" means an individual who is not a resident.

(14) "Finfish" means those living natural resources having

either cartilaginous or bony skeletons (Chondrichthyes and

Osteichthyes).

(15) "Permanent structure" means a building designed, planned,

and constructed so as to remain at one location.

(16) "Aquatic product" means any live or dead, uncooked, fresh

or frozen aquatic animal life.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 214, ch. 105, Sec. 2,

eff. Sept. 1, 1977; Acts 1977, 65th Leg., p. 720, ch. 270, Sec.

1, eff. Sept. 1, 1977; Acts 1979, 66th Leg., p. 550, ch. 260,

art. 4, Sec. 1, eff. Sept. 1, 1979; Acts 1979, 66th Leg., p.

1398, ch. 623, Sec. 5, 6, eff. Aug. 27, 1979; Acts 1981, 67th

Leg., p. 924, ch. 339, Sec. 1, eff. June 10, 1981; Acts 1987,

70th Leg., ch. 29, Sec. 1, 2, eff. April 22, 1987; Acts 1989,

71st Leg., ch. 255, Sec. 14, eff. July 31, 1989; Acts 1991, 72nd

Leg., ch. 301, Sec. 3, eff. Sept. 1, 1991; Acts 1991, 72nd Leg.,

ch. 723, Sec. 1, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch.

365, Sec. 5, 6, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch.

862, Sec. 1, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165,

Sec. 30.233, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1256,

Sec. 54, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 455, Sec.

1, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 859, Sec. 1,

eff. Sept. 1, 2003.

Sec. 47.002. GENERAL COMMERCIAL FISHERMAN'S LICENSE. (a) No

person may engage in business as a commercial fisherman unless he

has obtained a general commercial fisherman's license.

(b) The license fee for a general commercial fisherman's license

is $15 or an amount set by the commission, whichever amount is

more.

(c) The license fee for a nonresident general commercial

fisherman's license is $100 or an amount set by the commission,

whichever amount is more. A nonresident who is residing in a

state that denies the privilege of commercial fishing in that

state to a Texas resident because of residency status is not

eligible for a nonresident general commercial fisherman's

license.

(d) A person who is in a vessel licensed under this chapter as a

menhaden boat and who takes menhaden is not required to obtain or

possess a general commercial fisherman's license.

(e) A person who catches or assists in catching shrimp on a

vessel licensed as a commercial shrimp boat under Chapter 77 is

not required to obtain or possess a general commercial

fisherman's license. The exemption provided by this section

applies even though aquatic life other than shrimp are caught if

that catching is incidental to lawful shrimping.

(f) A person who takes or assists in taking oysters on a vessel

licensed as a commercial oyster boat under Chapter 76 is not

required to obtain or possess a general commercial fisherman's

license.

(g) A person who is licensed as a bait dealer under this chapter

is not required to obtain or possess a general commercial

fisherman's license if the person is catching bait only.

(h) A person who engages in or assists in commercial crab

fishing under Subchapter B, Chapter 78, and who holds a license

for that activity is not required to obtain or possess a general

commercial fisherman's license or a commercial fishing boat

license.

(i) A person who engages in commercial finfish fishing under

Subchapter D and who holds a commercial finfish fisherman's

license issued under Subchapter D in their immediate possession

is not required to obtain or possess a general commercial

fisherman's license.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 1398, ch. 623, Sec. 7,

eff. Aug. 27, 1979; Acts 1981, 67th Leg., p. 2542, ch. 676, art.

1, Sec. 1, eff. Sept. 1, 1981; Acts 1983, 68th Leg., p. 1332, ch.

277, Sec. 24, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267,

art. 2, Sec. 36, eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch.

862, Sec. 2, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1256,

Sec. 128, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 455, Sec.

2, eff. Sept. 1, 1999.

Sec. 47.004. RESIDENT FISHING GUIDE LICENSE. (a) No resident

may engage in business as a fishing guide unless the resident has

obtained a resident fishing guide license.

(b) The commission may adopt rules governing the issuance and

use of a resident fishing guide license, including rules creating

separate resident fishing guide licenses for use in saltwater and

freshwater.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 1333, ch. 277, Sec. 26,

eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2, Sec.

38, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 365, Sec. 7,

eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1256, Sec. 56, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 859, Sec. 2, eff. Sept.

1, 2003.

Sec. 47.005. NONRESIDENT FISHING GUIDE LICENSE. (a) No

nonresident may engage in business as a fishing guide unless the

nonresident has obtained a nonresident fishing guide license.

(b) The commission may adopt rules governing the issuance and

use of a nonresident fishing guide license, including rules

creating separate nonresident fishing guide licenses for use in

saltwater and freshwater.

Added by Acts 2003, 78th Leg., ch. 859, Sec. 3, eff. Sept. 1,

2003.

Sec. 47.006. LICENSE FEE. The license fee for resident,

nonresident, freshwater, and saltwater guides is $75 or an amount

for each guide type set separately by the commission, whichever

amount is more.

Added by Acts 2003, 78th Leg., ch. 859, Sec. 4, eff. Sept. 1,

2003.

Sec. 47.007. COMMERCIAL FISHING BOAT LICENSE. (a) No person

may use a vessel required to be numbered or registered under the

laws of this state or the United States for the purpose of

catching or assisting in catching aquatic products except shrimp,

oysters, or menhaden, from the waters of this state, or have on

board a vessel, or unload, or allow to be unloaded at a port or

point in this state, edible aquatic products caught or taken from

salt water outside the state without having been previously

unloaded in some other state or foreign country, for pay or for

the purpose of sale, barter, exchange, or any other commercial

purpose unless the vessel is licensed as a commercial fishing

boat and has a commercial fishing boat number affixed to it.

(b) Except as provided by Subsection (e) of this section, the

fee for a commercial fishing boat license and number is $10.50 or

an amount set by the commission, whichever amount is more.

(c) The commission shall provide by rule for the issuance and

use of commercial fishing boat numbers. Each boat required to be

licensed by this section shall have the number affixed to the bow

of the boat or to such other location on the boat as will be

readily accessible for unimpaired visual inspection of the number

by a person on another boat. In such instances where the number

will not properly affix to a wooden boat, the commission shall

provide for an alternate means of identification of such boat.

Unless provided otherwise herein or by the rules of the

commission, a license issued under this section is not valid

unless the number is affixed to the boat as required by this

section and the rules of the commission.

(d) An applicant for a commercial fishing boat license, which is

not a renewal of the previous year's license, must submit to the

department the vessel's United States Coast Guard Certificate of

Documentation or Texas' or other state's Certificate of Number

for a vessel or motorboat. The license issued by the department

must contain:

(1) the name of the boat if the boat is registered with the

United States Coast Guard; and

(2) the number appearing on the United States Coast Guard

Certificate of Documentation or Texas' or other state's

Certificate of Number.

(e) The fee for a commercial fishing boat license for a boat

that is not numbered under Chapter 31 of this code or does not

have a certificate of documentation issued by the United States

Coast Guard that lists an address in Texas for the boat owner or

other criteria established by the commission is $60 or an amount

set by the commission, whichever amount is more.

(f) A person who engages in commercial finfish fishing under

Subchapter D and who holds a commercial finfish fisherman's

license issued under Subchapter D in their immediate possession

is not required to obtain or possess a commercial fishing boat

license.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 377, ch. 153, Sec. 10,

eff. Sept. 1, 1981; Acts 1983, 68th Leg., p. 1333, ch. 277, Sec.

27, eff. Sept. 1, 1983; Acts 1983, 68th Leg., p. 4055, ch. 634,

Sec. 5, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art.

2, Sec. 40, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 621,

Sec. 2, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 255, Sec.

15, eff. July 31, 1989; Acts 1991, 72nd Leg., ch. 723, Sec. 2,

eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 365, Sec. 8, 9,

eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 450, Sec. 24, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 931, Sec. 60, eff. June

16, 1995; Acts 1999, 76th Leg., ch. 455, Sec. 3, eff. Sept. 1,

1999.

Sec. 47.008. MENHADEN BOAT LICENSES. (a) A boat may not be

used for the purpose of catching, storing, and transporting

menhaden in tidal water unless the owner of the boat has acquired

a Class A menhaden boat license.

(b) A boat may not be used for the purpose of assisting in

catching menhaden in tidal water unless the owner of the boat has

acquired a Class B menhaden boat license.

(c) The license fee for each Class A menhaden boat is $2,000 or

an amount set by the commission, whichever amount is more, for

each yearly period.

(d) The commission shall set the license fee for each Class B

menhaden boat for each yearly period in an amount not to exceed

$50.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 2542, ch. 676, art. 1,

Sec. 3, eff. Sept. 1, 1981; Acts 1985, 69th Leg., ch. 267, art.

2, Sec. 41, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 365,

Sec. 10, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 27, Sec.

1, eff. Sept. 1, 1997.

Sec. 47.009. WHOLESALE FISH DEALER'S LICENSE. (a) Except as

provided by Subsection (c) of this section, no person may engage

in business as a wholesale fish dealer unless he has obtained a

wholesale fish dealer's license.

(b) The license fee for a wholesale fish dealer's license is

$400 for each place of business or an amount set by the

commission, whichever amount is more.

(c) A person who has an aquaculture license for a Texas

aquaculture facility under Section 134.011, Agriculture Code, is

not required to obtain or possess a wholesale fish dealer's

license if the person's business activities with regard to the

sale of aquatic products involve aquatic products raised on the

person's aquaculture facility only.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 1334, ch. 277, Sec. 28,

eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2, Sec.

42, eff. Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 491, Sec. 6,

eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1256, Sec. 57, eff.

Sept. 1, 1997.

Sec. 47.0091. PURCHASE OF AQUATIC PRODUCTS BY WHOLESALE FISH

DEALERS. No wholesale fish dealer may purchase for resale or

receive for sale, barter, exchange, or any other commercial

purpose any aquatic product from any person or entity in this

state unless he purchases the product from the holder of:

(1) a general commercial fisherman's license;

(2) a commercial oyster fisherman's license;

(3) a commercial oyster boat license;

(4) a wholesale fish dealer's license;

(5) a fish farmer's license;

(6) a commercial shrimp boat license;

(7) a commercial oyster boat captain's license;

(8) a commercial shrimp boat captain's license;

(9) a commercial crab fisherman's license; or

(10) a commercial finfish fisherman's license.

Added by Acts 1981, 67th Leg., p. 2384, ch. 595, Sec. 1, eff.

Aug. 31, 1981. Amended by Acts 1985, 69th Leg., ch. 827, Sec. 1,

eff. Aug. 26, 1985; Acts 1989, 71st Leg., ch. 255, Sec. 16, eff.

July 31, 1989; Acts 1991, 72nd Leg., ch. 586, Sec. 3, eff. Sept.

1, 1991; Acts 1991, 72nd Leg., ch. 723, Sec. 3, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 365, Sec. 11, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 862, Sec. 3, eff. Sept. 1, 1995; Acts

1999, 76th Leg., ch. 455, Sec. 4, eff. Sept. 1, 1999.

Sec. 47.010. WHOLESALE TRUCK DEALER'S FISH LICENSE. (a) The

license fee for a wholesale truck dealer's fish license is $250

for each truck or an amount set by the commission, whichever

amount is more.

(b) A resident who holds a fish farm vehicle license under

Section 134.012, Agriculture Code, is not required to obtain a

license for the vehicle under this section if the vehicle is used

with regard to the sale or transportation of only aquatic

products raised on a licensed Texas aquaculture facility

belonging to the owner of the vehicle.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 1334, ch. 277, Sec. 29,

eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2, Sec.

43, eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1256, Sec. 58,

eff. Sept. 1, 1997.

Sec. 47.011. RETAIL FISH DEALER'S LICENSE. (a) Except as

provided by Subsection (c) of this section, no person may engage

in business as a retail fish dealer unless he has obtained a

retail fish dealer's license.

(b) The license fee for a retail fish dealer's license is $30

for each place of business or an amount set by the commission,

whichever amount is more.

(c) A person with an aquaculture license for a Texas aquaculture

facility under Section 134.011, Agriculture Code, is not required

to obtain or possess a retail fish dealer's license if the

person's business activities with regard to the sale of aquatic

products involve aquatic products raised on the person's

aquaculture facility only.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 1334, ch. 277, Sec. 30,

eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2, Sec.

44, eff. Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 491, Sec. 7,

eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 586, Sec. 4, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1256, Sec. 59, eff.

Sept. 1, 1997.

Sec. 47.0111. PURCHASE OF AQUATIC PRODUCTS BY RETAIL FISH

DEALERS. No retail fish dealer may purchase for resale or

receive for sale, barter, exchange, or any other commercial

purposes any aquatic products from any person or entity in this

state unless he purchases the product from the holder of:

(1) a wholesale fish dealer's license;

(2) a general commercial fisherman's license, a commercial

shrimp boat license, a commercial shrimp boat captain's license,

a commercial crab fisherman's license, or a commercial finfish

fisherman's license when the retail fish dealer has given written

notification to the director or his designee of the dealer's

intent to purchase aquatic products from the holder of a general

commercial fisherman's license, a commercial shrimp boat license,

a commercial shrimp boat captain's license, a commercial crab

fisherman's license, or a commercial finfish fisherman's license;

or

(3) a fish farmer's license.

Added by Acts 1981, 67th Leg., p. 2384, ch. 595, Sec. 1, eff.

Aug. 31, 1981. Amended by Acts 1985, 69th Leg., ch. 827, Sec. 2,

eff. Aug. 26, 1985; Acts 1991, 72nd Leg., ch. 491, Sec. 8, eff.

Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 586, Sec. 3, eff. Sept.

1, 1991; Acts 1991, 72nd Leg., ch. 723, Sec. 4, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 365, Sec. 12, eff. Sept. 1, 1993;

Acts 1993, 73rd Leg., ch. 457, Sec. 3, eff. Sept. 1, 1993; Acts

1995, 74th Leg., ch. 862, Sec. 4, eff. Sept. 1, 1995; Acts 1999,

76th Leg., ch. 455, Sec. 5, eff. Sept. 1, 1999.

Sec. 47.012. PURCHASE OF AQUATIC PRODUCTS BY RESTAURANT OWNER,

OPERATOR, OR EMPLOYEE. No restaurant owner, operator, or

employee may purchase for consumption by the restaurant's patrons

on the restaurant's premises any aquatic product from any person

or entity in this state unless the person purchases the aquatic

product from the holder of:

(1) a wholesale fish dealer's license;

(2) a general commercial fisherman's license;

(3) a fish farmer's license;

(4) a commercial shrimp boat license;

(5) a commercial shrimp boat captain's license;

(6) a commercial crab fisherman's license; or

(7) a commercial finfish fisherman's license.

Added by Acts 1985, 69th Leg., ch. 827, Sec. 3, eff. Aug. 26,

1985. Amended by Acts 1991, 72nd Leg., ch. 491, Sec. 9, eff.

Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 586, Sec. 3, eff. Sept.

1, 1991; Acts 1991, 72nd Leg., ch. 723, Sec. 5, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 365, Sec. 13, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 862, Sec. 5, eff. Sept. 1, 1995; Acts

1999, 76th Leg., ch. 455, Sec. 6, eff. Sept. 1, 1999.

Sec. 47.013. RETAIL DEALER'S TRUCK LICENSE. (a) Except as

provided by Subsection (c) of this section, a person may engage

in the business of selling edible aquatic products from a motor

vehicle to consumers only if he obtains a retail dealer's truck

license.

(b) The license fee for a retail dealer's truck license is $50

for each truck or an amount set by the commission, whichever

amount is more.

(c) A resident who owns a vehicle licensed under Section

134.012, Agriculture Code, is not required to obtain a license

for the vehicle under this section when the vehicle is used with

regard to the sale or transportation of only aquatic products

raised on a licensed Texas aquaculture facility belonging to the

owner of the vehicle.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 1334, ch. 277, Sec. 31,

eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2, Sec.

45, eff. Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 491, Sec. 10,

eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 586, Sec. 5, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1256, Sec. 60, eff.

Sept. 1, 1997.

Sec. 47.014. BAIT DEALER'S LICENSE. (a) No person may engage

in business as a bait dealer unless the person has obtained the

appropriate bait dealer's license.

(b) The license fee for a bait dealer's license is $20 for each

place of business or an amount set by the commission, whichever

amount is more.

(c) A person who has an aquaculture license for a Texas

aquaculture facility under Section 134.011, Agriculture Code, is

not required to obtain or possess a bait dealer's license if the

person's business activities with regard to the sale of aquatic

products for bait involve only aquatic products raised on the

person's aquaculture facility.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 214, ch. 105, Sec. 3,

eff. Sept. 1, 1977; Acts 1983, 68th Leg., p. 1335, ch. 277, Sec.

32, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2,

Sec. 46, eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1256, Sec.

61, eff. Sept. 1, 1997.

Sec. 47.016. MENHADEN FISH PLANT LICENSE. (a) No person may

operate a menhaden fish plant unless he has obtained a menhaden

fish plant license.

(b) Applications for a menhaden fish plant license must be

submitted on forms prescribed by the department and accompanied

by a filing fee. The filing fee is $100 or an amount set by the

commission, whichever amount is more. The filing fee shall be

accompanied by a certified copy of an order of the commissioners

court of the county in which the plant will be located

containing:

(1) a description of the plant and its location; and

(2) approval of the court for the construction and operation of

the plant.

(c) Decisions of the commissioners court in approving or

disapproving the construction of a plant are final and may not be

reviewed or appealed.

(d) A menhaden fish plant license shall be issued after a

hearing and a finding by the department that the construction and

operation of the plant is in the public interest. Regardless of

the decision of the department, the filing fee is not refundable.

(e) Notice of the hearing must be given at least 20 days prior

to the date set for the hearing to the county judge of the county

in which the plant is to be constructed and to all known

interested parties.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 1335, ch. 277, Sec. 34,

eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2, Sec.

48, eff. Sept. 1, 1985.

Sec. 47.017. RENEWAL OF FISH PLANT LICENSE. The department

shall renew a menhaden fish plant license on the application of

the licensee and on the payment of a renewal fee of $50 or an

amount set by the commission, whichever amount is more.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 2, Sec. 49,

eff. Sept. 1, 1985.

Sec. 47.018. INTERSTATE TRANSPORTATION. (a) No person may

bring into this state and deliver aquatic products for commercial

purposes unless the person has obtained a wholesale fish dealer's

license, a retail fish dealer's license, or a bait dealer's

license, as applicable, issued under this subchapter.

(b) Aquatic products lawfully taken from the waters of another

state may be sold within this state by licensed dealers without

regard to size limitations imposed on such products taken within

this state. A record of the source and disposition of such

undersize or oversize products shall be maintained by the dealer

for as long as the undersize or oversize products are retained

and for at least 30 days thereafter.

(c) No person may transport aquatic products out of this state

for commercial purposes unless the transporter first obtains a

wholesale fish dealer's license or a retail fish dealer's

license.

(d) A person who delivers aquatic products for a licensed

wholesale fish dealer or retail fish dealer must possess a copy

of the dealer's license while making deliveries.

(e) Repealed by Acts 1995, 74th Leg., ch. 862, Sec. 9, eff.

Sept. 1, 1995.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 1399, ch. 623, Sec. 10,

eff. Aug. 27, 1979; Acts 1987, 70th Leg., ch. 621, Sec. 3, eff.

Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 723, Sec. 6, eff. Sept.

1, 1991; Acts 1995, 74th Leg., ch. 862, Sec. 9, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 1256, Sec. 62, eff. Sept. 1,

1997.

Sec. 47.0181. AQUATIC PRODUCT TRANSPORTATION INVOICES. (a) No

person, except a commercial fisherman licensed to take aquatic

products from Texas waters transporting the fisherman's own catch

within this state, may transport aquatic products for commercial

purposes, regardless of origin or destination, without an invoice

containing the following information correctly stated and legibly

written:

(1) the invoice number;

(2) the date of shipment;

(3) the name and physical address of shipper;

(4) the name and physical address of receiver;

(5) the license number of shipper; and

(6) the quantity of aquatic products contained in the shipment;

finfish by species and by number or weight, oysters by volume,

and all other aquatic products by weight.

(b) Aquatic product transportation invoices must be prepared by

the shipper and copies retained on file by both shipper and

receiver for at least one year from the date of shipment. The

shipper shall sequentially number the invoices during each

license period. No invoice number may be used twice during any

one license period by an individual licensee.

Added by Acts 1991, 72nd Leg., ch. 723, Sec. 7, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 63, eff.

Sept. 1, 1997.

Sec. 47.0182. AQUATIC PRODUCT SHIPPING REQUIREMENTS. (a) Each

container of aquatic products shipped for commercial purposes

must have a label attached to the outside listing the following

information correctly stated and legibly written:

(1) the aquatic product transportation invoice number of the

shipment of which the container is a part; and

(2) the kind and weight of aquatic product.

(b) No person may ship finfish in individual packages that

contain more than one species of aquatic life.

(c) A person possessing a shipment of aquatic products in

violation of Subsection (a) or (b) of this section commits an

offense.

Added by Acts 1991, 72nd Leg., ch. 723, Sec. 7, eff. Sept. 1,

1991.

Sec. 47.0183. TRANSPORTATION OF AQUATIC PRODUCTS; DISPLAY OF

DOCUMENTS. (a) A person transporting aquatic products for

commercial purposes commits an offense if:

(1) the person does not possess the license or a copy of the

license authorizing the commercial transportation;

(2) the person does not keep with the aquatic product any

document, including a tag, invoice, or bill of lading, that is

required by this code or a regulation of the commission for

transporting aquatic products; or

(3) the person does not, on the request of a game warden,

present to the game warden without delay a license, copy of a

license, or document required by this code or a regulation of the

commission for transporting aquatic products.

(b) A culpable mental state is not required to establish an

offense under this section.

Added by Acts 1991, 72nd Leg., ch. 723, Sec. 7, eff. Sept. 1,

1991.

Sec. 47.019. EXCLUSIVE ECONOMIC ZONE. (a) Any vessel operating

in the exclusive economic zone that lands fish, shrimp, crabs, or

other aquatic organisms in this state is required to be licensed

and registered as provided by Chapters 47 and 77 of this code.

(b) The commission may adopt regulations for vessels in the

exclusive economic zone that land fish, shrimp, crabs, or other

aquatic organisms in this state.

Added by Acts 1987, 70th Leg., ch. 217, Sec. 1, eff. Sept. 1,

1987.

For expiration of this section, see Subsection (b).

Sec. 47.021. LICENSE FEES. (a) Fees for licenses issued under

Sections 47.009, 47.011, and 47.013 may not be increased by more

than 20 percent of the amount of the fee set by the commission

and effective on September 1, 2002.

(b) This section expires September 1, 2013.

Added by Acts 2003, 78th Leg., ch. 265, Sec. 9, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 677, Sec. 7, eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

360, Sec. 1, eff. August 29, 2005.

Acts 2005, 79th Leg., Ch.

1303, Sec. 1, eff. August 29, 2005.

Acts 2007, 80th Leg., R.S., Ch.

756, Sec. 1, eff. August 29, 2007.

Acts 2007, 80th Leg., R.S., Ch.

999, Sec. 1, eff. August 29, 2007.

Acts 2009, 81st Leg., R.S., Ch.

281, Sec. 1, eff. May 30, 2009.

SUBCHAPTER B. PROVISIONS GENERALLY APPLICABLE TO COMMERCIAL

FISHING LICENSES

Sec. 47.031. EXPIRATION OF LICENSES. (a) All licenses and

permits issued under the authority of Chapter 47 of this code are

valid only during the yearly period for which they are issued

without regard to the date on which the licenses are acquired.

Each yearly period begins on September 1 or another date set by

the commission and extends through August 31 of the next year or

another date set by the commission. The commission by rule may

set the amount of a license fee for a license issued during a

transition period at an amount lower than prescribed in this

chapter and provide for a license term for a transition period

that is shorter or longer than a year.

(b) All licenses and permits issued under the authority of

Chapter 47 may not be transferred to another person except that a

license issued in the name of a business shall remain valid for

the business location specified on the license or permit if a

change of ownership and/or business name occurs. A license issued

under the authority of Section 47.009, 47.011, 47.014, or 47.016

may be transferred to a new address if the business moves to

another location. A license issued under the authority of Section

47.007, 47.010, or 47.013 may be transferred to another vehicle

or vessel or to a new owner of the same vehicle or vessel. The

commission, by regulation, may prescribe requirements necessary

to clarify license and permit transfer procedures and may

prescribe, by regulation, forms to be used and fees to be charged

for transfer of licenses and permits in this chapter and for

duplicate license plates and duplicate or replacement licenses

and permits.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 365, Sec. 14, eff. May

31, 1993; Acts 1995, 74th Leg., ch. 931, Sec. 61, eff. June 16,

1995; Acts 1997, 75th Leg., ch. 1256, Sec. 64, eff. Sept. 1,

1997.

Sec. 47.032. REFUSAL OF LICENSE. No person owing the state any

amount for a license or fee under a final judgment of a court may

receive a license under this chapter until the indebtedness is

satisfied by payment to the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1991, 72nd Leg., ch. 723, Sec. 8, eff.

Sept. 1, 1991.

Sec. 47.033. DISPLAY OF LICENSE. All licenses, except a tidal

water commercial fisherman's license, commercial fishing boat

license, menhaden boat license, and menhaden fish plant license,

must be publicly displayed at all times in the place of business

of the licensee. Licenses required for vehicles transporting

aquatic products for sale must be displayed in the vehicle.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 47.034. AQUATIC PRODUCT SIZE. (a) No person engaged in

business as a commercial fisherman or wholesale or retail fish

dealer may possess in his place of business or on a boat or

vehicle for commercial purposes aquatic products of greater or

lesser length than set out in the applicable proclamations of the

commission adopted under Chapter 61 or 66 of this code unless

otherwise provided by this code or Chapter 134 of the Agriculture

Code.

(b) This section does not prohibit a wholesale or retail fish

dealer from processing and selling lawful aquatic products by

cutting, filleting, wrapping, freezing, or otherwise preparing

the aquatic products for market.

(c) The taking of aquatic products of greater or lesser length

than set out in the applicable proclamations of the commission

under Chapter 61 or 66 of this code on board a licensed

commercial shrimp boat engaged in the taking of shrimp is not a

violation of this section if the aquatic products of unlawful

size are returned to the water from which they were taken in a

manner to insure their best chance for survival.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1975, 64th Leg., p. 1214, ch. 456, Sec.

13(l), eff. Sept. 1, 1975; Acts 1981, 67th Leg., p. 377, ch. 153,

Sec. 7, eff. Sept. 1, 1981; Acts 1991, 72nd Leg., ch. 723, Sec.

9, eff. Sept. 1, 1991.

Sec. 47.035. PRIMA FACIE EVIDENCE. Proof of possession of any

undersized or oversized fish in the place of business of any

wholesale or retail fish dealer or on board any boat engaged in

commercial fishing or in any commercial vehicle is prima facie

evidence of possession for the purpose of sale.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 47.037. INSPECTION. (a) No person who possesses or

handles aquatic products for commercial purposes may refuse to

allow an authorized employee of the department to inspect the

aquatic products at the dealer's or handler's place of business

during normal business hours.

(b) No commercial fisherman may refuse to allow an authorized

employee of the department to inspect aquatic products handled by

or in the possession of the commercial fisherman while the

commercial fisherman is pursuing his trade or at a reasonable

hour.

(c) This section does not authorize the search of a residence

without a search warrant.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1987, 70th Leg., ch. 29, Sec. 3, eff. April

22, 1987.

Sec. 47.038. SEINES OR NETS FOR MENHADEN. (a) Nets or purse

seines used for catching menhaden may not be:

(1) less than one and one-half inch stretched mesh, excluding

the bag;

(2) used in any bay, river, pass, or tributary, nor within one

mile of any barrier, jetty, island, or pass, nor within one-half

mile offshore in the Gulf of Mexico; or

(3) used for the purpose of taking edible aquatic products for

the purpose of barter, sale, or exchange.

(b) No person lawfully catching menhaden in the tidal water of

this state may sell, barter, or exchange any edible aquatic

products caught in a menhaden seine or net. Possession of edible

aquatic fish in excess of five percent by volume of menhaden fish

in possession is a prima facie violation of this chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 47.039. SEASONS. (a) The commission may adopt rules

setting open and closed seasons for the noncommercial taking of

redfish and speckled sea trout.

(b) No person may catch and retain a redfish or speckled sea

trout during a closed season set by the commission under

Subsection (a) of this section.

(c) Repealed by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 110,

eff. Sept. 1, 1985.

Added by Acts 1981, 67th Leg., p. 377, ch. 153, Sec. 8, eff.

Sept. 1, 1981. Amended by Acts 1985, 69th Leg., ch. 267, art. 3,

Sec. 110, eff. Sept. 1, 1985.

Sec. 47.040. REFUSAL TO SHOW LICENSE. A person who is engaging

in any act for which a license or permit is required by this

chapter and who fails or refuses upon request to show the

required license or permit to a game warden, other peace officer,

or officer of the court commits an offense.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 33, eff.

Sept. 1, 1985.

SUBCHAPTER C. PENALTIES, DISPLAY OF LICENSE, AND TRANSFER OF

FUNDS

Sec. 47.051. PENALTY. Except as provided by Section 47.052 of

this code, a person who violates a provision of this chapter

commits an offense that is a Class C Parks and Wildlife Code

misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 33,

eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 827, Sec. 4, eff.

Aug. 26, 1985; Acts 1989, 71st Leg., ch. 544, Sec. 1, eff. June

14, 1989.

Sec. 47.052. PENALTY. (a) A person who fails to comply with or

who violates a provision of Section 47.003(a) of this code

commits an offense that is a Class B Parks and Wildlife Code

misdemeanor.

(b) The department may seize boats, nets, seines, trawls, or

other tackle in the possession of a person violating the sections

listed in Subsection (a) of this section and hold them until

after the trial of the person.

(c) Violations of the above sections may also be enjoined by the

attorney general by suit filed in a district court in Travis

County.

(d) If it is shown at the trial of the defendant for a violation

of Section 47.008, 47.016, or 47.038 of this code that he has

been convicted within five years before the trial date of a

violation of the section for which he is being prosecuted, on

conviction he shall be punished for a Class B Parks and Wildlife

Code misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 550, ch. 260, art. 4,

Sec. 2, eff. Sept. 1, 1979; Acts 1979, 66th Leg., p. 1399, ch.

623, Sec. 11, eff. Aug. 27, 1979; Acts 1983, 68th Leg., p. 970,

ch. 229, Sec. 2, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch.

267, art. 3, Sec. 34, eff. Sept. 1, 1985; Acts 1985, 69th Leg.,

ch. 827, Sec. 5, eff. Aug. 26, 1985; Acts 1991, 72nd Leg., ch.

723, Sec. 10, eff. Sept. 1, 1991.

Sec. 47.055. DISPOSITION OF FUNDS. Money received for licenses

issued under this chapter or fines paid for violations of this

chapter, less allowable deductions, shall be sent to the

department by the 10th day of the month following receipt.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

SUBCHAPTER D. FINFISH LICENSE MANAGEMENT

Sec. 47.071. FINFISH LICENSE MANAGEMENT PROGRAM. To promote

efficiency and economic stability in the commercial finfish

industry and to conserve economically important finfish

resources, the department shall implement a finfish license

management program in accordance with proclamations adopted by

the commission under Chapter 61 and this subchapter.

Added by Acts 1999, 76th Leg., ch. 455, Sec. 7, eff. Sept. 1,

1999.

Sec. 47.072. DEFINITION. In this subchapter, "license" means a

commercial license issued in accordance with a proclamation under

this subchapter that authorizes a person to engage in business as

a commercial finfish fisherman.

Added by Acts 1999, 76th Leg., ch. 455, Sec. 7, eff. Sept. 1,

1999.

Sec. 47.073. FINFISH LICENSE MANAGEMENT REVIEW BOARD. (a) The

license holders under this subchapter shall elect a finfish

license management review board of nine members.

(b) A majority of the members of the review board may not be

residents of the same county.

(c) The review board shall advise the commission and department

and make recommendations concerning the administrative aspects of

the finfish licensing program, including hardship appeal cases

concerning eligibility, license transfer, license renewal,

license suspension, and license revocation.

(d) The executive director shall adopt procedures for the

operation of the review board and the election and terms of board

members. The executive director shall solicit and consider

recommendations regarding these procedures from persons who

purchased commercial finfish fisherman's licenses after September

1, 1997, and through April 20, 1999.

(e) A member of the review board must:

(1) qualify to obtain a commercial finfish fisherman's license

under this subchapter; or

(2) be a person who has knowledge of the commercial finfish

industry.

(f) The review board is not subject to Chapter 2110, Government

Code.

(g) A member of the review board serves without compensation or

a per diem allowance.

Added by Acts 1999, 76th Leg., ch. 455, Sec. 7, eff. Sept. 1,

1999.

Sec. 47.074. LICENSING. (a) No person may engage in business

as a commercial finfish fisherman unless the person has obtained

a commercial finfish fisherman's license.

(b) No person may engage in commercial finfish fishing unless:

(1) the person has in their immediate possession:

(A) a commercial finfish fisherman's license issued to the

person; or

(B) a general commercial fisherman's license issued to the

person, a commercial finfish fisherman's license issued to

another person, and a copy of an affidavit that:

(i) authorizes the person to use commercial finfish fishing

devices owned by the person to whom the commercial finfish

fisherman's license was issued; and

(ii) contains the date, the original signature of the person to

whom the commercial finfish fisherman's license was issued, and

the commercial finfish fisherman's license number that matches

the commercial finfish fisherman's license plate number on the

boat, if the department requires a license plate; or

(2) the person has in their immediate possession a commercial

finfish fisherman's license or a general commercial fisherman's

license, and another person has in their immediate possession the

documentation described by Subdivision (1).

(c) Beginning September 1, 2000, the department shall issue a

commercial finfish fisherman's license only to a person who

documents in a manner acceptable to the department that the

person held a commercial finfish fisherman's license during the

period after September 1, 1997, through April 20, 1999.

(d) A proclamation issued under this section shall establish a

commercial finfish fisherman's license in accordance with the

provisions of this subchapter.

Added by Acts 1999, 76th Leg., ch. 455, Sec. 7, eff. Sept. 1,

1999.

Sec. 47.075. LICENSE FEE. The fee for a commercial finfish

fisherman's license issued under this subchapter is $300 or an

amount set by the commission, whichever amount is more. All fees

generated by the issuance of a license under this subchapter are

to be sent to the comptroller for deposit to the credit of the

game, fish, and water safety account subject to Section

47.081(d).

Added by Acts 1999, 76th Leg., ch. 455, Sec. 7, eff. Sept. 1,

1999.

Sec. 47.076. LICENSE RENEWAL. A person seeking to renew a

license established by this subchapter must have held the license

during the preceding license year.

Added by Acts 1999, 76th Leg., ch. 455, Sec. 7, eff. Sept. 1,

1999.

Sec. 47.077. LIMIT ON NUMBER OF LICENSES HELD. (a) A person

may not hold or directly or indirectly control more than three

licenses issued under this subchapter.

(b) A license issued to a person other than an individual must

designate an individual in whose name the license is issued.

Added by Acts 1999, 76th Leg., ch. 455, Sec. 7, eff. Sept. 1,

1999.

Sec. 47.078. EXPIRATION OF LICENSE. A license required by this

subchapter is valid only during the period for which it is issued

without regard to the date on which the license is acquired. Each

period is one year beginning on September 1 or another date set

by the commission.

Added by Acts 1999, 76th Leg., ch. 455, Sec. 7, eff. Sept. 1,

1999.

Sec. 47.079. LICENSE TRANSFER. (a) The commission by rule may

set a fee for the transfer of a license. The amount of the

transfer fee may not exceed the amount of the license fee.

(b) The commission shall send all license transfer fees to the

comptroller for deposit to the credit of the game, fish, and

water safety account subject to Section 47.081(d).

(c) The commission by proclamation shall allow a license to be

transferred at any time.

Added by Acts 1999, 76th Leg., ch. 455, Sec. 7, eff. Sept. 1,

1999.

Sec. 47.080. LICENSE SUSPENSION AND REVOCATION. (a) The

executive director, after notice to a license holder and the

opportunity for a hearing, may suspend a commercial finfish

fisherman's license if:

(1) the license holder or any other authorized operator of the

licensed vessel is convicted of one or more flagrant offenses

totaling three flagrant offenses involving the licensed vessel;

or

(2) the license holder is convicted of theft of fishing gear or

product associated with this subchapter.

(b) A suspension under this section may be for:

(1) six months, if:

(A) each of the three flagrant offenses occurred within a

24-consecutive-month period beginning not earlier than September

1, 2000; and

(B) the license holder has not previously had a license

suspended under this section;

(2) 12 months, if each of the three flagrant offenses occurred

within a 24-consecutive-month period and the license holder has

previously had a license suspended under this section; or

(3) six months, if the license holder is convicted of theft of

fishing gear or product associated with this subchapter.

(c) The executive director, after notice and the opportunity for

a hearing, may permanently revoke a license issued under this

subchapter if:

(1) the license holder has previously had a license suspended

twice under this section, and the license holder or any other

authorized operator of the licensed vessel is convicted of three

flagrant offenses involving the licensed vessel in a

24-consecutive-month period; or

(2) the license holder is convicted of theft of fishing gear or

product associated with this subchapter, and the license holder

has had a license suspended previously under this section.

(d) The same flagrant offense may not be counted for more than

one suspension under this section.

(e) For purposes of this section, a flagrant offense includes:

(1) theft of trotlines or finfish, or any other fishing gear or

product associated with this subchapter;

(2) exceeding daily bag and possession limits in violation of

this code or of a proclamation of the commission issued under

this code;

(3) exceeding trotline length limits by a length greater than 10

percent in violation of this code or of a proclamation of the

commission issued under this code;

(4) selling crabs in violation of this code;

(5) exceeding the number of trotlines the holder of a commercial

finfish fisherman's license may use in violation of this code or

of a proclamation of the commission issued under this code; or

(6) taking, attempting to take, or possessing fish caught in

public waters of this state by any device, means, or method other

than as authorized under this code or by a proclamation of the

commission issued under this code.

Added by Acts 1999, 76th Leg., ch. 455, Sec. 7, eff. Sept. 1,

1999.

Sec. 47.081. LICENSE BUYBACK. (a) The department may implement

a license buyback program for licenses issued under this

subchapter as part of the finfish license management program

established by this subchapter.

(b) The commission by rule may establish criteria, using

reasonable classifications, by which the department selects

licenses to be purchased. The commission may delegate to the

executive director, for purposes of this section only, the

authority to develop the criteria through rulemaking procedures,

but the commission by order must finally adopt the rules

establishing the criteria. The commission or executive director

must consult with the finfish license management review board

concerning establishment of the criteria.

(c) The commission must retire each license purchased under the

license buyback program until the commission finds that

management of the finfish fishery allows reissue of those

licenses through auction or lottery.

(d) The department shall set aside at least 20 percent of the

fees from licenses issued and license transfers approved under

this subchapter to be used only for the purpose of buying back

those licenses from a willing license holder. That money shall be

sent to the comptroller for deposit to the credit of the game,

fish, and water safety account.

(e) The department may solicit and accept grants and donations

of money or materials from private or public sources for the

purpose of buying back licenses issued under this subchapter from

a willing license holder.

(f) Money to be used for the purpose of buying back licenses

issued under this subchapter is not subject to Section 403.095,

Government Code.

(g) The commission shall consider the social and economic

viability of the finfish industry and input from the finfish

license management review board regarding the reissue of finfish

licenses through auction or lottery.

Added by Acts 1999, 76th Leg., ch. 455, Sec. 7, eff. Sept. 1,

1999.

Sec. 47.082. LINE LIMITS. (a) Not later than September 1,

2000, the commission by proclamation issued under this code shall

authorize the holder of a commercial finfish fisherman's license

to use up to 20 trotlines not more than 600 feet long, or another

number and length of line authorized by commission proclamation,

to take or attempt to take finfish.

(b) No holder of a commercial finfish fisherman's license may

possess on board more than the number of lines prescribed by this

code or by commission proclamation issued under this code.

Added by Acts 1999, 76th Leg., ch. 455, Sec. 7, eff. Sept. 1,

1999.

Sec. 47.083. CRAB TRAPS. (a) Not later than September 1, 2000,

the commission by proclamation issued under this code shall

authorize the holder of a commercial finfish fisherman's license

to use up to 20 crab traps, or a number of traps authorized by

commission proclamation, for use in commercial fishing for bait

purposes only.

(b) This section does not authorize the taking of any product

for pay or for the purpose of sale, barter, or exchange.

Added by Acts 1999, 76th Leg., ch. 455, Sec. 7, eff. Sept. 1,

1999.

Sec. 47.084. PROGRAM ADMINISTRATION; RULES. (a) The executive

director shall establish administrative procedures to carry out

the requirements of this subchapter.

(b) The commission shall adopt any rules necessary for the

administration of the program established under this subchapter.

(c) The commission shall prescribe all gear marking requirements

for trotlines and crab traps under this subchapter in accordance

with Chapter 66.

Added by Acts 1999, 76th Leg., ch. 455, Sec. 7, eff. Sept. 1,

1999.

Sec. 47.085. DISPOSITION OF FUNDS. Money received for a license

issued under this subchapter and fines for violations of this

subchapter shall be remitted to the department by the 10th day of

the month following the date of collection.

Added by Acts 1999, 76th Leg., ch. 455, Sec. 7, eff. Sept. 1,

1999.

Sec. 47.086. PROCLAMATION; PROCEDURES. Subchapter D, Chapter

61, and Sections 61.054 and 61.055 apply to the adoption of

proclamations under this subchapter.

Added by Acts 1999, 76th Leg., ch. 455, Sec. 7, eff. Sept. 1,

1999.



CHAPTER 49. FALCONRY PERMIT

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE A. HUNTING AND FISHING LICENSES

CHAPTER 49. FALCONRY PERMIT

Sec. 49.001. DEFINITIONS. In this chapter:

(1) "Resident" means an individual who has resided continuously

in this state for more than six months immediately before

applying for a falconry permit.

(2) "Nonresident" means an individual who is not a resident.

(3) "Falconry" means the practice of trapping, possessing,

training, or flying a raptor for hunting purposes and includes

the act of hunting by the use of a trained raptor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1991, 72nd Leg., ch. 301, Sec. 4, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1256, Sec. 65, eff.

Sept. 1, 1997.

Sec. 49.002. PROHIBITED ACTS. (a) Except as provided in

Subsection (b), no person may take, capture, or possess, or

attempt to take or capture, any native raptors unless the person

has obtained a permit issued by the department.

(b) A nonresident may temporarily possess in this state or

transport through this state any raptor if the person is

authorized by state and federal permits to possess the raptor in

the person's state of residence or has been issued a permit under

Chapter 43.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 66, eff.

Sept. 1, 1997.

Sec. 49.003. RECIPROCITY. A person in possession of a raptor

under a license issued by another state who intends to establish

residency in this state must apply to the department for a

falconry permit not later than the 10th day after the date the

person first moves a raptor into this state. A signed and

notarized affidavit stating the person's intent to establish

residency in this state must accompany the application.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 116, ch. 57, Sec. 1,

eff. Sept. 1, 1977; Acts 1983, 68th Leg., p. 1335, ch. 277, Sec.

36, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2,

Sec. 51, eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1256, Sec.

67, eff. Sept. 1, 1997.

Sec. 49.010. HUNTING. (a) A resident possessing a falconry

permit and a hunting license may hunt by means of falconry.

(b) A nonresident may hunt by means of falconry if the

nonresident possesses on the nonresident's person:

(1) a federal falconry permit;

(2) a falconry permit issued in the person's state of residence;

and

(3) a nonresident hunting license and any applicable stamps.

(c) A person may hunt a bird or animal by means of falconry only

during an open season provided for that bird or animal.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 68, eff.

Sept. 1, 1997.

Sec. 49.011. TRANSFER OR SALE OF RAPTORS. (a) Except as

permitted in Subsections (b) and (c), no person may buy, sell,

barter, or exchange, or offer to buy, sell, barter, or exchange,

a raptor in this state.

(b) The holder of a falconer's permit may transfer a raptor to

another holder of a falconer's permit or receive a raptor from

another holder of a falconer's permit.

(c) A holder of a falconer's permit who qualifies as prescribed

by commission rule may purchase raptors from any legal source and

may sell captive-bred raptors to any person permitted to purchase

captive-bred raptors.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 117, ch. 57, Sec. 8,

eff. Sept. 1, 1977; Acts 1991, 72nd Leg., ch. 704, Sec. 27, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1256, Sec. 69, eff.

Sept. 1, 1997.

Sec. 49.012. PROPERTY OF STATE. All raptors captured, taken, or

held in this state remain the property of the people of the state

except as provided in this chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 49.014. POWERS OF DEPARTMENT. The department may:

(1) prescribe rules for the taking, capture, possession,

propagation, transportation, export, import, and sale of raptors,

time and area from which raptors may be taken or captured, and

species that may be taken or captured;

(2) provide standards for possessing and housing raptors held

under a permit;

(3) prescribe annual reporting requirements and procedures;

(4) prescribe eligibility requirements and fees for and issue

any falconry, raptor propagation, or nonresident trapping permit;

and

(5) require and regulate the identification of raptors held by

permit holders.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 117, ch. 57, Sec. 9,

eff. Sept. 1, 1977; Acts 1997, 75th Leg., ch. 1256, Sec. 70, eff.

Sept. 1, 1997.

Sec. 49.015. RARE OR ENDANGERED SPECIES. The department shall

insure that the taking and possessing for falconry purposes of

raptors classified as rare or endangered by this state, the

regulations of the department, or the United States Bureau of

Sports, Fisheries, and Wildlife are restricted to competent and

experienced individuals and to numbers consistent with good

management practices and the current population status of the

individual species or subspecies involved.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 117, ch. 57, Sec. 10,

eff. Sept. 1, 1977.

Sec. 49.017. PENALTIES. A person who violates a provision of

this chapter commits an offense that is a Class C Parks and

Wildlife Code misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 37,

eff. Sept. 1, 1985.



CHAPTER 50. COMBINATION HUNTING AND FISHING LICENSE

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE A. HUNTING AND FISHING LICENSES

CHAPTER 50. COMBINATION HUNTING AND FISHING LICENSE

Sec. 50.001. COMBINATION LICENSES AUTHORIZED. (a) The

department may issue to residents of this state a combination

hunting and fishing license.

(b) The department may issue to a resident of this state a

lifetime combination hunting and fishing license.

(c) The commission shall establish combination licenses or

license packages for hunting, fishing, and other activities. The

commission may set fees for those combination licenses or license

packages. The fees set for combination licenses or license

packages shall be less than the fees for the individual licenses,

permits, or stamps that are combined in the combination licenses

or license packages.

(d) Notwithstanding Sections 43.204, 43.405, and 43.805, the

commission shall allocate net revenue to individual stamp funds

from the sale of stamps that are included in a combination

license package according to a methodology the commission

establishes. The methodology must incorporate:

(1) the proportionate discounted price of each stamp;

(2) the estimated utilization of each stamp; or

(3) a combination of the methods described by Subdivisions (1)

and (2).

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 2, Sec. 56,

eff. Sept. 1, 1986; Acts 1995, 74th Leg., ch. 931, Sec. 62, eff.

June 16, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

570, Sec. 2, eff. September 1, 2007.

Sec. 50.0011. DEFINITION. In this chapter, "resident" means:

(1) an individual who has resided continuously in this state for

more than six months immediately before applying for a license

issued under this chapter;

(2) a member of the United States armed forces on active duty;

(3) a dependent of a member of the United States armed forces on

active duty; or

(4) a member of any other category of individuals that the

commission by regulation designates as residents.

Added by Acts 1991, 72nd Leg., ch. 301, Sec. 5, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 931, Sec. 63, eff.

June 16, 1995.

Sec. 50.002. LICENSE FEES. (a) The fee for the combination

license is $12 or an amount set by the commission, whichever

amount is more.

(b) The fee for the lifetime license is $500 or an amount set by

the commission, whichever amount is more.

(c) Repealed by Acts 1995, 74th Leg., ch. 931, Sec. 80, eff.

June 16, 1995.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 1337, ch. 277, Sec. 41,

eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 1, Sec.

57, eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 931, Sec. 80,

eff. June 16, 1995.

Sec. 50.0021. EXPIRATION OF LICENSES. (a) Except as provided

by Subsections (b) and (c) of this section, a license required or

authorized by this chapter is valid only during the yearly period

for which the license is issued without regard to the date on

which the license is acquired. Each yearly period begins on

September 1 or another date set by the commission and extends

through August 31 of the next year or another date set by the

commission. The commission by rule may set the amount of a

license fee for a license issued during a transition period at an

amount lower than prescribed in this chapter and provide for a

license term for a transition period that is shorter or longer

than a year.

(b) A license issued under the authority of this chapter that is

issued before September 1 or another date set by the commission

and does not expire until August 31 or another date set by the

commission of the following year is valid from the date of

issuance through August 31 of the following year or another date

set by the commission.

(c) A lifetime resident combination hunting and fishing license

is valid for the lifetime of the license holder.

Added by Acts 1993, 73rd Leg., ch. 838, Sec. 27, eff. July 15,

1993. Amended by Acts 1995, 74th Leg., ch. 931, Sec. 64, eff.

June 16, 1995.

Sec. 50.003. OTHER LICENSES NOT REQUIRED. A resident who has

acquired a combination hunting and fishing license is not

required to obtain the hunting license required by Chapter 42 of

this code or the fishing license required by Chapter 46 of this

code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 50.004. FORM; DUPLICATE LICENSE. (a) The department shall

issue and prescribe the form and manner of issuance of the

license. The commission by rule may prescribe identification and

compliance requirements.

(b) Duplicate licenses may be issued for the same fee and in the

same manner as hunting licenses under Chapter 42 of this code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1995, 74th Leg., ch. 931, Sec. 65, eff.

June 16, 1995.

Sec. 50.005. HOLDER SHALL COMPLY WITH OTHER LAW. A holder of a

combination hunting and fishing license shall comply with and is

subject to the penalties in Chapters 42 and 46 of this code,

unless those requirements or penalties conflict with this

chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.



CHAPTER 61. UNIFORM WILDLIFE REGULATORY ACT

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE B. HUNTING AND FISHING

CHAPTER 61. UNIFORM WILDLIFE REGULATORY ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 61.001. TITLE. This chapter may be cited as the Wildlife

Conservation Act of 1983.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 22, ch. 9, art. I, Sec.

1, eff. Aug. 29, 1983.

Sec. 61.002. PURPOSE. The purpose of this chapter is to provide

a comprehensive method for the conservation of an ample supply of

wildlife resources on a statewide basis to insure reasonable and

equitable enjoyment of the privileges of ownership and pursuit of

wildlife resources. This chapter provides a flexible law to

enable the commission to deal effectively with changing

conditions to prevent depletion and waste of wildlife resources.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 22, ch. 44, art. I,

Sec. 2, eff. Aug. 29, 1983.

Sec. 61.003. APPLICABILITY OF CHAPTER. This chapter applies to

every county, place, and wildlife resource in the state, except

as otherwise provided by this code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 71, eff.

Sept. 1, 1997.

Sec. 61.005. DEFINITIONS. In this chapter:

(1) "Wildlife resources" means all wild animals, wild birds, and

aquatic animal life.

(2) "Depletion" means the reduction of a species below its

immediate recuperative potential by any cause.

(3) "Waste" means the failure to provide for the regulated

harvest of surplus wildlife resources when that harvest would

allow, promote, or optimize a healthy and self-sustaining

population of a species.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 439, ch. 184, Sec. 2,

eff. Aug. 31, 1981; Acts 1981, 67th Leg., p. 2740, ch. 748, Sec.

2, eff. Sept. 1, 1981; Acts 1997, 75th Leg., ch. 1256, Sec. 72,

eff. Sept. 1, 1997.

Sec. 61.006. CRAYFISH. Except for Section 61.022 and Chapter 68

of this code, this chapter does not apply to crayfish, other than

in public water.

Added by Acts 1981, 67th Leg., p. 399, ch. 161, Sec. 3, eff. May

20, 1981.

SUBCHAPTER B. PROHIBITED ACTS

Sec. 61.021. TAKING WILDLIFE RESOURCES PROHIBITED. Except as

permitted under a proclamation issued by the commission under

this chapter, no person may hunt, catch, or possess a game bird

or game animal, fish, marine animal, or other aquatic life at any

time or in any place covered by this chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 506, ch. 213, Sec. 2,

eff. Aug. 31, 1981; Acts 1981, 67th Leg., p. 2740, ch. 748, Sec.

3, eff. Sept. 1, 1981.

Sec. 61.022. TAKING WILDLIFE RESOURCES WITHOUT CONSENT OF

LANDOWNER PROHIBITED. (a) No person may hunt or catch by any

means or method or possess a wildlife resource at any time and at

any place covered by this chapter unless the owner of the land,

submerged land, or water, or the owner's agent, consents.

(b) Except as provided by Subsection (c), a person who violates

Subsection (a) the first time commits an offense that is a Class

A Parks and Wildlife Code misdemeanor and is punishable in

addition by the revocation or suspension under Section 12.5015 of

hunting and fishing licenses and permits.

(c) A person who violates Subsection (a) the first time by

killing a desert bighorn sheep, pronghorn antelope, mule deer, or

white-tailed deer commits an offense that is a Parks and Wildlife

Code state jail felony and is punishable in addition by the

revocation or suspension under Section 12.5015 of hunting and

fishing licenses and permits.

(d) A second violation of Subsection (a) shall be classified as

one category higher than the first violation or a Parks and

Wildlife Code felony, whichever is lesser, and is punishable in

addition by the revocation or suspension under Section 12.5015 of

hunting and fishing licenses and permits.

(e) A third or subsequent violation of Subsection (a) shall be

classified as a Parks and Wildlife Code felony and is punishable

in addition by the revocation or suspension under Section 12.5015

of hunting and fishing licenses and permits.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 507, ch. 213, Sec. 2,

eff. Aug. 31, 1981; Acts 1981, 67th Leg., p. 2740, ch. 748, Sec.

3, eff. Sept. 1, 1981; Acts 1997, 75th Leg., ch. 1090, Sec. 1,

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1256, Sec. 73, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 959, Sec. 6, eff. Sept.

1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1002, Sec. 2, eff. September 1, 2005.

Sec. 61.0221. DISPOSITION OF SEIZED PROPERTY. (a) If a person

is finally convicted of an offense under Section 61.022, the

court entering judgment may order that a weapon or other personal

property used in the commission of the offense be destroyed or

forfeited to the department.

(b) If the department receives a forfeiture order from a court

under this section, the department may:

(1) use the property in the department's normal operations;

(2) sell or transfer the property; or

(3) destroy the property.

(c) The department shall deposit money from the sale of

forfeited property under this section in the game, fish, and

water safety account.

(d) This section does not apply to a vehicle, aircraft, or

vessel.

Added by Acts 2005, 79th Leg., Ch.

603, Sec. 1, eff. September 1, 2005.

Sec. 61.023. APPLYING CONTRACEPTIVES TO WILDLIFE RESOURCES. No

person may intentionally apply contraceptives to any vertebrate

wildlife resource unless the person first obtains written

authorization from the department.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 74, eff. Sept. 1,

1997.

SUBCHAPTER C. REGULATORY DUTIES

Sec. 61.051. DUTY TO INVESTIGATE AND STUDY CERTAIN WILDLIFE

RESOURCES. (a) The department shall conduct scientific studies

and investigations of all species of game animals, game birds,

and aquatic animal life to determine:

(1) supply;

(2) economic value;

(3) environments;

(4) breeding habits;

(5) sex ratios; and

(6) effects of any factors or conditions causing increases or

decreases in supply.

(b) The studies and investigations may be made periodically or

continuously.

(c) The commission shall make findings of fact based on the

studies and investigations of the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 75, eff.

Sept. 1, 1997.

Sec. 61.052. GENERAL REGULATORY DUTY. (a) The commission shall

regulate the periods of time when it is lawful to hunt, take, or

possess game animals, game birds, or aquatic animal life in or

from the places covered by this chapter.

(b) The commission shall regulate the means, methods, and places

in which it is lawful to hunt, take, or possess game animals,

game birds, or aquatic animal life in or from the places covered

by this chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 507, ch. 213, Sec. 3,

eff. Aug. 31, 1981; Acts 1997, 75th Leg., ch. 1256, Sec. 76, eff.

Sept. 1, 1997.

Sec. 61.053. OPEN SEASONS. The commission shall provide open

seasons for the hunting, taking, or possession of game animals,

game birds, or aquatic animal life if its investigations and

findings of fact reveal that open seasons may be safely provided

or if the threat of waste requires an open season to conserve

game animals, game birds, or aquatic animal life.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 507, ch. 213, Sec. 3,

eff. Aug. 31, 1981; Acts 1997, 75th Leg., ch. 1256, Sec. 77, eff.

Sept. 1, 1997.

Sec. 61.054. PROCLAMATIONS OF THE COMMISSION. (a) Regulation

of the hunting, taking, or possession of game animals, game

birds, or aquatic animal life under this chapter shall be by

proclamation of the commission.

(b) A proclamation of the commission authorizing the hunting,

taking, or possession of game animals, game birds, or aquatic

animal life must specify:

(1) the species, quantity, age or size, and, to the extent

possible, the sex of the game animals, game birds, or aquatic

animal life authorized to be hunted, taken, or possessed;

(2) the means or method that may be used to hunt, take, or

possess the game animals, game birds, or aquatic animal life; and

(3) the region, county, area, body of water, or portion of a

county where the game animals, game birds, or aquatic animal life

may be hunted, taken, or possessed.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 507, ch. 213, Sec. 3,

eff. Aug. 31, 1981; Acts 1997, 75th Leg., ch. 1256, Sec. 78, eff.

Sept. 1, 1997.

Sec. 61.055. AMENDMENTS AND REVOCATIONS. (a) If the commission

finds that there is a danger of depletion or waste, it shall

amend or revoke its proclamations to prevent the depletion or

waste and to provide to the people the most equitable and

reasonable privilege to hunt game animals or game birds or catch

aquatic animal life.

(b) The commission may amend or revoke its proclamations at any

time it finds the facts warrant a change.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 507, ch. 213, Sec. 3,

eff. Aug. 31, 1981; Acts 1997, 75th Leg., ch. 1256, Sec. 79, eff.

Sept. 1, 1997.

Sec. 61.056. PROCLAMATIONS CONCERNING CERTAIN DEER AND ANTELOPE.

A proclamation of the commission authorizing the taking of

antlerless deer or antelope in this state is not effective for a

specific tract of land unless the landowner or the landowner's

agent agrees in writing to the number of antlerless deer or

antelope permits authorized for the property.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 1860, ch. 439, Sec. 3,

eff. Aug. 31, 1981; Acts 1997, 75th Leg., ch. 863, Sec. 4, eff.

Sept. 1, 1997.

Sec. 61.057. ANTLERLESS DEER AND ANTELOPE. (a) Except as

provided in Subsection (c) of this section, no person may hunt an

antlerless deer or antelope in this state without first having

acquired an antlerless deer or antelope permit issued by the

department on a form provided by the department.

(b) The permit may be distributed by the landowner or

landowner's agent for land which is subject to an agreement under

Section 61.056 of this code. A landowner or landowner's agent may

distribute permits only for the land the person owns or the land

for which the person is an agent.

(c) When conditions warrant, the commission may allow hunting of

antlerless deer or antelope in this state without a permit. The

proclamation allowing hunting without a permit must be specific

as to the county or portion of a county to which it applies.

(d) No person may sell or trade a permit authorized by this

section for anything of value.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 1860, ch. 439, Sec. 4,

5, eff. Aug. 31, 1981; Acts 1997, 75th Leg., ch. 863, Sec. 5,

eff. Sept. 1, 1997.

Sec. 61.058. YOUTH HUNTING AND FISHING. (a) The commission may

provide for special open seasons during which the taking and

possession of game animals and game birds are restricted to

persons under 17 years old.

(b) The commission may provide for special means and methods for

the taking and possession of aquatic animal life by persons under

17 years old.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 80, eff. Sept. 1,

1997.

Sec. 61.060. DEFENSE TO PROSECUTION: HUMANE DISPATCH OF CERTAIN

GAME ANIMALS AND BIRDS. (a) In this section:

(1) "Dispatch" means to kill by any humane method.

(2) "Game animal" has the meaning assigned by Section 63.001.

(3) "Game bird" has the meaning assigned by Section 64.001.

(b) It is a defense to prosecution for a violation of this

chapter or of a regulation adopted or proclamation issued under

the authority of this chapter by the commission that the actor

dispatched a game animal or game bird that:

(1) was mortally wounded, not through the actor's conduct; or

(2) behaved in a manner that:

(A) is inconsistent with the manner in which a game animal or

game bird that is not diseased typically behaves; and

(B) leads a reasonable person to believe that the game animal or

game bird poses a substantial risk of serious harm to itself, a

person, or other wildlife.

(c) The commission may adopt rules, including rules concerning

the disposition of a game animal or a game bird that has been

dispatched under this section, to implement this section.

Added by Acts 2005, 79th Leg., Ch.

157, Sec. 1, eff. May 24, 2005.

SUBCHAPTER D. ADMINISTRATIVE PROCEDURES

Sec. 61.101. LOCAL HEARING ON PROCLAMATION. (a) Before a

proclamation of the commission may be adopted, the department

shall hold public hearings in the county to be affected by the

proclamation if the director or the director's designee receives

a petition for a public hearing signed by not less than 25

persons who reside in the county.

(b) The hearing may be conducted by a member of the commission

or by any designated employee of the department. This subsection

does not require the presence of a member at any local hearing.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 58,

eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1256, Sec. 81, eff.

Sept. 1, 1997.

Sec. 61.102. NOTICE ON LOCAL HEARING. Notice of the hearing

must be given in a newspaper published in the county in which the

hearing is to be held at least 10 days before the date of the

hearing. If no newspaper is published in the county in which the

hearing is to be held, the notice must be given in a newspaper

published in an adjoining county and having wide circulation in

the county in which the hearing is to be held.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 59,

eff. Sept. 1, 1985.

Sec. 61.103. ADOPTION OF PROCLAMATIONS. (a) A proclamation

under this chapter must be adopted by a quorum of the commission

at a meeting of the commission held in the commission's office in

Austin.

(b) A proclamation may be adopted at any special or regular

meeting of the commission, for which the date and time are

designated by the commission.

(c) Any person interested in a proclamation is entitled to be

heard at the meeting and may introduce evidence on the imminence

of depletion or waste.

(d) For the purpose of adopting a proclamation under this

chapter, a quorum of the commission is five members.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 60,

eff. Sept. 1, 1985.

Sec. 61.104. EFFECTIVE DATE AND DURATION OF PROCLAMATIONS. (a)

Except as provided in Subsection (b) of this section, a

proclamation takes effect at the time determined by the

commission. The time designated by the commission may not be

earlier than 20 days after the day the proclamation is adopted by

the commission.

(b) If the commission finds that there is an immediate danger of

depletion in any area as to a species, the commission may declare

a state of emergency, and a proclamation issued under the state

of emergency takes effect on issuance.

(c) A proclamation of the commission continues in effect until

it expires by its own terms or until it is amended or repealed.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 549, ch. 260, art. 2,

Sec. 1, eff. Sept. 1, 1979.

Sec. 61.106. JUDICIAL REVIEW OF PROCLAMATION. (a) The venue

for any suit challenging the validity of a proclamation of the

commission under this chapter is in Travis County.

(b) The party complaining of a proclamation has the burden of

proof to show invalidity.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

SUBCHAPTER E. PROVISIONS AFFECTING LIMITED AREAS

Sec. 61.201. LIVINGSTON DAM FISHING PLATFORM. (a) No person

may permanently anchor a barge, boat, or other fishing platform

on the Trinity River downstream from the Livingston Dam within

the area between the restricted area boundary that is 1,000 feet

from the dam and a point 1,500 feet downstream from the dam. A

barge, boat, or other fishing platform is considered permanently

anchored if it is anchored in the described area:

(1) for more than 10 hours in a 24-hour period without moving

100 feet or more during that time; or

(2) for five or more consecutive days, whether or not it has

been moved.

(b) No person may leave a barge, boat, or other fishing platform

unattended for any period of time if the barge, boat, or platform

is within the area described in Subsection (a) of this section.

(c) A barge, boat, or other fishing platform that is left

unattended for any period of time within the area described in

Subsection (a) of this section may be impounded and may be

reclaimed only by payment of both the fine imposed under this

chapter and the cost of impoundment.

(d) Property impounded under this section that has not been

claimed within the time period specified in Section 683.002,

Transportation Code, for disposition of an abandoned automobile

is considered abandoned and may be disposed of in the same manner

as an abandoned automobile in accordance with Chapter 683 of that

code.

(e) This section may be enforced by any peace officer listed in

Article 2.12, Code of Criminal Procedure.

Added by Acts 1993, 73rd Leg., ch. 130, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.234, eff.

Sept. 1, 1997.

Sec. 61.204. BIGHORN SHEEP COOPERATIVE AGREEMENTS. The

department may enter into cooperative agreements with landowners

for the purpose of restoring, protecting, and managing bighorn

sheep. A cooperative agreement may provide that any person

holding a valid bighorn sheep hunting permit may hunt on land

owned by the landowner and covered by the cooperative agreement.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 61, eff.

Sept. 1, 1985.

Sec. 61.205. BIGHORN SHEEP HUNTING PERMITS. (a) No person may

hunt a bighorn sheep without first having acquired a bighorn

sheep hunting permit issued by the department on a form provided

by the department. A holder of a bighorn sheep hunting permit may

hunt only on those lands for which the permit is valid.

(b) The permit may be distributed by the department or by a

party to a cooperative agreement with the department for the

restoration, protection, and management of bighorn sheep. A party

to a cooperative agreement may distribute permits only for land

that he owns or is in charge of or that is designated in the

cooperative agreement.

(c) Permits distributed by the department shall be distributed

to parties to a cooperative agreement and other members of the

public by means of a fair method, subject to the limitations of

the maximum number of permits to be issued.

(d) The department may authorize the sale, trade, auction, or

donation of a bighorn sheep hunting permit if the proceeds of the

sale, trade, auction, or donation are used to restore, protect,

or manage bighorn sheep.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 61, eff.

Sept. 1, 1985. Amended by Acts 1997, 75th Leg., ch. 1256, Sec.

82, eff. Sept. 1, 1997.

Sec. 61.206. BIGHORN SHEEP IDENTIFICATION. A person may not

possess a mounted or unmounted head of a bighorn sheep taken in

this state unless identification items and tags are attached as

prescribed by the commission. The commission may establish fees

for tags or other identification items issued under this section.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 61, eff.

Sept. 1, 1985.

SUBCHAPTER F. PENALTIES

Sec. 61.901. PENALTIES. (a) Except as provided in this

section, a person who violates any provision of this chapter or

any proclamation or regulation of the commission issued under the

authority of this chapter commits an offense that is a Class C

Parks and Wildlife Code misdemeanor.

(b) A person who violates a proclamation of the commission

relating to the daily catch, retention, and size limits for

redfish or speckled sea trout taken for noncommercial purposes is

guilty of an offense and is punishable for the first and

subsequent offenses by the penalties prescribed by Sections

66.2011(d) and 66.218 of this code.

(c) Repealed by Acts 2005, 79th Leg., Ch. 992, Sec. 32(1), eff.

June 18, 2005.

(d) If it is shown at the trial of the defendant for a violation

of a proclamation of the commission that regulates the use and

possession of nets, seines, trawls, traps, or other devices used

for catching aquatic life, except shrimp, in the inside water of

this state that he has been convicted within five years before

the trial date of a violation of the proclamation for which he is

being prosecuted, on conviction he shall be punished for a Class

B Parks and Wildlife Code misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 381, ch. 190, Sec. 1,

2, eff. May 20, 1977; Acts 1981, 67th Leg., p. 507, ch. 213, Sec.

4, eff. Aug. 31, 1981; Acts 1981, 67th Leg., p. 2698, ch. 735,

Sec. 1, eff. Aug. 31, 1981; Acts 1981, 67th Leg., p. 2740, ch.

748, Sec. 4, eff. Sept. 1, 1981; Acts 1983, 68th Leg., p. 970,

ch. 229, Sec. 3, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch.

267, art. 3, Sec. 39, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

992, Sec. 32(1), eff. June 18, 2005.



CHAPTER 62. PROVISIONS GENERALLY APPLICABLE TO HUNTING

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE B. HUNTING AND FISHING

CHAPTER 62. PROVISIONS GENERALLY APPLICABLE TO HUNTING

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 62.001. DEFINITIONS. For the purpose of enforcement of the

game laws of this state:

(1) "Closed season" means the period of time during which it is

unlawful to hunt a game animal, wild fowl, or bird.

(2) "Open season" means the period of time during which it is

lawful to hunt a specified animal, game animal, wild fowl, or

bird.

(3) "Public road or right-of-way" means a public street, alley,

road, right-of-way, or other public way, including a berm, ditch,

or shoulder.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 43, eff. June 15, 2007.

Sec. 62.002. COMPUTER-ASSISTED REMOTE HUNTING. (a) In this

section:

(1) "Computer-assisted remote hunting" means the use of a

computer or any other device, equipment, or software, to remotely

control the aiming and discharge of archery equipment, a

crossbow, or a firearm to hunt an animal, including a bird.

(2) "Firearm" and "archery equipment" have the meanings assigned

by Section 62.014.

(b) A person may not engage in computer-assisted remote hunting

or provide or operate facilities for computer-assisted remote

hunting if the animal being hunted is located in this state.

(c) For purposes of this section, facilities for

computer-assisted remote hunting include real property and

improvements on the property associated with hunting, including

hunting blinds, offices, and rooms equipped to facilitate

computer-assisted remote hunting.

(d) A person who violates this section commits an offense that

is a Class B Parks and Wildlife Code misdemeanor, unless it is

shown at the trial of the defendant that the defendant has been

convicted one or more times before the trial date of a violation

of this section, in which case the offense is a Class A Parks and

Wildlife Code misdemeanor.

(e) It is an exception to the application of this section that a

person provides only:

(1) general-purpose equipment, including a computer, camera,

fencing, and building materials;

(2) general-purpose computer software including an operating

system and communications programs; or

(3) general telecommunications hardware or networking services

for computers, including adapters, modems, servers, routers, and

other facilities associated with Internet access.

Added by Acts 2005, 79th Leg., Ch.

992, Sec. 22, eff. June 18, 2005.

Sec. 62.003. HUNTING FROM VEHICLES. (a) Except as provided in

Subsection (b), no person may hunt any wild bird or wild animal,

other than an alligator, frog, or turtle, from any type of

aircraft or airborne device, motor vehicle, powerboat, or

sailboat, or from any other floating device.

(b) Animals and birds not classified as migratory may be hunted

from a motor vehicle, powerboat, or sailboat, or from any other

floating device within the boundaries of private property or upon

private water by a person who is legally on the property or water

for the purpose of hunting if no attempt is made to hunt any wild

bird or wild animal on any part of the road system of this state.

(c), (d) Repealed by Acts 1985, 69th Leg., ch. 267, art. 3, Sec.

110, eff. Sept. 1, 1985.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 2698, ch. 735, Sec. 3,

eff. Aug. 31, 1981; Acts 1985, 69th Leg., ch. 267, art. 3, Sec.

110, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

992, Sec. 23, eff. June 18, 2005.

Sec. 62.0031. HUNTING FROM PUBLIC ROAD OR RIGHT-OF-WAY

PROHIBITED. (a) Except as provided by Subsection (b), a person

may not hunt a wild animal or bird when the person is on a public

road or right-of-way.

(b) This section does not apply to the trapping of a raptor for

educational or sporting purposes as provided by Chapter 49.

Added by Acts 2007, 80th Leg., R.S., Ch.

1159, Sec. 44, eff. June 15, 2007.

Sec. 62.004. HUNTING AT NIGHT. No person may hunt any wild

bird, wild game bird, wild fowl, or wild game animal protected by

this code at any season of the year between one-half hour after

sunset and one-half hour before sunrise.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 2699, ch. 735, Sec. 4,

eff. Aug. 31, 1981; Acts 1985, 69th Leg., ch. 267, art. 3, Sec.

40, eff. Sept. 1, 1985.

Sec. 62.005. HUNTING WITH LIGHT. Except as provided by Section

62.0055 or 62.0056, no person may hunt a game animal or bird

protected by this code with the aid of an artificial light that

casts or reflects a beam of light onto or otherwise illuminates

the game animal or bird, including the headlights of a motor

vehicle.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 110,

eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1256, Sec. 83, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

603, Sec. 1, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

111, Sec. 1, eff. May 23, 2009.

Sec. 62.0055. HUNTING WITH LASER SIGHTING DEVICE BY LEGALLY

BLIND HUNTER. (a) In this section, "legally blind" has the

meaning assigned by Section 62.104, Government Code.

(b) A legally blind hunter may use a laser sighting device

during regular hunting hours when assisted by a person who:

(1) is not legally blind;

(2) has a hunting license; and

(3) is at least 13 years of age.

(c) The legally blind hunter must carry proof of being legally

blind.

(d) Section 62.014 applies to a hunter under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

603, Sec. 2, eff. June 15, 2007.

Sec. 62.0056. HUNTING WITH LASER SIGHTING DEVICE BY HUNTERS WITH

CERTAIN DISABILITIES. (a) In this section, "person with a

physical disability" means a person with a documented permanent

physical disability that renders the person incapable of using a

traditional firearm sighting device. A physician's or

optometrist's statement certifying the extent of the disability

is sufficient documentation.

(b) A hunter who is a person with a physical disability may use

a laser sighting device during lawful hunting hours in open

seasons when assisted by a person who:

(1) is not a person with a physical disability;

(2) has a hunting license; and

(3) is at least 13 years of age.

(c) The hunter who is a person with a physical disability must

carry proof of the disability.

(d) Section 62.014 applies to a hunter under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

111, Sec. 2, eff. May 23, 2009.

Sec. 62.006. HUNTING FOR HIRE. (a) No person may employ

another person or be employed by another person for compensation

or promise of compensation to hunt any bird, wild fowl, or game

animal protected by this code.

(b) If a person testifies against another person who employed

him in violation of this section, all prosecutions against him in

the case in which he testifies shall be dismissed.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 41,

eff. Sept. 1, 1985.

Sec. 62.0061. HUNTING ON OR OVER CERTAIN SUBMERGED LAND. (a)

Except as provided by Subsection (b), a person may not hunt or

take any wild animal or wild bird when the person is on or over

privately owned land that is:

(1) submerged under:

(A) public fresh water due to seasonal or occasional

innundation; or

(B) public salt water and located above the mean high tide line

of the Gulf of Mexico and its bays and estuaries; and

(2) conspicuously marked as privately owned by a sign or signs

that are substantially similar to the following:

POSTED. PRIVATE PROPERTY. NO HUNTING.

(b) This section does not apply to:

(1) fishing or to fish and other aquatic life;

(2) a person who:

(A) owns the submerged land; or

(B) obtains the landowner's consent;

(3) land that is dedicated to the permanent school fund and that

is located within:

(A) the tidewater limits of this state; or

(B) the gradient boundaries of a navigable river or stream in

this state; or

(4) land that is:

(A) submerged by public water; and

(B) located below the mean high tide line of the Gulf of Mexico

and its bays and estuaries.

(c) This section does not authorize a person to fish by any

means or method or at any time or place that is otherwise

prohibited by this code.

Added by Acts 2005, 79th Leg., Ch.

1002, Sec. 1, eff. September 1, 2005.

Renumbered from Parks and Wildlife Code, Section 62.002 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(60), eff. September 1, 2007.

Sec. 62.0065. HUNTING DEER WITH DOGS. (a) Except as provided

by Subsection (d), a person may not recklessly use a dog to hunt

or pursue a deer in this state.

(b) Subject to Subsection (a), the commission by rule may

prescribe the type of firearm that may be possessed during an

open deer season by a person who is in actual or constructive

possession of a dog while in the field on another person's land

or property in Angelina, Hardin, Harris, Harrison, Houston,

Jasper, Jefferson, Liberty, Montgomery, Nacogdoches, Newton,

Orange, Panola, Polk, Rusk, Sabine, San Augustine, San Jacinto,

Shelby, Trinity, Tyler, or Walker County.

(c) It is not a defense to prosecution under Subsection (a) or

to prosecution for violation of a rule adopted under Subsection

(b) that the defendant was not the owner or in immediate

possession of the dog or that the offense or violation was

committed without the effective consent of the dog's owner.

(d) The commission by rule may authorize the use of dogs to

trail wounded deer.

Added by Acts 2005, 79th Leg., Ch.

989, Sec. 2, eff. September 1, 2005.

Sec. 62.007. STOPPING FOR SEARCH. (a) An authorized employee

of the department may search the game bag, receptacle,

automobile, or other vehicle if he has reason to believe that the

bag, receptacle, automobile, or vehicle contains game unlawfully

killed or taken.

(b) A person who refuses to allow a search or refuses to stop a

vehicle when requested to do so by an authorized employee commits

an offense.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 42,

eff. Sept. 1, 1985.

Sec. 62.008. PRIMA FACIE EVIDENCE. Except as provided in

Subchapter B of this chapter, possession of a wild game bird,

wild game animal, or other species of protected wildlife, whether

dead or alive, during a time when the hunting of the animal,

bird, or species is prohibited is prima facie evidence of the

guilt of the person in possession.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 62.009. PURCHASE FOR EVIDENCE. A person who, for the

purpose of establishing testimony, purchases a game bird or

animal whose sale is prohibited by this code, is immune from

prosecution for the purchase. A conviction for the unlawful sale

of game may be sustained on the uncorroborated testimony of the

purchaser.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 62.010. EXCEEDING BAG LIMITS, HUNTING DURING CLOSED SEASON,

ETC.; PENALTY. (a) No person may kill or take more than the

daily, weekly, or seasonal bag limits for game birds or animals

as set out in this code.

(b) No person may hunt any game bird or animal at any time of

the year other than during the open season provided by this code.

(c) No person may kill, take, capture, wound, or shoot at any

game bird or animal for which no open season is set out by this

code.

(d) No person may possess an illegally killed game bird or

animal.

(e) Repealed by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 110,

eff. Sept. 1, 1985.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 110,

eff. Sept. 1, 1985.

Sec. 62.011. RETRIEVAL AND WASTE OF GAME. (a) Except as

provided by Subsection (c), it is an offense if a person while

hunting kills or wounds a game bird or game animal and

intentionally or knowingly fails to make a reasonable effort to

retrieve the animal or bird and include it in the person's daily

or seasonal bag limit.

(b) Except as provided by Subsection (c), it is an offense if a

person intentionally takes or possesses a game bird, game animal,

or fish and intentionally, knowingly, recklessly, or with

criminal negligence fails to keep the edible portions of the

bird, animal, or fish in an edible condition.

(c) It is an offense if a person while hunting kills or wounds a

desert bighorn sheep, pronghorn antelope, mule deer, or

white-tailed deer in violation of Section 61.022, 62.003,

62.0031, 62.004, or 62.005 and intentionally or knowingly fails

to make a reasonable effort to retrieve the animal or

intentionally, knowingly, recklessly, or with criminal negligence

fails to keep the edible parts of the animal in an edible

condition.

(d) In this section:

(1) "Edible condition" means fit for human consumption. The

term does not include any portion of a game bird, game animal, or

fish that is:

(A) bruised by bullet, shot, or arrow, or otherwise destroyed as

a result of harvest;

(B) decayed or rotting; or

(C) obviously infected or diseased.

(2) "Edible parts" means the meaty portions of a carcass that

are retained for consumption after quartering as defined in

Section 42.001(8).

Acts 1975, 64th Leg., p. 1214, ch. 456, Sec. 15, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 110,

eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 267, art. 4, Sec.

1, eff. Sept. 1, 1985; Acts 1999, 76th Leg., ch. 959, Sec. 7,

eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

138, Sec. 1, eff. September 1, 2009.

Sec. 62.012. WRITTEN CONSENT TO HUNT OR TARGET SHOOT REQUIRED.

(a) This section applies only to a county having a population of

3.3 million or more. This section does not apply to a person

hunting or target shooting on a public or private shooting range.

(b) Except as provided by Subsection (d) of this section, no

person possessing a firearm may hunt a wild animal or wild bird,

or engage in target shooting on land owned by another unless the

person has in his immediate possession the written consent of the

owner of the land to hunt or engage in target shooting on the

land.

(c) To be valid, the written consent required by Subsection (b)

of this section must:

(1) contain the name of the person permitted to hunt or engage

in target shooting on the land;

(2) identify the land on which hunting or target shooting is

permitted;

(3) be signed by the owner of the land or by an agent, lessee,

or legal representative of the owner; and

(4) show the address and phone number of the person signing the

consent.

(d) The owner of the land on which hunting or target shooting

occurs, the landowner's lessee, agent, or legal representative,

and a person hunting or target shooting with the landowner or the

landowner's lessee, agent, or legal representative are not

required to have in their possession the written consent required

by Subsection (b) of this section.

(e) Repealed by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 110,

eff. Sept. 1, 1985.

Added by Acts 1981, 67th Leg., p. 989, ch. 371, Sec. 1, eff. Aug.

31, 1981. Amended by Acts 1983, 68th Leg., p. 4590, ch. 773, Sec.

1, eff. Aug. 29, 1983; Acts 1985, 69th Leg., ch. 267, art. 3,

Sec. 110, eff. Sept. 1, 1985; Acts 2001, 77th Leg., ch. 669, Sec.

116, eff. Sept. 1, 2001.

Sec. 62.0121. DISCHARGE OF FIREARM ACROSS PROPERTY LINE. (a)

In this section, "firearm" has the meaning assigned by Section

62.014(a).

(b) A person commits an offense if:

(1) the person, while hunting or engaging in recreational

shooting, knowingly discharges a firearm; and

(2) the projectile from the firearm travels across a property

line.

(c) It is a defense to prosecution under this section that the

person:

(1) owns the property on both sides of each property line

crossed by the projectile; or

(2) has a written agreement with any person who owns property on

either side of each property line crossed by the projectile that

allows the person to discharge a firearm on, over, or across the

property or property line.

(d) The written agreement required under Subsection (c)(2) must:

(1) contain the name of the person allowed to hunt or engage in

recreational shooting in a manner described by Subsection (b);

(2) identify the property on either side of the property line

crossed by the projectile; and

(3) be signed by any person who owns the property on either side

of the line crossed by the projectile.

(e) An offense under this section is a Class C Parks and

Wildlife Code misdemeanor.

(f) If conduct constituting an offense under this section

constitutes an offense under a section of the Penal Code, the

person may be prosecuted under either section or both sections.

Added by Acts 2005, 79th Leg., Ch.

270, Sec. 1, eff. September 1, 2005.

Sec. 62.0125. HARASSMENT OF HUNTERS, TRAPPERS, AND FISHERMEN.

(a) This section may be cited as the Sportsman's Rights Act.

(b) In this section:

(1) "Wildlife" means all species of wild mammals, birds, fish,

reptiles, or amphibians.

(2) "Process of hunting or catching" means any act directed at

the lawful hunting or catching of wildlife, including camping or

other acts preparatory to hunting or catching of wildlife that

occur on land or water on which the affected person has the right

or privilege of hunting or catching that wildlife.

(c) No person may intentionally interfere with another person

lawfully engaged in the process of hunting or catching wildlife.

(d) No person may intentionally harass, drive, or disturb any

wildlife for the purpose of disrupting a person lawfully engaged

in the process of hunting or catching wildlife.

(e) No person may enter or remain on public land or enter or

remain on private land without the landowner's or his agent's

consent if the person intends to disrupt another person lawfully

engaged in the process of hunting or catching wildlife.

(f) This section does not apply to a peace officer of this

state, a law enforcement officer of the United States, a member

of the armed forces of the United States or of this state, or

employees of the department or other state or federal agencies

having statutory responsibility to manage wildlife or land during

the time that the officer, member, or employee is in the actual

discharge of official duties.

(g) A person who violates this section commits an offense. An

offense under this section is a Class B misdemeanor.

(h) It is an affirmative defense to prosecution that the

defendant's conduct is protected by the right to freedom of

speech under the constitution of this state or the United States.

Added by Acts 1985, 69th Leg., ch. 731, Sec. 1, eff. Aug. 26,

1985. Amended by Acts 1993, 73rd Leg., ch. 700, Sec. 1, eff.

Sept. 11, 1993.

Sec. 62.013. PENALTIES. (a) Except as provided by Subsections

(b) and (c) of this section, a person who violates a provision of

this subchapter commits an offense that is a Class C Parks and

Wildlife Code misdemeanor.

Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch.

989, Sec. 3

(b) A person who violates Section 62.003, 62.004, 62.005,

62.0065, or 62.011(c), or a rule adopted under Section 62.0065

commits an offense that is a Class A Parks and Wildlife Code

misdemeanor, unless it is shown at the trial of the defendant for

a violation of that section or rule, as appropriate, that the

defendant has been convicted one or more times before the trial

date of a violation of that section or rule, as appropriate, in

which case the offense is a Parks and Wildlife Code state jail

felony.

Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch.

1156, Sec. 1

(b) A person who violates Section 62.003, 62.004, 62.005,

62.011(c), or 350.001 commits an offense that is a Class A Parks

and Wildlife Code misdemeanor, unless it is shown at the trial of

the defendant for a violation of that section that the defendant

has been convicted one or more times before the trial date of a

violation of that section, in which case the offense is a Parks

and Wildlife Code state jail felony.

Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch.

989, Sec. 3

(c) In addition to the punishments provided in Subsections (a)

and (b), a person who violates Section 62.003, 62.004, 62.005,

62.0065, or 62.011(c), or a rule adopted under Section 62.0065 is

punishable by the revocation or suspension under Section 12.5015

of hunting and fishing licenses and permits.

Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch.

1156, Sec. 1

(c) In addition to the punishments provided in Subsections (a)

and (b), a person who violates Section 62.003, 62.004, 62.005,

62.011(c), or 350.001 is punishable by the revocation or

suspension under Section 12.5015 of hunting and fishing licenses

and permits.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 43, eff.

Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 738, Sec. 1,

eff. Sept. 1, 1989; Acts 1999, 76th Leg., ch. 959, Sec. 8, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

989, Sec. 3, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1156, Sec. 1, eff. September 1, 2005.

Sec. 62.014. HUNTER EDUCATION PROGRAM. (a) In this section:

(1) "Firearm" means any device designed, made, or adapted to

expel a projectile through a barrel by using the energy generated

by an explosion or burning substance or any device readily

convertible to that use.

(2) "Archery equipment" means a long bow, recurved bow, or

compound bow.

(b) The department may establish and administer a statewide

hunter education program. The program must include but is not

limited to instruction concerning:

(1) the safe handling and use of firearms, archery equipment,

and crossbows;

(2) wildlife conservation and management;

(3) hunting laws and applicable rules and regulations; and

(4) hunting safety and ethics, including landowners' rights.

(c) The department shall issue a certificate to a person who has

successfully completed a hunter education course. The department

shall prescribe the form of the certificate.

(d) If funds are available for its implementation the commission

may establish a mandatory hunter education program and may

require a person to have successfully completed a training course

before the person may hunt with firearms, archery equipment as

defined in Subsection (a) of this section, or crossbows in Texas.

If the certificate is so required, the person must possess the

certificate or other evidence of completion of the program while

hunting with firearms, archery equipment as defined in Subsection

(a) of this section, or crossbows. The commission may provide

that residents or nonresidents who have successfully completed

the same or a comparable hunter education course and possess a

certificate or other evidence of completion have satisfied the

requirements imposed under this subsection. The commission may

establish a minimum age for participation in the program. Those

persons who cannot participate in the hunter education program

because they do not meet the minimum age or other requirements

established by the commission can only hunt with firearms,

archery equipment as defined in Subsection (a) of this section,

or crossbows in Texas if they are accompanied by a person who is

17 years of age or older and licensed to hunt in Texas.

Additionally, a person under 17 years of age hunting with a

person licensed to hunt in Texas who is 17 years of age or older

is not required to have certification under this Act.

The commission may implement the program by age group. Persons

who are 17 years of age or older on September 1, 1988, or on the

date on which a mandatory hunter education course is implemented,

whichever is later, are exempt from the requirements imposed

under this subsection.

The department is responsible for offering mandatory hunter

education courses that are accessible to those persons required

to take this course. To this end, the department shall provide

hunter education opportunities in each county of the state when a

substantial number of residents request a class or at least once

a year.

(e) The commission may maximize the utilization of volunteer

instructors to minimize the costs of the course and is authorized

to charge a fee not to exceed $15 to defray administrative costs.

Fees collected under this subsection, less any instructor

expenses approved by the department, shall be deposited to the

credit of the game, fish, and water safety account. The

commission by rule may establish a procedure to allow a volunteer

instructor to retain an amount from the fees collected by the

instructor under this subsection to cover the instructor's actual

and necessary out-of-pocket expenses.

(f) The department shall determine qualifications for

instructors in the hunter education program and shall recruit,

train, and certify instructors for the program.

(g) The department may cooperate with educational institutions,

local governments, individuals, or organizations interested in

hunter education in administering this section. The department

may accept gifts, grants, and donations to be used in

administering this section.

(h) The commission shall adopt rules to implement the hunter

education program.

(i) The commission may establish an incentive program to

encourage citizens to participate in the program as instructors.

(j) A person who violates any provision of this section or any

proclamation or regulation of the commission issued under the

authority of this section commits an offense.

(k) If the commission requires a person to possess a certificate

issued under this section and if the person is charged with a

Class C Parks and Wildlife Code misdemeanor for failing to

possess the required certificate, the person may present to the

court not later than the 10th day after the date of the alleged

offense an oral request or written motion to take a hunter safety

training course.

(l) If a person requests a hunter safety training course as

provided by Subsection (d) of this section, the court shall defer

proceedings and allow the person 90 days to present written

evidence that, after being charged with failure to possess the

certificate, the person has successfully completed a hunter

safety training course approved by the department. If a person

successfully completes the course and the evidence presented is

accepted by the court, the court shall dismiss the charge.

(m) It is a defense to prosecution under this section for

failure to possess a certificate that the person charged produces

in court a certificate issued to that person that was valid on

the date of the alleged offense.

Added by Acts 1987, 70th Leg., ch. 276, Sec. 1, eff. Aug. 31,

1987. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 43, eff.

Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 732, Sec. 1, eff. Sept.

1, 1993; Acts 1997, 75th Leg., ch. 1256, Sec. 84, 85, eff. Sept.

1, 1997.

Sec. 62.015. HUNTING AND POSSESSION OF EXOTIC ANIMALS. (a) In

this section, "exotic animal" means exotic livestock or exotic

fowl as defined by Section 161.001(a), Agriculture Code, aoudad

sheep, or elk.

(b) No person on a public road or on the right-of-way of a

public road may hunt an exotic animal.

(c) No person may hunt on the land of another for an exotic

animal without the express consent of the owner of the land to

hunt for exotic animals.

(d) Except as provided in Subsections (e) and (f) of this

section, no person may possess an exotic animal or the carcass of

an exotic animal.

(e) Subsection (d) of this section does not apply to the owner

or employee of the owner of the exotic animal, a person who holds

a permit for the management of wildlife or exotic animals by the

use of aircraft under Subchapter G, Chapter 43, of this code, a

public health officer, a law enforcement officer, or a

veterinarian.

(f) It is an affirmative defense to a prosecution under

Subsection (d) of this section that the person possessed the

exotic animal or the carcass of the exotic animal with the

knowledge and consent of the owner.

(g) A person who violates this section commits an offense that

is a Class A Parks and Wildlife Code misdemeanor.

Added by Acts 1985, 69th Leg., ch. 477, Sec. 1, eff. Aug. 26,

1985. Renumbered from Sec. 62.013 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(28), eff. Aug. 28, 1989. Amended by Acts 1991, 72nd

Leg., ch. 424, Sec. 2, eff. Sept. 1, 1991; Acts 1995, 74th Leg.,

ch. 969, Sec. 12, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch.

863, Sec. 6, eff. Sept. 1, 1997.

Sec. 62.016. COMPETITIVE HUNTING DOG EVENTS. The department may

permit a person to hold or participate in a competitive hunting

dog field trial, in an area controlled by the department and

designated by the commission as a public hunting area if:

(1) a participant in the event is prohibited from:

(A) using a firearm in the event; or

(B) taking the wildlife that is the object of the event; and

(2) the event does not deter other persons from hunting during a

designated hunting season.

Added by Acts 1995, 74th Leg., ch. 372, Sec. 1, eff. Aug. 28,

1995.

Sec. 62.017. DISPOSITION OF SEIZED PROPERTY. (a) If a person

is finally convicted of an offense under Section 61.022, 62.003,

62.004, 62.005, 62.0065, or 62.011(c), or violation of a rule

adopted under Section 62.0065, the court entering judgment of

conviction may order any weapon or other personal property used

in the commission of the offense or violation destroyed or

forfeited to the department.

(b) If the department receives a forfeiture order from a court

as authorized by this section, the department may:

(1) use the property in its normal operation;

(2) sell or transfer the property; or

(3) destroy the property.

(c) This section does not apply to a vehicle, aircraft, vessel,

or dog.

(d) If the disposition of property under this section is by sale

of the property, the sale proceeds shall be deposited in the

game, fish, and water safety account.

Added by Acts 1999, 76th Leg., ch. 851, Sec. 3, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 959, Sec. 9, eff. Sept. 1, 1999.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 15.001, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

989, Sec. 4, eff. September 1, 2005.

SUBCHAPTER B. SALE, TRANSPORTATION, AND STORAGE OF GAME

Sec. 62.021. SALE OR PURCHASE OF CERTAIN GAME. (a) Except as

provided by Subsection (c), no person may sell, offer for sale,

purchase, offer to purchase, or possess after purchase a wild

bird, game bird, or game animal, dead or alive, or part of the

bird or animal.

(b) This section applies only to a bird or animal protected by

this code without regard to whether the bird or animal is taken

or killed in this state.

(c) This section does not prohibit the sale of:

(1) a live game animal, a dead or live game bird, or the

feathers of a game bird if the sale is conducted under authority

of a license or permit issued under this code; or

(2) the following inedible parts:

(A) an inedible part, including the feathers, bones, or feet, of

a game bird other than a migratory game bird that was lawfully

taken or is lawfully possessed;

(B) the hair, hide, antlers, bones, horns, skull, hooves, or

sinew, as applicable, of a deer, pronghorn antelope, desert

bighorn sheep, collared peccary or javelina, red squirrel, or

gray squirrel; or

(C) the feathers of a migratory game bird in accordance with

federal law.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 2699, ch. 735, Sec. 5,

eff. Aug. 31, 1981; Acts 1985, 69th Leg., ch. 267, art. 3, Sec.

44, eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1256, Sec. 86,

eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

952, Sec. 12, eff. September 1, 2009.

Sec. 62.023. SALE BY TAXIDERMIST. (a) If the owner of a

lawfully taken game animal or game bird, including the head or

hide of a lawfully taken game animal or game bird that has been

mounted or tanned, has not claimed the mounted game animal, game

bird, or head or the tanned hide within 90 days after

notification by a taxidermist or tanner, the taxidermist or

tanner may sell the mounted game animal, game bird other than a

migratory game bird, or head or tanned hide for the amount due

for labor performed.

(b) Repealed by Acts 2005, 79th Leg., Ch. 992, Sec. 32(2), eff.

June 18, 2005.

(c) A taxidermist or tanner selling a mounted game animal, game

bird, or head or tanned hide under this section shall maintain,

until the second anniversary of the completion of the taxidermy

or tanning, documentation of the identity of the person who left

the game animal, game bird, head, or hide for taxidermy or

tanning. Documentation under this section may include a hunting

tag, wildlife resource document, or cold storage record.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Amended by:

Acts 2005, 79th Leg., Ch.

992, Sec. 24, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

992, Sec. 32(2), eff. June 18, 2005.

Sec. 62.024. IMPORTATION OF GAME. No person may bring into this

state any bird or animal protected by this code during the closed

season for that bird or animal except as provided by this code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 45,

eff. Sept. 1, 1985.

Sec. 62.025. IMPORTATION OF GAME. No person may bring into this

state a bird or animal protected by this code for sale, barter,

exchange, or shipment for sale during the open season for that

bird or animal except as provided in Section 62.026 of this code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 46,

eff. Sept. 1, 1985.

Sec. 62.026. IMPORTATION OF PROTECTED WILDLIFE FROM MEXICO. (a)

It is lawful to ship or bring any wild game birds, wild game

animals, or other protected species of wildlife from the Republic

of Mexico into this state at any season if the person importing

the wildlife has obtained:

(1) Repealed by Acts 1979, 66th Leg., p. 550, ch. 260, art. 5,

Sec. 1(1), eff. Sept. 1, 1979.

(2) a statement from the United States Customs Officer at the

port of entry showing that the wildlife was brought from the

Republic of Mexico.

(b) to (d) Repealed by Acts 1979, 66th Leg., p. 550, ch. 260,

art. 5, Sec. 1(1), eff. Sept. 1, 1979.

(e) The department may prescribe reasonable rules and

regulations for the importation of wild game birds, wild game

animals, and other protected species of wildlife, and the number

of each species that may be imported during a calendar week under

this section.

(f) Repealed by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 110,

eff. Sept. 1, 1985.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 550, ch. 260, art. 5,

Sec. 1(1), eff. Sept. 1, 1979; Acts 1985, 69th Leg., ch. 267,

art. 3, Sec. 110, eff. Sept. 1, 1985.

Sec. 62.0265. TRANSPORTATION OF WILD ANIMALS AND BIRDS. (a) A

person may transport or ship to and from a taxidermist or tannery

for mounting or preserving purposes or to his home, a specimen or

part of a specimen of a wild bird or wild animal of this state,

if the bird or animal was lawfully taken by the person, and if

the specimen is not for sale.

(b) This section does not prohibit the transportation of a

specimen and parts of a specimen as permitted under Sections

62.021 and 62.022 of this code.

Added by Acts 1977, 65th Leg., p. 610, ch. 221, Sec. 1, eff. May

24, 1977.

Sec. 62.029. RECORDS OF GAME IN COLD STORAGE OR PROCESSING

FACILITY. (a) In this section:

(1) "Carcass" has the meaning assigned by Section 42.001.

(2) "Cold storage or processing facility" has the meaning

assigned by Section 42.001.

(3) "Hunting lease" has the meaning assigned by Section 43.041.

(4) "Private cold storage or processing facility" means a cold

storage or processing facility that is not available for use by

the public.

(5) "Quartering" has the meaning assigned by Section 42.001.

(b) The owner, operator, or lessee of a cold storage or

processing facility shall maintain a book containing a record of:

(1) the name, address, and hunting license number of each person

who killed a game bird or game animal that is placed in the

facility;

(2) the name and address of each person who places a game bird

or game animal in the facility, if different from the person who

killed the bird or animal;

(3) the number and kind of game birds or game animals placed in

the facility; and

(4) the date on which each game bird or game animal is placed in

the facility.

(c) The owner, operator, or lessee shall enter all information

into the book as required by this section before placing in

storage or processing any game animal or game bird.

(d) The cold storage or processing facility record book shall be

kept at the facility and may be inspected by an authorized

employee of the department during business hours or at any other

reasonable time.

(e) Each cold storage or processing facility record book shall

be kept at the facility until the first anniversary of the date

of the last entry in the book.

(f) This section does not apply to a private, noncommercial,

family-owned cold storage or processing facility unless the

facility is located on a hunting lease and is made available to

individuals other than the landowner, the landowner's nonpaying

family members, or the landowner's nonpaying guests.

(g) This section does not require the entry or maintenance of a

record for the carcass of a deer or antelope that is properly

tagged and is placed in a private cold storage or processing

facility.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 110,

eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1256, Sec. 87, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 558, Sec. 2, eff. Sept.

1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

218, Sec. 2, eff. September 1, 2009.

Sec. 62.030. POSSESSION OF GAME IN COLD STORAGE OR PROCESSING

FACILITY. A person may place and maintain, or possess, in a cold

storage or processing facility lawfully killed game birds and

game animals not in excess of the number permitted to be

possessed by law.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 88, eff.

Sept. 1, 1997.

Sec. 62.031. INSPECTIONS OF FACILITIES. (a) Authorized

employees of the department may enter and inspect a cold storage

or processing facility or other place, including taxidermist

shops and tanneries, where protected wildlife are stored.

(b) In this section "protected wildlife" means game animals,

game birds, nongame animals, and nongame birds that are the

subject of any protective law or regulation of this state or the

United States.

(c) Inspections under this section may be made during normal

business hours or at any other reasonable time.

Added by Acts 1977, 65th Leg., p. 611, ch. 221, Sec. 3, eff. May

24, 1977. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 89,

eff. Sept. 1, 1997.

Sec. 62.032. PENALTIES. (a) Except as provided by Subsection

(b) of this section, a person who violates a provision of this

subchapter or a rule adopted under this subchapter commits an

offense that is a Class C Parks and Wildlife Code misdemeanor.

(b) If it is shown at the trial of the defendant for a violation

of Section 62.021 of this code that he has been convicted within

five years before the trial date of a violation of that section,

on conviction he shall be punished for a Class B Parks and

Wildlife Code misdemeanor.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 48, eff.

Sept. 1, 1985.

SUBCHAPTER D. HUNTING IN STATE PARKS

Sec. 62.061. PROHIBITED ACTS. Except as authorized by the

commission under this subchapter, no person may hunt a wild

animal, wild bird, or wild fowl in a state park, fort, or

historic site under the jurisdiction of the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 62.062. SEASON. (a) As sound biological management

practices warrant and until August 31, 1995, the commission may

prescribe an open season for hunting in state parks, forts, or

sites where size, location, and other physical conditions permit

hunting.

(b) After August 31, 1995, as sound biological practices

warrant, and after it has established a classification system for

parks in accordance with Section 13.001(b) of this code, the

commission may prescribe an open season for recreational hunting

in state parks, forts, or sites where size, location, physical

conditions, safety, and other uses permit hunting.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 350, ch. 139, Sec. 2,

eff. Aug. 31, 1981; Acts 1985, 69th Leg., ch. 267, art. 1, Sec.

77, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 217, Sec. 2,

eff. May 18, 1993.

Sec. 62.063. REGULATORY AUTHORITY. The commission may prescribe

the number, size, kind, and sex and the means and methods of

taking any wildlife during an open season in a state park, fort,

or historic site.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 62.0631. SEA RIM STATE PARK. (a) The commission may

provide an open season for recreational hunting in Sea Rim State

Park that is not inconsistent with sound biological management

practices normally exercised to protect or utilize the wildlife

resources occurring therein.

(b) The regulations of the commission under this section may not

provide for a longer season, a greater seasonal or daily bag

limit, or less restrictive means or methods of taking any

wildlife resource than are provided in the regulations of the

commission promulgated under the Wildlife Conservation Act of

1983 (Chapter 61 of this code), and Subchapter C, Chapter 64, of

this code for the same year applicable to the remainder of

Jefferson County.

(c) The limitations provided in Subsections (a) and (b) of

Section 62.062 of this code do not apply to the regulations of

the commission under this section.

Added by Acts 1981, 67th Leg., p. 350, ch. 139, Sec. 1, eff. Aug.

31, 1981. Amended by Acts 1983, 68th Leg., p. 33, ch. 9, art. II,

Sec. 1, eff. Aug. 29, 1983.

Sec. 62.066. MANAGEMENT OF RESOURCES. The commission may direct

the service or division of the department charged with the

management of wildlife resources to manage the aquatic and

wildlife resources found in state parks, forts, or historic

sites.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 62.067. GENERAL HUNTING LICENSE. The provisions of this

subchapter do not waive the requirement of a hunting license

under this code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 62.068. ARREST. A peace officer, game warden, or

commissioned state park employee may arrest without warrant a

person found committing a violation of this subchapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Amended by:

Acts 2005, 79th Leg., Ch.

992, Sec. 25, eff. June 18, 2005.

Sec. 62.069. PENALTY. A person who violates a provision of this

subchapter commits an offense that is a Class C Parks and

Wildlife Code misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 49,

eff. Sept. 1, 1985.

SUBCHAPTER E. WEAPONS ON LOWER COLORADO RIVER AUTHORITY LAND

Sec. 62.081. WEAPONS PROHIBITED. Except as provided in Section

62.082 of this code, no person may hunt with, possess, or shoot a

firearm, bow, crossbow, slingshot, or any other weapon on or

across the land of the Lower Colorado River Authority.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 62.082. TARGET RANGES, MANAGED HUNTS, AND OTHER EXCEPTIONS;

RULES. (a) The Board of Directors of the Lower Colorado River

Authority may lease river authority land to be used on a

nonprofit basis for a target rifle or archery range.

(b) A member of the boy scouts or the girl scouts or other

nonprofit public service group or organization may possess and

shoot a firearm, bow, and crossbow for target or instructional

purposes under the supervision of a qualified instructor

registered with and approved by the Lower Colorado River

Authority on ranges designated by the Lower Colorado River

Authority.

(c) The Board of Directors of the Lower Colorado River Authority

may authorize lawful hunting on Lower Colorado River Authority

lands, consistent with sound biological management practices.

(d) Section 62.081 does not apply to:

(1) an employee of the Lower Colorado River Authority;

(2) a person authorized to hunt under Subsection (c);

(3) a peace officer as defined by Article 2.12, Code of Criminal

Procedure; or

(4) a person who:

(A) possesses a concealed handgun and a license issued under

Subchapter H, Chapter 411, Government Code, to carry a concealed

handgun of the same category as a handgun the person is carrying;

or

(B) under circumstances in which the person would be justified

in the use of deadly force under Chapter 9, Penal Code, shoots a

handgun of the same category as a handgun the person is licensed

to carry under Subchapter H, Chapter 411, Government Code.

(e) A state agency, including the department, the Department of

Public Safety, and the Lower Colorado River Authority, may not

adopt a rule that prohibits a person who possesses a license

issued under Subchapter H, Chapter 411, Government Code, from

entering or crossing the land of the Lower Colorado River

Authority while:

(1) possessing a concealed handgun of the same category as a

handgun the person is licensed to carry; or

(2) under circumstances in which the person would be justified

in the use of deadly force under Chapter 9, Penal Code, shooting

a handgun of the same category as a handgun the person is

licensed to carry.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 90, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

375, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

375, Sec. 2, eff. September 1, 2007.

Sec. 62.083. APPROVED INSTRUCTOR AND RANGE RECORDS. The Lower

Colorado River Authority shall maintain in its Austin office a

current listing of approved and registered instructors and a map

indicating the location of the designated ranges. The records

shall be made available on request to enforcement officers and

county attorneys.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 62.084. PENALTY. A person who violates Section 62.081 of

this code commits an offense that is a Class C Parks and Wildlife

Code misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 50,

eff. Sept. 1, 1985.

SUBCHAPTER F. UNLAWFUL CONTROLLED KILLING OF OR ATTEMPTING TO

INJURE DANGEROUS WILD ANIMALS

Sec. 62.101. DEFINITIONS. In this subchapter:

(1) "Captivity" means the state of being held under control or

kept caged or penned.

(2) "Dangerous wild animal" means a lion, tiger, leopard,

cheetah, hyena, bear, elephant, wolf, or rhinoceros and includes

any species, subspecies, or hybrid of any of those animals.

(3) "Hybrid" means an offspring of two animals of different

breeds, species, or genera.

(4) "Lion" means African and Asiatic lion.

(5) "Sanctuary" means a place of refuge where abused, neglected,

unwanted, impounded, abandoned, orphaned, or displaced dangerous

wild animals are provided care for their lifetime or until

released back to their natural habitat.

Added by Acts 1995, 74th Leg., ch. 23, Sec. 1, eff. Sept. 1,

1995.

Sec. 62.102. CONTROLLED KILLING OF OR ATTEMPTING TO INJURE

DANGEROUS WILD ANIMAL PROHIBITED. No person may:

(1) kill or attempt to injure a dangerous wild animal that is:

(A) in captivity in this state; or

(B) released from captivity in this state for the purpose of

being killed; or

(2) conduct, promote, assist, or advertise an activity

prohibited by Subdivision (1).

Added by Acts 1995, 74th Leg., ch. 23, Sec. 1, eff. Sept. 1,

1995.

Sec. 62.103. UNLAWFUL CONTROLLED KILLING; CERTAIN COMMERCIAL

ACTIVITY PROHIBITED. No person may:

(1) sell or offer for sale, or transport or consign for

transportation in this state, including interstate commerce in

this state, a dangerous wild animal that is to be used for

controlled killing prohibited by Section 62.102(1); or

(2) sell or offer for sale a part of or a product made from a

dangerous wild animal that is used in a controlled kill

prohibited by Section 62.102(1).

Added by Acts 1995, 74th Leg., ch. 23, Sec. 1, eff. Sept. 1,

1995.

Sec. 62.104. SEIZURE OF DANGEROUS WILD ANIMAL OR CARCASS, HIDE,

PART OR PRODUCT. (a) A peace officer may seize a live dangerous

wild animal or a carcass, hide, or part of or a product made from

a dangerous wild animal if the officer has probable cause to

believe that the live animal, carcass, hide, part, or product

possessed by a person was killed, wounded, or injured in, or

obtained as a result of, a controlled kill prohibited by Section

62.102(1).

(b) The commission shall adopt rules for the final disposition

of a carcass, hide, part, product, or live animal seized under

this section.

(c) The department, a game warden, or other department employee

authorized to act under this section is immune from criminal or

civil liability and from prosecution or civil suit for a seizure

conducted under this section or rules adopted under this section.

Added by Acts 1995, 74th Leg., ch. 23, Sec. 1, eff. Sept. 1,

1995.

Sec. 62.105. AUTHORITY OF LOCAL GOVERNMENT. This subchapter

does not restrict the authority of a local government to regulate

the possession of a dangerous wild animal if the regulation does

not conflict with this subchapter.

Added by Acts 1995, 74th Leg., ch. 23, Sec. 1, eff. Sept. 1,

1995.

Sec. 62.106. EXCEPTIONS. (a) This subchapter does not apply to

a peace officer or other employee of a municipality, a county, or

this state, or a person acting at the direction of such an

officer or employee, who, while acting in an official capacity or

at the direction of such an officer or employee acting in an

official capacity, injures or kills a dangerous wild animal that

the officer or employee reasonably believes to present, under the

circumstances, the possibility of danger to the public. A person

described by this subsection is immune from criminal or civil

liability and from prosecution or civil suit for causing injury

or death to the animal.

(b) This subchapter does not apply to a licensed veterinarian or

an employee of a sanctuary exempt from federal taxation under

Section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C.

Section 501) or of a facility accredited by the Association of

Zoos and Aquariums, who, while in the course of such employment,

humanely euthanizes a dangerous wild animal to eliminate the

suffering of that animal due to illness or injury. A person

described by this subsection is immune from criminal or civil

liability and from prosecution or civil suit for causing injury

or death to the animal.

Added by Acts 1995, 74th Leg., ch. 23, Sec. 1, eff. Sept. 1,

1995.

Sec. 62.107. CRIMINAL PENALTY. A person who violates this

subchapter commits an offense that is a Class A Parks and

Wildlife Code misdemeanor, unless it is shown at the trial of the

defendant for a violation of this subchapter that the defendant

has been convicted one or more times before the trial date of a

violation of this subchapter, in which case the offense is a

Parks and Wildlife Code felony.

Added by Acts 1995, 74th Leg., ch. 23, Sec. 1, eff. Sept. 1,

1995.



CHAPTER 63. GAME AND NONGAME ANIMALS

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE B. HUNTING AND FISHING

CHAPTER 63. GAME AND NONGAME ANIMALS

SUBCHAPTER A. GAME ANIMALS

Sec. 63.001. GAME ANIMALS. (a) The following animals are game

animals: mule deer, white-tailed deer, pronghorn antelope, desert

bighorn sheep, gray or cat squirrels, fox squirrels or red

squirrels, and collared peccary or javelina.

(b) No species of any animal set out in Subsection (a) of this

section or any other animal is a game animal if it is not

indigenous to this state.

(c), (d) Repealed by Acts 1997, 75th Leg., ch. 863, Sec. 8, eff.

Sept. 1, 1997.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 1860, ch. 439, Sec. 6,

eff. Aug. 31, 1981; Acts 1987, 70th Leg., ch. 35, Sec. 1, eff.

Sept. 1, 1987; Acts 1997, 75th Leg., ch. 1256, Sec. 8, eff. Sept.

1, 1997.

Sec. 63.002. POSSESSION OF LIVE GAME ANIMALS. No person may

possess a live game animal in this state for any purpose not

authorized by this code.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 91, eff. Sept. 1,

1997.

SUBCHAPTER B. NONGAME ANIMALS

Sec. 63.101. PROTECTION OF BATS. (a) Except as provided by

Subsections (b) and (c), no person may:

(1) hunt a bat; or

(2) sell, offer for sale, purchase, offer to purchase, or

possess after purchase a bat or any part of a bat, dead or alive.

(b) A bat may be removed or hunted if the bat is inside or on a

building occupied by people.

(c) This section does not apply to:

(1) an animal control officer, a peace officer, or a health

official who captures a bat that the officer or official

considers injured or diseased;

(2) a person who transports a bat for the purpose of laboratory

testing if the bat has exposed or potentially exposed humans or

domestic animals to rabies; or

(3) a person who is licensed to provide pest control services.

Added by Acts 2001, 77th Leg., ch. 363, Sec. 1, eff. Sept. 1,

2001.

Sec. 63.102. WOLVES. (a) No person may possess, transport,

receive, or release a live wolf in this state.

(b) Subsection (a) does not apply to the transportation of a

wolf by a state or county official while performing an official

duty or to the possession or transportation of a wolf by the

owner or agent of a licensed circus, zoo, or menagerie for

exhibition or scientific purposes.

(c) Repealed by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 110,

eff. Sept. 1, 1985.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 110,

eff. Sept. 1, 1985.

Sec. 63.103. SALE OF CERTAIN LIVE ANIMALS. (a) No person may

sell or possess for the purpose of sale in this state a living

armadillo.

(b) This section does not apply to:

(1) the sale of an animal by or to a zoo;

(2) the sale of an animal to an educational institution or a

medical or research center for scientific purposes as authorized

by a permit issued under Subchapter C, Chapter 43, of this code;

or

(3) the sale to a commercial dealer who in turn resells for

purposes authorized in Subdivisions (1) and (2) of this

subsection.

(c) In this section, "zoo" means a publicly or privately owned

establishment that has a permanent place of business open to the

public and that displays 15 or more different species of

wildlife.

(d) A peace officer who has probable cause to believe that an

animal has been sold or held for sale in violation of Subsection

(a) of this section may seize the animal and hold it for

observation to determine if the animal has rabies or any other

communicable disease harmful to man or other animals. If the

animal is free from disease, the officer may release the animal

or, if the animal is otherwise dangerous or harmful, may destroy

it. If the animal is diseased, it shall be destroyed. An officer

exercising the duties under this section is immune from

liability.

(e) A person who violates Subsection (a) of this section, in

addition to the penalties under Section 63.104 of this code, on

conviction shall pay all costs and expenses incurred under

Subsection (d) of this section.

Added by Acts 1979, 66th Leg., p. 386, ch. 177, Sec. 1, eff. Aug.

27, 1979. Amended by Acts 1981, 67th Leg., p. 2741, ch. 748, Sec.

5, eff. Sept. 1, 1981; Acts 1985, 69th Leg., ch. 267, art. 3,

Sec. 51, eff. Sept. 1, 1985.

Sec. 63.104. PENALTIES. (a) A person who violates Section

63.102 of this code commits an offense that is a Parks and

Wildlife Code felony.

(b) A person who violates Section 63.103 of this code commits an

offense that is a Class B Parks and Wildlife Code misdemeanor.

(c) A person who violates Section 63.002 or 63.101 of this code

commits an offense that is a Class C Parks and Wildlife Code

misdemeanor.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 52, eff.

Sept. 1, 1985. Amended by Acts 1999, 76th Leg., ch. 354, Sec. 1,

eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 363, Sec. 2, eff.

Sept. 1, 2001.



CHAPTER 64. BIRDS

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE B. HUNTING AND FISHING

CHAPTER 64. BIRDS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 64.001. GAME BIRDS. Wild turkey, wild ducks of all

varieties, wild geese of all varieties, wild brant, wild grouse,

wild prairie chickens, wild pheasants of all varieties, wild

partridge, wild bobwhite quail, wild scaled quail, wild Mearn's

quail, wild Gambel's quail, wild red-billed pigeons, wild

band-tailed pigeons, wild mourning doves, wild white-winged

doves, wild white-fronted doves, wild snipe of all varieties,

wild shore birds of all varieties, chachalacas, wild plover of

all varieties, and wild sandhill cranes are game birds.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 202, ch. 95, Sec. 1,

eff. April 30, 1981.

Sec. 64.002. PROTECTION OF NONGAME BIRDS. (a) Except as

provided by this code, no person may:

(1) catch, kill, injure, pursue, or possess, dead or alive, or

purchase, sell, expose for sale, transport, ship, or receive or

deliver for transportation, a bird that is not a game bird;

(2) possess any part of the plumage, skin, or body of a bird

that is not a game bird; or

(3) disturb or destroy the eggs, nest, or young of a bird that

is not a game bird.

(b) European starlings, English sparrows, and feral rock doves

(Columba livia) may be killed at any time in any manner and their

nests or eggs may be destroyed, and such conduct does not

constitute an offense under Chapter 42, Penal Code.

(c) A permit is not required to control yellow-headed,

red-winged, rusty, or Brewer's blackbirds or all grackles,

cowbirds, crows, or magpies when found committing or about to

commit depredations on ornamental or shade trees, agricultural

crops, livestock, or wildlife, or when concentrated in numbers

and in a manner that constitutes a health hazard or other

nuisance.

(d) Canaries, parrots, and other exotic nongame birds may be

sold, purchased, and kept as domestic pets.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 202, ch. 95, Sec. 2,

eff. April 30, 1981; Acts 1985, 69th Leg., ch. 267, art. 3, Sec.

110, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 610, Sec. 2,

eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 1256, Sec. 92, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

952, Sec. 13, eff. September 1, 2009.

Sec. 64.003. DESTROYING NESTS OR EGGS. No person may destroy or

take the nest, eggs, or young of any wild game bird, wild bird,

or wild fowl protected by this code except as provided in this

code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 53,

eff. Sept. 1, 1985.

Sec. 64.004. TRAPPING GAME BIRDS. No person may set a trap,

net, or other device for taking game birds or take or snare a

game bird by a device without obtaining a permit from the

department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 54,

eff. Sept. 1, 1985.

Sec. 64.005. PENALTY. A person who violates a provision of this

subchapter commits an offense that is a Class C Parks and

Wildlife Code misdemeanor.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 55, eff.

Sept. 1, 1985.

Sec. 64.006. RELEASE OF TURKEYS. (a) Except as provided by

this section, no turkeys may be propagated, purchased, sold,

transported, or released for the purpose of establishing a

free-ranging wild turkey population.

(b) The department may release turkeys in certain areas of the

state for the purpose of maintaining a wild turkey population.

(c) The department may adopt regulations regulating the release

of turkeys by persons other than department employees.

(d) This section does not apply to any turkeys maintained for

agricultural purposes.

(e) The department may contract with private sector sources to

release wild turkeys in certain areas of the state for the

purpose of maintaining or expanding a wild turkey population.

Added by Acts 1987, 70th Leg., ch. 771, Sec. 1, eff. Aug. 31,

1987.

Sec. 64.007. POSSESSION OF LIVE GAME BIRDS. No person may

possess a live game bird in this state except as authorized by

this code.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 93, eff. Sept. 1,

1997.

SUBCHAPTER B. SEASONS AND LIMITS

Sec. 64.011. EAGLE. No person may hunt, trap, or kill a golden

eagle or Mexican brown eagle without first having obtained a

permit from the department as provided by Subchapter H, Chapter

43, of this code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1987, 70th Leg., ch. 631, Sec. 1, eff. June

19, 1987.

SUBCHAPTER C. MIGRATORY GAME BIRDS

Sec. 64.021. DEFINITIONS. In this subchapter:

(1) "Migratory game bird" means wild ducks of all species, wild

geese and wild brant of all species, wild coot, wild rail, wild

gallinules, wild plovers, Wilson's snipe or jack snipe, woodcock,

mourning doves, white-winged doves, white-fronted doves,

red-billed pigeons, band-tailed pigeons, shore birds of all

varieties, and sandhill cranes.

(2) "Open season" means the period of time when it is lawful to

take, kill, or pursue, or attempt to take or kill migratory game

birds.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 202, ch. 95, Sec. 3,

eff. April 30, 1981.

Sec. 64.022. AUTHORITY OF COMMISSION. The commission shall

provide the open season and means, methods, and devices for the

hunting and possessing of migratory game birds and may delegate

that authority to the executive director.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 94, eff.

Sept. 1, 1997.

Sec. 64.023. OPEN SEASON. An open season may be provided only

for the length of time justified by the supply of the species of

migratory game bird affected in this state or in the zone or

section of this state where the open season applies.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 64.024. REGULATIONS. (a) The department shall conduct

investigations prior to the issuance of regulations on an open

season for a migratory game bird. The regulation may be issued if

the supply of the migratory game bird is sufficient.

(b) The commission may adopt an emergency regulation governing

the hunting or possession of migratory game birds if the

commission finds that an emergency condition affecting the supply

or condition of migratory game birds exists.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 62,

eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1256, Sec. 95, eff.

Sept. 1, 1997.

Sec. 64.025. SUIT. A party affected by and dissatisfied with a

regulation issued under this subchapter may file suit against the

department to test the validity of the regulation in a court of

competent jurisdiction in Travis County.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 64.026. PROHIBITED ACTS. No person may hunt or possess a

migratory game bird by any means or method except as provided by

regulation issued under this code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 56,

eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1256, Sec. 96, eff.

Sept. 1, 1997.

Sec. 64.027. PENALTY. A person who violates a provision of this

subchapter or a regulation of the department adopted under this

subchapter commits an offense that is a Class C Parks and

Wildlife Code misdemeanor.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 57, eff.

Sept. 1, 1985.



CHAPTER 65. ALLIGATORS

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE B. HUNTING AND FISHING

CHAPTER 65. ALLIGATORS

Sec. 65.001. DEFINITIONS. In this chapter:

(1) "Alligator" means a living or dead American alligator

(Alligator mississippiensis).

(2) "Alligator hunter" means a person who takes an alligator, an

alligator egg, or any part of an alligator.

(3) "Possess" means the act of having in possession or control,

keeping, detaining, restraining, or holding as owner or as agent,

bailee, or custodian for another.

(4) "Take" means the act of hooking, netting, snaring, trapping,

pursuing, shooting, killing, capturing, or collecting by any

means or device and includes the attempt to take by the use of

any method.

(5) "Resident" means an individual who has resided continuously

in this state during the six months preceding the individual's

application for any license or permit issued under this chapter.

(6) "Nonresident" means an individual who is not a resident.

Added by Acts 1981, 67th Leg., p. 437, ch. 184, Sec. 1, eff. Aug.

31, 1981. Amended by Acts 1991, 72nd Leg., ch. 190, Sec. 1, eff.

Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 301, Sec. 6, eff. Sept.

1, 1991; Acts 1997, 75th Leg., ch. 1256, Sec. 97, eff. Sept. 1,

1997.

Sec. 65.002. APPLICATION. Except for regulation of those

populations listed on the United States List of Endangered

Wildlife (50 C.F.R. Part 17), special permits issued under

Chapter 43 of this code, revocation or suspension of licenses or

permits under Subchapter F, Chapter 12, of this code, or

contracts for the removal of reptiles entered into under Section

81.404 of this code, this chapter governs the taking, possession,

and sale of alligators to the exclusion of other regulatory and

licensing laws.

Added by Acts 1981, 67th Leg., p. 437, ch. 184, Sec. 1, eff. Aug.

31, 1981. Amended by Acts 1993, 73rd Leg., ch. 338, Sec. 5, eff.

Sept. 1, 1993.

Sec. 65.003. REGULATIONS. (a) The commission may regulate by

proclamation the taking, possession, propagation, transportation,

exportation, importation, sale, and offering for sale of

alligators, alligator eggs, or any part of an alligator that the

commission considers necessary to manage this species.

(b) The regulations of the commission under this chapter may

provide for:

(1) permit application forms, fees, and procedures;

(2) hearing procedures;

(3) the periods of time when it is lawful to take, possess,

sell, or purchase alligators, alligator hides, alligator eggs, or

any part of an alligator;

(4) limits, size, means, methods, and places in which it is

lawful to take or possess alligators, alligator hides, alligator

eggs, or any part of an alligator; and

(5) control of nuisance alligators.

Added by Acts 1981, 67th Leg., p. 437, ch. 184, Sec. 1, eff. Aug.

31, 1981. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 98,

eff. Sept. 1, 1997.

Sec. 65.004. SCIENTIFIC STUDIES. The department shall conduct

scientific studies and investigations of alligators as necessary

to develop information on populations, distributions, habitat

needs, limiting factors, and any other biological or ecological

data or to determine appropriate management for public safety.

Added by Acts 1981, 67th Leg., p. 437, ch. 184, Sec. 1, eff. Aug.

31, 1981.

Sec. 65.005. POSSESSION. No person may take, sell, purchase, or

possess an alligator, an alligator egg, or any part of an

alligator in this state except as permitted by the regulations of

the commission.

Added by Acts 1981, 67th Leg., p. 437, ch. 184, Sec. 1, eff. Aug.

31, 1981. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 99,

eff. Sept. 1, 1997.

Sec. 65.006. PERMIT REQUIRED. No person for any purpose may

possess, purchase, or possess after purchase an alligator, an

alligator hide, an alligator egg, or any part of an alligator

taken in this state unless:

(1) the person has acquired and possesses a permit issued by the

department for that purpose; or

(2) a regulation of the commission otherwise allows the

possession or purchase without a permit.

Added by Acts 1981, 67th Leg., p. 437, ch. 184, Sec. 1, eff. Aug.

31, 1981. Amended by Acts 1991, 72nd Leg., ch. 190, Sec. 2, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1256, Sec. 100, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

992, Sec. 26, eff. June 18, 2005.

Sec. 65.0071. EXPIRATION OF LICENSES. A license issued under

this chapter is valid only during the yearly period for which the

license is issued without regard to the date on which the license

is acquired. Each yearly period begins on September 1 or another

date set by the commission and extends through August 31 of the

next year or another date set by the commission. The commission

by rule may set the amount of a license fee for a license issued

during a transition period at an amount lower than prescribed in

this chapter and provide for a license term for a transition

period that is shorter or longer than a year.

Added by Acts 1995, 74th Leg., ch. 931, Sec. 66, eff. June 16,

1995.

Sec. 65.008. PENALTIES. (a) A person commits an offense if the

person violates this chapter or a regulation of the commission

issued under this chapter.

(b) An offense under this section is a Class C Parks and

Wildlife Code misdemeanor.

(c) If it is shown at the trial of the defendant that he has

been once before convicted of a violation of this chapter, the

offense is a Class B Parks and Wildlife Code misdemeanor.

(d) If it is shown at the trial of the defendant that he has

been convicted of a violation of this chapter two or more

previous times, the offense is a Class A Parks and Wildlife Code

misdemeanor.

Added by Acts 1981, 67th Leg., p. 437, ch. 184, Sec. 1, eff. Aug.

31, 1981. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec.

58, eff. Sept. 1, 1985.

Sec. 65.009. SEIZURE AND DISPOSAL OF ALLIGATORS. (a) A game

warden or any other peace officer may seize an alligator,

alligator hide, alligator egg, or any part of an alligator if he

has probable cause to believe it was taken, possessed, sold, or

purchased in violation of this chapter or of a regulation of the

commission. An alligator, alligator hide, alligator egg, or

alligator part seized under this section may be sold by the

department to the highest of three bidders, and the proceeds of

the sale shall be deposited in the appropriate department

suspense fund.

(b) On conviction of a violation, on a plea of nolo contendere,

or on assessment of deferred adjudication in connection with an

alligator, alligator hide, alligator egg, or alligator part

seized under this section, the department shall transfer the

proceeds of the sale from the suspense fund to the game, fish,

and water safety fund.

(c) If the alleged violator is found not guilty of the offense

or if the charges are dismissed, the department shall transfer to

the owner the entire proceeds of the sale of the alligator,

alligator hide, alligator egg, or alligator part.

(d) A game warden or peace officer acting under the authority of

this chapter or of a regulation of the commission is immune from

liability and from suit for the seizure of alligators, alligator

hides, alligator eggs, or any part of an alligator.

Added by Acts 1981, 67th Leg., p. 437, ch. 184, Sec. 1, eff. Aug.

31, 1981. Amended by Acts 1993, 73rd Leg., ch. 338, Sec. 6, eff.

Sept. 1, 1993.



CHAPTER 66. FISH

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE B. HUNTING AND FISHING

CHAPTER 66. FISH

SUBCHAPTER A. PROVISIONS APPLICABLE TO FRESHWATER AND SALTWATER

FISHING

Sec. 66.001. DEFINITIONS. In this chapter:

(1) "Fresh water" means all lakes, lagoons, rivers, and streams

to their mouths, but does not include coastal or tidal water.

(2) "Prepared feed" means a pelleted ration, 20 percent or more

of which consists of plant protein or grain by-products.

(3) "Salt water" means all coastal or tidal water.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1995, 74th Leg., ch. 859, Sec. 1, eff.

Sept. 1, 1995.

Sec. 66.002. CONSENT TO TAKE FISH FROM PRIVATE WATER. (a) No

person may catch, take, or attempt to catch or take any aquatic

animal life by any means or method from any privately owned

waters without the consent of the landowner or the landowner's

agent.

(b) In a prosecution under this section, the burden of proof to

show consent is on the person charged.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 59,

eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1256, Sec. 102,

eff. Sept. 1, 1997.

Sec. 66.003. PLACING EXPLOSIVES OR HARMFUL SUBSTANCES IN WATER.

(a) No person may place in the water of this state an explosive,

poison, or other substance or thing deleterious to fish.

(b) Subsection (a) of this section does not apply to the use of

explosives necessary for construction purposes when the use is

authorized in writing by the department.

(c) Repealed by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 110,

eff. Sept. 1, 1985.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 110,

eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1256, Sec. 103,

eff. Sept. 1, 1997.

Sec. 66.004. TAKING OF FISH BY ELECTRIC SHOCK PROHIBITED;

EXCEPTION. (a) Except as provided by Subsection (d) of this

section, no person may catch fish by using an

electricity-producing device designed to shock fish.

(b) No person may manufacture or sell an electricity-producing

device designed to shock fish.

(c) Except as provided by Subsection (d) of this section, no

person may possess an electricity-producing device commonly used

to shock fish. The possession of an electricity-producing device

commonly used to shock fish, in a boat or within one-half mile of

any water of this state, is a violation of this section by the

person in possession of the device.

(d) This section does not prohibit the use of an

electricity-producing device of not more than three volts

connected to a shrimp trawl used by an operator of a licensed

commercial gulf shrimp boat in the outside water of this state at

depths of more than seven fathoms. To qualify under this

exemption, the commercial gulf shrimp boat and the trawl must be

operating in compliance with the provisions of Chapter 77 of this

code relating to the taking of shrimp.

(e) An electricity-producing device used or possessed in

violation of this section is a nuisance, and an officer of the

department who has probable cause to believe that a device is

used or possessed in violation of this section may search a boat,

vehicle, campsite, or person and seize the device and hold it as

evidence for the trial of the person in possession of the device.

If the person is found guilty of a violation of this section, the

department shall be responsible for the destruction of the device

unless it can be utilized by the department for research

purposes, or upon request the device may be released to a

state-supported college or university for use in marine or

aquatic research. An officer of the department who seizes or

destroys a device is immune from liability for any damages

resulting from seizure or destruction, and the department is

likewise immune from liability for any damages resulting from

seizure, destruction, or disposition thereof.

(f) For purposes of this section, an "electricity-producing

device" includes any device that produces or directs an

electrical current and is used to shock, stun, disorient, or kill

fish.

(g), (h) Repealed by Acts 1985, 69th Leg., ch. 267, art. 3, Sec.

110, eff. Sept. 1, 1985.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 1662, ch. 656, Sec. 1,

eff. Aug. 29, 1977; Acts 1981, 67th Leg., p. 2542, ch. 676, art.

2, Sec. 1 to 4, eff. Sept. 1, 1981; Acts 1985, 69th Leg., ch.

267, art. 3, Sec. 110, eff. Sept. 1, 1985; Acts 1989, 71st Leg.,

ch. 738, Sec. 2, eff. Sept. 1, 1989.

Sec. 66.005. WILFUL DESTRUCTION OF BOAT, SEINE, OR NET. No

person may wilfully, with the intent to injure the owner, take a

boat, seine, net, or other device for fishing into prohibited

water, or use a boat, seine, net, or other device for fishing to

take fish unlawfully, so as to cause the destruction of the boat,

seine, net, or device.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 60,

eff. Sept. 1, 1985.

Sec. 66.006. POSSESSION OF ILLEGAL FISHING DEVICES. (a) No

person may possess a device designed to catch fish or other

aquatic wildlife in or on the public water of this state where

the use of the device is not permitted by this code or by a

proclamation of the commission under this code unless the device

is on board a vessel that is in public coastal water and is:

(1) in port; or

(2) in a marked channel and the vessel is going directly to or

from public water in this state where the use of the device is

permitted.

(b) No person may possess or use for the purpose of catching

finfish a seine, strike net, gill net, or trammel net in or on

the public water of this state unless the seine, strike net, gill

net, or trammel net is equipped with floats at intervals of six

feet or less and of sufficient buoyancy to maintain the seine,

strike net, gill net, or trammel net in an upright position in

the water so that the floats are visible on the surface of the

water thereby avoiding a hazard to motorboat traffic.

(c)(1) No person may possess a seine, strike net, gill net, or

trammel net on or within 500 yards of any public coastal water of

this state where the use of the seine or net for the catching of

fish is not permitted by this code or by a proclamation of the

commission under this code.

(2) It is a defense to prosecution under this subsection that

the seine, strike net, gill net, or trammel net was possessed

within 500 yards of a public coastal water of this state for a

lawful fishing activity.

Added by Acts 1989, 71st Leg., ch. 27, Sec. 1, eff. Sept. 1,

1989.

Sec. 66.007. EXOTIC HARMFUL OR POTENTIALLY HARMFUL FISH,

SHELLFISH, AND AQUATIC PLANTS. (a) No person may import,

possess, sell, or place into water of this state exotic harmful

or potentially harmful fish, shellfish, or aquatic plants except

as authorized by rule or permit issued by the department.

(b) The department shall publish a list of:

(1) exotic fish and exotic shellfish for which a permit under

Subsection (a) is required; and

(2) exotic aquatic plants, as provided by this section, that are

approved for importation into or possession in this state without

a permit.

(c) The department shall make rules to carry out the provisions

of this section. In adopting rules that relate to exotic aquatic

plants, the department shall strive to ensure that the rules are

as permissive as possible without allowing the importation or

possession of plants that pose environmental, economic, or health

problems.

(d) A fish farmer may import, possess, or sell harmful or

potentially harmful exotic fish species as provided by Section

134.020, Agriculture Code.

(e) In this section:

(1) "Approved list" means the list published by the department

under Subsection (b)(2) of exotic aquatic plants that a person

may import into or possess in this state without an exotic

species permit issued by the department.

(2) "Exotic aquatic plant" means a nonindigenous aquatic plant

that is not normally found in aquatic or riparian areas of this

state.

(3) "Exotic fish" means a nonindigenous fish that is not

normally found in the public water of this state.

(4) "Exotic shellfish" means a nonindigenous shellfish that is

not normally found in the public water of this state.

(f) A fish farmer may not import, possess, propagate, or

transport exotic shellfish unless the fish farmer furnishes

evidence required by the department showing that the shellfish

are free of disease.

(g) The commission may adopt rules to control a disease or agent

of disease transmission that:

(1) may affect penaeid shrimp species; and

(2) has the potential to affect cultured species or other

aquatic species.

(h) If one or more manifestations of disease is observed in any

cultured marine penaeid shrimp species, the department shall

immediately place the aquaculture facility under quarantine

condition. The department shall determine, by rule, the meaning

of "manifestation of disease" and "quarantine condition" under

this section.

(i) The department may coordinate with the Texas Animal Health

Commission regarding testing for diseases.

(j) Except as provided in Subsection (k), an operator of an

aquaculture facility under quarantine condition may not discharge

waste or another substance from the facility except with approval

of the department and a wastewater discharge authorization from

the Texas Natural Resource Conservation Commission.

(k) Even if under quarantine condition, an aquaculture facility

shall discharge wastewater or another substance as necessary to

comply with an emergency plan that has been submitted to and

approved by the department and incorporated into a wastewater

discharge authorization issued by the Texas Natural Resource

Conservation Commission.

(l) On receiving notice from an owner of the observance of

manifestations of disease, the department shall immediately:

(1) notify the Department of Agriculture, the Texas Natural

Resource Conservation Commission, and the Texas Animal Health

Commission; and

(2) advise the Department of Agriculture, the Texas Natural

Resource Conservation Commission, and the Texas Animal Health

Commission regarding the appropriate action to be taken.

(m) A person may not import into or possess in this state an

exotic aquatic plant unless:

(1) the plant is on the approved list; or

(2) the person has an exotic species permit issued by the

department.

(n) In compiling the approved list, the department shall develop

a process to evaluate the potential harm that may be caused by

the importation or possession of exotic aquatic plant species

into this state. The process must include the use of:

(1) a risk assessment model to help determine the potential harm

of a species to the aquatic environment;

(2) published scientific research findings;

(3) findings from regulatory agencies; or

(4) scientific analyses from third-party laboratories.

(o) The approved list must include an exotic aquatic plant that:

(1) is widespread in this state; and

(2) is not, as determined by the department, a cause of

environmental, economic, or health problems.

(p) The department shall develop an expedited process for

obtaining approval for inclusion on the approved list of a

previously unknown exotic aquatic plant. The commission may

remove an exotic aquatic plant from the approved list if the

results of further analysis conducted under Subsection (n)

indicate that the plant should not be on the list. The

department may enact an emergency rule as provided by Chapter

2001, Government Code, to remove an exotic aquatic plant from the

approved list if the plant is determined to cause environmental,

economic, or health problems.

(q) The commission shall exercise final approval for the

inclusion of each plant on the approved list.

(r) In accordance with commission rules, the department may

issue an exotic species permit to a permit applicant for an

exotic aquatic plant not on the approved list if the proposed use

of the plant is:

(1) as an experimental organism in a medical or other scientific

research program approved by the department;

(2) as part of an exhibit approved by the department in a public

aquarium or public zoo; or

(3) for an appropriate use that will not result in potential

environmental, economic, or health problems.

(s) Nothing in this subchapter regarding exotic aquatic plants

restricts the department's authority under this code regarding

exotic harmful or potentially harmful fish or shellfish.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 110,

eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 637, Sec. 8, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 586, Sec. 6, eff. Sept.

1, 1991; Acts 1999, 76th Leg., ch. 1239, Sec. 7, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

952, Sec. 14, eff. September 1, 2009.

Sec. 66.0071. REMOVAL OF HARMFUL AQUATIC PLANTS. On leaving

any public or private body of water in this state, a person shall

immediately remove and lawfully dispose of any exotic aquatic

plant not included on the approved list published under Section

66.007(b)(2) that is clinging or attached to the person's:

(1) vessel or watercraft; or

(2) trailer, motor vehicle, or other mobile device used to

transport or launch a vessel or watercraft.

Added by Acts 2005, 79th Leg., Ch.

992, Sec. 27, eff. June 18, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

952, Sec. 15, eff. September 1, 2009.

Sec. 66.008. FISHING FROM BRIDGE. (a) No person may fish from

the deck or road surface of any bridge or causeway on a road

maintained by the Texas Department of Transportation.

(b) No person may deposit or leave any dead fish, crab, or bait

on the deck or road surface of any bridge or causeway on a road

maintained by the Texas Department of Transportation.

(c) The Texas Department of Transportation shall post

appropriate signs on all bridges and causeways affected by this

section.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 110,

eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 165, Sec. 22(66),

eff. Sept. 1, 1995.

Sec. 66.009. NAVIGATION DISTRICTS. (a) No person may use a

seine or net of any type, trotline, or other mechanical or

physical device, except hook and line, to catch fish in a

channel, turning basin, or other water of a navigation district

operating under Chapter 63, Water Code.

(b) The possession of a mechanical device referred to in

Subsection (a) of this section within a navigation district

operating under Chapter 63, Water Code, is prima facie evidence

of a violation of Subsection (a) of this section.

(c) Repealed by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 110,

eff. Sept. 1, 1985.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 110,

eff. Sept. 1, 1985.

Sec. 66.0091. FISHING IN CERTAIN MAN-MADE WATERWAYS. (a) This

section applies to a county in which at least 60 percent of the

total area of the county is regularly covered by water and in

which the majority of the total area of a wildlife refuge for

species of wildlife on the federal endangered species list is

located.

(b) No person may take or attempt to take fish of any variety by

the use of nets, except hand-cast nets or minnow seines, from any

canal or other artificial or man-made waterway within any platted

subdivision platted under Chapter 231, Acts of the 40th

Legislature, Regular Session, 1927 (Article 974a, Vernon's Texas

Civil Statutes), if two or more residences abut onto the canal or

waterway.

(c) No person may set any net in the mouth of a canal or

waterway described in this section that interferes with or

impedes the free movement of fish into or out of the canal or

waterway.

Added by Acts 1987, 70th Leg., ch. 635, Sec. 1, eff. June 19,

1987.

Sec. 66.011. LEAVING FISH TO DIE. A person commits an offense

if the person leaves edible fish or bait fish taken from the

public waters of this state to die without the intent to retain

the fish for consumption or bait.

Added by Acts 1985, 69th Leg., ch. 267, art. 4, Sec. 2, eff.

Sept. 1, 1985.

Sec. 66.012. PENALTIES. (a) Except as otherwise provided by

this section, a person who violates a provision of this

subchapter or a rule adopted by the commission under this

subchapter commits an offense that is a Class C Parks and

Wildlife Code misdemeanor.

(b) A person who violates Section 66.003, 66.004, 66.005,

66.006(c), 66.007, 66.009, 66.015, 66.021, or 66.0091 of this

code commits an offense that is a Class B Parks and Wildlife Code

misdemeanor.

(c) If it is shown at the trial of the defendant for a violation

of Section 66.004, 66.006(c), 66.007, or 66.015 of this code that

the defendant has been convicted once before the trial date of a

violation of the same section, on conviction the defendant shall

be punished for a Class A Parks and Wildlife Code misdemeanor.

(d) If it is shown at the trial of the defendant for a violation

of Section 66.004, 66.007, or 66.015 of this code that the

defendant has been convicted two or more times before the trial

date of a violation of the same section, on conviction the

defendant shall be punished for a Parks and Wildlife Code felony.

(e) If it is shown at the trial of the defendant for a violation

of Section 66.020(f) or 66.020(g) of this code or a proclamation

adopted by the commission under those sections that the defendant

has been convicted within five years before the trial date of a

violation of the section for which the defendant is being

prosecuted, on conviction the defendant shall be punished for a

Class B Parks and Wildlife Code misdemeanor.

(f) If it is shown at the trial for a violation of Section

66.020(f) or 66.020(g) of this code or a proclamation adopted by

the commission under those sections that the defendant has been

convicted two or more times within five years before the trial

date of a violation of the section for which the defendant is

being prosecuted, on conviction the defendant shall be punished

for a Class A Parks and Wildlife Code misdemeanor.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 61, eff.

Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 635, Sec. 2,

eff. June 19, 1987; Acts 1989, 71st Leg., ch. 637, Sec. 9, eff.

Sept. 1, 1989; Acts 1989, 71st Leg., ch. 738, Sec. 3, eff. Sept.

1, 1989; Acts 1991, 72nd Leg., ch. 723, Sec. 11, eff. Sept. 1,

1991.

Sec. 66.013. FEDERAL GRANTS. Federal grants for research and

development of commercial fisheries may be used for individual

fishery projects with the approval of the department.

Added by Acts 1989, 71st Leg., ch. 637, Sec. 10, eff. Sept. 1,

1989.

Sec. 66.014. IDENTIFICATION OF VEHICLE TRANSPORTING AQUATIC

PRODUCTS. (a) No person may transport any aquatic product for

commercial purposes unless the person clearly identifies the

motor vehicle, trailer, or semitrailer as a vehicle that carries

aquatic products. The commission shall prescribe by proclamation

the identification requirements for a motor vehicle, trailer, or

semitrailer transporting aquatic products, and the commission may

prescribe that the identification shall list the state of origin

of the aquatic products. In this subsection, "motor vehicle,"

"trailer," and "semitrailer" have the meanings assigned by

Section 541.201, Transportation Code.

(b) A person who violates this section commits an offense. An

offense under this section is a Class C Parks and Wildlife Code

misdemeanor.

(c) "Aquatic product" means any uncooked, fresh or frozen

aquatic animal life.

Added by Acts 1985, 69th Leg., ch. 827, Sec. 6, eff. Aug. 26,

1985. Renumbered from Sec. 66.011 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(40), eff. Sept. 1, 1987. Amended by Acts 1991,

72nd Leg., ch. 723, Sec. 12, eff. Sept. 1, 1991; Acts 1997, 75th

Leg., ch. 165, Sec. 30.235, eff. Sept. 1, 1997; Acts 1997, 75th

Leg., ch. 1256, Sec. 104, eff. Sept. 1, 1997.

Sec. 66.015. INTRODUCTION OF FISH, SHELLFISH, AND AQUATIC

PLANTS. (a) In this section, "public water" means the bays,

estuaries, and water of the Gulf of Mexico within the

jurisdiction of the state, and the rivers, streams, creeks,

bayous, reservoirs, lakes, and portions of those waters where

public access is available without discrimination.

(b) No person may place any species of fish, shellfish, or

aquatic plant into the public water of the state without a permit

issued by the department.

(c) The department shall establish rules and regulations

governing the issuance of permits under this section.

(d) Subsection (b) of this section does not apply to native,

nongame fish as defined by the commission, except in waters

designated by the commission where threatened or endangered fish

are present.

(e) A person violates this section if fish, shellfish, or

aquatic plants the person possesses or has placed in nonpublic

water escape into the public water of the state and the person

does not hold a permit issued under this section.

(f) An employee of the department acting at the direction of the

commission is exempt from this section.

Added by Acts 1989, 71st Leg., ch. 637, Sec. 11, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 105, eff.

Sept. 1, 1997.

Sec. 66.016. COMMERCIAL FISHING REGULATIONS APPLICABLE IF

COMMERCIAL PLATES ON BOARD. (a) A person on board a boat

licensed or required to be licensed for a commercial fishing

activity under Chapter 47, 76, 77, or 78, or any other chapter of

this code may not catch and retain any fish species whose sale is

prohibited when taken from Texas waters. While commercial fishing

plates are on board, all commercial fishing regulations, size

limits, bag limits, possession limits, and the prohibited

possession of noncommercial fish species apply.

(b) Subsection (a) of this section does not apply to a person on

board a boat licensed under Chapter 47, 76, 77, or 78 of this

code if no commercial fishing plates are on board. While no

commercial fishing plates are on board, all recreational fishing

regulations, size limits, bag limits, and possession limits

apply.

Added by Acts 1989, 71st Leg., ch. 73, Sec. 3, eff. Sept. 1,

1989. Amended by Acts 1999, 76th Leg., ch. 455, Sec. 8, eff.

Sept. 1, 1999.

Sec. 66.017. LICENSE, TAG, AND PERMIT EXPIRATIONS AND TRANSFERS.

(a) All licenses, tags, and permits issued under the authority

of Chapter 66 of this code are valid only during the yearly

period for which they are issued without regard to the date on

which the licenses are acquired. Each yearly period begins on

September 1 or another date set by the commission and extends

through August 31 of the next year or another date set by the

commission. The commission by rule may set the amount of a

license fee for a license issued during a transition period at an

amount lower than prescribed in this chapter and provide for a

license term for a transition period that is shorter or longer

than a year.

(b) All licenses, tags, and permits issued under the authority

of Chapter 66 of this code may not be transferred to another

person except that a license issued in the name of a business

shall remain valid for the business location specified on the

license or permit if a change of ownership and/or business name

occurs. A license issued under the authority of Section 66.020(e)

may be transferred to a new address if the business moves to

another location. The commission, by regulation, may prescribe

requirements necessary to clarify license and permit transfer

procedures and may prescribe, by regulation, forms to be used and

fees to be charged for transfer of licenses and permits in this

chapter and for duplicate or replacement licenses, tags, and

permits.

Added by Acts 1993, 73rd Leg., ch. 365, Sec. 15, eff. May 31,

1993. Amended by Acts 1995, 74th Leg., ch. 931, Sec. 67, eff.

June 16, 1995.

Sec. 66.018. CRAB TRAP TAGS. (a) The department may issue tags

for crab traps placed in public water.

(b) The commission may make regulations for the safe use of crab

traps and to carry out the provisions of this section.

(c) A crab trap tag issued under this section shall be attached

to each crab trap placed in public water. The department may

collect a maximum fee of $1.50 for each tag issued under this

section; provided, however, that upon adoption of a crab

management plan and the establishment of a crab advisory

committee, the commission may determine the amount of the fee.

(d) No person may place a crab trap in public water unless a

crab trap tag is attached to the trap unless a proclamation under

Subchapter B, Chapter 78, requires a license that does not

require the use of crab trap tags.

(e) This section shall not apply to persons taking crabs from

public water for personal use.

(f) If the commission adopts a license under Subchapter B,

Chapter 78, the department may not collect a fee for any crab

trap tag.

Added by Acts 1991, 72nd Leg., ch. 908, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 129, eff.

Sept. 1, 1997.

Sec. 66.019. STATISTICAL REPORTS. (a) The department shall

gather statistical information on the harvest of aquatic products

of this state.

(b) The department shall prescribe the method or methods used to

gather information and shall produce and distribute any

applicable report forms.

(c) Unless otherwise required by the department, no dealer who

purchases or receives aquatic products directly from any person

other than a licensed dealer may fail to file the report with the

department each month on or before the 10th day of the month

following the month in which the reportable activity occurred.

The report must be filed even if no reportable activity occurs in

the month covered by the report. No dealer required to report may

file an incorrect or false report. A culpable mental state is not

required to establish an offense under this section.

(d) Unless otherwise required by the department, no dealer who

purchases, receives, or handles aquatic products, other than

oysters, from any person except another dealer may fail to:

(1) maintain cash sale tickets in the form required by this

section as records of cash sale transactions; or

(2) make the cash sale tickets available for examination by

authorized employees of the department for statistical purposes

or as a part of an ongoing investigation of a criminal violation

during reasonable business hours of the dealer.

(e) All cash sale tickets must be maintained at the place of

business for at least one year from the date of the sale.

(f) A cash sale ticket must include:

(1) the name of the seller;

(2) the general commercial fisherman's license number and the

commercial finfish fisherman's license number or the general

commercial fisherman's license number and the commercial crab

fisherman's license number, as applicable, if the holder of the

general commercial fisherman's license is selling finfish or

crabs;

(3) the general commercial fisherman's license number, the

commercial crab fisherman's license number, the commercial

finfish fisherman's license number, the commercial shrimp boat

captain's license number, the commercial shrimp boat license

number, or the commercial fishing boat license number of the

seller or of the vessel used to take the aquatic product, as

applicable;

(4) the number of pounds sold by species;

(5) the date of sale;

(6) the water body or bay system from which the aquatic products

were taken; and

(7) price paid per pound per species.

(g) Any person who violates Subsection (c) or (d) of this

section is guilty of a Class C misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 110,

eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 827, Sec. 9, eff.

Aug. 26, 1985; Acts 1987, 70th Leg., ch. 625, Sec. 1, eff. Sept.

1, 1987. Redesignated from Sec. 66.209 and amended by Acts 1991,

72nd Leg., ch. 586, Sec. 7, eff. Sept. 1, 1991 and Acts 1991,

72nd Leg., ch. 723, Sec. 14, eff. Sept. 1, 1991. Amended by Acts

1993, 73rd Leg., ch. 221, Sec. 1, eff. Sept. 1, 1993; Acts 1995,

74th Leg., ch. 862, Sec. 6, eff. Sept. 1, 1995; Acts 1999, 76th

Leg., ch. 455, Sec. 9, eff. Sept. 1, 1999.

Sec. 66.020. SALE AND PURCHASE OF PROTECTED FISH. (a) It is

unlawful for any person to buy or offer to buy, sell or offer to

sell, possess for the purpose of sale, transport or ship for the

purpose of sale, barter, or exchange bass of the genus

Micropterus, blue marlin, crappie, flathead catfish, jewfish,

longbill spearfish, muskellunge, northern pike, red drum,

sailfish, sauger, snook, spotted sea trout, striped bass, tarpon,

walleye, white bass, white marlin, yellow bass, or hybrids of any

of those fish.

(b) This section applies to the possession, transportation,

sale, or purchase of any fish described by Subsection (a) of this

section without regard to where the fish was taken, caught, or

raised, but does not apply to:

(1) the transportation or possession of fish taken, caught, or

raised outside this state and transported by common carrier

without being unloaded from outside this state to a point of

delivery outside this state;

(2) fish raised by being continuously fed a prepared feed and

sold by a licensed Texas fish farmer if marked and identified as

required under Chapter 134, Agriculture Code; or

(3) the lawful importation by the holder of a Texas finfish

import license into this state from another state or foreign

country of farm-raised red drum, bass of the genus Micropterus,

crappie, flathead catfish, striped bass, white bass, or a hybrid

of any of those fish that have been continuously fed a prepared

feed as a primary food source or lawfully taken, caught, or

raised blue marlin, jewfish, longbill spearfish, muskellunge,

northern pike, sailfish, sauger, snook, spotted sea trout,

tarpon, walleye, white marlin, yellow bass, or a hybrid of any of

those fish, if the fish are transported or sold when not alive

and are tagged, invoiced, packaged, and labeled under regulations

of the commission and if the license holder complies with any

requirements the commission may establish by proclamation that

the fish enter the stream of commerce for sale in this state in a

condition allowing ready identification of the species, including

a requirement that the fish come into the state with the head and

tail intact and tagged and a requirement that an invoice

accompany all imported fish regulated by this section through

each sales transaction, including transactions at the place of

the final sale to the consumer.

(c) Notwithstanding Subsection (b)(3) of this section, the

commission may allow subsequent sale of lawfully imported fish

without the head and tail intact and without a tag if the fish

are labeled in a manner prescribed by the commission and the tag

when removed is destroyed. A tag, if required, must be of a type

prescribed by the commission and shall be sold to an applicant at

a cost as determined by the commission that is reasonable to

defray the administrative costs incurred in connection with the

tag requirement.

(d) It is unlawful for any person to receive directly from

another state or foreign country, import, transport, or sell bass

of the genus Micropterus, blue marlin, crappie, flathead catfish,

jewfish, longbill spearfish, muskellunge, northern pike, red

drum, sailfish, sauger, snook, spotted sea trout, striped bass,

tarpon, walleye, white bass, white marlin, yellow bass, or a

hybrid of any of those fish unless the person holds a Texas

finfish import license issued by the department.

(e) The fee for a Texas finfish import license is $50 or an

amount set by the commission, whichever amount is more.

(f) The commission by proclamation may require fish imported

under this section to be tagged, packaged, and labeled and to be

accompanied by an invoice. The department may provide a

prenumbered invoice to a person importing any of the fish

described by Subsection (a) of this section into this state from

another state or foreign country and may charge a fee for the

invoice in an amount determined by the commission that is

reasonable to defray the administrative costs incurred under this

subsection. The invoice shall be used to report shipments of any

of the fish described by Subsection (a) of this section. A person

who receives invoices under this subsection must account to the

department for all invoices received as required by rules adopted

by the commission. A person commits an offense if the person

fails or refuses to account for an invoice as required by

commission rules.

(g) It is unlawful for a person to sell or offer to sell any

imported fish described by Subsection (a) of this section unless

it is tagged, packaged, invoiced, and labeled for identification

as provided by this section.

(h) A person may purchase at any season of the year fish

described by Subsection (a) as provided by this section.

(i) A person possessing more than three times the possession

limit, as provided by this code or by a proclamation of the

commission under this code, of fish described by Subsection (a)

of this section without lawful documentation commits an offense.

An offense under this subsection is a Class A Parks and Wildlife

Code misdemeanor.

(j) In this chapter the names of fishes are those prescribed by

the American Fisheries Society in the most recent edition of "A

List of Common and Scientific Names of Fishes of the United

States and Canada."

Added by Acts 1991, 72nd Leg., ch. 723, Sec. 13, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 859, Sec. 2, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1239, Sec. 8, eff. Sept.

1, 1999.

Sec. 66.021. PROTECTED FISH: DISPLAY OF DOCUMENTS. (a) A

person commits an offense if the person possesses a fish

described by Subsection 66.020(a) of this code under Subsection

66.020(b) of this code and:

(1) fails to keep with the fish a document or documents that

verify the place of origin of the fish; or

(2) fails, on the request of a game warden, to present to the

game warden without delay a document or documents that verify the

place of origin of the fish.

(b) Documents that verify the place of origin of any fish

described by Subsection 66.020(a) of this code include tags,

labels, or invoices required by this code, a regulation of the

commission, Chapter 134 of the Agriculture Code, or a regulation

of the commissioner of agriculture.

(c) To commit an offense under Subsection (a) of this section, a

person is not required to have a culpable mental state.

Added by Acts 1991, 72nd Leg., ch. 723, Sec. 13, eff. Sept. 1,

1991.

Sec. 66.022. PURCHASE FOR EVIDENCE. A person authorized by the

department who, for the purpose of establishing testimony,

purchases or sells any aquatic life the purchase or sale of which

is prohibited or regulated by this code is immune from

prosecution for the purchases or sales. A conviction for the

unlawful purchase or sale of any aquatic animal may be sustained

on the uncorroborated testimony of the person authorized by the

department to purchase or sell aquatic life.

Added by Acts 1991, 72nd Leg., ch. 723, Sec. 13, eff. Sept. 1,

1991.

SUBCHAPTER B. FRESH WATER FISHING

Sec. 66.102. PLACING PROHIBITED DEVICES IN PUBLIC WATER. A

device designed to catch fish or other aquatic wildlife resources

that is placed in the public fresh water of this state in

violation of a law or commission proclamation is a nuisance, and

a game warden or other peace officer shall confiscate and dispose

of the device as provided by Section 12.1105 of this code. A game

warden or other peace officer is immune from liability for the

destruction of devices found in violation of this section.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 23, ch. 9, art. I, Sec.

3, eff. Aug. 29, 1983.

Sec. 66.109. FISH LADDERS. (a) The department, by written

order, may require the owner of a public or private dam or other

obstruction on a regularly flowing public freshwater stream to

construct or repair fishways or fish ladders sufficient to allow

fish in all seasons to ascend or descend the dam or other

obstruction for the purpose of depositing spawn.

(b) An owner who fails to construct or repair a fishway or fish

ladder within 90 days after receiving the written order commits

an offense. Each week of violation following the 90-day period

constitutes a separate offense.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 62,

eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1256, Sec. 106,

eff. Sept. 1, 1997.

Sec. 66.110. SCREENS TO PROTECT FISH. (a) The department may

direct a person or corporation taking fresh water of the state to

cover the entrance of the intake canal, pipe, or other device

used for taking water with a screen to protect fish.

(b) The department may regulate the manner of installation and

the specifications of screens and other obstructions required

under this section.

(c) No person may fail to comply with a direction of the

department made in writing under Subsection (a) of this section.

(d) Each day's failure to comply with this section constitutes a

separate offense.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 63,

eff. Sept. 1, 1985.

Sec. 66.111. SALE AND PURCHASE OF CERTAIN FISH. (a) Except as

provided by Subsection (b) no person may buy or offer to buy,

sell or offer to sell, possess for the purpose of sale, transport

or ship for the purpose of sale, or barter or exchange:

(1) freshwater crappie, bass of the genus Micropterus, striped

bass and hybrids of striped bass, white bass, walleye, sauger,

northern pike, muskellunge, trout of the family Salmonidae,

flathead catfish; or

(2) any other fish taken from the public fresh water of this

state.

(b) Subsection (a) of this section does not apply to:

(1) a fish, other than a bass of the genus Micropterus, reared

in private water under a fish farmer's license;

(2) a fish possessed legally outside this state and transported

into this state;

(3) bass of the genus Micropterus reared in private water under

a fish farmer's license and marketed for the purpose of stocking

the water of this state;

(4) nongame fish regulated under Chapter 67 of this code;

(5) channel catfish of more than 14 inches in length or blue

catfish of more than 14 inches in length taken from the public

fresh water of Angelina, Bowie, Camp, Cass, Chambers, Franklin,

Freestone, Gregg, Hardin, Harris, Harrison, Jasper, Jefferson,

Lamar, Leon, Liberty, Madison, Marion, Montgomery, Morris,

Nacogdoches, Navarro, Newton, Orange, Panola, Polk, Red River,

Sabine, San Augustine, San Jacinto, Shelby, Titus, Trinity,

Tyler, Upshur, or Walker County, the public fresh water of the

Neches or Trinity River in Houston County, or the public fresh

water of the Colorado River in Bastrop, Colorado, Fayette,

Matagorda, or Wharton County.

(c) The fish shipped into this state must have a bill of lading

with the shipment stating the number, pounds, and species of fish

in the shipment, their place of origin, the name and address of

the shipper, the name and address of the receiver, and the date

of the shipment. The receiver of the shipment must keep the bills

of lading on file for not less than one year from the date of

shipment.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1975, 64th Leg., p. 1204, ch. 456, Sec. 2,

eff. Sept. 1, 1975; Acts 1979, 66th Leg., p. 908, ch. 416, Sec.

1, eff. Aug. 27, 1979; Acts 1985, 69th Leg., ch. 267, art. 3,

Sec. 110, art. 4, Sec. 3, eff. Sept. 1, 1985; Acts 1985, 69th

Leg., ch. 827, Sec. 7, eff. Aug. 26, 1985; Acts 1987, 70th Leg.,

ch. 608, Sec. 1, eff. Sept. 1, 1987; Acts 1991, 72nd Leg., ch.

586, Sec. 1, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 409,

Sec. 1, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 912, Sec.

1, eff. Sept. 1, 1995.

Sec. 66.114. GAME AND NONGAME FISH DEFINED: COMMISSION

PROCLAMATION. The commission by proclamation shall define game

and nongame fish.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 4, Sec. 4,

eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 409, Sec. 2, eff.

Sept. 1, 1995.

Sec. 66.119. FRAUD IN FRESHWATER FISHING TOURNAMENTS. (a) In

this section, "fishing tournament" means a contest in which a

prize is to be awarded to one or more participants in the contest

based on the weight, length, number, or type of freshwater fish

caught by the participants or based on any other criteria

applicable to the fish caught.

(b) A person commits an offense if, with intent to affect the

outcome of a fishing tournament:

(1) the person provides, offers to provide, sells, or offers to

sell a fish to a participant in the tournament for the purpose of

representing that the fish was caught by the participant in the

course of the tournament;

(2) the person, as a participant in the tournament, accepts or

agrees to accept a fish from another person for the purpose of

representing that the fish was caught by the participant in the

course of the tournament; or

(3) the person, as a participant in the tournament, represents

that a fish was caught by the person in the course of the

tournament when in fact the fish was not caught by that person or

the fish was not caught in the course of that tournament.

(c) A person commits an offense if the person sponsors or

conducts a fishing tournament and knows of the occurrence in the

tournament of activity prohibited by Subsection (b) of this

section and does not immediately notify a law enforcement officer

commissioned by the director of its occurrence.

(d) An offense under this section is a Class A misdemeanor,

except that if the offense occurred during a tournament in which

any prize or combination of prizes to be awarded for any one

category for which an award is given, whether the prize or prizes

are to an individual or a team, is worth $10,000 or more in money

or goods, the offense is a felony of the third degree.

Added by Acts 1985, 69th Leg., ch. 109, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.121. PENALTY. A person who violates Section 66.109,

66.110, 66.111, or 66.117(b) of this code or a regulation adopted

under Section 66.115 of this code commits an offense that is a

Class C Parks and Wildlife Code misdemeanor.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 64, eff.

Sept. 1, 1985. Renumbered from Sec. 66.119 by Acts 1987, 70th

Leg., ch. 167, Sec. 5.01(a)(41), eff. Sept. 1, 1987.

SUBCHAPTER C. SALTWATER FISHING

Sec. 66.2011. RED DRUM AND SPECKLED SEA TROUT: PENALTIES. In

addition to the penalty provided in Section 66.218, a person who

violates a proclamation issued under Chapter 61 shall have all

equipment, other than vessels, in the person's possession used

for the taking of red drum or speckled sea trout confiscated. A

person who violates a proclamation issued under Chapter 61 three

or more times within a five-year period shall have all equipment,

including vessels, in the person's possession used for the taking

of redfish or speckled sea trout confiscated.

Added by Acts 1977, 65th Leg., p. 722, ch. 270, Sec. 5, eff.

Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 375, ch. 153,

Sec. 2, eff. Sept. 1, 1981; Acts 1983, 68th Leg., p. 33, ch. 9,

art. II, Sec. 2, eff. Aug. 29, 1983; Acts 1983, 68th Leg., p.

969, ch. 229, Sec. 1, eff. Sept. 1, 1983; Acts 1983, 68th Leg.,

p. 4054, ch. 634, Sec. 1, eff. Sept. 1, 1983; Acts 1985, 69th

Leg., ch. 267, art. 3, Sec. 66, eff. Sept. 1, 1985; Acts 1987,

70th Leg., ch. 542, Sec. 1, eff. Aug. 31, 1987; Acts 1997, 75th

Leg., ch. 1256, Sec. 107, eff. Sept. 1, 1997.

Sec. 66.2012. REGULATION OF COMMERCIAL USES OF REDFISH AND

SPECKLED SEA TROUT. (a) The commission by proclamation may

regulate the catching, possession, transportation, sale, and

purchase for commercial purposes in this state of redfish and

speckled sea trout. A proclamation issued under this section must

contain findings by the commission that support the need for the

proclamation.

(b) In determining whether to permit or prohibit any commercial

use of redfish and speckled sea trout under Subsection (a) of

this section, the commission shall consider:

(1) the availability of redfish and speckled sea trout in the

coastal water of this state;

(2) the availability of redfish and speckled sea trout from

sources other than the coastal water of this state;

(3) the economic interests of commercial and sports fishermen

and related industries in this state;

(4) the research of the department made under Section 66.217 of

this code;

(5) the protection of redfish and speckled sea trout habitat;

and

(6) the degree of compliance with state law and previous

regulations of the commission by fishermen and fish dealers in

this state.

(c) A proclamation issued under Subsection (a) of this section

may limit the number and size of redfish and speckled sea trout

that may be caught, possessed, transported, sold, or purchased

and may prescribe the times, places, conditions, and means and

manner of catching redfish and speckled sea trout.

(d) A proclamation of the commission under this section prevails

over any conflicting provision of Section 66.020 to the extent of

the conflict and only during the period that the proclamation is

in effect.

(e) This section does not apply to activities that are regulated

under the exceptions provided by Subdivisions (1), (2), and (3)

of Section 66.020(b) or under Subsections (f) and (g) of that

section.

(f) A person who violates a proclamation issued under Subsection

(a) is guilty of an offense and is punishable for the first and

subsequent offenses by the penalties prescribed by Sections

66.2011 and 66.218.

Added by Acts 1981, 67th Leg., p. 378, ch. 153, Sec. 13, eff.

Sept. 1, 1983. Amended by Acts 1983, 68th Leg., p. 970, ch. 229,

Sec. 4, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art.

3, Sec. 67, eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1256,

Sec. 108, eff. Sept. 1, 1997.

Sec. 66.204. VESSELS AND OBSTRUCTIONS IN FISH PASSES. (a) The

commission by proclamation may regulate the placement of

obstructions, traps, and mooring in fish passes and the marking

of restricted areas in any natural or artificial pass that is

opened, reopened, dredged, excavated, constructed, or maintained

by the department as a fish pass between the Gulf of Mexico and

an inland bay.

(b) No person may operate, possess, or moor a vessel or other

floating device, or may place any piling, wire, rope, cable, net,

trap, or other obstruction, in a natural or artificial pass

opened, reopened, dredged, excavated, constructed, or maintained

by the department as a fish pass between the Gulf of Mexico and

an inland bay within the distance inside the pass from the mouth

of the pass where it empties into the Gulf of Mexico to a marker

or sign erected by the department indicating the restricted area.

(c) This section does not restrict the power of the United

States to regulate navigation.

(d) Repealed by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 110,

eff. Sept. 1, 1985.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 110,

eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 14, Sec. 1, eff.

April 25, 1997.

Sec. 66.206. TROTLINE TAGS. (a) The department shall issue

numbered tags for trotlines used in public salt water.

(b) The commission may make regulations for the safe use of

trotlines and to carry out the provisions of this section.

(c) A trotline tag shall be attached to each 300 feet of

trotline or fractional part of 300 feet. The department shall

collect a fee of $2 for each tag issued or an amount set by the

commission, whichever amount is more.

(d) No person may use a trotline in public salt water unless the

trotline has attached to it the proper number of trotline tags.

(e) This section does not apply to a person fishing trotlines

under a commercial finfish fisherman's license.

(f) Repealed by Acts 1977, 65th Leg., p. 382, ch. 190, Sec.

5(2), eff. May 20, 1977.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1977, 65th Leg., p. 382, ch. 190, Sec.

5(2), eff. May 20, 1977; Acts 1983, 68th Leg., p. 1337, ch. 277,

Sec. 44, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art.

2, Sec. 61, art. 3, Sec. 110, eff. Sept. 1, 1985; Acts 1999, 76th

Leg., ch. 455, Sec. 10, eff. Sept. 1, 2000.

Sec. 66.208. COMMERCIAL JOINT FISHING VENTURES. (a) No person

who is engaged in taking seafood in a commercial joint venture

may sell or offer to sell the products of the joint venture

except in the regular course of the joint venture with the

express or implied consent of the co-venturer.

(b) No person who is employed to take seafood may sell or offer

to sell the products taken in the course of his employment

without the express or implied consent of his employer.

(c) No person may purchase seafood with the knowledge that it is

sold in violation of Subsection (a) or (b) of this section.

(d) Repealed by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 110,

eff. Sept. 1, 1985.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 110,

eff. Sept. 1, 1985.

Sec. 66.215. TAGS FOR NONCOMMERCIAL NETS AND SEINES. (a)

Except as provided in Subsection (b) of this section, no person

may place or use in the coastal water of this state a net or

seine unless there is attached to the net or seine a tag that

discloses the name and address of the owner of the net or seine.

(b) This section does not apply to a person who holds a

commercial fishing license under Chapter 47 of this code or to a

net or seine on which there is attached the license required by

Section 47.015 of this code.

(c) Authorized employees of the department may seize a net or

seine in coastal water in violation of this section and retain

the net or seine as evidence. If the owner of the net or seine

seized under this subsection is not identified before the

expiration of 90 days after its seizure, the net or seine may be

disposed of under Section 12.011 of this code or as provided by

other law.

Added by Acts 1979, 66th Leg., p. 1166, ch. 565, Sec. 1, eff.

July 1, 1980. Amended by Acts 1985, 69th Leg., ch. 267, art. 3,

Sec. 72, eff. Sept. 1, 1985.

Sec. 66.216. POSSESSION OF HEADED OR TAILED FISH. No person may

possess a finfish of any species taken from coastal water, except

broadbill swordfish, shark, and king mackerel, that has the head

or tail removed unless the fish has been finally processed and

delivered to the final destination or to a certified wholesale or

retail dealer.

Added by Acts 1981, 67th Leg., p. 376, ch. 153, Sec. 6, eff.

Sept. 1, 1981. Amended by Acts 1985, 69th Leg., ch. 267, art. 3,

Sec. 73, eff. Sept. 1, 1985.

Sec. 66.217. FINFISH RESEARCH. (a) The department shall

conduct continuous research and study of:

(1) the supply, economic value, environment, and breeding habits

of the various species of finfish, including red drum and

speckled sea trout;

(2) factors affecting the increase or decrease of finfish

supply;

(3) the use of trawls, nets, and other devices for the taking of

finfish;

(4) the effect on finfish of industrial and other types of water

pollution in areas naturally frequented by finfish; and

(5) statistical information gathered by the department on the

marketing, harvesting, processing, and catching of finfish landed

in this state.

(b) The department shall make findings based on the research

required by Subsection (a) of this section.

(c) The findings shall be filed in the permanent records of the

department.

Added by Acts 1981, 67th Leg., p. 378, ch. 153, Sec. 12, eff.

Sept. 1, 1981. Amended by Acts 1995, 74th Leg., ch. 391, Sec. 1,

eff. Aug. 28, 1995.

Sec. 66.218. PENALTIES. (a) Except as otherwise provided by

this section, a person who violates a provision of this

subchapter or a proclamation adopted under this subchapter

commits an offense that is a Class C Parks and Wildlife Code

misdemeanor.

(b) If it is shown at the trial for a violation of Section

66.2011, 66.2012, 66.2014, or 66.208 of this code or a

proclamation adopted under those sections that the defendant has

been convicted within five years before the trial date of a

violation of the section for which the defendant is being

prosecuted, on conviction the defendant shall be punished for a

Class B Parks and Wildlife Code misdemeanor.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 74, eff.

Sept. 1, 1985. Amended by Acts 1991, 72nd Leg., ch. 723, Sec. 15,

eff. Sept. 1, 1991.

SUBCHAPTER D. TEXAS TERRITORIAL WATER

Sec. 66.301. DEFINITION. In this subchapter, "coastal water"

means all of the salt water of this state, including that portion

of the Gulf of Mexico within the jurisdiction of this state.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 66.303. PROHIBITED ACTS. No unlicensed alien vessel may

take or attempt to take by any means or possess any natural

resource of the coastal water of this state.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 75,

eff. Sept. 1, 1985.

Sec. 66.304. PORT AUTHORITIES AND NAVIGATION DISTRICTS. It is

the duty of the port authorities and navigation districts of this

state to prevent the use of any port facility in a manner that

they reasonably suspect may assist in the violation of this

subchapter. They shall use all reasonable means, including the

inspection of nautical logs, to ascertain from masters of newly

arrived vessels of all types, other than warships of the United

States, the presence of alien commercial fishing vessels within

the coastal water of this state and shall promptly transmit the

information to the department and to law enforcement agencies of

this state as the situation may indicate. They shall request

assistance from the United States Coast Guard in appropriate

cases to prevent unauthorized departure from any port facility.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 66.305. HARBOR PILOTS. All harbor pilots shall promptly

transmit any knowledge coming to their attention regarding

possible violations of this subchapter to the appropriate

navigation district or port authority or the appropriate law

enforcement officials.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 66.306. ENFORCEMENT. All law enforcement agencies of the

state, including agents of the department, are empowered and

directed to arrest the masters and crews of vessels that are

reasonably believed to be in violation of this chapter and to

seize and detain the vessels and their equipment and catch. The

arresting officer shall take the offending crews or property

before the court having jurisdiction of the offense. The agencies

are directed to request assistance from the United States Coast

Guard in the enforcement of this Act when the agencies are

without means to effectuate arrest and restraint of vessels and

their crews operating in violation or probable violation of this

subchapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 66.307. POLITICAL ASYLUM. No crew member or master seeking

bona fide political asylum shall be fined or imprisoned under

this subchapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 66.308. PENALTY. A captain, master, or owner of an

unlicensed alien vessel or boat who violates Section 66.303 of

this code commits an offense that is a Class B Parks and Wildlife

Code misdemeanor.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 76, eff.

Sept. 1, 1985.



CHAPTER 67. NONGAME SPECIES

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE B. HUNTING AND FISHING

CHAPTER 67. NONGAME SPECIES

Sec. 67.001. DEFINITION. In this chapter, "nongame" means those

species of vertebrate and invertebrate wildlife indigenous to

Texas that are not classified as game animals, game birds, game

fish, fur-bearing animals, endangered species, alligators, marine

penaeid shrimp, or oysters.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 63,

eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 863, Sec. 7, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1256, Sec. 109, eff.

Sept. 1, 1997.

Sec. 67.0011. EXEMPTION OF CRAYFISH. This chapter does not

apply to crayfish, other than in public water.

Added by Acts 1981, 67th Leg., p. 399, ch. 161, Sec. 4, eff. May

20, 1981.

Sec. 67.002. MANAGEMENT OF NONGAME SPECIES. (a) The department

shall develop and administer management programs to insure the

continued ability of nongame species of fish and wildlife to

perpetuate themselves successfully.

(b) In managing nongame species of fish and wildlife, the

department may:

(1) disseminate information pertaining to nongame species

conservation, management, and values;

(2) conduct scientific investigation and survey of nongame

species for better protection and conservation;

(3) propagate, distribute, protect, and restore nongame species;

(4) research and manage nongame species;

(5) develop habitats for nongame species; and

(6) acquire habitats for nongame species.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 64,

eff. Sept. 1, 1985.

Sec. 67.003. CONTINUING SCIENTIFIC INVESTIGATIONS. The

department shall conduct ongoing investigations of nongame fish

and wildlife to develop information on populations, distribution,

habitat needs, limiting factors, and any other biological or

ecological data to determine appropriate management and

regulatory information.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 67.004. ISSUANCE OF REGULATIONS. (a) The commission by

regulation shall establish any limits on the taking, possession,

propagation, transportation, importation, exportation, sale, or

offering for sale of nongame fish or wildlife that the department

considers necessary to manage the species.

(b) The regulations shall state the name of the species or

subspecies, by common and scientific name, that the department

determines to be in need of management under this chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 110, eff.

Sept. 1, 1997.

Sec. 67.0041. REGULATIONS AND PERMITS. (a) The department may

issue permits for the taking, possession, propagation,

transportation, sale, importation, or exportation of a nongame

species of fish or wildlife if necessary to properly manage that

species.

(b) The department may charge a fee for a permit issued under

this section. The fee shall be set by the commission.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 65, eff.

Sept. 1, 1985. Amended by Acts 1997, 75th Leg., ch. 1256, Sec.

111, eff. Sept. 1, 1997.

Sec. 67.005. PENALTY. (a) A person who violates a regulation

of the commission issued under this chapter commits an offense

that is a Class C Parks and Wildlife Code misdemeanor.

(b) A person who violates a regulation of the commission issued

under this chapter and who has been convicted on one previous

occasion of a violation of a commission regulation under this

chapter commits an offense that is a Class B Parks and Wildlife

Code misdemeanor.

(c) A person who violates a regulation of the commission issued

under this chapter and who has been convicted on two or more

previous occasions of a violation of commission regulations under

this chapter commits an offense that is a Class A Parks and

Wildlife Code misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 77,

eff. Sept. 1, 1985.



CHAPTER 68. ENDANGERED SPECIES

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE B. HUNTING AND FISHING

CHAPTER 68. ENDANGERED SPECIES

Sec. 68.001. DEFINITIONS. In this chapter:

(1) "Fish or wildlife" means any wild mammal, aquatic animal,

wild bird, amphibian, reptile, mollusk, or crustacean, or any

part, product, egg, or offspring, of any of these, dead or alive.

(2) "Management" means:

(A) the collection and application of biological information for

the purpose of increasing the number of individuals within

species or populations of fish or wildlife up to the optimum

carrying capacity of their habitat and maintaining these numbers;

(B) the entire range of activities constituting a full

scientific research program, including census studies, law

enforcement, habitat acquisition and improvement, and education;

and

(C) when and where appropriate, the protection of and regulation

of the taking of fish and wildlife species and populations.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 68.002. ENDANGERED SPECIES. Species of fish or wildlife

indigenous to Texas are endangered if listed on:

(1) the United States List of Endangered Native Fish and

Wildlife; or

(2) the list of fish or wildlife threatened with statewide

extinction as filed by the director of the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 66,

eff. Sept. 1, 1985.

Sec. 68.003. STATEWIDE EXTINCTION LIST. (a) The director shall

file with the secretary of state a list of fish or wildlife

threatened with statewide extinction.

(b) Fish or wildlife may be classified by the director as

threatened with statewide extinction if the department finds that

the continued existence of the fish or wildlife is endangered due

to:

(1) the destruction, drastic modification, or severe curtailment

of its habitat;

(2) its overutilization for commercial or sporting purposes;

(3) disease or predation; or

(4) other natural or man-made factors.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 68.004. AMENDMENTS TO LIST BY DIRECTOR. (a) If the list

of endangered native species issued by the United States is

modified, the director shall file an order with the secretary of

state accepting the modification. The order is effective

immediately.

(b) The director may amend the list of species threatened with

statewide extinction by filing an order with the secretary of

state. The order is effective on filing.

(c) The director shall give notice of the intention to file a

modification order under Subsection (b) of this section at least

60 days before the order is filed. The notice must contain the

contents of the proposed order.

(d) If a reclassification petition is filed during the 60-day

notice period required by Subsection (c) of this section, the

order may not be filed until the conclusion of the proceeding on

reclassification.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 67,

eff. Sept. 1, 1985.

Sec. 68.005. PETITION OF RECLASSIFICATION. (a) Three or more

persons may petition the department to add or delete species of

fish or wildlife from the statewide extinction list.

(b) The petition must present substantial evidence for the

addition or deletion.

(c) If fewer than 50 people join in the petition, the department

may refuse to review the classification list, but if 50 or more

persons join in the petition, the department shall conduct a

hearing to review the classification list. The hearing shall be

open to the public, and notice of the hearing shall be given in

at least three major newspapers of general circulation in the

state at least one week before the date of the hearing.

(d) Based on the findings at the hearing, the department may

file an order with the secretary of state altering the list of

fish or wildlife threatened with statewide extinction. The order

takes effect on filing.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 68.006. PERMIT FOR TAKING ENDANGERED SPECIES. The

provisions of Subchapter C, Chapter 43, of this code are

applicable to all fish or wildlife classified as endangered, and

it is a violation of this chapter to possess, take, or transport

endangered fish or wildlife for zoological gardens or scientific

purposes or to take or transport endangered fish or wildlife from

their natural habitat for propagation for commercial purposes

without the permit required by Section 43.022 of this code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1987, 70th Leg., ch. 607, Sec. 2, eff.

Sept. 1, 1987.

Sec. 68.007. PROPAGATION PERMIT REQUIRED. No person may possess

endangered fish or wildlife for the purpose of propagating them

for sale unless he has first acquired a commercial propagation

permit issued by the department under this chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 68.008. ORIGINAL PROPAGATION PERMIT. (a) A person may

apply for an original propagation permit by submitting an

application containing information or statements as required by

the department and by submitting an original propagation permit

fee of $300 or an amount set by the commission, whichever amount

is more.

(b) The department shall issue the permit if it determines that

the applicant has complied with Subsection (a) of this section,

that the initial breeding stock was acquired under a permit

issued under Section 43.022 of this code or was otherwise legally

acquired, and that the applicant has not violated the laws of the

United States, this state, or another state with respect to the

acquisition of breeding stock.

(c) An original propagation permit must contain a description of

endangered fish and wildlife authorized to be possessed under the

permit.

(d) An original propagation permit is valid for one year from

the date of its issuance.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 2, Sec. 62,

eff. Sept. 1, 1985.

Sec. 68.009. RENEWAL PROPAGATION PERMIT. (a) A person holding

an original propagation permit or a renewal propagation permit is

entitled to receive from the department a renewal propagation

permit on application to the department and on the payment of a

renewal propagation permit fee of $550 or an amount set by the

commission, whichever amount is more, if the application and fee

are received by the department during the period beginning 10

days before the expiration date of the outstanding permit and

extending through the expiration date of the permit.

(b) A renewal propagation permit is valid for a period of three

years beginning on the date of its issuance.

(c) The department may refuse to renew any permit if it

determines that it would be in the best interest of the species

of fish or wildlife described in the permit.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 2, Sec. 63,

eff. Sept. 1, 1985.

Sec. 68.010. REPORTS BY PERMITTEE. A person holding a

commercial propagation permit shall send to the department

annually:

(1) a written evaluation by a veterinarian licensed to practice

in this state of the physical conditions of the propagation

facilities and the conditions of the fish or wildlife held under

the permit; and

(2) a written report on forms prepared by the department

relating to propagation activities during the previous year.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 68.011. REFUSAL OR CANCELLATION OF PERMIT. (a) If, on the

basis of the reports required by Section 68.010 of this code or

an investigation or inspection by an authorized employee of the

department, the department finds that a permit holder is

improperly caring for or handling the fish or wildlife held under

the permit, the department shall give written notice of the

objectionable actions or conditions to the permit holder.

(b) If the department finds that the improper caring for or

handling of the fish or wildlife is detrimental to the fish or

wildlife and immediate protection is needed, the department may

seize the fish or wildlife and authorize proper care pending the

correction of the improper conditions or actions.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 68.012. APPEAL. (a) A person aggrieved by the action of

the department in refusing to grant or renew a commercial

propagation permit or in cancelling a permit may appeal within 20

days of the final action of the department to a district court of

Travis County or the county of his residence.

(b) The appeal shall be by trial de novo as are appeals from the

justice court to the county court.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 68.013. DISPOSITION OF FISH OR WILDLIFE. A person who

ceases to hold a commercial propagation permit under this chapter

shall dispose of endangered fish or wildlife held after the

expiration or cancellation of the permit in the manner required

by the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 68.014. REGULATIONS. The department shall make regulations

necessary to administer the provisions of this chapter and to

attain its objectives, including regulations to govern:

(1) permit application forms, fees, and procedures;

(2) hearing procedures;

(3) procedures for identifying endangered fish and wildlife or

goods made from endangered fish or wildlife which may be

possessed, propagated, or sold under this chapter;

(4) publication and distribution of lists of species and

subspecies of endangered fish or wildlife and their products; and

(5) limitations on the capture, trapping, taking, or killing, or

attempting to capture, trap, take, or kill, and the possession,

transportation, exportation, sale, and offering for sale of

endangered species.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 112, eff.

Sept. 1, 1997.

Sec. 68.015. PROHIBITED ACTS. (a) No person may capture, trap,

take, or kill, or attempt to capture, trap, take, or kill,

endangered fish or wildlife.

(b) No person may possess, sell, distribute, or offer or

advertise for sale endangered fish or wildlife unless the fish or

wildlife have been lawfully born and raised in captivity for

commercial purposes under the provisions of this chapter.

(c) No person may possess, sell, distribute, or offer or

advertise for sale any goods made from endangered fish or

wildlife unless:

(1) the goods were made from fish or wildlife that were born and

raised in captivity for commercial purposes under the provisions

of this chapter; or

(2) the goods were made from fish or wildlife lawfully taken in

another state and the person presents documented evidence to the

department to substantiate that fact.

(d) No person may sell, advertise, or offer for sale any species

of fish or wildlife not classified as endangered under the name

of any endangered fish or wildlife.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 3135, ch. 825, Sec. 1,

eff. June 17, 1981; Acts 1987, 70th Leg., ch. 607, Sec. 3, eff.

Sept. 1, 1987; Acts 1997, 75th Leg., ch. 1256, Sec. 112, eff.

Sept. 1, 1997.

Sec. 68.016. SOLD SPECIES TO BE TAGGED. No person may sell

endangered fish or wildlife or goods made from endangered fish or

wildlife unless the fish or wildlife or goods are tagged or

labeled in a manner to indicate compliance with Section 68.015(a)

and (b) of this code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 68.017. SEIZURE OF FISH OR WILDLIFE. (a) A peace officer

who has arrested a person for a violation of this chapter may

seize fish or wildlife or goods made from fish or wildlife taken,

possessed, or made in violation of this chapter.

(b) Property taken under this section shall be delivered to the

department for holding pending disposition of the court

proceedings. If the court determines that the property was taken,

possessed, or made in violation of the provisions of this

chapter, the department may dispose of the property under its

regulations. The costs of the department in holding seized fish

or wildlife during the pendency of the proceedings may, in

appropriate cases, be assessed against the defendant.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 68.018. DISPOSITION OF FUNDS; APPROPRIATIONS. All revenue

received under this chapter shall be deposited in the state

treasury to the credit of the special nongame and endangered

species conservation account.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 68,

eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 679, Sec. 45, eff.

Sept. 1, 1993.

Sec. 68.019. APPLICABILITY OF CHAPTER. All species and

subspecies of wildlife classified as endangered are governed by

this chapter to the exclusion of other regulatory and licensing

laws.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 68.020. EXCEPTIONS. (a) This chapter does not apply to:

(1) coyotes (prairie wolves);

(2) cougars;

(3) bobcats;

(4) prairie dogs; or

(5) red foxes.

(b) This chapter does not apply to the possession of mounted or

preserved endangered fish or wildlife acquired before August 31,

1973, by public or private nonprofit educational, zoological, or

research institutions. The department may require an institution

to furnish a list of mounted or preserved fish or wildlife

possessed and proof of the time of acquisition.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1987, 70th Leg., ch. 607, Sec. 4, eff.

Sept. 1, 1987.

Sec. 68.021. PENALTY. (a) A person who violates any provision

of this chapter commits an offense that is a Class C Parks and

Wildlife Code misdemeanor.

(b) A person who violates any provision of this chapter and who

has been convicted on one previous occasion of a violation of

this chapter commits an offense that is a Class B Parks and

Wildlife Code misdemeanor.

(c) A person who violates any provision of this chapter and who

has been convicted on two or more previous occasions of a

violation of this chapter commits an offense that is a Class A

Parks and Wildlife Code misdemeanor.

(d) A violation of a regulation of the department issued under

the authority of this chapter is a violation of this chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 78,

eff. Sept. 1, 1985.



CHAPTER 71. LICENSES AND REGULATIONS

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE C. FUR-BEARING ANIMALS

CHAPTER 71. LICENSES AND REGULATIONS

Sec. 71.001. DEFINITIONS. In this subtitle:

(1) "Fur-bearing animal" means wild beaver, otter, mink,

ring-tailed cat, badger, skunk, raccoon, muskrat, opossum, fox,

or nutria.

(2) "Trapper" means a person who takes a fur-bearing animal or

the pelt of a fur-bearing animal.

(3) "Retail fur buyer" means a person who purchases a

fur-bearing animal or the pelt of a fur-bearing animal of this

state from trappers only.

(4) "Wholesale fur dealer" means a person who purchases for

himself or for another person a fur-bearing animal or the pelt of

a fur-bearing animal of this state from a trapper, a retail fur

buyer, a fur-bearing animal propagator, or another wholesale fur

dealer.

(5) "Resident" means an individual who has resided continuously

in this state for more than six months immediately before

applying for a license issued under this chapter.

(6) "Nonresident" means an individual who is not a resident.

(7) "Sale" includes barter and other transfers of ownership for

consideration.

(8) "Take" means the act of snaring, trapping, shooting,

killing, or capturing by any means and includes an attempt to

take.

(9) "Carcass" means the body of a dead fur-bearing animal, with

or without the hide attached.

(10) "Depredation" means the loss of or damage to agricultural

crops, livestock, poultry, wildlife, or personal property.

(11) "Pelt" means the untanned, green or dried hide or skin of a

fur-bearing animal, whether or not the hide or skin is attached

to the carcass.

(12) "Place of business" means a place where fur-bearing animals

or their pelts are sold, received, transported, possessed, or

purchased, and includes a vehicle used by a trapper, retail fur

buyer, wholesale fur dealer, or fur-bearing animal propagator.

(13) "Fur-bearing animal propagator" means a person who takes or

possesses a living fur-bearing animal and holds it for the

purpose of propagation or sale.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 2047, ch. 801, Sec. 1,

eff. Aug. 27, 1979; Acts 1981, 67th Leg., p. 2737, ch. 748, Sec.

1, eff. Sept. 1, 1981; Acts 1983, 68th Leg., p. 2886, ch. 491,

Sec. 3, eff. Aug. 29, 1983; Acts 1991, 72nd Leg., ch. 301, Sec.

7, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 635, Sec. 6,

eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

992, Sec. 28, eff. June 18, 2005.

Sec. 71.0011. APPLICATION. This chapter applies to fur-bearing

animals in each county except those populations on the state's

list of endangered fish and wildlife.

Added by Acts 1981, 67th Leg., p. 2737, ch. 748, Sec. 1, eff.

Sept. 1, 1981.

Sec. 71.002. PROCLAMATIONS. (a) The commission by proclamation

may regulate the taking, possession, propagation, transportation,

exportation, importation, sale, and offering for sale of

fur-bearing animals, pelts, and carcasses as the commission

considers necessary to manage fur-bearing animals or to protect

human health or property.

(b) A proclamation of the commission under this chapter may also

provide for:

(1) permit application forms, fees, procedures, and reports;

(2) hearing procedures;

(3) the periods of time when it is lawful to take, possess,

sell, purchase, or transport fur-bearing animals, pelts, and

carcasses;

(4) catch and possession limits for fur-bearing animals and

pelts; and

(5) the means, methods, and manner that are, and places in which

it is, lawful to take or possess fur-bearing animals, pelts, or

carcasses.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 2737, ch. 748, Sec. 1,

eff. Sept. 1, 1981.

Sec. 71.003. SCIENTIFIC STUDIES AND INVESTIGATIONS. The

department shall conduct scientific studies and investigations of

fur-bearing animals as necessary to develop information on

populations, distribution, habitat needs, and limiting factors,

to acquire any other biological or ecological data, and to

determine appropriate management policies for public safety.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 2737, ch. 748, Sec. 1,

eff. Sept. 1, 1981.

Sec. 71.004. PROHIBITED ACTS. (a) No person may take, sell,

purchase, or possess a fur-bearing animal, pelt, or carcass in

this state, except as provided by proclamation of the commission.

This chapter does not prohibit a landowner or his agent from

taking a fur-bearing animal causing depredation on that person's

land. No person may possess a fur-bearing animal taken for

depredation purposes except as authorized by proclamation of the

commission.

(b) Repealed by Acts 2005, 79th Leg., Ch. 992, Sec. 32(4), eff.

June 18, 2005.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 2737, ch. 748, Sec. 1,

eff. Sept. 1, 1981.

Amended by:

Acts 2005, 79th Leg., Ch.

992, Sec. 32(4), eff. June 18, 2005.

Sec. 71.005. LICENSES REQUIRED. (a) Except as provided by this

section and Section 71.004(a), no person may take a fur-bearing

animal or a pelt in this state unless the person has acquired and

possesses a trapper's license.

(b) Except as provided by commission regulation, no person may

purchase, possess after purchase, or transport for commercial

purposes a pelt or carcass taken in this state unless the person

has acquired and possesses a retail fur buyer's or wholesale fur

dealer's license.

(c) No person may capture or possess a live fur-bearing animal

for any purpose, except as otherwise authorized by this code,

unless he has acquired and possesses a fur-bearing animal

propagation license.

(d) A person who possesses a hunting license may take and

possess a fur-bearing animal if:

(1) neither the fur-bearing animal nor any part of that animal

is taken for the purpose of sale, barter, or exchange; and

(2) the number of fur-bearing animals taken does not exceed the

daily bag limit or possession limit set by commission regulation.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 2737, ch. 748, Sec. 1,

eff. Sept. 1, 1981; Acts 1993, 73rd Leg., ch. 635, Sec. 7, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1256, Sec. 113, eff.

Sept. 1, 1997.

Sec. 71.006. PURCHASES BY RETAIL FUR BUYER. No retail fur buyer

may purchase in this state a pelt or carcass except from a

licensed trapper.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 2737, ch. 748, Sec. 1,

eff. Sept. 1, 1981.

Sec. 71.007. PURCHASES BY WHOLESALE FUR DEALER. No wholesale

fur dealer may purchase in this state a pelt or carcass except

from a licensed trapper, a licensed retail fur buyer, a

fur-bearing animal propagator, or another licensed wholesale fur

dealer.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 2737, ch. 748, Sec. 1,

eff. Sept. 1, 1981.

Sec. 71.008. ISSUANCE OF LICENSES. The licenses authorized by

this chapter shall be of a form prescribed and issued by the

department, or an authorized agent of the department, to

applicants on the payment of the license fees.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 2737, ch. 748, Sec. 1,

eff. Sept. 1, 1981.

Sec. 71.009. LICENSE FEES. The fee for a license authorized by

this chapter is in the following amount or an amount set by the

commission, whichever amount is more:

(1) $10.75 for a resident trapper's license;

(2) $200.75 for a nonresident trapper's license;

(3) $50.75 for a resident retail fur buyer's license;

(4) $200.75 for a nonresident retail fur buyer's license;

(5) $100.75 for a resident wholesale fur dealer's license;

(6) $400.75 for a nonresident wholesale fur dealer's license;

and

(7) $50.75 for a fur-bearing animal propagation permit.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 2737, ch. 748, Sec. 1,

eff. Sept. 1, 1981; Acts 1985, 69th Leg., ch. 267, art. 2, Sec.

64, eff. Sept. 1, 1985.

Sec. 71.010. LICENSE PERIOD. The license period for licenses

issued under this chapter is September 1 or another date set by

the commission through August 31 of the next year or another date

set by the commission, and a license is current and valid only

for the license period for which it is issued. The commission by

rule may set the amount of a license fee for a license issued

during a transition period at an amount lower than prescribed in

this chapter and provide for a license term for a transition

period that is shorter or longer than a year.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 2737, ch. 748, Sec. 1,

eff. Sept. 1, 1981; Acts 1995, 74th Leg., ch. 931, Sec. 68, eff.

June 16, 1995.

Sec. 71.011. POSSESSION AND DISPLAY OF LICENSES. (a) A trapper

shall carry the trapper's license on his person while taking or

possessing a fur-bearing animal, pelt, or carcass.

(b) A wholesale fur dealer, a retail fur buyer, or a fur-bearing

animal propagator shall display the required license at his place

of business or while conducting business at a place other than

his place of business.

(c) The failure to display a valid license on request by the

department or an authorized agent of the department while taking,

possessing, selling, offering for sale, or buying a fur-bearing

animal, pelt, or carcass is a violation of this chapter. If on or

before the trial of a person charged with a violation of this

section, the person produces for the court or the prosecuting

attorney the proper license that was issued to the person and

valid at the time of the offense, the court shall dismiss that

charge.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 2737, ch. 748, Sec. 1,

eff. Sept. 1, 1981.

Sec. 71.012. INSPECTIONS. The place of business of any

fur-bearing animal propagator, wholesale fur dealer, or retail

fur buyer and any vehicle being used by a fur-bearing animal

propagator, wholesale fur dealer, or retail fur buyer for the

collection or transportation of fur-bearing animals, carcasses,

or pelts are subject to inspection without a warrant by a game

warden or any other peace officer at any time.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 2737, ch. 748, Sec. 1,

eff. Sept. 1, 1981.

Sec. 71.014. REPORTS. The holder of a wholesale fur dealer's,

retail fur buyer's, or fur-bearing animal propagation license

shall submit reports to the department as required by

proclamation of the commission.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 2737, ch. 748, Sec. 1,

eff. Sept. 1, 1981.

Sec. 71.015. PENALTIES. (a) Except as provided in another

subsection of this section, a person who violates any provision

of this chapter or proclamation under this chapter commits an

offense that is a Class C Parks and Wildlife Code misdemeanor.

(b) If it is shown at the trial of the defendant that he has

been convicted once within the preceding 36 months of a violation

of this chapter or a proclamation under this chapter, on

conviction he shall be punished for a Class B Parks and Wildlife

Code misdemeanor.

(c) If it is shown at the trial of the defendant that he has

been convicted two or more times within the preceding 60 months

of a violation of this chapter or a proclamation under this

chapter, on conviction he shall be punished for a Class A Parks

and Wildlife Code misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 2737, ch. 748, Sec. 1,

eff. Sept. 1, 1981; Acts 1985, 69th Leg., ch. 267, art. 3, Sec.

79, eff. Sept. 1, 1985.



CHAPTER 76. OYSTERS

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE D. CRUSTACEANS AND MOLLUSKS

CHAPTER 76. OYSTERS

SUBCHAPTER A. PUBLIC AND PRIVATE OYSTER BEDS

Sec. 76.001. DEFINITIONS. In this chapter:

(1) "Barrel of oysters" means three boxes of oysters in the

shell or two gallons of shucked oysters without shells. The

dimensions of a box are 10 inches by 20 inches by 13-1/2 inches.

In filling a box for measurement, the oysters may not be piled

more than 2-1/2 inches above the height of the box at the center.

(2) "Natural oyster bed" means an area where at least five

barrels of oysters are found within 2,500 square feet of any

position on a reef or bed.

(3) "Open season" means a period during which it is lawful to

take oysters.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

241, Sec. 1, eff. September 1, 2009.

Sec. 76.002. DESIGNATION OF PUBLIC AND PRIVATE BEDS. (a) All

natural oyster beds are public.

(b) All oyster beds not designated as private are public.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 76.003. BEDS SUBJECT TO LOCATION. Except as provided in

Section 76.004 of this code, an oyster bed or reef, other than a

natural oyster bed, is subject to location by the department.

This section does not apply to a bed or reef that has been

exhausted within an eight-year period.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 76.004. RIPARIAN RIGHTS. (a) The lawful occupant of a

grant of land in this state has the exclusive right to use any

creek, bayou, lake, or cove included within the metes and bounds

of the original grant for the planting or sowing of oysters.

(b) If the creek, bayou, lake, or cove is not included in the

original grant, a riparian owner has an exclusive right in the

creek, bayou, lake, or cove for the planting and sowing of

oysters to the middle of the creek, bayou, lake, or cove or to

100 yards from the shore, whichever distance is shorter.

(c) The right of a riparian owner of land along any bay shore in

this state to plant oysters extends 100 yards into the bay from

the high-water mark or from where the land survey ceases. The

right to a natural oyster bed under this subsection is not

exclusive.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 76.005. AFFIDAVIT OF RIPARIAN RIGHTS. (a) The department

may require the owner of riparian rights described in Section

76.004 of this code when offering oysters for sale to make an

affidavit stating that the oysters were produced on his property.

(b) The failure of an owner of riparian rights described in

Section 76.004(a) of this code to have an affidavit when required

by the department or to show it to a game management officer on

request or to the person to whom the oysters are offered for sale

when required by the department is prima facie evidence that the

oysters were produced from public beds.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 76.006. APPLICATION FOR LOCATION; FEE. (a) Any citizen of

the United States or any domestic corporation may file a written

application with the department for a certificate authorizing the

applicant to plant oysters and make a private oyster bed in the

public water of the state.

(b) The application must describe the location desired.

(c) The application must be accompanied by a fee of $20 or an

amount set by the commission, whichever amount is more.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 2, Sec. 65,

eff. Sept. 1, 1985.

Sec. 76.007. MAXIMUM ACREAGE UNDER LOCATION. (a) The

department may not issue a certificate of location for a location

that includes more than 100 acres of land covered by water.

(b) A person may not own, lease, or control more than 300 acres

of land covered by water under certificates of location. A person

who does not own, lease, or control more than 300 acres of land

may act as an agent for persons who, in the aggregate, own,

lease, or control more than 300 acres of land.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 2001, 77th Leg., ch. 968, Sec. 41, eff.

Sept. 1, 2001.

Sec. 76.008. LEASE OR CONTROL BY FOREIGN CORPORATION PROHIBITED.

No corporation other than those incorporated under the laws of

this state may lease or control land under a certificate of

location.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 76.009. EXAMINATION AND SURVEY OF LOCATION. (a) On

receipt of an application for a location, the department shall

examine the proposed location as soon as practicable by any

efficient means.

(b) If the location is subject to certification, the department

shall have the location surveyed by a competent surveyor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 76.012. LOCATOR'S CERTIFICATE. (a) The department shall

issue to each locator a certificate signed and sealed by the

director.

(b) The certificate must contain:

(1) the date of the application;

(2) the date of the survey; and

(3) a description of the location by metes and bounds with

reference to points of the compass and natural objects by which

the location may be found and verified.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 76.015. RIGHTS OF LOCATOR. (a) The holder of a

certificate of location as provided for in Section 76.012 of this

code is protected in his possession of the location against

trespass in the same manner as are freeholders.

(b) This section applies only as long as the stakes or pipes and

buoys required by this chapter are maintained in their correct

positions and the locator complies with the law and the

regulations governing the fish and oyster industries.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 76.017. LOCATION RENTAL FEES. (a) The holder of a

certificate of location shall pay to the department $6 per acre

of location per year to rent the location under the certificate.

In lieu of that payment, the commission may set the required

payment under this section in a greater amount.

(b) Rental fees are due annually by March 1.

(c) The holder of a certificate shall pay the department a late

penalty fee equal to 10 percent of the amount due for any rental,

transfer, sale, or renewal fee that is not paid when due.

(d) The failure to pay any rental, transfer, sale, renewal, or

late penalty fee within 90 days of the due date terminates the

lease.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 908, ch. 416, Sec. 2,

eff. Aug. 27, 1979; Acts 1983, 68th Leg., p. 1338, ch. 277, Sec.

46, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2,

Sec. 66, eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 448, Sec.

1, eff. Jan. 1, 1990; Acts 2001, 77th Leg., ch. 968, Sec. 42,

eff. Sept. 1, 2001.

Sec. 76.018. LOCATION RENTAL TERM; RENEWAL; AUCTION. (a) The

term of a rental lease for a location under this subchapter is 15

years.

(b) The commission shall determine renewal procedures to follow

at the end of each lease term. The procedures must include:

(1) a determination that the lease renewal will be based on the

need for depuration of polluted oysters and other considerations

specified in the oyster management plan;

(2) payment of a $200 fee due on renewal of the lease;

(3) a condition that the current leaseholder will be offered a

first right of refusal if the lease is renewed under this

chapter; and

(4) any other conditions for the lease renewal that do not

conflict with this chapter.

(c) The commission shall determine auction procedures for the

issuance of a lease that is not renewed by the previous

leaseholder under Subsection (b).

Added by Acts 2001, 77th Leg., ch. 968, Sec. 43, eff. Sept. 1,

2001.

Sec. 76.019. PROCEDURES FOR SALE OR TRANSFER OF LOCATION RENTAL.

The commission shall determine procedures for reissuance of a

lease when the lease is sold or otherwise transferred. The

procedures must include:

(1) payment of a $200 fee due on the sale or transfer of the

lease unless the lease is inherited; and

(2) a provision that the sale or transfer does not change the

lease term.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 43, eff. Sept. 1,

2001.

Sec. 76.020. OYSTER SHELL RECOVERY AND REPLACEMENT PROGRAM. The

commission by proclamation may establish and conduct a program to

require the recovery of oyster shell from and replacement of

oyster shell in the coastal waters of the state to maintain or

enhance public oyster reefs.

Added by Acts 1991, 72nd Leg., ch. 644, Sec. 1, eff. Aug. 26,

1991.

SUBCHAPTER B. OYSTER PERMITS

Sec. 76.031. APPLICATION FOR PERMIT. (a) A person desiring to

plant oysters on his own location or to take oysters from oyster

reefs and public water shall apply to the department for an

oyster permit.

(b) Only those persons who are citizens of Texas or corporations

composed of American citizens and chartered by this state to

engage in the culture of oysters or to transact business in the

purchase and sale of fish and oysters may apply for a permit.

(c) The application must:

(1) state the purpose for taking oysters; and

(2) give the quantity of oysters to be taken from designated

areas.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 76.032. DISCRETION TO ISSUE PERMIT. The department may

issue or refuse to issue a permit to any applicant.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 76.033. CONDITIONS OF PERMIT. (a) The department shall

require the permittee to take only the oysters authorized in the

permit from beds or reefs designated in the permit.

(b) The department shall:

(1) mark off the exact area of beds or reefs from which oysters

may be taken;

(2) designate the bottoms on which oysters may be deposited if

they are taken to be prepared for market;

(3) require the permittee to cull the oysters on the grounds

where they are to be located; and

(4) specify what implements may be used in taking oysters.

(c) The department may make other conditions or regulations to

protect and conserve oysters on public reefs and beds.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 76.035. OYSTERS PROPERTY OF PERMITTEE. All oysters taken

or deposited in public water by the holder of an oyster permit

under the terms of a permit are the personal property of the

permit holder.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 76.036. MARKING BEDS. (a) The holder of a permit shall

clearly and distinctly mark by buoys or other permanent markers

easily visible above the surface of the water the boundaries of

the areas designated in the permit from which he may take or in

which he may deposit oysters.

(b) No person may be prosecuted for taking oysters from the bed

of a permittee unless the boundaries are established and

maintained as provided in this section.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 2001, 77th Leg., ch. 968, Sec. 44, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

384, Sec. 1, eff. June 15, 2007.

Sec. 76.037. THEFT OF OYSTERS FROM PRIVATE BED. No person may

fraudulently take oysters placed on private beds without the

consent of the owner of the private bed or from beds or deposits

made for the purpose of preparing oysters for market without the

consent of the owner of the oysters who lawfully deposited them.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 80,

eff. Sept. 1, 1985.

Sec. 76.038. INTERFERENCE WITH BUOYS OR MARKERS. (a) No person

may deface, injure, destroy, or remove a buoy, marker, or fence

used to designate or enclose a private oyster bed or location

where oysters have been deposited for preparation for market

without the consent of the owner of the bed or location.

(b) No person may deface, injure, destroy, or remove a buoy,

marker, or sign of the department used for designating water

closed for the taking of fish or oysters without the consent of

the department.

(c) Repealed by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 110,

eff. Sept. 1, 1985.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 110,

eff. Sept. 1, 1985.

Sec. 76.039. PROHIBITED SALES. (a) No person gathering oysters

for planting or for depositing for market preparation on

locations or on private oyster beds may sell, market, or dispose

of the oysters gathered, at the time they are gathered, for any

other purpose than planting or preparing for market.

(b) This section does not affect the right of a person to sell

or assign an oyster location or private bed.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 81,

eff. Sept. 1, 1985.

Sec. 76.040. PENALTIES. (a) Except as otherwise provided by

this section, a person who violates a provision of this

subchapter or a regulation adopted by the commission under this

subchapter commits an offense that is a Class C Parks and

Wildlife Code misdemeanor.

(b) A person who violates Section 76.037 or Section 76.038 of

this code commits an offense that is a Class B Parks and Wildlife

Code misdemeanor.

(c) If it is shown at the trial of the defendant that he has

been convicted once within five years before the trial date of a

violation of Section 76.037 or 76.038 of this code, he is guilty

of a Class A Parks and Wildlife Code misdemeanor.

(d) If it is shown at the trial of the defendant that he has

been convicted two or more times within five years before the

trial date of a violation of Section 76.037 or 76.038 of this

code, he is guilty of a Parks and Wildlife Code felony.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 82, eff.

Sept. 1, 1985.

SUBCHAPTER C. OYSTER LICENSES

Sec. 76.101. OYSTER LICENSES REQUIRED. (a) No person may take

or attempt to take oysters from the public water of this state

for noncommercial use by the use of a dredge or tongs without

first having acquired a sport oyster boat license from the

department.

(b) Except as provided in Subsection (d) of this section, no

person may take or attempt to take oysters from the public water

of this state for pay or for the purpose of sale, barter, or

exchange or any other commercial purpose without first having

acquired from the department a commercial oyster fisherman's

license.

(c) No person may take or attempt to take oysters from the

public water of this state by the use of a dredge, tongs, or

other mechanical means, or by the use of a boat or other vessel

for pay, or for the purpose of sale, barter, or exchange or any

other commercial purpose without first having acquired from the

department a commercial oyster boat license.

(d) The captain and crew of a licensed commercial oyster boat

are not required to have commercial oyster fisherman's licenses

to take oysters while they are on a licensed boat that is being

used to take oysters.

(e) The captain and each crew member of a licensed commercial

oyster boat, each person on a licensed sport oyster boat, and

each person oystering under a commercial oyster fisherman's

license must possess and produce on request to any enforcement

officer proof of the person's identity.

(f) The captain of a commercial oyster boat must hold a valid

commercial oyster boat captain's license to operate a commercial

oyster boat while taking or attempting to take oysters from the

public water of this state.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 255, Sec. 2, eff. July

31, 1989; Acts 1993, 73rd Leg., ch. 365, Sec. 16, eff. Sept. 1,

1993.

Sec. 76.102. LICENSE APPLICATION. (a) An applicant for an

oyster boat license, which is not a renewal of the previous

year's license, issued under this subchapter must submit to the

department the boat's United States Coast Guard certificate of

documentation or Texas' or other state's certificate of number

for a vessel or motorboat.

(b) The license issued by the department must contain:

(1) the name of the boat if the boat is registered with the

United States Coast Guard; and

(2) the number appearing on the United States Coast Guard

certificate of documentation or Texas' or other state's

certificate of number.

Added by Acts 1989, 71st Leg., ch. 255, Sec. 3, eff. July 31,

1989. Amended by Acts 1993, 73rd Leg., ch. 365, Sec. 17, eff.

Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 450, Sec. 26, eff. Sept.

1, 1993.

Sec. 76.103. TYPES OF LICENSES; PERIOD OF VALIDITY. A

commercial oyster boat license, commercial oyster boat captain's

license, sport oyster boat license, or commercial oyster

fisherman's license expires on August 31 of the yearly period for

which it is issued or another date set by the commission.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 548, ch. 229, Sec. 1,

eff. Aug. 31, 1981; Acts 1989, 71st Leg., ch. 255, Sec. 4, eff.

July 31, 1989; Acts 1993, 73rd Leg., ch. 365, Sec. 18, eff. Sept.

1, 1993; Acts 1995, 74th Leg., ch. 931, Sec. 69, eff. June 16,

1995.

Sec. 76.1031. LICENSE EXPIRATIONS AND TRANSFERS. (a) All

licenses issued under the authority of Chapter 76 of this code

are valid only during the yearly period for which they are issued

without regard to the date on which the licenses are acquired.

Each yearly period begins on September 1 or another date set by

the commission and extends through August 31 of the next year or

another date set by the commission. The commission by rule may

set the amount of a license fee for a license issued during a

transition period at an amount lower than prescribed in this

chapter and provide for a license term for a transition period

that is shorter or longer than a year.

(b) All licenses issued under the authority of this chapter may

not be transferred to another person or vessel except as provided

by this subsection. A license issued under the authority of

Section 76.101(c) may be transferred to another vessel or to a

new owner of the same vessel. The commission, by regulation, may

prescribe requirements necessary to clarify license transfer

procedures and may prescribe, by regulation, forms to be used and

fees to be charged for transfer of licenses in this chapter and

for duplicate license plates or duplicate or replacement

licenses.

Added by Acts 1993, 73rd Leg., ch. 365, Sec. 19, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 931, Sec. 70, eff.

June 16, 1995; Acts 1997, 75th Leg., ch. 1256, Sec. 114, eff.

Sept. 1, 1997.

Sec. 76.104. LICENSE FEES. (a) Except as provided by

Subsection (e) of this section, the fee for a commercial oyster

boat license is $350 or an amount set by the commission,

whichever amount is more.

(b) Except as provided by Subsection (f) of this section, the

fee for a sport oyster boat license is $10 or an amount set by

the commission, whichever amount is more.

(c) Except as provided by Subsection (g) of this section, the

fee for a commercial oyster fisherman's license is $100 or an

amount set by the commission, whichever amount is more. The

definition for "resident" for this subsection is the same as the

resident definition in Section 47.001 of this code.

(d) Except as provided by Subsection (h) of this section, the

fee for a commercial oyster boat captain's license is $25 or an

amount set by the commission, whichever amount is more. The

definition for "resident" for this subsection is the same as the

resident definition in Section 47.001 of this code.

(e) The fee for a commercial oyster boat license for a boat that

is not numbered under Chapter 31 of this code or does not have a

certificate of documentation issued by the United States Coast

Guard that lists an address in Texas for the boat owner or other

criteria established by the commission is $1,400 or an amount set

by the commission, whichever amount is more.

(f) The fee for a sport oyster boat license for a boat that is

not numbered under Chapter 31 of this code or does not have a

certificate of documentation issued by the United States Coast

Guard that lists an address in Texas for the boat owner or other

criteria established by the commission is $40 or an amount set by

the commission, whichever amount is more.

(g) The fee for a nonresident commercial oyster fisherman's

license is $250 or an amount set by the commission, whichever

amount is more. The definition for "nonresident" for this

subsection is the same as the nonresident definition in Section

47.001 of this code.

(h) The fee for a nonresident commercial oyster boat captain's

license is $100 or an amount set by the commission, whichever

amount is more. The definition for "nonresident" for this

subsection is the same as the nonresident definition in Section

47.001 of this code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 1338, ch. 277, Sec. 47,

eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2, Sec.

67, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 621, Sec. 4,

eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 255, Sec. 5, eff.

July 31, 1989; Acts 1993, 73rd Leg., ch. 365, Sec. 20, eff. Sept.

1, 1993; Acts 1995, 74th Leg., ch. 931, Sec. 71, eff. June 16,

1995.

Sec. 76.1041. LICENSE DISPLAY AND DESIGN. (a) A commercial

oyster boat license issued under this subchapter must be

prominently displayed on the bow, outside the wheelhouse, or at

another point outside the boat designated by the department, and

on each side of the boat, evidencing payment of the license.

(b) A commercial oyster boat license issued under this

subchapter must be a metal or plastic sign or emblem of

sufficient size to allow enforcement of this chapter and have a

different color or design for each license period.

Added by Acts 1989, 71st Leg., ch. 255, Sec. 6, eff. July 31,

1989. Amended by Acts 1993, 73rd Leg., ch. 365, Sec. 21, eff.

Sept. 1, 1993.

Sec. 76.107. SALE OF SPORT OYSTERS PROHIBITED. No person may

sell oysters taken under the authority of a sport oyster boat

license.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 255, Sec. 8, eff. July

31, 1989; Acts 1993, 73rd Leg., ch. 365, Sec. 23, eff. Sept. 1,

1993.

Sec. 76.109. NIGHT DREDGING PROHIBITED. During the open season,

no person may take oysters from public water during the period

between sunset and sunrise.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 76.112. OYSTER SIZE LIMITS. (a) Repealed by Acts 1997,

75th Leg., ch. 1256, Sec. 130, eff. Sept. 1, 1997.

(b) A cargo of undersized oysters shall be determined by taking

at random five percent of the total cargo of oysters as a sample,

of which not more than five percent may measure less than three

inches along an imaginary straight line through the long axis of

the shell.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 130, eff.

Sept. 1, 1997.

Sec. 76.114. EXCEPTION TO SIZE AND RETENTION LIMITS. (a) The

commission by permit may allow the use of one or more dredges of

any size and cargoes in excess of 50 barrels in transplanting to

or harvesting from private leases.

(b) The commission by permit may allow the taking and retention

of cargoes having oysters between three-fourths inch and three

inches in a greater percentage than five percent.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 76.115. CLOSING AREAS. (a) The commission may close an

area to the taking of oysters when the commission finds that the

area is being overworked or damaged or the area is to be reseeded

or restocked.

(b) The commission may open closed areas when appropriate.

(c) Before closing any area, the commissioner shall post notices

of the closing in fish and oyster houses in two towns nearest the

area to be closed and shall publish notice in a daily newspaper

of general circulation in the area to be closed. The notices

shall be posted and published at least three days before the

effective date of the closing.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1975, 64th Leg., p. 1220, ch. 456, Sec. 18,

eff. Sept. 1, 1975.

Sec. 76.116. OYSTERS FROM RESTRICTED AREAS. (a) There is no

open season for taking oysters from areas closed by the

Department of State Health Services.

(b) The department may authorize by permit the transplanting of

oysters from restricted areas or other areas designated by the

department to private oyster leases.

(c) A person removing oysters from a restricted area or other

area designated by the department without a permit shall replace

the oysters in the beds from which they were taken as directed by

authorized employees of the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 255, Sec. 10, eff.

July 31, 1989; Acts 1997, 75th Leg., ch. 1256, Sec. 115, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

241, Sec. 2, eff. September 1, 2009.

Sec. 76.117. OBEDIENCE TO ORDERS. No person may fail or refuse

to obey a lawful order of a commissioned game management officer

of the department issued under the authority of this chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 76.118. PENALTIES. (a) Except as provided in Subsections

(b) and (c) of this section, a person who violates a provision of

this subchapter or a regulation of the commission issued under

this subchapter commits an offense that is a Class C Parks and

Wildlife Code misdemeanor.

(b) A person who violates Section 76.101, 76.107, or 76.109 or a

regulation of the commission issued under one of those sections

commits an offense that is a Class B Parks and Wildlife Code

misdemeanor.

(c) A person who violates Section 76.116, or at the same time

violates Sections 76.109 and 76.116, commits an offense that is a

Class A Parks and Wildlife Code misdemeanor.

(d) Each day of a continuing violation constitutes a separate

offense.

(e) If it is shown at the trial of a defendant for a violation

of Section 76.101, 76.107, or 76.109 that the defendant has been

convicted once within five years before the trial date of a

violation of Section 76.101, 76.107, or 76.109, the defendant is

guilty of a Class A Parks and Wildlife Code misdemeanor.

(e-1) If it is shown at the trial of a defendant for a violation

of Section 76.116 that the defendant has been convicted once

within five years before the trial date of a violation of Section

76.116, the defendant is guilty of a Parks and Wildlife Code

state jail felony.

(f) If it is shown at the trial of a defendant for a violation

of Section 76.101, 76.107, 76.109, or 76.116 of this code that

the defendant has been convicted two or more times within five

years before the trial date of a violation of Section 76.101,

76.107, 76.109, or 76.116 of this code, the defendant is guilty

of a Parks and Wildlife Code felony.

(g) If it is shown at the trial of a defendant for a violation

at the same time of Section 76.109 and either Section 76.116 or

Section 76.205 of this code that the defendant has been convicted

once before within five years before the trial date of a

violation at the same time of Section 76.109 and either Section

76.116 or 76.205 of this code, the defendant is guilty of a Parks

and Wildlife Code felony.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 83,

eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 255, Sec. 11, eff.

July 31, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

241, Sec. 3, eff. September 1, 2009.

Sec. 76.119. RESPONSIBILITY FOR VIOLATION. (a) If a vessel

licensed as a commercial oyster boat is involved in a violation

of this chapter, the captain of the vessel licensed as a

commercial oyster boat is primarily responsible for the

violation. A member of the crew of a vessel licensed as a

commercial oyster boat is not guilty of a violation unless the

member of the crew committed the violation against the captain's

orders, except for a violation of Section 76.109 or 76.116, in

which case each person on the vessel is responsible for the

violation.

(b) The owner of a vessel licensed as a commercial oyster boat

involved in a violation of this chapter is not guilty of the

violation unless the owner knowingly directed, authorized,

permitted, agreed to, aided, or acquiesced in the violation.

Added by Acts 1989, 71st Leg., ch. 255, Sec. 12, eff. July 31,

1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

241, Sec. 4, eff. September 1, 2009.

SUBCHAPTER E. OYSTER REGULATIONS

Sec. 76.301. REGULATION OF TAKING, POSSESSION, PURCHASE, AND

SALE OF OYSTERS. (a) The commission by proclamation may

regulate the taking, possession, purchase, and sale of oysters. A

proclamation issued under this section must contain findings by

the commission that support the need for the proclamation.

(b) In determining the need for a proclamation under Subsection

(a) of this section, the commission shall consider:

(1) measures to prevent the depletion of oyster beds while

achieving, on a continuing basis, the optimum yield for the

oystering industry;

(2) measures based on the best scientific information available;

(3) measures to manage oysters;

(4) measures, where practicable, that will promote efficiency in

utilizing oyster resources, except that economic allocation may

not be the sole purpose of the measures;

(5) measures, where practicable, that will minimize cost and

avoid unnecessary duplication in their administration; and

(6) measures which will enhance enforcement.

(c) A proclamation issued under Subsection (a) of this section

may limit the quantity and size of oysters that may be taken,

possessed, sold, or purchased and may prescribe the times,

places, conditions, and means and manner of taking oysters.

However, measures dealing with sale and purchase may only be

implemented at first sale or exchange transaction.

(d) A proclamation of the commission under this section prevails

over:

(1) any conflicting provision of Subchapter A, B, or C of this

chapter to the extent of the conflict; and

(2) a proclamation of the commission issued under the Wildlife

Conservation Act of 1983 (Chapter 61 of this code).

(e) A proclamation of the commission under this section does not

prevail over any order, rule, or regulation adopted by the

Commissioner of Health under Subchapter D of this chapter.

(f) A person who violates a proclamation issued under Subsection

(a) of this section commits an offense. An offense under this

section is punishable by a fine of not less than $25 nor more

than $200.

(g) The commission shall make no proclamation under this chapter

until it has approved and adopted an oyster management plan and

economic impact analysis prepared by the department as provided

in Section 76.302 of this code and unless such proclamation is

shown to be consistent with the approved oyster management plan.

Added by Acts 1985, 69th Leg., ch. 633, Sec. 1, eff. June 14,

1985.

Sec. 76.302. RESEARCH PROGRAM. (a) The department shall

conduct continuous research and study of:

(1) the supply, economic value, environment, and reproductive

characteristics of the various economically important species of

oysters;

(2) factors affecting the increase or decrease in oyster stocks

in both an annual and long-term cycle;

(3) the use and effectiveness of dredges and other devices for

the taking of oysters;

(4) industrial and other pollution of the water naturally

frequented by oysters;

(5) statistical information gathered by the department on the

marketing, harvesting, processing, and taking of oysters;

(6) environmental parameters in areas in which oysters may be

found that may serve as limiting factors of oyster population

abundance;

(7) other factors that, based on the best scientific information

available, may affect the health and well-being of the

economically important oyster resources; and

(8) alternative management measures for oysters that may be

considered for implementation in the management regime.

(b) The research may be conducted by the department or an agency

designated by the department.

Added by Acts 1985, 69th Leg., ch. 633, Sec. 1, eff. June 14,

1985.

SUBCHAPTER F. OYSTER LICENSE MORATORIUM

Sec. 76.401. OYSTER LICENSE MORATORIUM PROGRAM. The department

shall implement an oyster license moratorium program to promote

efficiency and economic stability in the oyster industry.

Added by Acts 2005, 79th Leg., Ch.

104, Sec. 1, eff. May 20, 2005.

Sec. 76.402. ISSUANCE AND RENEWAL OF COMMERCIAL OYSTER BOAT

LICENSES. (a) After August 31, 2005, the department may not

issue or renew a commercial oyster boat license unless the person

seeking to obtain or renew the license documents to the

satisfaction of the department that the vessel for which the

license is sought:

(1) is owned by the person;

(2) was licensed as a commercial oyster boat on the day the

renewal was sought or at the end of the licensing period

immediately preceding the period for which the license is sought;

and

(3) is intended to be licensed and used as a commercial oyster

boat.

(b) An applicant for a new or renewed commercial oyster boat

license for a vessel must submit to the department with the

license application:

(1) the United States Coast Guard certificate of documentation

for the vessel, if the vessel is required by United States Coast

Guard rules to be documented; and

(2) the certificate of number for the vessel as required by

Chapter 31.

Added by Acts 2005, 79th Leg., Ch.

104, Sec. 1, eff. May 20, 2005.

Sec. 76.403. OYSTER LICENSE MORATORIUM REVIEW BOARD. (a) The

holders of commercial oyster boat licenses shall elect an oyster

license moratorium review board of seven members.

(b) A member of the review board must be a holder of a

commercial oyster boat license.

(c) The seven members of the review board must be selected to

reflect the following geographical distribution according to the

county of residence specified on the member's commercial oyster

boat license:

(1) one member representing Orange, Jefferson, Chambers, and

Harris Counties;

(2) two members representing Galveston County;

(3) one member representing Brazoria and Matagorda Counties;

(4) two members representing Calhoun, Aransas, Nueces, San

Patricio, and Refugio Counties; and

(5) one member representing Kleberg, Cameron, and Willacy

Counties.

(d) The review board shall advise the commission and department

and make recommendations concerning the administrative aspects of

the oyster license moratorium program, including hardship and

appeal cases concerning eligibility.

(e) The director shall adopt procedures for the election and

operation of the review board. The director shall solicit and

consider recommendations from the commercial oyster boat license

holders regarding the procedures and the continued need for the

board.

(f) The review board is not subject to Chapter 2110, Government

Code.

Added by Acts 2005, 79th Leg., Ch.

104, Sec. 1, eff. May 20, 2005.

Sec. 76.404. PROGRAM ADMINISTRATION; RULES. (a) The director

shall establish administrative procedures to carry out the

requirements of this subchapter.

(b) The commission shall adopt any rules necessary for the

administration of the program established under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

104, Sec. 1, eff. May 20, 2005.

For expiration of Section 76.405, see Subsection (c)

Sec. 76.405. REPORT OF PROGRAM STATUS. (a) Not later than

January 1, 2010, the department shall report to an advisory

committee appointed by the presiding officer of the commission to

address issues relating to oysters in this state.

(b) The report under Subsection (a) must include an overview of

the administration and status of the program established under

this subchapter and information concerning the sociological and

economic effects of the program.

(c) This section expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

104, Sec. 1, eff. May 20, 2005.



CHAPTER 77. SHRIMP

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE D. CRUSTACEANS AND MOLLUSKS

CHAPTER 77. SHRIMP

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 77.001. DEFINITIONS. In this chapter:

(1) "Coastal water" means all the salt water of this state,

including that portion of the Gulf of Mexico within the

jurisdiction of the state.

(2) "Inside water" means all bays, inlets, outlets, passes,

rivers, streams, and other bodies of water landward from the

shoreline of the state along the Gulf of Mexico and contiguous

to, or connected with, but not a part of, the Gulf of Mexico and

within which the tide regularly rises and falls and in which

saltwater shrimp are found or into which saltwater shrimp

migrate.

(3) "Outside water" means the salt water of the state contiguous

to and seaward from the shoreline of the state along the Gulf of

Mexico as the shoreline is projected and extended in a continuous

and unbroken line, following the contours of the shoreline,

across bays, inlets, outlets, passes, rivers, streams, and other

bodies of water; and that portion of the Gulf of Mexico extending

from the shoreline seaward and within the jurisdiction of the

state.

(4) "Major bays" means the deeper, major bay areas of the inside

water, including Sabine Lake north of Cameron Causeway, Trinity

Bay, Galveston Bay, East Galveston Bay, West Galveston Bay,

Matagorda Bay (including East Matagorda Bay), Tres Palacios Bay

south of a line from Grassy Point to the mouth of Pilkerton

Bayou, Espiritu Santo Bay, Lavaca Bay seaward of State Highway

35, San Antonio Bay seaward of a line from McDowell Point to

Grassy Point to Marker 32 on the Victoria Barge Canal, Ayres Bay,

Carlos Bay, Aransas Bay, Mesquite Bay, and Corpus Christi Bay,

all exclusive of tributary bays, bayous, and inlets, lakes, and

rivers.

(5) "Possess" means the act of having in possession or control,

keeping, detaining, restraining, or holding as owner, or under a

fishing ley, or as agent, bailee, or custodian of another.

(6) "Commercial gulf shrimp boat" means any boat that is

required to be numbered or registered under the laws of the

United States or of this state and that is used for the purpose

of catching or assisting in catching shrimp and other edible

aquatic products from the outside water of the state for pay or

for the purpose of sale, barter, or exchange, or from salt water

outside the state for pay or for the purpose of sale, barter, or

exchange, and that unloads at a port or other point in the state

without having been previously unloaded in another state or

foreign country.

(7) "Commercial bay shrimp boat" means a boat that is required

to be numbered or registered under the laws of the United States

or this state and that is used for the purpose of catching or

assisting in catching shrimp and other edible aquatic products

from the inside water of this state for pay or for the purpose of

sale, barter, or exchange.

(8) "Commercial bait shrimp boat" means a boat that is required

to be numbered or registered under the laws of the United States

or of this state and that is used for the purpose of catching or

assisting in catching shrimp for use as bait and other edible

aquatic products from the inside water of the state for pay or

for the purpose of sale, barter, or exchange.

(9) Repealed by Acts 1997, 75th Leg., ch. 1256, Sec. 130, eff.

Sept. 1, 1997.

(10) "Bait-shrimp dealer" means a person who operates an

established place of business in a coastal county of the state

for compensation or profit for the purpose of handling shrimp

caught for use as bait from the inside water of this state, but

does not include a person holding a wholesale fish dealer's

license under Section 47.009 of this code.

(11) "Individual bait-shrimp trawl" means a trawl, net, or rig

used for the purpose of catching shrimp for one's own personal

use.

(12) "Second offense" and "third and subsequent offenses" mean

offenses for which convictions have been obtained within three

years prior to the date of the offense charged.

(13) "Contiguous zone," means that area of the Gulf of Mexico

lying adjacent to and offshore of the jurisdiction of the State

of Texas and in which shrimp of the genus Penaeus are found.

(14) "Bait bays" includes major bays, Copano Bay east of a line

running from Rattlesnake Point to the northeastern boundary of

the Bayside township, Nueces Bay from the bridge at State Highway

181 west to the second overhead power line dissecting the bay,

Upper Laguna Madre, Baffin Bay, Alazan Bay, Carlos Bay, Baroom

Bay, Lower Laguna Madre, and the Gulf Intracoastal Waterway

exclusive of all tributaries.

(15) "Nursery areas" includes tributary bays, bayous, inlets,

lakes, and rivers, which are proven to serve as significant

growth and development environments for postlarval and juvenile

shrimp not including the outside waters, major bays, or bait bays

as defined in this section.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1975, 64th Leg., p. 1220, ch. 456, Sec.

20(a), eff. Sept. 1, 1975; Acts 1979, 66th Leg., p. 1297, ch.

600, Sec. 1, 2, eff. Aug. 27, 1979; Acts 1997, 75th Leg., ch.

1256, Sec. 130, eff. Sept. 1, 1997.

Sec. 77.002. LICENSE FEES. (a) License fees provided in this

chapter are a privilege tax on catching, buying, selling,

unloading, transporting, or handling shrimp within the

jurisdiction of this state.

(b) The shrimp marketing account is an account in the general

revenue fund to be used by the Department of Agriculture solely

for the purpose of the Texas shrimp marketing assistance program

established under Subchapter B, Chapter 47, Agriculture Code.

The account consists of funds deposited to the account under this

section. The account is exempt from the application of Section

11.032 of this code and Section 403.095, Government Code.

(c) Except as provided by Sections 47.021 and 77.049, in

addition to fee increases the department is authorized to make

under this code, the department shall increase by 10 percent the

fee, as of September 1, 2003, for the following licenses and

shall deposit the amount of the increase to the credit of the

shrimp marketing account:

(1) a wholesale fish dealer's license issued under Section

47.009;

(2) a wholesale truck dealer's fish license issued under Section

47.010;

(3) a retail fish dealer's license issued under Section 47.011;

(4) a retail dealer's truck license issued under Section 47.013;

(5) a commercial bay shrimp boat license issued under Section

77.031; and

(6) a commercial gulf shrimp boat license issued under Section

77.035.

(d) Money in the shrimp marketing account may be used only for

implementing, maintaining, and conducting, including hiring

program staff employees for, the Texas shrimp marketing

assistance program created under Subchapter B, Chapter 47,

Agriculture Code. The Department of Agriculture may allocate not

more than $100,000 per fiscal year of the money in the account to

cover administrative and personnel costs of the Department of

Agriculture associated with the program.

(e) The department shall deposit at the end of each quarter to

the credit of the shrimp marketing account, fees received under

Subsection (c) for use by the Department of Agriculture to

conduct and operate the Texas shrimp marketing assistance program

created under Subchapter B, Chapter 47, Agriculture Code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 2003, 78th Leg., ch. 265, Sec. 8, eff. June

18, 2003; Acts 2003, 78th Leg., ch. 677, Sec. 6, eff. June 20,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1052, Sec. 7, eff. September 1, 2009.

Sec. 77.003. DISPOSITION OF FUNDS. Money received for licenses

issued under this chapter or fines for violations of this chapter

shall be remitted to the department by the 10th day of the month

following the date of collection.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 77.004. RESEARCH PROGRAM. (a) The department shall

conduct continuous research and study of:

(1) the supply, economic value, environment, and reproductive

characteristics of the various economically important species of

shrimp;

(2) factors affecting the increase or decrease in shrimp stocks

in both an annual and long-term cycle;

(3) the use and effectiveness of trawls, nets, and other devices

for the taking of shrimp;

(4) industrial and other pollution of the water naturally

frequented by shrimp;

(5) statistical information gathered by the department on the

marketing, harvesting, processing, and catching of shrimp landed

at points in the state;

(6) environmental parameters in the bay and estuary areas that

may serve as limiting factors of shrimp population abundance;

(7) other factors that, based on the best scientific information

available, may affect the health and well-being of the

economically important shrimp resources; and

(8) alternative management measures for shrimp that may be

considered for implementation in the management regime.

(b) The research may be conducted by the department or an agency

designated by the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 633, Sec. 2, eff. June

14, 1985.

Sec. 77.005. STUDY AND REPORT ON SHRIMP INDUSTRY AND RESOURCES.

(a) Using the shrimp management plan required by Section 77.007

and the research conducted under Section 77.004, the department

shall comprehensively study shrimp resources, including the

shrimp population, and the shrimp industry. The study shall

analyze:

(1) the status of the shrimp population in coastal water,

including the size and projected growth of shrimping beds;

(2) the economic health of the shrimp industry;

(3) the status of conservation measures, including department

regulations and license buybacks; and

(4) the status of marine resources and habitats affected by

shrimping.

(b) In conducting the study, the department shall solicit and

consider input from:

(1) the public;

(2) the shrimp industry;

(3) other businesses affected by the shrimp industry;

(4) any other persons interested in marine resources; and

(5) the comptroller regarding economic data.

(c) The department shall report on the status of the study to:

(1) the commission;

(2) the presiding officer of each house of the legislature; and

(3) the committees of each house of the legislature that have

primary oversight jurisdiction over the department.

(d) The department may repeat the study and report as necessary

to adequately regulate the shrimp industry and to preserve shrimp

resources.

(e) The commission shall base policies and rules relating to

shrimping on the results of the most recent study completed under

this section.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 45, eff. Sept. 1,

2001.

Sec. 77.007. REGULATION OF CATCHING, POSSESSION, PURCHASE, AND

SALE OF SHRIMP. (a) The commission by proclamation may regulate

the catching, possession, purchase, and sale of shrimp. A

proclamation issued under this section must contain findings by

the commission that support the need for the proclamation.

(b) In determining the need for a proclamation under Subsection

(a) of this section, the commission shall consider:

(1) measures to prevent overfishing while achieving, on a

continuing basis, the optimum yield for the fishery;

(2) measures based on the best scientific information available;

(3) measures to manage shrimp throughout their range;

(4) measures, where practicable, that will promote efficiency in

utilizing shrimp resources, except that economic allocation may

not be the sole purpose of the measures;

(5) measures, where practicable, that will minimize cost and

avoid unnecessary duplication in their administration; and

(6) measures which will enhance enforcement.

(c) A proclamation issued under Subsection (a) of this section

may limit the quantity and size of shrimp that may be caught,

possessed, sold, or purchased and may prescribe the times,

places, conditions, and means and manner of catching shrimp.

However, measures dealing with sale and purchase may only be

implemented at first sale or exchange transaction.

(d) A proclamation of the commission under this section prevails

over:

(1) any conflicting provision of this chapter to the extent of

the conflict; and

(2) a proclamation of the commission issued under the Wildlife

Conservation Act of 1983 (Chapter 61 of this code).

(e) A person who violates a proclamation issued under Subsection

(a) of this section commits an offense. An offense under this

section is punishable as provided by Subsection (a) of Section

77.020 of this code.

(f) The commission shall make no proclamation under this chapter

until it has approved and adopted a shrimp management plan and

economic impact analysis prepared by the department as provided

in Section 77.004 and unless such proclamation is shown to be

consistent with the shrimp management plan.

Added by Acts 1985, 69th Leg., ch. 633, Sec. 3, eff. June 14,

1985.

SUBCHAPTER B. PROVISIONS GENERALLY APPLICABLE TO SHRIMPING

Sec. 77.011. LICENSE REQUIREMENT. No person may operate in the

coastal water without obtaining the appropriate license, if

required, as prescribed in this chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 77.014. METHOD OF TAKING COUNT. (a) An authorized

employee of the department shall take the count of shrimp in the

presence of the person possessing the shrimp.

(b) The employee shall select a minimum of three representative

samples for each 1,000 pounds or fraction of 1,000 pounds of

headless or heads-on shrimp being sampled.

(c) Each sample must weigh five pounds after draining at least

three minutes.

(d) The count per pound for the sample is determined by dividing

the number of specimens in the sample by five.

(e) The average count per pound for the entire quantity being

sampled is determined by totalling the count per pound for each

sample and dividing that total by the number of samples.

(f) The average count per pound as determined under this section

is prima facie evidence of the average count per pound of the

shrimp in the entire cargo or quantity of shrimp sampled.

(g) Headless and heads-on shrimp shall be sampled, weighed, and

counted separately.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 77.015. GRADATION AND PROCESSING. Shrimp found to be of

legal size under this chapter may subsequently be graded for size

for packaging, processing, or sale.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 77.0191. RETENTION OF REDFISH, SPECKLED SEA TROUT, AND

LIGHTNING WHELKS. (a) No person who is using a trawl for the

purpose of taking shrimp may retain a redfish, speckled sea

trout, or lightning whelk, also known as Busycon perversum

pulleyi, caught in the trawl.

(b) No person may retain a redfish, speckled sea trout, or

lightning whelk if the person is on board a boat licensed under

this chapter and if there is a shrimp trawl on board the boat.

Added by Acts 1983, 68th Leg., p. 3818, ch. 592, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1999, 76th Leg., ch. 524, Sec. 1,

eff. Sept. 1, 1999.

Sec. 77.020. PENALTY. (a) A person who violates a provision of

this chapter except Section 77.024 or 77.061(a)(1) or who

violates a regulation adopted under this chapter commits an

offense that is a Class C Parks and Wildlife Code misdemeanor.

(b) If it is shown at the trial of the defendant that the person

has been convicted once within five years before the trial date

of a violation of a provision of this chapter except Section

77.024 or 77.061(a)(1), or of a regulation adopted under this

chapter, the person is guilty of a Class B Parks and Wildlife

Code misdemeanor.

(c) If it is shown at the trial of the defendant that the person

has been convicted two or more times within five years before the

trial date of a violation of a provision of this chapter except

Section 77.024 or 77.061(a)(1), or of a regulation adopted under

this chapter, the person is guilty of a Class A Parks and

Wildlife Code misdemeanor.

(d) Section 12.109 and Subchapter D, Chapter 12, do not apply to

a violation of a rule adopted under this chapter related to the

display of a commercial shrimp boat license or a commercial

shrimp boat's documentation or registration number if another

violation of this chapter or a rule adopted under this chapter

does not exist at the time of the violation.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 1465, ch. 641, Sec. 1,

eff. Sept. 1, 1979; Acts 1981, 67th Leg., p. 2166, ch. 506, Sec.

2, eff. June 12, 1981; Acts 1985, 69th Leg., ch. 267, art. 3,

Sec. 85, eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1256, Sec.

116, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1180, Sec. 1,

eff. Sept. 1, 2001.

Sec. 77.021. SEPARATE OFFENSE. Each day on which a violation

occurs constitutes a separate offense.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 77.022. RESPONSIBILITY FOR VIOLATION. (a) When a vessel

is involved in a violation of this chapter, the captain of the

vessel shall be considered primarily responsible for the

violation. A member of the crew of a vessel shall not be guilty

of a violation unless it also be charged that the member of the

crew acted in violation of the orders of the captain of the

vessel.

(b) The owner of a vessel involved in a violation of this

chapter may not be found guilty of the violation unless it is

charged and proved that the owner knowingly directed, authorized,

permitted, agreed to, aided, or acquiesced in the violation.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1975, 64th Leg., p. 1213, ch. 456, Sec.

13(i), eff. Sept. 1, 1975.

Sec. 77.024. OPERATION WITHOUT LICENSE. No person whose license

has been forfeited may do business without a new license or

possess another license for the period of forfeiture.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 86,

eff. Sept. 1, 1985.

Sec. 77.025. PERIOD OF LIMITATION. Except as provided in

Article 12.05, Code of Criminal Procedure, 1965, as amended, an

indictment or information for a violation of this chapter may be

presented within one year after the date of the commission of the

offense and not afterward.

Added by Acts 1975, 64th Leg., p. 1213, ch. 456, Sec. 13(j), eff.

Sept. 1, 1975.

SUBCHAPTER C. SHRIMP LICENSES

Sec. 77.031. COMMERCIAL BAY SHRIMP BOAT LICENSE. (a) No person

may operate a commercial bay shrimp boat for the purpose of

catching or assisting in catching shrimp and other edible aquatic

products from the inside water unless the owner has obtained a

commercial bay shrimp boat license.

(b) The fee for a commercial bay shrimp boat license is $170 or

an amount set by the commission, whichever amount is more. The

executive director may set a fee lower than $170 for licenses

issued from December 16, 1993, through August 31, 1994, and which

expire on August 31, 1994.

(c) An applicant for a commercial bay shrimp boat license must

submit to the department an affidavit that the applicant intends

to derive the major portion of his livelihood from the commercial

fishery and that he will maintain adequate facilities to conduct

the business.

(d) The fee for a commercial bay shrimp boat license for a boat

that is not numbered under Chapter 31 of this code or does not

have a certificate of documentation issued by the United States

Coast Guard that lists an address in Texas for the boat owner or

other criteria established by the commission is $500 or an amount

set by the commission, whichever amount is more.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1975, 64th Leg., p. 1213, ch. 456, Sec.

13(g), eff. Sept. 1, 1975; Acts 1979, 66th Leg., p. 2012, ch.

789, Sec. 2, eff. Aug. 27, 1979; Acts 1983, 68th Leg., p. 1338,

ch. 277, Sec. 48, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch.

267, art. 2, Sec. 68, eff. Sept. 1, 1985; Acts 1985, 69th Leg.,

ch. 633, Sec. 4, eff. June 14, 1985; Acts 1987, 70th Leg., ch.

621, Sec. 6, eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 365,

Sec. 25, eff. Dec. 16, 1993; Acts 1995, 74th Leg., ch. 931, Sec.

72, eff. June 16, 1995.

Sec. 77.033. COMMERCIAL BAIT-SHRIMP BOAT LICENSE. (a) No

person may operate a commercial bait-shrimp boat for the purpose

of catching or assisting in catching shrimp for use as bait only

and other edible aquatic products from the inside water unless

the owner of the boat has obtained a commercial bait-shrimp boat

license.

(b) The fee for a commercial bait-shrimp boat license is $170 or

an amount set by the commission, whichever amount is more.

(c) The fee for a commercial bait-shrimp boat license for a boat

that is not numbered under Chapter 31 of this code or does not

have a certificate of documentation issued by the United States

Coast Guard that lists an address in Texas for the boat owner or

other criteria established by the commission is $500 or an amount

set by the commission, whichever amount is more.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 1338, ch. 277, Sec. 49,

eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2, Sec.

69, eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 633, Sec. 5,

eff. June 14, 1985; Acts 1987, 70th Leg., ch. 621, Sec. 7, eff.

Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 365, Sec. 26, eff. Sept.

1, 1993; Acts 1995, 74th Leg., ch. 931, Sec. 73, eff. June 16,

1995.

Sec. 77.035. COMMERCIAL GULF SHRIMP BOAT LICENSE. (a) No

person may operate a commercial gulf shrimp boat for catching or

assisting in catching shrimp and other edible aquatic products

from the outside water, or have on board a boat, or unload, or

allow to be unloaded at a port or point in this state, shrimp and

other edible aquatic products caught or taken from the outside

water or from salt water outside the state without having been

previously unloaded in some other state or foreign country,

unless the owner of the boat has obtained a commercial gulf

shrimp boat license.

(b) The fee for a commercial gulf shrimp boat license is $250 or

an amount set by the commission, whichever amount is more.

(c) The fee for a commercial gulf shrimp boat license for a boat

that is not numbered under Chapter 31 of this code or does not

have a certificate of documentation issued by the United States

Coast Guard that lists an address in Texas for the boat owner or

other criteria established by the commission is $1,000 or an

amount set by the commission, whichever amount is more.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1975, 64th Leg., p. 1213, ch. 456, Sec.

13(h), eff. Sept. 1, 1975; Acts 1983, 68th Leg., p. 1338, ch.

277, Sec. 50, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267,

art. 2, Sec. 70, eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch.

633, Sec. 6, eff. June 14, 1985; Acts 1987, 70th Leg., ch. 621,

Sec. 8, eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 365, Sec.

27, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 931, Sec. 74,

eff. June 16, 1995.

Sec. 77.0351. COMMERCIAL SHRIMP BOAT CAPTAIN'S LICENSE. (a) No

captain of a licensed commercial shrimp boat may operate a

licensed commercial shrimp boat while catching or attempting to

catch shrimp from the public water of this state or unloading or

attempting to unload in this state shrimp and other aquatic

products taken from saltwater outside this state for pay or for

purposes of sale, unless the person holds a commercial shrimp

boat captain's license issued by the department.

(b) Except as provided by Subsection (c), the fee for a resident

commercial shrimp boat captain's license shall be no less than

$25 and no more than $50.

(c) The fee for a nonresident commercial shrimp boat captain's

license is $100 or an amount set by the commission, whichever

amount is more.

(d) In this section, "resident" and "nonresident" have the

meanings assigned by Section 47.001.

(e) Subchapter D, Chapter 12, does not apply to a violation of

this section if another violation of this chapter or a rule

adopted under this chapter does not exist at the time of the

violation.

Added by Acts 1995, 74th Leg., ch. 862, Sec. 7, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1180, Sec. 2, eff.

Sept. 1, 2001.

Sec. 77.0352. SALE OF CATCH. (a) The holder of a commercial

shrimp boat license may sell only the catch of shrimp from the

vessel to which the commercial shrimp boat license applies.

(b) The holder of a commercial shrimp boat license may sell

aquatic products other than shrimp if those aquatic products:

(1) were taken incidental to lawful shrimping on the vessel to

which the commercial shrimp boat license applies; and

(2) comply with all applicable provisions of this code or

commission regulations.

(c) The holder of a commercial shrimp boat captain's license may

sell only:

(1) the catch of shrimp from the vessel being operated by that

license holder; and

(2) aquatic products other than shrimp if those aquatic

products:

(A) were taken incidental to lawful shrimping; and

(B) comply with all applicable provisions of this code or

commission regulations.

(d) Subsection (c) does not authorize the sale of shrimp or

other aquatic products without the consent of the owner of the

vessel used to make the catch.

(e) No person, including a crew member of a licensed commercial

shrimp boat, may sell the catch of shrimp or other aquatic

products taken incidental to the legal shrimping operation,

except as provided by this section.

Added by Acts 1995, 74th Leg., ch. 862, Sec. 7, eff. Sept. 1,

1995.

Sec. 77.036. OFFICIAL REGISTRATION. (a) An applicant for a

commercial shrimp boat license, which is not a renewal of the

previous year's license, issued under this subchapter must submit

to the department the boat's United States Coast Guard

certificate of documentation or the Texas certificate of number

for a vessel or other state's certificate of number for a

motorboat.

(b) The certificate of license issued by the department for a

commercial shrimp boat must contain the name of the boat if the

boat is registered with the United States Coast Guard and the

number appearing on the United States Coast Guard certificate of

documentation or the Texas or other state's certificate of

number.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1987, 70th Leg., ch. 621, Sec. 9, eff.

Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 365, Sec. 28, eff. Sept.

1, 1993; Acts 1993, 73rd Leg., ch. 450, Sec. 25, eff. Sept. 1,

1993.

Sec. 77.0361. LICENSE EXPIRATIONS AND TRANSFERS. (a) All

licenses issued under the authority of Chapter 77 of this code

are valid only during the yearly period for which they are issued

without regard to the date on which the licenses are acquired.

Each yearly period begins on September 1 or another date set by

the commission and extends through August 31 of the next year or

another date set by the commission. The commission by rule may

set the amount of a license fee for a license issued during a

transition period at an amount lower than prescribed in this

chapter and provide for a license term for a transition period

that is shorter or longer than a year.

(b) All licenses issued under the authority of this chapter may

not be transferred to another person or vessel except as provided

by Subsection (c) or by Section 77.113. A license issued under

the authority of Section 77.043 in the name of a business remains

valid for the business location specified on the license if a

change of ownership or business name occurs. A license issued

under the authority of Section 77.035 may be transferred to

another vessel or to the new owner of the same vessel.

(c) The commission, by regulation, may prescribe requirements

necessary for license transfers and may prescribe, by regulation,

forms to be used and fees to be charged for transfers of licenses

in this chapter, for duplicate license plates, or for duplicate

or replacement licenses.

Added by Acts 1993, 73rd Leg., ch. 365, Sec. 29, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 339, Sec. 3, eff. June

8, 1995; Acts 1995, 74th Leg., ch. 931, Sec. 75, eff. June 16,

1995; Acts 1997, 75th Leg., ch. 1256, Sec. 117, eff. Sept. 1,

1997.

Sec. 77.037. TRANSFER OF LICENSE. A commercial gulf shrimp boat

license issued under this subchapter may be transferred on the

application of the licensee from a boat that has been destroyed

or lost to a boat acquired by the licensee as a replacement. The

commission, by regulation, may prescribe requirements necessary

to clarify license transfer procedures and may prescribe, by

regulation, forms to be used and fees to be charged for transfer

of licenses authorized by this subsection.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 365, Sec. 30, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1256, Sec. 118, eff.

Sept. 1, 1997.

Sec. 77.039. LICENSE DESIGN. (a) A commercial shrimp boat

license issued under this subchapter must be a sign or emblem at

least 32 square inches in size and be constructed of a durable

material.

(b) The character and design of each class of commercial shrimp

boat license issued under this subchapter must be

distinguishable.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Amended by:

Acts 2005, 79th Leg., Ch.

107, Sec. 1, eff. May 20, 2005.

Sec. 77.040. OTHER LICENSES REQUIRED. (a) A person holding a

commercial shrimp boat license under this subchapter is not

required to obtain a commercial fishing boat license under

Section 47.007 of this code.

(b) The captain of a commercial shrimp boat who holds a

commercial shrimp boat captain's license and each paid member of

the crew of a boat having a commercial shrimp boat license issued

under this subchapter are not required to have a general

commercial fisherman's license issued under Section 47.002 of

this code, a commercial finfish fisherman's license issued under

Section 47.003 of this code, or a bait dealer's license issued

under Section 47.014 of this code to catch and unload aquatic

products lawfully taken incidental to lawful shrimping.

(c) The captain and each crew member of a licensed commercial

shrimp boat must possess and produce on request to any

enforcement officer proof of the person's identity.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 550, ch. 260, art. 4,

Sec. 4, eff. Sept. 1, 1979; Acts 1979, 66th Leg., p. 1399, ch.

623, Sec. 9, eff. Aug. 27, 1979; Acts 1993, 73rd Leg., ch. 365,

Sec. 31, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 862, Sec.

8, eff. Sept. 1, 1995.

Sec. 77.043. BAIT-SHRIMP DEALER LICENSE. (a) No person may

engage in business as a bait-shrimp dealer unless he has obtained

a bait-shrimp dealer's license from the department for each bait

stand or place of business he maintains.

(b) The fee for a bait-shrimp dealer's license is $60 or an

amount set by the commission, whichever amount is more.

(c) A bait-shrimp dealer's license expires August 31 following

the date of issuance.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 1339, ch. 277, Sec. 52,

eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2, Sec.

72, eff. Sept. 1, 1985.

Sec. 77.044. ISSUANCE OF BAIT-SHRIMP DEALER'S LICENSE. (a) The

department shall issue a bait-shrimp dealer's license only after

it has determined that the applicant for the license is a bona

fide bait-shrimp dealer.

(b) A bait-shrimp dealer's license may not be held by a person

who also holds a wholesale fish dealer's license.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1997, 75th Leg., ch. 1256, Sec. 119, eff.

Sept. 1, 1997.

Sec. 77.045. RIGHTS AND DUTIES OF BAIT-SHRIMP DEALER. (a) The

holder of a bait-shrimp dealer's license may sell, purchase, and

handle shrimp, minnows, fish, and other forms of aquatic life for

sale or resale for fish bait purposes in the coastal counties of

this state.

(b) The holder of a bait-shrimp dealer's license is not required

to obtain a bait dealer's license issued under Section 47.014 of

this code unless he engages in the business in a county other

than a coastal county.

(c) Repealed by Acts 1981, 67th Leg., p. 2693, ch. 730, Sec. 2,

eff. Aug. 31, 1981.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1981, 67th Leg., p. 2692, ch. 730, Sec. 2,

eff. Aug. 31, 1981.

Sec. 77.046. EXEMPTIONS FROM BAIT-SHRIMP DEALER'S LICENSE. A

bait-shrimp dealer's license is not required for:

(1) grocery stores in coastal counties which do not unload or

purchase shrimp directly from commercial bait-shrimp boats;

(2) bait dealers in coastal counties who do not sell or offer

for sale or handle shrimp for sale or resale for bait purposes,

but these dealers must have a bait-dealer's license issued under

Section 47.014 of this code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 77.048. INDIVIDUAL BAIT-SHRIMP TRAWL LICENSE. (a) No

person may possess or have on board a boat in coastal water an

individual bait-shrimp trawl unless the owner of the trawl has

obtained an individual bait-shrimp trawl license from the

department.

(b) The fee for the individual bait-shrimp trawl license is $15

or an amount set by the commission, whichever amount is more.

(c) The individual bait-shrimp trawl license expires on August

31 following the date of issuance.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 1339, ch. 277, Sec. 53,

eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 267, art. 2, Sec.

73, eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 633, Sec. 7,

eff. June 14, 1985.

For expiration of this section, see Subsection (b).

Sec. 77.049. LICENSE FEES. (a) Fees for licenses issued under

Sections 77.031 and 77.035 may not be increased by more than 20

percent of the amount of the fee set by the commission and

effective on September 1, 2002.

(b) This section expires September 1, 2013.

Added by Acts 2003, 78th Leg., ch. 265, Sec. 10, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 677, Sec. 8, eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

360, Sec. 2, eff. August 29, 2005.

Acts 2005, 79th Leg., Ch.

1303, Sec. 2, eff. August 29, 2005.

Acts 2007, 80th Leg., R.S., Ch.

756, Sec. 2, eff. August 29, 2007.

Acts 2007, 80th Leg., R.S., Ch.

999, Sec. 2, eff. August 29, 2007.

Acts 2009, 81st Leg., R.S., Ch.

281, Sec. 2, eff. May 30, 2009.

SUBCHAPTER D. SHRIMPING IN OUTSIDE WATER

Sec. 77.061. GENERAL CLOSED SEASON. (a) Except as specifically

provided in this subchapter, no person may catch shrimp in

outside water:

(1) from June 1 to July 15, both dates inclusive, or during a

period provided under Section 77.062 of this code, as applicable;

or

(2) extending from the coastline of Texas up to and including

seven fathoms in depth from December 16 of each year to February

1 of the following year, both dates inclusive, unless taking sea

bobs.

(b) Notwithstanding the provisions of Subchapter E, Chapter 12,

of this code, a person who violates Subdivision (1) of Subsection

(a) of this section or Section 77.024 of this code commits an

offense and on conviction is punishable by a fine of not less

than $2,500 nor more than $5,000, by confinement in the county

jail for not less than six months nor more than one year, or by

both.

(c) Except as provided in this section, the presence of a shrimp

trawl (excluding doors) not stored within the confines of the

hull of a vessel in outside water during the closed period

provided by Subdivision (1) of Subsection (a) of this section is

prima facie evidence of a violation of this section.

(d) Subsection (c) of this section does not apply to a licensed

commercial gulf shrimp boat within one-fourth mile of jetties

when the vessel is in direct transit to open water to catch white

shrimp as provided in Section 77.065, Parks and Wildlife Code, as

amended.

(e) A commercial shrimp boat operating in the outside water

during the closed season as provided by Subdivision (1) of

Subsection (a) of this section shall display its documentation

number issued by the United States Coast Guard for documented

vessels or a registration number issued by a state on the port

and starboard sides of the deckhouse or hull and on an

appropriate weather deck so as to be clearly visible from

enforcement vessels and aircraft. This number shall be

permanently attached or painted on the vessel in block Arabic

numerals in contrasting color to the background and at least 18

inches in height on vessels over 65 feet in length or at least 10

inches in height for all other vessels.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1975, 64th Leg., p. 1220, ch. 456, Sec.

20(b), eff. Sept. 1, 1975; Acts 1981, 67th Leg., p. 2165, ch.

506, Sec. 1, eff. June 12, 1981; Acts 1985, 69th Leg., ch. 267,

art. 3, Sec. 87, eff. Sept. 1, 1985.

Sec. 77.062. CHANGE IN GENERAL CLOSED SEASON. Based on sound

biological data, the commission may change the opening and

closing dates of the June 1 to July 15 closed season to provide

for an earlier, later, or longer season not to exceed 60 days.

The commission may change the closing date with 72 hours public

notice and may reopen the season with 24 hours notice. The

commission may delegate to the director the duties and

responsibilities of opening and closing the shrimping season

under this section.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1975, 64th Leg., p. 1220, ch. 456, Sec.

20(b), eff. Sept. 1, 1975.

Sec. 77.063. GENERAL LIMITATION ON NETS. (a) Repealed by Acts

1997, 75th Leg., ch. 1256, Sec. 130, eff. Sept. 1, 1997.

(b) When restrictions are imposed on either or both the size and

number of main trawls, no person may use a try net in outside

water exceeding 21 feet in width as measured along an

uninterrupted corkline from leading tip of door to leading tip of

door and having doors or boards that exceed 450 square inches

each or a beam trawl exceeding 10 feet in width as measured along

the beam of a beam trawl in its fully extended position.

(c) This section does not apply to the taking of sea bobs.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 1092, ch. 511, Sec. 1,

eff. June 11, 1979; Acts 1997, 75th Leg., ch. 1256, Sec. 130,

eff. Sept. 1, 1997.

Sec. 77.071. REGULATIONS IN CONTIGUOUS ZONE. (a) Repealed by

Acts 1987, 70th Leg., ch. 217, Sec. 2, eff. Sept. 1, 1987.

(b) The department may negotiate reciprocal agreements with

another state with respect to the application of one state's

shrimping regulations in its contiguous zone to citizens of the

other state.

Added by Acts 1975, 64th Leg., p. 1221, ch. 456, Sec. 20(f), eff.

Sept. 1, 1975. Amended by Acts 1987, 70th Leg., ch. 217, Sec. 2,

eff. Sept. 1, 1987.

Sec. 77.072. SHRIMP SIZE EXCEPTION. Minimum size restrictions

as provided in Chapter 77, Parks and Wildlife Code, as amended,

do not apply to shrimp taken from outside waters when:

(1) the Gulf of Mexico Fishery Management Council's Fishery

Management Plan for the Shrimp Fishery of the Gulf of Mexico is

in effect; and

(2) such plan as described in Subsection (a) of this section

restricts the taking of shrimp in the Fishery Conservation Zone

contiguous to the outside waters of Texas, to conform with the

Texas closed Gulf season as defined in Sections 77.061(1) and

77.062 of this code.

Added by Acts 1981, 67th Leg., p. 452, ch. 187, Sec. 1, eff. May

25, 1981.

SUBCHAPTER F. BAY SHRIMP LICENSE MANAGEMENT

Sec. 77.111. SHRIMP LICENSE MANAGEMENT PROGRAM. For the

purposes of promoting efficiency and economic stability in the

shrimping industry and of conserving economically important

shrimp resources, the department shall implement a shrimp license

management program in accordance with the shrimp management plan

adopted by the commission under Section 77.007 and as prescribed

by this subchapter.

Added by Acts 1995, 74th Leg., ch. 339, Sec. 1, eff. June 8,

1995.

Sec. 77.112. ISSUANCE AND RENEWAL OF COMMERCIAL BAY AND BAIT

SHRIMP BOAT LICENSES. (a) After August 31, 1995, the department

may not issue a new commercial bay or bait shrimp boat license

unless the person seeking to obtain the license documents to the

satisfaction of the department that the vessel for which the

license is sought:

(1) is owned by the person;

(2) was under construction and at least 50 percent completed on

April 1, 1995; and

(3) is intended to be licensed and used as a commercial bay or

bait shrimp boat.

(b) For the license year ending August 31, 1996, the department

may renew a commercial bay or bait shrimp boat license only if

the person seeking renewal of the license:

(1) owns the commercial bay or bait shrimp boat for which the

license renewal is sought; and

(2) held the license to be renewed on April 1, 1995, or, after

that date, obtained the license to be renewed by a transfer

authorized by Section 77.113.

(c) After August 31, 1996, the commission may renew a commercial

bay or bait shrimp boat license only if the person seeking to

renew the license:

(1) owns the commercial bay or bait shrimp boat for which the

license renewal is sought; and

(2) held the license to be renewed during the preceding license

year.

(d) An applicant for a new or renewed commercial bay or bait

shrimp boat license for a vessel that is required by United

States Coast Guard rules to be documented by the United States

Coast Guard must submit to the department with the license

application the United States Coast Guard certificate of

documentation for the vessel.

Added by Acts 1995, 74th Leg., ch. 339, Sec. 1, eff. June 8,

1995.

Sec. 77.113. LICENSE TRANSFER. (a) Except as provided by this

section, a commercial bay or bait shrimp boat license may not be

transferred from one person to another before September 1, 1999.

(b) A commercial bay or bait shrimp boat license may be

transferred at any time, by sale or otherwise:

(1) between holders of a commercial bay or bait shrimp boat

license;

(2) between a holder of a commercial bay or bait shrimp boat

license and a historical shrimp boat captain as defined by the

shrimp license management review board and approved by the

executive director; or

(3) to an heir or devisee of the deceased holder of the

commercial bay or bait shrimp boat license, but only if the heir

or devisee is a person who in the absence of a will would be

entitled to all or a portion of the deceased's property.

Added by Acts 1995, 74th Leg., ch. 339, Sec. 1, eff. June 8,

1995.

Sec. 77.114. LIMIT ON NUMBER OF LICENSES HELD; DESIGNATED

LICENSE HOLDER. (a) Except as provided by Subsection (b), no

person may hold or directly or indirectly control more than four

commercial bay and four commercial bait shrimp boat licenses.

(b) A person who qualifies to renew a license under Section

77.112 on September 1, 1995, may hold each license renewed and

after that date may retain and renew the licenses until the

licenses are transferred, not renewed, or revoked. A person may

not hold or renew more than four commercial bay and four

commercial bait shrimp boat licenses under this subsection after

August 31, 2002.

(c) A commercial bay or bait shrimp boat license must be issued

to an individual. A person other than an individual who wishes to

retain or seeks to renew a license of either type must designate

an individual to whom the license will be issued.

Added by Acts 1995, 74th Leg., ch. 339, Sec. 1, eff. June 8,

1995.

Sec. 77.115. TRANSFER FEE. The commission may set a fee for the

transfer of a commercial bay or bait shrimp boat license. The

amount of the transfer fee may not exceed the amount of the

license fee for the license being transferred.

Added by Acts 1995, 74th Leg., ch. 339, Sec. 1, eff. June 8,

1995.

Sec. 77.116. LENGTH AND ENGINE LIMITS; VESSEL UPGRADE. (a)

Except as provided by Subsection (d), a vessel licensed as a

commercial bay or bait shrimp boat may not:

(1) have an engine that is rated by the manufacturer of the

engine at more than 400 horsepower; or

(2) exceed 60 feet in length.

(b) A vessel licensed as a commercial bay or bait shrimp boat

may not be lengthened or have the engine horsepower increased

more than once after September 1, 1995.

(c) A vessel may not be lengthened by more than 15 percent of

the vessel's length.

(d) The license for a vessel that on September 1, 1995, is

licensed as a commercial bay or bait shrimp boat and exceeds the

length or horsepower limit set by Subsection (a) may be renewed,

but the vessel may not be lengthened or have the horsepower of

the vessel increased. If the vessel is replaced, the replacement

vessel must meet the engine and length requirements described in

Subsection (a).

(e) For purposes of this section, vessel length shall be

determined according to United States Coast Guard specifications

in effect on September 1, 1995.

Added by Acts 1995, 74th Leg., ch. 339, Sec. 1, eff. June 8,

1995.

Sec. 77.117. LICENSE SUSPENSION AND REVOCATION. (a) The

executive director, after notice and the opportunity for a

hearing, may suspend a commercial bay or bait shrimp boat license

if the license holder or any other operator of the licensed

vessel is convicted of one or more flagrant offenses totalling

three flagrant offenses for the licensed vessel. The suspension

may be for:

(1) six months, if:

(A) the date of each offense is within a 24-consecutive-month

period beginning not earlier than September 1, 1995; and

(B) the license holder has not previously had a commercial bay

or bait shrimp boat license suspended under this section; or

(2) 12 months, if the date of each offense is within a

24-consecutive-month period and the license holder has previously

had a commercial bay or bait shrimp boat license suspended under

this section.

(b) Except as provided by Subsection (c), a license suspension

under this section does not affect the license holder's

eligibility to renew the license after the suspension expires.

(c) The executive director, after notice and the opportunity for

a hearing, may permanently revoke a commercial bay or bait shrimp

boat license if:

(1) the license holder has previously had a commercial bay or

bait shrimp boat license suspended twice under this section;

(2) the license holder or any other operator of the licensed

vessel is convicted of one or more flagrant offenses totalling

three flagrant offenses for the licensed vessel; and

(3) the date of each offense is in a 24-consecutive-month period

beginning not earlier than the date of the most recent previous

suspension under this section.

(d) For purposes of this section, a flagrant offense includes:

(1) trawling in a nursery area in violation of this code or of a

proclamation of the commission issued under this code;

(2) shrimping longer than 30 minutes before or 30 minutes after

legal shrimping hours prescribed by this code or by a

proclamation of the commission issued under this code;

(3) exceeding possession limits, in violation of this code or of

a proclamation of the commission issued under this code, by 100

or more pounds;

(4) exceeding legal net size, in violation of this code or of a

proclamation of the commission issued under this code, by five

feet or more; or

(5) falsifying information required by this subchapter or a

commission rule adopted under this subchapter for the issuance of

a commercial bay or bait shrimp boat license.

(e) The same flagrant offense may not be counted for more than

one suspension under this section.

Added by Acts 1995, 74th Leg., ch. 339, Sec. 1, eff. June 8,

1995.

Sec. 77.118. SHRIMP LICENSE MANAGEMENT REVIEW BOARD. (a) The

holders of commercial bay and bait shrimp boat licenses shall

elect a shrimp license management review board of nine members.

(b) A member of the review board must be a holder of a

commercial bay or bait shrimp boat license.

(c) The nine members of the review board must be selected to

reflect the following geographical distribution according to the

county of residence specified on the member's commercial bay or

bait shrimp boat license:

(1) one member representing Orange, Jefferson, Chambers, and

Harris counties;

(2) two members representing Galveston County;

(3) two members representing Brazoria and Matagorda counties;

(4) three members representing Calhoun, Aransas, Nueces, San

Patricio, and Refugio counties; and

(5) one member representing Kleberg, Cameron, and Willacy

counties.

(d) The review board shall advise the commission and department

and make recommendations concerning the administrative aspects of

the shrimp license management program, including hardship and

appeal cases concerning eligibility, license transfer, license

renewal, license suspension, license revocation, and vessel

length and engine changes.

(e) The executive director shall adopt procedures for the

election and operation of the review board. The executive

director shall solicit and consider recommendations from the

commercial bay and bait shrimp boat license holders regarding the

procedures.

(f) The review board is not subject to Article 6252-33, Revised

Statutes.

Added by Acts 1995, 74th Leg., ch. 339, Sec. 1, eff. June 8,

1995.

Sec. 77.119. LICENSE BUYBACK PROGRAM. (a) The department shall

implement a license buyback program as part of the shrimp license

management program established by this subchapter.

(b) The commission by rule may establish criteria, using

reasonable classifications, by which the department selects

licenses to be purchased. The commission may delegate to the

executive director, for purposes of this section only, the

authority to develop the criteria through rulemaking procedures,

but the commission by order must finally adopt the rules

establishing the criteria. The commission or executive director

shall consult with the shrimp license management review board

concerning establishment of the criteria.

(c) The commission shall retire each license purchased under the

license buyback program until the commission finds that

management of the shrimp fishery allows reissue of those licenses

through auction or lottery.

(d) A person whose license is selected by the department to be

purchased under the license buyback program shall be required to

execute a contract that includes the following terms:

"Section 40.251, Natural Resources Code, provides that any person

who intentionally leaves, abandons, or maintains any vessel in a

wrecked, derelict, or substantially dismantled condition in

violation of Section 40.108, Natural Resources Code, shall be

guilty of a Class A misdemeanor. Further, a person who leaves,

abandons, or maintains a derelict vessel in violation of Section

40.108, Natural Resources Code, shall be subject to a civil

penalty of not less than $100 or more than $10,000 per violation

for each day of violation, not to exceed a maximum of $125,000

pursuant to Section 40.251(f), Natural Resources Code. I agree

not to abandon or dispose of any vessel in violation of state

law. I further acknowledge that money paid to me under the

license buyback program may be forfeited to the coastal

protection fund established by Section 40.151, Natural Resources

Code, if the commissioner of the General Land Office finds that

the vessel to which the license applied was abandoned in

violation of Section 40.108, Natural Resources Code."

(e) The commissioner of the General Land Office may order the

forfeiture of any money paid to a person under the license

buyback program if the commissioner finds that the vessel to

which the license applied was abandoned by the person in

violation of Section 40.108, Natural Resources Code. Any money

forfeited under this section shall be deposited to the credit of

the coastal protection fund established by Section 40.151,

Natural Resources Code.

Added by Acts 1995, 74th Leg., ch. 339, Sec. 1, eff. June 8,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

216, Sec. 6, eff. September 1, 2005.

Sec. 77.120. SHRIMP LICENSE BUYBACK ACCOUNT; FEE INCREASE. (a)

The shrimp license buyback account is a separate account in the

general revenue fund. The account consists of money deposited to

the account under this section. Sections 403.094 and 403.095,

Government Code, do not apply to the account.

(b) The department may accept grants and donations of money or

materials from private or public sources to be applied to the

shrimp license buyback account.

(c) In addition to fee increases the department is authorized to

make under this code, the department shall increase by 15

percent, but not by an amount that exceeds $25, the fee for the

following licenses and shall deposit the amount of the increase

to the credit of the shrimp license buyback account:

(1) a bait-shrimp dealer's license issued under Section 77.043;

(2) a wholesale fish dealer's license issued under Section

47.009;

(3) a wholesale truck dealer's fish license issued under Section

47.010;

(4) a retail fish dealer's license issued under Section 47.011;

(5) a retail dealer's truck license issued under Section 47.013;

(6) a commercial bait-shrimp boat license issued under Section

77.033;

(7) a commercial bay shrimp boat license issued under Section

77.031; and

(8) a commercial gulf shrimp boat license issued under Section

77.035.

(d) The department shall deposit to the credit of the shrimp

license buyback account transfer fees received under Section

77.115.

(e) Money in the shrimp license buyback account may be used only

to buy back from a willing license holder a commercial bay or

bait shrimp boat license.

Added by Acts 1995, 74th Leg., ch. 339, Sec. 1, eff. June 8,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

570, Sec. 3, eff. September 1, 2007.

Sec. 77.121. PROGRAM ADMINISTRATION; RULES. (a) The executive

director shall establish administrative procedures to carry out

the requirements of this subchapter.

(b) The commission shall adopt any rules necessary for the

administration of the program established under this subchapter.

Added by Acts 1995, 74th Leg., ch. 339, Sec. 1, eff. June 8,

1995.

Sec. 77.122. REPORT TO LEGISLATURE. Not later than January 1,

1999, the department shall report to the governor and each member

of the legislature an overview of the administration and status

of the shrimp license management program, including the

biological, sociological, and economic effects of the program.

Added by Acts 1995, 74th Leg., ch. 339, Sec. 1, eff. June 8,

1995.

Sec. 77.123. PREVAILING AUTHORITY. A proclamation of the

commission under this subchapter prevails over any conflicting

provision of this chapter to the extent of the conflict.

Added by Acts 1995, 74th Leg., ch. 339, Sec. 1, eff. June 8,

1995.

SUBCHAPTER G. GULF SHRIMP LICENSE MORATORIUM

Sec. 77.151. GULF SHRIMP LICENSE MORATORIUM PROGRAM. The

department shall implement a gulf shrimp license moratorium

program to promote efficiency and economic stability in the gulf

shrimping industry.

Added by Acts 2005, 79th Leg., Ch.

107, Sec. 3, eff. May 20, 2005.

Sec. 77.152. ISSUANCE AND RENEWAL OF COMMERCIAL GULF SHRIMP BOAT

LICENSES. (a) After August 31, 2005, the department may not

issue or renew a commercial gulf shrimp boat license unless the

person seeking to obtain or renew the license documents to the

satisfaction of the department that the vessel for which the

license is sought:

(1) is owned by the person;

(2) was licensed as a gulf shrimp boat on the day the renewal

was sought or at the end of the licensing period immediately

preceding the period for which the license is sought; and

(3) is intended to be licensed and used as a commercial gulf

shrimp boat.

(b) An applicant for a new or renewed commercial gulf shrimp

boat license for a vessel must submit to the department with the

license application:

(1) the United States Coast Guard certificate of documentation

for the vessel, if the vessel is required by United States Coast

Guard rules to be documented; and

(2) the certificate of number for the vessel as required by

Chapter 31.

Added by Acts 2005, 79th Leg., Ch.

107, Sec. 3, eff. May 20, 2005.

Sec. 77.153. GULF SHRIMP LICENSE MORATORIUM REVIEW BOARD. (a)

The holders of commercial gulf shrimp boat licenses shall elect a

gulf shrimp license moratorium review board of nine members.

(b) A member of the review board must be a holder of a

commercial gulf shrimp boat license.

(c) The nine members of the review board must be selected to

reflect the following geographical distribution according to the

county of residence specified on the member's commercial gulf

shrimp boat license:

(1) two members representing Orange, Jefferson, Chambers, and

Harris Counties;

(2) one member representing Galveston County;

(3) two members representing Brazoria and Matagorda Counties;

(4) two members representing Calhoun, Aransas, Nueces, San

Patricio, and Refugio Counties; and

(5) two members representing Kleberg, Cameron, and Willacy

Counties.

(d) The review board shall advise the commission and department

and make recommendations concerning the administrative aspects of

the gulf shrimp license moratorium program, including hardship

and appeal cases concerning eligibility.

(e) The executive director shall adopt procedures for the

election and operation of the review board. The executive

director shall solicit and consider recommendations from the

commercial gulf shrimp boat license holders regarding the

procedures and the continued need for the board.

(f) The review board is not subject to Chapter 2110, Government

Code.

Added by Acts 2005, 79th Leg., Ch.

107, Sec. 3, eff. May 20, 2005.

Sec. 77.154. PROGRAM ADMINISTRATION; RULES. (a) The executive

director shall establish administrative procedures to carry out

the requirements of this subchapter.

(b) The commission shall adopt any rules necessary for the

administration of the program established under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

107, Sec. 3, eff. May 20, 2005.

Sec. 77.155. REPORT OF PROGRAM STATUS. (a) Not later than

January 1, 2010, the department shall report to an advisory

committee appointed by the presiding officer of the commission to

address issues relating to gulf shrimp in this state.

(b) The report under Subsection (a) must include an overview of

the administration and status of the program established under

this subchapter and information concerning the sociological and

economic effects of the program.

(c) This section expires June 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

107, Sec. 3, eff. May 20, 2005.



CHAPTER 78. MUSSELS, CLAMS, AND CRABS

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE D. CRUSTACEANS AND MOLLUSKS

CHAPTER 78. MUSSELS, CLAMS, AND CRABS

SUBCHAPTER A. MUSSELS AND CLAMS

Sec. 78.001. DEFINITIONS. In this chapter:

(1) "Commercial purposes" includes sale, barter, or exchange, or

any other commercial use.

(2) "Mussels and clams" includes all freshwater and marine

bivalve mollusks except species covered under other chapters of

this code.

(3) "Nonresident" has the meaning assigned under Section 47.001

of this code.

(4) "Soft tissue" means mussel and clam body parts, exclusive of

the shell, and pearls.

(5) "Resident" has the meaning assigned under Section 47.001 of

this code.

Added by Acts 1993, 73rd Leg., ch. 741, Sec. 1, eff. Sept. 1,

1993.

Sec. 78.002. LICENSE REQUIRED; FEES. (a) No person may take

any mussels, clams, or their shells from the public water of the

state for commercial purposes without a resident or nonresident

commercial mussel and clam fisherman's license.

(b) The license form shall be prescribed by the department and

shall designate the water in which the licensee may operate. All

licenses issued under the authority of Chapter 78 of this code

are valid only during the yearly period for which they are issued

without regard to the date on which the licenses are acquired.

Each yearly period begins on September 1 or another date set by

the commission and extends through August 31 of the next year or

another date set by the commission. The commission by rule may

set the amount of a license fee for a license issued during a

transition period at an amount lower than prescribed in this

chapter and provide for a license term for a transition period

that is shorter or longer than a year.

(c) The license fee for a resident commercial mussel and clam

fisherman's license is $30 or an amount set by the commission,

whichever amount is more.

(d) The license fee for a nonresident commercial mussel and clam

fisherman's license is $800 or an amount set by the commission,

whichever amount is more.

(e) The department may grant permission to use a dredge in a

designated area for an additional fee of $30 or an amount set by

the commission, whichever amount is more.

(f) Repealed by Acts 1995, 74th Leg., ch. 931, Sec. 80, eff.

June 16, 1995.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Renumbered from Sec. 71.001 and 71.002 and amended by Acts

1993, 73rd Leg., ch. 741, Sec. 1, eff. Sept. 1, 1993. Amended by

Acts 1995, 74th Leg., ch. 931, Sec. 76, 80, eff. June 16, 1995.

Sec. 78.003. SHELL BUYER LICENSE. (a) No person may purchase

for commercial use mussel or clam shells that have been taken

from the public water of the state without a resident or

nonresident shell buyer's license, except as allowed under

Section 78.005 of this code.

(b) The license form shall be prescribed by the department.

(c) The license fee for a resident shell buyer's license is $100

or an amount set by the commission, whichever amount is more.

(d) The license fee for a nonresident shell buyer's license is

$1,500 or an amount set by the commission, whichever amount is

more.

(e) The holder of a shell buyer's license shall file with the

department a report of activities performed under the license in

a form and manner specified by the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 741, Sec. 1, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 931, Sec. 77, eff. June

16, 1995.

Sec. 78.004. EXPORT FEE. The commission may charge a fee of

three cents a pound or an amount set by the commission, whichever

amount is more, for mussels or clams or mussel or clam shells

that are harvested from the public water of the state for export.

Funds collected from shell export fees may be used only for

research and mitigation and management activities associated with

mussels and clams.

Added by Acts 1993, 73rd Leg., ch. 741, Sec. 1, eff. Sept. 1,

1993.

Sec. 78.005. EXEMPTION FOR PERSONAL USE AND CONSUMPTION. A

person who possesses a valid fishing license or who is a resident

and is exempt from licensing requirements under Section 46.002 of

this code may take or harvest from the public water of the state,

for personal use and consumption only, not more than 25 pounds a

day of whole mussels and clams, including shell and soft tissue,

or 12 pounds a day of mussel and clam shells.

Added by Acts 1993, 73rd Leg., ch. 741, Sec. 1, eff. Sept. 1,

1993.

Sec. 78.006. REGULATION OF TAKING, POSSESSION, PURCHASE, AND

SALE OF MUSSELS AND CLAMS. (a) The commission by proclamation

may regulate the taking, possession, purchase, and sale of

mussels and clams. A proclamation issued under this section must

contain findings by the commission that support the need for the

proclamation.

(b) In determining the need for a proclamation under Subsection

(a) of this section, the commission shall consider:

(1) measures to prevent the depletion of mussels and clams;

(2) measures based on the best scientific information available;

(3) measures to manage mussels and clams;

(4) measures, where practicable, that will minimize cost and

avoid unnecessary duplication in their administration; and

(5) measures that will enhance enforcement.

(c) A proclamation issued under Subsection (a) of this section

may limit the quantity and size of mussels and clams that may be

taken, possessed, sold, or purchased and may prescribe the times,

places, conditions, and means and manner of taking mussels and

clams.

(d) A proclamation of the commission under this section prevails

over a proclamation of the commission issued under Chapter 61 of

this code.

(e) A proclamation of the commission under this section does not

prevail over:

(1) an order, rule, or regulation adopted by the commissioner of

health; or

(2) a proclamation of the commission issued under Chapter 66 of

this code.

Added by Acts 1993, 73rd Leg., ch. 741, Sec. 1, eff. Sept. 1,

1993.

Sec. 78.007. UNLAWFUL ACTS. A person who violates the

provisions of this chapter commits a Class C Parks and Wildlife

Code misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 88,

eff. Sept. 1, 1985. Renumbered from Sec. 78.004 and amended by

Acts 1993, 73rd Leg., ch. 741, Sec. 1, eff. Sept. 1, 1993.

SUBCHAPTER B. CRAB LICENSE MANAGEMENT

Sec. 78.101. CRAB LICENSE MANAGEMENT PROGRAM. To promote

efficiency and economic stability in the crabbing industry and to

conserve economically important crab resources, the department

shall implement a crab license management program in accordance

with proclamations adopted by the commission under Chapter 61 and

this subchapter.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 127, eff. Sept. 1,

1997.

Sec. 78.102. DEFINITIONS. In this subchapter:

(1) "Crab" means all species in the families Portunidae and

Xanthidae.

(2) "Commercial crab fishing" means pursuing, taking, attempting

to take, or landing crabs in this state for pay or for the

purpose of sale, barter, or exchange.

(3) "License" means a commercial license issued in accordance

with a proclamation under this subchapter that authorizes

commercial crab fishing or the operation of a commercial crab

boat.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 127, eff. Sept. 1,

1997.

Sec. 78.103. CRAB LICENSE MANAGEMENT REVIEW BOARD. (a) The

license holders under this chapter shall elect a crab license

management review board with an odd number of members greater

than four and fewer than 12.

(b) A member of the review board must be a license holder under

this subchapter or a wholesale fish dealer as defined by Section

47.001 with knowledge of the commercial crab fishing industry.

(c) A majority of the members of the review board may not be

residents of the same county.

(d) The review board shall advise the commission and department

and make recommendations concerning the administrative aspects of

the crab licensing program, including the definition of flagrant

offenses, and hardship appeal cases concerning eligibility,

license transfer, license renewal, license suspension, and

license revocation.

(e) The executive director shall adopt procedures for

determining the size and operations of the review board and the

election and terms of board members. The executive director shall

solicit and consider recommendations regarding these procedures

from persons who purchased crab trap tags after September 1,

1995, and before August 31, 1996, or from holders of licenses

issued under this subchapter.

(f) The review board is not subject to Article 6252-33, Revised

Statutes.

(g) A member of the review board serves without compensation or

a per diem allowance.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 127, eff. Sept. 1,

1997.

Sec. 78.104. LICENSING. (a) If the commission adopts one or

more licenses to be issued under this subchapter, a person may

not engage in commercial crab fishing without a license adopted

by the commission. If the commission adopts a commercial crab

boat license to be issued under this subchapter, a person may not

operate a boat for the purpose of commercial crab fishing without

having a boat license as prescribed by the commission.

(b) A proclamation under this section requiring a license must

contain findings by the commission that support the need for the

proclamation. In determining the need for a license requirement,

the commission shall consider:

(1) measures to prevent waste or depletion of crabs while

achieving, on a continuing basis, the optimum yield for the

fishery;

(2) the best scientific information available;

(3) the effect a licensing program would have on the management

of crabs throughout the jurisdictional range;

(4) the need to promote, where practicable, efficiency in using

crabs; and

(5) the need to enhance enforcement.

(c) A proclamation issued under this section may:

(1) establish a license that is issued to a person, to a person

and limited to a vessel, or to a person according to the

equipment used in commercial crab fishing, including issuing tags

for crab traps placed in public waters under Section 66.018;

(2) establish eligibility requirements for a license, including

the use of historical participation in the industry or

participation in the industry after August 31, 1995, and before

November 14, 1996;

(3) establish requirements for license transfer;

(4) prohibit license transfer during certain time periods; and

(5) establish a lottery or an auction for issuing licenses.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 127, eff. Sept. 1,

1997.

Sec. 78.105. LICENSE FEE. The fee for a license is $500, or an

amount set by the commission, whichever amount is more. All fees

generated by the issuance of a license under this subchapter are

to be sent to the comptroller for deposit to the credit of the

game, fish, and water safety account.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 127, eff. Sept. 1,

1997.

Sec. 78.106. LICENSE RENEWAL. A person seeking to renew a

license established by this subchapter must have held the license

during the preceding license year.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 127, eff. Sept. 1,

1997.

Sec. 78.107. LIMIT ON NUMBER OF LICENSES HELD. (a) A person

may not hold or directly or indirectly control more than three

licenses issued under this subchapter other than an equipment

license.

(b) A license issued to a person other than an individual must

designate an individual in whose name the license will be issued.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 127, eff. Sept. 1,

1997.

Sec. 78.108. EXPIRATION OF LICENSE. A license required by this

subchapter is valid only during the period for which it is issued

without regard to the date on which the license is acquired. Each

period is one year beginning on September 1 or another date set

by the commission.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 127, eff. Sept. 1,

1997.

Sec. 78.109. LICENSE TRANSFER. (a) The commission by rule may

set a fee for the transfer of a license. The amount of the fee

may not exceed the amount of the license fee.

(b) The commission shall send all license transfer fees to the

comptroller for deposit to the credit of the game, fish, and

water safety account.

(c) The commission by proclamation shall allow a license to be

transferred beginning not later than September 1, 2001. The

commission shall annually review the decision regarding license

transfer.

(d) Notwithstanding Subsection (c), a license may be transferred

at any time to an heir or devisee of a deceased license holder,

but only if the heir or devisee is a person who in the absence of

a will would be entitled to all or a portion of the deceased's

property.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 127, eff. Sept. 1,

1997.

Sec. 78.110. LICENSE SUSPENSION AND REVOCATION. (a) The

executive director, after notice to a license holder and the

opportunity for a hearing, may suspend or revoke a license if the

license holder or any other operator of a licensed vessel is

shown to have been convicted of one or more flagrant offenses

defined by a proclamation of the commission during a period

described by the proclamation of the commission.

(b) A license suspension does not affect the license holder's

eligibility to renew the license after the suspension expires.

(c) The same flagrant offense may not be counted for more than

one suspension under this section.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 127, eff. Sept. 1,

1997.

Sec. 78.111. LICENSE BUYBACK. (a) The department may implement

a license buyback program as part of the crab license management

program established by this subchapter.

(b) The commission by rule may establish criteria, using

reasonable classifications, by which the department selects

licenses to be purchased. The commission may delegate to the

executive director, for purposes of this section only, the

authority to develop the criteria through rulemaking procedures,

but the commission by order must finally adopt the rules

establishing the criteria. The commission or executive director

must consult with the crab license management review board

concerning establishment of the criteria.

(c) The commission must retire each license purchased under the

license buyback program until the commission finds that

management of the crab fishery allows reissue of those licenses

through auction or lottery.

(d) The department shall set aside at least 20 percent of the

fee from commercial crab licenses and transfer fees to be used

only for the purpose of buying back commercial crab licenses from

a willing license holder. That money shall be sent to the

comptroller for deposit to the credit of the game, fish, and

water safety account.

(e) The department may accept grants and donations of money or

materials from private or public sources for the purpose of

buying back commercial crab licenses from a willing license

holder and shall send the accepted money or material to the

comptroller for deposit to the credit of the game, fish, and

water safety account to be used only for the purpose of buying

back commercial crab licenses from a willing license holder.

(f) Money to be used for the purpose of buying back commercial

crab licenses is not subject to Section 403.095, Government Code.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 127, eff. Sept. 1,

1997.

Sec. 78.112. PROGRAM ADMINISTRATION; RULES. (a) The executive

director shall establish administrative procedures to carry out

the requirements of this subchapter.

(b) The commission shall adopt any rules necessary for the

administration of the program established under this subchapter.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 127, eff. Sept. 1,

1997.

Sec. 78.113. DISPOSITION OF FUNDS. Money received for a license

issued under this subchapter or fines for violations of this

subchapter shall be remitted to the department by the 10th day of

the month following the date of collection.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 127, eff. Sept. 1,

1997.

Sec. 78.114. PROCLAMATION; PROCEDURES. Subchapter D, Chapter

61, and Sections 61.054 and 61.055 apply to the adoption of

proclamations under this subchapter.

Added by Acts 1997, 75th Leg., ch. 1256, Sec. 127, eff. Sept. 1,

1997.

Sec. 78.115. CRAB TRAPS; REMOVAL OF ABANDONED TRAPS. (a) In

this section, "abandoned crab trap" means a crab trap located in

the public water of this state that is designated as abandoned by

the commission beginning on the first day of a closed season

established by the commission under this section.

(b) The commission may establish a closed season for the use of

crab traps in the public water of this state. The commission by

rule shall designate the closed season as not less than 10 days

or more than 30 days between January 31 and April 1 in years

designated by the commission.

(c) The commission shall adopt rules to govern the removal and

disposal of abandoned crab traps as necessary to enhance:

(1) enforcement of this chapter;

(2) the cleanliness of the beds and bottoms of the public water

of this state;

(3) boating safety; and

(4) the conservation and management of crab resources.

(d) Abandoned crab traps are litter for purposes of Section

365.011, Health and Safety Code, and are subject to immediate

removal and disposal. An abandoned crab trap must be disposed of

in compliance with the Health and Safety Code. Section 12.1105

does not apply to the removal and disposal of an abandoned crab

trap under this section.

(e) A proclamation made by the commission under this section

prevails over a conflicting commission proclamation made under

Chapter 47, 61, or 66.

Added by Acts 2001, 77th Leg., ch. 278, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 858, Sec. 1, eff. June

20, 2003.



CHAPTER 79. EXTENDED FISHERY JURISDICTION

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE D. CRUSTACEANS AND MOLLUSKS

CHAPTER 79. EXTENDED FISHERY JURISDICTION

Sec. 79.001. COMPLIANCE. The department is authorized to

cooperate with the Gulf of Mexico Fishery Management Council

established pursuant to the Fishery Conservation and Management

Act of 1976 (16 U.S.C.A. Section 1801 et seq.), in developing

state management programs which are consistent with plans

proposed by the council and approved by the secretary of

commerce.

Added by Acts 1977, 65th Leg., p. 1280, ch. 501, Sec. 2, eff.

June 15, 1977.

Sec. 79.002. AUTHORITY. The department may follow procedures

outlined in Section 12.027, Chapter 61, or Chapter 77 of this

code in promulgating rules for harvest of any and all species of

marine life subject to the Fishery Conservation and Management

Act of 1976 (16 U.S.C.A. Section 1801 et seq.). The commission

may delegate to the director the duties, responsibilities, and

authority provided by this chapter for taking immediate action as

necessary to modify state coastal fisheries regulations in order

to provide for consistency with federal regulations in the

exclusive economic zone.

Added by Acts 1977, 65th Leg., p. 1280, ch. 501, Sec. 2, eff.

June 15, 1977. Amended by Acts 1995, 74th Leg., ch. 859, Sec. 3,

eff. Sept. 1, 1995.

Sec. 79.003. SUSPENSION OF OTHER LAWS. Irrespective of

exclusions or limited application of the Wildlife Conservation

Act of 1983 (Chapter 61 of this code) or any chapter in Title 7

of this code the commission shall exercise the authority set out

in Section 79.002 of this code and conflicting provisions

limiting the area, species to which applicable, or special

seasons, are hereby suspended when the proclamation of the

commission becomes effective, but only for the period specified

in such proclamation.

Added by Acts 1977, 65th Leg., p. 1280, ch. 501, Sec. 2, eff.

June 15, 1977. Amended by Acts 1983, 68th Leg., p. 34, ch. 9,

art. II, Sec. 3, eff. Aug. 29, 1983.



CHAPTER 81. MANAGEMENT AREAS AND PRESERVES: GENERAL AUTHORITY

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE E. WILDLIFE MANAGEMENT AREAS, SANCTUARIES, AND PRESERVES

CHAPTER 81. MANAGEMENT AREAS AND PRESERVES: GENERAL AUTHORITY

SUBCHAPTER A. ACTS PROHIBITED IN WILDLIFE PROTECTION AREAS

Sec. 81.001. TAKING OF WILDLIFE FROM HATCHERIES AND RESERVATIONS

PROHIBITED. No person may take, injure, or kill any fish kept by

the state in its hatcheries, or any bird or animal kept by the

state on its reservation grounds or elsewhere for propagation or

exhibition purposes.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 90,

eff. Sept. 1, 1985.

Sec. 81.003. TRESPASS ON STATE HATCHERIES AND RESERVATIONS. No

person may enter without the permission of the department on the

grounds of a state fish hatchery or on grounds set apart by the

state for the propagation and keeping of birds and animals.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 91,

eff. Sept. 1, 1985.

Sec. 81.004. FISHING IN SANCTUARY. No person may fish or

attempt to take fish from a fish sanctuary designated under

Subchapter C of this chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 92,

eff. Sept. 1, 1985.

Sec. 81.006. TAKING OR POSSESSING SPECIES FROM WILDLIFE

MANAGEMENT AREAS. No person may take or attempt to take or

possess any wildlife or fish from a wildlife management area

except in the manner and during the times permitted by the

department under Subchapter E of this chapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 93,

eff. Sept. 1, 1985.

Sec. 81.007. PENALTY. A person who violates a provision of this

subchapter commits an offense that is a Class C Parks and

Wildlife Code misdemeanor.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 94, eff.

Sept. 1, 1985.

SUBCHAPTER B. FISH HATCHERIES

Sec. 81.101. SALTWATER AREAS. The commission may construct and

maintain saltwater hatcheries and propagation farms for fish,

oysters, and game on islands owned by the state in coastal water.

Funds available to the department for the enforcement of game,

fish, and oyster laws may be used for costs and expenses

authorized under this section.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 81.102. FRESHWATER AREAS. The department may purchase land

for the construction, maintenance, enlargement, and operation of

freshwater fish hatcheries, and for the construction and

maintenance of passes leading from one body of tidewater to

another. On approval of the title by the attorney general,

purchases may be made from funds appropriated to the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 81.103. PROPERTY ACQUISITION; MANNER AND MEANS. The

department may enter on, condemn, and appropriate land,

easements, rights-of-way, and property of any person or

corporation in the state for the purpose of erecting,

constructing, enlarging, and maintaining fish hatcheries,

buildings, equipment, roads, and passageways to the hatcheries.

The department may also enter on, condemn, and appropriate land,

easements, rights-of-way, and property of any person or

corporation in the state for the purpose of constructing,

enlarging, and maintaining passes or channels from one body of

tidewater to another body of tidewater in the state. The manner

and method of condemnation, assessment, and payment of damages is

the same as is provided for railroads.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 81.104. CONDEMNATION SUITS. Condemnation suits under this

subchapter shall be brought in the name of the State of Texas by

the attorney general at the request of the department and shall

be held in Travis County. All costs in the proceedings shall be

paid by the state or by the person against whom the proceedings

are had, to be determined as in the case of railroad condemnation

proceedings. All damages and pay or compensation for property

awarded in the proceedings shall be paid by the comptroller

against any fund or account in state treasury that is limited in

use for fish or wildlife purposes and that is appropriated to the

department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 48, eff.

Sept. 1, 1993.

SUBCHAPTER C. FISH SANCTUARIES

Sec. 81.206. PROCLAMATION. (a) Sanctuaries shall be set aside

and designated by proclamation of the commission signed by the

presiding officer.

(b) The proclamation must contain:

(1) the area to be included in the sanctuary;

(2) the reason for creation of the sanctuary;

(3) the date on which the proclamation takes effect;

(4) the duration of the proclamation; and

(5) a statement that the sanctuary is set aside and designated

under the authority of this subchapter, the citation of which

must be included.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 2001, 77th Leg., ch. 968, Sec. 52, eff.

Sept. 1, 2001.

Sec. 81.207. NOTICE. The department shall give notice of the

creation of a sanctuary by each of the following methods:

(1) by posting copies of the proclamation on the courthouse door

of each county in which the sanctuary is located;

(2) by publishing a brief summary of the proclamation in a

newspaper in the county in which the sanctuary is located, or in

a newspaper of an adjoining county if the county where the

sanctuary is located has no newspaper, once each week for five

consecutive weeks; and

(3) by posting at least six signs bearing the conspicuous

inscription "State Fish Sanctuary--No Fishing" around the

boundary of the sanctuary.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 81.208. EFFECTIVE DATE OF PROCLAMATION. The proclamation

takes effect on the day of the last publication of the notice

required by Section 81.207(2) of this code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 81.209. EXCLUDED COUNTIES. This subchapter does not apply

to Wichita, Clay, Baylor, and Wilbarger counties.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

SUBCHAPTER D. WILDLIFE MANAGEMENT ASSOCIATION AREAS

Sec. 81.301. WILDLIFE MANAGEMENT ASSOCIATION AREAS. (a) The

department may designate two or more contiguous or proximate

tracts of land as a wildlife management association area if:

(1) each owner of the land applies for the designation;

(2) the land is inhabited by wildlife;

(3) the department determines that observing wildlife and

collecting information on the wildlife will serve the purpose of

wildlife management in the state; and

(4) the landowners agree to provide the department with

information regarding the wildlife under Section 81.302 of this

code.

(b) The department shall prescribe the form and content of an

application under this section.

Added by Acts 1993, 73rd Leg., ch. 418, Sec. 3, eff. Sept. 1,

1993; Acts 1993, 73rd Leg., ch. 635, Sec. 8, eff. Sept. 1, 1993.

Sec. 81.302. WILDLIFE MANAGEMENT PLAN; COLLECTION OF

INFORMATION. (a) Before the department may approve an

application for designation of a wildlife management association

area under this subchapter, the applicants must prepare a

wildlife management plan according to department guidelines for

wildlife management plans.

(b) The department's guidelines shall require the collection of

information on the wildlife that is in a wildlife management

association area.

(c) Activities prescribed in the wildlife management plan must

be conducted annually to maintain the designation of a wildlife

management association.

Added by Acts 1993, 73rd Leg., ch. 418, Sec. 3, eff. Sept. 1,

1993; Acts 1993, 73rd Leg., ch. 635, Sec. 8, eff. Sept. 1, 1993.

Sec. 81.303. RULES. The commission may adopt rules necessary to

implement this subchapter.

Added by Acts 1993, 73rd Leg., ch. 418, Sec. 3, eff. Sept. 1,

1993; Acts 1993, 73rd Leg., ch. 635, Sec. 8, eff. Sept. 1, 1993.

SUBCHAPTER E. WILDLIFE MANAGEMENT AREAS AND PUBLIC HUNTING LANDS

Sec. 81.401. ACQUISITION AND MANAGEMENT OF AREAS. (a) The

department may acquire by donation, purchase, lease, or

otherwise, and develop, maintain, and operate, wildlife

management areas and public hunting lands.

(b) The department may manage, along sound biological lines,

wildlife and fish found on any land the department has or may

acquire as a wildlife management area.

(c) The department may use money from the game, fish, and water

safety account to accomplish the purposes of this section.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 69,

eff. Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

571, Sec. 1, eff. September 1, 2007.

Sec. 81.4011. DEFINITION. In this subchapter, "public hunting

land" means land:

(1) owned, leased, or managed by the department, including a

wildlife management area; and

(2) designated by the director as public hunting land.

Added by Acts 2007, 80th Leg., R.S., Ch.

571, Sec. 2, eff. September 1, 2007.

Sec. 81.4012. APPLICABILITY TO STATE PARK LAND. This subchapter

applies to a state park only:

(1) on public hunting land in the park; and

(2) on specific dates designated by the department for public

hunting activities.

Added by Acts 2007, 80th Leg., R.S., Ch.

571, Sec. 2, eff. September 1, 2007.

Sec. 81.402. REGULATION OF HUNTING AND FISHING. (a) The

executive director may prohibit hunting and fishing in wildlife

management areas or public hunting lands to protect any species

of wildlife or fish.

(b) During an open season in wildlife management areas or public

hunting lands, the executive director may prescribe the number,

kind, sex, and size of game or fish that may be taken.

(c) The executive director may prescribe the means, methods, and

conditions for the taking of game or fish during an open season

in wildlife management areas or public hunting lands.

(d) As sound biological management permits, the commission may

prescribe an open season for hunting after it has established a

classification system for such areas in accordance with Section

13.001(b).

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 217, Sec. 3, eff. May

18, 1993; Acts 1997, 75th Leg., ch. 1256, Sec. 121, eff. Sept. 1,

1997.

Sec. 81.403. PERMITS; FEES. (a) The department may issue a

permit authorizing access to public hunting land or for specific

hunting, fishing, recreational, or other use of public hunting

land or a wildlife management area. The commission by rule shall

prescribe the conditions for the issuance and use of a permit

under this section.

(a-1) Except as provided by this section, permits for hunting of

wildlife or for any other use in wildlife management areas or

public hunting lands shall be issued by the department to

applicants by means of a fair method of distribution subject to

limitations on the maximum number of permits to be issued.

(b) The department may implement a system of issuing special

permits that gives preference to those applicants who have

applied previously but were not selected to receive a permit.

(c) The department shall charge a permit fee in the amount set

by the commission by rule. Revenue from permit fees for access

to state parks must be deposited to the credit of the state parks

account. Revenue from other permit fees under this section must

be deposited to the game, fish, and water safety account.

(d) This subchapter does not exempt any person from compliance

with hunting license laws.

(e) The department may authorize and accept multiple

applications for special hunting permits, programs, packages, or

events.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1983, 68th Leg., p. 2886, ch. 491, Sec. 2,

eff. Aug. 29, 1983; Acts 1985, 69th Leg., ch. 267, art. 1, Sec.

70, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 217, Sec. 4,

eff. May 18, 1993; Acts 1997, 75th Leg., ch. 1256, Sec. 122, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

571, Sec. 3, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

571, Sec. 4, eff. September 1, 2007.

Sec. 81.404. CONTRACTS FOR REMOVAL OF FUR-BEARING ANIMALS AND

REPTILES. (a) The department may contract for the removal of

fur-bearing animals and reptiles in wildlife management areas

under the control of the department. The removal of fur-bearing

animals and reptiles shall be according to sound biological

management practices.

(b) Contracts for the removal of fur-bearing animals and

reptiles shall be entered into under the direction of the

comptroller in the manner provided by general law for the sale of

state property, except that the department shall determine the

means, methods, and quantities of fur-bearing animals and

reptiles to be taken, and the department may accept or reject any

bid received by the comptroller.

(c) Fur-bearing animals may be removed only during the open

season provided by proclamation of the commission under Chapter

71 of this code. Reptiles may be removed at any time unless there

is a proclamation relating to a specific species of reptiles in

effect under Chapter 65 or Chapter 67 of this code, in which case

that species of reptiles may be removed only during the open

season provided for in the proclamation.

(d) Repealed by Acts 1979, 66th Leg., p. 549, ch. 260, art. 1,

Sec. 6, eff. Sept. 1, 1979.

Acts 1975, 64th Leg., p. 1207, ch. 456, Sec. 5, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 549, ch. 260, art. 1,

Sec. 6, eff. Sept. 1, 1979; Acts 1983, 68th Leg., p. 1158, ch.

261, Sec. 2, eff. Aug. 29, 1983.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.107, eff. September 1, 2007.

Sec. 81.405. REGULATION OF RECREATIONAL ACTIVITIES. The

commission may adopt rules governing recreational activities in

wildlife management areas.

Added by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 71, eff.

Sept. 1, 1985.

SUBCHAPTER F. SCIENTIFIC AREAS

Sec. 81.501. CREATION OF SCIENTIFIC AREAS. The department may

promote and establish a state system of scientific areas for the

purposes of education, scientific research, and preservation of

flora and fauna of scientific or educational value.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 81.502. POWERS AND DUTIES. To the extent necessary to

carry out the purposes of this subchapter, the department may:

(1) determine the acceptance or rejection of state scientific

areas proposed for incorporation into a state system of

scientific areas;

(2) make and publish all rules and regulations necessary for the

management and protection of scientific areas;

(3) cooperate and contract with any agencies, organizations, or

individuals for the purposes of this subchapter;

(4) accept gifts, grants, devises, and bequests of money,

securities, or property to be used in accordance with the tenor

of such gift, grant, devise, or bequest;

(5) formulate policies for the selection, acquisition,

management, and protection of state scientific areas;

(6) negotiate for and approve the dedication of state scientific

areas as part of the system;

(7) advocate research, investigations, interpretive programs,

and publication and dissemination of information pertaining to

state scientific areas and related areas of scientific value;

(8) acquire interests in real property by purchase; and

(9) hold and manage lands within the system.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 81.503. LAND OF PUBLIC ENTITIES. All public entities and

their agencies are authorized and urged to acquire, administer,

and dedicate land as state scientific areas within the system

under the policies of the commission authorized by this

subchapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 81.504. EFFECT ON EXISTING AREAS. Inclusion of a state or

local park, preserve, wildlife refuge, or other area within the

system established under this subchapter does not cancel,

supersede, or interfere with any other law or provision of an

instrument relating to the use, management, or development of the

area for other purposes except that any agency administering an

area within the system is responsible for preserving the natural

character of the area under the policies of the commission.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 81.505. PROTECTED STATUS. Neither the designation of an

area as a scientific area within the state system nor an

intrusion, easement, or taking allowed by the commission under

this subchapter voids or replaces a protected status under the

law which the area would have if it were not included within the

system.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 81.506. FUNDS TO BE SPECIFICALLY APPROPRIATED. The

commission may not use any funds for the acquisition of

scientific areas other than those specifically appropriated for

use under this subchapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.



CHAPTER 82. STATUTORY SANCTUARIES AND PRESERVES

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE E. WILDLIFE MANAGEMENT AREAS, SANCTUARIES, AND PRESERVES

CHAPTER 82. STATUTORY SANCTUARIES AND PRESERVES

SUBCHAPTER B. CONNIE HAGAR WILDLIFE SANCTUARY--ROCKPORT

Sec. 82.101. CREATION AND BOUNDARIES. The Connie Hagar Wildlife

Sanctuary--Rockport in Aransas County is described as follows:

Being all of the water area of Aransas Bay and Little Bay between

the shoreline of Live Oak Peninsula and a line described as

follows:

BEGINNING at the point where the city limits of the City of

Rockport intersects the shoreline of the Aransas Bay;

THENCE, one mile due east to a point in Aransas Bay;

THENCE, in a northeasterly direction approximately 1-3/8 miles to

a point which is 1/2 mile due east of Nine Mile Point;

THENCE, in a north by northwesterly direction approximately 2

miles to a point which is 1/2 mile due east of the channel

entrance to the Fulton Harbor;

THENCE, due west to the shoreline of Live Oak Peninsula.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 82.102. BOUNDARY MARKERS. The department shall place

suitable markers defining the boundaries of the wildlife

sanctuary.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 82.103. UNLAWFUL ACT. No person may hunt any bird or

animal within the wildlife sanctuary.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 82.104. PENALTIES. A person who violates any provision of

this subchapter commits an offense that is a Class C Parks and

Wildlife Code misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 96,

eff. Sept. 1, 1985.

SUBCHAPTER C. SIERRA DIABLO WILDLIFE MANAGEMENT AREA, CULBERSON

AND HUDSPETH COUNTIES

Sec. 82.201. CREATION. The department may set aside a fenced

game management area in Culberson and Hudspeth counties for the

protection and perpetuation of Texas Bighorn Mountain Sheep (Ovis

canadensis texiana).

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 72,

eff. Sept. 1, 1985.

Sec. 82.202. ACCEPTANCE OF GIFTS. The department may accept

gifts of land in Culberson and Hudspeth counties or money to be

deposited in the game, fish, and water safety account. The gifts

shall be used for the Texas Bighorn Sheep management unit.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 72,

eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 679, Sec. 49, eff.

Sept. 1, 1993.

Sec. 82.203. LAND PURCHASE; SCHOOL LANDS. The department may

purchase the surface rights in not more than eight sections of

public school lands located in Culberson and Hudspeth counties in

the following blocks: Blocks 65 and 66, T. & P. Ry. Co. land;

Blocks 42-1/2, 43, 54-1/2, Public School Lands. The minerals on

the land purchased shall be reserved to the school fund and

managed by the school land board. The price to be paid for the

land shall not exceed $1 per acre and shall be paid for by the

department out of the game, fish, and water safety account.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 72,

eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 679, Sec. 50, eff.

Sept. 1, 1993.

Sec. 82.204. OTHER LAND; TITLE APPROVAL. The department may

purchase other land in Culberson and Hudspeth counties as

necessary for the operation of the game management unit. The

department may pay for the land out of the game, fish, and water

safety account on approval of the title by the attorney general.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 72,

eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 679, Sec. 51, eff.

Sept. 1, 1993.

Sec. 82.205. LAND PURCHASE; PRIVATE. The department may enter

on, condemn, and appropriate not more than 12 sections of land

belonging to any person or corporation in Culberson and Hudspeth

counties for the purpose stated in this subchapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 72,

eff. Sept. 1, 1985.

Sec. 82.206. CONDEMNATION. The method of condemnation,

assessment, and payment of damages is the same as is provided by

law for railroads. Condemnation suits brought under this

subchapter shall be brought in the name of the State of Texas by

the attorney general at the request of the department. All costs

in the proceedings shall be paid by the state or by the person

against whom the proceedings are had, to be determined as in the

case of railroad proceedings. All damages and pay or compensation

for property awarded in the proceedings shall be paid by the

state by warrant drawn on the game, fish, and water safety

account.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 72,

eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 679, Sec. 52, eff.

Sept. 1, 1993.

Sec. 82.207. EXPENDITURES. All expenditures provided under this

subchapter shall be made from the game, fish, and water safety

account .

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 1, Sec. 72,

eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 679, Sec. 53, eff.

Sept. 1, 1993.

SUBCHAPTER D. WILDLIFE SANCTUARY: GALVESTON COUNTY

Sec. 82.301. CREATION. The group of small islands located in

Galveston Bay near Smith's Point and known as Vingt et Un Islands

are a state wildlife sanctuary.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 82.302. UNLAWFUL ACTS. No person may hunt or in any way

molest any of the birds on any of the islands or within 50 yards

of the islands, nor may any person enter on the islands for any

purpose without first obtaining permission from the department.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 82.303. PENALTIES. A person violating any provision of

this subchapter commits an offense that is a Class C Parks and

Wildlife Code misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 97,

eff. Sept. 1, 1985.

SUBCHAPTER E. GAME AND FISH RESERVE: MARION AND HARRISON COUNTIES

Sec. 82.401. LAND SET ASIDE. All of the public land and school

land situated in, under, and adjacent to the bed of Caddo Lake in

the counties of Marion and Harrison are withdrawn from sale and

preserved for public use as a state game and fish reserve.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 82.402. CREATION. The department may establish one or more

game sanctuaries in the water of Caddo Lake for the protection of

wild ducks, geese, and all other migratory birds. The sanctuaries

shall protect the birds from being pursued, hunted, taken, or

disturbed.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 82.403. BOUNDARY MARKERS. The department shall designate

and define the boundaries of the sanctuaries by placing markers

or signs around the boundaries of each sanctuary with the words

"Game Preserve" on each marker or sign. The markers or signs

shall be placed not more than 500 yards apart.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 82.404. AMOUNT OF AREA SET ASIDE. The sanctuaries shall

not include more than 20 percent of the area of the lake.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 82.405. PUBLIC HUNTING AND FISHING. The public may hunt

and fish on all of the water of the lake except that water set

aside for sanctuaries.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 82.406. INVESTIGATION OF FEASIBILITY OF TIMBER LAND

PURCHASE. The department, in conjunction with the director of

the Texas Forest Service, shall investigate the feasibility and

desirability of acquiring title to a block of timbered land

adjacent to the lake comprising from 5,000 to 10,000 acres, to be

placed under the joint control of the director of the Texas

Forest Service and the department, with the view of ultimately

preserving a belt of native forest for the future and also for

the propagation of game.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 488, Sec. 4, eff.

Sept. 1, 1985.

Sec. 82.407. MINERAL RIGHTS. The mineral rights under the land

reserved for the sanctuaries are withdrawn from sale and the

rights may not be offered for sale until the legislature directs

the rights to be sold.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 82.408. UNLAWFUL ACTS. (a) No person may hunt any kind of

game on the sanctuaries established under this subchapter.

(b) No person may hunt any birds, fowl, or game of any kind on

the sanctuaries established under this subchapter.

(c) No person may pursue or frighten or attempt to pursue or

frighten any birds, fowl, or game of any kind on the sanctuaries

established under this subchapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 82.409. PENALTY. A person who violates any provision of

this subchapter commits an offense that is a Class B Parks and

Wildlife Code misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 98,

eff. Sept. 1, 1985.

SUBCHAPTER F. INGLESIDE COVE WILDLIFE SANCTUARY: SAN PATRICIO AND

NUECES COUNTIES

Sec. 82.501. CREATION. The Ingleside Cove Wildlife Sanctuary is

composed of an area in San Patricio and Nueces counties described

as follows:

BEGINNING at Kinney Bayou on the east shoreline of Ingleside

Cove, also known as North Shore Channel;

THENCE, in a northwesterly direction along the shoreline to

channel marker number "22" with a flashing red light every 4

seconds known as Donnel Point;

THENCE, due west crossing the Reynolds Channel to the east side

of a spoil bank;

THENCE, following the eastern edge of this spoil bank in a

southeasterly direction to its southern most point, continuing

southeast crossing Ingleside cut to the north shore of Ingleside

Point;

THENCE, in an easterly and southeasterly direction along the east

shoreline following the Reynolds Channel through Ingleside Point

to the southern most portion of this cut;

THENCE, due east across the Reynolds Channel to the west

shoreline of the mainland known as the southern most portion of

Ingleside Cove;

THENCE, following the shoreline in a northerly direction being

the east shoreline of Ingleside Cove to the point of beginning.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 82.502. MARKING BOUNDARIES. The department shall place

suitable markers defining the boundary of the wildlife sanctuary

as described in this subchapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 82.503. UNLAWFUL ACTS. (a) No person may hunt any bird

within the sanctuary.

(b) No person may fish by any means other than rod and reel

within the sanctuary.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 82.504. PENALTIES. A person who violates any provision of

this subchapter commits an offense that is a Class C Parks and

Wildlife Code misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 99,

eff. Sept. 1, 1985.

SUBCHAPTER G. FISH HATCHERIES: SMITH COUNTY

Sec. 82.601. CREATION. The department may construct, enlarge,

and maintain fish hatcheries in Smith County.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 82.602. PROPERTY ACQUISITION. The department may enter on,

condemn, and appropriate land, water rights, easements,

rights-of-way, and property of any person or corporation in Smith

County for the purposes designated in this subchapter.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 82.603. CONDEMNATION; MANNER AND MEANS. The method of

condemnation, assessment, and payment of damages is the same as

is provided for railroads. Condemnation suits brought under this

subchapter shall be brought in the name of the State of Texas by

the attorney general at the request of the department. All costs

in the proceedings shall be paid by the state or by the person

against whom the proceedings are had, to be determined as in the

case of railroad condemnation proceedings. All damages and pay or

compensation for property awarded in the proceedings shall be

paid by the state by warrant drawn by the comptroller against any

account in the state treasury appropriated to the department for

the use of constructing and maintaining fish hatcheries.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 54, eff.

Sept. 1, 1993.

SUBCHAPTER H. ISLAND CHANNEL

Sec. 82.651. ISLAND CHANNEL. (a) The department may construct

and maintain a channel through Padre Island, Mustang Island, and

St. Jo Island, or any of them.

(b) The department may contract for the construction of a

channel under this section on approval by the commission and

approval from the federal government of an application for

authority to construct channels.

(c) The cost of the construction and maintenance of a channel

constructed under this section may be paid from the game, fish,

and water safety account only.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 55, eff.

Sept. 1, 1993.

SUBCHAPTER I. LAKE CORPUS CHRISTI GAME SANCTUARY

Sec. 82.701. GAME SANCTUARY. All the water of Lake Corpus

Christi in San Patricio and Live Oak counties is a game

sanctuary.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 82.702. PROHIBITED ACTS. (a) Except as provided in

Subsection (b) of this section, no person may enter on the

portion of Lake Corpus Christi that is a game sanctuary with a

gun or rifle, and no person may attempt to shoot a bird or animal

in the portion of Lake Corpus Christi that is a game sanctuary.

(b) A person may hunt ducks and geese during the open seasons

for ducks and geese with a shotgun in the portion of Lake Corpus

Christi in San Patricio County. This exception does not apply to

hunting within one mile of the boy scout camp, the girl scout

camp, or Lake Corpus Christi Park.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 82.703. MARKERS. The Parks and Wildlife Department shall

erect appropriate markers at intervals adequately spaced to warn

hunters of the one-mile limit around the boy scout camp, the girl

scout camp, and Lake Corpus Christi Park in San Patricio County.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 82.704. PENALTY. A person who violates Section 82.702 of

this code commits an offense that is a Class C Parks and Wildlife

Code misdemeanor.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 100,

eff. Sept. 1, 1985.

SUBCHAPTER J. LASALLE COUNTY RIVERS SANCTUARY

Sec. 82.711. CREATION. All of the land area and public water in

state-owned riverbeds in LaSalle County, including the Nueces and

Frio rivers, is a game sanctuary.

Added by Acts 1977, 65th Leg., p. 2072, ch. 823, Sec. 1, eff.

Aug. 29, 1977.

Sec. 82.712. PROHIBITED ACTS. (a) Except as permitted under

Subsections (b) and (c) of this section, no person may possess,

shoot, or hunt with a firearm, bow and arrow, or crossbow in the

game sanctuary created by Section 82.711 of this code.

(b) Subsection (a) of this section does not apply to a peace

officer of this state, a law enforcement officer of the United

States, or a member of the armed forces of the United States or

of this state during the time that the officer or member is in

the actual discharge of official duties.

(c) Subsection (a) of this section does not apply to waterfowl

hunting on any reservoir owned, operated, or maintained by a

governmental entity now existing or to be constructed on said

rivers.

Added by Acts 1977, 65th Leg., p. 2072, ch. 823, Sec. 1, eff.

Aug. 29, 1977.

Sec. 82.713. PENALTY. A person who violates Section 82.712 of

this code commits an offense that is a Class C Parks and Wildlife

Code misdemeanor.

Added by Acts 1977, 65th Leg., p. 2072, ch. 823, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1985, 69th Leg., ch. 267, art. 3,

Sec. 101, eff. Sept. 1, 1985.

SUBCHAPTER K. MCMULLEN COUNTY RIVERS SANCTUARY

Sec. 82.721. CREATION. All of the land area and public water in

state-owned riverbeds in McMullen County, including the Nueces

and Frio rivers, is a game sanctuary.

Added by Acts 1977, 65th Leg., p. 2072, ch. 823, Sec. 2, eff.

Aug. 29, 1977.

Sec. 82.722. PROHIBITED ACTS. (a) Except as permitted under

Subsections (b) and (c) of this section, no person may possess,

shoot, or hunt with a firearm, bow and arrow, or crossbow in the

game sanctuary created by Section 82.721 of this code.

(b) Subsection (a) of this section does not apply to a peace

officer of this state, a law enforcement officer of the United

States, or a member of the armed forces of the United States or

of this state during the time that the officer or member is in

the actual discharge of official duties.

(c) Subsection (a) of this section does not apply to waterfowl

hunting on any reservoir owned, operated, or maintained by a

governmental entity now existing or to be constructed on said

rivers.

Added by Acts 1977, 65th Leg., p. 2072, ch. 823, Sec. 2, eff.

Aug. 29, 1977.

Sec. 82.723. PENALTY. A person who violates Section 82.722 of

this code commits an offense that is a Class C Parks and Wildlife

Code misdemeanor.

Added by Acts 1977, 65th Leg., p. 2072, ch. 823, Sec. 2, eff.

Aug. 29, 1977. Amended by Acts 1985, 69th Leg., ch. 267, art. 3,

Sec. 102, eff. Sept. 1, 1985.

SUBCHAPTER L. BEE COUNTY RIVERS SANCTUARY

Sec. 82.731. CREATION. All of the land area and water in the

Aransas and Poesta rivers in Bee County, to the extent same are

owned by the state, are declared to be a game sanctuary.

Added by Acts 1981, 67th Leg., p. 2080, ch. 471, Sec. 1, eff.

Aug. 31, 1981.

Sec. 82.732. PROHIBITED ACTS. (a) Except as permitted by

Subsections (b) and (c) of this section, no person may possess,

shoot, or hunt with a firearm, bow and arrow, or crossbow in the

game sanctuary created by Section 82.731 of this code.

(b) Subsection (a) of this section does not apply to a peace

officer of this state, a law enforcement officer of the United

States, or a member of the armed forces of the United States or

of this state during the time that the officer or member is in

the actual discharge of official duties.

(c) Subsection (a) of this section does not apply to waterfowl

hunting on any reservoir owned, operated, or maintained by a

governmental entity now existing or to be constructed on the

listed rivers.

Added by Acts 1981, 67th Leg., p. 2080, ch. 471, Sec. 1, eff.

Aug. 31, 1981.

Sec. 82.733. PENALTY. A person who violates Section 82.732 of

this code commits an offense that is a Class C Parks and Wildlife

Code misdemeanor.

Added by Acts 1981, 67th Leg., p. 2080, ch. 471, Sec. 1, eff.

Aug. 31, 1981. Amended by Acts 1985, 69th Leg., ch. 267, art. 3,

Sec. 103, eff. Sept. 1, 1985.

SUBCHAPTER O. LIVE OAK COUNTY RIVERS SANCTUARY

Sec. 82.761. CREATION. All of the land area and public water in

the state-owned beds of the Nueces, Frio, and Atascosa rivers in

Live Oak County is a game sanctuary.

Added by Acts 1979, 66th Leg., p. 2083, ch. 814, Sec. 1, eff.

Aug. 27, 1979.

Sec. 82.762. PROHIBITED ACTS. (a) Except as permitted by

Subsections (b) and (c) of this section, no person may possess,

shoot, or hunt with a firearm, bow and arrow, or crossbow in the

game sanctuary created by Section 82.761 of this code.

(b) Subsection (a) of this section does not apply to a peace

officer of this state, a law enforcement officer of the United

States, or a member of the armed forces of the United States or

of this state during the time that the officer or member is in

the actual discharge of official duties.

(c) Subsection (a) of this section does not apply to waterfowl

hunting on any reservoir owned, operated, or maintained by a

governmental entity now existing or to be constructed on the

listed rivers.

Added by Acts 1979, 66th Leg., p. 2083, ch. 814, Sec. 1, eff.

Aug. 27, 1979.

Sec. 82.763. PENALTY. A person who violates Section 82.762 of

this code commits an offense that is a Class C Parks and Wildlife

Code misdemeanor.

Added by Acts 1979, 66th Leg., p. 2083, ch. 814, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 1985, 69th Leg., ch. 267, art. 3,

Sec. 104, eff. Sept. 1, 1985.



CHAPTER 83. FEDERAL-STATE AGREEMENTS

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE E. WILDLIFE MANAGEMENT AREAS, SANCTUARIES, AND PRESERVES

CHAPTER 83. FEDERAL-STATE AGREEMENTS

SUBCHAPTER A. FEDERAL-STATE AGREEMENTS

Sec. 83.001. FISH RESTORATION PROJECTS. The department shall

conduct and establish cooperative fish restoration projects under

an Act of Congress entitled "An Act to provide that the United

States shall aid the States in fish restoration and management

projects" (Public Law No. 681, 81st Congress). The department

shall comply with the act and rules and regulations promulgated

under the act by the secretary of the interior.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 83.002. COMMERCIAL FISHERIES RESEARCH. (a) The department

shall conduct research in and develop commercial fisheries under

an Act of Congress entitled "Commercial Fisheries Research and

Development Act of 1964" (Title 16, Sections 779-779f, U.S.C.A.).

The department shall comply with the act and the rules and

regulations promulgated under the act by the secretary of the

interior.

(b) Funds received from the federal government and appropriated

by the state for research and development of commercial fisheries

shall be deposited in the state treasury to the credit of the

game, fish, and water safety account.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 56, eff.

Sept. 1, 1993.

Sec. 83.003. WILDLIFE-RESTORATION PROJECTS. The department

shall establish and conduct cooperative wildlife-restoration

projects under an Act of Congress entitled "An Act to provide

that the United States shall aid the States in

wildlife-restoration projects, and for other purposes" (Public

Law No. 415, 75th Congress). The department shall comply with the

act and rules and regulations promulgated under the act by the

United States secretary of the interior.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 2003, 78th Leg., ch. 536, Sec. 1, eff. June

20, 2003.

Sec. 83.004. MIGRATORY GAME BIRD RESERVATIONS. (a) The United

States of America may acquire by purchase, gift, devise, or lease

areas of land or water in this state necessary for the

establishment of migratory bird reservations under an Act of

Congress entitled "An Act to more effectively meet the

obligations of the United States under the Migratory Bird Treaty

with Great Britain by lessening the dangers threatening migratory

game birds from drainage and other causes by the acquisition of

areas of land and of water to furnish in perpetuity reservations

for the adequate protection of such birds; and authorizing

appropriations for the establishment of such areas, their

maintenance and improvement and for other purposes."

(b) The state retains jurisdiction and authority over the areas

which are not incompatible with the administration, maintenance,

protection, and control of the areas by the United States under

the act.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 83.005. CONSERVATION AGREEMENTS FOR PROTECTION OF SPECIES.

(a) Any conservation agreement between a political subdivision

of the state and the United States Department of the Interior

must be developed in consultation with the Parks and Wildlife

Department.

(b) In this section, "conservation agreement" includes an

agreement between the state or a political subdivision of the

state and the United States Department of the Interior under the

federal act that does not relate to a federal permit as defined

by Section 83.011.

Added by Acts 1999, 76th Leg., ch. 1268, Sec. 2, eff. Sept. 1,

1999.

SUBCHAPTER B. HABITAT PROTECTION BY POLITICAL SUBDIVISIONS

Sec. 83.011. DEFINITIONS. In this chapter:

(1) "Biological advisory team" means three or more professional

biologists retained to provide biological guidance to plan

participants.

(2) "Endangered species" means a species listed by the United

States Department of the Interior as endangered or threatened

under the federal act.

(3) "Federal act" means the federal Endangered Species Act of

1973 (16 U.S.C. Section 1531 et seq.), as amended.

(4) "Federal permit" means a permit issued under Section 7 or

10(a) of the federal act.

(5) "Governmental entity" means a political subdivision of the

state, including:

(A) a municipality; and

(B) a county.

(6) "Habitat conservation plan" means a plan or program to

protect endangered species by habitat preserves or other

protection strategies developed in order to obtain a federal

permit:

(A) that does not require the regulation of non-habitat preserve

land; and

(B) for which the land to be used as habitat preserves, at the

time of application for the federal permit:

(i) is owned by a plan participant; or

(ii) is subject to a contract agreed to by each owner of land in

the habitat preserve or proposed habitat preserve providing that

all or part of the owner's land be used or managed as a habitat

preserve.

(7) "Habitat preserve" means land set aside or managed for the

protection of endangered species under a federal permit.

(8) "Harm" means significant habitat modification or degradation

that, by significantly impairing essential behavioral patterns,

including breeding, feeding, sheltering, or migrating, is the

proximate cause of:

(A) the death of a member of an endangered species; or

(B) the physical injury of a member of an endangered species.

(9) "Land development standards" means rules or ordinances

regulating the development of land, including impervious cover

limitations, building setbacks, zoning, floor-to-area ratios,

building coverage, water quality controls and regulations,

landscaping, building height, development setbacks, compatibility

standards, traffic analyses, driveway cuts, impact fees, and

transfer of development rights. The term does not include fire or

building codes or restrictions on the withdrawal of groundwater.

(10) "Mitigation fee" means a charge or in-kind contribution

that is based on the amount of harm and is paid or provided to a

plan participant in exchange for mitigation credit to be used to

comply with the federal act.

(11) "Plan participant" means a governmental entity that

develops, attempts to develop, adopts, approves, or participates

in a regional habitat conservation plan or habitat conservation

plan.

(12) "Regional habitat conservation plan" means a plan or

program to protect endangered species by habitat preserves or

other protection strategies developed in order to obtain a

federal permit that requires the acquisition or regulation of

land or interests in land not owned by a plan participant at the

time of application for a federal permit.

Added by Acts 1999, 76th Leg., ch. 1268, Sec. 3, eff. Sept. 1,

1999.

Sec. 83.012. PURPOSE. The purpose of this subchapter is to:

(1) establish the requirements for and authority of a

governmental entity to regulate wildlife through the development,

financing, and implementation of a regional habitat conservation

plan or a habitat conservation plan;

(2) encourage governmental entities to use the authority under

this subchapter to develop and implement habitat conservation

plans instead of regional habitat conservation plans;

(3) coordinate, to the greatest extent practicable, habitat

preserves with lands set aside or to be set aside under local,

state, or federal laws or regulations;

(4) prohibit plan participants from devaluing land containing

endangered species or endangered species habitat through plan

participant actions; and

(5) require plan participants of existing regional habitat

conservation plans to comply with the requirements of this

subchapter so that existing regional habitat conservation plans

become habitat conservation plans as quickly as possible.

Added by Acts 1999, 76th Leg., ch. 1268, Sec. 3, eff. Sept. 1,

1999.

Sec. 83.013. AUTHORITY OF DEPARTMENT OR POLITICAL SUBDIVISION.

(a) The department or a political subdivision may participate in

the study and preparation for and creation of a habitat

conservation plan.

(b) Subject to this subchapter, the department or a political

subdivision may participate in the study and preparation for and

creation of a regional habitat conservation plan.

(c) Subject to this subchapter, a political subdivision,

including a municipality acting within its corporate limits or

its extraterritorial jurisdiction, in order to facilitate the

creation of a habitat preserve and the setting aside of land to

protect a species protected under a conservation agreement, may:

(1) purchase land, easements, or leases; and

(2) enter into an agreement with a landowner to establish

alternative land development standards for a tract of land.

(d) A plan participant may accept a federal permit in

conjunction with a regional habitat conservation plan only if the

qualified voters of a plan participant have authorized the

issuance of bonds or other debt financing in an amount equal to

the estimated cost of acquiring all land for habitat preserves

within the time required by this subchapter or the plan

participant has demonstrated that adequate sources of funding

exist to acquire all land for habitat preserves within the time

required by this subchapter.

(e) A governmental entity may not implement a regional habitat

conservation plan or apply for a federal permit in conjunction

with a regional habitat conservation plan if:

(1) the federal act is repealed; or

(2) the endangered species that are subject to conservation and

protection under the federal permit cease to be listed as

endangered or threatened by the United States Department of the

Interior.

Added by Acts 1999, 76th Leg., ch. 1268, Sec. 3, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

388, Sec. 1, eff. June 17, 2005.

Sec. 83.014. LIMITATION OF POWERS. (a) A governmental entity

may not impose a regulation, rule, or ordinance related to

endangered species unless the regulation, rule, or ordinance is

necessary to implement a habitat conservation plan or regional

habitat conservation plan for which the governmental entity was

issued a federal permit. This subsection does not limit the

authority of a governmental entity to adopt a rule, regulation,

or ordinance restricting the withdrawal of groundwater.

(b) A governmental entity may not discriminate against a permit

application, permit approval, or the provision of utility service

for land that:

(1) is or has been designated as habitat preserve or potential

habitat preserve in a regional habitat conservation plan or

habitat conservation plan;

(2) is designated as critical habitat under the federal act; or

(3) has endangered species or endangered species habitat.

(c) A governmental entity may not deny or limit available water

or wastewater service to land in the service area of the

governmental entity that has been designated as habitat preserve

or potential habitat preserve in a regional habitat conservation

plan or in a habitat conservation plan. For purposes of this

subsection, a governmental entity may not remove land from its

water or wastewater utility service areas after the date

established under Section 83.018(b).

(d) A governmental entity may not, as a condition for the

issuance of a permit, approval, or service, require a person to:

(1) pay a mitigation fee to a plan participant;

(2) set aside, lease, or convey land as habitat preserve; or

(3) pay a mitigation fee for land set aside or restricted from

development under local, state, or federal law or regulation.

Added by Acts 1999, 76th Leg., ch. 1268, Sec. 3, eff. Sept. 1,

1999.

Sec. 83.015. BIOLOGICAL REVIEW; CRITERIA. (a) Except as

provided by Subsection (f), a regional habitat conservation plan,

including any mitigation fee, shall be based on the amount of

harm to each endangered species to be protected under the

regional habitat conservation plan.

(b) Except as provided by Subsection (f), the size of proposed

habitat preserves shall be based solely on the amount of harm to

the endangered species to be protected in the regional habitat

conservation plan.

(c) The plan participants, together with the commission and the

landowner members of the citizens advisory committee, shall

appoint a biological advisory team. At least one member shall be

appointed by the commission and one member by the landowner

members of the citizens advisory committee. The member appointed

by the commission serves as presiding officer of the team. The

team shall assist in:

(1) the calculation of harm to the endangered species; and

(2) the sizing and configuring of the habitat preserves.

(d) Meetings of the biological advisory team are subject to the

open meetings law, Chapter 551, Government Code, and all work

product of the biological advisory team is subject to the open

records law, Chapter 552, Government Code.

(e) For purposes of this section, "recovery criteria" means the

criteria developed under a recovery plan in accordance with the

federal act.

(f) After notice and hearing by the plan participants, the

following may be based partly on any recovery criteria applicable

to each endangered species to be protected under the plan:

(1) a regional habitat conservation plan, including any

mitigation fee; or

(2) the size of proposed habitat preserves.

Added by Acts 1999, 76th Leg., ch. 1268, Sec. 3, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

388, Sec. 2, eff. June 17, 2005.

Sec. 83.016. CITIZENS ADVISORY COMMITTEE. (a) The plan

participants shall appoint a citizens advisory committee to

assist in preparing the regional habitat conservation plan and

the application for a federal permit.

(b) At least four members or 33 percent of the citizens advisory

committee, whichever is greater in number, must own undeveloped

land or land in agricultural use in the regional habitat

conservation plan area. A landowner member may not be an employee

or elected official of a plan participant or any other local,

state, or federal governmental entity.

(c) Not later than the 90th day after the initial identification

of the proposed preserve system for the regional habitat

conservation plan, the plan participants shall appoint one

additional landowner, who owns land within the proposed habitat

preserve system, to the citizens advisory committee. The

additional landowner member must comply with Subsection (b).

(d) The commission shall appoint one representative to the

citizens advisory committee. The commission's representative is a

voting member of the committee.

Added by Acts 1999, 76th Leg., ch. 1268, Sec. 3, eff. Sept. 1,

1999.

Sec. 83.017. DEVELOPMENT OF REGIONAL HABITAT CONSERVATION PLAN.

(a) Meetings of the citizens advisory committee and meetings of

the plan participants regarding planning, development, and

implementation of the regional habitat conservation plan are

subject to the open meetings law, Chapter 551, Government Code.

(b) All data, reports, and other information regarding the

regional habitat conservation plan, including field notes, lab

notes, and any other information relied on by the biological

advisory team, are subject to the open records law, Chapter 552,

Government Code.

(c) Not later than the 60th day after the plan participants'

initial identification of the proposed habitat preserve system

for the federal permit, the plan participants shall notify in

writing each owner of land identified by the plan participants as

habitat preserve or potential habitat preserve. The plan

participants shall use the county tax rolls to identify the

owners of land identified as habitat preserve or potential

habitat preserve. The written notice must include at least the

following information:

(1) the tax identification and parcel numbers;

(2) the owner's name and address;

(3) an explanation of the designation or possible designation of

the tract as habitat preserve or potential habitat preserve under

the regional habitat conservation plan;

(4) identification of the citizens advisory committee members,

including telephone numbers, addresses, and the group that each

committee member represents;

(5) identification of employees or agents of plan participants

who can provide information about the regional habitat

conservation plan;

(6) the date of the next citizens advisory committee meeting or

plan participant meeting regarding the regional habitat

conservation plan; and

(7) a description of the status of the regional habitat

conservation plan.

Added by Acts 1999, 76th Leg., ch. 1268, Sec. 3, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

388, Sec. 3, eff. June 17, 2005.

Sec. 83.018. PRESERVE ACQUISITION. (a) The designation of a

tract of land as habitat preserve or potential habitat preserve

or the presence of endangered species or endangered species

habitat may not be considered in determining the fair market

value of the property for acquisition as a habitat preserve.

(b) A change to plan participant rules and regulations,

including land development standards, that occurs after the

earliest date that the biological advisory team, citizens

advisory committee, or plan participant initially identifies a

tract of land as habitat preserve or potential habitat preserve

may not be considered in determining the fair market value of the

land for acquisition as a habitat preserve.

(c) Except as provided by Subsection (d), the plan participants

shall make offers based on fair market value to the landowners

for the acquisition of fee simple or other interest in land

designated in the regional habitat conservation plan as proposed

habitat preserve not later than four years after the issuance of

the federal permit or six years after the initial application for

the federal permit, whichever is later. Except as provided by

Subsection (e), acquisition of all habitat preserves designated

as proposed habitat preserves in the regional habitat

conservation plan must be completed not later than the sixth

anniversary of the date on which the federal permit was issued.

A plan participant subject to this subsection who does not meet

an applicable deadline shall file an application to amend the

federal permit to remove the nonacquired habitat preserve land

from the regional habitat conservation plan as a habitat preserve

not later than the 60th day after the expiration of the

applicable deadline.

(d) If plan participants have not designated a landowner's land

as proposed habitat preserve in a regional habitat conservation

plan before the date on which the federal permit is issued but

designate the land as proposed habitat preserve in a regional

habitat conservation plan on or after that date, plan

participants shall make an offer to the landowner based on fair

market value for the acquisition of fee simple or other interest

in the land not later than the fourth anniversary of the date on

which the land is identified or designated as proposed habitat

preserve.

(e) Plan participants must complete acquisition of land subject

to Subsection (d) as habitat preserves not later than the fifth

anniversary of the date on which the plan participants identified

or designated the land as proposed habitat preserves.

Added by Acts 1999, 76th Leg., ch. 1268, Sec. 3, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

388, Sec. 4, eff. June 17, 2005.

Sec. 83.019. NOTICE AND HEARING REQUIREMENTS. (a) A plan

participant must comply with the notice and hearing requirements

of this section before adopting any regional habitat conservation

plan, plan amendment, ordinance, budget, fee schedule, rule,

regulation, or order to implement this subchapter.

(b) The plan participant, individually or through interlocal

contract, shall publish a notice, including a brief description

of the proposed action and the time and place of a public hearing

on the proposed action, not later than the 30th day before the

public hearing in the newspaper of largest general circulation in

the county in which the plan participant proposing the action is

located.

(c) A public hearing on the proposed action shall be held at the

time and place specified in the notice.

Added by Acts 1999, 76th Leg., ch. 1268, Sec. 3, eff. Sept. 1,

1999.

Sec. 83.020. GRIEVANCE WITH DEVELOPMENT OF REGIONAL HABITAT

CONSERVATION PLAN. (a) An individual appointed to a citizens

advisory committee under Section 83.016(b) may file a grievance

with the commission regarding the development of a regional

habitat conservation plan under this subchapter if the individual

believes that the plan is being developed in violation of this

subchapter. The individual filing the grievance must have been a

member of the citizens advisory committee for the plan named in

the grievance.

(b) A grievance must be filed under this section not later than

the 60th day after the date the plan is approved by the plan

participants. The grievance must cite each provision of this

subchapter alleged to have been violated during the development

of the plan and must describe each act alleged to have violated

this subchapter.

(c) The commission shall review a grievance filed under this

section to determine whether the plan is being developed in

compliance with this subchapter. If after reviewing the grievance

the commission finds that the grievance has no merit, the

commission may dismiss the grievance. If the commission finds

that the grievance does have merit, the commission must hold a

public hearing in accordance with Chapter 551, Government Code.

The commission shall take testimony from each plan participant

and from the individual filing the grievance. On conclusion of

testimony, the commission shall vote on whether to approve or

dismiss the grievance or to schedule a public hearing not later

than the 30th day after the conclusion of the initial public

hearing and to vote after the conclusion of that hearing whether

to approve or dismiss the grievance.

(d) If the commission approves the grievance, the commission

shall instruct the plan participant or participants to amend the

plan so that it will comply with this subchapter.

(e) Repealed by Acts 2005, 79th Leg., Ch. 388, Sec. 6, eff. June

17, 2005.

(f) If an individual files a grievance under this section, that

individual may not file a subsequent grievance.

Added by Acts 1999, 76th Leg., ch. 1268, Sec. 3, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

388, Sec. 5, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

388, Sec. 6, eff. June 17, 2005.



CHAPTER 86. MARL, SAND, GRAVEL, SHELL, AND MUDSHELL

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE F. MARL, SAND, GRAVEL, SHELL, AND MUDSHELL

CHAPTER 86. MARL, SAND, GRAVEL, SHELL, AND MUDSHELL

Sec. 86.001. MANAGEMENT AND PROTECTION. The commission shall

manage, control, and protect marl and sand of commercial value

and all gravel, shell, and mudshell located within the tidewater

limits of the state, and on islands within those limits, and

within the freshwater areas of the state not embraced by a survey

of private land, and on islands within those areas.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 86.002. PERMIT REQUIRED; PENALTY. (a) No person may

disturb or take marl, sand, gravel, shell, or mudshell under the

management and protection of the commission or operate in or

disturb any oyster bed or fishing water for any purpose other

than that necessary or incidental to navigation or dredging under

state or federal authority without first having acquired from the

commission a permit authorizing the activity.

(b) Each day's operation in violation of this section

constitutes a separate offense.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 105,

eff. Sept. 1, 1985.

Sec. 86.003. APPLICATION FOR PERMIT. (a) A person desiring a

permit may apply to the commission.

(b) The application must be in writing and must describe the

area in which authorization to operate is sought.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 86.004. GRANTING OF PERMIT. The commission may grant a

permit to an applicant who has complied with all requirements of

the commission if the commission finds that the disturbing,

taking, and carrying away of marl, sand, gravel, shell, or

mudshell will not:

(1) damage or injuriously affect any island, reef, bar, channel,

river, creek, or bayou used for navigation, or any oysters,

oyster beds, fish, or wildlife in or near the water used in the

operation;

(2) change or injuriously affect any current that would affect

navigation;

(3) significantly and injuriously change the hydrology of the

river;

(4) significantly increase downstream nonpoint source pollution;

and

(5) significantly accelerate erosion upstream or downstream from

the place where the taking occurs.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1995, 74th Leg., ch. 923, Sec. 1, eff.

Sept. 1, 1995.

Sec. 86.005. ECONOMIC CONSIDERATIONS. In determining whether or

not a permit should be granted, the commission shall consider the

injurious effect on oysters, oyster beds, and fish in or near the

water used in the operation as well as the needs of industry for

marl, sand, gravel, shell, and mudshell and its relative value to

the state for commercial use.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 86.006. PERMIT. (a) The permit shall identify the person

authorized to disturb, take, or carry away marl, sand, gravel,

shell, or mudshell and shall describe the nature of the material

that may be disturbed, taken, or carried away.

(b) The permit shall describe the area where the operation may

occur and shall state the purpose of the operation.

(c) The permit may contain other terms and conditions.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 86.007. PERMIT BY RULE. (a) The commission by rule may

establish conditions under which specified activities are

authorized without the requirement of individual permits under

this chapter. An activity conducted in accordance with those

conditions is considered to be under a permit.

(b) Rules adopted under this section shall require a person

proposing to rely on the authorization provided for by this

section to notify the department and, as appropriate, to report

to the department during and after the activity. The rules may

provide for a waiver of the requirement for advance notification

in an emergency. The commission may require a nonrefundable

processing fee to be submitted with the notification.

(c) The department, under rules adopted under this section, may

require an individual permit for any proposed activity.

(d) In addition to the requirements under Subchapter B, Chapter

2001, Government Code, the rules shall require public

notification of the proposed activity to provide the public with

an opportunity to comment on the appropriateness of requiring an

individual permit.

(e) The rules must establish best management practices that must

be followed to minimize potential adverse effects on resources

under the commission's jurisdiction.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1995, 74th Leg., ch. 923, Sec. 2, eff.

Sept. 1, 1995.

Sec. 86.008. DENIAL OF PERMIT. If the commission refuses to

grant a permit to an applicant, it shall make a full written

finding of facts explaining the reason for the refusal.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 86.009. TERMINATION AND REVOCATION. The failure or refusal

by the holder of a permit to comply with any term or condition of

the permit operates as an immediate termination and revocation of

all rights conferred or claimed under the permit.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 86.010. REMOVAL AND REPLANTING OF OYSTERS AND OYSTER BEDS.

(a) The commission may remove oysters and oyster beds and

replant them in other natural or artificial reefs if the

commission finds that the removal and replanting will benefit the

growth and propagation or the betterment of oysters and oyster

beds or fishing conditions.

(b) The removal and replanting of oysters and oyster beds shall

be at the expense of the person holding a permit or of an

applicant for a permit and not the state.

(c) Before authorizing the removal and replanting of oysters or

oyster beds the commission shall give notice to interested

parties and hold a hearing on the subject.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 86.011. DELEGATION OF AUTHORITY. (a) The commission may

delegate to the director authority to grant uncontested permits

under this section if:

(1) the application meets all statutory and administrative

criteria;

(2) no new issues affecting commission policy are presented;

(3) no objection is raised by department staff; and

(4) no timely written requests for hearing are filed or all

requests for hearing have been withdrawn.

(b) On request by the applicant or a concerned person with a

justiciable interest, the commission shall review an application.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1995, 74th Leg., ch. 923, Sec. 3, eff.

Sept. 1, 1995.

Sec. 86.012. SALES OF MATERIALS. (a) The commission, with the

approval of the governor, may sell marl, sand, gravel, shell, and

mudshell for not less than four cents a ton.

(b) The commission may require other terms and conditions for

the sale of marl, sand, gravel, shell, and mudshell.

(c) Payment for sales shall be made to the commission.

(d) Marl, sand, gravel, shell, and mudshell may be removed

without payment to the commission if removed from land or flats

patented to a navigation district by the state for any use on the

land or flats or on any adjoining land or flats for any purpose

for which the land or flats may be used under the authority of

the patent to the district, or if removed to provide access to a

boat ramp under Section 31.141(c) of this code.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1979, 66th Leg., p. 1069, ch. 499, Sec. 2,

eff. Aug. 27, 1979.

Sec. 86.013. USE ON ROADS. (a) A county, subdivision of a

county, city, or town that has a permit to take marl, sand,

gravel, shell, or mudshell is not required to purchase marl,

sand, gravel, shell, or mudshell taken and used for roads and

streets.

(b) A county, subdivision of a county, city, or town that

purchases marl, sand, gravel, shell, or mudshell for use on roads

and streets from a holder of a permit who has purchased the

material from the commission may receive a refund of the amount

paid by the permit holder by submitting a sworn itemized account

of an official of the county, subdivision of the county, city, or

town. All refunds under this subsection must be approved by the

commission and be paid by the comptroller by warrant.

(c) The Texas Transportation Commission may receive a refund of

the amount paid to the commission for the purchase of marl, sand,

gravel, shell, or mudshell used by the transportation commission

on public roads.

(d) The commission may make regulations for the payment of

refunds under this section.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1995, 74th Leg., ch. 165, Sec. 22(67), eff.

Sept. 1, 1995.

Sec. 86.014. USE FOR SEAWALLS, ETC. (a) The commission shall

grant to any county, city, or town that is authorized under

Subchapter A, Chapter 571, Local Government Code, to build and

maintain seawalls a permit for the taking of marl, sand, gravel,

shell, or mudshell to be used for the building, extending,

protecting, maintaining, or improving any seawall, breakwater,

levee, dike, floodway, or drainway.

(b) Permits under this section shall be issued under regulations

established by the commission.

(c) A county, city, or town taking marl, sand, gravel, shell, or

mudshell under this section is not required to purchase the marl,

sand, gravel, shell, or mudshell.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.364, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.77(21), eff. April 1, 2009.

Sec. 86.015. SAND FROM CORPUS CHRISTI AND NUECES BAYS. Sand and

other deposits having no commercial value may be taken from

Corpus Christi and Nueces bays for filling and raising the grade

of the salt flats in the northern part of the city of Corpus

Christi and the lowlands lying north of the north boundary line

of the city of Corpus Christi, in Nueces County, and south of the

south boundary line of the city of Portland, in San Patricio

County, without making payments for it to the commission.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 86.0151. USE TO OPEN BROWN CEDAR CUT. (a) A nonprofit

corporation, fund, or foundation exempted from federal income

taxes under Section 503(c)(3), Internal Revenue Code of 1954, as

amended (26 U.S.C. Sec. 503(c)(3)), may take sand, gravel, marl,

shell, and mudshell from Brown Cedar Cut in Matagorda County for

the sole purpose of opening and reopening that passage between

the Gulf of Mexico and East Matagorda Bay.

(b) The fee required by Section 86.012 of this code does not

apply to sand, gravel, marl, shell, or mudshell taken under

Subsection (a) of this section, and that sand, gravel, marl,

shell, and mudshell may be deposited on private land.

Added by Acts 1979, 66th Leg., p. 911, ch. 419, Sec. 1, eff. Aug.

27, 1979.

Sec. 86.0152. USE TO OPEN CEDAR BAYOU. (a) A nonprofit

corporation, fund, or foundation exempted from federal income

taxes under Section 501(c)(3), Internal Revenue Code of 1954, as

amended (26 U.S.C. Sec. 501(c)(3)), or a political subdivision of

the state may take sand, gravel, marl, shell, and mudshell from

Cedar Bayou in Aransas County for the sole purpose of opening and

reopening that passage between the Gulf of Mexico and Mesquite

Bay.

(b) The fee required by Section 86.012 of this code does not

apply to sand, gravel, marl, shell, or mudshell taken under

Subsection (a) of this section, and that sand, gravel, marl,

shell, and mudshell may be deposited on private land.

Added by Acts 1985, 69th Leg., ch. 771, Sec. 1, eff. June 14,

1985.

Sec. 86.016. DEPOSIT OF FUNDS. The proceeds from the sale of

marl, sand, gravel, shell, and mudshell shall be deposited in the

special game, fish, and water safety account.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 57, eff.

Sept. 1, 1993.

Sec. 86.017. USE OF FUNDS. Funds collected by the commission

from the sale of marl, sand, gravel, shell, and mudshell may be

used for the enforcement of the provisions of this chapter, the

payment of refunds, and the construction and maintenance of fish

hatcheries. No less than three-fourths of the proceeds from the

sale of marl, sand, gravel, shell, and mudshell, after the

payment of refunds, shall be used for the construction and

maintenance of fish hatcheries.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 86.018. TAKING FROM CERTAIN AREAS PROHIBITED. No person

may take marl, sand, gravel, shell, or other material from any

place between a seawall and the water's edge, from a beach or

shoreline within 300 feet of the mean low tide, or within

one-half mile of the end of any seawall, for any purpose other

than that necessary or incidental to navigation or dredging under

state or federal authority.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 106,

eff. Sept. 1, 1985.

Sec. 86.019. OIL AND GAS LESSEES. This chapter does not require

the holder of an oil and gas lease executed by the state to

obtain a permit from the commission to exercise any right granted

under the lease or other laws of this state.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 86.0191. EXEMPTION. (a) The commission shall, by rule,

exempt entities from the requirements of this chapter regarding

permits and fees required for disturbing or taking marl, sand,

gravel, shell, and mudshell for noncommercial purposes when such

disturbances or takings occur for maintenance projects or

construction of new utility lines carried out by public

utilities.

(b) Public utilities shall make every reasonable effort to use

best management practices established by the commission.

Added by Acts 1995, 74th Leg., ch. 61, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 596, Sec. 1, eff.

Sept. 1, 1999.

Sec. 86.020. RULES. The commission may adopt rules to govern:

(1) consideration of applications;

(2) setting and collection of application fees;

(3) assessment of transcript costs in contested cases;

(4) permit conditions;

(5) issuance of permits by rule;

(6) pricing of and terms for payment for substrate materials;

(7) assignability of permits;

(8) payment of refunds;

(9) permit renewal; and

(10) any other matter necessary for the administration of this

chapter.

Added by Acts 1985, 69th Leg., ch. 267, art. 3, Sec. 107, eff.

Sept. 1, 1985. Amended by Acts 1995, 74th Leg., ch. 923, Sec. 4,

eff. Sept. 1, 1995.

Sec. 86.021. EXEMPTIONS. (a) The commission by rule shall

exempt the projects listed in Subsection (b) from any permit

requirement or payment to the department for materials removed if

the commission finds that the state will not be deprived of

significant revenue and there will be no significant adverse

effects on navigation, the coastal sediment budget, riverine

hydrology, erosion, or fish and wildlife resources or their

habitat.

(b) Projects that may be exempted under Subsection (a) include:

(1) projects resulting in insignificant takings or disturbances

of marl, sand, gravel, shell, or mudshell;

(2) projects to restore or maintain the storage capacity of

existing public water supplies;

(3) maintenance projects carried out by public utilities for

noncommercial purposes; and

(4) public road projects contracted by the Texas Department of

Transportation.

(c) The commission may require the performance of scientific

studies as needed to determine the cumulative effect of permitted

operations in a watershed on natural resources using the criteria

described by Section 86.004 and may provide for permit holders to

participate in the performance of those studies. The commission

may reimburse a participating permit holder for costs incurred by

the permit holder in performing the study in an amount equal to

not more than one-fourth of all royalty fees paid by the permit

holder to the commission. Total reimbursements to all

participating permit holders may not exceed one-half the total

cost of the study.

Added by Acts 1995, 74th Leg., ch. 923, Sec. 5, eff. Sept. 1,

1995.

Sec. 86.022. PENALTY. A person who violates Section 86.002 or

86.018 commits an offense that is a Class C Parks and Wildlife

Code misdemeanor.

Added by Acts 1995, 74th Leg., ch. 923, Sec. 5, eff. Sept. 1,

1995.

Sec. 86.023. LIABILITY FOR VALUE OF MATERIAL TAKEN. A person

who takes marl, sand, gravel, shell, or mudshell under the

jurisdiction of the commission in violation of this chapter or a

rule adopted under this chapter is liable to the state for the

value of:

(1) the material taken; and

(2) any other natural resource under the department's

jurisdiction that is damaged or diminished in value.

Added by Acts 1995, 74th Leg., ch. 923, Sec. 5, eff. Sept. 1,

1995.

Sec. 86.024. CIVIL PENALTY. A person who violates this chapter

or a rule, permit, or order of the department issued or adopted

under this chapter is subject to a civil penalty of not less than

$100 or more than $10,000 for each act of violation and for each

day of violation, to be recovered as provided in this chapter.

Added by Acts 1995, 74th Leg., ch. 923, Sec. 5, eff. Sept. 1,

1995.

Sec. 86.025. ENFORCEMENT. (a) If a person has violated, is

violating, or is threatening to violate this chapter or a rule,

permit, or order of the department issued, adopted, or entered

into under this chapter, the director may bring suit to restrain

the person from continuing the violation or threat of violation,

to recover the civil penalty under Section 86.024, to recover the

value of material taken in violation of this chapter, or for any

appropriate combination of these remedies.

(b) On application for injunctive relief and a finding that a

person is violating or threatening to violate a provision of this

chapter or a rule, permit, or order of the department under this

chapter, a court shall grant the injunctive relief the facts may

warrant, without requirement for bond.

(c) At the request of the director, the attorney general or the

county attorney of the county in which the violation or threat of

violation occurred shall bring suit for injunctive relief, to

recover a civil penalty, to recover the value of material taken

in violation of this chapter, or for any appropriate combination

of these remedies. Amounts recovered under this section shall be

credited to the game, fish, and water safety fund. The actual

cost of investigation, reasonable attorney's fees, and reasonable

expert witness fees also may be recovered, and those recovered

amounts shall be credited to the same operating funds from which

expenditures occurred.

Added by Acts 1995, 74th Leg., ch. 923, Sec. 5, eff. Sept. 1,

1995.

Sec. 86.026. MORE THAN ONE DEFENDANT. If more than one

defendant is named in an action under this chapter, each

defendant against whom judgment is rendered is jointly and

severally liable for recovery provided by this chapter.

Added by Acts 1995, 74th Leg., ch. 923, Sec. 5, eff. Sept. 1,

1995.

Sec. 86.027. CIVIL SUIT AND CRIMINAL PROSECUTION PERMISSIBLE.

The pendency or determination of a civil action brought under

this chapter or a criminal prosecution for the same violation

does not bar the other action.

Added by Acts 1995, 74th Leg., ch. 923, Sec. 5, eff. Sept. 1,

1995.



CHAPTER 88. ENDANGERED PLANTS

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE G. PLANTS

CHAPTER 88. ENDANGERED PLANTS

Sec. 88.001. DEFINITIONS. In this chapter:

(1) "Endangered plant" means a species of plant life that is in

danger of extinction throughout all or a significant portion of

its range.

(2) "Threatened plant" means a species of plant life that is

likely to become an endangered species within the foreseeable

future throughout all or a significant portion of its range.

(3) "Protected plant" means a species of plant life that the

director determines is of historical or cultural value to the

state or the area in which it is found.

(4) "Native plant" means any tree, shrub, herb, grass, forb,

legume, fern, fern ally, or wildflower that is indigenous to the

state and that is growing on public or private land.

(5) "Public land" means land that is owned by the state or a

local governmental entity.

(6) "Take" means to collect, pick, cut, dig up, or remove.

Added by Acts 1981, 67th Leg., p. 2461, ch. 637, Sec. 1, eff.

Sept. 1, 1981.

Sec. 88.002. ENDANGERED, THREATENED, OR PROTECTED NATIVE PLANTS.

Species of native plants are endangered, threatened, or

protected if listed as such on:

(1) the United States List of Endangered Plant Species as in

effect on the effective date of this Act (50 C.F.R. Part 17); or

(2) the list of endangered, threatened, or protected native

plants as filed by the director of the department.

Added by Acts 1981, 67th Leg., p. 2461, ch. 637, Sec. 1, eff.

Sept. 1, 1981.

Sec. 88.003. STATEWIDE LIST. The director shall file with the

secretary of state a list of endangered, threatened, or protected

native plants.

Added by Acts 1981, 67th Leg., p. 2461, ch. 637, Sec. 1, eff.

Sept. 1, 1981.

Sec. 88.004. AMENDMENT TO LIST. (a) If the list of endangered

or threatened plants issued by the United States is modified, the

director shall file an order with the secretary of state

accepting the modification unless the director finds that the

plant does not occur in this state. The order is effective

immediately.

(b) The director may amend the list of endangered, threatened,

or protected native plants by filing a modification order with

the secretary of state. The order is effective on filing.

(c) The director shall give public notice of the intention to

file a modification order under Subsection (b) of this section at

least 60 days before the order is filed. The notice must contain

the contents of the proposed order.

(d) The director shall hold a public hearing at least 30 days

before the modification order authorized by Subsection (b) of

this section is filed.

Added by Acts 1981, 67th Leg., p. 2461, ch. 637, Sec. 1, eff.

Sept. 1, 1981.

Sec. 88.005. PERMIT. The department shall issue a permit to a

qualified person to take endangered, threatened, or protected

plants or parts thereof from public land for the purpose of

propagation, education, or scientific studies.

Added by Acts 1981, 67th Leg., p. 2461, ch. 637, Sec. 1, eff.

Sept. 1, 1981.

Sec. 88.006. REGULATIONS. The department shall adopt

regulations to administer the provisions of this chapter,

including regulations to provide for:

(1) permit application forms, fees, and procedures;

(2) hearing procedures;

(3) procedures for identifying endangered, threatened, or

protected plants; and

(4) publication and distribution of lists of endangered,

threatened, or protected plants.

Added by Acts 1981, 67th Leg., p. 2461, ch. 637, Sec. 1, eff.

Sept. 1, 1981.

Sec. 88.007. ACTIVITIES BY THE DEPARTMENT. (a) The department

may conduct biological research and field investigations to help

determine the classification of native plants.

(b) The department may collect and disseminate information about

the conservation of native plants and their habitats.

(c) The department may take an endangered, threatened, or

protected plant from public land without a permit for the purpose

of conservation, education, or scientific studies.

(d) The department shall distribute pictures and other

information concerning endangered, threatened, or protected

plants to law enforcement agencies and the public as the

department determines necessary for educational purposes.

Added by Acts 1981, 67th Leg., p. 2461, ch. 637, Sec. 1, eff.

Sept. 1, 1981. Amended by Acts 1985, 69th Leg., ch. 426, Sec. 1,

eff. Sept. 1, 1985.

Sec. 88.008. PROHIBITED ACTS. (a) Except as otherwise provided

by this chapter, no person may take for commercial sale, possess

for commercial sale, or sell all or part of an endangered,

threatened, or protected plant from public land.

(b) No contract or common carrier may transport or receive for

shipment all or part of an endangered, threatened, or protected

native plant taken from public land.

(c) No person may take for commercial sale, possess for

commercial sale, transport for commercial sale, or sell all or

part of an endangered, threatened, or protected plant from

private land unless the person possesses a permit issued under

Section 88.0081 of this code and each plant is tagged as provided

by Section 88.0081 of this code.

(d) No person may hire or pay another person to take for

commercial sale, possess for commercial sale, transport for

commercial sale, or sell all or part of an endangered,

threatened, or protected plant from private land unless both

persons possess a permit issued under Section 88.0081 of this

code.

Added by Acts 1981, 67th Leg., p. 2461, ch. 637, Sec. 1, eff.

Sept. 1, 1981. Amended by Acts 1985, 69th Leg., ch. 426, Sec. 2,

eff. Sept. 1, 1985.

Sec. 88.0081. PERMIT FOR TAKING PLANTS FROM PRIVATE LAND. (a)

A person who takes, possesses, or transports for commercial sale

or sells an endangered, threatened, or protected plant from

private land, or who hires or pays another to perform those

activities, shall possess a permit issued by the department. The

permit must specify the land from which the taking is

permissible, have attached a copy of the landowner's consent, and

contain any other information required by the department.

(b) A person applying for a permit under this section must

submit to the department:

(1) a copy of the written consent of the landowner from whose

land the plant will be taken; and

(2) a permit fee set by the commission in an amount reasonable

to defray administrative costs.

(c) In addition to the permit required by this section, a person

taking endangered, threatened, or protected plants from private

land shall attach to each plant at the time of taking a tag

issued to the person by the department. The fee for each tag is

$1.

(d) No person may remove the tag from the plant until the plant

has been transplanted into its ultimate site for landscaping or

beautification purposes. Only the ultimate owner or a department

employee may remove the tag.

(e) The commission shall adopt rules specifying the form and

information required for permits and tags issued under this

section.

(f) The department shall waive the tagging fee if it determines

the plants were planted and cultivated for the express purpose of

being harvested for commercial purposes.

Added by Acts 1985, 69th Leg., ch. 426, Sec. 3, eff. Sept. 1,

1985.

Sec. 88.009. EXCEPTIONS. (a) This chapter does not apply to

the taking, possession, or sale of endangered, threatened, or

protected plants if the taking, possession, or sale is incidental

to:

(1) the possession or sale of the real property on which the

plant is growing;

(2) the possession or acquisition of easements or leases on

which the plant is growing; or

(3) the harvest or sale of an agricultural crop if the

endangered, threatened, or protected plant grows among that crop.

(b) This chapter does not apply to the possession,

transportation, or sale of an endangered, threatened, or

protected plant if:

(1) the plant originates in another state; and

(2) the person possessing, transporting, or selling the plant

complies with the terms of any required federal permit or with

the terms of a state permit required by the laws of the

originating state.

Added by Acts 1981, 67th Leg., p. 2461, ch. 637, Sec. 1, eff.

Sept. 1, 1981.

Sec. 88.010. INSPECTIONS. A person authorized to enforce this

chapter may detain for inspection and inspect a vehicle, package,

crate, or other container if the person has probable cause to

believe it contains a plant in violation of this chapter.

Added by Acts 1981, 67th Leg., p. 2461, ch. 637, Sec. 1, eff.

Sept. 1, 1981.

Sec. 88.011. PENALTIES. (a) Except as otherwise provided by

this section, a person who violates any provision of this chapter

commits an offense that is a Class C Parks and Wildlife Code

misdemeanor.

(b) If it is shown at the trial of the defendant that he has

been convicted within the preceding 36 months of a violation of

this chapter, on conviction he shall be punished for a Class B

Parks and Wildlife Code misdemeanor.

(c) If it is shown at the trial of the defendant that he has

been convicted two or more times within the preceding 60 months

of a violation of this chapter, on conviction he shall be

punished for a Class A Parks and Wildlife Code misdemeanor.

(d) A person who hires or pays another person to take, possess,

or transport for commercial sale or sell an endangered,

threatened, or protected plant in violation of Subsection (d) of

Section 88.008 of this code commits an offense. An offense under

this section is a Class B Parks and Wildlife Code misdemeanor.

(e) Each endangered, threatened, or protected plant taken,

possessed, transported, or sold in violation of this chapter

constitutes a separate offense.

Added by Acts 1981, 67th Leg., p. 2461, ch. 637, Sec. 1, eff.

Sept. 1, 1981. Amended by Acts 1985, 69th Leg., ch. 267, art. 3,

Sec. 108, eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 426, Sec.

4, eff. Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 16, Sec. 15.04,

eff. Aug. 26, 1991.

Sec. 88.012. INJUNCTION AGAINST GOVERNMENTAL VIOLATOR. A state

or local governmental agency that violates or threatens to

violate a provision of this chapter is subject to a civil suit

for injunctive relief. The suit shall be brought in the name of

the State of Texas.

Added by Acts 1981, 67th Leg., p. 2461, ch. 637, Sec. 1, eff.

Sept. 1, 1981.



CHAPTER 89. ARTIFICIAL REEFS

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE H. ARTIFICIAL REEFS

CHAPTER 89. ARTIFICIAL REEFS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 89.001. DEFINITIONS. In this chapter:

(1) "Artificial reef" means a structure or system of structures

constructed, placed, or permitted in water covered under this

chapter for the purpose of enhancing fishery resources and

commercial and recreational fishing opportunities.

(2) "National Fishing Enhancement Act" means Title II of Public

Law No. 98-623, enacting 16 U.S.C. Section 1220d and 33 U.S.C.

Sections 2101 through 2106 and amending 16 U.S.C. Sections 1220

through 1220c.

(3) "Reef materials" includes only materials allowed under the

national artificial reef plan adopted under the National Fishing

Enhancement Act for construction of artificial reefs.

(4) "Water covered under this chapter" means the navigable water

of Texas and water of the federal fisheries conservation zone

adjacent to Texas water.

Added by Acts 1989, 71st Leg., ch. 47, Sec. 1, eff. May 1, 1989.

Sec. 89.002. GENERAL DUTIES. (a) The department shall promote,

develop, maintain, monitor, and enhance the artificial reef

potential in water covered under this chapter.

(b) In carrying out the duties under Subsection (a) of this

section, the department shall:

(1) plan and review permit applications for artificial reefs;

(2) coordinate with relevant state and federal agencies;

(3) hold public hearings on proposed artificial reefs;

(4) oversee maintenance and placement requirements of artificial

reefs; and

(5) develop rules and guidelines, in conjunction with the

advisory committee, in the collection of fees, grants, and

donations to the artificial reef account.

Added by Acts 1989, 71st Leg., ch. 47, Sec. 1, eff. May 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 58, eff. Sept. 1,

1993.

Sec. 89.0025. RULES. The commission may adopt rules and

guidelines as necessary to implement this chapter.

Added by Acts 2005, 79th Leg., Ch.

190, Sec. 1, eff. May 27, 2005.

Sec. 89.003. DEPARTMENT AUTHORIZED TO SERVE AS PERMITTEE. (a)

The department may apply for a federal permit and serve as

permittee for an artificial reef located in water covered under

this chapter if the establishment of the reef complies with this

chapter and the National Fishing Enhancement Act.

(b) In applying for a permit under this section, the department

shall:

(1) consult with and consider the views of appropriate federal

and state agencies, local governments, and other interested

persons;

(2) ensure that the provisions in the permit for siting,

constructing, monitoring, maintaining, and managing an artificial

reef are consistent with the criteria and standards established

under this chapter and the National Fishing Enhancement Act;

(3) ensure that title to an artificial reef component or

construction material is unambiguous; and

(4) consider the national artificial reef plan adopted under the

National Fishing Enhancement Act and notify the Secretary of the

United States Department of Commerce of any need to deviate from

that plan.

Added by Acts 1989, 71st Leg., ch. 47, Sec. 1, eff. May 1, 1989.

Sec. 89.004. PERSON OTHER THAN DEPARTMENT AS PERMITTEE. The

department shall review and comment on an application for an

artificial reef permit by a person other than the department to

ensure that the conditions of the permit are consistent with the

state artificial reef plan and the National Fishing Enhancement

Act.

Added by Acts 1989, 71st Leg., ch. 47, Sec. 1, eff. May 1, 1989.

Text of section as added by Acts 2001, 77th Leg., ch. 968, Sec.

46

Sec. 89.005. USE OF BRIDGES, TUNNELS, AND CAUSEWAYS.

(a) The department, in cooperation with the Texas Department of

Transportation and local governments, may use obsolete bridges,

tunnels, and causeways to create artificial reefs under this

chapter.

(b) The department may receive from the Texas Department of

Transportation the transfer of obsolete bridges, tunnels, and

causeways to create artificial reefs.

(c) The department may provide assistance, including money, to a

local government to fulfill the purposes of this section.

(d) Any money appropriated to the department for the artificial

reef program under this chapter may be used for the purposes of

this section.

Added by Acts 2001, 77th Leg., ch. 968, Sec. 46, eff. Sept. 1,

2001.

Text of section as added by Acts 2001, 77th Leg., ch. 1137, Sec.

1

Sec. 89.005. USE OF BRIDGES, TUNNELS, AND CAUSEWAYS.

(a) The Texas Department of Transportation shall coordinate with

the department and local governments to use obsolete bridges,

tunnels, and causeways to create artificial reefs under this

chapter.

(b) The Texas Department of Transportation may transfer obsolete

bridges, tunnels, and causeways to the department to create

artificial reefs.

(c) The department may provide assistance, including money, to a

local government to fulfill the purposes of this section.

(d) Any money appropriated to the department for the artificial

reef program under this chapter may be used for the purposes of

this section.

Added by Acts 2001, 77th Leg., ch. 1137, Sec. 1, eff. June 15,

2001.

Sec. 89.006. REEF CONSTRUCTION BY OTHERS. The department may

authorize a person to place a donation of reef materials in a

permitted zone in accordance with this chapter and commission

rules and guidelines.

Added by Acts 2005, 79th Leg., Ch.

190, Sec. 1, eff. May 27, 2005.

SUBCHAPTER B. STATE ARTIFICIAL REEF PLAN

Sec. 89.021. STATE ARTIFICIAL REEF PLAN. (a) The department

shall develop a state artificial reef plan that meets the purpose

of this chapter and is consistent with the standards under

Section 89.023 of this code.

(b) The department shall administer and enforce the plan in

accordance with this chapter and the National Fishing Enhancement

Act.

(c) The department shall develop any additional technical

information needed to carry out the plan.

(d) Repealed by Acts 1999, 76th Leg., ch. 925, Sec. 2(5), eff.

Sept. 1, 1999.

Added by Acts 1989, 71st Leg., ch. 47, Sec. 1, eff. May 1, 1989.

Amended by Acts 1999, 76th Leg., ch. 925, Sec. 2, eff. Sept. 1,

1999.

Sec. 89.022. REQUIRED PROVISIONS. The state artificial reef

plan must include:

(1) operational guidelines for the plan, including specific

participant roles, and projected funding requirements for the

plan;

(2) geographic, hydrographic, geological, biological,

ecological, social, economic, and other criteria for permitting

and siting artificial reefs;

(3) design, materials, and other criteria for establishing,

constructing, and maintaining artificial reefs;

(4) mechanisms and methodologies for monitoring artificial reefs

in compliance with the requirements of permits issued under the

National Fishing Enhancement Act;

(5) mechanisms and methodologies for managing the use of

artificial reefs;

(6) a map that depicts priority areas for artificial reef

development consistent with this chapter and the National Fishing

Enhancement Act; and

(7) provisions for managing the artificial reef account in a

manner that will assure successful implementation of the plan.

Added by Acts 1989, 71st Leg., ch. 47, Sec. 1, eff. May 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 59, eff. Sept. 1,

1993.

Sec. 89.023. STANDARDS. An artificial reef located in water

covered under this chapter must be sited, constructed,

maintained, monitored, and managed in a manner that:

(1) enhances and conserves fishery resources to the maximum

extent practicable;

(2) facilitates access and use by Texas recreational and

commercial fishermen;

(3) minimizes conflicts among competing uses of water and water

resources;

(4) minimizes environmental risks and risks to personal and

public health and property;

(5) is consistent with generally accepted principles of

international law and national fishing law and does not create

any unreasonable obstruction to navigation;

(6) uses the best scientific information available; and

(7) conforms to the state artificial reef plan.

Added by Acts 1989, 71st Leg., ch. 47, Sec. 1, eff. May 1, 1989.

Sec. 89.024. COMPLETION DATE. The department must complete the

state artificial reef plan on or before September 1, 1990.

Added by Acts 1989, 71st Leg., ch. 47, Sec. 1, eff. May 1, 1989.

Sec. 89.025. REEFS CONSISTENT WITH PLAN. (a) All artificial

reefs developed in state water must be consistent with the state

artificial reef plan.

(b) Comments and recommendations by a state agency regarding

artificial reefs in federal water must be consistent with the

state artificial reef plan.

Added by Acts 1989, 71st Leg., ch. 47, Sec. 1, eff. May 1, 1989.

SUBCHAPTER C. ARTIFICIAL REEF ACCOUNT

Sec. 89.041. ARTIFICIAL REEF ACCOUNT. (a) The artificial reef

account is a separate account in the general revenue fund.

(b) The account is composed of all funds received under Section

89.043 of this code, including interest and earnings.

(c) No state general revenue funds shall be expended in the

development or implementation of this plan.

Added by Acts 1989, 71st Leg., ch. 47, Sec. 1, eff. May 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 60, eff. Sept. 1,

1993.

Sec. 89.042. DEDICATION. The funds received under Section

89.043 of this code are dedicated to the department for the

purpose of carrying out this chapter, including siting,

designing, constructing, monitoring, and otherwise managing an

artificial reef or artificial reef system.

Added by Acts 1989, 71st Leg., ch. 47, Sec. 1, eff. May 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 60, eff. Sept. 1,

1993.

Sec. 89.043. GRANTS, DONATIONS, AND OTHER ASSISTANCE. The

department may accept grants, donations of money or materials,

and other forms of assistance from private and public sources.

Added by Acts 1989, 71st Leg., ch. 47, Sec. 1, eff. May 1, 1989.

Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 60, eff. Sept. 1,

1993.

SUBCHAPTER D. MISCELLANEOUS PROVISIONS

Sec. 89.061. LIABILITY. (a) The state, an agency of the state,

or an insurer of the state or agency of the state is not liable

for damages caused by an activity required under the terms and

conditions of a permit for an artificial reef.

(b) A person who has transferred title of artificial reef

construction materials to the state is not liable for damages

arising from the use of the materials in an artificial reef if

the materials meet applicable requirements of the National

Fishing Enhancement Act and applicable regulations of the United

States Department of the Interior.

Added by Acts 1989, 71st Leg., ch. 47, Sec. 1, eff. May 1, 1989.



CHAPTER 90. ACCESS TO PROTECTED FRESHWATER AREAS

PARKS AND WILDLIFE CODE

TITLE 5. WILDLIFE AND PLANT CONSERVATION

SUBTITLE I. PROTECTED FRESHWATER AREAS

CHAPTER 90. ACCESS TO PROTECTED FRESHWATER AREAS

Sec. 90.001. DEFINITIONS. In this chapter:

(1) "Emergency" means a condition or circumstance in which a

person reasonably believes that an individual has sustained

serious bodily injury or is in imminent danger of serious bodily

injury or that property has sustained significant damage or

destruction or is in imminent danger of significant damage or

destruction.

(2) "Motor vehicle" means any wheeled or tracked vehicle,

machine, tractor, trailer, or semitrailer propelled or drawn by

mechanical power and used to transport a person or thing.

(3) "Navigable river or stream" means a river or stream that

retains an average width of 30 or more feet from the mouth or

confluence up.

(4) "Protected freshwater area" means that portion of the bed,

bottom, or bank of any navigable river or stream that lies at or

below the gradient boundary of the river or stream. The term does

not include that portion of a bed, bottom, or bank that lies

below tidewater limits.

Added by Acts 2003, 78th Leg., ch. 800, Sec. 2, eff. Sept. 1,

2003.

Sec. 90.002. OPERATION OF MOTOR VEHICLE IN PROTECTED FRESHWATER

AREA PROHIBITED. Except as provided by Section 90.003 or 90.004,

a person may not operate a motor vehicle in or on a protected

freshwater area on or after January 1, 2004.

Added by Acts 2003, 78th Leg., ch. 800, Sec. 2, eff. Sept. 1,

2003.

Sec. 90.003. EXEMPTIONS. (a) Section 90.002 does not apply to:

(1) a state, county, or municipal road right-of-way;

(2) a private road crossing established on or before December

31, 2003; or

(3) operation of a motor vehicle by:

(A) a federal, state, or local government employee if operation

of a motor vehicle is necessary for conducting official business;

(B) a person if operation of a motor vehicle is necessary for

reasonable purposes related to usual and customary agricultural

activities;

(C) a person if operation of a motor vehicle is necessary to and

is authorized by a mineral lease;

(D) a person if operation of a motor vehicle is necessary to and

authorized by a crossing easement granted by the General Land

Office under the Natural Resources Code;

(E) a person if operation of a motor vehicle is necessary to an

activity authorized by Chapter 86;

(F) a person in response to an emergency;

(G) a person if operation of a motor vehicle is necessary for

the lawful construction, operation, or maintenance of equipment,

facilities, or structures used for:

(i) the production, transportation, transmission, or

distribution of electric power;

(ii) the provision of telecommunications services or other

services delivered through a cable system;

(iii) the transportation of aggregates, oil, natural gas, coal,

or any product of oil, natural gas, or coal;

(iv) the production, treatment, or transportation of water or

wastewater; or

(v) dredge material disposal placement;

(H) an owner of the uplands adjacent to a protected freshwater

area, the owner's agent, lessee, sublessee, or the lessee or

sublessee's agent, representative, licensee, invitee, or guest

for reasonable purposes related to usual and customary operation

of:

(i) a camp regulated under Chapter 141, Health and Safety Code;

or

(ii) a retreat facility owned and operated by a nonprofit

corporation chartered under the laws of this state before January

1, 1970; or

(I) an owner of the adjacent uplands on both sides of a

protected freshwater area and the owner's agents, employees,

representatives, and lessees only for the purpose of accessing

the owner's property on the opposite side of the protected

freshwater area when no reasonable alternate access is available.

(b) This chapter does not apply to any river with headwaters in

a state other than Texas and a mouth or confluence in a state

other than Texas.

(c) A person exempt under this section who operates a motor

vehicle in or on a protected freshwater area shall do so in a

manner that avoids, to the extent reasonably possible, harming or

disturbing vegetation, wildlife, or wildlife habitat within the

protected freshwater area. A person exempt under this section who

is crossing a protected freshwater area shall cross by the most

direct feasible route.

Added by Acts 2003, 78th Leg., ch. 800, Sec. 2, eff. Sept. 1,

2003.

Sec. 90.004. LOCAL RIVER ACCESS PLAN. (a) A county,

municipality, or river authority may adopt a written local plan

to provide access to a protected freshwater area located within

the county's geographical boundaries or the river authority's or

municipality's jurisdiction.

(b) A local plan adopted under Subsection (a) may:

(1) notwithstanding Section 90.002, allow limited motor vehicle

use in a protected freshwater area;

(2) provide for the county, municipality, or river authority to

collect a fee from a person accessing a protected freshwater

area, the amount of which may not exceed the estimated cost that

the county, municipality, or river authority incurs by allowing

the limited use of motorized vehicles in protected freshwater

areas within its jurisdiction; or

(3) establish other measures consistent with the policy and

purposes of this chapter.

(c) Before a local plan adopted under Subsection (a) may take

effect, a county, municipality, or river authority must file the

plan with the department. A local plan does not take effect until

the plan is approved in writing by the department.

(d) The department may approve, disapprove, or modify a local

plan filed under Subsection (c). In determining whether to

approve, disapprove, or modify a local plan, the department shall

consider whether the plan:

(1) protects fish, wildlife, water quality, and other natural

resources;

(2) protects public safety;

(3) provides for adequate enforcement;

(4) coordinates with adjacent and overlapping jurisdictions;

(5) provides for and publicizes adequate public access to a

protected freshwater area;

(6) provides for adequate public services relating to access to

a protected freshwater area; and

(7) protects private property rights.

(e) The department by rule may adopt additional criteria or

procedures to govern approval of local plans. Lack of rules

adopted under this section alone is not a sufficient basis for

rejecting a local plan.

(f) The department may conduct periodic reviews of a local plan

filed under Subsection (c) to monitor the effectiveness of the

plan.

(g) A person who has reason to believe that a local plan filed

under Subsection (c) does not comply with this section may file a

petition for revocation of the plan with the department.

(h) The department shall revoke approval of a local plan if the

department finds, as a result of a periodic review conducted

under Subsection (f) or a petition for revocation filed under

Subsection (g), that the plan as implemented fails to meet any of

the criteria for approval established by Subsection (d).

(i) The department may adopt rules necessary to implement this

section and Section 90.002, including rules relating to locations

from which a person may launch or retrieve a vessel by trailer

from the banks of a protected freshwater area. For purposes of

this subsection, "vessel" has the meaning assigned by Section

12.101.

Added by Acts 2003, 78th Leg., ch. 800, Sec. 2, eff. Sept. 1,

2003.

Sec. 90.005. ASSISTANCE FROM DEPARTMENT. (a) The department

shall assist a requesting county, municipality, or river

authority in developing a local plan.

(b) A county, municipality, or river authority implementing a

local plan shall remit to the department 20 percent of the

county's, municipality's, or river authority's gross receipts

from fees charged under Section 90.004(b)(2) to offset the

department's administrative costs associated with implementing

this chapter.

Added by Acts 2003, 78th Leg., ch. 800, Sec. 2, eff. Sept. 1,

2003.

Sec. 90.006. STUDIES. The department may conduct studies

necessary to implement this chapter.

Added by Acts 2003, 78th Leg., ch. 800, Sec. 2, eff. Sept. 1,

2003.

Sec. 90.007. LANDOWNER RIGHTS. (a) A prescriptive easement

over private property cannot be created by recreational use of a

protected freshwater area, including by portage over or around

barriers, scouting of obstructions, or crossing of private

property to or from a protected freshwater area.

(b) Nothing in this section shall limit the right of a person to

navigate in, on, or around a protected freshwater area.

Added by Acts 2003, 78th Leg., ch. 800, Sec. 2, eff. Sept. 1,

2003.

Sec. 90.008. PUBLIC ACCESS. (a) Except as otherwise allowed by

law, a person may not restrict, obstruct, interfere with, or

limit public recreational use of a protected freshwater area.

(b) This section does not allow the public to use private

property to gain access to a protected freshwater area without

permission of the landowner.

Added by Acts 2003, 78th Leg., ch. 800, Sec. 2, eff. Sept. 1,

2003.

Sec. 90.009. MOTOR VEHICLE RECREATION SITES. (a) The

department shall establish a program to identify and to

facilitate the development of motor vehicle recreation sites that

are not located in or on a protected freshwater area. The

department shall seek the cooperation of political subdivisions,

landowners, nonprofit groups, and other interested persons in

identifying and facilitating the development of motor vehicle

recreation sites under this subsection.

(b) The department shall seek and use funding from the federal

government and other sources outside the general revenue fund to

identify and facilitate the development of motor vehicle

recreation sites under Subsection (a).

Added by Acts 2003, 78th Leg., ch. 800, Sec. 2, eff. Sept. 1,

2003.

Sec. 90.010. ENFORCEMENT. All peace officers of this state

shall enforce the provisions of this chapter.

Added by Acts 2003, 78th Leg., ch. 800, Sec. 2, eff. Sept. 1,

2003.

Sec. 90.011. PENALTY. (a) A person commits an offense if the

person violates Section 90.002 or 90.008.

(b) Except as provided by Subsection (c), an offense under

Subsection (a) is a Class C misdemeanor.

(c) If it is shown on the trial of an offense under this section

that the defendant was previously convicted two or more times

under Section 90.002 or 90.008, on conviction the defendant shall

be punished for a Class B misdemeanor.

(d) Each violation under this section is a separate offense.

(e) Notwithstanding Section 12.403 of this code, Subchapter B,

Chapter 12, Penal Code, applies to punishments under this

section.

Added by Acts 2003, 78th Leg., ch. 800, Sec. 2, eff. Sept. 1,

2003.






TITLE 6. COMPACTS

CHAPTER 91. GULF STATES COMPACT

PARKS AND WILDLIFE CODE

TITLE 6. COMPACTS

CHAPTER 91. GULF STATES COMPACT

Sec. 91.001. MEMBERS OF COMMISSION. The three members of the

Gulf States Marine Fisheries Commission from the state authorized

under Article III of the Gulf States Marine Fisheries Compact

are:

(1) the executive director of the department;

(2) a legislator appointed jointly by the lieutenant governor

and speaker of the house of representatives; and

(3) a citizen with a knowledge of the marine fisheries problems

appointed by the governor with the advice and consent of the

senate.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 91.002. TERMS OF COMMISSION MEMBERS. (a) The executive

director of the department shall serve on the Gulf States Marine

Fisheries Commission in an ex-officio capacity, and his term

expires when he ceases to hold the office of executive director

of the department. His successor as a member of the Gulf States

Marine Fisheries Commission is his successor as executive

director of the department.

(b) The legislator appointed as a member of the Gulf States

Marine Fisheries Commission shall serve in an ex-officio

capacity, and his term expires at the time he ceases to hold his

legislative office. His successor as a member of the Gulf States

Marine Fisheries Commission shall be appointed as provided by

Section 91.001(2) of this code.

(c) The citizen appointed as a member of the Gulf States Marine

Fisheries Commission shall serve a term of three years or until

his successor has been appointed and has qualified. A vacancy in

this position shall be filled for the unexpired term by

appointment by the governor with the advice and consent of the

senate.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 91.003. DELEGATE OF COMMISSIONER. The executive director

of the department as ex-officio member of the Gulf States Marine

Fisheries Commission may delegate to an authorized employee of

the department the power to be present and participate, including

the right to vote for the executive director, at any meeting,

hearing, or proceeding of the Gulf States Marine Fisheries

Commission.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 91.004. POWERS AND DUTIES. All the powers provided for in

the compact and all the powers necessary or incidental to the

carrying out of the compact are granted to the Gulf States Marine

Fisheries Commission and members of the commission. These powers

are in aid of and supplemental to but not a limitation on the

powers vested in the Gulf States Marine Fisheries Commission by

other laws of this state or by the terms of the compact.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 91.005. COOPERATION OF STATE AGENCIES. (a) All officers

of the state shall do all things falling within their respective

jurisdictions necessary or incidental to the carrying out of the

compact.

(b) All officers, bureaus, departments, and persons in state

government shall furnish the Gulf States Marine Fisheries

Commission information and data requested by the commission and

aid the commission by loan of personnel or other means lying

within their legal rights.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 91.006. REPORTS. The Gulf States Marine Fisheries

Commission shall keep accurate accounts of receipts and

disbursements and shall submit on or before February 10 of each

year a report to the governor and legislature of the state

containing:

(1) a detailed description of the transactions conducted by the

commission during the preceding calendar year;

(2) recommendations for any legislative action considered

advisable or necessary to carry out the intent and purposes of

the compact.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 91.007. AUDITOR. The accounts and books of the Gulf States

Marine Fisheries Commission, including receipts, disbursements,

and other items relating to its financial standing are subject to

audit by the state auditor in accordance with Chapter 321,

Government Code. The auditor shall report the results of the

examination to the governor of each state that is a party to the

compact.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1989, 71st Leg., ch. 584, Sec. 91, eff.

Sept. 1, 1989.

Sec. 91.008. TEXT OF COMPACT. The Gulf States Marine Fisheries

Compact reads as follows:

GULF STATES MARINE FISHERIES COMPACT

The contracting states solemnly agree:

ARTICLE I

Whereas the Gulf Coast States have the proprietary interest in

and jurisdiction over fisheries in the waters within their

respective boundaries, it is the purpose of this compact to

promote the better utilization of the fisheries, marine, shell

and anadromous, of the seaboard of the Gulf of Mexico, by the

development of a joint program for the promotion and protection

of such fisheries and the prevention of the physical waste of the

fisheries from any cause.

ARTICLE II

This compact shall become operative immediately as to those

states ratifying it whenever any two or more of the states of

Florida, Alabama, Mississippi, Louisiana and Texas have ratified

it and the Congress has given its consent, pursuant to Article I,

Section 10 of the Constitution of the United States. Any state

contiguous to any of the aforementioned states or riparian upon

waters which flow into waters under the jurisdiction of any of

the aforementioned States and which are frequented by anadromous

fish or marine species, may become a party hereto as hereinafter

provided.

ARTICLE III

Each state joining herein shall appoint three representatives to

a commission hereby constituted and designated as the Gulf States

Marine Fisheries Commission. One shall be the head of the

administrative agency of such State charged with the conservation

of the fishery resources to which this compact pertains; or, if

there be more than one officer or agency, the official of that

State named by the Governor thereof. The second shall be a member

of the Legislature of such State designated by such Legislature,

or in the absence of such designation, such legislator shall be

designated by the Governor thereof; provided that if it is

constitutionally impossible to appoint a legislator as a

commissioner from such State, the second member shall be

appointed in such manner as may be established by law. The third

shall be a citizen who shall have a knowledge of and interest in

the marine fisheries, to be appointed by the Governor. This

commission shall be a body corporate with the powers and duties

set forth herein.

ARTICLE IV

The duty of the said commission shall be to make inquiry and

ascertain from time to time such methods, practices,

circumstances and conditions as may be disclosed for bringing

about the conservation and the prevention of the depletion and

physical waste of the fisheries, marine, shell and anadromous, of

the Gulf Coast. The commission shall have power to recommend the

coordination of the exercise of the police powers of the several

States within their respective jurisdictions to promote the

preservation of these fisheries and their protection against

over-fishing, waste, depletion or any abuse whatsoever, and to

assure a continuing yield from the fishery resources of the

aforementioned States. To that end the commission shall draft and

recommend to the Governors and Legislatures of the various

signatory States, legislation dealing with the conservation of

the marine, shell and anadromous fisheries of the Gulf seaboard.

The commission shall from time to time present to the Governor of

each compacting State its recommendations relating to enactments

to be presented to the Legislature of that State in furthering

the interest and purposes of this compact. The commission shall

consult with and advise the pertinent administrative agencies in

the States party hereto with regard to problems connected with

the fisheries, and recommend the adoption of such regulations as

it deems advisable. The commission shall have power to recommend

to the States party hereto the stocking of the waters of such

States with fish and fish eggs or joint stocking by some or all

of the States party hereto, and when two or more States shall

jointly stock waters the commission shall act as the coordinating

agency for such stocking.

ARTICLE V

The commission shall elect from its number a chairman and

vice-chairman and shall appoint, and at its pleasure remove or

discharge, such officers and employees as may be required to

carry the provisions of this compact into effect and shall fix

and determine their duties, qualifications and compensation. Said

commission shall adopt rules and regulations for the conduct of

its business. It may establish and maintain one or more offices

for the transaction of its business, and may meet at any time or

place; but must meet at least once a year.

ARTICLE VI

No action shall be taken by the commission in regard to its

general affairs except by the affirmative vote of a majority of

the whole number of compacting States. No recommendation shall be

made by the commission in regard to any species of fish except by

the affirmative vote of a majority of the compacting States which

have an interest in such species. The commission shall define

what shall be an interest.

ARTICLE VII

The Fish and Wildlife Service of the Department of the Interior

of the Government of the United States shall act as the primary

research agency of the Gulf States Marine Fisheries Commission,

cooperating with the research agencies in each State for that

purpose. Representatives of the said Fish and Wildlife Service

shall attend the meetings of the commission. An advisory

committee to be representative of the commercial salt water

fishermen and the salt water anglers and such other interests of

each State as the commissioners deem advisable may be established

by the commissioners from each State for the purpose of advising

those commissioners upon such recommendations as it may desire to

make.

ARTICLE VIII

When any State, other than those named specifically in Article II

of this compact, shall become a party hereto for the purpose of

conserving its anadromous fish or marine species in accordance

with the provisions of Article II, the participation of such

State in the action of the commission shall be limited to such

species of fish.

ARTICLE IX

Nothing in this compact shall be construed to limit the powers of

the proprietary interest of any signatory State, or to repeal or

prevent the enactment of any legislation or the enforcement of

any requirement by a signatory State, imposing additional

conditions and restrictions to conserve its fisheries.

ARTICLE X

It is agreed that any two or more States party hereto may further

amend this compact by acts of their respective Legislatures,

subject to approval of Congress as provided in Article I, Section

X, of the Constitution of the United States, to designate the

Gulf States Marine Fisheries Commission as a joint regulating

authority for the joint regulation of specific fisheries

affecting only such States as shall so compact, and at their

joint expense. The representatives of such States shall

constitute a separate section of the Gulf States Marine Fisheries

Commission for the exercise of the additional powers so granted,

but the creation of such section shall not be deemed to deprive

the States so compacting of any of their privileges or powers in

the Gulf States Marine Fisheries Commission as constituted under

the other Articles of this compact.

ARTICLE XI

Continued absence of representation or of any representative on

the commission from any State party hereto, shall be brought to

the attention of the Governor thereof.

ARTICLE XII

The operating expenses of the Gulf States Marine Fisheries

Commission shall be borne by the States party hereto. Such

initial appropriation as set forth below shall be made available

yearly until modified as hereinafter provided:

Florida

$3,500.00

Alabama

1,000.00

Mississippi

1,000.00

Louisiana

5,000.00

Texas

2,500.00

Total

$13,000.00

The proration and total cost per annum of Thirteen Thousand

($13,000.00) Dollars, above mentioned, is estimative only, for

initial operations, and may be changed when found necessary by

the commission and approved by the Legislatures of the respective

States. Each State party hereto agrees to provide in the manner

most acceptable to it, the travel costs and necessary expenses of

its commissioners and other representatives to and from meetings

of the commission or its duly constituted sections or committees.

ARTICLE XIII

This compact shall continue in force and remain binding upon each

compacting State until renounced by Act of the Legislature of

such State, in such form as it may choose; provided that such

renunciation shall not become effective until six months after

the effective date of the action taken by the Legislature. Notice

of such renunciation shall be given the other States party hereto

by the Secretary of State of compacting State so renouncing upon

passage of the Act.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 91.009. NOTICE OF MEETINGS. For informational purposes,

the department shall file with the secretary of state notice of

compact meetings for publication in the Texas Register.

Added by Acts 1985, 69th Leg., ch. 612, Sec. 2, eff. Sept. 1,

1985.



CHAPTER 92. INTERSTATE WILDLIFE VIOLATOR COMPACT

PARKS AND WILDLIFE CODE

TITLE 6. COMPACTS

CHAPTER 92. INTERSTATE WILDLIFE VIOLATOR COMPACT

Sec. 92.001. MEMBERSHIP IN INTERSTATE WILDLIFE VIOLATOR COMPACT.

(a) On behalf of this state, the commission may enter into the

Interstate Wildlife Violator Compact.

(b) If necessary to protect the interests of this state, the

commission may withdraw from the Interstate Wildlife Violator

Compact in accordance with the terms of the compact.

(c) The commission may take all actions necessary to implement

this chapter, including the adoption of rules and the delegation

of authority to the director.

Added by Acts 2009, 81st Leg., R.S., Ch.

952, Sec. 16, eff. September 1, 2009.






TITLE 7. LOCAL AND SPECIAL LAWS

CHAPTER 114. BELL COUNTY

PARKS AND WILDLIFE CODE

TITLE 7. LOCAL AND SPECIAL LAWS

CHAPTER 114. BELL COUNTY

SUBCHAPTER B. STILLHOUSE HOLLOW RESERVOIR

Sec. 114.011. HUNTING PROHIBITED. (a) Except as provided by

Subsection (b) of this section, no person on the water of

Stillhouse Hollow Reservoir in Bell County or on land that is

owned by the federal government and that is adjacent to

Stillhouse Hollow Reservoir may hunt any wild bird or animal.

(b) A person may hunt birds on the water of Stillhouse Hollow

Reservoir in Bell County or on land that is owned by the federal

government and that is adjacent to Stillhouse Hollow Reservoir

during the open season only if:

(1) the person is at least 600 feet from the nearest private

property line when the person shoots the gun; and

(2) the person uses a shotgun.

(c) Repealed by Acts 1985, 69th Leg., ch. 267, art. 4, Sec. 16,

eff. Sept. 1, 1985.

Added by Acts 1981, 67th Leg., p. 2102, ch. 486, Sec. 1, eff.

Aug. 31, 1981. Amended by Acts 1985, 69th Leg., ch. 267, art. 4,

Sec. 16, eff. Sept. 1, 1985.



CHAPTER 130. CALLAHAN COUNTY

PARKS AND WILDLIFE CODE

TITLE 7. LOCAL AND SPECIAL LAWS

CHAPTER 130. CALLAHAN COUNTY

SUBCHAPTER B. LAKE BAIRD

Sec. 130.013. DISCHARGE OF FIREARM. (a) Except as provided in

this section, no person may shoot, fire, or discharge any pistol

or rifle in, on, along, or across Lake Baird in Callahan County.

(b) This section does not apply to peace officers or other

representatives of the department in the conduct of their

official duties.

(c) This section does not apply to a person hunting with a

shotgun during an open season in Callahan County.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.



CHAPTER 131. CAMERON COUNTY

PARKS AND WILDLIFE CODE

TITLE 7. LOCAL AND SPECIAL LAWS

CHAPTER 131. CAMERON COUNTY

SUBCHAPTER B. PROVISIONS GENERALLY APPLICABLE TO HUNTING

Sec. 131.011. AUDUBON SOCIETY LAND. (a) This section applies

to Green Island and the group of three islands in Big Bay and the

flats, reefs, and shallow water near those islands in Cameron

County during the period that the National Association of the

Audubon Societies is the lessee of those islands.

(b) No person, other than an agent, representative, or employee

of the National Association of Audubon Societies or an officer of

this state or the United States may enter on the land without the

knowledge or consent of the association for the purpose of

hunting a bird or for the purpose of taking or destroying a bird

egg or nest.

(c) No person may hunt or molest a bird on the described land

whether the person is on or off the described land.

(d) No person may discharge a firearm or explosive on or above

the described land.

(e) No person may land, tie, or anchor a fishing boat in the

described land.

(f) This section does not prohibit an agent, representative, or

employee of the association from:

(1) hunting birds known to be a prey on other birds or eggs; or

(2) taking birds and eggs for propagation, conservation, or

scientific purposes.

(g) This section does not prohibit a person from taking refuge

on the described land because of storms.

(h) Repealed by Acts 1985, 69th Leg., ch. 267, art. 4, Sec. 16,

eff. Sept. 1, 1985.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. . Amended by Acts 1985, 69th Leg., ch. 267, art. 4, Sec.

16, eff. Sept. 1, 1985.



CHAPTER 134. CASS COUNTY

PARKS AND WILDLIFE CODE

TITLE 7. LOCAL AND SPECIAL LAWS

CHAPTER 134. CASS COUNTY

SUBCHAPTER E. LAKE TEXARKANA

Sec. 134.041. DISCHARGE OF FIREARM. (a) Except as provided in

this section, no person may shoot a pistol or rifle in, on,

along, or across Lake Texarkana.

(b) Subsection (a) of this section does not apply to peace

officers, game wardens, or representatives of the department in

the lawful discharge of their duties.

(c) Subsection (a) of this section does not apply to a person

hunting with a shotgun during an open season or when it is lawful

to hunt in or on Lake Texarkana.

(d) Repealed by Acts 1985, 69th Leg., ch. 267, art. 4, Sec. 16,

eff. Sept. 1, 1985.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 4, Sec. 16,

eff. Sept. 1, 1985.



CHAPTER 136. CHAMBERS COUNTY

PARKS AND WILDLIFE CODE

TITLE 7. LOCAL AND SPECIAL LAWS

CHAPTER 136. CHAMBERS COUNTY

SUBCHAPTER B. PROVISIONS GENERALLY APPLICABLE TO HUNTING

Sec. 136.012. SHOOTING IN CERTAIN PLACES. (a) No person may

shoot a pistol or rifle in, on, along, or across the water of the

Trinity River, Wallisville Reservoir, and Lake Anahuac in

Chambers County.

(b) No person may shoot a pistol, crossbow, bow and arrow,

shotgun, or rifle in, on, along, or across the water of Oyster

Bayou in Chambers County from State Highway 65 south to the mouth

of Oyster Bayou in East Bay.

(c) The water described in Subsections (a) and (b) of this

section are part of the public fresh water of this state suited

and adapted to the preservation, protection, and propagation of

game and fish, and this section is to aid in the preservation,

protection, and propagation of game and fish.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 136.013. ENFORCEMENT; PENALTIES. (a) Section 136.012 of

this code does not apply to a person hunting migratory waterfowl

with a shotgun during a prescribed open season in and on the

Trinity River and the Wallisville Reservoir.

(b) Sections 136.011 and 136.012 of this code do not apply to

peace officers, or representatives of the department in the

lawful discharge of their duties.

(c) It is the duty of the department to enforce the provisions

of this subchapter, and enforcement officers may arrest without a

warrant a person violating a provision in his presence.

(d) Repealed by Acts 1985, 69th Leg., ch. 267, art. 4, Sec. 16,

eff. Sept. 1, 1985.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 4, Sec. 16,

eff. Sept. 1, 1985.



CHAPTER 143. COLLIN COUNTY

PARKS AND WILDLIFE CODE

TITLE 7. LOCAL AND SPECIAL LAWS

CHAPTER 143. COLLIN COUNTY

SUBCHAPTER C. LAKE LAVON

Sec. 143.023. DISCHARGE OF FIREARM. (a) Except as provided in

Subsections (b) and (c) of this section, no person may shoot,

fire, or discharge any firearm in, on, along, or across Lake

Lavon in Collin County.

(b) This section does not apply to peace officers, game wardens,

or other representatives of the department in the lawful

discharge of their duties.

(c) This section does not apply to a person hunting with a

shotgun during an open season or when it is lawful to hunt in or

on Lake Lavon.

(d) Repealed by Acts 1985, 69th Leg., ch. 267, art. 4, Sec. 16,

eff. Sept. 1, 1985.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 4, Sec. 16,

eff. Sept. 1, 1985.



CHAPTER 202. HARRISON COUNTY

PARKS AND WILDLIFE CODE

TITLE 7. LOCAL AND SPECIAL LAWS

CHAPTER 202. HARRISON COUNTY

SUBCHAPTER D. CADDO LAKE

Sec. 202.031. FIRING WEAPONS. (a) No person may shoot a pistol

or rifle in, on, along, or across Caddo Lake in Harrison County.

(b) This section does not apply to peace officers, game

management officers, or representatives of the Parks and Wildlife

Commission in the discharge of their official duties, nor does it

prevent a person from hunting with a shotgun during an open

season or when it is lawful to hunt in or upon Caddo Lake in

Harrison County.

(c) A person who violates this section is guilty of a

misdemeanor and on conviction is punishable by a fine of not less

than $10 nor more than $200.

(d) Venue for prosecutions for violations of this section is in

Harrison or Marion counties. Prosecutions may be brought and

maintained in either county without regard to the county where

the offense was committed.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.



CHAPTER 216. HUNT COUNTY

PARKS AND WILDLIFE CODE

TITLE 7. LOCAL AND SPECIAL LAWS

CHAPTER 216. HUNT COUNTY

SUBCHAPTER C. SABINE RIVER

Sec. 216.021. SABINE RIVER: NAVIGABILITY. (a) That part of the

Sabine River located between its source and its juncture with the

east boundary line of Hunt County is not a navigable stream for

the purpose of hunting and fishing rights on and along the

stream. This section does not divest the state of whatever title

it may have to the bed or water of the stream.

(b) Article 5302, Revised Civil Statutes of Texas, 1925, does

not apply to that portion of the Sabine River described in

Subsection (a) of this section.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.



CHAPTER 223. JEFFERSON COUNTY

PARKS AND WILDLIFE CODE

TITLE 7. LOCAL AND SPECIAL LAWS

CHAPTER 223. JEFFERSON COUNTY

SUBCHAPTER C. REGULATION OF LAKE SABINE BY CITY OF PORT ARTHUR

Sec. 223.021. RECREATIONAL USE OF LAKE SABINE. The governing

body of the city of Port Arthur, with respect to the waters of

Lake Sabine within the corporate limits of the city, may

designate or otherwise regulate by ordinance certain areas of the

lake as bathing, fishing, swimming, recreational, or other

restricted areas and may adopt rules relating to that regulation.

Added by Acts 1987, 70th Leg., ch. 149, Sec. 23, eff. Sept. 1,

1987.

Sec. 223.023. REGULATION OF BOAT SPEEDS. Notwithstanding any

other state law or rule, the governing body of the city of Port

Arthur may by ordinance regulate the speed of boats on Lake

Sabine within the corporate limits of the city.

Added by Acts 1987, 70th Leg., ch. 149, Sec. 23, eff. Sept. 1,

1987.



CHAPTER 237. KLEBERG COUNTY

PARKS AND WILDLIFE CODE

TITLE 7. LOCAL AND SPECIAL LAWS

CHAPTER 237. KLEBERG COUNTY

SUBCHAPTER C. BIRDS

Sec. 237.022. AUDUBON SOCIETY LAND. (a) This section applies

to North Bird Island and South Bird Island and the flats, reefs,

and shallow water near those islands in Kleberg County during the

period that the National Association of the Audubon Societies is

the lessee of those islands.

(b) No person, other than an agent, representative, or employee

of the National Association of Audubon Societies or an officer of

this state or the United States, may enter on the land without

the knowledge or consent of the association for the purpose of

hunting a bird or for the purpose of taking or destroying a bird

egg or nest.

(c) No person may hunt or molest a bird on the described land

whether the person is on or off the described land.

(d) No person may discharge a firearm or explosive on or above

the described land.

(e) No person may land, tie, or anchor a fishing boat in the

described land.

(f) This section does not prohibit an agent, representative, or

employee of the association from:

(1) hunting birds known to be a prey on other birds or eggs; or

(2) taking birds and eggs for propagation, conservation, or

scientific purposes.

(g) This section does not prohibit a person from taking refuge

on the described land because of storms.

(h) Repealed by Acts 1985, 69th Leg., ch. 267, art. 4, Sec. 16,

eff. Sept. 1, 1985.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 4, Sec. 16,

eff. Sept. 1, 1985.



CHAPTER 246. LIBERTY COUNTY

PARKS AND WILDLIFE CODE

TITLE 7. LOCAL AND SPECIAL LAWS

CHAPTER 246. LIBERTY COUNTY

SUBCHAPTER B. PROVISIONS GENERALLY APPLICABLE TO HUNTING

Sec. 246.012. DISCHARGE OF FIREARMS. (a) Except as provided in

Subsection (b) of this section, no person may shoot a pistol or

rifle in, on, along, and across the water of the Trinity River or

Wallisville Reservoir in Liberty County.

(b) This section does not apply to peace officers or

representatives of the department in the lawful discharge of

their duties or to a person hunting migratory waterfowl during an

open season in and on the Trinity River and Wallisville

Reservoir.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.



CHAPTER 258. MARION COUNTY

PARKS AND WILDLIFE CODE

TITLE 7. LOCAL AND SPECIAL LAWS

CHAPTER 258. MARION COUNTY

SUBCHAPTER B. PROVISIONS GENERALLY APPLICABLE TO HUNTING

Sec. 258.011. SHOOTING PISTOLS ON CADDO LAKE. (a) No person

may shoot a pistol in, on, along, or across Caddo Lake in Marion

County.

(b) This section does not apply to peace officers or employees

of the department engaged in official duties, nor does this

section prohibit hunting with a shotgun during an open season.

(c) Peace officers and authorized employees of the department

may inspect boats and other watercraft for violations of this

section without a warrant.

(d) A prosecution for a violation of this section may be

maintained in Marion or Harrison County without regard to where

the offense occurred.

(e) Repealed by Acts 1985, 69th Leg., ch. 267, art. 4, Sec. 16,

eff. Sept. 1, 1985.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 4, Sec. 16,

eff. Sept. 1, 1985.



CHAPTER 272. MORRIS COUNTY

PARKS AND WILDLIFE CODE

TITLE 7. LOCAL AND SPECIAL LAWS

CHAPTER 272. MORRIS COUNTY

SUBCHAPTER F. LAKE TEXARKANA AND DAINGERFIELD LAKE

Sec. 272.051. DISCHARGE OF FIREARMS. (a) Except as provided in

Subsection (b) of this section, no person may shoot a pistol or

rifle in, on, along, or across Daingerfield Lake or Lake

Texarkana in Morris County.

(b) This section does not apply to peace officers, game wardens,

or agents of the department in the lawful exercise of their duty

or to persons hunting with a shotgun during an open season in or

on Daingerfield Lake or Lake Texarkana.

(c) Repealed by Acts 1985, 69th Leg., ch. 267, art. 4, Sec. 16,

eff. Sept. 1, 1985.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975. Amended by Acts 1985, 69th Leg., ch. 267, art. 4, Sec. 16,

eff. Sept. 1, 1985.



CHAPTER 281. ORANGE COUNTY

PARKS AND WILDLIFE CODE

TITLE 7. LOCAL AND SPECIAL LAWS

CHAPTER 281. ORANGE COUNTY

SUBCHAPTER C. SHRIMP

Sec. 281.022. SHRIMP REGULATIONS. (a) The commission may

regulate the taking of shrimp from the coastal water of Orange

County to provide for the most profitable and equitable harvest

of shrimp from year to year and to conserve and protect the

shrimp resources of Orange County from depletion and waste.

(b) The commission may make regulations to carry out the policy

of this section including regulating:

(1) the size of shrimp that may be taken;

(2) open and closed shrimp seasons;

(3) the means of taking shrimp;

(4) the size and type of boats and equipment that may be used

for taking shrimp;

(5) the length and mesh size of net and trawls and their

spreading devices; and

(6) the possession, transportation, sale, and other handling of

shrimp in the coastal water of Orange County.

(c) The commission by regulation adopted in accordance with this

section may provide for the licensing of all persons taking,

selling, or handling shrimp in Orange County and may license

boats and equipment used for the taking, selling, or handling of

shrimp in Orange County. The commission may adopt the licensing

provisions of the Texas Shrimp Conservation Act (Chapter 77 of

this code).

(d) The commission shall conduct continuous research,

investigations, and studies of the shrimp resources in Orange

County in the same manner as required by Sections 77.004, 77.005,

and 77.006 of this code. Based on the information obtained, and

after hearings, the commission shall promulgate the regulations

authorized by this section. The hearings, the method of adoption

of the regulations, the effective date of the regulations, and

the procedure for appeal shall be governed by the provisions of

Chapter 125, Acts of the 52nd Legislature, Regular Session, 1951,

as amended.

(e) "Coastal water" is defined by Section 77.001(1) of this

code.

(f) A person who violates a regulation of the commission adopted

under this section shall be punished as provided in Section

77.020 of this code. The commission has all powers of enforcement

granted to it under Chapter 77 of this code for the enforcement

of this section.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.



CHAPTER 283. PANOLA COUNTY

PARKS AND WILDLIFE CODE

TITLE 7. LOCAL AND SPECIAL LAWS

CHAPTER 283. PANOLA COUNTY

SUBCHAPTER C. MURVAUL LAKE

Sec. 283.021. CAMPING. No person may camp on the shores of

Murvaul Lake in Panola County on land owned by the Panola County

Fresh Water Supply District Number 1 except at places designated

as campsites by the Board of Supervisors of the Panola County

Fresh Water Supply District Number 1.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 283.022. FIREARMS. (a) Except as provided by Subsection

(b) of this section, no person may possess for shooting a rifle

or pistol of any kind on or over the water of Murvaul Lake in

Panola County.

(b) This section does not apply to a peace officer or game

management officer of this state or to a regular employee of the

Panola County Fresh Water Supply District Number 1.

(c) Possession of a rifle or pistol of any kind within 500 feet

from the water of Murvaul Lake is prima facie evidence of a

violation of this section.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.

Sec. 283.023. CERTAIN WATER SPORTS ON LAKE MURVAUL. No person

may swim, bathe, wade, or water ski in or on Lake Murvaul except

within areas designated by the Board of Supervisors of the Panola

County Fresh Water Supply District No. 1 as areas for swimming,

bathing, wading, or water skiing.

Acts 1975, 64th Leg., p. 1405, ch. 545, Sec. 1, eff. Sept. 1,

1975.



CHAPTER 284. DIMMIT, EDWARDS, FRIO, KENEDY, LLANO, MAVERICK, REAL, UVALDE, AND ZAVALA COUNTIES

PARKS AND WILDLIFE CODE

TITLE 7. LOCAL AND SPECIAL LAWS

CHAPTER 284. DIMMIT, EDWARDS, FRIO, KENEDY, LLANO, MAVERICK,

REAL, UVALDE, AND ZAVALA COUNTIES

Sec. 284.001. DISCHARGE OF FIREARM PROHIBITED. (a) In this

section:

(1) "Firearm" has the meaning assigned by Section 62.014.

(2) "Navigable river or stream" has the meaning assigned by

Section 90.001.

(b) This section applies only to a navigable river or stream

located wholly or partly in Dimmit, Edwards, Frio, Kenedy, Llano,

Maverick, Real, Uvalde, or Zavala County.

(c) Except as provided by Subsection (d), a person may not

discharge a firearm or shoot an arrow from any kind of bow if:

(1) the person is located in or on the bed or bank of a

navigable river or stream at the time the firearm is discharged

or the arrow is shot from the bow; or

(2) any portion of the ammunition discharged or arrow shot could

physically contact the bed or bank of a navigable river or

stream.

(d) This section does not apply to:

(1) an individual acting in the scope of the individual's duties

as a peace officer or department employee; or

(2) the discharge of a shotgun loaded with ammunition that

releases only shot when discharged.

(e) This section does not limit the ability of a license holder

to carry a concealed handgun under the authority of Subchapter H,

Chapter 411, Government Code.

Added by Acts 2005, 79th Leg., Ch.

272, Sec. 1, eff. September 1, 2005.



CHAPTER 350. WOOD COUNTY

PARKS AND WILDLIFE CODE

TITLE 7. LOCAL AND SPECIAL LAWS

CHAPTER 350. WOOD COUNTY

Sec. 350.001. HUNTING ON CERTAIN PARTS OF BIG SANDY CREEK. (a)

A person may not use a boat or any other type of floating device

to hunt or to access land to hunt any wild bird or wild animal on

a part of Big Sandy Creek in Wood County that is:

(1) in an area east of Texas Farm-to-Market Highway 2869 and

within 2.18 miles of that highway; or

(2) between Texas Farm-to-Market Highway 2869 and Texas

Farm-to-Market Highway 49.

(b) A person who violates Subsection (a) commits an offense

subject to the penalties provided by Section 62.013.

Added by Acts 2005, 79th Leg., Ch.

1156, Sec. 2, eff. September 1, 2005.



CHAPTER 355. PENALTIES FOR VIOLATIONS OF TITLE 7, PARKS AND WILDLIFE CODE

PARKS AND WILDLIFE CODE

TITLE 7. LOCAL AND SPECIAL LAWS

CHAPTER 355. PENALTIES FOR VIOLATIONS OF TITLE 7, PARKS AND

WILDLIFE CODE

Sec. 355.001. OFFENSES THAT ARE CLASS C PARKS AND WILDLIFE CODE

MISDEMEANORS. Except as provided by Section 355.002 or 355.003

of this code, a person who violates a provision of Title 7 of

this code commits an offense that is a Class C Parks and Wildlife

Code misdemeanor.

Added by Acts 1985, 69th Leg., ch. 267, art. 4, Sec. 15, eff.

Sept. 1, 1985.

Sec. 355.002. OFFENSES THAT ARE CLASS B PARKS AND WILDLIFE CODE

MISDEMEANORS. A person who violates any of the following

provisions of Title 7 of this code commits an offense that is a

Class B Parks and Wildlife Code misdemeanor:

Section 131.011; 143.023; 229.021; 237.022; 334.041; or 350.021.

Added by Acts 1985, 69th Leg., ch. 267, art. 4, Sec. 15, eff.

Sept. 1, 1985.









PENAL CODE

TITLE 1. INTRODUCTORY PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

PENAL CODE

TITLE 1. INTRODUCTORY PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

Sec. 1.01. SHORT TITLE. This code shall be known and may be

cited as the Penal Code.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 1.02. OBJECTIVES OF CODE. The general purposes of this

code are to establish a system of prohibitions, penalties, and

correctional measures to deal with conduct that unjustifiably and

inexcusably causes or threatens harm to those individual or

public interests for which state protection is appropriate. To

this end, the provisions of this code are intended, and shall be

construed, to achieve the following objectives:

(1) to insure the public safety through:

(A) the deterrent influence of the penalties hereinafter

provided;

(B) the rehabilitation of those convicted of violations of this

code; and

(C) such punishment as may be necessary to prevent likely

recurrence of criminal behavior;

(2) by definition and grading of offenses to give fair warning

of what is prohibited and of the consequences of violation;

(3) to prescribe penalties that are proportionate to the

seriousness of offenses and that permit recognition of

differences in rehabilitation possibilities among individual

offenders;

(4) to safeguard conduct that is without guilt from condemnation

as criminal;

(5) to guide and limit the exercise of official discretion in

law enforcement to prevent arbitrary or oppressive treatment of

persons suspected, accused, or convicted of offenses; and

(6) to define the scope of state interest in law enforcement

against specific offenses and to systematize the exercise of

state criminal jurisdiction.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 1.03. EFFECT OF CODE. (a) Conduct does not constitute an

offense unless it is defined as an offense by statute, municipal

ordinance, order of a county commissioners court, or rule

authorized by and lawfully adopted under a statute.

(b) The provisions of Titles 1, 2, and 3 apply to offenses

defined by other laws, unless the statute defining the offense

provides otherwise; however, the punishment affixed to an offense

defined outside this code shall be applicable unless the

punishment is classified in accordance with this code.

(c) This code does not bar, suspend, or otherwise affect a right

or liability to damages, penalty, forfeiture, or other remedy

authorized by law to be recovered or enforced in a civil suit for

conduct this code defines as an offense, and the civil injury is

not merged in the offense.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 1.04. TERRITORIAL JURISDICTION. (a) This state has

jurisdiction over an offense that a person commits by his own

conduct or the conduct of another for which he is criminally

responsible if:

(1) either the conduct or a result that is an element of the

offense occurs inside this state;

(2) the conduct outside this state constitutes an attempt to

commit an offense inside this state;

(3) the conduct outside this state constitutes a conspiracy to

commit an offense inside this state, and an act in furtherance of

the conspiracy occurs inside this state; or

(4) the conduct inside this state constitutes an attempt,

solicitation, or conspiracy to commit, or establishes criminal

responsibility for the commission of, an offense in another

jurisdiction that is also an offense under the laws of this

state.

(b) If the offense is criminal homicide, a "result" is either

the physical impact causing death or the death itself. If the

body of a criminal homicide victim is found in this state, it is

presumed that the death occurred in this state. If death alone is

the basis for jurisdiction, it is a defense to the exercise of

jurisdiction by this state that the conduct that constitutes the

offense is not made criminal in the jurisdiction where the

conduct occurred.

(c) An offense based on an omission to perform a duty imposed on

an actor by a statute of this state is committed inside this

state regardless of the location of the actor at the time of the

offense.

(d) This state includes the land and water and the air space

above the land and water over which this state has power to

define offenses.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 1.05. CONSTRUCTION OF CODE. (a) The rule that a penal

statute is to be strictly construed does not apply to this code.

The provisions of this code shall be construed according to the

fair import of their terms, to promote justice and effect the

objectives of the code.

(b) Unless a different construction is required by the context,

Sections 311.011, 311.012, 311.014, 311.015, and 311.021 through

311.032 of Chapter 311, Government Code (Code Construction Act),

apply to the construction of this code.

(c) In this code:

(1) a reference to a title, chapter, or section without further

identification is a reference to a title, chapter, or section of

this code; and

(2) a reference to a subchapter, subsection, subdivision,

paragraph, or other numbered or lettered unit without further

identification is a reference to a unit of the next-larger unit

of this code in which the reference appears.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1985, 69th Leg., ch. 479, Sec. 69, eff. Sept. 1,

1985; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994.

Sec. 1.06. COMPUTATION OF AGE. A person attains a specified age

on the day of the anniversary of his birthdate.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 1.07. DEFINITIONS. (a) In this code:

(1) "Act" means a bodily movement, whether voluntary or

involuntary, and includes speech.

(2) "Actor" means a person whose criminal responsibility is in

issue in a criminal action. Whenever the term "suspect" is used

in this code, it means "actor."

(3) "Agency" includes authority, board, bureau, commission,

committee, council, department, district, division, and office.

(4) "Alcoholic beverage" has the meaning assigned by Section

1.04, Alcoholic Beverage Code.

(5) "Another" means a person other than the actor.

(6) "Association" means a government or governmental subdivision

or agency, trust, partnership, or two or more persons having a

joint or common economic interest.

(7) "Benefit" means anything reasonably regarded as economic

gain or advantage, including benefit to any other person in whose

welfare the beneficiary is interested.

(8) "Bodily injury" means physical pain, illness, or any

impairment of physical condition.

(9) "Coercion" means a threat, however communicated:

(A) to commit an offense;

(B) to inflict bodily injury in the future on the person

threatened or another;

(C) to accuse a person of any offense;

(D) to expose a person to hatred, contempt, or ridicule;

(E) to harm the credit or business repute of any person; or

(F) to take or withhold action as a public servant, or to cause

a public servant to take or withhold action.

(10) "Conduct" means an act or omission and its accompanying

mental state.

(11) "Consent" means assent in fact, whether express or

apparent.

(12) "Controlled substance" has the meaning assigned by Section

481.002, Health and Safety Code.

(13) "Corporation" includes nonprofit corporations, professional

associations created pursuant to statute, and joint stock

companies.

(14) "Correctional facility" means a place designated by law for

the confinement of a person arrested for, charged with, or

convicted of a criminal offense. The term includes:

(A) a municipal or county jail;

(B) a confinement facility operated by the Texas Department of

Criminal Justice;

(C) a confinement facility operated under contract with any

division of the Texas Department of Criminal Justice; and

(D) a community corrections facility operated by a community

supervision and corrections department.

(15) "Criminal negligence" is defined in Section 6.03 (Culpable

Mental States).

(16) "Dangerous drug" has the meaning assigned by Section

483.001, Health and Safety Code.

(17) "Deadly weapon" means:

(A) a firearm or anything manifestly designed, made, or adapted

for the purpose of inflicting death or serious bodily injury; or

(B) anything that in the manner of its use or intended use is

capable of causing death or serious bodily injury.

(18) "Drug" has the meaning assigned by Section 481.002, Health

and Safety Code.

(19) "Effective consent" includes consent by a person legally

authorized to act for the owner. Consent is not effective if:

(A) induced by force, threat, or fraud;

(B) given by a person the actor knows is not legally authorized

to act for the owner;

(C) given by a person who by reason of youth, mental disease or

defect, or intoxication is known by the actor to be unable to

make reasonable decisions; or

(D) given solely to detect the commission of an offense.

(20) "Electric generating plant" means a facility that generates

electric energy for distribution to the public.

(21) "Electric utility substation" means a facility used to

switch or change voltage in connection with the transmission of

electric energy for distribution to the public.

(22) "Element of offense" means:

(A) the forbidden conduct;

(B) the required culpability;

(C) any required result; and

(D) the negation of any exception to the offense.

(23) "Felony" means an offense so designated by law or

punishable by death or confinement in a penitentiary.

(24) "Government" means:

(A) the state;

(B) a county, municipality, or political subdivision of the

state; or

(C) any branch or agency of the state, a county, municipality,

or political subdivision.

(25) "Harm" means anything reasonably regarded as loss,

disadvantage, or injury, including harm to another person in

whose welfare the person affected is interested.

(26) "Individual" means a human being who is alive, including an

unborn child at every stage of gestation from fertilization until

birth.

(27) Repealed by Acts 2009, 81st Leg., R.S., Ch. 87, Sec.

25.144, eff. September 1, 2009.

(28) "Intentional" is defined in Section 6.03 (Culpable Mental

States).

(29) "Knowing" is defined in Section 6.03 (Culpable Mental

States).

(30) "Law" means the constitution or a statute of this state or

of the United States, a written opinion of a court of record, a

municipal ordinance, an order of a county commissioners court, or

a rule authorized by and lawfully adopted under a statute.

(31) "Misdemeanor" means an offense so designated by law or

punishable by fine, by confinement in jail, or by both fine and

confinement in jail.

(32) "Oath" includes affirmation.

(33) "Official proceeding" means any type of administrative,

executive, legislative, or judicial proceeding that may be

conducted before a public servant.

(34) "Omission" means failure to act.

(35) "Owner" means a person who:

(A) has title to the property, possession of the property,

whether lawful or not, or a greater right to possession of the

property than the actor; or

(B) is a holder in due course of a negotiable instrument.

(36) "Peace officer" means a person elected, employed, or

appointed as a peace officer under Article 2.12, Code of Criminal

Procedure, Section 51.212 or 51.214, Education Code, or other

law.

(37) "Penal institution" means a place designated by law for

confinement of persons arrested for, charged with, or convicted

of an offense.

(38) "Person" means an individual, corporation, or association.

(39) "Possession" means actual care, custody, control, or

management.

(40) "Public place" means any place to which the public or a

substantial group of the public has access and includes, but is

not limited to, streets, highways, and the common areas of

schools, hospitals, apartment houses, office buildings, transport

facilities, and shops.

(41) "Public servant" means a person elected, selected,

appointed, employed, or otherwise designated as one of the

following, even if he has not yet qualified for office or assumed

his duties:

(A) an officer, employee, or agent of government;

(B) a juror or grand juror; or

(C) an arbitrator, referee, or other person who is authorized by

law or private written agreement to hear or determine a cause or

controversy; or

(D) an attorney at law or notary public when participating in

the performance of a governmental function; or

(E) a candidate for nomination or election to public office; or

(F) a person who is performing a governmental function under a

claim of right although he is not legally qualified to do so.

(42) "Reasonable belief" means a belief that would be held by an

ordinary and prudent man in the same circumstances as the actor.

(43) "Reckless" is defined in Section 6.03 (Culpable Mental

States).

(44) "Rule" includes regulation.

(45) "Secure correctional facility" means:

(A) a municipal or county jail; or

(B) a confinement facility operated by or under a contract with

any division of the Texas Department of Criminal Justice.

(46) "Serious bodily injury" means bodily injury that creates a

substantial risk of death or that causes death, serious permanent

disfigurement, or protracted loss or impairment of the function

of any bodily member or organ.

(46-a) "Sight order" means a written or electronic instruction

to pay money that is authorized by the person giving the

instruction and that is payable on demand or at a definite time

by the person being instructed to pay. The term includes a

check, an electronic debit, or an automatic bank draft.

(47) "Swear" includes affirm.

(48) "Unlawful" means criminal or tortious or both and includes

what would be criminal or tortious but for a defense not

amounting to justification or privilege.

(49) "Death" includes, for an individual who is an unborn child,

the failure to be born alive.

(b) The definition of a term in this code applies to each

grammatical variation of the term.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1975, 64th Leg., p. 912, ch. 342, Sec. 1, eff.

Sept. 1, 1975; Acts 1977, 65th Leg., p. 2123, ch. 848, Sec. 1,

eff. Aug. 29, 1977; Acts 1979, 66th Leg., p. 1113, ch. 530, Sec.

1, eff. Aug. 27, 1979; Acts 1979, 66th Leg., p. 1520, ch. 655,

Sec. 1, eff. Sept. 1, 1979; Acts 1987, 70th Leg., ch. 167, Sec.

5.01(a)(43), eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 997,

Sec. 1, eff. Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 543, Sec.

1, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01,

eff. Sept. 1, 1994; Acts 2003, 78th Leg., ch. 822, Sec. 2.01,

eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.144, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

421, Sec. 1, eff. September 1, 2009.

Sec. 1.08. PREEMPTION. No governmental subdivision or agency

may enact or enforce a law that makes any conduct covered by this

code an offense subject to a criminal penalty. This section shall

apply only as long as the law governing the conduct proscribed by

this code is legally enforceable.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 1.09. CONCURRENT JURISDICTION UNDER THIS CODE TO PROSECUTE

OFFENSES THAT INVOLVE STATE PROPERTY. With the consent of the

appropriate local county or district attorney, the attorney

general has concurrent jurisdiction with that consenting local

prosecutor to prosecute under this code any offense an element of

which occurs on state property or any offense that involves the

use, unlawful appropriation, or misapplication of state property,

including state funds.

Added by Acts 2007, 80th Leg., R.S., Ch.

378, Sec. 1, eff. June 15, 2007.



CHAPTER 2. BURDEN OF PROOF

PENAL CODE

TITLE 1. INTRODUCTORY PROVISIONS

CHAPTER 2. BURDEN OF PROOF

Sec. 2.01. PROOF BEYOND A REASONABLE DOUBT. All persons are

presumed to be innocent and no person may be convicted of an

offense unless each element of the offense is proved beyond a

reasonable doubt. The fact that he has been arrested, confined,

or indicted for, or otherwise charged with, the offense gives

rise to no inference of guilt at his trial.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 2.02. EXCEPTION. (a) An exception to an offense in this

code is so labeled by the phrase: "It is an exception to the

application of . . . ."

(b) The prosecuting attorney must negate the existence of an

exception in the accusation charging commission of the offense

and prove beyond a reasonable doubt that the defendant or

defendant's conduct does not fall within the exception.

(c) This section does not affect exceptions applicable to

offenses enacted prior to the effective date of this code.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 2.03. DEFENSE. (a) A defense to prosecution for an

offense in this code is so labeled by the phrase: "It is a

defense to prosecution . . . ."

(b) The prosecuting attorney is not required to negate the

existence of a defense in the accusation charging commission of

the offense.

(c) The issue of the existence of a defense is not submitted to

the jury unless evidence is admitted supporting the defense.

(d) If the issue of the existence of a defense is submitted to

the jury, the court shall charge that a reasonable doubt on the

issue requires that the defendant be acquitted.

(e) A ground of defense in a penal law that is not plainly

labeled in accordance with this chapter has the procedural and

evidentiary consequences of a defense.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 2.04. AFFIRMATIVE DEFENSE. (a) An affirmative defense in

this code is so labeled by the phrase: "It is an affirmative

defense to prosecution . . . ."

(b) The prosecuting attorney is not required to negate the

existence of an affirmative defense in the accusation charging

commission of the offense.

(c) The issue of the existence of an affirmative defense is not

submitted to the jury unless evidence is admitted supporting the

defense.

(d) If the issue of the existence of an affirmative defense is

submitted to the jury, the court shall charge that the defendant

must prove the affirmative defense by a preponderance of

evidence.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 2.05. PRESUMPTION. (a) Except as provided by Subsection

(b), when this code or another penal law establishes a

presumption with respect to any fact, it has the following

consequences:

(1) if there is sufficient evidence of the facts that give rise

to the presumption, the issue of the existence of the presumed

fact must be submitted to the jury, unless the court is satisfied

that the evidence as a whole clearly precludes a finding beyond a

reasonable doubt of the presumed fact; and

(2) if the existence of the presumed fact is submitted to the

jury, the court shall charge the jury, in terms of the

presumption and the specific element to which it applies, as

follows:

(A) that the facts giving rise to the presumption must be proven

beyond a reasonable doubt;

(B) that if such facts are proven beyond a reasonable doubt the

jury may find that the element of the offense sought to be

presumed exists, but it is not bound to so find;

(C) that even though the jury may find the existence of such

element, the state must prove beyond a reasonable doubt each of

the other elements of the offense charged; and

(D) if the jury has a reasonable doubt as to the existence of a

fact or facts giving rise to the presumption, the presumption

fails and the jury shall not consider the presumption for any

purpose.

(b) When this code or another penal law establishes a

presumption in favor of the defendant with respect to any fact,

it has the following consequences:

(1) if there is sufficient evidence of the facts that give rise

to the presumption, the issue of the existence of the presumed

fact must be submitted to the jury unless the court is satisfied

that the evidence as a whole clearly precludes a finding beyond a

reasonable doubt of the presumed fact; and

(2) if the existence of the presumed fact is submitted to the

jury, the court shall charge the jury, in terms of the

presumption, that:

(A) the presumption applies unless the state proves beyond a

reasonable doubt that the facts giving rise to the presumption do

not exist;

(B) if the state fails to prove beyond a reasonable doubt that

the facts giving rise to the presumption do not exist, the jury

must find that the presumed fact exists;

(C) even though the jury may find that the presumed fact does

not exist, the state must prove beyond a reasonable doubt each of

the elements of the offense charged; and

(D) if the jury has a reasonable doubt as to whether the

presumed fact exists, the presumption applies and the jury must

consider the presumed fact to exist.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1975, 64th Leg., p. 912, ch. 342, Sec. 2, eff.

Sept. 1, 1975; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994.

Amended by:

Acts 2005, 79th Leg., Ch.

288, Sec. 2, eff. September 1, 2005.



CHAPTER 3. MULTIPLE PROSECUTIONS

PENAL CODE

TITLE 1. INTRODUCTORY PROVISIONS

CHAPTER 3. MULTIPLE PROSECUTIONS

Sec. 3.01. DEFINITION. In this chapter, "criminal episode"

means the commission of two or more offenses, regardless of

whether the harm is directed toward or inflicted upon more than

one person or item of property, under the following

circumstances:

(1) the offenses are committed pursuant to the same transaction

or pursuant to two or more transactions that are connected or

constitute a common scheme or plan; or

(2) the offenses are the repeated commission of the same or

similar offenses.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1987, 70th Leg., ch. 387, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994.

Sec. 3.02. CONSOLIDATION AND JOINDER OF PROSECUTIONS. (a) A

defendant may be prosecuted in a single criminal action for all

offenses arising out of the same criminal episode.

(b) When a single criminal action is based on more than one

charging instrument within the jurisdiction of the trial court,

the state shall file written notice of the action not less than

30 days prior to the trial.

(c) If a judgment of guilt is reversed, set aside, or vacated,

and a new trial ordered, the state may not prosecute in a single

criminal action in the new trial any offense not joined in the

former prosecution unless evidence to establish probable guilt

for that offense was not known to the appropriate prosecuting

official at the time the first prosecution commenced.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 3.03. SENTENCES FOR OFFENSES ARISING OUT OF SAME CRIMINAL

EPISODE. (a) When the accused is found guilty of more than one

offense arising out of the same criminal episode prosecuted in a

single criminal action, a sentence for each offense for which he

has been found guilty shall be pronounced. Except as provided by

Subsection (b), the sentences shall run concurrently.

(b) If the accused is found guilty of more than one offense

arising out of the same criminal episode, the sentences may run

concurrently or consecutively if each sentence is for a

conviction of:

(1) an offense:

(A) under Section 49.07 or 49.08, regardless of whether the

accused is convicted of violations of the same section more than

once or is convicted of violations of both sections; or

(B) for which a plea agreement was reached in a case in which

the accused was charged with more than one offense listed in

Paragraph (A), regardless of whether the accused is charged with

violations of the same section more than once or is charged with

violations of both sections;

(2) an offense:

(A) under Section 33.021 or an offense under Section 21.02,

21.11, 22.011, 22.021, 25.02, or 43.25 committed against a victim

younger than 17 years of age at the time of the commission of the

offense regardless of whether the accused is convicted of

violations of the same section more than once or is convicted of

violations of more than one section; or

(B) for which a plea agreement was reached in a case in which

the accused was charged with more than one offense listed in

Paragraph (A) committed against a victim younger than 17 years of

age at the time of the commission of the offense regardless of

whether the accused is charged with violations of the same

section more than once or is charged with violations of more than

one section;

(3) an offense:

(A) under Section 21.15 or 43.26, regardless of whether the

accused is convicted of violations of the same section more than

once or is convicted of violations of both sections; or

(B) for which a plea agreement was reached in a case in which

the accused was charged with more than one offense listed in

Paragraph (A), regardless of whether the accused is charged with

violations of the same section more than once or is charged with

violations of both sections; or

(4) an offense for which the judgment in the case contains an

affirmative finding under Article 42.0197, Code of Criminal

Procedure.

(b-1) Subsection (b)(4) does not apply to a defendant whose case

was transferred to the court under Section 54.02, Family Code.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994; Acts 1995, 74th Leg., ch. 596, Sec. 1, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 667, Sec. 2, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

527, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.47, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1291, Sec. 6, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1130, Sec. 21, eff. September 1, 2009.

Sec. 3.04. SEVERANCE. (a) Whenever two or more offenses have

been consolidated or joined for trial under Section 3.02, the

defendant shall have a right to a severance of the offenses.

(b) In the event of severance under this section, the provisions

of Section 3.03 do not apply, and the court in its discretion may

order the sentences to run either concurrently or consecutively.

(c) The right to severance under this section does not apply to

a prosecution for offenses described by Section 3.03(b) unless

the court determines that the defendant or the state would be

unfairly prejudiced by a joinder of offenses, in which event the

judge may order the offenses to be tried separately or may order

other relief as justice requires.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994; Acts 1997, 75th Leg., ch. 667, Sec. 3, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

527, Sec. 2, eff. September 1, 2005.






TITLE 2. GENERAL PRINCIPLES OF CRIMINAL RESPONSIBILITY

CHAPTER 6. CULPABILITY GENERALLY

PENAL CODE

TITLE 2. GENERAL PRINCIPLES OF CRIMINAL RESPONSIBILITY

CHAPTER 6. CULPABILITY GENERALLY

Sec. 6.01. REQUIREMENT OF VOLUNTARY ACT OR OMISSION. (a) A

person commits an offense only if he voluntarily engages in

conduct, including an act, an omission, or possession.

(b) Possession is a voluntary act if the possessor knowingly

obtains or receives the thing possessed or is aware of his

control of the thing for a sufficient time to permit him to

terminate his control.

(c) A person who omits to perform an act does not commit an

offense unless a law as defined by Section 1.07 provides that the

omission is an offense or otherwise provides that he has a duty

to perform the act.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1975, 64th Leg., p. 913, ch. 342, Sec. 3, eff.

Sept. 1, 1975; Acts 1993, 73rd Leg., ch. 3, Sec. 1, eff. Feb. 25,

1993; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994.

Sec. 6.02. REQUIREMENT OF CULPABILITY. (a) Except as provided

in Subsection (b), a person does not commit an offense unless he

intentionally, knowingly, recklessly, or with criminal negligence

engages in conduct as the definition of the offense requires.

(b) If the definition of an offense does not prescribe a

culpable mental state, a culpable mental state is nevertheless

required unless the definition plainly dispenses with any mental

element.

(c) If the definition of an offense does not prescribe a

culpable mental state, but one is nevertheless required under

Subsection (b), intent, knowledge, or recklessness suffices to

establish criminal responsibility.

(d) Culpable mental states are classified according to relative

degrees, from highest to lowest, as follows:

(1) intentional;

(2) knowing;

(3) reckless;

(4) criminal negligence.

(e) Proof of a higher degree of culpability than that charged

constitutes proof of the culpability charged.

(f) An offense defined by municipal ordinance or by order of a

county commissioners court may not dispense with the requirement

of a culpable mental state if the offense is punishable by a fine

exceeding the amount authorized by Section 12.23.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Amended by:

Acts 2005, 79th Leg., Ch.

1219, Sec. 1, eff. September 1, 2005.

Sec. 6.03. DEFINITIONS OF CULPABLE MENTAL STATES. (a) A person

acts intentionally, or with intent, with respect to the nature of

his conduct or to a result of his conduct when it is his

conscious objective or desire to engage in the conduct or cause

the result.

(b) A person acts knowingly, or with knowledge, with respect to

the nature of his conduct or to circumstances surrounding his

conduct when he is aware of the nature of his conduct or that the

circumstances exist. A person acts knowingly, or with knowledge,

with respect to a result of his conduct when he is aware that his

conduct is reasonably certain to cause the result.

(c) A person acts recklessly, or is reckless, with respect to

circumstances surrounding his conduct or the result of his

conduct when he is aware of but consciously disregards a

substantial and unjustifiable risk that the circumstances exist

or the result will occur. The risk must be of such a nature and

degree that its disregard constitutes a gross deviation from the

standard of care that an ordinary person would exercise under all

the circumstances as viewed from the actor's standpoint.

(d) A person acts with criminal negligence, or is criminally

negligent, with respect to circumstances surrounding his conduct

or the result of his conduct when he ought to be aware of a

substantial and unjustifiable risk that the circumstances exist

or the result will occur. The risk must be of such a nature and

degree that the failure to perceive it constitutes a gross

deviation from the standard of care that an ordinary person would

exercise under all the circumstances as viewed from the actor's

standpoint.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 6.04. CAUSATION: CONDUCT AND RESULTS. (a) A person is

criminally responsible if the result would not have occurred but

for his conduct, operating either alone or concurrently with

another cause, unless the concurrent cause was clearly sufficient

to produce the result and the conduct of the actor clearly

insufficient.

(b) A person is nevertheless criminally responsible for causing

a result if the only difference between what actually occurred

and what he desired, contemplated, or risked is that:

(1) a different offense was committed; or

(2) a different person or property was injured, harmed, or

otherwise affected.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.



CHAPTER 7. CRIMINAL RESPONSIBILITY FOR CONDUCT OF ANOTHER

PENAL CODE

TITLE 2. GENERAL PRINCIPLES OF CRIMINAL RESPONSIBILITY

CHAPTER 7. CRIMINAL RESPONSIBILITY FOR CONDUCT OF ANOTHER

SUBCHAPTER A. COMPLICITY

Sec. 7.01. PARTIES TO OFFENSES. (a) A person is criminally

responsible as a party to an offense if the offense is committed

by his own conduct, by the conduct of another for which he is

criminally responsible, or by both.

(b) Each party to an offense may be charged with commission of

the offense.

(c) All traditional distinctions between accomplices and

principals are abolished by this section, and each party to an

offense may be charged and convicted without alleging that he

acted as a principal or accomplice.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 7.02. CRIMINAL RESPONSIBILITY FOR CONDUCT OF ANOTHER. (a)

A person is criminally responsible for an offense committed by

the conduct of another if:

(1) acting with the kind of culpability required for the

offense, he causes or aids an innocent or nonresponsible person

to engage in conduct prohibited by the definition of the offense;

(2) acting with intent to promote or assist the commission of

the offense, he solicits, encourages, directs, aids, or attempts

to aid the other person to commit the offense; or

(3) having a legal duty to prevent commission of the offense and

acting with intent to promote or assist its commission, he fails

to make a reasonable effort to prevent commission of the offense.

(b) If, in the attempt to carry out a conspiracy to commit one

felony, another felony is committed by one of the conspirators,

all conspirators are guilty of the felony actually committed,

though having no intent to commit it, if the offense was

committed in furtherance of the unlawful purpose and was one that

should have been anticipated as a result of the carrying out of

the conspiracy.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 7.03. DEFENSES EXCLUDED. In a prosecution in which an

actor's criminal responsibility is based on the conduct of

another, the actor may be convicted on proof of commission of the

offense and that he was a party to its commission, and it is no

defense:

(1) that the actor belongs to a class of persons that by

definition of the offense is legally incapable of committing the

offense in an individual capacity; or

(2) that the person for whose conduct the actor is criminally

responsible has been acquitted, has not been prosecuted or

convicted, has been convicted of a different offense or of a

different type or class of offense, or is immune from

prosecution.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

SUBCHAPTER B. CORPORATIONS AND ASSOCIATIONS

Sec. 7.21. DEFINITIONS. In this subchapter:

(1) "Agent" means a director, officer, employee, or other person

authorized to act in behalf of a corporation or association.

(2) "High managerial agent" means:

(A) a partner in a partnership;

(B) an officer of a corporation or association;

(C) an agent of a corporation or association who has duties of

such responsibility that his conduct reasonably may be assumed to

represent the policy of the corporation or association.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 7.22. CRIMINAL RESPONSIBILITY OF CORPORATION OR

ASSOCIATION. (a) If conduct constituting an offense is

performed by an agent acting in behalf of a corporation or

association and within the scope of his office or employment, the

corporation or association is criminally responsible for an

offense defined:

(1) in this code where corporations and associations are made

subject thereto;

(2) by law other than this code in which a legislative purpose

to impose criminal responsibility on corporations or associations

plainly appears; or

(3) by law other than this code for which strict liability is

imposed, unless a legislative purpose not to impose criminal

responsibility on corporations or associations plainly appears.

(b) A corporation or association is criminally responsible for a

felony offense only if its commission was authorized, requested,

commanded, performed, or recklessly tolerated by:

(1) a majority of the governing board acting in behalf of the

corporation or association; or

(2) a high managerial agent acting in behalf of the corporation

or association and within the scope of his office or employment.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1975, 64th Leg., p. 913, ch. 342, Sec. 4, eff.

Sept. 1, 1975; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994.

Sec. 7.23. CRIMINAL RESPONSIBILITY OF PERSON FOR CONDUCT IN

BEHALF OF CORPORATION OR ASSOCIATION. (a) An individual is

criminally responsible for conduct that he performs in the name

of or in behalf of a corporation or association to the same

extent as if the conduct were performed in his own name or

behalf.

(b) An agent having primary responsibility for the discharge of

a duty to act imposed by law on a corporation or association is

criminally responsible for omission to discharge the duty to the

same extent as if the duty were imposed by law directly on him.

(c) If an individual is convicted of conduct constituting an

offense performed in the name of or on behalf of a corporation or

association, he is subject to the sentence authorized by law for

an individual convicted of the offense.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 7.24. DEFENSE TO CRIMINAL RESPONSIBILITY OF CORPORATION OR

ASSOCIATION. It is an affirmative defense to prosecution of a

corporation or association under Section 7.22(a)(1) or (a)(2)

that the high managerial agent having supervisory responsibility

over the subject matter of the offense employed due diligence to

prevent its commission.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1975, 64th Leg., p. 913, ch. 342, Sec. 5, eff.

Sept. 1, 1975; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994.



CHAPTER 8. GENERAL DEFENSES TO CRIMINAL RESPONSIBILITY

PENAL CODE

TITLE 2. GENERAL PRINCIPLES OF CRIMINAL RESPONSIBILITY

CHAPTER 8. GENERAL DEFENSES TO CRIMINAL RESPONSIBILITY

Sec. 8.01. INSANITY. (a) It is an affirmative defense to

prosecution that, at the time of the conduct charged, the actor,

as a result of severe mental disease or defect, did not know that

his conduct was wrong.

(b) The term "mental disease or defect" does not include an

abnormality manifested only by repeated criminal or otherwise

antisocial conduct.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1983, 68th Leg., p. 2640, ch. 454, Sec. 1, eff.

Aug. 29, 1983; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994.

Sec. 8.02. MISTAKE OF FACT. (a) It is a defense to prosecution

that the actor through mistake formed a reasonable belief about a

matter of fact if his mistaken belief negated the kind of

culpability required for commission of the offense.

(b) Although an actor's mistake of fact may constitute a defense

to the offense charged, he may nevertheless be convicted of any

lesser included offense of which he would be guilty if the fact

were as he believed.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 8.03. MISTAKE OF LAW. (a) It is no defense to prosecution

that the actor was ignorant of the provisions of any law after

the law has taken effect.

(b) It is an affirmative defense to prosecution that the actor

reasonably believed the conduct charged did not constitute a

crime and that he acted in reasonable reliance upon:

(1) an official statement of the law contained in a written

order or grant of permission by an administrative agency charged

by law with responsibility for interpreting the law in question;

or

(2) a written interpretation of the law contained in an opinion

of a court of record or made by a public official charged by law

with responsibility for interpreting the law in question.

(c) Although an actor's mistake of law may constitute a defense

to the offense charged, he may nevertheless be convicted of a

lesser included offense of which he would be guilty if the law

were as he believed.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 8.04. INTOXICATION. (a) Voluntary intoxication does not

constitute a defense to the commission of crime.

(b) Evidence of temporary insanity caused by intoxication may be

introduced by the actor in mitigation of the penalty attached to

the offense for which he is being tried.

(c) When temporary insanity is relied upon as a defense and the

evidence tends to show that such insanity was caused by

intoxication, the court shall charge the jury in accordance with

the provisions of this section.

(d) For purposes of this section "intoxication" means

disturbance of mental or physical capacity resulting from the

introduction of any substance into the body.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 8.05. DURESS. (a) It is an affirmative defense to

prosecution that the actor engaged in the proscribed conduct

because he was compelled to do so by threat of imminent death or

serious bodily injury to himself or another.

(b) In a prosecution for an offense that does not constitute a

felony, it is an affirmative defense to prosecution that the

actor engaged in the proscribed conduct because he was compelled

to do so by force or threat of force.

(c) Compulsion within the meaning of this section exists only if

the force or threat of force would render a person of reasonable

firmness incapable of resisting the pressure.

(d) The defense provided by this section is unavailable if the

actor intentionally, knowingly, or recklessly placed himself in a

situation in which it was probable that he would be subjected to

compulsion.

(e) It is no defense that a person acted at the command or

persuasion of his spouse, unless he acted under compulsion that

would establish a defense under this section.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 8.06. ENTRAPMENT. (a) It is a defense to prosecution that

the actor engaged in the conduct charged because he was induced

to do so by a law enforcement agent using persuasion or other

means likely to cause persons to commit the offense. Conduct

merely affording a person an opportunity to commit an offense

does not constitute entrapment.

(b) In this section "law enforcement agent" includes personnel

of the state and local law enforcement agencies as well as of the

United States and any person acting in accordance with

instructions from such agents.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 8.07. AGE AFFECTING CRIMINAL RESPONSIBILITY. (a) A person

may not be prosecuted for or convicted of any offense that the

person committed when younger than 15 years of age except:

(1) perjury and aggravated perjury when it appears by proof that

the person had sufficient discretion to understand the nature and

obligation of an oath;

(2) a violation of a penal statute cognizable under Chapter 729,

Transportation Code, except for conduct for which the person

convicted may be sentenced to imprisonment or confinement in

jail;

(3) a violation of a motor vehicle traffic ordinance of an

incorporated city or town in this state;

(4) a misdemeanor punishable by fine only;

(5) a violation of a penal ordinance of a political subdivision;

(6) a violation of a penal statute that is, or is a lesser

included offense of, a capital felony, an aggravated controlled

substance felony, or a felony of the first degree for which the

person is transferred to the court under Section 54.02, Family

Code, for prosecution if the person committed the offense when 14

years of age or older; or

(7) a capital felony or an offense under Section 19.02 for which

the person is transferred to the court under Section

54.02(j)(2)(A), Family Code.

(b) Unless the juvenile court waives jurisdiction under Section

54.02, Family Code, and certifies the individual for criminal

prosecution or the juvenile court has previously waived

jurisdiction under that section and certified the individual for

criminal prosecution, a person may not be prosecuted for or

convicted of any offense committed before reaching 17 years of

age except an offense described by Subsections (a)(1)-(5).

(c) No person may, in any case, be punished by death for an

offense committed while the person was younger than 18 years.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1975, 64th Leg., p. 2158, ch. 693, Sec. 24, eff.

Sept. 1, 1975; Acts 1987, 70th Leg., ch. 1040, Sec. 26, eff.

Sept. 1, 1987; Acts 1989, 71st Leg., ch. 1245, Sec. 3, eff. Sept.

1, 1989; Acts 1991, 72nd Leg., ch. 169, Sec. 3, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994. Amended by Acts 1995, 74th Leg., ch. 262, Sec. 77, eff.

Jan. 1, 1996; Acts 1997, 75th Leg., ch. 165, Sec. 30.236, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 822, Sec. 4, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1086, Sec. 42, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1297, Sec. 68, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 283, Sec. 52, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

787, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

949, Sec. 45, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

311, Sec. 5, eff. September 1, 2009.



CHAPTER 9. JUSTIFICATION EXCLUDING CRIMINAL RESPONSIBILITY

PENAL CODE

TITLE 2. GENERAL PRINCIPLES OF CRIMINAL RESPONSIBILITY

CHAPTER 9. JUSTIFICATION EXCLUDING CRIMINAL RESPONSIBILITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9.01. DEFINITIONS. In this chapter:

(1) "Custody" has the meaning assigned by Section 38.01.

(2) "Escape" has the meaning assigned by Section 38.01.

(3) "Deadly force" means force that is intended or known by the

actor to cause, or in the manner of its use or intended use is

capable of causing, death or serious bodily injury.

(4) "Habitation" has the meaning assigned by Section 30.01.

(5) "Vehicle" has the meaning assigned by Section 30.01.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994; Acts 1997, 75th Leg., ch. 293, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1, Sec. 1, eff. September 1, 2007.

Sec. 9.02. JUSTIFICATION AS A DEFENSE. It is a defense to

prosecution that the conduct in question is justified under this

chapter.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 9.03. CONFINEMENT AS JUSTIFIABLE FORCE. Confinement is

justified when force is justified by this chapter if the actor

takes reasonable measures to terminate the confinement as soon as

he knows he safely can unless the person confined has been

arrested for an offense.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 9.04. THREATS AS JUSTIFIABLE FORCE. The threat of force is

justified when the use of force is justified by this chapter. For

purposes of this section, a threat to cause death or serious

bodily injury by the production of a weapon or otherwise, as long

as the actor's purpose is limited to creating an apprehension

that he will use deadly force if necessary, does not constitute

the use of deadly force.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 9.05. RECKLESS INJURY OF INNOCENT THIRD PERSON. Even

though an actor is justified under this chapter in threatening or

using force or deadly force against another, if in doing so he

also recklessly injures or kills an innocent third person, the

justification afforded by this chapter is unavailable in a

prosecution for the reckless injury or killing of the innocent

third person.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 9.06. CIVIL REMEDIES UNAFFECTED. The fact that conduct is

justified under this chapter does not abolish or impair any

remedy for the conduct that is available in a civil suit.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

SUBCHAPTER B. JUSTIFICATION GENERALLY

Sec. 9.21. PUBLIC DUTY. (a) Except as qualified by Subsections

(b) and (c), conduct is justified if the actor reasonably

believes the conduct is required or authorized by law, by the

judgment or order of a competent court or other governmental

tribunal, or in the execution of legal process.

(b) The other sections of this chapter control when force is

used against a person to protect persons (Subchapter C), to

protect property (Subchapter D), for law enforcement (Subchapter

E), or by virtue of a special relationship (Subchapter F).

(c) The use of deadly force is not justified under this section

unless the actor reasonably believes the deadly force is

specifically required by statute or unless it occurs in the

lawful conduct of war. If deadly force is so justified, there is

no duty to retreat before using it.

(d) The justification afforded by this section is available if

the actor reasonably believes:

(1) the court or governmental tribunal has jurisdiction or the

process is lawful, even though the court or governmental tribunal

lacks jurisdiction or the process is unlawful; or

(2) his conduct is required or authorized to assist a public

servant in the performance of his official duty, even though the

servant exceeds his lawful authority.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 9.22. NECESSITY. Conduct is justified if:

(1) the actor reasonably believes the conduct is immediately

necessary to avoid imminent harm;

(2) the desirability and urgency of avoiding the harm clearly

outweigh, according to ordinary standards of reasonableness, the

harm sought to be prevented by the law proscribing the conduct;

and

(3) a legislative purpose to exclude the justification claimed

for the conduct does not otherwise plainly appear.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

SUBCHAPTER C. PROTECTION OF PERSONS

Sec. 9.31. SELF-DEFENSE. (a) Except as provided in Subsection

(b), a person is justified in using force against another when

and to the degree the actor reasonably believes the force is

immediately necessary to protect the actor against the other's

use or attempted use of unlawful force. The actor's belief that

the force was immediately necessary as described by this

subsection is presumed to be reasonable if the actor:

(1) knew or had reason to believe that the person against whom

the force was used:

(A) unlawfully and with force entered, or was attempting to

enter unlawfully and with force, the actor's occupied habitation,

vehicle, or place of business or employment;

(B) unlawfully and with force removed, or was attempting to

remove unlawfully and with force, the actor from the actor's

habitation, vehicle, or place of business or employment; or

(C) was committing or attempting to commit aggravated

kidnapping, murder, sexual assault, aggravated sexual assault,

robbery, or aggravated robbery;

(2) did not provoke the person against whom the force was used;

and

(3) was not otherwise engaged in criminal activity, other than a

Class C misdemeanor that is a violation of a law or ordinance

regulating traffic at the time the force was used.

(b) The use of force against another is not justified:

(1) in response to verbal provocation alone;

(2) to resist an arrest or search that the actor knows is being

made by a peace officer, or by a person acting in a peace

officer's presence and at his direction, even though the arrest

or search is unlawful, unless the resistance is justified under

Subsection (c);

(3) if the actor consented to the exact force used or attempted

by the other;

(4) if the actor provoked the other's use or attempted use of

unlawful force, unless:

(A) the actor abandons the encounter, or clearly communicates to

the other his intent to do so reasonably believing he cannot

safely abandon the encounter; and

(B) the other nevertheless continues or attempts to use unlawful

force against the actor; or

(5) if the actor sought an explanation from or discussion with

the other person concerning the actor's differences with the

other person while the actor was:

(A) carrying a weapon in violation of Section 46.02; or

(B) possessing or transporting a weapon in violation of Section

46.05.

(c) The use of force to resist an arrest or search is justified:

(1) if, before the actor offers any resistance, the peace

officer (or person acting at his direction) uses or attempts to

use greater force than necessary to make the arrest or search;

and

(2) when and to the degree the actor reasonably believes the

force is immediately necessary to protect himself against the

peace officer's (or other person's) use or attempted use of

greater force than necessary.

(d) The use of deadly force is not justified under this

subchapter except as provided in Sections 9.32, 9.33, and 9.34.

(e) A person who has a right to be present at the location where

the force is used, who has not provoked the person against whom

the force is used, and who is not engaged in criminal activity at

the time the force is used is not required to retreat before

using force as described by this section.

(f) For purposes of Subsection (a), in determining whether an

actor described by Subsection (e) reasonably believed that the

use of force was necessary, a finder of fact may not consider

whether the actor failed to retreat.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994; Acts 1995, 74th Leg., ch. 190, Sec. 1, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1, Sec. 2, eff. September 1, 2007.

Sec. 9.32. DEADLY FORCE IN DEFENSE OF PERSON. (a) A person is

justified in using deadly force against another:

(1) if the actor would be justified in using force against the

other under Section 9.31; and

(2) when and to the degree the actor reasonably believes the

deadly force is immediately necessary:

(A) to protect the actor against the other's use or attempted

use of unlawful deadly force; or

(B) to prevent the other's imminent commission of aggravated

kidnapping, murder, sexual assault, aggravated sexual assault,

robbery, or aggravated robbery.

(b) The actor's belief under Subsection (a)(2) that the deadly

force was immediately necessary as described by that subdivision

is presumed to be reasonable if the actor:

(1) knew or had reason to believe that the person against whom

the deadly force was used:

(A) unlawfully and with force entered, or was attempting to

enter unlawfully and with force, the actor's occupied habitation,

vehicle, or place of business or employment;

(B) unlawfully and with force removed, or was attempting to

remove unlawfully and with force, the actor from the actor's

habitation, vehicle, or place of business or employment; or

(C) was committing or attempting to commit an offense described

by Subsection (a)(2)(B);

(2) did not provoke the person against whom the force was used;

and

(3) was not otherwise engaged in criminal activity, other than a

Class C misdemeanor that is a violation of a law or ordinance

regulating traffic at the time the force was used.

(c) A person who has a right to be present at the location where

the deadly force is used, who has not provoked the person against

whom the deadly force is used, and who is not engaged in criminal

activity at the time the deadly force is used is not required to

retreat before using deadly force as described by this section.

(d) For purposes of Subsection (a)(2), in determining whether an

actor described by Subsection (c) reasonably believed that the

use of deadly force was necessary, a finder of fact may not

consider whether the actor failed to retreat.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1983, 68th Leg., p. 5316, ch. 977, Sec. 5, eff.

Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994; Acts 1995, 74th Leg., ch. 235, Sec. 1, eff. Sept.

1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1, Sec. 3, eff. September 1, 2007.

Sec. 9.33. DEFENSE OF THIRD PERSON. A person is justified in

using force or deadly force against another to protect a third

person if:

(1) under the circumstances as the actor reasonably believes

them to be, the actor would be justified under Section 9.31 or

9.32 in using force or deadly force to protect himself against

the unlawful force or unlawful deadly force he reasonably

believes to be threatening the third person he seeks to protect;

and

(2) the actor reasonably believes that his intervention is

immediately necessary to protect the third person.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 9.34. PROTECTION OF LIFE OR HEALTH. (a) A person is

justified in using force, but not deadly force, against another

when and to the degree he reasonably believes the force is

immediately necessary to prevent the other from committing

suicide or inflicting serious bodily injury to himself.

(b) A person is justified in using both force and deadly force

against another when and to the degree he reasonably believes the

force or deadly force is immediately necessary to preserve the

other's life in an emergency.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

SUBCHAPTER D. PROTECTION OF PROPERTY

Sec. 9.41. PROTECTION OF ONE'S OWN PROPERTY. (a) A person in

lawful possession of land or tangible, movable property is

justified in using force against another when and to the degree

the actor reasonably believes the force is immediately necessary

to prevent or terminate the other's trespass on the land or

unlawful interference with the property.

(b) A person unlawfully dispossessed of land or tangible,

movable property by another is justified in using force against

the other when and to the degree the actor reasonably believes

the force is immediately necessary to reenter the land or recover

the property if the actor uses the force immediately or in fresh

pursuit after the dispossession and:

(1) the actor reasonably believes the other had no claim of

right when he dispossessed the actor; or

(2) the other accomplished the dispossession by using force,

threat, or fraud against the actor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 9.42. DEADLY FORCE TO PROTECT PROPERTY. A person is

justified in using deadly force against another to protect land

or tangible, movable property:

(1) if he would be justified in using force against the other

under Section 9.41; and

(2) when and to the degree he reasonably believes the deadly

force is immediately necessary:

(A) to prevent the other's imminent commission of arson,

burglary, robbery, aggravated robbery, theft during the

nighttime, or criminal mischief during the nighttime; or

(B) to prevent the other who is fleeing immediately after

committing burglary, robbery, aggravated robbery, or theft during

the nighttime from escaping with the property; and

(3) he reasonably believes that:

(A) the land or property cannot be protected or recovered by any

other means; or

(B) the use of force other than deadly force to protect or

recover the land or property would expose the actor or another to

a substantial risk of death or serious bodily injury.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 9.43. PROTECTION OF THIRD PERSON'S PROPERTY. A person is

justified in using force or deadly force against another to

protect land or tangible, movable property of a third person if,

under the circumstances as he reasonably believes them to be, the

actor would be justified under Section 9.41 or 9.42 in using

force or deadly force to protect his own land or property and:

(1) the actor reasonably believes the unlawful interference

constitutes attempted or consummated theft of or criminal

mischief to the tangible, movable property; or

(2) the actor reasonably believes that:

(A) the third person has requested his protection of the land or

property;

(B) he has a legal duty to protect the third person's land or

property; or

(C) the third person whose land or property he uses force or

deadly force to protect is the actor's spouse, parent, or child,

resides with the actor, or is under the actor's care.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 9.44. USE OF DEVICE TO PROTECT PROPERTY. The justification

afforded by Sections 9.41 and 9.43 applies to the use of a device

to protect land or tangible, movable property if:

(1) the device is not designed to cause, or known by the actor

to create a substantial risk of causing, death or serious bodily

injury; and

(2) use of the device is reasonable under all the circumstances

as the actor reasonably believes them to be when he installs the

device.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1975, 64th Leg., p. 913, ch. 342, Sec. 6, eff.

Sept. 1, 1975. Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994.

SUBCHAPTER E. LAW ENFORCEMENT

Sec. 9.51. ARREST AND SEARCH. (a) A peace officer, or a person

acting in a peace officer's presence and at his direction, is

justified in using force against another when and to the degree

the actor reasonably believes the force is immediately necessary

to make or assist in making an arrest or search, or to prevent or

assist in preventing escape after arrest, if:

(1) the actor reasonably believes the arrest or search is lawful

or, if the arrest or search is made under a warrant, he

reasonably believes the warrant is valid; and

(2) before using force, the actor manifests his purpose to

arrest or search and identifies himself as a peace officer or as

one acting at a peace officer's direction, unless he reasonably

believes his purpose and identity are already known by or cannot

reasonably be made known to the person to be arrested.

(b) A person other than a peace officer (or one acting at his

direction) is justified in using force against another when and

to the degree the actor reasonably believes the force is

immediately necessary to make or assist in making a lawful

arrest, or to prevent or assist in preventing escape after lawful

arrest if, before using force, the actor manifests his purpose to

and the reason for the arrest or reasonably believes his purpose

and the reason are already known by or cannot reasonably be made

known to the person to be arrested.

(c) A peace officer is justified in using deadly force against

another when and to the degree the peace officer reasonably

believes the deadly force is immediately necessary to make an

arrest, or to prevent escape after arrest, if the use of force

would have been justified under Subsection (a) and:

(1) the actor reasonably believes the conduct for which arrest

is authorized included the use or attempted use of deadly force;

or

(2) the actor reasonably believes there is a substantial risk

that the person to be arrested will cause death or serious bodily

injury to the actor or another if the arrest is delayed.

(d) A person other than a peace officer acting in a peace

officer's presence and at his direction is justified in using

deadly force against another when and to the degree the person

reasonably believes the deadly force is immediately necessary to

make a lawful arrest, or to prevent escape after a lawful arrest,

if the use of force would have been justified under Subsection

(b) and:

(1) the actor reasonably believes the felony or offense against

the public peace for which arrest is authorized included the use

or attempted use of deadly force; or

(2) the actor reasonably believes there is a substantial risk

that the person to be arrested will cause death or serious bodily

injury to another if the arrest is delayed.

(e) There is no duty to retreat before using deadly force

justified by Subsection (c) or (d).

(f) Nothing in this section relating to the actor's

manifestation of purpose or identity shall be construed as

conflicting with any other law relating to the issuance, service,

and execution of an arrest or search warrant either under the

laws of this state or the United States.

(g) Deadly force may only be used under the circumstances

enumerated in Subsections (c) and (d).

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 9.52. PREVENTION OF ESCAPE FROM CUSTODY. The use of force

to prevent the escape of an arrested person from custody is

justifiable when the force could have been employed to effect the

arrest under which the person is in custody, except that a guard

employed by a correctional facility or a peace officer is

justified in using any force, including deadly force, that he

reasonably believes to be immediately necessary to prevent the

escape of a person from the correctional facility.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 9.53. MAINTAINING SECURITY IN CORRECTIONAL FACILITY. An

officer or employee of a correctional facility is justified in

using force against a person in custody when and to the degree

the officer or employee reasonably believes the force is

necessary to maintain the security of the correctional facility,

the safety or security of other persons in custody or employed by

the correctional facility, or his own safety or security.

Added by Acts 1987, 70th Leg., ch. 512, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994.

SUBCHAPTER F. SPECIAL RELATIONSHIPS

Sec. 9.61. PARENT-CHILD. (a) The use of force, but not deadly

force, against a child younger than 18 years is justified:

(1) if the actor is the child's parent or stepparent or is

acting in loco parentis to the child; and

(2) when and to the degree the actor reasonably believes the

force is necessary to discipline the child or to safeguard or

promote his welfare.

(b) For purposes of this section, "in loco parentis" includes

grandparent and guardian, any person acting by, through, or under

the direction of a court with jurisdiction over the child, and

anyone who has express or implied consent of the parent or

parents.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 9.62. EDUCATOR-STUDENT. The use of force, but not deadly

force, against a person is justified:

(1) if the actor is entrusted with the care, supervision, or

administration of the person for a special purpose; and

(2) when and to the degree the actor reasonably believes the

force is necessary to further the special purpose or to maintain

discipline in a group.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 9.63. GUARDIAN-INCOMPETENT. The use of force, but not

deadly force, against a mental incompetent is justified:

(1) if the actor is the incompetent's guardian or someone

similarly responsible for the general care and supervision of the

incompetent; and

(2) when and to the degree the actor reasonably believes the

force is necessary:

(A) to safeguard and promote the incompetent's welfare; or

(B) if the incompetent is in an institution for his care and

custody, to maintain discipline in the institution.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.






TITLE 3. PUNISHMENTS

CHAPTER 12. PUNISHMENTS

PENAL CODE

TITLE 3. PUNISHMENTS

CHAPTER 12. PUNISHMENTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 12.01. PUNISHMENT IN ACCORDANCE WITH CODE. (a) A person

adjudged guilty of an offense under this code shall be punished

in accordance with this chapter and the Code of Criminal

Procedure.

(b) Penal laws enacted after the effective date of this code

shall be classified for punishment purposes in accordance with

this chapter.

(c) This chapter does not deprive a court of authority conferred

by law to forfeit property, dissolve a corporation, suspend or

cancel a license or permit, remove a person from office, cite for

contempt, or impose any other civil penalty. The civil penalty

may be included in the sentence.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 12.02. CLASSIFICATION OF OFFENSES. Offenses are designated

as felonies or misdemeanors.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 12.03. CLASSIFICATION OF MISDEMEANORS. (a) Misdemeanors

are classified according to the relative seriousness of the

offense into three categories:

(1) Class A misdemeanors;

(2) Class B misdemeanors;

(3) Class C misdemeanors.

(b) An offense designated a misdemeanor in this code without

specification as to punishment or category is a Class C

misdemeanor.

(c) Conviction of a Class C misdemeanor does not impose any

legal disability or disadvantage.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 12.04. CLASSIFICATION OF FELONIES. (a) Felonies are

classified according to the relative seriousness of the offense

into five categories:

(1) capital felonies;

(2) felonies of the first degree;

(3) felonies of the second degree;

(4) felonies of the third degree; and

(5) state jail felonies.

(b) An offense designated a felony in this code without

specification as to category is a state jail felony.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1973, 63rd Leg., p. 1125, ch. 426, art. 2, Sec.

3, eff. Jan. 1, 1974; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01,

eff. Sept. 1, 1994.

SUBCHAPTER B. ORDINARY MISDEMEANOR PUNISHMENTS

Sec. 12.21. CLASS A MISDEMEANOR. An individual adjudged guilty

of a Class A misdemeanor shall be punished by:

(1) a fine not to exceed $4,000;

(2) confinement in jail for a term not to exceed one year; or

(3) both such fine and confinement.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1991, 72nd Leg., ch. 108, Sec. 1, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994.

Sec. 12.22. CLASS B MISDEMEANOR. An individual adjudged guilty

of a Class B misdemeanor shall be punished by:

(1) a fine not to exceed $2,000;

(2) confinement in jail for a term not to exceed 180 days; or

(3) both such fine and confinement.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1991, 72nd Leg., ch. 108, Sec. 1, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994.

Sec. 12.23. CLASS C MISDEMEANOR. An individual adjudged guilty

of a Class C misdemeanor shall be punished by a fine not to

exceed $500.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1991, 72nd Leg., ch. 108, Sec. 1, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994.

SUBCHAPTER C. ORDINARY FELONY PUNISHMENTS

Sec. 12.31. CAPITAL FELONY. (a) An individual adjudged guilty

of a capital felony in a case in which the state seeks the death

penalty shall be punished by imprisonment in the Texas Department

of Criminal Justice for life without parole or by death. An

individual adjudged guilty of a capital felony in a case in which

the state does not seek the death penalty shall be punished by

imprisonment in the Texas Department of Criminal Justice for:

(1) life, if the individual's case was transferred to the court

under Section 54.02, Family Code; or

(2) life without parole.

(b) In a capital felony trial in which the state seeks the death

penalty, prospective jurors shall be informed that a sentence of

life imprisonment without parole or death is mandatory on

conviction of a capital felony. In a capital felony trial in

which the state does not seek the death penalty, prospective

jurors shall be informed that the state is not seeking the death

penalty and that:

(1) a sentence of life imprisonment is mandatory on conviction

of the capital felony, if the case was transferred to the court

under Section 54.02, Family Code; or

(2) a sentence of life imprisonment without parole is mandatory

on conviction of the capital felony.

Added by Acts 1973, 63rd Leg., p. 1124, ch. 426, art. 2, Sec. 2,

eff. Jan. 1, 1974. Amended by Acts 1991, 72nd Leg., ch. 652, Sec.

12, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 838, Sec. 4,

eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01,

eff. Sept. 1, 1994.

Amended by:

Acts 2005, 79th Leg., Ch.

787, Sec. 1, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.145, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

765, Sec. 1, eff. September 1, 2009.

Sec. 12.32. FIRST DEGREE FELONY PUNISHMENT. (a) An individual

adjudged guilty of a felony of the first degree shall be punished

by imprisonment in the Texas Department of Criminal Justice for

life or for any term of not more than 99 years or less than 5

years.

(b) In addition to imprisonment, an individual adjudged guilty

of a felony of the first degree may be punished by a fine not to

exceed $10,000.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Renumbered from Penal Code Sec. 12.31 by Acts 1973, 63rd Leg., p.

1124, ch. 426, art. 2, Sec. 2, eff. Jan. 1, 1974. Amended by Acts

1979, 66th Leg., p. 1058, ch. 488, Sec. 1, eff. Sept. 1, 1979;

Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.146, eff. September 1, 2009.

Sec. 12.33. SECOND DEGREE FELONY PUNISHMENT. (a) An individual

adjudged guilty of a felony of the second degree shall be

punished by imprisonment in the Texas Department of Criminal

Justice for any term of not more than 20 years or less than 2

years.

(b) In addition to imprisonment, an individual adjudged guilty

of a felony of the second degree may be punished by a fine not to

exceed $10,000.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Renumbered from Penal Code Sec. 12.32 by Acts 1973, 63rd Leg., p.

1124, ch. 426, art. 2, Sec. 2, eff. Jan. 1, 1974. Amended by Acts

1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.147, eff. September 1, 2009.

Sec. 12.34. THIRD DEGREE FELONY PUNISHMENT. (a) An individual

adjudged guilty of a felony of the third degree shall be punished

by imprisonment in the Texas Department of Criminal Justice for

any term of not more than 10 years or less than 2 years.

(b) In addition to imprisonment, an individual adjudged guilty

of a felony of the third degree may be punished by a fine not to

exceed $10,000.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Renumbered from Penal Code Sec. 12.33 by Acts 1973, 63rd Leg., p.

1124, ch. 426, art. 2, Sec. 2, eff. Jan. 1,1974. Amended by Acts

1989, 71st Leg., ch. 785, Sec. 4.01, eff. Sept. 1, 1989; Acts

1990, 71st Leg., 6th C.S., ch. 25, Sec. 7, eff. June 18, 1990;

Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.148, eff. September 1, 2009.

Sec. 12.35. STATE JAIL FELONY PUNISHMENT. (a) Except as

provided by Subsection (c), an individual adjudged guilty of a

state jail felony shall be punished by confinement in a state

jail for any term of not more than two years or less than 180

days.

(b) In addition to confinement, an individual adjudged guilty of

a state jail felony may be punished by a fine not to exceed

$10,000.

(c) An individual adjudged guilty of a state jail felony shall

be punished for a third degree felony if it is shown on the trial

of the offense that:

(1) a deadly weapon as defined by Section 1.07 was used or

exhibited during the commission of the offense or during

immediate flight following the commission of the offense, and

that the individual used or exhibited the deadly weapon or was a

party to the offense and knew that a deadly weapon would be used

or exhibited; or

(2) the individual has previously been finally convicted of any

felony:

(A) under Section 21.02 or listed in Section 3g(a)(1), Article

42.12, Code of Criminal Procedure; or

(B) for which the judgment contains an affirmative finding under

Section 3g(a)(2), Article 42.12, Code of Criminal Procedure.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.48, eff. September 1, 2007.

SUBCHAPTER D. EXCEPTIONAL SENTENCES

Sec. 12.41. CLASSIFICATION OF OFFENSES OUTSIDE THIS CODE. For

purposes of this subchapter, any conviction not obtained from a

prosecution under this code shall be classified as follows:

(1) "felony of the third degree" if imprisonment in the Texas

Department of Criminal Justice or another penitentiary is affixed

to the offense as a possible punishment;

(2) "Class B misdemeanor" if the offense is not a felony and

confinement in a jail is affixed to the offense as a possible

punishment;

(3) "Class C misdemeanor" if the offense is punishable by fine

only.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.149, eff. September 1, 2009.

Sec. 12.42. PENALTIES FOR REPEAT AND HABITUAL FELONY OFFENDERS.

(a)(1) If it is shown on the trial of a state jail felony

punishable under Section 12.35(a) that the defendant has

previously been finally convicted of two state jail felonies, on

conviction the defendant shall be punished for a third-degree

felony.

(2) If it is shown on the trial of a state jail felony

punishable under Section 12.35(a) that the defendant has

previously been finally convicted of two felonies, and the second

previous felony conviction is for an offense that occurred

subsequent to the first previous conviction having become final,

on conviction the defendant shall be punished for a second-degree

felony.

(3) Except as provided by Subsection (c)(2), if it is shown on

the trial of a state jail felony punishable under Section

12.35(c) or on the trial of a third-degree felony that the

defendant has been once before convicted of a felony, on

conviction he shall be punished for a second-degree felony.

(b) Except as provided by Subsection (c)(2), if it is shown on

the trial of a second-degree felony that the defendant has been

once before convicted of a felony, on conviction he shall be

punished for a first-degree felony.

(c)(1) If it is shown on the trial of a first-degree felony that

the defendant has been once before convicted of a felony, on

conviction he shall be punished by imprisonment in the Texas

Department of Criminal Justice for life, or for any term of not

more than 99 years or less than 15 years. In addition to

imprisonment, an individual may be punished by a fine not to

exceed $10,000.

(2) Notwithstanding Subdivision (1), a defendant shall be

punished by imprisonment in the Texas Department of Criminal

Justice for life if:

(A) the defendant is convicted of an offense:

(i) under Section 21.11(a)(1), 22.021, or 22.011, Penal Code;

(ii) under Section 20.04(a)(4), Penal Code, if the defendant

committed the offense with the intent to violate or abuse the

victim sexually; or

(iii) under Section 30.02, Penal Code, punishable under

Subsection (d) of that section, if the defendant committed the

offense with the intent to commit a felony described by

Subparagraph (i) or (ii) or a felony under Section 21.11, Penal

Code; and

(B) the defendant has been previously convicted of an offense:

(i) under Section 43.25 or 43.26, Penal Code, or an offense

under Section 43.23, Penal Code, punishable under Subsection (h)

of that section;

(ii) under Section 21.02, 21.11, 22.011, 22.021, or 25.02, Penal

Code;

(iii) under Section 20.04(a)(4), Penal Code, if the defendant

committed the offense with the intent to violate or abuse the

victim sexually;

(iv) under Section 30.02, Penal Code, punishable under

Subsection (d) of that section, if the defendant committed the

offense with the intent to commit a felony described by

Subparagraph (ii) or (iii); or

(v) under the laws of another state containing elements that are

substantially similar to the elements of an offense listed in

Subparagraph (i), (ii), (iii), or (iv).

(3) Notwithstanding Subdivision (1) or (2), a defendant shall be

punished for a capital felony if it is shown on the trial of an

offense under Section 22.021 otherwise punishable under

Subsection (f) of that section that the defendant has previously

been finally convicted of:

(A) an offense under Section 22.021 that was committed against

a victim described by Section 22.021(f)(1) or was committed

against a victim described by Section 22.021(f)(2) and in a

manner described by Section 22.021(a)(2)(A); or

(B) an offense that was committed under the laws of another

state that:

(i) contains elements that are substantially similar to the

elements of an offense under Section 22.021; and

(ii) was committed against a victim described by Section

22.021(f)(1) or was committed against a victim described by

Section 22.021(f)(2) and in a manner substantially similar to a

manner described by Section 22.021(a)(2)(A).

(4) Notwithstanding Subdivision (1) or (2), a defendant shall be

punished by imprisonment in the Texas Department of Criminal

Justice for life without parole if it is shown on the trial of an

offense under Section 21.02 that the defendant has previously

been finally convicted of:

(A) an offense under Section 21.02; or

(B) an offense that was committed under the laws of another

state and that contains elements that are substantially similar

to the elements of an offense under Section 21.02.

(d) Except as provided by Subsection (c)(2), if it is shown on

the trial of a felony offense other than a state jail felony

punishable under Section 12.35(a) that the defendant has

previously been finally convicted of two felony offenses, and the

second previous felony conviction is for an offense that occurred

subsequent to the first previous conviction having become final,

on conviction he shall be punished by imprisonment in the Texas

Department of Criminal Justice for life, or for any term of not

more than 99 years or less than 25 years.

(e) A previous conviction for a state jail felony punished under

Section 12.35(a) may not be used for enhancement purposes under

Subsection (b), (c), or (d).

(f) For the purposes of Subsections (a), (b), (c)(1), and (e),

an adjudication by a juvenile court under Section 54.03, Family

Code, that a child engaged in delinquent conduct on or after

January 1, 1996, constituting a felony offense for which the

child is committed to the Texas Youth Commission under Section

54.04(d)(2), (d)(3), or (m), Family Code, or Section 54.05(f),

Family Code, is a final felony conviction.

(g) For the purposes of Subsection (c)(2):

(1) a defendant has been previously convicted of an offense

listed under Subsection (c)(2)(B) if the defendant was adjudged

guilty of the offense or entered a plea of guilty or nolo

contendere in return for a grant of deferred adjudication,

regardless of whether the sentence for the offense was ever

imposed or whether the sentence was probated and the defendant

was subsequently discharged from community supervision; and

(2) a conviction under the laws of another state for an offense

containing elements that are substantially similar to the

elements of an offense listed under Subsection (c)(2)(B) is a

conviction of an offense listed under Subsection (c)(2)(B).

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1983, 68th Leg., p. 1750, ch. 339, Sec. 1, eff.

Sept. 1, 1983; Acts 1985, 69th Leg., ch. 582, Sec. 1, eff. Sept.

1, 1985; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994; Acts 1995, 74th Leg., ch. 250, Sec. 1, eff. Sept. 1, 1995;

Acts 1995, 74th Leg., ch. 262, Sec. 78, eff. Jan. 1, 1996; Acts

1995, 74th Leg., ch. 318, Sec. 1, eff. Jan. 1, 1996; Acts 1997,

75th Leg., ch. 665, Sec. 1, 2, eff. Sept. 1, 1997; Acts 1997,

75th Leg., ch. 667, Sec. 4, eff. Sept. 1, 1997; Acts 1999, 76th

Leg., ch. 62, Sec. 15.01, eff. Sept. 1, 1999; Acts 2003, 78th

Leg., ch. 283, Sec. 53, eff. Sept. 1, 2003; Acts 2003, 78th Leg.,

ch. 1005, Sec. 2, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

340, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

340, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

340, Sec. 3, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

340, Sec. 4, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 1.14, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 1.15, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 1.16, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.150, eff. September 1, 2009.

Sec. 12.43. PENALTIES FOR REPEAT AND HABITUAL MISDEMEANOR

OFFENDERS. (a) If it is shown on the trial of a Class A

misdemeanor that the defendant has been before convicted of a

Class A misdemeanor or any degree of felony, on conviction he

shall be punished by:

(1) a fine not to exceed $4,000;

(2) confinement in jail for any term of not more than one year

or less than 90 days; or

(3) both such fine and confinement.

(b) If it is shown on the trial of a Class B misdemeanor that

the defendant has been before convicted of a Class A or Class B

misdemeanor or any degree of felony, on conviction he shall be

punished by:

(1) a fine not to exceed $2,000;

(2) confinement in jail for any term of not more than 180 days

or less than 30 days; or

(3) both such fine and confinement.

(c) If it is shown on the trial of an offense punishable as a

Class C misdemeanor under Section 42.01 or 49.02 that the

defendant has been before convicted under either of those

sections three times or three times for any combination of those

offenses and each prior offense was committed in the 24 months

preceding the date of commission of the instant offense, the

defendant shall be punished by:

(1) a fine not to exceed $2,000;

(2) confinement in jail for a term not to exceed 180 days; or

(3) both such fine and confinement.

(d) If the punishment scheme for an offense contains a specific

enhancement provision increasing punishment for a defendant who

has previously been convicted of the offense, the specific

enhancement provision controls over this section.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994; Acts 1995, 74th Leg., ch. 318, Sec. 2, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 564, Sec. 1, eff. Sept. 1, 1999.

Sec. 12.44. REDUCTION OF STATE JAIL FELONY PUNISHMENT TO

MISDEMEANOR PUNISHMENT. (a) A court may punish a defendant who

is convicted of a state jail felony by imposing the confinement

permissible as punishment for a Class A misdemeanor if, after

considering the gravity and circumstances of the felony committed

and the history, character, and rehabilitative needs of the

defendant, the court finds that such punishment would best serve

the ends of justice.

(b) At the request of the prosecuting attorney, the court may

authorize the prosecuting attorney to prosecute a state jail

felony as a Class A misdemeanor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1989, 71st Leg., ch. 785, Sec. 4.02, eff. Sept.

1, 1989; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994; Acts 1995, 74th Leg., ch. 318, Sec. 3, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1276, Sec. 1, eff. September 1, 2005.

Sec. 12.45. ADMISSION OF UNADJUDICATED OFFENSE. (a) A person

may, with the consent of the attorney for the state, admit during

the sentencing hearing his guilt of one or more unadjudicated

offenses and request the court to take each into account in

determining sentence for the offense or offenses of which he

stands adjudged guilty.

(b) Before a court may take into account an admitted offense

over which exclusive venue lies in another county or district,

the court must obtain permission from the prosecuting attorney

with jurisdiction over the offense.

(c) If a court lawfully takes into account an admitted offense,

prosecution is barred for that offense.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1983, 68th Leg., p. 4131, ch. 649, Sec. 1, eff.

Aug. 29, 1983; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994.

Sec. 12.46. USE OF PRIOR CONVICTIONS. The use of a conviction

for enhancement purposes shall not preclude the subsequent use of

such conviction for enhancement purposes.

Added by Acts 1979, 66th Leg., p. 1027, ch. 459, Sec. 1, eff.

June 7, 1979. Amended by Acts 1993, 73rd Leg., ch. 900, Sec.

1.01, eff. Sept. 1, 1994.

Sec. 12.47. PENALTY IF OFFENSE COMMITTED BECAUSE OF BIAS OR

PREJUDICE. (a) If an affirmative finding under Article 42.014,

Code of Criminal Procedure, is made in the trial of an offense

other than a first degree felony or a Class A misdemeanor, the

punishment for the offense is increased to the punishment

prescribed for the next highest category of offense. If the

offense is a Class A misdemeanor, the minimum term of confinement

for the offense is increased to 180 days. This section does not

apply to the trial of an offense of injury to a disabled

individual under Sec. 22.04, if the affirmative finding in the

case under Article 42.014, Code of Criminal Procedure, shows that

the defendant intentionally selected the victim because the

victim was disabled.

(b) The attorney general, if requested to do so by a prosecuting

attorney, may assist the prosecuting attorney in the

investigation or prosecution of an offense committed because of

bias or prejudice. The attorney general shall designate one

individual in the division of the attorney general's office that

assists in the prosecution of criminal cases to coordinate

responses to requests made under this subsection.

Added by Acts 1993, 73rd Leg., ch. 987, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 751, Sec. 1, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 85, Sec. 1.01, eff.

Sept. 1, 2001.

Sec. 12.48. CERTAIN OFFENSES RESULTING IN LOSS TO NURSING AND

CONVALESCENT HOMES. If it is shown on the trial of an offense

under Chapter 31 or 32 that, as a result of a loss incurred

because of the conduct charged, a trustee was appointed and

emergency assistance funds, other than funds used to pay the

expenses of the trustee, were used for a nursing or convalescent

home under Subchapter D, Chapter 242, Health and Safety Code, the

punishment for the offense is increased to the punishment

prescribed for the next higher category of offense except that a

felony of the first degree is punished as a felony of the first

degree.

Added by Acts 1999, 76th Leg., ch. 439, Sec. 4, eff. Sept. 1,

1999.

Sec. 12.49. PENALTY IF CONTROLLED SUBSTANCE USED TO COMMIT

OFFENSE. If the court makes an affirmative finding under Article

42.012, Code of Criminal Procedure, in the punishment phase of

the trial of an offense under Chapter 29, Chapter 31, or Title 5,

other than a first degree felony or a Class A misdemeanor, the

punishment for the offense is increased to the punishment

prescribed for the next highest category of offense. If the

offense is a Class A misdemeanor, the minimum term of confinement

for the offense is increased to 180 days.

Added by Acts 1999, 76th Leg., ch. 417, Sec. 2(a), eff. Sept. 1,

1999. Renumbered from Penal Code Sec. 12.48 and amended by Acts

2001, 77th Leg., ch. 1420, Sec. 21.001(93), 21.002(15), eff.

Sept. 1, 2001.

Sec. 12.50. PENALTY IF OFFENSE COMMITTED IN DISASTER AREA OR

EVACUATED AREA. (a) Subject to Subsection (c), the punishment

for an offense described by Subsection (b) is increased to the

punishment prescribed for the next higher category of offense if

it is shown on the trial of the offense that the offense was

committed in an area that was, at the time of the offense:

(1) subject to a declaration of a state of disaster made by:

(A) the president of the United States under the Robert T.

Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

Section 5121 et seq.);

(B) the governor under Section 418.014, Government Code; or

(C) the presiding officer of the governing body of a political

subdivision under Section 418.108, Government Code; or

(2) subject to an emergency evacuation order.

(b) The increase in punishment authorized by this section

applies only to an offense under:

(1) Section 22.01;

(2) Section 29.02;

(3) Section 30.02; and

(4) Section 31.03.

(c) If an offense listed under Subsection (b)(1) or (4) is

punishable as a Class A misdemeanor, the minimum term of

confinement for the offense is increased to 180 days. If an

offense listed under Subsection (b)(3) or (4) is punishable as a

felony of the first degree, the punishment for that offense may

not be increased under this section.

(d) It is a defense to a charge under Subsection (b)(4) that the

conduct in question meets the elements of necessity outlined in

Section 9.22.

(e) For purposes of this section, "emergency evacuation order"

means an official statement issued by the governing body of this

state or a political subdivision of this state to recommend or

require the evacuation of all or part of the population of an

area stricken or threatened with a disaster.

Added by Acts 2009, 81st Leg., R.S., Ch.

731, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. CORPORATIONS AND ASSOCIATIONS

Sec. 12.51. AUTHORIZED PUNISHMENTS FOR CORPORATIONS AND

ASSOCIATIONS. (a) If a corporation or association is adjudged

guilty of an offense that provides a penalty consisting of a fine

only, a court may sentence the corporation or association to pay

a fine in an amount fixed by the court, not to exceed the fine

provided by the offense.

(b) If a corporation or association is adjudged guilty of an

offense that provides a penalty including imprisonment, or that

provides no specific penalty, a court may sentence the

corporation or association to pay a fine in an amount fixed by

the court, not to exceed:

(1) $20,000 if the offense is a felony of any category;

(2) $10,000 if the offense is a Class A or Class B misdemeanor;

(3) $2,000 if the offense is a Class C misdemeanor; or

(4) $50,000 if, as a result of an offense classified as a felony

or Class A misdemeanor, an individual suffers serious bodily

injury or death.

(c) In lieu of the fines authorized by Subsections (a), (b)(1),

(b)(2), and (b)(4), if a court finds that the corporation or

association gained money or property or caused personal injury or

death, property damage, or other loss through the commission of a

felony or Class A or Class B misdemeanor, the court may sentence

the corporation or association to pay a fine in an amount fixed

by the court, not to exceed double the amount gained or caused by

the corporation or association to be lost or damaged, whichever

is greater.

(d) In addition to any sentence that may be imposed by this

section, a corporation or association that has been adjudged

guilty of an offense may be ordered by the court to give notice

of the conviction to any person the court deems appropriate.

(e) On conviction of a corporation or association, the court

shall notify the attorney general of that fact.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1977, 65th Leg., p. 1917, ch. 768, Sec. 1, eff.

June 16, 1977; Acts 1987, 70th Leg., ch. 1085, Sec. 1, eff. Sept.

1, 1987; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994.






TITLE 4. INCHOATE OFFENSES

CHAPTER 15. PREPARATORY OFFENSES

PENAL CODE

TITLE 4. INCHOATE OFFENSES

CHAPTER 15. PREPARATORY OFFENSES

Sec. 15.01. CRIMINAL ATTEMPT. (a) A person commits an offense

if, with specific intent to commit an offense, he does an act

amounting to more than mere preparation that tends but fails to

effect the commission of the offense intended.

(b) If a person attempts an offense that may be aggravated, his

conduct constitutes an attempt to commit the aggravated offense

if an element that aggravates the offense accompanies the

attempt.

(c) It is no defense to prosecution for criminal attempt that

the offense attempted was actually committed.

(d) An offense under this section is one category lower than the

offense attempted, and if the offense attempted is a state jail

felony, the offense is a Class A misdemeanor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1975, 64th Leg., p. 478, ch. 203, Sec. 4, eff.

Sept. 1, 1975; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994.

Sec. 15.02. CRIMINAL CONSPIRACY. (a) A person commits criminal

conspiracy if, with intent that a felony be committed:

(1) he agrees with one or more persons that they or one or more

of them engage in conduct that would constitute the offense; and

(2) he or one or more of them performs an overt act in pursuance

of the agreement.

(b) An agreement constituting a conspiracy may be inferred from

acts of the parties.

(c) It is no defense to prosecution for criminal conspiracy

that:

(1) one or more of the coconspirators is not criminally

responsible for the object offense;

(2) one or more of the coconspirators has been acquitted, so

long as two or more coconspirators have not been acquitted;

(3) one or more of the coconspirators has not been prosecuted or

convicted, has been convicted of a different offense, or is

immune from prosecution;

(4) the actor belongs to a class of persons that by definition

of the object offense is legally incapable of committing the

object offense in an individual capacity; or

(5) the object offense was actually committed.

(d) An offense under this section is one category lower than the

most serious felony that is the object of the conspiracy, and if

the most serious felony that is the object of the conspiracy is a

state jail felony, the offense is a Class A misdemeanor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 15.03. CRIMINAL SOLICITATION. (a) A person commits an

offense if, with intent that a capital felony or felony of the

first degree be committed, he requests, commands, or attempts to

induce another to engage in specific conduct that, under the

circumstances surrounding his conduct as the actor believes them

to be, would constitute the felony or make the other a party to

its commission.

(b) A person may not be convicted under this section on the

uncorroborated testimony of the person allegedly solicited and

unless the solicitation is made under circumstances strongly

corroborative of both the solicitation itself and the actor's

intent that the other person act on the solicitation.

(c) It is no defense to prosecution under this section that:

(1) the person solicited is not criminally responsible for the

felony solicited;

(2) the person solicited has been acquitted, has not been

prosecuted or convicted, has been convicted of a different

offense or of a different type or class of offense, or is immune

from prosecution;

(3) the actor belongs to a class of persons that by definition

of the felony solicited is legally incapable of committing the

offense in an individual capacity; or

(4) the felony solicited was actually committed.

(d) An offense under this section is:

(1) a felony of the first degree if the offense solicited is a

capital offense; or

(2) a felony of the second degree if the offense solicited is a

felony of the first degree.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 462, Sec. 1, eff. Sept. 1,

1993; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994.

Sec. 15.031. CRIMINAL SOLICITATION OF A MINOR. (a) A person

commits an offense if, with intent that an offense listed by

Section 3g(a)(1), Article 42.12, Code of Criminal Procedure, be

committed, the person requests, commands, or attempts to induce a

minor to engage in specific conduct that, under the circumstances

surrounding the actor's conduct as the actor believes them to be,

would constitute an offense listed by Section 3g(a)(1), Article

42.12, or make the minor a party to the commission of an offense

listed by Section 3g(a)(1), Article 42.12.

(b) A person commits an offense if, with intent that an offense

under Section 21.02, 21.11, 22.011, 22.021, or 43.25 be

committed, the person by any means requests, commands, or

attempts to induce a minor or another whom the person believes to

be a minor to engage in specific conduct that, under the

circumstances surrounding the actor's conduct as the actor

believes them to be, would constitute an offense under one of

those sections or would make the minor or other believed by the

person to be a minor a party to the commission of an offense

under one of those sections.

(c) A person may not be convicted under this section on the

uncorroborated testimony of the minor allegedly solicited unless

the solicitation is made under circumstances strongly

corroborative of both the solicitation itself and the actor's

intent that the minor act on the solicitation.

(d) It is no defense to prosecution under this section that:

(1) the minor solicited is not criminally responsible for the

offense solicited;

(2) the minor solicited has been acquitted, has not been

prosecuted or convicted, has been convicted of a different

offense or of a different type or class of offense, or is immune

from prosecution;

(3) the actor belongs to a class of persons that by definition

of the offense solicited is legally incapable of committing the

offense in an individual capacity; or

(4) the offense solicited was actually committed.

(e) An offense under this section is one category lower than the

solicited offense, except that an offense under this section is

the same category as the solicited offense if it is shown on the

trial of the offense that the actor:

(1) was at the time of the offense 17 years of age or older and

a member of a criminal street gang, as defined by Section 71.01;

and

(2) committed the offense with the intent to:

(A) further the criminal activities of the criminal street gang;

or

(B) avoid detection as a member of a criminal street gang.

(f) In this section, "minor" means an individual younger than 17

years of age.

Added by Acts 1995, 74th Leg., ch. 262, Sec. 79, eff. Jan. 1,

1996. Amended by Acts 1999, 76th Leg., ch. 1415, Sec. 22(a), eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.49, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1130, Sec. 2, eff. September 1, 2009.

Sec. 15.04. RENUNCIATION DEFENSE. (a) It is an affirmative

defense to prosecution under Section 15.01 that under

circumstances manifesting a voluntary and complete renunciation

of his criminal objective the actor avoided commission of the

offense attempted by abandoning his criminal conduct or, if

abandonment was insufficient to avoid commission of the offense,

by taking further affirmative action that prevented the

commission.

(b) It is an affirmative defense to prosecution under Section

15.02 or 15.03 that under circumstances manifesting a voluntary

and complete renunciation of his criminal objective the actor

countermanded his solicitation or withdrew from the conspiracy

before commission of the object offense and took further

affirmative action that prevented the commission of the object

offense.

(c) Renunciation is not voluntary if it is motivated in whole or

in part:

(1) by circumstances not present or apparent at the inception of

the actor's course of conduct that increase the probability of

detection or apprehension or that make more difficult the

accomplishment of the objective; or

(2) by a decision to postpone the criminal conduct until another

time or to transfer the criminal act to another but similar

objective or victim.

(d) Evidence that the defendant renounced his criminal objective

by abandoning his criminal conduct, countermanding his

solicitation, or withdrawing from the conspiracy before the

criminal offense was committed and made substantial effort to

prevent the commission of the object offense shall be admissible

as mitigation at the hearing on punishment if he has been found

guilty of criminal attempt, criminal solicitation, or criminal

conspiracy; and in the event of a finding of renunciation under

this subsection, the punishment shall be one grade lower than

that provided for the offense committed.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 15.05. NO OFFENSE. Attempt or conspiracy to commit, or

solicitation of, a preparatory offense defined in this chapter is

not an offense.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.



CHAPTER 16. CRIMINAL INSTRUMENTS, INTERCEPTION OF WIRE OR ORAL COMMUNICATION, AND INSTALLATION OF TRACKING DEVICE

PENAL CODE

TITLE 4. INCHOATE OFFENSES

CHAPTER 16. CRIMINAL INSTRUMENTS, INTERCEPTION OF WIRE OR ORAL

COMMUNICATION, AND INSTALLATION OF TRACKING DEVICE

Sec. 16.01. UNLAWFUL USE OF CRIMINAL INSTRUMENT. (a) A person

commits an offense if:

(1) he possesses a criminal instrument with intent to use it in

the commission of an offense; or

(2) with knowledge of its character and with intent to use or

aid or permit another to use in the commission of an offense, he

manufactures, adapts, sells, installs, or sets up a criminal

instrument.

(b) For the purpose of this section, "criminal instrument" means

anything, the possession, manufacture, or sale of which is not

otherwise an offense, that is specially designed, made, or

adapted for use in the commission of an offense.

(c) An offense under Subsection (a)(1) is one category lower

than the offense intended. An offense under Subsection (a)(2) is

a state jail felony.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1975, 64th Leg., p. 913, ch. 342, Sec. 7, eff.

Sept. 1, 1975; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994.

Sec. 16.02. UNLAWFUL INTERCEPTION, USE, OR DISCLOSURE OF WIRE,

ORAL, OR ELECTRONIC COMMUNICATIONS. (a) In this section,

"computer trespasser," "covert entry," "communication common

carrier," "contents," "electronic communication," "electronic,

mechanical, or other device," "immediate life-threatening

situation," "intercept," "investigative or law enforcement

officer," "member of a law enforcement unit specially trained to

respond to and deal with life-threatening situations," "oral

communication," "protected computer," "readily accessible to the

general public," and "wire communication" have the meanings given

those terms in Article 18.20, Code of Criminal Procedure.

(b) A person commits an offense if the person:

(1) intentionally intercepts, endeavors to intercept, or

procures another person to intercept or endeavor to intercept a

wire, oral, or electronic communication;

(2) intentionally discloses or endeavors to disclose to another

person the contents of a wire, oral, or electronic communication

if the person knows or has reason to know the information was

obtained through the interception of a wire, oral, or electronic

communication in violation of this subsection;

(3) intentionally uses or endeavors to use the contents of a

wire, oral, or electronic communication if the person knows or is

reckless about whether the information was obtained through the

interception of a wire, oral, or electronic communication in

violation of this subsection;

(4) knowingly or intentionally effects a covert entry for the

purpose of intercepting wire, oral, or electronic communications

without court order or authorization; or

(5) intentionally uses, endeavors to use, or procures any other

person to use or endeavor to use any electronic, mechanical, or

other device to intercept any oral communication when the device:

(A) is affixed to, or otherwise transmits a signal through a

wire, cable, or other connection used in wire communications; or

(B) transmits communications by radio or interferes with the

transmission of communications by radio.

(c) It is an affirmative defense to prosecution under Subsection

(b) that:

(1) an operator of a switchboard or an officer, employee, or

agent of a communication common carrier whose facilities are used

in the transmission of a wire or electronic communication

intercepts a communication or discloses or uses an intercepted

communication in the normal course of employment while engaged in

an activity that is a necessary incident to the rendition of

service or to the protection of the rights or property of the

carrier of the communication, unless the interception results

from the communication common carrier's use of service observing

or random monitoring for purposes other than mechanical or

service quality control checks;

(2) an officer, employee, or agent of a communication common

carrier provides information, facilities, or technical assistance

to an investigative or law enforcement officer who is authorized

as provided by this section to intercept a wire, oral, or

electronic communication;

(3) a person acting under color of law intercepts:

(A) a wire, oral, or electronic communication, if the person is

a party to the communication or if one of the parties to the

communication has given prior consent to the interception;

(B) a wire, oral, or electronic communication, if the person is

acting under the authority of Article 18.20, Code of Criminal

Procedure; or

(C) a wire or electronic communication made by a computer

trespasser and transmitted to, through, or from a protected

computer, if:

(i) the interception did not acquire a communication other than

one transmitted to or from the computer trespasser;

(ii) the owner of the protected computer consented to the

interception of the computer trespasser's communications on the

protected computer; and

(iii) actor was lawfully engaged in an ongoing criminal

investigation and the actor had reasonable suspicion to believe

that the contents of the computer trespasser's communications

likely to be obtained would be material to the investigation;

(4) a person not acting under color of law intercepts a wire,

oral, or electronic communication, if:

(A) the person is a party to the communication; or

(B) one of the parties to the communication has given prior

consent to the interception, unless the communication is

intercepted for the purpose of committing an unlawful act;

(5) a person acting under color of law intercepts a wire, oral,

or electronic communication if:

(A) oral or written consent for the interception is given by a

magistrate before the interception;

(B) an immediate life-threatening situation exists;

(C) the person is a member of a law enforcement unit specially

trained to:

(i) respond to and deal with life-threatening situations; or

(ii) install electronic, mechanical, or other devices; and

(D) the interception ceases immediately on termination of the

life-threatening situation;

(6) an officer, employee, or agent of the Federal Communications

Commission intercepts a communication transmitted by radio or

discloses or uses an intercepted communication in the normal

course of employment and in the discharge of the monitoring

responsibilities exercised by the Federal Communications

Commission in the enforcement of Chapter 5, Title 47, United

States Code;

(7) a person intercepts or obtains access to an electronic

communication that was made through an electronic communication

system that is configured to permit the communication to be

readily accessible to the general public;

(8) a person intercepts radio communication, other than a

cordless telephone communication that is transmitted between a

cordless telephone handset and a base unit, that is transmitted:

(A) by a station for the use of the general public;

(B) to ships, aircraft, vehicles, or persons in distress;

(C) by a governmental, law enforcement, civil defense, private

land mobile, or public safety communications system that is

readily accessible to the general public, unless the radio

communication is transmitted by a law enforcement representative

to or from a mobile data terminal;

(D) by a station operating on an authorized frequency within the

bands allocated to the amateur, citizens band, or general mobile

radio services; or

(E) by a marine or aeronautical communications system;

(9) a person intercepts a wire or electronic communication the

transmission of which causes harmful interference to a lawfully

operating station or consumer electronic equipment, to the extent

necessary to identify the source of the interference;

(10) a user of the same frequency intercepts a radio

communication made through a system that uses frequencies

monitored by individuals engaged in the provision or the use of

the system, if the communication is not scrambled or encrypted;

or

(11) a provider of electronic communications service records the

fact that a wire or electronic communication was initiated or

completed in order to protect the provider, another provider

furnishing service towards the completion of the communication,

or a user of that service from fraudulent, unlawful, or abusive

use of the service.

(d) A person commits an offense if the person:

(1) intentionally manufactures, assembles, possesses, or sells

an electronic, mechanical, or other device knowing or having

reason to know that the device is designed primarily for

nonconsensual interception of wire, electronic, or oral

communications and that the device or a component of the device

has been or will be used for an unlawful purpose; or

(2) places in a newspaper, magazine, handbill, or other

publication an advertisement of an electronic, mechanical, or

other device:

(A) knowing or having reason to know that the device is designed

primarily for nonconsensual interception of wire, electronic, or

oral communications;

(B) promoting the use of the device for the purpose of

nonconsensual interception of wire, electronic, or oral

communications; or

(C) knowing or having reason to know that the advertisement will

promote the use of the device for the purpose of nonconsensual

interception of wire, electronic, or oral communications.

(e) It is an affirmative defense to prosecution under Subsection

(d) that the manufacture, assembly, possession, or sale of an

electronic, mechanical, or other device that is designed

primarily for the purpose of nonconsensual interception of wire,

electronic, or oral communication is by:

(1) a communication common carrier or a provider of wire or

electronic communications service or an officer, agent, or

employee of or a person under contract with a communication

common carrier or provider acting in the normal course of the

provider's or communication carrier's business;

(2) an officer, agent, or employee of a person under contract

with, bidding on contracts with, or doing business with the

United States or this state acting in the normal course of the

activities of the United States or this state;

(3) a member of the Department of Public Safety who is

specifically trained to install wire, oral, or electronic

communications intercept equipment; or

(4) a member of a local law enforcement agency that has an

established unit specifically designated to respond to and deal

with life-threatening situations.

(e-1) It is a defense to prosecution under Subsection (d)(1)

that the electronic, mechanical, or other device is possessed by

a person authorized to possess the device under Section 500.008,

Government Code, or Section 61.0455, Human Resources Code.

(f) An offense under this section is a felony of the second

degree, unless the offense is committed under Subsection (d) or

(g), in which event the offense is a state jail felony.

(g) A person commits an offense if, knowing that a government

attorney or an investigative or law enforcement officer has been

authorized or has applied for authorization to intercept wire,

electronic, or oral communications, the person obstructs,

impedes, prevents, gives notice to another of, or attempts to

give notice to another of the interception.

(h) Repealed by Acts 2005, 79th Leg., Ch. 889, Sec. 1, eff. June

17, 2005.

Added by Acts 1981, 67th Leg., p. 738, ch. 275, Sec. 2, eff. Aug.

31, 1981. Amended by Acts 1983, 68th Leg., p. 4878, ch. 864, Sec.

1 to 3, eff. June 19, 1983; Acts 1989, 71st Leg., ch. 1166, Sec.

16, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 790, Sec. 16,

eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01,

eff. Sept. 1, 1994; Acts 1997, 75th Leg., ch. 1051, Sec. 9, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1270, Sec. 11, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 678, Sec. 1, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

889, Sec. 1, eff. June 17, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1169, Sec. 9, eff. September 1, 2009.

Sec. 16.03. UNLAWFUL USE OF PEN REGISTER OR TRAP AND TRACE

DEVICE. (a) A person commits an offense if the person knowingly

installs or uses a pen register or trap and trace device to

record or decode electronic or other impulses for the purpose of

identifying telephone numbers dialed or otherwise transmitted on

a telephone line.

(b) In this section, "authorized peace officer," "communications

common carrier," "pen register," and "trap and trace device" have

the meanings assigned by Article 18.21, Code of Criminal

Procedure.

(c) It is an affirmative defense to prosecution under Subsection

(a) that the actor is:

(1) an officer, employee, or agent of a communications common

carrier and the actor installs or uses a device or equipment to

record a number dialed from or to a telephone instrument in the

normal course of business of the carrier for purposes of:

(A) protecting property or services provided by the carrier; or

(B) assisting another who the actor reasonably believes to be a

peace officer authorized to install or use a pen register or trap

and trace device under Article 18.21, Code of Criminal Procedure;

(2) an officer, employee, or agent of a lawful enterprise and

the actor installs or uses a device or equipment while engaged in

an activity that:

(A) is a necessary incident to the rendition of service or to

the protection of property of or services provided by the

enterprise; and

(B) is not made for the purpose of gathering information for a

law enforcement agency or private investigative agency, other

than information related to the theft of communication or

information services provided by the enterprise; or

(3) a person authorized to install or use a pen register or trap

and trace device under Article 18.21, Code of Criminal Procedure.

(d) An offense under this section is a state jail felony.

Added by Acts 1985, 69th Leg., ch. 587, Sec. 6, eff. Aug. 26,

1985. Amended by Acts 1989, 71st Leg., ch. 958, Sec. 2, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994; Acts 1997, 75th Leg., ch. 1051, Sec. 10, eff.

Sept. 1, 1997.

Sec. 16.04. UNLAWFUL ACCESS TO STORED COMMUNICATIONS. (a) In

this section, "electronic communication," "electronic storage,"

"user," and "wire communication" have the meanings assigned to

those terms in Article 18.21, Code of Criminal Procedure.

(b) A person commits an offense if the person obtains, alters,

or prevents authorized access to a wire or electronic

communication while the communication is in electronic storage

by:

(1) intentionally obtaining access without authorization to a

facility through which a wire or electronic communications

service is provided; or

(2) intentionally exceeding an authorization for access to a

facility through which a wire or electronic communications

service is provided.

(c) Except as provided by Subsection (d), an offense under

Subsection (b) is a Class A misdemeanor.

(d) If committed to obtain a benefit or to harm another, an

offense is a state jail felony.

(e) It is an affirmative defense to prosecution under Subsection

(b) that the conduct was authorized by:

(1) the provider of the wire or electronic communications

service;

(2) the user of the wire or electronic communications service;

(3) the addressee or intended recipient of the wire or

electronic communication; or

(4) Article 18.21, Code of Criminal Procedure.

Added by Acts 1989, 71st Leg., ch. 958, Sec. 3, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994; Acts 1997, 75th Leg., ch. 1051, Sec. 11, eff.

Sept. 1, 1997.

Sec. 16.05. ILLEGAL DIVULGENCE OF PUBLIC COMMUNICATIONS. (a)

In this section, "electronic communication," "electronic

communications service," and "electronic communications system"

have the meanings given those terms in Article 18.20, Code of

Criminal Procedure.

(b) A person who provides electronic communications service to

the public commits an offense if the person knowingly divulges

the contents of a communication to another who is not the

intended recipient of the communication.

(c) It is an affirmative defense to prosecution under Subsection

(b) that the actor divulged the contents of the communication:

(1) as authorized by federal or state law;

(2) to a person employed, authorized, or whose facilities are

used to forward the communication to the communication's

destination; or

(3) to a law enforcement agency if the contents reasonably

appear to pertain to the commission of a crime.

(d) Except as provided by Subsection (e), an offense under

Subsection (b) that involves a scrambled or encrypted radio

communication is a state jail felony.

(e) If committed for a tortious or illegal purpose or to gain a

benefit, an offense under Subsection (b) that involves a radio

communication that is not scrambled or encrypted:

(1) is a Class A misdemeanor if the communication is not a

public land mobile radio service communication or a paging

service communication; or

(2) is a Class C misdemeanor if the communication is a public

land mobile radio service communication or a paging service

communication.

(f) Repealed by Acts 1997, 75th Leg., ch. 1051, Sec. 13, eff.

Sept. 1, 1997.

Added by Acts 1989, 71st Leg., ch. 1166, Sec. 17, eff. Sept. 1,

1989. Renumbered from Penal Code Sec. 16.04 by Acts 1990, 71st

Leg., 6th C.S., ch. 12, Sec. 2(24), eff. Sept. 6, 1990. Amended

by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994;

Acts 1997, 75th Leg., ch. 1051, Sec. 12, 13, eff. Sept. 1, 1997.

Sec. 16.06. UNLAWFUL INSTALLATION OF TRACKING DEVICE. (a) In

this section:

(1) "Electronic or mechanical tracking device" means a device

capable of emitting an electronic frequency or other signal that

may be used by a person to identify, monitor, or record the

location of another person or object.

(2) "Motor vehicle" has the meaning assigned by Section 501.002,

Transportation Code.

(b) A person commits an offense if the person knowingly installs

an electronic or mechanical tracking device on a motor vehicle

owned or leased by another person.

(c) An offense under this section is a Class A misdemeanor.

(d) It is an affirmative defense to prosecution under this

section that the person:

(1) obtained the effective consent of the owner or lessee of the

motor vehicle before the electronic or mechanical tracking device

was installed;

(2) assisted another whom the person reasonably believed to be

a peace officer authorized to install the device in the course of

a criminal investigation or pursuant to an order of a court to

gather information for a law enforcement agency; or

(3) was a private investigator licensed under Chapter 1702,

Occupations Code, who installed the device:

(A) with written consent:

(i) to install the device given by the owner or lessee of the

motor vehicle; and

(ii) to enter private residential property, if that entry was

necessary to install the device, given by the owner or lessee of

the property; or

(B) pursuant to an order of or other authorization from a court

to gather information.

(e) This section does not apply to a peace officer who installed

the device in the course of a criminal investigation or pursuant

to an order of a court to gather information for a law

enforcement agency.

Added by Acts 1999, 76th Leg., ch. 728, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.828,

eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1122, Sec. 1, eff. September 1, 2009.






TITLE 5. OFFENSES AGAINST THE PERSON

CHAPTER 19. CRIMINAL HOMICIDE

PENAL CODE

TITLE 5. OFFENSES AGAINST THE PERSON

CHAPTER 19. CRIMINAL HOMICIDE

Sec. 19.01. TYPES OF CRIMINAL HOMICIDE. (a) A person commits

criminal homicide if he intentionally, knowingly, recklessly, or

with criminal negligence causes the death of an individual.

(b) Criminal homicide is murder, capital murder, manslaughter,

or criminally negligent homicide.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1973, 63rd Leg., p. 1123, ch. 426, art. 2, Sec.

1, eff. Jan. 1, 1974; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01,

eff. Sept. 1, 1994.

Sec. 19.02. MURDER. (a) In this section:

(1) "Adequate cause" means cause that would commonly produce a

degree of anger, rage, resentment, or terror in a person of

ordinary temper, sufficient to render the mind incapable of cool

reflection.

(2) "Sudden passion" means passion directly caused by and

arising out of provocation by the individual killed or another

acting with the person killed which passion arises at the time of

the offense and is not solely the result of former provocation.

(b) A person commits an offense if he:

(1) intentionally or knowingly causes the death of an

individual;

(2) intends to cause serious bodily injury and commits an act

clearly dangerous to human life that causes the death of an

individual; or

(3) commits or attempts to commit a felony, other than

manslaughter, and in the course of and in furtherance of the

commission or attempt, or in immediate flight from the commission

or attempt, he commits or attempts to commit an act clearly

dangerous to human life that causes the death of an individual.

(c) Except as provided by Subsection (d), an offense under this

section is a felony of the first degree.

(d) At the punishment stage of a trial, the defendant may raise

the issue as to whether he caused the death under the immediate

influence of sudden passion arising from an adequate cause. If

the defendant proves the issue in the affirmative by a

preponderance of the evidence, the offense is a felony of the

second degree.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1973, 63rd Leg., p. 1123, ch. 426, art. 2, Sec.

1, eff. Jan. 1, 1974; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01,

eff. Sept. 1, 1994.

Sec. 19.03. CAPITAL MURDER. (a) A person commits an offense if

the person commits murder as defined under Section 19.02(b)(1)

and:

(1) the person murders a peace officer or fireman who is acting

in the lawful discharge of an official duty and who the person

knows is a peace officer or fireman;

(2) the person intentionally commits the murder in the course of

committing or attempting to commit kidnapping, burglary, robbery,

aggravated sexual assault, arson, obstruction or retaliation, or

terroristic threat under Section 22.07(a)(1), (3), (4), (5), or

(6);

(3) the person commits the murder for remuneration or the

promise of remuneration or employs another to commit the murder

for remuneration or the promise of remuneration;

(4) the person commits the murder while escaping or attempting

to escape from a penal institution;

(5) the person, while incarcerated in a penal institution,

murders another:

(A) who is employed in the operation of the penal institution;

or

(B) with the intent to establish, maintain, or participate in a

combination or in the profits of a combination;

(6) the person:

(A) while incarcerated for an offense under this section or

Section 19.02, murders another; or

(B) while serving a sentence of life imprisonment or a term of

99 years for an offense under Section 20.04, 22.021, or 29.03,

murders another;

(7) the person murders more than one person:

(A) during the same criminal transaction; or

(B) during different criminal transactions but the murders are

committed pursuant to the same scheme or course of conduct;

(8) the person murders an individual under six years of age; or

(9) the person murders another person in retaliation for or on

account of the service or status of the other person as a judge

or justice of the supreme court, the court of criminal appeals, a

court of appeals, a district court, a criminal district court, a

constitutional county court, a statutory county court, a justice

court, or a municipal court.

(b) An offense under this section is a capital felony.

(c) If the jury or, when authorized by law, the judge does not

find beyond a reasonable doubt that the defendant is guilty of an

offense under this section, he may be convicted of murder or of

any other lesser included offense.

Added by Acts 1973, 63rd Leg., p. 1123, ch. 426, art. 2, Sec. 1,

eff. Jan. 1, 1974. Amended by Acts 1983, 68th Leg., p. 5317, ch.

977, Sec. 6, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 44,

Sec. 1, eff. Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 652, Sec.

13, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 715, Sec. 1,

eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 887, Sec. 1, eff.

Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994; Acts 2003, 78th Leg., ch. 388, Sec. 1, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

428, Sec. 1, eff. September 1, 2005.

Sec. 19.04. MANSLAUGHTER. (a) A person commits an offense if

he recklessly causes the death of an individual.

(b) An offense under this section is a felony of the second

degree.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Renumbered from Penal Code Sec. 19.04 by Acts 1973, 63rd Leg., p.

1123, ch. 426, art. 2, Sec. 1, eff. Jan. 1, 1974. Amended by Acts

1987, 70th Leg., ch. 307, Sec. 1, eff. Sept. 1, 1987. Renumbered

from Penal Code Sec. 19.05 and amended by Acts 1993, 73rd Leg.,

ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Sec. 19.05. CRIMINALLY NEGLIGENT HOMICIDE. (a) A person

commits an offense if he causes the death of an individual by

criminal negligence.

(b) An offense under this section is a state jail felony.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Renumbered from Penal Code Sec. 19.06 by Acts 1973, 63rd Leg., p.

1123, ch. 426, art. 2, Sec. 1, eff. Jan. 1, 1974. Renumbered from

Penal Code Sec. 19.07 and amended by Acts 1993, 73rd Leg., ch.

900, Sec. 1.01, eff. Sept. 1, 1994.

Sec. 19.06. APPLICABILITY TO CERTAIN CONDUCT. This chapter does

not apply to the death of an unborn child if the conduct charged

is:

(1) conduct committed by the mother of the unborn child;

(2) a lawful medical procedure performed by a physician or other

licensed health care provider with the requisite consent, if the

death of the unborn child was the intended result of the

procedure;

(3) a lawful medical procedure performed by a physician or other

licensed health care provider with the requisite consent as part

of an assisted reproduction as defined by Section 160.102, Family

Code; or

(4) the dispensation of a drug in accordance with law or

administration of a drug prescribed in accordance with law.

Added by Acts 2003, 78th Leg., ch. 822, Sec. 2.02, eff. Sept. 1,

2003.



CHAPTER 20. KIDNAPPING AND UNLAWFUL RESTRAINT

PENAL CODE

TITLE 5. OFFENSES AGAINST THE PERSON

CHAPTER 20. KIDNAPPING AND UNLAWFUL RESTRAINT

Sec. 20.01. DEFINITIONS. In this chapter:

(1) "Restrain" means to restrict a person's movements without

consent, so as to interfere substantially with the person's

liberty, by moving the person from one place to another or by

confining the person. Restraint is "without consent" if it is

accomplished by:

(A) force, intimidation, or deception; or

(B) any means, including acquiescence of the victim, if:

(i) the victim is a child who is less than 14 years of age or an

incompetent person and the parent, guardian, or person or

institution acting in loco parentis has not acquiesced in the

movement or confinement; or

(ii) the victim is a child who is 14 years of age or older and

younger than 17 years of age, the victim is taken outside of the

state and outside a 120-mile radius from the victim's residence,

and the parent, guardian, or person or institution acting in loco

parentis has not acquiesced in the movement.

(2) "Abduct" means to restrain a person with intent to prevent

his liberation by:

(A) secreting or holding him in a place where he is not likely

to be found; or

(B) using or threatening to use deadly force.

(3) "Relative" means a parent or stepparent, ancestor, sibling,

or uncle or aunt, including an adoptive relative of the same

degree through marriage or adoption.

(4) "Person" means an individual, corporation, or association.

(5) Notwithstanding Section 1.07, "individual" means a human

being who has been born and is alive.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994; Acts 1999, 76th Leg., ch. 790, Sec. 1, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 822, Sec. 2.03, eff. Sept. 1,

2003.

Sec. 20.02. UNLAWFUL RESTRAINT. (a) A person commits an

offense if he intentionally or knowingly restrains another

person.

(b) It is an affirmative defense to prosecution under this

section that:

(1) the person restrained was a child younger than 14 years of

age;

(2) the actor was a relative of the child; and

(3) the actor's sole intent was to assume lawful control of the

child.

(c) An offense under this section is a Class A misdemeanor,

except that the offense is:

(1) a state jail felony if the person restrained was a child

younger than 17 years of age; or

(2) a felony of the third degree if:

(A) the actor recklessly exposes the victim to a substantial

risk of serious bodily injury;

(B) the actor restrains an individual the actor knows is a

public servant while the public servant is lawfully discharging

an official duty or in retaliation or on account of an exercise

of official power or performance of an official duty as a public

servant; or

(C) the actor while in custody restrains any other person.

(d) It is no offense to detain or move another under this

section when it is for the purpose of effecting a lawful arrest

or detaining an individual lawfully arrested.

(e) It is an affirmative defense to prosecution under this

section that:

(1) the person restrained was a child who is 14 years of age or

older and younger than 17 years of age;

(2) the actor does not restrain the child by force,

intimidation, or deception; and

(3) the actor is not more than three years older than the child.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994; Acts 1997, 75th Leg., ch. 707, Sec. 1(b), 2, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 790, Sec. 2, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 524, Sec. 1, eff. Sept. 1, 2001.

Sec. 20.03. KIDNAPPING. (a) A person commits an offense if he

intentionally or knowingly abducts another person.

(b) It is an affirmative defense to prosecution under this

section that:

(1) the abduction was not coupled with intent to use or to

threaten to use deadly force;

(2) the actor was a relative of the person abducted; and

(3) the actor's sole intent was to assume lawful control of the

victim.

(c) An offense under this section is a felony of the third

degree.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 20.04. AGGRAVATED KIDNAPPING. (a) A person commits an

offense if he intentionally or knowingly abducts another person

with the intent to:

(1) hold him for ransom or reward;

(2) use him as a shield or hostage;

(3) facilitate the commission of a felony or the flight after

the attempt or commission of a felony;

(4) inflict bodily injury on him or violate or abuse him

sexually;

(5) terrorize him or a third person; or

(6) interfere with the performance of any governmental or

political function.

(b) A person commits an offense if the person intentionally or

knowingly abducts another person and uses or exhibits a deadly

weapon during the commission of the offense.

(c) Except as provided by Subsection (d), an offense under this

section is a felony of the first degree.

(d) At the punishment stage of a trial, the defendant may raise

the issue as to whether he voluntarily released the victim in a

safe place. If the defendant proves the issue in the affirmative

by a preponderance of the evidence, the offense is a felony of

the second degree.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994; Acts 1995, 74th Leg., ch. 318, Sec. 4, eff. Sept. 1,

1995.

Sec. 20.05. UNLAWFUL TRANSPORT. (a) A person commits an

offense if the person for pecuniary benefit transports an

individual in a manner that:

(1) is designed to conceal the individual from local, state, or

federal law enforcement authorities; and

(2) creates a substantial likelihood that the individual will

suffer serious bodily injury or death.

(b) An offense under this section is a state jail felony.

Added by Acts 1999, 76th Leg., ch. 1014, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 20A. TRAFFICKING OF PERSONS

PENAL CODE

TITLE 5. OFFENSES AGAINST THE PERSON

CHAPTER 20A. TRAFFICKING OF PERSONS

Sec. 20A.01. DEFINITIONS. In this chapter:

(1) "Forced labor or services" means labor or services,

including conduct that constitutes an offense under Section

43.02, that are performed or provided by another person and

obtained through an actor's:

(A) causing or threatening to cause bodily injury to the person

or another person or otherwise causing the person performing or

providing labor or services to believe that the person or another

person will suffer bodily injury;

(B) restraining or threatening to restrain the person or another

person in a manner described by Section 20.01(1) or causing the

person performing or providing labor or services to believe that

the person or another person will be restrained;

(C) knowingly destroying, concealing, removing, confiscating, or

withholding from the person or another person, or threatening to

destroy, conceal, remove, confiscate, or withhold from the person

or another person, the person's actual or purported:

(i) government records;

(ii) identifying information; or

(iii) personal property;

(D) threatening the person with abuse of the law or the legal

process in relation to the person or another person;

(E) threatening to report the person or another person to

immigration officials or other law enforcement officials or

otherwise blackmailing or extorting the person or another person;

(F) exerting financial control over the person or another person

by placing the person or another person under the actor's control

as security for a debt to the extent that:

(i) the value of the services provided by the person or another

person as reasonably assessed is not applied toward the

liquidation of the debt;

(ii) the duration of the services provided by the person or

another person is not limited and the nature of the services

provided by the person or another person is not defined; or

(iii) the principal amount of the debt does not reasonably

reflect the value of the items or services for which the debt was

incurred; or

(G) using any scheme, plan, or pattern intended to cause the

person to believe that the person or another person will be

subjected to serious harm or restraint if the person does not

perform or provide the labor or services.

(2) "Traffic" means to transport, entice, recruit, harbor,

provide, or otherwise obtain another person by any means.

Added by Acts 2003, 78th Leg., ch. 641, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 16.01, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

849, Sec. 4, eff. June 15, 2007.

Sec. 20A.02. TRAFFICKING OF PERSONS. (a) A person commits an

offense if the person knowingly:

(1) traffics another person with the intent or knowledge that

the trafficked person will engage in forced labor or services; or

(2) benefits from participating in a venture that involves an

activity described by Subdivision (1), including by receiving

labor or services the person knows are forced labor or services.

(b) Except as otherwise provided by this subsection, an offense

under this section is a felony of the second degree. An offense

under this section is a felony of the first degree if:

(1) the applicable conduct constitutes an offense under Section

43.05 or 43.25 and the person who is trafficked is a child

younger than 18 years of age at the time of the offense,

regardless of whether the actor knows the age of the child at the

time the actor commits the offense; or

(2) the commission of the offense results in the death of the

person who is trafficked.

(c) If conduct constituting an offense under this section also

constitutes an offense under another section of this code, the

actor may be prosecuted under either section or under both

sections.

Added by Acts 2003, 78th Leg., ch. 641, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 16.02, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

849, Sec. 5, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1002, Sec. 7, eff. September 1, 2009.



CHAPTER 21. SEXUAL OFFENSES

PENAL CODE

TITLE 5. OFFENSES AGAINST THE PERSON

CHAPTER 21. SEXUAL OFFENSES

Sec. 21.01. DEFINITIONS. In this chapter:

(1) "Deviate sexual intercourse" means:

(A) any contact between any part of the genitals of one person

and the mouth or anus of another person; or

(B) the penetration of the genitals or the anus of another

person with an object.

(2) "Sexual contact" means, except as provided by Section 21.11,

any touching of the anus, breast, or any part of the genitals of

another person with intent to arouse or gratify the sexual desire

of any person.

(3) "Sexual intercourse" means any penetration of the female sex

organ by the male sex organ.

(4) "Spouse" means a person to whom a person is legally married

under Subtitle A, Title 1, Family Code, or a comparable law of

another jurisdiction.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1979, 66th Leg., p. 373, ch. 168, Sec. 1, eff.

Aug. 27, 1979; Acts 1981, 67th Leg., p. 203, ch. 96, Sec. 3, eff.

Sept. 1, 1981; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994; Acts 2001, 77th Leg., ch. 739, Sec. 1, eff. Sept.

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.124, eff. September 1, 2005.

Sec. 21.02. CONTINUOUS SEXUAL ABUSE OF YOUNG CHILD OR CHILDREN.

(a) In this section, "child" has the meaning assigned by Section

22.011(c).

(b) A person commits an offense if:

(1) during a period that is 30 or more days in duration, the

person commits two or more acts of sexual abuse, regardless of

whether the acts of sexual abuse are committed against one or

more victims; and

(2) at the time of the commission of each of the acts of sexual

abuse, the actor is 17 years of age or older and the victim is a

child younger than 14 years of age.

(c) For purposes of this section, "act of sexual abuse" means

any act that is a violation of one or more of the following penal

laws:

(1) aggravated kidnapping under Section 20.04(a)(4), if the

actor committed the offense with the intent to violate or abuse

the victim sexually;

(2) indecency with a child under Section 21.11(a)(1), if the

actor committed the offense in a manner other than by touching,

including touching through clothing, the breast of a child;

(3) sexual assault under Section 22.011;

(4) aggravated sexual assault under Section 22.021;

(5) burglary under Section 30.02, if the offense is punishable

under Subsection (d) of that section and the actor committed the

offense with the intent to commit an offense listed in

Subdivisions (1)-(4); and

(6) sexual performance by a child under Section 43.25.

(d) If a jury is the trier of fact, members of the jury are not

required to agree unanimously on which specific acts of sexual

abuse were committed by the defendant or the exact date when

those acts were committed. The jury must agree unanimously that

the defendant, during a period that is 30 or more days in

duration, committed two or more acts of sexual abuse.

(e) A defendant may not be convicted in the same criminal action

of an offense listed under Subsection (c) the victim of which is

the same victim as a victim of the offense alleged under

Subsection (b) unless the offense listed in Subsection (c):

(1) is charged in the alternative;

(2) occurred outside the period in which the offense alleged

under Subsection (b) was committed; or

(3) is considered by the trier of fact to be a lesser included

offense of the offense alleged under Subsection (b).

(f) A defendant may not be charged with more than one count

under Subsection (b) if all of the specific acts of sexual abuse

that are alleged to have been committed are alleged to have been

committed against a single victim.

(g) It is an affirmative defense to prosecution under this

section that the actor:

(1) was not more than five years older than:

(A) the victim of the offense, if the offense is alleged to have

been committed against only one victim; or

(B) the youngest victim of the offense, if the offense is

alleged to have been committed against more than one victim;

(2) did not use duress, force, or a threat against a victim at

the time of the commission of any of the acts of sexual abuse

alleged as an element of the offense; and

(3) at the time of the commission of any of the acts of sexual

abuse alleged as an element of the offense:

(A) was not required under Chapter 62, Code of Criminal

Procedure, to register for life as a sex offender; or

(B) was not a person who under Chapter 62 had a reportable

conviction or adjudication for an offense under this section or

an act of sexual abuse as described by Subsection (c).

(h) An offense under this section is a felony of the first

degree, punishable by imprisonment in the Texas Department of

Criminal Justice for life, or for any term of not more than 99

years or less than 25 years.

Added by Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 1.17, eff. September 1, 2007.

Section 21.06 was declared unconstitutional by Lawrence v. Texas,

123 S.Ct. 2472.

Sec. 21.06. HOMOSEXUAL CONDUCT. (a) A person commits an

offense if he engages in deviate sexual intercourse with another

individual of the same sex.

(b) An offense under this section is a Class C misdemeanor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 21.07. PUBLIC LEWDNESS. (a) A person commits an offense

if he knowingly engages in any of the following acts in a public

place or, if not in a public place, he is reckless about whether

another is present who will be offended or alarmed by his:

(1) act of sexual intercourse;

(2) act of deviate sexual intercourse;

(3) act of sexual contact; or

(4) act involving contact between the person's mouth or genitals

and the anus or genitals of an animal or fowl.

(b) An offense under this section is a Class A misdemeanor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 21.08. INDECENT EXPOSURE. (a) A person commits an offense

if he exposes his anus or any part of his genitals with intent to

arouse or gratify the sexual desire of any person, and he is

reckless about whether another is present who will be offended or

alarmed by his act.

(b) An offense under this section is a Class B misdemeanor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1983, 68th Leg., p. 509, ch. 924, Sec. 1, eff.

Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994.

Sec. 21.11. INDECENCY WITH A CHILD. (a) A person commits an

offense if, with a child younger than 17 years of age, whether

the child is of the same or opposite sex, the person:

(1) engages in sexual contact with the child or causes the child

to engage in sexual contact; or

(2) with intent to arouse or gratify the sexual desire of any

person:

(A) exposes the person's anus or any part of the person's

genitals, knowing the child is present; or

(B) causes the child to expose the child's anus or any part of

the child's genitals.

(b) It is an affirmative defense to prosecution under this

section that the actor:

(1) was not more than three years older than the victim and of

the opposite sex;

(2) did not use duress, force, or a threat against the victim at

the time of the offense; and

(3) at the time of the offense:

(A) was not required under Chapter 62, Code of Criminal

Procedure, to register for life as a sex offender; or

(B) was not a person who under Chapter 62 had a reportable

conviction or adjudication for an offense under this section.

(b-1) It is an affirmative defense to prosecution under this

section that the actor was the spouse of the child at the time of

the offense.

(c) In this section, "sexual contact" means the following acts,

if committed with the intent to arouse or gratify the sexual

desire of any person:

(1) any touching by a person, including touching through

clothing, of the anus, breast, or any part of the genitals of a

child; or

(2) any touching of any part of the body of a child, including

touching through clothing, with the anus, breast, or any part of

the genitals of a person.

(d) An offense under Subsection (a)(1) is a felony of the second

degree and an offense under Subsection (a)(2) is a felony of the

third degree.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1981, 67th Leg., p. 472, ch. 202, Sec. 3, eff.

Sept. 1, 1981; Acts 1987, 70th Leg., ch. 1028, Sec. 1, eff. Sept.

1, 1987; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994; Acts 1999, 76th Leg., ch. 1415, Sec. 23, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 739, Sec. 2, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

260, Sec. 1, eff. September 1, 2009.

Sec. 21.12. IMPROPER RELATIONSHIP BETWEEN EDUCATOR AND STUDENT.

(a) An employee of a public or private primary or secondary

school commits an offense if the employee engages in:

(1) sexual contact, sexual intercourse, or deviate sexual

intercourse with a person who is enrolled in a public or private

primary or secondary school at which the employee works; or

(2) conduct described by Section 33.021, with a person described

by Subdivision (1), regardless of the age of that person.

(b) An offense under this section is a felony of the second

degree.

(b-1) It is an affirmative defense to prosecution under this

section that the actor was the spouse of the enrolled person at

the time of the offense.

(c) If conduct constituting an offense under this section also

constitutes an offense under another section of this code, the

actor may be prosecuted under either section or both sections.

(d) The name of a person who is enrolled in a public or private

primary or secondary school and involved in an improper

relationship with an educator as provided by Subsection (a) may

not be released to the public and is not public information under

Chapter 552, Government Code.

Added by Acts 2003, 78th Leg., ch. 224, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

610, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

772, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

260, Sec. 2, eff. September 1, 2009.

Sec. 21.15. IMPROPER PHOTOGRAPHY OR VISUAL RECORDING. (a) In

this section, "promote" has the meaning assigned by Section

43.21.

(b) A person commits an offense if the person:

(1) photographs or by videotape or other electronic means

records, broadcasts, or transmits a visual image of another at a

location that is not a bathroom or private dressing room:

(A) without the other person's consent; and

(B) with intent to arouse or gratify the sexual desire of any

person;

(2) photographs or by videotape or other electronic means

records, broadcasts, or transmits a visual image of another at a

location that is a bathroom or private dressing room:

(A) without the other person's consent; and

(B) with intent to:

(i) invade the privacy of the other person; or

(ii) arouse or gratify the sexual desire of any person; or

(3) knowing the character and content of the photograph,

recording, broadcast, or transmission, promotes a photograph,

recording, broadcast, or transmission described by Subdivision

(1) or (2).

(c) An offense under this section is a state jail felony.

(d) If conduct that constitutes an offense under this section

also constitutes an offense under any other law, the actor may be

prosecuted under this section or the other law.

(e) For purposes of Subsection (b)(2), a sign or signs posted

indicating that the person is being photographed or that a visual

image of the person is being recorded, broadcast, or transmitted

is not sufficient to establish the person's consent under that

subdivision.

Added by Acts 2001, 77th Leg., ch. 458, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 500, Sec. 1, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

306, Sec. 1, eff. September 1, 2007.



CHAPTER 22. ASSAULTIVE OFFENSES

PENAL CODE

TITLE 5. OFFENSES AGAINST THE PERSON

CHAPTER 22. ASSAULTIVE OFFENSES

Sec. 22.01. ASSAULT. (a) A person commits an offense if the

person:

(1) intentionally, knowingly, or recklessly causes bodily injury

to another, including the person's spouse;

(2) intentionally or knowingly threatens another with imminent

bodily injury, including the person's spouse; or

(3) intentionally or knowingly causes physical contact with

another when the person knows or should reasonably believe that

the other will regard the contact as offensive or provocative.

(b) An offense under Subsection (a)(1) is a Class A misdemeanor,

except that the offense is a felony of the third degree if the

offense is committed against:

(1) a person the actor knows is a public servant while the

public servant is lawfully discharging an official duty, or in

retaliation or on account of an exercise of official power or

performance of an official duty as a public servant;

(2) a person whose relationship to or association with the

defendant is described by Section 71.0021(b), 71.003, or 71.005,

Family Code, if:

(A) it is shown on the trial of the offense that the defendant

has been previously convicted of an offense under this chapter,

Chapter 19, or Section 20.03, 20.04, 21.11, or 25.11 against a

person whose relationship to or association with the defendant is

described by Section 71.0021(b), 71.003, or 71.005, Family Code;

or

(B) the offense is committed by intentionally, knowingly, or

recklessly impeding the normal breathing or circulation of the

blood of the person by applying pressure to the person's throat

or neck or by blocking the person's nose or mouth;

(3) a person who contracts with government to perform a service

in a facility as defined by Section 1.07(a)(14), Penal Code, or

Section 51.02(13) or (14), Family Code, or an employee of that

person:

(A) while the person or employee is engaged in performing a

service within the scope of the contract, if the actor knows the

person or employee is authorized by government to provide the

service; or

(B) in retaliation for or on account of the person's or

employee's performance of a service within the scope of the

contract;

(4) a person the actor knows is a security officer while the

officer is performing a duty as a security officer; or

(5) a person the actor knows is emergency services personnel

while the person is providing emergency services.

(b-1) Notwithstanding Subsection (b)(2), an offense under

Subsection (a)(1) is a felony of the second degree if:

(1) the offense is committed against a person whose relationship

to or association with the defendant is described by Section

71.0021(b), 71.003, or 71.005, Family Code;

(2) it is shown on the trial of the offense that the defendant

has been previously convicted of an offense under this chapter,

Chapter 19, or Section 20.03, 20.04, or 21.11 against a person

whose relationship to or association with the defendant is

described by Section 71.0021(b), 71.003, or 71.005, Family Code;

and

(3) the offense is committed by intentionally, knowingly, or

recklessly impeding the normal breathing or circulation of the

blood of the person by applying pressure to the person's throat

or neck or by blocking the person's nose or mouth.

(c) An offense under Subsection (a)(2) or (3) is a Class C

misdemeanor, except that the offense is:

(1) a Class A misdemeanor if the offense is committed under

Subsection (a)(3) against an elderly individual or disabled

individual, as those terms are defined by Section 22.04; or

(2) a Class B misdemeanor if the offense is committed by a

person who is not a sports participant against a person the actor

knows is a sports participant either:

(A) while the participant is performing duties or

responsibilities in the participant's capacity as a sports

participant; or

(B) in retaliation for or on account of the participant's

performance of a duty or responsibility within the participant's

capacity as a sports participant.

(d) For purposes of Subsection (b), the actor is presumed to

have known the person assaulted was a public servant, a security

officer, or emergency services personnel if the person was

wearing a distinctive uniform or badge indicating the person's

employment as a public servant or status as a security officer or

emergency services personnel.

(e) In this section:

(1) "Emergency services personnel" includes firefighters,

emergency medical services personnel as defined by Section

773.003, Health and Safety Code, and other individuals who, in

the course and scope of employment or as a volunteer, provide

services for the benefit of the general public during emergency

situations.

(3) "Security officer" means a commissioned security officer as

defined by Section 1702.002, Occupations Code, or a

noncommissioned security officer registered under Section

1702.221, Occupations Code.

(4) "Sports participant" means a person who participates in any

official capacity with respect to an interscholastic,

intercollegiate, or other organized amateur or professional

athletic competition and includes an athlete, referee, umpire,

linesman, coach, instructor, administrator, or staff member.

(f) For the purposes of Subsections (b)(2)(A) and (b-1)(2):

(1) a defendant has been previously convicted of an offense

listed in those subsections committed against a person whose

relationship to or association with the defendant is described by

Section 71.0021(b), 71.003, or 71.005, Family Code, if the

defendant was adjudged guilty of the offense or entered a plea of

guilty or nolo contendere in return for a grant of deferred

adjudication, regardless of whether the sentence for the offense

was ever imposed or whether the sentence was probated and the

defendant was subsequently discharged from community supervision;

and

(2) a conviction under the laws of another state for an offense

containing elements that are substantially similar to the

elements of an offense listed in those subsections is a

conviction of the offense listed.

(g) If conduct constituting an offense under this section also

constitutes an offense under another section of this code, the

actor may be prosecuted under either section or both sections.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1977, 65th Leg., 1st C.S., p. 55, ch. 2, Sec. 12,

13, eff. July 22, 1977; Acts 1979, 66th Leg., p. 260, ch. 135,

Sec. 1, 2, eff. Aug. 27, 1979; Acts 1979, 66th Leg., p. 367, ch.

164, Sec. 2, eff. Sept. 1, 1979; Acts 1983, 68th Leg., p. 5311,

ch. 977, Sec. 1, eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch.

1052, Sec. 2.08, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch.

739, Sec. 1 to 3, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch.

14, Sec. 284(23) to (26), eff. Sept. 1, 1991; Acts 1991, 72nd

Leg., ch. 334, Sec. 1, eff. Sept. 1, 1991; Acts 1991, 72nd Leg.,

ch. 366, Sec. 1, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch.

900, Sec. 1.01, eff. Sept. 1, 1994; Acts 1997, 75th Leg., ch.

165, Sec. 27.01, eff. Sept. 1, 1997; Acts 1995, 74th Leg., ch.

318, Sec. 5, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 659,

Sec. 1, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec.

27.01, 31.01(68), eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch.

62, Sec. 15.02(a), eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch.

1158, Sec. 1, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 294,

Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1019, Sec.

1, 2, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1028, Sec. 1,

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 16.002, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

788, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

788, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

788, Sec. 6, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

623, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

623, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

427, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

665, Sec. 2, eff. September 1, 2009.

Sec. 22.011. SEXUAL ASSAULT. (a) A person commits an offense

if the person:

(1) intentionally or knowingly:

(A) causes the penetration of the anus or sexual organ of

another person by any means, without that person's consent;

(B) causes the penetration of the mouth of another person by the

sexual organ of the actor, without that person's consent; or

(C) causes the sexual organ of another person, without that

person's consent, to contact or penetrate the mouth, anus, or

sexual organ of another person, including the actor; or

(2) intentionally or knowingly:

(A) causes the penetration of the anus or sexual organ of a

child by any means;

(B) causes the penetration of the mouth of a child by the sexual

organ of the actor;

(C) causes the sexual organ of a child to contact or penetrate

the mouth, anus, or sexual organ of another person, including the

actor;

(D) causes the anus of a child to contact the mouth, anus, or

sexual organ of another person, including the actor; or

(E) causes the mouth of a child to contact the anus or sexual

organ of another person, including the actor.

(b) A sexual assault under Subsection (a)(1) is without the

consent of the other person if:

(1) the actor compels the other person to submit or participate

by the use of physical force or violence;

(2) the actor compels the other person to submit or participate

by threatening to use force or violence against the other person,

and the other person believes that the actor has the present

ability to execute the threat;

(3) the other person has not consented and the actor knows the

other person is unconscious or physically unable to resist;

(4) the actor knows that as a result of mental disease or defect

the other person is at the time of the sexual assault incapable

either of appraising the nature of the act or of resisting it;

(5) the other person has not consented and the actor knows the

other person is unaware that the sexual assault is occurring;

(6) the actor has intentionally impaired the other person's

power to appraise or control the other person's conduct by

administering any substance without the other person's knowledge;

(7) the actor compels the other person to submit or participate

by threatening to use force or violence against any person, and

the other person believes that the actor has the ability to

execute the threat;

(8) the actor is a public servant who coerces the other person

to submit or participate;

(9) the actor is a mental health services provider or a health

care services provider who causes the other person, who is a

patient or former patient of the actor, to submit or participate

by exploiting the other person's emotional dependency on the

actor;

(10) the actor is a clergyman who causes the other person to

submit or participate by exploiting the other person's emotional

dependency on the clergyman in the clergyman's professional

character as spiritual adviser; or

(11) the actor is an employee of a facility where the other

person is a resident, unless the employee and resident are

formally or informally married to each other under Chapter 2,

Family Code.

(c) In this section:

(1) "Child" means a person younger than 17 years of age.

(2) "Spouse" means a person who is legally married to another.

(3) "Health care services provider" means:

(A) a physician licensed under Subtitle B, Title 3, Occupations

Code;

(B) a chiropractor licensed under Chapter 201, Occupations Code;

(C) a physical therapist licensed under Chapter 453, Occupations

Code;

(D) a physician assistant licensed under Chapter 204,

Occupations Code; or

(E) a registered nurse, a vocational nurse, or an advanced

practice nurse licensed under Chapter 301, Occupations Code.

(4) "Mental health services provider" means an individual,

licensed or unlicensed, who performs or purports to perform

mental health services, including a:

(A) licensed social worker as defined by Section 505.002,

Occupations Code;

(B) chemical dependency counselor as defined by Section 504.001,

Occupations Code;

(C) licensed professional counselor as defined by Section

503.002, Occupations Code;

(D) licensed marriage and family therapist as defined by Section

502.002, Occupations Code;

(E) member of the clergy;

(F) psychologist offering psychological services as defined by

Section 501.003, Occupations Code; or

(G) special officer for mental health assignment certified under

Section 1701.404, Occupations Code.

(5) "Employee of a facility" means a person who is an employee

of a facility defined by Section 250.001, Health and Safety Code,

or any other person who provides services for a facility for

compensation, including a contract laborer.

(d) It is a defense to prosecution under Subsection (a)(2) that

the conduct consisted of medical care for the child and did not

include any contact between the anus or sexual organ of the child

and the mouth, anus, or sexual organ of the actor or a third

party.

(e) It is an affirmative defense to prosecution under Subsection

(a)(2):

(1) that the actor was the spouse of the child at the time of

the offense; or

(2) that:

(A) the actor was not more than three years older than the

victim and at the time of the offense:

(i) was not required under Chapter 62, Code of Criminal

Procedure, to register for life as a sex offender; or

(ii) was not a person who under Chapter 62, Code of Criminal

Procedure, had a reportable conviction or adjudication for an

offense under this section; and

(B) the victim:

(i) was a child of 14 years of age or older; and

(ii) was not a person whom the actor was prohibited from

marrying or purporting to marry or with whom the actor was

prohibited from living under the appearance of being married

under Section 25.01.

(f) An offense under this section is a felony of the second

degree, except that an offense under this section is a felony of

the first degree if the victim was a person whom the actor was

prohibited from marrying or purporting to marry or with whom the

actor was prohibited from living under the appearance of being

married under Section 25.01.

Added by Acts 1983, 68th Leg., p. 5312, ch. 977, Sec. 3, eff.

Sept. 1, 1983. Amended by Acts 1985, 69th Leg., ch. 557, Sec. 1,

eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 1029, Sec. 1, eff.

Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 662, Sec. 1, eff. Sept.

1, 1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994; Acts 1995, 74th Leg., ch. 273, Sec. 1, eff. Sept. 1, 1995;

Acts 1995, 74th Leg., ch. 318, Sec. 6, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 1031, Sec. 1, 2, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1286, Sec. 1, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 1102, Sec. 3, eff. Sept. 1, 1999; Acts 1999, 76th

Leg., ch. 1415, Sec. 24, eff. Sept. 1, 1999; Acts 2001, 77th

Leg., ch. 1420, Sec. 14.829, eff. Sept. 1, 2001; Acts 2003, 78th

Leg., ch. 155, Sec. 1, 2, eff. Sept. 1, 2003; Acts 2003, 78th

Leg., ch. 528, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg.,

ch. 553, Sec. 2.017, eff. Feb. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 4.02, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

260, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

260, Sec. 4, eff. September 1, 2009.

Sec. 22.02. AGGRAVATED ASSAULT. (a) A person commits an

offense if the person commits assault as defined in Sec. 22.01

and the person:

(1) causes serious bodily injury to another, including the

person's spouse; or

(2) uses or exhibits a deadly weapon during the commission of

the assault.

(b) An offense under this section is a felony of the second

degree, except that the offense is a felony of the first degree

if:

(1) the actor uses a deadly weapon during the commission of the

assault and causes serious bodily injury to a person whose

relationship to or association with the defendant is described by

Section 71.0021(b), 71.003, or 71.005, Family Code;

(2) regardless of whether the offense is committed under

Subsection (a)(1) or (a)(2), the offense is committed:

(A) by a public servant acting under color of the servant's

office or employment;

(B) against a person the actor knows is a public servant while

the public servant is lawfully discharging an official duty, or

in retaliation or on account of an exercise of official power or

performance of an official duty as a public servant;

(C) in retaliation against or on account of the service of

another as a witness, prospective witness, informant, or person

who has reported the occurrence of a crime; or

(D) against a person the actor knows is a security officer while

the officer is performing a duty as a security officer; or

(3) the actor is in a motor vehicle, as defined by Section

501.002, Transportation Code, and:

(A) knowingly discharges a firearm at or in the direction of a

habitation, building, or vehicle;

(B) is reckless as to whether the habitation, building, or

vehicle is occupied; and

(C) in discharging the firearm, causes serious bodily injury to

any person.

(c) The actor is presumed to have known the person assaulted was

a public servant or a security officer if the person was wearing

a distinctive uniform or badge indicating the person's employment

as a public servant or status as a security officer.

(d) In this section, "security officer" means a commissioned

security officer as defined by Section 1702.002, Occupations

Code, or a noncommissioned security officer registered under

Section 1702.221, Occupations Code.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1979, 66th Leg., p. 367, ch. 164, Sec. 2, eff.

Sept. 1, 1979; Acts 1979, 66th Leg., p. 1521, ch. 655, Sec. 2,

eff. Sept. 1, 1979; Acts 1983, 68th Leg., p. 349, ch. 79, Sec. 1,

eff. Sept. 1, 1983; Acts 1983, 68th Leg., p. 5311, ch. 977, Sec.

2, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 223, Sec. 1,

eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 18, Sec. 3, eff.

April 14, 1987; Acts 1987, 70th Leg., ch. 1101, Sec. 12, eff.

Sept. 1, 1987; Acts 1989, 71st Leg., ch. 939, Sec. 1 to 3, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 334, Sec. 2, eff. Sept.

1, 1991; Acts 1991, 72nd Leg., ch. 903, Sec. 1, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994; Acts 2003, 78th Leg., ch. 1019, Sec. 3, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

788, Sec. 3, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

594, Sec. 2, eff. September 1, 2009.

Sec. 22.021. AGGRAVATED SEXUAL ASSAULT. (a) A person commits

an offense:

(1) if the person:

(A) intentionally or knowingly:

(i) causes the penetration of the anus or sexual organ of

another person by any means, without that person's consent;

(ii) causes the penetration of the mouth of another person by

the sexual organ of the actor, without that person's consent; or

(iii) causes the sexual organ of another person, without that

person's consent, to contact or penetrate the mouth, anus, or

sexual organ of another person, including the actor; or

(B) intentionally or knowingly:

(i) causes the penetration of the anus or sexual organ of a

child by any means;

(ii) causes the penetration of the mouth of a child by the

sexual organ of the actor;

(iii) causes the sexual organ of a child to contact or penetrate

the mouth, anus, or sexual organ of another person, including the

actor;

(iv) causes the anus of a child to contact the mouth, anus, or

sexual organ of another person, including the actor; or

(v) causes the mouth of a child to contact the anus or sexual

organ of another person, including the actor; and

(2) if:

(A) the person:

(i) causes serious bodily injury or attempts to cause the death

of the victim or another person in the course of the same

criminal episode;

(ii) by acts or words places the victim in fear that death,

serious bodily injury, or kidnapping will be imminently inflicted

on any person;

(iii) by acts or words occurring in the presence of the victim

threatens to cause the death, serious bodily injury, or

kidnapping of any person;

(iv) uses or exhibits a deadly weapon in the course of the same

criminal episode;

(v) acts in concert with another who engages in conduct

described by Subdivision (1) directed toward the same victim and

occurring during the course of the same criminal episode; or

(vi) administers or provides flunitrazepam, otherwise known as

rohypnol, gamma hydroxybutyrate, or ketamine to the victim of the

offense with the intent of facilitating the commission of the

offense;

(B) the victim is younger than 14 years of age; or

(C) the victim is an elderly individual or a disabled

individual.

(b) In this section:

(1) "Child" has the meaning assigned by Section 22.011(c).

(2) ""Elderly individual" and "disabled individual" have the

meanings assigned by Section 22.04(c).

(c) An aggravated sexual assault under this section is without

the consent of the other person if the aggravated sexual assault

occurs under the same circumstances listed in Section 22.011(b).

(d) The defense provided by Section 22.011(d) applies to this

section.

(e) An offense under this section is a felony of the first

degree.

(f) The minimum term of imprisonment for an offense under this

section is increased to 25 years if:

(1) the victim of the offense is younger than six years of age

at the time the offense is committed; or

(2) the victim of the offense is younger than 14 years of age at

the time the offense is committed and the actor commits the

offense in a manner described by Subsection (a)(2)(A).

Added by Acts 1983, 68th Leg., p. 5312, ch. 977, Sec. 3, eff.

Sept. 1, 1983. Amended by Acts 1987, 70th Leg., ch. 573, Sec. 1,

eff. Sept. 1, 1987; Acts 1987, 70th Leg., 2nd C.S., ch. 16, Sec.

1, eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01,

eff. Sept. 1, 1994; Acts 1995, 74th Leg., ch. 318, Sec. 7, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1286, Sec. 2, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 417, Sec. 1, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 459, Sec. 5, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 528, Sec. 2, eff. Sept. 1, 2003; Acts

2003, 78th Leg., ch. 896, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 1.18, eff. September 1, 2007.

Sec. 22.04. INJURY TO A CHILD, ELDERLY INDIVIDUAL, OR DISABLED

INDIVIDUAL. (a) A person commits an offense if he

intentionally, knowingly, recklessly, or with criminal

negligence, by act or intentionally, knowingly, or recklessly by

omission, causes to a child, elderly individual, or disabled

individual:

(1) serious bodily injury;

(2) serious mental deficiency, impairment, or injury; or

(3) bodily injury.

(a-1) A person commits an offense if the person is an owner,

operator, or employee of a group home, nursing facility, assisted

living facility, intermediate care facility for persons with

mental retardation, or other institutional care facility and the

person intentionally, knowingly, recklessly, or with criminal

negligence by omission causes to a child, elderly individual, or

disabled individual who is a resident of that group home or

facility:

(1) serious bodily injury;

(2) serious mental deficiency, impairment, or injury;

(3) bodily injury; or

(4) exploitation.

(b) An omission that causes a condition described by Subsection

(a)(1), (2), or (3) or (a-1)(1), (2), (3), or (4) is conduct

constituting an offense under this section if:

(1) the actor has a legal or statutory duty to act; or

(2) the actor has assumed care, custody, or control of a child,

elderly individual, or disabled individual.

(c) In this section:

(1) "Child" means a person 14 years of age or younger.

(2) "Elderly individual" means a person 65 years of age or

older.

(3) "Disabled individual" means a person older than 14 years of

age who by reason of age or physical or mental disease, defect,

or injury is substantially unable to protect himself from harm or

to provide food, shelter, or medical care for himself.

(4) "Exploitation" means the illegal or improper use of an

individual or of the resources of the individual for monetary or

personal benefit, profit, or gain.

(d) For purposes of an omission that causes a condition

described by Subsection (a)(1), (2), or (3), the actor has

assumed care, custody, or control if he has by act, words, or

course of conduct acted so as to cause a reasonable person to

conclude that he has accepted responsibility for protection,

food, shelter, and medical care for a child, elderly individual,

or disabled individual. For purposes of an omission that causes

a condition described by Subsection (a-1)(1), (2), (3), or (4),

the actor acting during the actor's capacity as owner, operator,

or employee of a group home or facility described by Subsection

(a-1) is considered to have accepted responsibility for

protection, food, shelter, and medical care for the child,

elderly individual, or disabled individual who is a resident of

the group home or facility.

(e) An offense under Subsection (a)(1) or (2) or (a-1)(1) or (2)

is a felony of the first degree when the conduct is committed

intentionally or knowingly. When the conduct is engaged in

recklessly, the offense is a felony of the second degree.

(f) An offense under Subsection (a)(3) or (a-1)(3) or (4) is a

felony of the third degree when the conduct is committed

intentionally or knowingly, except that an offense under

Subsection (a)(3) is a felony of the second degree when the

conduct is committed intentionally or knowingly and the victim is

a disabled individual residing in a center, as defined by Section

555.001, Health and Safety Code, or in a facility licensed under

Chapter 252, Health and Safety Code, and the actor is an employee

of the center or facility whose employment involved providing

direct care for the victim. When the conduct is engaged in

recklessly, the offense is a state jail felony.

(g) An offense under Subsection (a) is a state jail felony when

the person acts with criminal negligence. An offense under

Subsection (a-1) is a state jail felony when the person, with

criminal negligence and by omission, causes a condition described

by Subsection (a-1)(1), (2), (3), or (4).

(h) A person who is subject to prosecution under both this

section and another section of this code may be prosecuted under

either or both sections. Section 3.04 does not apply to criminal

episodes prosecuted under both this section and another section

of this code. If a criminal episode is prosecuted under both this

section and another section of this code and sentences are

assessed for convictions under both sections, the sentences shall

run concurrently.

(i) It is an affirmative defense to prosecution under Subsection

(b)(2) that before the offense the actor:

(1) notified in person the child, elderly individual, or

disabled individual that he would no longer provide any of the

care described by Subsection (d); and

(2) notified in writing the parents or person other than himself

acting in loco parentis to the child, elderly individual, or

disabled individual that he would no longer provide any of the

care described by Subsection (d); or

(3) notified in writing the Department of Protective and

Regulatory Services that he would no longer provide any of the

care set forth in Subsection (d).

(j) Written notification under Subsection (i)(2) or (i)(3) is

not effective unless it contains the name and address of the

actor, the name and address of the child, elderly individual, or

disabled individual, the type of care provided by the actor, and

the date the care was discontinued.

(k) It is a defense to prosecution under this section that the

act or omission consisted of:

(1) reasonable medical care occurring under the direction of or

by a licensed physician; or

(2) emergency medical care administered in good faith and with

reasonable care by a person not licensed in the healing arts.

(l) It is an affirmative defense to prosecution under this

section:

(1) that the act or omission was based on treatment in

accordance with the tenets and practices of a recognized

religious method of healing with a generally accepted record of

efficacy;

(2) for a person charged with an act of omission causing to a

child, elderly individual, or disabled individual a condition

described by Subsection (a)(1), (2), or (3) that:

(A) there is no evidence that, on the date prior to the offense

charged, the defendant was aware of an incident of injury to the

child, elderly individual, or disabled individual and failed to

report the incident; and

(B) the person:

(i) was a victim of family violence, as that term is defined by

Section 71.004, Family Code, committed by a person who is also

charged with an offense against the child, elderly individual, or

disabled individual under this section or any other section of

this title;

(ii) did not cause a condition described by Subsection (a)(1),

(2), or (3); and

(iii) did not reasonably believe at the time of the omission

that an effort to prevent the person also charged with an offense

against the child, elderly individual, or disabled individual

from committing the offense would have an effect; or

(3) that:

(A) the actor was not more than three years older than the

victim at the time of the offense; and

(B) the victim was a child at the time of the offense.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1977, 65th Leg., p. 2067, ch. 819, Sec. 1, eff.

Aug. 29, 1977; Acts 1979, 66th Leg., p. 365, ch. 162, Sec. 1,

eff. Aug. 27, 1979; Acts 1981, 67th Leg., p. 472, ch. 202, Sec.

4, eff. Sept. 1, 1981; Acts 1981, 67th Leg., p. 2397, ch. 604,

Sec. 1, eff. Sept. 1, 1981; Acts 1989, 71st Leg., ch. 357, Sec.

1, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 497, Sec. 1,

eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01,

eff. Sept. 1, 1994; Acts 1995, 74th Leg., ch. 76, Sec. 8.139,

eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 62, Sec. 15.02(b),

eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 1.125(a), eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

949, Sec. 46, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

284, Sec. 38, eff. June 11, 2009.

Sec. 22.041. ABANDONING OR ENDANGERING CHILD. (a) In this

section, "abandon" means to leave a child in any place without

providing reasonable and necessary care for the child, under

circumstances under which no reasonable, similarly situated adult

would leave a child of that age and ability.

(b) A person commits an offense if, having custody, care, or

control of a child younger than 15 years, he intentionally

abandons the child in any place under circumstances that expose

the child to an unreasonable risk of harm.

(c) A person commits an offense if he intentionally, knowingly,

recklessly, or with criminal negligence, by act or omission,

engages in conduct that places a child younger than 15 years in

imminent danger of death, bodily injury, or physical or mental

impairment.

(c-1) For purposes of Subsection (c), it is presumed that a

person engaged in conduct that places a child in imminent danger

of death, bodily injury, or physical or mental impairment if:

(1) the person manufactured, possessed, or in any way introduced

into the body of any person the controlled substance

methamphetamine in the presence of the child;

(2) the person's conduct related to the proximity or

accessibility of the controlled substance methamphetamine to the

child and an analysis of a specimen of the child's blood, urine,

or other bodily substance indicates the presence of

methamphetamine in the child's body; or

(3) the person injected, ingested, inhaled, or otherwise

introduced a controlled substance listed in Penalty Group 1,

Section 481.102, Health and Safety Code, into the human body when

the person was not in lawful possession of the substance as

defined by Section 481.002(24) of that code.

(d) Except as provided by Subsection (e), an offense under

Subsection (b) is:

(1) a state jail felony if the actor abandoned the child with

intent to return for the child; or

(2) a felony of the third degree if the actor abandoned the

child without intent to return for the child.

(e) An offense under Subsection (b) is a felony of the second

degree if the actor abandons the child under circumstances that a

reasonable person would believe would place the child in imminent

danger of death, bodily injury, or physical or mental impairment.

(f) An offense under Subsection (c) is a state jail felony.

(g) It is a defense to prosecution under Subsection (c) that the

act or omission enables the child to practice for or participate

in an organized athletic event and that appropriate safety

equipment and procedures are employed in the event.

(h) It is an exception to the application of this section that

the actor voluntarily delivered the child to a designated

emergency infant care provider under Section 262.302, Family

Code.

Added by Acts 1985, 69th Leg., ch. 791, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1989, 71st Leg., ch. 904, Sec. 1, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994; Acts 1997, 75th Leg., ch. 687, Sec. 1, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 1087, Sec. 3, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 809, Sec. 7, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

282, Sec. 10, eff. August 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

840, Sec. 2, eff. September 1, 2007.

Sec. 22.05. DEADLY CONDUCT. (a) A person commits an offense if

he recklessly engages in conduct that places another in imminent

danger of serious bodily injury.

(b) A person commits an offense if he knowingly discharges a

firearm at or in the direction of:

(1) one or more individuals; or

(2) a habitation, building, or vehicle and is reckless as to

whether the habitation, building, or vehicle is occupied.

(c) Recklessness and danger are presumed if the actor knowingly

pointed a firearm at or in the direction of another whether or

not the actor believed the firearm to be loaded.

(d) For purposes of this section, "building," "habitation," and

"vehicle" have the meanings assigned those terms by Section

30.01.

(e) An offense under Subsection (a) is a Class A misdemeanor. An

offense under Subsection (b) is a felony of the third degree.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 22.06. CONSENT AS DEFENSE TO ASSAULTIVE CONDUCT. (a) The

victim's effective consent or the actor's reasonable belief that

the victim consented to the actor's conduct is a defense to

prosecution under Section 22.01 (Assault), 22.02 (Aggravated

Assault), or 22.05 (Deadly Conduct) if:

(1) the conduct did not threaten or inflict serious bodily

injury; or

(2) the victim knew the conduct was a risk of:

(A) his occupation;

(B) recognized medical treatment; or

(C) a scientific experiment conducted by recognized methods.

(b) The defense to prosecution provided by Subsection (a) is not

available to a defendant who commits an offense described by

Subsection (a) as a condition of the defendant's or the victim's

initiation or continued membership in a criminal street gang, as

defined by Section 71.01.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

273, Sec. 1, eff. September 1, 2007.

Sec. 22.07. TERRORISTIC THREAT. (a) A person commits an

offense if he threatens to commit any offense involving violence

to any person or property with intent to:

(1) cause a reaction of any type to his threat by an official or

volunteer agency organized to deal with emergencies;

(2) place any person in fear of imminent serious bodily injury;

(3) prevent or interrupt the occupation or use of a building,

room, place of assembly, place to which the public has access,

place of employment or occupation, aircraft, automobile, or other

form of conveyance, or other public place;

(4) cause impairment or interruption of public communications,

public transportation, public water, gas, or power supply or

other public service;

(5) place the public or a substantial group of the public in

fear of serious bodily injury; or

(6) influence the conduct or activities of a branch or agency of

the federal government, the state, or a political subdivision of

the state.

(b) An offense under Subsection (a)(1) is a Class B misdemeanor.

(c) An offense under Subsection (a)(2) is a Class B misdemeanor,

except that the offense is a Class A misdemeanor if the offense:

(1) is committed against a member of the person's family or

household or otherwise constitutes family violence; or

(2) is committed against a public servant.

(d) An offense under Subsection (a)(3) is a Class A misdemeanor,

unless the actor causes pecuniary loss of $1,500 or more to the

owner of the building, room, place, or conveyance, in which event

the offense is a state jail felony.

(e) An offense under Subsection (a)(4), (a)(5), or (a)(6) is a

felony of the third degree.

(f) In this section:

(1) "Family" has the meaning assigned by Section 71.003, Family

Code.

(2) "Family violence" has the meaning assigned by Section

71.004, Family Code.

(3) "Household" has the meaning assigned by Section 71.005,

Family Code.

(g) For purposes of Subsection (d), the amount of pecuniary loss

is the amount of economic loss suffered by the owner of the

building, room, place, or conveyance as a result of the

prevention or interruption of the occupation or use of the

building, room, place, or conveyance.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1979, 66th Leg., p. 1114, ch. 530, Sec. 2, eff.

Aug. 27, 1979; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994; Acts 2003, 78th Leg., ch. 139, Sec. 1, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 388, Sec. 2, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 446, Sec. 1, eff. Sept. 1, 2003.

Reenacted and amended by Acts 2005, 79th Leg., Ch.

728, Sec. 16.003, eff. September 1, 2005.

Sec. 22.08. AIDING SUICIDE. (a) A person commits an offense

if, with intent to promote or assist the commission of suicide by

another, he aids or attempts to aid the other to commit or

attempt to commit suicide.

(b) An offense under this section is a Class C misdemeanor

unless the actor's conduct causes suicide or attempted suicide

that results in serious bodily injury, in which event the offense

is a state jail felony.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 22.09. TAMPERING WITH CONSUMER PRODUCT. (a) In this

section:

(1) "Consumer Product" means any product offered for sale to or

for consumption by the public and includes "food" and "drugs" as

those terms are defined in Section 431.002, Health and Safety

Code.

(2) "Tamper" means to alter or add a foreign substance to a

consumer product to make it probable that the consumer product

will cause serious bodily injury.

(b) A person commits an offense if he knowingly or intentionally

tampers with a consumer product knowing that the consumer product

will be offered for sale to the public or as a gift to another.

(c) A person commits an offense if he knowingly or intentionally

threatens to tamper with a consumer product with the intent to

cause fear, to affect the sale of the consumer product, or to

cause bodily injury to any person.

(d) An offense under Subsection (b) is a felony of the second

degree unless a person suffers serious bodily injury, in which

event it is a felony of the first degree. An offense under

Subsection (c) is a felony of the third degree.

Added by Acts 1983, 68th Leg., p. 2812, ch. 481, Sec. 1, eff.

Sept. 1, 1983. Amended by Acts 1989, 71st Leg., ch. 1008, Sec. 1,

eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 14, Sec. 284(32),

eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01,

eff. Sept. 1, 1994.

Sec. 22.10. LEAVING A CHILD IN A VEHICLE. (a) A person commits

an offense if he intentionally or knowingly leaves a child in a

motor vehicle for longer than five minutes, knowing that the

child is:

(1) younger than seven years of age; and

(2) not attended by an individual in the vehicle who is 14 years

of age or older.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 24, Sec. 1, eff.

Oct. 2, 1984. Amended by Acts 1993, 73rd Leg., ch. 900, Sec.

1.01, eff. Sept. 1, 1994.

Sec. 22.11. HARASSMENT BY PERSONS IN CERTAIN CORRECTIONAL

FACILITIES; HARASSMENT OF PUBLIC SERVANT. (a) A person commits

an offense if, with the intent to assault, harass, or alarm, the

person:

(1) while imprisoned or confined in a correctional or detention

facility, causes another person to contact the blood, seminal

fluid, vaginal fluid, saliva, urine, or feces of the actor, any

other person, or an animal; or

(2) causes another person the actor knows to be a public servant

to contact the blood, seminal fluid, vaginal fluid, saliva,

urine, or feces of the actor, any other person, or an animal

while the public servant is lawfully discharging an official duty

or in retaliation or on account of an exercise of the public

servant's official power or performance of an official duty.

(b) An offense under this section is a felony of the third

degree.

(c) If conduct constituting an offense under this section also

constitutes an offense under another section of this code, the

actor may be prosecuted under either section.

(d) In this section, "correctional or detention facility" means:

(1) a secure correctional facility; or

(2) a "secure correctional facility" or a "secure detention

facility" as defined by Section 51.02, Family Code, operated by

or under contract with a juvenile board or the Texas Youth

Commission or any other facility operated by or under contract

with that commission.

(e) For purposes of Subsection (a)(2), the actor is presumed to

have known the person was a public servant if the person was

wearing a distinctive uniform or badge indicating the person's

employment as a public servant.

Added by Acts 1999, 76th Leg., ch. 335, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 878, Sec. 1, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1006, Sec. 1, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

543, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

543, Sec. 2, eff. September 1, 2005.

Sec. 22.12. APPLICABILITY TO CERTAIN CONDUCT. This chapter does

not apply to conduct charged as having been committed against an

individual who is an unborn child if the conduct is:

(1) committed by the mother of the unborn child;

(2) a lawful medical procedure performed by a physician or other

health care provider with the requisite consent;

(3) a lawful medical procedure performed by a physician or other

licensed health care provider with the requisite consent as part

of an assisted reproduction as defined by Section 160.102, Family

Code; or

(4) the dispensation of a drug in accordance with law or

administration of a drug prescribed in accordance with law.

Added by Acts 2003, 78th Leg., ch. 822, Sec. 2.04, eff. Sept. 1,

2003.






TITLE 6. OFFENSES AGAINST THE FAMILY

CHAPTER 25. OFFENSES AGAINST THE FAMILY

PENAL CODE

TITLE 6. OFFENSES AGAINST THE FAMILY

CHAPTER 25. OFFENSES AGAINST THE FAMILY

Sec. 25.01. BIGAMY. (a) An individual commits an offense if:

(1) he is legally married and he:

(A) purports to marry or does marry a person other than his

spouse in this state, or any other state or foreign country,

under circumstances that would, but for the actor's prior

marriage, constitute a marriage; or

(B) lives with a person other than his spouse in this state

under the appearance of being married; or

(2) he knows that a married person other than his spouse is

married and he:

(A) purports to marry or does marry that person in this state,

or any other state or foreign country, under circumstances that

would, but for the person's prior marriage, constitute a

marriage; or

(B) lives with that person in this state under the appearance of

being married.

(b) For purposes of this section, "under the appearance of being

married" means holding out that the parties are married with

cohabitation and an intent to be married by either party.

(c) It is a defense to prosecution under Subsection (a)(1) that

the actor reasonably believed at the time of the commission of

the offense that the actor and the person whom the actor married

or purported to marry or with whom the actor lived under the

appearance of being married were legally eligible to be married

because the actor's prior marriage was void or had been dissolved

by death, divorce, or annulment. For purposes of this

subsection, an actor's belief is reasonable if the belief is

substantiated by a certified copy of a death certificate or other

signed document issued by a court.

(d) For the purposes of this section, the lawful wife or husband

of the actor may testify both for or against the actor concerning

proof of the original marriage.

(e) An offense under this section is a felony of the third

degree, except that if at the time of the commission of the

offense, the person whom the actor marries or purports to marry

or with whom the actor lives under the appearance of being

married is:

(1) 16 years of age or older, the offense is a felony of the

second degree; or

(2) younger than 16 years of age, the offense is a felony of the

first degree.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 4.03, eff. September 1, 2005.

Sec. 25.02. PROHIBITED SEXUAL CONDUCT. (a) A person commits an

offense if the person engages in sexual intercourse or deviate

sexual intercourse with another person the actor knows to be,

without regard to legitimacy:

(1) the actor's ancestor or descendant by blood or adoption;

(2) the actor's current or former stepchild or stepparent;

(3) the actor's parent's brother or sister of the whole or half

blood;

(4) the actor's brother or sister of the whole or half blood or

by adoption;

(5) the children of the actor's brother or sister of the whole

or half blood or by adoption; or

(6) the son or daughter of the actor's aunt or uncle of the

whole or half blood or by adoption.

(b) For purposes of this section:

(1) "Deviate sexual intercourse" means any contact between the

genitals of one person and the mouth or anus of another person

with intent to arouse or gratify the sexual desire of any person.

(2) "Sexual intercourse" means any penetration of the female sex

organ by the male sex organ.

(c) An offense under this section is a felony of the third

degree, unless the offense is committed under Subsection (a)(1),

in which event the offense is a felony of the second degree.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Amended by:

Acts 2005, 79th Leg., Ch.

268, Sec. 4.04, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

673, Sec. 1, eff. September 1, 2009.

Sec. 25.03. INTERFERENCE WITH CHILD CUSTODY. (a) A person

commits an offense if the person takes or retains a child younger

than 18 years when the person:

(1) knows that the person's taking or retention violates the

express terms of a judgment or order, including a temporary

order, of a court disposing of the child's custody; or

(2) has not been awarded custody of the child by a court of

competent jurisdiction, knows that a suit for divorce or a civil

suit or application for habeas corpus to dispose of the child's

custody has been filed, and takes the child out of the geographic

area of the counties composing the judicial district if the court

is a district court or the county if the court is a statutory

county court, without the permission of the court and with the

intent to deprive the court of authority over the child.

(b) A noncustodial parent commits an offense if, with the intent

to interfere with the lawful custody of a child younger than 18

years, the noncustodial parent knowingly entices or persuades the

child to leave the custody of the custodial parent, guardian, or

person standing in the stead of the custodial parent or guardian

of the child.

(c) It is a defense to prosecution under Subsection (a)(2) that

the actor returned the child to the geographic area of the

counties composing the judicial district if the court is a

district court or the county if the court is a statutory county

court, within three days after the date of the commission of the

offense.

(d) An offense under this section is a state jail felony.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1979, 66th Leg., p. 1111, ch. 527, Sec. 1, eff.

Aug. 27, 1979; Acts 1987, 70th Leg., ch. 444, Sec. 1, eff. Sept.

1, 1987; Acts 1989, 71st Leg., ch. 830, Sec. 1, eff. Sept. 1,

1989; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994; Acts 2001, 77th Leg., ch. 332, Sec. 1, eff. May 24, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

272, Sec. 1, eff. September 1, 2007.

Sec. 25.031. AGREEMENT TO ABDUCT FROM CUSTODY. (a) A person

commits an offense if the person agrees, for remuneration or the

promise of remuneration, to abduct a child younger than 18 years

of age by force, threat of force, misrepresentation, stealth, or

unlawful entry, knowing that the child is under the care and

control of a person having custody or physical possession of the

child under a court order, including a temporary order, or under

the care and control of another person who is exercising care and

control with the consent of a person having custody or physical

possession under a court order, including a temporary order.

(b) An offense under this section is a state jail felony.

Added by Acts 1987, 70th Leg., ch. 444, Sec. 3, eff. Sept. 1,

1987. Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

272, Sec. 2, eff. September 1, 2007.

Sec. 25.04. ENTICING A CHILD. (a) A person commits an offense

if, with the intent to interfere with the lawful custody of a

child younger than 18 years, he knowingly entices, persuades, or

takes the child from the custody of the parent or guardian or

person standing in the stead of the parent or guardian of such

child.

(b) An offense under this section is a Class B misdemeanor,

unless it is shown on the trial of the offense that the actor

intended to commit a felony against the child, in which event an

offense under this section is a felony of the third degree.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994; Acts 1999, 76th Leg., ch. 685, Sec. 7, eff. Sept. 1,

1999.

Sec. 25.05. CRIMINAL NONSUPPORT. (a) An individual commits an

offense if the individual intentionally or knowingly fails to

provide support for the individual's child younger than 18 years

of age, or for the individual's child who is the subject of a

court order requiring the individual to support the child.

(b) For purposes of this section, "child" includes a child born

out of wedlock whose paternity has either been acknowledged by

the actor or has been established in a civil suit under the

Family Code or the law of another state.

(c) Under this section, a conviction may be had on the

uncorroborated testimony of a party to the offense.

(d) It is an affirmative defense to prosecution under this

section that the actor could not provide support for the actor's

child.

(e) The pendency of a prosecution under this section does not

affect the power of a court to enter an order for child support

under the Family Code.

(f) An offense under this section is a state jail felony.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 73, Sec. 13, eff.

Nov. 1, 1987; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994; Acts 2001, 77th Leg., ch. 375, Sec. 1, eff. May

25, 2001.

Sec. 25.06. HARBORING RUNAWAY CHILD. (a) A person commits an

offense if he knowingly harbors a child and he is criminally

negligent about whether the child:

(1) is younger than 18 years; and

(2) has escaped from the custody of a peace officer, a probation

officer, the Texas Youth Council, or a detention facility for

children, or is voluntarily absent from the child's home without

the consent of the child's parent or guardian for a substantial

length of time or without the intent to return.

(b) It is a defense to prosecution under this section that the

actor was related to the child within the second degree by

consanguinity or affinity, as determined under Chapter 573,

Government Code.

(c) It is a defense to prosecution under this section that the

actor notified:

(1) the person or agency from which the child escaped or a law

enforcement agency of the presence of the child within 24 hours

after discovering that the child had escaped from custody; or

(2) a law enforcement agency or a person at the child's home of

the presence of the child within 24 hours after discovering that

the child was voluntarily absent from home without the consent of

the child's parent or guardian.

(d) An offense under this section is a Class A misdemeanor.

(e) On the receipt of a report from a peace officer, probation

officer, the Texas Youth Council, a foster home, or a detention

facility for children that a child has escaped its custody or

upon receipt of a report from a parent, guardian, conservator, or

legal custodian that a child is missing, a law enforcement agency

shall immediately enter a record of the child into the National

Crime Information Center.

Added by Acts 1979, 66th Leg., p. 1155, ch. 558, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 4750, ch. 831,

Sec. 1, eff. Sept. 1, 1983; Acts 1991, 72nd Leg., ch. 561, Sec.

40, eff. Aug. 26, 1991. Renumbered from Sec. 25.07 by Acts 1993,

73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994. Amended by

Acts 1995, 74th Leg., ch. 76, Sec. 5.95(27), eff. Sept. 1, 1995.

Sec. 25.07. VIOLATION OF CERTAIN COURT ORDERS OR CONDITIONS OF

BOND IN A FAMILY VIOLENCE CASE. (a) A person commits an offense

if, in violation of a condition of bond set in a family violence

case and related to the safety of the victim or the safety of the

community, an order issued under Article 17.292, Code of Criminal

Procedure, an order issued under Section 6.504, Family Code,

Chapter 83, Family Code, if the temporary ex parte order has been

served on the person, or Chapter 85, Family Code, or an order

issued by another jurisdiction as provided by Chapter 88, Family

Code, the person knowingly or intentionally:

(1) commits family violence or an act in furtherance of an

offense under Section 22.011, 22.021, or 42.072;

(2) communicates:

(A) directly with a protected individual or a member of the

family or household in a threatening or harassing manner;

(B) a threat through any person to a protected individual or a

member of the family or household; or

(C) in any manner with the protected individual or a member of

the family or household except through the person's attorney or a

person appointed by the court, if the violation is of an order

described by this subsection and the order prohibits any

communication with a protected individual or a member of the

family or household;

(3) goes to or near any of the following places as specifically

described in the order or condition of bond:

(A) the residence or place of employment or business of a

protected individual or a member of the family or household; or

(B) any child care facility, residence, or school where a child

protected by the order or condition of bond normally resides or

attends; or

(4) possesses a firearm.

(b) For the purposes of this section:

(1) "Family violence," " family," "household," and "member of a

household" have the meanings assigned by Chapter 71, Family Code.

(2) "Firearm" has the meaning assigned by Chapter 46.

(c) If conduct constituting an offense under this section also

constitutes an offense under another section of this code, the

actor may be prosecuted under either section or under both

sections.

(d) Reconciliatory actions or agreements made by persons

affected by an order do not affect the validity of the order or

the duty of a peace officer to enforce this section.

(e) A peace officer investigating conduct that may constitute an

offense under this section for a violation of an order may not

arrest a person protected by that order for a violation of that

order.

(f) It is not a defense to prosecution under this section that

certain information has been excluded, as provided by Section

85.007, Family Code, or Article 17.292, Code of Criminal

Procedure, from an order to which this section applies.

(g) An offense under this section is a Class A misdemeanor

unless it is shown on the trial of the offense that the defendant

has previously been convicted under this section two or more

times or has violated the order or condition of bond by

committing an assault or the offense of stalking, in which event

the offense is a third degree felony.

Added by Acts 1983, 68th Leg., p. 4049, ch. 631, Sec. 3, eff.

Sept. 1, 1983. Amended by Acts 1985, 69th Leg., ch. 583, Sec. 3,

eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 170, Sec. 1, eff.

Sept. 1, 1987; Acts 1987, 70th Leg., ch. 677, Sec. 8, eff. Sept.

1, 1987; Acts 1989, 71st Leg., ch. 614, Sec. 23 to 26, eff. Sept.

1, 1989; Acts 1989, 71st Leg., ch. 739, Sec. 4 to 7, eff. Sept.

1, 1989; Acts 1991, 72nd Leg., ch. 366, Sec. 2, eff. Sept. 1,

1991. Renumbered from Sec. 25.08 and amended by Acts 1993, 73rd

Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994. Amended by Acts

1995, 74th Leg., ch. 658, Sec. 2, 3, eff. June 14, 1995; Acts

1995, 74th Leg., ch. 660, Sec. 1, 2, eff. Sept. 1, 1995; Acts

1995, 74th Leg., ch. 1024, Sec. 23, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 1, Sec. 2, eff. Jan. 28, 1997; Acts 1997,

75th Leg., ch. 1193, Sec. 21, eff. Sept. 1, 1997; Acts 1999, 76th

Leg., ch. 62, Sec. 15.02(c), eff. Sept. 1, 1999; Acts 2001, 77th

Leg., ch. 23, Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg.,

ch. 134, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

66, Sec. 2, eff. May 11, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1113, Sec. 1, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1113, Sec. 2, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 19.001, eff. September 1, 2009.

Sec. 25.071. VIOLATION OF PROTECTIVE ORDER PREVENTING OFFENSE

CAUSED BY BIAS OR PREJUDICE. (a) A person commits an offense

if, in violation of an order issued under Article 6.08, Code of

Criminal Procedure, the person knowingly or intentionally:

(1) commits an offense under Title 5 or Section 28.02, 28.03, or

28.08 and commits the offense because of bias or prejudice as

described by Article 42.014, Code of Criminal Procedure;

(2) communicates:

(A) directly with a protected individual in a threatening or

harassing manner;

(B) a threat through any person to a protected individual; or

(C) in any manner with the protected individual, if the order

prohibits any communication with a protected individual; or

(3) goes to or near the residence or place of employment or

business of a protected individual.

(b) If conduct constituting an offense under this section also

constitutes an offense under another section of this code, the

actor may be prosecuted under either section or under both

sections.

(c) A peace officer investigating conduct that may constitute an

offense under this section for a violation of an order may not

arrest a person protected by that order for a violation of that

order.

(d) An offense under this section is a Class A misdemeanor

unless it is shown on the trial of the offense that the defendant

has previously been convicted under this section two or more

times or has violated the protective order by committing an

assault, in which event the offense is a third degree felony.

Added by Acts 2001, 77th Leg., ch. 85, Sec. 3.02, eff. Sept. 1,

2001.

Sec. 25.08. SALE OR PURCHASE OF CHILD. (a) A person commits an

offense if he:

(1) possesses a child younger than 18 years of age or has the

custody, conservatorship, or guardianship of a child younger than

18 years of age, whether or not he has actual possession of the

child, and he offers to accept, agrees to accept, or accepts a

thing of value for the delivery of the child to another or for

the possession of the child by another for purposes of adoption;

or

(2) offers to give, agrees to give, or gives a thing of value to

another for acquiring or maintaining the possession of a child

for the purpose of adoption.

(b) It is an exception to the application of this section that

the thing of value is:

(1) a fee or reimbursement paid to a child-placing agency as

authorized by law;

(2) a fee paid to an attorney, social worker, mental health

professional, or physician for services rendered in the usual

course of legal or medical practice or in providing adoption

counseling;

(3) a reimbursement of legal or medical expenses incurred by a

person for the benefit of the child; or

(4) a necessary pregnancy-related expense paid by a

child-placing agency for the benefit of the child's parent during

the pregnancy or after the birth of the child as permitted by the

minimum standards for child-placing agencies and Department of

Protective and Regulatory Services rules.

(c) An offense under this section is a felony of the third

degree, except that the offense is a felony of the second degree

if the actor commits the offense with intent to commit an offense

under Section 43.25.

Added by Acts 1977, 65th Leg., p. 81, ch. 38, Sec. 1, eff. March

30, 1977. Amended by Acts 1981, 67th Leg., p. 2211, ch. 514, Sec.

1, eff. Sept. 1, 1981. Renumbered from Sec. 25.06 by Acts 1987,

70th Leg., ch. 167, Sec. 5.01(a)(44). Renumbered from Sec. 25.11

and amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994. Amended by Acts 2001, 77th Leg., ch. 134, Sec. 1,

eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1005, Sec. 3, eff.

Sept. 1, 2003.

Sec. 25.09. ADVERTISING FOR PLACEMENT OF CHILD. (a) A person

commits an offense if the person advertises in the public media

that the person will place a child for adoption or will provide

or obtain a child for adoption.

(b) This section does not apply to a licensed child-placing

agency that is identified in the advertisement as a licensed

child-placing agency.

(c) An offense under this section is a Class A misdemeanor

unless the person has been convicted previously under this

section, in which event the offense is a felony of the third

degree.

(d) In this section:

(1) "Child" has the meaning assigned by Section 101.003, Family

Code.

(2) "Public media" has the meaning assigned by Section 38.01.

The term also includes communications through the use of the

Internet or another public computer network.

Added by Acts 1997, 75th Leg., ch. 561, Sec. 31, eff. Sept. 1,

1997.

Sec. 25.10. INTERFERENCE WITH RIGHTS OF GUARDIAN OF THE PERSON.

(a) In this section:

(1) "Possessory right" means the right of a guardian of the

person to have physical possession of a ward and to establish the

ward's legal domicile, as provided by Section 767(1), Texas

Probate Code.

(2) "Ward" has the meaning assigned by Section 601, Texas

Probate Code.

(b) A person commits an offense if the person takes, retains, or

conceals a ward when the person knows that the person's taking,

retention, or concealment interferes with a possessory right with

respect to the ward.

(c) An offense under this section is a state jail felony.

(d) This section does not apply to a governmental entity where

the taking, retention, or concealment of the ward was authorized

by Subtitle E, Title 5, Family Code, or Chapter 48, Human

Resources Code.

Added by Acts 2003, 78th Leg., ch. 549, Sec. 32, eff. Sept. 1,

2003.

Sec. 25.11. CONTINUOUS VIOLENCE AGAINST THE FAMILY. (a) A

person commits an offense if, during a period that is 12 months

or less in duration, the person two or more times engages in

conduct that constitutes an offense under Section 22.01(a)(1)

against another person or persons whose relationship to or

association with the defendant is described by Section

71.0021(b), 71.003, or 71.005, Family Code.

(b) If the jury is the trier of fact, members of the jury are

not required to agree unanimously on the specific conduct in

which the defendant engaged that constituted an offense under

Section 22.01(a)(1) against the person or persons described by

Subsection (a) or the exact date when that conduct occurred. The

jury must agree unanimously that the defendant, during a period

that is 12 months or less in duration, two or more times engaged

in conduct that constituted an offense under Section 22.01(a)(1)

against the person or persons described by Subsection (a).

(c) A defendant may not be convicted in the same criminal action

of another offense the victim of which is an alleged victim of

the offense under Subsection (a) and an element of which is any

conduct that is alleged as an element of the offense under

Subsection (a) unless the other offense:

(1) is charged in the alternative;

(2) occurred outside the period in which the offense alleged

under Subsection (a) was committed; or

(3) is considered by the trier of fact to be a lesser included

offense of the offense alleged under Subsection (a).

(d) A defendant may not be charged with more than one count

under Subsection (a) if all of the specific conduct that is

alleged to have been engaged in is alleged to have been committed

against a single victim or members of the same household, as

defined by Section 71.005, Family Code.

(e) An offense under this section is a felony of the third

degree.

Added by Acts 2009, 81st Leg., R.S., Ch.

665, Sec. 1, eff. September 1, 2009.






TITLE 7. OFFENSES AGAINST PROPERTY

CHAPTER 28. ARSON, CRIMINAL MISCHIEF, AND OTHERPROPERTY DAMAGE OR DESTRUCTION

PENAL CODE

TITLE 7. OFFENSES AGAINST PROPERTY

CHAPTER 28. ARSON, CRIMINAL MISCHIEF, AND OTHERPROPERTY DAMAGE OR

DESTRUCTION

Sec. 28.01. DEFINITIONS. In this chapter:

(1) "Habitation" means a structure or vehicle that is adapted

for the overnight accommodation of persons and includes:

(A) each separately secured or occupied portion of the structure

or vehicle; and

(B) each structure appurtenant to or connected with the

structure or vehicle.

(2) "Building" means any structure or enclosure intended for use

or occupation as a habitation or for some purpose of trade,

manufacture, ornament, or use.

(3) "Property" means:

(A) real property;

(B) tangible or intangible personal property, including anything

severed from land; or

(C) a document, including money, that represents or embodies

anything of value.

(4) "Vehicle" includes any device in, on, or by which any person

or property is or may be propelled, moved, or drawn in the normal

course of commerce or transportation.

(5) "Open-space land" means real property that is undeveloped

for the purpose of human habitation.

(6) "Controlled burning" means the burning of unwanted

vegetation with the consent of the owner of the property on which

the vegetation is located and in such a manner that the fire is

controlled and limited to a designated area.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1979, 66th Leg., p. 1216, ch. 588, Sec. 1, eff.

Sept. 1, 1979; Acts 1989, 71st Leg., ch. 31, Sec. 1, eff. Sept.

1, 1989; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994.

Sec. 28.02. ARSON. (a) A person commits an offense if the

person starts a fire, regardless of whether the fire continues

after ignition, or causes an explosion with intent to destroy or

damage:

(1) any vegetation, fence, or structure on open-space land; or

(2) any building, habitation, or vehicle:

(A) knowing that it is within the limits of an incorporated city

or town;

(B) knowing that it is insured against damage or destruction;

(C) knowing that it is subject to a mortgage or other security

interest;

(D) knowing that it is located on property belonging to another;

(E) knowing that it has located within it property belonging to

another; or

(F) when the person is reckless about whether the burning or

explosion will endanger the life of some individual or the safety

of the property of another.

(a-1) A person commits an offense if the person recklessly

starts a fire or causes an explosion while manufacturing or

attempting to manufacture a controlled substance and the fire or

explosion damages any building, habitation, or vehicle.

(a-2) A person commits an offense if the person intentionally

starts a fire or causes an explosion and in so doing:

(1) recklessly damages or destroys a building belonging to

another; or

(2) recklessly causes another person to suffer bodily injury or

death.

(b) It is an exception to the application of Subsection (a)(1)

that the fire or explosion was a part of the controlled burning

of open-space land.

(c) It is a defense to prosecution under Subsection (a)(2)(A)

that prior to starting the fire or causing the explosion, the

actor obtained a permit or other written authorization granted in

accordance with a city ordinance, if any, regulating fires and

explosions.

(d) An offense under Subsection (a) is a felony of the second

degree, except that the offense is a felony of the first degree

if it is shown on the trial of the offense that:

(1) bodily injury or death was suffered by any person by reason

of the commission of the offense; or

(2) the property intended to be damaged or destroyed by the

actor was a habitation or a place of assembly or worship.

(e) An offense under Subsection (a-1) is a state jail felony,

except that the offense is a felony of the third degree if it is

shown on the trial of the offense that bodily injury or death was

suffered by any person by reason of the commission of the

offense.

(f) An offense under Subsection (a-2) is a state jail felony.

(g) If conduct that constitutes an offense under Subsection

(a-1) or that constitutes an offense under Subsection (a-2) also

constitutes an offense under another subsection of this section

or another section of this code, the actor may be prosecuted

under Subsection (a-1) or Subsection (a-2), under the other

subsection of this section, or under the other section of this

code.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1979, 66th Leg., p. 1216, ch. 588, Sec. 2, eff.

Sept. 1, 1979; Acts 1981, 67th Leg., p. 1837, ch. 425, Sec. 1,

eff. Sept. 1, 1981; Acts 1989, 71st Leg., ch. 31, Sec. 2, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994; Acts 1997, 75th Leg., ch. 1006, Sec. 1, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 976, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

960, Sec. 1, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1168, Sec. 1, eff. September 1, 2009.

Sec. 28.03. CRIMINAL MISCHIEF. (a) A person commits an offense

if, without the effective consent of the owner:

(1) he intentionally or knowingly damages or destroys the

tangible property of the owner;

(2) he intentionally or knowingly tampers with the tangible

property of the owner and causes pecuniary loss or substantial

inconvenience to the owner or a third person; or

(3) he intentionally or knowingly makes markings, including

inscriptions, slogans, drawings, or paintings, on the tangible

property of the owner.

(b) Except as provided by Subsections (f) and (h), an offense

under this section is:

(1) a Class C misdemeanor if:

(A) the amount of pecuniary loss is less than $50; or

(B) except as provided in Subdivision (3)(A) or (3)(B), it

causes substantial inconvenience to others;

(2) a Class B misdemeanor if the amount of pecuniary loss is $50

or more but less than $500;

(3) a Class A misdemeanor if:

(A) the amount of pecuniary loss is $500 or more but less than

$1,500; or

(B) the actor causes in whole or in part impairment or

interruption of any public water supply, or causes to be diverted

in whole, in part, or in any manner, including installation or

removal of any device for any such purpose, any public water

supply, regardless of the amount of the pecuniary loss;

(4) a state jail felony if the amount of pecuniary loss is:

(A) $1,500 or more but less than $20,000;

(B) less than $1,500, if the property damaged or destroyed is a

habitation and if the damage or destruction is caused by a

firearm or explosive weapon;

(C) less than $1,500, if the property was a fence used for the

production or containment of:

(i) cattle, bison, horses, sheep, swine, goats, exotic

livestock, or exotic poultry; or

(ii) game animals as that term is defined by Section 63.001,

Parks and Wildlife Code; or

(D) less than $20,000 and the actor causes wholly or partly

impairment or interruption of public communications, public

transportation, public gas or power supply, or other public

service, or causes to be diverted wholly, partly, or in any

manner, including installation or removal of any device for any

such purpose, any public communications or public gas or power

supply;

(5) a felony of the third degree if the amount of the pecuniary

loss is $20,000 or more but less than $100,000;

(6) a felony of the second degree if the amount of pecuniary

loss is $100,000 or more but less than $200,000; or

(7) a felony of the first degree if the amount of pecuniary loss

is $200,000 or more.

(c) For the purposes of this section, it shall be presumed that

a person who is receiving the economic benefit of public

communications, public water, gas, or power supply, has knowingly

tampered with the tangible property of the owner if the

communication or supply has been:

(1) diverted from passing through a metering device; or

(2) prevented from being correctly registered by a metering

device; or

(3) activated by any device installed to obtain public

communications, public water, gas, or power supply without a

metering device.

(d) The terms "public communication, public transportation,

public gas or power supply, or other public service" and "public

water supply" shall mean, refer to, and include any such services

subject to regulation by the Public Utility Commission of Texas,

the Railroad Commission of Texas, or the Texas Natural Resource

Conservation Commission or any such services enfranchised by the

State of Texas or any political subdivision thereof.

(e) When more than one item of tangible property, belonging to

one or more owners, is damaged, destroyed, or tampered with in

violation of this section pursuant to one scheme or continuing

course of conduct, the conduct may be considered as one offense,

and the amounts of pecuniary loss to property resulting from the

damage to, destruction of, or tampering with the property may be

aggregated in determining the grade of the offense.

(f) An offense under this section is a state jail felony if the

damage or destruction is inflicted on a place of worship or human

burial, a public monument, or a community center that provides

medical, social, or educational programs and the amount of the

pecuniary loss to real property or to tangible personal property

is less than $20,000.

(g) In this section:

(1) "Explosive weapon" means any explosive or incendiary device

that is designed, made, or adapted for the purpose of inflicting

serious bodily injury, death, or substantial property damage, or

for the principal purpose of causing such a loud report as to

cause undue public alarm or terror, and includes:

(A) an explosive or incendiary bomb, grenade, rocket, and mine;

(B) a device designed, made, or adapted for delivering or

shooting an explosive weapon; and

(C) a device designed, made, or adapted to start a fire in a

time-delayed manner.

(2) "Firearm" has the meaning assigned by Section 46.01.

(3) "Institution of higher education" has the meaning assigned

by Section 61.003, Education Code.

(4) "Aluminum wiring" means insulated or noninsulated wire or

cable that consists of at least 50 percent aluminum, including

any tubing or conduit attached to the wire or cable.

(5) "Bronze wiring" means insulated or noninsulated wire or

cable that consists of at least 50 percent bronze, including any

tubing or conduit attached to the wire or cable.

(6) "Copper wiring" means insulated or noninsulated wire or

cable that consists of at least 50 percent copper, including any

tubing or conduit attached to the wire or cable.

(7) "Transportation communications equipment" means:

(A) an official traffic-control device, railroad sign or signal,

or traffic-control signal, as those terms are defined by Section

541.304, Transportation Code; or

(B) a sign, signal, or device erected by a railroad, public

body, or public officer to direct the movement of a railroad

train, as defined by Section 541.202, Transportation Code.

(8) "Transportation communications device" means any item

attached to transportation communications equipment, including

aluminum wiring, bronze wiring, and copper wiring.

(h) An offense under this section is a state jail felony if the

amount of the pecuniary loss to real property or to tangible

personal property is $1,500 or more but less than $20,000 and the

damage or destruction is inflicted on a public or private

elementary school, secondary school, or institution of higher

education.

(i) Notwithstanding Subsection (b), an offense under this

section is a felony of the first degree if the property is

livestock and the damage is caused by introducing bovine

spongiform encephalopathy, commonly known as mad cow disease, or

a disease described by Section 161.041(a), Agriculture Code. In

this subsection, "livestock" has the meaning assigned by Section

161.001, Agriculture Code.

(j) Notwithstanding Subsection (b), an offense under this

section is a felony of the third degree if:

(1) the tangible property damaged, destroyed, or tampered with

is transportation communications equipment or a transportation

communications device; and

(2) the amount of the pecuniary loss to the tangible property is

less than $100,000.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1981, 67th Leg., p. 66, ch. 29, Sec. 1, eff. Aug.

31, 1981; Acts 1983, 68th Leg., p. 2917, ch. 497, Sec. 1, eff.

Sept. 1, 1983; Acts 1985, 69th Leg., ch. 352, Sec. 1, eff. Sept.

1, 1985; Acts 1989, 71st Leg., ch. 559, Sec. 1, eff. June 14,

1989; Acts 1989, 71st Leg., ch. 1253, Sec. 1, eff. Sept. 1, 1989;

Acts 1989, 71st Leg., 1st C.S., ch. 42, Sec. 1, eff. Sept. 1,

1989; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994; Acts 1995, 74th Leg., ch. 76, Sec. 11.280, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 1083, Sec. 1, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 686, Sec. 1, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 747, Sec. 1, eff. Sept. 1, 2001; Acts 2001,

77th Leg., ch. 976, Sec. 2, eff. Sept. 1, 2001; Acts 2003, 78th

Leg., ch. 1280, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

690, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

690, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

638, Sec. 1, eff. September 1, 2009.

Sec. 28.04. RECKLESS DAMAGE OR DESTRUCTION. (a) A person

commits an offense if, without the effective consent of the

owner, he recklessly damages or destroys property of the owner.

(b) An offense under this section is a Class C misdemeanor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 28.05. ACTOR'S INTEREST IN PROPERTY. It is no defense to

prosecution under this chapter that the actor has an interest in

the property damaged or destroyed if another person also has an

interest that the actor is not entitled to infringe.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 28.06. AMOUNT OF PECUNIARY LOSS. (a) The amount of

pecuniary loss under this chapter, if the property is destroyed,

is:

(1) the fair market value of the property at the time and place

of the destruction; or

(2) if the fair market value of the property cannot be

ascertained, the cost of replacing the property within a

reasonable time after the destruction.

(b) The amount of pecuniary loss under this chapter, if the

property is damaged, is the cost of repairing or restoring the

damaged property within a reasonable time after the damage

occurred.

(c) The amount of pecuniary loss under this chapter for

documents, other than those having a readily ascertainable market

value, is:

(1) the amount due and collectible at maturity less any part

that has been satisfied, if the document constitutes evidence of

a debt; or

(2) the greatest amount of economic loss that the owner might

reasonably suffer by virtue of the destruction or damage if the

document is other than evidence of a debt.

(d) If the amount of pecuniary loss cannot be ascertained by the

criteria set forth in Subsections (a) through (c), the amount of

loss is deemed to be greater than $500 but less than $1,500.

(e) If the actor proves by a preponderance of the evidence that

he gave consideration for or had a legal interest in the property

involved, the value of the interest so proven shall be deducted

from:

(1) the amount of pecuniary loss if the property is destroyed;

or

(2) the amount of pecuniary loss to the extent of an amount

equal to the ratio the value of the interest bears to the total

value of the property, if the property is damaged.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1983, 68th Leg., p. 2918, ch. 497, Sec. 2, eff.

Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994.

Sec. 28.07. INTERFERENCE WITH RAILROAD PROPERTY. (a) In this

section:

(1) "Railroad property" means:

(A) a train, locomotive, railroad car, caboose, work equipment,

rolling stock, safety device, switch, or connection that is

owned, leased, operated, or possessed by a railroad; or

(B) a railroad track, rail, bridge, trestle, or right-of-way

owned or used by a railroad.

(2) "Tamper" means to move, alter, or interfere with railroad

property.

(b) A person commits an offense if the person:

(1) throws an object or discharges a firearm or weapon at a

train or rail-mounted work equipment; or

(2) without the effective consent of the owner:

(A) enters or remains on railroad property, knowing that it is

railroad property;

(B) tampers with railroad property;

(C) places an obstruction on a railroad track or right-of-way;

or

(D) causes in any manner the derailment of a train, railroad

car, or other railroad property that moves on tracks.

(c) An offense under Subsection (b)(1) is a Class B misdemeanor

unless the person causes bodily injury to another, in which event

the offense is a felony of the third degree.

(d) An offense under Subsection (b)(2)(A) is a Class C

misdemeanor.

(e) An offense under Subsection (b)(2)(B), (b)(2)(C), or

(b)(2)(D) is a Class C misdemeanor unless the person causes

pecuniary loss, in which event the offense is:

(1) a Class B misdemeanor if the amount of pecuniary loss is $20

or more but less than $500;

(2) a Class A misdemeanor if the amount of pecuniary loss is

$500 or more but less than $1,500;

(3) a state jail felony if the amount of pecuniary loss is

$1,500 or more but less than $20,000;

(4) a felony of the third degree if the amount of the pecuniary

loss is $20,000 or more but less than $100,000;

(5) a felony of the second degree if the amount of pecuniary

loss is $100,000 or more but less than $200,000; or

(6) a felony of the first degree if the amount of the pecuniary

loss is $200,000 or more.

(f) The conduct described in Subsection (b)(2)(A) is not an

offense under this section if it is undertaken by an employee of

the railroad or by a representative of a labor organization which

represents or is seeking to represent the employees of the

railroad as long as the employee or representative has a right to

engage in such conduct under the Railway Labor Act (45 U.S.C.

Section 151 et seq.).

Added by Acts 1989, 71st Leg., ch. 908, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994.

Sec. 28.08. GRAFFITI. (a) A person commits an offense if,

without the effective consent of the owner, the person

intentionally or knowingly makes markings, including

inscriptions, slogans, drawings, or paintings, on the tangible

property of the owner with:

(1) paint;

(2) an indelible marker; or

(3) an etching or engraving device.

(b) Except as provided by Subsection (d), an offense under this

section is:

(1) a Class B misdemeanor if the amount of pecuniary loss is

less than $500;

(2) a Class A misdemeanor if the amount of pecuniary loss is

$500 or more but less than $1,500;

(3) a state jail felony if the amount of pecuniary loss is

$1,500 or more but less than $20,000;

(4) a felony of the third degree if the amount of pecuniary loss

is $20,000 or more but less than $100,000;

(5) a felony of the second degree if the amount of pecuniary

loss is $100,000 or more but less than $200,000; or

(6) a felony of the first degree if the amount of pecuniary loss

is $200,000 or more.

(c) When more than one item of tangible property, belonging to

one or more owners, is marked in violation of this section

pursuant to one scheme or continuing course of conduct, the

conduct may be considered as one offense, and the amounts of

pecuniary loss to property resulting from the marking of the

property may be aggregated in determining the grade of the

offense.

(d) An offense under this section is a state jail felony if:

(1) the marking is made on a school, an institution of higher

education, a place of worship or human burial, a public monument,

or a community center that provides medical, social, or

educational programs; and

(2) the amount of the pecuniary loss to real property or to

tangible personal property is less than $20,000.

(e) In this section:

(1) "Aerosol paint" means an aerosolized paint product.

(2) "Etching or engraving device" means a device that makes a

delineation or impression on tangible property, regardless of the

manufacturer's intended use for that device.

(3) "Indelible marker" means a device that makes a mark with a

paint or ink product that is specifically formulated to be more

difficult to erase, wash out, or remove than ordinary paint or

ink products.

(4) "Institution of higher education" has the meaning assigned

by Section 481.134, Health and Safety Code.

(5) "School" means a private or public elementary or secondary

school.

Added by Acts 1997, 75th Leg., ch. 593, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 166, Sec. 1, 2, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 695, Sec. 1, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 16.001, eff. Sept.

1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

639, Sec. 4, eff. September 1, 2009.



CHAPTER 29. ROBBERY

PENAL CODE

TITLE 7. OFFENSES AGAINST PROPERTY

CHAPTER 29. ROBBERY

Sec. 29.01. DEFINITIONS. In this chapter:

(1) "In the course of committing theft" means conduct that

occurs in an attempt to commit, during the commission, or in

immediate flight after the attempt or commission of theft.

(2) "Property" means:

(A) tangible or intangible personal property including anything

severed from land; or

(B) a document, including money, that represents or embodies

anything of value.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 29.02. ROBBERY. (a) A person commits an offense if, in

the course of committing theft as defined in Chapter 31 and with

intent to obtain or maintain control of the property, he:

(1) intentionally, knowingly, or recklessly causes bodily injury

to another; or

(2) intentionally or knowingly threatens or places another in

fear of imminent bodily injury or death.

(b) An offense under this section is a felony of the second

degree.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 29.03. AGGRAVATED ROBBERY. (a) A person commits an

offense if he commits robbery as defined in Section 29.02, and

he:

(1) causes serious bodily injury to another;

(2) uses or exhibits a deadly weapon; or

(3) causes bodily injury to another person or threatens or

places another person in fear of imminent bodily injury or death,

if the other person is:

(A) 65 years of age or older; or

(B) a disabled person.

(b) An offense under this section is a felony of the first

degree.

(c) In this section, "disabled person" means an individual with

a mental, physical, or developmental disability who is

substantially unable to protect himself from harm.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1989, 71st Leg., ch. 357, Sec. 2, eff. Sept. 1,

1989; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994.



CHAPTER 30. BURGLARY AND CRIMINAL TRESPASS

PENAL CODE

TITLE 7. OFFENSES AGAINST PROPERTY

CHAPTER 30. BURGLARY AND CRIMINAL TRESPASS

Sec. 30.01. DEFINITIONS. In this chapter:

(1) "Habitation" means a structure or vehicle that is adapted

for the overnight accommodation of persons, and includes:

(A) each separately secured or occupied portion of the structure

or vehicle; and

(B) each structure appurtenant to or connected with the

structure or vehicle.

(2) "Building" means any enclosed structure intended for use or

occupation as a habitation or for some purpose of trade,

manufacture, ornament, or use.

(3) "Vehicle" includes any device in, on, or by which any person

or property is or may be propelled, moved, or drawn in the normal

course of commerce or transportation, except such devices as are

classified as "habitation."

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 30.02. BURGLARY. (a) A person commits an offense if,

without the effective consent of the owner, the person:

(1) enters a habitation, or a building (or any portion of a

building) not then open to the public, with intent to commit a

felony, theft, or an assault; or

(2) remains concealed, with intent to commit a felony, theft, or

an assault, in a building or habitation; or

(3) enters a building or habitation and commits or attempts to

commit a felony, theft, or an assault.

(b) For purposes of this section, "enter" means to intrude:

(1) any part of the body; or

(2) any physical object connected with the body.

(c) Except as provided in Subsection (d), an offense under this

section is a:

(1) state jail felony if committed in a building other than a

habitation; or

(2) felony of the second degree if committed in a habitation.

(d) An offense under this section is a felony of the first

degree if:

(1) the premises are a habitation; and

(2) any party to the offense entered the habitation with intent

to commit a felony other than felony theft or committed or

attempted to commit a felony other than felony theft.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994; Acts 1995, 74th Leg., ch. 318, Sec. 8, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 727, Sec. 1, eff. Sept. 1, 1999.

Sec. 30.03. BURGLARY OF COIN-OPERATED OR COIN COLLECTION

MACHINES. (a) A person commits an offense if, without the

effective consent of the owner, he breaks or enters into any

coin-operated machine, coin collection machine, or other

coin-operated or coin collection receptacle, contrivance,

apparatus, or equipment used for the purpose of providing lawful

amusement, sales of goods, services, or other valuable things, or

telecommunications with intent to obtain property or services.

(b) For purposes of this section, "entry" includes every kind of

entry except one made with the effective consent of the owner.

(c) An offense under this section is a Class A misdemeanor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1987, 70th Leg., ch. 62, Sec. 1, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994.

Sec. 30.04. BURGLARY OF VEHICLES. (a) A person commits an

offense if, without the effective consent of the owner, he breaks

into or enters a vehicle or any part of a vehicle with intent to

commit any felony or theft.

(b) For purposes of this section, "enter" means to intrude:

(1) any part of the body; or

(2) any physical object connected with the body.

(c) For purposes of this section, a container or trailer carried

on a rail car is a part of the rail car.

(d) An offense under this section is a Class A misdemeanor,

except that:

(1) the offense is a Class A misdemeanor with a minimum term of

confinement of six months if it is shown on the trial of the

offense that the defendant has been previously convicted of an

offense under this section; and

(2) the offense is a state jail felony if:

(A) it is shown on the trial of the offense that the defendant

has been previously convicted two or more times of an offense

under this section; or

(B) the vehicle or part of the vehicle broken into or entered is

a rail car.

(d-1) For the purposes of Subsection (d), a defendant has been

previously convicted under this section if the defendant was

adjudged guilty of the offense or entered a plea of guilty or

nolo contendere in return for a grant of deferred adjudication,

regardless of whether the sentence for the offense was ever

imposed or whether the sentence was probated and the defendant

was subsequently discharged from community supervision.

(e) It is a defense to prosecution under this section that the

actor entered a rail car or any part of a rail car and was at

that time an employee or a representative of employees exercising

a right under the Railway Labor Act (45 U.S.C. Section 151 et

seq.).

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994; Acts 1999, 76th Leg., ch. 916, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

308, Sec. 1, eff. September 1, 2007.

Sec. 30.05. CRIMINAL TRESPASS. (a) A person commits an offense

if the person enters or remains on or in property of another,

including residential land, agricultural land, a recreational

vehicle park, a building, or an aircraft or other vehicle,

without effective consent and the person:

(1) had notice that the entry was forbidden; or

(2) received notice to depart but failed to do so.

(b) For purposes of this section:

(1) "Entry" means the intrusion of the entire body.

(2) "Notice" means:

(A) oral or written communication by the owner or someone with

apparent authority to act for the owner;

(B) fencing or other enclosure obviously designed to exclude

intruders or to contain livestock;

(C) a sign or signs posted on the property or at the entrance to

the building, reasonably likely to come to the attention of

intruders, indicating that entry is forbidden;

(D) the placement of identifying purple paint marks on trees or

posts on the property, provided that the marks are:

(i) vertical lines of not less than eight inches in length and

not less than one inch in width;

(ii) placed so that the bottom of the mark is not less than

three feet from the ground or more than five feet from the

ground; and

(iii) placed at locations that are readily visible to any person

approaching the property and no more than:

(a) 100 feet apart on forest land; or

(b) 1,000 feet apart on land other than forest land; or

(E) the visible presence on the property of a crop grown for

human consumption that is under cultivation, in the process of

being harvested, or marketable if harvested at the time of entry.

(3) "Shelter center" has the meaning assigned by Section 51.002,

Human Resources Code.

(4) "Forest land" means land on which the trees are potentially

valuable for timber products.

(5) "Agricultural land" has the meaning assigned by Section

75.001, Civil Practice and Remedies Code.

(6) "Superfund site" means a facility that:

(A) is on the National Priorities List established under Section

105 of the federal Comprehensive Environmental Response,

Compensation, and Liability Act of 1980 (42 U.S.C. Section 9605);

or

(B) is listed on the state registry established under Section

361.181, Health and Safety Code.

(7) "Critical infrastructure facility" means one of the

following, if completely enclosed by a fence or other physical

barrier that is obviously designed to exclude intruders:

(A) a chemical manufacturing facility;

(B) a refinery;

(C) an electrical power generating facility, substation,

switching station, electrical control center, or electrical

transmission or distribution facility;

(D) a water intake structure, water treatment facility,

wastewater treatment plant, or pump station;

(E) a natural gas transmission compressor station;

(F) a liquid natural gas terminal or storage facility;

(G) a telecommunications central switching office;

(H) a port, railroad switching yard, trucking terminal, or other

freight transportation facility;

(I) a gas processing plant, including a plant used in the

processing, treatment, or fractionation of natural gas; or

(J) a transmission facility used by a federally licensed radio

or television station.

(8) "Protected freshwater area" has the meaning assigned by

Section 90.001, Parks and Wildlife Code.

(9) "Recognized state" means another state with which the

attorney general of this state, with the approval of the governor

of this state, negotiated an agreement after determining that the

other state:

(A) has firearm proficiency requirements for peace officers; and

(B) fully recognizes the right of peace officers commissioned in

this state to carry weapons in the other state.

(10) "Recreational vehicle park" means a tract of land that has

rental spaces for two or more recreational vehicles, as defined

by Section 522.004, Transportation Code.

(11) "Residential land" means real property improved by a

dwelling and zoned for or otherwise authorized for single-family

or multifamily use.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1138, Sec. 4,

eff. September 1, 2009.

(d) An offense under this section is:

(1) a Class B misdemeanor, except as provided by Subdivisions

(2) and (3);

(2) a Class C misdemeanor, except as provided by Subdivision

(3), if the offense is committed:

(A) on agricultural land and within 100 feet of the boundary of

the land; or

(B) on residential land and within 100 feet of a protected

freshwater area; and

(3) a Class A misdemeanor if:

(A) the offense is committed:

(i) in a habitation or a shelter center;

(ii) on a Superfund site; or

(iii) on or in a critical infrastructure facility; or

(B) the person carries a deadly weapon during the commission of

the offense.

(e) It is a defense to prosecution under this section that the

actor at the time of the offense was:

(1) a firefighter or emergency medical services personnel, as

defined by Section 773.003, Health and Safety Code, acting in the

lawful discharge of an official duty under exigent circumstances;

(2) a person who was:

(A) an employee or agent of:

(i) an electric utility, as defined by Section 31.002, Utilities

Code;

(ii) a telecommunications provider, as defined by Section

51.002, Utilities Code;

(iii) a video service provider or cable service provider, as

defined by Section 66.002, Utilities Code;

(iv) a gas utility, as defined by Section 101.003 or 121.001,

Utilities Code; or

(v) a pipeline used for the transportation or sale of oil, gas,

or related products; and

(B) performing a duty within the scope of that employment or

agency; or

(3) a person who was:

(A) employed by or acting as agent for an entity that had, or

that the person reasonably believed had, effective consent or

authorization provided by law to enter the property; and

(B) performing a duty within the scope of that employment or

agency.

(f) It is a defense to prosecution under this section that:

(1) the basis on which entry on the property or land or in the

building was forbidden is that entry with a handgun was

forbidden; and

(2) the person was carrying a concealed handgun and a license

issued under Subchapter H, Chapter 411, Government Code, to carry

a concealed handgun of the same category the person was carrying.

(g) It is a defense to prosecution under this section that the

actor entered a railroad switching yard or any part of a railroad

switching yard and was at that time an employee or a

representative of employees exercising a right under the Railway

Labor Act (45 U.S.C. Section 151 et seq.).

(h) At the punishment stage of a trial in which the attorney

representing the state seeks the increase in punishment provided

by Subsection (d)(1)(C), the defendant may raise the issue as to

whether the defendant entered or remained on or in a critical

infrastructure facility as part of a peaceful or lawful assembly,

including an attempt to exercise rights guaranteed by state or

federal labor laws. If the defendant proves the issue in the

affirmative by a preponderance of the evidence, the increase in

punishment provided by Subsection (d)(1)(C) does not apply.

(i) This section does not apply if:

(1) the basis on which entry on the property or land or in the

building was forbidden is that entry with a handgun or other

weapon was forbidden; and

(2) the actor at the time of the offense was a peace officer,

including a commissioned peace officer of a recognized state, or

a special investigator under Article 2.122, Code of Criminal

Procedure, regardless of whether the peace officer or special

investigator was engaged in the actual discharge of an official

duty while carrying the weapon.

(j) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1138, Sec. 4,

eff. September 1, 2009.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1979, 66th Leg., p. 1114, ch. 530, Sec. 3, eff.

Aug. 27, 1979; Acts 1981, 67th Leg., p. 2385, ch. 596, Sec. 1,

eff. Sept. 1, 1981; Acts 1989, 71st Leg., ch. 139, Sec. 1, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 308, Sec. 1, eff. Sept.

1, 1991; Acts 1993, 73rd Leg., ch. 24, Sec. 1, eff. Sept. 1,

1993; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994; Acts 1997, 75th Leg., ch. 1229, Sec. 1, 2, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 161, Sec. 1, eff. Sept. 1, 1999;

Acts 1999, 76th Leg., ch. 169, Sec. 1, 2, eff. Sept. 1, 1999;

Acts 1999, 76th Leg., ch. 765, Sec. 1, 2, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 1420, Sec. 16.002, 21.001(94), eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1078, Sec. 1, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1178, Sec. 1, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14B.001, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1093, Sec. 3, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1337, Sec. 20, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1337, Sec. 21, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(61), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.002(13), eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1138, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1138, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1138, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1138, Sec. 4, eff. September 1, 2009.

Sec. 30.06. TRESPASS BY HOLDER OF LICENSE TO CARRY CONCEALED

HANDGUN. (a) A license holder commits an offense if the license

holder:

(1) carries a handgun under the authority of Subchapter H,

Chapter 411, Government Code, on property of another without

effective consent; and

(2) received notice that:

(A) entry on the property by a license holder with a concealed

handgun was forbidden; or

(B) remaining on the property with a concealed handgun was

forbidden and failed to depart.

(b) For purposes of this section, a person receives notice if

the owner of the property or someone with apparent authority to

act for the owner provides notice to the person by oral or

written communication.

(c) In this section:

(1) "Entry" has the meaning assigned by Section 30.05(b).

(2) "License holder" has the meaning assigned by Section

46.035(f).

(3) "Written communication" means:

(A) a card or other document on which is written language

identical to the following: "Pursuant to Section 30.06, Penal

Code (trespass by holder of license to carry a concealed

handgun), a person licensed under Subchapter H, Chapter 411,

Government Code (concealed handgun law), may not enter this

property with a concealed handgun"; or

(B) a sign posted on the property that:

(i) includes the language described by Paragraph (A) in both

English and Spanish;

(ii) appears in contrasting colors with block letters at least

one inch in height; and

(iii) is displayed in a conspicuous manner clearly visible to

the public.

(d) An offense under this section is a Class A misdemeanor.

(e) It is an exception to the application of this section that

the property on which the license holder carries a handgun is

owned or leased by a governmental entity and is not a premises or

other place on which the license holder is prohibited from

carrying the handgun under Section 46.03 or 46.035.

Added by Acts 1997, 75th Leg., ch. 1261, Sec. 23, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 9.24, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1178, Sec. 2, eff. Sept.

1, 2003.



CHAPTER 31. THEFT

PENAL CODE

TITLE 7. OFFENSES AGAINST PROPERTY

CHAPTER 31. THEFT

Sec. 31.01. DEFINITIONS. In this chapter:

(1) "Deception" means:

(A) creating or confirming by words or conduct a false

impression of law or fact that is likely to affect the judgment

of another in the transaction, and that the actor does not

believe to be true;

(B) failing to correct a false impression of law or fact that is

likely to affect the judgment of another in the transaction, that

the actor previously created or confirmed by words or conduct,

and that the actor does not now believe to be true;

(C) preventing another from acquiring information likely to

affect his judgment in the transaction;

(D) selling or otherwise transferring or encumbering property

without disclosing a lien, security interest, adverse claim, or

other legal impediment to the enjoyment of the property, whether

the lien, security interest, claim, or impediment is or is not

valid, or is or is not a matter of official record; or

(E) promising performance that is likely to affect the judgment

of another in the transaction and that the actor does not intend

to perform or knows will not be performed, except that failure to

perform the promise in issue without other evidence of intent or

knowledge is not sufficient proof that the actor did not intend

to perform or knew the promise would not be performed.

(2) "Deprive" means:

(A) to withhold property from the owner permanently or for so

extended a period of time that a major portion of the value or

enjoyment of the property is lost to the owner;

(B) to restore property only upon payment of reward or other

compensation; or

(C) to dispose of property in a manner that makes recovery of

the property by the owner unlikely.

(3) "Effective consent" includes consent by a person legally

authorized to act for the owner. Consent is not effective if:

(A) induced by deception or coercion;

(B) given by a person the actor knows is not legally authorized

to act for the owner;

(C) given by a person who by reason of youth, mental disease or

defect, or intoxication is known by the actor to be unable to

make reasonable property dispositions;

(D) given solely to detect the commission of an offense; or

(E) given by a person who by reason of advanced age is known by

the actor to have a diminished capacity to make informed and

rational decisions about the reasonable disposition of property.

(4) "Appropriate" means:

(A) to bring about a transfer or purported transfer of title to

or other nonpossessory interest in property, whether to the actor

or another; or

(B) to acquire or otherwise exercise control over property other

than real property.

(5) "Property" means:

(A) real property;

(B) tangible or intangible personal property including anything

severed from land; or

(C) a document, including money, that represents or embodies

anything of value.

(6) "Service" includes:

(A) labor and professional service;

(B) telecommunication, public utility, or transportation

service;

(C) lodging, restaurant service, and entertainment; and

(D) the supply of a motor vehicle or other property for use.

(7) "Steal" means to acquire property or service by theft.

(8) "Certificate of title" has the meaning assigned by Section

501.002, Transportation Code.

(9) "Used or secondhand motor vehicle" means a used motor

vehicle, as that term is defined by Section 501.002,

Transportation Code.

(10) "Elderly individual" has the meaning assigned by Section

22.04(c).

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1975, 64th Leg., p. 914, ch. 342, Sec. 9, eff.

Sept. 1, 1975; Acts 1985, 69th Leg., ch. 901, Sec. 2, eff. Sept.

1, 1985; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994; Acts 1997, 75th Leg., ch. 165, Sec. 30.237, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 432, Sec. 1, eff. Sept. 1, 2003.

Sec. 31.02. CONSOLIDATION OF THEFT OFFENSES. Theft as defined

in Section 31.03 constitutes a single offense superseding the

separate offenses previously known as theft, theft by false

pretext, conversion by a bailee, theft from the person,

shoplifting, acquisition of property by threat, swindling,

swindling by worthless check, embezzlement, extortion, receiving

or concealing embezzled property, and receiving or concealing

stolen property.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 31.03. THEFT. (a) A person commits an offense if he

unlawfully appropriates property with intent to deprive the owner

of property.

(b) Appropriation of property is unlawful if:

(1) it is without the owner's effective consent;

(2) the property is stolen and the actor appropriates the

property knowing it was stolen by another; or

(3) property in the custody of any law enforcement agency was

explicitly represented by any law enforcement agent to the actor

as being stolen and the actor appropriates the property believing

it was stolen by another.

(c) For purposes of Subsection (b):

(1) evidence that the actor has previously participated in

recent transactions other than, but similar to, that which the

prosecution is based is admissible for the purpose of showing

knowledge or intent and the issues of knowledge or intent are

raised by the actor's plea of not guilty;

(2) the testimony of an accomplice shall be corroborated by

proof that tends to connect the actor to the crime, but the

actor's knowledge or intent may be established by the

uncorroborated testimony of the accomplice;

(3) an actor engaged in the business of buying and selling used

or secondhand personal property, or lending money on the security

of personal property deposited with the actor, is presumed to

know upon receipt by the actor of stolen property (other than a

motor vehicle subject to Chapter 501, Transportation Code) that

the property has been previously stolen from another if the actor

pays for or loans against the property $25 or more (or

consideration of equivalent value) and the actor knowingly or

recklessly:

(A) fails to record the name, address, and physical description

or identification number of the seller or pledgor;

(B) fails to record a complete description of the property,

including the serial number, if reasonably available, or other

identifying characteristics; or

(C) fails to obtain a signed warranty from the seller or pledgor

that the seller or pledgor has the right to possess the property.

It is the express intent of this provision that the presumption

arises unless the actor complies with each of the numbered

requirements;

(4) for the purposes of Subdivision (3)(A), "identification

number" means driver's license number, military identification

number, identification certificate, or other official number

capable of identifying an individual;

(5) stolen property does not lose its character as stolen when

recovered by any law enforcement agency;

(6) an actor engaged in the business of obtaining abandoned or

wrecked motor vehicles or parts of an abandoned or wrecked motor

vehicle for resale, disposal, scrap, repair, rebuilding,

demolition, or other form of salvage is presumed to know on

receipt by the actor of stolen property that the property has

been previously stolen from another if the actor knowingly or

recklessly:

(A) fails to maintain an accurate and legible inventory of each

motor vehicle component part purchased by or delivered to the

actor, including the date of purchase or delivery, the name, age,

address, sex, and driver's license number of the seller or person

making the delivery, the license plate number of the motor

vehicle in which the part was delivered, a complete description

of the part, and the vehicle identification number of the motor

vehicle from which the part was removed, or in lieu of

maintaining an inventory, fails to record the name and

certificate of inventory number of the person who dismantled the

motor vehicle from which the part was obtained;

(B) fails on receipt of a motor vehicle to obtain a certificate

of authority, sales receipt, or transfer document as required by

Chapter 683, Transportation Code, or a certificate of title

showing that the motor vehicle is not subject to a lien or that

all recorded liens on the motor vehicle have been released; or

(C) fails on receipt of a motor vehicle to immediately remove an

unexpired license plate from the motor vehicle, to keep the plate

in a secure and locked place, or to maintain an inventory, on

forms provided by the Texas Department of Motor Vehicles, of

license plates kept under this paragraph, including for each

plate or set of plates the license plate number and the make,

motor number, and vehicle identification number of the motor

vehicle from which the plate was removed;

(7) an actor who purchases or receives a used or secondhand

motor vehicle is presumed to know on receipt by the actor of the

motor vehicle that the motor vehicle has been previously stolen

from another if the actor knowingly or recklessly:

(A) fails to report to the Texas Department of Motor Vehicles

the failure of the person who sold or delivered the motor vehicle

to the actor to deliver to the actor a properly executed

certificate of title to the motor vehicle at the time the motor

vehicle was delivered; or

(B) fails to file with the county tax assessor-collector of the

county in which the actor received the motor vehicle, not later

than the 20th day after the date the actor received the motor

vehicle, the registration license receipt and certificate of

title or evidence of title delivered to the actor in accordance

with Subchapter D, Chapter 520, Transportation Code, at the time

the motor vehicle was delivered;

(8) an actor who purchases or receives from any source other

than a licensed retailer or distributor of pesticides a

restricted-use pesticide or a state-limited-use pesticide or a

compound, mixture, or preparation containing a restricted-use or

state-limited-use pesticide is presumed to know on receipt by the

actor of the pesticide or compound, mixture, or preparation that

the pesticide or compound, mixture, or preparation has been

previously stolen from another if the actor:

(A) fails to record the name, address, and physical description

of the seller or pledgor;

(B) fails to record a complete description of the amount and

type of pesticide or compound, mixture, or preparation purchased

or received; and

(C) fails to obtain a signed warranty from the seller or pledgor

that the seller or pledgor has the right to possess the property;

and

(9) an actor who is subject to Section 409, Packers and

Stockyards Act (7 U.S.C. Section 228b), that obtains livestock

from a commission merchant by representing that the actor will

make prompt payment is presumed to have induced the commission

merchant's consent by deception if the actor fails to make full

payment in accordance with Section 409, Packers and Stockyards

Act (7 U.S.C. Section 228b).

(d) It is not a defense to prosecution under this section that:

(1) the offense occurred as a result of a deception or strategy

on the part of a law enforcement agency, including the use of an

undercover operative or peace officer;

(2) the actor was provided by a law enforcement agency with a

facility in which to commit the offense or an opportunity to

engage in conduct constituting the offense; or

(3) the actor was solicited to commit the offense by a peace

officer, and the solicitation was of a type that would encourage

a person predisposed to commit the offense to actually commit the

offense, but would not encourage a person not predisposed to

commit the offense to actually commit the offense.

(e) Except as provided by Subsection (f), an offense under this

section is:

(1) a Class C misdemeanor if the value of the property stolen is

less than:

(A) $50; or

(B) $20 and the defendant obtained the property by issuing or

passing a check or similar sight order in a manner described by

Section 31.06;

(2) a Class B misdemeanor if:

(A) the value of the property stolen is:

(i) $50 or more but less than $500; or

(ii) $20 or more but less than $500 and the defendant obtained

the property by issuing or passing a check or similar sight order

in a manner described by Section 31.06;

(B) the value of the property stolen is less than:

(i) $50 and the defendant has previously been convicted of any

grade of theft; or

(ii) $20, the defendant has previously been convicted of any

grade of theft, and the defendant obtained the property by

issuing or passing a check or similar sight order in a manner

described by Section 31.06; or

(C) the property stolen is a driver's license, commercial

driver's license, or personal identification certificate issued

by this state or another state;

(3) a Class A misdemeanor if the value of the property stolen is

$500 or more but less than $1,500;

(4) a state jail felony if:

(A) the value of the property stolen is $1,500 or more but less

than $20,000, or the property is less than 10 head of sheep,

swine, or goats or any part thereof under the value of $20,000;

(B) regardless of value, the property is stolen from the person

of another or from a human corpse or grave, including property

that is a military grave marker;

(C) the property stolen is a firearm, as defined by Section

46.01;

(D) the value of the property stolen is less than $1,500 and the

defendant has been previously convicted two or more times of any

grade of theft;

(E) the property stolen is an official ballot or official

carrier envelope for an election; or

(F) the value of the property stolen is less than $20,000 and

the property stolen is insulated or noninsulated tubing, rods,

water gate stems, wire, or cable that consists of at least 50

percent:

(i) aluminum;

(ii) bronze; or

(iii) copper;

(5) a felony of the third degree if the value of the property

stolen is $20,000 or more but less than $100,000, or the property

is:

(A) cattle, horses, or exotic livestock or exotic fowl as

defined by Section 142.001, Agriculture Code, stolen during a

single transaction and having an aggregate value of less than

$100,000; or

(B) 10 or more head of sheep, swine, or goats stolen during a

single transaction and having an aggregate value of less than

$100,000;

(6) a felony of the second degree if the value of the property

stolen is $100,000 or more but less than $200,000; or

(7) a felony of the first degree if the value of the property

stolen is $200,000 or more.

(f) An offense described for purposes of punishment by

Subsections (e)(1)-(6) is increased to the next higher category

of offense if it is shown on the trial of the offense that:

(1) the actor was a public servant at the time of the offense

and the property appropriated came into the actor's custody,

possession, or control by virtue of his status as a public

servant;

(2) the actor was in a contractual relationship with government

at the time of the offense and the property appropriated came

into the actor's custody, possession, or control by virtue of the

contractual relationship;

(3) the owner of the property appropriated was at the time of

the offense:

(A) an elderly individual; or

(B) a nonprofit organization; or

(4) the actor was a Medicare provider in a contractual

relationship with the federal government at the time of the

offense and the property appropriated came into the actor's

custody, possession, or control by virtue of the contractual

relationship.

(g) For the purposes of Subsection (a), a person is the owner of

exotic livestock or exotic fowl as defined by Section 142.001,

Agriculture Code, only if the person qualifies to claim the

animal under Section 142.0021, Agriculture Code, if the animal is

an estray.

(h) In this section:

(1) "Restricted-use pesticide" means a pesticide classified as a

restricted-use pesticide by the administrator of the

Environmental Protection Agency under 7 U.S.C. Section 136a, as

that law existed on January 1, 1995, and containing an active

ingredient listed in the federal regulations adopted under that

law (40 C.F.R. Section 152.175) and in effect on that date.

(2) "State-limited-use pesticide" means a pesticide classified

as a state-limited-use pesticide by the Department of Agriculture

under Section 76.003, Agriculture Code, as that section existed

on January 1, 1995, and containing an active ingredient listed in

the rules adopted under that section (4 TAC Section 7.24) as that

section existed on that date.

(3) "Nonprofit organization" means an organization that is

exempt from federal income taxation under Section 501(a),

Internal Revenue Code of 1986, by being described as an exempt

organization by Section 501(c)(3) of that code.

(i) For purposes of Subsection (c)(9), "livestock" and

"commission merchant" have the meanings assigned by Section

147.001, Agriculture Code.

(j) With the consent of the appropriate local county or district

attorney, the attorney general has concurrent jurisdiction with

that consenting local prosecutor to prosecute an offense under

this section that involves the state Medicaid program.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1975, 64th Leg., p. 914, ch. 342, Sec. 10, eff.

Sept. 1, 1975; Acts 1977, 65th Leg., p. 937, ch. 349, Sec. 1,

eff. Aug. 29, 1977; Acts 1981, 67th Leg., p. 849, ch. 298, Sec.

1, eff. Sept. 1, 1981; Acts 1981, 67th Leg., p. 2065, ch. 455,

Sec. 1, eff. June 11, 1981; Acts 1983, 68th Leg., p. 2918, ch.

497, Sec. 3, eff. Sept. 1, 1983; Acts 1983, 68th Leg., p. 3244,

ch. 558, Sec. 11, eff. Sept. 1, 1983; Acts 1983, 68th Leg., p.

4523, ch. 741, Sec. 1, eff. Sept. 1, 1983; Acts 1985, 69th Leg.,

ch. 599, Sec. 1, eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch.

901, Sec. 1, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 167,

Sec. 5.01(a)(45), eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch.

245, Sec. 1, eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 724,

Sec. 2, 3, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 14, Sec.

284(80), eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 565, Sec.

1, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 203, Sec. 4, 5,

eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01,

eff. Sept. 1, 1994; Acts 1995, 74th Leg., ch. 318, Sec. 9, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 734, Sec. 1, eff. Sept.

1, 1995; Acts 1995, 74th Leg., ch. 843, Sec. 1, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 165, Sec. 30.238, 31.01(69), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1153, Sec. 7.01, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1276, Sec. 1, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 198, Sec. 2.136, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 257, Sec. 13, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 393, Sec. 20, eff. Sept. 1, 2003; Acts

2003, 78th Leg., ch. 432, Sec. 2, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

304, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

70, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

105, Sec. 1, eff. May 23, 2009.

Acts 2009, 81st Leg., R.S., Ch.

139, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

295, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

903, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

903, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3J.01, eff. September 1, 2009.

Sec. 31.04. THEFT OF SERVICE. (a) A person commits theft of

service if, with intent to avoid payment for service that he

knows is provided only for compensation:

(1) he intentionally or knowingly secures performance of the

service by deception, threat, or false token;

(2) having control over the disposition of services of another

to which he is not entitled, he intentionally or knowingly

diverts the other's services to his own benefit or to the benefit

of another not entitled to them;

(3) having control of personal property under a written rental

agreement, he holds the property beyond the expiration of the

rental period without the effective consent of the owner of the

property, thereby depriving the owner of the property of its use

in further rentals; or

(4) he intentionally or knowingly secures the performance of the

service by agreeing to provide compensation and, after the

service is rendered, fails to make payment after receiving notice

demanding payment.

(b) For purposes of this section, intent to avoid payment is

presumed if:

(1) the actor absconded without paying for the service or

expressly refused to pay for the service in circumstances where

payment is ordinarily made immediately upon rendering of the

service, as in hotels, campgrounds, recreational vehicle parks,

restaurants, and comparable establishments;

(2) the actor failed to make payment under a service agreement

within 10 days after receiving notice demanding payment;

(3) the actor returns property held under a rental agreement

after the expiration of the rental agreement and fails to pay the

applicable rental charge for the property within 10 days after

the date on which the actor received notice demanding payment; or

(4) the actor failed to return the property held under a rental

agreement:

(A) within five days after receiving notice demanding return, if

the property is valued at less than $1,500; or

(B) within three days after receiving notice demanding return,

if the property is valued at $1,500 or more.

(c) For purposes of Subsections (a)(4), (b)(2), and (b)(4),

notice shall be notice in writing, sent by registered or

certified mail with return receipt requested or by telegram with

report of delivery requested, and addressed to the actor at his

address shown on the rental agreement or service agreement.

(d) If written notice is given in accordance with Subsection

(c), it is presumed that the notice was received no later than

five days after it was sent.

(e) An offense under this section is:

(1) a Class C misdemeanor if the value of the service stolen is

less than $20;

(2) a Class B misdemeanor if the value of the service stolen is

$20 or more but less than $500;

(3) a Class A misdemeanor if the value of the service stolen is

$500 or more but less than $1,500;

(4) a state jail felony if the value of the service stolen is

$1,500 or more but less than $20,000;

(5) a felony of the third degree if the value of the service

stolen is $20,000 or more but less than $100,000;

(6) a felony of the second degree if the value of the service

stolen is $100,000 or more but less than $200,000; or

(7) a felony of the first degree if the value of the service

stolen is $200,000 or more.

(f) Notwithstanding any other provision of this code, any police

or other report of stolen vehicles by a political subdivision of

this state shall include on the report any rental vehicles whose

renters have been shown to such reporting agency to be in

violation of Subsection (b)(2) and shall indicate that the

renting agency has complied with the notice requirements

demanding return as provided in this section.

(g) It is a defense to prosecution under this section that:

(1) the defendant secured the performance of the service by

giving a post-dated check or similar sight order to the person

performing the service; and

(2) the person performing the service or any other person

presented the check or sight order for payment before the date on

the check or sight order.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1977, 65th Leg., p. 1138, ch. 429, Sec. 1, eff.

Aug. 29, 1977; Acts 1983, 68th Leg., p. 2920, ch. 497, Sec. 4,

eff. Sept. 1, 1983; Acts 1991, 72nd Leg., ch. 565, Sec. 15, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994; Acts 1995, 74th Leg., ch. 479, Sec. 1, eff. Aug.

28, 1995; Acts 1999, 76th Leg., ch. 843, Sec. 1, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 1245, Sec. 1, 2, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 419, Sec. 1, eff. Sept. 1, 2003.

Sec. 31.05. THEFT OF TRADE SECRETS. (a) For purposes of this

section:

(1) "Article" means any object, material, device, or substance

or any copy thereof, including a writing, recording, drawing,

sample, specimen, prototype, model, photograph, microorganism,

blueprint, or map.

(2) "Copy" means a facsimile, replica, photograph, or other

reproduction of an article or a note, drawing, or sketch made of

or from an article.

(3) "Representing" means describing, depicting, containing,

constituting, reflecting, or recording.

(4) "Trade secret" means the whole or any part of any scientific

or technical information, design, process, procedure, formula, or

improvement that has value and that the owner has taken measures

to prevent from becoming available to persons other than those

selected by the owner to have access for limited purposes.

(b) A person commits an offense if, without the owner's

effective consent, he knowingly:

(1) steals a trade secret;

(2) makes a copy of an article representing a trade secret; or

(3) communicates or transmits a trade secret.

(c) An offense under this section is a felony of the third

degree.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 31.06. PRESUMPTION FOR THEFT BY CHECK. (a) If the actor

obtained property or secured performance of service by issuing or

passing a check or similar sight order for the payment of money,

when the issuer did not have sufficient funds in or on deposit

with the bank or other drawee for the payment in full of the

check or order as well as all other checks or orders then

outstanding, it is prima facie evidence of his intent to deprive

the owner of property under Section 31.03 (Theft) including a

drawee or third-party holder in due course who negotiated the

check or to avoid payment for service under Section 31.04 (Theft

of Service) (except in the case of a postdated check or order)

if:

(1) he had no account with the bank or other drawee at the time

he issued the check or order; or

(2) payment was refused by the bank or other drawee for lack of

funds or insufficient funds, on presentation within 30 days after

issue, and the issuer failed to pay the holder in full within 10

days after receiving notice of that refusal.

(b) For purposes of Subsection (a)(2) or (f)(3), notice may be

actual notice or notice in writing that:

(1) is sent by:

(A) first class mail, evidenced by an affidavit of service; or

(B) registered or certified mail with return receipt requested;

(2) is addressed to the issuer at the issuer's address shown on:

(A) the check or order;

(B) the records of the bank or other drawee; or

(C) the records of the person to whom the check or order has

been issued or passed; and

(3) contains the following statement:

"This is a demand for payment in full for a check or order not

paid because of a lack of funds or insufficient funds. If you

fail to make payment in full within 10 days after the date of

receipt of this notice, the failure to pay creates a presumption

for committing an offense, and this matter may be referred for

criminal prosecution."

(c) If written notice is given in accordance with Subsection

(b), it is presumed that the notice was received no later than

five days after it was sent.

(d) Nothing in this section prevents the prosecution from

establishing the requisite intent by direct evidence.

(e) Partial restitution does not preclude the presumption of the

requisite intent under this section.

(f) If the actor obtained property by issuing or passing a check

or similar sight order for the payment of money, the actor's

intent to deprive the owner of the property under Section 31.03

(Theft) is presumed, except in the case of a postdated check or

order, if:

(1) the actor ordered the bank or other drawee to stop payment

on the check or order;

(2) the bank or drawee refused payment to the holder on

presentation of the check or order within 30 days after issue;

(3) the owner gave the actor notice of the refusal of payment

and made a demand to the actor for payment or return of the

property; and

(4) the actor failed to:

(A) pay the holder within 10 days after receiving the demand for

payment; or

(B) return the property to the owner within 10 days after

receiving the demand for return of the property.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1991, 72nd Leg., ch. 543, Sec. 2, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994; Acts 1995, 74th Leg., ch. 753, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

976, Sec. 1, eff. September 1, 2007.

Sec. 31.07. UNAUTHORIZED USE OF A VEHICLE. (a) A person

commits an offense if he intentionally or knowingly operates

another's boat, airplane, or motor-propelled vehicle without the

effective consent of the owner.

(b) An offense under this section is a state jail felony.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 31.08. VALUE. (a) Subject to the additional criteria of

Subsections (b) and (c), value under this chapter is:

(1) the fair market value of the property or service at the time

and place of the offense; or

(2) if the fair market value of the property cannot be

ascertained, the cost of replacing the property within a

reasonable time after the theft.

(b) The value of documents, other than those having a readily

ascertainable market value, is:

(1) the amount due and collectible at maturity less that part

which has been satisfied, if the document constitutes evidence of

a debt; or

(2) the greatest amount of economic loss that the owner might

reasonably suffer by virtue of loss of the document, if the

document is other than evidence of a debt.

(c) If property or service has value that cannot be reasonably

ascertained by the criteria set forth in Subsections (a) and (b),

the property or service is deemed to have a value of $500 or more

but less than $1,500.

(d) If the actor proves by a preponderance of the evidence that

he gave consideration for or had a legal interest in the property

or service stolen, the amount of the consideration or the value

of the interest so proven shall be deducted from the value of the

property or service ascertained under Subsection (a), (b), or (c)

to determine value for purposes of this chapter.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1983, 68th Leg., p. 2920, ch. 497, Sec. 5, eff.

Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994.

Sec. 31.09. AGGREGATION OF AMOUNTS INVOLVED IN THEFT. When

amounts are obtained in violation of this chapter pursuant to one

scheme or continuing course of conduct, whether from the same or

several sources, the conduct may be considered as one offense and

the amounts aggregated in determining the grade of the offense.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 31.10. ACTOR'S INTEREST IN PROPERTY. It is no defense to

prosecution under this chapter that the actor has an interest in

the property or service stolen if another person has the right of

exclusive possession of the property.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 31.11. TAMPERING WITH IDENTIFICATION NUMBERS. (a) A

person commits an offense if the person:

(1) knowingly or intentionally removes, alters, or obliterates

the serial number or other permanent identification marking on

tangible personal property; or

(2) possesses, sells, or offers for sale tangible personal

property and:

(A) the actor knows that the serial number or other permanent

identification marking has been removed, altered, or obliterated;

or

(B) a reasonable person in the position of the actor would have

known that the serial number or other permanent identification

marking has been removed, altered, or obliterated.

(b) It is an affirmative defense to prosecution under this

section that the person was:

(1) the owner or acting with the effective consent of the owner

of the property involved;

(2) a peace officer acting in the actual discharge of official

duties; or

(3) acting with respect to a number assigned to a vehicle by the

Texas Department of Transportation or the Texas Department of

Motor Vehicles, as applicable, and the person was:

(A) in the actual discharge of official duties as an employee or

agent of the department; or

(B) in full compliance with the rules of the department as an

applicant for an assigned number approved by the department.

(c) Property involved in a violation of this section may be

treated as stolen for purposes of custody and disposition of the

property.

(d) An offense under this section is a Class A misdemeanor.

(e) In this section, "vehicle" has the meaning given by Section

541.201, Transportation Code.

Added by Acts 1979, 66th Leg., p. 417, ch. 191, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 4525, ch. 741,

Sec. 2, eff. Sept. 1, 1983; Acts 1991, 72nd Leg., ch. 113, Sec.

1, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01,

eff. Sept. 1, 1994; Acts 1997, 75th Leg., ch. 165, Sec. 30.239,

eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3J.02, eff. September 1, 2009.

Sec. 31.12. THEFT OF OR TAMPERING WITH MULTICHANNEL VIDEO OR

INFORMATION SERVICES. (a) A person commits an offense if,

without the authorization of the multichannel video or

information services provider, the person intentionally or

knowingly:

(1) makes or maintains a connection, whether physically,

electrically, electronically, or inductively, to:

(A) a cable, wire, or other component of or media attached to a

multichannel video or information services system; or

(B) a television set, videotape recorder, or other receiver

attached to a multichannel video or information system;

(2) attaches, causes to be attached, or maintains the attachment

of a device to:

(A) a cable, wire, or other component of or media attached to a

multichannel video or information services system; or

(B) a television set, videotape recorder, or other receiver

attached to a multichannel video or information services system;

(3) tampers with, modifies, or maintains a modification to a

device installed by a multichannel video or information services

provider; or

(4) tampers with, modifies, or maintains a modification to an

access device or uses that access device or any unauthorized

access device to obtain services from a multichannel video or

information services provider.

(b) In this section:

(1) "Access device," "connection," and "device" mean an access

device, connection, or device wholly or partly designed to make

intelligible an encrypted, encoded, scrambled, or other

nonstandard signal carried by a multichannel video or information

services provider.

(2) "Encrypted, encoded, scrambled, or other nonstandard signal"

means any type of signal or transmission not intended to produce

an intelligible program or service without the use of a device,

signal, or information provided by a multichannel video or

information services provider.

(3) "Multichannel video or information services provider" means

a licensed cable television system, video dialtone system,

multichannel multipoint distribution services system, direct

broadcast satellite system, or other system providing video or

information services that are distributed by cable, wire, radio

frequency, or other media.

(c) This section does not prohibit the manufacture,

distribution, sale, or use of satellite receiving antennas that

are otherwise permitted by state or federal law.

(d) An offense under this section is a Class C misdemeanor

unless it is shown on the trial of the offense that the actor:

(1) has been previously convicted one time of an offense under

this section, in which event the offense is a Class B

misdemeanor, or convicted two or more times of an offense under

this section, in which event the offense is a Class A

misdemeanor; or

(2) committed the offense for remuneration, in which event the

offense is a Class A misdemeanor, unless it is also shown on the

trial of the offense that the actor has been previously convicted

two or more times of an offense under this section, in which

event the offense is a Class A misdemeanor with a minimum fine of

$2,000 and a minimum term of confinement of 180 days.

(e) For the purposes of this section, each connection,

attachment, modification, or act of tampering is a separate

offense.

Added by Acts 1995, 74th Leg., ch. 318, Sec. 10, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 858, Sec. 1, eff.

Sept. 1, 1999.

Sec. 31.13. MANUFACTURE, DISTRIBUTION, OR ADVERTISEMENT OF

MULTICHANNEL VIDEO OR INFORMATION SERVICES DEVICE. (a) A person

commits an offense if the person for remuneration intentionally

or knowingly manufactures, assembles, modifies, imports into the

state, exports out of the state, distributes, advertises, or

offers for sale, with an intent to aid in the commission of an

offense under Section 31.12, a device, a kit or part for a

device, or a plan for a system of components wholly or partly

designed to make intelligible an encrypted, encoded, scrambled,

or other nonstandard signal carried or caused by a multichannel

video or information services provider.

(b) In this section, "device," "encrypted, encoded, scrambled,

or other nonstandard signal," and "multichannel video or

information services provider" have the meanings assigned by

Section 31.12.

(c) This section does not prohibit the manufacture,

distribution, advertisement, offer for sale, or use of satellite

receiving antennas that are otherwise permitted by state or

federal law.

(d) An offense under this section is a Class A misdemeanor.

Added by Acts 1995, 74th Leg., ch. 318, Sec. 10, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 858, Sec. 2, eff.

Sept. 1, 1999.

Sec. 31.14. SALE OR LEASE OF MULTICHANNEL VIDEO OR INFORMATION

SERVICES DEVICE. (a) A person commits an offense if the person

intentionally or knowingly sells or leases, with an intent to aid

in the commission of an offense under Section 31.12, a device, a

kit or part for a device, or a plan for a system of components

wholly or partly designed to make intelligible an encrypted,

encoded, scrambled, or other nonstandard signal carried or caused

by a multichannel video or information services provider.

(b) In this section, "device," "encrypted, encoded, scrambled,

or other nonstandard signal," and "multichannel video or

information services provider" have the meanings assigned by

Section 31.12.

(c) This section does not prohibit the sale or lease of

satellite receiving antennas that are otherwise permitted by

state or federal law without providing notice to the comptroller.

(d) An offense under this section is a Class A misdemeanor.

Added by Acts 1999, 76th Leg., ch. 858, Sec. 3, eff. Sept. 1,

1999.

Sec. 31.15. POSSESSION, MANUFACTURE, OR DISTRIBUTION OF CERTAIN

INSTRUMENTS USED TO COMMIT RETAIL THEFT. (a) In this section:

(1) "Retail theft detector" means an electrical, mechanical,

electronic, or magnetic device used to prevent or detect

shoplifting and includes any article or component part essential

to the proper operation of the device.

(2) "Shielding or deactivation instrument" means any item or

tool designed, made, or adapted for the purpose of preventing the

detection of stolen merchandise by a retail theft detector. The

term includes a metal-lined or foil-lined shopping bag and any

item used to remove a security tag affixed to retail merchandise.

(b) A person commits an offense if, with the intent to use the

instrument to commit theft, the person:

(1) possesses a shielding or deactivation instrument; or

(2) knowingly manufactures, sells, offers for sale, or otherwise

distributes a shielding or deactivation instrument.

(c) An offense under this section is a Class A misdemeanor.

Added by Acts 2001, 77th Leg., ch. 109, Sec. 1, eff. Sept. 1,

2001.

Sec. 31.16. ORGANIZED RETAIL THEFT. (a) In this section,

"retail merchandise" means one or more items of tangible personal

property displayed, held, stored, or offered for sale in a retail

establishment.

(b) A person commits an offense if the person intentionally

conducts, promotes, or facilitates an activity in which the

person receives, possesses, conceals, stores, barters, sells, or

disposes of a total value of not less than $1,500 of:

(1) stolen retail merchandise; or

(2) merchandise explicitly represented to the person as being

stolen retail merchandise.

(c) An offense under this section is:

(1) a state jail felony if the total value of the merchandise

involved in the activity is $1,500 or more but less than $20,000;

(2) a felony of the third degree if the total value of the

merchandise involved in the activity is $20,000 or more but less

than $100,000;

(3) a felony of the second degree if the total value of the

merchandise involved in the activity is $100,000 or more but less

than $200,000; or

(4) a felony of the first degree if the total value of the

merchandise involved in the activity is $200,000 or more.

(d) An offense described for purposes of punishment by

Subsections (c)(1)-(3) is increased to the next higher category

of offense if it is shown on the trial of the offense that the

person organized, supervised, financed, or managed one or more

other persons engaged in an activity described by Subsection (b).

(e) For the purposes of punishment, an offense under this

section or an offense described by Section 31.03(e)(1) or (2) is

increased to the next highest category of offense if it is shown

at the trial of the offense that the defendant, with the intent

that a distraction from the commission of the offense be created,

intentionally, knowingly, or recklessly caused an alarm to sound

or otherwise become activated during the commission of the

offense.

Added by Acts 2007, 80th Leg., R.S., Ch.

1274, Sec. 1, eff. September 1, 2007.



CHAPTER 32. FRAUD

PENAL CODE

TITLE 7. OFFENSES AGAINST PROPERTY

CHAPTER 32. FRAUD

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 32.01. DEFINITIONS. In this chapter:

(1) "Financial institution" means a bank, trust company,

insurance company, credit union, building and loan association,

savings and loan association, investment trust, investment

company, or any other organization held out to the public as a

place for deposit of funds or medium of savings or collective

investment.

(2) "Property" means:

(A) real property;

(B) tangible or intangible personal property including anything

severed from land; or

(C) a document, including money, that represents or embodies

anything of value.

(3) "Service" includes:

(A) labor and professional service;

(B) telecommunication, public utility, and transportation

service;

(C) lodging, restaurant service, and entertainment; and

(D) the supply of a motor vehicle or other property for use.

(4) "Steal" means to acquire property or service by theft.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 32.02. VALUE. (a) Subject to the additional criteria of

Subsections (b) and (c), value under this chapter is:

(1) the fair market value of the property or service at the time

and place of the offense; or

(2) if the fair market value of the property cannot be

ascertained, the cost of replacing the property within a

reasonable time after the offense.

(b) The value of documents, other than those having a readily

ascertainable market value, is:

(1) the amount due and collectible at maturity less any part

that has been satisfied, if the document constitutes evidence of

a debt; or

(2) the greatest amount of economic loss that the owner might

reasonably suffer by virtue of loss of the document, if the

document is other than evidence of a debt.

(c) If property or service has value that cannot be reasonably

ascertained by the criteria set forth in Subsections (a) and (b),

the property or service is deemed to have a value of $500 or more

but less than $1,500.

(d) If the actor proves by a preponderance of the evidence that

he gave consideration for or had a legal interest in the property

or service stolen, the amount of the consideration or the value

of the interest so proven shall be deducted from the value of the

property or service ascertained under Subsection (a), (b), or (c)

to determine value for purposes of this chapter.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 32.03. AGGREGATION OF AMOUNTS INVOLVED IN FRAUD. When

amounts are obtained in violation of this chapter pursuant to one

scheme or continuing course of conduct, whether from the same or

several sources, the conduct may be considered as one offense and

the amounts aggregated in determining the grade of offense.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

SUBCHAPTER B. FORGERY

Sec. 32.21. FORGERY. (a) For purposes of this section:

(1) "Forge" means:

(A) to alter, make, complete, execute, or authenticate any

writing so that it purports:

(i) to be the act of another who did not authorize that act;

(ii) to have been executed at a time or place or in a numbered

sequence other than was in fact the case; or

(iii) to be a copy of an original when no such original existed;

(B) to issue, transfer, register the transfer of, pass, publish,

or otherwise utter a writing that is forged within the meaning of

Paragraph (A); or

(C) to possess a writing that is forged within the meaning of

Paragraph (A) with intent to utter it in a manner specified in

Paragraph (B).

(2) "Writing" includes:

(A) printing or any other method of recording information;

(B) money, coins, tokens, stamps, seals, credit cards, badges,

and trademarks; and

(C) symbols of value, right, privilege, or identification.

(b) A person commits an offense if he forges a writing with

intent to defraud or harm another.

(c) Except as provided by Subsections (d), (e), and (e-1), an

offense under this section is a Class A misdemeanor.

(d) An offense under this section is a state jail felony if the

writing is or purports to be a will, codicil, deed, deed of

trust, mortgage, security instrument, security agreement, credit

card, check, authorization to debit an account at a financial

institution, or similar sight order for payment of money,

contract, release, or other commercial instrument.

(e) An offense under this section is a felony of the third

degree if the writing is or purports to be:

(1) part of an issue of money, securities, postage or revenue

stamps;

(2) a government record listed in Section 37.01(2)(C); or

(3) other instruments issued by a state or national government

or by a subdivision of either, or part of an issue of stock,

bonds, or other instruments representing interests in or claims

against another person.

(e-1) An offense under this section is increased to the next

higher category of offense if it is shown on the trial of the

offense that the offense was committed against an elderly

individual as defined by Section 22.04.

(f) A person is presumed to intend to defraud or harm another if

the person acts with respect to two or more writings of the same

type and if each writing is a government record listed in Section

37.01(2)(C).

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1991, 72nd Leg., ch. 113, Sec. 2, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994; Acts 1997, 75th Leg., ch. 189, Sec. 1, eff. May 21, 1997;

Acts 2003, 78th Leg., ch. 1104, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

670, Sec. 1, eff. September 1, 2009.

Sec. 32.22. CRIMINAL SIMULATION. (a) A person commits an

offense if, with intent to defraud or harm another:

(1) he makes or alters an object, in whole or in part, so that

it appears to have value because of age, antiquity, rarity,

source, or authorship that it does not have;

(2) he possesses an object so made or altered, with intent to

sell, pass, or otherwise utter it; or

(3) he authenticates or certifies an object so made or altered

as genuine or as different from what it is.

(b) An offense under this section is a Class A misdemeanor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 32.23. TRADEMARK COUNTERFEITING. (a) In this section:

(1) "Counterfeit mark" means a mark that is identical to or

substantially indistinguishable from a protected mark the use or

production of which is not authorized by the owner of the

protected mark.

(2) "Identification mark" means a data plate, serial number, or

part identification number.

(3) "Protected mark" means a trademark or service mark or an

identification mark that is:

(A) registered with the secretary of state;

(B) registered on the principal register of the United States

Patent and Trademark Office;

(C) registered under the laws of another state; or

(D) protected by Section 16.30, Business & Commerce Code, or

by 36 U.S.C. Section 371 et seq.

(4) "Retail value" means the actor's regular selling price for a

counterfeit mark or an item or service that bears or is

identified by a counterfeit mark, except that if an item bearing

a counterfeit mark is a component of a finished product, the

retail value means the actor's regular selling price of the

finished product on or in which the component is used,

distributed, or sold.

(5) "Service mark" has the meaning assigned by Section 16.01,

Business & Commerce Code.

(6) "Trademark" has the meaning assigned by Section 16.01,

Business & Commerce Code.

(b) A person commits an offense if the person intentionally

manufactures, displays, advertises, distributes, offers for sale,

sells, or possesses with intent to sell or distribute a

counterfeit mark or an item or service that:

(1) bears or is identified by a counterfeit mark; or

(2) the person knows or should have known bears or is identified

by a counterfeit mark.

(c) A state or federal certificate of registration of

intellectual property is prima facie evidence of the facts stated

in the certificate.

(d) For the purposes of Subsection (e), when items or services

are the subject of counterfeiting in violation of this section

pursuant to one scheme or continuing course of conduct, the

conduct may be considered as one offense and the retail value of

the items or services aggregated in determining the grade of

offense.

(e) An offense under this section is a:

(1) Class C misdemeanor if the retail value of the item or

service is less than $20;

(2) Class B misdemeanor if the retail value of the item or

service is $20 or more but less than $500;

(3) Class A misdemeanor if the retail value of the item or

service is $500 or more but less than $1,500;

(4) state jail felony if the retail value of the item or service

is $1,500 or more but less than $20,000;

(5) felony of the third degree if the retail value of the item

or service is $20,000 or more but less than $100,000;

(6) felony of the second degree if the retail value of the item

or service is $100,000 or more but less than $200,000; or

(7) felony of the first degree if the retail value of the item

or service is $200,000 or more.

Added by Acts 1997, 75th Leg., ch. 1161, Sec. 2, eff. Sept. 1,

1997.

Sec. 32.24. STEALING OR RECEIVING STOLEN CHECK OR SIMILAR SIGHT

ORDER. (a) A person commits an offense if the person steals an

unsigned check or similar sight order or, with knowledge that an

unsigned check or similar sight order has been stolen, receives

the check or sight order with intent to use it, to sell it, or to

transfer it to a person other than the person from whom the check

or sight order was stolen.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 1999, 76th Leg., ch. 1413, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER C. CREDIT

Sec. 32.31. CREDIT CARD OR DEBIT CARD ABUSE. (a) For purposes

of this section:

(1) "Cardholder" means the person named on the face of a credit

card or debit card to whom or for whose benefit the card is

issued.

(2) "Credit card" means an identification card, plate, coupon,

book, number, or any other device authorizing a designated person

or bearer to obtain property or services on credit. The term

includes the number or description of the device if the device

itself is not produced at the time of ordering or obtaining the

property or service.

(3) "Expired credit card" means a credit card bearing an

expiration date after that date has passed.

(4) "Debit card" means an identification card, plate, coupon,

book, number, or any other device authorizing a designated person

or bearer to communicate a request to an unmanned teller machine

or a customer convenience terminal or obtain property or services

by debit to an account at a financial institution. The term

includes the number or description of the device if the device

itself is not produced at the time of ordering or obtaining the

benefit.

(5) "Expired debit card" means a debit card bearing as its

expiration date a date that has passed.

(6) "Unmanned teller machine" means a machine, other than a

telephone, capable of being operated by a customer, by which a

customer may communicate to a financial institution a request to

withdraw a benefit for himself or for another directly from the

customer's account or from the customer's account under a line of

credit previously authorized by the institution for the customer.

(7) "Customer convenience terminal" means an unmanned teller

machine the use of which does not involve personnel of a

financial institution.

(b) A person commits an offense if:

(1) with intent to obtain a benefit fraudulently, he presents or

uses a credit card or debit card with knowledge that:

(A) the card, whether or not expired, has not been issued to him

and is not used with the effective consent of the cardholder; or

(B) the card has expired or has been revoked or cancelled;

(2) with intent to obtain a benefit, he uses a fictitious credit

card or debit card or the pretended number or description of a

fictitious card;

(3) he receives a benefit that he knows has been obtained in

violation of this section;

(4) he steals a credit card or debit card or, with knowledge

that it has been stolen, receives a credit card or debit card

with intent to use it, to sell it, or to transfer it to a person

other than the issuer or the cardholder;

(5) he buys a credit card or debit card from a person who he

knows is not the issuer;

(6) not being the issuer, he sells a credit card or debit card;

(7) he uses or induces the cardholder to use the cardholder's

credit card or debit card to obtain property or service for the

actor's benefit for which the cardholder is financially unable to

pay;

(8) not being the cardholder, and without the effective consent

of the cardholder, he possesses a credit card or debit card with

intent to use it;

(9) he possesses two or more incomplete credit cards or debit

cards that have not been issued to him with intent to complete

them without the effective consent of the issuer. For purposes

of this subdivision, a card is incomplete if part of the matter

that an issuer requires to appear on the card before it can be

used, other than the signature of the cardholder, has not yet

been stamped, embossed, imprinted, or written on it;

(10) being authorized by an issuer to furnish goods or services

on presentation of a credit card or debit card, he, with intent

to defraud the issuer or the cardholder, furnishes goods or

services on presentation of a credit card or debit card obtained

or retained in violation of this section or a credit card or

debit card that is forged, expired, or revoked; or

(11) being authorized by an issuer to furnish goods or services

on presentation of a credit card or debit card, he, with intent

to defraud the issuer or a cardholder, fails to furnish goods or

services that he represents in writing to the issuer that he has

furnished.

(c) It is presumed that a person who used a revoked, cancelled,

or expired credit card or debit card had knowledge that the card

had been revoked, cancelled, or expired if he had received notice

of revocation, cancellation, or expiration from the issuer. For

purposes of this section, notice may be either notice given

orally in person or by telephone, or in writing by mail or by

telegram. If written notice was sent by registered or certified

mail with return receipt requested, or by telegram with report of

delivery requested, addressed to the cardholder at the last

address shown by the records of the issuer, it is presumed that

the notice was received by the cardholder no later than five days

after sent.

(d) An offense under this section is a state jail felony, except

that the offense is a felony of the third degree if it is shown

on the trial of the offense that the offense was committed

against an elderly individual as defined by Section 22.04.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994; Acts 2003, 78th Leg., ch. 1104, Sec. 2, 3, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1054, Sec. 1, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

670, Sec. 2, eff. September 1, 2009.

Sec. 32.32. FALSE STATEMENT TO OBTAIN PROPERTY OR CREDIT OR IN

THE PROVISION OF CERTAIN SERVICES. (a) For purposes of this

section, "credit" includes:

(1) a loan of money;

(2) furnishing property or service on credit;

(3) extending the due date of an obligation;

(4) comaking, endorsing, or guaranteeing a note or other

instrument for obtaining credit;

(5) a line or letter of credit;

(6) a credit card, as defined in Section 32.31 (Credit Card or

Debit Card Abuse); and

(7) a mortgage loan.

(b) A person commits an offense if he intentionally or knowingly

makes a materially false or misleading written statement to

obtain property or credit, including a mortgage loan.

(b-1) A person commits an offense if the person intentionally or

knowingly makes a materially false or misleading written

statement in providing an appraisal of real property for

compensation.

(c) An offense under this section is:

(1) a Class C misdemeanor if the value of the property or the

amount of credit is less than $50;

(2) a Class B misdemeanor if the value of the property or the

amount of credit is $50 or more but less than $500;

(3) a Class A misdemeanor if the value of the property or the

amount of credit is $500 or more but less than $1,500;

(4) a state jail felony if the value of the property or the

amount of credit is $1,500 or more but less than $20,000;

(5) a felony of the third degree if the value of the property or

the amount of credit is $20,000 or more but less than $100,000;

(6) a felony of the second degree if the value of the property

or the amount of credit is $100,000 or more but less than

$200,000; or

(7) a felony of the first degree if the value of the property or

the amount of credit is $200,000 or more.

(d) The following agencies shall assist a prosecuting attorney

of the United States or of a county or judicial district of this

state, a county or state law enforcement agency of this state, or

a federal law enforcement agency in the investigation of an

offense under this section involving a mortgage loan:

(1) the office of the attorney general;

(2) the Department of Public Safety;

(3) the Texas Department of Insurance;

(4) the Office of Consumer Credit Commissioner;

(5) the Texas Department of Banking;

(6) the credit union department;

(7) the Department of Savings and Mortgage Lending;

(8) the Texas Real Estate Commission;

(9) the Texas Appraiser Licensing and Certification Board; and

(10) the Texas Department of Housing and Community Affairs.

(e) With the consent of the appropriate local county or district

attorney, the attorney general has concurrent jurisdiction with

that consenting local prosecutor to prosecute an offense under

this section that involves a mortgage loan.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994; Acts 1995, 74th Leg., ch. 76, Sec. 14.50, eff. Sept. 1,

1995; Acts 2001, 77th Leg., ch. 1245, Sec. 3, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

285, Sec. 5, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

709, Sec. 4, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

709, Sec. 5, eff. September 1, 2009.

Sec. 32.33. HINDERING SECURED CREDITORS. (a) For purposes of

this section:

(1) "Remove" means transport, without the effective consent of

the secured party, from the state in which the property was

located when the security interest or lien attached.

(2) "Security interest" means an interest in personal property

or fixtures that secures payment or performance of an obligation.

(b) A person who has signed a security agreement creating a

security interest in property or a mortgage or deed of trust

creating a lien on property commits an offense if, with intent to

hinder enforcement of that interest or lien, he destroys,

removes, conceals, encumbers, or otherwise harms or reduces the

value of the property.

(c) For purposes of this section, a person is presumed to have

intended to hinder enforcement of the security interest or lien

if, when any part of the debt secured by the security interest or

lien was due, he failed:

(1) to pay the part then due; and

(2) if the secured party had made demand, to deliver possession

of the secured property to the secured party.

(d) An offense under Subsection (b) is a:

(1) Class C misdemeanor if the value of the property destroyed,

removed, concealed, encumbered, or otherwise harmed or reduced in

value is less than $20;

(2) Class B misdemeanor if the value of the property destroyed,

removed, concealed, encumbered, or otherwise harmed or reduced in

value is $20 or more but less than $500;

(3) Class A misdemeanor if the value of the property destroyed,

removed, concealed, encumbered, or otherwise harmed or reduced in

value is $500 or more but less than $1,500;

(4) state jail felony if the value of the property destroyed,

removed, concealed, encumbered, or otherwise harmed or reduced in

value is $1,500 or more but less than $20,000;

(5) felony of the third degree if the value of the property

destroyed, removed, concealed, encumbered, or otherwise harmed or

reduced in value is $20,000 or more but less than $100,000;

(6) felony of the second degree if the value of the property

destroyed, removed, concealed, encumbered, or otherwise harmed or

reduced in value is $100,000 or more but less than $200,000; or

(7) felony of the first degree if the value of the property

destroyed, removed, concealed, encumbered, or otherwise harmed or

reduced in value is $200,000 or more.

(e) A person who is a debtor under a security agreement, and who

does not have a right to sell or dispose of the secured property

or is required to account to the secured party for the proceeds

of a permitted sale or disposition, commits an offense if the

person sells or otherwise disposes of the secured property, or

does not account to the secured party for the proceeds of a sale

or other disposition as required, with intent to appropriate (as

defined in Chapter 31) the proceeds or value of the secured

property. A person is presumed to have intended to appropriate

proceeds if the person does not deliver the proceeds to the

secured party or account to the secured party for the proceeds

before the 11th day after the day that the secured party makes a

lawful demand for the proceeds or account. An offense under this

subsection is:

(1) a Class C misdemeanor if the proceeds obtained from the sale

or other disposition are money or goods having a value of less

than $20;

(2) a Class B misdemeanor if the proceeds obtained from the sale

or other disposition are money or goods having a value of $20 or

more but less than $500;

(3) a Class A misdemeanor if the proceeds obtained from the sale

or other disposition are money or goods having a value of $500 or

more but less than $1,500;

(4) a state jail felony if the proceeds obtained from the sale

or other disposition are money or goods having a value of $1,500

or more but less than $20,000;

(5) a felony of the third degree if the proceeds obtained from

the sale or other disposition are money or goods having a value

of $20,000 or more but less than $100,000;

(6) a felony of the second degree if the proceeds obtained from

the sale or other disposition are money or goods having a value

of $100,000 or more but less than $200,000; or

(7) a felony of the first degree if the proceeds obtained from

the sale or other disposition are money or goods having a value

of $200,000 or more.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1979, 66th Leg., p. 501, ch. 232, Sec. 1, eff.

Sept. 1, 1979; Acts 1985, 69th Leg., ch. 914, Sec. 5, eff. Sept.

1, 1985; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994.

Sec. 32.34. FRAUDULENT TRANSFER OF A MOTOR VEHICLE. (a) In

this section:

(1) "Lease" means the grant of use and possession of a motor

vehicle for consideration, whether or not the grant includes an

option to buy the vehicle.

(2) "Motor vehicle" means a device in, on, or by which a person

or property is or may be transported or drawn on a highway,

except a device used exclusively on stationary rails or tracks.

(3) "Security interest" means an interest in personal property

or fixtures that secures payment or performance of an obligation.

(4) "Third party" means a person other than the actor or the

owner of the vehicle.

(5) "Transfer" means to transfer possession, whether or not

another right is also transferred, by means of a sale, lease,

sublease, lease assignment, or other property transfer.

(b) A person commits an offense if the person acquires, accepts

possession of, or exercises control over the motor vehicle of

another under a written or oral agreement to arrange for the

transfer of the vehicle to a third party and:

(1) knowing the vehicle is subject to a security interest,

lease, or lien, the person transfers the vehicle to a third party

without first obtaining written authorization from the vehicle's

secured creditor, lessor, or lienholder;

(2) intending to defraud or harm the vehicle's owner, the person

transfers the vehicle to a third party;

(3) intending to defraud or harm the vehicle's owner, the person

disposes of the vehicle in a manner other than by transfer to a

third party; or

(4) the person does not disclose the location of the vehicle on

the request of the vehicle's owner, secured creditor, lessor, or

lienholder.

(c) For the purposes of Subsection (b)(2), the actor is presumed

to have intended to defraud or harm the motor vehicle's owner if

the actor does not take reasonable steps to determine whether or

not the third party is financially able to pay for the vehicle.

(d) It is a defense to prosecution under Subsection (b)(1) that

the entire indebtedness secured by or owed under the security

interest, lease, or lien is paid or satisfied in full not later

than the 30th day after the date that the transfer was made.

(e) It is not a defense to prosecution under Subsection (b)(1)

that the motor vehicle's owner has violated a contract creating a

security interest, lease, or lien in the motor vehicle.

(f) An offense under Subsection (b)(1), (b)(2), or (b)(3) is:

(1) a state jail felony if the value of the motor vehicle is

less than $20,000; or

(2) a felony of the third degree if the value of the motor

vehicle is $20,000 or more.

(g) An offense under Subsection (b)(4) is a Class A misdemeanor.

Added by Acts 1989, 71st Leg., ch. 954, Sec. 1, eff. Sept. 1,

1989. Renumbered from Penal Code, Sec. 32.36 and amended by Acts

1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Sec. 32.35. CREDIT CARD TRANSACTION RECORD LAUNDERING. (a) In

this section:

(1) "Agent" means a person authorized to act on behalf of

another and includes an employee.

(2) "Authorized vendor" means a person authorized by a creditor

to furnish property, service, or anything else of value upon

presentation of a credit card by a cardholder.

(3) "Cardholder" means the person named on the face of a credit

card to whom or for whose benefit the credit card is issued, and

includes the named person's agents.

(4) "Credit card" means an identification card, plate, coupon,

book, number, or any other device authorizing a designated person

or bearer to obtain property or services on credit. It includes

the number or description on the device if the device itself is

not produced at the time of ordering or obtaining the property or

service.

(5) "Creditor" means a person licensed under Chapter 342,

Finance Code, a bank, savings and loan association, credit union,

or other regulated financial institution that lends money or

otherwise extends credit to a cardholder through a credit card

and that authorizes other persons to honor the credit card.

(b) A person commits an offense if the person is an authorized

vendor who, with intent to defraud the creditor or cardholder,

presents to a creditor, for payment, a credit card transaction

record of a sale that was not made by the authorized vendor or

the vendor's agent.

(c) A person commits an offense if, without the creditor's

authorization, the person employs, solicits, or otherwise causes

an authorized vendor or the vendor's agent to present to a

creditor, for payment, a credit card transaction record of a sale

that was not made by the authorized vendor or the vendor's agent.

(d) It is presumed that a person is not the agent of an

authorized vendor if a fee is paid or offered to be paid by the

person to the authorized vendor in connection with the vendor's

presentment to a creditor of a credit card transaction record.

(e) An offense under this section is a:

(1) Class C misdemeanor if the amount of the record of a sale is

less than $20;

(2) Class B misdemeanor if the amount of the record of a sale is

$20 or more but less than $500;

(3) Class A misdemeanor if the amount of the record of a sale is

$500 or more but less than $1,500;

(4) state jail felony if the amount of the record of a sale is

$1,500 or more but less than $20,000;

(5) felony of the third degree if the amount of the record of a

sale is $20,000 or more but less than $100,000;

(6) felony of the second degree if the amount of the record of a

sale is $100,000 or more but less than $200,000; or

(7) felony of the first degree if the amount of the record of a

sale is $200,000 or more.

Added by Acts 1991, 72nd Leg., ch. 792, Sec. 1, eff. Aug. 26,

1991. Renumbered from Penal Code Sec. 32.37 and amended by Acts

1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994. Amended

by Acts 1997, 75th Leg., ch. 1396, Sec. 38, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 62, Sec. 7.83, eff. Sept. 1, 1999.

SUBCHAPTER D. OTHER DECEPTIVE PRACTICES

Sec. 32.41. ISSUANCE OF BAD CHECK. (a) A person commits an

offense if he issues or passes a check or similar sight order for

the payment of money knowing that the issuer does not have

sufficient funds in or on deposit with the bank or other drawee

for the payment in full of the check or order as well as all

other checks or orders outstanding at the time of issuance.

(b) This section does not prevent the prosecution from

establishing the required knowledge by direct evidence; however,

for purposes of this section, the issuer's knowledge of

insufficient funds is presumed (except in the case of a postdated

check or order) if:

(1) he had no account with the bank or other drawee at the time

he issued the check or order; or

(2) payment was refused by the bank or other drawee for lack of

funds or insufficient funds on presentation within 30 days after

issue and the issuer failed to pay the holder in full within 10

days after receiving notice of that refusal.

(c) Notice for purposes of Subsection (b)(2) may be actual

notice or notice in writing that:

(1) is sent by:

(A) first class mail, evidenced by an affidavit of service; or

(B) registered or certified mail with return receipt requested;

(2) is addressed to the issuer at the issuer's address shown on:

(A) the check or order;

(B) the records of the bank or other drawee; or

(C) the records of the person to whom the check or order has

been issued or passed; and

(3) contains the following statement:

"This is a demand for payment in full for a check or order not

paid because of a lack of funds or insufficient funds. If you

fail to make payment in full within 10 days after the date of

receipt of this notice, the failure to pay creates a presumption

for committing an offense, and this matter may be referred for

criminal prosecution."

(d) If notice is given in accordance with Subsection (c), it is

presumed that the notice was received no later than five days

after it was sent.

(e) A person charged with an offense under this section may make

restitution for the bad checks. Restitution shall be made

through the prosecutor's office if collection and processing were

initiated through that office. In other cases restitution may

be, with the approval of the court in which the offense is filed:

(1) made through the court; or

(2) collected by a law enforcement agency if a peace officer of

that agency executes a warrant against the person charged with

the offense.

(f) Except as otherwise provided by this subsection, an offense

under this section is a Class C misdemeanor. If the check or

similar sight order that was issued or passed was for a child

support payment the obligation for which is established under a

court order, the offense is a Class B misdemeanor.

(g) An offense under this section is not a lesser included

offense of an offense under Section 31.03 or 31.04.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1983, 68th Leg., p. 5050, ch. 911, Sec. 1, eff.

Aug. 29, 1983; Acts 1987, 70th Leg., ch. 687, Sec. 2, eff. June

18, 1987; Acts 1989, 71st Leg., ch. 1038, Sec. 1, eff. June 16,

1989; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994; Acts 1995, 74th Leg., ch. 753, Sec. 2, eff. Sept. 1, 1995;

Acts 1997, 75th Leg., ch. 702, Sec. 14, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

976, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1393, Sec. 1, eff. September 1, 2007.

Sec. 32.42. DECEPTIVE BUSINESS PRACTICES. (a) For purposes of

this section:

(1) "Adulterated" means varying from the standard of composition

or quality prescribed by law or set by established commercial

usage.

(2) "Business" includes trade and commerce and advertising,

selling, and buying service or property.

(3) "Commodity" means any tangible or intangible personal

property.

(4) "Contest" includes sweepstake, puzzle, and game of chance.

(5) "Deceptive sales contest" means a sales contest:

(A) that misrepresents the participant's chance of winning a

prize;

(B) that fails to disclose to participants on a conspicuously

displayed permanent poster (if the contest is conducted by or

through a retail outlet) or on each card game piece, entry blank,

or other paraphernalia required for participation in the contest

(if the contest is not conducted by or through a retail outlet):

(i) the geographical area or number of outlets in which the

contest is to be conducted;

(ii) an accurate description of each type of prize;

(iii) the minimum number and minimum amount of cash prizes; and

(iv) the minimum number of each other type of prize; or

(C) that is manipulated or rigged so that prizes are given to

predetermined persons or retail establishments. A sales contest

is not deceptive if the total value of prizes to each retail

outlet is in a uniform ratio to the number of game pieces

distributed to that outlet.

(6) "Mislabeled" means varying from the standard of truth or

disclosure in labeling prescribed by law or set by established

commercial usage.

(7) "Prize" includes gift, discount, coupon, certificate,

gratuity, and any other thing of value awarded in a sales

contest.

(8) "Sales contest" means a contest in connection with the sale

of a commodity or service by which a person may, as determined by

drawing, guessing, matching, or chance, receive a prize and which

is not regulated by the rules of a federal regulatory agency.

(9) "Sell" and "sale" include offer for sale, advertise for

sale, expose for sale, keep for the purpose of sale, deliver for

or after sale, solicit and offer to buy, and every disposition

for value.

(b) A person commits an offense if in the course of business he

intentionally, knowingly, recklessly, or with criminal negligence

commits one or more of the following deceptive business

practices:

(1) using, selling, or possessing for use or sale a false weight

or measure, or any other device for falsely determining or

recording any quality or quantity;

(2) selling less than the represented quantity of a property or

service;

(3) taking more than the represented quantity of property or

service when as a buyer the actor furnishes the weight or

measure;

(4) selling an adulterated or mislabeled commodity;

(5) passing off property or service as that of another;

(6) representing that a commodity is original or new if it is

deteriorated, altered, rebuilt, reconditioned, reclaimed, used,

or secondhand;

(7) representing that a commodity or service is of a particular

style, grade, or model if it is of another;

(8) advertising property or service with intent:

(A) not to sell it as advertised, or

(B) not to supply reasonably expectable public demand, unless

the advertising adequately discloses a time or quantity limit;

(9) representing the price of property or service falsely or in

a way tending to mislead;

(10) making a materially false or misleading statement of fact

concerning the reason for, existence of, or amount of a price or

price reduction;

(11) conducting a deceptive sales contest; or

(12) making a materially false or misleading statement:

(A) in an advertisement for the purchase or sale of property or

service; or

(B) otherwise in connection with the purchase or sale of

property or service.

(c) An offense under Subsections (b)(1), (b)(2), (b)(3), (b)(4),

(b)(5), and (b)(6) is:

(1) a Class C misdemeanor if the actor commits an offense with

criminal negligence and if he has not previously been convicted

of a deceptive business practice; or

(2) a Class A misdemeanor if the actor commits an offense

intentionally, knowingly, recklessly or if he has been previously

convicted of a Class B or C misdemeanor under this section.

(d) An offense under Subsections (b)(7), (b)(8), (b)(9),

(b)(10), (b)(11), and (b)(12) is a Class A misdemeanor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1975, 64th Leg., p. 1350, ch. 508, Sec. 1, 2,

eff. Sept. 1, 1975; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01,

eff. Sept. 1, 1994.

Sec. 32.43. COMMERCIAL BRIBERY. (a) For purposes of this

section:

(1) "Beneficiary" means a person for whom a fiduciary is acting.

(2) "Fiduciary" means:

(A) an agent or employee;

(B) a trustee, guardian, custodian, administrator, executor,

conservator, receiver, or similar fiduciary;

(C) a lawyer, physician, accountant, appraiser, or other

professional advisor; or

(D) an officer, director, partner, manager, or other participant

in the direction of the affairs of a corporation or association.

(b) A person who is a fiduciary commits an offense if, without

the consent of his beneficiary, he intentionally or knowingly

solicits, accepts, or agrees to accept any benefit from another

person on agreement or understanding that the benefit will

influence the conduct of the fiduciary in relation to the affairs

of his beneficiary.

(c) A person commits an offense if he offers, confers, or agrees

to confer any benefit the acceptance of which is an offense under

Subsection (b).

(d) An offense under this section is a state jail felony.

(e) In lieu of a fine that is authorized by Subsection (d), and

in addition to the imprisonment that is authorized by that

subsection, if the court finds that an individual who is a

fiduciary gained a benefit through the commission of an offense

under Subsection (b), the court may sentence the individual to

pay a fine in an amount fixed by the court, not to exceed double

the value of the benefit gained. This subsection does not affect

the application of Section 12.51(c) to an offense under this

section committed by a corporation or association.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1983, 68th Leg., p. 1942, ch. 357, Sec. 1, eff.

Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994.

Sec. 32.44. RIGGING PUBLICLY EXHIBITED CONTEST. (a) A person

commits an offense if, with intent to affect the outcome

(including the score) of a publicly exhibited contest:

(1) he offers, confers, or agrees to confer any benefit on, or

threatens harm to:

(A) a participant in the contest to induce him not to use his

best efforts; or

(B) an official or other person associated with the contest; or

(2) he tampers with a person, animal, or thing in a manner

contrary to the rules of the contest.

(b) A person commits an offense if he intentionally or knowingly

solicits, accepts, or agrees to accept any benefit the conferring

of which is an offense under Subsection (a).

(c) An offense under this section is a Class A misdemeanor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 32.441. ILLEGAL RECRUITMENT OF AN ATHLETE. (a) A person

commits an offense if, without the consent of the governing body

or a designee of the governing body of an institution of higher

education, the person intentionally or knowingly solicits,

accepts, or agrees to accept any benefit from another on an

agreement or understanding that the benefit will influence the

conduct of the person in enrolling in the institution and

participating in intercollegiate athletics.

(b) A person commits an offense if he offers, confers, or agrees

to confer any benefit the acceptance of which is an offense under

Subsection (a).

(c) It is an exception to prosecution under this section that

the person offering, conferring, or agreeing to confer a benefit

and the person soliciting, accepting, or agreeing to accept a

benefit are related within the second degree of consanguinity or

affinity, as determined under Chapter 573, Government Code.

(d) It is an exception to prosecution under Subsection (a) that,

not later than the 60th day after the date the person accepted or

agreed to accept a benefit, the person contacted a law

enforcement agency and furnished testimony or evidence about the

offense.

(e) An offense under this section is a:

(1) Class C misdemeanor if the value of the benefit is less than

$20;

(2) Class B misdemeanor if the value of the benefit is $20 or

more but less than $500;

(3) Class A misdemeanor if the value of the benefit is $500 or

more but less than $1,500;

(4) state jail felony if the value of the benefit is $1,500 or

more but less than $20,000;

(5) felony of the third degree if the value of the benefit is

$20,000 or more but less than $100,000;

(6) felony of the second degree if the value of the benefit is

$100,000 or more but less than $200,000; or

(7) felony of the first degree if the value of the benefit is

$200,000 or more.

Added by Acts 1989, 71st Leg., ch. 125, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 561, Sec. 41, eff.

Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(27), eff.

Sept. 1, 1995.

Sec. 32.45. MISAPPLICATION OF FIDUCIARY PROPERTY OR PROPERTY OF

FINANCIAL INSTITUTION. (a) For purposes of this section:

(1) "Fiduciary" includes:

(A) a trustee, guardian, administrator, executor, conservator,

and receiver;

(B) an attorney in fact or agent appointed under a durable power

of attorney as provided by Chapter XII, Texas Probate Code;

(C) any other person acting in a fiduciary capacity, but not a

commercial bailee unless the commercial bailee is a party in a

motor fuel sales agreement with a distributor or supplier, as

those terms are defined by Section 153.001, Tax Code; and

(D) an officer, manager, employee, or agent carrying on

fiduciary functions on behalf of a fiduciary.

(2) "Misapply" means deal with property contrary to:

(A) an agreement under which the fiduciary holds the property;

or

(B) a law prescribing the custody or disposition of the

property.

(b) A person commits an offense if he intentionally, knowingly,

or recklessly misapplies property he holds as a fiduciary or

property of a financial institution in a manner that involves

substantial risk of loss to the owner of the property or to a

person for whose benefit the property is held.

(c) An offense under this section is:

(1) a Class C misdemeanor if the value of the property

misapplied is less than $20;

(2) a Class B misdemeanor if the value of the property

misapplied is $20 or more but less than $500;

(3) a Class A misdemeanor if the value of the property

misapplied is $500 or more but less than $1,500;

(4) a state jail felony if the value of the property misapplied

is $1,500 or more but less than $20,000;

(5) a felony of the third degree if the value of the property

misapplied is $20,000 or more but less than $100,000;

(6) a felony of the second degree if the value of the property

misapplied is $100,000 or more but less than $200,000; or

(7) a felony of the first degree if the value of the property

misapplied is $200,000 or more.

(d) An offense described for purposes of punishment by

Subsections (c)(1)-(6) is increased to the next higher category

of offense if it is shown on the trial of the offense that the

offense was committed against an elderly individual as defined by

Section 22.04.

(e) With the consent of the appropriate local county or district

attorney, the attorney general has concurrent jurisdiction with

that consenting local prosecutor to prosecute an offense under

this section that involves the state Medicaid program.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1991, 72nd Leg., ch. 565, Sec. 2, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994; Acts 1997, 75th Leg., ch. 1036, Sec. 14, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1047, Sec. 1, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 198, Sec. 2.137, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 257, Sec. 14, eff. Sept. 1, 2003; Acts

2003, 78th Leg., ch. 432, Sec. 3, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 23.001(77), eff. September 1, 2005.

Sec. 32.46. SECURING EXECUTION OF DOCUMENT BY DECEPTION. (a) A

person commits an offense if, with intent to defraud or harm any

person, he, by deception:

(1) causes another to sign or execute any document affecting

property or service or the pecuniary interest of any person; or

(2) causes or induces a public servant to file or record any

purported judgment or other document purporting to memorialize or

evidence an act, an order, a directive, or process of:

(A) a purported court that is not expressly created or

established under the constitution or the laws of this state or

of the United States;

(B) a purported judicial entity that is not expressly created or

established under the constitution or laws of this state or of

the United States; or

(C) a purported judicial officer of a purported court or

purported judicial entity described by Paragraph (A) or (B).

(b) An offense under Subsection (a)(1) is a:

(1) Class C misdemeanor if the value of the property, service,

or pecuniary interest is less than $20;

(2) Class B misdemeanor if the value of the property, service,

or pecuniary interest is $20 or more but less than $500;

(3) Class A misdemeanor if the value of the property, service,

or pecuniary interest is $500 or more but less than $1,500;

(4) state jail felony if the value of the property, service, or

pecuniary interest is $1,500 or more but less than $20,000;

(5) felony of the third degree if the value of the property,

service, or pecuniary interest is $20,000 or more but less than

$100,000;

(6) felony of the second degree if the value of the property,

service, or pecuniary interest is $100,000 or more but less than

$200,000; or

(7) felony of the first degree if the value of the property,

service, or pecuniary interest is $200,000 or more.

(c) An offense under Subsection (a)(2) is a state jail felony.

(c-1) An offense described for purposes of punishment by

Subsections (b)(1)-(6) and (c) is increased to the next higher

category of offense if it is shown on the trial of the offense

that the offense was committed against an elderly individual as

defined by Section 22.04 or involves the state Medicaid program.

(d) In this section, "deception" has the meaning assigned by

Section 31.01.

(e) With the consent of the appropriate local county or district

attorney, the attorney general has concurrent jurisdiction with

that consenting local prosecutor to prosecute an offense under

this section that involves the state Medicaid program.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994; Acts 1997, 75th Leg., ch. 189, Sec. 2, eff. May 21,

1997; Acts 2003, 78th Leg., ch. 198, Sec. 2.138, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 257, Sec. 15, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 432, Sec. 4, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

127, Sec. 4, eff. September 1, 2007.

Sec. 32.47. FRAUDULENT DESTRUCTION, REMOVAL, OR CONCEALMENT OF

WRITING. (a) A person commits an offense if, with intent to

defraud or harm another, he destroys, removes, conceals, alters,

substitutes, or otherwise impairs the verity, legibility, or

availability of a writing, other than a governmental record.

(b) For purposes of this section, "writing" includes:

(1) printing or any other method of recording information;

(2) money, coins, tokens, stamps, seals, credit cards, badges,

trademarks;

(3) symbols of value, right, privilege, or identification; and

(4) universal product codes, labels, price tags, or markings on

goods.

(c) Except as provided in Subsection (d), an offense under this

section is a Class A misdemeanor.

(d) An offense under this section is a state jail felony if the

writing:

(1) is a will or codicil of another, whether or not the maker is

alive or dead and whether or not it has been admitted to probate;

or

(2) is a deed, mortgage, deed of trust, security instrument,

security agreement, or other writing for which the law provides

public recording or filing, whether or not the writing has been

acknowledged.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994; Acts 2001, 77th Leg., ch. 21, Sec. 1, eff. Sept. 1,

2001.

Sec. 32.48. SIMULATING LEGAL PROCESS. (a) A person commits an

offense if the person recklessly causes to be delivered to

another any document that simulates a summons, complaint,

judgment, or other court process with the intent to:

(1) induce payment of a claim from another person; or

(2) cause another to:

(A) submit to the putative authority of the document; or

(B) take any action or refrain from taking any action in

response to the document, in compliance with the document, or on

the basis of the document.

(b) Proof that the document was mailed to any person with the

intent that it be forwarded to the intended recipient is a

sufficient showing that the document was delivered.

(c) It is not a defense to prosecution under this section that

the simulating document:

(1) states that it is not legal process; or

(2) purports to have been issued or authorized by a person or

entity who did not have lawful authority to issue or authorize

the document.

(d) If it is shown on the trial of an offense under this section

that the simulating document was filed with, presented to, or

delivered to a clerk of a court or an employee of a clerk of a

court created or established under the constitution or laws of

this state, there is a rebuttable presumption that the document

was delivered with the intent described by Subsection (a).

(e) Except as provided by Subsection (f), an offense under this

section is a Class A misdemeanor.

(f) If it is shown on the trial of an offense under this section

that the defendant has previously been convicted of a violation

of this section, the offense is a state jail felony.

Added by Acts 1997, 75th Leg., ch. 189, Sec. 3, eff. May 21,

1997.

Sec. 32.49. REFUSAL TO EXECUTE RELEASE OF FRAUDULENT LIEN OR

CLAIM. (a) A person commits an offense if, with intent to

defraud or harm another, the person:

(1) owns, holds, or is the beneficiary of a purported lien or

claim asserted against real or personal property or an interest

in real or personal property that is fraudulent, as described by

Section 51.901(c), Government Code; and

(2) not later than the 21st day after the date of receipt of

actual or written notice sent by either certified or registered

mail, return receipt requested, to the person's last known

address, or by telephonic document transfer to the recipient's

current telecopier number, requesting the execution of a release

of the fraudulent lien or claim, refuses to execute the release

on the request of:

(A) the obligor or debtor; or

(B) any person who owns any interest in the real or personal

property described in the document or instrument that is the

basis for the lien or claim.

(b) A person who fails to execute a release of the purported

lien or claim within the period prescribed by Subsection (a)(2)

is presumed to have had the intent to harm or defraud another.

(c) An offense under this section is a Class A misdemeanor.

Added by Acts 1997, 75th Leg., ch. 189, Sec. 4, eff. May 21,

1997.

Sec. 32.50. DECEPTIVE PREPARATION AND MARKETING OF ACADEMIC

PRODUCT. (a) For purposes of this section:

(1) "Academic product" means a term paper, thesis, dissertation,

essay, report, recording, work of art, or other written,

recorded, pictorial, or artistic product or material submitted or

intended to be submitted by a person to satisfy an academic

requirement of the person.

(2) "Academic requirement" means a requirement or prerequisite

to receive course credit or to complete a course of study or

degree, diploma, or certificate program at an institution of

higher education.

(3) "Institution of higher education" means an institution of

higher education or private or independent institution of higher

education as those terms are defined by Section 61.003, Education

Code, or a private postsecondary educational institution as that

term is defined by Section 61.302, Education Code.

(b) A person commits an offense if, with intent to make a

profit, the person prepares, sells, offers or advertises for

sale, or delivers to another person an academic product when the

person knows, or should reasonably have known, that a person

intends to submit or use the academic product to satisfy an

academic requirement of a person other than the person who

prepared the product.

(c) A person commits an offense if, with intent to induce

another person to enter into an agreement or obligation to obtain

or have prepared an academic product, the person knowingly makes

or disseminates a written or oral statement that the person will

prepare or cause to be prepared an academic product to be sold

for use in satisfying an academic requirement of a person other

than the person who prepared the product.

(d) It is a defense to prosecution under this section that the

actor's conduct consisted solely of action taken as an employee

of an institution of higher education in providing instruction,

counseling, or tutoring in research or writing to students of the

institution.

(e) It is a defense to prosecution under this section that the

actor's conduct consisted solely of offering or providing

tutorial or editing assistance to another person in connection

with the other person's preparation of an academic product to

satisfy the other person's academic requirement, and the actor

does not offer or provide substantial preparation, writing, or

research in the production of the academic product.

(f) It is a defense to prosecution under this section that the

actor's conduct consisted solely of typing, transcribing, or

reproducing a manuscript for a fee, or of offering to do so.

(g) An offense under this section is a Class C misdemeanor.

Added by Acts 1997, 75th Leg., ch. 730, Sec. 1, eff. Sept. 1,

1997. Renumbered from Penal Code Sec. 32.49 by Acts 1999, 76th

Leg., ch. 62, Sec. 19.01(87), (88), eff. Sept. 1, 1999.

Sec. 32.51. FRAUDULENT USE OR POSSESSION OF IDENTIFYING

INFORMATION. (a) In this section:

(1) "Identifying information" means information that alone or in

conjunction with other information identifies a person, including

a person's:

(A) name and social security number, date of birth, or

government-issued identification number;

(B) unique biometric data, including the person's fingerprint,

voice print, or retina or iris image;

(C) unique electronic identification number, address, routing

code, or financial institution account number; and

(D) telecommunication identifying information or access device.

(2) "Telecommunication access device" means a card, plate, code,

account number, personal identification number, electronic serial

number, mobile identification number, or other telecommunications

service, equipment, or instrument identifier or means of account

access that alone or in conjunction with another

telecommunication access device may be used to:

(A) obtain money, goods, services, or other thing of value; or

(B) initiate a transfer of funds other than a transfer

originated solely by paper instrument.

(b) A person commits an offense if the person, with the intent

to harm or defraud another, obtains, possesses, transfers, or

uses an item of:

(1) identifying information of another person without the other

person's consent;

(2) information concerning a deceased natural person, including

a stillborn infant or fetus, that would be identifying

information of that person were that person alive, if the item of

information is obtained, possessed, transferred, or used without

legal authorization; or

(3) identifying information of a child younger than 18 years of

age.

(b-1) For the purposes of Subsection (b), the actor is presumed

to have the intent to harm or defraud another if the actor

possesses:

(1) the identifying information of three or more other persons;

(2) information described by Subsection (b)(2) concerning three

or more deceased persons; or

(3) information described by Subdivision (1) or (2) concerning

three or more persons or deceased persons.

(b-2) The presumption established under Subsection (b-1) does

not apply to a business or other commercial entity or a

government agency that is engaged in a business activity or

governmental function that does not violate a penal law of this

state.

(c) An offense under this section is:

(1) a state jail felony if the number of items obtained,

possessed, transferred, or used is less than five;

(2) a felony of the third degree if the number of items

obtained, possessed, transferred, or used is five or more but

less than 10;

(3) a felony of the second degree if the number of items

obtained, possessed, transferred, or used is 10 or more but less

than 50; or

(4) a felony of the first degree if the number of items

obtained, possessed, transferred, or used is 50 or more.

(c-1) An offense described for purposes of punishment by

Subsections (c)(1)-(3) is increased to the next higher category

of offense if it is shown on the trial of the offense that the

offense was committed against an elderly individual as defined by

Section 22.04.

(d) If a court orders a defendant convicted of an offense under

this section to make restitution to the victim of the offense,

the court may order the defendant to reimburse the victim for

lost income or other expenses, other than attorney's fees,

incurred as a result of the offense.

(e) If conduct that constitutes an offense under this section

also constitutes an offense under any other law, the actor may be

prosecuted under this section, the other law, or both.

Added by Acts 1999, 76th Leg., ch. 1159, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1104, Sec. 4, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

631, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1163, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1173, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1173, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 19.002, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

670, Sec. 3, eff. September 1, 2009.

Sec. 32.52. FRAUDULENT, SUBSTANDARD, OR FICTITIOUS DEGREE. (a)

In this section, "fraudulent or substandard degree" has the

meaning assigned by Section 61.302, Education Code.

(b) A person commits an offense if the person:

(1) uses or claims to hold a postsecondary degree that the

person knows:

(A) is a fraudulent or substandard degree;

(B) is fictitious or has otherwise not been granted to the

person; or

(C) has been revoked; and

(2) uses or claims to hold that degree:

(A) in a written or oral advertisement or other promotion of a

business; or

(B) with the intent to:

(i) obtain employment;

(ii) obtain a license or certificate to practice a trade,

profession, or occupation;

(iii) obtain a promotion, a compensation or other benefit, or an

increase in compensation or other benefit, in employment or in

the practice of a trade, profession, or occupation;

(iv) obtain admission to an educational program in this state;

or

(v) gain a position in government with authority over another

person, regardless of whether the actor receives compensation for

the position.

(c) An offense under this section is a Class B misdemeanor.

(d) If conduct that constitutes an offense under this section

also constitutes an offense under any other law, the actor may be

prosecuted under this section or the other law.

Added by Acts 2005, 79th Leg., Ch.

1039, Sec. 8, eff. September 1, 2005.



CHAPTER 33. COMPUTER CRIMES

PENAL CODE

TITLE 7. OFFENSES AGAINST PROPERTY

CHAPTER 33. COMPUTER CRIMES

Sec. 33.01. DEFINITIONS. In this chapter:

(1) "Access" means to approach, instruct, communicate with,

store data in, retrieve or intercept data from, alter data or

computer software in, or otherwise make use of any resource of a

computer, computer network, computer program, or computer system.

(2) "Aggregate amount" means the amount of:

(A) any direct or indirect loss incurred by a victim, including

the value of money, property, or service stolen or rendered

unrecoverable by the offense; or

(B) any expenditure required by the victim to verify that a

computer, computer network, computer program, or computer system

was not altered, acquired, damaged, deleted, or disrupted by the

offense.

(3) "Communications common carrier" means a person who owns or

operates a telephone system in this state that includes equipment

or facilities for the conveyance, transmission, or reception of

communications and who receives compensation from persons who use

that system.

(4) "Computer" means an electronic, magnetic, optical,

electrochemical, or other high-speed data processing device that

performs logical, arithmetic, or memory functions by the

manipulations of electronic or magnetic impulses and includes all

input, output, processing, storage, or communication facilities

that are connected or related to the device.

(5) "Computer network" means the interconnection of two or more

computers or computer systems by satellite, microwave, line, or

other communication medium with the capability to transmit

information among the computers.

(6) "Computer program" means an ordered set of data representing

coded instructions or statements that when executed by a computer

cause the computer to process data or perform specific functions.

(7) "Computer services" means the product of the use of a

computer, the information stored in the computer, or the

personnel supporting the computer, including computer time, data

processing, and storage functions.

(8) "Computer system" means any combination of a computer or

computer network with the documentation, computer software, or

physical facilities supporting the computer or computer network.

(9) "Computer software" means a set of computer programs,

procedures, and associated documentation related to the operation

of a computer, computer system, or computer network.

(10) "Computer virus" means an unwanted computer program or

other set of instructions inserted into a computer's memory,

operating system, or program that is specifically constructed

with the ability to replicate itself or to affect the other

programs or files in the computer by attaching a copy of the

unwanted program or other set of instructions to one or more

computer programs or files.

(11) "Data" means a representation of information, knowledge,

facts, concepts, or instructions that is being prepared or has

been prepared in a formalized manner and is intended to be stored

or processed, is being stored or processed, or has been stored or

processed in a computer. Data may be embodied in any form,

including but not limited to computer printouts, magnetic storage

media, laser storage media, and punchcards, or may be stored

internally in the memory of the computer.

(12) "Effective consent" includes consent by a person legally

authorized to act for the owner. Consent is not effective if:

(A) induced by deception, as defined by Section 31.01, or

induced by coercion;

(B) given by a person the actor knows is not legally authorized

to act for the owner;

(C) given by a person who by reason of youth, mental disease or

defect, or intoxication is known by the actor to be unable to

make reasonable property dispositions;

(D) given solely to detect the commission of an offense; or

(E) used for a purpose other than that for which the consent was

given.

(13) "Electric utility" has the meaning assigned by Section

31.002, Utilities Code.

(14) "Harm" includes partial or total alteration, damage, or

erasure of stored data, interruption of computer services,

introduction of a computer virus, or any other loss,

disadvantage, or injury that might reasonably be suffered as a

result of the actor's conduct.

(15) "Owner" means a person who:

(A) has title to the property, possession of the property,

whether lawful or not, or a greater right to possession of the

property than the actor;

(B) has the right to restrict access to the property; or

(C) is the licensee of data or computer software.

(16) "Property" means:

(A) tangible or intangible personal property including a

computer, computer system, computer network, computer software,

or data; or

(B) the use of a computer, computer system, computer network,

computer software, or data.

Added by Acts 1985, 69th Leg., ch. 600, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1989, 71st Leg., ch. 306, Sec. 1, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994; Acts 1997, 75th Leg., ch. 306, Sec. 1, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 18.44, eff. Sept. 1,

1999.

Sec. 33.02. BREACH OF COMPUTER SECURITY. (a) A person commits

an offense if the person knowingly accesses a computer, computer

network, or computer system without the effective consent of the

owner.

(b) An offense under this section is a Class B misdemeanor

unless in committing the offense the actor knowingly obtains a

benefit, defrauds or harms another, or alters, damages, or

deletes property, in which event the offense is:

(1) a Class A misdemeanor if the aggregate amount involved is

less than $1,500;

(2) a state jail felony if:

(A) the aggregate amount involved is $1,500 or more but less

than $20,000; or

(B) the aggregate amount involved is less than $1,500 and the

defendant has been previously convicted two or more times of an

offense under this chapter;

(3) a felony of the third degree if the aggregate amount

involved is $20,000 or more but less than $100,000;

(4) a felony of the second degree if the aggregate amount

involved is $100,000 or more but less than $200,000; or

(5) a felony of the first degree if the aggregate amount

involved is $200,000 or more.

(c) When benefits are obtained, a victim is defrauded or harmed,

or property is altered, damaged, or deleted in violation of this

section, whether or not in a single incident, the conduct may be

considered as one offense and the value of the benefits obtained

and of the losses incurred because of the fraud, harm, or

alteration, damage, or deletion of property may be aggregated in

determining the grade of the offense.

(d) A person who his subject to prosecution under this section

and any other section of this code may be prosecuted under either

or both sections.

Added by Acts 1985, 69th Leg., ch. 600, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1989, 71st Leg., ch. 306, Sec. 2, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994; Acts 1997, 75th Leg., ch. 306, Sec. 2, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 1411, Sec. 1, eff. Sept. 1,

2001.

Sec. 33.021. ONLINE SOLICITATION OF A MINOR. (a) In this

section:

(1) "Minor" means:

(A) an individual who represents himself or herself to be

younger than 17 years of age; or

(B) an individual whom the actor believes to be younger than 17

years of age.

(2) "Sexual contact," "sexual intercourse," and "deviate sexual

intercourse" have the meanings assigned by Section 21.01.

(3) "Sexually explicit" means any communication, language, or

material, including a photographic or video image, that relates

to or describes sexual conduct, as defined by Section 43.25.

(b) A person who is 17 years of age or older commits an offense

if, with the intent to arouse or gratify the sexual desire of any

person, the person, over the Internet, by electronic mail or text

message or other electronic message service or system, or through

a commercial online service, intentionally:

(1) communicates in a sexually explicit manner with a minor; or

(2) distributes sexually explicit material to a minor.

(c) A person commits an offense if the person, over the

Internet, by electronic mail or text message or other electronic

message service or system, or through a commercial online

service, knowingly solicits a minor to meet another person,

including the actor, with the intent that the minor will engage

in sexual contact, sexual intercourse, or deviate sexual

intercourse with the actor or another person.

(d) It is not a defense to prosecution under Subsection (c)

that:

(1) the meeting did not occur;

(2) the actor did not intend for the meeting to occur; or

(3) the actor was engaged in a fantasy at the time of commission

of the offense.

(e) It is a defense to prosecution under this section that at

the time conduct described by Subsection (b) or (c) was

committed:

(1) the actor was married to the minor; or

(2) the actor was not more than three years older than the minor

and the minor consented to the conduct.

(f) An offense under Subsection (b) is a felony of the third

degree, except that the offense is a felony of the second degree

if the minor is younger than 14 years of age or is an individual

whom the actor believes to be younger than 14 years of age at the

time of the commission of the offense. An offense under

Subsection (c) is a felony of the second degree.

(g) If conduct that constitutes an offense under this section

also constitutes an offense under any other law, the actor may be

prosecuted under this section, the other law, or both.

Added by Acts 2005, 79th Leg., Ch.

1273, Sec. 1, eff. June 18, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

610, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1291, Sec. 7, eff. September 1, 2007.

Sec. 33.03. DEFENSES. It is an affirmative defense to

prosecution under Section 33.02 that the actor was an officer,

employee, or agent of a communications common carrier or electric

utility and committed the proscribed act or acts in the course of

employment while engaged in an activity that is a necessary

incident to the rendition of service or to the protection of the

rights or property of the communications common carrier or

electric utility.

Added by Acts 1985, 69th Leg., ch. 600, Sec. 1, eff. Sept. 1,

1985. Renumbered from Penal Code Sec. 33.04 and amended by Acts

1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Sec. 33.04. ASSISTANCE BY ATTORNEY GENERAL. The attorney

general, if requested to do so by a prosecuting attorney, may

assist the prosecuting attorney in the investigation or

prosecution of an offense under this chapter or of any other

offense involving the use of a computer.

Added by Acts 1985, 69th Leg., ch. 600, Sec. 1, eff. Sept. 1,

1985. Renumbered from Penal Code Sec. 33.05 by Acts 1993, 73rd

Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Sec. 33.05. TAMPERING WITH DIRECT RECORDING ELECTRONIC VOTING

MACHINE. (a) In this section:

(1) "Direct recording electronic voting machine" has the meaning

assigned by Section 121.003, Election Code.

(2) "Measure" has the meaning assigned by Section 1.005,

Election Code.

(b) A person commits an offense if the person knowingly accesses

a computer, computer network, computer program, computer

software, or computer system that is a part of a voting system

that uses direct recording electronic voting machines and by

means of that access:

(1) prevents a person from lawfully casting a vote;

(2) changes a lawfully cast vote;

(3) prevents a lawfully cast vote from being counted; or

(4) causes a vote that was not lawfully cast to be counted.

(c) An offense under this section does not require that the

votes as affected by the person's actions described by Subsection

(b) actually be the votes used in the official determination of

the outcome of the election.

(d) An offense under this section is a felony of the first

degree.

(e) Notwithstanding Section 15.01(d), an offense under Section

15.01(a) is a felony of the third degree if the offense the actor

intends to commit is an offense under this section.

(f) With the consent of the appropriate local county or district

attorney, the attorney general has concurrent jurisdiction with

that consenting local prosecutor to investigate or prosecute an

offense under this section.

Added by Acts 2005, 79th Leg., Ch.

470, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

503, Sec. 1, eff. September 1, 2009.

Sec. 33.07. ONLINE HARASSMENT. (a) A person commits an offense

if the person uses the name or persona of another person to

create a web page on or to post one or more messages on a

commercial social networking site:

(1) without obtaining the other person's consent; and

(2) with the intent to harm, defraud, intimidate, or threaten

any person.

(b) A person commits an offense if the person sends an

electronic mail, instant message, text message, or similar

communication that references a name, domain address, phone

number, or other item of identifying information belonging to any

person:

(1) without obtaining the other person's consent;

(2) with the intent to cause a recipient of the communication to

reasonably believe that the other person authorized or

transmitted the communication; and

(3) with the intent to harm or defraud any person.

(c) An offense under Subsection (a) is a felony of the third

degree. An offense under Subsection (b) is a Class A

misdemeanor, except that the offense is a felony of the third

degree if the actor commits the offense with the intent to

solicit a response by emergency personnel.

(d) If conduct that constitutes an offense under this section

also constitutes an offense under any other law, the actor may be

prosecuted under this section, the other law, or both.

(e) It is a defense to prosecution under this section that the

actor is any of the following entities or that the actor's

conduct consisted solely of action taken as an employee of any of

the following entities:

(1) a commercial social networking site;

(2) an Internet service provider;

(3) an interactive computer service, as defined by 47 U.S.C.

Section 230;

(4) a telecommunications provider, as defined by Section 51.002,

Utilities Code; or

(5) a video service provider or cable service provider, as

defined by Section 66.002, Utilities Code.

(f) In this section:

(1) "Commercial social networking site" means any business,

organization, or other similar entity operating a website that

permits persons to become registered users for the purpose of

establishing personal relationships with other users through

direct or real-time communication with other users or the

creation of web pages or profiles available to the public or to

other users. The term does not include an electronic mail

program or a message board program.

(2) "Identifying information" has the meaning assigned by

Section 32.51.

Added by Acts 2009, 81st Leg., R.S., Ch.

911, Sec. 1, eff. September 1, 2009.



CHAPTER 33A. TELECOMMUNICATIONS CRIMES

PENAL CODE

TITLE 7. OFFENSES AGAINST PROPERTY

CHAPTER 33A. TELECOMMUNICATIONS CRIMES

Sec. 33A.01. DEFINITIONS. In this chapter:

(1) "Counterfeit telecommunications access device" means a

telecommunications access device that is false, fraudulent, not

issued to a legitimate telecommunications access device

subscriber account, or otherwise unlawful or invalid.

(2) "Counterfeit telecommunications device" means a

telecommunications device that has been altered or programmed

alone or with another telecommunications device to acquire,

intercept, receive, or otherwise facilitate the use of a

telecommunications service without the authority or consent of

the telecommunications service provider and includes a clone

telephone, clone microchip, tumbler telephone, tumbler microchip,

or wireless scanning device capable of acquiring, intercepting,

receiving, or otherwise facilitating the use of a

telecommunications service without immediate detection.

(3) "Deliver" means to actually or constructively sell, give,

loan, or otherwise transfer a telecommunications device, or a

counterfeit telecommunications device or any telecommunications

plans, instructions, or materials, to another person.

(4) "Publish" means to communicate information or make

information available to another person orally, in writing, or by

means of telecommunications and includes communicating

information on a computer bulletin board or similar system.

(5) "Telecommunications" means the origination, emission,

transmission, or reception of data, images, signals, sounds, or

other intelligence or equivalence of intelligence over a

communications system by any method, including an electronic,

magnetic, optical, digital, or analog method.

(6) "Telecommunications access device" means an instrument,

device, card, plate, code, account number, personal

identification number, electronic serial number, mobile

identification number, counterfeit number, or financial

transaction device that alone or with another telecommunications

access device can acquire, intercept, provide, receive, use, or

otherwise facilitate the use of a telecommunications device,

counterfeit telecommunications device, or telecommunications

service.

(7) "Telecommunications device" means any instrument, equipment,

machine, or device that facilitates telecommunications and

includes a computer, computer chip or circuit, telephone, pager,

personal communications device, transponder, receiver, radio,

modem, or device that enables use of a modem.

(8) "Telecommunications service" means the provision,

facilitation, or generation of telecommunications through the use

of a telecommunications device or telecommunications access

device over a telecommunications system.

(9) "Value of the telecommunications service obtained or

attempted to be obtained" includes the value of:

(A) a lawful charge for telecommunications service avoided or

attempted to be avoided;

(B) money, property, or telecommunications service lost, stolen,

or rendered unrecoverable by an offense; and

(C) an expenditure incurred by a victim to verify that a

telecommunications device or telecommunications access device or

telecommunications service was not altered, acquired, damaged, or

disrupted as a result of an offense.

Added by Acts 1997, 75th Leg., ch. 306, Sec. 3, eff. Sept. 1,

1997.

Sec. 33A.02. UNAUTHORIZED USE OF TELECOMMUNICATIONS SERVICE.

(a) A person commits an offense if the person is an officer,

shareholder, partner, employee, agent, or independent contractor

of a telecommunications service provider and the person knowingly

and without authority uses or diverts telecommunications service

for the person's own benefit or to the benefit of another.

(b) An offense under this section is:

(1) a Class B misdemeanor if the value of the telecommunications

service used or diverted is less than $500;

(2) a Class A misdemeanor if:

(A) the value of the telecommunications service used or diverted

is $500 or more but less than $1,500; or

(B) the value of the telecommunications service used or diverted

is less than $500 and the defendant has been previously convicted

of an offense under this chapter;

(3) a state jail felony if:

(A) the value of the telecommunications service used or diverted

is $1,500 or more but less than $20,000; or

(B) the value of the telecommunications service used or diverted

is less than $1,500 and the defendant has been previously

convicted two or more times of an offense under this chapter;

(4) a felony of the third degree if the value of the

telecommunications service used or diverted is $20,000 or more

but less than $100,000;

(5) a felony of the second degree if the value of the

telecommunications service used or diverted is $100,000 or more

but less than $200,000; or

(6) a felony of the first degree if the value of the

telecommunications service used or diverted is $200,000 or more.

(c) When telecommunications service is used or diverted in

violation of this section pursuant to one scheme or continuing

course of conduct, whether or not in a single incident, the

conduct may be considered as one offense and the values of the

service used or diverted may be aggregated in determining the

grade of the offense.

Added by Acts 1997, 75th Leg., ch. 306, Sec. 3, eff. Sept. 1,

1997.

Sec. 33A.03. MANUFACTURE, POSSESSION, OR DELIVERY OF UNLAWFUL

TELECOMMUNICATIONS DEVICE. (a) A person commits an offense if

the person manufactures, possesses, delivers, offers to deliver,

or advertises:

(1) a counterfeit telecommunications device; or

(2) a telecommunications device that is intended to be used to:

(A) commit an offense under Section 33A.04; or

(B) conceal the existence or place of origin or destination of a

telecommunications service.

(b) A person commits an offense if the person delivers, offers

to deliver, or advertises plans, instructions, or materials for

manufacture of:

(1) a counterfeit telecommunications device; or

(2) a telecommunications device that is intended to be used to

commit an offense under Subsection (a).

(c) An offense under this section is a felony of the third

degree.

(d) It is a defense to prosecution under this section that the

person was an officer, agent, or employee of a telecommunications

service provider who engaged in the conduct for the purpose of

gathering information for a law enforcement investigation related

to an offense under this chapter.

Added by Acts 1997, 75th Leg., ch. 306, Sec. 3, eff. Sept. 1,

1997.

Sec. 33A.04. THEFT OF TELECOMMUNICATIONS SERVICE. (a) A person

commits an offense if the person knowingly obtains or attempts to

obtain telecommunications service to avoid or cause another

person to avoid a lawful charge for that service by using:

(1) a telecommunications access device without the authority or

consent of the subscriber or lawful holder of the device or

pursuant to an agreement for an exchange of value with the

subscriber or lawful holder of the device to allow another person

to use the device;

(2) a counterfeit telecommunications access device;

(3) a telecommunications device or counterfeit

telecommunications device; or

(4) a fraudulent or deceptive scheme, pretense, method, or

conspiracy, or other device or means, including a false, altered,

or stolen identification.

(b) An offense under this section is:

(1) a Class B misdemeanor if the value of the telecommunications

service obtained or attempted to be obtained is less than $500;

(2) a Class A misdemeanor if:

(A) the value of the telecommunications service obtained or

attempted to be obtained is $500 or more but less than $1,500; or

(B) the value of the telecommunications service obtained or

attempted to be obtained is less than $500 and the defendant has

been previously convicted of an offense under this chapter;

(3) a state jail felony if:

(A) the value of the telecommunications service obtained or

attempted to be obtained is $1,500 or more but less than $20,000;

or

(B) the value of the telecommunications service obtained or

attempted to be obtained is less than $1,500 and the defendant

has been previously convicted two or more times of an offense

under this chapter;

(4) a felony of the third degree if the value of the

telecommunications service obtained or attempted to be obtained

is $20,000 or more but less than $100,000;

(5) a felony of the second degree if the value of the

telecommunications service obtained or attempted to be obtained

is $100,000 or more but less than $200,000; or

(6) a felony of the first degree if the value of the

telecommunications service obtained or attempted to be obtained

is $200,000 or more.

(c) When telecommunications service is obtained or attempted to

be obtained in violation of this section pursuant to one scheme

or continuing course of conduct, whether or not in a single

incident, the conduct may be considered as one offense and the

values of the service obtained or attempted to be obtained may be

aggregated in determining the grade of the offense.

Added by Acts 1997, 75th Leg., ch. 306, Sec. 3, eff. Sept. 1,

1997.

Sec. 33A.05. PUBLICATION OF TELECOMMUNICATIONS ACCESS DEVICE.

(a) A person commits an offense if the person with criminal

negligence publishes a telecommunications access device or

counterfeit telecommunications access device that is designed to

be used to commit an offense under Section 33A.04.

(b) Except as otherwise provided by this subsection, an offense

under this section is a Class A misdemeanor. An offense under

this section is a felony of the third degree if the person has

been previously convicted of an offense under this chapter.

Added by Acts 1997, 75th Leg., ch. 306, Sec. 3, eff. Sept. 1,

1997.

Sec. 33A.06. ASSISTANCE BY ATTORNEY GENERAL. The attorney

general, if requested to do so by a prosecuting attorney, may

assist the prosecuting attorney in the investigation or

prosecution of an offense under this chapter or of any other

offense involving the use of telecommunications equipment,

services, or devices.

Added by Acts 1997, 75th Leg., ch. 306, Sec. 3, eff. Sept. 1,

1997.



CHAPTER 34. MONEY LAUNDERING

PENAL CODE

TITLE 7. OFFENSES AGAINST PROPERTY

CHAPTER 34. MONEY LAUNDERING

Sec. 34.01. DEFINITIONS. In this chapter:

(1) "Criminal activity" means any offense, including any

preparatory offense, that is:

(A) classified as a felony under the laws of this state or the

United States; or

(B) punishable by confinement for more than one year under the

laws of another state.

(2) "Funds" includes:

(A) coin or paper money of the United States or any other

country that is designated as legal tender and that circulates

and is customarily used and accepted as a medium of exchange in

the country of issue;

(B) United States silver certificates, United States Treasury

notes, and Federal Reserve System notes;

(C) an official foreign bank note that is customarily used and

accepted as a medium of exchange in a foreign country and a

foreign bank draft; and

(D) currency or its equivalent, including an electronic fund,

personal check, bank check, traveler's check, money order, bearer

negotiable instrument, bearer investment security, bearer

security, or certificate of stock in a form that allows title to

pass on delivery.

(3) "Financial institution" has the meaning assigned by Section

32.01.

(4) "Proceeds" means funds acquired or derived directly or

indirectly from, produced through, or realized through an act.

Added by Acts 1993, 73rd Leg., ch. 761, Sec. 2, eff. Sept. 1,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

1162, Sec. 1, eff. September 1, 2005.

Sec. 34.02. MONEY LAUNDERING. (a) A person commits an offense

if the person knowingly:

(1) acquires or maintains an interest in, conceals, possesses,

transfers, or transports the proceeds of criminal activity;

(2) conducts, supervises, or facilitates a transaction involving

the proceeds of criminal activity;

(3) invests, expends, or receives, or offers to invest, expend,

or receive, the proceeds of criminal activity or funds that the

person believes are the proceeds of criminal activity; or

(4) finances or invests or intends to finance or invest funds

that the person believes are intended to further the commission

of criminal activity.

(a-1) Knowledge of the specific nature of the criminal activity

giving rise to the proceeds is not required to establish a

culpable mental state under this section.

(b) For purposes of this section, a person is presumed to

believe that funds are the proceeds of or are intended to further

the commission of criminal activity if a peace officer or a

person acting at the direction of a peace officer represents to

the person that the funds are proceeds of or are intended to

further the commission of criminal activity, as applicable,

regardless of whether the peace officer or person acting at the

peace officer's direction discloses the person's status as a

peace officer or that the person is acting at the direction of a

peace officer.

(c) It is a defense to prosecution under this section that the

person acted with intent to facilitate the lawful seizure,

forfeiture, or disposition of funds or other legitimate law

enforcement purpose pursuant to the laws of this state or the

United States.

(d) It is a defense to prosecution under this section that the

transaction was necessary to preserve a person's right to

representation as guaranteed by the Sixth Amendment of the United

States Constitution and by Article 1, Section 10, of the Texas

Constitution or that the funds were received as bona fide legal

fees by a licensed attorney and at the time of their receipt, the

attorney did not have actual knowledge that the funds were

derived from criminal activity.

(e) An offense under this section is:

(1) a state jail felony if the value of the funds is $1,500 or

more but less than $20,000;

(2) a felony of the third degree if the value of the funds is

$20,000 or more but less than $100,000;

(3) a felony of the second degree if the value of the funds is

$100,000 or more but less than $200,000; or

(4) a felony of the first degree if the value of the funds is

$200,000 or more.

(f) For purposes of this section, if proceeds of criminal

activity are related to one scheme or continuing course of

conduct, whether from the same or several sources, the conduct

may be considered as one offense and the value of the proceeds

aggregated in determining the classification of the offense.

(g) For purposes of this section, funds on deposit at a branch

of a financial institution are considered the property of that

branch and any other branch of the financial institution.

(h) If conduct that constitutes an offense under this section

also constitutes an offense under any other law, the actor may be

prosecuted under this section, the other law, or both.

Added by Acts 1993, 73rd Leg., ch. 761, Sec. 2, eff. Sept. 1,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

1162, Sec. 2, eff. September 1, 2005.

Sec. 34.021. PROTECTION FROM CIVIL LIABILITY. Notwithstanding

Section 1.03(c), a financial institution or an agent of the

financial institution acting in a manner described by Section

34.02(c) is not liable for civil damages to a person who:

(1) claims an ownership interest in funds involved in an offense

under Section 34.02; or

(2) conducts with the financial institution or an insurer, as

defined by Article 1.02, Insurance Code, a transaction concerning

funds involved in an offense under Section 34.02.

Added by Acts 2005, 79th Leg., Ch.

1162, Sec. 3, eff. September 1, 2005.

Sec. 34.03. ASSISTANCE BY ATTORNEY GENERAL. The attorney

general, if requested to do so by a prosecuting attorney, may

assist in the prosecution of an offense under this chapter.

Added by Acts 1993, 73rd Leg., ch. 761, Sec. 2, eff. Sept. 1,

1993.



CHAPTER 35. INSURANCE FRAUD

PENAL CODE

TITLE 7. OFFENSES AGAINST PROPERTY

CHAPTER 35. INSURANCE FRAUD

Sec. 35.01. DEFINITIONS. In this chapter:

(1) "Insurance policy" means a written instrument in which is

provided the terms of any certificate of insurance, binder of

coverage, contract of insurance, benefit plan, nonprofit hospital

service plan, motor club service plan, surety bond, cash bond, or

any other alternative to insurance authorized by Chapter 601,

Transportation Code. The term includes any instrument authorized

to be regulated by the Texas Department of Insurance.

(2) "Insurer" has the meaning assigned by Article 1.02,

Insurance Code.

(3) "Statement" means an oral or written communication or a

record or documented representation of fact made to an insurer.

The term includes computer-generated information.

(4) "Value of the claim" means the total dollar amount of a

claim for payment under an insurance policy or, as applicable,

the value of the claim determined under Section 35.025.

Added by Acts 1995, 74th Leg., ch. 621, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.830,

eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.541,

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1162, Sec. 4, eff. September 1, 2005.

Sec. 35.015. MATERIALITY. A statement is material for the

purposes of this chapter, regardless of the admissibility of the

statement at trial, if the statement could have affected:

(1) the eligibility for coverage or amount of the payment on a

claim for payment under an insurance policy; or

(2) the decision of an insurer whether to issue an insurance

policy.

Added by Acts 2005, 79th Leg., Ch.

1162, Sec. 4, eff. September 1, 2005.

Sec. 35.02. INSURANCE FRAUD. (a) A person commits an offense

if, with intent to defraud or deceive an insurer, the person, in

support of a claim for payment under an insurance policy:

(1) prepares or causes to be prepared a statement that:

(A) the person knows contains false or misleading material

information; and

(B) is presented to an insurer; or

(2) presents or causes to be presented to an insurer a statement

that the person knows contains false or misleading material

information.

(a-1) A person commits an offense if the person, with intent to

defraud or deceive an insurer and in support of an application

for an insurance policy:

(1) prepares or causes to be prepared a statement that:

(A) the person knows contains false or misleading material

information; and

(B) is presented to an insurer; or

(2) presents or causes to be presented to an insurer a

statement that the person knows contains false or misleading

material information.

(b) A person commits an offense if, with intent to defraud or

deceive an insurer, the person solicits, offers, pays, or

receives a benefit in connection with the furnishing of goods or

services for which a claim for payment is submitted under an

insurance policy.

(c) An offense under Subsection (a) or (b) is:

(1) a Class C misdemeanor if the value of the claim is less than

$50;

(2) a Class B misdemeanor if the value of the claim is $50 or

more but less than $500;

(3) a Class A misdemeanor if the value of the claim is $500 or

more but less than $1,500;

(4) a state jail felony if the value of the claim is $1,500 or

more but less than $20,000;

(5) a felony of the third degree if the value of the claim is

$20,000 or more but less than $100,000;

(6) a felony of the second degree if the value of the claim is

$100,000 or more but less than $200,000; or

(7) a felony of the first degree if:

(A) the value of the claim is $200,000 or more; or

(B) an act committed in connection with the commission of the

offense places a person at risk of death or serious bodily

injury.

(d) An offense under Subsection (a-1) is a state jail felony.

(e) The court shall order a defendant convicted of an offense

under this section to pay restitution, including court costs and

attorney's fees, to an affected insurer.

(f) If conduct that constitutes an offense under this section

also constitutes an offense under any other law, the actor may be

prosecuted under this section, the other law, or both.

(g) For purposes of this section, if the actor proves by a

preponderance of the evidence that a portion of the claim for

payment under an insurance policy resulted from a valid loss,

injury, expense, or service covered by the policy, the value of

the claim is equal to the difference between the total claim

amount and the amount of the valid portion of the claim.

(h) If it is shown on the trial of an offense under this section

that the actor submitted a bill for goods or services in support

of a claim for payment under an insurance policy to the insurer

issuing the policy, a rebuttable presumption exists that the

actor caused the claim for payment to be prepared or presented.

Added by Acts 1995, 74th Leg., ch. 621, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 605, Sec. 1, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1162, Sec. 4, eff. September 1, 2005.

Sec. 35.025. VALUE OF CLAIM. (a) Except as provided by

Subsection (b) and subject to Subsection (c), for the purposes of

Section 35.02(c), if the value of a claim is not readily

ascertainable, the value of the claim is:

(1) the fair market value, at the time and place of the offense,

of the goods or services that are the subject of the claim; or

(2) the cost of replacing the goods or services that are the

subject of the claim within a reasonable time after the claim.

(b) If goods or services that are the subject of a claim cannot

be reasonably ascertained under Subsection (a), the goods or

services are considered to have a value of $500 or more but less

than $1,500.

(c) If the actor proves by a preponderance of the evidence that

a portion of the claim for payment under an insurance policy

resulted from a valid loss, injury, expense, or service covered

by the policy, the value of the claim is equal to the difference

between the total claim amount and the amount of the valid

portion of the claim.

Added by Acts 2005, 79th Leg., Ch.

1162, Sec. 4, eff. September 1, 2005.

Sec. 35.03. AGGREGATION AND MULTIPLE OFFENSES. (a) When

separate claims in violation of this chapter are communicated to

an insurer or group of insurers pursuant to one scheme or

continuing course of conduct, the conduct may be considered as

one offense and the value of the claims aggregated in determining

the classification of the offense. If claims are aggregated under

this subsection, Subsection (b) shall not apply.

(b) When three or more separate claims in violation of this

chapter are communicated to an insurer or group of insurers

pursuant to one scheme or continuing course of conduct, the

conduct may be considered as one offense, and the classification

of the offense shall be one category higher than the most serious

single offense proven from the separate claims, except that if

the most serious offense is a felony of the first degree, the

offense is a felony of the first degree. This subsection shall

not be applied if claims are aggregated under Subsection (a).

Added by Acts 1995, 74th Leg., ch. 621, Sec. 1, eff. Sept. 1,

1995.

Sec. 35.04. JURISDICTION OF ATTORNEY GENERAL. (a) The attorney

general may offer to an attorney representing the state in the

prosecution of an offense under Section 35.02 the investigative,

technical, and litigation assistance of the attorney general's

office.

(b) The attorney general may prosecute or assist in the

prosecution of an offense under Section 35.02 on the request of

the attorney representing the state described by Subsection (a).

Added by Acts 1995, 74th Leg., ch. 621, Sec. 1, eff. Sept. 1,

1995.



CHAPTER 35A. MEDICAID FRAUD

PENAL CODE

TITLE 7. OFFENSES AGAINST PROPERTY

CHAPTER 35A. MEDICAID FRAUD

Sec. 35A.01. DEFINITIONS. In this chapter:

(1) "Claim" has the meaning assigned by Section 36.001, Human

Resources Code.

(2) "Fiscal agent" has the meaning assigned by Section 36.001,

Human Resources Code.

(3) "Health care practitioner" has the meaning assigned by

Section 36.001, Human Resources Code.

(4) "Managed care organization" has the meaning assigned by

Section 36.001, Human Resources Code.

(5) "Medicaid program" has the meaning assigned by Section

36.001, Human Resources Code.

(6) "Medicaid recipient" has the meaning assigned by Section

36.001, Human Resources Code.

(7) "Physician" has the meaning assigned by Section 36.001,

Human Resources Code.

(8) "Provider" has the meaning assigned by Section 36.001, Human

Resources Code.

(9) "Service" has the meaning assigned by Section 36.001, Human

Resources Code.

Added by Acts 2005, 79th Leg., Ch.

806, Sec. 16, eff. September 1, 2005.

Sec. 35A.02. MEDICAID FRAUD. (a) A person commits an offense

if the person:

(1) knowingly makes or causes to be made a false statement or

misrepresentation of a material fact to permit a person to

receive a benefit or payment under the Medicaid program that is

not authorized or that is greater than the benefit or payment

that is authorized;

(2) knowingly conceals or fails to disclose information that

permits a person to receive a benefit or payment under the

Medicaid program that is not authorized or that is greater than

the benefit or payment that is authorized;

(3) knowingly applies for and receives a benefit or payment on

behalf of another person under the Medicaid program and converts

any part of the benefit or payment to a use other than for the

benefit of the person on whose behalf it was received;

(4) knowingly makes, causes to be made, induces, or seeks to

induce the making of a false statement or misrepresentation of

material fact concerning:

(A) the conditions or operation of a facility in order that the

facility may qualify for certification or recertification

required by the Medicaid program, including certification or

recertification as:

(i) a hospital;

(ii) a nursing facility or skilled nursing facility;

(iii) a hospice;

(iv) an intermediate care facility for the mentally retarded;

(v) an assisted living facility; or

(vi) a home health agency; or

(B) information required to be provided by a federal or state

law, rule, regulation, or provider agreement pertaining to the

Medicaid program;

(5) except as authorized under the Medicaid program, knowingly

pays, charges, solicits, accepts, or receives, in addition to an

amount paid under the Medicaid program, a gift, money, a

donation, or other consideration as a condition to the provision

of a service or product or the continued provision of a service

or product if the cost of the service or product is paid for, in

whole or in part, under the Medicaid program;

(6) knowingly presents or causes to be presented a claim for

payment under the Medicaid program for a product provided or a

service rendered by a person who:

(A) is not licensed to provide the product or render the

service, if a license is required; or

(B) is not licensed in the manner claimed;

(7) knowingly makes a claim under the Medicaid program for:

(A) a service or product that has not been approved or

acquiesced in by a treating physician or health care

practitioner;

(B) a service or product that is substantially inadequate or

inappropriate when compared to generally recognized standards

within the particular discipline or within the health care

industry; or

(C) a product that has been adulterated, debased, mislabeled, or

that is otherwise inappropriate;

(8) makes a claim under the Medicaid program and knowingly fails

to indicate the type of license and the identification number of

the licensed health care provider who actually provided the

service;

(9) knowingly enters into an agreement, combination, or

conspiracy to defraud the state by obtaining or aiding another

person in obtaining an unauthorized payment or benefit from the

Medicaid program or a fiscal agent;

(10) is a managed care organization that contracts with the

Health and Human Services Commission or other state agency to

provide or arrange to provide health care benefits or services to

individuals eligible under the Medicaid program and knowingly:

(A) fails to provide to an individual a health care benefit or

service that the organization is required to provide under the

contract;

(B) fails to provide to the commission or appropriate state

agency information required to be provided by law, commission or

agency rule, or contractual provision; or

(C) engages in a fraudulent activity in connection with the

enrollment of an individual eligible under the Medicaid program

in the organization's managed care plan or in connection with

marketing the organization's services to an individual eligible

under the Medicaid program;

(11) knowingly obstructs an investigation by the attorney

general of an alleged unlawful act under this section or under

Section 32.039, 32.0391, or 36.002, Human Resources Code; or

(12) knowingly makes, uses, or causes the making or use of a

false record or statement to conceal, avoid, or decrease an

obligation to pay or transmit money or property to this state

under the Medicaid program.

(b) An offense under this section is:

(1) a Class C misdemeanor if the amount of any payment or the

value of any monetary or in-kind benefit provided or claim for

payment made under the Medicaid program, directly or indirectly,

as a result of the conduct is less than $50;

(2) a Class B misdemeanor if the amount of any payment or the

value of any monetary or in-kind benefit provided or claim for

payment made under the Medicaid program, directly or indirectly,

as a result of the conduct is $50 or more but less than $500;

(3) a Class A misdemeanor if the amount of any payment or the

value of any monetary or in-kind benefit provided or claim for

payment made under the Medicaid program, directly or indirectly,

as a result of the conduct is $500 or more but less than $1,500;

(4) a state jail felony if:

(A) the amount of any payment or the value of any monetary or

in-kind benefit provided or claim for payment made under the

Medicaid program, directly or indirectly, as a result of the

conduct is $1,500 or more but less than $20,000;

(B) the offense is committed under Subsection (a)(11); or

(C) it is shown on the trial of the offense that the amount of

the payment or value of the benefit described by this subsection

cannot be reasonably ascertained;

(5) a felony of the third degree if the amount of any payment or

the value of any monetary or in-kind benefit provided or claim

for payment made under the Medicaid program, directly or

indirectly, as a result of the conduct is $20,000 or more but

less than $100,000;

(6) a felony of the second degree if the amount of any payment

or the value of any monetary or in-kind benefit provided or claim

for payment made under the Medicaid program, directly or

indirectly, as a result of the conduct is $100,000 or more but

less than $200,000; or

(7) a felony of the first degree if the amount of any payment or

the value of any monetary or in-kind benefit provided or claim

for payment made under the Medicaid program, directly or

indirectly, as a result of the conduct is $200,000 or more.

(c) If conduct constituting an offense under this section also

constitutes an offense under another section of this code or

another provision of law, the actor may be prosecuted under

either this section or the other section or provision.

(d) When multiple payments or monetary or in-kind benefits are

provided under the Medicaid program as a result of one scheme or

continuing course of conduct, the conduct may be considered as

one offense and the amounts of the payments or monetary or

in-kind benefits aggregated in determining the grade of the

offense.

Added by Acts 2005, 79th Leg., Ch.

806, Sec. 16, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

127, Sec. 5, eff. September 1, 2007.






TITLE 8. OFFENSES AGAINST PUBLIC ADMINISTRATION

CHAPTER 36. BRIBERY AND CORRUPT INFLUENCE

PENAL CODE

TITLE 8. OFFENSES AGAINST PUBLIC ADMINISTRATION

CHAPTER 36. BRIBERY AND CORRUPT INFLUENCE

Sec. 36.01. DEFINITIONS. In this chapter:

(1) "Custody" means:

(A) detained or under arrest by a peace officer; or

(B) under restraint by a public servant pursuant to an order of

a court.

(2) "Party official" means a person who holds any position or

office in a political party, whether by election, appointment, or

employment.

(3) "Benefit" means anything reasonably regarded as pecuniary

gain or pecuniary advantage, including benefit to any other

person in whose welfare the beneficiary has a direct and

substantial interest.

(4) "Vote" means to cast a ballot in an election regulated by

law.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1975, 64th Leg., p. 915, ch. 342, Sec. 11, eff.

Sept. 1, 1975; Acts 1983, 68th Leg., p. 3237, ch. 558, Sec. 1,

eff. Sept. 1, 1983; Acts 1989, 71st Leg., ch. 67, Sec. 2, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 304, Sec. 4.01, eff.

Jan. 1, 1992; Acts 1991, 72nd Leg., ch. 565, Sec. 3, eff. Sept.

1, 1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994.

Sec. 36.02. BRIBERY. (a) A person commits an offense if he

intentionally or knowingly offers, confers, or agrees to confer

on another, or solicits, accepts, or agrees to accept from

another:

(1) any benefit as consideration for the recipient's decision,

opinion, recommendation, vote, or other exercise of discretion as

a public servant, party official, or voter;

(2) any benefit as consideration for the recipient's decision,

vote, recommendation, or other exercise of official discretion in

a judicial or administrative proceeding;

(3) any benefit as consideration for a violation of a duty

imposed by law on a public servant or party official; or

(4) any benefit that is a political contribution as defined by

Title 15, Election Code, or that is an expenditure made and

reported in accordance with Chapter 305, Government Code, if the

benefit was offered, conferred, solicited, accepted, or agreed to

pursuant to an express agreement to take or withhold a specific

exercise of official discretion if such exercise of official

discretion would not have been taken or withheld but for the

benefit; notwithstanding any rule of evidence or jury instruction

allowing factual inferences in the absence of certain evidence,

direct evidence of the express agreement shall be required in any

prosecution under this subdivision.

(b) It is no defense to prosecution under this section that a

person whom the actor sought to influence was not qualified to

act in the desired way whether because he had not yet assumed

office or he lacked jurisdiction or for any other reason.

(c) It is no defense to prosecution under this section that the

benefit is not offered or conferred or that the benefit is not

solicited or accepted until after:

(1) the decision, opinion, recommendation, vote, or other

exercise of discretion has occurred; or

(2) the public servant ceases to be a public servant.

(d) It is an exception to the application of Subdivisions (1),

(2), and (3) of Subsection (a) that the benefit is a political

contribution as defined by Title 15, Election Code, or an

expenditure made and reported in accordance with Chapter 305,

Government Code.

(e) An offense under this section is a felony of the second

degree.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1975, 64th Leg., p. 915, ch. 342, Sec. 11, eff.

Sept. 1, 1975; Acts 1983, 68th Leg., p. 3237, ch. 558, Sec. 2,

eff. Sept. 1, 1983; Acts 1991, 72nd Leg., ch. 304, Sec. 4.02,

eff. Jan. 1, 1992; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994.

Sec. 36.03. COERCION OF PUBLIC SERVANT OR VOTER. (a) A person

commits an offense if by means of coercion he:

(1) influences or attempts to influence a public servant in a

specific exercise of his official power or a specific performance

of his official duty or influences or attempts to influence a

public servant to violate the public servant's known legal duty;

or

(2) influences or attempts to influence a voter not to vote or

to vote in a particular manner.

(b) An offense under this section is a Class A misdemeanor

unless the coercion is a threat to commit a felony, in which

event it is a felony of the third degree.

(c) It is an exception to the application of Subsection (a)(1)

of this section that the person who influences or attempts to

influence the public servant is a member of the governing body of

a governmental entity, and that the action that influences or

attempts to influence the public servant is an official action

taken by the member of the governing body. For the purposes of

this subsection, the term "official action" includes

deliberations by the governing body of a governmental entity.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1989, 71st Leg., ch. 67, Sec. 1, 3, eff. Sept. 1,

1989; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994.

Sec. 36.04. IMPROPER INFLUENCE. (a) A person commits an

offense if he privately addresses a representation, entreaty,

argument, or other communication to any public servant who

exercises or will exercise official discretion in an adjudicatory

proceeding with an intent to influence the outcome of the

proceeding on the basis of considerations other than those

authorized by law.

(b) For purposes of this section, "adjudicatory proceeding"

means any proceeding before a court or any other agency of

government in which the legal rights, powers, duties, or

privileges of specified parties are determined.

(c) An offense under this section is a Class A misdemeanor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 36.05. TAMPERING WITH WITNESS. (a) A person commits an

offense if, with intent to influence the witness, he offers,

confers, or agrees to confer any benefit on a witness or

prospective witness in an official proceeding or coerces a

witness or prospective witness in an official proceeding:

(1) to testify falsely;

(2) to withhold any testimony, information, document, or thing;

(3) to elude legal process summoning him to testify or supply

evidence;

(4) to absent himself from an official proceeding to which he

has been legally summoned; or

(5) to abstain from, discontinue, or delay the prosecution of

another.

(b) A witness or prospective witness in an official proceeding

commits an offense if he knowingly solicits, accepts, or agrees

to accept any benefit on the representation or understanding that

he will do any of the things specified in Subsection (a).

(c) It is a defense to prosecution under Subsection (a)(5) that

the benefit received was:

(1) reasonable restitution for damages suffered by the

complaining witness as a result of the offense; and

(2) a result of an agreement negotiated with the assistance or

acquiescence of an attorney for the state who represented the

state in the case.

(d) An offense under this section is a state jail felony.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994; Acts 1997, 75th Leg., ch. 721, Sec. 1, eff. Sept. 1,

1997.

Sec. 36.06. OBSTRUCTION OR RETALIATION. (a) A person commits

an offense if he intentionally or knowingly harms or threatens to

harm another by an unlawful act:

(1) in retaliation for or on account of the service or status of

another as a:

(A) public servant, witness, prospective witness, or informant;

or

(B) person who has reported or who the actor knows intends to

report the occurrence of a crime; or

(2) to prevent or delay the service of another as a:

(A) public servant, witness, prospective witness, or informant;

or

(B) person who has reported or who the actor knows intends to

report the occurrence of a crime.

(b) In this section:

(1) "Honorably retired peace officer" means a peace officer who:

(A) did not retire in lieu of any disciplinary action;

(B) was eligible to retire from a law enforcement agency or was

ineligible to retire only as a result of an injury received in

the course of the officer's employment with the agency; and

(C) is entitled to receive a pension or annuity for service as a

law enforcement officer or is not entitled to receive a pension

or annuity only because the law enforcement agency that employed

the officer does not offer a pension or annuity to its employees.

(2) "Informant" means a person who has communicated information

to the government in connection with any governmental function.

(3) "Public servant" includes an honorably retired peace

officer.

(c) An offense under this section is a felony of the third

degree unless the victim of the offense was harmed or threatened

because of the victim's service or status as a juror, in which

event the offense is a felony of the second degree.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1983, 68th Leg., p. 3238, ch. 558, Sec. 4, eff.

Sept. 1, 1983; Acts 1989, 71st Leg., ch. 557, Sec. 1, eff. Sept.

1, 1989; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994; Acts 1997, 75th Leg., ch. 239, Sec. 1, eff. Sept. 1, 1997;

Acts 2001, 77th Leg., ch. 835, Sec. 1, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 246, Sec. 1, eff. Sept. 1, 2003.

Sec. 36.07. ACCEPTANCE OF HONORARIUM. (a) A public servant

commits an offense if the public servant solicits, accepts, or

agrees to accept an honorarium in consideration for services that

the public servant would not have been requested to provide but

for the public servant's official position or duties.

(b) This section does not prohibit a public servant from

accepting transportation and lodging expenses in connection with

a conference or similar event in which the public servant renders

services, such as addressing an audience or engaging in a

seminar, to the extent that those services are more than merely

perfunctory, or from accepting meals in connection with such an

event.

(c) An offense under this section is a Class A misdemeanor.

Added by Acts 1991, 72nd Leg., ch. 304, Sec. 4.03, eff. Jan. 1,

1992. Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994.

Sec. 36.08. GIFT TO PUBLIC SERVANT BY PERSON SUBJECT TO HIS

JURISDICTION. (a) A public servant in an agency performing

regulatory functions or conducting inspections or investigations

commits an offense if he solicits, accepts, or agrees to accept

any benefit from a person the public servant knows to be subject

to regulation, inspection, or investigation by the public servant

or his agency.

(b) A public servant in an agency having custody of prisoners

commits an offense if he solicits, accepts, or agrees to accept

any benefit from a person the public servant knows to be in his

custody or the custody of his agency.

(c) A public servant in an agency carrying on civil or criminal

litigation on behalf of government commits an offense if he

solicits, accepts, or agrees to accept any benefit from a person

against whom the public servant knows litigation is pending or

contemplated by the public servant or his agency.

(d) A public servant who exercises discretion in connection with

contracts, purchases, payments, claims, or other pecuniary

transactions of government commits an offense if he solicits,

accepts, or agrees to accept any benefit from a person the public

servant knows is interested in or likely to become interested in

any contract, purchase, payment, claim, or transaction involving

the exercise of his discretion.

(e) A public servant who has judicial or administrative

authority, who is employed by or in a tribunal having judicial or

administrative authority, or who participates in the enforcement

of the tribunal's decision, commits an offense if he solicits,

accepts, or agrees to accept any benefit from a person the public

servant knows is interested in or likely to become interested in

any matter before the public servant or tribunal.

(f) A member of the legislature, the governor, the lieutenant

governor, or a person employed by a member of the legislature,

the governor, the lieutenant governor, or an agency of the

legislature commits an offense if he solicits, accepts, or agrees

to accept any benefit from any person.

(g) A public servant who is a hearing examiner employed by an

agency performing regulatory functions and who conducts hearings

in contested cases commits an offense if the public servant

solicits, accepts, or agrees to accept any benefit from any

person who is appearing before the agency in a contested case,

who is doing business with the agency, or who the public servant

knows is interested in any matter before the public servant. The

exception provided by Sec. 36.10(b) does not apply to a benefit

under this subsection.

(h) An offense under this section is a Class A misdemeanor.

(i) A public servant who receives an unsolicited benefit that

the public servant is prohibited from accepting under this

section may donate the benefit to a governmental entity that has

the authority to accept the gift or may donate the benefit to a

recognized tax-exempt charitable organization formed for

educational, religious, or scientific purposes.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1975, 64th Leg., p. 915, ch. 342, Sec. 11, eff.

Sept. 1, 1975; Acts 1983, 68th Leg., p. 3238, ch. 558, Sec. 5,

eff. Sept. 1, 1983; Acts 1991, 72nd Leg., ch. 304, Sec. 4.04,

eff. Jan. 1, 1992; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994.

Sec. 36.09. OFFERING GIFT TO PUBLIC SERVANT. (a) A person

commits an offense if he offers, confers, or agrees to confer any

benefit on a public servant that he knows the public servant is

prohibited by law from accepting.

(b) An offense under this section is a Class A misdemeanor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 36.10. NON-APPLICABLE. (a) Sections 36.08 (Gift to Public

Servant) and 36.09 (Offering Gift to Public Servant) do not apply

to:

(1) a fee prescribed by law to be received by a public servant

or any other benefit to which the public servant is lawfully

entitled or for which he gives legitimate consideration in a

capacity other than as a public servant;

(2) a gift or other benefit conferred on account of kinship or a

personal, professional, or business relationship independent of

the official status of the recipient; or

(3) a benefit to a public servant required to file a statement

under Chapter 572, Government Code, or a report under Title 15,

Election Code, that is derived from a function in honor or

appreciation of the recipient if:

(A) the benefit and the source of any benefit in excess of $50

is reported in the statement; and

(B) the benefit is used solely to defray the expenses that

accrue in the performance of duties or activities in connection

with the office which are nonreimbursable by the state or

political subdivision;

(4) a political contribution as defined by Title 15, Election

Code;

(5) a gift, award, or memento to a member of the legislative or

executive branch that is required to be reported under Chapter

305, Government Code;

(6) an item with a value of less than $50, excluding cash or a

negotiable instrument as described by Section 3.104, Business

& Commerce Code; or

(7) an item issued by a governmental entity that allows the use

of property or facilities owned, leased, or operated by the

governmental entity.

(b) Section 36.08 (Gift to Public Servant) does not apply to

food, lodging, transportation, or entertainment accepted as a

guest and, if the donee is required by law to report those items,

reported by the donee in accordance with that law.

(c) Section 36.09 (Offering Gift to Public Servant) does not

apply to food, lodging, transportation, or entertainment accepted

as a guest and, if the donor is required by law to report those

items, reported by the donor in accordance with that law.

(d) Section 36.08 (Gift to Public Servant) does not apply to a

gratuity accepted and reported in accordance with Section

11.0262, Parks and Wildlife Code. Section 36.09 (Offering Gift to

Public Servant) does not apply to a gratuity that is offered in

accordance with Section 11.0262, Parks and Wildlife Code.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1975, 64th Leg., p. 915, ch. 342, Sec. 11, eff.

Sept. 1, 1975; Acts 1981, 67th Leg., p. 2707, ch. 738, Sec. 1,

eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 3240, ch. 558, Sec.

6, eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 472, Sec. 60,

eff. Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 304, Sec. 4.05,

eff. Jan. 1, 1992; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(38), eff.

Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

639, Sec. 2, eff. September 1, 2005.



CHAPTER 37. PERJURY AND OTHER FALSIFICATION

PENAL CODE

TITLE 8. OFFENSES AGAINST PUBLIC ADMINISTRATION

CHAPTER 37. PERJURY AND OTHER FALSIFICATION

Sec. 37.01. DEFINITIONS. In this chapter:

(1) "Court record" means a decree, judgment, order, subpoena,

warrant, minutes, or other document issued by a court of:

(A) this state;

(B) another state;

(C) the United States;

(D) a foreign country recognized by an act of congress or a

treaty or other international convention to which the United

States is a party;

(E) an Indian tribe recognized by the United States; or

(F) any other jurisdiction, territory, or protectorate entitled

to full faith and credit in this state under the United States

Constitution.

(2) "Governmental record" means:

(A) anything belonging to, received by, or kept by government

for information, including a court record;

(B) anything required by law to be kept by others for

information of government;

(C) a license, certificate, permit, seal, title, letter of

patent, or similar document issued by government, by another

state, or by the United States;

(D) a standard proof of motor vehicle liability insurance form

described by Section 601.081, Transportation Code, a certificate

of an insurance company described by Section 601.083 of that

code, a document purporting to be such a form or certificate that

is not issued by an insurer authorized to write motor vehicle

liability insurance in this state, an electronic submission in a

form described by Section 502.153(i), Transportation Code, or an

evidence of financial responsibility described by Section 601.053

of that code;

(E) an official ballot or other election record; or

(F) the written documentation a mobile food unit is required to

obtain under Section 437.0074, Health and Safety Code.

(3) "Statement" means any representation of fact.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1991, 72nd Leg., ch. 113, Sec. 3, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994; Acts 1997, 75th Leg., ch. 189, Sec. 5, eff. May 21, 1997;

Acts 1997, 75th Leg., ch. 823, Sec. 3, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 659, Sec. 1, eff. Sept. 1, 1999; Acts 2003,

78th Leg., ch. 393, Sec. 21, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1276, Sec. 2, eff. September 1, 2007.

Sec. 37.02. PERJURY. (a) A person commits an offense if, with

intent to deceive and with knowledge of the statement's meaning:

(1) he makes a false statement under oath or swears to the truth

of a false statement previously made and the statement is

required or authorized by law to be made under oath; or

(2) he makes a false unsworn declaration under Chapter 132,

Civil Practice and Remedies Code.

(b) An offense under this section is a Class A misdemeanor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 37.03. AGGRAVATED PERJURY. (a) A person commits an

offense if he commits perjury as defined in Section 37.02, and

the false statement:

(1) is made during or in connection with an official proceeding;

and

(2) is material.

(b) An offense under this section is a felony of the third

degree.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 37.04. MATERIALITY. (a) A statement is material,

regardless of the admissibility of the statement under the rules

of evidence, if it could have affected the course or outcome of

the official proceeding.

(b) It is no defense to prosecution under Section 37.03

(Aggravated Perjury) that the declarant mistakenly believed the

statement to be immaterial.

(c) Whether a statement is material in a given factual situation

is a question of law.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 37.05. RETRACTION. It is a defense to prosecution under

Section 37.03 (Aggravated Perjury) that the actor retracted his

false statement:

(1) before completion of the testimony at the official

proceeding; and

(2) before it became manifest that the falsity of the statement

would be exposed.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 37.06. INCONSISTENT STATEMENTS. An information or

indictment for perjury under Section 37.02 or aggravated perjury

under Section 37.03 that alleges that the declarant has made

statements under oath, both of which cannot be true, need not

allege which statement is false. At the trial the prosecution

need not prove which statement is false.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 37.07. IRREGULARITIES NO DEFENSE. (a) It is no defense to

prosecution under Section 37.02 (Perjury) or 37.03 (Aggravated

Perjury) that the oath was administered or taken in an irregular

manner, or that there was some irregularity in the appointment or

qualification of the person who administered the oath.

(b) It is no defense to prosecution under Section 37.02

(Perjury) or 37.03 (Aggravated Perjury) that a document was not

sworn to if the document contains a recital that it was made

under oath, the declarant was aware of the recital when he signed

the document, and the document contains the signed jurat of a

public servant authorized to administer oaths.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 37.08. FALSE REPORT TO PEACE OFFICER OR LAW ENFORCEMENT

EMPLOYEE. (a) A person commits an offense if, with intent to

deceive, he knowingly makes a false statement that is material to

a criminal investigation and makes the statement to:

(1) a peace officer conducting the investigation; or

(2) any employee of a law enforcement agency that is authorized

by the agency to conduct the investigation and that the actor

knows is conducting the investigation.

(b) In this section, "law enforcement agency" has the meaning

assigned by Article 59.01, Code of Criminal Procedure.

(c) An offense under this section is a Class B misdemeanor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994; Acts 1997, 75th Leg., ch. 925, Sec. 1, eff. Sept. 1,

1997.

Sec. 37.081. FALSE REPORT REGARDING MISSING CHILD OR MISSING

PERSON. (a) A person commits an offense if, with intent to

deceive, the person knowingly:

(1) files a false report of a missing child or missing person

with a law enforcement officer or agency; or

(2) makes a false statement to a law enforcement officer or

other employee of a law enforcement agency relating to a missing

child or missing person.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 1999, 76th Leg., ch. 200, Sec. 3, eff. Sept. 1,

1999.

Sec. 37.09. TAMPERING WITH OR FABRICATING PHYSICAL EVIDENCE.

(a) A person commits an offense if, knowing that an

investigation or official proceeding is pending or in progress,

he:

(1) alters, destroys, or conceals any record, document, or thing

with intent to impair its verity, legibility, or availability as

evidence in the investigation or official proceeding; or

(2) makes, presents, or uses any record, document, or thing with

knowledge of its falsity and with intent to affect the course or

outcome of the investigation or official proceeding.

(b) This section shall not apply if the record, document, or

thing concealed is privileged or is the work product of the

parties to the investigation or official proceeding.

(c) An offense under Subsection (a) or Subsection (d)(1) is a

felony of the third degree, unless the thing altered, destroyed,

or concealed is a human corpse, in which case the offense is a

felony of the second degree. An offense under Subsection (d)(2)

is a Class A misdemeanor.

(d) A person commits an offense if the person:

(1) knowing that an offense has been committed, alters,

destroys, or conceals any record, document, or thing with intent

to impair its verity, legibility, or availability as evidence in

any subsequent investigation of or official proceeding related to

the offense; or

(2) observes a human corpse under circumstances in which a

reasonable person would believe that an offense had been

committed, knows or reasonably should know that a law enforcement

agency is not aware of the existence of or location of the

corpse, and fails to report the existence of and location of the

corpse to a law enforcement agency.

(e) In this section, "human corpse" has the meaning assigned by

Section 42.08.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1991, 72nd Leg., ch. 565, Sec. 4, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994; Acts 1997, 75th Leg., ch. 1284, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

287, Sec. 1, eff. September 1, 2007.

Sec. 37.10. TAMPERING WITH GOVERNMENTAL RECORD. (a) A person

commits an offense if he:

(1) knowingly makes a false entry in, or false alteration of, a

governmental record;

(2) makes, presents, or uses any record, document, or thing with

knowledge of its falsity and with intent that it be taken as a

genuine governmental record;

(3) intentionally destroys, conceals, removes, or otherwise

impairs the verity, legibility, or availability of a governmental

record;

(4) possesses, sells, or offers to sell a governmental record or

a blank governmental record form with intent that it be used

unlawfully;

(5) makes, presents, or uses a governmental record with

knowledge of its falsity; or

(6) possesses, sells, or offers to sell a governmental record or

a blank governmental record form with knowledge that it was

obtained unlawfully.

(b) It is an exception to the application of Subsection (a)(3)

that the governmental record is destroyed pursuant to legal

authorization or transferred under Section 441.204, Government

Code. With regard to the destruction of a local government

record, legal authorization includes compliance with the

provisions of Subtitle C, Title 6, Local Government Code.

(c)(1) Except as provided by Subdivisions (2), (3), and (4) and

by Subsection (d), an offense under this section is a Class A

misdemeanor unless the actor's intent is to defraud or harm

another, in which event the offense is a state jail felony.

(2) An offense under this section is a felony of the third

degree if it is shown on the trial of the offense that the

governmental record was:

(A) a public school record, report, or assessment instrument

required under Chapter 39, Education Code, or was a license,

certificate, permit, seal, title, letter of patent, or similar

document issued by government, by another state, or by the United

States, unless the actor's intent is to defraud or harm another,

in which event the offense is a felony of the second degree;

(B) a written report of a medical, chemical, toxicological,

ballistic, or other expert examination or test performed on

physical evidence for the purpose of determining the connection

or relevance of the evidence to a criminal action; or

(C) a written report of the certification, inspection, or

maintenance record of an instrument, apparatus, implement,

machine, or other similar device used in the course of an

examination or test performed on physical evidence for the

purpose of determining the connection or relevance of the

evidence to a criminal action.

(3) An offense under this section is a Class C misdemeanor if it

is shown on the trial of the offense that the governmental record

is a governmental record that is required for enrollment of a

student in a school district and was used by the actor to

establish the residency of the student.

(4) An offense under this section is a Class B misdemeanor if it

is shown on the trial of the offense that the governmental record

is a written appraisal filed with an appraisal review board under

Section 41.43(a-1), Tax Code, that was performed by a person who

had a contingency interest in the outcome of the appraisal review

board hearing.

(d) An offense under this section, if it is shown on the trial

of the offense that the governmental record is described by

Section 37.01(2)(D), is:

(1) a Class B misdemeanor if the offense is committed under

Subsection (a)(2) or Subsection (a)(5) and the defendant is

convicted of presenting or using the record;

(2) a felony of the third degree if the offense is committed

under:

(A) Subsection (a)(1), (3), (4), or (6); or

(B) Subsection (a)(2) or (5) and the defendant is convicted of

making the record; and

(3) a felony of the second degree, notwithstanding Subdivisions

(1) and (2), if the actor's intent in committing the offense was

to defraud or harm another.

(e) It is an affirmative defense to prosecution for possession

under Subsection (a)(6) that the possession occurred in the

actual discharge of official duties as a public servant.

(f) It is a defense to prosecution under Subsection (a)(1),

(a)(2), or (a)(5) that the false entry or false information could

have no effect on the government's purpose for requiring the

governmental record.

(g) A person is presumed to intend to defraud or harm another if

the person acts with respect to two or more of the same type of

governmental records or blank governmental record forms and if

each governmental record or blank governmental record form is a

license, certificate, permit, seal, title, or similar document

issued by government.

(h) If conduct that constitutes an offense under this section

also constitutes an offense under Section 32.48 or 37.13, the

actor may be prosecuted under any of those sections.

(i) With the consent of the appropriate local county or district

attorney, the attorney general has concurrent jurisdiction with

that consenting local prosecutor to prosecute an offense under

this section that involves the state Medicaid program.

(j) It is not a defense to prosecution under Subsection (a)(2)

that the record, document, or thing made, presented, or used

displays or contains the statement "NOT A GOVERNMENT DOCUMENT" or

another substantially similar statement intended to alert a

person to the falsity of the record, document, or thing, unless

the record, document, or thing displays the statement diagonally

printed clearly and indelibly on both the front and back of the

record, document, or thing in solid red capital letters at least

one-fourth inch in height.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 66, eff. Sept. 1,

1989; Acts 1991, 72nd Leg., ch. 113, Sec. 4, eff. Sept. 1, 1991;

Acts 1991, 72nd Leg., ch. 565, Sec. 5, eff. Sept. 1, 1991; Acts

1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994; Acts

1997, 75th Leg., ch. 189, Sec. 6, eff. May 21, 1997; Acts 1997,

75th Leg., ch. 823, Sec. 4, eff. Sept. 1, 1997; Acts 1999, 76th

Leg., ch. 659, Sec. 2, eff. Sept. 1, 1999; Acts 1999, 76th Leg.,

ch. 718, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch.

771, Sec. 3, eff. June 13, 2001; Acts 2003, 78th Leg., ch. 198,

Sec. 2.139, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 257,

Sec. 16, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1364, Sec. 1, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1085, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

73, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1130, Sec. 31, eff. September 1, 2009.

Sec. 37.101. FRAUDULENT FILING OF FINANCING STATEMENT. (a) A

person commits an offense if the person knowingly presents for

filing or causes to be presented for filing a financing statement

that the person knows:

(1) is forged;

(2) contains a material false statement; or

(3) is groundless.

(b) An offense under Subsection (a)(1) is a felony of the third

degree, unless it is shown on the trial of the offense that the

person had previously been convicted under this section on two or

more occasions, in which event the offense is a felony of the

second degree. An offense under Subsection (a)(2) or (a)(3) is a

Class A misdemeanor, unless the person commits the offense with

the intent to defraud or harm another, in which event the offense

is a state jail felony.

Added by Acts 1997, 75th Leg., ch. 189, Sec. 10, eff. May 21,

1997.

Sec. 37.11. IMPERSONATING PUBLIC SERVANT. (a) A person commits

an offense if he:

(1) impersonates a public servant with intent to induce another

to submit to his pretended official authority or to rely on his

pretended official acts; or

(2) knowingly purports to exercise any function of a public

servant or of a public office, including that of a judge and

court, and the position or office through which he purports to

exercise a function of a public servant or public office has no

lawful existence under the constitution or laws of this state or

of the United States.

(b) An offense under this section is a felony of the third

degree.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994; Acts 1997, 75th Leg., ch. 189, Sec. 7, eff. May 21,

1997.

Sec. 37.12. FALSE IDENTIFICATION AS PEACE OFFICER;

MISREPRESENTATION OF PROPERTY. (a) A person commits an offense

if:

(1) the person makes, provides to another person, or possesses a

card, document, badge, insignia, shoulder emblem, or other item

bearing an insignia of a law enforcement agency that identifies a

person as a peace officer or a reserve law enforcement officer;

and

(2) the person who makes, provides, or possesses the item

bearing the insignia knows that the person so identified by the

item is not commissioned as a peace officer or reserve law

enforcement officer as indicated on the item.

(b) It is a defense to prosecution under this section that:

(1) the card, document, badge, insignia, shoulder emblem, or

other item bearing an insignia of a law enforcement agency

clearly identifies the person as an honorary or junior peace

officer or reserve law enforcement officer, or as a member of a

junior posse;

(2) the person identified as a peace officer or reserve law

enforcement officer by the item bearing the insignia was

commissioned in that capacity when the item was made; or

(3) the item was used or intended for use exclusively for

decorative purposes or in an artistic or dramatic presentation.

(c) In this section, "reserve law enforcement officer" has the

same meaning as is given that term in Section 1701.001,

Occupations Code.

(d) A person commits an offense if the person intentionally or

knowingly misrepresents an object as property belonging to a law

enforcement agency.

(e) An offense under this section is a Class B misdemeanor.

Added by Acts 1983, 68th Leg., p. 5672, ch. 1075, Sec. 1, eff.

Sept. 1, 1983. Amended by Acts 1987, 70th Leg., ch. 514, Sec. 1,

eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01,

eff. Sept. 1, 1994; Acts 2001, 77th Leg., ch. 1420, Sec. 14.831,

eff. Sept. 1, 2001.

Sec. 37.13. RECORD OF A FRAUDULENT COURT. (a) A person commits

an offense if the person makes, presents, or uses any document or

other record with:

(1) knowledge that the document or other record is not a record

of a court created under or established by the constitution or

laws of this state or of the United States; and

(2) the intent that the document or other record be given the

same legal effect as a record of a court created under or

established by the constitution or laws of this state or of the

United States.

(b) An offense under this section is a Class A misdemeanor,

except that the offense is a felony of the third degree if it is

shown on the trial of the offense that the defendant has

previously been convicted under this section on two or more

occasions.

(c) If conduct that constitutes an offense under this section

also constitutes an offense under Section 32.48 or 37.10, the

actor may be prosecuted under any of those sections.

Added by Acts 1997, 75th Leg., ch. 189, Sec. 8, eff. May 21,

1997.



CHAPTER 38. OBSTRUCTING GOVERNMENTAL OPERATION

PENAL CODE

TITLE 8. OFFENSES AGAINST PUBLIC ADMINISTRATION

CHAPTER 38. OBSTRUCTING GOVERNMENTAL OPERATION

Sec. 38.01. DEFINITIONS. In this chapter:

(1) "Custody" means:

(A) under arrest by a peace officer or under restraint by a

public servant pursuant to an order of a court of this state or

another state of the United States; or

(B) under restraint by an agent or employee of a facility that

is operated by or under contract with the United States and that

confines persons arrested for, charged with, or convicted of

criminal offenses.

(2) "Escape" means unauthorized departure from custody or

failure to return to custody following temporary leave for a

specific purpose or limited period or leave that is part of an

intermittent sentence, but does not include a violation of

conditions of community supervision or parole other than

conditions that impose a period of confinement in a secure

correctional facility.

(3) "Economic benefit" means anything reasonably regarded as an

economic gain or advantage, including accepting or offering to

accept employment for a fee, accepting or offering to accept a

fee, entering into a fee contract, or accepting or agreeing to

accept money or anything of value.

(4) "Finance" means to provide funds or capital or to furnish

with necessary funds.

(5) "Fugitive from justice" means a person for whom a valid

arrest warrant has been issued.

(6) "Governmental function" includes any activity that a public

servant is lawfully authorized to undertake on behalf of

government.

(7) "Invest funds" means to commit money to earn a financial

return.

(8) "Member of the family" means anyone related within the third

degree of consanguinity or affinity, as determined under Chapter

573, Government Code.

(9) "Qualified nonprofit organization" means a nonprofit

organization that meets the following conditions:

(A) the primary purposes of the organization do not include the

rendition of legal services or education regarding legal

services;

(B) the recommending, furnishing, paying for, or educating

persons regarding legal services is incidental and reasonably

related to the primary purposes of the organization;

(C) the organization does not derive a financial benefit from

the rendition of legal services by a lawyer; and

(D) the person for whom the legal services are rendered, and not

the organization, is recognized as the client of a lawyer.

(10) "Public media" means a telephone directory or legal

directory, newspaper or other periodical, billboard or other

sign, radio or television broadcast, recorded message the public

may access by dialing a telephone number, or a written

communication not prohibited by Section 38.12(d).

(11) "Solicit employment" means to communicate in person or by

telephone with a prospective client or a member of the

prospective client's family concerning professional employment

within the scope of a professional's license, registration, or

certification arising out of a particular occurrence or event, or

series of occurrences or events, or concerning an existing

problem of the prospective client within the scope of the

professional's license, registration, or certification, for the

purpose of providing professional services to the prospective

client, when neither the person receiving the communication nor

anyone acting on that person's behalf has requested the

communication. The term does not include a communication

initiated by a family member of the person receiving a

communication, a communication by a professional who has a prior

or existing professional-client relationship with the person

receiving the communication, or communication by an attorney for

a qualified nonprofit organization with the organization's

members for the purpose of educating the organization's members

to understand the law, to recognize legal problems, to make

intelligent selection of legal counsel, or to use available legal

services. The term does not include an advertisement by a

professional through public media.

(12) "Professional" means an attorney, chiropractor, physician,

surgeon, private investigator, or any other person licensed,

certified, or registered by a state agency that regulates a

health care profession.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1989, 71st Leg., ch. 866, Sec. 1, eff. Sept. 1,

1989; Acts 1991, 72nd Leg., ch. 14, Sec. 284(14), eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 561, Sec. 42, eff. Aug. 26, 1991;

Acts 1993, 73rd Leg., ch. 723, Sec. 1, eff. Sept. 1, 1993; Acts

1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994; Acts

1995, 74th Leg., ch. 76, Sec. 5.95(27), eff. Sept. 1, 1995; Acts

1995, 74th Leg., ch. 321, Sec. 1.103, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 293, Sec. 2, eff. Sept. 1, 1997; Acts 1997,

75th Leg., ch. 750, Sec. 1, eff. Sept. 1, 1997.

Sec. 38.02. FAILURE TO IDENTIFY. (a) A person commits an

offense if he intentionally refuses to give his name, residence

address, or date of birth to a peace officer who has lawfully

arrested the person and requested the information.

(b) A person commits an offense if he intentionally gives a

false or fictitious name, residence address, or date of birth to

a peace officer who has:

(1) lawfully arrested the person;

(2) lawfully detained the person; or

(3) requested the information from a person that the peace

officer has good cause to believe is a witness to a criminal

offense.

(c) Except as provided by Subsections (d) and (e), an offense

under this section is:

(1) a Class C misdemeanor if the offense is committed under

Subsection (a); or

(2) a Class B misdemeanor if the offense is committed under

Subsection (b).

(d) If it is shown on the trial of an offense under this section

that the defendant was a fugitive from justice at the time of the

offense, the offense is:

(1) a Class B misdemeanor if the offense is committed under

Subsection (a); or

(2) a Class A misdemeanor if the offense is committed under

Subsection (b).

(e) If conduct that constitutes an offense under this section

also constitutes an offense under Section 106.07, Alcoholic

Beverage Code, the actor may be prosecuted only under Section

106.07.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1987, 70th Leg., ch. 869, Sec. 1, eff. Sept. 1,

1987. Acts 1991, 72nd Leg., ch. 821, Sec. 1, eff. Sept. 1, 1991;

Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994;

Acts 2003, 78th Leg., ch. 1009, Sec. 1, eff. Sept. 1, 2003.

Sec. 38.03. RESISTING ARREST, SEARCH, OR TRANSPORTATION. (a) A

person commits an offense if he intentionally prevents or

obstructs a person he knows is a peace officer or a person acting

in a peace officer's presence and at his direction from effecting

an arrest, search, or transportation of the actor or another by

using force against the peace officer or another.

(b) It is no defense to prosecution under this section that the

arrest or search was unlawful.

(c) Except as provided in Subsection (d), an offense under this

section is a Class A misdemeanor.

(d) An offense under this section is a felony of the third

degree if the actor uses a deadly weapon to resist the arrest or

search.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Acts 1991, 72nd Leg., ch. 277, Sec. 1, 2, eff. Sept. 1, 1991;

Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Sec. 38.04. EVADING ARREST OR DETENTION. (a) A person commits

an offense if he intentionally flees from a person he knows is a

peace officer attempting lawfully to arrest or detain him.

(b) An offense under this section is a Class A misdemeanor,

except that the offense is:

(1) a state jail felony if:

(A) the actor has been previously convicted under this section;

or

(B) the actor uses a vehicle while the actor is in flight and

the actor has not been previously convicted under this section;

(2) a felony of the third degree if:

(A) the actor uses a vehicle while the actor is in flight and

the actor has been previously convicted under this section; or

(B) another suffers serious bodily injury as a direct result of

an attempt by the officer from whom the actor is fleeing to

apprehend the actor while the actor is in flight; or

(3) a felony of the second degree if another suffers death as a

direct result of an attempt by the officer from whom the actor is

fleeing to apprehend the actor while the actor is in flight.

(c) In this section, "vehicle" has the meaning assigned by

Section 541.201, Transportation Code.

(d) A person who is subject to prosecution under both this

section and another law may be prosecuted under either or both

this section and the other law.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1987, 70th Leg., ch. 504, Sec. 1, eff. Sept. 1,

1987. Acts 1989, 71st Leg., ch. 126, Sec. 1, eff. Sept. 1, 1989;

Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994;

Acts 1995, 74th Leg., ch. 708, Sec. 1, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 165, Sec. 30.240, eff. Sept. 1, 1997; Acts

2001, 77th Leg., ch. 1334, Sec. 3, eff. Sept. 1, 2001; Acts 2001,

77th Leg., ch. 1480, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1400, Sec. 4, eff. September 1, 2009.

Sec. 38.05. HINDERING APPREHENSION OR PROSECUTION. (a) A

person commits an offense if, with intent to hinder the arrest,

prosecution, conviction, or punishment of another for an offense

or, with intent to hinder the arrest, detention, adjudication, or

disposition of a child for engaging in delinquent conduct that

violates a penal law of the state, or with intent to hinder the

arrest of another under the authority of a warrant or capias, he:

(1) harbors or conceals the other;

(2) provides or aids in providing the other with any means of

avoiding arrest or effecting escape; or

(3) warns the other of impending discovery or apprehension.

(b) It is a defense to prosecution under Subsection (a)(3) that

the warning was given in connection with an effort to bring

another into compliance with the law.

(c) Except as provided by Subsection (d), an offense under this

section is a Class A misdemeanor.

(d) An offense under this section is a felony of the third

degree if the person who is harbored, concealed, provided with a

means of avoiding arrest or effecting escape, or warned of

discovery or apprehension is under arrest for, charged with, or

convicted of a felony, including an offense under Section 62.102,

Code of Criminal Procedure, or is in custody or detention for, is

alleged in a petition to have engaged in, or has been adjudicated

as having engaged in delinquent conduct that violates a penal law

of the grade of felony, including an offense under Section

62.102, Code of Criminal Procedure, and the person charged under

this section knew that the person they harbored, concealed,

provided with a means of avoiding arrest or effecting escape, or

warned of discovery or apprehension is under arrest for, charged

with, or convicted of a felony, or is in custody or detention

for, is alleged in a petition to have engaged in, or has been

adjudicated as having engaged in delinquent conduct that violates

a penal law of the grade of felony.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1991, 72nd Leg., ch. 748, Sec. 1, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994; Acts 1995, 74th Leg., ch. 318, Sec. 11, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

607, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 1.19, eff. September 1, 2007.

Sec. 38.06. ESCAPE. (a) A person commits an offense if he

escapes from custody when he is:

(1) under arrest for, charged with, or convicted of an offense;

(2) in custody pursuant to a lawful order of a court;

(3) detained in a secure detention facility, as that term is

defined by Section 51.02, Family Code; or

(4) in the custody of a juvenile probation officer for violating

an order imposed by the juvenile court under Section 52.01,

Family Code.

(b) Except as provided in Subsections (c), (d), and (e), an

offense under this section is a Class A misdemeanor.

(c) An offense under this section is a felony of the third

degree if the actor:

(1) is under arrest for, charged with, or convicted of a felony;

(2) is confined in a secure correctional facility; or

(3) is committed to a secure correctional facility, as defined

by Section 51.02, Family Code, other than a halfway house,

operated by or under contract with the Texas Youth Commission.

(d) An offense under this section is a felony of the second

degree if the actor to effect his escape causes bodily injury.

(e) An offense under this section is a felony of the first

degree if to effect his escape the actor:

(1) causes serious bodily injury; or

(2) uses or threatens to use a deadly weapon.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1985, 69th Leg., ch. 328, Sec. 1, eff. Sept. 1,

1985. Renumbered from Penal Code Sec. 38.07 and amended by Acts

1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994. Amended

by Acts 1999, 76th Leg., ch. 526, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 38, eff. September 1, 2007.

Sec. 38.07. PERMITTING OR FACILITATING ESCAPE. (a) An official

or employee of a correctional facility commits an offense if he

knowingly permits or facilitates the escape of a person in

custody.

(b) A person commits an offense if he knowingly causes or

facilitates the escape of one who is in custody pursuant to:

(1) an allegation or adjudication of delinquency; or

(2) involuntary commitment for mental illness under Subtitle C,

Title 7, Health and Safety Code, or for chemical dependency under

Chapter 462, Health and Safety Code.

(c) Except as provided in Subsections (d) and (e), an offense

under this section is a Class A misdemeanor.

(d) An offense under this section is a felony of the third

degree if the person in custody:

(1) was under arrest for, charged with, or convicted of a

felony; or

(2) was confined in a correctional facility other than a secure

correctional facility after conviction of a felony.

(e) An offense under this section is a felony of the second

degree if:

(1) the actor or the person in custody used or threatened to use

a deadly weapon to effect the escape; or

(2) the person in custody was confined in a secure correctional

facility after conviction of a felony.

(f) In this section, "correctional facility" means:

(1) any place described by Section 1.07(a)(14); or

(2) a "secure correctional facility" or "secure detention

facility" as those terms are defined by Section 51.02, Family

Code.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Renumbered from Penal Code Sec. 38.08 and amended by Acts 1993,

73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 39, eff. September 1, 2007.

Sec. 38.08. EFFECT OF UNLAWFUL CUSTODY. It is no defense to

prosecution under Section 38.06 or 38.07 that the custody was

unlawful.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Renumbered from Penal Code Sec. 38.09 and amended by Acts 1993,

73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Sec. 38.09. IMPLEMENTS FOR ESCAPE. (a) A person commits an

offense if, with intent to facilitate escape, he introduces into

a correctional facility, or provides a person in custody or an

inmate with, a deadly weapon or anything that may be useful for

escape.

(b) An offense under this section is a felony of the third

degree unless the actor introduced or provided a deadly weapon,

in which event the offense is a felony of the second degree.

(c) In this section, "correctional facility" means:

(1) any place described by Section 1.07(a)(14); or

(2) a "secure correctional facility" or "secure detention

facility" as those terms are defined by Section 51.02, Family

Code.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Renumbered from Penal Code Sec. 38.10 and amended by Acts 1993,

73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 40, eff. September 1, 2007.

Sec. 38.10. BAIL JUMPING AND FAILURE TO APPEAR. (a) A person

lawfully released from custody, with or without bail, on

condition that he subsequently appear commits an offense if he

intentionally or knowingly fails to appear in accordance with the

terms of his release.

(b) It is a defense to prosecution under this section that the

appearance was incident to community supervision, parole, or an

intermittent sentence.

(c) It is a defense to prosecution under this section that the

actor had a reasonable excuse for his failure to appear in

accordance with the terms of his release.

(d) Except as provided in Subsections (e) and (f), an offense

under this section is a Class A misdemeanor.

(e) An offense under this section is a Class C misdemeanor if

the offense for which the actor's appearance was required is

punishable by fine only.

(f) An offense under this section is a felony of the third

degree if the offense for which the actor's appearance was

required is classified as a felony.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Renumbered from Penal Code Sec. 38.11 and amended by Acts 1993,

73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Sec. 38.11. PROHIBITED SUBSTANCES AND ITEMS IN CORRECTIONAL

FACILITY. (a) A person commits an offense if the person

provides, or possesses with the intent to provide:

(1) an alcoholic beverage, controlled substance, or dangerous

drug to a person in the custody of a correctional facility,

except on the prescription of a practitioner;

(2) a deadly weapon to a person in the custody of a correctional

facility;

(3) a cellular telephone or other wireless communications device

or a component of one of those devices to a person in the custody

of a correctional facility;

(4) money to a person confined in a correctional facility; or

(5) a cigarette or tobacco product to a person confined in a

correctional facility, except that if the facility is a local

jail regulated by the Commission on Jail Standards, the person

commits an offense only if providing the cigarette or tobacco

product violates a rule or regulation adopted by the sheriff or

jail administrator that:

(A) prohibits the possession of a cigarette or tobacco product

by a person confined in the jail; or

(B) places restrictions on:

(i) the possession of a cigarette or tobacco product by a person

confined in the jail; or

(ii) the manner in which a cigarette or tobacco product may be

provided to a person confined in the jail.

(b) A person commits an offense if the person takes an alcoholic

beverage, controlled substance, or dangerous drug into a

correctional facility.

(c) A person commits an offense if the person takes a controlled

substance or dangerous drug on property owned, used, or

controlled by a correctional facility.

(d) A person commits an offense if the person:

(1) possesses a controlled substance or dangerous drug while in

a correctional facility or on property owned, used, or

controlled by a correctional facility; or

(2) possesses a deadly weapon while in a correctional facility.

(e) It is an affirmative defense to prosecution under Subsection

(b), (c), or (d)(1) that the person possessed the alcoholic

beverage, controlled substance, or dangerous drug pursuant to a

prescription issued by a practitioner or while delivering the

beverage, substance, or drug to a warehouse, pharmacy, or

practitioner on property owned, used, or controlled by the

correctional facility. It is an affirmative defense to

prosecution under Subsection (d)(2) that the person possessing

the deadly weapon is a peace officer or is an officer or employee

of the correctional facility who is authorized to possess the

deadly weapon while on duty or traveling to or from the person's

place of assignment.

(f) In this section:

(1) "Practitioner" has the meaning assigned by Section 481.002,

Health and Safety Code.

(2) "Prescription" has the meaning assigned by Section 481.002,

Health and Safety Code.

(3) "Cigarette" has the meaning assigned by Section 154.001, Tax

Code.

(4) "Tobacco product" has the meaning assigned by Section

155.001, Tax Code.

(5) "Component" means any item necessary for the current,

ongoing, or future operation of a cellular telephone or other

wireless communications device, including a subscriber identity

module card or functionally equivalent portable memory chip, a

battery or battery charger, and any number of minutes that have

been purchased or for which a contract has been entered into and

during which a cellular telephone or other wireless

communications device is capable of transmitting or receiving

communications.

(6) "Correctional facility" means:

(A) any place described by Section 1.07(a)(14)(A), (B), or (C);

or

(B) a secure correctional facility or secure detention facility,

as defined by Section 51.02, Family Code.

(g) An offense under this section is a felony of the third

degree.

(h) Notwithstanding Section 15.01(d), if a person commits the

offense of criminal attempt to commit an offense under Subsection

(a), (b), or (c), the offense committed under Section 15.01 is a

felony of the third degree.

(i) It is an affirmative defense to prosecution under Subsection

(b) that the actor:

(1) is a duly authorized member of the clergy with rights and

privileges granted by an ordaining authority that includes

administration of a religious ritual or ceremony requiring the

presence or consumption of an alcoholic beverage; and

(2) takes four ounces or less of an alcoholic beverage into the

correctional facility and personally consumes all of the

alcoholic beverage or departs from the facility with any portion

of the beverage not consumed.

(j) A person commits an offense if the person, while confined in

a correctional facility, possesses a cellular telephone or other

wireless communications device or a component of one of those

devices.

(k) A person commits an offense if, with the intent to provide

to or make a cellular telephone or other wireless communications

device or a component of one of those devices available for use

by a person in the custody of a correctional facility, the

person:

(1) acquires a cellular telephone or other wireless

communications device or a component of one of those devices to

be delivered to the person in custody;

(2) provides a cellular telephone or other wireless

communications device or a component of one of those devices to

another person for delivery to the person in custody; or

(3) makes a payment to a communication common carrier, as

defined by Article 18.20, Code of Criminal Procedure, or to any

communication service that provides to its users the ability to

send or receive wire or electronic communications.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 5.01, eff.

Oct. 1, 1991. Renumbered from Penal Code Sec. 38.112 and amended

by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Amended by Acts 1999, 76th Leg., ch. 362, Sec. 1, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 649, Sec. 1, eff. Sept. 1, 1999;

Acts 2003, 78th Leg., ch. 470, Sec. 1 to 3, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

499, Sec. 1, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

949, Sec. 48, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1092, Sec. 1, eff. September 1, 2005.

Reenacted and amended by Acts 2009, 81st Leg., R.S., Ch.

1169, Sec. 1, eff. September 1, 2009.

Sec. 38.111. IMPROPER CONTACT WITH VICTIM. (a) A person

commits an offense if the person, while confined in a

correctional facility after being charged with or convicted of an

offense listed in Article 62.001(5), Code of Criminal Procedure,

contacts by letter, telephone, or any other means, either

directly or through a third party, a victim of the offense or a

member of the victim's family, if:

(1) the victim was younger than 17 years of age at the time of

the commission of the offense for which the person is confined;

and

(2) the director of the correctional facility has not, before

the person makes contact with the victim:

(A) received written and dated consent to the contact from:

(i) a parent of the victim;

(ii) a legal guardian of the victim;

(iii) the victim, if the victim is 17 years of age or older at

the time of giving the consent; or

(iv) a member of the victim's family who is 17 years of age or

older; and

(B) provided the person with a copy of the consent.

(b) The person confined in a correctional facility may not give

the written consent required under Subsection (a)(2)(A).

(c) It is an affirmative defense to prosecution under this

section that the contact was:

(1) indirect contact made through an attorney representing the

person in custody; and

(2) solely for the purpose of representing the person in a

criminal proceeding.

(d) An offense under this section is a Class A misdemeanor

unless the actor is confined in a correctional facility after

being convicted of a felony described by Subsection (a), in which

event the offense is a felony of the third degree.

(e) In this section, "correctional facility" means:

(1) any place described by Section 1.07(a)(14); or

(2) a "secure correctional facility" or "secure detention

facility" as those terms are defined by Section 51.02, Family

Code.

Added by Acts 2001, 77th Leg., ch. 1337, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1008, Sec. 2.11, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 41, eff. September 1, 2007.

Sec. 38.112. VIOLATION OF PROTECTIVE ORDER ISSUED ON BASIS OF

SEXUAL ASSAULT. (a) A person commits an offense if, in

violation of an order issued under Chapter 7A, Code of Criminal

Procedure, the person knowingly:

(1) communicates directly or indirectly with the applicant or

any member of the applicant's family or household in a

threatening or harassing manner;

(2) goes to or near the residence, place of employment or

business, or child-care facility or school of the applicant or

any member of the applicant's family or household; or

(3) possesses a firearm.

(b) If conduct constituting an offense under this section also

constitutes an offense under another section of this code, the

actor may be prosecuted under either section or under both

sections.

(c) An offense under this section is a Class A misdemeanor.

Added by Acts 2003, 78th Leg., ch. 836, Sec. 3, eff. Sept. 1,

2003.

Sec. 38.113. UNAUTHORIZED ABSENCE FROM COMMUNITY CORRECTIONS

FACILITY, COUNTY CORRECTIONAL CENTER, OR ASSIGNMENT SITE. (a) A

person commits an offense if the person:

(1) is sentenced to or is required as a condition of community

supervision or correctional programming to submit to a period of

detention or treatment in a community corrections facility or

county correctional center;

(2) fails to report to or leaves the facility, the center, or a

community service assignment site as directed by the court,

community supervision and corrections department supervising the

person, or director of the facility or center in which the person

is detained or treated, as appropriate; and

(3) in failing to report or leaving acts without the approval of

the court, the community supervision and corrections department

supervising the person, or the director of the facility or center

in which the person is detained or treated.

(b) An offense under this section is a state jail felony.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994. Amended by Acts 1995, 74th Leg., ch. 318, Sec. 12, eff.

Sept. 1, 1995.

Sec. 38.114. CONTRABAND IN CORRECTIONAL FACILITY. (a) A person

commits an offense if the person:

(1) provides contraband to an inmate of a correctional facility;

(2) otherwise introduces contraband into a correctional

facility; or

(3) possesses contraband while confined in a correctional

facility.

(b) In this section, "contraband":

(1) means:

(A) any item not provided by or authorized by the operator of

the correctional facility; or

(B) any item provided by or authorized by the operator of the

correctional facility that has been altered to accommodate a use

other than the originally intended use; and

(2) does not include any item specifically prohibited under

Section 38.11.

(c) An offense under this section is a Class C misdemeanor,

unless the offense is committed by an employee or a volunteer of

the correctional facility, in which event the offense is a Class

B misdemeanor.

(d) In this section, "correctional facility" means:

(1) any place described by Section 1.07(a)(14); or

(2) a "secure correctional facility" or "secure detention

facility" as those terms are defined by Section 51.02, Family

Code.

Added by Acts 2005, 79th Leg., Ch.

499, Sec. 2, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 42, eff. September 1, 2007.

Sec. 38.12. BARRATRY AND SOLICITATION OF PROFESSIONAL

EMPLOYMENT. (a) A person commits an offense if, with intent to

obtain an economic benefit the person:

(1) knowingly institutes a suit or claim that the person has not

been authorized to pursue;

(2) solicits employment, either in person or by telephone, for

himself or for another;

(3) pays, gives, or advances or offers to pay, give, or advance

to a prospective client money or anything of value to obtain

employment as a professional from the prospective client;

(4) pays or gives or offers to pay or give a person money or

anything of value to solicit employment;

(5) pays or gives or offers to pay or give a family member of a

prospective client money or anything of value to solicit

employment; or

(6) accepts or agrees to accept money or anything of value to

solicit employment.

(b) A person commits an offense if the person:

(1) knowingly finances the commission of an offense under

Subsection (a);

(2) invests funds the person knows or believes are intended to

further the commission of an offense under Subsection (a); or

(3) is a professional who knowingly accepts employment within

the scope of the person's license, registration, or certification

that results from the solicitation of employment in violation of

Subsection (a).

(c) It is an exception to prosecution under Subsection (a) or

(b) that the person's conduct is authorized by the Texas

Disciplinary Rules of Professional Conduct or any rule of court.

(d) A person commits an offense if the person:

(1) is an attorney, chiropractor, physician, surgeon, or private

investigator licensed to practice in this state or any person

licensed, certified, or registered by a health care regulatory

agency of this state; and

(2) with the intent to obtain professional employment for the

person or for another, provides or knowingly permits to be

provided to an individual who has not sought the person's

employment, legal representation, advice, or care a written

communication or a solicitation, including a solicitation in

person or by telephone, that:

(A) concerns an action for personal injury or wrongful death or

otherwise relates to an accident or disaster involving the person

to whom the communication or solicitation is provided or a

relative of that person and that was provided before the 31st day

after the date on which the accident or disaster occurred;

(B) concerns a specific matter and relates to legal

representation and the person knows or reasonably should know

that the person to whom the communication or solicitation is

directed is represented by a lawyer in the matter;

(C) concerns an arrest of or issuance of a summons to the person

to whom the communication or solicitation is provided or a

relative of that person and that was provided before the 31st day

after the date on which the arrest or issuance of the summons

occurred;

(D) concerns a lawsuit of any kind, including an action for

divorce, in which the person to whom the communication or

solicitation is provided is a defendant or a relative of that

person, unless the lawsuit in which the person is named as a

defendant has been on file for more than 31 days before the date

on which the communication or solicitation was provided;

(E) is provided or permitted to be provided by a person who

knows or reasonably should know that the injured person or

relative of the injured person has indicated a desire not to be

contacted by or receive communications or solicitations

concerning employment;

(F) involves coercion, duress, fraud, overreaching, harassment,

intimidation, or undue influence; or

(G) contains a false, fraudulent, misleading, deceptive, or

unfair statement or claim.

(e) For purposes of Subsection (d)(2)(E), a desire not to be

contacted is presumed if an accident report reflects that such an

indication has been made by an injured person or that person's

relative.

(f) An offense under Subsection (a) or (b) is a felony of the

third degree.

(g) Except as provided by Subsection (h), an offense under

Subsection (d) is a Class A misdemeanor.

(h) An offense under Subsection (d) is a felony of the third

degree if it is shown on the trial of the offense that the

defendant has previously been convicted under Subsection (d).

(i) Final conviction of felony barratry is a serious crime for

all purposes and acts, specifically including the State Bar Rules

and the Texas Rules of Disciplinary Procedure.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1989, 71st Leg., ch. 866, Sec. 2, eff. Sept. 1,

1989; Acts 1993, 73rd Leg., ch. 723, Sec. 2, eff. Sept. 1, 1993;

Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994;

Acts 1997, 75th Leg., ch. 750, Sec. 2, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1252, Sec. 1, eff. September 1, 2009.

Sec. 38.122. FALSELY HOLDING ONESELF OUT AS A LAWYER. (a) A

person commits an offense if, with intent to obtain an economic

benefit for himself or herself, the person holds himself or

herself out as a lawyer, unless he or she is currently licensed

to practice law in this state, another state, or a foreign

country and is in good standing with the State Bar of Texas and

the state bar or licensing authority of any and all other states

and foreign countries where licensed.

(b) An offense under Subsection (a) of this section is a felony

of the third degree.

(c) Final conviction of falsely holding oneself out to be a

lawyer is a serious crime for all purposes and acts, specifically

including the State Bar Rules.

Added by Acts 1993, 73rd Leg., ch. 723, Sec. 5, eff. Sept. 1,

1993.

Sec. 38.123. UNAUTHORIZED PRACTICE OF LAW. (a) A person

commits an offense if, with intent to obtain an economic benefit

for himself or herself, the person:

(1) contracts with any person to represent that person with

regard to personal causes of action for property damages or

personal injury;

(2) advises any person as to the person's rights and the

advisability of making claims for personal injuries or property

damages;

(3) advises any person as to whether or not to accept an offered

sum of money in settlement of claims for personal injuries or

property damages;

(4) enters into any contract with another person to represent

that person in personal injury or property damage matters on a

contingent fee basis with an attempted assignment of a portion of

the person's cause of action; or

(5) enters into any contract with a third person which purports

to grant the exclusive right to select and retain legal counsel

to represent the individual in any legal proceeding.

(b) This section does not apply to a person currently licensed

to practice law in this state, another state, or a foreign

country and in good standing with the State Bar of Texas and the

state bar or licensing authority of any and all other states and

foreign countries where licensed.

(c) Except as provided by Subsection (d) of this section, an

offense under Subsection (a) of this section is a Class A

misdemeanor.

(d) An offense under Subsection (a) of this section is a felony

of the third degree if it is shown on the trial of the offense

that the defendant has previously been convicted under Subsection

(a) of this section.

Added by Acts 1993, 73rd Leg., ch. 723, Sec. 5, eff. Sept. 1,

1993.

Sec. 38.13. HINDERING PROCEEDINGS BY DISORDERLY CONDUCT. (a) A

person commits an offense if he intentionally hinders an official

proceeding by noise or violent or tumultuous behavior or

disturbance.

(b) A person commits an offense if he recklessly hinders an

official proceeding by noise or violent or tumultuous behavior or

disturbance and continues after explicit official request to

desist.

(c) An offense under this section is a Class A misdemeanor.

Added by Acts 1973, 63rd Leg., p. 833, ch. 399, Sec. 1, eff. Jan.

1, 1974. Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01,

eff. Sept. 1, 1994.

Sec. 38.14. TAKING OR ATTEMPTING TO TAKE WEAPON FROM PEACE

OFFICER, EMPLOYEE OR OFFICIAL OF CORRECTIONAL FACILITY, PAROLE

OFFICER, COMMUNITY SUPERVISION AND CORRECTIONS DEPARTMENT

OFFICER, OR COMMISSIONED SECURITY OFFICER. (a) In this section:

(1) "Firearm" has the meanings assigned by Section 46.01.

(2) "Stun gun" means a device designed to propel darts or other

projectiles attached to wires that, on contact, will deliver an

electrical pulse capable of incapacitating a person.

(3) "Commissioned security officer" has the meaning assigned by

Section 1702.002(5), Occupations Code.

(b) A person commits an offense if the person intentionally or

knowingly and with force takes or attempts to take from a peace

officer, employee or official of a correctional facility, parole

officer, community supervision and corrections department

officer, or commissioned security officer the officer's,

employee's, or official's firearm, nightstick, stun gun, or

personal protection chemical dispensing device with the intention

of harming the officer, employee, or official or a third person.

(c) The actor is presumed to have known that the peace officer,

employee or official of a correctional facility, parole officer,

community supervision and corrections department officer, or

commissioned security officer was a peace officer, employee or

official of a correctional facility, parole officer, community

supervision and corrections department officer, or commissioned

security officer if:

(1) the officer, employee, or official was wearing a distinctive

uniform or badge indicating his employment; or

(2) the officer, employee, or official identified himself as a

peace officer, employee or official of a correctional facility,

parole officer, community supervision and corrections department

officer, or commissioned security officer.

(d) It is a defense to prosecution under this section that the

defendant took or attempted to take the weapon from a peace

officer, employee or official of a correctional facility, parole

officer, community supervision and corrections department

officer, or commissioned security officer who was using force

against the defendant or another in excess of the amount of force

permitted by law.

(e) An offense under this section is:

(1) a felony of the third degree, if the defendant took a weapon

described by Subsection (b) from an officer, employee, or

official described by that subsection; and

(2) a state jail felony, if the defendant attempted to take a

weapon described by Subsection (b) from an officer, employee, or

official described by that subsection.

Added by Acts 1989, 71st Leg., ch. 986, Sec. 1, eff. Sept. 1,

1989. Renumbered from Penal Code Sec. 38.16 by Acts 1990, 71st

Leg., 6th C.S., ch. 12, Sec. 2(25), eff. Sept. 6, 1990.

Renumbered from Penal Code Sec. 38.17 and amended by Acts 1993,

73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994. Amended by

Acts 1999, 76th Leg., ch. 714, Sec. 1, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 322, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1201, Sec. 1, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

394, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

394, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

942, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

942, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

942, Sec. 3, eff. September 1, 2009.

Sec. 38.15. INTERFERENCE WITH PUBLIC DUTIES. (a) A person

commits an offense if the person with criminal negligence

interrupts, disrupts, impedes, or otherwise interferes with:

(1) a peace officer while the peace officer is performing a duty

or exercising authority imposed or granted by law;

(2) a person who is employed to provide emergency medical

services including the transportation of ill or injured persons

while the person is performing that duty;

(3) a fire fighter, while the fire fighter is fighting a fire or

investigating the cause of a fire;

(4) an animal under the supervision of a peace officer,

corrections officer, or jailer, if the person knows the animal is

being used for law enforcement, corrections, prison or jail

security, or investigative purposes;

(5) the transmission of a communication over a citizen's band

radio channel, the purpose of which communication is to inform or

inquire about an emergency;

(6) an officer with responsibility for animal control in a

county or municipality, while the officer is performing a duty or

exercising authority imposed or granted under Chapter 821 or 822,

Health and Safety Code; or

(7) a person who:

(A) has responsibility for assessing, enacting, or enforcing

public health, environmental, radiation, or safety measures for

the state or a county or municipality;

(B) is investigating a particular site as part of the person's

responsibilities under Paragraph (A);

(C) is acting in accordance with policies and procedures related

to the safety and security of the site described by Paragraph

(B); and

(D) is performing a duty or exercising authority imposed or

granted under the Agriculture Code, Health and Safety Code,

Occupations Code, or Water Code.

(b) An offense under this section is a Class B misdemeanor.

(c) It is a defense to prosecution under Subsection (a)(1) that

the conduct engaged in by the defendant was intended to warn a

person operating a motor vehicle of the presence of a peace

officer who was enforcing Subtitle C, Title 7, Transportation

Code.

(d) It is a defense to prosecution under this section that the

interruption, disruption, impediment, or interference alleged

consisted of speech only.

(e) In this section, "emergency" means a condition or

circumstance in which an individual is or is reasonably believed

by the person transmitting the communication to be in imminent

danger of serious bodily injury or in which property is or is

reasonably believed by the person transmitting the communication

to be in imminent danger of damage or destruction.

Added by Acts 1989, 71st Leg., ch. 1162, Sec. 1, eff. Sept. 1,

1989. Renumbered from Penal Code Sec. 38.16 by Acts 1990, 71st

Leg., 6th C.S., ch. 12, Sec. 2(26), eff. Sept. 6, 1990.

Renumbered from Penal Code Sec. 38.18 and amended by Acts 1993,

73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994. Amended by

Acts 1997, 75th Leg., ch. 165, Sec. 30.241, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1212, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1251, Sec. 1, eff. September 1, 2007.

Sec. 38.151. INTERFERENCE WITH POLICE SERVICE ANIMALS. (a) In

this section:

(1) "Area of control" includes a vehicle, trailer, kennel, pen,

or yard.

(2) "Handler or rider" means a peace officer, corrections

officer, or jailer who is specially trained to use a police

service animal for law enforcement, corrections, prison or jail

security, or investigative purposes.

(3) "Police service animal" means a dog, horse, or other

domesticated animal that is specially trained for use by a

handler or rider.

(b) A person commits an offense if the person recklessly:

(1) taunts, torments, or strikes a police service animal;

(2) throws an object or substance at a police service animal;

(3) interferes with or obstructs a police service animal or

interferes with or obstructs the handler or rider of a police

service animal in a manner that:

(A) inhibits or restricts the handler's or rider's control of

the animal; or

(B) deprives the handler or rider of control of the animal;

(4) releases a police service animal from its area of control;

(5) enters the area of control of a police service animal

without the effective consent of the handler or rider, including

placing food or any other object or substance into that area;

(6) injures or kills a police service animal; or

(7) engages in conduct likely to injure or kill a police service

animal, including administering or setting a poison, trap, or any

other object or substance.

(c) An offense under this section is:

(1) a Class C misdemeanor if the person commits an offense under

Subsection (b)(1);

(2) a Class B misdemeanor if the person commits an offense under

Subsection (b)(2);

(3) a Class A misdemeanor if the person commits an offense under

Subsection (b)(3), (4), or (5);

(4) except as provided by Subdivision (5), a state jail felony

if the person commits an offense under Subsection (b)(6) or (7)

by injuring a police service animal or by engaging in conduct

likely to injure the animal; or

(5) a felony of the second degree if the person commits an

offense under Subsection (b)(6) or (7) by:

(A) killing a police service animal or engaging in conduct

likely to kill the animal;

(B) injuring a police service animal in a manner that materially

and permanently affects the ability of the animal to perform as a

police service animal; or

(C) engaging in conduct likely to injure a police service animal

in a manner that would materially and permanently affect the

ability of the animal to perform as a police service animal.

Added by Acts 2001, 77th Leg., ch. 979, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1331, Sec. 5, eff. September 1, 2007.

Sec. 38.152. INTERFERENCE WITH RADIO FREQUENCY LICENSED TO

GOVERNMENT ENTITY. (a) A person commits an offense if, without

the effective consent of the law enforcement agency, fire

department, or emergency medical services provider, the person

intentionally interrupts, disrupts, impedes, jams, or otherwise

interferes with a radio frequency that is licensed by the Federal

Communications Commission to a government entity and is used by

the law enforcement agency, fire department, or emergency medical

services provider.

(b) An offense under this section is a Class A misdemeanor,

except that the offense is a state jail felony if the actor

committed the offense with the intent to:

(1) facilitate the commission of another offense; or

(2) interfere with the ability of a law enforcement agency, a

fire department, or an emergency medical services provider to

respond to an emergency.

(c) In this section:

(1) "Emergency" has the meaning assigned by Section 38.15.

(2) "Emergency medical services provider" has the meaning

assigned by Section 773.003, Health and Safety Code.

(3) "Law enforcement agency" has the meaning assigned by Article

59.01, Code of Criminal Procedure.

(d) If conduct constituting an offense under this section also

constitutes an offense under another section of this code, the

actor may be prosecuted under either section or under both

sections.

Added by Acts 2009, 81st Leg., R.S., Ch.

1222, Sec. 1, eff. September 1, 2009.

Sec. 38.16. PREVENTING EXECUTION OF CIVIL PROCESS. (a) A

person commits an offense if he intentionally or knowingly by

words or physical action prevents the execution of any process in

a civil cause.

(b) It is an exception to the application of this section that

the actor evaded service of process by avoiding detection.

(c) An offense under this section is a Class C misdemeanor.

Added by Acts 1995, 74th Leg., ch. 318, Sec. 13, eff. Sept. 1,

1995.

Sec. 38.17. FAILURE TO STOP OR REPORT AGGRAVATED SEXUAL ASSAULT

OF CHILD. (a) A person, other than a person who has a

relationship with a child described by Section 22.04(b), commits

an offense if:

(1) the actor observes the commission or attempted commission of

an offense prohibited by Section 21.02 or 22.021(a)(2)(B) under

circumstances in which a reasonable person would believe that an

offense of a sexual or assaultive nature was being committed or

was about to be committed against the child;

(2) the actor fails to assist the child or immediately report

the commission of the offense to a peace officer or law

enforcement agency; and

(3) the actor could assist the child or immediately report the

commission of the offense without placing the actor in danger of

suffering serious bodily injury or death.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 1999, 76th Leg., ch. 1344, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 3.50, eff. September 1, 2007.

Sec. 38.171. FAILURE TO REPORT FELONY. (a) A person commits an

offense if the person:

(1) observes the commission of a felony under circumstances in

which a reasonable person would believe that an offense had been

committed in which serious bodily injury or death may have

resulted; and

(2) fails to immediately report the commission of the offense to

a peace officer or law enforcement agency under circumstances in

which:

(A) a reasonable person would believe that the commission of the

offense had not been reported; and

(B) the person could immediately report the commission of the

offense without placing himself or herself in danger of suffering

serious bodily injury or death.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 2003, 78th Leg., ch. 1009, Sec. 2, eff. Sept. 1,

2003.

Sec. 38.18. USE OF ACCIDENT REPORT INFORMATION AND OTHER

INFORMATION FOR PECUNIARY GAIN. (a) This section applies to:

(1) information described by Section 550.065(a), Transportation

Code;

(2) information reported under Chapter 772, Health and Safety

Code, other than information that is confidential under that

chapter; and

(3) information contained in a dispatch log, a towing record, or

a record of a 9-1-1 service provider, other than information that

is confidential under Chapter 772, Health and Safety Code.

(b) A person commits an offense if:

(1) the person obtains information described by Subsection (a)

from the Department of Public Safety of the State of Texas or

other governmental entity; and

(2) the information is subsequently used for the direct

solicitation of business or employment for pecuniary gain by:

(A) the person;

(B) an agent or employee of the person; or

(C) the person on whose behalf the information was requested.

(c) A person who employs or engages another to obtain

information described by Subsection (a) from the Department of

Public Safety or other governmental entity commits an offense if

the person subsequently uses the information for direct

solicitation of business or employment for pecuniary gain.

(d) An offense under this section is a Class B misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1032, Sec. 1, eff. Sept. 1,

2001.

Sec. 38.19. FAILURE TO PROVIDE NOTICE AND REPORT OF DEATH OF

RESIDENT OF INSTITUTION. (a) A superintendent or general

manager of an institution commits an offense if, as required by

Article 49.24 or 49.25, Code of Criminal Procedure, the person

fails to:

(1) provide notice of the death of an individual under the care,

custody, or control of or residing in the institution;

(2) submit a report on the death of the individual; or

(3) include in the report material facts known or discovered by

the person at the time the report was filed.

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 2003, 78th Leg., ch. 894, Sec. 4, eff. Sept. 1,

2003.



CHAPTER 39. ABUSE OF OFFICE

PENAL CODE

TITLE 8. OFFENSES AGAINST PUBLIC ADMINISTRATION

CHAPTER 39. ABUSE OF OFFICE

Sec. 39.01. DEFINITIONS. In this chapter:

(1) "Law relating to a public servant's office or employment"

means a law that specifically applies to a person acting in the

capacity of a public servant and that directly or indirectly:

(A) imposes a duty on the public servant; or

(B) governs the conduct of the public servant.

(2) "Misuse" means to deal with property contrary to:

(A) an agreement under which the public servant holds the

property;

(B) a contract of employment or oath of office of a public

servant;

(C) a law, including provisions of the General Appropriations

Act specifically relating to government property, that prescribes

the manner of custody or disposition of the property; or

(D) a limited purpose for which the property is delivered or

received.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994.

Sec. 39.015. CONCURRENT JURISDICTION TO PROSECUTE OFFENSES UNDER

THIS CHAPTER. With the consent of the appropriate local county

or district attorney, the attorney general has concurrent

jurisdiction with that consenting local prosecutor to prosecute

an offense under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

378, Sec. 2, eff. June 15, 2007.

Sec. 39.02. ABUSE OF OFFICIAL CAPACITY. (a) A public servant

commits an offense if, with intent to obtain a benefit or with

intent to harm or defraud another, he intentionally or knowingly:

(1) violates a law relating to the public servant's office or

employment; or

(2) misuses government property, services, personnel, or any

other thing of value belonging to the government that has come

into the public servant's custody or possession by virtue of the

public servant's office or employment.

(b) An offense under Subsection (a)(1) is a Class A misdemeanor.

(c) An offense under Subsection (a)(2) is:

(1) a Class C misdemeanor if the value of the use of the thing

misused is less than $20;

(2) a Class B misdemeanor if the value of the use of the thing

misused is $20 or more but less than $500;

(3) a Class A misdemeanor if the value of the use of the thing

misused is $500 or more but less than $1,500;

(4) a state jail felony if the value of the use of the thing

misused is $1,500 or more but less than $20,000;

(5) a felony of the third degree if the value of the use of the

thing misused is $20,000 or more but less than $100,000;

(6) a felony of the second degree if the value of the use of the

thing misused is $100,000 or more but less than $200,000; or

(7) a felony of the first degree if the value of the use of the

thing misused is $200,000 or more.

(d) A discount or award given for travel, such as frequent flyer

miles, rental car or hotel discounts, or food coupons, are not

things of value belonging to the government for purposes of this

section due to the administrative difficulty and cost involved in

recapturing the discount or award for a governmental entity.

(e) If separate transactions that violate Subsection (a)(2) are

conducted pursuant to one scheme or continuing course of conduct,

the conduct may be considered as one offense and the value of the

use of the things misused in the transactions may be aggregated

in determining the classification of the offense.

(f) The value of the use of a thing of value misused under

Subsection (a)(2) may not exceed:

(1) the fair market value of the thing at the time of the

offense; or

(2) if the fair market value of the thing cannot be ascertained,

the cost of replacing the thing within a reasonable time after

the offense.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1983, 68th Leg., p. 3241, ch. 558, Sec. 7, eff.

Sept. 1, 1983. Renumbered from Penal Code Sec. 39.01 and amended

by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

82, Sec. 1, eff. September 1, 2009.

Sec. 39.03. OFFICIAL OPPRESSION. (a) A public servant acting

under color of his office or employment commits an offense if he:

(1) intentionally subjects another to mistreatment or to arrest,

detention, search, seizure, dispossession, assessment, or lien

that he knows is unlawful;

(2) intentionally denies or impedes another in the exercise or

enjoyment of any right, privilege, power, or immunity, knowing

his conduct is unlawful; or

(3) intentionally subjects another to sexual harassment.

(b) For purposes of this section, a public servant acts under

color of his office or employment if he acts or purports to act

in an official capacity or takes advantage of such actual or

purported capacity.

(c) In this section, "sexual harassment" means unwelcome sexual

advances, requests for sexual favors, or other verbal or physical

conduct of a sexual nature, submission to which is made a term or

condition of a person's exercise or enjoyment of any right,

privilege, power, or immunity, either explicitly or implicitly.

(d) An offense under this section is a Class A misdemeanor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1989, 71st Leg., ch. 1217, Sec. 1, eff. Sept. 1,

1989; Acts 1991, 72nd Leg., ch. 16, Sec. 19.01(34), eff. Aug. 26,

1991. Renumbered from Penal Code Sec. 39.02 by Acts 1993, 73rd

Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Sec. 39.04. VIOLATIONS OF THE CIVIL RIGHTS OF PERSON IN CUSTODY;

IMPROPER SEXUAL ACTIVITY WITH PERSON IN CUSTODY. (a) An

official of a correctional facility, an employee of a

correctional facility, a person other than an employee who works

for compensation at a correctional facility, a volunteer at a

correctional facility, or a peace officer commits an offense if

the person intentionally:

(1) denies or impedes a person in custody in the exercise or

enjoyment of any right, privilege, or immunity knowing his

conduct is unlawful; or

(2) engages in sexual contact, sexual intercourse, or deviate

sexual intercourse with an individual in custody or, in the case

of an individual in the custody of the Texas Youth Commission,

employs, authorizes, or induces the individual to engage in

sexual conduct or a sexual performance.

(b) An offense under Subsection (a)(1) is a Class A misdemeanor.

An offense under Subsection (a)(2) is a state jail felony,

except that an offense under Subsection (a)(2) is a felony of the

second degree if the offense is committed against:

(1) an individual in the custody of the Texas Youth Commission;

or

(2) a juvenile offender detained in or committed to a

correctional facility the operation of which is financed

primarily with state funds.

(c) This section shall not preclude prosecution for any other

offense set out in this code.

(d) The Attorney General of Texas shall have concurrent

jurisdiction with law enforcement agencies to investigate

violations of this statute involving serious bodily injury or

death.

(e) In this section:

(1) "Correctional facility" means:

(A) any place described by Section 1.07(a)(14); or

(B) a "secure correctional facility" or "secure detention

facility" as defined by Section 51.02, Family Code.

(2) "Custody" means the detention, arrest, or confinement of an

adult offender or the detention or the commitment of a juvenile

offender to a facility operated by or under a contract with the

Texas Youth Commission or a facility operated by or under

contract with a juvenile board.

(3) "Sexual contact," "sexual intercourse," and "deviate sexual

intercourse" have the meanings assigned by Section 21.01.

(4) "Sexual conduct" and "performance" have the meanings

assigned by Section 43.25.

(5) "Sexual performance" means any performance or part thereof

that includes sexual conduct by an individual.

(f) An employee of the Texas Department of Criminal Justice, the

Texas Youth Commission, or a local juvenile probation department

commits an offense if the employee engages in sexual contact,

sexual intercourse, or deviate sexual intercourse with an

individual who the employee knows is under the supervision of the

department, commission, or probation department but not in the

custody of the department, commission, or probation department.

(g) An offense under Subsection (f) is a state jail felony.

(h) It is an affirmative defense to prosecution under Subsection

(f) that the actor was the spouse of the individual at the time

of the offense.

Added by Acts 1979, 66th Leg., p. 1383, ch. 618, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1983, 68th Leg., p. 3242, ch. 558,

Sec. 8, eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 18, Sec. 5,

eff. April 15, 1987. Renumbered from Penal Code Sec. 39.021 and

amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994. Amended by Acts 1997, 75th Leg., ch. 1406, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 158, Sec. 1 to 3, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1070, Sec. 1, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1297, Sec. 69, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 62, eff. June 8, 2007.

Acts 2007, 80th Leg., R.S., Ch.

263, Sec. 63, eff. June 8, 2007.

Acts 2007, 80th Leg., R.S., Ch.

378, Sec. 3, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

908, Sec. 43, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 19.003, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

260, Sec. 5, eff. September 1, 2009.

Sec. 39.05. FAILURE TO REPORT DEATH OF PRISONER. (a) A person

commits an offense if the person is required to conduct an

investigation and file a report by Article 49.18, Code of

Criminal Procedure, and the person fails to investigate the

death, fails to file the report as required, or fails to include

in a filed report facts known or discovered in the investigation.

(b) A person commits an offense if the person is required by

Section 501.055, Government Code, to:

(1) give notice of the death of an inmate and the person fails

to give the notice; or

(2) conduct an investigation and file a report and the person:

(A) fails to conduct the investigation or file the report; or

(B) fails to include in the report facts known to the person or

discovered by the person in the investigation.

(c) An offense under this section is a Class B misdemeanor.

Added by Acts 1983, 68th Leg., p. 2510, ch. 441, Sec. 2, eff.

Sept. 1, 1983. Renumbered from Penal Code Sec. 39.022 and amended

by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Amended by Acts 1995, 74th Leg., ch. 321, Sec. 1.104, eff. Sept.

1, 1995.

Sec. 39.06. MISUSE OF OFFICIAL INFORMATION. (a) A public

servant commits an offense if, in reliance on information to

which he has access by virtue of his office or employment and

that has not been made public, he:

(1) acquires or aids another to acquire a pecuniary interest in

any property, transaction, or enterprise that may be affected by

the information;

(2) speculates or aids another to speculate on the basis of the

information; or

(3) as a public servant, including as a principal of a school,

coerces another into suppressing or failing to report that

information to a law enforcement agency.

(b) A public servant commits an offense if with intent to obtain

a benefit or with intent to harm or defraud another, he discloses

or uses information for a nongovernmental purpose that:

(1) he has access to by means of his office or employment; and

(2) has not been made public.

(c) A person commits an offense if, with intent to obtain a

benefit or with intent to harm or defraud another, he solicits or

receives from a public servant information that:

(1) the public servant has access to by means of his office or

employment; and

(2) has not been made public.

(d) In this section, "information that has not been made public"

means any information to which the public does not generally have

access, and that is prohibited from disclosure under Chapter 552,

Government Code.

(e) Except as provided by Subsection (f), an offense under this

section is a felony of the third degree.

(f) An offense under Subsection (a)(3) is a Class C misdemeanor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1983, 68th Leg., p. 3243, ch. 558, Sec. 9, eff.

Sept. 1, 1983; Acts 1987, 70th Leg., ch. 30, Sec. 1, eff. Sept.

1, 1987; Acts 1987, 70th Leg., 2nd C.S., ch. 43, Sec. 3, eff.

Oct. 20, 1987; Acts 1989, 71st Leg., ch. 927, Sec. 1, eff. Aug.

28, 1989. Renumbered from Penal Code Sec. 39.03 and amended by

Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(90), eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 76, Sec. 14.52, eff.

Sept. 1, 1995.






TITLE 9. OFFENSES AGAINST PUBLIC ORDER AND DECENCY

CHAPTER 42. DISORDERLY CONDUCT AND RELATED OFFENSES

PENAL CODE

TITLE 9. OFFENSES AGAINST PUBLIC ORDER AND DECENCY

CHAPTER 42. DISORDERLY CONDUCT AND RELATED OFFENSES

Sec. 42.01. DISORDERLY CONDUCT. (a) A person commits an

offense if he intentionally or knowingly:

(1) uses abusive, indecent, profane, or vulgar language in a

public place, and the language by its very utterance tends to

incite an immediate breach of the peace;

(2) makes an offensive gesture or display in a public place, and

the gesture or display tends to incite an immediate breach of the

peace;

(3) creates, by chemical means, a noxious and unreasonable odor

in a public place;

(4) abuses or threatens a person in a public place in an

obviously offensive manner;

(5) makes unreasonable noise in a public place other than a

sport shooting range, as defined by Section 250.001, Local

Government Code, or in or near a private residence that he has no

right to occupy;

(6) fights with another in a public place;

(7) discharges a firearm in a public place other than a public

road or a sport shooting range, as defined by Section 250.001,

Local Government Code;

(8) displays a firearm or other deadly weapon in a public place

in a manner calculated to alarm;

(9) discharges a firearm on or across a public road;

(10) exposes his anus or genitals in a public place and is

reckless about whether another may be present who will be

offended or alarmed by his act; or

(11) for a lewd or unlawful purpose:

(A) enters on the property of another and looks into a dwelling

on the property through any window or other opening in the

dwelling;

(B) while on the premises of a hotel or comparable

establishment, looks into a guest room not the person's own

through a window or other opening in the room; or

(C) while on the premises of a public place, looks into an area

such as a restroom or shower stall or changing or dressing room

that is designed to provide privacy to a person using the area.

(b) It is a defense to prosecution under Subsection (a)(4) that

the actor had significant provocation for his abusive or

threatening conduct.

(c) For purposes of this section:

(1) an act is deemed to occur in a public place or near a

private residence if it produces its offensive or proscribed

consequences in the public place or near a private residence; and

(2) a noise is presumed to be unreasonable if the noise exceeds

a decibel level of 85 after the person making the noise receives

notice from a magistrate or peace officer that the noise is a

public nuisance.

(d) An offense under this section is a Class C misdemeanor

unless committed under Subsection (a)(7) or (a)(8), in which

event it is a Class B misdemeanor.

(e) It is a defense to prosecution for an offense under

Subsection (a)(7) or (9) that the person who discharged the

firearm had a reasonable fear of bodily injury to the person or

to another by a dangerous wild animal as defined by Section

822.101, Health and Safety Code.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1977, 65th Leg., p. 181, ch. 89, Sec. 1, 2, eff.

Aug. 29, 1977; Acts 1983, 68th Leg., p. 4641, ch. 800, Sec. 1,

eff. Sept. 1, 1983; Acts 1991, 72nd Leg., ch. 145, Sec. 2, eff.

Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994; Acts 1995, 74th Leg., ch. 318, Sec. 14, eff. Sept.

1, 1995; Acts 2001, 77th Leg., ch. 54, Sec. 4, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 389, Sec. 1, eff. Sept. 1, 2003.

Sec. 42.02. RIOT. (a) For the purpose of this section, "riot"

means the assemblage of seven or more persons resulting in

conduct which:

(1) creates an immediate danger of damage to property or injury

to persons;

(2) substantially obstructs law enforcement or other

governmental functions or services; or

(3) by force, threat of force, or physical action deprives any

person of a legal right or disturbs any person in the enjoyment

of a legal right.

(b) A person commits an offense if he knowingly participates in

a riot.

(c) It is a defense to prosecution under this section that the

assembly was at first lawful and when one of those assembled

manifested an intent to engage in conduct enumerated in

Subsection (a), the actor retired from the assembly.

(d) It is no defense to prosecution under this section that

another who was a party to the riot has been acquitted, has not

been arrested, prosecuted, or convicted, has been convicted of a

different offense or of a different type or class of offense, or

is immune from prosecution.

(e) Except as provided in Subsection (f), an offense under this

section is a Class B misdemeanor.

(f) An offense under this section is an offense of the same

classification as any offense of a higher grade committed by

anyone engaged in the riot if the offense was:

(1) in the furtherance of the purpose of the assembly; or

(2) an offense which should have been anticipated as a result of

the assembly.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 42.03. OBSTRUCTING HIGHWAY OR OTHER PASSAGEWAY. (a) A

person commits an offense if, without legal privilege or

authority, he intentionally, knowingly, or recklessly:

(1) obstructs a highway, street, sidewalk, railway, waterway,

elevator, aisle, hallway, entrance, or exit to which the public

or a substantial group of the public has access, or any other

place used for the passage of persons, vehicles, or conveyances,

regardless of the means of creating the obstruction and whether

the obstruction arises from his acts alone or from his acts and

the acts of others; or

(2) disobeys a reasonable request or order to move issued by a

person the actor knows to be or is informed is a peace officer, a

fireman, or a person with authority to control the use of the

premises:

(A) to prevent obstruction of a highway or any of those areas

mentioned in Subdivision (1); or

(B) to maintain public safety by dispersing those gathered in

dangerous proximity to a fire, riot, or other hazard.

(b) For purposes of this section, "obstruct" means to render

impassable or to render passage unreasonably inconvenient or

hazardous.

(c) An offense under this section is a Class B misdemeanor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 42.04. DEFENSE WHEN CONDUCT CONSISTS OF SPEECH OR OTHER

EXPRESSION. (a) If conduct that would otherwise violate Section

42.01(a)(5) (Unreasonable Noise), 42.03 (Obstructing Passageway),

or 42.055 (Funeral Service Disruptions) consists of speech or

other communication, of gathering with others to hear or observe

such speech or communication, or of gathering with others to

picket or otherwise express in a nonviolent manner a position on

social, economic, political, or religious questions, the actor

must be ordered to move, disperse, or otherwise remedy the

violation prior to his arrest if he has not yet intentionally

harmed the interests of others which those sections seek to

protect.

(b) The order required by this section may be given by a peace

officer, a fireman, a person with authority to control the use of

the premises, or any person directly affected by the violation.

(c) It is a defense to prosecution under Section 42.01(a)(5),

42.03, or 42.055:

(1) that in circumstances in which this section requires an

order no order was given;

(2) that an order, if given, was manifestly unreasonable in

scope; or

(3) that an order, if given, was promptly obeyed.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

2, Sec. 2, eff. May 19, 2006.

Sec. 42.05. DISRUPTING MEETING OR PROCESSION. (a) A person

commits an offense if, with intent to prevent or disrupt a lawful

meeting, procession, or gathering, he obstructs or interferes

with the meeting, procession, or gathering by physical action or

verbal utterance.

(b) An offense under this section is a Class B misdemeanor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 42.055. FUNERAL SERVICE DISRUPTIONS. (a) In this section:

(1) "Facility" means a building at which any portion of a

funeral service takes place, including a funeral parlor,

mortuary, private home, or established place of worship.

(2) "Funeral service" means a ceremony, procession, or memorial

service, including a wake or viewing, held in connection with the

burial or cremation of the dead.

(3) "Picketing" means:

(A) standing, sitting, or repeated walking, riding, driving, or

other similar action by a person displaying or carrying a banner,

placard, or sign;

(B) engaging in loud singing, chanting, whistling, or yelling,

with or without noise amplification through a device such as a

bullhorn or microphone; or

(C) blocking access to a facility or cemetery being used for a

funeral service.

(b) A person commits an offense if, during the period beginning

one hour before the service begins and ending one hour after the

service is completed, the person engages in picketing within

1,000 feet of a facility or cemetery being used for a funeral

service.

(c) An offense under this section is a Class B misdemeanor.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

2, Sec. 1, eff. May 19, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

256, Sec. 1, eff. June 4, 2007.

Sec. 42.06. FALSE ALARM OR REPORT. (a) A person commits an

offense if he knowingly initiates, communicates or circulates a

report of a present, past, or future bombing, fire, offense, or

other emergency that he knows is false or baseless and that would

ordinarily:

(1) cause action by an official or volunteer agency organized to

deal with emergencies;

(2) place a person in fear of imminent serious bodily injury; or

(3) prevent or interrupt the occupation of a building, room,

place of assembly, place to which the public has access, or

aircraft, automobile, or other mode of conveyance.

(b) An offense under this section is a Class A misdemeanor

unless the false report is of an emergency involving a public

primary or secondary school, public communications, public

transportation, public water, gas, or power supply or other

public service, in which event the offense is a state jail

felony.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1979, 66th Leg., p. 1114, ch. 530, Sec. 4, eff.

Aug. 27, 1979; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994.

Sec. 42.061. SILENT OR ABUSIVE CALLS TO 9-1-1 SERVICE. (a) In

this section "9-1-1 service" and "public safety answering point"

or "PSAP" have the meanings assigned by Section 772.001, Health

and Safety Code.

(b) A person commits an offense if the person makes a telephone

call to 9-1-1 when there is not an emergency and knowingly or

intentionally:

(1) remains silent; or

(2) makes abusive or harassing statements to a PSAP employee.

(c) A person commits an offense if the person knowingly permits

a telephone under the person's control to be used by another

person in a manner described in Subsection (b).

(d) An offense under this section is a Class B misdemeanor.

Added by Acts 1989, 71st Leg., ch. 582, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(2), eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994.

Sec. 42.062. INTERFERENCE WITH EMERGENCY TELEPHONE CALL. (a)

An individual commits an offense if the individual knowingly

prevents or interferes with another individual's ability to place

an emergency telephone call or to request assistance in an

emergency from a law enforcement agency, medical facility, or

other agency or entity the primary purpose of which is to provide

for the safety of individuals.

(b) An individual commits an offense if the individual

recklessly renders unusable a telephone that would otherwise be

used by another individual to place an emergency telephone call

or to request assistance in an emergency from a law enforcement

agency, medical facility, or other agency or entity the primary

purpose of which is to provide for the safety of individuals.

(c) An offense under this section is a Class A misdemeanor,

except that the offense is a state jail felony if the actor has

previously been convicted under this section.

(d) In this section, "emergency" means a condition or

circumstance in which any individual is or is reasonably believed

by the individual making a telephone call to be in fear of

imminent assault or in which property is or is reasonably

believed by the individual making the telephone call to be in

imminent danger of damage or destruction.

Added by Acts 2001, 77th Leg., ch. 690, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 460, Sec. 1, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1164, Sec. 1, eff. Sept.

1, 2003.

Sec. 42.07. HARASSMENT. (a) A person commits an offense if,

with intent to harass, annoy, alarm, abuse, torment, or embarrass

another, he:

(1) initiates communication by telephone, in writing, or by

electronic communication and in the course of the communication

makes a comment, request, suggestion, or proposal that is

obscene;

(2) threatens, by telephone, in writing, or by electronic

communication, in a manner reasonably likely to alarm the person

receiving the threat, to inflict bodily injury on the person or

to commit a felony against the person, a member of his family or

household, or his property;

(3) conveys, in a manner reasonably likely to alarm the person

receiving the report, a false report, which is known by the

conveyor to be false, that another person has suffered death or

serious bodily injury;

(4) causes the telephone of another to ring repeatedly or makes

repeated telephone communications anonymously or in a manner

reasonably likely to harass, annoy, alarm, abuse, torment,

embarrass, or offend another;

(5) makes a telephone call and intentionally fails to hang up or

disengage the connection;

(6) knowingly permits a telephone under the person's control to

be used by another to commit an offense under this section; or

(7) sends repeated electronic communications in a manner

reasonably likely to harass, annoy, alarm, abuse, torment,

embarrass, or offend another.

(b) In this section:

(1) "Electronic communication" means a transfer of signs,

signals, writing, images, sounds, data, or intelligence of any

nature transmitted in whole or in part by a wire, radio,

electromagnetic, photoelectronic, or photo-optical system. The

term includes:

(A) a communication initiated by electronic mail, instant

message, network call, or facsimile machine; and

(B) a communication made to a pager.

(2) "Family" and "household" have the meaning assigned by

Chapter 71, Family Code.

(3) "Obscene" means containing a patently offensive description

of or a solicitation to commit an ultimate sex act, including

sexual intercourse, masturbation, cunnilingus, fellatio, or

anilingus, or a description of an excretory function.

(c) An offense under this section is a Class B misdemeanor,

except that the offense is a Class A misdemeanor if the actor has

previously been convicted under this section.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1983, 68th Leg., p. 2204, ch. 411, Sec. 1, eff.

Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 10, Sec. 1, eff. March

19, 1993; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994; Acts 1995, 74th Leg., ch. 657, Sec. 1, eff. June 14, 1995;

Acts 1999, 76th Leg., ch. 62, Sec. 15.02(d), eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 1222, Sec. 1, eff. Sept. 1, 2001.

Sec. 42.072. STALKING. (a) A person commits an offense if the

person, on more than one occasion and pursuant to the same scheme

or course of conduct that is directed specifically at another

person, knowingly engages in conduct, including following the

other person, that:

(1) the actor knows or reasonably believes the other person will

regard as threatening:

(A) bodily injury or death for the other person;

(B) bodily injury or death for a member of the other person's

family or household; or

(C) that an offense will be committed against the other person's

property;

(2) causes the other person or a member of the other person's

family or household to be placed in fear of bodily injury or

death or fear that an offense will be committed against the other

person's property; and

(3) would cause a reasonable person to fear:

(A) bodily injury or death for himself or herself;

(B) bodily injury or death for a member of the person's family

or household; or

(C) that an offense will be committed against the person's

property.

(b) An offense under this section is a felony of the third

degree, except that the offense is a felony of the second degree

if the actor has previously been convicted under this section.

(c) In this section, "family," "household," and "member of a

household" have the meanings assigned by Chapter 71, Family Code.

Added by Acts 1997, 75th Leg., ch. 1, Sec. 1, eff. Jan. 28, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 15.02(e), eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1222, Sec. 2, eff. Sept.

1, 2001.

Sec. 42.08. ABUSE OF CORPSE. (a) A person commits an offense

if the person, without legal authority, knowingly:

(1) disinters, disturbs, damages, dissects, in whole or in part,

carries away, or treats in an offensive manner a human corpse;

(2) conceals a human corpse knowing it to be illegally

disinterred;

(3) sells or buys a human corpse or in any way traffics in a

human corpse;

(4) transmits or conveys, or procures to be transmitted or

conveyed, a human corpse to a place outside the state; or

(5) vandalizes, damages, or treats in an offensive manner the

space in which a human corpse has been interred or otherwise

permanently laid to rest.

(b) An offense under this section is a Class A misdemeanor.

(c) In this section, "human corpse" includes:

(1) any portion of a human corpse;

(2) the cremated remains of a human corpse; or

(3) any portion of the cremated remains of a human corpse.

(d) If conduct constituting an offense under this section also

constitutes an offense under another section of this code, the

actor may be prosecuted under either section or both sections.

(e) It is a defense to prosecution under this section that the

actor:

(1) as a member or agent of a cemetery organization, removed or

damaged anything that had been placed in or on any portion of the

organization's cemetery in violation of the rules of the

organization; or

(2) removed anything:

(A) placed in the cemetery in violation of the rules of the

cemetery organization; or

(B) placed in the cemetery by or with the cemetery

organization's consent but that, in the organization's judgment,

had become wrecked, unsightly, or dilapidated.

(f) In this section, "cemetery" and "cemetery organization" have

the meanings assigned by Section 711.001, Health and Safety Code.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Renumbered from Penal Code Sec. 42.10 by Acts 1993, 73rd Leg.,

ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Amended by:

Acts 2005, 79th Leg., Ch.

1025, Sec. 1, eff. June 18, 2005.

Sec. 42.09. CRUELTY TO LIVESTOCK ANIMALS. (a) A person commits

an offense if the person intentionally or knowingly:

(1) tortures a livestock animal;

(2) fails unreasonably to provide necessary food, water, or care

for a livestock animal in the person's custody;

(3) abandons unreasonably a livestock animal in the person's

custody;

(4) transports or confines a livestock animal in a cruel and

unusual manner;

(5) administers poison to a livestock animal, other than cattle,

horses, sheep, swine, or goats, belonging to another without

legal authority or the owner's effective consent;

(6) causes one livestock animal to fight with another livestock

animal or with an animal as defined by Section 42.092;

(7) uses a live livestock animal as a lure in dog race training

or in dog coursing on a racetrack;

(8) trips a horse; or

(9) seriously overworks a livestock animal.

(b) In this section:

(1) "Abandon" includes abandoning a livestock animal in the

person's custody without making reasonable arrangements for

assumption of custody by another person.

(2) "Cruel manner" includes a manner that causes or permits

unjustified or unwarranted pain or suffering.

(3) "Custody" includes responsibility for the health, safety,

and welfare of a livestock animal subject to the person's care

and control, regardless of ownership of the livestock animal.

(4) "Depredation" has the meaning assigned by Section 71.001,

Parks and Wildlife Code.

(5) "Livestock animal" means:

(A) cattle, sheep, swine, goats, ratites, or poultry commonly

raised for human consumption;

(B) a horse, pony, mule, donkey, or hinny;

(C) native or nonnative hoofstock raised under agriculture

practices; or

(D) native or nonnative fowl commonly raised under agricultural

practices.

(6) "Necessary food, water, or care" includes food, water, or

care provided to the extent required to maintain the livestock

animal in a state of good health.

(7) "Torture" includes any act that causes unjustifiable pain or

suffering.

(8) "Trip" means to use an object to cause a horse to fall or

lose its balance.

(c) An offense under Subsection (a)(2), (3), (4), or (9) is a

Class A misdemeanor, except that the offense is a state jail

felony if the person has previously been convicted two times

under this section, two times under Section 42.092, or one time

under this section and one time under Section 42.092. An offense

under Subsection (a)(1), (5), (6), (7), or (8) is a state jail

felony, except that the offense is a felony of the third degree

if the person has previously been convicted two times under this

section, two times under Section 42.092, or one time under this

section and one time under Section 42.092.

(d) It is a defense to prosecution under Subsection (a)(8) that

the actor tripped the horse for the purpose of identifying the

ownership of the horse or giving veterinary care to the horse.

(e) It is a defense to prosecution for an offense under this

section that the actor was engaged in bona fide experimentation

for scientific research.

(f) It is an exception to the application of this section that

the conduct engaged in by the actor is a generally accepted and

otherwise lawful:

(1) form of conduct occurring solely for the purpose of or in

support of:

(A) fishing, hunting, or trapping; or

(B) wildlife management, wildlife or depredation control, or

shooting preserve practices as regulated by state and federal

law; or

(2) animal husbandry or agriculture practice involving livestock

animals.

(g) This section does not create a civil cause of action for

damages or enforcement of this section.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1975, 64th Leg., p. 917, ch. 342, Sec. 12, eff.

Sept. 1, 1975; Acts 1985, 69th Leg., ch. 549, Sec. 1, eff. Sept.

1, 1985; Acts 1991, 72nd Leg., ch. 78, Sec. 1, eff. Aug. 26,

1991. Renumbered from Penal Code Sec. 42.11 and amended by Acts

1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994. Amended

by Acts 1995, 74th Leg., ch. 318, Sec. 15, eff. Sept. 1, 1995;

Acts 1997, 75th Leg., ch. 1283, Sec. 1, eff. Sept. 1, 1997; Acts

2001, 77th Leg., ch. 54, Sec. 3, eff. Sept. 1, 2001; Acts 2001,

77th Leg., ch. 450, Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th

Leg., ch. 1275, Sec. 2(116), eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

886, Sec. 1, eff. September 1, 2007.

Sec. 42.091. ATTACK ON ASSISTANCE ANIMAL. (a) A person commits

an offense if the person intentionally, knowingly, or recklessly

attacks, injures, or kills an assistance animal.

(b) A person commits an offense if the person intentionally,

knowingly, or recklessly incites or permits an animal owned by or

otherwise in the custody of the actor to attack, injure, or kill

an assistance animal and, as a result of the person's conduct,

the assistance animal is attacked, injured, or killed.

(c) An offense under this section is a:

(1) Class A misdemeanor if the actor or an animal owned by or

otherwise in the custody of the actor attacks an assistance

animal;

(2) state jail felony if the actor or an animal owned by or

otherwise in the custody of the actor injures an assistance

animal; or

(3) felony of the third degree if the actor or an animal owned

by or otherwise in the custody of the actor kills an assistance

animal.

(d) A court shall order a defendant convicted of an offense

under Subsection (a) to make restitution to the owner of the

assistance animal for:

(1) related veterinary or medical bills;

(2) the cost of:

(A) replacing the assistance animal; or

(B) retraining an injured assistance animal by an organization

generally recognized by agencies involved in the rehabilitation

of persons with disabilities as reputable and competent to

provide special equipment for or special training to an animal to

help a person with a disability; and

(3) any other expense reasonably incurred as a result of the

offense.

(e) In this section:

(1) "Assistance animal" has the meaning assigned by Section

121.002, Human Resources Code.

(2) "Custody" has the meaning assigned by Section 42.09.

Added by Acts 2003, 78th Leg., ch. 710, Sec. 2, eff. Sept. 1,

2003.

Sec. 42.092. CRUELTY TO NONLIVESTOCK ANIMALS. (a) In this

section:

(1) "Abandon" includes abandoning an animal in the person's

custody without making reasonable arrangements for assumption of

custody by another person.

(2) "Animal" means a domesticated living creature, including any

stray or feral cat or dog, and a wild living creature previously

captured. The term does not include an uncaptured wild living

creature or a livestock animal.

(3) "Cruel manner" includes a manner that causes or permits

unjustified or unwarranted pain or suffering.

(4) "Custody" includes responsibility for the health, safety,

and welfare of an animal subject to the person's care and

control, regardless of ownership of the animal.

(5) "Depredation" has the meaning assigned by Section 71.001,

Parks and Wildlife Code.

(6) "Livestock animal" has the meaning assigned by Section

42.09.

(7) "Necessary food, water, care, or shelter" includes food,

water, care, or shelter provided to the extent required to

maintain the animal in a state of good health.

(8) "Torture" includes any act that causes unjustifiable pain or

suffering.

(b) A person commits an offense if the person intentionally,

knowingly, or recklessly:

(1) tortures an animal or in a cruel manner kills or causes

serious bodily injury to an animal;

(2) without the owner's effective consent, kills, administers

poison to, or causes serious bodily injury to an animal;

(3) fails unreasonably to provide necessary food, water, care,

or shelter for an animal in the person's custody;

(4) abandons unreasonably an animal in the person's custody;

(5) transports or confines an animal in a cruel manner;

(6) without the owner's effective consent, causes bodily injury

to an animal;

(7) causes one animal to fight with another animal, if either

animal is not a dog;

(8) uses a live animal as a lure in dog race training or in dog

coursing on a racetrack; or

(9) seriously overworks an animal.

(c) An offense under Subsection (b)(3), (4), (5), (6), or (9) is

a Class A misdemeanor, except that the offense is a state jail

felony if the person has previously been convicted two times

under this section, two times under Section 42.09, or one time

under this section and one time under Section 42.09. An offense

under Subsection (b)(1), (2), (7), or (8) is a state jail felony,

except that the offense is a felony of the third degree if the

person has previously been convicted two times under this

section, two times under Section 42.09, or one time under this

section and one time under Section 42.09.

(d) It is a defense to prosecution under this section that:

(1) the actor had a reasonable fear of bodily injury to the

actor or to another person by a dangerous wild animal as defined

by Section 822.101, Health and Safety Code; or

(2) the actor was engaged in bona fide experimentation for

scientific research.

(e) It is a defense to prosecution under Subsection (b)(2) or

(6) that:

(1) the animal was discovered on the person's property in the

act of or after injuring or killing the person's livestock

animals or damaging the person's crops and that the person killed

or injured the animal at the time of this discovery; or

(2) the person killed or injured the animal within the scope of

the person's employment as a public servant or in furtherance of

activities or operations associated with electricity transmission

or distribution, electricity generation or operations associated

with the generation of electricity, or natural gas delivery.

(f) It is an exception to the application of this section that

the conduct engaged in by the actor is a generally accepted and

otherwise lawful:

(1) form of conduct occurring solely for the purpose of or in

support of:

(A) fishing, hunting, or trapping; or

(B) wildlife management, wildlife or depredation control, or

shooting preserve practices as regulated by state and federal

law; or

(2) animal husbandry or agriculture practice involving livestock

animals.

(g) This section does not create a civil cause of action for

damages or enforcement of the section.

Added by Acts 2007, 80th Leg., R.S., Ch.

886, Sec. 2, eff. September 1, 2007.

Sec. 42.10. DOG FIGHTING. (a) A person commits an offense if

the person intentionally or knowingly:

(1) causes a dog to fight with another dog;

(2) participates in the earnings of or operates a facility used

for dog fighting;

(3) uses or permits another to use any real estate, building,

room, tent, arena, or other property for dog fighting;

(4) owns or possesses dog-fighting equipment with the intent

that the equipment be used to train a dog for dog fighting or in

furtherance of dog fighting;

(5) owns or trains a dog with the intent that the dog be used in

an exhibition of dog fighting; or

(6) attends as a spectator an exhibition of dog fighting.

(b) In this section:

(1) "Dog fighting" means any situation in which one dog attacks

or fights with another dog.

(2) "Dog-fighting equipment" has the meaning assigned by Article

18.18(g), Code of Criminal Procedure.

(c) A conviction under Subsection (a)(2) or (3) may be had upon

the uncorroborated testimony of a party to the offense.

(d) It is a defense to prosecution under Subsection (a)(1) that

the actor caused a dog to fight with another dog to protect

livestock, other property, or a person from the other dog, and

for no other purpose.

(e) An offense under Subsection (a)(4), (5), or (6) is a Class A

misdemeanor. An offense under Subsection (a)(1), (2), or (3) is

a state jail felony.

Added by Acts 1983, 68th Leg., p. 1610, ch. 305, Sec. 1, eff.

Sept. 1, 1983. Renumbered from Penal Code Sec. 42.111 and amended

by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

644, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1357, Sec. 1, eff. September 1, 2009.

Sec. 42.11. DESTRUCTION OF FLAG. (a) A person commits an

offense if the person intentionally or knowingly damages,

defaces, mutilates, or burns the flag of the United States or the

State of Texas.

(b) In this section, "flag" means an emblem, banner, or other

standard or a copy of an emblem, standard, or banner that is an

official or commonly recognized depiction of the flag of the

United States or of this state and is capable of being flown from

a staff of any character or size. The term does not include a

representation of a flag on a written or printed document, a

periodical, stationery, a painting or photograph, or an article

of clothing or jewelry.

(c) It is an exception to the application of this section that

the act that would otherwise constitute an offense is done in

conformity with statutes of the United States or of this state

relating to the proper disposal of damaged flags.

(d) An offense under this section is a Class A misdemeanor.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 27, Sec. 1, eff.

Sept. 1, 1989. Renumbered from Penal Code Sec. 42.14 by Acts

1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Sec. 42.12. DISCHARGE OF FIREARM IN CERTAIN MUNICIPALITIES. (a)

A person commits an offense if the person recklessly discharges

a firearm inside the corporate limits of a municipality having a

population of 100,000 or more.

(b) An offense under this section is a Class A misdemeanor.

(c) If conduct constituting an offense under this section also

constitutes an offense under another section of this code, the

person may be prosecuted under either section.

(d) Subsection (a) does not affect the authority of a

municipality to enact an ordinance which prohibits the discharge

of a firearm.

Added by Acts 1995, 74th Leg., ch. 663, Sec. 1, eff. Sept. 1,

1995.

Sec. 42.13. USE OF LASER POINTERS. (a) A person commits an

offense if the person knowingly directs a light from a laser

pointer at a uniformed safety officer, including a peace officer,

security guard, firefighter, emergency medical service worker, or

other uniformed municipal, state, or federal officer.

(b) In this section, "laser pointer" means a device that emits a

visible light amplified by the stimulated emission of radiation.

(c) An offense under this section is a Class C misdemeanor.

Added by Acts 2003, 78th Leg., ch. 467, Sec. 1, eff. Sept. 1,

2003.

Sec. 42.14. ILLUMINATION OF AIRCRAFT BY INTENSE LIGHT. (a) A

person commits an offense if:

(1) the person intentionally directs a light from a laser

pointer or other light source at an aircraft; and

(2) the light has an intensity sufficient to impair the

operator's ability to control the aircraft.

(b) It is an affirmative defense to prosecution under this

section that the actor was using the light to send an emergency

distress signal.

(c) An offense under this section is a Class C misdemeanor

unless the intensity of the light impairs the operator's ability

to control the aircraft, in which event the offense is a Class A

misdemeanor.

(d) If conduct that constitutes an offense under this section

also constitutes an offense under any other law, the actor may be

prosecuted under this section or the other law.

(e) In this section, "laser pointer" has the meaning assigned by

Section 42.13.

Added by Acts 2007, 80th Leg., R.S., Ch.

680, Sec. 1, eff. September 1, 2007.



CHAPTER 43. PUBLIC INDECENCY

PENAL CODE

TITLE 9. OFFENSES AGAINST PUBLIC ORDER AND DECENCY

CHAPTER 43. PUBLIC INDECENCY

SUBCHAPTER A. PROSTITUTION

Sec. 43.01. DEFINITIONS. In this subchapter:

(1) "Deviate sexual intercourse" means any contact between the

genitals of one person and the mouth or anus of another person.

(2) "Prostitution" means the offense defined in Section 43.02.

(3) "Sexual contact" means any touching of the anus, breast, or

any part of the genitals of another person with intent to arouse

or gratify the sexual desire of any person.

(4) "Sexual conduct" includes deviate sexual intercourse, sexual

contact, and sexual intercourse.

(5) "Sexual intercourse" means any penetration of the female sex

organ by the male sex organ.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1979, 66th Leg., p. 373, ch. 168, Sec. 2, eff.

Aug. 27, 1979; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994.

Sec. 43.02. PROSTITUTION. (a) A person commits an offense if

he knowingly:

(1) offers to engage, agrees to engage, or engages in sexual

conduct for a fee; or

(2) solicits another in a public place to engage with him in

sexual conduct for hire.

(b) An offense is established under Subsection (a)(1) whether

the actor is to receive or pay a fee. An offense is established

under Subsection (a)(2) whether the actor solicits a person to

hire him or offers to hire the person solicited.

(c) An offense under this section is a Class B misdemeanor,

unless the actor has previously been convicted one or two times

of an offense under this section, in which event it is a Class A

misdemeanor. If the actor has previously been convicted three or

more times of an offense under this section, the offense is a

state jail felony.

(d) It is a defense to prosecution under this section that the

actor engaged in the conduct that constitutes the offense because

the actor was the victim of conduct that constitutes an offense

under Section 20A.02.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1977, 65th Leg., p. 757, ch. 286, Sec. 1, eff.

May 27, 1977; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994; Acts 2001, 77th Leg., ch. 987, Sec. 1, eff. Sept.

1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1002, Sec. 8, eff. September 1, 2009.

Sec. 43.03. PROMOTION OF PROSTITUTION. (a) A person commits an

offense if, acting other than as a prostitute receiving

compensation for personally rendered prostitution services, he or

she knowingly:

(1) receives money or other property pursuant to an agreement to

participate in the proceeds of prostitution; or

(2) solicits another to engage in sexual conduct with another

person for compensation.

(b) An offense under this section is a Class A misdemeanor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1977, 65th Leg., p. 758, ch. 287, Sec. 1, eff.

May 27, 1977; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994.

Sec. 43.04. AGGRAVATED PROMOTION OF PROSTITUTION. (a) A person

commits an offense if he knowingly owns, invests in, finances,

controls, supervises, or manages a prostitution enterprise that

uses two or more prostitutes.

(b) An offense under this section is a felony of the third

degree.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 43.05. COMPELLING PROSTITUTION. (a) A person commits an

offense if the person knowingly:

(1) causes another by force, threat, or fraud to commit

prostitution; or

(2) causes by any means a child younger than 18 years to commit

prostitution, regardless of whether the actor knows the age of

the child at the time the actor commits the offense.

(b) An offense under this section is a felony of the second

degree.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1002, Sec. 9, eff. September 1, 2009.

Sec. 43.06. ACCOMPLICE WITNESS; TESTIMONY AND IMMUNITY. (a) A

party to an offense under this subchapter may be required to

furnish evidence or testify about the offense.

(b) A party to an offense under this subchapter may not be

prosecuted for any offense about which he is required to furnish

evidence or testify, and the evidence and testimony may not be

used against the party in any adjudicatory proceeding except a

prosecution for aggravated perjury.

(c) For purposes of this section, "adjudicatory proceeding"

means a proceeding before a court or any other agency of

government in which the legal rights, powers, duties, or

privileges of specified parties are determined.

(d) A conviction under this subchapter may be had upon the

uncorroborated testimony of a party to the offense.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

SUBCHAPTER B. OBSCENITY

Sec. 43.21. DEFINITIONS. (a) In this subchapter:

(1) "Obscene" means material or a performance that:

(A) the average person, applying contemporary community

standards, would find that taken as a whole appeals to the

prurient interest in sex;

(B) depicts or describes:

(i) patently offensive representations or descriptions of

ultimate sexual acts, normal or perverted, actual or simulated,

including sexual intercourse, sodomy, and sexual bestiality; or

(ii) patently offensive representations or descriptions of

masturbation, excretory functions, sadism, masochism, lewd

exhibition of the genitals, the male or female genitals in a

state of sexual stimulation or arousal, covered male genitals in

a discernibly turgid state or a device designed and marketed as

useful primarily for stimulation of the human genital organs; and

(C) taken as a whole, lacks serious literary, artistic,

political, and scientific value.

(2) "Material" means anything tangible that is capable of being

used or adapted to arouse interest, whether through the medium of

reading, observation, sound, or in any other manner, but does not

include an actual three dimensional obscene device.

(3) "Performance" means a play, motion picture, dance, or other

exhibition performed before an audience.

(4) "Patently offensive" means so offensive on its face as to

affront current community standards of decency.

(5) "Promote" means to manufacture, issue, sell, give, provide,

lend, mail, deliver, transfer, transmit, publish, distribute,

circulate, disseminate, present, exhibit, or advertise, or to

offer or agree to do the same.

(6) "Wholesale promote" means to manufacture, issue, sell,

provide, mail, deliver, transfer, transmit, publish, distribute,

circulate, disseminate, or to offer or agree to do the same for

purpose of resale.

(7) "Obscene device" means a device including a dildo or

artificial vagina, designed or marketed as useful primarily for

the stimulation of human genital organs.

(b) If any of the depictions or descriptions of sexual conduct

described in this section are declared by a court of competent

jurisdiction to be unlawfully included herein, this declaration

shall not invalidate this section as to other patently offensive

sexual conduct included herein.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1975, 64th Leg., p. 372, ch. 163, Sec. 1, eff.

Sept. 1, 1975; Acts 1979, 66th Leg., p. 1974, ch. 778, Sec. 1,

eff. Sept. 1, 1979; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01,

eff. Sept. 1, 1994.

Sec. 43.22. OBSCENE DISPLAY OR DISTRIBUTION. (a) A person

commits an offense if he intentionally or knowingly displays or

distributes an obscene photograph, drawing, or similar visual

representation or other obscene material and is reckless about

whether a person is present who will be offended or alarmed by

the display or distribution.

(b) An offense under this section is a Class C misdemeanor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 43.23. OBSCENITY. (a) A person commits an offense if,

knowing its content and character, he wholesale promotes or

possesses with intent to wholesale promote any obscene material

or obscene device.

(b) Except as provided by Subsection (h), an offense under

Subsection (a) is a state jail felony.

(c) A person commits an offense if, knowing its content and

character, he:

(1) promotes or possesses with intent to promote any obscene

material or obscene device; or

(2) produces, presents, or directs an obscene performance or

participates in a portion thereof that is obscene or that

contributes to its obscenity.

(d) Except as provided by Subsection (h), an offense under

Subsection (c) is a Class A misdemeanor.

(e) A person who promotes or wholesale promotes obscene material

or an obscene device or possesses the same with intent to promote

or wholesale promote it in the course of his business is presumed

to do so with knowledge of its content and character.

(f) A person who possesses six or more obscene devices or

identical or similar obscene articles is presumed to possess them

with intent to promote the same.

(g) It is an affirmative defense to prosecution under this

section that the person who possesses or promotes material or a

device proscribed by this section does so for a bona fide

medical, psychiatric, judicial, legislative, or law enforcement

purpose.

(h) The punishment for an offense under Subsection (a) is

increased to the punishment for a felony of the third degree and

the punishment for an offense under Subsection (c) is increased

to the punishment for a state jail felony if it is shown on the

trial of the offense that obscene material that is the subject of

the offense visually depicts activities described by Section

43.21(a)(1)(B) engaged in by:

(1) a child younger than 18 years of age at the time the image

of the child was made;

(2) an image that to a reasonable person would be virtually

indistinguishable from the image of a child younger than 18 years

of age; or

(3) an image created, adapted, or modified to be the image of an

identifiable child.

(i) In this section, "identifiable child" means a person,

recognizable as an actual person by the person's face, likeness,

or other distinguishing characteristic, such as a unique

birthmark or other recognizable feature:

(1) who was younger than 18 years of age at the time the visual

depiction was created, adapted, or modified; or

(2) whose image as a person younger than 18 years of age was

used in creating, adapting, or modifying the visual depiction.

(j) An attorney representing the state who seeks an increase in

punishment under Subsection (h)(3) is not required to prove the

actual identity of an identifiable child.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1979, 66th Leg., p. 1975, ch. 778, Sec. 2, eff.

Sept. 1, 1979; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994; Acts 2003, 78th Leg., ch. 1005, Sec. 1, eff. Sept.

1, 2003.

Sec. 43.24. SALE, DISTRIBUTION, OR DISPLAY OF HARMFUL MATERIAL

TO MINOR. (a) For purposes of this section:

(1) "Minor" means an individual younger than 18 years.

(2) "Harmful material" means material whose dominant theme taken

as a whole:

(A) appeals to the prurient interest of a minor, in sex, nudity,

or excretion;

(B) is patently offensive to prevailing standards in the adult

community as a whole with respect to what is suitable for minors;

and

(C) is utterly without redeeming social value for minors.

(b) A person commits an offense if, knowing that the material is

harmful:

(1) and knowing the person is a minor, he sells, distributes,

exhibits, or possesses for sale, distribution, or exhibition to a

minor harmful material;

(2) he displays harmful material and is reckless about whether a

minor is present who will be offended or alarmed by the display;

or

(3) he hires, employs, or uses a minor to do or accomplish or

assist in doing or accomplishing any of the acts prohibited in

Subsection (b)(1) or (b)(2).

(c) It is a defense to prosecution under this section that:

(1) the sale, distribution, or exhibition was by a person having

scientific, educational, governmental, or other similar

justification; or

(2) the sale, distribution, or exhibition was to a minor who was

accompanied by a consenting parent, guardian, or spouse.

(d) An offense under this section is a Class A misdemeanor

unless it is committed under Subsection (b)(3) in which event it

is a felony of the third degree.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 43.25. SEXUAL PERFORMANCE BY A CHILD. (a) In this

section:

(1) "Sexual performance" means any performance or part thereof

that includes sexual conduct by a child younger than 18 years of

age.

(2) "Sexual conduct" means sexual contact, actual or simulated

sexual intercourse, deviate sexual intercourse, sexual

bestiality, masturbation, sado-masochistic abuse, or lewd

exhibition of the genitals, the anus, or any portion of the

female breast below the top of the areola.

(3) "Performance" means any play, motion picture, photograph,

dance, or other visual representation that can be exhibited

before an audience of one or more persons.

(4) "Produce" with respect to a sexual performance includes any

conduct that directly contributes to the creation or manufacture

of the sexual performance.

(5) "Promote" means to procure, manufacture, issue, sell, give,

provide, lend, mail, deliver, transfer, transmit, publish,

distribute, circulate, disseminate, present, exhibit, or

advertise or to offer or agree to do any of the above.

(6) "Simulated" means the explicit depiction of sexual conduct

that creates the appearance of actual sexual conduct and during

which a person engaging in the conduct exhibits any uncovered

portion of the breasts, genitals, or buttocks.

(7) "Deviate sexual intercourse" and "sexual contact" have the

meanings assigned by Section 43.01.

(b) A person commits an offense if, knowing the character and

content thereof, he employs, authorizes, or induces a child

younger than 18 years of age to engage in sexual conduct or a

sexual performance. A parent or legal guardian or custodian of a

child younger than 18 years of age commits an offense if he

consents to the participation by the child in a sexual

performance.

(c) An offense under Subsection (b) is a felony of the second

degree, except that the offense is a felony of the first degree

if the victim is younger than 14 years of age at the time the

offense is committed.

(d) A person commits an offense if, knowing the character and

content of the material, he produces, directs, or promotes a

performance that includes sexual conduct by a child younger than

18 years of age.

(e) An offense under Subsection (d) is a felony of the third

degree, except that the offense is a felony of the second degree

if the victim is younger than 14 years of age at the time the

offense is committed.

(f) It is an affirmative defense to a prosecution under this

section that:

(1) the defendant was the spouse of the child at the time of the

offense;

(2) the conduct was for a bona fide educational, medical,

psychological, psychiatric, judicial, law enforcement, or

legislative purpose; or

(3) the defendant is not more than two years older than the

child.

(g) When it becomes necessary for the purposes of this section

or Section 43.26 to determine whether a child who participated in

sexual conduct was younger than 18 years of age, the court or

jury may make this determination by any of the following methods:

(1) personal inspection of the child;

(2) inspection of the photograph or motion picture that shows

the child engaging in the sexual performance;

(3) oral testimony by a witness to the sexual performance as to

the age of the child based on the child's appearance at the time;

(4) expert medical testimony based on the appearance of the

child engaging in the sexual performance; or

(5) any other method authorized by law or by the rules of

evidence at common law.

Added by Acts 1977, 65th Leg., p. 1035, ch. 381, Sec. 1, eff.

June 10, 1977. Amended by Acts 1979, 66th Leg., p. 1976, ch. 779,

Sec. 1, eff. Sept. 1, 1979; Acts 1985, 69th Leg., ch. 530, Sec.

1, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01,

eff. Sept. 1, 1994; Acts 1999, 76th Leg., ch. 1415, Sec. 22(b),

eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1005, Sec. 4, 5

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

593, Sec. 1.20, eff. September 1, 2007.

Sec. 43.251. EMPLOYMENT HARMFUL TO CHILDREN. (a) In this

section:

(1) "Child" means a person younger than 18 years of age.

(2) "Massage" has the meaning assigned to the term "massage

therapy" by Section 455.001, Occupations Code.

(3) "Massage establishment" has the meaning assigned by Section

455.001, Occupations Code.

(4) "Nude" means a child who is:

(A) entirely unclothed; or

(B) clothed in a manner that leaves uncovered or visible through

less than fully opaque clothing any portion of the breasts below

the top of the areola of the breasts, if the child is female, or

any portion of the genitals or buttocks.

(5) "Sexually oriented commercial activity" means a massage

establishment, nude studio, modeling studio, love parlor, or

other similar commercial enterprise the primary business of which

is the offering of a service that is intended to provide sexual

stimulation or sexual gratification to the customer.

(6) "Topless" means a female child clothed in a manner that

leaves uncovered or visible through less than fully opaque

clothing any portion of her breasts below the top of the areola.

(b) A person commits an offense if the person employs,

authorizes, or induces a child to work:

(1) in a sexually oriented commercial activity; or

(2) in any place of business permitting, requesting, or

requiring a child to work nude or topless.

(c) An offense under this section is a Class A misdemeanor.

Added by Acts 1987, 70th Leg., ch. 783, Sec. 1, eff. Aug. 31,

1987. Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994; Acts 2001, 77th Leg., ch. 1420, Sec. 14.832, eff.

Sept. 1, 2001.

Sec. 43.26. POSSESSION OR PROMOTION OF CHILD PORNOGRAPHY. (a)

A person commits an offense if:

(1) the person knowingly or intentionally possesses visual

material that visually depicts a child younger than 18 years of

age at the time the image of the child was made who is engaging

in sexual conduct; and

(2) the person knows that the material depicts the child as

described by Subdivision (1).

(b) In this section:

(1) "Promote" has the meaning assigned by Section 43.25.

(2) "Sexual conduct" has the meaning assigned by Section 43.25.

(3) "Visual material" means:

(A) any film, photograph, videotape, negative, or slide or any

photographic reproduction that contains or incorporates in any

manner any film, photograph, videotape, negative, or slide; or

(B) any disk, diskette, or other physical medium that allows an

image to be displayed on a computer or other video screen and any

image transmitted to a computer or other video screen by

telephone line, cable, satellite transmission, or other method.

(c) The affirmative defenses provided by Section 43.25(f) also

apply to a prosecution under this section.

(d) An offense under Subsection (a) is a felony of the third

degree.

(e) A person commits an offense if:

(1) the person knowingly or intentionally promotes or possesses

with intent to promote material described by Subsection (a)(1);

and

(2) the person knows that the material depicts the child as

described by Subsection (a)(1).

(f) A person who possesses visual material that contains six or

more identical visual depictions of a child as described by

Subsection (a)(1) is presumed to possess the material with the

intent to promote the material.

(g) An offense under Subsection (e) is a felony of the second

degree.

Added by Acts 1985, 69th Leg., ch. 530, Sec. 2, eff. Sept. 1,

1985. Amended by Acts 1989, 71st Leg., ch. 361, Sec. 1, eff.

Sept. 1, 1989; Acts 1989, 71st Leg., ch. 968, Sec. 1, eff. Sept.

1, 1989; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994; Acts 1995, 74th Leg., ch. 76, Sec. 14.51, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 933, Sec. 1, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 1415, Sec. 22(c), eff. Sept. 1, 1999.

Sec. 43.27. DUTY TO REPORT. (a) For purposes of this section,

" visual material" has the meaning assigned by Section 43.26.

(b) A business that develops or processes visual material and

determines that the material may be evidence of a criminal

offense under this subchapter shall report the existence of the

visual material to a local law enforcement agency.

Added by Acts 2003, 78th Leg., ch. 1005, Sec. 6, eff. Sept. 1,

2003.






TITLE 10. OFFENSES AGAINST PUBLIC HEALTH, SAFETY, AND MORALS

CHAPTER 46. WEAPONS

PENAL CODE

TITLE 10. OFFENSES AGAINST PUBLIC HEALTH, SAFETY, AND MORALS

CHAPTER 46. WEAPONS

Sec. 46.01. DEFINITIONS. In this chapter:

(1) "Club" means an instrument that is specially designed, made,

or adapted for the purpose of inflicting serious bodily injury or

death by striking a person with the instrument, and includes but

is not limited to the following:

(A) blackjack;

(B) nightstick;

(C) mace;

(D) tomahawk.

(2) "Explosive weapon" means any explosive or incendiary bomb,

grenade, rocket, or mine, that is designed, made, or adapted for

the purpose of inflicting serious bodily injury, death, or

substantial property damage, or for the principal purpose of

causing such a loud report as to cause undue public alarm or

terror, and includes a device designed, made, or adapted for

delivery or shooting an explosive weapon.

(3) "Firearm" means any device designed, made, or adapted to

expel a projectile through a barrel by using the energy generated

by an explosion or burning substance or any device readily

convertible to that use. Firearm does not include a firearm that

may have, as an integral part, a folding knife blade or other

characteristics of weapons made illegal by this chapter and that

is:

(A) an antique or curio firearm manufactured before 1899; or

(B) a replica of an antique or curio firearm manufactured before

1899, but only if the replica does not use rim fire or center

fire ammunition.

(4) "Firearm silencer" means any device designed, made, or

adapted to muffle the report of a firearm.

(5) "Handgun" means any firearm that is designed, made, or

adapted to be fired with one hand.

(6) "Illegal knife" means a:

(A) knife with a blade over five and one-half inches;

(B) hand instrument designed to cut or stab another by being

thrown;

(C) dagger, including but not limited to a dirk, stiletto, and

poniard;

(D) bowie knife;

(E) sword; or

(F) spear.

(7) "Knife" means any bladed hand instrument that is capable of

inflicting serious bodily injury or death by cutting or stabbing

a person with the instrument.

(8) "Knuckles" means any instrument that consists of finger

rings or guards made of a hard substance and that is designed,

made, or adapted for the purpose of inflicting serious bodily

injury or death by striking a person with a fist enclosed in the

knuckles.

(9) "Machine gun" means any firearm that is capable of shooting

more than two shots automatically, without manual reloading, by a

single function of the trigger.

(10) "Short-barrel firearm" means a rifle with a barrel length

of less than 16 inches or a shotgun with a barrel length of less

than 18 inches, or any weapon made from a shotgun or rifle if, as

altered, it has an overall length of less than 26 inches.

(11) "Switchblade knife" means any knife that has a blade that

folds, closes, or retracts into the handle or sheath and that

opens automatically by pressure applied to a button or other

device located on the handle or opens or releases a blade from

the handle or sheath by the force of gravity or by the

application of centrifugal force. The term does not include a

knife that has a spring, detent, or other mechanism designed to

create a bias toward closure and that requires exertion applied

to the blade by hand, wrist, or arm to overcome the bias toward

closure and open the knife.

(12) "Armor-piercing ammunition" means handgun ammunition that

is designed primarily for the purpose of penetrating metal or

body armor and to be used principally in pistols and revolvers.

(13) "Hoax bomb" means a device that:

(A) reasonably appears to be an explosive or incendiary device;

or

(B) by its design causes alarm or reaction of any type by an

official of a public safety agency or a volunteer agency

organized to deal with emergencies.

(14) "Chemical dispensing device" means a device, other than a

small chemical dispenser sold commercially for personal

protection, that is designed, made, or adapted for the purpose of

dispensing a substance capable of causing an adverse

psychological or physiological effect on a human being.

(15) "Racetrack" has the meaning assigned that term by the Texas

Racing Act (Article 179e, Vernon's Texas Civil Statutes).

(16) "Zip gun" means a device or combination of devices that was

not originally a firearm and is adapted to expel a projectile

through a smooth-bore or rifled-bore barrel by using the energy

generated by an explosion or burning substance.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1975, 64th Leg., p. 917, ch. 342, Sec. 13, eff.

Sept. 1, 1975; Acts 1983, 68th Leg., p. 2650, ch. 457, Sec. 1,

eff. Sept. 1, 1983; Acts 1983, 68th Leg., p. 4830, ch. 852, Sec.

1, eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 167, Sec.

5.01(a)(46), eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 749,

Sec. 1, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 229, Sec.

1, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01,

eff. Sept. 1, 1994; Acts 1999, 76th Leg., ch. 1445, Sec. 1, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 12A.001, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1199, Sec. 1, eff. September 1, 2009.

Sec. 46.02. UNLAWFUL CARRYING WEAPONS. (a) A person commits an

offense if the person intentionally, knowingly, or recklessly

carries on or about his or her person a handgun, illegal knife,

or club if the person is not:

(1) on the person's own premises or premises under the person's

control; or

(2) inside of or directly en route to a motor vehicle that is

owned by the person or under the person's control.

(a-1) A person commits an offense if the person intentionally,

knowingly, or recklessly carries on or about his or her person a

handgun in a motor vehicle that is owned by the person or under

the person's control at any time in which:

(1) the handgun is in plain view; or

(2) the person is:

(A) engaged in criminal activity, other than a Class C

misdemeanor that is a violation of a law or ordinance regulating

traffic;

(B) prohibited by law from possessing a firearm; or

(C) a member of a criminal street gang, as defined by Section

71.01.

(a-2) For purposes of this section, "premises" includes real

property and a recreational vehicle that is being used as living

quarters, regardless of whether that use is temporary or

permanent. In this subsection, "recreational vehicle" means a

motor vehicle primarily designed as temporary living quarters or

a vehicle that contains temporary living quarters and is designed

to be towed by a motor vehicle. The term includes a travel

trailer, camping trailer, truck camper, motor home, and horse

trailer with living quarters.

(b) Except as provided by Subsection (c), an offense under this

section is a Class A misdemeanor.

(c) An offense under this section is a felony of the third

degree if the offense is committed on any premises licensed or

issued a permit by this state for the sale of alcoholic

beverages.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1975, 64th Leg., p. 109, ch. 49, Sec. 1, eff.

April 15, 1975; Acts 1975, 64th Leg., p. 918, ch. 342, Sec. 14,

eff. Sept. 1, 1975; Acts 1975, 64th Leg., p. 1330, ch. 494, Sec.

2, eff. June 19, 1975; Acts 1977, 65th Leg., p. 1879, ch. 746,

Sec. 26, eff. Aug. 29, 1977; Acts 1981, 67th Leg., p. 2273, ch.

552, Sec. 1, eff. Aug. 31, 1981; Acts 1983, 68th Leg., p. 5113,

ch. 931, Sec. 1, eff. Aug. 29, 1983; Acts 1987, 70th Leg., ch.

262, Sec. 21, eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 873,

Sec. 25, eff. Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 168, Sec.

1, eff. Sept. 1, 1991. Redesignated from Penal Code Sec. 46.02,

46.03 and amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01,

eff. Sept. 1, 1994. Amended by Acts 1995, 74th Leg., ch. 229,

Sec. 2, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 318, Sec.

16, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 754, Sec. 15,

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 790, Sec. 16, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 998, Sec. 3, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 10.02, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1221, Sec. 1, eff. June 20, 1997;

Acts 1997, 75th Leg., ch. 1261, Sec. 24, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

693, Sec. 1, eff. September 1, 2007.

Sec. 46.03. PLACES WEAPONS PROHIBITED. (a) A person commits an

offense if the person intentionally, knowingly, or recklessly

possesses or goes with a firearm, illegal knife, club, or

prohibited weapon listed in Section 46.05(a):

(1) on the physical premises of a school or educational

institution, any grounds or building on which an activity

sponsored by a school or educational institution is being

conducted, or a passenger transportation vehicle of a school or

educational institution, whether the school or educational

institution is public or private, unless pursuant to written

regulations or written authorization of the institution;

(2) on the premises of a polling place on the day of an election

or while early voting is in progress;

(3) on the premises of any government court or offices utilized

by the court, unless pursuant to written regulations or written

authorization of the court;

(4) on the premises of a racetrack;

(5) in or into a secured area of an airport; or

(6) within 1,000 feet of premises the location of which is

designated by the Texas Department of Criminal Justice as a place

of execution under Article 43.19, Code of Criminal Procedure, on

a day that a sentence of death is set to be imposed on the

designated premises and the person received notice that:

(A) going within 1,000 feet of the premises with a weapon listed

under this subsection was prohibited; or

(B) possessing a weapon listed under this subsection within

1,000 feet of the premises was prohibited.

(b) It is a defense to prosecution under Subsections (a)(1)-(4)

that the actor possessed a firearm while in the actual discharge

of his official duties as a member of the armed forces or

national guard or a guard employed by a penal institution, or an

officer of the court.

(c) In this section:

(1) "Premises" has the meaning assigned by Section 46.035.

(2) "Secured area" means an area of an airport terminal building

to which access is controlled by the inspection of persons and

property under federal law.

(d) It is a defense to prosecution under Subsection (a)(5) that

the actor possessed a firearm or club while traveling to or from

the actor's place of assignment or in the actual discharge of

duties as:

(1) a member of the armed forces or national guard;

(2) a guard employed by a penal institution; or

(3) a security officer commissioned by the Texas Private

Security Board if:

(A) the actor is wearing a distinctive uniform; and

(B) the firearm or club is in plain view; or

(4) a security officer who holds a personal protection

authorization under Chapter 1702, Occupations Code, provided that

the officer is either:

(A) wearing the uniform of a security officer, including any

uniform or apparel described by Section 1702.323(d), Occupations

Code, and carrying the officer's firearm in plain view; or

(B) not wearing the uniform of a security officer and carrying

the officer's firearm in a concealed manner.

(e) It is a defense to prosecution under Subsection (a)(5) that

the actor checked all firearms as baggage in accordance with

federal or state law or regulations before entering a secured

area.

(f) It is not a defense to prosecution under this section that

the actor possessed a handgun and was licensed to carry a

concealed handgun under Subchapter H, Chapter 411, Government

Code.

(g) An offense under this section is a third degree felony.

(h) It is a defense to prosecution under Subsection (a)(4) that

the actor possessed a firearm or club while traveling to or from

the actor's place of assignment or in the actual discharge of

duties as a security officer commissioned by the Texas Board of

Private Investigators and Private Security Agencies, if:

(1) the actor is wearing a distinctive uniform; and

(2) the firearm or club is in plain view.

(i) It is an exception to the application of Subsection (a)(6)

that the actor possessed a firearm or club:

(1) while in a vehicle being driven on a public road; or

(2) at the actor's residence or place of employment.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1983, 68th Leg., p. 2962, ch. 508, Sec. 1, eff.

Aug. 29, 1983; Acts 1989, 71st Leg., ch. 749, Sec. 2, eff. Sept.

1, 1989; Acts 1991, 72nd Leg., ch. 203, Sec. 2.79; Acts 1991,

72nd Leg., ch. 386, Sec. 71, eff. Aug. 26, 1991; Acts 1991, 72nd

Leg., ch. 433, Sec. 1, eff. Sept. 1, 1991; Acts 1991, 72nd Leg.,

ch. 554, Sec. 50, eff. Sept. 1, 1991. Renumbered from Penal Code

Sec. 46.04 and amended by Acts 1993, 73rd Leg., ch. 900, Sec.

1.01, eff. Sept. 1, 1994. Amended by Acts 1995, 74th Leg., ch.

229, Sec. 3, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 260,

Sec. 42, eff. May 30, 1995; Acts 1995, 74th Leg., ch. 318, Sec.

17, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 790, Sec. 17,

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 10.03,

31.01(70), eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1043,

Sec. 1, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1221, Sec.

2, 3, eff. June 20, 1997; Acts 1997, 75th Leg., ch. 1261, Sec.

25, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1060, Sec. 1, 2

eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1178, Sec. 3, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 4B.21, eff. September 1, 2009.

Sec. 46.035. UNLAWFUL CARRYING OF HANDGUN BY LICENSE HOLDER.

(a) A license holder commits an offense if the license holder

carries a handgun on or about the license holder's person under

the authority of Subchapter H, Chapter 411, Government Code, and

intentionally fails to conceal the handgun.

(b) A license holder commits an offense if the license holder

intentionally, knowingly, or recklessly carries a handgun under

the authority of Subchapter H, Chapter 411, Government Code,

regardless of whether the handgun is concealed, on or about the

license holder's person:

(1) on the premises of a business that has a permit or license

issued under Chapter 25, 28, 32, 69, or 74, Alcoholic Beverage

Code, if the business derives 51 percent or more of its income

from the sale or service of alcoholic beverages for on-premises

consumption, as determined by the Texas Alcoholic Beverage

Commission under Section 104.06, Alcoholic Beverage Code;

(2) on the premises where a high school, collegiate, or

professional sporting event or interscholastic event is taking

place, unless the license holder is a participant in the event

and a handgun is used in the event;

(3) on the premises of a correctional facility;

(4) on the premises of a hospital licensed under Chapter 241,

Health and Safety Code, or on the premises of a nursing home

licensed under Chapter 242, Health and Safety Code, unless the

license holder has written authorization of the hospital or

nursing home administration, as appropriate;

(5) in an amusement park; or

(6) on the premises of a church, synagogue, or other established

place of religious worship.

(c) A license holder commits an offense if the license holder

intentionally, knowingly, or recklessly carries a handgun under

the authority of Subchapter H, Chapter 411, Government Code,

regardless of whether the handgun is concealed, at any meeting of

a governmental entity.

(d) A license holder commits an offense if, while intoxicated,

the license holder carries a handgun under the authority of

Subchapter H, Chapter 411, Government Code, regardless of whether

the handgun is concealed.

(e) A license holder who is licensed as a security officer under

Chapter 1702, Occupations Code, and employed as a security

officer commits an offense if, while in the course and scope of

the security officer's employment, the security officer violates

a provision of Subchapter H, Chapter 411, Government Code.

(f) In this section:

(1) "Amusement park" means a permanent indoor or outdoor

facility or park where amusement rides are available for use by

the public that is located in a county with a population of more

than one million, encompasses at least 75 acres in surface area,

is enclosed with access only through controlled entries, is open

for operation more than 120 days in each calendar year, and has

security guards on the premises at all times. The term does not

include any public or private driveway, street, sidewalk or

walkway, parking lot, parking garage, or other parking area.

(2) "License holder" means a person licensed to carry a handgun

under Subchapter H, Chapter 411, Government Code.

(3) "Premises" means a building or a portion of a building. The

term does not include any public or private driveway, street,

sidewalk or walkway, parking lot, parking garage, or other

parking area.

(g) An offense under Subsection (a), (b), (c), (d), or (e) is a

Class A misdemeanor, unless the offense is committed under

Subsection (b)(1) or (b)(3), in which event the offense is a

felony of the third degree.

(h) It is a defense to prosecution under Subsection (a) that the

actor, at the time of the commission of the offense, displayed

the handgun under circumstances in which the actor would have

been justified in the use of deadly force under Chapter 9.

Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch.

1214, Sec. 2

(h-1) It is a defense to prosecution under Subsections (b) and

(c) that the actor, at the time of the commission of the offense,

was:

(1) an active judicial officer, as defined by Section 411.201,

Government Code; or

(2) a bailiff designated by the active judicial officer and

engaged in escorting the officer.

Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch.

1222, Sec. 5

(h-1) It is a defense to prosecution under Subsections (b)(1),

(2), and (4)-(6), and (c) that at the time of the commission of

the offense, the actor was:

(1) a judge or justice of a federal court;

(2) an active judicial officer, as defined by Section 411.201,

Government Code; or

(3) a district attorney, assistant district attorney, criminal

district attorney, assistant criminal district attorney, county

attorney, or assistant county attorney.

(i) Subsections (b)(4), (b)(5), (b)(6), and (c) do not apply if

the actor was not given effective notice under Section 30.06.

(j) Subsections (a) and (b)(1) do not apply to a historical

reenactment performed in compliance with the rules of the Texas

Alcoholic Beverage Commission.

(k) It is a defense to prosecution under Subsection (b)(1) that

the actor was not given effective notice under Section 411.204,

Government Code.

Added by Acts 1995, 74th Leg., ch. 229, Sec. 4, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 10.04, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1261, Sec. 26, 27, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1420, Sec. 14.833, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

976, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1214, Sec. 2, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1222, Sec. 5, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

687, Sec. 1, eff. September 1, 2009.

Sec. 46.04. UNLAWFUL POSSESSION OF FIREARM. (a) A person who

has been convicted of a felony commits an offense if he possesses

a firearm:

(1) after conviction and before the fifth anniversary of the

person's release from confinement following conviction of the

felony or the person's release from supervision under community

supervision, parole, or mandatory supervision, whichever date is

later; or

(2) after the period described by Subdivision (1), at any

location other than the premises at which the person lives.

(b) A person who has been convicted of an offense under Section

22.01, punishable as a Class A misdemeanor and involving a member

of the person's family or household, commits an offense if the

person possesses a firearm before the fifth anniversary of the

later of:

(1) the date of the person's release from confinement following

conviction of the misdemeanor; or

(2) the date of the person's release from community supervision

following conviction of the misdemeanor.

(c) A person, other than a peace officer, as defined by Section

1.07, actively engaged in employment as a sworn, full-time paid

employee of a state agency or political subdivision, who is

subject to an order issued under Section 6.504 or Chapter 85,

Family Code, under Article 17.292 or Chapter 7A, Code of Criminal

Procedure, or by another jurisdiction as provided by Chapter 88,

Family Code, commits an offense if the person possesses a firearm

after receiving notice of the order and before expiration of the

order.

(d) In this section, "family," "household," and "member of a

household" have the meanings assigned by Chapter 71, Family Code.

(e) An offense under Subsection (a) is a felony of the third

degree. An offense under Subsection (b) or (c) is a Class A

misdemeanor.

(f) For the purposes of this section, an offense under the laws

of this state, another state, or the United States is, except as

provided by Subsection (g), a felony if, at the time it is

committed, the offense:

(1) is designated by a law of this state as a felony;

(2) contains all the elements of an offense designated by a law

of this state as a felony; or

(3) is punishable by confinement for one year or more in a

penitentiary.

(g) An offense is not considered a felony for purposes of

Subsection (f) if, at the time the person possesses a firearm,

the offense:

(1) is not designated by a law of this state as a felony; and

(2) does not contain all the elements of any offense designated

by a law of this state as a felony.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Renumbered from Penal Code Sec. 46.05 and amended by Acts 1993,

73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994. Amended by

Acts 2001, 77th Leg., ch. 23, Sec. 2, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 836, Sec. 4, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 11.24, eff. September 1, 2009.

Sec. 46.041. UNLAWFUL POSSESSION OF METAL OR BODY ARMOR BY

FELON. (a) In this section, "metal or body armor" means any

body covering manifestly designed, made, or adapted for the

purpose of protecting a person against gunfire.

(b) A person who has been convicted of a felony commits an

offense if after the conviction the person possesses metal or

body armor.

(c) An offense under this section is a felony of the third

degree.

Added by Acts 2001, 77th Leg., ch. 452, Sec. 1, eff. Sept. 1,

2001.

Sec. 46.05. PROHIBITED WEAPONS. (a) A person commits an

offense if he intentionally or knowingly possesses, manufactures,

transports, repairs, or sells:

(1) an explosive weapon;

(2) a machine gun;

(3) a short-barrel firearm;

(4) a firearm silencer;

(5) a switchblade knife;

(6) knuckles;

(7) armor-piercing ammunition;

(8) a chemical dispensing device; or

(9) a zip gun.

(b) It is a defense to prosecution under this section that the

actor's conduct was incidental to the performance of official

duty by the armed forces or national guard, a governmental law

enforcement agency, or a correctional facility.

(c) It is a defense to prosecution under this section that the

actor's possession was pursuant to registration pursuant to the

National Firearms Act, as amended.

(d) It is an affirmative defense to prosecution under this

section that the actor's conduct:

(1) was incidental to dealing with a switchblade knife,

springblade knife, or short-barrel firearm solely as an antique

or curio; or

(2) was incidental to dealing with armor-piercing ammunition

solely for the purpose of making the ammunition available to an

organization, agency, or institution listed in Subsection (b).

(e) An offense under this section is a felony of the third

degree unless it is committed under Subsection (a)(5) or (a)(6),

in which event, it is a Class A misdemeanor.

(f) It is a defense to prosecution under this section for the

possession of a chemical dispensing device that the actor is a

security officer and has received training on the use of the

chemical dispensing device by a training program that is:

(1) provided by the Commission on Law Enforcement Officer

Standards and Education; or

(2) approved for the purposes described by this subsection by

the Texas Private Security Board of the Department of Public

Safety.

(g) In Subsection (f), "security officer" means a commissioned

security officer as defined by Section 1702.002, Occupations

Code, or a noncommissioned security officer registered under

Section 1702.221, Occupations Code.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1975, 64th Leg., p. 918, ch. 342, Sec. 15, eff.

Sept. 1, 1975; Acts 1983, 68th Leg., p. 2650, ch. 457, Sec. 2,

eff. Sept. 1, 1983; Acts 1983, 68th Leg., p. 4831, ch. 852, Sec.

2, eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 167, Sec.

5.01(a)(47), eff. Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 229,

Sec. 2, eff. Sept. 1, 1991; Renumbered from Penal Code Sec. 46.06

and amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994; Acts 2003, 78th Leg., ch. 1071, Sec. 1, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1035, Sec. 2.01, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1278, Sec. 7, eff. September 1, 2005.

Sec. 46.06. UNLAWFUL TRANSFER OF CERTAIN WEAPONS. (a) A person

commits an offense if the person:

(1) sells, rents, leases, loans, or gives a handgun to any

person knowing that the person to whom the handgun is to be

delivered intends to use it unlawfully or in the commission of an

unlawful act;

(2) intentionally or knowingly sells, rents, leases, or gives or

offers to sell, rent, lease, or give to any child younger than 18

years any firearm, club, or illegal knife;

(3) intentionally, knowingly, or recklessly sells a firearm or

ammunition for a firearm to any person who is intoxicated;

(4) knowingly sells a firearm or ammunition for a firearm to any

person who has been convicted of a felony before the fifth

anniversary of the later of the following dates:

(A) the person's release from confinement following conviction

of the felony; or

(B) the person's release from supervision under community

supervision, parole, or mandatory supervision following

conviction of the felony;

(5) sells, rents, leases, loans, or gives a handgun to any

person knowing that an active protective order is directed to the

person to whom the handgun is to be delivered; or

(6) knowingly purchases, rents, leases, or receives as a loan or

gift from another a handgun while an active protective order is

directed to the actor.

(b) In this section:

(1) "Intoxicated" means substantial impairment of mental or

physical capacity resulting from introduction of any substance

into the body.

(2) "Active protective order" means a protective order issued

under Title 4, Family Code, that is in effect. The term does not

include a temporary protective order issued before the court

holds a hearing on the matter.

(c) It is an affirmative defense to prosecution under Subsection

(a)(2) that the transfer was to a minor whose parent or the

person having legal custody of the minor had given written

permission for the sale or, if the transfer was other than a

sale, the parent or person having legal custody had given

effective consent.

(d) An offense under this section is a Class A misdemeanor,

except that an offense under Subsection (a)(2) is a state jail

felony if the weapon that is the subject of the offense is a

handgun.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1985, 69th Leg., ch. 686, Sec. 1, eff. Sept. 1,

1985. Renumbered from Penal Code Sec. 46.07 and amended by Acts

1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994. Amended

by Acts 1995, 74th Leg., ch. 324, Sec. 1, eff. Jan. 1, 1996; Acts

1997, 75th Leg., ch. 1193, Sec. 22, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1304, Sec. 1, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 62, Sec. 15.02(f), eff. Sept. 1, 1999.

Sec. 46.07. INTERSTATE PURCHASE. A resident of this state may,

if not otherwise precluded by law, purchase firearms, ammunition,

reloading components, or firearm accessories in another state.

This authorization is enacted in conformance with 18 U.S.C.

Section 922(b)(3)(A).

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Renumbered from Penal Code Sec. 46.08 by Acts 1993, 73rd Leg.,

ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

280, Sec. 1, eff. May 30, 2009.

Sec. 46.08. HOAX BOMBS. (a) A person commits an offense if the

person knowingly manufactures, sells, purchases, transports, or

possesses a hoax bomb with intent to use the hoax bomb to:

(1) make another believe that the hoax bomb is an explosive or

incendiary device; or

(2) cause alarm or reaction of any type by an official of a

public safety agency or volunteer agency organized to deal with

emergencies.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 1983, 68th Leg., p. 4831, ch. 852, Sec. 3, eff.

Sept. 1, 1983. Renumbered from Penal Code Sec. 46.09 by Acts

1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Sec. 46.09. COMPONENTS OF EXPLOSIVES. (a) A person commits an

offense if the person knowingly possesses components of an

explosive weapon with the intent to combine the components into

an explosive weapon for use in a criminal endeavor.

(b) An offense under this section is a felony of the third

degree.

Added by Acts 1983, 68th Leg., p. 4832, ch. 852, Sec. 4, eff.

Sept. 1, 1983. Renumbered from Penal Code Sec. 46.10 by Acts

1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Sec. 46.10. DEADLY WEAPON IN PENAL INSTITUTION. (a) A person

commits an offense if, while confined in a penal institution, he

intentionally, knowingly, or recklessly:

(1) carries on or about his person a deadly weapon; or

(2) possesses or conceals a deadly weapon in the penal

institution.

(b) It is an affirmative defense to prosecution under this

section that at the time of the offense the actor was engaged in

conduct authorized by an employee of the penal institution.

(c) A person who is subject to prosecution under both this

section and another section under this chapter may be prosecuted

under either section.

(d) An offense under this section is a felony of the third

degree.

Added by Acts 1985, 69th Leg., ch. 46, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 714, Sec. 1, eff.

Sept. 1, 1987. Renumbered from Penal Code Sec. 46.11 by Acts

1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Sec. 46.11. PENALTY IF OFFENSE COMMITTED WITHIN WEAPON-FREE

SCHOOL ZONE. (a) Except as provided by Subsection (b), the

punishment prescribed for an offense under this chapter is

increased to the punishment prescribed for the next highest

category of offense if it is shown beyond a reasonable doubt on

the trial of the offense that the actor committed the offense in

a place that the actor knew was:

(1) within 300 feet of the premises of a school; or

(2) on premises where:

(A) an official school function is taking place; or

(B) an event sponsored or sanctioned by the University

Interscholastic League is taking place.

(b) This section does not apply to an offense under Section

46.03(a)(1).

(c) In this section:

(1) "Institution of higher education" and "premises" have the

meanings assigned by Section 481.134, Health and Safety Code.

(2) "School" means a private or public elementary or secondary

school.

Added by Acts 1995, 74th Leg., ch. 320, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1063, Sec. 10, eff.

Sept. 1, 1997.

Sec. 46.12. MAPS AS EVIDENCE OF LOCATION OR AREA. (a) In a

prosecution of an offense for which punishment is increased under

Section 46.11, a map produced or reproduced by a municipal or

county engineer for the purpose of showing the location and

boundaries of weapon-free zones is admissible in evidence and is

prima facie evidence of the location or boundaries of those areas

if the governing body of the municipality or county adopts a

resolution or ordinance approving the map as an official finding

and record of the location or boundaries of those areas.

(b) A municipal or county engineer may, on request of the

governing body of the municipality or county, revise a map that

has been approved by the governing body of the municipality or

county as provided by Subsection (a).

(c) A municipal or county engineer shall file the original or a

copy of every approved or revised map approved as provided by

Subsection (a) with the county clerk of each county in which the

area is located.

(d) This section does not prevent the prosecution from:

(1) introducing or relying on any other evidence or testimony to

establish any element of an offense for which punishment is

increased under Section 46.11; or

(2) using or introducing any other map or diagram otherwise

admissible under the Texas Rules of Evidence.

Added by Acts 1995, 74th Leg., ch. 320, Sec. 2, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 16.004, eff. September 1, 2005.

Sec. 46.13. MAKING A FIREARM ACCESSIBLE TO A CHILD. (a) In

this section:

(1) "Child" means a person younger than 17 years of age.

(2) "Readily dischargeable firearm" means a firearm that is

loaded with ammunition, whether or not a round is in the chamber.

(3) "Secure" means to take steps that a reasonable person would

take to prevent the access to a readily dischargeable firearm by

a child, including but not limited to placing a firearm in a

locked container or temporarily rendering the firearm inoperable

by a trigger lock or other means.

(b) A person commits an offense if a child gains access to a

readily dischargeable firearm and the person with criminal

negligence:

(1) failed to secure the firearm; or

(2) left the firearm in a place to which the person knew or

should have known the child would gain access.

(c) It is an affirmative defense to prosecution under this

section that the child's access to the firearm:

(1) was supervised by a person older than 18 years of age and

was for hunting, sporting, or other lawful purposes;

(2) consisted of lawful defense by the child of people or

property;

(3) was gained by entering property in violation of this code;

or

(4) occurred during a time when the actor was engaged in an

agricultural enterprise.

(d) Except as provided by Subsection (e), an offense under this

section is a Class C misdemeanor.

(e) An offense under this section is a Class A misdemeanor if

the child discharges the firearm and causes death or serious

bodily injury to himself or another person.

(f) A peace officer or other person may not arrest the actor

before the seventh day after the date on which the offense is

committed if:

(1) the actor is a member of the family, as defined by Section

71.003, Family Code, of the child who discharged the firearm; and

(2) the child in discharging the firearm caused the death of or

serious injury to the child.

(g) A dealer of firearms shall post in a conspicuous position on

the premises where the dealer conducts business a sign that

contains the following warning in block letters not less than one

inch in height:

"IT IS UNLAWFUL TO STORE, TRANSPORT, OR ABANDON AN UNSECURED

FIREARM IN A PLACE WHERE CHILDREN ARE LIKELY TO BE AND CAN OBTAIN

ACCESS TO THE FIREARM."

Added by Acts 1995, 74th Leg., ch. 83, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 15.02(g),

eff. Sept. 1, 1999.

Sec. 46.14. FIREARM SMUGGLING. (a) A person commits an offense

if the person knowingly engages in the business of transporting

or transferring a firearm that the person knows was acquired in

violation of the laws of any state or of the United States. For

purposes of this subsection, a person is considered to engage in

the business of transporting or transferring a firearm if the

person engages in that conduct:

(1) on more than one occasion; or

(2) for profit or any other form of remuneration.

(b) An offense under this section is a felony of the third

degree, unless it is shown on the trial of the offense that the

offense was committed with respect to three or more firearms in a

single criminal episode, in which event the offense is a felony

of the second degree.

(c) This section does not apply to a peace officer who is

engaged in the actual discharge of an official duty.

(d) If conduct that constitutes an offense under this section

also constitutes an offense under any other law, the actor may be

prosecuted under this section, the other law, or both.

Added by Acts 2009, 81st Leg., R.S., Ch.

153, Sec. 1, eff. September 1, 2009.

Sec. 46.15. NONAPPLICABILITY. (a) Sections 46.02 and 46.03 do

not apply to:

(1) peace officers or special investigators under Article 2.122,

Code of Criminal Procedure, and neither section prohibits a peace

officer or special investigator from carrying a weapon in this

state, including in an establishment in this state serving the

public, regardless of whether the peace officer or special

investigator is engaged in the actual discharge of the officer's

or investigator's duties while carrying the weapon;

(2) parole officers and neither section prohibits an officer

from carrying a weapon in this state if the officer is:

(A) engaged in the actual discharge of the officer's duties

while carrying the weapon; and

(B) in compliance with policies and procedures adopted by the

Texas Department of Criminal Justice regarding the possession of

a weapon by an officer while on duty;

(3) community supervision and corrections department officers

appointed or employed under Section 76.004, Government Code, and

neither section prohibits an officer from carrying a weapon in

this state if the officer is:

(A) engaged in the actual discharge of the officer's duties

while carrying the weapon; and

(B) authorized to carry a weapon under Section 76.0051,

Government Code;

(4) a judge or justice of a federal court, the supreme court,

the court of criminal appeals, a court of appeals, a district

court, a criminal district court, a constitutional county court,

a statutory county court, a justice court, or a municipal court

who is licensed to carry a concealed handgun under Subchapter H,

Chapter 411, Government Code;

(5) an honorably retired peace officer or federal criminal

investigator who holds a certificate of proficiency issued under

Section 1701.357, Occupations Code, and is carrying a photo

identification that:

(A) verifies that the officer honorably retired after not less

than 15 years of service as a commissioned officer; and

(B) is issued by a state or local law enforcement agency;

(6) a district attorney, criminal district attorney, county

attorney, or municipal attorney who is licensed to carry a

concealed handgun under Subchapter H, Chapter 411, Government

Code;

(7) an assistant district attorney, assistant criminal district

attorney, or assistant county attorney who is licensed to carry a

concealed handgun under Subchapter H, Chapter 411, Government

Code;

(8) a bailiff designated by an active judicial officer as

defined by Section 411.201, Government Code, who is:

(A) licensed to carry a concealed handgun under Chapter 411,

Government Code; and

(B) engaged in escorting the judicial officer; or

(9) a juvenile probation officer who is authorized to carry a

firearm under Section 142.006, Human Resources Code.

(b) Section 46.02 does not apply to a person who:

(1) is in the actual discharge of official duties as a member of

the armed forces or state military forces as defined by Section

431.001, Government Code, or as a guard employed by a penal

institution;

(2) is traveling;

(3) is engaging in lawful hunting, fishing, or other sporting

activity on the immediate premises where the activity is

conducted, or is en route between the premises and the actor's

residence or motor vehicle, if the weapon is a type commonly used

in the activity;

(4) holds a security officer commission issued by the Texas

Private Security Board, if the person is engaged in the

performance of the person's duties as an officer commissioned

under Chapter 1702, Occupations Code, or is traveling to or from

the person's place of assignment and is wearing the officer's

uniform and carrying the officer's weapon in plain view;

(5) acts as a personal protection officer and carries the

person's security officer commission and personal protection

officer authorization, if the person:

(A) is engaged in the performance of the person's duties as a

personal protection officer under Chapter 1702, Occupations Code,

or is traveling to or from the person's place of assignment; and

(B) is either:

(i) wearing the uniform of a security officer, including any

uniform or apparel described by Section 1702.323(d), Occupations

Code, and carrying the officer's weapon in plain view; or

(ii) not wearing the uniform of a security officer and carrying

the officer's weapon in a concealed manner;

(6) is carrying a concealed handgun and a valid license issued

under Subchapter H, Chapter 411, Government Code, to carry a

concealed handgun of the same category as the handgun the person

is carrying;

(7) holds an alcoholic beverage permit or license or is an

employee of a holder of an alcoholic beverage permit or license

if the person is supervising the operation of the permitted or

licensed premises; or

(8) is a student in a law enforcement class engaging in an

activity required as part of the class, if the weapon is a type

commonly used in the activity and the person is:

(A) on the immediate premises where the activity is conducted;

or

(B) en route between those premises and the person's residence

and is carrying the weapon unloaded.

(c) The provision of Section 46.02 prohibiting the carrying of a

club does not apply to a noncommissioned security guard at an

institution of higher education who carries a nightstick or

similar club, and who has undergone 15 hours of training in the

proper use of the club, including at least seven hours of

training in the use of the club for nonviolent restraint. For the

purposes of this subsection, "nonviolent restraint" means the use

of reasonable force, not intended and not likely to inflict

bodily injury.

(d) The provisions of Section 46.02 prohibiting the carrying of

a firearm or carrying of a club do not apply to a public security

officer employed by the adjutant general under Section 431.029,

Government Code, in performance of official duties or while

traveling to or from a place of duty.

(e) The provisions of Section 46.02 prohibiting the carrying of

an illegal knife do not apply to an individual carrying a bowie

knife or a sword used in a historical demonstration or in a

ceremony in which the knife or sword is significant to the

performance of the ceremony.

(f) Section 46.03(a)(6) does not apply to a person who possesses

a firearm or club while in the actual discharge of official

duties as:

(1) a member of the armed forces or state military forces, as

defined by Section 431.001, Government Code; or

(2) an employee of a penal institution.

(g) The provisions of Sections 46.02 and 46.03 prohibiting the

possession or carrying of a club do not apply to an animal

control officer who holds a certificate issued under Section

829.006, Health and Safety Code, and who possesses or carries an

instrument used specifically for deterring the bite of an animal

while the officer is in the performance of official duties under

the Health and Safety Code or is traveling to or from a place of

duty.

(h) Repealed by Acts 2007, 80th Leg., R.S., Ch. 693, Sec. 3(1),

eff. September 1, 2007.

(i) Repealed by Acts 2007, 80th Leg., R.S., Ch. 693, Sec. 3(2),

eff. September 1, 2007.

(j) The provisions of Section 46.02 prohibiting the carrying of

a handgun do not apply to an individual who carries a handgun as

a participant in a historical reenactment performed in accordance

with the rules of the Texas Alcoholic Beverage Commission.

Added by Acts 1995, 74th Leg., ch. 318, Sec. 18, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1221, Sec. 4, eff.

June 20, 1997; Acts 1997, 75th Leg., ch. 1261, Sec. 28, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 9.25, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1445, Sec. 2, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1060, Sec. 3, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 325, Sec. 2, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 421, Sec. 1, eff. Sept. 1, 2003; Acts

2003, 78th Leg., ch. 795, Sec. 1, eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

288, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

728, Sec. 23.001(78), eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

976, Sec. 4, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1093, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1093, Sec. 4, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1179, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1179, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

647, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

693, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

693, Sec. 3(1), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

693, Sec. 3(2), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(62), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1048, Sec. 3, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1214, Sec. 1, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1222, Sec. 6, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 19.004, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

299, Sec. 1, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

794, Sec. 4, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 4B.22, eff. September 1, 2009.



CHAPTER 47. GAMBLING

PENAL CODE

TITLE 10. OFFENSES AGAINST PUBLIC HEALTH, SAFETY, AND MORALS

CHAPTER 47. GAMBLING

Sec. 47.01. DEFINITIONS. In this chapter:

(1) "Bet" means an agreement to win or lose something of value

solely or partially by chance. A bet does not include:

(A) contracts of indemnity or guaranty, or life, health,

property, or accident insurance;

(B) an offer of a prize, award, or compensation to the actual

contestants in a bona fide contest for the determination of

skill, speed, strength, or endurance or to the owners of animals,

vehicles, watercraft, or aircraft entered in a contest; or

(C) an offer of merchandise, with a value not greater than $25,

made by the proprietor of a bona fide carnival contest conducted

at a carnival sponsored by a nonprofit religious, fraternal,

school, law enforcement, youth, agricultural, or civic group,

including any nonprofit agricultural or civic group incorporated

by the state before 1955, if the person to receive the

merchandise from the proprietor is the person who performs the

carnival contest.

(2) "Bookmaking" means:

(A) to receive and record or to forward more than five bets or

offers to bet in a period of 24 hours;

(B) to receive and record or to forward bets or offers to bet

totaling more than $1,000 in a period of 24 hours; or

(C) a scheme by three or more persons to receive, record, or

forward a bet or an offer to bet.

(3) "Gambling place" means any real estate, building, room,

tent, vehicle, boat, or other property whatsoever, one of the

uses of which is the making or settling of bets, bookmaking, or

the conducting of a lottery or the playing of gambling devices.

(4) "Gambling device" means any electronic, electromechanical,

or mechanical contrivance not excluded under Paragraph (B) that

for a consideration affords the player an opportunity to obtain

anything of value, the award of which is determined solely or

partially by chance, even though accompanied by some skill,

whether or not the prize is automatically paid by the

contrivance. The term:

(A) includes, but is not limited to, gambling device versions of

bingo, keno, blackjack, lottery, roulette, video poker, or

similar electronic, electromechanical, or mechanical games, or

facsimiles thereof, that operate by chance or partially so, that

as a result of the play or operation of the game award credits or

free games, and that record the number of free games or credits

so awarded and the cancellation or removal of the free games or

credits; and

(B) does not include any electronic, electromechanical, or

mechanical contrivance designed, made, and adapted solely for

bona fide amusement purposes if the contrivance rewards the

player exclusively with noncash merchandise prizes, toys, or

novelties, or a representation of value redeemable for those

items, that have a wholesale value available from a single play

of the game or device of not more than 10 times the amount

charged to play the game or device once or $5, whichever is less.

(5) "Altered gambling equipment" means any contrivance that has

been altered in some manner, including, but not limited to,

shaved dice, loaded dice, magnetic dice, mirror rings, electronic

sensors, shaved cards, marked cards, and any other equipment

altered or designed to enhance the actor's chances of winning.

(6) "Gambling paraphernalia" means any book, instrument, or

apparatus by means of which bets have been or may be recorded or

registered; any record, ticket, certificate, bill, slip, token,

writing, scratch sheet, or other means of carrying on bookmaking,

wagering pools, lotteries, numbers, policy, or similar games.

(7) "Lottery" means any scheme or procedure whereby one or more

prizes are distributed by chance among persons who have paid or

promised consideration for a chance to win anything of value,

whether such scheme or procedure is called a pool, lottery,

raffle, gift, gift enterprise, sale, policy game, or some other

name.

(8) "Private place" means a place to which the public does not

have access, and excludes, among other places, streets, highways,

restaurants, taverns, nightclubs, schools, hospitals, and the

common areas of apartment houses, hotels, motels, office

buildings, transportation facilities, and shops.

(9) "Thing of value" means any benefit, but does not include an

unrecorded and immediate right of replay not exchangeable for

value.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1987, 70th Leg., ch. 313, Sec. 1, 2, eff. Sept.

1, 1987; Acts 1989, 71st Leg., ch. 396, Sec. 1, eff. June 14,

1989; Acts 1993, 73rd Leg., ch. 774, Sec. 1, eff. Aug. 30, 1993;

Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994;

Acts 1995, 74th Leg., ch. 318, Sec. 19, eff. Sept. 1, 1995.

Sec. 47.02. GAMBLING. (a) A person commits an offense if he:

(1) makes a bet on the partial or final result of a game or

contest or on the performance of a participant in a game or

contest;

(2) makes a bet on the result of any political nomination,

appointment, or election or on the degree of success of any

nominee, appointee, or candidate; or

(3) plays and bets for money or other thing of value at any game

played with cards, dice, balls, or any other gambling device.

(b) It is a defense to prosecution under this section that:

(1) the actor engaged in gambling in a private place;

(2) no person received any economic benefit other than personal

winnings; and

(3) except for the advantage of skill or luck, the risks of

losing and the chances of winning were the same for all

participants.

(c) It is a defense to prosecution under this section that the

actor reasonably believed that the conduct:

(1) was permitted under Chapter 2001, Occupations Code;

(2) was permitted under Chapter 2002, Occupations Code;

(3) consisted entirely of participation in the state lottery

authorized by the State Lottery Act (Chapter 466, Government

Code);

(4) was permitted under the Texas Racing Act (Article 179e,

Vernon's Texas Civil Statutes); or

(5) consisted entirely of participation in a drawing for the

opportunity to participate in a hunting, fishing, or other

recreational event conducted by the Parks and Wildlife

Department.

(d) An offense under this section is a Class C misdemeanor.

(e) It is a defense to prosecution under this section that a

person played for something of value other than money using an

electronic, electromechanical, or mechanical contrivance excluded

from the definition of "gambling device" under Section

47.01(4)(B).

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1981, 67th Leg., 1st C.S., p. 101, ch. 11, Sec.

43, eff. Nov. 10, 1981; Acts 1989, 71st Leg., ch. 957, Sec. 2,

eff. Jan. 1, 1990; Acts 1991, 72nd Leg., 1st C.S., ch. 6, Sec. 3;

Acts 1993, 73rd Leg., ch. 107, Sec. 4.04, eff. Aug. 30, 1993;

Acts 1993, 73rd Leg., ch. 774, Sec. 2, eff. Aug. 30, 1993. Acts

1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994; Acts

1995, 74th Leg., ch. 76, Sec. 14.53, eff. Sept. 1, 1995; Acts

1995, 74th Leg., ch. 318, Sec. 20, eff. Sept. 1, 1995; Acts 1995,

74th Leg., ch. 931, Sec. 79, eff. June 16, 1995; Acts 1997, 75th

Leg., ch. 1256, Sec. 124, eff. Sept. 1, 1997; Acts 2001, 77th

Leg., ch. 1420, Sec. 14.834, eff. Sept. 1, 2001.

Sec. 47.03. GAMBLING PROMOTION. (a) A person commits an

offense if he intentionally or knowingly does any of the

following acts:

(1) operates or participates in the earnings of a gambling

place;

(2) engages in bookmaking;

(3) for gain, becomes a custodian of anything of value bet or

offered to be bet;

(4) sells chances on the partial or final result of or on the

margin of victory in any game or contest or on the performance of

any participant in any game or contest or on the result of any

political nomination, appointment, or election or on the degree

of success of any nominee, appointee, or candidate; or

(5) for gain, sets up or promotes any lottery or sells or offers

to sell or knowingly possesses for transfer, or transfers any

card, stub, ticket, check, or other device designed to serve as

evidence of participation in any lottery.

(b) An offense under this section is a Class A misdemeanor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1987, 70th Leg., ch. 313, Sec. 3, eff. Sept. 1,

1987; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994.

Sec. 47.04. KEEPING A GAMBLING PLACE. (a) A person commits an

offense if he knowingly uses or permits another to use as a

gambling place any real estate, building, room, tent, vehicle,

boat, or other property whatsoever owned by him or under his

control, or rents or lets any such property with a view or

expectation that it be so used.

(b) It is an affirmative defense to prosecution under this

section that:

(1) the gambling occurred in a private place;

(2) no person received any economic benefit other than personal

winnings; and

(3) except for the advantage of skill or luck, the risks of

losing and the chances of winning were the same for all

participants.

(c) An offense under this section is a Class A misdemeanor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1977, 65th Leg., p. 667, ch. 251, Sec. 1, eff.

Aug. 29, 1977. Acts 1989, 71st Leg., ch. 1030, Sec. 1, eff. Sept.

1, 1989. Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994.

Sec. 47.05. COMMUNICATING GAMBLING INFORMATION. (a) A person

commits an offense if, with the intent to further gambling, he

knowingly communicates information as to bets, betting odds, or

changes in betting odds or he knowingly provides, installs, or

maintains equipment for the transmission or receipt of such

information.

(b) It is an exception to the application of Subsection (a) that

the information communicated is intended for use in placing a

lawful wager under Article 11, Texas Racing Act (Article 179e,

Vernon's Texas Civil Statutes), and is not communicated in

violation of Section 14.01 of that Act.

(c) An offense under this section is a Class A misdemeanor.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept.

1, 1994.

Sec. 47.06. POSSESSION OF GAMBLING DEVICE, EQUIPMENT, OR

PARAPHERNALIA. (a) A person commits an offense if, with the

intent to further gambling, he knowingly owns, manufactures,

transfers, or possesses any gambling device that he knows is

designed for gambling purposes or any equipment that he knows is

designed as a subassembly or essential part of a gambling device.

(b) A person commits an offense if, with the intent to further

gambling, he knowingly owns, manufactures, transfers

commercially, or possesses any altered gambling equipment that he

knows is designed for gambling purposes or any equipment that he

knows is designed as a subassembly or essential part of such

device.

(c) A person commits an offense if, with the intent to further

gambling, the person knowingly owns, manufactures, transfers

commercially, or possesses gambling paraphernalia.

(d) It is a defense to prosecution under Subsections (a) and (c)

that:

(1) the device, equipment, or paraphernalia is used for or is

intended for use in gambling that is to occur entirely in a

private place;

(2) a person involved in the gambling does not receive any

economic benefit other than personal winnings; and

(3) except for the advantage of skill or luck, the chance of

winning is the same for all participants.

(e) An offense under this section is a Class A misdemeanor.

(f) It is a defense to prosecution under Subsection (a) or (c)

that the person owned, manufactured, transferred, or possessed

the gambling device, equipment, or paraphernalia for the sole

purpose of shipping it to another jurisdiction where the

possession or use of the device, equipment, or paraphernalia was

legal.

(g) A district or county attorney is not required to have a

search warrant or subpoena to inspect a gambling device or

gambling equipment or paraphernalia on an ocean-going vessel that

enters the territorial waters of this state to call at a port in

this state.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Amended by Acts 1977, 65th Leg., p. 668, ch. 251, Sec. 2, eff.

Aug. 29, 1977; Acts 1977, 65th Leg., p. 1865, ch. 741, Sec. 1,

eff. Aug. 29, 1977; Acts 1987, 70th Leg., ch. 167, Sec.

5.01(a)(48), eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 458,

Sec. 1, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 1030, Sec.

2, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 44, Sec. 1, eff.

Aug. 26, 1991; Acts 1991, 72nd Leg., ch. 315, Sec. 1, eff. Sept.

1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 6, Sec. 4; Acts

1993, 73rd Leg., ch. 107, Sec. 4.05, eff. Aug. 30, 1993; Acts

1993, 73rd Leg., ch. 284, Sec. 30, eff. Sept. 1, 1993; Acts 1993,

73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Sec. 47.07. EVIDENCE. In any prosecution under this chapter in

which it is relevant to prove the occurrence of a sporting event,

a published report of its occurrence in a daily newspaper,

magazine, or other periodically printed publication of general

circulation shall be admissible in evidence and is prima facie

evidence that the event occurred.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Renumbered from Penal Code Sec. 47.08 and amended by Acts 1993,

73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Sec. 47.08. TESTIMONIAL IMMUNITY. (a) A party to an offense

under this chapter may be required to furnish evidence or testify

about the offense.

(b) A party to an offense under this chapter may not be

prosecuted for any offense about which he is required to furnish

evidence or testify, and the evidence and testimony may not be

used against the party in any adjudicatory proceeding except a

prosecution for aggravated perjury.

(c) For purposes of this section, "adjudicatory proceeding"

means a proceeding before a court or any other agency of

government in which the legal rights, powers, duties, or

privileges of specified parties are determined.

(d) A conviction under this chapter may be had upon the

uncorroborated testimony of a party to the offense.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974.

Renumbered from Penal Code Sec. 47.09 by Acts 1993, 73rd Leg.,

ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

Sec. 47.09. OTHER DEFENSES. (a) It is a defense to prosecution

under this chapter that the conduct:

(1) was authorized under:

(A) Chapter 2001, Occupations Code;

(B) Chapter 2002, Occupations Code; or

(C) the Texas Racing Act (Article 179e, Vernon's Texas Civil

Statutes);

(2) consisted entirely of participation in the state lottery

authorized by Chapter 466, Government Code; or

(3) was a necessary incident to the operation of the state

lottery and was directly or indirectly authorized by:

(A) Chapter 466, Government Code;

(B) the lottery division of the Texas Lottery Commission;

(C) the Texas Lottery Commission; or

(D) the director of the lottery division of the Texas Lottery

Commission.

(b) It is an affirmative defense to prosecution under Sections

47.04, 47.06(a), and 47.06(c) that the gambling device,

equipment, or paraphernalia is aboard an ocean-going vessel that

enters the territorial waters of this state to call at a port in

this state if:

(1) before the vessel enters the territorial waters of this

state, the district attorney or, if there is no district

attorney, the county attorney for the county in which the port is

located receives notice of the existence of the device,

equipment, or paraphernalia on board the vessel and of the

anticipated dates on which the vessel will enter and leave the

territorial waters of this state;

(2) at all times while the vessel is in the territorial waters

of this state all devices, equipment, or paraphernalia are

disabled, electronically or by another method, from a remote and

secured area of the vessel in a manner that allows only the

master or crew of the vessel to remove any disabling device;

(3) at all times while the vessel is in the territorial waters

of this state any disabling device is not removed except for the

purposes of inspecting or repairing the device, equipment, or

paraphernalia; and

(4) the device, equipment, or paraphernalia is not used for

gambling or other gaming purposes while the vessel is in the

territorial waters of this state.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.54, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 111, Sec. 1, eff. May

16, 1997; Acts 1997, 75th Leg., ch. 1035, Sec. 55, eff. June 19,

1997; Acts 1999, 76th Leg., ch. 844, Sec. 1, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 1420, Sec. 14.835, eff. Sept. 1, 2001.

Sec. 47.10. AMERICAN DOCUMENTATION OF VESSEL REQUIRED. If 18

U.S.C. Section 1082 is repealed, the affirmative defenses

provided by Section 47.09(b) apply only if the vessel is

documented under the laws of the United States.

Added by Acts 1989, 71st Leg., ch. 1030, Sec. 4, eff. Sept. 1,

1989. Renumbered from Penal Code Sec. 47.12 by Acts 1990, 71st

Leg., 6th C.S., ch. 12, Sec. 2(27), eff. Sept. 6, 1990.

Renumbered from Penal Code Sec. 47.13 and amended by Acts 1993,

73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.



CHAPTER 48. CONDUCT AFFECTING PUBLIC HEALTH

PENAL CODE

TITLE 10. OFFENSES AGAINST PUBLIC HEALTH, SAFETY, AND MORALS

CHAPTER 48. CONDUCT AFFECTING PUBLIC HEALTH

Sec. 48.01. SMOKING TOBACCO. (a) A person commits an offense

if he is in possession of a burning tobacco product or smokes

tobacco in a facility of a public primary or secondary school or

an elevator, enclosed theater or movie house, library, museum,

hospital, transit system bus, or intrastate bus, as defined by

Section 541.201, Transportation Code, plane, or train which is a

public place.

(b) It is a defense to prosecution under this section that the

conveyance or public place in which the offense takes place does

not have prominently displayed a reasonably sized notice that

smoking is prohibited by state law in such conveyance or public

place and that an offense is punishable by a fine not to exceed

$500.

(c) All conveyances and public places set out in Subsection (a)

of Section 48.01 shall be equipped with facilities for

extinguishment of smoking materials and it shall be a defense to

prosecution under this section if the conveyance or public place

within which the offense takes place is not so equipped.

(d) It is an exception to the application of Subsection (a) if

the person is in possession of the burning tobacco product or

smokes tobacco exclusively within an area designated for smoking

tobacco or as a participant in an authorized theatrical

performance.

(e) An area designated for smoking tobacco on a transit system

bus or intrastate plane or train must also include the area

occupied by the operator of the transit system bus, plane, or

train.

(f) An offense under this section is punishable as a Class C

misdemeanor.

Added by Acts 1975, 64th Leg., p. 744, ch. 290, Sec. 1, eff.

Sept. 1, 1975. Amended by Acts 1991, 72nd Leg., ch. 108, Sec. 2,

eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01,

eff. Sept. 1, 1994; Acts 1997, 75th Leg., ch. 165, Sec. 30.242,

eff. Sept. 1, 1997.

Sec. 48.015. PROHIBITIONS RELATING TO CERTAIN CIGARETTES. (a)

A person may not acquire, hold, own, possess, or transport for

sale or distribution in this state or import or cause to be

imported into this state for sale or distribution in this state:

(1) cigarettes that do not comply with all applicable

requirements imposed by or under federal law and implementing

regulations; or

(2) cigarettes to which stamps may not be affixed under Section

154.0415, Tax Code, other than cigarettes lawfully imported or

brought into the state for personal use and cigarettes lawfully

sold or intended to be sold as duty-free merchandise by a

duty-free sales enterprise in accordance with 19 U.S.C. Section

1555(b), as amended.

(b) A person who commits an act prohibited by Subsection (a),

knowing or having reason to know that the person is doing so, is

guilty of a Class A misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1104, Sec. 6, eff. Sept. 1,

2001.

Sec. 48.02. PROHIBITION OF THE PURCHASE AND SALE OF HUMAN

ORGANS. (a) "Human organ" means the human kidney, liver, heart,

lung, pancreas, eye, bone, skin, fetal tissue, or any other human

organ or tissue, but does not include hair or blood, blood

components (including plasma), blood derivatives, or blood

reagents.

(b) A person commits an offense if he or she knowingly or

intentionally offers to buy, offers to sell, acquires, receives,

sells, or otherwise transfers any human organ for valuable

consideration.

(c) It is an exception to the application of this section that

the valuable consideration is: (1) a fee paid to a physician or

to other medical personnel for services rendered in the usual

course of medical practice or a fee paid for hospital or other

clinical services; (2) reimbursement of legal or medical expenses

incurred for the benefit of the ultimate receiver of the organ;

or (3) reimbursement of expenses of travel, housing, and lost

wages incurred by the donor of a human organ in connection with

the donation of the organ.

(d) A violation of this section is a Class A misdemeanor.

Added by Acts 1985, 69th Leg., ch. 40, Sec. 1, eff. Aug. 26,

1985. Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994.



CHAPTER 49. INTOXICATION AND ALCOHOLIC BEVERAGE OFFENSES

PENAL CODE

TITLE 10. OFFENSES AGAINST PUBLIC HEALTH, SAFETY, AND MORALS

CHAPTER 49. INTOXICATION AND ALCOHOLIC BEVERAGE OFFENSES

Sec. 49.01. DEFINITIONS. In this chapter:

(1) "Alcohol concentration" means the number of grams of alcohol

per:

(A) 210 liters of breath;

(B) 100 milliliters of blood; or

(C) 67 milliliters of urine.

(2) "Intoxicated" means:

(A) not having the normal use of mental or physical faculties by

reason of the introduction of alcohol, a controlled substance, a

drug, a dangerous drug, a combination of two or more of those

substances, or any other substance into the body; or

(B) having an alcohol concentration of 0.08 or more.

(3) "Motor vehicle" has the meaning assigned by Section

32.34(a).

(4) "Watercraft" means a vessel, one or more water skis, an

aquaplane, or another device used for transporting or carrying a

person on water, other than a device propelled only by the

current of water.

(5) "Amusement ride" has the meaning assigned by Section

2151.002, Occupations Code.

(6) "Mobile amusement ride" has the meaning assigned by Section

2151.002, Occupations Code.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994. Amended by Acts 1999, 76th Leg., ch. 234, Sec. 1, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1364, Sec. 8, eff. Jan.

1, 2000; Acts 2001, 77th Leg., ch. 1420, Sec. 14.707, eff. Sept.

1, 2001.

Sec. 49.02. PUBLIC INTOXICATION. (a) A person commits an

offense if the person appears in a public place while intoxicated

to the degree that the person may endanger the person or another.

(a-1) For the purposes of this section, a premises licensed or

permitted under the Alcoholic Beverage Code is a public place.

(b) It is a defense to prosecution under this section that the

alcohol or other substance was administered for therapeutic

purposes and as a part of the person's professional medical

treatment by a licensed physician.

(c) Except as provided by Subsection (e), an offense under this

section is a Class C misdemeanor.

(d) An offense under this section is not a lesser included

offense under Section 49.04.

(e) An offense under this section committed by a person younger

than 21 years of age is punishable in the same manner as if the

minor committed an offense to which Section 106.071, Alcoholic

Beverage Code, applies.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994. Amended by Acts 1997, 75th Leg., ch. 1013, Sec. 12, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

68, Sec. 25, eff. September 1, 2007.

Sec. 49.031. POSSESSION OF ALCOHOLIC BEVERAGE IN MOTOR VEHICLE.

(a) In this section:

(1) "Open container" means a bottle, can, or other receptacle

that contains any amount of alcoholic beverage and that is open,

that has been opened, that has a broken seal, or the contents of

which are partially removed.

(2) "Passenger area of a motor vehicle" means the area of a

motor vehicle designed for the seating of the operator and

passengers of the vehicle. The term does not include:

(A) a glove compartment or similar storage container that is

locked;

(B) the trunk of a vehicle; or

(C) the area behind the last upright seat of the vehicle, if the

vehicle does not have a trunk.

(3) "Public highway" means the entire width between and

immediately adjacent to the boundary lines of any public road,

street, highway, interstate, or other publicly maintained way if

any part is open for public use for the purpose of motor vehicle

travel. The term includes the right-of-way of a public highway.

(b) A person commits an offense if the person knowingly

possesses an open container in a passenger area of a motor

vehicle that is located on a public highway, regardless of

whether the vehicle is being operated or is stopped or parked.

Possession by a person of one or more open containers in a single

criminal episode is a single offense.

(c) It is an exception to the application of Subsection (b) that

at the time of the offense the defendant was a passenger in:

(1) the passenger area of a motor vehicle designed, maintained,

or used primarily for the transportation of persons for

compensation, including a bus, taxicab, or limousine; or

(2) the living quarters of a motorized house coach or motorized

house trailer, including a self-contained camper, a motor home,

or a recreational vehicle.

(d) An offense under this section is a Class C misdemeanor.

(e) A peace officer charging a person with an offense under this

section, instead of taking the person before a magistrate, shall

issue to the person a written citation and notice to appear that

contains the time and place the person must appear before a

magistrate, the name and address of the person charged, and the

offense charged. If the person makes a written promise to appear

before the magistrate by signing in duplicate the citation and

notice to appear issued by the officer, the officer shall release

the person.

Added by Acts 2001, 77th Leg., ch. 969, Sec. 2, eff. Sept. 1,

2001.

Sec. 49.04. DRIVING WHILE INTOXICATED. (a) A person commits an

offense if the person is intoxicated while operating a motor

vehicle in a public place.

(b) Except as provided by Subsection (c) and Section 49.09, an

offense under this section is a Class B misdemeanor, with a

minimum term of confinement of 72 hours.

(c) If it is shown on the trial of an offense under this section

that at the time of the offense the person operating the motor

vehicle had an open container of alcohol in the person's

immediate possession, the offense is a Class B misdemeanor, with

a minimum term of confinement of six days.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.55, eff.

Sept. 1, 1995.

Sec. 49.045. DRIVING WHILE INTOXICATED WITH CHILD PASSENGER.

(a) A person commits an offense if:

(1) the person is intoxicated while operating a motor vehicle in

a public place; and

(2) the vehicle being operated by the person is occupied by a

passenger who is younger than 15 years of age.

(b) An offense under this section is a state jail felony.

Added by Acts 2003, 78th Leg., ch. 787, Sec. 1, eff. Sept. 1,

2003.

Sec. 49.05. FLYING WHILE INTOXICATED. (a) A person commits an

offense if the person is intoxicated while operating an aircraft.

(b) Except as provided by Section 49.09, an offense under this

section is a Class B misdemeanor, with a minimum term of

confinement of 72 hours.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994.

Sec. 49.06. BOATING WHILE INTOXICATED. (a) A person commits an

offense if the person is intoxicated while operating a

watercraft.

(b) Except as provided by Section 49.09, an offense under this

section is a Class B misdemeanor, with a minimum term of

confinement of 72 hours.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994.

Sec. 49.065. ASSEMBLING OR OPERATING AN AMUSEMENT RIDE WHILE

INTOXICATED. (a) A person commits an offense if the person is

intoxicated while operating an amusement ride or while assembling

a mobile amusement ride.

(b) Except as provided by Subsection (c) and Section 49.09, an

offense under this section is a Class B misdemeanor with a

minimum term of confinement of 72 hours.

(c) If it is shown on the trial of an offense under this section

that at the time of the offense the person operating the

amusement ride or assembling the mobile amusement ride had an

open container of alcohol in the person's immediate possession,

the offense is a Class B misdemeanor with a minimum term of

confinement of six days.

Added by Acts 1999, 76th Leg., ch. 1364, Sec. 9, eff. Jan. 1,

2000.

Sec. 49.07. INTOXICATION ASSAULT. (a) A person commits an

offense if the person, by accident or mistake:

(1) while operating an aircraft, watercraft, or amusement ride

while intoxicated, or while operating a motor vehicle in a public

place while intoxicated, by reason of that intoxication causes

serious bodily injury to another; or

(2) as a result of assembling a mobile amusement ride while

intoxicated causes serious bodily injury to another.

(b) In this section, "serious bodily injury" means injury that

creates a substantial risk of death or that causes serious

permanent disfigurement or protracted loss or impairment of the

function of any bodily member or organ.

(c) Except as provided by Section 49.09, an offense under this

section is a felony of the third degree.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994. Amended by Acts 1999, 76th Leg., ch. 1364, Sec. 10, eff.

Jan. 1, 2000.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

662, Sec. 2, eff. September 1, 2007.

Sec. 49.08. INTOXICATION MANSLAUGHTER. (a) A person commits an

offense if the person:

(1) operates a motor vehicle in a public place, operates an

aircraft, a watercraft, or an amusement ride, or assembles a

mobile amusement ride; and

(2) is intoxicated and by reason of that intoxication causes the

death of another by accident or mistake.

(b) Except as provided by Section 49.09, an offense under this

section is a felony of the second degree.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994. Amended by Acts 1999, 76th Leg., ch. 1364, Sec. 11, eff.

Jan. 1, 2000.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

662, Sec. 3, eff. September 1, 2007.

Sec. 49.09. ENHANCED OFFENSES AND PENALTIES. (a) Except as

provided by Subsection (b), an offense under Section 49.04,

49.05, 49.06, or 49.065 is a Class A misdemeanor, with a minimum

term of confinement of 30 days, if it is shown on the trial of

the offense that the person has previously been convicted one

time of an offense relating to the operating of a motor vehicle

while intoxicated, an offense of operating an aircraft while

intoxicated, an offense of operating a watercraft while

intoxicated, or an offense of operating or assembling an

amusement ride while intoxicated.

(b) An offense under Section 49.04, 49.05, 49.06, or 49.065 is a

felony of the third degree if it is shown on the trial of the

offense that the person has previously been convicted:

(1) one time of an offense under Section 49.08 or an offense

under the laws of another state if the offense contains elements

that are substantially similar to the elements of an offense

under Section 49.08; or

(2) two times of any other offense relating to the operating of

a motor vehicle while intoxicated, operating an aircraft while

intoxicated, operating a watercraft while intoxicated, or

operating or assembling an amusement ride while intoxicated.

(b-1) An offense under Section 49.07 is a felony of the second

degree if it is shown on the trial of the offense that the person

caused serious bodily injury to a peace officer, a firefighter,

or emergency medical services personnel while in the actual

discharge of an official duty.

(b-2) An offense under Section 49.08 is a felony of the first

degree if it is shown on the trial of the offense that the person

caused the death of a person described by Subsection (b-1).

(b-3) For the purposes of Subsection (b-1):

(1) "Emergency medical services personnel" has the meaning

assigned by Section 773.003, Health and Safety Code.

(2) "Firefighter" means:

(A) an individual employed by this state or by a political or

legal subdivision of this state who is subject to certification

by the Texas Commission on Fire Protection; or

(B) a member of an organized volunteer fire-fighting unit that:

(i) renders fire-fighting services without remuneration; and

(ii) conducts a minimum of two drills each month, each at least

two hours long.

(c) For the purposes of this section:

(1) "Offense relating to the operating of a motor vehicle while

intoxicated" means:

(A) an offense under Section 49.04 or 49.045;

(B) an offense under Section 49.07 or 49.08, if the vehicle

operated was a motor vehicle;

(C) an offense under Article 6701l-1, Revised Statutes, as that

law existed before September 1, 1994;

(D) an offense under Article 6701l-2, Revised Statutes, as that

law existed before January 1, 1984;

(E) an offense under Section 19.05(a)(2), as that law existed

before September 1, 1994, if the vehicle operated was a motor

vehicle; or

(F) an offense under the laws of another state that prohibit the

operation of a motor vehicle while intoxicated.

(2) "Offense of operating an aircraft while intoxicated" means:

(A) an offense under Section 49.05;

(B) an offense under Section 49.07 or 49.08, if the vehicle

operated was an aircraft;

(C) an offense under Section 1, Chapter 46, Acts of the 58th

Legislature, Regular Session, 1963 (Article 46f-3, Vernon's Texas

Civil Statutes), as that law existed before September 1, 1994;

(D) an offense under Section 19.05(a)(2), as that law existed

before September 1, 1994, if the vehicle operated was an

aircraft; or

(E) an offense under the laws of another state that prohibit the

operation of an aircraft while intoxicated.

(3) "Offense of operating a watercraft while intoxicated" means:

(A) an offense under Section 49.06;

(B) an offense under Section 49.07 or 49.08, if the vehicle

operated was a watercraft;

(C) an offense under Section 31.097, Parks and Wildlife Code, as

that law existed before September 1, 1994;

(D) an offense under Section 19.05(a)(2), as that law existed

before September 1, 1994, if the vehicle operated was a

watercraft; or

(E) an offense under the laws of another state that prohibit the

operation of a watercraft while intoxicated.

(4) "Offense of operating or assembling an amusement ride while

intoxicated" means:

(A) an offense under Section 49.065;

(B) an offense under Section 49.07 or 49.08, if the offense

involved the operation or assembly of an amusement ride; or

(C) an offense under the law of another state that prohibits the

operation of an amusement ride while intoxicated or the assembly

of a mobile amusement ride while intoxicated.

(d) For the purposes of this section, a conviction for an

offense under Section 49.04, 49.045, 49.05, 49.06, 49.065, 49.07,

or 49.08 that occurs on or after September 1, 1994, is a final

conviction, whether the sentence for the conviction is imposed or

probated.

(e) Repealed by Acts 2005, 79th Leg., Ch. 996, Sec. 3, eff.

September 1, 2005.

(f) Repealed by Acts 2005, 79th Leg., Ch. 996, Sec. 3, eff.

September 1, 2005.

(g) A conviction may be used for purposes of enhancement under

this section or enhancement under Subchapter D, Chapter 12, but

not under both this section and Subchapter D.

(h) This subsection applies only to a person convicted of a

second or subsequent offense relating to the operating of a motor

vehicle while intoxicated committed within five years of the date

on which the most recent preceding offense was committed. The

court shall enter an order that requires the defendant to have a

device installed, on each motor vehicle owned or operated by the

defendant, that uses a deep-lung breath analysis mechanism to

make impractical the operation of the motor vehicle if ethyl

alcohol is detected in the breath of the operator, and that

requires that before the first anniversary of the ending date of

the period of license suspension under Section 521.344,

Transportation Code, the defendant not operate any motor vehicle

that is not equipped with that device. The court shall require

the defendant to obtain the device at the defendant's own cost on

or before that ending date, require the defendant to provide

evidence to the court on or before that ending date that the

device has been installed on each appropriate vehicle, and order

the device to remain installed on each vehicle until the first

anniversary of that ending date. If the court determines the

offender is unable to pay for the device, the court may impose a

reasonable payment schedule not to extend beyond the first

anniversary of the date of installation. The Department of Public

Safety shall approve devices for use under this subsection.

Section 521.247, Transportation Code, applies to the approval of

a device under this subsection and the consequences of that

approval. Failure to comply with an order entered under this

subsection is punishable by contempt. For the purpose of

enforcing this subsection, the court that enters an order under

this subsection retains jurisdiction over the defendant until the

date on which the device is no longer required to remain

installed. To the extent of a conflict between this subsection

and Section 13(i), Article 42.12, Code of Criminal Procedure,

this subsection controls.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 14.56, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 318, Sec. 21, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 1364, Sec. 12, 13, eff. Jan.

1, 2000; Acts 2001, 77th Leg., ch. 648, Sec. 1, 2, eff, Sept. 1,

2001; Acts 2001, 77th Leg., ch. 969, Sec. 3, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 787, Sec. 2, eff. Sept. 1, 2003; Acts

2003, 78th Leg., ch. 1275, Sec. 2(117), eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

996, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

996, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

662, Sec. 4, eff. September 1, 2007.

Sec. 49.10. NO DEFENSE. In a prosecution under Section 49.03,

49.04, 49.045, 49.05, 49.06, 49.065, 49.07, or 49.08, the fact

that the defendant is or has been entitled to use the alcohol,

controlled substance, drug, dangerous drug, or other substance is

not a defense.

Added by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994. Amended by Acts 1999, 76th Leg., ch. 1364, Sec. 14, eff.

Jan. 1, 2000; Acts 2003, 78th Leg., ch. 787, Sec. 3, eff. Sept.

1, 2003.

Sec. 49.11. PROOF OF MENTAL STATE UNNECESSARY. (a)

Notwithstanding Section 6.02(b), proof of a culpable mental state

is not required for conviction of an offense under this chapter.

(b) Subsection (a) does not apply to an offense under Section

49.031.

Added by Acts 1995, 74th Leg., ch. 318, Sec. 22, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 969, Sec. 4, eff.

Sept. 1, 2001.

Sec. 49.12. APPLICABILITY TO CERTAIN CONDUCT. Sections 49.07

and 49.08 do not apply to injury to or the death of an unborn

child if the conduct charged is conduct committed by the mother

of the unborn child.

Added by Acts 2003, 78th Leg., ch. 822, Sec. 2.05, eff. Sept. 1,

2003.






TITLE 11. ORGANIZED CRIME

CHAPTER 71. ORGANIZED CRIME

PENAL CODE

TITLE 11. ORGANIZED CRIME

CHAPTER 71. ORGANIZED CRIME

Sec. 71.01. DEFINITIONS. In this chapter,

(a) "Combination" means three or more persons who collaborate in

carrying on criminal activities, although:

(1) participants may not know each other's identity;

(2) membership in the combination may change from time to time;

and

(3) participants may stand in a wholesaler-retailer or other

arm's-length relationship in illicit distribution operations.

(b) "Conspires to commit" means that a person agrees with one or

more persons that they or one or more of them engage in conduct

that would constitute the offense and that person and one or more

of them perform an overt act in pursuance of the agreement. An

agreement constituting conspiring to commit may be inferred from

the acts of the parties.

(c) "Profits" means property constituting or derived from any

proceeds obtained, directly or indirectly, from an offense listed

in Section 71.02.

(d) "Criminal street gang" means three or more persons having a

common identifying sign or symbol or an identifiable leadership

who continuously or regularly associate in the commission of

criminal activities.

Added by Acts 1977, 65th Leg., p. 922, ch. 346, Sec. 1, eff. June

10, 1977. Amended by Acts 1989, 71st Leg., ch. 782, Sec. 1, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 555, Sec. 1, eff. Sept.

1, 1991; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1,

1994; Acts 1995, 74th Leg., ch. 318, Sec. 23, eff. Sept. 1, 1995.

Sec. 71.02. ENGAGING IN ORGANIZED CRIMINAL ACTIVITY.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

153, Sec. 2

(a) A person commits an offense if, with the intent to

establish, maintain, or participate in a combination or in the

profits of a combination or as a member of a criminal street

gang, the person commits or conspires to commit one or more of

the following:

(1) murder, capital murder, arson, aggravated robbery, robbery,

burglary, theft, aggravated kidnapping, kidnapping, aggravated

assault, aggravated sexual assault, sexual assault, forgery,

deadly conduct, assault punishable as a Class A misdemeanor,

burglary of a motor vehicle, or unauthorized use of a motor

vehicle;

(2) any gambling offense punishable as a Class A misdemeanor;

(3) promotion of prostitution, aggravated promotion of

prostitution, or compelling prostitution;

(4) unlawful manufacture, transportation, repair, or sale of

firearms or prohibited weapons;

(5) unlawful manufacture, delivery, dispensation, or

distribution of a controlled substance or dangerous drug, or

unlawful possession of a controlled substance or dangerous drug

through forgery, fraud, misrepresentation, or deception;

(6) any unlawful wholesale promotion or possession of any

obscene material or obscene device with the intent to wholesale

promote the same;

(7) any offense under Subchapter B, Chapter 43, depicting or

involving conduct by or directed toward a child younger than 18

years of age;

(8) any felony offense under Chapter 32;

(9) any offense under Chapter 36;

(10) any offense under Chapter 34 or 35;

(11) any offense under Section 37.11(a);

(12) any offense under Chapter 20A;

(13) any offense under Section 37.10; or

(14) any offense under Section 46.06(a)(1) or 46.14.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1130, Sec. 1

(a) A person commits an offense if, with the intent to

establish, maintain, or participate in a combination or in the

profits of a combination or as a member of a criminal street

gang, he commits or conspires to commit one or more of the

following:

(1) murder, capital murder, arson, aggravated robbery, robbery,

burglary, theft, aggravated kidnapping, kidnapping, aggravated

assault, aggravated sexual assault, sexual assault, forgery,

deadly conduct, assault punishable as a Class A misdemeanor,

burglary of a motor vehicle, or unauthorized use of a motor

vehicle;

(2) any gambling offense punishable as a Class A misdemeanor;

(3) promotion of prostitution, aggravated promotion of

prostitution, or compelling prostitution;

(4) unlawful manufacture, transportation, repair, or sale of

firearms or prohibited weapons;

(5) unlawful manufacture, delivery, dispensation, or

distribution of a controlled substance or dangerous drug, or

unlawful possession of a controlled substance or dangerous drug

through forgery, fraud, misrepresentation, or deception;

(6) any unlawful wholesale promotion or possession of any

obscene material or obscene device with the intent to wholesale

promote the same;

(7) any offense under Subchapter B, Chapter 43, depicting or

involving conduct by or directed toward a child younger than 18

years of age;

(8) any felony offense under Chapter 32;

(9) any offense under Chapter 36;

(10) any offense under Chapter 34 or 35;

(11) any offense under Section 37.11(a);

(12) any offense under Chapter 20A;

(13) any offense under Section 37.10; or

(14) any offense under Section 38.06, 38.07, 38.09, or 38.11.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1357, Sec. 2

(a) A person commits an offense if, with the intent to

establish, maintain, or participate in a combination or in the

profits of a combination or as a member of a criminal street

gang, he commits or conspires to commit one or more of the

following:

(1) murder, capital murder, arson, aggravated robbery, robbery,

burglary, theft, aggravated kidnapping, kidnapping, aggravated

assault, aggravated sexual assault, sexual assault, forgery,

deadly conduct, assault punishable as a Class A misdemeanor,

burglary of a motor vehicle, or unauthorized use of a motor

vehicle;

(2) any gambling offense punishable as a Class A misdemeanor;

(3) promotion of prostitution, aggravated promotion of

prostitution, or compelling prostitution;

(4) unlawful manufacture, transportation, repair, or sale of

firearms or prohibited weapons;

(5) unlawful manufacture, delivery, dispensation, or

distribution of a controlled substance or dangerous drug, or

unlawful possession of a controlled substance or dangerous drug

through forgery, fraud, misrepresentation, or deception;

(6) any unlawful wholesale promotion or possession of any

obscene material or obscene device with the intent to wholesale

promote the same;

(7) any offense under Subchapter B, Chapter 43, depicting or

involving conduct by or directed toward a child younger than 18

years of age;

(8) any felony offense under Chapter 32;

(9) any offense under Chapter 36;

(10) any offense under Chapter 34 or 35;

(11) any offense under Section 37.11(a);

(12) any offense under Chapter 20A;

(13) any offense under Section 37.10; or

(14) any offense under Section 42.10.

Text of subsection (b) as amended by Acts 1993, 73rd Leg., ch.

761, Sec. 3

(b) Except as provided in Subsection (c) of this section, an

offense under this section is one category higher than the most

serious offense listed in Subdivisions (1) through (10) of

Subsection (a) of this section that was committed, and if the

most serious offense is a Class A misdemeanor, the offense is a

felony of the third degree, except that if the most serious

offense is a felony of the first degree, the offense is a felony

of the first degree.

Text of subsection (b) as amended by Acts 1993, 73rd Leg., ch.

900, Sec. 1.01

(b) Except as provided in Subsections (c) and (d), an offense

under this section is one category higher than the most serious

offense listed in Subsection (a) that was committed, and if the

most serious offense is a Class A misdemeanor, the offense is a

state jail felony, except that if the most serious offense is a

felony of the first degree, the offense is a felony of the first

degree.

Text of subsection (c) as amended by Acts 1993, 73rd Leg., ch.

761, Sec. 3

(c) Conspiring to commit an offense under this section is of the

same degree as the most serious offense listed in Subdivisions

(1) through (10) of Subsection (a) of this section that the

person conspired to commit.

Text of subsection (c) as amended by Acts 1993, 73rd Leg., ch.

900, Sec. 1.01

(c) Conspiring to commit an offense under this section is of the

same degree as the most serious offense listed in Subsection (a)

that the person conspired to commit.

(d) At the punishment stage of a trial, the defendant may raise

the issue as to whether in voluntary and complete renunciation of

the offense he withdrew from the combination before commission of

an offense listed in Subsection (a) and made substantial effort

to prevent the commission of the offense. If the defendant proves

the issue in the affirmative by a preponderance of the evidence

the offense is the same category of offense as the most serious

offense listed in Subsection (a) that is committed, unless the

defendant is convicted of conspiring to commit the offense, in

which event the offense is one category lower than the most

serious offense that the defendant conspired to commit.

Added by Acts 1977, 65th Leg., p. 922, ch. 346, Sec. 1, eff. June

10, 1977. Amended by Acts 1981, 67th Leg., p. 2373, ch. 587, Sec.

1 to 3, eff. Sept. 1, 1981; Acts 1989, 71st Leg., ch. 782, Sec.

2, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 555, Sec. 1,

eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 761, Sec. 3, eff.

Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01, eff.

Sept. 1, 1994; Acts 1995, 74th Leg., ch. 318, Sec. 24, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 189, Sec. 9, eff. May 21,

1997; Acts 1999, 76th Leg., ch. 685, Sec. 8, eff. Sept. 1, 1999;

Acts 2003, 78th Leg., ch. 641, Sec. 3, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1162, Sec. 5, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1163, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

153, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1130, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1357, Sec. 2, eff. September 1, 2009.

Sec. 71.021. VIOLATION OF COURT ORDER ENJOINING ORGANIZED

CRIMINAL ACTIVITY. (a) A person commits an offense if the

person knowingly violates a temporary or permanent order issued

under Section 125.065(a) or (b), Civil Practice and Remedies

Code.

(b) If conduct constituting an offense under this section also

constitutes an offense under another section of this code, the

actor may be prosecuted under either section or under both

sections.

(c) An offense under this section is a Class A misdemeanor.

Added by Acts 1995, 74th Leg., ch. 584, Sec. 1, eff. Sept. 1,

1995.

Sec. 71.022. COERCING, INDUCING, OR SOLICITING MEMBERSHIP IN A

CRIMINAL STREET GANG. (a) A person commits an offense if the

person knowingly causes, enables, encourages, recruits, or

solicits another person to become a member of a criminal street

gang which, as a condition of initiation, admission, membership,

or continued membership, requires the commission of any conduct

which constitutes an offense punishable as a Class A misdemeanor

or a felony.

(a-1) A person commits an offense if, with intent to coerce,

induce, or solicit a child to actively participate in the

activities of a criminal street gang, the person:

(1) threatens the child or a member of the child's family with

imminent bodily injury; or

(2) causes bodily injury to the child or a member of the child's

family.

(b) Except as provided by Subsection (c), an offense under this

section is a felony of the third degree.

(c) A second or subsequent offense under this section is a

felony of the second degree.

(d) In this section:

(1) "Child" means an individual younger than 17 years of age.

(2) "Family" has the meaning assigned by Section 71.003, Family

Code.

Added by Acts 1999, 76th Leg., ch. 1555, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

435, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

435, Sec. 2, eff. September 1, 2009.

Sec. 71.023. DIRECTING ACTIVITIES OF CERTAIN CRIMINAL STREET

GANGS. (a) A person commits an offense if the person knowingly

initiates, organizes, plans, finances, directs, manages, or

supervises a criminal street gang or members of a criminal street

gang with the intent to benefit, promote, or further the

interests of the criminal street gang or to increase the person's

standing, position, or status in the criminal street gang.

(b) An offense under this section is a felony of the first

degree.

(c) Notwithstanding Section 71.01, in this section, "criminal

street gang" means:

(1) an organization that:

(A) has more than 10 members whose names are included in an

intelligence database under Chapter 61, Code of Criminal

Procedure;

(B) has a hierarchical structure that has been documented in an

intelligence database under Chapter 61, Code of Criminal

Procedure;

(C) engages in profit-sharing among two or more members of the

organization; and

(D) in one or more regions of this state served by different

regional councils of government, continuously or regularly

engages in conduct:

(i) that constitutes an offense listed in Section 3g(a)(1),

Article 42.12, Code of Criminal Procedure;

(ii) in which it is alleged that a deadly weapon is used or

exhibited during the commission of or immediate flight from the

commission of any felony offense; or

(iii) that is punishable as a felony of the first or second

degree under Chapter 481, Health and Safety Code; or

(2) an organization that, in collaboration with an organization

described by Subdivision (1), engages in conduct or commits an

offense or conspires to engage in conduct or commit an offense

described by Subdivision (1)(D).

Added by Acts 2009, 81st Leg., R.S., Ch.

1130, Sec. 3, eff. September 1, 2009.

Sec. 71.028. GANG-FREE ZONES. (a) In this section:

(1) "Institution of higher education," "playground," "premises,"

"school," "video arcade facility," and "youth center" have the

meanings assigned by Section 481.134, Health and Safety Code.

(2) "Shopping mall" means an enclosed public walkway or hall

area that connects retail, service, or professional

establishments.

(b) This section applies to an offense listed in Section

71.02(a)(1), (4), or (7), other than burglary, theft, burglary of

a motor vehicle, or unauthorized use of a motor vehicle.

(c) Except as provided by Subsection (d), the punishment

prescribed for an offense described by Subsection (b) is

increased to the punishment prescribed for the next highest

category of offense if the actor is 17 years of age or older and

it is shown beyond a reasonable doubt on the trial of the offense

that the actor committed the offense at a location that was:

(1) in, on, or within 1,000 feet of any:

(A) real property that is owned, rented, or leased by a school

or school board;

(B) premises owned, rented, or leased by an institution of

higher education;

(C) premises of a public or private youth center; or

(D) playground;

(2) in, on, or within 300 feet of any:

(A) shopping mall;

(B) movie theater;

(C) premises of a public swimming pool; or

(D) premises of a video arcade facility; or

(3) on a school bus.

(d) The punishment for an offense described by Subsection (b)

may not be increased under this section if the offense is

punishable under Section 71.02 as a felony of the first degree.

Added by Acts 2009, 81st Leg., R.S., Ch.

1130, Sec. 3, eff. September 1, 2009.

Sec. 71.029. MAPS AS EVIDENCE OF LOCATION OR AREA. (a) In a

prosecution of an offense for which punishment is increased under

Section 71.028, a map produced or reproduced by a municipal or

county engineer for the purpose of showing the location and

boundaries of gang-free zones is admissible in evidence and is

prima facie evidence of the location or boundaries of those zones

if the governing body of the municipality or county adopts a

resolution or ordinance approving the map as an official finding

and record of the location or boundaries of those zones.

(b) A municipal or county engineer may, on request of the

governing body of the municipality or county, revise a map that

has been approved by the governing body of the municipality or

county as provided by Subsection (a).

(c) A municipal or county engineer shall file the original or a

copy of every approved or revised map approved as provided by

Subsection (a) with the county clerk of each county in which the

zone is located.

(d) This section does not prevent the prosecution from:

(1) introducing or relying on any other evidence or testimony to

establish any element of an offense for which punishment is

increased under Section 71.028; or

(2) using or introducing any other map or diagram otherwise

admissible under the Texas Rules of Evidence.

Added by Acts 2009, 81st Leg., R.S., Ch.

1130, Sec. 3, eff. September 1, 2009.

Sec. 71.03. DEFENSES EXCLUDED. It is no defense to prosecution

under Section 71.02 that:

(1) one or more members of the combination are not criminally

responsible for the object offense;

(2) one or more members of the combination have been acquitted,

have not been prosecuted or convicted, have been convicted of a

different offense, or are immune from prosecution;

(3) a person has been charged with, acquitted, or convicted of

any offense listed in Subsection (a) of Section 71.02; or

(4) once the initial combination of three or more persons is

formed there is a change in the number or identity of persons in

the combination as long as two or more persons remain in the

combination and are involved in a continuing course of conduct

constituting an offense under this chapter.

Added by Acts 1977, 65th Leg., p. 922, ch. 346, Sec. 1, eff. June

10, 1977. Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01,

eff. Sept. 1, 1994.

Sec. 71.04. TESTIMONIAL IMMUNITY. (a) A party to an offense

under this chapter may be required to furnish evidence or testify

about the offense.

(b) No evidence or testimony required to be furnished under the

provisions of this section nor any information directly or

indirectly derived from such evidence or testimony may be used

against the witness in any criminal case, except a prosecution

for aggravated perjury or contempt.

Added by Acts 1977, 65th Leg., p. 922, ch. 346, Sec. 1, eff. June

10, 1977. Amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01,

eff. Sept. 1, 1994.

Sec. 71.05. RENUNCIATION DEFENSE.

Text of subsection (a) as amended by Acts 1993, 73rd Leg., ch.

761, Sec. 3

(a) It is an affirmative defense to prosecution under Section

71.02 of this code that under circumstances manifesting a

voluntary and complete renunciation of his criminal objective the

actor withdrew from the combination before commission of an

offense listed in Subdivisions (1) through (7) or Subdivision

(10) of Subsection (a) of Section 71.02 of this code and took

further affirmative action that prevented the commission of the

offense.

Text of subsection (a) as amended by Acts 1993, 73rd Leg., ch.

900, Sec. 1.01

(a) It is an affirmative defense to prosecution under Section

71.02 that under circumstances manifesting a voluntary and

complete renunciation of his criminal objective the actor

withdrew from the combination before commission of an offense

listed in Subsection (a) of Section 71.02 and took further

affirmative action that prevented the commission of the offense.

(b) For the purposes of this section and Subsection (d) of

Section 71.02, renunciation is not voluntary if it is motivated

in whole or in part:

(1) by circumstances not present or apparent at the inception of

the actor's course of conduct that increase the probability of

detection or apprehension or that make more difficult the

accomplishment of the objective; or

(2) by a decision to postpone the criminal conduct until another

time or to transfer the criminal act to another but similar

objective or victim.

Text of subsection (c) as amended by Acts 1993, 73rd Leg., ch.

761, Sec. 3

(c) Evidence that the defendant withdrew from the combination

before commission of an offense listed in Subdivisions (1)

through (7) or Subdivision (10) of Subsection (a) of Section

71.02 of this code and made substantial effort to prevent the

commission of an offense listed in Subdivisions (1) through (7)

or Subdivision (10) of Subsection (a) of Section 71.02 of this

code shall be admissible as mitigation at the hearing on

punishment if he has been found guilty under Section 71.02 of

this code, and in the event of a finding of renunciation under

this subsection, the punishment shall be one grade lower than

that provided under Section 71.02 of this code.

Added by Acts 1977, 65th Leg., p. 922, ch. 346, Sec. 1, eff. June

10, 1977. Amended by Acts 1981, 67th Leg., p. 2374, ch. 587, Sec.

4, 5, eff. Sept. 1, 1981; Acts 1993, 73rd Leg., ch. 761, Sec. 4,

eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01,

eff. Sept. 1, 1994.









PROBATE CODE

CHAPTER I. GENERAL PROVISIONS

PROBATE CODECHAPTER I. GENERAL PROVISIONSSec. 1. SHORT TITLE. This Act shall be known, and may be cited, as the "Texas Probate Code."

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014Sec. 2. EFFECTIVE DATE AND APPLICATION. (a) Effective Date. This Code shall take effect and be in force on and after January 1, 1956. The procedure herein prescribed shall govern all probate proceedings in county and probate courts brought after the effective date of this Act, and also all further procedure in proceedings in probate then pending, except to the extent that in the opinion of the court, with respect to proceedings in probate then pending, its application in particular proceedings or parts thereof would not be feasible or would work injustice, in which event the former procedure shall apply.(b) Rights Not Affected. No act done in any proceeding commenced before this Code takes effect, and no accrued right, shall be impaired by the provisions of this Code. When a right is acquired, extinguished, or barred upon the expiration of a prescribed period of time which has commenced to run by the provision of any statute in force before this Code takes effect, such provision shall remain in force and be deemed a part of this Code with respect to such right. All things properly done under any previously existing statute prior to the taking effect of this Code shall be treated as valid. Where citation or other process or notice is issued and served in compliance with existing statutes prior to the taking effect of this Code, the party upon whom such citation or other process has been served shall have the time provided for under such previously existing statutes in which to comply therewith.(c) Subdivisions Have No Legal Effect. The division of this Code into Chapters, Parts, Sections, Subsections, and Paragraphs is solely for convenience and shall have no legal effect.(d) Severability. If any provision of this Code, or the application thereof to any person or circumstance, is held invalid, such invalidity shall not affect other provisions or applications of the Code which can be given effect without the invalid provision or application, and to this end the provisions of this Code are declared to be severable, and the Legislature hereby states that it would have enacted such portions of the Code which can lawfully be given effect regardless of the possible invalidity of other provisions of the Code.(e) Nature of Proceeding. The administration of the estate of a decedent, from the filing of the application for probate and administration, or for administration, until the decree of final distribution and the discharge of the last personal representative, shall be considered as one proceeding for purposes of jurisdiction. The entire proceeding is a proceeding in rem.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended by Acts 1993, 73rd Leg., ch. 957, Sec. 2, eff. Sept. 1, 1993.

Text of section as repealed by Acts 2009, 81st Leg., R.S., Ch. 680, Sec. 10 effective January 1, 2014Sec. 3. DEFINITIONS AND USE OF TERMS. Except as otherwise provided by Chapter XIII of this Code, when used in this Code, unless otherwise apparent from the context:(a) "Authorized corporate surety" means a domestic or foreign corporation authorized to do business in the State of Texas for the purpose of issuing surety, guaranty or indemnity bonds guaranteeing the fidelity of executors and administrators.(b) "Child" includes an adopted child, whether adopted by any existing or former statutory procedure or by acts of estoppel, but, unless expressly so stated herein, does not include a child who has no presumed father.(c) "Claims" include liabilities of a decedent which survive, including taxes, whether arising in contract or in tort or otherwise, funeral expenses, the expense of a tombstone, expenses of administration, estate and inheritance taxes, and debts due such estates.(d) "Corporate fiduciary" means a financial institution as defined by Section 201.101, Finance Code, having trust powers, existing or doing business under the laws of this state, another state, or the United States, which is authorized by law to act under the order or appointment of any court of record, without giving bond, as receiver, trustee, executor, administrator, or, although without general depository powers, depository for any moneys paid into court, or to become sole guarantor or surety in or upon any bond required to be given under the laws of this state.(e) "County Court" and "Probate Court" are synonymous terms and denote county courts in the exercise of their probate jurisdiction, courts created by statute and authorized to exercise original probate jurisdiction, and district courts exercising probate jurisdiction in contested matters.(f) "County Judge," "Probate Judge," and "Judge" denote the presiding judge of any court having original jurisdiction over probate proceedings, whether it be a county court in the exercise of its probate jurisdiction, a court created by statute and authorized to exercise probate jurisdiction, or a district court exercising probate jurisdiction in contested matters.(g) "Court" denotes and includes both a county court in the exercise of its probate jurisdiction, a court created by statute and authorized to exercise original probate jurisdiction, or a district court exercising original probate jurisdiction in contested matters.(h) "Devise," when used as a noun, includes a testamentary disposition of real or personal property, or of both. When used as a verb, "devise" means to dispose of real or personal property, or of both, by will.(i) "Devisee" includes legatee.(j) "Distributee" denotes a person entitled to the estate of a decedent under a lawful will, or under the statutes of descent and distribution.(k) "Docket" means the probate docket.(l) "Estate" denotes the real and personal property of a decedent, both as such property originally existed and as from time to time changed in form by sale, reinvestment, or otherwise, and as augmented by any accretions and additions thereto (including any property to be distributed to the representative of the decedent by the trustee of a trust which terminates upon the decedent's death) and substitutions therefor, and as diminished by any decreases therein and distributions therefrom.(m) "Exempt property" refers to that property of a decedent's estate which is exempt from execution or forced sale by the Constitution or laws of this State, and to the allowance in lieu thereof.(n) Repealed by Acts 1995, 74th Leg., ch. 1039, Sec. 73(1), eff. Sept. 1, 1995.(o) "Heirs" denote those persons, including the surviving spouse, who are entitled under the statutes of descent and distribution to the estate of a decedent who dies intestate.(p) "Incapacitated" or "Incapacitated person" means:(1) a minor;(2) an adult individual who, because of a physical or mental condition, is substantially unable to provide food, clothing, or shelter for himself or herself, to care for the individual's own physical health, or to manage the individual's own financial affairs; or(3) a person who must have a guardian appointed to receive funds due the person from any governmental source.(q) "Independent executor" means the personal representative of an estate under independent administration as provided in Section 145 of this Code. The term "independent executor" includes the term "independent administrator."(r) "Interested persons" or "persons interested" means heirs, devisees, spouses, creditors, or any others having a property right in, or claim against, the estate being administered; and anyone interested in the welfare of an incapacitated person, including a minor.(s) "Legacy" includes any gift or devise by will, whether of personalty or realty. "Legatee" includes any person entitled to a legacy under a will.(t) "Minors" are all persons under eighteen years of age who have never been married or who have not had disabilities of minority removed for general purposes. Text of subsection as repealed by Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 19 effective June 19, 2009 (u) "Minutes" means the probate minutes.(v) "Mortgage" or "Lien" includes deed of trust, vendor's lien, chattel mortgage, mechanic's, materialman's or laborer's lien, judgment, attachment or garnishment lien, pledge by hypothecation, and Federal or State tax liens.(w) "Net estate" means the real and personal property of a decedent, exclusive of homestead rights, exempt property, the family allowance and enforceable claims against the estate.(x) "Person" includes natural persons and corporations.(y) Repealed by Acts 1995, 74th Leg., ch. 1039, Sec. 73(1), eff. Sept. 1, 1995.(z) "Personal property" includes interests in goods, money, choses in action, evidence of debts, and chattels real.(aa) "Personal representative" or "Representative" includes executor, independent executor, administrator, independent administrator, temporary administrator, together with their successors. The inclusion of independent executors herein shall not be held to subject such representatives to control of the courts in probate matters with respect to settlement of estates except as expressly provided by law. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 12 (bb) "Probate proceeding" is synonymous with the terms "Probate matter," "Proceeding in probate," and "Proceedings for probate." The term means a matter or proceeding related to the estate of a decedent and includes:(1) the probate of a will, with or without administration of the estate;(2) the issuance of letters testamentary and of administration;(3) an heirship determination or small estate affidavit, community property administration, and homestead and family allowances;(4) an application, petition, motion, or action regarding the probate of a will or an estate administration, including a claim for money owed by the decedent;(5) a claim arising from an estate administration and any action brought on the claim;(6) the settling of a personal representative's account of an estate and any other matter related to the settlement, partition, or distribution of an estate; and(7) a will construction suit.(cc) "Property" includes both real and personal property.(dd) "Real property" includes estates and interests in lands, corporeal or incorporeal, legal or equitable, other than chattels real.(ee) "Surety" includes both personal and corporate sureties.(ff) "Will" includes codicil; it also includes a testamentary instrument which merely:(1) appoints an executor or guardian;(2) directs how property may not be disposed of; or(3) revokes another will.(gg) The singular number includes the plural; the plural number includes the singular.(hh) The masculine gender includes the feminine and neuter.(ii) "Statutory probate court" means a statutory court designated as a statutory probate court under Chapter 25, Government Code. A county court at law exercising probate jurisdiction is not a statutory probate court under this Code unless the court is designated a statutory probate court under Chapter 25, Government Code.(jj) "Next of kin" includes an adopted child or his or her descendents and the adoptive parent of the adopted child.(kk) "Charitable organization" means:(1) a nonprofit corporation, trust, community chest, fund, foundation, or other entity that is exempt from federal income tax under Section 501(c)(3) of the Internal Revenue Code of 1986 because the entity is organized and operated exclusively for religious, charitable, scientific, educational, or literary purposes, testing for public safety, prevention of cruelty to children or animals, or promotion of amateur sports competition; or(2) any other entity or organization that is organized and operated exclusively for the purposes listed in Section 501(c)(3) of the Internal Revenue Code of 1986.(ll) "Governmental agency of the state" means:(1) an incorporated city or town, a county, a public school district, a special-purpose district or authority, or a district, county, or justice of the peace court;(2) a board, commission, department, office, or other agency in the executive branch of state government, including an institution of higher education as defined by Section 61.003, Education Code;(3) the legislature or a legislative agency; and(4) the supreme court, the court of criminal appeals, a court of appeals, or the State Bar of Texas or another judicial agency having statewide jurisdiction.(mm) "Ward" is a person for whom a guardian has been appointed.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended by Acts 1957, 55th Leg., p. 53, ch. 31, Sec. 2(a), eff. Aug. 22, 1957; Acts 1961, 57th Leg., p. 44, ch. 30, Sec. 2, eff. Aug. 28, 1961; Acts 1969, 61st Leg., p. 1703, ch. 556, Sec. 1, eff. June 10, 1969; Acts 1969, 61st Leg., p. 1922, ch. 641, Sec. 1, eff. June 12, 1969; Acts 1975, 64th Leg., p. 104, ch. 45, Sec. 1, eff. Sept. 1, 1975; Acts 1975, 64th Leg., p. 2195, ch. 701, Sec. 1, eff. June 21, 1975; Acts 1977, 65th Leg., p. 1061, ch. 390, Sec. 1, 2, eff. Sept. 1, 1977; Acts 1979, 66th Leg., p. 1740, ch. 713, Sec. 1, eff. Aug. 27, 1979; Acts 1985, 69th Leg., ch. 159, Sec. 1, 2, eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 591, Sec. 1, eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 375, Sec. 33, eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 1035, Sec. 1, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 14, Sec. 284(96), eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 895, Sec. 1, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 957, Sec. 3, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 1039, Sec. 4, 73(1), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 52, Sec. 1, eff; Sept; 1, 1997; Acts 1999, 76th Leg., ch. 344, Sec. 6.001, eff; Sept. 1, 1999; Acts 1999, 76th Leg., ch. 379, Sec. 1, eff; Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1170, Sec. 1.01, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 19, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 680, Sec. 10(a), eff. January 1, 2014.Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 12, eff. September 1, 2009.

Text of section as repealed by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 13Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 12Without reference to the amendment of this section, this section was repealed by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 13(b), eff. January 1, 2014.Sec. 4A. GENERAL PROBATE COURT JURISDICTION; APPEALS. (a) All probate proceedings must be filed and heard in a court exercising original probate jurisdiction. The court exercising original probate jurisdiction also has jurisdiction of all matters related to the probate proceeding as specified in Section 4B of this code for that type of court.(b) A probate court may exercise pendent and ancillary jurisdiction as necessary to promote judicial efficiency and economy.(c) A final order issued by a probate court is appealable to the court of appeals.

Added by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 12(b), eff. September 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 13(b), eff. January 1, 2014.

Text of section as repealed by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 13Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 12Without reference to the amendment of this section, this section was repealed by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 13(b), eff. January 1, 2014.Sec. 4B. MATTERS RELATED TO PROBATE PROCEEDING. (a) For purposes of this code, in a county in which there is no statutory probate court or county court at law exercising original probate jurisdiction, a matter related to a probate proceeding includes:(1) an action against a personal representative or former personal representative arising out of the representative's performance of the duties of a personal representative;(2) an action against a surety of a personal representative or former personal representative;(3) a claim brought by a personal representative on behalf of an estate;(4) an action brought against a personal representative in the representative's capacity as personal representative;(5) an action for trial of title to real property that is estate property, including the enforcement of a lien against the property; and(6) an action for trial of the right of property that is estate property.(b) For purposes of this code, in a county in which there is no statutory probate court, but in which there is a county court at law exercising original probate jurisdiction, a matter related to a probate proceeding includes:(1) all matters and actions described in Subsection (a) of this section;(2) the interpretation and administration of a testamentary trust if the will creating the trust has been admitted to probate in the court; and(3) the interpretation and administration of an inter vivos trust created by a decedent whose will has been admitted to probate in the court.(c) For purposes of this code, in a county in which there is a statutory probate court, a matter related to a probate proceeding includes:(1) all matters and actions described in Subsections (a) and (b) of this section; and(2) any cause of action in which a personal representative of an estate pending in the statutory probate court is a party in the representative's capacity as personal representative.

Added by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 12(b), eff. September 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 13(b), eff. January 1, 2014.

Text of section as repealed by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 13Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 12Without reference to the amendment of this section, this section was repealed by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 13(b), eff. January 1, 2014.Sec. 4C. ORIGINAL JURISDICTION FOR PROBATE PROCEEDINGS. (a) In a county in which there is no statutory probate court or county court at law exercising original probate jurisdiction, the county court has original jurisdiction of probate proceedings.(b) In a county in which there is no statutory probate court, but in which there is a county court at law exercising original probate jurisdiction, the county court at law exercising original probate jurisdiction and the county court have concurrent original jurisdiction of probate proceedings, unless otherwise provided by law. The judge of a county court may hear probate proceedings while sitting for the judge of any other county court.(c) In a county in which there is a statutory probate court, the statutory probate court has original jurisdiction of probate proceedings.

Added by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 12(b), eff. September 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 13(b), eff. January 1, 2014.

Text of section as repealed by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 13Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 12Without reference to the amendment of this section, this section was repealed by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 13(b), eff. January 1, 2014.Sec. 4D. JURISDICTION OF CONTESTED PROBATE PROCEEDING IN COUNTY WITH NO STATUTORY PROBATE COURT OR STATUTORY COUNTY COURT. (a) In a county in which there is no statutory probate court or county court at law exercising original probate jurisdiction, when a matter in a probate proceeding is contested, the judge of the county court may, on the judge's own motion, or shall, on the motion of any party to the proceeding, according to the motion:(1) request the assignment of a statutory probate court judge to hear the contested matter, as provided by Section 25.0022, Government Code; or(2) transfer the contested matter to the district court, which may then hear the contested matter as if originally filed in the district court.(b) If a party to a probate proceeding files a motion for the assignment of a statutory probate court judge to hear a contested matter in the proceeding before the judge of the county court transfers the contested matter to a district court under this section, the county judge shall grant the motion for the assignment of a statutory probate court judge and may not transfer the matter to the district court unless the party withdraws the motion.(c) A party to a probate proceeding may file a motion for the assignment of a statutory probate court judge under this section before a matter in the proceeding becomes contested, and the motion is given effect as a motion for assignment of a statutory probate court judge under Subsection (a) of this section if the matter later becomes contested.(d) Notwithstanding any other law, a transfer of a contested matter in a probate proceeding to a district court under any authority other than the authority provided by this section:(1) is disregarded for purposes of this section; and(2) does not defeat the right of a party to the proceeding to have the matter assigned to a statutory probate court judge in accordance with this section.(e) A statutory probate court judge assigned to a contested matter under this section has the jurisdiction and authority granted to a statutory probate court by this code. On resolution of a contested matter for which a statutory probate court judge is assigned under this section, including any appeal of the matter, the statutory probate court judge shall return the matter to the county court for further proceedings not inconsistent with the orders of the statutory probate court or court of appeals, as applicable.(f) A district court to which a contested matter is transferred under this section has the jurisdiction and authority granted to a statutory probate court by this code. On resolution of a contested matter transferred to the district court under this section, including any appeal of the matter, the district court shall return the matter to the county court for further proceedings not inconsistent with the orders of the district court or court of appeals, as applicable.(g) The county court shall continue to exercise jurisdiction over the management of the estate, other than a contested matter, until final disposition of the contested matter is made in accordance with this section. After a contested matter is transferred to a district court, any matter related to the probate proceeding may be brought in the district court. The district court in which a matter related to the probate proceeding is filed may, on its own motion or on the motion of any party, find that the matter is not a contested matter and transfer the matter to the county court with jurisdiction of the management of the estate.(h) If a contested matter in a probate proceeding is transferred to a district court under this section, the district court has jurisdiction of any contested matter in the proceeding that is subsequently filed, and the county court shall transfer those contested matters to the district court. If a statutory probate court judge is assigned under this section to hear a contested matter in a probate proceeding, the statutory probate court judge shall be assigned to hear any contested matter in the proceeding that is subsequently filed.(i) The clerk of a district court to which a contested matter in a probate proceeding is transferred under this section may perform in relation to the contested matter any function a county clerk may perform with respect to that type of matter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 12(b), eff. September 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 13(b), eff. January 1, 2014.

Text of section as repealed by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 13Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 12Without reference to the amendment of this section, this section was repealed by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 13(b), eff. January 1, 2014.Sec. 4E. JURISDICTION OF CONTESTED PROBATE PROCEEDING IN COUNTY WITH NO STATUTORY PROBATE COURT. (a) In a county in which there is no statutory probate court, but in which there is a county court at law exercising original probate jurisdiction, when a matter in a probate proceeding is contested, the judge of the county court may, on the judge's own motion, or shall, on the motion of any party to the proceeding, transfer the contested matter to the county court at law. In addition, the judge of the county court, on the judge's own motion or on the motion of a party to the proceeding, may transfer the entire proceeding to the county court at law.(b) A county court at law to which a proceeding is transferred under this section may hear the proceeding as if originally filed in that court. If only a contested matter in the proceeding is transferred, on the resolution of the matter, the matter shall be returned to the county court for further proceedings not inconsistent with the orders of the county court at law.

Added by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 12(b), eff. September 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 13(b), eff. January 1, 2014.

Text of section as repealed by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 13Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 12Without reference to the amendment of this section, this section was repealed by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 13(b), eff. January 1, 2014.Sec. 4F. EXCLUSIVE JURISDICTION OF PROBATE PROCEEDING IN COUNTY WITH STATUTORY PROBATE COURT. (a) In a county in which there is a statutory probate court, the statutory probate court has exclusive jurisdiction of all probate proceedings, regardless of whether contested or uncontested. A cause of action related to the probate proceeding must be brought in a statutory probate court unless the jurisdiction of the statutory probate court is concurrent with the jurisdiction of a district court as provided by Section 4H of this code or with the jurisdiction of any other court.(b) This section shall be construed in conjunction and in harmony with Section 145 of this code and all other sections of this code relating to independent executors, but may not be construed to expand the court's control over an independent executor.

Added by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 12(b), eff. September 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 13(b), eff. January 1, 2014.

Text of section as repealed by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 13Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 12Without reference to the amendment of this section, this section was repealed by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 13(b), eff. January 1, 2014.Sec. 4G. JURISDICTION OF STATUTORY PROBATE COURT WITH RESPECT TO TRUSTS AND POWERS OF ATTORNEY. In a county in which there is a statutory probate court, the statutory probate court has jurisdiction of:(1) an action by or against a trustee;(2) an action involving an inter vivos trust, testamentary trust, or charitable trust;(3) an action against an agent or former agent under a power of attorney arising out of the agent's performance of the duties of an agent; and(4) an action to determine the validity of a power of attorney or to determine an agent's rights, powers, or duties under a power of attorney.

Added by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 12(b), eff. September 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 13(b), eff. January 1, 2014.

Text of section as repealed by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 13Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 12Without reference to the amendment of this section, this section was repealed by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 13(b), eff. January 1, 2014.Sec. 4H. CONCURRENT JURISDICTION WITH DISTRICT COURT. A statutory probate court has concurrent jurisdiction with the district court in:(1) a personal injury, survival, or wrongful death action by or against a person in the person's capacity as a personal representative;(2) an action by or against a trustee;(3) an action involving an inter vivos trust, testamentary trust, or charitable trust;(4) an action involving a personal representative of an estate in which each other party aligned with the personal representative is not an interested person in that estate;(5) an action against an agent or former agent under a power of attorney arising out of the agent's performance of the duties of an agent; and(6) an action to determine the validity of a power of attorney or to determine an agent's rights, powers, or duties under a power of attorney.

Added by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 12(b), eff. September 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 13(b), eff. January 1, 2014.

Text of section as repealed by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 12 effective September 1, 2009Sec. 5. JURISDICTION WITH RESPECT TO PROBATE PROCEEDINGS. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 132, Sec. 1Without reference to the amendment of this subsection, this section was repealed by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 12(h), eff. September 1, 2009. (e) A statutory probate court has concurrent jurisdiction with the district court in all personal injury, survival, or wrongful death actions by or against a person in the person's capacity as a personal representative, in all actions by or against a trustee, in all actions involving an inter vivos trust, testamentary trust, or charitable trust, and in all actions involving a personal representative of an estate in which each other party aligned with the personal representative is not an interested person in that estate. For purposes of this section, "charitable trust" includes a charitable trust as defined by Section 123.001, Property Code.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended by Acts 1973, 63rd Leg., p. 1684, ch. 610, Sec. 1; Acts 1975, 64th Leg., p. 2195, ch. 701, Sec. 2, eff. June 21, 1975; Acts 1977, 65th Leg., p. 1170, ch. 448, Sec. 1, eff. Aug. 29, 1977; Acts 1979, 66th Leg., p. 1740, ch. 713, Sec. 2, eff. Aug. 27, 1979; Acts 1983, 68th Leg., p. 4122, ch. 647, Sec. 2, eff. Sept. 1, 1983; Acts 1983, 68th Leg., p. 5434, ch. 1015, Sec. 1, eff. Aug. 29, 1983; Acts 1985, 69th Leg., ch. 159, Sec. 3, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 459, Sec. 4, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 1035, Sec. 2, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 957, Sec. 5, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1435, Sec. 3, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1389, Sec. 1, eff. Aug. 30, 1999; Acts 2001, 77th Leg., ch. 63, Sec. 1, eff. Sept. 1, 2001.

Section heading amended by Acts 2003, 78th Leg., ch. 1060, Sec. 1, eff. Sept. 1, 2003; Subsec. (a) repealed by Acts 2003, 78th Leg., ch. 1060, Sec. 16, eff. Sept. 1, 2003; Subsecs. (b) and (c) to (e) amended by Acts 2003, 78th Leg., ch. 1060, Sec. 2, eff. Sept. 1, 2003; Subsecs. (b-1) to (b-5), (h), and (i) added by Acts 2003, 78th Leg., ch. 1060, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 551, Sec. 1, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 132, Sec. 1, eff. May 23, 2009.Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 12(h), eff. September 1, 2009.

Text of article effective until January 01, 2014Sec. 5B. TRANSFER OF PROCEEDING. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 12 (a) A judge of a statutory probate court, on the motion of a party to the action or on the motion of a person interested in an estate, may transfer to the judge's court from a district, county, or statutory court a cause of action related to a probate proceeding pending in the statutory probate court or a cause of action in which a personal representative of an estate pending in the statutory probate court is a party and may consolidate the transferred cause of action with the other proceedings in the statutory probate court relating to that estate.(b) Notwithstanding any other provision of this chapter, the proper venue for an action by or against a personal representative for personal injury, death, or property damages is determined under Section 15.007, Civil Practice and Remedies Code.

Added by Acts 1983, 68th Leg., p. 5228, ch. 958, Sec. 1, eff. Sept. 1, 1983. Amended by Acts 1999, 76th Leg., ch. 1431, Sec. 1, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 204, Sec. 3.06, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1351, Sec. 12(c), eff. September 1, 2009.

Text of article effective until January 01, 2014Sec. 5C. ACTIONS TO COLLECT DELINQUENT PROPERTY TAXES. (a) This section applies only to a decedent's estate that:(1) is being administered in a pending probate proceeding;(2) owns or claims an interest in property against which a taxing unit has imposed ad valorem taxes that are delinquent; and(3) is not being administered as an independent administration under Section 145 of this code.(b) Notwithstanding any provision of this code to the contrary, if the probate proceedings are pending in a foreign jurisdiction or in a county other than the county in which the taxes were imposed, a suit to foreclose the lien securing payment of the taxes or to enforce personal liability for the taxes must be brought under Section 33.41, Tax Code, in a court of competent jurisdiction in the county in which the taxes were imposed.(c) If the probate proceedings have been pending for four years or less in the county in which the taxes were imposed, the taxing unit may present a claim for the delinquent taxes against the estate to the personal representative of the estate in the probate proceedings.(d) If the taxing unit presents a claim against the estate under Subsection (c) of this section:(1) the claim of the taxing unit is subject to each applicable provision in Parts 4 and 5, Chapter VIII, of this code that relates to a claim or the enforcement of a claim in a probate proceeding; and(2) the taxing unit may not bring a suit in any other court to foreclose the lien securing payment of the taxes or to enforce personal liability for the delinquent taxes before the first day after the fourth anniversary of the date the application for the probate proceeding was filed.(e) To foreclose the lien securing payment of the delinquent taxes, the taxing unit must bring a suit under Section 33.41, Tax Code, in a court of competent jurisdiction for the county in which the taxes were imposed if:(1) the probate proceedings have been pending in that county for more than four years; and(2) the taxing unit did not present a delinquent tax claim under Subsection (c) of this section against the estate in the probate proceeding.(f) In a suit brought under Subsection (e) of this section, the taxing unit:(1) shall make the personal representative of the decedent's estate a party to the suit; and(2) may not seek to enforce personal liability for the taxes against the estate of the decedent.

Added by Acts 1999, 76th Leg., ch. 1481, Sec. 36, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 6. VENUE FOR PROBATE OF WILLS AND ADMINISTRATION OF ESTATES OF DECEDENTS. Wills shall be admitted to probate, and letters testamentary or of administration shall be granted:(a) In the county where the deceased resided, if he had a domicile or fixed place of residence in this State.(b) If the deceased had no domicile or fixed place of residence in this State but died in this State, then either in the county where his principal property was at the time of his death, or in the county where he died.(c) If he had no domicile or fixed place of residence in this State, and died outside the limits of this State, then in any county in this State where his nearest of kin reside.(d) But if he had no kindred in this State, then in the county where his principal estate was situated at the time of his death.(e) In the county where the applicant resides, when administration is for the purpose only of receiving funds or money due to a deceased person or his estate from any governmental source or agency; provided, that unless the mother or father or spouse or adult child of the deceased is applicant, citation shall be served personally on the living parents and spouses and adult children, if any, of the deceased person, or upon those who are alive and whose addresses are known to the applicant.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014Sec. 8. CONCURRENT VENUE AND TRANSFER OF PROCEEDINGS. (a) Concurrent Venue. When two or more courts have concurrent venue of an estate or a proceeding to declare heirship under Section 48(a) of this code, the court in which the application for a proceeding in probate or determination of heirship is first filed shall have and retain jurisdiction of the estate or heirship proceeding, as appropriate, to the exclusion of the other court or courts. The proceeding shall be deemed commenced by the filing of an application averring facts sufficient to confer venue; and the proceeding first legally commenced shall extend to all of the property of the decedent or the decedent's estate. Provided, however, that a bona fide purchaser of real property in reliance on any such subsequent proceeding, without knowledge of its invalidity, shall be protected in such purchase unless the decree admitting the will to probate, determining heirship, or granting administration in the prior proceeding shall be recorded in the office of the county clerk of the county in which such property is located.(b) Proceedings in More Than One County. If a proceeding in probate or to declare heirship under Section 48(a) of this code is commenced in more than one county, the proceeding shall be stayed except in the county where first commenced until final determination of venue in the county where first commenced. If the proper venue is finally determined to be in another county, the clerk, after making and retaining a true copy of the entire file in the case, shall transmit the original file to the proper county, and the proceeding shall thereupon be had in the proper county in the same manner as if the proceeding had originally been instituted therein.(c) Transfer of Proceeding. Text of subdivision as amended by Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 1 (1) Transfer for Want of Venue. If it appears to the court at any time before the final decree that the proceeding was commenced in a court which did not have priority of venue over such proceeding, the court shall, on the application of any interested person, transfer the proceeding to the proper county by transmitting to the proper court in such county the original file in such case, together with certified copies of all entries in the judge's probate docket theretofore made, and the probate of the will, determination of heirship, or administration of the estate in such county shall be completed in the same manner as if the proceeding had originally been instituted therein; but, if the question as to priority of venue is not raised before final decree in the proceedings is announced, the finality of such decree shall not be affected by any error in venue.(2) Transfer for Convenience of the Estate. If it appears to the court at any time before the estate is closed or, if there is no administration of the estate, when the proceeding in probate or to declare heirship is concluded that it would be in the best interest of the estate or, if there is no administration of the estate, that it would be in the best interest of the heirs or beneficiaries of the decedent's will, the court, in its discretion, may order the proceeding transferred to the proper court in any other county in this State. The clerk of the court from which the proceeding is transferred shall transmit to the court to which the proceeding is transferred the original file in the proceeding and a certified copy of the index.(d) Validation of Prior Proceedings. When a proceeding is transferred to another county under any provision of this Section of this Code, all orders entered in connection with the proceeding shall be valid and shall be recognized in the second court, provided such orders were made and entered in conformance with the procedure prescribed by this Code.(e) Jurisdiction to Determine Venue. Any court in which there has been filed an application for a proceeding in probate or determination of heirship shall have full jurisdiction to determine the venue of the proceeding in probate or heirship proceeding, and of any proceeding relating thereto, and its determination shall not be subject to collateral attack.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended by Acts 1983, 68th Leg., p. 4754, ch. 833, Sec. 1, eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 786, Sec. 1, eff. Aug. 31, 1987.

Subsec. (c)(2) amended by Acts 2003, 78th Leg., ch. 1060, Sec. 5, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1170, Sec. 2.01, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 1, eff. June 19, 2009.

Text of article effective until January 01, 2014Sec. 9. DEFECTS IN PLEADING. No defect of form or substance in any pleading in probate shall be held by any court to invalidate such pleading, or any order based upon such pleading, unless the defect has been timely objected to and called to the attention of the court in which such proceedings were or are pending.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014Sec. 10. PERSONS ENTITLED TO CONTEST PROCEEDINGS. Any person interested in an estate may, at any time before any issue in any proceeding is decided upon by the court, file opposition thereto in writing and shall be entitled to process for witnesses and evidence, and to be heard upon such opposition, as in other suits.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014Sec. 10A. NECESSARY PARTY. (a) An institution of higher education as defined by Section 61.003, Education Code, a private institution of higher education, or a charitable organization is a necessary party to a will contest or will construction suit involving a will in which the institution or organization is a distributee. (b) If an institution or organization is a necessary party under Subsection (a) of this section, the court shall serve the institution or organization in the manner provided for service on other parties by this code.

Added by Acts 1989, 71st Leg., ch. 1035, Sec. 4, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 675, Sec. 1, eff. Sept. 1, 1991.

Text of article effective until January 01, 2014Sec. 10B. COMMUNICATIONS OR RECORDS RELATING TO DECEDENT'S CONDITION BEFORE DEATH. Notwithstanding the Medical Practice Act (Article 4495b, Vernon's Texas Civil Statutes), a person who is a party to a will contest or a proceeding in which a party relies on the mental or testamentary capacity of a decedent before the decedent's death as part of the party's claim or defense is entitled to production of all communications or records relevant to the decedent's condition before the decedent's death. On receipt of a subpoena of communications or records under this section and proof of filing of the will contest or proceeding, by file-stamped copy, the appropriate physician, hospital, medical facility, custodian of records, or other person in possession of the communications or records shall release the communications or records to the party requesting the records without further authorization.

Added by Acts 1997, 75th Leg., ch. 1302, Sec. 2, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 855, Sec. 1, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 10C. EFFECT OF FILING OR CONTESTING PLEADING. (a) The filing or contesting in probate court of any pleading relating to a decedent's estate does not constitute tortious interference with inheritance of the estate.(b) This section does not abrogate any rights of a person under Rule 13, Texas Rules of Civil Procedure, or Chapter 10, Civil Practice and Remedies Code.

Added by Acts 2003, 78th Leg., ch. 1060, Sec. 6, eff. Sept. 1, 2003.

Text of article effective until January 01, 2014Sec. 11. APPLICATIONS AND OTHER PAPERS TO BE FILED WITH CLERK. All applications for probate proceedings, complaints, petitions and all other papers permitted or required by law to be filed in the court in probate matters, shall be filed with the county clerk of the proper county who shall file the same and endorse on each paper the date filed and the docket number, and his official signature.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014Sec. 11A. EXEMPTION FROM PROBATE FEES FOR ESTATES OF CERTAIN MILITARY SERVICEMEMBERS. (a) In this section, "combat zone" means an area that the president of the United States by executive order designates for purposes of 26 U.S.C. Section 112 as an area in which armed forces of the United States are or have engaged in combat.(b) Notwithstanding any other law, the clerk of a county court may not charge, or collect from, the estate of a decedent any of the following fees if the decedent died while in active service as a member of the armed forces of the United States in a combat zone:(1) a fee for or associated with the filing of the decedent's will for probate; and(2) a fee for any service rendered by the probate court regarding the administration of the decedent's estate.

Added by Acts 2007, 80th Leg., R.S., Ch. 940, Sec. 1, eff. June 15, 2007.

Text of article effective until January 01, 2014Sec. 12. COSTS AND SECURITY THEREFOR. (a) Applicability of Laws Regulating Costs. The provisions of law regulating costs in ordinary civil cases shall apply to all matters in probate when not expressly provided for in this Code.(b) Security for Costs Required, When. When any person other than the personal representative of an estate files an application, complaint, or opposition in relation to the estate, he may be required by the clerk to give security for the probable cost of such proceeding before filing the same; or any one interested in the estate, or any officer of the court, may, at any time before the trial of such application, complaint, or opposition, obtain from the court, upon written motion, an order requiring such party to give security for the probable costs of such proceeding. The rules governing civil suits in the county court respecting this subject shall control in such cases.(c) Suit for Fiduciary. No security for costs shall be required of an executor or administrator appointed by a court of this state in any suit brought by him in his fiduciary character.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended by Acts 1985, 69th Leg., ch. 959, Sec. 4, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 957, Sec. 7, eff. Sept. 1, 1993.

Text of section as repealed by Acts 2009, 81st Leg., R.S., Ch. 680, Sec. 10Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 2Without reference to the amendment of this section, this section was repealed by Acts 2009, 81st Leg., R.S., Ch. 680, Sec. 10(a), eff. January 1, 2014.Sec. 13. JUDGE'S PROBATE DOCKET. The county clerk shall keep a record book to be styled "Judge's Probate Docket," and shall enter therein:(a) The name of each person upon whose person or estate proceedings are had or sought to be had.(b) The name of the executor or administrator or of the applicant for letters.(c) The date of the filing of the original application for probate proceedings.(d) A notation of each order, judgment, decree, and proceeding had in each estate, with the date thereof.(e) A number for each estate upon the docket in the order in which proceedings are commenced, and each paper filed in an estate shall be given the corresponding docket number of the estate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended by Acts 1993, 73rd Leg., ch. 957, Sec. 8, eff. Sept. 1, 1993.Amended by: Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 2, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 680, Sec. 10(a), eff. January 1, 2014.

Text of article effective until January 01, 2014Sec. 14. CLAIM DOCKET. The county clerk shall also keep a record book to be styled "Claim Docket," and shall enter therein all claims presented against an estate for approval by the court. This docket shall be ruled in sixteen columns at proper intervals from top to bottom, with a short note of the contents at the top of each column. One or more pages shall be assigned to each estate. The following information shall be entered in the respective columns beginning with the first or marginal column: The names of claimants in the order in which their claims are filed; the amount of the claim; its date; the date of filing; when due; the date from which it bears interest; the rate of interest; when allowed by the executor or administrator; the amount allowed; the date of rejection; when approved; the amount approved; when disapproved; the class to which the claim belongs; when established by judgment of a court; the amount of such judgment.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended by Acts 1993, 73rd Leg., ch. 957, Sec. 9, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 15. CASE FILES. The county clerk shall maintain a case file for each decedent's estate in which a probate proceeding has been filed. The case file must contain all orders, judgments, and proceedings of the court and any other probate filing with the court, including all:(1) applications for the probate of wills and for the granting of administration;(2) citations and notices, whether published or posted, with the returns thereon;(3) wills and the testimony upon which the same are admitted to probate, provided that the substance only of depositions shall be recorded;(4) bonds and official oaths;(5) inventories, appraisements, and lists of claims;(6) exhibits and accounts;(7) reports of hiring, renting, or sale;(8) applications for sale or partition of real estate and reports of sale and of commissioners of partition;(9) applications for authority to execute leases for mineral development, or for pooling or unitization of lands, royalty, or other interest in minerals, or to lend or invest money; and(10) reports of lending or investing money.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended by Acts 1993, 73rd Leg., ch. 957, Sec. 10, eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 67, Sec. 1, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 16. PROBATE FEE BOOK. The county clerk shall keep a record book styled "Probate Fee Book," and shall enter therein each item of costs which accrues to the officers of the court, together with witness fees, if any, showing the party to whom the costs or fees are due, the date of the accrual of the same, the estate or party liable therefor, and the date on which any such costs or fees are paid.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014Sec. 17. MAINTAINING RECORDS IN LIEU OF RECORD BOOKS. In lieu of keeping the record books described by Sections 13, 14, and 16 of this code, the county clerk may maintain the information relating to a person's or estate's probate proceedings maintained in those record books on a computer file, on microfilm, in the form of a digitized optical image, or in another similar form of data compilation.

Added by Acts 1999, 76th Leg., ch. 67, Sec. 1, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 17A. INDEX. The county clerk shall properly index the records and keep the index open for public inspection, but may not release the index from the clerk's custody.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Renumbered from V.A.T.S. Probate Code, Sec. 17 and amended by Acts 1999, 76th Leg., ch. 67, Sec. 1, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 18. USE OF RECORDS AS EVIDENCE. The record books or individual case files, including records on a computer file, on microfilm, in the form of a digitized optical image, or in another similar form of data compilation described in preceding sections of this code, or certified copies or reproductions of the records, shall be evidence in any court of this state.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended by Acts 1999, 76th Leg., ch. 67, Sec. 1, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 19. CALL OF THE DOCKETS. The judge of the court in which probate proceedings are pending, at such times as he shall determine, shall call the estates of decedents in their regular order upon both the probate and claim dockets and make such orders as shall be necessary.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended by Acts 1993, 73rd Leg., ch. 957, Sec. 11, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 20. CLERK MAY SET HEARINGS. Whenever, on account of the county judge's absence from the county seat, or his being on vacation, disqualified, ill, or deceased, such judge is unable to designate the time and place for hearing a probate matter pending in his court, authority is hereby vested in the county clerk of the county in which such matter is pending to designate such time and place, entering such setting on the judge's docket and certifying thereupon why such judge is not acting by himself. If, after service of such notices and citations as required by law with reference to such time and place of hearing has been perfected, no qualified judge is present for the hearing, the same shall automatically be continued from day to day until a qualified judge is present to hear and determine the matter.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014Sec. 21. TRIAL BY JURY. In all contested probate and mental illness proceedings in the district court or in the county court or statutory probate court, county court at law or other statutory court exercising probate jurisdiction, the parties shall be entitled to trial by jury as in other civil actions.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended by Acts 1973, 63rd Leg., p. 1685, ch. 610, Sec. 2.

Text of article effective until January 01, 2014Sec. 22. EVIDENCE. In proceedings arising under the provisions of this Code, the rules relating to witnesses and evidence that govern in the District Court shall apply so far as practicable except that where a will is to be probated, and in other probate matters where there is no opposing party or attorney of record upon whom notice and copies of interrogatories may be served, service may be had by posting notice of intention to take depositions for a period of ten days as provided in this Code governing posting of notices. When such notice is filed with the clerk, a copy of the interrogatories shall also be filed, and at the expiration of ten days, commission may issue for taking the depositions, and the judge may file cross-interrogatories where no one appears, if he so desires.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of section as repealed by Acts 2009, 81st Leg., R.S., Ch. 680, Sec. 10Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 3Without reference to the amendment of this section, this section was repealed by Acts 2009, 81st Leg., R.S., Ch. 680, Sec. 10(a), eff. January 1, 2014.Sec. 23. DECREES. All decisions, orders, decrees, and judgments of the county court in probate matters shall be rendered in open court except in cases where it is otherwise specially provided.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.Amended by: Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 3, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 680, Sec. 10(a), eff. January 1, 2014.

Text of article effective until January 01, 2014Sec. 24. ENFORCEMENT OF ORDERS. The county or probate judge may enforce obedience to all his lawful orders against executors and administrators by attachment and imprisonment, but no such imprisonment shall exceed three days for any one offense, unless otherwise expressly so provided in this Code.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended by Acts 1993, 73rd Leg., ch. 957, Sec. 12, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 25. EXECUTIONS. Executions in probate matters shall be directed "to any sheriff or any constable within the State of Texas," made returnable in sixty days, and shall be attested and signed by the clerk officially under the seal of the court. All proceedings under such executions shall be governed by the laws regulating proceedings under executions issued from the District Court so far as applicable. Provided, however, that no execution directed to the sheriff or any constable of a specific county within this State shall be held defective if such execution was properly executed within such county by such officer.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014Sec. 26. ATTACHMENTS FOR PROPERTY. Whenever complaint in writing, under oath, shall be made to the county or probate judge by any person interested in the estate of a decedent that the executor or administrator is about to remove said estate, or any part thereof, beyond the limits of the State, such judge may order a writ to issue, directed "to any sheriff or any constable within the State of Texas," commanding him to seize such estate, or any part thereof, and hold the same subject to such further orders as such judge shall make on such complaint. No such writ shall issue unless the complainant shall give bond, in such sum as the judge shall require, payable to the executor or administrator of such estate, conditioned for the payment of all damages and costs that shall be recovered for the wrongful suing out of such writ. Provided, however, that no writ of attachment directed to the sheriff or any constable of a specific county within this State shall be held defective if such writ was properly executed within such county by such officer.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended by Acts 1993, 73rd Leg., ch. 957, Sec. 13, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 27. ENFORCEMENT OF SPECIFIC PERFORMANCE. When any person shall sell property and enter into bond or other written agreement to make title thereto, and shall depart this life without having made such title, the owner of such bond or written agreement or his legal representatives, may file a complaint in writing in the court of the county where the letters testamentary or of administration on the estate of the deceased obligor were granted, and cause the personal representative of such estate to be cited to appear at a date stated in the citation and show cause why specific performance of such bond or written agreement should not be decreed. Such bond or other written agreement shall be filed with such complaint, or good cause shown under oath why the same cannot be filed; and if it cannot be so filed, the same or the substance thereof shall be set forth in the complaint. After the service of the citation, the court shall hear such complaint and the evidence thereon, and, if satisfied from the proof that such bond or written agreement was legally executed by the testator or intestate, and that the complainant has a right to demand specific performance thereof, a decree shall be made ordering the personal representative to make title to the property, according to the tenor of the obligation, fully describing the property in such decree. When a conveyance is made under the provisions of this Section, it shall refer to and identify the decree of the court authorizing it, and, when delivered, shall vest in the person to whom made all the right and title which the testator or intestate had to the property conveyed; and such conveyance shall be prima facie evidence that all requirements of the law have been complied with in obtaining the same.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014Sec. 28. PERSONAL REPRESENTATIVE TO SERVE PENDING APPEAL OF APPOINTMENT. Pending appeals from orders or judgments appointing administrators or temporary administrators, the appointees shall continue to act as such and shall continue the prosecution of any suits then pending in favor of the estate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended by Acts 1975, 64th Leg., p. 2196, ch. 701, Sec. 3, eff. June 21, 1975; Acts 1993, 73rd Leg., ch. 957, Sec. 14, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 29. APPEAL BONDS OF PERSONAL REPRESENTATIVES. When an appeal is taken by an executor or administrator, no bond shall be required, unless such appeal personally concerns him, in which case he must give the bond.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended by Acts 1993, 73rd Leg., ch. 957, Sec. 15, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 31. BILL OF REVIEW. Any person interested may, by a bill of review filed in the court in which the probate proceedings were had, have any decision, order, or judgment rendered by the court, or by the judge thereof, revised and corrected on showing error therein; but no process or action under such decision, order or judgment shall be stayed except by writ of injunction, and no bill of review shall be filed after two years have elapsed from the date of such decision, order, or judgment.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended by Acts 1993, 73rd Leg., ch. 957, Sec. 16, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 32. COMMON LAW APPLICABLE. The rights, powers and duties of executors and administrators shall be governed by the principles of the common law, when the same do not conflict with the provisions of the statutes of this State.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended by Acts 1993, 73rd Leg., ch. 957, Sec. 17, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 33. ISSUANCE, CONTENTS, SERVICE, AND RETURN OF CITATION, NOTICES, AND WRITS IN PROBATE MATTERS. (a) When Citation or Notice Necessary. No person need be cited or otherwise given notice except in situations in which this Code expressly provides for citation or the giving of notice; provided, however, that even though this Code does not expressly provide for citation, or the issuance or return of notice in any probate matter, the court may, in its discretion, require that notice be given, and prescribe the form and manner of service and return thereof.(b) Issuance by the Clerk or by Personal Representative. The county clerk shall issue necessary citations, writs, and process in probate matters, and all notices not required to be issued by personal representatives, without any order from the court, unless such order is required by a provision of this Code.(c) Contents of Citation, Writ, and Notice. Citation and notices issued by the clerk shall be signed and sealed by him, and shall be styled "The State of Texas." Notices required to be given by a personal representative shall be in writing and shall be signed by the representative in his official capacity. All citations and notices shall be directed to the person or persons to be cited or notified, shall be dated, and shall state the style and number of the proceeding, the court in which it is pending, and shall describe generally the nature of the proceeding or matter to which the citation or notice relates. No precept directed to an officer is necessary. A citation or notice shall direct the person or persons cited or notified to appear by filing a written contest or answer, or to perform other acts required of him or them and shall state when and where such appearance or performance is required. No citation or notice shall be held to be defective because it contains a precept directed to an officer authorized to serve it. All writs and other process except citations and notices shall be directed "To any sheriff or constable within the State of Texas," but shall not be held defective because directed to the sheriff or any constable of a specific county if properly served within the named county by such officer.(d) Where No Specific Form of Notice, Service, or Return is Prescribed, or When Provisions Are Insufficient or Inadequate. In all situations in which this Code requires that notice be given, or that a person be cited, and in which a specific method of giving such notice or of citing such person, or a specific method of service and return of such citation or notice is not given, or an insufficient or inadequate provision appears with respect to any of such matters, or when any interested person so requests, such notice or citation shall be issued, served, and returned in such manner as the court, by written order, shall direct in accordance with this Code and the Texas Rules of Civil Procedure, and shall have the same force and effect as if the manner of service and return had been specified in this Code.(e) Service of Citation or Notice Upon Personal Representatives. Except in instances in which this Code expressly provides another method of service, any notice or citation required to be served upon any personal representative or receiver shall be served by the clerk issuing such citation or notice. The clerk shall serve the same by sending the original thereof by registered or certified mail to the attorney of record for the personal representative or receiver, but if there is no attorney of record, to the personal representative or receiver.(f) Methods of Serving Citations and Notices.(1) Personal Service. Where it is provided that personal service shall be had with respect to a citation or notice, any such citation or notice must be served upon the attorney of record for the person to be cited. Notwithstanding the requirement of personal service, service may be made upon such attorney by any of the methods hereinafter specified for service upon an attorney. If there is no attorney of record in the proceeding for such person, or if an attempt to make service upon the attorney was unsuccessful, a citation or notice directed to a person within this State must be served by the sheriff or constable upon the person to be cited or notified, in person, by delivering to him a true copy of such citation or notice at least ten (10) days before the return day thereof, exclusive of the date of service. Where the person to be cited or notified is absent from the State, or is a nonresident, such citation or notice may be served by any disinterested person competent to make oath of the fact. Said citation or notice shall be returnable at least ten (10) days after the date of service, exclusive of the date of service. The return of the person serving the citation or notice shall be endorsed on or attached to same; it shall show the time and place of service, certify that a true copy of the citation or notice was delivered to the person directed to be served, be subscribed and sworn to before some officer authorized by the laws of this State to take affidavits, under the hand and official seal of such officer, and returned to the county clerk who issued same. If in either case such citation or notice is returned with the notation that the person sought to be served, whether within or without this State, cannot be found, the clerk shall issue a new citation or notice directed to the person or persons sought to be served and service shall be by publication.(2) Posting. When citation or notice is required to be posted, it shall be posted by the sheriff or constable at the courthouse door of the county in which the proceedings are pending, or at the place in or near the courthouse where public notices customarily are posted, for not less than ten (10) days before the return day thereof, exclusive of the date of posting. The clerk shall deliver the original and a copy of such citation or notice to the sheriff or any constable of the proper county, who shall post said copy as herein prescribed and return the original to the clerk, stating in a written return thereon the time when and the place where he posted such copy. The date of posting shall be the date of service. When posting of notice by a personal representative is authorized or required, the method herein prescribed shall be followed, such notices to be issued in the name of the representative, addressed and delivered to, posted and returned by, the proper officer, and filed with the clerk.(3) Publication. When a person is to be cited or notified by publication, the citation or notice shall be published once in a newspaper of general circulation in the county in which the proceedings are pending, and said publication shall be not less than ten (10) days before the return day thereof, exclusive of the date of publication. The date of publication which said newspaper bears shall be the date of service. If no newspaper is published, printed, or of general circulation, in the county where citation or notice is to be had, service of such citation or notice shall be by posting.(4) Mailing.(A) When any citation or notice is required or permitted to be served by registered or certified mail, other than notices required to be given by personal representatives, the clerk shall issue such citation or notice and shall serve the same by sending the original thereof by registered or certified mail. Any notice required to be given by a personal representative by registered or certified mail shall be issued by him, and he shall serve the same by sending the original thereof by registered or certified mail. In either case the citation or notice shall be mailed with instructions to deliver to the addressee only, and with return receipt requested. The envelope containing such citation or notice shall be addressed to the attorney of record in the proceeding for the person to be cited or notified, but if there is none, or if returned undelivered, then to the person to be cited or notified. A copy of such citation or notice, together with the certificate of the clerk, or of the personal representative, as the case may be, showing the fact and date of mailing, shall be filed and recorded. If a receipt is returned, it shall be attached to the certificate.(B) When any citation or notice is required or permitted to be served by ordinary mail, the clerk, or the personal representative when required by statute or by order of the court, shall serve the same by mailing the original to the person to be cited or notified. A copy of such citation or notice, together with a certificate of the person serving the same showing the fact and time of mailing, shall be filed and recorded.(C) When service is made by mail, the date of mailing shall be the date of service. Service by mail shall be made not less than twenty (20) days before the return day thereof, exclusive of the date of service.(D) If a citation or notice served by mailing is returned undelivered, a new citation or notice shall be issued, and such citation or notice shall be served by posting.(g) Return of Citation or Notice. All citations and notices issued by the clerk and served by personal service, by mail, by posting, or by publication, shall be returnable to the court from which issued on the first Monday after the service is perfected.(h) Sufficiency of Return in Cases of Posting. In any probate matter where citation or notice is required to be served by posting, and such citation or notice is issued in conformity with the applicable provision of this Code, the citation or notice and the service and return thereof shall be sufficient and valid if any sheriff or constable posts a copy or copies of such citation or notice at the place or places prescribed by this Code on a day which is sufficiently prior to the return day named in such citation or notice for the period of time for which such citation or notice is required to be posted to elapse before the return day of such citation or notice, and the fact that such sheriff or constable makes his return on such citation or notice and returns same into court before the period of time elapses for which such citation or notice is required to be posted, shall not affect the sufficiency or validity of such citation or notice or the service or return thereof, even though such return is made, and such citation or notice is returned into court, on the same day it is issued.(i) Proof of Service. Proof of service in all cases requiring notice or citation, whether by publication, posting, mailing, or otherwise, shall be filed before the hearing. Proof of service made by a sheriff or constable shall be made by the return of service. Service made by a private person shall be proved by the affidavit of the person. Proof of service by publication shall be made by the affidavit of the publisher or that of an employee of the publisher, which affidavit shall show the date the issue of the newspaper bore, and have attached to or embodied in it a copy of the published notice or citation. In the case of service by mail, proof shall be made by the certificate of the clerk, or the affidavit of the personal representative or other person making such service, stating the fact and time of mailing. In the case of service by registered or certified mail, the return receipt shall be attached to the certificate, if a receipt has been returned.(j) Request for Notice. At any time after an application is filed for the purpose of commencing any proceeding in probate, including, but not limited to, a proceeding for the probate of a will, grant of letters testamentary or of administration and determination of heirship, any person interested in the estate may file with the clerk a request in writing that he be notified of any and all, or of any specifically designated, motions, applications, or pleadings filed by any person, or by any particular persons specifically designated in the request. The fees and costs for such notices shall be borne by the person requesting them, and the clerk may require a deposit to cover the estimated costs of furnishing such person with the notice or notices requested. The clerk shall thereafter send to such person by ordinary mail copies of any of the documents specified in the request. Failure of the clerk to comply with the request shall not invalidate any proceeding.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended by Acts 1957, 55th Leg., p. 53, ch. 31, Sec. 1, eff. Aug. 22, 1957; Acts 1971, 62nd Leg., p. 967, ch. 173, Sec. 1, eff. Jan. 1, 1972; Acts 1993, 73rd Leg., ch. 957, Sec. 18, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 34. SERVICE ON ATTORNEY. If any attorney shall have entered his appearance of record for any party in any proceeding in probate, all citations and notices required to be served on the party in such proceeding shall be served on the attorney, and such service shall be in lieu of service upon the party for whom the attorney appears. All notices served on attorneys in accordance with this section may be served by registered or certified mail or by delivery to the attorney in person. They may be served by a party to the proceeding or his attorney of record, or by the proper sheriff or constable, or by any other person competent to testify. A written statement by an attorney of record, or the return of the officer, or the affidavit of any other person showing service shall be prima facie evidence of the fact of service.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended by Acts 1971, 62nd Leg., p. 970, ch. 173, Sec. 2, eff. Jan. 1, 1972.

Text of article effective until January 01, 2014Sec. 34A. ATTORNEYS AD LITEM. Except as provided by Section 53(c) of this code, the judge of a probate court may appoint an attorney ad litem to represent the interests of a person having a legal disability, a nonresident, an unborn or unascertained person, or an unknown heir in any probate proceeding. Each attorney ad litem appointed under this section is entitled to reasonable compensation for services in the amount set by the court and to be taxed as costs in the proceeding.

Added by Acts 1983, 68th Leg., p. 747, ch. 178, Sec. 1, eff. Aug. 29, 1983. Amended by Acts 1987, 70th Leg., ch. 467, Sec. 1, eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 957, Sec. 19, eff. Sept. 1, 1993; Acts 2001, 77th Leg., ch. 664, Sec. 1, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 35. WAIVER OF NOTICE. Any person legally competent who is interested in any hearing in a proceeding in probate may, in person or by attorney, waive in writing notice of such hearing. A trustee may make such a waiver on behalf of the beneficiary of his trust. A consul or other representative of a foreign government, whose appearance has been entered as provided by law on behalf of any person residing in a foreign country, may make such waiver of notice on behalf of such person. Any person who submits to the jurisdiction of the court in any hearing shall be deemed to have waived notice thereof.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended by Acts 1993, 73rd Leg., ch. 957, Sec. 20, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 36. DUTY AND RESPONSIBILITY OF JUDGE. (a) It shall be the duty of each county and probate court to use reasonable diligence to see that personal representatives of estates being administered under orders of the court and other officers of the court perform the duty enjoined upon them by law pertaining to such estates. The judge shall annually, if in his opinion the same be necessary, examine the condition of each of said estates and the solvency of the bonds of personal representatives of estates. He shall, at any time he finds that the personal representative's bond is not sufficient to protect such estate, require such personal representatives to execute a new bond in accordance with law. In each case, he shall notify the personal representative, and the sureties on the bond, as provided by law; and should damage or loss result to estates through the gross neglect of the judge to use reasonable diligence in the performance of his duty, he shall be liable on his bond to those damaged by such neglect.(b) The court may request an applicant or court-appointed fiduciary to produce other information identifying an applicant, decedent, or personal representative, including social security numbers, in addition to identifying information the applicant or fiduciary is required to produce under this code. The court shall maintain the information required under this subsection, and the information may not be filed with the clerk.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended by Acts 1975, 64th Leg., p. 979, ch. 375, Sec. 1, eff. June 19, 1975; Acts 1993, 73rd Leg., ch. 957, Sec. 21, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1302, Sec. 3, eff. Sept. 1, 1997.

Text of article effective until January 01, 2014Sec. 36B. EXAMINATION OF DOCUMENTS OR SAFE DEPOSIT BOX WITH COURT ORDER. (a) A judge of a court having probate jurisdiction of a decedent's estate may order a person to permit a court representative named in the order to examine a decedent's documents or safe deposit box if it is shown to the judge that:(1) the person may possess or control the documents or that the person leased the safe deposit box to the decedent; and(2) the documents or safe deposit box may contain a will of the decedent, a deed to a burial plot in which the decedent is to be buried, or an insurance policy issued in the decedent's name and payable to a beneficiary named in the policy.(b) The court representative shall examine the decedent's documents or safe deposit box in the presence of:(1) the judge ordering the examination or an agent of the judge; and(2) the person who has possession or control of the documents or who leased the safe deposit box or, if the person is a corporation, an officer of the corporation or an agent of an officer.

Added by Acts 1981, 67th Leg., 1st C.S., p. 193, ch. 17, art. 3, Sec. 1, eff. Sept. 1, 1981.

Text of article effective until January 01, 2014Sec. 36C. DELIVERY OF DOCUMENT WITH COURT ORDER. (a) A judge who orders an examination by a court representative of a decedent's documents or safe deposit box under Section 36B of this code may order the person who possesses or controls the documents or who leases the safe deposit box to permit the court representative to take possession of the following documents:(1) a will of the decedent;(2) a deed to a burial plot in which the decedent is to be buried; or(3) an insurance policy issued in the decedent's name and payable to a beneficiary named in the policy.(b) The court representative shall deliver:(1) the will to the clerk of a court that has probate jurisdiction and that is located in the same county as the court of the judge who ordered the examination;(2) the burial plot deed to the person designated by the judge in the order for the examination; or(3) the insurance policy to a beneficiary named in the policy.(c) A court clerk to whom a will is delivered under Subsection (b) of this section shall issue a receipt for the will to the court representative who delivers it.

Added by Acts 1981, 67th Leg., 1st C.S., p. 193, ch. 17, art. 3, Sec. 1, eff. Sept. 1, 1981.

Text of article effective until January 01, 2014Sec. 36D. EXAMINATION OF DOCUMENT OR SAFE DEPOSIT BOX WITHOUT COURT ORDER. (a) A person who possesses or controls a document delivered by a decedent for safekeeping or who leases a safe deposit box to a decedent may permit any of the following persons to examine the document or the contents of the safe deposit box:(1) the spouse of the decedent;(2) a parent of the decedent;(3) a descendant of the decedent who is at least 18 years old; or(4) a person named as executor of the decedent's estate in a copy of a document that the person has and that appears to be a will of the decedent.(b) The examination shall be conducted in the presence of the person who possesses or controls the document or who leases the safe deposit box or, if the person is a corporation, an officer of the corporation.

Added by Acts 1981, 67th Leg., 1st C.S., p. 193, ch. 17, art. 3, Sec. 1, eff. Sept. 1, 1981.

Text of article effective until January 01, 2014Sec. 36E. DELIVERY OF DOCUMENT WITHOUT COURT ORDER. (a) A person who permits an examination of a decedent's document or safe deposit box under Section 36D of this code may deliver:(1) a document appearing to be the decedent's will to the clerk of a court that has probate jurisdiction and that is located in the county in which the decedent resided or to the person named in the document as an executor of the decedent's estate;(2) a document appearing to be a deed to a burial plot in which the decedent is to be buried or appearing to give burial instructions to the person making the examination; or(3) a document appearing to be an insurance policy on the decedent's life to a beneficiary named in the policy.(b) A person who has leased a safe deposit box to the decedent shall keep a copy of a document appearing to be a will that the person delivers under Subsection (a) of this section. The person shall keep the copy for four years after the day of delivery.(c) A person may not deliver a document under Subsection (a) of this section unless requested to do so by the person examining the document and unless the person examining the document issues a receipt for the document to the person who is to deliver it.

Added by Acts 1981, 67th Leg., 1st C.S., p. 193, ch. 17, art. 3, Sec. 1, eff. Sept. 1, 1981.

Text of article effective until January 01, 2014Sec. 36F. RESTRICTION ON REMOVAL OF CONTENTS OF SAFE DEPOSIT BOX. A person may not remove the contents of a decedent's safe deposit box except as provided by Section 36C or 36E of this code or except as provided by another law.

Added by Acts 1981, 67th Leg., 1st C.S., p. 193, ch. 17, art. 3, Sec. 1, eff. Sept. 1, 1981.



CHAPTER II. DESCENT AND DISTRIBUTION

PROBATE CODE

CHAPTER II. DESCENT AND DISTRIBUTION

Text of article effective until January 01, 2014

Sec. 37. PASSAGE OF TITLE UPON INTESTACY AND UNDER A WILL. When

a person dies, leaving a lawful will, all of his estate devised

or bequeathed by such will, and all powers of appointment granted

in such will, shall vest immediately in the devisees or legatees

of such estate and the donees of such powers; and all the estate

of such person, not devised or bequeathed, shall vest immediately

in his heirs at law; subject, however, to the payment of the

debts of the testator or intestate, except such as is exempted by

law, and subject to the payment of court-ordered child support

payments that are delinquent on the date of the person's death;

and whenever a person dies intestate, all of his estate shall

vest immediately in his heirs at law, but with the exception

aforesaid shall still be liable and subject in their hands to the

payment of the debts of the intestate and the delinquent child

support payments; but upon the issuance of letters testamentary

or of administration upon any such estate, the executor or

administrator shall have the right to possession of the estate as

it existed at the death of the testator or intestate, with the

exception aforesaid; and he shall recover possession of and hold

such estate in trust to be disposed of in accordance with the

law.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1969, 61st Leg., p. 1703, ch. 556, Sec. 2, eff. June 10,

1969; Acts 1981, 67th Leg., p. 2537, ch. 674, Sec. 3, eff. Sept.

1, 1981.

Text of article effective until January 01, 2014

Sec. 37A. MEANS OF EVIDENCING DISCLAIMER OR RENUNCIATION OF

PROPERTY OR INTEREST RECEIVABLE FROM A DECEDENT. (a) Persons

Who May Disclaim. Any person, or the guardian of an

incapacitated person, the personal representative of a deceased

person, or the guardian ad litem of an unborn or unascertained

person, with prior court approval of the court having, or which

would have, jurisdiction over such guardian, personal

representative, or guardian ad litem, or any independent executor

of a deceased person, without prior court approval, or an

attorney in fact or agent appointed under a durable power of

attorney authorizing disclaimers that is executed by a principal,

who may be entitled to receive any property as a beneficiary and

who intends to effect disclaimer irrevocably on or after

September 1, 1977, of the whole or any part of such property

shall evidence same as herein provided.

(b) Effective Date of Disclaimer. A disclaimer evidenced as

provided by this section shall be effective as of the death of

decedent and shall relate back for all purposes to the death of

the decedent and is not subject to the claims of any creditor of

the disclaimant.

(c) Effect of Disclaimer. Unless the decedent's will provides

otherwise, the property subject to the disclaimer shall pass as

if the person disclaiming or on whose behalf a disclaimer is made

had predeceased the decedent and a future interest that would

otherwise take effect in possession or enjoyment after the

termination of the estate or interest that is disclaimed takes

effect as if the disclaiming beneficiary had predeceased the

decedent.

(d) Ineffective Disclaimer. Failure to comply with the

provisions of this section shall render such disclaimer

ineffective except as an assignment of such property to those who

would have received same had the person attempting the disclaimer

died prior to the decedent.

(e) Definitions. The term "property" as used in this section

shall include all legal and equitable interests, powers, and

property, whether present or future, whether vested or

contingent, and whether beneficial or burdensome, in whole or in

part. The term "disclaimer" as used in this section shall

include "renunciation." In this section "beneficiary" includes a

person who would have been entitled, if the person had not made a

disclaimer, to receive property as a result of the death of

another person by inheritance, under a will, by an agreement

between spouses for community property with a right of

survivorship, by a joint tenancy with a right of survivorship, or

by any other survivorship agreement, account, or interest in

which the interest of the decedent passes to a surviving

beneficiary, by an insurance, annuity, endowment, employment,

deferred compensation, or other contract or arrangement, or under

a pension, profit sharing, thrift, stock bonus, life insurance,

survivor income, incentive, or other plan or program providing

retirement, welfare, or fringe benefits with respect to an

employee or a self-employed individual.

(f) Subsequent Disclaimers. Nothing in this section shall be

construed to preclude a subsequent disclaimer by any person who

shall be entitled to property as a result of a disclaimer.

(g) Form of Disclaimer. In the case of property receivable by a

beneficiary, the disclaimer shall be evidenced by a written

memorandum, acknowledged before a notary public or other person

authorized to take acknowledgements of conveyances of real

estate.

(h) Filing of Disclaimer. Unless the beneficiary is a charitable

organization or governmental agency of the state, a written

memorandum of disclaimer disclaiming a present interest shall be

filed not later than nine months after the death of the decedent

and a written memorandum of disclaimer disclaiming a future

interest may be filed not later than nine months after the event

determining that the taker of the property or interest is finally

ascertained and his interest is indefeasibly vested. If the

beneficiary is a charitable organization or a governmental agency

of the state, a written memorandum of disclaimer disclaiming a

present or future interest shall be filed not later than the

first anniversary of the date the beneficiary receives the notice

required by Section 128A of this code, or the expiration of the

six-month period following the date the personal representative

files the inventory, appraisement, and list of claims due or

owing to the estate, whichever occurs later. The written

memorandum of disclaimer shall be filed in the probate court in

which the decedent's will has been probated or in which

proceedings have been commenced for the administration of the

decedent's estate or which has before it an application for

either of the same; provided, however, if the administration of

the decedent's estate is closed, or after the expiration of one

year following the date of the issuance of letters testamentary

in an independent administration, or if there has been no will of

the decedent probated or filed for probate, or if no

administration of the decedent's estate has been commenced, or if

no application for administration of the decedent's estate has

been filed, the written memorandum of disclaimer shall be filed

with the county clerk of the county of the decedent's residence,

or, if the decedent is not a resident of this state but real

property or an interest therein located in this state is

disclaimed, a written memorandum of disclaimer shall be filed

with the county clerk of the county in which such real property

or interest therein is located, and recorded by such county clerk

in the deed records of that county.

(i) Notice of Disclaimer. Unless the beneficiary is a

charitable organization or governmental agency of the state,

copies of any written memorandum of disclaimer shall be delivered

in person to, or shall be mailed by registered or certified mail

to and received by, the legal representative of the transferor of

the interest or the holder of legal title to the property to

which the disclaimer relates not later than nine months after the

death of the decedent or, if the interest is a future interest,

not later than nine months after the date the person who will

receive the property or interest is finally ascertained and the

person's interest is indefeasibly vested. If the beneficiary is

a charitable organization or government agency of the state, the

notices required by this section shall be filed not later than

the first anniversary of the date the beneficiary receives the

notice required by Section 128A of this code, or the expiration

of the six-month period following the date the personal

representative files the inventory, appraisement, and list of

claims due or owing to the estate, whichever occurs later.

(j) Power to Provide for Disclaimer. Nothing herein shall

prevent a person from providing in a will, insurance policy,

employee benefit agreement, or other instrument for the making of

disclaimers by a beneficiary of an interest receivable under that

instrument and for the disposition of disclaimed property in a

manner different from the provisions hereof.

(k) Irrevocability of Disclaimer. Any disclaimer filed and

served under this section shall be irrevocable.

(l) Partial Disclaimer. Any person who may be entitled to

receive any property as a beneficiary may disclaim such property

in whole or in part, including but not limited to specific powers

of invasion, powers of appointment, and fee estate in favor of

life estates; and a partial disclaimer or renunciation, in

accordance with the provisions of this section, shall be

effective whether the property so renounced or disclaimed

constitutes a portion of a single, aggregate gift or constitutes

part or all of a separate, independent gift; provided, however,

that a partial disclaimer shall be effective only with respect to

property expressly described or referred to by category in such

disclaimer; and provided further, that a partial disclaimer of

property which is subject to a burdensome interest created by the

decedent's will shall not be effective unless such property

constitutes a gift which is separate and distinct from

undisclaimed gifts.

(m) Partial Disclaimer by Spouse. Without limiting Subsection

(l) of this section, a disclaimer by the decedent's surviving

spouse of a transfer by the decedent is not a disclaimer by the

surviving spouse of all or any part of any other transfer from

the decedent to or for the benefit of the surviving spouse,

regardless of whether the property or interest that would have

passed under the disclaimed transfer passes because of the

disclaimer to or for the benefit of the surviving spouse by the

other transfer.

(n) Disclaimer After Acceptance. No disclaimer shall be

effective after the acceptance of the property by the

beneficiary. For the purpose of this subsection, acceptance

shall occur only if the person making such disclaimer has

previously taken possession or exercised dominion and control of

such property in the capacity of beneficiary.

(o) Interest in Trust Property. A beneficiary who accepts an

interest in a trust is not considered to have a direct or

indirect interest in trust property that relates to a licensed or

permitted business and over which the beneficiary exercises no

control. Direct or indirect beneficial ownership of not more

than five percent of any class of equity securities that is

registered under the Securities Exchange Act of 1934 shall not be

deemed to be an ownership interest in the business of the issuer

of such securities within the meaning of any statute, pursuant

thereto.

Added by Acts 1971, 62nd Leg., p. 2954, ch. 979, Sec. 1, eff.

Aug. 30, 1971. Amended by Acts 1977, 65th Leg., p. 1918, ch. 769,

Sec. 1, eff. Aug. 29, 1977; Acts 1979, 66th Leg., p. 1741, ch.

713, Sec. 4, eff. Aug. 27, 1979; Acts 1987, 70th Leg., ch. 467,

Sec. 2, eff. Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 895, Sec.

2, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 846, Sec. 1,

eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 1039, Sec. 5, eff.

Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1170, Sec. 3.01, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 37B. ASSIGNMENT OF PROPERTY RECEIVED FROM A DECEDENT. (a) A

person entitled to receive property or an interest in property

from a decedent under a will, by inheritance, or as a beneficiary

under a life insurance contract, and who does not disclaim the

property under Section 37A of this code, may assign the property

or interest in property to any person.

(b) The assignment may, at the request of the assignor, be filed

as provided for the filing of a disclaimer under Section 37A(h)

of this code. The filing requires the service of notice under

Section 37A(i) of this code.

(c) Failure to comply with the provisions of Section 37A of this

code does not affect an assignment under this section.

(d) An assignment under this section is a gift to the assignee

and is not a disclaimer or renunciation under Section 37A of this

code.

(e) An assignment that would defeat a spendthrift provision

imposed in a trust may not be made under this section.

Added by Acts 1985, 69th Leg., ch. 880, Sec. 1, eff. Sept. 1,

1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1170, Sec. 3.02, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 37C. SATISFACTION OF DEVISE. (a) Property given to a person

by a testator during the testator's lifetime is considered a

satisfaction, either wholly or partly, of a devise to the person

if:

(1) the testator's will provides for deduction of the lifetime

gift;

(2) the testator declares in a contemporaneous writing that the

lifetime gift is to be deducted from or is in satisfaction of the

devise; or

(3) the devisee acknowledges in writing that the lifetime gift is

in satisfaction of the devise.

(b) Property given in partial satisfaction of a devise shall be

valued as of the earlier of the date on which the devisee

acquires possession of or enjoys the property or the date on

which the testator dies.

Added by Acts 2003, 78th Leg., ch. 1060, Sec. 7, eff. Sept. 1,

2003.

Text of article effective until January 01, 2014

Sec. 38. PERSONS WHO TAKE UPON INTESTACY. (a) Intestate Leaving

No Husband or Wife. Where any person, having title to any estate,

real, personal or mixed, shall die intestate, leaving no husband

or wife, it shall descend and pass in parcenary to his kindred,

male and female, in the following course:

1. To his children and their descendants.

2. If there be no children nor their descendants, then to his

father and mother, in equal portions. But if only the father or

mother survive the intestate, then his estate shall be divided

into two equal portions, one of which shall pass to such

survivor, and the other half shall pass to the brothers and

sisters of the deceased, and to their descendants; but if there

be none such, then the whole estate shall be inherited by the

surviving father or mother.

3. If there be neither father nor mother, then the whole of such

estate shall pass to the brothers and sisters of the intestate,

and to their descendants.

4. If there be none of the kindred aforesaid, then the

inheritance shall be divided into two moieties, one of which

shall go to the paternal and the other to the maternal kindred,

in the following course: To the grandfather and grandmother in

equal portions, but if only one of these be living, then the

estate shall be divided into two equal parts, one of which shall

go to such survivor, and the other shall go to the descendant or

descendants of such deceased grandfather or grandmother. If there

be no such descendants, then the whole estate shall be inherited

by the surviving grandfather or grandmother. If there be no

surviving grandfather or grandmother, then the whole of such

estate shall go to their descendants, and so on without end,

passing in like manner to the nearest lineal ancestors and their

descendants.

(b) Intestate Leaving Husband or Wife. Where any person having

title to any estate, real, personal or mixed, other than a

community estate, shall die intestate as to such estate, and

shall leave a surviving husband or wife, such estate of such

intestate shall descend and pass as follows:

1. If the deceased have a child or children, or their

descendants, the surviving husband or wife shall take one-third

of the personal estate, and the balance of such personal estate

shall go to the child or children of the deceased and their

descendants. The surviving husband or wife shall also be entitled

to an estate for life, in one-third of the land of the intestate,

with remainder to the child or children of the intestate and

their descendants.

2. If the deceased have no child or children, or their

descendants, then the surviving husband or wife shall be entitled

to all the personal estate, and to one-half of the lands of the

intestate, without remainder to any person, and the other half

shall pass and be inherited according to the rules of descent and

distribution; provided, however, that if the deceased has neither

surviving father nor mother nor surviving brothers or sisters, or

their descendants, then the surviving husband or wife shall be

entitled to the whole of the estate of such intestate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 39. NO DISTINCTION BECAUSE OF PROPERTY'S SOURCE. There

shall be no distinction in regulating the descent and

distribution of the estate of a person dying intestate between

property which may have been derived by gift, devise or descent

from the father, and that which may have been derived by gift,

devise or descent from the mother; and all the estate to which

such intestate may have had title at the time of death shall

descend and vest in the heirs of such person in the same manner

as if he had been the original purchaser thereof.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 40. INHERITANCE BY AND FROM AN ADOPTED CHILD. For purposes

of inheritance under the laws of descent and distribution, an

adopted child shall be regarded as the child of the parent or

parents by adoption, such adopted child and its descendants

inheriting from and through the parent or parents by adoption and

their kin the same as if such child were the natural child of

such parent or parents by adoption, and such parent or parents by

adoption and their kin inheriting from and through such adopted

child the same as if such child were the natural child of such

parent or parents by adoption. The natural parent or parents of

such child and their kin shall not inherit from or through said

child, but, except as provided by Section 162.507(c), Family

Code, the child shall inherit from and through its natural parent

or parents. Nothing herein shall prevent any parent by adoption

from disposing of his property by will according to law. The

presence of this Section specifically relating to the rights of

adopted children shall in no way diminish the rights of such

children, under the laws of descent and distribution or

otherwise, which they acquire by virtue of their inclusion in the

definition of "child" which is contained in this Code.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1989, 71st Leg., ch. 375, Sec. 34, eff. Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

169, Sec. 2, eff. September 1, 2005.

Text of article effective until January 01, 2014

Sec. 41. MATTERS AFFECTING AND NOT AFFECTING THE RIGHT TO

INHERIT. (a) Persons Not in Being. No right of inheritance shall

accrue to any persons other than to children or lineal

descendants of the intestate, unless they are in being and

capable in law to take as heirs at the time of the death of the

intestate.

(b) Heirs of Whole and Half Blood. In situations where the

inheritance passes to the collateral kindred of the intestate, if

part of such collateral be of the whole blood, and the other part

be of the half blood only, of the intestate, each of those of

half blood shall inherit only half so much as each of those of

the whole blood; but if all be of the half blood, they shall have

whole portions.

(c) Alienage. No person is disqualified to take as an heir

because he or a person through whom he claims is or has been an

alien.

(d) Convicted Persons and Suicides. No conviction shall work

corruption of blood or forfeiture of estate, except in the case

of a beneficiary in a life insurance policy or contract who is

convicted and sentenced as a principal or accomplice in wilfully

bringing about the death of the insured, in which case the

proceeds of such insurance policy or contract shall be paid as

provided in the Insurance Code of this State, as same now exists

or is hereafter amended; nor shall there be any forfeiture by

reason of death by casualty; and the estates of those who destroy

their own lives shall descend or vest as in the case of natural

death.

(e) Parent-Child Relationship. A probate court may declare that

the parent of a child under 18 years of age may not inherit from

or through the child under the laws of descent and distribution

if the court finds by clear and convincing evidence that the

parent has:

(1) voluntarily abandoned and failed to support the child in

accordance with the parent's obligation or ability for at least

three years before the date of the child's death, and did not

resume support for the child before that date;

(2) voluntarily and with knowledge of the pregnancy, abandoned

the mother of the child beginning at a time during her pregnancy

with the child and continuing through the birth, failed to

provide adequate support or medical care for the mother during

the period of abandonment before the birth of the child, and

remained apart from and failed to support the child since birth;

or

(3) been convicted or has been placed on community supervision,

including deferred adjudication community supervision, for being

criminally responsible for the death or serious injury of a child

under the following sections of the Penal Code or adjudicated

under Title 3, Family Code, for conduct that caused the death or

serious injury of a child and that would constitute a violation

of one of the following sections of the Penal Code:

(A) Section 19.02 (murder);

(B) Section 19.03 (capital murder);

(C) Section 19.04 (manslaughter);

(D) Section 21.11 (indecency with a child);

(E) Section 22.01 (assault);

(F) Section 22.011 (sexual assault);

(G) Section 22.02 (aggravated assault);

(H) Section 22.021 (aggravated sexual assault);

(I) Section 22.04 (injury to a child, elderly individual, or

disabled individual);

(J) Section 22.041 (abandoning or endangering child);

(K) Section 25.02 (prohibited sexual conduct);

(L) Section 43.25 (sexual performance by a child); or

(M) Section 43.26 (possession or promotion of child

pornography).

(f) Treatment of Certain Relationships. On a determination that

the parent of a child may not inherit from or through the child

under Subsection (e) of this section, the parent shall be treated

as if the parent predeceased the child for purposes of:

(1) inheritance under the laws of descent and distribution; and

(2) any other cause of action based on parentage.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1969, 61st Leg., p. 1922, ch. 641, Sec. 2, eff. June 12,

1969.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1412, Sec. 2, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 42. INHERITANCE RIGHTS OF CHILDREN. (a) Maternal

Inheritance. For the purpose of inheritance, a child is the child

of his biological or adopted mother, so that he and his issue

shall inherit from his mother and from his maternal kindred, both

descendants, ascendants, and collaterals in all degrees, and they

may inherit from him and his issue.

(b) Paternal Inheritance. (1) For the purpose of inheritance, a

child is the child of his biological father if the child is born

under circumstances described by Section 160.201, Family Code, is

adjudicated to be the child of the father by court decree as

provided by Chapter 160, Family Code, was adopted by his father,

or if the father executed an acknowledgment of paternity as

provided by Subchapter D, Chapter 160, Family Code, or a like

statement properly executed in another jurisdiction, so that he

and his issue shall inherit from his father and from his paternal

kindred, both descendants, ascendants, and collaterals in all

degrees, and they may inherit from him and his issue. A person

claiming to be a biological child of the decedent, who is not

otherwise presumed to be a child of the decedent, or claiming

inheritance through a biological child of the decedent, who is

not otherwise presumed to be a child of the decedent, may

petition the probate court for a determination of right of

inheritance. If the court finds by clear and convincing evidence

that the purported father was the biological father of the child,

the child is treated as any other child of the decedent for the

purpose of inheritance and he and his issue may inherit from his

paternal kindred, both descendants, ascendants, and collaterals

in all degrees, and they may inherit from him and his issue. This

section does not permit inheritance by a purported father of a

child, whether recognized or not, if the purported father's

parental rights have been terminated.

(2) A person who purchases for valuable consideration any

interest in real or personal property of the heirs of a decedent,

who in good faith relies on the declarations in an affidavit of

heirship that does not include a child who at the time of the

sale or contract of sale of the property is not a presumed child

of the decedent and has not under a final court decree or

judgment been found to be entitled to treatment under this

subsection as a child of the decedent, and who is without

knowledge of the claim of that child, acquires good title to the

interest that the person would have received, as purchaser, in

the absence of any claim of the child not included in the

affidavit. This subdivision does not affect the liability, if

any, of the heirs for the proceeds of any sale described by this

subdivision to the child who was not included in the affidavit of

heirship.

(c) Homestead Rights, Exempt Property, and Family Allowances. A

child as provided by Subsections (a) and (b) of this section is a

child of his mother, and a child of his father, for the purpose

of determining homestead rights, distribution of exempt property,

and the making of family allowances.

(d) Marriages Void and Voidable. The issue of marriages declared

void or voided by annulment shall be treated in the same manner

as issue of a valid marriage.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1977, 65th Leg., p. 762, ch. 290, Sec. 1, eff. May 28,

1977; Acts 1979, 66th Leg., p. 40, ch. 24, Sec. 25, eff. Aug. 27,

1979; Acts 1979, 66th Leg., p. 1743, ch. 713, Sec. 5, eff. Aug.

27, 1979 ; Acts 1987, 70th Leg., ch. 464, Sec. 1, eff. Sept. 1,

1987; Acts 1989, 71st Leg., ch. 375, Sec. 35, eff. Sept. 1, 1989;

Acts 1997, 75th Leg., ch. 165, Sec. 7.54, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1302, Sec. 4, eff. Sept. 1, 1997; Acts

2001, 77th Leg., ch. 821, Sec. 2.18, eff. June 14, 2001.

Text of article effective until January 01, 2014

Sec. 43. DETERMINATION OF PER CAPITA AND PER STIRPES

DISTRIBUTION. When the intestate's children, descendants,

brothers, sisters, uncles, aunts, or any other relatives of the

deceased standing in the first or same degree alone come into the

distribution upon intestacy, they shall take per capita, namely:

by persons; and, when a part of them being dead and a part

living, the descendants of those dead shall have right to

distribution upon intestacy, such descendants shall inherit only

such portion of said property as the parent through whom they

inherit would be entitled to if alive.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1991, 72nd Leg., ch. 895, Sec. 3, eff. Sept. 1, 1991.

Text of article effective until January 01, 2014

Sec. 44. ADVANCEMENTS. (a) If a decedent dies intestate as to

all or a portion of the decedent's estate, property the decedent

gave during the decedent's lifetime to a person who, on the date

of the decedent's death, is the decedent's heir, or property

received by a decedent's heir under a nontestamentary transfer

under Chapter XI of this code is an advancement against the

heir's intestate share only if:

(1) the decedent declared in a contemporaneous writing or the

heir acknowledged in writing that the gift or nontestamentary

transfer is an advancement; or

(2) the decedent's contemporaneous writing or the heir's written

acknowledgment otherwise indicates that the gift or

nontestamentary transfer is to be taken into account in computing

the division and distribution of the decedent's intestate estate.

(b) For purposes of Subsection (a) of this section, property that

is advanced is valued at the time the heir came into possession

or enjoyment of the property or at the time of the decedent's

death, whichever occurs first.

(c) If the recipient of the property fails to survive the

decedent, the property is not taken into account in computing the

division and distribution of the decedent's intestate estate,

unless the decedent's contemporaneous writing provides otherwise.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 846, Sec. 4, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 45. COMMUNITY ESTATE. (a) On the intestate death of one of

the spouses to a marriage, the community property estate of the

deceased spouse passes to the surviving spouse if:

(1) no child or other descendant of the deceased spouse survives

the deceased spouse; or

(2) all surviving children and descendants of the deceased spouse

are also children or descendants of the surviving spouse.

(b) On the intestate death of one of the spouses to a marriage,

if a child or other descendant of the deceased spouse survives

the deceased spouse and the child or descendant is not a child or

descendant of the surviving spouse, one-half of the community

estate is retained by the surviving spouse and the other one-half

passes to the children or descendants of the deceased spouse. The

descendants shall inherit only such portion of said property to

which they would be entitled under Section 43 of this code. In

every case, the community estate passes charged with the debts

against it.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1991, 72nd Leg., ch. 895, Sec. 4, eff. Sept. 1, 1991;

Acts 1993, 73rd Leg., ch. 846, Sec. 33, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 46. JOINT TENANCIES. (a) If two or more persons hold an

interest in property jointly, and one joint owner dies before

severance, the interest of the decedent in the joint estate shall

not survive to the remaining joint owner or owners but shall pass

by will or intestacy from the decedent as if the decedent's

interest had been severed. The joint owners may agree in writing,

however, that the interest of any joint owner who dies shall

survive to the surviving joint owner or owners, but no such

agreement shall be inferred from the mere fact that the property

is held in joint ownership.

(b) Subsection (a) does not apply to agreements between spouses

regarding their community property. Agreements between spouses

regarding rights of survivorship in community property are

governed by Part 3 of Chapter XI of this code.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1961, 57th Leg., p. 233, ch. 120, Sec. 1, eff. May 15,

1961; Acts 1969, 61st Leg., p. 1922, ch. 641, Sec. 3, eff. June

12, 1969; Acts 1981, 67th Leg., p. 895, ch. 319, Sec. 1, eff.

Sept. 1, 1981; Acts 1987, 70th Leg., ch. 678, Sec. 2; Acts 1989,

71st Leg., ch. 655, Sec. 1, eff. Aug. 28, 1989.

Text of article effective until January 01, 2014

Sec. 47. REQUIREMENT OF SURVIVAL BY 120 HOURS. (a) Survival of

Heirs. A person who fails to survive the decedent by 120 hours is

deemed to have predeceased the decedent for purposes of homestead

allowance, exempt property, and intestate succession, and the

decedent's heirs are determined accordingly, except as otherwise

provided in this section. If the time of death of the decedent or

of the person who would otherwise be an heir, or the times of

death of both, cannot be determined, and it cannot be established

that the person who would otherwise be an heir has survived the

decedent by 120 hours, it is deemed that the person failed to

survive for the required period. This subsection does not apply

where its application would result in the escheat of an intestate

estate.

(b) Disposal of Community Property. When a husband and wife have

died, leaving community property, and neither the husband nor

wife survived the other by 120 hours, one-half of all community

property shall be distributed as if the husband had survived, and

the other one-half thereof shall be distributed as if the wife

had survived. The provisions of this subsection apply to proceeds

of life or accident insurance which are community property and

become payable to the estate of either the husband or the wife,

as well as to other kinds of community property.

(c) Survival of Devisees or Beneficiaries. A devisee who does not

survive the testator by 120 hours is treated as if he predeceased

the testator, unless the will of the decedent contains some

language dealing explicitly with simultaneous death or deaths in

a common disaster, or requiring that the devisee survive the

testator or survive the testator for a stated period in order to

take under the will. If property is so disposed of that the right

of a beneficiary to succeed to any interest therein is

conditional upon his surviving another person, the beneficiary

shall be deemed not to have survived unless he or she survives

the person by 120 hours. However, if any interest in property is

given alternatively to one of two or more beneficiaries, with the

right of each to take being dependent upon his surviving the

other or others, and all shall die within a period of less than

120 hours, the property shall be divided into as many equal

portions as there are beneficiaries, and those portions shall be

distributed respectively to those who would have taken in the

event that each beneficiary had survived.

(d) Joint Owners. If any real or personal property, including

community property with a right of survivorship, shall be so

owned that one of two joint owners is entitled to the whole on

the death of the other, and neither survives the other by 120

hours, these assets shall be distributed one-half as if one joint

owner had survived and the other one-half as if the other joint

owner had survived. If there are more than two joint owners and

all have died within a period of less than 120 hours, these

assets shall be divided into as many equal portions as there are

joint owners and these portions shall be distributed respectively

to those who would have taken in the event that each joint owner

survived.

(e) Insured and Beneficiary. When the insured and a beneficiary

in a policy of life or accident insurance have died within a

period of less than 120 hours, the insured shall be deemed to

have survived the beneficiary for the purpose of determining the

rights under the policy of the beneficiary or beneficiaries as

such. The provisions of this subsection shall not prevent the

application of subsection (b) above to the proceeds of life or

accident insurance which are community property.

(f) Instruments Providing Different Disposition. When provision

has been made in the case of wills, living trusts, deeds, or

contracts of insurance, or any other situation, for disposition

of property different from the provisions of this Section, this

Section shall not apply.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1965, 59th Leg., p. 279, ch. 119, Sec. 1, eff. Aug. 30,

1965; Acts 1979, 66th Leg., p. 1743, ch. 713, Sec. 6, eff. Aug.

27, 1979; Acts 1993, 73rd Leg., ch. 846, Sec. 5, eff. Sept. 1,

1993.

Text of article effective until January 01, 2014

Sec. 47A. MARRIAGE VOIDABLE BASED ON MENTAL INCAPACITY. (a) If

a proceeding under Chapter 6, Family Code, to declare a marriage

void based on the lack of mental capacity of one of the parties

to the marriage is pending on the date of death of one of those

parties, or if a guardianship proceeding in which a court is

requested under Chapter 6, Family Code, to declare a ward's or

proposed ward's marriage void based on the lack of mental

capacity of the ward or proposed ward is pending on the date of

death of the ward or proposed ward, the court may make the

determination and declare the marriage void after the decedent's

death. In making that determination after the decedent's death,

the court shall apply the standards for an annulment prescribed

by Section 6.108(a), Family Code.

(b) Subject to Subsection (c) of this section, if a proceeding

described by Subsection (a) of this section is not pending on the

date of a decedent's death, an interested person may file an

application with the court requesting that the court void the

marriage of the decedent if, on the date of the decedent's death,

the decedent was married, and that marriage commenced not earlier

than three years before the decedent's date of death. The notice

applicable to a proceeding for a declaratory judgment under

Chapter 37, Civil Practice and Remedies Code, applies to a

proceeding under this subsection.

(c) An application requesting that the court void a decedent's

marriage authorized by Subsection (b) of this section may not be

filed after the first anniversary of the date of the decedent's

death.

(d) Except as provided by Subsection (e) of this section, in a

proceeding brought under Subsection (b) of this section, the

court shall declare the decedent's marriage void if the court

finds that, on the date the marriage occurred, the decedent did

not have the mental capacity to:

(1) consent to the marriage; and

(2) understand the nature of the marriage ceremony, if a

ceremony occurred.

(e) In a proceeding brought under Subsection (b) of this

section, a court that makes a finding described by Subsection (d)

of this section may not declare the decedent's marriage void if

the court finds that, after the date the marriage occurred, the

decedent:

(1) gained the mental capacity to recognize the marriage

relationship; and

(2) did recognize the marriage relationship.

(f) If the court declares a decedent's marriage void in a

proceeding described by Subsection (a) of this section or brought

under Subsection (b) of this section, the other party to the

marriage is not considered the decedent's surviving spouse for

purposes of any law of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

1170, Sec. 4.01, eff. September 1, 2007.



CHAPTER III. DETERMINATION OF HEIRSHIP

PROBATE CODE

CHAPTER III. DETERMINATION OF HEIRSHIP

Text of article effective until January 01, 2014

Sec. 48. PROCEEDINGS TO DECLARE HEIRSHIP. WHEN AND WHERE

INSTITUTED. (a) When a person dies intestate owning or entitled

to real or personal property in Texas, and there shall have been

no administration in this State upon his estate; or when there

has been a will probated in this State or elsewhere, or an

administration in this State upon the estate of such decedent,

and any real or personal property in this State has been omitted

from such will or from such administration, or no final

disposition thereof has been made in such administration, the

court of the county in which such proceedings were last pending,

or in the event no will of such decedent has been admitted to

probate in this State, and no administration has been granted in

this State upon the estate of such decedent, then the court of

the county in which venue would be proper for commencement of an

administration of the decedent's estate under Section 6 of this

code, may determine and declare in the manner hereinafter

provided who are the heirs and only heirs of such decedent, and

their respective shares and interests, under the laws of this

State, in the estate of such decedent, and proceedings therefor

shall be known as proceedings to declare heirship.

(b) If an application for determination of heirship is filed

within four (4) years from the date of the death of the decedent,

the applicant may request that the court determine whether a

necessity for administration exists. The court shall hear

evidence upon the issue and make a determination thereof in its

judgment.

(c) Notwithstanding any other provision of this section, a

probate court in which the proceedings for the guardianship of

the estate of a ward who dies intestate were pending at the time

of the death of the ward may, if there is no administration

pending in the estate, determine and declare who are the heirs

and only heirs of the ward, and their respective shares and

interests, under the laws of this State, in the estate of the

ward.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1971, 62nd Leg., p. 971, ch. 173, Sec. 4, eff. Jan. 1,

1972; Acts 1977, 65th Leg., p. 1521, ch. 616, Sec. 1, eff. Aug.

29, 1977.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1170, Sec. 2.02, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 49. WHO MAY INSTITUTE PROCEEDINGS TO DECLARE HEIRSHIP. (a)

Such proceedings may be instituted and maintained in any of the

instances enumerated above by the qualified personal

representative of the estate of such decedent, by any person or

persons claiming to be a secured creditor or the owner of the

whole or a part of the estate of such decedent, or by the

guardian of the estate of a ward, if the proceedings are

instituted and maintained in the probate court in which the

proceedings for the guardianship of the estate were pending at

the time of the death of the ward. In such a case an application

shall be filed in a proper court stating the following

information:

(1) the name of the decedent and the time and place of death;

(2) the names and residences of the decedent's heirs, the

relationship of each heir to the decedent, and the true interest

of the applicant and each of the heirs in the estate of the

decedent;

(3) all the material facts and circumstances within the knowledge

and information of the applicant that might reasonably tend to

show the time or place of death or the names or residences of all

heirs, if the time or place of death or the names or residences

of all the heirs are not definitely known to the applicant;

(4) a statement that all children born to or adopted by the

decedent have been listed;

(5) a statement that each marriage of the decedent has been

listed with the date of the marriage, the name of the spouse, and

if the marriage was terminated, the date and place of

termination, and other facts to show whether a spouse has had an

interest in the property of the decedent;

(6) whether the decedent died testate and if so, what disposition

has been made of the will;

(7) a general description of all the real and personal property

belonging to the estate of the decedent; and

(8) an explanation for the omission of any of the foregoing

information that is omitted from the application.

(b) Such application shall be supported by the affidavit of each

applicant to the effect that, insofar as is known to such

applicant, all the allegations of such application are true in

substance and in fact and that no such material fact or

circumstance has, within the affiant's knowledge, been omitted

from such application. The unknown heirs of such decedent, all

persons who are named in the application as heirs of such

decedent, and all persons who are, at the date of the filing of

the application, shown by the deed records of the county in which

any of the real property described in such application is

situated to own any share or interest in any such real property,

shall be made parties in such proceeding.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1971, 62nd Leg., p. 971, ch. 173, Sec. 4, eff. Jan. 1,

1972; Acts 1977, 65th Leg., p. 1522, ch. 616, Sec. 2, eff. Aug.

29, 1977; Acts 1979, 66th Leg., p. 1744, ch. 713, Sec. 7, eff.

Aug. 27, 1979; Acts 1983, 68th Leg., p. 629, ch. 139, Sec. 1,

eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 693, Sec. 1, eff.

Sept. 1, 1985.

Text of article effective until January 01, 2014

Sec. 50. NOTICE. (a) Citation shall be served by registered or

certified mail upon all distributees 12 years of age or older

whose names and addresses are known, or whose names and addresses

can be learned through the exercise of reasonable diligence,

provided that the court may in its discretion require that

service of citation shall be made by personal service upon some

or all of those named as distributees in the application.

Citation shall be served as provided by this subsection on the

parent, managing conservator, or guardian of a distributee who is

younger than 12 years of age, if the name and address of the

parent, managing conservator, or guardian is known or can be

reasonably ascertained.

(b) If the address of a person or entity on whom citation is

required to be served cannot be ascertained, citation shall be

served on the person or entity by publication in the county in

which the proceedings are commenced, and if the decedent resided

in another county, then a citation shall also be published in the

county of the decedent's last residence. To determine whether

there are any other heirs, citation shall also be served on

unknown heirs by publication in the manner provided by this

subsection.

(c) Except in proceedings in which there is service of citation

by publication as provided by Subsection (b) of this section,

citation shall also be posted in the county in which the

proceedings are commenced and in the county of the decedent's

last residence.

(d) A party to the proceedings who has executed the application

need not be served by any method.

(e) A parent, managing conservator, guardian, attorney ad litem,

or guardian ad litem of a distributee who is at least 12 years of

age but younger than 19 years of age may not waive citation

required to be served on the distributee under this section.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1971, 62nd Leg., p. 971, ch. 173, Sec. 4, eff. Jan. 1,

1972; Acts 1979, 66th Leg., p. 1745, ch. 713, Sec. 8, eff. Aug.

29, 1979; Acts 1997, 75th Leg., ch. 1130, Sec. 1, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 664, Sec. 2, eff. Sept. 1, 2001.

Text of section as repealed by Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

602, Sec. 4

Without reference to the amendment of this section, this section

was repealed by Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10(a), eff. January 1, 2014.

Sec. 51. TRANSFER OF PROCEEDING WHEN WILL PROBATED OR

ADMINISTRATION GRANTED. If an administration upon the estate of

any such decedent shall be granted in the State, or if the will

of such decedent shall be admitted to probate in this State,

after the institution of a proceeding to declare heirship, the

court in which such proceeding is pending shall, by an order

entered of record therein, transfer the cause to the court of the

county in which such administration shall have been granted, or

such will shall have been probated, and thereupon the clerk of

the court in which such proceeding was originally filed shall

send to the clerk of the court named in such order, a certified

transcript of all pleadings, entries in the judge's probate

docket, and orders of the court in such cause. The clerk of the

court to which such cause shall be transferred shall file the

transcript and record the same in the judge's probate docket of

that court and shall docket such cause, and the same shall

thereafter proceed as though originally filed in that court. The

court, in its discretion, may consolidate the cause so

transferred with the pending proceeding.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1971, 62nd Leg., p. 971, ch. 173, Sec. 4, eff. Jan. 1,

1972.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

602, Sec. 4, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10(a), eff. January 1, 2014.

Text of article effective until January 01, 2014

Sec. 52. RECORDED INSTRUMENTS AS PRIMA FACIE EVIDENCE. (a) A

statement of facts concerning the family history, genealogy,

marital status, or the identity of the heirs of a decedent shall

be received in a proceeding to declare heirship, or in a suit

involving title to real or personal property, as prima facie

evidence of the facts therein stated, if the statement is

contained in either an affidavit or any other instrument legally

executed and acknowledged or sworn to before, and certified by,

an officer authorized to take acknowledgments or oaths as

applicable, or any judgment of a court of record, and if the

affidavit or instrument has been of record for five years or more

in the deed records of any county in this state in which such

real or personal property is located at the time the suit is

instituted, or in the deed records of any county of this state in

which the decedent had his domicile or fixed place of residence

at the time of his death. If there is any error in the statement

of facts in such recorded affidavit or instrument, the true facts

may be proved by anyone interested in the proceeding in which

said affidavit or instrument is offered in evidence.

(b) An affidavit of facts concerning the identity of heirs of a

decedent as to an interest in real property that is filed in a

proceeding or suit described by Subsection (a) of this section

may be in the form described by Section 52A of this code.

(c) An affidavit of facts concerning the identity of heirs of a

decedent does not affect the rights of an omitted heir or a

creditor of the decedent as otherwise provided by law. This

statute shall be cumulative of all other statutes on the same

subject, and shall not be construed as abrogating any right to

present evidence or to rely on an affidavit of facts conferred by

any other statute or rule of law.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1969, 61st Leg., p. 1922, ch. 641, Sec. 4, eff. June 12,

1969; Acts 1991, 72nd Leg., ch. 895, Sec. 5, eff. Sept. 1, 1991;

Acts 1999, 76th Leg., ch. 1538, Sec. 1, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014

Sec. 52A. FORM OF AFFIDAVIT OF FACTS CONCERNING IDENTITY OF

HEIRS. An affidavit of facts concerning the identity of heirs of

a decedent may be in substantially the following form:

AFFIDAVIT OF FACTS CONCERNING THE IDENTITY OF HEIRS

Before me, the undersigned authority, on this day personally

appeared __________ ("Affiant") (insert name of affiant) who,

being first duly sworn, upon his/her oath states:

1. My name is __________ (insert name of affiant), and I live at

__________ (insert address of affiant's residence). I am

personally familiar with the family and marital history of

__________ ("Decedent") (insert name of decedent), and I have

personal knowledge of the facts stated in this affidavit.

2. I knew decedent from __________ (insert date) until __________

(insert date). Decedent died on __________ (insert date of

death). Decedent's place of death was __________ (insert place of

death). At the time of decedent's death, decedent's residence was

__________ (insert address of decedent's residence).

3. Decedent's marital history was as follows: __________ (insert

marital history and, if decedent's spouse is deceased, insert

date and place of spouse's death).

4. Decedent had the following children: __________ (insert name,

birth date, name of other parent, and current address of child or

date of death of child and descendants of deceased child, as

applicable, for each child).

5. Decedent did not have or adopt any other children and did not

take any other children into decedent's home or raise any other

children, except: __________ (insert name of child or names of

children, or state "none").

6. (Include if decedent was not survived by descendants.)

Decedent's mother was: __________ (insert name, birth date, and

current address or date of death of mother, as applicable).

7. (Include if decedent was not survived by descendants.)

Decedent's father was: __________ (insert name, birth date, and

current address or date of death of father, as applicable).

8. (Include if decedent was not survived by descendants or by

both mother and father.) Decedent had the following siblings:

__________ (insert name, birth date, and current address or date

of death of each sibling and parents of each sibling and

descendants of each deceased sibling, as applicable, or state

"none").

9. (Optional.) The following persons have knowledge regarding the

decedent, the identity of decedent's children, if any, parents,

or siblings, if any: __________ (insert names of persons with

knowledge, or state "none").

10. Decedent died without leaving a written will. (Modify

statement if decedent left a written will.)

11. There has been no administration of decedent's estate.

(Modify statement if there has been administration of decedent's

estate.)

12. Decedent left no debts that are unpaid, except: __________

(insert list of debts, or state "none").

13. There are no unpaid estate or inheritance taxes, except:

__________ (insert list of unpaid taxes, or state "none").

14. To the best of my knowledge, decedent owned an interest in

the following real property: __________ (insert list of real

property in which decedent owned an interest, or state "none").

15. (Optional.) The following were the heirs of decedent:

__________ (insert names of heirs).

16. (Insert additional information as appropriate, such as size

of the decedent's estate.)

Signed this ___ day of __________, ____.

_________________________________

(signature of affiant)

State of __________

County of __________

Sworn to and subscribed to before me on __________ (date) by

__________ (insert name of affiant).

_________________________________

(signature of notarial officer)

(Seal, if any, of notary) __________

(printed name)

My commission expires: __________

Added by Acts 1999, 76th Leg., ch. 1538, Sec. 2, eff. Sept. 1,

1999.

Text of section as repealed by Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10 effective January 1, 2014

Sec. 53. EVIDENCE; UNKNOWN PARTIES AND INCAPACITATED PERSONS.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

602, Sec. 5

(a) The court in its discretion may require all or any part of

the evidence admitted in a proceeding to declare heirship to be

reduced to writing, and subscribed and sworn to by the witnesses,

respectively, and filed in the cause, and recorded in the judge's

probate docket.

(b) If it appears to the court that there are or may be living

heirs whose names or whereabouts are unknown, or that any

defendant is an incapacitated person, the court may, in its

discretion, appoint an attorney ad litem or guardian ad litem to

represent the interests of any such persons. The court may not

appoint an attorney ad litem or guardian ad litem unless the

court finds that the appointment is necessary to protect the

interests of the living heir or incapacitated person.

(c) The court shall appoint an attorney ad litem to represent the

interests of unknown heirs.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1971, 62nd Leg., p. 971, ch. 173, Sec. 4, eff. Jan. 1,

1972; Acts 1995, 74th Leg., ch. 1039, Sec. 6, eff. Sept. 1, 1995;

Acts 2001, 77th Leg., ch. 664, Sec. 3, 4, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

602, Sec. 5, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10(a), eff. January 1, 2014.

Text of article effective until January 01, 2014

Sec. 53A. ORDER FOR GENETIC TESTING AUTHORIZED. (a) In a

proceeding to declare heirship under this chapter, the court may,

on the court's own motion, and shall, on the request of a party

to the proceeding, order one or more specified individuals to

submit to genetic testing as provided for in Subchapter F,

Chapter 160, Family Code. If two or more individuals are ordered

to be tested, the court may order that the testing of those

individuals be done concurrently or sequentially. The court may

enforce an order under this subsection by contempt.

(b) Subject to any assessment of costs following the proceeding

in accordance with Rule 131, Texas Rules of Civil Procedure, the

cost of genetic testing ordered under Subsection (a) of this

section must be advanced:

(1) by a party to the proceeding who requests the testing;

(2) as agreed by the parties and approved by the court; or

(3) as ordered by the court.

(c) Subject to Subsection (d) of this section, the court shall

order genetic testing subsequent to the testing conducted under

Subsection (a) of this section if:

(1) a party to the proceeding contests the results of the

genetic testing ordered under Subsection (a) of this section; and

(2) the party contesting the results requests that additional

testing be conducted.

(d) If the results of the genetic testing ordered under

Subsection (a) of this section identify a tested individual as an

heir of the decedent, the court may order additional genetic

testing in accordance with Subsection (c) of this section only if

the party contesting those results pays for the additional

testing in advance.

(e) If a sample of an individual's genetic material that could

identify another individual as the decedent's heir is not

available for purposes of conducting genetic testing under this

section, the court, on a finding of good cause and that the need

for genetic testing outweighs the legitimate interests of the

individual to be tested, may order any of the following other

individuals to submit a sample of genetic material for the

testing under circumstances the court considers just:

(1) a parent, sibling, or child of the individual whose genetic

material is not available; or

(2) any other relative of that individual, as necessary to

conduct the testing.

(f) On good cause shown, the court may order:

(1) genetic testing of a deceased individual under this section;

and

(2) if necessary, removal of the remains of the deceased

individual as provided by Section 711.004, Health and Safety

Code, for that testing.

(g) An individual commits an offense if the individual

intentionally releases an identifiable sample of the genetic

material of another individual that was provided for purposes of

genetic testing ordered under this section, the release is for a

purpose not related to the proceeding to declare heirship, and

the release was not ordered by the court or done in accordance

with written permission obtained from the individual who provided

the sample. An offense under this subsection is a Class A

misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch.

566, Sec. 1, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 53B. RESULTS OF GENETIC TESTING; ADMISSIBILITY. (a) A

report of the results of genetic testing ordered under Section

53A of this chapter:

(1) must comply with the requirements for a report prescribed by

Section 160.504, Family Code; and

(2) is admissible in a proceeding to declare heirship under this

chapter as evidence of the truth of the facts asserted in the

report.

(b) The presumption under Section 160.505, Family Code, applies

to the results of genetic testing ordered under this section, and

the presumption may be rebutted as provided by that section.

(c) A party to the proceeding who contests the results of

genetic testing may call one or more genetic testing experts to

testify in person or by telephone, videoconference, deposition,

or another method approved by the court. Unless otherwise

ordered by the court, the party offering the testimony bears the

expense for the expert testifying.

Added by Acts 2007, 80th Leg., R.S., Ch.

566, Sec. 1, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 53C. USE OF GENETIC TESTING RESULTS IN CERTAIN PROCEEDINGS

TO DECLARE HEIRSHIP. (a) This section applies in a proceeding

to declare heirship of a decedent only with respect to an

individual who:

(1) petitions the court for a determination of right of

inheritance as authorized by Section 42(b) of this code; and

(2) claims to be a biological child of the decedent, but with

respect to whom a parent-child relationship with the decedent was

not established as provided by Section 160.201, Family Code, or

who claims inheritance through a biological child of the

decedent, if a parent-child relationship between the individual

through whom the inheritance is claimed and the decedent was not

established as provided by Section 160.201, Family Code.

(b) Unless the results of genetic testing of another individual

who is an heir of the decedent are admitted as rebuttal evidence,

the court shall find that the individual described by Subsection

(a) of this section is an heir of the decedent if the results of

genetic testing ordered under Section 53A of this chapter

identify a tested individual who is an heir of the decedent as

the ancestor of the individual described by Subsection (a) of

this section.

(c) Unless the results of genetic testing of another individual

who is an heir of the decedent are admitted as rebuttal evidence,

the court shall find that the individual described by Subsection

(a) of this section is not an heir of the decedent if the results

of genetic testing ordered under Section 53A of this chapter

exclude a tested individual who is an heir of the decedent as the

ancestor of the individual described by Subsection (a) of this

section.

(d) If the results of genetic testing ordered under Section 53A

of this chapter do not identify or exclude a tested individual as

the ancestor of the individual described by Subsection (a) of

this section:

(1) the court may not dismiss the proceeding to declare

heirship; and

(2) the results of the genetic testing and other relevant

evidence are admissible in the proceeding.

Added by Acts 2007, 80th Leg., R.S., Ch.

566, Sec. 1, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 53D. ADDITIONAL ORDERS AUTHORIZED. On the request of an

individual determined by the results of genetic testing to be the

heir of a decedent and for good cause shown, the court may:

(1) order the name of the individual to be changed; and

(2) if the court orders a name change under Subdivision (1) of

this section, order the bureau of vital statistics to issue an

amended birth record for the individual.

Added by Acts 2007, 80th Leg., R.S., Ch.

566, Sec. 1, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 53E. PROCEEDINGS AND RECORDS PUBLIC. A proceeding under

this chapter involving genetic testing is open to the public as

in other civil cases, and papers and records in the proceeding

are available for public inspection.

Added by Acts 2007, 80th Leg., R.S., Ch.

566, Sec. 1, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 54. JUDGMENT. The judgment of the court in a proceeding to

declare heirship shall declare the names and places of residence

of the heirs of the decedent, and their respective shares and

interests in the real and personal property of such decedent. If

the proof is in any respect deficient, the judgment shall so

state.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1971, 62nd Leg., p. 971, ch. 173, Sec. 4, eff. Jan. 1,

1972.

Text of article effective until January 01, 2014

Sec. 55. EFFECT OF JUDGMENT. (a) Such judgment shall be a final

judgment, and may be appealed or reviewed within the same time

limits and in the same manner as may other judgments in probate

matters at the instance of any interested person. If any person

who is an heir of the decedent is not served with citation by

registered or certified mail, or by personal service, he may at

any time within four years from the date of such judgment have

the same corrected by bill of review, or upon proof of actual

fraud, after the passage of any length of time, and may recover

from the heirs named in the judgment, and those claiming under

them who are not bona fide purchasers for value, his just share

of the property or its value.

(b) Although such judgment may later be modified, set aside, or

nullified, it shall nevertheless be conclusive in any suit

between any heir omitted from the judgment and a bona fide

purchaser for value who has purchased real or personal property

after entry of the judgment without actual notice of the claim of

the omitted heir. Similarly, any person who has delivered funds

or property of the decedent to the persons declared to be heirs

in the judgment, or has engaged in any other transaction with

them, in good faith, after entry of such judgment, shall not be

liable therefor to any person.

(c) If the court states in its judgment that there is no

necessity for administration on the estate, such recital shall

constitute authorization to all persons owing any money to the

estate of the decedent, or having custody of any property of such

estate, or acting as registrar or transfer agent of any evidence

of interest, indebtedness, property, or right belonging to the

estate, and to persons purchasing from or otherwise dealing with

the heirs as determined in the judgment, to pay, deliver, or

transfer such property or evidence of property rights to such

heirs, or to purchase property from such heirs, without liability

to any creditor of the estate or other person. Such heirs shall

be entitled to enforce their right to payment, delivery, or

transfer by suit. Nothing in this chapter shall affect the rights

or remedies of the creditors of the decedent except as provided

in this subsection.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1971, 62nd Leg., p. 971, ch. 173, Sec. 4, eff. Jan. 1,

1972; Acts 1979, 66th Leg., p. 1746, ch. 713, Sec. 9, eff. Aug.

29, 1979.

Text of article effective until January 01, 2014

Sec. 56. FILING OF CERTIFIED COPY OF JUDGMENT. A certified copy

of such judgment may be filed for record in the office of the

county clerk of the county in which any of the real property

described in such judgment is situated, and recorded in the deed

records of such county, and indexed in the name of such decedent

as grantor and of the heirs named in such judgment as grantees;

and, from and after such filing, such judgment shall constitute

constructive notice of the facts set forth therein.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.



CHAPTER IV. EXECUTION AND REVOCATION OF WILLS

PROBATE CODE

CHAPTER IV. EXECUTION AND REVOCATION OF WILLS

Text of article effective until January 01, 2014

Sec. 57. WHO MAY EXECUTE A WILL. Every person who has attained

the age of eighteen years, or who is or has been lawfully

married, or who is a member of the armed forces of the United

States or of the auxiliaries thereof or of the maritime service

at the time the will is made, being of sound mind, shall have the

right and power to make a last will and testament, under the

rules and limitations prescribed by law.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1967, 60th Leg., p. 801, ch. 334, Sec. 1, eff. Aug. 28,

1967.

Text of article effective until January 01, 2014

Sec. 58. INTERESTS WHICH MAY PASS UNDER A WILL. (a) Every person

competent to make a last will and testament may thereby devise

and bequeath all the estate, right, title, and interest in

property the person has at the time of the person's death,

subject to the limitations prescribed by law.

(b) A person who makes a last will and testament may:

(1) disinherit an heir; and

(2) direct the disposition of property or an interest passing

under the will or by intestacy.

(c) A legacy of personal property does not include any contents

of the property unless the will directs that the contents are

included in the legacy. A devise of real property does not

include any personal property located on or associated with the

real property or any contents of personal property located on the

real property unless the will directs that the personal property

or contents are included in the devise.

(d) In this section:

(1) "Contents" means tangible personal property, other than

titled personal property, found inside of or on a specifically

bequeathed or devised item. The term includes clothing, pictures,

furniture, coin collections, and other items of tangible personal

property that do not require a formal transfer of title and that

are located in another item of tangible personal property such as

a cedar chest or other furniture.

(2) "Titled personal property" includes all tangible personal

property represented by a certificate of title, certificate of

ownership, written label, marking, or designation that signifies

ownership by a person. The term includes a motor vehicle, motor

home, motorboat, or other similar property that requires a formal

transfer of title.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1991, 72nd Leg., ch. 895, Sec. 6, eff. Sept. 1, 1991;

Acts 1993, 73rd Leg., ch. 846, Sec. 6, eff. Sept. 1, 1993; Acts

1995, 74th Leg., ch. 642, Sec. 1, eff. Sept. 1, 1995.

Text of article effective until January 01, 2014

Sec. 58a. DEVISES OR BEQUESTS TO TRUSTEES. (a) A testator may

validly devise or bequeath property in a will to the trustee of a

trust established or to be established:

(1) during the testator's lifetime by the testator, by the

testator and another person, or by another person, including a

funded or unfunded life insurance trust, in which the settlor has

reserved any or all rights of ownership of the insurance

contracts; or

(2) at the testator's death by the testator's devise or bequest

to the trustee, if the trust is identified in the testator's will

and its terms are in a written instrument, other than a will,

that is executed before, with, or after the execution of the

testator's will or in another person's will if that other person

has predeceased the testator, regardless of the existence, size,

or character of the corpus of the trust.

(b) A devise or bequest is not invalid because the trust is

amendable or revocable or because the trust was amended after the

execution of the will or the testator's death.

(c) Unless the testator's will provides otherwise, property

devised or bequeathed to a trust described by Subsection (a) of

this section is not held under a testamentary trust of the

testator. The property becomes a part of the trust to which it is

devised or bequeathed and must be administered and disposed of in

accordance with the provisions of the instrument establishing the

trust, including any amendments to the instrument made before or

after the testator's death.

(d) Unless the testator's will provides otherwise, a revocation

or termination of the trust before the testator's death causes

the devise or bequest to lapse.

Added by Acts 1961, 57th Leg., p. 43, ch. 29, Sec. 1. Amended by

Acts 1993, 73rd Leg., ch. 846, Sec. 7, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 58b. DEVISES AND BEQUESTS THAT ARE VOID. (a) A devise or

bequest of property in a will is void if the devise or bequest is

made to:

(1) an attorney who prepares or supervises the preparation of

the will;

(2) a parent, descendant of a parent, or employee of the

attorney described by Subdivision (1) of this subsection; or

(3) a spouse of an individual described by Subdivision (1) or

(2) of this subsection.

(b) This section does not apply to:

(1) a devise or bequest made to a person who:

(A) is the testator's spouse;

(B) is an ascendant or descendant of the testator; or

(C) is related within the third degree by consanguinity or

affinity to the testator; or

(2) a bona fide purchaser for value from a devisee in a will.

Added by Acts 1997, 75th Leg., ch. 1054, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 527, Sec. 1, eff. June

11, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

551, Sec. 2, eff. September 1, 2005.

Text of article effective until January 01, 2014

Sec. 58c. EXERCISE OF POWER OF APPOINTMENT. A testator may not

exercise a power of appointment through a residuary clause in the

testator's will or through a will providing for general

disposition of all the testator's property unless:

(1) the testator makes a specific reference to the power in the

will; or

(2) there is some other indication in writing that the testator

intended to include the property subject to the power in the

will.

Added by Acts 2003, 78th Leg., ch. 1060, Sec. 8, eff. Sept. 1,

2003.

Text of article effective until January 01, 2014

Sec. 59. REQUISITES OF A WILL. (a) Every last will and

testament, except where otherwise provided by law, shall be in

writing and signed by the testator in person or by another person

for him by his direction and in his presence, and shall, if not

wholly in the handwriting of the testator, be attested by two or

more credible witnesses above the age of fourteen years who shall

subscribe their names thereto in their own handwriting in the

presence of the testator. Such a will or testament may, at the

time of its execution or at any subsequent date during the

lifetime of the testator and the witnesses, be made self-proved,

and the testimony of the witnesses in the probate thereof may be

made unnecessary, by the affidavits of the testator and the

attesting witnesses, made before an officer authorized to

administer oaths under the laws of this State. Provided that

nothing shall require an affidavit or certificate of any testator

or testatrix as a prerequisite to self-proof of a will or

testament other than the certificate set out below. The

affidavits shall be evidenced by a certificate, with official

seal affixed, of such officer attached or annexed to such will or

testament in form and contents substantially as follows:

THE STATE OF TEXAS

COUNTY OF ________________

Before me, the undersigned authority, on this day personally

appeared _______________, _______________, and _______________,

known to me to be the testator and the witnesses, respectively,

whose names are subscribed to the annexed or foregoing instrument

in their respective capacities, and, all of said persons being by

me duly sworn, the said _______________, testator, declared to me

and to the said witnesses in my presence that said instrument is

his last will and testament, and that he had willingly made and

executed it as his free act and deed; and the said witnesses,

each on his oath stated to me, in the presence and hearing of the

said testator, that the said testator had declared to them that

said instrument is his last will and testament, and that he

executed same as such and wanted each of them to sign it as a

witness; and upon their oaths each witness stated further that

they did sign the same as witnesses in the presence of the said

testator and at his request; that he was at that time eighteen

years of age or over (or being under such age, was or had been

lawfully married, or was then a member of the armed forces of the

United States or of an auxiliary thereof or of the Maritime

Service) and was of sound mind; and that each of said witnesses

was then at least fourteen years of age.

___________________________

Testator

___________________________

Witness

___________________________

Witness

Subscribed and sworn to before me by the said ____________,

testator, and by the said ________________ and _______________,

witnesses, this ______ day of________________ A.D.

________________.

(SEAL)

(Signed)____________________________

(Official Capacity of Officer)

(b) An affidavit in form and content substantially as provided by

Subsection (a) of this section is a "self-proving affidavit." A

will with a self-proving affidavit subscribed and sworn to by the

testator and witnesses attached or annexed to the will is a

"self-proved will." Substantial compliance with the form of such

affidavit shall suffice to cause the will to be self-proved. For

this purpose, an affidavit that is subscribed and acknowledged by

the testator and subscribed and sworn to by the witnesses would

suffice as being in substantial compliance. A signature on a

self-proving affidavit is considered a signature to the will if

necessary to prove that the will was signed by the testator or

witnesses, or both, but in that case, the will may not be

considered a self-proved will.

(c) A self-proved will may be admitted to probate without the

testimony of any subscribing witness, but otherwise it shall be

treated no differently than a will not self-proved. In particular

and without limiting the generality of the foregoing, a

self-proved will may be contested, or revoked or amended by a

codicil in exactly the same fashion as a will not self-proved.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1961, 57th Leg., p. 936, ch. 412, Sec. 1, eff. June 17,

1961; Acts 1969, 61st Leg., p. 1922, ch. 641, Sec. 5, eff. June

12, 1969; Acts 1971, 62nd Leg., p. 974, ch. 173, Sec. 5, eff.

Jan. 1, 1972; Acts 1991, 72nd Leg., ch. 895, Sec. 7, eff. Sept.

1, 1991.

Text of article effective until January 01, 2014

Sec. 59A. CONTRACTS CONCERNING SUCCESSION. (a) A contract to

make a will or devise, or not to revoke a will or devise, if

executed or entered into on or after September 1, 1979, can be

established only by:

(1) provisions of a written agreement that is binding and

enforceable; or

(2) provisions of a will stating that a contract does exist and

stating the material provisions of the contract.

(b) The execution of a joint will or reciprocal wills does not by

itself suffice as evidence of the existence of a contract.

Added by Acts 1979, 66th Leg., p. 1746, ch. 713, Sec. 10, eff.

Aug. 27, 1979.

Subsec. (a) amended by Acts 2003, 78th Leg., ch. 1060, Sec. 9,

eff. Sept. 1, 2003.

Text of article effective until January 01, 2014

Sec. 60. EXCEPTION PERTAINING TO HOLOGRAPHIC WILLS. Where the

will is written wholly in the handwriting of the testator, the

attestation of the subscribing witnesses may be dispensed with.

Such a will may be made self-proved at any time during the

testator's lifetime by the attachment or annexation thereto of an

affidavit by the testator to the effect that the instrument is

his last will; that he was at least eighteen years of age when he

executed it (or, if under such age, was or had been lawfully

married, or was then a member of the armed forces of the United

States or of an auxiliary thereof or of the Maritime Service);

that he was of sound mind; and that he has not revoked such

instrument.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1969, 61st Leg., p. 1922, ch. 641, Sec. 6, eff. June 12,

1969.

Text of article effective until January 01, 2014

Sec. 61. BEQUEST TO WITNESS. Should any person be a subscribing

witness to a will, and also be a legatee or devisee therein, if

the will cannot be otherwise established, such bequest shall be

void, and such witness shall be allowed and compelled to appear

and give his testimony in like manner as if no such bequest had

been made. But, if in such case the witness would have been

entitled to a share of the estate of the testator had there been

no will, he shall be entitled to as much of such share as shall

not exceed the value of the bequest to him in the will.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 62. CORROBORATION OF TESTIMONY OF INTERESTED WITNESS. In

the situation covered by the preceding Section, the bequest to

the subscribing witness shall not be void if his testimony

proving the will is corroborated by one or more disinterested and

credible persons who testify that the testimony of the

subscribing witness is true and correct, and such subscribing

witness shall not be regarded as an incompetent or non-credible

witness under Section 59 of this Code.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 63. REVOCATION OF WILLS. No will in writing, and no clause

thereof or devise therein, shall be revoked, except by a

subsequent will, codicil, or declaration in writing, executed

with like formalities, or by the testator destroying or canceling

the same, or causing it to be done in his presence.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Sec. 64. FORFEITURE CLAUSE. A provision in a will that would

cause a forfeiture of a devise or void a devise or provision in

favor of a person for bringing any court action, including

contesting a will, is unenforceable if:

(1) probable cause exists for bringing the action; and

(2) the action was brought and maintained in good faith.

Added by Acts 2009, 81st Leg., R.S., Ch.

414, Sec. 1, eff. June 19, 2009.

Text of article effective until January 01, 2014

Sec. 67. PRETERMITTED CHILD. (a) Whenever a pretermitted child

is not mentioned in the testator's will, provided for in the

testator's will, or otherwise provided for by the testator, the

pretermitted child shall succeed to a portion of the testator's

estate as provided by Subsection (a)(1) or (a)(2) of this

section.

(1) If the testator has one or more children living when he

executes his last will, and:

(A) No provision is made therein for any such child, a

pretermitted child succeeds to the portion of the testator's

separate and community estate to which the pretermitted child

would have been entitled pursuant to Section 38(a) of this code

had the testator died intestate without a surviving spouse owning

only that portion of his estate not devised or bequeathed to the

parent of the pretermitted child.

(B) Provision, whether vested or contingent, is made therein for

one or more of such children, a pretermitted child is entitled to

share in the testator's estate as follows:

(i) The portion of the testator's estate to which the

pretermitted child is entitled is limited to the disposition made

to children under the will.

(ii) The pretermitted child shall receive such share of the

testator's estate, as limited in Subparagraph (i), as he would

have received had the testator included all pretermitted children

with the children upon whom benefits were conferred under the

will, and given an equal share of such benefits to each such

child.

(iii) To the extent that it is feasible, the interest of the

pretermitted child in the testator's estate shall be of the same

character, whether an equitable or legal life estate or in fee,

as the interest that the testator conferred upon his children

under the will.

(2) If the testator has no child living when he executes his last

will, the pretermitted child succeeds to the portion of the

testator's separate and community estate to which the

pretermitted child would have been entitled pursuant to Section

38(a) of this code had the testator died intestate without a

surviving spouse owning only that portion of his estate not

devised or bequeathed to the parent of the pretermitted child.

(b) The pretermitted child may recover the share of the

testator's estate to which he is entitled either from the other

children under Subsection (a)(1)(B) or the testamentary

beneficiaries under Subsections (a)(1)(A) and (a)(2) other than

the parent of the pretermitted child, ratably, out of the

portions of such estate passing to such persons under the will.

In abating the interests of such beneficiaries, the character of

the testamentary plan adopted by the testator shall be preserved

to the maximum extent possible.

(c) A "pretermitted child," as used in this section, means a

child of a testator who, during the lifetime of the testator, or

after his death, is born or adopted after the execution of the

will of the testator.

(d) For the purposes of this section, a child is provided for or

a provision is made for a child if a disposition of property to

or for the benefit of the pretermitted child, whether vested or

contingent, is made:

(1) in the testator's will, including a devise or bequest to a

trustee as authorized by Section 58(a) of this code; or

(2) outside the testator's will and is intended to take effect at

the testator's death.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1989, 71st Leg., ch. 1035, Sec. 5, eff. Sept. 1, 1989;

Acts 1991, 72nd Leg., ch. 895, Sec. 8, eff. Sept. 1, 1991; Acts

1993, 73rd Leg., ch. 846, Sec. 8, eff. Sept. 1, 1993.

Subsec. (a) amended by Acts 2003, 78th Leg., ch. 1060, Sec. 10,

eff. Sept. 1, 2003.

Text of article effective until January 01, 2014

Sec. 68. PRIOR DEATH OF LEGATEE. (a) If a devisee who is a

descendant of the testator or a descendant of a testator's parent

is deceased at the time of the execution of the will, fails to

survive the testator, or is treated as if the devisee predeceased

the testator by Section 47 of this code or otherwise, the

descendants of the devisee who survived the testator by 120 hours

take the devised property in place of the devisee. The property

shall be divided into as many shares as there are surviving

descendants in the nearest degree of kinship to the devisee and

deceased persons in the same degree whose descendants survived

the testator. Each surviving descendant in the nearest degree

receives one share, and the share of each deceased person in the

same degree is divided among his descendants by representation.

For purposes of this section, a person who would have been a

devisee under a class gift if the person had survived the

testator is treated as a devisee unless the person died before

the date the will was executed.

(b) Except as provided by Subsection (a) of this section, if a

devise or bequest, other than a residuary devise or bequest,

fails for any reason, the devise or bequest becomes a part of the

residuary estate.

(c) Except as provided by Subsection (a) of this section, if the

residuary estate is devised to two or more persons and the share

of one of the residuary devisees fails for any reason, the

residuary devisee's share passes to the other residuary devisees,

in proportion to the residuary devisee's interest in the

residuary estate.

(d) Except as provided by Subsection (a) of this section, if all

residuary devisees are dead at the time of the execution of the

will, fail to survive the testator, or are treated as if they

predeceased the testator, the residuary estate passes as if the

testator had died intestate.

(e) This section applies unless the testator's last will and

testament provides otherwise. For example, a devise or bequest in

the testator's will such as "to my surviving children" or "to

such of my children as shall survive me" prevents the application

of Subsection (a) of this section.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1991, 72nd Leg., ch. 895, Sec. 9, eff. Sept. 1, 1991;

Acts 1993, 73rd Leg., ch. 846, Sec. 9, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 69. WILL PROVISIONS MADE BEFORE DISSOLUTION OF MARRIAGE.

(a) In this section, "relative" means an individual who is

related to another individual by consanguinity or affinity, as

determined under Sections 573.022 and 573.024, Government Code,

respectively.

(b) If, after making a will, the testator's marriage is

dissolved, whether by divorce, annulment, or a declaration that

the marriage is void, all provisions in the will, including all

fiduciary appointments, shall be read as if the former spouse and

each relative of the former spouse who is not a relative of the

testator failed to survive the testator, unless the will

expressly provides otherwise.

(c) A person whose marriage to the decedent has been dissolved,

whether by divorce, annulment, or a declaration that the marriage

is void, is not a surviving spouse unless, by virtue of a

subsequent marriage, the person is married to the decedent at the

time of death and the subsequent marriage is not declared void

under Section 47A of this code.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 1746, ch. 713, Sec. 12, eff. Aug. 27,

1979; Acts 1995, 74th Leg., ch. 642, Sec. 2, eff. Sept. 1, 1995;

Acts 1997, 75th Leg., ch. 1302, Sec. 5, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1170, Sec. 4.02, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 69A. CHANGING WILLS. (a) A court may not prohibit a person

from executing a new will or a codicil to an existing will.

(b) Notwithstanding Section 3(g) of this code, in this section,

"court" means a constitutional county court, district court, or

statutory county court, including a statutory probate court.

Added by Acts 1993, 73rd Leg., ch. 120, Sec. 1, eff. Sept. 1,

1993.

Text of article effective until January 01, 2014

Sec. 70. PROVISION IN WILL FOR MANAGEMENT OF SEPARATE PROPERTY.

The husband or wife may, by last will and testament, give to the

survivor of the marriage the power to keep testator's separate

property together until each of the several distributees shall

become of lawful age, and to manage and control the same under

the provisions of law relating to community property, and subject

to such other restrictions as are imposed by such will; provided,

that any child or distributee entitled to any part of said

property shall, at any time upon becoming of age, be entitled to

receive his distributive portion of said estate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 70A. INCREASE IN SECURITIES; ACCESSIONS. (a) Unless the

will clearly provides otherwise, a devise of securities that are

owned by the testator on the date of execution of the will

includes the following additional securities subsequently

acquired by the testator as a result of the testator's ownership

of the devised securities:

(1) securities of the same organization acquired because of

action initiated by the organization or any successor, related,

or acquiring organization, including stock splits, stock

dividends, and new issues of stock acquired in a reorganization,

redemption, or exchange, other than securities acquired through

the exercise of purchase options or through a plan of

reinvestment; and

(2) securities of another organization acquired as a result of a

merger, consolidation, reorganization, or other distribution by

the organization or any successor, related, or acquiring

organization, including stock splits, stock dividends, and new

issues of stock acquired in a reorganization, redemption, or

exchange, other than securities acquired through the exercise of

purchase options or through a plan of reinvestment.

(b) Unless the will clearly provides otherwise, a devise of

securities does not include a cash distribution relating to the

securities and accruing before death, whether or not the

distribution is paid before death.

(c) In this section:

(1) "Securities" has the meaning assigned by Section 4, The

Securities Act (Article 581-4, Vernon's Texas Civil Statutes),

and its subsequent amendments.

(2) "Stock" means securities.

Added by Acts 1993, 73rd Leg., ch. 846, Sec. 10, eff. Sept. 1,

1993.

Text of article effective until January 01, 2014

Sec. 71. DEPOSIT OF WILL WITH COURT DURING TESTATOR'S LIFETIME.

(a) Deposit of Will. A will may be deposited by the person

making it, or by another person for him, with the county clerk of

the county of the testator's residence. Before accepting any

will for deposit, the clerk may require such proof as shall be

satisfactory to him concerning the testator's identity and

residence. The clerk, on being paid a fee of Five Dollars

therefor, shall receive and keep the will, and shall give a

certificate of deposit for it. All wills so filed shall be

numbered by the clerk in consecutive order, and all certificates

of deposit shall bear like numbers respectively.

(b) How Will Shall Be Enclosed. Every will intended to be

deposited with a county clerk shall be enclosed in a sealed

wrapper, which shall have indorsed thereon "Will of," followed by

the name, address and signature of the testator. The wrapper must

also be indorsed with the name and current address of each person

who shall be notified of the deposit of the will after the death

of the testator.

(c) Index To Be Kept of All Wills Deposited. Each county clerk

shall keep an index of all wills so deposited with him.

(d) To Whom Will Shall Be Delivered. During the lifetime of the

testator, a will so deposited shall be delivered only to the

testator, or to another person authorized by him by a sworn

written order. Upon delivery of the will to the testator or to a

person so authorized by him, the certificate of deposit issued

for the will shall be surrendered by the person to whom delivery

of the will is made; provided, however, that in lieu of the

surrender of such certificate, the clerk may, in his discretion,

accept and file an affidavit by the testator to the effect that

the certificate of deposit has been lost, stolen, or destroyed.

(e) Proceedings Upon Death of Testator. If there shall be

submitted to the clerk an affidavit to the effect that the

testator of any will deposited with the clerk has died, or if the

clerk shall receive any other notice or proof of the death of

such testator which shall suffice to convince him that the

testator is deceased, the clerk shall notify by registered mail

with return receipt requested the person or persons named on the

indorsement of the wrapper of the will that the will is on

deposit in his office, and, upon request, he shall deliver the

will to such person or persons, taking a receipt therefor. If the

notice by registered mail is returned undelivered, or if a clerk

has accepted a will which does not specify on the wrapper the

person or persons to whom it shall be delivered, the clerk shall

open the wrapper and inspect the will. If an executor is named in

the will, he shall be notified by registered mail, with return

receipt requested, that the will is on deposit, and, upon

request, the clerk shall deliver the will to the person so named

as executor. If no executor is named in the will, or if the

person so named is deceased, or fails to take the will within

thirty days after the clerk's notice to him is mailed, or if

notice to the person so named is returned undelivered, the clerk

shall give notice by registered mail, with return receipt

requested, to the devisees and legatees named in the will that

the will is on deposit, and, upon request, the clerk shall

deliver the will to any or all of such devisees and legatees.

(f) Depositing Has No Legal Significance. These provisions for

the depositing of a will during the lifetime of a testator are

solely for the purpose of providing a safe and convenient

repository for such a will, and no will which has been so

deposited shall be treated for purposes of probate any

differently than any will which has not been so deposited. In

particular, and without limiting the generality of the foregoing,

a will which is not deposited shall be admitted to probate upon

proof that it is the last will and testament of the testator,

notwithstanding the fact that the same testator has on deposit

with the court a prior will which has been deposited in

accordance with the provisions of this Code.

(g) Depositing Does Not Constitute Notice. The fact that a will

has been deposited as provided herein shall not constitute notice

of any character, constructive or otherwise, to any person as to

the existence of such will or as to the contents thereof.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

275, Sec. 1, eff. June 15, 2007.

Text of article effective until January 01, 2014

Sec. 71A. NO RIGHT TO EXONERATION OF DEBTS; EXCEPTION. (a)

Except as provided by Subsection (b) of this section, a specific

devise passes to the devisee subject to each debt secured by the

property that exists on the date of the testator's death, and the

devisee has no right to exoneration from the testator's estate

for payment of the debt.

(b) A specific devise does not pass to the devisee subject to a

debt described by Subsection (a) of this section if the will in

which the devise is made specifically states that the devise

passes without being subject to the debt. A general provision in

the will stating that debts are to be paid is not a specific

statement for purposes of this subsection.

(c) Subsection (a) of this section does not affect the rights of

creditors provided under this code or the rights of other persons

or entities provided under Part 3, Chapter VIII, of this code.

If a creditor elects to have a debt described by Subsection (a)

of this section allowed and approved as a matured secured claim,

the claim shall be paid in accordance with Section 306(c-1) of

this code.

Added by Acts 2005, 79th Leg., Ch.

551, Sec. 3, eff. September 1, 2005.



CHAPTER V. PROBATE AND GRANT OF ADMINISTRATION

PROBATE CODE

CHAPTER V. PROBATE AND GRANT OF ADMINISTRATION

PART 1. ESTATES OF DECEDENTS

Text of article effective until January 01, 2014

Sec. 72. PROCEEDINGS BEFORE DEATH; ADMINISTRATION IN ABSENCE OF

DIRECT EVIDENCE OF DEATH; DISTRIBUTION; LIMITATION OF LIABILITY;

RESTORATION OF ESTATE; VALIDATION OF PROCEEDINGS. (a) The

probate of a will or administration of an estate of a living

person shall be void; provided, however, that the court shall

have jurisdiction to determine the fact, time and place of death,

and where application is made for the grant of letters

testamentary or of administration upon the estate of a person

believed to be dead and there is no direct evidence that such

person is dead but the death of such person shall be proved by

circumstantial evidence to the satisfaction of the court, such

letters shall be granted. Distribution of the estate to the

persons entitled thereto shall not be made by the personal

representative until after the expiration of three (3) years from

the date such letters are granted. If in a subsequent action such

person shall be proved by direct evidence to have been living at

any time subsequent to the date of grant of such letters, neither

the personal representative nor anyone who shall deliver said

estate or any part thereof to another under orders of the court

shall be liable therefor; and provided further, that such person

shall be entitled to restoration of said estate or the residue

thereof with the rents and profits therefrom, except real or

personal property sold by the personal representative or any

distributee, his successors or assigns, to bona fide purchasers

for value, in which case the right of such person to the

restoration shall be limited to the proceeds of such sale or the

residue thereof with the increase thereof. In no event shall the

bonds of such personal representative be void provided, however,

that the surety shall have no liability for any acts of the

personal representative which were done in compliance with or

approved by an order of the court. Probate proceedings upon

estates of persons believed to be dead brought prior to the

effective date of this Act and all such probate proceedings then

pending, except such probate proceedings contested in any

litigation pending on the effective date of this Act, are hereby

validated insofar as the court's finding of death of such person

is concerned.

(b) In any case in which the fact of death must be proved by

circumstantial evidence, the court, at the request of any

interested person, may direct that citation be issued to the

person supposed to be dead, and served upon him by publication

and by posting, and by such additional means as the court may by

its order direct. After letters testamentary or of administration

have been issued, the court may also direct the personal

representative to make a search for the person supposed to be

dead by notifying law enforcement agencies and public welfare

agencies in appropriate locations that such person has

disappeared, and may further direct that the applicant engage the

services of an investigative agency to make a search for such

person. The expenses of search and notices shall be taxed as

costs and shall be paid out of the property of the estate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1959, 56th Leg., p. 950, ch. 442, Sec. 1, eff. May 30,

1959; Acts 1971, 62nd Leg., p. 975, ch. 173, Sec. 7, eff. Jan. 1,

1972.

Text of article effective until January 01, 2014

Sec. 73. PERIOD FOR PROBATE. (a) No will shall be admitted to

probate after the lapse of four years from the death of the

testator unless it be shown by proof that the party applying for

such probate was not in default in failing to present the same

for probate within the four years aforesaid; and in no case shall

letters testamentary be issued where a will is admitted to

probate after the lapse of four years from the death of the

testator.

(b) If any person shall purchase real or personal property from

the heirs of a decedent more than four years from the date of the

death of the decedent, for value, in good faith, and without

knowledge of the existence of a will, such purchaser shall be

held to have good title to the interest which such heir or heirs

would have had in the absence of a will, as against the claims of

any devisees or legatees under any will which may thereafter be

offered for probate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1971, 62nd Leg., p. 976, ch. 173, Sec. 8, eff. Jan. 1,

1972.

Text of article effective until January 01, 2014

Sec. 74. TIME TO FILE APPLICATION FOR LETTERS TESTAMENTARY OR

ADMINISTRATION. All applications for the grant of letters

testamentary or of administration upon an estate must be filed

within four years after the death of the testator or intestate;

provided, that this section shall not apply in any case where

administration is necessary in order to receive or recover funds

or other property due to the estate of the decedent.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1971, 62nd Leg., p. 976, ch. 173, Sec. 8, eff. Jan. 1,

1972.

Text of article effective until January 01, 2014

Sec. 75. DUTY AND LIABILITY OF CUSTODIAN OF WILL. Upon receiving

notice of the death of a testator, the person having custody of

the testator's will shall deliver it to the clerk of the court

which has jurisdiction of the estate. On sworn written complaint

that any person has the last will of any testator, or any papers

belonging to the estate of a testator or intestate, the county

judge shall cause said person to be cited by personal service to

appear before him and show cause why he should not deliver such

will to the court for probate, or why he should not deliver such

papers to the executor or administrator. Upon the return of such

citation served, unless delivery is made or good cause shown, if

satisfied that such person had such will or papers at the time of

filing the complaint, such judge may cause him to be arrested and

imprisoned until he shall so deliver them. Any person refusing to

deliver such will or papers shall also be liable to any person

aggrieved for all damages sustained as a result of such refusal,

which damages may be recovered in any court of competent

jurisdiction.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 76. PERSONS WHO MAY MAKE APPLICATION. An executor named in

a will or any interested person may make application to the court

of a proper county:

(a) For an order admitting a will to probate, whether the same is

written or unwritten, in his possession or not, is lost, is

destroyed, or is out of the State.

(b) For the appointment of the executor named in the will.

(c) For the appointment of an administrator, if no executor is

designated in the will, or if the person so named is

disqualified, or refuses to serve, or is dead, or resigns, or if

there is no will. An application for probate may be combined with

an application for the appointment of an executor or

administrator; and a person interested in either the probate of

the will or the appointment of a personal representative may

apply for both.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 77. ORDER OF PERSONS QUALIFIED TO SERVE. Letters

testamentary or of administration shall be granted to persons who

are qualified to act, in the following order:

(a) To the person named as executor in the will of the deceased.

(b) To the surviving husband or wife.

(c) To the principal devisee or legatee of the testator.

(d) To any devisee or legatee of the testator.

(e) To the next of kin of the deceased, the nearest in order of

descent first, and so on, and next of kin includes a person and

his descendants who legally adopted the deceased or who have been

legally adopted by the deceased.

(f) To a creditor of the deceased.

(g) To any person of good character residing in the county who

applies therefor.

(h) To any other person not disqualified under the following

Section. When applicants are equally entitled, letters shall be

granted to the applicant who, in the judgment of the court, is

most likely to administer the estate advantageously, or they may

be granted to any two or more of such applicants.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 1763, ch. 713, Sec. 34, eff. Aug. 27,

1979.

Text of article effective until January 01, 2014

Sec. 78. PERSONS DISQUALIFIED TO SERVE AS EXECUTOR OR

ADMINISTRATOR. No person is qualified to serve as an executor or

administrator who is:

(a) An incapacitated person;

(b) A convicted felon, under the laws either of the United States

or of any state or territory of the United States, or of the

District of Columbia, unless such person has been duly pardoned,

or his civil rights restored, in accordance with law;

(c) A non-resident (natural person or corporation) of this State

who has not appointed a resident agent to accept service of

process in all actions or proceedings with respect to the estate,

and caused such appointment to be filed with the court;

(d) A corporation not authorized to act as a fiduciary in this

State; or

(e) A person whom the court finds unsuitable.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1957, 55th Leg., p. 53, ch. 31, Sec. 2a, eff. Aug. 22,

1957; Acts 1969, 61st Leg., p. 1922, ch. 641, Sec. 7, eff. June

12, 1969; Acts 1995, 74th Leg., ch. 1039, Sec. 7, eff. Sept. 1,

1995.

Text of article effective until January 01, 2014

Sec. 79. WAIVER OF RIGHT TO SERVE. The surviving husband or

wife, or, if there be none, the heirs or any one of the heirs of

the deceased to the exclusion of any person not equally entitled,

may, in open court, or by power of attorney duly authenticated

and filed with the county clerk of the county where the

application is filed, renounce his right to letters testamentary

or of administration in favor of another qualified person, and

thereupon the court may grant letters to such person.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 80. PREVENTION OF ADMINISTRATION. (a) Method of Prevention.

When application is made for letters of administration upon an

estate by a creditor, and other interested persons do not desire

an administration thereupon, they can defeat such application:

(1) By the payment of the claim of such creditor; or

(2) By proof to the satisfaction of the court that such claim is

fictitious, fraudulent, illegal, or barred by limitation; or

(3) By executing a bond payable to, and to be approved by, the

judge in double the amount of such creditor's debt, conditioned

that the obligors will pay the debt of such applicant upon the

establishment thereof by suit in any court in the county having

jurisdiction of the amount.

(b) Filing of Bond. The bond provided for, when given and

approved, shall be filed with the county clerk, and any creditor

for whose protection it was executed may sue thereon in his own

name for the recovery of his debt.

(c) Bond Secured by Lien. A lien shall exist on all of the estate

in the hands of the distributees of such estate, and those

claiming under them with notice of such lien, to secure the

ultimate payment of the bond provided for herein.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of section as repealed by Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10 effective January 1, 2014

Sec. 81. CONTENTS OF APPLICATION FOR LETTERS TESTAMENTARY.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

633, Sec. 1

(a) For Probate of a Written Will. A written will shall, if

within the control of the applicant, be filed with the

application for its probate, and shall remain in the custody of

the county clerk unless removed therefrom by order of a proper

court. An application for probate of a written will shall state:

(1) The name and domicile of each applicant.

(2) The name, age if known, and domicile of the decedent, and

the fact, time, and place of death.

(3) Facts showing that the court has venue.

(4) That the decedent owned real or personal property, or both,

describing the same generally, and stating its probable value.

(5) The date of the will, the name and residence of the executor

named therein, if any, and if none be named, then the name and

residence of the person to whom it is desired that letters be

issued, and also the names and residences of the subscribing

witnesses, if any.

(6) Whether a child or children born or adopted after the making

of such will survived the decedent, and the name of each such

survivor, if any.

(7) That such executor or applicant, or other person to whom it

is desired that letters be issued, is not disqualified by law

from accepting letters.

(8) Whether a marriage of the decedent was ever dissolved after

the will was made, whether by divorce, annulment, or a

declaration that the marriage was void, and if so, when and from

whom.

(9) Whether the state, a governmental agency of the state, or a

charitable organization is named by the will as a devisee.

The foregoing matters shall be stated and averred in the

application to the extent that they are known to the applicant,

or can with reasonable diligence be ascertained by him, and if

any of such matters is not stated or averred in the application,

the application shall set forth the reason why such matter is not

so stated and averred.

(b) For Probate of Written Will Not Produced. When a written will

cannot be produced in court, in addition to the requirements of

Subsection (a) hereof, the application shall state:

(1) The reason why such will cannot be produced.

(2) The contents of such will, as far as known.

(3) The date of such will and the executor appointed therein, if

any, as far as known.

(4) The name, age, marital status, and address, if known, and the

relationship to the decedent, if any, of each devisee, and of

each person who would inherit as an heir in the absence of a

valid will, and, in cases of partial intestacy, of each heir.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1170, Sec. 5.05,

eff. September 1, 2007.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1971, 62nd Leg., p. 976, ch. 173, Sec. 9, eff. Jan. 1,

1972; Acts 1987, 70th Leg., ch. 463, Sec. 1, eff. Sept. 1, 1987;

Acts 1989, 71st Leg., ch. 1035, Sec. 6, eff. Sept. 1, 1989; Acts

1997, 75th Leg., ch. 1302, Sec. 6, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1170, Sec. 5.05, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

633, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10(a), eff. January 1, 2014.

Text of article effective until January 01, 2014

Sec. 82. CONTENTS OF APPLICATION FOR LETTERS OF ADMINISTRATION.

An application for letters of administration when no will is

alleged to exist shall state:

(a) The name and domicile of the applicant, relationship to the

decedent, if any, and that the applicant is not disqualified by

law to act as administrator;

(b) The name and intestacy of the decedent, and the fact, time

and place of death;

(c) Facts necessary to show venue in the court to which the

application is made;

(d) Whether the decedent owned real or personal property, with a

statement of its probable value;

(e) The name, age, marital status and address, if known, and the

relationship, if any, of each heir to the decedent;

(f) If known by the applicant at the time of the filing of the

application, whether children were born to or adopted by the

decedent, with the name and the date and place of birth of each;

(g) If known by the applicant at the time of the filing of the

application, whether the decedent was ever divorced, and if so,

when and from whom; and

(h) That a necessity exists for administration of the estate,

alleging the facts which show such necessity.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 1746, ch. 713, Sec. 13, eff. Aug. 27,

1979; Acts 1987, 70th Leg., ch. 463, Sec. 2, eff. Sept. 1, 1987;

Acts 1997, 75th Leg., ch. 1302, Sec. 7, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1170, Sec. 5.01, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 83. PROCEDURE PERTAINING TO A SECOND APPLICATION. (a) Where

Original Application Has Not Been Heard. If, after an application

for the probate of a will or for the appointment of a general

personal representative has been filed, and before such

application has been heard, an application for the probate of a

will of the decedent, not theretofore presented for probate, is

filed, the court shall hear both applications together and

determine what instrument, if any, should be admitted to probate,

or whether the decedent died intestate.

(b) Where First Will Has Been Admitted to Probate. If, after a

will has been admitted to probate, an application for the probate

of a will of the decedent, not theretofore presented for probate,

is filed, the court shall determine whether the former probate

should be set aside, and whether such other will should be

admitted to probate, or whether the decedent died intestate.

(c) Where Letters of Administration Have Been Granted. Whenever

letters of administration shall have been granted upon an estate,

and it shall afterwards be discovered that the deceased left a

lawful will, such will may be proved in the manner provided for

the proof of wills; and, if an executor is named in such will,

and he is not disqualified, he shall be allowed to qualify and

accept as such executor, and the letters previously granted shall

be revoked; but, if no such executor be named in the will, or if

the executor named be disqualified, be dead, or shall renounce

the executorship, or shall fail or be unable to accept and

qualify within twenty days after the date of the probate of the

will, or shall fail for a period of thirty days after the

discovery of such will to present it for probate, then

administration with the will annexed of the estate of such

testator shall be granted as in other cases. All acts done by

the first administrator, prior to the qualification of the

executor or of the administrator with the will annexed, shall be

as valid as if no such will had been discovered.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1170, Sec. 7.01, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 84. PROOF OF WRITTEN WILL PRODUCED IN COURT. (a)

Self-Proved Will. If a will is self-proved as provided in this

Code, no further proof of its execution with the formalities and

solemnities and under the circumstances required to make it a

valid will shall be necessary.

(b) Attested Written Will. If not self-proved as provided in this

Code, an attested written will produced in court may be proved:

(1) By the sworn testimony or affidavit of one or more of the

subscribing witnesses thereto, taken in open court.

(2) If all the witnesses are non-residents of the county, or

those who are residents are unable to attend court, by the sworn

testimony of any one or more of them by deposition, either

written or oral, taken in the same manner and under the same

rules as depositions taken in other civil actions; or, if no

opposition in writing to such will is filed on or before the date

set for hearing thereon, then by the sworn testimony or affidavit

of two witnesses taken in open court, or by deposition in the

manner provided herein, to the signature or the handwriting

evidenced thereby of one or more of the attesting witnesses, or

of the testator, if he signed the will; or, if it be shown under

oath to the satisfaction of the court that, diligent search

having been made, only one witness can be found who can make the

required proof, then by the sworn testimony or affidavit of such

one taken in open court, or by deposition in the manner provided

herein, to such signatures or handwriting.

(3) If none of the witnesses is living, or if all of such

witnesses are members of the armed forces of the United States of

America or of any auxiliary thereof, or of the armed forces

reserve of the United States of America or of any auxiliary

thereof, or of the Maritime Service, and are beyond the

jurisdiction of the court, by two witnesses to the handwriting of

one or both of the subscribing witnesses thereto, or of the

testator, if signed by him, and such proof may be either by sworn

testimony or affidavit taken in open court, or by deposition,

either written or oral, taken in the same manner and under the

same rules as depositions taken in other civil actions; or, if it

be shown under oath to the satisfaction of the court that,

diligent search having been made, only one witness can be found

who can make the required proof, then by the sworn testimony or

affidavit of such one taken in open court, or by deposition in

the manner provided herein, to such signatures or handwriting.

(c) Holographic Will. If not self-proved as provided in this

Code, a will wholly in the handwriting of the testator may be

proved by two witnesses to his handwriting, which evidence may be

by sworn testimony or affidavit taken in open court, or, if such

witnesses are non-residents of the county or are residents who

are unable to attend court, by deposition, either written or

oral, taken in the same manner and under the same rules as

depositions taken in other civil actions.

(d) Depositions if No Contest Filed. If no contest has been

filed, depositions for the purpose of establishing a will may be

taken in the same manner as provided in this Code for the taking

of depositions where there is no opposing party or attorney of

record upon whom notice and copies of interrogatories may be

served; and, in such event, this Subsection, rather than the

preceding portions of this Section which provide for the taking

of depositions under the same rules as depositions in other civil

actions, shall be applicable.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Amended by Acts 2003, 78th Leg., ch. 1060, Sec. 11, eff. Sept. 1,

2003.

Text of article effective until January 01, 2014

Sec. 85. PROOF OF WRITTEN WILL NOT PRODUCED IN COURT. A written

will which cannot be produced in court shall be proved in the

same manner as provided in the preceding Section for an attested

written will or an holographic will, as the case may be, and the

same amount and character of testimony shall be required to prove

such will as is required to prove a written will produced in

court; but, in addition thereto, the cause of its non-production

must be proved, and such cause must be sufficient to satisfy the

court that it cannot by any reasonable diligence be produced, and

the contents of such will must be substantially proved by the

testimony of a credible witness who has read the will, has heard

the will read, or can identify a copy of the will.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1170, Sec. 6.01, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 87. TESTIMONY TO BE COMMITTED TO WRITING. All testimony

taken in open court upon the hearing of an application to probate

a will shall be committed to writing at the time it is taken, and

subscribed, and sworn to in open court by the witness or

witnesses, and filed by the clerk; provided, however, that in any

contested case, the court may, upon agreement of the parties, and

in the event of no agreement on its own motion, dismiss this

requirement.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1971, 62nd Leg., p. 976, ch. 173, Sec. 9, eff. Jan. 1,

1972.

Text of article effective until January 01, 2014

Sec. 88. PROOF REQUIRED FOR PROBATE AND ISSUANCE OF LETTERS

TESTAMENTARY OR OF ADMINISTRATION. (a) General Proof. Whenever

an applicant seeks to probate a will or to obtain issuance of

letters testamentary or of administration, he must first prove to

the satisfaction of the court:

(1) That the person is dead, and that four years have not elapsed

since his decease and prior to the application; and

(2) That the court has jurisdiction and venue over the estate;

and

(3) That citation has been served and returned in the manner and

for the length of time required by this Code; and

(4) That the person for whom letters testamentary or of

administration are sought is entitled thereto by law and is not

disqualified.

(b) Additional Proof for Probate of Will. To obtain probate of a

will, the applicant must also prove to the satisfaction of the

court:

(1) If the will is not self-proved as provided by this Code, that

the testator, at the time of executing the will, was at least

eighteen years of age, or was or had been lawfully married, or

was a member of the armed forces of the United States or of the

auxiliaries thereof, or of the Maritime Service of the United

States, and was of sound mind; and

(2) If the will is not self-proved as provided by this Code, that

the testator executed the will with the formalities and

solemnities and under the circumstances required by law to make

it a valid will; and

(3) That such will was not revoked by the testator.

(c) Additional Proof for Issuance of Letters Testamentary. If

letters testamentary are to be granted, it must appear to the

court that proof required for the probate of the will has been

made, and, in addition, that the person to whom the letters are

to be granted is named as executor in the will.

(d) Additional Proof for Issuance of Letters of Administration.

If letters of administration are to be granted, the applicant

must also prove to the satisfaction of the court that there

exists a necessity for an administration upon such estate.

(e) Proof Required Where Prior Letters Have Been Granted. If

letters testamentary or of administration have previously been

granted upon the estate, the applicant need show only that the

person for whom letters are sought is entitled thereto by law and

is not disqualified.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1969, 61st Leg., p. 1922, ch. 641, Sec. 8, eff. June 12,

1969.

Text of article effective until January 01, 2014

Sec. 89. ACTION OF COURT ON PROBATED WILL. Upon the completion

of hearing of an application for the probate of a will, if the

Court be satisfied that such will should be admitted to probate,

an order to that effect shall be entered. Certified copies of

such will and the order , or of the record thereof, and the

record of testimony, may be recorded in other counties, and may

be used in evidence, as the original might be, on the trial of

the same matter in any other court, when taken there by appeal or

otherwise.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1961, 57th Leg., p. 1072, ch. 480, Sec. 1, eff. Aug. 28,

1961; Acts 1983, 68th Leg., p. 1155, ch. 260, Sec. 1, eff. Sept.

1, 1983; Acts 1993, 73rd Leg., ch. 846, Sec. 11, eff. Sept. 1,

1993.

Text of section as repealed by Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10 effective January 1, 2014

Sec. 89A. CONTENTS OF APPLICATION FOR PROBATE OF WILL AS MUNIMENT

OF TITLE.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

634, Sec. 1

(a) A written will shall, if within the control of the

applicant, be filed with the application for probate as a

muniment of title, and shall remain in the custody of the county

clerk unless removed from the custody of the clerk by order of a

proper court. An application for probate of a will as a muniment

of title shall state:

(1) The name and domicile of each applicant.

(2) The name, age if known, and domicile of the decedent, and

the fact, time, and place of death.

(3) Facts showing that the court has venue.

(4) That the decedent owned real or personal property, or both,

describing the property generally, and stating its probable

value.

(5) The date of the will, the name and residence of the executor

named in the will, if any, and the names and residences of the

subscribing witnesses, if any.

(6) Whether a child or children born or adopted after the making

of such will survived the decedent, and the name of each such

survivor, if any.

(7) That there are no unpaid debts owing by the estate of the

testator, excluding debts secured by liens on real estate.

(8) Whether a marriage of the decedent was ever dissolved after

the will was made, whether by divorce, annulment, or a

declaration that the marriage was void, and if so, when and from

whom.

(9) Whether the state, a governmental agency of the state, or a

charitable organization is named by the will as a devisee.

The foregoing matters shall be stated and averred in the

application to the extent that they are known to the applicant,

or can with reasonable diligence be ascertained by the applicant,

and if any of such matters is not stated or averred in the

application, the application shall set forth the reason why such

matter is not so stated and averred.

(b) When a written will cannot be produced in court, in addition

to the requirements of Subsection (a) of this section, the

application shall state:

(1) The reason why such will cannot be produced.

(2) The contents of such will, to the extent known.

(3) The date of such will and the executor appointed in the will,

if any, to the extent known.

(4) The name, age, marital status, and address, if known, and the

relationship to the decedent, if any, of each devisee, and of

each person who would inherit as an heir in the absence of a

valid will, and, in cases of partial intestacy, of each heir.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1170, Sec. 5.05,

eff. September 1, 2007.

Added by Acts 1997, 75th Leg., ch. 540, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 10, Sec. 1, eff. Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1170, Sec. 5.05, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

634, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10(a), eff. January 1, 2014.

Text of article effective until January 01, 2014

Sec. 89B. PROOF REQUIRED FOR PROBATE OF A WILL AS A MUNIMENT OF

TITLE. (a) General Proof. Whenever an applicant seeks to probate

a will as a muniment of title, the applicant must first prove to

the satisfaction of the court:

(1) That the person is dead, and that four years have not elapsed

since the person's death and prior to the application; and

(2) That the court has jurisdiction and venue over the estate;

and

(3) That citation has been served and returned in the manner and

for the length of time required by this Code; and

(4) That there are no unpaid debts owing by the estate of the

testator, excluding debts secured by liens on real estate.

(b) To obtain probate of a will as a muniment of title, the

applicant must also prove to the satisfaction of the court:

(1) If the will is not self-proved as provided by this Code, that

the testator, at the time of executing the will, was at least 18

years of age, or was or had been lawfully married, or was a

member of the armed forces of the United States or of the

auxiliaries of the armed forces of the United States, or of the

Maritime Service of the United States, and was of sound mind; and

(2) If the will is not self-proved as provided by this Code, that

the testator executed the will with the formalities and

solemnities and under the circumstances required by law to make

it a valid will; and

(3) That such will was not revoked by the testator.

Added by Acts 1997, 75th Leg., ch. 540, Sec. 1 eff. Sept. 1,

1997.

Text of article effective until January 01, 2014

Sec. 89C. PROBATE OF WILLS AS MUNIMENTS OF TITLE. (a) In each

instance where the court is satisfied that a will should be

admitted to probate, and where the court is further satisfied

that there are no unpaid debts owing by the estate of the

testator, excluding debts secured by liens on real estate, or for

other reason finds that there is no necessity for administration

upon such estate, the court may admit such will to probate as a

muniment of title.

(b) If a person who is entitled to property under the provisions

of the will cannot be ascertained solely by reference to the will

or if a question of construction of the will exists, on proper

application and notice as provided by Chapter 37, Civil Practice

and Remedies Code, the court may hear evidence and include in the

order probating the will as a muniment of title a declaratory

judgment construing the will or determining those persons who are

entitled to receive property under the will and the persons'

shares or interests in the estate. The judgment is conclusive in

any suit between any person omitted from the judgment and a bona

fide purchaser for value who has purchased real or personal

property after entry of the judgment without actual notice of the

claim of the omitted person to an interest in the estate. Any

person who has delivered property of the decedent to a person

declared to be entitled to the property under the judgment or has

engaged in any other transaction with the person in good faith

after entry of the judgment is not liable to any person for

actions taken in reliance on the judgment.

(c) The order admitting a will to probate as a muniment of title

shall constitute sufficient legal authority to all persons owing

any money to the estate of the decedent, having custody of any

property, or acting as registrar or transfer agent of any

evidence of interest, indebtedness, property, or right belonging

to the estate, and to persons purchasing from or otherwise

dealing with the estate, for payment or transfer, without

liability, to the persons described in such will as entitled to

receive the particular asset without administration. The person

or persons entitled to property under the provisions of such

wills shall be entitled to deal with and treat the properties to

which they are so entitled in the same manner as if the record of

title thereof were vested in their names.

(d) Unless waived by the court, before the 181st day, or such

later day as may be extended by the court, after the date a will

is admitted to probate as a muniment of title, the applicant for

probate of the will shall file with the clerk of the court a

sworn affidavit stating specifically the terms of the will that

have been fulfilled and the terms of the will that have been

unfulfilled. Failure of the applicant for probate of the will to

file such affidavit shall not otherwise affect title to property

passing under the terms of the will.

Added by Acts 1993, 73rd Leg., ch. 846, Sec. 12, eff. Sept. 1,

1993. Renumbered from V.A.T.S. Probate Code, Sec. 89A by Acts

1997, 75th Leg., ch. 540, Sec. 1, eff. Sept. 1, 1997.

Text of article effective until January 01, 2014

Sec. 90. CUSTODY OF PROBATED WILLS. All original wills, together

with the probate thereof, shall be deposited in the office of the

county clerk of the county wherein the same shall have been

probated, and shall there remain, except during such time as they

may be removed for inspection to another place upon order by the

court where probated. If the court shall order an original will

to be removed to another place for inspection, the person

removing such original will shall give a receipt therefor, and

the clerk of the court shall make and retain a copy of such

original will.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 91. WHEN WILL NOT IN CUSTODY OF COURT. If for any reason a

written will is not in the custody of the court, the court shall

find the contents thereof by written order, and certified copies

of same as so established by the court may be recorded in other

counties, and may be used in evidence, as in the case of

certified copies of written wills in the custody of the court.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1170, Sec. 5.02, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 92. PERIOD FOR PROBATE DOES NOT AFFECT SETTLEMENT. Where

letters testamentary or of administration shall have once been

granted, any person interested in the administration of the

estate may proceed, after any lapse of time, to compel settlement

of the estate when it does not appear from the record that the

administration thereof has been closed.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 93. PERIOD FOR CONTESTING PROBATE. After a will has been

admitted to probate, any interested person may institute suit in

the proper court to contest the validity thereof, within two

years after such will shall have been admitted to probate, and

not afterward, except that any interested person may institute

suit in the proper court to cancel a will for forgery or other

fraud within two years after the discovery of such forgery or

fraud, and not afterward. Provided, however, that incapacitated

persons shall have two years after the removal of their

disabilities within which to institute such contest.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 2001, 77th Leg., ch. 292, Sec. 3, eff. May 23, 2001.

Text of article effective until January 01, 2014

Sec. 94. NO WILL EFFECTUAL UNTIL PROBATED. Except as hereinafter

provided with respect to foreign wills, no will shall be

effectual for the purpose of proving title to, or the right to

the possession of, any real or personal property disposed of by

the will, until such will has been admitted to probate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

PART 2. PROCEDURE PERTAINING TO FOREIGN WILLS

Text of section as repealed by Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10 effective January 1, 2014

Sec. 95. PROBATE OF FOREIGN WILL ACCOMPLISHED BY FILING AND

RECORDING. (a) Foreign Will May Be Probated. The written will of

a testator who was not domiciled in Texas at the time of his

death which would affect any real or personal property in this

State, may be admitted to probate upon proof that it stands

probated or established in any of the United States, its

territories, the District of Columbia, or any foreign nation.

(b) Application and Citation.

(1) Will probated in domiciliary jurisdiction. If a foreign will

has been admitted to probate or established in the jurisdiction

in which the testator was domiciled at the time of his death, the

application need state only that probate is requested on the

basis of the authenticated copy of the foreign proceedings in

which the will was probated or established. No citation or notice

is required.

(2) Will probated in non-domiciliary jurisdiction. If a foreign

will has been admitted to probate or established in any

jurisdiction other than the domicile of the testator at the time

of his death, the application for its probate shall contain all

of the information required in an application for the probate of

a domestic will, and shall also set out the name and address of

each devisee and each person who will be entitled to a portion of

the estate as an heir in the absence of a will. Citations shall

be issued and served on each such devisee and heir by registered

or certified mail.

(c) Copy of Will and Proceedings To Be Filed. A copy of the will

and of the judgment, order, or decree by which it was admitted to

probate or otherwise established, attested by and with the

original signature of the clerk of the court or of such other

official as has custody of such will or is in charge of probate

records, with the seal of the court affixed, if there is a seal,

together with a certificate containing the original signature of

the judge or presiding magistrate of such court that the said

attestation is in due form, shall be filed with the application.

Original signatures shall not be required for recordation in the

deed records pursuant to Sections 96 through 99 or Section 107 of

this code.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

602, Sec. 6

(d) Probate Accomplished by Recording.

(1) Will admitted in domiciliary jurisdiction. If the will has

been probated or established in the jurisdiction in which the

testator was domiciled at the time of his death, it shall be the

ministerial duty of the clerk to record such will and the

evidence of its probate or establishment in the judge's probate

docket. No order of the court is necessary. When so filed and

recorded, the will shall be deemed to be admitted to probate, and

shall have the same force and effect for all purposes as if the

original will had been probated by order of the court, subject to

contest in the manner and to the extent hereinafter provided.

(2) Will admitted in non-domiciliary jurisdiction. If the will

has been probated or established in another jurisdiction not the

domicile of the testator, its probate in this State may be

contested in the same manner as if the testator had been

domiciled in this State at the time of his death. If no contest

is filed, the clerk shall record such will and the evidence of

its probate or establishment in the judge's probate docket, and

no order of the court shall be necessary. When so filed and

recorded, it shall be deemed to be admitted to probate, and shall

have the same force and effect for all purposes as if the

original will had been probated by order of the court, subject to

contest in the manner and to the extent hereafter provided.

(e) Effect of Foreign Will on Local Property. If a foreign will

has been admitted to probate or established in the jurisdiction

in which the testator was domiciled at the time of his death,

such will, when probated as herein provided, shall be effectual

to dispose of both real and personal property in this State

irrespective of whether such will was executed with the

formalities required by this Code.

(f) Protection of Purchasers. When a foreign will has been

probated in this State in accordance with the procedure

prescribed in this section for a will that has been admitted to

probate in the domicile of the testator, and it is later proved

in a proceeding brought for that purpose that the foreign

jurisdiction in which the will was admitted to probate was not in

fact the domicile of the testator, the probate in this State

shall be set aside. If any person has purchased property from the

personal representative or any legatee or devisee, in good faith

and for value, or otherwise dealt with any of them in good faith,

prior to the commencement of the proceeding, his title or rights

shall not be affected by the fact that the probate in this State

is subsequently set aside.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1971, 62nd Leg., p. 976, ch. 173, Sec. 9, eff. Jan. 1,

1972; Acts 1999, 76th Leg., ch. 755, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

602, Sec. 6, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10(a), eff. January 1, 2014.

Text of article effective until January 01, 2014

Sec. 96. FILING AND RECORDING FOREIGN WILL IN DEED RECORDS. When

any will or testamentary instrument conveying or in any manner

disposing of land in this State has been duly probated according

to the laws of any of the United States, or territories thereof,

or the District of Columbia, or of any country out of the limits

of the United States, a copy thereof and of its probate which

bears the attestation, seal and certificate required by the

preceding Section, may be filed and recorded in the deed records

in any county of this State in which said real estate is

situated, in the same manner as deeds and conveyances are

required to be recorded under the laws of this State, and without

further proof or authentication; provided that the validity of

such a will or testamentary instrument filed under this Section

may be contested in the manner and to the extent hereinafter

provided.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 97. PROOF REQUIRED FOR RECORDING IN DEED RECORDS. A copy of

such foreign will or testamentary instrument, and of its probate

attested as provided above, together with the certificate that

said attestation is in due form, shall be prima facie evidence

that said will or testamentary instrument has been duly admitted

to probate, according to the laws of the state, territory,

district, or country wherein it has allegedly been admitted to

probate, and shall be sufficient to authorize the same to be

recorded in the deed records in the proper county or counties in

this State.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1969, 61st Leg., p. 1925, ch. 641, Sec. 9, eff. June 12,

1969.

Text of article effective until January 01, 2014

Sec. 98. EFFECT OF RECORDING COPY OF WILL IN DEED RECORDS. Every

such foreign will, or testamentary instrument, and the record of

its probate, which shall be attested and proved, as hereinabove

provided, and delivered to the county clerk of the proper county

in this State to be recorded in the deed records, shall take

effect and be valid and effectual as a deed of conveyance of all

property in this State covered by said foreign will or

testamentary instrument; and the record thereof shall have the

same force and effect as the record of deeds or other conveyances

of land from the time when such instrument is delivered to the

clerk to be recorded, and from that time only.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1969, 61st Leg., p. 1925, ch. 641, Sec. 9, eff. June 12,

1969.

Text of article effective until January 01, 2014

Sec. 99. RECORDING IN DEED RECORDS SERVES AS NOTICE OF TITLE.

The record of any such foreign will, or testamentary instrument,

and of its probate, duly attested and proved and filed for

recording in the deed records of the proper county, shall be

notice to all persons of the existence of such will or

testamentary instrument, and of the title or titles conferred

thereby.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1969, 61st Leg., p. 1925, ch. 641, Sec. 9, eff. June 12,

1969.

Text of article effective until January 01, 2014

Sec. 100. CONTEST OF FOREIGN WILLS. (a) Will Admitted in

Domiciliary Jurisdiction. A foreign will that has been admitted

to probate or established in the jurisdiction in which the

testator was domiciled at the time of his death, and either

admitted to probate in this State or filed in the deed records of

any county of this State, may be contested by any interested

person but only upon the following grounds:

(1) That the foreign proceedings were not authenticated in the

manner required for ancillary probate or recording in the deed

records.

(2) That the will has been finally rejected for probate in this

State in another proceeding.

(3) That the probate of the will has been set aside in the

jurisdiction in which the testator died domiciled.

(b) Will Probated in Non-Domiciliary Jurisdiction. A foreign will

that has been admitted to probate or established in any

jurisdiction other than that of the testator's domicile at the

time of his death may be contested on any grounds that are the

basis for the contest of a domestic will. If a will has been

probated in this State in accordance with the procedure

applicable for the probate of a will that has been admitted in

the state of domicile, without the service of citation required

for a will admitted in another jurisdiction that is not the

domicile of the testator, and it is proved that the foreign

jurisdiction in which the will was probated was not in fact the

domicile of the testator, the probate in this State shall be set

aside. If otherwise entitled, the will may be reprobated in

accordance with the procedure prescribed for the probate of a

will admitted in a non-domiciliary jurisdiction, or it may be

admitted to original probate in this State in the same or a

subsequent proceeding.

(c) Time and Method. A foreign will that has been admitted to

ancillary probate in this State or filed in the deed records in

this State may be contested by the same procedures, and within

the same time limits, as wills admitted to probate in this State

in original proceedings.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1971, 62nd Leg., p. 976, ch. 173, Sec. 9, eff. Jan. 1,

1972.

Text of section as repealed by Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

602, Sec. 7

Without reference to the amendment of this section, this section

was repealed by Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10(a), eff. January 1, 2014.

Sec. 101. NOTICE OF CONTEST OF FOREIGN WILL. Within the time

permitted for the contest of a foreign will in this State,

verified notice may be filed and recorded in the judge's probate

docket of the court in this State in which the will was probated,

or the deed records of any county in this State in which such

will was recorded, that proceedings have been instituted to

contest the will in the foreign jurisdiction where it was

probated or established. Upon such filing and recording, the

force and effect of the probate or recording of the will shall

cease until verified proof is filed and recorded that the foreign

proceedings have been terminated in favor of the will, or that

such proceedings were never actually instituted.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1969, 61st Leg., p. 1925, ch. 641, Sec. 9, eff. June 12,

1969.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

602, Sec. 7, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10(a), eff. January 1, 2014.

Text of article effective until January 01, 2014

Sec. 102. EFFECT OF REJECTION OF WILL IN DOMICILIARY PROCEEDINGS.

Final rejection of a will or other testamentary instrument from

probate or establishment in the jurisdiction in which the

testator was domiciled shall be conclusive in this State, except

where the will or other testamentary instrument has been rejected

solely for a cause which is not ground for rejection of a will of

a testator who died domiciled in this State, in which case the

will or testamentary instrument may nevertheless be admitted to

probate or continue to be effective in this State.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1971, 62nd Leg., p. 976, ch. 173, Sec. 9, eff. Jan. 1,

1972.

Text of article effective until January 01, 2014

Sec. 103. ORIGINAL PROBATE OF FOREIGN WILL IN THIS STATE.

Original probate of the will of a testator who died domiciled

outside this State which, upon probate, may operate upon any

property in this State, and which is valid under the laws of this

State, may be granted in the same manner as the probate of other

wills is granted under this Code, if the will does not stand

rejected from probate or establishment in the jurisdiction where

the testator died domiciled, or if it stands rejected from

probate or establishment in the jurisdiction where the testator

died domiciled solely for a cause which is not ground for

rejection of a will of a testator who died domiciled in this

State. The court may delay passing on the application for probate

of a foreign will pending the result of probate or establishment,

or of a contest thereof, at the domicile of the testator.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 104. PROOF OF FOREIGN WILL IN ORIGINAL PROBATE PROCEEDING.

If a testator dies domiciled outside this State, a copy of his

will, authenticated in the manner required by this Code, shall be

sufficient proof of the contents of the will to admit it to

probate in an original proceeding in this State if no objection

is made thereto. This Section does not authorize the probate of

any will which would not otherwise be admissible to probate, or,

in case objection is made to the will, relieve the proponent from

offering proof of the contents and legal sufficiency of the will

as otherwise required, except that the original will need not be

produced unless the court so orders.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1969, 61st Leg., p. 1925, ch. 641, Sec. 9, eff. June 12,

1969.

Text of article effective until January 01, 2014

Sec. 105. EXECUTOR OF WILL PROBATED IN ANOTHER JURISDICTION.

When a foreign will is admitted to ancillary probate in

accordance with Section 95 of this Code, the executor named in

such will shall be entitled to receive, upon application, letters

testamentary upon proof that he has qualified as such in the

jurisdiction in which the will was admitted to probate, and that

he is not disqualified to serve as executor in this State. After

such proof is made, the court shall enter an order directing that

ancillary letters testamentary be issued to him. If letters of

administration have previously been granted by such court in this

State to any other person, such letters shall be revoked upon the

application of the executor after personal service of citation

upon the person to whom such letters were granted.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1969, 61st Leg., p. 1925, ch. 641, Sec. 9, eff. June 12,

1969.

Text of article effective until January 01, 2014

Sec. 105A. APPOINTMENT AND SERVICE OF FOREIGN BANKS AND TRUST

COMPANIES IN FIDUCIARY CAPACITY. (a) A corporate fiduciary that

does not have its main office or a branch office in this state,

hereinafter called "foreign corporate fiduciaries", having the

corporate power to so act, may be appointed and may serve in the

State of Texas as trustee (whether of a personal or corporate

trust), executor, administrator, guardian of the estate, or in

any other fiduciary capacity, whether the appointment be by will,

deed, agreement, declaration, indenture, court order or decree,

or otherwise, when and to the extent that the home state of the

corporate fiduciary grants authority to serve in like fiduciary

capacity to a corporate fiduciary whose home state is this state.

(b) Before qualifying or serving in the State of Texas in any

fiduciary capacity, as aforesaid, such a foreign corporate

fiduciary shall file in the office of the Secretary of the State

of the State of Texas (1) a copy of its charter, articles of

incorporation or of association, and all amendments thereto,

certified by its secretary under its corporate seal; (2) a duly

executed instrument in writing, by its terms of indefinite

duration and irrevocable, appointing the Secretary of State and

his successors its agent for service of process upon whom all

notices and processes issued by any court of this state may be

served in any action or proceeding relating to any trust, estate,

fund or other matter within this state with respect to which such

foreign corporate fiduciary is acting in any fiduciary capacity,

including the acts or defaults of such foreign corporate

fiduciary with respect to any such trust, estate or fund; and (3)

a written certificate of designation, which may be changed from

time to time thereafter by the filing of a new certificate of

designation, specifying the name and address of the officer,

agent or other person to whom such notice or process shall be

forwarded by the Secretary of State. Upon receipt of such notice

or process, it shall be the duty of the Secretary of State

forthwith to forward same by registered or certified mail to the

officer, agent or other person so designated. Service of notice

or process upon the Secretary of State as agent for such a

foreign corporate fiduciary shall in all ways and for all

purposes have the same effect as if personal service had been had

within this state upon such foreign corporate fiduciary.

(c) Any foreign corporate fiduciary acting in a fiduciary

capacity in this state in strict accordance with the provisions

of this Section shall not be deemed to be doing business in the

State of Texas within the meaning of Article 8.01 of the Texas

Business Corporation Act; and shall be deemed qualified to serve

in such capacity under the provisions of Section 105 of this

Code.

(d) The provisions hereof are in addition to, and not a

limitation on, the provisions of Subtitle F or G, Title 3,

Finance Code.

(e) Any foreign corporate fiduciary which shall violate any

provision of this Section 105a shall be guilty of a misdemeanor

and, upon conviction thereof, shall be subject to a fine of not

exceeding Five Thousand Dollars ($5,000.00), and may, in the

discretion of the court, be prohibited from thereafter serving in

this state in any fiduciary capacity.

Added by Acts 1961, 57th Leg., p. 46, ch. 31, Sec. 1, eff. Aug.

28, 1961. Amended by Acts 1995, 74th Leg., ch. 914, Sec. 10, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 769, Sec. 5, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 344, Sec. 6.002, eff; Sept. 1,

1999; Acts 2001, 77th Leg., ch; 1420, Sec. 6.029, eff. Sept. 1,

2001.

Text of article effective until January 01, 2014

Sec. 106. WHEN FOREIGN EXECUTOR TO GIVE BOND. A foreign executor

shall not be required to give bond if the will appointing him so

provides. If the will does not exempt him from giving bond, the

provisions of this Code with respect to the bonds of domestic

representatives shall be applicable.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1971, 62nd Leg., p. 976, ch. 173, Sec. 9, eff. Jan. 1,

1972.

Text of article effective until January 01, 2014

Sec. 107. POWER OF SALE OF FOREIGN EXECUTOR OR TRUSTEE. When by

any foreign will recorded in the deed records of any county in

this state in the manner provided herein, power is given an

executor or trustee to sell any real or personal property

situated in this state, no order of a court of this state shall

be necessary to authorize such executor or trustee to make such

sale and execute proper conveyance, and whenever any particular

directions are given by a testator in any such will respecting

the sale of any such property situated in this state, belonging

to his estate, the same shall be followed unless such directions

have been annulled or suspended by order of a court of competent

jurisdiction.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1969, 61st Leg., p. 1925, ch. 641, Sec. 9, eff. June 12,

1969.

Text of article effective until January 01, 2014

Sec. 107A. SUIT FOR THE RECOVERY OF DEBTS BY A FOREIGN EXECUTOR

OR ADMINISTRATOR. (a) On giving notice by registered or

certified mail to all creditors of the decedent in this state who

have filed a claim against the estate of the decedent for a debt

due to the creditor, a foreign executor or administrator of a

person who was a nonresident at the time of death may prosecute a

suit in this state for the recovery of debts due to the decedent.

(b) The plaintiff's letters testamentary or letters of

administration granted by a competent tribunal, properly

authenticated, shall be filed with the suit.

(c) By filing suit in this state for the recovery of a debt due

to the decedent, a foreign executor or administrator submits

personally to the jurisdiction of the courts of this state in a

proceeding relating to the recovery of a debt due by his decedent

to a resident of this state. Jurisdiction under this subsection

is limited to the money or value of personal property recovered

in this state by the foreign executor or administrator.

(d) Suit may not be maintained in this state by a foreign

executor or administrator if there is an executor or

administrator of the decedent qualified by a court of this state

or if there is pending in this state an application for

appointment as an executor or administrator.

Added by Acts 1977, 65th Leg., p. 1190, ch. 457, Sec. 1, eff.

Aug. 29, 1977.

PART 3. EMERGENCY INTERVENTION PROCEEDINGS; FUNERAL AND BURIAL

EXPENSES

Text of article effective until January 01, 2014

Sec. 108. TIME TO FILE EMERGENCY APPLICATION. An applicant may

file an application requesting emergency intervention by a court

exercising probate jurisdiction to provide for the payment of

funeral and burial expenses or the protection and storage of

personal property owned by the decedent that was located in

rented accommodations on the date of the decedent's death with

the clerk of the court in the county of domicile of the decedent

or the county in which the rental accommodations that contain the

decedent's personal property are located. The application must be

filed not earlier than the third day after the date of the

decedent's death and not later than the 90th day after the date

of the decedent's death.

Added by Acts 1993, 73rd Leg., ch. 712, Sec. 7, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 642, Sec. 6, eff.

Sept. 1, 1995. Renumbered from V.A.T.S. Probate Code, Sec. 520

and amended by Acts 1997, 75th Leg., ch. 199, Sec. 1, eff. Sept.

1, 1997.

Text of article effective until January 01, 2014

Sec. 109. ELIGIBLE APPLICANTS FOR EMERGENCY INTERVENTION. A

person qualified to serve as an administrator under Section 77 of

this code may file an emergency intervention application.

Added by Acts 1993, 73rd Leg., ch. 712, Sec. 7, eff. Sept. 1,

1993. Renumbered from V.A.T.S., Probate Code Sec. 521 and amended

by Acts 1997, 75th Leg., ch. 199, Sec. 1, eff. Sept. 1, 1997.

Text of article effective until January 01, 2014

Sec. 110. REQUIREMENTS FOR EMERGENCY INTERVENTION. An applicant

may file an emergency application with the court under Section

108 of this code only if an application has not been filed and is

not pending under Section 81, 82, 137, or 145 of this code and

the applicant:

(1) needs to obtain funds for the funeral and burial of the

decedent; or

(2) needs to gain access to rental accommodations in which the

decedent's personal property is located and the applicant has

been denied access to those accommodations.

Added by Acts 1995, 74th Leg., ch. 642, Sec. 7, eff. Sept. 1,

1995. Renumbered from V.A.T.S., Probate Code Sec. 521A and

amended by Acts 1997, 75th Leg., ch. 199, Sec. 1, eff. Sept. 1,

1997.

Text of article effective until January 01, 2014

Sec. 111. CONTENTS OF EMERGENCY INTERVENTION APPLICATION FOR

FUNERAL AND BURIAL EXPENSES. (a) An application for emergency

intervention to obtain funds needed for a decedent's funeral and

burial expenses must be sworn and must contain:

(1) the name, address, and interest of the applicant;

(2) the facts showing an immediate necessity for the issuance of

an emergency intervention order under this section by the court;

(3) the date of the decedent's death, place of death, decedent's

residential address, and the name and address of the funeral home

holding the decedent's remains;

(4) any known or ascertainable heirs and devisees of the

decedent and the reason:

(A) the heirs and devisees cannot be contacted; or

(B) the heirs and devisees have refused to assist in the

decedent's burial;

(5) a description of funeral and burial procedures necessary and

a statement from the funeral home that contains a detailed and

itemized description of the cost of the funeral and burial

procedures; and

(6) the name and address of an individual, entity, or financial

institution, including an employer, that is in possession of any

funds of or due to the decedent, and related account numbers and

balances, if known by the applicant.

(b) The application shall also state whether there are any

written instructions from the decedent relating to the type and

manner of funeral or burial the decedent would like to have. The

applicant shall attach the instructions, if available, to the

application and shall fully comply with the instructions. If

written instructions do not exist, the applicant may not permit

the decedent's remains to be cremated unless the applicant

obtains the court's permission to cremate the decedent's remains.

Added by Acts 1993, 73rd Leg., ch. 712, Sec. 7, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 642, Sec. 8, eff.

Sept. 1, 1995. Renumbered from V.A.T.S., Probate Code Sec. 522

and amended by Acts 1997, 75th Leg., ch. 199, Sec. 1, eff. Sept.

1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1170, Sec. 8.01, eff. June 15, 2007.

Text of article effective until January 01, 2014

Sec. 112. CONTENTS FOR EMERGENCY INTERVENTION APPLICATION FOR

ACCESS TO PERSONAL PROPERTY. An application for emergency

intervention to gain access to rental accommodations of a

decedent at the time of the decedent's death that contain the

decedent's personal property must be sworn and must contain:

(1) the name, address, and interest of the applicant;

(2) the facts showing an immediate necessity for the issuance of

an emergency intervention order by the court;

(3) the date and place of the decedent's death, the decedent's

residential address, and the name and address of the funeral home

holding the decedent's remains;

(4) any known or ascertainable heirs and devisees of the

decedent and the reason:

(A) the heirs and devisees cannot be contacted; or

(B) the heirs and devisees have refused to assist in the

protection of the decedent's personal property;

(5) the type and location of the decedent's personal property

and the name of the person in possession of the property; and

(6) the name and address of the owner or manager of the

decedent's rental accommodations and whether access to the

accommodations is necessary.

Added by Acts 1995, 74th Leg., ch. 642, Sec. 9, eff. Sept. 1,

1995. Renumbered from V.A.T.S., Probate Code Sec. 522A and

amended by Acts 1997, 75th Leg., ch. 199, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1170, Sec. 8.02, eff. June 15, 2007.

Text of article effective until January 01, 2014

Sec. 113. ORDERS OF EMERGENCY INTERVENTION. (a) If the court

determines on review of an application filed under Section 108 of

this code that emergency intervention is necessary to obtain

funds needed for a decedent's funeral and burial expenses, the

court may order funds of the decedent held by an employer,

individual, or financial institution to be paid directly to a

funeral home only for reasonable and necessary attorney's fees

for the attorney who obtained the order granted under this

section, for court costs for obtaining the order, and for funeral

and burial expenses not to exceed $5,000 as ordered by the court

to provide the decedent with a reasonable, dignified, and

appropriate funeral and burial.

(b) If the court determines on review of an application filed

under Section 108 of this code that emergency intervention is

necessary to gain access to accommodations rented by the decedent

at the time of the decedent's death that contain the decedent's

personal property, the court may order one or more of the

following:

(1) the owner or agent of the rental accommodations shall grant

the applicant access to the accommodations at a reasonable time

and in the presence of the owner or agent;

(2) the applicant and owner or agent of the rental accommodations

shall jointly prepare and file with the court a list that

generally describes the decedent's property found at the

premises;

(3) the applicant or the owner or agent of the rental

accommodations may remove and store the decedent's property at

another location until claimed by the decedent's heirs;

(4) the applicant has only the powers that are specifically

stated in the order and that are necessary to protect the

decedent's property that is the subject of the application; or

(5) funds of the decedent held by an employer, individual, or

financial institution to be paid to the applicant for reasonable

and necessary attorney's fees and court costs for obtaining the

order.

(c) The court clerk may issue certified copies of an emergency

intervention order on request of the applicant only until the

90th day after the date the order was signed or the date a

personal representative is qualified, whichever occurs first.

(d) A person who is furnished with a certified copy of an

emergency intervention order within the period described by

Subsection (c) of this section is not personally liable for the

person's actions that are taken in accordance with and in

reliance on the order.

Added by Acts 1993, 73rd Leg., ch. 712, Sec. 7, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 642, Sec. 10, eff.

Sept. 1, 1995. Renumbered from V.A.T.S., Probate Code Sec. 523

and amended by Acts 1997, 75th Leg., ch. 199, Sec. 1, eff. Sept.

1, 1997.

Text of article effective until January 01, 2014

Sec. 114. TERMINATION. (a) All power and authority of an

applicant under an emergency intervention order cease to be

effective or enforceable on the 90th day after the date the order

was issued or on the date a personal representative is qualified,

whichever occurs first.

(b) If a personal representative has not been appointed when an

emergency intervention order issued under Section 113(b) of this

code ceases to be effective, a person who is in possession of the

decedent's personal property that is the subject of the order,

without incurring civil liability, may:

(1) release the property to the decedent's heirs; or

(2) dispose of the property under Subchapter C, Chapter 54,

Property Code, or Section 7.209 or 7.210, Business & Commerce

Code.

Added by Acts 1993, 73rd Leg., ch. 712, Sec. 7, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 642, Sec. 11, eff.

Sept. 1, 1995. Renumbered from V.A.T.S. Probate Code, Sec. 524

and amended by Acts 1997, 75th Leg., ch. 199, Sec. 1, eff. Sept.

1, 1997.

Text of article effective until January 01, 2014

Sec. 115. LIMITATION ON RIGHT OF SURVIVING SPOUSE TO CONTROL

DECEASED'S BURIAL OR CREMATION. (a) An application under this

section may be filed by:

(1) the executor of the deceased's will; or

(2) the next of kin of the deceased, the nearest in order of

descent first, and so on, and next of kin includes the deceased's

descendants who legally adopted the deceased or who have been

legally adopted by the deceased.

(b) An application under this section must be under oath and must

establish:

(1) whether the deceased died intestate or testate;

(2) the surviving spouse is alleged to be a principal or

accomplice in a wilful act which resulted in the death of the

deceased; and

(3) good cause exists to limit the right of the surviving spouse

to control the burial and interment or cremation of the deceased

spouse.

(c) After notice and hearing, without regard to whether the

deceased died intestate or testate, a court may limit the right

of a surviving spouse, whether or not the spouse has been

designated by the deceased's will as the executor of a deceased

spouse's estate, to control the burial and interment or cremation

of the deceased spouse if the court finds that there is good

cause to believe that the surviving spouse is the principal or an

accomplice in a wilful act which resulted in the death of the

deceased spouse.

(d) If the court limits the surviving spouse's right of control,

as provided by Subsection (c), the court shall designate and

authorize a person to make burial or cremation arrangements.

Added by Acts 1995, 74th Leg., ch. 642, Sec. 12, eff. Sept. 1,

1995. Renumbered from V.A.T.S. Probate Code, Sec. 525 and amended

by Acts 1997, 75th Leg., ch. 199, Sec. 1, eff. Sept. 1, 1997.

PART 4. CITATIONS AND NOTICES

Text of article effective until January 01, 2014

Sec. 128. CITATIONS WITH RESPECT TO APPLICATIONS FOR PROBATE OR

FOR ISSUANCE OF LETTERS. (a) Where Application Is for Probate of

a Written Will Produced in Court or for Letters of

Administration. When an application for the probate of a written

will produced in court, or for letters of administration, is

filed with the clerk, he shall issue a citation to all parties

interested in such estate, which citation shall be served by

posting and shall state:

(1) That such application has been filed, and the nature of it.

(2) The name of the deceased and of the applicant.

(3) The time when such application will be acted upon.

(4) That all persons interested in the estate should appear at

the time named therein and contest said application, should they

desire to do so.

(b) Where Application Is for Probate of a Written Will Not

Produced. When the application is for the probate of a written

will which cannot be produced in court, the clerk shall issue a

citation to all parties interested in such estate, which citation

shall contain substantially the statements made in the

application for probate, and the time when, place where, and the

court before which such application will be acted upon. If the

heirs of the testator be residents of this state, and their

residence be known, the citation shall be served upon them by

personal service. Service of such citation may be made by

publication in the following cases:

(1) When the heirs are non-residents of this state; or

(2) When their names or their residences are unknown; or

(3) When they are transient persons.

(c) No Action Until Service Is Had. No application for the

probate of a will or for the issuance of letters shall be acted

upon until service of citation has been made in the manner

provided herein.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1170, Sec. 5.03, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 128A. NOTICE TO CERTAIN ENTITIES AFTER PROBATE.

Text of subsection as amended by Acts 2007, 80th Leg., R.S., Ch.

1170, Sec. 5.04

(a) If the address of the entity can be ascertained with

reasonable diligence, an applicant under Section 81 of this code

shall give the state, a governmental agency of the state, or a

charitable organization notice that the entity is named as a

devisee in a written will or a written will not produced that has

been admitted to probate.

(b) The notice required by Subsection (a) of this section must be

given not later than the 30th day after the date of the probate

of the will.

(c) The notice must be in writing and state the county in which

the will was admitted to probate. A copy of the application and

the order admitting the will to probate and, if the application

is for probate of a written will, a copy of the will must be

attached to the notice.

(d) An entity entitled to notice under Subsection (a) of this

section must be notified by registered or certified mail, return

receipt requested.

(e) The applicant must file a copy of the notice with the court

in which the will was admitted to probate.

Added by Acts 1989, 71st Leg., ch. 1035, Sec. 7, eff. Sept. 1,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1170, Sec. 5.04, eff. September 1, 2007.

Text of section as amended by Acts 2007, 80th Leg., R.S., Ch.

801, Sec. 1

Sec. 128A. NOTICE TO CERTAIN BENEFICIARIES AFTER PROBATE OF

WILL. (a) In this section, "beneficiary" means a person,

entity, state, governmental agency of the state, charitable

organization, or trust entitled to receive real or personal

property under the terms of a decedent's will, to be determined

for purposes of this section with the assumption that each person

who is alive on the date of the decedent's death survives any

period required to receive the bequest as specified by the terms

of the will.

(b) Except as provided by Subsection (d) of this section, not

later than the 60th day after the date of an order admitting a

decedent's will to probate, the personal representative of the

decedent's estate, including an independent executor or

independent administrator, shall give notice that complies with

Subsection (e) of this section to each beneficiary named in the

will whose identity and address are known to the personal

representative or, through reasonable diligence, can be

ascertained. If, after the 60th day after the date of the order,

the personal representative becomes aware of the identity and

address of a beneficiary who was not given notice on or before

the 60th day, the personal representative shall give the notice

as soon as possible after becoming aware of that information.

(c) Notwithstanding the requirement under Subsection (b) of this

section that the personal representative give the notice to the

beneficiary, the personal representative shall give the notice

with respect to a beneficiary described by this subsection as

follows:

(1) if the beneficiary is a trust, to the trustee, unless the

personal representative is the trustee, in which case the

personal representative shall give the notice to the person or

class of persons first eligible to receive the trust income, to

be determined for purposes of this subdivision as if the trust

were in existence on the date of the decedent's death;

(2) if the beneficiary has a court-appointed guardian or

conservator, to that guardian or conservator;

(3) if the beneficiary is a minor for whom no guardian or

conservator has been appointed, to a parent of the minor; and

(4) if the beneficiary is a charity that for any reason cannot

be notified, to the attorney general.

(d) A personal representative is not required to give the notice

otherwise required by this section to a beneficiary who:

(1) made an appearance in the proceeding with respect to the

decedent's estate before the will was admitted to probate; or

(2) received a copy of the will that was admitted to probate and

waived the right to receive the notice in an instrument that:

(A) acknowledges the receipt of the copy of the will;

(B) is signed by the beneficiary; and

(C) is filed with the court.

(e) The notice required by this section must:

(1) state:

(A) the name and address of the beneficiary to whom the notice

is given or, for a beneficiary described by Subsection (c) of

this section, the name and address of the beneficiary for whom

the notice is given and of the person to whom the notice is

given;

(B) the decedent's name;

(C) that the decedent's will has been admitted to probate;

(D) that the beneficiary to whom or for whom the notice is given

is named as a beneficiary in the will; and

(E) the personal representative's name and contact information;

and

(2) contain as attachments a copy of the will admitted to

probate and the order admitting the will to probate.

(f) The notice required by this section must be sent by

registered or certified mail, return receipt requested.

(g) Not later than the 90th day after the date of an order

admitting a will to probate, the personal representative shall

file with the clerk of the court in which the decedent's estate

is pending a sworn affidavit of the personal representative, or a

certificate signed by the personal representative's attorney,

stating:

(1) for each beneficiary to whom notice was required to be given

under this section, the name and address of the beneficiary to

whom the personal representative gave the notice or, for a

beneficiary described by Subsection (c) of this section, the name

and address of the beneficiary and of the person to whom the

notice was given;

(2) the name and address of each beneficiary who filed a waiver

of the notice;

(3) the name of each beneficiary whose identity or address could

not be ascertained despite the personal representative's exercise

of reasonable diligence; and

(4) any other information necessary to explain the personal

representative's inability to give the notice to or for any

beneficiary as required by this section.

(h) The affidavit or certificate required by Subsection (g) of

this section may be included with any pleading or other document

filed with the clerk of the court, including the inventory,

appraisement, and list of claims or an application for an

extension of the deadline to file the inventory, appraisement,

and list of claims, provided that the pleading or other document

with which the affidavit or certificate is included is filed not

later than the date the affidavit or certificate is required to

be filed as provided by Subsection (g) of this section.

Added by Acts 1989, 71st Leg., ch. 1035, Sec. 7, eff. Sept. 1,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

801, Sec. 1, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 128B. NOTICE TO HEIRS ON APPLICATION TO PROBATE WILL AFTER

FOUR YEARS. (a) Except as provided by Subsection (b) of this

section, an applicant for the probate of a will under Section

73(a) of this code must give notice by service of process to each

of the testator's heirs whose address can be ascertained by the

applicant with reasonable diligence. The notice must be given

before the probate of the testator's will.

(b) Notice under Subsection (a) of this section is not required

to be provided to an heir who has delivered to the court an

affidavit signed by the heir stating that the heir does not

object to the offer of the testator's will for probate.

(c) The notice required by this section and an affidavit

described by Subsection (b) of this section must also contain a

statement that:

(1) the testator's property will pass to the testator's heirs if

the will is not admitted to probate; and

(2) the person offering the testator's will for probate may not

be in default for failing to present the will for probate during

the four-year period immediately following the testator's death.

(d) If the address of any of the testator's heirs cannot be

ascertained by the applicant with reasonable diligence, the court

shall appoint an attorney ad litem to protect the interests of

the unknown heirs after an application for the probate of a will

is made under Section 73(a) of this code.

(e) In the case of an application for the probate of a will of a

testator who has had another will admitted to probate, this

section applies to a beneficiary of the testator's probated will

instead of the testator's heirs.

Added by Acts 1999, 76th Leg., ch. 855, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

801, Sec. 2, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 129. VALIDATION OF PRIOR MODES OF SERVICE OF CITATION. (a)

In all cases where written wills produced in court have been

probated prior to June 14, 1927, after publication of citation as

provided by the then Article 28 of the Revised Civil Statutes of

Texas (1925), without service of citation, the action of the

courts in admitting said wills to probate is hereby validated in

so far as service of citation is concerned.

(b) In all cases where written wills produced in court have been

probated or letters of administration have been granted prior to

May 18, 1939, after citation, as provided by the then Article

3334, Title 54, of the Revised Civil Statutes of Texas (1925),

without service of citation as provided for in the then Article

3336, Title 54, of the Revised Civil Statutes of Texas (1925) as

amended by Acts 1935, 44th Legislature, page 659, Chapter 273,

Section 1, such service of citation and the action of the court

in admitting said wills to probate and granting administration

upon estates, are hereby validated in so far as service of

citation is concerned.

(c) In all cases where written wills have been probated or

letters of administration granted, prior to June 12, 1941, upon

citation or notice duly issued by the clerk in conformance with

the requirements of the then Article 3333 of Title 54 of the

Revised Civil Statutes of Texas (1925), as amended, but not

directed to the sheriff or any constable of the county wherein

the proceeding was pending, and such citation or notice having

been duly posted by the sheriff or any constable of said county

and returned for or in the time, manner, and form required by

law, such citation or notice and return thereof and the action of

the court in admitting said wills to probate or granting letters

of administration upon estates, are hereby validated in so far as

said citation or notice, and the issuance, service and return

thereof are concerned.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 129A. SERVICE BY PUBLICATION OR OTHER SUBSTITUTED SERVICE.

Notwithstanding any other provisions of this part of this

chapter, if an attempt to make service under this part of this

chapter is unsuccessful, service may be made in the manner

provided by Rule 109 or 109a, Texas Rules of Civil Procedure, for

the service of a citation on a party by publication or other

substituted service.

Added by Acts 1993, 73rd Leg., ch. 712, Sec. 2, eff. Sept. 1,

1993.



CHAPTER VI. SPECIAL TYPES OF ADMINISTRATION

PROBATE CODE

CHAPTER VI. SPECIAL TYPES OF ADMINISTRATION

PART 1. TEMPORARY ADMINISTRATION IN THE INTEREST OF ESTATES OF

DEPENDENTS

Text of article effective until January 01, 2014

Sec. 131A. APPOINTMENT OF TEMPORARY ADMINISTRATORS. (a) If a

county judge determines that the interest of a decedent's estate

requires the immediate appointment of a personal representative,

he shall, by written order, appoint a temporary administrator

with limited powers as the circumstances of the case require. The

duration of the appointment must be specified in the court's

order and may not exceed 180 days unless the appointment is made

permanent as provided by Subsection (j) of this section.

(b) Any person may file with the clerk of the court a written

application for the appointment of a temporary administrator of a

decedent's estate under this section. The application must be

verified and must include the information required by Section 81

of this code if the decedent died testate or Section 82 of this

code if the decedent died intestate and an affidavit that sets

out:

(1) the name, address, and interest of the applicant;

(2) the facts showing an immediate necessity for the appointment

of a temporary administrator;

(3) the requested powers and duties of the temporary

administrator;

(4) a statement that the applicant is entitled to letters of

temporary administration and is not disqualified by law from

serving as a temporary administrator; and

(5) a description of the real and personal property that the

applicant believes to be in the decedent's estate.

(c) An order of appointment must:

(1) designate the appointee as "temporary administrator" of the

decedent's estate for the specified period;

(2) define the powers conferred on the appointee; and

(3) set the amount of bond to be given by the appointee.

(d) Not later than the third business day after the date of the

order, the appointee shall file with the county clerk a bond in

the amount ordered by the court. In this subsection, "business

day" means a day other than a Saturday, Sunday, or holiday

recognized by this state.

(e) Not later than the third day after the date on which an

appointee qualifies, the county clerk shall issue to the

appointee letters of appointment that set forth the powers to be

exercised by the appointee as ordered by the court.

(f) On the date that the county clerk issues letters of

appointment, the county clerk shall post a notice of the

appointment to all interested persons on the courthouse door.

(g) On the date the county clerk issues letters of appointment,

the appointee shall notify the known heirs of the decedent of his

appointment by certified mail, return receipt requested.

(h) A notice required by Subsection (f) or (g) of this section

must state that:

(1) an interested person or an heir may request a hearing to

contest the appointment not later than the 15th day after the

date that the letters of appointment are issued;

(2) if no contest is made within the period specified by the

notice, the appointment will continue for the time specified in

the order of appointment; and

(3) the court may make the appointment permanent.

(i) If an interested person or an heir requests a hearing to

contest the appointment of a temporary administrator, a hearing

shall be held and a determination made not later than the 10th

day after the date the request was made. If a request is not made

on or before the 15th day after the date that the letters of

appointment are issued, the appointment of a temporary

administrator continues for the period specified in the order,

unless made permanent under Subsection (j) of this section.

During the pendency of a contest of the appointment of a

temporary administrator, the temporary appointee shall continue

to act as administrator of the estate to the extent of the powers

conferred by his appointment. If the court sets aside the

appointment, the court may require the temporary administrator to

prepare and file, under oath, a complete exhibit of the condition

of the estate and detail the disposition the temporary

administrator has made of the property of the estate.

(j) At the conclusion of the term of appointment of a temporary

administrator, the court may, by written order, make the

appointment permanent if the permanent appointment is in the

interest of the estate.

Added by Acts 1987, 70th Leg., ch. 460, Sec. 2, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 1035, Sec. 8, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 540, Sec. 2, eff. Sept.

1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

765, Sec. 1, eff. June 17, 2005.

Text of article effective until January 01, 2014

Sec. 132. TEMPORARY ADMINISTRATION PENDING CONTEST OF A WILL OR

ADMINISTRATION. (a) Appointment of Temporary Administrator.

Pending a contest relative to the probate of a will or the

granting of letters of administration, the court may appoint a

temporary administrator, with such limited powers as the

circumstances of the case require; and such appointment may

continue in force until the termination of the contest and the

appointment of an executor or administrator with full powers. The

power of appointment in this Subsection is in addition to the

court's power of appointment under Section 131A of this Code.

(b) Additional Powers Relative to Claims. When temporary

administration has been granted pending a will contest, or

pending a contest on an application for letters of

administration, the court may, at any time during the pendency of

the contest, confer upon the temporary administrator all the

power and authority of a permanent administrator with respect to

claims against the estate, and in such case the court and the

temporary administrator shall act in the same manner as in

permanent administration in connection with such matters as the

approval or disapproval of claims, the payment of claims, and the

making of sales of real or personal property for the payment of

claims; provided, however, that in the event such power and

authority is conferred upon a temporary administrator, he shall

be required to give bond in the full amount required of a

permanent administrator. The provisions of this Subsection are

cumulative and shall not be construed to exclude the right of the

court to order a temporary administrator to do any and all of the

things covered by this Subsection in other cases where the doing

of such things shall be necessary or expedient to preserve the

estate pending final determination of the contest.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1987, 70th Leg., ch. 460, Sec. 3, eff. Sept. 1, 1987.

Text of article effective until January 01, 2014

Sec. 133. POWERS OF TEMPORARY ADMINISTRATORS. Temporary

administrators shall have and exercise only such rights and

powers as are specifically expressed in the order of the court

appointing them, and as may be expressed in subsequent orders of

the court. Where a court, by a subsequent order, extends the

rights and powers of a temporary administrator, it may require

additional bond commensurate with such extension. Any acts

performed by temporary administrators that are not so expressly

authorized shall be void.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 25, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 134. ACCOUNTING. At the expiration of a temporary

appointment, the appointee shall file with the clerk of the court

a sworn list of all property of the estate which has come into

his hands, a return of all sales made by him, and a full exhibit

and account of all his acts as such appointee.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 135. CLOSING TEMPORARY ADMINISTRATION. The list, return,

exhibit, and account so filed shall be acted upon by the court

and, whenever temporary letters shall expire or cease to be of

effect for any cause, the court shall immediately enter an order

requiring such temporary appointee forthwith to deliver the

estate remaining in his possession to the person or persons

legally entitled to its possession. Upon proof of such delivery,

the appointee shall be discharged and the sureties on his bond

released as to any future liability.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 26, eff. Sept. 1, 1993.

PART 3. SMALL ESTATES

Text of article effective until January 01, 2014

Sec. 137. COLLECTION OF SMALL ESTATES UPON AFFIDAVIT. (a) The

distributees of the estate of a decedent who dies intestate shall

be entitled thereto, to the extent that the assets, exclusive of

homestead and exempt property, exceed the known liabilities of

said estate, exclusive of liabilities secured by homestead and

exempt property, without awaiting the appointment of a personal

representative when:

(1) No petition for the appointment of a personal representative

is pending or has been granted; and

(2) Thirty days have elapsed since the death of the decedent; and

(3) The value of the entire assets of the estate, not including

homestead and exempt property, does not exceed $50,000; and

(4) There is filed with the clerk of the court having

jurisdiction and venue an affidavit sworn to by two disinterested

witnesses, by all such distributees that have legal capacity,

and, if the facts warrant, by the natural guardian or next of kin

of any minor or the guardian of any other incapacitated person

who is also a distributee, which affidavit shall be examined by

the judge of the court having jurisdiction and venue; and

(5) The affidavit shows the existence of the foregoing conditions

and includes a list of all of the known assets and liabilities of

the estate, the names and addresses of the distributees, and the

relevant family history facts concerning heirship that show the

distributees' rights to receive the money or property of the

estate or to have such evidences of money, property, or other

rights of the estate as are found to exist transferred to them as

heirs or assignees; and

(6) The judge, in the judge's discretion, finds that the

affidavit conforms to the terms of this section and approves the

affidavit; and

(7) A copy of the affidavit, certified to by said clerk, is

furnished by the distributees of the estate to the person or

persons owing money to the estate, having custody or possession

of property of the estate, or acting as registrar, fiduciary or

transfer agent of or for evidences of interest, indebtedness,

property, or other right belonging to the estate.

(b) This section does not affect the disposition of property

under the terms of a will or other testamentary document nor,

except as provided by Subsection (c) of this section, does it

transfer title to real property.

(c) Title to a decedent's homestead that is the only real

property in a decedent's estate may be transferred on an

affidavit that meets the requirements of this section. An

affidavit that is used to transfer title to a homestead under

this section must be recorded in the deed records of a county in

which the homestead is located. A bona fide purchaser for value

may rely on a recorded affidavit under this section. A bona fide

purchaser for value without actual or constructive notice of an

heir who is not disclosed in a recorded affidavit under this

section acquires title to a homestead free of the interests of

the undisclosed heir, but the bona fide purchaser remains subject

to any claim a creditor of the decedent has by law. A purchaser

has constructive notice of an heir who is not disclosed in a

recorded affidavit under this section if an affidavit, judgment

of heirship, or title transaction in the chain of title in the

deed records identifies the heir of the decedent who is not

disclosed in the affidavit as an heir of the decedent. An heir

who is not disclosed in a recorded affidavit under this section

may recover from an heir who receives consideration from a

purchaser in a transfer for value of title to a homestead passing

under the affidavit.

(d) If the judge approves the affidavit under this section, the

affidavit is to be recorded as an official public record under

Chapter 194, Local Government Code. If the county has not adopted

a microfilm or microphotographic process under Chapter 194, Local

Government Code, the county clerk shall provide and keep in his

office an appropriate book labeled "Small Estates," with an

accurate index showing the name of the decedent and reference to

land, if any, involved, in which he shall record every such

affidavit so filed, upon being paid his legal recording fee.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1957, 55th Leg., p. 53, ch. 31, Sec. 4, eff. Aug. 22,

1957; Acts 1969, 61st Leg., p. 1978, ch. 670, Sec. 1, eff. Sept.

1, 1969; Acts 1975, 64th Leg., p. 1402, ch. 543, Sec. 1, eff.

Sept. 1, 1975; Acts 1977, 65th Leg., p. 361, ch. 177, Sec. 1,

eff. May 20, 1977; Acts 1979, 66th Leg., p. 1747, ch. 713, Sec.

14, eff. Aug. 27, 1979; Acts 1983, 68th Leg., p. 4560, ch. 757,

Sec. 1, eff. Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 594, Sec.

1, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 642, Sec. 3,

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 1039, Sec. 8, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 540, Sec. 3, eff. Sept.

1, 1997.

Text of article effective until January 01, 2014

Sec. 138. EFFECT OF AFFIDAVIT. The person making payment,

delivery, transfer or issuance pursuant to the affidavit

described in the preceding Section shall be released to the same

extent as if made to a personal representative of the decedent,

and shall not be required to see to the application thereof or to

inquire into the truth of any statement in the affidavit, but the

distributees to whom payment, delivery, transfer, or issuance is

made shall be answerable therefor to any person having a prior

right and be accountable to any personal representative

thereafter appointed. In addition, the person or persons who

execute the affidavit shall be liable for any damage or loss to

any person which arises from any payment, delivery, transfer, or

issuance made in reliance on such affidavit. If the person to

whom such affidavit is delivered refuses to pay, deliver,

transfer, or issue the property as above provided, such property

may be recovered in an action brought for such purpose by or on

behalf of the distributees entitled thereto, upon proof of the

facts required to be stated in the affidavit.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1995, 74th Leg., ch. 642, Sec. 4, eff. Sept. 1, 1995.

Text of article effective until January 01, 2014

Sec. 139. APPLICATION FOR ORDER OF NO ADMINISTRATION. If the

value of the entire assets of an estate, not including homestead

and exempt property, does not exceed the amount to which the

surviving spouse and minor children of the decedent are entitled

as a family allowance, there may be filed by or on behalf of the

surviving spouse or minor children an application in any court of

proper venue for administration, or, if an application for the

appointment of a personal representative has been filed but not

yet granted, then in the court where such application has been

filed, requesting the court to make a family allowance and to

enter an order that no administration shall be necessary. The

application shall state the names of the heirs or devisees, a

list of creditors of the estate together with the amounts of the

claims so far as the same are known, and a description of all

real and personal property belonging to the estate, together with

the estimated value thereof according to the best knowledge and

information of the applicant, and the liens and encumbrances

thereon, with a prayer that the court make a family allowance and

that, if the entire assets of the estate, not including homestead

and exempt property, are thereby exhausted, the same be set aside

to the surviving spouse and minor children, as in the case of

other family allowances provided for by this Code.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 140. HEARING AND ORDER UPON THE APPLICATION. Upon the

filing of an application for no administration such as that

provided for in the preceding Section, the court may hear the

same forthwith without notice, or at such time and upon such

notice as the court requires. Upon the hearing of the

application, if the court finds that the facts contained therein

are true and that the expenses of last illness, funeral charges,

and expenses of the proceeding have been paid or secured, the

court shall make a family allowance and, if the entire assets of

the estate, not including homestead and exempt property, are

thereby exhausted, shall order that no administration be had of

the estate and shall assign to the surviving spouse and minor

children the whole of the estate, in the same manner and with the

same effect as provided in this Code for the making of family

allowances to the surviving spouse and minor children.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 141. EFFECT OF ORDER. The order that no administration be

had on the estate shall constitute sufficient legal authority to

all persons owing any money, having custody of any property, or

acting as registrar or transfer agent of any evidence of

interest, indebtedness, property, or right, belonging to the

estate, and to persons purchasing from or otherwise dealing with

the estate, for payment or transfer to the persons described in

the order as entitled to receive the estate without

administration, and the persons so described in the order shall

be entitled to enforce their right to such payment or transfer by

suit.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 142. PROCEEDING TO REVOKE ORDER. At any time within one

year after the entry of an order of no administration, and not

thereafter, any interested person may file an application to

revoke the same, alleging that other property has been

discovered, or that property belonging to the estate was not

included in the application for no administration, or that the

property described in the application was incorrectly valued, and

that if said property were added, included, or correctly valued,

as the case may be, the total value of the property would exceed

that necessary to justify the court in ordering no

administration. Upon proof of any of such grounds, the court

shall revoke the order of no administration. In case of any

contest as to the value of any property, the court may appoint

two appraisers to appraise the same in accordance with the

procedure hereinafter provided for inventories and appraisements,

and the appraisement of such appraisers shall be received in

evidence but shall not be conclusive.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 143. SUMMARY PROCEEDINGS FOR SMALL ESTATES AFTER PERSONAL

REPRESENTATIVE APPOINTED. Whenever, after the inventory,

appraisement, and list of claims has been filed by a personal

representative, it is established that the estate of a decedent,

exclusive of the homestead and exempt property and family

allowance to the surviving spouse and minor children, does not

exceed the amount sufficient to pay the claims of Classes One to

Four, inclusive, as claims are hereinafter classified, the

personal representative shall, upon order of the court, pay the

claims in the order provided and to the extent permitted by the

assets of the estate subject to the payment of such claims, and

thereafter present his account with an application for the

settlement and allowance thereof. Thereupon the court, with or

without notice, may adjust, correct, settle, allow or disallow

such account, and, if the account is settled and allowed, may

decree final distribution, discharge the personal representative,

and close the administration.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

PART 4. INDEPENDENT ADMINISTRATION

Text of article effective until January 01, 2014

Sec. 145. INDEPENDENT ADMINISTRATION. (a) Independent

administration of an estate may be created as provided in

Subsections (b) through (e) of this section.

(b) Any person capable of making a will may provide in his will

that no other action shall be had in the county court in relation

to the settlement of his estate than the probating and recording

of his will, and the return of an inventory, appraisement, and

list of claims of his estate.

(c) In situations where an executor is named in a decedent's

will, but the will does not provide for independent

administration of the decedent's estate as provided in Subsection

(b) of this section, all of the distributees of the decedent may

agree on the advisability of having an independent administration

and collectively designate in the application for probate of the

decedent's will the executor named in the will to serve as

independent executor and request in the application that no other

action shall be had in the county court in relation to the

settlement of the decedent's estate other than the probating and

recording of the decedent's will, and the return of an inventory,

appraisement, and list of claims of the decedent's estate. In

such case the county court shall enter an order granting

independent administration and appointing the person, firm, or

corporation designated in the application as independent

executor, unless the county court finds that it would not be in

the best interest of the estate to do so.

(d) In situations where no executor is named in the decedent's

will, or in situations where each executor named in the will is

deceased or is disqualified to serve as executor or indicates by

affidavit filed with the application for administration of the

decedent's estate his inability or unwillingness to serve as

executor, all of the distributees of the decedent may agree on

the advisability of having an independent administration and

collectively designate in the application for probate of the

decedent's will a qualified person, firm, or corporation to serve

as independent administrator and request in the application that

no other action shall be had in the county court in relation to

the settlement of the decedent's estate other than the probating

and recording of the decedent's will, and the return of an

inventory, appraisement, and list of claims of the decedent's

estate. In such case the county court shall enter an order

granting independent administration and appointing the person,

firm, or corporation designated in the application as independent

administrator, unless the county court finds that it would not be

in the best interest of the estate to do so.

(e) All of the distributees of a decedent dying intestate may

agree on the advisability of having an independent administration

and collectively designate in the application for administration

of the decedent's estate a qualified person, firm, or corporation

to serve as independent administrator and request in the

application that no other action shall be had in the county court

in relation to the settlement of the decedent's estate other than

the return of an inventory, appraisement, and list of claims of

the decedent's estate. In such case the county court shall enter

an order granting independent administration and appointing the

person, firm, or corporation designated in the application as

independent administrator, unless the county court finds that it

would not be in the best interest of the estate to do so.

(f) In those cases where an independent administration is sought

under the provisions of Subsections (c) through (e) above, all

distributees shall be served with citation and notice of the

application for independent administration unless the distributee

waives the issuance or service of citation or enters an

appearance in court.

(g) In no case shall any independent administrator be appointed

by any court to serve in any intestate administration until those

parties seeking the appointment of said independent administrator

offer clear and convincing evidence to the court that they

constitute all of the said decedent's heirs.

(h) When an independent administration has been created, and the

order appointing an independent executor has been entered by the

county court, and the inventory, appraisement, and list aforesaid

has been filed by the executor and approved by the county court,

as long as the estate is represented by an independent executor,

further action of any nature shall not be had in the county court

except where this Code specifically and explicitly provides for

some action in the county court.

(i) If a distributee described in Subsections (c) through (e) of

this section is an incapacitated person, the guardian of the

person of the distributee may sign the application on behalf of

the distributee. If the county court finds that either the

granting of independent administration or the appointment of the

person, firm, or corporation designated in the application as

independent executor would not be in the best interests of the

incapacitated person, then, notwithstanding anything to the

contrary in Subsections (c) through (e) of this section, the

county court shall not enter an order granting independent

administration of the estate. If such distributee who is an

incapacitated person has no guardian of the person, the county

court may appoint a guardian ad litem to make application on

behalf of the incapacitated person if the county court considers

such an appointment necessary to protect the interest of the

distributees.

(j) If a trust is created in the decedent's will, the person or

class of persons first eligible to receive the income from the

trust, when determined as if the trust were to be in existence on

the date of the decedent's death, shall, for the purposes of

Subsections (c) and (d) of this section, be deemed to be the

distributee or distributees on behalf of such trust, and any

other trust or trusts coming into existence upon the termination

of such trust, and are authorized to apply for independent

administration on behalf of the trusts without the consent or

agreement of the trustee or any other beneficiary of the trust,

or the trustee or any beneficiary of any other trust which may

come into existence upon the termination of such trust.

(k) If a life estate is created either in the decedent's will or

by law, the life tenant or life tenants, when determined as if

the life estate were to commence on the date of the decedent's

death, shall, for the purposes of Subsections (c) through (e) of

this section, be deemed to be the distributee or distributees on

behalf of the entire estate created, and are authorized to apply

for independent administration on behalf of the estate without

the consent or approval of any remainderman.

(l) If a decedent's will contains a provision that a distributee

must survive the decedent by a prescribed period of time in order

to take under the decedent's will, then, for the purposes of

determining who shall be the distributee under Subsections (c),

(d), (h), and (i) of this section, it shall be presumed that the

distributees living at the time of the filing of the application

for probate of the decedent's will survived the decedent by the

prescribed period.

(m) In the case of all decedents, whether dying testate or

intestate, for the purposes of determining who shall be the

distributees under Subsections (c), (d), (e), (h), and (i) of

this section, it shall be presumed that no distributee living at

the time the application for independent administration is filed

shall subsequently disclaim any portion of such distributee's

interest in the decedent's estate.

(n) If a distributee of a decedent's estate should die and if by

virtue of such distributee's death such distributee's share of

the decedent's estate shall become payable to such distributee's

estate, then the deceased distributee's personal representative

may sign the application for independent administration of the

decedent's estate under Subsections (c), (d), (e), (h), and (i)

of this section.

(o) Notwithstanding anything to the contrary in this section, a

person capable of making a will may provide in his will that no

independent administration of his estate may be allowed. In such

case, his estate, if administered, shall be administered and

settled under the direction of the county court as other estates

are required to be settled.

(p) If an independent administration of a decedent's estate is

created pursuant to Subsections (c), (d), or (e) of this section,

then, unless the county court shall waive bond on application for

waiver, the independent executor shall be required to enter into

bond payable to and to be approved by the judge and his or her

successors in a sum that is found by the judge to be adequate

under all circumstances, or a bond with one surety in a sum that

is found by the judge to be adequate under all circumstances, if

the surety is an authorized corporate surety. This subsection

does not repeal any other section of this Code.

(q) Absent proof of fraud or collusion on the part of a judge, no

judge may be held civilly liable for the commission of misdeeds

or the omission of any required act of any person, firm, or

corporation designated as an independent executor or independent

administrator under Subsections (c), (d), and (e) of the section.

Section 36 of this code does not apply to the appointment of an

independent executor or administrator under Subsection (c), (d),

or (e) of this section.

(r) A person who declines to serve or resigns as independent

executor or administrator of a decedent's estate may be appointed

an executor or administrator of the estate if the estate will be

administered and settled under the direction of the court.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1957, 55th Leg., p. 53, ch. 31, Sec. 2(b); Acts 1977,

65th Leg., p. 1061, ch. 390, Sec. 3, eff. Sept. 1, 1977; Acts

1979, 66th Leg., p. 1750, ch. 713, Sec. 16, eff. Aug. 27, 1979;

Acts 1991, 72nd Leg., ch. 895, Sec. 10, eff. Sept. 1, 1991; Acts

1993, 73rd Leg., ch. 846, Sec. 15, eff. Sept. 1, 1993; Acts 1995,

74th Leg., ch. 1039, Sec. 9, eff. Sept. 1, 1995.

Text of article effective until January 01, 2014

Sec. 146. PAYMENT OF CLAIMS AND DELIVERY OF EXEMPTIONS AND

ALLOWANCES. (a) Duty of the Independent Executor. An independent

executor, in the administration of an estate, independently of

and without application to, or any action in or by the court:

(1) shall give the notices required under Sections 294 and 295;

(2) may give the notice permitted under Section 294(d) and bar a

claim under that subsection;

(3) shall approve, classify, and pay, or reject, claims against

the estate in the same order of priority, classification, and

proration prescribed in this Code; and

(4) shall set aside and deliver to those entitled thereto exempt

property and allowances for support, and allowances in lieu of

exempt property, as prescribed in this Code, to the same extent

and result as if the independent executor's actions had been

accomplished in, and under orders of, the court.

(b) Secured Claims for Money. Within six months after the date

letters are granted or within four months after the date notice

is received under Section 295, whichever is later, a creditor

with a claim for money secured by real or personal property of

the estate must give notice to the independent executor of the

creditor's election to have the creditor's claim approved as a

matured secured claim to be paid in due course of administration.

If the election is not made, the claim is a preferred debt and

lien against the specific property securing the indebtedness and

shall be paid according to the terms of the contract that secured

the lien, and the claim may not be asserted against other assets

of the estate. The independent executor may pay the claim before

the claim matures if paying the claim before maturity is in the

best interest of the estate.

(c) Liability of Independent Executor. An independent executor,

in the administration of an estate, may pay at any time and

without personal liability a claim for money against the estate

to the extent approved and classified by the personal

representative if:

(1) the claim is not barred by limitations; and

(2) at the time of payment, the independent executor reasonably

believes the estate will have sufficient assets to pay all claims

against the estate.

(d) Notice Required of Unsecured Creditor. An unsecured creditor

who has a claim for money against an estate and receives a notice

under Section 294(d) shall give notice to the independent

executor of the nature and amount of the claim not later than the

120th day after the date on which the notice is received or the

claim is barred.

(e) Placement of Notice. Notice required by Subsections (b) and

(d) must be contained in:

(1) a written instrument that is hand-delivered with proof of

receipt or mailed by certified mail, return receipt requested, to

the independent executor or the executor's attorney;

(2) a pleading filed in a lawsuit with respect to the claim; or

(3) a written instrument or pleading filed in the court in which

the administration of the estate is pending.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1957, 55th Leg., p. 53, ch. 31, Sec. 2(c), eff. Aug. 21,

1957; Acts 1995, 74th Leg., ch. 1054, Sec. 1, eff. Jan. 1, 1996;

Acts 1997, 75th Leg., ch. 1302, Sec. 8, eff. Sept. 1, 1997.

Text of article effective until January 01, 2014

Sec. 147. ENFORCEMENT OF CLAIMS BY SUIT. Any person having a

debt or claim against the estate may enforce the payment of the

same by suit against the independent executor; and, when judgment

is recovered against the independent executor, the execution

shall run against the estate of the decedent in the hands of the

independent executor which is subject to such debt. The

independent executor shall not be required to plead to any suit

brought against him for money until after six months from the

date that an independent administration was created and the order

appointing an independent executor was entered by the county

court.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1975, 64th Leg., p. 980, ch. 376, Sec. 1, eff. June 19,

1975; Acts 1977, 65th Leg., p. 1064, ch. 390, Sec. 4, eff. Sept.

1, 1977.

Text of article effective until January 01, 2014

Sec. 148. REQUIRING HEIRS TO GIVE BOND. When an independent

administration is created and the order appointing an independent

executor is entered by the county court, any person having a debt

against such estate may, by written complaint filed in the county

court where such order was entered, cause all distributees of the

estate, heirs at law, and other persons entitled to any portion

of such estate under the will, if any, to be cited by personal

service to appear before such county court and execute a bond for

an amount equal to the amount of the creditor's claim or the full

value of such estate, as shown by the inventory and list of

claims, whichever is the smaller, such bond to be payable to the

judge, and his successors, and to be approved by said judge, and

conditioned that all obligors shall pay all debts that shall be

established against such estate in the manner provided by law.

Upon the return of the citation served, unless such person so

entitled to any portion of the estate, or some of them, or some

other person for them, shall execute such bond to the

satisfaction of the county court, such estate shall thereafter be

administered and settled under the direction of the county court

as other estates are required to be settled. If the bond is

executed and approved, the independent administration shall

proceed. Creditors of the estate may sue on such bond, and shall

be entitled to judgment thereon for the amount of their debt, or

they may have their action against those in possession of the

estate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1977, 65th Leg., p. 1064, ch. 390, Sec. 5, eff. Sept. 1,

1977; Acts 1979, 66th Leg., p. 1750, ch. 713, Sec. 17, eff. Aug.

27, 1979.

Text of article effective until January 01, 2014

Sec. 149. REQUIRING INDEPENDENT EXECUTOR TO GIVE BOND. When it

has been provided by will, regularly probated, that an

independent executor appointed by such will shall not be required

to give bond for the management of the estate devised by such

will, the direction shall be observed, unless it be made to

appear at any time that such independent executor is mismanaging

the property, or has betrayed or is about to betray his trust, or

has in some other way become disqualified, in which case, upon

proper proceedings had for that purpose, as in the case of

executors or administrators acting under orders of the court,

such executor may be required to give bond.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 149A. ACCOUNTING. (a) Interested Person May Demand

Accounting. At any time after the expiration of fifteen months

from the date that an independent administration was created and

the order appointing an independent executor was entered by the

county court, any person interested in the estate may demand an

accounting from the independent executor. The independent

executor shall thereupon furnish to the person or persons making

the demand an exhibit in writing, sworn and subscribed by the

independent executor, setting forth in detail:

1. The property belonging to the estate which has come into his

hands as executor.

2. The disposition that has been made of such property.

3. The debts that have been paid.

4. The debts and expenses, if any, still owing by the estate.

5. The property of the estate, if any, still remaining in his

hands.

6. Such other facts as may be necessary to a full and definite

understanding of the exact condition of the estate.

7. Such facts, if any, that show why the administration should

not be closed and the estate distributed.

Any other interested person shall, upon demand, be entitled to a

copy of any exhibit or accounting that has been made by an

independent executor in compliance with this section.

(b) Enforcement of Demand. Should the independent executor not

comply with a demand for an accounting authorized by this section

within sixty days after receipt of the demand, the person making

the demand may compel compliance by an action in the county

court, as that term is defined by Section 3 of this code. After a

hearing, the court shall enter an order requiring the accounting

to be made at such time as it deems proper under the

circumstances.

(c) Subsequent Demands. After an initial accounting has been

given by an independent executor, any person interested in an

estate may demand subsequent periodic accountings at intervals of

not less than twelve months, and such subsequent demands may be

enforced in the same manner as an initial demand.

(d) Remedies Cumulative. The right to an accounting accorded by

this section is cumulative of any other remedies which persons

interested in an estate may have against the independent executor

thereof.

Added by Acts 1971, 62nd Leg., p. 980, ch. 173, Sec. 10, eff.

Jan. 1, 1972. Amended by Acts 1973, 63rd Leg., p. 412, ch. 184,

Sec. 1, eff. May 25, 1973; Acts 1977, 65th Leg., p. 1065, ch.

390, Sec. 6, eff. Sept. 1, 1977; Acts 1999, 76th Leg., ch. 855,

Sec. 3, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014

Sec. 149B. ACCOUNTING AND DISTRIBUTION. (a) In addition to or in

lieu of the right to an accounting provided by Section 149A of

this code, at any time after the expiration of two years from the

date that an independent administration was created and the order

appointing an independent executor was entered, a person

interested in the estate may petition the county court, as that

term is defined by Section 3 of this code, for an accounting and

distribution. The court may order an accounting to be made with

the court by the independent executor at such time as the court

deems proper. The accounting shall include the information that

the court deems necessary to determine whether any part of the

estate should be distributed.

(b) On receipt of the accounting and, after notice to the

independent executor and a hearing, unless the court finds a

continued necessity for administration of the estate, the court

shall order its distribution by the independent executor to the

persons entitled to the property. If the court finds there is a

continued necessity for administration of the estate, the court

shall order the distribution of any portion of the estate that

the court finds should not be subject to further administration

by the independent executor. If any portion of the estate that is

ordered to be distributed is incapable of distribution without

prior partition or sale, the court shall order partition and

distribution, or sale, in the manner provided for the partition

and distribution of property incapable of division in estates

administered under the direction of the county court.

(c) If all the property in the estate is ordered distributed by

the executor and the estate is fully administered, the court also

may order the independent executor to file a final account with

the court and may enter an order closing the administration and

terminating the power of the independent executor to act as

executor.

Added by Acts 1979, 66th Leg., p. 1751, ch. 713, Sec. 18, eff.

Aug. 27, 1979. Amended by Acts 1985, 69th Leg., ch. 882, Sec. 1,

eff. Aug. 26, 1985; Acts 1987, 70th Leg., ch. 760, Sec. 1, eff.

Aug. 31, 1987; Acts 1987, 70th Leg., ch. 565, Sec. 1, eff. June

18, 1987; Acts 1999, 76th Leg., ch; 855, Sec. 4, eff; Sept. 1,

1999.

Text of article effective until January 01, 2014

Sec. 149C. REMOVAL OF INDEPENDENT EXECUTOR. (a) The county

court, as that term is defined by Section 3 of this code, on its

own motion or on motion of any interested person, after the

independent executor has been cited by personal service to answer

at a time and place fixed in the notice, may remove an

independent executor when:

(1) the independent executor fails to return within ninety days

after qualification, unless such time is extended by order of the

court, an inventory of the property of the estate and list of

claims that have come to the independent executor's knowledge;

(2) sufficient grounds appear to support belief that the

independent executor has misapplied or embezzled, or that the

independent executor is about to misapply or embezzle, all or any

part of the property committed to the independent executor's

care;

(3) the independent executor fails to make an accounting which

is required by law to be made;

(4) the independent executor fails to timely file the affidavit

or certificate required by Section 128A of this code;

(5) the independent executor is proved to have been guilty of

gross misconduct or gross mismanagement in the performance of the

independent executor's duties; or

(6) the independent executor becomes an incapacitated person, or

is sentenced to the penitentiary, or from any other cause becomes

legally incapacitated from properly performing the independent

executor's fiduciary duties.

(b) The order of removal shall state the cause of removal and

shall direct by order the disposition of the assets remaining in

the name or under the control of the removed executor. The order

of removal shall require that letters issued to the removed

executor shall be surrendered and that all letters shall be

canceled of record. If an independent executor is removed by the

court under this section, the court may, on application, appoint

a successor independent executor as provided by Section 154A of

this code.

(c) An independent executor who defends an action for his removal

in good faith, whether successful or not, shall be allowed out of

the estate his necessary expenses and disbursements, including

reasonable attorney's fees, in the removal proceedings.

(d) Costs and expenses incurred by the party seeking removal

incident to removal of an independent executor appointed without

bond, including reasonable attorney's fees and expenses, may be

paid out of the estate.

Added by Acts 1979, 66th Leg., p. 1751, ch. 713, Sec. 19, eff.

Aug. 27, 1979. Amended by Acts 1987, 70th Leg., ch. 719, Sec. 1,

eff. Aug. 31, 1987; Acts 1989, 71st Leg., ch. 1035, Sec. 10, eff;

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 1039, Sec. 10, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 855, Sec. 5, eff; Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

801, Sec. 3, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 149D. DISTRIBUTION OF REMAINING ESTATE PENDING JUDICIAL

DISCHARGE. (a) On or before filing an action under Section 149E

of this code, the independent executor must distribute to the

beneficiaries of the estate any of the remaining assets or

property of the estate that remains in the hands of the

independent executor after all of the estate's debts have been

paid, except for a reasonable reserve of assets that the

independent executor may retain in a fiduciary capacity pending

court approval of the final account.

(b) The court may review the amount of assets on reserve and may

order the independent executor to make further distributions

under this section.

Added by Acts 1999, 76th Leg., ch. 855, Sec. 6, eff. Sept. 1,

1999.

Text of article effective until January 01, 2014

Sec. 149E. JUDICIAL DISCHARGE OF INDEPENDENT EXECUTOR. (a) After

an estate has been administered and if there is no further need

for an independent administration of the estate, the independent

executor of the estate may file an action for declaratory

judgment under Chapter 37, Civil Practice and Remedies Code,

seeking to discharge the independent executor from any liability

involving matters relating to the past administration of the

estate that have been fully and fairly disclosed.

(b) On the filing of an action under this section, each

beneficiary of the estate shall be personally served with

citation, except for a beneficiary who has waived the issuance

and service of citation.

(c) In a proceeding under this section, the court may require the

independent executor to file a final account that includes any

information the court considers necessary to adjudicate the

independent executor's request for a discharge of liability. The

court may audit, settle, or approve a final account filed under

this subsection.

Added by Acts 1999, 76th Leg., ch. 855, Sec. 6, eff. Sept. 1,

1999.

Text of article effective until January 01, 2014

Sec. 149F. COURT COSTS AND OTHER CHARGES RELATED TO FINAL ACCOUNT

IN JUDICIAL DISCHARGE. (a) Except as ordered by the court, the

independent executor is entitled to pay from the estate legal

fees, expenses, or other costs of a proceeding incurred in

relation to a final account required under Section 149E of this

code.

(b) The independent executor shall be personally liable to refund

any amount not approved by the court as a proper charge against

the estate.

Added by Acts 1999, 76th Leg., ch. 855, Sec. 6, eff. Sept. 1,

1999.

Text of article effective until January 01, 2014

Sec. 149G. RIGHTS AND REMEDIES CUMULATIVE. The rights and

remedies conferred by Sections 149D, 149E, and 149F of this code

are cumulative of other rights and remedies to which a person

interested in the estate may be entitled under law.

Added by Acts 1999, 76th Leg., ch. 855, Sec. 6, eff. Sept. 1,

1999.

Text of article effective until January 01, 2014

Sec. 150. PARTITION AND DISTRIBUTION OR SALE OF PROPERTY

INCAPABLE OF DIVISION. If the will does not distribute the

entire estate of the testator, or provide a means for partition

of said estate, or if no will was probated, the independent

executor may file his final account in the county court in which

the will was probated, or if no will was probated, in the county

court in which the order appointing the independent executor was

entered, and ask for either partition and distribution of the

estate or an order of sale of any portion of the estate alleged

by the independent executor and found by the court to be

incapable of a fair and equal partition and distribution, or

both; and the same either shall be partitioned and distributed or

shall be sold, or both, in the manner provided for the partition

and distribution of property and the sale of property incapable

of division in estates administered under the direction of the

county court.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1977, 65th Leg., p. 1065, ch. 390, Sec. 7, eff. Sept. 1,

1977; Acts 1979, 66th Leg., p. 1752, ch. 713, Sec. 20, eff. Aug.

27, 1979.

Text of article effective until January 01, 2014

Sec. 151. CLOSING INDEPENDENT ADMINISTRATION BY AFFIDAVIT. (a)

Filing of Affidavit. When all of the debts known to exist against

the estate have been paid, or when they have been paid so far as

the assets in the hands of the independent executor will permit,

when there is no pending litigation, and when the independent

executor has distributed to the persons entitled thereto all

assets of the estate, if any, remaining after payment of debts,

the independent executor may file with the court:

(1) a closing report verified by affidavit that shows:

(i) The property of the estate which came into the hands of the

independent executor;

(ii) The debts that have been paid;

(iii) The debts, if any, still owing by the estate;

(iv) The property of the estate, if any, remaining on hand after

payment of debts; and

(v) The names and residences of the persons to whom the property

of the estate, if any, remaining on hand after payment of debts

has been distributed; and

(2) signed receipts or other proof of delivery of property to the

distributees named in the closing report if the closing report

reflects that there was property remaining on hand after payment

of debts.

(b) Effect of Filing the Affidavit. (1) The filing of such an

affidavit and proof of delivery, if required, shall terminate the

independent administration and the power and authority of the

independent executor, but shall not relieve the independent

executor from liability for any mismanagement of the estate or

from liability for any false statements contained in the

affidavit. When such an affidavit has been filed, persons dealing

with properties of the estate, or with claims against the estate,

shall deal directly with the distributees of the estate; and the

acts of such distributees with respect to such properties or

claims shall in all ways be valid and binding as regards the

persons with whom they deal, notwithstanding any false statements

made by the independent executor in such affidavit.

(2) If the independent executor is required to give bond, the

independent executor's filing of the affidavit and proof of

delivery, if required, automatically releases the sureties on the

bond from all liability for the future acts of the principal.

(c) Authority to Transfer Property of a Decedent After Filing the

Affidavit. An independent executor's affidavit closing the

independent administration shall constitute sufficient legal

authority to all persons owing any money, having custody of any

property, or acting as registrar or transfer agent or trustee of

any evidence of interest, indebtedness, property, or right that

belongs to the estate, for payment or transfer without additional

administration to the persons described in the will as entitled

to receive the particular asset or who as heirs at law are

entitled to receive the asset. The persons described in the will

as entitled to receive the particular asset or the heirs at law

entitled to receive the asset may enforce their right to the

payment or transfer by suit.

(d) Delivery Subject to Receipt or Proof of Delivery. An

independent executor may not be required to deliver tangible or

intangible personal property to a distributee unless the

independent executor shall receive, at or before the time of

delivery of the property, a signed receipt or other proof of

delivery of the property to the distributee. An independent

executor shall not require a waiver or release from the

distributee as a condition of delivery of property to a

distributee.

(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 301, Sec. 7(1),

eff. September 1, 2007.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 1752, ch. 713, Sec. 21, eff. Aug. 27,

1979; Acts 1991, 72nd Leg., ch. 895, Sec. 11, eff. Sept. 1, 1991;

Acts 1995, 74th Leg., ch. 642, Sec. 5, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

301, Sec. 7(1), eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 152. CLOSING INDEPENDENT ADMINISTRATION UPON APPLICATION BY

DISTRIBUTEE. (a) At any time after an estate has been fully

administered and there is no further need for an independent

administration of such estate, any distributee may file an

application to close the administration; and, after citation upon

the independent executor, and upon hearing, the court may enter

an order:

(1) requiring the independent executor to file a verified report

meeting the requirements of Section 151(a) of this code;

(2) closing the administration;

(3) terminating the power of the independent executor to act as

such; and

(4) releasing the sureties on any bond the independent executor

was required to give from all liability for the future acts of

the principal.

(b) The order of the court closing the independent administration

shall constitute sufficient legal authority to all persons owing

any money, having custody of any property, or acting as registrar

or transfer agent or trustee of any evidence of interest,

indebtedness, property, or right that belongs to the estate, for

payment or transfer without additional administration to the

persons described in the will as entitled to receive the

particular asset or who as heirs at law are entitled to receive

the asset. The persons described in the will as entitled to

receive the particular asset or the heirs at law entitled to

receive the asset may enforce their right to the payment or

transfer by suit.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 1752, ch. 713, Sec. 22, eff. Aug. 27,

1979; Acts 1991, 72nd Leg., ch. 895, Sec. 12, eff. Sept. 1, 1991.

Text of article effective until January 01, 2014

Sec. 153. ISSUANCE OF LETTERS. At any time before the authority

of an independent executor has been terminated in the manner set

forth in the preceding Sections, the clerk shall issue such

number of letters testamentary as the independent executor shall

request.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 154. POWERS OF AN ADMINISTRATOR WHO SUCCEEDS AN INDEPENDENT

EXECUTOR. (a) Grant of Powers by Court. Whenever a person has

died, or shall die, testate, owning property in Texas, and such

person's will has been or shall be admitted to probate by the

proper court, and such probated will names an independent

executor or executors, or trustees acting in the capacity of

independent executors, to execute the terms and provisions of

said will, and such will grants to such independent executor, or

executors, or trustees acting in the capacity of independent

executors, the power to raise or borrow money and to mortgage,

and such independent executor, or executors, or trustees, have

died or shall die, resign, fail to qualify, or be removed from

office, leaving unexecuted parts or portions of the will of the

testator, and an administrator with the will annexed is appointed

by the court having jurisdiction of the estate, and an

administrator's bond is filed and approved by the court, then in

all such cases, the court may, in addition to the powers

conferred upon such administrator under other provisions of the

laws of Texas, authorize, direct, and empower such administrator

to do and perform the acts and deeds, clothed with the rights,

powers, authorities, and privileges, and subject to the

limitations, set forth in the subsequent portions of this

Section.

(b) Power to Borrow Money and Mortgage or Pledge Property. The

court, upon application, citation, and hearing, may, by its

order, authorize, direct, and empower such administrator to raise

or borrow such sums of money and incur such obligations and debts

as the court shall, in its said order, direct, and to renew and

extend same from time to time, as the court, upon application and

order, shall provide; and, if authorized by the court's order, to

secure such loans, obligations, and debts, by pledge or mortgage

upon property or assets of the estate, real, personal, or mixed,

upon such terms and conditions, and for such duration of time, as

the court shall deem to be to the best interest of the estate,

and by its order shall prescribe; and all such loans,

obligations, debts, pledges, and mortgages shall be valid and

enforceable against the estate and against such administrator in

his official capacity.

(c) Powers Limited to Those Granted by the Will. The court may

order and authorize such administrator to have and exercise the

powers and privileges set forth in the preceding Subsections

hereof only to the extent that same are granted to or possessed

by the independent executor, or executors, or trustees acting in

the capacity of independent executors, under the terms of the

probated will of such deceased person, and then only in such

cases as it appears, at the hearing of the application, that at

the time of the appointment of such administrator, there are

outstanding and unpaid obligations and debts of the estate, or of

the independent executor, or executors, or trustees, chargeable

against the estate, or unpaid expenses of administration, or when

the court appointing such administrator orders the business of

such estate to be carried on and it becomes necessary, from time

to time, under orders of the court, for such administrator to

borrow money and incur obligations and indebtedness in order to

protect and preserve the estate.

(d) Powers Other Than Those Relating to Borrowing Money and

Mortgaging or Pledging Property. The court, in addition, may,

upon application, citation, and hearing, order, authorize and

empower such administrator to assume, exercise, and discharge,

under the orders and directions of said court, made from time to

time, all or such part of the rights, powers, and authorities

vested in and delegated to, or possessed by, the independent

executor, or executors, or trustees acting in the capacity of

independent executors, under the terms of the will of such

deceased person, as the court finds to be to the best interest of

the estate and shall, from time to time, order and direct.

(e) Application for Grant of Powers. The granting to such

administrator by the court of some, or all, of the powers and

authorities set forth in this Section shall be upon application

filed by such administrator with the county clerk, setting forth

such facts as, in the judgment of the administrator, require the

granting of the power or authority requested.

(f) Citation. Upon the filing of such application, the clerk

shall issue citation to all persons interested in the estate,

stating the nature of the application, and requiring such persons

to appear on the return day named in such citation and show cause

why such application should not be granted, should they choose to

do so. Such citation shall be served by posting.

(g) Hearing and Order. The court shall hear such application and

evidence thereon, upon the return day named in the citation, or

thereafter, and, if satisfied a necessity exists and that it

would be to the best interest of the estate to grant said

application in whole or in part, the court shall so order;

otherwise, the court shall refuse said application.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 154A. COURT-APPOINTED SUCCESSOR INDEPENDENT EXECUTOR. (a)

If the will of a person who dies testate names an independent

executor who, having qualified, fails for any reason to continue

to serve, or is removed for cause by the court, and the will does

not name a successor independent executor or if each successor

executor named in the will fails for any reason to qualify as

executor or indicates by affidavit filed with the application for

an order continuing independent administration his inability or

unwillingness to serve as successor independent executor, all of

the distributees of the decedent as of the filing of the

application for an order continuing independent administration

may apply to the county court for the appointment of a qualified

person, firm, or corporation to serve as successor independent

executor. If the county court finds that continued administration

of the estate is necessary, the county court shall enter an order

continuing independent administration and appointing the person,

firm, or corporation designated in the application as successor

independent executor, unless the county court finds that it would

not be in the best interest of the estate to do so. Such

successor shall serve with all of the powers and privileges

granted to his predecessor independent executor.

(b) If a distributee described in this section is an

incapacitated person, the guardian of the person of the

distributee may sign the application on behalf of the

distributee. If the county court finds that either the continuing

of independent administration or the appointment of the person,

firm, or corporation designated in the application as successor

independent executor would not be in the best interest of the

incapacitated person, then, notwithstanding anything to the

contrary in Subsection (a) of this section, the county court

shall not enter an order continuing independent administration of

the estate. If the distributee is an incapacitated person and has

no guardian of the person, the court may appoint a guardian ad

litem to make application on behalf of the incapacitated person

if the county court considers such an appointment necessary to

protect the interest of such distributee.

(c) If a trust is created in the decedent's will, the person or

class of persons first eligible to receive the income from the

trust, determined as if the trust were to be in existence on the

date of the filing of the application for an order continuing

independent administration, shall, for the purposes of this

section, be deemed to be the distributee or distributees on

behalf of such trust, and any other trust or trusts coming into

existence upon the termination of such trust, and are authorized

to apply for an order continuing independent administration on

behalf of the trust without the consent or agreement of the

trustee or any other beneficiary of the trust, or the trustee or

any beneficiary of any other trust which may come into existence

upon the termination of such trust.

(d) If a life estate is created either in the decedent's will or

by law, and if a life tenant is living at the time of the filing

of the application for an order continuing independent

administration, then the life tenant or life tenants, determined

as if the life estate were to commence on the date of the filing

of the application for an order continuing independent

administration, shall, for the purposes of this section, be

deemed to the distributee or distributees on behalf of the entire

estate created, and are authorized to apply for an order

continuing independent administration on behalf of the estate

without the consent or approval of any remainderman.

(e) If a decedent's will contains a provision that a distributee

must survive the decedent by a prescribed period of time in order

to take under the decedent's will, for the purposes of

determining who shall be the distributee under this section, it

shall be presumed that the distributees living at the time of the

filing of the application for an order continuing independent

administration of the decedent's estate survived the decedent for

the prescribed period.

(f) In the case of all decedents, whether dying testate or

intestate, for the purposes of determining who shall be the

distributees under this section, it shall be presumed that no

distributee living at the time the application for an order

continuing independent administration of the decedent's estate is

filed shall subsequently disclaim any portion of such

distributee's interest in the decedent's estate.

(g) If a distributee of a decedent's estate should die, and if by

virtue of such distributee's death such distributee's share of

the decedent's estate shall become payable to such distributee's

estate, then the deceased distributee's personal representative

may sign the application for an order continuing independent

administration of the decedent's estate under this section.

(h) If a successor independent executor is appointed pursuant to

this section, then, unless the county court shall waive bond on

application for waiver, the successor independent executor shall

be required to enter into bond payable to and to be approved by

the judge and his or her successors in a sum that is found by the

judge to be adequate under all circumstances, or a bond with one

surety in a sum that is found by the judge to be adequate under

all circumstances, if the surety is an authorized corporate

surety.

(i) Absent proof of fraud or collusion on the part of a judge,

the judge may not be held civilly liable for the commission of

misdeeds or the omission of any required act of any person, firm,

or corporation designated as a successor independent executor

under this section. Section 36 of this code does not apply to an

appointment of a successor independent executor under this

section.

Added by Acts 1977, 65th Leg., p. 1066, ch. 390, Sec. 8, eff.

Sept. 1, 1977. Amended by Acts 1979, 66th Leg., p. 1753, ch. 713,

Sec. 23, eff. Aug. 27, 1979; Acts 1993, 73rd Leg., ch. 846, Sec.

16, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 1039, Sec. 11,

eff. Sept. 1, 1995.

PART 5. ADMINISTRATION OF COMMUNITY PROPERTY

Text of article effective until January 01, 2014

Sec. 155. NO NECESSITY FOR ADMINISTRATION OF COMMUNITY PROPERTY.

When a husband or wife dies intestate and the community property

passes to the survivor, no administration thereon shall be

necessary. Nothing in this part of this chapter prohibits the

administration of community property under other provisions of

this code relating to the administration of an estate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1971, 62nd Leg., p. 980, ch. 173, Sec. 11, eff. Jan. 1,

1972.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

301, Sec. 1, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 156. LIABILITY OF COMMUNITY PROPERTY FOR DEBTS. The

community property subject to the sole or joint management,

control, and disposition of a spouse during marriage continues to

be subject to the liabilities of that spouse upon death. In

addition, the interest that the deceased spouse owned in any

other nonexempt community property passes to his or her heirs or

devisees charged with the debts which were enforceable against

such deceased spouse prior to his or her death. The surviving

spouse or personal representative shall keep a separate, distinct

account of all community debts allowed or paid in the

administration and settlement of such estate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1971, 62nd Leg., p. 980, ch. 173, Sec. 11, eff. Jan. 1,

1972.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

301, Sec. 2, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 160. POWERS OF SURVIVING SPOUSE WHEN NO ADMINISTRATION IS

PENDING. (a) When no one has qualified as executor or

administrator of the estate of a deceased spouse, the surviving

spouse, whether the husband or wife, as the surviving partner of

the marital partnership has power to sue and be sued for the

recovery of community property; to sell, mortgage, lease, and

otherwise dispose of community property for the purpose of paying

community debts; to collect claims due to the community estate;

and has such other powers as shall be necessary to preserve the

community property, discharge community obligations, and wind up

community affairs.

(b) If an affidavit stating that the affiant is the surviving

spouse and that no one has qualified as executor or administrator

of the estate of the deceased spouse is furnished to a person

owing money to the community estate for current wages at the time

of the death of the deceased spouse, the person making payment or

delivering to the affiant the deceased spouse's final paycheck

for wages, including unpaid sick pay or vacation pay, if any, is

released from liability to the same extent as if the payment or

delivery was made to a personal representative of the deceased

spouse. The person is not required to inquire into the truth of

the affidavit. The affiant to whom the payment or delivery is

made is answerable to any person having a prior right and is

accountable to any personal representative who is appointed. The

affiant is liable for any damage or loss to any person that

arises from a payment or delivery made in reliance on the

affidavit.

(c) This section does not affect the disposition of the property

of the deceased spouse.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 846, Sec. 17, eff. Sept. 1, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

301, Sec. 3, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 168. ACCOUNTING BY SURVIVOR. The survivor shall keep a

fair and full account and statement of all community debts and

expenses paid by him, and of the disposition made of the

community property; and, upon final partition of such estate,

shall deliver to the heirs, devisees or legatees of the deceased

spouse their interest in such estate, and the increase and

profits of the same, after deducting therefrom the proportion of

the community debts chargeable thereto, unavoidable losses,

necessary and reasonable expenses, and a reasonable commission

for the management of the same. The survivor may not be liable

for losses sustained by the estate, except when the survivor has

been guilty of gross negligence or bad faith.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1971, 62nd Leg., p. 982, ch. 173, Sec. 13, eff. Jan. 1,

1972.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

301, Sec. 4, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 176. REMARRIAGE OF SURVIVING SPOUSE. The remarriage of a

surviving spouse shall not terminate the surviving spouse's

powers as a surviving partner.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 39, ch. 24, Sec. 23, eff. Aug. 27,

1979.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

301, Sec. 5, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 177. DISTRIBUTION OF POWERS AMONG PERSONAL REPRESENTATIVES

AND SURVIVING SPOUSE. When a personal representative of the

estate of a deceased spouse has duly qualified, the personal

representative is authorized to administer, not only the separate

property of the deceased spouse, but also the community property

which was by law under the management of the deceased spouse

during the continuance of the marriage and all of the community

property that was by law under the joint control of the spouses

during the continuance of the marriage. The surviving spouse, as

surviving partner of the marital partnership, is entitled to

retain possession and control of all community property which was

legally under the sole management of the surviving spouse during

the continuance of the marriage and to exercise over that

property all the powers elsewhere in this part of this code

authorized to be exercised by the surviving spouse when there is

no administration pending on the estate of the deceased spouse.

The surviving spouse may by written instrument filed with the

clerk waive any right to exercise powers as community survivor,

and in such event the personal representative of the deceased

spouse shall be authorized to administer upon the entire

community estate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1971, 62nd Leg., p. 982, ch. 173, Sec. 13, eff. Jan. 1,

1972; Acts 2001, 77th Leg., ch. 10, Sec. 2, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

301, Sec. 6, eff. September 1, 2007.



CHAPTER VII. EXECUTORS AND ADMINISTRATORS

PROBATE CODE

CHAPTER VII. EXECUTORS AND ADMINISTRATORS

PART 1. APPOINTMENT AND ISSUANCE OF LETTERS

Text of article effective until January 01, 2014

Sec. 178. WHEN LETTERS TESTAMENTARY OR OF ADMINISTRATION SHALL BE

GRANTED. (a) Letters Testamentary. When a will has been

probated, the court shall, within twenty days thereafter, grant

letters testamentary, if permitted by law, to the executor or

executors appointed by such will, if any there be, or to such of

them as are not disqualified, and are willing to accept the trust

and qualify according to law.

(b) Letters of Administration. When a person shall die

intestate, or where no executor is named in a will, or where the

executor is dead or shall fail to accept and qualify within

twenty days after the probate of the will, or shall fail for a

period of thirty days after the death of the testator to present

the will for probate and the court finds there was no good cause

for not presenting the will for probate during that period, then

administration of the estate of such intestate, or administration

with the will annexed of the estate of such testator, shall be

granted, should administration appear to be necessary. No

administration of any estate shall be granted unless there exists

a necessity therefor, such necessity to be determined by the

court hearing the application. Such necessity shall be deemed to

exist if two or more debts exist against the estate, or if or

when it is desired to have the county court partition the estate

among the distributees, or if the administration is necessary to

receive or recover funds or other property due the estate, but

mention of these three instances of necessity for administration

shall not prevent the court from finding other instances of

necessity upon proof before it.

(c) Failure to Issue Letters Within Prescribed Time. Failure of a

court to issue letters testamentary within the twenty day period

prescribed by this Section shall not affect the validity of any

letters testamentary which are issued subsequent to such period,

in accordance with law.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1170, Sec. 7.02, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 179. OPPOSITION TO GRANT OF LETTERS OF ADMINISTRATION.

When application is made for letters of administration, any

interested person may at any time before the application is

granted, file the person's opposition thereto in writing, and may

apply for the grant of letters to the person or to any other

person; and, upon the trial, the court shall grant letters to

the person that may seem best entitled to them, having regard to

applicable provisions of this Code, without further notice than

that of the original application.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1170, Sec. 7.03, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 180. EFFECT OF FINDING THAT NO NECESSITY FOR ADMINISTRATION

EXISTS. When application is filed for letters of administration

and the court finds that there exists no necessity for

administration of the estate, the court shall recite in its order

refusing the application that no necessity for administration

exists. An order of the court containing such recital shall

constitute sufficient legal authority to all persons owing any

money, having custody of any property, or acting as registrar or

transfer agent of any evidence of interest, indebtedness,

property, or right belonging to the estate, and to persons

purchasing or otherwise dealing with the estate, for payment or

transfer to the distributees of the decedent, and such

distributees shall be entitled to enforce their right to such

payment or transfer by suit.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 181. ORDERS GRANTING LETTERS TESTAMENTARY OR OF

ADMINISTRATION. When letters testamentary or of administration

are granted, the court shall make an order to that effect, which

shall specify:

(a) The name of the testator or intestate; and

(b) The name of the person to whom the grant of letters is made;

and

(c) If bond is required, the amount thereof; and

(d) If any interested person shall apply to the court for the

appointment of an appraiser or appraisers, or if the court deems

an appraisal necessary, the name of not less than one nor more

than three disinterested persons appointed to appraise the estate

and return such appraisement to the court; and

(e) That the clerk shall issue letters in accordance with said

order when the person to whom said letters are granted shall have

qualified according to law.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1967, 60th Leg., p. 1815, ch. 697, Sec. 1, eff. Aug. 28,

1967; Acts 1969, 61st Leg., p. 1922, ch. 641, Sec. 10, eff. June

12, 1969.

Text of article effective until January 01, 2014

Sec. 182. WHEN CLERK SHALL ISSUE LETTERS. Whenever an executor

or administrator has been qualified in the manner required by

law, the clerk of the court granting the letters testamentary or

of administration shall forthwith issue and deliver the letters

to such executor or administrator. When two or more persons

qualify as executors or administrators, letters shall be issued

to each of them so qualifying.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 183. WHAT CONSTITUTES LETTERS. Letters testamentary or of

administration shall be a certificate of the clerk of the court

granting the same, attested by the seal of such court, and

stating that the executor or administrator, as the case may be,

has duly qualified as such as the law requires, the date of such

qualification, and the name of the deceased.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 186. LETTERS OR CERTIFICATE MADE EVIDENCE. Letters

testamentary or of administration or a certificate of the clerk

of the court which granted the same, under the seal of such

court, that said letters have been issued, shall be sufficient

evidence of the appointment and qualification of the personal

representative of an estate and of the date of qualification.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 28, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 187. ISSUANCE OF OTHER LETTERS. When letters have been

destroyed or lost, the clerk shall issue other letters in their

stead, which shall have the same force and effect as the original

letters. The clerk shall also issue any number of letters as and

when requested by the person or persons who hold such letters.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 188. RIGHTS OF THIRD PERSONS DEALING WITH EXECUTORS OR

ADMINISTRATORS. When an executor or administrator, legally

qualified as such, has performed any acts as such executor or

administrator in conformity with his authority and the law, such

acts shall continue to be valid to all intents and purposes, so

far as regards the rights of innocent purchasers of any of the

property of the estate from such executor or administrator, for a

valuable consideration, in good faith, and without notice of any

illegality in the title to the same, notwithstanding such acts or

the authority under which they were performed may afterward be

set aside, annulled, and declared invalid.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

PART 2. OATHS AND BONDS OF PERSONAL REPRESENTATIVES

Text of article effective until January 01, 2014

Sec. 189. HOW EXECUTORS AND ADMINISTRATORS SHALL QUALIFY. A

personal representative shall be deemed to have duly qualified

when he shall have taken and filed his oath and made the required

bond, had the same approved by the judge, and filed it with the

clerk. In case of an executor who is not required to make bond,

he shall be deemed to have duly qualified when he shall have

taken and filed his oath required by law.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 29, eff. Sept. 1, 1993.

Text of section as repealed by Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10 effective January 1, 2014

Sec. 190. OATHS OF EXECUTORS AND ADMINISTRATORS. (a) Executor,

or Administrator With Will Annexed. Before the issuance of

letters testamentary or of administration with the will annexed,

the person named as executor, or appointed administrator with the

will annexed, shall take and subscribe an oath in form

substantially as follows: "I do solemnly swear that the writing

which has been offered for probate is the last will of ______, so

far as I know or believe, and that I will well and truly perform

all the duties of executor of said will (or of administrator with

the will annexed, as the case may be) of the estate of said

______."

(b) Administrator. Before the issuance of letters of

administration, the person appointed administrator shall take and

subscribe an oath in form substantially as follows: "I do

solemnly swear that ______, deceased, died without leaving any

lawful will (or that the named executor in any such will is dead

or has failed to offer the same for probate, or to accept and

qualify as executor, within the time required, as the case may

be), so far as I know or believe, and that I will well and truly

perform all the duties of administrator of the estate of said

deceased."

(c) Temporary Administrator. Before the issuance of temporary

letters of administration, the person appointed temporary

administrator shall take and subscribe an oath in form

substantially as follows: "I do solemnly swear that I will well

and truly perform the duties of temporary administrator of the

estate of ______, deceased, in accordance with the law, and with

the order of the court appointing me such administrator."

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

602, Sec. 8

(d) Filing and Recording of Oaths. All such oaths may be taken

before any officer authorized to administer oaths, and shall be

filed with the clerk of the court granting the letters, and shall

be recorded in the judge's probate docket.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1170, Sec. 7.04, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

602, Sec. 8, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10(a), eff. January 1, 2014.

Text of article effective until January 01, 2014

Sec. 192. TIME FOR TAKING OATH AND GIVING BOND. The oath of a

personal representative may be taken and subscribed, or his bond

may be given and approved, at any time before the expiration of

twenty days after the date of the order granting letters

testamentary or of administration, as the case may be, or before

such letters shall have been revoked for a failure to qualify

within the time allowed. All such oaths may be taken before any

person authorized to administer oaths under the laws of this

State.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 30, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 194. BONDS OF PERSONAL REPRESENTATIVES OF ESTATES. Except

when bond is not required under the provisions of this Code,

before the issuance of letters testamentary or of administration,

the recipient of letters shall enter into bond conditioned as

required by law, payable to the county judge or probate judge of

the county in which the probate proceedings are pending and to

his successors in office. Such bonds shall bear the written

approval of either of such judges in his official capacity, and

shall be executed and approved in accordance with the following

rules:

1. Court to Fix Penalty. The penalty of the bond shall be fixed

by the judge, in an amount deemed sufficient to protect the

estate and its creditors, as hereinafter provided.

2. Bond to Protect Creditors Only, When. If the person to whom

letters testamentary or of administration is granted is also

entitled to all of the decedent's estate, after payment of debts,

the bond shall be in an amount sufficient to protect creditors

only, notwithstanding the rules applicable generally to bonds of

personal representatives of estates.

3. Before Fixing Penalty, Court to Hear Evidence. In any case

where a bond is, or shall be, required of a personal

representative of an estate, the court shall, before fixing the

penalty of the bond, hear evidence and determine:

(a) The amount of cash on hand and where deposited, and the

amount of cash estimated to be needed for administrative

purposes, including operation of a business, factory, farm or

ranch owned by the estate, and expenses of administration for one

(1) year; and

(b) The revenue anticipated to be received in the succeeding

twelve (12) months from dividends, interest, rentals, or use of

real or personal property belonging to the estate and the

aggregate amount of any installments or periodical payments to be

collected; and

(c) The estimated value of certificates of stock, bonds, notes,

or securities of the estate or ward, the name of the depository,

if any, in which said assets are held for safekeeping, the face

value of life insurance or other policies payable to the person

on whose estate administration is sought, or to such estate, and

such other personal property as is owned by the estate, or by one

under disability; and

(d) The estimated amount of debts due and owing by the estate or

ward.

4. Penalty of Bond. The penalty of the bond shall be fixed by the

judge in an amount equal to the estimated value of all personal

property belonging to the estate, or to the person under

disability, together with an additional amount to cover revenue

anticipated to be derived during the succeeding twelve (12)

months from interest, dividends, collectible claims, the

aggregate amount of any installments or periodical payments

exclusive of income derived or to be derived from federal social

security payments, and rentals for use of real and personal

property; provided, that the penalty of the original bond shall

be reduced in proportion to the amount of cash or value of

securities or other assets authorized or required to be deposited

or placed in safekeeping by order of court, or voluntarily made

by the representative or by his sureties as hereinafter provided

in Subdivisions 6 and 7 hereof.

5. Agreement as to Deposit of Assets. It shall be lawful, and the

court may require such action when deemed in the best interest of

an estate, for a personal representative to agree with the surety

or sureties, either corporate or personal, for the deposit of any

or all cash, and safekeeping of other assets of the estate in a

financial institution as defined by Section 201.101, Finance

Code, with its main office or a branch office in this state and

qualified to act as a depository in this State under the laws of

this State or of the United States, if such deposit is otherwise

proper, in such manner as to prevent the withdrawal of such

moneys or other assets without the written consent of the surety,

or an order of the court made on such notice to the surety as the

court shall direct. No such agreement shall in any manner release

from or change the liability of the principal or sureties as

established by the terms of the bond.

6. Deposits Authorized or Required, When. Cash or securities or

other personal assets of an estate or which an estate is entitled

to receive may, and if deemed by the court in the best interest

of such estate shall, be deposited or placed in safekeeping as

the case may be, in one or more of the depositories hereinabove

described upon such terms as shall be prescribed by the court.

The court in which the proceedings are pending, upon its own

motion, or upon written application of the representative or of

any other person interested in the estate may authorize or

require additional assets of the estate then on hand or as they

accrue during the pendency of the probate proceedings to be

deposited or held in safekeeping as provided above. The amount of

the bond of the personal representative shall be reduced in

proportion to the cash so deposited, or the value of the

securities or other assets placed in safekeeping. Such cash so

deposited, or securities or other assets held in safekeeping, or

portions thereof, may be withdrawn from a depository only upon

order of the court, and the bond of the personal representative

shall be increased in proportion to the amount of cash or the

value of securities or other assets so authorized to be

withdrawn.

7. Representative May Deposit Cash or Securities of His Own in

Lieu of Bond. It shall be lawful for the personal representative

of an estate, in lieu of giving surety or sureties on any bond

which shall be required of him, or for the purpose of reducing

the amount of such bond, to deposit out of his own assets cash or

securities acceptable to the court, with a depository such as

named above or with any other corporate depository approved by

the court, if such deposit is otherwise proper, said deposit to

be equal in amount or value to the amount of the bond required,

or the bond reduced by the value of assets so deposited.

8. Rules Applicable to Making and Handling Deposits in Lieu of

Bond or to Reduce Penal Sum of Bond. (a) A receipt for a deposit

in lieu of surety or sureties shall be issued by the depository,

showing the amount of cash or, if securities, the amount and

description thereof, and agreeing not to disburse or deliver the

same except upon receipt of a certified copy of an order of the

court in which the proceedings are pending, and such receipt

shall be attached to the representative's bond and be delivered

to and filed by the county clerk after approval by the judge.

(b) The amount of cash or securities on deposit may be increased

or decreased, by order of the court from time to time, as the

interest of the estate shall require.

(c) Deposits in lieu of sureties on bonds, whether of cash or

securities, may be withdrawn or released only on order of a court

having jurisdiction.

(d) Creditors shall have the same rights against the

representative and such deposits as are provided for recovery

against sureties on a bond.

(e) The court may on its own motion, or upon written application

by the representative or by any other person interested in the

estate, require that adequate bond be given by the representative

in lieu of such deposit, or authorize withdrawal of the deposit

and substitution of a bond with sureties therefor. In either

case, the representative shall file a sworn statement showing the

condition of the estate, and unless the same be filed within

twenty (20) days after being personally served with notice of the

filing of an application by another, or entry of the court's

motion, he shall be subject to removal as in other cases. The

deposit may not be released or withdrawn until the court has been

satisfied as to the condition of the estate, has determined the

amount of bond, and has received and approved the bond.

9. Withdrawal of Deposits When Estate Closed. Upon the closing of

an estate, any such deposit or portion thereof remaining on hand,

whether of the assets of the representative, or of the assets of

the estate, or of the surety, shall be released by order of court

and paid over to the person or persons entitled thereto. No writ

of attachment or garnishment shall lie against the deposit,

except as to claims of creditors of the estate being

administered, or persons interested therein, including

distributees and wards, and then only in the event distribution

has been ordered by the court, and to the extent only of such

distribution as shall have been ordered.

10. Who May Act as Sureties. The surety or sureties on said bonds

may be authorized corporate sureties, or personal sureties.

11. Procedure When Bond Exceeds Fifty Thousand Dollars ($50,000).

When any such bond shall exceed Fifty Thousand Dollars ($50,000)

in penal sum, the court may require that such bond be signed by

two (2) or more authorized corporate sureties, or by one such

surety and two (2) or more good and sufficient personal sureties.

The estate shall pay the cost of a bond with corporate sureties.

12. Qualifications of Personal Sureties. If the sureties be

natural persons, there shall not be less than two (2), each of

whom shall make affidavit in the manner prescribed in this Code,

and the judge shall be satisfied that he owns property within

this State, over and above that exempt by law, sufficient to

qualify as a surety as required by law. Except as provided by

law, only one surety is required if the surety is an authorized

corporate surety; provided, a personal surety, instead of making

affidavit, or creating a lien on specific real estate when such

is required, may, in the same manner as a personal

representative, deposit his own cash or securities, in lieu of

pledging real property as security, subject, so far as

applicable, to the provisions covering such deposits when made by

personal representatives.

13. Bonds of Temporary Appointees. In case of a temporary

administrator, the bond shall be in such sum as the judge shall

direct.

14. Increased or Additional Bonds When Property Sold, Rented,

Leased for Mineral Development, or Money Borrowed or Invested.

The provisions in this Section with respect to deposit of cash

and safekeeping of securities shall cover, so far as they may be

applicable, the orders to be entered by the court when real or

personal property of an estate has been authorized to be sold or

rented, or money borrowed thereon, or when real property, or an

interest therein, has been authorized to be leased for mineral

development or subjected to unitization, the general bond having

been found insufficient.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1957, 55th Leg., p. 53, ch. 31, Sec. 6(b), eff. Aug. 22,

1957; Acts 1971, 62nd Leg., p. 983, ch. 173, Sec. 14, eff. Jan.

1, 1972; Acts 1979, 66th Leg., p. 1754, ch. 713, Sec. 25, eff.

Aug. 27, 1979; Acts 1993, 73rd Leg., ch. 957, Sec. 31, eff. Sept.

1, 1993; Acts 1999, 76th Leg., ch. 344, Sec. 6.003, eff; Sept; 1,

1999.

Text of article effective until January 01, 2014

Sec. 195. WHEN NO BOND REQUIRED. (a) By Will. Whenever any will

probated in a Texas court directs that no bond or security be

required of the person or persons named as executors, the court

finding that such person or persons are qualified, letters

testamentary shall be issued to the persons so named, without

requirement of bond.

(b) Corporate Fiduciary Exempted From Bond. If a personal

representative is a corporate fiduciary, as said term is defined

in this Code, no bond shall be required.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1995, 74th Leg., ch. 1039, Sec. 12, eff. Sept. 1, 1995.

Text of article effective until January 01, 2014

Sec. 196. FORM OF BOND. The following form, or the same in

substance, may be used for the bonds of personal representatives:

"The State of Texas

"County of ______

"Know all men by these presents that we, A. B., as principal, and

E. F., as sureties, are held and firmly bound unto the county (or

probate) judge of the County of ______, and his successors in

office, in the sum of ______ Dollars; conditioned that the above

bound A. B., who has been appointed executor of the last will and

testament of J. C., deceased (or has been appointed by the said

judge of ______ County, administrator with the will annexed of

the estate of J. C., deceased, or has been appointed by the said

judge of ______ County, administrator of the estate of J. C.,

deceased, or has been appointed by the said judge of ______

County, temporary administrator of the estate of J. C., deceased,

as the case may be), shall well and truly perform all of the

duties required of him by law under said appointment."

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 32, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 197. BONDS TO BE FILED. All bonds required by preceding

provisions of this Code shall be subscribed by both principals

and sureties, and, when approved by the court, be filed with the

clerk.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 198. BONDS OF JOINT REPRESENTATIVES. When two or more

persons are appointed representatives of the same estate or

person and are required by the provisions of this Code or by the

court to give a bond, the court may require either a separate

bond from each or one joint bond from all of them.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 199. BONDS OF MARRIED PERSONS. When a married person is

appointed personal representative, the person may, jointly with,

or without, his or her spouse, execute such bond as the law

requires; and such bond shall bind the person's separate estate,

but shall bind his or her spouse only if signed by the spouse.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 39, ch. 24, Sec. 24, eff. Aug. 27,

1979.

Text of article effective until January 01, 2014

Sec. 200. BOND OF MARRIED PERSON UNDER EIGHTEEN YEARS OF AGE.

When a person under eighteen years of age who is or has been

married shall accept and qualify as executor or administrator,

any bond required to be executed by him shall be as valid and

binding for all purposes as if he were of lawful age.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1975, 64th Leg., p. 105, ch. 45, Sec. 3, eff. Sept. 1,

1975; Acts 1993, 73rd Leg., ch. 957, Sec. 33, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 201. (A) AFFIDAVIT OF PERSONAL SURETY; (B) LIEN ON SPECIFIC

PROPERTY, WHEN REQUIRED; (C) SUBORDINATION OF LIEN AUTHORIZED.

(a) Affidavit of Personal Surety. Before the judge may consider a

bond with personal sureties, each person offered as surety shall

execute an affidavit stating the amount of his assets, reachable

by creditors, of a value over and above his liabilities, the

total of the worth of such sureties to be equal to at least

double the amount of the bond, and such affidavit shall be

presented to the judge for his consideration and, if approved,

shall be attached to and form part of the bond.

(b) Lien on Specific Property, When Required. If the judge finds

that the estimated value of personal property of the estate which

cannot be deposited or held in safekeeping as hereinabove

provided is such that personal sureties cannot be accepted

without the creation of a specific lien on real property of such

sureties, he shall enter an order requiring that each surety

designate real property owned by him within this State subject to

execution, of a value over and above all liens and unpaid taxes,

equal at least to the amount of the bond, giving an adequate

legal description of such property, all of which shall be

incorporated in an affidavit by the surety, approved by the

judge, and be attached to and form part of the bond. If

compliance with such order is not had, the judge may in his

discretion require that the bond be signed by an authorized

corporate surety, or by such corporate surety and two (2) or more

personal sureties.

(c) Subordination of Lien Authorized. If a personal surety who

has been required to create a lien on specific real estate

desires to lease such property for mineral development, he may

file his written application in the court in which the

proceedings are pending, requesting subordination of such lien to

the proposed lease, and the judge of such court may, in his

discretion, enter an order granting such application. A certified

copy of such order, filed and recorded in the deed records of the

proper county, shall be sufficient to subordinate such lien to

the rights of a lessee, in the proposed lease.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1957, 55th Leg., p. 53, ch. 31, Sec. 6(c).

Text of article effective until January 01, 2014

Sec. 202. BOND AS LIEN ON REAL PROPERTY OF SURETY. When a

personal surety has been required by the court to create a lien

on specific real property as a condition of his acceptance as

surety on a bond, a lien on the real property of the surety in

this State which is described in the affidavit of the surety, and

only upon such property, shall arise as security for the

performance of the obligation of the bond. The clerk of the court

shall, before letters are issued to the representative, cause to

be mailed to the office of the county clerk of each county in

which is located any real property as set forth in the affidavit

of the surety, a statement signed by the clerk, giving a

sufficient description of such real property, the name of the

principal and sureties, the amount of the bond, and the name of

the estate and the court in which the bond is given. The county

clerk to whom such statement is sent shall record the same in the

deed records of the county. All such recorded statements shall be

duly indexed in such manner that the existence and character of

the liens may conveniently be determined, and such recording and

indexing of such statement shall constitute and be constructive

notice to all persons of the existence of such lien on such real

property situated in such county, effective as of date of such

indexing.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1957, 55th Leg., p. 53, ch. 31, Sec. 6(d).

Text of article effective until January 01, 2014

Sec. 203. WHEN NEW BOND MAY BE REQUIRED. A personal

representative may be required to give a new bond in the

following cases:

(a) When the sureties upon the bond, or any one of them, shall

die, remove beyond the limits of the state, or become insolvent;

or

(b) When, in the opinion of the court, the sureties upon any such

bond are insufficient; or

(c) When, in the opinion of the court, any such bond is

defective; or

(d) When the amount of any such bond is insufficient; or

(e) When the sureties, or any one of them, petitions the court to

be discharged from future liability upon such bond; or

(f) When the bond and the record thereof have been lost or

destroyed.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 204. DEMAND FOR NEW BOND BY INTERESTED PERSON. Any person

interested in an estate may, upon application in writing filed

with the county clerk of the county where the probate proceedings

are pending, alleging that the bond of the personal

representative is insufficient or defective, or has been,

together with the record thereof, lost or destroyed, cause such

representative to be cited to appear and show cause why he should

not give a new bond.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 205. JUDGE TO REQUIRE NEW BOND. When it shall be known to

him that any such bond is in any respect insufficient or that it

has, together with the record thereof, been lost or destroyed,

the judge shall:

(1) without delay and without notice enter an order requiring

the representative to give a new bond; or

(2) without delay cause the representative to be cited to show

cause why he should not give a new bond.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

683, Sec. 1, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 206. ORDER REQUIRING NEW BOND. (a) The order entered

under Section 205(1) of this code must state the reasons for

requiring a new bond, the amount of the new bond, and the time

within which the new bond must be given, which may not be earlier

than the 10th day after the date of the order. If the personal

representative opposes the order, the personal representative may

demand a hearing on the order. The hearing must be held before

the expiration of the time within which the new bond must be

given.

(b) Upon the return of a citation ordering a personal

representative to show cause why he should not give a new bond,

the judge shall, on the day named therein for the hearing of the

matter, proceed to inquire into the sufficiency of the reasons

for requiring a new bond; and, if satisfied that a new bond

should be required, he shall enter an order to that effect,

stating in such order the amount of such new bond, and the time

within which it shall be given, which shall not be later than

twenty days from the date of such order.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

683, Sec. 1, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 207. ORDER SUSPENDS POWERS OF PERSONAL REPRESENTATIVE. When

a personal representative is required to give a new bond, the

order requiring such bond shall have the effect to suspend his

powers, and he shall not thereafter pay out any money of said

estate or do any other official act, except to preserve the

property of the estate, until such new bond has been given and

approved.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 208. DECREASE IN AMOUNT OF BOND. A personal representative

required to give bond may at any time file with the clerk a

written application to the court to have his bond reduced.

Forthwith the clerk shall issue and cause to be posted notice to

all persons interested and to the surety or sureties on the bond,

apprising them of the fact and nature of the application and of

the time when the judge will hear the application. The judge, in

his discretion, upon the submission of proof that a smaller bond

than the one in effect will be adequate to meet the requirements

of the law and protect the estate, and upon the approval of an

accounting filed at the time of the application, may permit the

filing of a new bond in a reduced amount.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 209. DISCHARGE OF SURETIES UPON EXECUTION OF NEW BOND. When

a new bond has been given and approved, an order shall be entered

discharging the sureties upon the former bond from all liability

for the future acts of the principal.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 210. RELEASE OF SURETIES BEFORE ESTATE FULLY ADMINISTERED.

The sureties upon the bond of a personal representative, or any

one of them, may at any time file with the clerk a petition to

the court in which the proceedings are pending, praying that such

representative be required to give a new bond and that

petitioners be discharged from all liability for the future acts

of such representative; whereupon, such representative shall be

cited to appear and give a new bond.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 211. RELEASE OF LIEN BEFORE ESTATE FULLY ADMINISTERED. If a

personal surety who has given a lien on specific real property as

security applies to the court to have the lien released, the

court shall order the release requested, if the court is

satisfied that the bond is sufficient without the lien on such

property, or if sufficient other real or personal property of the

surety is substituted on the same terms and conditions required

for the lien which is to be released. If such personal surety who

requests the release of the lien does not offer a lien on other

real or personal property, and if the court is not satisfied of

the sufficiency of the bond without the substitution of other

property, the court shall order the personal representative to

appear and give a new bond.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 212. RELEASE OF RECORDED LIEN ON SURETY'S PROPERTY. A

certified copy of the court's order describing the property, and

releasing the lien, filed with the county clerk of the county

where the property is located, and recorded in the deed records,

shall have the effect of cancelling the lien on such property.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 213. REVOCATION OF LETTERS FOR FAILURE TO GIVE BOND. If at

any time a personal representative fails to give bond as required

by the court, within the time fixed by this Code, another person

may be appointed in his stead.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 214. EXECUTOR WITHOUT BOND REQUIRED TO GIVE BOND. Where no

bond is required of an executor appointed by will, any person

having a debt, claim, or demand against the estate, to the

justice of which oath has been made by himself, his agent, or

attorney, or any other person interested in such estate, whether

in person or as the representative of another, may file a

complaint in writing in the court where such will is probated,

and the court shall thereupon cite such executor to appear and

show cause why he should not be required to give bond.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 34, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 215. ORDER REQUIRING BOND. Upon hearing such complaint, if

it appears to the court that such executor is wasting,

mismanaging, or misapplying such estate, and that thereby a

creditor may probably lose his debt, or that thereby some

person's interest in the estate may be diminished or lost, the

court shall enter an order requiring such executor to give bond

within ten days from the date of such order.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 34, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 216. BOND IN SUCH CASE. Such bond shall be for an amount

sufficient to protect the estate and its creditors, to be

approved by, and payable to, the judge, conditioned that said

executor will well and truly administer such estate, and that he

will not waste, mismanage, or misapply the same.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 34, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 217. FAILURE TO GIVE BOND. Should the executor fail to give

such bond within ten days after the order requiring him to do so,

then if the judge does not extend the time, he shall, without

citation, remove such executor and appoint some competent person

in his stead who shall administer the estate according to the

provisions of such will or the law, and who, before he enters

upon the administration of said estate, shall take the oath

required of an administrator with the will annexed, and shall

give bond in the same manner and in the same amount provided in

this Code for the issuance of original letters of administration.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 34, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 218. BONDS NOT VOID UPON FIRST RECOVERY. The bonds of

personal representative shall not become void upon the first

recovery, but may be put in suit and prosecuted from time to time

until the whole amount thereof shall have been recovered.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

PART 3. REVOCATION OF LETTERS, DEATH, RESIGNATION, AND REMOVAL

Text of article effective until January 01, 2014

Sec. 220. APPOINTMENT OF SUCCESSOR REPRESENTATIVE. (a) Because

of Death, Resignation or Removal. When a person duly appointed a

personal representative fails to qualify, or, after qualifying,

dies, resigns, or is removed, the court may, upon application

appoint a successor if there be necessity therefor, and such

appointment may be made prior to the filing of, or action upon, a

final accounting. In case of death, the legal representatives of

the deceased person shall account for, pay, and deliver to the

person or persons legally entitled to receive the same, all the

property of every kind belonging to the estate entrusted to his

care, at such time and in such manner as the court shall order.

Upon the finding that a necessity for the immediate appointment

of a successor representative exists, the court may appoint such

successor without citation or notice.

(b) Because of Existence of Prior Right. Where letters have been

granted to one, and another whose right thereto is prior and who

has not waived such right and is qualified, applies for letters,

the letters previously granted shall be revoked and other letters

shall be granted to the applicant.

(c) When Named Executor Becomes an Adult. If one named in a will

as executor is not an adult when the will is probated and letters

in any capacity have been granted to another, such nominated

executor, upon proof that he has become an adult and is not

otherwise disqualified, shall be entitled to have such former

letters revoked and appropriate letters granted to him. And if

the will names two or more persons as executor, any one or more

of whom are minors when such will is probated, and letters have

been issued to such only as are adults, said minor or minors,

upon becoming adults, if not otherwise disqualified, shall be

permitted to qualify and receive letters.

(d) Upon Return of Sick or Absent Executor. If one named in a

will as executor was sick or absent from the State when the

testator died, or when the will was proved, and therefore could

not present the will for probate within thirty days after the

testator's death, or accept and qualify as executor within twenty

days after the probate of the will, he may accept and qualify as

executor within sixty days after his return or recovery from

sickness, upon proof to the court that he was absent or ill; and,

if the letters have been issued to others, they shall be revoked.

(e) When Will Is Discovered After Administration Granted. If it

is discovered after letters of administration have been issued

that the deceased left a lawful will, the letters shall be

revoked and proper letters issued to the person or persons

entitled thereto.

(f) When Application and Service Necessary. Except when otherwise

expressly provided in this Code, letters shall not be revoked and

other letters granted except upon application, and after personal

service of citation on the person, if living, whose letters are

sought to be revoked, that he appear and show cause why such

application should not be granted.

(g) Payment or Tender of Money Due During Vacancy. Money or other

thing of value falling due to an estate while the office of the

personal representative is vacant may be paid, delivered, or

tendered to the clerk of the court for credit of the estate, and

the debtor, obligor, or payor shall thereby be discharged of the

obligation for all purposes to the extent and purpose of such

payment or tender. If the clerk accepts such payment or tender,

he shall issue a proper receipt therefor.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1969, 61st Leg., p. 1922, ch. 641, Sec. 11, eff. June 12,

1969; Acts 1993, 73rd Leg., ch. 957, Sec. 35, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 221. RESIGNATION. (a) Application to Resign. A personal

representative who wishes to resign his trust shall file with the

clerk his written application to the court to that effect,

accompanied by a full and complete exhibit and final account,

duly verified, showing the true condition of the estate entrusted

to his care.

(b) Successor Representatives. If the necessity exists, the court

may immediately accept a resignation and appoint a successor, but

shall not discharge the person resigning, or release him or the

sureties on his bond until final order or judgment shall have

been rendered on his final account.

(c) Citation. Upon the filing of an application to resign,

supported by exhibit and final account, the clerk shall call the

application to the attention of the judge, who shall set a date

for a hearing upon the matter. The clerk shall then issue a

citation to all interested persons, showing that proper

application has been filed, and the time and place set for

hearing, at which time said persons may appear and contest the

exhibit and account. The citation shall be posted, unless the

court directs that it be published.

(d) Hearing. At the time set for hearing, unless it has been

continued by the court, if the court finds that citation has been

duly issued and served, he shall proceed to examine such exhibit

and account, and hear all evidence for and against the same, and

shall, if necessary, restate, and audit and settle the same. If

the court is satisfied that the matters entrusted to the

applicant have been handled and accounted for in accordance with

law, he shall enter an order of approval, and require that the

estate remaining in the possession of the applicant, if any, be

delivered to the person or persons entitled by law to receive it.

(e) Requisites of Discharge. No resigning personal representative

shall be discharged until the application has been heard, the

exhibit and account examined, settled, and approved, and until he

has satisfied the court that he has delivered the estate, if

there be any remaining in his possession, or has complied with

all lawful orders of the court with relation to his trust.

(f) Final Discharge. When the resigning applicant has complied in

all respects with the orders of the court, an order shall be made

accepting the resignation, discharging the applicant, and, if he

is under bond, his sureties.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 36, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 221A. CHANGE OF RESIDENT AGENT. (a) A personal

representative may change its resident agent to accept service of

process in a probate proceeding or other action relating to the

estate by filing a statement of the change titled "Designation of

Successor Resident Agent" with the court in which the probate

proceeding is pending. The statement must contain the names and

addresses of the:

(1) personal representative;

(2) resident agent; and

(3) successor resident agent.

(b) The designation of a successor resident agent made in a

statement filed under this section takes effect on the date on

which the statement is filed with the court.

Added by Acts 1999, 76th Leg., ch. 855, Sec. 7, eff. Sept. 1,

1999.

Text of article effective until January 01, 2014

Sec. 221B. RESIGNATION OF RESIDENT AGENT. (a) A resident agent

of a personal representative may resign as the resident agent by

giving notice to the personal representative and filing with the

court in which the probate proceeding is pending a statement

titled "Resignation of Resident Agent" that:

(1) contains the name of the personal representative;

(2) contains the address of the personal representative most

recently known by the resident agent;

(3) states that notice of the resignation has been given to the

personal representative and that the personal representative has

not designated a successor resident agent; and

(4) contains the date on which the notice of the resignation was

given to the personal representative.

(b) The resident agent shall send, by certified mail, return

receipt requested, a copy of a resignation statement filed under

Subsection (a) of this section to:

(1) the personal representative at the address most recently

known by the agent; and

(2) each party in the case or the party's attorney or other

designated representative of record.

(c) The resignation of a resident agent takes effect on the date

on which the court enters an order accepting the agent's

resignation. A court may not enter an order accepting the agent's

resignation unless the agent complies with the requirements of

this section.

Added by Acts 1999, 76th Leg., ch. 855, Sec. 7, eff. Sept. 1,

1999.

Text of article effective until January 01, 2014

Sec. 222. REMOVAL. (a) Without Notice. (1) The court, on its own

motion or on motion of any interested person, and without notice,

may remove any personal representative, appointed under

provisions of this Code, who:

(A) Neglects to qualify in the manner and time required by law;

(B) Fails to return within ninety days after qualification,

unless such time is extended by order of the court, an inventory

of the property of the estate and list of claims that have come

to his knowledge;

(C) Having been required to give a new bond, fails to do so

within the time prescribed;

(D) Absents himself from the State for a period of three months

at one time without permission of the court, or removes from the

State;

(E) Cannot be served with notices or other processes because of

the fact that the:

(i) personal representative's whereabouts are unknown;

(ii) personal representative is eluding service; or

(iii) personal representative is a nonresident of this state who

does not have a resident agent to accept service of process in

any probate proceeding or other action relating to the estate; or

(F) Has misapplied, embezzled, or removed from the State, or is

about to misapply, embezzle, or remove from the State, all or any

part of the property committed to the personal representative's

care.

(2) The court may remove a personal representative under

Paragraph (F), Subdivision (1), of this subsection only on the

presentation of clear and convincing evidence given under oath.

(b) With Notice. The court may remove a personal representative

on its own motion, or on the complaint of any interested person,

after the personal representative has been cited by personal

service to answer at a time and place fixed in the notice, when:

(1) Sufficient grounds appear to support belief that the

personal representative has misapplied, embezzled, or removed

from the state, or that the personal representative is about to

misapply, embezzle, or remove from the state, all or any part of

the property committed to the personal representative's care;

(2) The personal representative fails to return any account

which is required by law to be made;

(3) The personal representative fails to obey any proper order

of the court having jurisdiction with respect to the performance

of the personal representative's duties;

(4) The personal representative is proved to have been guilty of

gross misconduct, or mismanagement in the performance of the

personal representative's duties;

(5) The personal representative becomes an incapacitated person,

or is sentenced to the penitentiary, or from any other cause

becomes incapable of properly performing the duties of the

personal representative's trust;

(6) As executor or administrator, the personal representative

fails to make a final settlement within three years after the

grant of letters, unless the time be extended by the court upon a

showing of sufficient cause supported by oath; or

(7) As executor or administrator, the personal representative

fails to timely file the affidavit or certificate required by

Section 128A of this code.

(c) Order of Removal. The order of removal shall state the cause

thereof. It shall require that any letters issued to the one

removed shall, if he has been personally served with citation, be

surrendered, and that all such letters be cancelled of record,

whether delivered or not. It shall further require, as to all the

estate remaining in the hands of a removed person, delivery

thereof to the person or persons entitled thereto, or to one who

has been appointed and has qualified as successor representative.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1969, 61st Leg., p. 1922, ch. 641, Sec. 11, eff. June 12,

1969; Acts 1989, 71st Leg., ch. 1035, Sec. 11, eff. Sept. 1,

1989; Acts 1993, 73rd Leg., ch. 905, Sec. 11, eff. Sept. 1, 1993;

Acts 1993, 73rd Leg., ch. 957, Sec. 37, eff. Sept. 1, 1993; Acts

1995, 74th Leg., ch. 1039, Sec. 13, eff. Sept. 1, 1995; Acts

1999, 76th Leg., ch. 855, Sec. 8, eff; Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

801, Sec. 4, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 222A. REINSTATEMENT AFTER REMOVAL. (a) Not later than the

10th day after the date the court signs the order of removal, a

personal representative who is removed under Subsection (a)(1)(F)

or (G), Section 222, of this code may file an application with

the court for a hearing to determine whether the personal

representative should be reinstated.

(b) On the filing of an application for a hearing under this

section, the court clerk shall issue a notice stating that the

application for reinstatement was filed, the name of the

decedent, and the name of the applicant. The clerk shall issue

the notice to the applicant and to the successor representative

of the decedent's estate. The notice must cite all persons

interested in the estate to appear at the time and place stated

in the notice if they wish to contest the application.

(c) If, at the conclusion of a hearing under this section, the

court is satisfied by a preponderance of the evidence that the

applicant did not engage in the conduct that directly led to the

applicant's removal, the court shall set aside an order

appointing a successor representative, if any, and shall enter an

order reinstating the applicant as personal representative of the

ward or estate.

(d) If the court sets aside the appointment of a successor

representative under this section, the court may require the

successor representative to prepare and file, under oath, an

accounting of the estate and to detail the disposition the

successor has made of the property of the estate.

Added by Acts 1993, 73rd Leg., ch. 905, Sec. 12, eff. Sept. 1,

1993.

Subsec. (b) amended by Acts 2003, 78th Leg., ch. 1060, Sec. 12,

eff. Sept. 1, 2003.

PART 4. SUBSEQUENT PERSONAL REPRESENTATIVES

Text of article effective until January 01, 2014

Sec. 223. FURTHER ADMINISTRATION WITH OR WITHOUT WILL ANNEXED.

Whenever any estate is unrepresented by reason of the death,

removal, or resignation of the personal representative of such

estate, the court shall grant further administration of the

estate when necessary, and with the will annexed where there is a

will, upon application therefor by a qualified person interested

in the estate. Such appointments shall be made on notice and

after hearing, as in case of original appointments, except that

when the court finds that there is a necessity for the immediate

appointment of a successor representative, such successor may be

appointed upon application but without citation or notice.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1969, 61st Leg., p. 1922, ch. 641, Sec. 11, eff. June 12,

1969.

Text of article effective until January 01, 2014

Sec. 224. SUCCESSORS SUCCEED TO PRIOR RIGHTS, POWERS, AND DUTIES.

When a representative of the estate not administered succeeds

another, he shall be clothed with all rights, powers, and duties

of his predecessor, except such rights and powers conferred on

the predecessor by will which are different from those conferred

by this Code on personal representatives generally. Subject to

this exception, the successor shall proceed to administer such

estate in like manner as if his administration were a

continuation of the former one. He shall be required to account

for all the estate which came into the hands of his predecessor

and shall be entitled to any order or remedy which the court has

power to give in order to enforce the delivery of the estate and

the liability of the sureties of his predecessor for so much as

is not delivered. He shall be excused from accounting for such of

the estate as he has failed to recover after due diligence.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 225. ADDITIONAL POWERS OF SUCCESSOR APPOINTEE. In addition,

such appointee may make himself, and may be made, a party to

suits prosecuted by or against his predecessors. He may settle

with the predecessor, and receive and receipt for all such

portion of the estate as remains in his hands. He may bring suit

on the bond or bonds of the predecessor in his own name and

capacity, for all the estate that came into the hands of the

predecessor and has not been accounted for by him.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 226. SUBSEQUENT EXECUTORS ALSO SUCCEED TO PRIOR RIGHTS AND

DUTIES. Whenever an executor shall accept and qualify after

letters of administration shall have been granted upon the

estate, such executor shall, in like manner, succeed to the

previous administrator, and he shall administer the estate in

like manner as if his administration were a continuation of the

former one, subject, however, to any legal directions of the

testator contained in the will in relation to the estate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 38, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 227. SUCCESSORS RETURN OF INVENTORY, APPRAISEMENT, AND LIST

OF CLAIMS. An appointee who has been qualified to succeed to a

prior personal representative shall make and return to the court

an inventory, appraisement, and list of claims of the estate,

within ninety days after being qualified, in like manner as is

required of original appointees; and he shall also in like manner

return additional inventories, appraisements, and lists of

claims. In all orders appointing successor representatives of

estates, the court shall appoint appraisers as in original

appointments upon the application of any person interested in the

estate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1969, 61st Leg., p. 1922, ch. 641, Sec. 11, eff. June 12,

1969.

PART 5. GENERAL POWERS OF PERSONAL REPRESENTATIVES

Text of article effective until January 01, 2014

Sec. 230. CARE OF PROPERTY OF ESTATES. The executor or

administrator shall take care of the property of the estate of

his testator or intestate as a prudent man would take of his own

property, and if there be any buildings belonging to the estate,

he shall keep the same in good repair, extraordinary casualties

excepted, unless directed not to do so by an order of the court.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1975, 64th Leg., p. 268, ch. 114, Sec. 1, eff. April 30,

1975; Acts 1993, 73rd Leg., ch. 957, Sec. 39, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 232. REPRESENTATIVE OF ESTATE SHALL TAKE POSSESSION OF

PERSONAL PROPERTY AND RECORDS. The personal representative of an

estate, immediately after receiving letters, shall collect and

take into possession the personal property, record books, title

papers, and other business papers of the estate, and all such in

his possession shall be delivered to the person or persons

legally entitled thereto when the administration has been closed

or a successor has received letters.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 233. COLLECTION OF CLAIMS AND RECOVERY OF PROPERTY. (a)

Every personal representative of an estate shall use ordinary

diligence to collect all claims and debts due the estate and to

recover possession of all property of the estate to which its

owners have claim or title, provided there is a reasonable

prospect of collecting such claims or of recovering such

property. If he wilfully neglects to use such diligence, he and

the sureties on his bond shall be liable, at the suit of any

person interested in the estate, for the use of the estate, for

the amount of such claims or the value of such property as has

been lost by such neglect.

(b) Except as provided by Subsection (c) of this section, a

personal representative may enter into a contract to convey, or

may convey, a contingent interest in any property sought to be

recovered, not exceeding one-third thereof, for services of

attorneys, subject only to approval of the court in which the

estate is being administered.

(c) A personal representative, including an independent executor

or independent administrator, may convey or contract to convey

for services of an attorney a contingent interest that exceeds

one-third of the property sought to be recovered under this

section only on the approval of the court in which the estate is

being administered. The court must approve a contract entered

into or conveyance made under this section before an attorney

performs any legal services. A contract entered into or

conveyance made in violation of this section is void, unless the

court ratifies or reforms the contract or documents relating to

the conveyance to the extent necessary to cause the contract or

conveyance to meet the requirements of this section.

(d) In approving a contract or conveyance under Subsection (b) or

(c) of this section for services of an attorney, the court shall

consider:

(1) the time and labor that will be required, the novelty and

difficulty of the questions to be involved, and the skill that

will be required to perform the legal services properly;

(2) the fee customarily charged in the locality for similar legal

services;

(3) the value of property recovered or sought to be recovered by

the personal representative under this section;

(4) the benefits to the estate that the attorney will be

responsible for securing; and

(5) the experience and ability of the attorney who will be

performing the services.

(e) On satisfactory proof to the court, a personal representative

of an estate is entitled to all necessary and reasonable expenses

incurred by the personal representative in collecting or

attempting to collect a claim or debt owed to the estate or in

recovering or attempting to recover property to which the estate

has a title or claim.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 848, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 233A. SUITS BY EXECUTORS OR ADMINISTRATORS. Suits for the

recovery of personal property, debts, or damages and suits for

title or possession of lands or for any right attached to or

growing out of the same or for injury or damage done thereto may

be instituted by executors or administrators appointed in this

state; and judgment in such cases shall be conclusive, but may be

set aside by any person interested for fraud or collusion on the

part of such executor or administrator.

Added by Acts 1985, 69th Leg., ch. 959, Sec. 3, eff. Sept. 1,

1985. Amended by Acts 1993, 73rd Leg., ch. 957, Sec. 40, eff.

Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 234. EXERCISE OF POWERS WITH AND WITHOUT COURT ORDER. (a)

Powers To Be Exercised Under Order of the Court. The personal

representative of the estate of any person may, upon application

and order authorizing same, renew or extend any obligation owing

by or to such estate. When a personal representative deems it for

the interest of the estate, he may, upon written application to

the court, and by order granting authority:

(1) Purchase or exchange property;

(2) Take claims or property for the use and benefit of the estate

in payment of any debt due or owing to the estate;

(3) Compound bad or doubtful debts due or owing to the estate;

(4) Make compromises or settlements in relation to property or

claims in dispute or litigation;

(5) Compromise or pay in full any secured claim which has been

allowed and approved as required by law against the estate by

conveying to the holder of such claim the real estate or

personalty securing the same, in full payment, liquidation, and

satisfaction thereof, and in consideration of cancellation of

notes, deeds of trust, mortgages, chattel mortgages, or other

evidences of liens securing the payment of such claim;

(6) Abandon the administration of property of the estate that is

burdensome or worthless. Abandoned real or personal property may

be foreclosed by a secured party, trustee, or mortgagee without

further order of the court.

(b) Powers To Be Exercised Without Court Order. The personal

representative of the estate of any person may, without

application to or order of the court, exercise the powers listed

below, provided, however, that a personal representative under

court control may apply and obtain an order if doubtful of the

propriety of the exercise of any such powers:

(1) Release liens upon payment at maturity of the debt secured

thereby;

(2) Vote stocks by limited or general proxy;

(3) Pay calls and assessments;

(4) Insure the estate against liability in appropriate cases;

(5) Insure property of the estate against fire, theft, and other

hazards;

(6) Pay taxes, court costs, bond premiums.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1971, 62nd Leg., p. 984, ch. 173, Sec. 15, eff. Jan. 1,

1972; Acts 1997, 75th Leg., ch. 1302, Sec. 9, eff. Sept. 1, 1997.

Text of article effective until January 01, 2014

Sec. 235. POSSESSION OF PROPERTY HELD IN COMMON OWNERSHIP. If

the estate holds or owns any property in common, or as part owner

with another, the representative of the estate shall be entitled

to possession thereof in common with the other part owner or

owners in the same manner as other owners in common or joint

owners would be entitled.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 238. OPERATION OF FARM, RANCH, FACTORY, OR OTHER BUSINESS.

(a) In this section, "business" includes a farm, ranch, or

factory.

(b) A court, after notice to all interested persons and a

hearing, may order the personal representative of an estate to

operate a business that is part of the estate and may grant the

personal representative the powers to operate the business that

the court determines are appropriate, after considering the

factors listed in Subsection (f) of this section, if:

(1) the disposition of the business has not been specifically

directed by the decedent's will;

(2) it is not necessary to sell the business at once for the

payment of debts or other lawful purposes; and

(3) the court determines that the operation of the business by

the personal representative is in the best interest of the

estate.

(c) A personal representative who is granted the power to

operate a business in an order entered under this section has the

powers granted under Section 234(b) of this code, regardless of

whether the order specifies that the personal representative has

those powers, unless the order specifically provides that the

personal representative does not have one or more of the powers

listed in that section.

(d) In addition to the powers granted to the personal

representative under Section 234(b) of this code, subject to any

specific limitation on those powers in accordance with Subsection

(c) of this section, an order entered under this section may

grant the personal representative one or more of the following

powers:

(1) the power to hire, pay, and terminate the employment of

employees of the business;

(2) the power to incur debt on behalf of the business, including

debt secured by liens against assets of the business or estate,

if permitted or directed in the order;

(3) the power to purchase and sell property in the ordinary

course of the operation of the business, including the power to

purchase and sell real property if the court finds that the

principal purpose of the business is the purchasing and selling

of real property and the order states that finding;

(4) the power to enter into a lease or contract, the term of

which may extend beyond the settlement of the estate, but only to

the extent granting that power appears to be consistent with the

speedy settlement of the estate; and

(5) any other power the court finds is necessary with respect to

the operation of the business.

(e) If the order entered under this section gives the personal

representative the power to purchase, sell, lease, or otherwise

encumber real or personal property:

(1) the purchase, sale, lease, or encumbrance is governed by the

terms of the order; and

(2) the personal representative is not required to comply with

any other provision of this code regarding the purchase, sale,

lease, or encumbrance, including provisions requiring citation or

notice.

(f) In determining which powers to grant a personal

representative in an order entered under this section, the court

shall consider the following factors:

(1) the condition of the estate and the business;

(2) the necessity that may exist for the future sale of the

business or of business property to provide for payment of debts

or claims against the estate or other lawful expenditures with

respect to the estate;

(3) the effect of the order on the speedy settlement of the

estate; and

(4) the best interests of the estate.

(g) A personal representative who operates a business under an

order entered under this section has the same fiduciary duties as

a personal representative who does not operate a business that is

part of an estate. The personal representative shall:

(1) in operating the business, consider:

(A) the condition of the estate and the business;

(B) the necessity that may exist for the future sale of the

business or of business property to provide for payment of debts

or claims against the estate or other lawful expenditures with

respect to the estate;

(C) the effect of the order on the speedy settlement of the

estate; and

(D) the best interests of the estate; and

(2) report to the court with respect to the operation and

condition of the business as part of the accounts required by

Parts 11 and 12, Chapter VIII, of this code, unless the court

orders the reports regarding the business to be made more

frequently or in a different manner or form.

(h) Before purchasing, selling, leasing, or otherwise

encumbering any real property of the business in accordance with

an order entered under this section, the personal representative

shall file a notice in the real property records of the county in

which the real property is located. The notice must state:

(1) the name of the decedent;

(2) the county of the court in which the decedent's estate is

pending;

(3) the cause number assigned to the pending estate;

(4) that one or more orders have been entered under this

section; and

(5) a description of the property that is the subject of the

purchase, sale, lease, or other encumbrance.

(i) For purposes of determining a personal representative's

powers with respect to a purchase, sale, lease, or other

encumbrance of real property of a business that is part of an

estate, a third party who deals in good faith with a personal

representative with respect to the transaction may rely on the

notice under Subsection (h) of this section and an order that is

entered under this section and filed as part of the estate

records maintained by the clerk of the court in which the estate

is pending.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 41, eff. Sept. 1, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

668, Sec. 1, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 238A. ADMINISTRATION OF PARTNERSHIP INTEREST BY PERSONAL

REPRESENTATIVE. If the decedent was a partner in a general

partnership and the articles of partnership provide that, on the

death of a partner, his or her executor or other personal

representative shall be entitled to the place of the deceased

partner in the firm, the executor or other personal

representative so contracting to come into the partnership shall,

to the extent allowed by law, be liable to third persons only to

the extent of the deceased partner's capital in the partnership

and the estate's assets held by the executor or other personal

representative. This section does not exonerate an executor or

other personal representative from liability for his or her

negligence.

Added by Acts 1979, 66th Leg., p. 71, ch. 46, Sec. 1, eff. April

11, 1979.

Text of article effective until January 01, 2014

Sec. 239. PAYMENT OR CREDIT OF INCOME. In all cases where the

estate of a deceased person is being administered under the

direction, control, and orders of a court in the exercise of its

probate jurisdiction, upon the application of the executor or

administrator of said estate, or of any interested party, after

notice thereof has been given by posting, if it appears from

evidence introduced at the hearing upon said application, and the

court finds, that the reasonable market value of the assets of

the estate then on hand, exclusive of the annual income

therefrom, is at least twice the aggregate amount of all unpaid

debts, administration expenses, and legacies, and that no

creditor or legatee of the estate has then appeared and objected,

the court may order and direct the executor or administrator to

pay to, or credit to the account of, those persons who the court

finds will own the assets of the estate when the administration

thereon is completed, and in the same proportions, such part of

the annual net income received by or accruing to said estate, as

the court believes and finds can conveniently be paid to such

owners without prejudice to the rights of creditors, legatees, or

other interested parties. Nothing herein contained shall

authorize the court to order paid over to such owners of the

estate any part of the corpus or principal of the estate, except

as otherwise provided by sections of this Code; provided,

however, in this connection, bonuses, rentals, and royalties

received for, or from, an oil, gas, or other mineral lease shall

be treated and regarded as income, and not as corpus or

principal.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1973, 63rd Leg., p. 407, ch. 182, Sec. 1, eff. May 25,

1973.

Text of article effective until January 01, 2014

Sec. 240. JOINT EXECUTORS OR ADMINISTRATORS. Should there be

more than one executor or administrator of the same estate at the

same time, the acts of one of them as such executor or

administrator shall be as valid as if all had acted jointly; and,

in case of the death, resignation or removal of an executor or

administrator, if there be a co-executor or co-administrator of

such estate, he shall proceed with the administration as if no

such death, resignation or removal had occurred. Provided,

however, that this Section shall not be construed to authorize

one of several executors or administrators to convey real estate,

but in such case all the executors or administrators who have

qualified as such and are acting as such shall join in the

conveyance, unless the court, after due hearing, authorizes less

than all to act.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

PART 6. COMPENSATION, EXPENSES, AND COURT COSTS

Text of article effective until January 01, 2014

Sec. 241. COMPENSATION OF PERSONAL REPRESENTATIVES. (a)

Executors, administrators, and temporary administrators shall be

entitled to receive a commission of five per cent (5%) on all

sums they may actually receive in cash, and the same per cent on

all sums they may actually pay out in cash, in the administration

of the estate on a finding by the court that the executor or

administrator has taken care of and managed the estate in

compliance with the standards of this code; provided, no

commission shall be allowed for receiving funds belonging to the

testator or intestate which were on hand or were held for the

testator or intestate at the time of his death in a financial

institution or a brokerage firm, including cash or a cash

equivalent held in a checking account, savings account,

certificate of deposit, or money market account; nor for

collecting the proceeds of any life insurance policy; nor for

paying out cash to the heirs or legatees as such; provided,

further, however, that in no event shall the executor or

administrator be entitled in the aggregate to more than five per

cent (5%) of the gross fair market value of the estate subject to

administration. If the executor or administrator manages a farm,

ranch, factory, or other business of the estate, or if the

compensation as calculated above is unreasonably low, the court

may allow him reasonable compensation for his services, including

unusual effort to collect funds or life insurance. For this

purpose, the county court shall have jurisdiction to receive,

consider, and act on applications from independent executors. The

court may, on application of an interested person or on its own

motion, deny a commission allowed by this subsection in whole or

in part if:

(1) the court finds that the executor or administrator has not

taken care of and managed estate property prudently; or

(2) the executor or administrator has been removed under Section

149C or 222 of this code.

(b) Definition. In this section, "financial institution" means an

organization authorized to do business under state or federal

laws relating to financial institutions, including banks and

trust companies, savings banks, building and loan associations,

savings and loan companies or associations, and credit unions.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1957, 55th Leg., p. 53, ch. 31, Sec. 8; Acts 1987, 70th

Leg., ch. 919, Sec. 1, eff. Sept. 1, 1987; Acts 1991, 72nd Leg.,

ch. 468, Sec. 1, 2, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch.

957, Sec. 42, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 242. EXPENSES ALLOWED. Personal representatives of estates

shall also be entitled to all necessary and reasonable expenses

incurred by them in the preservation, safekeeping, and management

of the estate, and in collecting or attempting to collect claims

or debts, and in recovering or attempting to recover property to

which the estate has a title or claim, and all reasonable

attorney's fees, necessarily incurred in connection with the

proceedings and management of such estate, on satisfactory proof

to the court.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 243. ALLOWANCE FOR DEFENDING WILL. When any person

designated as executor in a will or an alleged will, or as

administrator with the will or alleged will annexed, defends it

or prosecutes any proceeding in good faith, and with just cause,

for the purpose of having the will or alleged will admitted to

probate, whether successful or not, he shall be allowed out of

the estate his necessary expenses and disbursements, including

reasonable attorney's fees, in such proceedings. When any person

designated as a devisee, legatee, or beneficiary in a will or an

alleged will, or as administrator with the will or alleged will

annexed, defends it or prosecutes any proceeding in good faith,

and with just cause, for the purpose of having the will or

alleged will admitted to probate, whether successful or not, he

may be allowed out of the estate his necessary expenses and

disbursements, including reasonable attorney's fees, in such

proceedings.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1983, 68th Leg., p. 5227, ch. 957, Sec. 1, eff. Sept. 1,

1983; Acts 1987, 70th Leg., ch. 462, Sec. 1, eff. Sept. 1, 1987.

Text of article effective until January 01, 2014

Sec. 244. EXPENSE ACCOUNTS. All expense charges shall be made in

writing, showing specifically each item of expense and the date

thereof, and shall be verified by affidavit of the

representative, filed with the clerk and entered on the claim

docket, and shall be acted on by the court in like manner as

other claims against the estate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 245. WHEN COSTS ARE ADJUDGED AGAINST REPRESENTATIVE. When a

personal representative neglects to perform a required duty or if

a personal representative is removed for cause, the personal

representative and the sureties on the personal representative's

bond are liable for:

(1) costs of removal and other additional costs incurred that are

not authorized expenditures, as defined by this code; and

(2) reasonable attorney's fees incurred in removing the personal

representative or in obtaining compliance regarding any statutory

duty the personal representative has neglected.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1977, 65th Leg., p. 1171, ch. 448, Sec. 3, eff. Aug. 29,

1977; Acts 1983, 68th Leg., p. 631, ch. 140, Sec. 1, eff. Aug.

29, 1983.

Amended by Acts 2003, 78th Leg., ch. 1060, Sec. 13, eff. Sept. 1,

2003.



CHAPTER VIII. PROCEEDINGS DURING ADMINISTRATION

PROBATE CODE

CHAPTER VIII. PROCEEDINGS DURING ADMINISTRATION

PART 1. INVENTORY, APPRAISEMENT, AND LIST OF CLAIMS

Text of section as amended by Acts 2005, 79th Leg., R.S., Ch.

765, Sec. 2

For text of section as amended by Acts 2005, 79th Leg., Ch.

701, Sec. 1, see other Sec. 248.

Text of article effective until January 01, 2014

Sec. 248. APPOINTMENT OF APPRAISERS. At any time after the

grant of letters testamentary or of administration, the court for

good cause on its own motion or on the motion of an interested

party shall appoint not less than one nor more than three

disinterested persons, citizens of the county in which letters

were granted, to appraise the property of the estate. In such

event and when part of the estate is situated in a county other

than the county in which letters were granted, if the court shall

deem necessary it may appoint not less than one nor more than

three disinterested persons, citizens of the county where such

part of the estate is situated, to appraise the property of the

estate situated therein.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1967, 60th Leg., p. 1815, ch. 697, Sec. 2, eff. Aug. 28,

1967; Acts 1993, 73rd Leg., ch. 957, Sec. 44, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

765, Sec. 2, eff. June 17, 2005.

Text of section as amended by Acts 2005, 79th Leg., R.S., Ch.

701, Sec. 1

For text of section as amended by Acts 2005, 79th Leg., Ch.

765, Sec. 2, see other Sec. 248.

Text of article effective until January 01, 2014

Sec. 248. APPOINTMENT OF APPRAISERS. At any time after the

grant of letters testamentary or of administration and on its own

motion or on the motion of an interested person, the court for

good cause shown shall appoint not less than one nor more than

three disinterested persons, citizens of the county in which

letters were granted, to appraise the property of the estate. In

such event and when part of the estate is situated in a county

other than the county in which letters were granted, if the court

shall deem necessary it may appoint not less than one nor more

than three disinterested persons, citizens of the county where

such part of the estate is situated, to appraise the property of

the estate situated therein.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1967, 60th Leg., p. 1815, ch. 697, Sec. 2, eff. Aug. 28,

1967; Acts 1993, 73rd Leg., ch. 957, Sec. 44, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

701, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

765, Sec. 2, eff. June 17, 2005.

Text of article effective until January 01, 2014

Sec. 249. FAILURE OF APPRAISERS TO SERVE. If any appraiser so

appointed shall fail or refuse to act, the court shall by a like

order or orders remove such appraiser and appoint another

appraiser or appraisers, as the case shall require.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1967, 60th Leg., p. 1816, ch. 697, Sec. 3, eff. Aug. 28,

1967.

Text of article effective until January 01, 2014

Sec. 250. INVENTORY AND APPRAISEMENT. Within ninety days after

his qualification, unless a longer time shall be granted by the

court, the representative shall file with the clerk of court a

verified, full and detailed inventory, in one written instrument,

of all the property of such estate which has come to his

possession or knowledge, which inventory shall include:

(a) all real property of the estate situated in the State of

Texas;

(b) all personal property of the estate wherever situated. The

representative shall set out in the inventory his appraisement of

the fair market value of each item thereof as of the date of

death in the case of grant of letters testamentary or of

administration, as the case may be; provided that if the court

shall appoint an appraiser or appraisers of the estate, the

representative shall determine the fair market value of each item

of the inventory with the assistance of such appraiser or

appraisers and shall set out in the inventory such appraisement.

The inventory shall specify what portion of the property, if any,

is separate property and what portion, if any, is community

property. If any property is owned in common with others, the

interest owned by the estate shall be shown, together with the

names and relationship, if known, of co-owners. Such inventory,

when approved by the court and duly filed with the clerk of

court, shall constitute for all purposes the inventory and

appraisement of the estate referred to in this Code. The court

for good cause shown may require the filing of the inventory and

appraisement at a time prior to ninety days after the

qualification of the representative.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1967, 60th Leg., p. 1816, ch. 697, Sec. 4, eff. Aug. 28,

1967; Acts 1993, 73rd Leg., ch. 957, Sec. 45, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 251. LIST OF CLAIMS. There shall also be made out and

attached to said inventory a full and complete list of all claims

due or owing to the estate, which shall state:

(a) The name of each person indebted to the estate and his

address when known.

(b) The nature of such debt, whether by note, bill, bond, or

other written obligation, or by account or verbal contract.

(c) The date of such indebtedness, and the date when the same was

or will be due.

(d) The amount of each claim, the rate of interest thereon, and

time for which the same bears interest.

(e) In the case of decedent's estate, which of such claims are

separate property and which are of the community.

(f) What portion of the claims, if any, is held in common with

others, giving the names and the relationships, if any, of other

part owners, and the interest of the estate therein.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 252. AFFIDAVIT TO BE ATTACHED. The representative of the

estate shall also attach to such inventory and list of claims his

affidavit subscribed and sworn to before an officer in the county

authorized by law to administer oaths, that the said inventory

and list of claims are a true and complete statement of the

property and claims of the estate that have come to his

knowledge.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 253. FEES OF APPRAISERS. Each appraiser appointed by the

court, as herein authorized, shall be entitled to receive a

minimum compensation of Five Dollars ($5) per day, payable out of

the estate, for each day that he actually serves in performance

of his duties as such.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1957, 55th Leg., p. 53, ch. 31, Sec. 9.

Text of article effective until January 01, 2014

Sec. 255. ACTION BY THE COURT. Upon return of the inventory,

appraisement, and list of claims, the judge shall examine and

approve, or disapprove, them, as follows:

(a) Order of Approval. Should the judge approve the inventory,

appraisement, and list of claims, he shall issue an order to that

effect.

(b) Order of Disapproval. Should the judge not approve the

inventory, appraisement, or list of claims, or any of them, an

order to that effect shall be entered, and it shall further

require the return of another inventory, appraisement, and list

of claims, or whichever of them is disapproved, within a time

specified in such order, not to exceed twenty days from the date

of the order; and the judge may also, if deemed necessary,

appoint new appraisers.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 256. DISCOVERY OF ADDITIONAL PROPERTY. If, after the filing

of the inventory and appraisement, property or claims not

included in the inventory shall come to the possession or

knowledge of the representative, he shall forthwith file with the

clerk of court a verified, full and detailed supplemental

inventory and appraisement.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1967, 60th Leg., p. 1816, ch. 697, Sec. 5, eff. Aug. 28,

1967.

Text of article effective until January 01, 2014

Sec. 257. ADDITIONAL INVENTORY OR LIST OF CLAIMS REQUIRED BY

COURT. Any representative of an estate, on the written complaint

of any interested person that property or claims of the estate

have not been included in the inventory and list of claims filed,

shall be cited to appear before the court in which the cause is

pending and show cause why he should not be required to make and

return an additional inventory or list of claims, or both. After

hearing such complaint, and being satisfied of the truth thereof,

the court shall enter its order requiring such additional

inventory or list of claims, or both, to be made and returned in

like manner as original inventories, and within such time, not to

exceed twenty days, from the date of said order, as may be fixed

by the court, but to include only property or claims theretofore

not inventoried or listed.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 258. CORRECTION REQUIRED WHEN INVENTORY, APPRAISEMENT, OR

LIST OF CLAIMS ERRONEOUS OR UNJUST. Any person interested in an

estate who deems an inventory, appraisement, or list of claims

returned therein erroneous or unjust in any particular may file a

complaint in writing setting forth and pointing out the alleged

erroneous or unjust items, and cause the representative to be

cited to appear before the court and show cause why such errors

should not be corrected. If, upon the hearing of such complaint,

the court be satisfied from the evidence that the inventory,

appraisement, or list of claims is erroneous or unjust in any

particular as alleged in the complaint, an order shall be entered

specifying the erroneous or unjust items and the corrections to

be made, and appointing appraisers to make a new appraisement

correcting such erroneous or unjust items and requiring the

return of said new appraisement within twenty days from the date

of the order. The court may also, on its own motion or that of

the personal representative of the estate, have a new appraisal

made for the purposes above set out.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 259. EFFECT OF REAPPRAISEMENT. When any reappraisement is

made, returned, and approved by the court, it shall stand in

place of the original appraisement. Not more than one

reappraisement shall be made, but any person interested in the

estate may object to the reappraisement either before or after it

is approved, and if the court finds that the reappraisement is

erroneous or unjust, the court shall appraise the property upon

the basis of the evidence before it.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 260. FAILURE OF JOINT PERSONAL REPRESENTATIVES TO RETURN AN

INVENTORY, APPRAISEMENT, AND LIST OF CLAIMS. If there be more

than one representative qualified as such, any one or more of

them, on the neglect of the others, may make and return an

inventory and appraisement and list of claims; and the

representative so neglecting shall not thereafter interfere with

the estate or have any power over same; but the representative so

returning shall have the whole administration, unless, within

sixty days after the return, the delinquent or delinquents shall

assign to the court in writing and under oath a reasonable excuse

which the court may deem satisfactory; and if no excuse is filed

or if the excuse filed is not deemed sufficient, the court shall

enter an order removing any and all such delinquents and revoking

their letters.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 261. USE OF INVENTORIES, APPRAISEMENTS, AND LISTS OF CLAIMS

AS EVIDENCE. All inventories, appraisements, and lists of claims

which have been taken, returned, and approved in accordance with

law, or the record thereof, or copies of either the originals or

the record thereof, duly certified under the seal of the county

court affixed by the clerk, may be given in evidence in any of

the courts of this State in any suit by or against the

representative of the estate, but shall not be conclusive for or

against him, if it be shown that any property or claims of the

estate are not shown therein, or that the value of the property

or claims of the estate actually was in excess of that shown in

the appraisement and list of claims.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

PART 2. WITHDRAWING ESTATES OF DECEASED PERSONS FROM

ADMINISTRATION

Text of article effective until January 01, 2014

Sec. 262. EXECUTOR OR ADMINISTRATOR REQUIRED TO REPORT ON

CONDITION OF ESTATE. At any time after the return of inventory,

appraisement, and list of claims of a deceased person, any one

entitled to a portion of the estate may, by a written complaint

filed in the court in which such case is pending, cause the

executor or administrator of the estate to be cited to appear and

render under oath an exhibit of the condition of the estate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 263. BOND REQUIRED TO WITHDRAW ESTATE FROM ADMINISTRATION.

When the executor or administrator has rendered the required

exhibit, the persons entitled to such estate, or any of them, or

any persons for them, may execute and deliver to the court a bond

payable to the judge, and his successors in office, to be

approved by the court, for an amount equal to at least double the

gross appraised value of the estate as shown by the appraisement

and list of claims returned, conditioned that the persons who

execute such bond shall pay all the debts against the estate not

paid that have been or shall be allowed by the executor or

administrator and approved by the court, or that have been or

shall be established by suit against said estate, and will pay to

the executor or administrator any balance that shall be found to

be due him by the judgment of the court on his exhibit.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 264. COURT'S ORDER. When such bond has been given and

approved, the court shall thereupon enter an order directing and

requiring the executor or administrator to deliver forthwith to

all persons entitled to any portion of the estate the portion or

portions of such estate to which they are entitled.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 265. ORDER OF DISCHARGE. When an estate has been so

withdrawn from further administration, an order shall be entered

discharging the executor or administrator and declaring the

administration closed.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 266. LIEN ON PROPERTY OF ESTATE WITHDRAWN FROM

ADMINISTRATION. A lien shall exist on all of the estate

withdrawn from administration in the hands of the distributees,

and those claiming under them with notice of such lien, to secure

the ultimate payment of the aforesaid bond and of the debts and

claims secured thereby.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 267. PARTITION OF ESTATE WITHDRAWN FROM ADMINISTRATION. Any

person entitled to any portion of the estate withdrawn from

further administration may, on written application to the court,

cause a partition and distribution to be made among the persons

entitled thereto, in accordance with the provisions of this Code

pertaining to the partition and distribution of estates.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 268. CREDITORS MAY SUE ON BOND. Any creditor of an estate

withdrawn from administration whose debt or claim is unpaid and

is not barred by limitation shall have the right to sue on the

bond in his own name, and shall be entitled to judgment thereon

for such debt or claim as he shall establish against the estate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 269. CREDITORS MAY SUE DISTRIBUTEES. Any creditor of an

estate withdrawn from administration whose debt or claim is

unpaid and is not barred by limitation may sue any distributee

who has received any of the estate, or he may sue all the

distributees together, but no one of such distributees shall be

liable beyond his just proportion according to the amount of the

estate he shall have received in the distribution.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

PART 3. SETTING APART HOMESTEAD AND OTHER EXEMPT PROPERTY, AND

FIXING THE FAMILY ALLOWANCE

Text of article effective until January 01, 2014

Sec. 270. LIABILITY OF HOMESTEAD FOR DEBTS. The homestead shall

not be liable for the payment of any of the debts of the estate,

except for:

(1) the purchase money thereof;

(2) the taxes due thereon;

(3) work and material used in constructing improvements thereon

if the requirements of Section 50(a)(5), Article XVI, Texas

Constitution, are met;

(4) an owelty of partition imposed against the entirety of the

property by court order or by a written agreement of the parties

to the partition, including a debt of one spouse in favor of the

other spouse resulting from a division or an award of a family

homestead in a divorce proceeding;

(5) the refinance of a lien against a homestead, including a

federal tax lien resulting from the tax debt of both spouses, if

the homestead is a family homestead, or from the tax debt of the

decedent;

(6) an extension of credit on the homestead if the requirements

of Section 50(a)(6), Article XVI, Texas Constitution, are met; or

(7) a reverse mortgage.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 35, ch. 24, Sec. 1, eff. Aug. 27,

1979; Acts 1999, 76th Leg., ch. 487, Sec. 1, eff. Sept. 1, 1999;

Acts 1999, 76th Leg., ch. 855, Sec. 9, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014

Sec. 271. EXEMPT PROPERTY TO BE SET APART. (a) Unless an

affidavit is filed under Subsection (b) of this section,

immediately after the inventory, appraisement, and list of claims

have been approved, the court shall, by order, set apart:

(1) the homestead for the use and benefit of the surviving

spouse and minor children; and

(2) all other property of the estate that is exempt from

execution or forced sale by the constitution and laws of this

state for the use and benefit of the surviving spouse and minor

children and unmarried children remaining with the family of the

deceased.

(b) Before the approval of the inventory, appraisement, and list

of claims:

(1) a surviving spouse or any person who is authorized to act on

behalf of minor children of the deceased may apply to the court

to have exempt property, including the homestead, set aside by

filing an application and a verified affidavit listing all of the

property that the applicant claims is exempt; and

(2) any unmarried children remaining with the family of the

deceased may apply to the court to have all exempt property other

than the homestead set aside by filing an application and a

verified affidavit listing all of the other property that the

applicant claims is exempt.

(c) An applicant under Subsection (b) of this section bears the

burden of proof by a preponderance of the evidence at any hearing

on the application. The court shall set aside property of the

decedent's estate that the court finds is exempt.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 35, ch. 24, Sec. 2, eff. Aug. 27,

1979; Acts 1993, 73rd Leg., ch. 846, Sec. 18, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

551, Sec. 4, eff. September 1, 2005.

Text of article effective until January 01, 2014

Sec. 272. TO WHOM DELIVERED. The exempt property set apart to

the surviving spouse and children shall be delivered by the

executor or administrator without delay as follows: (a) If there

be a surviving spouse and no children, or if the children be the

children of the surviving spouse, the whole of such property

shall be delivered to the surviving spouse. (b) If there be

children and no surviving spouse, such property, except the

homestead, shall be delivered to such children if they be of

lawful age, or to their guardian if they be minors. (c) If there

be children of the deceased of whom the surviving spouse is not

the parent, the share of such children in such exempted property,

except the homestead, shall be delivered to such children if they

be of lawful age, or to their guardian, if they be minors. (d)

In all cases, the homestead shall be delivered to the surviving

spouse, if there be one, and if there be no surviving spouse, to

the guardian of the minor children.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 35, ch. 24, Sec. 3, eff. Aug. 27,

1979.

Amended by:

Acts 2005, 79th Leg., Ch.

551, Sec. 5, eff. September 1, 2005.

Text of article effective until January 01, 2014

Sec. 273. ALLOWANCE IN LIEU OF EXEMPT PROPERTY. In case there

should not be among the effects of the deceased all or any of the

specific articles exempted from execution or forced sale by the

Constitution and laws of this state, the court shall make a

reasonable allowance in lieu thereof, to be paid to such

surviving spouse and children, or such of them as there are, as

hereinafter provided. The allowance in lieu of a homestead shall

in no case exceed $15,000 and the allowance for other exempted

property shall in no case exceed $5,000, exclusive of the

allowance for the support of the surviving spouse and minor

children which is hereinafter provided for.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1977, 65th Leg., p. 351, ch. 172, Sec. 1, eff. Aug. 29,

1977; Acts 1979, 66th Leg., p. 35, ch. 24, Sec. 4, eff. Aug. 27,

1979; Acts 1993, 73rd Leg., ch. 846, Sec. 19, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 274. HOW ALLOWANCE PAID. The allowance made in lieu of any

of the exempted property shall be paid either in money out of the

funds of the estate that come to the hands of the executor or

administrator, or in any property of the deceased that such

surviving spouse or children, if they be of lawful age, or their

guardian if they be minors, shall choose to take at the

appraisement, or a part thereof, or both, as they shall select;

provided, however, that property specifically bequeathed or

devised to another may be so taken, or may be sold to raise funds

for the allowance as hereinafter provided, only if the other

available property shall be insufficient to provide the

allowance.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 36, ch. 24, Sec. 5, eff. Aug. 27,

1979.

Text of article effective until January 01, 2014

Sec. 275. TO WHOM ALLOWANCE PAID. The allowance in lieu of

exempt property shall be paid by the executor or administrator,

as follows: (a) If there be a surviving spouse and no children,

or if all the children be the children of the surviving spouse,

the whole shall be paid to such surviving spouse.

(b) If there be children and no surviving spouse, the whole shall

be paid to and equally divided among them if they be of lawful

age, but if any of such children are minors, their shares shall

be paid to their guardian or guardians.

(c) If there be a surviving spouse, and children of the deceased,

some of whom are not children of the surviving spouse, the

surviving spouse shall receive one-half of the whole, plus the

shares of the children of whom the survivor is the parent, and

the remaining shares shall be paid to the children of whom the

survivor is not the parent, or, if they are minors, to their

guardian.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 36, ch. 24, Sec. 6, eff. Aug. 27,

1979.

Text of article effective until January 01, 2014

Sec. 276. SALE TO RAISE ALLOWANCE. If there be no property of

the deceased that such surviving spouse or children are willing

to take for such allowance, or not a sufficiency, and there be no

funds, or not sufficient funds, of the estate in the hands of

such executor or administrator to pay such allowance, or any part

thereof, the court, on the application in writing of such

surviving spouse and children, shall order a sale of so much of

the estate for cash as will be sufficient to raise the amount of

such allowance, or a part thereof, as the case requires.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 36, ch. 24, Sec. 7, eff. Aug. 27,

1979.

Text of article effective until January 01, 2014

Sec. 277. PREFERENCE OF LIENS. If property upon which there is a

valid subsisting lien or encumbrance shall be set apart to the

surviving spouse or children as exempt property, or appropriated

to make up allowances made in lieu of exempt property or for the

support of the surviving spouse or children, the debts secured by

such lien shall, if necessity requires, be either paid or

continued as against such property. This provision applies to all

estates, whether solvent or insolvent.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 36, ch. 24, Sec. 8, eff. Aug. 27,

1979.

Text of article effective until January 01, 2014

Sec. 278. WHEN ESTATE IS SOLVENT. If, upon a final settlement of

the estate, it shall appear that the same is solvent, the

exempted property, except the homestead or any allowance in lieu

thereof, shall be subject to partition and distribution among the

heirs and distributees of such estate in like manner as the other

property of the estate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 279. WHEN ESTATE IS INSOLVENT. Should the estate, upon

final settlement, prove to be insolvent, the title of the

surviving spouse and children to all the property and allowances

set apart or paid to them under the provisions of this Code shall

be absolute, and shall not be taken for any of the debts of the

estate except as hereinafter provided.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 37, ch. 24, Sec. 9, eff. Aug. 27,

1979.

Text of article effective until January 01, 2014

Sec. 280. EXEMPT PROPERTY NOT CONSIDERED IN DETERMINING SOLVENCY.

In ascertaining whether an estate is solvent or insolvent, the

exempt property set apart to the surviving spouse or children, or

the allowance in lieu thereof, and the family allowance

hereinafter provided for, shall not be estimated or considered as

assets of the estate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 37, ch. 24, Sec. 10, eff. Aug. 27,

1979.

Text of article effective until January 01, 2014

Sec. 281. EXEMPT PROPERTY LIABLE FOR CERTAIN DEBTS. The exempt

property, other than the homestead or any allowance made in lieu

thereof, shall be liable for the payment of Class 1 claims, but

such property shall not be liable for any other debts of the

estate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1997, 75th Leg., ch. 1302, Sec. 10, eff. Sept. 1, 1997.

Text of article effective until January 01, 2014

Sec. 282. NATURE OF HOMESTEAD PROPERTY IMMATERIAL. The homestead

rights of the surviving spouse and children of the deceased are

the same whether the homestead be the separate property of the

deceased or community property between the surviving spouse and

the deceased, and the respective interests of such surviving

spouse and children shall be the same in one case as in the

other.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 37, ch. 24, Sec. 11, eff. Aug. 27,

1979.

Text of article effective until January 01, 2014

Sec. 283. HOMESTEAD RIGHTS OF SURVIVING SPOUSE. On the death of

the husband or wife, leaving a spouse surviving, the homestead

shall descend and vest in like manner as other real property of

the deceased and shall be governed by the same laws of descent

and distribution.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 37, ch. 24, Sec. 12, eff. Aug. 27,

1979.

Text of article effective until January 01, 2014

Sec. 284. WHEN HOMESTEAD NOT PARTITIONED. The homestead shall

not be partitioned among the heirs of the deceased during the

lifetime of the surviving spouse, or so long as the survivor

elects to use or occupy the same as a homestead, or so long as

the guardian of the minor children of the deceased is permitted,

under the order of the proper court having jurisdiction, to use

and occupy the same.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 37, ch. 24, Sec. 13, eff. Aug. 27,

1979.

Text of article effective until January 01, 2014

Sec. 285. WHEN HOMESTEAD CAN BE PARTITIONED. When the surviving

spouse dies or sells his or her interest in the homestead, or

elects no longer to use or occupy the same as a homestead, or

when the proper court no longer permits the guardian of the minor

children to use and occupy the same as a homestead, it may be

partitioned among the respective owners thereof in like manner as

other property held in common.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 37, ch. 24, Sec. 14, eff. Aug. 27,

1979.

Text of article effective until January 01, 2014

Sec. 286. FAMILY ALLOWANCE TO SURVIVING SPOUSES AND MINORS. (a)

Unless an affidavit is filed under Subsection (b) of this

section, immediately after the inventory, appraisement, and list

of claims have been approved, the court shall fix a family

allowance for the support of the surviving spouse and minor

children of the deceased.

(b) Before the approval of the inventory, appraisement, and list

of claims, a surviving spouse or any person who is authorized to

act on behalf of minor children of the deceased may apply to the

court to have the court fix the family allowance by filing an

application and a verified affidavit describing the amount

necessary for the maintenance of the surviving spouse and minor

children for one year after the date of the death of the decedent

and describing the spouse's separate property and any property

that minor children have in their own right. The applicant bears

the burden of proof by a preponderance of the evidence at any

hearing on the application. The court shall fix a family

allowance for the support of the surviving spouse and minor

children of the deceased.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 38, ch. 24, Sec. 15, eff. Aug. 27,

1979; Acts 1993, 73rd Leg., ch. 846, Sec. 20, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 287. AMOUNT OF FAMILY ALLOWANCE. Such allowance shall be of

an amount sufficient for the maintenance of such surviving spouse

and minor children for one year from the time of the death of the

testator or intestate. The allowance shall be fixed with regard

to the facts or circumstances then existing and those anticipated

to exist during the first year after such death. The allowance

may be paid either in a lump sum or in installments, as the court

shall order.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 38, ch. 24, Sec. 16, eff. Aug. 27,

1979.

Text of article effective until January 01, 2014

Sec. 288. WHEN FAMILY ALLOWANCE NOT MADE. No such allowance

shall be made for the surviving spouse when the survivor has

separate property adequate to the survivor's maintenance; nor

shall such allowance be made for the minor children when they

have property in their own right adequate to their maintenance.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 38, ch. 24, Sec. 17, eff. Aug. 27,

1979.

Text of article effective until January 01, 2014

Sec. 289. ORDER FIXING FAMILY ALLOWANCE. When an allowance has

been fixed, an order shall be entered stating the amount thereof,

providing how the same shall be payable, and directing the

executor or administrator to pay the same in accordance with law.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 290. FAMILY ALLOWANCE PREFERRED. The family allowance made

for the support of the surviving spouse and minor children of the

deceased shall be paid in preference to all other debts or

charges against the estate, except Class 1 claims.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 38, ch. 24, Sec. 18, eff. Aug. 27,

1979; Acts 1997, 75th Leg., ch. 1302, Sec. 11, eff. Sept. 1,

1997.

Text of article effective until January 01, 2014

Sec. 291. TO WHOM FAMILY ALLOWANCE PAID. The executor or

administrator shall apportion and pay the family allowance:

(a) To the surviving spouse, if there be one, for the use of the

survivor and the minor children, if such children be the

survivor's.

(b) If the surviving spouse is not the parent of such minor

children, or of some of them, the portion of such allowance

necessary for the support of such minor child or children of

which the survivor is not the parent shall be paid to the

guardian or guardians of such child or children.

(c) If there be no surviving spouse, the allowance to the minor

child or children shall be paid to the guardian or guardians of

such minor child or children.

(d) If there be a surviving spouse and no minor child or

children, the entire allowance shall be paid to the surviving

spouse.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 38, ch. 24, Sec. 19, eff. Aug. 27,

1979.

Text of article effective until January 01, 2014

Sec. 292. MAY TAKE PROPERTY FOR FAMILY ALLOWANCE. The surviving

spouse, or the guardian of the minor children, as the case may

be, shall have the right to take in payment of such allowance, or

any part thereof, any of the personal property of the estate at

its appraised value as shown by the appraisement; provided,

however, that property specifically devised or bequeathed to

another may be so taken, or may be sold to raise funds for the

allowance as hereinafter provided, only if the other available

property shall be insufficient to provide the allowance.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 39, ch. 24, Sec. 20, eff. Aug. 27,

1979.

Text of article effective until January 01, 2014

Sec. 293. SALE TO RAISE FUNDS FOR FAMILY ALLOWANCE. If there be

no personal property of the deceased that the surviving spouse or

guardian is willing to take for such allowance, or not a

sufficiency of them, and if there be no funds or not sufficient

funds in the hands of such executor or administrator to pay such

allowance, or any part thereof, then the court, as soon as the

inventory, appraisement, and list of claims are returned and

approved, shall order a sale of so much of the estate for cash as

will be sufficient to raise the amount of such allowance, or a

part thereof, as the case requires.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 39, ch. 24, Sec. 21, eff. Aug. 27,

1979.

PART 4. PRESENTMENT AND PAYMENT OF CLAIMS

Text of article effective until January 01, 2014

Sec. 294. NOTICE BY REPRESENTATIVE OF APPOINTMENT. (a) Giving of

Notice Required. Within one month after receiving letters,

personal representatives of estates shall send to the comptroller

of public accounts by certified or registered mail if the

decedent remitted or should have remitted taxes administered by

the comptroller of public accounts and publish in some newspaper,

printed in the county where the letters were issued, if there be

one, a notice requiring all persons having claims against the

estate being administered to present the same within the time

prescribed by law. The notice shall include the date of issuance

of letters held by the representative, the address to which

claims may be presented, and an instruction of the

representative's choice that claims be addressed in care of the

representative, in care of the representative's attorney, or in

care of "Representative, Estate of __________" (naming the

estate).

(b) Proof of Publication. A copy of such printed notice, together

with the affidavit of the publisher, duly sworn to and subscribed

before a proper officer, to the effect that the notice was

published as provided in this Code for the service of citation or

notice by publication, shall be filed in the court where the

cause is pending.

(c) When No Newspaper Printed in the County. When no newspaper is

printed in the county, the notice shall be posted and the return

made and filed as required by this Code.

(d) Permissive Notice to Unsecured Creditors. At any time before

an estate administration is closed, the personal representative

may give notice by certified or registered mail, with return

receipt requested, to an unsecured creditor having a claim for

money against the estate expressly stating that the creditor must

present a claim within four months after the date of the receipt

of the notice or the claim is barred, if the claim is not barred

by the general statutes of limitation. The notice must include:

(1) the dates of issuance of letters held by the representative;

(2) the address to which claims may be presented; and

(3) an instruction of the representative's choice that the claim

be addressed in care of:

(A) the representative;

(B) the representative's attorney; or

(C) "Representative, Estate of " (naming the estate).

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1981, 67th Leg., p. 243, ch. 102, Sec. 9, eff. Aug. 31,

1981; Acts 1991, 72nd Leg., ch. 464, Sec. 1, eff. Aug. 26, 1991;

Acts 1995, 74th Leg., ch. 1054, Sec. 2, eff. Jan. 1, 1996.

Text of article effective until January 01, 2014

Sec. 295. NOTICE TO HOLDERS OF SECURED CLAIMS. (a) When notice

required for secured claimants. Within two months after receiving

letters, the personal representative of an estate shall give

notice of the issuance of such letters to each and every person

known to the personal representative to have a claim for money

against the estate of a decedent that is secured by real or

personal property of the estate. Within a reasonable time after

the personal representative obtains actual knowledge of the

existence of a person having a secured claim for money and to

whom notice was not previously given, the personal representative

shall give notice to the person of the issuance of letters.

(b) How notice shall be given. The notice stating the original

grant of letters shall be given by mailing same by certified or

registered mail, with return receipt requested, addressed to the

record holder of such indebtedness or claim at the record

holder's last known post office address.

(c) Proof of service of notice. A copy of each notice required by

Subsection (a) of this section and a copy of the return receipt

and an affidavit of the representative, stating that said notice

was mailed as required by law, giving the name of the person to

whom the notice was mailed, if not shown on the notice or

receipt, shall be filed with the clerk of the court from which

letters were issued.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1987, 70th Leg., ch. 461, Sec. 1, eff. Sept. 1, 1987;

Acts 1991, 72nd Leg., ch. 895, Sec. 13, eff. Sept. 1, 1991; Acts

1993, 73rd Leg., ch. 957, Sec. 46, eff. Sept. 1, 1993; Acts 1995,

74th Leg., ch. 1054, Sec. 3, eff. Jan. 1, 1996.

Text of article effective until January 01, 2014

Sec. 296. ONE NOTICE SUFFICIENT. If the notices required by the

two preceding Sections have been given by a former

representative, or by one where several are acting, that shall be

sufficient, and need not be repeated by any successor or

co-representative.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 297. PENALTY FOR FAILURE TO GIVE NOTICE. If the

representative fails to give the notices required in preceding

Sections, or to cause such notices to be given, the

representative and the sureties on the representative's bond

shall be liable for any damage which any person suffers by reason

of such neglect, unless it appears that such person had notice

otherwise.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1995, 74th Leg., ch. 1054, Sec. 4, eff. Jan. 1, 1996.

Text of article effective until January 01, 2014

Sec. 298. CLAIMS AGAINST ESTATES OF DECEDENTS. (a) Time for

Presentation of Claims. A claim may be presented to the personal

representative at any time before the estate is closed if suit on

the claim has not been barred by the general statutes of

limitation. If a claim of an unsecured creditor for money is not

presented within four months after the date of receipt of the

notice permitted by Section 294(d), the claim is barred.

(b) Claims Barred by Limitation Not to Be Allowed or Approved. No

claims for money against a decedent, or against the estate of the

decedent, on which a suit is barred under Subsection (a) of this

section, Section 313, or Section 317(a) or by a general statute

of limitation applicable thereto shall be allowed by a personal

representative. If allowed by the representative and the court is

satisfied that the claim is barred or that limitation has run,

the claim shall be disapproved.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1971, 62nd Leg., p. 2992, ch. 988, Sec. 1, eff. June 15,

1971; Acts 1993, 73rd Leg., ch. 957, Sec. 47, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 1054, Sec. 5, eff. Jan. 1, 1996.

Text of article effective until January 01, 2014

Sec. 299. TOLLING OF GENERAL STATUTES OF LIMITATION. The general

statutes of limitation are tolled on the date:

(1) a claim for money is filed or deposited with the clerk; or

(2) suit is brought against the personal representative of an

estate with respect to a claim of the estate that is not required

to be presented to the personal representative.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1997, 75th Leg., ch. 1302, Sec. 12, eff. Sept. 1, 1997.

Text of article effective until January 01, 2014

Sec. 301. CLAIMS FOR MONEY MUST BE AUTHENTICATED. No personal

representative of a decedent's estate shall allow, and the court

shall not approve, a claim for money against such estate, unless

such claim be supported by an affidavit that the claim is just

and that all legal offsets, payments, and credits known to the

affiant have been allowed. If the claim is not founded on a

written instrument or account, the affidavit shall also state the

facts upon which the claim is founded. A photostatic copy of any

exhibit or voucher necessary to prove a claim may be offered with

and attached to the claim in lieu of the original.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 48, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 1054, Sec. 6, eff. Jan. 1, 1996.

Text of article effective until January 01, 2014

Sec. 302. WHEN DEFECTS OF FORM ARE WAIVED. Any defect of form,

or claim of insufficiency of exhibits or vouchers presented,

shall be deemed waived by the personal representative unless

written objection thereto has been made within thirty days after

presentment of the claim, and filed with the county clerk.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 303. EVIDENCE CONCERNING LOST OR DESTROYED CLAIMS. If

evidence of a claim is lost or destroyed, the claimant or an

authorized representative or agent of the claimant, may make

affidavit to the fact of such loss or destruction, stating the

amount, date, and nature of the claim and when due, and that the

same is just, and that all legal offsets, payments and credits

known to the affiant have been allowed, and that the claimant is

still the owner of the claim; and the claim must be proved by

disinterested testimony taken in open court, or by oral or

written deposition, before the claim is approved. If such claim

is allowed or approved without such affidavit, or if it is

approved without satisfactory proof, such allowance or approval

shall be void.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1995, 74th Leg., ch. 1054, Sec. 7, eff. Jan. 1, 1996.

Text of article effective until January 01, 2014

Sec. 304. AUTHENTICATION OF CLAIM BY OTHERS THAN INDIVIDUAL

OWNERS. An authorized officer or representative of a corporation

or other entity shall make the affidavit required to authenticate

a claim of such corporation or entity. When an affidavit is made

by an officer of a corporation, or by an executor, administrator,

trustee, assignee, agent, representative, or attorney, it shall

be sufficient to state in such affidavit that the person making

it has made diligent inquiry and examination, and that he

believes that the claim is just and that all legal offsets,

payments, and credits made known to the affiant have been

allowed.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 49, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 1054, Sec. 8, eff. Jan. 1, 1996.

Text of article effective until January 01, 2014

Sec. 306. METHOD OF HANDLING SECURED CLAIMS FOR MONEY. (a)

Specifications of Claim. When a secured claim for money against

an estate is presented, the claimant shall specify therein, in

addition to all other matters required to be specified in claims:

(1) Whether it is desired to have the claim allowed and approved

as a matured secured claim to be paid in due course of

administration, in which event it shall be so paid if allowed and

approved; or

(2) Whether it is desired to have the claim allowed, approved,

and fixed as a preferred debt and lien against the specific

property securing the indebtedness and paid according to the

terms of the contract which secured the lien, in which event it

shall be so allowed and approved if it is a valid lien; provided,

however, that the personal representative may pay said claim

prior to maturity if it is for the best interest of the estate to

do so.

(b) Time for Specification of Secured Claim. Within six months

after the date letters are granted, or within four months after

the date notice is received under Section 295 of this code,

whichever is later, the secured creditor may present the

creditor's claim and shall specify whether the claim is to be

allowed and approved under Paragraph (1) or (2) of Subsection (a)

of this section. If a secured claim is not presented within the

time prescribed by this subsection or if the claim is presented

without specifying how the claim is to be paid, it shall be

treated as a claim to be paid in accordance with Paragraph (2) of

Subsection (a) hereof.

(c) Matured Secured Claims. If a claim has been allowed and

approved as a matured secured claim under Paragraph (1) of

Subsection (a) of this section, the claim shall be paid in due

course of administration and the secured creditor is not entitled

to exercise any other remedies in a manner that prevents the

preferential payment of claims and allowances described by

Paragraphs (1) through (3) of Section 320(a) of this code.

(c-1) If a claimant presents a secured claim against an estate

for a debt that would otherwise pass with the property securing

the debt to one or more devisees in accordance with Section

71A(a) of this code and the claim is allowed and approved as a

matured secured claim under Subsection (a)(1) of this section,

the personal representative shall collect from the devisees the

amount of the debt and pay that amount to the claimant in

satisfaction of the claim. Each devisee's share of the debt is

an amount equal to a fraction representing the devisee's

ownership interest in the property, multiplied by the amount of

the debt. If the personal representative is unable to collect

from the devisees an amount sufficient to pay the debt, the

personal representative shall sell the property securing the

debt, subject to Part 5 of this chapter. The personal

representative shall use the sale proceeds to pay the debt and

any expenses associated with the sale and shall distribute the

remaining sale proceeds to each devisee in an amount equal to a

fraction representing the devisee's ownership interest in the

property, multiplied by the amount of the remaining sale

proceeds. If the sale proceeds are insufficient to pay the debt

and any expenses associated with the sale, the difference between

the sum of the amount of the debt and the expenses associated

with the sale and the sale proceeds shall be paid under

Subsection (c) of this section.

(d) Approved Claim as Preferred Lien Against Property. When an

indebtedness has been allowed and approved under Paragraph (2) of

Subsection (a) hereof, no further claim shall be made against

other assets of the estate by reason thereof, but the same

thereafter shall remain a preferred lien against the property

securing same, and the property shall remain security for the

debt in any distribution or sale thereof prior to final maturity

and payment of the debt.

(e) Payment of Maturities on Preferred Debt and Lien Claims. If

property securing a claim allowed, approved, and fixed under

Paragraph (2) of Subsection (a) hereof is not sold or distributed

within six months from the date letters are granted, the

representative of the estate shall promptly pay all maturities

which have accrued on the debt according to the terms thereof,

and shall perform all the terms of any contract securing same. If

the representative defaults in such payment or performance, on

application of the claimholder, the court shall:

(1) require the sale of said property subject to the unmatured

part of such debt and apply the proceeds of the sale to the

liquidation of the maturities;

(2) require the sale of the property free of the lien and apply

the proceeds to the payment of the whole debt; or

(3) authorize foreclosure by the claimholder as provided by

Subsections (f) through (k) of this section.

(f) Foreclosure of Preferred Liens. An application by a

claimholder under Subsection (e) of this section to foreclose the

claimholder's lien or security interest on property securing a

claim that has been allowed, approved, and fixed under Paragraph

(2) of Subsection (a) of this section shall be supported by

affidavit of the claimholder that:

(1) describes the property or part of the property to be sold by

foreclosure;

(2) describes the amounts of the claimholder's outstanding debt;

(3) describes the maturities that have accrued on the debt

according to the terms of the debt;

(4) describes any other debts secured by a mortgage, lien, or

security interest against the property that are known by the

claimholder;

(5) contains a statement that the claimholder has no knowledge of

the existence of any debts secured by the property other than

those described by the application; and

(6) requests permission for the claimholder to foreclose the

claimholder's mortgage, lien, or security interest.

(g) Citation. On the filing of an application, the clerk shall

issue citation by personal service to the personal representative

and to any person described by the application as having other

debts secured by a mortgage, lien, or security interest against

the property and by posting to any other person interested in the

estate. The citation must require the person to appear and show

cause why foreclosure should or should not be permitted.

(h) Setting of Hearing on Application. When an application is

filed, the clerk shall immediately notify the judge. The judge

shall schedule in writing a date for a hearing on the

application. The judge may, by entry on the docket or otherwise,

continue the hearing for a reasonable time to allow an interested

person to obtain an appraisal or other evidence concerning the

fair market value of the property that is the subject of the

application. If the interested person requests an unreasonable

time for a continuance, the person must show good cause for the

continuance.

(i) Hearing. (1) At the hearing, if the court finds that there is

a default in payment or performance under the contract that

secures the payment of the claim, the court shall:

(A) require the sale of the property subject to the unmatured

part of the debt and apply the proceeds of the sale to the

liquidation of the maturities;

(B) require the sale of the property free of the lien and apply

the proceeds to the payment of the whole debt; or

(C) authorize foreclosure by the claimholder as provided by

Subsection (f) of this section.

(2) When the court grants a claimholder the right of foreclosure,

the court shall authorize the claimholder to foreclose the

claimholder's mortgage, lien, or security interest in accordance

with the provisions of the document creating the mortgage, lien,

or security interest or in any other manner allowed by law. In

the discretion of the court and based on the evidence presented

at the hearing, the court may fix a minimum price for the

property to be sold by foreclosure that does not exceed the fair

market value of the property. If the court fixes a minimum price,

the property may not be sold at the foreclosure sale for a lower

price.

(j) Appeal. Any person interested in the estate may appeal an

order issued under Subsection (i)(1)(C) of this section.

(k) Unsuccessful Foreclosure. If a foreclosure sale authorized

under this section is conducted and the property is not sold

because no bid at the sale met the minimum price set by the

court, the claimholder may file another application under

Subsection (f) of this section. The court may, in the court's

discretion, eliminate or modify the minimum price requirement and

grant permission for another foreclosure sale.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 50, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 1054, Sec. 9, eff. Jan. 1, 1996; Acts

1997, 75th Leg., ch. 1302, Sec. 13, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

551, Sec. 6, eff. September 1, 2005.

Text of article effective until January 01, 2014

Sec. 307. CLAIMS PROVIDING FOR ATTORNEY'S FEES. If the

instrument evidencing or supporting a claim provides for

attorney's fees, then the claimant may include as a part of the

claim the portion of such fee that he has paid or contracted to

pay to an attorney to prepare, present, and collect such claim.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 308. DEPOSITING CLAIMS WITH CLERK. Claims may also be

presented by depositing same, with vouchers and necessary

exhibits and affidavit attached, with the clerk, who, upon

receiving same, shall advise the representative of the estate, or

the representative's attorney, by letter mailed to the

representative's last known address, of the deposit of same.

Should the representative fail to act on said claim within thirty

days after it is deposited, then it shall be presumed to be

rejected. Failure of the clerk to give notice as required herein

shall not affect the validity of the presentment or the

presumption of rejection because not acted upon within said

thirty day period. The clerk shall enter a deposited claim on the

claim docket.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1995, 74th Leg., ch. 1054, Sec. 10, eff. Jan. 1, 1996.

Text of article effective until January 01, 2014

Sec. 309. MEMORANDUM OF ALLOWANCE OR REJECTION OF CLAIM. When a

duly authenticated claim against an estate is presented to the

representative, or deposited with the clerk as heretofore

provided, the representative shall, within thirty days after the

claim is presented or deposited, endorse thereon, annex thereto,

or file with the clerk a memorandum signed by the representative,

stating the date of presentation or depositing of the claim, and

that the representative allows or rejects it, or what portion

thereof the representative allows or rejects.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1995, 74th Leg., ch. 1054, Sec. 11, eff. Jan. 1, 1996.

Text of article effective until January 01, 2014

Sec. 310. FAILURE TO ENDORSE OR ANNEX MEMORANDUM. The failure of

a representative of an estate to timely allow or reject a claim

under Section 309 of this code shall constitute a rejection of

the claim. If the claim is thereafter established by suit, the

costs shall be taxed against the representative, individually, or

the representative may be removed on the written complaint of any

person interested in the claim, after personal service of

citation, hearing, and proof, as in other cases of removal.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1995, 74th Leg., ch. 1054, Sec. 12, eff. Jan. 1, 1996.

Text of article effective until January 01, 2014

Sec. 311. WHEN CLAIMS ENTERED IN DOCKET. After a claim against

an estate has been presented to and allowed or rejected by the

personal representative, in whole or in part, the claim must be

filed with the county clerk of the proper county. The clerk shall

enter the claim on the claim docket.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1971, 62nd Leg., p. 2992, ch. 988, Sec. 2, eff. June 15,

1971; Acts 1993, 73rd Leg., ch. 957, Sec. 51, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 1054, Sec. 13, eff. Jan. 1, 1996.

Text of article effective until January 01, 2014

Sec. 312. CONTEST OF CLAIMS, ACTION BY COURT, AND APPEALS. (a)

Contest of Claims. Any person interested in an estate may, at any

time before the court has acted upon a claim, appear and object

in writing to the approval of the same, or any part thereof, and

in such case the parties shall be entitled to process for

witnesses, and the court shall hear proof and render judgment as

in ordinary suits.

(b) Court's Action Upon Claims. All claims which have been

allowed and entered upon the claim docket for a period of ten

days shall be acted upon by the court and be either approved in

whole or in part or rejected, and they shall also at the same

time be classified by the court.

(c) Hearing on Claims. Although a claim may be properly

authenticated and allowed, if the court is not satisfied that it

is just, the court shall examine the claimant and the personal

representative under oath, and hear other evidence necessary to

determine the issue. If not then convinced that the claim is

just, the court shall disapprove it.

(d) Order of the Court. When the court has acted upon a claim,

the court shall also endorse thereon, or annex thereto, a written

memorandum dated and signed officially, stating the exact action

taken upon such claim, whether approved or disapproved, or

approved in part or rejected in part, and stating the

classification of the claim. Such orders shall have the force and

effect of final judgments.

(e) Appeal. When a claimant or any person interested in an estate

shall be dissatisfied with the action of the court upon a claim,

the claimant or person may appeal therefrom to the courts of

appeals, as from other judgments of the county court in probate

matters.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1975, 64th Leg., p. 2196, ch. 701, Sec. 4, eff. June 21,

1975; Acts 1993, 73rd Leg., ch. 957, Sec. 52, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 1054, Sec. 14, eff. Jan. 1, 1996.

Text of article effective until January 01, 2014

Sec. 313. SUIT ON REJECTED CLAIM. When a claim or a part thereof

has been rejected by the representative, the claimant shall

institute suit thereon in the court of original probate

jurisdiction in which the estate is pending within ninety days

after such rejection, or the claim shall be barred. When a

rejected claim is sued on, the endorsement made on or annexed

thereto, or any memorandum of rejection filed with respect to the

claim, shall be taken to be true without further proof, unless

denied under oath. When a rejected claim or part thereof has been

established by suit, no execution shall issue, but the judgment

shall be filed in the court in which the cause is pending,

entered upon the claim docket, classified by the court, and

handled as if originally allowed and approved in due course of

administration.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1975, 64th Leg., p. 2196, ch. 701, Sec. 5, eff. June 21,

1975; Acts 1995, 74th Leg., ch. 1054, Sec. 15, eff. Jan. 1, 1996;

Acts 2001, 77th Leg., ch. 10, Sec. 3, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014

Sec. 314. PRESENTMENT OF CLAIMS A PREREQUISITE FOR JUDGMENT. No

judgment shall be rendered in favor of a claimant upon any claim

for money which has not been legally presented to the

representative of an estate, and rejected by the representative

or by the court, in whole or in part.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 53, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 1054, Sec. 16, eff. Jan. 1, 1996.

Text of article effective until January 01, 2014

Sec. 315. COSTS OF SUIT WITH RESPECT TO CLAIMS. All costs

incurred in the probate court with respect to claims shall be

taxed as follows:

(a) If allowed and approved, the estate shall pay the costs.

(b) If allowed, but disapproved, the claimant shall pay the

costs.

(c) If rejected, but established by suit, the estate shall pay

the costs.

(d) If rejected, but not established by suit, the claimant shall

pay the costs, except as provided by Section 310 of this code.

(e) In suits to establish a claim after rejection in part, if the

claimant fails to recover judgment for a greater amount than was

allowed or approved, the claimant shall pay all costs.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1995, 74th Leg., ch. 1054, Sec. 17, eff. Jan. 1, 1996.

Text of article effective until January 01, 2014

Sec. 316. CLAIMS AGAINST PERSONAL REPRESENTATIVES. The naming of

an executor in a will shall not operate to extinguish any just

claim which the deceased had against the person named as

executor; and, in all cases where a personal representative is

indebted to the testator or intestate, the representative shall

account for the debt in the same manner as if it were cash in the

representative's hands; provided, however, that if said debt was

not due at the time of receiving letters, the representative

shall be required to account for it only from the date when it

becomes due.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1995, 74th Leg., ch. 1054, Sec. 18, eff. Jan. 1, 1996.

Text of article effective until January 01, 2014

Sec. 317. CLAIMS BY PERSONAL REPRESENTATIVES. (a) By Executors

or Administrators. The foregoing provisions of this Code relative

to the presentation of claims against an estate shall not be

construed to apply to any claim of a personal representative

against the testator or intestate; but a personal representative

holding such claim shall file the same in the court granting the

letters, verified by affidavit as required in other cases, within

six months after the representative has qualified, or such claim

shall be barred.

(b) Action on Such Claims. When a claim by a personal

representative has been filed with the court within the required

time, such claim shall be entered upon the claim docket and acted

upon by the court in the same manner as in other cases, and, when

the claim has been acted upon by the court, an appeal from the

judgment of the court may be taken as in other cases.

(c) Provisions Not Applicable to Certain Claims. The foregoing

provisions relative to the presentment of claims shall not be so

construed as to apply to a claim:

(1) of any heir, devisee, or legatee who claims in such capacity;

(2) that accrues against the estate after the granting of letters

for which the representative of the estate has contracted; or

(3) for delinquent ad valorem taxes against a decedent's estate

that is being administered in probate in:

(A) a county other than the county in which the taxes were

imposed; or

(B) the same county in which the taxes were imposed, if the

probate proceedings have been pending for more than four years.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 54, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 1054, Sec. 19, eff. Jan. 1, 1996; Acts

1999, 76th Leg., ch. 1481, Sec. 37, eff; Sept; 1, 1999.

Text of article effective until January 01, 2014

Sec. 318. CLAIMS NOT ALLOWED AFTER ORDER FOR PARTITION AND

DISTRIBUTION. No claim for money against the estate of a

decedent shall be allowed by a personal representative and no

suit shall be instituted against the representative on any such

claim, after an order for final partition and distribution has

been made; but, after such an order has been made, the owner of

any claim not barred by the laws of limitation shall have an

action thereon against the heirs, devisees, legatees, or

creditors of the estate, limited to the value of the property

received by them in distributions from the estate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1995, 74th Leg., ch. 1054, Sec. 20, eff. Jan. 1, 1996.

Text of article effective until January 01, 2014

Sec. 319. CLAIMS NOT TO BE PAID UNLESS APPROVED. No claim for

money against the estate of a decedent, or any part thereof,

shall be paid until it has been approved by the court or

established by the judgment of a court of competent jurisdiction.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 55, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 320. ORDER OF PAYMENT OF CLAIMS AND ALLOWANCES. (a)

Priority of Payments. Personal representatives, when they have

funds in their hands belonging to the estate, shall pay in the

following order:

(1) Funeral expenses and expenses of last sickness, in an amount

not to exceed Fifteen Thousand Dollars.

(2) Allowances made to the surviving spouse and children, or to

either.

(3) Expenses of administration and the expenses incurred in the

preservation, safekeeping, and management of the estate.

(4) Other claims against the estate in the order of their

classification.

(b) Sale of Mortgaged Property. If a personal representative has

the proceeds of a sale that has been made for the satisfaction of

a mortgage, lien, or security interest, and the proceeds, or any

part of the proceeds, are not required for the payment of any

debts against the estate that have a preference over the

mortgage, lien, or security interest, the personal representative

shall pay the proceeds to any holder of a mortgage, lien, or

security interest. If there is more than one mortgage, lien, or

security interest against the property, the personal

representative shall pay the holders in the order of the holders'

priority. If the personal representative fails to pay proceeds

under this subsection, a holder, on proof of the failure to pay,

may obtain an order from the court directing the payment to be

made.

(c) Claimant's Petition. A claimant whose claim has not been paid

may petition the court for determination of his claim at any time

before it is barred by the applicable statute of limitations and

upon due proof procure an order for its allowance and payment

from the estate.

(d) Permissive Order of Payment. After the sixth month after the

date letters are granted and on application by the personal

representative stating that the personal representative has no

actual knowledge of any outstanding enforceable claims against

the estate other than the claims already approved and classified

by the court, the court may order the personal representative to

pay any claim that is allowed and approved.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1975, 64th Leg., p. 1818, ch. 554, Sec. 1, eff. Sept. 1,

1975; Acts 1977, 65th Leg., p. 352, ch. 173, Sec. 1, eff. Aug.

29, 1977; Acts 1979, 66th Leg., p. 1876, ch. 758, Sec. 1, eff.

Aug. 27, 1979. Amended by Acts 1987, 70th Leg., ch. 461, Sec. 2,

eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 957, Sec. 56, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 1054, Sec. 21, eff. Jan.

1, 1996; Acts 1997, 75th Leg., ch. 540, Sec. 4, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1361, Sec. 1, eff. Sept. 1, 1997.

Text of article effective until January 01, 2014

Sec. 320A. FUNERAL EXPENSES. When personal representatives pay

claims for funeral expenses and for items incident thereto, such

as tombstones, grave markers, crypts or burial plots, they shall

charge the whole of such claims to the decedent's estate and

shall charge no part thereof to the community share of a

surviving spouse.

Added by Acts 1967, 60th Leg., p. 768, ch. 321, Sec. 1, eff. May

27, 1967. Amended by Acts 1995, 74th Leg., ch. 1054, Sec. 22,

eff. Jan. 1, 1996.

Text of article effective until January 01, 2014

Sec. 321. DEFICIENCY OF ASSETS. When there is a deficiency of

assets to pay all claims of the same class, other than secured

claims for money, the claims in such class shall be paid pro

rata, as directed by the court, and in the order directed. No

personal representative shall be allowed to pay the claims,

whether the estate is solvent or insolvent, except with the pro

rata amount of the funds of the estate that have come to hand.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 57, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 1054, Sec. 23, eff. Jan. 1, 1996.

Text of section as repealed by Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.151

Without reference to the amendment of this section, this section

was repealed by Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10(a), eff. January 1, 2014.

Sec. 322. CLASSIFICATION OF CLAIMS AGAINST ESTATES OF DECEDENT.

Claims against an estate of a decedent shall be classified and

have priority of payment, as follows:

Class 1. Funeral expenses and expenses of last sickness for a

reasonable amount to be approved by the court, not to exceed a

total of Fifteen Thousand Dollars, with any excess to be

classified and paid as other unsecured claims.

Class 2. Expenses of administration and expenses incurred in the

preservation, safekeeping, and management of the estate,

including fees and expenses awarded under Section 243 of this

code, and unpaid expenses of administration awarded in a

guardianship of the decedent.

Class 3. Secured claims for money under Section 306(a)(1),

including tax liens, so far as the same can be paid out of the

proceeds of the property subject to such mortgage or other lien,

and when more than one mortgage, lien, or security interest shall

exist upon the same property, they shall be paid in order of

their priority.

Class 4. Claims for the principal amount of and accrued interest

on delinquent child support and child support arrearages that

have been confirmed and reduced to money judgment, as determined

under Subchapter F, Chapter 157, Family Code, and claims for

unpaid child support obligations under Section 154.015, Family

Code.

Class 5. Claims for taxes, penalties, and interest due under

Title 2, Tax Code; Chapter 8, Title 132, Revised Statutes;

Section 81.111, Natural Resources Code; the Municipal Sales and

Use Tax Act (Chapter 321, Tax Code); Section 451.404,

Transportation Code; or Subchapter I, Chapter 452, Transportation

Code.

Class 6. Claims for the cost of confinement established by the

Texas Department of Criminal Justice under Section 501.017,

Government Code.

Class 7. Claims for repayment of medical assistance payments

made by the state under Chapter 32, Human Resources Code, to or

for the benefit of the decedent.

Class 8. All other claims.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1971, 62nd Leg., p. 2992, ch. 988, Sec. 3, eff. June 15,

1971; Acts 1979, 66th Leg., p. 869, ch. 394, Sec. 1, eff. Aug.

27, 1979; Acts 1981, 67th Leg., p. 242, ch. 102, Sec. 8, eff.

Aug. 31, 1981; Acts 1981, 67th Leg., p. 1785, ch. 389, Sec. 38A,

39(l), eff. Jan. 1, 1982; Acts 1987, 70th Leg., ch. 1049, Sec.

51, eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 1052, Sec.

2.07, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 2, Sec.

14.27(a)(6), eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 1035,

Sec. 13, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 1054, Sec.

24, eff. Jan. 1, 1996; Acts 1997, 75th Leg., ch. 165, Sec.

30.243, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1361, Sec.

2, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 69, Sec. 1, eff.

Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 1060, Sec. 14, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

551, Sec. 7, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1404, Sec. 3, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.151, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10(a), eff. January 1, 2014.

Text of article effective until January 01, 2014

Sec. 322A. APPORTIONMENT OF TAXES. (a) In this section:

(1) "Estate" means the gross estate of a decedent as determined

for the purpose of estate taxes.

(2) "Estate tax" means any estate, inheritance, or death tax

levied or assessed on the property of a decedent's estate,

because of the death of a person, imposed by federal, state,

local, or foreign law, including the federal estate tax and the

additional inheritance tax imposed by Chapter 211, Tax Code, and

including interest and penalties imposed in addition to those

taxes. Estate tax does not include a tax imposed under Section

2701(d)(1)(A), Internal Revenue Code of 1986 (26 U.S.C. Section

2701(d)).

(3) "Person" includes a trust, natural person, partnership,

association, joint stock company, corporation, government,

political subdivision, or governmental agency.

(4) "Person interested in the estate" means a person, or a

fiduciary on behalf of that person, who is entitled to receive,

or who has received, from a decedent or because of the death of

the decedent, property included in the decedent's estate for

purposes of the estate tax, but does not include a creditor of

the decedent or of the decedent's estate.

(5) "Representative" means the representative, executor, or

administrator of an estate, or any other person who is required

to pay estate taxes assessed against the estate.

(b)(1) The representative shall charge each person interested in

the estate a portion of the total estate tax assessed against the

estate. The portion of each estate tax that is charged to each

person interested in the estate must represent the same ratio as

the taxable value of that person's interest in the estate

included in determining the amount of the tax bears to the total

taxable value of all the interests of all persons interested in

the estate included in determining the amount of the tax. In

apportioning an estate tax under this subdivision, the

representative shall disregard a portion of the tax that is

apportioned under the law imposing the tax, otherwise apportioned

by federal law, or apportioned as otherwise provided by this

section.

(2) Subdivision (1) of this subsection does not apply to the

extent the decedent in a written inter vivos or testamentary

instrument disposing of or creating an interest in property

specifically directs the manner of apportionment of estate tax or

grants a discretionary power of apportionment to another person.

A direction for the apportionment or nonapportionment of estate

tax is limited to the estate tax on the property passing under

the instrument unless the instrument is a will that provides

otherwise.

(3) If under Subdivision (2) of this subsection directions for

the apportionment of an estate tax in two or more instruments

executed by the same person conflict, the instrument disposing of

or creating an interest in the property to be taxed controls. If

directions for the apportionment of estate tax in two or more

instruments executed by different persons conflict, the direction

of the person in whose estate the property is included controls.

(4) Subdivisions (2) and (3) of this subsection do not grant or

enlarge the power of a person to apportion estate tax to property

passing under an instrument created by another person in excess

of the estate tax attributable to the property. Subdivisions (2)

and (3) of this subsection do not apply to the extent federal law

directs a different manner of apportionment.

(c) Any deduction, exemption, or credit allowed by law in

connection with the estate tax inures to a person interested in

the estate as provided by Subsections (d)-(f) of this section.

(d) If the deduction, exemption, or credit is allowed because of

the relationship of the person interested in the estate to the

decedent, or because of the purpose of the gift, the deduction,

exemption, or credit inures to the person having the relationship

or receiving the gift, unless that person's interest in the

estate is subject to a prior present interest that is not

allowable as a deduction. The estate tax apportionable to the

person having the present interest shall be paid from the corpus

of the gift or the interest of the person having the

relationship.

(e) A deduction for property of the estate that was previously

taxed and a credit for gift taxes or death taxes of a foreign

country that were paid by the decedent or his estate inures

proportionally to all persons interested in the estate who are

liable for a share of the estate tax.

(f) A credit for inheritance, succession, or estate taxes, or

taxes of a similar nature applicable to property or interests

includable in the estate, inures to the persons interested in the

estate who are chargeable with payment of a portion of those

taxes to the extent that the credit reduces proportionately those

taxes.

(g) To the extent that property passing to or in trust for a

surviving spouse or a charitable, public, or similar gift or

devise is not an allowable deduction for purposes of the estate

tax solely because of an inheritance tax or other death tax

imposed on and deductible from the property, the property is not

included in the computation provided for by Subsection (b) of

this section, and to that extent no apportionment is made against

the property. The exclusion provided by this subsection does not

apply if the result would be to deprive the estate of a deduction

otherwise allowable under Section 2053(d), Internal Revenue Code

of 1986, relating to deductions for state death taxes on

transfers for public, charitable, or religious uses.

(h) Except as provided by Subsection (i)(3) of this section, an

interest in income, an estate for years or for life, or another

temporary interest in any property or fund is not subject to

apportionment. The estate tax apportionable to the temporary

interest and the remainder, if any, is chargeable against the

corpus of the property or the funds that are subject to the

temporary interest and remainder.

(i)(1) In this subsection, "qualified real property" has the

meaning assigned by Section 2032A, Internal Revenue Code of 1986

(26 U.S.C. Section 2032A).

(2) If an election is made under Section 2032A, Internal Revenue

Code of 1986 (26 U.S.C. Section 2032A), the representative shall

apportion estate taxes according to the amount of federal estate

tax that would be payable if the election were not made. The

amount of the reduction of the estate tax resulting from the

election shall be applied to reduce the amount of the estate tax

allocated based on the value of the qualified real property that

is the subject of the election. If the amount applied to reduce

the taxes allocated based on the value of the qualified real

property is greater than the amount of those taxes, the excess

shall be applied to the portion of the taxes allocated for all

other property. This amount is to be apportioned under Subsection

(b)(1) of this section.

(3) If additional federal estate tax is imposed under Section

2032A(c), Internal Revenue Code of 1986 (26 U.S.C. Section 2032A)

because of an early disposition or cessation of a qualified use,

the additional tax shall be equitably apportioned among the

persons who have an interest in the portion of the qualified real

property to which the additional tax is attributable in

proportion to their interests. The additional tax is a charge

against such qualified real property. If the qualified real

property is split between one or more life or term interests and

remainder interests, the additional tax shall be apportioned to

each person whose action or cessation of use caused the

imposition of additional tax, unless all persons with an interest

in the qualified real property agree in writing to dispose of the

property, in which case the additional tax shall be apportioned

among the remainder interests.

(j) Repealed by Acts 2003, 78th Leg., ch. 1060, Sec. 16.

(k) If the date for the payment of any portion of an estate tax

is extended, the amount of the extended tax shall be apportioned

to the persons who receive the specific property that gives rise

to the extension. Those persons are entitled to the benefits and

shall bear the burdens of the extension.

(l) If federal law directs the apportionment of the federal

estate tax, a similar state tax shall be apportioned in the same

manner.

(m) Interest on an extension of estate tax and interest and

penalties on a deficiency shall be apportioned equitably to

reflect the benefits and burdens of the extension or deficiency

and of any tax deduction associated with the interest and

penalties, but if the assessment or penalty and interest is due

to delay caused by the negligence of the representative, the

representative shall be charged with the amount of assessed

penalty and interest.

(n) If property includable in an estate does not come into

possession of the representative obligated to pay the estate tax,

the representative shall recover from each person interested in

the estate the amount of the estate tax apportioned to the person

under this section or assign to persons affected by the tax

obligation the representative's right of recovery. The obligation

to recover a tax under this subsection does not apply if:

(1) the duty is waived by the parties affected by the tax

obligation or by the instrument under which the representative

derives powers; or

(2) in the reasonable judgment of the representative, proceeding

to recover the tax is not cost-effective.

(o) If a representative cannot collect from a person interested

in the estate an unpaid amount of estate tax apportioned to the

person, the amount not collected shall be apportioned among the

other persons interested in the estate who are subject to

apportionment in the same manner as provided by Subsection (b)(1)

of this section. A person who is charged with or who pays an

apportioned amount under this subsection because another person

failed to pay an amount of estate tax apportioned to the person

has a right of reimbursement for that amount from the person who

failed to pay the tax. The representative may enforce the right

of reimbursement, or the person who is charged with or who pays

an apportioned amount under this subsection may enforce the right

of reimbursement directly by an assignment from the

representative. A person assigned the right under this subsection

is subrogated to the rights of the representative. A

representative who has a right of reimbursement may petition a

court to determine the right of reimbursement.

(p) This section shall be applied after giving effect to any

disclaimers made in accordance with Section 37A of this code.

(q) Interest and penalties assessed against the estate by a

taxing authority shall be apportioned among and charged to the

persons interested in the estate in the manner provided by

Subsection (b) of this section, unless, on application by any

person interested in the estate, the court determines that the

proposed apportionment is not equitable or that the assessment of

interest or penalties was caused by a breach of fiduciary duty of

a representative. If the apportionment is not equitable, the

court may apportion interest and penalties in an equitable

manner. If the assessment of interest or penalties was caused by

a breach of fiduciary duty of a representative, the court may

charge the representative with the amount of the interest and

penalties assessed attributable to his conduct.

(r) Expenses reasonably incurred by a representative in

determination of the amount, apportionment, or collection of the

estate tax shall be apportioned among and charged to persons

interested in the estate in the manner provided by Subsection (b)

of this section unless, on application by any person interested

in the estate, the court determines that the proposed

apportionment is not equitable. If the court determines that the

assessment is not equitable, the court may apportion the expenses

in an equitable manner.

(s) For the purposes of this section, "court" means a court in

which proceedings for administration of the estate are pending or

have been completed or, if no proceedings are pending or have

been completed, a court in which venue lies for the

administration of the estate of the decedent.

(t) A representative who has possession of any property of an

estate that is distributable to a person interested in the estate

may withhold from that property an amount equal to the person's

apportioned share of the estate tax.

(u) A representative shall recover from any person interested in

the estate the unpaid amount of the estate tax apportioned and

charged to the person under this section, unless the

representative determines in good faith that an attempt to

recover this amount would be economically impractical.

(v) A representative required to recover unpaid amounts of estate

tax apportioned to persons interested in the estate under this

section may not be required to initiate the necessary actions

until the expiration of 90 days after the date of the final

determination of the amount of the estate tax by the Internal

Revenue Service. A representative who initiates an action under

this section within a reasonable time after the 90-day period is

not subject to any liability or surcharge because any portion of

the estate tax apportioned to any person interested in the estate

was collectible at a time following the death of the decedent but

thereafter became uncollectible.

(w) A representative acting in another state may initiate an

action in a court of this state to recover a proportionate amount

of the federal estate tax, of an estate tax payable to another

state, or of a death duty due by a decedent's estate to another

state, from a person interested in the estate who is domiciled in

this state or owns property in this state subject to attachment

or execution. In the action, a determination of apportionment by

the court having jurisdiction of the administration of the

decedent's estate in the other state is prima facie correct. This

section applies only if the state in which the determination of

apportionment was made affords a substantially similar remedy.

(x) A reference in this section to a section of the Internal

Revenue Code of 1986 refers to the section as it exists at the

time in question. The reference also includes a corresponding

section of a subsequent Internal Revenue Code and the referenced

section as renumbered if it is renumbered.

(y) The prevailing party in an action initiated by a person for

the collection of estate taxes from a person interested in the

estate to whom estate taxes were apportioned and charged under

Subsection (b) of this section shall be awarded necessary

expenses, including reasonable attorney's fees.

Added by Acts 1987, 70th Leg., ch. 742, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 410, Sec. 1, eff.

Sept. 1, 1991.

Subsec. (j) repealed by Acts 2003, 78th Leg., ch. 1060, Sec. 16,

eff. Sept. 1, 2003.

Text of article effective until January 01, 2014

Sec. 322B. ABATEMENT OF BEQUESTS. (a) Except as provided by

Subsections (b)-(d) of this section, a decedent's property is

liable for debts and expenses of administration other than estate

taxes, and bequests abate in the following order:

(1) property not disposed of by will, but passing by intestacy;

(2) personal property of the residuary estate;

(3) real property of the residuary estate;

(4) general bequests of personal property;

(5) general devises of real property;

(6) specific bequests of personal property; and

(7) specific devises of real property.

(b) This section does not affect the requirements for payment of

a claim of a secured creditor who elects to have the claim

continued as a preferred debt and lien against specific property

under Section 306 of this code.

(c) This section does not apply to the payment of estate taxes

under Section 322A of this code.

(d) A decedent's intent, as expressed in a will, controls over

the abatement of bequests provided by this section.

Added by Acts 1987, 70th Leg., ch. 742, Sec. 2, eff. Sept. 1,

1987.

Text of article effective until January 01, 2014

Sec. 323. JOINT OBLIGATION. When two or more persons are jointly

bound for the payment of a debt, or for any other purpose, upon

the death of any of the persons so bound, the decedent's estate

shall be charged by virtue of such obligation in the same manner

as if the obligors had been bound severally as well as jointly.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1995, 74th Leg., ch. 1054, Sec. 25, eff. Jan. 1, 1996.

Text of article effective until January 01, 2014

Sec. 324. REPRESENTATIVES NOT TO PURCHASE CLAIMS. It shall be

unlawful, and cause for removal, for a personal representative

whether acting under appointment by will or under orders of the

court, to purchase for the personal representative's own use or

for any purposes whatsoever, any claim against the estate the

personal representative represents. Upon written complaint by any

person interested in the estate, and satisfactory proof of

violation of this provision, after citation and hearing, the

court shall enter its order cancelling the claim, and no part

thereof shall be paid out of the estate; and the court may, in

the court's discretion, remove such representative.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 58, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 1054, Sec. 26, eff. Jan. 1, 1996.

Text of article effective until January 01, 2014

Sec. 326. OWNER MAY OBTAIN ORDER FOR PAYMENT. Any creditor of an

estate of a decedent whose claim, or part thereof, has been

approved by the court or established by suit, may, at any time

after twelve months from the granting of letters testamentary,

upon written application and proof showing that the estate has on

hand sufficient available funds, obtain an order directing that

payment be made; or, if there are no available funds, and if to

await the receipt of funds from other sources would unreasonably

delay payment, the court shall then order sale of property of the

estate sufficient to pay the claim; provided, the representative

of the estate shall have first been cited on such written

complaint to appear and show cause why such order should not be

made.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 328. LIABILITY FOR NONPAYMENT OF CLAIMS. (a) Procedure to

Force Payment. If any representative of an estate shall fail to

pay on demand any money ordered by the court to be paid to any

person, except to the State Treasury, when there are funds of the

estate available, the person or claimant entitled to such

payment, upon affidavit of the demand and failure to pay, shall

be authorized to have execution issued against the property of

the estate for the amount due, with interest and costs; or

(b) Penalty Against Representative. Upon return of the execution

not satisfied, or merely upon the affidavit of demand and failure

to pay, the court may cite the representative and the sureties on

the representative's bond to show cause why they should not be

held liable for such debt, interest, costs, and damages. Upon

return of citation duly served, if good cause to the contrary be

not shown, the court shall render judgment against the

representative and sureties so cited, in favor of the holder of

such claim, for the amount theretofore ordered to be paid or

established by suit, and remaining unpaid, together with interest

and costs, and also for damages upon the amount neglected to be

paid, at the rate of five per cent per month for each month, or

fraction thereof, that the payment was neglected to be paid after

demand made therefor, which damages may be collected in any court

of competent jurisdiction.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1995, 74th Leg., ch. 1054, Sec. 27, eff. Jan. 1, 1996.

Text of article effective until January 01, 2014

Sec. 329. BORROWING MONEY. (a) Circumstances Under Which Money

May Be Borrowed. Any real or personal property of an estate may

be mortgaged or pledged by deed of trust or otherwise as security

for an indebtedness, under order of the court, when necessary for

any of the following purposes:

(1) For the payment of any ad valorem, income, gift, estate,

inheritance, or transfer taxes upon the transfer of an estate or

due from a decedent or the estate, regardless of whether such

taxes are assessed by a state, or any of its political

subdivisions, or by the federal government or by a foreign

country; or

(2) For payment of expenses of administration, including sums

necessary for operation of a business, farm, or ranch owned by

the estate; or

(3) For payment of claims allowed and approved, or established by

suit, against the estate; or

(4) To renew and extend a valid, existing lien.

(b) Procedure for Borrowing Money. When it is necessary to borrow

money for any of the aforementioned purposes, or to create or

extend a lien upon property of the estate as security, a sworn

application for such authority shall be filed with the court,

stating fully and in detail the circumstances which the

representative of the estate believes make necessary the granting

of such authority. Thereupon, the clerk shall issue and cause to

be posted a citation to all interested persons, stating the

nature of the application and requiring such persons, if they

choose so to do, to appear and show cause, if any, why such

application should not be granted.

(c) Order Authorizing Such Borrowing, or Extension of Lien. The

court, if satisfied by the evidence adduced at the hearing upon

said application that it is to the interest of the estate to

borrow money, or to extend and renew an existing lien, shall

issue its order to that effect, setting out the terms and

conditions of the authority granted; provided, however, the loan

or renewal shall not be for a term longer than three years from

the granting of original letters to the representative of such

estate, but the court may authorize an extension of such lien for

not more than one additional year without further citation or

notice. If a new lien is created on property of an estate, the

court may require that the representative's general bond be

increased, or an additional bond given, for the protection of the

estate and the creditors, as for the sale of real property

belonging to the estate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1973, 63rd Leg., p. 408, ch. 182, Sec. 3, eff. May 25,

1973; Acts 1987, 70th Leg., ch. 766, Sec. 1, eff. Aug. 31, 1987;

Acts 1993, 73rd Leg., ch. 957, Sec. 59, eff. Sept. 1, 1993; Acts

1995, 74th Leg., ch. 1054, Sec. 28, eff. Jan. 1, 1996.

PART 5. SALES

Text of article effective until January 01, 2014

Sec. 331. COURT MUST ORDER SALES. Except as hereinafter

provided, no sale of any property of an estate shall be made

without an order of court authorizing the same. The court may

order property sold for cash or on credit, at public auction or

privately, as it may consider most to the advantage of the

estate, except when otherwise specially provided herein.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 332. SALES AUTHORIZED BY WILL. Whenever by the terms of a

will an executor is authorized to sell any property of the

testator, no order of court shall be necessary to authorize the

executor to make such sale, and the sale may be made at public

auction or privately as the executor deems to be in the best

interest of the estate and may be made for cash or upon such

credit terms as the executor shall determine; provided, that when

particular directions are given by a testator in his will

respecting the sale of any property belonging to his estate, the

same shall be followed, unless such directions have been annulled

or suspended by order of the court.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 333. CERTAIN PERSONAL PROPERTY TO BE SOLD. (a) The

representative of an estate, after approval of inventory and

appraisement, shall promptly apply for an order of the court to

sell at public auction or privately, for cash or on credit not

exceeding six months, all of the estate that is liable to perish,

waste, or deteriorate in value, or that will be an expense or

disadvantage to the estate if kept. Property exempt from forced

sale, specific legacies, and personal property necessary to carry

on a farm, ranch, factory, or any other business which it is

thought best to operate, shall not be included in such sales.

(b) In determining whether to order the sale of an asset under

Subsection (a) of this section, the court shall consider:

(1) the representative's duty to take care of and manage the

estate as a person of ordinary prudence, discretion, and

intelligence would exercise in the management of the person's own

affairs; and

(2) whether the asset constitutes an asset that a trustee is

authorized to invest under Chapter 117 or Subchapter F, Chapter

113, Property Code.

Added by Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Amended by Acts 1993, 73rd Leg., ch. 846, Sec. 21, eff. Sept. 1,

1993.

Amended by Acts 2003, 78th Leg., ch. 1103, Sec. 14, eff. Jan. 1,

2004.

Text of article effective until January 01, 2014

Sec. 334. SALES OF OTHER PERSONAL PROPERTY. Upon application by

the personal representative of the estate or by any interested

person, the court may order the sale of any personal property of

the estate not required to be sold by the preceding Section,

including growing or harvested crops or livestock, but not

including exempt property or specific legacies, if the court

finds that so to do would be in the best interest of the estate

in order to pay expenses of administration, funeral expenses,

expenses of last illness, allowances, or claims against the

estate, from the proceeds of the sale of such property. In so far

as possible, applications and orders for the sale of personal

property shall conform to the requirements hereinafter set forth

for applications and orders for the sale of real estate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 335. SPECIAL PROVISIONS PERTAINING TO LIVESTOCK. When the

personal representative of an estate has in his possession any

livestock which he deems necessary or to the advantage of the

estate to sell, he may, in addition to any other method provided

by law for the sale of personal property, obtain authority from

the court in which the estate is pending to sell such livestock

through a bonded livestock commission merchant, or a bonded

livestock auction commission merchant. Such authority may be

granted by the court upon written and sworn application by the

personal representative, or by any person interested in the

estate, describing the livestock sought to be sold, and setting

out the reasons why it is deemed necessary or to the advantage of

the estate that the application be granted. The court shall

forthwith consider any such application, and may, in its

discretion, hear evidence for or against the same, with or

without notice, as the facts warrant. If the application be

granted, the court shall enter its order to that effect, and

shall authorize delivery of the livestock to any bonded livestock

commission merchant or bonded livestock auction commission

merchant for sale in the regular course of business. The

commission merchant shall be paid his usual and customary

charges, not to exceed five per cent of the sale price, for the

sale of such livestock. A report of such sale, supported by a

verified copy of the merchant's account of sale, shall be made

promptly by the personal representative to the court, but no

order of confirmation by the court is required to pass title to

the purchaser of such livestock.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 2001, 77th Leg., ch. 443, Sec. 1, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014

Sec. 336. SALES OF PERSONAL PROPERTY AT PUBLIC AUCTION. All

sales of personal property at public auction shall be made after

notice has been issued by the representative of the estate and

posted as in case of posting for original proceedings in probate,

unless the court shall otherwise direct.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 337. SALES OF PERSONAL PROPERTY ON CREDIT. No more than six

months credit may be allowed when personal property is sold at

public auction, based upon the date of such sale. The purchaser

shall be required to give his note for the amount due, with good

and solvent personal security, before delivery of such property

can be made to him, but security may be waived if delivery is not

to be made until the note, with interest, has been paid.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 338. SALE OF MORTGAGED PROPERTY. Any creditor holding a

claim secured by a valid mortgage or other lien, which has been

allowed and approved or established by suit, may obtain from the

court in which the estate is pending an order that said property,

or so much thereof as necessary to satisfy his claim, shall be

sold, by filing his written application therefor. Upon the filing

of such application, the clerk shall issue citation requiring the

representative of the estate to appear and show cause why such

application should not be granted. If it appears to the court

that it would be advisable to discharge the lien out of the

general assets of the estate or that it be refinanced, he may so

order; otherwise, he shall grant the application and order that

the property be sold at public or private sale, as deemed best,

as in ordinary cases of sales of real estate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 339. SALES OF PERSONAL PROPERTY TO BE REPORTED; DECREE VESTS

TITLE. All sales of personal property shall be reported to the

court, and the laws regulating sales of real estate as to

confirmation or disapproval of sales shall apply, but no

conveyance shall be necessary. The decree confirming the sale of

personal property shall vest the right and title of the estate of

the intestate in the purchaser who has complied with the terms of

the sale, and shall be prima facie evidence that all requirements

of the law in making the sale have been met. The representative

of an estate may, upon request, issue a bill of sale without

warranty to the purchaser as evidence of title, the expense

thereof to be borne by the purchaser.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 60, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 340. SELECTION OF REAL PROPERTY TO BE SOLD FOR PAYMENT OF

DEBTS. Real property of the estate which is selected to be sold

for the payment of expenses or claims shall be that which the

court deems most advantageous to the estate to be sold.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 341. APPLICATION FOR SALE OF REAL ESTATE. Application may

be made to the court for an order to sell property of the estate

when it appears necessary or advisable in order to:

(1) Pay expenses of administration, funeral expenses and expenses

of last sickness of decedents, and allowances and claims against

the estates of decedents.

(2) Dispose of any interest in real property of the estate of a

decedent, when it is deemed to the best interest of the estate to

sell such interest.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1969, 61st Leg., p. 2030, ch. 695, Sec. 1, eff. June 12,

1969; Acts 1973, 63rd Leg., p. 408, ch. 182, Sec. 4, eff. May 25,

1973; Acts 1975, 64th Leg., p. 975, ch. 372, Sec. 1, eff. June

19, 1975; Acts 1975, 64th Leg., p. 976, ch. 373, Sec. 1, eff.

June 19, 1975; Acts 1979, 66th Leg., p. 1755, ch. 713, Sec. 27,

eff. Aug. 27, 1979; Acts 1993, 73rd Leg., ch. 957, Sec. 61, eff.

Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 342. CONTENTS OF APPLICATION FOR SALE OF REAL ESTATE. An

application for the sale of real estate shall be in writing,

shall describe the real estate or interest in or part thereof

sought to be sold, and shall be accompanied by an exhibit,

verified by affidavit, showing fully and in detail the condition

of the estate, the charges and claims that have been approved or

established by suit, or that have been rejected and may yet be

established, the amount of each such claim, the property of the

estate remaining on hand liable for the payment of such claims,

and any other facts tending to show the necessity or advisability

of such sale.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 344. CITATION ON APPLICATION. Upon the filing of such

application and exhibit, the clerk shall issue a citation to all

persons interested in the estate, describing the land or interest

or part thereof sought to be sold, and informing them of the

right under Section 345 of this code to file an opposition to the

sale during the period prescribed by the court as shown in the

citation, if they so elect. Service of such citation shall be by

posting.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1170, Sec. 9.01, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 345. OPPOSITION TO APPLICATION. When an application for an

order of sale is made, any person interested in the estate may,

during the period provided in the citation issued under Section

344 of this code, file his opposition to the sale, in writing, or

may make application for the sale of other property of the

estate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1170, Sec. 9.02, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 345A. HEARING ON APPLICATION AND ANY OPPOSITION. (a) The

clerk of a court in which an application for an order of sale is

filed shall immediately call to the attention of the judge any

opposition to the sale that is filed during the period provided

in the citation issued under Section 344 of this code. The court

shall hold a hearing on an application if an opposition to the

sale is filed during the period provided in the citation.

(b) A hearing on an application for an order of sale is not

required under this section if no opposition to the application

is filed during the period provided in the citation. The court,

in its discretion, may determine that a hearing is necessary on

the application even if no opposition was filed during that

period.

(c) If the court orders a hearing under Subsection (a) or (b) of

this section, the court shall designate in writing a date and

time for hearing the application and any opposition, together

with the evidence pertaining to the application and opposition.

The clerk shall issue a notice to the applicant and to each

person who files an opposition to the sale, if applicable, of the

date and time of the hearing.

(d) The judge may, by entries on the docket, continue a hearing

held under this section from time to time until the judge is

satisfied concerning the application.

Added by Acts 2007, 80th Leg., R.S., Ch.

1170, Sec. 9.03, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 346. ORDER OF SALE. If satisfied that the sale of the

property of the estate described in the application is necessary

or advisable, the court shall order the sale to be made;

otherwise, the court may deny the application and may, if it

deems best, order the sale of other property the sale of which

would be more advantageous to the estate. An order for the sale

of real estate shall specify:

(a) The property to be sold, giving such description as will

identify it; and

(b) Whether the property is to be sold at public auction or at

private sale, and, if at public auction, the time and place of

such sale; and

(c) The necessity or advisability of the sale and its purpose;

and

(d) Except in cases in which no general bond is required, that,

having examined the general bond of the representative of the

estate, the court finds it to be sufficient as required by law,

or finds the same to be insufficient and specifies the necessary

or increased bond, as the case may be; and

(e) That the sale shall be made and the report returned in

accordance with law; and

(f) The terms of the sale.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1170, Sec. 9.04, eff. September 1, 2007.

Text of article effective until January 01, 2014

Sec. 347. PROCEDURE WHEN REPRESENTATIVE NEGLECTS TO APPLY FOR

SALE. When the representative of an estate neglects to apply for

an order to sell sufficient property to pay the charges and

claims against the estate that have been allowed and approved, or

established by suit, any interested person may, upon written

application, cause such representative to be cited to appear and

make a full exhibit of the condition of such estate, and show

cause why a sale of the property should not be ordered. Upon

hearing such application, if the court is satisfied that a sale

of the property is necessary or advisable in order to satisfy

such claims, it shall enter an order of sale as provided in the

preceding Section.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 348. PERMISSIBLE TERMS OF SALE OF REAL ESTATE. (a) For Cash

or Credit. The real estate may be sold for cash, or for part cash

and part credit, or the equity in land securing an indebtedness

may be sold subject to such indebtedness, or with an assumption

of such indebtedness, at public or private sale, as appears to

the court to be for the best interest of the estate. When real

estate is sold partly on credit, the cash payment shall not be

less than one-fifth of the purchase price, and the purchaser

shall execute a note for the deferred payments payable in

monthly, quarterly, semi-annual or annual installments, of such

amounts as appears to the court to be for the best interest of

the estate, to bear interest from date at a rate of not less than

four percent (4%) per annum, payable as provided in such note.

Default in the payment of principal or interest, or any part

thereof when due, shall, at the election of the holder of such

note, mature the whole debt. Such note shall be secured by

vendor's lien retained in the deed and in the note upon the

property sold, and be further secured by deed of trust upon the

property sold, with the usual provisions for foreclosure and sale

upon failure to make the payments provided in the deed and notes.

(b) Reconveyance Upon Redemption. When an estate owning real

estate by virtue of foreclosure of vendor's lien or mortgage

belonging to the estate, either by judicial sale or by a

foreclosure suit or through sale under deed of trust or by

acceptance of a deed in cancellation of a lien or mortgage owned

by the estate, and it appears to the court that an application to

redeem the property foreclosed upon has been made by the former

owner of the real estate to any corporation or agency now created

or hereafter to be created by any Act or Acts of the Congress of

the United States or of the State of Texas in connection with

legislation for the relief of owners of mortgaged or encumbered

homes, farms, ranches, or other real estate, and it further

appears to the court that it would be to the best interest of the

estate to own bonds of one of the above named federal or state

corporations or agencies instead of the real estate, then upon

proper application and proof, the court may dispense with the

provisions of credit sales as provided above, and may order

reconveyance of the property to the former mortgage debtor, or

former owner, reserving vendor's lien notes for the total amount

of the indebtedness due or for the total amount of bonds which

the corporation or agency above named is under its rules and

regulations allowed to advance, and, upon obtaining such an

order, it shall be proper for the representative to indorse and

assign the notes so obtained over to any one of the corporations

or agencies above named in exchange for bonds of that corporation

or agency.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1959, 56th Leg., p. 636, ch. 290, Sec. 1, eff. May 30,

1959.

Text of article effective until January 01, 2014

Sec. 349. PUBLIC SALES OF REAL ESTATE. (a) Notice of Sale.

Except as hereinafter provided, all public sales of real estate

shall be advertised by the representative of the estate by a

notice published in the county in which the estate is pending, as

provided in this Code for publication of notices or citations.

Reference shall be made to the order of sale, the time, place,

and the required terms of sale, and a brief description of the

property to be sold shall be given. It need not contain field

notes, but if rural property, the name of the original survey,

the number of acres, its locality in the county, and the name by

which the land is generally known, if any, shall be given.

(b) Method of Sale. All public sales of real estate shall be made

at public auction to the highest bidder.

(c) Time and Place of Sale. All such sales shall be made in the

county in which the proceedings are pending, at the courthouse

door of said county, or other place in such county where sales of

real estate are specifically authorized to be made, on the first

Tuesday of the month after publication of notice shall have been

completed, between the hours of ten o'clock A.M. and four o'clock

P.M., provided, that if deemed advisable by the court, he may

order such sale to be made in the county in which the land is

situated, in which event notice shall be published both in such

county and in the county where the proceedings are pending.

(d) Continuance of Sales. If sales are not completed on the day

advertised, they may be continued from day to day by making

public announcement verbally of such continuance at the

conclusion of the sale each day, such continued sales to be

within the same hours as hereinbefore prescribed. If sales are so

continued, the fact shall be shown in the report of sale made to

the court.

(e) Failure of Bidder to Comply. When any person shall bid off

property of an estate offered for sale at public auction, and

shall fail to comply with the terms of sale, such property shall

be readvertised and sold without any further order; and the

person so defaulting shall be liable to pay to the representative

of the estate, for its benefit, ten per cent of the amount of his

bid, and also any deficiency in price on the second sale, such

amounts to be recovered by such representative by suit in any

court having jurisdiction of the amount claimed, in the county in

which the sale was made.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 350. PRIVATE SALES OF REAL ESTATE. All private sales of

real estate shall be made in such manner as the court directs in

its order of sale, and no further advertising, notice, or

citation concerning such sale shall be required, unless the court

shall direct otherwise.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 1755, ch. 713, Sec. 29, eff. Aug. 27,

1979.

Text of article effective until January 01, 2014

Sec. 351. SALES OF EASEMENTS AND RIGHT OF WAYS. It shall be

lawful to sell and convey easements and rights of ways on, under,

and over the lands of an estate being administered under orders

of a court, regardless of whether the proceeds of such a sale are

required for payment of charges or claims against the estate, or

for other lawful purposes. The procedure for such sales shall be

the same as now or hereafter provided by law for sales of real

property of estates of decedents at private sale.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 62, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 352. REPRESENTATIVE PURCHASING PROPERTY OF THE ESTATE. (a)

Except as provided by Subsection (b), (c), or (d) of this

section, the personal representative of an estate shall not

become the purchaser, directly or indirectly, of any property of

the estate sold by him, or by any co-representative if one be

acting.

(b) A personal representative of an estate may purchase property

from the estate if the will, duly admitted to probate, appointing

the personal representative expressly authorizes the sale.

(c) A personal representative of a decedent may purchase property

from the estate of the decedent in compliance with the terms of a

written executory contract signed by the decedent, including a

contract for deed, earnest money contract, buy/sell agreement, or

stock purchase or redemption agreement.

(d) After issuing the notice required by this subsection, a

personal representative of an estate, including an independent

administrator, may purchase property from the estate on the

court's determination that the sale is in the best interest of

the estate. The personal representative shall give notice by

certified mail, return receipt requested, unless the court

requires another form of notice, to each distributee of a

deceased person's estate and to each creditor whose claim remains

unsettled after presenting a claim within six months of the

original grant of letters. The court may require additional

notice or it may allow for the waiver of the notice required for

a sale made under this subsection.

(e) If a purchase is made in violation of this section, any

person interested in the estate may file a written complaint with

the court in which the proceedings are pending, and upon service

of citation upon the representative, after hearing and proof,

such sale shall be by the court declared void, and shall be set

aside by the court and the property ordered to be reconveyed to

the estate. All costs of the sale, protest, and suit, if found

necessary, shall be adjudged against the representative.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1985, 69th Leg., ch. 709, Sec. 1, eff. Aug. 26, 1985;

Acts 1989, 71st Leg., ch. 651, Sec. 1, eff. June 14, 1989; Acts

1991, 72nd Leg., ch. 895, Sec. 14, eff. Sept. 1, 1991; Acts 1993,

73rd Leg., ch. 957, Sec. 63, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 353. REPORTS OF SALE. All sales of real property of an

estate shall be reported to the court ordering the same within

thirty days after the sales are made. Reports shall be in

writing, sworn to, and filed with the clerk, and noted on the

probate docket. They shall show:

(a) The date of the order of sale.

(b) The property sold, describing it.

(c) The time and place of sale.

(d) The name of the purchaser.

(e) The amount for which each parcel of property or interest

therein was sold.

(f) The terms of the sale, and whether made at public auction or

privately.

(g) Whether the purchaser is ready to comply with the order of

sale.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 354. BOND ON SALE OF REAL ESTATE. If the personal

representative of the estate is not required by this Code to

furnish a general bond, the sale may be confirmed by the court if

found to be satisfactory and in accordance with law. Otherwise,

before any sale of real estate is confirmed, the court shall

determine whether the general bond of said representative is

sufficient to protect the estate after the proceeds of the sale

are received. If the court so finds, the sale may be confirmed.

If the general bond be found insufficient, the sale shall not be

confirmed until and unless the general bond be increased to the

amount required by the court, or an additional bond given, and

approved by the court. The increase, or the additional bond,

shall be equal to the amount for which such real estate is sold,

plus, in either instance, such additional sum as the court shall

find necessary and fix for the protection of the estate;

provided, that where the real estate sold is encumbered by a lien

to secure a claim against the estate and is sold to the owner or

holder of such secured claim and is in full payment, liquidation,

and satisfaction thereof, no increased general bond or additional

bond shall be required except for the amount of cash, if any,

actually paid to the representative of the estate in excess of

the amount necessary to pay, liquidate, and satisfy such claim in

full.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 355. ACTION OF COURT ON REPORT OF SALE. After the

expiration of five days from the filing of a report of sale, the

court shall inquire into the manner in which the sale was made,

hear evidence in support of or against such report, and determine

the sufficiency or insufficiency of the representative's general

bond, if any has been required and given; and, if he is satisfied

that the sale was for a fair price, was properly made and in

conformity with law, and has approved any increased or additional

bond which may have been found necessary to protect the estate,

the court shall enter a decree confirming such sale, showing

conformity with the foregoing provisions of the Code, and

authorizing the conveyance of the property to be made by the

representative of the estate upon compliance by the purchaser

with the terms of the sale, detailing such terms. If the court is

not satisfied that the sale was for a fair price, was properly

made, and in conformity with law, an order shall be made setting

the same aside and ordering a new sale to be made, if necessary.

The action of the court in confirming or disapproving a report of

sale shall have the force and effect of a final judgment; and any

person interested in the estate or in the sale shall have the

right to have such decrees reviewed as in other final judgments

in probate proceedings.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1975, 64th Leg., p. 2197, ch. 701, Sec. 6, eff. June 21,

1975.

Text of article effective until January 01, 2014

Sec. 356. DEED CONVEYS TITLE TO REAL ESTATE. When real estate is

sold, the conveyance shall be by proper deed which shall refer to

and identify the decree of the court confirming the sale. Such

deed shall vest in the purchaser all right, title, and interest

of the estate to such property, and shall be prima facie evidence

that said sale has met all applicable requirements of the law.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 357. DELIVERY OF DEED, VENDOR'S AND DEED OF TRUST LIEN.

After a sale is confirmed by the court and the terms of sale have

been complied with by the purchaser, the representative of the

estate shall forthwith execute and deliver to the purchaser a

proper deed conveying the property. If the sale is made partly on

credit, the vendor's lien securing the purchase money note or

notes shall be expressly retained in said deed, and in no event

waived, and before actual delivery of said deed to purchaser, he

shall execute and deliver to the representative of the estate a

vendor's lien note or notes, with or without personal sureties as

the court shall have ordered, and also a deed of trust or

mortgage on the property as further security for the payment of

said note or notes. Upon completion of the transaction, the

personal representative shall promptly file or cause to be filed

and recorded in the appropriate records in the county where the

land is situated said deed of trust or mortgage.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 358. PENALTY FOR NEGLECT. Should the representative of an

estate neglect to comply with the preceding Section, or to file

the deed of trust securing such lien in the proper county, he and

the sureties on his bond shall, after complaint and citation, be

held liable for the use of the estate, for all damages resulting

from such neglect, which damages may be recovered in any court of

competent jurisdiction, and he may be removed by the court.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

PART 6. HIRING AND RENTING

Text of article effective until January 01, 2014

Sec. 359. HIRING OR RENTING WITHOUT ORDER OF COURT. The personal

representative of an estate may, without order of court, rent any

of its real property or hire out any of its personal property,

either at public auction or privately, as may be deemed in the

best interest of the estate, for a period not to exceed one year.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 360. LIABILITY OF PERSONAL REPRESENTATIVE. If property of

the estate is hired or rented without an order of court, the

personal representative shall be required to account to the

estate for the reasonable value of the hire or rent of such

property, to be ascertained by the court upon satisfactory

evidence, upon sworn complaint of any person interested in the

estate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 361. ORDER TO HIRE OR RENT. Representatives of estates, if

they prefer, may, and, if the proposed rental period exceeds one

year, shall, file a written application with the court setting

forth the property sought to be hired or rented. If the court

finds that it would be to the interest of the estate, he shall

grant the application and issue an order which shall describe the

property to be hired or rented, state whether such hiring or

renting shall be at public auction or privately, whether for cash

or on credit, and, if on credit, the extent of same and the

period for which the property may be rented. If to be hired or

rented at public auction, the court shall also prescribe whether

notice thereof shall be published or posted.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 362. PROCEDURE IN CASE OF NEGLECT TO RENT PROPERTY. Any

person interested in an estate may file his written and sworn

complaint in a court where such estate is pending, and cause the

personal representative of such estate to be cited to appear and

show cause why he did not hire or rent any property of the

estate, and the court, upon hearing such complaint, shall make

such order as seems for the best interest of the estate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 363. WHEN PROPERTY IS HIRED OR RENTED ON CREDIT. When

property is hired or rented on credit, possession thereof shall

not be delivered until the hirer or renter has executed and

delivered to the representative of the estate a note with good

personal security for the amount of such hire or rent; and, if

any such property so hired or rented is delivered without

receiving such security, the representative and the sureties on

his bond shall be liable for the full amount of such hire or

rent; provided, that when the hire or rental is payable in

installments, in advance of the period of time to which they

relate, this Section shall not apply.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 364. PROPERTY HIRED OR RENTED TO BE RETURNED IN GOOD

CONDITION. All property hired or rented, with or without an

order of court, shall be returned to the possession of the estate

in as good condition, reasonable wear and tear excepted, as when

hired or rented, and it shall be the duty and responsibility of

the representative of the estate to see that this is done, to

report to the court any loss, damage or destruction of property

hired or rented, and to ask for authority to take such action as

is necessary; failing so to do, he and the sureties on his bond

shall be liable to the estate for any loss or damage suffered

through such fault.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 365. REPORT OF HIRING OR RENTING. (a) When any property of

the estate with an appraised value of Three Thousand Dollars or

more has been hired or rented, the representative shall, within

thirty days thereafter, file with the court a sworn and written

report, stating:

(1) The property involved and its appraised value.

(2) The date of hiring or renting, and whether at public auction

or privately.

(3) The name of the person or persons hiring or renting such

property.

(4) The amount of such hiring or rental.

(5) Whether the hiring or rental was for cash or on credit, and,

if on credit, the length of time, the terms, and the security

taken therefor.

(b) When the value of the property involved is less than Three

Thousand Dollars, the hiring or renting thereof may be reported

upon in the next annual or final account which shall be filed as

required by law.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 366. ACTION OF COURT ON REPORT. At any time after five days

from the time such report of hiring or renting is filed, it shall

be examined by the court and approved and confirmed by order of

the court if found just and reasonable; but, if disapproved, the

estate shall not be bound and the court may order another

offering of the property for hire or rent, in the same manner and

subject to the same rules heretofore provided. If the report has

been approved and it later appears that, by reason of any fault

of the representative of the estate, the property has not been

hired or rented for its reasonable value, the court shall cause

the representative of the estate and his sureties to appear and

show cause why the reasonable value of hire or rent of such

property shall not be adjudged against him.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

PART 7. MINERAL LEASES, POOLING OR UNITIZATION AGREEMENTS, AND

OTHER MATTERS RELATING TO MINERAL PROPERTIES

Text of article effective until January 01, 2014

Sec. 367. MINERAL LEASES AFTER PUBLIC NOTICE. (a) Certain Words

and Terms Defined. As used throughout in this Part of this

Chapter, the words "land" or "interest in land" include minerals

or any interest in any of such minerals in place. The word

"property" includes land, minerals in place, whether solid,

liquid or gaseous, as well as an interest of any kind in such

property, including royalty, owned by the estate. "Mineral

development" includes exploration, by geophysical or by any other

means, drilling, mining, developing, and operating, and producing

and saving oil, other liquid hydrocarbons, gas (including all

liquid hydrocarbons in the gaseous phase in the reservoir),

gaseous elements, sulphur, metals, and all other minerals, solid

or otherwise.

(b) Mineral Leases, With or Without Pooling or Unitization.

Personal representatives of the estates of decedents, appointed

and qualified under the laws of this State, and acting solely

under orders of court, may be authorized by the court in which

the probate proceedings on such estates are pending to make,

execute, and deliver leases, with or without unitization clauses

or pooling provisions, providing for the exploration for, and

development and production of, oil, other liquid hydrocarbons,

gas (including all liquid hydrocarbons in the gaseous phase),

metals, and other solid minerals, and other minerals, or any of

such minerals in place, belonging to such estates.

(c) Rules Concerning Applications, Orders, Notices, and Other

Essential Matters. All such leases, with or without pooling

provisions or unitization clauses, shall be made and entered into

pursuant to and in conformity with the following rules:

1. Contents of Application. The representative of the estate

shall file with the county clerk of the county where the probate

proceeding is pending his written application, addressed to the

court or the judge of such court, asking for authority to lease

property of the estate for mineral exploration and development,

with or without pooling provisions or unitization clauses. The

application shall (a) describe the property fully enough by

reference to the amount of acreage, the survey name or number, or

abstract number, or other description adequately identifying the

property and its location in the county in which situated; (b)

specify the interest thought to be owned by the estate, if less

than the whole, but asking for authority to include all interest

owned by the estate, if that be the intention; and (c) set out

the reasons why such particular property of the estate should be

leased. Neither the name of any proposed lessee, nor the terms,

provisions, or form of any desired lease, need be set out or

suggested in any such application for authority to lease for

mineral development.

2. Order Designating Time and Place for Hearing Application.

(a) Duties of Clerk and Judge. When an application to lease, as

above prescribed, is filed, the county clerk shall immediately

call the filing of such application to the attention of the

court, and the judge shall promptly make and enter a brief order

designating the time and place for the hearing of such

application.

(b) Continuance of Hearing. If the hearing is not had at the time

originally designated by the court or by timely order or orders

of continuance duly entered, then, in such event, the hearing

shall be automatically continued, without further notice, to the

same hour or time the following day (except Sundays and holidays

on which the county courthouse is officially closed to business)

and from day to day until the application is finally acted upon

and disposed of by order of the court. No notice of such

automatic continuance shall be required.

3. Notice of Application to Lease, Service of Notice, and Proof

of Service.

(a) Notice and Its Contents. The personal representative, and not

the county clerk, shall give notice in writing of the time

designated by the judge for the hearing on the application to

lease. The notice shall be directed to all persons interested in

the estate. It shall state the date on which the application was

filed, describe briefly the property sought to be leased,

specifying the fractional interest sought to be leased if less

than the entire interest in the tract or tracts identified, state

the time and place designated by the judge for the hearing, and

be dated.

(b) Service of Notice. The personal representative shall give at

least ten days notice, exclusive of the date of notice and of the

date set for hearing, by publication in one issue of a newspaper

of general circulation in the county in which the proceeding is

pending, or, if there be no such newspaper, then by posting by

the personal representative or at his instance. The date of

notice when published shall be the date the newspaper bears.

4. Preceding Requirements Mandatory. In the absence of: (a) a

written order originally designating a time and place for

hearing; (b) a notice issued by the personal representative of

the estate in compliance with such order; and (c) proof of

publication or posting of such notice as required, any order of

the judge or court authorizing any acts to be performed pursuant

to said application shall be null and void.

5. Hearing on Application to Lease and Order Thereon. At the time

and place designated for the hearing, or at any time to which it

shall have been continued as hereinabove provided, the judge

shall hear such application, requiring proof as to the necessity

or advisability of leasing for mineral development the property

described in the application and in the notice; and, if he is

satisfied that the application is in due form, that notice has

been duly given in the manner and for the time required by law,

that the proof of necessity or advisability of leasing is

sufficient, and that the application should be granted, then an

order shall be entered so finding, and authorizing the making of

one or more leases, with or without pooling provisions or

unitization clauses (with or without cash consideration if deemed

by the court to be in the best interest of the estate) affecting

and covering the property, or portions thereof, described in the

application. Said order authorizing leasing shall also set out

the following mandatory contents:

(a) The name of the lessee.

(b) The actual cash consideration, if any, to be paid by the

lessee.

(c) Finding that the personal representative is exempted by law

from giving bond, if that be a fact and if not a fact, then a

finding as to whether or not the representative's general bond on

file is sufficient to protect the personal property on hand,

inclusive of any cash bonus to be paid, if any. If the court

finds the general bond insufficient to meet these requirements,

the order shall show the amount of increased or additional bond

required to cover the deficiency.

(d) A complete exhibit copy, either written or printed, of each

lease thus authorized to be made, shall either be set out in the

order or attached thereto and incorporated by reference in said

order and made a part thereof. It shall show the name of the

lessee, the date of the lease, an adequate description of the

property being leased, the delay rental, if any, to be paid to

defer commencement of operations, and all other terms and

provisions authorized; provided, that if no date of the lease

appears in such exhibit copy, or in the court's order, then the

date of the court's order shall be considered for all purposes as

the date of the authorized lease, and if the name and address of

the depository bank, or either of them, for receiving rental is

not shown in said exhibit copy, the same may be inserted or

caused to be inserted in the lease by the estate's personal

representative at the time of its execution, or at any other time

agreeable to the lessee, his successors, or assigns.

6. Conditional Validity of Lease; Bond; Time of Execution;

Confirmation Not Needed. If, upon the hearing of an application

for authority to lease, the court shall grant the same as above

provided, the personal representative of the estate shall then be

fully authorized to make, within thirty days after date of the

judge's order, but not afterwards unless an extension be granted

by the court upon sworn application showing good cause, the lease

or leases as evidenced by the aforesaid true exhibit copies, in

accordance with said order; but, unless the personal

representative is not required to give a general bond, no such

lease, for which a cash consideration is required, though

ordered, executed, and delivered, shall be valid unless the order

authorizing same actually makes findings with respect to the

general bond, and, in case such bond has been found insufficient,

then unless and until the bond has been increased, or an

additional bond given, as required by the court's order, with the

sureties required by law, has been approved by the judge and

filed with the clerk of the court in which the proceedings are

pending. In the event two or more leases on different lands are

authorized by the same order, the general bond shall be

increased, or additional bonds given, to cover all. It shall not

be necessary for the judge to make any order confirming such

leases.

7. Term of Lease Binding. Every such lease, when executed and

delivered in compliance with the rules hereinabove set out, shall

be valid and binding upon the property or interest therein owned

by the estate and covered by the lease for the full duration of

the term as provided therein, subject only to its terms and

conditions, even though the primary term shall extend beyond the

date when the estate shall have been closed in accordance with

law; provided the authorized primary term shall not exceed five

(5) years, subject to terms and provisions of the lease extending

it beyond the primary term by paying production, by bona fide

drilling or reworking operations, whether in or on the same or

additional well or wells, with no cessation of operations of more

than sixty (60) consecutive days before production has been

restored or obtained, or by the provisions of the lease relating

to a shut-in gas well.

7(a). Validation of Certain Provisions of Leases Heretofore

Executed by Personal Representatives. As to any valid mineral

lease heretofore executed and delivered in compliance with the

provisions of the Texas Probate Code and which lease is still in

force, any provisions of any such lease continuing such lease in

force after its five (5) year primary term by a shut-in gas well

are hereby validated; provided, however, that this provision

shall not be applicable to any such provision of any such lease

which is involved in any lawsuit pending in this state on the

effective date of this Act wherein the validity of such provision

is an issue.

8. Amendment of Leases. Any oil, gas, and mineral lease

heretofore or hereafter executed by a personal representative

pursuant to the Texas Probate Code may be amended by an

instrument which provides that a shut-in gas well on the land

covered by the lease or on land pooled with all or some part

thereof shall continue such lease in force after its five (5)

year primary term. Such instrument shall be executed by the

personal representative, with the approval of the court, and on

such terms and conditions as may be prescribed therein.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1957, 55th Leg., p. 53, ch. 31, Sec. 10(a), eff. Aug. 22,

1957; Acts 1961, 57th Leg., p. 441, ch. 215, Sec. 1 to 3, eff.

May 25, 1961; Acts 1993, 73rd Leg., ch. 957, Sec. 64, eff. Sept.

1, 1993.

Text of article effective until January 01, 2014

Sec. 368. MINERAL LEASES AT PRIVATE SALE. (a) Authorization

Allowed. Notwithstanding the preceding mandatory requirements for

setting a time and place for hearing of an application to lease

and the issuance, service, and return of notice, the court may

authorize the making of oil, gas, and mineral leases at private

sale (without public notice or advertising) if, in the opinion of

the court, sufficient facts are set out in the application

required above to show that it would be more advantageous to the

estate that a lease be made privately and without compliance with

said mandatory requirements mentioned above. Leases so authorized

may include pooling provisions or unitization clauses as in other

cases.

(b) Action of the Court When Public Advertising Not Required. At

any time after the expiration of five (5) days and prior to the

expiration of ten (10) days from the date of filing and without

an order setting time and place of hearing, the court shall hear

the application to lease at private sale and shall inquire into

the manner in which the proposed lease has been or will be made,

and shall hear evidence for or against the same; and, if

satisfied that the lease has been or will be made for a fair and

sufficient consideration and on fair terms, and has been or will

be properly made in conformity with law, the court shall enter an

order authorizing the execution of such lease without the

necessity of advertising, notice, or citation, said order

complying in all other respects with the requirements essential

to the validity of mineral leases as hereinabove set out, as if

advertising or notice were required. No order confirming a lease

or leases made at private sale need be issued, but no such lease

shall be valid until the increased or additional bond required by

the court, if any, has been approved by the court and filed with

the clerk of the court.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1957, 55th Leg., p. 53, ch. 31, Sec. 10(b).

Text of section as repealed by Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10 effective January 1, 2014

Sec. 369. POOLING OR UNITIZATION OF ROYALTY OR MINERALS. (a)

Authorization for Pooling or Unitization. When an existing lease

or leases on property owned by the estate does not adequately

provide for pooling or unitization, the court may authorize the

commitment of royalty or mineral interests in oil, liquid

hydrocarbons, gas (including all liquid hydrocarbons in the

gaseous phase in the reservoir), gaseous elements, and other

minerals, or any one or more of them, owned by the estate being

administered, to agreements that provide for the operation of

areas as a pool or unit for the exploration, development, and

production of all such minerals, where the court finds that the

pool or unit to which the agreement relates will be operated in

such a manner as to protect correlative rights, or to prevent the

physical or economic waste of oil, liquid hydrocarbons, gas

(including all liquid hydrocarbons in the gaseous phase in the

reservoir), gaseous elements, or other mineral subject thereto,

and that it is to the best interest of the estate to execute the

agreement. Any agreement so authorized to be executed may, among

other things, provide:

(1) That operations incident to the drilling of or production

from a well upon any portion of a pool or unit shall be deemed

for all purposes to be the conduct of operations upon or

production from each separately owned tract in the pool or unit.

(2) That any lease covering any part of the area committed to a

pool or unit shall continue in force in its entirety as long as

oil, gas, or other mineral subject to the agreement is produced

in paying quantities from any part of the pooled or unitized

area, or as long as operations are conducted as provided in the

lease on any part of the pooled or unitized area, or as long as

there is a shut-in gas well on any part of the pooled or unitized

area, if the presence of such shut-in gas well is a ground for

continuation of the lease by the terms of said lease.

(3) That the production allocated by the agreement to each tract

included in a pool or unit shall, when produced, be deemed for

all purposes to have been produced from such tract by a well

drilled thereon.

(4) That the royalties provided for on production from any tract

or portion thereof within the pool or unit shall be paid only on

that portion of the production allocated to the tract in

accordance with the agreement.

(5) That the dry gas, before or after extraction of hydrocarbons,

may be returned to a formation underlying any lands or leases

committed to the agreement, and that no royalties are required to

be paid on the gas so returned.

(6) That gas obtained from other sources or other lands may be

injected into a formation underlying any lands or leases

committed to the agreement, and that no royalties are required to

be paid on the gas so injected when same is produced from the

unit.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

602, Sec. 9

(b) Procedure for Authorizing Pooling or Unitization. Pooling or

unitization, when not adequately provided for by an existing

lease or leases on property owned by the estate, may be

authorized by the court in which the proceedings are pending

pursuant to and in conformity with the following rules:

(1) Contents of Application. The personal representative of the

estate shall file with the county clerk of the county where the

probate proceeding is pending his written application for

authority (a) to enter into pooling or unitization agreements

supplementing, amending, or otherwise relating to, any existing

lease or leases covering property owned by the estate, or (b) to

commit royalties or other interest in minerals, whether subject

to lease or not, to a pooling or unitization agreement. The

application shall also (c) describe the property sufficiently, as

required in original application to lease, (d) describe briefly

the lease or leases, if any, to which the interest of the estate

is subject, and (e) set out the reasons why the proposed

agreement concerning such property should be made. A true copy

of the proposed agreement shall be attached to the application

and by reference made a part thereof, but the agreement shall not

be recorded in the judge's probate docket. The clerk shall

immediately, after such application is filed, call it to the

attention of the judge.

(2) Notice Not Necessary. No notice of the filing of such

application by advertising, citation, or otherwise, is required.

(3) Hearing of Application. A hearing on such application may be

held by the judge at any time agreeable to the parties to the

proposed agreement, and the judge shall hear proof and satisfy

himself as to whether or not it is to the best interest of the

estate that the proposed agreement be authorized. The hearing

may be continued from day to day and from time to time as the

court finds to be necessary.

(4) Action of Court and Contents of Order. If the court finds

that the pool or unit to which the agreement relates will be

operated in such a manner as to protect correlative rights or to

prevent the physical or economic waste of oil, liquid

hydrocarbons, gas (including all liquid hydrocarbons in the

gaseous phase in the reservoir), gaseous elements, or other

mineral subject thereto; that it is to the best interest of the

estate that the agreement be executed; and that the agreement

conforms substantially with the permissible provisions of

Subsection (a) hereof, he shall enter an order setting out the

findings made by him, authorizing execution of the agreement

(with or without payment of cash consideration according to the

agreement). If cash consideration is to be paid for the

agreement, findings as to the necessity of increased or

additional bond, as in making of leases upon payment of the cash

bonus therefor, shall also be made, and no such agreement shall

be valid until the increased or additional bond required by the

court, if any, has been approved by the judge and filed with the

clerk. The date of the court's order shall be the effective date

of the agreement, if not stipulated in such agreement.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1961, 57th Leg., p. 441, ch. 215, Sec. 4, eff. May 25,

1961.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

602, Sec. 9, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10(a), eff. January 1, 2014.

Text of article effective until January 01, 2014

Sec. 370. SPECIAL ANCILLARY INSTRUMENTS WHICH MAY BE EXECUTED

WITHOUT COURT ORDER. As to any valid mineral lease or pooling or

unitization agreement, executed on behalf of the estate prior to

the effective date of this Code, or pursuant to its provisions,

or by a former owner of land, minerals, or royalty affected

thereby, the personal representative of the estate which is being

administered may, without further order of the court, and without

consideration, execute division orders, transfer orders,

instruments of correction, instruments designating depository

banks for the reception of delay rentals or shut-in gas well

royalty to accrue or become payable under the terms of any such

lease or leases, and similar instruments pertaining to any such

lease or agreement and the property covered thereby.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1957, 55th Leg., p. 53, ch. 31, Sec. 10(c).

Text of article effective until January 01, 2014

Sec. 371. PROCEDURE WHEN REPRESENTATIVE OF ESTATE NEGLECTS TO

APPLY FOR AUTHORITY. When the personal representative of an

estate shall neglect to apply for authority to subject property

of the estate to a lease for mineral development, pooling or

unitization, or to commit royalty or other interest in minerals

to pooling or unitization, any person interested in the estate

may, upon written application filed with the county clerk, cause

such representative to be cited to show cause why it is not for

the best interest of the estate for such a lease to be made, or

such an agreement entered into. The clerk shall immediately call

the filing of such application to the attention of the judge of

the court in which the probate proceedings are pending, and the

judge shall set a time and place for a hearing on the

application, and the representative of the estate shall be cited

to appear and show cause why the execution of such lease or

agreement should not be ordered. Upon hearing, if satisfied from

the proof that it would be in the best interest of the estate,

the court shall enter an order requiring the personal

representative forthwith to file his application to subject such

property of the estate to a lease for mineral development, with

or without pooling or unitization provisions, or to commit

royalty or other minerals to unitization, as the case may be. The

procedure prescribed with respect to original application to

lease, or with respect to original application for authority to

commit royalty or minerals to pooling or unitization, whichever

is appropriate, shall then be followed.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 372. VALIDATION OF CERTAIN LEASES AND POOLING OR UNITIZATION

AGREEMENTS BASED ON PREVIOUS STATUTES. All presently existing

leases on the oil, gas, or other minerals, or one or more of

them, belonging to the estates of decedents, and all agreements

with respect to pooling, or unitization thereof, or one or more

of them, or any interest therein, with like properties of others

having been authorized by the court having venue, and executed

and delivered by the executors, administrators, or other

fiduciaries of their estates in substantial conformity to the

rules set forth in statutes heretofore existing, providing for

only seven days notice in some instances, and also for a brief

order designating a time and place for hearing, are hereby

validated in so far as said period of notice is concerned, and in

so far as the absence of any order setting a time and place for

hearing is concerned; provided, this shall not apply to any lease

or pooling or unitization agreement involved in any suit pending

on the effective date of this Code wherein either the length of

time of said notice or the absence of such order is in issue.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 65, eff. Sept. 1, 1993.

PART 8. PARTITION AND DISTRIBUTION OF ESTATES OF DECEDENTS

Text of article effective until January 01, 2014

Sec. 373. APPLICATION FOR PARTITION AND DISTRIBUTION OF ESTATES

OF DECEDENTS. (a) Who May Apply. At any time after the

expiration of twelve months after the original grant of letters

testamentary or of administration, the executor or administrator,

or the heirs, devisees, or legatees of the estate, or any of

them, may, by written application filed in the court in which the

estate is pending, request the partition and distribution of the

estate.

(b) Contents of Application. The application shall state:

(1) The name of the person whose estate is sought to be

partitioned and distributed; and

(2) The names and residences of all persons entitled to shares of

such estate, and whether adults or minors; and, if these facts be

unknown to the applicant, it shall be so stated in the

application; and

(3) The reasons why partition and distribution should be had.

(c) Partial Distribution. At any time after the original grant of

letters testamentary or of administration, and the filing and

approval of the inventory, the executor or administrator, or the

heirs, devisees, or legatees of the estate, or any of them, may,

by written application filed in the court in which the estate is

pending, request a distribution of any portion of the estate. All

interested parties shall be personally cited, as in other

distributions, including known creditors. The court may upon

proper citation and hearing distribute any portion of the estate

it deems advisable. In the event a distribution is to be made to

one or more heirs or devisees, and not to all the heirs or

devisees, the court shall require a refunding bond in an amount

to be determined by the court to be filed with the court and,

upon its approval, the court shall order the distribution of that

portion of the estate, unless such requirement is waived in

writing and the waiver is filed with the court by all interested

parties. This section shall apply to corpus as well as income,

notwithstanding any other provisions of this Code.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1973, 63rd Leg., p. 408, ch. 182, Sec. 2, eff. May 25,

1973.

Text of article effective until January 01, 2014

Sec. 374. CITATION OF INTERESTED PERSONS. Upon the filing of

such application, the clerk shall issue a citation which shall

state the name of the person whose estate is sought to be

partitioned and distributed, and the date upon which the court

will hear the application, and the citation shall require all

persons interested in the estate to appear and show cause why

such partition and distribution should not be made. Such citation

shall be personally served upon each person residing in the state

entitled to a share of the estate whose address is known; and, if

there be any such persons whose identities or addresses are not

known, or who are not residents of this state, or are residents

of but absent from this state, such citation shall be served by

publication.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 375. CITATION OF EXECUTOR OR ADMINISTRATOR. When

application for partition and distribution is made by any person

other than the executor or administrator, such representative

shall also be cited to appear and answer the application and to

file in court a verified exhibit and account of the condition of

the estate, as in the case of final settlements.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 377. FACTS TO BE ASCERTAINED UPON HEARING. At the hearing

upon the application for partition and distribution, the court

shall ascertain:

(a) The residue of the estate subject to partition and

distribution, which shall be ascertained by deducting from the

entire assets of such estate remaining on hand the amount of all

debts and expenses of every kind which have been approved or

established by judgment, but not paid, or which may yet be

established by judgment, and also the probable future expenses of

administration.

(b) The persons who are by law entitled to partition and

distribution, and their respective shares.

(c) Whether advancements have been made to any of the persons so

entitled and their nature and value. If advancements have been

made, the court shall require the same to be placed in hotchpotch

as required by the law governing intestate succession.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 378. DECREE OF THE COURT. If the court is of the opinion

that the estate should be partitioned and distributed, it shall

enter a decree which shall state:

(a) The name and address, if known, of each person entitled to a

share of the estate, specifying those who are known to be minors,

and the names of their guardians, or the guardians ad litem, and

the name of the attorney appointed to represent those who are

unknown or who are not residents of the state.

(b) The proportional part of the estate to which each is

entitled.

(c) A full description of all the estate to be distributed.

(d) That the executor or administrator retain in his hands for

the payment of all debts, taxes, and expenses of administration a

sufficient amount of money or property for that purpose,

specifying the amount of money or the property to be so retained.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 378A. SATISFACTION OF PECUNIARY BEQUESTS. (a) Unless the

governing instrument provides otherwise, if an executor,

administrator, or trustee is authorized under the will or trust

of a decedent to satisfy a pecuniary bequest, devise, or transfer

in trust in kind with assets at their value for federal estate

tax purposes, in satisfaction of a gift intended to qualify, or

that otherwise would qualify, for a United States estate tax

marital deduction, the executor, administrator, or trustee, in

order to implement the bequest, devise, or transfer, shall

distribute assets, including cash, fairly representative of

appreciation or depreciation in the value of all property

available for distribution in satisfaction of the pecuniary

bequest, devise, or transfer.

(b) Unless the governing instrument provides otherwise, if a will

or trust contains a pecuniary bequest, devise, or transfer that

may be satisfied by distributing assets in kind and if the

executor, administrator, or trustee determines to fund the

bequest, devise, or transfer by distributing assets in kind, the

property shall, for the purpose of funding the bequest, devise,

or transfer, be valued at its value on the date or dates of

distribution.

Added by Acts 1987, 70th Leg., ch. 1110, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 895, Sec. 15, eff.

Sept. 1, 1991.

Text of article effective until January 01, 2014

Sec. 378B. ALLOCATION OF INCOME AND EXPENSES DURING

ADMINISTRATION OF DECEDENT'S ESTATE. (a) Except as provided by

Subsection (b) of this section and unless the will provides

otherwise, all expenses incurred in connection with the

settlement of a decedent's estate, including debts, funeral

expenses, estate taxes, penalties relating to estate taxes, and

family allowances, shall be charged against the principal of the

estate. Fees and expenses of an attorney, accountant, or other

professional advisor, commissions and expenses of a personal

representative, court costs, and all other similar fees or

expenses relating to the administration of the estate and

interest relating to estate taxes shall be allocated between the

income and principal of the estate as the executor determines in

its discretion to be just and equitable.

(b) Unless the will provides otherwise, income from the assets of

a decedent's estate that accrues after the death of the testator

and before distribution, including income from property used to

discharge liabilities, shall be determined according to the rules

applicable to a trustee under the Texas Trust Code (Subtitle B,

Title 9, Property Code) and distributed as provided by Chapter

116, Property Code, and Subsections (c) and (d) of this section.

(c) The income from the property bequeathed or devised to a

specific devisee shall be distributed to the devisee after

reduction for property taxes, ordinary repairs, insurance

premiums, interest accrued after the death of the testator, other

expenses of management and operation of the property, and other

taxes, including the taxes imposed on the income that accrues

during the period of administration and that is payable to the

devisee.

(d) The balance of the net income shall be distributed to all

other devisees after reduction for the balance of property taxes,

ordinary repairs, insurance premiums, interest accrued, other

expenses of management and operation of all property from which

the estate is entitled to income, and taxes imposed on income

that accrues during the period of administration and that is

payable or allocable to the devisees, in proportion to the

devisees' respective interests in the undistributed assets of the

estate.

(g) Income received by a trustee under this section shall be

treated as income of the trust as provided by Section 116.101,

Property Code.

(h) In this section, "undistributed assets" includes funds used

to pay debts, administration expenses, and federal and state

estate, inheritance, succession, and generation-skipping transfer

taxes until the date of payment of the debts, expenses, and

taxes. Except as required by Sections 2055 and 2056 of the

Internal Revenue Code of 1986 (26 U.S.C. Secs. 2055 and 2056),

and its subsequent amendments, the frequency and method of

determining the beneficiaries' respective interests in the

undistributed assets of the estate shall be in the executor's

sole and absolute discretion. The executor may consider all

relevant factors, including administrative convenience and

expense and the interests of the various beneficiaries of the

estate in order to reach a fair and equitable result among

beneficiaries.

(i) Chapter 116, Property Code, prevails to the extent of any

conflict between this section and Chapter 116, Property Code.

Added by Acts 1993, 73rd Leg., ch. 846, Sec. 24, eff. Sept. 1,

1993.

Subsecs. (a), (b), (d) and (g) amended by Acts 2003, 78th Leg.,

ch. 659, Sec. 3, eff. Jan. 1, 2004; Subsecs. (e), (f), repealed

by Acts 2003, ch. 659, Sec. 4, eff. Jan. 1, 2004; Subsec. (f)

amended by Acts 2003, 78th Leg., ch. 1060, Sec. 15, eff. Sept. 1,

2003; Subsec. (i) added by Acts 2003, 78th Leg., ch. 659, Sec. 3,

eff. Jan. 1, 2004.

Text of article effective until January 01, 2014

Sec. 379. PARTITION WHEN ESTATE CONSISTS OF MONEY OR DEBTS ONLY.

If the estate to be distributed shall consist only of money or

debts due the estate, or both, the court shall fix the amount to

which each distributee is entitled, and shall order the payment

and delivery thereof by the executor or administrator.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 380. PARTITION AND DISTRIBUTION WHEN PROPERTY IS CAPABLE OF

DIVISION. (a) Appointment of Commissioners. If the estate does

not consist entirely of money or debts due the estate, or both,

the court shall appoint three or more discreet and disinterested

persons as commissioners, to make a partition and distribution of

the estate, unless the court has already determined that the

estate is incapable of partition.

(b) Writ of Partition and Service Thereof. When commissioners are

appointed, the clerk shall issue a writ of partition directed to

the commissioners appointed, commanding them to proceed forthwith

to make partition and distribution in accordance with the decree

of the court, a copy of which decree shall accompany the writ,

and also command them to make due return of said writ, with their

proceedings under it, on a date named in the writ. Such writ

shall be served by delivering the same and the accompanying copy

of the decree of partition to any one of the commissioners

appointed, and by notifying the other commissioners, verbally or

otherwise, of their appointment, and such service may be made by

any person.

(c) Partition by Commissioners. The commissioners shall make a

fair, just, and impartial partition and distribution of the

estate in the following order:

(1) Of the land or other property, by allotting to each

distributee a share in each parcel or shares in one or more

parcels, or one or more parcels separately, either with or

without the addition of a share or shares of other parcels, as

shall be most for the interest of the distributees; provided, the

real estate is capable of being divided without manifest injury

to all or any of the distributees.

(2) If the real estate is not capable of a fair, just and equal

division in kind, but may be made so by allotting to one or more

of the distributees a proportion of the money or other personal

property to supply the deficiency or deficiencies, the

commissioners shall have power to make, as nearly as may be, an

equal division of the real estate and supply the deficiency of

any share or shares from the money or other property.

(3) The commissioners shall proceed to make a like division in

kind, as nearly as may be, of the money and other personal

property, and shall determine by lot, among equal shares, to whom

each particular share shall belong.

(d) Report of Commissioners. The commissioners, having divided

the whole or any part of the estate, shall make to the court a

written sworn report containing a statement of the property

divided by them, and also a particular description of the

property allotted to each distributee, and its value. If it be

real estate that has been divided, the report shall contain a

general plat of said land with the division lines plainly set

down and with the number of acres in each share. The report of a

majority of the commissioners shall be sufficient.

(e) Action of the Court. Upon the return of such report, the

court shall examine the same carefully and hear all exceptions

and objections thereto, and evidence in favor of or against the

same, and if it be informal, shall cause said informality to be

corrected. If such division shall appear to have been fairly made

according to law, and no valid exceptions are taken to it, the

court shall approve it, and shall enter a decree vesting title in

the distributees of their respective shares or portions of the

property as set apart to them by the commissioners; otherwise,

the court may set aside said report and division and order a new

partition to be made.

(f) Delivery of Property. When the report of commissioners to

make partition has been approved and ordered to be recorded, the

court shall order the executor or administrator to deliver to the

distributees their respective shares of the estate on demand,

including all the title deeds and papers belonging to the same.

(g) Fees of Commissioners. Commissioners thus appointed who

actually serve in partitioning and distributing an estate shall

be entitled to receive Five Dollars each for every day that they

are necessarily engaged in the performance of their duties as

such commissioners, to be taxed and paid as other costs in cases

of partition.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 381. PARTITION AND DISTRIBUTION WHEN PROPERTY OF AN ESTATE

IS INCAPABLE OF DIVISION. (a) Finding by the Court. When, in the

opinion of the court, the whole or any portion of an estate is

not capable of a fair and equal partition and distribution, the

court shall make a special finding in writing, specifying therein

the property incapable of division.

(b) Order of Sale. When the court has found that the whole or any

portion of the estate is not capable of fair and equal division,

it shall order a sale of all property which it has found not to

be capable of such division. Such sale shall be made by the

executor or administrator in the same manner as when sales of

real estate are made for the purpose of satisfying debts of the

estate, and the proceeds of such sale, when collected, shall be

distributed by the court among those entitled thereto.

(c) Purchase by Distributee. At such sale, if any distributee

shall buy any of the property, he shall be required to pay or

secure only such amount of his bid as exceeds the amount of his

share of such property.

(d) Applicability of Provisions Relating to Sales of Real Estate.

The provisions of this Code relative to reports of sales of real

estate, the giving of an increased general or additional bond

upon sales of real estate, and to the vesting of title to the

property sold by decree or by deed, shall also apply to sales

made under this Section.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 382. PROPERTY LOCATED IN ANOTHER COUNTY. (a) Court May

Order Sale. When any portion of the estate to be partitioned lies

in another county and cannot be fairly partitioned without

prejudice to the interests of the distributees, the commissioners

may report such facts to the court in writing; whereupon, if

satisfied that the said property cannot be fairly divided, or

that its sale would be more advantageous to the distributees, the

court may order a sale thereof, which sale shall be conducted in

the same manner as is provided in this Code for the sale of

property which is not capable of fair and equal division.

(b) Court May Appoint Additional Commissioners. If the court is

not satisfied that such property cannot be fairly and

advantageously divided, or that its sale would be more

advantageous to the distributees, three or more commissioners may

be appointed in each county where any portion of the estate so

reported is situated, and the same proceedings shall be had

thereon as are provided in this Code for commissioners to make

partition.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 384. DAMAGES FOR NEGLECT TO DELIVER PROPERTY. If any

executor or administrator shall neglect to deliver to the person

entitled thereto, when demanded, any portion of an estate ordered

to be delivered, such person may file with the clerk of the court

his written complaint alleging the fact of such neglect, the date

of his demand, and other relevant facts, whereupon the clerk

shall issue a citation to be served personally on such

representative, apprising him of the complaint and citing him to

appear before the court and answer, if he so desires, at the time

designated in the citation. If at the hearing the court finds

that the citation was duly served and returned and that the

representative is guilty of such neglect, the court shall enter

an order to that effect, and the representative shall be liable

to such complainant in damages at the rate of ten per cent of the

amount or appraised value of the share so withheld, per month,

for each and every month or fraction thereof that the share is

and/or has been so withheld after date of demand, which damages

may be recovered in any court of competent jurisdiction.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 385. PARTITION OF COMMUNITY PROPERTY. (a) Application for

Partition. When a husband or wife shall die leaving any community

property, the survivor may, at any time after letters

testamentary or of administration have been granted, and an

inventory, appraisement, and list of the claims of the estate

have been returned, make application in writing to the court

which granted such letters for a partition of such community

property.

(b) Bond and Action of the Court. The survivor shall execute and

deliver to the judge of said court a bond with a corporate surety

or two or more good and sufficient personal sureties, payable to

and approved by said judge, for an amount equal to the value of

the survivor's interest in such community property, conditioned

for the payment of one-half of all debts existing against such

community property, and the court shall proceed to make a

partition of said community property into two equal moieties, one

to be delivered to the survivor and the other to the executor or

administrator of the deceased. The provisions of this Code

respecting the partition and distribution of estates shall apply

to such partition so far as the same are applicable.

(c) Lien Upon Property Delivered. Whenever such partition is

made, a lien shall exist upon the property delivered to the

survivor to secure the payment of the aforementioned bond; and

any creditor of said community estate may sue in his own name on

such bond, and shall have judgment thereon for one-half of such

debt as he shall establish, and for the other one-half he shall

be entitled to be paid by the executor or administrator of the

deceased.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 386. PARTITION OF PROPERTY JOINTLY OWNED. Any person having

a joint interest with the estate of a decedent in any property,

real or personal, may make application to the court from which

letters testamentary or of administration have been granted

thereon to have a partition thereof, whereupon the court shall

make a partition of said property between the applicant and the

estate of the deceased; and all the provisions of this Code in

relation to the partition and distribution of estates shall

govern partition hereunder, so far as the same are applicable.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 387. EXPENSE OF PARTITION. Expense of partition of the

estate of a decedent shall be paid by the distributees pro rata.

The portion of the estate allotted each distributee shall be

liable for his portion of such expense, and, if not paid, the

court may order execution therefor in the names of the persons

entitled thereto.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

PART 10A. STOCKS, BONDS AND OTHER PERSONAL PROPERTY

Text of article effective until January 01, 2014

Sec. 398A. HOLDING OF STOCKS, BONDS AND OTHER PERSONAL PROPERTY

BY PERSONAL REPRESENTATIVES IN NAME OF NOMINEE. Unless otherwise

provided by will, a personal representative may cause stocks,

bonds, and other personal property of an estate to be registered

and held in the name of a nominee without mention of the

fiduciary relationship in any instrument or record constituting

or evidencing title thereto. The personal representative is

liable for the acts of the nominee with respect to any property

so registered. The records of the personal representative shall

at all times show the ownership of the property. Any property so

registered shall be in the possession and control of the personal

representative at all times and be kept separate from his

individual property.

Added by Acts 1969, 61st Leg., p. 2106, ch. 719, Sec. 1, eff.

Sept. 1, 1969.

PART 11. ANNUAL ACCOUNTS AND OTHER EXHIBITS

Text of article effective until January 01, 2014

Sec. 399. ANNUAL ACCOUNTS REQUIRED. (a) Estates of Decedents

Being Administered Under Order of Court. The personal

representative of the estate of a decedent being administered

under order of court shall, upon the expiration of twelve (12)

months from the date of qualification and receipt of letters,

return to the court an exhibit in writing under oath setting

forth a list of all claims against the estate that were presented

to him within the period covered by the account, specifying which

have been allowed by him, which have been paid, which have been

rejected and the date when rejected, which have been sued upon,

and the condition of the suit, and show:

(1) All property that has come to his knowledge or into his

possession not previously listed or inventoried as property of

the estate.

(2) Any changes in the property of the estate which have not been

previously reported.

(3) A complete account of receipts and disbursements for the

period covered by the account, and the source and nature thereof,

with receipts of principal and income to be shown separately.

(4) A complete, accurate and detailed description of the property

being administered, the condition of the property and the use

being made thereof, and, if rented, the terms upon and the price

for which rented.

(5) The cash balance on hand and the name and location of the

depository wherein such balance is kept; also, any other sums of

cash in savings accounts or other form, deposited subject to

court order, and the name and location of the depository thereof.

(6) A detailed description of personal property of the estate,

which shall, with respect to bonds, notes, and other securities,

include the names of obligor and obligee, or if payable to

bearer, so state; the date of issue and maturity; the rate of

interest; serial or other identifying numbers; in what manner the

property is secured; and other data necessary to identify the

same fully, and how and where held for safekeeping.

(7) A statement that, during the period covered by the account,

all tax returns due have been filed and that all taxes due and

owing have been paid and a complete account of the amount of the

taxes, the date the taxes were paid, and the governmental entity

to which the taxes were paid.

(8) If any tax return due to be filed or any taxes due to be paid

are delinquent on the filing of the account, a description of the

delinquency and the reasons for the delinquency.

(9) A statement that the personal representative has paid all the

required bond premiums for the accounting period.

(b) Annual Reports Continue Until Estate Closed. Each personal

representative of the estate of a decedent shall continue to file

annual accounts conforming to the essential requirements of those

in Subsection (a) hereof as to changes in the assets of the

estate after rendition of the former account so that the true

condition of the estate, with respect to money, securities, and

other property, can be ascertained by the court or by any

interested person, by adding to the balances forward the

receipts, and then subtracting the disbursements. The description

of property sufficiently described in an inventory or previous

account may be by reference thereto.

(c) Supporting Vouchers, etc., Attached to Accounts. Annexed to

all annual accounts of representatives of estates shall be:

(1) Proper vouchers for each item of credit claimed in the

account, or, in the absence of such voucher, the item must be

supported by evidence satisfactory to the court. Original

vouchers may, upon application, be returned to the representative

after approval of his account.

(2) An official letter from the bank or other depository in which

the money on hand of the estate is deposited, showing the amounts

in general or special deposits.

(3) Proof of the existence and possession of securities owned by

the estate, or shown by the accounting, as well as other assets

held by a depository subject to orders of the court, the proof to

be by one of the following means:

a. By an official letter from the bank or other depository

wherein said securities or other assets are held for safekeeping;

provided, that if such depository is the representative, the

official letter shall be signed by a representative of such

depository other than the one verifying the account; or

b. By a certificate of an authorized representative of the

corporation which is surety on the representative's bonds; or

c. By a certificate of the clerk or a deputy clerk of a court of

record in this State; or

d. By an affidavit of any other reputable person designated by

the court upon request of the representative or other interested

party.

Such certificate or affidavit shall be to the effect that the

affiant has examined the assets exhibited to him by the

representative as assets of the estate in which the accounting is

made, and shall describe the assets by reference to the account

or otherwise sufficiently to identify those so exhibited, and

shall state the time when and the place where exhibited. In lieu

of using a certificate or an affidavit, the representative may

exhibit the securities to the judge of the court who shall

endorse on the account, or include in his order with respect

thereto, a statement that the securities shown therein as on hand

were in fact exhibited to him, and that those so exhibited were

the same as those shown in the account, or note any variance. If

the securities are exhibited at any place other than where

deposited for safekeeping, it shall be at the expense and risk of

the representative. The court may require additional evidence as

to the existence and custody of such securities and other

personal property as in his discretion he shall deem proper; and

may require the representative to exhibit them to the court, or

any person designated by him, at any time at the place where held

for safekeeping.

(d) Verification of Account. The representative filing the

account shall attach thereto his affidavit that it contains a

correct and complete statement of the matters to which it

relates.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1957, 55th Leg., p. 53, ch. 31, Sec. 11(a); Acts 1993,

73rd Leg., ch. 712, Sec. 4, eff. Sept. 1, 1993; Acts 1993, 73rd

Leg., ch. 957, Sec. 66, eff. Sept. 1, 1993; Acts 1997, 75th Leg.,

ch. 1403, Sec. 1, eff. Sept. 1, 1997.

Text of article effective until January 01, 2014

Sec. 400. PENALTY FOR FAILURE TO FILE ANNUAL ACCOUNT. Should any

personal representative of an estate fail to return any annual

account required by preceding sections of this Code, any person

interested in said estate may, upon written complaint, or the

court upon its own motion may, cause the personal representative

to be cited to return such account, and show cause for such

failure. If he fails to return said account after being so cited,

or fails to show good cause for his failure so to do, the court,

upon hearing, may revoke the letters of such representative, and

may fine him in a sum not to exceed Five Hundred Dollars ($500).

He and his sureties shall be liable for any fine imposed, and for

all damages and costs sustained by reason of such failure, which

may be recovered in any court of competent jurisdiction.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1957, 55th Leg., p. 53, ch. 31, Sec. 11(b); Acts 1993,

73rd Leg., ch. 957, Sec. 67, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 401. ACTION UPON ANNUAL ACCOUNTS. These rules shall govern

the handling of annual accounts:

(a) They shall be filed with the county clerk, and the filing

thereof shall be noted forthwith upon the judge's docket.

(b) Before being considered by the judge, the account shall

remain on file ten (10) days.

(c) At any time after the expiration of ten (10) days after the

filing of an annual account, the judge shall consider same, and

may continue the hearing thereon until fully advised as to all

items of said account.

(d) No accounting shall be approved unless possession of cash,

listed securities, or other assets held in safekeeping or on

deposit under order of court has been proved as required by law.

(e) If the account be found incorrect, it shall be corrected.

When corrected to the satisfaction of the court, it shall be

approved by an order of court, and the court shall then act with

respect to unpaid claims, as follows:

(1) Order for Payment of Claims in Full. If it shall appear from

the exhibit, or from other evidence, that the estate is wholly

solvent, and that the representative has in his hands sufficient

funds for the payment of every character of claims against the

estate, the court shall order immediate payment to be made of all

claims allowed and approved or established by judgment.

(2) Order for Pro Rata Payment of Claims. If it shall appear from

the account, or from other evidence, that the funds on hand are

not sufficient for the payment of all the said claims, or if the

estate is insolvent and the personal representative has any funds

on hand, the court shall order such funds to be applied to the

payment of all claims having a preference in the order of their

priority if they, or any of them, be still unpaid, and then to

the payment pro rata of the other claims allowed and approved or

established by final judgment, taking into consideration also the

claims that were presented within twelve (12) months after the

granting of administration, and those which are in suit or on

which suit may yet be instituted.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1957, 55th Leg., p. 53, ch. 31, Sec. 11(c).

Text of article effective until January 01, 2014

Sec. 402. ADDITIONAL EXHIBITS OF ESTATES OF DECEDENTS. At any

time after the expiration of fifteen months from the original

grant of letters to an executor or administrator, any interested

person may, by a complaint in writing filed in the court in which

the estate is pending, cause the representative to be cited to

appear and make an exhibit in writing under oath, setting forth

fully, in connection with previous exhibits, the condition of the

estate he represents; and, if it shall appear to the court by

said exhibit, or by other evidence, that said representative has

any funds of the estate in his hands subject to distribution

among the creditors of the estate, the court shall order the same

to be paid out to them according to the provisions of this Code;

or any representative may voluntarily present such exhibit to the

court; and, if he has any of the funds of the estate in his hands

subject to distribution among the creditors of the estate, a like

order shall be made.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 403. PENALTY FOR FAILURE TO FILE EXHIBITS OR REPORTS.

Should any personal representative fail to file any exhibit or

report required by this Code, any person interested in the estate

may, upon written complaint filed with the clerk of the court,

cause him to be cited to appear and show cause why he should not

file such exhibit or report; and, upon hearing, the court may

order him to file such exhibit or report, and, unless good cause

be shown for such failure, the court may revoke the letters of

such personal representative and may fine him in an amount not to

exceed One Thousand Dollars.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

PART 12. FINAL SETTLEMENT, ACCOUNTING, AND DISCHARGE

Text of article effective until January 01, 2014

Sec. 404. CLOSING ADMINISTRATION OF ESTATES OF DECEDENTS.

Administration of the estates of decedents shall be settled and

closed when all the debts known to exist against the estate of a

deceased person have been paid, or when they have been paid so

far as the assets in the hands of an administrator or executor of

such estate will permit, and when there is no further need for

administration.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1975, 64th Leg., p. 104, ch. 45, Sec. 2, eff. Sept. 1,

1975; Acts 1985, 69th Leg., ch. 881, Sec. 2, eff. Aug. 26, 1985;

Acts 1989, 71st Leg., ch. 1035, Sec. 15, eff. Sept. 1, 1989; Acts

1993, 73rd Leg., ch. 712, Sec. 5, eff. Sept. 1, 1993; Acts 1993,

73rd Leg., ch. 957, Sec. 68, eff. Sept. 1, 1993; Acts 1999, 76th

Leg., ch. 826, Sec. 1, eff. June 18, 1999.

Text of article effective until January 01, 2014

Sec. 405. ACCOUNT FOR FINAL SETTLEMENT OF ESTATES OF DECEDENTS.

When administration of the estate of a decedent is to be settled

and closed, the personal representative of such estate shall

present to the court his verified account for final settlement.

In such account it shall be sufficient to refer to the inventory

without describing each item of property in detail, and to refer

to and adopt any and all proceedings had in the administration

concerning sales, renting or hiring, leasing for mineral

development, or any other transactions on behalf of the estate

including exhibits, accounts, and vouchers previously filed and

approved, without restating the particular items thereof. Each

final account, however, shall be accompanied by proper vouchers

in support of each item thereof not already accounted for and

shall show, either by reference to any proceedings authorized

above or by statement of the facts:

1. The property belonging to the estate which has come into the

hands of the executor or administrator.

2. The disposition that has been made of such property.

3. The debts that have been paid.

4. The debts and expenses, if any, still owing by the estate.

5. The property of the estate, if any, still remaining on hand.

6. The persons entitled to receive such estate, their

relationship to the decedent, and their residence, if known, and

whether adults or minors, and, if minors, the names of their

guardians, if any.

7. All advancements or payments that have been made, if any, by

the executor or administrator from such estate to any such

person.

8. The tax returns due that have been filed and the taxes due and

owing that have been paid and a complete account of the amount of

taxes, the date the taxes were paid, and the governmental entity

to which the taxes were paid.

9. If any tax return due to be filed or any taxes due to be paid

are delinquent on the filing of the account, a description of the

delinquency and the reasons for the delinquency.

10. The personal representative has paid all required bond

premiums.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 712, Sec. 6, eff. Sept. 1, 1993;

Acts 1993, 73rd Leg., ch. 957, Sec. 69, eff. Sept. 1, 1993; Acts

1997, 75th Leg., ch. 1403, Sec. 2, eff. Sept. 1, 1997.

Text of article effective until January 01, 2014

Sec. 405A. DELIVERY OF PROPERTY. The court may permit a resident

executor or administrator who has any of the estate of a ward to

deliver the estate to a duly qualified and acting guardian of the

ward.

Added by Acts 1995, 74th Leg., ch. 1039, Sec. 14, eff. Sept. 1,

1995.

Text of article effective until January 01, 2014

Sec. 406. PROCEDURE IN CASE OF NEGLECT OR FAILURE TO FILE FINAL

ACCOUNT; PAYMENTS DUE MEANTIME. (a) If a personal representative

charged with the duty of filing a final account fails or neglects

so to do at the proper time, the court shall, upon its own

motion, or upon the written complaint of any one interested in

the decedent's estate which has been administered, cause such

representative to be cited to appear and present such account

within the time specified in the citation.

(b) If the whereabouts of the personal representative and heirs

of a decedent are unknown and a complaint has not been filed by

anyone interested in the decedent's estate, the court may, on or

after the fourth anniversary after the last date on which letters

testamentary or of administration are issued by the court clerk,

close the estate without a final accounting and without

appointing a successor personal representative.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 1876, ch. 758, Sec. 3, eff. Aug. 27,

1979; Acts 1993, 73rd Leg., ch. 898, Sec. 1, eff. June 19, 1993;

Acts 1993, 73rd Leg., ch. 957, Sec. 70, eff. Sept. 1, 1993; Acts

1999, 76th Leg., ch. 827, Sec. 1, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014

Sec. 407. CITATION UPON PRESENTATION OF ACCOUNT FOR FINAL

SETTLEMENT. Upon the filing of an account for final settlement

by temporary or permanent personal representatives of the estates

of decedents, citation shall contain a statement that such final

account has been filed, the time and place when it will be

considered by the court, and a statement requiring the person or

persons cited to appear and contest the same if they see proper.

Such citation shall be issued by the county clerk to the persons

and in the manner set out below.

1. In case of the estates of deceased persons, notice shall be

given by the personal representative to each heir or beneficiary

of the decedent by certified mail, return receipt requested,

unless another type of notice is directed by the court by written

order. The notice must include a copy of the account for final

settlement.

2. If the court deems further additional notice necessary, it

shall require the same by written order. In its discretion, the

court may allow the waiver of notice of an account for final

settlement in a proceeding concerning a decedent's estate.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1959, 56th Leg., p. 641, ch. 294, Sec. 1, eff. May 30,

1959; Acts 1979, 66th Leg., p. 1755, ch. 713, Sec. 30, eff. Aug.

27, 1979; Acts 1983, 68th Leg., p. 4558, ch. 756, Sec. 1, eff.

Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 957, Sec. 71, eff. Sept.

1, 1993.

Text of article effective until January 01, 2014

Sec. 408. ACTION OF THE COURT. (a) Action Upon Account. Upon

being satisfied that citation has been duly served upon all

persons interested in the estate, the court shall examine the

account for final settlement and the vouchers accompanying the

same, and, after hearing all exceptions or objections thereto,

and evidence in support of or against such account, shall audit

and settle the same, and restate it if that be necessary.

(b) Distribution of Remaining Property. Upon final settlement of

an estate, if there be any of such estate remaining in the hands

of the personal representative, the court shall order that a

partition and distribution be made among the persons entitled to

receive such estate.

(c) Discharge of Representative When No Property Remains. If,

upon such settlement, there be none of the estate remaining in

the hands of the representative, he shall be discharged from his

trust and the estate ordered closed.

(d) Discharge When Estate Fully Administered. Whenever the

representative of an estate has fully administered the same in

accordance with this Code and the orders of the court, and his

final account has been approved, and he has delivered all of said

estate remaining in his hands to the person or persons entitled

to receive the same, it shall be the duty of the court to enter

an order discharging such representative from his trust, and

declaring the estate closed.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1979, 66th Leg., p. 1877, ch. 758, Sec. 4, eff. Aug. 27,

1979; Acts 1993, 73rd Leg., ch. 957, Sec. 72, eff. Sept. 1, 1993.

Text of section as repealed by Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

602, Sec. 10

Without reference to the amendment of this section, this section

was repealed by Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10(a), eff. January 1, 2014.

Sec. 409. MONEY BECOMING DUE PENDING FINAL DISCHARGE. Until the

order of final discharge of the personal representative is

entered in the judge's probate docket, money or other thing of

value falling due to the estate while the account for final

settlement is pending may be paid, delivered, or tendered to the

personal representative, who shall issue receipt therefor, and

the obligor and/or payor shall be thereby discharged of the

obligation for all purposes.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 73, eff. Sept. 1, 1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

602, Sec. 10, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10(a), eff. January 1, 2014.

Text of article effective until January 01, 2014

Sec. 410. INHERITANCE TAXES MUST BE PAID. No final account of an

executor or administrator shall be approved, and no estate of a

decedent shall be closed, unless the final account shows, and the

court finds, that all inheritance taxes due and owing to the

State of Texas with respect to all interests and properties

passing through the hands of the representative have been paid.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1989, 71st Leg., ch. 1035, Sec. 16, eff. Sept. 1, 1989.

Text of article effective until January 01, 2014

Sec. 412. OFFSETS, CREDITS, AND BAD DEBTS. In the settlement of

any of the accounts of the personal representative of an estate,

all debts due the estate which the court is satisfied could not

have been collected by due diligence, and which have not been

collected, shall be excluded from the computation.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956.

Text of article effective until January 01, 2014

Sec. 414. PROCEDURE IF REPRESENTATIVE FAILS TO DELIVER ESTATE.

If any personal representative of an estate, upon final

settlement, shall neglect to deliver to the person entitled

thereto when demanded any portion of an estate or any funds or

money in his hands ordered to be delivered, such person may file

with the clerk of the court his written complaint alleging the

fact of such neglect, the date of his demand, and other relevant

facts, whereupon the clerk shall issue a citation to be served

personally upon such representative, apprising him of the

complaint and citing him to appear before the court and answer,

if he so desires, at the time designated in the citation. If at

the hearing the court finds that the citation was duly served and

returned and that the representative is guilty of the neglect

charged, the court shall enter an order to that effect, and the

representative shall be liable to such person in damages at the

rate of ten per cent of the amount or appraised value of the

money or estate so withheld, per month, for each and every month

or fraction thereof that said estate or money or funds is and/or

has been so withheld after date of demand, which damages may be

recovered in any court of competent jurisdiction.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1993, 73rd Leg., ch. 957, Sec. 74, eff. Sept. 1, 1993.



CHAPTER X. PAYMENT OF ESTATES INTO STATE TREASURY

PROBATE CODE

CHAPTER X. PAYMENT OF ESTATES INTO STATE TREASURY

Text of article effective until January 01, 2014

Sec. 427. WHEN ESTATES TO BE PAID INTO STATE TREASURY. If any

person entitled to a portion of an estate, except a resident

minor without a guardian, shall not demand his portion from the

executor or administrator within six months after an order of

court approving the report of commissioners of partition, or

within six months after the settlement of the final account of an

executor or administrator, as the case may be, the court by

written order shall require the executor or administrator to pay

so much of said portion as is in money to the comptroller; and

such portion as is in other property he shall order the executor

or administrator to sell on such terms as the court thinks best,

and, when the proceeds of such sale are collected, the court

shall order the same to be paid to the comptroller, in all such

cases allowing the executor or administrator reasonable

compensation for his services. A suit to recover proceeds of the

sale is governed by Section 433 of this Code.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1991, 72nd Leg., ch. 153, Sec. 27, eff. Sept. 1, 1991;

Acts 1997, 75th Leg., ch. 1423, Sec. 15.01, eff. Sept. 1, 1997.

Text of article effective until January 01, 2014

Sec. 428. INDISPENSABILITY OF COMPTROLLER AS PARTY. The

comptroller is an indispensable party to any judicial or

administrative proceeding concerning the disposition and handling

of any portion of an estate that is or may be payable to the

comptroller under Section 427 of this Code. Whenever an order

shall be made by the court for an executor or administrator to

pay any funds to the comptroller under Section 427 of this Code,

the clerk of the court in which such order is made shall serve on

the comptroller by personal service of citation a certified copy

of such order within five days after the same has been made.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1991, 72nd Leg., ch. 153, Sec. 27, eff. Sept. 1, 1991;

Acts 1997, 75th Leg., ch. 1423, Sec. 15.02, eff. Sept. 1, 1997.

Text of article effective until January 01, 2014

Sec. 429. PENALTY FOR NEGLECT TO NOTIFY COMPTROLLER . Any clerk

who shall neglect to have served on the comptroller by personal

citation a certified copy of any such order within the time

prescribed by Section 428 of this Code shall be liable in a

penalty of One Hundred Dollars, to be recovered in an action in

the name of the state, after personal service of citation, on the

information of any citizen, one-half of which penalty shall be

paid to the informer and the other one-half to the state.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1991, 72nd Leg., ch. 153, Sec. 27, eff. Sept. 1, 1991;

Acts 1997, 75th Leg., ch. 1423, Sec. 15.03, eff. Sept. 1, 1997.

Text of section as repealed by Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

602, Sec. 11

Without reference to the amendment of this section, this section

was repealed by Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10(a), eff. January 1, 2014.

Sec. 430. RECEIPT OF COMPTROLLER. Whenever an executor or

administrator pays the comptroller any funds of the estate he

represents, under the preceding provisions of this Code, he shall

take from the comptroller a receipt for such payment, with

official seal attached, and shall file the same with the clerk of

the court ordering such payment; and such receipt shall be

recorded in the judge's probate docket.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1997, 75th Leg., ch. 1423, Sec. 15.04, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

602, Sec. 11, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10(a), eff. January 1, 2014.

Text of article effective until January 01, 2014

Sec. 431. PENALTY FOR FAILURE TO MAKE PAYMENTS TO COMPTROLLER.

When an executor or administrator fails to pay to the comptroller

any funds of an estate which he has been ordered by the court so

to pay, within 30 days after such order has been made, such

executor or administrator shall, after personal service of

citation charging such failure and after proof thereof, be liable

to pay out of his own estate to the comptroller damages thereon

at the rate of five per cent per month for each month, or

fraction thereof, that he fails to make such payment after 30

days from such order, which damages may be recovered in any court

of competent jurisdiction.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1991, 72nd Leg., ch. 153, Sec. 28, eff. Sept. 1, 1991;

Acts 1997, 75th Leg., ch. 1423, Sec. 15.05, eff. Sept. 1, 1997.

Text of article effective until January 01, 2014

Sec. 432. COMPTROLLER MAY ENFORCE PAYMENT AND COLLECT DAMAGES.

The Comptroller shall have the right in the name of the state to

apply to the court in which the order for payment was made to

enforce the payment of funds which the executor or administrator

has failed to pay to him pursuant to order of court, together

with the payment of any damages that shall have accrued under the

provisions of the preceding section of this code, and the court

shall enforce such payment in like manner as other orders of

payment are required to be enforced. The comptroller shall also

have the right to institute suit in the name of the state against

such executor or administrator, and the sureties on his bond, for

the recovery of the funds so ordered to be paid and such damages

as have accrued. The county attorney or criminal district

attorney of the county, the district attorney of the district, or

the attorney general, at the election of the comptroller and with

the approval of the attorney general, shall represent the

comptroller in all such proceedings, and shall also represent the

interests of the state in all other matters arising under any

provisions of this Code.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1991, 72nd Leg., ch. 153, Sec. 28, eff. Sept. 1, 1991;

Acts 1997, 75th Leg., ch. 1423, Sec. 15.06, eff. Sept. 1, 1997.

Text of article effective until January 01, 2014

Sec. 433. SUIT FOR THE RECOVERY OF FUNDS PAID TO THE COMPTROLLER.

(a) Mode of Recovery. When funds of an estate have been paid to

the comptroller, any heir, devisee, or legatee of the estate, or

their assigns, or any of them, may recover the portion of such

funds to which he, she, or they are entitled. The person claiming

such funds shall institute suit on or before the fourth

anniversary of the date of the order requiring payment to the

comptroller, by petition filed in the district court of Travis

County, against the comptroller, setting forth the plaintiff's

right to such funds, and the amount claimed by him.

(b) Citation. Upon the filing of such petition, the clerk shall

issue a citation for the comptroller, to be served by personal

service, to appear and represent the interest of the state in

such suit. As the comptroller elects and with the approval of the

attorney general, the attorney general, the county attorney or

criminal district attorney for the county, or the district

attorney for the district shall represent the comptroller.

(c) Procedure. The proceedings in such suit shall be governed by

the rules for other civil suits; and, should the plaintiff

establish his right to the funds claimed, he shall have a

judgment therefor, which shall specify the amount to which he is

entitled; and a certified copy of such judgment shall be

sufficient authority for the comptroller to pay the same.

(d) Costs. The costs of any such suit shall in all cases be

adjudged against the plaintiff, and he may be required to secure

the costs.

Acts 1955, 54th Leg., p. 88, ch. 55, eff. Jan. 1, 1956. Amended

by Acts 1991, 72nd Leg., ch. 153, Sec. 29, eff. Sept. 1, 1991;

Acts 1997, 75th Leg., ch. 1423, Sec. 15.07, eff. Sept. 1, 1997.



CHAPTER XI. NONTESTAMENTARY TRANSFERS

PROBATE CODE

CHAPTER XI. NONTESTAMENTARY TRANSFERS

PART 1. MULTIPLE-PARTY ACCOUNTS

Text of article effective until January 01, 2014

Sec. 436. DEFINITIONS. In this part:

(1) "Account" means a contract of deposit of funds between a

depositor and a financial institution, and includes a checking

account, savings account, certificate of deposit, share account,

and other like arrangement.

(2) "Beneficiary" means a person named in a trust account as one

for whom a party to the account is named as trustee.

(3) "Financial institution" means an organization authorized to

do business under state or federal laws relating to financial

institutions, including, without limitation, banks and trust

companies, savings banks, building and loan associations, savings

and loan companies or associations, credit unions, and brokerage

firms that deal in the sales and purchases of stocks, bonds, and

other types of securities.

(4) "Joint account" means an account payable on request to one or

more of two or more parties whether or not there is a right of

survivorship.

(5) "Multiple-party account" means a joint account, a convenience

account, a P.O.D. account, or a trust account. It does not

include accounts established for deposit of funds of a

partnership, joint venture, or other association for business

purposes, or accounts controlled by one or more persons as the

duly authorized agent or trustee for a corporation,

unincorporated association, charitable or civic organization, or

a regular fiduciary or trust account where the relationship is

established other than by deposit agreement.

(6) "Net contribution" of a party to a joint account as of any

given time is the sum of all deposits made to that account by or

for him, less all withdrawals made by or for him which have not

been paid to or applied to the use of any other party, plus a pro

rata share of any interest or dividends included in the current

balance. The term includes, in addition, any proceeds of deposit

life insurance added to the account by reason of the death of the

party whose net contribution is in question.

(7) "Party" means a person who, by the terms of the account, has

a present right, subject to request, to payment from a

multiple-party account. A P.O.D. payee or beneficiary of a trust

account is a party only after the account becomes payable to him

by reason of his surviving the original payee or trustee. Unless

the context otherwise requires, it includes a guardian, personal

representative, or assignee, including an attaching creditor, of

a party. It also includes a person identified as a trustee of an

account for another whether or not a beneficiary is named, but it

does not include a named beneficiary unless the beneficiary has a

present right of withdrawal.

(8) "Payment" of sums on deposit includes withdrawal, payment on

check or other directive of a party, and any pledge of sums on

deposit by a party and any set-off, or reduction or other

disposition of all or part of an account pursuant to a pledge.

(9) "Proof of death" includes a certified copy of a death

certificate or the judgment or order of a court in a proceeding

where the death of a person is proved by circumstantial evidence

to the satisfaction of the court as provided by Section 72 of

this code.

(10) "P.O.D. account" means an account payable on request to one

person during lifetime and on his death to one or more P.O.D.

payees, or to one or more persons during their lifetimes and on

the death of all of them to one or more P.O.D. payees.

(11) "P.O.D. payee" means a person designated on a P.O.D. account

as one to whom the account is payable on request after the death

of one or more persons.

(12) "Request" means a proper request for withdrawal, or a check

or order for payment, which complies with all conditions of the

account, including special requirements concerning necessary

signatures and regulations of the financial institution, but if

the financial institution conditions withdrawal or payment on

advance notice, for purposes of this part the request for

withdrawal or payment is treated as immediately effective and a

notice of intent to withdraw is treated as a request for

withdrawal.

(13) "Sums on deposit" means the balance payable on a

multiple-party account including interest, dividends, and in

addition any deposit life insurance proceeds added to the account

by reason of the death of a party.

(14) "Trust account" means an account in the name of one or more

parties as trustee for one or more beneficiaries where the

relationship is established by the form of the account and the

deposit agreement with the financial institution and there is no

subject of the trust other than the sums on deposit in the

account. It is not essential that payment to the beneficiary be

mentioned in the deposit agreement. A trust account does not

include a regular trust account under a testamentary trust or a

trust agreement which has significance apart from the account, or

a fiduciary account arising from a fiduciary relation such as

attorney-client.

(15) "Withdrawal" includes payment to a third person pursuant to

check or other directive of a party.

Added by Acts 1979, 66th Leg., p. 1756, ch. 713, Sec. 31, eff.

Aug. 27, 1979. Amended by Acts 1993, 73rd Leg., ch. 846, Sec. 25,

eff. Sept. 1, 1993.

Text of article effective until January 01, 2014

Sec. 437. OWNERSHIP AS BETWEEN PARTIES AND OTHERS. The

provisions of Sections 438 through 440 of this code that concern

beneficial ownership as between parties, or as between parties

and P.O.D. payees or beneficiaries of multiple-party accounts,

are relevant only to controversies between these persons and

their creditors and other successors, and have no bearing on the

power of withdrawal of these persons as determined by the terms

of account contracts.

Added by Acts 1979, 66th Leg., p. 1756, ch. 713, Sec. 31, eff.

Aug. 27, 1979. Amended by Acts 1981, 67th Leg., p. 895, ch. 319,

Sec. 2, eff. Sept. 1, 1981.

Text of article effective until January 01, 2014

Sec. 438. OWNERSHIP DURING LIFETIME. (a) A joint account

belongs, during the lifetime of all parties, to the parties in

proportion to the net contributions by each to the sums on

deposit, unless there is clear and convincing evidence of a

different intent.

(b) A P.O.D. account belongs to the original payee during his

lifetime and not to the P.O.D. payee or payees. If two or more

parties are named as original payees, during their lifetimes

rights as between them are governed by Subsection (a) of this

section.

(c) Unless a contrary intent is manifested by the terms of the

account or the deposit agreement or there is other clear and

convincing evidence of an irrevocable trust, a trust account

belongs beneficially to the trustee during his lifetime, and if

two or more parties are named as trustee on the account, during

their lifetimes beneficial rights as between them are governed by

Subsection (a) of this section. If there is an irrevocable trust,

the account belongs beneficially to the beneficiary.

Added by Acts 1979, 66th Leg., p. 1756, ch. 713, Sec. 31, eff.

Aug. 27, 1979.

Text of article effective until January 01, 2014

Sec. 438A. CONVENIENCE ACCOUNT. (a) If an account is established

at a financial institution by one or more parties in the names of

the parties and one or more convenience signers and the terms of

the account provide that the sums on deposit are paid or

delivered to the parties or to the convenience signers "for the

convenience" of the parties, the account is a convenience

account.

(b) The making of a deposit in a convenience account does not

affect the title to the deposit.

(c) A party to a convenience account is not considered to have

made a gift of the deposit or of any additions or accruals to the

deposit to a convenience signer.

(d) On the death of the last surviving party, a convenience

signer shall have no right of survivorship in the account and

ownership of the account remains in the estate of the last

surviving party.

(e) If an addition is made to the account by anyone other than a

party, the addition and accruals to the addition are considered

to have been made by a party.

(f) All deposits to a convenience account and additions and

accruals to the deposits may be paid to a party or to a

convenience signer. The financial institution is completely

released from liability for a payment made from the account

before the financial institution receives notice in writing

signed by a party not to make the payment in accordance with the

terms of the account. After receipt of the notice from a party,

the financial institution may require a party to approve any

further payments from the account.

(g) If the financial institution makes a payment of the sums on

deposit in a convenience account to a convenience signer after

the death of the last surviving party and before the financial

institution has received written notice of the last surviving

party's death, the financial institution is completely released

from liability for the payment. If a financial institution makes

payment to the personal representative of the deceased last

surviving party's estate after the death of the last surviving

party and before service on the financial institution of a court

order prohibiting payment, the financial institution is released

to the extent of the payment from liability to any person

claiming a right to the funds. The receipt by the representative

to whom payment is made is a complete release and discharge of

the financial institution.

Added by Acts 1993, 73rd Leg., ch. 795, Sec. 1, eff. Aug. 30,

1993; Acts 1993, 73rd Leg., ch. 846, Sec. 27, eff. Sept. 1, 1993.

Subsecs. (a) and (c) to (g) amended by Acts 2003, 78th Leg., ch.

658, Sec. 1, eff. Sept. 1, 2003.

Sec. 438B. CONVENIENCE SIGNER ON OTHER ACCOUNTS. (a) An

account established by one or more parties at a financial

institution that is not designated as a convenience account, but

is instead designated as a single-party account or another type

of multiple-party account, may provide that the sums on deposit

may be paid or delivered to the parties or to one or more

convenience signers "for the convenience of the parties."

(b) Except as provided by Subsection (c) of this section:

(1) the provisions of Section 438A of this chapter apply to an

account described by Subsection (a) of this section, including

provisions relating to the ownership of the account during the

lifetimes and on the deaths of the parties and provisions

relating to the powers and duties of the financial institution at

which the account is established; and

(2) any other law relating to a convenience signer applies to a

convenience signer designated as provided by this section to the

extent the law applies to a convenience signer on a convenience

account.

(c) On the death of the last surviving party to an account that

has a convenience signer designated as provided by this section,

the convenience signer does not have a right of survivorship in

the account and the estate of the last surviving party owns the

account unless the convenience signer is also designated as a

P.O.D. payee or as a beneficiary.

Added by Acts 2009, 81st Leg., R.S., Ch.

929, Sec. 1, eff. June 19, 2009.

Text of article effective until January 01, 2014

Sec. 439. RIGHT OF SURVIVORSHIP. (a) Sums remaining on deposit

at the death of a party to a joint account belong to the

surviving party or parties against the estate of the decedent if,

by a written agreement signed by the party who dies, the interest

of such deceased party is made to survive to the surviving party

or parties. Notwithstanding any other law, an agreement is

sufficient to confer an absolute right of survivorship on parties

to a joint account under this subsection if the agreement states

in substantially the following form: "On the death of one party

to a joint account, all sums in the account on the date of the

death vest in and belong to the surviving party as his or her

separate property and estate." A survivorship agreement will not

be inferred from the mere fact that the account is a joint

account. If there are two or more surviving parties, their

respective ownerships during lifetime shall be in proportion to

their previous ownership interests under Section 438 of this code

augmented by an equal share for each survivor of any interest the

decedent may have owned in the account immediately before his

death, and the right of survivorship continues between the

surviving parties if a written agreement signed by a party who

dies so provides.

(b) If the account is a P.O.D. account and there is a written

agreement signed by the original payee or payees, on the death of

the original payee or on the death of the survivor of two or more

original payees, any sums remaining on deposit belong to the

P.O.D. payee or payees if surviving, or to the survivor of them

if one or more P.O.D. payees die before the original payee. If

two or more P.O.D. payees survive, there is no right of

survivorship in event of death of a P.O.D. payee thereafter

unless the terms of the account or deposit agreement expressly

provide for survivorship between them.

(c) If the account is a trust account and there is a written

agreement signed by the trustee or trustees, on death of the

trustee or the survivor of two or more trustees, any sums

remaining on deposit belong to the person or persons named as

beneficiaries, if surviving, or to the survivor of them if one or

more beneficiaries die before the trustee dies. If two or more

beneficiaries survive, there is no right of survivorship in event

of death of any beneficiary thereafter unless the terms of the

account or deposit agreement expressly provide for survivorship

between them.

(d) In other cases, the death of any party to a multiple-party

account has no effect on beneficial ownership of the account

other than to transfer the rights of the decedent as part of his

estate.

Added by Acts 1979, 66th Leg., p. 1756, ch. 713, Sec. 31, eff.

Aug. 27, 1979. Amended by Acts 1987, 70th Leg., ch. 297, Sec. 1,

eff. Aug. 31, 1987; Acts 1993, 73rd Leg., ch. 846, Sec. 26, eff.

Sept. 1, 1993.

Text of section as repealed by Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10 effective January 1, 2014

Sec. 439A. UNIFORM SINGLE-PARTY OR MULTIPLE-PARTY ACCOUNT FORM.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

929, Sec. 2

(a) A contract of deposit that contains provisions substantially

the same as in the form provided by Subsection (b) of this

section establishes the type of account selected by a party. The

provisions of this part of Chapter XI of this code govern an

account selected under the form. A contract of deposit that does

not contain provisions substantially the same as in the form

provided by Subsection (b) of this section is governed by the

provisions of this chapter applicable to the account that most

nearly conforms to the depositor's intent.

(b) A financial institution may use the following form to

establish the type of account selected by a party:

UNIFORM SINGLE-PARTY OR MULTIPLE-PARTY ACCOUNT SELECTION FORM

NOTICE: The type of account you select may determine how

property passes on your death. Your will may not control the

disposition of funds held in some of the following accounts. You

may choose to designate one or more convenience signers on an

account, even if the account is not a convenience account. A

designated convenience signer may make transactions on your

behalf during your lifetime, but does not own the account during

your lifetime. The designated convenience signer owns the

account on your death only if the convenience signer is also

designated as a P.O.D. payee or trust account beneficiary.

Select one of the following accounts by placing your initials

next to the account selected:

___ (1) SINGLE-PARTY ACCOUNT WITHOUT "P.O.D." (PAYABLE ON DEATH)

DESIGNATION. The party to the account owns the account. On the

death of the party, ownership of the account passes as a part of

the party's estate under the party's will or by intestacy.

Enter the name of the party:

______________________________

Enter the name(s) of the convenience signer(s), if you want one

or more convenience signers on this account:

______________________________

______________________________

___ (2) SINGLE-PARTY ACCOUNT WITH "P.O.D." (PAYABLE ON DEATH)

DESIGNATION. The party to the account owns the account. On the

death of the party, ownership of the account passes to the P.O.D.

beneficiaries of the account. The account is not a part of the

party's estate.

Enter the name of the party:

______________________________

Enter the name or names of the P.O.D. beneficiaries:

______________________________

______________________________

Enter the name(s) of the convenience signer(s), if you want one

or more convenience signers on this account:

______________________________

______________________________

___ (3) MULTIPLE-PARTY ACCOUNT WITHOUT RIGHT OF SURVIVORSHIP.

The parties to the account own the account in proportion to the

parties' net contributions to the account. The financial

institution may pay any sum in the account to a party at any

time. On the death of a party, the party's ownership of the

account passes as a part of the party's estate under the party's

will or by intestacy.

Enter the names of the parties:

______________________________

______________________________

______________________________

Enter the name(s) of the convenience signer(s), if you want one

or more convenience signers on this account:

______________________________

______________________________

___ (4) MULTIPLE-PARTY ACCOUNT WITH RIGHT OF SURVIVORSHIP. The

parties to the account own the account in proportion to the

parties' net contributions to the account. The financial

institution may pay any sum in the account to a party at any

time. On the death of a party, the party's ownership of the

account passes to the surviving parties.

Enter the names of the parties:

______________________________

______________________________

Enter the name(s) of the convenience signer(s), if you want one

or more convenience signers on this account:

______________________________

______________________________

___ (5) MULTIPLE-PARTY ACCOUNT WITH RIGHT OF SURVIVORSHIP AND

P.O.D. (PAYABLE ON DEATH) DESIGNATION. The parties to the

account own the account in proportion to the parties' net

contributions to the account. The financial institution may pay

any sum in the account to a party at any time. On the death of

the last surviving party, the ownership of the account passes to

the P.O.D. beneficiaries.

Enter the names of the parties:

______________________________

______________________________

Enter the name or names of the P.O.D. beneficiaries:

______________________________

______________________________

Enter the name(s) of the convenience signer(s), if you want one

or more convenience signers on this account:

______________________________

______________________________

___ (6) CONVENIENCE ACCOUNT. The parties to the account own the

account. One or more convenience signers to the account may make

account transactions for a party. A convenience signer does not

own the account. On the death of the last surviving party,

ownership of the account passes as a part of the last surviving

party's estate under the last surviving party's will or by

intestacy. The financial institution may pay funds in the

account to a convenience signer before the financial institution

receives notice of the death of the last surviving party. The

payment to a convenience signer does not affect the parties'

ownership of the account.

Enter the names of the parties:

______________________________

______________________________

Enter the name(s) of the convenience signer(s):

______________________________

______________________________

___ (7) TRUST ACCOUNT. The parties named as trustees to the

account own the account in proportion to the parties' net

contributions to the account. A trustee may withdraw funds from

the account. A beneficiary may not withdraw funds from the

account before all trustees are deceased. On the death of the

last surviving trustee, the ownership of the account passes to

the beneficiary. The trust account is not a part of a trustee's

estate and does not pass under the trustee's will or by

intestacy, unless the trustee survives all of the beneficiaries

and all other trustees.

Enter the name or names of the trustees:

______________________________

______________________________

Enter the name or names of the beneficiaries:

______________________________

______________________________

Enter the name(s) of the convenience signer(s), if you want one

or more convenience signers on this account:

______________________________

______________________________

(c) A financial institution shall be deemed to have adequately

disclosed the information provided in this section if the

financial institution uses the form set forth in Subsection (b)

of this section. If a financial institution varies the format of

the form set forth in Subsection (b) of this section, then such

financial institution may make disclosures in the account

agreement or in any other form which adequately discloses the

information provided in this section.

(d) A financial institution may combine any of the provisions and

vary the format of the selections form and notices described in

Subsection (b) of this section provided that the customer

receives adequate disclosure of the ownership rights and there is

appropriate indication of the names of the parties. This may be

accomplished in a universal account form with options listed for

selection and additional disclosures provided in the account

agreement, or in any other manner which adequately discloses the

information provided in this section.

Added by Acts 1993, 73rd Leg., ch. 795, Sec. 2, eff. Aug. 30,

1993.

Subsec. (b) amended by Acts 2003, 78th Leg., ch. 658, Sec. 2,

eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

680, Sec. 10(a), eff. January 1, 2014.

Acts 2009, 81st Leg., R.S., Ch.

929, Sec. 2, eff. June 19, 2009.

Text of article effective until January 01, 2014

Sec. 440. EFFECT OF WRITTEN NOTICE TO FINANCIAL INSTITUTION. The

provisions of Section 439 of this code as to rights of

survivorship are determined by the form of the account at the

death of a party. Notwithstanding any other provision of the law,

this form may be altered by written order given by a party to the

financial institution to change the form of the account or to

stop or vary payment under the terms of the account. The order or

request must be signed by a party, received by the financial

institution during the party's lifetime, and not countermanded by

other written order of the same party during his lifetime.

Added by Acts 1979, 66th Leg., p. 1756, ch. 713, Sec. 31, eff.

Aug. 27, 1979.

Text of article effective until January 01, 2014

Sec. 441. ACCOUNTS AND TRANSFERS NONTESTAMENTARY. Transfers

resulting from the application of Section 439 of this code are

effective by reason of the account contracts involved and this

statute and are not to be considered as testamentary or subject

to the testamentary provisions of this code.

Added by Acts 1979, 66th Leg., p. 1756, ch. 713, Sec. 31, eff.

Aug. 27, 1979.

Text of article effective until January 01, 2014

Sec. 442. RIGHTS OF CREDITORS; PLEDGE OF ACCOUNT. No

multiple-party account will be effective against an estate of a

deceased party to transfer to a survivor sums needed to pay

debts, taxes, and expenses of administration, including statutory

allowances to the surviving spouse and minor children, if other

assets of the estate are insufficient. No multiple-party account

will be effective against the claim of a secured creditor who has

a lien on the account. A party to a multiple-party account may

pledge the account or otherwise create a security interest in the

account without the joinder of, as appropriate, a P.O.D. payee, a

beneficiary, a convenience signer, or any other party to a joint

account, regardless of whether there is a right of survivorship.

A convenience signer may not pledge or otherwise create a

security interest in an account. Not later than the 30th day

after the date on which a security interest on a multiple-party

account is perfected, a secured creditor that is a financial

institution the accounts of which are insured by the Federal

Deposit Insurance Corporation shall provide written notice of the

pledge of the account to any other party to the account who did

not create the security interest. The notice must be sent by

certified mail to any other party at the last address the party

provided to the depository bank and is not required to be

provided to a P.O.D. payee, a beneficiary, or a convenience

signer. A party, P.O.D. payee, or beneficiary who receives

payment from a multiple-party account after the death of a

deceased party shall be liable to account to the deceased party's

personal representative for amounts the decedent owned

beneficially immediately before his death to the extent necessary

to discharge the claims and charges mentioned above remaining

unpaid after application of the decedent's estate, but is not

liable in an amount greater than the amount that the party,

P.O.D. payee, or beneficiary received from the multiple-party

account. No proceeding to assert this liability shall be

commenced unless the personal representative has received a

written demand by a surviving spouse, a creditor, or one acting

for a minor child of the decedent, and no proceeding shall be

commenced later than two years following the death of the

decedent. Sums recovered by the personal representative shall be

administered as part of the decedent's estate. This section shall

not affect the right of a financial institution to make payment

on multiple-party accounts according to the terms thereof, or

make it liable to the estate of a deceased party unless before

payment the institution received written notice from the personal

representative stating the sums needed to pay debts, taxes,

claims, and expenses of administration.

Added by Acts 1979, 66th Leg., p. 1756, ch. 713, Sec. 31, eff.

Aug. 27, 1979.

Amended by Acts 2003, 78th Leg., ch. 564, Sec. 1, eff. Sept. 1,

2003.

Text of article effective until January 01, 2014

Sec. 443. PROTECTION OF FINANCIAL INSTITUTIONS. Sections 444

through 449 of this code govern the liability of financial

institutions that make payments as provided in this chapter and

the set-off rights of the institutions.

Added by Acts 1979, 66th Leg., p. 1756, ch. 713, Sec. 31, eff.

Aug. 27, 1979.

Text of article effective until January 01, 2014

Sec. 444. PAYMENT ON SIGNATURE OF ONE PARTY. Financial

institutions may enter into multiple-party accounts to the same

extent that they may enter into single-party accounts. A

multiple-party account may be paid, on request, to any one or

more of the parties. A financial institution shall not be

required to inquire as to the source of funds received for

deposit to a multiple-party account, or to inquire as to the

proposed application of any sum withdrawn from an account, for

purposes of establishing net contributions.

Added by Acts 1979, 66th Leg., p. 1756, ch. 713, Sec. 31, eff.

Aug. 27, 1979.

Text of article effective until January 01, 2014

Sec. 445. PAYMENT OF JOINT ACCOUNT AFTER DEATH OR DISABILITY.

Any sums in a joint account may be paid, on request, to any party

without regard to whether any other party is incapacitated or

deceased at the time the payment is demanded, but payment may not

be made to the personal representative or heirs of a deceased

party unless proofs of death are presented to the financial

institution showing that the decedent was the last surviving

party or unless there is no right of survivorship under Section

439 of this code. A financial institution that pays a sum from a

joint account to a surviving party to that account pursuant to a

written agreement under Section 439(a) of this code is not liable

to an heir, devisee, or beneficiary of the decedent's estate.

Added by Acts 1979, 66th Leg., p. 1756, ch. 713, Sec. 31, eff.

Aug. 27, 1979. Amended by Acts 1987, 70th Leg., ch. 297, Sec. 2,

eff. Aug. 31, 1987.

Text of article effective until January 01, 2014

Sec. 446. PAYMENT OF P.O.D. ACCOUNT. A P.O.D. account may be

paid, on request, to any original party to the account. Payment

may be made, on request, to the P.O.D. payee or to the personal

representative or heirs of a deceased P.O.D. payee upon

presentation to the financial institution of proof of death

showing that the P.O.D. payee survived all persons named as

original payees. Payment may be made to the personal

representative or heirs of a deceased original payee if proof of

death is presented to the financial institution showing that his

decedent was the survivor of all other persons named on the

account either as an original payee or as P.O.D. payee.

Added by Acts 1979, 66th Leg., p. 1756, ch. 713, Sec. 31, eff.

Aug. 27, 1979.

Text of article effective until January 01, 2014

Sec. 447. PAYMENT OF TRUST ACCOUNT. A trust account may be paid,

on request, to any trustee. Unless the financial institution has

received written notice that the beneficiary has a vested

interest not dependent upon his surviving the trustee, payment

may be made to the personal representative or heirs of a deceased

trustee if proof of death is presented to the financial

institution showing that his decedent was the survivor of all

other persons named on the account either as trustee or

beneficiary. Payment may be made, on request, to the beneficiary

upon presentation to the financial institution of proof of death

showing that the beneficiary or beneficiaries survived all

persons named as trustees.

Added by Acts 1979, 66th Leg., p. 1756, ch. 713, Sec. 31, eff.

Aug. 27, 1979.

Text of article effective until January 01, 2014

Sec. 448. DISCHARGE FROM CLAIMS. Payment made as provided by

Section 444, 445, 446, or 447 of this code discharges the

financial institution from all claims for amounts so paid whether

or not the payment is consistent with the beneficial ownership of

the account as between parties, P.O.D. payees, or beneficiaries,

or their successors. The protection here given does not extend to

payments made after a financial institution has received written

notice from any party able to request present payment to the

effect that withdrawals in accordance with the terms of the

account should not be permitted. Unless the notice is withdrawn

by the person giving it, the successor of any deceased party must

concur in any demand for withdrawal if the financial institution

is to be protected under this section. No other notice or any

other information shown to have been available to a financial

institution shall affect its right to the protection provided

here. The protection here provided shall have no bearing on the

rights of parties in disputes between themselves or their

successors concerning the beneficial ownership of funds in, or

withdrawn from, multiple-party accounts.

Added by Acts 1979, 66th Leg., p. 1756, ch. 713, Sec. 31, eff.

Aug. 27, 1979.

Text of article effective until January 01, 2014

Sec. 449. SET-OFF TO FINANCIAL INSTITUTION. Without qualifying

any other statutory right to set-off or lien and subject to any

contractual provision, if a party to a multiple-party account is

indebted to a financial institution, the financial institution

has a right to set-off against the account in which the party has

or had immediately before his death a present right of

withdrawal. The amount of the account subject to set-off is that

proportion to which the debtor is, or was immediately before his

death, beneficially entitled, and in the absence of proof of net

contributions, to an equal share with all parties having present

rights of withdrawal.

Added by Acts 1979, 66th Leg., p. 1756, ch. 713, Sec. 31, eff.

Aug. 27, 1979.

PART 2. PROVISIONS RELATING TO EFFECT OF DEATH

Text of article effective until January 01, 2014

Sec. 450. PROVISIONS FOR PAYMENT OR TRANSFER AT DEATH. (a) Any

of the following provisions in an insurance policy, contract of

employment, bond, mortgage, promissory note, deposit agreement,

employees' trust, retirement account, deferred compensation

arrangement, custodial agreement, pension plan, trust agreement,

conveyance of real or personal property, securities, accounts

with financial institutions as defined in Part 1 of this chapter,

mutual fund account, or any other written instrument effective as

a contract, gift, conveyance, or trust is deemed to be

nontestamentary, and this code does not invalidate the instrument

or any provision:

(1) that money or other benefits theretofore due to, controlled,

or owned by a decedent shall be paid after his death to a person

designated by the decedent in either the instrument or a separate

writing, including a will, executed at the same time as the

instrument or subsequently;

(2) that any money due or to become due under the instrument

shall cease to be payable in event of the death of the promisee

or the promissor before payment or demand; or

(3) that any property which is the subject of the instrument

shall pass to a person designated by the decedent in either the

instrument or a separate writing, including a will, executed at

the same time as the instrument or subsequently.

(b) Nothing in this section limits the rights of creditors under

other laws of this state.

(c) In this section:

(1) "Employees' trust" means:

(A) a trust that forms a part of a stock-bonus, pension, or

profit-sharing plan under Section 401, Internal Revenue Code of

1954 (26 U.S.C.A. Sec. 401 (1986));

(B) a pension trust under Chapter 111, Property Code; and

(C) an employer-sponsored benefit plan or program, or any other

retirement savings arrangement, including a pension plan created

under Section 3, Employee Retirement Income Security Act of 1974

(29 U.S.C.A. Sec. 1002 (1986)), regardless of whether the plan,

program, or arrangement is funded through a trust.

(2) "Individual retirement account" means a trust, custodial

arrangement, or annuity under Section 408(a) or (b), Internal

Revenue Code of 1954 (26 U.S.C.A. Sec. 408 (1986)).

(3) "Retirement account" means a retirement-annuity contract, an

individual retirement account, a simplified employee pension, or

any other retirement savings arrangement.

(4) "Retirement-annuity contract" means an annuity contract under

Section 403, Internal Revenue Code of 1954 (26 U.S.C.A. Sec. 403

(1986)).

(5) "Simplified employee pension" means a trust, custodial

arrangement, or annuity under Section 408, Internal Revenue Code

of 1954 (26 U.S.C.A. Sec. 408 (1986)).

Added by Acts 1979, 66th Leg., p. 1756, ch. 713, Sec. 31, eff.

Aug. 27, 1979. Amended by Acts 1987, 70th Leg., ch. 94, Sec. 1,

2, eff. Aug. 31, 1987; Acts 1997, 75th Leg., ch. 1302, Sec. 14,

eff; Sept. 1, 1997; Acts 2001, 77th Leg., ch. 284, Sec. 1, eff.

May 22, 2001.

PART 3. COMMUNITY PROPERTY WITH RIGHT OF SURVIVORSHIP

Text of article effective until January 01, 2014

Sec. 451. RIGHT OF SURVIVORSHIP. At any time, spouses may agree

between themselves that all or part of their community property,

then existing or to be acquired, becomes the property of the

surviving spouse on the death of a spouse.

Added by Acts 1989, 71st Leg., ch. 655, Sec. 2, eff. Aug. 28,

1989.

Text of article effective until January 01, 2014

Sec. 452. FORMALITIES. An agreement between spouses creating a

right of survivorship in community property must be in writing

and signed by both spouses. If an agreement in writing is signed

by both spouses, the agreement shall be sufficient to create a

right of survivorship in the community property described in the

agreement if it includes any of the following phrases:

(1) "with right of survivorship";

(2) "will become the property of the survivor";

(3) "will vest in and belong to the surviving spouse"; or

(4) "shall pass to the surviving spouse."

An agreement that otherwise meets the requirements of this part,

however, shall be effective without including any of those

phrases.

Added by Acts 1989, 71st Leg., ch. 655, Sec. 2, eff. Aug. 28,

1989.

Text of article effective until January 01, 2014

Sec. 453. OWNERSHIP AND MANAGEMENT DURING MARRIAGE. Property

subject to an agreement between spouses creating a right of

survivorship in community property remains community property

during the marriage of the spouses. Such an agreement does not

affect the rights of the spouses concerning management, control,

and disposition of the property subject to the agreement unless

the agreement provides otherwise.

Added by Acts 1989, 71st Leg., ch. 655, Sec. 2, eff. Aug. 28,

1989.

Text of article effective until January 01, 2014

Sec. 454. TRANSFERS NONTESTAMENTARY. Transfers at death

resulting from agreements made in accordance with this part of

this code are effective by reason of the agreement involved and

are not testamentary transfers. Such transfers are not subject to

the provisions of this code applicable to testamentary transfers

except as expressly provided otherwise in this code.

Added by Acts 1989, 71st Leg., ch. 655, Sec. 2, eff. Aug. 28,

1989.

Text of article effective until January 01, 2014

Sec. 455. REVOCATION. An agreement between spouses made in

accordance with this part of this code may be revoked in

accordance with the terms of the agreement. If the agreement does

not provide a method for revocation, the agreement may be revoked

by a written instrument signed by both spouses or by a written

instrument signed by one spouse and delivered to the other

spouse. The agreement may be revoked with respect to specific

property subject to the agreement by the disposition of such

property by one or both of the spouses if such disposition is not

inconsistent with specific terms of the agreement and applicable

law.

Added by Acts 1989, 71st Leg., ch. 655, Sec. 2, eff. Aug. 28,

1989.

Text of article effective until January 01, 2014

Sec. 456. PROOF OF AGREEMENT. (a) Application for Adjudication.

An agreement between spouses creating a right of survivorship in

community property that satisfies the requirements of this part

is effective without an adjudication. After the death of a

spouse, however, the surviving spouse or the personal

representative of the surviving spouse may apply to the court for

an order stating that the agreement satisfies the requirements of

this code and is effective to create a right of survivorship in

community property. The original agreement shall be filed with

the application for an adjudication. An application for an

adjudication under this section must include:

(1) the name and domicile of the surviving spouse;

(2) the name and former domicile of the decedent and the fact,

time, and place of death;

(3) facts establishing venue in the court; and

(4) the social security number of the decedent, if known.

(b) Proof Required. An applicant for an adjudication under this

section must prove to the satisfaction of the court:

(1) that the spouse whose community property interest is at issue

is dead;

(2) that the court has jurisdiction and venue;

(3) that the agreement was executed with the formalities required

by law;

(4) that the agreement was not revoked; and

(5) that citation has been served and returned in the manner and

for the length of time required by this code.

(c) Method of Proof. The deceased spouse's signature to the

agreement may be proved by the sworn testimony of one witness

taken in open court, by the affidavit of one witness, or by the

deposition of one witness, either written or oral, taken in the

same manner and under the same rules as depositions in other

civil actions. If the surviving spouse is competent to make an

oath, the surviving spouse's signature to the agreement may be

proved by the sworn testimony of the surviving spouse taken in

open court, by the affidavit of the surviving spouse, or by the

deposition of the surviving spouse either written or oral, taken

in the same manner and under the same rules as depositions in

other civil actions. If the surviving spouse is not competent to

make an oath, the surviving spouse's signature to the agreement

may be proved in the manner provided above for the proof of the

deceased spouse's signature.

(d) Venue. An application for an adjudication under this section

must be filed in the county of proper venue for administration of

the deceased spouse's estate.

Added by Acts 1989, 71st Leg., ch. 655, Sec. 2, eff. Aug. 28,

1989.

Text of article effective until January 01, 2014

Sec. 457. ACTION OF COURT ON AGREEMENT. On completion of a

hearing on an application under Section 456 of this code, if the

court is satisfied that the requisite proof has been made, an

order adjudging the agreement valid shall be entered. Certified

copies of the agreement and order may be recorded in other

counties and may be used in evidence, as the original might be,

on the trial of the same matter in any other court, on appeal or

otherwise.

Added by Acts 1989, 71st Leg., ch. 655, Sec. 2, eff. Aug. 28,

1989.

Text of article effective until January 01, 2014

Sec. 458. EFFECT OF ORDER. An agreement between spouses creating

a right of survivorship in community property that satisfies the

requirements of this code is effective and enforceable without an

adjudication. If an order adjudging such an agreement valid is

obtained, however, the order shall constitute sufficient

authority to all persons owing money, having custody of any

property, or acting as registrar or transfer agent of any

evidence of interest, indebtedness, property, or right, that is

subject to the provisions of the agreement, and to persons

purchasing from or otherwise dealing with the surviving spouse

for payment or transfer to the surviving spouse, and the

surviving spouse may enforce his or her right to such payment or

transfer.

Added by Acts 1989, 71st Leg., ch. 655, Sec. 2, eff. Aug. 28,

1989.

Text of article effective until January 01, 2014

Sec. 459. CUSTODY OF ADJUDICATED AGREEMENTS. An original

agreement creating a right of survivorship in community property

that has been adjudicated together with the order adjudging it

valid shall be deposited in the office of the county clerk of the

county in which it was adjudicated and shall remain there, except

during such time when it may be removed for inspection to another

place on order of the court where adjudicated. If the court

orders an original agreement to be removed to another place for

inspection, the person removing the original agreement shall give

a receipt therefor, and the clerk of the court shall make and

retain a copy of the original agreement.

Added by Acts 1989, 71st Leg., ch. 655, Sec. 2, eff. Aug. 28,

1989.

Text of article effective until January 01, 2014

Sec. 460. PROTECTION OF PERSONS OR ENTITIES ACTING WITHOUT

KNOWLEDGE OR NOTICE. (a) Personal Representatives. If the

personal representative of a decedent's estate has no actual

knowledge of the existence of an agreement creating a right of

survivorship in community property in the decedent's surviving

spouse, the personal representative shall not be liable to the

surviving spouse or to any person claiming from the surviving

spouse for selling, exchanging, distributing, or otherwise

disposing of the property or an interest therein.

(b) Purchaser without Notice of Survivorship Agreement.

(1) If any person or entity purchases real or personal property

from a person claiming from a decedent more than six months after

the date of the decedent's death, for value, and without notice

of the existence of an agreement creating a right of survivorship

in the property in the decedent's surviving spouse, the purchaser

shall have good title to the interest which the person claiming

from the decedent would have had in the absence of the agreement,

as against the claims of the surviving spouse or any person

claiming from the surviving spouse.

(2) If any person or entity purchases real or personal property

from the personal representative of a decedent's estate, for

value, and without notice of the existence of an agreement

creating a right of survivorship in the property in the

decedent's surviving spouse, the purchaser shall have good title

to the interest which the personal representative would have had

the power to convey in the absence of the agreement, as against

the claims of the surviving spouse or any person claiming from

the surviving spouse.

(c) Purchaser without Notice of Revocation of Survivorship

Agreement. If any person or entity purchases real or personal

property from a decedent's surviving spouse more than six months

after the date of the decedent's death, for value, and:

(1) with respect to real or personal property, the purchaser has

received an original or certified copy of an agreement purporting

to create a right of survivorship in such property in the

decedent's surviving spouse, purportedly signed by the decedent

and the surviving spouse; or

(2) with respect to real property, an agreement purporting to

create a right of survivorship in such property in the decedent's

surviving spouse, purportedly signed by the decedent and the

surviving spouse, is properly recorded in a county in which a

part of the property is located; and the purchaser has no notice

that the agreement was revoked, the purchaser shall have good

title to the interest which the surviving spouse would have had

in the absence of a revocation of the agreement, as against the

claims of the personal representative of the decedent's estate

and all persons claiming from the decedent or the personal

representative of the decedent's estate.

(d) Debtors, Transfer Agents, and Other Persons Acting without

Notice of Survivorship Agreement. If any person or entity owing

money to a decedent or having custody of any property or acting

as registrar or transfer agent of any evidence of interest,

indebtedness, property, or right which was owned by a decedent

prior to death has no actual knowledge of an agreement creating a

right of survivorship in such property in the decedent's

surviving spouse, that person or entity may pay or transfer such

property to the personal representative of the decedent's estate

or to the heirs, legatees, or devisees of the decedent's estate

if no administration is pending on the estate, and the person or

entity shall be discharged from all claims for amounts or

property so paid or transferred.

(e) Debtors, Transfer Agents, and Persons Acting without Notice

of Revocation of Survivorship Agreement. If any person or entity

owing money to a decedent or having custody of any property or

acting as registrar or transfer agent of any evidence of

interest, indebtedness, property, or right which was owned by a

decedent prior to death is presented with the original or a

certified copy of an agreement creating a right of survivorship

in such property in the decedent's surviving spouse, purportedly

signed by the decedent and the decedent's surviving spouse and if

such person or entity has no actual knowledge that the agreement

was revoked, that person or entity may pay or transfer such

property to the decedent's surviving spouse and shall be

discharged from all claims for amounts or property so paid or

transferred.

(f) Definitions. Under this section:

(1) a person or entity has "actual knowledge" of an agreement

creating a right of survivorship in community property or of the

revocation of such an agreement only if the person or entity has

received written notice or has received the original or a

certified copy of the agreement or revoking instrument;

(2) a person or entity has "notice" of an agreement creating a

right of survivorship in community property or the revocation of

such an agreement if the person or entity has actual knowledge of

the agreement or revocation or, with respect to real property, if

the agreement or revoking instrument is properly recorded in the

county in which the real property is located; and

(3) a "certified copy" is a copy of an official record or of a

document authorized by law to be recorded or filed and actually

recorded or filed in a public office, certified as correct in

accordance with the provisions of Rule 902 of the Texas Rules of

Civil Evidence.

(g) Other Cases. Except as expressly provided in this section,

the provisions of this section do not affect the rights of a

surviving spouse or person claiming from the surviving spouse in

disputes with persons claiming from a decedent or the successors

of any of them concerning a beneficial interest in property or

the proceeds therefrom, subject to a right of survivorship

pursuant to an agreement that satisfies the requirements of this

code.

Added by Acts 1989, 71st Leg., ch. 655, Sec. 2, eff. Aug. 28,

1989.

Text of article effective until January 01, 2014

Sec. 461. RIGHTS OF CREDITORS. The provisions of Part 1 of this

chapter govern the rights of creditors in multiple-party

accounts, as defined by Section 436 of Part 1. Except as

expressly provided above in this section, the community property

subject to the sole or joint management, control, and disposition

of a spouse during marriage continues to be subject to the

liabilities of that spouse upon death without regard to a right

of survivorship in the decedent's surviving spouse under an

agreement made in accordance with the provisions of this part.

The surviving spouse shall be liable to account to the deceased

spouse's personal representative for the property received by the

surviving spouse pursuant to a right of survivorship to the

extent necessary to discharge such liabilities. No proceeding to

assert such a liability shall be commenced unless the personal

representative has received a written demand by a creditor, and

no proceeding shall be commenced later than two years following

the death of the decedent. Property recovered by the personal

representative shall be administered as part of the decedent's

estate. This section does not affect the protection given to

persons and entities under Section 460 of this code unless,

before payment or transfer to the surviving spouse, the person or

entity received a written notice from the decedent's personal

representative stating the amount needed to satisfy the

decedent's liabilities.

Added by Acts 1989, 71st Leg., ch. 655, Sec. 2, eff. Aug. 28,

1989.

Text of article effective until January 01, 2014

Sec. 462. COORDINATION WITH PART 1 OF CHAPTER XI. The provisions

of Part 1 of this chapter apply to multiple-party accounts held

by spouses with a right of survivorship to the extent that such

provisions are not inconsistent with the provisions of this part.

Added by Acts 1989, 71st Leg., ch. 655, Sec. 2, eff. Aug. 28,

1989.



CHAPTER XI-A. PROVISIONS APPLICABLE TO CERTAIN NONTESTAMENTARY TRANSFERS

PROBATE CODE

CHAPTER XI-A. PROVISIONS APPLICABLE TO CERTAIN NONTESTAMENTARY

TRANSFERS

Text of article effective until January 01, 2014

Sec. 471. DEFINITIONS. In this chapter:

(1) "Disposition or appointment of property" includes a transfer

of property or provision of any other benefit to a beneficiary

under a trust instrument.

(2) "Divorced individual" means an individual whose marriage has

been dissolved, regardless of whether by divorce or annulment.

(3) "Revocable," with respect to a disposition, appointment,

provision, or nomination, means a disposition to, appointment of,

provision in favor of, or nomination of an individual's spouse in

a trust instrument executed by the individual before the

dissolution of the individual's marriage to the spouse that the

individual was solely empowered by law or by the trust instrument

to revoke, regardless of whether the individual had the capacity

to exercise the power at that time.

Added by Acts 2005, 79th Leg., Ch.

551, Sec. 8, eff. September 1, 2005.

Text of article effective until January 01, 2014

Sec. 472. REVOCATION OF CERTAIN NONTESTAMENTARY TRANSFERS ON

DISSOLUTION OF MARRIAGE. (a) Except as otherwise provided by a

court order, the express terms of a trust instrument executed by

a divorced individual before the individual's marriage was

dissolved, or an express provision of a contract relating to the

division of the marital estate entered into between a divorced

individual and the individual's former spouse before, during, or

after the marriage, the dissolution of the marriage revokes the

following:

(1) a revocable disposition or appointment of property made by a

divorced individual to the individual's former spouse in a trust

instrument executed before the dissolution of the marriage;

(2) a provision in a trust instrument executed by a divorced

individual before the dissolution of the marriage that confers a

general or special power of appointment on the individual's

former spouse; and

(3) a nomination in a trust instrument executed by a divorced

individual before the dissolution of the marriage that nominates

the individual's former spouse to serve in a fiduciary or

representative capacity, including as a personal representative,

executor, trustee, conservator, agent, or guardian.

(b) After the dissolution of a marriage, an interest granted in

a provision of a trust instrument that is revoked under

Subsection (a)(1) or (2) of this section passes as if the former

spouse of the divorced individual who executed the trust

instrument disclaimed the interest granted in the provision, and

an interest granted in a provision of a trust instrument that is

revoked under Subsection (a)(3) of this section passes as if the

former spouse died immediately before the dissolution of the

marriage.

Added by Acts 2005, 79th Leg., Ch.

551, Sec. 8, eff. September 1, 2005.

Text of article effective until January 01, 2014

Sec. 473. LIABILITY FOR CERTAIN PAYMENTS, BENEFITS, AND

PROPERTY. (a) A bona fide purchaser of property from a divorced

individual's former spouse or a person who receives from a

divorced individual's former spouse a payment, benefit, or

property in partial or full satisfaction of an enforceable

obligation:

(1) is not required by this chapter to return the payment,

benefit, or property; and

(2) is not liable under this chapter for the amount of the

payment or the value of the property or benefit.

(b) A divorced individual's former spouse who, not for value,

receives a payment, benefit, or property to which the former

spouse is not entitled as a result of Section 472(a) of this

code:

(1) shall return the payment, benefit, or property to the person

who is otherwise entitled to the payment, benefit, or property as

provided by this chapter; or

(2) is personally liable to the person described by Subdivision

(1) of this subsection for the amount of the payment or the value

of the benefit or property received.

Added by Acts 2005, 79th Leg., Ch.

551, Sec. 8, eff. September 1, 2005.



CHAPTER XII. DURABLE POWER OF ATTORNEY ACT

PROBATE CODE

CHAPTER XII. DURABLE POWER OF ATTORNEY ACT

Text of effective on January 01, 2014

Text of article effective until January 01, 2014

Sec. 481. SHORT TITLE. This chapter may be cited as the Durable

Power of Attorney Act.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993.

Text of article effective until January 01, 2014

Sec. 482. DEFINITION. A "durable power of attorney" means a

written instrument that:

(1) designates another person as attorney in fact or agent;

(2) is signed by an adult principal;

(3) contains the words "This power of attorney is not affected by

subsequent disability or incapacity of the principal," or "This

power of attorney becomes effective on the disability or

incapacity of the principal," or similar words showing the

principal's intent that the authority conferred on the attorney

in fact or agent shall be exercised notwithstanding the

principal's subsequent disability or incapacity; and

(4) is acknowledged by the principal before an officer authorized

to take acknowledgments to deeds of conveyance and to administer

oaths under the laws of this state or any other state.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993.

Text of article effective until January 01, 2014

Sec. 483. DURATION. A durable power of attorney does not lapse

because of the passage of time unless the instrument creating the

power of attorney specifically states a time limitation.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993.

Text of article effective until January 01, 2014

Sec. 484. EFFECT OF ACTS BY ATTORNEY IN FACT OR AGENT DURING

INCAPACITY OF PRINCIPAL. All acts done by an attorney in fact or

agent pursuant to a durable power of attorney during any period

of disability or incapacity of the principal have the same effect

and inure to the benefit of and bind the principal and the

principal's successors in interest as if the principal were not

disabled or incapacitated.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993.

Text of article effective until January 01, 2014

Sec. 485. RELATION OF ATTORNEY IN FACT OR AGENT TO

COURT-APPOINTED GUARDIAN OF ESTATE. (a) If, after execution of a

durable power of attorney, a court of the principal's domicile

appoints a permanent guardian of the estate of the principal, the

powers of the attorney in fact or agent terminate on the

qualification of the guardian of the estate, and the attorney in

fact or agent shall deliver to the guardian of the estate all

assets of the estate of the ward in the attorney's or agent's

possession and shall account to the guardian of the estate as the

attorney or agent would to the principal had the principal

terminated his powers.

(b) If, after execution of a durable power of attorney, a court

of the principal's domicile appoints a temporary guardian of the

estate of the principal, the court may suspend the powers of the

attorney in fact or agent on the qualification of the temporary

guardian of the estate until the date on which the term of the

temporary guardian expires.

(c) Subsection (b) of this section may not be construed to

prohibit the application for or issuance of a temporary

restraining order under applicable law.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 217, Sec. 1, eff.

Sept. 1, 2001.

Text of article effective until January 01, 2014

Sec. 485A. EFFECT OF PRINCIPAL'S DIVORCE OR MARRIAGE ANNULMENT IF

FORMER SPOUSE IS ATTORNEY IN FACT OR AGENT. If, after execution

of a durable power of attorney, the principal is divorced from a

person who has been appointed the principal's attorney in fact or

agent or the principal's marriage to a person who has been

appointed the principal's attorney in fact or agent is annulled,

the powers of the attorney in fact or agent granted to the

principal's former spouse shall terminate on the date on which

the divorce or annulment of marriage is granted by a court,

unless otherwise expressly provided by the durable power of

attorney.

Added by Acts 1997, 75th Leg., ch. 455, Sec. 1, eff. Sept. 1,

1997.

Text of article effective until January 01, 2014

Sec. 486. KNOWLEDGE OF DEATH, GUARDIAN OF ESTATE, REVOCATION,

DIVORCE, OR MARRIAGE ANNULMENT; GOOD-FAITH ACTS. (a) The

revocation by, the death of, or the qualification of a guardian

of the estate of a principal who has executed a durable power of

attorney does not revoke or terminate the agency as to the

attorney in fact, agent, or other person who, without actual

knowledge of the termination of the power by revocation, by the

principal's death, or by the qualification of a guardian of the

estate of the principal, acts in good faith under or in reliance

on the power.

(b) The divorce of a principal from a person who has been

appointed the principal's attorney in fact or agent before the

date on which the divorce is granted or the annulment of the

marriage of a principal and a person who has been appointed the

principal's attorney in fact or agent before the date the

annulment is granted does not revoke or terminate the agency as

to a person other than the principal's former spouse if the

person acts in good faith under or in reliance on the power.

(c) Any action taken under this section, unless otherwise invalid

or unenforceable, binds successors in interest of the principal.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 455, Sec. 2, eff.

Sept. 1, 1997.

Text of article effective until January 01, 2014

Sec. 487. AFFIDAVIT OF LACK OF KNOWLEDGE OR TERMINATION OF POWER;

RECORDING; GOOD-FAITH RELIANCE. (a) As to acts undertaken in

good-faith reliance on the durable power of attorney, an

affidavit executed by the attorney in fact or agent under a

durable power of attorney stating that the attorney in fact or

agent did not have at the time of exercise of the power actual

knowledge of the termination of the power by revocation, by the

principal's death, by the principal's divorce or the annulment of

the marriage of the principal if the attorney in fact or agent

was the principal's spouse, or by the qualification of a guardian

of the estate of the principal is conclusive proof as between the

attorney in fact or agent and a person other than the principal

or the principal's personal representative dealing with the

attorney in fact or agent of the nonrevocation or nontermination

of the power at that time.

(b) As to acts undertaken in good-faith reliance on the durable

power of attorney, an affidavit executed by the attorney in fact

or agent under a durable power of attorney stating that the

principal is disabled or incapacitated, as defined by the power,

is conclusive proof as between the attorney in fact or agent and

a person other than the principal or the principal's personal

representative dealing with the attorney in fact or agent of the

disability or incapacity of the principal at that time.

(c) If the exercise of the power of attorney requires execution

and delivery of any instrument that is to be recorded, an

affidavit executed under Subsection (a) or (b) of this section,

when authenticated for record, may also be recorded.

(d) This section does not affect any provision in a durable power

of attorney for its termination by expiration of time or

occurrence of an event other than express revocation.

(e) When a durable power of attorney is used, a third party who

relies in good faith on the acts of an attorney in fact or agent

within the scope of the power of attorney is not liable to the

principal.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 455, Sec. 3, eff.

Sept. 1, 1997.

Text of article effective until January 01, 2014

Sec. 487A. EFFECT OF BANKRUPTCY PROCEEDING. After execution of a

durable power of attorney, the filing of a voluntary or

involuntary petition in bankruptcy in connection with the

principal's debts does not revoke or terminate the agency as to

the principal's attorney in fact or agent. Any act the attorney

in fact or agent may undertake with respect to the principal's

property is subject to the limitations and requirements of the

United States Bankruptcy Code until a final determination is made

in the bankruptcy proceeding.

Added by Acts 2001, 77th Leg., ch. 73, Sec. 1, eff. Sept. 1,

2001.

Text of article effective until January 01, 2014

Sec. 488. REVOCATION OF DURABLE POWER OF ATTORNEY. Unless

otherwise provided by the durable power of attorney, a revocation

of a durable power of attorney is not effective as to a third

party relying on the power of attorney until the third party

receives actual notice of the revocation.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993.

Text of article effective until January 01, 2014

Sec. 489. RECORDING DURABLE POWER OF ATTORNEY FOR REAL PROPERTY

TRANSACTIONS. A durable power of attorney for a real property

transaction requiring the execution and delivery of an instrument

that is to be recorded, including a release, assignment,

satisfaction, mortgage, security agreement, deed of trust,

encumbrance, deed of conveyance, oil, gas, or other mineral

lease, memorandum of a lease, lien, or other claim or right to

real property, shall be recorded in the office of the county

clerk of the county in which the property is located.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993.

Text of article effective until January 01, 2014

Sec. 489B. DUTY TO INFORM AND ACCOUNT. (a) The attorney in fact

or agent is a fiduciary and has a duty to inform and to account

for actions taken pursuant to the power of attorney.

(b) The attorney in fact or agent shall timely inform the

principal of all actions taken pursuant to the power of attorney.

Failure of the attorney in fact or agent to inform timely, as to

third parties, shall not invalidate any action of the attorney in

fact or agent.

(c) The attorney in fact or agent shall maintain records of each

action taken or decision made by the attorney in fact or agent.

(d) The principal may demand an accounting by the attorney in

fact or agent. Unless otherwise directed by the principal, the

accounting shall include:

(1) the property belonging to the principal that has come to the

attorney in fact's or agent's knowledge or into the attorney in

fact's or agent's possession;

(2) all actions taken or decisions made by the attorney in fact

or agent;

(3) a complete account of receipts, disbursements, and other

actions of the attorney in fact or agent, including their source

and nature, with receipts of principal and income shown

separately;

(4) a listing of all property over which the attorney in fact or

agent has exercised control, with an adequate description of each

asset and its current value if known to the attorney in fact or

agent;

(5) the cash balance on hand and the name and location of the

depository where the balance is kept;

(6) all known liabilities; and

(7) such other information and facts known to the attorney in

fact or agent as may be necessary to a full and definite

understanding of the exact condition of the property belonging to

the principal.

(e) Unless directed otherwise by the principal, the attorney in

fact or agent shall also provide to the principal all

documentation regarding the principal's property.

(f) The attorney in fact or agent shall maintain all records

until delivered to the principal, released by the principal, or

discharged by a court.

(g) If the attorney in fact or agent fails or refuses to inform

the principal, provide documentation, or deliver the accounting

within 60 days (or such longer or shorter time that the principal

demands or a court may order), the principal may file suit to

compel the attorney in fact or agent to deliver the accounting,

to deliver the assets, or to terminate the power of attorney.

(h) This section shall not limit the right of the principal to

terminate the power of attorney or to make additional

requirements of or to give additional instructions to the

attorney in fact or agent.

(i) Wherever in this chapter a principal is given an authority to

act, that shall include not only the principal but also any

person designated by the principal, a guardian of the estate of

the principal, or other personal representative of the principal.

(j) The rights set out in this section and chapter are cumulative

of any other rights or remedies the principal may have at common

law or other applicable statutes and not in derogation of those

rights.

Added by Acts 2001, 77th Leg., ch. 1056, Sec. 1, eff. Sept. 1,

2001.

Text of article effective until January 01, 2014

Sec. 490. STATUTORY DURABLE POWER OF ATTORNEY. (a) The following

form is known as a "statutory durable power of attorney." A

person may use a statutory durable power of attorney to grant an

attorney in fact or agent powers with respect to a person's

property and financial matters. A power of attorney in

substantially the following form has the meaning and effect

prescribed by this chapter. The validity of a power of attorney

as meeting the requirements of a statutory durable power of

attorney is not affected by the fact that one or more of the

categories of optional powers listed in the form are struck or

the form includes specific limitations on or additions to the

attorney in fact's or agent's powers.

The following form is not exclusive, and other forms of power of

attorney may be used.

STATUTORY DURABLE POWER OF ATTORNEY

NOTICE: THE POWERS GRANTED BY THIS DOCUMENT ARE BROAD AND

SWEEPING. THEY ARE EXPLAINED IN THE DURABLE POWER OF ATTORNEY

ACT, CHAPTER XII, TEXAS PROBATE CODE. IF YOU HAVE ANY QUESTIONS

ABOUT THESE POWERS, OBTAIN COMPETENT LEGAL ADVICE. THIS DOCUMENT

DOES NOT AUTHORIZE ANYONE TO MAKE MEDICAL AND OTHER HEALTH-CARE

DECISIONS FOR YOU. YOU MAY REVOKE THIS POWER OF ATTORNEY IF YOU

LATER WISH TO DO SO.

I, __________ (insert your name and address), appoint

__________ (insert the name and address of the person appointed)

as my agent (attorney-in-fact) to act for me in any lawful way

with respect to all of the following powers except for a power

that I have crossed out below.

TO WITHHOLD A POWER, YOU MUST CROSS OUT EACH POWER

WITHHELD.

Real property transactions;

Tangible personal property transactions;

Stock and bond transactions;

Commodity and option transactions;

Banking and other financial institution transactions;

Business operating transactions;

Insurance and annuity transactions;

Estate, trust, and other beneficiary transactions;

Claims and litigation;

Personal and family maintenance;

Benefits from social security, Medicare, Medicaid, or other

governmental programs or civil or military service;

Retirement plan transactions;

Tax matters.

IF NO POWER LISTED ABOVE IS CROSSED OUT, THIS DOCUMENT SHALL BE

CONSTRUED AND INTERPRETED AS A GENERAL POWER OF ATTORNEY AND MY

AGENT (ATTORNEY IN FACT) SHALL HAVE THE POWER AND AUTHORITY TO

PERFORM OR UNDERTAKE ANY ACTION I COULD PERFORM OR UNDERTAKE IF I

WERE PERSONALLY PRESENT.

SPECIAL INSTRUCTIONS:

Special instructions applicable to gifts (initial in front of

the following sentence to have it apply):

I grant my agent (attorney in fact) the power to apply my

property to make gifts, except that the amount of a gift to an

individual may not exceed the amount of annual exclusions allowed

from the federal gift tax for the calendar year of the gift.

ON THE FOLLOWING LINES YOU MAY GIVE SPECIAL INSTRUCTIONS

LIMITING OR EXTENDING THE POWERS GRANTED TO YOUR AGENT.

________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________

UNLESS YOU DIRECT OTHERWISE ABOVE, THIS POWER OF ATTORNEY IS

EFFECTIVE IMMEDIATELY AND WILL CONTINUE UNTIL IT IS REVOKED.

CHOOSE ONE OF THE FOLLOWING ALTERNATIVES BY CROSSING OUT THE

ALTERNATIVE NOT CHOSEN:

(A) This power of attorney is not affected by my subsequent

disability or incapacity.

(B) This power of attorney becomes effective upon my

disability or incapacity.

YOU SHOULD CHOOSE ALTERNATIVE (A) IF THIS POWER OF ATTORNEY IS

TO BECOME EFFECTIVE ON THE DATE IT IS EXECUTED.

IF NEITHER (A) NOR (B) IS CROSSED OUT, IT WILL BE ASSUMED THAT

YOU CHOSE ALTERNATIVE (A).

If Alternative (B) is chosen and a definition of my disability

or incapacity is not contained in this power of attorney, I shall

be considered disabled or incapacitated for purposes of this

power of attorney if a physician certifies in writing at a date

later than the date this power of attorney is executed that,

based on the physician's medical examination of me, I am mentally

incapable of managing my financial affairs. I authorize the

physician who examines me for this purpose to disclose my

physical or mental condition to another person for purposes of

this power of attorney. A third party who accepts this power of

attorney is fully protected from any action taken under this

power of attorney that is based on the determination made by a

physician of my disability or incapacity.

I agree that any third party who receives a copy of this

document may act under it. Revocation of the durable power of

attorney is not effective as to a third party until the third

party receives actual notice of the revocation. I agree to

indemnify the third party for any claims that arise against the

third party because of reliance on this power of attorney.

If any agent named by me dies, becomes legally disabled,

resigns, or refuses to act, I name the following (each to act

alone and successively, in the order named) as successor(s) to

that agent: __________.

Signed this ______ day of __________, 19___

___________________________

(your signature)

State of _______________________

County of ______________________

This document was acknowledged before me on ____________(date) by

________________________

(name of principal)

______________________________

(signature of notarial officer)

(Seal, if any, of notary) _____________________________________

(printed name)

My commission expires: _____________

THE ATTORNEY IN FACT OR AGENT, BY ACCEPTING OR ACTING UNDER THE

APPOINTMENT, ASSUMES THE FIDUCIARY AND OTHER LEGAL

RESPONSIBILITIES OF AN AGENT.

(b) A statutory durable power of attorney is legally sufficient

under this chapter if the wording of the form complies

substantially with Subsection (a) of this section, the form is

properly completed, and the signature of the principal is

acknowledged.

(c) Repealed by Acts 1997, 75th Leg., ch. 455, Sec. 7, eff. Sept.

1, 1997.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 455, Sec. 4, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 455, Sec. 7, eff. Sept.

1, 1997.

Text of article effective until January 01, 2014

Sec. 491. CONSTRUCTION OF POWERS GENERALLY. The principal, by

executing a statutory durable power of attorney that confers

authority with respect to any class of transactions, empowers the

attorney in fact or agent for that class of transactions to:

(1) demand, receive, and obtain by litigation, action, or

otherwise any money or other thing of value to which the

principal is, may become, or may claim to be entitled;

(2) conserve, invest, disburse, or use any money or other thing

of value received on behalf of the principal for the purposes

intended;

(3) contract in any manner with any person, on terms agreeable to

the attorney in fact or agent, to accomplish a purpose of a

transaction and perform, rescind, reform, release, or modify the

contract or another contract made by or on behalf of the

principal;

(4) execute, acknowledge, seal, and deliver a deed, revocation,

mortgage, lease, notice, check, release, or other instrument the

agent considers desirable to accomplish a purpose of a

transaction;

(5) prosecute, defend, submit to arbitration, settle, and propose

or accept a compromise with respect to a claim existing in favor

of or against the principal or intervene in an action or

litigation relating to the claim;

(6) seek on the principal's behalf the assistance of a court to

carry out an act authorized by the power of attorney;

(7) engage, compensate, and discharge an attorney, accountant,

expert witness, or other assistant;

(8) keep appropriate records of each transaction, including an

accounting of receipts and disbursements;

(9) prepare, execute, and file a record, report, or other

document the attorney in fact or agent considers necessary or

desirable to safeguard or promote the principal's interest under

a statute or governmental regulation;

(10) reimburse the attorney in fact or agent for expenditures

made in exercising the powers granted by the durable power of

attorney; and

(11) in general, do any other lawful act that the principal may

do with respect to a transaction.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993.

Text of article effective until January 01, 2014

Sec. 492. CONSTRUCTION OF POWER RELATING TO REAL PROPERTY

TRANSACTIONS. In a statutory durable power of attorney, the

language conferring authority with respect to real property

transactions empowers the attorney in fact or agent without

further reference to a specific description of the real property

to:

(1) accept as a gift or as security for a loan or reject, demand,

buy, lease, receive, or otherwise acquire an interest in real

property or a right incident to real property;

(2) sell, exchange, convey with or without covenants, quitclaim,

release, surrender, mortgage, encumber, partition, consent to

partitioning, subdivide, apply for zoning, rezoning, or other

governmental permits, plat or consent to platting, develop, grant

options concerning, lease or sublet, or otherwise dispose of an

estate or interest in real property or a right incident to real

property;

(3) release, assign, satisfy, and enforce by litigation, action,

or otherwise a mortgage, deed of trust, encumbrance, lien, or

other claim to real property that exists or is claimed to exist;

(4) do any act of management or of conservation with respect to

an interest in real property, or a right incident to real

property, owned or claimed to be owned by the principal,

including power to:

(A) insure against a casualty, liability, or loss;

(B) obtain or regain possession or protect the interest or right

by litigation, action, or otherwise;

(C) pay, compromise, or contest taxes or assessments or apply for

and receive refunds in connection with them;

(D) purchase supplies, hire assistance or labor, or make repairs

or alterations in the real property; and

(E) manage and supervise an interest in real property, including

the mineral estate, by, for example, entering into a lease for

oil, gas, and mineral purposes, making contracts for development

of the mineral estate, or making pooling and unitization

agreements;

(5) use, develop, alter, replace, remove, erect, or install

structures or other improvements on real property in which the

principal has or claims to have an estate, interest, or right;

(6) participate in a reorganization with respect to real property

or a legal entity that owns an interest in or right incident to

real property, receive and hold shares of stock or obligations

received in a plan or reorganization, and act with respect to the

shares or obligations, including:

(A) selling or otherwise disposing of the shares or obligations;

(B) exercising or selling an option, conversion, or similar right

with respect to the shares or obligations; and

(C) voting the shares or obligations in person or by proxy;

(7) change the form of title of an interest in or right incident

to real property; and

(8) dedicate easements or other real property in which the

principal has or claims to have an interest to public use, with

or without consideration.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 455, Sec. 5, eff.

Sept. 1, 1997.

Text of article effective until January 01, 2014

Sec. 493. CONSTRUCTION OF POWER RELATING TO TANGIBLE PERSONAL

PROPERTY TRANSACTIONS. In a statutory durable power of attorney,

the language conferring general authority with respect to

tangible personal property transactions empowers the attorney in

fact or agent to:

(1) accept as a gift or as security for a loan, reject, demand,

buy, receive, or otherwise acquire ownership or possession of

tangible personal property or an interest in tangible personal

property;

(2) sell, exchange, convey with or without covenants, release,

surrender, mortgage, encumber, pledge, hypothecate, create a

security interest in, pawn, grant options concerning, lease or

sublet to others, or otherwise dispose of tangible personal

property or an interest in tangible personal property;

(3) release, assign, satisfy, or enforce by litigation, action,

or otherwise a mortgage, security interest, encumbrance, lien, or

other claim on behalf of the principal, with respect to tangible

personal property or an interest in tangible personal property;

and

(4) do an act of management or conservation with respect to

tangible personal property or an interest in tangible personal

property on behalf of the principal, including:

(A) insuring against casualty, liability, or loss;

(B) obtaining or regaining possession or protecting the property

or interest by litigation, action, or otherwise;

(C) paying, compromising, or contesting taxes or assessments or

applying for and receiving refunds in connection with taxes or

assessments;

(D) moving from place to place;

(E) storing for hire or on a gratuitous bailment; and

(F) using, altering, and making repairs or alterations.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993.

Text of article effective until January 01, 2014

Sec. 494. CONSTRUCTION OF POWER RELATING TO STOCK AND BOND

TRANSACTIONS. In a statutory durable power of attorney, the

language conferring authority with respect to stock and bond

transactions empowers the attorney in fact or agent to buy, sell,

and exchange stocks, bonds, mutual funds, and all other types of

securities and financial instruments other than commodity futures

contracts and call and put options on stocks and stock indexes,

receive certificates and other evidences of ownership with

respect to securities, exercise voting rights with respect to

securities in person or by proxy, enter into voting trusts, and

consent to limitations on the right to vote.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993.

Text of article effective until January 01, 2014

Sec. 495. CONSTRUCTION OF POWER RELATING TO COMMODITY AND OPTION

TRANSACTIONS. In a statutory durable power of attorney, the

language conferring authority with respect to commodity and

option transactions empowers the attorney in fact or agent to

buy, sell, exchange, assign, settle, and exercise commodity

futures contracts and call and put options on stocks and stock

indexes traded on a regulated options exchange and establish,

continue, modify, or terminate option accounts with a broker.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993.

Text of article effective until January 01, 2014

Sec. 496. CONSTRUCTION OF POWER RELATING TO BANKING AND OTHER

FINANCIAL INSTITUTION TRANSACTIONS. In a statutory durable power

of attorney, the language conferring authority with respect to

banking and other financial institution transactions empowers the

attorney in fact or agent to:

(1) continue, modify, or terminate an account or other banking

arrangement made by or on behalf of the principal;

(2) establish, modify, or terminate an account or other banking

arrangement with a bank, trust company, savings and loan

association, credit union, thrift company, brokerage firm, or

other financial institution selected by the attorney in fact or

agent;

(3) hire a safe deposit box or space in a vault;

(4) contract to procure other services available from a financial

institution as the attorney in fact or agent considers desirable;

(5) withdraw by check, order, or otherwise money or property of

the principal deposited with or left in the custody of a

financial institution;

(6) receive bank statements, vouchers, notices, or similar

documents from a financial institution and act with respect to

them;

(7) enter a safe deposit box or vault and withdraw or add to the

contents;

(8) borrow money at an interest rate agreeable to the attorney in

fact or agent and pledge as security real or personal property of

the principal necessary to borrow, pay, renew, or extend the time

of payment of a debt of the principal;

(9) make, assign, draw, endorse, discount, guarantee, and

negotiate promissory notes, bills of exchange, checks, drafts, or

other negotiable or nonnegotiable paper of the principal, or

payable to the principal or the principal's order, to receive the

cash or other proceeds of those transactions, to accept a draft

drawn by a person on the principal, and to pay the principal when

due;

(10) receive for the principal and act on a sight draft,

warehouse receipt, or other negotiable or nonnegotiable

instrument;

(11) apply for and receive letters of credit, credit cards, and

traveler's checks from a financial institution and give an

indemnity or other agreement in connection with letters of

credit; and

(12) consent to an extension of the time of payment with respect

to commercial paper or a financial transaction with a financial

institution.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993.

Text of article effective until January 01, 2014

Sec. 497. CONSTRUCTION OF POWER RELATING TO BUSINESS OPERATION

TRANSACTIONS. In a statutory durable power of attorney, the

language conferring authority with respect to business operating

transactions empowers the attorney in fact or agent to:

(1) operate, buy, sell, enlarge, reduce, or terminate a business

interest;

(2) to the extent that an agent is permitted by law to act for a

principal and subject to the terms of the partnership agreement:

(A) perform a duty or discharge a liability or exercise a right,

power, privilege, or option that the principal has, may have, or

claims to have under a partnership agreement, whether or not the

principal is a general or limited partner;

(B) enforce the terms of a partnership agreement by litigation,

action, or otherwise; and

(C) defend, submit to arbitration, settle, or compromise

litigation or an action to which the principal is a party because

of membership in the partnership;

(3) exercise in person or by proxy or enforce by litigation,

action, or otherwise a right, power, privilege, or option the

principal has or claims to have as the holder of a bond, share,

or other instrument of similar character and defend, submit to

arbitration, settle, or compromise a legal proceeding to which

the principal is a party because of a bond, share, or similar

instrument;

(4) with respect to a business owned solely by the principal:

(A) continue, modify, renegotiate, extend, and terminate a

contract made with an individual or a legal entity, firm,

association, or corporation by or on behalf of the principal with

respect to the business before execution of the power of

attorney;

(B) determine:

(i) the location of its operation;

(ii) the nature and extent of its business;

(iii) the methods of manufacturing, selling, merchandising,

financing, accounting, and advertising employed in its operation;

(iv) the amount and types of insurance carried; and

(v) the mode of engaging, compensating, and dealing with its

accountants, attorneys, and other agents and employees;

(C) change the name or form of organization under which the

business is operated and enter into a partnership agreement with

other persons or organize a corporation to take over all or part

of the operation of the business; and

(D) demand and receive money due or claimed by the principal or

on the principal's behalf in the operation of the business and

control and disburse the money in the operation of the business;

(5) put additional capital into a business in which the principal

has an interest;

(6) join in a plan of reorganization, consolidation, or merger of

the business;

(7) sell or liquidate a business or part of it at the time and on

the terms that the attorney in fact or agent considers desirable;

(8) establish the value of a business under a buy-out agreement

to which the principal is a party;

(9) prepare, sign, file, and deliver reports, compilations of

information, returns, or other papers with respect to a business

that are required by a governmental agency, department, or

instrumentality or that the attorney in fact or agent considers

desirable and make related payments; and

(10) pay, compromise, or contest taxes or assessments and do any

other act that the attorney in fact or agent considers desirable

to protect the principal from illegal or unnecessary taxation,

fines, penalties, or assessments with respect to a business,

including attempts to recover, in any manner permitted by law,

money paid before or after the execution of the power of

attorney.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993.

Text of article effective until January 01, 2014

Sec. 498. CONSTRUCTION OF POWER RELATING TO INSURANCE

TRANSACTIONS. In a statutory durable power of attorney, the

language conferring authority with respect to insurance and

annuity transactions empowers the attorney in fact or agent to:

(1) continue, pay the premium or assessment on, modify, rescind,

release, or terminate a contract procured by or on behalf of the

principal that insures or provides an annuity to either the

principal or another person, whether or not the principal is a

beneficiary under the contract;

(2) procure new, different, or additional contracts of insurance

and annuities for the principal or the principal's spouse,

children, and other dependents and select the amount, type of

insurance or annuity, and mode of payment;

(3) pay the premium or assessment on or modify, rescind, release,

or terminate a contract of insurance or annuity procured by the

attorney in fact or agent;

(4) designate the beneficiary of the contract, except that an

attorney in fact or agent may be named a beneficiary of the

contract or an extension, renewal, or substitute for the contract

only to the extent the attorney in fact or agent was named as a

beneficiary under a contract procured by the principal before

executing the power of attorney;

(5) apply for and receive a loan on the security of the contract

of insurance or annuity;

(6) surrender and receive the cash surrender value;

(7) exercise an election;

(8) change the manner of paying premiums;

(9) change or convert the type of insurance contract or annuity

with respect to which the principal has or claims to have a power

described in this section;

(10) change the beneficiary of a contract of insurance or

annuity, except that the attorney in fact or agent may be

designated a beneficiary only to the extent authorized by

Subdivision (4) of this section;

(11) apply for and procure government aid to guarantee or pay

premiums of a contract of insurance on the life of the principal;

(12) collect, sell, assign, hypothecate, borrow on, or pledge the

interest of the principal in a contract of insurance or annuity;

and

(13) pay from proceeds or otherwise, compromise or contest, or

apply for refunds in connection with a tax or assessment levied

by a taxing authority with respect to a contract of insurance or

annuity or its proceeds or liability accruing because of the tax

or assessment.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993.

Text of article effective until January 01, 2014

Sec. 499. CONSTRUCTION OF POWER RELATING TO ESTATE, TRUST, AND

OTHER BENEFICIARY TRANSACTIONS. In a statutory durable power of

attorney, the language conferring authority with respect to

estate, trust, and other beneficiary transactions empowers the

attorney in fact or agent to act for the principal in all matters

that affect a trust, probate estate, guardianship,

conservatorship, escrow, custodianship, or other fund from which

the principal is, may become, or claims to be entitled, as a

beneficiary, to a share or payment, including to:

(1) accept, reject, disclaim, receive, receipt for, sell, assign,

release, pledge, exchange, or consent to a reduction in or

modification of a share in or payment from the fund;

(2) demand or obtain by litigation, action, or otherwise money or

any other thing of value to which the principal is, may become,

or claims to be entitled because of the fund;

(3) initiate, participate in, or oppose a legal or judicial

proceeding to ascertain the meaning, validity, or effect of a

deed, will, declaration of trust, or other instrument or

transaction affecting the interest of the principal;

(4) initiate, participate in, or oppose a legal or judicial

proceeding to remove, substitute, or surcharge a fiduciary;

(5) conserve, invest, disburse, or use anything received for an

authorized purpose; and

(6) transfer all or part of an interest of the principal in real

property, stocks, bonds, accounts with financial institutions,

insurance, and other property to the trustee of a revocable trust

created by the principal as settlor.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993.

Text of article effective until January 01, 2014

Sec. 500. CONSTRUCTION OF POWER RELATING TO CLAIMS AND

LITIGATION. In a statutory durable power of attorney, the

language conferring general authority with respect to claims and

litigation empowers the attorney in fact or agent to:

(1) assert and prosecute before a court or administrative agency

a claim, a claim for relief, a counterclaim, or an offset or

defend against an individual, a legal entity, or a government,

including suits to recover property or other thing of value, to

recover damages sustained by the principal, to eliminate or

modify tax liability, or to seek an injunction, specific

performance, or other relief;

(2) bring an action to determine adverse claims, intervene in an

action or litigation, and act as amicus curiae;

(3) in connection with an action or litigation, procure an

attachment, garnishment, libel, order of arrest, or other

preliminary, provisional, or intermediate relief and use an

available procedure to effect or satisfy a judgment, order, or

decree;

(4) in connection with an action or litigation, perform any

lawful act the principal could perform, including acceptance of

tender, offer of judgment, admission of facts, submission of a

controversy on an agreed statement of facts, consent to

examination before trial, and binding of the principal in

litigation;

(5) submit to arbitration, settle, and propose or accept a

compromise with respect to a claim or litigation;

(6) waive the issuance and service of process on the principal,

accept service of process, appear for the principal, designate

persons on whom process directed to the principal may be served,

execute and file or deliver stipulations on the principal's

behalf, verify pleadings, seek appellate review, procure and give

surety and indemnity bonds, contract and pay for the preparation

and printing of records and briefs, or receive and execute and

file or deliver a consent, waiver, release, confession of

judgment, satisfaction of judgment, notice, agreement, or other

instrument in connection with the prosecution, settlement, or

defense of a claim or litigation;

(7) act for the principal with respect to bankruptcy or

insolvency proceedings, whether voluntary or involuntary,

concerning the principal or some other person, with respect to a

reorganization proceeding or a receivership or application for

the appointment of a receiver or trustee that affects an interest

of the principal in real or personal property or other thing of

value; and

(8) pay a judgment against the principal or a settlement made in

connection with a claim or litigation and receive and conserve

money or other thing of value paid in settlement of or as

proceeds of a claim or litigation.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993.

Text of article effective until January 01, 2014

Sec. 501. CONSTRUCTION OF POWER RELATING TO PERSONAL AND FAMILY

MAINTENANCE. In a statutory durable power of attorney, the

language conferring authority with respect to personal and family

maintenance empowers the attorney in fact or agent to:

(1) perform the acts necessary to maintain the customary standard

of living of the principal, the principal's spouse and children,

and other individuals customarily or legally entitled to be

supported by the principal, including providing living quarters

by purchase, lease, or other contract, or paying the operating

costs, including interest, amortization payments, repairs, and

taxes on premises owned by the principal and occupied by those

individuals;

(2) provide for the individuals described by Subdivision (1) of

this section normal domestic help, usual vacations and travel

expenses, and funds for shelter, clothing, food, appropriate

education, and other current living costs;

(3) pay necessary medical, dental, and surgical care,

hospitalization, and custodial care for the individuals described

by Subdivision (1) of this section;

(4) continue any provision made by the principal, for the

individuals described by Subdivision (1) of this section, for

automobiles or other means of transportation, including

registering, licensing, insuring, and replacing the automobiles

or other means of transportation;

(5) maintain or open charge accounts for the convenience of the

individuals described by Subdivision (1) of this section and open

new accounts the attorney in fact or agent considers desirable to

accomplish a lawful purpose; and

(6) continue payments incidental to the membership or affiliation

of the principal in a church, club, society, order, or other

organization or to continue contributions to those organizations.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993.

Text of article effective until January 01, 2014

Sec. 502. CONSTRUCTION OF POWER RELATING TO BENEFITS FROM CERTAIN

GOVERNMENTAL PROGRAMS OR CIVIL OR MILITARY SERVICE. In a

statutory durable power of attorney, the language conferring

authority with respect to benefits from social security,

Medicare, Medicaid, or other governmental programs or civil or

military service empowers the attorney in fact or agent to:

(1) execute vouchers in the name of the principal for allowances

and reimbursements payable by the United States, a foreign

government, or a state or subdivision of a state to the

principal, including allowances and reimbursements for

transportation of the individuals described by Section 501(1) of

this code, and for shipment of their household effects;

(2) take possession and order the removal and shipment of

property of the principal from a post, warehouse, depot, dock, or

other place of storage or safekeeping, either governmental or

private, and execute and deliver a release, voucher, receipt,

bill of lading, shipping ticket, certificate, or other instrument

for that purpose;

(3) prepare, file, and prosecute a claim of the principal to a

benefit or assistance, financial or otherwise, to which the

principal claims to be entitled under a statute or governmental

regulation;

(4) prosecute, defend, submit to arbitration, settle, and propose

or accept a compromise with respect to any benefits the principal

may be entitled to receive; and

(5) receive the financial proceeds of a claim of the type

described in this section and conserve, invest, disburse, or use

anything received for a lawful purpose.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993.

Text of article effective until January 01, 2014

Sec. 503. CONSTRUCTION OF POWER RELATING TO RETIREMENT PLAN

TRANSACTIONS. (a) In a statutory durable power of attorney, the

language conferring authority with respect to retirement plan

transactions empowers the attorney in fact or agent to do any

lawful act the principal may do with respect to a transaction

relating to a retirement plan, including to:

(1) apply for service or disability retirement benefits;

(2) select payment options under any retirement plan in which the

principal participates, including plans for self-employed

individuals;

(3) designate or change the designation of a beneficiary or

benefits payable by a retirement plan, except that an attorney in

fact or agent may be named a beneficiary only to the extent the

attorney in fact or agent was a named beneficiary under the

retirement plan before the durable power of attorney was

executed;

(4) make voluntary contributions to retirement plans if

authorized by the plan;

(5) exercise the investment powers available under any

self-directed retirement plan;

(6) make "rollovers" of plan benefits into other retirement

plans;

(7) borrow from, sell assets to, and purchase assets from

retirement plans if authorized by the plan;

(8) waive the right of the principal to be a beneficiary of a

joint or survivor annuity if the principal is a spouse who is not

employed;

(9) receive, endorse, and cash payments from a retirement plan;

(10) waive the right of the principal to receive all or a portion

of benefits payable by a retirement plan; and

(11) request and receive information relating to the principal

from retirement plan records.

(b) In this section, "retirement plan" means:

(1) an employee pension benefit plan as defined by Section 1002,

Employee Retirement Income Security Act of 1974 (ERISA) (29

U.S.C. Section 1002), without regard to the provisions of Section

(2)(B) of that section;

(2) a plan that does not meet the definition of an employee

benefit plan under ERISA because the plan does not cover common

law employees;

(3) a plan that is similar to an employee benefit plan under

ERISA, regardless of whether it is covered by Title I of ERISA,

including a plan that provides death benefits to the beneficiary

of employees; and

(4) an individual retirement account or annuity or a

self-employed pension plan or similar plan or account.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 455, Sec. 6, eff.

Sept. 1, 1997.

Text of article effective until January 01, 2014

Sec. 504. CONSTRUCTION OF POWER RELATING TO TAX MATTERS. In a

statutory durable power of attorney, the language conferring

authority with respect to tax matters empowers the attorney in

fact or agent to:

(1) prepare, sign, and file federal, state, local, and foreign

income, gift, payroll, Federal Insurance Contributions Act, and

other tax returns, claims for refunds, requests for extension of

time, petitions regarding tax matters, and any other tax-related

documents, including receipts, offers, waivers, consents,

including consents and agreements under Section 2032A, Internal

Revenue Code of 1986 (26 U.S.C. Section 2032A), closing

agreements, and any power of attorney form required by the

Internal Revenue Service or other taxing authority with respect

to a tax year on which the statute of limitations has not run and

25 tax years following that tax year;

(2) pay taxes due, collect refunds, post bonds, receive

confidential information, and contest deficiencies determined by

the Internal Revenue Service or other taxing authority;

(3) exercise any election available to the principal under

federal, state, local, or foreign tax law; and

(4) act for the principal in all tax matters for all periods

before the Internal Revenue Service and any other taxing

authority.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993.

Text of article effective until January 01, 2014

Sec. 505. EXISTING INTEREST; FOREIGN INTERESTS. The powers

described in Sections 492 through 504 of this code may be

exercised equally with respect to an interest the principal has

at the time the durable power of attorney is executed or acquires

later, whether or not the property is located in this state and

whether or not the powers are exercised or the durable power of

attorney is executed in this state.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993.

Text of article effective until January 01, 2014

Sec. 506. UNIFORMITY OF APPLICATION AND CONSTRUCTION. This

chapter shall be applied and construed to effect its general

purpose to make uniform the law with respect to the subject of

this chapter among states enacting it.

Added by Acts 1993, 73rd Leg., ch. 49, Sec. 1, eff. Sept. 1,

1993.



CHAPTER XIII. GUARDIANSHIP

PROBATE CODECHAPTER XIII. GUARDIANSHIPText of effective on January 01, 2014PART 1. GENERAL PROVISIONSSUBPART A. DEFINITIONS; PURPOSE; APPLICABILITY; PROCEEDINGS IN REMText of article effective until January 01, 2014Sec. 601. DEFINITIONS. In this chapter:(1) "Attorney ad litem" means an attorney who is appointed by a court to represent and advocate on behalf of a proposed ward, an incapacitated person, or an unborn person in a guardianship proceeding.(2) "Authorized corporate surety" means a domestic or foreign corporation authorized to do business in this state to issue surety, guaranty, or indemnity bonds guaranteeing the fidelity of guardians.(3) "Child" includes a biological or adopted child, whether adopted by a parent under a statutory procedure or by acts of estoppel.(4) "Claims" includes a liability against the estate of a minor or an incapacitated person and debts due to the estate of a minor or an incapacitated person.(5) "Community administrator" means a spouse who is authorized to manage, control, and dispose of the entire community estate on the judicial declaration of incapacity of the other spouse, including the part of the community estate that the other spouse legally has the power to manage in the absence of the incapacity.(6) "Corporate fiduciary" means a financial institution as defined by Section 201.101, Finance Code, having trust powers, existing or doing business under the laws of this state, another state, or the United States, that is authorized by law to act under the order or appointment of any court of record, without giving bond, as a guardian, receiver, trustee, executor, or administrator, or, although without general depository powers, as a depository for any money paid into court, or to become sole guarantor or surety in or on any bond required to be given under the laws of this state.(7) "Court investigator" means a person appointed by a statutory probate court under Section 25.0025, Government Code.(8) "Court" or "probate court" means a county court in the exercise of its probate jurisdiction, a court created by statute and authorized to exercise original probate jurisdiction, or a district court exercising original probate jurisdiction in contested matters.(9) "Estate" or "guardianship estate" means the real and personal property of a ward or deceased ward, both as the property originally existed and as has from time to time changed in form by sale, reinvestment, or otherwise, and as augmented by any accretions and additions to (including any property to be distributed to the representative of the deceased ward by the trustee of a trust that terminates on the ward's death) or substitutions for the property, and as diminished by any decreases to or distributions from the property.(10) "Exempt property" refers to that property of a deceased ward's estate that is exempt from execution or forced sale by the constitution or laws of this state, and to the allowance in lieu of the property.(11) "Guardian" means a person who is appointed guardian under Section 693 of this code, or a temporary or successor guardian. Except as expressly provided otherwise, "guardian" includes the guardian of the estate and the guardian of the person of an incapacitated person.(12) "Guardian ad litem" means a person who is appointed by a court to represent the best interests of an incapacitated person in a guardianship proceeding.(12-a) "Guardianship Certification Board" means the Guardianship Certification Board established under Chapter 111, Government Code.(13) "Guardianship program" has the meaning assigned by Section 111.001, Government Code.(14) "Incapacitated person" means:(A) a minor;(B) an adult individual who, because of a physical or mental condition, is substantially unable to provide food, clothing, or shelter for himself or herself, to care for the individual's own physical health, or to manage the individual's own financial affairs; or(C) a person who must have a guardian appointed to receive funds due the person from any governmental source.(15) "Interested persons" or "persons interested" means an heir, devisee, spouse, creditor, or any other person having a property right in, or claim against, the estate being administered or a person interested in the welfare of an incapacitated person, including a minor.(16) "Minor" means a person who is younger than 18 years of age and who has never been married or who has not had the person's disabilities of minority removed for general purposes. Text of subdivision as repealed by Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 19 effective June 19, 2009 (17) "Minutes" means the guardianship minutes.(18) "Mortgage" or "lien" includes a deed of trust; vendor's lien; chattel mortgage; mechanic's, materialman's, or laborer's lien; judgment, attachment, or garnishment lien; pledge by hypothecation; and a federal or state tax lien.(19) "Next of kin" includes an adopted child, the descendants of an adopted child, and the adoptive parent of an adopted child.(20) "Parent" means the mother of a child, a man presumed to be the biological father of a child, a man who has been adjudicated to be the biological father of a child by a court of competent jurisdiction, or an adoptive mother or father of a child, but does not include a parent as to whom the parent-child relationship has been terminated.(21) "Person" includes natural persons, corporations, and guardianship programs.(22) "Personal property" includes an interest in goods, money, choses in action, evidence of debts, and chattels real.(23) "Personal representative" or "representative" includes a guardian, and a successor guardian.(24) "Private professional guardian" has the meaning assigned by Section 111.001, Government Code.(25) "Proceedings in guardianship," "guardianship matter," "guardianship matters," "guardianship proceeding," and "proceedings for guardianship" are synonymous and include a matter or proceeding relating to a guardianship or any other matter addressed by this chapter.(26) "Property" includes both real and personal property.(27) "Proposed ward" means a person alleged to be incapacitated in a guardianship proceeding.(28) "Real property" includes estates and interests in lands, corporeal or incorporeal, legal or equitable, other than chattels real.(29) "Statutory probate court" means a statutory court designated as a statutory probate court under Chapter 25, Government Code. A county court at law exercising probate jurisdiction is not a statutory probate court under this chapter unless the court is designated a statutory probate court under Chapter 25, Government Code.(30) "Surety" includes a personal and a corporate surety.(31) "Ward" is a person for whom a guardian has been appointed.(32) The singular number includes the plural; the plural number includes the singular.(33) The masculine gender includes the feminine and neuter.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 15, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1376, Sec. 1, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 52, Sec. 2, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 344, Sec. 6.005, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 379, Sec. 2, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 217, Sec. 2, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 3.05, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 19, eff. June 19, 2009.

Text of article effective until January 01, 2014Sec. 602. POLICY; PURPOSE OF GUARDIANSHIP. A court may appoint a guardian with full authority over an incapacitated person or may grant a guardian limited authority over an incapacitated person as indicated by the incapacitated person's actual mental or physical limitations and only as necessary to promote and protect the well-being of the person. If the person is not a minor, the court may not use age as the sole factor in determining whether to appoint a guardian for the person. In creating a guardianship that gives a guardian limited power or authority over an incapacitated person, the court shall design the guardianship to encourage the development or maintenance of maximum self-reliance and independence in the incapacitated person.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 603. LAWS APPLICABLE TO GUARDIANSHIPS. (a) To the extent applicable and not inconsistent with other provisions of this code, the laws and rules governing estates of decedents apply to and govern guardianships.(b) A reference in other sections of this code or in other law to a person who is mentally, physically, or legally incompetent, a person who is judicially declared incompetent, an incompetent or an incompetent person, a person of unsound mind, or a habitual drunkard means an incapacitated person.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 604. PROCEEDING IN REM. From the filing of the application for the appointment of a guardian of the estate or person, or both, until the guardianship is settled and closed under this chapter, the administration of the estate of a minor or other incapacitated person is one proceeding for purposes of jurisdiction and is a proceeding in rem.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

PART 2. GUARDIANSHIP PROCEEDINGS AND MATTERSSUBPART A. JURISDICTIONText of article effective until January 01, 2014Sec. 605. COUNTY COURT JURISDICTION. The county court has the general jurisdiction of a probate court. The county court shall appoint guardians of minors and other incapacitated persons, grant letters of guardianship, settle accounts of guardians, and transact all business appertaining to estates subject to guardianship, including the settlement, partition, and distribution of the estates. The county court may also enter other orders as may be authorized under this chapter.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 606. JURISDICTION WITH RESPECT TO GUARDIANSHIP PROCEEDINGS. (a) Repealed by Acts 2003, 78th Leg., ch. 549, Sec. 33.(b) In those counties in which there is no statutory probate court, county court at law, or other statutory court exercising the jurisdiction of a probate court, all applications, petitions, and motions regarding guardianships, mental health matters, and other matters covered by this chapter shall be filed and heard in the county court. In contested guardianship matters, the judge of the county court may on the judge's own motion, or shall on the motion of any party to the proceeding, according to the motion:(1) request the assignment of a statutory probate court judge to hear the contested portion of the proceeding, as provided by Section 25.0022, Government Code; or(2) transfer the contested portion of the proceeding to the district court, which may hear the transferred contested matter as if originally filed in the district court.(b-1) If the judge of the county court has not transferred a contested guardianship matter to the district court at the time a party files a motion for assignment of a statutory probate court judge, the county judge shall grant the motion and may not transfer the matter to the district court unless the party withdraws the motion.(b-2) A statutory probate court judge assigned to a contested guardianship matter as provided by Subsection (b) of this section has the jurisdiction and authority granted to a statutory probate court by Sections 607 and 608 of this code. On resolution of a contested matter, including an appeal of a matter, to which a statutory probate court judge has been assigned, the statutory probate court judge shall transfer the resolved portion of the case to the county court for further proceedings not inconsistent with the orders of the statutory probate court judge.(b-3) In contested matters transferred to the district court, the district court has the general jurisdiction of a probate court. On resolution of a contested matter, including an appeal of a matter, the district court shall transfer the resolved portion of the case to the county court for further proceedings not inconsistent with the orders of the district court.(b-4) The county court shall continue to exercise jurisdiction over the management of the guardianship with the exception of the contested matter until final disposition of the contested matter is made by the assigned judge or the district court.(b-5) If a contested portion of the proceeding is transferred to a district court under Subsection (b-3) of this section, the clerk of the district court may perform in relation to the transferred portion of the proceeding any function a county clerk may perform in that type of contested proceeding.(c) In those counties in which there is no statutory probate court, but in which there is a county court at law or other statutory court exercising the jurisdiction of a probate court, all applications, petitions, and motions regarding guardianships, mental health matters, or other matters addressed by this chapter shall be filed and heard in those courts and the constitutional county court, unless otherwise provided by law. The judge of a county court may hear any of those matters sitting for the judge of any other county court. Except as provided by Section 608 of this code, in contested guardianship matters, the judge of the constitutional county court may on the judge's own motion, and shall on the motion of a party to the proceeding, transfer the proceeding to the county court at law or a statutory court exercising the jurisdiction of a probate court other than a statutory probate court. The court to which the proceeding is transferred may hear the proceeding as if originally filed in the court.(d) In those counties in which there is a statutory probate court, all applications, petitions, and motions regarding guardianships, mental health matters, or other matters addressed by this chapter shall be filed and heard in the statutory probate court.(e) A court that exercises original probate jurisdiction has the power to hear all matters incident to an estate. After a guardianship of the estate of a ward is required to be settled as provided by Section 745 of this chapter, the court exercising original probate jurisdiction over the settling of the former ward's estate has the jurisdiction to hear:(1) an action brought by or on behalf of the former ward against a former guardian of the ward for alleged misconduct arising from the performance of the person's duties as guardian;(2) an action against a former guardian of the former ward that is brought by a surety that is called on to perform in place of the former guardian;(3) a claim for the payment of compensation, expenses, and court costs and any other matter authorized under Subpart H, Part 2, of this chapter;(4) a matter related to an authorization made or duty performed by a guardian under Subpart C, Part 4, of this chapter; and(5) any other matter related or appertaining to a guardianship estate that a court exercising original probate jurisdiction is specifically authorized to hear under this chapter.(f) When a surety is called on to perform in place of a guardian or former guardian, a court exercising original probate jurisdiction, including jurisdiction exercised under Subsection (e)(2) of this section, may award judgment against the guardian or former guardian in favor of the surety of the guardian or former guardian in the same suit.(g) A final order of a court that exercises original probate jurisdiction is appealable to a court of appeals.(h) A statutory probate court has concurrent jurisdiction with the district court in all personal injury, survival, or wrongful death actions by or against a person in the person's capacity as a guardian and in all actions involving a guardian in which each other party aligned with the guardian is not an interested person in the guardianship.(i) A statutory probate court has jurisdiction over any matter appertaining to an estate or incident to an estate and has jurisdiction over any cause of action in which a guardian in a guardianship proceeding pending in the statutory probate court is a party.(j) A statutory probate court may exercise the pendent and ancillary jurisdiction necessary to promote judicial efficiency and economy.(k) A statutory probate court or other court exercising the jurisdiction of a probate court has jurisdiction in a guardianship proceeding involving a disabled adult for whom another court obtained continuing, exclusive jurisdiction in a suit affecting the parent-child relationship when the person was a child.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 16, 17, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1389, Sec. 2, eff. Aug. 30, 1999; Acts 2001, 77th Leg., ch. 63, Sec. 2, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 484, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1174, Sec. 1, eff. Sept. 1, 2001.

Section heading amended by Acts 2003, 78th Leg., ch. 549, Sec. 1; Subsec. (a) repealed by Acts 2003, 78th Leg., ch. 549, Sec. 33, eff. Sept. 1, 2003; Subsec. (b) amended by Acts 2003, 78th Leg., ch. 549, Sec. 2, eff. Sept. 1, 2003; Subsecs. (b-1) to (b-5) added by Acts 2003, 78th Leg., ch. 549, Sec. 2, eff. Sept. 1, 2003; Subsecs. (c), (d) amended by Acts 2003, 78th Leg., ch. 549, Sec. 2; Subsec. (e) amended by Acts 2003, 78th Leg., ch. 549, Sec. 3; Subsec. (f) amended by Acts 2003, 78th Leg., ch. 549, Sec. 4; Subsecs. (h) to (j) added by Acts 2003, 78th Leg., ch. 549, Sec. 5, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 453, Sec. 2, eff. June 16, 2007.

Text of article effective until January 01, 2014Sec. 607. MATTERS APPERTAINING AND INCIDENT TO AN ESTATE. (a) In a proceeding in a constitutional county court or a statutory county court at law, the phrases "appertaining to estates" and "incident to an estate" in this chapter include the appointment of guardians, the issuance of letters of guardianship, a claim by or against a guardianship estate, all actions for trial of title to land incident to a guardianship estate and for the enforcement of liens incident to a guardianship estate, all actions for trial of the right of property incident to a guardianship estate, and generally all matters relating to the settlement, partition, and distribution of a guardianship estate.(b) In a proceeding in a statutory probate court, the phrases "appertaining to estates" and "incident to an estate" in this chapter include the appointment of guardians, the issuance of letters of guardianship, all claims by or against a guardianship estate, all actions for trial of title to land and for the enforcement of liens on the land, all actions for trial of the right of property, and generally all matters relating to the collection, settlement, partition, and distribution of a guardianship estate. A statutory probate court, in the exercise of its jurisdiction and notwithstanding any other provision of this chapter, may hear all suits, actions, and applications filed against or on behalf of any guardianship; all such suits, actions, and applications are appertaining to and incident to an estate. Except for situations in which the jurisdiction of a statutory probate court is concurrent with that of a district court or any other court, any cause of action appertaining to or incident to a guardianship estate shall be brought in a statutory probate court.(c), (d) Repealed by Acts 2003, 78th Leg., ch. 549, Sec. 33.(e) Notwithstanding any other provision of this chapter, the proper venue for an action by or against a personal representative for personal injury, death, or property damages is determined under Section 15.007, Civil Practice and Remedies Code.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 10, Sec. 1, 2, eff. Sept. 1, 1999.

Subsec. (b) amended by Acts 2003, 78th Leg., ch. 549, Sec. 6, eff. Sept. 1, 2003. Subsecs. (c), (d), (e) repealed by Acts 2003, 78th Leg., ch. 549, Sec. 33, eff. Sept. 1, 2003. Subsec. (e) added by Acts 2003, 78th Leg., ch. 204, Sec. 3.07, eff. Sept. 1, 2003.

Text of article effective until January 01, 2014Sec. 608. TRANSFER OF GUARDIANSHIP PROCEEDING. A judge of a statutory probate court, on the motion of a party to the action or of a person interested in a guardianship, may transfer to the judge's court from a district, county, or statutory court a cause of action appertaining to or incident to a guardianship estate that is pending in the statutory probate court or a cause of action relating to a guardianship in which a guardian, ward, or proposed ward in a guardianship pending in the statutory probate court is a party and may consolidate the transferred cause of action with the other proceedings in the statutory probate court relating to the guardianship estate.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 1431, Sec. 2, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 549, Sec. 7, eff. Sept. 1, 2003.

Text of article effective until January 01, 2014Sec. 609. CONTESTED GUARDIANSHIP OF THE PERSON OF A MINOR. (a) If an interested person contests an application for the appointment of a guardian of the person of a minor or an interested person seeks the removal of a guardian of the person of a minor, the judge, on the judge's own motion, may transfer all matters relating to the guardianship of the person of the minor to a court of competent jurisdiction in which a suit affecting the parent-child relationship under the Family Code is pending. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 12 (b) The probate court that transfers a proceeding under this section to a court with proper jurisdiction over suits affecting the parent-child relationship shall send to the court to which the transfer is made the complete files in all matters affecting the guardianship of the person of the minor and certified copies of all entries in the judge's guardianship docket. The transferring court shall keep a copy of the transferred files. If the transferring court retains jurisdiction of the guardianship of the estate of the minor or of another minor who was the subject of the suit, the court shall send a copy of the complete files to the court to which the transfer is made and shall keep the original files.(c) The court to which a transfer is made under this section shall apply the procedural and substantive provisions of the Family Code, including Sections 155.005 and 155.205, in regard to enforcing an order rendered by the court from which the proceeding was transferred.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 77, Sec. 1, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 165, Sec. 7.55, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 12, eff. June 19, 2009.

SUBPART B. VENUEText of article effective until January 01, 2014Sec. 610. VENUE FOR APPOINTMENT OF GUARDIAN. (a) Except as otherwise authorized by this section, a proceeding for the appointment of a guardian for the person or estate, or both, of an incapacitated person shall be brought in the county in which the proposed ward resides or is located on the date the application is filed or in the county in which the principal estate of the proposed ward is located.(b) A proceeding for the appointment of a guardian for the person or estate, or both, of a minor may be brought:(1) in the county in which both the minor's parents reside;(2) if the parents do not reside in the same county, in the county in which the parent who is the sole managing conservator of the minor resides, or in the county in which the parent who is the joint managing conservator with the greater period of physical possession of and access to the minor resides;(3) if only one parent is living and the parent has custody of the minor, in the county in which that parent resides;(4) if both parents are dead but the minor was in the custody of a deceased parent, in the county in which the last surviving parent having custody resided; or(5) if both parents of a minor child have died in a common disaster and there is no evidence that the parents died other than simultaneously, in the county in which both deceased parents resided at the time of their simultaneous deaths if they resided in the same county.(c) A proceeding for the appointment of a guardian who was appointed by will may be brought in the county in which the will was admitted to probate or in the county of the appointee's residence if the appointee resides in this state.(d) Repealed by Acts 1999, 76th Leg., ch. 379, Sec. 10, eff. Sept. 1, 1999.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 379, Sec. 10, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 611. CONCURRENT VENUE AND TRANSFER FOR WANT OF VENUE. (a) If two or more courts have concurrent venue of a guardianship matter, the court in which an application for a guardianship proceeding is initially filed has and retains jurisdiction of the guardianship matter. A proceeding is considered commenced by the filing of an application alleging facts sufficient to confer venue, and the proceeding initially legally commenced extends to all of the property of the guardianship estate.(b) If a guardianship proceeding is commenced in more than one county, it shall be stayed except in the county in which it was initially commenced until final determination of proper venue is made by the court in the county in which it was initially commenced.(c) If it appears to the court at any time before the guardianship is closed that the proceeding was commenced in a court that did not have venue over the proceeding, the court shall, on the application of any interested person, transfer the proceeding to the proper county.(d) When a proceeding is transferred to another county under a provision of this chapter, all orders entered in connection with the proceeding shall be valid and shall be recognized in the court to which the guardianship was ordered transferred, if the orders were made and entered in conformance with the procedures prescribed by this code.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 612. APPLICATION FOR TRANSFER OF GUARDIANSHIP TO ANOTHER COUNTY. When a guardian or any other person desires to remove the transaction of the business of the guardianship from one county to another, the person shall file a written application in the court in which the guardianship is pending stating the reason for moving the transaction of business.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 613. NOTICE. (a) On filing an application to remove a guardianship to another county, the sureties on the bond of the guardian shall be cited by personal service to appear and show cause why the application should not be granted.(b) If an application is filed by a person other than the guardian, the guardian shall be cited by personal service to appear and show cause why the application should not be granted.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 614. COURT ACTION. On hearing an application under Section 612 of this code, if good cause is not shown to deny the application and it appears that removal of the guardianship is in the best interests of the ward, the court shall enter an order authorizing the removal on payment on behalf of the estate of all accrued costs.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 615. TRANSFER OF RECORD. When an order of removal is made under Section 614 of this code, the clerk shall record any unrecorded papers of the guardianship required to be recorded. On payment of the clerk's fee, the clerk shall transmit to the county clerk of the county to which the guardianship was ordered removed:(1) the case file of the guardianship proceedings; and(2) a certified copy of the index of the guardianship records.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 200, Sec. 1, eff. September 1, 2005.

Text of article effective until January 01, 2014Sec. 616. REMOVAL EFFECTIVE. The order removing a guardianship does not take effect until:(1) the case file and a certified copy of the index required by Section 615 of this code are filed in the office of the county clerk of the county to which the guardianship was ordered removed; and(2) a certificate under the clerk's official seal and reporting the filing of the case file and a certified copy of the index is filed in the court ordering the removal by the county clerk of the county to which the guardianship was ordered removed.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 200, Sec. 2, eff. September 1, 2005.

Text of article effective until January 01, 2014Sec. 617. CONTINUATION OF GUARDIANSHIP. When a guardianship is removed from one county to another in accordance with this subpart, the guardianship proceeds in the court to which it was removed as if it had been originally commenced in that court. It is not necessary to record in the receiving court any of the papers in the case that were recorded in the court from which the case was removed.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 618. NEW GUARDIAN APPOINTED ON REMOVAL. If it appears to the court that removal of the guardianship is in the best interests of the ward, but that because of the removal it will be unduly expensive or unduly inconvenient to the estate for the guardian of the estate to continue to serve in that capacity, the court may in its order of removal revoke the letters of guardianship and appoint a new guardian, and the former guardian shall account for and deliver the estate as provided by this chapter in a case in which a guardian resigns.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

SUBPART C. DUTIES AND RECORDS OF CLERKText of article effective until January 01, 2014Sec. 621. APPLICATION AND OTHER PAPERS TO BE FILED WITH CLERK. (a) An application for a guardianship proceeding, a complaint, petition, or other paper permitted or required by law to be filed in the court in guardianship matters shall be filed with the county clerk of the proper county.(b) The county clerk shall file the paper received under this section and endorse on each paper the date filed, the docket number, and the clerk's official signature.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 622. COSTS AND SECURITY. (a) The laws regulating costs in ordinary civil cases apply to a guardianship matter unless otherwise expressly provided by this chapter.(b) When a person other than the guardian, attorney ad litem, or guardian ad litem files an application, complaint, or opposition in relation to a guardianship matter, the clerk may require the person to give security for the probable costs of the guardianship proceeding before filing. A person interested in the guardianship or in the welfare of the ward, or an officer of the court, at any time before the trial of an application, complaint, or opposition in relation to a guardianship matter, may obtain from the court, on written motion, an order requiring the person who filed the application, complaint, or opposition to give security for the probable costs of the proceeding. The rules governing civil suits in the county court relating to this subject control in these cases.(c) No security for costs shall be required of a guardian, attorney ad litem, or guardian ad litem appointed under this chapter by a court of this state in any suit brought by the guardian, attorney ad litem, or guardian ad litem in their respective fiduciary capacities.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 623. JUDGE'S GUARDIANSHIP DOCKET. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 13 (a) The county clerk shall keep a record book to be styled "Judge's Guardianship Docket" and shall enter in the record book:(1) the name of each person on whose person or estate a proceeding is had or is sought to be had;(2) the name of the guardian of the estate or person or of the applicant for letters;(3) the date the original application for a guardianship proceeding was filed;(4) a notation, including the date, of each order, judgment, decree, and proceeding in each estate; and(5) a number of each guardianship on the docket in the order in which a proceeding is commenced.(b) Each paper filed in a guardianship proceeding shall be given the corresponding docket number of the estate.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 13, eff. June 19, 2009.

Text of article effective until January 01, 2014Sec. 624. CLAIM DOCKET. The county clerk shall keep a record book to be styled "Claim Docket" and shall enter in the claim docket all claims presented against a guardianship for court approval. The claim docket shall be ruled in 16 columns at proper intervals from top to bottom, with a short note of the contents at the top of each column. One or more pages shall be assigned to each guardianship. The following information shall be entered in the respective columns beginning with the first or marginal column: The names of claimants in the order in which their claims are filed; the amount of the claim; its date; the date of filing; when due; the date from which it bears interest; the rate of interest; when allowed by the guardian; the amount allowed; the date of rejection; when approved; the amount approved; when disapproved; the class to which the claim belongs; when established by judgment of a court; the amount of the judgment.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 625. CASE FILES. The county clerk shall maintain a case file for each person's filed guardianship proceedings. The case file must contain all orders, judgments, and proceedings of the court and any other guardianship filing with the court, including all:(1) applications for the granting of guardianship;(2) citations and notices, whether published or posted, with the returns on the citations and notices;(3) bonds and official oaths;(4) inventories, appraisements, and lists of claims;(5) exhibits and accounts;(6) reports of hiring, renting, or sale;(7) applications for sale or partition of real estate and reports of sale and of commissioners of partition;(8) applications for authority to execute leases for mineral development, or for pooling or unitization of lands, royalty, or other interest in minerals, or to lend or invest money;(9) reports of lending or investing money; and(10) reports of guardians of the persons.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 67, Sec. 2, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 626. GUARDIANSHIP FEE BOOK. The county clerk shall keep a record book styled "Guardianship Fee Book" and shall enter in the guardianship fee book each item of costs that accrue to the officers of the court, with witness fees, if any, showing the:(1) party to whom the costs or fees are due;(2) date of the accrual of the costs or fees;(3) guardianship or party liable for the costs or fees; and(4) date on which the costs or fees are paid.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 627. MAINTAINING RECORDS IN LIEU OF RECORD BOOKS. In lieu of keeping the record books described by Sections 623, 624, and 626 of this code, the county clerk may maintain the information relating to a person's guardianship proceeding maintained in those record books on a computer file, on microfilm, in the form of a digitized optical image, or in another similar form of data compilation.

Added by Acts 1999, 76th Leg., ch. 67, Sec. 2, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 627A. INDEX. The county clerk shall properly index the records and keep the index open for public inspection but may not release the index from the clerk's custody.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Renumbered from V.A.T.S. Probate Code, Sec. 627 and amended by Acts 1999, 76th Leg., ch. 67, Sec. 2, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 628. USE OF RECORDS AS EVIDENCE. The record books or individual case files, including records on a computer file, on microfilm, in the form of a digitized optical image, or in another similar form of data compilation described in other sections of this chapter, or certified copies or reproductions of the records, shall be evidence in any court of this state.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 67, Sec. 2, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 629. CALL OF THE DOCKETS. The judge of the court in which a guardianship proceeding is pending, as the judge determines, shall call guardianship matters in their regular order on both the guardianship and claim dockets and shall make necessary orders.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 630. CLERK MAY SET HEARINGS. If the county judge is absent from the county seat or is on vacation, disqualified, ill, or deceased and is unable to designate the time and place for hearing a guardianship matter pending in the judge's court, the county clerk of the county in which the matter is pending may designate the time and place for hearing, entering the setting on the judge's docket and certifying on the docket the reason that the judge is not acting to set the hearing. If a qualified judge is not present for the hearing, after service of the notices and citations required by law with reference to the time and place of hearing has been perfected, the hearing is automatically continued from day to day until a qualified judge is present to hear and determine the matter.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 631. CLERK'S DUTIES. (a) If the proper venue is finally determined to be in another county, the clerk, after making and retaining a true copy of the entire file in the case, shall transmit the original file to the proper county, and a proceeding shall be held in the proper county in the same manner as if the proceeding had originally been instituted in the proper county. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 14 (b) By transmitting to the proper court in the proper county for venue purposes the original file in the case, with certified copies of all entries in the judge's guardianship docket made in the file, an administration of the guardianship in the proper county for venue purposes shall be completed in the same manner as if the proceeding had originally been instituted in that county.(c) The clerk of the court from which the proceeding is transferred shall transmit to the court to which the proceeding is transferred the original file in the proceeding and a certified copy of the entries in the judge's guardianship docket that relate to the proceeding.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 14, eff. June 19, 2009.

SUBPART D. SERVICE AND NOTICEText of article effective until January 01, 2014Sec. 632. ISSUANCE, CONTENTS, SERVICE, AND RETURN OF CITATION, NOTICES, AND WRITS IN GUARDIANSHIP MATTERS. (a) A person does not need to be cited or otherwise given notice in a guardianship matter except in situations in which this chapter expressly provides for citation or the giving of notice. If this chapter does not expressly provide for citation or the issuance or return of notice in a guardianship matter, the court may require that notice be given. If the court requires that notice be given, the court shall prescribe the form and manner of service and return of service.(b) Unless a court order is required by a provision of this chapter, the county clerk shall issue without a court order necessary citations, writs, and process in guardianship matters and all notices not required to be issued by guardians.(c) A citation and notice issued by the clerk shall be signed and sealed by the clerk and shall be styled "The State of Texas." A notice required to be given by a guardian shall be in writing and signed by the guardian in the guardian's official capacity. A citation or notice shall be dated and directed to the person that is being cited or notified and must state the style and number of the proceeding and the court in which the proceeding is pending and must describe generally the nature of the proceeding or matter to which the citation or notice relates. A precept directed to an officer is not necessary. A citation or notice must direct the person cited or notified to appear by filing a written contest or answer or perform other required acts. A citation or notice must state when and where an appearance or performance by a person cited or notified is required. A citation or notice is not defective because it contains a precept directed to an officer authorized to serve it. A writ or other process other than a citation or notice shall be directed "To any sheriff or constable within the State of Texas" and may not be held defective because it is directed to the sheriff or any constable of a specific county if the writ or other process is properly served within the named county by an officer authorized to serve it.(d) In all situations in which this chapter requires that notice be given or that a person be cited, and in which a specific method of giving the notice or citing the person, or a specific method of service and return of the citation or notice is not given, or an insufficient or inadequate provision appears with respect to any matter relating to citation or notice, or on request of an interested person, notice or citation shall be issued, served, and returned in the manner the court, by written order, directs in accordance with this chapter and the Texas Rules of Civil Procedure and has the same force and effect as if the manner of service and return had been specified in this chapter.(e) Except in instances in which this chapter expressly provides for another method of service, a notice or citation required to be served on a guardian or receiver shall be served by the clerk that issues the citation or notice. The clerk shall serve the citation or notice by sending the original citation or notice by registered or certified mail to the attorney of record for the guardian or receiver or to the guardian or receiver, if the guardian or receiver does not have an attorney of record.(f)(1) In cases in which it is provided that personal service shall be had with respect to a citation or notice, the citation or notice must be served on the attorney of record for the person who is being cited or notified. Notwithstanding the requirement of personal service, service may be made on the attorney by any method specified under this chapter for service on an attorney. If there is no attorney of record in the proceeding for the person who is being cited or notified, or if an attempt to make service on the attorney was unsuccessful, a citation or notice directed to a person within this state must be served in person by the sheriff or constable on the person who is being cited or notified by delivering to the person a true copy of the citation or notice at least 10 days before the return day on the citation or notice, exclusive of the date of service. If the person who is being cited or notified is absent from the state or is a nonresident, the citation or notice may be served by a disinterested person competent to make oath of the fact. The citation or notice served by a disinterested person shall be returnable at least 10 days after the date of service, exclusive of the date of service. The return of the person serving the citation or notice shall be endorsed on or attached to the citation or notice. The return must show the time and place of service, certify that a true copy of the citation or notice was delivered to the person directed to be served, be subscribed and sworn to before an officer authorized by the laws of this state to take affidavits, under the hand and official seal of the officer, and returned to the county clerk who issued the citation or notice. If the citation or notice is returned with the notation that the person sought to be served, whether or not within this state, cannot be found, the clerk shall issue a new citation or notice directed to the person sought to be served and service shall be by publication.(2) When citation or notice is required to be posted, the sheriff or constable shall post the citation or notice at the courthouse door of the county in which the proceeding is pending, or at the place in or near the courthouse where public notices customarily are posted, for at least 10 days before the return day of the citation or notice, exclusive of the date of posting. The clerk shall deliver the original and a copy of the citation or notice to the sheriff or a constable of the proper county, who shall post the copy as prescribed by this section and return the original to the clerk, stating in a written return of the copy the time when and the place where the sheriff or constable posted the copy. The date of posting is the date of service. When posting of notice by a guardian is authorized or required, the method prescribed by this section shall be followed. The notice is to be issued in the name of the guardian, addressed and delivered to, posted and returned by, the proper officer, and filed with the clerk.(3) When a person is to be cited or notified by publication, the citation or notice shall be published once in a newspaper of general circulation in the county in which the proceeding is pending, and the publication shall be not less than 10 days before the return date of the citation or notice, exclusive of the date of publication. The date of publication of the newspaper in which the citation or notice is published appears is the date of service. If there is no newspaper of general circulation published or printed in the county in which citation or notice is to be had, service of the citation or notice shall be by posting.(4)(A) When a citation or notice is required or permitted to be served by registered or certified mail, other than a notice required to be given by a guardian, the clerk shall issue the citation or notice and shall serve the citation or notice by sending the original citation or notice by registered or certified mail. A guardian shall issue notice required to be given by the guardian by registered or certified mail, and the guardian shall serve the notice by sending the original notice by registered or certified mail. The citation or notice shall be mailed return receipt requested with instructions to deliver to the addressee only. The envelope containing the citation or notice shall be addressed to the attorney of record in the proceeding for the person who is being cited or notified, but if there is no attorney of record, or if the citation or notice is returned undelivered, the envelope containing the citation or notice shall be addressed to the person who is being cited or notified. A copy of the citation or notice and the certificate of the clerk or guardian showing the fact and date of mailing shall be filed and recorded. If a receipt is returned, it shall be attached to the certificate.(B) When a citation or notice is required or permitted to be served by ordinary mail, the clerk or the guardian when required by statute or court order, shall serve the citation or notice by mailing the original to the person being cited or notified. A copy of the citation or notice and a certificate of the person serving the citation or notice that shows the fact and time of mailing shall be filed and recorded.(C) When service is made by mail, the date of mailing is the date of service. Service by mail must be made not less than 20 days before the return day of the citation or notice, exclusive of the date of service.(D) If a citation or notice served by mail is returned undelivered, a new citation or notice shall be issued, and the new citation or notice shall be served by posting.(g) A citation or notice issued by the clerk and served by personal service, by mail, by posting, or by publication shall be returned to the court from which the citation or notice was issued on the first Monday after the service is perfected.(h) In a guardianship matter in which citation or notice is required to be served by posting and issued in conformity with the applicable provision of this code, the citation or notice and the service of and return of the citation or notice is sufficient and valid if a sheriff or constable posts a copy of the citation or notice at the place or places prescribed by this chapter on a day that is sufficiently before the return day contained in the citation or notice for the period of time for which the citation or notice is required to be posted to elapse before the return day of the citation or notice. The sufficiency or validity of the citation or notice or the service of or return of the service of the citation or notice is not affected by the fact that the sheriff or constable makes his return on the citation or notice and returns the citation or notice to the court before the period elapses for which the citation or notice is required to be posted, even though the return is made, and the citation or notice is returned to the court, on the same day it is issued.(i) Proof of service by publication, posting, mailing, or otherwise in all cases requiring notice or citation shall be filed before a hearing. Proof of service made by a sheriff or constable shall be made by the return of service. Service made by a private person shall be proved by the person's affidavit. Proof of service by publication shall be made by an affidavit of the publisher or of an employee of the publisher that shows the issue date of the newspaper that carried the notice or citation and that has attached to or embodied in the affidavit a copy of the notice or citation. Proof of service by mail shall be made by the certificate of the clerk, or the affidavit of the guardian or other person that makes the service that states the fact and time of mailing. The return receipt must be attached to the certificate, if a receipt has been returned if service is made by registered or certified mail.(j) At any time after an application is filed for the purpose of commencing a guardianship proceeding, a person interested in the estate or welfare of a ward or an incapacitated person may file with the clerk a written request that the person be notified of any or all specifically designated motions, applications, or pleadings filed by any person, or by a person specifically designated in the request. The person who makes the request is responsible for the fees and costs associated with the documents specified in the request. The clerk may require a deposit to cover the estimated costs of furnishing the person with the requested notice. The clerk by ordinary mail shall send to the requesting person a copy of any document specified in the request. A proceeding is not invalid if the clerk fails to comply with the request under this subsection.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 633. NOTICE AND CITATION. (a) On the filing of an application for guardianship, notice shall be issued and served as provided by this section.(b) The court clerk shall issue a citation stating that the application for guardianship was filed, the name of the proposed ward, the name of the applicant, and the name of the person to be appointed guardian as provided in the application, if that person is not the applicant. The citation must cite all persons interested in the welfare of the proposed ward to appear at the time and place stated in the notice if they wish to contest the application. The citation shall be posted.(c) The sheriff or other officer shall personally serve citation to appear and answer the application for guardianship on:(1) a proposed ward who is 12 years of age or older;(2) the parents of a proposed ward if the whereabouts of the parents are known or can be reasonably ascertained;(3) any court-appointed conservator or person having control of the care and welfare of the proposed ward;(4) a proposed ward's spouse if the whereabouts of the spouse are known or can be reasonably ascertained; and(5) the person named in the application to be appointed guardian, if that person is not the applicant.(d) The applicant shall mail a copy of the application for guardianship and a notice containing the information required in the citation issued under Subsection (b) of this section by registered or certified mail, return receipt requested, or by any other form of mail that provides proof of delivery, to the following persons, if their whereabouts are known or can be reasonably ascertained:(1) all adult children of a proposed ward;(2) all adult siblings of a proposed ward;(3) the administrator of a nursing home facility or similar facility in which the proposed ward resides;(4) the operator of a residential facility in which the proposed ward resides;(5) a person whom the applicant knows to hold a power of attorney signed by the proposed ward;(6) a person designated to serve as guardian of the proposed ward by a written declaration under Section 679 of this code, if the applicant knows of the existence of the declaration;(7) a person designated to serve as guardian of the proposed ward in the probated will of the last surviving parent of the ward;(8) a person designated to serve as guardian of the proposed ward by a written declaration of the proposed ward's last surviving parent, if the declarant is deceased and the applicant knows of the existence of the declaration; and(9) each person named as next of kin in the application for guardianship as required by Section 682(10) or (12) of this code.(d-1) The applicant shall file with the court:(1) a copy of any notice required by Subsection (d) of this section and the proofs of delivery of the notice; and(2) an affidavit sworn to by the applicant or the applicant's attorney stating:(A) that the notice was mailed as required by Subsection (d) of this section; and(B) the name of each person to whom the notice was mailed, if the person's name is not shown on the proof of delivery.(e) A person other than the proposed ward who is entitled to receive notice or personal service of citation under Subsections (c) and (d) of this section may choose, in person or by attorney ad litem, by writing filed with the clerk, to waive the receipt of notice or the issuance and personal service of citation.(f) The court may not act on an application for the creation of a guardianship until the Monday following the expiration of the 10-day period beginning the date service of notice and citation has been made as provided by Subsections (b), (c), and (d)(1) of this section and the applicant has complied with Subsection (d-1) of this section. The validity of a guardianship created under this chapter is not affected by the failure of the applicant to comply with the requirements of Subsections (d)(2)-(9) of this section.(g) It is not necessary for a person who files an application for the creation of a guardianship under this chapter to be served with citation or waive the issuance and personal service of citation under this section.

Added by Acts 1995, 74th Leg., ch. 1039, Sec. 18, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 77, Sec. 2, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 379, Sec. 3, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 997, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 940, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1174, Sec. 2, eff. Sept. 1, 2001.

Subsecs. (d), (f) amended by Acts 2003, 78th Leg., ch. 549, Sec. 8, eff. Sept. 1, 2003; Subsec. (d-1) added by Acts 2003, 78th Leg., ch. 549, Sec. 8.

Text of article effective until January 01, 2014Sec. 634. SERVICE ON ATTORNEY. (a) If an attorney has entered an appearance on record for a party in a guardianship proceeding, a citation or notice required to be served on the party shall be served on the attorney. Service on the attorney of record is in lieu of service on the party for whom the attorney appears. Except as provided by Section 633(e) of this code, an attorney ad litem may not waive personal service of citation.(b) A notice served on an attorney under this section may be served by registered or certified mail, return receipt requested, by any other form of mail requiring proof of delivery, or by delivery to the attorney in person. A party to the proceeding or the party's attorney of record, an appropriate sheriff or constable, or another person who is competent to testify may serve notice or citation to an attorney under this section.(c) A written statement by an attorney of record, the return of the officer, or the affidavit of a person that shows service is prima facie evidence of the fact of service.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 549, Sec. 9, eff. Sept. 1, 2003.

Text of article effective until January 01, 2014Sec. 635. WAIVER OF NOTICE. A competent person who is interested in a hearing in a guardianship proceeding, in person or by attorney, may waive in writing notice of the hearing. A consul or other representative of a foreign government, whose appearance has been entered as provided by law on behalf of a person residing in a foreign country, may waive notice on behalf of the person. A person who submits to the jurisdiction of the court in a hearing is deemed to have waived notice of the hearing.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 636. NOTICES TO DEPARTMENT OF VETERANS AFFAIRS BY GUARDIANS. When an annual or other account of funds, or an application for the expenditure of or investment of funds is filed by a guardian whose ward is a beneficiary of the Department of Veterans Affairs, or when a claim against the estate of a ward who is a beneficiary of the Department of Veterans Affairs is filed, the court shall set a date for the hearing of the account, application, petition, or claim to be held not less than 20 days from the date of the filing of the account, application, petition, or claim. The person who files the account, application, petition, or claim shall give notice of the date of the filing to the office of the Department of Veterans Affairs in whose territory the court is located by mailing to the office a certified copy of the account, application, petition, or claim not later than five days after the date of the filing. An office of the Department of Veterans Affairs, through its attorney, may waive the service of notice and the time within which a hearing may be had in those cases.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 19, eff. Sept. 1, 1995.

SUBPART E. TRIAL AND HEARING MATTERSText of article effective until January 01, 2014Sec. 641. DEFECTS IN PLEADING. A court may not invalidate a pleading in a guardianship matter or an order based on the pleading based on a defect of form or substance in the pleading, unless the defect has been timely objected to and called to the attention of the court in which the proceeding was or is pending.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 642. STANDING TO COMMENCE OR CONTEST PROCEEDING. (a) Except as provided by Subsection (b) of this section, any person has the right to commence any guardianship proceeding, including a proceeding for complete restoration of a ward's capacity or modification of a ward's guardianship, or to appear and contest any guardianship proceeding or the appointment of a particular person as guardian.(b) A person who has an interest that is adverse to a proposed ward or incapacitated person may not:(1) file an application to create a guardianship for the proposed ward or incapacitated person;(2) contest the creation of a guardianship for the proposed ward or incapacitated person;(3) contest the appointment of a person as a guardian of the person or estate, or both, of the proposed ward or incapacitated person; or(4) contest an application for complete restoration of a ward's capacity or modification of a ward's guardianship.(c) The court shall determine by motion in limine the standing of a person who has an interest that is adverse to a proposed ward or incapacitated person.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 20, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 829, Sec. 2, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 643. TRIAL BY JURY. A party in a contested guardianship proceeding is entitled, on request, to a jury trial.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 644. HEARING BY SUBMISSION. (a) A court may consider by submission a motion or application filed under this chapter unless the proceeding is:(1) contested; or(2) an application for the appointment of a guardian.(b) The burden of proof at a hearing on a motion or application that is being considered by the court on submission is on the party who is seeking relief under the motion or application.(c) The court may consider a person's failure to file a response to a motion or application that may be considered on submission as a representation that the person does not oppose the motion or application.(d) A person's request for oral argument is not a response to a motion or application under this section.(e) The court, on its own motion, may order oral argument on a motion or application that may be considered by submission.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 21, eff. Sept. 1, 1995.

Text of article effective until January 01, 2014Sec. 645. GUARDIANS AD LITEM. (a) The judge may appoint a guardian ad litem to represent the interests of an incapacitated person in a guardianship proceeding.(b) A guardian ad litem is entitled to reasonable compensation for services in the amount set by the court to be taxed as costs in the proceeding.(c) A guardian ad litem is an officer of the court. The guardian ad litem shall protect the incapacitated person in a manner that will enable the court to determine what action will be in the best interests of the incapacitated person.(d) If a guardian ad litem is appointed under Section 681(4) of this code, the fees and expenses of the guardian ad litem are costs of the litigation proceeding that made the appointment necessary.(e) In the interest of judicial economy, the court may appoint as guardian ad litem under Section 681(4) of this code the person who has been appointed attorney ad litem under Section 646 of this code or the person who is serving as an ad litem for the benefit of the ward in any other proceeding.(f) The term of appointment of a guardian ad litem made in a proceeding for the appointment of a guardian expires, without a court order, on the date the court either appoints a guardian or denies the application for appointment of a guardian, unless the court determines that the continued appointment of the guardian ad litem is in the ward's best interest.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2007, 80th Leg., R.S., Ch. 614, Sec. 1, eff. September 1, 2007.

Text of article effective until January 01, 2014Sec. 645A. IMMUNITY. (a) A guardian ad litem appointed under Section 645, 683, or 694A of this code to represent the interests of an incapacitated person in a guardianship proceeding involving the creation, modification, or termination of a guardianship is not liable for civil damages arising from a recommendation made or an opinion given in the capacity of guardian ad litem.(b) Subsection (a) of this section does not apply to a recommendation or opinion that is:(1) wilfully wrongful;(2) given with conscious indifference or reckless disregard to the safety of another;(3) given in bad faith or with malice; or(4) grossly negligent.

Added by Acts 2003, 78th Leg., ch. 622, Sec. 1, eff. Sept. 1, 2003.

Text of article effective until January 01, 2014Sec. 646. APPOINTMENT OF ATTORNEY AD LITEM AND INTERPRETER. (a) In a proceeding under this chapter for the appointment of a guardian, the court shall appoint an attorney ad litem to represent the interests of the proposed ward. The attorney shall be supplied with copies of all of the current records in the case and may have access to all of the proposed ward's relevant medical, psychological, and intellectual testing records.(b) To be eligible for appointment as an attorney ad litem, a person must have the certification required by Section 647A of this code.(c) A person whose certificate has expired must obtain a new certificate to be eligible for appointment as an attorney ad litem.(d) At the time of the appointment of the attorney ad litem, the court shall also appoint a language interpreter or a sign interpreter if necessary to ensure effective communication between the proposed ward and the attorney.(e) The term of appointment of an attorney ad litem appointed under this section expires, without a court order, on the date the court either appoints a guardian or denies the application for appointment of a guardian, unless the court determines that the continued appointment of the attorney ad litem is in the ward's best interest.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 22, 74, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 379, Sec. 4, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 716, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 614, Sec. 2, eff. September 1, 2007.

Text of article effective until January 01, 2014Sec. 647. DUTIES OF ATTORNEY AD LITEM. (a) An attorney ad litem appointed under Section 646 of this code to represent a proposed ward shall, within a reasonable time before the hearing, interview the proposed ward. To the greatest extent possible, the attorney shall discuss with the proposed ward the law and facts of the case, the proposed ward's legal options regarding disposition of the case, and the grounds on which guardianship is sought.(b) Before the hearing, the attorney shall review the application for guardianship, certificates of current physical, medical, and intellectual examinations, and all of the proposed ward's relevant medical, psychological, and intellectual testing records.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 647A. CERTIFICATION REQUIREMENT FOR CERTAIN COURT-APPOINTED ATTORNEYS. (a) A court-appointed attorney in any guardianship proceeding must be certified by the State Bar of Texas or a person or other entity designated by the state bar as having successfully completed a course of study in guardianship law and procedure sponsored by the state bar or its designee.(b) For certification under this section, the state bar shall require three hours of credit.(c) Except as provided by Subsection (e) of this section, a certificate issued under this section expires on the second anniversary of the date the certificate is issued.(d) To be eligible to be appointed by a court to represent a person at a guardianship proceeding, an attorney whose certificate has expired must obtain a new certificate.(e) A new certificate obtained by a person who previously has been issued a certificate under this section expires on the fourth anniversary of the date the new certificate is issued if the person has been certified each of the four years immediately preceding the date the new certificate is issued.

Added by Acts 1999, 76th Leg., ch. 716, Sec. 2, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 648. COURT VISITOR PROGRAM. (a) Each statutory probate court shall operate a court visitor program to assess the conditions of wards and proposed wards. Another court that has jurisdiction over a guardianship proceeding may operate a court visitor program in accordance with the population needs and financial abilities of the jurisdiction. A court that operates a court visitor program shall use persons willing to serve without compensation to the greatest extent possible.(b) On request by any interested person, including a ward or proposed ward, or on its own motion, and at any time before the appointment of a guardian or during the pendency of a guardianship of the person or estate, a court may appoint a court visitor to evaluate the ward or proposed ward and provide a written report that substantially complies with Subsection (c) of this section.(c) A court visitor's report must include:(1) a description of the nature and degree of capacity and incapacity of the ward or proposed ward, including the medical history of the ward or proposed ward, if reasonably available and not waived by the court;(2) a medical prognosis and a list of the treating physicians of the ward or proposed ward, when appropriate;(3) a description of the living conditions and circumstances of the ward or proposed ward;(4) a description of the social, intellectual, physical, and educational condition of the ward or proposed ward;(5) a statement that the court visitor has personally visited or observed the ward or proposed ward;(6) a statement of the date of the most recent visit by the guardian, if one has been appointed;(7) a recommendation as to any modifications needed in the guardianship or proposed guardianship, including removal or denial of the guardianship; and(8) any other information required by the court.(d) The court visitor shall file the report not later than the 14th day after the date of the evaluation conducted by the court visitor, and the court visitor making the report must swear, under penalty of perjury, to its accuracy to the best of the court visitor's knowledge and belief.(e) A court visitor who has not expressed a willingness to serve without compensation is entitled to reasonable compensation for services in an amount set by the court and to be taxed as costs in the proceeding.(f) This section does not apply to a guardianship that is created only because it is necessary for a person to have a guardian appointed to receive funds from a governmental source.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 23, eff. Sept. 1, 1995.

Text of article effective until January 01, 2014Sec. 648A. DUTIES OF COURT INVESTIGATOR. (a) On the filing of an application for guardianship under Section 682 of this code, a court investigator shall investigate the circumstances alleged in the application to determine whether a less restrictive alternative than guardianship is appropriate.(b) A court investigator shall:(1) supervise the court visitor program established under Section 648 of this code and in that capacity serve as the chief court visitor;(2) investigate a complaint received from any person about a guardianship and report to the judge, if necessary; and(3) perform other duties as assigned by the judge or required by this code.(c) After making an investigation under Subsection (a) or (b) of this section, a court investigator shall file with the court a report of the court investigator's findings and conclusions. Disclosure to a jury of the contents of a court investigator's report is subject to the Texas Rules of Civil Evidence. In a contested case, the court investigator shall provide copies of the report to the attorneys for the parties before the earlier of:(1) the seventh day after the day the report is completed; or(2) the 10th day before the day the trial is scheduled to begin.(d) Nothing in this section supersedes any duty or obligation of another to report or investigate abuse or neglect under any statute of this state.

Added by Acts 1995, 74th Leg., ch. 1039, Sec. 24, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 829, Sec. 3, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 649. EVIDENCE. In a guardianship proceeding, the rules relating to witnesses and evidence that govern in the district court apply as far as practicable. If there is no opposing party or attorney of record on whom to serve notice and copies of interrogatories, service may be had by posting notice of the intention to take depositions for a period of 10 days as provided by this chapter in the provisions governing a posting of notice. When notice by posting under this section is filed with the clerk, a copy of the interrogatories shall also be filed. At the expiration of the 10-day period, commission may issue for taking the depositions and the judge may file cross-interrogatories if no person appears.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 15Sec. 650. DECREES. A decision, order, decree, or judgment of the court in a guardianship matter must be rendered in open court, except in a case in which it is otherwise expressly provided.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 15, eff. June 19, 2009.

Text of article effective until January 01, 2014Sec. 651. ENFORCEMENT OF ORDERS. The judge may enforce obedience to an order entered against a guardian by attachment and imprisonment. An imprisonment of a guardian may not exceed three days for any one offense, unless expressly provided otherwise in this chapter.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

SUBPART F. POST-TRIAL MATTERSText of article effective until January 01, 2014Sec. 653. EXECUTION. An execution in a guardianship matter shall be directed "To any sheriff or any constable within the State of Texas," made returnable in 60 days, and attested and signed by the clerk officially under the seal of the court. A proceeding under an execution in a guardianship matter is governed so far as applicable by the laws regulating a proceeding under an execution issued from the district court. An execution directed to the sheriff or a constable of a specific county in this state may not be held defective if the execution was properly executed within the county by the officer to whom the direction for execution was given.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 654. ATTACHMENT FOR PROPERTY. When a complaint in writing and under oath that the guardian is about to remove the estate or any part of the estate beyond the limits of the state is made to the judge by a person interested in the estate of a minor or other incapacitated person, the judge may order a writ to issue, directed "To any sheriff or any constable within the State of Texas," commanding the sheriff or constable to seize the estate or any part of the estate and to hold the estate subject to further court order. The judge may not issue a writ unless the complainant gives a bond, in the sum the judge requires, payable to the guardian of the estate and conditioned on payment of all damages and costs that shall be recovered for a wrongful suit out of the writ. A writ of attachment directed to the sheriff or a constable of a specific county in this state is not defective if the writ was properly executed within the county by the officer to whom the direction to seize the estate was given.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 655. GUARDIAN TO SERVE PENDING APPEAL OF APPOINTMENT. Pending an appeal from an order or judgment appointing a guardian, an appointee shall continue to act as guardian and shall continue the prosecution of a pending suit in favor of the guardianship.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 656. APPEAL BOND OF GUARDIAN. When a guardian appeals, a bond is not required, unless the appeal personally concerns the guardian, in which case the guardian must give the bond.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 657. BILL OF REVIEW. A person interested, including a ward, by bill of review filed in the court in which a guardianship proceeding took place, may have a decision, order, or judgment rendered by the court, revised and corrected if an error is shown on the decision, order, or judgment. A process or action under the decision, order, or judgment is not stayed except by writ of injunction. A bill of review may not be filed after two years have elapsed from the date of the decision, order, or judgment. A person with a disability has two years after the removal of the person's respective disability to apply for a bill of review.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

SUBPART G. LETTERS OF GUARDIANSHIPText of article effective until January 01, 2014Sec. 659. ISSUANCE OF LETTERS OF GUARDIANSHIP. (a) When a person who is appointed guardian has qualified under Section 699 of this code, the clerk shall issue to the guardian a certificate under seal, stating the fact of the appointment, of the qualification, the date of the appointment and qualification, and the date the letters of guardianship expire. The certificate issued by the clerk constitutes letters of guardianship.(b) All letters of guardianship expire one year and four months after the date of issuance unless renewed.(c) The clerk may not renew letters of guardianship relating to the appointment of a guardian of the estate until the court receives and approves the guardian's annual accounting. The clerk may not renew letters of guardianship relating to the appointment of a guardian of the person until the court receives and approves the annual report. If the guardian's annual accounting or annual report is disapproved or not timely filed, the clerk may not issue further letters of guardianship to the delinquent guardian unless ordered by the court.(d) Regardless of the date the court approves an annual accounting or annual report for purposes of this section, a renewal relates back to the date the original letters of guardianship are issued, unless the accounting period has been changed as provided by this chapter, in which case a renewal relates back to the first day of the accounting period.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 25, eff. Sept. 1, 1995.

Text of article effective until January 01, 2014Sec. 660. LETTERS OR ORDER MADE EVIDENCE. (a) Letters of guardianship or a certificate under seal of the clerk of the court that granted the letters issued under Section 659 of this code is sufficient evidence of the appointment and qualification of the guardian and of the date of qualification.(b) The court order that appoints the guardian is evidence of the authority granted to the guardian and of the scope of the powers and duties that the guardian may exercise only after the date letters of guardianship or a certificate has been issued under Section 659 of this code.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 26, eff. Sept. 1, 1995.

Text of article effective until January 01, 2014Sec. 661. ISSUANCE OF NEW LETTERS. When letters of guardianship have been destroyed or lost, the clerk shall issue new letters that have the same force and effect as the original letters. The clerk shall also issue any number of letters on request of the person who holds the letters.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 662. RIGHTS OF THIRD PERSONS DEALING WITH GUARDIAN. When a guardian who has qualified performs any act as guardian that is in conformity with the guardian's authority and the law, the guardian's act continues to be valid for all intents and purposes in regard to the rights of an innocent purchaser of the property of the guardianship estate who purchased the property from the guardian for a valuable consideration, in good faith, and without notice of any illegality in the title to the property, even if the guardian's act or the authority under which the act was performed may later be set aside, annulled, or declared invalid.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 663. VALIDATION OF CERTAIN LETTERS OF GUARDIANSHIP. All presently existing letters of guardianship issued to a nonresident guardian, with or without the procedure provided in this subpart, in whole or in part, and with or without a notice or citation required of resident guardians, are validated as of each letter's date, insofar as the absence of the procedure, notice, or citations is concerned. An otherwise valid conveyance, mineral lease, or other act of a nonresident guardian qualified and acting in connection with the letters of guardianship under supporting orders of a county or probate court of this state are validated. This section does not apply to any letters, conveyance, lease, or other act of a nonresident guardian under this section if the absence of the procedure, notice, or citation involving the letters, conveyance, lease, or other act of the nonresident guardian is an issue in a lawsuit pending in this state on September 1, 1993.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

SUBPART H. COMPENSATION, EXPENSES, AND COURT COSTSText of article effective until January 01, 2014Sec. 665. COMPENSATION OF GUARDIANS AND TEMPORARY GUARDIANS. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 1 (a) The court may authorize compensation for a guardian or a temporary guardian serving as a guardian of the person alone from available funds of the ward's estate or other funds available for that purpose. The court may set the compensation in an amount not exceeding five percent of the ward's gross income. Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 1 (a-1) In determining whether to authorize compensation for a guardian under this section, the court shall consider the ward's monthly income from all sources and whether the ward receives medical assistance under the state Medicaid program. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 1 (b) The guardian or temporary guardian of an estate is entitled to reasonable compensation on application to the court at the time the court approves any annual accounting or final accounting filed by the guardian or temporary guardian under this chapter. A fee of five percent of the gross income of the ward's estate and five percent of all money paid out of the estate, subject to the award of an additional amount under Subsection (c) of this section following a review under Subsection (c)(1) of this section, is considered reasonable under this subsection if the court finds that the guardian or temporary guardian has taken care of and managed the estate in compliance with the standards of this chapter.(c) On application of an interested person or on its own motion, the court may:(1) review and modify the amount of compensation authorized under Subsection (a) or (b) of this section if the court finds that the amount is unreasonably low when considering the services rendered as guardian or temporary guardian; and(2) authorize compensation for the guardian or temporary guardian in an estimated amount the court finds reasonable that is to be paid on a quarterly basis before the guardian or temporary guardian files an annual or final accounting if the court finds that delaying the payment of compensation until the guardian or temporary guardian files an accounting would create a hardship for the guardian or temporary guardian.(d) A finding of unreasonably low compensation may not be established under Subsection (c) of this section solely because the amount of compensation is less than the usual and customary charges of the person or entity serving as guardian or temporary guardian. A court that authorizes payment of estimated quarterly compensation under Subsection (c) of this section may later reduce or eliminate the guardian's or temporary guardian's compensation if, on review of an annual or final accounting or otherwise, the court finds that the guardian or temporary guardian:(1) received compensation in excess of the amount permitted under this section;(2) has not adequately performed the duties required of a guardian or temporary guardian under this chapter; or(3) has been removed for cause. Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 1 (d-1) If a court reduces or eliminates a guardian's or temporary guardian's compensation as provided by Subsection (d) of this section, the guardian or temporary guardian and the surety on the guardian's or temporary guardian's bond are liable to the guardianship estate for any excess compensation received.(e) The court, on application of an interested person or on its own motion, may deny a fee authorized under this section in whole, or in part, if:(1) the court finds that the guardian or temporary guardian has not adequately performed the duties required of a guardian or temporary guardian under this chapter; or(2) the guardian or temporary guardian has been removed for cause.(f) Except as provided by Subsection (c) of this section for a fee that is determined by the court to be unreasonably low, the aggregate fee of the guardian of the person and guardian of the estate may not exceed an amount equal to five percent of the gross income of the ward's estate plus five percent of all money paid out of the estate.(g) If the estate of a ward is insufficient to pay for the services of a private professional guardian or a licensed attorney serving as guardian of the ward's person, the court may authorize compensation for that guardian if funds in the county treasury are budgeted for that purpose.(h) In this section:(1) "Gross income" does not include Department of Veterans Affairs or Social Security benefits received by a ward.(2) "Money paid out" does not include any money loaned, invested, or paid over on the settlement of the guardianship or a tax-motivated gift made by the ward.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 27, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 905, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 217, Sec. 3, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 953, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 1, eff. September 1, 2009.

Text of article effective until January 01, 2014Sec. 665A. PAYMENT FOR PROFESSIONAL SERVICES. The court shall order the payment of a fee set by the court as compensation to the attorneys, mental health professionals, and interpreters appointed under this chapter, as applicable, to be taxed as costs in the case. If after examining the proposed ward's assets the court determines the proposed ward is unable to pay for services provided by an attorney, a mental health professional, or an interpreter appointed under this chapter, as applicable, the county is responsible for the cost of those services.

Added by Acts 1995, 74th Leg., ch. 1039, Sec. 28, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 614, Sec. 3, eff. September 1, 2007.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 2Sec. 665B. COMPENSATION OF ATTORNEY REPRESENTING APPLICANT. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 3 (a) A court that creates a guardianship or creates a management trust under Section 867 of this code for a ward under this chapter, on request of a person who filed an application to be appointed guardian of the proposed ward, an application for the appointment of another suitable person as guardian of the proposed ward, or an application for the creation of the management trust, may authorize compensation of an attorney who represents the person who filed the application at the application hearing, regardless of whether the person is appointed the ward's guardian or whether a management trust is created, from:(1) available funds of the ward's estate or management trust, if created; or(2) the county treasury if:(A) the ward's estate or, if created, management trust, is insufficient to pay for the services provided by the attorney; and(B) funds in the county treasury are budgeted for that purpose.Text of subsection effective until January 01, 2014(b) The court may not authorize compensation under this section unless the court finds that the applicant acted in good faith and for just cause in the filing and prosecution of the application.

Added by Acts 1995, 74th Leg., ch. 1039, Sec. 28, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 905, Sec. 2, eff. Sept. 1, 1999.

Subsec. (a) amended by Acts 2003, 78th Leg., ch. 549, Sec. 10, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 2, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 3, eff. September 1, 2009.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 314, Sec. 1Sec. 665B. PAYMENT OF ATTORNEY'S FEES TO CERTAIN ATTORNEYS. (a) A court that creates a guardianship for a ward under this chapter, on request of a person who filed an application to be appointed guardian of the proposed ward or for the appointment of another suitable person as guardian of the proposed ward, may authorize the payment of reasonable and necessary attorney's fees, as determined by the court, to an attorney who represents the person who filed the application at the application hearing, regardless of whether the person is appointed the ward's guardian, from:(1) available funds of the ward's estate; or(2) subject to Subsection (c) of this section, the county treasury if:(A) the ward's estate is insufficient to pay for the services provided by the attorney; and(B) funds in the county treasury are budgeted for that purpose.(b) The court may not authorize attorney's fees under this section unless the court finds that the applicant acted in good faith and for just cause in the filing and prosecution of the application.(c) The court may authorize the payment of attorney's fees from the county treasury under Subsection (a) of this section only if the court is satisfied that the attorney to whom the fees will be paid has not received, and is not seeking, payment for the services described by that subsection from any other source.

Added by Acts 1995, 74th Leg., ch. 1039, Sec. 28, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 905, Sec. 2, eff. Sept. 1, 1999.

Subsec. (a) amended by Acts 2003, 78th Leg., ch. 549, Sec. 10, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 314, Sec. 1, eff. September 1, 2009.

Text of article effective until January 01, 2014Sec. 665C. COMPENSATION FOR COLLECTION OF CLAIMS AND RECOVERY OF PROPERTY. (a) Except as provided by Subsection (b) of this section, a guardian of an estate may enter into a contract to convey, or may convey, a contingent interest in any property sought to be recovered, not exceeding one-third thereof for services of attorneys, subject only to the approval of the court in which the estate is being administered.(b) A guardian of an estate may convey or contract to convey for services of attorneys a contingent interest that exceeds one-third of the property sought to be recovered under this section only on the approval of the court in which the estate is being administered. The court must approve a contract entered into or conveyance made under this section before an attorney performs any legal services. A contract entered into or conveyance made in violation of this section is void, unless the court ratifies or reforms the contract or documents relating to the conveyance to the extent necessary to cause the contract or conveyance to meet the requirements of this section.(c) In approving a contract or conveyance under Subsection (a) or (b) of this section for services of an attorney, the court shall consider:(1) the time and labor that will be required, the novelty and difficulty of the questions to be involved, and the skill that will be required to perform the legal services properly;(2) the fee customarily charged in the locality for similar legal services;(3) the value of property recovered or sought to be recovered by the personal representative under this section;(4) the benefits to the estate that the attorney will be responsible for securing; and(5) the experience and ability of the attorney who will be performing the services.(d) On satisfactory proof to the court, a guardian of an estate is entitled to all necessary and reasonable expenses incurred by the guardian in collecting or attempting to collect a claim or debt owed to the estate or in recovering or attempting to recover property to which the estate has a title or claim.

Added by Acts 1995, 74th Leg., ch. 1039, Sec. 28, eff. Sept. 1, 1995.

Sec. 665D. COMPENSATION AND PAYMENT OF ATTORNEY'S FEES OF ATTORNEY SERVING AS GUARDIAN. (a) Notwithstanding any other provision of this subpart, an attorney who serves as guardian and who also provides legal services in connection with the guardianship is not entitled to compensation for the guardianship services or payment of attorney's fees for the legal services from the ward's estate or other funds available for that purpose unless the attorney files with the court a detailed description of the services performed that identifies which of the services provided were guardianship services and which were legal services.(b) An attorney described by Subsection (a) of this section is not entitled to payment of attorney's fees for guardianship services that are not legal services.(c) The court shall set the compensation of an attorney described by Subsection (a) of this section for the performance of guardianship services in accordance with Section 665 of this code. The court shall set attorney's fees for an attorney described by Subsection (a) of this section for legal services provided in accordance with Sections 665A, 665B, and 666 of this code.

Added by Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 4, eff. September 1, 2009.

Text of article effective until January 01, 2014Sec. 666. EXPENSES ALLOWED. A guardian is entitled to be reimbursed from the guardianship estate for all necessary and reasonable expenses incurred in performing any duty as a guardian, including reimbursement for the payment of reasonable attorney's fees necessarily incurred by the guardian in connection with the management of the estate or any other guardianship matter.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 953, Sec. 2, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 667. EXPENSE ACCOUNT. All expense charges shall be:(1) in writing, showing specifically each item of expense and the date of the expense;(2) verified by affidavit of the guardian;(3) filed with the clerk; and(4) paid only if the payment is authorized by court order.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 953, Sec. 3, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 668. COSTS ADJUDGED AGAINST GUARDIAN. When costs are incurred because a guardian neglects to perform a required duty or if a guardian is removed for cause, the guardian and the sureties on the guardian's bond are liable for:(1) costs of removal and other additional costs incurred that are not authorized expenditures under this chapter; and(2) reasonable attorney's fees incurred in removing the guardian or in obtaining compliance regarding any statutory duty the guardian has neglected.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 669. COSTS AGAINST GUARDIANSHIP. (a) Except as provided by Subsection (b), in a guardianship matter, the cost of the proceeding, including the cost of the guardian ad litem or court visitor, shall be paid out of the guardianship estate, or, if the estate is insufficient to pay for the cost of the proceeding, the cost of the proceeding shall be paid out of the county treasury, and the judgment of the court shall be issued accordingly.(b) If a court denies an application for the appointment of a guardian under this chapter based on the recommendation of a court investigator, the applicant shall pay the cost of the proceeding.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 29, eff. Sept. 1, 1995.

Sec. 670. COMPENSATION OF CERTAIN GUARDIANS; CERTAIN OTHER GUARDIANSHIP COSTS. (a) In this section:(1) "Applied income" means the portion of the earned and unearned income of a recipient of medical assistance or, if applicable, the recipient and the recipient's spouse, that is paid under the medical assistance program to a nursing home in which the recipient resides.(2) "Medical assistance" has the meaning assigned by Section 32.003, Human Resources Code.(b) Notwithstanding any other provision of this chapter and to the extent permitted by federal law, a court that appoints a guardian for a recipient of medical assistance who has applied income may order the following to be paid under the medical assistance program:(1) compensation to the guardian in an amount not to exceed $175 per month;(2) costs directly related to establishing or terminating the guardianship, not to exceed $1,000 except as provided by Subsection (c) of this section; and(3) other administrative costs related to the guardianship, not to exceed $1,000 during any three-year period.(c) Costs ordered to be paid under Subsection (b)(2) of this section may include compensation and expenses for an attorney ad litem or guardian ad litem and reasonable attorney's fees for an attorney representing the guardian. The costs ordered to be paid may exceed $1,000 if the costs in excess of that amount are supported by documentation acceptable to the court and the costs are approved by the court.

Added by Acts 2009, 81st Leg., R.S., Ch. 859, Sec. 2, eff. September 1, 2009.

SUBPART I. DUTY AND RESPONSIBILITY OF COURTText of article effective until January 01, 2014Sec. 671. JUDGE'S DUTY. (a) The court shall use reasonable diligence to determine whether a guardian is performing all of the duties required of the guardian that pertain to the guardian's ward.(b) The judge, at least annually, shall examine the well-being of each ward of the court and the solvency of the bonds of the guardians of the estates.(c) If after examining the solvency of a guardian's bond under this section a judge determines that the guardian's bond is not sufficient to protect the ward or the ward's estate, the judge shall require the guardian to execute a new bond.(d) The judge shall notify the guardian and the sureties on the bond as provided by law. If damage or loss results to a guardianship or ward because of gross neglect of the judge to use reasonable diligence in the performance of the judge's duty under this section, the judge shall be liable on the judge's bond to those damaged by the judge's neglect.(e) The court may request an applicant or court-appointed fiduciary to produce other information identifying an applicant, ward, or guardian, including social security numbers, in addition to identifying information the applicant or fiduciary is required to produce under this code. The court shall maintain the information required under this subsection, and the information may not be filed with the clerk.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 77, Sec. 3, eff. Sept. 1, 1997.

Text of article effective until January 01, 2014Sec. 672. ANNUAL DETERMINATION WHETHER GUARDIANSHIP SHOULD BE CONTINUED, MODIFIED, OR TERMINATED. (a) A court in which a guardianship proceeding is pending shall review annually each guardianship in which the application to create the guardianship was filed after September 1, 1993, and may review annually any other guardianship to determine whether the guardianship should be continued, modified, or terminated.(b) In reviewing a guardianship as provided by Subsection (a) of this section, a statutory probate court may:(1) review any report prepared by a court investigator under Section 648A or 694A(c) of this code;(2) review any report prepared by a guardian ad litem under Section 694A(c) of this code;(3) review any report prepared by a court visitor under Section 648 of this code;(4) conduct a hearing; or(5) review an annual account prepared under Section 741 of this code or a report prepared under Section 743 of this code.(c) In reviewing a guardianship as provided by Subsection (a) of this section, a court that is not a statutory probate court may use any appropriate method determined by the court according to the court's caseload and the resources available to the court.(d) A determination under this section must be in writing and filed with the clerk.(e) This section does not apply to a guardianship that is created only because it is necessary for a person to have a guardian appointed to receive funds from a governmental source.

Added by Acts 1995, 74th Leg., ch. 1039, Sec. 30, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 200, Sec. 3, eff. September 1, 2005.

SUBPART J. LIABILITY OF GUARDIANText of article effective until January 01, 2014Sec. 673. LIABILITY OF GUARDIAN FOR CONDUCT OF WARD. A person is not liable to a third person solely because the person has been appointed guardian of a ward under this chapter.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 3.07, eff. September 1, 2005.

Text of article effective until January 01, 2014Sec. 674. IMMUNITY OF GUARDIANSHIP PROGRAM. A guardianship program is not liable for civil damages arising from an action taken or omission made by a person while providing guardianship services to a ward on behalf of the guardianship program, unless the action or omission:(1) was wilfully wrongful;(2) was taken or made with conscious indifference or reckless disregard to the safety of the incapacitated person or another;(3) was taken or made in bad faith or with malice; or(4) was grossly negligent.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 3.08, eff. September 1, 2005.

PART 3. APPOINTMENT AND QUALIFICATION OF GUARDIANSSUBPART A. APPOINTMENTText of article effective until January 01, 2014Sec. 675. RIGHTS AND POWERS RETAINED BY WARD. An incapacitated person for whom a guardian is appointed retains all legal and civil rights and powers except those designated by court order as legal disabilities by virtue of having been specifically granted to the guardian.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 676. GUARDIANS OF MINORS. (a) Except as provided by Section 680 of this code, the selection of a guardian for a minor is governed by this section.(b) If the parents live together, both parents are the natural guardians of the person of the minor children by the marriage, and one of the parents is entitled to be appointed guardian of the children's estates. If the parents disagree as to which parent should be appointed, the court shall make the appointment on the basis of which parent is better qualified to serve in that capacity. If one parent is dead, the survivor is the natural guardian of the person of the minor children and is entitled to be appointed guardian of their estates. The rights of parents who do not live together are equal, and the guardianship of their minor children shall be assigned to one or the other, considering only the best interests of the children.(c) In appointing a guardian for a minor orphan:(1) if the last surviving parent did not appoint a guardian, the nearest ascendant in the direct line of the minor is entitled to guardianship of both the person and the estate of the minor;(2) if more than one ascendant exists in the same degree in the direct line, one ascendant shall be appointed, according to circumstances and considering the best interests of the minor;(3) if the minor has no ascendant in the direct line, the nearest of kin shall be appointed, and if there are two or more persons in the same degree of kinship, one shall be appointed, according to circumstances and considering the best interests of the minor; and(4) if no relative of the minor is eligible to be guardian, or if no eligible person applies to be guardian, the court shall appoint a qualified person as guardian.(d) Notwithstanding Subsection (b) of this section and Section 690 of this code, the surviving parent of a minor may by will or written declaration appoint any eligible person to be guardian of the person of the parent's minor children after the death of the parent or in the event of the parent's incapacity.(e) After the death of the surviving parent of a minor or if the court finds the surviving parent is an incapacitated person, as appropriate, the court shall appoint the person designated in the will or declaration to serve as guardian of the person of the parent's minor children in preference to those otherwise entitled to serve as guardian under this chapter unless the court finds that the designated guardian is disqualified, is dead, refuses to serve, or would not serve the best interests of the minor children.(f) On compliance with this chapter, an eligible person is also entitled to be appointed guardian of the children's estates after the death of the parent or in the event of the parent's incapacity.(g) The powers of a person appointed to serve as the designated guardian of the person or estate, or both, of a minor child solely because of the incapacity of the minor's surviving parent and in accordance with this section and Section 677A of this code terminate when a probate court enters an order finding that the surviving parent is no longer an incapacitated person.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 304, Sec. 1, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 217, Sec. 4, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 677. GUARDIANS OF PERSONS OTHER THAN MINORS. (a) The court shall appoint a guardian for a person other than a minor according to the circumstances and considering the best interests of the ward. If the court finds that two or more eligible persons are equally entitled to be appointed guardian:(1) the ward's spouse is entitled to the guardianship in preference to any other person if the spouse is one of the eligible persons;(2) the eligible person nearest of kin to the ward is entitled to the guardianship if the ward's spouse is not one of the eligible persons; or(3) the court shall appoint the eligible person who is best qualified to serve as guardian if:(A) the persons entitled to serve under Subdivisions (1) and (2) of this section refuse to serve;(B) two or more persons entitled to serve under Subdivision (2) of this section are related in the same degree of kinship to the ward; or(C) neither the ward's spouse or any person related to the ward is an eligible person.(b) The surviving parent of an adult individual who is an incapacitated person may by will or written declaration appoint an eligible person to be guardian of the person of the adult individual after the parent's death or in the event of the parent's incapacity if the parent is the guardian of the person of the adult individual.(c) After the death of the surviving parent of an adult individual who is an incapacitated person or if the court finds the surviving parent becomes an incapacitated person after being appointed the individual's guardian, as appropriate, the court shall appoint the person designated in the will or declaration to serve as guardian in preference to those otherwise entitled to serve as guardian under this chapter unless the court finds that the designated guardian is disqualified, is dead, refuses to serve, or would not serve the best interests of the adult individual.(d) On compliance with this chapter, the eligible person appointed under Subsection (c) of this section is also entitled to be appointed guardian of the adult individual's estate after the death of the individual's parent or in the event of the parent's incapacity if the individual's parent is the guardian of the individual's estate.(e) The powers of a person appointed to serve as the designated guardian of the person or estate, or both, of an adult individual solely because of the incapacity of the individual's surviving parent and in accordance with this section and Section 677A of this code terminate when a probate court enters an order finding that the surviving parent is no longer an incapacitated person and reappointing the surviving parent as the individual's guardian.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 304, Sec. 2, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 217, Sec. 5, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 677A. WRITTEN DECLARATIONS BY CERTAIN PARENTS TO APPOINT GUARDIANS FOR THEIR CHILDREN. (a) A written declaration appointing an eligible person to be guardian of the person of the parent's child under Section 676(d) or 677(b) of this code must be signed by the declarant and be:(1) written wholly in the handwriting of the declarant; or(2) attested to in the presence of the declarant by at least two credible witnesses 14 years of age or older who are not named as guardian or alternate guardian in the declaration.(b) A declaration that is not written wholly in the handwriting of the declarant may be signed by another person for the declarant under the direction of and in the presence of the declarant.(c) A declaration described by Subsection (a)(2) of this section may have attached a self-proving affidavit signed by the declarant and the witnesses attesting to the competence of the declarant and the execution of the declaration.(d) The declaration and any self-proving affidavit may be filed with the court at any time after the application for appointment of a guardian is filed and before a guardian is appointed.(e) If the designated guardian does not qualify, is dead, refuses to serve, resigns, or dies after being appointed guardian, or is otherwise unavailable to serve as guardian, the court shall appoint the next eligible designated alternate guardian named in the declaration. If the guardian and all alternate guardians do not qualify, are dead, refuse to serve, or later die or resign, the court shall appoint another person to serve as otherwise provided by this code.(f) The declarant may revoke a declaration in any manner provided for the revocation of a will under Section 63 of this code, including the subsequent reexecution of the declaration in the manner required for the original declaration. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 5 (g) A declaration and affidavit may be in any form adequate to clearly indicate the declarant's intention to designate a guardian for the declarant's child. The following form may, but need not, be used:DECLARATION OF APPOINTMENT OF GUARDIAN FOR MY CHILDREN IN THE EVENT OF MY DEATH OR INCAPACITYI, __________, make this Declaration to appoint as guardian for my child or children, listed as follows, in the event of my death or incapacity:

______________________________

______________________________

______________________________

______________________________

______________________________

______________________________

(add blanks as appropriate)I designate __________ to serve as guardian of the person of my (child or children), __________ as first alternate guardian of the person of my (child or children), __________ as second alternate guardian of the person of my (child or children), and __________ as third alternate guardian of the person of my (child or children).I direct that the guardian of the person of my (child or children) serve (with or without) bond.(If applicable) I designate __________ to serve as guardian of the estate of my (child or children), __________ as first alternate guardian of the estate of my (child or children), __________ as second alternate guardian of the estate of my (child or children), and __________ as third alternate guardian of the estate of my (child or children).If any guardian or alternate guardian dies, does not qualify, or resigns, the next named alternate guardian becomes guardian of my (child or children).Signed this __________ day of __________, 20__.______________________________Declarant

______________________________

______________________________

Witness

Witness

SELF-PROVING AFFIDAVITBefore me, the undersigned authority, on this date personally appeared __________, the declarant, and __________ and __________ as witnesses, and all being duly sworn, the declarant said that the above instrument was his or her Declaration of Appointment of Guardian for the Declarant's Children in the Event of Declarant's Death or Incapacity and that the declarant had made and executed it for the purposes expressed in the declaration. The witnesses declared to me that they are each 14 years of age or older, that they saw the declarant sign the declaration, that they signed the declaration as witnesses, and that the declarant appeared to them to be of sound mind.______________________________Declarant

______________________________

______________________________

Affiant

Affiant

Subscribed and sworn to before me by __________, the above named declarant, and ___________________ (names of affiants) affiants, on this ___ day of __________, 20__.___________________________Notary Public in and for theState of TexasMy Commission expires:___________________________(h) In this section, "self-proving affidavit" means an affidavit the form and content of which substantially complies with the requirements of Subsection (g) of this section. Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 5 (i) As an alternative to the self-proving affidavit authorized by Subsection (g) of this section, a declaration of appointment of a guardian for the declarant's children in the event of the declarant's death or incapacity may be simultaneously executed, attested, and made self-proved by including the following in substantially the same form and with substantially the same contents:I, _________________________, as declarant, after being duly sworn, declare to the undersigned witnesses and to the undersigned authority that this instrument is my Declaration of Appointment of Guardian for My Children in the Event of My Death or Incapacity, and that I have made and executed it for the purposes expressed in the declaration. I now sign this declaration in the presence of the attesting witnesses and the undersigned authority on this ____ day of ________, 20__._____________________________Declarant The undersigned, _____________________ and ___________________, each being 14 years of age or older, after being duly sworn, declare to the declarant and to the undersigned authority that the declarant declared to us that this instrument is the declarant's Declaration of Appointment of Guardian for the Declarant's Children in the Event of Declarant's Death or Incapacity and that the declarant executed it for the purposes expressed in the declaration. The declarant then signed this declaration and we believe the declarant to be of sound mind. We now sign our names as attesting witnesses on this _____ day of ___________, 20___._____________________________Witness _____________________________Witness Subscribed and sworn to before me by the above named declarant, and affiants, this ____ day of __________________, 20__.___________________________________________Notary Public in and for the State of TexasMy Commission Expires:________________(j) A declaration that is executed as provided by Subsection (i) of this section is considered self-proved to the same extent a declaration executed with a self-proving affidavit under Subsection (g) of this section is considered self-proved.

Added by Acts 1995, 74th Leg., ch. 304, Sec. 3, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 77, Sec. 4, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1078, Sec. 2, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 217, Sec. 6, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 5, eff. September 1, 2009.

Text of article effective until January 01, 2014Sec. 677B. PROOF OF WRITTEN DECLARATION OF CERTAIN PARENTS TO DESIGNATE CHILDRENS' GUARDIAN. (a) In this section:(1) "Declaration" means a written declaration of a person that:(A) appoints a guardian for the person's child under Section 676(d) or 677(b) of this code; and(B) satisfies the requirements of Section 677A of this code.(2) "Self-proving affidavit" means an affidavit the form and content of which substantially complies with the requirements of Section 677A(g) of this code.(3) "Self-proving declaration" includes a self-proving affidavit that is attached or annexed to a declaration.(b) If a declaration is self-proved, the court may admit the declaration into evidence without the testimony of witnesses attesting to the competency of the declarant and the execution of the declaration. Additional proof of the execution of the declaration with the formalities and solemnities and under the circumstances required to make it a valid declaration is not necessary.(c) At any time during the declarant's lifetime, a written declaration described by Section 677A(a)(1) of this code may be made self-proved in the same form and manner a will written wholly in the handwriting of a testator is made self-proved under Section 60 of this code.(d) A properly executed and witnessed self-proving declaration and affidavit, including a declaration and affidavit described by Section 677A(c) of this code, are prima facie evidence that the declarant was competent at the time the declarant executed the declaration and that the guardian named in the declaration would serve the best interests of the ward. (e) A written declaration described by Section 677A(a)(1) of this code that is not self-proved may be proved in the same manner a will written wholly in the handwriting of the testator is proved under Section 84 of this code.(f) A written declaration described by Section 677A(a)(2) of this code that is not self-proved may be proved in the same manner an attested written will produced in court is proved under Section 84 of this code.

Added by Acts 2001, 77th Leg., ch. 217, Sec. 7, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 678. PRESUMPTION CONCERNING BEST INTEREST. It is presumed not to be in the best interests of a ward to appoint a person as guardian of the ward if the person has been finally convicted of any sexual offense, sexual assault, aggravated assault, aggravated sexual assault, injury to a child, to an elderly individual, or to a disabled individual, abandoning or endangering a child, or incest.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 612, Sec. 1, eff. Aug. 28, 1995.

Text of article effective until January 01, 2014Sec. 679. DESIGNATION OF GUARDIAN BEFORE NEED ARISES. (a) A person other than an incapacitated person may designate by a written declaration persons to serve as guardian of the person of the declarant or the estate of the declarant if the declarant becomes incapacitated. The declaration must be signed by the declarant and be:(1) written wholly in the handwriting of the declarant; or(2) attested to in the presence of the declarant by at least two credible witnesses 14 years of age or older who are not named as guardian or alternate guardian in the declaration.(b) A declarant may, in the declaration, disqualify named persons from serving as guardian of the declarant's person or estate, and the persons named may not be appointed guardian under any circumstances.(c) A declaration that is not written wholly in the handwriting of a declarant may be signed by another person for the declarant under the direction of and in the presence of the declarant.(d) A declaration described by Subsection (a)(2) of this section may have attached a self-proving affidavit signed by the declarant and the witnesses attesting to the competence of the declarant and the execution of the declaration.(e) The declaration and any self-proving affidavit may be filed with the court at any time after the application for appointment of a guardian is filed and before a guardian is appointed.(f) Unless the court finds that the person designated in the declaration to serve as guardian is disqualified or would not serve the best interests of the ward, the court shall appoint the person as guardian in preference to those otherwise entitled to serve as guardian under this code. If the designated guardian does not qualify, is dead, refuses to serve, resigns, or dies after being appointed guardian, or is otherwise unavailable to serve as guardian, the court shall appoint the next eligible designated alternate guardian named in the declaration. If the guardian and all alternate guardians do not qualify, are dead, refuse to serve, or later die or resign, the court shall appoint another person to serve as otherwise provided by this code.(g) The declarant may revoke a declaration in any manner provided for the revocation of a will under Section 63 of this code, including the subsequent reexecution of the declaration in the manner required for the original declaration.(h) If a declarant designates the declarant's spouse to serve as guardian under this section, and the declarant is subsequently divorced from that spouse before a guardian is appointed, the provision of the declaration designating the spouse has no effect. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 6 (i) A declaration and affidavit may be in any form adequate to clearly indicate the declarant's intention to designate a guardian. The following form may, but need not, be used:DECLARATION OF GUARDIAN IN THE EVENT OF LATER INCAPACITY OR NEED OF GUARDIANI, __________, make this Declaration of Guardian, to operate if the need for a guardian for me later arises.1. I designate __________ to serve as guardian of my person, __________ as first alternate guardian of my person, __________ as second alternate guardian of my person, and __________ as third alternate guardian of my person.2. I designate __________ to serve as guardian of my estate, __________ as first alternate guardian of my estate, __________ as second alternate guardian of my estate, and __________ as third alternate guardian of my estate.3. If any guardian or alternate guardian dies, does not qualify, or resigns, the next named alternate guardian becomes my guardian.4. I expressly disqualify the following persons from serving as guardian of my person: __________, __________, and __________.5. I expressly disqualify the following persons from serving as guardian of my estate: __________, __________, and __________.Signed this ___ day of __________, 20__.______________________________Declarant

______________________________

______________________________

Witness

Witness

SELF-PROVING AFFIDAVITBefore me, the undersigned authority, on this date personally appeared __________, the declarant, and ____________ and ____________ as witnesses, and all being duly sworn, the declarant said that the above instrument was his or her Declaration of Guardian and that the declarant had made and executed it for the purposes expressed in the declaration. The witnesses declared to me that they are each 14 years of age or older, that they saw the declarant sign the declaration, that they signed the declaration as witnesses, and that the declarant appeared to them to be of sound mind.______________________________Declarant

______________________________

______________________________

Affiant

Affiant

Subscribed and sworn to before me by the above named declarant and affiants on this ____ day of __________, 20__.___________________________Notary Public in and for theState of TexasMy Commission expires:___________________________(j) In this section, "self-proving affidavit" means an affidavit the form and content of which substantially complies with the requirements of Subsection (i) of this section. Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 6 (k) As an alternative to the self-proving affidavit authorized by Subsection (i) of this section, a Declaration of Guardian in the Event of Later Incapacity or Need of Guardian may be simultaneously executed, attested, and made self-proved by including the following in substantially the same form and with substantially the same contents:I, _________________________, as declarant, after being duly sworn, declare to the undersigned witnesses and to the undersigned authority that this instrument is my Declaration of Guardian in the Event of Later Incapacity or Need of Guardian, and that I have made and executed it for the purposes expressed in the declaration. I now sign this declaration in the presence of the attesting witnesses and the undersigned authority on this ____ day of ________, 20__._____________________________Declarant The undersigned, _____________________ and ___________________, each being 14 years of age or older, after being duly sworn, declare to the declarant and to the undersigned authority that the declarant declared to us that this instrument is the declarant's Declaration of Guardian in the Event of Later Incapacity or Need of Guardian and that the declarant executed it for the purposes expressed in the declaration. The declarant then signed this declaration and we believe the declarant to be of sound mind. We now sign our names as attesting witnesses on this _____ day of ___________, 20___._____________________________Witness _____________________________Witness Subscribed and sworn to before me by the above named declarant, and affiants, this ____ day of __________________, 20__.___________________________________________Notary Public in and for the State of TexasMy Commission Expires:___________________(l) A declaration that is executed as provided by Subsection (k) of this section is considered self-proved to the same extent a declaration executed with a self-proving affidavit under Subsection (i) of this section is considered self-proved.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 217, Sec. 8, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 6, eff. September 1, 2009.

Text of article effective until January 01, 2014Sec. 679A. PROOF OF WRITTEN DECLARATION TO DESIGNATE GUARDIAN BEFORE NEED ARISES. (a) In this section:(1) "Declaration" means a written declaration of a person that:(A) designates another person to serve as a guardian of the person or estate of the declarant; and(B) satisfies the requirements of Section 679 of this code.(2) "Self-proving affidavit" means an affidavit the form and content of which substantially complies with the requirements of Section 679(i) of this code.(3) "Self-proving declaration" includes a self-proving affidavit that is attached or annexed to a declaration.(b) If a declaration is self-proved, the court may admit the declaration into evidence without the testimony of witnesses attesting to the competency of the declarant and the execution of the declaration. Additional proof of the execution of the declaration with the formalities and solemnities and under the circumstances required to make it a valid declaration is not necessary.(c) At any time during the declarant's lifetime, a written declaration described by Section 679(a)(1) of this code may be made self-proved in the same form and manner a will written wholly in the handwriting of a testator is made self-proved under Section 60 of this code.(d) A properly executed and witnessed self-proving declaration and affidavit, including a declaration and affidavit described by Section 679(d) of this code, are prima facie evidence that the declarant was competent at the time the declarant executed the declaration and that the guardian named in the declaration would serve the best interests of the ward.(e) A written declaration described by Section 679(a)(1) of this code that is not self-proved may be proved in the same manner a will written wholly in the handwriting of the testator is proved under Section 84 of this code.(f) A written declaration described by Section 679(a)(2) of this code that is not self-proved may be proved in the same manner an attested written will produced in court is proved under Section 84 of this code.

Added by Acts 2001, 77th Leg., ch. 217, Sec. 9, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 680. SELECTION OF GUARDIAN BY MINOR. (a) When an application is filed for the guardianship of the person or estate, or both, of a minor at least 12 years of age, the minor, by writing filed with the clerk, may choose the guardian if the court approves the choice and finds that the choice is in the best interest of the minor.(b) A minor at least 12 years of age may select another guardian of either the minor's person or estate, or both, if the minor has a guardian appointed by the court or the minor has a guardian appointed by will or written declaration of the parent of the minor and that guardian dies, resigns, or is removed from guardianship. If the court is satisfied that the person selected is suitable and competent and that the appointment of the person is in the best interest of the minor, it shall make the appointment and revoke the letters of guardianship of the former guardian. The minor shall make the selection by filing an application in open court in person or by attorney.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 31, eff. Sept. 1, 1995.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 509, Sec. 1Sec. 681. PERSONS DISQUALIFIED TO SERVE AS GUARDIANS. A person may not be appointed guardian if the person is:(1) a minor;(2) a person whose conduct is notoriously bad;(3) an incapacitated person;(4) a person who is a party or whose parent is a party to a lawsuit concerning or affecting the welfare of the proposed ward, unless the court:(A) determines that the lawsuit claim of the person who has applied to be appointed guardian is not in conflict with the lawsuit claim of the proposed ward; or(B) appoints a guardian ad litem to represent the interests of the proposed ward throughout the litigation of the ward's lawsuit claim;(5) a person indebted to the proposed ward unless the person pays the debt before appointment;(6) a person asserting a claim adverse to the proposed ward or the proposed ward's property, real or personal;(7) a person who, because of inexperience, lack of education, or other good reason, is incapable of properly and prudently managing and controlling the ward or the ward's estate;(8) a person, institution, or corporation found unsuitable by the court;(9) a person disqualified in a declaration made under Section 679 of this code;(10) a nonresident person who has not filed with the court the name of a resident agent to accept service of process in all actions or proceedings relating to the guardianship; or(11) a person who does not have the certification to serve as guardian that is required by Section 697B of this code.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 32, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 509, Sec. 1, eff. September 1, 2009.

Text of article effective until January 01, 2014Sec. 682. APPLICATION; CONTENTS. Any person may commence a proceeding for the appointment of a guardian by filing a written application in a court having jurisdiction and venue. The application must be sworn to by the applicant and state:(1) the name, sex, date of birth, and address of the proposed ward;(2) the name, relationship, and address of the person the applicant desires to have appointed as guardian;(3) whether guardianship of the person or estate, or both, is sought;(4) the nature and degree of the alleged incapacity, the specific areas of protection and assistance requested, and the limitation or termination of rights requested to be included in the court's order of appointment, including a termination of:(A) the right of a proposed ward who is 18 years of age or older to vote in a public election; and(B) the proposed ward's eligibility to hold or obtain a license to operate a motor vehicle under Chapter 521, Transportation Code;(5) the facts requiring that a guardian be appointed and the interest of the applicant in the appointment;(6) the nature and description of any guardianship of any kind existing for the proposed ward in any other state;(7) the name and address of any person or institution having the care and custody of the proposed ward;(8) the approximate value and description of the proposed ward's property, including any compensation, pension, insurance, or allowance to which the proposed ward may be entitled;(9) the name and address of any person whom the applicant knows to hold a power of attorney signed by the proposed ward and a description of the type of power of attorney;(10) if the proposed ward is a minor and if known by the applicant:(A) the name of each parent of the proposed ward and state the parent's address or that the parent is deceased;(B) the name and age of each sibling, if any, of the proposed ward and state the sibling's address or that the sibling is deceased; and(C) if each of the proposed ward's parents and siblings are deceased, the names and addresses of the proposed ward's next of kin who are adults;(11) if the proposed ward is a minor, whether the minor was the subject of a legal or conservatorship proceeding within the preceding two-year period and, if so, the court involved, the nature of the proceeding, and the final disposition, if any, of the proceeding;(12) if the proposed ward is an adult and if known by the applicant:(A) the name of the proposed ward's spouse, if any, and state the spouse's address or that the spouse is deceased;(B) the name of each of the proposed ward's parents and state the parent's address or that the parent is deceased;(C) the name and age of each of the proposed ward's siblings, if any, and state the sibling's address or that the sibling is deceased;(D) the name and age of each of the proposed ward's children, if any, and state the child's address or that the child is deceased; and(E) if the proposed ward's spouse and each of the proposed ward's parents, siblings, and children are deceased, or, if there is no spouse, parent, adult sibling, or adult child, the names and addresses of the proposed ward's next of kin who are adults;(13) facts showing that the court has venue over the proceeding; and(14) if applicable, that the person whom the applicant desires to have appointed as a guardian is a private professional guardian who is certified under Subchapter C, Chapter 111, Government Code, and has complied with the requirements of Section 697 of this code.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 77, Sec. 5, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1376, Sec. 2, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 829, Sec. 4, eff. Sept. 1, 1999.

Amended by Acts 2003, 78th Leg., ch. 549, Sec. 11, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 3.09, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 614, Sec. 4, eff. September 1, 2007.

Text of article effective until January 01, 2014Sec. 682A. APPLICATION FOR APPOINTMENT OF GUARDIAN FOR CERTAIN PERSONS. (a) If a minor is a person who, because of incapacity, will require a guardianship after the ward is no longer a minor, a person may file an application under Section 682 of this code for the appointment of a guardian of the person or the estate, or both, of the proposed ward not earlier than the 180th day before the proposed ward's 18th birthday. If the application is heard before the proposed ward's 18th birthday, a guardianship created under this section may not take effect and the person appointed guardian may not give a bond or take the oath as required under Section 700 or 702 of this code until the proposed ward's 18th birthday.(a-1) Notwithstanding any other law, if the applicant who files an application under Subsection (a) of this section or Section 682 of this code is a person who was appointed conservator of a disabled child for whom a court obtains jurisdiction under Section 606(k) of this code, the applicant may present to the court a written letter or certificate that meets the requirements of Section 687(a) of this code.(a-2) If, on receipt of the letter or certificate described by Subsection (a-1) of this section, the court is able to make the findings required by Section 684 of this code, the court, notwithstanding Section 677 of this code, shall appoint the conservator as guardian without conducting a hearing and shall, to the extent possible, preserve the terms of possession and access to the ward that applied before the court obtained jurisdiction under Section 606(k) of this code.(b) Notwithstanding Section 694(b) of this code, the guardianship of the person of a minor who is the subject of an application for the appointment of a guardian of the person filed under Subsection (a) of this section is settled and closed when:(1) the court, after a hearing on the application, determines that the appointment of a guardian of the person for the proposed ward is not necessary; or(2) the guardian appointed by the court after a hearing on the application has qualified under Section 699 of this code.

Added by Acts 1999, 76th Leg., ch. 904, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 217, Sec. 10, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 453, Sec. 3, eff. June 16, 2007.

Text of article effective until January 01, 2014Sec. 683. COURT'S INITIATION OF GUARDIANSHIP PROCEEDINGS. (a) If a court has probable cause to believe that a person domiciled or found in the county in which the court is located is an incapacitated person, and the person does not have a guardian in this state, the court shall appoint a guardian ad litem or court investigator to investigate the person's conditions and circumstances to determine whether the person is an incapacitated person and whether a guardianship is necessary. If after the investigation the guardian ad litem or court investigator believes that the person is an incapacitated person and that a guardianship is necessary, the guardian ad litem or court investigator shall file an application for the appointment of a guardian of the person or estate, or both, for the person.(b) To establish probable cause under this section, the court may require:(1) an information letter about the person believed to be incapacitated that is submitted by an interested person and satisfies the requirements of Section 683A of this code; or(2) a written letter or certificate from a physician who has examined the person believed to be incapacitated that satisfies the requirements of Section 687(a) of this code, except that the letter must be dated not earlier than the 120th day before the date of the appointment of a guardian ad litem or court investigator under Subsection (a) of this section and be based on an examination the physician performed not earlier than the 120th day before that date.(c) A court that appoints a guardian ad litem under Subsection (a) of this section may authorize compensation of the guardian ad litem from available funds of the proposed ward's estate, regardless of whether a guardianship is created for the proposed ward. If after examining the ward's or proposed ward's assets the court determines the ward or proposed ward is unable to pay for services provided by the guardian ad litem, the court may authorize compensation from the county treasury.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 905, Sec. 3, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 614, Sec. 5, eff. September 1, 2007.

Text of article effective until January 01, 2014Sec. 683A. INFORMATION LETTER. An information letter under Section 683(b)(1) of this code about a person believed to be incapacitated may:(1) include the name, address, telephone number, county of residence, and date of birth of the person;(2) state whether the residence of the person is a private residence, health care facility, or other type of residence;(3) describe the relationship between the interested person and the person;(4) contain the names and telephone numbers of any known friends and relatives of the person;(5) state whether a guardian of the person or estate of the person has been appointed in this state;(6) state whether the person has executed a power of attorney and, if so, the designee's name, address, and telephone number;(7) describe any property of the person, including the estimated value of that property;(8) list any amount and source of monthly income of the person; and(9) describe the nature and degree of the person's alleged incapacity and include a statement of whether the person is in imminent danger of serious impairment to the person's physical health, safety, or estate.

Added by Acts 1999, 76th Leg., ch. 905, Sec. 4, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 684. FINDINGS REQUIRED. (a) Before appointing a guardian, the court must find by clear and convincing evidence that:(1) the proposed ward is an incapacitated person;(2) it is in the best interest of the proposed ward to have the court appoint a person as guardian of the proposed ward; and(3) the rights of the proposed ward or the proposed ward's property will be protected by the appointment of a guardian.(b) Before appointing a guardian, the court must find by a preponderance of the evidence that:(1) the court has venue of the case;(2) the person to be appointed guardian is eligible to act as guardian and is entitled to appointment, or, if no eligible person entitled to appointment applies, the person appointed is a proper person to act as guardian;(3) if a guardian is appointed for a minor, the guardianship is not created for the primary purpose of enabling the minor to establish residency for enrollment in a school or school district for which the minor is not otherwise eligible for enrollment; and(4) the proposed ward is totally without capacity as provided by this code to care for himself or herself and to manage the individual's property, or the proposed ward lacks the capacity to do some, but not all, of the tasks necessary to care for himself or herself or to manage the individual's property.(c) The court may not grant an application to create a guardianship unless the applicant proves each element required by this code. A determination of incapacity of an adult proposed ward, other than a person who must have a guardian appointed to receive funds due the person from any governmental source, must be evidenced by recurring acts or occurrences within the preceding six-month period and not by isolated instances of negligence or bad judgment.(d) A court may not appoint a guardian of the estate of a minor when a payment of claims is made under Section 887 of this code.(e) A certificate of the executive head or a representative of the bureau, department, or agency of the government, to the effect that the appointment of a guardian is a condition precedent to the payment of any funds due the proposed ward from that governmental entity, is prima facie evidence of the necessity for the appointment of a guardian.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 33, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1376, Sec. 3, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 379, Sec. 5, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 685. HEARING FOR APPOINTMENT OF GUARDIAN; RIGHT TO JURY TRIAL. (a) A proposed ward must be present at a hearing to appoint a guardian unless the court, on the record or in the order, determines that a personal appearance is not necessary. The court may close the hearing if the proposed ward or the proposed ward's counsel requests a closed hearing.(b) The proposed ward is entitled, on request, to a jury trial.(c) At the hearing, the court shall:(1) inquire into the ability of any allegedly incapacitated adult person to feed, clothe, and shelter himself or herself, to care for the individual's own physical health, and to manage the individual's property or financial affairs;(2) ascertain the age of any proposed ward who is a minor;(3) inquire into the governmental reports for any person who must have a guardian appointed to receive funds due the person from any governmental source; and(4) inquire into the qualifications, abilities, and capabilities of the person seeking to be appointed guardian.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 34, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 379, Sec. 6, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 686. USE OF RECORDS IN HEARING TO APPOINT GUARDIAN. (a) Before a hearing may be held for the appointment of a guardian, current and relevant medical, psychological, and intellectual testing records of the proposed ward must be provided to the attorney ad litem appointed to represent the proposed ward unless:(1) the proposed ward is a minor or a person who must have a guardian appointed to receive funds due the person from any governmental source; or(2) the court makes a finding on the record that no current or relevant records exist and examining the proposed ward for the purpose of creating the records is impractical.(b) Current medical, psychological, and intellectual testing records are a sufficient basis for a determination of guardianship.(c) The findings and recommendations contained in the medical, psychological, and intellectual testing records are not binding on the court.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 379, Sec. 7, eff. Sept. 1, 1999.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 575, Sec. 1Sec. 687. EXAMINATIONS AND REPORTS. (a) Except as provided by Subsection (c) of this section, the court may not grant an application to create a guardianship for an incapacitated person, other than a minor or person for whom it is necessary to have a guardian appointed only to receive funds from a governmental source, unless the applicant presents to the court a written letter or certificate from a physician licensed in this state that is dated not earlier than the 120th day before the date of the filing of the application and based on an examination the physician performed not earlier than the 120th day before the date of the filing of the application. The letter or certificate must:(1) describe the nature, degree, and severity of incapacity, including functional deficits, if any, regarding the proposed ward's ability to:(A) handle business and managerial matters;(B) manage financial matters;(C) operate a motor vehicle;(D) make personal decisions regarding residence, voting, and marriage; and(E) consent to medical, dental, psychological, or psychiatric treatment;(2) provide an evaluation of the proposed ward's physical condition and mental function and summarize the proposed ward's medical history if reasonably available;(3) state how or in what manner the proposed ward's ability to make or communicate responsible decisions concerning himself or herself is affected by the person's physical or mental health, including the proposed ward's ability to:(A) understand or communicate;(B) recognize familiar objects and individuals;(C) perform simple calculations;(D) reason logically; and(E) administer to daily life activities;(4) state whether any current medication affects the demeanor of the proposed ward or the proposed ward's ability to participate fully in a court proceeding;(5) describe the precise physical and mental conditions underlying a diagnosis of a mental disability, and state whether the proposed ward would benefit from supports and services that would allow the individual to live in the least restrictive setting;(6) in providing a description under Subdivision (1) of this subsection regarding the proposed ward's ability to operate a motor vehicle and make personal decisions regarding voting, state whether in the physician's opinion the proposed ward:(A) has the mental capacity to vote in a public election; and(B) has the ability to safely operate a motor vehicle; and(7) include any other information required by the court.(b) If the court determines it is necessary, the court may appoint the necessary physicians to examine the proposed ward. The court must make its determination with respect to the necessity for a physician's examination of the proposed ward at a hearing held for that purpose. Not later than the fourth day before the date of the hearing, the applicant shall give to the proposed ward and the proposed ward's attorney ad litem written notice specifying the purpose and the date and time of the hearing. A physician who examines the proposed ward, other than a physician or psychologist who examines the proposed ward under Subsection (c)(2) of this section, shall make available to an attorney ad litem appointed to represent the proposed ward, for inspection, a written letter or certificate from the physician that complies with the requirements of Subsection (a) of this section.(c) If the basis of the proposed ward's alleged incapacity is mental retardation, the court may not grant an application to create a guardianship for the proposed ward unless the applicant presents to the court:(1) a written letter or certificate that:(A) complies with Subsection (a) of this section; and(B) states that the physician has made a determination of mental retardation in accordance with Section 593.005, Health and Safety Code; or(2) both:(A) written documentation showing that, not earlier than 24 months before the date of the hearing, the proposed ward has been examined by a physician or psychologist licensed in this state or certified by the Department of Aging and Disability Services to perform the examination, in accordance with rules of the executive commissioner of the Health and Human Services Commission governing examinations of that kind; and(B) the physician's or psychologist's written findings and recommendations, including a statement as to whether the physician or psychologist has made a determination of mental retardation in accordance with Section 593.005, Health and Safety Code.

Added by Acts 1995, 74th Leg., ch. 1039, Sec. 35, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 379, Sec. 8, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1174, Sec. 3, eff. Sept. 1, 2001.

Subsec. (c) amended by Acts 2003, 78th Leg., ch. 549, Sec. 12, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 614, Sec. 6, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 575, Sec. 1, eff. September 1, 2009.

Text of article effective until January 01, 2014Sec. 689. PREFERENCE OF WARD. Before appointing a guardian, the court shall make a reasonable effort to consider the incapacitated person's preference of the person to be appointed guardian and, to the extent not inconsistent with other provisions of this chapter, shall give due consideration to the preference indicated by the incapacitated person.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 690. PERSONS APPOINTED GUARDIAN. Only one person may be appointed as guardian of the person or estate, but one person may be appointed guardian of the person and another of the estate, if it is in the best interest of the ward. Nothing in this section prohibits the joint appointment, if the court finds it to be in the best interest of the ward, of:(1) a husband and wife;(2) joint managing conservators;(3) coguardians appointed under the laws of a jurisdiction other than this state; or(4) both parents of an adult who is incapacitated if the incapacitated person:(A) has not been the subject of a suit affecting the parent-child relationship; or(B) has been the subject of a suit affecting the parent-child relationship and both of the incapacitated person's parents were named as joint managing conservators in the suit but are no longer serving in that capacity.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 36, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 614, Sec. 7, eff. September 1, 2007.

Text of article effective until January 01, 2014Sec. 692. DISMISSAL OF APPLICATION. If it is found that an adult person possesses the capacity to care for himself or herself and to manage the individual's property as would a reasonably prudent person, the court shall dismiss the application for guardianship.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 38, eff. Sept. 1, 1995.

Text of article effective until January 01, 2014Sec. 693. ORDER OF COURT. (a) If it is found that the proposed ward is totally without capacity to care for himself or herself, to manage the individual's property, to operate a motor vehicle, and to vote in a public election, the court may appoint a guardian of the individual's person or estate, or both, with full authority over the incapacitated person except as provided by law. An order appointing a guardian under this subsection must contain findings of fact and specify:(1) the information required by Subsection (c) of this section;(2) that the guardian has full authority over the incapacitated person;(3) if necessary, the amount of funds from the corpus of the person's estate the court will allow the guardian to expend for the education and maintenance of the person under Section 776 of this code;(4) whether the person is totally incapacitated because of a mental condition; and(5) that the person does not have the capacity to operate a motor vehicle and to vote in a public election.(b) If it is found that the person lacks the capacity to do some, but not all, of the tasks necessary to care for himself or herself or to manage the individual's property, the court may appoint a guardian with limited powers and permit the individual to care for himself or herself or to manage the individual's property commensurate with the individual's ability. An order appointing a guardian under this subsection must contain findings of fact and specify:(1) the information required by Subsection (c) of this section;(2) the specific powers, limitations, or duties of the guardian with respect to the care of the person or the management of the person's property by the guardian;(3) if necessary, the amount of funds from the corpus of the person's estate the court will allow the guardian to expend for the education and maintenance of the person under Section 776 of this code; and(4) whether the person is incapacitated because of a mental condition and, if so, whether the person retains the right to vote in a public election or maintains eligibility to hold or obtain a license to operate a motor vehicle under Chapter 521, Transportation Code.(c) The order of the court appointing a guardian must specify:(1) the name of the person appointed;(2) the name of the ward;(3) whether the guardian is of the person or the estate, or of both, of the ward;(4) the amount of any bond required;(5) if it is a guardianship of the estate and the court deems an appraisal is necessary, one or more but not more than three disinterested persons to appraise the estate and to return the appraisement to the court; and(6) that the clerk will issue letters of guardianship to the person appointed when the person has qualified according to law.(d) An order appointing a guardian may not duplicate or conflict with the powers and duties of any other guardian.(e) An order appointing a guardian or a successor guardian may specify a period of not more than one year during which a petition for adjudication that the incapacitated person no longer requires the guardianship may not be filed without special leave.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 39, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 614, Sec. 8, eff. September 1, 2007.

Text of article effective until January 01, 2014Sec. 694. TERM OF APPOINTMENT OF GUARDIAN. (a) Unless otherwise discharged as provided by law, a guardian remains in office until the estate is closed.(b) The guardianship shall be settled and closed when the incapacitated person:(1) dies and, if the person was married, the person's spouse qualifies as survivor in community;(2) is found by the court to have full capacity to care for himself or herself and to manage the person's property;(3) is no longer a minor; or(4) no longer must have a guardian appointed to receive funds due the person from any governmental source.(c) An order appointing a guardian or a successor guardian may specify a period of not more than one year during which a petition for adjudication that the incapacitated person no longer requires the guardianship may not be filed without special leave.(d) A request for an order under this section may be made by informal letter to the court. A person who knowingly interferes with the transmission of the request to the court may be adjudged guilty of contempt of court.(e) If a nonresident guardian of a nonresident ward qualifies as guardian under this chapter, the guardianship of any resident guardian may be terminated.(f) Repealed by Acts 1999, 76th Leg., ch. 379, Sec. 10, eff. Sept. 1, 1999.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 40, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 379, Sec. 9, 10, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 694A. COMPLETE RESTORATION OF WARD'S CAPACITY OR MODIFICATION OF GUARDIANSHIP. (a) A ward or any person interested in the ward's welfare may file a written application with the court for an order:(1) finding that the ward is no longer an incapacitated person and ordering the settlement and closing of the guardianship;(2) finding that the ward lacks the capacity to do some or all of the tasks necessary to provide food, clothing, or shelter for himself or herself, to care for the ward's own physical health, or to manage the ward's own financial affairs and granting additional powers or duties to the guardian; or(3) finding that the ward has the capacity to do some, but not all, of the tasks necessary to provide food, clothing, or shelter for himself or herself, to care for the ward's own physical health, or to manage the ward's own financial affairs and:(A) limiting the powers or duties of the guardian; and(B) permitting the ward to care for himself or herself or to manage the ward's own financial affairs commensurate with the ward's ability.(b) A ward may make a request for an order under this section by informal letter to the court. A person who knowingly interferes with the transmission of the request to the court may be adjudged guilty of contempt of court.(c) On receipt of an informal letter under Subsection (b) of this section, the court shall appoint the court investigator or a guardian ad litem to investigate the circumstances of the ward, including any circumstances alleged in the informal letter, to determine whether the ward is no longer an incapacitated person or whether a modification of the guardianship is necessary. The court investigator or guardian ad litem shall file with the court a report of the investigation's findings and conclusions and, if the court investigator or the guardian ad litem determines that it is in the best interest of the ward to terminate or modify the guardianship, the court investigator or guardian ad litem, as appropriate, shall file an application under Subsection (a) of this section on the ward's behalf. A guardian ad litem appointed under this subsection may also be appointed by the court to serve as attorney ad litem under Section 694C of this code.(d) When an application is filed under this section, citation shall be served on the ward's guardian and on the ward if the ward is not the applicant.(e) Except as otherwise provided by the court, on good cause shown by the applicant, a person may not reapply for complete restoration of a ward's capacity or modification of a ward's guardianship before the first anniversary of the date of the hearing on the last preceding application.

Added by Acts 1995, 74th Leg., ch. 1039, Sec. 41, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 829, Sec. 5, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 200, Sec. 4, eff. September 1, 2005.

Text of article effective until January 01, 2014Sec. 694B. CONTENTS OF APPLICATION. An application filed under Section 694A of this code must be sworn to by the applicant and must:(1) contain the name, sex, date of birth, and address of the ward;(2) contain the name and address of any person serving as guardian of the person of the ward on the date the application is filed;(3) contain the name and address of any person serving as guardian of the estate of the ward on the date the application is filed;(4) state the nature and description of the ward's guardianship;(5) state the specific areas of protection and assistance and any limitation of rights that exist;(6) state whether the relief being sought is:(A) a restoration of the ward's capacity because the ward is no longer an incapacitated person;(B) the granting of additional powers or duties to the guardian; or(C) the limitation of powers granted to or duties performed by the guardian;(7) if the relief being sought under the application is described by Subdivision (6)(B) or (C) of this section, state:(A) the nature and degree of the ward's incapacity;(B) the specific areas of protection and assistance to be provided to the ward and requested to be included in the court's order; and(C) any limitation of the ward's rights requested to be included in the court's order;(8) state the approximate value and description of the ward's property, including any compensation, pension, insurance, or allowance to which the ward is or may be entitled; and(9) if the ward is 60 years of age or older, contain the names and addresses, to the best of the applicant's knowledge, of the ward's spouse, siblings, and children or, if there is no known spouse, sibling, or child, the names and addresses of the ward's next of kin.

Added by Acts 1999, 76th Leg., ch. 829, Sec. 6, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 694C. APPOINTMENT OF ATTORNEY AD LITEM. (a) The court shall appoint an attorney ad litem to represent a ward in a proceeding for the complete restoration of the ward's capacity or for the modification of the ward's guardianship.(b) Unless otherwise provided by the court, an attorney ad litem appointed under this section shall represent the ward only for purposes of the restoration or modification proceeding.(c) An attorney ad litem appointed under this section is entitled to reasonable compensation for services in the amount set by the court to be taxed as costs in the proceeding, regardless of whether the proceeding results in the restoration of the ward's capacity or a modification of the ward's guardianship.

Added by Acts 1999, 76th Leg., ch. 829, Sec. 6, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 614, Sec. 9, eff. September 1, 2007.

Text of article effective until January 01, 2014Sec. 694D. HEARING. (a) At a hearing on an application for complete restoration of a ward's capacity or modification of a ward's guardianship, the court shall consider only evidence regarding the ward's mental or physical capacity at the time of the hearing that is relevant to the restoration of capacity or modification of the guardianship, as appropriate.(b) The party who filed the application has the burden of proof at the hearing.

Added by Acts 1999, 76th Leg., ch. 829, Sec. 6, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 694E. FINDINGS REQUIRED. (a) Before ordering the settlement and closing of the guardianship under an application filed under Section 694A of this code, the court must find by a preponderance of the evidence that the ward is no longer partially or fully incapacitated.(b) Before granting additional powers to the guardian or requiring the guardian to perform additional duties under an application filed under Section 694A of this code, the court must find by a preponderance of the evidence that the current nature and degree of the ward's incapacity warrants a modification of the guardianship and that some or all of the ward's rights need to be further restricted.(c) Before limiting the powers granted to or duties required to be performed by the guardian under an application filed under Section 694A of this code, the court must find by a preponderance of the evidence that the current nature and degree of the ward's incapacity warrants a modification of the guardianship and that some of the ward's rights need to be restored.

Added by Acts 1999, 76th Leg., ch. 829, Sec. 6, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 694F. EXAMINATIONS AND REPORTS RELATING TO COMPLETE RESTORATION OF WARD'S CAPACITY OR MODIFICATION OF GUARDIANSHIP. (a) The court may not grant an order completely restoring a ward's capacity or modifying a ward's guardianship under an application filed under Section 694A of this code unless, in addition to other requirements prescribed by this code, the applicant presents to the court a written letter or certificate from a physician licensed in this state that is dated not earlier than the 120th day before the date of the filing of the application or dated after the date on which the application was filed but before the date of the hearing. The letter or certificate must:(1) describe the nature and degree of incapacity, including the medical history if reasonably available, or state that, in the physician's opinion, the ward has the capacity to provide food, clothing, and shelter for himself or herself, to care for the ward's own physical health, and to manage the financial affairs of the ward;(2) provide a medical prognosis specifying the estimated severity of any incapacity;(3) state how or in what manner the ward's ability to make or communicate responsible decisions concerning himself or herself is affected by the person's physical or mental health;(4) state whether any current medication affects the demeanor of the ward or the ward's ability to participate fully in a court proceeding;(5) describe the precise physical and mental conditions underlying a diagnosis of senility, if applicable; and(6) include any other information required by the court.(b) If the court determines it is necessary, the court may appoint the necessary physicians to examine the ward in the same manner and to the same extent as a ward is examined by a physician under Section 687 of this code.

Added by Acts 1999, 76th Leg., ch. 829, Sec. 6, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 694G. ORDER OF COMPLETE RESTORATION OF WARD'S CAPACITY. If the court finds that a ward is no longer an incapacitated person, the order completely restoring the ward's capacity must contain findings of fact and specify:(1) the information required by Section 694J of this code;(2) that the ward is no longer an incapacitated person;(3) that there is no further need for a guardianship of the person or estate of the ward;(3-a) if the ward's incapacity resulted from a mental condition, that the ward's mental capacity is completely restored;(4) that the guardian is required to:(A) immediately settle the guardianship in accordance with this chapter; and(B) deliver all of the remaining guardianship estate to the ward; and(5) that the clerk shall revoke letters of guardianship when the guardianship is finally settled and closed.

Added by Acts 1999, 76th Leg., ch. 829, Sec. 6, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 484, Sec. 2, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1174, Sec. 4, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 614, Sec. 10, eff. September 1, 2007.

Text of article effective until January 01, 2014Sec. 694H. MODIFICATION OF GUARDIANSHIP. If the court finds that a guardian's powers or duties should be expanded or limited, the order modifying the guardianship must contain findings of fact and specify:(1) the information required by Section 694J of this code;(2) the specific powers, limitations, or duties of the guardian with respect to the care of the ward or the management of the property of the ward, as appropriate;(3) the specific areas of protection and assistance to be provided to the ward;(4) any limitation of the ward's rights;(5) if the ward's incapacity resulted from a mental condition, whether the ward retains the right to vote; and(6) that the clerk shall modify the letters of guardianship to the extent applicable to conform to the order.

Added by Acts 1999, 76th Leg., ch. 829, Sec. 6, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 614, Sec. 10, eff. September 1, 2007.

Text of article effective until January 01, 2014Sec. 694I. DISMISSAL OF APPLICATION. If the court finds that a modification of the ward's guardianship is not necessary, including that the ward's capacity has not been restored, the court shall dismiss the application and enter an order that contains findings of fact and specifies:(1) the information required by Section 694J of this code; and(2) that the powers, limitations, or duties of the guardian with respect to the care of the ward or the management of the ward's property will remain unchanged.

Added by Acts 1999, 76th Leg., ch. 829, Sec. 6, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 694J. CONTENTS OF ORDER. (a) A court order entered with respect to a request made under Section 694A of this code to completely restore a ward's capacity or modify a ward's guardianship must:(1) contain the name of the guardian;(2) contain the name of the ward; and(3) state whether the type of guardianship being addressed at the proceeding is a:(A) guardianship of the person;(B) guardianship of the estate; or(C) guardianship of both the person and the estate.(b) In an order described by this section, the court may not grant a power to a guardian or require the guardian to perform a duty that is a power granted to or a duty required to be performed by another guardian.

Added by Acts 1999, 76th Leg., ch. 829, Sec. 6, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 694K. ATTORNEY RETAINED ON WARD'S BEHALF. (a) A ward may retain an attorney for a proceeding involving the complete restoration of the ward's capacity or modification of the ward's guardianship.(b) The court may order that compensation for services provided by an attorney retained under this section be paid from funds in the ward's estate only if the court finds that the attorney had a good-faith belief that the ward had the capacity necessary to retain the attorney's services.

Added by Acts 1999, 76th Leg., ch. 829, Sec. 6, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 694L. PAYMENT FOR GUARDIANS AD LITEM. As provided by Section 645(b) of this code, a guardian ad litem appointed in a proceeding involving the complete restoration of a ward's capacity or modification of a ward's guardianship is entitled to reasonable compensation for services in the amount set by the court to be taxed as costs in the proceeding, regardless of whether the proceeding results in the restoration of the ward's capacity or modification of the ward's guardianship.

Added by Acts 2007, 80th Leg., R.S., Ch. 614, Sec. 11, eff. September 1, 2007.

Text of article effective until January 01, 2014Sec. 695. APPOINTMENT OF SUCCESSOR GUARDIAN. (a) If a guardian dies, resigns, or is removed, the court may, on application and on service of notice as directed by the court, appoint a successor guardian. On a finding that a necessity for the immediate appointment of a successor guardian exists, the court may appoint a successor guardian without citation or notice.(b) A successor guardian has the powers and rights and is subject to all of the duties of the preceding guardian. Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch. 726, Sec. 3 (c) The court may appoint the Department of Aging and Disability Services as a successor guardian of the person or estate, or both, of a ward who has been adjudicated as totally incapacitated if:(1) there is no less restrictive alternative to continuation of the guardianship;(2) there is no family member or other suitable person, including a guardianship program, willing and able to serve as the ward's successor guardian;(3) the ward is located more than 100 miles from the court that created the guardianship;(4) the ward has private assets or access to government benefits to pay for the needs of the ward;(5) the department is served with citation and a hearing is held regarding the department's appointment as proposed successor guardian; and(6) the appointment of the department does not violate a limitation imposed by Subsection (d) of this section.(d) The number of appointments under Subsection (c) of this section is subject to an annual limit of 55. The appointments must be distributed equally or as near as equally as possible among the health and human services regions of this state. The Department of Aging and Disability Services at its discretion may establish a different distribution scheme to promote the efficient use and administration of resources.(e) If the Department of Aging and Disability Services is named as a proposed successor guardian in an application in which the department is not the applicant, citation must be issued and served on the department as provided by Section 633(c)(5) of this code.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2007, 80th Leg., R.S., Ch. 614, Sec. 12, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 726, Sec. 3, eff. June 19, 2009.

Text of article effective until January 01, 2014Sec. 695A. SUCCESSOR GUARDIANS FOR WARDS OF GUARDIANSHIP PROGRAMS OR GOVERNMENTAL ENTITIES. (a) If a guardianship program or governmental entity serving as a guardian for a ward under this chapter becomes aware of a family member or friend of the ward or any other interested person who is willing and able to serve as the ward's successor guardian, the program or entity shall notify the court in which the guardianship is pending of the individual's willingness and ability.(a-1) If, while serving as a guardian for a ward under this chapter, the Department of Aging and Disability Services becomes aware of a guardianship program or private professional guardian willing and able to serve as the ward's successor guardian and the department is not aware of a family member or friend of the ward or any other interested person who is willing and able to serve as the ward's successor guardian, the department shall notify the court in which the guardianship is pending of the guardianship program's or private professional guardian's willingness and ability to serve.(b) When the court is notified of the existence of a proposed successor guardian under Subsection (a) of this section or the court otherwise becomes aware of a family member, friend, or any other interested person who is willing and able to serve as a successor guardian for a ward of a guardianship program or governmental entity, the court shall determine whether the proposed successor guardian is qualified to serve under this chapter as the ward's successor guardian.(c) If the court finds under Subsection (b) of this section that the proposed successor guardian for a ward is not disqualified from being appointed as the ward's successor guardian under Section 681 of this code and that the appointment is in the ward's best interests, the guardianship program or governmental entity serving as the ward's guardian or the court, on the court's own motion, may file an application to appoint the individual as the ward's successor guardian. Service of notice on an application filed under this subsection shall be made as directed by the court.

Added by Acts 1999, 76th Leg., ch. 906, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 3.10, eff. September 1, 2005.

Text of article effective until January 01, 2014Sec. 696. APPOINTMENT OF PRIVATE PROFESSIONAL GUARDIANS. A court may not appoint a private professional guardian to serve as a guardian or permit a private professional guardian to continue to serve as a guardian under this code if the private professional guardian:(1) has not complied with the requirements of Section 697 of this code; or(2) is not certified as provided by Section 697B of this code.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 3.11, eff. September 1, 2005.

Text of article effective until January 01, 2014Sec. 696A. APPOINTMENT OF PUBLIC GUARDIANS. (a) An individual employed by or contracting with a guardianship program must be certified as provided by Section 697B of this code to provide guardianship services to a ward of the guardianship program.(b) An employee of the Department of Aging and Disability Services must be certified as provided by Section 697B of this code to provide guardianship services to a ward of the department.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 3.12, eff. September 1, 2005.

Text of article effective until January 01, 2014Sec. 696B. APPOINTMENT OF FAMILY MEMBERS OR FRIENDS. A family member or friend of an incapacitated person is not required to be certified under Subchapter C, Chapter 111, Government Code, or any other law to serve as the person's guardian.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 3.12, eff. September 1, 2005.

Text of article effective until January 01, 2014Sec. 697. REGISTRATION OF PRIVATE PROFESSIONAL GUARDIANS. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 510, Sec. 2 (a) A private professional guardian must apply annually to the clerk of the county having venue over the proceeding for the appointment of a guardian for a certificate of registration. The application must include a sworn statement containing the following information concerning a private professional guardian or each person who represents or plans to represent the interests of a ward as a guardian on behalf of the private professional guardian:(1) educational background and professional experience;(2) three or more professional references;(3) the names of all of the wards the private professional guardian or person is or will be serving as a guardian;(4) the aggregate fair market value of the property of all wards that is being or will be managed by the private professional guardian or person;(5) place of residence, business address, and business telephone number;(6) whether the private professional guardian or person has ever been removed as a guardian by the court or resigned as a guardian in a particular case, and, if so, a description of the circumstances causing the removal or resignation, and the style of the suit, the docket number, and the court having jurisdiction over the proceeding; and(7) the certification number or provisional certification number issued by the Guardianship Certification Board to the private professional guardian or person.(b) The application must be accompanied by a nonrefundable fee set by the clerk in an amount necessary to cover the cost of administering this section.(c) The term of the registration begins on the date that the requirements are met and extends through December 31 of the initial year. After the initial year of registration, the term of the registration begins on January 1 and ends on December 31 of each year. A renewal application must be completed during December of the year preceding the year for which the renewal is requested.(d) The clerk shall bring the information received under this section to the judge's attention for review. The judge shall use the information only in determining whether to appoint, remove, or continue the appointment of a private professional guardian.(e) Not later than January 31 of each year, the clerk shall submit to the Guardianship Certification Board the names and business addresses of private professional guardians who have satisfied the registration requirements under this section during the preceding year.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 1116, Sec. 2, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 3.13, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 510, Sec. 2, eff. September 1, 2009.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 510, Sec. 3Sec. 697A. LIST OF CERTAIN PUBLIC GUARDIANS MAINTAINED BY COUNTY CLERKS OR GUARDIANSHIP CERTIFICATION BOARD. (a) Not later than January 31 of each year, each guardianship program operating in a county shall submit to the county clerk a copy of the report submitted to the Guardianship Certification Board under Section 111.044, Government Code.(b) Not later than January 31 of each year, the Department of Aging and Disability Services shall submit to the Guardianship Certification Board a statement containing:(1) the name, address, and telephone number of each department employee who is or will be providing guardianship services to a ward or proposed ward on behalf of the department; and(2) the name of each county in which each employee named in Subdivision (1) of this subsection is providing or is authorized to provide those services.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 3.14, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 361, Sec. 2, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 510, Sec. 3, eff. September 1, 2009.

Text of article effective until January 01, 2014Sec. 697B. CERTIFICATION REQUIREMENT FOR PRIVATE PROFESSIONAL GUARDIANS AND PUBLIC GUARDIANS. (a) The following persons must be certified under Subchapter C, Chapter 111, Government Code:(1) an individual who is a private professional guardian;(2) an individual who will represent the interests of a ward as a guardian on behalf of a private professional guardian;(3) an individual providing guardianship services to a ward of a guardianship program on the program's behalf, except as provided by Subsection (d) of this section; and(4) an employee of the Department of Aging and Disability Services providing guardianship services to a ward of the department.(b) A person whose certification has expired must obtain a new certification under Subchapter C, Chapter 111, Government Code, to be allowed to provide or continue to provide guardianship services to a ward under this code.(c) The court shall notify the Guardianship Certification Board if the court becomes aware of a person who is not complying with the terms of a certification issued under Subchapter C, Chapter 111, Government Code, or with the standards and rules adopted under that subchapter.(d) An individual volunteering with a guardianship program is not required to be certified as provided by this section to provide guardianship services on the program's behalf.(e) In this section, "certified" includes holding a provisional certificate under Section 111.0421, Government Code.

Added by Acts 2005, 79th Leg., Ch. 268, Sec. 3.14, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 16, Sec. 3, eff. April 25, 2007.

Text of article effective until January 01, 2014Sec. 698. ACCESS TO CRIMINAL HISTORY RECORDS. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 511, Sec. 3 (a) Except as provided by Subsections (a-1), (a-5), and (a-6) of this section, the clerk of the county having venue over the proceeding for the appointment of a guardian shall obtain criminal history record information that is maintained by the Department of Public Safety or the Federal Bureau of Investigation identification division relating to:(1) a private professional guardian;(2) each person who represents or plans to represent the interests of a ward as a guardian on behalf of the private professional guardian;(3) each person employed by a private professional guardian who will:(A) have personal contact with a ward or proposed ward;(B) exercise control over and manage a ward's estate; or(C) perform any duties with respect to the management of a ward's estate;(4) each person employed by or volunteering or contracting with a guardianship program to provide guardianship services to a ward of the program on the program's behalf; or(5) any other person proposed to serve as a guardian under this chapter, including a proposed temporary guardian and a proposed successor guardian, other than the ward's or proposed ward's family member or an attorney.(a-1) The Department of Aging and Disability Services shall obtain criminal history record information that is maintained by the Department of Public Safety or the Federal Bureau of Investigation identification division relating to each individual who is or will be providing guardianship services to a ward of or referred by the department, including:(1) an employee of or an applicant selected for an employment position with the Department of Aging and Disability Services;(2) a volunteer or an applicant selected to volunteer with the Department of Aging and Disability Services;(3) an employee of or an applicant selected for an employment position with a business entity or other person that contracts with the Department of Aging and Disability Services to provide guardianship services to a ward referred by the department; and(4) a volunteer or an applicant selected to volunteer with a business entity or other person described by Subdivision (3) of this subsection.(a-2) The information in Subsection (a-1) of this section regarding applicants for employment positions must be obtained before an offer of employment, and the information regarding applicant volunteers must be obtained before the person's contact with a ward of or referred by the Department of Aging and Disability Services.(a-3) The information in Subsection (a-1) of this section regarding employees or volunteers providing guardianship services must be obtained annually.(a-4) The Department of Aging and Disability Services shall provide the information obtained under Subsection (a-1) of this section to:(1) the clerk of the county having venue over the guardianship proceeding at the request of the court; and(2) the Guardianship Certification Board at the request of the board.(a-5) Not later than the 10th day before the date of the hearing to appoint a guardian, a person may submit to the clerk a copy of the person's criminal history record information required under Subsection (a)(5) of this section that the person obtains from the Department of Public Safety or the Federal Bureau of Investigation not earlier than the 30th day before the date of the hearing. Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch. 511, Sec. 3 (a-6) The clerk described by Subsection (a) of this section is not required to obtain criminal history record information for a person who holds a certificate issued under Section 111.042, Government Code, or a provisional certificate issued under Section 111.0421, Government Code, if the Guardianship Certification Board conducted a criminal history check on the person before issuing or renewing the certificate. The board shall provide to the clerk at the court's request the criminal history record information that was obtained from the Department of Public Safety or the Federal Bureau of Investigation. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 511, Sec. 3 (b) The criminal history record information obtained or provided under Subsection (a), (a-5), or (a-6) of this section is for the exclusive use of the court and is privileged and confidential. The criminal history record information may not be released or otherwise disclosed to any person or agency except on court order or consent of the person being investigated. The county clerk may destroy the criminal history information records after the records are used for the purposes authorized by this section.(b-1) The criminal history record information obtained under Subsection (a-4) of this section is for the exclusive use of the court or Guardianship Certification Board, as appropriate, and is privileged and confidential. The information may not be released or otherwise disclosed to any person or agency except on court order, with the consent of the person being investigated, or as authorized by Subsection (a-6) of this section or Section 411.1386(a-6), Government Code. The county clerk or Guardianship Certification Board may destroy the criminal history record information after the information is used for the purposes authorized by this section.(c) The court shall use the information obtained under this section only in determining whether to:(1) appoint, remove, or continue the appointment of a private professional guardian, a guardianship program, or the Department of Aging and Disability Services; or(2) appoint any other person proposed to serve as a guardian under this chapter, including a proposed temporary guardian and a proposed successor guardian, other than the ward's or proposed ward's family member or an attorney.(c-1) Criminal history record information obtained by the Guardianship Certification Board under Subsection (a-4)(2) of this section may be used for any purpose related to the issuance, denial, renewal, suspension, or revocation of a certificate issued by the board.(d) A person commits an offense if the person releases or discloses any information received under this section without the authorization prescribed by Subsection (b) or (b-1) of this section. An offense under this subsection is a Class A misdemeanor.(e) The clerk may charge a $10 fee to recover the costs of obtaining criminal history information records authorized by Subsection (a) of this section.(f) This section does not prohibit the Department of Aging and Disability Services from obtaining and using criminal history record information as provided by other law.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 1116, Sec. 3, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 3.15, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 361, Sec. 3, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 511, Sec. 3, eff. June 19, 2009.

SUBPART B. QUALIFICATIONText of article effective until January 01, 2014Sec. 699. HOW GUARDIANS QUALIFY. A guardian is deemed to have duly qualified when the guardian has taken and filed the oath required under Section 700 of this code, has made the required bond, and has filed it with the clerk, and has the bond approved by the judge. A guardian who is not required to make bond, is deemed to have duly qualified when the guardian has taken and filed the required oath.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 700. OATH OF GUARDIAN. (a) The guardian shall take an oath to discharge faithfully the duties of guardian for the person or estate, or both, of a ward.(b) A representative of the Department of Aging and Disability Services shall take the oath required by Subsection (a) of this section if the department is appointed guardian.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 1022, Sec. 101, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 3.16, eff. September 1, 2005.

Text of article effective until January 01, 2014Sec. 701. TIME FOR TAKING OATH AND GIVING BOND. Except as provided by Section 682A(a) of this code, the oath of a guardian may be taken and subscribed, or the bond of a guardian may be given and approved, at any time before the expiration of the 20th day after the date of the order granting letters of guardianship, or before the letters have been revoked for a failure to qualify within the time allowed. An oath may be taken before any person authorized to administer oaths under the laws of this state.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 217, Sec. 11, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 702. BOND REQUIRED OF GUARDIAN OF THE PERSON OR ESTATE. (a) Except as provided by Subsections (b) and (c) of this section, a guardian of the person or of the estate of a ward is required to give bond.(b) A bond is not required to be given by a guardian that is:(1) a corporate fiduciary, as defined by Section 601 of this code; or(2) a guardianship program operated by a county.(c) When a will that is made by a surviving parent and is probated in a court in this state or a written declaration that is made by a surviving parent directs that the guardian appointed in the will or declaration serve without bond, the court finding that the person is qualified shall issue letters of guardianship of the person to the person named to be appointed guardian in the will or declaration without requirement of bond. The court may not waive the requirement of a bond for the guardian of the estate of a ward, regardless of whether a surviving parent's will or declaration directs the court to waive the bond.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 642, Sec. 13, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 1039, Sec. 42, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 924, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1078, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 217, Sec. 12, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 702A. TYPES OF BONDS ACCEPTABLE FOR GUARDIAN OF THE PERSON. (a) This section applies only to a bond required to be posted by a guardian of the person of a ward when there is no guardian of the ward's estate.(b) To ensure the performance of the guardian's duties, the court may accept only:(1) a corporate surety bond;(2) a personal surety bond;(3) a deposit of money instead of a surety bond; or(4) a personal bond.(c) In determining the appropriate type and amount of bond to set for the guardian, the court shall consider:(1) the familial relationship of the guardian to the ward;(2) the guardian's ties to the community;(3) the guardian's financial condition;(4) the guardian's past history of compliance with the court; and(5) the reason the guardian may have previously been denied a corporate surety bond.

Added by Acts 1997, 75th Leg., ch. 924, Sec. 2, eff. Sept. 1, 1997.

Text of article effective until January 01, 2014Sec. 703. BOND OF GUARDIAN OF THE ESTATE. (a) Except when bond is not required under this chapter, before being issued letters of guardianship of estates, the recipient of letters shall give a bond that is conditioned as required by law and that is payable to the judge of the county in which the guardianship proceedings are pending or to the judge's successors in office. A bond of the guardian of the estate must have the written approval of either of the judges in the judge's official capacity and shall be executed and approved in accordance with Subsections (b)-(q) of this section.(b) The judge shall set the penalty of the bond in an amount that is sufficient to protect the guardianship and its creditors, as provided by this chapter.(c) If a bond is or will be required of a guardian of an estate, the court, before setting the penalty of the bond, shall hear evidence and determine:(1) the amount of cash on hand and where deposited, and the amount of cash estimated to be needed for administrative purposes, including the operation of a business, factory, farm, or ranch owned by the guardianship estate, and administrative expenses for one year;(2) the revenue anticipated to be received in the succeeding 12 months from dividends, interest, rentals, or use of real or personal property belonging to the guardianship estate and the aggregate amount of any installments or periodic payments to be collected;(3) the estimated value of certificates of stock, bonds, notes, or securities of the ward, the name of the depository in which the stocks, bonds, notes, or securities of the ward are held for safekeeping, the face value of life insurance or other policies payable to the person on whose guardianship administration is sought or to the person's estate, and other personal property that is owned by the guardianship, or by a person with a disability; and(4) the estimated amount of debts due and owing by the ward.(d) The judge shall set the penalty of the bond in an amount equal to the estimated value of all personal property belonging to the ward, with an additional amount to cover revenue anticipated to be derived during the succeeding 12 months from interest, dividends, collectible claims, the aggregate amount of any installments or periodic payments exclusive of income derived or to be derived from federal social security payments, and rentals for use of real and personal property, provided that the penalty of the original bond shall be reduced in proportion to the amount of cash or value of securities or other assets authorized or required to be deposited or placed in safekeeping by court order, or voluntarily made by the guardian or by the sureties on the bond of the guardian as provided in Subsections (f) and (g) of this section.(e) If the court considers it to be in the best interests of the ward, the court may require that the guardian and the corporate or personal sureties on the bond of the guardian of the ward agree to deposit any or all cash and safekeeping of other assets of the guardianship estate in a financial institution as defined by Section 201.101, Finance Code, with its main office or a branch office in this state and qualified to act as a depository in this state under the laws of this state or of the United States, and, if the depository is otherwise proper, the court may require the deposit to be made in a manner so as to prevent the withdrawal of the money or other assets in the guardianship estate without the written consent of the surety or on court order made on the notice to the surety. An agreement made by a guardian and the sureties on the bond of the guardian under this section does not release from liability or change the liability of the principal or sureties as established by the terms of the bond.(f) Cash, securities, or other personal assets of a ward that a ward is entitled to receive may, and if it is deemed by the court in the best interests of the ward shall, be deposited or placed in safekeeping in one or more of the depositories described in this section on the terms prescribed by the court. The court in which the guardianship proceeding is pending, on its own motion or on written application of the guardian or of any other person interested in the ward, may authorize or require additional assets of the guardianship estate then on hand or as they accrue during the pendency of the guardianship proceeding to be deposited or held in safekeeping as provided by this section. The amount of the guardian's bond shall be reduced in proportion to the cash deposited or the value of the securities or other assets placed in safekeeping. Cash that is deposited, securities or other assets held in safekeeping, or portions of the cash, securities, or other assets held in safekeeping may be withdrawn from a depository only on court order. The bond of the guardian shall be increased in proportion to the amount of cash or the value of securities or other assets that are authorized to be withdrawn.(g) In lieu of giving a surety or sureties on a bond that is required of the guardian, or for purposes of reducing the amount of the bond, the guardian of an estate may deposit out of the guardian's own assets cash or securities that are acceptable to the court with a financial institution as defined by Section 201.101, Finance Code, with its main office or a branch office in this state. If the deposit is otherwise proper, the deposit must be equal in amount or value to the amount of the bond required or the bond shall be reduced by the value of assets that are deposited.(h) The depository shall issue a receipt for a deposit in lieu of a surety showing the amount of cash or, if securities, the amount and description of the securities and agreeing not to disburse or deliver the cash or securities except on receipt of a certified copy of an order of the court in which the proceeding is pending. The receipt must be attached to the guardian's bond and be delivered to and filed by the county clerk after the receipt is approved by the judge.(i) The amount of cash or securities on deposit may be increased or decreased by court order from time to time as the interests of the guardianship shall require.(j) A cash or security deposit in lieu of a surety on the bond may be withdrawn or released only on order of a court that has jurisdiction.(k) A creditor has the same rights against the guardian and the deposits as are provided for recovery against sureties on a bond.(l) The court on its own motion or on written application by the guardian or any other person interested in the guardianship may require that the guardian give adequate bond in lieu of the deposit or may authorize withdrawal of the deposit and substitution of a bond with sureties on the bond. In either case, the guardian shall file a sworn statement showing the condition of the guardianship. The guardian is subject to removal as in other cases if the guardian does not file the sworn statement before the 21st day after the guardian is personally served with notice of the filing of the application or before the 21st day after the date the court enters its motion. The deposit may not be released or withdrawn until the court is satisfied as to the condition of the guardianship estate, determines the amount of bond, and receives and approves the bond.(m) On the closing of a guardianship, a deposit or a portion of a deposit that remains on hand, whether of the assets of the guardian, the guardianship, or surety, shall be released by court order and paid to the person entitled to the assets. A writ of attachment or garnishment does not lie against the deposit except as to claims of creditors of the guardianship being administered or of persons interested in the guardianship, including distributees and wards, and only if the court has ordered distribution, and only to the extent of the ordered distribution.(n) The surety on the bond may be an authorized corporate or personal surety.(o) When the bond is more than $50,000, the court may require that the bond be signed by two or more authorized corporate sureties or by one corporate surety and two or more good and sufficient personal sureties. The guardianship shall pay the cost of a bond with corporate sureties.(p) If the sureties are natural persons, there may not be less than two sureties, each of whom shall make affidavit in the manner prescribed by this chapter. The judge must be satisfied that each surety owns property in this state, over and above that exempt by law, sufficient to qualify as a surety as required by law. Except as otherwise provided by law, only one surety is required if the surety is an authorized corporate surety. A personal surety, instead of making an affidavit or creating a lien on specific real estate when an affidavit or lien is required, may deposit the personal surety's own cash or securities in the same manner as a guardian in lieu of pledging real property as security, subject to the provisions covering the deposits when made by guardians.(q) If the guardian is a temporary guardian, the judge shall set the amount of the bond.(r) The provisions of this section relating to the deposit of cash and safekeeping of securities cover, as far as they may apply, the orders entered by the court when:(1) real or personal property of a guardianship has been authorized to be sold or rented;(2) money is borrowed from the guardianship;(3) real property, or an interest in real property, has been authorized to be leased for mineral development or made subject to unitization;(4) the general bond has been found insufficient; or(5) money is borrowed or invested on behalf of a ward.(s) In determining the amount of the bond, the court may not take into account the assets of the estate that are placed in a management trust under Subpart N, Part 4, of this code.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 344, Sec. 6.006, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 704. FORM OF BOND. The following form, or the same in substance, may be used for the bonds of guardians:"The State of Texas"County of __________"Know all men by these presents that we, A. B., as principal, and E. F., as sureties, are held and firmly bound to the county judge of the County of ____ and his successors in office, in the sum of $______; conditioned that the above bound A. B., who has been appointed by the judge of the county as guardian or temporary guardian of the person or of the estate, or both, __________, stating in each case whether or not the person is a minor or an incapacitated person other than a minor, shall well and truly perform all of the duties required of the guardian or temporary guardian of the estate by law under appointment."

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 705. BOND TO BE FILED. A bond required under this chapter shall be subscribed by the principals and sureties, and shall be filed with the clerk when approved by the court.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 706. BOND OF JOINT GUARDIANS. When two or more persons are appointed guardians and are required to give a bond by the court or under this chapter, the court may require either a separate bond from each person or one joint bond from all of the persons.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 707. BOND OF MARRIED PERSONS. When a married person is appointed guardian, the person may jointly execute, with or without, the person's spouse, the bond required by law. The bond shall bind the person's separate estate and may bind the person's spouse only if the bond is signed by the spouse.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 708. BOND OF MARRIED PERSON YOUNGER THAN 18 YEARS OF AGE. When a person who is younger than 18 years of age and is or has been married accepts and qualifies as guardian, a bond required to be executed by the person shall be as valid and binding for all purposes as if the person were of lawful age.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 708A. BOND OF GUARDIANSHIP PROGRAM. The judge may require a guardianship program that is appointed guardian under this chapter to file one bond that:(1) meets all the conditions required under this chapter; and(2) is in an amount that is sufficient to protect the guardianship and the creditors of the guardianship of all of the wards of the guardianship program.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 709. AFFIDAVIT OF PERSONAL SURETY; LIEN ON SPECIFIC PROPERTY WHEN REQUIRED; SUBORDINATION OF LIEN AUTHORIZED. (a) Before a judge considers a bond with a personal surety, each personal surety shall execute an affidavit stating the amount of the surety's assets, reachable by creditors, of a value over and above the surety's liabilities. The total of the surety's worth must be equal to at least double the amount of the bond. The affidavit shall be presented to the judge for the judge's consideration and, if approved, shall be attached to and form part of the bond.(b) If the judge finds that the estimated value of personal property of the guardianship that cannot be deposited or held in safekeeping as provided by this section is such that personal sureties cannot be accepted without the creation of a specific lien on the real property of the sureties, the judge shall enter an order requiring that each surety designate real property owned by the surety in this state subject to execution. The designated property must be of a value over and above all liens and unpaid taxes, equal at least to the amount of the bond, giving an adequate legal description of the property, all of which shall be incorporated in an affidavit by the surety, approved by the judge, and attached to and form part of the bond. If the surety does not comply with the order, the judge may require that the bond be signed by an authorized corporate surety or by an authorized corporate surety and two or more personal sureties.(c) If a personal surety who has been required to create a lien on specific real estate desires to lease the real property for mineral development, the personal surety may file the surety's written application in the court in which the proceeding is pending to request subordination of the lien to the proposed lease. The judge of the court in which the proceeding is pending may enter an order granting the application. A certified copy of an order entered under this subsection that is filed and recorded in the deed records of the proper county is sufficient to subordinate the lien to the rights of a lessee in the proposed lease.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 710. BOND AS LIEN ON REAL PROPERTY OF SURETY. When a personal surety is required by the court to create a lien on specific real property as a condition of the personal surety's acceptance as surety on a bond, a lien on the surety's real property in this state that is described in the affidavit of the surety, and only on the property, shall arise as security for the performance of the obligation of the bond. Before letters are issued to the guardian, the clerk of the court shall mail to the office of the county clerk of each county in which any real property set forth in the surety's affidavit is located a statement signed by the clerk that gives a sufficient description of the real property, the name of the principal and sureties, the amount of the bond, the name of the guardianship, and the court in which the bond is given. The county clerk to whom such statement is sent shall record the statement in the deed records of the county. The recorded statement shall be duly indexed in such a manner that the existence and character of a lien may conveniently be determined, and the recording and indexing of the statement is constructive notice to a person of the existence of the lien on the real property located in the county, effective as of the date of the indexing.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 711. WHEN NEW BOND MAY BE REQUIRED. A guardian may be required to give a new bond when:(1) one of the sureties on the bond dies, removes beyond the limits of the state, or becomes insolvent;(2) in the opinion of the court, the sureties on the bond are insufficient;(3) in the opinion of the court, the bond is defective;(4) the amount of the bond is insufficient;(5) one of the sureties petitions the court to be discharged from future liability on the bond; or(6) the bond and the record of the bond has been lost or destroyed.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 712. DEMAND FOR NEW BOND BY INTERESTED PERSON. A person interested in a guardianship may allege, on application in writing that is filed with the county clerk of the county in which the guardianship proceeding is pending, that the guardian's bond is insufficient or defective or has been, with the record of the bond, lost or destroyed, and may cause the guardian to be cited to appear and show cause why the guardian should not give a new bond.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 713. JUDGE TO REQUIRE NEW BOND. When it is made known to a judge that a bond is insufficient or that the bond has, with the record of the bond, been lost or destroyed, the judge shall:(1) without delay and without notice enter an order requiring the guardian to give a new bond; or(2) without delay cause the guardian to be cited to show cause why the guardian should not give a new bond.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2007, 80th Leg., R.S., Ch. 683, Sec. 2, eff. September 1, 2007.

Text of article effective until January 01, 2014Sec. 714. ORDER REQUIRING NEW BOND. (a) The order entered under Section 713(1) of this code must state the reasons for requiring a new bond, the amount of the new bond, and the time within which the new bond must be given, which may not be earlier than the 10th day after the date of the order. If the guardian opposes the order, the guardian may demand a hearing on the order. The hearing must be held before the expiration of the time within which the new bond must be given.(b) On the return of a citation ordering a guardian to show cause why the guardian should not give a new bond, the judge on the day contained in the return of citation as the day for the hearing of the matter, shall proceed to inquire into the sufficiency of the reasons for requiring a new bond. If the judge is satisfied that a new bond should be required, the judge shall enter an order to that effect that states the amount of the new bond and the time within which the new bond shall be given, which may not be later than 20 days from the date of the order issued by the judge under this subsection.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2007, 80th Leg., R.S., Ch. 683, Sec. 2, eff. September 1, 2007.

Text of article effective until January 01, 2014Sec. 715. ORDER SUSPENDS POWERS OF GUARDIANS. When a guardian is required to give a new bond, the order requiring the bond has the effect of suspending the guardian's powers, and the guardian may not pay out any money of the guardianship or do any other official act, except to preserve the property of the guardianship, until a new bond has been given and approved.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 716. DECREASE IN AMOUNT OF BOND. A guardian required to give bond at any time may file with the clerk a written application to the court to have the bond reduced. After an application has been filed by the guardian under this section, the clerk shall issue and cause to be posted notice to all persons interested in the estate and to a surety on the bond, apprising the persons and surety of the fact and nature of the application and of the time at which the judge will hear the application. The judge may permit the filing of a new bond in a reduced amount on the submission of proof that a smaller bond than the one in effect will be adequate to meet the requirements of the law and protect the guardianship and on the approval of an accounting filed at the time of the application.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 717. DISCHARGE OF SURETIES ON EXECUTION OF NEW BOND. When a new bond has been given and approved, the judge shall enter an order discharging the sureties on the former bond from all liability for the future acts of the principal.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 718. RELEASE OF SURETIES BEFORE GUARDIANSHIP FULLY ADMINISTERED. A surety on the guardian's bond at any time may file with the clerk a petition with the court in which the proceeding is pending, praying that the guardian be required to give a new bond and that the petitioner be discharged from all liability for the future acts of the guardian. If a petition is filed, the guardian shall be cited to appear and give a new bond.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 719. RELEASE OF LIEN BEFORE GUARDIANSHIP FULLY ADMINISTERED. If a personal surety who has given a lien on specific real property as security applies to the court to have the lien released, the court shall order the release requested if the court is satisfied that the bond is sufficient without the lien on the property or if sufficient other real or personal property of the surety is substituted on the same terms and conditions required for the lien that is to be released. If the personal surety who requests the release of the lien does not offer a lien on other real or personal property and if the court is not satisfied that the bond is sufficient without the substitution of other property, the court shall order the guardian to appear and give a new bond.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 720. RELEASE OF RECORDED LIEN ON SURETY'S PROPERTY. A certified copy of the court order that describes the property, releases the lien, and is filed with the county clerk and recorded in the deed records of the county in which the property is located has the effect of cancelling the lien on the property.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 721. REVOCATION OF LETTERS FOR FAILURE TO GIVE BOND. If a guardian of a ward fails to give the bond required by the court within the time required under this chapter, another person may be appointed guardian of the ward.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 722. GUARDIAN WITHOUT BOND REQUIRED TO GIVE BOND. If a bond is not required of an individual guardian of the estate, a person who has a debt, claim, or demand against the guardianship, to the justice of which oath has been made by the person, the person's agent or attorney, or any other person interested in the guardianship, in person or as the representative of another person, may file a complaint under oath in writing in the court in which the guardian was appointed, and the court, after a complaint is filed under this section, shall cite the guardian to appear and show cause why the guardian should not be required to give bond.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 723. ORDER REQUIRING BOND. On hearing a complaint under Section 722 of this code, if it appears to the court that a guardian is wasting, mismanaging, or misapplying the guardianship estate and that a creditor may probably lose his debt, or that a person's interest in the guardianship may be diminished or lost, the court shall enter an order requiring the guardian to give a bond not later than the 10th day after the date of the order.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 724. AMOUNT OF BOND. A bond that is required under Section 723 of this code shall be in an amount that is sufficient to protect the guardianship and its creditors. The bond shall be approved by and payable to the judge and shall be conditioned that the guardian will well and truly administer the guardianship and that the guardian will not waste, mismanage, or misapply the guardianship estate.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 725. FAILURE TO GIVE BOND. If the guardian fails to give the bond required under Section 723 of this code, and the judge does not extend the time, the judge, without citation, shall remove the guardian and appoint a competent person as guardian of the ward who:(1) shall administer the guardianship according to the provisions of a will or law;(2) shall take the oath required of a guardian as the case may be before the person enters on the administration of the guardianship; and(3) shall give bond in the same manner and in the same amount provided in this chapter for the issuance of original letters of guardianship.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 726. BONDS NOT VOID ON FIRST RECOVERY. The bond of a guardian is not void on the first recovery, but the bond may be sued on and prosecuted from time to time until the whole amount of the bond is recovered.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

PART 4. ADMINISTRATION OF GUARDIANSHIPSUBPART A. INVENTORY, APPRAISEMENT, AND LIST OF CLAIMSText of article effective until January 01, 2014Sec. 727. APPOINTMENT OF APPRAISERS. After letters of guardianship of the estate have been granted and on its own motion or on the motion of any interested person, the court for good cause shown shall appoint at least one but not more than three disinterested persons who are citizens of the county in which letters were granted to appraise the property of the ward. If the court appoints an appraiser under this section and part of the estate is located in a county other than the county in which letters were granted, the court may appoint at least one but not more than three disinterested persons who are citizens of the county in which the part of the estate is located to appraise the property of the estate located in the county if the court considers it necessary to appoint an appraiser.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 701, Sec. 2, eff. September 1, 2005.

Text of article effective until January 01, 2014Sec. 728. FAILURE OF APPRAISER TO SERVE. If an appraiser appointed under Section 727 of this code fails or refuses to act, the court shall remove the appraiser and appoint one or more appraisers.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 729. INVENTORY AND APPRAISEMENT. (a) Not later than the 30th day after the date the guardian of the estate qualifies as guardian, unless a longer time is granted by the court, the guardian of the estate shall file with the clerk of the court a verified, full, and detailed inventory, in one written instrument, of all the property of the ward that has come into the guardian's possession or knowledge. The inventory filed by the guardian under this section must include:(1) all real property of the ward that is located in this state; and(2) all personal property of the ward wherever located.(b) The guardian shall set out in the inventory the guardian's appraisement of the fair market value of each item of the property on the date of the grant of letters of guardianship. If the court appoints an appraiser of the estate, the guardian shall determine the fair market value of each item of the inventory with the assistance of the appraiser and shall set out in the inventory the appraisement made by the appraiser.(c) An inventory made under this section must specify what portion of the property is separate property and what portion is community property. If any property is owned in common with other persons, the interest owned by the ward shall be shown in the inventory, together with the names and relationship, if known, of co-owners.(d) The inventory, when approved by the court and duly filed with the clerk of court, is for purposes of this chapter the inventory and appraisement of the estate referred to in this chapter.(e) The court for good cause shown may require the filing of the inventory and appraisement at a time not later than the 30th day after the date of qualification of the guardian.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Subsecs. (a), (e) amended by Acts 2003, 78th Leg., ch. 549, Sec. 13, eff. Sept. 1, 2003.

Text of article effective until January 01, 2014Sec. 730. LIST OF CLAIMS. The guardian shall make and attach to an inventory under Section 729 of this code a full and complete list of all claims due or owing to the ward that must state:(1) the name of each person indebted to the ward and the address of the person if known;(2) the nature of the debt, whether it is a note, bill, bond, or other written obligation or whether it is an account or verbal contract;(3) the date of the indebtedness and the date when the debt is or was due;(4) the amount of each claim, the rate of interest on each claim, and time for which the claim bears interest; and(5) what portion of the claim is held in common with others, including the names and the relationships of other part owners and the interest of the estate in the claim.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 731. AFFIDAVIT ATTACHED. The guardian of the estate shall attach to the inventory and list of claims the guardian's affidavit subscribed and sworn to before an officer in the county authorized by law to administer oaths that the inventory and list of claims are a true and complete statement of the property and claims of the estate that have come to the guardian's knowledge.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 732. APPRAISER FEES. An appraiser appointed by the court is entitled to receive a reasonable fee for the performance of the appraiser's duties as an appraiser that are to be paid out of the estate.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 733. COURT ACTION. (a) On return of the inventory, appraisement, and list of claims, the judge shall examine and approve or disapprove the inventory, appraisement, or list of claims as follows:(1) if the judge approves the inventory, appraisement, and list of claims, the judge shall issue an order to that effect; and(2) if the judge does not approve the inventory, appraisement, or list of claims, the judge shall enter an order to that effect.(b) The court order shall require the return of another inventory, appraisement, and list of claims, or whichever of them is disapproved, within a time specified in the order but not later than 20 days after the date of the order. The judge may appoint new appraisers if the judge deems it necessary.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 734. DISCOVERY OF ADDITIONAL PROPERTY. The guardian of the estate shall promptly file with the clerk of court a verified, full, and detailed supplemental inventory and appraisement if property or claims that are not included in the inventory come to the guardian's possession or knowledge after the guardian files the inventory and appraisement required under Section 729 of this code.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 735. ADDITIONAL INVENTORY OR LIST OF CLAIMS. (a) On the written complaint of an interested person that property or claims of the estate have not been included in the inventory and list of claims filed by the guardian, the guardian of an estate shall be cited to appear before the court in which the cause is pending and show cause why the guardian should not be required to make and return an additional inventory or list of claims, or both.(b) After hearing a complaint filed under this section and being satisfied of the truth of the complaint, the court shall enter an order requiring the additional inventory or list of claims, or both, to be made and returned in like manner as the original inventory, not later than 20 days after the date of the order, as may be set by the court. The additional inventory or list of claims must include only property or claims that were not inventoried or listed by the guardian.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 736. CORRECTION WHEN INVENTORY, APPRAISEMENT, OR LIST OF CLAIMS ERRONEOUS OR UNJUST. A person interested in an estate who deems an inventory, appraisement, or list of claims returned by the guardian erroneous or unjust in any particular form may file a written complaint that sets forth and points out the alleged erroneous or unjust items and cause the guardian to be cited to appear before the court and show cause why the errors should not be corrected. On the hearing of a complaint filed under this section, if the court is satisfied from the evidence that the inventory, appraisement, or list of claims is erroneous or unjust in any particular form as alleged in the complaint, the court shall enter an order that specifies the erroneous or unjust items and the corrections to be made and that appoints an appraiser to make a new appraisement correcting the erroneous or unjust items and requires the return of the new appraisement not later than the 20th day after the date of the order. The court may also, on its own motion or on motion of the guardian of the estate, have a new appraisal made for the purposes described by this section.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 737. EFFECT OF REAPPRAISEMENT. When a reappraisement is made, returned, and approved by the court, the reappraisement stands in place of the original appraisement. Not more than one reappraisement shall be made, but any person interested in the estate may object to the reappraisement before or after the reappraisement is approved. If the court finds that the reappraisement is erroneous or unjust, the court shall appraise the property on the basis of the evidence before the court.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 738. FAILURE OF JOINT GUARDIANS TO RETURN AN INVENTORY, APPRAISEMENT, AND LIST OF CLAIMS. If there is more than one qualified guardian of the estate, one or more of the guardians, on the neglect of the other guardians, may make and return an inventory and appraisement and list of claims. The guardian so neglecting may not thereafter interfere with the estate or have any power over the estate. The guardian that returns an inventory, appraisement, and list of claims has the whole administration, unless, not later than the 60th day after the date of return, each of the delinquent guardians assigns to the court in writing and under oath a reasonable excuse that the court may deem satisfactory. If no excuse is filed or if the excuse filed by a delinquent guardian is insufficient, the court shall enter an order removing the delinquent guardian and revoking the guardian's letters.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 739. USE OF INVENTORIES, APPRAISEMENTS, AND LISTS OF CLAIMS AS EVIDENCE. All inventories, appraisements, and lists of claims that have been taken, returned, and approved in accordance with the law, or the record of an inventory, appraisement, or list of claims, or copies of either the originals or the record, duly certified under the seal of the county court affixed by the clerk, may be given in evidence in any of the courts of this state in any suit by or against the guardian of the estate, but may not be conclusive for or against the guardian of the estate if it is shown that any property or claims of the estate are not shown in the inventory, appraisement, or list of claims or that the value of the property or claims of the estate actually was in excess of the value shown in the appraisement and list of claims.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

SUBPART B. ANNUAL ACCOUNTS, REPORTS, AND OTHER EXHIBITSText of article effective until January 01, 2014Sec. 741. ANNUAL ACCOUNTS REQUIRED. (a) Not later than the 60th day after the expiration of 12 months from the date of qualification, unless the court extends that time period, the guardian of the estate of a ward shall return to the court an exhibit in writing under oath setting forth a list of all claims against the estate that were presented to the guardian within the period covered by the account and specifying which claims have been allowed, paid, or rejected by the guardian and the date when any claim was rejected and which claims have been the subject of a lawsuit and the status of the lawsuit, and showing:(1) all property that has come to the guardian's knowledge or into the guardian's possession that has not been previously listed or inventoried as property of the ward;(2) any changes in the property of the ward that have not been previously reported;(3) a complete account of receipts and disbursements for the period covered by the account, and the source and nature of the receipts and disbursements, with receipts of principal and income shown separately;(4) a complete, accurate, and detailed description of the property being administered, the condition of the property, and the use being made of the property and, if rented, the terms of the rental and the price for which the property is being rented;(5) the cash balance on hand and the name and location of the depository where the cash balance is kept and any other sums of cash in savings accounts or other form, deposited subject to court order, and the name and location of the depository of the cash; and(6) a detailed description of personal property of the estate, that, with respect to bonds, notes, and other securities, includes the names of obligor and obligee, or if payable to bearer, so state; the date of issue and maturity; the rate of interest; serial or other identifying numbers; in what manner the property is secured; and other data necessary to identify the same fully, and how and where held for safekeeping.(b) A guardian of the estate shall file annual accounts conforming to the essential requirements of those in Subsection (a) of this section as to changes in the assets of the estate after rendition of the former account so that the true condition of the estate, with respect to money or securities or other property, can be ascertained by the court or by any interested person, by adding to the balances forward the receipts, and then subtracting the disbursements. The description of property sufficiently described in an inventory or previous account may be by reference to the property.(c) The following shall be annexed to all annual accounts of guardians of estates:(1) proper vouchers for each item of credit claimed in the account, or, in the absence of a voucher, the item must be supported by evidence satisfactory to the court, and original vouchers may, on application, be returned to the guardian after approval of the guardian's account;(2) an official letter from the bank or other depository in which the money on hand of the estate or ward is deposited that shows the amounts in general or special deposits; and(3) proof of the existence and possession of securities owned by the estate, or shown by the accounting, and other assets held by a depository subject to court order, the proof by one of the following means:(A) an official letter from the bank or other depository that holds the securities or other assets for safekeeping; provided, that if the depository is the representative, the official letter shall be signed by a representative of the depository other than the depository that verifies the account;(B) a certificate of an authorized representative of the corporation that is the surety on the representative's bonds;(C) a certificate of the clerk or a deputy clerk of a court of record in this state; or(D) an affidavit of any other reputable person designated by the court on request of the guardian or other interested party.(d) A certificate or affidavit under this section shall be to the effect that the affiant has examined the assets exhibited to the affiant by the guardian as assets of the estate in which the accounting is made, shall describe the assets by reference to the account or otherwise sufficiently to identify those assets exhibited, and shall state the time when and the place where the assets were exhibited. Instead of using a certificate or an affidavit, the representative may exhibit the securities to the judge of the court who shall endorse on the account, or include in the judge's order with respect to the account, a statement that the securities shown to the judge as on hand were in fact exhibited to the judge and that those securities exhibited to the judge were the same as those shown in the account, or note any variance. If the securities are exhibited at any place other than where deposited for safekeeping, it shall be at the expense and risk of the representative. The judge may require additional evidence as to the existence and custody of the securities and other personal property as in the judge's discretion the judge considers proper, and the judge may require the representative to exhibit the securities to the judge, or any person designated by the judge, at any time at the place where the securities are held for safekeeping.(e) The guardian of the estate filing the account shall attach to the account the guardian's affidavit that:(1) the account contains a correct and complete statement of the matters to which the account relates;(2) the guardian has paid the bond premium for the next accounting period;(3) the guardian has filed all tax returns of the ward due during the accounting period; and(4) the guardian has paid all taxes the ward owed during the accounting period, showing:(A) the amount of the taxes;(B) the date the guardian paid the taxes; and(C) the name of the governmental entity to which the guardian paid the taxes.(f) If the guardian, on the ward's behalf, has not filed a tax return or paid taxes that are due on the filing of the account under this section, the guardian of the estate filing the account shall attach to the account a description of the taxes and the reasons for the guardian's failure to file the return or pay the taxes.(g) If the estate produces negligible or fixed income, the court has the power to waive the filing of annual accounts, and the court may permit the guardian to receive all income and apply it to the support, maintenance, and education of the ward and account to the court for income and corpus of the estate when the estate must be closed.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 742. ACTION ON ANNUAL ACCOUNTS. (a) The rules in this section govern the handling of annual accounts.(b) Annual accounts shall be filed with the county clerk, and the filing of the accounts shall be noted on the judge's docket.(c) Before being considered by the judge, the account must remain on file for 10 days.(d) After the expiration of 10 days after the filing of an annual account, the judge shall consider the annual account, and may continue the hearing on the account until the judge is fully advised as to all items of the account.(e) An accounting may not be approved unless possession of cash, listed securities, or other assets held in safekeeping or on deposit under court order has been proved as required by law.(f) If an account is found to be incorrect, it shall be corrected. When corrected to the satisfaction of the court, the account shall be approved by a court order, and the court shall act with respect to unpaid claims, as follows:(1) if it appears from the exhibit, or from other evidence, that the estate is wholly solvent, and that the guardian has sufficient funds for the payment of every claim against the estate, the court shall order immediate payment made of all claims allowed and approved or established by judgment; and(2) if it appears from the account, or from other evidence, that the funds on hand are not sufficient for the payment of all the claims, or if the estate is insolvent and the guardian has any funds on hand, the court shall order the funds to be applied to the payment of all claims having a preference in the order of their priority if any claim is still unpaid, and then to the payment pro rata of the other claims allowed and approved or established by final judgment, taking into consideration also the claims that were presented not later than 12 months after the date of the granting of letters of guardianship and those claims that are in suit or on which suit may yet be instituted.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 43, eff. Sept. 1, 1995.

Text of article effective until January 01, 2014Sec. 743. REPORTS OF GUARDIANS OF THE PERSON. (a) The guardian of the person of a ward shall return to the court a sworn, written report showing each item of receipts and disbursements for the support and maintenance of the ward, the education of the ward when necessary, and support and maintenance of the ward's dependents, when authorized by order of court.(b) The guardian of the person, whether or not there is a separate guardian of the estate, shall submit to the court an annual report by sworn affidavit that contains the following information:(1) the guardian's current name, address, and phone number;(2) the ward's current:(A) name, address, and phone number; and(B) age and date of birth;(3) the type of home in which the ward resides, described as the ward's own; a nursing, guardian's, foster, or boarding home; a relative's home, and the ward's relationship to the relative; a hospital or medical facility; or other type of residence;(4) the length of time the ward has resided in the present home and, if there has been a change in the ward's residence in the past year, the reason for the change;(5) the date the guardian most recently saw the ward, and how frequently the guardian has seen the ward in the past year;(6) a statement indicating whether or not the guardian has possession or control of the ward's estate;(7) the following statements concerning the ward's health during the past year:(A) whether the ward's mental health has improved, deteriorated, or remained unchanged, and a description if there has been a change; and(B) whether the ward's physical health has improved, deteriorated, or remained unchanged, and a description if there has been a change;(8) a statement concerning whether or not the ward has regular medical care, and the ward's treatment or evaluation by any of the following persons during the last year, including the name of that person, and the treatment involved:(A) a physician;(B) a psychiatrist, psychologist, or other mental health care provider;(C) a dentist;(D) a social or other caseworker; or(E) another individual who provided treatment;(9) a description of the ward's activities during the past year, including recreational, educational, social, and occupational activities, or if no activities are available or if the ward is unable or has refused to participate in them, a statement to that effect;(10) the guardian's evaluation of the ward's living arrangements as excellent, average, or below average, including an explanation if the conditions are below average;(11) the guardian's evaluation of whether the ward is content or unhappy with the ward's living arrangements;(12) the guardian's evaluation of unmet needs of the ward;(13) a statement of whether or not the guardian's power should be increased, decreased, or unaltered, including an explanation if a change is recommended;(14) a statement that the guardian has paid the bond premium for the next reporting period; and(15) any additional information the guardian desires to share with the court regarding the ward, including whether the guardian has filed for emergency detention of the ward under Subchapter A, Chapter 573, Health and Safety Code, and if applicable, the number of times the guardian has filed and the dates of the applications.(c) If the ward is deceased, the guardian shall provide the court with the date and place of death, if known, in lieu of the information about the ward otherwise required to be provided in the annual report.(d) Unless the judge is satisfied that the facts stated are true, he shall issue orders as are necessary for the best interests of the ward.(e) If the judge is satisfied that the facts stated in the report are true, the court shall approve the report.(f) The court on the court's own motion may waive the costs and fees related to the filing of a report approved under Subsection (e) of this section.(g) Once each year for the duration of the guardianship, a guardian of the person shall file the report that contains the information required by Subsections (a) and (b) of this section. Except as provided by Subsection (h) of this section, the report must cover a 12-month reporting period that begins on the date the guardian qualifies to serve.(h) The court may change a reporting period for purposes of this section but may not extend a reporting period so that it covers more than 12 months.(i) Each report is due not later than the 60th day after the date on which the reporting period ends.(j) A guardian of the person may complete and file the report required under this section without the assistance of an attorney.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 44, 45, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1403, Sec. 3, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 905, Sec. 5, eff. Sept. 1, 1999.

Subsec. (b) amended by Acts 2003, 78th Leg., ch. 692, Sec. 1, eff. Sept. 1, 2003.

Text of article effective until January 01, 2014Sec. 744. PENALTY FOR FAILURE TO FILE ACCOUNTINGS, EXHIBITS, OR REPORTS. If a guardian fails to file any accounting, exhibit, report of the guardian of the person, or other report required by this chapter, any person interested in the estate may, on written complaint filed with the clerk of the court, or the court on its own motion, may cause the guardian to be cited to appear and show cause why the guardian should not file the account, exhibit, or report; and, on hearing, the court may order the guardian to file the account, exhibit, or report, and, unless good cause is shown for the failure to file the account, exhibit, or report, the court may fine the guardian an amount not to exceed $1,000, revoke the letters of the guardian, or fine the guardian an amount not to exceed $1,000 and revoke the letters of the guardian.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 46, eff. Sept. 1, 1995.

SUBPART C. FINAL SETTLEMENT, ACCOUNTING, AND DISCHARGEText of article effective until January 01, 2014Sec. 745. SETTLING GUARDIANSHIPS OF THE ESTATE. (a) A guardianship of the estate of a ward shall be settled when:(1) a minor ward dies or becomes an adult by becoming 18 years of age, or by removal of disabilities of minority according to the law of this state, or by marriage;(2) an incapacitated ward dies, or is decreed as provided by law to have been restored to full legal capacity;(3) the spouse of a married ward has qualified as survivor in community and the ward owns no separate property;(4) the estate of a ward becomes exhausted;(5) the foreseeable income accruing to a ward or to his estate is so negligible that maintaining the guardianship in force would be burdensome;(6) all of the assets of the estate have been placed in a management trust under Subpart N, Part 4, of this code and the court determines that a guardianship for the ward is no longer necessary; or(7) the court determines for any other reason that a guardianship for the ward is no longer necessary.(b) In a case arising under Subsection (a)(5) of this section, the court may authorize the income to be paid to a parent, or other person who has acted as guardian of the ward, to assist in the maintenance of the ward and without liability to account to the court for the income.(c) When the estate of a minor ward consists only of cash or cash equivalents in an amount of $100,000 or less, the guardianship of the estate may be terminated and the assets paid to the county clerk of the county in which the guardianship proceeding is pending, and the clerk shall manage the funds as provided by Section 887 of this code.(d) In the settlement of a guardianship, the court may appoint an attorney ad litem to represent the interests of the ward, and may allow the attorney reasonable compensation for services provided by the attorney out of the ward's estate.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 47, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 127, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 217, Sec. 13, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 484, Sec. 3, 4, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1174, Sec. 5, eff. Sept. 1, 2001.

Subsec. (c) amended by Acts 2003, 78th Leg., ch. 549, Sec. 14, eff. Sept. 1, 2003.

Text of article effective until January 01, 2014Sec. 746. PAYMENT OF FUNERAL EXPENSES AND OTHER DEBTS ON DEATH OF WARD. Before the guardianship of a person or estate of a ward is closed on the death of a ward, the guardian, subject to the approval of the court, may make all funeral arrangements, pay for the funeral expenses out of the estate of the deceased ward, and pay all other debts out of the estate. If a personal representative of the estate of a deceased ward is appointed, the court shall on the written complaint of the personal representative cause the guardian to be cited to appear and present a final account as provided in Section 749 of this code.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 484, Sec. 5, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 747. TERMINATION OF GUARDIANSHIP OF THE PERSON. (a) When the guardianship of an incapacitated person is required to be settled as provided by Section 745 of this code, the guardian of the person shall deliver all property of the ward in the possession or control of the guardian to the emancipated ward or other person entitled to the property. If the ward is deceased, the guardian shall deliver the property to the personal representative of the deceased ward's estate or other person entitled to the property.(b) If there is no property of the ward in the possession or control of the guardian of the person, the guardian shall, not later than the 60th day after the date on which the guardianship is required to be settled, file with the court a sworn affidavit that states the reason the guardianship was terminated and to whom the property of the ward in the guardian's possession was delivered. The judge may issue orders as necessary for the best interests of the ward or of the estate of a deceased ward. This section does not discharge a guardian of the person from liability for breach of the guardian's fiduciary duties.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 484, Sec. 6, eff. Sept. 1, 2001.

Subsec. (b) amended by Acts 2003, 78th Leg., ch. 586, Sec. 1, eff. Sept. 1, 2003.

Text of article effective until January 01, 2014Sec. 748. PAYMENT BY GUARDIAN OF TAXES OR EXPENSES. Notwithstanding any other provision of this chapter, a probate court in which proceedings to declare heirship are maintained may order the payment by the guardian of any and all taxes or expenses of administering the estate and may order the sale of properties in the ward's estate, when necessary, for the purpose of paying the taxes or expenses of administering the estate or for the purpose of distributing the estate among the heirs.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 749. ACCOUNT FOR FINAL SETTLEMENT OF ESTATES OF WARDS. When a guardianship of the estate is required to be settled, the guardian shall present to the court the guardian's verified account for final settlement. In the account it shall be sufficient to refer to the inventory without describing each item of property in detail and to refer to and adopt any and all guardianship proceedings that concern sales, renting or hiring, leasing for mineral development, or any other transaction on behalf of the guardianship estate, including an exhibit, account, or voucher previously filed and approved, without restating the particular items. Each final account shall be accompanied by proper vouchers in support of each item not already accounted for and shall show, either by reference to any proceedings authorized above or by statement of the facts:(1) the property, rents, revenues, and profits received by the guardian, and belonging to the ward, during the term of the guardianship;(2) the disposition made of the property, rents, revenues, and profits;(3) the expenses and debts against the estate that remain unpaid, if any;(4) the property of the estate that remains in the hands of the guardian, if any;(5) that the guardian has paid all required bond premiums;(6) the tax returns the guardian has filed during the guardianship;(7) the amount of taxes the ward owed during the guardianship that the guardian has paid;(8) a complete account of the taxes the guardian has paid during the guardianship, including the amount of the taxes, the date the guardian paid the taxes, and the name of the governmental entity to which the guardian paid the taxes;(9) a description of all current delinquencies in the filing of tax returns and the payment of taxes and a reason for each delinquency; and(10) other facts as appear necessary to a full and definite understanding of the exact condition of the guardianship.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 1403, Sec. 4, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 484, Sec. 7, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 750. PROCEDURE IN CASE OF NEGLECT OR FAILURE TO FILE FINAL ACCOUNT OR REPORT. (a) If a guardian charged with the duty of filing a final account or report fails or neglects so to do at the proper time, the court may, on the court's own motion, or on the written complaint of the emancipated ward or anyone interested in the ward or the ward's estate, shall cause the guardian to be cited to appear and present the account or report within the time specified in the citation.(b) If a written complaint has not been filed by anyone interested in the guardianship of a person or estate of a minor or deceased ward, the court may, on or after the third anniversary after the date of the death of the ward or after the date the minor reaches the age of majority, remove the estate from the court's active docket without a final accounting and without appointing a successor personal representative.(c) If a complaint has not been filed by anyone interested in the estate of a ward whose whereabouts are unknown to the court, the court may, on or after the fourth anniversary after the ward's whereabouts became unknown to the court, remove the estate from the court's active docket without a final accounting and without appointing a successor personal representative.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 751. CITATION ON PRESENTATION OF ACCOUNT FOR FINAL SETTLEMENT. (a) On the filing of an account for final settlement by a guardian of the estate of a ward, citation must contain a statement that the final account has been filed, the time and place when it will be considered by the court, and a statement requiring the person cited to appear and contest the final account if the person determines it is proper. The county clerk shall issue the citation to the following persons and in the manner provided by this section.(b) If a ward is a living resident of this state who is 14 years of age or older, and the ward's residence is known, the ward shall be cited by personal service, unless the ward, in person or by attorney, by writing filed with the clerk, waives the issuance and personal service of citation.(c) If one who has been a ward is deceased, the ward's executor or administrator, if one has been appointed, shall be personally served, but no service is required if the executor or administrator is the same person as the guardian.(d) If a ward's residence is unknown, or if the ward is a nonresident of this state, or if the ward is deceased and no representative of the ward's estate has been appointed and qualified in this state, the citation to the ward or to the ward's estate shall be by publication, unless the court by written order directs citation by posting.(e) If the court deems further additional notice necessary, it shall require the additional notice by written order. In its discretion, the court may allow the waiver of notice of an account for final settlement in a guardianship proceeding.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 752. COURT ACTION; CLOSING OF GUARDIANSHIP OF WARD'S ESTATE. (a) On being satisfied that citation has been duly served on all persons interested in the estate, the court shall examine the account for final settlement and the vouchers accompanying the account. After hearing all exceptions or objections to the account and evidence in support of or against the account, the court shall audit and settle the same, and restate it if that is necessary.(b) On final settlement of an estate, if there is any part of the estate remaining in the hands of the guardian, the court shall order that it be delivered, in case of a ward, to the ward, or in the case of a deceased ward, to the personal representative of the deceased ward's estate if one has been appointed, or to any other person legally entitled to the estate.(c) If on final settlement of an estate there is no part of the estate remaining in the hands of the guardian, the court shall discharge the guardian from the guardian's trust and order the estate closed.(d) When the guardian of an estate has fully administered the estate in accordance with this chapter and the orders of the court and the guardian's final account has been approved, and the guardian has delivered all of the estate remaining in the guardian's hands to any person entitled to receive the estate, the court shall enter an order discharging the guardian from the guardian's trust, and declaring the estate closed.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 484, Sec. 8, eff. Sept. 1, 2001.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 16Sec. 753. MONEY BECOMING DUE PENDING FINAL DISCHARGE. Money or any other thing of value falling due to the estate or ward while the account for final settlement is pending, other than money or any other thing of value held under Section 703(c) of this code, until the order of final discharge of the guardian is entered in the judge's guardianship docket, may be paid, delivered, or tendered to the emancipated ward, the guardian, or the personal representative of the deceased ward's estate, who shall issue a receipt for the money or other thing of value, and the obligor or payor shall be discharged of the obligation for all purposes.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 16, eff. June 19, 2009.

Text of article effective until January 01, 2014Sec. 754. INHERITANCE TAXES MUST BE PAID. If the guardian has been ordered to make payment of inheritance taxes under this code, an estate of a deceased ward may not be closed unless the final account shows and the court finds that all inheritance taxes due and owing to this state with respect to all interests and properties passing through the hands of the guardian have been paid.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 755. APPOINTMENT OF ATTORNEY TO REPRESENT WARD. When the ward is dead and there is no executor or administrator of the ward's estate, or when the ward is a nonresident, or the ward's residence is unknown, the court may appoint an attorney ad litem to represent the interest of the ward in the final settlement with the guardian, and shall allow the attorney reasonable compensation out of the ward's estate for any services provided by the attorney.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 756. OFFSETS, CREDITS, AND BAD DEBTS. In the settlement of any of the accounts of the guardian of an estate, all debts due the estate that the court is satisfied could not have been collected by due diligence, and that have not been collected, shall be excluded from the computation.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 757. ACCOUNTING FOR LABOR OR SERVICES OF A WARD. The guardian of a ward shall account for the reasonable value of the labor or services of the ward of the guardian, or the proceeds of the labor or services, if the labor or services have been rendered by the ward, but the guardian is entitled to reasonable credits for the board, clothing, and maintenance of the ward.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 758. PROCEDURE IF REPRESENTATIVE FAILS TO DELIVER ESTATE. If a guardian, on final settlement or termination of the guardianship of the estate, neglects to deliver to the person entitled when legally demanded any portion of the estate or any funds or money in the hands of the guardian ordered to be delivered, a person entitled to the estate, funds, or money may file with the clerk of the court a written complaint alleging the fact of the guardian's neglect, the date of the person's demand, and other relevant facts. After the person files a complaint under this section, the clerk shall issue a citation to be served personally on the guardian, appraising the guardian of the complaint and citing the guardian to appear before the court and answer, if the guardian desires, at the time designated in the citation. If at the hearing the court finds that the citation was duly served and returned and that the guardian is guilty of the neglect charged, the court shall enter an order to that effect, and the guardian shall be liable to the person who filed the complaint in damages at the rate of 10 percent of the amount or appraised value of the money or estate withheld, per month, for each month or fraction of a month that the estate or money of a guardianship of the estate, or on termination of guardianship of the person, or funds is or has been withheld by the guardian after the date of demand, which damages may be recovered in any court of competent jurisdiction.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

SUBPART D. REVOCATION OF LETTERS, DEATH, RESIGNATION, AND REMOVALText of article effective until January 01, 2014Sec. 759. APPOINTMENT OF SUCCESSOR GUARDIAN. (a) In case of the death of the guardian of the person or of the estate of a ward, a personal representative of the deceased guardian shall account for, pay, and deliver to a person legally entitled to receive the property, all the property belonging to the guardianship that is entrusted to the care of the representative, at the time and in the manner as the court orders. (b) If letters have been granted to a person, and another person whose right to be appointed successor guardian is prior and who has not waived the right and is qualified, applies for letters, the letters previously granted shall be revoked and other letters shall be granted to the applicant.(c) If a person named in a will as guardian is not an adult when the will is probated and letters in any capacity have been granted to another person, the nominated guardian, on proof that the nominated guardian has become an adult and is not otherwise disqualified from serving as a guardian, is entitled to have the former letters revoked and appropriate letters granted to the nominated guardian. If the will names two or more persons as guardian, any one or more of whom are minors when the will is probated and letters have been issued to the persons who are adults, a minor, on becoming an adult, if not otherwise disqualified, is permitted to qualify and receive letters.(d) If a person named in a will as guardian was ill or absent from the state when the testator died, or when the will was proved, and for that reason could not present the will for probate not later than the 30th day after the testator's death, or accept and qualify as guardian not later than the 20th day after the date the will was probated, the person may accept and qualify as guardian not later than the 60th day after the person's return or recovery from illness, on proof to the court that the person was absent or ill. If the letters have been issued to another person, the letters shall be revoked.(e) If it is discovered after letters of guardianship have been issued that the deceased person left a lawful will, the letters shall be revoked and proper letters of guardianship issued to a person entitled to receive the letters.(f) Except when otherwise expressly provided in this chapter, letters may not be revoked except on application, and after personal service of citation on the person whose letters are sought to be revoked, that the person appear and show cause why the application should not be granted.(g) Money or any other thing of value falling due to a ward while the office of the guardian is vacant may be paid, delivered, or tendered to the clerk of the court for credit of the ward, and the debtor, obligor, or payor shall be discharged of the obligation for all purposes to the extent and purpose of the payment or tender. If the clerk accepts the payment or tender, the clerk shall issue a proper receipt for the payment or tender.(h) The court may appoint as successor guardian a spouse, parent, or child of a proposed ward who has been disqualified from serving as guardian because of a litigation conflict under Section 681(4) of this code on removal of the conflict that caused the initial disqualification if the spouse, parent, or child is otherwise qualified to serve as a guardian.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 48, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 614, Sec. 13, eff. September 1, 2007.

Text of article effective until January 01, 2014Sec. 760. RESIGNATION. (a) A guardian of the estate who wishes to resign the guardian's trust shall file with the clerk a written application to the court to that effect, accompanied by a full and complete exhibit and final account, duly verified, showing the true condition of the guardianship estate entrusted to the guardian's care. A guardian of the person who wishes to resign the guardian's trust shall file with the clerk a written application to the court to that effect, accompanied by a report setting forth the information required in the annual report required under this chapter, duly verified, showing the condition of the ward entrusted to the guardian's care.(b) If the necessity exists, the court may immediately accept a resignation and appoint a successor without citation or notice but may not discharge the person resigning as guardian of the estate or release the person or the sureties on the person's bond until final order or judgment is rendered on the final account of the guardian.(c) On the filing of an application to resign, supported by an exhibit and final account, the clerk shall call the application to the attention of the judge, who shall set a date for a hearing on the matter. The clerk shall then issue a citation to all interested persons, showing that proper application has been filed and the time and place set for hearing, at which time the interested persons may appear and contest the exhibit and account or report. The citation shall be posted, unless the court directs that it be published.(d) At the time set for hearing, unless it has been continued by the court, if the court finds that citation has been duly issued and served, the court shall proceed to examine the exhibit and account or report and hear all evidence for and against the exhibit, account, or report and shall, if necessary, restate, and audit and settle the exhibit, account, or report. If the court is satisfied that the matters entrusted to the applicant have been handled and accounted for in accordance with the law, the court shall enter an order of approval and require that the estate remaining in the possession of the applicant, if any, be delivered to the person entitled by law to receive it. A guardian of the person is required to comply with all orders of the court concerning the ward of the guardian.(e) A resigning guardian may not be discharged until the application has been heard, the exhibit and account or report examined, settled, and approved, and the guardian has satisfied the court that the guardian has delivered the estate, if there is any part of the estate remaining in the possession of the guardian, or has complied with all orders of the court with relation to the guardian's trust.(f) When the resigning guardian has complied in all respects with the orders of the court, an order shall be made accepting the resignation, discharging the applicant, and, if the applicant is under bond, the sureties of the guardian.(g) The court at any time may order a resigning guardian who has all or part of the estate of a ward to deliver all or part of the ward's estate to a person who has been appointed and has qualified as successor guardian.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 49, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 614, Sec. 14, eff. September 1, 2007.

Text of article effective until January 01, 2014Sec. 760A. CHANGE OF RESIDENT AGENT. (a) A guardian may change its resident agent to accept service of process in a guardianship proceeding or other matter relating to the guardianship by filing a statement of the change entitled "Designation of Successor Resident Agent" with the court in which the guardianship proceeding is pending. The statement must contain the names and addresses of the:(1) guardian;(2) resident agent; and(3) successor resident agent.(b) The designation of a successor resident agent made in a statement filed under this section takes effect on the date on which the statement is filed with the court.

Added by Acts 2001, 77th Leg., ch. 217, Sec. 14, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 760B. RESIGNATION OF RESIDENT AGENT. (a) A resident agent of a guardian may resign as the resident agent by giving notice to the guardian and filing with the court in which the guardianship proceeding is pending a statement entitled "Resignation of Resident Agent" that:(1) contains the name of the guardian;(2) contains the address of the guardian most recently known by the resident agent;(3) states that notice of the resignation has been given to the guardian and that the guardian does not have a resident agent; and(4) contains the date on which the notice of the resignation was given to the guardian.(b) The resident agent shall send, by certified mail, return receipt requested, a copy of a resignation statement filed under Subsection (a) of this section to:(1) the guardian at the address most recently known by the agent; and(2) each party in the case or the party's attorney or other designated representative of record.(c) The resignation of a resident agent takes effect on the date on which the court enters an order accepting the agent's resignation. A court may not enter an order accepting the agent's resignation unless the agent complies with the requirements of this section.

Added by Acts 2001, 77th Leg., ch. 217, Sec. 14, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 761. REMOVAL. (a) The court, on its own motion or on motion of any interested person, including the ward, and without notice, may remove any guardian, appointed under this chapter, who:(1) neglects to qualify in the manner and time required by law;(2) fails to return within 30 days after qualification, unless the time is extended by order of the court, an inventory of the property of the guardianship estate and list of claims that have come to the guardian's knowledge;(3) having been required to give a new bond, fails to do so within the time prescribed;(4) absents himself from the state for a period of three months at one time without permission of the court, or removes from the state;(5) cannot be served with notices or other processes because of the fact that:(A) the guardian's whereabouts are unknown;(B) the guardian is eluding service; or(C) the guardian is a nonresident of this state who does not have a resident agent to accept service of process in any guardianship proceeding or other matter relating to the guardianship;(6) has misapplied, embezzled, or removed from the state, or is about to misapply, embezzle, or remove from the state, all or any part of the property committed to the guardian's care;(7) has neglected or cruelly treated a ward; or(8) has neglected to educate or maintain the ward as liberally as the means of the ward and the condition of the ward's estate permit.(b) The court may remove a personal representative under Subsection (a)(6) or (7) of this section only on the presentation of clear and convincing evidence given under oath.(c) The court may remove a guardian on its own motion, or on the complaint of an interested person, after the guardian has been cited by personal service to answer at a time and place set in the notice, when:(1) sufficient grounds appear to support belief that the guardian has misapplied, embezzled, or removed from the state, or that the guardian is about to misapply, embezzle, or remove from the state, all or any part of the property committed to the care of the guardian;(2) the guardian fails to return any account or report that is required by law to be made;(3) the guardian fails to obey any proper order of the court having jurisdiction with respect to the performance of the guardian's duties;(4) the guardian is proved to have been guilty of gross misconduct or mismanagement in the performance of the duties of the guardian;(5) the guardian becomes incapacitated, or is sentenced to the penitentiary, or from any other cause becomes incapable of properly performing the duties of the guardian's trust;(6) the guardian neglects or cruelly treats the ward;(6-a) the guardian neglects to educate or maintain the ward as liberally as the means of the ward's estate and the ward's ability or condition permit;(7) the guardian interferes with the ward's progress or participation in programs in the community;(8) the guardian fails to comply with the requirements of Section 697 of this code;(9) the court determines that, because of the dissolution of the joint guardians' marriage, the termination of the guardians' joint appointment and the continuation of only one of the joint guardians as the sole guardian is in the best interest of the ward; or(10) the guardian would be ineligible for appointment as a guardian under Section 681 of this code. Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch. 509, Sec. 2 (c-1) In addition to the authority granted to the court under Subsection (c) of this section, the court may, on the complaint of the Guardianship Certification Board, remove a guardian who would be ineligible for appointment under Section 681 of this code because of the guardian's failure to maintain the certification required under Section 697B of this code. The guardian shall be cited to appear and contest the request for removal under this subsection in the manner provided by Subsection (c) of this section.(d) The order of removal shall state the cause of the removal. It must require that any letters issued to the person who is removed shall, if the removed person has been personally served with citation, be surrendered and that all those letters be cancelled of record, whether or not delivered. It must further require, as to all the estate remaining in the hands of a removed person, delivery of the estate to the person or persons entitled to the estate, or to one who has been appointed and has qualified as successor guardian, and as to the person of a ward, that control be relinquished as required in the order.(e) If a joint guardian is removed under Subsection (c)(9) of this section, the other joint guardian is entitled to continue to serve as the sole guardian unless removed for a reason other than the dissolution of the joint guardians' marriage.(f) If the necessity exists, the court may immediately appoint a successor without citation or notice but may not discharge the person removed as guardian of the estate or release the person or the sureties on the person's bond until final order or judgment is rendered on the final account of the guardian.(g) The court at any time may order a person removed as guardian under this section who has all or part of the estate of a ward to deliver all or part of the ward's estate to a person who has been appointed and has qualified as successor guardian.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 50, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 217, Sec. 15, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 5, Sec. 1, eff. April 27, 2005.Acts 2005, 79th Leg., Ch. 127, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 200, Sec. 5, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 614, Sec. 15, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 509, Sec. 2, eff. September 1, 2009.

Text of article effective until January 01, 2014Sec. 762. REINSTATEMENT AFTER REMOVAL. (a) Not later than the 10th day after the date the court signs the order of removal, a personal representative who is removed under Subsection (a)(6) or (7), Section 761, of this code may file an application with the court for a hearing to determine whether the personal representative should be reinstated.(b) On the filing of an application for a hearing under this section, the court clerk shall issue a notice stating that the application for reinstatement was filed, the name of the ward, and the name of the applicant. The clerk shall issue the notice to the applicant, the ward, a person interested in the welfare of the ward or the ward's estate, and, if applicable, a person who has control of the care and custody of the ward. The notice must cite all persons interested in the estate or welfare of the ward to appear at the time and place stated in the notice if they wish to contest the application.(c) If, at the conclusion of a hearing under this section, the court is satisfied by a preponderance of the evidence that the applicant did not engage in the conduct that directly led to the applicant's removal, the court shall set aside an order appointing a successor representative, if any, and shall enter an order reinstating the applicant as personal representative of the ward or estate.(d) If the court sets aside the appointment of a successor representative under this section, the court may require the successor representative to prepare and file, under oath, an accounting of the estate and to detail the disposition the successor has made of the property of the estate.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Subsec. (b) amended by Acts 2003, 78th Leg., ch. 549, Sec. 15, eff. Sept. 1, 2003.

Text of article effective until January 01, 2014Sec. 763. ADDITIONAL POWERS OF SUCCESSOR GUARDIAN. In addition, a successor guardian may make himself, and may be made, a party to a suit prosecuted by or against the predecessor of the successor guardian. The successor guardian may settle with the predecessor and receive and receipt for all the portion of the estate as remains in the hands of the successor guardian. The successor guardian may bring suit on the bond or bonds of the predecessor in the guardian's own name and capacity for all the estate that came into the hands of the predecessor and has not been accounted for by the predecessor.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 764. SUBSEQUENT GUARDIANS SUCCEED TO PRIOR RIGHTS AND DUTIES. Whenever a guardian shall accept and qualify after letters of guardianship are granted on the estate, the guardian shall, in like manner, succeed to the previous guardian, and the guardian shall administer the estate in like manner as if the administration by the guardian were a continuation of the former one.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 765. SUCCESSORS' RETURN OF INVENTORY, APPRAISEMENT, AND LIST OF CLAIMS. A successor guardian who has qualified to succeed a prior guardian shall make and return to the court an inventory, appraisement, and list of claims of the estate, not later than the 30th day after the date the successor guardian qualifies as guardian, in the same manner as is required of an original appointee. The successor guardian shall in like manner as is required of an original appointee return additional inventories, appraisements, and lists of claims. In all orders appointing a successor guardian, the court shall appoint an appraiser as in original appointments on the application of any person interested in the estate.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 549, Sec. 16, eff. Sept. 1, 2003.

SUBPART E. GENERAL DUTIES AND POWERS OF GUARDIANSText of article effective until January 01, 2014Sec. 767. POWERS AND DUTIES OF GUARDIANS OF THE PERSON. (a) The guardian of the person is entitled to take charge of the person of the ward, and the duties of the guardian correspond with the rights of the guardian. A guardian of the person has:(1) the right to have physical possession of the ward and to establish the ward's legal domicile;(2) the duty to provide care, supervision, and protection for the ward;(3) the duty to provide the ward with clothing, food, medical care, and shelter;(4) the power to consent to medical, psychiatric, and surgical treatment other than the in-patient psychiatric commitment of the ward; and(5) on application to and order of the court, the power to establish a trust in accordance with 42 U.S.C. Section 1396p(d)(4)(B), as amended, and direct that the income of the ward as defined by that section be paid directly to the trust, solely for the purpose of the ward's eligibility for medical assistance under Chapter 32, Human Resources Code. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 7 (b) Notwithstanding Subsection (a)(4) of this section, a guardian of the person of a ward has the power to personally transport the ward or to direct the ward's transport by emergency medical services or other means to an inpatient mental health facility for a preliminary examination in accordance with Subchapters A and C, Chapter 573, Health and Safety Code.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993; Amended by Acts 2003, 78th Leg., ch. 549, Sec. 17, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 692, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 3.17, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 7, eff. September 1, 2009.

Text of article effective until January 01, 2014Sec. 768. GENERAL POWERS AND DUTIES OF GUARDIAN OF THE ESTATE. The guardian of the estate of a ward is entitled to the possession and management of all property belonging to the ward, to collect all debts, rentals, or claims that are due to the ward, to enforce all obligations in favor of the ward, and to bring and defend suits by or against the ward; but, in the management of the estate, the guardian is governed by the provisions of this chapter. It is the duty of the guardian of the estate to take care of and manage the estate as a prudent person would manage the person's own property, except as otherwise provided by this chapter. The guardian of the estate shall account for all rents, profits, and revenues that the estate would have produced by such prudent management.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 549, Sec. 18, eff. Sept. 1, 2003.

Text of article effective until January 01, 2014Sec. 769. SUMMARY OF POWERS OF GUARDIAN OF PERSON AND ESTATE. The guardian of both the person of and estate of a ward has all the rights and powers and shall perform all the duties of the guardian of the person and of the guardian of the estate.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 770. CARE OF WARD; COMMITMENT. (a) The guardian of an adult may expend funds of the guardianship as provided by court order to care for and maintain the incapacitated person. The guardian may apply for residential care and services provided by a public or private facility on behalf of an incapacitated person who has decision-making ability if the person agrees to be placed in the facility. The guardian shall report the condition of the person to the court at regular intervals at least annually, unless the court orders more frequent reports. If the person is receiving residential care in a public or private residential care facility, the guardian shall include in any report to the court a statement as to the necessity for continued care in the facility.(b) Except as provided by Subsection (c) or (d) of this section, a guardian may not voluntarily admit an incapacitated person to a public or private in-patient psychiatric facility or to a residential facility operated by the Texas Department of Mental Health and Mental Retardation for care and treatment. If care and treatment in a psychiatric or a residential facility are necessary, the person or the person's guardian may:(1) apply for services under Section 593.027 or 593.028, Health and Safety Code; (2) apply to a court to commit the person under Subtitle D, Title 7, Health and Safety Code (Persons with Mental Retardation Act), Subtitle C, Title 7, Health and Safety Code (Texas Mental Health Code),or Chapter 462, Health and Safety Code; or(3) transport the ward to an inpatient mental health facility for a preliminary examination in accordance with Subchapters A and C, Chapter 573, Health and Safety Code.(c) A guardian of a person younger than 16 years of age may voluntarily admit an incapacitated person to a public or private inpatient psychiatric facility for care and treatment.(d) A guardian of a person may voluntarily admit an incapacitated person to a residential care facility for emergency care or respite care under Section 593.027 or 593.028, Health and Safety Code.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Subsec. (b) amended by Acts 2003, 78th Leg., ch. 692, Sec. 3, eff. Sept. 1, 2003.

Text of article effective until January 01, 2014Sec. 770A. ADMINISTRATION OF MEDICATION. (a) In this section, " psychoactive medication" has the meaning assigned by Section 574.101, Health and Safety Code.(b) If a person under a protective custody order as provided by Subchapter B, Chapter 574, Health and Safety Code, is a ward who is not a minor, the guardian of the person of the ward may consent to the administration of psychoactive medication as prescribed by the ward's treating physician regardless of the ward's expressed preferences regarding treatment with psychoactive medication.

Added by Acts 2003, 78th Leg., ch. 692, Sec. 4, eff. Sept. 1, 2003.

SUBPART F. SPECIFIC DUTIES AND POWERS OF GUARDIANSText of article effective until January 01, 2014Sec. 771. GUARDIAN OF ESTATE: POSSESSION OF PERSONAL PROPERTY AND RECORDS. The guardian of an estate, immediately after receiving letters of guardianship, shall collect and take into possession the personal property, record books, title papers, and other business papers of the ward and shall deliver the personal property, books, or papers, of the ward to a person who is legally entitled to that property when the guardianship has been closed or a successor guardian has received letters.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 772. COLLECTION OF CLAIMS AND RECOVERY OF PROPERTY. Every guardian of an estate shall use ordinary diligence to collect all claims and debts due the ward and to recover possession of all property of the ward to which the ward has claim or title, if there is a reasonable prospect of collecting the claims or of recovering the property. If the guardian wilfully neglects to use ordinary diligence, the guardian and the sureties on the guardian's bond shall be liable, at the suit of any person interested in the estate, for the use of the estate, for the amount of the claims or for the value of the property that has been lost due to the guardian's neglect.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 51, eff. Sept. 1, 1995.

Text of article effective until January 01, 2014Sec. 773. SUIT BY GUARDIAN OF ESTATE. A guardian of a ward's estate appointed in this state may institute suits for the recovery of personal property, debts, or damages and suits for title to or possession of land or for any right attached to or growing out of the same or for injury or damage done. Judgment in those cases shall be conclusive but may be set aside by any person interested for fraud or collusion on the part of the guardian.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 52, eff. Sept. 1, 1995.

Text of article effective until January 01, 2014Sec. 774. EXERCISE OF POWER WITH OR WITHOUT COURT ORDER. (a) On application, and if authorized by an order, the guardian of the estate may renew or extend any obligation owed by or to the ward. On written application to the court and when a guardian of the estate deems it is in the best interest of the estate, the guardian may, if authorized by an order of the court:(1) purchase or exchange property;(2) take a claim or property for the use and benefit of the estate in payment of a debt due or owing to the estate;(3) compound a bad or doubtful debt due or owing to the estate;(4) make a compromise or a settlement in relation to property or a claim in dispute or litigation;(5) compromise or pay in full any secured claim that has been allowed and approved as required by law against the estate by conveying to the holder of the secured claim the real estate or personalty securing the claim, in full payment, liquidation, and satisfaction of the claim, and in consideration of cancellation of a note, deed of trust, mortgage, chattel mortgage, or other evidence of a lien that secures the payment of the claim;(6) abandon worthless or burdensome property and the administration of that property. Abandoned real or personal property may be foreclosed on by a secured party, trustee, or mortgagee without further order of the court;(7) purchase a prepaid funeral benefits contract; and(8) establish a trust in accordance with 42 U.S.C. Section 1396p(d)(4)(B), as amended, and direct that the income of the ward as defined by that section be paid directly to the trust, solely for the purpose of the ward's eligibility for medical assistance under Chapter 32, Human Resources Code.(b) The guardian of the estate of a person, without application to or order of the court, may exercise the following powers provided, however, that a guardian may apply and obtain an order if doubtful of the propriety of the exercise of any such power:(1) release a lien on payment at maturity of the debt secured by the lien;(2) vote stocks by limited or general proxy;(3) pay calls and assessments;(4) insure the estate against liability in appropriate cases;(5) insure property of the estate against fire, theft, and other hazards; and(6) pay taxes, court costs, and bond premiums.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 77, Sec. 6, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 305, Sec. 1, eff. Sept. 1, 2001.

Subsec. (a) amended by Acts 2003, 78th Leg., ch. 549, Sec. 19, eff. Sept. 1, 2003.

Text of article effective until January 01, 2014Sec. 775. POSSESSION OF PROPERTY HELD IN COMMON OWNERSHIP. If the ward holds or owns any property in common, or as part owner with another person, the guardian of the estate is entitled to possession of the property of the ward held or owned in common with a part owner in the same manner as another owner in common or joint owner would be entitled.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 776. AMOUNTS ALLOWABLE FOR EDUCATION AND MAINTENANCE OF WARD. (a) Subject to Section 777 of this code, if a monthly allowance for the ward was not ordered in the court's order appointing a guardian, the guardian of the estate shall file an application with the court requesting a monthly allowance to be expended from the income and corpus of the ward's estate for the education and maintenance of the ward and the maintenance of the ward's property.(a-1) The guardian must file the application requesting the monthly allowance not later than the 30th day after the date on which the guardian qualifies as guardian or the date specified by the court, whichever is later. The application must clearly separate amounts requested for education and maintenance of the ward from amounts requested for maintenance of the ward's property.(a-2) In determining the amount of the monthly allowance for the ward and the ward's property, the court shall consider the condition of the estate and the income and corpus of the estate necessary to pay the reasonably anticipated regular education and maintenance expenses of the ward and maintenance expenses of the ward's property. The court's order setting a monthly allowance must specify the types of expenditures the guardian may make on a monthly basis for the ward or the ward's property. An order setting a monthly allowance does not affect the guardian's duty to account for expenditures of the allowance in the annual account required by Section 741 of this code.(a-3) When different persons have the guardianship of the person and estate of a ward, the court's order setting a monthly allowance must specify the amount, if any, set by the court for the education and maintenance of the ward that the guardian of the estate shall pay and the amount, if any, the guardian of the estate shall pay to the guardian of the person, at a time specified by the court, for the education and maintenance of the ward. If the guardian of the estate fails to pay to the guardian of the person the monthly allowance set by the court, the guardian of the estate shall be compelled to make the payment by court order after the guardian is duly cited to appear.(b) When a guardian has in good faith expended funds from the income and corpus of the estate of the ward for support and maintenance of the ward and the expenditures exceed the monthly allowance authorized by the court, the guardian shall file a motion with the court requesting approval of the expenditures. The court may approve the excess expenditures if:(1) the expenditures were made when it was not convenient or possible for the guardian to first secure court approval;(2) the proof is clear and convincing that the expenditures were reasonable and proper;(3) the court would have granted authority in advance to make the expenditures; and(4) the ward received the benefits of the expenditures.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 53, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 549, Sec. 20, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 200, Sec. 6, eff. September 1, 2005.

Text of article effective until January 01, 2014Sec. 776A. SUMS ALLOWABLE FOR EDUCATION AND MAINTENANCE OF WARD'S SPOUSE OR DEPENDENT. (a) Subject to Section 777 of this code and on application to the court, the court may order the guardian of the estate of a ward to expend funds from the ward's estate for the education and maintenance of the ward's spouse or dependent.(b) In determining whether to order the expenditure of funds from a ward's estate for the ward's spouse or dependent, as appropriate, in accordance with this section, the court shall consider:(1) the circumstances of the ward, the ward's spouse, and the ward's dependents;(2) the ability and duty of the ward's spouse to support himself or herself and the ward's dependent;(3) the size of the ward's estate;(4) a beneficial interest the ward or the ward's spouse or dependent has in a trust; and(5) an existing estate plan, including a trust or will, that provides a benefit to the ward's spouse or dependent.(c) A person who makes an application to the court under this section shall mail notice of the application by certified mail to all interested persons.

Added by Acts 1997, 75th Leg., ch. 77, Sec. 7, eff. Sept. 1, 1997.

Text of article effective until January 01, 2014Sec. 777. SUMS ALLOWED PARENTS FOR EDUCATION AND MAINTENANCE OF MINOR WARD. (a) Except as provided by Subsection (b) of this section, a parent who is the guardian of the person of a ward who is 17 years of age or younger may not use the income or the corpus from the ward's estate for the ward's support, education, or maintenance.(b) A court with proper jurisdiction may authorize the guardian of the person to spend the income or the corpus from the ward's estate to support, educate, or maintain the ward if the guardian presents clear and convincing evidence to the court that the ward's parents are unable without unreasonable hardship to pay for all of the expenses related to the ward's support.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 778. TITLE OF WARDS NOT TO BE DISPUTED. A guardian or the heirs, executors, administrators, or assigns of a guardian may not dispute the right of the ward to any property that came into the possession of the guardian as guardian of the ward, except property that is recovered from the guardian or property on which there is a personal action pending.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 779. OPERATION OF FARM, RANCH, FACTORY, OR OTHER BUSINESS. If the ward owns a farm, ranch, factory, or other business and if the farm, ranch, factory, or other business is not required to be sold at once for the payment of debts or other lawful purposes, the guardian of the estate on order of the court shall carry on the operation of the farm, ranch, factory, or other business, or cause the same to be done, or rent the same, as shall appear to be for the best interests of the estate. In deciding, the court shall consider the condition of the estate and the necessity that may exist for the future sale of the property or business for the payment of a debt, claim, or other lawful expenditure and may not extend the time of renting any of the property beyond what appears consistent with the maintenance and education of a ward or the settlement of the estate of the ward.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 780. ADMINISTRATION OF PARTNERSHIP INTEREST BY GUARDIAN. If the ward was a partner in a general partnership and the articles of partnership provide that, on the incapacity of a partner, the guardian of the estate of the partner is entitled to the place of the incapacitated partner in the firm, the guardian who contracts to come into the partnership shall, to the extent allowed by law, be liable to a third person only to the extent of the incapacitated partner's capital in the partnership and the assets of the estate of the partner that are held by the guardian. This section does not exonerate a guardian from liability for the negligence of the guardian.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 781. BORROWING MONEY. (a) The guardian may mortgage or pledge any real or personal property of a guardianship estate by deed of trust or otherwise as security for an indebtedness, under court order, when necessary for any of the following purposes:(1) for the payment of any ad valorem, income, gift, or transfer taxes due from a ward, regardless of whether the taxes are assessed by a state, a political subdivision of the state, the federal government, or a foreign country;(2) for the payment of any expenses of administration, including sums necessary for the operation of a business, farm, or ranch owned by the estate;(3) for the payment of any claims allowed and approved, or established by suit, against the ward or the estate of the ward;(4) to renew and extend a valid, existing lien;(5) to make improvements or repairs to the real estate of the ward if:(A) the real estate of the ward is not revenue producing but could be made revenue producing by certain improvements and repairs; or(B) the revenue from the real estate could be increased by making improvements or repairs to the real estate;(6) court-authorized borrowing of money that the court finds to be in the best interests of the ward for the purchase of a residence for the ward or a dependent of the ward; and(7) if the guardianship is kept open after the death of the ward, funeral expenses of the ward and expenses of the ward's last illness.(a-1) The guardian of the estate may also receive an extension of credit on the ward's behalf that is secured, wholly or partly, by a lien on real property that is the homestead of the ward, under court order, when necessary to:(1) make improvements or repairs to the homestead; or(2) pay for education or medical expenses of the ward.(a-2) Proceeds of a home equity loan described by Subsection (a-1) of this section may be used only for the purposes authorized under Subsection (a-1) of this section and to pay the outstanding balance of the loan.(b) When it is necessary to borrow money for any of the purposes authorized under Subsection (a) or (a-1) of this section, or to create or extend a lien on property of the estate as security, a sworn application for the authority to borrow money shall be filed with the court, stating fully and in detail the circumstances that the guardian of the estate believes make necessary the granting of the authority. On the filing of an application under this subsection, the clerk shall issue and cause to be posted a citation to all interested persons, stating the nature of the application and requiring the interested persons to appear and show cause why the application should not be granted.(c) If the court is satisfied by the evidence adduced at the hearing on the application that it is in the interest of the ward or the ward's estate to borrow money under Subsection (b) of this section, or to extend and renew an existing lien, the court shall issue an order to that effect, setting out the terms and conditions of the authority granted. The term of the loan or renewal shall be for the length of time that the court determines to be for the best interests of the ward or the ward's estate. If a new lien is created on the property of a guardianship estate, the court may require that the guardian's general bond be increased, or that an additional bond be given, for the protection of the guardianship estate and its creditors, as for the sale of real property belonging to the estate.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 1204, Sec. 1, eff. September 1, 2005.

Text of article effective until January 01, 2014Sec. 782. POWERS, DUTIES, AND OBLIGATIONS OF GUARDIAN OF PERSON ENTITLED TO GOVERNMENT FUNDS. (a) A guardian of the person for whom it is necessary to have a guardian appointed to receive funds from a governmental source has the power to administer only the funds received from the governmental source, all earnings, interest, or profits derived from the funds, and all property acquired with the funds. The guardian has the power to receive the funds and pay out the expenses of administering the guardianship and the expenses for the support, maintenance, or education of the ward or the ward's dependents. Expenditures for the support, maintenance, or education of the ward or the ward's dependents may not exceed $12,000 during any 12-month period without the court's approval.(b) All acts performed before September 1, 1993, by guardians of the estate of a person for whom it is necessary to have a guardian appointed to receive and disburse funds that are due the person from a governmental source are validated if the acts are performed in conformance with orders of a court that has venue with respect to the support, maintenance, and education of the ward or the ward's dependents and the investment of surplus funds of the ward under this chapter and if the validity of the act is not an issue in a probate proceeding or civil lawsuit that is pending on September 1, 1993.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 54, eff. Sept. 1, 1995.

SUBPART G. CLAIMS PROCEDURESText of article effective until January 01, 2014Sec. 783. NOTICE BY GUARDIAN OF APPOINTMENT. (a) Within one month after receiving letters, personal representatives of estates shall send to the comptroller of public accounts by certified or registered mail if the ward remitted or should have remitted taxes administered by the comptroller of public accounts and publish in some newspaper, printed in the county where the letters were issued, if there be one, a notice requiring all persons having a claim against the estate being administered to present the claim within the time prescribed by law. The notice must include the time of issuance of letters held by the representative, the address to which a claim may be presented, and an instruction of the representative's choice that a claim be addressed in care of the representative, in care of the representative's attorney, or in care of "Representative, Estate of __________" (naming the estate).(b) A copy of the printed notice, with the affidavit of the publisher, duly sworn to and subscribed before a proper officer, to the effect that the notice was published as provided in this chapter for the service of citation or notice by publication, shall be filed in the court in which the cause is pending.(c) When no newspaper is printed in the county, the notice shall be posted and the return made and filed as required by this chapter.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 77, Sec. 8, eff. Sept. 1, 1997.

Text of article effective until January 01, 2014Sec. 784. NOTICE TO HOLDERS OF RECORDED CLAIMS. (a) Within four months after receiving letters, the guardian of an estate shall give notice of the issuance of the letters to each and every person having a claim for money against the estate of a ward if the claim is secured by a deed of trust, mortgage, or vendor's, mechanic's or other contractor's lien on real estate belonging to the estate.(b) Within four months after receiving letters, the guardian of an estate shall give notice of the issuance of the letters to each person having an outstanding claim for money against the estate of a ward if the guardian has actual knowledge of the claim.(c) The notice stating the original grant of letter shall be given by mailing the notice by certified mail or registered letter, with return receipt requested, addressed to the record holder of the indebtedness or claim at the last known post office address of the record holder.(d) A copy of each notice required by Subsection (a) of this section, with the return receipt and an affidavit of the representative, stating that the notice was mailed as required by law, giving the name of the person to whom the notice was mailed, if not shown on the notice or receipt, shall be filed in the court from which letters were issued.(e) In the notice required by Subsection (b) of this section, the guardian of the estate may expressly state in the notice that the unsecured creditor must present a claim not later than the 120th day after the date on which the unsecured creditor receives the notice or the claim is barred, if the claim is not barred by the general statutes of limitation. The notice under this subsection must include:(1) the address to which claims may be presented; and(2) an instruction that the claim be filed with the clerk of the court issuing the letters of guardianship.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1174, Sec. 6, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 785. ONE NOTICE SUFFICIENT; PENALTY FOR FAILURE TO GIVE NOTICE. (a) If the notice required by Section 784 of this code has been given by a former representative, or by one when several representatives are acting, the notice given by the former representative or co-representative is sufficient and need not be repeated by any successor or co-representative.(b) If the guardian fails to give the notice required in other sections of this chapter or to cause the notices to be given, the guardian and the sureties on the bond of the guardian shall be liable for any damage that any person suffers because of the neglect, unless it appears that the person had notice otherwise.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 786. CLAIMS AGAINST WARDS. (a) A claim may be presented to the guardian of the estate at any time when the estate is not closed and when suit on the claim has not been barred by the general statutes of limitation. A claim of an unsecured creditor for money that is not presented within the time prescribed by the notice of presentment permitted by Section 784(e) of this code is barred.(b) A claim against a ward on which a suit is barred by a general statute of limitation applicable to the claim may not be allowed by a guardian. If allowed by the guardian and the court is satisfied that limitation has run, the claim shall be disapproved.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1174, Sec. 7, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 787. TOLLING OF GENERAL STATUTES OF LIMITATION. The general statutes of limitation are tolled:(1) by filing a claim that is legally allowed and approved; or(2) by bringing a suit on a rejected and disapproved claim not later than the 90th day after the date of rejection or disapproval.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 788. CLAIMS MUST BE AUTHENTICATED. Except as provided by Section 792 of this code, with respect to the payment of an unauthenticated claim by a guardian, a guardian of the estate may not allow and the court may not approve a claim for money against the estate, unless the claim is supported by an affidavit that the claim is just and that all legal offsets, payments, and credits known to the affiant have been allowed. If the claim is not founded on a written instrument or account, the affidavit must also state the facts on which the claim is founded. A photostatic copy of an exhibit or voucher necessary to prove a claim under this section may be offered with and attached to the claim instead of the original.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 200, Sec. 7, eff. September 1, 2005.

Text of article effective until January 01, 2014Sec. 789. WHEN DEFECTS OF FORM ARE WAIVED. Any defect of form or claim of insufficiency of exhibits or vouchers presented is deemed waived by the guardian unless written objection to the form, exhibit, or voucher is made not later than the 30th day after the date of presentment of the claim and is filed with the county clerk.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 790. EVIDENCE CONCERNING LOST OR DESTROYED CLAIMS. If evidence of a claim is lost or destroyed, the claimant or a representative of the claimant may make affidavit to the fact of the loss or destruction, stating the amount, date, and nature of the claim and when due, that the claim is just, that all legal offsets, payments, and credits known to the affiant have been allowed, and that the claimant is still the owner of the claim. The claim must be proved by disinterested testimony taken in open court, or by oral or written deposition, before the claim is approved. If the claim is allowed or approved without the affidavit or if the claim is approved without satisfactory proof, the allowance or approval is void.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 791. AUTHENTICATION OF CLAIM BY OTHERS THAN INDIVIDUAL OWNERS. The cashier, treasurer, or managing official of a corporation shall make the affidavit required to authenticate a claim of the corporation. When an affidavit is made by an officer of a corporation, or by an executor, administrator, guardian, trustee, assignee, agent, or attorney, it is sufficient to state in the affidavit that the person making the affidavit has made diligent inquiry and examination and that the person believes that the claim is just and that all legal offsets, payments, and credits made known to the person making the affidavit have been allowed.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 792. GUARDIAN'S PAYMENT OF UNAUTHENTICATED CLAIMS. A guardian may pay an unauthenticated claim against the estate of the guardian's ward that the guardian believes to be just, but the guardian and the sureties on the bond of the guardian shall be liable for the amount of any payment of the claim if the court finds that the claim is not just.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 793. METHOD OF HANDLING SECURED CLAIMS. (a) When a secured claim against a ward is presented, the claimant shall specify in the claim, in addition to all other matters required to be specified in claims:(1) whether the claim shall be allowed and approved as a matured secured claim to be paid in due course of administration, in which event it shall be so paid if allowed and approved; or(2) whether the claim shall be allowed, approved, and fixed as a preferred debt and lien against the specific property securing the indebtedness and paid according to the terms of the contract that secured the lien, in which event it shall be so allowed and approved if it is a valid lien; provided, however, the guardian may pay the claim prior to maturity if it is in the best interests of the estate to do so.(b) If a secured claim is not presented within the time provided by law, it shall be treated as a claim to be paid in accordance with Subsection (a)(2) of this section.(c) When an indebtedness has been allowed and approved under Subsection (a)(2) of this section, no further claim shall be made against other assets of the estate because of the indebtedness, but the claim remains a preferred lien against the property securing the claim, and the property remains security for the debt in any distribution or sale of the property before final maturity and payment of the debt.(d) If property that secures a claim allowed, approved, and fixed under Subsection (a)(2) of this section is not sold or distributed not later than the 12th month after the date letters of guardianship are granted, the guardian of the estate shall promptly pay all maturities that have accrued on the debt according to the terms of the maturities and shall perform all the terms of any contract securing the maturities. If the guardian defaults in the payment or performance, the court, on motion of the claim holder, shall require the sale of the property subject to the unmatured part of the debt and apply the proceeds of the sale to the liquidation of the maturities or, at the option of the claim holder, a motion may be made in a like manner to require the sale of the property free of the lien and to apply the proceeds to the payment of the whole debt.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 794. CLAIMS PROVIDING FOR ATTORNEY'S FEES. If the instrument that evidences or supports a claim provides for attorney's fees, the claimant may include as a part of the claim the portion of the fee that the claimant has paid or contracted to pay to an attorney to prepare, present, and collect the claim.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 795. DEPOSITING CLAIMS WITH CLERK. A claim may also be presented by depositing the claim, with vouchers and necessary exhibits and affidavit attached to the claim, with the clerk. The clerk, on receiving the claim, shall advise the guardian of the estate or the guardian's attorney by letter mailed to the last known address of the guardian of the deposit of the claim. If the guardian fails to act on the claim within 30 days after it is filed, the claim is presumed to be rejected. Failure of the clerk to give notice as required under this section does not affect the validity of the presentment or the presumption of rejection of the claim because not acted on within the 30-day period.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 796. MEMORANDUM OF ALLOWANCE OR REJECTION OF CLAIM. When a duly authenticated claim against a guardianship estate is presented to the guardian or filed with the clerk as provided by this subpart, the guardian shall, not later than the 30th day after the date the claim is presented or filed, endorse or annex to the claim a memorandum signed by the guardian stating the time of presentation or filing of the claim and that the guardian allows or rejects the claim, or what portion of the claim the guardian allows or rejects.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 797. FAILURE TO ENDORSE OR ANNEX MEMORANDUM. The failure of a guardian of an estate to endorse on or annex to a claim presented to the guardian, or the failure of a guardian to allow or reject the claim or portion of the claim within 30 days after the claim was presented constitutes a rejection of the claim. If the claim is later established by suit, the costs shall be taxed against the guardian, individually, or the guardian may be removed as in other cases of removal on the written complaint of any person interested in the claim, after personal service of citation, hearing, and proof.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 798. CLAIMS ENTERED IN DOCKET. After a claim against a ward's estate has been presented to and allowed by the guardian, either in whole or in part, the claim shall be filed with the county clerk of the proper county who shall enter it on the claim docket.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 799. CONTEST OF CLAIMS, ACTION BY COURT, AND APPEALS. (a) Any person interested in a ward, at any time before the court has acted on a claim, may appear and object in writing to the approval of the claim, or any part of the claim. The parties are entitled to process for witnesses, and the court shall hear proof and render judgment as in ordinary suits.(b) The court shall either approve in whole or in part or reject a claim that has been allowed and entered on the claim docket for a period of 10 days and shall at the same time classify the claim.(c) Although a claim may be properly authenticated and allowed, if the court is not satisfied that it is just, the court shall examine the claimant and the guardian under oath and hear other evidence necessary to determine the issue. If after the examination and hearing the court is not convinced that the claim is just, the court shall disapprove the claim.(d) When the court has acted on a claim, the court shall endorse on or annex to the claim a written memorandum dated and signed officially that states the exact action taken by the court on the claim, whether the court approved or disapproved the claim or approved in part or rejected in part the claim, and that states the classification of the claim. An order under this subsection has the force and effect of a final judgment.(e) When a claimant or any person interested in a ward is dissatisfied with the action of the court on a claim, the claimant or person interested may appeal the action to the courts of appeals, as from other judgments of the county court in probate matters.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 800. SUIT ON REJECTED CLAIM. When a claim or a part of a claim has been rejected by the guardian, the claimant shall institute suit on the claim in the court of original probate jurisdiction in which the guardianship is pending or in any other court of proper jurisdiction not later than the 90th day after the date of the rejection of the claim or the claim is barred. When a rejected claim is sued on, the endorsement made on or annexed to the claim is taken to be true without further proof, unless denied under oath. When a rejected claim or part of a claim has been established by suit, no execution shall issue but the judgment shall be certified not later than the 30th day after the date of rendition if the judgment is from a court other than the court of original probate jurisdiction, filed in the court in which the cause is pending entered on the claim docket, classified by the court, and handled as if originally allowed and approved in due course of administration.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 801. PRESENTMENT OF CLAIMS A PREREQUISITE FOR JUDGMENT. (a) A judgment may not be rendered in favor of a claimant on any claim for money that has not been legally presented to the guardian of the estate of the ward and rejected by the guardian or by the court, in whole or in part.(b) Subsection (a) does not apply to a claim for delinquent ad valorem taxes against the estate of a ward that is being administered in probate in a county other than the county in which the taxes were imposed.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 1481, Sec. 38, eff. Sept. 1, 1999.

Text of article effective until January 01, 2014Sec. 802. COSTS OF SUIT WITH RESPECT TO CLAIMS. All costs incurred in the probate court with respect to claims are taxed as follows:(1) if allowed and approved, the guardianship estate shall pay the costs;(2) if allowed, but disapproved, the claimant shall pay the costs;(3) if rejected, but established by suit, the guardianship estate shall pay the costs;(4) if rejected, but not established by suit, the claimant shall pay the costs; or(5) in suits to establish a claim after rejection in part, if the claimant fails to recover judgment for a greater amount than was allowed or approved, the claimant shall pay all costs.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 803. CLAIMS BY GUARDIANS. (a) A claim that a guardian of the person or estate held against the ward at the time of the appointment of the guardian, or that has since accrued, shall be verified by affidavit as required in other cases and presented to the clerk of the court in which the guardianship is pending. The clerk shall enter the claim on the claim docket, after which it shall take the same course as other claims.(b) When a claim by a guardian has been filed with the court within the required time, the claim shall be entered on the claim docket and acted on by the court in the same manner as in other cases. When the claim has been acted on by the court, an appeal from the judgment of the court may be taken as in other cases.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 804. CLAIMS NOT TO BE PAID UNLESS APPROVED. Except as provided for payment at the risk of a guardian of an unauthenticated claim, a claim for money against the estate of a ward or any part of a claim may not be paid until it has been approved by the court or established by the judgment of a court of competent jurisdiction.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 805. ORDER OF PAYMENT OF CLAIMS. (a) The guardian shall pay a claim against the estate of the guardian's ward that has been allowed and approved or established by suit, as soon as practicable, in the following order, except as provided by Subsection (b) of this section:(1) expenses for the care, maintenance, and education of the ward or the ward's dependents;(2) funeral expenses of the ward and expenses of the ward's last illness, if the guardianship is kept open after the death of the ward as provided under this chapter, except that any claim against the estate of a ward that has been allowed and approved or established by suit before the death of the ward shall be paid before the funeral expenses and expenses of the last illness;(3) expenses of administration; and(4) other claims against the ward or the ward's estate.(b) If the estate is insolvent, the guardian shall give first priority to the payment of a claim relating to the administration of the guardianship. The guardian shall pay other claims against the ward's estate in the order prescribed by Subsection (a) of this section.(c) A claimant whose claim has not been paid may petition the court for determination of the claim at any time before it is barred by the applicable statute of limitations and on due proof procure an order for its allowance and payment from the estate.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 1403, Sec. 5, eff. Sept. 1, 1997.

Text of article effective until January 01, 2014Sec. 806. DEFICIENCY OF ASSETS. When there is a deficiency of assets to pay all claims of the same class, the claims in the same class shall be paid pro rata, as directed by the court, and in the order directed. A guardian may not be allowed to pay any claims, whether the estate is solvent or insolvent, except with the pro rata amount of the funds of the guardianship estate that have come to hand.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 807. GUARDIAN NOT TO PURCHASE CLAIMS. A guardian may not purchase for the guardian's own use or for any purposes whatsoever a claim against the guardianship the guardian represents. On written complaint by a person interested in the guardianship estate and satisfactory proof of violation of this provision, the court after citation and hearing shall enter its order cancelling the claim and no part of the claim shall be paid out of the guardianship. The judge may remove the guardian for a violation of this section.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 808. PROCEEDS OF SALE OF MORTGAGED PROPERTY. When a guardian has on hand the proceeds of a sale that has been made for the satisfaction of a mortgage or other lien and the proceeds, or any part of the proceeds, are not required for the payment of any debts against the estate that have a preference over the mortgage or other lien, the guardian shall pay the proceeds to a holder of the mortgage or other lien. If the guardian fails to pay the proceeds as required by this section, the holder, on proof of the mortgage or other lien, may obtain an order from the court directing the payment to be made.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 809. LIABILITY FOR NONPAYMENT OF CLAIMS. (a) If a guardian of an estate fails to pay on demand any money ordered by the court to be paid to any person, except to the state treasury, when there are funds of the guardianship estate available, the person or claimant entitled to the payment, on affidavit of the demand and failure to pay, is authorized to have execution issued against the property of the guardianship for the amount due, with interest and costs.(b) On return of the execution not satisfied, or merely on the affidavit of demand and failure to pay, the court may cite the guardian and the sureties on the bond of the guardian to show cause why the guardian or the sureties should not be held liable for the debt, interest, costs, or damages. On return of citation duly served, if good cause to the contrary is not shown, the court shall render judgment against the guardian and sureties that are cited under this subsection in favor of the holder of the claim for the unpaid amount ordered to be paid or established by suit, with interest and costs, and for damages on the amount neglected to be paid, at the rate of five percent per month for each month or fraction of a month that the payment was neglected to be paid after demand was made for payment. The damages may be collected in any court of competent jurisdiction.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

SUBPART H. SALESText of article effective until January 01, 2014Sec. 811. COURT MUST ORDER SALES. Except as provided by this subpart, the sale of any property of the ward may not be made without an order of court authorizing the sale. The court may order property sold for cash or on credit, at public auction or privately, as it may consider most to the advantage of the estate, except when otherwise specifically provided in this chapter.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 812. CERTAIN PERSONAL PROPERTY TO BE SOLD. (a) The guardian of an estate, after approval of inventory and appraisement, shall promptly apply for an order of the court to sell at public auction or privately, for cash or on credit not exceeding six months, all of the estate that is liable to perish, waste, or deteriorate in value or that will be an expense or disadvantage to the estate if kept. Property exempt from forced sale, a specific legacy, or personal property necessary to carry on a farm, ranch, factory, or any other business that it is thought best to operate, may not be included in a sale under this section.(b) In determining whether to order the sale of an asset under Subsection (a) of this section, the court shall consider:(1) the guardian's duty to take care of and manage the estate as a person of ordinary prudence, discretion, and intelligence would exercise in the management of the person's own affairs; and(2) whether the asset constitutes an asset that a trustee is authorized to invest under Chapter 117 or Subchapter F, Chapter 113, Property Code.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Subsec. (b) amended by Acts 2003, 78th Leg., ch. 1103, Sec. 15, eff. Jan. 1, 2004.

Text of article effective until January 01, 2014Sec. 813. SALES OF OTHER PERSONAL PROPERTY. On application by the guardian of the estate or by any interested person, the court may order the sale of any personal property of the estate not required to be sold by Section 812 of this code, including growing or harvested crops or livestock but not including exempt property, if the court finds that the sale of the property would be in the best interests of the ward or the ward's estate in order to pay expenses of the care, maintenance, and education of the ward or the ward's dependents, expenses of administration, allowances, or claims against the ward or the ward's estate, and funeral expenses of the ward and expenses of the ward's last illness, if the guardianship is kept open after the death of the ward, from the proceeds of the sale of the property. Insofar as possible, applications and orders for the sale of personal property must conform to the requirements set forth under this chapter for applications and orders for the sale of real estate.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 814. SPECIAL PROVISIONS PERTAINING TO LIVESTOCK. (a) When the guardian of an estate has in the guardian's possession any livestock that the guardian deems necessary or to the advantage of the estate to sell, the guardian may, in addition to any other method provided by law for the sale of personal property, obtain authority from the court in which the estate is pending to sell the livestock through a bonded livestock commission merchant or a bonded livestock auction commission merchant.(b) On written and sworn application by the guardian or by any person interested in the estate that describes the livestock sought to be sold and that sets out the reasons why it is deemed necessary or to the advantage of the estate that the application be granted, the court may authorize the sale. The court shall consider the application and may hear evidence for or against the application, with or without notice, as the facts warrant.(c) If the application is granted, the court shall enter its order to that effect and shall authorize delivery of the livestock to any bonded livestock commission merchant or bonded livestock auction commission merchant for sale in the regular course of business. The commission merchant shall be paid the merchant's usual and customary charges, not to exceed five percent of the sale price, for the sale of the livestock. A report of the sale, supported by a verified copy of the merchant's account of sale, shall be made promptly by the guardian to the court, but no order of confirmation by the court is required to pass title to the purchaser of the livestock.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 549, Sec. 21, eff. Sept. 1, 2003.

Text of article effective until January 01, 2014Sec. 815. SALES OF PERSONAL PROPERTY AT PUBLIC AUCTION. All sales of personal property at public auction shall be made after notice has been issued by the guardian of the estate and posted as in case of posting for original proceedings in probate, unless the court shall otherwise direct.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 816. SALES OF PERSONAL PROPERTY ON CREDIT. No more than six months' credit may be allowed when personal property is sold at public auction, based on the date of the sale. The purchaser shall be required to give his note for the amount due, with good and solvent personal security, before delivery of the property can be made to the purchaser, but security may be waived if delivery is not to be made until the note, with interest, has been paid.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 817. SALE OF MORTGAGED PROPERTY. On the filing of a written application, a creditor who holds a claim that is secured by a valid mortgage or other lien and that has been allowed and approved or established by suit may obtain from the court in which the guardianship is pending an order that the property, or so much of the property as necessary to satisfy the creditor's claim, shall be sold. On the filing of the application, the clerk shall issue citation requiring the guardian of the estate to appear and show cause why an application filed under this section should not be granted. If it appears to the court that it would be advisable to discharge the lien out of the general assets of the estate or that it be refinanced, the court may so order. Otherwise, the court shall grant the application and order that the property be sold at public or private sale, as the court considers best, as in ordinary cases of sales of real estate.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 818. SALES OF PERSONAL PROPERTY REPORTED; DECREE VESTS TITLE. All sales of personal property shall be reported to the court. The laws regulating the confirmation or disapproval of sales of real estate apply to sales of personal property, but no conveyance shall be necessary. The decree confirming the sale of personal property shall vest the right and title of the estate of the ward in the purchaser who has complied with the terms of the sale and shall be prima facie evidence that all requirements of the law in making the sale have been met. The guardian of an estate may, on request, issue a bill of sale without warranty to the purchaser as evidence of title. The expense of the bill of sale if requested is to be borne by the purchaser.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 819. SELECTION OF REAL PROPERTY SOLD FOR PAYMENT OF DEBTS. Real property of the ward that is selected to be sold for the payment of expenses or claims shall be that property that the court deems most advantageous to the guardianship to be sold.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 820. APPLICATION FOR SALE OF REAL ESTATE. An application may be made to the court for an order to sell real property of the estate when it appears necessary or advisable in order to:(1) pay expenses of administration, allowances, and claims against the ward or the ward's estate, and to pay funeral expenses of the ward and expenses of the ward's last illness, if the guardianship is kept open after the death of the ward;(2) make up the deficiency when the income of a ward's estate, the personal property of the ward's estate, and the proceeds of previous sales, are insufficient to pay for the education and maintenance of the ward or to pay debts against the estate;(3) dispose of property of the ward's estate that consists in whole or in part of an undivided interest in real estate when it is deemed in the best interests of the estate to sell the interest;(4) dispose of real estate of a ward, any part of which is nonproductive or does not produce sufficient revenue to make a fair return on the value of the real estate, when the improvement of the real estate with a view to making it productive is not deemed advantageous or advisable and it appears that the sale of the real estate and the investment of the money derived from the sale of the real estate would be in the best interests of the estate; or(5) conserve the estate of a ward by selling mineral interest or royalties on minerals in place owned by a ward.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 821. CONTENTS OF APPLICATION FOR SALE OF REAL ESTATE. An application for the sale of real estate shall be in writing, must describe the real estate or an interest in or part of the real estate sought to be sold, and shall be accompanied by an exhibit, verified by affidavit that shows fully and in detail:(1) the condition of the estate;(2) the charges and claims that have been approved or established by suit, or that have been rejected and may be established later;(3) the amount of each claim that has been approved or established by suit, or that has been rejected but may be established later;(4) the property of the estate remaining on hand liable for the payment of those claims; and(5) any other facts that show the necessity or advisability of the sale.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 823. CITATION ON APPLICATION. On the filing of an application for the sale of real estate under Section 820 of this code and exhibit, the clerk shall issue a citation to all persons interested in the guardianship that describes the land or interest or part of the land or interest sought to be sold and that informs the persons of the right under Section 824 of this code to file an opposition to the sale during the period prescribed by the court as shown in the citation, if they so elect. Service of citation shall be by posting.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2007, 80th Leg., R.S., Ch. 614, Sec. 16, eff. September 1, 2007.

Text of article effective until January 01, 2014Sec. 824. OPPOSITION TO APPLICATION. When an application for an order of sale is made, a person interested in the guardianship may, during the period provided in the citation issued under Section 823 of this code, file the person's opposition to the sale, in writing, or may make application for the sale of other property of the estate.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2007, 80th Leg., R.S., Ch. 614, Sec. 17, eff. September 1, 2007.

Text of article effective until January 01, 2014Sec. 824A. HEARING ON APPLICATION AND ANY OPPOSITION. (a) The clerk of a court in which an application for an order of sale is filed shall immediately call to the attention of the judge any opposition to the sale that is filed during the period provided in the citation issued under Section 823 of this code. The court shall hold a hearing on an application if an opposition to the sale is filed during the period provided in the citation.(b) A hearing on an application for an order of sale is not required under this section if no opposition to the application is filed during the period provided in the citation. The court, in its discretion, may determine that a hearing is necessary on the application even if no opposition was filed during that period.(c) If the court orders a hearing under Subsection (a) or (b) of this section, the court shall designate in writing a date and time for hearing the application and any opposition, together with the evidence pertaining to the application and opposition. The clerk shall issue a notice to the applicant and to each person who files an opposition to the sale, if applicable, of the date and time of the hearing.(d) The judge may, by entries on the docket, continue a hearing held under this section from time to time until the judge is satisfied concerning the application.

Added by Acts 2007, 80th Leg., R.S., Ch. 614, Sec. 18, eff. September 1, 2007.

Text of article effective until January 01, 2014Sec. 825. ORDER OF SALE. If satisfied that the sale of the property of the guardianship described in the application made under Section 820 of this code is necessary or advisable, the court shall order the sale to be made. Otherwise, the court may deny the application and, if the court deems best, may order the sale of other property the sale of which would be more advantageous to the estate. An order for the sale of real estate must specify:(1) the property to be sold, giving a description that will identify the property;(2) whether the property is to be sold at public auction or at private sale, and, if at public auction, the time and place of the sale;(3) the necessity or advisability of the sale and its purpose;(4) except in cases in which no general bond is required, that, having examined the general bond of the representative of the estate, the court finds it to be sufficient as required by law, or finds the bond to be insufficient and specifies the necessary or increased bond;(5) that the sale shall be made and the report returned in accordance with law; and(6) the terms of the sale.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2007, 80th Leg., R.S., Ch. 614, Sec. 19, eff. September 1, 2007.

Text of article effective until January 01, 2014Sec. 826. PROCEDURE WHEN GUARDIAN NEGLECTS TO APPLY FOR SALE. When the guardian of an estate neglects to apply for an order to sell sufficient property to pay the charges and claims against the estate that have been allowed and approved or established by suit, an interested person, on written application, may cause the guardian to be cited to appear and make a full exhibit of the condition of the estate, and show cause why a sale of the property should not be ordered. On hearing an application made under this section, if the court is satisfied that a sale of the property is necessary or advisable in order to satisfy the claims, it shall enter an order of sale as provided by Section 825 of this code.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 827. PERMISSIBLE TERMS OF SALE OF REAL ESTATE. (a) The real estate may be sold for cash, or for part cash and part credit, or the equity in land securing an indebtedness may be sold subject to the indebtedness, or with an assumption of the indebtedness, at public or private sale, as appears to the court to be in the best interests of the estate. When real estate is sold partly on credit, the cash payment may not be less than one-fifth of the purchase price, and the purchaser shall execute a note for the deferred payments payable in monthly, quarterly, semiannual or annual installments, of the amounts as appear to the court to be for the best interests of the guardianship, to bear interest from date at a rate of not less than four percent per annum, payable as provided in the note. Default in the payment of principal or interest, or any part of the payment when due, at the election of the holder of the note, matures the whole debt. The note shall be secured by vendor's lien retained in the deed and in the note on the property sold and shall be further secured by deed of trust on the property sold, with the usual provisions for foreclosure and sale on failure to make the payments provided in the deed and the note.(b) When an estate owning real estate by virtue of foreclosure of a vendor's lien or mortgage belonging to the estate either by judicial sale or by a foreclosure suit, by sale under deed of trust, or by acceptance of a deed in cancellation of a lien or mortgage owned by the estate, and it appears to the court that an application to redeem the property foreclosed on has been made by the former owner of the real estate to any corporation or agency created by any act of the Congress of the United States or of this state in connection with legislation for the relief of owners of mortgaged or encumbered homes, farms, ranches, or other real estate and that it would be in the best interests of the estate to own bonds of one of the above named federal or state corporations or agencies instead of the real estate, then on proper application and proof, the court may dispense with the provisions of credit sales as provided by Subsection (a) of this section, and may order reconveyance of the property to the former mortgage debtor, or former owner, reserving vendor's lien notes for the total amount of the indebtedness due or for the total amount of bonds that the corporation or agency above named is under its rules and regulations allowed to advance. On obtaining the order, it shall be proper for the guardian to endorse and assign the notes so obtained over to any one of the corporations or agencies above named in exchange for bonds of that corporation or agency.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 828. PUBLIC SALE OF REAL ESTATE. (a) Except as otherwise provided by this chapter, all public sales of real estate shall be advertised by the guardian of the estate by a notice published in the county in which the estate is pending, as provided by this chapter for publication of notices or citations. A reference in the notice shall be made to the order of sale, the time, place, and the required terms of sale, and a brief description of the property to be sold. A reference made under this section does not have to contain field notes, but if the real estate consists of rural property, the name of the original survey, the number of acres, its locality in the county, and the name by which the land is generally known must be contained in the reference.(b) All public sales of real estate shall be made at public auction to the highest bidder.(c) All public sales of real estate shall be made in the county in which the guardianship proceedings are pending, at the courthouse door of the county, or at another place in the county where sales of real estate are specifically authorized to be made, on the first Tuesday of the month after publication of notice has been completed, between the hours of 10 a.m. and 4 p.m. If deemed advisable by the court, the court may order the sale to be made in the county in which the land is located, in which event notice shall be published both in that county and in the county in which the proceedings are pending.(d) If a sale is not completed on the day advertised, the sale may be continued from day to day by making an oral public announcement of the continuance at the conclusion of the sale each day. The continued sale is to be made within the same hours as prescribed by Subsection (c) of this section. If sales are so continued, the fact shall be shown in the report of sale made to the court.(e) When a person who bids on property of a guardianship estate offered for sale at public auction fails to comply with the terms of sale, the property shall be readvertised and sold without any further order. The person who defaults shall be liable to pay to the guardian of the estate, for the benefit of the estate, 10 percent of the amount of the person's bid and any deficiency in price on the second sale. The guardian shall recover the amounts by suit in any court in the county in which the sale was made that has jurisdiction over the amount claimed.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 829. PRIVATE SALE OF REAL ESTATE. All private sales of real estate shall be made in the manner the court directs in its order of sale, and no further advertising, notice, or citation concerning the sale shall be required unless the court shall direct otherwise.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 830. SALES OF EASEMENTS AND RIGHTS OF WAY. The guardian may sell and convey easements and rights of way on, under, and over the land of a guardianship estate that is being administered under orders of a court, regardless of whether the proceeds of the sale are required for payment of charges or claims against the estate, or for other lawful purposes. The procedure for the sale is the same as provided by law for a sale of real property of wards at private sale.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 831. GUARDIAN PURCHASING PROPERTY OF THE ESTATE. (a) Except as provided by Subsection (b) or (c) of this section, the guardian of an estate may not purchase, directly or indirectly, any property of the estate sold by the guardian, or by any co-representative of a guardian.(b) A guardian may purchase property from the estate in compliance with the terms of a written executory contract signed by the ward before the ward became incapacitated, including a contract for deed, earnest money contract, buy/sell agreement, or stock purchase or redemption agreement.(c) A guardian of an estate may purchase property from the estate on the court's determination that the sale is in the best interest of the estate. In the case of an application filed by the guardian of the estate of a ward, the court shall appoint an attorney ad litem to represent the ward with respect to the sale. The court may require notice for a sale made under this subsection.(d) If a purchase is made in violation of this section, a person interested in the estate may file a written complaint with the court in which the guardianship proceedings are pending. On service of citation on the guardian and after hearing and proof, the court shall declare the sale void, set aside the sale, and order that the property be reconveyed to the estate. All costs of the sale, protest, and suit, if found necessary, shall be adjudged against the guardian.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 200, Sec. 8, eff. September 1, 2005.

Text of article effective until January 01, 2014Sec. 832. REPORT OF SALE. A sale of real property of an estate shall be reported to the court that orders the sale not later than the 30th day after the date the sale is made. A report must be in writing, sworn to, filed with the clerk, and noted on the probate docket. A report made under this section must contain:(1) the date of the order of sale;(2) a description of the property sold;(3) the time and place of sale;(4) the name of the purchaser;(5) the amount for which each parcel of property or interest in the parcel of property was sold;(6) the terms of the sale, and whether the sale was private or made at a public auction; and(7) whether the purchaser is ready to comply with the order of sale.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 833. BOND ON SALE OF REAL ESTATE. If the guardian of the estate is not required by this chapter to furnish a general bond, the court may confirm the sale if the court finds the sale is satisfactory and in accordance with law. Otherwise, before a sale of real estate is confirmed, the court shall determine whether the general bond of the guardian is sufficient to protect the estate after the proceeds of the sale are received. If the court finds the bond is sufficient, the court may confirm the sale. If the general bond is found by the court to be insufficient, the court may not confirm the sale until the general bond is increased to the amount required by the court, or an additional bond is given and approved by the court. The increase in the amount of the bond, or the additional bond, shall be equal to the amount for which the real estate is sold in addition to any additional sum the court finds necessary and sets for the protection of the estate. If the real estate sold is encumbered by a lien to secure a claim against the estate, is sold to the owner or holder of the secured claim, and is in full payment, liquidation, and satisfaction of the claim, an increased general bond or additional bond may not be required except for the amount of cash actually paid to the guardian of the estate in excess of the amount necessary to pay, liquidate, and satisfy the claim in full.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 834. ACTION OF COURT ON REPORT OF SALE. After the expiration of five days from the date a report of sale is filed under Section 832 of this code, the court shall inquire into the manner in which the sale was made, hear evidence in support of or against the report, and determine the sufficiency or insufficiency of the guardian's general bond, if any has been required and given. If the court is satisfied that the sale was for a fair price, was properly made, and conforms with the law and the court has approved any increased or additional bond that may have been found necessary to protect the estate, the court shall enter a decree confirming the sale showing conformity with other provisions of this chapter relating to the sale and authorizing the conveyance of the property to be made by the guardian of the estate on compliance by the purchaser with the terms of the sale, detailing those terms. If the court is not satisfied that the sale was for a fair price, was properly made, and conforms with the law, the court shall issue an order that sets the sale aside and order a new sale to be made, if necessary. The action of the court in confirming or disapproving a report of sale has the force and effect of a final judgment. Any person interested in the guardianship estate or in the sale has the right to have the decrees reviewed as in other final judgments in probate proceedings.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 835. DEED CONVEYS TITLE TO REAL ESTATE. When real estate is sold, the conveyance of real estate shall be by proper deed that refers to and identifies the decree of the court that confirmed the sale. The deed shall vest in the purchaser all right, title, and interest of the estate to the property and shall be prima facie evidence that the sale has met all applicable requirements of the law.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 836. DELIVERY OF DEED, VENDOR'S LIEN, AND DEED OF TRUST LIEN. After a sale is confirmed by the court and one purchaser has complied with the terms of sale, the guardian of the estate shall execute and deliver to the purchaser a proper deed conveying the property. If the sale is made partly on credit, the vendor's lien securing a purchase money note shall be expressly retained in the deed and may not be waived. Before actual delivery of the deed to the purchaser, the purchaser shall execute and deliver to the guardian of the estate a vendor's lien note, with or without personal sureties as the court has ordered and a deed of trust or mortgage on the property as further security for the payment of the note. On completion of the transaction, the guardian shall promptly file and record in the appropriate records in the county where the land is located the deed of trust or mortgage.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 837. PENALTY FOR NEGLECT. If the guardian of an estate neglects to comply with Section 836 of this code or fails to file the deed of trust securing the lien in the proper county, the guardian, after complaint and citation, may be removed. The guardian and the sureties on the bond of the guardian shall be held liable for the use of the estate and for all damages resulting from the neglect of the guardian. Damages under this section may be recovered in a court of competent jurisdiction.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

SUBPART I. HIRING AND RENTINGText of article effective until January 01, 2014Sec. 839. HIRING OR RENTING WITHOUT ORDER OF COURT. The guardian of an estate, without court order, may rent any real property of the estate or hire out any personal property of the estate for one year or less, either at public auction or privately, as may be deemed in the best interests of the estate.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 840. LIABILITY OF GUARDIAN. If property of the guardianship estate is hired or rented without court order, on the sworn complaint of any person interested in the estate, the guardian of the estate shall be required to account to the estate for the reasonable value of the hire or rent of the property to be ascertained by the court on satisfactory evidence.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 841. ORDER TO HIRE OR RENT. A guardian of an estate may file a written application with the court setting forth the property sought to be hired or rented. If the proposed rental period is one year or more, the guardian of the estate shall file a written application with the court setting forth the property sought to be hired or rented. If the court finds that it would be in the interests of the estate, the court shall grant the application and issue an order that describes the property to be hired or rented and states whether the hiring or renting shall be at public auction or privately, whether for cash or on credit, and, if on credit, the extent of the credit and the period for which the property may be rented. If the property is to be hired or rented at public auction, the court shall prescribe whether notice shall be published or posted.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 842. PROCEDURE IN CASE OF NEGLECT TO RENT PROPERTY. A person interested in a guardianship may file a written and sworn complaint in a court in which the estate is pending and cause the guardian of the estate to be cited to appear and show cause why the guardian did not hire or rent any property of the estate. The court, on hearing the complaint, shall make an order that is in the best interests of the estate.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 843. PROPERTY HIRED OR RENTED ON CREDIT. When property is hired or rented on credit, possession of the property may not be delivered until the hirer or renter has executed and delivered to the guardian of the estate a note with good personal security for the amount of the hire or rental. If the property that is hired or rented is delivered without the receipt of the security required under this section, the guardian and the sureties on the bond of the guardian shall be liable for the full amount of the hire or rental. This section does not apply to a hire or rental that is paid in installments in advance of the period of time to which they relate.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 844. PROPERTY HIRED OR RENTED RETURNED IN GOOD CONDITION. All property that is hired or rented, with or without a court order, shall be returned to the possession of the guardianship in as good a condition, reasonable wear and tear excepted, as when the property was hired or rented. It shall be the duty and responsibility of the guardian of the estate to see that the property is returned as provided by this section, to report to the court any loss, damage, or destruction of property that is hired or rented under this chapter, and to ask for authority to take action as is necessary. If the guardian fails to act as required by this section, the guardian and the sureties on the bond of the guardian shall be liable to the guardianship for any loss or damage suffered through the fault of the guardian to act as required under this section.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 845. REPORT OF HIRING OR RENTING. (a) When any property of the guardianship estate with an appraised value of $3,000 or more has been hired or rented, the guardian of the estate, not later than the 30th day after the date of the hire or rental, shall file with the court a sworn and written report that states:(1) the property involved and its appraised value;(2) the date of hiring or renting, and whether at public auction or privately;(3) the name of the person who hired or rented the property;(4) the amount of the hiring or rental; and(5) whether the hiring or rental was for cash or on credit, and, if on credit, the length of time, the terms, and the security taken for the hiring or rental.(b) When the value of the property involved is less than $3,000, the hiring or renting of the property may be reported in the next annual or final account that is to be filed as required by law.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 846. COURT ACTION ON REPORT. After five days from the time the report of the hiring or rental is filed, the court shall examine the report and shall approve and confirm the hiring or rental by court order if the court finds the hire or rental just and reasonable. If the court disapproves the hiring or rental, the guardianship may not be bound and the court may order another offering of the property for hire or rent in the same manner and subject to the same rules provided in this chapter for property for hire or rent. If the report has been approved by the court and it later appears that, due to the fault of the guardian of the estate, the property has not been hired or rented for its reasonable value, the court shall cause the guardian of the estate and the sureties on the bond of the guardian to appear and show cause why the reasonable value of the hire or rental of the property should not be adjudged against the guardian or sureties.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

SUBPART J. MINERAL LEASES, POOLING OR UNITIZATION AGREEMENTS, AND OTHER MATTERS RELATING TO MINERAL PROPERTIESText of article effective until January 01, 2014Sec. 847. MINERAL LEASES AFTER PUBLIC NOTICE. (a) In this subpart:(1) "Land" or "interest in land" includes minerals or any interest in any of the minerals in place.(2) "Mineral development" includes exploration, by geophysical or by any other means, drilling, mining, developing, and operating, and producing and saving oil, other liquid hydrocarbons, gas (including all liquid hydrocarbons in the gaseous phase in the reservoir), gaseous elements, sulphur, metals, and all other minerals, solid or otherwise.(3) "Property" includes land, minerals in place, whether solid, liquid, or gaseous, as well as an interest of any kind in the property, including royalty, owned by the estate.(b) A guardian acting solely under an order of a court, may be authorized by the court in which the guardianship proceeding is pending to make, execute, and deliver leases, with or without unitization clauses or pooling provisions, that provide for the exploration for, and development and production of, oil, other liquid hydrocarbons, gas (including all liquid hydrocarbons in the gaseous phase), metals, and other solid minerals, and other minerals, or any of those minerals in place, belonging to the estate.(c) All leases authorized by Subsection (b) of this section, with or without pooling provisions or unitization clauses, shall be made and entered into pursuant to and in conformity with Subsections (d)-(m) of this section.(d) The guardian of the estate shall file a written application with the court seeking authority to lease property of the estate for mineral exploration and development, with or without pooling provisions or unitization clauses. The name of any proposed lessee or the terms, provisions, or form of any desired lease do not need to be set out or suggested in the application. The application shall:(1) describe the property fully enough by reference to the amount of acreage, the survey name or number, abstract number, or other description that adequately identifies the property and its location in the county in which the property is located;(2) specify the interest thought to be owned by the estate if less than the whole, but asking for authority to include all interest owned by the estate if that is the intention; and(3) set out the reasons why the particular property of the estate should be leased.(e) When an application to lease is filed, under this section, the county clerk shall immediately call the filing of the application to the attention of the court. The judge shall promptly make and enter a brief order designating the time and place for the hearing of the application. If the hearing does not take place at the time originally designated by the court or by timely order of continuance duly entered, the hearing shall be automatically continued without further notice to the same hour or time the following day, except Sundays and holidays on which the county courthouse is officially closed to business, and from day to day until the application is finally acted on and disposed of by order of the court. No notice of the automatic continuance shall be required.(f) The guardian shall give written notice directed to all persons interested in the estate of the time designated by the judge for the hearing on the application to lease. The notice must be dated, state the date on which the application was filed, describe briefly the property sought to be leased, specify the fractional interest sought to be leased if less than the entire interest in the tract identified, and state the time and place designated by the judge for the hearing. Exclusive of the date of notice and of the date set for hearing, the guardian shall give at least 10 days' notice by publishing in one issue of a newspaper of general circulation in the county in which the proceeding is pending or by posting if there is no newspaper in the county. Posting under this section may be done at the guardian's instance. The date of notice when published shall be the date the newspaper bears.(g) A court order authorizing any acts to be performed pursuant to the application is null and void in the absence of:(1) a written order originally designating a time and place for hearing;(2) a notice issued by the guardian of the estate in compliance with the order; and(3) proof of publication or posting of the notice as required.(h) At the time and place designated for the hearing, or at any time to which the hearing has been continued as provided by this section, the judge shall hear the application and require proof as to the necessity or advisability of leasing for mineral development the property described in the application and in the notice. If the judge is satisfied that the application is in due form, that notice has been duly given in the manner and for the time required by law, that the proof of necessity or advisability of leasing is sufficient, and that the application should be granted, the judge shall enter an order so finding and authorizing the making of one or more leases, with or without pooling provisions or unitization clauses (with or without cash consideration if deemed by the court to be in the best interest of the estate) that affects and covers the property or portions of the property described in the application. The order that authorizes the leasing must also set out the following mandatory contents:(1) the name of the lessee;(2) the actual cash consideration, if any, to be paid by the lessee;(3) a finding that the guardian is exempt by law from giving bond if that is a fact, and if the guardian is required to give a bond, then a finding as to whether or not the guardian's general bond on file is sufficient to protect the personal property on hand, inclusive of any cash bonus to be paid; but if the court finds the general bond is insufficient to meet these requirements, the order shall show the amount of increased or additional bond required to cover the deficiency;(4) a complete exhibit copy, either written or printed, of each lease authorized to be made, either set out in, attached to, incorporated by reference in, or made a part of the order.(i) An exhibit copy must show the name of the lessee, the date of the lease, an adequate description of the property being leased, the delay rental, if any, to be paid to defer commencement of operations, and all other terms and provisions authorized. If no date of the lease appears in the exhibit copy or in the court's order, then the date of the court's order is considered for all purposes as the date of the authorized lease. If the name and address of a depository bank for receiving rental is not shown in the exhibit copy, the name or address of the depository bank may be inserted or caused to be inserted in the lease by the estate's guardian at the time of its execution or at any other time agreeable to the lessee, his successors, or assigns.(j) On the hearing of an application for authority to lease, if the court grants the authority to lease, the guardian of the estate is fully authorized to make, not later than the 30th day after the date of the judge's order, unless an extension is granted by the court on a sworn application showing good cause, the lease as evidenced by the true exhibit copies in accordance with the order. Unless the guardian is not required to give a general bond, a lease for which a cash consideration is required, though ordered, executed, and delivered, is not valid unless the order authorizing the lease actually makes a finding with respect to the general bond. If the general bond has been found insufficient, the lease is not valid until the bond has been increased or an additional bond given with the sureties required by law as required by the court order, has been approved by the judge, and has been filed with the clerk of the court in which the proceeding is pending. If two or more leases on different lands are authorized by the same order, the general bond shall be increased or additional bonds given to cover all. It is not necessary for the judge to make any order confirming the leases.(k) Every lease when executed and delivered in compliance with the rules set out in this section shall be valid and binding on the property or interest owned by the estate and covered by the lease for the full duration of the term as provided in the lease and is subject only to its terms and conditions even though the primary term extends beyond the date when the estate is closed in accordance with law. In order for a lease to be valid and binding on the property or interest owned by the estate under this section, the authorized primary term in the lease may not exceed five years, subject to terms and provisions of the lease extending it beyond the primary term by paying production, by bona fide drilling or reworking operations, whether in or on the same or additional well or wells with no cessation of operations of more than 60 consecutive days before production has been restored or obtained, or by the provisions of the lease relating to a shut-in gas well.(l) As to any existing valid mineral lease executed and delivered in compliance with this chapter before September 1, 1993, a provision of the lease continuing the lease in force after its five-year primary term by a shut-in gas well is validated, unless the validity of the provision is an issue in a lawsuit pending in this state on September 1, 1993.(m) Any oil, gas, and mineral lease executed by a guardian under this chapter may be amended by an instrument that provides that a shut-in gas well on the land covered by the lease or on land pooled with all or some part of the land covered by the lease shall continue the lease in force after its five-year primary term. The instrument shall be executed by the guardian, with court approval, and on the terms and conditions as may be prescribed in the instrument.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 848. MINERAL LEASES AT PRIVATE SALE. (a) Notwithstanding the mandatory requirements for setting a time and place for hearing of an application to lease under Section 847 of this code and the issuance, service, and return of notice, the court may authorize the making of oil, gas, and mineral leases at private sale without public notice or advertising if, in the opinion of the court, sufficient facts are set out in the application to show that it would be more advantageous to the estate that a lease be made privately and without compliance with the mandatory requirements under Section 847 of this code. Leases authorized under this section may include pooling provisions or unitization clauses as in other cases.(b) At any time after the expiration of five days and before the expiration of the 10th day after the date of filing and without an order setting the time and place of hearing, the court shall hear the application to lease at a private sale. The court shall inquire into the manner in which the proposed lease has been or will be made and shall hear evidence for or against the application. If the court is satisfied that the lease has been or will be made for a fair and sufficient consideration and on fair terms and has been or will be properly made in conformity with the law, the court shall enter an order authorizing the execution of the lease without the necessity of advertising, notice, or citation. An order entered under this subsection must comply in all other respects with the requirements essential to the validity of mineral leases set out in this chapter as if advertising or notice were required. An order that confirms a lease made at a private sale does not need to be issued. A lease made at a private sale is not valid until the increased or additional bond required by the court, if any, has been approved by the court and filed with the clerk of the court.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 849. POOLING OR UNITIZATION OF ROYALTY OR MINERALS. (a) When an existing lease on property owned by the estate does not adequately provide for pooling or unitization, the court may authorize the commitment of royalty or mineral interests in oil, liquid hydrocarbons, gas (including all liquid hydrocarbons in the gaseous phase in the reservoir), gaseous elements, and other minerals or any one or more of them owned by the estate being administered to agreements that provide for the operation of areas as a pool or unit for the exploration, development, and production of all those minerals, if the court finds that the pool or unit to which the agreement relates will be operated in such a manner as to protect correlative rights, or to prevent the physical or economic waste of oil, liquid hydrocarbons, gas (including all liquid hydrocarbons in the gaseous phase in the reservoir), gaseous elements, or other mineral subject thereto, and that it is in the best interests of the estate to execute the agreement. Any agreement so authorized to be executed may provide that:(1) operations incident to the drilling of or production from a well on any portion of a pool or unit are deemed for all purposes to be the conduct of operations on or production from each separately owned tract in the pool or unit;(2) any lease covering any part of the area committed to a pool or unit shall continue in force in its entirety as long as oil, gas, or other mineral subject to the agreement is produced in paying quantities from any part of the pooled or unitized area, as long as operations are conducted as provided in the lease on any part of the pooled or unitized area, or as long as there is a shut-in gas well on any part of the pooled or unitized area if the presence of the shut-in gas well is a ground for continuation of the lease on the terms of the lease;(3) the production allocated by the agreement to each tract included in a pool or unit shall, when produced, be deemed for all purposes to have been produced from the tract by a well drilled on the tract;(4) the royalties provided for on production from any tract or portion of a tract within the pool or unit shall be paid only on that portion of the production allocated to the tract in accordance with the agreement;(5) the dry gas, before or after extraction of hydrocarbons, may be returned to a formation underlying any lands or leases committed to the agreement, and that no royalties are required to be paid on the gas so returned; and(6) gas obtained from other sources or another tract of land may be injected into a formation underlying any land or lease committed to the agreement, and that no royalties are required to be paid on the gas so injected when same is produced from the unit.(b) Pooling or unitization, when not adequately provided for by an existing lease on property owned by the estate, may be authorized by the court in which the proceeding is pending pursuant to and in conformity with Subsections (c)-(g) of this section. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 17 (c) The guardian of the estate shall file with the county clerk of the county in which the guardianship proceeding is pending the guardian's written application for authority to enter into a pooling or unitization agreement supplementing, amending, or otherwise relating to, any existing lease covering property owned by the estate, or to commit royalties or other interest in minerals, whether subject to lease or not, to a pooling or unitization agreement. The application must also describe the property sufficiently as required in the original application to lease, describe briefly the lease to which the interest of the estate is subject, and set out the reasons the proposed agreement concerning the property should be made. A true copy of the proposed agreement shall be attached to the application and by reference made a part of the application, but the agreement may not be recorded in the judge's guardianship docket. The clerk shall immediately, after the application is filed, call it to the attention of the judge.(d) Notice of the filing of the application by advertising, citation, or otherwise is not required.(e) The judge may hold a hearing on the application at a time that is agreeable to the parties to the proposed agreement. The judge shall hear proof and be satisfied as to whether it is in the best interests of the estate that the proposed agreement be authorized. The hearing may be continued from day to day and from time to time as the court finds to be necessary.(f) If the court finds that the pool or unit to which the agreement relates will be operated in such a manner as to protect correlative rights or to prevent the physical or economic waste of oil, liquid hydrocarbons, gas (including all liquid hydrocarbons in the gaseous phase in the reservoir), gaseous elements, or other mineral subject to the pool or unit, that it is in the best interests of the estate that the agreement be executed, and that the agreement conforms substantially with the permissible provisions of Subsection (a) of this section, the court shall enter an order setting out the findings made by the court and authorizing execution of the agreement, with or without payment of cash consideration according to the agreement. If cash consideration is to be paid for the agreement, the court shall make a finding as to the necessity of increased or additional bond as a finding is made in the making of leases on payment of the cash bonus for the lease. The agreement is not valid until the increased or additional bond required by the court, if any, has been approved by the judge and filed with the clerk. If the date is not stipulated in the agreement, the date of the court's order shall be the effective date of the agreement.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 17, eff. June 19, 2009.

Text of article effective until January 01, 2014Sec. 850. SPECIAL ANCILLARY INSTRUMENTS EXECUTED WITHOUT COURT ORDER. As to any valid mineral lease or pooling or unitization agreement, executed on behalf of the estate before September 1, 1993, pursuant to provisions, or by a former owner of land, minerals, or royalty affected by the lease, pooling, or unitization agreement, the guardian of the estate that is being administered, without further order of the court and without consideration, may execute division orders, transfer orders, instruments of correction, instruments designating depository banks for the reception of delay rentals or shut-in gas well royalty to accrue or become payable under the terms of the lease, or similar instruments pertaining to the lease or agreement and the property covered by the lease or agreement.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 851. PROCEDURE WHEN GUARDIAN OF ESTATE NEGLECTS TO APPLY FOR AUTHORITY. When the guardian of an estate neglects to apply for authority to subject property of the estate to a lease for mineral development, pooling, or unitization, or authority to commit royalty or other interest in minerals to pooling or unitization, any person interested in the estate, on written application filed with the county clerk, may cause the guardian to be cited to show cause why it is not in the best interests of the estate for the lease to be made or an agreement to be entered into. The clerk shall immediately call the filing of the application under this section to the attention of the judge of the court in which the guardianship proceeding is pending. The judge shall set a time and place for a hearing on the application. The guardian of the estate shall be cited to appear and show cause why the execution of the lease or agreement should not be ordered. On hearing and if satisfied from the proof that it would be in the best interests of the estate, the court shall enter an order requiring the guardian to file the guardian's application to subject the property of the estate to a lease for mineral development, with or without pooling or unitization provisions, or to commit royalty or other minerals to unitization, as the case may be. The procedures prescribed with respect to original application to lease or with respect to original application for authority to commit royalty or minerals to pooling or unitization shall be followed.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 852. VALIDATION OF CERTAIN LEASES AND POOLING OR UNITIZATION AGREEMENTS BASED ON PREVIOUS STATUTES. All leases on the oil, gas, or other minerals existing on September 1, 1993, belonging to the estates of minors or other incapacitated persons and all agreements with respect to the pooling or unitization of oil, gas, or other minerals or any interest in oil, gas, or other minerals with like properties of others that have been authorized by the court having venue, executed, and delivered by a guardian or other fiduciary of the estate of a minor or incapacitated person in substantial conformity to the rules set forth in statutes on execution or delivery providing for only seven days' notice in some instances and for a brief order designating a time and place for hearing, are validated insofar as the period of notice or absence of an order setting a time and place for hearing is concerned, unless the length of time of the notice or the absence of the order is an issue in a lease or pooling or unitization agreement that is involved in a lawsuit pending on September 1, 1993.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

SUBPART K. PARTITION OF WARD'S ESTATE IN REALTYText of article effective until January 01, 2014Sec. 853. PARTITION OF WARD'S INTEREST IN REALTY. (a) If a ward owns an interest in real estate in common with another part owner or one or more part owners, and if, in the opinion of the guardian of the estate, it is in the best interests of the ward's estate to partition the real estate, the guardian may agree on a partition with the other part owners subject to the approval of the court in which the guardianship proceeding is pending.(b) When a guardian has reached an agreement with the other part owners on how to partition the real estate, the guardian shall file with the court an application to have the agreement approved. The application filed by the guardian under this subsection shall describe the land that is to be divided and shall state why it is in the best interests of the ward's estate to partition the real estate and shall show that the proposed partition agreement is fair and just to the ward's estate.(c) When the application required by Subsection (b) of this section is filed, the county clerk shall immediately call the filing of the application to the attention of the judge of the court in which the guardianship proceeding is pending. The judge shall designate a day to hear the application. The application must remain on file at least 10 days before any orders are made, and the judge may continue the hearing from time to time until the judge is satisfied concerning the application.(d) If the judge is satisfied that the proposed partition of the real estate is in the best interests of the ward's estate, the court shall enter an order approving the partition and directing the guardian to execute the necessary agreement for the purpose of carrying the order and partition into effect.(e) When a guardian has executed an agreement or will execute an agreement to partition any land in which the ward has an interest without court approval as provided by this section, the guardian shall file with the court in which the guardianship proceedings are pending an application for the approval and ratification of the partition agreement. The application must refer to the agreement in such a manner that the court can fully understand the nature of the partition and the land being divided. The application must state that, in the opinion of the guardian, the agreement is fair and just to the ward's estate and is in the best interests of the estate. When the application is filed, a hearing shall be held on the application as provided by Subsection (c) of this section. If the court is of the opinion that the partition is fairly made and that the partition is in the best interests of the ward's estate, the court shall enter an order ratifying and approving the partition agreement. When the partition is ratified and approved, the partition shall be effective and binding as if originally executed after a court order.(f) If the guardian of the estate of a ward is of the opinion that it is in the best interests of the ward's estate that any real estate that the ward owns in common with others should be partitioned, the guardian may bring a suit in the court in which the guardianship proceeding is pending against the other part owner or part owners for the partition of the real estate. The court, if after hearing the suit is satisfied that the necessity for the partition of the real estate exists, may enter an order partitioning the real estate to the owner of the real estate.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

SUBPART L. INVESTMENTS AND LOANS OF ESTATES OF WARDSText of article effective until January 01, 2014Sec. 854. GUARDIAN REQUIRED TO KEEP ESTATE INVESTED UNDER CERTAIN CIRCUMSTANCES. (a) The guardian of the estate is not required to invest funds that are immediately necessary for the education, support, and maintenance of the ward or others the ward supports, if any, as provided by this chapter. The guardian of the estate shall invest any other funds and assets available for investment unless the court orders otherwise under this subpart.(b) The court may, on its own motion or on written request of a person interested in the guardianship, cite the guardian to appear and show cause why the estate is not invested or not properly invested. At any time after giving notice to all parties, the court may conduct a hearing to protect the estate, except that the court may not hold a final hearing on whether the estate is properly invested until the 31st day after the date the guardian was originally cited to appear under this subsection. On the hearing of the court's motion or a request made under this section, the court shall render an order the court considers to be in the best interests of the ward.(c) The court may appoint a guardian ad litem for the limited purpose of representing the ward's best interests with respect to the investment of the ward's property at a hearing under this section.

Added by Acts 2003, 78th Leg., ch. 549, Sec. 22, eff. Sept. 1, 2003.

Text of article effective until January 01, 2014Sec. 855. STANDARD FOR MANAGEMENT AND INVESTMENTS. (a) In acquiring, investing, reinvesting, exchanging, retaining, selling, supervising, and managing a ward's estate, a guardian of the estate shall exercise the judgment and care under the circumstances then prevailing that persons of ordinary prudence, discretion, and intelligence exercise in the management of their own affairs, considering the probable income from as well as the probable increase in value and the safety of their capital. The guardian shall also consider all other relevant factors, including:(1) the anticipated costs of supporting the ward;(2) the ward's age, education, current income, ability to earn additional income, net worth, and liabilities;(3) the nature of the ward's estate; and(4) any other resources reasonably available to the ward.(a-1) In determining whether a guardian has exercised the standard of investment required by this section with respect to an investment decision, the court shall, absent fraud or gross negligence, take into consideration the investment of all the assets of the estate over which the guardian has management or control, rather than taking into consideration the prudence of only a single investment made by the guardian.(b) A guardian of the estate is considered to have exercised the standard required by this section with respect to investing the ward's estate if the guardian invests in the following:(1) bonds or other obligations of the United States;(2) tax-supported bonds of this state;(3) except as limited by Subsections (c) and (d) of this section, tax-supported bonds of a county, district, political subdivision, or incorporated city or town in this state;(4) shares or share accounts of a state savings and loan association or savings bank with its main office or a branch office in this state if the payment of the shares or share accounts is insured by the Federal Deposit Insurance Corporation;(5) the shares or share accounts of a federal savings and loan association or savings bank with its main office or a branch office in this state if the payment of the shares or share accounts is insured by the Federal Deposit Insurance Corporation;(6) collateral bonds of companies incorporated under the laws of this state, having a paid-in capital of $1,000,000 or more, when the bonds are a direct obligation of the company that issues the bonds and are specifically secured by first mortgage real estate notes or other securities pledged with a trustee; or(7) interest-bearing time deposits that may be withdrawn on or before one year after demand in a bank that does business in this state where the payment of the time deposits is insured by the Federal Deposit Insurance Corporation.(c) The bonds of a county, district, or subdivision may be purchased only if the net funded debt of the county, district, or subdivision that issues the bonds does not exceed 10 percent of the assessed value of taxable property in the county, district, or subdivision.(d) The bonds of a city or town may be purchased only if the net funded debt of the city or town does not exceed 10 percent of the assessed value of taxable property in the city or town less that part of the debt incurred for acquisition or improvement of revenue-producing utilities, the revenues of which are not pledged to support other obligations of the city or town.(e) The limitations in Subsections (c) and (d) of this section do not apply to bonds issued for road purposes in this state under Section 52, Article III, of the Texas Constitution that are supported by a tax unlimited as to rate or amount.(f) In this section, "net funded debt" means the total funded debt less sinking funds on hand.(g) The court may modify or eliminate the guardian's duty to keep the estate invested or the standard required by this section with regard to investments of estate assets on a showing by clear and convincing evidence that the modification or elimination is in the best interests of the ward and the ward's estate.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1999, 76th Leg., ch. 344, Sec. 6.007, eff. Sept. 1, 1999.

Section heading amended by Acts 2003, 78th Leg., ch. 549, Sec. 23, eff. Sept. 1, 2003; Subsecs. (a), (b) amended by Acts 2003, 78th Leg., ch. 549, Sec. 24, eff. Sept. 1, 2003; Subsecs. (a-1), (g) added by Acts 2003, 78th Leg., ch. 549, Sec. 24, eff. Sept. 1, 2003.

Text of article effective until January 01, 2014Sec. 855A. RETENTION OF ASSETS. (a) A guardian of the estate may retain without court approval until the first anniversary of the date of receipt any property received into the guardianship estate at its inception or added to the estate by gift, devise, inheritance, mutation, or increase, without regard to diversification of investments and without liability for any depreciation or loss resulting from the retention. The guardian shall care for and manage the retained assets as a person of ordinary prudence, discretion, and intelligence would in caring for and managing the person's own affairs.(b) On application and a hearing, the court may render an order authorizing the guardian to continue retaining the property after the period prescribed by Subsection (a) of this section if the retention is an element of the guardian's investment plan as provided by this subpart.

Added by Acts 2003, 78th Leg., ch. 549, Sec. 25, eff. Sept. 1, 2003.

Text of article effective until January 01, 2014Sec. 855B. PROCEDURE FOR MAKING INVESTMENTS OR RETAINING ESTATE ASSETS. (a) Not later than the 180th day after the date on which the guardian of the estate qualified as guardian or another date specified by the court, the guardian shall:(1) have estate assets invested according to Section 855(b) of this code; or(2) file a written application with the court for an order:(A) authorizing the guardian to:(i) develop and implement an investment plan for estate assets;(ii) invest in or sell securities under an investment plan developed under Subparagraph (i) of this paragraph;(iii) declare that one or more estate assets must be retained, despite being underproductive with respect to income or overall return; or(iv) loan estate funds, invest in real estate or make other investments, or purchase a life, term, or endowment insurance policy or an annuity contract; or(B) modifying or eliminating the guardian's duty to invest the estate.(a-1) The court may approve an investment plan under Subsection (a)(2) of this section without a hearing.(b) If the court determines that the action requested in the application is in the best interests of the ward and the ward's estate, the court shall render an order granting the authority requested in the application or an order modifying or eliminating the guardian's duty to keep the estate invested. An order under this subsection must state in reasonably specific terms:(1) the nature of the investment, investment plan, or other action requested in the application and authorized by the court, including, if applicable, the authority to invest in and sell securities in accordance with the objectives of the investment plan;(2) when an investment must be reviewed and reconsidered by the guardian; and(3) whether the guardian must report the guardian's review and recommendations to the court.(c) The fact that an account or other asset is the subject of a specific or general gift under a ward's will, if any, or that a ward has funds, securities, or other property held with a right of survivorship does not prevent:(1) a guardian of the estate from taking possession and control of the asset or closing the account; or (2) the court from authorizing an action or modifying or eliminating a duty with respect to the possession, control, or investment of the account or other asset.(d) The procedure prescribed by this section does not apply if a different procedure is prescribed for an investment or sale by a guardian. A guardian is not required to follow the procedure prescribed by this section with respect to an investment or sale that is specifically authorized by other law.(e) A citation or notice is not necessary to invest in or sell securities under an investment plan authorized by the court under Subsection (b)(1) of this section.

Added by Acts 2003, 78th Leg., ch. 549, Sec. 25, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 200, Sec. 9, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 614, Sec. 20, eff. September 1, 2007.

Text of article effective until January 01, 2014Sec. 857. INVESTMENT IN, OR CONTINUED INVESTMENT IN, LIFE INSURANCE OR ANNUITIES. (a) In this section, "life insurance company" means a stock or mutual legal reserve life insurance company that maintains the full legal reserves required under the laws of this state and that is licensed by the State Board of Insurance to transact the business of life insurance in this state.(b) The guardian of the estate may invest in life, term, or endowment insurance policies, or in annuity contracts, or both, issued by a life insurance company or administered by the Veterans Administration, subject to conditions and limitations in this section.(c) The guardian shall first apply to the court for an order that authorizes the guardian to make the investment. The application filed under this subsection must include a report that shows:(1) in detail the financial condition of the estate at the time the application is made;(2) the name and address of the life insurance company from which the policy or annuity contract is to be purchased and that the company is licensed by the State Board of Insurance to transact that business in this state on the date the application is filed, or that the policy or contract is administered by the Veterans Administration;(3) a statement of the face amount and plan of the policy of insurance sought to be purchased and of the amount, frequency, and duration of the annuity payments to be provided by the annuity contract sought to be purchased;(4) a statement of the amount, frequency, and duration of the premiums required by the policy or annuity contract; and(5) a statement of the cash value of the policy or annuity contract at its anniversary nearest the 21st birthday of the ward, assuming that all premiums to the anniversary are paid and that there is no indebtedness against the policy or contract incurred in accordance with its terms.(d) An insurance policy must be issued on the life of the ward, or the father, mother, spouse, child, brother, sister, grandfather, or grandmother of the ward or a person in whose life the ward may have an insurable interest.(e) Only the ward, the ward's estate, or the father, mother, spouse, child, brother, sister, grandfather, or grandmother of the ward may be a beneficiary of the insurance policy and of the death benefit of the annuity contract, and the ward must be the annuitant in the annuity contract.(f) The control of the policy or the annuity contract and of the incidents of ownership in the policy or annuity contract is vested in the guardian during the life and disability of the ward.(g) The policy or annuity contract may not be amended or changed during the life and disability of the ward except on application to and order of the court.(h) If a life, term, or endowment insurance policy or a contract of annuity is owned by the ward when a proceeding for the appointment of a guardian is begun, and it is made to appear that the company issuing the policy or contract of annuity is a life insurance company as defined by this section or the policy or contract is administered by the Veterans Administration, the policy or contract may be continued in full force and effect. All future premiums may be paid out of surplus funds of the ward's estate. The guardian shall apply to the court for an order to continue the policy or contract, or both, according to the existing terms of the policy or contract or to modify the policy or contract to fit any new developments affecting the welfare of the ward. Before any application filed under this subsection is granted, the guardian shall file a report in the court that shows in detail the financial condition of the ward's estate at the time the application is filed.(i) The court, if satisfied by the application and the evidence adduced at the hearing that it is in the interests of the ward to grant the application, shall enter an order granting the application.(j) A right, benefit, or interest that accrues under an insurance or annuity contract that comes under the provisions of this section shall become the exclusive property of the ward when the ward's disability is terminated.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 549, Sec. 26, eff. Sept. 1, 2003.

Text of article effective until January 01, 2014Sec. 858. LOANS AND SECURITY FOR LOANS. (a) If, at any time, the guardian of the estate has on hand money belonging to the ward in an amount that provides a return that is more than is necessary for the education, support, and maintenance of the ward and others the ward supports, if applicable, the guardian may lend the money for a reasonable rate of interest. The guardian shall take the note of the borrower for the money that is loaned, secured by a mortgage with a power of sale on unencumbered real estate located in this state worth at least twice the amount of the note, or by collateral notes secured by vendor's lien notes, as collateral, or the guardian may purchase vendor's lien notes if at least one-half has been paid in cash or its equivalent on the land for which the notes were given.(b) A guardian of the estate is considered to have obtained a reasonable rate of interest for a loan for purposes of Subsection (a) of this section if the rate of interest is at least equal to 120 percent of the applicable short-term, midterm, or long-term interest rate under Section 7520, Internal Revenue Code of 1986, as amended, for the month during which the loan was made.(c) Except as provided by this subsection, a guardian of the estate who loans estate money with the court's approval on security approved by the court is not personally liable if the borrower is unable to repay the money and the security fails. If the guardian committed fraud or was negligent in making or managing the loan, including in collecting on the loan, the guardian and the guardian's surety are liable for the loss sustained by the guardianship estate as a result of the fraud or negligence.(d) Except as provided by Subsection (e) of this section, a guardian of the estate who lends estate money may not pay or transfer any money to consummate the loan until the guardian:(1) submits to an attorney for examination all bonds, notes, mortgages, abstracts, and other documents relating to the loan; and(2) receives a written opinion from the attorney stating that the documents under Subdivision (1) of this subsection are regular and that the title to relevant bonds, notes, or real estate is clear.(e) A guardian of the estate may obtain a mortgagee's title insurance policy on any real estate loan in lieu of an abstract and attorney's opinion under Subsection (d) of this section.(f) The borrower shall pay attorney's fees for any legal services required by this section.(g) Not later than the 30th day after the date the guardian of the estate loans money from the estate, the guardian shall file with the court a written report, accompanied by an affidavit, stating fully the facts related to the loan. This subsection does not apply to a loan made in accordance with a court order.(h) This section does not apply to an investment in a debenture, bond, or other publicly traded debt security.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 549, Sec. 27, eff. Sept. 1, 2003.

Text of article effective until January 01, 2014Sec. 860. GUARDIAN'S INVESTMENTS IN REAL ESTATE. (a) The guardian of the estate may invest estate assets in real estate if:(1) the guardian believes that the investment is in the best interests of the ward;(2) there are on hand sufficient additional assets to provide a return sufficient to provide for:(A) the education, support, and maintenance of the ward and others the ward supports, if applicable; and(B) the maintenance, insurance, and taxes on the real estate in which the guardian wishes to invest;(3) the guardian files a written application with the court requesting a court order authorizing the guardian to make the desired investment and stating the reasons why the guardian is of the opinion that the investment would be for the benefit of the ward; and(4) the court renders an order authorizing the investment as provided by this section.(b) When an application is filed by the guardian under this section, the judge's attention shall be called to the application, and the judge shall make investigation as necessary to obtain all the facts concerning the investment. The judge may not render an opinion or make an order on the application until 10 days from the date of the filing of the application have expired. On the hearing of the application, if the court is satisfied that the investment benefits the ward, the court shall issue an order that authorizes the guardian to make the investment. The order shall specify the investment to be made and contain other directions the court thinks are advisable.(c) When a contract is made for the investment of money in real estate under court order, the guardian shall report the contract in writing to the courts. The court shall inquire fully into the contract. If satisfied that the investment will benefit the estate of the ward and that the title of the real estate is valid and unencumbered, the court may approve the contract and authorize the guardian to pay over the money in performance of the contract. The guardian may not pay any money on the contract until the contract is approved by court order to that effect.(d) When the money of the ward has been invested in real estate, the title to the real estate shall be made to the ward. The guardian shall inventory, appraise, manage, and account for the real estate as other real estate of the ward.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Subsec. (a) amended by Acts 2003, 78th Leg., ch. 549, Sec. 28, eff. Sept. 1, 2003.

Text of article effective until January 01, 2014Sec. 861. OPINION OF ATTORNEY WITH RESPECT TO LOANS. When the guardian of the estate of a ward lends the money of the ward, the guardian may not pay over or transfer any money in consummation of the loan until the guardian has submitted to a reputable attorney for examination all bonds, notes, mortgages, documents, abstracts, and other papers pertaining to the loan and the guardian has received a written opinion from the attorney that all papers pertaining to the loan are regular and that the title to the bonds, notes, or real estate is good. The attorney's fee shall be paid by the borrower. The guardian may obtain a mortgagee's title insurance policy on any real estate loan instead of an abstract and attorney's opinion.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 55, eff. Sept. 1, 1995.

Text of article effective until January 01, 2014Sec. 862. REPORT OF LOANS. Not later than the 30th day after the date money belonging to a ward's estate is lent, the guardian of the ward's estate shall report to the court in writing, verified by affidavit, stating fully the facts of the loan, unless the loan was made pursuant to a court order.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 56, eff. Sept. 1, 1995.

Text of article effective until January 01, 2014Sec. 863. LIABILITY OF GUARDIAN AND GUARDIAN'S SURETY. (a) In addition to any other remedy authorized by law, if the guardian of the estate fails to invest or lend estate assets in the manner provided by this subpart, the guardian and the guardian's surety are liable for the principal and the greater of:(1) the highest legal rate of interest on the principal during the period the guardian failed to invest or lend the assets; or(2) the overall return that would have been made on the principal if the principal were invested in the manner provided by this subpart.(b) In addition to the liability under Subsection (a) of this section, the guardian and the guardian's surety are liable for attorney's fees, litigation expenses, and costs related to a proceeding brought to enforce this section.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 2003, 78th Leg., ch. 549, Sec. 29, eff. Sept. 1, 2003.

SUBPART M. TAX MOTIVATED AND CHARITABLE GIFTSText of article effective until January 01, 2014Sec. 865. POWER TO MAKE TAX-MOTIVATED GIFTS. (a) On application of the guardian of the estate or any interested party and after the posting of notice, the court, after hearing, may enter an order that authorizes the guardian to apply the principal or income of the ward's estate that is not required for the support of the ward or the ward's family during the ward's lifetime toward the establishment of an estate plan for the purpose of minimizing income, estate, inheritance, or other taxes payable out of the ward's estate on a showing that the ward will probably remain incapacitated during the ward's lifetime. On the ward's behalf, the court may authorize the guardian to make gifts, outright or in trust, of the ward's personal property or real estate to or for the benefit of:(1) an organization to which charitable contributions may be made under the Internal Revenue Code and in which it is shown the ward would reasonably have an interest;(2) the ward's spouse, descendant, or other person related to the ward by blood or marriage who are identifiable at the time of the order;(3) a devisee under the ward's last validly executed will, trust, or other beneficial instrument if the instrument exists; and(4) a person serving as guardian of the ward if the person is eligible under either Subdivision (2) or (3) of this subsection.(b) The person making an application to the court under this section shall outline the proposed estate plan and set forth all the benefits that are to be derived from the estate plan. The application must indicate that the planned disposition is consistent with the ward's intentions if the ward's intentions can be ascertained. If the ward's intentions cannot be ascertained, the ward will be presumed to favor reduction in the incidence of the various forms of taxation and the partial distribution of the ward's estate as provided by this section.(c) The court may appoint a guardian ad litem for the ward or any interested party at any stage of the proceedings if it is deemed advisable for the protection of the ward or the interested party.(d) A subsequent modification of an approved plan may be made by similar application to the court.(e) A person who makes an application to the court under this section shall mail notice of the application by certified mail to:(1) all devisees under a will, trust, or other beneficial instrument relating to the ward's estate;(2) the ward's spouse;(3) the ward's dependents; and(4) any other person as directed by the court.(f) In an order entered under Subsection (a) of this section, the court may authorize the guardian to make gifts as provided by Subsection (a) of this section on an annual or other periodic basis without subsequent application to or order of the court if the court finds it to be in the best interest of the ward and the ward's estate. The court, on the court's own motion or on the motion of a person interested in the welfare of the ward, may modify or set aside an order entered under this subsection if the court finds that the ward's financial condition has changed in such a manner that authorizing the guardian to make gifts of the estate on a continuing basis is no longer in the best interest of the ward and the ward's estate.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 77, Sec. 9, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 256, Sec. 1, eff. September 1, 2005.

Text of article effective until January 01, 2014Sec. 865A. INSPECTION OF CERTAIN INSTRUMENT FOR ESTATE PLANNING PURPOSES. (a) On the filing of an application under Section 865 of this code, the guardian of the ward's estate may apply to the court for an order to seek an in camera inspection of a true copy of a will, codicil, trust, or other estate planning instrument of the ward as a means of obtaining access to the instrument for purposes of establishing an estate plan under Section 865 of this code.(b) An application filed under this section must:(1) be sworn to by the guardian;(2) list all of the instruments requested for inspection; and(3) state one or more reasons supporting the necessity to inspect each requested instrument for the purpose described by Subsection (a) of this section.(c) A person who files an application under this section shall send a copy of the application to:(1) each person who has custody of an instrument listed in the application;(2) the ward's spouse;(3) the ward's dependents;(4) all devisees under a will, trust, or other beneficial instrument relating to the ward's estate; and(5) any other person as directed by the court.(d) Notice required by Subsection (c) of this section must be delivered by certified mail to a person described by Subsection (c)(2), (3), (4), or (5) of this section and by registered or certified mail to a person described by Subsection (c)(1) of this section. After the 10th day after the date on which the applicant complies with the notice requirement, the applicant may request that a hearing be held on the application. Notice of the date, time, and place of the hearing must be given by the applicant to each person described by Subsection (c)(1) of this section when the court sets a date for a hearing on the application.(e) After the conclusion of a hearing on the application and on a finding that there is good cause for an in camera inspection of a requested instrument, the court shall direct the person that has custody of the requested will, codicil, trust, or other estate planning instrument to deliver a true copy of the instrument to the court for in camera inspection only. After conducting an in camera review of the instrument, the court, if good cause exists, shall release all or part of the instrument to the applicant only for the purpose described by Subsection (a) of this section.(f) The court may appoint a guardian ad litem for the ward or an interested party at any stage of the proceedings if it is considered advisable for the protection of the ward or the interested party.(g) An attorney does not violate the attorney-client privilege solely by complying with a court order to release an instrument subject to this section. Notwithstanding Section 22.004, Government Code, the supreme court may not amend or adopt rules in conflict with this subsection.

Added by Acts 2001, 77th Leg., ch. 217, Sec. 16, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 866. CONTRIBUTIONS. (a) The guardian of the estate may at any time file the guardian's sworn application in writing with the county clerk requesting an order from the court in which the guardianship is pending authorizing the guardian to contribute from the income of the ward's estate a specific amount of money as stated in the application, to one or more:(1) designated corporations, trusts, or community chests, funds, or foundations, organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes; or(2) designated nonprofit federal, state, county, or municipal projects operated exclusively for public health or welfare.(b) When an application is filed under this section, the county clerk shall immediately call the filing of the application to the attention of the judge of the court. The judge, by written order filed with the clerk, shall designate a day to hear the application. The application shall remain on file at least 10 days before the hearing is held. The judge may postpone or continue the hearing from time to time until the judge is satisfied concerning the application.(c) On the conclusion of a hearing under this section, the court may enter an order authorizing the guardian to make a contribution from the income of the ward's estate to a particular donee designated in the application and order if the court is satisfied and finds from the evidence that:(1) the amount of the proposed contribution stated in the application will probably not exceed 20 percent of the net income of the ward's estate for the current calendar year;(2) the net income of the ward's estate for the current calendar year exceeds, or probably will exceed, $25,000;(3) the full amount of the contribution, if made, will probably be deductible from the ward's gross income in determining the net income of the ward under applicable federal income tax laws and rules;(4) the condition of the ward's estate justifies a contribution in the proposed amount; and(5) the proposed contribution is reasonable in amount and is for a worthy cause.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

SUBPART N. MANAGEMENT TRUSTSText of article effective until January 01, 2014Sec. 867. CREATION OF MANAGEMENT TRUST. (a) In this section, "financial institution" means a financial institution, as defined by Section 201.101, Finance Code, that has trust powers and exists and does business under the laws of this or another state or the United States.(a-1) The following persons may apply for the creation of a trust under this section:(1) the guardian of the estate of a ward;(2) the guardian of the person of a ward;(3) the guardian of both the person of and estate of a ward;(4) an attorney ad litem or guardian ad litem appointed to represent a ward or the ward's interests;(5) a person interested in the welfare of an alleged incapacitated person who does not have a guardian of the estate; or(6) an attorney ad litem or guardian ad litem appointed to represent an alleged incapacitated person who does not have a guardian or that person's interests.(b) On application by an appropriate person as provided by Subsection (a-1) of this section, the court with jurisdiction over the guardianship may enter an order that creates for the ward's benefit a trust for the management of guardianship funds if the court finds that the creation of the trust is in the ward's best interests. (b-1) On application by an appropriate person as provided by Subsection (a-1) of this section and regardless of whether an application for guardianship has been filed on the alleged incapacitated person's behalf, a proper court exercising probate jurisdiction may enter an order that creates a trust for the management of the estate of an alleged incapacitated person who does not have a guardian if the court, after a hearing, finds that:(1) the person is an incapacitated person; and(2) the creation of the trust is in the incapacitated person's best interests.(b-2) If a proceeding for the appointment of a guardian for an alleged incapacitated person is pending, an application for the creation of a trust for the alleged incapacitated person under Subsection (b-1) of this section must be filed in the same court in which the guardianship proceeding is pending. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 8 (b-3) The court shall conduct a hearing to determine incapacity under Subsection (b-1) of this section using the same procedures and evidentiary standards as required in a hearing for the appointment of a guardian for a proposed ward. The court shall appoint an attorney ad litem and, if necessary, may appoint a guardian ad litem, to represent the interests of the alleged incapacitated person in the proceeding.(b-4) If, after a hearing, the court finds that a person for whom an application is filed under Subsection (b-1) of this section is an incapacitated person but that it is not in the incapacitated person's best interests to have the court create a management trust for the person's estate, the court may appoint a guardian of the person or estate, or both, for the incapacitated person without the necessity of instituting a separate proceeding for that purpose.(b-5) Except as provided by Subsections (c) and (d) of this section, the court shall appoint a financial institution to serve as trustee of a trust created under this section.(c) Subject to Subsection (d) of this section, if the court finds that it is in the ward's or incapacitated person's best interests, the court may appoint a person or entity that meets the requirements of Subsection (e) of this section to serve as trustee of the trust instead of appointing a financial institution to serve in that capacity.(d) If the value of the trust's principal is more than $150,000, the court may appoint a person or entity other than a financial institution in accordance with Subsection (c) of this section to serve as trustee of the trust only if the court, in addition to the finding required by that subsection, finds that the applicant for the creation of the trust, after the exercise of due diligence, has been unable to find a financial institution in the geographic area willing to serve as trustee.(e) The following are eligible for appointment as trustee under Subsection (c) or (d) of this section:(1) an individual, including an individual who is certified as a private professional guardian;(2) a nonprofit corporation qualified to serve as a guardian; and(3) a guardianship program.(f) If a trust is created for a ward, the order shall direct a person holding property belonging to the ward or to which the ward is entitled to deliver all or part of the property to a person or corporate fiduciary appointed by the court as trustee of the trust. If a trust is created for an incapacitated person who does not have a guardian, the order shall direct a person holding property belonging to the incapacitated person or to which the incapacitated person is entitled to deliver all or part of the property to the corporate fiduciary or other person appointed as trustee of the trust. The order shall include terms, conditions, and limitations placed on the trust. The court shall maintain the trust under the same cause number as the guardianship proceeding, if applicable.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 57, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1375, Sec. 1, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 994, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1238, Sec. 1, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 281, Sec. 1, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 8, eff. September 1, 2009.

Text of article effective until January 01, 2014Sec. 867A. VENUE. If a proceeding for the appointment of a guardian for the alleged incapacitated person is not pending on the date the application is filed, venue for a proceeding to create a trust for an alleged incapacitated person under Section 867(b-1) of this code must be determined in the same manner as venue for a proceeding for the appointment of a guardian is determined under Section 610 of this code.

Added by Acts 2005, 79th Leg., Ch. 1238, Sec. 2, eff. September 1, 2005.

Text of article effective until January 01, 2014Sec. 868. TERMS OF MANAGEMENT TRUST. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 9 (a) Except as provided by Subsection (d) of this section, a trust created under Section 867 of this code must provide that:(1) the ward or incapacitated person is the sole beneficiary of the trust;(2) the trustee may disburse an amount of the trust's principal or income as the trustee determines is necessary to expend for the health, education, support, or maintenance of the ward or incapacitated person;(3) the income of the trust that the trustee does not disburse under Subdivision (2) of this subsection must be added to the principal of the trust;(4) if the trustee is a corporate fiduciary, the trustee serves without giving a bond; and(5) the trustee, subject to the court's approval, is entitled to receive reasonable compensation for services that the trustee provided to the ward or incapacitated person as the ward's or incapacitated person's trustee that is:(A) to be paid from the trust's income, principal, or both; and(B) determined, paid, reduced, and eliminated in the same manner as compensation of a guardian of an estate under Section 665 of this code.(b) The trust may provide that a trustee make a distribution, payment, use, or application of trust funds for the health, education, support, or maintenance of the ward or incapacitated person or of another person whom the ward or incapacitated person is legally obligated to support, as necessary and without the intervention of a guardian or other representative of the ward or of a representative of the incapacitated person, to:(1) the ward's guardian;(2) a person who has physical custody of the ward or incapacitated person or another person whom the ward or incapacitated person is legally obligated to support; or(3) a person providing a good or service to the ward or incapacitated person or another person whom the ward or incapacitated person is legally obligated to support.(c) A provision in a trust created under Section 867 that relieves a trustee from a duty, responsibility, or liability imposed by this subpart or Subtitle B, Title 9, Property Code, is enforceable only if:(1) the provision is limited to specific facts and circumstances unique to the property of that trust and is not applicable generally to the trust; and(2) the court creating or modifying the trust makes a specific finding that there is clear and convincing evidence that the inclusion of the provision is in the best interests of the beneficiary of the trust.(d) When creating or modifying a trust, the court may omit or modify terms required by Subsection (a)(1) or (2) of this section only if the court determines that the omission or modification:(1) is necessary and appropriate for the ward or incapacitated person to be eligible to receive public benefits or assistance under a state or federal program that is not otherwise available to the ward or incapacitated person; and(2) is in the ward's or incapacitated person's best interests.(e) The court may include additional provisions in a trust created or modified under this section if the court determines an addition does not conflict with Subsection (a) and, if appropriate, Subsection (d) of this section.(f) If the trustee determines that it is in the best interest of the ward or incapacitated person, the trustee may invest funds of the trust in the Texas tomorrow fund established by Subchapter F, Chapter 54, Education Code.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 58, 59, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1375, Sec. 2, 6, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 94, Sec. 2, eff. May 17, 1999; Acts 2001, 77th Leg., ch. 994, Sec. 2, eff. Sept. 1, 2001.

Subsec. (c) added by Acts 2003, 78th Leg., ch. 1154, Sec. 4, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1238, Sec. 3, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 9, eff. September 1, 2009.

Text of article effective until January 01, 2014Sec. 868A. DISCHARGE OF GUARDIAN OF ESTATE AND CONTINUATION OF TRUST. On or at any time after the creation of a trust under this subpart, the court may discharge the guardian of the ward's estate if the court determines that the discharge is in the ward's best interests.

Added by Acts 1997, 75th Leg., ch. 1375, Sec. 3, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 549, Sec. 30, eff. Sept. 1, 2003.

Text of article effective until January 01, 2014Sec. 868B. BOND REQUIREMENT FOR CERTAIN TRUSTEES. The court shall require a person, other than a corporate fiduciary, serving as trustee to file with the county clerk a bond in an amount equal to the value of the trust's principal and projected annual income and with the conditions the court determines are necessary.

Added by Acts 2001, 77th Leg., ch. 994, Sec. 3, eff. Sept. 1, 2001.

Sec. 868C. TRANSFER OF MANAGEMENT TRUST PROPERTY TO POOLED TRUST. (a) If the court determines that it is in the ward's or incapacitated person's best interests, the court may order the transfer of all property in a management trust created under Section 867 of this code to a subaccount of a pooled trust established in accordance with Subpart I, Part 5, of this chapter. The transfer of property from the management trust to the subaccount of the pooled trust shall be treated as a continuation of the management trust and may not be treated as the establishment of a new trust for purposes of 42 U.S.C. Section 1396p(d)(4)(A) or (C) or otherwise for purposes of the ward's or incapacitated person's eligibility for medical assistance under Chapter 32, Human Resources Code.(b) The court may not allow termination of the management trust created under Section 867 of this code from which property is transferred under this section until all of the property in the management trust has been transferred to the subaccount of the pooled trust.

Added by Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 10, eff. September 1, 2009.

Text of article effective until January 01, 2014Sec. 869. TRUST AMENDMENT, MODIFICATION, OR REVOCATION. (a) The court may amend, modify, or revoke the trust at any time before the date of the trust's termination.(b) The ward or guardian of the ward's estate or the incapacitated person, as applicable, may not revoke the trust.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 1238, Sec. 4, eff. September 1, 2005.

Text of article effective until January 01, 2014Sec. 869A. SUCCESSOR TRUSTEE. The court may appoint a successor trustee if the trustee resigns, becomes ineligible, or is removed.

Added by Acts 1995, 74th Leg., ch. 1039, Sec. 60, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 994, Sec. 4, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 869B. APPLICABILITY OF TEXAS TRUST CODE. (a) A trust created under Section 867 of this code is subject to Subtitle B, Title 9, Property Code.(b) To the extent of a conflict between Subtitle B, Title 9, Property Code, and a provision of this subpart or of the trust, the provision of the subpart or trust controls.

Added by Acts 1997, 75th Leg., ch. 1375, Sec. 3, eff. Sept. 1, 1997.

Text of article effective until January 01, 2014Sec. 869C. JURISDICTION OVER TRUST MATTERS. A court that creates a trust under Section 867 of this code has the same jurisdiction to hear matters relating to the trust as the court has with respect to guardianship and other matters covered by this chapter.

Added by Acts 1997, 75th Leg., ch. 1375, Sec. 3, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 1238, Sec. 5, eff. September 1, 2005.

Text of article effective until January 01, 2014Sec. 870. TERMINATION OF TRUST. (a) If the ward or incapacitated person is a minor, the trust terminates:(1) on the death of the ward or incapacitated person or the ward's or incapacitated person's 18th birthday, whichever is earlier; or(2) on the date provided by court order which may not be later than the ward's or incapacitated person's 25th birthday. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 11 (b) If the ward or incapacitated person is not a minor, the trust terminates on the date the court determines that continuing the trust is no longer in the ward's or incapacitated person's best interests, subject to Section 868C(b) of this code, or on the death of the ward or incapacitated person.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 61, eff. Sept. 1, 1995; Amended by Acts 1997, 75th Leg., ch. 1375, Sec. 4, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 1238, Sec. 6, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 11, eff. September 1, 2009.

Text of article effective until January 01, 2014Sec. 871. ANNUAL ACCOUNTING. (a) The trustee shall prepare and file with the court an annual accounting of transactions in the trust in the same manner and form that is required of a guardian under this chapter.(b) If a trust has been created under this section for a ward, the trustee shall provide a copy of the annual account to the guardian of the ward's estate or person.(c) The annual account is subject to court review and approval in the same manner that is required of an annual account prepared by a guardian under this chapter.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2005, 79th Leg., Ch. 1238, Sec. 7, eff. September 1, 2005.

Text of article effective until January 01, 2014Sec. 872. LIABILITY. The guardian of the person or of the estate of the ward or the surety on the bond of the guardian is not liable for an act or omission of the trustee.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 62, eff. Sept. 1, 1995.

Text of article effective until January 01, 2014Sec. 873. DISTRIBUTION OF TRUST PROPERTY. Unless otherwise provided by the court, the trustee shall:(1) prepare a final account in the same form and manner that is required of a guardian under Section 749 of this code; and(2) on court approval, distribute the principal or any undistributed income of the trust:(A) to the ward or incapacitated person when the trust terminates on its own terms;(B) to the successor trustee on appointment of a successor trustee; or(C) to the representative of the deceased ward's or incapacitated person's estate on the ward's or incapacitated person's death.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 63, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 1238, Sec. 8, eff. September 1, 2005.

PART 5. SPECIAL PROCEEDINGS AND ORDERSSUBPART A. TEMPORARY GUARDIANSHIPSText of article effective until January 01, 2014Sec. 874. PRESUMPTION OF INCAPACITATION. The person for whom a temporary guardian is appointed under Section 875 of this code may not be presumed to be incapacitated.

Added by Acts 2005, 79th Leg., Ch. 200, Sec. 10, eff. September 1, 2005.

Text of article effective until January 01, 2014Sec. 875. TEMPORARY GUARDIAN--PROCEDURE. (a) If a court is presented with substantial evidence that a person may be a minor or other incapacitated person, and the court has probable cause to believe that the person or person's estate, or both, requires the immediate appointment of a guardian, the court shall appoint a temporary guardian with limited powers as the circumstances of the case require.(b) The person retains all rights and powers that are not specifically granted to the person's temporary guardian by court order.(c) A sworn, written application for the appointment of a temporary guardian shall be filed before the court appoints a temporary guardian. The application must state:(1) the name and address of the person who is the subject of the guardianship proceeding;(2) the danger to the person or property alleged to be imminent;(3) the type of appointment and the particular protection and assistance being requested;(4) the facts and reasons supporting the allegations and requests;(5) the name, address, and qualification of the proposed temporary guardian;(6) the name, address, and interest of the applicant; and(7) if applicable, that the proposed temporary guardian is a private professional guardian who is certified under Subchapter C, Chapter 111, Government Code, and has complied with the requirements of Section 697 of this code.(d) On the filing of an application for temporary guardianship, the court shall appoint an attorney to represent the proposed ward in all guardianship proceedings in which independent counsel has not been retained by or on behalf of the proposed ward.(e) On the filing of an application for temporary guardianship, the clerk shall issue notice that shall be served on the respondent, the respondent's appointed attorney, and the proposed temporary guardian named in the application, if that person is not the applicant. The notice must describe the rights of the parties and the date, time, place, purpose, and possible consequences of a hearing on the application. A copy of the application must be attached to the notice.(f)(1) A hearing shall be held not later than the 10th day after the date of the filing of the application for temporary guardianship unless the hearing date is postponed as provided by Subdivision (2) of this subsection. At a hearing under this section, the respondent has the right to:(A) receive prior notice;(B) have representation by counsel;(C) be present;(D) present evidence and confront and cross-examine witnesses; and(E) a closed hearing if requested by the respondent or the respondent's attorney.(2) The respondent or the respondent's attorney may consent to postpone the hearing on the application for temporary guardianship for a period not to exceed 30 days after the date of the filing of the application.(3) Every application for temporary guardianship takes precedence over all matters except older matters of the same character.(4) Immediately after an application for temporary guardianship is filed, the court shall issue an order that sets a certain date for hearing on the application for temporary guardianship.(5) On one day's notice to the party who filed the application for temporary guardianship, the respondent or the respondent's attorney may appear and move for the dismissal of the application for temporary guardianship. If a motion is made for dismissal of the application for temporary guardianship, the court shall hear and determine the motion as expeditiously as the ends of justice require.(6) If the applicant is not the proposed temporary guardian, a temporary guardianship may not be granted before a hearing on the application required by Subdivision (1) of this subsection unless the proposed temporary guardian appears in court.(g) If at the conclusion of the hearing required by Subsection (f)(1) of this section the court determines that the applicant has established that there is substantial evidence that the person is a minor or other incapacitated person, that there is imminent danger that the physical health or safety of the respondent will be seriously impaired, or that the respondent's estate will be seriously damaged or dissipated unless immediate action is taken, the court shall appoint a temporary guardian by written order. The court shall assign to the temporary guardian only those powers and duties that are necessary to protect the respondent against the imminent danger shown. The court shall set bond according to Subpart B, Part 3, of this chapter. The reasons for the temporary guardianship and the powers and duties of the temporary guardian must be described in the order of appointment.(h) Except as provided by Subsection (k) of this section, a temporary guardianship may not remain in effect for more than 60 days.(i) If the court appoints a temporary guardian after the hearing required by Subsection (f)(1) of this section, all court costs, including attorney's fees, may be assessed as provided in Section 665A, 665B, or 669 of this code.(j) The court may not customarily or ordinarily appoint the Department of Aging and Disability Services as a temporary guardian under this section. The appointment of the department as a temporary guardian under this section should be made only as a last resort. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 12 (k) If an application for a temporary guardianship, for the conversion of a temporary guardianship to a permanent guardianship, or for a permanent guardianship is challenged or contested, the court, on the court's own motion or on the motion of any interested party, may appoint a temporary guardian or grant a temporary restraining order under Rule 680, Texas Rules of Civil Procedure, or both, without issuing additional citation if the court finds that the appointment or the issuance of the order is necessary to protect the proposed ward or the proposed ward's estate.(l) A temporary guardian appointed under Subsection (k) of this section must qualify in the same form and manner required of a guardian under this code. The term of the temporary guardian expires at the conclusion of the hearing challenging or contesting the application or on the date a permanent guardian the court appoints for the proposed ward qualifies to serve as the ward's guardian.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 8.074, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 1039, Sec. 64, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 997, Sec. 2, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 217, Sec. 17, eff. Sept. 1, 2001.

Subsecs. (b) to (g), (k) amended by Acts 2003, 78th Leg., ch. 277, Sec. 1, eff. Sept. 1, 2003; Subsec. (l) added by Acts 2003, 78th Leg., ch. 277, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 268, Sec. 3.18, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 12, eff. September 1, 2009.

Text of article effective until January 01, 2014Sec. 876. AUTHORITY OF TEMPORARY GUARDIAN. When the temporary guardian files the oath and bond required under this chapter, the court order appointing the temporary guardian takes effect without the necessity for issuance of letters of guardianship. The clerk shall note compliance with oath and bond requirements by the appointed guardian on a certificate attached to the order. The order shall be evidence of the temporary guardian's authority to act within the scope of the powers and duties set forth in the order. The clerk may not issue certified copies of the order until the oath and bond requirements are satisfied.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 877. POWERS OF TEMPORARY GUARDIAN. All the provisions of this chapter relating to the guardianship of persons and estates of incapacitated persons apply to a temporary guardianship of the persons and estates of incapacitated persons, insofar as the same may be made applicable.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 878. ACCOUNTING. At the expiration of a temporary appointment, the appointee shall file with the clerk of the court a sworn list of all property of the estate that has come into the hands of the appointee, a return of all sales made by the appointee, and a full exhibit and account of all of the appointee's acts as temporary appointee.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

Text of article effective until January 01, 2014Sec. 879. CLOSING TEMPORARY GUARDIANSHIP. The court shall act on the list, return, exhibit, and account filed under Section 878 of this code. Whenever temporary letters expire or cease to be effective for any reason, the court shall immediately enter an order requiring the temporary appointee to deliver the estate remaining in the temporary appointee's possession to the person who is legally entitled to the possession of the estate. The temporary appointee shall be discharged and the sureties on the bond of the temporary appointee shall be released as to future liability on proof that the appointee delivered the property as required by this section.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

SUBPART B. GUARDIANSHIPS FOR NONRESIDENTSText of article effective until January 01, 2014Sec. 881. NONRESIDENT GUARDIAN. (a) A nonresident of this state may be appointed and qualified as guardian or coguardian of a nonresident ward's estate located in this state in the same manner provided by this code for the appointment and qualification of a resident as guardian of the estate of an incapacitated person if:(1) a court of competent jurisdiction in the geographical jurisdiction in which the nonresident resides appointed the nonresident guardian;(2) the nonresident is qualified as guardian or as a fiduciary legal representative by whatever name known in the foreign jurisdiction of the property or estate of the ward located in the jurisdiction of the foreign court; and(3) with the written application for appointment in the county court of any county in this state in which all or part of the ward's estate is located, the nonresident files a complete transcript of the proceedings from the records of the court in which the nonresident applicant was appointed, showing the applicant's appointment and qualification as the guardian or fiduciary legal representative of the ward's property or estate.(b) The transcript required by Subsection (a) of this section must be certified to and attested by the clerk of the foreign court or the officer of the court charged by law with custody of the court records, under the court seal, if any. The certificate of the judge, chief justice, or presiding magistrate, as applicable, of the foreign court must be attached to the transcript, certifying that the attestation of the transcript by the clerk or legal custodian of the court records is in correct form.(c) If the nonresident applicant meets the requirements of this section, without the necessity of any notice or citation, the court shall enter an order appointing the nonresident. After the nonresident applicant qualifies in the manner required of resident guardians and files with the court a power of attorney appointing a resident agent to accept service of process in all actions or proceedings with respect to the estate, the clerk shall issue the letters of guardianship to the nonresident guardian.(d) After qualification, the nonresident guardian shall file an inventory and appraisement of the estate of the ward in this state subject to the jurisdiction of the court, as in ordinary cases, and is subject to all applicable provisions of this code with respect to the handling and settlement of estates by resident guardians.(e) A resident guardian who has any of the estate of a ward may be ordered by the court to deliver the estate to a duly qualified and acting guardian of the ward.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993; Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 65, eff. Sept. 1, 1995.

Text of article effective until January 01, 2014Sec. 881A. NONRESIDENT GUARDIAN'S REMOVAL OF WARD'S PROPERTY FROM STATE. A nonresident guardian, regardless of whether the nonresident guardian is qualified under this code, may remove personal property of the ward out of the state if:(1) the removal does not conflict with the tenure of the property or the terms and limitations of the guardianship under which the property is held; and(2) all debts known to exist against the estate in this state are paid or secured by bond payable to and approved by the judge of the court in which guardianship proceedings are pending in this state.

Added by Acts 1995, 74th Leg., ch. 1039, Sec. 66, eff. Sept. 1, 1995.

Text of article effective until January 01, 2014Sec. 882. NONRESIDENT AS WARD. Guardianship of the estate of a nonresident incapacitated person who owns property in this state may be granted, if necessary, in the same manner as for the property of a resident of this state. A court in the county in which the principal estate of the ward is located has jurisdiction to appoint a guardian. The court shall take all actions and make all necessary orders with respect to the estate of the ward for the maintenance, support, care, or education of the ward, out of the proceeds of the ward's estate, in the same manner as if the ward were a resident of this state and was sent abroad by the court for education or treatment. If a qualified nonresident guardian of the estate later qualifies in this state under Section 881 of this code, the court shall close the resident guardianship.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.

SUBPART C. INCAPACITATED SPOUSE AND COMMUNITY PROPERTYText of article effective until January 01, 2014Sec. 883. INCAPACITATED SPOUSE. (a) Except as provided by Subsection (c) of this section, when a husband or wife is judicially declared to be incapacitated:(1) the other spouse, in the capacity of surviving partner of the marital partnership, acquires full power to manage, control, and dispose of the entire community estate as community administrator, including the part of the community estate that the incapacitated spouse legally has the power to manage in the absence of the incapacity, without an administration; and(2) if the incapacitated spouse owns separate property, the court shall appoint the other spouse or another person or entity, in the order of precedence established under Section 677 of this code, as guardian of the estate to administer only the separate property of the incapacitated spouse.(b) The spouse who is not incapacitated is presumed to be suitable and qualified to serve as community administrator. The qualification of a guardian of the estate of the separate property of an incapacitated spouse as required under Subsection (a) of this section does not deprive the competent spouse of the right to manage, control, and dispose of the entire community estate as provided in this chapter.(c) If a spouse who is not incapacitated is removed as community administrator or if the court finds that the spouse who is not incapacitated would be disqualified to serve as guardian under Section 681 of this code or is not suitable to serve as community administrator for any other reason, the court:(1) shall appoint a guardian of the estate for the incapacitated spouse if the court:(A) has not appointed a guardian of the estate under Subsection (a)(2) of this section; or(B) has appointed the spouse who is not incapacitated as guardian of the estate under Subsection (a)(2) of this section;(2) after taking into consideration the financial circumstances of the spouses and any other relevant factors, may order the spouse who is not incapacitated to deliver to the guardian of the estate of the incapacitated spouse a portion, not to exceed one-half, of the community property that is subject to the spouses' joint management, control, and disposition under Section 3.102, Family Code; and(3) shall authorize the guardian of the estate of the incapacitated spouse to administer:(A) any separate property of the incapacitated spouse;(B) any community property that is subject to the incapacitated spouse's sole management, control, and disposition under Section 3.102, Family Code;(C) any community property delivered to the guardian of the estate under Subdivision (2) of this subsection; and(D) any income earned on property described in this subsection.(d) On a person's removal as community administrator or on qualification of a guardian of the estate of the person's incapacitated spouse under Subsection (c) of this section, as appropriate, a spouse who is not incapacitated shall continue to administer:(1) the person's own separate property;(2) any community property that is subject to the person's sole management, control, and disposition under Section 3.102, Family Code;(3) any community property subject to the spouses' joint management, control, and disposition under Section 3.102, Family Code, unless the person is required to deliver a portion of that community property to the guardian of the estate of the person's incapacitated spouse under Subsection (c)(2) of this section, in which event, the person shall continue to administer only the portion of the community property remaining after delivery; and(4) any income earned on property described in this subsection the person is authorized to administer.(e) The duties and obligations between spouses, including the duty to support the other spouse, and the rights of any creditor of either spouse are not affected by the manner in which community property is administered under this section.(f) This section does not partition community property between an incapacitated spouse and a spouse who is not incapacitated.(g) If the court renders an order directing the guardian of the estate of the incapacitated spouse to administer certain community property as provided by Subsection (c) of this section, the community property administered by the guardian is considered the incapacitated spouse's community property, subject to the incapacitated spouse's sole management, control, and disposition under Section 3.102, Family Code. If the court renders an order directing the spouse who is not incapacitated to administer certain community property as provided by Subsection (d) of this section, the community property administered by the spouse who is not incapacitated is considered that spouse's community property, subject to that spouse's sole management, control, and disposition under Section 3.102, Family Code.(h) An order described by Subsection (g) of this section does not affect the enforceability of a creditor's claim existing on the date the court renders the order.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 217, Sec. 18, eff. Sept. 1, 2001.

Subsecs. (f) to (h) added by Acts 2003, 78th Leg., ch. 549, Sec. 31, eff. Sept. 1, 2003.

Text of article effective until January 01, 2014Sec. 883A. RECOVERY OF CAPACITY. The special powers of management, control, and disposition vested in the community administrator by this chapter shall terminate when the decree of a court of competent jurisdiction finds that the mental capacity of the incapacitated spouse has been recovered.

Added by Acts 1995, 74th Leg., ch. 1039, Sec. 67, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 217, Sec. 19, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 883B. ACCOUNTING, INVENTORY, AND APPRAISEMENT BY COMMUNITY ADMINISTRATOR. (a) On its own motion or on the motion of an interested person for good cause shown, the court may order a community administrator to file a verified, full, and detailed inventory and appraisement of:(1) any community property that is subject to the incapacitated spouse's sole management, control, and disposition under Section 3.102, Family Code;(2) any community property subject to the spouses' joint management, control, and disposition under Section 3.102, Family Code; and(3) any income earned on property described in this subsection.(b) At any time after the expiration of 15 months after the date that a community administrator's spouse is judicially declared to be incapacitated, the court, on its own motion or on the motion of an interested person for good cause shown, may order the community administrator to prepare and file an accounting of:(1) any community property that is subject to the incapacitated spouse's sole management, control, and disposition under Section 3.102, Family Code;(2) any community property subject to the spouses' joint management, control, and disposition under Section 3.102, Family Code; and(3) any income earned on property described in this subsection.(c) An inventory and appraisement ordered under Subsection (a) of this section must:(1) be prepared in the same form and manner that is required of a guardian under Section 729 of this code; and(2) be filed not later than the 90th day after the date on which the order is issued.(d) An accounting ordered under Subsection (b) of this section must:(1) be prepared in the same form and manner that is required of a guardian under Section 741 of this code, except that the requirement that an accounting be filed annually with the county clerk does not apply; and(2) be filed not later than the 60th day after the date on which the order is issued.(e) After an initial accounting has been filed by a community administrator under this section, the court, on the motion of an interested person for good cause shown, may order the community administrator to file subsequent periodic accountings at intervals of not less than 12 months.

Added by Acts 2001, 77th Leg., ch. 217, Sec. 20, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 883C. REMOVAL OF COMMUNITY ADMINISTRATOR. (a) A court, on its own motion or on the motion of an interested person and after the community administrator has been cited by personal service to answer at a time and place specified in the notice, may remove a community administrator if:(1) the community administrator fails to comply with a court order for an inventory and appraisement, accounting, or subsequent accounting under Section 883B of this code;(2) sufficient grounds appear to support belief that the community administrator has misapplied or embezzled, or that the community administrator is about to misapply or embezzle, all or any part of the property committed to the care of the community administrator;(3) the community administrator is proved to have been guilty of gross misconduct or gross mismanagement in the performance of duties as community administrator; or(4) the community administrator becomes an incapacitated person, is sentenced to the penitentiary, or for any other reason becomes legally incapacitated from properly performing the community administrator's fiduciary duties.(b) The order of removal must state the cause of removal and shall direct by order the disposition of the assets remaining in the name or under the control of the removed community administrator.(c) A community administrator who defends an action for the removal of the community administrator in good faith, regardless of whether successful, is entitled to recover from the incapacitated spouse's part of the community estate the community administrator's necessary expenses and disbursements in the removal proceedings, including reasonable attorney's fees.

Added by Acts 2001, 77th Leg., ch. 217, Sec. 20, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 883D. APPOINTMENT OF ATTORNEY AD LITEM FOR INCAPACITATED SPOUSE. (a) The court shall appoint an attorney ad litem to represent the interests of an incapacitated spouse in a proceeding to remove a community administrator or other proceeding brought under this subpart.(b) The attorney ad litem may demand from the community administrator an accounting or inventory and appraisement of the incapacitated spouse's part of the community estate being managed by the community administrator.(c) A community administrator shall comply with a demand made under this section not later than the 60th day after the date on which the community administrator receives the demand.(d) An accounting or inventory and appraisement returned under this section must be prepared in the form and manner required by the attorney ad litem, and the attorney ad litem may require the community administrator to file the accounting and inventory and appraisement with the court.

Added by Acts 2001, 77th Leg., ch. 217, Sec. 20, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 884. DELIVERY TO SPOUSE. A guardian of the estate of an incapacitated married person who, as guardian, is administering community property as part of the estate of the ward, shall deliver on demand the community property to the spouse who is not incapacitated if the spouse becomes community administrator under Section 883 of this code.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 217, Sec. 21, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 884A. LAWSUIT INFORMATION. A person whose spouse is judicially declared to be incapacitated and who acquires the power to manage, control, and dispose of the entire community estate under Section 883 of this code shall inform the court in writing of any suit filed by or on behalf of the person that:(1) is a suit for dissolution of the marriage of the person and the person's incapacitated spouse; or(2) names the incapacitated spouse as a defendant.

Added by Acts 2001, 77th Leg., ch. 217, Sec. 22, eff. Sept. 1, 2001.

SUBPART D. RECEIVERSHIP FOR MINORS AND OTHER INCAPACITATED PERSONSText of article effective until January 01, 2014Sec. 885. RECEIVERSHIP. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 18 (a) When the estate of a minor or other incapacitated person or any portion of the estate of the minor or other incapacitated person appears in danger of injury, loss, or waste and in need of a guardianship or other representative and there is no guardian of the estate who is qualified in this state and a guardian is not needed, the county judge of the county in which the minor or other incapacitated person resides or in which the endangered estate is located shall enter an order, with or without application, appointing a suitable person as receiver to take charge of the estate. The court order shall require a receiver appointed under this section to give bond as in ordinary receiverships in an amount the judge deems necessary to protect the estate. The court order shall specify the duties and powers of the receiver as the judge deems necessary for the protection, conservation, and preservation of the estate. The clerk shall enter an order made under this section in the judge's guardianship docket. The person who is appointed as receiver shall make and submit a bond for the judge's approval and shall file the bond, when approved, with the clerk. The person who is appointed receiver shall proceed to take charge of the endangered estate pursuant to the powers and duties vested in the person by the order of appointment and subsequent orders made by the judge.(b) During the pendency of the receivership, when the needs of the minor or other incapacitated person require the use of the income or corpus of the estate for the education, clothing, or subsistence of the minor or other incapacitated person, the judge, with or without application, shall enter an order in the judge's guardianship docket that appropriates an amount of income or corpus that is sufficient for that purpose. The receiver shall use the amount appropriated by the court to pay a claim for the education, clothing, or subsistence of the minor or other incapacitated person that is presented to the judge for approval and ordered by the judge to be paid.(c) During the pendency of the receivership, when the receiver has on hand an amount of money that belongs to the minor or other incapacitated person that is in excess of the amount needed for current necessities and expenses, the receiver, under direction of the judge, may invest, lend, or contribute the excess money or any portion of the money in the manner, for the security, and on the terms and conditions provided by this chapter for investments, loans, or contributions by guardians. The receiver shall report to the judge all transactions made under this subsection in the same manner that a report is required of a guardian under this chapter.(d) All necessary expenses incurred by the receiver in administering the estate may be rendered monthly to the judge in the form of a sworn statement of account that includes a report of the receiver's acts, the condition of the estate, the status of the threatened danger to the estate, and the progress made toward abatement of the danger. If the judge is satisfied that the statement is correct and reasonable in all respects, the judge shall promptly enter an order approving the expenses and authorizing the receiver to be reimbursed from the funds of the estate in the receiver's hands. A receiver shall be compensated for services rendered in the receiver's official capacity in the same manner and amount as provided by this chapter for similar services rendered by guardians of estates.(e) When the threatened danger has abated and the estate is no longer liable to injury, loss, or waste because there is no guardian or other representative of the estate, the receiver shall report to the judge, file with the clerk a full and final sworn account of all property of the estate the receiver received, had on hand when the receivership was pending, all sums paid out, all acts performed by the receiver with respect to the estate, and all property of the estate that remains in the receiver's hands on the date of the report. On the filing of the report, the clerk shall issue and cause to be posted a notice to all persons interested in the welfare of the minor or other incapacitated person and shall give personal notice to the person who has custody of the minor or other incapacitated person to appear before the judge at a time and place specified in the notice and contest the report and account if the person desires.(f) If on hearing the receiver's report and account the judge is satisfied that the danger of injury, loss, or waste to the estate has abated and that the report and account are correct, the judge shall enter an order finding that the danger of injury, loss, or waste to the estate has abated and shall direct the receiver to deliver the estate to the person from whom the receiver took possession as receiver, to the person who has custody of the minor or other incapacitated person, or to another person as the judge may find is entitled to possession of the estate. A person who receives the estate under this subsection shall execute and file with the clerk an appropriate receipt for the estate that is delivered to the person. The judge's order shall discharge the receivership and the sureties on the bond of the receiver. If the judge is not satisfied that the danger has abated, or if the judge is not satisfied with the receiver's report and account, the judge shall enter an order that continues the receivership in effect until the judge is satisfied that the danger has abated or is satisfied with the report and account.(g) An order or a bond, report, account, or notice in a receivership proceeding must be recorded in the judge's guardianship docket.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993.Amended by: Acts 2009, 81st Leg., R.S., Ch. 602, Sec. 18, eff. June 19, 2009.

SUBPART E. PAYMENT OF CLAIMS WITHOUT GUARDIANSHIPText of article effective until January 01, 2014Sec. 887. PAYMENT OF CLAIMS WITHOUT GUARDIANSHIP AND ADMINISTRATION OF TERMINATED GUARDIANSHIP ASSETS. (a) When a resident person who is a minor or other incapacitated person, or the former ward of a guardianship terminated under Subpart C, Part 4, of this code, who are referred to in this section as "creditor," are without a legal guardian of the person's estate, and the person is entitled to money in an amount that is $100,000 or less, the right to which is liquidated and is uncontested in any pending lawsuit, the debtor may pay the money to the county clerk of the county in which the creditor resides to the account of the creditor, giving the creditor's name, the creditor's social security identification number, the nature of the creditor's disability, and, if the creditor is a minor, the minor's age, and the creditor's post-office address. The receipt for the money signed by the clerk is binding on the creditor as of the date of receipt and to the extent of the payment. The clerk, by letter mailed to the address given by the debtor, shall apprise the creditor of the fact that the deposit was made. On receipt of the payment by the clerk, the clerk shall call the receipt of the payment to the court's attention and shall invest the money as authorized under this chapter pursuant to court order in the name and for the account of the minor or other person entitled to the money. Any increase, dividend, or income from an investment made under this section shall be credited to the account of the minor or other person entitled to the investment. Any money that is deposited under the terms of this section that has not been paid out shall be subject to the provisions of this chapter not later than October 1, 1993.(b) Not later than March 1 of each calendar year, the clerk of the court shall make a written report to the court of the status of an investment made by the clerk under this section. The report must contain:(1) the amount of the original investment or the amount of the investment at the last annual report, whichever is later;(2) any increase, dividend, or income from such investment since the last annual report;(3) the total amount of the investment and all increases, dividends, or income at the date of the report; and(4) the name of the depository or the type of investment.(c) The father or mother, or unestranged spouse, of the creditor, with priority being given to the spouse who resides in this state or if there is no spouse and both father and mother are dead or are nonresidents of this state, then the person who resides in this state who has actual custody of the creditor, as custodian and on filing with the clerk written application and bond approved by the county judge of the county, may withdraw the money from the clerk for the use and benefit of the creditor, the bond to be in double the amount of the money and to be payable to the judge or the judge's successors in office and to be conditioned that the custodian will use the money for the creditor's benefit under directions of the court and that the custodian, when legally called on to do so, will faithfully account to the creditor and the creditor's heirs or legal representatives for the money and any increase to the money on the removal of the disability to which the creditor is subject, or on the creditor's death, or the appointment of a guardian for the creditor. A fee or commission may not be allowed to the custodian for taking care of, handling, or expending the money withdrawn by the custodian.(d) When the custodian has expended the money in accordance with directions of the court or has otherwise complied with the terms of the custodian's bond by accounting for the money and any increase in the money, the custodian shall file with the county clerk of the county the custodian's sworn report of the custodian's accounting. The filing of the custodian's report, when approved by the court, operates as a discharge of the person as custodian and of the person's sureties from all further liability under the bond. The court shall satisfy itself that the report is true and correct and may require proof as in other cases.(e) When a nonresident minor, a nonresident person who is adjudged by a court of competent jurisdiction to be incapacitated, or the former ward of a guardianship terminated under Subpart C, Part 4, of this code who has no legal guardian qualified in this state is entitled to money in an amount that is not more than $100,000 owing as a result of transactions within this state, the right to which is liquidated and is uncontested in any pending lawsuit in this state, the debtor in this state may pay the money to the guardian of the creditor who is duly qualified in the domiciliary jurisdiction or to the county clerk of any county in this state in which real property owned by the nonresident person is located. If the person is not known to own any real property in any county in this state the debtor has the right to pay the money to the county clerk of the county of this state in which the debtor resides. In either case, the debtor's payment to the clerk is for the use and benefit and for the account of the nonresident creditor. The receipt for the payment signed by the clerk that recites the name of the creditor and the post office address of the creditor, if known, is binding on the creditor as of the date and to the extent of the payment. The clerk shall handle the money paid to the clerk by the debtor in the same manner as provided for cases of payments to the accounts of residents of this state under Subsections (a)-(d) of this section. All applicable provisions of Subsections (a)-(d) of this section apply to the handling and disposition of money or any increase, dividend, or income paid to the clerk for the use, benefit, and account of the nonresident creditor.(f) If a person who is authorized to withdraw the money does not withdraw the money from the clerk as provided for in this section, the creditor, after termination of the creditor's disability, or the subsequent personal representative of the creditor or the creditor's heirs may withdraw, at any time and without special bond for the purpose, the money on simply exhibiting to the clerk an order of the county or probate court of the county where the money is held by the clerk that directs the clerk to deliver the money to the creditor, to the creditor's personal representative, or to the creditor's heirs named in the order. Before the court issues an order under this subsection, the person's identity and the person's credentials must be proved to the court's satisfaction.(g) When it is made to appear to the judge of a county court, district court, or other court of this state, by an affidavit executed by the superintendent, business manager, or field representative of any eleemosynary institution of this state, that a certain inmate in the institution is a person who has a mental disability, an incapacitated person, or a person whose mental illness or mental incapacity, or both, renders the person incapable of caring for himself and of managing the person's own property and financial affairs, there is no known legal guardian appointed for the estate of the inmate, and there is on deposit in the court registry a certain sum of money that belongs to the inmate that does not exceed $10,000, the court may order the disposition of the funds as provided by this subsection. The court, on satisfactory proof by affidavit or otherwise that the inmate is a person who has a mental disability, an incapacitated person, or a person whose mental illness or mental incapacity, or both, renders the inmate incapable of caring for the inmate's self and of managing the inmate's own property and financial affairs and is without a legally appointed guardian of the inmate's estate, may by order direct the clerk of the court to pay the money to the institution for the use and benefit of the inmate. The state institution to which the payment is made may not be required to give bond or security for receiving the fund from the court registry, and the receipt from the state institution for the payment, or the canceled check or warrant by which the payment was made, shall be sufficient evidence of the disposition of the payment. The clerk of the court is relieved of further responsibility for the disposition. On receipt of the money, the institution shall deposit all of the amount of money received to the trust account of the inmate. The money deposited by the institution in the trust account is to be used by or for the personal use of the owner of the trust account under the rules or custom of the institution in the expenditure of the funds by the inmate or for the use and benefit of the inmate by the responsible officer of the institution. This subsection is cumulative of all other laws affecting the rights of a person who has a mental disability, an incapacitated person, or a person who has a mental illness and affecting money that belongs to the person as an inmate of a state eleemosynary institution. If the inmate dies leaving a balance in the inmate's trust account, the balance may be applied to the burial expenses of the inmate or applied to the care, support, and treatment account of the inmate at the eleemosynary institution. After the expenditure of all funds in the trust account or after the death of the inmate, the responsible officer shall furnish a statement of expenditures of the funds to the nearest relative who is entitled to receive the statement. A copy of the statement shall be filed with the court that first granted the order to dispose of the funds in accordance with the provisions of this chapter.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1997, 75th Leg., ch. 295, Sec. 1, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 127, Sec. 2, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1174, Sec. 8, eff. Sept. 1, 2001.

SUBPART F. SALE OF PROPERTY OF MINORS AND CERTAIN WARDSText of article effective until January 01, 2014Sec. 889. SALE OF PROPERTY OF A MINOR BY A PARENT WITHOUT GUARDIANSHIP. (a) When a minor has an interest in real or personal property and the net value of the interest does not exceed $100,000, a natural or adoptive parent, or the managing conservator, of a minor who is not a ward may apply to the court for an order to sell the minor's interest in the property without being appointed guardian. A minor may not disaffirm a sale of property pursuant to a court order under this section.(b) The parent shall apply to the court under oath for the sale of the property. Venue for the application under this section is the same as venue for an application for the appointment of a guardian for a minor. The application must contain:(1) a legal description of the real property and a description that identifies the personal property;(2) the name of the minor and the minor's interest in the property;(3) the name of the purchaser;(4) a statement that the sale of the minor's interest in the property is for cash; and(5) a statement that all funds received by the parent shall be used for the use and benefit of the minor.(c) On receipt of the application, the court shall set the application for hearing at a date not earlier than five days from the date of the filing of the application. If the court deems it necessary, the court may cause citation to be issued.(d) At the time of the hearing of the application filed under this section, the court shall order the sale of the property if the court is satisfied from the evidence that the sale is in the best interests of the minor. The court may require an independent appraisal of the property to be sold to establish the minimum sale price.(e) When the court enters the order of sale, the purchaser of the property shall pay the proceeds of the sale belonging to the minor into the court registry.(f) Nothing in this section prevents the proceeds deposited in the registry from being withdrawn from the court registry under Section 887 of this code.

Added by Acts 1993, 73rd Leg., ch. 957, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1039, Sec. 68, 69, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 295, Sec. 2, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 127, Sec. 3, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1174, Sec. 9, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 889A. MORTGAGE OF RESIDENTIAL HOMESTEAD INTEREST OF A MINOR WITHOUT GUARDIANSHIP. (a) In this section:(1) "Home equity loan" means a loan made under Section 50(a)(6), Article XVI, Texas Constitution.(2) "Residence homestead" has the meaning assigned by Section 11.13, Tax Code.(b) When a minor has an interest in a residence homestead and the net value of the interest does not exceed $100,000, a natural or adoptive parent, subject to Subsection (j) of this section, or the managing conservator, of a minor who is not a ward may apply to the court for an order authorizing the parent or managing conservator to receive, without being appointed guardian, an extension of credit on the minor's behalf that is secured, wholly or partly, by a lien on the homestead. Proceeds of the home equity loan attributable to the minor's interest may be used only to:(1) make improvements to the homestead;(2) pay for education or medical expenses of the minor; or(3) pay the outstanding balance of the loan.(c) The parent or managing conservator shall apply to the court under oath for the authority to encumber the residence homestead as provided by this section. Venue for the application is the same as venue for an application for the appointment of a guardian for a minor. The application must contain:(1) the name and address of the minor;(2) a legal description of the property constituting the homestead;(3) a description of the minor's ownership interest in the property constituting the homestead;(4) the name of the minor and the fair market value of the property constituting the homestead;(5) the amount of the home equity loan;(6) the purpose or purposes for which the home equity loan is being sought;(7) a detailed description of the proposed expenditure of the loan proceeds to be received by the parent or managing conservator on the minor's behalf; and(8) a statement that all loan proceeds received by the parent or managing conservator on the minor's behalf through a home equity loan authorized under this section shall be used in a manner that is for the minor's benefit.(d) On receipt of the application, the court shall set the application for hearing at a date not earlier than the fifth day after the date the application is filed. If the court considers it necessary, the court may cause citation to be issued.(e) Before the hearing, the parent or managing conservator shall file with the county clerk a surety bond in an amount at least equal to two times the amount of the proposed home equity loan. The bond must be:(1) payable to and approved by the court; and(2) conditioned on the parent or managing conservator:(A) using the proceeds of the home equity loan attributable to the minor's interest solely for the purposes authorized by this section; and(B) making payments on the minor's behalf toward the outstanding balance of the home equity loan.(f) At the time of the hearing of the application filed under this section, the court, on approval of the bond required by Subsection (e) of this section, shall authorize the parent or managing conservator to receive the extension of credit sought in the application if the court is satisfied from a preponderance of the evidence that the encumbrance is for a purpose described by Subsection (b)(1) or (2) of this section and is in the minor's best interests.(g) A parent or managing conservator executing a home equity loan on a minor's behalf under this section shall file an annual report with the court regarding the transaction. When the parent or managing conservator has expended the proceeds of a home equity loan authorized under this section, the parent or managing conservator, in addition, shall file with the county clerk a sworn report accounting for the proceeds.(h) The court may not discharge the person's sureties from all further liability under the bond until the court:(1) has approved the filing of the parent's or managing conservator's reports required under Subsection (g) of this section;(2) finds that the parent or managing conservator used loan proceeds resulting from the minor's interest solely for the purposes authorized by this section; and(3) has been presented with satisfactory evidence that the home equity loan has been repaid and is no longer considered an outstanding obligation.(i) After the first anniversary of the date a parent or managing conservator executes a home equity loan authorized under this section, the court may, on motion of the borrower, reduce the amount of the surety bond required under this section to an amount that is not less than the outstanding balance of the loan.(j) A parent of a minor may file an application under this section only if the parent has a homestead interest in the property that is the subject of the application.(k) A minor may not disaffirm a home equity loan authorized by the court under this section.

Added by Acts 2005, 79th Leg., Ch. 1204, Sec. 2, eff. September 1, 2005.

Text of article effective until January 01, 2014Sec. 890. SALE OF PROPERTY OF WARD WITHOUT GUARDIANSHIP OF THE ESTATE. (a) This section applies only to a ward who has a guardian of the person but does not have a guardian of the estate.(b) When a ward has an interest in real or personal property in an estate and the net value of the interest does not exceed $100,000, the guardian may apply under oath to the court for an order to sell the ward's interest in the property without being appointed guardian of the estate. A ward may not disaffirm a sale of property pursuant to a court order under this section.(c) Venue for an application under this section is the same as venue for an application for the appointment of a guardian for the ward. The application must contain the same information required by Section 889(b) of this code.(d) On receipt of the application, the court shall set the application for hearing at a date not earlier than five days from the date of the filing of the application. If the court considers it necessary, the court may cause citation to be issued.(e) The procedures and evidentiary requirements for a hearing of an application filed under this section are the same as the procedures and evidentiary requirements for a hearing of an application filed under Section 889 of this code.(f) When the court enters the order of sale, the purchaser of the property shall pay the proceeds of the sale belonging to the ward into the court registry.(g) Nothing in this section prevents the proceeds deposited in the court registry from being withdrawn as prescribed by Section 887 of this code.

Added by Acts 1997, 75th Leg., ch. 295, Sec. 4, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 127, Sec. 4, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1174, Sec. 10, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 890A. MORTGAGE OF RESIDENTIAL HOMESTEAD INTEREST OF A MINOR WARD. (a) In this section:(1) "Home equity loan" means a loan made under Section 50(a)(6), Article XVI, Texas Constitution.(2) "Residence homestead" has the meaning assigned by Section 11.13, Tax Code.(b) This section applies only to a minor ward who has a guardian of the person but does not have a guardian of the estate.(c) When a minor ward has an interest in a residence homestead and the net value of the interest does not exceed $100,000, the guardian of the person of the ward may apply to the court for an order authorizing the guardian to receive an extension of credit on the ward's behalf that is secured, wholly or partly, by a lien on the homestead. Proceeds of the home equity loan attributable to the minor's interest may be used only to:(1) make improvements to the homestead;(2) pay for the education or maintenance expenses of the ward; or(3) pay the outstanding balance of the loan.(d) Venue for the application is the same as venue for an application for the appointment of a guardian for a ward. The application must contain the same information required by Section 889A of this code.(e) On receipt of the application, the court shall set the application for hearing at a date not earlier than the fifth day after the date the application is filed. If the court considers it necessary, the court may cause citation to be issued.(f) The guardian of the person, before the hearing, shall file a surety bond with the county clerk to the same extent and in the same manner as a parent or managing conservator of a minor is required to provide a surety bond under Section 889A of this code.(g) The procedures and evidentiary requirements for a hearing of an application filed under this section are the same as the procedures and evidentiary requirements for a hearing of an application filed under Section 889A of this code.(h) At the time of the hearing of the application filed under this section, the court, on approval of a bond required by Subsection (f) of this section, shall authorize the guardian to receive the extension of credit sought in the application if the court is satisfied from a preponderance of the evidence that the encumbrance is for a purpose described by Subsection (c)(1) or (2) of this section and is in the ward's best interests.(i) A guardian of the person executing a home equity loan on a ward's behalf must account for the transaction, including the expenditure of the loan proceeds, in the annual accounting required by Section 741 of this code.(j) The court may not discharge a guardian's sureties from all further liability under a bond required by this section or another provision of this code until the court:(1) finds that the guardian used loan proceeds resulting from the ward's interest solely for the purposes authorized by this section; and(2) has been presented with satisfactory evidence that the home equity loan has been repaid and is no longer considered an outstanding obligation.(k) A minor ward may not disaffirm a home equity loan authorized by the court under this section.

Added by Acts 2005, 79th Leg., Ch. 1204, Sec. 2, eff. September 1, 2005.

SUBPART G. INTERSTATE GUARDIANSHIPSText of article effective until January 01, 2014Sec. 891. TRANSFER OF GUARDIANSHIP TO FOREIGN JURISDICTION. (a) A guardian of the person or estate of a ward may apply with the court that has jurisdiction over the guardianship to transfer the guardianship to a court in a foreign jurisdiction if the ward has moved permanently to the foreign jurisdiction.(b) Notice of the application to transfer a guardianship under this section shall be served personally on the ward and shall be given to the foreign court to which the guardianship is to be transferred.(c) On the court's own motion or on the motion of the ward or any interested person, the court shall hold a hearing to consider the application to transfer the guardianship.(d) The court shall transfer a guardianship to a foreign court if the court determines the transfer is in the best interests of the ward. The transfer of the guardianship must be made contingent on the acceptance of the guardianship in the foreign jurisdiction. To facilitate the orderly transfer of the guardianship, the court shall coordinate efforts with the appropriate foreign court.

Added by Acts 2001, 77th Leg., ch. 479, Sec. 1, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 892. RECEIPT AND ACCEPTANCE OF FOREIGN GUARDIANSHIP. (a) A guardian appointed by a foreign court to represent an incapacitated person who is residing in this state or intends to move to this state may file an application with a court in which the ward resides or intends to reside to have the guardianship transferred to the court.(b) Notice of the application for receipt and acceptance of a foreign guardianship under this section shall be served personally on the ward and shall be given to the foreign court from which the guardianship is to be transferred.(c) If an application for receipt and acceptance of a foreign guardianship is filed in two or more courts with jurisdiction, the proceeding shall be heard in the court with jurisdiction over the application filed on the earliest date if venue is otherwise proper in that court. A court that does not have venue to hear the application shall transfer the proceeding to the proper court.(d) In reviewing an application for receipt and acceptance of a foreign guardianship, the court should determine:(1) that the proposed guardianship is not a collateral attack on an existing or proposed guardianship in another jurisdiction in this or another state; and(2) for a guardianship in which a court in one or more states may have jurisdiction, that the application has been filed in the court that is best suited to consider the matter.(e) On the court's own motion or on the motion of the ward or any interested person, the court shall hold a hearing to consider the application for receipt and acceptance of a foreign guardianship.(f) The court shall grant an application for receipt and acceptance of a foreign guardianship if the transfer of the guardianship from the foreign jurisdiction is in the best interests of the ward. In granting an application under this subsection, the court shall give full faith and credit to the provisions of the foreign guardianship order concerning the determination of the ward's incapacity and the rights, powers, and duties of the guardian.(g) The court shall coordinate efforts with the appropriate foreign court to facilitate the orderly transfer of the guardianship.(h) The denial of an application for receipt and acceptance of a guardianship under this section does not affect the right of a guardian appointed by a foreign court to file an application to be appointed guardian of the incapacitated person under Section 682 of this code.

Added by Acts 2001, 77th Leg., ch. 479, Sec. 1, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 893. REVIEW OF TRANSFERRED GUARDIANSHIP. Not later than the 90th day after the date a court grants an application for receipt and acceptance of a foreign guardianship under Section 892 of this code, the court shall hold a hearing to consider modifying the administrative procedures or requirements of the transferred guardianship in accordance with local and state law.

Added by Acts 2001, 77th Leg., ch. 479, Sec. 1, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 894. GUARDIANSHIP PROCEEDINGS FILED IN THIS STATE AND IN FOREIGN JURISDICTION. (a) A court in which a guardianship proceeding is filed and in which venue of the proceeding is proper may delay further action in the proceeding in that court if:(1) another guardianship proceeding involving a matter at issue in the proceeding filed in the court is subsequently filed in a court in a foreign jurisdiction; and(2) venue of the proceeding in the foreign court is proper.(b) A court that delays further action in a guardianship proceeding under Subsection (a) of this section shall determine whether venue of the proceeding is more suitable in that court or in the foreign court. In making that determination, the court may consider:(1) the interests of justice;(2) the best interests of the ward or proposed ward; and(3) the convenience of the parties.(c) A court that delays further action under Subsection (a) of this section may issue any order it considers necessary to protect the proposed ward or the proposed ward's estate.(d) The court shall resume the guardianship proceeding if the court determines that venue is more suitable in that court. If the court determines that venue is more suitable in the foreign court, the court shall, with the consent of the foreign court, transfer the proceeding to the foreign court.

Added by Acts 2007, 80th Leg., R.S., Ch. 606, Sec. 1, eff. June 15, 2007.

SUBPART H. CONTRACTS IN ARTS, ENTERTAINMENT, ADVERTISEMENT, AND SPORTSText of article effective until January 01, 2014Sec. 901. DEFINITIONS. In this subpart:(1) "Advertise" means to solicit or induce, through print or electronic media, including radio, television, computer, or direct mail, to purchase consumer goods or services.(2) "Advertisement contract" means a contract under which a person is employed or agrees to advertise consumer goods or services. (3) "Artist" means:(A) an actor who performs in a motion picture, theatrical, radio, television, or other entertainment production;(B) a musician or musical director;(C) a director or producer of a motion picture, theatrical, radio, television, or other entertainment production;(D) a writer;(E) a cinematographer;(F) a composer, lyricist, or arranger of musical compositions;(G) a dancer or choreographer of musical productions;(H) a model; or(I) any other individual who renders analogous professional services in a motion picture, theatrical, radio, television, or other entertainment production.(4) "Arts and entertainment contract" means a contract under which:(A) an artist is employed or agrees to render services in a motion picture, theatrical, radio, television, or other entertainment production; or(B) a person agrees to purchase, secure, sell, lease, license, or otherwise dispose of literary, musical, or dramatic tangible or intangible property or any rights in that property for use in the field of entertainment, including a motion picture, television, the production of phonograph records, or theater.(5) "Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes.(6) "Sports contract" means a contract under which an athlete is employed or agrees to participate, compete, or engage in a sports or athletic activity at a professional or amateur sports event or athletic event.

Added by Acts 2001, 77th Leg., ch. 799, Sec. 1, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 902. CONSTRUCTION. This subpart may not be construed to authorize the making of a contract that binds a minor beyond the seventh anniversary of the date of the contract.

Added by Acts 2001, 77th Leg., ch. 799, Sec. 1, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 903. APPROVAL OF CERTAIN CONTRACTS OF MINORS; NOT VOIDABLE. (a) A court, on petition of the guardian of the estate of the minor, may enter an order approving for purposes of this subpart an arts and entertainment contract, advertisement contract, or sports contract that is entered into by a minor. The court may approve the contract only after the guardian of the minor's estate provides to the other party to the contract notice of the petition and an opportunity to request a hearing in the manner provided by the court.(b) The approval of a contract under this section extends to the contract as a whole and any of the terms and provisions of the contract, including any optional or conditional provision in the contract relating to the extension or termination of its term.(c) A court may withhold approval of a contract under which part of the minor's net earnings under the contract will be set aside as provided by Section 904 of this code until the guardian of the minor's estate executes and files with the court written consent to the making of the order.(d) An otherwise valid contract approved under this section may not be voidable solely on the ground that it was entered into by a person during the age of minority.(e) Each parent of the minor is a necessary party to a proceeding brought under this section.

Added by Acts 2001, 77th Leg., ch. 799, Sec. 1, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 904. NET EARNINGS OF MINOR; SET ASIDE AND PRESERVATION. (a) In this section, "net earnings" means the total amount to be received for the services of the minor under the contract less:(1) the sum required by law to be paid as taxes to any government or governmental agency;(2) a reasonable sum to be expended for the support, care, maintenance, education, and training of the minor;(3) fees and expenses paid in connection with procuring the contract or maintaining employment of the minor; and(4) attorney's fees for services rendered in connection with the contract or any other business of the minor.(b) Notwithstanding any other law, the court may require in an order approving a contract under Section 903 of this code that a portion of the net earnings of the minor under the contract be set aside and preserved for the benefit of the minor in a trust created under Section 867 of this code or a similar trust created under the laws of another state. The amount to be set aside under this subsection must be a reasonable amount as determined by the court.

Added by Acts 2001, 77th Leg., ch. 799, Sec. 1, eff. Sept. 1, 2001.

Text of article effective until January 01, 2014Sec. 905. GUARDIAN AD LITEM. The court may appoint a guardian ad litem for a minor who has entered into an arts and entertainment contract, advertisement contract, or sports contract if the court finds that appointment of the ad litem would be in the best interest of the minor.

Added by Acts 2001, 77th Leg., ch. 799, Sec. 1, eff. Sept. 1, 2001.

SUBPART I. ESTABLISHMENT OF POOLED TRUST SUBACCOUNTS; TRANSFERSSec. 910. DEFINITIONS. In this subpart:(1) "Beneficiary" means a minor, a disabled person, or any other incapacitated person for whom a subaccount is established.(2) "Medical assistance" means benefits and services under the medical assistance program administered under Chapter 32, Human Resources Code.(3) "Pooled trust" means a trust that meets the requirements of 42 U.S.C. Section 1396p(d)(4)(C) for purposes of exempting the trust from the applicability of 42 U.S.C. Section 1396p(d) in determining the eligibility of a person who is disabled for medical assistance.(4) "Subaccount" means an account in a pooled trust established solely for the benefit of a beneficiary.

Added by Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 13, eff. September 1, 2009.

Sec. 911. APPLICATION. A person interested in the welfare of a minor, a disabled person, or any other incapacitated person may apply to the court for the establishment of a subaccount for the benefit of the minor, disabled person, or other incapacitated person as the beneficiary.

Added by Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 13, eff. September 1, 2009.

Sec. 912. APPOINTMENT OF ATTORNEY AD LITEM. The court shall appoint an attorney ad litem for a person who is a minor or has a mental disability and who is the subject of an application under Section 911 of this code. The attorney ad litem is entitled to a reasonable fee and reimbursement of expenses to be paid from the person's property.

Added by Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 13, eff. September 1, 2009.

Sec. 913. TRANSFER. If the court finds that it is in the best interests of a person who is the subject of an application under Section 911 of this code, the court may order:(1) the establishment of a subaccount of which the person is the beneficiary; and(2) the transfer to the subaccount of any of the person's property on hand or accruing to the person.

Added by Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 13, eff. September 1, 2009.

Sec. 914. TERMS OF SUBACCOUNT. Unless the court orders otherwise, the terms governing the subaccount must provide that:(1) the subaccount terminates on the earliest of the date of:(A) the beneficiary's 18th birthday, if the beneficiary is not disabled on that date and was a minor at the time the subaccount was established;(B) the beneficiary's death; or(C) an order of the court terminating the subaccount; and(2) on termination, any property remaining in the beneficiary's subaccount after making any required payments to satisfy the amounts of medical assistance reimbursement claims for medical assistance provided to the beneficiary under this state's medical assistance program and other states' medical assistance programs shall be distributed to:(A) the beneficiary, if on the date of termination the beneficiary is living and is not incapacitated;(B) the beneficiary's guardian, if on the date of termination the beneficiary is living and is incapacitated; or(C) the personal representative of the beneficiary's estate, if the beneficiary is deceased on the date of termination.

Added by Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 13, eff. September 1, 2009.

Sec. 915. JURISDICTION EXCLUSIVE. Notwithstanding any other law, the court that orders the establishment of a subaccount for a beneficiary has exclusive jurisdiction of a subsequent proceeding or action that relates to both the beneficiary and the subaccount, and the proceeding or action may only be brought in that court.

Added by Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 13, eff. September 1, 2009.

Sec. 916. FEES AND ACCOUNTING. (a) The manager or trustee of a pooled trust may:(1) assess fees against a subaccount of that pooled trust established under this subpart in accordance with the manager's or trustee's standard fee structure; and(2) pay those fees from the subaccount.(b) If required by the court, the manager or trustee of the pooled trust shall file a copy of the annual report of account with the court clerk.

Added by Acts 2009, 81st Leg., R.S., Ch. 930, Sec. 13, eff. September 1, 2009.






PROPERTY CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

PROPERTY CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

Sec. 1.001. PURPOSE OF CODE. (a) This code is enacted as a

part of the state's continuing statutory revision program begun

by the Texas Legislative Council in 1963 as directed by the

legislature in Chapter 448, Acts of the 58th Legislature, Regular

Session, 1963 (Article 5429b-1, Vernon's Texas Civil Statutes).

The program contemplates a topic-by-topic revision of the state's

general and permanent statute law without substantive change.

(b) Consistent with the objectives of the statutory revision

program, the purpose of this code is to make the law encompassed

by this code more accessible and understandable by:

(1) rearranging the statutes into a more logical order;

(2) employing a format and numbering system designed to

facilitate citation of the law and to accommodate future

expansion of the law;

(3) eliminating repealed, duplicative, unconstitutional,

expired, executed, and other ineffective provisions; and

(4) restating the law in modern American English to the greatest

extent possible.

Acts 1983, 68th Leg., p. 3478, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 1.002. CONSTRUCTION OF CODE. The Code Construction Act

(Chapter 311, Government Code) applies to the construction of

each provision in this code, except as otherwise expressly

provided by this code.

Acts 1983, 68th Leg., p. 3478, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1985, 69th Leg., ch. 479, Sec. 70, eff.

Sept. 1, 1985.

Sec. 1.003. INTERNAL REFERENCES. In this code:

(1) a reference to a title, chapter, or section without further

identification is a reference to a title, chapter, or section of

this code; and

(2) a reference to a subtitle, subchapter, subsection,

subdivision, paragraph, or other numbered or lettered unit

without further identification is a reference to a unit of the

next larger unit of this code in which the reference appears.

Acts 1983, 68th Leg., p. 3479, ch. 576, Sec. 1, eff. Jan. 1,

1984.



CHAPTER 2. NATURE OF PROPERTY

PROPERTY CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 2. NATURE OF PROPERTY

Sec. 2.001. MANUFACTURED HOUSING. (a) Except as provided by

Subsection (b), a manufactured home is personal property.

(b) A manufactured home is real property if:

(1) the statement of ownership and location for the home issued

under Section 1201.207, Occupations Code, reflects that the owner

has elected to treat the home as real property; and

(2) a certified copy of the statement of ownership and location

has been filed in the real property records in the county in

which the home is located.

(c) In this section, "consumer," "document of title," "first

retail sale," "manufactured home," and "mobile home" have the

meanings assigned by Chapter 1201, Occupations Code.

(d) to (h) Repealed by Acts 2003, 78th Leg., ch. 338, Sec.

52(2).

(i) This section does not require a retailer or retailer's agent

to obtain a license under Chapter 1101, Occupations Code.

Added by Acts 1995, 74th Leg., ch. 978, Sec. 15, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 899, Sec. 5, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1055, Sec. 5, eff. Jan.

1, 2002; Acts 2003, 78th Leg., ch. 338, Sec. 41 to 43, 52(2),

eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.802,

eff. Sept. 1, 2003.

Sec. 2.002. DRY FIRE HYDRANTS: AGREEMENT IS PERSONAL. (a) An

agreement between an owner, lessee, or occupant of real property

and a fire-fighting agency relating to the connection of a dry

fire hydrant to a source of water on the property or the

installation of a dry fire hydrant on the property may not bind a

subsequent owner, lessee, or occupant of the real property.

(b) In this section:

(1) "Dry fire hydrant" means a fire hydrant that is connected to

a stock tank, pond, or other similar source of water from which

water is pumped in case of fire.

(2) "Fire-fighting agency" means any entity that provides

fire-fighting services, including:

(A) a volunteer fire department; and

(B) a political subdivision of this state authorized to provide

fire-fighting services.

Added by Acts 1997, 75th Leg., ch. 437, Sec. 2, eff. Sept. 1,

1997.






TITLE 2. CONVEYANCES

CHAPTER 5. CONVEYANCES

PROPERTY CODE

TITLE 2. CONVEYANCES

CHAPTER 5. CONVEYANCES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 5.001. FEE SIMPLE. (a) An estate in land that is conveyed

or devised is a fee simple unless the estate is limited by

express words or unless a lesser estate is conveyed or devised by

construction or operation of law. Words previously necessary at

common law to transfer a fee simple estate are not necessary.

(b) This section applies only to a conveyance occurring on or

after February 5, 1840.

Acts 1983, 68th Leg., p. 3480, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 5.002. FAILING AS A CONVEYANCE. An instrument intended as

a conveyance of real property or an interest in real property

that, because of this chapter, fails as a conveyance in whole or

in part is enforceable to the extent permitted by law as a

contract to convey the property or interest.

Acts 1983, 68th Leg., p. 3480, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 5.003. PARTIAL CONVEYANCE. (a) An alienation of real

property that purports to transfer a greater right or estate in

the property than the person making the alienation may lawfully

transfer alienates only the right or estate that the person may

convey.

(b) Neither the alienation by deed or will of an estate on which

a remainder depends nor the union of the estate with an

inheritance by purchase or descent affects the remainder.

Acts 1983, 68th Leg., p. 3480, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 5.004. CONVEYANCE BY AUTHORIZED OFFICER. (a) A conveyance

of real property by an officer legally authorized to sell the

property under a judgment of a court within the state passes

absolute title to the property to the purchaser.

(b) This section does not affect the rights of a person who is

not or who does not claim under a party to the conveyance or

judgment.

Acts 1983, 68th Leg., p. 3480, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 5.005. ALIENS. An alien has the same real and personal

property rights as a United States citizen.

Acts 1983, 68th Leg., p. 3481, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 5.006. ATTORNEY'S FEES IN BREACH OF RESTRICTIVE COVENANT

ACTION. (a) In an action based on breach of a restrictive

covenant pertaining to real property, the court shall allow to a

prevailing party who asserted the action reasonable attorney's

fees in addition to the party's costs and claim.

(b) To determine reasonable attorney's fees, the court shall

consider:

(1) the time and labor required;

(2) the novelty and difficulty of the questions;

(3) the expertise, reputation, and ability of the attorney; and

(4) any other factor.

Acts 1983, 68th Leg., p. 3481, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 5.007. VENDOR AND PURCHASER RISK ACT. (a) Any contract

made in this state for the purchase and sale of real property

shall be interpreted as including an agreement that the parties

have the rights and duties prescribed by this section, unless the

contract expressly provides otherwise.

(b) If, when neither the legal title nor the possession of the

subject matter of the contract has been transferred, all or a

material part of the property is destroyed without fault of the

purchaser or is taken by eminent domain, the vendor may not

enforce the contract, and the purchaser is entitled to recover

any portion of the contract price paid.

(c) If, when either the legal title or the possession of the

subject matter of the contract has been transferred, all or any

part of the property is destroyed without fault of the vendor or

is taken by eminent domain, the purchaser is not relieved from

the duty to pay the contract price, nor is the purchaser entitled

to recover any portion of the price already paid.

(d) This section shall be interpreted and construed to

accomplish its general purpose to make uniform the law of those

states that enact the Uniform Vendor and Purchaser Risk Act.

(e) This section may be cited as the Uniform Vendor and

Purchaser Risk Act.

Added by Acts 1989, 71st Leg., ch. 1002, Sec. 1, eff. Sept. 1,

1989.

Sec. 5.008. SELLER'S DISCLOSURE OF PROPERTY CONDITION. (a) A

seller of residential real property comprising not more than one

dwelling unit located in this state shall give to the purchaser

of the property a written notice as prescribed by this section or

a written notice substantially similar to the notice prescribed

by this section which contains, at a minimum, all of the items in

the notice prescribed by this section.

(b) The notice must be executed and must, at a minimum, read

substantially similar to the following:

SELLER'S DISCLOSURE NOTICE

CONCERNING THE PROPERTY AT ___________________________________

(Street Address and City)

THIS NOTICE IS A DISCLOSURE OF SELLER'S KNOWLEDGE OF THE

CONDITION OF THE PROPERTY AS OF THE DATE SIGNED BY SELLER AND IS

NOT A SUBSTITUTE FOR ANY INSPECTIONS OR WARRANTIES THE PURCHASER

MAY WISH TO OBTAIN. IT IS NOT A WARRANTY OF ANY KIND BY SELLER OR

SELLER'S AGENTS.

Seller __ is __ is not occupying the Property.

If unoccupied, how long since Seller has occupied the Property?

________________________________________________________________

1. The Property has the items checked below:

Write Yes (Y), No (N), or Unknown (U).

__ Range

__ Oven

__ Microwave

__ Dishwasher

__ Trash Compactor

__ Disposal

__ Washer/Dryer

__ Window

__ Rain Gutters

Hookups

Screens

__ Security

__ Fire Detection

__ Intercom

System

Equipment

System

__ Smoke Detector

__ Smoke Detector -

Hearing Impaired

__ Carbon Monoxide

Alarm

__ Emergency Escape

Ladder(s)

__ TV Antenna

__ Cable TV

__ Satellite

Wiring

Dish

__ Ceiling Fan(s)

__ Attic Fan(s)

__ Exhaust

Fan(s)

__ Central A/C

__ Central Heating

__ Wall/Window

Air

Conditioning

__ Plumbing System

__ Septic System

__ Public Sewer

System

__ Patio/Decking

__ Outdoor Grill

__ Fences

__ Pool

__ Sauna

__ Spa

__ Hot Tub

__ Pool Equipment

__ Pool Heater

__ Automatic Lawn

Sprinkler

System

__ Fireplace(s) &

__ Fireplace(s) &

Chimney

Chimney

(Woodburning)

(Mock)

__ Gas Lines

__ Gas Fixtures

(Nat./LP)

Garage: __ Attached

__ Not Attached

__ Carport

Garage Door Opener(s):

__ Electronic

__ Control(s)

Water Heater:

__ Gas

__ Electric

Water Supply: __ City

__ Well __ MUD

__ Co-op

Roof Type: ________________________________Age: _____(approx)

Are you (Seller) aware of any of the above items that are not in

working condition, that have known defects, or that are in need

of repair? __ Yes __ No __ Unknown.

If yes, then describe. (Attach additional sheets if necessary):

________________________________________________________________

________________________________________________________________

2. Does the property have working smoke detectors installed in

accordance with the smoke detector requirements of Chapter 766,

Health and Safety Code?* __ Yes __ No __ Unknown.

If the answer to the question above is no or unknown, explain.

(Attach additional sheets if necessary):

________________________________________________________________

________________________________________________________________

*Chapter 766 of the Health and Safety Code requires

one-family or two-family dwellings to have working smoke

detectors installed in accordance with the requirements of the

building code in effect in the area in which the dwelling is

located, including performance, location, and power source

requirements. If you do not know the building code requirements

in effect in your area, you may check unknown above or contact

your local building official for more information. A buyer may

require a seller to install smoke detectors for the hearing

impaired if: (1) the buyer or a member of the buyer's family who

will reside in the dwelling is hearing impaired; (2) the buyer

gives the seller written evidence of the hearing impairment from

a licensed physician; and (3) within 10 days after the effective

date, the buyer makes a written request for the seller to install

smoke detectors for the hearing impaired and specifies the

locations for installation. The parties may agree who will bear

the cost of installing the smoke detectors and which brand of

smoke detectors to install.

3. Are you (Seller) aware of any known defect/malfunctions in

any of the following?

Write Yes (Y) if you are aware, write No (N) if you are not

aware.

__ Interior Walls

__ Ceilings

__ Floors

__ Exterior Walls

__ Doors

__ Windows

__ Roof

__ Foundation/

__ Basement

Slab(s)

__ Walls/Fences

__ Driveways

__ Sidewalks

__ Plumbing/Sewers/

__ Electrical

__ Lighting

Septics

Systems

Fixtures

__ Other Structural Components (Describe):____________________

________________________________________________________________

________________________________________________________________

If the answer to any of the above is yes, explain. (Attach

additional sheets if necessary):_____________________________

________________________________________________________________

________________________________________________________________

4. Are you (Seller) aware of any of the following conditions?

Write Yes (Y) if you are aware, write No (N) if you are not

aware.

__ Active Termites

__ Previous Structural

(includes

or Roof Repair

wood-destroying insects)

__ Termite or Wood Rot Damage

__ Hazardous or Toxic Waste

Needing Repair

__ Previous Termite Damage

__ Asbestos Components

__ Previous Termite

__ Urea formaldehyde

Treatment

Insulation

__ Previous Flooding

__ Radon Gas

__ Improper Drainage

__ Lead Based Paint

__ Water Penetration

__ Aluminum Wiring

__ Located in 100-Year

__ Previous Fires

Floodplain

__ Present Flood Insurance

__ Unplatted Easements

Coverage

__ Landfill, Settling, Soil

__ Subsurface

Movement, Fault Lines

Structure or Pits

__ Previous Use of Premises for

Manufacture of Methamphetamine

If the answer to any of the above is yes, explain. (Attach

additional sheets if necessary):_____________________________

________________________________________________________________

________________________________________________________________

5. Are you (Seller) aware of any item, equipment, or system in

or on the property that is in need of repair? __ Yes (if you are

aware) __ No (if you are not aware). If yes, explain (attach

additional sheets as necessary)._________________________________

6. Are you (Seller) aware of any of the following?

Write Yes (Y) if you aware, write No (N) if you are not aware.

__

Room additions, structural modifications, or other

alterations or repairs made without necessary permits or

not in compliance with building codes in effect at that

time.

__

Homeowners' Association or maintenance fees or assessments.

__

Any "common area" (facilities such as pools, tennis courts,

walkways, or other areas) co-owned in undivided interest

with others.

__

Any notices of violations of deed restrictions or

governmental ordinances affecting the condition or use of

the Property.

__

Any lawsuits directly or indirectly affecting the Property.

__

Any condition on the Property which materially affects the

physical health or safety of an individual.

If the answer to any of the above is yes, explain. (Attach

additional sheets if necessary): _____________________________

________________________________________________________________

________________________________________________________________

7. If the property is located in a coastal area that is seaward

of the Gulf Intracoastal Waterway or within 1,000 feet of the

mean high tide bordering the Gulf of Mexico, the property may be

subject to the Open Beaches Act or the Dune Protection Act

(Chapter 61 or 63, Natural Resources Code, respectively) and a

beachfront construction certificate or dune protection permit may

be required for repairs or improvements. Contact the local

government with ordinance authority over construction adjacent to

public beaches for more information.

_______________________________________________________

Date Signature of Seller

The undersigned purchaser hereby acknowledges receipt of the

foregoing notice.

_______________________________________________________

Date Signature of Purchaser

(c) A seller or seller's agent shall have no duty to make a

disclosure or release information related to whether a death by

natural causes, suicide, or accident unrelated to the condition

of the property occurred on the property or whether a previous

occupant had, may have had, has, or may have AIDS, HIV related

illnesses, or HIV infection.

(d) The notice shall be completed to the best of seller's belief

and knowledge as of the date the notice is completed and signed

by the seller. If the information required by the notice is

unknown to the seller, the seller shall indicate that fact on the

notice, and by that act is in compliance with this section.

(e) This section does not apply to a transfer:

(1) pursuant to a court order or foreclosure sale;

(2) by a trustee in bankruptcy;

(3) to a mortgagee by a mortgagor or successor in interest, or

to a beneficiary of a deed of trust by a trustor or successor in

interest;

(4) by a mortgagee or a beneficiary under a deed of trust who

has acquired the real property at a sale conducted pursuant to a

power of sale under a deed of trust or a sale pursuant to a court

ordered foreclosure or has acquired the real property by a deed

in lieu of foreclosure;

(5) by a fiduciary in the course of the administration of a

decedent's estate, guardianship, conservatorship, or trust;

(6) from one co-owner to one or more other co-owners;

(7) made to a spouse or to a person or persons in the lineal

line of consanguinity of one or more of the transferors;

(8) between spouses resulting from a decree of dissolution of

marriage or a decree of legal separation or from a property

settlement agreement incidental to such a decree;

(9) to or from any governmental entity;

(10) of a new residence of not more than one dwelling unit which

has not previously been occupied for residential purposes; or

(11) of real property where the value of any dwelling does not

exceed five percent of the value of the property.

(f) The notice shall be delivered by the seller to the purchaser

on or before the effective date of an executory contract binding

the purchaser to purchase the property. If a contract is entered

without the seller providing the notice required by this section,

the purchaser may terminate the contract for any reason within

seven days after receiving the notice.

Added by Acts 1993, 73rd Leg., ch. 356, Sec. 1, eff. Jan. 1,

1994.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 17.001, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

448, Sec. 1, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1051, Sec. 11, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1256, Sec. 22, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 20.001, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1178, Sec. 1, eff. January 1, 2010.

Sec. 5.009. DUTIES OF LIFE TENANT. (a) Subject to Subsection

(b), if the life tenant of a legal life estate is given the power

to sell and reinvest any life tenancy property, the life tenant

is subject, with respect to the sale and investment of the

property, to all of the fiduciary duties of a trustee imposed by

the Texas Trust Code (Subtitle B, Title 9, Property Code) or the

common law of this state.

(b) A life tenant may retain, as life tenancy property, any real

property originally conveyed to the life tenant without being

subject to the fiduciary duties of a trustee; however, the life

tenant is subject to the common law duties of a life tenant.

Acts 1993, 73rd Leg., ch. 846, Sec. 34, eff. Sept. 1, 1993.

Renumbered from Property Code Sec. 5.008 by Acts 1995, 74th Leg.,

ch. 76, Sec. 17.01(42), eff. Sept. 1, 1995.

Sec. 5.010. NOTICE OF ADDITIONAL TAX LIABILITY. (a) A person

who is the owner of an interest in vacant land and who contracts

for the transfer of that interest shall include in the contract

the following bold-faced notice:

NOTICE REGARDING POSSIBLE LIABILITY FOR ADDITIONAL TAXES

If for the current ad valorem tax year the taxable value of the

land that is the subject of this contract is determined by a

special appraisal method that allows for appraisal of the land at

less than its market value, the person to whom the land is

transferred may not be allowed to qualify the land for that

special appraisal in a subsequent tax year and the land may then

be appraised at its full market value. In addition, the transfer

of the land or a subsequent change in the use of the land may

result in the imposition of an additional tax plus interest as a

penalty for the transfer or the change in the use of the land.

The taxable value of the land and the applicable method of

appraisal for the current tax year is public information and may

be obtained from the tax appraisal district established for the

county in which the land is located.

(b) This section does not apply to a contract for a transfer:

(1) under a court order or foreclosure sale;

(2) by a trustee in bankruptcy;

(3) to a mortgagee by a mortgagor or successor in interest or to

a beneficiary of a deed of trust by a trustor or successor in

interest;

(4) by a mortgagee or a beneficiary under a deed of trust who

has acquired the land at a sale conducted under a power of sale

under a deed of trust or a sale under a court-ordered foreclosure

or has acquired the land by a deed in lieu of foreclosure;

(5) by a fiduciary in the course of the administration of a

decedent's estate, guardianship, conservatorship, or trust;

(6) of only a mineral interest, leasehold interest, or security

interest; or

(7) to or from a governmental entity.

(c) The notice described by Subsection (a) is not required to be

included in a contract for transfer of an interest in land if

every transferee under the contract is:

(1) a person who is a co-owner with an owner described by

Subsection (a) of an undivided interest in the land; or

(2) a spouse or a person in the lineal line of consanguinity of

an owner described by Subsection (a).

(d) The notice described by Subsection (a) is not required to be

given if in a separate paragraph of the contract the contract

expressly provides for the payment of any additional ad valorem

taxes and interest that become due as a penalty because of:

(1) the transfer of the land; or

(2) a subsequent change in the use of the land.

(e) If the owner fails to include in the contract the notice

described by Subsection (a), the person to whom the land is

transferred is entitled to recover from that owner an amount

equal to the amount of any additional taxes and interest that the

person is required to pay as a penalty because of:

(1) the transfer of the land; or

(2) a subsequent change in the use of the land that occurs

before the fifth anniversary of the date of the transfer.

Added by Acts 1997, 75th Leg., ch. 174, Sec. 1, eff. Jan. 1,

1998.

Sec. 5.011. SELLER'S DISCLOSURE REGARDING POTENTIAL ANNEXATION.

(a) A person who sells an interest in real property in this

state shall give to the purchaser of the property a written

notice that reads substantially similar to the following:

NOTICE REGARDING POSSIBLE ANNEXATION

If the property that is the subject of this contract is located

outside the limits of a municipality, the property may now or

later be included in the extraterritorial jurisdiction of a

municipality and may now or later be subject to annexation by the

municipality. Each municipality maintains a map that depicts its

boundaries and extraterritorial jurisdiction. To determine if the

property is located within a municipality's extraterritorial

jurisdiction or is likely to be located within a municipality's

extraterritorial jurisdiction, contact all municipalities located

in the general proximity of the property for further information.

(b) The seller shall deliver the notice to the purchaser before

the date the executory contract binds the purchaser to purchase

the property. The notice may be given separately, as part of the

contract during negotiations, or as part of any other notice the

seller delivers to the purchaser.

(c) This section does not apply to a transfer:

(1) under a court order or foreclosure sale;

(2) by a trustee in bankruptcy;

(3) to a mortgagee by a mortgagor or successor in interest or to

a beneficiary of a deed of trust by a trustor or successor in

interest;

(4) by a mortgagee or a beneficiary under a deed of trust who

has acquired the land at a sale conducted under a power of sale

under a deed of trust or a sale under a court-ordered foreclosure

or has acquired the land by a deed in lieu of foreclosure;

(5) by a fiduciary in the course of the administration of a

decedent's estate, guardianship, conservatorship, or trust;

(6) from one co-owner to another co-owner of an undivided

interest in the real property;

(7) to a spouse or a person in the lineal line of consanguinity

of the seller;

(8) to or from a governmental entity;

(9) of only a mineral interest, leasehold interest, or security

interest; or

(10) of real property that is located wholly within a

municipality's corporate boundaries.

(d) If the notice is delivered as provided by this section, the

seller has no duty to provide additional information regarding

the possible annexation of the property by a municipality.

(e) If an executory contract is entered into without the seller

providing the notice required by this section, the purchaser may

terminate the contract for any reason within the earlier of:

(1) seven days after the date the purchaser receives the notice;

or

(2) the date the transfer occurs.

Added by Acts 1999, 76th Leg., ch. 529, Sec. 1, eff. Jan. 1,

2000.

Sec. 5.012. NOTICE OF OBLIGATIONS RELATED TO MEMBERSHIP IN

PROPERTY OWNERS' ASSOCIATION. (a) A seller of residential real

property that is subject to membership in a property owners'

association and that comprises not more than one dwelling unit

located in this state shall give to the purchaser of the property

a written notice that reads substantially similar to the

following:

NOTICE OF MEMBERSHIP IN PROPERTY OWNERS' ASSOCIATION CONCERNING

THE PROPERTY AT (street address) (name of residential community)

As a purchaser of property in the residential community in which

this property is located, you are obligated to be a member of a

property owners' association. Restrictive covenants governing the

use and occupancy of the property and a dedicatory instrument

governing the establishment, maintenance, and operation of this

residential community have been or will be recorded in the Real

Property Records of the county in which the property is located.

Copies of the restrictive covenants and dedicatory instrument may

be obtained from the county clerk.

You are obligated to pay assessments to the property owners'

association. The amount of the assessments is subject to change.

Your failure to pay the assessments could result in a lien on and

the foreclosure of your property.

Date: ____________________

_______________________________

Signature of Purchaser

(b) The seller shall deliver the notice to the purchaser before

the date the executory contract binds the purchaser to purchase

the property. The notice may be given separately, as part of the

contract during negotiations, or as part of any other notice the

seller delivers to the purchaser. If the notice is included as

part of the executory contract or another notice, the title of

the notice prescribed by this section, the references to the

street address and date in the notice, and the purchaser's

signature on the notice may be omitted.

(c) This section does not apply to a transfer:

(1) under a court order or foreclosure sale;

(2) by a trustee in bankruptcy;

(3) to a mortgagee by a mortgagor or successor in interest or to

a beneficiary of a deed of trust by a trustor or successor in

interest;

(4) by a mortgagee or a beneficiary under a deed of trust who

has acquired the land at a sale conducted under a power of sale

under a deed of trust or a sale under a court-ordered foreclosure

or has acquired the land by a deed in lieu of foreclosure;

(5) by a fiduciary in the course of the administration of a

decedent's estate, guardianship, conservatorship, or trust;

(6) from one co-owner to another co-owner of an undivided

interest in the real property;

(7) to a spouse or a person in the lineal line of consanguinity

of the seller;

(8) to or from a governmental entity;

(9) of only a mineral interest, leasehold interest, or security

interest; or

(10) of a real property interest in a condominium.

(d) If an executory contract is entered into without the seller

providing the notice required by this section, the purchaser may

terminate the contract for any reason within the earlier of:

(1) seven days after the date the purchaser receives the notice;

or

(2) the date the transfer occurs as provided by the executory

contract.

(e) The purchaser's right to terminate the executory contract

under Subsection (d) is the purchaser's exclusive remedy for the

seller's failure to provide the notice required by this section.

Added by Acts 1999, 76th Leg., ch. 1420, Sec. 1, eff. Jan. 1,

2000.

Sec. 5.013. SELLER'S DISCLOSURE OF LOCATION OF CONDITIONS UNDER

SURFACE OF UNIMPROVED REAL PROPERTY. (a) A seller of unimproved

real property to be used for residential purposes shall provide

to the purchaser of the property a written notice disclosing the

location of a transportation pipeline, including a pipeline for

the transportation of natural gas, natural gas liquids, synthetic

gas, liquefied petroleum gas, petroleum or a petroleum product,

or a hazardous substance.

(b) The notice must state the information to the best of the

seller's belief and knowledge as of the date the notice is

completed and signed by the seller. If the information required

to be disclosed is not known to the seller, the seller shall

indicate that fact in the notice.

(c) The notice must be delivered by the seller on or before the

effective date of an executory contract binding the purchaser to

purchase the property. If a contract is entered without the

seller providing the notice as required by this section, the

purchaser may terminate the contract for any reason not later

than the seventh day after the effective date of the contract.

(d) This section applies to any seller of unimproved real

property, including a seller who is the developer of the property

and who sells the property to others for resale.

(e) In this section, "hazardous substance" and "hazardous waste"

have the meanings assigned by Section 361.003, Health and Safety

Code.

(f) A seller is not required to give the notice if:

(1) the seller is obligated under an earnest money contract to

furnish a title insurance commitment to the buyer prior to

closing; and

(2) the buyer is entitled to terminate the contract if the

buyer's objections to title as permitted by the contract are not

cured by the seller prior to closing.

Added by Acts 1997, 75th Leg., ch. 1239, Sec. 1, eff. Sept. 1,

1997. Renumbered from Property Code Sec. 5.010 by Acts 2001, 77th

Leg., ch. 1420, Sec. 21.001(95), eff. Sept. 1, 2001.

Sec. 5.014. NOTICE OF OBLIGATIONS RELATED TO PUBLIC IMPROVEMENT

DISTRICT. (a) A seller of residential real property that is

located in a public improvement district established under

Subchapter A, Chapter 372, Local Government Code, or Chapter 382,

Local Government Code, and that consists of not more than one

dwelling unit located in this state shall give to the purchaser

of the property a written notice that reads substantially similar

to the following:

NOTICE OF OBLIGATION TO PAY PUBLIC IMPROVEMENT DISTRICT

ASSESSMENT TO (municipality or county levying assessment)

CONCERNING THE PROPERTY AT (street address)

As a purchaser of this parcel of real property you are obligated

to pay an assessment to a municipality or county for an

improvement project undertaken by a public improvement district

under Subchapter A, Chapter 372, Local Government Code, or

Chapter 382, Local Government Code. The assessment may be due

annually or in periodic installments. More information

concerning the amount of the assessment and the due dates of that

assessment may be obtained from the municipality or county

levying the assessment.

The amount of the assessments is subject to change. Your failure

to pay the assessments could result in a lien on and the

foreclosure of your property.

Date: __________________ ________________________________

Signature of Purchaser

(b) The seller shall deliver the notice required under

Subsection (a) to the purchaser before the effective date of an

executory contract binding the purchaser to purchase the

property. The notice may be given separately, as part of the

contract during negotiations, or as part of any other notice the

seller delivers to the purchaser. If the notice is included as

part of the executory contract or another notice, the title of

the notice prescribed by this section, the references to the

street address and date in the notice, and the purchaser's

signature on the notice may be omitted.

(c) This section does not apply to a transfer:

(1) under a court order or foreclosure sale;

(2) by a trustee in bankruptcy;

(3) to a mortgagee by a mortgagor or successor in interest or to

a beneficiary of a deed of trust by a trustor or successor in

interest;

(4) by a mortgagee or a beneficiary under a deed of trust who

has acquired the land at a sale conducted under a power of sale

under a deed of trust or a sale under a court-ordered foreclosure

or has acquired the land by a deed in lieu of foreclosure;

(5) by a fiduciary in the course of the administration of a

decedent's estate, guardianship, conservatorship, or trust;

(6) from one co-owner to another co-owner of an undivided

interest in the real property;

(7) to a spouse or a person in the lineal line of consanguinity

of the seller;

(8) to or from a governmental entity;

(9) of only a mineral interest, leasehold interest, or security

interest; or

(10) of a real property interest in a condominium.

(d) If an executory contract is entered into without the seller

providing the notice required by this section, the purchaser may

terminate the contract for any reason not later than the earlier

of:

(1) the seventh day after the date the purchaser receives the

notice; or

(2) the date the transfer occurs as provided by the executory

contract.

(e) The purchaser's right to terminate the executory contract

under Subsection (d) is the purchaser's exclusive remedy for the

seller's failure to provide the notice required by this section.

Added by Acts 2005, 79th Leg., Ch.

1085, Sec. 1, eff. January 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 20.002, eff. September 1, 2009.

Sec. 5.015. PROHIBITED FEES. A person who has a right of first

refusal in real property that is a condominium subject to Chapter

81 or Chapter 82 may not charge a fee for declining to exercise

that right, such as a fee for providing written evidence of the

declination.

Added by Acts 2005, 79th Leg., Ch.

825, Sec. 14, eff. September 1, 2005.

Renumbered from Property Code, Section 5.014 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 17.001(63), eff. September 1, 2007.

Sec. 5.016. CONVEYANCE OF RESIDENTIAL PROPERTY ENCUMBERED BY

LIEN. (a) A person may not convey an interest in or enter into

a contract to convey an interest in residential real property

that will be encumbered by a recorded lien at the time the

interest is conveyed unless, on or before the seventh day before

the earlier of the effective date of the conveyance or the

execution of an executory contract binding the purchaser to

purchase the property, an option contract, or other contract, the

person provides the purchaser and each lienholder a separate

written disclosure statement in at least 12-point type that:

(1) identifies the property and includes the name, address, and

phone number of each lienholder;

(2) states the amount of the debt that is secured by each lien;

(3) specifies the terms of any contract or law under which the

debt that is secured by the lien was incurred, including, as

applicable:

(A) the rate of interest;

(B) the periodic installments required to be paid; and

(C) the account number;

(4) indicates whether the lienholder has consented to the

transfer of the property to the purchaser;

(5) specifies the details of any insurance policy relating to

the property, including:

(A) the name of the insurer and insured;

(B) the amount for which the property is insured; and

(C) the property that is insured;

(6) states the amount of any property taxes that are due on the

property; and

(7) includes a statement at the top of the disclosure in a form

substantially similar to the following:

WARNING: ONE OR MORE RECORDED LIENS HAVE BEEN FILED THAT MAKE A

CLAIM AGAINST THIS PROPERTY AS LISTED BELOW. IF A LIEN IS NOT

RELEASED AND THE PROPERTY IS CONVEYED WITHOUT THE CONSENT OF THE

LIENHOLDER, IT IS POSSIBLE THE LIENHOLDER COULD DEMAND FULL

PAYMENT OF THE OUTSTANDING BALANCE OF THE LIEN IMMEDIATELY. YOU

MAY WISH TO CONTACT EACH LIENHOLDER FOR FURTHER INFORMATION AND

DISCUSS THIS MATTER WITH AN ATTORNEY.

(b) A violation of this section does not invalidate a

conveyance. Except as provided by Subsections (c) and (d), if a

contract is entered into without the seller providing the notice

required by this section, the purchaser may terminate the

contract for any reason on or before the seventh day after the

date the purchaser receives the notice in addition to other

remedies provided by this section or other law.

(c) This section does not apply to a transfer:

(1) under a court order or foreclosure sale;

(2) by a trustee in bankruptcy;

(3) to a mortgagee by a mortgagor or successor in interest or to

a beneficiary of a deed of trust by a trustor or successor in

interest;

(4) by a mortgagee or a beneficiary under a deed of trust who

has acquired the real property at a sale conducted under a power

of sale under a deed of trust or a sale under a court-ordered

foreclosure or has acquired the real property by a deed in lieu

of foreclosure;

(5) by a fiduciary in the course of the administration of a

decedent's estate, guardianship, conservatorship, or trust;

(6) from one co-owner to one or more other co-owners;

(7) to a spouse or to a person or persons in the lineal line of

consanguinity of one or more of the transferors;

(8) between spouses resulting from a decree of dissolution of

marriage or a decree of legal separation or from a property

settlement agreement incidental to one of those decrees;

(9) to or from a governmental entity;

(10) where the purchaser obtains a title insurance policy

insuring the transfer of title to the real property; or

(11) to a person who has purchased, conveyed, or entered into

contracts to purchase or convey an interest in real property four

or more times in the preceding 12 months.

(d) A violation of this section is not actionable if the person

required to give notice reasonably believes and takes any

necessary action to ensure that each lien for which notice was

not provided will be released on or before the 30th day after the

date on which title to the property is transferred.

Added by Acts 2007, 80th Leg., R.S., Ch.

1056, Sec. 1, eff. January 1, 2008.

Sec. 5.017. FEE FOR FUTURE CONVEYANCE OF RESIDENTIAL REAL

PROPERTY AND RELATED LIEN PROHIBITED. (a) In this section,

"property owners' association" has the meaning assigned by

Section 209.002.

(b) A deed restriction or other covenant running with the land

applicable to the conveyance of residential real property that

requires a transferee of residential real property or the

transferee's heirs, successors, or assigns to pay a declarant or

other person imposing the deed restriction or covenant on the

property or a third party designated by a transferor of the

property a fee in connection with a future transfer of the

property is prohibited. A deed restriction or other covenant

running with the land that violates this section or a lien

purporting to encumber the land to secure a right under a deed

restriction or other covenant running with the land that violates

this section is void and unenforceable. For purposes of this

section, a conveyance of real property includes a conveyance or

other transfer of an interest or estate in residential real

property.

(c) This section does not apply to a deed restriction or other

covenant running with the land that requires a fee associated

with the conveyance of property in a subdivision that is payable

to:

(1) a property owners' association that manages or regulates the

subdivision or the association's managing agent if the

subdivision contains more than one platted lot;

(2) an entity organized under Section 501(c)(3), Internal

Revenue Code of 1986; or

(3) a governmental entity.

Added by Acts 2007, 80th Leg., R.S., Ch.

1056, Sec. 1, eff. January 1, 2008.

Sec. 5.018. DISCLOSURE OF ABSENCE OF CERTAIN WARRANTIES. (a) A

seller of residential real property that is exempt from Title 16

under Section 401.005 shall give to the purchaser of the property

a written notice that reads substantially similar to the

following:

NOTICE OF NONAPPLICABILITY OF CERTAIN WARRANTIES

AND BUILDING AND PERFORMANCE STANDARDS

The property that is subject to this contract is exempt from

Title 16, Property Code, including the provisions of that title

that provide statutory warranties and building and performance

standards.

(b) A notice required by this section shall be delivered by the

seller to the purchaser on or before the effective date of an

executory contract binding the purchaser to purchase the

property. If a contract is entered into without the seller

providing the notice, the purchaser may terminate the contract

for any reason on or before the seventh day after the date the

purchaser receives the notice.

(c) This section does not apply to a transfer:

(1) under a court order or foreclosure sale;

(2) by a trustee in bankruptcy;

(3) to a mortgagee by a mortgagor or successor in interest or to

a beneficiary of a deed of trust by a trustor or successor in

interest;

(4) by a mortgagee or a beneficiary under a deed of trust who

has acquired the land at a sale conducted under a power of sale

under a deed of trust or a sale under a court-ordered foreclosure

or has acquired the land by a deed in lieu of foreclosure;

(5) by a fiduciary in the course of the administration of a

decedent's estate, guardianship, conservatorship, or trust;

(6) from one co-owner to another co-owner of an undivided

interest in the real property;

(7) to a spouse or a person in the lineal line of consanguinity

of the seller;

(8) to or from a governmental entity; or

(9) of only a mineral interest, leasehold interest, or security

interest.

Added by Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 1, eff. September 1, 2007.

Renumbered from Property Code, Section 5.016 by Acts 2009, 81st

Leg., R.S., Ch.

87, Sec. 27.001(76), eff. September 1, 2009.

SUBCHAPTER B. FORM AND CONSTRUCTION OF INSTRUMENTS

Sec. 5.021. INSTRUMENT OF CONVEYANCE. A conveyance of an estate

of inheritance, a freehold, or an estate for more than one year,

in land and tenements, must be in writing and must be subscribed

and delivered by the conveyor or by the conveyor's agent

authorized in writing.

Acts 1983, 68th Leg., p. 3481, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 5.022. FORM. (a) The following form or a form that is the

same in substance conveys a fee simple estate in real property

with a covenant of general warranty:

"The State of Texas,

"County of ____________________.

"Know all men by these presents, That I, __________________, of

the __________________ (give name of city, town, or county), in

the state aforesaid, for and in consideration of

__________________ dollars, to me in hand paid by

__________________, have granted, sold, and conveyed, and by

these presents do grant, sell, and convey unto the said

__________________, of the __________________ (give name of city,

town, or county), in the state of __________________, all that

certain __________________ (describe the premises). To have and

to hold the above described premises, together with all and

singular the rights and appurtenances thereto in any wise

belonging, unto the said __________________, his heirs or assigns

forever. And I do hereby bind myself, my heirs, executors, and

administrators to warrant and forever defend all and singular the

said premises unto the said __________________, his heirs, and

assigns, against every person whomsoever, lawfully claiming or to

claim the same, or any part thereof.

"Witness my hand, this __________________ day of

__________________, A.D. 19___.

"Signed and delivered in the presence of ____________________"

(b) A covenant of warranty is not required in a conveyance.

(c) The parties to a conveyance may insert any clause or use any

form not in contravention of law.

Acts 1983, 68th Leg., p. 3481, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 5.023. IMPLIED COVENANTS. (a) Unless the conveyance

expressly provides otherwise, the use of "grant" or "convey" in a

conveyance of an estate of inheritance or fee simple implies only

that the grantor and the grantor's heirs covenant to the grantee

and the grantee's heirs or assigns:

(1) that prior to the execution of the conveyance the grantor

has not conveyed the estate or any interest in the estate to a

person other than the grantee; and

(2) that at the time of the execution of the conveyance the

estate is free from encumbrances.

(b) An implied covenant under this section may be the basis for

a lawsuit as if it had been expressed in the conveyance.

Acts 1983, 68th Leg., p. 3482, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 5.024. ENCUMBRANCES. "Encumbrance" includes a tax, an

assessment, and a lien on real property.

Acts 1983, 68th Leg., p. 3482, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 5.025. WOOD SHINGLE ROOF. To the extent that a deed

restriction applicable to a structure on residential property

requires the use of a wood shingle roof, the restriction is void.

Acts 1983, 68th Leg., p. 3482, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 5.026. DISCRIMINATORY PROVISIONS. (a) If a restriction

that affects real property, or a provision in a deed that conveys

real property or an interest in real property, whether express or

incorporated by reference, prohibits the use by or the sale,

lease, or transfer to a person because of race, color, religion,

or national origin, the provision or restriction is void.

(b) A court shall dismiss a suit or part of a suit to enforce a

provision that is void under this section.

Acts 1983, 68th Leg., p. 3483, ch. 576, Sec. 1, eff. Jan. 1,

1984.

SUBCHAPTER C. FUTURE ESTATES

Sec. 5.041. FUTURE ESTATES. A person may make an inter vivos

conveyance of an estate of freehold or inheritance that commences

in the future, in the same manner as by a will.

Acts 1983, 68th Leg., p. 3483, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 5.042. ABOLITION OF COMMON-LAW RULES. (a) The common-law

rules known as the rule in Shelley's case, the rule forbidding a

remainder to the grantor's heirs, the doctrine of worthier title,

and the doctrine or rule prohibiting an existing lien upon part

of a homestead from extending to another part of the homestead

not charged with the debts secured by the existing lien upon part

of the homestead do not apply in this state.

(b) A deed, will, or other conveyance of property in this state

that limits an interest in the property to a particular person or

to a class such as the heirs, heirs of the body, issue, or next

of kin of the conveyor or of a person to whom a particular

interest in the same property is limited is effective according

to the intent of the conveyor.

(c) Status as an heir or next of kin of a conveyor or the

failure of a conveyor to describe a person in a conveyance other

than as a member of a class does not affect a person's right to

take or share in an interest as a conveyee.

(d) Subject to the intention of a conveyor, which controls

unless limited by law, the membership of a class described in

this section and the participation of a member in a property

interest conveyed to the class are determined under this state's

laws of descent and distribution.

(e) This section does not apply to a conveyance taking effect

before January 1, 1964.

Acts 1983, 68th Leg., p. 3483, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1999, 76th Leg., ch. 1510, Sec. 5, eff.

Sept. 1, 1999.

Sec. 5.043. REFORMATION OF INTERESTS VIOLATING RULE AGAINST

PERPETUITIES. (a) Within the limits of the rule against

perpetuities, a court shall reform or construe an interest in

real or personal property that violates the rule to effect the

ascertainable general intent of the creator of the interest. A

court shall liberally construe and apply this provision to

validate an interest to the fullest extent consistent with the

creator's intent.

(b) The court may reform or construe an interest under

Subsection (a) of this section according to the doctrine of cy

pres by giving effect to the general intent and specific

directives of the creator within the limits of the rule against

perpetuities.

(c) If an instrument that violates the rule against perpetuities

may be reformed or construed under this section, a court shall

enforce the provisions of the instrument that do not violate the

rule and shall reform or construe under this section a provision

that violates or might violate the rule.

(d) This section applies to legal and equitable interests,

including noncharitable gifts and trusts, conveyed by an inter

vivos instrument or a will that takes effect on or after

September 1, 1969, and this section applies to an appointment

made on or after that date regardless of when the power was

created.

Acts 1983, 68th Leg., p. 3484, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1991, 72nd Leg., ch. 895, Sec. 16, eff.

Sept. 1, 1991.

SUBCHAPTER D. EXECUTORY CONTRACT FOR CONVEYANCE

Sec. 5.061. DEFINITION. In this subchapter, "default" means the

failure to:

(1) make a timely payment; or

(2) comply with a term of an executory contract.

Added by Acts 1995, 74th Leg., ch. 994, Sec. 2, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 5.065 and amended by Act

2001, 77th Leg., ch. 693, Sec. 1, Sept. 1, 2001.

Sec. 5.062. APPLICABILITY. (a) This subchapter applies only to

a transaction involving an executory contract for conveyance of

real property used or to be used as the purchaser's residence or

as the residence of a person related to the purchaser within the

second degree by consanguinity or affinity, as determined under

Chapter 573, Government Code. For purposes of this subchapter,

and only for the purposes of this subchapter:

(1) a lot measuring one acre or less is presumed to be

residential property; and

(2) an option to purchase real property that includes or is

combined or executed concurrently with a residential lease

agreement, together with the lease, is considered an executory

contract for conveyance of real property.

(b) This subchapter does not apply to the following transactions

under an executory contract:

(1) the sale of state land; or

(2) a sale of land by:

(A) the Veterans' Land Board;

(B) this state or a political subdivision of this state; or

(C) an instrumentality, public corporation, or other entity

created to act on behalf of this state or a political subdivision

of this state, including an entity created under Chapter 303,

392, or 394, Local Government Code.

(c) This subchapter does not apply to an executory contract that

provides for the delivery of a deed from the seller to the

purchaser within 180 days of the date of the final execution of

the executory contract.

(d) Section 5.066 and Sections 5.068-5.080 do not apply to a

transaction involving an executory contract for conveyance if the

purchaser of the property:

(1) is related to the seller of the property within the second

degree by consanguinity or affinity, as determined under Chapter

573, Government Code; and

(2) has waived the applicability of those sections in a written

agreement.

(e) Sections 5.066, 5.067, 5.071, 5.075, 5.081, and 5.082 do not

apply to an executory contract described by Subsection (a)(2).

(f) Notwithstanding any other provision of this subchapter, only

the following sections apply to an executory contract described

by Subsection (a)(2) if the term of the contract is three years

or less and the purchaser and seller, or the purchaser's or

seller's assignee, agent, or affiliate, have not been parties to

an executory contract to purchase the property covered by the

executory contract for longer than three years:

(1) Sections 5.063-5.065;

(2) Section 5.073, except for Section 5.073(a)(2); and

(3) Sections 5.083 and 5.085.

(g) Except as provided by Subsection (b), if Subsection (f)

conflicts with another provision of this subchapter, Subsection

(f) prevails.

Added by Acts 1995, 74th Leg., ch. 994, Sec. 3, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 5.091 and amended by

Acts 2001, 77th Leg., ch. 693, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

978, Sec. 2, eff. September 1, 2005.

Sec. 5.0621. CONSTRUCTION WITH OTHER LAW. (a) Except as

provided by Subsection (b), the provisions of this subchapter and

Chapter 92 apply to the portion of an executory contract

described by Section 5.062(a)(2) that is a residential lease

agreement.

(b) After a tenant exercises an option to purchase leased

property under a residential lease described by Subsection (a),

Chapter 92 no longer applies to the lease.

Added by Acts 2005, 79th Leg., Ch.

978, Sec. 3, eff. September 1, 2005.

Sec. 5.063. NOTICE. (a) Notice under Section 5.064 must be in

writing and must be delivered by registered or certified mail,

return receipt requested. The notice must be conspicuous and

printed in 14-point boldface type or 14-point uppercase

typewritten letters, and must include on a separate page the

statement:

NOTICE

YOU ARE NOT COMPLYING WITH THE TERMS OF THE CONTRACT TO BUY YOUR

PROPERTY. UNLESS YOU TAKE THE ACTION SPECIFIED IN THIS NOTICE BY

(date) THE SELLER HAS THE RIGHT TO TAKE POSSESSION OF YOUR

PROPERTY.

(b) The notice must also:

(1) identify and explain the remedy the seller intends to

enforce;

(2) if the purchaser has failed to make a timely payment,

specify:

(A) the delinquent amount, itemized into principal and interest;

(B) any additional charges claimed, such as late charges or

attorney's fees; and

(C) the period to which the delinquency and additional charges

relate; and

(3) if the purchaser has failed to comply with a term of the

contract, identify the term violated and the action required to

cure the violation.

(c) Notice by mail is given when it is mailed to the purchaser's

residence or place of business. The affidavit of a person

knowledgeable of the facts to the effect that notice was given is

prima facie evidence of notice in an action involving a

subsequent bona fide purchaser for value if the purchaser is not

in possession of the real property and if the stated time to

avoid the forfeiture has expired. A bona fide subsequent

purchaser for value who relies upon the affidavit under this

subsection shall take title free and clear of the contract.

Acts 1983, 68th Leg., p. 3485, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1993, 73rd Leg., ch. 444, Sec. 1, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 994, Sec. 2, eff. Sept.

1, 1995. Renumbered from Property Code Sec. 5.062 and amended by

Acts 2001, 77th Leg., ch. 693, Sec. 1, eff. Sept. 1, 2001.

Sec. 5.064. SELLER'S REMEDIES ON DEFAULT. A seller may enforce

the remedy of rescission or of forfeiture and acceleration

against a purchaser in default under an executory contract for

conveyance of real property only if:

(1) the seller notifies the purchaser of:

(A) the seller's intent to enforce a remedy under this section;

and

(B) the purchaser's right to cure the default within the 30-day

period described by Section 5.065;

(2) the purchaser fails to cure the default within the 30-day

period described by Section 5.065; and

(3) Section 5.066 does not apply.

Acts 1983, 68th Leg., p. 3484, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1995, 74th Leg., ch. 994, Sec. 2, eff.

Sept. 1, 1995. Renumbered from Property Code Sec. 5.061 and

amended by Acts 2001, 77th Leg., ch. 693, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 959, Sec. 1, eff.

Sept. 1, 2003.

Sec. 5.065. RIGHT TO CURE DEFAULT. Notwithstanding an agreement

to the contrary, a purchaser in default under an executory

contract for the conveyance of real property may avoid the

enforcement of a remedy described by Section 5.064 by complying

with the terms of the contract on or before the 30th day after

the date notice is given under that section.

Acts 1983, 68th Leg., p. 3485, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1995, 74th Leg., ch. 994, Sec. 2, eff.

Sept. 1, 1995. Renumbered from Property Code Sec. 5.063 and

amended by Acts 2001, 77th Leg., ch. 693, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 959, Sec. 2, eff.

Sept. 1, 2003.

Sec. 5.066. EQUITY PROTECTION; SALE OF PROPERTY. (a) If a

purchaser defaults after the purchaser has paid 40 percent or

more of the amount due or the equivalent of 48 monthly payments

under the executory contract, the seller is granted the power to

sell, through a trustee designated by the seller, the purchaser's

interest in the property as provided by this section. The seller

may not enforce the remedy of rescission or of forfeiture and

acceleration.

(b) The seller shall notify a purchaser of a default under the

contract and allow the purchaser at least 60 days after the date

notice is given to cure the default. The notice must be provided

as prescribed by Section 5.063 except that the notice must

substitute the following statement:

NOTICE

YOU ARE NOT COMPLYING WITH THE TERMS OF THE CONTRACT TO BUY YOUR

PROPERTY. UNLESS YOU TAKE THE ACTION SPECIFIED IN THIS NOTICE BY

(date) A TRUSTEE DESIGNATED BY THE SELLER HAS THE RIGHT TO SELL

YOUR PROPERTY AT A PUBLIC AUCTION.

(c) The trustee or a substitute trustee designated by the seller

must post, file, and serve a notice of sale and the county clerk

shall record and maintain the notice of sale as prescribed by

Section 51.002. A notice of sale is not valid unless it is given

after the period to cure has expired.

(d) The trustee or a substitute trustee designated by the seller

must conduct the sale as prescribed by Section 51.002. The seller

must:

(1) convey to a purchaser at a sale conducted under this section

fee simple title to the real property; and

(2) warrant that the property is free from any encumbrance.

(e) The remaining balance of the amount due under the executory

contract is the debt for purposes of a sale under this section.

If the proceeds of the sale exceed the debt amount, the seller

shall disburse the excess funds to the purchaser under the

executory contract. If the proceeds of the sale are insufficient

to extinguish the debt amount, the seller's right to recover the

resulting deficiency is subject to Sections 51.003, 51.004, and

51.005 unless a provision of the executory contract releases the

purchaser under the contract from liability.

(f) The affidavit of a person knowledgeable of the facts that

states that the notice was given and the sale was conducted as

provided by this section is prima facie evidence of those facts.

A purchaser for value who relies on an affidavit under this

subsection acquires title to the property free and clear of the

executory contract.

(g) If a purchaser defaults before the purchaser has paid 40

percent of the amount due or the equivalent of 48 monthly

payments under the executory contract, the seller may enforce the

remedy of rescission or of forfeiture and acceleration of the

indebtedness if the seller complies with the notice requirements

of Sections 5.063 and 5.064.

Added by Acts 1995, 74th Leg., ch. 994, Sec. 3, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 5.101 and amended by

Acts 2001, 77th Leg., ch. 693, Sec. 1, eff. Sept. 1, 2001.

Sec. 5.067. PLACEMENT OF LIEN FOR UTILITY SERVICE.

Notwithstanding any terms of a contract to the contrary, the

placement of a lien for the reasonable value of improvements to

residential real estate for purposes of providing utility service

to the property shall not constitute a default under the terms of

an executory contract for the purchase of the real property.

Added by Acts 1991, 72nd Leg., ch. 743, Sec. 1, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 994, Sec. 2, eff.

Sept. 1, 1995. Renumbered from Property Code Sec. 5.064 and

amended by Acts 2001, 77th Leg., ch. 693, Sec. 1, eff. Sept. 1,

2001.

Sec. 5.068. FOREIGN LANGUAGE REQUIREMENT. If the negotiations

that precede the execution of an executory contract are conducted

primarily in a language other than English, the seller shall

provide a copy in that language of all written documents relating

to the transaction, including the contract, disclosure notices,

annual accounting statements, and a notice of default required by

this subchapter.

Added by Acts 1995, 74th Leg., ch. 994, Sec. 3, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 5.093 and amended by

Acts 2001, 77th Leg., ch. 693, Sec. 1, eff. Sept. 1, 2001.

Sec. 5.069. SELLER'S DISCLOSURE OF PROPERTY CONDITION. (a)

Before an executory contract is signed by the purchaser, the

seller shall provide the purchaser with:

(1) a survey, which was completed within the past year, or plat

of a current survey of the real property;

(2) a legible copy of any document that describes an encumbrance

or other claim, including a restrictive covenant or easement,

that affects title to the real property; and

(3) a written notice, which must be attached to the contract,

informing the purchaser of the condition of the property that

must, at a minimum, be executed by the seller and purchaser and

read substantially similar to the following:

WARNING

IF ANY OF THE ITEMS BELOW HAVE NOT BEEN CHECKED, YOU MAY NOT BE

ABLE TO LIVE ON THE PROPERTY.

SELLER'S DISCLOSURE NOTICE

CONCERNING THE PROPERTY AT (street address or legal description

and city)

THIS DOCUMENT STATES CERTAIN APPLICABLE FACTS ABOUT THE PROPERTY

YOU ARE CONSIDERING PURCHASING.

CHECK ALL THE ITEMS THAT ARE APPLICABLE OR TRUE:

_____ The property is in a recorded subdivision.

_____ The property has water service that provides potable

water.

_____ The property has sewer service.

_____ The property has been approved by the appropriate

municipal, county, or state agency for installation of a septic

system.

_____ The property has electric service.

_____ The property is not in a floodplain.

_____ The roads to the boundaries of the property are paved and

maintained by:

_____ the seller;

_____ the owner of the property on which the road exists;

_____ the municipality;

_____ the county; or

_____ the state.

_____ No individual or entity other than the seller:

(1) owns the property;

(2) has a claim of ownership to the property; or

(3) has an interest in the property.

_____ No individual or entity has a lien filed against the

property.

_____ There are no restrictive covenants, easements, or other

title exceptions or encumbrances that prohibit construction of a

house on the property.

NOTICE: SELLER ADVISES PURCHASER TO:

(1) OBTAIN A TITLE ABSTRACT OR TITLE COMMITMENT COVERING

THE PROPERTY AND HAVE THE ABSTRACT OR COMMITMENT REVIEWED

BY AN ATTORNEY BEFORE SIGNING A CONTRACT OF THIS TYPE; AND

(2) PURCHASE AN OWNER'S POLICY OF TITLE INSURANCE

COVERING THE PROPERTY.

_____________________________

______________________________

(Date)

(Signature of Seller)

_____________________________

______________________________

(Date)

(Signature of Purchaser)

(b) If the property is not located in a recorded subdivision,

the seller shall provide the purchaser with a separate disclosure

form stating that utilities may not be available to the property

until the subdivision is recorded as required by law.

(c) If the seller advertises property for sale under an

executory contract, the advertisement must disclose information

regarding the availability of water, sewer, and electric service.

(d) The seller's failure to provide information required by this

section:

(1) is a false, misleading, or deceptive act or practice within

the meaning of Section 17.46, Business & Commerce Code, and

is actionable in a public or private suit brought under

Subchapter E, Chapter 17, Business & Commerce Code; and

(2) entitles the purchaser to cancel and rescind the executory

contract and receive a full refund of all payments made to the

seller.

(e) Subsection (d) does not limit the purchaser's remedy against

the seller for other false, misleading, or deceptive acts or

practices actionable in a suit brought under Subchapter E,

Chapter 17, Business & Commerce Code.

Added by Acts 1995, 74th Leg., ch. 994, Sec. 3, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 5.094 and amended by

Acts 2001, 77th Leg., ch. 693, Sec. 1, eff. Sept. 1, 2001.

Sec. 5.070. SELLER'S DISCLOSURE OF TAX PAYMENTS AND INSURANCE

COVERAGE. (a) Before an executory contract is signed by the

purchaser, the seller shall provide the purchaser with:

(1) a tax certificate from the collector for each taxing unit

that collects taxes due on the property as provided by Section

31.08, Tax Code; and

(2) a legible copy of any insurance policy, binder, or other

evidence relating to the property that indicates:

(A) the name of the insurer and the insured;

(B) a description of the property insured; and

(C) the amount for which the property is insured.

(b) The seller's failure to provide information required by this

section:

(1) is a false, misleading, or deceptive act or practice within

the meaning of Section 17.46, Business & Commerce Code, and

is actionable in a public or private suit brought under

Subchapter E, Chapter 17, Business & Commerce Code; and

(2) entitles the purchaser to cancel and rescind the executory

contract and receive a full refund of all payments made to the

seller.

(c) Subsection (b) does not limit the purchaser's remedy against

the seller for other false, misleading, or deceptive acts or

practices actionable in a suit brought under Subchapter E,

Chapter 17, Business & Commerce Code.

Added by Acts 2001, 77th Leg., ch. 693, Sec. 1, eff. Sept. 1,

2001.

Sec. 5.071. SELLER'S DISCLOSURE OF FINANCING TERMS. Before an

executory contract is signed by the purchaser, the seller shall

provide to the purchaser a written statement that specifies:

(1) the purchase price of the property;

(2) the interest rate charged under the contract;

(3) the dollar amount, or an estimate of the dollar amount if

the interest rate is variable, of the interest charged for the

term of the contract;

(4) the total amount of principal and interest to be paid under

the contract;

(5) the late charge, if any, that may be assessed under the

contract; and

(6) the fact that the seller may not charge a prepayment penalty

or any similar fee if the purchaser elects to pay the entire

amount due under the contract before the scheduled payment date

under the contract.

Added by Acts 1995, 74th Leg., ch. 994, Sec. 3, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 5.095 and amended by

Acts 2001, 77th Leg., ch. 693, Sec. 1, eff. Sept. 1, 2001.

Sec. 5.072. ORAL AGREEMENTS PROHIBITED. (a) An executory

contract is not enforceable unless the contract is in writing and

signed by the party to be bound or by that party's authorized

representative.

(b) The rights and obligations of the parties to a contract are

determined solely from the written contract, and any prior oral

agreements between the parties are superseded by and merged into

the contract.

(c) An executory contract may not be varied by any oral

agreements or discussions that occur before or contemporaneously

with the execution of the contract.

(d) The seller shall include in a separate document or in a

provision of the contract a statement printed in 14-point

boldfaced type or 14-point uppercase typewritten letters that

reads substantially similar to the following:

THIS EXECUTORY CONTRACT REPRESENTS THE FINAL AGREEMENT BETWEEN

THE SELLER AND PURCHASER AND MAY NOT BE CONTRADICTED BY EVIDENCE

OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE

PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE

PARTIES.

____________________________

____________________________

(Date)

(Date)

____________________________

____________________________

(Date)

(Date)

(e) The seller's failure to provide the notice required by this

section:

(1) is a false, misleading, or deceptive act or practice within

the meaning of Section 17.46, Business & Commerce Code, and

is actionable in a public or private suit brought under

Subchapter E, Chapter 17, Business & Commerce Code; and

(2) entitles the purchaser to cancel and rescind the executory

contract and receive a full refund of all payments made to the

seller.

(f) Subsection (e) does not limit the purchaser's remedy against

the seller for other false, misleading, or deceptive acts or

practices actionable in a suit brought under Subchapter E,

Chapter 17, Business & Commerce Code.

Added by Acts 2001, 77th Leg., ch. 693, Sec. 1, eff. Sept. 1,

2001.

Sec. 5.073. CONTRACT TERMS, CERTAIN WAIVERS PROHIBITED. (a) A

seller may not include as a term of the executory contract a

provision that:

(1) imposes an additional late-payment fee that exceeds the

lesser of:

(A) eight percent of the monthly payment under the contract; or

(B) the actual administrative cost of processing the late

payment;

(2) prohibits the purchaser from pledging the purchaser's

interest in the property as security to obtain a loan to place

improvements, including utility improvements or fire protection

improvements, on the property;

(3) imposes a prepayment penalty or any similar fee if the

purchaser elects to pay the entire amount due under the contract

before the scheduled payment date under the contract;

(4) forfeits an option fee or other option payment paid under

the contract for a late payment; or

(5) increases the purchase price, imposes a fee or charge of any

type, or otherwise penalizes a purchaser leasing property with an

option to buy the property for requesting repairs or exercising

any other right under Chapter 92.

(b) A provision of the executory contract that purports to waive

a right or exempt a party from a liability or duty under this

subchapter is void.

Added by Acts 1995, 74th Leg., ch. 994, Sec. 3, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 5.096 and amended by

Acts 2001, 77th Leg., ch. 693, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

978, Sec. 4, eff. September 1, 2005.

Sec. 5.074. PURCHASER'S RIGHT TO CANCEL CONTRACT WITHOUT CAUSE.

(a) In addition to other rights or remedies provided by law, the

purchaser may cancel and rescind an executory contract for any

reason by sending by telegram or certified or registered mail,

return receipt requested, or by delivering in person a signed,

written notice of cancellation to the seller not later than the

14th day after the date of the contract.

(b) If the purchaser cancels the contract as provided by

Subsection (a), the seller shall, not later than the 10th day

after the date the seller receives the purchaser's notice of

cancellation:

(1) return to the purchaser the executed contract and any

property exchanged or payments made by the purchaser under the

contract; and

(2) cancel any security interest arising out of the contract.

(c) The seller shall include in immediate proximity to the space

reserved in the executory contract for the purchaser's signature

a statement printed in 14-point boldface type or 14-point

uppercase typewritten letters that reads substantially similar to

the following:

YOU, THE PURCHASER, MAY CANCEL THIS CONTRACT AT ANY TIME DURING

THE NEXT TWO WEEKS. THE DEADLINE FOR CANCELING THE CONTRACT IS

(date). THE ATTACHED NOTICE OF CANCELLATION EXPLAINS THIS RIGHT.

(d) The seller shall provide a notice of cancellation form to

the purchaser at the time the purchaser signs the executory

contract that is printed in 14-point boldface type or 14-point

uppercase typewritten letters and that reads substantially

similar to the following:

(date of contract)

NOTICE OF CANCELLATION

YOU MAY CANCEL THE EXECUTORY CONTRACT FOR ANY REASON WITHOUT ANY

PENALTY OR OBLIGATION BY (date).

(1) YOU MUST SEND BY TELEGRAM OR CERTIFIED OR REGISTERED MAIL,

RETURN RECEIPT REQUESTED, OR DELIVER IN PERSON A SIGNED AND DATED

COPY OF THIS CANCELLATION NOTICE OR ANY OTHER WRITTEN NOTICE TO

(Name of Seller) AT (Seller's Address) BY (date).

(2) THE SELLER SHALL, NOT LATER THAN THE 10TH DAY AFTER THE DATE

THE SELLER RECEIVES YOUR CANCELLATION NOTICE:

(A) RETURN THE EXECUTED CONTRACT AND ANY PROPERTY EXCHANGED OR

PAYMENTS MADE BY YOU UNDER THE CONTRACT; AND

(B) CANCEL ANY SECURITY INTEREST ARISING OUT OF THE CONTRACT.

I ACKNOWLEDGE RECEIPT OF THIS NOTICE OF CANCELLATION FORM.

_________________________

_________________________

(Date) (Purchaser's Signature)

I HEREBY CANCEL THIS CONTRACT.

_________________________

_________________________

(Date) (Purchaser's Signature)

(e) The seller may not request the purchaser to sign a waiver of

receipt of the notice of cancellation form required by this

section.

Added by Acts 1995, 74th Leg., ch. 994, Sec. 3, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 5.097 by Acts 2001, 77th

Leg., ch. 693, Sec. 1, eff. Sept. 1, 2001.

Sec. 5.075. PURCHASER'S RIGHT TO PLEDGE INTEREST IN PROPERTY ON

CONTRACTS ENTERED INTO BEFORE SEPTEMBER 1, 2001. (a) On an

executory contract entered into before September 1, 2001 , a

purchaser may pledge the interest in the property, which accrues

pursuant to Section 5.066, only to obtain a loan for improving

the safety of the property or any improvements on the property.

(b) Loans that improve the safety of the property and

improvements on the property include loans for:

(1) improving or connecting a residence to water service;

(2) improving or connecting a residence to a wastewater system;

(3) building or improving a septic system;

(4) structural improvements in the residence; and

(5) improved fire protection.

Added by Acts 1995, 74th Leg., ch. 994, Sec. 3, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 5.098 and amended by

Acts 2001, 77th Leg., ch. 693, Sec. 1, eff. Sept. 1, 2001.

Sec. 5.076. RECORDING REQUIREMENTS. (a) Except as provided by

Subsection (b), the seller shall record the executory contract,

including the attached disclosure statement required by Section

5.069, as prescribed by Title 3 on or before the 30th day after

the date the contract is executed.

(b) Section 12.002(c) does not apply to an executory contract

filed for record under this section.

(c) If the executory contract is terminated for any reason, the

seller shall record the instrument that terminates the contract.

(d) The county clerk shall collect the filing fee prescribed by

Section 118.011, Local Government Code.

Added by Acts 1995, 74th Leg., ch. 994, Sec. 3, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 5.099 and amended Acts

2001, 77th Leg., ch. 693, Sec. 1, eff. Sept. 1, 2001.

Sec. 5.077. ANNUAL ACCOUNTING STATEMENT. (a) The seller shall

provide the purchaser with an annual statement in January of each

year for the term of the executory contract. If the seller mails

the statement to the purchaser, the statement must be postmarked

not later than January 31.

(b) The statement must include the following information:

(1) the amount paid under the contract;

(2) the remaining amount owed under the contract;

(3) the number of payments remaining under the contract;

(4) the amounts paid to taxing authorities on the purchaser's

behalf if collected by the seller;

(5) the amounts paid to insure the property on the purchaser's

behalf if collected by the seller;

(6) if the property has been damaged and the seller has received

insurance proceeds, an accounting of the proceeds applied to the

property; and

(7) if the seller has changed insurance coverage, a legible copy

of the current policy, binder, or other evidence that satisfies

the requirements of Section 5.070(a)(2).

(c) A seller who conducts less than two transactions in a

12-month period under this section who fails to comply with

Subsection (a) is liable to the purchaser for:

(1) liquidated damages in the amount of $100 for each annual

statement the seller fails to provide to the purchaser within the

time required by Subsection (a); and

(2) reasonable attorney's fees.

(d) A seller who conducts two or more transactions in a 12-month

period under this section who fails to comply with Subsection (a)

is liable to the purchaser for:

(1) liquidated damages in the amount of $250 a day for each day

after January 31 that the seller fails to provide the purchaser

with the statement, but not to exceed the fair market value of

the property; and

(2) reasonable attorney's fees.

Added by Acts 1995, 74th Leg., ch. 994, Sec. 3, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 5.100 and amended by

Acts 2001, 77th Leg., ch. 693, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

978, Sec. 5, eff. September 1, 2005.

Sec. 5.078. DISPOSITION OF INSURANCE PROCEEDS. (a) The named

insured under an insurance policy, binder, or other coverage

relating to property subject to an executory contract for the

conveyance of real property shall inform the insurer, not later

than the 10th day after the date the coverage is obtained or the

contract executed, whichever is later, of:

(1) the executory contract for conveyance and the term of the

contract; and

(2) the name and address of the other party to the contract.

(b) An insurer who disburses proceeds under an insurance policy,

binder, or other coverage relating to property that has been

damaged shall issue the proceeds jointly to the purchaser and the

seller designated in the contract.

(c) If proceeds under an insurance policy, binder, or other

coverage are disbursed, the purchaser and seller shall ensure

that the proceeds are used to repair, remedy, or improve the

condition on the property.

(d) The failure of a seller or purchaser to comply with

Subsection (c) is a false, misleading, or deceptive act or

practice within the meaning of Section 17.46, Business &

Commerce Code, and is actionable in a public or private suit

brought under Subchapter E, Chapter 17, Business & Commerce

Code.

(e) Subsection (d) does not limit either party's remedy for

other false, misleading, or deceptive acts or practices

actionable in a suit brought under Subchapter E, Chapter 17,

Business & Commerce Code.

Added by Acts 2001, 77th Leg., ch. 693, Sec. 1, eff. Sept. 1,

2001.

Sec. 5.079. TITLE TRANSFER. (a) The seller shall transfer

recorded, legal title of the property covered by the executory

contract to the purchaser not later than the 30th day after the

date the seller receives the purchaser's final payment due under

the contract.

(b) A seller who violates Subsection (a) is liable to the

purchaser for:

(1) liquidated damages in the amount of:

(A) $250 a day for each day the seller fails to transfer the

title to the purchaser during the period that begins the 31st day

and ends the 90th day after the date the seller receives the

purchaser's final payment due under the contract; and

(B) $500 a day for each day the seller fails to transfer title

to the purchaser after the 90th day after the date the seller

receives the purchaser's final payment due under the contract;

and

(2) reasonable attorney's fees.

(c) If a person to whom a seller's property interest passes by

will or intestate succession is required to obtain a court order

to clarify the person's status as an heir or to clarify the

status of the seller or the property before the person may convey

good and indefeasible title to the property, the court in which

the action is pending may waive payment of the liquidated damages

and attorney's fees under Subsection (b) if the court finds that

the person is pursuing the action to establish good and

indefeasible title with reasonable diligence.

(d) In this section, "seller" includes a successor, assignee,

personal representative, executor, or administrator of the

seller.

Added by Acts 1995, 74th Leg., ch. 994, Sec. 3, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 5.102 and amended by

Acts 2001, 77th Leg., ch. 693, Sec. 1, eff. Sept. 1, 2001.

Sec. 5.080. LIABILITY FOR DISCLOSURES. For purposes of this

subchapter, a disclosure required by this subchapter that is made

by a seller's agent is a disclosure made by the seller.

Added by Acts 1995, 74th Leg., ch. 994, Sec. 3, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 5.103 and amended by

Acts 2001, 77th Leg., ch. 693, Sec. 1, eff. Sept. 1, 2001.

Sec. 5.081. RIGHT TO CONVERT CONTRACT. (a) A purchaser, at any

time and without paying penalties or charges of any kind, is

entitled to convert the purchaser's interest in property under an

executory contract into recorded, legal title in accordance with

this section.

(b) If the purchaser tenders to the seller an amount of money

equal to the balance of the total amount owed by the purchaser to

the seller under the executory contract, the seller shall

transfer to the purchaser recorded, legal title of the property

covered by the contract.

(c) Subject to Subsection (d), if the purchaser delivers to the

seller of property covered by an executory contract a promissory

note that is equal in amount to the balance of the total amount

owed by the purchaser to the seller under the contract and that

contains the same interest rate, due dates, and late fees as the

contract:

(1) the seller shall execute a deed containing any warranties

required by the contract and conveying to the purchaser recorded,

legal title of the property; and

(2) the purchaser shall simultaneously execute a deed of trust

that:

(A) contains the same terms as the contract regarding the

purchaser's and seller's duties concerning the property;

(B) secures the purchaser's payment and performance under the

promissory note and deed of trust; and

(C) conveys the property to the trustee, in trust, and confers

on the trustee the power to sell the property if the purchaser

defaults on the promissory note or the terms of the deed of

trust.

(d) On or before the 10th day after the date the seller receives

a promissory note under Subsection (c) that substantially

complies with that subsection, the seller shall:

(1) deliver to the purchaser a written explanation that legally

justifies why the seller refuses to convert the purchaser's

interest into recorded, legal title under Subsection (c); or

(2) communicate with the purchaser to schedule a mutually

agreeable day and time to execute the deed and deed of trust

under Subsection (c).

(e) A seller who violates this section is liable to the

purchaser in the same manner and amount as a seller who violates

Section 5.079 is liable to a purchaser. This subsection does not

limit or affect any other rights or remedies a purchaser has

under other law.

(f) On the last date that all of the conveyances described by

Subsections (b) and (c) are executed, the executory contract:

(1) is considered completed; and

(2) has no further effect.

(g) The appropriate use of forms published by the Texas Real

Estate Commission for transactions described by this section

constitutes compliance with this section.

Added by Acts 2005, 79th Leg., Ch.

978, Sec. 6, eff. September 1, 2005.

Sec. 5.082. REQUEST FOR BALANCE AND TRUSTEE. (a) A purchaser

under an executory contract, on written request, is entitled to

receive the following information from the seller:

(1) as of the date of the request or another date specified by

the purchaser, the amount owed by the purchaser under the

contract; and

(2) if applicable, the name and address of the seller's desired

trustee for a deed of trust to be executed under Section 5.081.

(b) On or before the 10th day after the date the seller receives

from the purchaser a written request for information described by

Subsection (a), the seller shall provide to the purchaser a

written statement of the requested information.

(c) If the seller does not timely respond to a request made

under this section, the purchaser may:

(1) determine or pay the amount owed under the contract,

including determining the amount necessary for a promissory note

under Section 5.081; and

(2) if applicable, select a trustee for a deed of trust under

Section 5.081.

(d) For purposes of Subsection (c)(2), a purchaser must select a

trustee that lives or has a place of business in the same county

where the property covered by the executory contract is located.

(e) Not later than the 20th day after the date a seller receives

notice of an amount determined by a purchaser under Subsection

(c)(1), the seller may contest that amount by sending a written

objection to the purchaser. An objection under this subsection

must:

(1) be sent to the purchaser by regular and certified mail;

(2) include the amount the seller claims is the amount owed

under the contract; and

(3) be based on written records kept by the seller or the

seller's agent that were maintained and regularly updated for the

entire term of the executory contract.

Added by Acts 2005, 79th Leg., Ch.

978, Sec. 6, eff. September 1, 2005.

Sec. 5.083. RIGHT TO CANCEL CONTRACT FOR IMPROPER PLATTING. (a)

Except as provided by Subsection (c), in addition to other

rights or remedies provided by law, the purchaser may cancel and

rescind an executory contract at any time if the purchaser learns

that the seller has not properly subdivided or platted the

property that is covered by the contract in accordance with state

and local law. A purchaser canceling and rescinding a contract

under this subsection must:

(1) deliver a signed, written notice of the cancellation and

rescission to the seller in person; or

(2) send a signed, written notice of the cancellation and

rescission to the seller by telegram or certified or registered

mail, return receipt requested.

(b) If the purchaser cancels the contract as provided under

Subsection (a), the seller, not later than the 10th day after the

date the seller receives the notice of cancellation and

rescission, shall:

(1) deliver in person or send by telegram or certified or

registered mail, return receipt requested, to the purchaser a

signed, written notice that the seller intends to subdivide or

plat the property properly; or

(2) return to the purchaser all payments of any kind made to the

seller under the contract and reimburse the purchaser for:

(A) any payments the purchaser made to a taxing authority for

the property; and

(B) the value of any improvements made to the property by the

purchaser.

(c) A purchaser may not exercise the purchaser's right to cancel

and rescind an executory contract under this section if, on or

before the 90th day after the date the purchaser receives the

seller's notice under Subsection (b)(1), the seller:

(1) properly subdivides or plats the property; and

(2) delivers in person or sends by telegram or certified or

registered mail, return receipt requested, to the purchaser a

signed, written notice evidencing that the property has been

subdivided or platted in accordance with state and local law.

(d) The seller may not terminate the purchaser's possession of

the property covered by the contract being canceled and rescinded

before the seller pays the purchaser any money to which the

purchaser is entitled under Subsection (b).

Added by Acts 2005, 79th Leg., Ch.

978, Sec. 6, eff. September 1, 2005.

Sec. 5.084. RIGHT TO DEDUCT. If a seller is liable to a

purchaser under this subchapter, the purchaser, without taking

judicial action, may deduct the amount owed to the purchaser by

the seller from any amounts owed to the seller by the purchaser

under the terms of an executory contract.

Added by Acts 2005, 79th Leg., Ch.

978, Sec. 6, eff. September 1, 2005.

Sec. 5.085. FEE SIMPLE TITLE REQUIRED; MAINTENANCE OF FEE SIMPLE

TITLE. (a) A potential seller may not execute an executory

contract with a potential purchaser if the seller does not own

the property in fee simple free from any liens or other

encumbrances.

(b) Except as provided by this subsection, a seller, or the

seller's heirs or assigns, must maintain fee simple title free

from any liens or other encumbrances to property covered by an

executory contract for the entire duration of the contract. This

subsection does not apply to a lien or encumbrance placed on the

property that is:

(1) placed on the property because of the conduct of the

purchaser;

(2) agreed to by the purchaser as a condition of a loan obtained

to place improvements on the property, including utility or fire

protection improvements; or

(3) placed on the property by the seller prior to the execution

of the contract in exchange for a loan used only to purchase the

property if:

(A) the seller, not later than the third day before the date the

contract is executed, notifies the purchaser in a separate

written disclosure:

(i) of the name, address, and phone number of the lienholder or,

if applicable, servicer of the loan;

(ii) of the loan number and outstanding balance of the loan;

(iii) of the monthly payments due on the loan and the due date

of those payments; and

(iv) in 14-point type that, if the seller fails to make timely

payments to the lienholder, the lienholder may attempt to collect

the debt by foreclosing on the lien and selling the property at a

foreclosure sale;

(B) the lien:

(i) is attached only to the property sold to the purchaser under

the contract; and

(ii) secures indebtedness that, at no time, is or will be

greater in amount than the amount of the total outstanding

balance owed by the purchaser under the executory contract;

(C) the lienholder:

(i) does not prohibit the property from being encumbered by an

executory contract; and

(ii) consents to verify the status of the loan on request of the

purchaser and to accept payments directly from the purchaser if

the seller defaults on the loan; and

(D) the following covenants are placed in the executory

contract:

(i) a covenant that obligates the seller to make timely payments

on the loan and to give monthly statements to the purchaser

reflecting the amount paid to the lienholder, the date the

lienholder receives the payment, and the information described

by Paragraph (A);

(ii) a covenant that obligates the seller, not later than the

third day the seller receives or has actual knowledge of a

document or an event described by this subparagraph, to notify

the purchaser in writing in 14-point type that the seller has

been sent a notice of default, notice of acceleration, or notice

of foreclosure or has been sued in connection with a lien on the

property and to attach a copy of all related documents received

to the written notice; and

(iii) a covenant that warrants that if the seller does not make

timely payments on the loan or any other indebtedness secured by

the property, the purchaser may, without notice, cure any

deficiency with a lienholder directly and deduct from the total

outstanding balance owed by the purchaser under the executory

contract, without the necessity of judicial action, 150 percent

of any amount paid to the lienholder.

(c) A violation of this section:

(1) is a false, misleading, or deceptive act or practice within

the meaning of Section 17.46, Business & Commerce Code, and

is actionable in a public or private suit brought under

Subchapter E, Chapter 17, Business & Commerce Code; and

(2) in addition to other rights or remedies provided by law,

entitles the purchaser to cancel and rescind the executory

contract and receive from the seller:

(A) the return of all payments of any kind made to the seller

under the contract; and

(B) reimbursement for:

(i) any payments the purchaser made to a taxing authority for

the property; and

(ii) the value of any improvements made to the property by the

purchaser.

(d) A seller is not liable under this section if:

(1) a lien is placed on the property by a person other than the

seller; and

(2) not later than the 30th day after the date the seller

receives notice of the lien, the seller takes all steps necessary

to remove the lien and has the lien removed from the property.

Added by Acts 2005, 79th Leg., Ch.

978, Sec. 6, eff. September 1, 2005.

SUBCHAPTER F. REQUIREMENTS FOR CONVEYANCES OF MINERAL OR ROYALTY

INTERESTS

Sec. 5.151. DISCLOSURE IN OFFER TO PURCHASE MINERAL INTEREST.

(a) A person who mails to the owner of a mineral or royalty

interest an offer to purchase only the mineral or royalty

interest, it being understood that for the purpose of this

section the taking of an oil, gas, or mineral lease shall not be

deemed a purchase of a mineral or royalty interest, and encloses

an instrument of conveyance of only the mineral or royalty

interest and a draft or other instrument, as defined in Section

3.104, Business & Commerce Code, providing for payment for

that interest shall include in the offer a conspicuous statement

printed in a type style that is approximately the same size as

14-point type style or larger and is in substantially the

following form:

BY EXECUTING AND DELIVERING THIS INSTRUMENT YOU ARE SELLING ALL

OR A PORTION OF YOUR MINERAL OR ROYALTY INTEREST IN (DESCRIPTION

OF PROPERTY BEING CONVEYED).

(b) A person who conveys a mineral or royalty interest as

provided by Subsection (a) may bring suit against the purchaser

of the interest if:

(1) the purchaser did not give the notice required by Subsection

(a); and

(2) the person has given 30 days' written notice to the

purchaser that a suit will be filed unless the matter is

otherwise resolved.

(c) A plaintiff who prevails in a suit under Subsection (b) may

recover from the initial purchaser of the mineral or royalty

interest the greater of:

(1) $100; or

(2) an amount up to the difference between the amount paid by

the purchaser for the mineral or royalty interest and the fair

market value of the mineral or royalty interest at the time of

the sale.

(d) The prevailing party in a suit under Subsection (b) may

recover:

(1) court costs; and

(2) reasonable attorney's fees.

(e) A person must bring a suit under Subsection (b) not later

than the second anniversary of the date the person executed the

conveyance.

(f) The remedy provided under this section shall be in addition

to any other remedies existing under law, excluding rescission or

other remedies that would make the conveyance of the mineral or

royalty interest void or of no force and effect.

Added by Acts 1999, 76th Leg., ch. 1200, Sec. 1, eff. Sept. 1,

1999.






TITLE 3. PUBLIC RECORDS

CHAPTER 11. PROVISIONS GENERALLY APPLICABLE TO PUBLIC RECORDS

PROPERTY CODE

TITLE 3. PUBLIC RECORDS

CHAPTER 11. PROVISIONS GENERALLY APPLICABLE TO PUBLIC RECORDS

Sec. 11.001. PLACE OF RECORDING. (a) To be effectively

recorded, an instrument relating to real property must be

eligible for recording and must be recorded in the county in

which a part of the property is located. However, if such an

instrument grants a security interest by a utility as defined in

Section 261.001, Business & Commerce Code, the instrument may

be recorded as required by Sections 261.004 and 261.006 of that

code, and if such instrument is so recorded, the lien and the

secured interest created by such instrument shall be deemed

perfected for all purposes.

(b) If an instrument has been recorded in a proper county, the

subsequent creation of a new county containing property conveyed

or encumbered by the instrument does not affect the recording's

validity or effect as notice. The county court of the new county

shall at its own expense:

(1) obtain a certified transcript of the record of all

instruments conveying or encumbering property in the new county;

(2) deposit the transcript for public inspection in the

recorder's office of the new county; and

(3) make an index of the transcript.

Acts 1983, 68th Leg., p. 3486, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 999, Sec. 1, eff. Aug.

28, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.32, eff. April 1, 2009.

Sec. 11.002. ENGLISH LANGUAGE. (a) An instrument relating to

real or personal property may not be recorded unless it is in

English or complies with this section.

(b) An authenticated instrument not in English that was executed

before August 22, 1897, may be recorded and operate as

constructive notice from the date of filing if:

(1) a correct English translation is recorded with the original

instrument; and

(2) the accuracy of the translation is sworn to before an

officer authorized to administer oaths.

(c) An instrument acknowledged outside the United States or its

territories in accordance with Section 121.001(c)(3), Civil

Practice and Remedies Code, that contains a certificate, stamp,

or seal of a notary public or other official before whom the

acknowledgment was taken or an apostille relating to the

acknowledgment, any portion of which is not in English, may be

recorded and operate as constructive notice from the date of

filing if:

(1) a correct English translation of any non-English portion of

the certificate, stamp, seal, or apostille is recorded with the

original instrument;

(2) the accuracy of the translation is sworn to before an

officer authorized to administer oaths; and

(3) any apostille relating to the acknowledgment complies with

the Hague Convention dated October 5, 1961, titled Convention

Abolishing the Requirement of Legalisation for Foreign Public

Documents.

Acts 1983, 68th Leg., p. 3486, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1987, 70th Leg., ch. 891, Sec. 2, eff.

Sept. 1, 1987.

Sec. 11.003. GRANTEE'S ADDRESS. (a) An instrument executed

after December 31, 1981, conveying an interest in real property

may not be recorded unless:

(1) a mailing address of each grantee appears in the instrument

or in a separate writing signed by the grantor or grantee and

attached to the instrument; or

(2) a penalty filing fee equal to the greater of $25 or twice

the statutory recording fee for the instrument is paid.

(b) The validity of a conveyance as between the parties is not

affected by a failure to include an address of each grantee in

the instrument or an attached writing.

(c) Payment of a filing fee and acceptance of the instrument by

the county clerk for recording creates a conclusive presumption

that the requirements of this section have been met.

Acts 1983, 68th Leg., p. 3487, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 11.004. DUTY OF RECORDER. (a) A county clerk shall:

(1) correctly record, as required by law, within a reasonable

time after delivery, any instrument authorized or required to be

recorded in that clerk's office that is proved, acknowledged, or

sworn to according to law;

(2) give a receipt, as required by law, for an instrument

delivered for recording;

(3) record instruments relating to the same property in the

order the instruments are filed; and

(4) provide and keep in the clerk's office the indexes required

by law.

(b) A county clerk who violates a provision of this section and

the sureties on the clerk's bond are liable for damages and, on

motion in district court and after three days' notice to the

clerk, for a civil penalty of not more than $500, half of which

is payable to the county and half to the person who files the

motion.

Acts 1983, 68th Leg., p. 3487, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 162, Sec. 1, eff.

Sept. 1, 1989.

Sec. 11.0041. REVIEW OF CERTAIN INSTRUMENTS IN CERTAIN COUNTIES.

(a) This section applies only to the county clerk of a county:

(1) that:

(A) is located on the international border; and

(B) has a population of less than 15,000;

(2) in which a colonia self-help center established under

Section 2306.582, Government Code, is located; or

(3) that is served by a colonia self-help center described by

Subdivision (2) in another county.

(b) Before accepting an instrument conveying real property for

filing, the county clerk may send the instrument to the county

attorney for review under this section. Not later than five

business days after the date the county attorney receives an

instrument under this subsection, the county attorney shall:

(1) review the instrument to determine whether the platting

requirements prescribed by Sections 232.023, 232.025, and

232.031, Local Government Code, have been satisfied; and

(2) return the instrument to the county clerk with a statement

of the county attorney's determination under Subdivision (1).

(c) Notwithstanding Section 11.004(a), the county clerk shall

immediately notify the party that presented the instrument for

recording that:

(1) the clerk is referring the instrument to the county attorney

for review;

(2) the instrument will not be immediately recorded; and

(3) the clerk is not required to file an instrument the county

attorney determines the clerk is not required to file.

Added by Acts 2009, 81st Leg., R.S., Ch.

1176, Sec. 1, eff. September 1, 2009.

Sec. 11.005. JUDGMENT PROVING AN INSTRUMENT OR CORRECTING A

CERTIFICATE. (a) A person interested under an instrument that

may be proved for record may bring an action in district court

for a judgment proving the instrument.

(b) A person interested under a defectively certified instrument

for which acknowledgement or proof of execution has been properly

made may bring an action in district court for a judgment

correcting the certificate.

(c) If a certified copy of a judgment in a suit under this

section that shows proof of an instrument is attached to the

instrument, the instrument may be recorded with the same effect

as if it were acknowledged.

Acts 1983, 68th Leg., p. 3488, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 11.006. INSTRUMENT AFFECTING TITLE TO LAND IN ARCHER

COUNTY. An instrument that in any manner affects title to land

in Archer County, Texas, but was recorded in Jack County on or

after August 10, 1866, but no later than August 10, 1870, and was

made under the hand and seal of the county clerk of Shackelford

County, is admissible in evidence in any suit in which secondary

evidence is admissible.

Acts 1983, 68th Leg., p. 3488, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 11.007. EFFECT OF CITATION TO REAL PROPERTY RECORDS. A

reference in an instrument to the volume and page number, film

code number, or county clerk file number of the "real property

records" (or other words of similar import) for a particular

county is equivalent to a reference to the deed records, deed of

trust records, or other specific records, for the purpose of

providing effective notice to all persons of the existence of the

referenced instrument.

Added by Acts 1989, 71st Leg., ch. 161, Sec. 1, eff. May 25,

1989. Amended by Acts 1991, 72nd Leg., ch. 205, Sec. 1, eff. Aug.

26, 1991.

Sec. 11.008. PERSONAL INFORMATION IN REAL PROPERTY RECORDS. (a)

In this section, "instrument" means a deed or deed of trust.

(b) An instrument submitted for recording is not required to

contain an individual's social security number, and the social

security number of an individual is not obtained or maintained by

the clerk under this section. The preparer of a document may not

include an individual's social security number in a document that

is presented for recording in the office of the county clerk.

(c) Notwithstanding Section 191.007(c), Local Government Code,

an instrument transferring an interest in real property to or

from an individual must include a notice that appears on the top

of the first page of the instrument in 12-point boldfaced type or

12-point uppercase letters and reads substantially as follows:

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON,

YOU MAY REMOVE OR STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION

FROM ANY INSTRUMENT THAT TRANSFERS AN INTEREST IN REAL PROPERTY

BEFORE IT IS FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL

SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.

(d) The validity of an instrument as between the parties to the

instrument and the notice provided by the instrument are not

affected by a party's failure to include the notice required

under Subsection (c).

(e) The county clerk may not under any circumstance reject an

instrument presented for recording solely because the instrument

fails to comply with this section. Other than the duty to redact

an individual's social security number as required by Section

552.147, Government Code, the county clerk has no duty to ensure

that an instrument presented for recording does not contain an

individual's social security number.

(f) The county clerk shall post a notice in the county clerk's

office stating that instruments recorded in the real property or

official public records or the equivalent of the real property or

official public records of the county:

(1) are not required to contain a social security number or

driver's license number; and

(2) are public records available for review by the public.

(g) All instruments described by this section are subject to

inspection by the public. The county clerk is not criminally or

civilly liable for disclosing an instrument or information in an

instrument in compliance with the public information law (Chapter

552, Government Code) or another law.

(h) Unless this section is cited in a law enacted after

September 1, 2003, this section is the exclusive law governing

the confidentiality of personal information contained in the real

property or official public records or the equivalent of the real

property or official public records of a county.

(i) To the extent that federal law conflicts with this section,

an instrument must contain the information required by and must

be filed in a manner that complies with federal law.

Added by Acts 2003, 78th Leg., ch. 715, Sec. 1, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 960, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

45, Sec. 1, eff. May 13, 2005.

Acts 2007, 80th Leg., R.S., Ch.

3, Sec. 2, eff. March 28, 2007.



CHAPTER 12. RECORDING OF INSTRUMENTS

PROPERTY CODE

TITLE 3. PUBLIC RECORDS

CHAPTER 12. RECORDING OF INSTRUMENTS

Sec. 12.001. INSTRUMENTS CONCERNING PROPERTY. (a) An

instrument concerning real or personal property may be recorded

if it has been acknowledged, sworn to with a proper jurat, or

proved according to law.

(b) An instrument conveying real property may not be recorded

unless it is signed and acknowledged or sworn to by the grantor

in the presence of two or more credible subscribing witnesses or

acknowledged or sworn to before and certified by an officer

authorized to take acknowledgements or oaths, as applicable.

(c) This section does not require the acknowledgement or

swearing or prohibit the recording of a financing statement, a

security agreement filed as a financing statement, or a

continuation statement filed for record under the Business &

Commerce Code.

(d) The failure of a notary public to attach an official seal to

an acknowledgment, a jurat, or other proof taken outside this

state but inside the United States or its territories renders the

acknowledgment, jurat, or other proof invalid only if the

jurisdiction in which the acknowledgment, jurat, or other proof

is taken requires the notary public to attach the seal.

Acts 1983, 68th Leg., p. 3489, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 162, Sec. 2, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 603, Sec. 2, eff. June

14, 1995.

Sec. 12.0011. INSTRUMENTS CONCERNING PROPERTY: ORIGINAL

SIGNATURE REQUIRED FOR CERTAIN INSTRUMENTS. (a) For the

purposes of this section, "paper document" means a document

received by a county clerk in a form that is not electronic.

(b) A paper document concerning real or personal property may

not be recorded or serve as notice of the paper document unless:

(1) the paper document contains an original signature or

signatures that are acknowledged, sworn to with a proper jurat,

or proved according to law; or

(2) the paper document is attached as an exhibit to a paper

affidavit or other document that has an original signature or

signatures that are acknowledged, sworn to with a proper jurat,

or proved according to law.

(c) An original signature may not be required for an electronic

instrument or other document that complies with the requirements

of Chapter 15 of this code, Chapter 195, Local Government Code,

Chapter 322, Business & Commerce Code, or other applicable

law.

(d) This section does not apply to a child support lien notice

issued by the Title IV-D agency under Chapter 157, Family Code.

For purposes of this subsection, "Title IV-D agency" has the

meaning assigned by Section 101.033, Family Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

213, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 20.003, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 33, eff. June 19, 2009.

Sec. 12.002. SUBDIVISION PLAT; PENALTY. (a) The county clerk

or a deputy of the clerk with whom a plat or replat of a

subdivision of real property is filed for recording shall

determine whether the plat or replat is required by law to be

approved by a county or municipal authority or both. The clerk or

deputy may not record a plat or replat unless it is approved as

provided by law by the appropriate authority and unless the plat

or replat has attached to it the documents required by Subsection

(e) or by Section 212.0105 or 232.023, Local Government Code, if

applicable. If a plat or replat does not indicate whether land

covered by the plat or replat is in the extraterritorial

jurisdiction of the municipality, the county clerk may require

the person filing the plat or replat for recording to file with

the clerk an affidavit stating that information.

(b) A person may not file for record or have recorded in the

county clerk's office a plat or replat of a subdivision of real

property unless it is approved as provided by law by the

appropriate authority and unless the plat or replat has attached

to it the documents required by Section 212.0105 or 232.023,

Local Government Code, if applicable.

(c) Except as provided by Subsection (d), a person who

subdivides real property may not use the subdivision's

description in a deed of conveyance, a contract for a deed, or a

contract of sale or other executory contract to convey that is

delivered to a purchaser unless the plat or replat of the

subdivision is approved and is filed for record with the county

clerk of the county in which the property is located and unless

the plat or replat has attached to it the documents required by

Subsection (e) or by Section 212.0105 or 232.023, Local

Government Code, if applicable.

(d) Except in the case of a subdivision located in a county to

which Subchapter B, Chapter 232, Local Government Code, applies,

Subsection (c) does not apply to using a subdivision's

description in a contract to convey real property before the plat

or replat of the subdivision is approved and is filed for record

with the county clerk if:

(1) the conveyance is expressly contingent on approval and

recording of the final plat; and

(2) the purchaser is not given use or occupancy of the real

property conveyed before the recording of the final plat.

(e) A person may not file for record or have recorded in the

county clerk's office a plat, replat, or amended plat or replat

of a subdivision of real property unless the plat, replat, or

amended plat or replat has attached to it an original tax

certificate from each taxing unit with jurisdiction of the real

property indicating that no delinquent ad valorem taxes are owed

on the real property. If the plat, replat, or amended plat or

replat is filed after September 1 of a year, the plat, replat, or

amended plat or replat must also have attached to it a tax

receipt issued by the collector for each taxing unit with

jurisdiction of the property indicating that the taxes imposed by

the taxing unit for the current year have been paid or, if the

taxes for the current year have not been calculated, a statement

from the collector for the taxing unit indicating that the taxes

to be imposed by that taxing unit for the current year have not

been calculated. If the tax certificate for a taxing unit does

not cover the preceding year, the plat, replat, or amended plat

or replat must also have attached to it a tax receipt issued by

the collector for the taxing unit indicating that the taxes

imposed by the taxing unit for the preceding year have been paid.

This subsection does not apply if:

(1) more than one person acquired the real property from a

decedent under a will or by inheritance and those persons owning

an undivided interest in the property obtained approval to

subdivide the property to provide each person with a divided

interest and a separate title to the property; or

(2) a taxing unit acquired the real property for public use

through eminent domain proceedings or voluntary sale.

(f) A person commits an offense if the person violates

Subsection (b), (c), or (e). An offense under this subsection is

a misdemeanor punishable by a fine of not less than $10 or more

than $1,000, by confinement in the county jail for a term not to

exceed 90 days, or by both the fine and confinement. Each

violation constitutes a separate offense and also constitutes

prima facie evidence of an attempt to defraud.

(g) This section does not apply to a partition by a court.

Acts 1983, 68th Leg., p. 3489, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1987, 70th Leg., ch. 149, Sec. 22, eff.

Sept. 1, 1987; Acts 1989, 71st Leg., ch. 624, Sec. 3.09, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 570, Sec. 1, eff. June

15, 1991; Acts 1997, 75th Leg., ch. 583, Sec. 1, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 404, Sec. 27, eff. Sept. 1, 1999;

Acts 1999, 76th Leg., ch. 812, Sec. 1, eff. Sept. 1, 1999; Acts

1999, 76th Leg., ch. 1382, Sec. 8, eff. June 19, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1126, Sec. 26, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1154, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

289, Sec. 1, eff. September 1, 2007.

Sec. 12.003. INSTRUMENT IN GENERAL LAND OFFICE OR ARCHIVES. (a)

If written evidence of title to land has been filed according to

law in the General Land Office or is in the public archives, a

copy of the written evidence may be recorded if:

(1) the original was properly executed under the law in effect

at the time of execution; and

(2) the copy is certified by the officer having custody of the

original and attested with the seal of the General Land Office.

(b) A court may not admit a title to land that was filed in the

General Land Office as evidence of superior title against a

location or survey of the same land that was made under a valid

land warrant or certificate prior to the filing of the title in

the General Land Office unless prior to the location or survey:

(1) the older title had been recorded with the county clerk of

the county in which the land is located; or

(2) the person who had the location or survey made had actual

notice of the older title.

Acts 1983, 68th Leg., p. 3490, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 12.004. FOREIGN DEED. If written evidence of title to land

has been filed outside the county in which the land is located or

outside the state, a copy of the written evidence may be recorded

in the county in which the land is located if:

(1) the original was properly executed and recorded under the

law governing the recording; and

(2) the copy is certified by the officer having legal custody of

the original.

Acts 1983, 68th Leg., p. 3490, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 12.005. PARTITION. (a) A court order partitioning or

allowing recovery of title to land must be recorded with the

county clerk of the county in which the land is located in order

to be admitted as evidence to support a right claimed under the

order.

(b) A record of an order is sufficient under this section if it

consists of a brief statement by the clerk of the court that made

the order, signed and sealed by the clerk, that includes:

(1) the identity of the case in which the partition or judgment

was made;

(2) the date of the case;

(3) the names of the parties to the case;

(4) a description of the land involved that is located in the

county of the recording; and

(5) the name of the party to whom the land is decreed.

Acts 1983, 68th Leg., p. 3490, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 12.006. GRANT FROM GOVERNMENT. A grant from this state or

the United States that is executed and authenticated under the

law in effect at the time the grant is made may be recorded

without further acknowledgement or proof.

Acts 1983, 68th Leg., p. 3491, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 12.007. LIS PENDENS. (a) After the plaintiff's statement

in an eminent domain proceeding is filed or during the pendency

of an action involving title to real property, the establishment

of an interest in real property, or the enforcement of an

encumbrance against real property, a party to the action who is

seeking affirmative relief may file for record with the county

clerk of each county where a part of the property is located a

notice that the action is pending.

(b) The party filing a lis pendens or the party's agent or

attorney shall sign the lis pendens, which must state:

(1) the style and number, if any, of the proceeding;

(2) the court in which the proceeding is pending;

(3) the names of the parties;

(4) the kind of proceeding; and

(5) a description of the property affected.

(c) The county clerk shall record the notice in a lis pendens

record. The clerk shall index the record in a direct and reverse

index under the name of each party to the proceeding.

(d) Not later than the third day after the date a person files a

notice for record under this section, the person must serve a

copy of the notice on each party to the action who has an

interest in the real property affected by the notice.

Acts 1983, 68th Leg., p. 3491, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

297, Sec. 1, eff. September 1, 2009.

Sec. 12.0071. MOTION TO EXPUNGE LIS PENDENS. (a) A party to an

action in connection with which a notice of lis pendens has been

filed may:

(1) apply to the court to expunge the notice; and

(2) file evidence, including declarations, with the motion to

expunge the notice.

(b) The court may:

(1) permit evidence on the motion to be received in the form of

oral testimony; and

(2) make any orders the court considers just to provide for

discovery by a party affected by the motion.

(c) The court shall order the notice of lis pendens expunged if

the court determines that:

(1) the pleading on which the notice is based does not contain a

real property claim;

(2) the claimant fails to establish by a preponderance of the

evidence the probable validity of the real property claim; or

(3) the person who filed the notice for record did not serve a

copy of the notice on each party entitled to a copy under Section

12.007(d).

(d) Notice of a motion to expunge under Subsection (a) must be

served on each affected party on or before the 20th day before

the date of the hearing on the motion.

(e) The court shall rule on the motion for expunction based on

the affidavits and counteraffidavits on file and on any other

proof the court allows.

(f) After a certified copy of an order expunging a notice of lis

pendens has been recorded, the notice of lis pendens and any

information derived from the notice:

(1) does not:

(A) constitute constructive or actual notice of any matter

contained in the notice or of any matter relating to the

proceeding;

(B) create any duty of inquiry in a person with respect to the

property described in the notice; or

(C) affect the validity of a conveyance to a purchaser for value

or of a mortgage to a lender for value; and

(2) is not enforceable against a purchaser or lender described

by Subdivision (1)(C), regardless of whether the purchaser or

lender knew of the lis pendens action.

(g) The court in its discretion may require that the party

prevailing in the expunction hearing submit an undertaking to the

court in an amount determined by the court.

Added by Acts 2009, 81st Leg., R.S., Ch.

297, Sec. 2, eff. September 1, 2009.

Sec. 12.008. CANCELLATION OF LIS PENDENS. (a) On the motion of

a party or other person interested in the result of or in

property affected by a proceeding in which a lis pendens has been

recorded and after notice to each affected party, the court

hearing the action may cancel the lis pendens at any time during

the proceeding, whether in term time or vacation, if the court

determines that the party seeking affirmative relief can be

adequately protected by the deposit of money into court or by the

giving of an undertaking.

(b) If the cancellation of a lis pendens is conditioned on the

payment of money, the court may order the cancellation when the

party seeking the cancellation pays into the court an amount

equal to the total of:

(1) the judgment sought;

(2) the interest the court considers likely to accrue during the

proceeding; and

(3) costs.

(c) If the cancellation of a lis pendens is conditioned on the

giving of an undertaking, the court may order the cancellation

when the party seeking the cancellation gives a guarantee of

payment of a judgment, plus interest and costs, in favor of the

party who recorded the lis pendens. The guarantee must equal

twice the amount of the judgment sought and have two sufficient

sureties approved by the court. Not less than two days before the

day the guarantee is submitted to the court for approval, the

party seeking the cancellation shall serve the attorney for the

party who recorded the lis pendens a copy of the guarantee and

notice of its submission to the court.

Acts 1983, 68th Leg., p. 3491, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 12.009. MORTGAGE OR DEED OF TRUST MASTER FORM. (a) A

master form of a mortgage or deed of trust may be recorded in any

county without acknowledgement or proof. The master form must

contain on its face the designation: "Master form recorded by

(name of person causing the recording)."

(b) The county clerk shall index a master form under the name of

the person causing the recording and indicate in the index and

records that the document is a master mortgage.

(c) The parties to an instrument may incorporate by reference a

provision of a recorded master form with the same effect as if

the provision were set out in full in the instrument. The

reference must state:

(1) that the master form is recorded in the county in which the

instrument is offered for record;

(2) the numbers of the book or volume and first page of the

records in which the master form is recorded; and

(3) a definite identification of each provision being

incorporated.

(d) If a mortgage or deed of trust incorporates by reference a

provision of a master form, the mortgagee shall give the

mortgagor a copy of the master form at the time the instrument is

executed. A statement in the mortgage or deed of trust or in a

separate instrument signed by the mortgagor that the mortgagor

received a copy of the master form is conclusive evidence of its

receipt. On written request the mortgagee shall give a copy of

the master form without charge to the mortgagor, the mortgagor's

successors in interest, or the mortgagor's or a successor's

agent.

(e) The provisions of the Uniform Commercial Code prevail over

this section.

Acts 1983, 68th Leg., p. 3492, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 12.011. CERTIFICATE OF REDEMPTION. An instrument issued by

the United States that redeems or evidences redemption of real

property from a judicial sale or from a nonjudicial sale under

foreclosure of a lien, mortgage, or deed of trust may be recorded

in records of conveyances in each county in which the property is

located if the instrument has been issued according to the laws

of the United States.

Acts 1983, 68th Leg., p. 3493, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 12.012. ATTACHMENT. (a) If an officer files a writ of

attachment on real property with a county clerk, the clerk shall

record the name of each plaintiff and defendant in attachment,

the amount of the debt, and the officer's return in full.

(b) A county clerk who receives a certified copy of an order

quashing or vacating a writ of attachment shall record the order

and the name of each plaintiff and defendant.

Acts 1983, 68th Leg., p. 3494, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 12.013. JUDGMENT. A judgment of a court may be recorded

if:

(1) the judgment is of a court:

(A) expressly created or established under the constitution or

laws of this state or of the United States;

(B) that is a court of a foreign country and that is recognized

by an Act of congress or a treaty or other international

convention to which the United States is a party; or

(C) of any other jurisdiction, territory, or protectorate

entitled to full faith and credit in this state under the

Constitution of the United States; and

(2) the judgment is attested under the signature and seal of the

clerk of the court that rendered the judgment.

Acts 1983, 68th Leg., p. 3494, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1997, 75th Leg., ch. 189, Sec. 15, eff. May

21, 1997; Acts 2001, 77th Leg., ch. 668, Sec. 1, eff. Sept. 1,

2001.

Sec. 12.014. TRANSFER OF JUDGMENT OR CAUSE OF ACTION. (a) A

judgment or part of a judgment of a court of record or an

interest in a cause of action on which suit has been filed may be

sold, regardless of whether the judgment or cause of action is

assignable in law or equity, if the transfer is in writing.

(b) A transfer under this section may be filed with the papers

of the suit if the transfer is acknowledged or sworn to in the

form and manner required by law for acknowledgement or swearing

of deeds.

(c) If a transfer of a judgment is filed, the clerk shall record

the transfer appropriately. If a transfer of a cause of action

in which a judgment has not been rendered is filed, the clerk

shall note and briefly state the substance of the transfer on the

court docket at the place where the suit is entered.

(d) A transfer filed under this section is notice to and is

binding on a person subsequently dealing with the judgment or

cause of action.

Acts 1983, 68th Leg., p. 3494, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 162, Sec. 3, eff.

Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

628, Sec. 4, eff. September 1, 2007.

Sec. 12.015. JUDGMENT IN JUSTICE COURT. (a) On the application

of a party interested in land that has been sold under an

execution issued by a justice court, the justice of the peace

having custody of the execution and the judgment under which it

was issued shall make a certified transcript of the judgment, the

execution, and the levy and return of the executing officer.

(b) A certified transcript under this section may be recorded in

the same manner as a deed.

Acts 1983, 68th Leg., p. 3495, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 12.016. POWER OF ATTORNEY. A power of attorney may be

recorded.

Acts 1983, 68th Leg., p. 3495, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 12.017. TITLE INSURANCE COMPANY AFFIDAVIT AS RELEASE OF

LIEN; CIVIL PENALTY. (a) In this section:

(1) "Mortgage" means a deed of trust or other contract lien on

an interest in real property.

(2) "Mortgagee" means:

(A) the grantee of a mortgage;

(B) if a mortgage has been assigned of record, the last person

to whom the mortgage has been assigned of record; or

(C) if a mortgage is serviced by a mortgage servicer, the

mortgage servicer.

(3) "Mortgage servicer" means the last person to whom a

mortgagor has been instructed by a mortgagee to send payments for

the loan secured by a mortgage. A person transmitting a payoff

statement is considered the mortgage servicer for the mortgage

described in the payoff statement.

(4) "Mortgagor" means the grantor of a mortgage.

(5) "Payoff statement" means a statement of the amount of:

(A) the unpaid balance of a loan secured by a mortgage,

including principal, interest, and other charges properly

assessed under the loan documentation of the mortgage; and

(B) interest on a per diem basis for the unpaid balance.

(6) "Title insurance company" means a corporation or other

business entity authorized to engage in the business of insuring

titles to interests in real property in this state.

(7) "Authorized title insurance agent," with respect to an

Affidavit as Release of Lien under this section, means a person

licensed as a title insurance agent under Chapter 2651, Insurance

Code, and authorized in writing by a title insurance company by

instrument recorded in the real property records in the county in

which the property to which the affidavit relates is located to

execute one or more Affidavits as Release of Lien in compliance

with this section, subject to any terms, limitations, and

conditions that are set forth in the instrument executed by the

title insurance company.

(b) This section applies only to a mortgage on:

(1) property consisting exclusively of a one-to-four-family

residence, including a residential unit in a condominium regime;

or

(2) property other than property described by Subdivision (1),

if the original face amount of the indebtedness secured by the

mortgage on the property is less than $1.5 million.

(c) An authorized officer of a title insurance company or an

authorized title insurance agent may, on behalf of the mortgagor

or a transferee of the mortgagor who acquired title to the

property described in the mortgage, execute an affidavit that

complies with the requirements of this section and record the

affidavit in the real property records of each county in which

the mortgage was recorded.

(d) An affidavit executed under Subsection (c) must be in

substantially the following form:

AFFIDAVIT AS RELEASE OF LIEN

Before me, the undersigned authority, on this day personally

appeared (insert name of affiant) ("Affiant") who, being first

duly sworn, upon his/her oath states:

1. My name is (insert name of Affiant), and I am an authorized

officer of (insert name of title insurance company or authorized

title insurance agent) ("Title Company").

2. This affidavit is made on behalf of the mortgagor or a

transferee of the mortgagor who acquired title to the property

described in the following mortgage:

(describe mortgage, the name of the mortgagor, and the property

described in the mortgage)

3. (Insert name of Mortgagee) ("Mortgagee") provided a payoff

statement with respect to the loan secured by the mortgage.

4. Affiant has ascertained that Title Company delivered to

Mortgagee payment of the loan secured by the mortgage in the

amount and time and to the location required by the payoff

statement.

5. The mortgage relates to:

(A) property consisting exclusively of a one-to-four-family

residence, which may include a residential unit in a condominium

regime; or

(B) property, other than property described by Paragraph (A)

above, for which the original face amount of the indebtedness

secured by the mortgage on the property is less than $1.5

million.

6. Pursuant to Section 12.017, Texas Property Code, this

affidavit constitutes a full and final release of the mortgage

from the property.

Signed this___ day of ___________, ____.

__________________________________________ (signature of affiant)

State of ______________

County of _____________

Sworn to and subscribed to before me on __________ (date) by

____________ (insert name of affiant).

_________________________________ (signature of notarial officer)

(Seal, if any, of notary) __________

___________________________________________________ (printed

name)

My commission expires:

______________________

(e) An affidavit filed under Subsection (c) or (f) must include

the names of the mortgagor and the mortgagee, the date of the

mortgage, and the volume and page or clerk's file number of the

real property records where the mortgage is recorded, together

with similar information for a recorded assignment of the

mortgage.

(f) On or after the date of the payment to which the affidavit

relates, the title insurance company or authorized title

insurance agent must notify the mortgagee at the location to

which the payment is sent that the title insurance company or

authorized title insurance agent may file for record at any time

the affidavit as a release of lien. If notice required by this

section is not provided to the mortgagee, the title insurance

company or authorized title insurance agent may not file for

record the affidavit as a release of lien. The mortgagee may

file a separate affidavit describing the mortgage and property

and controverting the affidavit by the title insurance company or

authorized title insurance agent as a release of lien on or

before the 45th day after the date the mortgagee receives the

notice if the mortgagee mails a copy of the mortgagee's affidavit

to the title insurance company or authorized title insurance

agent within that 45-day period.

(g) An affidavit under Subsection (c) operates as a release of

the mortgage described in the affidavit if the affidavit, as

provided by this section:

(1) is executed;

(2) is recorded; and

(3) is not controverted by a separate affidavit by the mortgagee

in accordance with the requirements of Subsection (f).

(h) The county clerk shall index an affidavit filed under this

section in the names of the original mortgagee and the last

assignee of the mortgage appearing of record as the grantors and

in the name of the mortgagor as grantee.

(i) A person who knowingly causes an affidavit with false

information to be executed and recorded under this section is

liable for the penalties for filing a false affidavit, including

the penalties for commission of offenses under Section 37.02 of

the Penal Code. The attorney general may sue to collect the

penalty. A person who negligently causes an affidavit with false

information to be executed and recorded under this section is

liable to a party injured by the affidavit for actual damages.

If the attorney general or an injured party bringing suit

substantially prevails in an action under this subsection, the

court may award reasonable attorney's fees and court costs to the

prevailing party.

(j) A title insurance company or authorized title insurance

agent that, at any time after payment of the mortgage, files for

record an affidavit executed under Subsection (c) may use any

recording fee collected for the recording of a release of the

mortgage for the purpose of filing the affidavit.

(k) This section does not affect any agreement or obligation of

a mortgagee to execute and deliver a release of mortgage.

Added by Acts 1993, 73rd Leg., ch. 1003, Sec. 1, eff. Aug. 30,

1993.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

997, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

997, Sec. 2, eff. September 1, 2009.

Sec. 12.018. TRANSFER BY RECEIVER OR CONSERVATOR OF FAILED

DEPOSITORY INSTITUTION. If a bank, savings and loan association,

savings bank, or other depository institution is placed in

receivership or conservatorship by a state or federal agency,

instrumentality, or institution, including the Banking Department

of Texas, Department of Savings and Mortgage Lending of Texas,

Office of the Comptroller of the Currency, Resolution Trust

Corporation, Federal Deposit Insurance Corporation, Federal

Savings and Loan Insurance Corporation, or their successors, a

person at any time may record an affidavit or memorandum of a

sale, transfer, purchase, or acquisition agreement between the

receiver or conservator of the failed depository institution and

another depository institution. If the sale, transfer, purchase,

or acquisition agreement transfers or sells an interest in land

or in a mortgage or other lien vested according to the real

property records in the failed depository institution, a recorded

affidavit or memorandum under this section is constructive notice

of the transfer or sale. The failure of the affidavit or

memorandum to be executed by the record owner or of the

affidavit, memorandum, or agreement to contain language of

conveyance does not create a defect in title to the land or the

lien.

Added by Acts 1993, 73rd Leg., ch. 1004, Sec. 1, eff. Aug. 30,

1993. Renumbered from Property Code Sec. 12.017 by Acts 1995,

74th Leg., ch. 76, Sec. 17.01(43), eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.064, eff. September 1, 2007.



CHAPTER 13. EFFECTS OF RECORDING

PROPERTY CODE

TITLE 3. PUBLIC RECORDS

CHAPTER 13. EFFECTS OF RECORDING

Sec. 13.001. VALIDITY OF UNRECORDED INSTRUMENT. (a) A

conveyance of real property or an interest in real property or a

mortgage or deed of trust is void as to a creditor or to a

subsequent purchaser for a valuable consideration without notice

unless the instrument has been acknowledged, sworn to, or proved

and filed for record as required by law.

(b) The unrecorded instrument is binding on a party to the

instrument, on the party's heirs, and on a subsequent purchaser

who does not pay a valuable consideration or who has notice of

the instrument.

(c) This section does not apply to a financing statement, a

security agreement filed as a financing statement, or a

continuation statement filed for record under the Business &

Commerce Code.

Acts 1983, 68th Leg., p. 3495, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 162, Sec. 4, eff.

Sept. 1, 1989.

Sec. 13.002. EFFECT OF RECORDED INSTRUMENT. An instrument that

is properly recorded in the proper county is:

(1) notice to all persons of the existence of the instrument;

and

(2) subject to inspection by the public.

Acts 1983, 68th Leg., p. 3495, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 2003, 78th Leg., ch. 715, Sec. 2, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 960, Sec. 2, eff. Sept.

1, 2003.

Sec. 13.003. INSTRUMENTS PREVIOUSLY RECORDED IN OTHER COUNTIES.

The original or a certified copy of a conveyance, covenant,

agreement, deed of trust, or mortgage, relating to land, that has

been recorded in a county of this state other than the county

where the land to which the instrument relates is located, is

valid as to a creditor or a subsequent purchaser who has paid a

valuable consideration and who does not have notice of the

instrument only after it is recorded in the county in which the

land is located. Recording a previously recorded instrument in

the proper county does not validate an invalid instrument.

Acts 1983, 68th Leg., p. 3496, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 13.004. EFFECT OF RECORDING LIS PENDENS. (a) A recorded

lis pendens is notice to the world of its contents. The notice is

effective from the time it is filed for record, regardless of

whether service has been made on the parties to the proceeding.

(b) A transfer or encumbrance of real property involved in a

proceeding by a party to the proceeding to a third party who has

paid a valuable consideration and who does not have actual or

constructive notice of the proceeding is effective, even though

the judgment is against the party transferring or encumbering the

property, unless a notice of the pendency of the proceeding has

been recorded under that party's name in each county in which the

property is located.

Acts 1983, 68th Leg., p. 3496, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 13.005. EFFECT OF RECORDING JUDGMENT OF JUSTICE COURT. A

certified transcript of a justice court judgment recorded under

Section 12.015 of this code has the same effect as a recorded

deed. A court shall admit as evidence the transcript or a copy of

the transcript, if the copy is certified with the signature and

seal of the clerk of the county in which the transcript is

recorded, in the same manner and with the same effect as the

original judgment and execution.

Acts 1983, 68th Leg., p. 3496, ch. 576, Sec. 1, eff. Jan. 1,

1984.



CHAPTER 14. UNIFORM FEDERAL LIEN REGISTRATION ACT

PROPERTY CODE

TITLE 3. PUBLIC RECORDS

CHAPTER 14. UNIFORM FEDERAL LIEN REGISTRATION ACT

Sec. 14.001. SCOPE. This chapter applies only to federal tax

liens and to other federal liens notices of which under any Act

of Congress or any regulation adopted pursuant thereto are

required or permitted to be filed in the same manner as notices

of federal tax liens.

Added by Acts 1989, 71st Leg., ch. 945, Sec. 1, eff. Sept. 1,

1989.

Sec. 14.002. PLACE OF FILING. (a) Notices of liens,

certificates, and other notices affecting federal tax liens or

other federal liens must be filed in accordance with this

chapter.

(b) Notices of liens upon real property for obligations payable

to the United States and certificates and notices affecting the

liens shall be filed in the office of the county clerk in the

county in which the real property subject to the liens is

situated.

(c) Notices of federal liens upon personal property, whether

tangible or intangible, for obligations payable to the United

States and certificates and notices affecting the liens shall be

filed as follows:

(1) if the person against whose interest the lien applies is a

corporation or a partnership whose principal executive office is

in this state, as these entities are defined in the internal

revenue laws of the United States, in the office of the secretary

of state;

(2) in all other cases, in the office of the county clerk in the

county where the person against whose interest the lien applies

resides at the time of filing of the notice of lien.

Added by Acts 1989, 71st Leg., ch. 945, Sec. 1, eff. Sept. 1,

1989.

Sec. 14.003. EXECUTION OF NOTICES AND CERTIFICATES.

Certification of notices of liens, certificates, or other notices

affecting federal liens by the secretary of the treasury of the

United States or his delegate, or by any official or entity of

the United States responsible for filing or certifying of notice

of any other lien, entitles them to be filed and no other

attestation, certification, or acknowledgment is necessary.

Added by Acts 1989, 71st Leg., ch. 945, Sec. 1, eff. Sept. 1,

1989.

Sec. 14.004. DUTIES OF FILING OFFICER. (a) If a notice of

federal lien, a refiling of a notice of federal lien, or a notice

of revocation of any certificate described in Subsection (b) is

presented to a filing officer who is:

(1) the secretary of state, he shall cause the notice to be

marked, held or placed on microtext, and indexed in accordance

with the provisions of Section 9.519, Business & Commerce

Code, as if the notice were a financing statement within the

meaning of that code; or

(2) any other officer described in Section 14.002, he shall

endorse thereon his identification and the date and time of

receipt and forthwith file it alphabetically in the real property

records and if requested by the party submitting the document, in

the personal property files or enter it in an alphabetical index

for real or personal property, as appropriate, showing the name

and address of the person named in the notice, the date and time

of receipt, the title and address of the official or entity

certifying the lien, and the total amount appearing on the notice

of lien.

(b) If a certificate of release, nonattachment, discharge, or

subordination of any lien is presented to the secretary of state

for filing he shall:

(1) cause a certificate of release or nonattachment to be

marked, held, and indexed as if the certificate were a

termination statement within the meaning of the Uniform

Commercial Code, but the notice of lien to which the certificate

relates may not be removed from the files; and

(2) cause a certificate of discharge or subordination to be

marked, held, and indexed as if the certificate were a release of

collateral within the meaning of the Uniform Commercial Code.

(c) If a refiled notice of federal lien referred to in

Subsection (a) or any of the certificates or notices referred to

in Subsection (b) is presented for filing to any other filing

officer specified in Section 14.002, he shall permanently attach

the refiled notice or the certificate to the original notice of

lien unless the document is on microtext and therefore not in the

files of the filing officer and enter the refiled notice or the

certificate with the date of filing in any alphabetical lien

index on the line where the original notice of lien is entered.

(d) Upon request of any person, the filing officer shall issue

his certificate showing whether there is on file, on a date and

time specified by the filing office, but not a date earlier than

three business days before the date the filing office receives

the request, any notice of lien or certificate or notice

affecting any lien filed under this chapter or filed under the

Uniform Federal Tax Lien Registration Act (Subchapter C, Chapter

113, Tax Code) on or after January 1, 1972, naming a particular

person, and if a notice or certificate is on file, giving the

date and hour of filing of each notice or certificate. The

amount of the fee for a certificate is the same as the amount of

the fee provided by Section 9.525(d), Business & Commerce

Code. Upon request, the filing officer shall furnish a copy of

any notice of federal lien. The fee for a copy furnished under

this section is in the amount provided by Section 405.031,

Government Code.

(e) Section 9.523, Business & Commerce Code, applies to a

federal lien filed under this chapter.

Added by Acts 1989, 71st Leg., ch. 945, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.34, eff.

July 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

547, Sec. 10, eff. September 1, 2009.

Sec. 14.005. FEE. The fee for filing and indexing each notice

of lien or certificate or notice affecting the lien is $10. The

filing of the same notice of lien or certificate or notice

affecting a lien in both real property records and personal

property files is two filings.

Added by Acts 1989, 71st Leg., ch. 945, Sec. 1, eff. Sept. 1,

1989.

Sec. 14.006. UNIFORMITY OF APPLICATION AND CONSTRUCTION. This

chapter shall be applied and construed to effectuate its general

purpose to make uniform the law with respect to the subject of

this chapter among states enacting it.

Added by Acts 1989, 71st Leg., ch. 945, Sec. 1, eff. Sept. 1,

1989.

Sec. 14.007. SHORT TITLE. This chapter may be cited as the

Uniform Federal Lien Registration Act.

Added by Acts 1989, 71st Leg., ch. 945, Sec. 1, eff. Sept. 1,

1989.



CHAPTER 15. UNIFORM REAL PROPERTY ELECTRONIC RECORDING ACT

PROPERTY CODE

TITLE 3. PUBLIC RECORDS

CHAPTER 15. UNIFORM REAL PROPERTY ELECTRONIC RECORDING ACT

Sec. 15.001. SHORT TITLE. This chapter may be cited as the

Uniform Real Property Electronic Recording Act.

Added by Acts 2005, 79th Leg., Ch.

699, Sec. 1, eff. September 1, 2005.

Sec. 15.002. DEFINITIONS. In this chapter:

(1) "Document" means information that is:

(A) inscribed on a tangible medium or that is stored in an

electronic or other medium and is retrievable in perceivable

form; and

(B) eligible to be recorded in the real property records

maintained by a county clerk.

(2) "Electronic" means relating to technology having electrical,

digital, magnetic, wireless, optical, electromagnetic, or similar

capabilities.

(3) "Electronic document" means a document that is received by a

county clerk in an electronic form.

(4) "Electronic signature" means an electronic sound, symbol, or

process attached to or logically associated with a document and

executed or adopted by a person with the intent to sign the

document.

(5) "Paper document" means a document that is received by a

county clerk in a form that is not electronic.

Added by Acts 2005, 79th Leg., Ch.

699, Sec. 1, eff. September 1, 2005.

Sec. 15.003. UNIFORMITY OF APPLICATION AND CONSTRUCTION. In

applying and construing this chapter, consideration must be given

to the need to promote uniformity of the law with respect to the

subject matter of this chapter among states that enact a law

substantially similar to this chapter.

Added by Acts 2005, 79th Leg., Ch.

699, Sec. 1, eff. September 1, 2005.

Sec. 15.004. VALIDITY OF ELECTRONIC DOCUMENTS. (a) If a law

requires, as a condition for recording, that a document be an

original, be on paper or another tangible medium, or be in

writing, the requirement is satisfied by an electronic document

that complies with the requirements of this chapter.

(b) If a law requires, as a condition for recording, that a

document be signed, the requirement is satisfied by an electronic

signature.

(c) A requirement that a document or a signature associated with

a document be notarized, acknowledged, verified, witnessed, or

made under oath is satisfied if the electronic signature of the

person authorized to perform that act, and all other information

required to be included, is attached to or logically associated

with the document or signature. A physical or electronic image

of a stamp, impression, or seal need not accompany an electronic

signature.

Added by Acts 2005, 79th Leg., Ch.

699, Sec. 1, eff. September 1, 2005.

Sec. 15.005. RECORDING OF DOCUMENTS. (a) A county clerk who

implements any of the functions described by this section shall

act in compliance with rules adopted by the Texas State Library

and Archives Commission under Chapter 195, Local Government Code,

and standards established by the Texas State Library and Archives

Commission under Section 15.006.

(b) A county clerk may:

(1) receive, index, store, archive, and transmit electronic

documents;

(2) provide for access to, and for search and retrieval of,

documents and information by electronic means;

(3) convert paper documents accepted for recording into

electronic form;

(4) convert into electronic form information recorded before the

county clerk began to record electronic documents;

(5) accept electronically any fee or tax that the county clerk

is authorized to collect; and

(6) agree with other officials of a state, a political

subdivision of a state, or the United States on procedures or

processes to facilitate the electronic satisfaction of prior

approvals and conditions precedent to recording and the

electronic payment of fees and taxes.

(c) A county clerk who accepts electronic documents for

recording shall:

(1) continue to accept paper documents; and

(2) place entries for paper documents and electronic documents

in the same index.

Added by Acts 2005, 79th Leg., Ch.

699, Sec. 1, eff. September 1, 2005.

Sec. 15.006. UNIFORM STANDARDS. (a) The Texas State Library

and Archives Commission by rule shall adopt standards to

implement this chapter.

(b) To keep the standards and practices of county clerks in this

state in harmony with the standards and practices of recording

offices in other jurisdictions that enact a law that is

substantially similar to this chapter and to keep the technology

used by county clerks in this state compatible with technology

used by recording offices in other jurisdictions that enact a law

that is substantially similar to this chapter, the Texas State

Library and Archives Commission, so far as is consistent with the

purposes, policies, and provisions of this chapter, in adopting,

amending, and repealing standards shall consider:

(1) standards and practices of other jurisdictions;

(2) the most recent standards promulgated by national

standard-setting bodies, such as the Property Records Industry

Association;

(3) the views of interested persons and governmental officials

and entities; and

(4) the needs of counties of varying size, population, and

resources.

Added by Acts 2005, 79th Leg., Ch.

699, Sec. 1, eff. September 1, 2005.

Sec. 15.007. RELATION TO ELECTRONIC SIGNATURES IN GLOBAL AND

NATIONAL COMMERCE ACT. This chapter modifies, limits, and

supersedes the federal Electronic Signatures in Global and

National Commerce Act (15 U.S.C. Section 7001 et seq.) but does

not modify, limit, or supersede Section 101(c) of that Act (15

U.S.C. Section 7001(c)) or authorize electronic delivery of any

of the notices described in Section 103(b) of that Act (15 U.S.C.

Section 7003(b)).

Added by Acts 2005, 79th Leg., Ch.

699, Sec. 1, eff. September 1, 2005.

Sec. 15.008. CONSTRUCTION WITH OTHER LAW. Except as otherwise

provided by this chapter, Chapter 195, Local Government Code, and

the rules adopted by the Texas State Library and Archives

Commission under that chapter apply to electronic documents filed

in accordance with this chapter.

Added by Acts 2005, 79th Leg., Ch.

699, Sec. 1, eff. September 1, 2005.






TITLE 4. ACTIONS AND REMEDIES

CHAPTER 21. EMINENT DOMAIN

PROPERTY CODE

TITLE 4. ACTIONS AND REMEDIES

CHAPTER 21. EMINENT DOMAIN

SUBCHAPTER A. JURISDICTION

Sec. 21.001. CONCURRENT JURISDICTION. District courts and

county courts at law have concurrent jurisdiction in eminent

domain cases. A county court has no jurisdiction in eminent

domain cases.

Acts 1983, 68th Leg., p. 3498, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 21.002. TRANSFER OF CASES. If an eminent domain case is

pending in a county court at law and the court determines that

the case involves an issue of title or any other matter that

cannot be fully adjudicated in that court, the judge shall

transfer the case to a district court.

Acts 1983, 68th Leg., p. 3498, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 21.003. DISTRICT COURT AUTHORITY. A district court may

determine all issues, including the authority to condemn property

and the assessment of damages, in any suit:

(1) in which this state, a political subdivision of this state,

a person, an association of persons, or a corporation is a party;

and

(2) that involves a claim for property or for damages to

property occupied by the party under the party's eminent domain

authority or for an injunction to prevent the party from entering

or using the property under the party's eminent domain authority.

Acts 1983, 68th Leg., p. 3498, ch. 576, Sec. 1, eff. Jan. 1,

1984.

SUBCHAPTER B. PROCEDURE

Sec. 21.011. STANDARD PROCEDURE. Exercise of the eminent domain

authority in all cases is governed by Sections 21.012 through

21.016 of this code.

Acts 1983, 68th Leg., p. 3498, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 21.0111. DISCLOSURE OF INFORMATION REQUIRED. (a) A

governmental entity with eminent domain authority that wants to

acquire real property for a public use shall disclose to the

property owner at the time an offer to purchase is made any and

all existing appraisal reports produced or acquired by the

governmental entity relating specifically to the owner's property

and used in determining the final valuation offer.

(b) A property owner shall disclose to the acquiring

governmental entity any and all existing appraisal reports

produced or acquired by the property owner relating specifically

to the owner's property and used in determining the owner's

opinion of value. Such disclosure shall take place within 10 days

of receipt of appraisal reports but no later than 10 days prior

to the special commissioner's hearing. A subsequent bona fide

purchaser for value from the governmental entity may conclusively

presume that the requirement of this section has been met. This

section does not apply to acquisitions of real property for which

a governmental entity does not have eminent domain authority.

Added by Acts 1995, 74th Leg., ch. 566, Sec. 1, eff. Aug. 28,

1995.

Sec. 21.0112. PROVISION OF LANDOWNER'S BILL OF RIGHTS STATEMENT

REQUIRED. (a) Not later than the seventh day before the date a

governmental or private entity with eminent domain authority

makes a final offer to a property owner to acquire real property,

the entity must send by first-class mail or otherwise provide a

landowner's bill of rights statement provided by Section 402.031,

Government Code, to the last known address of the person in whose

name the property is listed on the most recent tax roll of any

appropriate taxing unit authorized by law to levy property taxes

against the property. In addition to the other requirements of

this subsection, an entity with eminent domain authority shall

provide a copy of the landowner's bill of rights statement to a

landowner before or at the same time as the entity first

represents in any manner to the landowner that the entity

possesses eminent domain authority.

(b) The statement must be:

(1) printed in an easily readable font and type size; and

(2) if the entity is a governmental entity, made available on

the Internet website of the entity if technologically feasible.

Added by Acts 2007, 80th Leg., R.S., Ch.

1201, Sec. 3, eff. February 1, 2008.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1145, Sec. 1, eff. January 15, 2010.

Sec. 21.012. CONDEMNATION PETITION. (a) If the United States,

this state, a political subdivision of this state, a corporation

with eminent domain authority, or an irrigation, water

improvement, or water power control district created by law wants

to acquire real property for public use but is unable to agree

with the owner of the property on the amount of damages, the

condemning entity may begin a condemnation proceeding by filing a

petition in the proper court.

(b) The petition must:

(1) describe the property to be condemned;

(2) state the purpose for which the entity intends to use the

property;

(3) state the name of the owner of the property if the owner is

known;

(4) state that the entity and the property owner are unable to

agree on the damages; and

(5) if applicable, state that the entity provided the property

owner with the landowner's bill of rights statement in accordance

with Section 21.0112.

Acts 1983, 68th Leg., p. 3498, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1201, Sec. 4, eff. February 1, 2008.

Sec. 21.0121. CONDEMNATION TO ACQUIRE WATER RIGHTS. (a) In

addition to the contents prescribed by Section 21.012(b), a

condemnation petition filed by a political subdivision of this

state for the purpose of acquiring rights to groundwater or

surface water must state that the facts to be proven are that the

political subdivision has:

(1) prepared a drought contingency plan;

(2) developed and implemented a water conservation plan that

will result in the highest practicable levels of water

conservation and efficiency achievable in the political

subdivision's jurisdiction;

(3) made a bona fide good faith effort to obtain practicable

alternative water supplies to the water rights the political

subdivision proposes to condemn;

(4) made a bona fide good faith effort to acquire the rights to

the water the political subdivision proposes to condemn by

voluntary purchase or lease; and

(5) made a showing that the political subdivision needs the

water rights to provide for the domestic needs of the political

subdivision within the next 10-year period.

(b) A court shall deny the right to condemn unless the political

subdivision proves to the court that the political subdivision

has met the requirements of Subsection (a).

Added by Acts 2003, 78th Leg., ch. 1032, Sec. 1, eff. Sept. 1,

2003.

Sec. 21.013. VENUE; FEES AND PROCESSING FOR SUIT FILED IN

DISTRICT COURT. (a) The venue of a condemnation proceeding is

the county in which the owner of the property being condemned

resides if the owner resides in a county in which part of the

property is located. Otherwise, the venue of a condemnation

proceeding is any county in which at least part of the property

is located.

(b) Except where otherwise provided by law, a party initiating a

condemnation proceeding in a county in which there is one or more

county courts at law with jurisdiction shall file the petition

with any clerk authorized to handle such filings for that court

or courts.

(c) A party initiating a condemnation proceeding in a county in

which there is not a county court at law must file the

condemnation petition with the district clerk. The filing fee

shall be due at the time of filing in accordance with Section

51.317, Government Code.

(d) District and county clerks shall assign an equal number of

eminent domain cases in rotation to each court with jurisdiction

that the clerk serves.

Acts 1983, 68th Leg., p. 3499, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1993, 73rd Leg., ch. 760, Sec. 1, eff.

Sept. 1, 1993; Acts 1999, 76th Leg., ch. 756, Sec. 1, eff. June

18, 1999.

Sec. 21.014. SPECIAL COMMISSIONERS. (a) The judge of a court

in which a condemnation petition is filed or to which an eminent

domain case is assigned shall appoint three disinterested

freeholders who reside in the county as special commissioners to

assess the damages of the owner of the property being condemned.

The judge appointing the special commissioners shall give

preference to persons agreed on by the parties. If a person fails

to serve as a commissioner, the judge may appoint a replacement.

(b) The special commissioners shall swear to assess damages

fairly, impartially, and according to the law.

(c) Special commissioners may compel the attendance of witnesses

and the production of testimony, administer oaths, and punish for

contempt in the same manner as a county judge.

Acts 1983, 68th Leg., p. 3499, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 21.015. HEARING. (a) The special commissioners in an

eminent domain proceeding shall promptly schedule a hearing for

the parties at the earliest practical time and at a place that is

as near as practical to the property being condemned or at the

county seat of the county in which the proceeding is being held.

(b) After notice of the hearing has been served, the special

commissioners shall hear the parties at the scheduled time and

place or at any other time or place to which they may adjourn the

hearing.

Acts 1983, 68th Leg., p. 3500, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 21.016. NOTICE. (a) Each party in an eminent domain

proceeding is entitled to written notice issued by the special

commissioners informing the party of the time and place of the

hearing.

(b) Notice of the hearing must be served on a party not later

than the 11th day before the day set for the hearing. A person

competent to testify may serve the notice.

(c) A person who serves a notice shall return the original

notice to the special commissioners on or before the day set for

hearing. The person shall write a return of service on the notice

that states how and when it was served.

(d) Notice may be served:

(1) by delivering a copy of the notice to the party or to the

party's agent or attorney;

(2) if the property being condemned belongs to a deceased's

estate or to a minor or other legally disabled person and the

person or estate has a legal representative, by delivering a copy

of the notice to the legal representative; or

(3) if the property being condemned belongs to a nonresident of

this state and there has been no personal service on the owner,

if the identity or the residence of the property owner is

unknown, or if the property owner avoids service of notice by

hiding, by publication in the same manner as service of citation

by publication in other civil cases in the district courts or

county courts at law.

Acts 1983, 68th Leg., p. 3500, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 21.017. ALTERNATIVE PLEADINGS. (a) This state, a

political subdivision of this state, a person, an association of

persons, or a corporation that is a party to a suit covered by

Section 21.003 of this code by petition, cross-bill, or plea of

intervention may assert a claim to the property or,

alternatively, seek to condemn the property.

(b) A plea under this section is not an admission of an adverse

party's title to the property in controversy.

Acts 1983, 68th Leg., p. 3501, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 21.018. APPEAL FROM COMMISSIONERS' FINDINGS. (a) A party

to a condemnation proceeding may object to the findings of the

special commissioners by filing a written statement of the

objections and their grounds with the court that has jurisdiction

of the proceeding. The statement must be filed on or before the

first Monday following the 20th day after the day the

commissioners file their findings with the court.

(b) If a party files an objection to the findings of the special

commissioners, the court shall cite the adverse party and try the

case in the same manner as other civil causes.

Acts 1983, 68th Leg., p. 3501 ch. 576, Sec. 1, eff. Jan. 1, 1984.

Sec. 21.019. DISMISSAL OF CONDEMNATION PROCEEDINGS. (a) A

party that files a condemnation petition may move to dismiss the

proceedings, and the court shall conduct a hearing on the motion.

However, after the special commissioners have made an award, in

an effort to obtain a lower award a condemnor may not dismiss the

condemnation proceedings merely to institute new proceedings that

involve substantially the same condemnation against the same

property owner.

(b) A court that hears and grants a motion to dismiss a

condemnation proceeding made by a condemnor under Subsection (a)

shall make an allowance to the property owner for reasonable and

necessary fees for attorneys, appraisers, and photographers and

for the other expenses incurred by the property owner to the date

of the hearing.

(c) A court that hears and grants a motion to dismiss a

condemnation proceeding made by a property owner seeking a

judicial denial of the right to condemn or that otherwise renders

a judgment denying the right to condemn may make an allowance to

the property owner for reasonable and necessary fees for

attorneys, appraisers, and photographers and for the other

expenses incurred by the property owner to the date of the

hearing or judgment.

Acts 1983, 68th Leg., p. 3501, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1987, 70th Leg., ch. 483, Sec. 1, eff. Aug.

31, 1987.

Sec. 21.0195. DISMISSAL OF CERTAIN CONDEMNATION PROCEEDINGS;

TEXAS DEPARTMENT OF TRANSPORTATION. (a) This section applies

only to the dismissal of a condemnation proceeding that involves

the Texas Department of Transportation.

(b) The department may move to dismiss a proceeding it files,

and the court shall conduct a hearing on the motion. The court

may grant the motion only if the court determines that the

property owner's interest will not be materially affected by the

dismissal. The department may not dismiss the condemnation

proceedings merely to institute new proceedings that involve

substantially the same condemnation against the same property

owner solely to obtain a lower condemnation award.

(c) If a court dismisses a condemnation proceeding on the motion

of the department or as a result of the failure of the department

to bring the proceeding properly, the court shall make an

allowance to the property owner for the value of the department's

use of the property while in possession of the property, any

damage that the condemnation has caused to the property owner,

and any expenses the property owner has incurred in connection

with the condemnation, including reasonable and necessary fees

for attorneys.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.46(a), eff. Sept.

1, 1997.

Sec. 21.020. REINSTATEMENT OF CONDEMNATION PROCEEDINGS. If a

condemnor moves to dismiss a condemnation proceeding and

subsequently files a petition to condemn substantially the same

property interest from the same property owner, the court may not

appoint new special commissioners but shall enter the award of

the special commissioners in the first proceeding as the award in

the second. The court shall award the property owner triple the

amount of the expenses that were allowed the property owner prior

to the dismissal of the first proceeding.

Acts 1983, 68th Leg., p. 3502, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 21.021. POSSESSION PENDING LITIGATION. (a) After the

special commissioners have made an award in a condemnation

proceeding, except as provided by Subsection (c) of this section,

the condemnor may take possession of the condemned property

pending the results of further litigation if the condemnor:

(1) pays to the property owner the amount of damages and costs

awarded by the special commissioners or deposits that amount of

money with the court subject to the order of the property owner;

(2) deposits with the court either the amount of money awarded

by the special commissioners as damages or a surety bond in the

same amount issued by a surety company qualified to do business

in this state, conditioned to secure the payment of an award of

damages by the court in excess of the award of the special

commissioners; and

(3) executes a bond that has two or more good and solvent

sureties approved by the judge of the court in which the

proceeding is pending and conditioned to secure the payment of

additional costs that may be awarded to the property owner by the

trial court or on appeal.

(b) A court shall hold money or a bond deposited under

Subdivision (1) or (2) of Subsection (a) to secure the payment of

the damages that have been or that may be awarded against the

condemnor.

(c) This state, a county, or a municipal corporation or an

irrigation, water improvement, or water power control district

created under legal authority is not required to deposit a bond

or the amount equal to the award of damages under Subdivisions

(2) and (3) of Subsection (a).

(d) If a condemnor deposits money with a court under Subdivision

(2) of Subsection (a), the condemnor may instruct the court to

deposit or invest the money in any account with or certificate or

security issued by a state or national bank in this state. The

court shall pay the interest that accrues from the deposit or

investment to the condemnor.

Acts 1983, 68th Leg., p. 3502, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 18, Sec.

1(b), eff. Oct. 2, 1984.

Sec. 21.0211. PAYMENT OF AD VALOREM TAXES. (a) A court may not

authorize withdrawal of any money deposited under Section 21.021

unless the petitioner for the money files with the court:

(1) a tax certificate issued under Section 31.08, Tax Code, by

the tax collector for each taxing unit that imposes ad valorem

taxes on the condemned property showing that there are no

delinquent taxes, penalties, interest, or costs owing on the

condemned property or on any larger tract of which the condemned

property forms a part; and

(2) in the case of a whole taking that occurs after the date the

ad valorem tax bill for taxes imposed by a taxing unit on the

property is sent, a tax receipt issued under Section 31.075, Tax

Code, by the tax collector of the taxing unit that imposes ad

valorem taxes showing that the taxes on the condemned property

for the current tax year, prorated under Section 26.11, Tax Code,

have been paid.

(b) For purposes of Subsection (a)(2), a "case of a whole

taking" means a case in which the location, size, and boundaries

of the property assessed for ad valorem taxes are identical to

that of the condemned property.

Added by Acts 2005, 79th Leg., Ch.

1126, Sec. 27, eff. September 1, 2005.

Sec. 21.022. AUTHORITY OF COURTS. Laws that formerly governed

the performance of functions by county clerks and judges in

eminent domain proceedings are applicable to the clerks and

judges of district courts and county courts at law.

Acts 1983, 68th Leg., p. 3503, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 21.023. DISCLOSURE OF INFORMATION REQUIRED AT TIME OF

ACQUISITION. A governmental entity shall disclose in writing to

the property owner, at the time of acquisition of the property

through eminent domain, that:

(1) the owner or the owner's heirs, successors, or assigns are

entitled to repurchase the property if the public use for which

the property was acquired through eminent domain is canceled

before the 10th anniversary of the date of acquisition; and

(2) the repurchase price is the fair market value of the

property at the time the public use was canceled.

Added by Acts 2003, 78th Leg., ch. 1307, Sec. 1, eff. Jan. 1,

2004.

Sec. 21.024. PRODUCTION OF INFORMATION BY CERTAIN ENTITIES

CONSIDERED TO BE CRITICAL INFRASTRUCTURE. (a) A utility, a

common carrier, or a transporter of oil, gas, or the products of

oil or gas is considered to be within the definition of critical

infrastructure under Section 421.001, Government Code.

Notwithstanding any other law, an entity which is considered

critical infrastructure and which is authorized by law to take

private property through the use of eminent domain is required to

produce information as provided by this section if the

information is requested by a person who owns property that is

the subject of a proposed or existing eminent domain proceeding,

but only if the information is related to the taking of the

person's private property by the entity through the use of

eminent domain.

(b) An entity described by Subsection (a) is required under this

section only to produce information relating to the condemnation

of the specific property owned by the requestor as described in

the request. A request under this section must contain

sufficient details to allow the entity to identify the specific

tract of land in relation to which the information is sought.

(c) The entity shall respond to a request in accordance with the

Texas Rules of Civil Procedure as if the request was made in a

matter pending before a state district court.

(d) Exceptions to disclosure provided by this chapter and the

Texas Rules of Civil Procedure apply to the disclosure of

information under this section.

(e) Jurisdiction to enforce the provisions of this section

resides in:

(1) the court in which the condemnation was initiated; or

(2) if the condemnation proceeding has not been initiated:

(A) a court that would have jurisdiction over a proceeding to

condemn the requestor's property; or

(B) a court in the county in which the entity has its principal

place of business that has jurisdiction over condemnation

proceedings under this chapter.

(f) If the entity refuses to produce information requested in

accordance with this section and the court determines the refusal

violates this section, the court may award the requestor's

reasonable attorney's fees incurred to compel the production of

the information.

(g) If an entity that received a request in accordance with this

section does not produce the requested information on or before

the 30th day after the request is made, the attorney general may

file an action in a court described by Subsection (e) to enforce

this section on the request of the person who made the request

for the information. If the court determines that the failure to

produce the information is a violation of this section, the court

may award the attorney general's reasonable expenses incurred to

compel the production of the information.

(h) If the attorney general files an action under Subsection

(g), the person who requested that the attorney general file the

action may not file a private action to enforce this section with

respect to the same request for information.

(i) Section 552.0037, Government Code, does not apply in

relation to those entities described in Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 9.01, eff. September 1, 2007.

SUBCHAPTER C. DAMAGES AND COSTS

Sec. 21.041. EVIDENCE. As the basis for assessing actual

damages to a property owner from a condemnation, the special

commissioners shall admit evidence on:

(1) the value of the property being condemned;

(2) the injury to the property owner;

(3) the benefit to the property owner's remaining property; and

(4) the use of the property for the purpose of the condemnation.

Acts 1983, 68th Leg., p. 3504, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 21.042. ASSESSMENT OF DAMAGES. (a) The special

commissioners shall assess damages in a condemnation proceeding

according to the evidence presented at the hearing.

(b) If an entire tract or parcel of real property is condemned,

the damage to the property owner is the local market value of the

property at the time of the special commissioners' hearing.

(c) If a portion of a tract or parcel of real property is

condemned, the special commissioners shall determine the damage

to the property owner after estimating the extent of the injury

and benefit to the property owner, including the effect of the

condemnation on the value of the property owner's remaining

property.

(d) In estimating injury or benefit under Subsection (c), the

special commissioners shall consider an injury or benefit that is

peculiar to the property owner and that relates to the property

owner's ownership, use, or enjoyment of the particular parcel of

real property, but they may not consider an injury or benefit

that the property owner experiences in common with the general

community.

(e) If a portion of a tract or parcel of real property is

condemned for the use, construction, operation, or maintenance of

the state highway system or of a county toll project described by

Chapter 284, Transportation Code, that is eligible for

designation as part of the state highway system, or for the use,

construction, development, operation, or maintenance of an

improvement or project by a metropolitan rapid transit authority

created before January 1, 1980, with a principal municipality

having a population of less than 1.9 million and established

under Chapter 451, Transportation Code, the special commissioners

shall determine the damage to the property owner regardless of

whether the property owner makes a claim for damages to the

remaining property. In awarding compensation or assessing the

damages, the special commissioners shall consider any special and

direct benefits that arise from the highway improvement or the

transit authority improvement or project that are peculiar to the

property owner and that relate to the property owner's ownership,

use, or enjoyment of the particular parcel of remaining real

property.

(f) In awarding compensation or assessing damages for a

condemnation by an institution of higher education, as defined by

Section 61.003, Education Code, the special commissioners may not

include in the compensation or damages any amount that

compensates for, or is based on the present value of, an

exemption from ad valorem taxation applicable to the property

before its condemnation.

(g) Notwithstanding Subsection (d), if a portion of a tract or

parcel of real property that, for the then current tax year was

appraised for ad valorem tax purposes under a law enacted under

Section 1-d or 1-d-1, Article VIII, Texas Constitution, and is

outside the municipal limits or the extraterritorial jurisdiction

of a municipality with a population of 5,000 or more is condemned

for state highway purposes, the special commissioners shall

consider the loss of reasonable access to or from the remaining

property in determining the damage to the property owner.

Acts 1983, 68th Leg., p. 3504, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 29, Sec. 1,

eff. Oct. 2, 1984; Acts 1989, 71st Leg., ch. 734, Sec. 5, eff.

June 15, 1989; Acts 1997, 75th Leg., ch. 165, Sec. 30.244, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 669, Sec. 117, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1266, Sec. 1.15, eff.

June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.94, eff. June 14, 2005.

Sec. 21.0421. ASSESSMENT OF DAMAGES: GROUNDWATER RIGHTS. (a)

In a condemnation proceeding initiated by a political subdivision

under this chapter, the special commissioners or court shall

admit evidence relating to the market value of groundwater rights

as property apart from the land in addition to the local market

value of the real property if:

(1) the political subdivision proposes to condemn the fee title

of real property; and

(2) the special commissioners or court finds, based on evidence

submitted at the hearing, that the real property may be used by

the political subdivision to develop or use the rights to

groundwater for a public purpose.

(b) The evidence submitted under Subsection (a) on the market

value of the groundwater rights as property apart from the land

shall be based on generally accepted appraisal methods and

techniques, including the methods of appraisal under Subchapter

A, Chapter 23, Tax Code.

(c) If the special commissioners or court finds that the real

property may be used by the political subdivision to develop or

use the rights to groundwater for a public purpose, the special

commissioners or court may assess damages to the property owner

based on:

(1) the local market value of the real property, excluding the

value of the groundwater in place, at the time of the hearing;

and

(2) the market value of the groundwater rights as property apart

from the land at the time of the hearing.

(d) In assessing damages based on the market value of

groundwater rights under Subsection (c)(2), the special

commissioners or court shall consider:

(1) the amount of groundwater the political subdivision can

reasonably be expected to produce from the property on an annual

basis;

(2) the number of years the political subdivision can reasonably

be expected to produce groundwater from the property;

(3) the quality of the groundwater;

(4) the location of the real property in relation to the

political subdivision for conveyance purposes;

(5) any potential environmental impact of producing groundwater

from the real property;

(6) whether or not the real property is located within the

boundaries of a political subdivision that can regulate the

production of groundwater from the real property;

(7) the cost of alternative water supplies to the political

subdivision; and

(8) any other reasonable factor that affects the market value of

a groundwater right.

(e) This section does not:

(1) authorize groundwater rights appraised separately from the

real property under this section to be appraised separately from

real property for property tax appraisal purposes; or

(2) subject real property condemned for the purpose described by

Subsection (a) to an additional tax as provided by Section 23.46

or 23.55, Tax Code.

Added by Acts 2003, 78th Leg., ch. 1032, Sec. 2, eff. Sept. 1,

2003.

Sec. 21.043. DISPLACEMENT FROM DWELLING OR PLACE OF BUSINESS.

(a) A property owner who is permanently physically displaced

from the property owner's dwelling or place of business and who

is not entitled to reimbursement for moving expenses under

another law may recover, in addition to the property owner's

other damages, the reasonable expenses of moving the property

owner's personal property from the dwelling or place of business.

(b) A recovery under this section may not exceed the market

value of the property being moved. The maximum distance of

movement to be considered is 50 miles.

Acts 1983, 68th Leg., p. 3504, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 21.044. DAMAGES FROM TEMPORARY POSSESSION. (a) If a court

finally determines that a condemnor who has taken possession of

property pending litigation did not have the right to condemn the

property, the court may award to the property owner the damages

that resulted from the temporary possession.

(b) The court may order the payment of damages awarded under

this section from the award or other money deposited with the

court. However, if the award paid to or appropriated by the

property owner exceeds the court's final determination of the

value of the property, the court shall order the property owner

to return the excess to the condemnor.

Acts 1983, 68th Leg., p. 3505, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 21.045. TITLE ACQUIRED. Except where otherwise expressly

provided by law, the interest acquired by a condemnor under this

chapter does not include the fee simple title to real property,

either public or private. An interest acquired by a condemnor is

not lost by the forfeiture or expiration of the condemnor's

charter and is subject to an extension of the charter or the

grant of a new charter without a new condemnation.

Acts 1983, 68th Leg., p. 3505, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 21.046. RELOCATION ASSISTANCE PROGRAM. (a) A department,

agency, instrumentality, or political subdivision of this state

may provide a relocation advisory service for an individual, a

family, a business concern, a farming or ranching operation, or a

nonprofit organization if the service is compatible with the

Federal Uniform Relocation Assistance Advisory Program, 23

U.S.C.A. 501, et seq.

(b) This state or a political subdivision of this state may, as

a cost of acquiring real property, pay moving expenses and rental

supplements, make relocation payments, provide financial

assistance to acquire replacement housing, and compensate for

expenses incidental to the transfer of the property if an

individual, a family, the personal property of a business, a

farming or ranching operation, or a nonprofit organization is

displaced in connection with the acquisition.

(c) A department, agency, instrumentality, or political

subdivision of this state that initiates a program under

Subsection (b) shall adopt rules relating to the administration

of the program.

(d) Neither this state nor a political subdivision of this state

may authorize expenditures under Subsection (b) that exceed

payments authorized under the Federal Uniform Relocation

Assistance and Real Property Acquisition Policies Act of 1970, 42

U.S.C.A. 4601, et seq.

(e) If a person moves or discontinues the person's business,

moves personal property, or moves from the person's dwelling as a

direct result of code enforcement, rehabilitation, or a

demolition program, the person is considered to be displaced

because of the acquisition of real property.

Acts 1983, 68th Leg., p. 3505, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 21.047. ASSESSMENT OF COSTS. (a) Special commissioners

may adjudge the costs of an eminent domain proceeding against any

party. If the commissioners award greater damages than the

condemnor offered to pay before the proceedings began or if the

decision of the commissioners is appealed and a court awards

greater damages than the commissioners awarded, the condemnor

shall pay all costs. If the commissioners' award or the court's

determination of the damages is less than or equal to the amount

the condemnor offered before proceedings began, the property

owner shall pay the costs.

(b) A condemnor shall pay the initial cost of serving a property

owner with notice of a condemnation proceeding. If the property

owner is ordered to pay the costs of the proceeding, the

condemnor may recover the expense of notice from the property

owner as part of the costs.

(c) A court that has jurisdiction of an eminent domain

proceeding may tax $10 or more as a reasonable fee for each

special commissioner as part of the court costs of the

proceeding.

Acts 1983, 68th Leg., p. 3506, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 21.048. STATEMENT OF DAMAGES AND COSTS. After the special

commissioners in an eminent domain proceeding have assessed the

damages, they shall:

(1) make a written statement of their decision stating the

damages, date it, sign it, and file it and all other papers

connected with the proceeding with the court on the day the

decision is made or on the next working day after the day the

decision is made; and

(2) make and sign a written statement of the accrued costs of

the proceeding, naming the party against whom the costs are

adjudged, and file the statement with the court.

Acts 1983, 68th Leg., p. 3507, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 18, Sec.

1(c), eff. Oct. 2, 1984.

Sec. 21.049. NOTICE OF DECISION OF SPECIAL COMMISSIONERS. The

judge of a court hearing a proceeding under this chapter shall

inform the clerk of the court as to a decision by the special

commissioners on the day the decision is filed or on the next

working day after the day the decision is filed. Not later than

the next working day after the day the decision is filed, the

clerk shall send notice of the decision by certified or

registered United States mail, return receipt requested, to the

parties in the proceeding, or to their attorneys of record, at

their addresses of record.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 18, Sec. 1(d), eff.

Oct. 2, 1984.

SUBCHAPTER D. JUDGMENT

Sec. 21.061. JUDGMENT ON COMMISSIONERS' FINDINGS. If no party

in a condemnation proceeding files timely objections to the

findings of the special commissioners, the judge of the court

that has jurisdiction of the proceeding shall adopt the

commissioners' findings as the judgment of the court, record the

judgment in the minutes of the court, and issue the process

necessary to enforce the judgment.

Acts 1983, 68th Leg., p. 3507, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 21.062. WRIT OF POSSESSION. If a condemnor in a

condemnation proceeding has taken possession of property pending

litigation and the court finally decides that the condemnor does

not have the right to condemn the property, the court shall order

the condemnor to surrender possession of the property and issue a

writ of possession to the property owner.

Acts 1983, 68th Leg., p. 3507, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 21.063. APPEAL. (a) The appeal of a judgment in a

condemnation proceeding is as in other civil cases.

(b) A court hearing an appeal from the decision of a trial court

in a condemnation proceeding may not suspend the judgment of the

trial court pending the appeal.

Acts 1983, 68th Leg., p. 3507, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 21.064. INJUNCTIVE RELIEF. (a) A court hearing a suit

covered by Section 21.003 of this code may grant injunctive

relief under the rules of equity.

(b) Instead of granting an injunction under this section, a

court may require a condemnor to provide security adequate to

compensate the property owner for damages that might result from

the condemnation.

Acts 1983, 68th Leg., p. 3508, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 21.065. VESTED INTEREST. A judgment of a court under this

chapter vests a right granted to a condemnor.

Acts 1983, 68th Leg., p. 3508, ch. 576, Sec. 1, eff. Jan. 1,

1984.

SUBCHAPTER E. REPURCHASE OF REAL PROPERTY FROM GOVERNMENTAL

ENTITY

Sec. 21.101. APPLICABILITY. (a) Except as provided in

Subsection (b), this subchapter applies only to a real property

interest acquired by a governmental entity through eminent domain

for a public use that was canceled before the 10th anniversary of

the date of acquisition.

(b) This subchapter does not apply to a right-of-way under the

jurisdiction of:

(1) a county;

(2) a municipality; or

(3) the Texas Department of Transportation.

Added by Acts 2003, 78th Leg., ch. 1307, Sec. 2, eff. Jan. 1,

2004.

Sec. 21.102. NOTICE TO PREVIOUS PROPERTY OWNER AT TIME OF

CANCELLATION OF PUBLIC USE. Not later than the 180th day after

the date of the cancellation of the public use for which real

property was acquired through eminent domain from a property

owner under Subchapter B, the governmental entity shall send by

certified mail, return receipt requested, to the property owner

or the owner's heirs, successors, or assigns a notice containing:

(1) an identification, which is not required to be a legal

description, of the property that was acquired;

(2) an identification of the public use for which the property

had been acquired and a statement that the public use has been

canceled; and

(3) a description of the person's right under this subchapter to

repurchase the property.

Added by Acts 2003, 78th Leg., ch. 1307, Sec. 2, eff. Jan. 1,

2004.

Sec. 21.103. RESALE OF PROPERTY; PRICE. (a) Not later than the

180th day after the date of the postmark on the notice sent under

Section 21.102, the property owner or the owner's heirs,

successors, or assigns must notify the governmental entity of the

person's intent to repurchase the property interest under this

subchapter.

(b) As soon as practicable after receipt of the notification

under Subsection (a), the governmental entity shall offer to sell

the property interest to the person for the fair market value of

the property at the time the public use was canceled. The

person's right to repurchase the property expires on the 90th day

after the date on which the governmental entity makes the offer.

Added by Acts 2003, 78th Leg., ch. 1307, Sec. 2, eff. Jan. 1,

2004.



CHAPTER 22. TRESPASS TO TRY TITLE

PROPERTY CODE

TITLE 4. ACTIONS AND REMEDIES

CHAPTER 22. TRESPASS TO TRY TITLE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 22.001. TRESPASS TO TRY TITLE. (a) A trespass to try

title action is the method of determining title to lands,

tenements, or other real property.

(b) The action of ejectment is not available in this state.

Acts 1983, 68th Leg., p. 3509, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 22.002. TITLE SUFFICIENT TO MAINTAIN ACTION. A headright

certificate, land scrip, bounty warrant, or other evidence of

legal right to located and surveyed land is sufficient title to

maintain a trespass to try title action.

Acts 1983, 68th Leg., p. 3509, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 22.003. FINAL JUDGMENT CONCLUSIVE. A final judgment that

establishes title or right to possession in an action to recover

real property is conclusive against the party from whom the

property is recovered and against a person claiming the property

through that party by a title that arises after the action is

initiated.

Acts 1983, 68th Leg., p. 3509, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 22.004. EFFECT OF FORMER LAW. This chapter does not affect

rights that existed before the introduction of the common law in

this state. Those rights are defined by the principles of the law

in effect at the time the rights accrued.

Acts 1983, 68th Leg., p. 3509, ch. 576, Sec. 1, eff. Jan. 1,

1984.

SUBCHAPTER B. JUDGMENT AND DAMAGES

Sec. 22.021. CLAIM FOR IMPROVEMENTS. (a) A defendant in a

trespass to try title action who is not the rightful owner of the

property, but who has possessed the property in good faith and

made permanent and valuable improvements to it, is either:

(1) entitled to recover the amount by which the estimated value

of the defendant's improvements exceeds the estimated value of

the defendant's use and occupation of and waste or other injury

to the property; or

(2) liable for the amount by which the value of the use and

occupation of and waste and other injury to the property exceeds

the value of the improvements and for costs.

(b) In estimating values of improvements or of use and

occupation:

(1) improvements are valued at the time of trial, but only to

the extent that the improvements increased the value of the

property; and

(2) use and occupation is valued for the time before the date

the action was filed that the defendant was in possession of the

property, but excluding the value resulting from the improvements

made by the defendant or those under whom the defendant claims.

(c) The defendant who makes a claim for improvements must plead:

(1) that the defendant and those under whom the defendant claims

have had good faith adverse possession of the property in

controversy for at least one year before the date the action

began;

(2) that they or the defendant made permanent and valuable

improvements to the property while in possession;

(3) the grounds for the claim;

(4) the identity of the improvements; and

(5) the value of each improvement.

(d) The defendant is not liable for damages under this section

for injuries or for the value of the use and occupation more than

two years before the date the action was filed, and the defendant

is not liable for damages or for the value of the use and

occupation in excess of the value of the improvements.

Acts 1983, 68th Leg., p. 3509, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 22.022. WRIT OF POSSESSION. If in a trespass to try title

action the plaintiff obtains a judgment for the contested

property, but the defendant obtains a judgment for the value of

the defendant's improvements in excess of the defendant's

liability for use, occupation, and damages, the court may not

issue a writ of possession until the first anniversary of the

judgment unless the plaintiff pays to the clerk of the court for

the benefit of the defendant the amount of the judgment in favor

of the defendant plus interest.

Acts 1983, 68th Leg., p. 3510, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 22.023. FAILURE TO PAY. (a) If after a trespass to try

title action a plaintiff does not pay a judgment awarded to a

defendant, plus accrued interest, before the first anniversary of

the judgment and if the defendant, before the sixth month after

the first anniversary of the judgment, pays the value of the

property, less the value of the defendant's improvements, to the

clerk of the court for the benefit of the plaintiff, the

plaintiff may not obtain a writ of possession or maintain any

proceeding against the defendant or the defendant's heirs or

assigns for the property awarded to the plaintiff in the trespass

to try title action.

(b) If an eligible defendant does not exercise the option under

this section, a plaintiff may apply for a writ of possession as

in other cases.

Acts 1983, 68th Leg., p. 3511, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 22.024. PAYMENTS INTO COURT. If a party in a trespass to

try title action makes a payment to the clerk of a court under

this subchapter, the clerk shall enter a dated memorandum of the

payment on the page of the record on which the judgment was

entered. The clerk shall pay the money on demand to the person

entitled to the payment, who shall indicate receipt of the

payment by dating and signing the record on the same page on

which the judgment was entered.

Acts 1983, 68th Leg., p. 3511, ch. 576, Sec. 1, eff. Jan. 1,

1984.

SUBCHAPTER C. REMOVAL OF IMPROVEMENTS

Sec. 22.041. PLEA FOR REMOVAL OF IMPROVEMENTS. (a) A defendant

in a trespass to try title action who is not the rightful owner

of the property in controversy may remove improvements made to

the property if:

(1) the defendant, and those under whom the defendant claims,

possessed the property, and made permanent and valuable

improvements to it, without intent to defraud; and

(2) the improvements can be removed without substantial and

permanent damage to the property.

(b) The pleadings of a defendant who seeks to remove

improvements must contain:

(1) a statement that the defendant, and those under whom the

defendant claims, adversely possessed the property, and made

permanent and valuable improvements to it, without intent to

defraud;

(2) a statement identifying the improvements; and

(3) an offer to provide a surety bond in an amount and

conditioned as required by this section.

(c) Before removing the improvements, the defendant must post a

surety bond in an amount determined by the court, conditioned on

the removal of the improvements in a manner that substantially

restores the property to the condition it was in before the

improvements were made.

Acts 1983, 68th Leg., p. 3511, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 22.042. REFEREE. A court that authorizes a defendant in a

trespass to try title action to remove improvements shall appoint

a referee to supervise the removal. The court may require the

referee to make reports to the court concerning the removal.

Acts 1983, 68th Leg., p. 3512, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 22.043. RETAINED JURISDICTION. A court that authorizes a

defendant in a trespass to try title action to remove

improvements retains jurisdiction of the action until the court

makes a final disposition of the case and a final determination

of the rights, duties, and liabilities of the parties and

sureties.

Acts 1983, 68th Leg., p. 3512, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 22.044. CONDITION FOR REMOVAL. Before a court in a

trespass to try title action authorizes a defendant to remove

improvements, the court may require the defendant to satisfy a

money judgment in favor of the plaintiff that arises out of a

claim of the plaintiff in the action.

Acts 1983, 68th Leg., p. 3512, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 22.045. CUMULATIVE REMEDIES. The remedy of removing

improvements may be pleaded as an alternative to all other

remedies at law or in equity.

Acts 1983, 68th Leg., p. 3513, ch. 576, Sec. 1, eff. Jan. 1,

1984.



CHAPTER 23. PARTITION

PROPERTY CODE

TITLE 4. ACTIONS AND REMEDIES

CHAPTER 23. PARTITION

Sec. 23.001. PARTITION. A joint owner or claimant of real

property or an interest in real property or a joint owner of

personal property may compel a partition of the interest or the

property among the joint owners or claimants under this chapter

and the Texas Rules of Civil Procedure.

Acts 1983, 68th Leg., p. 3513, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 23.002. VENUE AND JURISDICTION. (a) A joint owner or a

claimant of real property or an interest in real property may

bring an action to partition the property or interest in a

district court of a county in which any part of the property is

located.

(b) A joint owner of personal property must bring an action to

partition the property in a court that has jurisdiction over the

value of the property.

Acts 1983, 68th Leg., p. 3513, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 23.003. EFFECT ON FUTURE INTERESTS. A partition of real

property involving an owner of a life estate or an estate for

years and other owners of equal or greater estate does not

prejudice the rights of an owner of a reversion or remainder

interest.

Acts 1983, 68th Leg., p. 3513, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 23.004. EFFECT OF PARTITION. (a) A person allotted a

share of or an interest in real property in a partition action

holds the property or interest in severalty under the conditions

and covenants that applied to the property prior to the

partition.

(b) A court decree confirming a report of commissioners in

partition of real property gives a recipient of an interest in

the property a title equivalent to a conveyance of the interest

by a warranty deed from the other parties in the action.

(c) Except as provided by this chapter, a partition of real

property does not affect a right in the property.

Acts 1983, 68th Leg., p. 3513, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 23.005. FEES. The judge of a court that hears an action to

partition real property shall examine the report of the

commissioners appointed to partition the property and shall

determine from the report and from evidence submitted by the

parties the complexity and difficulty of making the partition.

The court shall then award the commissioners, and any surveyor

appointed by the court or retained by the commissioners, a

reasonable fee for the services rendered. The fees awarded shall

be taxed and collected as costs of court in the same manner as

the other costs in the action.

Acts 1983, 68th Leg., p. 3514, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1991, 72nd Leg., ch. 443, Sec. 1, eff.

Sept. 1, 1991.

Sec. 23.006. ACCESS EASEMENT FOR PARTITIONED PROPERTY. (a)

Unless waived by the parties in an action to partition property

under this chapter, the commissioners appointed to partition

property shall grant a nonexclusive access easement on a tract of

partitioned property for the purpose of providing reasonable

ingress to and egress from an adjoining partitioned tract that

does not have a means of access through a public road or an

existing easement appurtenant to the tract. The order granting

the access easement shall contain a legal description of the

easement.

(b) Unless waived by the parties in writing in a private

partition agreement, the property owner of a partitioned tract

that has a means of access through a public road or an existing

easement appurtenant to the tract shall grant in the private

partition agreement a nonexclusive access easement on the owner's

partitioned tract for the purpose of providing reasonable ingress

to and egress from an adjoining partitioned tract that does not

have a means of access through a public road or an existing

easement appurtenant to the tract.

(c) The access easement may not be a width greater than a width

prescribed by a municipality or county for a right-of-way on a

street or road. The access easement route must be the shortest

route to the adjoining tract that:

(1) causes the least amount of damage to the tract subject to

the easement; and

(2) is located the greatest reasonable distance from the primary

residence and related improvements located on the tract subject

to the easement.

(d) The adjoining tract owner who is granted an access easement

under this section shall maintain the easement and keep the

easement open for public use.

Added by Acts 2001, 77th Leg., ch. 647, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 24. FORCIBLE ENTRY AND DETAINER

PROPERTY CODE

TITLE 4. ACTIONS AND REMEDIES

CHAPTER 24. FORCIBLE ENTRY AND DETAINER

Sec. 24.001. FORCIBLE ENTRY AND DETAINER. (a) A person commits

a forcible entry and detainer if the person enters the real

property of another without legal authority or by force and

refuses to surrender possession on demand.

(b) For the purposes of this chapter, a forcible entry is:

(1) an entry without the consent of the person in actual

possession of the property;

(2) an entry without the consent of a tenant at will or by

sufferance; or

(3) an entry without the consent of a person who acquired

possession by forcible entry.

Acts 1983, 68th Leg., p. 3514, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 688, Sec. 1, eff.

Sept. 1, 1989.

Sec. 24.002. FORCIBLE DETAINER. (a) A person who refuses to

surrender possession of real property on demand commits a

forcible detainer if the person:

(1) is a tenant or a subtenant wilfully and without force

holding over after the termination of the tenant's right of

possession;

(2) is a tenant at will or by sufferance, including an occupant

at the time of foreclosure of a lien superior to the tenant's

lease; or

(3) is a tenant of a person who acquired possession by forcible

entry.

(b) The demand for possession must be made in writing by a

person entitled to possession of the property and must comply

with the requirements for notice to vacate under Section 24.005.

Acts 1983, 68th Leg., p. 3514, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1985, 69th Leg., ch. 200, Sec. 1, eff. Aug.

26, 1985; Acts 1989, 71st Leg., ch. 688, Sec. 2, eff. Sept. 1,

1989.

Sec. 24.003. SUBSTITUTION OF PARTIES. If a tenancy for a term

expires while the tenant's suit for forcible entry is pending,

the landlord may prosecute the suit in the tenant's name for the

landlord's benefit and at the landlord's expense. It is

immaterial whether the tenant received possession from the

landlord or became a tenant after obtaining possession of the

property.

Acts 1983, 68th Leg., p. 3515, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1985, 69th Leg., ch. 891, Sec. 1, eff. Aug.

26, 1985.

Sec. 24.004. JURISDICTION. A justice court in the precinct in

which the real property is located has jurisdiction in eviction

suits. Eviction suits include forcible entry and detainer and

forcible detainer suits.

Acts 1983, 68th Leg., p. 3515, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1985, 69th Leg., ch. 891, Sec. 1, eff. Aug.

26, 1985; Acts 1997, 75th Leg., ch. 1205, Sec. 1, eff. Sept. 1,

1997.

Sec. 24.005. NOTICE TO VACATE PRIOR TO FILING EVICTION SUIT.

(a) If the occupant is a tenant under a written lease or oral

rental agreement, the landlord must give a tenant who defaults or

holds over beyond the end of the rental term or renewal period at

least three days' written notice to vacate the premises before

the landlord files a forcible detainer suit, unless the parties

have contracted for a shorter or longer notice period in a

written lease or agreement. A landlord who files a forcible

detainer suit on grounds that the tenant is holding over beyond

the end of the rental term or renewal period must also comply

with the tenancy termination requirements of Section 91.001.

(b) If the occupant is a tenant at will or by sufferance, the

landlord must give the tenant at least three days' written notice

to vacate before the landlord files a forcible detainer suit

unless the parties have contracted for a shorter or longer notice

period in a written lease or agreement. If a building is

purchased at a tax foreclosure sale or a trustee's foreclosure

sale under a lien superior to the tenant's lease and the tenant

timely pays rent and is not otherwise in default under the

tenant's lease after foreclosure, the purchaser must give a

residential tenant of the building at least 30 days' written

notice to vacate if the purchaser chooses not to continue the

lease. The tenant is considered to timely pay the rent under this

subsection if, during the month of the foreclosure sale, the

tenant pays the rent for that month to the landlord before

receiving any notice that a foreclosure sale is scheduled during

the month or pays the rent for that month to the foreclosing

lienholder or the purchaser at foreclosure not later than the

fifth day after the date of receipt of a written notice of the

name and address of the purchaser that requests payment. Before a

foreclosure sale, a foreclosing lienholder may give written

notice to a tenant stating that a foreclosure notice has been

given to the landlord or owner of the property and specifying the

date of the foreclosure.

(c) If the occupant is a tenant of a person who acquired

possession by forcible entry, the landlord must give the person

at least three days' written notice to vacate before the landlord

files a forcible detainer suit.

(d) In all situations in which the entry by the occupant was a

forcible entry under Section 24.001, the person entitled to

possession must give the occupant oral or written notice to

vacate before the landlord files a forcible entry and detainer

suit. The notice to vacate under this subsection may be to vacate

immediately or by a specified deadline.

(e) If the lease or applicable law requires the landlord to give

a tenant an opportunity to respond to a notice of proposed

eviction, a notice to vacate may not be given until the period

provided for the tenant to respond to the eviction notice has

expired.

(f) The notice to vacate shall be given in person or by mail at

the premises in question. Notice in person may be by personal

delivery to the tenant or any person residing at the premises who

is 16 years of age or older or personal delivery to the premises

and affixing the notice to the inside of the main entry door.

Notice by mail may be by regular mail, by registered mail, or by

certified mail, return receipt requested, to the premises in

question. If the dwelling has no mailbox and has a keyless

bolting device, alarm system, or dangerous animal that prevents

the landlord from entering the premises to leave the notice to

vacate on the inside of the main entry door, the landlord may

securely affix the notice on the outside of the main entry door.

(g) The notice period is calculated from the day on which the

notice is delivered.

(h) A notice to vacate shall be considered a demand for

possession for purposes of Subsection (b) of Section 24.002.

(i) If before the notice to vacate is given as required by this

section the landlord has given a written notice or reminder to

the tenant that rent is due and unpaid, the landlord may include

in the notice to vacate required by this section a demand that

the tenant pay the delinquent rent or vacate the premises by the

date and time stated in the notice.

Acts 1983, 68th Leg., p. 3515, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1985, 69th Leg., ch. 891, Sec. 1, eff.

Sept. 1, 1985; Acts 1989, 71st Leg., ch. 688, Sec. 3, eff. Sept.

1, 1989; Acts 1997, 75th Leg., ch. 1205, Sec. 2, eff. Sept. 1,

1997.

Sec. 24.0051. PROCEDURES APPLICABLE IN SUIT TO EVICT AND RECOVER

UNPAID RENT. (a) In a suit filed in justice court in which the

landlord files a sworn statement seeking judgment against a

tenant for possession of the premises and unpaid rent, personal

service on the tenant or service on the tenant under Rule 742a,

Texas Rules of Civil Procedure, is procedurally sufficient to

support a default judgment for possession of the premises and

unpaid rent.

(b) A landlord may recover unpaid rent under this section

regardless of whether the tenant vacated the premises after the

date the landlord filed the sworn statement and before the date

the court renders judgment.

(c) In a suit to recover possession of the premises, whether or

not unpaid rent is claimed, the citation required by Rule 739,

Texas Rules of Civil Procedure, must include the following notice

to the defendant:

FAILURE TO APPEAR FOR TRIAL MAY RESULT IN A DEFAULT JUDGMENT

BEING ENTERED AGAINST YOU.

(d) In a suit described by Subsection (c), the citation required

by Rule 739, Texas Rules of Civil Procedure, must include the

following notice to the defendant on the first page of the

citation in English and Spanish and in conspicuous bold print:

SUIT TO EVICT

THIS SUIT TO EVICT INVOLVES IMMEDIATE DEADLINES. CALL THE STATE

BAR OF TEXAS TOLL-FREE AT 1-877-9TEXBAR IF YOU NEED HELP LOCATING

AN ATTORNEY. IF YOU CANNOT AFFORD TO HIRE AN ATTORNEY, YOU MAY

BE ELIGIBLE FOR FREE OR LOW-COST LEGAL ASSISTANCE.

Added by Acts 1999, 76th Leg., ch. 1464, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

712, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

812, Sec. 1, eff. September 1, 2007.

Sec. 24.0052. TENANT APPEAL ON PAUPER'S AFFIDAVIT. (a) If a

tenant in a residential eviction suit is unable to pay the costs

of appeal or file an appeal bond as required by the Texas Rules

of Civil Procedure, the tenant may appeal the judgment of the

justice court by filing with the justice court, not later than

the fifth day after the date the judgment is signed, a pauper's

affidavit sworn before the clerk of the justice court or a notary

public that states that the tenant is unable to pay the costs of

appeal or file an appeal bond. The affidavit must contain the

following information:

(1) the tenant's identity;

(2) the nature and amount of the tenant's employment income;

(3) the income of the tenant's spouse, if applicable and

available to the tenant;

(4) the nature and amount of any governmental entitlement income

of the tenant;

(5) all other income of the tenant;

(6) the amount of available cash and funds available in savings

or checking accounts of the tenant;

(7) real and personal property owned by the tenant, other than

household furnishings, clothes, tools of a trade, or personal

effects;

(8) the tenant's debts and monthly expenses; and

(9) the number and age of the tenant's dependents and where

those dependents reside.

(b) The justice court shall make available an affidavit form

that a person may use to comply with the requirements of

Subsection (a).

(c) The justice court shall promptly notify the landlord if a

pauper's affidavit is filed by the tenant.

(d) A landlord may contest a pauper's affidavit on or before the

fifth day after the date the affidavit is filed. If the landlord

contests the affidavit, the justice court shall notify the

parties and hold a hearing to determine whether the tenant is

unable to pay the costs of appeal or file an appeal bond. The

hearing shall be held not later than the fifth day after the date

the landlord notifies the court clerk of the landlord's contest.

At the hearing, the tenant has the burden to prove by competent

evidence, including documents or credible testimony of the tenant

or others, that the tenant is unable to pay the costs of appeal

or file an appeal bond.

(e) If the justice court approves the pauper's affidavit of a

tenant, the tenant is not required to pay the county court filing

fee or file an additional affidavit in the county court under

Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

1185, Sec. 1, eff. September 1, 2005.

Sec. 24.0053. PAYMENT OF RENT DURING APPEAL OF EVICTION. (a)

If the justice court enters judgment for the landlord in a

residential eviction case based on nonpayment of rent, the court

shall determine the amount of rent to be paid each rental pay

period during the pendency of any appeal and shall note that

amount in the judgment. If a portion of the rent is payable by a

government agency, the court shall determine and note in the

judgment the portion of the rent to be paid by the government

agency and the portion to be paid by the tenant. The court's

determination shall be in accordance with the terms of the rental

agreement and applicable laws and regulations. This subsection

does not require or prohibit payment of rent into the court

registry or directly to the landlord during the pendency of an

appeal of an eviction case based on grounds other than nonpayment

of rent.

(b) If an eviction case is based on nonpayment of rent and the

tenant appeals by filing a pauper's affidavit, the tenant shall

pay the rent, as it becomes due, into the justice court or the

county court registry, as applicable, during the pendency of the

appeal, in accordance with the Texas Rules of Civil Procedure and

Subsection (a). If a government agency is responsible for all or

a portion of the rent under an agreement with the landlord, the

tenant shall pay only that portion of the rent determined by the

justice court under Subsection (a) to be paid by the tenant

during appeal, subject to either party's right to contest that

determination under Subsection (c).

(c) If an eviction case is based on nonpayment of rent and the

tenant's rent during the rental agreement term has been paid

wholly or partly by a government agency, either party may contest

the portion of the rent that the justice court determines must be

paid into the county court registry by the tenant under this

section. The contest must be filed on or before the fifth day

after the date the justice signs the judgment. If a contest is

filed, not later than the fifth day after the date the contest is

filed the justice court shall notify the parties and hold a

hearing to determine the amount owed by the tenant in accordance

with the terms of the rental agreement and applicable laws and

regulations. After hearing the evidence, the justice court shall

determine the portion of the rent that must be paid by the tenant

under this section.

(d) If the tenant objects to the justice court's ruling under

Subsection (c) on the portion of the rent to be paid by the

tenant during appeal, the tenant shall be required to pay only

the portion claimed by the tenant to be owed by the tenant until

the issue is tried de novo along with the case on the merits in

county court. During the pendency of the appeal, either party

may file a motion with the county court to reconsider the amount

of the rent that must be paid by the tenant into the registry of

the court.

(e) If either party files a contest under Subsection (c) and the

tenant files a pauper's affidavit that is contested by the

landlord under Section 24.0052(d), the justice court shall hold

the hearing on both contests at the same time.

Added by Acts 2005, 79th Leg., Ch.

1185, Sec. 1, eff. September 1, 2005.

Sec. 24.0054. TENANT'S FAILURE TO PAY RENT DURING APPEAL. (a)

During an appeal of an eviction case for nonpayment of rent, if a

tenant fails to pay rent into the justice court or county court

registry in accordance with the Texas Rules of Civil Procedure

and Section 24.0053, the landlord may file with the county court

a sworn motion that the tenant failed to pay rent as required.

The landlord shall notify the tenant of the motion and the

hearing date.

(b) If the county court finds that the tenant has not complied

with the payment requirements of the Texas Rules of Civil

Procedure and Section 24.0053, the county court shall immediately

issue a writ of possession unless on or before the day of the

hearing the tenant pays into the court registry:

(1) all rent not paid in accordance with the Texas Rules of

Civil Procedure and Section 24.0053; and

(2) the landlord's reasonable attorney's fees, if any, in filing

the motion.

(c) If the court finds that a tenant has failed to timely pay

the rent into the court registry on more than one occasion:

(1) the tenant is not entitled to stay the issuance of the writ

by paying the rent and the landlord's reasonable attorney's fees,

if any; and

(2) the county court shall immediately issue a writ of

possession.

(d) A writ of possession issued under Subsection (c) may not be

executed before the sixth day after the date the writ is issued.

(e) In a motion or hearing in county court under Subsection (a),

the parties may represent themselves or be represented by their

authorized agents, who need not be attorneys.

(f) During the appeal of an eviction case, if a government

agency is responsible for payment of a portion of the rent and

does not pay that portion to the landlord or into the justice

court or county court registry, the landlord may file a motion

with the county court requesting that the tenant be required to

pay into the county court registry, as a condition of remaining

in possession, the full amount of each rental period's rent, as

it becomes due under the rental agreement. After notice and

hearing, the court shall grant the motion if the landlord proves

by credible evidence that:

(1) a portion of the rent is owed by a government agency;

(2) the portion of the rent owed by the government agency is

unpaid;

(3) the landlord did not cause wholly or partly the agency to

cease making the payments;

(4) the landlord did not cause wholly or partly the agency to

pay the wrong amount; and

(5) the landlord is not able to take reasonable action that will

cause the agency to resume making the payments of its portion of

the total rent due under the rental agreement.

Added by Acts 2005, 79th Leg., Ch.

1185, Sec. 1, eff. September 1, 2005.

Sec. 24.006. ATTORNEY'S FEES AND COSTS OF SUIT. (a) Except as

provided by Subsection (b), to be eligible to recover attorney's

fees in an eviction suit, a landlord must give a tenant who is

unlawfully retaining possession of the landlord's premises a

written demand to vacate the premises. The demand must state that

if the tenant does not vacate the premises before the 11th day

after the date of receipt of the notice and if the landlord files

suit, the landlord may recover attorney's fees. The demand must

be sent by registered mail or by certified mail, return receipt

requested, at least 10 days before the date the suit is filed.

(b) If the landlord provides the tenant notice under Subsection

(a) or if a written lease entitles the landlord to recover

attorney's fees, a prevailing landlord is entitled to recover

reasonable attorney's fees from the tenant.

(c) If the landlord provides the tenant notice under Subsection

(a) or if a written lease entitles the landlord or the tenant to

recover attorney's fees, the prevailing tenant is entitled to

recover reasonable attorney's fees from the landlord. A

prevailing tenant is not required to give notice in order to

recover attorney's fees under this subsection.

(d) The prevailing party is entitled to recover all costs of

court.

Acts 1983, 68th Leg., p. 3516, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1985, 69th Leg., ch. 891, Sec. 1, eff.

Sept. 1, 1985; Acts 1989, 71st Leg., ch. 688, Sec. 4, eff. Sept.

1, 1989; Acts 1997, 75th Leg., ch. 1205, Sec. 3, eff. Sept. 1,

1997.

Sec. 24.0061. WRIT OF POSSESSION. (a) A landlord who prevails

in an eviction suit is entitled to a judgment for possession of

the premises and a writ of possession. In this chapter,

"premises" means the unit that is occupied or rented and any

outside area or facility that the tenant is entitled to use under

a written lease or oral rental agreement, or that is held out for

the use of tenants generally.

(b) A writ of possession may not be issued before the sixth day

after the date on which the judgment for possession is rendered

unless a possession bond has been filed and approved under the

Texas Rules of Civil Procedure and judgment for possession is

thereafter granted by default.

(c) The court shall notify a tenant in writing of a default

judgment for possession by sending a copy of the judgment to the

premises by first class mail not later than 48 hours after the

entry of the judgment.

(d) The writ of possession shall order the officer executing the

writ to:

(1) post a written warning of at least 8-1/2 by 11 inches on the

exterior of the front door of the rental unit notifying the

tenant that the writ has been issued and that the writ will be

executed on or after a specific date and time stated in the

warning not sooner than 24 hours after the warning is posted; and

(2) when the writ is executed:

(A) deliver possession of the premises to the landlord;

(B) instruct the tenant and all persons claiming under the

tenant to leave the premises immediately, and, if the persons

fail to comply, physically remove them;

(C) instruct the tenant to remove or to allow the landlord, the

landlord's representatives, or other persons acting under the

officer's supervision to remove all personal property from the

rental unit other than personal property claimed to be owned by

the landlord; and

(D) place, or have an authorized person place, the removed

personal property outside the rental unit at a nearby location,

but not blocking a public sidewalk, passageway, or street and not

while it is raining, sleeting, or snowing.

(e) The writ of possession shall authorize the officer, at the

officer's discretion, to engage the services of a bonded or

insured warehouseman to remove and store, subject to applicable

law, part or all of the property at no cost to the landlord or

the officer executing the writ.

(f) The officer may not require the landlord to store the

property.

(g) The writ of possession shall contain notice to the officer

that under Section 7.003, Civil Practice and Remedies Code, the

officer is not liable for damages resulting from the execution of

the writ if the officer executes the writ in good faith and with

reasonable diligence.

(h) A sheriff or constable may use reasonable force in executing

a writ under this section.

Added by Acts 1985, 69th Leg., ch. 319, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 314, Sec. 1, eff.

Sept. 1, 1987; Acts 1987, 70th Leg., ch. 745, Sec. 6, eff. June

20, 1987; Acts 1987, 70th Leg., ch. 1089, Sec. 1, eff. Aug. 31,

1987; Acts 1989, 71st Leg., ch. 2, Sec. 13.01, eff. Aug. 28,

1989; Acts 1989, 71st Leg., ch. 688, Sec. 5, eff. Sept. 1, 1989;

Acts 1997, 75th Leg., ch. 1205, Sec. 4, eff. Sept. 1, 1997.

Sec. 24.0062. WAREHOUSEMAN'S LIEN. (a) If personal property is

removed from a tenant's premises as the result of an action

brought under this chapter and stored in a bonded or insured

public warehouse, the warehouseman has a lien on the property to

the extent of any reasonable storage and moving charges incurred

by the warehouseman. The lien does not attach to any property

until the property has been stored by the warehouseman.

(b) If property is to be removed and stored in a public

warehouse under a writ of possession, the officer executing the

writ shall, at the time of execution, deliver in person to the

tenant, or by first class mail to the tenant's last known address

not later than 72 hours after execution of the writ if the tenant

is not present, a written notice stating the complete address and

telephone number of the location at which the property may be

redeemed and stating that:

(1) the tenant's property is to be removed and stored by a

public warehouseman under Section 24.0062 of the Property Code;

(2) the tenant may redeem any of the property, without payment

of moving or storage charges, on demand during the time the

warehouseman is removing the property from the tenant's premises

and before the warehouseman permanently leaves the tenant's

premises;

(3) within 30 days from the date of storage, the tenant may

redeem any of the property described by Section 24.0062(e),

Property Code, on demand by the tenant and on payment of the

moving and storage charges reasonably attributable to the items

being redeemed;

(4) after the 30-day period and before sale, the tenant may

redeem the property on demand by the tenant and on payment of all

moving and storage charges; and

(5) subject to the previously stated conditions, the

warehouseman has a lien on the property to secure payment of

moving and storage charges and may sell all the property to

satisfy reasonable moving and storage charges after 30 days,

subject to the requirements of Section 24.0062(j) of the Property

Code.

(c) The statement required by Subsection (b)(2) must be

underlined or in boldfaced print.

(d) On demand by the tenant during the time the warehouseman is

removing the property from the tenant's premises and before the

warehouseman permanently leaves the tenant's premises, the

warehouseman shall return to the tenant all property requested by

the tenant, without charge.

(e) On demand by the tenant within 30 days after the date the

property is stored by the warehouseman and on payment by the

tenant of the moving and storage charges reasonably attributable

to the items being redeemed, the warehouseman shall return to the

tenant at the warehouse the following property:

(1) wearing apparel;

(2) tools, apparatus, and books of a trade or profession;

(3) school books;

(4) a family library;

(5) family portraits and pictures;

(6) one couch, two living room chairs, and a dining table and

chairs;

(7) beds and bedding;

(8) kitchen furniture and utensils;

(9) food and foodstuffs;

(10) medicine and medical supplies;

(11) one automobile and one truck;

(12) agricultural implements;

(13) children's toys not commonly used by adults;

(14) goods that the warehouseman or the warehouseman's agent

knows are owned by a person other than the tenant or an occupant

of the residence;

(15) goods that the warehouseman or the warehouseman's agent

knows are subject to a recorded chattel mortgage or financing

agreement; and

(16) cash.

(f) During the first 30 days after the date of storage, the

warehouseman may not require payment of removal or storage

charges for other items as a condition for redeeming the items

described by Subsection (e).

(g) On demand by the tenant to the warehouseman after the 30-day

period and before sale and on payment by the tenant of all unpaid

moving and storage charges on all the property, the warehouseman

shall return all the previously unredeemed property to the tenant

at the warehouse.

(h) A warehouseman may not recover any moving or storage charges

if the court determines under Subsection (i) that the

warehouseman's moving or storage charges are not reasonable.

(i) Before the sale of the property by the warehouseman, the

tenant may file suit in the justice court in which the eviction

judgment was rendered, or in another court of competent

jurisdiction in the county in which the rental premises are

located, to recover the property described by Subsection (e) on

the ground that the landlord failed to return the property after

timely demand and payment by the tenant, as provided by this

section. Before sale, the tenant may also file suit to recover

all property moved or stored by the warehouseman on the ground

that the amount of the warehouseman's moving or storage charges

is not reasonable. All proceedings under this subsection have

precedence over other matters on the court's docket. The justice

court that issued the writ of possession has jurisdiction under

this section regardless of the amount in controversy.

(j) Any sale of property that is subject to a lien under this

section shall be conducted in accordance with Section 7.210 and

Subchapters D and F, Chapter 9, Business & Commerce Code.

(k) In a proceeding under this section, the prevailing party is

entitled to recover actual damages, reasonable attorney's fees,

court costs, and, if appropriate, any property withheld in

violation of this section or the value of that property if it has

been sold.

Added by Acts 1985, 69th Leg., ch. 747, Sec. 1, eff. Sept. 1,

1985. Renumbered from Sec. 24.009 and amended by Acts 1987, 70th

Leg., ch. 314, Sec. 2, eff. Sept. 1, 1987; Acts 1987, 70th Leg.,

ch. 745, Sec. 7, eff. June 20, 1987; Acts 1993, 73rd Leg., ch.

48, Sec. 1, eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 414,

Sec. 2.35, eff. July 1, 2001.

Sec. 24.007. APPEAL. A final judgment of a county court in an

eviction suit may not be appealed on the issue of possession

unless the premises in question are being used for residential

purposes only. A judgment of a county court may not under any

circumstances be stayed pending appeal unless, within 10 days of

the signing of the judgment, the appellant files a supersedeas

bond in an amount set by the county court. In setting the

supersedeas bond the county court shall provide protection for

the appellee to the same extent as in any other appeal, taking

into consideration the value of rents likely to accrue during

appeal, damages which may occur as a result of the stay during

appeal, and other damages or amounts as the court may deem

appropriate.

Acts 1983, 68th Leg., p. 3516, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1985, 69th Leg., ch. 891, Sec. 1, eff.

Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1205, Sec. 5, eff. Sept.

1, 1997.

Sec. 24.008. EFFECT ON OTHER ACTIONS. An eviction suit does not

bar a suit for trespass, damages, waste, rent, or mesne profits.

Acts 1983, 68th Leg., p. 3516, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1985, 69th Leg., ch. 891, Sec. 1, eff. Aug.

26, 1985; Acts 1997, 75th Leg., ch. 1205, Sec. 6, eff. Sept. 1,

1997.

Sec. 24.011. NONLAWYER REPRESENTATION. In eviction suits in

justice court for nonpayment of rent or holding over beyond a

rental term, the parties may represent themselves or be

represented by their authorized agents, who need not be

attorneys. In any eviction suit in justice court, an authorized

agent requesting or obtaining a default judgment need not be an

attorney.

Added by Acts 1985, 69th Leg., ch. 891, Sec. 1, eff. Aug. 26,

1985. Renumbered from Sec. 24.009 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(49), eff. Sept. 1, 1987. Amended by Acts 1997,

75th Leg., ch. 1205, Sec. 7, eff. Sept. 1, 1997.



CHAPTER 25. TRIAL OF RIGHT OF PROPERTY

PROPERTY CODE

TITLE 4. ACTIONS AND REMEDIES

CHAPTER 25. TRIAL OF RIGHT OF PROPERTY

Sec. 25.001. JURISDICTION. A trial of the right of property is

an action that applies only to personal property. A trial of the

right of property must be tried in a court with jurisdiction of

the amount in controversy.

Acts 1983, 68th Leg., p. 3516, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 25.002. DAMAGES. If a claimant in a trial of the right of

property does not establish a right to the property, the court

shall adjudge damages against the obligors in the claimant's bond

equal to 10 percent of the lesser of:

(1) the property's value; or

(2) the amount claimed under the writ levied against the

property.

Acts 1983, 68th Leg., p. 3517, ch. 576, Sec. 1, eff. Jan. 1,

1984.



CHAPTER 26. USE OF A DECEASED INDIVIDUAL'S NAME, VOICE, SIGNATURE, PHOTOGRAPH, OR LIKENESS

PROPERTY CODE

TITLE 4. ACTIONS AND REMEDIES

CHAPTER 26. USE OF A DECEASED INDIVIDUAL'S NAME, VOICE,

SIGNATURE, PHOTOGRAPH, OR LIKENESS

Sec. 26.001. DEFINITIONS. In this chapter:

(1) "Photograph" means a photograph or photographic

reproduction, still or moving, videotape, or live television

transmission of an individual in a manner that allows a person

viewing the photograph with the naked eye to reasonably determine

the identity of the individual.

(2) "Property right" means the property right created by this

chapter.

(3) "Name" means the actual or assumed name used by an

individual which, when used in conjunction with other

information, is intended to identify a particular person.

(4) "Media enterprise" means a newspaper, magazine, radio

station or network, television station or network, or cable

television system.

Added by Acts 1987, 70th Leg., ch. 152, Sec. 1, eff. Sept. 1,

1987.

Sec. 26.002. PROPERTY RIGHT ESTABLISHED. An individual has a

property right in the use of the individual's name, voice,

signature, photograph, or likeness after the death of the

individual.

Added by Acts 1987, 70th Leg., ch. 152, Sec. 1, eff. Sept. 1,

1987.

Sec. 26.003. APPLICABILITY. This chapter applies to an

individual:

(1) alive on or after September 1, 1987, or who died before

September 1, 1987, but on or after January 1, 1937; and

(2) whose name, voice, signature, photograph, or likeness has

commercial value at the time of his or her death or comes to have

commercial value after that time.

Added by Acts 1987, 70th Leg., ch. 152, Sec. 1, eff. Sept. 1,

1987.

Sec. 26.004. TRANSFERABILITY. (a) The property right is freely

transferable, in whole or in part, by contract or by means of

trust or testamentary documents.

(b) The property right may be transferred before or after the

death of the individual.

Added by Acts 1987, 70th Leg., ch. 152, Sec. 1, eff. Sept. 1,

1987.

Sec. 26.005. OWNERSHIP AFTER DEATH OF INDIVIDUAL. (a) If the

ownership of the property right of an individual has not been

transferred at or before the death of the individual, the

property right vests as follows:

(1) if there is a surviving spouse but there are no surviving

children or grandchildren, the entire interest vests in the

surviving spouse;

(2) if there is a surviving spouse and surviving children or

grandchildren, one-half the interest vests in the surviving

spouse and one-half the interest vests in the surviving children

or grandchildren;

(3) if there is no surviving spouse, the entire interest vests

in the surviving children of the deceased individual and the

surviving children of any deceased children of the deceased

individual; or

(4) if there is no surviving spouse, children, or grandchildren,

the entire interest vests in the surviving parents of the

deceased individual.

(b) The interests of the deceased individual's children and

grandchildren are divided among them and exercisable on a per

stirpes basis in the manner provided by Section 43, Texas Probate

Code, according to the number of the deceased individual's

children represented. If there is more than one child of a

deceased child of the deceased individual, the share of a child

of a deceased child may only be exercised by a majority of the

children of the deceased child.

(c) If the property right is split among more than one person,

those persons who own more than a one-half interest in the

aggregate may exercise the right on behalf of all persons who own

the right.

Added by Acts 1987, 70th Leg., ch. 152, Sec. 1, eff. Sept. 1,

1987.

Sec. 26.006. REGISTRATION OF CLAIM. (a) A person who claims to

own a property right may register that claim with the secretary

of state.

(b) The secretary of state shall provide a form for registration

of a claim under this section. The form must be verified and must

include:

(1) the name and date of death of the deceased individual;

(2) the name and address of the claimant;

(3) a statement of the basis of the claim; and

(4) a statement of the right claimed.

(c) The secretary of state may microfilm or reproduce by another

technique a document filed under this section and destroy the

original document.

(d) A document or a reproduction of a document filed under this

section is admissible in evidence.

(e) The secretary of state may destroy all documents filed under

this section after the 50th anniversary of the date of death of

the individual whose property right they concern.

(f) The fee for filing a claim is $25.

(g) A document filed under this section is a public record.

Added by Acts 1987, 70th Leg., ch. 152, Sec. 1, eff. Sept. 1,

1987.

Sec. 26.007. EFFECT OF REGISTRATION. (a) Registration of a

claim is prima facie evidence of a valid claim to a property

right.

(b) A registered claim is superior to a conflicting,

unregistered claim unless a court invalidates the registered

claim.

Added by Acts 1987, 70th Leg., ch. 152, Sec. 1, eff. Sept. 1,

1987.

Sec. 26.008. EXERCISE OF OWNERSHIP FOR FIRST YEAR FOLLOWING

DEATH OF INDIVIDUAL. (a) Except as provided by Subsection (b),

for the first year following the death of the individual a

property right may be exercised, if authorized by law or an

appointing court, by the following persons who may be appointed

by a court for the benefit of the estate of the deceased

individual:

(1) an independent executor;

(2) an executor;

(3) an independent administrator;

(4) a temporary or permanent administrator; or

(5) a temporary or permanent guardian.

(b) For the first year following the death of the individual, an

owner of a property right may exercise that right only if the

owner registers a valid claim as provided by Section 26.006.

Added by Acts 1987, 70th Leg., ch. 152, Sec. 1, eff. Sept. 1,

1987.

Sec. 26.009. EXERCISE OF OWNERSHIP AFTER FIRST YEAR FOLLOWING

DEATH OF INDIVIDUAL. After the first year following the death of

the individual, an owner of a property right may exercise that

right whether or not the owner has registered a claim as provided

by Section 26.006.

Added by Acts 1987, 70th Leg., ch. 152, Sec. 1, eff. Sept. 1,

1987.

Sec. 26.010. TERMINATION. A property right expires on the first

anniversary of the date of death of the individual if:

(1) the individual has not transferred the right; and

(2) a surviving person under Section 26.005 does not exist.

Added by Acts 1987, 70th Leg., ch. 152, Sec. 1, eff. Sept. 1,

1987.

Sec. 26.011. UNAUTHORIZED USES. Except as provided by Section

26.012, a person may not use, without the written consent of a

person who may exercise the property right, a deceased

individual's name, voice, signature, photograph, or likeness in

any manner, including:

(1) in connection with products, merchandise, or goods; or

(2) for the purpose of advertising, selling, or soliciting the

purchase of products, merchandise, goods, or services.

Added by Acts 1987, 70th Leg., ch. 152, Sec. 1, eff. Sept. 1,

1987.

Sec. 26.012. PERMITTED USES. (a) A person may use a deceased

individual's name, voice, signature, photograph, or likeness in:

(1) a play, book, film, radio program, or television program;

(2) a magazine or newspaper article;

(3) material that is primarily of political or newsworthy value;

(4) single and original works of fine art; or

(5) an advertisement or commercial announcement concerning a use

under this subsection.

(b) A media enterprise may use a deceased individual's name,

voice, signature, photograph, or likeness in connection with the

coverage of news, public affairs, a sporting event, or a

political campaign without consent. Any use other than the above

by a media enterprise of a deceased individual's name, voice,

signature, photograph, or likeness shall require consent if the

material constituting the use is integrally and directly

connected with commercial sponsorship or paid advertising. No

consent shall be required for the use of the deceased

individual's name, voice, signature, photograph, or likeness by a

media enterprise if the broadcast or article is not commercially

sponsored or does not contain paid advertising.

(c) A person who is an owner or employee of a media enterprise,

including a newspaper, magazine, radio station or network,

television station or network, cable television system,

billboard, or transit ad, that is used for advertising a deceased

individual's name, voice, signature, photograph, or likeness in a

manner not authorized by this section is not liable for damages

as provided by this section unless the person:

(1) knew that the use was not authorized by this section; or

(2) used the deceased individual's name, voice, signature,

photograph, or likeness in a manner primarily intended to

advertise or promote the media enterprise itself.

(d) A person may use a deceased individual's name, voice,

signature, photograph, or likeness in any manner after the 50th

anniversary of the date of the individual's death.

Added by Acts 1987, 70th Leg., ch. 152, Sec. 1, eff. Sept. 1,

1987.

Sec. 26.013. LIABILITY FOR UNAUTHORIZED USE. (a) A person who

uses a deceased individual's name, voice, signature, photograph,

or likeness in a manner not authorized by this chapter is liable

to the person who owns the property right for:

(1) the amount of any damages sustained, as a result of the

unauthorized use, by the person who owns the property right or

$2,500, whichever is greater;

(2) the amount of any profits from the unauthorized use that are

attributable to that use;

(3) the amount of any exemplary damages that may be awarded; and

(4) reasonable attorney's fees and expenses and court costs

incurred in recovering the damages and profits established by

this section.

(b) The amount of profits under Subsection (a)(2) may be

established by a showing of the gross revenue attributable to the

unauthorized use minus any expenses that the person who committed

the unauthorized use may prove.

Added by Acts 1987, 70th Leg., ch. 152, Sec. 1, eff. Sept. 1,

1987.

Sec. 26.014. OTHER RIGHTS NOT AFFECTED. This chapter does not

affect a right an individual may have in the use of the

individual's name, voice, signature, photograph, or likeness

before the death of the individual.

Added by Acts 1987, 70th Leg., ch. 152, Sec. 1, eff. Sept. 1,

1987.

Sec. 26.015. DEFENSES TO LIABILITY. A person shall not be

liable for damages under this chapter if he has acted in reliance

on the results of a probate proceeding governing the estate of

the deceased personality in question.

Added by Acts 1987, 70th Leg., ch. 152, Sec. 1, eff. Sept. 1,

1987.



CHAPTER 27. RESIDENTIAL CONSTRUCTION LIABILITY

PROPERTY CODE

TITLE 4. ACTIONS AND REMEDIES

CHAPTER 27. RESIDENTIAL CONSTRUCTION LIABILITY

Sec. 27.001. DEFINITIONS. In this chapter:

(1) "Action" means a court or judicial proceeding or an

arbitration.

(2) "Appurtenance" means any structure or recreational facility

that is appurtenant to a residence but is not a part of the

dwelling unit.

(3) "Commission" means the Texas Residential Construction

Commission.

(4) "Construction defect" has the meaning assigned by Section

401.004 for an action to which Subtitle D, Title 16, applies and

for any other action means a matter concerning the design,

construction, or repair of a new residence, of an alteration of

or repair or addition to an existing residence, or of an

appurtenance to a residence, on which a person has a complaint

against a contractor. The term may include any physical damage to

the residence, any appurtenance, or the real property on which

the residence and appurtenance are affixed proximately caused by

a construction defect.

(5) "Contractor":

(A) means:

(i) a builder, as defined by Section 401.003, contracting with

an owner for the construction or repair of a new residence, for

the repair or alteration of or an addition to an existing

residence, or for the construction, sale, alteration, addition,

or repair of an appurtenance to a new or existing residence;

(ii) any person contracting with a purchaser for the sale of a

new residence constructed by or on behalf of that person; or

(iii) a person contracting with an owner or the developer of a

condominium for the construction of a new residence, for an

alteration of or an addition to an existing residence, for repair

of a new or existing residence, or for the construction, sale,

alteration, addition, or repair of an appurtenance to a new or

existing residence; and

(B) includes:

(i) an owner, officer, director, shareholder, partner, or

employee of the contractor; and

(ii) a risk retention group registered under Article 21.54,

Insurance Code, that insures all or any part of a contractor's

liability for the cost to repair a residential construction

defect.

(6) "Economic damages" means compensatory damages for pecuniary

loss proximately caused by a construction defect. The term does

not include exemplary damages or damages for physical pain and

mental anguish, loss of consortium, disfigurement, physical

impairment, or loss of companionship and society.

(7) "Residence" means the real property and improvements for a

single-family house, duplex, triplex, or quadruplex or a unit and

the common elements in a multiunit residential structure in which

title to the individual units is transferred to the owners under

a condominium or cooperative system.

(8) "Structural failure" has the meaning assigned by Section

401.002 for an action to which Subtitle D, Title 16, applies and

for any other action means actual physical damage to the

load-bearing portion of a residence caused by a failure of the

load-bearing portion.

(9) "Third-party inspector" has the meaning assigned by Section

401.002.

(10) "Developer of a condominium" means a declarant, as defined

by Section 82.003, of a condominium consisting of one or more

residences.

Added by Acts 1989, 71st Leg., ch. 1072, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 797, Sec. 1, 2 eff.

Aug. 30, 1993; Acts 1999, 76th Leg., ch. 189, Sec. 1, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 458, Sec. 2.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

750, Sec. 1, eff. September 1, 2007.

Sec. 27.002. APPLICATION OF CHAPTER. (a) This chapter applies

to:

(1) any action to recover damages or other relief arising from a

construction defect, except a claim for personal injury,

survival, or wrongful death or for damage to goods; and

(2) any subsequent purchaser of a residence who files a claim

against a contractor.

(b) Except as provided by this subsection, to the extent of

conflict between this chapter and any other law, including the

Deceptive Trade Practices-Consumer Protection Act (Subchapter E,

Chapter 17, Business & Commerce Code) or a common law cause

of action, this chapter prevails. To the extent of conflict

between this chapter and Title 16, Title 16 prevails.

(c) In this section:

(1) "Goods" does not include a residence.

(2) "Personal injury" does not include mental anguish.

(d) This chapter does not apply to an action to recover damages

that arise from:

(1) a violation of Section 27.01, Business & Commerce Code;

(2) a contractor's wrongful abandonment of an improvement

project before completion; or

(3) a violation of Chapter 162.

Added by Acts 1989, 71st Leg., ch. 1072, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 797, Sec. 3, eff. Aug.

30, 1993; Acts 1999, 76th Leg., ch. 189, Sec. 2, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 458, Sec. 2.02, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 2, eff. September 1, 2007.

Sec. 27.003. LIABILITY. (a) In an action to recover damages or

other relief arising from a construction defect:

(1) a contractor is not liable for any percentage of damages

caused by:

(A) negligence of a person other than the contractor or an

agent, employee, or subcontractor of the contractor;

(B) failure of a person other than the contractor or an agent,

employee, or subcontractor of the contractor to:

(i) take reasonable action to mitigate the damages; or

(ii) take reasonable action to maintain the residence;

(C) normal wear, tear, or deterioration;

(D) normal shrinkage due to drying or settlement of construction

components within the tolerance of building standards; or

(E) the contractor's reliance on written information relating to

the residence, appurtenance, or real property on which the

residence and appurtenance are affixed that was obtained from

official government records, if the written information was false

or inaccurate and the contractor did not know and could not

reasonably have known of the falsity or inaccuracy of the

information; and

(2) if an assignee of the claimant or a person subrogated to the

rights of a claimant fails to provide the contractor with the

written notice and opportunity to inspect and offer to repair

required by Section 27.004 or fails to request state-sponsored

inspection and dispute resolution under Chapter 428, if

applicable, before performing repairs, the contractor is not

liable for the cost of any repairs or any percentage of damages

caused by repairs made to a construction defect at the request of

an assignee of the claimant or a person subrogated to the rights

of a claimant by a person other than the contractor or an agent,

employee, or subcontractor of the contractor.

(b) Except as provided by this chapter, this chapter does not

limit or bar any other defense or defensive matter or other

defensive cause of action applicable to an action to recover

damages or other relief arising from a construction defect.

Added by Acts 1989, 71st Leg., ch. 1072, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 797, Sec. 4, eff. Aug.

30, 1993; Acts 1999, 76th Leg., ch. 189, Sec. 3, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 458, Sec. 2.03, eff. Sept. 1,

2003.

Sec. 27.0031. FRIVOLOUS SUIT; HARASSMENT. A party who files a

suit under this chapter that is groundless and brought in bad

faith or for purposes of harassment is liable to the defendant

for reasonable and necessary attorney's fees and court costs.

Added by Acts 1999, 76th Leg., ch. 189, Sec. 4, eff. Sept. 1,

1999.

Sec. 27.004. NOTICE AND OFFER OF SETTLEMENT. (a) In a claim

not subject to Subtitle D, Title 16, before the 60th day

preceding the date a claimant seeking from a contractor damages

or other relief arising from a construction defect initiates an

action, the claimant shall give written notice by certified mail,

return receipt requested, to the contractor, at the contractor's

last known address, specifying in reasonable detail the

construction defects that are the subject of the complaint. On

the request of the contractor, the claimant shall provide to the

contractor any evidence that depicts the nature and cause of the

defect and the nature and extent of repairs necessary to remedy

the defect, including expert reports, photographs, and

videotapes, if that evidence would be discoverable under Rule

192, Texas Rules of Civil Procedure. During the 35-day period

after the date the contractor receives the notice, and on the

contractor's written request, the contractor shall be given a

reasonable opportunity to inspect and have inspected the property

that is the subject of the complaint to determine the nature and

cause of the defect and the nature and extent of repairs

necessary to remedy the defect. The contractor may take

reasonable steps to document the defect. In a claim subject to

Subtitle D, Title 16, a contractor is entitled to make an offer

of repair in accordance with Subsection (b). A claimant is not

required to give written notice to a contractor under this

subsection in a claim subject to Subtitle D, Title 16.

(b) Not later than the 15th day after the date of a final,

unappealable determination of a dispute under Subtitle D, Title

16, if applicable, or not later than the 45th day after the date

the contractor receives the notice under this section, if

Subtitle D, Title 16, does not apply, the contractor may make a

written offer of settlement to the claimant. The offer must be

sent to the claimant at the claimant's last known address or to

the claimant's attorney by certified mail, return receipt

requested. The offer may include either an agreement by the

contractor to repair or to have repaired by an independent

contractor partially or totally at the contractor's expense or at

a reduced rate to the claimant any construction defect described

in the notice and shall describe in reasonable detail the kind of

repairs which will be made. The repairs shall be made not later

than the 45th day after the date the contractor receives written

notice of acceptance of the settlement offer, unless completion

is delayed by the claimant or by other events beyond the control

of the contractor. If a contractor makes a written offer of

settlement that the claimant considers to be unreasonable:

(1) on or before the 25th day after the date the claimant

receives the offer, the claimant shall advise the contractor in

writing and in reasonable detail of the reasons why the claimant

considers the offer unreasonable; and

(2) not later than the 10th day after the date the contractor

receives notice under Subdivision (1), the contractor may make a

supplemental written offer of settlement to the claimant by

sending the offer to the claimant or the claimant's attorney.

(c) If compliance with Subtitle D, Title 16, or the giving of

the notice under Subsections (a) and (b) within the period

prescribed by those subsections is impracticable because of the

necessity of initiating an action at an earlier date to prevent

expiration of the statute of limitations or if the complaint is

asserted as a counterclaim, compliance with Subtitle D, Title 16,

or the notice is not required. However, the action or

counterclaim shall specify in reasonable detail each construction

defect that is the subject of the complaint. If Subtitle D, Title

16, applies to the complaint, simultaneously with the filing of

an action by a claimant, the claimant must submit a request under

Section 428.001. If Subtitle D, Title 16, does not apply, the

inspection provided for by Subsection (a) may be made not later

than the 75th day after the date of service of the suit, request

for arbitration, or counterclaim on the contractor, and the offer

provided for by Subsection (b) may be made not later than the

15th day after the date the state-sponsored inspection and

dispute resolution process is completed, if Subtitle D, Title 16,

applies, or not later than the 60th day after the date of

service, if Subtitle D, Title 16, does not apply. If, while an

action subject to this chapter is pending, the statute of

limitations for the cause of action would have expired and it is

determined that the provisions of Subsection (a) were not

properly followed, the action shall be abated to allow compliance

with Subsections (a) and (b).

(d) The court or arbitration tribunal shall abate an action

governed by this chapter if Subsection (c) does not apply and the

court or tribunal, after a hearing, finds that the contractor is

entitled to abatement because the claimant failed to comply with

the requirements of Subtitle D, Title 16, if applicable, failed

to provide the notice or failed to give the contractor a

reasonable opportunity to inspect the property as required by

Subsection (a), or failed to follow the procedures specified by

Subsection (b). An action is automatically abated without the

order of the court or tribunal beginning on the 11th day after

the date a motion to abate is filed if the motion:

(1) is verified and alleges that the person against whom the

action is pending did not receive the written notice required by

Subsection (a), the person against whom the action is pending was

not given a reasonable opportunity to inspect the property as

required by Subsection (a), or the claimant failed to follow the

procedures specified by Subsection (b) or Subtitle D, Title 16;

and

(2) is not controverted by an affidavit filed by the claimant

before the 11th day after the date on which the motion to abate

is filed.

(e) If a claimant rejects a reasonable offer made under

Subsection (b) or does not permit the contractor or independent

contractor a reasonable opportunity to inspect or repair the

defect pursuant to an accepted offer of settlement, the claimant:

(1) may not recover an amount in excess of:

(A) the fair market value of the contractor's last offer of

settlement under Subsection (b); or

(B) the amount of a reasonable monetary settlement or purchase

offer made under Subsection (n); and

(2) may recover only the amount of reasonable and necessary

costs and attorney's fees as prescribed by Rule 1.04, Texas

Disciplinary Rules of Professional Conduct, incurred before the

offer was rejected or considered rejected.

(f) If a contractor fails to make a reasonable offer under

Subsection (b), the limitations on damages provided for in

Subsection (e) shall not apply.

(g) Except as provided by Subsection (e), in an action subject

to this chapter the claimant may recover only the following

economic damages proximately caused by a construction defect:

(1) the reasonable cost of repairs necessary to cure any

construction defect;

(2) the reasonable and necessary cost for the replacement or

repair of any damaged goods in the residence;

(3) reasonable and necessary engineering and consulting fees;

(4) the reasonable expenses of temporary housing reasonably

necessary during the repair period;

(5) the reduction in current market value, if any, after the

construction defect is repaired if the construction defect is a

structural failure; and

(6) reasonable and necessary attorney's fees.

(h) A homeowner and a contractor may agree in writing to extend

any time period described in this chapter.

(i) An offer of settlement made under this section that is not

accepted before the 25th day after the date the offer is received

by the claimant is considered rejected.

(j) An affidavit certifying rejection of a settlement offer

under this section may be filed with the court or arbitration

tribunal. The trier of fact shall determine the reasonableness of

a final offer of settlement made under this section.

(k) A contractor who makes or provides for repairs under this

section is entitled to take reasonable steps to document the

repair and to have it inspected.

(l) If Subtitle D, Title 16, applies to the claim and the

contractor's offer of repair is accepted by the claimant, the

contractor, on completion of the repairs and at the contractor's

expense, shall engage the third-party inspector who provided the

recommendation regarding the construction defect involved in the

claim to inspect the repairs and determine whether the residence,

as repaired, complies with the applicable limited statutory

warranty and building and performance standards adopted by the

commission. The contractor is entitled to a reasonable period not

to exceed 15 days to address minor cosmetic items that are

necessary to fully complete the repairs. The determination of the

third-party inspector of whether the repairs comply with the

applicable limited statutory warranty and building and

performance standards adopted by the commission establishes a

rebuttable presumption on that issue. A party seeking to dispute,

vacate, or overcome that presumption must establish by clear and

convincing evidence that the determination is inconsistent with

the applicable limited statutory warranty and building and

performance standards.

(m) Notwithstanding Subsections (a), (b), and (c), a contractor

who receives written notice of a construction defect resulting

from work performed by the contractor or an agent, employee, or

subcontractor of the contractor and creating an imminent threat

to the health or safety of the inhabitants of the residence shall

take reasonable steps to cure the defect as soon as practicable.

If the contractor fails to cure the defect in a reasonable time,

the owner of the residence may have the defect cured and may

recover from the contractor the reasonable cost of the repairs

plus attorney's fees and costs in addition to any other damages

recoverable under any law not inconsistent with the provisions of

this chapter.

(n) This section does not preclude a contractor from making a

monetary settlement offer or an offer to purchase the residence.

(o) A notice and response letter prescribed by this chapter must

be sent by certified mail, return receipt requested, to the last

known address of the recipient. If previously disclosed in

writing that the recipient of a notice or response letter is

represented by an attorney, the letter shall be sent to the

recipient's attorney in accordance with Rule 21a, Texas Rules of

Civil Procedure.

(p) If the contractor provides written notice of a claim for

damages arising from a construction defect to a subcontractor,

the contractor retains all rights of contribution from the

subcontractor if the contractor settles the claim with the

claimant.

(q) If a contractor refuses to initiate repairs under an

accepted offer made under this section, the limitations on

damages provided for in this section shall not apply.

Added by Acts 1989, 71st Leg., ch. 1072, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 797, Sec. 5, eff. Aug.

30, 1993; Acts 1995, 74th Leg., ch. 414, Sec. 10, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 189, Sec. 5, eff. Sept. 1, 1999;

Acts 2003, 78th Leg., ch. 458, Sec. 2.04, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 3, eff. September 1, 2007.

Sec. 27.0041. MEDIATION. (a) If a claimant files suit seeking

from a contractor damages arising from a construction defect in

an amount greater than $7,500, the claimant or contractor may

file a motion to compel mediation of the dispute. The motion must

be filed not later than the 90th day after the date the suit is

filed.

(b) Not later than the 30th day after the date a motion is filed

under Subsection (a), the court shall order the parties to

mediate the dispute. If the parties cannot agree on the

appointment of a mediator, the court shall appoint the mediator.

(c) The court shall order the parties to begin mediation of the

dispute not later than the 30th day after the date the court

enters its order under Subsection (b) unless the parties agree

otherwise or the court determines additional time is required. If

the court determines that additional time is required, the court

may order the parties to begin mediation of the dispute not later

than the 60th day after the date the court enters its order under

Subsection (b).

(d) Unless each party who has appeared in a suit filed under

this chapter agrees otherwise, each party shall participate in

the mediation and contribute equally to the cost of the

mediation.

(e) Section 154.023, Civil Practice and Remedies Code, and

Subchapters C and D, Chapter 154, Civil Practice and Remedies

Code, apply to a mediation under this section to the extent those

laws do not conflict with this section.

Added by Acts 1999, 76th Leg., ch. 189, Sec. 6, eff. Sept. 1,

1999.

Sec. 27.0042. CONDITIONAL SALE TO BUILDER. (a) A written

agreement between a contractor and a homeowner may provide that,

except as provided by Subsection (b), if the reasonable cost of

repairs necessary to repair a construction defect that is the

responsibility of the contractor exceeds an agreed percentage of

the current fair market value of the residence, as determined

without reference to the construction defects, then, in an action

subject to this chapter, the contractor may elect as an

alternative to the damages specified in Section 27.004(g) that

the contractor who sold the residence to the homeowner purchase

it.

(b) A contractor may not elect to purchase the residence under

Subsection (a) if:

(1) the residence is more than five years old at the time an

action is initiated; or

(2) the contractor makes such an election later than the 15th

day after the date of a final, unappealable determination of a

dispute under Subtitle D, Title 16, if applicable.

(c) If a contractor elects to purchase the residence under

Subsection (a):

(1) the contractor shall pay the original purchase price of the

residence and closing costs incurred by the homeowner and the

cost of transferring title to the contractor under the election;

(2) the homeowner may recover:

(A) reasonable and necessary attorney's and expert fees as

identified in Section 27.004(g);

(B) reimbursement for permanent improvements the owner made to

the residence after the date the owner purchased the residence

from the builder; and

(C) reasonable costs to move from the residence; and

(3) conditioned on the payment of the purchase price, the

homeowner shall tender a special warranty deed to the contractor,

free of all liens and claims to liens as of the date the title is

transferred to the contractor, and without damage caused by the

homeowner.

(d) An offer to purchase a claimant's home that complies with

this section is considered reasonable absent clear and convincing

evidence to the contrary.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 2.05, eff. Sept. 1,

2003.

Sec. 27.005. LIMITATIONS ON EFFECT OF CHAPTER. This chapter

does not create a cause of action or derivative liability or

extend a limitations period.

Added by Acts 1989, 71st Leg., ch. 1072, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1999, 76th Leg., ch. 189, Sec. 7, eff.

Sept. 1, 1999.

Sec. 27.006. CAUSATION. In an action to recover damages

resulting from a construction defect, the claimant must prove

that the damages were proximately caused by the construction

defect.

Added by Acts 1993, 73rd Leg., ch. 797, Sec. 6, eff. Aug. 30,

1993.

Sec. 27.007. DISCLOSURE STATEMENT REQUIRED. (a) A written

contract subject to this chapter, other than a contract between a

developer of a condominium and a contractor for the construction

or repair of a residence or appurtenance to a residence in a

condominium, must contain in the contract a notice printed or

typed in 10-point boldface type or the computer equivalent that

reads substantially similar to the following:

"This contract is subject to Chapter 27 of the Texas Property

Code. The provisions of that chapter may affect your right to

recover damages arising from a construction defect. If you have

a complaint concerning a construction defect and that defect has

not been corrected as may be required by law or by contract, you

must provide the notice required by Chapter 27 of the Texas

Property Code to the contractor by certified mail, return receipt

requested, not later than the 60th day before the date you file

suit to recover damages in a court of law or initiate

arbitration. The notice must refer to Chapter 27 of the Texas

Property Code and must describe the construction defect. If

requested by the contractor, you must provide the contractor an

opportunity to inspect and cure the defect as provided by Section

27.004 of the Texas Property Code."

(b) If a contract does not contain the notice required by this

section, the claimant may recover from the contractor a civil

penalty of $500 in addition to any other remedy provided by this

chapter.

(c) This section does not apply to a contract relating to a home

required to be registered under Section 426.003.

Added by Acts 1999, 76th Leg., ch. 189, Sec. 8, eff. Sept. 1,

2000. Amended by Acts 2003, 78th Leg., ch. 458, Sec. 2.06, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

750, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 4, eff. September 1, 2007.



CHAPTER 28. PROMPT PAYMENT TO CONTRACTORS AND SUBCONTRACTORS

PROPERTY CODE

TITLE 4. ACTIONS AND REMEDIES

CHAPTER 28. PROMPT PAYMENT TO CONTRACTORS AND SUBCONTRACTORS

Sec. 28.001. DEFINITIONS. In this chapter:

(1) "Contractor" means a person who contracts with an owner to

improve real property or perform construction services for an

owner.

(2) "Improve" means to:

(A) build, construct, effect, erect, alter, repair, or demolish

any improvement on, connected with, or beneath the surface of

real property;

(B) excavate, clear, grade, fill, or landscape real property;

(C) construct a driveway or roadway;

(D) furnish any material, including trees or shrubbery, for the

purpose of taking any action described by Paragraphs (A)-(C) of

this subdivision; or

(E) perform any labor on or in connection with an improvement.

(3) "Improvement" includes all or any part of:

(A) a building, structure, erection, alteration, demolition, or

excavation on, connected with, or beneath the surface of real

property; and

(B) the act of clearing, grading, filling, or landscaping real

property, including constructing a driveway or roadway or

furnishing trees or shrubbery.

(4) "Owner" means a person or entity, other than a governmental

entity, with an interest in real property that is improved, for

whom an improvement is made, and who ordered the improvement to

be made.

(5) "Real property" includes lands, leaseholds, tenements,

hereditaments, and improvements placed on the real property.

(6) "Subcontractor" means a person who contracts to furnish

labor or material to, or has performed labor or supplied

materials for, a contractor or another subcontractor in

connection with a contract to improve real property.

Added by Acts 1993, 73rd Leg., ch. 479, Sec. 1, eff. Sept. 1,

1993.

Sec. 28.002. PROMPT PAY REQUIRED. (a) If an owner or a person

authorized to act on behalf of the owner receives a written

payment request from a contractor for an amount that is allowed

to the contractor under the contract for properly performed work

or suitably stored or specially fabricated materials, the owner

shall pay the amount to the contractor, less any amount withheld

as authorized by statute, not later than the 35th day after the

date the owner receives the request.

(b) A contractor who receives a payment under Subsection (a) or

otherwise from an owner in connection with a contract to improve

real property shall pay each of its subcontractors the portion of

the owner's payment, including interest, if any, that is

attributable to work properly performed or materials suitably

stored or specially fabricated as provided under the contract by

that subcontractor, to the extent of that subcontractor's

interest in the owner's payment. The payment required by this

subsection must be made not later than the seventh day after the

date the contractor receives the owner's payment.

(c) A subcontractor who receives a payment under Subsection (b)

or otherwise from a contractor in connection with a contract to

improve real property shall pay each of its subcontractors the

portion of the payment, including interest, if any, that is

attributable to work properly performed or materials suitably

stored or specially fabricated as provided under the contract by

that subcontractor, to the extent of that subcontractor's

interest in the payment. The payment required by this subsection

must be made not later than the seventh day after the date the

subcontractor receives the contractor's payment.

Added by Acts 1993, 73rd Leg., ch. 479, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 805, Sec. 1, eff.

Sept. 1, 1999.

Sec. 28.003. EXCEPTION FOR GOOD FAITH DISPUTE; WITHHOLDING. (a)

If a good faith dispute exists concerning the amount owed for a

payment requested or required by this chapter under a contract

for construction of or improvements to a detached single-family

residence, duplex, triplex, or quadruplex, the owner, contractor,

or subcontractor that is disputing its obligation to pay or the

amount of payment may withhold from the payment owed not more

than 110 percent of the difference between the amount the obligee

claims is due and the amount the obligor claims is due. A good

faith dispute includes a dispute regarding whether the work was

performed in a proper manner.

(b) If a good faith dispute exists concerning the amount owed

for a payment requested or required by this chapter under a

contract for construction of or improvements to real property,

excluding a detached single-family residence, duplex, triplex, or

quadruplex, the owner, contractor, or subcontractor that is

disputing its obligation to pay or the amount of payment may

withhold from the payment owed not more than 100 percent of the

difference between the amount the obligee claims is due and the

amount the obligor claims is due. A good faith dispute includes a

dispute regarding whether the work was performed in a proper

manner.

Added by Acts 1993, 73rd Leg., ch. 479, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 805, Sec. 2, eff.

Sept. 1, 1999.

Sec. 28.004. INTEREST ON OVERDUE PAYMENT. (a) An unpaid amount

required under this chapter begins to accrue interest on the day

after the date on which the payment becomes due.

(b) An unpaid amount bears interest at the rate of 1-1/2 percent

each month.

(c) Interest on an unpaid amount stops accruing under this

section on the earlier of:

(1) the date of delivery;

(2) the date of mailing, if payment is mailed and delivery

occurs within three days; or

(3) the date a judgment is entered in an action brought under

this chapter.

Added by Acts 1993, 73rd Leg., ch. 479, Sec. 1, eff. Sept. 1,

1993.

Sec. 28.005. ACTION TO ENFORCE PAYMENT. (a) A person may bring

an action to enforce the person's rights under this chapter.

(b) In an action brought under this chapter, the court may award

costs and reasonable attorney's fees as the court determines

equitable and just.

Added by Acts 1993, 73rd Leg., ch. 479, Sec. 1, eff. Sept. 1,

1993.

Sec. 28.006. NO WAIVER. (a) Except as provided by Subsection

(b), an attempted waiver of a provision of this chapter is void.

(b) A written contract between an owner and a contractor for

improvements to or construction of a single-family residence may

provide that the payment required under Section 28.002(a) be made

not later than a date that occurs before the 61st day after the

date the owner receives the payment request. Notwithstanding

Section 28.004(b), an unpaid amount under contract subject to

this subsection that allows payment later than the date otherwise

required under Section 28.002(a) bears interest at the rate of

1-1/2 percent each month.

Added by Acts 1993, 73rd Leg., ch. 479, Sec. 1, eff. Sept. 1,

1993.

Sec. 28.007. LEGAL CONSTRUCTION. (a) This chapter may not be

interpreted to void a contractor's or subcontractor's entitlement

to payment for properly performed work or suitably stored

materials.

(b) Nothing in this statute shall be interpreted to change the

rights and obligations set forth in Chapter 53, Property Code.

Added by Acts 1993, 73rd Leg., ch. 479, Sec. 1, eff. Sept. 1,

1993.

Sec. 28.008. EXCEPTION FOR FAILURE OF LENDER TO DISBURSE FUNDS.

The date of payment required of the owner pursuant to Section

28.002(a) shall change from the 35th day after the date the owner

receives the payment request to the fifth day after the date the

owner receives loan proceeds, in the event that:

(1) the owner has obtained a loan intended to pay for all or

part of a contract to improve real property;

(2) the owner has timely and properly requested disbursement of

proceeds from that loan; and

(3) the lender is legally obligated to disburse such proceeds to

the owner, but has failed to do so within 35 days after the date

the owner received the contractor's payment request.

Added by Acts 1993, 73rd Leg., ch. 479, Sec. 1, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 805, Sec. 3, eff.

Sept. 1, 1999.

Sec. 28.009. RIGHT TO SUSPEND WORK. (a) If an owner fails to

pay the contractor the undisputed amount within the time limits

provided by this chapter, the contractor or any subcontractor may

suspend contractually required performance the 10th day after the

date the contractor or subcontractor gives the owner and the

owner's lender written notice:

(1) informing the owner and lender that payment has not been

received; and

(2) stating the intent of the contractor or subcontractor to

suspend performance for nonpayment.

(b) For purposes of Subsection (a), the contractor or

subcontractor must give the owner's lender the written notice

only if:

(1) the owner has obtained a loan intended to pay for all or

part of the construction project;

(2) the lender has remitted funds, including acquisition funds,

for construction purposes;

(3) the loan obtained:

(A) is evidenced by a promissory note secured by a deed of trust

recorded in the real property records of the county in which the

real property that is the subject of the contract is located; and

(B) is not only for the acquisition of personal property or

secured only by a security instrument;

(4) the owner or lender, at the lender's option:

(A) securely posts not later than the 10th day after the date

construction commences a sign on the project site in a prominent

place accessible to each contractor, subcontractor, and supplier

that states the lender's name, address, and the person to whom

any notice should be sent; and

(B) maintains the sign during the pendency of the construction

project;

(5) not later than the 10th day after the date construction

commences, the owner or lender, at the lender's option, provides

a written copy of the notice prescribed by Subdivision (4) to the

contractor and any subcontractor or supplier identified by the

contractor by depositing the notice properly addressed in the

United States mail, first class, postage paid; and

(6) not later than the 10th day after the date a subcontractor

or supplier performs labor or furnishes materials or equipment

for the construction project, the owner, contractor, or

subcontractor provides a written copy of the notice prescribed by

Subdivision (4) to the subcontractor or supplier.

(c) A contractor or subcontractor who suspends performance as

provided by this section is not:

(1) required to supply further labor, services, or materials

until the person is paid the amount provided by this chapter,

plus costs for demobilization and remobilization; or

(2) responsible for damages resulting from suspending work if

the contractor or subcontractor has not been notified in writing

before suspending performance that payment has been made or that

a good faith dispute for payment exists.

(d) A notification that a good faith dispute for payment exists

provided under Subsection (c) must include a list of specific

reasons for nonpayment. If a reason specified includes labor,

services, or materials provided by a subcontractor that are not

provided in compliance with the contract, the subcontractor is

entitled to a reasonable opportunity to:

(1) cure the listed items; or

(2) offer a reasonable amount to compensate for listed items

that cannot be promptly cured.

(e) This section does not apply to:

(1) a contract for the construction of or improvements to a

detached single-family residence, duplex, triplex, or quadruplex;

or

(2) a contract to improve real property for a governmental

entity.

(f) The rights and remedies provided by this section are in

addition to rights and remedies provided by this chapter or other

law.

Added by Acts 1999, 76th Leg., ch. 805, Sec. 4, eff. Sept. 1,

1999.

Sec. 28.010. EXEMPTION FOR MINERAL DEVELOPMENT AND OILFIELD

SERVICES. (a) This chapter does not apply to any agreement:

(1) to explore, produce, or develop oil, natural gas, natural

gas liquids, synthetic gas, sulphur, ore, or other mineral

substances, including any lease or royalty agreement, joint

interest agreement, production or production-related agreement,

operating agreement, farmout agreement, area of mutual interest

agreement, or other related agreement;

(2) for any well or mine services; or

(3) to purchase, sell, gather, store, or transport oil, natural

gas, natural gas liquids, synthetic gas, or other hydrocarbon

substances by pipeline or by a fixed, associated facility.

(b) In this section:

(1) "Agreement" includes a written or oral agreement or

understanding:

(A) to provide work or services, including any construction,

operating, repair, or maintenance services; or

(B) to perform a part of the services covered by Paragraph (A)

or an act collateral to those services, including furnishing or

renting equipment, incidental transportation, or other goods and

services furnished in connection with those services.

(2) "Well or mine services" includes:

(A) drilling, deepening, reworking, repairing, improving,

testing, treating, perforating, acidizing, logging, conditioning,

purchasing, gathering, storing, or transporting oil or natural

gas, brine water, fresh water, produced water, condensate,

petroleum products, or other liquid commodities, or otherwise

rendering services in connection with a well drilled to produce

or dispose of oil, gas, or other minerals or water; and

(B) designing, excavating, constructing, improving, or otherwise

rendering services in connection with an oil, gas, or other

mineral production platform or facility, mine shaft, drift, or

other structure intended directly for use in exploring for or

producing a mineral.

Added by Acts 1999, 76th Leg., ch. 805, Sec. 4, eff. Sept. 1,

1999.



CHAPTER 29. FORCED SALE OF OWNER'S INTEREST IN CERTAIN REAL PROPERTY AS REIMBURSEMENT FOR PROPERTY TAXES PAID BY CO-OWNER ON OWNER'S BEHALF

PROPERTY CODE

TITLE 4. ACTIONS AND REMEDIES

CHAPTER 29. FORCED SALE OF OWNER'S INTEREST IN CERTAIN REAL

PROPERTY AS REIMBURSEMENT FOR PROPERTY TAXES PAID BY CO-OWNER ON

OWNER'S BEHALF

Sec. 29.001. APPLICATION OF CHAPTER. This chapter applies only

to real property that is not exempt from forced sale under the

constitution or laws of this state and is:

(1) received by a person as a result of the death of another

person:

(A) by inheritance;

(B) under a will;

(C) by a joint tenancy with a right of survivorship; or

(D) by any other survivorship agreement in which the interest of

the decedent passes to a surviving beneficiary other than an

agreement between spouses for community property with a right of

survivorship; or

(2) owned in part by a nonprofit organization that is exempt

from federal income tax under Section 501(a), Internal Revenue

Code of 1986, and its subsequent amendments, by being listed as

an exempt organization under Section 501(c)(3), Internal Revenue

Code of 1986, and its subsequent amendments, that:

(A) has been incorporated in this state for at least one year;

(B) has a corporate purpose to develop affordable housing that

is stated in the articles of incorporation or charter;

(C) has at least one-fourth of its board of directors residing

in the county in which the property is located; and

(D) engages primarily in the building, repair, rental, or sale

of housing for low-income individuals or families.

Added by Acts 1995, 74th Leg., ch. 981, Sec. 1, eff. Aug. 28,

1995. Amended by Acts 2001, 77th Leg., ch. 891, Sec. 1, eff.

Sept. 1, 2001.

Sec. 29.002. PETITION FOR FORCED SALE. (a) A person, including

a nonprofit organization, that owns an undivided interest in real

property to which this chapter applies may file in the district

court in a county in which the property is located a petition for

a court order to require another owner of an undivided interest

in that property to sell the other owner's interest in the

property to the person if:

(1) the person has paid the other owner's share of ad valorem

taxes imposed on the property for any three years in a five-year

period or, in the case of a nonprofit organization, has paid the

other owner's share of ad valorem taxes imposed on the property

for any two years in a three-year period; and

(2) the other owner has not reimbursed the person for more than

half of the total amount paid by the person for the taxes on the

owner's behalf.

(b) The petition must contain:

(1) a description of the property;

(2) the name of each known owner of the property;

(3) the interest held by each known owner of the property;

(4) the total amount paid by the petitioner for the defendant's

share of ad valorem taxes imposed on the property; and

(5) if applicable, the amount paid by the defendant to the

petitioner to reimburse the petitioner for paying the defendant's

share of ad valorem taxes imposed on the property.

Added by Acts 1995, 74th Leg., ch. 981, Sec. 1, eff. Aug. 28,

1995. Amended by Acts 2001, 77th Leg., ch. 891, Sec. 1, eff.

Sept. 1, 2001.

Sec. 29.003. HEARING ON PETITION FOR FORCED SALE. At a hearing

on a petition filed under Section 29.002, the petitioner must

prove by clear and convincing evidence that:

(1) the petitioner has paid the defendant's share of ad valorem

taxes imposed on the property that is the subject of the petition

for any three years in a five-year period or, in the case of a

nonprofit organization, the petitioner has paid the defendant's

share of ad valorem taxes imposed on the property that is the

subject of the petition for any two years in a three-year period;

(2) before the date on which the petition was filed the

petitioner made a demand that the defendant reimburse the

petitioner for the amount of the defendant's share of ad valorem

taxes imposed on the property paid by the petitioner; and

(3) the defendant has not reimbursed the petitioner more than

half of the amount of money the petitioner paid on the

defendant's behalf for the defendant's share of ad valorem taxes

imposed on the property.

Added by Acts 1995, 74th Leg., ch. 981, Sec. 1, eff. Aug. 28,

1995. Amended by Acts 2001, 77th Leg., ch. 891, Sec. 1, eff.

Sept. 1, 2001.

Sec. 29.0035. DEMAND TO UNKNOWN DEFENDANT. If the address or

identity of the defendant is unknown, the demand of the

petitioner for reimbursement from the defendant required by

Section 29.003(2) may be met by publication in a newspaper in the

county in which the property is located once each week for four

consecutive weeks, with the final publication occurring not later

than the 30th day before the date on which the petition is filed.

The publication must contain the demand for reimbursement and:

(1) a general description of the property involved;

(2) the legal description of the property according to the

survey of the property, including the number of the lot and block

or any other plat description that may be of record if the

property is located in a municipality;

(3) the county in which the property is located;

(4) the interest of the defendant; and

(5) the name and address of the petitioner.

Added by Acts 2001, 77th Leg., ch. 891, Sec. 2, eff. Sept. 1,

2001.

Sec. 29.004. COURT-ORDERED SALE. On completion of the hearing

on a petition filed under Section 29.002, if the court is

satisfied that the petitioner has made the requisite proof under

Section 29.003, the court shall enter an order that divests the

defendant's interest in the real property that is the subject of

the petition and that orders the petitioner to pay to the

defendant an amount computed by subtracting the outstanding

amount of money the defendant owes to the petitioner for payment

of the defendant's share of ad valorem taxes imposed on the

property from the fair market value of the defendant's interest

in the property as determined by an independent appraiser

appointed by the court. The court's order may also direct the

defendant to execute and deliver to the petitioner a deed that

conveys to the petitioner the defendant's interest in the

property.

Added by Acts 1995, 74th Leg., ch. 981, Sec. 1, eff. Aug. 28,

1995.






TITLE 5. EXEMPT PROPERTY AND LIENS

CHAPTER 41. INTERESTS IN LAND

PROPERTY CODE

TITLE 5. EXEMPT PROPERTY AND LIENS

SUBTITLE A. PROPERTY EXEMPT FROM CREDITORS' CLAIMS

CHAPTER 41. INTERESTS IN LAND

SUBCHAPTER A. EXEMPTIONS IN LAND DEFINED

Sec. 41.001. INTERESTS IN LAND EXEMPT FROM SEIZURE. (a) A

homestead and one or more lots used for a place of burial of the

dead are exempt from seizure for the claims of creditors except

for encumbrances properly fixed on homestead property.

(b) Encumbrances may be properly fixed on homestead property

for:

(1) purchase money;

(2) taxes on the property;

(3) work and material used in constructing improvements on the

property if contracted for in writing as provided by Sections

53.254(a), (b), and (c);

(4) an owelty of partition imposed against the entirety of the

property by a court order or by a written agreement of the

parties to the partition, including a debt of one spouse in favor

of the other spouse resulting from a division or an award of a

family homestead in a divorce proceeding;

(5) the refinance of a lien against a homestead, including a

federal tax lien resulting from the tax debt of both spouses, if

the homestead is a family homestead, or from the tax debt of the

owner;

(6) an extension of credit that meets the requirements of

Section 50(a)(6), Article XVI, Texas Constitution; or

(7) a reverse mortgage that meets the requirements of Sections

50(k)-(p), Article XVI, Texas Constitution.

(c) The homestead claimant's proceeds of a sale of a homestead

are not subject to seizure for a creditor's claim for six months

after the date of sale.

Amended by Acts 1985, 69th Leg., ch. 840, Sec. 1, eff. June 15,

1985; Acts 1993, 73rd Leg., ch. 48, Sec. 2, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 121, Sec. 1.01, eff. May 17, 1995; Acts

1995, 74th Leg., ch. 121, Sec. 2.01; Acts 1997, 75th Leg., ch.

526, Sec. 1, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 516,

Sec. 1, eff. Sept. 1, 2001.

Sec. 41.002. DEFINITION OF HOMESTEAD. (a) If used for the

purposes of an urban home or as both an urban home and a place to

exercise a calling or business, the homestead of a family or a

single, adult person, not otherwise entitled to a homestead,

shall consist of not more than 10 acres of land which may be in

one or more contiguous lots, together with any improvements

thereon.

(b) If used for the purposes of a rural home, the homestead

shall consist of:

(1) for a family, not more than 200 acres, which may be in one

or more parcels, with the improvements thereon; or

(2) for a single, adult person, not otherwise entitled to a

homestead, not more than 100 acres, which may be in one or more

parcels, with the improvements thereon.

(c) A homestead is considered to be urban if, at the time the

designation is made, the property is:

(1) located within the limits of a municipality or its

extraterritorial jurisdiction or a platted subdivision; and

(2) served by police protection, paid or volunteer fire

protection, and at least three of the following services provided

by a municipality or under contract to a municipality:

(A) electric;

(B) natural gas;

(C) sewer;

(D) storm sewer; and

(E) water.

(d) The definition of a homestead as provided in this section

applies to all homesteads in this state whenever created.

Amended by Acts 1985, 69th Leg., ch. 840, Sec. 1, eff. June 15,

1985; Acts 1989, 71st Leg., ch. 391, Sec. 2, eff. Aug. 28, 1989;

Acts 1999, 76th Leg., ch. 1510, Sec. 1, eff. Jan. 1, 2000; Acts

1999, 76th Leg., ch. 1510, Sec. 2, eff. Sept. 1, 1999.

Sec. 41.0021. HOMESTEAD IN QUALIFYING TRUST. (a) In this

section, "qualifying trust" means an express trust:

(1) in which the instrument or court order creating the express

trust provides that a settlor or beneficiary of the trust has the

right to:

(A) revoke the trust without the consent of another person;

(B) exercise an inter vivos general power of appointment over

the property that qualifies for the homestead exemption; or

(C) use and occupy the residential property as the settlor's or

beneficiary's principal residence at no cost to the settlor or

beneficiary, other than payment of taxes and other costs and

expenses specified in the instrument or court order:

(i) for the life of the settlor or beneficiary;

(ii) for the shorter of the life of the settlor or beneficiary

or a term of years specified in the instrument or court order; or

(iii) until the date the trust is revoked or terminated by an

instrument or court order recorded in the real property records

of the county in which the property is located and that describes

the property with sufficient certainty to identify the property;

and

(2) the trustee of which acquires the property in an instrument

of title or under a court order that:

(A) describes the property with sufficient certainty to identify

the property and the interest acquired; and

(B) is recorded in the real property records of the county in

which the property is located.

(b) Property that a settlor or beneficiary occupies and uses in

a manner described by this subchapter and in which the settlor or

beneficiary owns a beneficial interest through a qualifying trust

is considered the homestead of the settlor or beneficiary under

Section 50, Article XVI, Texas Constitution, and Section 41.001.

(c) A married person who transfers property to the trustee of a

qualifying trust must comply with the requirements relating to

the joinder of the person's spouse as provided by Chapter 5,

Family Code.

(d) A trustee may sell, convey, or encumber property transferred

as described by Subsection (c) without the joinder of either

spouse unless expressly prohibited by the instrument or court

order creating the trust.

(e) This section does not affect the rights of a surviving

spouse or surviving children under Section 52, Article XVI, Texas

Constitution, or Part 3, Chapter VIII, Texas Probate Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

984, Sec. 1, eff. September 1, 2009.

Sec. 41.003. TEMPORARY RENTING OF A HOMESTEAD. Temporary

renting of a homestead does not change its homestead character if

the homestead claimant has not acquired another homestead.

Amended by Acts 1985, 69th Leg., ch. 840, Sec. 1, eff. June 15,

1985.

Sec. 41.004. ABANDONMENT OF A HOMESTEAD. If a homestead

claimant is married, a homestead cannot be abandoned without the

consent of the claimant's spouse.

Added by Acts 1985, 69th Leg., ch. 840, Sec. 1, eff. June 15,

1985.

Sec. 41.005. VOLUNTARY DESIGNATION OF HOMESTEAD. (a) If a

rural homestead of a family is part of one or more parcels

containing a total of more than 200 acres, the head of the family

and, if married, that person's spouse may voluntarily designate

not more than 200 acres of the property as the homestead. If a

rural homestead of a single adult person, not otherwise entitled

to a homestead, is part of one or more parcels containing a total

of more than 100 acres, the person may voluntarily designate not

more than 100 acres of the property as the homestead.

(b) If an urban homestead of a family, or an urban homestead of

a single adult person not otherwise entitled to a homestead, is

part of one or more contiguous lots containing a total of more

than 10 acres, the head of the family and, if married, that

person's spouse or the single adult person, as applicable, may

voluntarily designate not more than 10 acres of the property as

the homestead.

(c) Except as provided by Subsection (e) or Subchapter B, to

designate property as a homestead, a person or persons, as

applicable, must make the designation in an instrument that is

signed and acknowledged or proved in the manner required for the

recording of other instruments. The person or persons must file

the designation with the county clerk of the county in which all

or part of the property is located. The clerk shall record the

designation in the county deed records. The designation must

contain:

(1) a description sufficient to identify the property

designated;

(2) a statement by the person or persons who executed the

instrument that the property is designated as the homestead of

the person's family or as the homestead of a single adult person

not otherwise entitled to a homestead;

(3) the name of the current record title holder of the property;

and

(4) for a rural homestead, the number of acres designated and,

if there is more than one survey, the number of acres in each.

(d) A person or persons, as applicable, may change the

boundaries of a homestead designated under Subsection (c) by

executing and recording an instrument in the manner required for

a voluntary designation under that subsection. A change under

this subsection does not impair rights acquired by a party before

the change.

(e) Except as otherwise provided by this subsection, property on

which a person receives an exemption from taxation under Section

11.43, Tax Code, is considered to have been designated as the

person's homestead for purposes of this subchapter if the

property is listed as the person's residence homestead on the

most recent appraisal roll for the appraisal district established

for the county in which the property is located. If a person

designates property as a homestead under Subsection (c) or

Subchapter B and a different property is considered to have been

designated as the person's homestead under this subsection, the

designation under Subsection (c) or Subchapter B, as applicable,

prevails for purposes of this chapter.

(f) If a person or persons, as applicable, have not made a

voluntary designation of a homestead under this section as of the

time a writ of execution is issued against the person, any

designation of the person's or persons' homestead must be made in

accordance with Subchapter B.

(g) An instrument that made a voluntary designation of a

homestead in accordance with prior law and that is on file with

the county clerk on September 1, 1987, is considered a voluntary

designation of a homestead under this section.

Added by Acts 1987, 70th Leg., ch. 727, Sec. 1, eff. Aug. 31,

1987. Amended by Acts 1993, 73rd Leg., ch. 48, Sec. 3, eff. Sept.

1, 1993; Acts 1993, 73rd Leg., ch. 297, Sec. 1, eff. Aug. 1,

1993; Acts 1997, 75th Leg., ch. 846, Sec. 1, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 1510, Sec. 3, eff. Jan. 1, 2000.

Sec. 41.0051. DISCLAIMER AND DISCLOSURE REQUIRED. (a) A person

may not deliver a written advertisement offering, for a fee, to

designate property as a homestead as provided by Section 41.005

unless there is a disclaimer on the advertisement that is

conspicuous and printed in 14-point boldface type or 14-point

uppercase typewritten letters that makes the following statement

or a substantially similar statement:

THIS DOCUMENT IS AN ADVERTISEMENT OF SERVICES. IT IS NOT AN

OFFICIAL DOCUMENT OF THE STATE OF TEXAS.

(b) A person who solicits solely by mail or by telephone a

homeowner to pay a fee for the service of applying for a property

tax refund from a tax appraisal district or other governmental

body on behalf of the homeowner shall, before accepting money

from the homeowner or signing a contract with the homeowner for

the person's services, disclose to the homeowner the name of the

tax appraisal district or other governmental body that owes the

homeowner a refund.

(c) A person's failure to provide a disclaimer on an

advertisement as required by Subsection (a) or to provide the

disclosure required by Subsection (b) is considered a false,

misleading, or deceptive act or practice for purposes of Section

17.46(a), Business & Commerce Code, and is subject to action

by the consumer protection division of the attorney general's

office as provided by Section 17.46(a), Business & Commerce

Code.

Added by Acts 2001, 77th Leg., ch. 341, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1191, Sec. 1, 2, eff.

Sept. 1, 2003.

Sec. 41.006. CERTAIN SALES OF HOMESTEAD. (a) Except as

provided by Subsection (c), any sale or purported sale in whole

or in part of a homestead at a fixed purchase price that is less

than the appraised fair market value of the property at the time

of the sale or purported sale, and in connection with which the

buyer of the property executes a lease of the property to the

seller at lease payments that exceed the fair rental value of the

property, is considered to be a loan with all payments made from

the seller to the buyer in excess of the sales price considered

to be interest subject to Title 4, Finance Code.

(b) The taking of any deed in connection with a transaction

described by this section is a deceptive trade practice under

Subchapter E, Chapter 17, Business & Commerce Code, and the

deed is void and no lien attaches to the homestead property as a

result of the purported sale.

(c) This section does not apply to the sale of a family

homestead to a parent, stepparent, grandparent, child, stepchild,

brother, half brother, sister, half sister, or grandchild of an

adult member of the family.

Added by Acts 1987, 70th Leg., ch. 1130, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.84, eff.

Sept. 1, 1999.

Sec. 41.007. HOME IMPROVEMENT CONTRACT. (a) A contract for

improvements to an existing residence described by Section

41.001(b)(3) must contain:

(1) the contractor's certificate of registration number from the

Texas Residential Construction Commission if the contractor is

required to register as a builder with the commission;

(2) the address and telephone number at which the owner may file

a complaint with the Texas Residential Construction Commission

about the conduct of the contractor if the contractor is required

to register as a builder with the commission; and

(3) the following warning conspicuously printed, stamped, or

typed in a size equal to at least 10-point bold type or computer

equivalent:

"IMPORTANT NOTICE: You and your contractor are responsible for

meeting the terms and conditions of this contract. If you sign

this contract and you fail to meet the terms and conditions of

this contract, you may lose your legal ownership rights in your

home. KNOW YOUR RIGHTS AND DUTIES UNDER THE LAW."

(b) A violation of Subsection (a) of this section is a false,

misleading, or deceptive act or practice within the meaning of

Section 17.46, Business & Commerce Code, and is actionable in

a public or private suit brought under the provisions of the

Deceptive Trade Practices-Consumer Protection Act (Subchapter E,

Chapter 17, Business & Commerce Code).

(c) A provision of a contract for improvements to an existing

residence described by Section 41.001(b)(3) that requires the

parties to submit a dispute arising under the contract to binding

arbitration must be conspicuously printed or typed in a size

equal to at least 10-point bold type or the computer equivalent.

(d) A provision described by Subsection (c) is not enforceable

against the owner unless the requirements of Subsection (c) are

met.

Added by Acts 1987, 70th Leg., ch. 116, Sec. 1, eff. Sept. 1,

1987. Renumbered from Sec. 41.005 by Acts 1989, 71st Leg., ch. 2,

Sec. 16.01(30), eff. Aug. 28, 1989. Amended by Acts 1993, 73rd

Leg., ch. 48, Sec. 4, eff. Sept. 1, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 5, eff. September 1, 2007.

Sec. 41.008. CONFLICT WITH FEDERAL LAW. To the extent of any

conflict between this subchapter and any federal law that imposes

an upper limit on the amount, including the monetary amount or

acreage amount, of homestead property a person may exempt from

seizure, this subchapter prevails to the extent allowed under

federal law.

Added by Acts 1999, 76th Leg., ch. 1510, Sec. 4.

SUBCHAPTER B. DESIGNATION OF A HOMESTEAD IN AID OF ENFORCEMENT OF

A JUDGMENT DEBT

Sec. 41.021. NOTICE TO DESIGNATE. If an execution is issued

against a holder of an interest in land of which a homestead may

be a part and the judgment debtor has not made a voluntary

designation of a homestead under Section 41.005, the judgment

creditor may give the judgment debtor notice to designate the

homestead as defined in Section 41.002. The notice shall state

that if the judgment debtor fails to designate the homestead

within the time allowed by Section 41.022, the court will appoint

a commissioner to make the designation at the expense of the

judgment debtor.

Amended by Acts 1985, 69th Leg., ch. 840, Sec. 1, eff. June 15,

1985; Acts 1987, 70th Leg., ch. 727, Sec. 2, eff. Aug. 31, 1987.

Sec. 41.022. DESIGNATION BY HOMESTEAD CLAIMANT. At any time

before 10 a.m. on the Monday next after the expiration of 20 days

after the date of service of the notice to designate, the

judgment debtor may designate the homestead as defined in Section

41.002 by filing a written designation, signed by the judgment

debtor, with the justice or clerk of the court from which the

writ of execution was issued, together with a plat of the area

designated.

Amended by Acts 1985, 69th Leg., ch. 840, Sec. 1, eff. June 15,

1985.

Sec. 41.023. DESIGNATION BY COMMISSIONER. (a) If a judgment

debtor who has not made a voluntary designation of a homestead

under Section 41.005 does not designate a homestead as provided

in Section 41.022, on motion of the judgment creditor, filed

within 90 days after the issuance of the writ of execution, the

court from which the writ of execution issued shall appoint a

commissioner to designate the judgment debtor's homestead. The

court may appoint a surveyor and others as may be necessary to

assist the commissioner. The commissioner shall file his

designation of the judgment debtor's homestead in a written

report, together with a plat of the area designated, with the

justice or clerk of the court not more than 60 days after the

order of appointment is signed or within such time as the court

may allow.

(b) Within 10 days after the commissioner's report is filed, the

judgment debtor or the judgment creditor may request a hearing on

the issue of whether the report should be confirmed, rejected, or

modified as may be deemed appropriate in the particular

circumstances of the case. The commissioner's report may be

contradicted by evidence from either party, when exceptions to it

or any item thereof have been filed before the hearing, but not

otherwise. After the hearing, or if there is no hearing

requested, the court shall designate the homestead as deemed

appropriate and order sale of the excess.

(c) The commissioner, a surveyor, and others appointed to assist

the commissioner are entitled to such fees and expenses as are

deemed reasonable by the court. The court shall tax these fees

and expenses against the judgment debtor as part of the costs of

execution.

Amended by Acts 1985, 69th Leg., ch. 840, Sec. 1, eff. June 15,

1985; Acts 1987, 70th Leg., ch. 727, Sec. 3, eff. Aug. 31, 1987.

Sec. 41.024. SALE OF EXCESS. An officer holding an execution

sale of property of a judgment debtor whose homestead has been

designated under this chapter may sell the excess of the judgment

debtor's interest in land not included in the homestead.

Amended by Acts 1985, 69th Leg., ch. 840, Sec. 1, eff. June 15,

1985; Acts 1987, 70th Leg., ch. 727, Sec. 4, eff. Aug. 31, 1987.



CHAPTER 42. PERSONAL PROPERTY

PROPERTY CODE

TITLE 5. EXEMPT PROPERTY AND LIENS

SUBTITLE A. PROPERTY EXEMPT FROM CREDITORS' CLAIMS

CHAPTER 42. PERSONAL PROPERTY

Sec. 42.001. PERSONAL PROPERTY EXEMPTION. (a) Personal

property, as described in Section 42.002, is exempt from

garnishment, attachment, execution, or other seizure if:

(1) the property is provided for a family and has an aggregate

fair market value of not more than $60,000, exclusive of the

amount of any liens, security interests, or other charges

encumbering the property; or

(2) the property is owned by a single adult, who is not a member

of a family, and has an aggregate fair market value of not more

than $30,000, exclusive of the amount of any liens, security

interests, or other charges encumbering the property.

(b) The following personal property is exempt from seizure and

is not included in the aggregate limitations prescribed by

Subsection (a):

(1) current wages for personal services, except for the

enforcement of court-ordered child support payments;

(2) professionally prescribed health aids of a debtor or a

dependent of a debtor;

(3) alimony, support, or separate maintenance received or to be

received by the debtor for the support of the debtor or a

dependent of the debtor; and

(4) a religious bible or other book containing sacred writings

of a religion that is seized by a creditor other than a lessor of

real property who is exercising the lessor's contractual or

statutory right to seize personal property after a tenant

breaches a lease agreement for or abandons the real property.

(c) Except as provided by Subsection (b)(4), this section does

not prevent seizure by a secured creditor with a contractual

landlord's lien or other security in the property to be seized.

(d) Unpaid commissions for personal services not to exceed 25

percent of the aggregate limitations prescribed by Subsection (a)

are exempt from seizure and are included in the aggregate.

(e) A religious bible or other book described by Subsection

(b)(4) that is seized by a lessor of real property in the

exercise of the lessor's contractual or statutory right to seize

personal property after a tenant breaches a lease agreement for

the real property or abandons the real property may not be

included in the aggregate limitations prescribed by Subsection

(a).

Acts 1983, 68th Leg., p. 3522, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1991, 72nd Leg., ch. 175, Sec. 1, eff. May

24, 1991; Acts 1997, 75th Leg., ch. 1046, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

444, Sec. 1, eff. September 1, 2007.

Sec. 42.002. PERSONAL PROPERTY. (a) The following personal

property is exempt under Section 42.001(a):

(1) home furnishings, including family heirlooms;

(2) provisions for consumption;

(3) farming or ranching vehicles and implements;

(4) tools, equipment, books, and apparatus, including boats and

motor vehicles used in a trade or profession;

(5) wearing apparel;

(6) jewelry not to exceed 25 percent of the aggregate

limitations prescribed by Section 42.001(a);

(7) two firearms;

(8) athletic and sporting equipment, including bicycles;

(9) a two-wheeled, three-wheeled, or four-wheeled motor vehicle

for each member of a family or single adult who holds a driver's

license or who does not hold a driver's license but who relies on

another person to operate the vehicle for the benefit of the

nonlicensed person;

(10) the following animals and forage on hand for their

consumption:

(A) two horses, mules, or donkeys and a saddle, blanket, and

bridle for each;

(B) 12 head of cattle;

(C) 60 head of other types of livestock; and

(D) 120 fowl; and

(11) household pets.

(b) Personal property, unless precluded from being encumbered by

other law, may be encumbered by a security interest under

Subchapter B, Chapter 9, Business & Commerce Code, or

Subchapter F, Chapter 501, Transportation Code, or by a lien

fixed by other law, and the security interest or lien may not be

avoided on the ground that the property is exempt under this

chapter.

Acts 1983, 68th Leg., p. 3522, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1991, 72nd Leg., ch. 175, Sec. 1, eff. May

24, 1991; Acts 1993, 73rd Leg., ch. 216, Sec. 1, eff. May, 17,

1993; Acts 1997, 75th Leg., ch. 165, Sec. 30.245, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 414, Sec. 2.36, eff. July 1,

2001; Acts 1999, 76th Leg., ch. 846, Sec. 1, eff. Aug. 30, 1999.

Sec. 42.0021. ADDITIONAL EXEMPTION FOR CERTAIN SAVINGS PLANS.

(a) In addition to the exemption prescribed by Section 42.001, a

person's right to the assets held in or to receive payments,

whether vested or not, under any stock bonus, pension,

profit-sharing, or similar plan, including a retirement plan for

self-employed individuals, and under any annuity or similar

contract purchased with assets distributed from that type of

plan, and under any retirement annuity or account described by

Section 403(b) or 408A of the Internal Revenue Code of 1986, and

under any individual retirement account or any individual

retirement annuity, including a simplified employee pension plan,

and under any health savings account described by Section 223 of

the Internal Revenue Code of 1986, is exempt from attachment,

execution, and seizure for the satisfaction of debts unless the

plan, contract, or account does not qualify under the applicable

provisions of the Internal Revenue Code of 1986. A person's

right to the assets held in or to receive payments, whether

vested or not, under a government or church plan or contract is

also exempt unless the plan or contract does not qualify under

the definition of a government or church plan under the

applicable provisions of the federal Employee Retirement Income

Security Act of 1974. If this subsection is held invalid or

preempted by federal law in whole or in part or in certain

circumstances, the subsection remains in effect in all other

respects to the maximum extent permitted by law.

(b) Contributions to an individual retirement account, other

than contributions to a Roth IRA described in Section 408A,

Internal Revenue Code of 1986, or an annuity that exceed the

amounts deductible under the applicable provisions of the

Internal Revenue Code of 1986 and any accrued earnings on such

contributions are not exempt under this section unless otherwise

exempt by law. Amounts qualifying as nontaxable rollover

contributions under Section 402(a)(5), 403(a)(4), 403(b)(8), or

408(d)(3) of the Internal Revenue Code of 1986 before January 1,

1993, are treated as exempt amounts under Subsection (a).

Amounts treated as qualified rollover contributions under Section

408A, Internal Revenue Code of 1986, are treated as exempt

amounts under Subsection (a). In addition, amounts qualifying as

nontaxable rollover contributions under Section 402(c),

402(e)(6), 402(f), 403(a)(4), 403(a)(5), 403(b)(8), 403(b)(10),

408(d)(3), or 408A of the Internal Revenue Code of 1986 on or

after January 1, 1993, are treated as exempt amounts under

Subsection (a). Amounts qualifying as nontaxable rollover

contributions under Section 223(f)(5) of the Internal Revenue

Code of 1986 on or after January 1, 2004, are treated as exempt

amounts under Subsection (a).

(c) Amounts distributed from a plan or contract entitled to the

exemption under Subsection (a) are not subject to seizure for a

creditor's claim for 60 days after the date of distribution if

the amounts qualify as a nontaxable rollover contribution under

Subsection (b).

(d) A participant or beneficiary of a stock bonus, pension,

profit-sharing, retirement plan, or government plan is not

prohibited from granting a valid and enforceable security

interest in the participant's or beneficiary's right to the

assets held in or to receive payments under the plan to secure a

loan to the participant or beneficiary from the plan, and the

right to the assets held in or to receive payments from the plan

is subject to attachment, execution, and seizure for the

satisfaction of the security interest or lien granted by the

participant or beneficiary to secure the loan.

(e) If Subsection (a) is declared invalid or preempted by

federal law, in whole or in part or in certain circumstances, as

applied to a person who has not brought a proceeding under Title

11, United States Code, the subsection remains in effect, to the

maximum extent permitted by law, as to any person who has filed

that type of proceeding.

(f) A reference in this section to a specific provision of the

Internal Revenue Code of 1986 includes a subsequent amendment of

the substance of that provision.

Added by Acts 1987, 70th Leg., ch. 376, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 1122, Sec. 1, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 963, Sec. 1, eff. Aug.

28, 1995; Acts 1999, 76th Leg., ch. 106, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

130, Sec. 1, eff. May 24, 2005.

Acts 2005, 79th Leg., Ch.

130, Sec. 2, eff. May 24, 2005.

Sec. 42.0022. EXEMPTION FOR COLLEGE SAVINGS PLANS. (a) In

addition to the exemption prescribed by Section 42.001, a

person's right to the assets held in or to receive payments or

benefits under any of the following is exempt from attachment,

execution, and seizure for the satisfaction of debts:

(1) any fund or plan established under Subchapter F, Chapter 54,

Education Code, including the person's interest in a prepaid

tuition contract;

(2) any fund or plan established under Subchapter G, Chapter 54,

Education Code, including the person's interest in a savings

trust account; or

(3) any qualified tuition program of any state that meets the

requirements of Section 529, Internal Revenue Code of 1986, as

amended.

(b) If any portion of this section is held to be invalid or

preempted by federal law in whole or in part or in certain

circumstances, this section remains in effect in all other

respects to the maximum extent permitted by law.

Added by Acts 2003, 78th Leg., ch. 113, Sec. 1, eff. Sept. 1,

2003.

Sec. 42.003. DESIGNATION OF EXEMPT PROPERTY. (a) If the number

or amount of a type of personal property owned by a debtor

exceeds the exemption allowed by Section 42.002 and the debtor

can be found in the county where the property is located, the

officer making a levy on the property shall ask the debtor to

designate the personal property to be levied on. If the debtor

cannot be found in the county or the debtor fails to make a

designation within a reasonable time after the officer's request,

the officer shall make the designation.

(b) If the aggregate value of a debtor's personal property

exceeds the amount exempt from seizure under Section 42.001(a),

the debtor may designate the portion of the property to be levied

on. If, after a court's request, the debtor fails to make a

designation within a reasonable time or if for any reason a

creditor contests that the property is exempt, the court shall

make the designation.

Acts 1983, 68th Leg., p. 3524, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1991, 72nd Leg., ch. 175, Sec. 1, eff. May

24, 1991.

Sec. 42.004. TRANSFER OF NONEXEMPT PROPERTY. (a) If a person

uses the property not exempt under this chapter to acquire,

obtain an interest in, make improvement to, or pay an

indebtedness on personal property which would be exempt under

this chapter with the intent to defraud, delay, or hinder an

interested person from obtaining that to which the interested

person is or may be entitled, the property, interest, or

improvement acquired is not exempt from seizure for the

satisfaction of liabilities. If the property, interest, or

improvement is acquired by discharging an encumbrance held by a

third person, a person defrauded, delayed, or hindered is

subrogated to the rights of the third person.

(b) A creditor may not assert a claim under this section more

than two years after the transaction from which the claim arises.

A person with a claim that is unliquidated or contingent at the

time of the transaction may not assert a claim under this section

more than one year after the claim is reduced to judgment.

(c) It is a defense to a claim under this section that the

transfer was made in the ordinary course of business by the

person making the transfer.

Acts 1983, 68th Leg., p. 3524, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1991, 72nd Leg., ch. 175, Sec. 1, eff. May

24, 1991.

Sec. 42.005. CHILD SUPPORT LIENS. Sections 42.001, 42.002, and

42.0021 of this code do not apply to a child support lien

established under Subchapter G, Chapter 157, Family Code.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 15, Sec. 4.07, eff.

Sept. 1, 1991. Amended by Acts 1997, 75th Leg., ch. 165, Sec.

7.56, eff. Sept. 1, 1997.



CHAPTER 43. EXEMPT PUBLIC PROPERTY

PROPERTY CODE

TITLE 5. EXEMPT PROPERTY AND LIENS

SUBTITLE A. PROPERTY EXEMPT FROM CREDITORS' CLAIMS

CHAPTER 43. EXEMPT PUBLIC PROPERTY

Sec. 43.001. EXEMPT PUBLIC LIBRARY. A public library is exempt

from attachment, execution, and forced sale.

Acts 1983, 68th Leg., p. 3525, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 43.002. EXEMPT PROPERTY. The real property of the state,

including the real property held in the name of state agencies

and funds, and the real property of a political subdivision of

the state are exempt from attachment, execution, and forced sale.

A judgment lien or abstract of judgment may not be filed or

perfected against the state, a unit of state government, or a

political subdivision of the state on property owned by the

state, a unit of state government, or a political subdivision of

the state; any such judgment lien or abstract of judgment is void

and unenforceable.

Added by Acts 1997, 75th Leg., ch. 159, Sec. 1, eff. May 20,

1997.



CHAPTER 44. TAXATION OF RETIREMENT BENEFITS BY ANOTHER STATE

PROPERTY CODE

TITLE 5. EXEMPT PROPERTY AND LIENS

SUBTITLE A. PROPERTY EXEMPT FROM CREDITORS' CLAIMS

CHAPTER 44. TAXATION OF RETIREMENT BENEFITS BY ANOTHER STATE

Sec. 44.001. DEFINITION. In this chapter, "pension or other

retirement plan" includes:

(1) an annuity, pension, or profit-sharing or stock bonus or

similar plan established to provide retirement benefits for an

officer or employee of a public or private employer or for a

self-employed individual;

(2) an annuity, pension, or military retirement pay plan or

other retirement plan administered by the United States; and

(3) an individual retirement account.

Added by Acts 1993, 73rd Leg., ch. 95, Sec. 1, eff. May 7, 1993.

Sec. 44.002. PROPERTY EXEMPT. All property in this state is

exempt from attachment, execution, and seizure for the

satisfaction of a judgment or claim in favor of another state or

political subdivision of another state for failure to pay that

state's or that political subdivision's income tax on benefits

received from a pension or other retirement plan.

Added by Acts 1993, 73rd Leg., ch. 95, Sec. 1, eff. May 7, 1993.

Sec. 44.003. LIEN NOT CREATED. A claim or judgment in favor of

another state or political subdivision of another state for

failure to pay that state's or that political subdivision's

income tax on benefits received from a pension or other

retirement plan may not be a lien on any property in this state

owned by a resident of this state.

Added by Acts 1993, 73rd Leg., ch. 95, Sec. 1, eff. May 7, 1993.



CHAPTER 51. PROVISIONS GENERALLY APPLICABLE TO LIENS

PROPERTY CODE

TITLE 5. EXEMPT PROPERTY AND LIENS

SUBTITLE B. LIENS

CHAPTER 51. PROVISIONS GENERALLY APPLICABLE TO LIENS

Sec. 51.0001. DEFINITIONS. In this chapter:

(1) "Book entry system" means a national book entry system for

registering a beneficial interest in a security instrument that

acts as a nominee for the grantee, beneficiary, owner, or holder

of the security instrument and its successors and assigns.

(2) "Debtor's last known address" means:

(A) for a debt secured by the debtor's residence, the debtor's

residence address unless the debtor provided the mortgage

servicer a written change of address before the date the mortgage

servicer mailed a notice required by Section 51.002; or

(B) for a debt other than a debt described by Paragraph (A), the

debtor's last known address as shown by the records of the

mortgage servicer of the security instrument unless the debtor

provided the current mortgage servicer a written change of

address before the date the mortgage servicer mailed a notice

required by Section 51.002.

(3) "Mortgage servicer" means the last person to whom a

mortgagor has been instructed by the current mortgagee to send

payments for the debt secured by a security instrument. A

mortgagee may be the mortgage servicer.

(4) "Mortgagee" means:

(A) the grantee, beneficiary, owner, or holder of a security

instrument;

(B) a book entry system; or

(C) if the security interest has been assigned of record, the

last person to whom the security interest has been assigned of

record.

(5) "Mortgagor" means the grantor of a security instrument.

(6) "Security instrument" means a deed of trust, mortgage, or

other contract lien on an interest in real property.

(7) "Substitute trustee" means a person appointed by the current

mortgagee or mortgage servicer under the terms of the security

instrument to exercise the power of sale.

(8) "Trustee" means a person or persons authorized to exercise

the power of sale under the terms of a security instrument in

accordance with Section 51.0074.

Added by Acts 2003, 78th Leg., ch. 554, Sec. 1, eff. Jan. 1,

2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

903, Sec. 1, eff. June 15, 2007.

Sec. 51.001. EFFECT ON OTHER LIENS. Except as provided by

Chapter 59, this subtitle does not affect:

(1) the right to create a lien by special contract or agreement;

or

(2) a lien that is not treated in this subtitle, including a

lien arising under common law, in equity, or under another

statute of this state.

Acts 1983, 68th Leg., p. 3525, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 51.002. SALE OF REAL PROPERTY UNDER CONTRACT LIEN. (a) A

sale of real property under a power of sale conferred by a deed

of trust or other contract lien must be a public sale at auction

held between 10 a.m. and 4 p.m. of the first Tuesday of a month.

Except as provided by Subsection (h), the sale must take place at

the county courthouse in the county in which the land is located,

or if the property is located in more than one county, the sale

may be made at the courthouse in any county in which the property

is located. The commissioners court shall designate the area at

the courthouse where the sales are to take place and shall record

the designation in the real property records of the county. The

sale must occur in the designated area. If no area is designated

by the commissioners court, the notice of sale must designate the

area where the sale covered by that notice is to take place, and

the sale must occur in that area.

(b) Except as provided by Subsection (b-1), notice of the sale,

which must include a statement of the earliest time at which the

sale will begin, must be given at least 21 days before the date

of the sale by:

(1) posting at the courthouse door of each county in which the

property is located a written notice designating the county in

which the property will be sold;

(2) filing in the office of the county clerk of each county in

which the property is located a copy of the notice posted under

Subdivision (1); and

(3) serving written notice of the sale by certified mail on each

debtor who, according to the records of the mortgage servicer of

the debt, is obligated to pay the debt.

(b-1) If the courthouse or county clerk's office is closed

because of inclement weather, natural disaster, or other act of

God, a notice required to be posted at the courthouse under

Subsection (b)(1) or filed with the county clerk under Subsection

(b)(2) may be posted or filed, as appropriate, up to 48 hours

after the courthouse or county clerk's office reopens for

business, as applicable.

(c) The sale must begin at the time stated in the notice of sale

or not later than three hours after that time.

(d) Notwithstanding any agreement to the contrary, the mortgage

servicer of the debt shall serve a debtor in default under a deed

of trust or other contract lien on real property used as the

debtor's residence with written notice by certified mail stating

that the debtor is in default under the deed of trust or other

contract lien and giving the debtor at least 20 days to cure the

default before notice of sale can be given under Subsection (b).

The entire calendar day on which the notice required by this

subsection is given, regardless of the time of day at which the

notice is given, is included in computing the 20-day notice

period required by this subsection, and the entire calendar day

on which notice of sale is given under Subsection (b) is excluded

in computing the 20-day notice period.

(e) Service of a notice under this section by certified mail is

complete when the notice is deposited in the United States mail,

postage prepaid and addressed to the debtor at the debtor's last

known address. The affidavit of a person knowledgeable of the

facts to the effect that service was completed is prima facie

evidence of service.

(f) Each county clerk shall keep all notices filed under

Subdivision (2) of Subsection (b) in a convenient file that is

available to the public for examination during normal business

hours. The clerk may dispose of the notices after the date of

sale specified in the notice has passed. The clerk shall receive

a fee of $2 for each notice filed.

(g) The entire calendar day on which the notice of sale is

given, regardless of the time of day at which the notice is

given, is included in computing the 21-day notice period required

by Subsection (b), and the entire calendar day of the foreclosure

sale is excluded.

(h) For the purposes of Subsection (a), the commissioners court

of a county may designate an area other than an area at the

courthouse where sales under this section will take place that is

in a public place within a reasonable proximity of the county

courthouse and in a location as accessible to the public as the

courthouse door. The commissioners court shall record that

designation in the real property records of the county. A sale

may not be held at an area designated under this subsection

before the 90th day after the date the designation is recorded.

The posting of the notice required by Subsection (b)(1) of a sale

designated under this subsection to take place at an area other

than an area of the courthouse remains at the courthouse door of

the appropriate county.

Acts 1983, 68th Leg., p. 3525, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 18, Sec.

3(b), eff. Oct. 2, 1984; Acts 1987, 70th Leg., ch. 540, Sec. 1,

eff. Jan. 1, 1988; Acts 1993, 73rd Leg., ch. 48, Sec. 5, eff.

Sept. 1, 1993; Acts 2003, 78th Leg., ch. 554, Sec. 2, eff. Jan.

1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

533, Sec. 1, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

555, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

903, Sec. 2, eff. June 15, 2007.

Sec. 51.0021. NOTICE OF CHANGE OF ADDRESS REQUIRED. A debtor

shall inform the mortgage servicer of the debt in a reasonable

manner of any change of address of the debtor for purposes of

providing notice to the debtor under Section 51.002.

Added by Acts 2003, 78th Leg., ch. 554, Sec. 1, eff. Jan. 1,

2004.

Sec. 51.0025. ADMINISTRATION OF FORECLOSURE BY MORTGAGE

SERVICER. A mortgage servicer may administer the foreclosure of

property under Section 51.002 on behalf of a mortgagee if:

(1) the mortgage servicer and the mortgagee have entered into an

agreement granting the current mortgage servicer authority to

service the mortgage; and

(2) the notices required under Section 51.002(b) disclose that

the mortgage servicer is representing the mortgagee under a

servicing agreement with the mortgagee and the name of the

mortgagee and:

(A) the address of the mortgagee; or

(B) the address of the mortgage servicer, if there is an

agreement granting a mortgage servicer the authority to service

the mortgage.

Added by Acts 2003, 78th Leg., ch. 554, Sec. 1, eff. Jan. 1,

2004.

Amended by:

Acts 2005, 79th Leg., Ch.

555, Sec. 2, eff. September 1, 2005.

Sec. 51.003. DEFICIENCY JUDGMENT. (a) If the price at which

real property is sold at a foreclosure sale under Section 51.002

is less than the unpaid balance of the indebtedness secured by

the real property, resulting in a deficiency, any action brought

to recover the deficiency must be brought within two years of the

foreclosure sale and is governed by this section.

(b) Any person against whom such a recovery is sought by motion

may request that the court in which the action is pending

determine the fair market value of the real property as of the

date of the foreclosure sale. The fair market value shall be

determined by the finder of fact after the introduction by the

parties of competent evidence of the value. Competent evidence of

value may include, but is not limited to, the following: (1)

expert opinion testimony; (2) comparable sales; (3) anticipated

marketing time and holding costs; (4) cost of sale; and (5) the

necessity and amount of any discount to be applied to the future

sales price or the cashflow generated by the property to arrive

at a current fair market value.

(c) If the court determines that the fair market value is

greater than the sale price of the real property at the

foreclosure sale, the persons against whom recovery of the

deficiency is sought are entitled to an offset against the

deficiency in the amount by which the fair market value, less the

amount of any claim, indebtedness, or obligation of any kind that

is secured by a lien or encumbrance on the real property that was

not extinguished by the foreclosure, exceeds the sale price. If

no party requests the determination of fair market value or if

such a request is made and no competent evidence of fair market

value is introduced, the sale price at the foreclosure sale shall

be used to compute the deficiency.

(d) Any money received by a lender from a private mortgage

guaranty insurer shall be credited to the account of the borrower

prior to the lender bringing an action at law for any deficiency

owed by the borrower. Notwithstanding the foregoing, the credit

required by this subsection shall not apply to the exercise by a

private mortgage guaranty insurer of its subrogation rights

against a borrower or other person liable for any deficiency.

Added by Acts 1991, 72nd Leg., ch. 12, Sec. 1, eff. April 1,

1991.

Sec. 51.004. JUDICIAL FORECLOSURE--DEFICIENCY. (a) This

section applies if:

(1) real property subject to a deed of trust or other contract

lien is sold at a foreclosure sale under a court judgment

foreclosing the lien and ordering the sale; and

(2) the price at which the real property is sold is less than

the unpaid balance of the indebtedness secured by the real

property, resulting in a deficiency.

(b) Any person obligated on the indebtedness, including a

guarantor, may bring an action in the district court in the

county in which the real property is located for a determination

of the fair market value of the real property as of the date of

the foreclosure sale. The suit must be brought not later than the

90th day after the date of the foreclosure sale unless the suit

is brought by a guarantor who did not receive actual notice of

the sale before the date of sale, in which case the suit must be

brought by the guarantor not later than the 90th day after the

date the guarantor received actual notice of the sale. The fair

market value shall be determined by the finder of fact after the

introduction by the parties of competent evidence of the value.

Competent evidence of value may include:

(1) expert opinion testimony;

(2) comparable sales;

(3) anticipated marketing time and holding costs;

(4) cost of sale; and

(5) the necessity and amount of any discount to be applied to

the future sales price or the cash flow generated by the property

to arrive at a fair market value as of the date of the

foreclosure sale.

(c) If the finder of fact determines that the fair market value

is greater than the sale price of the real property at the

foreclosure sale, the persons obligated on the indebtedness,

including guarantors, are entitled to an offset against the

deficiency in the amount by which the fair market value, less the

amount of any claim, indebtedness, or obligation of any kind that

is secured by a lien or encumbrance on the real property that was

not extinguished by the foreclosure, exceeds the sale price. If

no competent evidence of fair market value is introduced, the

sale price at the foreclosure sale shall be used to compute the

deficiency.

(d) Any money received by a lender from a private mortgage

guaranty insurer shall be credited to the account of the borrower

before the lender brings an action at law for any deficiency owed

by the borrower. However, the credit required by this subsection

does not apply to the exercise by a private mortgage guaranty

insurer of its subrogation rights against a borrower or other

person liable for any deficiency.

Added by Acts 1991, 72nd Leg., ch. 361, Sec. 1, eff. June 5,

1991.

Sec. 51.005. JUDICIAL OR NONJUDICIAL FORECLOSURE AFTER JUDGMENT

AGAINST GUARANTOR--DEFICIENCY. (a) This section applies if:

(1) the holder of a debt obtains a court judgment against a

guarantor of the debt;

(2) real property subject to a deed of trust or other contract

lien securing the guaranteed debt is sold at a foreclosure sale

under Section 51.002 or under a court judgment foreclosing the

lien and ordering the sale;

(3) the price at which the real property is sold is less than

the unpaid balance of the indebtedness secured by the real

property, resulting in a deficiency; and

(4) a motion or suit to determine the fair market value of the

real property as of the date of the foreclosure sale has not been

filed under Section 51.003 or 51.004.

(b) The guarantor may bring an action in the district court in

the county in which the real property is located for a

determination of the fair market value of the real property as of

the date of the foreclosure sale. The suit must be brought not

later than the 90th day after the date of the foreclosure sale or

the date the guarantor receives actual notice of the foreclosure

sale, whichever is later. The fair market value shall be

determined by the finder of fact after the introduction by the

parties of competent evidence of the value. Competent evidence of

value may include:

(1) expert opinion testimony;

(2) comparable sales;

(3) anticipated marketing time and holding costs;

(4) cost of sale; and

(5) the necessity and amount of any discount to be applied to

the future sales price or the cash flow generated by the property

to arrive at a fair market value as of the date of the

foreclosure sale.

(c) If the finder of fact determines that the fair market value

is greater than the sale price of the real property at the

foreclosure sale, the persons obligated on the indebtedness,

including guarantors, are entitled to an offset against the

deficiency in the amount by which the fair market value, less the

amount of any claim, indebtedness, or obligation of any kind that

is secured by a lien or encumbrance on the real property that was

not extinguished by the foreclosure, exceeds the sale price. If

no competent evidence of fair market value is introduced, the

sale price at the foreclosure sale shall be used to compute the

deficiency.

(d) Any money received by a lender from a private mortgage

guaranty insurer shall be credited to the account of the borrower

before the lender brings an action at law for any deficiency owed

by the borrower. However, the credit required by this subsection

does not apply to the exercise by a private mortgage guaranty

insurer of its subrogation rights against a borrower or other

person liable for any deficiency.

Added by Acts 1991, 72nd Leg., ch. 361, Sec. 1, eff. June 5,

1991.

Sec. 51.006. DEED-OF-TRUST FORECLOSURE AFTER DEED IN LIEU OF

FORECLOSURE. (a) This section applies to a holder of a debt

under a deed of trust who accepts from the debtor a deed

conveying real property subject to the deed of trust in

satisfaction of the debt.

(b) The holder of a debt may void a deed conveying real property

in satisfaction of the debt before the fourth anniversary of the

date the deed is executed and foreclosed under the original deed

of trust if:

(1) the debtor fails to disclose to the holder of the debt a

lien or other encumbrance on the property before executing the

deed conveying the property to the holder of the debt in

satisfaction of the debt; and

(2) the holder of the debt has no personal knowledge of the

undisclosed lien or encumbrance on the property.

(c) A third party may conclusively rely upon the affidavit of

the holder of a debt stating that the holder has voided the deed

as provided in this section.

(d) If the holder elects to void a deed in lieu of foreclosure

as provided in this section, the priority of its deed of trust

shall not be affected or impaired by the execution of the deed in

lieu of foreclosure.

(e) If a holder accepts a deed in lieu of foreclosure, the

holder may foreclose its deed of trust as provided in said deed

of trust without electing to void the deed. The priority of such

deed of trust shall not be affected or impaired by the deed in

lieu of foreclosure.

Added by Acts 1995, 74th Leg., ch. 1020, Sec. 1, eff. Aug. 28,

1995.

Sec. 51.007. TRUSTEE UNDER DEED OF TRUST, CONTRACT LIEN OR

SECURITY INSTRUMENT. (a) The trustee named in a suit or

proceeding may plead in the answer that the trustee is not a

necessary party by a verified denial stating the basis for the

trustee's reasonable belief that the trustee was named as a party

solely in the capacity as a trustee under a deed of trust,

contract lien, or security instrument.

(b) Within 30 days after the filing of the trustee's verified

denial, a verified response is due from all parties to the suit

or proceeding setting forth all matters, whether in law or fact,

that rebut the trustee's verified denial.

(c) If a party has no objection or fails to file a timely

verified response to the trustee's verified denial, the trustee

shall be dismissed from the suit or proceeding without prejudice.

(d) If a respondent files a timely verified response to the

trustee's verified denial, the matter shall be set for hearing.

The court shall dismiss the trustee from the suit or proceeding

without prejudice if the court determines that the trustee is not

a necessary party.

(e) A dismissal of the trustee pursuant to Subsections (c) and

(d) shall not prejudice a party's right to seek injunctive relief

to prevent the trustee from proceeding with a foreclosure sale.

(f) A trustee shall not be liable for any good faith error

resulting from reliance on any information in law or fact

provided by the mortgagor or mortgagee or their respective

attorney, agent, or representative or other third party.

Added by Acts 1999, 76th Leg., ch. 1304, Sec. 1, eff. Sept. 1,

1999.

Sec. 51.0074. DUTIES OF TRUSTEE. (a) One or more persons may be

authorized to exercise the power of sale under a security

instrument.

(b) A trustee may not be:

(1) assigned a duty under a security instrument other than to

exercise the power of sale in accordance with the terms of the

security instrument; or

(2) held to the obligations of a fiduciary of the mortgagor or

mortgagee.

Added by Acts 2007, 80th Leg., R.S., Ch.

903, Sec. 3, eff. June 15, 2007.

Sec. 51.0075. AUTHORITY OF TRUSTEE OR SUBSTITUTE TRUSTEE. (a)

A trustee or substitute trustee may set reasonable conditions for

conducting the public sale if the conditions are announced before

bidding is opened for the first sale of the day held by the

trustee or substitute trustee.

(b) A trustee or substitute trustee is not a debt collector.

(c) Notwithstanding any agreement to the contrary, a mortgagee

may appoint or may authorize a mortgage servicer to appoint a

substitute trustee or substitute trustees to succeed to all

title, powers, and duties of the original trustee. A mortgagee

or mortgage servicer may make an appointment or authorization

under this subsection by power of attorney, corporate resolution,

or other written instrument.

(d) A mortgage servicer may authorize an attorney to appoint a

substitute trustee or substitute trustees on behalf of a

mortgagee under Subsection (c).

(e) The name and a street address for a trustee or substitute

trustees shall be disclosed on the notice required by Section

51.002(b).

(f) The purchase price in a sale held by a trustee or substitute

trustee under this section is due and payable without delay on

acceptance of the bid or within such reasonable time as may be

agreed upon by the purchaser and the trustee or substitute

trustee if the purchaser makes such request for additional time

to deliver the purchase price. The trustee or substitute trustee

shall disburse the proceeds of the sale as provided by law.

Added by Acts 2003, 78th Leg., ch. 554, Sec. 1, eff. Jan. 1,

2004.

Amended by:

Acts 2005, 79th Leg., Ch.

1231, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

903, Sec. 4, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

323, Sec. 1, eff. September 1, 2009.

Sec. 51.008. CERTAIN LIENS ON REAL PROPERTY. (a) A lien on

real property created under this code or another law of this

state in favor of a governmental entity must be recorded as

provided by Chapters 11 and 12 in the real property records of

the county in which the property or a portion of the property is

located unless:

(1) the lien is imposed as a result of failure to pay:

(A) ad valorem taxes; or

(B) a penalty or interest owed in connection with those taxes;

or

(2) the law establishing the lien expressly states that

recording the lien is not required.

(b) Any notice of the lien required by law must contain a legal

description of the property.

(c) This section does not apply to:

(1) a lien created under Section 89.083, Natural Resources Code;

(2) a state tax lien under Chapter 113, Tax Code; or

(3) a lien established under Chapter 61 or 213, Labor Code.

Added by Acts 2001, 77th Leg., ch. 827, Sec. 1, eff. Sept. 1,

2001.

Sec. 51.009. FORECLOSED PROPERTY SOLD "AS IS". A purchaser at a

sale of real property under Section 51.002:

(1) acquires the foreclosed property "as is" without any

expressed or implied warranties, except as to warranties of

title, and at the purchaser's own risk; and

(2) is not a consumer.

Added by Acts 2003, 78th Leg., ch. 554, Sec. 1, eff. Jan. 1,

2004.

Sec. 51.015. SALE OF CERTAIN PROPERTY OWNED BY MEMBER OF THE

MILITARY. (a) In this section:

(1) "Active duty military service" means:

(A) service as a member of the armed forces of the United

States; and

(B) with respect to a member of the Texas National Guard or the

National Guard of another state or a member of a reserve

component of the armed forces of the United States, active duty

under an order of the president of the United States.

(2) "Dwelling" means a residential structure or manufactured

home that contains one to four family housing units.

(3) "Military servicemember" means:

(A) a member of the armed forces of the United States;

(B) a member of the Texas National Guard or the National Guard

of another state serving on active duty under an order of the

president of the United States; or

(C) a member of a reserve component of the armed forces of the

United States who is on active duty under an order of the

president of the United States.

(4) "Person" has the meaning assigned by Section 311.005,

Government Code.

(b) This section applies only to an obligation:

(1) that is secured by a mortgage, deed of trust, or other

contract lien on real property or personal property that is a

dwelling owned by a military servicemember;

(2) that originates before the date on which the servicemember's

active duty military service commences; and

(3) for which the servicemember is still obligated.

(c) In an action filed during a military servicemember's period

of active duty military service or during the nine months after

the date on which that service period concludes to foreclose a

lien or otherwise enforce an obligation described by Subsection

(b), the court may after a hearing and on the court's own motion,

and shall on the application by a servicemember whose ability to

comply with the obligations of the contract secured by the lien

is materially affected by the servicemember's military service:

(1) stay the proceedings for a period of time as justice and

equity require; or

(2) adjust the obligations of the contract secured by the lien

to preserve the interests of all parties.

(d) A sale, foreclosure, or seizure of property under a

mortgage, deed of trust, or other contract lien described by

Subsection (b) may not be conducted during the military

servicemember's period of active duty military service or during

the nine months after the date on which that service period

concludes unless the sale, foreclosure, or seizure is conducted

under:

(1) a court order issued before the sale, foreclosure, or

seizure; or

(2) an agreement that complies with Subsection (e).

(e) A military servicemember may waive the servicemember's

rights under this section only as provided by this subsection.

The waiver must be:

(1) in writing in at least 12-point type;

(2) executed as an instrument separate from the obligation to

which the waiver applies; and

(3) made under a written agreement:

(A) executed during or after the servicemember's period of

active duty military service; and

(B) specifying the legal instrument to which the waiver applies

and, if the servicemember is not a party to the instrument, the

servicemember concerned.

(f) A person commits an offense if the person knowingly makes or

causes to be made a sale, foreclosure, or seizure of property

that is prohibited by Subsection (d). An offense under this

subsection is a Class A misdemeanor.

(g) On application to a court, a dependent of a military

servicemember is entitled to the protections of this section if

the dependent's ability to comply with an obligation that is

secured by a mortgage, deed of trust, or other contract lien on

real property or personal property that is a dwelling is

materially affected by the servicemember's military service.

(h) A court that issues a stay or takes any other action under

this section regarding the enforcement of an obligation that is

subject to this section may grant a similar stay or take similar

action with respect to a surety, guarantor, endorser,

accommodation maker, comaker, or other person who is or may be

primarily or secondarily subject to the obligation.

(i) If a judgment or decree is vacated or set aside wholly or

partly under this section, the court may also set aside or

vacate, as applicable, the judgment or decree with respect to a

surety, guarantor, endorser, accommodation maker, comaker, or

other person who is or may be primarily or secondarily subject to

the obligation that is subject to the judgment or decree.

(j) This section does not prevent a waiver in writing by a

surety, guarantor, endorser, accommodation maker, comaker, or

other person, whether primarily or secondarily liable on an

obligation, of the protections provided under Subsections (h) and

(i). A waiver described by this subsection is effective only if

it is executed as an instrument separate from the obligation with

respect to which it applies. If a waiver under this subsection

is executed by an individual who after the execution of the

waiver enters active duty military service, or by a dependent of

an individual who after the execution of the waiver enters active

duty military service, the waiver is not valid after the

beginning of the period of the active duty military service

unless the waiver was executed by the individual or dependent

during the applicable period described by 50 U.S.C. App. Section

516, as that section existed on January 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

992, Sec. 1, eff. June 19, 2009.



CHAPTER 52. JUDGMENT LIEN

PROPERTY CODE

TITLE 5. EXEMPT PROPERTY AND LIENS

SUBTITLE B. LIENS

CHAPTER 52. JUDGMENT LIEN

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 52.001. ESTABLISHMENT OF LIEN. Except as provided by

Section 52.0011 or 52.0012, a first or subsequent abstract of

judgment, when it is recorded and indexed in accordance with this

chapter, if the judgment is not then dormant, constitutes a lien

on and attaches to any real property of the defendant, other than

real property exempt from seizure or forced sale under Chapter

41, the Texas Constitution, or any other law, that is located in

the county in which the abstract is recorded and indexed,

including real property acquired after such recording and

indexing.

Acts 1983, 68th Leg., p. 3526, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1178, Sec. 2, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 48, Sec. 6, eff. Sept.

1, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

374, Sec. 1, eff. September 1, 2007.

Sec. 52.0011. ESTABLISHMENT OF LIEN PENDING APPEAL OF JUDGMENT.

(a) A first or subsequent abstract of a judgment rendered by a

court against a defendant, when it is recorded and indexed under

this chapter, does not constitute a lien on the real property of

the defendant if:

(1) the defendant has posted security as provided by law or is

excused by law from posting security; and

(2) the court finds that the creation of the lien would not

substantially increase the degree to which a judgment creditor's

recovery under the judgment would be secured when balanced

against the costs to the defendant after the exhaustion of all

appellate remedies. A certified copy of the finding of the court

must be recorded in the real property records in each county in

which the abstract of judgment or a certified copy of the

judgment is filed in the abstract of judgment records.

(b) The court may withdraw its finding under Subsection (a)(2)

at any time the court determines, from evidence presented to it,

that the finding should be withdrawn. The lien exists on

withdrawal of the finding and on the filing of a certified copy

of the withdrawal of the finding of the court in the real

property records in each county in which the abstract of judgment

or a certified copy of the judgment is filed in the abstract of

judgment records.

Added by Acts 1989, 71st Leg., ch. 1178, Sec. 3, eff. Sept. 1,

1989.

Sec. 52.0012. RELEASE OF RECORD OF LIEN ON HOMESTEAD PROPERTY.

(a) In this section:

(1) "Homestead" has the meaning assigned by Section 41.002.

(2) "Judgment debtor" and "judgment creditor" have the meanings

assigned by Section 31.008(h), Civil Practice and Remedies Code.

(b) A judgment debtor may, at any time, file an affidavit in the

real property records of the county in which the judgment

debtor's homestead is located that substantially complies with

Subsection (f).

(c) Subject to Subsection (d) and except as provided by

Subsection (e), an affidavit filed under Subsection (b) serves as

a release of record of a judgment lien established under this

chapter.

(d) A bona fide purchaser or a mortgagee for value or a

successor or assign of a bona fide purchaser or mortgagee for

value may rely conclusively on an affidavit filed under

Subsection (b) if included with the affidavit is evidence that:

(1) the judgment debtor sent a letter and a copy of the

affidavit, without attachments and before execution of the

affidavit, notifying the judgment creditor of the affidavit and

the judgment debtor's intent to file the affidavit; and

(2) the letter and the affidavit were sent by registered or

certified mail, return receipt requested, 30 or more days before

the affidavit was filed to:

(A) the judgment creditor's last known address;

(B) the address appearing in the judgment creditor's pleadings

in the action in which the judgment was rendered or another court

record, if that address is different from the judgment creditor's

last known address;

(C) the address of the judgment creditor's last known attorney

as shown in those pleadings or another court record; and

(D) the address of the judgment creditor's last known attorney

as shown in the records of the State Bar of Texas, if that

address is different from the address of the attorney as shown in

those pleadings or another court record.

(e) An affidavit filed under Subsection (b) does not serve as

release of record of a judgment lien established under this

chapter with respect to a purchaser or mortgagee of real property

that acquires the purchaser's or mortgagee's interest from the

judgment debtor after the judgment creditor files a contradicting

affidavit in the real property records of the county in which the

real property is located asserting that:

(1) the affidavit filed by the judgment debtor under Subsection

(b) is untrue; or

(2) another reason exists as to why the judgment lien attaches

to the judgment debtor's property.

(f) An affidavit filed under Subsection (b) must be in

substantially the following form:

HOMESTEAD AFFIDAVIT AS RELEASE OF JUDGMENT LIEN

Before me, the undersigned authority, on this day personally

appeared __________ ("Affiant(s)") (insert name of one or more

affiants) who, being first duly sworn, upon oath states:

(1) My/our name is/are __________ (insert name of Affiant(s)).

I/we own the following described land ("Land"):

(describe the property claimed as homestead)

(2) This affidavit is made for the purpose of effecting a

release of that judgment lien recorded in __________ (refer to

recording information of judgment lien) ("Judgment Lien") as to

the Land.

(3) The Land includes as its purpose use for a home for

Affiant(s) and is the homestead of Affiant(s), as homestead is

defined in Section 41.002, Property Code. The Land does not

exceed:

(A) 10 acres of land, if used for the purposes of an urban home

or as both an urban home and a place to exercise a calling or

business; or

(B) 200 acres for a family or 100 acres for a single, adult

person not otherwise entitled to a homestead, if used for the

purposes of a rural home.

(4) Attached to this affidavit is evidence that:

(A) Affiant(s) sent a letter and a copy of this affidavit,

without attachments and before execution of the affidavit,

notifying the judgment creditor in the Judgment Lien of this

affidavit and the Affiant(s)' intent to file for record this

affidavit; and

(B) the letter and this affidavit were sent by registered or

certified mail, return receipt requested, 30 or more days before

this affidavit was filed to:

(i) the judgment creditor's last known address;

(ii) the address appearing in the judgment creditor's pleadings

in the action in which the judgment was rendered or another court

record, if that address is different from the judgment creditor's

last known address;

(iii) the address of the judgment creditor's last known attorney

as shown in those pleadings or another court record; and

(iv) the address of the judgment creditor's last known attorney

as shown in the records of the State Bar of Texas, if that

address is different from the address of the attorney as shown in

those pleadings or another court record.

(5) This affidavit serves as a release of the Judgment Lien as

to the Land in accordance with Section 52.0012, Property Code.

Signed on this _____ day of __________, _____.

____________________

____________________

(Signature of Affiant(s))

State of __________

County of __________

SWORN TO AND SUBSCRIBED before me on the _________ day of

__________, 20___.

My commission expires:

______________________

_______________________________

Notary Public, State of Texas

Notary's printed name:

________________________________

Added by Acts 2007, 80th Leg., R.S., Ch.

374, Sec. 2, eff. September 1, 2007.

Sec. 52.002. ISSUANCE OF ABSTRACT. (a) On application of a

person in whose favor a judgment is rendered or on application of

that person's agent, attorney, or assignee, the judge or justice

of the peace who rendered the judgment or the clerk of the court

in which the judgment is rendered shall prepare, certify, and

deliver to the applicant an abstract of the judgment. The

applicant for the abstract must pay the fee authorized by law for

providing the abstract.

(b) The attorney of a person in whose favor a judgment is

rendered in a small claims court or a justice court or a person

in whose favor a judgment is rendered in a court other than a

small claims court or a justice court or that person's agent,

attorney, or assignee may prepare the abstract of judgment. An

abstract of judgment prepared under this subsection must be

verified by the person preparing the abstract.

Acts 1983, 68th Leg., p. 3527, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1987, 70th Leg., ch. 663, Sec. 2, eff.

Sept. 1, 1987; Acts 1999, 76th Leg., ch. 176, Sec. 1, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 668, Sec. 2, eff. Sept. 1,

2001.

Sec. 52.003. CONTENTS OF ABSTRACT. (a) An abstract of a

judgment must show:

(1) the names of the plaintiff and defendant;

(2) the birthdate of the defendant, if available to the clerk or

justice;

(3) the last three numbers of the driver's license of the

defendant, if available;

(4) the last three numbers of the social security number of the

defendant, if available;

(5) the number of the suit in which the judgment was rendered;

(6) the defendant's address, or if the address is not shown in

the suit, the nature of citation and the date and place of

service of citation;

(7) the date on which the judgment was rendered;

(8) the amount for which the judgment was rendered and the

balance due;

(9) the amount of the balance due, if any, for child support

arrearage; and

(10) the rate of interest specified in the judgment.

(b) An abstract of a judgment may show a mailing address for

each plaintiff or judgment creditor.

Acts 1983, 68th Leg., p. 3527, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 15, Sec.

4.08, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 134, Sec. 2,

eff. May 12, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

143, Sec. 2, eff. September 1, 2007.

Sec. 52.004. RECORDING AND INDEXING OF ABSTRACT. (a) The

county clerk shall immediately record in the county real property

records each properly authenticated abstract of judgment that is

presented for recording. The clerk shall note in the records the

date and hour an abstract of judgment is received.

(b) At the same time an abstract is recorded, the county clerk

shall enter the abstract on the alphabetical index to the real

property records, showing:

(1) the name of each plaintiff in the judgment;

(2) the name of each defendant in the judgment; and

(3) the volume and page or instrument number in the records in

which the abstract is recorded.

Acts 1983, 68th Leg., p. 3527, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 2001, 77th Leg., ch. 668, Sec. 2, eff.

Sept. 1, 2001.

Sec. 52.0041. ADDRESS REQUIREMENT FOR RECORDING ABSTRACT. (a)

A judgment abstracted after September 1, 1993, may not be

recorded unless:

(1) a mailing address for each plaintiff or judgment creditor

appears on the abstract of judgment; or

(2) a penalty filing fee equal to the greater of $25 or twice

the statutory recording fee for the abstract is paid.

(b) The validity of an abstracted judgment as between the

parties is not affected by a failure to include an address for

each plaintiff or judgment creditor in the abstracted judgment.

(c) Payment of a filing fee and acceptance of the abstract of

judgment by a county clerk for recording creates a conclusive

presumption that the requirements of this section have been met.

Added by Acts 1993, 73rd Leg., ch. 134, Sec. 1, eff. May 12,

1993.

Sec. 52.005. SATISFACTION OF JUDGMENT. Satisfaction of a

judgment in whole or in part may be shown by recordation of:

(1) a return on an execution issued on the judgment, or a copy

of the return, certified by the officer making the return and

showing:

(A) the names of the parties to the judgment;

(B) the number and style of the suit;

(C) the court in which the judgment was rendered;

(D) the date and amount of the judgment; and

(E) the dates of issuance and return of the execution; or

(2) a receipt, acknowledgement, or release that is signed by the

party entitled to receive payment of the judgment or by that

person's agent or attorney of record and that is acknowledged or

proven for record in the manner required for deeds.

Acts 1983, 68th Leg., p. 3528, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 2001, 77th Leg., ch. 668, Sec. 2, eff.

Sept. 1, 2001.

Sec. 52.006. DURATION OF LIEN. (a) Except as provided by

Subsection (b), a judgment lien continues for 10 years following

the date of recording and indexing the abstract, except that if

the judgment becomes dormant during that period the lien ceases

to exist.

(b) Notwithstanding Section 34.001, Civil Practice and Remedies

Code, a judgment in favor of the state or a state agency, as that

term is defined by Section 403.055, Government Code, does not

become dormant. A properly filed abstract of the judgment

continues to constitute a lien under Section 52.001 until the

earlier of the 20th anniversary of the date the abstract is

recorded and indexed or the date the judgment is satisfied or the

lien is released. The judgment lien may be renewed for one

additional 20-year period by filing, before the expiration of the

initial 20-year period, a renewed abstract of judgment in the

same manner as the original abstract of judgment is filed. The

renewed judgment lien relates back to the date the original

abstract of judgment was filed.

Acts 1983, 68th Leg., p. 3528, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

11, Sec. 1, eff. April 23, 2007.

Sec. 52.007. FEDERAL COURT JUDGMENT. An abstract of a judgment

rendered in this state by a federal court may be recorded and

indexed under this chapter on the certificate of the clerk of the

court.

Acts 1983, 68th Leg., p. 3528, ch. 576, Sec. 1, eff. Jan. 1,

1984.

SUBCHAPTER B. CANCELLATION OF JUDGMENTS AND JUDGMENT LIENS

AGAINST BANKRUPTS--ABSTRACT RECORDED BEFORE SEPTEMBER 1, 1993

Sec. 52.021. DISCHARGE AND CANCELLATION. (a) In accordance

with this subchapter, a judgment and judgment lien may be

discharged and canceled if the person against whom the judgment

was rendered is discharged from his debts under federal

bankruptcy law.

(b) This subchapter applies to judgments against persons whose

debts are discharged in bankruptcy and for which the abstracts of

judgment are recorded before September 1, 1993, as provided by

Subchapter A, regardless of the fact that the discharge in

bankruptcy occurred before this law took effect.

Acts 1983, 68th Leg., p. 3529, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1993, 73rd Leg., ch. 313, Sec. 2, eff.

Sept. 1, 1993.

Sec. 52.022. APPLICATION FOR COURT ORDER. (a) The person who

has been discharged from his debts, that person's receiver or

trustee, or any other interested person may apply, on proof of

the discharge, to the court in which the judgment was rendered

for an order discharging and canceling the judgment and judgment

lien.

(b) A person may not apply for the order before a year has

elapsed since the bankruptcy discharge.

Acts 1983, 68th Leg., p. 3529, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 52.023. NOTICE OF APPLICATION. (a) Notice of the

application for the order and copies of the papers on which

application is made must be served on the judgment creditor or

his attorney of record in the action in which the judgment was

rendered.

(b) If the residence or place of business of the judgment

creditor or his attorney is known, notice must be served in the

manner prescribed for service of notice in an action.

(c) As an alternative to service under Subsection (b), the court

may order that notice of the application be published in a

newspaper designated in the order once a week for not more than

three consecutive weeks if the applicant proves by affidavit

that:

(1) the address of neither the judgment creditor nor his

attorney is known and the address of neither can be ascertained

by due diligence; or

(2) the judgment creditor is not a resident of this state and

his attorney is dead, removed from the state, or unknown.

Acts 1983, 68th Leg., p. 3529, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 52.024. COURT ORDER. (a) The court shall conduct a

hearing on the application and shall enter an order of discharge

and cancellation of the judgment and any abstracts of the

judgment if the debtor or bankrupt has been discharged in

bankruptcy from the payment of the obligation or debt represented

by the judgment.

(b) In each county in which the court's order is recorded in the

judgment lien records, the order constitutes a release,

discharge, and cancellation of the judgment and of any

unsatisfied judgment lien represented by an abstract that is of

record in the county on the date of the order or is recorded in

the county on or after the date of the order.

Acts 1983, 68th Leg., p. 3530, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 52.025. EFFECT ON LIEN OF DISCHARGE OF DEBT IN BANKRUPTCY.

(a) A judgment lien is not affected by the order of discharge

and cancellation and may be enforced, if the lien is against real

property owned by the bankrupt or debtor before the debtor was

adjudged bankrupt or a petition for debtor relief was filed under

federal bankruptcy law, and:

(1) the debt or obligation evidenced by the judgment is not

discharged in bankruptcy; or

(2) the property is nonexempt and is abandoned during the course

of the proceeding.

(b) Except as provided by Subsection (a), the judgment is of no

force or validity and may not be a lien on real property acquired

by the bankrupt or debtor after the discharge in bankruptcy.

Acts 1983, 68th Leg., p. 3530, ch. 576, Sec. 1, eff. Jan. 1,

1984.

SUBCHAPTER C. CANCELLATION OF JUDGMENTS AND JUDGMENT LIENS

AGAINST DEBTORS--ABSTRACT RECORDED ON OR AFTER SEPTEMBER 1, 1993

Sec. 52.041. APPLICATION OF SUBCHAPTER. This subchapter applies

to a judgment and judgment lien for which an abstract of judgment

or judgment lien is recorded on or after September 1, 1993.

Added by Acts 1993, 73rd Leg., ch. 313, Sec. 3, eff. Sept. 1,

1993.

Sec. 52.042. DISCHARGE AND CANCELLATION. (a) A judgment is

discharged and any abstract of judgment or judgment lien is

canceled and released without further action in any court and may

not be enforced if:

(1) the lien is against real property owned by the debtor before

a petition for debtor relief was filed under federal bankruptcy

law; and

(2) the debt or obligation evidenced by the judgment is

discharged in the bankruptcy.

(b) A judgment evidencing a debt or obligation discharged in

bankruptcy does not have force or validity and may not be a lien

on real property acquired by the debtor after the petition for

debtor relief was filed.

Added by Acts 1993, 73rd Leg., ch. 313, Sec. 3, eff. Sept. 1,

1993.

Sec. 52.043. EXCEPTIONS TO DISCHARGE AND CANCELLATION. A

judgment lien is not affected by this subchapter and may be

enforced if the lien is against real property owned by the debtor

before a petition for debtor relief was filed under federal

bankruptcy law and:

(1) the debt or obligation evidenced by the judgment is not

discharged in bankruptcy; or

(2) the property is not exempted in the bankruptcy and is

abandoned during the bankruptcy.

Added by Acts 1993, 73rd Leg., ch. 313, Sec. 3, eff. Sept. 1,

1993.



CHAPTER 53. MECHANIC'S, CONTRACTOR'S, OR MATERIALMAN'S LIEN

PROPERTY CODE

TITLE 5. EXEMPT PROPERTY AND LIENS

SUBTITLE B. LIENS

CHAPTER 53. MECHANIC'S, CONTRACTOR'S, OR MATERIALMAN'S LIEN

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 53.001. DEFINITIONS. In this chapter:

(1) "Contract price" means the cost to the owner for any part of

construction or repair performed under an original contract.

(2) "Improvement" includes:

(A) abutting sidewalks and streets and utilities in or on those

sidewalks and streets;

(B) clearing, grubbing, draining, or fencing of land;

(C) wells, cisterns, tanks, reservoirs, or artificial lakes or

pools made for supplying or storing water;

(D) pumps, siphons, and windmills or other machinery or

apparatuses used for raising water for stock, domestic use, or

irrigation; and

(E) planting orchard trees, grubbing out orchards and replacing

trees, and pruning of orchard trees.

(3) "Labor" means labor used in the direct prosecution of the

work.

(4) "Material" means all or part of:

(A) the material, machinery, fixtures, or tools incorporated

into the work, consumed in the direct prosecution of the work, or

ordered and delivered for incorporation or consumption;

(B) rent at a reasonable rate and actual running repairs at a

reasonable cost for construction equipment used or reasonably

required and delivered for use in the direct prosecution of the

work at the site of the construction or repair; or

(C) power, water, fuel, and lubricants consumed or ordered and

delivered for consumption in the direct prosecution of the work.

(5) "Mechanic's lien" means the lien provided by this chapter.

(6) "Original contract" means an agreement to which an owner is

a party either directly or by implication of law.

(7) "Original contractor" means a person contracting with an

owner either directly or through the owner's agent.

(8) "Residence" means a single-family house, duplex, triplex, or

quadruplex or a unit in a multiunit structure used for

residential purposes that is:

(A) owned by one or more adult persons; and

(B) used or intended to be used as a dwelling by one of the

owners.

(9) "Residential construction contract" means a contract between

an owner and a contractor in which the contractor agrees to

construct or repair the owner's residence, including improvements

appurtenant to the residence.

(10) "Residential construction project" means a project for the

construction or repair of a new or existing residence, including

improvements appurtenant to the residence, as provided by a

residential construction contract.

(11) "Retainage" means an amount representing part of a contract

payment that is not required to be paid to the claimant within

the month following the month in which labor is performed,

material is furnished, or specially fabricated material is

delivered. The term does not include retainage under Subchapter

E.

(12) "Specially fabricated material" means material fabricated

for use as a component of the construction or repair so as to be

reasonably unsuitable for use elsewhere.

(13) "Subcontractor" means a person who has furnished labor or

materials to fulfill an obligation to an original contractor or

to a subcontractor to perform all or part of the work required by

an original contract.

(14) "Work" means any part of construction or repair performed

under an original contract.

(15) "Completion" of an original contract means the actual

completion of the work, including any extras or change orders

reasonably required or contemplated under the original contract,

other than warranty work or replacement or repair of the work

performed under the contract.

Acts 1983, 68th Leg., p. 3533, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1997, 75th Leg., ch. 526, Sec. 2, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 889, Sec. 1, eff. Sept.

1, 1999.

Sec. 53.002. MORE THAN ONE ORIGINAL CONTRACTOR. On any work

there may be more than one original contractor for purposes of

this chapter.

Acts 1983, 68th Leg., p. 3535, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 53.003. NOTICES. (a) This section applies to notices

required by Subchapters B through G and K.

(b) Any notice or other written communication may be delivered

in person to the party entitled to the notice or to that party's

agent, regardless of the manner prescribed by law.

(c) If notice is sent by registered or certified mail, deposit

or mailing of the notice in the United States mail in the form

required constitutes compliance with the notice requirement. This

subsection does not apply if the law requires receipt of the

notice by the person to whom it is directed.

(d) If a written notice is received by the person entitled to

receive it, the method by which the notice was delivered is

immaterial.

Acts 1983, 68th Leg., p. 3535, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1997, 75th Leg., ch. 526, Sec. 3, eff.

Sept. 1, 1997.

SUBCHAPTER B. PERSONS ENTITLED TO LIEN; SUBJECT PROPERTY

Sec. 53.021. PERSONS ENTITLED TO LIEN. (a) A person has a lien

if:

(1) the person labors, specially fabricates material, or

furnishes labor or materials for construction or repair in this

state of:

(A) a house, building, or improvement;

(B) a levee or embankment to be erected for the reclamation of

overflow land along a river or creek; or

(C) a railroad; and

(2) the person labors, specially fabricates the material, or

furnishes the labor or materials under or by virtue of a contract

with the owner or the owner's agent, trustee, receiver,

contractor, or subcontractor.

(b) A person who specially fabricates material has a lien even

if the material is not delivered.

(c) An architect, engineer, or surveyor who prepares a plan or

plat under or by virtue of a written contract with the owner or

the owner's agent, trustee, or receiver in connection with the

actual or proposed design, construction, or repair of

improvements on real property or the location of the boundaries

of real property has a lien on the property.

(d) A person who provides labor, plant material, or other

supplies for the installation of landscaping for a house,

building, or improvement, including the construction of a

retention pond, retaining wall, berm, irrigation system,

fountain, or other similar installation, under or by virtue of a

written contract with the owner or the owner's agent, trustee, or

receiver has a lien on the property.

(e) A person who performs labor as part of, or who furnishes

labor or materials for, the demolition of a structure on real

property under or by virtue of a written contract with the owner

of the property or the owner's agent, trustee, receiver,

contractor, or subcontractor has a lien on the property.

Acts 1983, 68th Leg., p. 3535, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 395, Sec. 1, eff.

Sept. 1, 1989; Acts 1989, 71st Leg., ch. 1138, Sec. 1, eff. Sept.

1, 1989; Acts 1991, 72nd Leg., ch. 16, Sec. 16.01, eff. Aug. 26,

1991; Acts 1995, 74th Leg., ch. 851, Sec. 1, 6, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 896, Sec. 1, eff. Sept. 1, 1999;

Acts 2003, 78th Leg., ch. 410, Sec. 1, eff. Sept. 1, 2003.

Sec. 53.022. PROPERTY TO WHICH LIEN EXTENDS. (a) The lien

extends to the house, building, fixtures, or improvements, the

land reclaimed from overflow, or the railroad and all of its

properties, and to each lot of land necessarily connected or

reclaimed.

(b) The lien does not extend to abutting sidewalks, streets, and

utilities that are public property.

(c) A lien against land in a city, town, or village extends to

each lot on which the house, building, or improvement is situated

or on which the labor was performed.

(d) A lien against land not in a city, town, or village extends

to not more than 50 acres on which the house, building, or

improvement is situated or on which the labor was performed.

Acts 1983, 68th Leg., p. 3536, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 53.023. PAYMENT SECURED BY LIEN. The lien secures payment

for:

(1) the labor done or material furnished for the construction or

repair;

(2) the specially fabricated material, even if the material has

not been delivered or incorporated into the construction or

repair, less its fair salvage value; or

(3) the preparation of a plan or plat by an architect, engineer,

or surveyor in accordance with Section 53.021(c).

Acts 1983, 68th Leg., p. 3536, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1995, 74th Leg., ch. 851, Sec. 2, eff.

Sept. 1, 1995.

Sec. 53.024. LIMITATION ON SUBCONTRACTOR'S LIEN. The amount of

a lien claimed by a subcontractor may not exceed:

(1) an amount equal to the proportion of the total subcontract

price that the sum of the labor performed, materials furnished,

materials specially fabricated, reasonable overhead costs

incurred, and proportionate profit margin bears to the total

subcontract price; minus

(2) the sum of previous payments received by the claimant on the

subcontract.

Acts 1983, 68th Leg., p. 3536, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 53.025. LIMITATION ON ORDINARY RETAINAGE LIEN. A lien for

retainage is valid only for the amount specified to be retained

in the contract, including any amendments to the contract,

between the claimant and the original contractor or between the

claimant and a subcontractor.

Acts 1983, 68th Leg., p. 3537, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 2, eff.

Sept. 1, 1989.

Sec. 53.026. SHAM CONTRACT. (a) A person who labors, specially

fabricates materials, or furnishes labor or materials under a

direct contractual relationship with another person is considered

to be in direct contractual relationship with the owner and has a

lien as an original contractor, if:

(1) the owner contracted with the other person for the

construction or repair of a house, building, or improvements and

the owner can effectively control that person through ownership

of voting stock, interlocking directorships, or otherwise;

(2) the owner contracted with the other person for the

construction or repair of a house, building, or improvements and

that other person can effectively control the owner through

ownership of voting stock, interlocking directorships, or

otherwise; or

(3) the owner contracted with the other person for the

construction or repair of a house, building, or improvements and

the contract was made without good faith intention of the parties

that the other person was to perform the contract.

(b) In this section, "owner" does not include a person who has

or claims a security interest only.

Acts 1983, 68th Leg., p. 3537, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 3, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 526, Sec. 4, eff. Sept.

1, 1997.

SUBCHAPTER C. PROCEDURE FOR PERFECTING LIEN

Sec. 53.051. NECESSARY PROCEDURES. To perfect the lien, a

person must comply with this subchapter.

Acts 1983, 68th Leg., p. 3538, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 53.052. FILING OF AFFIDAVIT. (a) Except as provided by

Subsection (b), the person claiming the lien must file an

affidavit with the county clerk of the county in which the

property is located or into which the railroad extends not later

than the 15th day of the fourth calendar month after the day on

which the indebtedness accrues.

(b) A person claiming a lien arising from a residential

construction project must file an affidavit with the county clerk

of the county in which the property is located not later than the

15th day of the third calendar month after the day on which the

indebtedness accrues.

(c) The county clerk shall record the affidavit in records kept

for that purpose and shall index and cross-index the affidavit in

the names of the claimant, the original contractor, and the

owner. Failure of the county clerk to properly record or index a

filed affidavit does not invalidate the lien.

Acts 1983, 68th Leg., p. 3538, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 4, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 526, Sec. 5, eff. Sept.

1, 1997.

Sec. 53.053. ACCRUAL OF INDEBTEDNESS. (a) For purposes of

Section 53.052, indebtedness accrues on a contract under which a

plan or plat is prepared, labor was performed, materials

furnished, or specially fabricated materials are to be furnished

in accordance with this section.

(b) Indebtedness to an original contractor accrues:

(1) on the last day of the month in which a written declaration

by the original contractor or the owner is received by the other

party to the original contract stating that the original contract

has been terminated; or

(2) on the last day of the month in which the original contract

has been completed, finally settled, or abandoned.

(c) Indebtedness to a subcontractor, or to any person not

covered by Subsection (b) or (d), who has furnished labor or

material to an original contractor or to another subcontractor

accrues on the last day of the last month in which the labor was

performed or the material furnished.

(d) Indebtedness for specially fabricated material accrues:

(1) on the last day of the last month in which materials were

delivered;

(2) on the last day of the last month in which delivery of the

last of the material would normally have been required at the job

site; or

(3) on the last day of the month of any material breach or

termination of the original contract by the owner or contractor

or of the subcontract under which the specially fabricated

material was furnished.

(e) A claim for retainage accrues on the last day of the month

in which all work called for by the contract between the owner

and the original contractor has been completed, finally settled,

or abandoned.

Acts 1983, 68th Leg., p. 3539, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 5, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 851, Sec. 3, eff. Sept.

1, 1995.

Sec. 53.054. CONTENTS OF AFFIDAVIT. (a) The affidavit must be

signed by the person claiming the lien or by another person on

the claimant's behalf and must contain substantially:

(1) a sworn statement of the amount of the claim;

(2) the name and last known address of the owner or reputed

owner;

(3) a general statement of the kind of work done and materials

furnished by the claimant and, for a claimant other than an

original contractor, a statement of each month in which the work

was done and materials furnished for which payment is requested;

(4) the name and last known address of the person by whom the

claimant was employed or to whom the claimant furnished the

materials or labor;

(5) the name and last known address of the original contractor;

(6) a description, legally sufficient for identification, of the

property sought to be charged with the lien;

(7) the claimant's name, mailing address, and, if different,

physical address; and

(8) for a claimant other than an original contractor, a

statement identifying the date each notice of the claim was sent

to the owner and the method by which the notice was sent.

(b) The claimant may attach to the affidavit a copy of any

applicable written agreement or contract and a copy of each

notice sent to the owner.

(c) The affidavit is not required to set forth individual items

of work done or material furnished or specially fabricated. The

affidavit may use any abbreviations or symbols customary in the

trade.

Acts 1983, 68th Leg., p. 3540, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 6, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 526, Sec. 6, eff. Sept.

1, 1997.

Sec. 53.055. NOTICE OF FILED AFFIDAVIT. (a) A person who files

an affidavit must send a copy of the affidavit by registered or

certified mail to the owner or reputed owner at the owner's last

known business or residence address not later than the fifth day

after the date the affidavit is filed with the county clerk.

(b) If the person is not an original contractor, the person must

also send a copy of the affidavit to the original contractor at

the original contractor's last known business or residence

address within the same period.

Acts 1983, 68th Leg., p. 3540, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 7, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 48, Sec. 7, eff. Sept.

1, 1993; Acts 1997, 75th Leg., ch. 526, Sec. 7, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 889, Sec. 2, eff. Sept. 1, 1999.

Sec. 53.056. DERIVATIVE CLAIMANT: NOTICE TO OWNER OR ORIGINAL

CONTRACTOR. (a) Except as provided by Subchapter K, a claimant

other than an original contractor must give the notice prescribed

by this section for the lien to be valid.

(b) If the lien claim arises from a debt incurred by a

subcontractor, the claimant must give to the original contractor

written notice of the unpaid balance. The claimant must give the

notice not later than the 15th day of the second month following

each month in which all or part of the claimant's labor was

performed or material delivered. The claimant must give the same

notice to the owner or reputed owner and the original contractor

not later than the 15th day of the third month following each

month in which all or part of the claimant's labor was performed

or material or specially fabricated material was delivered.

(c) If the lien claim arises from a debt incurred by the

original contractor, the claimant must give notice to the owner

or reputed owner, with a copy to the original contractor, in

accordance with Subsection (b).

(d) To authorize the owner to withhold funds under Subchapter D,

the notice to the owner must state that if the claim remains

unpaid, the owner may be personally liable and the owner's

property may be subjected to a lien unless:

(1) the owner withholds payments from the contractor for payment

of the claim; or

(2) the claim is otherwise paid or settled.

(e) The notice must be sent by registered or certified mail and

must be addressed to the owner or reputed owner or the original

contractor, as applicable, at his last known business or

residence address.

(f) A copy of the statement or billing in the usual and

customary form is sufficient as notice under this section.

Acts 1983, 68th Leg., p. 3540, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 8, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 526, Sec. 8, eff. Sept.

1, 1997.

Sec. 53.057. DERIVATIVE CLAIMANT: NOTICE FOR CONTRACTUAL

RETAINAGE CLAIM. (a) A claimant may give notice under this

section instead of or in addition to notice under Section 53.056

or 53.252 if the claimant is to labor, furnish labor or

materials, or specially fabricate materials under an agreement

with an original contractor or a subcontractor providing for

retainage.

(b) The claimant must give the owner or reputed owner notice of

the retainage agreement not later than the 15th day of the second

month following the delivery of materials or the performance of

labor by the claimant that first occurs after the claimant has

agreed to the contractual retainage. If the agreement is with a

subcontractor, the claimant must also give notice within that

time to the original contractor.

(c) The notice must contain:

(1) the sum to be retained;

(2) the due date or dates, if known; and

(3) a general indication of the nature of the agreement.

(d) The notice must be sent by registered or certified mail to

the last known business or residence address of the owner or

reputed owner or the original contractor, as applicable.

(e) If a claimant gives notice under this section and Section

53.055 or, if the claim relates to a residential construction

project, under this section and Section 53.252, the claimant is

not required to give any other notice as to the retainage.

Acts 1983, 68th Leg., p. 3541, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 9, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 526, Sec. 9, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 889, Sec. 3, eff. Sept. 1,

1999.

Sec. 53.058. DERIVATIVE CLAIMANT: NOTICE FOR SPECIALLY

FABRICATED ITEMS. (a) Except as provided by Subchapter K, a

claimant who specially fabricates material must give notice under

this section for the lien to be valid.

(b) The claimant must give the owner or reputed owner notice not

later than the 15th day of the second month after the month in

which the claimant receives and accepts the order for the

material. If the indebtedness is incurred by a person other than

the original contractor, the claimant must also give notice

within that time to the original contractor.

(c) The notice must contain:

(1) a statement that the order has been received and accepted;

and

(2) the price of the order.

(d) The notice must be sent by registered or certified mail to

the last known business or residence address of the owner or the

reputed owner or the original contractor, as applicable.

(e) In addition to notice under this section, the claimant must

give notice under Section 53.056 if delivery has been made or if

the normal delivery time for the job has passed.

(f) The lien of a claimant who accepts an order but fails to

give notice under this section is valid as to delivered items if

the claimant has given notice under Section 53.056.

(g) If a retainage agreement consists in whole or part of an

obligation to furnish specially fabricated materials and the

claimant has given notice under Section 53.057, the claimant is

not required to give notice under this section.

Acts 1983, 68th Leg., p. 3542, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 10, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 526, Sec. 10, eff. Sept.

1, 1997.

SUBCHAPTER D. FUNDS WITHHELD BY OWNER FOLLOWING NOTICE

Sec. 53.081. AUTHORITY TO WITHHOLD FUNDS FOR BENEFIT OF

CLAIMANTS. (a) If an owner receives notice under Section

53.056, 53.057, 53.058, 53.252, or 53.253, the owner may withhold

from payments to the original contractor an amount necessary to

pay the claim for which he receives notice.

(b) If notice is sent in a form that substantially complies with

Section 53.056 or 53.252, the owner may withhold the funds

immediately on receipt of the notice.

(c) If notice is sent under Section 53.057, the owner may

withhold funds immediately on receipt of a copy of the claimant's

affidavit prepared in accordance with Sections 53.052 through

53.055.

(d) If notice is sent under Section 53.058, the owner may

withhold funds immediately on receipt of the notices sent under

Subsection (e) of that section. If notice is sent as provided by

Section 53.253(b), the owner may withhold funds immediately on

receipt of the notice sent as required by Section 53.252.

Acts 1983, 68th Leg., p. 3543, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 12, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 526, Sec. 11, eff. Sept.

1, 1997.

Sec. 53.082. TIME FOR WHICH FUNDS ARE WITHHELD. Unless payment

is made under Section 53.083 or the claim is otherwise settled,

discharged, indemnified against under Subchapter H or I, or

determined to be invalid by a final judgment of a court, the

owner shall retain the funds withheld until:

(1) the time for filing the affidavit of mechanic's lien has

passed; or

(2) if a lien affidavit has been filed, until the lien claim has

been satisfied or released.

Acts 1983, 68th Leg., p. 3544, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 13, eff.

Sept. 1, 1989.

Sec. 53.083. PAYMENT TO CLAIMANT ON DEMAND. (a) The claimant

may make written demand for payment of the claim to an owner

authorized to withhold funds under this subchapter. The demand

must give notice to the owner that all or part of the claim has

accrued under Section 53.053 or is past due according to the

agreement between the parties.

(b) The claimant must send a copy of the demand to the original

contractor. The original contractor may give the owner written

notice that the contractor intends to dispute the claim. The

original contractor must give the notice not later than the 30th

day after the day he receives the copy of the demand. If the

original contractor does not give the owner timely notice, he is

considered to have assented to the demand and the owner shall pay

the claim.

(c) The claimant's demand may accompany the original notice of

nonpayment or of a past-due claim and may be stamped or written

in legible form on the face of the notice.

(d) Unless the lien has been secured, the demand may not be made

after expiration of the time within which the claimant may secure

the lien for the claim.

Acts 1983, 68th Leg., p. 3544, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 53.084. OWNER'S LIABILITY. (a) Except for the amount

required to be retained under Subchapter E, the owner is not

liable for any amount paid to the original contractor before the

owner is authorized to withhold funds under this subchapter.

(b) If the owner has received the notices required by Subchapter

C or K, if the lien has been secured, and if the claim has been

reduced to final judgment, the owner is liable and the owner's

property is subject to a claim for any money paid to the original

contractor after the owner was authorized to withhold funds under

this subchapter. The owner is liable for that amount in addition

to any amount for which he is liable under Subchapter E.

Acts 1983, 68th Leg., p. 3545, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1997, 75th Leg., ch. 526, Sec. 12, eff.

Sept. 1, 1997.

Sec. 53.085. AFFIDAVIT REQUIRED. (a) Any person who furnishes

labor or materials for the construction of improvements on real

property shall, if requested and as a condition of payment for

such labor or materials, provide to the requesting party, or the

party's agent, an affidavit stating that the person has paid each

of the person's subcontractors, laborers, or materialmen in full

for all labor and materials provided to the person for the

construction. In the event, however, that the person has not paid

each of the person's subcontractors, laborers, or materialmen in

full, the person shall state in the affidavit the amount owed and

the name and, if known, the address and telephone number of each

subcontractor, laborer, or materialman to whom the payment is

owed.

(b) The seller of any real property shall, upon request by the

purchaser or the purchaser's agent prior to closing of the

purchase of the real property, provide to the purchaser or the

purchaser's agent, a written affidavit stating that the seller

has paid each of the seller's contractors, laborers, or

materialmen in full for all labor and materials provided to the

seller through the date specified in the affidavit for any

construction of improvements on the real property and that the

seller is not indebted to any person, firm, or corporation by

reason of any such construction through the date specified in the

affidavit. In the event that the seller has not paid each of the

seller's contractors, laborers, or materialmen in full for labor

and material provided through the date specified in the

affidavit, the seller shall state in the affidavit the amount

owed and the name and, if known, the address and telephone number

of each contractor, laborer, or materialman to whom the payment

is owed.

(c) The affidavit may include:

(1) a waiver or release of lien rights by the affiant that is

conditioned on the receipt of actual payment or collection of

funds when payment is made by check or draft;

(2) a warranty or representation that certain bills or classes

of bills will be paid by the affiant from funds paid in reliance

on the affidavit; and

(3) an indemnification by the affiant for any loss or expense

resulting from false or incorrect information in the affidavit.

(d) A person, including a seller, commits an offense if the

person intentionally, knowingly, or recklessly makes a false or

misleading statement in an affidavit under this section. An

offense under this section is a misdemeanor. A person adjudged

guilty of an offense under this section shall be punished by a

fine not to exceed $4,000 or confinement in jail for a term not

to exceed one year or both a fine and confinement. A person may

not receive community supervision for the offense.

(e) A person signing an affidavit under this section is

personally liable for any loss or damage resulting from any false

or incorrect information in the affidavit.

Added by Acts 1987, 70th Leg., ch. 578, Sec. 1, eff. Aug. 31,

1987. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 14, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 526, Sec. 13, eff. Sept.

1, 1997.

SUBCHAPTER E. REQUIRED RETAINAGE FOR BENEFIT OF LIEN CLAIMANTS

Sec. 53.101. REQUIRED RETAINAGE. (a) During the progress of

work under an original contract for which a mechanic's lien may

be claimed and for 30 days after the work is completed, the owner

shall retain:

(1) 10 percent of the contract price of the work to the owner;

or

(2) 10 percent of the value of the work, measured by the

proportion that the work done bears to the work to be done, using

the contract price or, if there is no contract price, using the

reasonable value of the completed work.

(b) In this section, "owner" includes the owner's agent,

trustee, or receiver.

Acts 1983, 68th Leg., p. 3545, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 15, eff.

Sept. 1, 1989.

Sec. 53.102. PAYMENT SECURED BY RETAINAGE. The retained funds

secure the payment of artisans and mechanics who perform labor or

service and the payment of other persons who furnish material,

material and labor, or specially fabricated material for any

contractor, subcontractor, agent, or receiver in the performance

of the work.

Acts 1983, 68th Leg., p. 3545, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 53.103. LIEN ON RETAINED FUNDS. A claimant has a lien on

the retained funds if the claimant:

(1) sends the notices required by this chapter in the time and

manner required; and

(2) files an affidavit claiming a lien not later than the 30th

day after the earlier of the date:

(A) the work is completed;

(B) the original contract is terminated; or

(C) the original contractor abandons performance under the

original contract.

Acts 1983, 68th Leg., p. 3545, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Amended by:

Acts 2005, 79th Leg., Ch.

1003, Sec. 1, eff. September 1, 2005.

Sec. 53.104. PREFERENCES. (a) Individual artisans and

mechanics are entitled to a preference to the retained funds and

shall share proportionately to the extent of their claims for

wages and fringe benefits earned.

(b) After payment of artisans and mechanics who are entitled to

a preference under Subsection (a), other participating claimants

share proportionately in the balance of the retained funds.

Acts 1983, 68th Leg., p. 3546, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 16, eff.

Sept. 1, 1989.

Sec. 53.105. OWNER'S LIABILITY FOR FAILURE TO RETAIN. (a) If

the owner fails or refuses to comply with this subchapter, the

claimants complying with this chapter have a lien, at least to

the extent of the amount that should have been retained from the

original contract under which they are claiming, against the

house, building, structure, fixture, or improvement and all of

its properties and against the lot or lots of land necessarily

connected.

(b) The claimants share the lien proportionately in accordance

with the preference provided by Section 53.104.

Acts 1983, 68th Leg., p. 3546, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 13.02, eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 1138, Sec. 17, eff.

Sept. 1, 1989.

Sec. 53.106. AFFIDAVIT OF COMPLETION. (a) An owner may file

with the county clerk of the county in which the property is

located an affidavit of completion. The affidavit must contain:

(1) the name and address of the owner;

(2) the name and address of the original contractor;

(3) a description, legally sufficient for identification, of the

real property on which the improvements are located;

(4) a description of the improvements furnished under the

original contract;

(5) a statement that the improvements under the original

contract have been completed and the date of completion; and

(6) a conspicuous statement that a claimant may not have a lien

on retained funds unless the claimant files the affidavit

claiming a lien not later than the 30th day after the date of

completion.

(b) A copy of the affidavit must be sent by certified or

registered mail to the original contractor not later than the

date the affidavit is filed and to each claimant who sends a

notice of lien liability to the owner under Section 53.056,

53.057, 53.058, 53.252, or 53.253 not later than the date the

affidavit is filed or the 10th day after the date the owner

receives the notice of lien liability, whichever is later.

(c) A copy of the affidavit must also be sent to each person who

furnishes labor or materials for the property and who furnishes

the owner with a written request for the copy. The owner must

furnish the copy to the person not later than the date the

affidavit is filed or the 10th day after the date the request is

received, whichever is later.

(d) Except as provided by this subsection, an affidavit filed

under this section on or before the 10th day after the date of

completion of the improvements is prima facie evidence of the

date the work under the original contract is completed for

purposes of this subchapter. If the affidavit is filed after the

10th day after the date of completion, the date of completion for

purposes of this subchapter is the date the affidavit is filed.

This subsection does not apply to a person to whom the affidavit

was not sent as required by this section.

(e) Repealed by Acts 1999, 76th Leg., ch. 889, Sec. 12, eff.

Sept. 1, 1999.

Added by Acts 1989, 71st Leg., ch. 1138, Sec. 18, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 526, Sec. 14, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 889, Sec. 12, eff. Sept.

1, 1999.

Sec. 53.107. NOTICE RELATING TO TERMINATION OF WORK OR

ABANDONMENT OF PERFORMANCE BY ORIGINAL CONTRACTOR OR OWNER. (a)

Not later than the 10th day after the date an original contract

is terminated or the original contractor abandons performance

under the original contract, the owner shall give notice to each

subcontractor who, before the date of termination or abandonment,

has:

(1) given notice to the owner as provided by Section 53.056,

53.057, or 53.058; or

(2) sent to the owner by certified or registered mail a written

request for notice of termination or abandonment.

(b) The notice must contain:

(1) the name and address of the owner;

(2) the name and address of the original contractor;

(3) a description, legally sufficient for identification, of the

real property on which the improvements are located;

(4) a general description of the improvements agreed to be

furnished under the original contract;

(5) a statement that the original contract has been terminated

or that performance under the contract has been abandoned;

(6) the date of the termination or abandonment; and

(7) a conspicuous statement that a claimant may not have a lien

on the retained funds unless the claimant files an affidavit

claiming a lien not later than the 30th day after the date of the

termination or abandonment.

(c) A notice sent in compliance with this section on or before

the 10th day after the date of termination or abandonment is

prima facie evidence of the date the original contract was

terminated or work was abandoned for purposes of this subchapter.

(d) A subcontractor who fails to file a lien affidavit in the

time prescribed by Section 53.103(2) has a lien to the extent

authorized under this subchapter if:

(1) the subcontractor otherwise complies with this chapter; and

(2) the owner did not provide the subcontractor notice as

required by this section.

(e) This section does not apply to a residential construction

project.

Added by Acts 2005, 79th Leg., Ch.

1003, Sec. 2, eff. September 1, 2005.

SUBCHAPTER F. PRIORITIES AND PREFERENCES

Sec. 53.121. PREFERENCE OVER OTHER CREDITORS. All

subcontractors, laborers, and materialmen who have a mechanic's

lien have preference over other creditors of the original

contractor.

Acts 1983, 68th Leg., p. 3546, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 53.122. EQUALITY OF MECHANIC'S LIENS. (a) Except as

provided by Subchapter E and Section 53.124(e), perfected

mechanic's liens are on equal footing without reference to the

date of filing the affidavit claiming the lien.

(b) If the proceeds of a foreclosure sale of property are

insufficient to discharge all mechanic's liens against the

property, the proceeds shall be paid pro rata on the perfected

mechanic's liens on which suit is brought.

(c) This chapter does not affect the contract between the owner

and the original contractor as to the amount, manner, or time of

payment of the contract price.

Acts 1983, 68th Leg., p. 3546, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1995, 74th Leg., ch. 851, Sec. 4, eff.

Sept. 1, 1995.

Sec. 53.123. PRIORITY OF MECHANIC'S LIEN OVER OTHER LIENS. (a)

Except as provided by this section, a mechanic's lien attaches to

the house, building, improvements, or railroad property in

preference to any prior lien, encumbrance, or mortgage on the

land on which it is located, and the person enforcing the lien

may have the house, building, improvement, or any piece of the

railroad property sold separately.

(b) The mechanic's lien does not affect any lien, encumbrance,

or mortgage on the land or improvement at the time of the

inception of the mechanic's lien, and the holder of the lien,

encumbrance, or mortgage need not be made a party to a suit to

foreclose the mechanic's lien.

Acts 1983, 68th Leg., p. 3547, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 53.124. INCEPTION OF MECHANIC'S LIEN. (a) Except as

provided by Subsection (e), for purposes of Section 53.123, the

time of inception of a mechanic's lien is the commencement of

construction of improvements or delivery of materials to the land

on which the improvements are to be located and on which the

materials are to be used.

(b) The construction or materials under Subsection (a) must be

visible from inspection of the land on which the improvements are

being made.

(c) An owner and original contractor may jointly file an

affidavit of commencement with the county clerk of the county in

which the land is located not later than the 30th day after the

date of actual commencement of construction of the improvements

or delivery of materials to the land. The affidavit must contain:

(1) the name and address of the owner;

(2) the name and address of each original contractor, known at

the time to the owner, that is furnishing labor, service, or

materials for the construction of the improvements;

(3) a description, legally sufficient for identification, of the

property being improved;

(4) the date the work actually commenced; and

(5) a general description of the improvement.

(d) An affidavit filed in compliance with this section is prima

facie evidence of the date of the commencement of the improvement

described in the affidavit. The time of inception of a mechanic's

lien arising from work described in an affidavit of commencement

is the date of commencement of the work stated in the affidavit.

(e) The time of inception of a lien that is created under

Section 53.021(c), (d), or (e) is the date of recording of an

affidavit of lien under Section 53.052. The priority of a lien

claimed by a person entitled to a lien under Section 53.021(c),

(d), or (e) with respect to other mechanic's liens is determined

by the date of recording. A lien created under Section 53.021(c),

(d), or (e) is not valid or enforceable against a grantee or

purchaser who acquires an interest in the real property before

the time of inception of the lien.

Acts 1983, 68th Leg., p. 3547, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 19, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 851, Sec. 5, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 896, Sec. 2, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 410, Sec. 2, eff. Sept. 1, 2003.

SUBCHAPTER G. RELEASE AND FORECLOSURE; ACTION ON CLAIM

Sec. 53.151. ENFORCEMENT OF REMEDIES AGAINST MONEY DUE ORIGINAL

CONTRACTOR OR SUBCONTRACTOR. (a) A creditor of an original

contractor may not collect, enforce a security interest against,

garnish, or levy execution on the money due the original

contractor or the contractor's surety from the owner, and a

creditor of a subcontractor may not collect, enforce a security

interest against, garnish, or levy execution on the money due the

subcontractor, to the prejudice of the subcontractors, mechanics,

laborers, materialmen, or their sureties.

(b) A surety issuing a payment bond or performance bond in

connection with the improvements has a priority claim over other

creditors of its principal to contract funds to the extent of any

loss it suffers or incurs. That priority does not excuse the

surety from paying any obligations that it may have under its

payment bonds.

Acts 1983, 68th Leg., p. 3548, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 20, eff.

Sept. 1, 1989.

Sec. 53.152. RELEASE OF CLAIM OR LIEN. (a) When a debt for

labor or materials is satisfied or paid by collected funds, the

person who furnished the labor or materials shall, not later than

the 10th day after the date of receipt of a written request,

furnish to the requesting person a release of the indebtedness

and any lien claimed, to the extent of the indebtedness paid. An

owner, the original contractor, or any person making the payment

may request the release.

(b) A release of lien must be in a form that would permit it to

be filed of record.

Acts 1983, 68th Leg., p. 3548, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 21, eff.

Sept. 1, 1989.

Sec. 53.153. DEFENSE OF ACTIONS. (a) If an affidavit claiming

a mechanic's lien is filed by a person other than the original

contractor, the original contractor shall defend at his own

expense a suit brought on the claim.

(b) If the suit results in judgment on the lien against the

owner or the owner's property, the owner is entitled to deduct

the amount of the judgment and costs from any amount due the

original contractor. If the owner has settled with the original

contractor in full, the owner is entitled to recover from the

original contractor any amount paid for which the original

contractor was originally liable.

Acts 1983, 68th Leg., p. 3548, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 53.154. FORECLOSURE. A mechanic's lien may be foreclosed

only on judgment of a court of competent jurisdiction foreclosing

the lien and ordering the sale of the property subject to the

lien.

Acts 1983, 68th Leg., p. 3549, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 53.155. TRANSFER OF PROPERTY SOLD. If the house, building,

improvement, or any piece of railroad property is sold

separately, the officer making the sale shall place the purchaser

in possession. The purchaser is entitled to a reasonable time

after the date of purchase within which to remove the purchased

property.

Acts 1983, 68th Leg., p. 3549, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 53.156. COSTS AND ATTORNEY'S FEES. In any proceeding to

foreclose a lien or to enforce a claim against a bond issued

under Subchapter H, I, or J or in any proceeding to declare that

any lien or claim is invalid or unenforceable in whole or in

part, the court may award costs and reasonable attorney's fees as

are equitable and just.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 18, Sec. 4(a), eff.

Oct. 2, 1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 22,

eff. Sept. 1, 1989.

Sec. 53.157. DISCHARGE OF LIEN. A mechanic's lien or affidavit

claiming a mechanic's lien filed under Section 53.052 may be

discharged of record by:

(1) recording a lien release signed by the claimant under

Section 53.152;

(2) failing to institute suit to foreclose the lien in the

county in which the property is located within the period

prescribed by Section 53.158, 53.175, or 53.208;

(3) recording the original or certified copy of a final judgment

or decree of a court of competent jurisdiction providing for the

discharge;

(4) filing the bond and notice in compliance with Subchapter H;

(5) filing the bond in compliance with Subchapter I; or

(6) recording a certified copy of the order removing the lien

under Section 53.160 and a certificate from the clerk of the

court that states that no bond or deposit as described by Section

53.161 was filed by the claimant within 30 days after the date

the order was entered.

Added by Acts 1989, 71st Leg., ch. 1138, Sec. 23, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 526, Sec. 15, eff.

Sept. 1, 1997.

Sec. 53.158. PERIOD FOR BRINGING SUIT TO FORECLOSE LIEN. (a)

Except as provided by Subsection (b), suit must be brought to

foreclose the lien within two years after the last day a claimant

may file the lien affidavit under Section 53.052 or within one

year after completion, termination, or abandonment of the work

under the original contract under which the lien is claimed,

whichever is later.

(b) For a claim arising from a residential construction project,

suit must be brought to foreclose the lien within one year after

the last day a claimant may file a lien affidavit under Section

53.052 or within one year after completion, termination, or

abandonment of the work under the original contract under which

the lien is claimed, whichever is later.

Added by Acts 1989, 71st Leg., ch. 1138, Sec. 23, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 526, Sec. 16, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 889, Sec. 4, eff. Sept.

1, 1999.

Sec. 53.159. OBLIGATION TO FURNISH INFORMATION. (a) An owner,

on written request, shall furnish the following information

within a reasonable time, but not later than the 10th day after

the date the request is received, to any person furnishing labor

or materials for the project:

(1) a description of the real property being improved legally

sufficient to identify it;

(2) whether there is a surety bond and if so, the name and last

known address of the surety and a copy of the bond; and

(3) whether there are any prior recorded liens or security

interests on the real property being improved and if so, the name

and address of the person having the lien or security interest.

(b) An original contractor, on written request by a person who

furnished work under the original contract, shall furnish to the

person the following information within a reasonable time, but

not later than the 10th day after the date the request is

received:

(1) the name and last known address of the person to whom the

original contractor furnished labor or materials for the

construction project; and

(2) whether the original contractor has furnished or has been

furnished a payment bond for any of the work on the construction

project and if so, the name and last known address of the surety

and a copy of the bond.

(c) A subcontractor, on written request by an owner of the

property being improved, the original contractor, a surety on a

bond covering the original contract, or any person furnishing

work under the subcontract, shall furnish to the person the

following information within a reasonable time, but not later

than the 10th day after the date the request is received:

(1) the name and last known address of each person from whom the

subcontractor purchased labor or materials for the construction

project, other than those materials that were furnished to the

project from the subcontractor's inventory;

(2) the name and last known address of each person to whom the

subcontractor furnished labor or materials for the construction

project; and

(3) whether the subcontractor has furnished or has been

furnished a payment bond for any of the work on the construction

project and if so, the name and last known address of the surety

and a copy of the bond.

(d) Not later than the 30th day after the date a written request

is received from the owner, the contractor under whom a claim of

lien or under whom a bond is made, or a surety on a bond on which

a claim is made, a claimant for a lien or under a bond shall

furnish to the requesting person a copy of any applicable written

agreement, purchase order, or contract and any billing,

statement, or payment request of the claimant reflecting the

amount claimed and the work performed by the claimant for which

the claim is made. If requested, the claimant shall provide the

estimated amount due for each calendar month in which the

claimant has performed labor or furnished materials.

(e) If a person from whom information is requested does not have

a direct contractual relationship on the project with the person

requesting the information, the person from whom information is

requested, other than a claimant requested to furnish information

under Subsection (d), may require payment of the actual costs,

not to exceed $25, in furnishing the requested information.

(f) A person, other than a claimant requested to furnish

information under Subsection (d), who fails to furnish

information as required by this section is liable to the

requesting person for that person's reasonable and necessary

costs incurred in procuring the requested information.

Added by Acts 1989, 71st Leg., ch. 1138, Sec. 23, eff. Sept. 1,

1989.

Sec. 53.160. SUMMARY MOTION TO REMOVE INVALID OR UNENFORCEABLE

LIEN. (a) In a suit brought to foreclose a lien or to declare a

claim or lien invalid or unenforceable, a party objecting to the

validity or enforceability of the claim or lien may file a motion

to remove the claim or lien. The motion must be verified and

state the legal and factual basis for objecting to the validity

or enforceability of the claim or lien. The motion may be

accompanied by supporting affidavits.

(b) The grounds for objecting to the validity or enforceability

of the claim or lien for purposes of the motion are limited to

the following:

(1) notice of claim was not furnished to the owner or original

contractor as required by Section 53.056, 53.057, 53.058, 53.252,

or 53.253;

(2) an affidavit claiming a lien failed to comply with Section

53.054 or was not filed as required by Section 53.052;

(3) notice of the filed affidavit was not furnished to the owner

or original contractor as required by Section 53.055;

(4) the owner complied with the requirements of Section 53.101

and paid the retainage and all other funds owed to the original

contractor before:

(A) the claimant perfected the lien claim; and

(B) the owner received a notice of the claim as required by this

chapter;

(5) all funds subject to the notice of a claim to the owner and

the perfection of a claim against the statutory retainage have

been deposited in the registry of the court and the owner has no

additional liability to the claimant;

(6) when the lien affidavit was filed on homestead property:

(A) no contract was executed or filed as required by Section

53.254;

(B) the affidavit claiming a lien failed to contain the notice

as required by Section 53.254; or

(C) the notice of the claim failed to include the statement

required by Section 53.254; and

(7) the claimant executed a valid and enforceable waiver or

release of the claim or lien claimed in the affidavit.

(c) The claimant is not required to file a response. The

claimant and any other party that has appeared in the proceeding

must be notified by at least 21 days before the date of the

hearing on the motion. A motion may not be heard before the 21st

day after the date the claimant answers or appears in the

proceeding.

(d) At the hearing on the motion, the burden is on:

(1) the claimant to prove that the notice of claim and affidavit

of lien were furnished to the owner and original contractor as

required by this chapter; and

(2) the movant to establish that the lien should be removed for

any other ground authorized by this section.

(e) The court shall promptly determine a motion to remove a

claim or lien under this section. If the court determines that

the movant is not entitled to remove the lien, the court shall

enter an order denying the motion. If the court determines that

the movant is entitled to remove the lien, the court shall enter

an order removing the lien claimed in the lien affidavit. A party

to the proceeding may not file an interlocutory appeal from the

court's order.

(f) Any admissible evidence offered at the hearing may be

admitted in the trial of the case. The court's order under

Subsection (e) is not admissible as evidence in determining the

validity and enforceability of the claim or lien.

Added by Acts 1997, 75th Leg., ch. 526, Sec. 17, eff. Sept. 1,

1997.

Sec. 53.161. BOND REQUIREMENTS AFTER ORDER TO REMOVE. (a) In

the order removing a lien, the court shall set the amount of

security that the claimant may provide in order to stay the

removal of the claim or lien. The sum must be an amount that the

court determines is a reasonable estimate of the costs and

attorney's fees the movant is likely to incur in the proceeding

to determine the validity or enforceability of the lien. The sum

may not exceed the amount of the lien claim.

(b) The court shall stay the order removing the lien if the

claimant files a bond or a deposit in lieu of a bond in the

amount set in the order with the clerk of the court not later

than the 30th day after the date the order is entered by the

court unless, for good cause, the court orders a later date for

filing the bond or the deposit in lieu of a bond. If the court

fails to set the amount of the security required, the amount

required is the amount of the lien claim.

(c) The bond must be:

(1) executed by a corporate surety authorized to do business in

this state and licensed by this state to execute bonds as surety;

and

(2) conditioned on the claimant's payment of any final judgment

rendered against the claimant in the proceeding for attorney's

fees and costs to the movant under Section 53.156.

(d) In lieu of filing a bond, the claimant may deposit in the

amount set by the court for the surety bond:

(1) cash;

(2) a negotiable obligation of the federal government or a

federal agency; or

(3) a negotiable obligation of a financial institution chartered

by the federal or state government that is insured by the federal

government or a federal agency.

(e) A deposit made under Subsection (d) must be conditioned in

the same manner as a surety bond. Any interest accrued on the

deposit amount is a part of the deposit.

(f) If the claimant fails to file the bond or the deposit in

lieu of the bond in compliance with this section, the owner may

file:

(1) a certified copy of the order; and

(2) a certificate from the clerk of the court stating that:

(A) no bond or deposit in lieu of the bond was filed within 30

days after the date the order was entered by the court; and

(B) no order staying the order to remove the lien was entered by

the court.

(g) The claim or lien is removed and extinguished as to a

creditor or subsequent purchaser for valuable consideration who

obtains an interest in the property after the certified copy of

the order and certificate of the clerk of the court are filed

with the county clerk. The removal of the lien does not

constitute a release of the liability of the owner, if any, to

the claimant.

Added by Acts 1997, 75th Leg., ch. 526, Sec. 17, eff. Sept. 1,

1997.

Sec. 53.162. REVIVAL OF REMOVED LIEN. (a) If an order removing

the lien is not stayed as provided by Section 53.161 and the

claimant later obtains a final judgment in the suit establishing

the validity and ordering the foreclosure of the lien, the

claimant may file a certified copy of the final judgment with the

county clerk.

(b) The filed judgment revives the lien, and the claimant may

foreclose the lien.

(c) A lien revived under this section is void as to a creditor

or subsequent purchaser for valuable consideration who obtained

an interest in the property:

(1) after the order removing the lien and the certificate from

the clerk of the court was filed with the county clerk; and

(2) before the final judgment reviving the lien was filed with

the county clerk.

Added by Acts 1997, 75th Leg., ch. 526, Sec. 17, eff. Sept. 1,

1997.

SUBCHAPTER H. BOND TO INDEMNIFY AGAINST LIEN

Sec. 53.171. BOND. (a) If a lien, other than a lien granted by

the owner in a written contract, is fixed or is attempted to be

fixed by a recorded instrument under this chapter, any person may

file a bond to indemnify against the lien.

(b) The bond shall be filed with the county clerk of the county

in which the property subject to the lien is located.

(c) A mechanic's lien claim against an owner's property is

discharged after:

(1) a bond that complies with Section 53.172 is filed;

(2) the notice of the bond is issued as provided by Section

53.173; and

(3) the bond and notice are recorded as provided by Section

53.174.

Acts 1983, 68th Leg., p. 3549, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 24, 39(1),

eff. Sept. 1, 1989; Acts 1997, 75th Leg., ch. 526, Sec. 18, eff.

Sept. 1, 1997.

Sec. 53.172. BOND REQUIREMENTS. The bond must:

(1) describe the property on which the liens are claimed;

(2) refer to each lien claimed in a manner sufficient to

identify it;

(3) be in an amount that is double the amount of the liens

referred to in the bond unless the total amount claimed in the

liens exceeds $40,000, in which case the bond must be in an

amount that is the greater of 1-1/2 times the amount of the liens

or the sum of $40,000 and the amount of the liens;

(4) be payable to the parties claiming the liens;

(5) be executed by:

(A) the party filing the bond as principal; and

(B) a corporate surety authorized and admitted to do business

under the law in this state and licensed by this state to execute

the bond as surety, subject to Section 1, Chapter 87, Acts of the

56th Legislature, Regular Session, 1959 (Article 7.19-1, Vernon's

Texas Insurance Code); and

(6) be conditioned substantially that the principal and sureties

will pay to the named obligees or to their assignees the amount

that the named obligees would have been entitled to recover if

their claims had been proved to be valid and enforceable liens on

the property.

Acts 1983, 68th Leg., p. 3549, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 25, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1132, Sec. 2, eff. Sept.

1, 1997.

Sec. 53.173. NOTICE OF BOND. (a) After the bond is filed, the

county clerk shall issue notice of the bond to all named

obligees.

(b) A copy of the bond must be attached to the notice.

(c) The notice must be served on each obligee by mailing a copy

of the notice and the bond to the obligee by certified United

States mail, return receipt requested, addressed to the claimant

at the address stated in the lien affidavit for the obligee.

(d) If the claimant's lien affidavit does not state the

claimant's address, the notice is not required to be mailed to

the claimant.

Acts 1983, 68th Leg., p. 3550, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 26, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 526, Sec. 19, eff. Sept.

1, 1997.

Sec. 53.174. RECORDING OF BOND AND NOTICE. (a) The county

clerk shall record the bond, the notice, and a certificate of

mailing in the real property records.

(b) In acquiring an interest in or insuring title to real

property, a purchaser, insurer of title, or lender may rely on

and is absolutely protected by the record of the bond and the

notice to the same extent as if the lien claimant had filed a

release of lien in the real property records.

Acts 1983, 68th Leg., p. 3550, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 27, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 526, Sec. 20, eff. Sept.

1, 1997.

Sec. 53.175. ACTION ON BOND. (a) A party making or holding a

lien claim may not sue on the bond later than one year after the

date on which the notice is served or after the date on which the

underlying lien claim becomes unenforceable under Section 53.158.

(b) The bond is not exhausted by one action against it. Each

named obligee or assignee of an obligee may maintain a separate

suit on the bond in any court of jurisdiction in the county in

which the real property is located.

Acts 1983, 68th Leg., p. 3550, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 28, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 526, Sec. 21, eff. Sept.

1, 1997.

SUBCHAPTER I. BOND TO PAY LIENS OR CLAIMS

Sec. 53.201. BOND. (a) An original contractor who has a

written contract with the owner may furnish at any time a bond

for the benefit of claimants.

(b) If a valid bond is filed, a claimant may not file suit

against the owner or the owner's property and the owner is

relieved of obligations under Subchapter D or E.

Acts 1983, 68th Leg., p. 3551, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1997, 75th Leg., ch. 526, Sec. 22, eff.

Sept. 1, 1997.

Sec. 53.202. BOND REQUIREMENTS. The bond must:

(1) be in a penal sum at least equal to the total of the

original contract amount;

(2) be in favor of the owner;

(3) have the written approval of the owner endorsed on it;

(4) be executed by:

(A) the original contractor as principal; and

(B) a corporate surety authorized and admitted to do business in

this state and licensed by this state to execute bonds as surety,

subject to Section 1, Chapter 87, Acts of the 56th Legislature,

Regular Session, 1959 (Article 7.19-1, Vernon's Texas Insurance

Code);

(5) be conditioned on prompt payment for all labor,

subcontracts, materials, specially fabricated materials, and

normal and usual extras not exceeding 15 percent of the contract

price; and

(6) clearly and prominently display on the bond or on an

attachment to the bond:

(A) the name, mailing address, physical address, and telephone

number, including the area code, of the surety company to which

any notice of claim should be sent; or

(B) the toll-free telephone number maintained by the Texas

Department of Insurance under Subchapter B, Chapter 521,

Insurance Code, and a statement that the address of the surety

company to which any notice of claim should be sent may be

obtained from the Texas Department of Insurance by calling the

toll-free telephone number.

Acts 1983, 68th Leg., p. 3551, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 29, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1132, Sec. 2, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 380, Sec. 5, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.158, eff. September 1, 2005.

Sec. 53.203. RECORDING OF BOND AND CONTRACT. (a) The bond and

the contract between the original contractor and the owner shall

be filed with the county clerk of the county in which is located

all or part of the owner's property on which the construction or

repair is being performed or is to be performed. A memorandum of

the contract or a copy of the contract may be substituted for the

original.

(b) The plans, specifications, and general conditions of the

contract are not required to be filed.

(c) The county clerk shall record the bond and place the

contract on file in the clerk's office and shall index and

cross-index both in the names of the original contractor and the

owner in records kept for that purpose.

(d) On request and payment of a reasonable fee, the county clerk

shall furnish a copy of the bond and contract to any person.

(e) In any court of this state or in the United States, a copy

of the bond and contract certified by the county clerk

constitutes prima facie evidence of the contents, execution,

delivery, and filing of the originals.

Acts 1983, 68th Leg., p. 3551, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1987, 70th Leg., ch. 683, Sec. 1, eff. Aug.

31, 1987; Acts 1989, 71st Leg., ch. 1138, Sec. 30, eff. Sept. 1,

1989.

Sec. 53.204. RELIANCE ON RECORD. A purchaser, lender, or other

person acquiring an interest in the owner's property or an

insurer of title is entitled to rely on the record of the bond

and contract as constituting payment of all claims and liens for

labor, subcontracts, materials, or specially fabricated materials

incurred by the original contractor as if the purchaser, lender,

or other person acquiring an interest in the owner's property or

an insurer of title were the owner who approved, accepted, and

endorsed the bond and as if each person furnishing labor or

materials for the work performed under the original contract,

other than the original contractor, had filed a complete release

and relinquishment of lien of record.

Acts 1983, 68th Leg., p. 3552, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 31, eff.

Sept. 1, 1989.

Sec. 53.205. ENFORCEABLE CLAIMS. (a) The bond protects all

persons with a claim that is:

(1) perfected in the manner prescribed for fixing a lien under

Subchapter C or, if the claim relates to a residential

construction project, under Subchapter K; or

(2) perfected in the manner prescribed by Section 53.206.

(b) A claim or the rights to a claim under the bond may be

assigned.

Acts 1983, 68th Leg., p. 3552, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1999, 76th Leg., ch. 889, Sec. 5, eff.

Sept. 1, 1999.

Sec. 53.206. PERFECTION OF CLAIM. (a) To perfect a claim

against a bond in a manner other than that prescribed by

Subchapter C or K for fixing a lien, a person must:

(1) give to the original contractor all applicable notices under

the appropriate subchapter; and

(2) give to the surety on the bond, instead of the owner, all

notices under the appropriate subchapter required to be given to

the owner.

(b) To perfect a claim under this section, a person is not

required to:

(1) give notice to the surety under Section 53.057, unless the

claimant has a direct contractual relationship with the original

contractor and the agreed retainage is in excess of 10 percent of

the contract;

(2) give notice to the surety under Section 53.058(b) or, if the

claim relates to a residential construction project, under

Section 53.253(c); or

(3) file any affidavit with the county clerk.

(c) For the claim to be valid, a person must give notice in the

time and manner required by this section, but the content of the

notices need only provide fair notice of the amount and the

nature of the claim asserted.

(d) A person satisfies the requirements of this section relating

to providing notice to the surety if the person mails the notice

by certified or registered mail to the surety:

(1) at the address stated on the bond or on an attachment to the

bond;

(2) at the address on file with the Texas Department of

Insurance; or

(3) at any other address allowed by law.

Acts 1983, 68th Leg., p. 3552, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 32, eff.

Sept. 1, 1989; Acts 1999, 76th Leg., ch. 889, Sec. 6, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 380, Sec. 6, eff. Sept. 1,

2001.

Sec. 53.207. OWNER'S NOTICE OF CLAIM TO SURETY. (a) If the

owner receives any of the notices or a lien is fixed under

Subchapter C or K , the owner shall mail to the surety on the

bond a copy of all notices received.

(b) Failure of the owner to send copies of notices to the surety

does not relieve the surety of any liability under the bond if

the claimant has complied with the requirements of this

subchapter, nor does that failure impose any liability on the

owner.

Acts 1983, 68th Leg., p. 3553, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1999, 76th Leg., ch. 889, Sec. 7, eff.

Sept. 1, 1999.

Sec. 53.208. ACTION ON BOND. (a) A claimant may sue the

principal and surety on the bond either jointly or severally, if

his claim remains unpaid for 60 days after the claimant perfects

the claim.

(b) The claimant may sue for the amount of the claim and court

costs.

(c) The suit must be brought in the county in which the property

being improved is located.

(d) If the bond is recorded at the time the lien is filed, the

claimant must sue on the bond within one year following

perfection of his claim. If the bond is not recorded at the time

the lien is filed, the claimant must sue on the bond within two

years following perfection of his claim.

Acts 1983, 68th Leg., p. 3553, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 33, eff.

Sept. 1, 1989.

Sec. 53.210. CLAIMS IN EXCESS OF BOND AMOUNT. If valid claims

against the bond exceed the penal sum of the bond, each claimant

is entitled to a pro rata share of the penal sum.

Acts 1983, 68th Leg., p. 3553, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 53.211. ATTEMPTED COMPLIANCE. (a) A bond shall be

construed to comply with this subchapter, and the rights and

remedies on the bond are enforceable in the same manner as on

other bonds under this subchapter, if the bond:

(1) is furnished and filed in attempted compliance with this

subchapter; or

(2) evidences by its terms intent to comply with this

subchapter.

(b) Any provision in any payment bond furnished or filed in

attempted compliance with this subchapter that expands or

restricts the rights or liabilities provided under this chapter

shall be disregarded and the provisions of this subchapter shall

be read into that bond.

Acts 1983, 68th Leg., p. 3554, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 34, eff.

Sept. 1, 1989.

SUBCHAPTER J. LIEN ON MONEY DUE PUBLIC WORKS CONTRACTOR

Sec. 53.231. LIEN. (a) A person who furnishes material or

labor to a contractor under a prime contract with a governmental

entity other than a municipality or a joint board created under

Subchapter D, Chapter 22, Transportation Code, that does not

exceed $25,000 and that is for public improvements in this state

and who gives notice required by this subchapter has a lien on

the money, bonds, or warrants due the contractor for the

improvements.

(b) A person who furnishes material or labor to a contractor

under a prime contract with a municipality or a joint board

created under Subchapter D, Chapter 22, Transportation Code, that

does not exceed $50,000 and that is for public improvements in

this state and who gives notice required by this subchapter has a

lien on the money, bonds, or warrants due the contractor for the

improvements.

Acts 1983, 68th Leg., p. 3554, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1304, Sec. 2, eff. September 1, 2009.

Sec. 53.232. TO WHOM NOTICE GIVEN; MANNER. The lien claimant

must send written notice of his claim by registered or certified

mail to:

(1) the officials of the state, county, town, or municipality

whose duty it is to pay the contractor; and

(2) the contractor at the contractor's last known business or

residence address.

Acts 1983, 68th Leg., p. 3554, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 53.233. CONTENTS OF NOTICE. (a) Whether based on written

or oral agreement, the notice must contain:

(1) the amount claimed;

(2) the name of the party to whom the materials were delivered

or for whom the labor was performed;

(3) the dates and place of delivery or performance;

(4) a description reasonably sufficient to identify the

materials delivered or labor performed and the amount due;

(5) a description reasonably sufficient to identify the project

for which the material was delivered or the labor performed; and

(6) the claimant's business address.

(b) The notice must be accompanied by a statement under oath

that the amount claimed is just and correct and that all

payments, lawful offsets, and credits known to the affiant have

been allowed.

Acts 1983, 68th Leg., p. 3554, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 35, eff.

Sept. 1, 1989.

Sec. 53.234. TIME FOR NOTICE. The lien claimant must give

notice not later than the 15th day of the second month following

the month in which the labor was performed or the material

furnished.

Acts 1983, 68th Leg., p. 3555, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 36, eff.

Sept. 1, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1304, Sec. 3, eff. September 1, 2009.

Sec. 53.235. OFFICIAL TO RETAIN FUNDS. A public official who

receives the notice may not pay all of the money, bonds, or

warrants due the contractor, but shall retain enough to pay the

claim for which notice is given.

Acts 1983, 68th Leg., p. 3555, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 53.236. BOND FOR RELEASE OF LIEN. (a) If a claim is filed

attempting to fix a lien under this subchapter, the contractor

against whom the claim is made may file a bond with the officials

of the state, county, town, or municipality whose duty it is to

pay the money, bonds, or warrants to the contractor.

(b) If the bond is approved by the proper official, its filing

releases and discharges all liens fixed or attempted to be fixed

by the filing of a claim, and the appropriate officials shall pay

the money, bonds, or warrants to the contractor or the

contractor's assignee.

Acts 1983, 68th Leg., p. 3555, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 53.237. BOND REQUIREMENTS. The bond must be:

(1) in an amount double the amount of the claims filed;

(2) payable to the claimants;

(3) executed by:

(A) the party filing the bond as principal; and

(B) a corporate surety authorized, admitted to do business, and

licensed by the law of this state to execute the bond as surety;

and

(4) conditioned that:

(A) the principal and surety will pay to the obligees named or

to their assignees the amount of the claims or the portions of

the claims proved to be liens under this subchapter; and

(B) the principal and surety will pay all court costs adjudged

against the principal in actions brought by a claimant on the

bond.

Acts 1983, 68th Leg., p. 3555, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 1138, Sec. 37, eff.

Sept. 1, 1989.

Sec. 53.238. NOTICE OF BOND. The official with whom the bond is

filed shall send an exact copy of the bond by registered mail or

certified mail, return receipt requested, to all claimants.

Acts 1983, 68th Leg., p. 3556, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 53.239. ACTION ON BOND. (a) A claimant must sue on the

bond within six months after the bond is filed.

(b) The bond is not exhausted by one action on it. Each obligee

or his assignee may maintain a separate suit on the bond in any

court of jurisdiction.

Acts 1983, 68th Leg., p. 3556, ch. 576, Sec. 1, eff. Jan. 1,

1984.

SUBCHAPTER K. RESIDENTIAL CONSTRUCTION PROJECTS

Sec. 53.251. PROCEDURES FOR RESIDENTIAL CONSTRUCTION PROJECTS.

(a) This subchapter applies only to residential construction

projects.

(b) A person must comply with this subchapter in addition to the

other applicable provisions of this chapter to perfect a lien

that arises from a claim resulting from a residential

construction project.

Added by Acts 1997, 75th Leg., ch. 526, Sec. 23, eff. Sept. 1,

1997.

Sec. 53.252. DERIVATIVE CLAIMANT: NOTICE TO OWNER OR ORIGINAL

CONTRACTOR. (a) A claimant other than an original contractor

must give the notice prescribed by this section for the lien to

be valid. If the property that is the subject of the lien is a

homestead, the notice must also comply with Section 53.254.

(b) The claimant must give to the owner or reputed owner and the

original contractor written notice of the unpaid balance. The

claimant must give the notice not later than the 15th day of the

second month following each month in which all or part of the

claimant's labor was performed or material or specially

fabricated material was delivered.

(c) To authorize the owner to withhold funds under Subchapter D,

the notice to the owner must state that if the claim remains

unpaid, the owner may be personally liable and the owner's

property may be subjected to a lien unless:

(1) the owner withholds payments from the contractor for payment

of the claim; or

(2) the claim is otherwise paid or settled.

(d) The notice must be sent by registered or certified mail and

must be addressed to the owner or reputed owner and the original

contractor, as applicable, at the person's last known business or

residence address.

(e) A copy of the statement or billing in the usual and

customary form is sufficient as notice under this section.

Added by Acts 1997, 75th Leg., ch. 526, Sec. 23, eff. Sept. 1,

1997.

Sec. 53.253. DERIVATIVE CLAIMANT: NOTICE FOR SPECIALLY

FABRICATED ITEMS. (a) If specially fabricated materials have

not been delivered to the property or incorporated in the

residential construction project, the claimant who specially

fabricates material for incorporation in the residential

construction project must give notice under this section for the

lien to be valid.

(b) Once the specially fabricated materials have been delivered,

the claimant must give notice under Section 53.252.

(c) The claimant must give the owner or reputed owner notice not

later than the 15th day of the second month after the month in

which the claimant receives and accepts the order for the

material. If the indebtedness is incurred by a person other than

the original contractor, the claimant must also give notice

within that time to the original contractor.

(d) The notice must contain:

(1) a statement that the order has been received and accepted;

and

(2) the price of the order.

(e) The notice must be sent by registered or certified mail to

the last known business or residence address of the owner or the

reputed owner or the original contractor, as applicable.

(f) The lien of a claimant who accepts an order but fails to

give notice under this section is valid as to delivered items if

the claimant has given notice under Section 53.252.

Added by Acts 1997, 75th Leg., ch. 526, Sec. 23, eff. Sept. 1,

1997.

Sec. 53.254. HOMESTEAD. (a) To fix a lien on a homestead, the

person who is to furnish material or perform labor and the owner

must execute a written contract setting forth the terms of the

agreement.

(b) The contract must be executed before the material is

furnished or the labor is performed.

(c) If the owner is married, the contract must be signed by both

spouses.

(d) If the contract is made by an original contractor, the

contract inures to the benefit of all persons who labor or

furnish material for the original contractor.

(e) The contract must be filed with the county clerk of the

county in which the homestead is located. The county clerk shall

record the contract in records kept for that purpose.

(f) An affidavit for lien filed under this subchapter that

relates to a homestead must contain the following notice

conspicuously printed, stamped, or typed in a size equal to at

least 10-point boldface or the computer equivalent, at the top of

the page:

"NOTICE: THIS IS NOT A LIEN. THIS IS ONLY AN AFFIDAVIT CLAIMING A

LIEN."

(g) For the lien on a homestead to be valid, the notice required

to be given to the owner under Section 53.252 must include or

have attached the following statement:

"If a subcontractor or supplier who furnishes materials or

performs labor for construction of improvements on your property

is not paid, your property may be subject to a lien for the

unpaid amount if:

(1) after receiving notice of the unpaid claim from the

claimant, you fail to withhold payment to your contractor that is

sufficient to cover the unpaid claim until the dispute is

resolved; or

(2) during construction and for 30 days after completion of

construction, you fail to retain 10 percent of the contract price

or 10 percent of the value of the work performed by your

contractor.

"If you have complied with the law regarding the 10 percent

retainage and you have withheld payment to the contractor

sufficient to cover any written notice of claim and have paid

that amount, if any, to the claimant, any lien claim filed on

your property by a subcontractor or supplier, other than a person

who contracted directly with you, will not be a valid lien on

your property. In addition, except for the required 10 percent

retainage, you are not liable to a subcontractor or supplier for

any amount paid to your contractor before you received written

notice of the claim."

Added by Acts 1997, 75th Leg., ch. 526, Sec. 23, eff. Sept. 1,

1997.

Sec. 53.255. DISCLOSURE STATEMENT REQUIRED FOR RESIDENTIAL

CONSTRUCTION CONTRACT. (a) Before a residential construction

contract is executed by the owner, the original contractor shall

deliver to the owner a disclosure statement described by this

section.

(b) The disclosure statement must read substantially similar to

the following:

"KNOW YOUR RIGHTS AND RESPONSIBILITIES UNDER THE LAW. You are

about to enter into a transaction to build a new home or remodel

existing residential property. Texas law requires your contractor

to provide you with this brief overview of some of your rights,

responsibilities, and risks in this transaction.

"CONVEYANCE TO CONTRACTOR NOT REQUIRED. Your contractor may not

require you to convey your real property to your contractor as a

condition to the agreement for the construction of improvements

on your property.

"KNOW YOUR CONTRACTOR. Before you enter into your agreement for

the construction of improvements to your real property, make sure

that you have investigated your contractor. Obtain and verify

references from other people who have used the contractor for the

type and size of construction project on your property.

"GET IT IN WRITING. Make sure that you have a written agreement

with your contractor that includes: (1) a description of the work

the contractor is to perform; (2) the required or estimated time

for completion of the work; (3) the cost of the work or how the

cost will be determined; and (4) the procedure and method of

payment, including provisions for statutory retainage and

conditions for final payment. If your contractor made a promise,

warranty, or representation to you concerning the work the

contractor is to perform, make sure that promise, warranty, or

representation is specified in the written agreement. An oral

promise that is not included in the written agreement may not be

enforceable under Texas law.

"READ BEFORE YOU SIGN. Do not sign any document before you have

read and understood it. NEVER SIGN A DOCUMENT THAT INCLUDES AN

UNTRUE STATEMENT. Take your time in reviewing documents. If you

borrow money from a lender to pay for the improvements, you are

entitled to have the loan closing documents furnished to you for

review at least one business day before the closing. Do not waive

this requirement unless a bona fide emergency or another good

cause exists, and make sure you understand the documents before

you sign them. If you fail to comply with the terms of the

documents, you could lose your property. You are entitled to have

your own attorney review any documents. If you have any question

about the meaning of a document, consult an attorney.

"GET A LIST OF SUBCONTRACTORS AND SUPPLIERS. Before construction

commences, your contractor is required to provide you with a list

of the subcontractors and suppliers the contractor intends to use

on your project. Your contractor is required to supply updated

information on any subcontractors and suppliers added after the

list is provided. Your contractor is not required to supply this

information if you sign a written waiver of your rights to

receive this information.

"MONITOR THE WORK. Lenders and governmental authorities may

inspect the work in progress from time to time for their own

purposes. These inspections are not intended as quality control

inspections. Quality control is a matter for you and your

contractor. To ensure that your home is being constructed in

accordance with your wishes and specifications, you should

inspect the work yourself or have your own independent inspector

review the work in progress.

"MONITOR PAYMENTS. If you use a lender, your lender is required

to provide you with a periodic statement showing the money

disbursed by the lender from the proceeds of your loan. Each time

your contractor requests payment from you or your lender for work

performed, your contractor is also required to furnish you with a

disbursement statement that lists the name and address of each

subcontractor or supplier that the contractor intends to pay from

the requested funds. Review these statements and make sure that

the money is being properly disbursed.

"CLAIMS BY SUBCONTRACTORS AND SUPPLIERS. Under Texas law, if a

subcontractor or supplier who furnishes labor or materials for

the construction of improvements on your property is not paid,

you may become liable and your property may be subject to a lien

for the unpaid amount, even if you have not contracted directly

with the subcontractor or supplier. To avoid liability, you

should take the following actions:

(1) If you receive a written notice from a subcontractor or

supplier, you should withhold payment from your contractor for

the amount of the claim stated in the notice until the dispute

between your contractor and the subcontractor or supplier is

resolved. If your lender is disbursing money directly to your

contractor, you should immediately provide a copy of the notice

to your lender and instruct the lender to withhold payment in the

amount of the claim stated in the notice. If you continue to pay

the contractor after receiving the written notice without

withholding the amount of the claim, you may be liable and your

property may be subject to a lien for the amount you failed to

withhold.

(2) During construction and for 30 days after final completion,

termination, or abandonment of the contract by the contractor,

you should withhold or cause your lender to withhold 10 percent

of the amount of payments made for the work performed by your

contractor. This is sometimes referred to as "statutory

retainage.' If you choose not to withhold the 10 percent for at

least 30 days after final completion, termination, or abandonment

of the contract by the contractor and if a valid claim is timely

made by a claimant and your contractor fails to pay the claim,

you may be personally liable and your property may be subject to

a lien up to the amount that you failed to withhold.

"If a claim is not paid within a certain time period, the

claimant is required to file a mechanic's lien affidavit in the

real property records in the county where the property is

located. A mechanic's lien affidavit is not a lien on your

property, but the filing of the affidavit could result in a court

imposing a lien on your property if the claimant is successful in

litigation to enforce the lien claim.

"SOME CLAIMS MAY NOT BE VALID. When you receive a written notice

of a claim or when a mechanic's lien affidavit is filed on your

property, you should know your legal rights and responsibilities

regarding the claim. Not all claims are valid. A notice of a

claim by a subcontractor or supplier is required to be sent, and

the mechanic's lien affidavit is required to be filed, within

strict time periods. The notice and the affidavit must contain

certain information. All claimants may not fully comply with the

legal requirements to collect on a claim. If you have paid the

contractor in full before receiving a notice of a claim and have

fully complied with the law regarding statutory retainage, you

may not be liable for that claim. Accordingly, you should consult

your attorney when you receive a written notice of a claim to

determine the true extent of your liability or potential

liability for that claim.

"OBTAIN A LIEN RELEASE AND A BILLS-PAID AFFIDAVIT. When you

receive a notice of claim, do not release withheld funds without

obtaining a signed and notarized release of lien and claim from

the claimant. You can also reduce the risk of having a claim

filed by a subcontractor or supplier by requiring as a condition

of each payment made by you or your lender that your contractor

furnish you with an affidavit stating that all bills have been

paid. Under Texas law, on final completion of the work and before

final payment, the contractor is required to furnish you with an

affidavit stating that all bills have been paid. If the

contractor discloses any unpaid bill in the affidavit, you should

withhold payment in the amount of the unpaid bill until you

receive a waiver of lien or release from that subcontractor or

supplier.

"OBTAIN TITLE INSURANCE PROTECTION. You may be able to obtain a

title insurance policy to insure that the title to your property

and the existing improvements on your property are free from

liens claimed by subcontractors and suppliers. If your policy is

issued before the improvements are completed and covers the value

of the improvements to be completed, you should obtain, on the

completion of the improvements and as a condition of your final

payment, a 'completion of improvements' policy endorsement. This

endorsement will protect your property from liens claimed by

subcontractors and suppliers that may arise from the date the

original title policy is issued to the date of the endorsement."

(c) The failure of a contractor to comply with this section does

not invalidate a lien under this chapter, a contract lien, or a

deed of trust.

Added by Acts 1997, 75th Leg., ch. 526, Sec. 23, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 889, Sec. 8, eff.

Sept. 1, 1999.

Sec. 53.256. LIST OF SUBCONTRACTORS AND SUPPLIERS. (a) Except

as provided by Subsection (d), for the construction of

improvements under a residential construction contract, the

original contractor shall:

(1) furnish to the owner before the commencement of construction

a written list that identifies by name, address, and telephone

number each subcontractor and supplier the contractor intends to

use in the work to be performed; and

(2) provide the owner with an updated list of subcontractors and

suppliers not later than the 15th day after the date a

subcontractor or supplier is added or deleted.

(b) The list must contain the following notice conspicuously

printed, stamped, or typed in a size equal to at least 10-point

boldface or the computer equivalent:

"NOTICE: THIS LIST OF SUBCONTRACTORS AND SUPPLIERS MAY NOT BE A

FINAL LISTING. UNLESS YOU SIGN A WAIVER OF YOUR RIGHT TO RECEIVE

UPDATED INFORMATION, THE CONTRACTOR IS REQUIRED BY LAW TO SUPPLY

UPDATED INFORMATION, AS THE INFORMATION BECOMES AVAILABLE, FOR

EACH SUBCONTRACTOR OR SUPPLIER USED IN THE WORK PERFORMED ON YOUR

RESIDENCE."

(c) The failure of a contractor to comply with this section does

not invalidate a lien under this chapter, a contract lien, or a

deed of trust.

(d) An owner may waive the right to receive the list of

subcontractors and suppliers or any updated information required

by this section only as provided by this subsection. The waiver

must be in writing and may be included in the residential

construction contract. If the waiver is not included as a

provision of the residential construction contract, the separate

waiver statement must be signed by the owner. The waiver must be

conspicuously printed in at least 10-point bold-faced type and

read substantially similar to the following:

"WAIVER OF THE LIST OF SUBCONTRACTORS AND SUPPLIERS. AN OWNER IS

NOT REQUIRED TO WAIVE THE RIGHT GRANTED BY SECTION 53.256,

PROPERTY CODE, TO RECEIVE FROM THE CONTRACTOR AN ORIGINAL OR

UPDATED LIST OF SUBCONTRACTORS AND SUPPLIERS.

"BY SIGNING THIS DOCUMENT, I AGREE TO WAIVE MY RIGHT TO RECEIVE

FROM THE CONTRACTOR AN ORIGINAL OR UPDATED LIST OF SUBCONTRACTORS

AND SUPPLIERS.

"I UNDERSTAND AND ACKNOWLEDGE THAT, AFTER SIGNING THIS DOCUMENT,

THIS WAIVER MAY NOT BE CANCELED AT A LATER DATE.

"I HAVE VOLUNTARILY CONSENTED TO THIS WAIVER."

Added by Acts 1997, 75th Leg., ch. 526, Sec. 23, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 889, Sec. 9, eff.

Sept. 1, 1999.

Sec. 53.257. PROVISIONS RELATED TO CLOSING OF LOAN FOR

CONSTRUCTION OF IMPROVEMENTS. (a) If the owner is obtaining

third-party financing for the construction of improvements under

a residential construction contract, the lender shall deliver to

the owner all documentation relating to the closing of the loan

not later than one business day before the date of the closing.

If a bona fide emergency or another good cause exists and the

lender obtains the written consent of the owner, the lender may

provide the documentation to the owner or the lender may modify

previously provided documentation on the date of closing.

(b) The lender shall provide to the owner the disclosure

statement described by Section 53.255(b). The disclosure

statement must be provided to the owner before the date of

closing. If a bona fide emergency or another good cause exists

and the lender obtains the written consent of the owner, the

lender may provide the disclosure statement at the closing. The

lender shall retain a signed and dated copy of the disclosure

statement with the closing documents.

(c) The failure of a lender to comply with this section does not

invalidate a lien under this chapter, a contract lien, or a deed

of trust.

Added by Acts 1997, 75th Leg., ch. 526, Sec. 23, eff. Sept. 1,

1997.

Sec. 53.258. DISBURSEMENTS OF FUNDS. (a) At the time the

original contractor requests payment from the owner or the

owner's lender for the construction of improvements under a

residential construction contract, the original contractor shall

provide to the owner a disbursement statement. The statement may

include any information agreed to by the owner and the original

contractor and must include at least the name and address of each

person who subcontracted directly with the original contractor

and who the original contractor intends to pay from the requested

funds. The original contractor shall provide the disbursement

statement:

(1) in the manner agreed to in writing by the owner and original

contractor; or

(2) if no agreement exists, by depositing the statement in the

United States mail, first class, postage paid, and properly

addressed to the owner or by hand delivering the statement to the

owner before the original contractor receives the requested

funds.

(b) If the owner finances the construction of improvements

through a third party that advances loan proceeds directly to the

original contractor, the lender shall:

(1) obtain from the original contractor the signed disbursement

statement required by Subsection (a) that covers the funds for

which the original contractor is requesting payment; and

(2) provide to the owner a statement of funds disbursed by the

lender since the last statement was provided to the owner.

(c) The lender shall provide to the owner the lender's

disbursement statement and the disbursement statement the lender

obtained from the contractor before the lender disburses the

funds to the original contractor. The disbursement statements may

be provided in any manner agreed to by the lender and the owner.

(d) The lender is not responsible for the accuracy of the

information contained in the disbursement statement obtained from

the original contractor.

(e) The failure of a lender or an original contractor to comply

with this section does not invalidate a lien under this chapter,

a contract lien, or a deed of trust.

(f) A person commits an offense if the person intentionally,

knowingly, or recklessly provides false or misleading information

in a disbursement statement required under this section. An

offense under this section is a misdemeanor. A person adjudged

guilty of an offense under this section shall be punished by a

fine not to exceed $4,000 or confinement in jail for a term not

to exceed one year or both a fine and confinement. A person may

not receive community supervision for the offense.

Added by Acts 1997, 75th Leg., ch. 526, Sec. 23, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 889, Sec. 10, eff.

Sept. 1, 1999.

Sec. 53.259. FINAL BILLS-PAID AFFIDAVIT REQUIRED. (a) As a

condition of final payment under a residential construction

contract, the original contractor shall, at the time the final

payment is tendered, execute and deliver to the owner, or the

owner's agent, an affidavit stating that the original contractor

has paid each person in full for all labor and materials used in

the construction of improvements on the real property. If the

original contractor has not paid each person in full, the

original contractor shall state in the affidavit the amount owed

and the name and, if known, the address and telephone number of

each person to whom a payment is owed.

(b) The seller of any real property on which a structure of not

more than four units is constructed and that is intended as the

principal place of residence for the purchaser shall, at the

closing of the purchase of the real property, execute and deliver

to the purchaser, or the purchaser's agent, an affidavit stating

that the seller has paid each person in full for all labor and

materials used in the construction of improvements on the real

property and that the seller is not indebted to any person by

reason of any construction. In the event that the seller has not

paid each person in full, the seller shall state in the affidavit

the amount owed and the name and, if known, the address and

telephone number of each person to whom a payment is owed.

(c) A person commits an offense if the person intentionally,

knowingly, or recklessly makes a false or misleading statement in

an affidavit under this section. An offense under this section is

a misdemeanor. A person adjudged guilty of an offense under this

section shall be punished by a fine not to exceed $4,000 or

confinement in jail for a term not to exceed one year or both a

fine and confinement. A person may not receive community

supervision for the offense.

(d) A person signing an affidavit under this section is

personally liable for any loss or damage resulting from any false

or incorrect information in the affidavit.

Added by Acts 1997, 75th Leg., ch. 526, Sec. 23, eff. Sept. 1,

1997.

Sec. 53.260. CONVEYANCE TO CONTRACTOR NOT REQUIRED. An original

contractor may not require an owner of real property to convey

the real property to the original contractor or an entity

controlled by the original contractor as a condition to the

performance of the residential construction contract for

improvements to the real property.

Added by Acts 1997, 75th Leg., ch. 526, Sec. 23, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 889, Sec. 11, eff.

Sept. 1, 1999.



CHAPTER 54. LANDLORD'S LIENS

PROPERTY CODE

TITLE 5. EXEMPT PROPERTY AND LIENS

SUBTITLE B. LIENS

CHAPTER 54. LANDLORD'S LIENS

SUBCHAPTER A. AGRICULTURAL LANDLORD'S LIEN

Sec. 54.001. LIEN. A person who leases land or tenements at

will or for a term of years has a preference lien for rent that

becomes due and for the money and the value of property that the

landlord furnishes or causes to be furnished to the tenant to

grow a crop on the leased premises and to gather, store, and

prepare the crop for marketing.

Acts 1983, 68th Leg., p. 3557, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 54.002. PROPERTY TO WHICH LIEN ATTACHES. (a) Except as

provided by Subsections (b) and (c), the lien attaches to:

(1) the property on the leased premises that the landlord

furnishes or causes to be furnished to the tenant to grow a crop

on the leased premises; and

(2) the crop grown on the leased premises in the year that the

rent accrues or the property is furnished.

(b) If the landlord provides everything except labor, the lien

attaches only to the crop grown in the year that the property is

furnished.

(c) The lien does not attach to the goods of a merchant, trader,

or mechanic if the tenant sells and delivers the goods in good

faith in the regular course of business.

(d) A law exempting property from forced sale does not apply to

a lien under this subchapter on agricultural products, animals,

or tools.

Acts 1983, 68th Leg., p. 3557, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 54.003. EXCEPTIONS. The lien does not arise if:

(1) a tenant provides everything necessary to cultivate the

leased premises and the landlord charges rent of more than

one-third of the value of the grain and one-fourth of the value

of the cotton grown on the premises; or

(2) a landlord provides everything except the labor and directly

or indirectly charges rent of more than one-half of the value of

the grain and cotton grown on the premises.

Acts 1983, 68th Leg., p. 3558, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 54.004. DURATION OF LIEN. The lien exists while the

property to which it is attached remains on the leased premises

and until one month after the day that the property is removed

from the premises. If agricultural products to which the lien is

attached are placed in a public or bonded warehouse regulated by

state law before the 31st day after the day that they are removed

from the leased premises, the lien exists while they remain in

the warehouse.

Acts 1983, 68th Leg., p. 3558, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 54.005. REMOVAL OF PROPERTY. (a) If an advance or rent is

unpaid, a tenant may not without the landlord's consent remove or

permit the removal of agricultural products or other property to

which the lien is attached from the leased premises.

(b) If agricultural products subject to the lien are removed

with the landlord's consent from the leased premises for

preparation for market, the lien continues to exist as if the

products had not been removed.

Acts 1983, 68th Leg., p. 3558, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 54.006. DISTRESS WARRANT. (a) The person to whom rent or

an advance is payable under the lease or the person's agent,

attorney, assign, or other legal representative may apply to an

appropriate justice of the peace for a distress warrant if the

tenant:

(1) owes any rent or an advance;

(2) is about to abandon the premises; or

(3) is about to remove the tenant's property from the premises.

(b) The application for a warrant must be filed with a justice

of the peace:

(1) in the precinct in which the leasehold is located or in

which the property subject to the landlord's lien is located; or

(2) who has jurisdiction of the cause of action.

Acts 1983, 68th Leg., p. 3558, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1993, 73rd Leg., ch. 48, Sec. 9, eff. Sept.

1, 1993.

Sec. 54.007. JUDGMENT ON REPLEVIN BOND. If a final judgment is

rendered against a defendant who has replevied property seized

under a distress warrant, the sureties on the defendant's replevy

bond are also liable under the judgment, according to the terms

of the bond.

Acts 1983, 68th Leg., p. 3559, ch. 576, Sec. 1, eff. Jan. 1,

1984.

SUBCHAPTER B. BUILDING LANDLORD'S LIEN

Sec. 54.021. LIEN. A person who leases or rents all or part of

a building for nonresidential use has a preference lien on the

property of the tenant or subtenant in the building for rent that

is due and for rent that is to become due during the current

12-month period succeeding the date of the beginning of the

rental agreement or an anniversary of that date.

Acts 1983, 68th Leg., p. 3559, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1985, 69th Leg., ch. 200, Sec. 2, eff. Aug.

26, 1985.

Sec. 54.022. COMMERCIAL BUILDING. (a) The lien is

unenforceable for rent on a commercial building that is more than

six months past due unless the landlord files a lien statement

with the county clerk of the county in which the building is

located.

(b) The lien statement must be verified by the landlord or the

landlord's agent or attorney and must contain:

(1) an account, itemized by month, of the rent for which the

lien is claimed;

(2) the name and address of the tenant or subtenant, if any;

(3) a description of the leased premises; and

(4) the beginning and termination dates of the lease.

(c) Each county clerk shall index alphabetically and record the

rental lien statements filed in the clerk's office.

Acts 1983, 68th Leg., p. 3559, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 54.023. EXEMPTIONS. This subchapter does not affect a

statute exempting property from forced sale.

Acts 1983, 68th Leg., p. 3560, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 54.024. DURATION OF LIEN. The lien exists while the tenant

occupies the building and until one month after the day that the

tenant abandons the building.

Acts 1983, 68th Leg., p. 3560, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 54.025. DISTRESS WARRANT. The person to whom rent is

payable under a building lease or the person's agent, attorney,

assign, or other legal representative may apply to the justice of

the peace in the precinct in which the building is located for a

distress warrant if the tenant:

(1) owes rent;

(2) is about to abandon the building; or

(3) is about to remove the tenant's property from the building.

Acts 1983, 68th Leg., p. 3560, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1993, 73rd Leg., ch. 48, Sec. 10, eff.

Sept. 1, 1993.

SUBCHAPTER C. RESIDENTIAL LANDLORD'S LIEN

Sec. 54.041. LIEN. A landlord of a single or multifamily

residence has a lien for unpaid rent that is due. The lien

attaches to nonexempt property that is in the residence or that

the tenant has stored in a storage room.

Acts 1983, 68th Leg., p. 3560, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 54.042. EXEMPTIONS. A lien under this subchapter does not

attach to:

(1) wearing apparel;

(2) tools, apparatus, and books of a trade or profession;

(3) schoolbooks;

(4) a family library;

(5) family portraits and pictures;

(6) one couch, two living room chairs, and a dining table and

chairs;

(7) beds and bedding;

(8) kitchen furniture and utensils;

(9) food and foodstuffs;

(10) medicine and medical supplies;

(11) one automobile and one truck;

(12) agricultural implements;

(13) children's toys not commonly used by adults;

(14) goods that the landlord or the landlord's agent knows are

owned by a person other than the tenant or an occupant of the

residence; and

(15) goods that the landlord or the landlord's agent knows are

subject to a recorded chattel mortgage or financing agreement.

Acts 1983, 68th Leg., p. 3560, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1985, 69th Leg., ch. 305, Sec. 1, eff. Aug.

26, 1985.

Sec. 54.043. ENFORCEABILITY OF CONTRACTUAL PROVISIONS. (a) A

contractual landlord's lien is not enforceable unless it is

underlined or printed in conspicuous bold print in the lease

agreement.

(b) A provision of a lease that purports to waive or diminish a

right, liability, or exemption of this subchapter is void to the

extent limited by this subchapter.

Acts 1983, 68th Leg., p. 3561, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 54.044. SEIZURE OF PROPERTY. (a) The landlord or the

landlord's agent may not seize exempt property and may seize

nonexempt property only if it is authorized by a written lease

and can be accomplished without a breach of the peace.

(b) Immediately after seizing property under Subsection (a) of

this section, the landlord or the landlord's agent shall leave

written notice of entry and an itemized list of the items

removed. The notice and list shall be left in a conspicuous place

within the dwelling. The notice must state the amount of

delinquent rent and the name, address, and telephone number of

the person the tenant may contact regarding the amount owed. The

notice must also state that the property will be promptly

returned on full payment of the delinquent rent.

(c) Unless authorized in a written lease, the landlord is not

entitled to collect a charge for packing, removing, or storing

property seized under this section.

(d) If the tenant has abandoned the premises, the landlord or

the landlord's agent may remove its contents.

Acts 1983, 68th Leg., p. 3561, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1985, 69th Leg., ch. 305, Sec. 1, eff. Aug.

26, 1985.

Sec. 54.045. SALE OF PROPERTY. (a) Property seized under

Section 54.044 may not be sold or otherwise disposed of unless

the sale or disposition is authorized in a written lease.

(b) Before selling seized property, the landlord or the

landlord's agent must give notice to the tenant not later than

the 30th day before the date of the sale. The notice must be sent

to the tenant by both first class mail and certified mail, return

receipt requested, at the tenant's last known address. The notice

must contain:

(1) the date, time, and place of the sale;

(2) an itemized account of the amount owed by the tenant to the

landlord; and

(3) the name, address, and telephone number of the person the

tenant may contact regarding the sale, the amount owed, and the

right of the tenant to redeem the property under Subsection (e)

of this section.

(c) A sale under this section is subject to a recorded chattel

mortgage or financing statement. The property shall be sold to

the highest cash bidder. Proceeds from the sale shall be applied

first to delinquent rents and, if authorized by the written

lease, reasonable packing, moving, storage, and sale costs.

(d) Any sale proceeds remaining after payment of the amounts

authorized in Subsection (c) of this section shall be mailed to

the tenant at the tenant's last known address not later than the

30th day after the date of the sale. The landlord shall provide

the tenant with an accounting of all proceeds of the sale not

later than the 30th day after the date on which the tenant makes

a written request for the accounting.

(e) The tenant may redeem the property at any time before the

property is sold by paying to the landlord or the landlord's

agent all delinquent rents and, if authorized in the written

lease, all reasonable packing, moving, storage, and sale costs.

Added by Acts 1985, 69th Leg., ch. 305, Sec. 1, eff. Aug. 26,

1985.

Sec. 54.046. VIOLATION BY LANDLORD. If a landlord or the

landlord's agent wilfully violates this subchapter, the tenant is

entitled to:

(1) actual damages, return of any property seized that has not

been sold, return of the proceeds of any sale of seized property,

and one month's rent or $500, whichever is greater, less any

amount for which the tenant is liable; and

(2) reasonable attorney's fees.

Acts 1983, 68th Leg., p. 356, ch. 5761, Sec. 1, eff. Jan. 1,

1984. Renumbered and amended by Acts 1985, 69th Leg., ch. 305,

Sec. 1, eff. Aug. 26, 1985.

Sec. 54.047. OTHER RIGHTS NOT AFFECTED. This subchapter does

not affect or diminish any other rights or obligations arising

under common law or any statute.

Added by Acts 1985, 69th Leg., ch. 305, Sec. 1, eff. Aug. 26,

1985.

Sec. 54.048. TENANT MAY REPLEVY. At any time before judgment in

a suit for unpaid rent, the tenant may replevy any of the

property that has been seized, if the property has not been

claimed or sold, by posting a bond in an amount approved by the

court, payable to the landlord, and conditioned that if the

landlord prevails in the suit, the amount of the judgment

rendered and any costs assessed against the tenant shall be first

satisfied, to the extent possible, out of the bond.

Added by Acts 1987, 70th Leg., ch. 266, Sec. 1, eff. Sept. 1,

1987.



CHAPTER 55. HOSPITAL AND EMERGENCY MEDICAL SERVICES LIENS

PROPERTY CODE

TITLE 5. EXEMPT PROPERTY AND LIENS

SUBTITLE B. LIENS

CHAPTER 55. HOSPITAL AND EMERGENCY MEDICAL SERVICES LIENS

Sec. 55.001. DEFINITIONS. In this chapter:

(1) "Emergency medical services" has the meaning assigned by

Section 773.003, Health and Safety Code.

(2) "Emergency medical services provider" has the meaning

assigned by Section 773.003, Health and Safety Code.

(3) "Hospital" means a person or institution maintaining a

facility that provides hospital services in this state.

(4) "Person" does not include a county, common, or independent

school district.

Acts 1983, 68th Leg., p. 3562, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 2003, 78th Leg., ch. 337, Sec. 1, eff.

Sept. 1, 2003.

Sec. 55.002. LIEN. (a) A hospital has a lien on a cause of

action or claim of an individual who receives hospital services

for injuries caused by an accident that is attributed to the

negligence of another person. For the lien to attach, the

individual must be admitted to a hospital not later than 72 hours

after the accident.

(b) The lien extends to both the admitting hospital and a

hospital to which the individual is transferred for treatment of

the same injury.

(c) An emergency medical services provider has a lien on a cause

of action or claim of an individual who receives emergency

medical services in a county with a population of 575,000 or less

for injuries caused by an accident that is attributed to the

negligence of another person. For the lien to attach, the

individual must receive the emergency medical services not later

than 72 hours after the accident.

Acts 1983, 68th Leg., p. 3562, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 2003, 78th Leg., ch. 337, Sec. 1, eff.

Sept. 1, 2003.

Sec. 55.003. PROPERTY TO WHICH LIEN ATTACHES. (a) A lien under

this chapter attaches to:

(1) a cause of action for damages arising from an injury for

which the injured individual is admitted to the hospital or

receives emergency medical services;

(2) a judgment of a court in this state or the decision of a

public agency in a proceeding brought by the injured individual

or by another person entitled to bring the suit in case of the

death of the individual to recover damages arising from an injury

for which the injured individual is admitted to the hospital or

receives emergency medical services; and

(3) the proceeds of a settlement of a cause of action or a claim

by the injured individual or another person entitled to make the

claim, arising from an injury for which the injured individual is

admitted to the hospital or receives emergency medical services.

(b) The lien does not attach to:

(1) a claim under the workers' compensation law of this state,

the Federal Employees Liability Act, or the Federal Longshore and

Harbor Workers' Compensation Act; or

(2) the proceeds of an insurance policy in favor of the injured

individual or the injured individual's beneficiary or legal

representative, except public liability insurance carried by the

insured that protects the insured against loss caused by an

accident or collision.

(c) A hospital lien described by Section 55.002(a) does not

attach to a claim against the owner or operator of a railroad

company that maintains or whose employees maintain a hospital in

which the injured individual is receiving hospital services.

Acts 1983, 68th Leg., p. 3562, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 2003, 78th Leg., ch. 337, Sec. 1, eff.

Sept. 1, 2003.

Sec. 55.004. AMOUNT OF LIEN. (a) In this section, "emergency

hospital care" means health care services provided in a hospital

to evaluate, stabilize, and treat a serious medical problem of

recent onset or severity, including severe pain that would lead a

prudent layperson possessing an average knowledge of medicine and

health to believe that the condition, illness, or injury is of

such a nature that failure to obtain immediate medical care would

in all reasonable probability:

(1) seriously jeopardize the patient's health;

(2) seriously impair one or more bodily functions;

(3) seriously harm an organ or other part of the body;

(4) cause serious disfigurement; or

(5) in the case of a pregnant woman, seriously jeopardize the

health of the fetus.

(b) A hospital lien described by Section 55.002(a) is for the

amount of the hospital's charges for services provided to the

injured individual during the first 100 days of the injured

individual's hospitalization.

(c) A hospital lien described by Section 55.002(a) may also

include the amount of a physician's reasonable and necessary

charges for emergency hospital care services provided to the

injured individual during the first seven days of the injured

individual's hospitalization. At the request of the physician,

the hospital may act on the physician's behalf in securing and

discharging the lien.

(d) A hospital lien described by Section 55.002(a) does not

cover:

(1) charges for other services that exceed a reasonable and

regular rate for the services;

(2) charges by the physician related to any services provided

under Subsection (c) for which the physician has accepted

insurance benefits or payment under a private medical indemnity

plan or program, regardless of whether the benefits or payment

equals the full amount of the physician's charges for those

services;

(3) charges by the physician for services provided under

Subsection (c) if the injured individual has coverage under a

private medical indemnity plan or program from which the

physician is entitled to recover payment for the physician's

services under an assignment of benefits or similar rights; or

(4) charges by the physician related to any services provided

under Subsection (c) if the physician is a member of the

legislature.

(e) A hospital lien described by Section 55.002(a) is not

affected by a hospital's use of a method of classifying patients

according to their ability to pay that is solely intended to

obtain a lien for services provided to an indigent injured

individual.

(f) An emergency medical services lien described by Section

55.002(c) is for the amount charged by the emergency medical

services provider, not to exceed $1,000, for emergency medical

services provided to the injured individual during the 72 hours

following the accident that caused the individual's injuries.

(g) An emergency medical services lien described by Section

55.002(c) does not cover:

(1) charges for services that exceed a reasonable and regular

rate for the services;

(2) charges by the emergency medical services provider related

to any services for which the emergency medical services provider

has accepted insurance benefits or payment under a private

medical indemnity plan or program, regardless of whether the

benefits or payments equal the full amount of the charges for

those services; or

(3) charges by the emergency medical services provider for

services provided if the injured individual has coverage under a

private medical indemnity plan or program from which the provider

is entitled to recover payment for the provider's services under

an assignment of benefits or similar right.

(h) If the physician is employed in that capacity by an

institution of higher education, as defined by Section 61.003,

Education Code, and the lien does not include the amount of the

physician's reasonable and necessary charges described by

Subsection (c), the physician has a lien on the cause of action

in the same manner as a hospital under this chapter. The lien is

subject to provisions of this chapter applicable to a hospital

lien, and the physician or the physician's employing institution

may secure and enforce the lien in the manner provided by this

chapter.

Acts 1983, 68th Leg., p. 3563, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 2001, 77th Leg., ch. 930, Sec. 1, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 337, Sec. 1, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1266, Sec. 1.16, eff. June 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 23.001(79), eff. September 1, 2005.

Sec. 55.005. SECURING LIEN. (a) To secure the lien, a hospital

or emergency medical services provider must file written notice

of the lien with the county clerk of the county in which the

services were provided. The notice must be filed before money is

paid to an entitled person because of the injury.

(b) The notice must contain:

(1) the injured individual's name and address;

(2) the date of the accident;

(3) the name and location of the hospital or emergency medical

services provider claiming the lien; and

(4) the name of the person alleged to be liable for damages

arising from the injury, if known.

(c) The county clerk shall record the name of the injured

individual, the date of the accident, and the name and address of

the hospital or emergency medical services provider and shall

index the record in the name of the injured individual.

Acts 1983, 68th Leg., p. 3563, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1995, 74th Leg., ch. 1031, Sec. 1, eff.

Aug. 28, 1995; Acts 2003, 78th Leg., ch. 337, Sec. 1, eff. Sept.

1, 2003.

Sec. 55.006. DISCHARGE OF LIEN. (a) To discharge a lien under

this chapter, the authorities of the hospital or emergency

medical services provider claiming the lien or the person in

charge of the finances of the hospital or emergency medical

services provider must execute and file with the county clerk of

the county in which the lien notice was filed a certificate

stating that the debt covered by the lien has been paid or

released and authorizing the clerk to discharge the lien.

(b) The county clerk shall record a memorandum of the

certificate and the date it was filed.

(c) The filing of the certificate and recording of the

memorandum discharge the lien.

Acts 1983, 68th Leg., p. 3564, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 2003, 78th Leg., ch. 337, Sec. 1, eff.

Sept. 1, 2003.

Sec. 55.007. VALIDITY OF RELEASE. (a) A release of a cause of

action or judgment to which a lien under this chapter may attach

is not valid unless:

(1) the charges of the hospital or emergency medical services

provider claiming the lien were paid in full before the execution

and delivery of the release;

(2) the charges of the hospital or emergency medical services

provider claiming the lien were paid before the execution and

delivery of the release to the extent of any full and true

consideration paid to the injured individual by or on behalf of

the other parties to the release; or

(3) the hospital or emergency medical services provider claiming

the lien is a party to the release.

(b) A judgment to which a lien under this chapter has attached

remains in effect until the charges of the hospital or emergency

medical services provider claiming the lien are paid in full or

to the extent set out in the judgment.

Acts 1983, 68th Leg., p. 3564, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 2003, 78th Leg., ch. 337, Sec. 1, eff.

Sept. 1, 2003.

Sec. 55.008. RECORDS. (a) On request by an attorney for a

party by, for, or against whom a claim is asserted for damages

arising from an injury, a hospital or emergency medical services

provider shall as promptly as possible make available for the

attorney's examination its records concerning the services

provided to the injured individual.

(b) The hospital or emergency medical services provider may

issue reasonable rules for granting access to its records under

this section, but it may not deny access because a record is

incomplete.

(c) The records are admissible, subject to applicable rules of

evidence, in a civil suit arising from the injury.

Acts 1983, 68th Leg., p. 3564, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 2003, 78th Leg., ch. 337, Sec. 1, eff.

Sept. 1, 2003.



CHAPTER 56. LIENS AGAINST MINERAL PROPERTY

PROPERTY CODE

TITLE 5. EXEMPT PROPERTY AND LIENS

SUBTITLE B. LIENS

CHAPTER 56. LIENS AGAINST MINERAL PROPERTY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 56.001. DEFINITIONS. In this chapter:

(1) "Mineral activities" means digging, drilling, torpedoing,

operating, completing, maintaining, or repairing an oil, gas, or

water well, an oil or gas pipeline, or a mine or quarry.

(2) "Mineral contractor" means a person who performs labor or

furnishes or hauls material, machinery, or supplies used in

mineral activities under an express or implied contract with a

mineral property owner or with a trustee, agent, or receiver of a

mineral property owner.

(3) "Mineral property owner" means an owner of land, an oil,

gas, or other mineral leasehold, an oil or gas pipeline, or an

oil or gas pipeline right-of-way.

(4) "Mineral subcontractor" means a person who:

(A) furnishes or hauls material, machinery, or supplies used in

mineral activities under contract with a mineral contractor or

with a subcontractor;

(B) performs labor used in mineral activities under contract

with a mineral contractor; or

(C) performs labor used in mineral activities as an artisan or

day laborer employed by a subcontractor.

Acts 1983, 68th Leg., p. 3565, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 56.002. LIEN. A mineral contractor or subcontractor has a

lien to secure payment for labor or services related to the

mineral activities.

Acts 1983, 68th Leg., p. 3566, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 56.003. PROPERTY SUBJECT TO LIEN. (a) The following

property is subject to the lien:

(1) the material, machinery, and supplies furnished or hauled by

the lien claimant;

(2) the land, leasehold, oil or gas well, water well, oil or gas

pipeline and its right-of-way, and lease for oil and gas purposes

for which the labor was performed or material, machinery, or

supplies were furnished or hauled, and the buildings and

appurtenances on this property;

(3) other material, machinery, and supplies used for mineral

activities and owned by the owner of the property listed in

Subdivision (2); and

(4) other wells and pipelines used in operations related to oil,

gas, and minerals and located on property listed in Subdivision

(2).

(b) A lien created by performing labor or furnishing or hauling

material, machinery, or supplies for a leaseholder does not

attach to the fee title to the property.

Acts 1983, 68th Leg., p. 3566, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 56.004. PRIORITY. (a) The lien does not affect an

encumbrance that attached to land or a leasehold before the

lien's inception.

(b) The lien on material, machinery, supplies, or a specific

improvement takes priority over an earlier encumbrance on the

land or leasehold on which the material, machinery, supplies, or

improvement is placed or located.

Acts 1983, 68th Leg., p. 3567, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 56.005. ACCRUAL OF INDEBTEDNESS. (a) The indebtedness for

labor performed by the day or week accrues at the end of each

week during which the labor is performed.

(b) The indebtedness for material or services accrues on the

date the material or services were last furnished. All material

or services that a person furnishes for the same land, leasehold

interest, oil or gas pipeline, or oil or gas pipeline

right-of-way are considered to be furnished under a single

contract unless more than six months elapse between the dates the

material or services are furnished.

Acts 1983, 68th Leg., p. 3567, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 56.006. LIABILITY OF OWNER. An owner of land or a

leasehold may not be subjected to liability under this chapter

greater than the amount agreed to be paid in the contract for

furnishing material or performing labor.

Acts 1983, 68th Leg., p. 3567, ch. 576, Sec. 1, eff. Jan. 1,

1984.

SUBCHAPTER B. SECURING LIEN

Sec. 56.021. SECURING LIEN. (a) Not later than six months

after the day the indebtedness accrues, a person claiming the

lien must file an affidavit with the county clerk of the county

in which the property is located.

(b) Not later than the 10th day before the day the affidavit is

filed, a mineral subcontractor claiming the lien must serve on

the property owner written notice that the lien is claimed.

Acts 1983, 68th Leg., p. 3567, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 56.022. CONTENTS OF AFFIDAVIT. (a) A lien claimant's

affidavit must include:

(1) the name of the mineral property owner involved, if known;

(2) the name and mailing address of the claimant;

(3) the dates of performance or furnishing;

(4) a description of the land, leasehold interest, pipeline, or

pipeline right-of-way involved; and

(5) an itemized list of amounts claimed.

(b) A mineral subcontractor's affidavit must in addition

include:

(1) the name of the person for whom labor was performed or

material was furnished or hauled; and

(2) a statement that the subcontractor timely served written

notice that the lien is claimed on the property owner or the

owner's agent, representative, or receiver.

Acts 1983, 68th Leg., p. 3568, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 56.023. CONTENTS OF MINERAL SUBCONTRACTOR'S NOTICE. A

mineral subcontractor's notice to the property owner must include

the amount of the lien, the name of the person indebted to the

subcontractor, and a description of the land, leasehold interest,

pipeline, or pipeline right-of-way involved.

Acts 1983, 68th Leg., p. 3568, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 56.024. FILING IN NEW COUNTY. (a) Not later than the 90th

day after the day that property to which the lien has attached is

removed from a county in which the lien affidavit covering the

property has been filed, the lienholder may file with the clerk

of the county to which the property has been moved an itemized

inventory of the property showing the unpaid amount due.

(b) The lien attaches to all property subject to the lien

located in a county in which an inventory is filed under this

section.

(c) An inventory filed under this section is notice of the

lien's existence.

Acts 1983, 68th Leg., p. 3568, ch. 576, Sec. 1, eff. Jan. 1,

1984.

SUBCHAPTER C. ENFORCEMENT

Sec. 56.041. ENFORCEMENT. (a) A claimant must enforce the lien

within the same time and in the same manner as a mechanic's,

contractor's, or materialman's lien under Chapter 53.

(b) A holder of a prior encumbrance on land or a leasehold is

not a necessary party to a suit to foreclose the lien.

Acts 1983, 68th Leg., p. 3569, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 56.042. SALE OR REMOVAL OF PROPERTY. (a) A mineral

property owner, contractor, subcontractor, or purchaser or an

agent, trustee, or receiver of one of those persons may not sell

property to which the lien has attached or remove it from the

land on which it was to be used, unless the lienholder consents

in writing.

(b) On a violation of this section, a lienholder is entitled to

possession of the property regardless of where it is found, and

the lienholder may have the property sold to satisfy the debt on

which the lien is based regardless of whether the debt is due.

Acts 1983, 68th Leg., p. 3569, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 56.043. RETENTION OF PAYMENT. A property owner who is

served with a mineral subcontractor's notice may withhold payment

to the contractor in the amount claimed until the debt on which

the lien is based is settled or determined to be not owed. The

owner is not liable to the subcontractor for more than the amount

that the owner owes the original contractor when the notice is

received.

Acts 1983, 68th Leg., p. 3569, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 56.044. FORFEITURE OF LEASEHOLD. Forfeiture of a leasehold

does not impair a lien on material, machinery, supplies, or an

improvement located on the leasehold if:

(1) the lien attached to the property before the leasehold was

forfeited;

(2) the property is not permanently attached to the land; and

(3) the lienholder pays the owner of the land the damages caused

to the land by removal of the property.

Acts 1983, 68th Leg., p. 3569, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 56.045. EQUITABLE OR CONTINGENT INTEREST. Failure of an

equitable interest to become legal title or nonfulfillment of a

condition subsequent on which a legal interest is contingent does

not impair a lien on material, machinery, supplies, or an

improvement located on the land covered by the equitable interest

if the lien attached to the material, machinery, supplies, or

improvement before the failure.

Acts 1983, 68th Leg., p. 3570, ch. 576, Sec. 1, eff. Jan. 1,

1984.



CHAPTER 57. RAILROAD LABORER'S LIEN

PROPERTY CODE

TITLE 5. EXEMPT PROPERTY AND LIENS

SUBTITLE B. LIENS

CHAPTER 57. RAILROAD LABORER'S LIEN

Sec. 57.001. RAILROAD LABORER'S LIEN. A mechanic, laborer, or

other person who works or uses tools or a team in the

construction, operation, or repair of a railroad or railroad

equipment has a lien on the railroad and equipment for the amount

owed for the labor or the use of the tools or team.

Acts 1983, 68th Leg., p. 3570, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 57.002. PRIORITY. A lien under this chapter takes priority

over all other liens on the same property.

Acts 1983, 68th Leg., p. 3570, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 57.003. DURATION OF LIEN. A lien under this chapter ceases

to exist 12 months after the day that it is created, unless the

lien claimant has sued to foreclose the lien.

Acts 1983, 68th Leg., p. 3570, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 57.004. ENFORCEMENT. A court in a suit to foreclose the

lien shall render judgment for the amount due and order to be

sold as much of the railroad right-of-way and equipment as is

necessary to satisfy the judgment only if:

(1) the work was performed at the instance of the railroad

company or the company's agent, contractor, or subcontractor; and

(2) the amount claimed is due.

Acts 1983, 68th Leg., p. 3571, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 57.005. VENUE. A suit to foreclose a lien under this

chapter may be brought in a county in which:

(1) the work was performed or any part of the cause of action

accrued; or

(2) the principal office of the railroad company is located.

Acts 1983, 68th Leg., p. 3571, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 57.006. PARTIES. Holders of other liens on the same

property are not necessary parties to a suit to foreclose a lien

under this chapter but may intervene in the suit.

Acts 1983, 68th Leg., p. 3571, ch. 576, Sec. 1, eff. Jan. 1,

1984.



CHAPTER 58. FARM, FACTORY, AND STORE WORKER'S LIENS

PROPERTY CODE

TITLE 5. EXEMPT PROPERTY AND LIENS

SUBTITLE B. LIENS

CHAPTER 58. FARM, FACTORY, AND STORE WORKER'S LIENS

Sec. 58.001. DEFINITIONS. In this chapter:

(1) "Employer" means a person with whom a worker contracts,

directly or through an agent, receiver, or trustee of the person,

for the performance of labor or a service by the worker. The

contract may be oral or in writing.

(2) "Worker" means a clerk, accountant, bookkeeper, waiter,

waitress, cook, maid, porter, servant, employee, artisan,

craftsman, factory operator, mill operator, mechanic, quarry

worker, common laborer, or farmhand.

Acts 1983, 68th Leg., p. 3571, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 58.002. LIEN. (a) A worker has a lien as provided by this

chapter if, under the contract with the employer, the worker:

(1) labors or performs a service in an office, store, hotel,

rooming house or boardinghouse, restaurant, shop, factory, mine,

quarry, or mill or on a farm; or

(2) performs a service:

(A) in cutting, preparing, hauling, or transporting logs or

timber to a place of disposition;

(B) on a means of transportation of logs or timber; or

(C) in constructing or maintaining a tram or railroad

constructed or used for transporting logs or timber to their

owner or a point of disposition.

(b) The amount of the lien is the amount owed under the

contract.

Acts 1983, 68th Leg., p. 3572, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 58.003. PROPERTY SUBJECT TO LIEN. Each thing of value

owned by or in the possession or control of the employer or the

employer's agent, receiver, or trustee is subject to the lien if:

(1) created in whole or part by the lien claimant's work;

(2) used by or useful to the lien claimant in the performance of

the work; or

(3) necessarily connected with the performance of the work.

Acts 1983, 68th Leg., p. 3572, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 58.004. SECURING LIEN. (a) Not later than the 30th day

after the day that the indebtedness accrues, a worker who has not

received payment for work performed and who wishes to claim the

lien must:

(1) serve a copy of an account of the services, stating the

amount due, on the employer or the employer's agent, receiver, or

trustee; and

(2) file a copy of the account with the county clerk of the

county in which the services were performed.

(b) The party making an account must execute an affidavit

verifying the contents of the account.

(c) Substantial compliance with this section secures the lien.

Acts 1983, 68th Leg., p. 3572, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 58.005. PRIORITY. (a) A lien under this chapter is a

first lien, except that a farmhand's lien is subordinate to a

landlord's lien provided by law.

(b) Liens under this chapter take priority in the order that the

accounts are filed with the county clerk.

Acts 1983, 68th Leg., p. 3573, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 58.006. DURATION OF LIEN. The lien ceases to exist six

months after the day that it is secured unless the lien claimant

has sued to foreclose the lien.

Acts 1983, 68th Leg., p. 3573, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 58.007. PURCHASE OF PROPERTY TO WHICH LIEN HAS ATTACHED.

(a) A person who purchases from its owner property to which the

lien has attached and who has no actual or constructive notice of

the lien takes the property free from the lien.

(b) An account filed with the county clerk under this chapter or

a suit to foreclose a lien is constructive notice of the lien's

existence.

Acts 1983, 68th Leg., p. 3573, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 58.008. ASSIGNMENT OF LIEN. The lien may be assigned. An

assignee receives the rights and privileges held by the assignor

under the lien.

Acts 1983, 68th Leg., p. 3573, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 58.009. PAYMENT OF WAGES. For purposes of this chapter,

wages are due weekly for work performed by the day or week and

monthly for work performed by the month, and an employer shall

pay wages in United States legal tender.

Acts 1983, 68th Leg., p. 3573, ch. 576, Sec. 1, eff. Jan. 1,

1984.



CHAPTER 59. SELF-SERVICE STORAGE FACILITY LIENS

PROPERTY CODE

TITLE 5. EXEMPT PROPERTY AND LIENS

SUBTITLE B. LIENS

CHAPTER 59. SELF-SERVICE STORAGE FACILITY LIENS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 59.001. DEFINITIONS. In this chapter:

(1) "Lessor" means an owner, lessor, sublessor, or managing

agent of a self-service storage facility.

(2) "Rental agreement" means a written or oral agreement that

establishes or modifies the terms of use of a self-service

storage facility.

(3) "Self-service storage facility" means real property that is

rented to be used exclusively for storage of property and is

cared for and controlled by the tenant.

(4) "Tenant" means a person entitled under a rental agreement to

the exclusive use of storage space at a self-service storage

facility.

Acts 1983, 68th Leg., p. 3574, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 59.002. APPLICABILITY. This chapter applies to a

self-service storage facility rental agreement that is entered

into, extended, or renewed after September 1, 1981.

Acts 1983, 68th Leg., p. 3574, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 59.003. APPLICABILITY OF OTHER STATUTES. (a) Subchapter

B, Chapter 54, does not apply to a self-service storage facility.

(b) Unless a lessor issues a warehouse receipt, bill of lading,

or other document of title relating to property stored at the

facility, the following statutes do not apply to a self-service

storage facility:

(1) Chapter 7, Business & Commerce Code, as amended; and

(2) Chapter 14, Agriculture Code.

Acts 1983, 68th Leg., p. 3575, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 2001, 77th Leg., ch. 1124, Sec. 3, eff.

Sept. 1, 2001.

Sec. 59.004. VARIATION BY AGREEMENT AND WAIVER. Except as

expressly provided by this chapter, a lessor or tenant may not

vary the provisions of this chapter by agreement or waive rights

conferred by this chapter.

Acts 1983, 68th Leg., p. 3575, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 59.005. DAMAGES FOR VIOLATION. A person injured by a

violation of this chapter may sue for damages under the Deceptive

Trade Practices--Consumer Protection Act (Subchapter E, Chapter

17, Business & Commerce Code).

Acts 1983, 68th Leg., p. 3575, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 59.006. ATTACHMENT AND PRIORITY OF LIEN. A lien under this

chapter attaches on the date the tenant places the property at

the self-service storage facility. The lien takes priority over

all other liens on the same property.

Acts 1983, 68th Leg., p. 3575, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 59.007. PURCHASE OF PROPERTY. A good faith purchaser of

property sold to satisfy a lien under this chapter takes the

property free of a claim by a person against whom the lien was

valid, regardless of whether the lessor has complied with this

chapter.

Acts 1983, 68th Leg., p. 3575, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 59.008. REDEMPTION. A tenant may redeem property seized

under a judicial order or a contractual landlord's lien prior to

its sale or other disposition by paying the lessor the amount of

the lien and the lessor's reasonable expenses incurred under this

chapter.

Acts 1983, 68th Leg., p. 3575, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 59.009. RESIDENTIAL USE. A tenant may not use or allow the

use of a self-service storage facility as a residence.

Acts 1983, 68th Leg., p. 3576, ch. 576, Sec. 1, eff. Jan. 1,

1984.

SUBCHAPTER B. LIEN

Sec. 59.021. LIEN; PROPERTY ATTACHED. A lessor has a lien on

all property in a self-service storage facility for the payment

of charges that are due and unpaid by the tenant.

Acts 1983, 68th Leg., p. 3576, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1985, 69th Leg., ch. 117, Sec. 12(a), eff.

Sept. 1, 1985.

SUBCHAPTER C. ENFORCEMENT OF LIEN

Sec. 59.041. ENFORCEMENT OF LIEN. (a) Except as provided by

Subsection (b) of this section, a lessor may enforce a lien under

this chapter only under a judgment by a court of competent

jurisdiction that forecloses the lien and orders the sale of the

property to which it is attached.

(b) A lessor may enforce a lien under this chapter by seizing

and selling the property to which the lien is attached if:

(1) the seizure and sale are made under the terms of a

contractual landlord's lien as underlined or printed in

conspicuous bold print in a written rental agreement between the

lessor and tenant; and

(2) the seizure and sale are made in accordance with this

chapter.

Acts 1983, 68th Leg., p. 3576, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1985, 69th Leg., ch. 117, Sec. 12(c), eff.

Sept. 1, 1985.

Sec. 59.042. PROCEDURE FOR SEIZURE AND SALE. (a) A lessor who

wishes to enforce a contractual landlord's lien by seizing and

selling or otherwise disposing of the property to which it is

attached must deliver written notice of the claim to the tenant.

(b) If the tenant fails to satisfy the claim before the 15th day

after the day that the notice is delivered, the lessor must

publish or post notices advertising the sale as provided by this

subchapter.

(c) If notice is by publication, the lessor may not sell the

property until the 15th day after the day that the first notice

is published. If notice is by posting, the lessor may sell the

property after the 10th day after the day that the notices are

posted.

Acts 1983, 68th Leg., p. 3576, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 18, Sec. 5,

eff. Oct. 2, 1984; Acts 1985, 69th Leg., ch. 117, Sec. 12(d),

eff. Sept. 1, 1985.

Sec. 59.043. CONTENTS AND DELIVERY OF NOTICE OF CLAIM. (a) The

lessor's notice to the tenant of the claim must contain:

(1) an itemized account of the claim;

(2) the name, address, and telephone number of the lessor or the

lessor's agent;

(3) a statement that the contents of the self-service storage

facility have been seized under the contractual landlord's lien;

and

(4) a statement that if the claim is not satisfied before the

15th day after the day that the notice is delivered, the property

may be sold at public auction.

(b) The lessor must deliver the notice in person or by certified

mail to the tenant's last known address as stated in the rental

agreement or in a written notice from the tenant to the lessor

furnished after the execution of the rental agreement. Notice by

mail is considered delivered when the notice, properly addressed

with postage prepaid, is deposited with the United States Postal

Service.

Acts 1983, 68th Leg., p. 3577, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 59.044. NOTICE OF SALE. (a) The notice advertising the

sale must contain:

(1) a general description of the property;

(2) a statement that the property is being sold to satisfy a

landlord's lien;

(3) the tenant's name;

(4) the address of the self-service storage facility; and

(5) the time, place, and terms of the sale.

(b) The lessor must publish the notice once in each of two

consecutive weeks in a newspaper of general circulation in the

county in which the self-service storage facility is located. If

there is not a newspaper of general circulation in the county,

the lessor may instead post a copy of the notice at the

self-service storage facility and at least five other conspicuous

locations near the facility.

Acts 1983, 68th Leg., p. 3577, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 59.045. CONDUCT OF SALE. A sale under this subchapter must

be a public sale at the self-service storage facility or a

reasonably near public place. The lessor must conduct the sale

according to the terms specified in the notice advertising the

sale and sell the property to the highest bidder.

Acts 1983, 68th Leg., p. 3578, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 59.046. EXCESS PROCEEDS OF SALE. If the proceeds of a sale

under this subchapter are greater than the amount of the lien and

the reasonable expenses of the sale, the lessor shall deliver

written notice of the excess to the tenant's last known address

as stated in the rental agreement or in a written notice from the

tenant to the lessor furnished after the execution of the rental

agreement. The lessor shall retain the excess and deliver it to

the tenant if the tenant requests it before two years after the

date of the sale. If the tenant does not request the excess

before two years after the date of the sale, the lessor owns the

excess.

Acts 1983, 68th Leg., p. 3578, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 59.047. ADDITIONAL PROCEDURES FOR SALE OF CERTAIN PROPERTY.

A holder of a lien under this chapter on a motor vehicle subject

to Chapter 501, Transportation Code, or on a motorboat, vessel,

or outboard motor for which a certificate of title is required

under Subchapter B, Chapter 31, Parks and Wildlife Code, may

follow the procedures prescribed by Section 70.006 in addition to

the procedures prescribed by this chapter.

Added by Acts 1999, 76th Leg., ch. 70, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 60. NEWSPAPER EMPLOYEE'S LIEN

PROPERTY CODE

TITLE 5. EXEMPT PROPERTY AND LIENS

SUBTITLE B. LIENS

CHAPTER 60. NEWSPAPER EMPLOYEE'S LIEN

Sec. 60.001. LIEN. A worker in the editorial, reportorial,

advertising, or business department of a newspaper, periodical,

or other publication who labors or performs a service for the

publication under a written or an oral contract with any person

has a first lien under this chapter for the amount due under the

contract.

Acts 1983, 68th Leg., p. 3578, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 60.002. PROPERTY SUBJECT TO LIEN. The lien attaches to all

products, papers, machinery, tools, fixtures, appurtenances,

goods, wares, merchandise, subscription contracts, chattels, or

other things of value that are created wholly or partly by the

labor of the workers or that are necessarily connected with the

performance of their labor or service and that are owned by or in

possession of the person with whom the workers contracted.

Acts 1983, 68th Leg., p. 3578, ch. 576, Sec. 1, eff. Jan. 1,

1984.



CHAPTER 61. MOTOR VEHICLE MORTGAGEE'S LIEN

PROPERTY CODE

TITLE 5. EXEMPT PROPERTY AND LIENS

SUBTITLE B. LIENS

CHAPTER 61. MOTOR VEHICLE MORTGAGEE'S LIEN

Sec. 61.001. DEFINITIONS. In this chapter:

(1) "Motor vehicle" means any motor-driven or propelled vehicle

required to be registered or licensed under the laws of this

state.

(2) "Mortgagee" means a secured party, as defined by Section

9.102, Business & Commerce Code, holding a lien on a motor

vehicle that has been perfected pursuant to Subchapter F, Chapter

501, Transportation Code.

(3) "Mortgagor" means a debtor, as defined by Section 9.102,

Business & Commerce Code, giving a lien or agreeing that a

lien may be retained on a motor vehicle.

Added by Acts 1989, 71st Leg., ch. 171, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.246, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 414, Sec. 2.37, eff.

July 1, 2001.

Sec. 61.002. LIEN. A mortgagee has a lien on a cause of action

or other claim of a mortgagor in connection with an accident that

involves a motor vehicle on which the mortgagee has perfected a

lien and that is attributable to the negligence of another

person.

Added by Acts 1989, 71st Leg., ch. 171, Sec. 1, eff. Sept. 1,

1989.

Sec. 61.003. PROPERTY TO WHICH LIEN ATTACHES. The lien attaches

to:

(1) a cause of action for damages arising from property damage

to a motor vehicle on which the mortgagee has perfected a lien

caused by an accident that is attributable to the negligence of

another person;

(2) a judgment of a court in favor of a mortgagor arising from

property damage to a motor vehicle on which the mortgagee has

perfected a lien caused by an accident that is attributable to

the negligence of another person;

(3) the proceeds of a settlement of a cause of action or a claim

by the mortgagor for property damage to a motor vehicle on which

the mortgagee has perfected a lien caused by an accident that is

attributable to the negligence of another person; and

(4) the proceeds of a property damage liability insurance policy

carried by another person that protects the other person against

property damage loss caused by accident or collision.

Added by Acts 1989, 71st Leg., ch. 171, Sec. 1, eff. Sept. 1,

1989.

Sec. 61.004. AMOUNT OF LIEN. The amount of the lien is the

lesser of:

(1) the fair market value of the motor vehicle before the

accident;

(2) the reasonable cost of repair to the motor vehicle; or

(3) the balance owed to the mortgagee by the mortgagor.

Added by Acts 1989, 71st Leg., ch. 171, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 48, Sec. 11, eff.

Sept. 1, 1993.

Sec. 61.005. DISCHARGE OF LIEN. If the property to which a lien

created under this chapter attaches is paid jointly to the

mortgagee and the mortgagor, the lien is discharged.

Added by Acts 1989, 71st Leg., ch. 171, Sec. 1, eff. Sept. 1,

1989.



CHAPTER 62. BROKER'S AND APPRAISER'S LIEN ON COMMERCIAL REAL ESTATE

PROPERTY CODE

TITLE 5. EXEMPT PROPERTY AND LIENS

SUBTITLE B. LIENS

CHAPTER 62. BROKER'S AND APPRAISER'S LIEN ON COMMERCIAL REAL

ESTATE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 62.001. SHORT TITLE. This chapter may be cited as the

Broker's and Appraiser's Lien on Commercial Real Estate Act.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.002. APPLICABILITY. (a) This chapter applies only to

real estate that is commercial real estate on the date the notice

of lien is filed under this chapter.

(b) This chapter does not apply to:

(1) a transaction involving a claim for a commission of $2,500

or less in the aggregate; or

(2) a transaction for the sale of commercial real estate

involving a claim for a commission of $5,000 or less in the

aggregate if the commercial real estate:

(A) is the principal place of business of the record title

owner;

(B) is occupied by more than one and fewer than five tenants;

and

(C) is improved with 7,500 square feet or less of total gross

building area.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.003. DEFINITIONS. In this chapter:

(1) "Broker" means a person who:

(A) is licensed as a broker under Chapter 1101, Occupations

Code, and is not acting as a residential rental locator as

defined by Section 1101.002, Occupations Code; or

(B) is licensed or certified as a real estate appraiser under

Chapter 1103, Occupations Code.

(2) "Commercial real estate" means all real estate except:

(A) real estate improved with one to four residential units;

(B) a single-family residential unit, including a condominium,

townhouse, or home in a subdivision, if the unit is sold, leased,

or otherwise conveyed on a unit-by-unit basis and regardless of

whether the unit is part of a larger building or located on real

estate containing more than four residential units;

(C) real estate that is or includes on the real estate a

person's homestead;

(D) real estate that is not improved with a structure and is:

(i) zoned for single-family residential use; or

(ii) restricted for single-family use under restrictive

covenants that will remain in effect for at least the next two

years; or

(E) real estate that:

(i) is primarily used for farming and ranching purposes;

(ii) will continue to be used primarily for farming and ranching

purposes; and

(iii) is located more than three miles from the corporate

boundaries of any municipality.

(3) "Commission" includes a fee or other valuable consideration.

(4) "Commission agreement" means a written instrument that:

(A) entitles a broker to a commission;

(B) is signed by the person obligated to pay the commission or

that person's authorized agent;

(C) references the commission amount or describes the formula

used to determine the commission amount; and

(D) contains a description legally sufficient for identification

of the real estate interest that is the subject of the agreement

if the person obligated to pay the commission is a seller or

lessor.

(5) "Deferred commission" means a commission that is earned and

is not yet payable.

(6) "Real estate" has the meaning assigned by Section 1101.002,

Occupations Code.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.803,

eff. Sept. 1, 2003.

Sec. 62.004. PAYABLE COMMISSION AND EARNED COMMISSION. (a) A

commission is payable at the time provided in the commission

agreement. If payment of the commission is conditioned on the

occurrence of an event and that event does not occur, the person

obligated to pay the commission is not required to pay the

commission.

(b) Except as provided by Subsection (c), a commission is earned

on the earlier of the date that:

(1) an event occurs that, under the commission agreement,

defines when the commission is earned; or

(2) the person obligated to pay the commission enters into a

purchase contract or a lease during the period prescribed by the

commission agreement for all or part of the commercial real

estate if the purchase contract or lease is contemplated by the

commission agreement and if the parties to the purchase contract

or lease are contemplated by the commission agreement.

(c) If a broker has earned a commission under a commission

agreement relating to a lease transaction and the commission

agreement provides that the broker may receive an additional

commission when the lease is modified to expand the lease space

or renewed, the additional commission is earned when:

(1) the broker performs all the additional services relating to

the lease modification or renewal expressly prescribed by the

commission agreement; or

(2) the broker first earned a commission under the commission

agreement if the commission agreement does not expressly require

the broker to perform additional services relating to a lease

modification or renewal.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.005. BROKER'S ADDRESS FOR RECEIPT OF NOTICE. A seller,

lessor, buyer, or tenant shall send any notice required to be

sent to the broker under this chapter to the broker:

(1) at the broker's address as reflected in the records of the

Texas Real Estate Commission; and

(2) at the broker's last address that the broker furnished the

seller, lessor, buyer, or tenant by certified mail, return

receipt requested, if the broker's license is expired.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

SUBCHAPTER B. BROKER'S LIEN

Sec. 62.021. PERSON ENTITLED TO LIEN. (a) A broker has a lien

on a seller's or lessor's commercial real estate interest in the

amount specified by the commission agreement if:

(1) the broker has earned a commission under a commission

agreement signed by the seller or lessor of the commercial real

estate interest or the seller's or lessor's authorized agent; and

(2) a notice of lien is recorded and indexed as provided by

Section 62.024.

(b) A broker has a lien on the commercial real estate interest

purchased by a prospective buyer in the amount specified by the

commission agreement if:

(1) the broker has earned a commission under a commission

agreement signed by the prospective buyer of the commercial real

estate interest or the prospective buyer's authorized agent; and

(2) a notice of lien is recorded and indexed as provided by

Section 62.024.

(c) A broker has a lien on the leasehold interest in the

commercial real estate that a prospective tenant leases in the

amount specified by the commission agreement if:

(1) the broker has earned a commission under a commission

agreement signed by the prospective tenant of the commercial real

estate interest or the prospective tenant's authorized agent; and

(2) a notice of lien is recorded and indexed as provided by

Section 62.024.

(d) A lien described by this section is available only to the

broker named in the commission agreement. The lien is not

available to an employee or independent contractor of the broker.

(e) The broker's right to claim a lien based on the commission

agreement must be disclosed in the commission agreement.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.022. WAIVER, RELEASE, OR DISCHARGE OF LIEN; ASSUMPTION

OF COMMISSION OBLIGATION. (a) Except as provided by Subsection

(b), the waiver of a broker's right to a lien under this chapter,

or a release given for the purpose of releasing the broker's lien

before the commission is satisfied or forgiven, is void.

(b) A broker's entitlement to a lien on the interest of an owner

or tenant in commercial real estate shall be automatically waived

if:

(1) the commission is earned and payable for services provided

relating to a lease transaction; and

(2) the commission agreement is included as a provision of the

lease agreement.

(c) A lien under this chapter is discharged by:

(1) a court order discharging the lien;

(2) paying the commission to the broker named in the commission

agreement; or

(3) establishing an escrow account described by Subchapter F.

(d) A person who assumes an owner's or tenant's commercial real

estate interest is bound by a commission agreement included in a

lease agreement unless an escrow account is established under

Subchapter F or a bond is provided under Subchapter G.

(e) This section does not affect the rights of a mortgagee who

forecloses on commercial real estate and does not assume the

lease on which a commission agreement is based.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.023. AFFIDAVIT IDENTIFYING BROKER. If requested by the

buyer, the buyer's authorized agent, or the escrow agent for the

commercial real estate transaction, the seller of commercial real

estate and the broker representing the seller shall provide to

the requesting party before the closing of the transaction a

written affidavit identifying each broker with whom the affiant

knows or believes the seller or the seller's authorized agent has

signed a commission agreement under which a commission is claimed

or earned and has not been paid.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.024. FILING OF NOTICE OF LIEN. (a) A broker claiming a

lien under this chapter may not file a notice of lien unless the

commission on which the lien is based is earned.

(b) A broker claiming a lien under this chapter must file a

notice of lien as provided by Subchapter C with the county clerk

of the county in which the commercial real estate is located.

(c) The county clerk shall record the notice of lien in records

kept for that purpose and shall index and cross-index the notice

of lien in the names of the broker, each person obligated to pay

the commission under the commission agreement, and each person

who owns an interest in the commercial real estate if the broker

claims a lien on that interest.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.025. CONTENTS OF NOTICE OF LIEN. The notice of lien

must be signed by the broker or by a person authorized to sign on

behalf of the broker and must contain the following:

(1) a sworn statement of the nature and amount of the claim,

including:

(A) the commission amount or the formula used to determine the

commission;

(B) the type of commission at issue, including a deferred

commission; and

(C) the month and year in which the commission was earned;

(2) the name of the broker and the real estate license number of

the broker;

(3) the name as reflected in the broker's records of any person

who the broker believes is obligated to pay the commission under

the commission agreement;

(4) the name as reflected in the broker's records of any person

the broker believes to be an owner of the commercial real estate

interest on which the lien is claimed;

(5) a description legally sufficient for identification of the

commercial real estate interest sought to be charged with the

lien;

(6) the name of any cooperating broker or principal in the

transaction with whom the broker intends to share the commission

and the dollar or percentage amount to be shared; and

(7) a copy of the commission agreement on which the lien is

based.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.026. NOTICE OF FILING. (a) In this section, "business

day" means a day other than a Saturday, Sunday, or holiday

recognized by this state.

(b) Not later than one business day after the date the broker

files a notice of lien, the broker shall mail a copy of the

notice of lien by certified mail, return receipt requested, or

registered mail to:

(1) the owner of record of the commercial real estate interest

on which the lien is claimed or the owner's authorized agent; and

(2) the prospective buyer or tenant and any escrow agent named

in a contract for the sale or lease of the commercial real estate

interest on which the lien is claimed if:

(A) a binding written contract for the sale or lease of the

commercial real estate interest is in effect between the owner

and the prospective buyer or tenant in a transaction that is the

basis for the commission; and

(B) the binding written contract was executed by the owner and

the prospective buyer or tenant before the date the notice of

lien is filed.

(c) Service of the notice under Subsection (b) is complete when

the notice is deposited in the United States mail, postage

prepaid, and addressed to the persons entitled to receive the

notice under this section.

(d) If the broker has actual knowledge of the identity of the

escrow agent named in the contract for the sale or lease of the

commercial real estate interest on which the broker claims a lien

or of the escrow agent otherwise closing the sale or lease of the

commercial real estate interest, the broker, before the first

business day before the date that the sale or lease is closed on

commercial real estate for which a notice of lien is filed, shall

deliver a file-stamped copy or transmit a facsimile of a

file-stamped copy of the notice of lien to each escrow agent at

the office in which the closing of the sale or lease will occur

for use during the closing of the sale or lease. The broker shall

deliver the copy or transmit the facsimile directly to the

individual escrow agent responsible for closing the sale or lease

if the broker knows that person's name.

(e) If the escrow agent receives the notice of lien, the escrow

agent and other parties to the sale or lease may not close the

transaction unless the lien is released, the prospective buyer or

tenant purchases or leases the property subject to the lien, the

funds are held in escrow as provided by Subchapter F, or a bond

is filed as provided by Subchapter G.

(f) If the broker fails to comply with this section, the notice

of lien is void.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.027. INCEPTION OF BROKER'S LIEN. (a) A broker's lien

attaches to the commercial real estate interest owned by the

person obligated to pay the commission on the date the notice of

lien is recorded as provided by this chapter. The lien does not

relate back to the date of the commission agreement.

(b) A notice of lien for amounts earned by the broker under an

installment contract or under a commission agreement for a

deferred commission is enforceable only to the extent that the

installment or commission has become payable.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.028. PRIORITY. (a) A recorded lien, mortgage, or other

encumbrance on commercial real estate, including a recorded lien

securing revolving credit and future advances for a loan,

recorded before the date a broker's lien is recorded has priority

over the broker's lien.

(b) A broker's lien on the commercial real estate interest of a

person obligated to pay a commission is not valid or enforceable

against a grantee, buyer, lessee, or transferee of the interest

of the person obligated to pay the commission if the deed, lease,

or instrument transferring the interest is recorded before the

notice of the broker's lien is recorded.

(c) A purchase-money mortgage lien executed by the buyer of the

commercial real estate interest has priority over a broker's lien

claimed for the commission owed by the buyer against the

commercial real estate interest purchased by the buyer.

(d) A mechanic's lien that is recorded after a broker's lien and

that relates back to a date before the date the broker's lien is

recorded has priority over the broker's lien.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.029. SUBORDINATION. (a) If the person obligated to pay

the commission sells that person's commercial real estate

interest, the broker's lien is subordinate to a recorded

purchase-money first lien authorized by the buyer if the buyer:

(1) executes and files with the county clerk of the county in

which the broker's lien is filed a memorandum that evidences the

buyer's acknowledgment of the existence of the broker's lien; and

(2) sends the broker, by certified mail, return receipt

requested, or registered mail, a copy of the recorded memorandum

required by this subsection.

(b) If the person obligated to pay the commission refinances a

recorded first lien secured by that person's commercial real

estate interest, the broker's lien is subordinate to the recorded

refinanced first lien, regardless of the amount of the first lien

after refinancing, if the person obligated to pay the commission:

(1) executes and files with the county clerk of the county in

which the broker's lien is filed a memorandum that evidences the

person's acknowledgment of the existence of the broker's lien;

and

(2) sends the broker, by certified mail, return receipt

requested, or registered mail, a copy of the recorded memorandum

required by this subsection.

(c) If the person obligated to pay the commission obtains an

extension of credit secured by that person's commercial real

estate interest, the broker's lien is subordinate to the lien

securing the extension of credit if, according to the loan

documents, the extension of credit is made only for the purpose

of:

(1) repairing or renovating the commercial real estate; or

(2) completing construction or providing additional improvements

on the commercial real estate.

(d) If the person obligated to pay the commission furnishes a

subordination agreement as provided by this section to be

executed by the broker, the broker must:

(1) execute and acknowledge the subordination agreement before a

notary public; and

(2) return the subordination agreement to the person not later

than the seventh day after the date the broker receives the

subordination agreement and other documents the broker reasonably

requests in order to determine that the subordination agreement

complies with this section.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.030. MIXED-USE REAL ESTATE. If real estate is zoned or

restricted for more than one use, the broker's lien attaches only

to the portions of the real estate that constitute commercial

real estate.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.031. CHANGE IN USE OF REAL ESTATE. (a) Except as

provided by Subsection (b), any change in the use of the real

estate does not affect a broker's lien if the notice of the lien

was filed when the real estate was commercial real estate.

(b) The broker's lien is extinguished if:

(1) not later than the 360th day after the date on which the

broker's commission is payable, the commercial real estate

interest on which a broker claims a lien is zoned for

single-family use or restricted for single-family use under

recorded restrictive covenants; and

(2) the zoning ordinances or restrictive covenants for

single-family use are in effect until at least the second

anniversary of the date the commission is payable.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

SUBCHAPTER C. TIME FOR FILING NOTICE OF LIEN

Sec. 62.041. TIME TO FILE. (a) If a broker has earned a

commission under a commission agreement signed by a seller or the

seller's authorized agent, a broker must record a notice of lien:

(1) after the commission is earned; and

(2) before the conveyance of the commercial real estate interest

on which the broker is claiming a lien.

(b) If a broker has earned a commission under a commission

agreement signed by a prospective buyer or a prospective buyer's

authorized agent, the broker must record a notice of lien:

(1) after the buyer acquires legal title to the commercial real

estate interest on which the broker is claiming a lien; and

(2) before the buyer conveys the buyer's commercial real estate

interest on which the broker is claiming a lien.

(c) If the lien is based on a lease transaction, the broker must

record a notice of lien after the commission is earned and before

the earlier of:

(1) the 91st day after the date the event for which the

commission becomes payable occurs; or

(2) the date the person obligated to pay the commission records

a subsequent conveyance of that person's commercial real estate

interest after executing the lease agreement relating to the

lease transaction for which the lien is claimed.

(d) If a notice of lien is not filed within the time required by

this section, the lien is void.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

SUBCHAPTER D. ENFORCEMENT OF LIEN

Sec. 62.061. SUIT TO FORECLOSE LIEN. (a) A broker may not

bring a suit to foreclose a lien under this chapter unless the

commission is earned and payable. A broker may bring a suit to

foreclose a lien in any district court for the county in which

the commercial real estate is located by filing a sworn complaint

stating that the notice of lien has been recorded.

(b) A complaint in a suit filed under this section must contain:

(1) a brief description of the commission agreement that is the

basis for the lien, including:

(A) a description of the disclosure of the broker's right to the

lien contained in the commission agreement;

(B) the date on which the commission agreement was executed;

(C) the event for which a commission is considered to be earned;

and

(D) the event for which a commission is considered to be

payable;

(2) a description of the services performed by the broker;

(3) the amount of the payable commission that is unpaid;

(4) a description of the commercial real estate to which the

lien attaches; and

(5) other facts necessary for a full understanding of the rights

of the parties.

(c) The broker must include as a defendant in a suit brought

under this subchapter each person the broker believes to have an

interest in the commercial real estate that is subordinate to or

encumbered by the broker's lien.

(d) If the broker and a person against whom the broker claims a

commission use alternative dispute resolution procedures to

resolve a dispute concerning entitlement to the broker's

commission, the broker's lien remains valid, and any suit to

foreclose the lien is stayed until the alternative dispute

resolution process is completed.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.062. STATUTE OF LIMITATIONS. (a) Except as provided by

this section, a broker claiming a lien under this chapter must

bring a suit to foreclose the lien on or before the second

anniversary of the date the notice of lien is recorded.

(b) A broker claiming a lien to collect a deferred commission

must bring a suit to foreclose the lien on or before the earlier

of:

(1) the second anniversary of the date on which the commission

is payable; or

(2) the 10th anniversary of the date the lien is recorded or the

10th anniversary of the date the broker records a subsequent

notice of the lien as a renewal of the broker's right to the

lien, whichever date is later.

(c) A renewal of a notice of lien must state that it is a

renewal of the broker's lien and must be recorded after the ninth

anniversary after the date the original notice of lien or last

renewal notice is recorded and on or before the 10th anniversary

of the date the original notice of lien or last renewal notice is

recorded.

(d) A broker claiming a lien for a commission that is payable

must bring a suit to foreclose the lien not later than the 30th

day after the date the broker receives a written demand to bring

a suit to foreclose the lien from the owner of the commercial

real estate interest on which the lien is claimed.

(e) If a suit to foreclose the lien is not brought within the

period prescribed by this section, the lien is void.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.063. ASSESSMENT OF COSTS, FEES, AND INTEREST. The

prevailing party in a suit brought under this subchapter is

entitled to court costs, reasonable attorney's fees, and

prejudgment interest from the date the commission becomes payable

or the date the damage accrues.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

SUBCHAPTER E. RELEASE OF LIEN

Sec. 62.081. RELEASE OF LIEN. (a) Not later than the fifth day

after the date a broker receives a written request from the owner

of a commercial real estate interest on which a lien is claimed,

the broker shall furnish to the owner a release of indebtedness

and any lien claimed if:

(1) the debt that is the basis for the lien is satisfied; or

(2) the lien is discharged under Section 62.022, rendered void

under Section 62.026 or 62.062, or extinguished under Section

62.031.

(b) When a condition occurs that would preclude the broker from

receiving a commission under the terms of the commission

agreement that is the basis for the lien, the broker shall, not

later than the 10th day after the date the broker receives a

written request from the owner of the commercial real estate

interest on which the lien is claimed, furnish to the owner a

release of indebtedness and any lien claimed.

(c) Not later than the 10th day after the date a broker receives

a written request for the release of the broker's lien from the

escrow agent responsible for closing the purchase and sale of a

commercial real estate interest on which the lien is claimed, the

broker shall furnish to the escrow agent a release of

indebtedness and any lien claimed if:

(1) the commercial real estate interest to which the lien

attaches is subject to a contract for purchase and sale;

(2) the release of indebtedness and any lien claimed is

conditioned on the closing of the transaction; and

(3) the broker would otherwise be obligated to release the

indebtedness and any lien claimed under Subsection (a) or (b) on

the closing of the transaction.

(d) A release of lien must be in a form that permits the

instrument to be filed of record.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

SUBCHAPTER F. ESCROW OF DISPUTED AMOUNTS

Sec. 62.101. ESCROW ACCOUNT. If a claim for a lien under a

recorded notice of lien is not paid or assumed at the closing of

a sale, lease, or mortgage of the commercial real estate interest

subject to the lien and would prevent the closing of the

transaction or conveyance or if a claim for a lien under a

recorded notice of lien does not survive the closing, any person

named in the notice of lien as obligated to pay the commission

shall, on the date of the closing:

(1) establish an escrow account from any net proceeds of the

transaction or conveyance in an amount equal to the amount

sufficient to satisfy the lien plus 15 percent of that amount; or

(2) file a bond to indemnify against the lien as provided by

Subchapter G.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.102. NAMED ESCROW AGENT. If an escrow agent is named in

the contract on which the transaction or conveyance is based, the

escrow account shall be established with the named escrow agent.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.103. COSTS OF INTERPLEADER. Related costs for any

interpleader action may be deducted from the escrow account by

the person maintaining the escrow account.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.104. REFUSAL TO ESTABLISH ESCROW ACCOUNT OR BOND. (a)

A party may not refuse to close a transaction because of the

requirement to establish an escrow account or bond as provided by

Section 62.101 if:

(1) the broker provides a copy of the notice of lien that

complies with Sections 62.025 and 62.026;

(2) sufficient proceeds will result from the proposed

transaction for the payment of the commission and costs of the

interpleader; and

(3) the broker executes and delivers a full release of the

broker's lien in a recordable form.

(b) A prospective buyer of a commercial real estate interest may

not refuse to close the purchase solely because a broker's lien

is filed after the date a title commitment or abstract of title

relating to the interest is issued if an escrow account is

established as provided by this subchapter or a bond is filed as

provided by Subchapter G.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.105. TERM OF ESCROW ACCOUNT. The amount held in escrow

shall be held in escrow until:

(1) the rights of the parties claiming the amount in escrow are

determined by a written agreement of the parties, a court order,

or an alternative dispute resolution process agreed to by the

parties;

(2) the broker's lien is no longer enforceable; or

(3) the funds are interpled into a district court for the county

in which the commercial real estate is located.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.106. EXTINGUISHMENT OF LIEN UPON ESCROW. When the

escrow account is established under this subchapter, the broker's

lien against the commercial real estate is extinguished and

becomes a lien on the proceeds in the escrow account.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

SUBCHAPTER G. BOND TO INDEMNIFY AGAINST LIEN

Sec. 62.121. BOND. (a) If a lien is fixed or is attempted to

be fixed by a recorded instrument under this chapter, any person

may file a bond to indemnify against the lien.

(b) The bond shall be filed with the county clerk of the county

in which the commercial real estate subject to the lien is

located.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.122. BOND REQUIREMENTS. The bond must:

(1) describe the commercial real estate on which the lien is

claimed;

(2) refer to the lien claimed in a manner sufficient to identify

it;

(3) be in an amount that is double the amount of the lien

referred to in the bond as of the date of execution of the bond

by the surety, unless the total amount claimed in the lien

exceeds $40,000, in which case the bond must be in an amount that

is 1-1/2 times the amount of the lien;

(4) be payable to the party claiming the lien;

(5) be executed by:

(A) the party filing the bond as principal; and

(B) a corporate surety licensed by this state to execute the

bond as surety;

(6) be conditioned substantially that the principal and sureties

will pay the named obligees or their assignees the amount that

the named obligees would have been entitled to recover if their

claim had been proved to be valid and enforceable liens on the

commercial real estate; and

(7) identify the last known mailing address of the person

claiming the lien.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.123. NOTICE OF BOND. (a) After the bond is filed, the

county clerk shall issue notice of the bond to all named

obligees.

(b) A copy of the bond must be attached to the notice.

(c) The notice must be served on each obligee by mailing a copy

of the notice and the bond to the obligee by certified mail,

return receipt requested, addressed to the claimant at the

address stated in the bond for the obligee.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.124. RECORDING OF BOND AND NOTICE. (a) The county

clerk shall record the bond, the notice, and a certificate of

mailing in the real property records.

(b) In acquiring an interest in or insuring title to the

commercial real estate, a buyer, insurer of title, or lender may

rely on and is absolutely protected by the record of the bond and

the notice to the same extent as if the lien claimant had filed a

release of lien in the real property records.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

Sec. 62.125. ACTION ON BOND. (a) A party making or holding a

lien claim may not sue on the bond later than the last date on

which a person may bring a suit to foreclose the lien under

Section 62.062.

(b) The bond is not exhausted by one action against it. Each

named obligee or assignee of an obligee may maintain a separate

suit on the bond in any district court for the county in which

the commercial real estate is located.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.

SUBCHAPTER H. REMEDIES

Sec. 62.141. OWNER'S OR TENANT'S REMEDIES. (a) An owner or

tenant may file suit against a broker under this chapter.

(b) In an action filed under this section, the court shall

discharge a broker's lien if the broker:

(1) failed to mail a copy of the notice of lien within the

period prescribed by Section 62.026;

(2) failed to execute, acknowledge, and return a subordination

agreement within the period prescribed by Section 62.029(d);

(3) failed to record the notice of lien within the period

prescribed by Section 62.041; or

(4) failed to release a lien within the period prescribed by

Section 62.081.

(c) A broker is liable to an owner or tenant for damages as

provided by Subsection (d) if:

(1) the broker recorded a lien on the commercial real estate

interest of the owner or tenant;

(2) the broker failed to:

(A) execute, acknowledge, and return a subordination agreement

within the period prescribed by Section 62.029(d); or

(B) release a lien within the period prescribed by Section

62.081;

(3) the owner, tenant, or escrow agent mailed to the broker by

certified mail, return receipt requested, a copy of this section

and a notice requesting the broker to execute, acknowledge, and

return the subordination agreement or release the lien not later

than the 10th day after the date the broker receives the notice;

and

(4) the broker failed to comply with the owner's, tenant's, or

escrow agent's written notice within the prescribed period.

(d) If the court finds that a broker is liable to an owner or

tenant under Subsection (c), the court may award the owner or

tenant:

(1) actual damages, including attorney's fees and court costs,

incurred by the owner or tenant that are proximately caused by

the broker's failure to execute, acknowledge, and return the

subordination agreement or release the lien; and

(2) a civil penalty in an amount not to exceed three times the

amount of the claimed commission if the court finds that the

broker acted with gross negligence or acted in bad faith in

violation of Chapter 1101, Occupations Code.

(e) This section does not prevent:

(1) a person from filing a complaint with the Texas Real Estate

Commission against a broker who fails to comply with this

chapter; or

(2) the Texas Real Estate Commission at any time from

investigating or initiating a disciplinary proceeding against a

broker who fails to comply with this chapter.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.804,

eff. Sept. 1, 2003.

Sec. 62.142. BROKER'S REMEDIES. (a) A broker may file suit

against an owner or tenant to enforce a commission agreement.

(b) If the court finds that the broker waived the right to file

a lien under Section 62.022 and that the owner or tenant violated

the commission agreement, the court may award to the broker:

(1) actual damages, including attorney's fees and court costs,

that are proximately caused by the owner's or tenant's failure to

comply with the commission agreement; and

(2) a civil penalty in an amount not to exceed three times the

amount of the claimed commission if the court finds that the

owner or tenant acted with gross negligence or in bad faith.

Added by Acts 1999, 76th Leg., ch. 1571, Sec. 1, eff. Aug. 30,

1999.



CHAPTER 63. MANUFACTURED HOME LIEN

PROPERTY CODE

TITLE 5. EXEMPT PROPERTY AND LIENS

SUBTITLE B. LIENS

CHAPTER 63. MANUFACTURED HOME LIEN

Sec. 63.001. MANUFACTURED HOMES. In this chapter, "manufactured

home" has the meaning assigned by Chapter 1201, Occupations Code.

Added by Acts 1999, 76th Leg., ch. 742, Sec. 1, eff. Sept. 1,

1999. Renumbered from Sec. 62.001 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(96), eff. Sept. 1, 2001. Amended by Acts 2003,

78th Leg., ch. 1276, Sec. 14A.805, eff. Sept. 1, 2003.

Sec. 63.002. APPLICABILITY. This chapter applies only to a lien

on a manufactured home if the loan or credit advance documents

state or indicate that the lien:

(1) is or is in the nature of a vendor's lien;

(2) is or is in the nature of a purchase money lien; or

(3) is or is in the nature of a retail installment lien.

Added by Acts 1999, 76th Leg., ch. 742, Sec. 1, eff. Sept. 1,

1999. Renumbered from Sec. 62.002 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(96), eff. Sept. 1, 2001.

Sec. 63.003. CONVERSION OF LIEN FROM PERSONAL PROPERTY LIEN TO

REAL PROPERTY LIEN. When the manufactured home converts to real

property as provided by Section 2.001(b), the lien on the

property:

(1) is converted to a purchase money lien on real property by

operation of law; and

(2) exists independently of any existing lien on the real

property to which the home is permanently attached.

Added by Acts 1999, 76th Leg., ch. 742, Sec. 1, eff. Sept. 1,

1999. Renumbered from Sec. 62.003 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(96), eff. Sept. 1, 2001.

Sec. 63.004. REFINANCING OF LIEN. (a) A person who provides

funds to refinance a lien secured by a manufactured home is

subrogated to the lien position of the previous lienholder.

(b) If the holder of a lien secured by a manufactured home

transfers loan or credit advance documents to a lender

refinancing the lien, that lender and a title insurance company,

title insurance agent or direct operation, or attorney to whom

the loan or credit advance documents are delivered holds the loan

or credit advance documents in trust for that lienholder. In

this subsection, "direct operation" has the meaning assigned by

Section 2501.003, Insurance Code.

(c) A lien that is converted to a purchase money lien on real

property under Section 63.003, or a lien for the debt for new

improvements thereon under Section 63.005, may be refinanced with

another lien on the real property to which the manufactured home

is permanently attached as provided by Section 2.001.

Added by Acts 1999, 76th Leg., ch. 742, Sec. 1, eff. Sept. 1,

1999. Renumbered from Sec. 62.004 and amended by Acts 2001, 77th

Leg., ch. 1420, Sec. 21.001(96) and Sec. 21.002(16), eff. Sept.

1, 2001. Amended by Acts 2001, 77th Leg., ch. 1055, Sec. 6, eff.

Jan. 1, 2002; Acts 2003, 78th Leg., ch. 1275, Sec. 3(38), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.159, eff. September 1, 2005.

Sec. 63.005. CONVERSION OF LIEN FROM A PERSONAL PROPERTY LIEN TO

A REAL PROPERTY LIEN FOR THE DEBT FOR THE NEW IMPROVEMENTS

THEREON. (a) A manufactured home becomes a new improvement to

the homestead of a family or of a single adult person upon the

filing of the certificate of attachment as provided in Chapter

1201, Occupations Code. As such, if the debt for the manufactured

home was contracted for in writing, that debt is considered to be

for work and materials used in constructing new improvements

thereon and thus constitutes a valid lien on the homestead when

the certificate of attachment is filed in the Official Public

Records of Real Property in the county in which the land is

located.

(b) When the manufactured home converts to real property as

provided by Section 2.001 of this code, the lien on the property

exists independently of any existing lien on the real property to

which the home is permanently attached.

Added by Acts 2001, 77th Leg., ch. 1055, Sec. 7, eff. Jan. 1,

2002. Renumbered from Property Code Sec. 62.005 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(118), eff. Sept. 1, 2003. Amended by

Acts 2003, 78th Leg., ch. 1276, Sec. 14A.806, eff. Sept. 1, 2003.



CHAPTER 70. MISCELLANEOUS LIENS

PROPERTY CODE

TITLE 5. EXEMPT PROPERTY AND LIENS

SUBTITLE B. LIENS

CHAPTER 70. MISCELLANEOUS LIENS

SUBCHAPTER A. POSSESSORY LIENS

Sec. 70.001. WORKER'S LIEN. (a) A worker in this state who by

labor repairs an article, including a vehicle, motorboat, vessel,

or outboard motor, may retain possession of the article until:

(1) the amount due under the contract for the repairs is paid;

or

(2) if no amount is specified by contract, the reasonable and

usual compensation is paid.

(b) If a worker relinquishes possession of a motor vehicle,

motorboat, vessel, or outboard motor in return for a check, money

order, or a credit card transaction on which payment is stopped,

has been dishonored because of insufficient funds, no funds or

because the drawer or maker of the order or the credit card

holder has no account or the account upon which it was drawn or

the credit card account has been closed, the lien provided by

this section continues to exist and the worker is entitled to

possession of the vehicle, motorboat, vessel, or outboard motor

until the amount due is paid, unless the vehicle, motorboat,

vessel, or outboard motor is possessed by a person who became a

bona fide purchaser of the vehicle after a stop payment order was

made. A person entitled to possession of property under this

subsection is entitled to take possession thereof in accordance

with the provisions of Section 9.609, Business & Commerce

Code.

(c) A worker may take possession of an article under Subsection

(b) only if the person obligated under the repair contract has

signed a notice stating that the article may be subject to

repossession under this section. A notice under this subsection

must be:

(1) separate from the written repair contract; or

(2) printed on the written repair contract, credit agreement, or

other document in type that is boldfaced, capitalized,

underlined, or otherwise set out from surrounding written

material so as to be conspicuous with a separate signature line.

(d) A worker who takes possession of an article under Subsection

(b) may require a person obligated under the repair contract to

pay the costs of repossession as a condition of reclaiming the

article only to the extent of the reasonable fair market value of

the services required to take possession of the article. For the

purpose of this subsection, charges represent the fair market

value of the services required to take possession of an article

if the charges represent the actual cost incurred by the worker

in taking possession of the article.

(e) A worker may not transfer to a third party, and a person who

performs repossession services may not accept, a check, money

order, or credit card transaction that is received as payment for

repair of an article and that is returned to the worker because

of insufficient funds or no funds, because the drawer or maker of

the check or money order or the credit card holder has no

account, or because the account on which the check or money order

is drawn or the credit card account has been closed.

(f) A person commits an offense if the person transfers or

accepts a check, money order, or credit card transaction in

violation of Subsection (e). An offense under this subsection is

a Class B misdemeanor.

(g) A motor vehicle that is repossessed under this section shall

be promptly delivered to the location where the repair was

performed or a vehicle storage facility licensed under Chapter

2303, Occupations Code . The motor vehicle must remain at the

repair location or a licensed vehicle storage facility at all

times until the motor vehicle is lawfully returned to the motor

vehicle's owner or a lienholder or is disposed of as provided by

this subchapter.

Acts 1983, 68th Leg., p. 3579, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 18, Sec.

6(b), eff. Oct. 2, 1984; Acts 1985, 69th Leg., ch. 275, Sec. 1,

eff. June 5, 1985; Acts 1993, 73rd Leg., ch. 754, Sec. 1, 2, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 375, Sec. 1, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 414, Sec. 2.38, eff. July 1,

2001; Acts 1999, 76th Leg., ch. 978, Sec. 1, eff. Sept. 1, 1999;

Acts 2003, 78th Leg., ch. 1276, Sec. 14A.807, eff. Sept. 1, 2003.

Sec. 70.002. LIENS ON GARMENTS. A person with whom a garment is

left for repair, alteration, dyeing, cleaning, laundering, or

pressing may retain possession of the garment until:

(1) the amount due the person under the contract for the work is

paid; or

(2) if no amount is specified by contract, the reasonable and

usual compensation is paid.

Acts 1983, 68th Leg., p. 3580, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 70.003. STABLE KEEPER'S, GARAGEMAN'S, PASTURER'S, AND

COTTON GINNER'S LIEN'S. (a) A stable keeper with whom an animal

is left for care has a lien on the animal for the amount of the

charges for the care.

(b) An owner or lessee of a pasture with whom an animal is left

for grazing has a lien on the animal for the amount of charges

for the grazing.

(c) A garageman with whom a motor vehicle, motorboat, vessel, or

outboard motor is left for care has a lien on the motor vehicle,

motorboat, vessel, or outboard motor for the amount of the

charges for the care, including reasonable charges for towing the

motor vehicle, motorboat, vessel, or outboard motor to the

garageman's place of business and excluding charges for repairs.

(d)(1) A cotton ginner to whom a cotton crop has been delivered

for processing or who, under an agreement, is to be paid for

harvesting a cotton crop has a lien on the cotton processed or

harvested for the amount of the charges for the processing or

harvesting. The lienholder is entitled to retain possession of

the cotton until the amount of the charge due under an agreement

is paid or, if an amount is not specified by agreement, the

reasonable and usual compensation is paid. If the cotton owner's

address is known and the amount of the charge is not paid before

the 31st day after the date the cotton ginner's work is completed

or the date payment is due under a written agreement, whichever

is later, the lienholder shall request the owner to pay the

unpaid charge due and shall notify the owner and any other person

having a lien on the cotton which is properly recorded under

applicable law with the secretary of state of the fact that

unless payment is made not later than the 15th day after the date

the notice is received, the lienholder is entitled to sell the

cotton under any procedure authorized by Section 9.610, Business

& Commerce Code. If the cotton owner's address is not known

and the amount of the charge is not paid before the 61st day

after the date the cotton ginner's work is completed or the date

payment is due under a written agreement, whichever is later, the

lienholder is entitled to sell the cotton without notice at a

commercially reasonable sale. The proceeds of a sale under this

subsection shall be applied first to charges due under this

subsection, and any remainder shall be paid in appropriate

proportion to:

(A) any other person having a lien on the cotton which is

properly recorded under applicable law with the secretary of

state; and

(B) the cotton owner.

(2) Nothing in this subsection shall be construed to place an

affirmative burden on the cotton ginner to perform any lien

searches except as may be appropriate to provide notices required

by this section.

Acts 1983, 68th Leg., p. 3580, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 629, Sec. 1, eff. June

14, 1989; Acts 1997, 75th Leg., ch. 462, Sec. 1, 2, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 414, Sec. 2.39, eff. July 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

80, Sec. 1, eff. September 1, 2009.

Sec. 70.004. POSSESSION OF MOTOR VEHICLE, MOTORBOAT, VESSEL, OR

OUTBOARD MOTOR. (a) A holder of a lien under Section 70.003 on

a motor vehicle, motorboat, vessel, or outboard motor who obtains

possession of the motor vehicle, motorboat, vessel, or outboard

motor under a state law or city ordinance shall give notice for a

motor vehicle, motorboat, vessel, or outboard motor registered in

this state to the last known registered owner and each lienholder

of record not later than the fifth day after the day possession

is obtained. If the motor vehicle, motorboat, vessel, or outboard

motor is registered outside this state, the notice shall be given

to the last known registered owner and each lienholder of record

not later than the 14th day after the day possession is obtained.

(b) Except as provided by Subsection (c), the notice must be

sent by certified mail with return receipt requested and must

contain:

(1) a request to remove the motor vehicle, motorboat, vessel, or

outboard motor;

(2) a request for payment;

(3) the location of the motor vehicle, motorboat, vessel, or

outboard motor; and

(4) the amount of accrued charges.

(c) The notice may be given by publishing the notice once in a

newspaper of general circulation in the county in which the motor

vehicle, motorboat, vessel, or outboard motor is stored if:

(1) the motor vehicle, motorboat, vessel, or outboard motor is

registered in another state;

(2) the holder of the lien submits a written request by

certified mail, return receipt requested, to the governmental

entity with which the motor vehicle, motorboat, vessel, or

outboard motor is registered requesting information relating to

the identity of the last known registered owner and any

lienholder of record;

(3) the holder of the lien:

(A) is advised in writing by the governmental entity with which

the motor vehicle, motorboat, vessel, or outboard motor is

registered that the entity is unwilling or unable to provide

information on the last known registered owner or any lienholder

of record; or

(B) does not receive a response from the governmental entity

with which the motor vehicle, motorboat, vessel, or outboard

motor is registered on or before the 21st day after the date the

holder of the lien submits a request under Subdivision (2);

(4) the identity of the last known registered owner cannot be

determined;

(5) the registration does not contain an address for the last

known registered owner; and

(6) the holder of the lien cannot determine the identities and

addresses of the lienholders of record.

(d) The holder of the lien is not required to publish notice

under Subsection (c) if a correctly addressed notice is sent with

sufficient postage under Subsection (b) and is returned as

unclaimed or refused or with a notation that the addressee is

unknown or has moved without leaving a forwarding address.

(e) A person is entitled to fees for towing, impoundment,

preservation, and notification and to reasonable storage fees for

up to five days before the day that the notice is mailed or

published, as applicable. After the day that the notice is mailed

or published, the person is entitled to reasonable storage,

impoundment, and preservation fees until the motor vehicle,

motorboat, vessel, or outboard motor is removed and accrued

charges are paid.

(f) A person charging fees under Subsection (e) commits an

offense if the person charges a storage fee for a period of time

not authorized by that subsection. An offense under this

subsection is punishable by a fine of not less than $200 nor more

than $1,000.

Acts 1983, 68th Leg., p. 3580, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 18, Sec.

6(c), eff. Oct. 2, 1984; Acts 1985, 69th Leg., ch. 308, Sec. 1,

eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 629, Sec. 2, eff.

June 14, 1989; Acts 1999, 76th Leg., ch. 70, Sec. 2, eff. Sept.

1, 1999.

Sec. 70.005. SALE OF PROPERTY. (a) Except as provided by

Subsection (c), a person holding a lien under this subchapter on

property other than a motor vehicle subject to Chapter 501,

Transportation Code, or cotton under Section 70.003(d), who

retains possession of the property for 60 days after the day that

the charges accrue shall request the owner to pay the unpaid

charges due if the owner's residence is in this state and known.

If the charges are not paid before the 11th day after the day of

the request, the lienholder may, after 20 days' notice, sell the

property at a public sale, or if the lien is on a garment, at a

public or private sale.

(b) Except as provided by Subsection (c), if the residence of

the owner of property subject to sale under this section is not

in this state or not known, the lienholder may sell the property

without notice at a public sale after the 60th day after the day

that the unpaid charges accrued.

(c) A person holding a lien under Section 70.003(a) on an animal

fed in confinement for slaughter may enforce that lien in any

manner authorized by Sections 9.610-9.619, Business &

Commerce Code.

(d) The lienholder shall apply the proceeds of a sale under this

section to the charges. If the lien is on a garment, the

lienholder shall apply the proceeds to the charges and the

reasonable costs of holding the sale. The lienholder shall pay

excess proceeds to the person entitled to them.

Acts 1983, 68th Leg., p. 3581, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.247, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 249, Sec. 1, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 462, Sec. 3, 4, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 414, Sec. 2.40, eff. July 1,

2001.

Sec. 70.006. SALE OF MOTOR VEHICLE, MOTORBOAT, VESSEL, OR

OUTBOARD MOTOR. (a) A holder of a lien under this subchapter or

Chapter 59 on a motor vehicle subject to Chapter 501,

Transportation Code, or on a motorboat, vessel, or outboard motor

for which a certificate of title is required under Subchapter B,

Chapter 31, Parks and Wildlife Code, as amended, who retains

possession of the motor vehicle, motorboat, vessel, or outboard

motor shall, not later than the 30th day after the date on which

the charges accrue, give written notice to the owner and each

holder of a lien recorded on the certificate of title. A holder

of a possessory lien on a motor vehicle under Section 70.001,

other than a person licensed as a franchised dealer under Chapter

2301, Occupations Code, shall file a copy of the notice and all

information required by this section with the county tax

assessor-collector's office in the county in which the repairs

were made with an administrative fee of $25 payable to the county

tax assessor-collector. If the motor vehicle, motorboat, vessel,

or outboard motor is registered outside this state, the holder of

a lien under this subchapter who retains possession during that

period shall give notice to the last known registered owner and

each lienholder of record.

(b) Except as provided by Subsection (c), the notice must be

sent by certified mail with return receipt requested and must

include the amount of the charges and a request for payment.

(b-1) A holder of a possessory lien on a motor vehicle under

Section 70.001, other than a person licensed as a franchised

dealer under Chapter 2301, Occupations Code, who is required to

give notice to a lienholder of record under this section must

include in the notice:

(1) the physical address of the real property at which the

repairs to the motor vehicle were made;

(2) the legal name of the person that holds the possessory lien

for which the notice is required;

(3) the taxpayer identification number or employer

identification number, as applicable, of the person that holds

the possessory lien for which the notice is required; and

(4) a signed copy of the work order authorizing the repairs on

the motor vehicle.

(b-2) If the holder of a possessory lien required to give notice

in accordance with Subsection (b-1) does not comply with that

subsection, a lien recorded on the certificate of title of the

motor vehicle is superior to the possessory lienholder's lien.

(b-3) A person commits an offense if the person knowingly

provides false or misleading information in a notice required by

this section. An offense under this subsection is a Class B

misdemeanor.

(c) The notice may be given by publishing the notice once in a

newspaper of general circulation in the county in which the motor

vehicle, motorboat, vessel, or outboard motor is stored if:

(1) the holder of the lien submits a written request by

certified mail, return receipt requested, to the governmental

entity with which the motor vehicle, motorboat, vessel, or

outboard motor is registered requesting information relating to

the identity of the last known registered owner and any

lienholder of record;

(2) the holder of the lien:

(A) is advised in writing by the governmental entity with which

the motor vehicle, motorboat, vessel, or outboard motor is

registered that the entity is unwilling or unable to provide

information on the last known registered owner or any lienholder

of record; or

(B) does not receive a response from the governmental entity

with which the motor vehicle, motorboat, vessel, or outboard

motor is registered on or before the 21st day after the date the

holder of the lien submits a request under Subdivision (1);

(3) the identity of the last known registered owner cannot be

determined;

(4) the registration does not contain an address for the last

known registered owner; and

(5) the holder of the lien cannot determine the identities and

addresses of the lienholders of record.

(d) The holder of the lien is not required to publish notice

under Subsection (c) if a correctly addressed notice is sent with

sufficient postage under Subsection (b) and is returned as

unclaimed or refused or with a notation that the addressee is

unknown or has moved without leaving a forwarding address.

(e) After notice is given under this section to the owner of or

the holder of a lien on the motor vehicle, motorboat, vessel, or

outboard motor, the owner or holder of the lien may obtain

possession of the motor vehicle, motorboat, vessel, or outboard

motor by paying all charges due to the holder of a lien under

this subchapter and Chapter 59 before the 31st day after the date

the notice is mailed or published as provided by this section.

(f) If the charges are not paid before the 31st day after the

day that the notice is mailed or published, as applicable, the

lienholder may sell the motor vehicle, motorboat, vessel, or

outboard motor at a public sale and apply the proceeds to the

charges. The lienholder shall pay excess proceeds to the person

entitled to them.

(g) After providing notice in accordance with this section, a

holder of a possessory lien on a motor vehicle under Section

70.001, other than a person licensed as a franchised dealer under

Chapter 2301, Occupations Code, shall, on request, not later than

the 30th day after the date on which the charges accrue, make

commercially reasonable efforts to allow an owner and each

lienholder of record to inspect or arrange an inspection of the

motor vehicle by a qualified professional to verify that the

repairs were made.

(h) Not later than the 10th day after the date the county tax

assessor-collector receives notice under this section, the county

tax assessor-collector shall provide a copy of the notice to the

owner of the motor vehicle and each holder of a lien recorded on

the certificate of title of the motor vehicle. Except as

provided by this subsection, the county tax assessor-collector

shall provide the notice required by this section in the same

manner as a holder of a lien is required to provide a notice

under this section.

Acts 1983, 68th Leg., p. 3581, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 18, Sec.

6(d), eff. Oct. 2, 1984; Acts 1997, 75th Leg., ch. 165, Sec.

30.248, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 70, Sec. 3,

eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

80, Sec. 2, eff. September 1, 2009.

Sec. 70.007. UNCLAIMED EXCESS. (a) If a person entitled to

excess proceeds under this subchapter is not known or has moved

from this state or the county in which the lien accrued, the

person holding the excess shall pay it to the county treasurer of

the county in which the lien accrued. The treasurer shall issue

the person a receipt for the payment.

(b) If the person entitled to the excess does not claim it

before two years after the day it is paid to the treasurer, the

excess becomes a part of the county's general fund.

Acts 1983, 68th Leg., p. 3582, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 70.008. ATTORNEY'S FEES. The court in a suit concerning

possession of a motor vehicle, motorboat, vessel, or outboard

motor and a debt due on it may award reasonable attorney's fees

to the prevailing party.

Acts 1983, 68th Leg., p. 3582, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 18, Sec.

6(e), eff. Oct. 2, 1984.

Sec. 70.009. PLASTIC FABRICATOR LIENS. (a) A plastic

fabricator has a lien on any die, mold, form, or pattern in his

possession that belongs to a customer for the amount due from the

customer for plastic fabrication work performed with the die,

mold, form, or pattern. The plastic fabricator may retain

possession of the die, mold, form, or pattern until the amount

due is paid.

(b) In this section:

(1) "Customer" means a person who contracts with or causes a

plastic fabricator to use a die, mold, form, or pattern to

manufacture, assemble, or otherwise make a plastic product or

products.

(2) "Plastic fabricator" means a person, including a tool or die

maker, who manufactures or causes to be manufactured, or who

assembles or improves, a die, form, mold, or pattern for a

customer, or who uses or contracts to use a die, mold, form, or

pattern to manufacture, assemble, or otherwise make a plastic

product or products for a customer.

Added by Acts 1985, 69th Leg., ch. 357, Sec. 1, eff. Sept. 1,

1985.

Sec. 70.010. LIENS FOR VETERINARY CARE CHARGES FOR LARGE

ANIMALS. (a) In this section, "large animal" means exotic

livestock or a cow, horse, mule, ass, sheep, goat, llama, alpaca,

farm elk, or hog. The term does not include a common household

pet such as a cat or dog.

(b) A veterinarian licensed under Chapter 801, Occupations Code,

has a lien on a large animal and the proceeds from the

disposition of the large animal to secure the cost of veterinary

care the veterinarian provided to the large animal.

(c) A lien under this section:

(1) attaches on the 20th day after the date the veterinarian

first provides care to the large animal;

(2) attaches regardless of whether the veterinarian retains

possession of the large animal;

(3) takes priority over all other liens on the large animal for

the period during which the veterinarian retains possession of

the large animal, regardless of whether the lien under this

section was created or perfected after the date on which another

lien was created or perfected, if the veterinarian retains

possession; and

(4) has the priority with respect to other liens as provided by

Subchapter C, Chapter 9, Business & Commerce Code, if the

veterinarian does not retain possession.

(d) The veterinarian may retain possession of a large animal

under this section and enforce a lien under this section as

provided by Section 70.005(c).

(e) A veterinarian who does not retain possession of a large

animal under this section may enforce a lien under this section

in the same manner as a statutory residential landlord's lien.

Added by Acts 2009, 81st Leg., R.S., Ch.

1387, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. LIENS ON VESSELS

Sec. 70.101. GENERAL LIEN ON VESSELS. A person who furnishes

supplies or materials or who performs repairs or labor for or on

account of a domestic vessel that is owned in whole or part in

this state has a lien for the person's charges.

Acts 1983, 68th Leg., p. 3582, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 70.102. LIEN OF NAVIGATION DISTRICT OR PORT. (a) A

navigation district or port within the territorial limits of this

state that furnishes supplies or materials, performs repairs or

labor, or provides a facility or service for which charges are

specified in its official published port tariff for or on account

of a domestic vessel that is owned in whole or part in this state

has a maritime lien for the amount of its charges.

(b) A lien under this section may be enforced in rem. A

plaintiff in an action to enforce the lien need not allege or

prove that credit was given to the vessel.

Acts 1983, 68th Leg., p. 3582, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 70.103. PROPERTY SUBJECT TO LIEN. A lien under this

subchapter attaches to the vessel and its tackle, apparel,

furniture, and freight money.

Acts 1983, 68th Leg., p. 3583, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 70.104. PERSONS WHO MAY BIND VESSEL. (a) The following

persons are presumed to be authorized by the owner of a vessel to

incur charges that give rise to a lien under this subchapter:

(1) the managing owner;

(2) the ship's husband;

(3) the master;

(4) the local agent; and

(5) a person entrusted with management of the vessel at the port

of supply.

(b) A person tortiously or unlawfully in possession or charge of

a vessel may not bind the vessel.

Acts 1983, 68th Leg., p. 3583, ch. 576, Sec. 1, eff. Jan. 1,

1984.

SUBCHAPTER C. STOCK BREEDER'S LIEN

Sec. 70.201. STOCK BREEDER'S LIEN. An owner or keeper of a

stallion, jack, bull, or boar confined to be bred for profit has

a preference lien on the offspring of the animal for the amount

of the charges for the breeding services, unless the owner or

keeper misrepresents the animal by false pedigree.

Acts 1983, 68th Leg., p. 3583, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 70.202. ENFORCEMENT OF LIEN. The lien may be enforced in

the same manner as a statutory landlord's lien. The lien remains

in force for 10 months from the day that the offspring is born,

but the lien may not be enforced until five months after the date

of birth of the offspring.

Acts 1983, 68th Leg., p. 3583, ch. 576, Sec. 1, eff. Jan. 1,

1984.

SUBCHAPTER D. AIRCRAFT REPAIR AND MAINTENANCE LIEN

Sec. 70.301. LIEN. (a) A person who stores, fuels, repairs, or

performs maintenance work on an aircraft has a lien on the

aircraft for:

(1) the amount due under a contract for the storage, fuel,

repairs, or maintenance work; or

(2) if no amount is specified by contract, the reasonable and

usual compensation for the storage, fuel, repairs, or maintenance

work.

(b) This subchapter applies to a contract for storage only if it

is:

(1) written; or

(2) oral and provides for a storage period of at least 30 days.

Added by Acts 1989, 71st Leg., ch. 250, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 946, Sec. 1, eff. Aug.

28, 1995; Acts 2001, 77th Leg., ch. 1171, Sec. 1, eff. Sept. 1,

2001.

Sec. 70.302. POSSESSION. (a) A holder of a lien under this

subchapter may retain possession of the aircraft subject to the

lien until the amount due is paid.

(b) Except as provided by Subsection (c), if the holder of a

lien under this subchapter relinquishes possession of the

aircraft before the amount due is paid, the person may retake

possession of the aircraft as provided by Section 9.609, Business

& Commerce Code.

(c) The holder of a lien under this subchapter may not retake

possession of the aircraft from a bona fide purchaser for value

who purchases the aircraft without knowledge of the lien before

the date the lien is recorded under Section 70.303.

Added by Acts 1989, 71st Leg., ch. 250, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.41, eff.

July 1, 2001.

Sec. 70.303. RECORDING OF LIEN: AIRCRAFT REGISTERED IN UNITED

STATES. A holder of a lien under this subchapter may record the

lien on the aircraft by filing with the Federal Aviation

Administration Aircraft Registry not later than the 180th day

after the date of the completion of the contractual storage

period or the performance of the last repair or maintenance a

verified document in the form and manner required by applicable

federal laws and regulations that states:

(1) the name, address, and telephone number of the holder of the

lien under this subchapter;

(2) the amount due for storage, fuel, repairs, or maintenance;

(3) a complete description of the aircraft; and

(4) the name and address of the owner of the aircraft and the

number assigned the aircraft by the Federal Aviation

Administration, if known.

Added by Acts 1989, 71st Leg., ch. 250, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 946, Sec. 1, eff. Aug.

28, 1995; Acts 2001, 77th Leg., ch. 1171, Sec. 2, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

677, Sec. 1, eff. June 17, 2005.

Sec. 70.3031. RECORDING OF LIEN: AIRCRAFT NOT REGISTERED IN

UNITED STATES. (a) A holder of a lien under this subchapter on

an aircraft that is registered in a nation other than the United

States or that is not registered in any national jurisdiction may

record the lien on the aircraft by filing with the secretary of

state not later than the 180th day after the date of the

completion of the contractual storage period or the performance

of the last repair, fueling, or maintenance an affidavit that

states:

(1) the name, address, and telephone number of the holder of the

lien under this subchapter;

(2) the amount due for storage, repairs, fuel, or maintenance;

(3) a complete description of the aircraft; and

(4) the name and last known address of the owner of the aircraft

and the number assigned the aircraft by the applicable

jurisdiction, if known.

(b) An inaccurate address stated under Subsection (a)(4) does

not invalidate the affidavit.

(c) The secretary of state shall maintain a record of

information filed with the secretary of state under this section

and index the records in the name of the owner of the aircraft.

(d) The fee for filing information with the secretary of state

under this section is:

(1) $15 if the information is communicated in writing and

consists of one or two pages;

(2) $30 if the information is communicated in writing and

consists of more than two pages; and

(3) $5 if the information is communicated by another medium

authorized by the secretary of state by rule.

Added by Acts 2005, 79th Leg., Ch.

677, Sec. 2, eff. June 17, 2005.

Sec. 70.304. NOTICE TO OWNER AND LIENHOLDERS. (a) Not later

than the 60th day after the date of the completion of the

contractual storage period or the performance of the last

fueling, repair, or maintenance, a holder of a lien under this

subchapter who retains possession of the aircraft shall notify

the owner shown on the certificate of registration and each

holder of a lien on the aircraft as shown by the records

maintained for that purpose by the Federal Aviation

Administration Aircraft Registry or the secretary of state. The

notice must state:

(1) the name, address, and telephone number of the holder of the

lien under this subchapter;

(2) the amount due for storage, fuel, repairs, or maintenance;

(3) a complete description of the aircraft; and

(4) the legal right of the holder of the lien under this

subchapter to sell the aircraft at public auction and apply the

proceeds to the amount due.

(b) The notice must be delivered by certified or registered

mail, return receipt requested.

Added by Acts 1989, 71st Leg., ch. 250, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 538, Sec. 1, eff. June

15, 1991; Acts 1995, 74th Leg., ch. 946, Sec. 1, eff. Aug. 28,

1995; Acts 2001, 77th Leg., ch. 1171, Sec. 3, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

677, Sec. 3, eff. June 17, 2005.

Sec. 70.305. SALE OF AIRCRAFT. If the holder of a lien under

this subchapter provides the notice required by Section 70.304

and the amount due remains unpaid after the 90th day after the

date of the completion of the contractual storage period or the

performance of the last fueling, repair, or maintenance, the

holder of the lien may sell the aircraft at a public sale and

apply the proceeds to the amount due. The lienholder shall pay

any excess proceeds to the person entitled to them.

Added by Acts 1989, 71st Leg., ch. 250, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 946, Sec. 1, eff. Aug.

28, 1995; Acts 2001, 77th Leg., ch. 1171, Sec. 4, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

677, Sec. 4, eff. June 17, 2005.

Sec. 70.306. ATTORNEY'S FEES. The court in a suit brought under

this subchapter may award reasonable attorney's fees to the

prevailing party.

Added by Acts 1989, 71st Leg., ch. 250, Sec. 1, eff. Sept. 1,

1989.

Sec. 70.307. CRIMINAL OFFENSE: IMPROPERLY OBTAINING POSSESSION

OF AIRCRAFT SUBJECT TO LIEN. (a) A person commits an offense if

the person, through surreptitious removal or by trick, fraud, or

device perpetrated on the holder of the lien, obtains possession

of all or part of an aircraft that is subject to a lien under

this subchapter.

(b) An offense under this section is a Class B misdemeanor.

(c) If conduct that constitutes an offense under this section

also constitutes an offense under any other law, the actor may be

prosecuted under this section or the other law.

Added by Acts 2005, 79th Leg., Ch.

677, Sec. 5, eff. June 17, 2005.

SUBCHAPTER E. AGRICULTURAL LIENS

Sec. 70.401. DEFINITIONS. In this subchapter:

(1) "Agricultural crop" means a plant product that is grown,

produced, or harvested as a result of an agricultural producer's

farm operation.

(2) "Agricultural producer" means a person who is engaged in the

business of growing, producing, or harvesting an agricultural

crop.

(3) "Buyer in ordinary course of business" has the meaning

assigned by Section 1.201, Business & Commerce Code.

(4) "Contract purchaser" means a person who, before the planting

of an agricultural crop, has agreed under a written contract to

purchase the crop or otherwise pay the agricultural producer for

growing, producing, or harvesting the agricultural crop. The term

does not include a person who, as to the transaction in question,

is licensed and bonded under Chapter 14, Agriculture Code, or the

United States Warehouse Act (7 U.S.C. Section 241 et seq.).

Added by Acts 2001, 77th Leg., ch. 732, Sec. 1, eff. Sept. 1,

2001.

Sec. 70.402. LIEN CREATED. (a) An agricultural producer who,

under a written contract with a contract purchaser, is to receive

consideration for selling an agricultural crop grown, produced,

or harvested by the producer has a lien for the amount owed under

the contract, or for the reasonable value of the crop on the date

of transfer or delivery if there is no provision concerning the

amount owed in the agreement.

(b) A lien created under this subchapter is on every

agricultural crop, either in raw or processed form, that has been

transferred or delivered by the agricultural producer and is in

the possession of the contract purchaser. If the agricultural

crop is commingled after the crop has been transferred or

delivered, a lien created under this subchapter applies only to

that portion of the contract purchaser's inventory in an amount

that is equal to the amount of the crop transferred or delivered

by the agricultural producer.

(c) For purposes of this subchapter, an agricultural crop or

processed form of an agricultural crop deposited by a contract

purchaser with a warehouse, whether or not a warehouse receipt is

given as security, is considered to be in the possession of the

contract purchaser and subject to the lien.

Added by Acts 2001, 77th Leg., ch. 732, Sec. 1, eff. Sept. 1,

2001.

Sec. 70.403. WHEN LIEN ATTACHES. A lien created under this

subchapter attaches to the agricultural crop on the date on which

physical possession of the crop is delivered or transferred by

the agricultural producer to the contract purchaser or the

purchaser's agent, or if there is to be a series of deliveries to

the contract purchaser or purchaser's agent, on the date of the

last delivery of the agricultural crop to the contract purchaser

or purchaser's agent.

Added by Acts 2001, 77th Leg., ch. 732, Sec. 1, eff. Sept. 1,

2001.

Sec. 70.404. APPLICABILITY OF OTHER LAW. Chapter 9, Business

& Commerce Code, including applicable filing and perfection

requirements, applies to a lien created under this subchapter.

Added by Acts 2001, 77th Leg., ch. 732, Sec. 1, eff. Sept. 1,

2001.

Sec. 70.405. DURATION OF LIEN. A lien created under this

subchapter expires on the first anniversary of the date of

attachment.

Added by Acts 2001, 77th Leg., ch. 732, Sec. 1, eff. Sept. 1,

2001.

Sec. 70.406. EFFECT OF LIEN; RECOVERY. (a) A buyer in ordinary

course of business of an agricultural crop, including a person

who buys any portion of an agricultural crop from a contract

purchaser, whether or not the agricultural crop has been

commingled, takes the agricultural crop free of a lien created

under this subchapter, and the lien created by this subchapter

does not pass to any subsequent claimant of the agricultural

crop.

(b) An unequal pro rata recovery between agricultural producers

is not prohibited under this subchapter if the inequality results

from a lien on accounts receivable.

Added by Acts 2001, 77th Leg., ch. 732, Sec. 1, eff. Sept. 1,

2001.

Sec. 70.407. DISCHARGE OF LIEN. (a) A lien created under this

subchapter is discharged when:

(1) the lienholder receives full payment for the agricultural

crop; or

(2) payment is tendered by the contract purchaser and the

lienholder, without coercion, defers payment.

(b) If payment for the agricultural crop is received in the form

of a negotiable instrument, full payment is received when the

negotiable instrument clears all financial institutions.

Added by Acts 2001, 77th Leg., ch. 732, Sec. 1, eff. Sept. 1,

2001.

Sec. 70.408. JOINDER OF ACTIONS. Persons claiming a lien

against the same agricultural crop under this subchapter may join

in the same action, and if separate actions are commenced, the

court may consolidate them.

Added by Acts 2001, 77th Leg., ch. 732, Sec. 1, eff. Sept. 1,

2001.

Sec. 70.409. RECOVERY OF COSTS. An agricultural producer who

prevails in an action brought to enforce a lien created under

this subchapter is entitled to recover:

(1) reasonable and necessary attorney's fees and court costs;

and

(2) interest on funds subject to the lien at the judgment

interest rate as provided by Chapter 304, Finance Code.

Added by Acts 2001, 77th Leg., ch. 732, Sec. 1, eff. Sept. 1,

2001.

Sec. 70.410. WAIVER OF CERTAIN RIGHTS PROHIBITED. An

agricultural producer's agreement with a contract purchaser to

waive the producer's right to seek a remedy provided by this

subchapter is void.

Added by Acts 2001, 77th Leg., ch. 732, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER F. LIEN RELATED TO DAMAGED FENCE

Sec. 70.501. LANDOWNER'S LIEN. A person who owns real property

in this state that is enclosed by a fence or other structure

obviously designed to exclude intruders or to contain livestock

or other animals may obtain from a court in this state a judgment

entitling the person to a lien against the motor vehicle of a

person who damages the landowner's fence with the motor vehicle

if the person who damages the landowner's fence:

(1) owns the motor vehicle; or

(2) has the consent of the owner of the motor vehicle to drive

the vehicle at the time the person damages the landowner's fence.

Added by Acts 2007, 80th Leg., R.S., Ch.

330, Sec. 1, eff. September 1, 2007.

Sec. 70.502. AMOUNT OF LIEN. The amount of a landowner's lien

under this subchapter is equal to the lesser of:

(1) the fair market value of the motor vehicle on the date the

landowner's fence is damaged; or

(2) the actual cost incurred by the landowner to:

(A) repair the fence;

(B) recapture any livestock or other animals that escaped as a

direct result of the damage to the fence; and

(C) have the vehicle towed from the property and stored.

Added by Acts 2007, 80th Leg., R.S., Ch.

330, Sec. 1, eff. September 1, 2007.

Sec. 70.503. PROPERTY TO WHICH LIEN ATTACHES. A landowner's

lien under this chapter attaches only to a motor vehicle that

causes damage to a fence as described by Section 70.501.

Added by Acts 2007, 80th Leg., R.S., Ch.

330, Sec. 1, eff. September 1, 2007.

Sec. 70.504. PERFECTING LIEN. A landowner may perfect a lien

under this subchapter in the manner provided by Subchapter F,

Chapter 501, Transportation Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

330, Sec. 1, eff. September 1, 2007.

Sec. 70.505. EXPIRATION AND DISCHARGE OF LIEN. A lien under

this subchapter does not expire and is discharged only when the

landowner receives payment of the lien.

Added by Acts 2007, 80th Leg., R.S., Ch.

330, Sec. 1, eff. September 1, 2007.

Sec. 70.506. REMOVAL OF VEHICLE FROM LANDOWNER'S PROPERTY. A

landowner whose fence is damaged by a motor vehicle that is then

abandoned on the owner's property, or the landowner's agent, may:

(1) select a towing service to remove the vehicle from the

landowner's property; and

(2) designate the time at which the towing service may enter the

property to remove the vehicle.

Added by Acts 2007, 80th Leg., R.S., Ch.

330, Sec. 1, eff. September 1, 2007.






TITLE 6. UNCLAIMED PROPERTY

CHAPTER 71. ESCHEAT OF PROPERTY

PROPERTY CODE

TITLE 6. UNCLAIMED PROPERTY

CHAPTER 71. ESCHEAT OF PROPERTY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 71.001. ESCHEAT. (a) If an individual dies intestate and

without heirs, the real and personal property of that individual

is subject to escheat.

(b) "Escheat" means the vesting of title to property in the

state in an escheat proceeding under Subchapter B.

Acts 1983, 68th Leg., p. 3585, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1985, 69th Leg., ch. 230, Sec. 2, eff.

Sept. 1, 1985.

Sec. 71.002. PRESUMPTION OF DEATH. An individual is presumed

dead for the purpose of determining if the individual's real or

personal property is subject to escheat if the individual:

(1) is absent from the individual's place of residence for seven

years or longer; and

(2) is not known to exist.

Acts 1983, 68th Leg., p. 3585, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1985, 69th Leg., ch. 230, Sec. 3, eff.

Sept. 1, 1985.

Sec. 71.003. PRESUMPTION OF INTESTACY. An individual is

presumed to have died intestate if, on or before the seventh

anniversary of the date of the individual's death, the

individual's will has not been recorded or probated in the county

where the individual's property is located.

Acts 1983, 68th Leg., p. 3585, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 71.004. PRESUMPTION OF DEATH WITHOUT HEIRS. An individual

is presumed to have died leaving no heirs if for the seven-year

period preceding the court's determination:

(1) a lawful claim to the individual's property has not been

asserted; and

(2) a lawful act of ownership of the individual's property has

not been exercised.

Acts 1983, 68th Leg., p. 3585, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 71.005. ACT OF OWNERSHIP. For the purposes of this

chapter, an individual exercises a lawful act of ownership in

property by, personally or through an agent, paying taxes to this

state on the property.

Acts 1983, 68th Leg., p. 3585, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 71.006. REVIEW OF PROBATE DECREE. (a) If the state claims

that an estate that has been administered in probate court in

this state is subject to escheat, the state may have the judgment

of the probate court reviewed by filing a petition in district

court alleging that the administration of the estate was obtained

by fraud or mistake of fact.

(b) The case shall be tried in accordance with the law for the

revision and correction of a decree of the probate court.

Acts 1983, 68th Leg., p. 3585, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 71.007. IDENTIFICATION OF REAL PROPERTY SUBJECT TO ESCHEAT.

The tax assessor-collector of each county shall:

(1) take all steps necessary to identify real property that may

be subject to escheat; and

(2) notify the commissioner of the General Land Office and the

attorney general so that they may take appropriate action.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 13.002(d), eff.

Sept. 1, 2003.

SUBCHAPTER B. ESCHEAT PROCEEDINGS

Sec. 71.101. PETITION FOR ESCHEAT. (a) If any person,

including the attorney general, the comptroller, or a district

attorney, criminal district attorney, county attorney, county

clerk, district clerk, or attorney ad litem is informed or has

reason to believe that real or personal property is subject to

escheat under this chapter, the person may file a sworn petition

requesting the escheat of the property and requesting a writ of

possession for the property.

(b) The petition must contain:

(1) a description of the property;

(2) the name of the deceased owner of the property;

(3) the name of the tenants or persons claiming the estate, if

known; and

(4) the facts supporting the escheat of the estate.

(c) If the petition is filed by a person other than the attorney

general, the person shall send to the attorney general written

notice of the filing and a copy of the petition to permit the

attorney general to elect to participate on behalf of the state.

(d) An action brought under this section is governed by the

procedure relating to class actions provided by the Texas Rules

of Civil Procedure.

(e) A petition filed under this section is not subject to an

objection relating to misjoinder of parties or causes of action.

Acts 1983, 68th Leg., p. 3586, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1985, 69th Leg., ch. 230, Sec. 4, eff.

Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 153, Sec. 1, eff. Sept.

1, 1991; Acts 1997, 75th Leg., ch. 1037, Sec. 4, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.01, eff. Sept. 1,

1997.

Sec. 71.102. CITATION. (a) If a petition is filed under this

subchapter, the district clerk shall issue citation as in other

civil suits to:

(1) each defendant alleged by the petition to possess or claim

the property that is the subject of the petition;

(2) any person required by this chapter to be cited; and

(3) persons interested in the estate, including lienholders of

record.

(b) The citation required by Subdivision (3) of Subsection (a)

must be published as required for other civil suits and must:

(1) briefly state the contents of the petition; and

(2) request all persons interested in the estate to appear and

answer at the next term of the court.

Acts 1983, 68th Leg., p. 3587, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1985, 69th Leg., ch. 923, Sec. 21, eff.

Aug. 26, 1985.

Sec. 71.103. PARTY TO PROCEEDING. (a) A person who exercises a

lawful act of ownership in property that is the subject of an

escheat proceeding must be made a party to the proceeding by:

(1) personal service of citation if the person is a resident of

this state and the person's address can be obtained by reasonable

diligence; or

(2) service of citation on a person's agent if the person is a

nonresident or a resident who cannot be found and the agent can

be found by the use of reasonable diligence.

(b) For the purposes of this section, reasonable diligence

includes an inquiry and investigation of the records of the

office of the tax assessor-collector of the county in which the

property sought to be escheated is located.

(c) The comptroller is an indispensable party to any judicial or

administrative proceeding concerning the disposition and handling

of property that is the subject of an escheat proceeding and must

be made a party to the proceeding by personal service of

citation.

Acts 1983, 68th Leg., p. 3587, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1991, 72nd Leg., ch. 153, Sec. 2, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1037, Sec. 5, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.02, eff. Sept.

1, 1997.

Sec. 71.104. APPEARANCE OF CLAIMANTS. Any person, whether named

in the escheat petition or not, who claims an interest in

property that is the subject of an escheat proceeding may appear,

enter a pleading, and oppose the facts stated in the petition.

Acts 1983, 68th Leg., p. 3588, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 71.105. TRIAL. (a) If a person appears and denies the

state's right to the property or opposes a material fact of the

petition, the court shall try the issue as any other issue of

fact.

(b) The court may order a survey as in other cases in which the

title or the boundary of the land is in question.

Acts 1983, 68th Leg., p. 3588, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 71.106. DEFAULT JUDGMENT. If citation is issued in

accordance with Section 71.102 and no person answers within the

period provided by the Texas Rules of Civil Procedure, the court

shall render a default judgment in favor of the state.

Acts 1983, 68th Leg., p. 3588, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 71.107. JUDGMENT FOR STATE. (a) If the court renders a

judgment for the state finding that an intestate died without

heirs, the property escheats to the state and title to the

property is considered to pass to the state on the date of death

of the owner as established by the escheat proceeding. The court

may award court costs to the state.

(b) If the judgment involves real property, the state may sell

the property under the general laws governing the sale of

Permanent School Fund lands, and, after the second anniversary of

the date of the final judgment, the court shall issue a writ of

possession for the property.

(c) If the judgment involves personal property, the court shall

issue a writ of possession that contains an adequate description

of the property as in other cases for recovery of personal

property.

(d) When the record of an escheat proceeding reflects that a

lienholder or his predecessor received actual or constructive

notice of the escheat proceeding, the entry of the judgment in

the escheat proceeding will either satisfy or extinguish any lien

which the lienholder or his predecessor claimed or could have

claimed on the escheated property at the escheat proceeding.

(e) The sheriff, constable, court clerk, or other officer

appointed by the judge in an escheat proceeding shall execute a

writ of possession by filing the writ with the deed or map

records of the county when the escheated property relates to

realty and by serving the writ on any holder, tenant, or occupant

of any escheated property. Additionally, the person who executes

a writ of possession shall either:

(1) post the writ for at least three consecutive weeks on the

door or posting board of the county courthouse in the county

where the proceeding was conducted or in the county where the

property is located; or

(2) in the case of real property, post the writ for at least two

consecutive weeks at a reasonably conspicuous place on the

realty; or

(3) publicize the writ in any other fashion ordered by the

court.

(f) After validly executing a writ of possession, the sheriff,

constable, court clerk, or other appointed officer shall note the

method of the execution of the writ on the writ return and shall

return the writ to the clerk to be filed in the court records of

the escheat proceeding.

Acts 1983, 68th Leg., p. 3588, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1985, 69th Leg., ch. 230, Sec. 5, eff.

Sept. 1, 1985; Acts 1985, 69th Leg., ch. 923, Sec. 22, eff. Aug.

26, 1985.

Sec. 71.108. COSTS PAID BY STATE. If the property does not

escheat, the state shall pay court costs. The clerk of the court

shall certify the amount of the costs, and when the certificate

is filed in the office of the comptroller of public accounts, the

comptroller shall issue a warrant for the amount of the costs.

Acts 1983, 68th Leg., p. 3588, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 71.109. APPEAL; WRIT OF ERROR. A party who appeared at an

escheat proceeding may appeal the judgment rendered or may file

an application for a writ of error on the judgment. The attorney

general or the other person acting on behalf of the state in the

escheat proceeding may make an appeal or file the writ.

Acts 1983, 68th Leg., p. 3589, ch. 576, Sec. 1, eff. Jan. 1,

1984.

SUBCHAPTER C. DISPOSITION OF ESCHEATED PROPERTY

Sec. 71.201. SEIZURE AND SALE OF PERSONAL PROPERTY. (a) If

personal property escheated to the state, the court shall issue

to the sheriff a writ that commands the sheriff to seize the

escheated property.

(b) The sheriff shall:

(1) dispose of the personal property at public auction in

accordance with the law regarding the sale of personal property

under execution; and

(2) deposit into the State Treasury the proceeds of the sale,

less court costs.

Acts 1983, 68th Leg., p. 3589, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 71.202. DISPOSITION OF REAL PROPERTY. (a) Real property

that escheats to the state under this title before January 1,

1985, becomes a part of the permanent school fund. Real property

that escheats to the state on or after January 1, 1985, is held

in trust by the Commissioner of the General Land Office for the

use and benefit of the foundation school fund. The revenue from

all leases, sales, and use of land held for the foundation school

fund shall be deposited to the credit of the foundation school

fund.

(b) Before the 91st day after the day on which a judgment that

provides for the recovery of real property is rendered, the clerk

of the district court rendering the judgment shall send to the

Commissioner of the General Land Office:

(1) a certified copy of the judgment; and

(2) notice of any appeal of that judgment.

(c) The commissioner shall list real property as escheated

foundation school fund land or permanent school land as

appropriate when the commissioner receives:

(1) a certified copy of a judgment under which the property

escheats to the state and from which appeal is not taken; or

(2) a certified copy of notice of the affirmance on appeal of a

judgment under which the property escheats to the state.

Acts 1983, 68th Leg., p. 3589, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 28, art. II,

part B, Sec. 13, eff. Sept. 1, 1984.

Sec. 71.203. ACCOUNT OF ESCHEATED PROPERTY. The comptroller

shall keep an account of the money paid to and real property

vested in this state under this chapter.

Acts 1983, 68th Leg., p. 3590, ch. 576, Sec. 1, eff. Jan. 1,

1984.

SUBCHAPTER D. RECOVERY OF ESCHEATED PROPERTY

Sec. 71.301. SUIT FOR ESCHEATED PERSONAL PROPERTY. (a) If

personal property of a deceased owner escheats to the state under

this chapter and is delivered to the state, a person who claims

the property as an heir, devisee, or legatee of the deceased may

file suit against the state in a district court of Travis County,

Texas. The suit must be filed on or before the fourth anniversary

of the date of the final judgment of the escheat proceeding.

(b) The petition must state the nature of the claim and request

that the money be paid to the claimant.

(c) A copy of the petition shall be served on the comptroller,

who shall represent the interests of the state. As the

comptroller elects and with the approval of the attorney general,

the attorney general, the county attorney or criminal district

attorney for the county, or the district attorney for the

district shall represent the comptroller.

Acts 1983, 68th Leg., p. 3590, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1991, 72nd Leg., ch. 153, Sec. 3, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1037, Sec. 6, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.03, eff. Sept.

1, 1997.

Sec. 71.302. RECOVERY OF PERSONAL PROPERTY. (a) If in a suit

filed under Section 71.301 the court finds that a claimant is

entitled to recover personal property, the court shall order the

comptroller to issue a warrant for payment of the claim without

interest or costs.

(b) A copy of the order under seal of the court is sufficient

voucher for issuing the warrant.

Acts 1983, 68th Leg., p. 3590, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 71.303. SUIT FOR ESCHEATED REAL PROPERTY. (a) If real

property escheats to the state under this chapter, a person who

was not personally served with citation in the escheat

proceedings may file suit in the district court of Travis County

for all or a part of the property. The suit must be filed not

later than the second anniversary of the date of the final

judgment in the escheat proceedings.

(b) A copy of the petition must be served on the attorney

general, who shall represent the interests of the state.

(c) To the extent the claimant is adjudged to be the owner of

all or a part of the property, the state is divested of the

property.

Acts 1983, 68th Leg., p. 3590, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1991, 72nd Leg., ch. 153, Sec. 4, eff.

Sept. 1, 1991.

Sec. 71.304. STATE AS PARTY IN SUIT FOR ASSETS. (a) A suit

brought for the collection of personal property delivered to the

comptroller under this chapter must be brought in the name of

this state.

(b) A suit brought for the possession of real property held in

trust by the Commissioner of the General Land Office under this

chapter must be brought in the name of this state.

Acts 1983, 68th Leg., p. 3591, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1991, 72nd Leg., ch. 153, Sec. 4, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1037, Sec. 7, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.04, eff. Sept.

1, 1997.



CHAPTER 72. ABANDONMENT OF PERSONAL PROPERTY

PROPERTY CODE

TITLE 6. UNCLAIMED PROPERTY

CHAPTER 72. ABANDONMENT OF PERSONAL PROPERTY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 72.001. APPLICATION OF CHAPTER. (a) Tangible or

intangible personal property is subject to this chapter if it is

covered by Section 72.101 and:

(1) the last known address of the apparent owner, as shown on

the records of the holder, is in this state;

(2) the records of the holder do not disclose the identity of

the person entitled to the property, and it is established that

the last known address of the person entitled to the property is

in this state;

(3) the records of the holder do not disclose the last known

address of the apparent owner, and it is established that:

(A) the last known address of the person entitled to the

property is in this state; or

(B) the holder is a domiciliary or a government or governmental

subdivision or agency of this state and has not previously paid

or delivered the property to the state of the last known address

of the apparent owner or other person entitled to the property;

(4) the last known address of the apparent owner, as shown on

the records of the holder, is in a state that does not provide by

law for the escheat or custodial taking of the property or is in

a state in which the state's escheat or unclaimed property law is

not applicable to the property, and the holder is a domiciliary

or a government or governmental subdivision or agency of this

state;

(5) the last known address of the apparent owner, as shown on

the records of the holder, is in a foreign nation and the holder

is a domiciliary or a government or governmental subdivision or

agency of this state; or

(6) the transaction out of which the property arose occurred in

this state and:

(A) the last known address of the apparent owner or other person

entitled to the property is:

(i) unknown; or

(ii) in a state that does not provide by law for the escheat or

custodial taking of the property or in a state in which the

state's escheat or unclaimed property law is not applicable to

the property; and

(B) the holder is a domiciliary of a state that does not provide

by law for the escheat or custodial taking of the property or a

state in which the state's escheat or unclaimed property law is

not applicable to the property.

(b) This chapter supplements other chapters in this title, and

each chapter shall be followed to the extent applicable.

(c) This chapter applies to property held by life insurance

companies with the exception of unclaimed proceeds to which

Chapter 1109, Insurance Code, applies and that are held by those

companies that are subject to Chapter 1109, Insurance Code.

(d) A holder of property presumed abandoned under this chapter

is subject to the procedures of Chapter 74.

(e) In this chapter, a holder is a person, wherever organized or

domiciled, who is:

(1) in possession of property that belongs to another;

(2) a trustee; or

(3) indebted to another on an obligation.

(f) In this chapter, a corporation shall be deemed to be a

domiciliary of the state of its incorporation.

Acts 1983, 68th Leg., p. 3592, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1985, 69th Leg., ch. 230, Sec. 7, eff.

Sept. 1, 1985; Acts 1987, 70th Leg., ch. 426, Sec. 2, eff. Sept.

1, 1987; Acts 1991, 72nd Leg., ch. 153, Sec. 5, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 1419, Sec. 30, eff. June 1, 2003.

SUBCHAPTER B. PRESUMPTION OF ABANDONMENT

Sec. 72.101. PERSONAL PROPERTY PRESUMED ABANDONED. (a) Except

as provided by this section and Sections 72.1015, 72.1016, and

72.102, personal property is presumed abandoned if, for longer

than three years:

(1) the existence and location of the owner of the property is

unknown to the holder of the property; and

(2) according to the knowledge and records of the holder of the

property, a claim to the property has not been asserted or an act

of ownership of the property has not been exercised.

(b)(1) The three-year period leading to a presumption of

abandonment of stock or another intangible ownership interest in

a business association, the existence of which is evidenced by

records available to the association, commences on the first date

that either a sum payable as a result of the ownership interest

is unclaimed by the owner or a communication to the owner is

returned undelivered by the United States Postal Service.

(2) The running of the three-year period of abandonment ceases

immediately on the exercise of an act of ownership interest or

sum payable or a communication with the association as evidenced

by a memorandum or other record on file with the association or

its agents.

(3) At the time an ownership is presumed abandoned under this

section, any sum then held for interest or owing to the owner as

a result of the interest and not previously presumed abandoned is

presumed abandoned.

(4) Any stock or other intangible ownership interest enrolled in

a plan that provides for the automatic reinvestment of dividends,

distributions, or other sums payable as a result of the ownership

interest is subject to the presumption of abandonment as provided

by this section.

(c) Property distributable in the course of a demutualization or

related reorganization of an insurance company is presumed

abandoned on the first anniversary of the date the property

becomes distributable if, at the time of the first distribution,

the last known address of the owner according to the records of

the holder of the property is known to be incorrect or the

distribution or statements related to the distribution are

returned by the post office as undeliverable and the owner has

not:

(1) communicated in writing with the holder of the property or

the holder's agent regarding the interest; or

(2) otherwise communicated with the holder regarding the

interest as evidenced by a memorandum or other record on file

with the holder or its agents.

(d) Property distributable in the course of a demutualization or

related reorganization of an insurance company that is not

subject to Subsection (c) is presumed abandoned as otherwise

provided by this section.

(e) This section does not apply to money collected as child

support that:

(1) is being held for disbursement by the state disbursement

unit under Chapter 234, Family Code, or a local registry, as

defined by Section 101.018, Family Code, pending identification

and location of the person to whom the money is owed; or

(2) has been disbursed by the state disbursement unit under

Chapter 234, Family Code, by electronic funds transfer into a

child support debit card account established for an individual

under Section 234.010, Family Code, but not activated by the

individual.

Acts 1983, 68th Leg., p. 3593, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1985, 69th Leg., ch. 230, Sec. 9, eff.

Sept. 1, 1985; Acts 1987, 70th Leg., ch. 426, Sec. 3, eff. Sept.

1, 1987; Acts 1991, 72nd Leg., ch. 153, Sec. 6, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 36, Sec. 3.01, eff. Sept. 1,

1993; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 2.01, 3.01,

eff. Jan. 11, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

81, Sec. 2, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

551, Sec. 2, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 34, eff. June 19, 2009.

Sec. 72.1015. UNCLAIMED WAGES. (a) In this section, "wages"

has the meaning assigned by Section 61.001, Labor Code.

(b) An amount of unclaimed wages is presumed abandoned if, for

longer than one year:

(1) the existence and location of the person to whom the wages

are owed is unknown to the holder of the wages; and

(2) according to the knowledge and records of the holder of the

wages, a claim to the wages has not been asserted or an act of

ownership of the wages has not been exercised.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 2.02, eff.

Jan. 11, 2004.

Sec. 72.1016. STORED VALUE CARD. (a) This section applies to a

stored value card, as defined by Section 604.001, Business &

Commerce Code, other than a card:

(1) to which Chapter 604, Business & Commerce Code, does not

apply by operation of Sections 604.002(1)(A) and (C) and

604.002(2)-(5) of that code; or

(2) that is linked to and draws its value solely from a deposit

account subject to Chapter 73.

(b) If the existence and location of the owner of a stored value

card is unknown to the holder of the property, the stored value

card is presumed abandoned to the extent of its unredeemed and

uncharged value on the earlier of:

(1) the card's expiration date;

(2) the third anniversary of the date the card was issued, if

the card is not used after it is issued, or the date the card was

last used or value was last added to the card; or

(3) the first anniversary of the date the card was issued, if

the card is not used after it is issued, or the date the card was

last used or value was last added to the card, if the card's

value represents wages, as defined by Section 61.001, Labor Code.

(c) If the person who sells or issues a stored value card in

this state does not obtain the name and address of the apparent

owner of the card and maintain a record of the owner's name and

address and the identification number of the card, the address of

the apparent owner is considered to be the Austin, Texas, address

of the comptroller.

(d) A person may charge a fee against a stored value card as

provided by Chapter 604, Business & Commerce Code. A fee may

not be charged against a stored value card after the card is

presumed abandoned under this section.

(e) The comptroller shall transfer five percent of the money

collected from cards presumed to be abandoned for use as grants

under Subchapter M, Chapter 56, Education Code.

(f) This section does not create a cause of action against a

person who issues or sells a stored value card.

Added by Acts 2005, 79th Leg., Ch.

81, Sec. 3, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.33, eff. April 1, 2009.

Sec. 72.102. TRAVELER'S CHECK AND MONEY ORDER. (a) A

traveler's check or money order is not presumed to be abandoned

under this chapter unless:

(1) the records of the issuer of the check or money order

indicate that it was purchased in this state;

(2) the issuer's principal place of business is in this state

and the issuer's records do not indicate the state in which the

check or money order was purchased; or

(3) the issuer's principal place of business is in this state,

the issuer's records indicate that the check or money order was

purchased in another state, and the laws of that state do not

provide for the escheat or custodial taking of the check or money

order.

(b) A traveler's check to which Subsection (a) applies is

presumed to be abandoned on the latest of:

(1) the 15th anniversary of the date on which the check was

issued;

(2) the 15th anniversary of the date on which the issuer of the

check last received from the owner of the check communication

concerning the check; or

(3) the 15th anniversary of the date of the last writing, on

file with the issuer, that indicates the owner's interest in the

check.

(c) A money order to which Subsection (a) applies is presumed to

be abandoned on the latest of:

(1) the seventh anniversary of the date on which the money order

was issued;

(2) the seventh anniversary of the date on which the issuer of

the money order last received from the owner of the money order

communication concerning the money order; or

(3) the seventh anniversary of the date of the last writing, on

file with the issuer, that indicates the owner's interest in the

money order.

Acts 1983, 68th Leg., p. 3593, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1985, 69th Leg., ch. 230, Sec. 10, eff.

Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1037, Sec. 8, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 179, Sec. 1, eff. June 1,

2004.

Sec. 72.103. PRESERVATION OF PROPERTY. Notwithstanding any

other provision of this title except a provision of this section

or Section 72.1016 relating to a money order or a stored value

card, a holder of abandoned property shall preserve the property

and may not at any time, by any procedure, including a deduction

for service, maintenance, or other charge, transfer or convert to

the profits or assets of the holder or otherwise reduce the value

of the property. For purposes of this section, value is

determined as of the date of the last transaction or contact

concerning the property, except that in the case of a money

order, value is determined as of the date the property is

presumed abandoned under Section 72.102(c). If a holder imposes

service, maintenance, or other charges on a money order prior to

the time of presumed abandonment, such charges may not exceed the

amount of 50 cents per month for each month the money order

remains uncashed prior to the month in which the money order is

presumed abandoned.

Acts 1983, 68th Leg., p. 3594, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1985, 69th Leg., ch. 230, Sec. 11, eff.

Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1037, Sec. 9, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 179, Sec. 2, eff. June 1,

2002.

Amended by:

Acts 2005, 79th Leg., Ch.

81, Sec. 4, eff. September 1, 2005.



CHAPTER 73. PROPERTY HELD BY FINANCIAL INSTITUTIONS

PROPERTY CODE

TITLE 6. UNCLAIMED PROPERTY

CHAPTER 73. PROPERTY HELD BY FINANCIAL INSTITUTIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 73.001. DEFINITIONS AND APPLICATION OF CHAPTER. (a) In

this chapter:

(1) "Account" means funds deposited with a depository in an

interest-bearing account, a checking or savings account, or a

child support debit card account established under Section

234.010, Family Code, or funds received by a depository in

exchange for the purchase of a stored value card.

(2) "Depositor" means a person who has an ownership interest in

an account.

(3) "Owner" means a person who has an ownership interest in a

safe deposit box.

(4) "Holder" means a depository.

(5) "Check" includes a draft, cashier's check, certified check,

registered check, or similar instrument.

(b) This chapter supplements other chapters in this title, and

each chapter shall be followed to the extent applicable.

(c) Any property, other than an account, check, or safe deposit

box, held by a depository is subject to the abandonment

provisions of Chapter 72.

(d) A holder of accounts, checks, or safe deposit boxes presumed

abandoned under this chapter is subject to the procedures of

Chapter 74.

Acts 1983, 68th Leg., p. 3607, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1985, 69th Leg., ch. 230, Sec. 13, eff.

Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 153, Sec. 7, 8, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1037, Sec. 11, 12, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

81, Sec. 5, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

551, Sec. 3, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

767, Sec. 35, eff. June 19, 2009.

Sec. 73.002. DEPOSITORY. For the purposes of this chapter, a

depository is a bank, savings and loan association, credit union,

or other banking organization that:

(1) receives and holds a deposit of money or the equivalent of

money in banking practice or other personal property in this

state; or

(2) receives and holds such a deposit or other personal property

in another state for a person whose last known residence is in

this state.

Acts 1983, 68th Leg., p. 3607, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1997, 75th Leg., ch. 1037, Sec. 13, eff.

Sept. 1, 1997.

Sec. 73.003. PRESERVATION OF INACTIVE ACCOUNT OR SAFE DEPOSIT

BOX. (a) A depository shall preserve an account that is

inactive and the contents of a safe deposit box that is inactive.

The depository may not, at any time, by any procedure, including

the imposition of a service charge, transfer or convert to the

profits or assets of the depository or otherwise reduce the value

of the account or the contents of such a box. For purposes of

this subsection, value is determined as of the date the account

or safe deposit box becomes inactive.

(b) An account is inactive if for more than one year there has

not been a debit or credit to the account because of an act by

the depositor or an agent of the depositor, other than the

depository, and the depositor has not communicated with the

depository. A safe deposit box is inactive if the rental on the

box is delinquent.

(c) This section does not affect the provisions of Subchapter B,

Chapter 59, Finance Code.

Acts 1983, 68th Leg., p. 3607, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 18, Sec.

8(b), eff. Oct. 2, 1984; Acts 1985, 69th Leg., ch. 230, Sec. 14,

eff. Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 153, Sec. 9, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 36, Sec. 3.02, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 914, Sec. 11, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1037, Sec. 13, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 62, Sec. 7.85, eff. Sept. 1,

1999.

SUBCHAPTER B. PRESUMPTION OF ABANDONMENT

Sec. 73.101. INACTIVE ACCOUNT OR SAFE DEPOSIT BOX PRESUMED

ABANDONED. (a) An account or safe deposit box is presumed

abandoned if:

(1) the account or safe deposit box has been inactive for at

least five years as determined under Subsection (b);

(2) the location of the depositor of the account or owner of the

safe deposit box is unknown to the depository; and

(3) the amount of the account or the contents of the box have

not been delivered to the comptroller in accordance with Chapter

74.

(b) For purposes of Subsection (a)(1):

(1) an account becomes inactive beginning on the date of the

depositor's last transaction or correspondence concerning the

account; and

(2) a safe deposit box becomes inactive beginning on the date a

rental was due but not paid.

Acts 1983, 68th Leg., p. 3607, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 18, Sec.

8(d), eff. Oct. 2, 1984; Acts 1985, 69th Leg., ch. 230, Sec. 16,

eff. Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 153, Sec. 11, 12,

eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1037, Sec. 14, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.05, eff.

Sept. 1, 1997.

Sec. 73.102. CHECKS. A check is presumed to be abandoned on the

latest of:

(1) the third anniversary of the date the check was payable;

(2) the third anniversary of the date the issuer or payor of the

check last received documented communication from the payee of

the check; or

(3) the third anniversary of the date the check was issued if,

according to the knowledge and records of the issuer or payor of

the check, during that period, a claim to the check has not been

asserted or an act of ownership by the payee has not been

exercised.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 15, eff. Sept. 1,

1997.



CHAPTER 74. REPORT, DELIVERY, AND CLAIMS PROCESS

PROPERTY CODE

TITLE 6. UNCLAIMED PROPERTY

CHAPTER 74. REPORT, DELIVERY, AND CLAIMS PROCESS

SUBCHAPTER A. APPLICABILITY

Sec. 74.001. APPLICABILITY. (a) Except as provided by

Subsection (b), this chapter applies to a holder of property that

is presumed abandoned under Chapter 72, Chapter 73, or Chapter

75.

(b) This chapter does not apply to a holder of property subject

to Chapter 76.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1991, 72nd Leg., ch. 153, Sec. 13, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1037, Sec. 16, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 465, Sec. 2, eff. Sept.

1, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 2.03, eff.

Jan. 11, 2004.

SUBCHAPTER B. PROPERTY REPORT

Sec. 74.101. PROPERTY REPORT. (a) Each holder who on June 30

holds property that is presumed abandoned under Chapter 72, 73,

or 75 of this code or under Chapter 154, Finance Code, shall file

a report of that property on or before the following November 1.

The comptroller may require the report to be in a particular

format, including a format that can be read by a computer.

(b) Repealed by Acts 1999, 76th Leg., ch. 1208, Sec. 5, eff.

Sept. 1, 1999.

(c) The property report must include, if known by the holder:

(1) the name, social security number, driver's license or state

identification number, e-mail address, and the last known address

of:

(A) each person who, from the records of the holder of the

property, appears to be the owner of the property; or

(B) any person who is entitled to the property;

(2) a description of the property, the identification number, if

any, and, if appropriate, a balance of each account, except as

provided by Subsection (d);

(3) the date that the property became payable, demandable, or

returnable;

(4) the date of the last transaction with the owner concerning

the property; and

(5) other information that the comptroller by rule requires to

be disclosed as necessary for the administration of this chapter.

(d) Amounts due that individually are less than $50 may be

reported in the aggregate without furnishing any of the

information required by Subsection (c).

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 426, Sec. 4, eff.

Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 153, Sec. 14, eff. Sept.

1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 1, Sec. 2, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1037, Sec. 17, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.06, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1208, Sec. 5, eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 62, Sec. 7.86, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 465, Sec. 3, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 2.04, eff. Jan. 11,

2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

232, Sec. 1, eff. September 1, 2009.

Sec. 74.1011. NOTICE BY PROPERTY HOLDER REQUIRED. (a) Except

as provided by Subsection (b), a holder who on June 30 holds

property valued at more than $250 that is presumed abandoned

under Chapter 72, 73, or 75 of this code or Chapter 154, Finance

Code, shall, on or before the following August 1, mail to the

last known address of the known owner written notice stating

that:

(1) the holder is holding the property; and

(2) the holder may be required to deliver the property to the

comptroller on or before November 1 if the property is not

claimed.

(b) The notice required under Subsection (a) does not apply to a

holder who:

(1) has already provided such notice to the owner of the

property or a person entitled to the property under existing

federal law, rules, and regulations or state law within the time

specified under Subsection (a); or

(2) does not have a record of an address for the property owner

or any other person entitled to the property.

(c) A holder that provides notice under this section may charge

the cost of the postage as a service charge against the property.

Added by Acts 2009, 81st Leg., R.S., Ch.

232, Sec. 2, eff. September 1, 2009.

Sec. 74.102. SIGNED STATEMENT. (a) The person preparing a

property report shall provide with each copy of the report a

statement signed by:

(1) the individual holding the reported property;

(2) a partner, if the holder is a partnership;

(3) an officer, if the holder is an unincorporated association

or a private corporation; or

(4) the chief fiscal officer, if the holder is a public

corporation.

(b) The statement must include the following sentence:

"This report contains a full and complete list of all property

held by the undersigned that, from the knowledge and records of

the undersigned, is abandoned under the laws of the State of

Texas."

(c) The comptroller may adopt rules or policies relating to the

signature requirement, as the comptroller determines appropriate,

to maximize the use of future developments in electronic filing

technology.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1997, 75th Leg., ch. 1037, Sec. 18, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1208, Sec. 1, eff. Sept.

1, 1999.

Sec. 74.103. RETENTION OF RECORDS. (a) A holder required to

file a property report under Section 74.101 shall keep a record

of:

(1) the name, the social security number, if known, and the last

known address of each person who, from the records of the holder

of the property, appears to be the owner of the property;

(2) a brief description of the property, including the

identification number, if any; and

(3) the balance of each account, if appropriate.

(b) The record must be kept for 10 years from the date on which

the property is reportable, regardless of whether the property is

reported in the aggregate under Section 74.101.

(c) The comptroller may by rule provide for a shorter period for

keeping a record required by this section.

(d) The comptroller may determine the liability of a holder

required to file a property report under Section 74.101 using the

best information available to the comptroller if the records of

the holder are unavailable or incomplete for any portion of the

required retention period.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1997, 75th Leg., ch. 1037, Sec. 19, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.07, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1310, Sec. 84, eff.

Sept. 1, 2003.

Sec. 74.104. CONFIDENTIALITY OF PROPERTY REPORT. (a) Except as

provided by Section 74.201, 74.203, or 74.307, a property report

filed with the comptroller under Section 74.101 is confidential

until the second anniversary of the date the report is filed.

(b) The social security number of an owner that is provided to

the comptroller is confidential.

Added by Acts 1991, 72nd Leg., ch. 153, Sec. 15, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 1037, Sec. 20, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.08, eff.

Sept. 1, 1997.

SUBCHAPTER C. NOTICE BY COMPTROLLER

Sec. 74.201. REQUIRED NOTICE. (a) Except as provided by

Section 74.202, the comptroller may use one or more methods as

necessary to provide the most efficient and effective notice to

each reported owner in the calendar year immediately following

the year in which the report required by Section 74.101 is filed.

The notice must be provided:

(1) in the county of the property owner's last known address; or

(2) in the county in which the holder has its principal place of

business or its registered office for service in this state, if

the property owner's last address is unknown.

(b) The notice must state that the reported property is presumed

abandoned and subject to this chapter and must contain:

(1) the name and city of last known address of the reported

owner;

(2) a statement that, by inquiry, any person possessing a legal

or beneficial interest in the reported property may obtain

information concerning the amount and description of the

property; and

(3) a statement that the person may present proof of the claim

and establish the person's right to receive the property.

(c) Deleted by Acts 1997, 75th Leg., ch. 1037, Sec. 21, eff.

Sept. 1, 1997.

(d) The comptroller may offer for sale space for suitable

advertisements in a notice published under this section.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 426, Sec. 5, eff.

Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 153, Sec. 16, eff. Sept.

1, 1991; Acts 1993, 73rd Leg., ch. 36, Sec. 3.03, eff. Sept. 1,

1993; Acts 1997, 75th Leg., ch. 1037, Sec. 21, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.09, eff. Sept. 1,

1997.

Sec. 74.202. NOTICE FOR ITEM WITH VALUE OF LESS THAN $100. In

the notice required by Section 74.201, the comptroller is not

required to publish information regarding an item having a value

that is less than $100 unless the comptroller determines that

publication of that information is in the public interest.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1997, 75th Leg., ch. 571, Sec. 1, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1037, Sec. 21, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.10, eff.

Sept. 1, 1997.

Sec. 74.203. AUTHORIZED NOTICE. (a) During the calendar year

immediately following the year in which the report required by

Section 74.101 is filed, notice may be mailed to each person who

has been reported with a Texas address and appears to be entitled

to the reported property.

(b) The notice under Subsection (a) must conform to the

requirements for notice under Section 74.201(b).

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1991, 72nd Leg., ch. 153, Sec. 17, eff.

Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1037, Sec. 21, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.11, eff.

Sept. 1, 1997.

Sec. 74.205. CHARGE FOR NOTICE. The comptroller may charge the

following against the property delivered under this chapter:

(1) expenses incurred for the publication of notice required by

Section 74.201; and

(2) the amount paid in postage for the notice to the owner

required by Section 74.203.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1997, 75th Leg., ch. 1037, Sec. 22, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.12, eff.

Sept. 1, 1997.

SUBCHAPTER D. DELIVERY

Sec. 74.301. DELIVERY OF PROPERTY TO COMPTROLLER. (a) Except

as provided by Subsection (c), each holder who on June 30 holds

property that is presumed abandoned under Chapter 72, 73, or 75

shall deliver the property to the comptroller on or before the

following November 1 accompanied by the report required to be

filed under Section 74.101.

(b) If the property subject to delivery under Subsection (a) is

stock or some other intangible ownership interest in a business

association for which there is no evidence of ownership, the

holder shall issue a duplicate certificate or other evidence of

ownership to the comptroller at the time delivery is required

under this section.

(c) If the property subject to delivery under Subsection (a) is

the contents of a safe deposit box, the comptroller may instruct

a holder to deliver the property on a specified date before

November 1 of the following year.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1991, 72nd Leg., ch. 153, Sec. 19, 30(2),

eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1037, Sec. 22, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.13, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1208, Sec. 2, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 465, Sec. 4, eff. Sept. 1,

2003; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 2.05, eff. Jan.

11, 2004.

Sec. 74.3011. DELIVERY OF MONEY TO RURAL SCHOLARSHIP FUND. (a)

Notwithstanding and in addition to any other provision of this

chapter or other law, a local telephone exchange company may

deliver reported money to a scholarship fund for rural students

instead of delivering the money to the comptroller as prescribed

by Section 74.301.

(b) A local telephone exchange company may deliver the money

under this section only to a scholarship fund established by one

or more local telephone exchange companies in this state to

enable needy students from rural areas to attend college,

technical school, or another postsecondary educational

institution.

(c) A local telephone exchange company shall file with the

comptroller a verification of money delivered under this section

that complies with Section 74.302.

(d) A claim for money delivered to a scholarship fund under this

section must be filed with the local telephone exchange company

that delivered the money. The local telephone exchange company

shall forward the claim to the administrator of the scholarship

fund to which the money was delivered. The scholarship fund shall

pay the claim if the fund determines in good faith that the claim

is valid. A person aggrieved by a claim decision may file a suit

against the fund in a district court in the county in which the

administrator of the scholarship fund is located in accordance

with Section 74.506.

(e) The comptroller shall prescribe forms and procedures

governing this section, including forms and procedures relating

to:

(1) notice of presumed abandoned property;

(2) delivery of reported money to a scholarship fund; and

(3) filing of a claim.

(f) In this section, "local telephone exchange company" means a

telecommunications utility certificated to provide local exchange

service within the state and that is a telephone cooperative or

has fewer than 50,000 access lines in service in this state.

(g) During a state fiscal year, the total amount of money that

may be transferred by all local telephone exchange companies

under this section may not exceed $800,000. The comptroller

shall keep a record of the total amount of money transferred

annually. When the total amount of money transferred during a

state fiscal year equals the amount allowed by this subsection,

the comptroller shall notify each local telephone exchange

company that the company may not transfer any additional money to

the company's scholarship fund during the remainder of that state

fiscal year.

Added by Acts 1995, 74th Leg., ch. 231, Sec. 50(a), eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1037, Sec. 23, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.14, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

163, Sec. 1, eff. September 1, 2007.

Sec. 74.3012. DELIVERY OF MONEY TO URBAN SCHOLARSHIP FUND. (a)

Notwithstanding and in addition to any other provision of this

chapter or other law, a local exchange company may deliver

reported money to a scholarship fund for urban students instead

of delivering the money to the comptroller as prescribed by

Section 74.301.

(b) A local exchange company may deliver the money under this

section only to a scholarship fund established by one or more

local exchange companies in this state to enable needy students

from urban areas to attend college, technical school, or another

postsecondary educational institution.

(c) A local exchange company shall file with the comptroller a

verification of money delivered under this section that complies

with Section 74.302.

(d) A claim for money delivered to a scholarship fund under this

section must be filed with the local exchange company that

delivered the money. The local exchange company shall forward the

claim to the administrator of the scholarship fund to which the

money was delivered. The scholarship fund shall pay the claim if

the fund determines in good faith that the claim is valid. A

person aggrieved by a claim decision may file a suit against the

fund in a district court in the county in which the administrator

of the scholarship fund is located in accordance with Section

74.506.

(e) The comptroller shall prescribe forms and procedures

governing this section, including forms and procedures relating

to:

(1) notice of presumed abandoned property;

(2) delivery of reported money to a scholarship fund; and

(3) filing of a claim.

(f) In this section, "local exchange company" means a

telecommunications utility certificated to provide local exchange

telephone service within the state and that has 50,000 or more

access lines in service in this state and is not a telephone

cooperative.

(g) During each state fiscal year, the total amount of money

that may be transferred by all local exchange companies under

this section may not exceed the total amount of money transferred

to rural scholarship funds under Section 74.3011 during the

previous state fiscal year. The comptroller shall keep a record

of the total amount of money transferred annually. If the total

amount of money transferred during a state fiscal year equals the

amount allowed by this subsection, the comptroller shall notify

each local exchange company that the company may not transfer any

additional money to the company's scholarship fund during the

remainder of that state fiscal year.

Added by Acts 1995, 74th Leg., ch. 231, Sec. 51(a), eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1037, Sec. 24, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.15, eff.

Sept. 1, 1997.

Sec. 74.3013. DELIVERY OF MONEY FOR RURAL SCHOLARSHIP, ECONOMIC

DEVELOPMENT, AND ENERGY EFFICIENCY ASSISTANCE. (a)

Notwithstanding and in addition to any other provision of this

chapter or other law, a nonprofit cooperative corporation may

deliver reported money to a scholarship fund for rural students,

to stimulate rural economic development, or to provide energy

efficiency assistance to members of electric cooperatives,

instead of delivering the money to the comptroller as prescribed

in Section 74.301.

(b) A nonprofit cooperative corporation may deliver the money

under this section only:

(1) to a scholarship fund established by one or more nonprofit

cooperative corporations in this state to enable students from

rural areas to attend college, technical school, or other

postsecondary educational institution;

(2) to an economic development fund for the stimulation and

improvement of business and commercial activity for economic

development in rural communities; and

(3) to an energy efficiency assistance fund to assist members of

an electric cooperative in reducing their energy consumption and

electricity bills.

(c) A nonprofit cooperative corporation shall file with the

comptroller a verification of money delivered under this section

that complies with Section 74.302.

(d) A claim for money delivered under this section must be filed

with the nonprofit cooperative corporation that delivered the

money. A nonprofit cooperative corporation shall forward the

claim to the administrator of the fund to which the money was

delivered. The fund shall pay the claim if the fund determines in

good faith that the claim is valid. A person aggrieved by a claim

decision may file a suit against the fund in a district court in

the county in which the administrator of the fund is located in

accordance with Section 74.506.

(e) The comptroller shall prescribe forms and procedures

governing this section, including forms and procedures relating

to:

(1) notice of presumed abandoned property;

(2) delivery of reported money to a scholarship, economic

development fund, or energy efficiency assistance fund;

(3) filing of a claim; and

(4) procedures to allow equitable opportunity for participation

by each nonprofit cooperative corporation in the state.

(f) During a state fiscal year the total amount of money that

may be transferred by all nonprofit cooperative corporations

under this section may not exceed $2 million. No more than 20

percent of each nonprofit cooperative's funds eligible for

delivery under this section shall be used for economic

development. The comptroller shall adopt procedures to record

the total amount of money transferred annually.

(g) Nonprofit cooperative corporations may combine funds from

other sources with any funds delivered under this section. In

addition, such cooperatives may engage in other business and

commercial activities, in their own behalf or through such

subsidiaries and affiliates as deemed necessary, in order to

provide and promote educational opportunities and to stimulate

rural economic development.

(h) In this section, a nonprofit cooperative corporation means a

cooperative corporation organized under Chapters 51 and 52,

Agriculture Code, the Texas Non-Profit Corporation Act (Article

1396-1.01 et seq., Vernon's Texas Civil Statutes), the

Cooperative Association Act (Article 1396-50.01, Vernon's Texas

Civil Statutes), and Chapter 161, Utilities Code.

Added by Acts 1997, 75th Leg., ch. 904, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.45, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

939, Sec. 14, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

939, Sec. 15, eff. September 1, 2007.

Sec. 74.302. STATEMENT OF DELIVERED PROPERTY. (a) Property

delivered under Section 74.301 must be accompanied by a statement

that:

(1) the property delivered is a complete and correct remittance

of all accounts subject to this chapter in the holder's

possession;

(2) the existence and location of the listed owners are unknown

to the holder; and

(3) the listed owners have not asserted a claim or exercised an

act of ownership with respect to the owner's reported property.

(b) The statement required by Subsection (a) shall be signed by:

(1) the individual holding the reported property;

(2) a partner, if the holder is a partnership;

(3) an officer, if the holder is an unincorporated association

or a private corporation; or

(4) the chief fiscal officer, if the holder is a public

corporation.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1991, 72nd Leg., ch. 153, Sec. 20, eff.

Sept. 1, 1991; Acts 1999, 76th Leg., ch. 1208, Sec. 3, eff. Sept.

1, 1999.

Sec. 74.304. RESPONSIBILITY AFTER DELIVERY. (a) If reported

property is delivered to the comptroller, the state shall assume

custody of the property and responsibility for its safekeeping.

(b) A holder who delivers property to the comptroller in good

faith is relieved of all liability to the extent of the value of

the property delivered for any claim then existing, that may

arise after delivery to the comptroller, or that may be made with

respect to the property.

(c) If the holder delivers property to the comptroller in good

faith and, after delivery, a person claims the property from the

holder or another state claims the property under its laws

relating to escheat or unclaimed property, the attorney general

shall, on written notice of the claim, defend the holder against

the claim, and the holder shall be indemnified from the unclaimed

money received under this chapter or any other statute requiring

delivery of unclaimed property to the comptroller against any

liability on the claim.

(d) The comptroller is not, in the absence of negligence or

mishandling of the property, liable to the person who claims the

property for damages incurred while the property or the proceeds

from the sale of the property are in the comptroller's

possession. But in any event the liability of the state is

limited to the extent of the property delivered under this

chapter and remaining in the possession of the comptroller at the

time a suit is filed.

(e) For the purposes of this section, payment or delivery is

made in good faith if:

(1) payment or delivery was made in a reasonable attempt to

comply with this chapter;

(2) the holder delivering the property was not a fiduciary then

in breach of trust with respect to the property and had a

reasonable basis for believing based on the facts then known to

the holder that the property was abandoned or inactive for

purposes of this chapter; and

(3) there is no showing that the records under which the

delivery was made did not meet reasonable commercial standards of

practice in the industry.

(f) On delivery of a duplicate certificate or other evidence of

ownership to the comptroller under Subsection (b) of Section

74.301, the holder and any transfer agent, registrar, or other

person acting for or on behalf of a holder in executing or

delivering the duplicate certificate are relieved of all

liability of every kind in accordance with this section to any

person, including any person acquiring the original certificate

or the duplicate of the certificate issued to the comptroller,

for any losses or damages resulting to any person by the issuance

and delivery to the comptroller of the duplicate certificate.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1997, 75th Leg., ch. 1037, Sec. 25, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.16, eff.

Sept. 1, 1997.

Sec. 74.306. UNCLAIMED PROPERTY HELD BY FEDERAL GOVERNMENT. (a)

If the federal government enacts a law that provides for the

discovery of unclaimed property held by the federal government

and that provides or makes that information available to the

states, the comptroller may pay to the federal government from

the unclaimed money received under this chapter or any other

statute requiring the delivery of unclaimed property to the

comptroller the proportional share of the necessary cost of

examining records.

(b) If the federal government delivers unclaimed property to the

comptroller, this state shall hold the federal government

harmless from claims made by owners of the property after the

delivery.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1997, 75th Leg., ch. 1037, Sec. 25, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.18, eff.

Sept. 1, 1997.

Sec. 74.3061. ESCHEAT OF FUNDS IN THE POSSESSION OF THE UNITED

STATES. (a) In the event any money is due to a resident of this

state in the nature of a refund, rebate, or other overpayment of

taxes or fees to the United States with respect to which the

resident is likely to have his rights to secure such refund or

rebate barred by a statute of limitations, or if for any reason

at least three years has elapsed after the date on which the

resident could have filed a timely claim for said refund or

rebate, the comptroller is appointed agent of such resident to

apply for said refund or rebate and is authorized to do any act

which a natural person could do to recover said money. When the

comptroller files an application or initiates any other

proceeding to secure said refund or rebate, the comptroller is

coupled with an interest in the money sought and money recovered.

All property within this provision, including all principal and

interest accruing thereon, is declared to have escheated and to

have become the property of the state.

(b) The funds escheated by the state pursuant to this provision

shall be given notice as provided by Section 74.201. Title to any

such property shall be transferred by the state to any persons

who in accordance with Subchapter F can show that the property

belonged to them immediately prior to the escheat or that they

were heirs to those funds immediately prior to the escheat.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 25, eff. Sept. 1,

1997.

Sec. 74.307. LIST OF OWNERS. (a) The comptroller shall compile

and revise each year, except as to amounts reported in the

aggregate, an alphabetical list of the names and last known

addresses of the owners listed in the reports and the amount

credited to each account.

(b) The comptroller shall make the list available for public

inspection during all reasonable business hours.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1997, 75th Leg., ch. 1037, Sec. 25, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.19, eff.

Sept. 1, 1997.

Sec. 74.308. PERIOD OF LIMITATION NOT A BAR. The expiration, on

or after September 1, 1987, of any period specified by contract,

statute, or court order, during which an action or proceeding may

be initiated or enforced to obtain payment of a claim for money

or recovery of property, does not prevent the money or property

from being presumed abandoned property and does not affect any

duty to file a report required by this chapter or to pay or

deliver abandoned property to the comptroller.

Added by Acts 1987, 70th Leg., ch. 426, Sec. 5, eff. Sept. 1,

1987. Amended by Acts 1997, 75th Leg., ch. 1037, Sec. 25, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.20, eff.

Sept. 1, 1997.

Sec. 74.309. PRIVATE ESCHEAT AGREEMENTS PROHIBITED. An

individual, corporation, business association, or other

organization may not act through amendment of articles of

incorporation, amendment of bylaws, private agreement, or any

other means to take or divert funds or personal property into

income, divide funds or personal property among locatable patrons

or stockholders, or divert funds or personal property by any

other method for the purpose of circumventing the unclaimed

property process.

Added by Acts 1987, 70th Leg., ch. 426, Sec. 5, eff. Sept. 1,

1987.

SUBCHAPTER E. DISPOSITION OF DELIVERED PROPERTY

Sec. 74.401. SALE OF PROPERTY. (a) Except as provided by

Subsection (c) or Section 74.404, the comptroller shall sell at

public sale all personal property, other than money and

marketable securities, delivered to the comptroller in accordance

with Section 74.301. The comptroller shall conduct the sale in

the city in this state that the comptroller determines affords

the most favorable market for the particular property.

(b) The comptroller shall sell the property to the highest

bidder. If the comptroller determines that the highest bid is

insufficient, the comptroller may decline that bid and offer the

property for public or private sale.

(c) The comptroller is not required to offer property for sale

if the property belongs to a person with an address outside this

state or the comptroller determines that the probable cost of the

sale of the property exceeds its value.

(d) If after investigation the comptroller determines that

property delivered from a safe deposit box or other repository

has insubstantial commercial value, the comptroller may destroy

or otherwise dispose of the property at any time.

(e) A person may not maintain any action or proceeding against

the state, an officer of the state, or the holder of property

because of an action taken by the comptroller under this section.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1993, 73rd Leg., ch. 36, Sec. 3.04, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1037, Sec. 26, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.21, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 800, Sec. 1, eff. Sept.

1, 2001.

Sec. 74.402. NOTICE OF SALE. Before the 21st day preceding the

day on which a public sale is held under Section 74.401, the

comptroller shall publish notice of the sale in a newspaper of

general circulation in Travis County or in the county where the

sale is to be held. If the public sale is to be held on the

Internet or by an online auction, the comptroller may post the

notice on the comptroller's own website before the seventh day

preceding the date on which the sale or auction is held.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1993, 73rd Leg., ch. 36, Sec. 3.05, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1037, Sec. 26, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.22, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1263, Sec. 80, eff.

Sept. 1, 2001.

Sec. 74.403. PURCHASER'S TITLE. (a) At a sale, public or

private, of property that is held under this subchapter, the

purchaser receives title to the purchased property free from all

claims of the prior owner and prior holder of the property and

all persons claiming through or under the owner or holder.

(b) The comptroller shall execute all documents necessary to

complete the transfer of title.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1997, 75th Leg., ch. 1037, Sec. 27, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.23, eff.

Sept. 1, 1997.

Sec. 74.404. SALE OF MILITARY AWARDS AND DECORATIONS PROHIBITED.

(a) In this section, "military award or decoration" means a

military decoration for an act of valor, heroism, or exceptional

service, a good conduct medal, a service medal, a service ribbon,

or a badge, tab, certificate, or letter awarded in connection

with military service.

(b) A military award or decoration delivered to the comptroller

under this chapter:

(1) may not be sold under Section 74.401 or destroyed; and

(2) shall be delivered by the comptroller to the adjutant

general's department.

(c) The adjutant general's department shall conduct a reasonable

search of public records to locate the person to whom the

military award or decoration was awarded. If the department

cannot locate the person, the department shall attempt to locate

the person's next of kin. If the department locates the person or

the person's next of kin, the department shall deliver the award

or decoration to the person or the person's next of kin, as

applicable.

(d) If the adjutant general's department cannot locate the

person to whom a military award or decoration was awarded or the

person's next of kin, the award or decoration shall be held in

trust for the comptroller at:

(1) a museum established by the department; or

(2) if no museum exists, any other public facility designated by

the department.

(e) Except as provided by this subsection, a military award or

decoration held in trust by a museum or facility designated under

Subsection (d) shall be used in a display or exhibit that honors

persons who have served the state or nation in military service.

If the museum or facility cannot practically incorporate the

award or decoration into an established display or exhibit of the

museum or facility, the award or decoration shall be kept in a

secure storage area or loaned to another museum for use in a

display or exhibit that honors persons who have served the state

or nation in military service.

(f) This section does not affect a person's right to claim a

military award or decoration under Subchapter F.

Added by Acts 2001, 77th Leg., ch. 800, Sec. 2, eff. Sept. 1,

2001.

SUBCHAPTER F. CLAIM FOR DELIVERED PROPERTY

Sec. 74.501. CLAIM FILED WITH COMPTROLLER. (a) The comptroller

shall review the validity of each claim filed under this section.

(b) If the comptroller determines that a claim is valid, the

comptroller or the comptroller's authorized agent shall approve

the claim. If the claim is for money and has been approved under

this section, the comptroller shall pay the claim. If a claim is

for personal property other than money and has been approved

under this section, the comptroller shall deliver the property to

the claimant unless the comptroller has sold the property. If the

property has been sold under Section 74.401, the comptroller

shall pay to the claimant the proceeds from the sale.

(c) All claims to which this section applies must be filed in

accordance with procedures, contain the information, and be on

forms prescribed by the comptroller.

(d) On receipt of a claim form and all necessary documentation

and as may be appropriate under the circumstances, the

comptroller may approve the claim of:

(1) the reported owner of the property;

(2) if the reported owner died testate:

(A) the appropriate legal beneficiaries of the owner as provided

by the last will and testament of the owner that has been

accepted into probate or filed as a muniment of title; or

(B) the executor of the owner's last will and testament who

holds current letters testamentary;

(3) if the reported owner died intestate:

(A) the legal heirs of the owner as provided by Section 38,

Texas Probate Code; or

(B) the court-appointed administrator of the owner's estate;

(4) the legal heirs of the reported owner as established by an

affidavit of heirship order signed by a judge of the county

probate court or by a county judge;

(5) if the reported owner is a minor child or an adult who has

been adjudged incompetent by a court of law, the parent or legal

guardian of the child or adult;

(6) if the reported owner is a corporation:

(A) the president or chair of the board of directors of the

corporation, on behalf of the corporation; or

(B) any person who has legal authority to act on behalf of the

corporation;

(7) if the reported owner is a corporation that has been

dissolved or liquidated:

(A) the sole surviving shareholder of the corporation, if there

is only one surviving shareholder;

(B) the surviving shareholders of the corporation in proportion

to their ownership of the corporation, if there is more than one

surviving shareholder;

(C) the corporation's bankruptcy trustee; or

(D) the court-ordered receiver for the corporation; or

(8) any other person that is entitled to receive the unclaimed

property under other law or comptroller policy.

(e) Except as provided by Subsection (f), the comptroller may

not pay to the following persons a claim to which this section

applies:

(1) a creditor, a judgment creditor, a lienholder, or an

assignee of the reported owner or of the owner's heirs; or

(2) a person holding a power of attorney from the reported owner

or the owner's heirs.

(f) The comptroller may approve a claim for child support

arrearages owed by the reported owner of the property and

reflected in a child support lien notice that complies with

Section 157.313, Family Code. A claim under this subsection may

be submitted by the lienholder or the attorney general on behalf

of the lienholder.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1997, 75th Leg., ch. 1037, Sec. 28, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.24, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1310, Sec. 85, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

165, Sec. 1, eff. May 27, 2005.

Sec. 74.502. CLAIM FILED WITH HOLDER. (a) If a claim is filed

with a holder under this section and the holder determines in

good faith that the claim is valid, the holder may pay the amount

of the claim.

(b) The comptroller shall reimburse the holder for a valid claim

paid under this section.

(c) The request from a holder for reimbursement must be filed in

accordance with procedures and on forms prescribed by the

comptroller.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1993, 73rd Leg., ch. 851, Sec. 1, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1037, Sec. 28, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.25, eff.

Sept. 1, 1997.

Sec. 74.504. HEARING. (a) The comptroller may hold a hearing

and receive evidence concerning a claim filed under this

subchapter.

(b) If the comptroller considers that a hearing is necessary to

determine the validity of a claim, the comptroller shall sign the

statement of the findings and the decision on the claim. The

statement shall report the substance of the evidence heard and

the reasons for the decision. The statement is a public record.

(c) If the comptroller determines that a claim is valid, the

comptroller shall approve and sign the claim.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1993, 73rd Leg., ch. 36, Sec. 3.07, eff.

Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 851, Sec. 3, eff. Sept.

1, 1993; Acts 1997, 75th Leg., ch. 1037, Sec. 29, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.27, eff. Sept. 1,

1997.

Sec. 74.506. APPEAL. (a) A person aggrieved by the decision of

a claim filed under this subchapter may appeal the decision

before the 61st day after the day on which it was rendered.

(b) If a claim has not been decided before the 91st day after

the day on which it was filed, the claimant may appeal within the

60-day period beginning on the 91st day after the day of filing.

(c) An appeal under this section must be made by filing suit

against the state in a district court in Travis County, Texas.

The state's immunity from suit without consent is abolished with

respect to suits brought under this section.

(d) A court shall try an action filed under this section de novo

and shall apply the rules of practice of the court.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1997, 75th Leg., ch. 1037, Sec. 30, eff.

Sept. 1, 1997.

Sec. 74.507. FEE FOR RECOVERY. (a) A person who informs a

potential claimant that the claimant may be entitled to claim

property that is reportable to the comptroller under this

chapter, that has been reported to the comptroller, or that is in

the possession of the comptroller may not contract for or receive

from the claimant for services an amount that exceeds 10 percent

of the value of the property recovered. If the property involved

is mineral proceeds, the amount for services may not include a

portion of the underlying minerals or any production payment,

overriding royalty, or similar payment.

(b) The person who informs a potential claimant and by contract

or other written agreement is to receive a percentage of the

value of the property may not file or receive a form to claim on

behalf of a claimant.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 426, Sec. 5, eff.

Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 36, Sec. 3.09, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1037, Sec. 31, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.29, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1208, Sec. 4, eff. Sept.

1, 1999.

Sec. 74.508. CLAIM OF ANOTHER STATE TO RECOVER PROPERTY;

PROCEDURE. (a) At any time after property has been paid or

delivered to the comptroller under this chapter, another state

may recover the property if:

(1) the property was subjected to custody by this state because

the records of the holder did not reflect the last known address

of the apparent owner when the property was presumed abandoned

under this chapter, and the other state establishes that the last

known address of the apparent owner or other person entitled to

the property was in that state and under the laws of that state

the property escheated to or was subject to a claim of

abandonment by that state;

(2) the last known address of the apparent owner or other person

entitled to the property, as reflected by the records of the

holder are in the other state and under the laws of that state

the property has escheated to or become subject to a claim of

abandonment by that state;

(3) the records of the holder were erroneous in that they did

not accurately reflect the actual owner of the property and the

last known address of the actual owner is in the other state and

under the laws of that state the property escheated to or was

subject to a claim of abandonment by that state;

(4) the property was subjected to custody by this state under

Subdivision (6) of Subsection (a) of Section 72.001 and under the

laws of the state of domicile of the holder the property has

escheated to or become subject to a claim of abandonment by that

state; or

(5) the property is the sum payable on a traveler's check, money

order, or other similar instrument that was subjected to custody

by this state under Subdivision (4) and the instrument was

purchased in the other state and under the laws of that state the

property escheated to or became subject to a claim of abandonment

by that state.

(b) The claim of another state to recover escheated or abandoned

property must be presented in a form prescribed by the

comptroller, who shall decide the claim within 90 days after it

is presented. The comptroller shall allow the claim if he

determines that the other state is entitled to the abandoned

property under Subsection (a).

Added by Acts 1987, 70th Leg., ch. 426, Sec. 5, eff. Sept. 1,

1987. Amended by Acts 1997, 75th Leg., ch. 1037, Sec. 31, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.30, eff.

Sept. 1, 1997.

Sec. 74.509. HANDLING FEE FOR PROCESSING UNCLAIMED PROPERTY. A

handling fee may be deducted from the amount of the claim payment

if the payment is at least $100.

Added by Acts 1993, 73rd Leg., ch. 36, Sec. 3.10, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1037, Sec. 31, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.31, eff.

Sept. 1, 1997.

SUBCHAPTER G. UNCLAIMED MONEY

Sec. 74.601. UNCLAIMED MONEY. (a) The comptroller shall

maintain a record that documents unclaimed money received under

this chapter or any other statute requiring the delivery of

unclaimed property to the comptroller.

(b) The comptroller shall deposit to the credit of the general

revenue fund:

(1) all funds, including marketable securities, delivered to the

comptroller under this chapter or any other statute requiring the

delivery of unclaimed property to the comptroller;

(2) all proceeds from the sale of any property, including

marketable securities, under this chapter;

(3) all funds that have escheated to the state under Chapter 71,

except that funds relating to escheated real property shall be

deposited according to Section 71.202; and

(4) any income derived from investments of the unclaimed money.

(c) The comptroller shall keep a separate record and accounting

for delivered unclaimed property, other than money, before its

sale.

(d) Except as provided by Subsection (e), the comptroller shall

from time to time invest the amount of unclaimed money in

investments approved by law for the investment of state funds.

(e) The comptroller may from time to time sell securities,

including stocks, bonds, and mutual funds, received under this

chapter or any other statute requiring the delivery of unclaimed

property to the comptroller and use the proceeds to buy,

exchange, invest, or reinvest in marketable securities. When

making or selling the investments, the comptroller shall exercise

the judgment and care of a prudent person.

(f) The comptroller shall keep a separate record and accounting

for securities delivered, sold, purchased, or exchanged and the

proceeds and earnings from the securities.

(g) If an owner does not assert a claim for unclaimed money and

the owner is reported to be the state or a state agency, the

comptroller may deposit the unclaimed money to the credit of the

general revenue fund. The comptroller may establish procedures

and adopt rules as necessary to implement this subsection.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1993, 73rd Leg., ch. 36, Sec. 3.11, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1037, Sec. 32, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.32, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

232, Sec. 4, eff. September 1, 2009.

Sec. 74.602. USE OF MONEY. Except as provided by Section

381.004, Local Government Code, the comptroller shall use the

unclaimed money received under this chapter or any other statute

requiring the delivery of unclaimed property to the comptroller

to pay the claims of persons or states establishing ownership of

property in the possession of the comptroller under this chapter

or under any other unclaimed property or escheat statute.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1991, 72nd Leg. ch. 304, Sec. 1.40, eff.

Jan. 1, 1992; Acts 1993, 73rd Leg., ch. 27, Sec. 3, eff. April

13, 1993; Acts 1993, 73rd Leg., ch. 36, Sec. 3.13, eff. Sept. 1,

1993; Acts 1993, 73rd Leg., ch. 506, Sec. 1, eff. Sept. 1, 1995;

Acts 1997, 75th Leg., ch. 1037, Sec. 32, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1423, Sec. 16.33, eff. Sept. 1, 1997.

Sec. 74.603. AUDIT; APPROPRIATION. The unclaimed money received

under this chapter or any other statute requiring the delivery of

unclaimed property to the comptroller is subject to audit by the

State Auditor and to appropriation by the legislature for

enforcing and administering this title.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1997, 75th Leg., ch. 1037, Sec. 32, eff.

Sept. 1, 1997.

SUBCHAPTER H. ENFORCEMENT

Sec. 74.701. RULES. The comptroller may adopt rules necessary

to carry out this title.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1997, 75th Leg., ch. 1037, Sec. 33, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.34, eff.

Sept. 1, 1997.

Sec. 74.702. EXAMINATION OF RECORDS. (a) To enforce this

chapter and to determine whether reports have been made as

required by this chapter, the comptroller, the attorney general,

or an authorized agent of either, at any reasonable time, may

examine the books and records of any holder.

(b) The comptroller, the attorney general, or an agent of either

may not make public any information obtained by an examination

made under this section and may not disclose that information

except in the course of a judicial proceeding, authorized by this

chapter, in which the state is a party or pursuant to an

agreement with another state allowing joint audits or the

exchange of information obtained under this section.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1991, 72nd Leg., ch. 153, Sec. 21, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 36, Sec. 3.12, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1037, Sec. 33, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.35, eff.

Sept. 1, 1997.

Sec. 74.703. ADDITIONAL PERSONNEL. (a) The comptroller and the

attorney general may employ, in the office of either official,

additional personnel necessary to enforce this title.

(b) The salary rate of additional personnel may not exceed the

rate paid to other state employees for similar services.

(c) The salaries of additional personnel shall be paid in

accordance with Section 74.602.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1997, 75th leg., ch. 1037, Sec. 34, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.36, eff.

Sept. 1, 1997.

Sec. 74.704. ASSISTANCE IN ENFORCEMENT. If the comptroller or

the attorney general requests, the State Auditor, Banking

Commissioner of Texas, securities commissioner, commissioner of

insurance, savings and mortgage lending commissioner, Credit

Union Commission, Department of Public Safety of the State of

Texas, or any district or county attorney shall assist the

comptroller or attorney general in enforcing this title.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1997, 75th leg., ch. 1037, Sec. 35, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.37, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.065, eff. September 1, 2007.

Sec. 74.705. INTEREST. A holder who fails to pay or deliver

property within the time prescribed by this chapter shall pay to

the comptroller interest, at an annual rate of 10 percent, on the

property from the date the property should have been paid or

delivered until the date the property is actually paid or

delivered.

(b) to (e) Deleted by Acts 1997, 75th Leg., ch. 1037, Sec. 33,

eff. Sept. 1, 1997.

(f) A person is exempt from payment of interest under Subsection

(a) if the person's action or omission is in connection with the

person's official duties as an officer or employee of a political

subdivision of this state.

(g) In this section, "person" does not include a local

governmental entity or an officer or employee of a local

governmental entity who is performing the officer's or employee's

official duties for the local governmental entity.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 426, Sec. 5, eff.

Sept. 1, 1987; Acts 1997, 75th Leg., ch. 483, Sec. 1, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 888, Sec. 1, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1037, Sec. 35, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1423, Sec. 16.38, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 62, Sec. 19.01(90), eff. Sept. 1,

1999.

Sec. 74.706. PENALTY. (a) A penalty equal to five percent of

the value of the property due shall be imposed on a holder who

fails to pay or deliver property within the time prescribed by

this chapter. If a holder fails to pay or deliver property before

the 31st day after the date the property is due, an additional

penalty equal to five percent of the value of the property due

shall be imposed.

(b) For purposes of Subsection (a), "holder" does not include a

local governmental entity or an officer or employee of a local

governmental entity who is performing the officer's or employee's

official duties for the local governmental entity.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 36, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 748, Sec. 1, eff.

Sept. 1, 1999.

Sec. 74.707. WAIVER OR ABATEMENT OF PENALTY OR INTEREST. (a)

The comptroller may waive penalty or interest imposed on

delinquent property if the comptroller determines that the holder

has made a good faith effort to comply with Chapters 72-75.

(b) The comptroller may provide for periods during which a

holder of delinquent property may report and remit the unclaimed

property without paying a penalty or interest.

(c) The comptroller may waive penalty and interest imposed on

delinquent property if the holder delivering the property was

required to deliver the property on or before November 1, 1997.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 36, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 137, Sec. 1, eff. May

16, 2001.

Sec. 74.708. PROPERTY HELD IN TRUST. A holder who on June 30

holds property presumed abandoned under Chapters 72-75 holds the

property in trust for the benefit of the state on behalf of the

missing owner and is liable to the state for the full value of

the property, plus any accrued interest and penalty. A holder is

not required by this section to segregate or establish trust

accounts for the property provided the property is timely

delivered to the comptroller in accordance with Section 74.301.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 36, eff. Sept. 1,

1997.

Sec. 74.709. SUIT TO COMPEL DELIVERY OF PROPERTY AND CIVIL

PENALTIES. (a) On request of the comptroller, the attorney

general shall bring an action in district court, in the name of

the state, to compel a holder to deliver property or to file a

property report.

(b) Venue for a suit brought under this section is in Travis

County.

(c) The fact that a suit seeks enforcement of this section from

more than one holder is not grounds for an objection concerning

misjoinder of parties or causes of action.

(d) When introduced into evidence, the verified property report,

unless rebutted, is sufficient evidence that the property is

abandoned and subject to delivery under this chapter and for

entry of a judgment transferring custody of the property to the

comptroller.

(e) The attorney general, on behalf of the comptroller, may

recover reasonable attorney's fees from the holder in addition to

recovery of any unclaimed property accrued or a penalty or

interest due.

(f) In addition to a penalty or interest assessed on delinquent

property, a holder who fails to pay or deliver property or who

fails to file a property report within the time prescribed by

this chapter is subject to a civil penalty not to exceed $100 for

each day of violation.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 36, eff. Sept. 1,

1997.

Sec. 74.710. CRIMINAL OFFENSE. (a) A holder commits an offense

if the holder wilfully violates this chapter, including:

(1) failing to file a report in accordance with this chapter;

(2) failing to pay or deliver property in accordance with this

chapter; or

(3) refusing to permit examination of records in accordance with

this chapter.

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 36, eff. Sept. 1,

1997.



CHAPTER 75. TEXAS MINERALS

PROPERTY CODE

TITLE 6. UNCLAIMED PROPERTY

CHAPTER 75. TEXAS MINERALS

SUBCHAPTER A. APPLICABILITY

Sec. 75.001. DEFINITIONS; APPLICATION OF CHAPTER. (a) In this

chapter:

(1) "Mineral" means oil, gas, uranium, sulphur, lignite, coal,

and any other substance that is ordinarily and naturally

considered a mineral in this state, regardless of the depth at

which the oil, gas, uranium, sulphur, lignite, coal, or other

substance is found.

(2) "Mineral proceeds" includes:

(A) all obligations to pay resulting from the production and

sale of minerals, including net revenue interests, royalties,

overriding royalties, production payments, and joint operating

agreements; and

(B) all obligations for the acquisition and retention of a

mineral lease, including bonuses, delay rentals, shut-in

royalties, and minimum royalties.

(3) "Holder" means a person, wherever organized or domiciled,

who is:

(A) in possession of property that belongs to another;

(B) a trustee; or

(C) indebted to another on an obligation.

(b) This chapter applies to mineral proceeds and the owner's

underlying right to receive those mineral proceeds if:

(1) the owner's underlying right to receive mineral proceeds is

related to land located in this state;

(2) the mineral proceeds result from the production of minerals

located in this state; or

(3) the mineral proceeds are an obligation for the acquisition

or retention of a mineral lease to produce minerals located in

this state.

(c) A holder of property presumed abandoned under this chapter

is subject to the procedures of Chapter 74.

(d) This chapter supplements other chapters in this title, and

each chapter shall be followed to the extent applicable.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 426, Sec. 6, eff.

Sept. 1, 1987.

Sec. 75.002. TRANSFER AND PURCHASE OF MINERAL INTEREST ON

MINERAL PROCEEDS. A person purchasing mineral proceeds of an

owner whose name has been reported or is reportable to the

comptroller shall provide documentation required by the

comptroller to substantiate that the transfer is executed by the

reported owner or the reported owner's legal agent.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 37, eff. Sept. 1,

1997.

SUBCHAPTER B. PRESUMPTION OF ABANDONMENT

Sec. 75.101. PRESUMPTION OF ABANDONMENT. (a) All mineral

proceeds that are held or owing by the holder and that have

remained unclaimed by the owner for longer than three years after

they became payable or distributable and the owner's underlying

right to receive those mineral proceeds are presumed abandoned.

(b) At the time any owner's underlying right to receive mineral

proceeds is presumed abandoned under this section, any mineral

proceeds then held for or owing to the owner as a result of the

underlying right and any mineral proceeds accruing after that

time as a result of the underlying right and not previously

presumed abandoned are presumed abandoned.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 426, Sec. 7, eff.

Sept. 1, 1987.

Sec. 75.102. PRESERVATION OF PROPERTY. A holder of abandoned

property shall preserve that property and may not by any

procedure, including a deduction for service, maintenance, or

other charge, transfer, convert, or reduce the property to the

profits or assets of the holder.

Added by Acts 1985, 69th Leg., ch. 230, Sec. 17, eff. Sept. 1,

1985.



CHAPTER 76. REPORT, DELIVERY, AND CLAIMS PROCESS FOR CERTAIN PROPERTY

PROPERTY CODE

TITLE 6. UNCLAIMED PROPERTY

CHAPTER 76. REPORT, DELIVERY, AND CLAIMS PROCESS FOR CERTAIN

PROPERTY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 76.001. APPLICABILITY. This chapter applies only to the

holder of property if:

(1) the holder is a school district, municipality, or county;

and

(2) the property is:

(A) presumed abandoned under Chapter 72 or 75; and

(B) valued at $100 or less.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1015, Sec. 1, eff.

Sept. 1, 2000.

Sec. 76.002. OFFICERS AND REPRESENTATIVES. In this chapter:

(1) a reference to the treasurer of a holder includes a person

performing the duties of the treasurer of a holder in a school

district, municipality, or county in which the office of

treasurer does not exist;

(2) a reference to the chief fiscal officer of a holder includes

a person performing the duties of the chief fiscal officer of a

holder in a school district, municipality, or county in which the

office of chief fiscal officer does not exist; and

(3) a reference to the attorney for a holder includes an

attorney designated by the governing body of the holder to

represent the holder.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1015, Sec. 2, eff.

Sept. 1, 2000.

SUBCHAPTER B. PROPERTY REPORT

Sec. 76.101. PROPERTY REPORT. (a) Each holder who on June 30

holds property subject to this chapter shall file a report of

that property on or before the following November 1. Each report

shall be filed with the treasurer of the holder as provided by

this section and on forms prescribed by the treasurer of the

holder.

(b) A holder required by Subsection (a) to file a report shall

file a report each successive year regardless of whether the

holder has any reportable property on June 30 of the year in

which the report is filed.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

Sec. 76.102. VERIFICATION. (a) The person preparing a property

report shall place at the end of each copy of the report a

verification made under oath and executed by the chief fiscal

officer of the holder, as designated by the holder.

(b) The verification must include the following sentence: "This

report contains a full and complete list of all property held by

the undersigned that, from the knowledge and records of the

undersigned, is abandoned under the laws of the State of Texas."

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

Sec. 76.103. RETENTION OF RECORDS. (a) The holder required to

file a property report shall keep a record of:

(1) the name and last known address of each person who, from the

records of the holder, appears to be the owner of the property;

(2) a brief description of the property, including the

identification number of the account, if any; and

(3) the balance of each account, if appropriate.

(b) The record must be kept until the 10th anniversary of the

date on which the property is reportable.

(c) The treasurer of the holder may provide for a shorter period

for keeping a record required by this section.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

Sec. 76.104. CONFIDENTIALITY OF PROPERTY REPORT. (a) Except as

provided by this chapter, a property report filed with the

treasurer of the holder is confidential until the second

anniversary of the date the report is filed.

(b) Notwithstanding other law, the social security number of an

owner that is reported to the treasurer of the holder is

confidential.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

SUBCHAPTER C. NOTICE

Sec. 76.201. PUBLISHED NOTICE. (a) Except as provided by

Subsections (b) and (e), the treasurer of a holder shall publish

a notice in a newspaper in the calendar year immediately

following the year in which the property report is filed. The

newspaper must be a newspaper of general circulation in the

jurisdiction of the holder.

(b) The treasurer of the holder may use a method of publishing

notice that is different from that prescribed by Subsection (a)

if the treasurer determines that the different method would be as

likely as the prescribed method to give actual notice to the

person required to be named in the notice.

(c) The published notice must state that the reported property

is presumed abandoned and subject to this chapter and must

contain:

(1) a statement that, by addressing an inquiry to the treasurer

of the holder, any person possessing a legal or beneficial

interest in the reported property may obtain information

concerning the amount of the property; and

(2) a statement that the owner may present proof of the claim to

the treasurer of the holder and establish the owner's right to

receive the property.

(d) The treasurer of a holder may offer for sale space for

suitable advertisements in a notice published under this section.

Proceeds from the sale of the advertising space shall be used to

defray the cost of publishing the notices, with the remaining

amount, if any, to be deposited to the credit of the unclaimed

money fund.

(e) In the notice required by this section, the treasurer of the

holder may publish other information regarding property if the

treasurer determines that publication of that information is in

the public interest.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

Sec. 76.202. NOTICE TO OWNER. (a) During the calendar year

immediately following the year in which the property report is

filed, the treasurer of the holder may mail a notice to each

person who has an address in this state and appears to be

entitled to the reported property.

(b) The notice must contain:

(1) a statement that property is being held by the treasurer of

the holder to which the addressee appears to be entitled; and

(2) a statement that the owner may present proof of the claim to

the treasurer of the holder and establish the owner's right to

receive the property.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

Sec. 76.203. NOTICE THAT ACCOUNTS ARE SUBJECT TO THIS CHAPTER.

Publication of notice in accordance with Section 76.201 is notice

to the owner by the holder that the reported property is subject

to this chapter.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

Sec. 76.204. CHARGE FOR NOTICE. The treasurer of the holder may

charge the following against the property delivered under this

chapter:

(1) expenses incurred for the publication of notice required by

Section 76.201; and

(2) the amount paid in postage for the notice to the owner

required by Section 76.202.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

SUBCHAPTER D. DELIVERY

Sec. 76.301. DELIVERY OF PROPERTY TO TREASURER. (a) Each

holder who on June 30 holds property that is subject to this

chapter shall deliver the property to the treasurer of the holder

on or before the following November 1 accompanied by the property

report.

(b) If the property subject to delivery under Subsection (a) is

stock or some other intangible ownership interest in a business

association for which there is no evidence of ownership, the

holder shall issue a duplicate certificate or other evidence of

ownership to the treasurer of the holder at the time delivery is

required under this section.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

Sec. 76.302. VERIFICATION OF DELIVERED PROPERTY. (a) Property

delivered under Section 76.301 must be accompanied by a

verification under oath that:

(1) the property delivered is a complete and correct remittance

of all accounts subject to this chapter in the holder's

possession;

(2) the existence and location of the listed owners are unknown

to the holder; and

(3) the listed owners have not asserted a claim or exercised an

act of ownership with respect to the owner's reported property.

(b) The verification required by Subsection (a) shall be signed

by the chief fiscal officer of the holder, as designated by the

holder.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

Sec. 76.303. LIST OF OWNERS. (a) The treasurer of the holder

shall compile and revise each year an alphabetical list of names

and last known addresses of the owners listed in the reports and

the amount credited to each account.

(b) The treasurer of the holder shall make the list available

for public inspection during all reasonable business hours.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

Sec. 76.304. PERIOD OF LIMITATION NOT A BAR. The expiration of

any period specified by statute or court order, during which an

action or proceeding may be initiated or entered to obtain

payment of a claim for money, does not prevent the money from

being presumed abandoned property and does not affect any duty to

file a report required by this chapter or to deliver abandoned

property to the treasurer of the holder.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

SUBCHAPTER E. DISPOSITION OF DELIVERED PROPERTY

Sec. 76.401. SALE OF PROPERTY. (a) Except as provided by

Subsection (c), the treasurer of the holder shall sell at public

sale all personal property, other than money and marketable

securities, delivered to the treasurer of the holder in

accordance with Section 76.301. The treasurer of the holder shall

conduct the sale in the holder's jurisdiction.

(b) The treasurer of the holder shall sell the property to the

highest bidder. If the treasurer of the holder determines that

the highest bid is insufficient, the treasurer of the holder may

decline that bid and offer the property for public or private

sale.

(c) The treasurer of the holder is not required to offer

property for sale if the property belongs to a person with an

address outside this state or the treasurer of the holder

determines that the probable cost of the sale of the property

exceeds its value.

(d) If after investigation the treasurer of the holder

determines that property delivered has insubstantial commercial

value, the treasurer of the holder may destroy or otherwise

dispose of the property at any time.

(e) A person may not maintain any action or proceeding against

the state, an officer of the state, or the holder of property

because of an action taken by the treasurer of the holder under

this section.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

Sec. 76.402. NOTICE OF SALE. Before the 21st day before the day

on which a public sale is held under Section 76.401, the

treasurer of the holder shall publish notice of the sale in a

newspaper of general circulation in the county where the sale is

to be held.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

Sec. 76.403. PURCHASER'S TITLE. (a) At a sale, public or

private, of property that is held under this subchapter, the

purchaser receives title to the purchased property free from all

claims of the prior owner and prior holder of the property and

all persons claiming through or under the owner or holder.

(b) The treasurer of the holder shall execute all documents

necessary to complete the transfer of title.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

SUBCHAPTER F. CLAIM FOR DELIVERED PROPERTY

Sec. 76.501. FILING OF CLAIM. (a) A claim for property

delivered to the treasurer of the holder under this chapter must

be filed with the treasurer of the holder.

(b) All claims to which this section applies must be filed in

accordance with procedures and on forms prescribed by the

treasurer of the holder.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

Sec. 76.502. CONSIDERATION OF CLAIM. The treasurer of the

holder shall consider the validity of each claim filed under this

subchapter.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

Sec. 76.503. HEARING. (a) The treasurer of the holder may hold

a hearing and receive evidence concerning a claim filed under

this subchapter.

(b) If the treasurer of the holder considers that a hearing is

necessary to determine the validity of a claim, the treasurer of

the holder shall sign the statement of the findings and the

decision on the claim. The statement shall report the substance

of the evidence heard and the reasons for the decision. The

statement is a public record.

(c) If the treasurer of the holder determines that a claim is

valid, the treasurer of the holder shall approve and sign the

claim.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

Sec. 76.504. PAYMENT OF CLAIM. (a) If a claim has been

approved under this subchapter, the treasurer of the holder shall

pay the claim.

(b) If a claim is for personal property other than money and has

been approved under this subchapter, the treasurer of the holder

promptly shall deliver the property to the claimant unless the

treasurer of the holder has sold the property. If the property

has been sold under Section 76.401, the treasurer of the holder

shall pay to the claimant the proceeds from the sale.

(c) Costs of publication and postage shall be deducted from the

amounts paid under this section, but deductions for any costs of

administration or service charges may not be made.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

Sec. 76.505. APPEAL. (a) A person aggrieved by the decision on

a claim filed under this subchapter may appeal the decision

before the 61st day after the date the decision was rendered.

(b) If a claim has not been decided before the 91st day after

the date the claim was filed, the claimant may appeal within the

60-day period beginning on the 91st day after the date of filing.

(c) An appeal under this section must be made by filing suit

against the holder in a district court in the county in which the

claimed property is located. The holder's immunity from suit

without consent is waived with respect to a suit under this

section.

(d) A court shall try an action filed under this section de novo

and shall apply the rules of practice of the court.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

Sec. 76.506. FEE FOR RECOVERY. A person who informs a potential

claimant that the claimant may be entitled to claim property that

is reportable to the treasurer of the holder under this chapter,

that has been reported to the treasurer of the holder, or that is

in the possession of the treasurer of the holder may not contract

for or receive from the claimant for services an amount that

exceeds 10 percent of the value of the property recovered. If the

property involved is mineral proceeds, the amount for services

may not include a portion of the underlying minerals or any

production payment, overriding royalty, or similar payment.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

Sec. 76.507. CLAIM OF ANOTHER STATE TO RECOVER PROPERTY;

PROCEDURE. (a) At any time after property has been paid or

delivered to the treasurer of the holder under this chapter,

another state may recover the property if:

(1) the property was subjected to custody by the holder because

the records of the holder did not reflect the last known address

of the apparent owner when the property was presumed abandoned

under this chapter, and the other state establishes that the last

known address of the apparent owner or other person entitled to

the property was in that state and under the laws of that state

the property escheated to or was subject to a claim of

abandonment by that state;

(2) the last known address of the apparent owner or other person

entitled to the property, as reflected by the records of the

holder, is in the other state and under the laws of that state

the property has escheated to or become subject to a claim of

abandonment by that state; or

(3) the records of the holder were erroneous in that the records

did not accurately reflect the actual owner of the property and

the last known address of the actual owner is in the other state

and under the laws of that state the property escheated to or was

subject to a claim of abandonment by that state.

(b) The claim of another state to recover escheated or abandoned

property must be presented in a form prescribed by the treasurer

of the holder, who shall decide the claim within 90 days after

the date it is presented. The treasurer of the holder shall allow

the claim if the treasurer of the holder determines that the

other state is entitled to the abandoned property under

Subsection (a).

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

SUBCHAPTER G. UNCLAIMED MONEY FUND

Sec. 76.601. FUND. (a) The treasurer of the holder shall

maintain a fund known as the unclaimed money fund.

(b) The treasurer of the holder shall deposit to the credit of

the fund:

(1) all funds, including marketable securities, delivered to the

treasurer of the holder under this chapter or any other statute

requiring the delivery of unclaimed property to the treasurer of

the holder;

(2) all proceeds from the sale of any property, including

marketable securities, under this chapter; and

(3) any income derived from investments of the fund.

(c) The treasurer of the holder shall keep a separate record and

accounting for delivered unclaimed property, other than money,

before its sale.

(d) The treasurer of the holder shall from time to time invest

the amount in the unclaimed money fund in investments approved by

law for the investment of funds by the holder.

(e) The treasurer of the holder may from time to time sell

securities in the fund, including stocks, bonds, and mutual

funds, and use the proceeds to buy, exchange, invest, or reinvest

in marketable securities. When making the investments, the

treasurer of the holder shall exercise the judgment and care of a

prudent person.

(f) The treasurer of the holder shall keep a separate record and

accounting for securities delivered, sold, purchased, or

exchanged and the proceeds and earnings from the securities.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

Sec. 76.602. USE OF FUND. (a) The treasurer of the holder

shall use the unclaimed money fund to pay the claims of persons

establishing ownership of property in the possession of the

treasurer of the holder under this chapter or under any other

unclaimed property or escheat statute.

(b) Each fiscal year after deducting funds sufficient to pay

anticipated expenses and claims of the unclaimed money fund, the

treasurer of the holder shall transfer the remainder to the

general fund of the holder.

(c) The treasurer of the holder and the attorney for the holder

may use the unclaimed money fund generally for the enforcement

and administration of this chapter, including the expenses of

forms, notices, examinations, travel, court costs, supplies,

equipment, and employment of necessary personnel and other

necessary expenses.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

Sec. 76.603. AUDIT; BUDGET. The unclaimed money fund is subject

to:

(1) audit by the auditor of the holder or an independent auditor

if the holder does not have an auditor; and

(2) budgetary procedures adopted by the governing body of the

holder.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

SUBCHAPTER H. ENFORCEMENT

Sec. 76.701. RULES. The treasurer of the holder may adopt rules

necessary to carry out this chapter.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

Sec. 76.702. EXAMINATION OF RECORDS. (a) To enforce this

chapter and to determine whether reports have been made as

required by this chapter, the treasurer of the holder, at any

reasonable time, may examine the books and records of the holder.

(b) The treasurer of the holder, attorney for the holder, or an

agent of either person may not make public any information

obtained by an examination made under this section and may not

disclose that information except:

(1) in the course of a judicial proceeding authorized by this

chapter in which the holder is a party; or

(2) under an agreement with another state allowing joint audits

or the exchange of information obtained under this section.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

Sec. 76.703. ADDITIONAL PERSONNEL. (a) The treasurer of the

holder and the attorney for the holder may employ, in the office

of either person, additional personnel necessary to enforce this

chapter.

(b) The salary rate of additional personnel may not exceed the

rate paid to other employees of the holder for similar services.

(c) The salaries of additional personnel shall be paid in

accordance with Section 76.602.

(d) The provisions of this section are subject to the budgetary

procedures adopted by the governing body of the holder.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.

Sec. 76.704. OFFENSE. (a) A person commits an offense if the

person:

(1) wilfully fails to file a report required by this chapter;

(2) refuses to permit examination of records in accordance with

this chapter;

(3) makes a deduction from or a service charge against a dormant

account or dormant deposit of funds; or

(4) violates any other provision of this chapter.

(b) An offense under this section is punishable by:

(1) a fine of not less than $500 or more than $1,000;

(2) confinement in jail for a term not to exceed six months; or

(3) both the fine and confinement.

(c) In addition to a criminal penalty, a person who commits an

offense under Subsection (a) is subject to a civil penalty not to

exceed $100 for each day of the violation. The attorney for the

holder shall collect the civil penalty by bringing suit in a

district court of the county in which the holder is located.

Added by Acts 1997, 75th Leg., ch. 1037, Sec. 38, eff. Sept. 1,

1997.






TITLE 6A. PROPERTY LOANED TO MUSEUMS

CHAPTER 80. OWNERSHIP, CONSERVATION, AND DISPOSITION OF PROPERTY LOANED TO MUSEUM

PROPERTY CODE

TITLE 6A. PROPERTY LOANED TO MUSEUMS

CHAPTER 80. OWNERSHIP, CONSERVATION, AND DISPOSITION OF PROPERTY

LOANED TO MUSEUM

Sec. 80.001. PURPOSES. The purposes of this chapter are to

establish the ownership of loaned cultural property that has been

abandoned by the lender, to establish uniform procedures for the

termination of loans of property to museums, to allow museums to

conserve loaned property under certain conditions, and to limit

actions to recover loaned property.

Added by Acts 1987, 70th Leg., ch. 1076, Sec. 1, eff. Sept. 1,

1987.

Sec. 80.002. DEFINITIONS. In this chapter:

(1) "Museum" means an institution located in this state and

operated by a nonprofit corporation or public agency, primarily

educational, scientific, or aesthetic in purpose, that owns,

borrows, or cares for and studies, archives, or exhibits

property.

(2) "Lender" means a person whose name appears on the records of

a museum as the person entitled to property held or owed by the

museum.

(3) "Loan," "loaned," and "on loan" include all deposits of

property with a museum that are not accompanied by a transfer of

title to the property.

(4) "Property" or "cultural property" means all tangible

objects, animate and inanimate, under a museum's care that have

intrinsic, scientific, historic, artistic, or cultural value.

Added by Acts 1987, 70th Leg., ch. 1076, Sec. 1, eff. Sept. 1,

1987.

Sec. 80.003. NOTICE TO LENDER. (a) If a museum is required to

give a lender notice under this chapter, the museum is considered

to have given the lender notice if the museum mails the notice to

the lender at the lender's address and proof of receipt is

received by the museum within 30 days after the date the notice

is mailed.

(b) If the museum does not have an address for the lender or if

proof of receipt is not received by the museum, the notice is

considered to be given if the museum publishes notice at least

once a week for two consecutive weeks in a newspaper of general

circulation in both the county in which the museum is located and

the county of the lender's address, if known.

(c) In addition to any other information prescribed by this

chapter, notices given under this chapter must contain, if known,

the lender's name, the lender's address, the date of the loan,

and the name, address, and telephone number of the appropriate

office or official to be contacted at the museum for information

regarding the loan.

Added by Acts 1987, 70th Leg., ch. 1076, Sec. 1, eff. Sept. 1,

1987.

Sec. 80.004. ABANDONED PROPERTY; NOTICE; TITLE TO PROPERTY. (a)

Unless there is a written unexpired loan agreement to the

contrary, any property on loan to a museum for 15 years or more

and to which no person has made claim according to the records of

the museum is considered abandoned and, notwithstanding Chapter

72, becomes the property of the museum if the museum has given

the lender notice in accordance with Section 80.003.

(b) If no valid claim has been made to the property within 65

days after the date of the last notice given under Section

80.003, title to the property vests in the museum free from all

claims of the owner and all persons claiming through or under the

owner.

Added by Acts 1987, 70th Leg., ch. 1076, Sec. 1, eff. Sept. 1,

1987.

Sec. 80.005. INTENT TO TERMINATE LOAN; FORM; TRANSFORMATION OF

SPECIFIED TERM TO INDEFINITE TERM. (a) A museum may give the

lender notice of the museum's intent to terminate a loan that was

made for an indefinite term or for a term in excess of seven

years. A notice of intent to terminate a loan given under this

section must comply with Section 80.003 and must include a

statement containing substantially the following information:

The records of (name of museum)

indicate that you have property on loan to it. The museum wishes

to terminate the loan. You must contact the museum, establish

your ownership of the property, and make arrangements to collect

the property. If you fail to do so within 65 days after the date

of this notice, you will be deemed to have donated the property

to the museum. See Chapter 80, Property Code.

(b) If, within 65 days after the date of the notice given under

Subsection (a), the lender fails to contact the museum, establish

ownership of the property, and make arrangements to collect the

property, the property is considered to be donated to the museum.

(c) For the purposes of this chapter, a loan for a specified

term becomes a loan for an indefinite term if the property

remains in the custody of the museum when the specified term

expires.

Added by Acts 1987, 70th Leg., ch. 1076, Sec. 1, eff. Sept. 1,

1987.

Sec. 80.006. CONSERVATION OR DISPOSAL OF LOANED PROPERTY;

CONDITIONS; LIEN; LIABILITY OF MUSEUM. (a) Unless there is a

written loan agreement to the contrary, a museum may apply

conservation measures to or dispose of property on loan to the

museum without a lender's permission if immediate action is

required to protect the property on loan or to protect other

property in the custody of the museum, or the property on loan

has become a hazard to the health and safety of the public or of

the museum's staff, and:

(1) the museum cannot reach the lender at the lender's last

address of record so that the museum and the lender can promptly

agree on a solution; or

(2) the lender will not agree to the protective measures the

museum recommends, yet is unwilling or unable to terminate the

loan and retrieve the property.

(b) If a museum applies conservation measures to or disposes of

property under Subsection (a), the museum:

(1) has a lien on the property and on the proceeds from any

disposition of the property for the costs incurred by the museum;

and

(2) is not liable for injury to or loss of the property if the

museum:

(A) had a reasonable belief at the time the action was taken

that the action was necessary to protect the property on loan or

other property in the custody of the museum, or that the property

on loan constituted a hazard to the health and safety of the

public or the museum's staff; and

(B) exercised reasonable care in the choice and application of

the conservation measures.

Added by Acts 1987, 70th Leg., ch. 1076, Sec. 1, eff. Sept. 1,

1987.

Sec. 80.007. ACTION TO RECOVER PROPERTY; LIMITATIONS. (a) The

two-year limitation on actions to recover personal property

prescribed by Section 16.003, Civil Practice and Remedies Code,

runs from the date the museum gives the lender notice of its

intent to terminate the loan under Section 80.005.

(b) No action may be brought against a museum to recover

property on loan to a museum for 15 years or more and to which no

person has made claim if the museum has complied with Section

80.004.

(c) A lender is considered to have donated loaned property to a

museum if the lender fails to file an action to recover the

property on loan to the museum within the period specified by

Subsection (a).

(d) A person who purchases property from a museum acquires valid

title to the property if the museum represents that it has

acquired title to the property under Subsection (b) or (c).

Added by Acts 1987, 70th Leg., ch. 1076, Sec. 1, eff. Sept. 1,

1987.

Sec. 80.008. NOTICE OF PROVISIONS OF CHAPTER; LENDER'S NOTICES.

(a) If, after August 31, 1987, a museum accepts a loan of

property for an indefinite term or for a term in excess of seven

years, the museum shall inform the lender in writing at the time

of the loan of the provisions of this chapter.

(b) The lender of property to a museum shall notify the museum

promptly in writing of any changes of address or change in

ownership of the property.

Added by Acts 1987, 70th Leg., ch. 1076, Sec. 1, eff. Sept. 1,

1987.






TITLE 7. CONDOMINIUMS

CHAPTER 81. CONDOMINIUMS CREATED BEFORE ADOPTION OF UNIFORM CONDOMINIUM ACT

PROPERTY CODE

TITLE 7. CONDOMINIUMS

CHAPTER 81. CONDOMINIUMS CREATED BEFORE ADOPTION OF UNIFORM

CONDOMINIUM ACT

SUBCHAPTER A. PROVISIONS GENERALLY APPLICABLE TO CONDOMINIUMS

Sec. 81.001. SHORT TITLE. This chapter may be cited as the

Condominium Act.

Acts 1983, 68th Leg., p. 3616, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 81.0011. APPLICABILITY. (a) This chapter applies only to

a condominium regime created before January 1, 1994. A

condominium regime created on or after January 1, 1994, is

governed by Chapter 82.

(b) A condominium regime created before January 1, 1994, to

which this chapter applies is also governed by Chapter 82 as

provided by Section 82.002.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 3, eff. Jan. 1,

1994.

Sec. 81.002. DEFINITIONS. In this chapter:

(1) "Apartment" means an enclosed space, regardless of whether

it is designed for residential or other use, that consists of one

or more rooms in a building and that has a direct exit to a

thoroughfare or to a common space that leads to a thoroughfare.

(2) "Building" includes each principal structure on or to be

erected on real property dedicated in a declaration to a

condominium regime.

(3) "Condominium" means a form of real property ownership that

combines separate ownership of individual apartments or units

with common ownership of other elements.

(4) "Council of owners" means all the apartment owners in a

condominium project.

(5) "Declaration" means the instrument that establishes property

under a condominium regime.

(6) "General common elements" means the property that is part of

a condominium regime other than property that is part of or

belongs to an apartment in the regime, including:

(A) land on which the building is erected;

(B) foundations, bearing walls and columns, roofs, halls,

lobbies, stairways, and entrance, exit, and communication ways;

(C) basements, flat roofs, yards, and gardens, except as

otherwise provided;

(D) premises for the lodging of janitors or persons in charge of

the building, except as otherwise provided;

(E) compartments or installation of central services such as

power, light, gas, water, refrigeration, central heat and air,

reservoirs, water tanks and pumps, and swimming pools; and

(F) elevators and elevator shafts, garbage incinerators, and all

other devices and installations generally existing for common

use.

(7) "Limited common elements" means a portion of the common

elements allocated by unanimous agreement of a council of owners

for the use of one or more but less than all of the apartments,

such as special corridors, stairways and elevators, sanitary

services common to the apartments of a particular floor, and

similar areas or facilities.

(8) "Master deed" means a deed that establishes property under a

condominium regime.

(9) "Master lease" means a lease that establishes property under

a condominium regime.

(10) "Project" means a plan to offer for sale or to sell real

property consisting of four or more apartments, rooms, office

spaces, or other units in an existing or proposed building as a

condominium.

(11) "Property" means real property, whether leased or owned,

the improvements on the property, and the incorporeal rights that

are appurtenant to the property.

Acts 1983, 68th Leg., p. 3616, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 81.003. APPLICABILITY OF LOCAL ORDINANCES AND REGULATIONS.

(a) A planning or zoning commission of a county or municipality

may adopt regulations governing condominium regimes that

supplement this chapter.

(b) A local zoning ordinance must be construed to treat similar

structures, lots, or parcels in a similar manner regardless of

whether the property is a condominium or is leased.

Acts 1983, 68th Leg., p. 3617, ch. 576, Sec. 1, eff. Jan. 1,

1984.

SUBCHAPTER B. CREATION, ALTERATION, AND TERMINATION OF

CONDOMINIUMS

Sec. 81.101. CREATION OF CONDOMINIUM. An owner or developer of

an existing or a planned building establishes a condominium

regime by recording a master deed, master lease, or declaration

under Section 81.102.

Acts 1983, 68th Leg., p. 3618, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 81.102. CONTENTS OF DECLARATION, MASTER DEED, OR MASTER

LEASE. (a) A declaration, master deed, or master lease for a

condominium must contain:

(1) the legal description of the real property dedicated to the

condominium regime, depicted by a plat of the property that

locates and identifies by letter each existing or proposed

building;

(2) a general description of each apartment, including the

square footage, location, number, and other information necessary

for identification of the apartment, depicted by a plat of the

floor of the building in which the apartment is located that

identifies the building by letter and the floor and the apartment

by number;

(3) a general description of each area not already described

that is subject to individual ownership and exclusive control,

such as a garage or carport, depicted by a plat that shows the

area and appropriately identifies it by letter or number;

(4) a description of the general common elements that are not

described under Subdivision 1;

(5) a description of the limited common elements;

(6) each apartment's fractional or percentage interest in the

entire condominium regime;

(7) a provision that the declaration may only be amended at a

meeting of the apartment owners at which the amendment is

approved by the holders of at least 67 percent of the ownership

interests in the condominium; and

(8) a provision that an amendment of the declaration may not

alter or destroy a unit or a limited common element without the

consent of the owners affected and the owners' first lien

mortgagees.

(b) A declaration, master deed, or master lease for a

condominium may contain any covenants or other matters the

declarant considers appropriate.

Acts 1983, 68th Leg., p. 3618, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 18, Sec.

9(b), eff. Oct. 2, 1984.

Sec. 81.103. PUBLIC RECORDS. (a) Each county clerk shall

maintain suitable records called "Condominium Records" in which

the clerk shall record master deeds, master leases, and

declarations for condominiums.

(b) A county clerk shall record plats and other instruments in a

declaration without prior approval from any other authority.

(c) A document required or authorized by this chapter to be

recorded must be recorded according to law in the real property

records of the county in which the property to which the document

relates is located.

Acts 1983, 68th Leg., p. 3618, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 81.104. APARTMENT OWNERSHIP. (a) An owner of an apartment

in a condominium regime owns it exclusively, and the owner may

possess, convey, or encumber the apartment, or subject it to

judicial acts, independently of the other apartments in the

condominium regime.

(b) An individual title or interest in an apartment in a

condominium regime is recordable.

(c) The entire interest in the condominium regime shall be

divided among the apartments.

(d) A person may own an apartment in a condominium regime

jointly or in common with others.

(e) A condominium association may not alter or destroy an

apartment or a limited common element without the consent of all

owners affected and the first lien mortgagees of all affected

owners.

Acts 1983, 68th Leg., p. 3619, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 18, Sec.

9(c), eff. Oct. 2, 1984.

Sec. 81.105. APARTMENT BOUNDARIES. (a) The boundaries of an

apartment in a condominium regime are the interior surfaces of

the apartment's perimeter walls, floors, and ceilings, and the

exterior surfaces of the apartment's balconies and terraces.

(b) Except for common elements, the portions of a building on

the boundaries of an apartment in a condominium regime and the

airspace within those boundaries are part of the apartment.

(c) In interpreting a legal instrument relating to an apartment

or to an apartment that has been reconstructed substantially

according to the original plans of the apartment, the physical

boundaries of the apartment are conclusively presumed to be the

proper boundaries of the apartment regardless of settling,

rising, or lateral movement of the building containing the

apartment and regardless of variances between boundaries shown on

the plat of the building and the actual boundaries of the

building.

Acts 1983, 68th Leg., p. 3619, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 81.106. APARTMENT DEEDS. A deed to an apartment in a

condominium regime must:

(1) include by reference the plats in the declaration;

(2) state the encumbrances against the apartment;

(3) describe the apartment according to the plat; and

(4) state the apartment's fractional or percentage interest in

the condominium regime.

Acts 1983, 68th Leg., p. 3620, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 81.107. INTERESTS IN COMMON ELEMENTS. An owner of an

apartment in a condominium regime shares ownership of the

regime's common elements with the other apartment owners. An

apartment owner may use the common elements according to their

intended purposes, as expressed in the plat, declaration, or

bylaws of the condominium regime, without interfering with the

rights of the other apartment owners.

Acts 1983, 68th Leg., p. 3620, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 81.108. PARTITION OF COMMON ELEMENTS. (a) The ownership

of the general and the limited common elements of a condominium

regime may not be judicially partitioned or divided while they

are suitable for a condominium regime.

(b) A person may not initiate an action for partition of the

limited or general common elements of a condominium regime unless

the mortgages on the property are paid or the consent of the

mortgagees is obtained.

(c) An agreement contrary to this section is void.

Acts 1983, 68th Leg., p. 3621, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 81.109. CONVEYANCE OF COMMON ELEMENTS. An apartment in a

condominium regime and the undivided interest of an apartment

owner in the common elements of the regime that are attributable

to the apartment may not be conveyed separately. If a conveyance

of an apartment does not refer to the common elements, the

undivided interest of the apartment owner in the general and the

limited common elements of the regime attributable to the

apartment is conveyed with the apartment.

Acts 1983, 68th Leg., p. 3622, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 81.110. TERMINATION OF CONDOMINIUM REGIME. (a) By

unanimous agreement, or if the declaration provides for

termination by agreement of the owners, by agreement of the

holders of at least 67 percent or a stated percentage in the

declaration, whichever is greater, of the ownership interests in

the condominium, the owners of a building in a condominium regime

may terminate the regime and request the county clerk of the

county in which the regime is located to merge the records of the

estates that comprise the condominium regime, if any creditors in

whose behalf encumbrances against the building are recorded agree

to accept the undivided portions of the property owned by the

debtors as security, provided no amendment may be made to a

declaration to reduce the vote required for termination of the

condominium regime.

(b) If a condominium regime is terminated, each apartment owner

owns an undivided interest in the common property that

corresponds to the undivided interest previously owned by the

apartment owner in the common elements.

(c) Property that has been removed from a condominium regime may

be dedicated to another condominium regime at any time.

Acts 1983, 68th Leg., p. 3621, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1989, 71st Leg., ch. 157, Sec. 1, eff. May

25, 1989.

Sec. 81.111. AMENDMENT OF CONDOMINIUM DECLARATION. After a

condominium declaration is recorded with a county clerk, the

declaration may not be amended except at a meeting of the

apartment owners at which the amendment is approved by the

holders of at least 67 percent of the ownership interests in the

condominium.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 18, Sec. 9(d), eff.

Oct. 2, 1984.

Sec. 81.112. RESTRICTION RELATING TO CLUB MEMBERSHIP. (a) A

provision of a declaration, master deed, master lease, or other

recorded contract that requires owners of apartments in a

condominium regime to maintain a membership in a specified

private club is not valid after the 10th anniversary of the date

the provision is recorded or renewed unless renewed after the

ninth anniversary of that date at a meeting of the apartment

owners at which the renewal is approved by the holders of at

least 67 percent of the ownership interests in the condominium

and the text of the renewed provision is recorded in the real

property records of each county in which the condominium is

located.

(b) A provision described by this section may not be enacted or

renewed as a bylaw by a council of owners.

Added by Acts 2003, 78th Leg., ch. 1101, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER C. CONDOMINIUM MANAGEMENT

Sec. 81.201. AUTHORITY OF COUNCIL OF OWNERS. (a) The council

of owners of a condominium regime may adopt and amend bylaws.

(b) A council of owners of a condominium regime may institute

litigation on behalf of two or more apartment owners concerning a

matter related to the common elements of two or more apartments.

The council of owners may delegate its authority under this

subsection by designating in the bylaws a person who may exercise

the authority. This subsection does not limit the right of an

apartment owner to bring an action in the apartment owner's own

behalf.

Acts 1983, 68th Leg., p. 3621, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 81.202. BYLAWS. The bylaws of a condominium regime govern

the administration of the buildings that comprise the regime.

Acts 1983, 68th Leg., p. 3621, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 81.203. VOTING MAJORITY. For the purposes of this chapter,

the apartment owners who own at least 51 percent of the interests

in a condominium regime, as determined under the declaration, are

a majority of the apartment owners.

Acts 1983, 68th Leg., p. 3621, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 81.204. MAINTENANCE OF CONDOMINIUM. (a) An apartment

owner in a condominium regime is responsible for the apartment

owner's pro rata share of:

(1) the expenses to administer the condominium regime and to

maintain and repair the general common elements;

(2) in proper cases, the expenses to administer the limited

common elements of the buildings in the condominium regime; and

(3) other expenses approved by the council of owners.

(b) An apartment owner in a condominium regime is not exempted

from the obligation under this section to contribute toward the

expenses of the condominium regime by waiving the use of the

common elements or abandoning the apartment.

Acts 1983, 68th Leg., p. 3622, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 81.205. INSURANCE. (a) By resolution of a majority of the

council of owners or in the manner provided or required by the

declaration or bylaws, the council of owners may acquire the

insurance it deems appropriate for the protection of the

buildings and the apartment owners.

(b) Insurance may be written in the name of the council of

owners, or in the name of a person designated in the declaration

or bylaws, as trustee for the apartment owners and their

mortgagees. Each apartment owner and mortgagee of an apartment

owner is a beneficiary of the policy, whether named as a

beneficiary or not, in proportion to the interest of an apartment

owner in the condominium regime as established by the

declaration.

(c) The acquisition of insurance by the council of owners does

not prejudice the right of an apartment owner in a condominium

regime to obtain insurance for the apartment owner's own benefit.

Acts 1983, 68th Leg., p. 3622, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 81.206. DISPOSITION OF INSURANCE PROCEEDS. (a) Except as

provided by Subsection (b), if a building in a condominium regime

is damaged by a casualty against which it is insured, the

proceeds of the insurance policy shall be used to reconstruct the

building. The council of owners or the bylaws of the condominium

regime govern the conduct of the reconstruction.

(b) If more than two-thirds of a building in a condominium

regime requires reconstruction because of a casualty against

which it is insured, the council of owners may elect not to

reconstruct the building. Unless the council of owners

unanimously agrees otherwise, the insurance proceeds shall be

paid to the individual apartment owners or their mortgagees, as

their interest may appear, in proportion to the interest of an

apartment owner in the condominium regime as established by the

declaration.

Acts 1983, 68th Leg., p. 3622, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 81.207. INSUFFICIENT INSURANCE. (a) If under Section

81.206 a damaged building in a condominium regime must be

reconstructed but insurance proceeds are insufficient to pay for

the cost of reconstruction, the apartment owners directly

affected by the damage shall pay the difference between the cost

of reconstruction and the insurance proceeds, unless the bylaws

provide otherwise. Each affected apartment owner shall contribute

an amount for reconstruction that is proportionate to the

interest of the apartment owner in the condominium regime.

(b) If one or more but less than a majority of the affected

apartment owners refuse to make a payment required under this

section, after a resolution by the majority of the affected

apartment owners stating the circumstances of the case and the

cost of the work, the majority may repair the damage at the

expense of all apartment owners benefited by the reconstruction.

(c) By a unanimous resolution subsequent to the date of a

casualty, the apartment owners in a condominium regime who are

concerned with the application of this section may elect to

modify its effects.

Acts 1983, 68th Leg., p. 3623, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 81.208. ASSESSMENTS DUE ON CONVEYANCE. If an apartment

owner conveys the apartment and assessments against the apartment

are unpaid, the apartment owner shall pay the past due

assessments out of the sale price of the apartment, or the

purchaser shall pay the assessments, in preference to any other

charges against the property except:

(1) assessments, liens, and charges in favor of this state or a

political subdivision of this state for taxes on the apartment

that are due and unpaid; or

(2) an obligation due under a validly recorded mortgage.

Acts 1983, 68th Leg., p. 3623, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 81.209. CONDOMINIUM RECORDS. (a) The administrator or

board of administration of a condominium regime or a person

appointed by the bylaws of the regime shall keep a detailed

written account of the receipts and expenditures related to the

building and its administration that specifies the expenses

incurred by the regime.

(b) The accounts and supporting vouchers of a condominium regime

shall be made available to the apartment owners for examination

on working days at convenient, established, and publicly

announced hours.

(c) The books and records of a condominium regime must comply

with good accounting procedures and must be audited at least once

each year by an auditor who is not associated with the

condominium regime.

Acts 1983, 68th Leg., p. 3625, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 81.210. LOANS AS ELIGIBLE INVESTMENTS. (a) If a fiduciary

or a bank, savings and loan association, trust company, life

insurance company, or other lending institution is authorized to

make real estate loans, a loan on an apartment in a condominium

regime and the undivided interest in the common elements of the

regime that is appurtenant to the apartment is an eligible

investment for the fiduciary or lending institution.

(b) A lender may not consider the existence of a prior lien for

taxes, assessments, or other similar charges that are not

delinquent in determining whether a mortgage or deed of trust is

a first lien on the security for a loan under this section.

(c) For the purposes of this section, an apartment in a

condominium regime and the undivided interest in the common

elements appurtenant to the apartment are a single unit

independent of the other units in the regime.

(d) This section does not affect any otherwise applicable

provision of law that limits mortgage investments based on a

special fraction or percentage of the value of the mortgaged

property.

Acts 1983, 68th Leg., p. 3625, ch. 576, Sec. 1, eff. Jan. 1,

1984.



CHAPTER 82. UNIFORM CONDOMINIUM ACT

PROPERTY CODETITLE 7. CONDOMINIUMSCHAPTER 82. UNIFORM CONDOMINIUM ACTSUBCHAPTER A. GENERAL PROVISIONSSec. 82.001. SHORT TITLE. This chapter may be cited as the Uniform Condominium Act.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.002. APPLICABILITY. (a) This chapter applies to all commercial, industrial, residential, and other types of condominiums in this state for which the declaration is recorded on or after January 1, 1994. A condominium for which the declaration was recorded before January 1, 1994, may be governed exclusively under this chapter if either:(1) the owners of units vote to amend the declaration, in accordance with the amendment process authorized by the declaration, to have this chapter apply and that amendment is filed for record in the condominium records in each county in which the condominium is located; or(2) a declaration or amendment of declaration was recorded before January 1, 1994, and the declaration or amendment states that this chapter will apply in its entirety on January 1, 1994.(b) An amendment to a declaration under Subsection (a)(1) that implements a vote of the unit owners to be governed by this chapter may not affect the rights of a declarant or impose duties on a declarant that are greater than or in addition to the declarant's duties immediately before the date of the vote or amendment.(c) This section and the following sections apply to a condominium in this state for which the declaration was recorded before January 1, 1994: Sections 82.005, 82.006, 82.007, 82.053, 82.054, 82.102(a)(1)-(7) and (12)-(22), 82.108, 82.111, 82.113, 82.114, 82.116, 82.118, 82.157, and 82.161. The definitions prescribed by Section 82.003 apply to a condominium in this state for which the declaration was recorded before January 1, 1994, to the extent the definitions do not conflict with the declaration. The sections listed in this subsection apply only with respect to events and circumstances occurring on or after January 1, 1994, and do not invalidate existing provisions of the declaration, bylaws, or plats or plans of a condominium for which the declaration was recorded before January 1, 1994.(d) Chapter 81 does not apply to a condominium for which the declaration was recorded on or after January 1, 1994, and does not invalidate any amendment to the declaration, bylaws, or plats and plans of any condominium for which the declaration was recorded before January 1, 1994, if the amendment would be permitted by this chapter. The amendment must be adopted in conformity with the procedures and requirements specified by those instruments and by Chapter 81. If the amendment grants to a person a right, power, or privilege permitted by this chapter, all correlative obligations, liabilities, and restrictions prescribed by this chapter also apply to that person.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994. Amended by Acts 1997, 75th Leg., ch. 956, Sec. 1, eff. Jan. 1, 1998.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1323, Sec. 1, eff. September 1, 2009.

Sec. 82.003. DEFINITIONS. (a) In this chapter:(1) "Affiliate of a declarant" means any person who controls, is controlled by, or is under common control with a declarant. A person "controls" a declarant if the person is a general partner, officer, director, or employer of the declarant; directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote or holds proxies representing more than 20 percent of the voting interests in the declarant; determines in any manner the election of a majority of the directors of the declarant; or has contributed more than 20 percent of the capital of the declarant. A person "is controlled by" a declarant if the declarant is a general partner, officer, director, or employer of the person; directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing more than 20 percent of the voting interests in the person; determines in any manner the election of a majority of the directors of the person; or has contributed more than 20 percent of the capital of the person.(2) "Allocated interests" means the undivided interest in the common elements, the common expense liability, and votes in the association allocated to each unit.(3) "Association" means the unit owners' association organized under Section 82.101.(4) "Board" means the board of directors or the body, regardless of name, designated to act on behalf of the association.(5) "Common elements" means all portions of a condominium other than the units and includes both general and limited common elements.(6) "Common expense liability" means the liability for common expenses allocated to each unit.(7) "Common expenses" means expenditures made by or financial liabilities of the association, together with any allocations to reserves.(8) "Condominium" means a form of real property with portions of the real property designated for separate ownership or occupancy, and the remainder of the real property designated for common ownership or occupancy solely by the owners of those portions. Real property is a condominium only if one or more of the common elements are directly owned in undivided interests by the unit owners. Real property is not a condominium if all of the common elements are owned by a legal entity separate from the unit owners, such as a corporation, even if the separate legal entity is owned by the unit owners.(9) "Conversion building" means a building that at any time before creation of the condominium was occupied wholly or partially by persons other than purchasers and persons who occupy with the consent of purchasers.(10) "Declarant" means a person, or group of persons acting in concert, who:(A) as part of a common promotional plan, offers to dispose of the person's interest in a unit not previously disposed of; or(B) reserves or succeeds to any special declarant right.(11) "Declaration" means a recorded instrument, however denominated, that creates a condominium, and any recorded amendment to that instrument.(12) "Development rights" means a right or combination of rights reserved by a declarant in the declaration to:(A) add real property to a condominium;(B) create units, common elements, or limited common elements within a condominium;(C) subdivide units or convert units into common elements; or(D) withdraw real property from a condominium.(13) "Disposition" means a voluntary transfer to a purchaser of any legal or equitable interest in a unit but does not include the transfer or release of a security interest.(14) "General common elements" means common elements that are not limited common elements.(15) "Identifying number" means a symbol or address that identifies only one unit in a condominium.(16) "Leasehold condominium" means a condominium in which all or a portion of the real property is subject to a lease the expiration or termination of which will terminate the condominium or reduce its size.(17) "Limited common element" means a portion of the common elements allocated by the declaration or by operation of Section 82.052 for the exclusive use of one or more but less than all of the units.(18) "Plan" means a dimensional drawing that is recordable in the real property records or the condominium plat records and that horizontally and vertically identifies or describes units and common elements that are contained in buildings.(19) "Plat" means a survey recordable in the real property records or the condominium plat records and containing the information required by Section 82.059. As used in this chapter, "plat" does not have the same meaning as "plat" in Chapter 212 or 232, Local Government Code, or other statutes dealing with municipal or county regulation of property development.(20) "Purchaser" means a person, other than a declarant, who by means of a voluntary transfer acquires a legal or equitable interest in a unit other than a leasehold interest or as security for an obligation.(21) "Residential purposes" means recreational or dwelling purposes, or both.(22) "Special declarant rights" means rights reserved for the benefit of a declarant to:(A) complete improvements indicated on plats and plans filed with the declaration;(B) exercise any development right;(C) make the condominium part of a larger condominium or a planned community;(D) maintain sales, management, and leasing offices, signs advertising the condominium, and models;(E) use easements through the common elements for the purpose of making improvements within the condominium or within real property that may be added to the condominium; or(F) appoint or remove any officer or board member of the association during any period of declarant control.(23) "Unit" means a physical portion of the condominium designated for separate ownership or occupancy, the boundaries of which are described by the declaration.(24) "Unit owner" means a declarant or other person who owns a unit, or a lessee of a unit in a leasehold condominium whose lease expires simultaneously with any lease the expiration or termination of which will remove the unit from the condominium, but does not include a person having an interest in a unit solely as security for an obligation.(b) Unless otherwise provided by the declaration or bylaws, a term defined by Subsection (a) has the same meaning if used in a declaration or bylaws.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.004. VARIATION BY AGREEMENT. Except as expressly provided by this chapter, provisions of this chapter may not be varied by agreement, and rights conferred by this chapter may not be waived. A person may not act under a power of attorney or use any other device to evade the limitations or prohibitions of this chapter or the declaration.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.005. SEPARATE TITLES AND TAXATION. (a) If there is a unit owner other than a declarant, each unit that has been created, together with its interest in the common elements, constitutes for all purposes a separate parcel of real property.(b) If there is a unit owner other than a declarant, each unit must be separately taxed and assessed, and no separate tax or assessment may be rendered against common elements for which a declarant has not reserved development rights. Any portion of the common elements for which a declarant has reserved any development right must be separately taxed and assessed against the declarant, and the declarant alone is liable for payment of those taxes.(c) If there is no unit owner other than a declarant, the real property constituting the condominium may be taxed and assessed in any manner provided by law.(d) The laws relating to homestead exemptions from property taxes apply to condominium units, which are entitled to homestead exemptions in those cases in which the owner of a single family dwelling would qualify.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.006. APPLICABILITY OF LOCAL ORDINANCES, REGULATIONS, AND BUILDING CODES. A zoning, subdivision, building code, or other real property use law, ordinance, or regulation may not prohibit the condominium form of ownership or impose any requirement on a condominium that it would not impose on a physically identical development under a different form of ownership. Otherwise, this chapter does not invalidate or modify any provision of any zoning, subdivision, building code, or other real property use law, ordinance, or regulation.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.007. CONDEMNATION. (a) If a unit is acquired by condemnation, or if part of a unit is acquired by condemnation leaving the unit owner with a remnant that may not practically or lawfully be used for any purpose permitted by the declaration, the condemnation award must compensate the unit owner for the unit and its common element interest, whether or not any common element interest is acquired. On acquisition, unless the decree provides otherwise, the condemned unit's entire allocated interests are automatically reallocated to the remaining units in proportion to the respective allocated interests of those units before the taking, and the association shall promptly prepare, execute, and record an amendment to the declaration reflecting the reallocations. A remnant of a unit remaining after part of a unit is taken under this subsection is a common element.(b) Except as provided by Subsection (a), if part of a unit is acquired by condemnation, the award must compensate the unit owner for the reduction in value of the unit and its common element interest. On acquisition, the condemned unit's allocated interests are reduced in proportion to the reduction in the size of the unit, or on any other basis specified by the declaration, and the portion of the allocated interests divested from the partially acquired unit are automatically reallocated to that unit and the remaining units in proportion to the respective allocated interests of those units before the taking, with the partially acquired unit participating in the reallocation on the basis of its reduced allocated interests.(c) If part of the common elements is acquired by condemnation, the award must be paid to the association, as trustee for the unit owners, and to persons holding liens on the condemned property, as their interests may appear. The association shall divide any portion of the award not used for any restoration or repair of the remaining common elements among the unit owners in proportion to their respective common element interests before the taking, but the portion of the award attributable to the acquisition of a limited common element must be equally divided among the owners of the units to which that limited common element was allocated at the time of acquisition, or in any manner the declaration provides.(d) The court decree shall be recorded in each county in which any portion of the condominium is located.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.008. VENUE. Venue for an action to enforce a right or obligation arising under the declaration, bylaws, or rules of the association is in each county in which any part of the condominium is located.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

SUBCHAPTER B. CREATION, ALTERATION, AND TERMINATION OF CONDOMINIUMSSec. 82.051. CREATION OF CONDOMINIUM. (a) A condominium may be created under this chapter only by recording a declaration executed in the same manner as a deed by all persons who have an interest in the real property that will be conveyed to unit owners and by every lessor of a lease the expiration or termination of which will terminate the condominium or reduce its size. The declaration shall be recorded in each county in which any portion of the condominium is located.(b) A declarant may not convey an interest in a unit until each holder of a mortgage on the unit immediately before conveyance has executed a consent to declaration, and the consent has been recorded, or is recorded concurrently with the conveyance, as part of the declaration or an amendment to the declaration.(c) If a recorded declaration is not properly executed, that defect may be cured by a subsequent execution conforming to Subsection (a). After an execution defect is cured by authority of this subsection, the declaration is retroactively effective on the date it was first recorded.(d) A county clerk shall, without prior approval from any other authority, record declarations and amendments to declarations in the real property records and record condominium plats or plans in the real property records or in books maintained for that purpose. If a county clerk maintains a book for the condominium plat records, the book shall be the same size and type as the book for recording subdivision plats.(e) This chapter does not affect or diminish the rights of municipalities and counties to approve plats of subdivisions and enforce building codes as may be authorized or required by law.(f) A person may not file for record or have recorded in the county clerk's office a plat, replat, or amended plat or replat of a condominium unless the plat, replat, or amended plat or replat has attached to it an original tax certificate from each taxing unit with jurisdiction of the real property indicating that no delinquent ad valorem taxes are owed on the real property. If the plat, replat, or amended plat or replat is filed after September 1 of a year, the plat, replat, or amended plat or replat must also have attached to it a tax receipt issued by the collector for each taxing unit with jurisdiction of the property indicating that the taxes imposed by the taxing unit for the current year have been paid or, if the taxes for the current year have not been calculated, a statement from the collector for the taxing unit indicating that the taxes to be imposed by that taxing unit for the current year have not been calculated. If the tax certificate for a taxing unit does not cover the preceding year, the plat, replat, or amended plat or replat must also have attached to it a tax receipt issued by the collector for the taxing unit indicating that the taxes imposed by the taxing unit for the preceding year have been paid. This subsection does not apply if a taxing unit acquired the condominium for public use through eminent domain proceedings or voluntary sale.(g) This chapter does not permit development of a subdivision golf course, as defined by Section 212.0155(b), Local Government Code, without a plat if the plat is otherwise required by applicable law. A municipality may require as a condition to the development of a previously platted or unplatted subdivision golf course that the subdivision golf course be platted or replatted.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.Amended by: Acts 2007, 80th Leg., R.S., Ch. 289, Sec. 2, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1092, Sec. 2, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(77), eff. September 1, 2009.

Sec. 82.052. UNIT BOUNDARIES. Except as otherwise provided by the declaration or plat:(1) if walls, floors, or ceilings are designated as boundaries of a unit, then all lath, furring, wallboard, plasterboard, plaster, paneling, tiles, wallpaper, paint, finished flooring, and any other materials constituting part of the finished surfaces are a part of the unit, and all other portions of the walls, floors, or ceilings are a part of the common elements;(2) if any chute, flue, duct, wire, conduit, bearing wall, bearing column, or any other fixture is partially within and partially outside the designated boundaries of a unit, then the portion serving only that unit is a limited common element allocated solely to that unit, and the portion serving more than one unit or the common elements is a part of the general common elements;(3) subject to Subdivision (2), the spaces, interior partitions, and other fixtures and improvements within the boundaries of a unit are a part of the unit; and(4) shutters, awnings, window boxes, doorsteps, stoops, porches, balconies, patios, and exterior doors and windows or other fixtures designed to serve a single unit, but located outside the unit's boundaries, are limited common elements allocated exclusively to that unit.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.053. CONSTRUCTION AND VALIDITY OF DECLARATION AND BYLAWS. (a) The provisions of the declaration and bylaws are severable.(b) The rule against perpetuities may not be applied to defeat any provision of the declaration, bylaws, or rules of the association.(c) If there is a conflict between the provisions of the declaration and the bylaws, the declaration prevails except to the extent the declaration is inconsistent with this chapter.(d) Title to a unit and common elements is not made unmarketable or otherwise affected by a provision of unrecorded bylaws or by reason of an insubstantial failure of the declaration to comply with this chapter. Whether a substantial failure impairs marketability is not affected by this chapter.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.054. DESCRIPTION OF UNITS. A description of a unit is a sufficient legal description of the unit and all rights, obligations, and interests appurtenant to the unit that were created by the declaration or bylaws if the description contains:(1) the name of the condominium;(2) the recording data for the declaration, including any amendments, plats, and plans;(3) the county in which the condominium is located; and(4) the identifying number of the unit.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.055. CONTENTS OF DECLARATION FOR ALL CONDOMINIUMS. The declaration for a condominium must contain:(1) the name of the condominium, which must include the word "condominium" or be followed by the words "a condominium" or a phrase that includes the word "condominium," and the name of the association;(2) the name of each county in which any part of the condominium is located;(3) a legally sufficient description of the real property included in the condominium;(4) a description of the boundaries of each unit created by the declaration, including the unit's identifying number;(5) a statement of the maximum number of units that the declarant reserves the right to create;(6) a description of the limited common elements other than those listed in Sections 82.052(2) and (4);(7) a description of any real property, except real property subject to development rights, that may be allocated subsequently as limited common elements, together with a statement that the property may be so allocated;(8) an allocation to each unit of its allocated interests;(9) any restrictions on use, occupancy, or alienation of the units;(10) a description of and the recording data for recorded easements and licenses appurtenant to or included in the condominium or to which any portion of the condominium is or may become subject by reservation in the declaration;(11) the method of amending the declaration;(12) a plat or plan or the recording data of a plat or plan that has been recorded in the real property or condominium plat records;(13) a statement of the association's obligation under Section 82.111(i) to rebuild or repair any part of the condominium after a casualty or any other disposition of the proceeds of a casualty insurance policy;(14) a description of any development rights and other special declarant rights reserved by the declarant, together with a legally sufficient description of the real property to which each of those rights applies, and a time limit within which each of those rights must be exercised;(15) if any development right may be exercised with respect to different parcels of real property at different times, a statement to that effect, together with:(A) either a statement fixing the boundaries of those portions and regulating the order in which those portions may be subjected to the exercise of each development right, or a statement that no assurances are made in those regards; and(B) a statement as to whether, if any development right is exercised in any portion of the real property subject to that development right, that development right must be exercised in all or in any other portion of the remainder of that real property;(16) all matters required by this chapter to be stated in the declaration; and(17) any other matters the declarant considers appropriate.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.056. LEASEHOLD CONDOMINIUMS. (a) Any lease the expiration or termination of which may terminate the condominium or reduce its size must be recorded. The lessor shall sign the declaration, and the declaration must state:(1) the recording data for the lease;(2) the date on which the lease is scheduled to expire;(3) a legally sufficient description of the real property subject to the lease;(4) any right of the unit owners to redeem the reversion and the manner in which the unit owners may exercise that right, or a statement that the unit owners do not have that right;(5) any right of the unit owners to remove improvements within a reasonable time after the expiration or termination of the lease, or a statement that the unit owners do not have that right; and(6) any right of the unit owners to renew the lease and the conditions of renewal, or a statement that the unit owners do not have that right.(b) After the declaration for a leasehold condominium is recorded, neither the lessor nor the lessor's successor in interest may terminate the leasehold interest of a unit owner who makes timely payment of the unit owner's share of the rent and otherwise complies with all covenants that, if violated, would entitle the lessor to terminate the lease. A unit owner's leasehold interest is not affected by failure of any other person to pay rent or fulfill any other covenant.(c) Acquisition of the leasehold interest of a unit owner by the owner of the reversion or remainder does not merge the leasehold and fee simple interests unless the leasehold interests of all unit owners subject to that reversion or remainder are acquired.(d) If the expiration or termination of a lease decreases the number of units in a condominium, the allocated interests shall be reallocated as though those units had been taken by condemnation unless otherwise provided by the declaration. Reallocation shall be confirmed by an amendment to the declaration prepared, executed, and recorded by the association.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.057. ALLOCATION OF COMMON ELEMENT INTERESTS, VOTES, AND COMMON EXPENSE LIABILITIES. (a) The declaration shall allocate a fraction or percentage of undivided interests in the common elements and in the common expenses of the association, and a portion of the votes in the association, to each unit and state the formulas used to establish those allocations. These allocations may not discriminate in favor of units owned by a declarant.(b) If units may be added to or withdrawn from the condominium, the declaration must state the formulas to be used to reallocate the allocated interests among all units included in the condominium after the addition or withdrawal.(c) The declaration may provide:(1) that different allocations of votes must be made to the units on particular matters specified in the declaration; and(2) for class voting on specified issues affecting the class if necessary to protect valid interests of the class.(d) A declarant may not use cumulative or class voting to evade any limitation imposed on declarants by this chapter. Units may not constitute a class because the units are owned by a declarant.(e) Except for minor variations due to rounding, the sums of the undivided interests in the common elements and of the common expense liabilities allocated at any time to all the units shall each equal one if stated as fractions or 100 percent if stated as percentages. If a discrepancy exists between an allocated interest and the result derived from application of the pertinent formula, the allocated interest prevails.(f) The common elements are not subject to partition. Any purported conveyance, judicial sale, or other voluntary or involuntary transfer of an undivided interest in the common elements without the unit to which that interest is allocated is void.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.058. LIMITED COMMON ELEMENTS. (a) The limited common elements and the provisions of the declaration relating to the right to use the limited common elements may not be altered without the consent of each affected unit owner and the owner's first lien mortgagee.(b) Except as otherwise provided by the declaration, a limited common element may be reallocated by an amendment to the declaration, executed by the unit owners between or among whose units the reallocation is made. The persons executing the amendment shall deliver it to the association, which shall record it at the expense of the reallocating unit owners.(c) A common element not previously allocated as a limited common element may not be allocated except pursuant to the declaration made in accordance with Section 82.055(7). The allocation shall be made by amendment to the declaration.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.059. PLATS AND PLANS. (a) Plats and plans are a part of the declaration and may be recorded as a part of the declaration or separately. Each plat or plan must be legible and contain a certification that the plat or plan contains all information required by this section.(b) Each plat must show:(1) the name and a survey or general schematic map of the entire condominium;(2) the location and dimensions of all real property not subject to development rights, or subject only to the development right to withdraw, and the location and dimensions of all existing improvements within that real property;(3) a legally sufficient description of any real property subject to development rights, labeled to identify the rights applicable to each parcel;(4) the extent of any encroachments by or on any portion of the condominium;(5) to the extent feasible, a legally sufficient description of all easements serving or burdening any portion of the condominium, and the location of any underground utility line that is actually known by the declarant at the time of filing the declaration to have been constructed outside a recorded easement;(6) the location and dimensions of any vertical unit boundaries not shown or projected on recorded plans and the unit's identifying number;(7) the location, with reference to established data, of any horizontal unit boundaries not shown or projected on recorded plans and the unit's identifying number;(8) a legally sufficient description of any real property in which the unit owners will own only an estate for years, labeled as "leasehold real property";(9) the distance between noncontiguous parcels of real property constituting the condominium;(10) the location and dimensions of limited common elements, other than those described by Sections 82.052(2) and (4);(11) in the case of real property not subject to development rights, all other matters required by law on land surveys; and(12) the distance and bearings locating each building from all other buildings and from at least one boundary line of the real property constituting the condominium.(c) A plat may also show the intended location and dimensions of a contemplated improvement to be constructed anywhere within the condominium, which must be labeled either "MUST BE BUILT" or "NEED NOT BE BUILT."(d) To the extent not shown on the plats, plans must show:(1) the location and dimensions of the vertical boundaries of each unit, and the unit's identifying number;(2) the horizontal unit boundaries, with reference to established data, and the unit's identifying number; and(3) any units, appropriately identified, in which the declarant has reserved the right to create additional units or common elements.(e) Unless the declaration provides otherwise, the horizontal boundaries of part of a unit located outside a building have the same elevation as the horizontal boundaries of the inside part and need not be depicted on the plats and plans. Interior walls and partitions within a unit need not be included in the plats or plans.(f) On exercising any development right, the declarant shall record either new plats and plans necessary to conform to the requirements of this section or new certifications of plats and plans previously recorded if those plats and plans otherwise conform to the requirements of this section.(g) An independent licensed surveyor or engineer shall certify at least one plat, whether contained in one or more pages, showing all perimeter land boundaries of the condominium, except for additional real property, and showing the locations on the ground of all buildings labeled "MUST BE BUILT" in relation to land boundaries. Certification of any other plat or plan required by this chapter shall be made by an independent licensed architect, surveyor, or engineer.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.060. EXERCISE OF DEVELOPMENT RIGHT. (a) To exercise a development right, the declarant must prepare, execute, and record an amendment to the declaration and record new plats and plans for that real property. The declarant is the unit owner of any units created. The amendment to the declaration must assign an identifying number to each new unit created and, except for subdivision or conversion of units described by Subsection (b), reallocate the allocated interest among all units. The amendment must describe any limited common elements created, designating the unit to which each is allocated.(b) Development rights may be reserved within any real property added to the condominium if the amendment adding the real property includes the information required by Section 82.055 or 82.056, as appropriate, and the plats and plans include the information required by Section 82.059(b). This provision does not extend the time limit on the exercise of development rights imposed by the declaration. Real property to be added is not part of a condominium or subject to a declaration until the declaration is amended to make the additional real property part of the condominium.(c) Whenever a declarant exercises a development right to subdivide or convert a unit previously created into additional units, common elements, or both:(1) if the declarant converts the unit entirely to common elements, the amendment to the declaration must reallocate all the allocated interests of the unit among the other units as if the unit had been taken by condemnation; and(2) if the declarant subdivides the unit into two or more units, whether or not any part of the unit is converted into common elements, the amendment to the declaration must reallocate all the allocated interests of the unit among the units created by the subdivision in any reasonable manner prescribed by the declarant.(d) If the declaration provides that all or a portion of the real property is subject to the development right of withdrawal:(1) if all the real property is subject to withdrawal, and the declaration does not describe separate portions of real property subject to that right, none of the real property may be withdrawn after a unit has been conveyed to a purchaser; and(2) if a portion or portions are subject to withdrawal, no portion may be withdrawn after a unit in that portion has been conveyed to a purchaser.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.061. ALTERATIONS OF UNITS. (a) Subject to the provisions of the declaration and other provisions of law, a unit owner:(1) may make improvements or alterations to the owner's unit that do not impair the structural integrity or mechanical systems or lessen the support of any portion of the condominium;(2) may not change the appearance of the common elements or the exterior appearance of a unit or any other portion of the condominium without prior written permission of the association; and(3) after acquiring an adjoining unit or an adjoining part of an adjoining unit, with the prior written approval of the association, may remove, alter, and create apertures in an intervening partition, even if the partition in whole or in part is a common element, if those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the condominium.(b) Removal of partitions or creation of apertures under Subsection (a)(3) is not an alteration of boundaries.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.062. RELOCATION OF BOUNDARIES BETWEEN ADJOINING UNITS. Subject to the declaration, the boundaries between adjoining units may be relocated by an amendment to the declaration on written application to the association by the owners of those units. If the owners of the adjoining units have specified a reallocation between their units of their allocated interests, the application must state the proposed reallocations. Unless the board determines not later than the 30th day after the date the application is received that the reallocation is unreasonable, the association shall prepare an amendment that identifies the units involved, states the reallocation, is executed by the applying unit owners, and contains words of conveyance between them. At the expense of the applying unit owners, the association shall prepare and record the amendment and plats or plans necessary to show the altered boundaries between adjoining units, and the units' dimensions and identifying numbers.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.063. SUBDIVISION OF UNITS. (a) If the declaration expressly permits, a unit may be subdivided into two or more units. Subject to the declaration, on written application of a unit owner to subdivide a unit and after payment by the unit owner of the cost of preparing and recording amendments and plats, the association shall prepare, execute, and record an amendment to the declaration, including the plats and plans, subdividing the unit.(b) The amendment to the declaration must be executed by the owner of the unit to be subdivided, assign an identifying number to each unit created, and reallocate the allocated interests formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.064. EASEMENT FOR ENCROACHMENTS. To the extent that a unit or common element encroaches on another unit or common element, a valid easement for the encroachment exists. The easement does not relieve a unit owner of liability in case of the owner's wilful misconduct nor relieve a declarant or any other person of liability for failure to adhere to the plats and plans.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.065. USE FOR SALES PURPOSES. The declaration may permit a declarant to maintain sales, leasing, or management offices and models in units or on common elements in the condominium if the declaration specifies the rights of a declarant with regard to the number, size, location, and relocation of the offices and models. If the declaration fails to expressly permit an office or model, a declarant may maintain no more than one unit as a model and no more than one unit as an office for sales, leasing, and management purposes at any one time. A sales, leasing, or management office or model not designated as a unit by the declaration is a common element and is subject to the exclusive use of a declarant until the declarant ceases to be a unit owner or until the declarant no longer uses the office or model for such purposes, whichever occurs earlier. A declarant may modify the exterior of a sales, leasing, or management office to conform to the aesthetic exterior plan of the condominium. A declarant who ceases to be a unit owner ceases to have any rights with regard to an office or model unless it is removed within a reasonable time from the condominium in accordance with a right to remove reserved in the declaration. Subject to limitations in the declaration, a declarant may maintain signs on the common elements that advertise the condominium for sale or lease. This section is subject to local ordinances and other state law.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.066. EASEMENT RIGHTS. Subject to the declaration, a declarant has an easement through the common elements as may be reasonably necessary for discharging the declarant's obligations or exercising special declarant rights whether arising under this chapter or reserved by the declaration.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.067. AMENDMENT OF DECLARATION. (a) Except as provided by Subsection (b), a declaration, including the plats and plans, may be amended only by vote or agreement of unit owners to which at least 67 percent of the votes in the association are allocated, or any larger majority the declaration specifies. A declaration may specify a smaller number only if all of the units are restricted exclusively to nonresidential use. An amendment to a declaration may be adopted:(1) by written ballot that states the exact wording or substance of the amendment and that specifies the date by which a ballot must be received to be counted;(2) at a meeting of the members of the association after written notice of the meeting has been delivered to an owner of each unit stating that a purpose of the meeting is to consider an amendment to the declaration; or(3) by any method permitted by the declaration.(b) The amendment procedures of this section do not apply to amendments that may be executed by:(1) a declarant under Section 82.051(c), 82.059(f), or 82.060 or Subsection (f);(2) the association under Section 82.007, 82.056(d), 82.058(c), 82.062, or 82.063 or Subsection (f); or(3) certain unit owners under Section 82.058(b), 82.062, 82.063(b), or 82.068(b).(c) An action to challenge the validity of an amendment adopted by the association under this section must be brought before the first anniversary of the date the amendment is recorded.(d) To be effective, an amendment to the declaration must be recorded in each county in which any portion of the condominium is located.(e) Except as permitted or required by this chapter, an amendment may not create or increase special declarant rights, increase the number of units, change the boundaries of a unit, alter or destroy a unit or limited common element, change a unit's allocated interest, or change the use restrictions on a unit unless the amendment is approved by 100 percent of the votes in the association. Except as agreed to by the declarant, an amendment may not increase or otherwise modify the obligations imposed by a declaration on a declarant, or reduce or otherwise modify the rights granted by a declaration to a declarant, including special declarant rights.(f) If permitted by the declaration, the board or the declarant, if the declarant owns a unit that has never been occupied, may without a vote of the unit owners or approval of the association amend the declaration in any manner necessary to meet the requirements of the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Federal Housing Administration, or the Veterans Administration.(g) Amendments to the declaration required by this chapter to be recorded by the association must be prepared, executed, recorded, and certified by an officer of the association designated for that purpose or, in the absence of designation, by the president of the association.(h) An association may amend the declaration to authorize the board:(1) to bring an action to evict a tenant of a unit owner for the tenant's violation of the declaration, bylaws, or rules of the association;(2) to bring an action to evict a tenant of a unit owner who fails to pay the association for the cost of repairs to common elements damaged substantially by the owner's tenant; or(3) to collect rents from a tenant of a unit owner who is at least 60 days' delinquent in the payment of any amount due to the association.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.0675. RESTRICTION RELATING TO CLUB MEMBERSHIP. (a) A provision of a declaration or recorded contract that requires owners of units in a condominium to maintain a membership in a specified private club is not valid after the 10th anniversary of the date the provision is recorded or renewed unless renewed after the ninth anniversary of that date in the manner provided by the declaration or recorded contract for amending the declaration or recorded contract and the text of the renewed provision is filed in the real property records of each county in which the condominium is located.(b) A provision described by this section may not be enacted or renewed as a bylaw by the unit owners' association.

Added by Acts 2003, 78th Leg., ch. 1101, Sec. 2, eff. Sept. 1, 2003.

Sec. 82.068. TERMINATION OF CONDOMINIUM. (a) Unless the declaration provides otherwise and except for a taking of all the units by condemnation, a condominium may be terminated only by the agreement of 100 percent of the votes in the association and each holder of a deed of trust or vendor's lien on a unit. The declaration may not allow a termination by less than 80 percent of the votes in the association if any unit is restricted exclusively to residential uses.(b) An agreement of unit owners to terminate a condominium must be evidenced by the execution or ratification of a termination agreement by the requisite number of unit owners. If, pursuant to a termination agreement, the real property constituting the condominium is to be sold following termination, the termination agreement must set forth the terms of the sale. To be effective, a termination agreement and all ratifications of the agreement must be recorded in each county in which a portion of the condominium is located.(c) The association, on behalf of the unit owners, may contract for the sale of real property in the condominium, but the contract is not binding on the unit owners until it is approved under Subsections (a) and (b). If the real property constituting the condominium is to be sold following termination, on termination title to that real property vests in the association as trustee for the holders of all interests in the units, and the association has all powers necessary and appropriate to effect the sale, including the power to convey the interests of nonconsenting owners. Until the sale has been concluded and the proceeds distributed, the association shall continue to exist and retains the powers it had before termination. Proceeds of the sale must be distributed to unit owners and lienholders as their interests may appear, in proportion to the respective interests of unit owners as provided by Subsection (f). Unless the termination agreement specifies differently, as long as the association holds title to the real property, each unit owner and the owner's successors in interest have an exclusive right to occupy the portion of the real property that formerly constituted the owner's unit. During that period of occupancy a unit owner and the owner's successors in interest remain liable for all assessments and other obligations imposed on unit owners by this chapter or the declaration.(d) If the real property constituting the condominium is not to be sold following termination, on termination title to the real property vests in the unit owners as tenants in common in proportion to their respective interests, and liens on the units shift accordingly. While the tenancy in common exists, a unit owner and the owner's successors in interest have an exclusive right to occupy the portion of the real property that formerly constituted the owner's unit.(e) Following termination of the condominium, and after payment of or provision for the claims of the association's creditors, the assets of the association shall be distributed to unit owners in proportion to their respective interests. The proceeds of sale described by Subsection (c) and held by the association as trustee are not assets of the association.(f) The interest of a unit owner referred to in Subsections (c), (d), and (e) is, except as provided by Subsection (g), the fair market value of the owner's unit, limited common elements, and common element interest immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers shall be distributed to the unit owners and becomes final unless disapproved by unit owners of units to which 25 percent of the votes in the association are allocated not later than the 30th day after the date of distribution. The proportion of a unit owner's interest to that of all unit owners is determined by dividing the fair market value of the unit owner's unit and common element interest by the total fair market values of all the units and common elements.(g) If a unit or a limited common element is destroyed to the extent that an appraisal of the fair market value before the destruction cannot be made, the interest of a unit owner is the owner's common element interest immediately before the termination.(h) Foreclosure or enforcement of a lien or encumbrance against the entire condominium does not of itself terminate the condominium, and foreclosure or enforcement of a lien or encumbrance against a portion of the condominium does not withdraw that portion from the condominium, unless the portion is withdrawable real property or unless the mortgage being foreclosed was recorded before the date the declaration was recorded and the mortgagee did not consent in writing to the declaration.(i) By agreement of the same percentage of unit owners that is required to terminate the condominium, the unit owners may rescind a termination agreement and reinstate the declaration in effect immediately before the election to terminate. To be effective, the rescission agreement must be in writing, executed by the unit owners who desire to rescind, and recorded in each county in which any portion of the condominium is located.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.069. RIGHTS OF SECURED LENDERS. The declaration may require that all or a specified number or percentage of the mortgagees or beneficiaries of deeds of trust encumbering the units approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but a requirement for approval may not operate to:(1) deny or delegate control over the general administrative affairs of the association by the unit owners or the board; or(2) prevent the association or the board from:(A) commencing, intervening in, or settling any litigation or proceeding; or(B) receiving and distributing insurance proceeds under Section 82.111.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.070. MEETING AT WHICH AMENDMENTS MAY BE ADOPTED. (a) An association or a board may not meet to adopt an amendment or other change to the declaration, articles of incorporation, bylaws, or rules of the association unless the association or board has given to each unit owner a document showing the specific amendment or other change that would be made to the declaration, articles of incorporation, bylaws, or rules.(b) The information described by Subsection (a) must be given to each unit owner after the 20th day but before the 10th day preceding the date of the meeting. The information is considered to have been given to a unit owner on the date the information is personally delivered to the unit owner, as shown by a receipt signed by the unit owner, or on the date shown by the postmark on the information after it is deposited in the United States mail with a proper address and postage paid.

Added by Acts 1997, 75th Leg., ch. 956, Sec. 2, eff. Jan. 1, 1998.

SUBCHAPTER C. CONDOMINIUM MANAGEMENTSec. 82.101. ORGANIZATION OF UNIT OWNERS' ASSOCIATION. A unit owners' association must be organized as a profit or nonprofit corporation. The declarant may not convey a unit until the secretary of state has issued a certificate of incorporation under Article 3.03, Texas Business Corporation Act, or Article 3.03, Texas Non-Profit Corporation Act (Article 1396-3.03, Vernon's Texas Civil Statutes). The membership of the association at all times consists exclusively of all the unit owners or, following termination of the condominium, all former unit owners entitled to distribution of proceeds, or the owners' heirs, successors, or assigns.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.102. POWERS OF UNIT OWNERS' ASSOCIATION. (a) Unless otherwise provided by the declaration, the association, acting through its board, may:(1) adopt and amend bylaws;(2) adopt and amend budgets for revenues, expenditures, and reserves, and collect assessments for common expenses from unit owners;(3) hire and terminate managing agents and other employees, agents, and independent contractors;(4) institute, defend, intervene in, settle, or compromise litigation or administrative proceedings in its own name on behalf of itself or two or more unit owners on matters affecting the condominium;(5) make contracts and incur liabilities relating to the operation of the condominium;(6) regulate the use, maintenance, repair, replacement, modification, and appearance of the condominium;(7) adopt and amend rules regulating the use, occupancy, leasing or sale, maintenance, repair, modification, and appearance of units and common elements, to the extent the regulated actions affect common elements or other units;(8) cause additional improvements to be made as a part of the common elements;(9) acquire, hold, encumber, and convey in its own name any right, title, or interest to real or personal property, except common elements of the condominium;(10) grant easements, leases, licenses, and concessions through or over the common elements;(11) impose and receive payments, fees, or charges for the use, rental, or operation of the common elements and for services provided to unit owners;(12) impose interest and late charges for late payments of assessments, returned check charges, and, if notice and an opportunity to be heard are given, reasonable fines for violations of the declaration, bylaws, and rules of the association;(13) adopt and amend rules regulating the collection of delinquent assessments and the application of payments;(14) adopt and amend rules regulating the termination of utility service to a unit, the owner of which is delinquent in the payment of an assessment that is used, in whole or in part, to pay the cost of that utility;(15) impose reasonable charges for preparing, recording, or copying declaration amendments, resale certificates, or statements of unpaid assessments;(16) enter a unit for bona fide emergency purposes when conditions present an imminent risk of harm or damage to the common elements, another unit, or the occupants;(17) assign its right to future income, including the right to receive common expense assessments, but only to the extent the declaration so provides;(18) suspend the voting privileges of or the use of certain general common elements by an owner delinquent for more than 30 days in the payment of assessments;(19) purchase insurance and fidelity bonds it considers appropriate or necessary;(20) exercise any other powers conferred by the declaration or bylaws;(21) exercise any other powers that may be exercised in this state by a corporation of the same type as the association; and(22) exercise any other powers necessary and proper for the government and operation of the association.(b) The declaration may not impose limitations on the power of the association to deal with the declarant that are more restrictive than the limitations imposed on the power of the association to deal with other persons.(c) To be enforceable, a bylaw or rule of the association must not be arbitrary or capricious.(d) Before an association may charge the unit owner for property damage for which the unit owner is liable or levy a fine for violation of the declaration, bylaws, or rules, the association shall give to the unit owner a written notice that:(1) describes the violation or property damage and states the amount of the proposed fine or damage charge;(2) states that not later than the 30th day after the date of the notice, the unit owner may request a hearing before the board to contest the fine or damage charge; and(3) allows the unit owner a reasonable time, by a specified date, to cure the violation and avoid the fine unless the unit owner was given notice and a reasonable opportunity to cure a similar violation within the preceding 12 months.(e) The association may give a copy of the notice required by Subsection (d) to an occupant of the unit. The association must give notice of a levied fine or damage charge to the unit owner not later than the 30th day after the date of levy.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.103. BOARD MEMBERS AND OFFICERS. (a) Except as provided by the declaration, bylaws, or this chapter, the board shall act in all instances on behalf of the association if in the good-faith judgment of the board the action is reasonable. Each officer or member of the board is liable as a fiduciary of the unit owners for the officer's or member's acts or omissions. All acts of the association must be by and through the board unless otherwise provided by the declaration or bylaws or by law.(b) The board may not act on behalf of the association to amend the declaration except as permitted by this chapter, to terminate the condominium, to elect members of the board, or to determine the qualifications, powers and duties, or terms of office of board members. The board may fill a vacancy in its membership for the unexpired portion of a term.(c) Subject to Subsection (d), the declaration may provide for a period of declarant control of the association during which a declarant, or persons designated by the declarant, may appoint and remove the officers and members of the board. Regardless of the period provided by the declaration, a period of declarant control terminates not later than the 120th day after conveyance of 75 percent of the units that may be created to unit owners other than a declarant. Transfer of special declarant rights does not terminate the period of declarant control. A declarant may voluntarily surrender the right to appoint and remove officers and members of the board before termination of the period, but in that event the declarant may require, for the duration of the period that the declarant would otherwise control, that specified actions of the association or board be approved by the declarant before they become effective.(d) Not later than the 120th day after conveyance of 50 percent of the units that may be created to unit owners other than a declarant, not less than one-third of the members of the board must be elected by unit owners other than the declarant.(e) Not later than the termination of a period of declarant control, the unit owners shall elect a board of at least three members who need not be unit owners. The board shall elect the officers before the 31st day after the date declarant control terminates. The persons elected shall take office on election.(f) An officer or director of the association is not liable to the association or any unit owner for monetary damages for an act or omission occurring in the person's capacity as an officer or director unless:(1) the officer or director breached a fiduciary duty to the association or a unit owner;(2) the officer or director received an improper benefit; or(3) the act or omission was in bad faith, involved intentional misconduct, or was one for which liability is expressly provided by statute.(g) Subsection (f) does not diminish a limitation of liability provided an officer or director of the association by the declaration, bylaws, articles of incorporation of the association, or other laws.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.104. TRANSFER OF SPECIAL DECLARANT RIGHTS. (a) Special declarant rights created or reserved under this chapter may not be transferred except by an instrument evidencing the transfer recorded in each county in which any portion of the condominium is located. The instrument is not effective unless executed by the transferee.(b) On transfer of any special declarant right, a transferor is not relieved of an obligation or liability arising before the transfer. A transferor is not liable for an act or omission or a breach of an obligation arising from the exercise of a special declarant right by a successor declarant who is not an affiliate of the transferor.(c) Unless otherwise provided by a mortgage instrument or deed of trust, in case of foreclosure of a mortgage, tax sale, judicial sale, sale by a trustee under a deed of trust, or sale under Bankruptcy Code or receivership proceedings, of a unit owned by a declarant or of real property in a condominium subject to development rights, a person acquiring title to all the real property being foreclosed or sold may request to succeed to all special declarant rights or only to rights reserved by the declaration to maintain models, offices, and signs. The judgment or instrument conveying title may provide for transfer of only the special declarant rights requested.(d) On foreclosure, tax sale, judicial sale, sale by a trustee under a deed of trust, or sale under Bankruptcy Code or receivership proceedings of all units and other real property in a condominium owned by a declarant:(1) the declarant ceases to have any special declarant rights; and(2) the period of declarant control terminates unless the judgment or instrument conveying title provides for transfer of all special declarant rights held by that declarant to a successor declarant.(e) The liabilities and obligations of a person who succeeds to special declarant rights are as follows:(1) a successor to a special declarant right who is an affiliate of a declarant is subject to all obligations and liabilities imposed on the transferor by this chapter or by the declaration;(2) a successor to a special declarant right, other than a successor described by Subdivision (3) or (4), who is not an affiliate of a declarant, is subject to all obligations and liabilities imposed on the transferor by this chapter or by the declaration;(3) a successor to only a right reserved by the declaration to maintain models, offices, and signs, who is not an affiliate of a declarant, may not exercise any other special declarant right, and is not subject to any liability or obligation as a declarant, except the obligation to provide a condominium information statement and any liability arising as a result; and(4) a successor to all special declarant rights held by the successor's transferor who is not an affiliate of that declarant and who succeeded to those rights pursuant to a deed in lieu of foreclosure or a judgment or instrument conveying title to units under Subsection (c) may declare the person's intention in a recorded instrument to hold those rights solely for transfer to another person; thereafter, until all special declarant rights are transferred to a person acquiring title to any unit owned by the successor, or until an instrument permitting exercise of all those rights is recorded, the successor may not exercise any of those rights other than any right held by the successor's transferor to control the board as provided by Section 82.103(c) for the duration of the period of declarant control, and an attempt to exercise those rights is void; so long as a successor declarant may not exercise special declarant rights under this subdivision, the successor is not subject to any liability or obligation as a declarant other than liability for acts and omissions under Section 82.103(a).(f) This section does not subject a successor to a special declarant right to any claims against or other obligations of a transferor declarant, other than claims and obligations arising under this chapter or the declaration.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.105. TERMINATION OF CONTRACTS AND LEASES OF DECLARANT. An association in a residential or recreational condominium may terminate, without penalty, contracts or leases between the association and a declarant or an affiliate of a declarant if:(1) the contract is entered into by the association while controlled by the declarant;(2) the association terminates the contract or lease before the first anniversary of the date a board elected by the unit owners takes office; and(3) the association gives at least 90 days' notice of its intent to terminate the contract or lease to the other party.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.106. BYLAWS. (a) The administration and operation of the condominium are governed by the bylaws, which must provide for:(1) the number of members on the board and the titles of the officers of the association;(2) election by the board of a president, treasurer, secretary, and any other officers the bylaws specify;(3) the qualifications, powers and duties, terms of office, and the manner of electing and removing a board member or officer and filling vacancies;(4) the powers, if any, that the board or an officer may delegate to other persons or to a managing agent;(5) the designation of officers who are authorized to prepare, execute, certify, and record amendments to the declaration on behalf of the association;(6) the method of amending the bylaws; and(7) the manner of notice of meetings of the association.(b) Subject to the declaration, the bylaws may provide for other matters the association considers desirable, necessary, or appropriate.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.107. UPKEEP OF CONDOMINIUM. (a) Except as provided by the declaration or Subsections (b) and (c), the association is responsible for maintenance, repair, and replacement of the common elements, and each unit owner is responsible for maintenance, repair, and replacement of the owner's unit. Each unit owner shall afford to the association and the other unit owners, and to their agents or employees, access through the owner's unit reasonably necessary for those purposes. If damage is inflicted on the common elements or on any unit through which access is taken, the unit owner responsible for the damage, or the association if it is responsible, is liable for the prompt repair of the damage.(b) Except as provided by the declaration, each unit owner is responsible for the cost of maintenance, repair, and replacement of any utility installation or equipment serving only the owner's unit, without regard to whether the installation or equipment is located wholly or partially outside the designated boundaries of the unit. For purposes of this subsection, utility installations and equipment include electricity, water, sewage, gas, water heaters, heating and air conditioning equipment, and television antennas.(c) Except as provided by the declaration, each unit owner is responsible for the cost of maintenance, repair, and replacement of windows and doors serving only the owner's unit.(d) Unless otherwise provided by the declaration, the association may enter a unit, after giving notice to the owner and occupant of the unit, to:(1) prevent or terminate waste of water purchased by the association as a common expense; or(2) perform maintenance and repairs of the condominium that, if not performed, may result in increased damage by water to components of the condominium that the association maintains.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.108. MEETINGS. (a) Meetings of the association must be held at least once each year. Unless the declaration provides otherwise, special meetings of the association may be called by the president, a majority of the board, or unit owners having at least 20 percent of the votes in the association. (b) Meetings of the association and board must be open to unit owners, subject to the right of the board to adjourn a meeting of the board and reconvene in closed executive session to consider actions involving personnel, pending litigation, contract negotiations, enforcement actions, matters involving the invasion of privacy of individual unit owners, or matters that are to remain confidential by request of the affected parties and agreement of the board. The general nature of any business to be considered in executive session must first be announced at the open meeting.(c) Unless the declaration, bylaws, or articles of incorporation of the association provide otherwise:(1) a meeting of the board may be held by any method of communication, including electronic and telephonic, if:(A) notice of the meeting has been given in accordance with Subsection (e);(B) each director may hear and be heard by every other director; and(C) the meeting does not involve voting on a fine, damage assessment, appeal from a denial of architectural control approval, or suspension of a right of a particular association member before the member has an opportunity to attend a board meeting to present the member's position, including any defense, on the issue; and(2) the board may act by unanimous written consent of all the directors, without a meeting, if:(A) the board action does not involve voting on a fine, damage assessment, appeal from a denial of architectural control approval, or suspension of a right of a particular association member before the member has an opportunity to attend a board meeting to present the member's position, including any defense, on the issue; and(B) a record of the board action is filed with the minutes of board meetings.(d) Notice of a meeting of the association must be given as provided by the bylaws, or, if the bylaws do not provide for notice, notice must be given to each unit owner in the same manner in which notice is given to members of a nonprofit corporation under Section A, Article 2.11, Texas Non-Profit Corporation Act (Article 1396-2.11, Vernon's Texas Civil Statutes).(e) Notice of a meeting of the board must be given as provided by the bylaws, or, if the bylaws do not provide for notice, notice must be given to each board member in the same manner in which notice is given to members of the board of a nonprofit corporation under Section B, Article 2.19, Texas Non-Profit Corporation Act (Article 1396-2.19, Vernon's Texas Civil Statutes).(f) An association, on the written request of a unit owner, shall inform the unit owner of the time and place of the next regular or special meeting of the board. If the association representative to whom the request is made does not know the time and place of the meeting, the association promptly shall obtain the information and disclose it to the unit owner or inform the unit owner where the information may be obtained.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994. Amended by Acts 1997, 75th Leg., ch. 956, Sec. 3, eff. Jan. 1, 1998.

Sec. 82.109. QUORUMS. (a) Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the association if persons entitled to cast at least 20 percent of the votes that may be cast for election of the board are present in person or by proxy at the beginning of the meeting. The bylaws may not reduce the standard for a quorum to less than 10 percent.(b) Unless the bylaws specify a larger percentage, a quorum is present throughout a meeting of the board if persons entitled to cast at least 50 percent of the votes on the board are present at the beginning of the meeting.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.110. VOTING AND PROXIES. (a) If only one of the multiple owners of a unit is present at a meeting of the association, that person may cast the vote or votes allocated to that unit. If more than one of the multiple owners is present, the vote or votes allocated to that unit may be cast only in accordance with the owners' unanimous agreement unless the declaration provides otherwise. Multiple owners are in unanimous agreement if one of the multiple owners casts the votes allocated to a unit and none of the other owners makes prompt protest to the person presiding over the meeting.(b) Votes allocated to a unit may be cast under a written proxy duly executed by a unit owner. If a unit is owned by more than one person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a proxy duly executed by the unit owner. A unit owner may not revoke a proxy given under this section except by giving actual notice of revocation to the person presiding over a meeting of the association. A proxy is void if it is not dated or if it purports to be revocable without notice. A proxy terminates one year after its date unless it specifies a shorter or longer time.(c) Cumulative voting is not allowed.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.111. INSURANCE. (a) Beginning not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available:(1) property insurance on the insurable common elements insuring against all risks of direct physical loss commonly insured against, including fire and extended coverage, in a total amount of at least 80 percent of the replacement cost or actual cash value of the insured property as of the effective date and at each renewal date of the policy; and(2) commercial general liability insurance, including medical payments insurance, in an amount determined by the board but not less than any amount specified by the declaration covering all occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements.(b) If a building contains units having horizontal boundaries described in the declaration, the insurance maintained under Subsection (a)(1), to the extent reasonably available, must include the units, but need not include improvements and betterments installed by unit owners.(c) If the insurance described by Subsections (a) and (b) is not reasonably available, the association shall cause notice of that fact to be delivered or mailed to all unit owners and lienholders. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance the board considers appropriate to protect the condominium, the association, or the unit owners. This section does not affect the right of a holder of a mortgage on a unit to require a unit owner to acquire insurance in addition to that provided by the association.(d) Insurance policies carried under Subsection (a) must provide that:(1) each unit owner is an insured person under the policy with respect to liability arising out of the person's ownership of an undivided interest in the common elements or membership in the association;(2) the insurer waives its right to subrogation under the policy against a unit owner;(3) no action or omission of a unit owner, unless within the scope of the unit owner's authority on behalf of the association, will void the policy or be a condition to recovery under the policy; and(4) if, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same property covered by the policy, the association's policy provides primary insurance.(e) A claim for any loss covered by the policy under Subsection (a)(1) must be submitted by and adjusted with the association. The insurance proceeds for that loss shall be payable to an insurance trustee designated by the association for that purpose, if the designation of an insurance trustee is considered by the board to be necessary or desirable, or otherwise to the association, and not to any unit owner or lienholder.(f) The insurance trustee or the association shall hold insurance proceeds in trust for unit owners and lienholders as their interests may appear. Subject to Subsection (i), the proceeds paid under a policy must be disbursed first for the repair or restoration of the damaged common elements and units, and unit owners and lienholders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored, or the condominium is terminated.(g) An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for the owner's own benefit.(h) The insurer issuing the policy may not cancel or refuse to renew it less than 30 days after written notice of the proposed cancellation or nonrenewal has been mailed to the association.(i) Any portion of the condominium for which insurance is required that is damaged or destroyed shall be promptly repaired or replaced by the association unless the condominium is terminated, repair or replacement would be illegal under any state or local health or safety statute or ordinance, or at least 80 percent of the unit owners, including each owner of a unit or assigned limited common element that will not be rebuilt or repaired, vote to not rebuild. A vote to not rebuild does not increase an insurer's liability to loss payment obligation under a policy, and the vote does not cause a presumption of total loss. The cost of repair or replacement in excess of the insurance proceeds and reserves is a common expense. If the entire condominium is not repaired or replaced, any insurance proceeds attributable to the damaged common elements shall be used to restore the damaged area to a condition compatible with the remainder of the condominium, the insurance proceeds attributable to units and limited common elements that are not rebuilt shall be distributed to the owners of those units and the owners of the units to which those limited common elements were assigned, or to their mortgagees, as their interests may appear, and the remainder of the proceeds shall be distributed to all the unit owners as their interests may appear. If the unit owners vote to not rebuild any unit, that unit's allocated interests shall be automatically reallocated on the vote as if the unit had been condemned, and the association shall prepare, execute, and record an amendment to the declaration reflecting the reallocation. Section 82.068 governs the distribution of insurance proceeds if the condominium is terminated.(j) The provisions of this section may be varied or waived if all the units in a condominium are restricted to nonresidential use.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.112. ASSESSMENTS FOR COMMON EXPENSES. (a) Until an association makes a common expense assessment, a declarant shall pay all the expenses of the condominium as the expenses accrue. After an initial assessment by an association, assessments must be made at least annually and must be based on a budget adopted at least annually by the association. The association's reserves and the unit owners' working capital contributions may not be used to pay operational expenses until the declarant control terminates.(b) From the date of the initial assessment until declarant control terminates, or three years from a declarant's first conveyance of a unit, whichever is earlier, the declarant shall periodically pay to the association:(1) an amount equal to all operational expenses of the association, less the operational expense portion of the assessments paid by unit owners other than declarant; or(2) the common expense liability allocated to each unit owned by the declarant.(c) Common expenses shall be assessed against all units conveyed, rented, or used as models or offices by the declarant and against all units owned by a declarant after termination of a declarant's control or three years from a declarant's first conveyance of a unit, whichever is earlier, in accordance with the common expense liability allocated to each unit. A past due assessment or installment of an assessment may bear interest at a lawful rate established by the association.(d) Except as provided by the declaration and Section 82.107, a common expense for the maintenance, repair, or replacement of a limited common element shall be assessed against all the units as if it were for a general common element.(e) If common expense liabilities are reallocated, common expense assessments and an assessment installment not yet due shall be recomputed in accordance with the reallocated common expense liabilities.(f) A declaration may allow the accumulation of reserve funds for an unspecified period to provide for any anticipated expense of the condominium.(g) This section does not prevent a declarant from collecting from a purchaser at closing the prorated amount of any expenses, such as insurance or taxes, that the declarant has prepaid to the association or directly to others on behalf of the unit that is being purchased.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.113. ASSOCIATION'S LIEN FOR ASSESSMENTS. (a) An assessment levied by the association against a unit or unit owner is a personal obligation of the unit owner and is secured by a continuing lien on the unit and on rents and insurance proceeds received by the unit owner and relating to the owner's unit. In this section, "assessments" means regular and special assessments, dues, fees, charges, interest, late fees, fines, collection costs, attorney's fees, and any other amount due to the association by the unit owner or levied against the unit by the association, all of which are enforceable as assessments under this section unless the declaration provides otherwise.(b) The association's lien for assessments has priority over any other lien except:(1) a lien for real property taxes and other governmental assessments or charges against the unit unless otherwise provided by Section 32.05, Tax Code;(2) a lien or encumbrance recorded before the declaration is recorded;(3) a first vendor's lien or first deed of trust lien recorded before the date on which the assessment sought to be enforced becomes delinquent under the declaration, bylaws, or rules; and(4) unless the declaration provides otherwise, a lien for construction of improvements to the unit or an assignment of the right to insurance proceeds on the unit if the lien or assignment is recorded or duly perfected before the date on which the assessment sought to be enforced becomes delinquent under the declaration, bylaws, or rules.(c) The association's lien for assessments is created by recordation of the declaration, which constitutes record notice and perfection of the lien. Unless the declaration provides otherwise, no other recordation of a lien or notice of lien is required.(d) By acquiring a unit, a unit owner grants to the association a power of sale in connection with the association's lien. By written resolution, a board may appoint, from time to time, an officer, agent, trustee, or attorney of the association to exercise the power of sale on behalf of the association. Except as provided by the declaration, an association shall exercise its power of sale pursuant to Section 51.002.(e) The association has the right to foreclose its lien judicially or by nonjudicial foreclosure pursuant to the power of sale created by this chapter or the declaration, except that the association may not foreclose a lien for assessments consisting solely of fines. Costs of foreclosure may be added to the amount owed by the unit owner to the association. A unit owner may not petition a court to set aside a sale solely because the purchase price at the foreclosure sale was insufficient to fully satisfy the owner's debt.(f) The association may bid for and purchase the unit at foreclosure sale as a common expense. The association may own, lease, encumber, exchange, sell, or convey a unit.(g) The owner of a unit used for residential purposes and purchased by an association at a foreclosure sale of the association's lien for assessments may redeem the unit not later than the 90th day after the date of the foreclosure sale. To redeem the unit, the owner must pay to the association all amounts due the association at the time of the foreclosure sale, interest from the date of foreclosure sale to the date of redemption at the rate provided by the declaration for delinquent assessments, reasonable attorney's fees and costs incurred by the association in foreclosing the lien, any assessment levied against the unit by the association after the foreclosure sale, and any reasonable cost incurred by the association as owner of the unit, including costs of maintenance and leasing. On redemption, the association shall execute a deed to the redeeming unit owner. The exercise of the right of redemption is not effective against a subsequent purchaser or lender for value without notice of the redemption after the redemption period expires unless the redeeming unit owner records the deed from the association or an affidavit stating that the owner has exercised the right of redemption. A unit that has been redeemed remains subject to all liens and encumbrances on the unit before foreclosure. All rents and other income collected from the unit by the association from the date of foreclosure sale to the date of redemption belong to the association, but the rents and income shall be credited against the redemption amount. An association purchasing a unit at a sale foreclosing its lien may not transfer ownership of the unit during the redemption period to a person other than a redeeming owner.(h) If a unit owner defaults in the owner's monetary obligations to the association, the association may notify other lien holders of the default and the association's intent to foreclose its lien. The association shall notify any holder of a recorded lien or duly perfected mechanic's lien against a unit who has given the association a written request for notification of the unit owner's monetary default or the association's intent to foreclose its lien.(i) This section does not prohibit the association from taking a deed in lieu of foreclosure or from filing suit to recover a money judgment for sums that may be secured by the lien.(j) At any time before a nonjudicial foreclosure sale, a unit owner may avoid foreclosure by paying all amounts due the association.(k) If, on January 1, 1994, a unit is the homestead of the unit owner and is subject to a declaration that does not contain a valid assessment lien against the unit, the lien provided by this section does not attach against the unit until the unit ceases to be the homestead of the person owning it on January 1, 1994.(l) Foreclosure of a tax lien attaching against a unit under Chapter 32, Tax Code, does not discharge the association's lien for assessments under this section or under a declaration for amounts becoming due to the association after the date of foreclosure of the tax lien.(m) If a unit owner is delinquent in payment of assessments to an association, at the request of the association a holder of a recorded lien against the unit may provide the association with information about the unit owner's debt secured by the holder's lien against the unit and other relevant information. At the request of a lien holder, the association may furnish the lien holder with information about the condominium and the unit owner's obligations to the association.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.114. ASSOCIATION RECORDS. (a) The association shall keep:(1) detailed financial records that comply with generally accepted accounting principles and that are sufficiently detailed to enable the association to prepare a resale certificate under Section 82.157;(2) the plans and specifications used to construct the condominium except for buildings originally constructed before January 1, 1994;(3) the condominium information statement prepared under Section 82.152 and any amendments;(4) the name and mailing address of each unit owner;(5) voting records, proxies, and correspondence relating to amendments to the declaration; and(6) minutes of meetings of the association and board.(b) All financial and other records of the association shall be reasonably available at its registered office or its principal office in this state for examination by a unit owner and the owner's agents. An attorney's files and records relating to the association are not records of the association and are not subject to inspection by unit owners or production in a legal proceeding.(c) The association shall, as a common expense, annually obtain an independent audit of the records. Copies of the audit must be made available to the unit owners. An audit required by this subsection shall be performed by a certified public accountant if required by the bylaws or a vote of the board of directors or a majority vote of the members of the association voting at a meeting of the association.(d) A declarant shall furnish copies to the association of the information required by Subsection (a) on the date the first unit is sold.(e) Not later than the 30th day after the date of acquiring an interest in a unit, the unit owner shall provide the association with:(1) the unit owner's mailing address, telephone number, and driver's license number, if any;(2) the name and address of the holder of any lien against the unit, and any loan number;(3) the name and telephone number of any person occupying the unit other than the unit owner; and(4) the name, address, and telephone number of any person managing the unit as agent of the unit owner.(f) A unit owner shall notify the association not later than the 30th day after the date the owner has notice of a change in any information required by Subsection (e), and shall provide the information on request by the association from time to time.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.115. ASSOCIATION AS TRUSTEE. A third person dealing with an association in the association's capacity as a trustee may assume without inquiry the existence of trust powers and their proper exercise by the association. A third person who lacks actual knowledge that an association is exceeding or improperly exercising its powers is fully protected in dealing with the association as if the association possessed and properly exercised the powers it purports to exercise. A third person is not bound to ensure the proper application of trust assets paid or delivered to an association in its capacity as trustee.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.116. MANAGEMENT CERTIFICATE. (a) An association shall record in each county in which any portion of the condominium is located a certificate, signed and acknowledged by an officer of the association, stating:(1) the name of the condominium;(2) the name of the association;(3) the location of the condominium;(4) the recording data for the declaration;(5) the mailing address of the association, or the name and mailing address of the person or entity managing the association; and(6) other information the association considers appropriate.(b) The association shall record a management certificate not later than the 30th day after the date the association has notice of a change in any information in a recorded certificate required by Subdivisions (a)(1)-(5).(c) The association and its officers, directors, employees, and agents are not subject to liability to any person for delay or failure to record a management certificate, unless the delay or failure is wilful or caused by gross negligence.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.117. OBLIGATIONS OF UNIT OWNERS. Without limiting the obligations of the unit owners and except as provided by the declaration, bylaws, rules of the association, or this chapter, the unit owner:(1) shall pay assessments, interest, and other charges properly levied by the association against the owner or the owner's unit, and shall pay regular periodic assessments without demand by the association;(2) shall comply with the declaration, bylaws, and rules of the association, including any amendments;(3) shall pay for damage to the condominium caused by the negligence or wilful misconduct of the owner, an occupant of the owner's unit, or the owner or occupant's family, guests, employees, contractors, agents, or invitees; and(4) is liable to the association for violations of the declaration, bylaws, or rules of the association, including any amendments, by the owner, an occupant of the owner's unit, or the owner or occupant's family, guests, employees, agents, or invitees, and for costs incurred by the association to obtain compliance, including attorney's fees whether or not suit is filed.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.118. SERVICE OF PROCESS ON UNIT OWNERS. (a) A unit owner of a condominium located wholly or partly in a municipality with a population of more than 1.9 million may be served with process by the municipality or the municipality's agent for a judicial or administrative proceeding initiated by the municipality and directly related to the unit owner's property interest in the condominium by serving the unit owner at the unit owner's last known address, according to the records of the appraisal district in which the condominium is located, by any means permitted by Rule 21a, Texas Rules of Civil Procedure.(b) Notwithstanding Subsection (a), a unit owner may not offer proof in the judicial or administrative proceeding, or in a subsequent related proceeding, that otherwise proper service by mail of the notice was not received not later than three days after the date the notice was deposited in a post office or official depository under the care and custody of the United States Postal Service.

Added by Acts 2009, 81st Leg., R.S., Ch. 1323, Sec. 2, eff. September 1, 2009.

SUBCHAPTER D. PROTECTION OF PURCHASERSSec. 82.151. APPLICABILITY. (a) This subchapter applies to each unit subject to this chapter, except as provided by Subsection (b) or as modified or waived by the agreement of a purchaser of a unit in a condominium in which all units are restricted to nonresidential use.(b) A condominium information statement or resale certificate need not be prepared or delivered in the case of:(1) a gratuitous disposition of a unit;(2) a disposition pursuant to court order;(3) a disposition by a government or governmental agency;(4) a disposition by foreclosure or deed in lieu of foreclosure; or(5) a disposition that may be canceled at any time, for any reason, and without penalty.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.152. LIABILITY FOR CONDOMINIUM INFORMATION STATEMENT. (a) Except as provided by Subsection (b), a declarant shall prepare a condominium information statement before offering to the public any interest in a unit.(b) A declarant may transfer responsibility for preparation of all or a part of the condominium information statement to a successor declarant or to a person in the business of selling real property who intends to offer units in the condominium for the person's own account. On such transfer, the transferor shall provide the transferee with any information necessary to enable the transferee to prepare a condominium information statement.(c) A declarant or other person in the business of selling real property who offers a unit for the person's own account to a purchaser shall provide a purchaser of a unit with a copy of the condominium information statement, as amended, before conveyance of the unit or the date of a contract of sale, whichever is earlier.(d) The person preparing all or part of the condominium information statement is liable for any false or misleading statement or for any omission of material fact in the portion of the condominium information statement that the person prepared. If a declarant did not prepare any part of a condominium information statement that the declarant delivers, the declarant is not liable for any false or misleading statement or any omission of material fact unless the declarant actually knew or should have known of the statement or omission.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.153. CONDOMINIUM INFORMATION STATEMENTS IN GENERAL. (a) A condominium information statement must contain or accurately disclose:(1) the name and principal address of the declarant and of the condominium;(2) a general description of the condominium that includes the types of units and the maximum number of units;(3) the minimum and maximum number of additional units, if any, that may be included in the condominium;(4) a brief narrative description of any development rights reserved by a declarant and of any conditions relating to or limitations upon the exercise of development rights;(5) copies of the declaration, articles of incorporation of the association, the bylaws, any rules of the association, and amendments to any of them, and copies of leases and contracts, other than loan documents, that are required by the declarant to be signed by purchasers at closing;(6) a projected or pro forma budget for the association that complies with Subsection (b) for the first fiscal year of the association following the date of the first conveyance to a purchaser, identification of the person who prepared the budget, and a statement of the budget's assumptions concerning occupancy and inflation factors;(7) a general description of each lien, lease, or encumbrance on or affecting the title to the condominium after conveyance by the declarant;(8) a copy of each written warranty provided by the declarant;(9) a description of any unsatisfied judgments against the association and any pending suits to which the association is a party or which are material to the land title and construction of the condominium of which a declarant has actual knowledge;(10) a general description of the insurance coverage provided for the benefit of unit owners;(11) current or expected fees or charges to be paid by unit owners for the use of the common elements and other facilities related to the condominium; and(12) for a condominium located wholly or partly in a municipality with a population of more than 1.9 million a statement that a unit owner:(A) as an alternative to personal service, may be served with process by the municipality or the municipality's agent for a judicial or administrative proceeding initiated by the municipality and directly related to the unit owner's property interest in the condominium by serving the unit owner at the unit owner's last known address, according to the records of the appraisal district in which the condominium is located, by any means permitted by Rule 21a, Texas Rules of Civil Procedure;(B) shall promptly notify the appraisal district of a change in the unit owner's mailing address; and(C) may not offer proof in the judicial or administrative proceeding, or in a subsequent related proceeding, that otherwise proper service by mail of the notice was not received not later than three days after the date the notice was deposited in a post office or official depository under the care and custody of the United States Postal Service.(b) A budget under Subsection (a)(6) must be prepared in accordance with generally accepted accounting principles and a consideration of the physical condition of the condominium and be based on assumptions that, to the best of the declarant's knowledge and belief, are reasonable. The budget must include:(1) a statement of the amount included, or a statement that no amount is included, in the budget as a reserve; and(2) the projected monthly common expense assessment for each type of unit.(c) A declarant shall promptly amend the condominium information statement to reflect a material and substantial change in its contents. If the change may adversely affect a prospective purchaser who has received a condominium information statement, the declarant shall furnish a copy of the amendment to the prospective purchaser before closing.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1323, Sec. 3, eff. September 1, 2009.

Sec. 82.154. CONDOMINIUMS WITH CONVERSION BUILDINGS. If a building contains units that may be occupied for residential use, the condominium information statement of a condominium containing any conversion building must additionally contain:(1) a dated statement by the declarant, based on a report by an independent architect or engineer, describing the present condition of all structural components and mechanical and electrical installations material to the use and enjoyment of the building;(2) a dated statement by the declarant of the expected useful life of each item reported in Subdivision (1) or a statement that no representations are made in that regard; and(3) a list of violations of building code or other governmental regulations of which the declarant has received notice and that have not been cured, together with the estimated cost of curing those violations.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.155. CONDOMINIUM SECURITIES. A declarant satisfies all requirements relating to preparation of a condominium information statement if an interest in the condominium is currently registered with the Securities and Exchange Commission of the United States and if the declarant delivers to the purchaser a copy of the public offering statement filed with the commission.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.156. PURCHASER'S RIGHT TO CANCEL. (a) If a purchaser of a unit from a unit owner other than a declarant has not received from the seller the declaration, bylaws, and association rules required by Section 82.157 before the purchaser executes a contract of sale or if the contract does not contain an underlined or bold-print provision acknowledging the purchaser's receipt of those documents and recommending that the purchaser read those documents before executing the contract, the purchaser may cancel the contract before the sixth day after the date the purchaser receives those documents. If a purchaser has not received a resale certificate before executing a contract of sale, the purchaser may cancel the contract before the sixth day after the date the purchaser receives the resale certificate or executes a waiver under Section 82.157, whichever occurs first.(b) If a purchaser from a declarant has not received the condominium information statement before the purchaser executes a contract of sale or if a contract does not contain an underlined or bold-print provision acknowledging the purchaser's receipt of the condominium information statement and recommending that the purchaser read the condominium information statement before executing the contract, the purchaser may cancel the contract before the sixth day after the date the purchaser receives the condominium information statement.(c) If a purchaser elects to cancel a contract under Subsection (a) or (b), the cancellation must be by hand-delivering written notice of cancellation to the declarant or selling unit owner or by mailing notice of cancellation by certified United States mail, return receipt requested, to the offeror or the offeror's agent for service of process within the five-day cancellation period. Cancellation is without penalty, and all payments made by the purchaser before cancellation must be refunded.(d) A selling unit owner may not require a purchaser to close until the purchaser is given the declaration, bylaws, and any association rules. A declarant may not require a purchaser to close until a condominium information statement has been furnished to the purchaser.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.157. RESALE OF UNIT. (a) Except as provided by Subsection (c), if a unit owner other than a declarant intends to sell a unit, before executing a contract or conveying the unit, the unit owner must furnish to the purchaser a current copy of the declaration, bylaws, any association rules, and a resale certificate that must have been prepared not earlier than three months before the date it is delivered to the purchaser. The resale certificate must be issued by the association and must contain the current operating budget of the association and statements of:(1) any right of first refusal or other restraint contained in the declaration that restricts the right to transfer a unit;(2) the amount of the periodic common expense assessment and the unpaid common expenses or special assessments currently due and payable from the selling unit owner;(3) other unpaid fees or amounts payable to the association by the selling unit owner;(4) capital expenditures, if any, approved by the association for the next 12 months;(5) the amount of reserves, if any, for capital expenditures and of portions of those reserves designated by the association for a specified project;(6) any unsatisfied judgments against the association;(7) the nature of any pending suits against the association;(8) insurance coverage provided for the benefit of unit owners;(9) whether the board has knowledge that any alterations or improvements to the unit or to the limited common elements assigned to that unit violate the declaration, bylaws, or association rules;(10) whether the board has received notice from a governmental authority concerning violations of health or building codes with respect to the unit, the limited common elements assigned to that unit, or any other portion of the condominium;(11) the remaining term of any leasehold estate that affects the condominium and the provisions governing an extension or renewal of the lease; and(12) the name, mailing address, and telephone number of the association's managing agent, if any.(b) Not later than the 10th day after the date of receiving a written request by a unit owner, an association shall furnish to the selling unit owner or the owner's agent a resale certificate signed and dated by an officer or authorized agent of the association containing the information required by Subsection (a). A selling unit owner or the owner's agent is not liable to the purchaser for erroneous information provided by the association in the certificate. If an association does not furnish a resale certificate or any information required in the certificate within the 10-day period, the unit owner may provide the purchaser with a sworn affidavit signed by the unit owner in lieu of the certificate. An affidavit must state that the unit owner requested information from the association concerning its financial condition, as required by this section, and that the association did not timely provide a resale certificate or the information required in the certificate. If a unit owner has furnished an affidavit to a purchaser, the unit owner and the purchaser may agree in writing to waive the requirement to furnish a resale certificate. The association is not liable to a selling unit owner for delay or failure to furnish a resale certificate, and an officer or agent of the association is not liable for a delay or failure to furnish a certificate unless the officer or agent wilfully refuses to furnish the certificate or is grossly negligent in not furnishing the resale certificate. Failure to provide a resale certificate does not void a deed to a purchaser.(c) If a properly executed resale certificate incorrectly states the total of delinquent sums owed by the selling unit owner to the association, the purchaser is not liable for payment of additional delinquencies that are unpaid on the date the certificate is prepared and that exceed the total sum stated in the certificate. A unit owner or the owner's agent is not liable to a purchaser for the failure or delay of the association to provide the certificate in a timely manner.(d) A resale certificate does not affect:(1) an association's right to recover debts or claims that arise or become due after the date the certificate is prepared; or(2) an association's lien on a unit securing payment of future assessments.(e) A purchaser, lender, or title insurer who relies on a resale certificate is not liable for any debt or claim that is not disclosed in the certificate. An association may not deny the validity of any statement in the certificate.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.158. ESCROW OF DEPOSITS. A deposit made in connection with the purchase or reservation of a unit from a declarant shall be placed in escrow and held in this state in an account designated for that purpose by a real estate broker, an attorney, a title insurance company licensed in this state, an independent bonded escrow company, or an institution whose accounts are insured by a governmental agency or instrumentality until delivered to the declarant at closing, delivered to the declarant because of the purchaser's default under a contract to purchase the unit, or refunded to the purchaser. Escrow deposits may be placed in interest-bearing accounts, and the interest is payable as may be agreed in writing between the declarant and the purchaser.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.159. RELEASE OF LIENS. Before conveying real property to an association, a declarant shall have that real property released from all liens the foreclosure of which would deprive unit owners of any right of access to or easement of support of the owners' units, and all other liens on that real property unless the condominium information statement describes certain real property that may be conveyed subject to liens in specified amounts.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.160. CONVERSION BUILDINGS. (a) A declarant of a condominium containing a conversion building shall give each residential tenant or subtenant in possession of a portion of a conversion building notice of the conversion at least 60 days before the date the declarant will require the tenant or subtenant in possession to vacate. The notice must state generally the rights of tenants and subtenants under this section and shall be hand-delivered to the unit or mailed by certified United States mail, return receipt requested, to the tenant or subtenant at the address of the unit or any other mailing address provided by the tenant or subtenant. The declarant may not require a tenant or subtenant to vacate on less than 60 days' notice, except for nonpayment of rent, waste, or conduct that violates the rental agreement or is illegal, and the terms of a tenancy may not be altered during that period. Failure of a declarant to give notice as required by this section is a defense to an action for possession.(b) If a notice of conversion specifies a date by which a unit or proposed unit must be vacated and otherwise complies with Section 24.005, the notice also constitutes legal notice to vacate on that date for purposes of Section 24.005. A declarant may not terminate a lease in violation of its terms.(c) Unless expressly authorized by a rental agreement, a declarant may not make substantial alterations to the interior of a leased premises for purposes of a condominium conversion.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.161. EFFECT OF VIOLATIONS ON RIGHTS OF ACTION AND ATTORNEY'S FEES. (a) If a declarant or any other person subject to this chapter violates this chapter, the declaration, or the bylaws, any person or class of persons adversely affected by the violation has a claim for appropriate relief.(b) The prevailing party in an action to enforce the declaration, bylaws, or rules is entitled to reasonable attorney's fees and costs of litigation from the nonprevailing party.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.162. LABELING OF PROMOTIONAL MATERIAL. If any improvement contemplated in a condominium is labeled "NEED NOT BE BUILT" on a plat or plan or is to be located within a portion of a condominium with respect to which the declarant has reserved a development right, no promotional material that describes or depicts the improvement may be displayed or delivered to prospective purchasers unless the description or depiction of the improvement is conspicuously labeled or identified as "NEED NOT BE BUILT."

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.163. DECLARANT'S OBLIGATION TO COMPLETE AND RESTORE. The declarant shall complete all improvements labeled "MUST BE BUILT" on plats or plans. The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the condominium, of any portion of the condominium affected by the exercise of rights reserved pursuant to or created under this chapter.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.

Sec. 82.164. LOANS AS ELIGIBLE INVESTMENTS. (a) A loan on a condominium unit and the undivided interest in the common elements is an eligible investment for a bank, savings and loan association, trust company, life insurance company, or other lending institution that is authorized to make real property loans, and for an administrator, guardian, executor, trustee, individual, partnership, corporation, or other fiduciary that is authorized to make real property loans. In determining eligibility, the existence of a prior lien for taxes, assessments, or other similar charges not yet delinquent may not be considered in determining whether a mortgage or deed of trust on the security is a first lien. This section does not change any provision of law that would otherwise be applicable that limits mortgage investments based on a special fraction or percentage of the value of the mortgaged property.(b) An association's lien for assessments does not make a condominium unit ineligible for loans for which the unit would otherwise qualify.

Added by Acts 1993, 73rd Leg., ch. 244, Sec. 1, eff. Jan. 1, 1994.






TITLE 8. LANDLORD AND TENANT

CHAPTER 91. PROVISIONS GENERALLY APPLICABLE TO LANDLORDS AND TENANTS

PROPERTY CODE

TITLE 8. LANDLORD AND TENANT

CHAPTER 91. PROVISIONS GENERALLY APPLICABLE TO LANDLORDS AND

TENANTS

Sec. 91.001. NOTICE FOR TERMINATING CERTAIN TENANCIES. (a) A

monthly tenancy or a tenancy from month to month may be

terminated by the tenant or the landlord giving notice of

termination to the other.

(b) If a notice of termination is given under Subsection (a) and

if the rent-paying period is at least one month, the tenancy

terminates on whichever of the following days is the later:

(1) the day given in the notice for termination; or

(2) one month after the day on which the notice is given.

(c) If a notice of termination is given under Subsection (a) and

if the rent-paying period is less than a month, the tenancy

terminates on whichever of the following days is the later:

(1) the day given in the notice for termination; or

(2) the day following the expiration of the period beginning on

the day on which notice is given and extending for a number of

days equal to the number of days in the rent-paying period.

(d) If a tenancy terminates on a day that does not correspond to

the beginning or end of a rent-paying period, the tenant is

liable for rent only up to the date of termination.

(e) Subsections (a), (b), (c), and (d) do not apply if:

(1) a landlord and a tenant have agreed in an instrument signed

by both parties on a different period of notice to terminate the

tenancy or that no notice is required; or

(2) there is a breach of contract recognized by law.

Acts 1983, 68th Leg., p. 3625, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1985, 69th Leg., ch. 200, Sec. 3, eff. Aug.

26, 1985.

Sec. 91.003. TERMINATION OF LEASE BECAUSE OF PUBLIC INDECENCY

CONVICTION. (a) A landlord may terminate a lease executed or

renewed after June 15, 1981, if:

(1) the tenant or occupant of the leasehold uses the property

for an activity for which the tenant or occupant or for which an

agent or employee of the tenant or occupant is convicted under

Chapter 43, Penal Code, as amended; and

(2) the convicted person has exhausted or abandoned all avenues

of direct appeal from the conviction.

(b) The fee owner or an intermediate lessor terminates the lease

by giving written notice of termination to the tenant or occupant

within six months after the right to terminate arises under this

section. The right to possess the property reverts to the

landlord on the 10th day after the date the notice is given.

(c) This section applies regardless of a term of the lease to

the contrary.

Acts 1983, 68th Leg., p. 3627, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 91.004. LANDLORD'S BREACH OF LEASE; LIEN. (a) If the

landlord of a tenant who is not in default under a lease fails to

comply in any respect with the lease agreement, the landlord is

liable to the tenant for damages resulting from the failure.

(b) To secure payment of the damages, the tenant has a lien on

the landlord's nonexempt property in the tenant's possession and

on the rent due to the landlord under the lease.

Acts 1983, 68th Leg., p. 3627, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 91.005. SUBLETTING PROHIBITED. During the term of a lease,

the tenant may not rent the leasehold to any other person without

the prior consent of the landlord.

Acts 1983, 68th Leg., p. 3627, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 91.006. LANDLORD'S DUTY TO MITIGATE DAMAGES. (a) A

landlord has a duty to mitigate damages if a tenant abandons the

leased premises in violation of the lease.

(b) A provision of a lease that purports to waive a right or to

exempt a landlord from a liability or duty under this section is

void.

Added by Acts 1997, 75th Leg., ch. 1205, Sec. 8, eff. Sept. 1,

1997.



CHAPTER 92. RESIDENTIAL TENANCIES

PROPERTY CODETITLE 8. LANDLORD AND TENANTCHAPTER 92. RESIDENTIAL TENANCIESSUBCHAPTER A. GENERAL PROVISIONSSec. 92.001. DEFINITIONS. Except as otherwise provided by this chapter, in this chapter:(1) "Dwelling" means one or more rooms rented for use as a permanent residence under a single lease to one or more tenants.(2) "Landlord" means the owner, lessor, or sublessor of a dwelling, but does not include a manager or agent of the landlord unless the manager or agent purports to be the owner, lessor, or sublessor in an oral or written lease.(3) "Lease" means any written or oral agreement between a landlord and tenant that establishes or modifies the terms, conditions, rules, or other provisions regarding the use and occupancy of a dwelling.(4) "Normal wear and tear" means deterioration that results from the intended use of a dwelling, including, for the purposes of Subchapters B and D, breakage or malfunction due to age or deteriorated condition, but the term does not include deterioration that results from negligence, carelessness, accident, or abuse of the premises, equipment, or chattels by the tenant, by a member of the tenant's household, or by a guest or invitee of the tenant.(5) "Premises" means a tenant's rental unit, any area or facility the lease authorizes the tenant to use, and the appurtenances, grounds, and facilities held out for the use of tenants generally.(6) "Tenant" means a person who is authorized by a lease to occupy a dwelling to the exclusion of others and, for the purposes of Subchapters D, E, and F, who is obligated under the lease to pay rent.

Acts 1983, 68th Leg., p. 3630, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1993, 73rd Leg., ch. 48, Sec. 12, eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 357, Sec. 1, eff. Sept. 1, 1993.

Sec. 92.002. APPLICATION. This chapter applies only to the relationship between landlords and tenants of residential rental property.

Acts 1983, 68th Leg., p. 3631, ch. 576, Sec. 1, eff. Jan. 1, 1984.

Sec. 92.003. LANDLORD'S AGENT FOR SERVICE OF PROCESS. (a) In a lawsuit by a tenant under either a written or oral lease for a dwelling or in a suit to enforce a legal obligation of the owner as landlord of the dwelling, the owner's agent for service of process is determined according to this section.(b) If written notice of the name and business street address of the company that manages the dwelling has been given to the tenant, the management company is the owner's sole agent for service of process.(c) If Subsection (b) does not apply, the owner's management company, on-premise manager, or rent collector serving the dwelling is the owner's authorized agent for service of process unless the owner's name and business street address have been furnished in writing to the tenant.

Acts 1983, 68th Leg., p. 3631, ch. 576, Sec. 1, eff. Jan. 1, 1984.

Sec. 92.004. HARASSMENT. A party who files or prosecutes a suit under Subchapter B, D, E, or F in bad faith or for purposes of harassment is liable to the defendant for one month's rent plus $100 and for attorney's fees.

Acts 1983, 68th Leg., p. 3631, ch. 576, Sec. 1, eff. Jan. 1, 1984.

Sec. 92.005. ATTORNEY'S FEES. (a) A party who prevails in a suit brought under this subchapter or Subchapter B, E, or F may recover the party's costs of court and reasonable attorney's fees in relation to work reasonably expended.(b) This section does not authorize a recovery of attorney's fees in an action brought under Subchapter E or F for damages that relate to or arise from property damage, personal injury, or a criminal act.

Acts 1983, 68th Leg., p. 3631, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1993, 73rd Leg., ch. 357, Sec. 2, eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 1439, Sec. 2, eff. Sept. 1, 1999.

Sec. 92.006. WAIVER OR EXPANSION OF DUTIES AND REMEDIES. (a) A landlord's duty or a tenant's remedy concerning security deposits, security devices, the landlord's disclosure of ownership and management, or utility cutoffs, as provided by Subchapter C, D, E, or G, respectively, may not be waived. A landlord's duty to install a smoke detector under Subchapter F may not be waived, nor may a tenant waive a remedy for the landlord's noninstallation or waive the tenant's limited right of installation and removal. The landlord's duty of inspection and repair of smoke detectors under Subchapter F may be waived only by written agreement.(b) A landlord's duties and the tenant's remedies concerning security devices, the landlord's disclosure of ownership and management, or smoke detectors, as provided by Subchapter D, E, or F, respectively, may be enlarged only by specific written agreement.(c) A landlord's duties and the tenant's remedies under Subchapter B, which covers conditions materially affecting the physical health or safety of the ordinary tenant, may not be waived except as provided in Subsections (d), (e), and (f) of this section.(d) A landlord and a tenant may agree for the tenant to repair or remedy, at the landlord's expense, any condition covered by Subchapter B.(e) A landlord and a tenant may agree for the tenant to repair or remedy, at the tenant's expense, any condition covered by Subchapter B if all of the following conditions are met:(1) at the beginning of the lease term the landlord owns only one rental dwelling;(2) at the beginning of the lease term the dwelling is free from any condition which would materially affect the physical health or safety of an ordinary tenant;(3) at the beginning of the lease term the landlord has no reason to believe that any condition described in Subdivision (2) of this subsection is likely to occur or recur during the tenant's lease term or during a renewal or extension; and(4)(A) the lease is in writing;(B) the agreement for repairs by the tenant is either underlined or printed in boldface in the lease or in a separate written addendum;(C) the agreement is specific and clear; and(D) the agreement is made knowingly, voluntarily, and for consideration.(f) A landlord and tenant may agree that, except for those conditions caused by the negligence of the landlord, the tenant has the duty to pay for repair of the following conditions that may occur during the lease term or a renewal or extension:(1) damage from wastewater stoppages caused by foreign or improper objects in lines that exclusively serve the tenant's dwelling;(2) damage to doors, windows, or screens; and(3) damage from windows or doors left open.This subsection shall not affect the landlord's duty under Subchapter B to repair or remedy, at the landlord's expense, wastewater stoppages or backups caused by deterioration, breakage, roots, ground conditions, faulty construction, or malfunctioning equipment. A landlord and tenant may agree to the provisions of this subsection only if the agreement meets the requirements of Subdivision (4) of Subsection (e) of this section.(g) A tenant's right to vacate a dwelling and avoid liability under Section 92.016 or 92.017 may not be waived by a tenant or a landlord, except as provided by those sections.

Acts 1983, 68th Leg., p. 3631, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1989, 71st Leg., ch. 650, Sec. 1, eff. Aug. 28, 1989.Amended by: Acts 2005, 79th Leg., Ch. 348, Sec. 2, eff. January 1, 2006.

Sec. 92.007. VENUE. Venue for an action under this chapter is governed by Section 15.0115, Civil Practice and Remedies Code.

Acts 1983, 68th Leg., p. 3632, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1989, 71st Leg., ch. 332, Sec. 1, eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 650, Sec. 2, eff. Aug. 28, 1989; Acts 1993, 73rd Leg., ch. 48, Sec. 13, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 138, Sec. 9, eff. Aug. 28, 1995.

Sec. 92.008. INTERRUPTION OF UTILITIES. (a) A landlord or a landlord's agent may not interrupt or cause the interruption of utility service paid for directly to the utility company by a tenant unless the interruption results from bona fide repairs, construction, or an emergency.(b) A landlord may not interrupt or cause the interruption of water, wastewater, gas, or electric service furnished to a tenant by the landlord as an incident of the tenancy or by other agreement unless the interruption results from bona fide repairs, construction, or an emergency.(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1112, Sec. 3, eff. January 1, 2010.(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1112, Sec. 3, eff. January 1, 2010.(e) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1112, Sec. 3, eff. January 1, 2010.(f) If a landlord or a landlord's agent violates this section, the tenant may:(1) either recover possession of the premises or terminate the lease; and(2) recover from the landlord an amount equal to the sum of the tenant's actual damages, one month's rent or $500, whichever is greater, reasonable attorney's fees, and court costs, less any delinquent rents or other sums for which the tenant is liable to the landlord.(g) A provision of a lease that purports to waive a right or to exempt a party from a liability or duty under this section is void.

Acts 1983, 68th Leg., p. 3632, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1985, 69th Leg., ch. 200, Sec. 4, eff. Aug. 26, 1985. Renumbered from Sec. 91.002 by Acts 1987, 70th Leg., ch. 683, Sec. 2, eff. Aug. 31, 1987. Amended as Sec. 91.002 by Acts 1987, 70th Leg., ch. 826, Sec. 1, eff. Aug. 31, 1987. Renumbered from Sec. 91.002 and amended by Acts 1989, 71st Leg., ch. 689, Sec. 1, 3, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 869, Sec. 1, eff. Jan. 1, 1996; Acts 1995, 74th Leg., ch. 952, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1112, Sec. 1, eff. January 1, 2010.Acts 2009, 81st Leg., R.S., Ch. 1112, Sec. 3, eff. January 1, 2010.

Sec. 92.0081. REMOVAL OF PROPERTY AND EXCLUSION OF RESIDENTIAL TENANT. (a) A landlord may not remove a door, window, or attic hatchway cover or a lock, latch, hinge, hinge pin, doorknob, or other mechanism connected to a door, window, or attic hatchway cover from premises leased to a tenant or remove furniture, fixtures, or appliances furnished by the landlord from premises leased to a tenant unless the landlord removes the item for a bona fide repair or replacement. If a landlord removes any of the items listed in this subsection for a bona fide repair or replacement, the repair or replacement must be promptly performed.(b) A landlord may not intentionally prevent a tenant from entering the leased premises except by judicial process unless the exclusion results from:(1) bona fide repairs, construction, or an emergency;(2) removing the contents of premises abandoned by a tenant; or(3) changing the door locks on the door to the tenant's individual unit of a tenant who is delinquent in paying at least part of the rent.(c) If a landlord or a landlord's agent changes the door lock of a tenant who is delinquent in paying rent, the landlord or the landlord's agent must place a written notice on the tenant's front door stating:(1) an on-site location where the tenant may go 24 hours a day to obtain the new key or a telephone number that is answered 24 hours a day that the tenant may call to have a key delivered within two hours after calling the number;(2) the fact that the landlord must provide the new key to the tenant at any hour, regardless of whether or not the tenant pays any of the delinquent rent; and(3) the amount of rent and other charges for which the tenant is delinquent.(d) A landlord may not intentionally prevent a tenant from entering the leased premises under Subsection (b)(3) unless:(1) the landlord's right to change the locks because of a tenant's failure to timely pay rent is placed in the lease;(2) the tenant is delinquent in paying all or part of the rent; and(3) the landlord has locally mailed not later than the fifth calendar day before the date on which the door locks are changed or hand-delivered to the tenant or posted on the inside of the main entry door of the tenant's dwelling not later than the third calendar day before the date on which the door locks are changed a written notice stating:(A) the earliest date that the landlord proposes to change the door locks;(B) the amount of rent the tenant must pay to prevent changing of the door locks;(C) the name and street address of the individual to whom, or the location of the on-site management office at which, the delinquent rent may be discussed or paid during the landlord's normal business hours; and(D) in underlined or bold print, the tenant's right to receive a key to the new lock at any hour, regardless of whether the tenant pays the delinquent rent.(e) A landlord may not change the locks on the door of a tenant's dwelling under Subsection (b)(3) on a day, or on a day immediately before a day, on which the landlord or other designated individual is not available, or on which any on-site management office is not open, for the tenant to tender the delinquent rent.(e-1) A landlord who changes the locks or otherwise prevents a tenant from entering the tenant's individual rental unit may not change the locks or otherwise prevent a tenant from entering a common area of residential rental property.(f) A landlord who intentionally prevents a tenant from entering the tenant's dwelling under Subsection (b)(3) must provide the tenant with a key to the changed lock on the dwelling without regard to whether the tenant pays the delinquent rent.(g) If a landlord arrives at the dwelling in a timely manner in response to a tenant's telephone call to the number contained in the notice as described by Subsection (c)(1) and the tenant is not present to receive the key to the changed lock, the landlord shall leave a notice on the front door of the dwelling stating the time the landlord arrived with the key and the street address to which the tenant may go to obtain the key during the landlord's normal office hours.(h) If a landlord violates this section, the tenant may:(1) either recover possession of the premises or terminate the lease; and(2) recover from the landlord a civil penalty of one month's rent plus $1,000, actual damages, court costs, and reasonable attorney's fees in an action to recover property damages, actual expenses, or civil penalties, less any delinquent rent or other sums for which the tenant is liable to the landlord.(i) If a landlord violates Subsection (f), the tenant may recover, in addition to the remedies provided by Subsection (h), an additional civil penalty of one month's rent.(j) A provision of a lease that purports to waive a right or to exempt a party from a liability or duty under this section is void.(k) A landlord may not change the locks on the door of a tenant's dwelling under Subsection (b)(3):(1) when the tenant or any other legal occupant is in the dwelling; or(2) more than once during a rental payment period.(l) This section does not affect the ability of a landlord to pursue other available remedies, including the remedies provided by Chapter 24.

Acts 1983, 68th Leg., p. 3632, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1985, 69th Leg., ch. 200, Sec. 4, eff. Aug. 26, 1985. Renumbered from Sec. 91.002 by Acts 1987, 70th Leg., ch. 683, Sec. 2, eff. Aug. 31, 1987. Amended as Sec. 91.002 by Acts 1987, 70th Leg., ch. 826, Sec. 1, eff. Aug. 31, 1987. Renumbered from Sec. 91.002 and amended by Acts 1989, 71st Leg., ch. 689, Sec. 1, 3, eff. Sept. 1, 1989. Redesignated from Property Code Sec. 92.008(b) to (f) and amended by Acts 1995, 74th Leg., ch. 869, Sec. 1, eff. Jan. 1, 1996; Acts 1995, 74th Leg., ch. 952, Sec. 1, Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 917, Sec. 1, eff. January 1, 2008.

Sec. 92.009. RESIDENTIAL TENANT'S RIGHT OF REENTRY AFTER UNLAWFUL LOCKOUT. (a) If a landlord has locked a tenant out of leased premises in violation of Section 92.008, the tenant may recover possession of the premises as provided by this section.(b) The tenant must file with the justice court in the precinct in which the rental premises are located a sworn complaint for reentry, specifying the facts of the alleged unlawful lockout by the landlord or the landlord's agent. The tenant must also state orally under oath to the justice the facts of the alleged unlawful lockout.(c) If the tenant has complied with Subsection (b) and if the justice reasonably believes an unlawful lockout has likely occurred, the justice may issue, ex parte, a writ of reentry that entitles the tenant to immediate and temporary possession of the premises, pending a final hearing on the tenant's sworn complaint for reentry.(d) The writ of reentry must be served on either the landlord or the landlord's management company, on-premises manager, or rent collector in the same manner as a writ of possession in a forcible detainer action. A sheriff or constable may use reasonable force in executing a writ of reentry under this section.(e) The landlord is entitled to a hearing on the tenant's sworn complaint for reentry. The writ of reentry must notify the landlord of the right to a hearing. The hearing shall be held not earlier than the first day and not later than the seventh day after the date the landlord requests a hearing.(f) If the landlord fails to request a hearing on the tenant's sworn complaint for reentry before the eighth day after the date of service of the writ of reentry on the landlord under Subsection (d), a judgment for court costs may be rendered against the landlord.(g) A party may appeal from the court's judgment at the hearing on the sworn complaint for reentry in the same manner as a party may appeal a judgment in a forcible detainer suit.(h) If a writ of possession is issued, it supersedes a writ of reentry.(i) If the landlord or the person on whom a writ of reentry is served fails to immediately comply with the writ or later disobeys the writ, the failure is grounds for contempt of court against the landlord or the person on whom the writ was served, under Section 21.002, Government Code. If the writ is disobeyed, the tenant or the tenant's attorney may file in the court in which the reentry action is pending an affidavit stating the name of the person who has disobeyed the writ and describing the acts or omissions constituting the disobedience. On receipt of an affidavit, the justice shall issue a show cause order, directing the person to appear on a designated date and show cause why he should not be adjudged in contempt of court. If the justice finds, after considering the evidence at the hearing, that the person has directly or indirectly disobeyed the writ, the justice may commit the person to jail without bail until the person purges himself of the contempt in a manner and form as the justice may direct. If the person disobeyed the writ before receiving the show cause order but has complied with the writ after receiving the order, the justice may find the person in contempt and assess punishment under Section 21.002(c), Government Code.(j) This section does not affect a tenant's right to pursue a separate cause of action under Section 92.008.(k) If a tenant in bad faith files a sworn complaint for reentry resulting in a writ of reentry being served on the landlord or landlord's agent, the landlord may in a separate cause of action recover from the tenant an amount equal to actual damages, one month's rent or $500, whichever is greater, reasonable attorney's fees, and costs of court, less any sums for which the landlord is liable to the tenant.(l) The fee for filing a sworn complaint for reentry is the same as that for filing a civil action in justice court. The fee for service of a writ of reentry is the same as that for service of a writ of possession. The fee for service of a show cause order is the same as that for service of a civil citation. The justice may defer payment of the tenant's filing fees and service costs for the sworn complaint for reentry and writ of reentry. Court costs may be waived only if the tenant executes a pauper's affidavit.(m) This section does not affect the rights of a landlord or tenant in a forcible detainer or forcible entry and detainer action.

Added by Acts 1989, 71st Leg., ch. 687, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1205, Sec. 9, eff. Sept. 1, 1997.

Sec. 92.0091. RESIDENTIAL TENANT'S RIGHT OF RESTORATION AFTER UNLAWFUL UTILITY DISCONNECTION. (a) If a landlord has interrupted utility service in violation of Section 92.008, the tenant may obtain relief as provided by this section.(b) The tenant must file with the justice court in the precinct in which the rental premises are located a sworn complaint specifying the facts of the alleged unlawful utility disconnection by the landlord or the landlord's agent. The tenant must also state orally under oath to the justice the facts of the alleged unlawful utility disconnection.(c) If the tenant has complied with Subsection (b) and if the justice reasonably believes an unlawful utility disconnection has likely occurred, the justice may issue, ex parte, a writ of restoration of utility service that entitles the tenant to immediate and temporary restoration of the disconnected utility service, pending a final hearing on the tenant's sworn complaint.(d) The writ of restoration of utility service must be served on either the landlord or the landlord's management company, on-premises manager, or rent collector in the same manner as a writ of possession in a forcible detainer suit.(e) The landlord is entitled to a hearing on the tenant's sworn complaint for restoration of utility service. The writ of restoration of utility service must notify the landlord of the right to a hearing. The hearing shall be held not earlier than the first day and not later than the seventh day after the date the landlord requests a hearing.(f) If the landlord fails to request a hearing on the tenant's sworn complaint for restoration of utility service before the eighth day after the date of service of the writ of restoration of utility service on the landlord under Subsection (d), a judgment for court costs may be rendered against the landlord.(g) A party may appeal from the court's judgment at the hearing on the sworn complaint for restoration of utility service in the same manner as a party may appeal a judgment in a forcible detainer suit.(h) If a writ of possession is issued, it supersedes a writ of restoration of utility service.(i) If the landlord or the person on whom a writ of restoration of utility service is served fails to immediately comply with the writ or later disobeys the writ, the failure is grounds for contempt of court against the landlord or the person on whom the writ was served under Section 21.002, Government Code. If the writ is disobeyed, the tenant or the tenant's attorney may file in the court in which the action is pending an affidavit stating the name of the person who has disobeyed the writ and describing the acts or omissions constituting the disobedience. On receipt of an affidavit, the justice shall issue a show cause order, directing the person to appear on a designated date and show cause why the person should not be adjudged in contempt of court. If the justice finds, after considering the evidence at the hearing, that the person has directly or indirectly disobeyed the writ, the justice may commit the person to jail without bail until the person purges the contempt action or omission in a manner and form as the justice may direct. If the person disobeyed the writ before receiving the show cause order but has complied with the writ after receiving the order, the justice may find the person in contempt and assess punishment under Section 21.002(c), Government Code.(j) If a tenant in bad faith files a sworn complaint for restoration of utility service resulting in a writ being served on the landlord or landlord's agent, the landlord may in a separate cause of action recover from the tenant an amount equal to actual damages, one month's rent or $500, whichever is greater, reasonable attorney's fees, and costs of court, less any sums for which the landlord is liable to the tenant.(k) The fee for filing a sworn complaint for restoration of utility service is the same as that for filing a civil action in justice court. The fee for service of a writ of restoration of utility service is the same as that for service of a writ of possession. The fee for service of a show cause order is the same as that for service of a civil citation. The justice may defer payment of the tenant's filing fees and service costs for the sworn complaint for restoration of utility service and writ of restoration of utility service. Court costs may be waived only if the tenant executes a pauper's affidavit.

Added by Acts 2009, 81st Leg., R.S., Ch. 1112, Sec. 2, eff. January 1, 2010.

Sec. 92.010. OCCUPANCY LIMITS. (a) Except as provided by Subsection (b), the maximum number of adults that a landlord may allow to occupy a dwelling is three times the number of bedrooms in the dwelling.(b) A landlord may allow an occupancy rate of more than three adult tenants per bedroom:(1) to the extent that the landlord is required by a state or federal fair housing law to allow a higher occupancy rate; or(2) if an adult whose occupancy causes a violation of Subsection (a) is seeking temporary sanctuary from family violence, as defined by Section 71.004, Family Code, for a period that does not exceed one month.(c) An individual who owns or leases a dwelling within 3,000 feet of a dwelling as to which a landlord has violated this section, or a governmental entity or civic association acting on behalf of the individual, may file suit against a landlord to enjoin the violation. A party who prevails in a suit under this subsection may recover court costs and reasonable attorney's fees from the other party. In addition to court costs and reasonable attorney's fees, a plaintiff who prevails under this subsection may recover from the landlord $500 for each violation of this section.(d) In this section:(1) "Adult" means an individual 18 years of age or older.(2) "Bedroom" means an area of a dwelling intended as sleeping quarters. The term does not include a kitchen, dining room, bathroom, living room, utility room, or closet or storage area of a dwelling.

Added by Acts 1993, 73rd Leg., ch. 937, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 7.002(o), eff. Sept. 1, 2003.

Sec. 92.011. CASH RENTAL PAYMENTS. (a) A landlord shall accept a tenant's timely cash rental payment unless a written lease between the landlord and tenant requires the tenant to make rental payments by check, money order, or other traceable or negotiable instrument.(b) A landlord who receives a cash rental payment shall:(1) provide the tenant with a written receipt; and(2) enter the payment date and amount in a record book maintained by the landlord.(c) A tenant or a governmental entity or civic association acting on the tenant's behalf may file suit against a landlord to enjoin a violation of this section. A party who prevails in a suit brought under this subsection may recover court costs and reasonable attorney's fees from the other party. In addition to court costs and reasonable attorney's fees, a tenant who prevails under this subsection may recover from the landlord the greater of one month's rent or $500 for each violation of this section.

Added by Acts 1993, 73rd Leg., ch. 938, Sec. 1, eff. Sept. 1, 1993. Renumbered from Property Code Sec. 92.010 by Acts 1995, 74th Leg., ch. 76, Sec. 17.01(44), eff. Sept. 1, 1995.

Sec. 92.012. NOTICE TO TENANT AT PRIMARY RESIDENCE. (a) If, at the time of signing a lease or lease renewal, a tenant gives written notice to the tenant's landlord that the tenant does not occupy the leased premises as a primary residence and requests in writing that the landlord send notices to the tenant at the tenant's primary residence and provides to the landlord the address of the tenant's primary residence, the landlord shall mail to the tenant's primary residence:(1) all notices of lease violations;(2) all notices of lease termination;(3) all notices of rental increases at the end of the lease term; and(4) all notices to vacate.(b) The tenant shall notify the landlord in writing of any change in the tenant's primary residence address. Oral notices of change are insufficient.(c) A notice to a tenant's primary residence under Subsection (a) may be sent by regular United States mail and shall be considered as having been given on the date of postmark of the notice.(d) If there is more than one tenant on a lease, the landlord is not required under this section to send notices to the primary residence of more than one tenant.(e) This section does not apply if notice is actually hand delivered to and received by a person occupying the leased premises.

Added by Acts 1997, 75th Leg., ch. 1205, Sec. 10, eff. Sept. 1, 1997.

Sec. 92.013. NOTICE OF RULE OR POLICY CHANGE AFFECTING TENANT'S PERSONAL PROPERTY. (a) A landlord shall give prior written notice to a tenant regarding a landlord rule or policy change that is not included in the lease agreement and that will affect any personal property owned by the tenant that is located outside the tenant's dwelling. A landlord shall provide to the tenant in a multiunit complex, as that term is defined by Section 92.151, a copy of any applicable vehicle towing or parking rules or policies of the landlord and any changes to those rules or policies as provided by Section 92.0131.(b) The notice must be given in person or by mail to the affected tenant. Notice in person may be by personal delivery to the tenant or any person residing at the tenant's dwelling who is 16 years of age or older or by personal delivery to the tenant's dwelling and affixing the notice to the inside of the main entry door. Notice by mail may be by regular mail, by registered mail, or by certified mail, return receipt requested. If the dwelling has no mailbox and has a keyless bolting device, alarm system, or dangerous animal that prevents the landlord from entering the premises to leave the notice on the inside of the main entry door, the landlord may securely affix the notice on the outside of the main entry door.(c) A landlord who fails to give notice as required by this section is liable to the tenant for any expense incurred by the tenant as a result of the landlord's failure to give the notice.

Added by Acts 1999, 76th Leg., ch. 942, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 1060, Sec. 1, eff. January 1, 2006.

Sec. 92.0131. NOTICE REGARDING VEHICLE TOWING OR PARKING RULES OR POLICIES. (a) This section applies only to a tenant in a multiunit complex, as that term is defined by Section 92.151.(b) If at the time a lease agreement is executed a landlord has vehicle towing or parking rules or policies that apply to the tenant, the landlord shall provide to the tenant a copy of the rules or policies before the lease agreement is executed. The copy of the rules or policies must be:(1) signed by the tenant;(2) included in a lease agreement signed by the tenant; or(3) included in an attachment to the lease agreement that is signed by the tenant, but only if the attachment is expressly referred to in the lease agreement.(c) If the rules or policies are contained in the lease agreement or an attachment to the lease agreement, the title to the paragraph containing the rules or policies must read "Parking" or "Parking Rules" and be capitalized, underlined, or printed in bold print.(c-1) As a precondition for allowing a tenant to park in a specific parking space or a common parking area that the landlord has made available for tenant use, the landlord may require a tenant to provide only the make, model, color, year, license number, and state of registration of the vehicle to be parked.(d) If a landlord changes the vehicle towing or parking rules or policies during the term of the lease agreement, the landlord shall provide written notice of the change to the tenant before the tenant is required to comply with the rule or policy change. The landlord has the burden of proving that the tenant received a copy of the rule or policy change. The landlord may satisfy that burden of proof by providing evidence that the landlord:(1) delivered the notice by certified mail, return receipt requested, addressed to the tenant at the tenant's dwelling; or(2) made a notation in the landlord's files of the time, place, and method of providing the notice and the name of the person who delivered the notice by:(A) hand delivery to the tenant or any occupant of the tenant's dwelling over the age of 16 years at the tenant's dwelling;(B) facsimile to a facsimile number the tenant provided to the landlord for the purpose of receiving notices; or(C) taping the notice to the inside of the main entry door of the tenant's dwelling.(e) If a rule or policy change is made during the term of the lease agreement, the change:(1) must:(A) apply to all of the landlord's tenants in the same multiunit complex and be based on necessity, safety or security of tenants, reasonable requirements for construction on the premises, or respect for other tenants' parking rights; or(B) be adopted based on the tenant's written consent; and(2) may not be effective before the 14th day after the date notice of the change is delivered to the tenant, unless the change is the result of a construction or utility emergency.(f) A landlord who violates Subsection (b), (c), (d), or (e) is liable for a civil penalty in the amount of $100 plus any towing or storage costs that the tenant incurs as a result of the towing of the tenant's vehicle. The nonprevailing party in a suit under this section is liable to the prevailing party for reasonable attorney's fees and court costs.(g) A landlord is liable for any damage to a tenant's vehicle resulting from the negligence of a towing service that contracts with the landlord or the landlord's agent to remove vehicles that are parked in violation of the landlord's rules and policies if the towing company that caused the damage does not carry insurance that covers the damage.

Added by Acts 2005, 79th Leg., Ch. 1060, Sec. 2, eff. January 1, 2006.Amended by: Acts 2007, 80th Leg., R.S., Ch. 917, Sec. 2, eff. January 1, 2008.

Sec. 92.014. PERSONAL PROPERTY AND SECURITY DEPOSIT OF DECEASED TENANT. (a) Upon written request of a landlord, the landlord's tenant shall:(1) provide the landlord with the name, address, and telephone number of a person to contact in the event of the tenant's death; and(2) sign a statement authorizing the landlord in the event of the tenant's death to:(A) grant to the person designated under Subdivision (1) access to the premises at a reasonable time and in the presence of the landlord or the landlord's agent;(B) allow the person designated under Subdivision (1) to remove any of the tenant's property found at the leased premises; and(C) refund the tenant's security deposit, less lawful deductions, to the person designated under Subdivision (1).(b) A tenant may, without request from the landlord, provide the landlord with the information in Subsection (a).(c) Except as provided in Subsection (d), in the event of the death of a tenant who is the sole occupant of a rental dwelling:(1) the landlord may remove and store all property found in the tenant's leased premises;(2) the landlord shall turn over possession of the property to the person who was designated by the tenant under Subsection (a) or (b) or to any other person lawfully entitled to the property if the request is made prior to the property being discarded under Subdivision (5);(3) the landlord shall refund the tenant's security deposit, less lawful deductions, including the cost of removing and storing the property, to the person designated under Subsection (a) or (b) or to any other person lawfully entitled to the refund;(4) the landlord may require any person who removes the property from the tenant's leased premises to sign an inventory of the property being removed; and(5) the landlord may discard the property removed by the landlord from the tenant's leased premises if:(A) the landlord has mailed a written request by certified mail, return receipt requested, to the person designated under Subsection (a) or (b), requesting that the property be removed;(B) the person failed to remove the property by the 30th day after the postmark date of the notice; and(C) the landlord, prior to the date of discarding the property, has not been contacted by anyone claiming the property.(d) In a written lease or other agreement, a landlord and a tenant may agree to a procedure different than the procedure in this section for removing, storing, or disposing of property in the leased premises of a deceased tenant.(e) If a tenant, after being furnished with a copy of this subchapter, knowingly violates Subsection (a), the landlord shall have no responsibility after the tenant's death for removal, storage, disappearance, damage, or disposition of property in the tenant's leased premises.(f) If a landlord, after being furnished with a copy of this subchapter, knowingly violates Subsection (c), the landlord shall be liable to the estate of the deceased tenant for actual damages.

Added by Acts 1999, 76th Leg., ch. 1439, Sec. 1, eff. Sept. 1, 1999. Renumbered from Sec. 92.013 by Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(97), eff. Sept. 1, 2001.

Sec. 92.015. TENANT'S RIGHT TO SUMMON POLICE OR EMERGENCY ASSISTANCE. (a) A landlord may not:(1) prohibit or limit a residential tenant's right to summon police or other emergency assistance in response to family violence; or(2) impose monetary or other penalties on a tenant who summons police or emergency assistance in response to family violence.(b) A provision in a lease is void if the provision purports to:(1) waive a tenant's right to summon police or other emergency assistance in response to family violence; or(2) exempt any party from a liability or a duty under this section.(c) In addition to other remedies provided by law, if a landlord violates this section, a tenant is entitled to recover from or against the landlord:(1) a civil penalty in an amount equal to one month's rent;(2) actual damages suffered by the tenant as a result of the landlord's violation of this section;(3) court costs;(4) injunctive relief; and(5) reasonable attorney's fees incurred by the tenant in seeking enforcement of this section.(d) For purposes of this section, if a tenant's rent is subsidized in whole or in part by a governmental entity, "one month's rent" means one month's fair market rent.(e) For purposes of this section, "family violence" has the meaning assigned by Section 71.004, Family Code.

Added by Acts 2003, 78th Leg., ch. 794, Sec. 1, eff. June 20, 2003.

Sec. 92.016. RIGHT TO VACATE AND AVOID LIABILITY FOLLOWING FAMILY VIOLENCE. (a) For purposes of this section:(1) "Family violence" has the meaning assigned by Section 71.004, Family Code.(2) "Occupant" means a person who has the landlord's consent to occupy a dwelling but has no obligation to pay the rent for the dwelling.(b) A tenant may terminate the tenant's rights and obligations under a lease and may vacate the dwelling and avoid liability for future rent and any other sums due under the lease for terminating the lease and vacating the dwelling before the end of the lease term if the tenant complies with Subsection (c) and provides the landlord or the landlord's agent a copy of one or more of the following orders protecting the tenant or an occupant from family violence:(1) a temporary injunction issued under Subchapter F, Chapter 6, Family Code;(2) a temporary ex parte order issued under Chapter 83, Family Code; or(3) a protective order issued under Chapter 85, Family Code.(c) A tenant may exercise the rights to terminate the lease under Subsection (b), vacate the dwelling before the end of the lease term, and avoid liability beginning on the date after all of the following events have occurred:(1) a judge signs an order described by Subsection (b);(2) the tenant provides a copy of the relevant documentation described by Subsection (b) to the landlord;(3) the tenant provides written notice of termination of the lease to the landlord on or before the 30th day before the date the lease terminates;(4) the 30th day after the date the tenant provided notice under Subdivision (3) expires; and(5) the tenant vacates the dwelling.(c-1) If the family violence is committed by a cotenant or occupant of the dwelling, a tenant may exercise the right to terminate the lease under the procedures provided by Subsection (b)(1) or (3) and Subsection (c), except that the tenant is not required to provide the notice described by Subsection (c)(3).(d) Except as provided by Subsection (f), this section does not affect a tenant's liability for delinquent, unpaid rent or other sums owed to the landlord before the lease was terminated by the tenant under this section.(e) A landlord who violates this section is liable to the tenant for actual damages, a civil penalty equal in amount to the amount of one month's rent plus $500, and attorney's fees.(f) A tenant who terminates a lease under Subsection (b) is released from all liability for any delinquent, unpaid rent owed to the landlord by the tenant on the effective date of the lease termination if the lease does not contain language substantially equivalent to the following:"Tenants may have special statutory rights to terminate the lease early in certain situations involving family violence or a military deployment or transfer."(g) A tenant's right to terminate a lease before the end of the lease term, vacate the dwelling, and avoid liability under this section may not be waived by a tenant.

Added by Acts 2005, 79th Leg., Ch. 348, Sec. 1, eff. January 1, 2006.Amended by: Acts 2009, 81st Leg., R.S., Ch. 18, Sec. 1, eff. January 1, 2010.

Sec. 92.0161. RIGHT TO VACATE AND AVOID LIABILITY FOLLOWING CERTAIN SEX OFFENSES. (a) In this section, "occupant" has the meaning assigned by Section 92.016.(b) A tenant may terminate the tenant's rights and obligations under a lease and may vacate the dwelling and avoid liability for future rent and any other sums due under the lease for terminating the lease and vacating the dwelling before the end of the lease term after the tenant complies with Subsection (c).(c) If the tenant is a victim of sexual assault or a parent or guardian of a victim of sexual assault under Section 22.011, Penal Code, aggravated sexual assault under Section 22.021, Penal Code, or continuous sexual abuse of a child under Section 21.02, Penal Code, that takes place during the preceding six-month period on the premises or at any dwelling on the premises, the tenant shall provide to the landlord or the landlord's agent a copy of:(1) documentation of the assault or abuse of the victim from a licensed health care services provider who examined the victim;(2) documentation of the assault or abuse of the victim from a licensed mental health services provider who examined or evaluated the victim;(3) documentation of the assault or abuse of the victim from an individual authorized under Chapter 420, Government Code, who provided services to the victim; or(4) documentation of a protective order issued under Chapter 7A, Code of Criminal Procedure.(d) A tenant may exercise the rights to terminate the lease under Subsection (b), vacate the dwelling before the end of the lease term, and avoid liability beginning on the date after all of the following events have occurred:(1) the tenant provides a copy of the relevant documentation described by Subsection (c) to the landlord;(2) the tenant provides written notice of termination of the lease to the landlord on or before the 30th day before the date the lease terminates;(3) the 30th day after the date the tenant provided notice under Subdivision (2) expires; and(4) the tenant vacates the dwelling.(e) Except as provided by Subsection (g), this section does not affect a tenant's liability for delinquent, unpaid rent or other sums owed to the landlord before the lease was terminated by the tenant under this section.(f) A landlord who violates this section is liable to the tenant for actual damages, a civil penalty equal to the amount of one month's rent plus $500, and attorney's fees.(g) A tenant who terminates a lease under Subsection (b) is released from all liability for any delinquent, unpaid rent owed to the landlord by the tenant on the effective date of the lease termination if the lease does not contain language substantially equivalent to the following:"Tenants may have special statutory rights to terminate the lease early in certain situations involving sexual assault or sexual abuse."(h) A tenant may not waive a tenant's right to terminate a lease before the end of the lease term, vacate the dwelling, and avoid liability under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 18, Sec. 2, eff. January 1, 2010.

Sec. 92.017. RIGHT TO VACATE AND AVOID LIABILITY FOLLOWING CERTAIN DECISIONS RELATED TO MILITARY SERVICE. (a) For purposes of this section, "dependent," "military service," and "servicemember" have the meanings assigned by 50 App. U.S.C. Section 511.(b) A tenant who is a servicemember or a dependent of a servicemember may vacate the dwelling leased by the tenant and avoid liability for future rent and all other sums due under the lease for terminating the lease and vacating the dwelling before the end of the lease term if:(1) the lease was executed by or on behalf of a person who, after executing the lease or during the term of the lease, enters military service; or(2) a servicemember, while in military service, executes the lease and after executing the lease receives military orders:(A) for a permanent change of station; or(B) to deploy with a military unit for a period of 90 days or more.(c) A tenant who terminates a lease under Subsection (b) shall deliver to the landlord or landlord's agent:(1) a written notice of termination of the lease; and(2) a copy of an appropriate government document providing evidence of the tenant's entrance into military service if Subsection (b)(1) applies or a copy of the servicemember's military orders if Subsection (b)(2) applies.(d) Termination of a lease under this section is effective:(1) in the case of a lease that provides for monthly payment of rent, on the 30th day after the first date on which the next rental payment is due after the date on which the notice under Subsection (c)(1) is delivered; or(2) in the case of a lease other than a lease described by Subdivision (1), on the last day of the month following the month in which the notice under Subsection (c)(1) is delivered.(e) A landlord, not later than the 30th day after the effective date of the termination of a lease under this section, shall refund to the residential tenant terminating the lease under Subsection (b) all rent or other amounts paid in advance under the lease for any period after the effective date of the termination of the lease.(f) Except as provided by Subsection (g), this section does not affect a tenant's liability for delinquent, unpaid rent or other sums owed to the landlord before the lease was terminated by the tenant under this section.(g) A tenant who terminates a lease under Subsection (b) is released from all liability for any delinquent, unpaid rent owed to the landlord by the tenant on the effective date of the lease termination if the lease does not contain language substantially equivalent to the following:"Tenants may have special statutory rights to terminate the lease early in certain situations involving family violence or a military deployment or transfer."(h) A landlord who violates this section is liable to the tenant for actual damages, a civil penalty in an amount equal to the amount of one month's rent plus $500, and attorney's fees.(i) Except as provided by Subsection (j), a tenant's right to terminate a lease before the end of the lease term, vacate the dwelling, and avoid liability under this section may not be waived by a tenant.(j) A tenant and a landlord may agree that the tenant waives a tenant's rights under this section if the tenant or any dependent living with the tenant moves into base housing or other housing within 30 miles of the dwelling. A waiver under this section must be signed and in writing in a document separate from the lease and must comply with federal law. A waiver under this section does not apply if:(1) the tenant or the tenant's dependent moves into housing owned or occupied by family or relatives of the tenant or the tenant's dependent; or(2) the tenant and the tenant's dependent move, wholly or partly, because of a significant financial loss of income caused by the tenant's military service.(k) For purposes of Subsection (j), "significant financial loss of income" means a reduction of 10 percent or more of the tenant's household income caused by the tenant's military service. A landlord is entitled to verify the significant financial loss of income in order to determine whether a tenant is entitled to terminate a lease if the tenant has signed a waiver under this section and moves within 30 miles of the dwelling into housing that is not owned or occupied by family or relatives of the tenant or the tenant's dependent. For purposes of this subsection, a pay stub or other statement of earnings issued by the tenant's employer is sufficient verification.

Added by Acts 2005, 79th Leg., Ch. 348, Sec. 1, eff. June 17, 2005, except Subsec. (g) eff. January 1, 2006.

Sec. 92.018. LIABILITY OF TENANT FOR GOVERNMENTAL FINES. (a) In this section, "governmental entity" means the state, an agency of the state, or a political subdivision of the state.(b) A landlord or a landlord's manager or agent may not charge or seek reimbursement from the landlord's tenant for the amount of a fine imposed on the landlord by a governmental entity unless the tenant or another occupant of the tenant's dwelling actually caused the damage or other condition on which the fine is based.

Added by Acts 2005, 79th Leg., Ch. 1344, Sec. 1, eff. June 18, 2005.Renumbered from Property Code, Section 92.016 by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(64), eff. September 1, 2007.

Sec. 92.019. LATE PAYMENT OF RENT; FEES. (a) A landlord may not charge a tenant a late fee for failing to pay rent unless:(1) notice of the fee is included in a written lease;(2) the fee is a reasonable estimate of uncertain damages to the landlord that are incapable of precise calculation and result from late payment of rent; and(3) the rent has remained unpaid one full day after the date the rent was originally due.(b) A late fee under this section may include an initial fee and a daily fee for each day the rent continues to remain unpaid.(c) A landlord who violates this section is liable to the tenant for an amount equal to the sum of $100, three times the amount of the late fee charged in violation of this section, and the tenant's reasonable attorney's fees.(d) A provision of a lease that purports to waive a right or exempt a party from a liability or duty under this section is void.(e) This section relates only to a fee, charge, or other sum of money required to be paid under the lease if rent is not paid as provided by Subsection (a)(3), and does not affect the landlord's right to terminate the lease or take other action permitted by the lease or other law. Payment of the fee, charge, or other sum of money by a tenant does not waive the right or remedies provided by this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 917, Sec. 3, eff. January 1, 2008.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1268, Sec. 1, eff. June 19, 2009.

Sec. 92.020. EMERGENCY PHONE NUMBER. (a) A landlord that has an on-site management or superintendent's office for a residential rental property must provide to a tenant a telephone number that will be answered 24 hours a day for the purpose of reporting emergencies related to a condition of the leased premises that materially affects the physical health or safety of an ordinary tenant.(b) The landlord must post the phone number required by Subsection (a) prominently outside the management or superintendent's office.(c) This section does not apply to or affect a local ordinance governing a landlord's obligation to provide a 24-hour emergency contact number to a tenant that is adopted before January 1, 2008, if the ordinance conforms with or is amended to conform with this section.(d) A landlord to whom Subsection (a) does not apply must provide to a tenant a telephone number for the purpose of reporting emergencies described by that subsection.

Added by Acts 2007, 80th Leg., R.S., Ch. 917, Sec. 4, eff. January 1, 2008.

Sec. 92.021. LIABILITY OF CERTAIN GUARANTORS UNDER LEASE. (a) A person other than a tenant who guarantees a lease is liable only for the original lease term except that a person may specify that the person agrees to guarantee a renewal of the lease as provided by Subsection (b).(b) A person may specify in writing in an original lease that the person will guarantee a renewal of the lease only if the original lease states:(1) the last date, as specified by the guarantor, on which the renewal of the lease will renew the obligation of the guarantor;(2) that the guarantor is liable under a renewal of the lease that occurs on or before that date; and(3) that the guarantor is liable under a renewal of the lease only if the renewal:(A) involves the same parties as the original lease; and(B) does not increase the guarantor's potential financial obligation for rent that existed under the original lease.(c) Subsection (b) does not prohibit a guarantor from voluntarily entering into an agreement at the time of the renewal of a lease, in a separate written document, to guarantee an increased amount of rent.(d) This section does not release a guarantor from the obligations of the guarantor under the terms of the original lease or a valid renewal for costs and damages owed to the lessor that arise after the date specified by the guarantor in the original lease in accordance with Subsection (b), if the costs or damages relate to actions of the tenant before that date or arise as a result of the tenant refusing to vacate the leased premises.

Added by Acts 2009, 81st Leg., R.S., Ch. 601, Sec. 1, eff. January 1, 2010.

SUBCHAPTER B. REPAIR OR CLOSING OF LEASEHOLDSec. 92.051. APPLICATION. This subchapter applies to a lease executed, entered into, renewed, or extended on or after September 1, 1979.

Acts 1983, 68th Leg., p. 3632, ch. 576, Sec. 1, eff. Jan. 1, 1984.

Sec. 92.052. LANDLORD'S DUTY TO REPAIR OR REMEDY. (a) A landlord shall make a diligent effort to repair or remedy a condition if:(1) the tenant specifies the condition in a notice to the person to whom or to the place where rent is normally paid;(2) the tenant is not delinquent in the payment of rent at the time notice is given; and(3) the condition:(A) materially affects the physical health or safety of an ordinary tenant; or(B) arises from the landlord's failure to provide and maintain in good operating condition a device to supply hot water of a minimum temperature of 120 degrees Fahrenheit.(b) Unless the condition was caused by normal wear and tear, the landlord does not have a duty during the lease term or a renewal or extension to repair or remedy a condition caused by:(1) the tenant;(2) a lawful occupant in the tenant's dwelling;(3) a member of the tenant's family; or(4) a guest or invitee of the tenant.(c) This subchapter does not require the landlord:(1) to furnish utilities from a utility company if as a practical matter the utility lines of the company are not reasonably available; or(2) to furnish security guards.(d) The tenant's notice under Subsection (a) must be in writing only if the tenant's lease is in writing and requires written notice.

Acts 1983, 68th Leg., p. 3632, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1989, 71st Leg., ch. 650, Sec. 3, eff. Aug. 28, 1989; Acts 1993, 73rd Leg., ch. 48, Sec. 14, eff. Sept. 1, 1993.Amended by: Acts 2007, 80th Leg., R.S., Ch. 600, Sec. 1, eff. September 1, 2007.

Sec. 92.053. BURDEN OF PROOF. (a) Except as provided by this section, the tenant has the burden of proof in a judicial action to enforce a right resulting from the landlord's failure to repair or remedy a condition under Section 92.052.(b) If the landlord does not provide a written explanation for delay in performing a duty to repair or remedy on or before the fifth day after receiving from the tenant a written demand for an explanation, the landlord has the burden of proving that he made a diligent effort to repair and that a reasonable time for repair did not elapse.

Acts 1983, 68th Leg., p. 3633, ch. 576, Sec. 1, eff. Jan. 1, 1984.

Sec. 92.054. CASUALTY LOSS. (a) If a condition results from an insured casualty loss, such as fire, smoke, hail, explosion, or a similar cause, the period for repair does not begin until the landlord receives the insurance proceeds.(b) If after a casualty loss the rental premises are as a practical matter totally unusable for residential purposes and if the casualty loss is not caused by the negligence or fault of the tenant, a member of the tenant's family, or a guest or invitee of the tenant, either the landlord or the tenant may terminate the lease by giving written notice to the other any time before repairs are completed. If the lease is terminated, the tenant is entitled only to a pro rata refund of rent from the date the tenant moves out and to a refund of any security deposit otherwise required by law.(c) If after a casualty loss the rental premises are partially unusable for residential purposes and if the casualty loss is not caused by the negligence or fault of the tenant, a member of the tenant's family, or a guest or invitee of the tenant, the tenant is entitled to reduction in the rent in an amount proportionate to the extent the premises are unusable because of the casualty, but only on judgment of a county or district court. A landlord and tenant may agree otherwise in a written lease.

Acts 1983, 68th Leg., p. 3633, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1993, 73rd Leg., ch. 48, Sec. 15, eff. Sept. 1, 1993.

Sec. 92.055. CLOSING THE RENTAL PREMISES. (a) A landlord may close a rental unit at any time by giving written notice by certified mail, return receipt requested, to the tenant and to the local health officer and local building inspector, if any, stating that:(1) the landlord is terminating the tenancy as soon as legally possible; and(2) after the tenant moves out the landlord will either immediately demolish the rental unit or no longer use the unit for residential purposes.(b) After a tenant receives the notice and moves out:(1) the local health officer or building inspector may not allow occupancy of or utility service by separate meter to the rental unit until the officer certifies that he knows of no condition that materially affects the physical health or safety of an ordinary tenant; and(2) the landlord may not allow reoccupancy or reconnection of utilities by separate meter within six months after the date the tenant moves out.(c) If the landlord gives the tenant the notice closing the rental unit:(1) before the tenant gives a repair notice to the landlord, the remedies of this subchapter do not apply;(2) after the tenant gives a repair notice to the landlord but before the landlord has had a reasonable time to make repairs, the tenant is entitled only to the remedies under Subsection (d) of this section and Subdivisions (3), (4), and (5) of Subsection (a) of Section 92.0563; or(3) after the tenant gives a repair notice to the landlord and after the landlord has had a reasonable time to make repairs, the tenant is entitled only to the remedies under Subsection (d) of this section and Subdivisions (3), (4), and (5) of Subsection (a) of Section 92.0563.(d) If the landlord closes the rental unit after the tenant gives the landlord a notice to repair and the tenant moves out on or before the end of the rental term, the landlord must pay the tenant's actual and reasonable moving expenses, refund a pro rata portion of the tenant's rent from the date the tenant moves out, and, if otherwise required by law, return the tenant's security deposit.(e) A landlord who violates Subsection (b) or (d) is liable to the tenant for an amount equal to the total of one month's rent plus $100 and attorney's fees.(f) The closing of a rental unit does not prohibit the occupancy of other apartments, nor does this subchapter prohibit occupancy of or utility service by master or individual meter to other rental units in an apartment complex that have not been closed under this section. If another provision of this subchapter conflicts with this section, this section controls.

Acts 1983, 68th Leg., p. 3634, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1989, 71st Leg., ch. 650, Sec. 4, eff. Aug. 28, 1989.

Sec. 92.056. LANDLORD LIABILITY AND TENANT REMEDIES; NOTICE AND TIME FOR REPAIR. (a) A landlord's liability under this section is subject to Section 92.052(b) regarding conditions that are caused by a tenant and Section 92.054 regarding conditions that are insured casualties.(b) A landlord is liable to a tenant as provided by this subchapter if:(1) the tenant has given the landlord notice to repair or remedy a condition by giving that notice to the person to whom or to the place where the tenant's rent is normally paid;(2) the condition materially affects the physical health or safety of an ordinary tenant;(3) the tenant has given the landlord a subsequent written notice to repair or remedy the condition after a reasonable time to repair or remedy the condition following the notice given under Subdivision (1) or the tenant has given the notice under Subdivision (1) by sending that notice by certified mail, return receipt requested, or by registered mail;(4) the landlord has had a reasonable time to repair or remedy the condition after the landlord received the tenant's notice under Subdivision (1) and, if applicable, the tenant's subsequent notice under Subdivision (3);(5) the landlord has not made a diligent effort to repair or remedy the condition after the landlord received the tenant's notice under Subdivision (1) and, if applicable, the tenant's notice under Subdivision (3); and(6) the tenant was not delinquent in the payment of rent at the time any notice required by this subsection was given.(c) For purposes of Subsection (b)(4) or (5), a landlord is considered to have received the tenant's notice when the landlord or the landlord's agent or employee has actually received the notice or when the United States Postal Service has attempted to deliver the notice to the landlord.(d) For purposes of Subsection (b)(3) or (4), in determining whether a period of time is a reasonable time to repair or remedy a condition, there is a rebuttable presumption that seven days is a reasonable time. To rebut that presumption, the date on which the landlord received the tenant's notice, the severity and nature of the condition, and the reasonable availability of materials and labor and of utilities from a utility company must be considered.(e) Except as provided in Subsection (f), a tenant to whom a landlord is liable under Subsection (b) of this section may:(1) terminate the lease;(2) have the condition repaired or remedied according to Section 92.0561;(3) deduct from the tenant's rent, without necessity of judicial action, the cost of the repair or remedy according to Section 92.0561; and(4) obtain judicial remedies according to Section 92.0563.(f) A tenant who elects to terminate the lease under Subsection (e) is:(1) entitled to a pro rata refund of rent from the date of termination or the date the tenant moves out, whichever is later;(2) entitled to deduct the tenant's security deposit from the tenant's rent without necessity of lawsuit or obtain a refund of the tenant's security deposit according to law; and(3) not entitled to the other repair and deduct remedies under Section 92.0561 or the judicial remedies under Subdivisions (1) and (2) of Subsection (a) of Section 92.0563.(g) A lease must contain language in underlined or bold print that informs the tenant of the remedies available under this section and Section 92.0561.

Acts 1983, 68th Leg., p. 3635, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1989, 71st Leg., ch. 650, Sec. 5, eff. Aug. 28, 1989; Acts 1997, 75th Leg., ch. 1205, Sec. 11, eff. Jan. 1, 1998.Amended by: Acts 2007, 80th Leg., R.S., Ch. 917, Sec. 5, eff. January 1, 2008.

Sec. 92.0561. TENANT'S REPAIR AND DEDUCT REMEDIES. (a) If the landlord is liable to the tenant under Section 92.056(b), the tenant may have the condition repaired or remedied and may deduct the cost from a subsequent rent payment as provided in this section.(b) The tenant's deduction for the cost of the repair or remedy may not exceed the amount of one month's rent under the lease or $500, whichever is greater. However, if the tenant's rent is subsidized in whole or in part by a governmental agency, the deduction limitation of one month's rent shall mean the fair market rent for the dwelling and not the rent that the tenant pays. The fair market rent shall be determined by the governmental agency subsidizing the rent, or in the absence of such a determination, it shall be a reasonable amount of rent under the circumstances.(c) Repairs and deductions under this section may be made as often as necessary so long as the total repairs and deductions in any one month do not exceed one month's rent or $500, whichever is greater.(d) Repairs under this section may be made only if all of the following requirements are met:(1) The landlord has a duty to repair or remedy the condition under Section 92.052, and the duty has not been waived in a written lease by the tenant under Subsection (e) or (f) of Section 92.006.(2) The tenant has given notice to the landlord as required by Section 92.056(b)(1), and, if required, a subsequent notice under Section 92.056(b)(3), and at least one of those notices states that the tenant intends to repair or remedy the condition. The notice shall also contain a reasonable description of the intended repair or remedy.(3) Any one of the following events has occurred:(A) The landlord has failed to remedy the backup or overflow of raw sewage inside the tenant's dwelling or the flooding from broken pipes or natural drainage inside the dwelling.(B) The landlord has expressly or impliedly agreed in the lease to furnish potable water to the tenant's dwelling and the water service to the dwelling has totally ceased.(C) The landlord has expressly or impliedly agreed in the lease to furnish heating or cooling equipment; the equipment is producing inadequate heat or cooled air; and the landlord has been notified in writing by the appropriate local housing, building, or health official or other official having jurisdiction that the lack of heat or cooling materially affects the health or safety of an ordinary tenant.(D) The landlord has been notified in writing by the appropriate local housing, building, or health official or other official having jurisdiction that the condition materially affects the health or safety of an ordinary tenant.(e) If the requirements of Subsection (d) of this section are met, a tenant may:(1) have the condition repaired or remedied immediately following the tenant's notice of intent to repair if the condition involves sewage or flooding as referred to in Paragraph (A) of Subdivision (3) of Subsection (d) of this section;(2) have the condition repaired or remedied if the condition involves a cessation of potable water as referred to in Paragraph (A) of Subdivision (3) of Subsection (d) of this section and if the landlord has failed to repair or remedy the condition within three days following the tenant's delivery of notice of intent to repair;(3) have the condition repaired or remedied if the condition involves inadequate heat or cooled air as referred to in Paragraph (C) of Subdivision (3) of Subsection (d) of this section and if the landlord has failed to repair the condition within three days after delivery of the tenant's notice of intent to repair; or(4) have the condition repaired or remedied if the condition is not covered by Paragraph (A), (B), or (C) of Subdivision (3) of Subsection (d) of this section and involves a condition affecting the physical health or safety of the ordinary tenant as referred to in Paragraph (D) of Subdivision (3) of Subsection (d) of this section and if the landlord has failed to repair or remedy the condition within seven days after delivery of the tenant's notice of intent to repair.(f) Repairs made pursuant to the tenant's notice must be made by a company, contractor, or repairman listed in the yellow or business pages of the telephone directory or in the classified advertising section of a newspaper of the local city, county, or adjacent county at the time of the tenant's notice of intent to repair. Unless the landlord and tenant agree otherwise under Subsection (g) of this section, repairs may not be made by the tenant, the tenant's immediate family, the tenant's employer or employees, or a company in which the tenant has an ownership interest. Repairs may not be made to the foundation or load-bearing structural elements of the building if it contains two or more dwelling units.(g) A landlord and a tenant may mutually agree for the tenant to repair or remedy, at the landlord's expense, any condition of the dwelling regardless of whether it materially affects the health or safety of an ordinary tenant. However, the landlord's duty to repair or remedy conditions covered by this subchapter may not be waived except as provided by Subsection (e) or (f) of Section 92.006.(h) Repairs made pursuant to the tenant's notice must be made in compliance with applicable building codes, including a building permit when required.(i) The tenant shall not have authority to contract for labor or materials in excess of what the tenant may deduct under this section. The landlord is not liable to repairmen, contractors, or material suppliers who furnish labor or materials to repair or remedy the condition. A repairman or supplier shall not have a lien for materials or services arising out of repairs contracted for by the tenant under this section.(j) When deducting the cost of repairs from the rent payment, the tenant shall furnish the landlord, along with payment of the balance of the rent, a copy of the repair bill and the receipt for its payment. A repair bill and receipt may be the same document.(k) If the landlord repairs or remedies the condition or delivers an affidavit for delay under Section 92.0562 to the tenant after the tenant has contacted a repairman but before the repairman commences work, the landlord shall be liable for the cost incurred by the tenant for the repairman's trip charge, and the tenant may deduct the charge from the tenant's rent as if it were a repair cost.

Added by Acts 1989, 71st Leg., ch. 650, Sec. 6, eff. Aug. 28, 1989. Amended by Acts 1997, 75th Leg., ch. 1205, Sec. 12, eff. Jan. 1, 1998.

Sec. 92.0562. LANDLORD AFFIDAVIT FOR DELAY. (a) The tenant must delay contracting for repairs under Section 92.0561 if, before the tenant contracts for the repairs, the landlord delivers to the tenant an affidavit, signed and sworn to under oath by the landlord or his authorized agent and complying with this section.(b) The affidavit must summarize the reasons for the delay and the diligent efforts made by the landlord up to the date of the affidavit to get the repairs done. The affidavit must state facts showing that the landlord has made and is making diligent efforts to repair the condition, and it must contain dates, names, addresses, and telephone numbers of contractors, suppliers, and repairmen contacted by the owner.(c) Affidavits under this section may delay repair by the tenant for:(1) 15 days if the landlord's failure to repair is caused by a delay in obtaining necessary parts for which the landlord is not at fault; or(2) 30 days if the landlord's failure to repair is caused by a general shortage of labor or materials for repair following a natural disaster such as a hurricane, tornado, flood, extended freeze, or widespread windstorm.(d) Affidavits for delay based on grounds other than those listed in Subsection (c) of this section are unlawful, and if used, they are of no effect. The landlord may file subsequent affidavits, provided that the total delay of the repair or remedy extends no longer than six months from the date the landlord delivers the first affidavit to the tenant.(e) The affidavit must be delivered to the tenant by any of the following methods:(1) personal delivery to the tenant;(2) certified mail, return receipt requested, to the tenant; or(3) leaving the notice inside the dwelling in a conspicuous place if notice in that manner is authorized in a written lease.(f) Affidavits for delay by a landlord under this section must be submitted in good faith. Following delivery of the affidavit, the landlord must continue diligent efforts to repair or remedy the condition. There shall be a rebuttable presumption that the landlord acted in good faith and with continued diligence for the first affidavit for delay the landlord delivers to the tenant. The landlord shall have the burden of pleading and proving good faith and continued diligence for subsequent affidavits for delay. A landlord who violates this section shall be liable to the tenant for all judicial remedies under Section 92.0563 except that the civil penalty under Subdivision (3) of Subsection (a) of Section 92.0563 shall be one month's rent plus $1,000.(g) If the landlord is liable to the tenant under Section 92.056 and if a new landlord, in good faith and without knowledge of the tenant's notice of intent to repair, has acquired title to the tenant's dwelling by foreclosure, deed in lieu of foreclosure, or general warranty deed in a bona fide purchase, then the following shall apply:(1) The tenant's right to terminate the lease under this subchapter shall not be affected, and the tenant shall have no duty to give additional notice to the new landlord.(2) The tenant's right to repair and deduct for conditions involving sewage backup or overflow, flooding inside the dwelling, or a cutoff of potable water under Subsection (e) of Section 92.0561 shall not be affected, and the tenant shall have no duty to give additional notice to the new landlord.(3) For conditions other than those specified in Subdivision (2) of this subsection, if the new landlord acquires title as described in this subsection and has notified the tenant of the name and address of the new landlord or the new landlord's authorized agent and if the tenant has not already contracted for the repair or remedy at the time the tenant is so notified, the tenant must deliver to the new landlord a written notice of intent to repair or remedy the condition, and the new landlord shall have a reasonable time to complete the repair before the tenant may repair or remedy the condition. No further notice from the tenant is necessary in order for the tenant to repair or remedy the condition after a reasonable time has elapsed.(4) The tenant's judicial remedies under Section 92.0563 shall be limited to recovery against the landlord to whom the tenant gave the required notices until the tenant has given the new landlord the notices required by this section and otherwise complied with Section 92.056 as to the new landlord.(5) If the new landlord violates this subsection, the new landlord is liable to the tenant for a civil penalty of one month's rent plus $2,000, actual damages, and attorney's fees.(6) No provision of this section shall affect any right of a foreclosing superior lienholder to terminate, according to law, any interest in the premises held by the holders of subordinate liens, encumbrances, leases, or other interests and shall not affect any right of the tenant to terminate the lease according to law.

Added by Acts 1989, 71st Leg., ch. 650, Sec. 7, eff. Aug. 28, 1989.

Sec. 92.0563. TENANT'S JUDICIAL REMEDIES. (a) A tenant's judicial remedies under Section 92.056 shall include:(1) an order directing the landlord to take reasonable action to repair or remedy the condition;(2) an order reducing the tenant's rent, from the date of the first repair notice, in proportion to the reduced rental value resulting from the condition until the condition is repaired or remedied;(3) a judgment against the landlord for a civil penalty of one month's rent plus $500;(4) a judgment against the landlord for the amount of the tenant's actual damages; and(5) court costs and attorney's fees, excluding any attorney's fees for a cause of action for damages relating to a personal injury.(b) A landlord who knowingly violates Section 92.006 by contracting orally or in writing with a tenant to waive the landlord's duty to repair under this subchapter shall be liable to the tenant for actual damages, a civil penalty of one month's rent plus $2,000, and reasonable attorney's fees. For purposes of this subsection, there shall be a rebuttable presumption that the landlord acted without knowledge of the violation. The tenant shall have the burden of pleading and proving a knowing violation. If the lease is in writing and is not in violation of Section 92.006, the tenant's proof of a knowing violation must be clear and convincing. A mutual agreement for tenant repair under Subsection (g) of Section 92.0561 is not a violation of Section 92.006.(c) The justice, county, and district courts have concurrent jurisdiction in an action under Subsection (a).(d) If a suit is filed in a justice court requesting relief under Subsection (a), the justice court shall conduct a hearing on the request not earlier than the sixth day after the date of service of citation and not later than the 10th day after that date.(e) A justice court may not award a judgment under this section, including an order of repair, that exceeds $10,000, excluding interest and costs of court.(f) An appeal of a judgment of a justice court under this section takes precedence in county court and may be held at any time after the eighth day after the date the transcript is filed in the county court. An owner of real property who files a notice of appeal of a judgment of a justice court to the county court perfects the owner's appeal and stays the effect of the judgment without the necessity of posting an appeal bond.

Added by Acts 1989, 71st Leg., ch. 650, Sec. 8, eff. Aug. 28, 1989.Amended by: Acts 2009, 81st Leg., R.S., Ch. 225, Sec. 1, eff. January 1, 2010.

Sec. 92.058. LANDLORD REMEDY FOR TENANT VIOLATION. (a) If the tenant withholds rents, causes repairs to be performed, or makes rent deductions for repairs in violation of this subchapter, the landlord may recover actual damages from the tenant. If, after a landlord has notified a tenant in writing of (1) the illegality of the tenant's rent withholding or the tenant's proposed repair and (2) the penalties of this subchapter, the tenant withholds rent, causes repairs to be performed, or makes rent deductions for repairs in bad faith violation of this subchapter, the landlord may recover from the tenant a civil penalty of one month's rent plus $500.(b) Notice under this section must be in writing and may be given in person, by mail, or by delivery to the premises.(c) The landlord has the burden of pleading and proving, by clear and convincing evidence, that the landlord gave the tenant the required notice of the illegality and the penalties and that the tenant's violation was done in bad faith. In any litigation under this subsection, the prevailing party shall recover reasonable attorney's fees from the nonprevailing party.

Acts 1983, 68th Leg., p. 3638, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1989, 71st Leg., ch. 650, Sec. 10, eff. Aug. 28, 1989.

Sec. 92.060. AGENTS FOR DELIVERY OF NOTICE. A managing agent, leasing agent, or resident manager is the agent of the landlord for purposes of notice and other communications required or permitted by this subchapter.

Acts 1983, 68th Leg., p. 3639, ch. 576, Sec. 1, eff. Jan. 1, 1984.

Sec. 92.061. EFFECT ON OTHER RIGHTS. The duties of a landlord and the remedies of a tenant under this subchapter are in lieu of existing common law and other statutory law warranties and duties of landlords for maintenance, repair, security, habitability, and nonretaliation, and remedies of tenants for a violation of those warranties and duties. Otherwise, this subchapter does not affect any other right of a landlord or tenant under contract, statutory law, or common law that is consistent with the purposes of this subchapter or any right a landlord or tenant may have to bring an action for personal injury or property damage under the law of this state. This subchapter does not impose obligations on a landlord or tenant other than those expressly stated in this subchapter.

Acts 1983, 68th Leg., p. 3639, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1985, 69th Leg., ch. 200, Sec. 5, eff. Aug. 26, 1985.

SUBCHAPTER C. SECURITY DEPOSITSSec. 92.101. APPLICATION. This subchapter applies to all residential leases.

Acts 1983, 68th Leg., p. 3639, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1995, 74th Leg., ch. 744, Sec. 1, eff. Jan. 1, 1996.

Sec. 92.102. SECURITY DEPOSIT. A security deposit is any advance of money, other than a rental application deposit or an advance payment of rent, that is intended primarily to secure performance under a lease of a dwelling that has been entered into by a landlord and a tenant.

Acts 1983, 68th Leg., p. 3639, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1995, 74th Leg., ch. 744, Sec. 2, eff. Jan. 1, 1996.

Sec. 92.103. OBLIGATION TO REFUND. (a) Except as provided by Section 92.107, the landlord shall refund a security deposit to the tenant on or before the 30th day after the date the tenant surrenders the premises.(b) A requirement that a tenant give advance notice of surrender as a condition for refunding the security deposit is effective only if the requirement is underlined or is printed in conspicuous bold print in the lease.(c) The tenant's claim to the security deposit takes priority over the claim of any creditor of the landlord, including a trustee in bankruptcy.

Acts 1983, 68th Leg., p. 3639, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1995, 74th Leg., ch. 744, Sec. 3, eff. Jan. 1, 1996.

Sec. 92.1031. CONDITIONS FOR RETENTION OF SECURITY DEPOSIT OR RENT PREPAYMENT. (a) Except as provided in Subsection (b), a landlord who receives a security deposit or rent prepayment for a dwelling from a tenant who fails to occupy the dwelling according to a lease between the landlord and the tenant may not retain the security deposit or rent prepayment if:(1) the tenant secures a replacement tenant satisfactory to the landlord and the replacement tenant occupies the dwelling on or before the commencement date of the lease; or(2) the landlord secures a replacement tenant satisfactory to the landlord and the replacement tenant occupies the dwelling on or before the commencement date of the lease.(b) If the landlord secures the replacement tenant, the landlord may retain and deduct from the security deposit or rent prepayment either:(1) a sum agreed to in the lease as a lease cancellation fee; or(2) actual expenses incurred by the landlord in securing the replacement, including a reasonable amount for the time of the landlord in securing the replacement tenant.

Added by Acts 1995, 74th Leg., ch. 869, Sec. 13, eff. Jan. 1, 1996.

Sec. 92.104. RETENTION OF SECURITY DEPOSIT; ACCOUNTING. (a) Before returning a security deposit, the landlord may deduct from the deposit damages and charges for which the tenant is legally liable under the lease or as a result of breaching the lease.(b) The landlord may not retain any portion of a security deposit to cover normal wear and tear.(c) If the landlord retains all or part of a security deposit under this section, the landlord shall give to the tenant the balance of the security deposit, if any, together with a written description and itemized list of all deductions. The landlord is not required to give the tenant a description and itemized list of deductions if:(1) the tenant owes rent when he surrenders possession of the premises; and(2) there is no controversy concerning the amount of rent owed.

Acts 1983, 68th Leg., p. 3640, ch. 576, Sec. 1, eff. Jan. 1, 1984.

Sec. 92.1041. PRESUMPTION OF REFUND OR ACCOUNTING. A landlord is presumed to have refunded a security deposit or made an accounting of security deposit deductions if, on or before the date required under this subchapter, the refund or accounting is placed in the United States mail and postmarked on or before the required date.

Added by Acts 1995, 74th Leg., ch. 744, Sec. 4, eff. Jan. 1, 1996.

Sec. 92.105. CESSATION OF OWNER'S INTEREST. (a) If the owner's interest in the premises is terminated by sale, assignment, death, appointment of a receiver, bankruptcy, or otherwise, the new owner is liable for the return of security deposits according to this subchapter from the date title to the premises is acquired, regardless of whether notice is given to the tenant under Subsection (b) of this section.(b) The person who no longer owns an interest in the rental premises remains liable for a security deposit received while the person was the owner until the new owner delivers to the tenant a signed statement acknowledging that the new owner has received and is responsible for the tenant's security deposit and specifying the exact dollar amount of the deposit.(c) Subsection (a) does not apply to a real estate mortgage lienholder who acquires title by foreclosure.

Acts 1983, 68th Leg., p. 3640, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1985, 69th Leg., ch. 305, Sec. 2, eff. Aug. 26, 1985.

Sec. 92.106. RECORDS. The landlord shall keep accurate records of all security deposits.

Acts 1983, 68th Leg., p. 3641, ch. 576, Sec. 1, eff. Jan. 1, 1984.

Sec. 92.107. TENANT'S FORWARDING ADDRESS. (a) The landlord is not obligated to return a tenant's security deposit or give the tenant a written description of damages and charges until the tenant gives the landlord a written statement of the tenant's forwarding address for the purpose of refunding the security deposit.(b) The tenant does not forfeit the right to a refund of the security deposit or the right to receive a description of damages and charges merely for failing to give a forwarding address to the landlord.

Acts 1983, 68th Leg., p. 3641, ch. 576, Sec. 1, eff. Jan. 1, 1984.

Sec. 92.108. LIABILITY FOR WITHHOLDING LAST MONTH'S RENT. (a) The tenant may not withhold payment of any portion of the last month's rent on grounds that the security deposit is security for unpaid rent.(b) A tenant who violates this section is presumed to have acted in bad faith. A tenant who in bad faith violates this section is liable to the landlord for an amount equal to three times the rent wrongfully withheld and the landlord's reasonable attorney's fees in a suit to recover the rent.

Acts 1983, 68th Leg., p. 3641, ch. 576, Sec. 1, eff. Jan. 1, 1984.

Sec. 92.109. LIABILITY OF LANDLORD. (a) A landlord who in bad faith retains a security deposit in violation of this subchapter is liable for an amount equal to the sum of $100, three times the portion of the deposit wrongfully withheld, and the tenant's reasonable attorney's fees in a suit to recover the deposit.(b) A landlord who in bad faith does not provide a written description and itemized list of damages and charges in violation of this subchapter:(1) forfeits the right to withhold any portion of the security deposit or to bring suit against the tenant for damages to the premises; and(2) is liable for the tenant's reasonable attorney's fees in a suit to recover the deposit.(c) In an action brought by a tenant under this subchapter, the landlord has the burden of proving that the retention of any portion of the security deposit was reasonable.(d) A landlord who fails either to return a security deposit or to provide a written description and itemization of deductions on or before the 30th day after the date the tenant surrenders possession is presumed to have acted in bad faith.

Acts 1983, 68th Leg., p. 3641, ch. 576, Sec. 1, eff. Jan. 1, 1984.

SUBCHAPTER D. SECURITY DEVICESSec. 92.151. DEFINITIONS. In this subchapter:(1) "Doorknob lock" means a lock in a doorknob, with the lock operated from the exterior by a key, card, or combination and from the interior without a key, card, or combination.(2) "Door viewer" means a permanently installed device in an exterior door that allows a person inside the dwelling to view a person outside the door. The device must be:(A) a clear glass pane or one-way mirror; or(B) a peephole having a barrel with a one-way lens of glass or other substance providing an angle view of not less than 160 degrees.(3) "Exterior door" means a door providing access from a dwelling interior to the exterior. The term includes a door between a living area and a garage but does not include a sliding glass door or a screen door.(4) "French doors" means a set of two exterior doors in which each door is hinged and abuts the other door when closed. The term includes double-hinged patio doors.(5) "Keyed dead bolt" means:(A) a door lock not in the doorknob that:(i) locks with a bolt into the doorjamb; and(ii) is operated from the exterior by a key, card, or combination and from the interior by a knob or lever without a key, card, or combination; or(B) a doorknob lock that contains a bolt with at least a one-inch throw.(6) "Keyless bolting device" means a door lock not in the doorknob that locks:(A) with a bolt into a strike plate screwed into the portion of the doorjamb surface that faces the edge of the door when the door is closed or into a metal doorjamb that serves as the strike plate, operable only by knob or lever from the door's interior and not in any manner from the door's exterior, and that is commonly known as a keyless dead bolt;(B) by a drop bolt system operated by placing a central metal plate over a metal doorjamb restraint that protrudes from the doorjamb and that is affixed to the doorjamb frame by means of three case-hardened screws at least three inches in length. One-half of the central plate must overlap the interior surface of the door and the other half of the central plate must overlap the doorjamb when the plate is placed over the doorjamb restraint. The drop bolt system must prevent the door from being opened unless the central plate is lifted off of the doorjamb restraint by a person who is on the interior side of the door.The term "keyless bolting device" does not include a chain latch, flip latch, surface-mounted slide bolt, mortise door bolt, surface-mounted barrel bolt, surface-mounted swing bar door guard, spring-loaded nightlatch, foot bolt, or other lock or latch; or(C) by a metal bar or metal tube that is placed across the entire interior side of the door and secured in place at each end of the bar or tube by heavy-duty metal screw hooks. The screw hooks must be at least three inches in length and must be screwed into the door frame stud or wall stud on each side of the door. The bar or tube must be capable of being secured to both of the screw hooks and must be permanently attached in some way to the door frame stud or wall stud. When secured to the screw hooks, the bar or tube must prevent the door from being opened unless the bar or tube is removed by a person who is on the interior side of the door.(7) "Landlord" means a dwelling owner, lessor, sublessor, management company, or managing agent, including an on-site manager.(8) "Multiunit complex" means two or more dwellings in one or more buildings that are:(A) under common ownership;(B) managed by the same owner, agent, or management company; and(C) located on the same lot or tract or adjacent lots or tracts of land.(9) "Possession of a dwelling" means occupancy by a tenant under a lease, including occupancy until the time the tenant moves out or a writ of possession is issued by a court. The term does not include occupancy before the initial occupancy date authorized under a lease.(10) "Rekey" means to change or alter a security device that is operated by a key, card, or combination so that a different key, card, or combination is necessary to operate the security device.(11) "Security device" means a doorknob lock, door viewer, keyed dead bolt, keyless bolting device, sliding door handle latch, sliding door pin lock, sliding door security bar, or window latch in a dwelling.(12) "Sliding door handle latch" means a latch or lock:(A) located near the handle on a sliding glass door;(B) operated with or without a key; and(C) designed to prevent the door from being opened.(13) "Sliding door pin lock" means a lock on a sliding glass door that consists of a pin or nail inserted from the interior side of the door at the side opposite the door's handle and that is designed to prevent the door from being opened or lifted.(14) "Sliding door security bar" means a bar or rod that can be placed at the bottom of or across the interior side of the fixed panel of a sliding glass door and that is designed to prevent the door from being opened.(15) "Tenant turnover date" means the date a tenant moves into a dwelling under a lease after all previous occupants have moved out. The term does not include dates of entry or occupation not authorized by the landlord.(16) "Window latch" means a device on a window that prevents the window from being opened and that is operated without a key and only from the interior.

Amended by Acts 1993, 73rd Leg., ch. 357, Sec. 3, eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 16, Sec. 1, eff. Sept. 1, 1999.

Sec. 92.152. APPLICATION OF SUBCHAPTER. (a) This subchapter does not apply to:(1) a room in a hotel, motel, or inn or to similar transient housing;(2) residential housing owned or operated by a public or private college or university accredited by a recognized accrediting agency as defined under Section 61.003, Education Code;(3) residential housing operated by preparatory schools accredited by the Texas Education Agency, a regional accrediting agency, or any accrediting agency recognized by the commissioner of education; or(4) a temporary residential tenancy created by a contract for sale in which the buyer occupies the property before closing or the seller occupies the property after closing for a specific term not to exceed 90 days.(b) Except as provided by Subsection (a), a dwelling to which this subchapter applies includes:(1) a room in a dormitory or rooming house;(2) a mobile home;(3) a single family house, duplex, or triplex; and(4) a living unit in an apartment, condominium, cooperative, or townhome project.

Amended by Acts 1993, 73rd Leg., ch. 357, Sec. 3, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 126, Sec. 1, eff. Aug. 28, 1995; Acts 1995, 74th Leg., ch. 869, Sec. 2, eff. Jan. 1, 1996.

Sec. 92.153. SECURITY DEVICES REQUIRED WITHOUT NECESSITY OF TENANT REQUEST. (a) Except as provided by Subsections (b), (e), (f), (g), and (h) and without necessity of request by the tenant, a dwelling must be equipped with:(1) a window latch on each exterior window of the dwelling;(2) a doorknob lock or keyed dead bolt on each exterior door;(3) a sliding door pin lock on each exterior sliding glass door of the dwelling;(4) a sliding door handle latch or a sliding door security bar on each exterior sliding glass door of the dwelling; and(5) a keyless bolting device and a door viewer on each exterior door of the dwelling.(b) If the dwelling has French doors, one door of each pair of French doors must meet the requirements of Subsection (a) and the other door must have:(1) a keyed dead bolt or keyless bolting device capable of insertion into the doorjamb above the door and a keyless bolting device capable of insertion into the floor or threshold, each with a bolt having a throw of one inch or more; or(2) a bolt installed inside the door and operated from the edge of the door, capable of insertion into the doorjamb above the door, and another bolt installed inside the door and operated from the edge of the door capable of insertion into the floor or threshold, each bolt having a throw of three-fourths inch or more.(c) A security device required by Subsection (a) or (b) must be installed at the landlord's expense.(d) Subsections (a) and (b) apply only when a tenant is in possession of a dwelling.(e) A keyless bolting device is not required to be installed at the landlord's expense on an exterior door if:(1) the dwelling is part of a multiunit complex in which the majority of dwelling units are leased to tenants who are over 55 years of age or who have a physical or mental disability;(2) a tenant or occupant in the dwelling is over 55 years of age or has a physical or mental disability; and(3) the landlord is expressly required or permitted to periodically check on the well-being or health of the tenant as a part of a written lease or other written agreement.(f) A keyless bolting device is not required to be installed at the landlord's expense if a tenant or occupant in the dwelling is over 55 years of age or has a physical or mental disability, the tenant requests, in writing, that the landlord deactivate or not install the keyless bolting device, and the tenant certifies in the request that the tenant or occupant is over 55 years of age or has a physical or mental disability. The request must be a separate document and may not be included as part of a lease agreement. A landlord is not exempt as provided by this subsection if the landlord knows or has reason to know that the requirements of this subsection are not fulfilled.(g) A keyed dead bolt or a doorknob lock is not required to be installed at the landlord's expense on an exterior door if at the time the tenant agrees to lease the dwelling:(1) at least one exterior door usable for normal entry into the dwelling has both a keyed dead bolt and a keyless bolting device, installed in accordance with the height, strike plate, and throw requirements of Section 92.154; and(2) all other exterior doors have a keyless bolting device installed in accordance with the height, strike plate, and throw requirements of Section 92.154.(h) A security device required by this section must be operable throughout the time a tenant is in possession of a dwelling. However, a landlord may deactivate or remove the locking mechanism of a doorknob lock or remove any device not qualifying as a keyless bolting device if a keyed dead bolt has been installed on the same door.(i) A landlord is subject to the tenant remedies provided by Section 92.164(a)(4) if the landlord:(1) deactivates or does not install a keyless bolting device, claiming an exemption under Subsection (e), (f), or (g); and(2) knows or has reason to know that the requirements of the subsection granting the exemption are not fulfilled.

Amended by Acts 1993, 73rd Leg., ch. 357, Sec. 3, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 869, Sec. 3, eff. Jan. 1, 1996.

Sec. 92.154. HEIGHT, STRIKE PLATE, AND THROW REQUIREMENTS--KEYED DEAD BOLT OR KEYLESS BOLTING DEVICE. (a) A keyed dead bolt or a keyless bolting device required by this subchapter must be installed at a height:(1) not lower than 36 inches from the floor; and(2) not higher than:(A) 54 inches from the floor, if installed before September 1, 1993; or(B) 48 inches from the floor, if installed on or after September 1, 1993.(b) A keyed dead bolt or a keyless bolting device described in Section 92.151(6)(A) or (B) in a dwelling must:(1) have a strike plate screwed into the portion of the doorjamb surface that faces the edge of the door when the door is closed; or(2) be installed in a door with a metal doorjamb that serves as the strike plate.(c) A keyed dead bolt or keyless dead bolt, as described by Section 92.151(6)(A), installed in a dwelling on or after September 1, 1993, must have a bolt with a throw of not less than one inch.(d) The requirements of this section do not apply to a keyed dead bolt or a keyless bolting device in one door of a pair of French doors that is installed in accordance with the requirements of Section 92.153(b)(1) or (2).

Amended by Acts 1993, 73rd Leg., ch. 357, Sec. 3, eff. Sept. 1, 1993.

Sec. 92.155. HEIGHT REQUIREMENTS--SLIDING DOOR SECURITY DEVICES. A sliding door pin lock or sliding door security bar required by this subchapter must be installed at a height not higher than:(1) 54 inches from the floor, if installed before September 1, 1993; or(2) 48 inches from the floor, if installed on or after September 1, 1993.

Amended by Acts 1993, 73rd Leg., ch. 357, Sec. 3, eff. Sept. 1, 1993.

Sec. 92.156. REKEYING OR CHANGE OF SECURITY DEVICES. (a) A security device operated by a key, card, or combination shall be rekeyed by the landlord at the landlord's expense not later than the seventh day after each tenant turnover date.(b) A landlord shall perform additional rekeying or change a security device at the tenant's expense if requested by the tenant. A tenant may make an unlimited number of requests under this subsection.(c) The expense of rekeying security devices for purposes of the use or change of the landlord's master key must be paid by the landlord.(d) This section does not apply to locks on closet doors or other interior doors.

Amended by Acts 1993, 73rd Leg., ch. 357, Sec. 3, eff. Sept. 1, 1993.

Sec. 92.157. SECURITY DEVICES REQUESTED BY TENANT. (a) At a tenant's request made at any time, a landlord, at the tenant's expense, shall install:(1) a keyed dead bolt on an exterior door if the door has:(A) a doorknob lock but not a keyed dead bolt; or(B) a keyless bolting device but not a keyed dead bolt or doorknob lock; and(2) a sliding door pin lock or sliding door security bar if the door is an exterior sliding glass door without a sliding door pin lock or sliding door security bar.(b) At a tenant's request made before January 1, 1995, a landlord, at the tenant's expense, shall install on an exterior door of a dwelling constructed before September 1, 1993:(1) a keyless bolting device if the door does not have a keyless bolting device; and(2) a door viewer if the door does not have a door viewer.(c) If a security device required by Section 92.153 to be installed on or after January 1, 1995, without necessity of a tenant's request has not been installed by the landlord, the tenant may request the landlord to immediately install it, and the landlord shall immediately install it at the landlord's expense.

Amended by Acts 1993, 73rd Leg., ch. 357, Sec. 3, eff. Sept. 1, 1993.

Sec. 92.158. LANDLORD'S DUTY TO REPAIR OR REPLACE SECURITY DEVICE. During the lease term and any renewal period, a landlord shall repair or replace a security device on request or notification by the tenant that the security device is inoperable or in need of repair or replacement.

Amended by Acts 1993, 73rd Leg., ch. 357, Sec. 3, eff. Sept. 1, 1993.

Sec. 92.159. WHEN TENANT'S REQUEST OR NOTICE MUST BE IN WRITING. A tenant's request or notice under this subchapter may be given orally unless the tenant has a written lease that requires the request or notice to be in writing and that requirement is underlined or in boldfaced print in the lease.

Amended by Acts 1993, 73rd Leg., ch. 357, Sec. 3, eff. Sept. 1, 1993.

Sec. 92.160. TYPE, BRAND, AND MANNER OF INSTALLATION. Except as otherwise required by this subchapter, a landlord may select the type, brand, and manner of installation, including placement, of a security device installed under this subchapter. This section does not apply to a security device installed, repaired, changed, replaced, or rekeyed by a tenant under Section 92.164(a)(1) or 92.165(1).

Amended by Acts 1993, 73rd Leg., ch. 357, Sec. 3, eff. Sept. 1, 1993.

Sec. 92.161. COMPLIANCE WITH TENANT REQUEST REQUIRED WITHIN REASONABLE TIME. (a) Except as provided by Subsections (b) and (c), a landlord must comply with a tenant's request for rekeying, changing, installing, repairing, or replacing a security device under Section 92.156, 92.157, or 92.158 within a reasonable time. A reasonable time for purposes of this subsection is presumed to be not later than the seventh day after the date the request is received by the landlord.(b) If within the time allowed under Section 92.162(c) a landlord requests advance payment of charges that the landlord is entitled to collect under that section, the landlord shall comply with a tenant's request under Section 92.156(b), 92.157(a), or 92.157(b) within a reasonable time. A reasonable time for purposes of this subsection is presumed to be not later than the seventh day after the date a tenant's advance payment is received by the landlord, except as provided by Subsection (c).(c) A reasonable time for purposes of Subsections (a) and (b) is presumed to be not later than 72 hours after the time of receipt of the tenant's request and any required advance payment if at the time of making the request the tenant informed the landlord that:(1) an unauthorized entry occurred or was attempted in the tenant's dwelling;(2) an unauthorized entry occurred or was attempted in another unit in the multiunit complex in which the tenant's dwelling is located during the two months preceding the date of the request; or(3) a crime of personal violence occurred in the multiunit complex in which the tenant's dwelling is located during the two months preceding the date of the request.(d) A landlord may rebut the presumption provided by Subsection (a) or (b) if despite the diligence of the landlord:(1) the landlord did not know of the tenant's request, without the fault of the landlord;(2) materials, labor, or utilities were unavailable; or(3) a delay was caused by circumstances beyond the landlord's control, including the illness or death of the landlord or a member of the landlord's immediate family.(e) This section does not apply to a landlord's duty to install or rekey, without necessity of a tenant's request, a security device under Section 92.153 or 92.156(a).

Added by Acts 1993, 73rd Leg., ch. 357, Sec. 3, eff. Sept. 1, 1993.

Sec. 92.162. PAYMENT OF CHARGES; LIMITS ON AMOUNT CHARGED. (a) A landlord may not require a tenant to pay for repair or replacement of a security device due to normal wear and tear. A landlord may not require a tenant to pay for other repairs or replacements of a security device except as provided by Subsections (b), (c), and (d).(b) A landlord may require a tenant to pay for repair or replacement of a security device if an underlined provision in a written lease authorizes the landlord to do so and the repair or replacement is necessitated by misuse or damage by the tenant, a member of the tenant's family, an occupant, or a guest, and not by normal wear and tear. Misuse of or damage to a security device that occurs during the tenant's occupancy is presumed to be caused by the tenant, a family member, an occupant, or a guest. The tenant has the burden of proving that the misuse or damage was caused by another party.(c) A landlord may require a tenant to pay in advance charges for which the tenant is liable under this subchapter if a written lease authorizes the landlord to require advance payment, and the landlord notifies the tenant within a reasonable time after the tenant's request that advance payment is required, and:(1) the tenant is more than 30 days delinquent in reimbursing the landlord for charges to which the landlord is entitled under Subsection (b); or(2) the tenant requested that the landlord repair, install, change, or rekey the same security device during the 30 days preceding the tenant's request, and the landlord complied with the request.(d) A landlord authorized by this subchapter to charge a tenant for repairing, installing, changing, or rekeying a security device under this subchapter may not require the tenant to pay more than the total cost charged by a third-party contractor for material, labor, taxes, and extra keys. If the landlord's employees perform the work, the charge may include a reasonable amount for overhead but may not include a profit to the landlord. If management company employees perform the work, the charge may include reasonable overhead and profit but may not exceed the cost charged to the owner by the management company for comparable security devices installed by management company employees at the owner's request and expense.(e) The owner of a dwelling shall reimburse a management company, managing agent, or on-site manager for costs expended by that person in complying with this subchapter. A management company, managing agent, or on-site manager may reimburse itself for the costs from the owner's funds in its possession or control.

Added by Acts 1993, 73rd Leg., ch. 357, Sec. 3, eff. Sept. 1, 1993.

Sec. 92.163. REMOVAL OR ALTERATION OF SECURITY DEVICE BY TENANT. A security device that is installed, changed, or rekeyed under this subchapter becomes a fixture of the dwelling. Except as provided by Section 92.164(a)(1) or 92.165(1) regarding the remedy of repair-and-deduct, a tenant may not remove, change, rekey, replace, or alter a security device or have it removed, changed, rekeyed, replaced, or altered without permission of the landlord.

Added by Acts 1993, 73rd Leg., ch. 357, Sec. 3, eff. Sept. 1, 1993.

Sec. 92.164. TENANT REMEDIES FOR LANDLORD'S FAILURE TO INSTALL OR REKEY CERTAIN SECURITY DEVICES. (a) If a landlord does not comply with Section 92.153 or 92.156(a) regarding installation or rekeying of a security device, the tenant may:(1) install or rekey the security device as required by this subchapter and deduct the reasonable cost of material, labor, taxes, and extra keys from the tenant's next rent payment, in accordance with Section 92.166;(2) serve a written request for compliance on the landlord, and, except as provided by Subsections (b) and (c), if the landlord does not comply on or before the third day after the date the notice is received, unilaterally terminate the lease without court proceedings;(3) file suit against the landlord without serving a request for compliance and obtain a judgment for:(A) a court order directing the landlord to comply, if the tenant is in possession of the dwelling;(B) the tenant's actual damages;(C) court costs; and(D) attorney's fees except in suits for recovery of property damages, personal injuries, or wrongful death; and(4) serve a written request for compliance on the landlord, and, except as provided by Subsections (b) and (c), if the landlord does not comply on or before the third day after the date the notice is received, file suit against the landlord and obtain a judgment for:(A) a court order directing the landlord to comply and bring all dwellings owned by the landlord into compliance, if the tenant serving the written request is in possession of the dwelling;(B) the tenant's actual damages;(C) punitive damages if the tenant suffers actual damages;(D) a civil penalty of one month's rent plus $500;(E) court costs; and(F) attorney's fees except in suits for recovery of property damages, personal injuries, or wrongful death.(b) A tenant may not unilaterally terminate the lease under Subsection (a)(2) or file suit against the landlord to obtain a judgment under Subsection (a)(4) unless the landlord does not comply on or before the seventh day after the date the written request for compliance is received if the lease includes language underlined or in boldface print that in substance provides the tenant with notice that:(1) the landlord at the landlord's expense is required to equip the dwelling, when the tenant takes possession, with the security devices described by Sections 92.153(a)(1)-(4) and (6);(2) the landlord is not required to install a doorknob lock or keyed dead bolt at the landlord's expense if the exterior doors meet the requirements of Section 92.153(f);(3) the landlord is not required to install a keyless bolting device at the landlord's expense on an exterior door if the landlord is expressly required or permitted to periodically check on the well-being or health of the tenant as provided by Section 92.153(e)(3); and(4) the tenant has the right to install or rekey a security device required by this subchapter and deduct the reasonable cost from the tenant's next rent payment, as provided by Subsection (a)(1).(c) Regardless of whether the lease contains language complying with the requirements of Subsection (b), the additional time for landlord compliance provided by Subsection (b) does not apply if at the time the tenant served the written request for compliance on the landlord the tenant informed the landlord that an unauthorized entry occurred or was attempted in the tenant's dwelling, an unauthorized entry occurred or was attempted in another unit in the multiunit complex in which the tenant's dwelling is located during the two months preceding the date of the request, or a crime of personal violence occurred in the multiunit complex in which the tenant's dwelling is located during the two months preceding the date of the request, unless despite the diligence of the landlord:(1) the landlord did not know of the tenant's request, without the fault of the landlord;(2) materials, labor, or utilities were unavailable; or(3) a delay was caused by circumstances beyond the landlord's control, including the illness or death of the landlord or a member of the landlord's immediate family.

Added by Acts 1993, 73rd Leg., ch. 357, Sec. 3, eff. Sept. 1, 1993.

Sec. 92.1641. LANDLORD'S DEFENSES RELATING TO INSTALLING OR REKEYING CERTAIN SECURITY DEVICES. The landlord has a defense to liability under Section 92.164 if:(1) the tenant has not fully paid all rent then due from the tenant on the date the tenant gives a request under Subsection (a) of Section 92.157 or the notice required by Section 92.164; or(2) on the date the tenant terminates the lease or files suit the tenant has not fully paid costs requested by the landlord and authorized by Section 92.162.

Acts 1983, 68th Leg., p. 3645, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1993, 73rd Leg., ch. 48, Sec. 17, eff. Sept. 1, 1993. Renumbered from Sec. 92.158 and amended 2001, 77th Leg., ch. 1420, Sec. 17.001(a), eff. Sept. 1, 2001.

Sec. 92.165. TENANT REMEDIES FOR OTHER LANDLORD VIOLATIONS. If a landlord does not comply with a tenant's request regarding rekeying, changing, adding, repairing, or replacing a security device under Section 92.156(b), 92.157, or 92.158 in accordance with the time limits and other requirements of this subchapter, the tenant may:(1) install, repair, change, replace, or rekey the security devices as required by this subchapter and deduct the reasonable cost of material, labor, taxes, and extra keys from the tenant's next rent payment in accordance with Section 92.166;(2) unilaterally terminate the lease without court proceedings; and(3) file suit against the landlord and obtain a judgment for:(A) a court order directing the landlord to comply, if the tenant is in possession of the dwelling;(B) the tenant's actual damages;(C) punitive damages if the tenant suffers actual damages and the landlord's failure to comply is intentional, malicious, or grossly negligent;(D) a civil penalty of one month's rent plus $500;(E) court costs; and(F) attorney's fees except in suits for recovery of property damages, personal injuries, or wrongful death.

Added by Acts 1993, 73rd Leg., ch. 357, Sec. 3, eff. Sept. 1, 1993.

Sec. 92.166. NOTICE OF TENANT'S DEDUCTION OF REPAIR COSTS FROM RENT. (a) A tenant shall notify the landlord of a rent deduction attributable to the tenant's installing, repairing, changing, replacing, or rekeying of a security device under Section 92.164(a)(1) or 92.165(1) after the landlord's failure to comply with this subchapter. The notice must be given at the time of the reduced rent payment.(b) Unless otherwise provided in a written lease, a tenant shall provide one duplicate of the key to any key-operated security device installed or rekeyed by the tenant under Section 92.164(a)(1) or 92.165(1) within a reasonable time after the landlord's written request for the key.

Added by Acts 1993, 73rd Leg., ch. 357, Sec. 3, eff. Sept. 1, 1993.

Sec. 92.167. LANDLORD'S DEFENSES RELATING TO COMPLIANCE WITH TENANT'S REQUEST. (a) A landlord has a defense to liability under Section 92.165 if on the date the tenant terminates the lease or files suit the tenant has not fully paid costs requested by the landlord and authorized by this subchapter.(b) A management company or managing agent who is not the owner of a dwelling and who has not purported to be the owner in the lease has a defense to liability under Sections 92.164 and 92.165 if before the date the tenant is in possession of the dwelling or the date of the tenant's request for installation, repair, replacement, change, or rekeying and before any property damage or personal injury to the tenant, the management company or managing agent:(1) did not have funds of the dwelling owner in its possession or control with which to comply with this subchapter;(2) made written request to the dwelling owner that the owner fund and allow installation, repair, change, replacement, or rekeying of security devices as required under this subchapter and mailed the request, certified mail return receipt requested, to the dwelling owner; and(3) not later than the third day after the date of receipt of the tenant's request, provided the tenant with a written notice:(A) stating that the management company or managing agent has taken the actions in Subdivisions (1) and (2);(B) stating that the owner has not provided or will not provide the necessary funds; and(C) explaining the remedies available to the tenant for the landlord's failure to comply.

Added by Acts 1993, 73rd Leg., ch. 357, Sec. 3, eff. Sept. 1, 1993. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 17.00(b), eff. Sept. 1, 2001.

Sec. 92.168. TENANT'S REMEDY ON NOTICE FROM MANAGEMENT COMPANY. The tenant may unilaterally terminate the lease or exercise other remedies under Sections 92.164 and 92.165 after receiving written notice from a management company that the owner of the dwelling has not provided or will not provide funds to repair, install, change, replace, or rekey a security device as required by this subchapter.

Added by Acts 1993, 73rd Leg., ch. 357, Sec. 3, eff. Sept. 1, 1993.

Sec. 92.169. AGENT FOR DELIVERY OF NOTICE. A managing agent or an agent to whom rent is regularly paid, whether residing or maintaining an office on-site or off-site, is the agent of the landlord for purposes of notice and other communications required or permitted by this subchapter.

Added by Acts 1993, 73rd Leg., ch. 357, Sec. 3, eff. Sept. 1, 1993.

Sec. 92.170. EFFECT ON OTHER LANDLORD DUTIES AND TENANT REMEDIES. The duties of a landlord and the remedies of a tenant under this subchapter are in lieu of common law, other statutory law, and local ordinances relating to a residential landlord's duty to install, change, rekey, repair, or replace security devices and a tenant's remedies for the landlord's failure to install, change, rekey, repair, or replace security devices, except that a municipal ordinance adopted before January 1, 1993, may require installation of security devices at the landlord's expense by an earlier date than a date required by this subchapter. This subchapter does not affect a duty of a landlord or a remedy of a tenant under Subchapter B regarding habitability.

Added by Acts 1993, 73rd Leg., ch. 357, Sec. 3, eff. Sept. 1, 1993.

SUBCHAPTER E. DISCLOSURE OF OWNERSHIP AND MANAGEMENTSec. 92.201. DISCLOSURE OF OWNERSHIP AND MANAGEMENT. (a) A landlord shall disclose to a tenant, or to any government official or employee acting in an official capacity, according to this subchapter:(1) the name and either a street or post office box address of the holder of record title, according to the deed records in the county clerk's office, of the dwelling rented by the tenant or inquired about by the government official or employee acting in an official capacity; and(2) if an entity located off-site from the dwelling is primarily responsible for managing the dwelling, the name and street address of the management company.(b) Disclosure to a tenant under Subsection (a) must be made by:(1) giving the information in writing to the tenant on or before the seventh day after the day the landlord receives the tenant's request for the information;(2) continuously posting the information in a conspicuous place in the dwelling or the office of the on-site manager or on the outside of the entry door to the office of the on-site manager on or before the seventh day after the date the landlord receives the tenant's request for the information; or(3) including the information in a copy of the tenant's lease or in written rules given to the tenant before the tenant requests the information.(c) Disclosure of information to a tenant may be made under Subdivision (1) or (2) of Subsection (b) before the tenant requests the information.(d) Disclosure of information to a government official or employee must be made by giving the information in writing to the official or employee on or before the seventh day after the date the landlord receives the request from the official or employee for the information.(e) A correction to the information may be made by any of the methods authorized for providing the information.(f) For the purposes of this section, an owner or property manager may disclose either an actual name or names or an assumed name if an assumed name certificate has been recorded with the county clerk.

Acts 1983, 68th Leg., p. 3646, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1995, 74th Leg., ch. 869, Sec. 4, eff. Jan. 1, 1996.

Sec. 92.202. LANDLORD'S FAILURE TO DISCLOSE INFORMATION. (a) A landlord is liable to a tenant or a governmental body according to this subchapter if:(1) after the tenant or government official or employee makes a request for information under Section 92.201, the landlord does not provide the information; and(2) the landlord does not give the information to the tenant or government official or employee before the eighth day after the date the tenant, official, or employee gives the landlord written notice that the tenant, official, or employee may exercise remedies under this subchapter if the landlord does not comply with the request by the tenant, official, or employee for the information within seven days.(b) If the tenant's lease is in writing, the lease may require the tenant's initial request for information to be written. A request by a government official or employee for information must be in writing.

Acts 1983, 68th Leg., p. 3647, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1995, 74th Leg., ch. 869, Sec. 4, eff. Jan. 1, 1996.

Sec. 92.203. LANDLORD'S FAILURE TO CORRECT INFORMATION. A landlord who has provided information under Subdivision (2) or (3) of Subsection (b) of Section 92.201 is liable to a tenant according to this subchapter if:(1) the information becomes incorrect because a name or address changes; and(2) the landlord fails to correct the information on or before the seventh day after the date the tenant gives the landlord written notice that the tenant may exercise the remedies under this subchapter if the corrected information is not provided within seven days.

Acts 1983, 68th Leg., p. 3647, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1995, 74th Leg., ch. 869, Sec. 4, eff. Jan. 1, 1996.

Sec. 92.204. BAD FAITH VIOLATION. A landlord acts in bad faith and is liable according to this subchapter if the landlord gives an incorrect name or address under Subsection (a) of Section 92.201 by wilfully:(1) disclosing incorrect information under Section 92.201(b)(1) or (2) or Section 92.201(d); or(2) failing to correct information given under Section 92.201(b)(1) or (2) or Section 92.201(d) that the landlord knows is incorrect.

Acts 1983, 68th Leg., p. 3647, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1993, 73rd Leg., ch. 48, Sec. 18, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 869, Sec. 4, eff. Jan. 1, 1996.

Sec. 92.205. REMEDIES. (a) A tenant of a landlord who is liable under Section 92.202, 92.203, or 92.204 may obtain or exercise one or more of the following remedies:(1) a court order directing the landlord to make a disclosure required by this subchapter;(2) a judgment against the landlord for an amount equal to the tenant's actual costs in discovering the information required to be disclosed by this subchapter;(3) a judgment against the landlord for one month's rent plus $100;(4) a judgment against the landlord for court costs and attorney's fees; and(5) unilateral termination of the lease without a court proceeding.(b) A governmental body whose official or employee has requested information from a landlord who is liable under Section 92.202 or 92.204 may obtain or exercise one or more of the following remedies:(1) a court order directing the landlord to make a disclosure required by this subchapter;(2) a judgment against the landlord for an amount equal to the governmental body's actual costs in discovering the information required to be disclosed by this subchapter;(3) a judgment against the landlord for $500; and(4) a judgment against the landlord for court costs and attorney's fees.

Acts 1983, 68th Leg., p. 3648, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1995, 74th Leg., ch. 869, Sec. 4, eff. Jan. 1, 1996.

Sec. 92.206. LANDLORD'S DEFENSE. A landlord has a defense to liability under Section 92.202 or 92.203 if the tenant owes rent on the date the tenant gives a notice required by either of those sections. Rent delinquency is not a defense for a violation of Section 92.204.

Acts 1983, 68th Leg., p. 3648, ch. 576, Sec. 1, eff. Jan. 1, 1984.

Sec. 92.207. AGENTS FOR DELIVERY OF NOTICE. (a) A managing or leasing agent, whether residing or maintaining an office on-site or off-site, is the agent of the landlord for purposes of:(1) notice and other communications required or permitted by this subchapter;(2) notice and other communications from a governmental body relating to a violation of health, sanitation, safety, or nuisance laws on the landlord's property where the dwelling is located, including notices of:(A) demands for abatement of nuisances;(B) repair of a substandard dwelling;(C) remedy of dangerous conditions;(D) reimbursement of costs incurred by the governmental body in curing the violation;(E) fines; and(F) service of process.(b) If the landlord's name and business street address in this state have not been furnished in writing to the tenant or government official or employee, the person who collects the rent from a tenant is the landlord's authorized agent for purposes of Subsection (a).

Acts 1983, 68th Leg., p. 3648, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1995, 74th Leg., ch. 869, Sec. 4, eff. Jan. 1, 1996.

Sec. 92.208. ADDITIONAL ENFORCEMENT BY LOCAL ORDINANCE. The duties of a landlord and the remedies of a tenant under this subchapter are in lieu of the common law, other statutory law, and local ordinances relating to the disclosure of ownership and management of a dwelling by a landlord to a tenant. However, this subchapter does not prohibit the adoption of a local ordinance that conforms to this subchapter but which contains additional enforcement provisions.

Acts 1983, 68th Leg., p. 3648, ch. 576, Sec. 1, eff. Jan. 1, 1984.

SUBCHAPTER F. SMOKE DETECTORSSec. 92.251. DEFINITION. In this subchapter, "dwelling unit" means a home, mobile home, duplex unit, apartment unit, condominium unit, or any dwelling unit in a multiunit residential structure. It also means a "dwelling" as defined by Section 92.001.

Acts 1983, 68th Leg., p. 3649, ch. 576, Sec. 1, eff. Jan. 1, 1984.

Sec. 92.252. APPLICATION OF OTHER LAW; MUNICIPAL REGULATION. (a) The duties of a landlord and the remedies of a tenant under this subchapter are in lieu of common law, other statutory law, and local ordinances regarding a residential landlord's duty to install, inspect, or repair a smoke detector in a dwelling unit. However, this subchapter does not:(1) affect a local ordinance adopted before September 1, 1981, that requires landlords to install smoke detectors in new or remodeled dwelling units before September 1, 1981, if the ordinance conforms with or is amended to conform with this subchapter;(2) limit or prevent adoption or enforcement of a local ordinance relating to fire safety as a part of a building, fire, or housing code, including any requirements relating to the installation of smoke detectors or the type of smoke detectors; (3) otherwise limit or prevent the adoption of a local ordinance that conforms to this subchapter but which contains additional enforcement provisions, except as provided by Subsection (b); or(4) affect a local ordinance that requires regular inspections by local officials of smoke detectors in dwelling units and that requires smoke detectors to be operational at the time of inspection.(b) If a smoke detector powered by battery has been installed in a dwelling unit built before September 1, 1987, in compliance with this subchapter and local ordinances, a local ordinance may not require that a smoke detector powered by alternating current be installed in the unit unless:(1) the interior of the unit is repaired, remodeled, or rebuilt at a projected cost of more than $2,500 and the repair, remodeling, or rebuilding requires a municipal building permit;(2) an addition occurs to the unit at a projected cost of more than $2,500;(3) a smoke detector powered by alternating current was actually installed in the unit at any time prior to September 1, 1987; or(4) a smoke detector powered by alternating current was required by lawful city ordinance at the time of initial construction of the unit.

Acts 1983, 68th Leg., p. 3649, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1987, 70th Leg., ch. 475, Sec. 1, eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 1205, Sec. 13, eff. Sept. 1, 1997.

Sec. 92.253. EXEMPTIONS. (a) This subchapter does not apply to:(1) a dwelling unit that is occupied by its owner, no part of which is leased to a tenant;(2) a dwelling unit in a building five or more stories in height in which smoke detectors are required or regulated by local ordinance; or(3) a nursing or convalescent home licensed by the Texas Department of Health and certified to meet the Life Safety Code under federal law and regulations.(b) Notwithstanding this subchapter, a person licensed by the State Board of Insurance to install fire alarms or fire detection devices under Article 5.43-2, Insurance Code, shall comply with that article when installing smoke detectors.

Acts 1983, 68th Leg., p. 3649, ch. 576, Sec. 1, eff. Jan. 1, 1984.

Sec. 92.254. SMOKE DETECTOR. (a) A smoke detector must be:(1) designed to detect both the visible and invisible products of combustion;(2) designed with an alarm audible to a person in the bedrooms it serves;(3) powered by battery, alternating current, or other power source as required by local ordinance;(4) tested and listed for use as a smoke detector by Underwriters Laboratories, Inc., Factory Mutual Research Corporation, or United States Testing Company, Inc.; and(5) in good working order.(a-1) If requested by a tenant as an accommodation for a person with a hearing-impairment disability or as required by law as a reasonable accommodation for a person with a hearing-impairment disability, a smoke detector must, in addition to complying with Subsection (a), be capable of alerting a hearing-impaired person in the bedrooms it serves.(b) The power system and installation procedure of a security device that is electrically operated rather than battery operated must comply with applicable local ordinances.

Acts 1983, 68th Leg., p. 3650, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1987, 70th Leg., ch. 475, Sec. 2, eff. Sept. 1, 1987.Amended by: Acts 2009, 81st Leg., R.S., Ch. 824, Sec. 2, eff. January 1, 2010.

Sec. 92.255. INSTALLATION AND LOCATION IN NEW CONSTRUCTION. (a) Before the first tenant takes possession of a dwelling unit, the landlord shall install at least one smoke detector outside, but in the vicinity of, each separate bedroom in the dwelling unit, except:(1) if the dwelling unit is designed to use a single room for dining, living, and sleeping, the smoke detector must be located inside the room;(2) if the bedrooms are served by the same corridor, at least one smoke detector must be installed in the corridor in the immediate vicinity of the bedrooms; and(3) if at least one bedroom is located on a level above the living and cooking area, the smoke detector for the bedrooms must be placed in the center of the ceiling directly above the top of the stairway.(b) In this section, "bedroom" means a room designed with the intent that it be used for sleeping purposes.

Acts 1983, 68th Leg., p. 3650, ch. 576, Sec. 1, eff. Jan. 1, 1984.

Sec. 92.256. INSTALLATION IN UNITS CONSTRUCTED OR OCCUPIED ON OR BEFORE SEPTEMBER 1, 1981. (a) If the dwelling unit was occupied as a residence on or before September 1, 1981, or the building permit for the unit was issued on or before that date, the landlord shall install at least one smoke detector in accordance with Sections 92.255 and 92.257 on or before September 1, 1984.(b) Before September 1, 1984, a tenant may install a battery-operated smoke detector in the tenant's dwelling unit without the landlord's prior consent if the installation is made according to Sections 92.255 and 92.257. When the tenant's lease terminates, including after a renewal or extension, the tenant may remove the smoke detector, but the tenant is liable to the landlord for any unnecessary damages to the dwelling unit caused by the removal.

Acts 1983, 68th Leg., p. 3651, ch. 576, Sec. 1, eff. Jan. 1, 1984.

Sec. 92.257. INSTALLATION PROCEDURE. (a) Subject to Subsections (b) and (c), a smoke detector must be installed according to the manufacturer's recommended procedures.(b) A smoke detector must be installed on a ceiling or wall. If on a ceiling, it must be no closer than six inches to a wall. If on a wall, it must be no closer than six inches and no farther than 12 inches from the ceiling.(c) A smoke detector may be located other than as required by Subsection (b) if a local ordinance or a local or state fire marshal approves.

Acts 1983, 68th Leg., p. 3651, ch. 576, Sec. 1, eff. Jan. 1, 1984.

Sec. 92.2571. ALTERNATIVE COMPLIANCE. A landlord complies with the requirements of this subchapter relating to the provision of smoke detectors in the dwelling unit if the landlord:(1) has a fire detection device, as defined by Article 5.43-2, Insurance Code, that includes a smoke detection device installed in a dwelling unit; or(2) for a dwelling unit that is a one-family or two-family dwelling unit, installs smoke detectors in compliance with Chapter 766, Health and Safety Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 1051, Sec. 12, eff. September 1, 2007.

Sec. 92.258. INSPECTION AND REPAIR. (a) The landlord shall inspect and repair a smoke detector according to this section.(b) The landlord shall determine that the smoke detector is in good working order at the beginning of the tenant's possession by testing the smoke detector with smoke, by operating the testing button on the smoke detector, or by following other recommended test procedures of the manufacturer for the particular model.(c) During the term of a lease or during a renewal or extension, the landlord has a duty to inspect and repair a smoke detector, but only if the tenant gives the landlord notice of a malfunction or requests to the landlord that the smoke detector be inspected or repaired. This duty does not exist with respect to damage or a malfunction caused by the tenant, the tenant's family, or the tenant's guests or invitees during the term of the lease or a renewal or extension, except that the landlord has a duty to repair or replace the smoke detector if the tenant pays in advance the reasonable repair or replacement cost, including labor, materials, taxes, and overhead.(d) The landlord must comply with the tenant's request for inspection or repair within a reasonable time, considering the availability of material, labor, and utilities.(e) The landlord has met the duty to inspect and repair if the smoke detector is in good working order after the landlord tests the smoke detector with smoke, operates the testing button on the smoke detector, or follows other recommended test procedures of the manufacturer for the particular model.(f) The landlord is not obligated to provide batteries for a battery-operated smoke detector after a tenant takes possession if the smoke detector was in good working order at the time the tenant took possession.(g) A smoke detector that is in good working order at the beginning of a tenant's possession is presumed to be in good working order until the tenant requests repair of the smoke detector as provided by this subchapter.

Acts 1983, 68th Leg., p. 3651, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1993, 73rd Leg., ch. 48, Sec. 19, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 869, Sec. 7, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 918, Sec. 1, eff. Sept. 1, 1995.

Sec. 92.259. LANDLORD'S FAILURE TO INSTALL, INSPECT, OR REPAIR. (a) A landlord is liable according to this subchapter if:(1) the landlord did not install a smoke detector at the time of initial occupancy by the tenant as required by this subchapter or a municipal ordinance permitted by this subchapter; or (2) the landlord does not install, inspect, or repair the smoke detector on or before the seventh day after the date the tenant gives the landlord written notice that the tenant may exercise his remedies under this subchapter if the landlord does not comply with the request within seven days.(b) If the tenant gives notice under Subsection (a)(2) and the tenant's lease is in writing, the lease may require the tenant to make the initial request for installation, inspection, or repair in writing.

Acts 1983, 68th Leg., p. 3652, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1995, 74th Leg., ch. 869, Sec. 8, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 918, Sec. 2, eff. Sept. 1, 1995.

Sec. 92.260. TENANT REMEDIES. A tenant of a landlord who is liable under Section 92.259 may obtain or exercise one or more of the following remedies:(1) a court order directing the landlord to comply with the tenant's request if the tenant is in possession of the dwelling unit;(2) a judgment against the landlord for damages suffered by the tenant because of the landlord's violation;(3) a judgment against the landlord for a civil penalty of one month's rent plus $100 if the landlord violates Section 92.259(a)(2);(4) a judgment against the landlord for court costs;(5) a judgment against the landlord for attorney's fees in an action under Subdivision (1) or (3); and(6) unilateral termination of the lease without a court proceeding if the landlord violates Section 92.259(a)(2).

Acts 1983, 68th Leg., p. 3653, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1995, 74th Leg., ch. 869, Sec. 9, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 918, Sec. 3, eff. Sept. 1, 1995.

Sec. 92.261. LANDLORD'S DEFENSES. The landlord has a defense to liability under Section 92.259 if:(1) on the date the tenant gives the notice required by Section 92.259 the tenant has not paid all rent due from the tenant; or(2) on the date the tenant terminates the lease or files suit the tenant has not fully paid costs requested by the landlord and authorized by Section 92.258.

Acts 1983, 68th Leg., p. 3653, ch. 576, Sec. 1, eff. Jan. 1, 1984.

Sec. 92.2611. TENANT'S DISABLING OF A SMOKE DETECTOR. (a) A tenant is liable according to this subchapter if the tenant removes a battery from a smoke detector without immediately replacing it with a working battery or knowingly disconnects or intentionally damages a smoke detector, causing it to malfunction.(b) Except as provided in Subsection (c), a landlord of a tenant who is liable under Subsection (a) may obtain a judgment against the tenant for damages suffered by the landlord because the tenant removed a battery from a smoke detector without immediately replacing it with a working battery or knowingly disconnected or intentionally damaged the smoke detector, causing it to malfunction.(c) A tenant is not liable for damages suffered by the landlord if the damage is caused by the landlord's failure to repair the smoke detector within a reasonable time after the tenant requests it to be repaired, considering the availability of material, labor, and utilities.(d) A landlord of a tenant who is liable under Subsection (a) may obtain or exercise one or more of the remedies in Subsection (e) if:(1) a lease between the landlord and tenant contains a notice, in underlined or boldfaced print, which states in substance that the tenant must not disconnect or intentionally damage a smoke detector or remove the battery without immediately replacing it with a working battery and that the tenant may be subject to damages, civil penalties, and attorney's fees under Section 92.2611 of the Property Code for not complying with the notice; and(2) the landlord has given notice to the tenant that the landlord intends to exercise the landlord's remedies under this subchapter if the tenant does not reconnect, repair, or replace the smoke detector or replace the removed battery within seven days after being notified by the landlord to do so.The notice in Subdivision (2) must be in a separate document furnished to the tenant after the landlord has discovered that the tenant has disconnected or damaged the smoke detector or removed a battery from it.(e) If a tenant is liable under Subsection (a) and the tenant does not comply with the landlord's notice under Subsection (d), the landlord shall have the following remedies against the tenant:(1) a court order directing the tenant to comply with the landlord's notice;(2) a judgment against the tenant for a civil penalty of one month's rent plus $100;(3) a judgment against the tenant for court costs; and(4) a judgment against the tenant for reasonable attorney's fees.(f) A tenant's guest or invitee who suffers damage because of a landlord's failure to install, inspect, or repair a smoke detector as required by this subchapter may recover a judgment against the landlord for the damage. A tenant's guest or invitee who suffers damage because the tenant removed a battery without immediately replacing it with a working battery or because the tenant knowingly disconnected or intentionally damaged the smoke detector, causing it to malfunction, may recover a judgment against the tenant for the damage.

Added by Acts 1995, 74th Leg., ch. 869, Sec. 10, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 918, Sec. 4, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 28.01, eff. Sept. 1, 1997.

Sec. 92.262. AGENTS FOR DELIVERY OF NOTICE. A managing or leasing agent, whether residing or maintaining an office on-site or off-site, is the agent of the landlord for purposes of notice and other communications required or permitted by this subchapter.

Acts 1983, 68th Leg., p. 3653, ch. 576, Sec. 1, eff. Jan. 1, 1984.

SUBCHAPTER G. UTILITY CUTOFFSec. 92.301. LANDLORD LIABILITY TO TENANT FOR UTILITY CUTOFF. (a) A landlord who has expressly or impliedly agreed in the lease to furnish and pay for water, gas, or electric service to the tenant's dwelling is liable to the tenant if the utility company has cut off utility service to the tenant's dwelling or has given written notice to the tenant that such utility service is about to be cut off because of the landlord's nonpayment of the utility bill.(b) If a landlord is liable to the tenant under Subsection (a) of this section, the tenant may:(1) pay the utility company money to reconnect or avert the cutoff of utilities according to this section;(2) terminate the lease if the termination notice is in writing and move-out is to be within 30 days from the date the tenant has notice from the utility company of a future cutoff or notice of an actual cutoff, whichever is sooner;(3) deduct from the tenant's rent, without necessity of judicial action, the amounts paid to the utility company to reconnect or avert a cutoff;(4) if the lease is terminated by the tenant, deduct the tenant's security deposit from the tenant's rent without necessity of lawsuit or obtain a refund of the tenant's security deposit pursuant to law;(5) if the lease is terminated by the tenant, recover a pro rata refund of any advance rentals paid from the date of termination or the date the tenant moves out, whichever is later;(6) recover actual damages, including but not limited to moving costs, utility connection fees, storage fees, and lost wages from work; and(7) recover court costs and attorney's fees, excluding any attorney's fees for a cause of action for damages relating to a personal injury.(c) When deducting for the tenant's payment of the landlord's utility bill under this section, the tenant shall submit to the landlord a copy of a receipt from the utility company which evidences the amount of payment made by the tenant to reconnect or avert cutoff of utilities.(d) The tenant remedies under this section are effective on the date the tenant has notice from the utility company of a future cutoff or notice of an actual cutoff, whichever is sooner. However, the tenant's remedies under this section shall cease if:(1) the landlord provides the tenant with written evidence from the utility that all delinquent sums due the utility have been paid in full; and(2) at the time the tenant receives such evidence, the tenant has not yet terminated the lease or filed suit under this section.

Added by Acts 1989, 71st Leg., ch. 650, Sec. 12, eff. Aug. 28, 1989.

SUBCHAPTER H. RETALIATIONSec. 92.331. RETALIATION BY LANDLORD. (a) A landlord may not retaliate against a tenant by taking an action described by Subsection (b) because the tenant:(1) in good faith exercises or attempts to exercise against a landlord a right or remedy granted to the tenant by lease, municipal ordinance, or federal or state statute;(2) gives a landlord a notice to repair or exercise a remedy under this chapter; or(3) complains to a governmental entity responsible for enforcing building or housing codes, a public utility, or a civic or nonprofit agency, and the tenant:(A) claims a building or housing code violation or utility problem; and(B) believes in good faith that the complaint is valid and that the violation or problem occurred.(b) A landlord may not, within six months after the date of the tenant's action under Subsection (a), retaliate against the tenant by:(1) filing an eviction proceeding, except for the grounds stated by Section 92.332;(2) depriving the tenant of the use of the premises, except for reasons authorized by law;(3) decreasing services to the tenant;(4) increasing the tenant's rent or terminating the tenant's lease; or(5) engaging, in bad faith, in a course of conduct that materially interferes with the tenant's rights under the tenant's lease.

Acts 1983, 68th Leg., p. 3637, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1989, 71st Leg., ch. 650, Sec. 9, eff. Aug. 28, 1989; Acts 1993, 73rd Leg., ch. 48, Sec. 16, eff. Sept. 1, 1993. Redesignated from Property Code Sec. 92.057(a) and amended by Acts 1995, 74th Leg., ch. 869, Sec. 5, eff. Jan. 1, 1996.

Sec. 92.332. NONRETALIATION. (a) The landlord is not liable for retaliation under this subchapter if the landlord proves that the action was not made for purposes of retaliation, nor is the landlord liable, unless the action violates a prior court order under Section 92.0563, for:(1) increasing rent under an escalation clause in a written lease for utilities, taxes, or insurance; or(2) increasing rent or reducing services as part of a pattern of rent increases or service reductions for an entire multidwelling project.(b) An eviction or lease termination based on the following circumstances, which are valid grounds for eviction or lease termination in any event, does not constitute retaliation:(1) the tenant is delinquent in rent when the landlord gives notice to vacate or files an eviction action;(2) the tenant, a member of the tenant's family, or a guest or invitee of the tenant intentionally damages property on the premises or by word or conduct threatens the personal safety of the landlord, the landlord's employees, or another tenant;(3) the tenant has materially breached the lease, other than by holding over, by an action such as violating written lease provisions prohibiting serious misconduct or criminal acts, except as provided by this section;(4) the tenant holds over after giving notice of termination or intent to vacate;(5) the tenant holds over after the landlord gives notice of termination at the end of the rental term and the tenant does not take action under Section 92.331 until after the landlord gives notice of termination; or(6) the tenant holds over and the landlord's notice of termination is motivated by a good faith belief that the tenant, a member of the tenant's family, or a guest or invitee of the tenant might:(A) adversely affect the quiet enjoyment by other tenants or neighbors;(B) materially affect the health or safety of the landlord, other tenants, or neighbors; or(C) damage the property of the landlord, other tenants, or neighbors.

Acts 1983, 68th Leg., p. 3637, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1989, 71st Leg., ch. 650, Sec. 9, eff. Aug. 28, 1989; Acts 1993, 73rd Leg., ch. 48, Sec. 16, eff. Sept. 1, 1993. Redesignated from Property Code Sec. 92.057(b), (c) and amended by Acts 1995, 74th Leg., ch. 869, Sec. 5, eff. Jan. 1, 1996.

Sec. 92.333. TENANT REMEDIES. In addition to other remedies provided by law, if a landlord retaliates against a tenant under this subchapter, the tenant may recover from the landlord a civil penalty of one month's rent plus $500, actual damages, court costs, and reasonable attorney's fees in an action for recovery of property damages, moving costs, actual expenses, civil penalties, or declaratory or injunctive relief, less any delinquent rents or other sums for which the tenant is liable to the landlord. If the tenant's rent payment to the landlord is subsidized in whole or in part by a governmental entity, the civil penalty granted under this section shall reflect the fair market rent of the dwelling plus $500.

Acts 1983, 68th Leg., p. 3637, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1989, 71st Leg., ch. 650, Sec. 9, eff. Aug. 28, 1989; Acts 1993, 73rd Leg., ch. 48, Sec. 16, eff. Sept. 1, 1993. Redesignated from Property Code Sec. 92.057(d) and amended by Acts 1995, 74th Leg., ch. 869, Sec. 5, eff. Jan. 1, 1996.

Sec. 92.334. INVALID COMPLAINTS. (a) If a tenant files or prosecutes a suit for retaliatory action based on a complaint asserted under Section 92.331(a)(3), and the government building or housing inspector or utility company representative visits the premises and determines in writing that a violation of a building or housing code does not exist or that a utility problem does not exist, there is a rebuttable presumption that the tenant acted in bad faith.(b) If a tenant files or prosecutes a suit under this subchapter in bad faith, the landlord may recover possession of the dwelling unit and may recover from the tenant a civil penalty of one month's rent plus $500, court costs, and reasonable attorney's fees. If the tenant's rent payment to the landlord is subsidized in whole or in part by a governmental entity, the civil penalty granted under this section shall reflect the fair market rent of the dwelling plus $500.

Added by Acts 1995, 74th Leg., ch. 869, Sec. 5, eff. Jan. 1, 1996.

Sec. 92.335. EVICTION SUITS. In an eviction suit, retaliation by the landlord under Section 92.331 is a defense and a rent deduction lawfully made by the tenant under this chapter is a defense for nonpayment of the rent to the extent allowed by this chapter. Other judicial actions under this chapter may not be joined with an eviction suit or asserted as a defense or crossclaim in an eviction suit.

Acts 1983, 68th Leg., p. 3638, ch. 576, Sec. 1, eff. Jan. 1, 1984. Amended by Acts 1989, 71st Leg., ch. 650, Sec. 11, eff. Aug. 28, 1989. Renumbered from Property Code Sec. 92.059 and amended by Acts 1995, 74th Leg., ch. 869, Sec. 5, eff. Jan. 1, 1996.

SUBCHAPTER I. RENTAL APPLICATIONSec. 92.351. DEFINITIONS. For purposes of this subchapter:(1) "Application deposit" means a sum of money that is given to the landlord in connection with a rental application and that is refundable to the applicant if the applicant is rejected as a tenant.(1-a) "Application fee" means a nonrefundable sum of money that is given to the landlord to offset the costs of screening an applicant for acceptance as a tenant.(2) "Applicant" or "rental applicant" means a person who makes an application to a landlord for rental of a dwelling.(3) "Co-applicant" means a person who makes an application for rental of a dwelling with other applicants and who plans to live in the dwelling with other applicants.(4) "Deposited" means deposited in an account of the landlord or the landlord's agent in a bank or other financial institution.(5) "Landlord" means a prospective landlord to whom a person makes application for rental of a dwelling.(5-a) "Rental application" means a written request made by an applicant to a landlord to lease premises from the landlord.(6) "Required date" means the required date for any acceptance of the applicant under Section 92.352.

Added by Acts 1995, 74th Leg., ch. 744, Sec. 5, eff. Jan. 1, 1996. Renumbered from Property Code Sec. 92.331 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(71), eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 917, Sec. 7, eff. January 1, 2008.

Sec. 92.3515. NOTICE OF ELIGIBILITY REQUIREMENTS. (a) At the time an applicant is provided with a rental application, the landlord shall make available to the applicant printed notice of the landlord's tenant selection criteria and the grounds for which the rental application may be denied, including the applicant's:(1) criminal history;(2) previous rental history;(3) current income;(4) credit history; or(5) failure to provide accurate or complete information on the application form.(b) If the landlord makes the notice available under Subsection (a), the applicant shall sign an acknowledgment indicating the notice was made available. If the acknowledgment is not signed, there is a rebuttable presumption that the notice was not made available to the applicant.(c) The acknowledgment required by Subsection (b) must include a statement substantively equivalent to the following: "Signing this acknowledgment indicates that you have had the opportunity to review the landlord's tenant selection criteria. The tenant selection criteria may include factors such as criminal history, credit history, current income, and rental history. If you do not meet the selection criteria, or if you provide inaccurate or incomplete information, your application may be rejected and your application fee will not be refunded."(d) The acknowledgment may be part of the rental application if the notice is underlined or in bold print.(e) If the landlord rejects an applicant and the landlord has not made the notice required by Subsection (a) available, the landlord shall return the application fee and any application deposit.(f) If an applicant requests a landlord to mail a refund of the applicant's application fee to the applicant, the landlord shall mail the refund check to the applicant at the address furnished by the applicant.

Added by Acts 2007, 80th Leg., R.S., Ch. 917, Sec. 8, eff. January 1, 2008.

Sec. 92.352. REJECTION OF APPLICANT. (a) The applicant is deemed rejected by the landlord if the landlord does not give notice of acceptance of the applicant on or before the seventh day after the:(1) date the applicant submits a completed rental application to the landlord on an application form furnished by the landlord; or(2) date the landlord accepts an application deposit if the landlord does not furnish the applicant an application form.(b) A landlord's rejection of one co-applicant shall be deemed as a rejection of all co-applicants.

Added by Acts 1995, 74th Leg., ch. 744, Sec. 5, eff. Jan. 1, 1996. Renumbered from Property Code Sec. 92.332 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(71), eff. Sept. 1, 1997.

Sec. 92.353. PROCEDURES FOR NOTICE OR REFUND. (a) Except as provided in Subsection (b), a landlord is presumed to have given notice of an applicant's acceptance or rejection if the notice is by:(1) telephone to the applicant, co-applicant, or a person living with the applicant or co-applicant on or before the required date; or(2) United States mail, addressed to the applicant and postmarked on or before the required date.(b) If a rental applicant requests that any acceptance of the applicant or any refund of the applicant's application deposit be mailed to the applicant, the landlord must mail the refund check to the applicant at the address furnished by the applicant.(c) If the date of required notice of acceptance or required refund of an application deposit is a Saturday, Sunday, or state or federal holiday, the required date shall be extended to the end of the next day following the Saturday, Sunday, or holiday.

Added by Acts 1995, 74th Leg., ch. 744, Sec. 5, eff. Jan. 1, 1996. Renumbered from Property Code Sec. 92.333 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(71), eff. Sept. 1, 1997.

Sec. 92.354. LIABILITY OF LANDLORD. A landlord who in bad faith fails to refund an application fee or deposit in violation of this subchapter is liable for an amount equal to the sum of $100, three times the amount wrongfully retained, and the applicant's reasonable attorney's fees.

Added by Acts 1995, 74th Leg., ch. 744, Sec. 5, eff. Jan. 1, 1996. Renumbered from Property Code Sec. 92.334 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(71), eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 917, Sec. 9, eff. January 1, 2008.

Sec. 92.355. WAIVER. A provision of a rental application that purports to waive a right or exempt a party from a liability or duty under this subchapter is void.

Added by Acts 2007, 80th Leg., R.S., Ch. 917, Sec. 10, eff. January 1, 2008.



CHAPTER 93. COMMERCIAL TENANCIES

PROPERTY CODE

TITLE 8. LANDLORD AND TENANT

CHAPTER 93. COMMERCIAL TENANCIES

Sec. 93.001. APPLICABILITY OF CHAPTER. (a) This chapter

applies only to the relationship between landlords and tenants of

commercial rental property.

(b) For purposes of this chapter, "commercial rental property"

means rental property that is not covered by Chapter 92.

Added by Acts 1989, 71st Leg., ch. 687, Sec. 2, eff. Sept. 1,

1989; Acts 1989, 71st Leg., ch. 689, Sec. 2, eff. Sept. 1, 1989.

Sec. 93.002. INTERRUPTION OF UTILITIES, REMOVAL OF PROPERTY, AND

EXCLUSION OF COMMERCIAL TENANT. (a) A landlord or a landlord's

agent may not interrupt or cause the interruption of utility

service paid for directly to the utility company by a tenant

unless the interruption results from bona fide repairs,

construction, or an emergency.

(b) A landlord may not remove a door, window, or attic hatchway

cover or a lock, latch, hinge, hinge pin, doorknob, or other

mechanism connected to a door, window, or attic hatchway cover

from premises leased to a tenant or remove furniture, fixtures,

or appliances furnished by the landlord from premises leased to a

tenant unless the landlord removes the item for a bona fide

repair or replacement. If a landlord removes any of the items

listed in this subsection for a bona fide repair or replacement,

the repair or replacement must be promptly performed.

(c) A landlord may not intentionally prevent a tenant from

entering the leased premises except by judicial process unless

the exclusion results from:

(1) bona fide repairs, construction, or an emergency;

(2) removing the contents of premises abandoned by a tenant; or

(3) changing the door locks of a tenant who is delinquent in

paying at least part of the rent.

(d) A tenant is presumed to have abandoned the premises if

goods, equipment, or other property, in an amount substantial

enough to indicate a probable intent to abandon the premises, is

being or has been removed from the premises and the removal is

not within the normal course of the tenant's business.

(e) A landlord may remove and store any property of a tenant

that remains on premises that are abandoned. In addition to the

landlord's other rights, the landlord may dispose of the stored

property if the tenant does not claim the property within 60 days

after the date the property is stored. The landlord shall deliver

by certified mail to the tenant at the tenant's last known

address a notice stating that the landlord may dispose of the

tenant's property if the tenant does not claim the property

within 60 days after the date the property is stored.

(f) If a landlord or a landlord's agent changes the door lock of

a tenant who is delinquent in paying rent, the landlord or agent

must place a written notice on the tenant's front door stating

the name and the address or telephone number of the individual or

company from which the new key may be obtained. The new key is

required to be provided only during the tenant's regular business

hours and only if the tenant pays the delinquent rent.

(g) If a landlord or a landlord's agent violates this section,

the tenant may:

(1) either recover possession of the premises or terminate the

lease; and

(2) recover from the landlord an amount equal to the sum of the

tenant's actual damages, one month's rent or $500, whichever is

greater, reasonable attorney's fees, and court costs, less any

delinquent rents or other sums for which the tenant is liable to

the landlord.

(h) A lease supersedes this section to the extent of any

conflict.

Added by Acts 1989, 71st Leg., ch. 689, Sec. 2, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 44, Sec. 1, eff. Sept.

1, 1993.

Sec. 93.003. COMMERCIAL TENANT'S RIGHT OF REENTRY AFTER UNLAWFUL

LOCKOUT. (a) If a landlord has locked a tenant out of leased

premises in violation of Section 93.002, the tenant may recover

possession of the premises as provided by this section.

(b) The tenant must file with the justice court in the precinct

in which the rental premises are located a sworn complaint for

reentry, specifying the facts of the alleged unlawful lockout by

the landlord or the landlord's agent. The tenant must also state

orally under oath to the justice the facts of the alleged

unlawful lockout.

(c) If the tenant has complied with Subsection (b) and if the

justice reasonably believes an unlawful lockout has likely

occurred, the justice may issue, ex parte, a writ of reentry that

entitles the tenant to immediate and temporary possession of the

premises, pending a final hearing on the tenant's sworn complaint

for reentry.

(d) The writ of reentry must be served on either the landlord or

the landlord's management company, on-premises manager, or rent

collector in the same manner as a writ of possession in a

forcible detainer action. A sheriff or constable may use

reasonable force in executing a writ of reentry under this

section.

(e) The landlord is entitled to a hearing on the tenant's sworn

complaint for reentry. The writ of reentry must notify the

landlord of the right to a hearing. The hearing shall be held not

earlier than the first day and not later than the seventh day

after the date the landlord requests a hearing.

(f) If the landlord fails to request a hearing on the tenant's

sworn complaint for reentry before the eighth day after the date

of service of the writ of reentry on the landlord under

Subsection (d), a judgment for court costs may be rendered

against the landlord.

(g) A party may appeal from the court's judgment at the hearing

on the sworn complaint for reentry in the same manner as a party

may appeal a judgment in a forcible detainer suit.

(h) If a writ of possession is issued, it supersedes a writ of

reentry.

(i) If the landlord or the person on whom a writ of reentry is

served fails to immediately comply with the writ or later

disobeys the writ, the failure is grounds for contempt of court

against the landlord or the person on whom the writ was served,

under Section 21.002, Government Code. If the writ is disobeyed,

the tenant or the tenant's attorney may file in the court in

which the reentry action is pending an affidavit stating the name

of the person who has disobeyed the writ and describing the acts

or omissions constituting the disobedience. On receipt of an

affidavit, the justice shall issue a show cause order, directing

the person to appear on a designated date and show cause why he

should not be adjudged in contempt of court. If the justice

finds, after considering the evidence at the hearing, that the

person has directly or indirectly disobeyed the writ, the justice

may commit the person to jail without bail until the person

purges himself of the contempt in a manner and form as the

justice may direct. If the person disobeyed the writ before

receiving the show cause order but has complied with the writ

after receiving the order, the justice may find the person in

contempt and assess punishment under Section 21.002(c),

Government Code.

(j) This section does not affect a tenant's right to pursue a

separate cause of action under Section 93.002.

(k) If a tenant in bad faith files a sworn complaint for reentry

resulting in a writ of reentry being served on the landlord or

landlord's agent, the landlord may in a separate cause of action

recover from the tenant an amount equal to actual damages, one

month's rent or $500, whichever is greater, reasonable attorney's

fees, and costs of court, less any sums for which the landlord is

liable to the tenant.

(l) The fee for filing a sworn complaint for reentry is the same

as that for filing a civil action in justice court. The fee for

service of a writ of reentry is the same as that for service of a

writ of possession. The fee for service of a show cause order is

the same as that for service of a civil citation. The justice may

defer payment of the tenant's filing fees and service costs for

the sworn complaint for reentry and writ of reentry. Court costs

may be waived only if the tenant executes a pauper's affidavit.

(m) This section does not affect the rights of a landlord or

tenant in a forcible detainer or forcible entry and detainer

action.

Added by Acts 1989, 71st Leg., ch. 687, Sec. 2, eff. Sept. 1,

1989. Amended by Acts 2001, 77th Leg., ch. 595, Sec. 1, eff. June

11, 2001.

Sec. 93.004. SECURITY DEPOSIT. A security deposit is any

advance of money, other than a rental application deposit or an

advance payment of rent, that is intended primarily to secure

performance under a lease of commercial rental property.

Added by Acts 2001, 77th Leg., ch. 1460, Sec. 1, eff. Sept. 1,

2001.

Sec. 93.005. OBLIGATION TO REFUND SECURITY DEPOSIT. (a) The

landlord shall refund the security deposit to the tenant not

later than the 60th day after the date the tenant surrenders the

premises and provides notice to the landlord or the landlord's

agent of the tenant's forwarding address under Section 93.009.

(b) The tenant's claim to the security deposit takes priority

over the claim of any creditor of the landlord, including a

trustee in bankruptcy.

Added by Acts 2001, 77th Leg., ch. 1460, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1143, Sec. 1, eff.

Sept. 1, 2003.

Sec. 93.006. RETENTION OF SECURITY DEPOSIT; ACCOUNTING. (a)

Before returning a security deposit, the landlord may deduct from

the deposit damages and charges for which the tenant is legally

liable under the lease or damages and charges that result from a

breach of the lease.

(b) The landlord may not retain any portion of a security

deposit to cover normal wear and tear. In this subsection,

"normal wear and tear" means deterioration that results from the

intended use of the commercial premises, including breakage or

malfunction due to age or deteriorated condition, but the term

does not include deterioration that results from negligence,

carelessness, accident, or abuse of the premises, equipment, or

chattels by the tenant or by a guest or invitee of the tenant.

(c) If the landlord retains all or part of a security deposit

under this section, the landlord shall give to the tenant the

balance of the security deposit, if any, together with a written

description and itemized list of all deductions. The landlord is

not required to give the tenant a description and itemized list

of deductions if:

(1) the tenant owes rent when the tenant surrenders possession

of the premises; and

(2) no controversy exists concerning the amount of rent owed.

Added by Acts 2001, 77th Leg., ch. 1460, Sec. 1, eff. Sept. 1,

2001.

Sec. 93.007. CESSATION OF OWNER'S INTEREST. (a) If the owner's

interest in the premises is terminated by sale, assignment,

death, appointment of a receiver, bankruptcy, or otherwise, the

new owner is liable for the return of the security deposit

according to this chapter from the date title to the premises is

acquired, regardless of whether an acknowledgement is given to

the tenant under Subsection (b).

(b) The person who no longer owns an interest in the rental

premises remains liable for a security deposit received while the

person was the owner until the new owner delivers to the tenant a

signed statement acknowledging that the new owner has received

and is responsible for the tenant's security deposit and

specifying the exact dollar amount of the deposit. The amount of

the security deposit is the greater of:

(1) the amount provided in the tenant's lease; or

(2) the amount provided in an estoppel certificate prepared by

the owner at the time the lease was executed or prepared by the

new owner at the time the commercial property is transferred.

(c) Subsection (a) does not apply to a real estate mortgage

lienholder who acquires title by foreclosure.

Added by Acts 2001, 77th Leg., ch. 1460, Sec. 1, eff. Sept. 1,

2001.

Sec. 93.008. RECORDS. The landlord shall keep accurate records

of all security deposits.

Added by Acts 2001, 77th Leg., ch. 1460, Sec. 1, eff. Sept. 1,

2001.

Sec. 93.009. TENANT'S FORWARDING ADDRESS. (a) The landlord is

not obligated to return a tenant's security deposit or give the

tenant a written description of damages and charges until the

tenant gives the landlord a written statement of the tenant's

forwarding address for the purpose of refunding the security

deposit.

(b) The tenant does not forfeit the right to a refund of the

security deposit or the right to receive a description of damages

and charges for failing to give a forwarding address to the

landlord.

Added by Acts 2001, 77th Leg., ch. 1460, Sec. 1, eff. Sept. 1,

2001.

Sec. 93.010. LIABILITY FOR WITHHOLDING LAST MONTH'S RENT. (a)

The tenant may not withhold payment of any portion of the last

month's rent on grounds that the security deposit is security for

unpaid rent.

(b) A tenant who violates this section is presumed to have acted

in bad faith. A tenant who in bad faith violates this section is

liable to the landlord for an amount equal to three times the

rent wrongfully withheld and the landlord's reasonable attorney's

fees in a suit to recover the rent.

Added by Acts 2001, 77th Leg., ch. 1460, Sec. 1, eff. Sept. 1,

2001.

Sec. 93.011. LIABILITY OF LANDLORD. (a) A landlord who in bad

faith retains a security deposit in violation of this chapter is

liable for an amount equal to the sum of $100, three times the

portion of the deposit wrongfully withheld, and the tenant's

reasonable attorney's fees incurred in a suit to recover the

deposit after the period prescribed for returning the deposit

expires.

(b) A landlord who in bad faith does not provide a written

description and itemized list of damages and charges in violation

of this chapter:

(1) forfeits the right to withhold any portion of the security

deposit or to bring suit against the tenant for damages to the

premises; and

(2) is liable for the tenant's reasonable attorney's fees in a

suit to recover the deposit.

(c) In a suit brought by a tenant under this chapter, the

landlord has the burden of proving that the retention of any

portion of the security deposit was reasonable.

(d) A landlord who fails to return a security deposit or to

provide a written description and itemized list of deductions on

or before the 60th day after the date the tenant surrenders

possession is presumed to have acted in bad faith.

Added by Acts 2001, 77th Leg., ch. 1460, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1143, Sec. 2, eff.

Sept. 1, 2003.

Sec. 93.012. ASSESSMENT OF CHARGES. (a) A landlord may not

assess a charge, excluding a charge for rent or physical damage

to the leased premises, to a tenant unless the amount of the

charge or the method by which the charge is to be computed is

stated in the lease, an exhibit or attachment that is part of the

lease, or an amendment to the lease.

(b) This section does not affect a landlord's right to assess a

charge or obtain a remedy allowed under a statute or common law.

(c) This section does not affect the contractual right of a

landlord that is a governmental entity created under Subchapter

D, Chapter 22, Transportation Code, whose constituent

municipalities are populous home-rule municipalities to assess

charges under a lease to fully compensate the governmental entity

for the governmental entity's operating costs.

Added by Acts 2001, 77th Leg., ch. 1397, Sec. 1, eff. Sept. 1,

2002. Renumbered from Property Code Sec. 93.004 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(119), eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

71, Sec. 1, eff. May 20, 2009.



CHAPTER 94. MANUFACTURED HOME TENANCIES

PROPERTY CODE

TITLE 8. LANDLORD AND TENANT

CHAPTER 94. MANUFACTURED HOME TENANCIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 94.001. DEFINITIONS. In this chapter:

(1) "Landlord" means the owner or manager of a manufactured home

community and includes an employee or agent of the landlord.

(2) "Lease agreement" means a written agreement between a

landlord and a tenant that establishes the terms, conditions, and

other provisions for placing a manufactured home on the premises

of a manufactured home community.

(3) "Manufactured home" has the meaning assigned by Section

1201.003, Occupations Code, and for purposes of this chapter, a

reference to a manufactured home includes a recreational vehicle.

(4) "Manufactured home community" means a parcel of land on

which four or more lots are offered for lease for installing and

occupying manufactured homes.

(5) "Manufactured home community rules" means the rules provided

in a written document that establish the policies and regulations

of the manufactured home community, including regulations

relating to the use, occupancy, and quiet enjoyment of and the

health, safety, and welfare of tenants of the manufactured home

community.

(6) "Manufactured home lot" means the space allocated in the

lease agreement for the placement of the tenant's manufactured

home and the area adjacent to that space designated in the lease

agreement for the tenant's exclusive use.

(7) "Normal wear and tear" means deterioration that results from

intended use of the premises, including breakage or malfunction

due to age or deteriorated condition, but the term does not

include deterioration that results from negligence, carelessness,

accident, or abuse of the premises, equipment, or chattels by the

tenant, a member of the tenant's household, or a guest or invitee

of the tenant.

(8) "Park model unit" means a recreational vehicle that is

designed primarily as temporary living quarters for recreation,

camping, or seasonal use and that is built on a single chassis,

mounted on wheels, and has a gross trailer area not exceeding 400

square feet in the set-up mode.

(9) "Premises" means a tenant's manufactured home lot, any area

or facility the lease authorizes the tenant to use, and the

appurtenances, grounds, and facilities held out for the use of

tenants generally.

(10) "Recreational vehicle" means a vehicle that is primarily

designed as a temporary living quarters for recreational camping

or travel use and that is permanently tied to, affixed, or

anchored to the premises as in the case of a park model unit.

(11) "Tenant" means a person who is:

(A) authorized by a lease agreement to occupy a lot to the

exclusion of others in a manufactured home community; and

(B) obligated under the lease agreement to pay rent, fees, and

other charges.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002. Amended by Acts 2003, 78th Leg., ch. 75, Sec. 1, eff. May

16, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.808, eff.

Sept. 1, 2003.

Sec. 94.002. APPLICABILITY. (a) This chapter applies only to

the relationship between a landlord who leases property in a

manufactured home community and a tenant leasing property in the

manufactured home community for the purpose of situating a

manufactured home or a recreational vehicle on the property.

(b) This chapter does not apply to the relationship between:

(1) a landlord who owns a manufactured home and a tenant who

leases the manufactured home from the landlord;

(2) a landlord who leases property in a manufactured home

community and a tenant leasing property in the manufactured home

community for the placement of personal property to be used for

human habitation, excluding a manufactured home or a recreational

vehicle; or

(3) a landlord and an employee or an agent of the landlord.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.003. WAIVER OF RIGHTS AND DUTIES. A provision in a

lease agreement or a manufactured home community rule that

purports to waive a right or to exempt a landlord or a tenant

from a duty or from liability under this chapter is void.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.004. LANDLORD'S RIGHT OF ENTRY. (a) Except as provided

by this chapter, the landlord may not enter a tenant's

manufactured home unless:

(1) the tenant is present and gives consent; or

(2) the tenant has previously given written consent.

(b) The written consent under Subsection (a)(2) must specify the

date and time entry is permitted and is valid only for the date

and time specified. The tenant may revoke the consent without

penalty at any time by notifying the landlord in writing that the

consent has been revoked.

(c) The landlord may enter the tenant's manufactured home in a

reasonable manner and at a reasonable time if:

(1) an emergency exists; or

(2) the tenant abandons the manufactured home.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.005. COMMON AREA FACILITIES. Each common area facility,

if any, must be open or available to tenants. The landlord shall

post the hours of operation or availability of the facility in a

conspicuous place at the facility.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.006. TENANT MEETINGS. (a) Except as provided by

Subsection (b), a landlord may not interfere with meetings by

tenants of the manufactured home community related to

manufactured home living.

(b) Any limitations on meetings by tenants in the common area

facilities must be included in the manufactured home community

rules.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.007. CASH RENTAL PAYMENTS. (a) A landlord shall accept

a tenant's cash rental payment unless the lease agreement

requires the tenant to make rental payments by check, money

order, or other traceable or negotiable instrument.

(b) A landlord who receives a cash rental payment shall:

(1) provide the tenant with a written receipt; and

(2) enter the payment date and amount in a record book

maintained by the landlord.

(c) A tenant or a governmental entity or civic association

acting on the tenant's behalf may file suit against a landlord to

enjoin a violation of this section.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.008. MANUFACTURED HOME COMMUNITY RULES. (a) A landlord

may adopt manufactured home community rules that are not

arbitrary or capricious.

(b) Manufactured home community rules are considered part of the

lease agreement.

(c) The landlord may add to or amend manufactured home community

rules. If the landlord adds or amends a rule:

(1) the rule is not effective until the 30th day after the date

each tenant is provided with a written copy of the added or

amended rule; and

(2) if a tenant is required to take any action that requires the

expenditure of funds in excess of $25 to comply with the rule,

the landlord shall give the tenant at least 90 days after the

date each tenant is provided with a written copy of the added or

amended rule to comply with the rule.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.009. NOTICE TO TENANT AT PRIMARY RESIDENCE. (a) If, at

the time of signing a lease agreement or lease renewal, a tenant

gives written notice to the tenant's landlord that the tenant

does not occupy the manufactured home lot as a primary residence

and requests in writing that the landlord send notices to the

tenant at the tenant's primary residence and provides to the

landlord the address of the tenant's primary residence, the

landlord shall mail to the tenant's primary residence all notices

required by the lease agreement, by this chapter, or by Chapter

24.

(b) The tenant shall notify the landlord in writing of any

change in the tenant's primary residence address. Oral notices of

change are insufficient.

(c) A notice to a tenant's primary residence under Subsection

(a) may be sent by regular United States mail and is considered

as having been given on the date of postmark of the notice.

(d) If there is more than one tenant on a lease agreement, the

landlord is not required under this section to send notices to

the primary residence of more than one tenant.

(e) This section does not apply if notice is actually hand

delivered to and received by a person 16 years of age or older

occupying the leased premises.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.010. DISCLOSURE OF OWNERSHIP AND MANAGEMENT. (a) A

landlord shall disclose to a tenant, or to any governmental

official or employee acting in an official capacity, according to

this section:

(1) the name and either a street or post office box address of

the holder of record title, according to the deed records in the

county clerk's office, of the premises leased by the tenant or

inquired about by the governmental official or employee acting in

an official capacity; and

(2) if an entity located off-site from the manufactured home

community is primarily responsible for managing the leased

premises, the name and street address of that entity.

(b) Disclosure to a tenant under Subsection (a) must be made by:

(1) giving the information in writing to the tenant on or before

the seventh day after the date the landlord receives the tenant's

written request for the information;

(2) continuously posting the information in a conspicuous place

in the manufactured home community or the office of the on-site

manager or on the outside of the entry door to the office of the

on-site manager on or before the seventh day after the date the

landlord receives the tenant's written request for the

information; or

(3) including the information in a copy of the tenant's lease or

in written manufactured home community rules given to the tenant

before the tenant requests the information.

(c) Disclosure of information to a tenant may be made under

Subsection (b)(1) or (2) before the tenant requests the

information.

(d) Disclosure of information to a governmental official or

employee must be made by giving the information in writing to the

official or employee on or before the seventh day after the date

the landlord receives a written request for the information from

the official or employee.

(e) A correction to the information may be made by any of the

methods authorized and must be made within the period prescribed

by this section for providing the information.

(f) For the purposes of this section, an owner or property

manager may disclose either an actual name or an assumed name if

an assumed name certificate has been recorded with the county

clerk.

(g) A landlord who provides information under this section

violates this section if:

(1) the information becomes incorrect because a name or address

changes; and

(2) the landlord fails to correct the information given to a

tenant on or before the 15th day after the date the information

becomes incorrect.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.011. LANDLORD'S AGENT FOR SERVICE OF PROCESS. (a) In a

lawsuit by a tenant to enforce a legal obligation of the owner as

landlord of the manufactured home community, the owner's agent

for service of process is determined according to this section.

(b) The owner's management company, on-site manager, or rent

collector for the manufactured home community is the owner's

authorized agent for service of process unless the owner's name

and business street address have been furnished in writing to the

tenant.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.012. VENUE. Venue for an action under this chapter is

governed by Section 15.0115, Civil Practice and Remedies Code.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

SUBCHAPTER B. LEASE AGREEMENT

Sec. 94.051. INFORMATION TO BE PROVIDED TO PROSPECTIVE TENANT.

At the time the landlord receives an application from a

prospective tenant, the landlord shall give the tenant a copy of:

(1) the proposed lease agreement for the manufactured home

community;

(2) any manufactured home community rules; and

(3) a separate disclosure statement with the following

prominently printed in at least 10-point type:

"You have the legal right to an initial lease term of six months.

If you prefer a different lease period, you and your landlord

may negotiate a shorter or longer lease period. After the

initial lease period expires, you and your landlord may negotiate

a new lease term by mutual agreement. Regardless of the term of

the lease, the landlord must give you at least 60 days' notice of

a nonrenewal of the lease, except that if the manufactured home

community's land use will change, the landlord must give you at

least 180 days' notice. During the applicable period, you must

continue to pay all rent and other amounts due under the lease

agreement, including late charges, if any, after receiving notice

of the nonrenewal."

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002. Amended by Acts 2003, 78th Leg., ch. 75, Sec. 2, eff. May

16, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 65, eff. January 1, 2008.

Sec. 94.052. TERM OF LEASE. (a) A landlord shall offer the

tenant a lease agreement with an initial lease term of at least

six months. If the tenant requests a lease agreement with a

different lease period, the landlord and the tenant may mutually

agree to a shorter or longer lease period. The landlord and the

tenant may mutually agree to subsequent lease periods of any

length for each renewal of the lease agreement.

(b) Except as provided by Section 94.204, regardless of the term

of the lease, the landlord must provide notice to the tenant not

later than the 60th day before the date of the expiration of the

lease if the landlord chooses not to renew the lease. During the

applicable period, the tenant must pay all rent and other amounts

due under the lease agreement, including late charges, if any,

after receiving notice of the nonrenewal.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 66, eff. January 1, 2008.

Sec. 94.053. LEASE REQUIREMENTS AND DISCLOSURES. (a) A lease

agreement must be:

(1) typed or printed in legible handwriting; and

(2) signed by the landlord and the tenant.

(b) The landlord shall provide the tenant with a copy of the

lease agreement and a current copy of the manufactured home

community rules after the lease has been signed.

(c) A lease agreement must contain the following information:

(1) the address or number of the manufactured home lot and the

number and location of any accompanying parking spaces;

(2) the lease term;

(3) the rental amount;

(4) the interval at which rent must be paid and the date on

which periodic rental payments are due;

(5) any late charge or fee or charge for any service or

facility;

(6) the amount of any security deposit;

(7) a description of the landlord's maintenance

responsibilities;

(8) the telephone number of the person who may be contacted for

emergency maintenance;

(9) the name and address of the person designated to accept

official notices for the landlord;

(10) the penalty the landlord may impose for the tenant's early

termination as provided by Section 94.201;

(11) the grounds for eviction as provided by Subchapter E;

(12) a disclosure of the landlord's right to choose not to renew

the lease agreement if there is a change in the land use of the

manufactured home community during the lease term as provided by

Section 94.204;

(13) a disclosure of any incorporation by reference of an

addendum relating to submetering of utility services;

(14) a prominent disclosure informing the tenant that Chapter

94, Property Code, governs certain rights granted to the tenant

and obligations imposed on the landlord by law;

(15) if there is a temporary zoning permit for the land use of

the manufactured home community, the date the zoning permit

expires; and

(16) any other terms or conditions of occupancy not expressly

included in the manufactured home community rules.

(d) A lease provision requiring an increase in rent or in fees

or charges during the lease term must be initialed by the tenant

or the provision is void.

(e) Any illegal or unconscionable provision in a lease is void.

If a lease provision is determined void, the invalidity of the

provision does not affect other provisions of the lease that can

be given effect without reference to the invalid provision.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 67, eff. January 1, 2008.

Sec. 94.054. DISCLOSURE BY TENANT REQUIRED. A tenant shall

disclose to the landlord before the lease agreement is signed the

name and address of any person who holds a lien on the tenant's

manufactured home.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.055. NOTICE OF LEASE RENEWAL. (a) The landlord shall

provide a tenant a notice to vacate the leased premises or an

offer of lease renewal:

(1) not later than the 60th day before the date the current

lease term expires; or

(2) if the lease is a month-to-month lease, not later than the

60th day before the date the landlord intends to terminate the

current term of the lease.

(b) If the landlord offers to renew the lease, the landlord

shall notify the tenant of the proposed rent amount and any

change in the lease terms. The notice must also include a

statement informing the tenant that the tenant's failure to

reject the landlord's offer to renew the lease within the 30-day

period prescribed by Subsection (c) will result in the renewal of

the lease under the modified terms as provided by Subsection (c).

(c) If the landlord offers to renew the lease, the tenant must

notify the landlord not later than the 30th day before the date

the current lease expires whether the tenant rejects the terms of

the offer and intends to vacate the leased premises on the date

the current lease term expires. If the tenant fails to provide

the notice within the period prescribed by this subsection, the

lease is renewed under the modified terms beginning on the first

day after the date of the expiration of the current lease term.

(d) Notwithstanding Subsection (a), the landlord may request a

tenant to vacate the leased premises before the end of the notice

period prescribed by Subsection (a) only if the landlord

compensates the tenant in advance for relocation expenses,

including the cost of moving and installing the manufactured home

at a new location.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.056. PENALTY FOR LATE PAYMENT. A landlord may assess a

penalty for late payment of rent or another fee or charge if the

payment is not remitted on or before the date stipulated in the

lease agreement.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.057. ASSIGNMENT OF LEASE AND SUBLEASE. (a) A landlord

may prohibit a tenant from assigning a lease agreement or

subleasing the leased premises if the prohibition is included in

the lease agreement.

(b) If the landlord permits a tenant to assign a lease agreement

or sublease the leased premises, the lease agreement must specify

the conditions under which the tenant may enter into an

assignment or sublease agreement.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

SUBCHAPTER C. SECURITY DEPOSIT

Sec. 94.101. SECURITY DEPOSIT. In this chapter, "security

deposit" means any advance of money, other than a rental

application deposit or an advance payment of rent, that is

intended primarily to secure performance under a lease of a lot

in a manufactured home community that has been entered into by a

landlord and a tenant.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.102. SECURITY DEPOSIT PERMITTED. (a) At the time the

tenant executes the initial lease agreement, the landlord may

require a security deposit.

(b) The landlord shall keep accurate records relating to

security deposits.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.103. OBLIGATION TO REFUND. (a) Except as provided by

this subchapter, the landlord shall refund the security deposit

not later than the 30th day after the date the tenant surrenders

the manufactured home lot.

(b) A requirement that a tenant give advance notice of surrender

as a condition for refunding the security deposit is effective

only if the requirement is underlined or is printed in

conspicuous bold print in the lease.

(c) The tenant's claim to the security deposit takes priority

over the claim of any creditor of the landlord, including a

trustee in bankruptcy.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.104. CONDITIONS FOR RETENTION OF SECURITY DEPOSIT OR

RENT PREPAYMENT. (a) Except as provided by Subsection (b), a

landlord who receives a security deposit or rent prepayment for a

manufactured home lot from a tenant who fails to occupy the lot

according to a lease agreement between the landlord and the

tenant may not retain the security deposit or rent prepayment if:

(1) the tenant secures a replacement tenant satisfactory to the

landlord and the replacement tenant occupies the lot on or before

the commencement date of the lease; or

(2) the landlord secures a replacement tenant satisfactory to

the landlord and the replacement tenant occupies the lot on or

before the commencement date of the lease.

(b) If the landlord secures the replacement tenant, the landlord

may retain and deduct from the security deposit or rent

prepayment either:

(1) an amount agreed to in the lease agreement as a lease

cancellation fee; or

(2) actual expenses incurred by the landlord in securing the

replacement tenant, including a reasonable amount for the time

spent by the landlord in securing the replacement tenant.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.105. RETENTION OF SECURITY DEPOSIT; ACCOUNTING. (a)

Before returning a security deposit, the landlord may deduct from

the deposit damages and charges for which the tenant is legally

liable under the lease agreement or as a result of breaching the

lease.

(b) The landlord may not retain any portion of a security

deposit to cover normal wear and tear.

(c) If the landlord retains all or part of a security deposit

under this section, the landlord shall give to the tenant the

balance of the security deposit, if any, together with a written

description and itemized list of all deductions. The landlord is

not required to give the tenant a description and itemized list

of deductions if:

(1) the tenant owes rent when the tenant surrenders possession

of the manufactured home lot; and

(2) no controversy exists concerning the amount of rent owed.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.106. CESSATION OF OWNER'S INTEREST. (a) If the owner's

interest in the premises is terminated by sale, assignment,

death, appointment of a receiver, bankruptcy, or otherwise, the

new owner is liable for the return of security deposits according

to this subchapter from the date title to the premises is

acquired, regardless of whether notice is given to the tenant

under Subsection (b).

(b) The person who no longer owns an interest in the leased

premises remains liable for a security deposit received while the

person was the owner until the new owner delivers to the tenant a

signed statement acknowledging that the new owner has received

and is responsible for the tenant's security deposit and

specifying the exact dollar amount of the deposit.

(c) Subsection (a) does not apply to a real estate mortgage

lienholder who acquires title by foreclosure.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.107. TENANT'S FORWARDING ADDRESS. (a) A landlord is

not obligated to return a tenant's security deposit or give the

tenant a written description of damages and charges until the

tenant gives the landlord a written statement of the tenant's

forwarding address for the purpose of refunding the security

deposit.

(b) The tenant does not forfeit the right to a refund of the

security deposit or the right to receive a description of damages

and charges merely for failing to give a forwarding address to

the landlord.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.108. LIABILITY FOR WITHHOLDING LAST MONTH'S RENT. (a)

A tenant may not withhold payment of any portion of the last

month's rent on grounds that the security deposit is security for

unpaid rent.

(b) A tenant who violates this section is presumed to have acted

in bad faith. A tenant who in bad faith violates this section is

liable to the landlord for an amount equal to three times the

rent wrongfully withheld and the landlord's reasonable attorney's

fees in a suit to recover the rent.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.109. LIABILITY OF LANDLORD. (a) A landlord who in bad

faith retains a security deposit in violation of this subchapter

is liable for an amount equal to the sum of $100, three times the

portion of the deposit wrongfully withheld, and the tenant's

reasonable attorney's fees in a suit to recover the deposit.

(b) A landlord who in bad faith does not provide a written

description and itemized list of damages and charges in violation

of this subchapter:

(1) forfeits the right to withhold any portion of the security

deposit or to bring suit against the tenant for damages to the

premises; and

(2) is liable for the tenant's reasonable attorney's fees in a

suit to recover the deposit.

(c) In an action brought by a tenant under this subchapter, the

landlord has the burden of proving that the retention of any

portion of the security deposit was reasonable.

(d) A landlord who fails either to return a security deposit or

to provide a written description and itemization of deductions on

or before the 30th day after the date the tenant surrenders

possession is presumed to have acted in bad faith.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

SUBCHAPTER D. PREMISES CONDITION, MAINTENANCE, AND REPAIRS

Sec. 94.151. WARRANTY OF SUITABILITY. By executing a lease

agreement, the landlord warrants that the manufactured home lot

is suitable for the installation of a manufactured home during

the term of the lease agreement.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.152. LANDLORD'S MAINTENANCE OBLIGATIONS. The landlord

shall:

(1) comply with any code, statute, ordinance, and administrative

rule applicable to the manufactured home community;

(2) maintain all common areas, if any, of the manufactured home

community in a clean and useable condition;

(3) maintain all utility lines installed in the manufactured

home community by the landlord unless the utility lines are

maintained by a public utility or political subdivision,

including a municipality;

(4) maintain individual mailboxes for the tenants in accordance

with United States Postal Service regulations unless mailboxes

are permitted to be located on the tenant's manufactured home

lot;

(5) maintain roads in the manufactured home community to the

extent necessary to provide access to each tenant's manufactured

home lot;

(6) provide services for the common collection and removal of

garbage and solid waste from within the manufactured home

community; and

(7) repair or remedy conditions on the premises that materially

affect the physical health or safety of an ordinary tenant of the

manufactured home community.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.153. LANDLORD'S REPAIR OBLIGATIONS. (a) This section

does not apply to a condition present in or on a tenant's

manufactured home.

(b) A landlord shall make a diligent effort to repair or remedy

a condition if:

(1) the tenant specifies the condition in a notice to the person

to whom or to the place at which rent is normally paid;

(2) the tenant is not delinquent in the payment of rent at the

time notice is given; and

(3) the condition materially affects the physical health or

safety of an ordinary tenant.

(c) Unless the condition was caused by normal wear and tear, the

landlord does not have a duty during the lease term or a renewal

or extension to repair or remedy a condition caused by:

(1) the tenant;

(2) a lawful occupant of the tenant's manufactured home lot;

(3) a member of the tenant's family; or

(4) a guest or invitee of the tenant.

(d) This subchapter does not require the landlord:

(1) to furnish utilities from a utility company if as a

practical matter the utility lines of the company are not

reasonably available; or

(2) to furnish security guards.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.154. BURDEN OF PROOF. (a) Except as provided by this

section, the tenant has the burden of proof in a judicial action

to enforce a right resulting from the landlord's failure to

repair or remedy a condition under Section 94.153.

(b) If the landlord does not provide a written explanation for

delay in performing a duty to repair or remedy on or before the

fifth day after receiving from the tenant a written demand for an

explanation, the landlord has the burden of proving that the

landlord made a diligent effort to repair and that a reasonable

time for repair did not elapse.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.155. CASUALTY LOSS. (a) If a condition results from an

insured casualty loss, such as fire, smoke, hail, explosion, or a

similar cause, the period for repair does not begin until the

landlord receives the insurance proceeds.

(b) If after a casualty loss the leased premises are as a

practical matter totally unusable for the purposes for which the

premises were leased and if the casualty loss is not caused by

the negligence or fault of the tenant, a member of the tenant's

family, or a guest or invitee of the tenant, either the landlord

or the tenant may terminate the lease by giving written notice to

the other any time before repairs are completed. If the lease is

terminated, the tenant is entitled only to a pro rata refund of

rent from the date the tenant moves out and to a refund of any

security deposit otherwise required by law.

(c) If after a casualty loss the leased premises are partially

unusable for the purposes for which the premises were leased and

if the casualty loss is not caused by the negligence or fault of

the tenant, a member of the tenant's family, or a guest or

invitee of the tenant, the tenant is entitled to reduction in the

rent in an amount proportionate to the extent the premises are

unusable because of the casualty, but only on judgment of a

county or district court. A landlord and tenant may agree

otherwise in a written lease.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.156. LANDLORD LIABILITY AND TENANT REMEDIES; NOTICE AND

TIME FOR REPAIR. (a) A landlord's liability under this section

is subject to Section 94.153(c) regarding conditions that are

caused by a tenant.

(b) A landlord is liable to a tenant as provided by this

subchapter if:

(1) the tenant has given the landlord notice to repair or remedy

a condition by giving that notice to the person to whom or to the

place where the tenant's rent is normally paid;

(2) the condition materially affects the physical health or

safety of an ordinary tenant;

(3) the tenant has given the landlord a subsequent written

notice to repair or remedy the condition after a reasonable time

to repair or remedy the condition following the notice given

under Subdivision (1) or the tenant has given the notice under

Subdivision (1) by sending that notice by certified mail, return

receipt requested, or by registered mail;

(4) the landlord has had a reasonable time to repair or remedy

the condition after the landlord received the tenant's notice

under Subdivision (1) and, if applicable, the tenant's subsequent

notice under Subdivision (3);

(5) the landlord has not made a diligent effort to repair or

remedy the condition after the landlord received the tenant's

notice under Subdivision (1) and, if applicable, the tenant's

notice under Subdivision (3); and

(6) the tenant was not delinquent in the payment of rent at the

time any notice required by this subsection was given.

(c) For purposes of Subsection (b)(4) or (5), a landlord is

considered to have received the tenant's notice when the landlord

or the landlord's agent or employee has actually received the

notice or when the United States Postal Service has attempted to

deliver the notice to the landlord.

(d) For purposes of Subsection (b)(3) or (4), in determining

whether a period of time is a reasonable time to repair or remedy

a condition, there is a rebuttable presumption that seven days is

a reasonable time. To rebut that presumption, the date on which

the landlord received the tenant's notice, the severity and

nature of the condition, and the reasonable availability of

materials and labor and of utilities from a utility company must

be considered.

(e) Except as provided by Subsection (f), a tenant to whom a

landlord is liable under Subsection (b) may:

(1) terminate the lease;

(2) have the condition repaired or remedied according to Section

94.157;

(3) deduct from the tenant's rent, without necessity of judicial

action, the cost of the repair or remedy according to Section

94.157; and

(4) obtain judicial remedies according to Section 94.159.

(f) A tenant who elects to terminate the lease under Subsection

(e) is:

(1) entitled to a pro rata refund of rent from the date of

termination or the date the tenant moves out, whichever is later;

(2) entitled to deduct the tenant's security deposit from the

tenant's rent without necessity of lawsuit or to obtain a refund

of the tenant's security deposit according to law; and

(3) not entitled to the other repair and deduct remedies under

Section 94.157 or the judicial remedies under Sections

94.159(a)(1) and (2).

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.157. TENANT'S REPAIR AND DEDUCT REMEDIES. (a) If the

landlord is liable to the tenant under Section 94.156(b), the

tenant may have the condition repaired or remedied and may deduct

the cost from a subsequent rent payment as provided by this

section.

(b) Except as provided by this subsection, the tenant's

deduction for the cost of the repair or remedy may not exceed the

amount of one month's rent under the lease agreement or $500,

whichever is greater. If the tenant's rent is subsidized in whole

or in part by a governmental agency, the deduction limitation of

one month's rent means the fair market rent for the manufactured

home lot and not the rent that the tenant pays. The governmental

agency subsidizing the rent shall determine the fair market rent.

If the governmental agency does not make a determination, the

fair market rent means a reasonable amount of rent under the

circumstances.

(c) Repairs and deductions under this section may be made as

often as necessary provided that the total repairs and deductions

in any one month may not exceed one month's rent or $500,

whichever is greater.

(d) Repairs under this section may be made only if all of the

following requirements are met:

(1) the landlord has a duty to repair or remedy the condition

under Section 94.153;

(2) the tenant has given notice to the landlord in the same

manner as prescribed by Section 92.056(b)(1) and, if required

under Section 92.056(b)(3), a subsequent notice in the same

manner as prescribed by that subsection; and

(3) any one of the following events has occurred:

(A) the landlord has failed to remedy the backup or overflow of

raw sewage inside the tenant's manufactured home that results

from a condition in the utility lines installed in the

manufactured home community by the landlord;

(B) the landlord has expressly or impliedly agreed in the lease

agreement to furnish potable water to the tenant's manufactured

home lot and the water service to the lot has totally ceased; or

(C) the landlord has been notified in writing by the appropriate

local housing, building, or health official or other official

having jurisdiction that a condition existing on the manufactured

home lot materially affects the health or safety of an ordinary

tenant.

(e) At least one of the notices given under Subsection (d)(2)

must state that the tenant intends to repair or remedy the

condition. The notice must also contain a reasonable description

of the intended repair or remedy.

(f) If the requirements prescribed by Subsections (d) and (e)

are met, a tenant may:

(1) have the condition repaired or remedied immediately

following the tenant's notice of intent to repair if the

condition involves the backup or overflow of sewage;

(2) have the condition repaired or remedied if the condition

involves a cessation of potable water if the landlord has failed

to repair or remedy the condition before the fourth day after the

date the tenant delivers a notice of intent to repair; or

(3) have the condition repaired or remedied if the condition is

not covered by Subsection (d)(3)(A) or (B) and involves a

condition affecting the physical health or safety of the ordinary

tenant if the landlord has failed to repair or remedy the

condition before the eighth day after the date the tenant

delivers a notice of intent to repair.

(g) Repairs made based on a tenant's notice must be made by a

company, contractor, or repairman listed at the time of the

tenant's notice of intent to repair in the yellow or business

pages of the telephone directory or in the classified advertising

section of a newspaper of the municipality or county in which the

manufactured home community is located or in an adjacent county.

Unless the landlord and tenant agree otherwise under Subsection

(i), repairs may not be made by the tenant, the tenant's

immediate family, the tenant's employer or employees, or a

company in which the tenant has an ownership interest. Repairs

may not be made to the foundation or load-bearing structural

elements of the manufactured home lot.

(h) Repairs made based on a tenant's notice must comply with

applicable building codes, including any required building

permit.

(i) A landlord and a tenant may mutually agree for the tenant to

repair or remedy, at the landlord's expense, any condition on the

manufactured home lot regardless of whether it materially affects

the health or safety of an ordinary tenant.

(j) The tenant may not contract for labor or materials in excess

of the amount the tenant may deduct under this section. The

landlord is not liable to repairmen, contractors, or material

suppliers who furnish labor or materials to repair or remedy the

condition. A repairman or supplier does not have a lien for

materials or services arising out of repairs contracted for by

the tenant under this section.

(k) When deducting the cost of repairs from the rent payment,

the tenant shall furnish the landlord, along with payment of the

balance of the rent, a copy of the repair bill and the receipt

for its payment. A repair bill and receipt may be the same

document.

(l) If the landlord repairs or remedies the condition after the

tenant has contacted a repairman but before the repairman

commences work, the landlord is liable for the cost incurred by

the tenant for the repairman's charge for traveling to the

premises, and the tenant may deduct the charge from the tenant's

rent as if it were a repair cost.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.158. LANDLORD AFFIDAVIT FOR DELAY. (a) The tenant must

delay contracting for repairs under Section 94.157 if, before the

tenant contracts for the repairs, the landlord delivers to the

tenant an affidavit signed and sworn to under oath by the

landlord or the landlord's authorized agent and complying with

this section.

(b) The affidavit must summarize the reasons for the delay and

the diligent efforts made by the landlord up to the date of the

affidavit to get the repairs done. The affidavit must state facts

showing that the landlord has made and is making diligent efforts

to repair the condition, and it must contain dates, names,

addresses, and telephone numbers of contractors, suppliers, and

repairers contacted by the owner.

(c) Affidavits under this section may delay repair by the tenant

for:

(1) 15 days if the landlord's failure to repair is caused by a

delay in obtaining necessary parts for which the landlord is not

at fault; or

(2) 30 days if the landlord's failure to repair is caused by a

general shortage of labor or materials for repair following a

natural disaster such as a hurricane, tornado, flood, extended

freeze, or widespread windstorm.

(d) Affidavits for delay based on grounds other than those

listed in Subsection (c) are unlawful and, if used, are of no

effect. The landlord may file subsequent affidavits, provided

that the total delay of the repair or remedy extends no longer

than six months from the date the landlord delivers the first

affidavit to the tenant.

(e) The affidavit must be delivered to the tenant by any of the

following methods:

(1) personal delivery to the tenant;

(2) certified mail, return receipt requested, to the tenant; or

(3) leaving the notice securely fixed on the outside of the main

entry door of the manufactured home if notice in that manner is

authorized in a written lease.

(f) Affidavits for delay by a landlord under this section must

be submitted in good faith. Following delivery of the affidavit,

the landlord must continue diligent efforts to repair or remedy

the condition. There shall be a rebuttable presumption that the

landlord acted in good faith and with continued diligence for the

first affidavit for delay the landlord delivers to the tenant.

The landlord shall have the burden of pleading and proving good

faith and continued diligence for subsequent affidavits for

delay. A landlord who violates this section shall be liable to

the tenant for all judicial remedies under Section 94.159, except

that the civil penalty under Section 94.159(a)(3) shall be one

month's rent plus $1,000.

(g) If the landlord is liable to the tenant under Section 94.156

and if a new landlord, in good faith and without knowledge of the

tenant's notice of intent to repair, has acquired title to the

tenant's dwelling by foreclosure, deed in lieu of foreclosure, or

general warranty deed in a bona fide purchase, then the following

shall apply:

(1) The tenant's right to terminate the lease under this

subchapter shall not be affected, and the tenant shall have no

duty to give additional notice to the new landlord.

(2) The tenant's right to repair and deduct for conditions

involving sewage backup or overflow or a cutoff of potable water

under Section 94.157(f) shall not be affected, and the tenant

shall have no duty to give additional notice to the new landlord.

(3) For conditions other than those specified in Subdivision

(2), if the new landlord acquires title as described by this

subsection and has notified the tenant of the name and address of

the new landlord or the new landlord's authorized agent and if

the tenant has not already contracted for the repair or remedy at

the time the tenant is so notified, the tenant must deliver to

the new landlord a written notice of intent to repair or remedy

the condition, and the new landlord shall have a reasonable time

to complete the repair before the tenant may repair or remedy the

condition. No further notice from the tenant is necessary in

order for the tenant to repair or remedy the condition after a

reasonable time has elapsed.

(4) The tenant's judicial remedies under Section 94.159 shall be

limited to recovery against the landlord to whom the tenant gave

the required notices until the tenant has given the new landlord

the notices required by this section and otherwise complied with

Section 94.156 as to the new landlord.

(5) If the new landlord violates this subsection, the new

landlord is liable to the tenant for a civil penalty of one

month's rent plus $2,000, actual damages, and attorney's fees.

(6) No provision of this section shall affect any right of a

foreclosing superior lienholder to terminate, according to law,

any interest in the premises held by the holders of subordinate

liens, encumbrances, leases, or other interests and shall not

affect any right of the tenant to terminate the lease according

to law.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.159. TENANT'S JUDICIAL REMEDIES. (a) A tenant's

judicial remedies under Section 94.156 shall include:

(1) an order directing the landlord to take reasonable action to

repair or remedy the condition;

(2) an order reducing the tenant's rent, from the date of the

first repair notice, in proportion to the reduced rental value

resulting from the condition until the condition is repaired or

remedied;

(3) a judgment against the landlord for a civil penalty of one

month's rent plus $500;

(4) a judgment against the landlord for the amount of the

tenant's actual damages; and

(5) court costs and attorney's fees, excluding any attorney's

fees for a cause of action for damages relating to a personal

injury.

(b) A landlord who knowingly violates Section 94.003 by

contracting with a tenant to waive the landlord's duty to repair

under this subchapter shall be liable to the tenant for actual

damages, a civil penalty of one month's rent plus $2,000, and

reasonable attorney's fees. For purposes of this subsection,

there shall be a rebuttable presumption that the landlord acted

without knowledge of the violation. The tenant shall have the

burden of pleading and proving a knowing violation. If the lease

is not in violation of Section 94.003, the tenant's proof of a

knowing violation must be clear and convincing. A mutual

agreement for tenant repair under Section 94.157(i) is not a

violation of Section 94.003.

(c) The justice, county, and district courts have concurrent

jurisdiction of an action under Subsection (a), except that the

justice court may not order repairs under Subsection (a)(1).

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.160. LANDLORD REMEDY FOR TENANT VIOLATION. (a) If a

tenant withholds rent, causes repairs to be performed, or makes

rent deductions for repairs in violation of this subchapter, the

landlord may recover actual damages from the tenant. If, after a

landlord has notified a tenant in writing of the illegality of

the tenant's rent withholding or the tenant's proposed repair and

the penalties of this subchapter, the tenant withholds rent,

causes repairs to be performed, or makes rent deductions for

repairs in bad faith violation of this subchapter, the landlord

may recover from the tenant a civil penalty of one month's rent

plus $500.

(b) Notice under this section must be in writing and may be

given in person, by mail, or by delivery to the premises.

(c) The landlord has the burden of pleading and proving, by

clear and convincing evidence, that the landlord gave the tenant

the required notice of the illegality and the penalties and that

the tenant's violation was done in bad faith. In any litigation

under this subsection, the prevailing party shall recover

reasonable attorney's fees from the nonprevailing party.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.161. AGENTS FOR DELIVERY OF NOTICE. A managing agent,

leasing agent, or resident manager is the agent of the landlord

for purposes of notice and other communications required or

permitted by this subchapter.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.162. EFFECT ON OTHER RIGHTS. The duties of a landlord

and the remedies of a tenant under this subchapter are in lieu of

existing common law and other statutory law warranties and duties

of landlords for maintenance, repair, security, suitability, and

nonretaliation, and remedies of tenants for a violation of those

warranties and duties. Otherwise, this subchapter does not affect

any other right of a landlord or tenant under contract, statutory

law, or common law that is consistent with the purposes of this

subchapter or any right a landlord or tenant may have to bring an

action for personal injury or property damage under the law of

this state. This subchapter does not impose obligations on a

landlord or tenant other than those expressly stated in this

subchapter.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

SUBCHAPTER E. TERMINATION, EVICTION, AND FORECLOSURE

Sec. 94.201. LANDLORD'S REMEDY FOR EARLY TERMINATION. (a)

Except as provided by Subsection (b), the maximum amount a

landlord may recover as damages for a tenant's early termination

of a lease agreement is an amount equal to the amount of rent

that remains outstanding for the term of the lease and any other

amounts owed for the remainder of the lease under the terms of

the lease.

(b) If the tenant's manufactured home lot is reoccupied before

the 21st day after the date the tenant surrenders the lot, the

maximum amount the landlord may obtain as damages is an amount

equal to one month's rent.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.202. LANDLORD'S DUTY TO MITIGATE DAMAGES. (a) A

landlord has a duty to mitigate damages if a tenant vacates the

manufactured home lot before the end of the lease term.

(b) A provision of a lease agreement that purports to waive a

right or to exempt a landlord from a liability or duty under this

section is void.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.203. EVICTION PROCEDURES GENERALLY. (a) A landlord may

prevent a tenant from entering the manufactured home lot, evict a

tenant, or require the removal of a manufactured home from the

manufactured home lot only after obtaining a writ of possession

under Chapter 24.

(b) If the tenant has disclosed the name of a lienholder as

provided by Section 94.054, the landlord shall give written

notice of eviction proceedings to the lienholder of the

manufactured home not later than the third day after the date the

landlord files an application or petition for a judgment for

possession.

(c) If the court finds that the landlord initiated the eviction

proceeding to retaliate against the tenant in violation of

Section 94.251, the court may not approve the eviction of the

tenant.

(d) Notwithstanding other law, a court may not issue a writ of

possession in favor of a landlord before the 30th day after the

date the judgment for possession is rendered if the tenant has

paid the rent amount due under the lease for that 30-day period.

(e) The court shall notify a tenant in writing of a default

judgment for possession by sending a copy of the judgment to the

leased premises by first class mail not later than 48 hours after

the entry of the judgment. In addition, the court shall send a

copy of the judgment to the owner of the manufactured home if the

tenant is not the owner and to any person who holds a lien on the

manufactured home if the court has been notified in writing of

the name and address of the owner and lienholder.

(f) If, after executing a writ of possession for the

manufactured home lot, the landlord removes the manufactured home

from the lot, the landlord not later than the 10th day after the

date the manufactured home is removed shall send a written notice

regarding the location of the manufactured home to the tenant at

the tenant's most recent mailing address as reflected in the

landlord's records and, if different, to the owner if the

landlord is given written notice of the owner's name and address.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.204. NONRENEWAL OF LEASE FOR CHANGE IN LAND USE. (a) A

landlord may choose not to renew a lease agreement to change the

manufactured home community's land use only if not later than the

180th day before the date the land use will change:

(1) the landlord sends notice to the tenant, to the owner of the

manufactured home if the owner is not the tenant, and to the

holder of any lien on the manufactured home:

(A) specifying the date that the land use will change; and

(B) informing the tenant, owner, and lienholder, if any, that

the owner must relocate the manufactured home; and

(2) the landlord posts in a conspicuous place in the

manufactured home community a notice stating that the land use

will change and specifying the date that the land use will

change.

(b) The landlord is required to give the owner and lienholder,

if any, of the manufactured home notice under Subsection (a)(1)

only if the landlord is given written notice of the name and

address of the owner and lienholder.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 68, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 69, eff. January 1, 2008.

Sec. 94.205. TERMINATION AND EVICTION FOR VIOLATION OF LEASE. A

landlord may terminate the lease agreement and evict a tenant for

a violation of a lease provision, including a manufactured home

community rule incorporated in the lease.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.206. TERMINATION AND EVICTION FOR NONPAYMENT OF RENT. A

landlord may terminate the lease agreement and evict a tenant if:

(1) the tenant fails to timely pay rent or other amounts due

under the lease that in the aggregate equal the amount of at

least one month's rent;

(2) the landlord notifies the tenant in writing that the payment

is delinquent; and

(3) the tenant has not tendered the delinquent payment in full

to the landlord before the 10th day after the date the tenant

receives the notice.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

SUBCHAPTER F. PROHIBITED ACTS

Sec. 94.251. RETALIATION BY LANDLORD. (a) A landlord may not

retaliate against a tenant by taking an action described by

Subsection (b) because the tenant:

(1) in good faith exercises or attempts to exercise against a

landlord a right or remedy granted to the tenant by the lease

agreement, a municipal ordinance, or a federal or state statute;

(2) gives the landlord a notice to repair or exercise a remedy

under this chapter; or

(3) complains to a governmental entity responsible for enforcing

building or housing codes, a public utility, or a civic or

nonprofit agency, and the tenant:

(A) claims a building or housing code violation or utility

problem; and

(B) believes in good faith that the complaint is valid and that

the violation or problem occurred.

(b) A landlord may not, within six months after the date of the

tenant's action under Subsection (a), retaliate against the

tenant by:

(1) filing an eviction proceeding, except for the grounds stated

by Subchapter E;

(2) depriving the tenant of the use of the premises, except for

reasons authorized by law;

(3) decreasing services to the tenant;

(4) increasing the tenant's rent;

(5) terminating the tenant's lease agreement; or

(6) engaging, in bad faith, in a course of conduct that

materially interferes with the tenant's rights under the tenant's

lease agreement.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.252. RESTRICTION ON SALE OF MANUFACTURED HOME. (a) The

owner of a manufactured home may sell a home located on the

leased premises if:

(1) the purchaser is approved in writing by the landlord; and

(2) a lease agreement is signed by the purchaser.

(b) Unless the owner of a manufactured home has agreed in

writing, the landlord may not:

(1) require the owner to contract with the landlord to act as an

agent or broker in selling the home; or

(2) require the owner to pay a commission or fee from the sale

of the home.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.253. NONRETALIATION. (a) A landlord is not liable for

retaliation under this subchapter if the landlord proves that the

action was not made for purposes of retaliation, nor is the

landlord liable, unless the action violates a prior court order

under Section 94.159, for:

(1) increasing rent under an escalation clause in a written

lease for utilities, taxes, or insurance; or

(2) increasing rent or reducing services as part of a pattern of

rent increases or service reductions for an entire manufactured

home community.

(b) An eviction or lease termination based on the following

circumstances, which are valid grounds for eviction or lease

termination in any event, does not constitute retaliation:

(1) the tenant is delinquent in rent or other amounts due under

the lease that in the aggregate equal the amount of at least one

month's rent when the landlord gives notice to vacate or files an

eviction action;

(2) the tenant, a member of the tenant's family, or a guest or

invitee of the tenant intentionally damages property on the

premises or by word or conduct threatens the personal safety of

the landlord, the landlord's employees, or another tenant;

(3) the tenant has materially breached the lease, other than by

holding over, by an action such as violating written lease

provisions prohibiting serious misconduct or criminal acts,

except as provided by this section;

(4) the tenant holds over after giving notice of termination or

intent to vacate;

(5) the tenant holds over after the landlord gives notice of

termination at the end of the rental term and the tenant does not

take action under Section 94.251 until after the landlord gives

notice of termination; or

(6) the tenant holds over and the landlord's notice of

termination is motivated by a good faith belief that the tenant,

a member of the tenant's family, or a guest or invitee of the

tenant might:

(A) adversely affect the quiet enjoyment by other tenants or

neighbors;

(B) materially affect the health or safety of the landlord,

other tenants, or neighbors; or

(C) damage the property of the landlord, other tenants, or

neighbors.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.254. TENANT REMEDIES. In addition to other remedies

provided by law, if a landlord retaliates against a tenant under

this subchapter, the tenant may recover from the landlord a civil

penalty of one month's rent plus $500, actual damages, court

costs, and reasonable attorney's fees in an action for recovery

of property damages, moving costs, actual expenses, civil

penalties, or declaratory or injunctive relief, less any

delinquent rents or other sums for which the tenant is liable to

the landlord. If the tenant's rent payment to the landlord is

subsidized in whole or in part by a governmental entity, the

civil penalty granted under this section shall reflect the fair

market rent of the leased premises plus $500.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.255. INVALID COMPLAINTS. (a) If a tenant files or

prosecutes a suit for retaliatory action based on a complaint

asserted under Section 94.251(a)(3), and a government building or

housing inspector or utility company representative visits the

manufactured home community and determines in writing that a

violation of a building or housing code does not exist or that a

utility problem does not exist, there is a rebuttable presumption

that the tenant acted in bad faith.

(b) If a tenant files or prosecutes a suit under this subchapter

in bad faith, the landlord may recover possession of the leased

premises and may recover from the tenant a civil penalty of one

month's rent plus $500, court costs, and reasonable attorney's

fees. If the tenant's rent payment to the landlord is subsidized

in whole or in part by a governmental entity, the civil penalty

granted under this subsection shall reflect the fair market rent

of the leased premises plus $500.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.256. EVICTION SUITS. In an eviction suit, retaliation

by the landlord under Section 94.251 is a defense and a rent

deduction lawfully made by the tenant under this chapter is a

defense for nonpayment of the rent to the extent allowed by this

chapter. Other judicial actions under this chapter, excluding an

action that would be permitted under Chapter 24, may not be

joined with an eviction suit or asserted as a defense or

cross-claim in an eviction suit.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

SUBCHAPTER G. REMEDIES

Sec. 94.301. TENANT'S REMEDIES. A person may recover from a

landlord who violates this chapter:

(1) actual damages;

(2) a civil penalty in an amount equal to two months' rent and

$500; and

(3) reasonable attorney's fees and costs.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.302. LANDLORD'S REMEDIES. If the court finds that a

tenant filed or prosecuted a suit under this chapter in bad faith

or for purposes of harassment, the court shall award the

landlord:

(1) an amount equal to two months' rent and $500; and

(2) reasonable attorney's fees and costs.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.

Sec. 94.303. CUMULATIVE REMEDIES. (a) The provisions of this

chapter are not exclusive and are in addition to any other remedy

provided by other law.

(b) A specific remedy provided by this chapter supersedes the

general remedy provided by this subchapter and is in addition to

any other remedy provided by other law.

Added by Acts 2001, 77th Leg., ch. 801, Sec. 1, eff. April 1,

2002.






TITLE 9. TRUSTS

CHAPTER 101. PROVISIONS GENERALLY APPLICABLE TO TRUSTS

PROPERTY CODE

TITLE 9. TRUSTS

SUBTITLE A. PROVISIONS GENERALLY APPLICABLE TO TRUSTS

CHAPTER 101. PROVISIONS GENERALLY APPLICABLE TO TRUSTS

Sec. 101.001. CONVEYANCE BY PERSON DESIGNATED AS TRUSTEE. If

property is conveyed or transferred to a person designated as a

trustee but the conveyance or transfer does not identify a trust

or disclose the name of any beneficiary, the person designated as

trustee may convey, transfer, or encumber the title of the

property without subsequent question by a person who claims to be

a beneficiary under a trust or who claims by, through, or under

any undisclosed beneficiary or by, through, or under the person

designated as trustee in that person's individual capacity.

Acts 1983, 68th Leg., p. 3654, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1987, 70th Leg., ch. 683, Sec. 3, eff. Aug.

31, 1987.

Sec. 101.002. LIABILITY OF TRUST PROPERTY. Although trust

property is held by the trustee without identifying the trust or

its beneficiaries, the trust property is not liable to satisfy

the personal obligations of the trustee.

Acts 1983, 68th Leg., p. 3654, ch. 576, Sec. 1, eff. Jan. 1,

1984. Renumbered from Sec. 101.001(b) by Acts 1987, 70th Leg.,

ch. 683, Sec. 3, eff. Aug. 31, 1987.



CHAPTER 111. GENERAL PROVISIONS

PROPERTY CODE

TITLE 9. TRUSTS

SUBTITLE B. TEXAS TRUST CODE: CREATION, OPERATION, AND

TERMINATION OF TRUSTS

CHAPTER 111. GENERAL PROVISIONS

Sec. 111.001. SHORT TITLE. This subtitle may be cited as the

Texas Trust Code.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Sec. 111.002. CONSTRUCTION OF SUBTITLE. This subtitle and the

Texas Trust Act, as amended (Articles 7425b-1 through 7425b-48,

Vernon's Texas Civil Statutes), shall be considered one

continuous statute, and for the purposes of any statute or of any

instrument creating a trust that refers to the Texas Trust Act,

this subtitle shall be considered an amendment to the Texas Trust

Act.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Amended by:

Acts 2005, 79th Leg., Ch.

148, Sec. 1, eff. January 1, 2006.

Sec. 111.003. TRUSTS SUBJECT TO THIS SUBTITLE. For the purposes

of this subtitle, a "trust" is an express trust only and does not

include:

(1) a resulting trust;

(2) a constructive trust;

(3) a business trust; or

(4) a security instrument such as a deed of trust, mortgage, or

security interest as defined by the Business & Commerce Code.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Sec. 111.0035. DEFAULT AND MANDATORY RULES; CONFLICT BETWEEN

TERMS AND STATUTE. (a) Except as provided by the terms of a

trust and Subsection (b), this subtitle governs:

(1) the duties and powers of a trustee;

(2) relations among trustees; and

(3) the rights and interests of a beneficiary.

(b) The terms of a trust prevail over any provision of this

subtitle, except that the terms of a trust may not limit:

(1) the requirements imposed under Section 112.031;

(2) the applicability of Section 114.007 to an exculpation term

of a trust;

(3) the periods of limitation for commencing a judicial

proceeding regarding a trust;

(4) a trustee's duty:

(A) with regard to an irrevocable trust, to respond to a demand

for accounting made under Section 113.151 if the demand is from a

beneficiary who, at the time of the demand:

(i) is entitled or permitted to receive distributions from the

trust; or

(ii) would receive a distribution from the trust if the trust

terminated at the time of the demand; and

(B) to act in good faith and in accordance with the purposes of

the trust;

(5) the power of a court, in the interest of justice, to take

action or exercise jurisdiction, including the power to:

(A) modify or terminate a trust or take other action under

Section 112.054;

(B) remove a trustee under Section 113.082;

(C) exercise jurisdiction under Section 115.001;

(D) require, dispense with, modify, or terminate a trustee's

bond; or

(E) adjust or deny a trustee's compensation if the trustee

commits a breach of trust; or

(6) the applicability of Section 112.038.

(c) The terms of a trust may not limit any common-law duty to

keep a beneficiary of an irrevocable trust who is 25 years of age

or older informed at any time during which the beneficiary:

(1) is entitled or permitted to receive distributions from the

trust; or

(2) would receive a distribution from the trust if the trust

were terminated.

Added by Acts 2005, 79th Leg., Ch.

148, Sec. 2, eff. January 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

451, Sec. 2, eff. June 16, 2007.

Acts 2009, 81st Leg., R.S., Ch.

414, Sec. 2, eff. June 19, 2009.

Sec. 111.004. DEFINITIONS. In this subtitle:

(1) "Affiliate" includes:

(A) a person who directly or indirectly, through one or more

intermediaries, controls, is controlled by, or is under common

control with another person; or

(B) any officer, director, partner, employee, or relative of a

person, and any corporation or partnership of which a person is

an officer, director, or partner.

(2) "Beneficiary" means a person for whose benefit property is

held in trust, regardless of the nature of the interest.

(3) "Court" means a court of appropriate jurisdiction.

(4) "Express trust" means a fiduciary relationship with respect

to property which arises as a manifestation by the settlor of an

intention to create the relationship and which subjects the

person holding title to the property to equitable duties to deal

with the property for the benefit of another person.

(5) "Income" is defined in Section 116.002.

(6) "Interest" means any interest, whether legal or equitable or

both, present or future, vested or contingent, defeasible or

indefeasible.

(7) "Interested person" means a trustee, beneficiary, or any

other person having an interest in or a claim against the trust

or any person who is affected by the administration of the trust.

Whether a person, excluding a trustee or named beneficiary, is an

interested person may vary from time to time and must be

determined according to the particular purposes of and matter

involved in any proceeding.

(8) "Internal Revenue Code" means the Internal Revenue Code of

1954, as amended, or any corresponding statute subsequently in

effect.

(9) "Inventory value" means the cost of property purchased by a

trustee, the market value of property at the time it became

subject to the trust, or, in the case of a testamentary trust,

any value used by the trustee that is finally determined for the

purposes of an estate or inheritance tax.

(10) "Person" means:

(A) an individual;

(B) a corporation;

(C) a limited liability company;

(D) a partnership;

(E) a joint venture;

(F) an association;

(G) a joint-stock company;

(H) a business trust;

(I) an unincorporated organization;

(J) two or more persons having a joint or common interest,

including an individual or a corporation acting as a personal

representative or in any other fiduciary capacity;

(K) a government;

(L) a governmental subdivision, agency, or instrumentality;

(M) a public corporation; or

(N) any other legal or commercial entity.

(11) "Principal" is defined in Section 116.002.

(12) "Property" means any type of property, whether real,

tangible or intangible, legal, or equitable. The term also

includes choses in action, claims, and contract rights, including

a contractual right to receive death benefits as designated

beneficiary under a policy of insurance, contract, employees'

trust, retirement account, or other arrangement.

(13) "Relative" means a spouse or, whether by blood or adoption,

an ancestor, descendant, brother, sister, or spouse of any of

them.

(14) "Settlor" means a person who creates a trust or contributes

property to a trustee of a trust. If more than one person

contributes property to a trustee of a trust, each person is a

settlor of the portion of the property in the trust attributable

to that person's contribution to the trust. The terms "grantor"

and "trustor" mean the same as "settlor."

(15) "Terms of the trust" means the manifestation of intention

of the settlor with respect to the trust expressed in a manner

that admits of its proof in judicial proceedings.

(16) "Transaction" means any act performed by a settlor,

trustee, or beneficiary in relation to a trust, including the

creation or termination of a trust, the investment of trust

property, a breach of duty, the receipt of trust property, the

receipt of income or the incurring of expense, a distribution of

trust property, an entry in the books and records of the trust,

and an accounting by a trustee to any person entitled to receive

an accounting.

(17) "Trust property" means property placed in trust by one of

the methods specified in Section 112.001 or property otherwise

transferred to or acquired or retained by the trustee for the

trust.

(18) "Trustee" means the person holding the property in trust,

including an original, additional, or successor trustee, whether

or not the person is appointed or confirmed by a court.

(19) "Employees' trust" means:

(A) a trust that forms a part of a stock-bonus, pension, or

profit-sharing plan under Section 401, Internal Revenue Code of

1954 (26 U.S.C.A. Sec. 401 (1986));

(B) a pension trust under Chapter 111; and

(C) an employer-sponsored benefit plan or program, or any other

retirement savings arrangement, including a pension plan created

under Section 3, Employee Retirement Income Security Act of 1974

(29 U.S.C.A. Sec. 1002 (1986)), regardless of whether the plan,

program, or arrangement is funded through a trust.

(20) "Individual retirement account" means a trust, custodial

arrangement, or annuity under Section 408(a) or (b), Internal

Revenue Code of 1954 (26 U.S.C.A. Sec. 408 (1986)).

(21) "Retirement account" means a retirement-annuity contract,

an individual retirement account, a simplified employee pension,

or any other retirement savings arrangement.

(22) "Retirement-annuity contract" means an annuity contract

under Section 403, Internal Revenue Code of 1954 (26 U.S.C.A.

Sec. 403 (1986)).

(23) "Simplified employee pension" means a trust, custodial

arrangement, or annuity under Section 408, Internal Revenue Code

of 1954 (26 U.S.C.A. Sec. 408 (1986)).

(24) "Environmental law" means any federal, state, or local law,

rule, regulation, or ordinance relating to protection of the

environment.

(25) "Breach of trust" means a violation by a trustee of a duty

the trustee owes to a beneficiary.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984. Amended by Acts 1987, 70th Leg., ch. 741, Sec.

1, 2, eff. Aug. 31, 1987; Acts 1993, 73rd Leg., ch. 846, Sec. 28,

eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 642, Sec. 14, eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 659, Sec. 2, eff. Jan.

1, 2004; Acts 2003, 78th Leg., ch. 1103, Sec. 2, eff. Jan. 1,

2004.

Amended by:

Acts 2005, 79th Leg., Ch.

148, Sec. 3, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

451, Sec. 3, eff. September 1, 2007.

Sec. 111.005. REENACTMENT OF COMMON LAW. If the law codified in

this subtitle repealed a statute that abrogated or restated a

common law rule, that common law rule is reestablished, except as

the contents of the rule are changed by this subtitle.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984.

Sec. 111.006. APPLICATION. This subtitle applies:

(1) to all trusts created on or after January 1, 1984, and to

all transactions relating to such trusts; and

(2) to all transactions occurring on or after January 1, 1984,

relating to trusts created before January 1, 1984; provided that

transactions entered into before January 1, 1984, and which were

subject to the Texas Trust Act, as amended (Articles 7425b-1

through 7425b-48, Vernon's Texas Civil Statutes), and the rights,

duties, and interests flowing from such transactions remain valid

on and after January 1, 1984, and must be terminated,

consummated, or enforced as required or permitted by this

subtitle.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984.



CHAPTER 112. CREATION, VALIDITY, MODIFICATION, AND TERMINATION OF TRUSTS

PROPERTY CODETITLE 9. TRUSTSSUBTITLE B. TEXAS TRUST CODE: CREATION, OPERATION, AND TERMINATION OF TRUSTSCHAPTER 112. CREATION, VALIDITY, MODIFICATION, AND TERMINATION OF TRUSTSSUBCHAPTER A. CREATIONSec. 112.001. METHODS OF CREATING TRUST. A trust may be created by:(1) a property owner's declaration that the owner holds the property as trustee for another person;(2) a property owner's inter vivos transfer of the property to another person as trustee for the transferor or a third person;(3) a property owner's testamentary transfer to another person as trustee for a third person;(4) an appointment under a power of appointment to another person as trustee for the donee of the power or for a third person; or(5) a promise to another person whose rights under the promise are to be held in trust for a third person.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2, eff. Jan. 1, 1984.

Sec. 112.002. INTENTION TO CREATE TRUST. A trust is created only if the settlor manifests an intention to create a trust.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2, eff. Jan. 1, 1984.

Sec. 112.003. CONSIDERATION. Consideration is not required for the creation of a trust. A promise to create a trust in the future is enforceable only if the requirements for an enforceable contract are present.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2, eff. Jan. 1, 1984.

Sec. 112.004. STATUTE OF FRAUDS. A trust in either real or personal property is enforceable only if there is written evidence of the trust's terms bearing the signature of the settlor or the settlor's authorized agent. A trust consisting of personal property, however, is enforceable if created by:(1) a transfer of the trust property to a trustee who is neither settlor nor beneficiary if the transferor expresses simultaneously with or prior to the transfer the intention to create a trust; or(2) a declaration in writing by the owner of property that the owner holds the property as trustee for another person or for the owner and another person as a beneficiary.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2, eff. Jan. 1, 1984.

Sec. 112.005. TRUST PROPERTY. A trust cannot be created unless there is trust property.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2, eff. Jan. 1, 1984.

Sec. 112.006. ADDITIONS TO TRUST PROPERTY. Property may be added to an existing trust from any source in any manner unless the addition is prohibited by the terms of the trust or the property is unacceptable to the trustee.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2, eff. Jan. 1, 1984.

Sec. 112.007. CAPACITY OF SETTLOR. A person has the same capacity to create a trust by declaration, inter vivos or testamentary transfer, or appointment that the person has to transfer, will, or appoint free of trust.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2, eff. Jan. 1, 1984.

Sec. 112.008. CAPACITY OF TRUSTEE. (a) The trustee must have the legal capacity to take, hold, and transfer the trust property. If the trustee is a corporation, it must have the power to act as a trustee in this state.(b) Except as provided by Section 112.034, the fact that the person named as trustee is also a beneficiary does not disqualify the person from acting as trustee if he is otherwise qualified.(c) The settlor of a trust may be the trustee of the trust.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2, eff. Jan. 1, 1984.

Sec. 112.009. ACCEPTANCE BY TRUSTEE. (a) The signature of the person named as trustee on the writing evidencing the trust or on a separate written acceptance is conclusive evidence that the person accepted the trust. A person named as trustee who exercises power or performs duties under the trust is presumed to have accepted the trust, except that a person named as trustee may engage in the following conduct without accepting the trust:(1) acting to preserve the trust property if, within a reasonable time after acting, the person gives notice of the rejection of the trust to:(A) the settlor; or(B) if the settlor is deceased or incapacitated, all beneficiaries then entitled to receive trust distributions from the trust; and(2) inspecting or investigating trust property for any purpose, including determining the potential liability of the trust under environmental or other law.(b) A person named as trustee who does not accept the trust incurs no liability with respect to the trust.(c) If the person named as the original trustee does not accept the trust or if the person is dead or does not have capacity to act as trustee, the person named as the alternate trustee under the terms of the trust or the person selected as alternate trustee according to a method prescribed in the terms of the trust may accept the trust. If a trustee is not named or if there is no alternate trustee designated or selected in the manner prescribed in the terms of the trust, the court shall appoint a trustee on a petition of any interested person.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2, eff. Jan. 1, 1984.Amended by: Acts 2005, 79th Leg., Ch. 148, Sec. 4, eff. January 1, 2006.

Sec. 112.010. ACCEPTANCE OR DISCLAIMER BY OR ON BEHALF OF BENEFICIARY. (a) Acceptance by a beneficiary of an interest in a trust is presumed.(b) If a trust is created by will, a beneficiary may disclaim an interest in the manner and with the effect for which provision is made in the applicable probate law.(c) Except as provided by Subsection (c-1), the following persons may disclaim an interest in a trust created in any manner other than by will:(1) a beneficiary, including a beneficiary of a spendthrift trust;(2) the personal representative of an incompetent, deceased, unborn or unascertained, or minor beneficiary, with court approval by the court having jurisdiction over the personal representative; and(3) the independent executor or independent administrator of a deceased beneficiary, without court approval.(c-1) A person authorized to disclaim an interest in a trust under Subsection (c) may not disclaim the interest if the person in the person's capacity as beneficiary, personal representative, independent executor, or independent administrator has either exercised dominion and control over the interest or accepted any benefits from the trust.(c-2) A person authorized to disclaim an interest in a trust under Subsection (c) of this section may disclaim an interest in whole or in part by:(1) evidencing his irrevocable and unqualified refusal to accept the interest by written memorandum, acknowledged before a notary public or other person authorized to take acknowledgments of conveyances of real estate; and(2) delivering the memorandum to the trustee or, if there is not a trustee, to the transferor of the interest or his legal representative not later than the date that is nine months after the later of:(A) the day on which the transfer creating the interest in the beneficiary is made;(B) the day on which the beneficiary attains age 21; or(C) in the case of a future interest, the date of the event that causes the taker of the interest to be finally ascertained and the interest to be indefeasibly vested.(d) A disclaimer under this section is effective as of the date of the transfer of the interest involved and relates back for all purposes to the date of the transfer and is not subject to the claims of any creditor of the disclaimant. Unless the terms of the trust provide otherwise, the interest that is the subject of the disclaimer passes as if the person disclaiming had predeceased the transfer and a future interest that would otherwise take effect in possession or enjoyment after the termination of the estate or interest that is disclaimed takes effect as if the disclaiming beneficiary had predeceased the transfer. A disclaimer under this section is irrevocable.(e) Failure to comply with this section makes a disclaimer ineffective except as an assignment of the interest to those who would have received the interest being disclaimed had the person attempting the disclaimer died prior to the transferor of the interest.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2, eff. Jan. 1, 1984. Amended by Acts 1987, 70th Leg., ch. 467, Sec. 3, eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 846, Sec. 3, eff. Sept. 1, 1993.Amended by: Acts 2009, 81st Leg., R.S., Ch. 672, Sec. 2, eff. September 1, 2009.

SUBCHAPTER B. VALIDITYSec. 112.031. TRUST PURPOSES. A trust may be created for any purpose that is not illegal. The terms of the trust may not require the trustee to commit a criminal or tortious act or an act that is contrary to public policy.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2, eff. Jan. 1, 1984.

Sec. 112.032. ACTIVE AND PASSIVE TRUSTS; STATUTE OF USES. (a) Except as provided by Subsection (b), title to real property held in trust vests directly in the beneficiary if the trustee has neither a power nor a duty related to the administration of the trust.(b) The title of a trustee in real property is not divested if the trustee's title is not merely nominal but is subject to a power or duty in relation to the property.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2, eff. Jan. 1, 1984.

Sec. 112.033. RESERVATION OF INTERESTS AND POWERS BY SETTLOR. If during the life of the settlor an interest in a trust or the trust property is created in a beneficiary other than the settlor, the disposition is not invalid as an attempted testamentary disposition merely because the settlor reserves or retains, either in himself or another person who is not the trustee, any or all of the other interests in or powers over the trust or trust property, such as:(1) a beneficial life interest for himself;(2) the power to revoke, modify, or terminate the trust in whole or in part;(3) the power to designate the person to whom or on whose behalf the income or principal is to be paid or applied;(4) the power to control the administration of the trust in whole or in part;(5) the right to exercise a power or option over property in the trust or over interests made payable to the trust under an employee benefit plan, life insurance policy, or otherwise; or(6) the power to add property or cause additional employee benefits, life insurance, or other interests to be made payable to the trust at any time.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2, eff. Jan. 1, 1984.

Sec. 112.034. MERGER. (a) If a settlor transfers both the legal title and all equitable interests in property to the same person or retains both the legal title and all equitable interests in property in himself as both the sole trustee and the sole beneficiary, a trust is not created and the transferee holds the property as his own. This subtitle does not invalidate a trust account validly created and in effect under Chapter XI, Texas Probate Code.(b) Except as provided by Subsection (c) of this section, a trust terminates if the legal title to the trust property and all equitable interests in the trust become united in one person.(c) The title to trust property and all equitable interests in the trust property may not become united in a beneficiary, other than the settlor, whose interest is protected under a spendthrift trust, and in that case the court shall appoint a new trustee or cotrustee to administer the trust for the benefit of the beneficiary.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2, eff. Jan. 1, 1984.

Sec. 112.035. SPENDTHRIFT TRUSTS. (a) A settlor may provide in the terms of the trust that the interest of a beneficiary in the income or in the principal or in both may not be voluntarily or involuntarily transferred before payment or delivery of the interest to the beneficiary by the trustee.(b) A declaration in a trust instrument that the interest of a beneficiary shall be held subject to a "spendthrift trust" is sufficient to restrain voluntary or involuntary alienation of the interest by a beneficiary to the maximum extent permitted by this subtitle.(c) A trust containing terms authorized under Subsection (a) or (b) of this section may be referred to as a spendthrift trust.(d) If the settlor is also a beneficiary of the trust, a provision restraining the voluntary or involuntary transfer of the settlor's beneficial interest does not prevent the settlor's creditors from satisfying claims from the settlor's interest in the trust estate. A settlor is not considered a beneficiary of a trust solely because a trustee who is not the settlor is authorized under the trust instrument to pay or reimburse the settlor for, or pay directly to the taxing authorities, any tax on trust income or principal that is payable by the settlor under the law imposing the tax.(e) A beneficiary of the trust may not be considered a settlor merely because of a lapse, waiver, or release of:(1) a power described by Subsection (f); or(2) the beneficiary's right to withdraw a part of the trust property to the extent that the value of the property affected by the lapse, waiver, or release in any calendar year does not exceed the greater of the amount specified in:(A) Section 2041(b)(2) or 2514(e), Internal Revenue Code of 1986; or(B) Section 2503(b), Internal Revenue Code of 1986.(f) A beneficiary of the trust may not be considered to be a settlor, to have made a voluntary or involuntary transfer of the beneficiary's interest in the trust, or to have the power to make a voluntary or involuntary transfer of the beneficiary's interest in the trust, merely because the beneficiary, in any capacity, holds or exercises:(1) a presently exercisable power to:(A) consume, invade, appropriate, or distribute property to or for the benefit of the beneficiary, if the power is:(i) exercisable only on consent of another person holding an interest adverse to the beneficiary's interest; or(ii) limited by an ascertainable standard, including health, education, support, or maintenance of the beneficiary; or(B) appoint any property of the trust to or for the benefit of a person other than the beneficiary, a creditor of the beneficiary, the beneficiary's estate, or a creditor of the beneficiary's estate;(2) a testamentary power of appointment; or(3) a presently exercisable right described by Subsection (e)(2).

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2, eff. Jan. 1, 1984. Amended by Acts 1997, 75th Leg., ch. 109, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 148, Sec. 5, eff. January 1, 2006.Acts 2007, 80th Leg., R.S., Ch. 451, Sec. 4, eff. September 1, 2007.

Sec. 112.036. RULE AGAINST PERPETUITIES. The rule against perpetuities applies to trusts other than charitable trusts. Accordingly, an interest is not good unless it must vest, if at all, not later than 21 years after some life in being at the time of the creation of the interest, plus a period of gestation. Any interest in a trust may, however, be reformed or construed to the extent and as provided by Section 5.043.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2, eff. Jan. 1, 1984. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 18, Sec. 10, eff. Oct. 2, 1984.

Sec. 112.037. TRUST FOR CARE OF ANIMAL. (a) A trust may be created to provide for the care of an animal alive during the settlor's lifetime. The trust terminates on the death of the animal or, if the trust is created to provide for the care of more than one animal alive during the settlor's lifetime, on the death of the last surviving animal.(b) A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if a person is not appointed in the terms of the trust, by a person appointed by the court. A person having an interest in the welfare of an animal that is the subject of a trust authorized by this section may request the court to appoint a person to enforce the trust or to remove a person appointed to enforce the trust.(c) Except as provided by Subsections (d) and (e), property of a trust authorized by this section may be applied only to the property's intended use under the trust.(d) Property of a trust authorized by this section may be applied to a use other than the property's intended use under the trust to the extent the court determines that the value of the trust property exceeds the amount required for the intended use.(e) Except as otherwise provided by the terms of the trust, property not required for the trust's intended use must be distributed to:(1) if the settlor is living at the time the trust property is distributed, the settlor; or(2) if the settlor is not living at the time the trust property is distributed:(A) if the settlor has a will, beneficiaries under the settlor's will; or(B) in the absence of an effective provision in a will, the settlor's heirs.(f) For purposes of Section 112.036, the lives in being used to determine the maximum duration of a trust authorized by this section are:(1) the individual beneficiaries of the trust;(2) the individuals named in the instrument creating the trust; and(3) if the settlor or settlors are living at the time the trust becomes irrevocable, the settlor or settlors of the trust or, if the settlor or settlors are not living at the time the trust becomes irrevocable, the individuals who would inherit the settlor or settlors' property under the law of this state had the settlor or settlors died intestate at the time the trust becomes irrevocable.

Added by Acts 2005, 79th Leg., Ch. 148, Sec. 6, eff. January 1, 2006.

Sec. 112.038. FORFEITURE CLAUSE.A provision in a trust that would cause a forfeiture of or void an interest for bringing any court action, including contesting a trust, is unenforceable if:(1) probable cause exists for bringing the action; and(2) the action was brought and maintained in good faith.

Added by Acts 2009, 81st Leg., R.S., Ch. 414, Sec. 3, eff. June 19, 2009.

SUBCHAPTER C. REVOCATION, MODIFICATION, AND TERMINATION OF TRUSTSSec. 112.051. REVOCATION, MODIFICATION, OR AMENDMENT BY SETTLOR. (a) A settlor may revoke the trust unless it is irrevocable by the express terms of the instrument creating it or of an instrument modifying it.(b) The settlor may modify or amend a trust that is revocable, but the settlor may not enlarge the duties of the trustee without the trustee's express consent.(c) If the trust was created by a written instrument, a revocation, modification, or amendment of the trust must be in writing.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2, eff. Jan. 1, 1984.

Sec. 112.052. TERMINATION. A trust terminates if by its terms the trust is to continue only until the expiration of a certain period or until the happening of a certain event and the period of time has elapsed or the event has occurred. If an event of termination occurs, the trustee may continue to exercise the powers of the trustee for the reasonable period of time required to wind up the affairs of the trust and to make distribution of its assets to the appropriate beneficiaries. The continued exercise of the trustee's powers after an event of termination does not affect the vested rights of beneficiaries of the trust.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2, eff. Jan. 1, 1984.

Sec. 112.053. DISPOSITION OF TRUST PROPERTY ON FAILURE OF TRUST. The settlor may provide in the trust instrument how property may or may not be disposed of in the event of failure, termination, or revocation of the trust.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2, eff. Jan. 1, 1984. Amended by Acts 1991, 72nd Leg., ch. 895, Sec. 17, eff. Sept. 1, 1991.

Sec. 112.054. JUDICIAL MODIFICATION OR TERMINATION OF TRUSTS. (a) On the petition of a trustee or a beneficiary, a court may order that the trustee be changed, that the terms of the trust be modified, that the trustee be directed or permitted to do acts that are not authorized or that are forbidden by the terms of the trust, that the trustee be prohibited from performing acts required by the terms of the trust, or that the trust be terminated in whole or in part, if:(1) the purposes of the trust have been fulfilled or have become illegal or impossible to fulfill;(2) because of circumstances not known to or anticipated by the settlor, the order will further the purposes of the trust;(3) modification of administrative, nondispositive terms of the trust is necessary or appropriate to prevent waste or avoid impairment of the trust's administration;(4) the order is necessary or appropriate to achieve the settlor's tax objectives and is not contrary to the settlor's intentions; or(5) subject to Subsection (d):(A) continuance of the trust is not necessary to achieve any material purpose of the trust; or(B) the order is not inconsistent with a material purpose of the trust.(b) The court shall exercise its discretion to order a modification or termination under Subsection (a) in the manner that conforms as nearly as possible to the probable intention of the settlor. The court shall consider spendthrift provisions as a factor in making its decision whether to modify or terminate, but the court is not precluded from exercising its discretion to modify or terminate solely because the trust is a spendthrift trust.(c) The court may direct that an order described by Subsection (a)(4) has retroactive effect.(d) The court may not take the action permitted by Subsection (a)(5) unless all beneficiaries of the trust have consented to the order or are deemed to have consented to the order. A minor, incapacitated, unborn, or unascertained beneficiary is deemed to have consented if a person representing the beneficiary's interest under Section 115.013(c) has consented or if a guardian ad litem appointed to represent the beneficiary's interest under Section 115.014 consents on the beneficiary's behalf.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2, eff. Jan. 1, 1984. Amended by Acts 1985, 69th Leg., ch. 149, Sec. 1, eff. May 24, 1985.Amended by: Acts 2005, 79th Leg., Ch. 148, Sec. 7, eff. January 1, 2006.

Sec. 112.055. AMENDMENT OF CHARITABLE TRUSTS BY OPERATION OF LAW. (a) Except as provided by Section 112.056 and Subsection (b) of this section, the governing instrument of a trust that is a private foundation under Section 509, Internal Revenue Code, as amended, a nonexempt charitable trust that is treated as a private foundation under Section 4947(a)(1), Internal Revenue Code, as amended, or, to the extent that Section 508(e), Internal Revenue Code, is applicable to it, a nonexempt split-interest trust under Section 4947(a)(2), Internal Revenue Code, as amended, is considered to contain provisions stating that the trust:(1) shall make distributions at times and in a manner as not to subject the trust to tax under Section 4942, Internal Revenue Code;(2) may not engage in an act of self-dealing that would be subject to tax under Section 4941, Internal Revenue Code;(3) may not retain excess business holdings that would subject it to tax under Section 4943, Internal Revenue Code;(4) may not make an investment that would subject it to tax under Section 4944, Internal Revenue Code; and(5) may not make a taxable expenditure that would subject it to tax under Section 4945, Internal Revenue Code.(b) If a trust was created before January 1, 1970, this section applies to it only for its taxable years that begin on or after January 1, 1972.(c) This section applies regardless of any provision in a trust's governing instrument and regardless of any other law of this state, including the provisions of this title.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2, eff. Jan. 1, 1984.

Sec. 112.056. PERMISSIVE AMENDMENT BY TRUSTEE OF CHARITABLE TRUST. (a) If the settlor of a trust that is described under Subsection (a) of Section 112.055 of this Act is living and competent and consents, the trustee may, without judicial proceedings, amend the trust to expressly include or exclude the provisions required by Subsection (a) of Section 112.055 of this Act.(b) The amendment must be in writing, and it is effective when a duplicate original is filed with the attorney general's office.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2, eff. Jan. 1, 1984.

Sec. 112.057. DIVISION AND COMBINATION OF TRUSTS. (a) The trustee may, unless expressly prohibited by the terms of the instrument establishing the trust, divide a trust into two or more separate trusts without a judicial proceeding if the result does not impair the rights of any beneficiary or adversely affect achievement of the purposes of the original trust. The trustee may make a division under this subsection by:(1) giving written notice of the division, not later than the 30th day before the date of a division under this subsection, to each beneficiary who might then be entitled to receive distributions from the trust or may be entitled to receive distributions from the trust once it is funded; and(2) executing a written instrument, acknowledged before a notary public or other person authorized to take acknowledgements of conveyances of real estate stating that the trust has been divided pursuant to this section and that the notice requirements of this subsection have been satisfied.(b) A trustee, in the written instrument dividing a trust, shall allocate trust property among the separate trusts on a fractional basis, by identifying the assets and liabilities passing to each separate trust, or in any other reasonable manner. The trustee shall allocate undesignated trust property received after the trustee has divided the trust into separate trusts in the manner provided by the written instrument dividing the trust or, in the absence of a provision in the written instrument, in a manner determined by the trustee.(c) The trustee may, unless expressly prohibited by the terms of the instrument establishing a trust, combine two or more trusts into a single trust without a judicial proceeding if the result does not impair the rights of any beneficiary or adversely affect achievement of the purposes of one of the separate trusts. The trustee shall complete the trust combination by:(1) giving a written notice of the combination, not later than the 30th day before the effective date of the combination, to each beneficiary who might then be entitled to receive distributions from the separate trusts being combined or to each beneficiary who might be entitled to receive distributions from the separate trusts once the trusts are funded; and(2) executing a written instrument, acknowledged before a notary public or other person authorized to take acknowledgments of conveyances of real estate stating that the trust has been combined pursuant to this section and that the notice requirements of this subsection have been satisfied.(d) The trustee may divide or combine a testamentary trust after the will establishing the trust has been admitted to probate, even if the trust will not be funded until a later date. The trustee may divide or combine any other trust before it is funded.

Added by Acts 1991, 72nd Leg., ch. 895, Sec. 18, eff. Sept. 1, 1991.Amended by: Acts 2005, 79th Leg., Ch. 148, Sec. 8, eff. January 1, 2006.Acts 2005, 79th Leg., Ch. 148, Sec. 9, eff. January 1, 2006.

Sec. 112.058. CONVERSION OF COMMUNITY TRUST TO NONPROFIT CORPORATION. (a) In this section:(1) "Assets" means the assets of the component trust funds of a community trust.(2) "Community trust" means a community trust as described by 26 C.F.R. Section 1.170A-9(e)(11) (1999), including subsequent amendments.(b) A community trust with court approval may transfer the assets of the trust to a nonprofit corporation and terminate the trust as provided by this section.(c) The community trust may transfer assets of the trust to a nonprofit corporation only if the nonprofit corporation is organized under the Texas Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil Statutes) and organized for the same purpose as the community trust. The charter of the nonprofit corporation must describe the purpose of the corporation and the proposed use of the assets transferred using language substantially similar to the language used in the instrument creating the community trust.(d) To transfer the assets of and terminate a community trust under this section, the governing body of the community trust must:(1) file a petition in a probate court, county court, or district court requesting:(A) the transfer of the assets of the trust to a nonprofit corporation established for the purpose of receiving and administering the assets of the trust; and(B) the termination of the trust;(2) send by first class mail to each trust settlor and each trustee of each component trust of the community trust who can be located by the exercise of reasonable diligence a copy of the governing body's petition and a notice specifying the time and place of the court-scheduled hearing on the petition; and(3) publish once in a newspaper of general circulation in the county in which the proceeding is pending a notice that reads substantially similar to the following:TO ALL INTERESTED PERSONS:(NAME OF COMMUNITY TRUST) HAS FILED A PETITION IN (NAME OF COURT) OF (NAME OF COUNTY), TEXAS, REQUESTING PERMISSION TO CONVERT TO A NONPROFIT CORPORATION. IF PERMITTED TO CONVERT:(1) THE (NAME OF COMMUNITY TRUST) WILL BE TERMINATED; AND(2) THE ASSETS OF THE TRUST WILL BE:(A) TRANSFERRED TO A NONPROFIT CORPORATION WITH THE SAME NAME AND CREATED FOR THE SAME PURPOSE AS THE (NAME OF COMMUNITY TRUST); AND(B) HELD AND ADMINISTERED BY THE CORPORATION AS PROVIDED BY THE TEXAS NON-PROFIT CORPORATION ACT (ARTICLE 1396-1.01 ET SEQ., VERNON'S TEXAS CIVIL STATUTES).(1) THE (NAME OF COMMUNITY TRUST) WILL BE TERMINATED; AND(2) THE ASSETS OF THE TRUST WILL BE:(A) TRANSFERRED TO A NONPROFIT CORPORATION WITH THE SAME NAME AND CREATED FOR THE SAME PURPOSE AS THE (NAME OF COMMUNITY TRUST); AND(B) HELD AND ADMINISTERED BY THE CORPORATION AS PROVIDED BY THE TEXAS NON-PROFIT CORPORATION ACT (ARTICLE 1396-1.01 ET SEQ., VERNON'S TEXAS CIVIL STATUTES).THE PURPOSE OF THE CONVERSION IS TO ACHIEVE SAVINGS AND USE THE MONEY SAVED TO FURTHER THE PURPOSES FOR WHICH THE (NAME OF COMMUNITY TRUST) WAS CREATED.A HEARING ON THE PETITION IS SCHEDULED ON (DATE AND TIME) AT (LOCATION OF COURT).FOR ADDITIONAL INFORMATION, YOU MAY CONTACT THE GOVERNING BODY OF THE (NAME OF COMMUNITY TRUST) AT (ADDRESS AND TELEPHONE NUMBER) OR THE COURT.(e) The court shall schedule a hearing on the petition to be held after the 10th day after the date the notices required by Subsection (d)(2) are deposited in the mail or the date the notice required by Subsection (d)(3) is published, whichever is later. The hearing must be held at the time and place stated in the notices unless the court, for good cause, postpones the hearing. If the hearing is postponed, a notice of the rescheduled hearing date and time must be posted at the courthouse of the county in which the proceeding is pending or at the place in or near the courthouse where public notices are customarily posted.(f) The court, on a request from the governing body of the community trust, may by order require approval from the Internal Revenue Service for an asset transfer under this section. If the court orders approval from the Internal Revenue Service, the asset transfer may occur on the date the governing body of the community trust files a notice with the court indicating that the Internal Revenue Service has approved the asset transfer. The notice required by this subsection must be filed on or before the first anniversary of the date the court's order approving the asset transfer is signed. If the notice is not filed within the period prescribed by this subsection, the court's order is dissolved.(g) A court order transferring the assets of and terminating a community trust must provide that the duties of each trustee of each component trust fund of the community trust are terminated on the date the assets are transferred. This subsection does not affect the liability of a trustee for acts or omissions that occurred before the duties of the trustee are terminated.

Added by Acts 1999, 76th Leg., ch. 1035, Sec. 1, eff. Sept. 1, 1999.

Sec. 112.059. TERMINATION OF UNECONOMIC TRUST. (a) After notice to beneficiaries who are distributees or permissible distributees of trust income or principal or who would be distributees or permissible distributees if the interests of the distributees or the trust were to terminate and no powers of appointment were exercised, the trustee of a trust consisting of trust property having a total value of less than $50,000 may terminate the trust if the trustee concludes after considering the purpose of the trust and the nature of the trust assets that the value of the trust property is insufficient to justify the continued cost of administration.(b) On termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.(c) A trustee may not exercise a power described by Subsection (a) if the trustee's possession of the power would cause the assets of the trust to be included in the trustee's estate for federal estate tax purposes.(d) This section does not apply to an easement for conservation or preservation.

Added by Acts 2007, 80th Leg., R.S., Ch. 451, Sec. 5, eff. September 1, 2007.



CHAPTER 113. ADMINISTRATION

PROPERTY CODE

TITLE 9. TRUSTS

SUBTITLE B. TEXAS TRUST CODE: CREATION, OPERATION, AND

TERMINATION OF TRUSTS

CHAPTER 113. ADMINISTRATION

SUBCHAPTER A. POWERS OF TRUSTEE

Sec. 113.001. LIMITATION OF POWERS. A power given to a trustee

by this subchapter does not apply to a trust to the extent that

the instrument creating the trust, a subsequent court order, or

another provision of this subtitle conflicts with or limits the

power.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Sec. 113.002. GENERAL POWERS. Except as provided by Section

113.001, a trustee may exercise any powers in addition to the

powers authorized by this subchapter that are necessary or

appropriate to carry out the purposes of the trust.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Sec. 113.003. OPTIONS. A trustee may:

(1) grant an option involving a sale, lease, or other

disposition of trust property, including an option exercisable

beyond the duration of the trust; or

(2) acquire and exercise an option for the acquisition of

property, including an option exercisable beyond the duration of

the trust.

Added by Acts 2005, 79th Leg., Ch.

148, Sec. 10, eff. January 1, 2006.

Sec. 113.004. ADDITIONS TO TRUST ASSETS. A trustee may receive

from any source additions to the assets of the trust.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Sec. 113.005. ACQUISITION OF UNDIVIDED INTERESTS. A trustee may

acquire all or a portion of the remaining undivided interest in

property in which the trust holds an undivided interest.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Sec. 113.006. GENERAL AUTHORITY TO MANAGE AND INVEST TRUST

PROPERTY. Subject to the requirements of Chapter 117, a trustee

may manage the trust property and invest and reinvest in property

of any character on the conditions and for the lengths of time as

the trustee considers proper, notwithstanding that the time may

extend beyond the term of the trust.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984. Amended by Acts 2003, 78th Leg., ch. 1103,

Sec. 3, eff. Jan. 1, 2004.

Sec. 113.007. TEMPORARY DEPOSITS OF FUNDS. A trustee may

deposit trust funds that are being held pending investment,

distribution, or the payment of debts in a bank that is subject

to supervision by state or federal authorities. However, a

corporate trustee depositing funds with itself is subject to the

requirements of Section 113.057 of this code.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984; Acts 1984, 68th Leg., 2nd C.S., ch. 18,

Sec. 11, eff. Oct. 2, 1984.

Sec. 113.008. BUSINESS ENTITIES. A trustee may invest in,

continue, or participate in the operation of any business or

other investment enterprise in any form, including a sole

proprietorship, partnership, limited partnership, corporation, or

association, and the trustee may effect any change in the

organization of the business or enterprise.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Sec. 113.009. REAL PROPERTY MANAGEMENT. A trustee may:

(1) exchange, subdivide, develop, improve, or partition real

property;

(2) make or vacate public plats;

(3) adjust boundaries;

(4) adjust differences in valuation by giving or receiving

value;

(5) dedicate real property to public use or, if the trustee

considers it in the best interest of the trust, dedicate

easements to public use without consideration;

(6) raze existing walls or buildings;

(7) erect new party walls or buildings alone or jointly with an

owner of adjacent property;

(8) make repairs; and

(9) make extraordinary alterations or additions in structures as

necessary to make property more productive.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Sec. 113.010. SALE OF PROPERTY. A trustee may contract to sell,

sell and convey, or grant an option to sell real or personal

property at public auction or private sale for cash or for credit

or for part cash and part credit, with or without security.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Sec. 113.011. LEASES. (a) A trustee may grant or take a lease

of real or personal property for any term, with or without

options to purchase and with or without covenants relating to

erection of buildings or renewals, including the lease of a right

or privilege above or below the surface of real property.

(b) A trustee may execute a lease containing terms or options

that extend beyond the duration of the trust.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Sec. 113.012. MINERALS. (a) A trustee may enter into mineral

transactions, including:

(1) negotiating and making oil, gas, and other mineral leases

covering any land, mineral, or royalty interest at any time

forming a part of a trust;

(2) pooling and unitizing part or all of the land, mineral

leasehold, mineral, royalty, or other interest of a trust estate

with land, mineral leasehold, mineral, royalty, or other interest

of one or more persons or entities for the purpose of developing

and producing oil, gas, or other minerals, and making leases or

assignments granting the right to pool and unitize;

(3) entering into contracts and agreements concerning the

installation and operation of plans or other facilities for the

cycling, repressuring, processing, or other treating or handling

of oil, gas, or other minerals;

(4) conducting or contracting for the conducting of seismic

evaluation operations;

(5) drilling or contracting for the drilling of wells for oil,

gas, or other minerals;

(6) contracting for and making "dry hole" and "bottom hole"

contributions of cash, leasehold interests, or other interests

towards the drilling of wells;

(7) using or contracting for the use of any method of secondary

or tertiary recovery of any mineral, including the injection of

water, gas, air, or other substances;

(8) purchasing oil, gas, or other mineral leases, leasehold

interests, or other interests for any type of consideration,

including farmout agreements requiring the drilling or reworking

of wells or participation therein;

(9) entering into farmout contracts or agreements committing a

trust estate to assign oil, gas, or other mineral leases or

interests in consideration for the drilling of wells or other

oil, gas, or mineral operations;

(10) negotiating the transfer of and transferring oil, gas, or

other mineral leases or interests for any consideration, such as

retained overriding royalty interests of any nature, drilling or

reworking commitments, or production interests; and

(11) executing and entering into contracts, conveyances, and

other agreements or transfers considered necessary or desirable

to carry out the powers granted in this section, whether or not

the action is now or subsequently recognized or considered as a

common or proper practice by those engaged in the business of

prospecting for, developing, producing, processing, transporting,

or marketing minerals, including entering into and executing

division orders, oil, gas, or other mineral sales contracts,

exploration agreements, processing agreements, and other

contracts relating to the processing, handling, treating,

transporting, and marketing of oil, gas, or other mineral

production from or accruing to a trust and receiving and

receipting for the proceeds thereof on behalf of a trust.

(b) A trustee may enter into mineral transactions that extend

beyond the term of the trust.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Sec. 113.013. INSURANCE. A trustee may purchase insurance of

any nature, form, or amount to protect the trust property and the

trustee.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Sec. 113.014. PAYMENT OF TAXES. A trustee may pay taxes and

assessments levied or assessed against the trust estate or the

trustee by governmental taxing or assessing authorities.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Sec. 113.015. AUTHORITY TO BORROW. A trustee may borrow money

from any source, including a trustee, purchase property on

credit, and mortgage, pledge, or in any other manner encumber all

or any part of the assets of the trust as is advisable in the

judgment of the trustee for the advantageous administration of

the trust.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Sec. 113.016. MANAGEMENT OF SECURITIES. A trustee may:

(1) pay calls, assessments, or other charges against or because

of securities or other investments held by the trust;

(2) sell or exercise stock subscription or conversion rights;

(3) vote corporate stock, general or limited partnership

interests, or other securities in person or by general or limited

proxy;

(4) consent directly or through a committee or other agent to

the reorganization, consolidation, merger, dissolution, or

liquidation of a corporation or other business enterprise; and

(5) participate in voting trusts and deposit stocks, bonds, or

other securities with any protective or other committee formed by

or at the instance of persons holding similar securities, under

such terms and conditions respecting the deposit thereof as the

trustee may approve; sell any stock or other securities obtained

by conversion, reorganization, consolidation, merger,

liquidation, or the exercise of subscription rights free of any

restrictions upon sale otherwise contained in the trust

instrument relative to the securities originally held; assent to

corporate sales, leases, encumbrances, and other transactions.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Sec. 113.017. CORPORATE STOCK OR OTHER SECURITIES HELD IN NAME

OF NOMINEE. A trustee may:

(1) hold corporate stock or other securities in the name of a

nominee;

(2) under Subchapter B, Chapter 161, or other law, employ a bank

incorporated in this state or a national bank located in this

state as custodian of any corporate stock or other securities

held in trust; and

(3) under Subchapter C, Chapter 161, or other law, deposit or

arrange for the deposit of securities with a Federal Reserve Bank

or in a clearing corporation.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Sec. 113.018. EMPLOYMENT OF AGENTS. A trustee may employ

attorneys, accountants, agents, including investment agents, and

brokers reasonably necessary in the administration of the trust

estate.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984. Amended by Acts 1999, 76th Leg., ch. 794, Sec.

1, eff. Sept. 1, 1999.

Sec. 113.019. CLAIMS. A trustee may compromise, contest,

arbitrate, or settle claims of or against the trust estate or the

trustee.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984.

Sec. 113.020. BURDENSOME OR WORTHLESS PROPERTY. A trustee may

abandon property the trustee considers burdensome or worthless.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984.

Sec. 113.021. DISTRIBUTION TO MINOR OR INCAPACITATED

BENEFICIARY. (a) A trustee may make a distribution required or

permitted to be made to any beneficiary in any of the following

ways when the beneficiary is a minor or a person who in the

judgment of the trustee is incapacitated by reason of legal

incapacity or physical or mental illness or infirmity:

(1) to the beneficiary directly;

(2) to the guardian of the beneficiary's person or estate;

(3) by utilizing the distribution, without the interposition of

a guardian, for the health, support, maintenance, or education of

the beneficiary;

(4) to a custodian for the minor beneficiary under the Texas

Uniform Transfers to Minors Act (Chapter 141) or a uniform gifts

or transfers to minors act of another state;

(5) by reimbursing the person who is actually taking care of the

beneficiary, even though the person is not the legal guardian,

for expenditures made by the person for the benefit of the

beneficiary; or

(6) by managing the distribution as a separate fund on the

beneficiary's behalf, subject to the beneficiary's continuing

right to withdraw the distribution.

(b) The written receipts of persons receiving distributions

under Subsection (a) of this section are full and complete

acquittances to the trustee.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984.

Amended by:

Acts 2005, 79th Leg., Ch.

148, Sec. 11, eff. January 1, 2006.

Sec. 113.0211. ADJUSTMENT OF CHARITABLE TRUST. (a) In this

section:

(1) "Charitable entity" has the meaning assigned by Section

123.001(1).

(2) "Charitable trust" means a trust:

(A) the stated purpose of which is to benefit only one or more

charitable entities; and

(B) that qualifies as a charitable entity.

(b) The trustee of a charitable trust may acquire, exchange,

sell, supervise, manage, or retain any type of investment,

subject to restrictions and procedures established by the trustee

and in an amount considered appropriate by the trustee, that a

prudent investor, exercising reasonable skill, care, and caution,

would acquire or retain in light of the purposes, terms,

distribution requirements, and other circumstances of the trust.

The prudence of a trustee's actions under this subsection is

judged with reference to the investment of all of the trust

assets rather than with reference to a single trust investment.

(c) The trustee of a charitable trust may make one or more

adjustments between the principal and the income portions of a

trust to the extent that the trustee considers the adjustments

necessary:

(1) to comply with the terms of the trust, if any, that describe

the amount that may or must be distributed to a charitable entity

beneficiary by referring to the income portion of the trust; and

(2) to administer the trust in order to carry out the purposes

of the charitable trust.

(d) The authority to make adjustments under Subsection (c)

includes the authority to allocate all or part of a capital gain

to trust income.

(e) In making adjustments under Subsection (c), the trustee

shall consider:

(1) except to the extent that the terms of the trust clearly

manifest an intention that the trustee shall or may favor one or

more charitable entity beneficiaries, the needs of a charitable

entity beneficiary, based on what is fair and reasonable to all

other charitable entity beneficiaries of the trust, if any; and

(2) the need of the trust to maintain the purchasing power of

the trust's investments over time.

Added by Acts 2003, 78th Leg., ch. 550, Sec. 1, eff. Sept. 1,

2003.

Sec. 113.022. POWER TO PROVIDE RESIDENCE AND PAY FUNERAL

EXPENSES. A trustee of a trust that is not a charitable

remainder unitrust, annuity trust, or pooled income fund that is

intended to qualify for a federal tax deduction under Section

664, Internal Revenue Code, after giving consideration to the

probable intention of the settlor and finding that the trustee's

action would be consistent with that probable intention, may:

(1) permit real estate held in trust to be occupied by a

beneficiary who is currently eligible to receive distributions

from the trust estate;

(2) if reasonably necessary for the maintenance of a beneficiary

who is currently eligible to receive distributions from the trust

estate, invest trust funds in real property to be used for a home

by the beneficiary; and

(3) in the trustee's discretion, pay funeral expenses of a

beneficiary who at the time of the beneficiary's death was

eligible to receive distributions from the trust estate.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984. Amended by Acts 1985, 69th Leg., ch. 149, Sec.

2, eff. May 24, 1985.

Sec. 113.023. ANCILLARY TRUSTEE. (a) If trust property is

situated outside this state, a Texas trustee may name in writing

an individual or corporation qualified to act in the foreign

jurisdiction in connection with trust property as ancillary

trustee.

(b) Within the limits of the authority of the Texas trustee, the

ancillary trustee has the rights, powers, discretions, and duties

the Texas trustee delegates, subject to the limitations and

directions of the Texas trustee specified in the instrument

evidencing the appointment of the ancillary trustee.

(c) The Texas trustee may remove an ancillary trustee and

appoint a successor at any time as to all or part of the trust

assets.

(d) The Texas trustee may require security of the ancillary

trustee, who is answerable to the Texas trustee for all trust

property entrusted to or received by the ancillary trustee in

connection with the administration of the trust.

(e) If the law of the foreign jurisdiction requires a certain

procedure or a judicial order for the appointment of an ancillary

trustee or to authorize an ancillary trustee to act, the Texas

trustee and the ancillary trustee must satisfy the requirements.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984.

Sec. 113.024. IMPLIED POWERS. The powers, duties, and

responsibilities under this subtitle do not exclude other implied

powers, duties, or responsibilities that are not inconsistent

with this subtitle.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984.

Sec. 113.025. POWERS OF TRUSTEE REGARDING ENVIRONMENTAL LAWS.

(a) A trustee or a potential trustee may inspect, investigate,

cause to be inspected, or cause to be investigated trust

property, property that the trustee or potential trustee has been

asked to hold, or property owned or operated by an entity in

which the trustee or potential trustee holds or has been asked to

hold any interest or for the purpose of determining the potential

application of environmental law with respect to the property.

This subsection does not grant any person the right of access to

any property. The taking of any action under this subsection with

respect to a trust or an addition to a trust is not evidence that

a person has accepted the trust or the addition to the trust.

(b) A trustee may take on behalf of the trust any action before

or after the initiation of an enforcement action or other legal

proceeding that the trustee reasonably believes will help to

prevent, abate, or otherwise remedy any actual or potential

violation of any environmental law affecting property held

directly or indirectly by the trustee.

Added by Acts 1993, 73rd Leg., ch. 846, Sec. 29, eff. Sept. 1,

1993.

Sec. 113.026. AUTHORITY TO DESIGNATE NEW CHARITABLE BENEFICIARY.

(a) In this section:

(1) "Charitable entity" has the meaning assigned by Section

123.001.

(2) "Failed charitable beneficiary" means a charitable entity

that is named as a beneficiary of a trust and that:

(A) does not exist at the time the charitable entity's interest

in the trust becomes vested;

(B) ceases to exist during the term of the trust; or

(C) ceases to be a charitable entity during the term of the

trust.

(b) This section applies only to an express written trust

created by an individual with a charitable entity as a

beneficiary. If the trust instrument provides a means for

replacing a failed charitable beneficiary, the trust instrument

governs the replacement of a failed charitable beneficiary, and

this section does not apply.

(c) The trustee of a trust may select one or more replacement

charitable beneficiaries for a failed charitable beneficiary in

accordance with this section.

(d) Each replacement charitable beneficiary selected under this

section by any person must:

(1) be a charitable entity and an entity described under

Sections 170(b)(1)(A), 170(c), 2055(a), and 2522(a) of the

Internal Revenue Code of 1986, as amended; and

(2) have the same or similar charitable purpose as the failed

charitable beneficiary.

(e) If the settlor of the trust is living and not incapacitated

at the time a trustee is selecting a replacement charitable

beneficiary, the trustee shall consult with the settlor

concerning the selection of one or more replacement charitable

beneficiaries.

(f) If the trustee and the settlor agree on the selection of one

or more replacement charitable beneficiaries, the trustee shall

send notice of the selection to the attorney general. If the

attorney general determines that one or more replacement

charitable beneficiaries do not have the same or similar

charitable purpose as the failed charitable beneficiary, not

later than the 21st day after the date the attorney general

receives notice of the selection, the attorney general shall

request in writing that a district court in the county in which

the trust was created review the selection. If the court agrees

with the attorney general's determination, any remaining

replacement charitable beneficiary agreed on by the trustee and

the settlor is the replacement charitable beneficiary. If there

is not a remaining replacement charitable beneficiary agreed on

by the trustee and the settlor, the court shall select one or

more replacement charitable beneficiaries. If the court finds

that the attorney general's request for a review is unreasonable,

the replacement charitable beneficiary is the charitable

beneficiary agreed on by the trustee and the settlor, and the

court may require the attorney general to pay all court costs of

the parties involved. Not later than the 30th day after the date

the selection is final, the trustee shall provide to each

replacement charitable beneficiary selected notice of the

selection by certified mail, return receipt requested.

(g) If the trustee and the settlor cannot agree on the selection

of a replacement charitable beneficiary, the trustee shall send

notice of that fact to the attorney general not later than the

21st day after the date the trustee determines that an agreement

cannot be reached. The attorney general shall refer the matter to

a district court in the county in which the trust was created.

The trustee and the settlor may each recommend to the court one

or more replacement charitable beneficiaries. The court shall

select a replacement charitable beneficiary and, not later than

the 30th day after the date of the selection, provide to each

charitable beneficiary selected notice of the selection by

certified mail, return receipt requested.

Added by Acts 1999, 76th Leg., ch. 63, Sec. 1, eff. Aug. 30,

1999.

Sec. 113.027. DISTRIBUTIONS GENERALLY. When distributing trust

property or dividing or terminating a trust, a trustee may:

(1) make distributions in divided or undivided interests;

(2) allocate particular assets in proportionate or

disproportionate shares;

(3) value the trust property for the purposes of acting under

Subdivision (1) or (2); and

(4) adjust the distribution, division, or termination for

resulting differences in valuation.

Added by Acts 2005, 79th Leg., Ch.

148, Sec. 12, eff. January 1, 2006.

Sec. 113.028. CERTAIN CLAIMS AND CAUSES OF ACTION PROHIBITED.

(a) A trustee may not prosecute or assert a claim for damages in

a cause of action against a party who is not a beneficiary of the

trust if each beneficiary of the trust provides written notice to

the trustee of the beneficiary's opposition to the trustee's

prosecuting or asserting the claim in the cause of action.

(b) This section does not apply to a cause of action that is

prosecuted by a trustee in the trustee's individual capacity.

(c) The trustee is not liable for failing to prosecute or assert

a claim in a cause of action if prohibited by the beneficiaries

under Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

765, Sec. 3, eff. June 17, 2005.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch.

672, Sec. 3

For text of section as added by Acts 2009, 81st Leg., R.S., Ch.

754, Sec. 1, see other Sec. 113.029.

Sec. 113.029. DISCRETIONARY POWERS; TAX SAVINGS. (a)

Notwithstanding the breadth of discretion granted to a trustee in

the terms of the trust, including the use of terms such as

"absolute," "sole," or "uncontrolled," the trustee shall exercise

a discretionary power in good faith and in accordance with the

terms and purposes of the trust and the interests of the

beneficiaries.

(b) Subject to Subsection (d), and unless the terms of the trust

expressly indicate that a requirement provided by this subsection

does not apply:

(1) a person, other than a settlor, who is a beneficiary and

trustee of a trust that confers on the trustee a power to make

discretionary distributions to or for the trustee's personal

benefit may exercise the power only in accordance with an

ascertainable standard relating to the trustee's individual

health, education, support, or maintenance within the meaning of

Section 2041(b)(1)(A) or 2514(c)(1), Internal Revenue Code of

1986; and

(2) a trustee may not exercise a power to make discretionary

distributions to satisfy a legal obligation of support that the

trustee personally owes another person.

(c) A power the exercise of which is limited or prohibited by

Subsection (b) may be exercised by a majority of the remaining

trustees whose exercise of the power is not limited or prohibited

by Subsection (b). If the power of all trustees is limited or

prohibited by Subsection (b), the court may appoint a special

fiduciary with authority to exercise the power.

(d) Subsection (b) does not apply to:

(1) a power held by the settlor's spouse who is the trustee of a

trust for which a marital deduction, as defined by Section

2056(b)(5) or 2523(e), Internal Revenue Code of 1986, was

previously allowed;

(2) any trust during any period that the trust may be revoked or

amended by its settlor; or

(3) a trust if contributions to the trust qualify for the annual

exclusion under Section 2503(c), Internal Revenue Code of 1986.

Added by Acts 2009, 81st Leg., R.S., Ch.

672, Sec. 3, eff. September 1, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch.

754, Sec. 1

For text of section as added by Acts 2009, 81st Leg., R.S., Ch.

672, Sec. 3, see other Sec. 113.029.

Sec. 113.029. RELOCATION OF ADMINISTRATION OF CHARITABLE TRUST.

(a) In this section:

(1) "Charitable entity" has the meaning assigned by Section

123.001.

(2) "Charitable trust" means a trust:

(A) the stated purpose of which is to benefit only one or more

charitable entities; and

(B) that qualifies as a charitable entity.

(3) "Trust administration" means the grant-making function of

the trust.

(b) Except as provided by this section or specifically

authorized by the terms of a trust, the trustee of a charitable

trust may not change the location in which the trust

administration takes place from a location in this state to a

location outside this state.

(c) If the trustee decides to change the location in which the

trust is administered from a location in this state to a location

outside this state, the trustee shall:

(1) if the settlor is living and not incapacitated:

(A) consult the settlor concerning the selection of a new

location for the administration of the trust; and

(B) submit the selection to the attorney general; or

(2) if the settlor is not living or is incapacitated:

(A) propose a new location; and

(B) submit the proposal to the attorney general.

(d) The trustee may file an action in the district court or

statutory probate court in which the trust was created seeking a

court order authorizing the trustee to change the location in

which the trust is administered to a location outside this state.

The court may exercise its equitable powers to effectuate the

original purpose of the trust.

(e) Except as provided by Subsection (b), the location in which

the administration of the trust takes place may not be changed to

a location outside this state unless:

(1) the charitable purposes of the trust would not be impaired

if the trust administration is moved; and

(2) a district court or statutory probate court authorizes the

relocation.

(f) The attorney general may bring an action to enforce the

provisions of this section. If a trustee of a charitable trust

fails to comply with the provisions of this section, the district

court or statutory probate court in the county in which the trust

administration was originally located may remove the trustee and

appoint a new trustee. Costs of a proceeding to remove a

trustee, including reasonable attorney's fees, may be assessed

against the removed trustee. This provision is in addition to

and does not supersede the provisions of Chapter 123.

(g) This section does not affect a trustee's authority to sell

real estate owned by a charitable trust.

Added by Acts 2009, 81st Leg., R.S., Ch.

754, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. DUTIES OF TRUSTEE

Sec. 113.051. GENERAL DUTY. The trustee shall administer the

trust in good faith according to its terms and this subtitle. In

the absence of any contrary terms in the trust instrument or

contrary provisions of this subtitle, in administering the trust

the trustee shall perform all of the duties imposed on trustees

by the common law.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Amended by:

Acts 2005, 79th Leg., Ch.

148, Sec. 13, eff. January 1, 2006.

Sec. 113.052. LOAN OF TRUST FUNDS TO TRUSTEE. (a) Except as

provided by Subsection (b) of this section, a trustee may not

lend trust funds to:

(1) the trustee or an affiliate;

(2) a director, officer, or employee of the trustee or an

affiliate;

(3) a relative of the trustee; or

(4) the trustee's employer, employee, partner, or other business

associate.

(b) This section does not prohibit:

(1) a loan by a trustee to a beneficiary of the trust if the

loan is expressly authorized or directed by the instrument or

transaction establishing the trust; or

(2) a deposit by a corporate trustee with itself under Section

113.057 of this Act.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Sec. 113.053. PURCHASE OR SALE OF TRUST PROPERTY BY TRUSTEE.

(a) Except as provided by Subsections (b), (c), (d), (e), (f),

and (g), a trustee shall not directly or indirectly buy or sell

trust property from or to:

(1) the trustee or an affiliate;

(2) a director, officer, or employee of the trustee or an

affiliate;

(3) a relative of the trustee; or

(4) the trustee's employer, partner, or other business

associate.

(b) A national banking association or a state-chartered

corporation with the right to exercise trust powers that is

serving as executor, administrator, guardian, trustee, or

receiver may sell shares of its own capital stock held by it for

an estate to one or more of its officers or directors if a court:

(1) finds that the sale is in the best interest of the estate

that owns the shares;

(2) fixes or approves the sales price of the shares and the

other terms of the sale; and

(3) enters an order authorizing and directing the sale.

(c) If a corporate trustee, executor, administrator, or guardian

is legally authorized to retain its own capital stock in trust,

the trustee may exercise rights to purchase its own stock if

increases in the stock are offered pro rata to shareholders.

(d) If the exercise of rights or the receipt of a stock dividend

results in a fractional share holding and the acquisition meets

the investment standard required by this subchapter, the trustee

may purchase additional fractional shares to round out the

holding to a full share.

(e) A trustee may:

(1) comply with the terms of a written executory contract signed

by the settlor, including a contract for deed, earnest money

contract, buy/sell agreement, or stock purchase or redemption

agreement; and

(2) sell the stock, bonds, obligations, or other securities of a

corporation to the issuing corporation or to its corporate

affiliate if the sale is made under an agreement described in

Subdivision (1) or complies with the duties imposed by Chapter

117.

(f) A national banking association, a state-chartered

corporation, including a state-chartered bank or trust company, a

state or federal savings and loan association that has the right

to exercise trust powers and that is serving as trustee, or such

an institution that is serving as custodian with respect to an

individual retirement account, as defined by Section 408,

Internal Revenue Code, or an employee benefit plan, as defined by

Section 3(3), Employee Retirement Income Security Act of 1974 (29

U.S.C. Section 1002(3)), regardless of whether the custodial

account is, or would otherwise be, considered a trust for

purposes of this subtitle, may:

(1) employ an affiliate or division within a financial

institution to provide brokerage, investment, administrative,

custodial, or other account services for the trust or custodial

account and charge the trust or custodial account for the

services, provided, however, nothing in this section shall allow

an affiliate or division to engage in the sale or business of

insurance if not otherwise permitted to do so; and

(2) receive compensation, directly or indirectly, on account of

the services performed by the affiliate or division within the

financial institution, whether in the form of shared commissions,

fees, or otherwise, provided that any amount charged by the

affiliate or division for the services is disclosed and does not

exceed the customary or prevailing amount that is charged by the

affiliate or division, or a comparable entity, for comparable

services rendered to a person other than the trust.

(g) In addition to other investments authorized by law for the

investment of funds held by a fiduciary or by the instrument

governing the fiduciary relationship, and notwithstanding any

other provision of law and subject to the standard contained in

Chapter 117, a bank or trust company acting as a fiduciary,

agent, or otherwise, in the exercise of its investment discretion

or at the direction of another person authorized to direct the

investment of funds held by the bank or trust company as

fiduciary, may invest and reinvest in the securities of an

open-end or closed-end management investment company or

investment trust registered under the Investment Company Act of

1940 (15 U.S.C. Sec. 80a-1 et seq.) if the portfolio of the

investment company or investment trust consists substantially of

investments that are not prohibited by the governing instrument.

The fact that the bank or trust company or an affiliate of the

bank or trust company provides services to the investment company

or investment trust, such as those of an investment advisor,

custodian, transfer agent, registrar, sponsor, distributor,

manager, or otherwise, and receives compensation for those

services does not preclude the bank or trust company from

investing or reinvesting in the securities if the compensation is

disclosed by prospectus, account statement, or otherwise. An

executor or administrator of an estate under a dependent

administration or a guardian of an estate shall not so invest or

reinvest unless specifically authorized by the court in which

such estate or guardianship is pending.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984. Amended by Acts 1985, 69th Leg., ch. 974, Sec.

1, 2, eff. Aug. 26, 1985; Acts 1989, 71st Leg., ch. 341, Sec. 1,

eff. Aug. 28, 1989; Acts 1993, 73rd Leg., ch. 933, Sec. 1, eff.

Aug. 30, 1993; Acts 2003, 78th Leg., ch. 1103, Sec. 4, eff. Jan.

1, 2004.

Sec. 113.054. SALES FROM ONE TRUST TO ANOTHER. A trustee of one

trust may not sell property to another trust of which it is also

trustee unless the property is:

(1) a bond, note, bill, or other obligation issued or fully

guaranteed as to principal and interest by the United States; and

(2) sold for its current market price.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Sec. 113.055. PURCHASE OF TRUSTEE'S SECURITIES. (a) Except as

provided by Subsection (b) of this section, a corporate trustee

may not purchase for the trust the stock, bonds, obligations, or

other securities of the trustee or an affiliate, and a

noncorporate trustee may not purchase for the trust the stock,

bonds, obligations, or other securities of a corporation with

which the trustee is connected as director, owner, manager, or

any other executive capacity.

(b) A trustee may:

(1) retain stock already owned by the trust unless the retention

does not satisfy the requirements prescribed by Chapter 117; and

(2) exercise stock rights or purchase fractional shares under

Section 113.053 of this Act.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984. Amended by Acts 2003, 78th Leg., ch. 1103,

Sec. 5, eff. Jan. 1, 2004.

Sec. 113.056. AUTHORIZATION TO MAKE CERTAIN INVESTMENTS. (a)

Unless the terms of the trust instrument provide otherwise, and

subject to the investment standards provided by this subtitle and

any investment standards provided by the trust instrument, the

trustee may invest all or part of the trust assets in an

investment vehicle authorized for the collective investment of

trust funds pursuant to Part 9, Title 12, of the Code of Federal

Regulations.

(d) Subject to any investment standards provided by this

chapter, Chapter 117, or the trust instrument, whenever the

instrument directs, requires, authorizes, or permits investment

in obligations of the United States government, the trustee may

invest in and hold such obligations either directly or in the

form of interests in an open-end management type investment

company or investment trust registered under the Investment

Company Act of 1940, 15 U.S.C. 80a-1 et seq., or in an investment

vehicle authorized for the collective investment of trust funds

pursuant to Part 9, Title 12 of the Code of Federal Regulations,

so long as the portfolio of such investment company, investment

trust, or collective investment vehicle is limited to such

obligations and to repurchase agreements fully collateralized by

such obligations.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984. Amended by Acts 1985, 69th Leg., ch. 341, Sec.

1, eff. June 10, 1985; Acts 1991, 72nd Leg., ch. 876, Sec. 1,

eff. June 16, 1991; Acts 2003, 78th Leg., ch. 1103, Sec. 6, 7,

eff. Jan. 1, 2004.

Sec. 113.057. DEPOSITS BY CORPORATE TRUSTEE WITH ITSELF. (a) A

corporate trustee may deposit trust funds with itself as a

permanent investment if authorized by the settlor in the

instrument creating the trust or if authorized in a writing

delivered to the trustee by a beneficiary currently eligible to

receive distributions from a trust created before January 1,

1988.

(b) A corporate trustee may deposit with itself trust funds that

are being held pending investment, distribution, or payment of

debts if, except as provided by Subsection (d) of this section:

(1) it maintains under control of its trust department as

security for the deposit a separate fund of securities legal for

trust investments;

(2) the total market value of the security is at all times at

least equal to the amount of the deposit; and

(3) the separate fund is marked as such.

(c) The trustee may make periodic withdrawals from or additions

to the securities fund required by Subsection (b) of this section

as long as the required value is maintained. Income from

securities in the fund belongs to the trustee.

(d) Security for a deposit under this section is not required

for a deposit under Subsection (a) or under Subsection (b) of

this section to the extent the deposit is insured or otherwise

secured under state or federal law.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984. Amended by Acts 1985, 69th Leg., ch. 149, Sec.

3, eff. May 24, 1985.

Sec. 113.058. BOND. (a) A corporate trustee is not required to

provide a bond to secure performance of its duties as trustee.

(b) Unless the instrument creating the trust provides otherwise,

a noncorporate trustee must give bond:

(1) payable to the trust estate of the trust, the registry of

the court, or each person interested in the trust, as their

interests may appear; and

(2) conditioned on the faithful performance of the trustee's

duties.

(c) The bond must be in an amount and with the sureties required

by order of a court in a proceeding brought for this

determination.

(d) Any interested person may bring an action to increase or

decrease the amount of a bond, require a bond, or substitute or

add sureties. Notwithstanding Subsection (b), for cause shown, a

court may require a bond even if the instrument creating the

trust provides otherwise.

(e) The trustee shall deposit the bond with the clerk of the

court that issued the order requiring the bond. A suit on the

bond may be maintained on a certified copy. Appropriate proof of

a recovery on a bond reduces the liability of the sureties pro

tanto.

(f) Failure to comply with this section does not make void or

voidable or otherwise affect an act or transaction of a trustee

with any third person.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984.

Amended by:

Acts 2005, 79th Leg., Ch.

148, Sec. 14, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

451, Sec. 6, eff. September 1, 2007.

SUBCHAPTER C. RESIGNATION OR REMOVAL OF TRUSTEE, AND AUTHORITY OF

MULTIPLE AND SUCCESSOR TRUSTEES

Sec. 113.081. RESIGNATION OF TRUSTEE. (a) A trustee may resign

in accordance with the terms of the trust instrument, or a

trustee may petition a court for permission to resign as trustee.

(b) The court may accept a trustee's resignation and discharge

the trustee from the trust on the terms and conditions necessary

to protect the rights of other interested persons.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Sec. 113.082. REMOVAL OF TRUSTEE. (a) A trustee may be removed

in accordance with the terms of the trust instrument, or, on the

petition of an interested person and after hearing, a court may,

in its discretion, remove a trustee and deny part or all of the

trustee's compensation if:

(1) the trustee materially violated or attempted to violate the

terms of the trust and the violation or attempted violation

results in a material financial loss to the trust;

(2) the trustee becomes incapacitated or insolvent;

(3) the trustee fails to make an accounting that is required by

law or by the terms of the trust; or

(4) the court finds other cause for removal.

(b) A beneficiary, cotrustee, or successor trustee may treat a

violation resulting in removal as a breach of trust.

(c) A trustee of a charitable trust may not be removed solely on

the grounds that the trustee exercised the trustee's power to

adjust between principal and income under Section 113.0211.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984. Amended by Acts 2003, 78th Leg., ch. 550, Sec.

2, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

148, Sec. 16, eff. January 1, 2006.

Sec. 113.083. APPOINTMENT OF SUCCESSOR TRUSTEE. (a) On the

death, resignation, incapacity, or removal of a sole or surviving

trustee, a successor trustee shall be selected according to the

method, if any, prescribed in the trust instrument. If for any

reason a successor is not selected under the terms of the trust

instrument, a court may and on petition of any interested person

shall appoint a successor in whom the trust shall vest.

(b) If a vacancy occurs in the number of trustees originally

appointed under a valid charitable trust agreement and the trust

agreement does not provide for filling the vacancy, the remaining

trustees may fill the vacancy by majority vote.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984.

Sec. 113.084. POWERS OF SUCCESSOR TRUSTEE. Unless otherwise

provided in the trust instrument or by order of the court

appointing a successor trustee, the successor trustee has the

rights, powers, authority, discretion, and title to trust

property conferred on the trustee.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984.

Sec. 113.085. EXERCISE OF POWERS BY MULTIPLE TRUSTEES. (a)

Cotrustees may act by majority decision.

(b) If a vacancy occurs in a cotrusteeship, the remaining

cotrustees may act for the trust.

(c) A cotrustee shall participate in the performance of a

trustee's function unless the cotrustee:

(1) is unavailable to perform the function because of absence,

illness, suspension under this code or other law,

disqualification, if any, under this code, disqualification under

other law, or other temporary incapacity; or

(2) has delegated the performance of the function to another

trustee in accordance with the terms of the trust or applicable

law, has communicated the delegation to all other cotrustees, and

has filed the delegation in the records of the trust.

(d) If a cotrustee is unavailable to participate in the

performance of a trustee's function for a reason described by

Subsection (c)(1) and prompt action is necessary to achieve the

efficient administration or purposes of the trust or to avoid

injury to the trust property or a beneficiary, the remaining

cotrustee or a majority of the remaining cotrustees may act for

the trust.

(e) A trustee may delegate to a cotrustee the performance of a

trustee's function unless the settlor specifically directs that

the function be performed jointly. Unless a cotrustee's

delegation under this subsection is irrevocable, the cotrustee

making the delegation may revoke the delegation.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984.

Amended by:

Acts 2005, 79th Leg., Ch.

148, Sec. 17, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

451, Sec. 7, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

973, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. ACCOUNTING BY TRUSTEE

Sec. 113.151. DEMAND FOR ACCOUNTING. (a) A beneficiary by

written demand may request the trustee to deliver to each

beneficiary of the trust a written statement of accounts covering

all transactions since the last accounting or since the creation

of the trust, whichever is later. If the trustee fails or refuses

to deliver the statement on or before the 90th day after the date

the trustee receives the demand or after a longer period ordered

by a court, any beneficiary of the trust may file suit to compel

the trustee to deliver the statement to all beneficiaries of the

trust. The court may require the trustee to deliver a written

statement of account to all beneficiaries on finding that the

nature of the beneficiary's interest in the trust or the effect

of the administration of the trust on the beneficiary's interest

is sufficient to require an accounting by the trustee. However,

the trustee is not obligated or required to account to the

beneficiaries of a trust more frequently than once every 12

months unless a more frequent accounting is required by the

court. If a beneficiary is successful in the suit to compel a

statement under this section, the court may, in its discretion,

award all or part of the costs of court and all of the suing

beneficiary's reasonable and necessary attorney's fees and costs

against the trustee in the trustee's individual capacity or in

the trustee's capacity as trustee.

(b) An interested person may file suit to compel the trustee to

account to the interested person. The court may require the

trustee to deliver a written statement of account to the

interested person on finding that the nature of the interest in

the trust of, the claim against the trust by, or the effect of

the administration of the trust on the interested person is

sufficient to require an accounting by the trustee.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984. Amended by Acts 2003, 78th Leg., ch. 550, Sec.

3, eff. Sept. 1, 2003.

Sec. 113.152. CONTENTS OF ACCOUNTING. A written statement of

accounts shall show:

(1) all trust property that has come to the trustee's knowledge

or into the trustee's possession and that has not been previously

listed or inventoried as property of the trust;

(2) a complete account of receipts, disbursements, and other

transactions regarding the trust property for the period covered

by the account, including their source and nature, with receipts

of principal and income shown separately;

(3) a listing of all property being administered, with an

adequate description of each asset;

(4) the cash balance on hand and the name and location of the

depository where the balance is kept; and

(5) all known liabilities owed by the trust.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984.

SUBCHAPTER F. COMMON TRUST FUNDS

Sec. 113.171. COMMON TRUST FUNDS. (a) A bank or trust company

qualified to act as a fiduciary in this state may establish

common trust funds to provide investments to itself as a

fiduciary, including as a custodian under the Texas Uniform

Transfers to Minors Act (Chapter 141) or a uniform gifts or

transfers to minors act of another state or to itself and others

as cofiduciaries.

(b) The fiduciary or cofiduciary may place investment funds in

interests in common trust funds if:

(1) the investment is not prohibited by the instrument or order

creating the fiduciary relationship; and

(2) if there are cofiduciaries, the cofiduciaries consent to the

investment.

(c) A common trust fund includes a fund:

(1) qualified for exemption from federal income taxation as a

common trust fund and maintained exclusively for eligible

fiduciary accounts; and

(2) consisting solely of assets of retirement, pension, profit

sharing, stock bonus, or other employees' trusts that are exempt

from federal income taxation.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984.

Amended by:

Acts 2005, 79th Leg., Ch.

148, Sec. 18, eff. January 1, 2006.

Sec. 113.172. AFFILIATED INSTITUTIONS. A bank or trust company

that is a member of an affiliated group under Section 1504,

Internal Revenue Code of 1954 (26 U.S.C. 1504), with a bank or

trust company maintaining common trust funds may participate in

one or more of the funds.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984.



CHAPTER 114. LIABILITIES, RIGHTS, AND REMEDIES OF TRUSTEES, BENEFICIARIES, AND THIRD PERSONS

PROPERTY CODE

TITLE 9. TRUSTS

SUBTITLE B. TEXAS TRUST CODE: CREATION, OPERATION, AND

TERMINATION OF TRUSTS

CHAPTER 114. LIABILITIES, RIGHTS, AND REMEDIES OF TRUSTEES,

BENEFICIARIES, AND THIRD PERSONS

SUBCHAPTER A. LIABILITY OF TRUSTEE

Sec. 114.001. LIABILITY OF TRUSTEE TO BENEFICIARY. (a) The

trustee is accountable to a beneficiary for the trust property

and for any profit made by the trustee through or arising out of

the administration of the trust, even though the profit does not

result from a breach of trust; provided, however, that the

trustee is not required to return to a beneficiary the trustee's

compensation as provided by this subtitle, by the terms of the

trust instrument, or by a writing delivered to the trustee and

signed by all beneficiaries of the trust who have full legal

capacity.

(b) The trustee is not liable to the beneficiary for a loss or

depreciation in value of the trust property or for a failure to

make a profit that does not result from a failure to perform the

duties set forth in this subtitle or from any other breach of

trust.

(c) A trustee who commits a breach of trust is chargeable with

any damages resulting from such breach of trust, including but

not limited to:

(1) any loss or depreciation in value of the trust estate as a

result of the breach of trust;

(2) any profit made by the trustee through the breach of trust;

or

(3) any profit that would have accrued to the trust estate if

there had been no breach of trust.

(d) The trustee is not liable to the beneficiary for a loss or

depreciation in value of the trust property or for acting or

failing to act under Section 113.025 or under any other provision

of this subtitle if the action or failure to act relates to

compliance with an environmental law and if there is no gross

negligence or bad faith on the part of the trustee. The provision

of any instrument governing trustee liability does not increase

the liability of the trustee as provided by this section unless

the settlor expressly makes reference to this subsection.

(e) The trustee has the same protection from liability provided

for a fiduciary under 42 U.S.C. Section 9607(n).

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984. Amended by Acts 1984, 68th Leg., 2nd C.S., ch.

18, Sec. 13, eff. Oct. 2, 1984; Acts 1989, 71st Leg., ch. 341,

Sec. 2, eff. Aug. 28, 1989; Acts 1993, 73rd Leg., ch. 846, Sec.

30, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 263, Sec. 1,

eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1103, Sec. 8, eff.

Jan. 1, 2004.

Sec. 114.002. LIABILITY OF SUCCESSOR TRUSTEE FOR BREACH OF TRUST

BY PREDECESSOR. A successor trustee is liable for a breach of

trust of a predecessor only if he knows or should know of a

situation constituting a breach of trust committed by the

predecessor and the successor trustee:

(1) improperly permits it to continue;

(2) fails to make a reasonable effort to compel the predecessor

trustee to deliver the trust property; or

(3) fails to make a reasonable effort to compel a redress of a

breach of trust committed by the predecessor trustee.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Sec. 114.003. POWERS TO DIRECT. (a) The terms of a trust may

give a trustee or other person a power to direct the modification

or termination of the trust.

(b) If the terms of a trust give a person the power to direct

certain actions of the trustee, the trustee shall act in

accordance with the person's direction unless:

(1) the direction is manifestly contrary to the terms of the

trust; or

(2) the trustee knows the direction would constitute a serious

breach of a fiduciary duty that the person holding the power to

direct owes to the beneficiaries of the trust.

(c) A person, other than a beneficiary, who holds a power to

direct is presumptively a fiduciary required to act in good faith

with regard to the purposes of the trust and the interests of the

beneficiaries. The holder of a power to direct is liable for any

loss that results from a breach of the person's fiduciary duty.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Amended by:

Acts 2005, 79th Leg., Ch.

148, Sec. 19, eff. January 1, 2006.

Sec. 114.004. ACTIONS TAKEN PRIOR TO KNOWLEDGE OR NOTICE OF

FACTS. A trustee is not liable for a mistake of fact made before

the trustee has actual knowledge or receives written notice of

the happening of any event that determines or affects the

distribution of the income or principal of the trust, including

marriage, divorce, attainment of a certain age, performance of

education requirements, or death.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Sec. 114.005. RELEASE OF LIABILITY BY BENEFICIARY. (a) A

beneficiary who has full legal capacity and is acting on full

information may relieve a trustee from any duty, responsibility,

restriction, or liability as to the beneficiary that would

otherwise be imposed on the trustee by this subtitle, including

liability for past violations.

(b) The release must be in writing and delivered to the trustee.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

451, Sec. 8, eff. September 1, 2007.

Sec. 114.006. LIABILITY OF COTRUSTEES FOR ACTS OF OTHER

COTRUSTEES. (a) A trustee who does not join in an action of a

cotrustee is not liable for the cotrustee's action, unless the

trustee does not exercise reasonable care as provided by

Subsection (b).

(b) Each trustee shall exercise reasonable care to:

(1) prevent a cotrustee from committing a serious breach of

trust; and

(2) compel a cotrustee to redress a serious breach of trust.

(c) Subject to Subsection (b), a dissenting trustee who joins in

an action at the direction of the majority of the trustees and

who has notified any cotrustee of the dissent in writing at or

before the time of the action is not liable for the action.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Amended by:

Acts 2005, 79th Leg., Ch.

148, Sec. 20, eff. January 1, 2006.

Sec. 114.007. EXCULPATION OF TRUSTEE. (a) A term of a trust

relieving a trustee of liability for breach of trust is

unenforceable to the extent that the term relieves a trustee of

liability for:

(1) a breach of trust committed:

(A) in bad faith;

(B) intentionally; or

(C) with reckless indifference to the interest of a beneficiary;

or

(2) any profit derived by the trustee from a breach of trust.

(b) A term in a trust instrument relieving the trustee of

liability for a breach of trust is ineffective to the extent that

the term is inserted in the trust instrument as a result of an

abuse by the trustee of a fiduciary duty to or confidential

relationship with the settlor.

(c) This section applies only to a term of a trust that may

otherwise relieve a trustee from liability for a breach of trust.

Except as provided in Section 111.0035, this section does not

prohibit the settlor, by the terms of the trust, from expressly:

(1) relieving the trustee from a duty or restriction imposed by

this subtitle or by common law; or

(2) directing or permitting the trustee to do or not to do an

action that would otherwise violate a duty or restriction imposed

by this subtitle or by common law.

Added by Acts 2005, 79th Leg., Ch.

148, Sec. 21, eff. January 1, 2006.

Sec. 114.008. REMEDIES FOR BREACH OF TRUST. (a) To remedy a

breach of trust that has occurred or might occur, the court may:

(1) compel the trustee to perform the trustee's duty or duties;

(2) enjoin the trustee from committing a breach of trust;

(3) compel the trustee to redress a breach of trust, including

compelling the trustee to pay money or to restore property;

(4) order a trustee to account;

(5) appoint a receiver to take possession of the trust property

and administer the trust;

(6) suspend the trustee;

(7) remove the trustee as provided under Section 113.082;

(8) reduce or deny compensation to the trustee;

(9) subject to Subsection (b), void an act of the trustee,

impose a lien or a constructive trust on trust property, or trace

trust property of which the trustee wrongfully disposed and

recover the property or the proceeds from the property; or

(10) order any other appropriate relief.

(b) Notwithstanding Subsection (a)(9), a person other than a

beneficiary who, without knowledge that a trustee is exceeding or

improperly exercising the trustee's powers, in good faith assists

a trustee or in good faith and for value deals with a trustee is

protected from liability as if the trustee had or properly

exercised the power exercised by the trustee.

Added by Acts 2005, 79th Leg., Ch.

148, Sec. 21, eff. January 1, 2006.

SUBCHAPTER B. LIABILITY OF BENEFICIARY

Sec. 114.031. LIABILITY OF BENEFICIARY TO TRUSTEE. (a) A

beneficiary is liable for loss to the trust if the beneficiary

has:

(1) misappropriated or otherwise wrongfully dealt with the trust

property;

(2) expressly consented to, participated in, or agreed with the

trustee to be liable for a breach of trust committed by the

trustee;

(3) failed to repay an advance or loan of trust funds;

(4) failed to repay a distribution or disbursement from the

trust in excess of that to which the beneficiary is entitled; or

(5) breached a contract to pay money or deliver property to the

trustee to be held by the trustee as part of the trust.

(b) Unless the terms of the trust provide otherwise, the trustee

is authorized to offset a liability of the beneficiary to the

trust estate against the beneficiary's interest in the trust

estate, regardless of a spendthrift provision in the trust.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984.

Sec. 114.032. LIABILITY FOR WRITTEN AGREEMENTS. (a) A written

agreement between a trustee and a beneficiary, including a

release, consent, or other agreement relating to a trustee's

duty, power, responsibility, restriction, or liability, is final

and binding on the beneficiary and any person represented by a

beneficiary as provided by this section if:

(1) the instrument is signed by the beneficiary;

(2) the beneficiary has legal capacity to sign the instrument;

and

(3) the beneficiary has full knowledge of the circumstances

surrounding the agreement.

(b) A written agreement signed by a beneficiary who has the

power to revoke the trust or the power to appoint, including the

power to appoint through a power of amendment, the income or

principal of the trust to or for the benefit of the beneficiary,

the beneficiary's creditors, the beneficiary's estate, or the

creditors of the beneficiary's estate is final and binding on any

person who takes under the power of appointment or who takes in

default if the power of appointment is not executed.

(c) A written instrument is final and binding on a beneficiary

who is a minor if:

(1) the minor's parent, including a parent who is also a trust

beneficiary, signs the instrument on behalf of the minor;

(2) no conflict of interest exists; and

(3) no guardian, including a guardian ad litem, has been

appointed to act on behalf of the minor.

(d) A written instrument is final and binding on an unborn or

unascertained beneficiary if a beneficiary who has an interest

substantially identical to the interest of the unborn or

unascertained beneficiary signs the instrument. For purposes of

this subsection, an unborn or unascertained beneficiary has a

substantially identical interest only with a trust beneficiary

from whom the unborn or unascertained beneficiary descends.

(e) This section does not apply to a written instrument that

modifies or terminates a trust in whole or in part unless the

instrument is otherwise permitted by law.

Added by Acts 1999, 76th Leg., ch. 794, Sec. 3, eff. Sept. 1,

1999.

SUBCHAPTER C. RIGHTS OF TRUSTEE

Sec. 114.061. COMPENSATION. (a) Unless the terms of the trust

provide otherwise and except as provided in Subsection (b) of

this section, the trustee is entitled to reasonable compensation

from the trust for acting as trustee.

(b) If the trustee commits a breach of trust, the court may in

its discretion deny him all or part of his compensation.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984.

Sec. 114.062. EXONERATION OR REIMBURSEMENT FOR TORT. (a)

Except as provided in Subsection (b) of this section, a trustee

who incurs personal liability for a tort committed in the

administration of the trust is entitled to exoneration from the

trust property if the trustee has not paid the claim or to

reimbursement from the trust property if the trustee has paid the

claim, if:

(1) the trustee was properly engaged in a business activity for

the trust and the tort is a common incident of that kind of

activity;

(2) the trustee was properly engaged in a business activity for

the trust and neither the trustee nor an officer or employee of

the trustee is guilty of actionable negligence or intentional

misconduct in incurring the liability; or

(3) the tort increased the value of the trust property.

(b) A trustee who is entitled to exoneration or reimbursement

under Subdivision (3) of Subsection (a) is entitled to

exoneration or reimbursement only to the extent of the increase

in the value of the trust property.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984.

Sec. 114.063. GENERAL RIGHT TO REIMBURSEMENT. (a) A trustee

may discharge or reimburse himself from trust principal or income

or partly from both for:

(1) advances made for the convenience, benefit, or protection of

the trust or its property;

(2) expenses incurred while administering or protecting the

trust or because of the trustee's holding or owning any of the

trust property; and

(3) expenses incurred for any action taken under Section

113.025.

(b) The trustee has a lien against trust property to secure

reimbursement under Subsection (a).

(c) A potential trustee is entitled to reimbursement from trust

principal or income or partly from both for reasonable expenses

incurred for any action taken under Section 113.025(a) if:

(1) a court orders reimbursement or the potential trustee has

entered into a written agreement providing for reimbursement with

the personal representative of the estate, the trustee of the

trust, the settlor, the settlor's attorney-in-fact, the settlor's

personal representative, or the person or entity designated in

the trust instrument or will to appoint a trustee; and

(2) the potential trustee has been appointed trustee under the

terms of the trust instrument or will or has received a written

request to accept the trust from the settlor, the settlor's

attorney-in-fact, the settlor's personal representative, or the

person or entity designated in the trust instrument or will to

appoint a trustee.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984. Amended by Acts 1993, 73rd Leg., ch. 846, Sec.

31, eff. Sept. 1, 1993.

Sec. 114.064. COSTS. (a) In any proceeding under this code

the court may make such award of costs and reasonable and

necessary attorney's fees as may seem equitable and just.

Added by Acts 1985, 69th Leg., ch. 149, Sec. 4, eff. May 24,

1985.

SUBCHAPTER D. THIRD PERSONS

Sec. 114.081. PROTECTION OF PERSON DEALING WITH TRUSTEE. (a) A

person who deals with a trustee in good faith and for fair value

actually received by the trust is not liable to the trustee or

the beneficiaries of the trust if the trustee has exceeded the

trustee's authority in dealing with the person.

(b) A person other than a beneficiary is not required to inquire

into the extent of the trustee's powers or the propriety of the

exercise of those powers if the person:

(1) deals with the trustee in good faith; and

(2) obtains:

(A) a certification of trust described by Section 114.086; or

(B) a copy of the trust instrument.

(c) A person who in good faith delivers money or other assets to

a trustee is not required to ensure the proper application of the

money or other assets.

(d) A person other than a beneficiary who in good faith assists

a former trustee, or who in good faith and for value deals with a

former trustee, without knowledge that the trusteeship has

terminated, is protected from liability as if the former trustee

were still a trustee.

(e) Comparable protective provisions of other laws relating to

commercial transactions or transfer of securities by fiduciaries

prevail over the protection provided by this section.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

451, Sec. 9, eff. September 1, 2007.

Sec. 114.082. CONVEYANCE BY TRUSTEE. If property is conveyed or

transferred to a trustee in trust but the conveyance or transfer

does not identify the trust or disclose the names of the

beneficiaries, the trustee may convey, transfer, or encumber the

title of the property without subsequent question by a person who

claims to be a beneficiary under the trust or who claims by,

through, or under an undisclosed beneficiary.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984. Amended by Acts 1987, 70th Leg., ch. 683, Sec.

4, eff. Aug. 31, 1987.

Sec. 114.0821. LIABILITY OF TRUST PROPERTY. Although trust

property is held by the trustee without identifying the trust or

its beneficiaries, the trust property is not liable to satisfy

the personal obligations of the trustee.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984. Renumbered from Sec. 114.082(b) by Acts 1987,

70th Leg., ch. 683, Sec. 4, eff. Aug. 31, 1987.

Sec. 114.083. RIGHTS AND LIABILITIES FOR COMMITTING TORTS. (a)

A personal liability of a trustee or a predecessor trustee for a

tort committed in the course of the administration of the trust

may be collected from the trust property if the trustee is sued

in a representative capacity and the court finds that:

(1) the trustee was properly engaged in a business activity for

the trust and the tort is a common incident of that kind of

activity;

(2) the trustee was properly engaged in a business activity for

the trust and neither the trustee nor an officer or employee of

the trustee is guilty of actionable negligence or intentional

misconduct in incurring the liability; or

(3) the tort increased the value of the trust property.

(b) A trust that is liable for the trustee's tort under

Subdivision (3) of Subsection (a) is liable only to the extent of

the permanent increase in value of the trust property.

(c) A plaintiff in an action against the trustee as the

representative of the trust does not have to prove that the

trustee could have been reimbursed by the trust if the trustee

had paid the claim.

(d) Subject to the rights of exoneration or reimbursement under

Section 114.062, the trustee is personally liable for a tort

committed by the trustee or by the trustee's agents or employees

in the course of their employment.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984.

Sec. 114.084. CONTRACTS OF TRUSTEE. (a) If a trustee or a

predecessor trustee makes a contract that is within his power as

trustee and a cause of action arises on the contract, the

plaintiff may sue the trustee in his representative capacity, and

a judgment rendered in favor of the plaintiff is collectible by

execution against the trust property. The plaintiff may sue the

trustee individually if the trustee made the contract and the

contract does not exclude the trustee's personal liability.

(b) The addition of "trustee" or "as trustee" after the

signature of a trustee who is party to a contract is prima facie

evidence of an intent to exclude the trustee from personal

liability.

(c) In an action on a contract against a trustee in the

trustee's representative capacity the plaintiff does not have to

prove that the trustee could have been reimbursed by the trust if

the trustee had paid the claim.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984.

Sec. 114.085. PARTNERSHIPS. (a) To the extent allowed by law,

a trustee who takes the place of a deceased partner in a general

partnership in accordance with the articles of partnership is

liable to third persons only to the extent of the:

(1) deceased partner's capital in the partnership; and

(2) trust funds held by the trustee.

(b) A trustee who contracts to enter a general partnership in

its capacity as trustee shall limit, to the extent allowed by

law, the trust's liability to:

(1) the trust assets contributed to the partnership; and

(2) other assets of the trust under the management of the

contracting trustee.

(c) If another provision of this subtitle conflicts with this

section, this section controls. This section does not exonerate a

trustee from liability for negligence.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984.

Sec. 114.086. CERTIFICATION OF TRUST. (a) As an alternative to

providing a copy of the trust instrument to a person other than a

beneficiary, the trustee may provide to the person a

certification of trust containing the following information:

(1) a statement that the trust exists and the date the trust

instrument was executed;

(2) the identity of the settlor;

(3) the identity and mailing address of the currently acting

trustee;

(4) one or more powers of the trustee or a statement that the

trust powers include at least all the powers granted a trustee by

Subchapter A, Chapter 113;

(5) the revocability or irrevocability of the trust and the

identity of any person holding a power to revoke the trust;

(6) the authority of cotrustees to sign or otherwise

authenticate and whether all or less than all of the cotrustees

are required in order to exercise powers of the trustee; and

(7) the manner in which title to trust property should be taken.

(b) A certification of trust may be signed or otherwise

authenticated by any trustee.

(c) A certification of trust must state that the trust has not

been revoked, modified, or amended in any manner that would cause

the representations contained in the certification to be

incorrect.

(d) A certification of trust:

(1) is not required to contain the dispositive terms of a trust;

and

(2) may contain information in addition to the information

required by Subsection (a).

(e) A recipient of a certification of trust may require the

trustee to furnish copies of the excerpts from the original trust

instrument and later amendments to the trust instrument that

designate the trustee and confer on the trustee the power to act

in the pending transaction.

(f) A person who acts in reliance on a certification of trust

without knowledge that the representations contained in the

certification are incorrect is not liable to any person for the

action and may assume without inquiry the existence of the facts

contained in the certification.

(g) If a person has actual knowledge that the trustee is acting

outside the scope of the trust, and the actual knowledge was

acquired by the person before the person entered into the

transaction with the trustee or made a binding commitment to

enter into the transaction, the transaction is not enforceable

against the trust.

(h) A person who in good faith enters into a transaction relying

on a certification of trust may enforce the transaction against

the trust property as if the representations contained in the

certification are correct. This section does not create an

implication that a person is liable for acting in reliance on a

certification of trust that fails to contain all the information

required by Subsection (a). A person's failure to demand a

certification of trust does not:

(1) affect the protection provided to the person by Section

114.081; or

(2) create an inference as to whether the person has acted in

good faith.

(i) A person making a demand for the trust instrument in

addition to a certification of trust or excerpts as described by

Subsection (e) is liable for damages if the court determines that

the person did not act in good faith in making the demand.

(j) This section does not limit the right of a person to obtain

a copy of the trust instrument in a judicial proceeding

concerning the trust.

(k) This section does not limit the rights of a beneficiary of

the trust against the trustee.

Added by Acts 2007, 80th Leg., R.S., Ch.

451, Sec. 10, eff. September 1, 2007.



CHAPTER 115. JURISDICTION, VENUE, AND PROCEEDINGS

PROPERTY CODE

TITLE 9. TRUSTS

SUBTITLE B. TEXAS TRUST CODE: CREATION, OPERATION, AND

TERMINATION OF TRUSTS

CHAPTER 115. JURISDICTION, VENUE, AND PROCEEDINGS

SUBCHAPTER A. JURISDICTION AND VENUE

Sec. 115.001. JURISDICTION. (a) Except as provided by

Subsection (d) of this section, a district court has original and

exclusive jurisdiction over all proceedings by or against a

trustee and all proceedings concerning trusts, including

proceedings to:

(1) construe a trust instrument;

(2) determine the law applicable to a trust instrument;

(3) appoint or remove a trustee;

(4) determine the powers, responsibilities, duties, and

liability of a trustee;

(5) ascertain beneficiaries;

(6) make determinations of fact affecting the administration,

distribution, or duration of a trust;

(7) determine a question arising in the administration or

distribution of a trust;

(8) relieve a trustee from any or all of the duties,

limitations, and restrictions otherwise existing under the terms

of the trust instrument or of this subtitle;

(9) require an accounting by a trustee, review trustee fees, and

settle interim or final accounts; and

(10) surcharge a trustee.

(a-1) The list of proceedings described by Subsection (a) over

which a district court has exclusive and original jurisdiction is

not exhaustive. A district court has exclusive and original

jurisdiction over a proceeding by or against a trustee or a

proceeding concerning a trust under Subsection (a) whether or not

the proceeding is listed in Subsection (a).

(b) The district court may exercise the powers of a court of

equity in matters pertaining to trusts.

(c) The court may intervene in the administration of a trust to

the extent that the court's jurisdiction is invoked by an

interested person or as otherwise provided by law. A trust is

not subject to continuing judicial supervision unless the court

orders continuing judicial supervision.

(d) The jurisdiction of the district court is exclusive except

for jurisdiction conferred by law on:

(1) a statutory probate court;

(2) a court that creates a trust under Section 867, Texas

Probate Code;

(3) a court that creates a trust under Section 142.005;

(4) a justice court under Chapter 27, Government Code; or

(5) a small claims court under Chapter 28, Government Code.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984; Acts 1997, 75th Leg., ch. 1375, Sec. 5,

eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

148, Sec. 22, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

451, Sec. 11, eff. September 1, 2007.

Sec. 115.002. VENUE. (a) The venue of an action under Section

115.001 of this Act is determined according to this section.

(b) If there is a single, noncorporate trustee, an action shall

be brought in the county in which:

(1) the trustee resides or has resided at any time during the

four-year period preceding the date the action is filed; or

(2) the situs of administration of the trust is maintained or

has been maintained at any time during the four-year period

preceding the date the action is filed.

(c) If there are multiple trustees or a corporate trustee, an

action shall be brought in the county in which the situs of

administration of the trust is maintained or has been maintained

at any time during the four-year period preceding the date the

action is filed, provided that an action against a corporate

trustee as defendant may be brought in the county in which the

corporate trustee maintains its principal office in this state.

(d) For just and reasonable cause, including the location of the

records and the convenience of the parties and witnesses, the

court may transfer an action from a county of proper venue under

this section to another county of proper venue:

(1) on motion of a defendant or joined party, filed concurrently

with or before the filing of the answer or other initial

responsive pleading, and served in accordance with law; or

(2) on motion of an intervening party, filed not later than the

20th day after the court signs the order allowing the

intervention, and served in accordance with law.

(e) Notwithstanding any other provision of this section, on

agreement by all parties the court may transfer an action from a

county of proper venue under this section to any other county.

(f) For the purposes of this section:

(1) "Corporate trustee" means an entity organized as a financial

institution or a corporation with the authority to act in a

fiduciary capacity.

(2) "Principal office" means an office of a corporate trustee in

this state where the decision makers for the corporate trustee

within this state conduct the daily affairs of the corporate

trustee. The mere presence of an agent or representative of the

corporate trustee does not establish a principal office. The

principal office of the corporate trustee may also be but is not

necessarily the same as the situs of administration of the trust.

(3) "Situs of administration" means the location in this state

where the trustee maintains the office that is primarily

responsible for dealing with the settlor and beneficiaries of the

trust. The situs of administration may also be but is not

necessarily the same as the principal office of a corporate

trustee.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984; Acts 1999, 76th Leg., ch. 344, Sec. 4.026,

eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 933, Sec. 1, eff.

Sept. 1, 1999.

SUBCHAPTER B. PARTIES, PROCEDURE, AND JUDGMENTS

Sec. 115.011. PARTIES. (a) Any interested person may bring an

action under Section 115.001 of this Act.

(b) Contingent beneficiaries designated as a class are not

necessary parties to an action under Section 115.001. The only

necessary parties to such an action are:

(1) a beneficiary on whose act or obligation the action is

predicated;

(2) a beneficiary designated by name in the instrument creating

the trust;

(3) a person who is actually receiving distributions from the

trust estate at the time the action is filed; and

(4) the trustee, if a trustee is serving at the time the action

is filed.

(c) The attorney general shall be given notice of any proceeding

involving a charitable trust as provided by Chapter 123 of this

code.

(d) A beneficiary of a trust may intervene and contest the right

of the plaintiff to recover in an action against the trustee as

representative of the trust for a tort committed in the course of

the trustee's administration or on a contract executed by the

trustee.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984; Acts 1995, 74th Leg., ch. 172, Sec. 1, eff.

Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

148, Sec. 23, eff. January 1, 2006.

Sec. 115.012. RULES OF PROCEDURE. Except as otherwise provided,

all actions instituted under this subtitle are governed by the

Texas Rules of Civil Procedure and the other statutes and rules

that are applicable to civil actions generally.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Sec. 115.013. PLEADINGS AND JUDGMENTS. (a) Actions and

proceedings involving trusts are governed by this section.

(b) An affected interest shall be described in pleadings that

give reasonable information to an owner by name or class, by

reference to the instrument creating the interest, or in other

appropriate manner.

(c) A person is bound by an order binding another in the

following cases:

(1) an order binding the sole holder or all coholders of a power

of revocation or a presently exercisable general power of

appointment, including one in the form of a power of amendment,

binds other persons to the extent their interests, as objects,

takers in default, or otherwise are subject to the power;

(2) to the extent there is no conflict of interest between them

or among persons represented:

(A) an order binding a guardian of the estate or a guardian ad

litem binds the ward; and

(B) an order binding a trustee binds beneficiaries of the trust

in proceedings to review the acts or accounts of a prior

fiduciary and in proceedings involving creditors or other third

parties;

(3) if there is no conflict of interest and no guardian of the

estate or guardian ad litem has been appointed, a parent may

represent his minor child as guardian ad litem or as next friend;

and

(4) an unborn or unascertained person who is not otherwise

represented is bound by an order to the extent his interest is

adequately represented by another party having a substantially

identical interest in the proceeding.

(d) Notice under Section 115.015 shall be given either to a

person who will be bound by the judgment or to one who can bind

that person under this section, and notice may be given to both.

Notice may be given to unborn or unascertained persons who are

not represented under Subdivision (1) or (2) of Subsection (c) by

giving notice to all known persons whose interests in the

proceedings are substantially identical to those of the unborn or

unascertained persons.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

672, Sec. 4, eff. September 1, 2009.

Sec. 115.014. GUARDIAN OR ATTORNEY AD LITEM. (a) At any point

in a proceeding a court may appoint a guardian ad litem to

represent the interest of a minor, an incapacitated, unborn, or

unascertained person, or person whose identity or address is

unknown, if the court determines that representation of the

interest otherwise would be inadequate. If there is not a

conflict of interests, a guardian ad litem may be appointed to

represent several persons or interests.

(b) At any point in a proceeding a court may appoint an attorney

ad litem to represent any interest that the court considers

necessary, including an attorney ad litem to defend an action

under Section 114.083 for a beneficiary of the trust who is a

minor or who has been adjudged incompetent.

(c) A guardian ad litem may consider general benefit accruing to

the living members of a person's family.

(d) A guardian ad litem is entitled to reasonable compensation

for services in the amount set by the court to be taxed as costs

in the proceeding.

(e) An attorney ad litem is entitled to reasonable compensation

for services in the amount set by the court in the manner

provided by Section 114.064.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Amended by:

Acts 2005, 79th Leg., Ch.

148, Sec. 24, eff. January 1, 2006.

Acts 2009, 81st Leg., R.S., Ch.

672, Sec. 5, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

672, Sec. 6, eff. September 1, 2009.

Sec. 115.015. NOTICE TO BENEFICIARIES OF TORT OR CONTRACT

PROCEEDING. (a) A court may not render judgment in favor of a

plaintiff in an action on a contract executed by the trustee or

in an action against the trustee as representative of the trust

for a tort committed in the course of the trustee's

administration unless the plaintiff proves that before the 31st

day after the date the action began or within any other period

fixed by the court that is more than 30 days before the date of

the judgment, the plaintiff gave notice of the existence and

nature of the action to:

(1) each beneficiary known to the trustee who then had a present

or contingent interest; or

(2) in an action on a contract involving a charitable trust, the

attorney general and any corporation that is a beneficiary or

agency in the performance of the trust.

(b) The plaintiff shall give the notice required by Subsection

(a) of this section by registered mail or by certified mail,

return receipt requested, addressed to the party to be notified

at the party's last known address. The trustee shall give the

plaintiff a list of the beneficiaries or persons having an

interest in the trust estate and their addresses, if known to the

trustee, before the 11th day after the date the plaintiff makes a

written request for the information.

(c) The plaintiff satisfies the notice requirements of this

section by notifying the persons on the list provided by the

trustee.

Amended by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec.

2, eff. Jan. 1, 1984.

Sec. 115.016. NOTICE. (a) If notice of hearing on a motion or

other proceeding is required, the notice may be given in the

manner prescribed by law or the Texas Rules of Civil Procedure,

or, alternatively, notice may be given to any party or to his

attorney if the party has appeared by attorney or requested that

notice be sent to his attorney.

(b) If the address or identity of a party is not known and

cannot be ascertained with reasonable diligence, on order of the

court notice may be given by publishing a copy of the notice at

least three times in a newspaper having general circulation in

the county where the hearing is to be held. The first publication

of the notice must be at least 10 days before the time set for

the hearing. If there is no newspaper of general circulation in

the county where the hearing is to be held, the publication shall

be made in a newspaper of general circulation in an adjoining

county.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984.

Sec. 115.017. WAIVER OF NOTICE. A person, including a guardian

of the estate, a guardian ad litem, or other fiduciary, may waive

notice by a writing signed by the person or his attorney and

filed in the proceedings.

Added by Acts 1983, 68th Leg., p. 3332, ch. 567, art. 2, Sec. 2,

eff. Jan. 1, 1984.



CHAPTER 116. UNIFORM PRINCIPAL AND INCOME ACT

PROPERTY CODE

TITLE 9. TRUSTS

SUBTITLE B. TEXAS TRUST CODE: CREATION, OPERATION, AND

TERMINATION OF TRUSTS

CHAPTER 116. UNIFORM PRINCIPAL AND INCOME ACT

SUBCHAPTER A. DEFINITIONS, FIDUCIARY DUTIES, AND OTHER

MISCELLANEOUS PROVISIONS

Sec. 116.001. SHORT TITLE. This chapter may be cited as the

Uniform Principal and Income Act.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Sec. 116.002. DEFINITIONS. In this chapter:

(1) "Accounting period" means a calendar year unless another

12-month period is selected by a fiduciary. The term includes a

portion of a calendar year or other 12-month period that begins

when an income interest begins or ends when an income interest

ends.

(2) "Beneficiary" includes, in the case of a decedent's estate,

an heir, legatee, and devisee and, in the case of a trust, an

income beneficiary and a remainder beneficiary.

(3) "Fiduciary" means a personal representative or a trustee.

The term includes an executor, administrator, successor personal

representative, special administrator, and a person performing

substantially the same function.

(4) "Income" means money or property that a fiduciary receives

as current return from a principal asset. The term includes a

portion of receipts from a sale, exchange, or liquidation of a

principal asset, to the extent provided in Subchapter D.

(5) "Income beneficiary" means a person to whom net income of a

trust is or may be payable.

(6) "Income interest" means the right of an income beneficiary

to receive all or part of net income, whether the terms of the

trust require it to be distributed or authorize it to be

distributed in the trustee's discretion.

(7) "Mandatory income interest" means the right of an income

beneficiary to receive net income that the terms of the trust

require the fiduciary to distribute.

(8) "Net income" means the total receipts allocated to income

during an accounting period minus the disbursements made from

income during the period, plus or minus transfers under this

chapter to or from income during the period.

(9) "Person" has the meaning assigned by Section 111.004.

(10) "Principal" means property held in trust for distribution

to a remainder beneficiary when the trust terminates.

(11) "Remainder beneficiary" means a person entitled to receive

principal when an income interest ends.

(12) "Terms of a trust" means the manifestation of the intent of

a settlor or decedent with respect to the trust, expressed in a

manner that admits of its proof in a judicial proceeding, whether

by written or spoken words or by conduct.

(13) "Trustee" has the meaning assigned by Section 111.004.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

451, Sec. 12, eff. September 1, 2007.

Sec. 116.003. UNIFORMITY OF APPLICATION AND CONSTRUCTION. In

applying and construing this Uniform Act, consideration must be

given to the need to promote uniformity of the law with respect

to its subject matter among states that enact it.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Sec. 116.004. FIDUCIARY DUTIES; GENERAL PRINCIPLES. (a) In

allocating receipts and disbursements to or between principal and

income, and with respect to any matter within the scope of

Subchapters B and C, a fiduciary:

(1) shall administer a trust or estate in accordance with the

terms of the trust or the will, even if there is a different

provision in this chapter;

(2) may administer a trust or estate by the exercise of a

discretionary power of administration given to the fiduciary by

the terms of the trust or the will, even if the exercise of the

power produces a result different from a result required or

permitted by this chapter;

(3) shall administer a trust or estate in accordance with this

chapter if the terms of the trust or the will do not contain a

different provision or do not give the fiduciary a discretionary

power of administration; and

(4) shall add a receipt or charge a disbursement to principal to

the extent that the terms of the trust and this chapter do not

provide a rule for allocating the receipt or disbursement to or

between principal and income.

(b) In exercising the power to adjust under Section 116.005(a)

or a discretionary power of administration regarding a matter

within the scope of this chapter, whether granted by the terms of

a trust, a will, or this chapter, a fiduciary shall administer a

trust or estate impartially, based on what is fair and reasonable

to all of the beneficiaries, except to the extent that the terms

of the trust or the will clearly manifest an intention that the

fiduciary shall or may favor one or more of the beneficiaries. A

determination in accordance with this chapter is presumed to be

fair and reasonable to all of the beneficiaries.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Sec. 116.005. TRUSTEE'S POWER TO ADJUST. (a) A trustee may

adjust between principal and income to the extent the trustee

considers necessary if the trustee invests and manages trust

assets as a prudent investor, the terms of the trust describe the

amount that may or must be distributed to a beneficiary by

referring to the trust's income, and the trustee determines,

after applying the rules in Section 116.004(a), that the trustee

is unable to comply with Section 116.004(b). The power to adjust

conferred by this subsection includes the power to allocate all

or part of a capital gain to trust income.

(b) In deciding whether and to what extent to exercise the power

conferred by Subsection (a), a trustee shall consider all factors

relevant to the trust and its beneficiaries, including the

following factors to the extent they are relevant:

(1) the nature, purpose, and expected duration of the trust;

(2) the intent of the settlor;

(3) the identity and circumstances of the beneficiaries;

(4) the needs for liquidity, regularity of income, and

preservation and appreciation of capital;

(5) the assets held in the trust; the extent to which they

consist of financial assets, interests in closely held

enterprises, tangible and intangible personal property, or real

property; the extent to which an asset is used by a beneficiary;

and whether an asset was purchased by the trustee or received

from the settlor;

(6) the net amount allocated to income under the other sections

of this chapter and the increase or decrease in the value of the

principal assets, which the trustee may estimate as to assets for

which market values are not readily available;

(7) whether and to what extent the terms of the trust give the

trustee the power to invade principal or accumulate income or

prohibit the trustee from invading principal or accumulating

income, and the extent to which the trustee has exercised a power

from time to time to invade principal or accumulate income;

(8) the actual and anticipated effect of economic conditions on

principal and income and effects of inflation and deflation; and

(9) the anticipated tax consequences of an adjustment.

(c) A trustee may not make an adjustment:

(1) that reduces the actuarial value of the income interest in

a trust to which a person transfers property with the intent to

qualify for a gift tax exclusion;

(2) that changes the amount payable to a beneficiary as a fixed

annuity or a fixed fraction of the value of the trust assets;

(3) from any amount that is permanently set aside for charitable

purposes under a will or the terms of a trust unless both income

and principal are so set aside;

(4) if possessing or exercising the power to make an adjustment

causes an individual to be treated as the owner of all or part of

the trust for income tax purposes, and the individual would not

be treated as the owner if the trustee did not possess the power

to make an adjustment;

(5) if possessing or exercising the power to make an adjustment

causes all or part of the trust assets to be included for estate

tax purposes in the estate of an individual who has the power to

remove a trustee or appoint a trustee, or both, and the assets

would not be included in the estate of the individual if the

trustee did not possess the power to make an adjustment;

(6) if the trustee is a beneficiary of the trust; or

(7) if the trustee is not a beneficiary, but the adjustment

would benefit the trustee directly or indirectly.

(d) If Subsection (c)(5), (6), (7), or (8) applies to a trustee

and there is more than one trustee, a cotrustee to whom the

provision does not apply may make the adjustment unless the

exercise of the power by the remaining trustee or trustees is not

permitted by the terms of the trust.

(e) A trustee may release the entire power conferred by

Subsection (a) or may release only the power to adjust from

income to principal or the power to adjust from principal to

income if the trustee is uncertain about whether possessing or

exercising the power will cause a result described in Subsection

(c)(1)-(6) or (c)(8) or if the trustee determines that possessing

or exercising the power will or may deprive the trust of a tax

benefit or impose a tax burden not described in Subsection (c).

The release may be permanent or for a specified period, including

a period measured by the life of an individual.

(f) Terms of a trust that limit the power of a trustee to make

an adjustment between principal and income do not affect the

application of this section unless it is clear from the terms of

the trust that the terms are intended to deny the trustee the

power of adjustment conferred by Subsection (a).

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Amended by:

Acts 2005, 79th Leg., Ch.

148, Sec. 25, eff. January 1, 2006.

Sec. 116.006. JUDICIAL CONTROL OF DISCRETIONARY POWER. (a) The

court may not order a trustee to change a decision to exercise or

not to exercise a discretionary power conferred by Section

116.005 of this chapter unless the court determines that the

decision was an abuse of the trustee's discretion. A trustee's

decision is not an abuse of discretion merely because the court

would have exercised the power in a different manner or would not

have exercised the power.

(b) The decisions to which Subsection (a) applies include:

(1) a decision under Section 116.005(a) as to whether and to

what extent an amount should be transferred from principal to

income or from income to principal; and

(2) a decision regarding the factors that are relevant to the

trust and its beneficiaries, the extent to which the factors are

relevant, and the weight, if any, to be given to those factors in

deciding whether and to what extent to exercise the discretionary

power conferred by Section 116.005(a).

(c) If the court determines that a trustee has abused the

trustee's discretion, the court may place the income and

remainder beneficiaries in the positions they would have occupied

if the discretion had not been abused, according to the following

rules:

(1) to the extent that the abuse of discretion has resulted in

no distribution to a beneficiary or in a distribution that is too

small, the court shall order the trustee to distribute from the

trust to the beneficiary an amount that the court determines will

restore the beneficiary, in whole or in part, to the

beneficiary's appropriate position;

(2) to the extent that the abuse of discretion has resulted in a

distribution to a beneficiary which is too large, the court shall

place the beneficiaries, the trust, or both, in whole or in part,

in their appropriate positions by ordering the trustee to

withhold an amount from one or more future distributions to the

beneficiary who received the distribution that was too large or

ordering that beneficiary to return some or all of the

distribution to the trust; and

(3) to the extent that the court is unable, after applying

Subdivisions (1) and (2), to place the beneficiaries, the trust,

or both, in the positions they would have occupied if the

discretion had not been abused, the court may order the trustee

to pay an appropriate amount from its own funds to one or more of

the beneficiaries or the trust or both.

(d) If the trustee of a trust reasonably believes that one or

more beneficiaries of such trust will object to the manner in

which the trustee intends to exercise or not exercise a

discretionary power conferred by Section 116.005, the trustee may

petition the court having jurisdiction over the trust, and the

court shall determine whether the proposed exercise or

nonexercise by the trustee of such discretionary power will

result in an abuse of the trustee's discretion. The trustee

shall state in such petition the basis for its belief that a

beneficiary would object. The failure or refusal of a

beneficiary to sign a waiver or release is not reasonable grounds

for a trustee to believe the beneficiary will object. The court

may appoint one or more guardians ad litem or attorneys ad litem

pursuant to Section 115.014. If the petition describes the

proposed exercise or nonexercise of the power and contains

sufficient information to inform the beneficiaries of the reasons

for the proposal, the facts upon which the trustee relies, and an

explanation of how the income and remainder beneficiaries will be

affected by the proposed exercise or nonexercise of the power, a

beneficiary who challenges the proposed exercise or nonexercise

has the burden of establishing that it will result in an abuse of

discretion. The trustee shall advance from the trust principal

all costs incident to the judicial determination, including the

reasonable attorney's fees and costs of the trustee, any

beneficiary or beneficiaries who are parties to the action and

who retain counsel, any guardian ad litem, and any attorney ad

litem. At the conclusion of the proceeding, the court may award

costs and reasonable and necessary attorney's fees as provided in

Section 114.064, including, if the court considers it

appropriate, awarding part or all of such costs against the trust

principal or income, awarding part or all of such costs against

one or more beneficiaries or such beneficiary's or beneficiaries'

share of the trust, or awarding part or all of such costs against

the trustee in the trustee's individual capacity, if the court

determines that the trustee's exercise or nonexercise of

discretionary power would have resulted in an abuse of discretion

or that the trustee did not have reasonable grounds for believing

one or more beneficiaries would object to the proposed exercise

or nonexercise of the discretionary power.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

672, Sec. 7, eff. September 1, 2009.

Sec. 116.007. PROVISIONS REGARDING NONCHARITABLE UNITRUSTS. (a)

This section does not apply to a charitable remainder unitrust

as defined by Section 664(d), Internal Revenue Code of 1986 (26

U.S.C. Section 664), as amended.

(b) In this section:

(1) "Unitrust" means a trust the terms of which require

distribution of a unitrust amount.

(2) "Unitrust amount" means a distribution mandated by the terms

of a trust in an amount equal to a fixed percentage of not less

than three or more than five percent per year of the net fair

market value of the trust's assets, valued at least annually. The

unitrust amount may be determined by reference to the net fair

market value of the trust's assets in one year or more than one

year.

(c) Distribution of the unitrust amount is considered a

distribution of all of the income of the unitrust and shall not

be considered a fundamental departure from applicable state law.

A distribution of the unitrust amount reasonably apportions the

total return of a unitrust.

(d) Unless the terms of the trust specifically provide

otherwise, a distribution of the unitrust amount shall be treated

as first being made from the following sources in order of

priority:

(1) from net accounting income determined as if the trust were

not a unitrust;

(2) from ordinary accounting income not allocable to net

accounting income;

(3) from net realized short-term capital gains;

(4) from net realized long-term capital gains; and

(5) from the principal of the trust estate.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

SUBCHAPTER B. DECEDENT'S ESTATE OR TERMINATING INCOME INTEREST

Sec. 116.051. DETERMINATION AND DISTRIBUTION OF NET INCOME.

After a decedent dies, in the case of an estate, or after an

income interest in a trust ends, the following rules apply:

(1) A fiduciary of an estate or of a terminating income interest

shall determine the amount of net income and net principal

receipts received from property specifically given to a

beneficiary under the rules in Subchapters C, D, and E which

apply to trustees and the rules in Subdivision (5). The fiduciary

shall distribute the net income and net principal receipts to the

beneficiary who is to receive the specific property.

(2) A fiduciary shall determine the remaining net income of a

decedent's estate or a terminating income interest under the

rules in Subchapters C, D, and E which apply to trustees and by:

(A) including in net income all income from property used to

discharge liabilities;

(B) paying from income or principal, in the fiduciary's

discretion, fees of attorneys, accountants, and fiduciaries;

court costs and other expenses of administration; and interest on

death taxes, but the fiduciary may pay those expenses from income

of property passing to a trust for which the fiduciary claims an

estate tax marital or charitable deduction only to the extent

that the payment of those expenses from income will not cause the

reduction or loss of the deduction; and

(C) paying from principal all other disbursements made or

incurred in connection with the settlement of a decedent's estate

or the winding up of a terminating income interest, including

debts, funeral expenses, disposition of remains, family

allowances, and death taxes and related penalties that are

apportioned to the estate or terminating income interest by the

will, the terms of the trust, or applicable law.

(3) A fiduciary shall distribute to a beneficiary who receives a

pecuniary amount outright the interest or any other amount

provided by the will, the terms of the trust, or applicable law

from net income determined under Subdivision (2) or from

principal to the extent that net income is insufficient. If a

beneficiary is to receive a pecuniary amount outright from a

trust after an income interest ends and no interest or other

amount is provided for by the terms of the trust or applicable

law, the fiduciary shall distribute the interest or other amount

to which the beneficiary would be entitled under applicable law

if the pecuniary amount were required to be paid under a will.

Unless otherwise provided by the will or the terms of the trust,

a beneficiary who receives a pecuniary amount, regardless of

whether in trust, shall be paid interest on the pecuniary amount

at the legal rate of interest as provided by Section 302.002,

Finance Code. Interest on the pecuniary amount is payable:

(A) under a will, beginning on the first anniversary of the date

of the decedent's death; or

(B) under a trust, beginning on the first anniversary of the

date on which an income interest ends.

(4) A fiduciary shall distribute the net income remaining after

distributions required by Subdivision (3) in the manner described

in Section 116.052 to all other beneficiaries even if the

beneficiary holds an unqualified power to withdraw assets from

the trust or other presently exercisable general power of

appointment over the trust.

(5) A fiduciary may not reduce principal or income receipts from

property described in Subdivision (1) because of a payment

described in Section 116.201 or 116.202 to the extent that the

will, the terms of the trust, or applicable law requires the

fiduciary to make the payment from assets other than the property

or to the extent that the fiduciary recovers or expects to

recover the payment from a third party. The net income and

principal receipts from the property are determined by including

all of the amounts the fiduciary receives or pays with respect to

the property, whether those amounts accrued or became due before,

on, or after the date of a decedent's death or an income

interest's terminating event, and by making a reasonable

provision for amounts that the fiduciary believes the estate or

terminating income interest may become obligated to pay after the

property is distributed.

(6) A fiduciary, without reduction for taxes, shall pay to a

charitable organization that is entitled to receive income under

Subdivision (4) any amount allowed as a tax deduction to the

estate or trust for income payable to the charitable

organization.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Sec. 116.052. DISTRIBUTION TO RESIDUARY AND REMAINDER

BENEFICIARIES. (a) Each beneficiary described in Section

116.051(4) is entitled to receive a portion of the net income

equal to the beneficiary's fractional interest in undistributed

principal assets, using values as of the distribution date. If a

fiduciary makes more than one distribution of assets to

beneficiaries to whom this section applies, each beneficiary,

including one who does not receive part of the distribution, is

entitled, as of each distribution date, to the net income the

fiduciary has received after the date of death or terminating

event or earlier distribution date but has not distributed as of

the current distribution date.

(b) In determining a beneficiary's share of net income, the

following rules apply:

(1) The beneficiary is entitled to receive a portion of the net

income equal to the beneficiary's fractional interest in the

undistributed principal assets immediately before the

distribution date, including assets that later may be sold to

meet principal obligations.

(2) The beneficiary's fractional interest in the undistributed

principal assets must be calculated without regard to property

specifically given to a beneficiary and property required to pay

pecuniary amounts not in trust.

(3) The beneficiary's fractional interest in the undistributed

principal assets must be calculated on the basis of the aggregate

value of those assets as of the distribution date without

reducing the value by any unpaid principal obligation.

(4) The distribution date for purposes of this section may be

the date as of which the fiduciary calculates the value of the

assets if that date is reasonably near the date on which assets

are actually distributed.

(c) If a fiduciary does not distribute all of the collected but

undistributed net income to each person as of a distribution

date, the fiduciary shall maintain appropriate records showing

the interest of each beneficiary in that net income.

(d) A fiduciary may apply the rules in this section, to the

extent that the fiduciary considers it appropriate, to net gain

or loss realized after the date of death or terminating event or

earlier distribution date from the disposition of a principal

asset if this section applies to the income from the asset.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

SUBCHAPTER C. APPORTIONMENT AT BEGINNING AND END OF INCOME

INTEREST

Sec. 116.101. WHEN RIGHT TO INCOME BEGINS AND ENDS. (a) An

income beneficiary is entitled to net income from the date on

which the income interest begins. An income interest begins on

the date specified in the terms of the trust or, if no date is

specified, on the date an asset becomes subject to a trust or

successive income interest.

(b) An asset becomes subject to a trust:

(1) on the date it is transferred to the trust in the case of an

asset that is transferred to a trust during the transferor's

life;

(2) on the date of a testator's death in the case of an asset

that becomes subject to a trust by reason of a will, even if

there is an intervening period of administration of the

testator's estate; or

(3) on the date of an individual's death in the case of an asset

that is transferred to a fiduciary by a third party because of

the individual's death.

(c) An asset becomes subject to a successive income interest on

the day after the preceding income interest ends, as determined

under Subsection (d), even if there is an intervening period of

administration to wind up the preceding income interest.

(d) An income interest ends on the day before an income

beneficiary dies or another terminating event occurs, or on the

last day of a period during which there is no beneficiary to whom

a trustee may distribute income.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Sec. 116.102. APPORTIONMENT OF RECEIPTS AND DISBURSEMENTS WHEN

DECEDENT DIES OR INCOME INTEREST BEGINS. (a) A trustee shall

allocate an income receipt or disbursement other than one to

which Section 116.051(1) applies to principal if its due date

occurs before a decedent dies in the case of an estate or before

an income interest begins in the case of a trust or successive

income interest.

(b) A trustee shall allocate an income receipt or disbursement

to income if its due date occurs on or after the date on which a

decedent dies or an income interest begins and it is a periodic

due date. An income receipt or disbursement must be treated as

accruing from day to day if its due date is not periodic or it

has no due date. The portion of the receipt or disbursement

accruing before the date on which a decedent dies or an income

interest begins must be allocated to principal and the balance

must be allocated to income.

(c) An item of income or an obligation is due on the date the

payer is required to make a payment. If a payment date is not

stated, there is no due date for the purposes of this chapter.

Distributions to shareholders or other owners from an entity to

which Section 116.151 applies are deemed to be due on the date

fixed by the entity for determining who is entitled to receive

the distribution or, if no date is fixed, on the declaration date

for the distribution. A due date is periodic for receipts or

disbursements that must be paid at regular intervals under a

lease or an obligation to pay interest or if an entity

customarily makes distributions at regular intervals.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Sec. 116.103. APPORTIONMENT WHEN INCOME INTEREST ENDS. (a) In

this section, "undistributed income" means net income received

before the date on which an income interest ends. The term does

not include an item of income or expense that is due or accrued

or net income that has been added or is required to be added to

principal under the terms of the trust.

(b) When a mandatory income interest ends, the trustee shall pay

to a mandatory income beneficiary who survives that date, or the

estate of a deceased mandatory income beneficiary whose death

causes the interest to end, the beneficiary's share of the

undistributed income that is not disposed of under the terms of

the trust unless the beneficiary has an unqualified power to

revoke more than five percent of the trust immediately before the

income interest ends. In the latter case, the undistributed

income from the portion of the trust that may be revoked must be

added to principal.

(c) When a trustee's obligation to pay a fixed annuity or a

fixed fraction of the value of the trust's assets ends, the

trustee shall prorate the final payment if and to the extent

required by applicable law to accomplish a purpose of the trust

or its settlor relating to income, gift, estate, or other tax

requirements.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

SUBCHAPTER D. ALLOCATION OF RECEIPTS DURING ADMINISTRATION OF

TRUST

PART 1. RECEIPTS FROM ENTITIES

Sec. 116.151. CHARACTER OF RECEIPTS. (a) In this section,

"entity" means a corporation, partnership, limited liability

company, regulated investment company, real estate investment

trust, common trust fund, or any other organization in which a

trustee has an interest other than a trust or estate to which

Section 116.152 applies, a business or activity to which Section

116.153 applies, or an asset-backed security to which Section

116.178 applies.

(b) Except as otherwise provided in this section, a trustee

shall allocate to income money received from an entity.

(c) A trustee shall allocate the following receipts from an

entity to principal:

(1) property other than money;

(2) money received in one distribution or a series of related

distributions in exchange for part or all of a trust's interest

in the entity;

(3) money received in total or partial liquidation of the

entity; and

(4) money received from an entity that is a regulated investment

company or a real estate investment trust if the money

distributed is a capital gain dividend for federal income tax

purposes.

(d) Money is received in partial liquidation:

(1) to the extent that the entity, at or near the time of a

distribution, indicates that it is a distribution in partial

liquidation; or

(2) if the total amount of money and property received in a

distribution or series of related distributions is greater than

20 percent of the entity's gross assets, as shown by the entity's

year-end financial statements immediately preceding the initial

receipt.

(e) Money is not received in partial liquidation, nor may it be

taken into account under Subsection (d)(2), to the extent that it

does not exceed the amount of income tax that a trustee or

beneficiary must pay on taxable income of the entity that

distributes the money.

(f) A trustee may rely upon a statement made by an entity about

the source or character of a distribution if the statement is

made at or near the time of distribution by the entity's board of

directors or other person or group of persons authorized to

exercise powers to pay money or transfer property comparable to

those of a corporation's board of directors.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Sec. 116.152. DISTRIBUTION FROM TRUST OR ESTATE. A trustee

shall allocate to income an amount received as a distribution of

income from a trust or an estate in which the trust has an

interest other than a purchased interest, and shall allocate to

principal an amount received as a distribution of principal from

such a trust or estate. If a trustee purchases an interest in a

trust that is an investment entity, or a decedent or donor

transfers an interest in such a trust to a trustee, Section

116.151 or 116.178 applies to a receipt from the trust.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Sec. 116.153. BUSINESS AND OTHER ACTIVITIES CONDUCTED BY

TRUSTEE. (a) If a trustee who conducts a business or other

activity determines that it is in the best interest of all the

beneficiaries to account separately for the business or activity

instead of accounting for it as part of the trust's general

accounting records, the trustee may maintain separate accounting

records for its transactions, whether or not its assets are

segregated from other trust assets.

(b) A trustee who accounts separately for a business or other

activity may determine the extent to which its net cash receipts

must be retained for working capital, the acquisition or

replacement of fixed assets, and other reasonably foreseeable

needs of the business or activity, and the extent to which the

remaining net cash receipts are accounted for as principal or

income in the trust's general accounting records. If a trustee

sells assets of the business or other activity, other than in the

ordinary course of the business or activity, the trustee shall

account for the net amount received as principal in the trust's

general accounting records to the extent the trustee determines

that the amount received is no longer required in the conduct of

the business.

(c) Activities for which a trustee may maintain separate

accounting records include:

(1) retail, manufacturing, service, and other traditional

business activities;

(2) farming;

(3) raising and selling livestock and other animals;

(4) management of rental properties;

(5) extraction of minerals and other natural resources;

(6) timber operations; and

(7) activities to which Section 116.177 applies.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

PART 2. RECEIPTS NOT NORMALLY APPORTIONED

Sec. 116.161. PRINCIPAL RECEIPTS. A trustee shall allocate to

principal:

(1) to the extent not allocated to income under this chapter,

assets received from a transferor during the transferor's

lifetime, a decedent's estate, a trust with a terminating income

interest, or a payer under a contract naming the trust or its

trustee as beneficiary;

(2) money or other property received from the sale, exchange,

liquidation, or change in form of a principal asset, including

realized profit, subject to this subchapter;

(3) amounts recovered from third parties to reimburse the trust

because of disbursements described in Section 116.202(a)(7) or

for other reasons to the extent not based on the loss of income;

(4) proceeds of property taken by eminent domain, but a separate

award made for the loss of income with respect to an accounting

period during which a current income beneficiary had a mandatory

income interest is income;

(5) net income received in an accounting period during which

there is no beneficiary to whom a trustee may or must distribute

income; and

(6) other receipts as provided in Part 3.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Sec. 116.162. RENTAL PROPERTY. To the extent that a trustee

accounts for receipts from rental property pursuant to this

section, the trustee shall allocate to income an amount received

as rent of real or personal property, including an amount

received for cancellation or renewal of a lease. An amount

received as a refundable deposit, including a security deposit or

a deposit that is to be applied as rent for future periods, must

be added to principal and held subject to the terms of the lease

and is not available for distribution to a beneficiary until the

trustee's contractual obligations have been satisfied with

respect to that amount.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Sec. 116.163. OBLIGATION TO PAY MONEY. (a) An amount received

as interest, whether determined at a fixed, variable, or floating

rate, on an obligation to pay money to the trustee, including an

amount received as consideration for prepaying principal, must be

allocated to income without any provision for amortization of

premium.

(b) A trustee shall allocate to principal an amount received

from the sale, redemption, or other disposition of an obligation

to pay money to the trustee more than one year after it is

purchased or acquired by the trustee, including an obligation

whose purchase price or value when it is acquired is less than

its value at maturity. If the obligation matures within one year

after it is purchased or acquired by the trustee, an amount

received in excess of its purchase price or its value when

acquired by the trust must be allocated to income.

(c) This section does not apply to an obligation to which

Section 116.172, 116.173, 116.174, 116.175, 116.177, or 116.178

applies.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Sec. 116.164. INSURANCE POLICIES AND SIMILAR CONTRACTS. (a)

Except as otherwise provided in Subsection (b), a trustee shall

allocate to principal the proceeds of a life insurance policy or

other contract in which the trust or its trustee is named as

beneficiary, including a contract that insures the trust or its

trustee against loss for damage to, destruction of, or loss of

title to a trust asset. The trustee shall allocate dividends on

an insurance policy to income if the premiums on the policy are

paid from income, and to principal if the premiums are paid from

principal.

(b) A trustee shall allocate to income proceeds of a contract

that insures the trustee against loss of occupancy or other use

by an income beneficiary, loss of income, or, subject to Section

116.153, loss of profits from a business.

(c) This section does not apply to a contract to which Section

116.172 applies.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

PART 3. RECEIPTS NORMALLY APPORTIONED

Sec. 116.171. INSUBSTANTIAL ALLOCATIONS NOT REQUIRED. If a

trustee determines that an allocation between principal and

income required by Section 116.172, 116.173, 116.174, 116.175, or

116.178 is insubstantial, the trustee may allocate the entire

amount to principal unless one of the circumstances described in

Section 116.005(c) applies to the allocation. This power may be

exercised by a cotrustee in the circumstances described in

Section 116.005(d) and may be released for the reasons and in the

manner described in Section 116.005(e).

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Sec. 116.172. DEFERRED COMPENSATION, ANNUITIES, AND SIMILAR

PAYMENTS. (a) In this section:

(1) "Future payment asset" means the asset from which a payment

is derived.

(2) "Payment" means a payment that a trustee may receive over a

fixed number of years or during the life of one or more

individuals because of services rendered or property transferred

to the payer in exchange for future payments. The term includes

a payment made in money or property from the payer's general

assets or from a separate fund created by the payer.

(3) "Separate fund" includes a private or commercial annuity, an

individual retirement account, and a pension, profit-sharing,

stock-bonus, or stock-ownership plan.

(b) To the extent that the payer characterizes a payment as

interest or a dividend or a payment made in lieu of interest or a

dividend, a trustee shall allocate it to income. The trustee

shall allocate to principal the balance of the payment and any

other payment received in the same accounting period that is not

characterized as interest, a dividend, or an equivalent payment.

(c) If no part of a payment is characterized as interest, a

dividend, or an equivalent payment, and all or part of the

payment is required to be made, a trustee shall allocate to

income the part of the payment that does not exceed an amount

equal to:

(1) four percent of the fair market value of the future payment

asset on the date specified in Subsection (d); less

(2) the total amount that the trustee has allocated to income

for all previous payments received from the future payment asset

during the same accounting period in which the payment is

received.

(d) For purposes of Subsection (c)(1), the determination of the

fair market value of a future payment asset is made on the later

of:

(1) the date on which the future payment asset first becomes

subject to the trust; or

(2) the last day of the accounting period of the trust that

immediately precedes the accounting period during which the

payment is received.

(e) For each accounting period a payment is received, the amount

determined under Subsection (c)(1) must be prorated on a daily

basis unless the determination of the fair market value of a

future payment asset is made under Subsection (d)(2) and is for

an accounting period of 365 days or more.

(f) A trustee shall allocate to principal the part of the

payment described by Subsection (c) that is not allocated to

income.

(g) If no part of a payment is required to be made or the

payment received is the entire amount to which the trustee is

entitled, the trustee shall allocate the entire payment to

principal. For purposes of Subsection (c) and this subsection, a

payment is not "required to be made" to the extent that it is

made only because the trustee exercises a right of withdrawal.

(h) Subsections (j) and (k) apply and Subsections (b) and (c) do

not apply in determining the allocation of a payment made from a

separate fund to:

(1) a trust to which an election to qualify for a marital

deduction under Section 2056(b)(7), Internal Revenue Code of

1986, has been made; or

(2) a trust that qualifies for the marital deduction under

Section 2056(b)(5), Internal Revenue Code of 1986.

(i) Subsections (h), (j), and (k) do not apply if and to the

extent that a series of payments would, without the application

of Subsection (h), qualify for the marital deduction under

Section 2056(b)(7)(C), Internal Revenue Code of 1986.

(j) The trustee shall determine the internal income of the

separate fund for the accounting period as if the separate fund

were a trust subject to this code. On request of the surviving

spouse, the trustee shall demand of the person administering the

separate fund that this internal income be distributed to the

trust. The trustee shall allocate a payment from the separate

fund to income to the extent of the internal income of the

separate fund, and the balance to the principal. On request of

the surviving spouse, the trustee shall allocate principal to

income to the extent the internal income of the separate fund

exceeds payments made to the trust during the accounting period

from the separate fund.

(k) If the trustee cannot determine the internal income of the

separate fund but can determine the value of the separate fund,

the internal income of the separate fund shall be four percent of

the fund's value, according to the most recent statement of value

preceding the beginning of the accounting period. If the trustee

can determine neither the internal income of the separate fund

nor the fund's value, the internal income of the fund shall be

the product of the interest rate and the present value of the

expected future payments, as determined under Section 7520,

Internal Revenue Code of 1986, for the month preceding the

accounting period for which the computation is made.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Amended by:

Acts 2005, 79th Leg., Ch.

148, Sec. 26, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

451, Sec. 13, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

672, Sec. 8, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

672, Sec. 9, eff. September 1, 2009.

Sec. 116.173. LIQUIDATING ASSET. (a) In this section,

"liquidating asset" means an asset whose value will diminish or

terminate because the asset is expected to produce receipts for a

period of limited duration. The term includes a leasehold,

patent, copyright, royalty right, and right to receive payments

during a period of more than one year under an arrangement that

does not provide for the payment of interest on the unpaid

balance. The term does not include a payment subject to Section

116.172, resources subject to Section 116.174, timber subject to

Section 116.175, an activity subject to Section 116.177, an asset

subject to Section 116.178, or any asset for which the trustee

establishes a reserve for depreciation under Section 116.203.

(b) A trustee shall allocate to income 10 percent of the

receipts from a liquidating asset and the balance to principal.

(c) The trustee may allocate a receipt from any interest in a

liquidating asset the trust owns on January 1, 2004, in the

manner provided by this chapter or in any lawful manner used by

the trustee before January 1, 2004, to make the same allocation.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Sec. 116.174. MINERALS, WATER, AND OTHER NATURAL RESOURCES. (a)

To the extent that a trustee accounts for receipts from an

interest in minerals or other natural resources pursuant to this

section, the trustee shall allocate them as follows:

(1) If received as delay rental or annual rent on a lease, a

receipt must be allocated to income.

(2) If received from a production payment, a receipt must be

allocated to income if and to the extent that the agreement

creating the production payment provides a factor for interest or

its equivalent. The balance must be allocated to principal.

(3) If received as a royalty, shut-in-well payment, take-or-pay

payment, or bonus, the trustee shall allocate the receipt

equitably.

(4) If an amount is received from a working interest or any

other interest not provided for in Subdivision (1), (2), or (3),

the trustee must allocate the receipt equitably.

(b) An amount received on account of an interest in water that

is renewable must be allocated to income. If the water is not

renewable, the trustee must allocate the receipt equitably.

(c) This chapter applies whether or not a decedent or donor was

extracting minerals, water, or other natural resources before the

interest became subject to the trust.

(d) The trustee may allocate a receipt from any interest in

minerals, water, or other natural resources the trust owns on

January 1, 2004, in the manner provided by this chapter or in any

lawful manner used by the trustee before January 1, 2004, to make

the same allocation. The trustee shall allocate a receipt from

any interest in minerals, water, or other natural resources

acquired by the trust after January 1, 2004, in the manner

provided by this chapter.

(e) An allocation of a receipt under this section is presumed to

be equitable if the amount allocated to principal is equal to the

amount allowed by the Internal Revenue Code of 1986 as a

deduction for depletion of the interest.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

451, Sec. 14, eff. September 1, 2007.

Sec. 116.175. TIMBER. (a) To the extent that a trustee

accounts for receipts from the sale of timber and related

products pursuant to this section, the trustee shall allocate the

net receipts:

(1) to income to the extent that the amount of timber removed

from the land does not exceed the rate of growth of the timber

during the accounting periods in which a beneficiary has a

mandatory income interest;

(2) to principal to the extent that the amount of timber removed

from the land exceeds the rate of growth of the timber or the net

receipts are from the sale of standing timber;

(3) to or between income and principal if the net receipts are

from the lease of timberland or from a contract to cut timber

from land owned by a trust, by determining the amount of timber

removed from the land under the lease or contract and applying

the rules in Subdivisions (1) and (2); or

(4) to principal to the extent that advance payments, bonuses,

and other payments are not allocated pursuant to Subdivision (1),

(2), or (3).

(b) In determining net receipts to be allocated pursuant to

Subsection (a), a trustee shall deduct and transfer to principal

a reasonable amount for depletion.

(c) This chapter applies whether or not a decedent or transferor

was harvesting timber from the property before it became subject

to the trust.

(d) If a trust owns an interest in timberland on January 1,

2004, the trustee may allocate a net receipt from the sale of

timber and related products in the manner provided by this

chapter or in any lawful manner used by the trustee before

January 1, 2004, to make the same allocation. If the trust

acquires an interest in timberland after January 1, 2004, the

trustee shall allocate net receipts from the sale of timber and

related products in the manner provided by this chapter.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Sec. 116.176. PROPERTY NOT PRODUCTIVE OF INCOME. (a) If a

marital deduction is allowed for all or part of a trust whose

assets consist substantially of property that does not provide

the spouse with sufficient income from or use of the trust

assets, and if the amounts that the trustee transfers from

principal to income under Section 116.005 and distributes to the

spouse from principal pursuant to the terms of the trust are

insufficient to provide the spouse with the beneficial enjoyment

required to obtain the marital deduction, the spouse may require

the trustee to make property productive of income, convert

property within a reasonable time, or exercise the power

conferred by Section 116.005(a). The trustee may decide which

action or combination of actions to take.

(b) In cases not governed by Subsection (a), proceeds from the

sale or other disposition of an asset are principal without

regard to the amount of income the asset produces during any

accounting period.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Sec. 116.177. DERIVATIVES AND OPTIONS. (a) In this section,

"derivative" means a contract or financial instrument or a

combination of contracts and financial instruments which gives a

trust the right or obligation to participate in some or all

changes in the price of a tangible or intangible asset or group

of assets, or changes in a rate, an index of prices or rates, or

other market indicator for an asset or a group of assets.

(b) To the extent that a trustee does not account under Section

116.153 for transactions in derivatives, the trustee shall

allocate to principal receipts from and disbursements made in

connection with those transactions.

(c) If a trustee grants an option to buy property from the

trust, whether or not the trust owns the property when the option

is granted, grants an option that permits another person to sell

property to the trust, or acquires an option to buy property for

the trust or an option to sell an asset owned by the trust, and

the trustee or other owner of the asset is required to deliver

the asset if the option is exercised, an amount received for

granting the option must be allocated to principal. An amount

paid to acquire the option must be paid from principal. A gain or

loss realized upon the exercise of an option, including an option

granted to a settlor of the trust for services rendered, must be

allocated to principal.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Sec. 116.178. ASSET-BACKED SECURITIES. (a) In this section,

"asset-backed security" means an asset whose value is based upon

the right it gives the owner to receive distributions from the

proceeds of financial assets that provide collateral for the

security. The term includes an asset that gives the owner the

right to receive from the collateral financial assets only the

interest or other current return or only the proceeds other than

interest or current return. The term does not include an asset to

which Section 116.151 or 116.172 applies.

(b) If a trust receives a payment from interest or other current

return and from other proceeds of the collateral financial

assets, the trustee shall allocate to income the portion of the

payment which the payer identifies as being from interest or

other current return and shall allocate the balance of the

payment to principal.

(c) If a trust receives one or more payments in exchange for the

trust's entire interest in an asset-backed security in one

accounting period, the trustee shall allocate the payments to

principal. If a payment is one of a series of payments that will

result in the liquidation of the trust's interest in the security

over more than one accounting period, the trustee shall allocate

10 percent of the payment to income and the balance to principal.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

SUBCHAPTER E. ALLOCATION OF DISBURSEMENTS DURING ADMINISTRATION

OF TRUST

Sec. 116.201. DISBURSEMENTS FROM INCOME. A trustee shall make

the following disbursements from income to the extent that they

are not disbursements to which Section 116.051(2)(B) or (C)

applies:

(1) one-half of the regular compensation of the trustee and of

any person providing investment advisory or custodial services to

the trustee;

(2) one-half of all expenses for accountings, judicial

proceedings, or other matters that involve both the income and

remainder interests;

(3) all of the other ordinary expenses incurred in connection

with the administration, management, or preservation of trust

property and the distribution of income, including interest,

ordinary repairs, regularly recurring taxes assessed against

principal, and expenses of a proceeding or other matter that

concerns primarily the income interest; and

(4) recurring premiums on insurance covering the loss of a

principal asset or the loss of income from or use of the asset.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Sec. 116.202. DISBURSEMENTS FROM PRINCIPAL. (a) A trustee

shall make the following disbursements from principal:

(1) the remaining one-half of the disbursements described in

Sections 116.201(1) and (2);

(2) all of the trustee's compensation calculated on principal as

a fee for acceptance, distribution, or termination, and

disbursements made to prepare property for sale;

(3) payments on the principal of a trust debt;

(4) expenses of a proceeding that concerns primarily principal,

including a proceeding to construe the trust or to protect the

trust or its property;

(5) premiums paid on a policy of insurance not described in

Section 116.201(4) of which the trust is the owner and

beneficiary;

(6) estate, inheritance, and other transfer taxes, including

penalties, apportioned to the trust; and

(7) disbursements related to environmental matters, including

reclamation, assessing environmental conditions, remedying and

removing environmental contamination, monitoring remedial

activities and the release of substances, preventing future

releases of substances, collecting amounts from persons liable or

potentially liable for the costs of those activities, penalties

imposed under environmental laws or regulations and other

payments made to comply with those laws or regulations, statutory

or common law claims by third parties, and defending claims based

on environmental matters.

(b) If a principal asset is encumbered with an obligation that

requires income from that asset to be paid directly to the

creditor, the trustee shall transfer from principal to income an

amount equal to the income paid to the creditor in reduction of

the principal balance of the obligation.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Sec. 116.203. TRANSFERS FROM INCOME TO PRINCIPAL FOR

DEPRECIATION. (a) In this section, "depreciation" means a

reduction in value due to wear, tear, decay, corrosion, or

gradual obsolescence of a fixed asset having a useful life of

more than one year.

(b) A trustee may transfer to principal a reasonable amount of

the net cash receipts from a principal asset that is subject to

depreciation, but may not transfer any amount for depreciation:

(1) of that portion of real property used or available for use

by a beneficiary as a residence or of tangible personal property

held or made available for the personal use or enjoyment of a

beneficiary;

(2) during the administration of a decedent's estate; or

(3) under this section if the trustee is accounting under

Section 116.153 for the business or activity in which the asset

is used.

(c) An amount transferred to principal need not be held as a

separate fund.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Sec. 116.204. TRANSFERS FROM INCOME TO REIMBURSE PRINCIPAL. (a)

If a trustee makes or expects to make a principal disbursement

described in this section, the trustee may transfer an

appropriate amount from income to principal in one or more

accounting periods to reimburse principal or to provide a reserve

for future principal disbursements.

(b) Principal disbursements to which Subsection (a) applies

include the following, but only to the extent that the trustee

has not been and does not expect to be reimbursed by a third

party:

(1) an amount chargeable to income but paid from principal

because it is unusually large, including extraordinary repairs;

(2) a capital improvement to a principal asset, whether in the

form of changes to an existing asset or the construction of a new

asset, including special assessments;

(3) disbursements made to prepare property for rental, including

tenant allowances, leasehold improvements, and broker's

commissions;

(4) periodic payments on an obligation secured by a principal

asset to the extent that the amount transferred from income to

principal for depreciation is less than the periodic payments;

and

(5) disbursements described in Section 116.202(a)(7).

(c) If the asset whose ownership gives rise to the disbursements

becomes subject to a successive income interest after an income

interest ends, a trustee may continue to transfer amounts from

income to principal as provided in Subsection (a).

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Sec. 116.205. INCOME TAXES. (a) A tax required to be paid by a

trustee based on receipts allocated to income must be paid from

income.

(b) A tax required to be paid by a trustee based on receipts

allocated to principal must be paid from principal, even if the

tax is called an income tax by the taxing authority.

(c) A tax required to be paid by a trustee on the trust's share

of an entity's taxable income must be paid proportionately:

(1) from income to the extent that receipts from the entity are

allocated to income; and

(2) from principal to the extent that:

(A) receipts from the entity are allocated to principal; and

(B) the trust's share of the entity's taxable income exceeds the

total receipts described in Subdivisions (1) and (2)(A).

(d) For purposes of this section, receipts allocated to

principal or income must be reduced by the amount distributed to

a beneficiary from principal or income for which the trust

receives a deduction in calculating the tax.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.

Sec. 116.206. ADJUSTMENTS BETWEEN PRINCIPAL AND INCOME BECAUSE

OF TAXES. (a) A fiduciary may make adjustments between

principal and income to offset the shifting of economic interests

or tax benefits between income beneficiaries and remainder

beneficiaries which arise from:

(1) elections and decisions, other than those described in

Subsection (b), that the fiduciary makes from time to time

regarding tax matters;

(2) an income tax or any other tax that is imposed upon the

fiduciary or a beneficiary as a result of a transaction involving

or a distribution from the estate or trust; or

(3) the ownership by an estate or trust of an interest in an

entity whose taxable income, whether or not distributed, is

includable in the taxable income of the estate, trust, or a

beneficiary.

(b) If the amount of an estate tax marital deduction or

charitable contribution deduction is reduced because a fiduciary

deducts an amount paid from principal for income tax purposes

instead of deducting it for estate tax purposes, and as a result

estate taxes paid from principal are increased and income taxes

paid by an estate, trust, or beneficiary are decreased, each

estate, trust, or beneficiary that benefits from the decrease in

income tax shall reimburse the principal from which the increase

in estate tax is paid. The total reimbursement must equal the

increase in the estate tax to the extent that the principal used

to pay the increase would have qualified for a marital deduction

or charitable contribution deduction but for the payment. The

proportionate share of the reimbursement for each estate, trust,

or beneficiary whose income taxes are reduced must be the same as

its proportionate share of the total decrease in income tax. An

estate or trust shall reimburse principal from income.

Added by Acts 2003, 78th Leg., ch. 659, Sec. 1, eff. Jan. 1,

2004.



CHAPTER 117. UNIFORM PRUDENT INVESTOR ACT

PROPERTY CODE

TITLE 9. TRUSTS

SUBTITLE B. TEXAS TRUST CODE: CREATION, OPERATION, AND

TERMINATION OF TRUSTS

CHAPTER 117. UNIFORM PRUDENT INVESTOR ACT

Sec. 117.001. SHORT TITLE. This chapter may be cited as the

"Uniform Prudent Investor Act."

Added by Acts 2003, 78th Leg., ch. 1103, Sec. 1, eff. Jan. 1,

2004.

Sec. 117.002. UNIFORMITY OF APPLICATION AND CONSTRUCTION. This

chapter shall be applied and construed to effectuate its general

purpose to make uniform the law with respect to the subject of

this chapter among the states enacting it.

Added by Acts 2003, 78th Leg., ch. 1103, Sec. 1, eff. Jan. 1,

2004.

Sec. 117.003. PRUDENT INVESTOR RULE. (a) Except as otherwise

provided in Subsection (b), a trustee who invests and manages

trust assets owes a duty to the beneficiaries of the trust to

comply with the prudent investor rule set forth in this chapter.

(b) The prudent investor rule, a default rule, may be expanded,

restricted, eliminated, or otherwise altered by the provisions of

a trust. A trustee is not liable to a beneficiary to the extent

that the trustee acted in reasonable reliance on the provisions

of the trust.

Added by Acts 2003, 78th Leg., ch. 1103, Sec. 1, eff. Jan. 1,

2004.

Sec. 117.004. STANDARD OF CARE; PORTFOLIO STRATEGY; RISK AND

RETURN OBJECTIVES. (a) A trustee shall invest and manage trust

assets as a prudent investor would, by considering the purposes,

terms, distribution requirements, and other circumstances of the

trust. In satisfying this standard, the trustee shall exercise

reasonable care, skill, and caution.

(b) A trustee's investment and management decisions respecting

individual assets must be evaluated not in isolation but in the

context of the trust portfolio as a whole and as a part of an

overall investment strategy having risk and return objectives

reasonably suited to the trust.

(c) Among circumstances that a trustee shall consider in

investing and managing trust assets are such of the following as

are relevant to the trust or its beneficiaries:

(1) general economic conditions;

(2) the possible effect of inflation or deflation;

(3) the expected tax consequences of investment decisions or

strategies;

(4) the role that each investment or course of action plays

within the overall trust portfolio, which may include financial

assets, interests in closely held enterprises, tangible and

intangible personal property, and real property;

(5) the expected total return from income and the appreciation

of capital;

(6) other resources of the beneficiaries;

(7) needs for liquidity, regularity of income, and preservation

or appreciation of capital; and

(8) an asset's special relationship or special value, if any, to

the purposes of the trust or to one or more of the beneficiaries.

(d) A trustee shall make a reasonable effort to verify facts

relevant to the investment and management of trust assets.

(e) Except as otherwise provided by and subject to this

subtitle, a trustee may invest in any kind of property or type of

investment consistent with the standards of this chapter.

(f) A trustee who has special skills or expertise, or is named

trustee in reliance upon the trustee's representation that the

trustee has special skills or expertise, has a duty to use those

special skills or expertise.

Added by Acts 2003, 78th Leg., ch. 1103, Sec. 1, eff. Jan. 1,

2004.

Sec. 117.005. DIVERSIFICATION. A trustee shall diversify the

investments of the trust unless the trustee reasonably determines

that, because of special circumstances, the purposes of the trust

are better served without diversifying.

Added by Acts 2003, 78th Leg., ch. 1103, Sec. 1, eff. Jan. 1,

2004.

Sec. 117.006. DUTIES AT INCEPTION OF TRUSTEESHIP. Within a

reasonable time after accepting a trusteeship or receiving trust

assets, a trustee shall review the trust assets and make and

implement decisions concerning the retention and disposition of

assets, in order to bring the trust portfolio into compliance

with the purposes, terms, distribution requirements, and other

circumstances of the trust, and with the requirements of this

chapter.

Added by Acts 2003, 78th Leg., ch. 1103, Sec. 1, eff. Jan. 1,

2004.

Sec. 117.007. LOYALTY. A trustee shall invest and manage the

trust assets solely in the interest of the beneficiaries.

Added by Acts 2003, 78th Leg., ch. 1103, Sec. 1, eff. Jan. 1,

2004.

Sec. 117.008. IMPARTIALITY. If a trust has two or more

beneficiaries, the trustee shall act impartially in investing and

managing the trust assets, taking into account any differing

interests of the beneficiaries.

Added by Acts 2003, 78th Leg., ch. 1103, Sec. 1, eff. Jan. 1,

2004.

Sec. 117.009. INVESTMENT COSTS. In investing and managing trust

assets, a trustee may only incur costs that are appropriate and

reasonable in relation to the assets, the purposes of the trust,

and the skills of the trustee.

Added by Acts 2003, 78th Leg., ch. 1103, Sec. 1, eff. Jan. 1,

2004.

Sec. 117.010. REVIEWING COMPLIANCE. Compliance with the prudent

investor rule is determined in light of the facts and

circumstances existing at the time of a trustee's decision or

action and not by hindsight.

Added by Acts 2003, 78th Leg., ch. 1103, Sec. 1, eff. Jan. 1,

2004.

Sec. 117.011. DELEGATION OF INVESTMENT AND MANAGEMENT FUNCTIONS.

(a) A trustee may delegate investment and management functions

that a prudent trustee of comparable skills could properly

delegate under the circumstances. The trustee shall exercise

reasonable care, skill, and caution in:

(1) selecting an agent;

(2) establishing the scope and terms of the delegation,

consistent with the purposes and terms of the trust; and

(3) periodically reviewing the agent's actions in order to

monitor the agent's performance and compliance with the terms of

the delegation.

(b) In performing a delegated function, an agent owes a duty to

the trust to exercise reasonable care to comply with the terms of

the delegation.

(c) A trustee who complies with the requirements of Subsection

(a) is not liable to the beneficiaries or to the trust for the

decisions or actions of the agent to whom the function was

delegated, unless:

(1) the agent is an affiliate of the trustee; or

(2) under the terms of the delegation:

(A) the trustee or a beneficiary of the trust is required to

arbitrate disputes with the agent; or

(B) the period for bringing an action by the trustee or a

beneficiary of the trust with respect to an agent's actions is

shortened from that which is applicable to trustees under the law

of this state.

(d) By accepting the delegation of a trust function from the

trustee of a trust that is subject to the law of this state, an

agent submits to the jurisdiction of the courts of this state.

Added by Acts 2003, 78th Leg., ch. 1103, Sec. 1, eff. Jan. 1,

2004.

Sec. 117.012. LANGUAGE INVOKING STANDARD OF CHAPTER. The

following terms or comparable language in the provisions of a

trust, unless otherwise limited or modified, authorizes any

investment or strategy permitted under this chapter: "investments

permissible by law for investment of trust funds," "legal

investments," "authorized investments," "using the judgment and

care under the circumstances then prevailing that persons of

prudence, discretion, and intelligence exercise in the management

of their own affairs, not in regard to speculation but in regard

to the permanent disposition of their funds, considering the

probable income as well as the probable safety of their capital,"

"prudent man rule," "prudent trustee rule," "prudent person

rule," and "prudent investor rule."

Added by Acts 2003, 78th Leg., ch. 1103, Sec. 1, eff. Jan. 1,

2004.



CHAPTER 121. EMPLOYEES' TRUSTS

PROPERTY CODE

TITLE 9. TRUSTS

SUBTITLE C. MISCELLANEOUS TRUSTS

CHAPTER 121. EMPLOYEES' TRUSTS

SUBCHAPTER A. PENSION TRUSTS

Sec. 121.001. PENSION TRUSTS. (a) For the purposes of this

subchapter, a pension trust is an express trust:

(1) containing or relating to property;

(2) created by an employer as part of a stock-bonus plan,

pension plan, disability or death benefit plan, or profit-sharing

plan for the benefit of some or all of the employer's employees;

(3) to which contributions are made by the employer, by some or

all of the employees, or by both; and

(4) created for the principal purpose of distributing to the

employees, or the successor to their beneficial interest in the

trust, the principal or income, or both, of the property held in

trust.

(b) This subchapter applies to a pension trust regardless of

when the trust was created.

Acts 1983, 68th Leg., p. 3691, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 121.002. EMPLOYEES OF CONTROLLED CORPORATIONS. For the

purposes of this subchapter, the relationship of employer and

employee exists between a corporation and its own employees, and

between a corporation and the employees of each other corporation

that it controls, by which it is controlled, or with which it is

under common control through the exercise by one or more persons

of a majority of voting rights in one or more corporations.

Acts 1983, 68th Leg., p. 3691, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 121.003. APPLICATION OF TEXAS TRUST CODE. The Texas Trust

Code (Chapters 111 through 117) applies to a pension trust.

Acts 1983, 68th Leg., p. 3691, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Amended by:

Acts 2005, 79th Leg., Ch.

148, Sec. 27, eff. January 1, 2006.

Sec. 121.004. RULE AGAINST PERPETUITIES. A pension trust may

continue for as long as is necessary to accomplish the purposes

of the trust and is not invalid under the rule against

perpetuities or any other law restricting or limiting the

duration of a trust.

Acts 1983, 68th Leg., p. 3691, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 121.005. ACCUMULATION OF INCOME. Notwithstanding any law

limiting the time during which trust income may be accumulated,

the income of a pension trust may be accumulated under the terms

of the trust for as long as is necessary to accomplish the

purposes of the trust.

Acts 1983, 68th Leg., p. 3692, ch. 576, Sec. 1, eff. Jan. 1,

1984.

SUBCHAPTER B. DEATH BENEFITS UNDER EMPLOYEES' TRUSTS

Sec. 121.051. DEFINITIONS. (a) In this subchapter:

(1) "Death benefit" means a benefit of any kind, including the

proceeds of a life insurance policy or any other payment, in cash

or property, under an employees' trust or a retirement account, a

contract purchased by an employees' trust or a retirement

account, or a retirement-annuity contract that is payable because

of an employee's, participant's, or beneficiary's death to or for

the benefit of the employee's, participant's, or beneficiary's

beneficiary.

(2) "Employee" means a person covered by an employees' trust or

a retirement account that provides a death benefit or a person

whose interest in an employees' trust or a retirement account has

not been fully distributed.

(3) "Employees' trust" means:

(A) a trust forming a part of a stock-bonus, pension, or

profit-sharing plan under Section 401, Internal Revenue Code of

1954 (26 U.S.C.A. Sec. 401 (1986));

(B) a pension trust under Chapter 111; and

(C) an employer-sponsored benefit plan or program, or any other

retirement savings arrangement, including a pension plan created

under Section 3, Employee Retirement Income Security Act of 1974

(29 U.S.C.A. Sec. 1002 (1986)), regardless of whether the plan,

program, or arrangement is funded through a trust.

(4) "Individual retirement account" means a trust, custodial

arrangement, or annuity under Section 408(a) or (b), Internal

Revenue Code of 1954 (26 U.S.C.A. Sec. 408 (1986)).

(5) "Participant" means a person covered by an employees' trust

or a retirement account that provides a death benefit or a person

whose interest in an employees' trust or a retirement account has

not been fully distributed.

(6) "Retirement account" means a retirement-annuity contract, an

individual retirement account, a simplified employee pension, or

any other retirement savings arrangement.

(7) "Retirement-annuity contract" means an annuity contract

under Section 403, Internal Revenue Code of 1954 (26 U.S.C.A.

Sec. 403 (1986)).

(8) "Simplified employee pension" means a trust, custodial

arrangement, or annuity under Section 408, Internal Revenue Code

of 1954 (26 U.S.C.A. Sec. 408 (1986)).

(9) "Trust" and "trustee" have the meanings assigned by the

Texas Trust Code (Chapters 111 through 115), except that "trust"

includes any trust, regardless of when it is created.

(b) References to specific provisions of the Internal Revenue

Code of 1954 (26 U.S.C.A.) include corresponding provisions of

any subsequent federal tax laws.

Acts 1983, 68th Leg., p. 3692, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1987, 70th Leg., ch. 741, Sec. 3, eff. Aug.

31, 1987.

Sec. 121.052. PAYMENT OF DEATH BENEFIT TO TRUSTEE. (a) A death

benefit is payable to a trustee of a trust evidenced by a written

instrument or declaration existing on the date of an employee's

or participant's death, or to a trustee named or to be named as

trustee of a trust created under an employee's or participant's

will, if the trustee is designated as beneficiary under the plan

containing the employees' trust or under the retirement account.

(b) A trustee of a testamentary trust may be designated under

Subsection (a) prior to the execution of the will.

(c) A death benefit under a will is not payable until the will

is probated.

(d) The trustee shall hold, administer, and dispose of a death

benefit payable under this section in accordance with the terms

of the trust on the date of the employee's death.

(e) A death benefit is payable to a trustee of a trust created

by the will of a person other than the employee if:

(1) the will has been probated at the time of the employee's

death; and

(2) the death benefit is payable to the trustee to be held,

administered, and disposed of in accordance with the terms of the

testamentary trust.

Acts 1983, 68th Leg., p. 3693, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1987, 70th Leg., ch. 741, Sec. 4, eff. Aug.

31, 1987.

Sec. 121.053. VALIDITY OF TRUST DECLARATION. The validity of a

trust agreement or declaration is not affected by:

(1) the absence of a corpus other than the right of the trustee

to receive a death benefit as beneficiary;

(2) the employee's reservation of the right to designate another

beneficiary of the death benefit; or

(3) the existence of authority to amend, modify, revoke, or

terminate the agreement or declaration.

Acts 1983, 68th Leg., p. 3693, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 121.054. UNCLAIMED BENEFITS. If a trustee does not claim a

death benefit on or before the first anniversary of the

employee's or participant's death or if satisfactory evidence is

provided to a trustee, custodian, other fiduciary, or other

obligor of the employees' trust, contract purchased by the

employees' trust, or the retirement account before the first

anniversary of the employee's or participant's death that there

is or will be no trustee to receive the death benefit, the death

benefit shall be paid:

(1) according to the beneficiary designation under the plan,

trust, contract, or arrangement providing the death benefit under

the employees' trust or retirement account; or

(2) if there is no designation in the employees' trust or

retirement account, to the personal representative of the

deceased employee's or participant's estate.

Acts 1983, 68th Leg., p. 3693, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1987, 70th Leg., ch. 741, Sec. 5, eff. Aug.

31, 1987.

Sec. 121.055. EXEMPTION FROM TAXES AND DEBTS. Unless the trust

agreement, declaration of trust, or will provides otherwise, a

death benefit payable to a trustee under this subchapter is not:

(1) part of the deceased employee's estate;

(2) subject to the debts of the deceased employee or the

employee's estate, or to other charges enforceable against the

estate; or

(3) subject to the payment of taxes enforceable against the

deceased employee's estate to a greater extent than if the death

benefit is payable, free of trust, to a beneficiary other than

the executor or administrator of the estate of the employee.

Acts 1983, 68th Leg., p. 3694, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 121.056. COMMINGLING OF ASSETS. A trustee who receives a

death benefit under this subchapter may commingle the property

with other assets accepted by the trustee and held in trust,

either before or after the death benefit is received.

Acts 1983, 68th Leg., p. 3694, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 121.057. PRIOR DESIGNATIONS NOT AFFECTED. This subchapter

does not affect the validity of a beneficiary designation made by

an employee before April 3, 1975, that names a trustee as

beneficiary of a death benefit.

Acts 1983, 68th Leg., p. 3694, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 121.058. CONSTRUCTION. (a) This subchapter is intended to

be declaratory of the common law of this state.

(b) A court shall liberally construe this subchapter to effect

the intent that a death benefit received by a trustee under this

subchapter is not subject to the obligations of the employee or

the employee's estate unless the trust receiving the benefit

expressly provides otherwise.

(c) A death benefit shall not be included in property

administered as part of a testator's estate or in an inventory

filed with the county court because of a reference in a will to

the death benefit or because of the naming of the trustee of a

testamentary trust.

Acts 1983, 68th Leg., p. 3694, ch. 576, Sec. 1, eff. Jan. 1,

1984.



CHAPTER 123. ATTORNEY GENERAL PARTICIPATION IN PROCEEDINGS INVOLVING CHARITABLE TRUSTS

PROPERTY CODE

TITLE 9. TRUSTS

SUBTITLE C. MISCELLANEOUS TRUSTS

CHAPTER 123. ATTORNEY GENERAL PARTICIPATION IN PROCEEDINGS

INVOLVING CHARITABLE TRUSTS

Sec. 123.001. DEFINITIONS. In this chapter:

(1) "Charitable entity" means a corporation, trust, community

chest, fund, foundation, or other entity organized for

scientific, educational, philanthropic, or environmental

purposes, social welfare, the arts and humanities, or another

civic or public purpose described by Section 501(c)(3) of the

Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)).

(2) "Charitable trust" means a charitable entity, a trust the

stated purpose of which is to benefit a charitable entity, or an

inter vivos or testamentary gift to a charitable entity.

(3) "Proceeding involving a charitable trust" means a suit or

other judicial proceeding the object of which is to:

(A) terminate a charitable trust or distribute its assets to

other than charitable donees;

(B) depart from the objects of the charitable trust stated in

the instrument creating the trust, including a proceeding in

which the doctrine of cy-pres is invoked;

(C) construe, nullify, or impair the provisions of a

testamentary or other instrument creating or affecting a

charitable trust;

(D) contest or set aside the probate of an alleged will under

which money, property, or another thing of value is given for

charitable purposes;

(E) allow a charitable trust to contest or set aside the probate

of an alleged will;

(F) determine matters relating to the probate and administration

of an estate involving a charitable trust; or

(G) obtain a declaratory judgment involving a charitable trust.

(4) "Fiduciary or managerial agent" means an individual,

corporation, or other entity acting either as a trustee, a member

of the board of directors, an officer, an executor, or an

administrator for a charitable trust.

Added by Acts 1987, 70th Leg., ch. 147, Sec. 4, eff. Sept. 1,

1987. Amended by Acts 1995, 74th Leg., ch. 172, Sec. 2, eff.

Sept. 1, 1995.

Sec. 123.002. ATTORNEY GENERAL'S PARTICIPATION. For and on

behalf of the interest of the general public of this state in

charitable trusts, the attorney general is a proper party and may

intervene in a proceeding involving a charitable trust. The

attorney general may join and enter into a compromise, settlement

agreement, contract, or judgment relating to a proceeding

involving a charitable trust.

Added by Acts 1987, 70th Leg., ch. 147, Sec. 4, eff. Sept. 1,

1987.

Sec. 123.003. NOTICE. (a) Any party initiating a proceeding

involving a charitable trust shall give notice of the proceeding

to the attorney general by sending to the attorney general, by

registered or certified mail, a true copy of the petition or

other instrument initiating the proceeding involving a charitable

trust within 30 days of the filing of such petition or other

instrument, but no less than 25 days prior to a hearing in such a

proceeding. This subsection does not apply to a proceeding that

is initiated by an application that exclusively seeks the

admission of a will to probate, regardless of whether the

application seeks the appointment of a personal representative,

if the application:

(1) is uncontested; and

(2) is not subject to Section 83, Texas Probate Code.

(b) Notice shall be given to the attorney general of any

pleading which adds new causes of action or additional parties to

a proceeding involving a charitable trust in which the attorney

general has previously waived participation or in which the

attorney general has otherwise failed to intervene. Notice shall

be given by sending to the attorney general by registered or

certified mail a true copy of the pleading within 30 days of the

filing of the pleading, but no less than 25 days prior to a

hearing in the proceeding.

(c) The party or the party's attorney shall execute and file in

the proceeding an affidavit stating the facts of the notice and

shall attach to the affidavit the customary postal receipts

signed by the attorney general or an assistant attorney general.

Added by Acts 1987, 70th Leg., ch. 147, Sec. 4, eff. Sept. 1,

1987. Amended by Acts 1995, 74th Leg., ch. 172, Sec. 3, eff.

Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1017, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

451, Sec. 15, eff. September 1, 2007.

Sec. 123.004. VOIDABLE JUDGMENT OR AGREEMENT. (a) A judgment

in a proceeding involving a charitable trust is voidable if the

attorney general is not given notice of the proceeding as

required by this chapter. On motion of the attorney general after

the judgment is rendered, the judgment shall be set aside.

(b) A compromise, settlement agreement, contract, or judgment

relating to a proceeding involving a charitable trust is voidable

on motion of the attorney general if the attorney general is not

given notice as required by this chapter unless the attorney

general has:

(1) declined in writing to be a party to the proceeding; or

(2) approved and joined in the compromise, settlement agreement,

contract, or judgment.

Added by Acts 1987, 70th Leg., ch. 147, Sec. 4, eff. Sept. 1,

1987.

Sec. 123.005. BREACH OF FIDUCIARY DUTY: VENUE. Venue in a

proceeding brought by the attorney general alleging breach of a

fiduciary duty by a charitable entity or a fiduciary or

managerial agent of a charitable trust shall be a court of

competent jurisdiction in Travis County or in the county where

the defendant resides or has its principal office. To the extent

of a conflict between this subsection and any provision of the

Texas Probate Code providing for venue of a proceeding brought

with respect to a charitable trust created by a will that has

been admitted to probate, this subsection controls.

Added by Acts 1987, 70th Leg., ch. 147, Sec. 4, eff. Sept. 1,

1987. Amended by Acts 1995, 74th Leg., ch. 172, Sec. 4, eff.

Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

133, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1351, Sec. 12(g), eff. September 1, 2009.

Sec. 123.006. ATTORNEY'S FEES. (a) In a proceeding subject to

Section 123.005, the attorney general, if successful in the

proceeding, is entitled to recover from the charitable entity or

fiduciary or managerial agent of the charitable trust actual

costs incurred in bringing the suit and may recover reasonable

attorney's fees.

(b) In a proceeding in which the attorney general intervenes

under this chapter, other than a proceeding subject to Section

123.005, a court may award the attorney general court costs and

reasonable and necessary attorney's fees as may seem equitable

and just.

Added by Acts 2009, 81st Leg., R.S., Ch.

133, Sec. 2, eff. September 1, 2009.






TITLE 10. MISCELLANEOUS BENEFICIAL PROPERTY INTERESTS

CHAPTER 141. TRANSFERS TO MINORS

PROPERTY CODE

TITLE 10. MISCELLANEOUS BENEFICIAL PROPERTY INTERESTS

SUBTITLE A. PERSONS UNDER DISABILITY

CHAPTER 141. TRANSFERS TO MINORS

Sec. 141.001. SHORT TITLE. This chapter may be cited as the

Texas Uniform Transfers to Minors Act.

Amended by Acts 1995, 74th Leg., ch. 1043, Sec. 1, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 1 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(72), eff. Sept. 1, 1997.

Sec. 141.002. DEFINITIONS. In this chapter:

(1) "Adult" means an individual who is at least 21 years of age.

(2) "Benefit plan" means a retirement plan, including an

interest described by Sections 111.004(19)-(23).

(3) "Broker" means a person lawfully engaged in the business of

effecting transactions in securities or commodities for the

person's own account or for the account of another.

(4) "Court" means a court with original probate jurisdiction.

(5) "Custodial property" means:

(A) any interest in property transferred to a custodian under

this chapter; and

(B) the income from and proceeds of that interest in property.

(6) "Custodian" means a person designated as a custodian under

Section 141.010 or a successor or substitute custodian designated

under Section 141.019.

(7) "Financial institution" means a bank, trust company, savings

institution, or credit union chartered and supervised under state

or federal law.

(8) "Guardian" means a person appointed or qualified by a court

to act as general, limited, or temporary guardian of a minor's

property or a person legally authorized to perform substantially

the same functions.

(9) "Legal representative" means an executor, independent

executor, administrator or independent administrator of a

decedent's estate, an obligor under a benefit plan or other

governing instrument, a successor legal representative, or a

person legally authorized to perform substantially the same

functions.

(10) "Member of the minor's family" means the minor's parent,

stepparent, spouse, grandparent, brother, sister, uncle, or aunt,

whether of whole or half blood or by adoption.

(11) "Minor" means an individual who is younger than 21 years of

age.

(12) "Transfer" means a transaction that creates custodial

property under Section 141.010.

(12-a) "Qualified minor's trust" means a trust to which a gift

is considered a present interest under Section 2503(c), Internal

Revenue Code of 1986.

(13) "Transferor" means a person who makes a transfer under this

chapter.

(14) "Trust company" means a financial institution, corporation,

or other legal entity authorized to exercise general trust

powers.

Amended by Acts 1995, 74th Leg., ch. 1043, Sec. 1, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 2 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(72), eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

451, Sec. 16, eff. September 1, 2007.

Sec. 141.003. SCOPE AND JURISDICTION. (a) This chapter applies

to a transfer that refers to the Texas Uniform Transfers to

Minors Act in the designation under Section 141.010(a) by which

the transfer is made if at the time of the transfer, the

transferor, the minor, or the custodian is a resident of this

state or the custodial property is located in this state. The

custodianship created under Section 141.010 remains subject to

this chapter despite a subsequent change in residence of a

transferor, the minor, or the custodian or the removal of

custodial property from this state.

(b) A person designated as custodian under this chapter is

subject to personal jurisdiction in this state with respect to

any matter relating to the custodianship.

(c) A transfer that purports to be made and that is valid under

the Uniform Transfers to Minors Act, the Uniform Gifts to Minors

Act, or a substantially similar act of another state is governed

by the law of the designated state and may be executed and is

enforceable in this state if at the time of the transfer, the

transferor, the minor, or the custodian is a resident of the

designated state or the custodial property is located in the

designated state.

Amended by Acts 1995, 74th Leg., ch. 1043, Sec. 1, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 3 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(72), eff. Sept. 1, 1997.

Sec. 141.004. NOMINATION OF CUSTODIAN. (a) A person having the

right to designate the recipient of property transferable on the

occurrence of a future event may revocably nominate a custodian

to receive the property for a minor beneficiary on the occurrence

of that event by naming the custodian followed in substance by

the words: "as custodian for (name of minor) under

the Texas Uniform Transfers to Minors Act." The nomination may

name one or more persons as substitute custodians to whom the

property must be transferred, in the order named, if the first

nominated custodian dies before the transfer or is unable,

declines, or is ineligible to serve. The nomination may be made

in a will, a trust, a deed, an instrument exercising a power of

appointment, or in a writing designating a beneficiary of

contractual rights, including the right to receive payments from

a benefit plan, that is registered with or delivered to the

payor, issuer, or other obligor of the contractual rights.

(b) A custodian nominated under this section must be a person to

whom a transfer of property of that kind may be made under

Section 141.010(a).

(c) The nomination of a custodian under this section does not

create custodial property until the nominating instrument becomes

irrevocable or a transfer to the nominated custodian is completed

under Section 141.010. Unless the nomination of a custodian has

been revoked, the custodianship becomes effective on the

occurrence of the future event, and the custodian shall enforce a

transfer of the custodial property under Section 141.010.

Amended by Acts 1995, 74th Leg., ch. 1043, Sec. 1, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 4 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(72), eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

451, Sec. 17, eff. September 1, 2007.

Sec. 141.005. TRANSFER BY GIFT OR EXERCISE OF POWER OF

APPOINTMENT. A person may make a transfer by irrevocable gift

to, or the irrevocable exercise of a power of appointment in

favor of, a custodian for the benefit of a minor under Section

141.010.

Amended by Acts 1995, 74th Leg., ch. 1043, Sec. 1, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 5 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(72), eff. Sept. 1, 1997.

Sec. 141.006. TRANSFER AUTHORIZED BY WILL OR TRUST. (a) A

legal representative or trustee may make an irrevocable transfer

under Section 141.010 to a custodian for a minor's benefit as

authorized in the governing will or trust.

(b) If the testator or settlor has nominated a custodian under

Section 141.004 to receive the custodial property, the transfer

must be made to that person.

(c) If the testator or settlor has not nominated a custodian

under Section 141.004, or all persons nominated as custodian die

before the transfer or are unable, decline, or are ineligible to

serve, the legal representative or the trustee shall designate

the custodian from among those persons eligible to serve as

custodian for property of that kind under Section 141.010(a).

Amended by Acts 1995, 74th Leg., ch. 1043, Sec. 1, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 6 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(72), eff. Sept. 1, 1997.

Sec. 141.007. OTHER TRANSFER BY FIDUCIARY. (a) Subject to

Subsections (b) and (c), a guardian, legal representative, or

trustee may make an irrevocable transfer to another adult or

trust company as custodian for a minor's benefit under Section

141.010 in the absence of a will or under a will or trust that

does not contain an authorization to do so.

(b) With the approval of the court supervising the guardianship,

a guardian may make an irrevocable transfer to another adult or

trust company as custodian for the minor's benefit under Section

141.010.

(c) A transfer under Subsection (a) or (b) may be made only if:

(1) the legal representative or trustee considers the transfer

to be in the best interest of the minor;

(2) the transfer is not prohibited by or inconsistent with

provisions of the applicable will, trust agreement, or other

governing instrument; and

(3) the transfer is authorized by the court if it exceeds

$10,000 in value.

Amended by Acts 1995, 74th Leg., ch. 1043, Sec. 1, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 7 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(72), eff. Sept. 1, 1997.

Sec. 141.008. TRANSFER BY OBLIGOR. (a) Subject to Subsections

(b) and (c), a person who is not subject to Section 141.006 or

141.007 and who holds property, including a benefit plan of a

minor who does not have a guardian, or who owes a liquidated debt

to a minor who does not have a guardian may make an irrevocable

transfer to a custodian for the benefit of the minor under

Section 141.010.

(b) If a person who has the right to nominate a custodian under

Section 141.004 has nominated a custodian under that section to

receive the custodial property, the transfer must be made to that

person.

(c) If a custodian has not been nominated under Section 141.004,

or all persons nominated as custodian die before the transfer or

are unable, decline, or are ineligible to serve, a transfer under

this section may be made to an adult member of the minor's family

or to a trust company unless the property exceeds $15,000 in

value.

Amended by Acts 1995, 74th Leg., ch. 1043, Sec. 1, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 8 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(72), eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

451, Sec. 18, eff. September 1, 2007.

Sec. 141.009. RECEIPT FOR CUSTODIAL PROPERTY. A written

acknowledgment of delivery by a custodian constitutes a

sufficient receipt and discharge for custodial property

transferred to the custodian under this chapter.

Amended by Acts 1995, 74th Leg., ch. 1043, Sec. 1, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 9 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(72), eff. Sept. 1, 1997.

Sec. 141.010. MANNER OF CREATING CUSTODIAL PROPERTY AND

EFFECTING TRANSFER; DESIGNATION OF INITIAL CUSTODIAN; CONTROL.

(a) Custodial property is created and a transfer is made when:

(1) an uncertificated security or a certificated security in

registered form is:

(A) registered in the name of the transferor, an adult other

than the transferor, or a trust company, followed in substance by

the words: "as custodian for (name of minor) under the Texas

Uniform Transfers to Minors Act"; or

(B) delivered if in certificated form, or any document necessary

for the transfer of an uncertificated security is delivered, with

any necessary endorsement to an adult other than the transferor

or to a trust company as custodian, accompanied by an instrument

in substantially the form set forth in Subsection (b);

(2) money is paid or delivered, or a security held in the name

of a broker, financial institution, or its nominee is

transferred, to a broker or financial institution for credit to

an account in the name of the transferor, an adult other than the

transferor, or a trust company, followed in substance by the

words: "as custodian for (name of minor) under the Texas Uniform

Transfers to Minors Act";

(3) the ownership of a life or endowment insurance policy or

annuity contract is:

(A) registered with the issuer in the name of the transferor, an

adult other than the transferor, or a trust company, followed in

substance by the words: "as custodian for (name of minor) under

the Texas Uniform Transfers to Minors Act"; or

(B) assigned in a writing delivered to an adult other than the

transferor or to a trust company whose name in the assignment is

followed in substance by the words: "as custodian for (name of

minor) under the Texas Uniform Transfers to Minors Act";

(4) an irrevocable exercise of a power of appointment or an

irrevocable present right to future payment under a contract is

the subject of a written notification delivered to the payor,

issuer, or other obligor that the right is transferred to the

transferor, an adult other than the transferor, or a trust

company, whose name in the notification is followed in substance

by the words: "as custodian for (name of minor) under the

Texas Uniform Transfers to Minors Act";

(5) an interest in real property is conveyed by instrument

recorded in the real property records in the county in which the

real property is located to the transferor, an adult other than

the transferor, or a trust company, followed in substance by the

words: "as custodian for (name of minor) under the Texas

Uniform Transfers to Minors Act";

(6) a certificate of title issued by a department or agency of a

state or of the United States that evidences title to tangible

personal property is:

(A) issued in the name of the transferor, an adult other than

the transferor, or a trust company, followed in substance by the

words: "as custodian for (name of minor) under the Texas Uniform

Transfers to Minors Act"; or

(B) delivered to an adult other than the transferor or to a

trust company, endorsed to that person followed in substance by

the words: "as a custodian for (name of minor) under the Texas

Uniform Transfers to Minors Act"; or

(7) an interest in any property not described in Subdivisions

(1)-(6) is transferred to an adult other than the transferor or

to a trust company by a written instrument in substantially the

form set forth in Subsection (b).

(b) An instrument in the following form satisfies the

requirements of Subsections (a)(1)(B) and (7):

TRANSFER UNDER THE TEXAS UNIFORM TRANSFERS TO MINORS ACT

I, ____________________ (name of transferor or name and

representative capacity if a fiduciary) hereby transfer to

____________________ (name of custodian), as custodian for

____________________ (name of minor) under the Texas Uniform

Transfers to Minors Act, the following: (insert a description of

the custodial property sufficient to identify it).

Dated: ____________________

____________________(Signature)

____________________ (name of custodian) acknowledges receipt of

the property described above as custodian for the minor named

above under the Texas Uniform Transfers to Minors Act.

Dated: ____________________

____________________

____________________(Signature of Custodian)

(c) A transferor shall place the custodian in control of the

custodial property as soon as practicable.

Amended by Acts 1995, 74th Leg., ch. 1043, Sec. 1, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 10 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(72), eff. Sept. 1, 1997.

Sec. 141.011. SINGLE CUSTODIANSHIP. A transfer may be made only

for one minor, and only one person may be the custodian. All

custodial property held under this chapter by the same custodian

for the benefit of the same minor constitutes a single

custodianship.

Amended by Acts 1995, 74th Leg., ch. 1043, Sec. 1, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 11 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(72), eff. Sept. 1, 1997.

Sec. 141.012. VALIDITY AND EFFECT OF TRANSFER. (a) The

validity of a transfer made in a manner prescribed by this

chapter is not affected by the:

(1) transferor's failure to comply with Section 141.010(c)

concerning possession and control;

(2) designation of an ineligible custodian, except designation

of the transferor in the case of property for which the

transferor is ineligible to serve as custodian under Section

141.010(a); or

(3) death or incapacity of a person nominated under Section

141.004 or designated under Section 141.010 as custodian or the

disclaimer of the office by that person.

(b) A transfer made under Section 141.010 is irrevocable, and

the custodial property is indefeasibly vested in the minor. The

custodian has all the rights, powers, duties, and authority

provided in this chapter, and the minor or the minor's legal

representative does not have any right, power, duty, or authority

with respect to the custodial property except as provided by this

chapter.

(c) By making a transfer, the transferor incorporates all the

provisions of this chapter in the disposition and grants to the

custodian, or to any third person dealing with a person

designated as custodian, the respective powers, rights and

immunities provided by this chapter.

Amended by Acts 1995, 74th Leg., ch. 1043, Sec. 1, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 12 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(72), eff. Sept. 1, 1997.

Sec. 141.013. CARE OF CUSTODIAL PROPERTY. (a) A custodian

shall:

(1) take control of custodial property;

(2) register or record title to custodial property if

appropriate; and

(3) collect, hold, manage, sell, convey, invest, and reinvest

custodial property.

(b) In dealing with custodial property, a custodian shall

observe the standard of care that would be observed by a prudent

person dealing with property of another and is not limited by any

other statute restricting investments by fiduciaries. If a

custodian has a special skill or expertise, the custodian shall

use that skill or expertise. However, a custodian, in the

custodian's discretion and without liability to the minor or the

minor's estate, may retain any custodial property received from a

transferor.

(c) A custodian may invest in or pay premiums on life insurance

or endowment policies on the life of:

(1) the minor only if the minor or the minor's estate is the

sole beneficiary; or

(2) another person in whom the minor has an insurable interest

only to the extent that the minor, the minor's estate, or the

custodian in the capacity of the custodian is the irrevocable

beneficiary.

(d) A custodian at all times shall keep custodial property

separate and distinct from all other property in a manner

sufficient to identify it clearly as custodial property of the

minor. Custodial property consisting of an undivided interest is

so identified if the minor's interest is held as a tenant in

common and is fixed. Custodial property subject to recordation is

so identified if it is recorded, and custodial property subject

to registration is so identified if it is registered, or held in

an account designated, in the name of the custodian followed in

substance by the words: "as custodian for ____________________

(name of minor) under the Texas Uniform Transfers to Minors Act."

(e) A custodian shall keep records of all transactions with

respect to custodial property, including information necessary

for the preparation of the minor's tax returns, and shall make

the records available for inspection at reasonable intervals by a

parent or legal representative of the minor or by the minor if

the minor is at least 14 years of age.

Amended by Acts 1995, 74th Leg., ch. 1043, Sec. 1, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 13 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(72), eff. Sept. 1, 1997.

Sec. 141.014. POWERS OF CUSTODIAN. (a) A custodian, acting in

a custodial capacity, has all the rights, powers, and authority

over custodial property that unmarried adult owners have over

their own property, but a custodian may exercise those rights,

powers, and authority in that capacity only.

(b) This section does not relieve a custodian from liability for

breach of Section 141.013.

Amended by Acts 1995, 74th Leg., ch. 1043, Sec. 1, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 14 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(72), eff. Sept. 1, 1997.

Sec. 141.015. USE OF CUSTODIAL PROPERTY. (a) A custodian may

deliver or pay to the minor or expend for the minor's benefit as

much of the custodial property as the custodian considers

advisable for the use and benefit of the minor, without court

order and without regard to:

(1) the duty or ability of the custodian personally or of any

other person to support the minor; or

(2) any other income or property of the minor that may be

applicable or available for that purpose.

(b) On petition of an interested person or the minor if the

minor is at least 14 years of age, the court may order the

custodian to deliver or pay to the minor or expend for the

minor's benefit as much of the custodial property as the court

considers advisable for the use and benefit of the minor.

(b-1) A custodian may, without a court order, transfer all or

part of the custodial property to a qualified minor's trust. A

transfer of property under this subsection terminates the

custodianship to the extent of the property transferred.

(c) A delivery, payment, or expenditure under this section is in

addition to, not in substitution for, and does not affect any

obligation of a person to support the minor.

Added by Acts 1995, 74th Leg., ch. 1043, Sec. 1, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 15 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(72), eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

451, Sec. 19, eff. September 1, 2007.

Sec. 141.016. CUSTODIAN'S EXPENSES, COMPENSATION, AND BOND. (a)

A custodian is entitled to reimbursement from custodial property

for reasonable expenses incurred in the performance of the

custodian's duties.

(b) Except for one who is a transferor under Section 141.005, a

custodian has a noncumulative election during each calendar year

to charge reasonable compensation for services performed by the

custodian during that year.

(c) Except as provided by Section 141.019(f), a custodian is not

required to give a bond.

Added by Acts 1995, 74th Leg., ch. 1043, Sec. 1, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 16 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(72), eff. Sept. 1, 1997.

Sec. 141.017. EXEMPTION OF THIRD PERSON FROM LIABILITY. A third

person, in good faith and without court order, may act on the

instructions of or otherwise deal with any person purporting to

make a transfer or act in the capacity of a custodian and, in the

absence of knowledge, is not responsible for determining the:

(1) validity of the purported custodian's designation;

(2) propriety of, or the authority under this chapter for, any

act of the purported custodian;

(3) validity or propriety under this chapter of any instrument

or instructions executed or given by the person purporting to

make a transfer or by the purported custodian; or

(4) propriety of the application of the minor's property

delivered to the purported custodian.

Added by Acts 1995, 74th Leg., ch. 1043, Sec. 1, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 17 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(72), eff. Sept. 1, 1997.

Sec. 141.018. LIABILITY TO THIRD PERSON. (a) A claim based on

a contract entered into by a custodian acting in a custodial

capacity, an obligation arising from the ownership or control of

custodial property, or a tort committed during the custodianship

may be asserted against the custodial property by proceeding

against the custodian in the custodian's custodial capacity,

whether or not the custodian or the minor is personally liable

for the claim.

(b) A custodian is not personally liable:

(1) on a contract properly entered into in the custodian's

custodial capacity unless the custodian fails to reveal that

capacity and to identify the custodianship in the contract; or

(2) for an obligation arising from control of custodial property

or for a tort committed during the custodianship unless the

custodian is personally at fault.

(c) A minor is not personally liable for an obligation arising

from ownership of custodial property or for a tort committed

during the custodianship unless the minor is personally at fault.

Added by Acts 1995, 74th Leg., ch. 1043, Sec. 1, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 18 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(72), eff. Sept. 1, 1997.

Sec. 141.019. RENUNCIATION, RESIGNATION, DEATH, OR REMOVAL OF

CUSTODIAN; DESIGNATION OF SUCCESSOR CUSTODIAN. (a) A person

nominated to serve as a custodian under Section 141.004 or

designated to serve as a custodian under Section 141.010 may

decline to serve as custodian by delivering written notice to the

person who made the nomination or to the transferor's legal

representative. If the event giving rise to a transfer has not

occurred and no substitute custodian who is able, willing, and

eligible to serve was nominated under Section 141.004, the person

who made the nomination may nominate a substitute custodian under

Section 141.004; otherwise the transferor or the transferor's

legal representative shall designate a substitute custodian at

the time of the transfer, in either case from among the persons

eligible to serve as custodian for that kind of property under

Section 141.010(a). A substitute custodian designated under this

section has the rights of a successor custodian.

(b) A custodian at any time may designate as successor custodian

a trust company or an adult other than a transferor under Section

141.005 by executing and dating an instrument of designation

before a subscribing witness other than the successor. If the

instrument of designation does not contain or is not accompanied

by the custodian's resignation, the designation of the successor

does not take effect until the custodian resigns, dies, becomes

incapacitated, or is removed.

(c) A custodian may resign at any time by delivering:

(1) written notice to the successor custodian and to the minor

if the minor is at least 14 years of age; and

(2) the custodial property to the successor custodian.

(d) If a custodian is ineligible, dies, or becomes incapacitated

without having effectively designated a successor and the minor

is at least 14 years of age, the minor may designate as successor

custodian an adult member of the minor's family, a guardian of

the minor, or a trust company in the manner prescribed by

Subsection (b). If the minor is younger than 14 years of age or

fails to act within 60 days after the ineligibility, death, or

incapacity of the custodian, the minor's guardian becomes

successor custodian. If the minor has no guardian or the minor's

guardian declines to act, the transferor, the legal

representative of the transferor or of the custodian, an adult

member of the minor's family, or any other interested person may

petition the court to designate a successor custodian.

(e) As soon as practicable, a custodian who declines to serve

under Subsection (a) or resigns under Subsection (c), or the

legal representative of a deceased or incapacitated custodian,

shall put the custodial property and records in the possession

and control of the successor custodian. The successor custodian

by action may enforce the obligation to deliver custodial

property and records and becomes responsible for each item as

received.

(f) A transferor, the legal representative of a transferor, an

adult member of the minor's family, a guardian of the person of

the minor, the guardian of the minor, or the minor if the minor

is at least 14 years of age may petition the court to:

(1) remove the custodian for cause and designate a successor

custodian other than a transferor under Section 141.005; or

(2) require the custodian to give appropriate bond.

Added by Acts 1995, 74th Leg., ch. 1043, Sec. 1, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 19 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(72), eff. Sept. 1, 1997.

Sec. 141.020. ACCOUNTING BY AND DETERMINATION OF LIABILITY. (a)

A minor who is at least 14 years of age, the minor's guardian of

the person or legal representative, an adult member of the

minor's family, a transferor, or a transferor's legal

representative may petition the court for:

(1) an accounting by the custodian or the custodian's legal

representative; or

(2) a determination of responsibility, as between the custodial

property and the custodian personally, for claims against the

custodial property unless the responsibility has been adjudicated

in an action under Section 141.018 to which the minor or the

minor's legal representative was a party.

(b) A successor custodian may petition the court for an

accounting by the predecessor custodian.

(c) The court, in a proceeding under this chapter or in any

other proceeding, may require or permit the custodian or the

custodian's legal representative to account.

(d) If a custodian is removed under Section 141.019(f), the

court shall require an accounting and order delivery of the

custodial property and records to the successor custodian and the

execution of all instruments required for transfer of the

custodial property.

Added by Acts 1995, 74th Leg., ch. 1043, Sec. 1, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 20 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(72), eff. Sept. 1, 1997.

Sec. 141.021. TERMINATION OF CUSTODIANSHIP. The custodian shall

transfer in an appropriate manner the custodial property to the

minor or to the minor's estate on the earlier of the date:

(1) the minor attains 21 years of age, with respect to custodial

property transferred under Section 141.005 or 141.006;

(2) the minor attains the age of majority under the laws of this

state other than this chapter, with respect to custodial property

transferred under Section 141.007 or 141.008; or

(3) the minor's death.

Added by Acts 1995, 74th Leg., ch. 1043, Sec. 1, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 21 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(72), eff. Sept. 1, 1997.

Sec. 141.022. APPLICABILITY. Except as provided by Section

141.025, this chapter applies to a transfer within the scope of

Section 141.003 made after September 1, 1995, if:

(1) the transfer purports to have been made under the Texas

Uniform Gifts to Minors Act; or

(2) the instrument by which the transfer purports to have been

made uses in substance the designation "as custodian under the

Uniform Gifts to Minors Act" or "as custodian under the Uniform

Transfers to Minors Act" of any other state, and the application

of this chapter is necessary to validate the transfer.

Added by Acts 1995, 74th Leg., ch. 1043, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 221, Sec. 1, eff.

Sept. 1, 1997. Renumbered from Property Code Sec. 22 by Acts

1997, 75th Leg., ch. 165, Sec. 31.01(72), eff. Sept. 1, 1997.

Sec. 141.023. EFFECT ON EXISTING CUSTODIANSHIPS. (a) Any

transfer of custodial property under this chapter made before

September 1, 1995, is validated notwithstanding that there was no

specific authority in this chapter for the coverage of custodial

property of that kind or for a transfer from that source at the

time the transfer was made.

(b) Sections 141.002 and 141.021, with respect to the age of a

minor for whom custodial property is held under this chapter, do

not apply to custodial property held in a custodianship that

terminated because the minor attained the age of 18 after August

26, 1973, and before September 1, 1995.

Added by Acts 1995, 74th Leg., ch. 1043, Sec. 1, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 23 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(72), eff. Sept. 1, 1997.

Sec. 141.024. UNIFORMITY OF APPLICATION AND CONSTRUCTION. This

chapter shall be applied and construed to effect its general

purpose, to make uniform the law with respect to the subject of

this chapter among states enacting that law.

Added by Acts 1995, 74th Leg., ch. 1043, Sec. 1, eff. Sept. 1,

1995. Renumbered from Property Code Sec. 24 by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(72), eff. Sept. 1, 1997.

Sec. 141.025. ADDITIONAL TRANSFERS TO CUSTODIANSHIPS IN

EXISTENCE BEFORE EFFECTIVE DATE OF ACT. (a) This section

applies only to a transfer within the scope of Section 141.003

made after September 1, 1995, to a custodian of a custodianship

established before September 1, 1995, under the Texas Uniform

Gifts to Minors Act.

(b) This chapter does not prevent a person from making

additional transfers to a custodianship described by Subsection

(a). On the direction of the transferor or custodian, custodial

property that is transferred to the custodianship shall be

commingled with the custodial property of the custodianship

established under the Texas Uniform Gifts to Minors Act. The

additional transfers to the custodianship shall be administered

and distributed on termination of the custodianship, as

prescribed by this chapter, except that for purposes of Section

141.021, the custodian shall transfer the custodial property to:

(1) the beneficiary on the date the beneficiary attains 18 years

of age or an earlier date as prescribed by Section 141.021; or

(2) the beneficiary's estate if the individual dies before the

date prescribed by Subdivision (1).

Added by Acts 1997, 75th Leg., ch. 221, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(72),

eff. Sept. 1, 1997. Renumbered from Property Code Sec. 25 by Acts

1999, 76th Leg., ch. 62, Sec. 19.01(91), eff. Sept. 1, 1999.



CHAPTER 142. MANAGEMENT OF PROPERTY RECOVERED IN SUIT BY A NEXT FRIEND OR GUARDIAN AD LITEM

PROPERTY CODE

TITLE 10. MISCELLANEOUS BENEFICIAL PROPERTY INTERESTS

SUBTITLE A. PERSONS UNDER DISABILITY

CHAPTER 142. MANAGEMENT OF PROPERTY RECOVERED IN SUIT BY A NEXT

FRIEND OR GUARDIAN AD LITEM

Sec. 142.001. MANAGEMENT BY DECREE. (a) In a suit in which a

minor or incapacitated person who has no legal guardian is

represented by a next friend or an appointed guardian ad litem,

the court, on application and hearing, may provide by decree for

the investment of funds accruing to the minor or other person

under the judgment in the suit.

(b) If the decree is made during vacation, it must be recorded

in the minutes of the succeeding term of the court.

Acts 1983, 68th Leg., p. 3711, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 18, Sec.

14(b), eff. Oct. 2, 1984; Acts 1999, 76th Leg., ch. 195, Sec. 2,

eff. Sept. 1, 1999.

Sec. 142.002. MANAGEMENT BY BONDED MANAGER. (a) In a suit in

which a minor or incapacitated person who has no legal guardian

is represented by a next friend or an appointed guardian ad

litem, the court in which a judgment is rendered may by an order

entered of record authorize the next friend, the guardian ad

litem, or another person to take possession of money or other

personal property recovered under the judgment for the minor or

other person represented.

(b) The next friend, guardian ad litem, or other person may not

take possession of the property until the person has executed a

bond as principal that:

(1) is in an amount at least double the value of the property

or, if a surety on the bond is a solvent surety company

authorized under the law of this state to execute the bond, is in

an amount at least equal to the value of the property;

(2) is payable to the county judge; and

(3) is conditioned on the obligation of the next friend,

guardian ad litem, or other person to use the property under the

direction of the court for the benefit of its owner and to return

the property, with interest or other increase, to the person

entitled to receive the property when ordered by the court to do

so.

Acts 1983, 68th Leg., p. 3711, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 18, Sec.

14(c), eff. Oct. 2, 1984; Acts 1999, 76th Leg., ch. 195, Sec. 3,

eff. Sept. 1, 1999.

Sec. 142.003. COMPENSATION AND DUTIES OF MANAGERS. (a) A

person who manages property under Section 142.001 or 142.002 is

entitled to receive compensation as allowed by the court.

(b) The person shall make dispositions of the property as

ordered by the court and shall return the property into court on

the order of the court.

Acts 1983, 68th Leg., p. 3711, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 142.004. INVESTMENT OF FUNDS. (a) In a suit in which a

minor or incapacitated person who has no legal guardian is

represented by a next friend or an appointed guardian ad litem,

any money recovered by the plaintiff, if not otherwise managed

under this chapter, may be invested:

(1) by the next friend or guardian ad litem in:

(A) the Texas tomorrow fund established by Subchapter F, Chapter

54, Education Code; or

(B) interest-bearing time deposits in a financial institution

doing business in this state and insured by the Federal Deposit

Insurance Corporation; or

(2) by the clerk of the court, on written order of the court of

proper jurisdiction, in:

(A) the Texas tomorrow fund established by Subchapter F, Chapter

54, Education Code;

(B) interest-bearing deposits in a financial institution doing

business in this state and insured by the Federal Deposit

Insurance Corporation;

(C) United States treasury bills;

(D) an eligible interlocal investment pool that meets the

requirements of Sections 2256.016, 2256.017, and 2256.019,

Government Code; or

(E) a no-load money market mutual fund, if the fund:

(i) is regulated by the Securities and Exchange Commission;

(ii) has a dollar weighted average stated maturity of 90 days or

fewer; and

(iii) includes in its investment objectives the maintenance of a

stable net asset value of $1 for each share

(b) If the money invested under this section may not be

withdrawn from the financial institution without an order of the

court, a next friend or guardian ad litem who makes the

investment is not required to execute a bond with respect to the

money.

(c) When money invested under this section is withdrawn, the

court may:

(1) on a finding that the person entitled to receive the money

is no longer under the disability, order the funds turned over to

the person; or

(2) order management of the funds under another provision of

this chapter.

(d) Interest earned on an account invested by the clerk of the

court shall be paid in the same manner as interest earned on an

account under Chapter 117, Local Government Code.

(e) If money is invested under Subsection (a)(2)(E), the court

may waive any bonding requirement.

Acts 1983, 68th Leg., p. 3712, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 18, Sec.

14(d), eff. Oct. 2, 1984; Acts 1997, 75th Leg., ch. 505, Sec. 22,

eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 94, Sec. 1, eff.

May 17, 1999; Acts 1999, 76th Leg., ch. 195, Sec. 4, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 17.002, eff. Sept.

1, 2001.

Sec. 142.005. TRUST FOR PROPERTY. (a) Any court of record with

jurisdiction to hear a suit involving a beneficiary may, on

application and on a finding that the creation of a trust would

be in the best interests of the beneficiary, enter a decree in

the record directing the clerk to deliver any funds accruing to

the beneficiary under the judgment to a financial institution,

except as provided by Subsections (m) and (n).

(b) The decree shall provide for the creation of a trust for the

management of the funds for the benefit of the beneficiary and

for terms, conditions, and limitations of the trust, as

determined by the court, that are not in conflict with the

following mandatory provisions:

(1) The beneficiary shall be the sole beneficiary of the trust.

(2) The trustee may disburse amounts of the trust's principal,

income, or both as the trustee in the trustee's sole discretion

determines to be reasonably necessary for the health, education,

support, or maintenance of the beneficiary. The trustee may

conclusively presume that medicine or treatments approved by a

licensed physician are appropriate for the health of the

beneficiary.

(3) The income of the trust not disbursed under Subdivision (2)

shall be added to the principal of the trust.

(4) If the beneficiary is a minor, the trust shall terminate on

the death of the beneficiary, on the beneficiary's attaining an

age stated in the trust, or on the 25th birthday of the

beneficiary, whichever occurs first, or if the beneficiary is an

incapacitated person, the trust shall terminate on the death of

the beneficiary or when the beneficiary regains capacity.

(5) A trustee that is a financial institution shall serve

without bond.

(6) The trustee shall receive reasonable compensation paid from

trust's income, principal, or both on application to and approval

of the court.

(7) The first page of the trust instrument shall contain the

following notice:

NOTICE: THE BENEFICIARY AND CERTAIN PERSONS INTERESTED IN THE

WELFARE OF THE BENEFICIARY MAY HAVE REMEDIES UNDER SECTION

114.008 OR 142.005, PROPERTY CODE.

(c) A trust established under this section may provide that:

(1) distributions of the trust principal before the termination

of the trust may be made from time to time as the beneficiary

attains designated ages and at designated percentages of the

principal; and

(2) distributions, payments, uses, and applications of all trust

funds may be made to the legal or natural guardian of the

beneficiary or to the person having custody of the beneficiary or

may be made directly to or expended for the benefit, support, or

maintenance of the beneficiary without the intervention of any

legal guardian or other legal representative of the beneficiary.

(d) A court that creates a trust under this section has

continuing jurisdiction and supervisory power over the trust,

including the power to construe, amend, revoke, modify, or

terminate the trust. A trust created under this section is not

subject to revocation by the beneficiary or a guardian of the

beneficiary's estate. If the trust is revoked by the court

before the beneficiary is 18 years old, the court may provide for

the management of the trust principal and any undistributed

income as authorized by this chapter. If the trust is revoked by

the court after the beneficiary is 18 years old, the trust

principal and any undistributed income shall be delivered to the

beneficiary after the payment of all proper and necessary

expenses.

(e) On the termination of the trust under its terms or on the

death of the beneficiary, the trust principal and any

undistributed income shall be paid to the beneficiary or to the

representative of the estate of the deceased beneficiary.

(f) A trust established under this section prevails over any

other law concerning minors, incapacitated persons, or their

property, and the trust continues in force and effect until

terminated or revoked, notwithstanding the appointment of a

guardian of the estate of the minor or incapacitated person, or

the attainment of the age of majority by the minor.

(g) Notwithstanding any other provision of this chapter, if the

court finds that it would be in the best interests of the

beneficiary for whom a trust is established under this section,

the court may omit or modify any terms required by Subsection (b)

if the court determines that the omission or modification is

necessary or appropriate to allow the beneficiary to be eligible

to receive public benefits or assistance under a state or federal

program. This section does not require a distribution from a

trust if the distribution is discretionary under the terms of the

trust.

(h) A trust created under this section is subject to Subtitle B,

Title 9.

(i) Notwithstanding Subsection (h), this section prevails over a

provision in Subtitle B, Title 9, that is in conflict or

inconsistent with this section.

(j) A provision in a trust created under this section that

relieves a trustee from a duty, responsibility, or liability

imposed by this section or Subtitle B, Title 9, is enforceable

only if:

(1) the provision is limited to specific facts and circumstances

unique to the property of that trust and is not applicable

generally to the trust; and

(2) the court creating or modifying the trust makes a specific

finding that there is clear and convincing evidence that the

inclusion of the provision is in the best interests of the

beneficiary of the trust.

(k) In addition to ordering other appropriate remedies and

grounds, the court may appoint a guardian ad litem to investigate

and report to the court whether the trustee should be removed for

failing or refusing to make distributions for the health,

education, support, or maintenance of the beneficiary required

under the terms of the trust if the court is petitioned by:

(1) a parent of the beneficiary;

(2) a next friend of the beneficiary;

(3) a guardian of the beneficiary;

(4) a conservator of the beneficiary;

(5) a guardian ad litem for the beneficiary; or

(6) an attorney ad litem for the beneficiary.

(l) A person listed in Subsection (k) shall be reimbursed from

the trust for reasonable attorney's fees, not to exceed $1,000,

incurred in bringing the petition.

(m) If the value of the trust's principal is $50,000 or less,

the court may appoint a person other than a financial institution

to serve as trustee of the trust only if the court finds the

appointment is in the beneficiary's best interests.

(n) If the value of the trust's principal is more than $50,000,

the court may appoint a person other than a financial institution

to serve as trustee of the trust only if the court finds that:

(1) no financial institution is willing to serve as trustee; and

(2) the appointment is in the beneficiary's best interests.

(o) In this section:

(1) "Beneficiary" means:

(A) a minor or incapacitated person who:

(i) has no legal guardian; and

(ii) is represented by a next friend or an appointed guardian ad

litem; or

(B) a person with a physical disability.

(2) "Financial institution" means a financial institution, as

defined by Section 201.101, Finance Code, that has trust powers,

exists, and does business under the laws of this or another state

or the United States.

Acts 1983, 68th Leg., p. 3712, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 18, Sec.

14(e), (f), eff. Oct. 2, 1984; Acts 1997, 75th Leg., ch. 128,

Sec. 1, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1154, Sec.

3, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

148, Sec. 28, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

451, Sec. 20, eff. September 1, 2007.

Sec. 142.006. CLAIMS AGAINST PROPERTY. If any person claims an

interest in property subject to management under this chapter,

the court having authority over the property may hear evidence on

the interest and may order the claim or the portion of the claim

found to be just to be paid to the person entitled to receive it.

Acts 1983, 68th Leg., p. 3714, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 142.007. INCAPACITATED PERSON. For the purposes of this

chapter, "incapacitated person" means a person who is impaired

because of mental illness, mental deficiency, physical illness or

disability, advanced age, chronic use of drugs, chronic

intoxication, or any other cause except status as a minor to the

extent that the person lacks sufficient understanding or capacity

to make or communicate responsible decisions concerning his

person.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 18, Sec. 14(g), eff.

Oct. 2, 1984.

Sec. 142.008. STRUCTURED SETTLEMENT. (a) In a suit in which a

minor or incapacitated person who has no legal guardian is

represented by a next friend or an appointed guardian ad litem,

the court, on a motion from the parties, may provide for a

structured settlement that:

(1) provides for periodic payments; and

(2) is funded by:

(A) an obligation guaranteed by the United States government; or

(B) an annuity contract that meets the requirements of Section

142.009.

(b) The person obligated to fund a structured settlement shall

provide to the court:

(1) a copy of the instrument that provides funding for the

structured settlement; or

(2) an affidavit from an independent financial consultant that

specifies the present value of the structured settlement and the

method by which the value is calculated.

(c) A structured settlement provided for under this section is

solely for the benefit of the beneficiary of the structured

settlement and is not subject to the interest payment

calculations contained in Section 117.054, Local Government Code.

Added by Acts 1999, 76th Leg., ch. 195, Sec. 5, eff. Sept. 1,

1999.

Sec. 142.009. ANNUITY CONTRACT REQUIREMENTS FOR STRUCTURED

SETTLEMENT. (a) An insurance company providing an annuity

contract for a structured settlement as provided by Section

142.008 must:

(1) be licensed to write annuity contracts in this state;

(2) have a minimum of $1 million of capital and surplus; and

(3) be approved by the court and comply with any requirements

imposed by the court to ensure funding to satisfy periodic

settlement payments.

(b) In approving an insurance company under Subsection (a)(3),

the court may consider whether the company:

(1) holds an industry rating equivalent to at least two of the

following rating organizations:

(A) A. M. Best Company: A++ or A+;

(B) Duff & Phelps Credit Rating Company Insurance Company

Claims Paying Ability Rating: AA-, AA, AA+, or AAA;

(C) Moody's Investors Service Claims Paying Ability Rating: Aa3,

Aa2, Aa1, or aaa; or

(D) Standard & Poor's Corporation Insurer Claims-Paying

Ability Rating: AA-, AA, AA+, or AAA;

(2) is an affiliate, as that term is described by Section

823.003, Insurance Code, of a liability insurance carrier

involved in the suit for which the structured settlement is

created; or

(3) is connected in any way to a person obligated to fund the

structured settlement.

Added by Acts 1999, 76th Leg., ch. 195, Sec. 5, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 96, Sec. 2, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 10A.551, eff. Sept.

1, 2003.



CHAPTER 161. MANAGEMENT AND CONTROL OF SECURITIES

PROPERTY CODE

TITLE 10. MISCELLANEOUS BENEFICIAL PROPERTY INTERESTS

SUBTITLE B. FIDUCIARIES

CHAPTER 161. MANAGEMENT AND CONTROL OF SECURITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 161.001. DEFINITIONS. In this chapter:

(1) "Fiduciary" means an executor, administrator, or trustee of

an express trust, including a corporation or a natural person

acting as fiduciary, and a successor or substitute, whether or

not designated in a trust instrument.

(2) "Clearing corporation" has the meaning assigned by Section

8.102, Business & Commerce Code, as amended.

Acts 1983, 68th Leg., p. 3715, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 161.002. DECREE OR GOVERNING INSTRUMENT CONTROLS. The

authority granted in this chapter is subject to contrary or

limiting provisions in the instrument or court order appointing

the fiduciary of the securities or in a subsequent court order.

Acts 1983, 68th Leg., p. 3715, ch. 576, Sec. 1, eff. Jan. 1,

1984.

SUBCHAPTER B. CUSTODIAN OF SECURITIES

Sec. 161.021. AUTHORITY OF FIDUCIARY. A fiduciary who holds a

security in a fiduciary capacity may:

(1) employ a bank incorporated in this state or a national bank

located in this state as custodian of the security; and

(2) whether the fiduciary is an individual or a bank and if any

individual who is a cofiduciary with the bank consents, authorize

the security to be registered and held in the name of a nominee

of the bank without disclosing the fiduciary relationship.

Acts 1983, 68th Leg., p. 3716, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 161.022. SEPARATE ASSETS. (a) A bank holding a security

under this subchapter, whether in registered or bearer form, at

all times shall keep the security separate from the bank's

assets. The bank may:

(1) hold separately the certificates representing securities

that periodically comprise the assets of a particular fiduciary

account from those of all other accounts; or

(2) without certification as to ownership attached, hold in bulk

certificates representing the same class of securities of the

same issuer that periodically comprise the assets of different

fiduciary accounts and, to the extent feasible, merge

certificates of small denomination into one or more certificates

of large denomination.

(b) A bank that holds security certificates in bulk is subject

to the regulations issued by the Finance Commission of Texas if

the bank is chartered by this state or by the comptroller of the

currency if the bank is a national banking association.

Acts 1983, 68th Leg., p. 3716, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 161.023. EXPENSE OF CUSTODIANSHIP. Unless the fiduciary is

a corporation, the cost of employing a bank as a custodian of

securities under this subchapter is a charge against the estate

or trust.

Acts 1983, 68th Leg., p. 3716, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 161.024. RECORDS. A bank holding a security under Section

161.021, whether in registered or bearer form, at all times shall

keep records showing the ownership of the security.

Acts 1983, 68th Leg., p. 3716, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 161.025. REDELIVERY OF SECURITY HELD BY NOMINEE. (a) A

bank holding a security in the name of a nominee of the bank

under this subchapter may not redeliver the security to the

individual fiduciary who authorized its registration in the name

of the nominee without registering the security in the name of

the individual fiduciary, as fiduciary.

(b) A sale of the security by the bank at the direction of the

individual fiduciary is not a redelivery.

Acts 1983, 68th Leg., p. 3717, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 161.026. DISPOSITION OF SECURITY HELD BY NOMINEE. A bank

holding a security in the name of a nominee under this subchapter

may make any disposition of the security that is authorized or

ordered by a court having jurisdiction of the estate or trust.

Acts 1983, 68th Leg., p. 3717, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 161.027. LIABILITY. A bank holding a security in the name

of a nominee under this subchapter is liable for a loss resulting

from the acts of the bank's nominee with respect to the security.

Acts 1983, 68th Leg., p. 3717, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 161.028. CERTIFICATION. (a) On the demand of a fiduciary

employing a bank to hold a security as custodian under this

subchapter, the bank shall identify in a written certification

the securities it holds for the fiduciary.

(b) On the demand of a party, or the attorney of a party, to an

accounting by a bank holding a security in the name of a nominee

under this subchapter, the bank shall identify in a written

certification the securities it holds as fiduciary.

Acts 1983, 68th Leg., p. 3717, ch. 576, Sec. 1, eff. Jan. 1,

1984.

SUBCHAPTER C. DEPOSIT OF SECURITY WITH FEDERAL RESERVE BANK OR

CLEARING CORPORATION

Sec. 161.051. APPLICATION. (a) Except as provided by

Subsection (b), this subchapter applies to a fiduciary holding a

security in its fiduciary capacity and to a bank, trust company,

or private banker holding a security as a fiduciary, custodian,

custodian for a fiduciary, or managing agent, regardless of:

(1) the date of the agreement, instrument, or court order by

which the fiduciary, custodian, or managing agent is appointed;

and

(2) ownership by the fiduciary, custodian, or managing agent of

capital stock of the clearing corporation.

(b) This subchapter does not apply to a security held by a

fiduciary, bank, trust company, or private banker on behalf of a

domestic insurance company, unless the prior express approval of

the State Board of Insurance is obtained. The board may grant

approval to all domestic insurance companies generally, or to

specific insurance companies on a case-by-case basis.

(c) For the purposes of this subchapter, "fiduciary" includes a

state or national bank acting in a fiduciary capacity.

Acts 1983, 68th Leg., p. 3717, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 161.052. AUTHORITY OF FIDUCIARY. A fiduciary holding a

security in its fiduciary capacity and a bank, trust company, or

private banker holding a security as a custodian for a fiduciary,

a managing agent, or a custodian may deposit or arrange for the

deposit of the security with:

(1) the Federal Reserve Bank of Dallas if the United States has

agreed to pay or has guaranteed payment of the security's

principal and interest; or

(2) a clearing corporation, either in this state or elsewhere,

regardless of whether the clearing corporation conducts or is

authorized to conduct business in this state.

Acts 1983, 68th Leg., p. 3718, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 161.053. BULK HOLDINGS. A clearing corporation may merge

and hold in bulk certificates representing the same class of

securities of the same issuer that are deposited with it under

this subchapter, together with any other securities deposited

with the clearing corporation by any person in the name of the

nominee of the clearing corporation, regardless of the ownership

of the securities. Certificates of small denomination may be

merged into one or more certificates of larger denomination.

Acts 1983, 68th Leg., p. 3718, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 161.054. RECORDS. A fiduciary, bank, trust company, or

private banker depositing a security under this subchapter shall

show in its records at all times the ownership of the securities

deposited in the account.

Acts 1983, 68th Leg., p. 3719, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 161.055. REGULATION. A bank, trust company, or private

banker depositing securities under this subchapter is subject to

the regulations issued by the Finance Commission of Texas if the

institution is chartered by this state or is private or by the

comptroller of the currency if the institution is a national

banking association.

Acts 1983, 68th Leg., p. 3719, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 161.056. BOOK TRANSFERS. The Federal Reserve Bank of

Dallas or a clearing corporation holding securities deposited

under this subchapter may transfer ownership of or other

interests in the securities by making entries in the books of the

bank or corporation and without physical delivery of certificates

representing the securities.

Acts 1983, 68th Leg., p. 3719, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 161.057. LIABILITY. A fiduciary who deposits securities in

a clearing corporation is liable to the beneficial owner of the

securities for a loss resulting from the acts or omissions of the

clearing corporation. This subchapter does not affect a liability

between the fiduciary and the clearing corporation.

Acts 1983, 68th Leg., p. 3719, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 161.058. CERTIFICATION. (a) On the demand of a fiduciary

for whom a bank, trust company, or private banker is acting as

custodian, the bank, trust company, or private banker shall

identify in a written certification the securities deposited by

the bank, trust company, or private banker with the federal

reserve bank or in the clearing corporation for the account of

the fiduciary.

(b) On the demand of a party, or the attorney of a party, to an

accounting by a fiduciary or by a bank, trust company, or private

banker that is acting as a fiduciary, a custodian, a custodian

for a fiduciary, or a managing agent, the fiduciary, bank, trust

company, or private banker shall identify in a written

certification to the party the securities deposited by the

fiduciary, bank, trust company, or private banker with the

federal reserve bank or the clearing corporation.

Acts 1983, 68th Leg., p. 3719, ch. 576, Sec. 1, eff. Jan. 1,

1984.



CHAPTER 162. CONSTRUCTION PAYMENTS, LOAN RECEIPTS, AND MISAPPLICATION OF TRUST FUNDS

PROPERTY CODE

TITLE 10. MISCELLANEOUS BENEFICIAL PROPERTY INTERESTS

SUBTITLE B. FIDUCIARIES

CHAPTER 162. CONSTRUCTION PAYMENTS, LOAN RECEIPTS, AND

MISAPPLICATION OF TRUST FUNDS

SUBCHAPTER A. CONSTRUCTION PAYMENTS AND LOAN RECEIPTS

Sec. 162.001. CONSTRUCTION PAYMENTS AND LOAN RECEIPTS AS TRUST

FUNDS. (a) Construction payments are trust funds under this

chapter if the payments are made to a contractor or subcontractor

or to an officer, director, or agent of a contractor or

subcontractor, under a construction contract for the improvement

of specific real property in this state.

(b) Loan receipts are trust funds under this chapter if the

funds are borrowed by a contractor, subcontractor, or owner or by

an officer, director, or agent of a contractor, subcontractor, or

owner for the purpose of improving specific real property in this

state, and the loan is secured in whole or in part by a lien on

the property.

(c) A fee payable to a contractor is not considered trust funds

if:

(1) the contractor and property owner have entered into a

written construction contract for the improvement of specific

real property in this state before the commencement of

construction of the improvement and the contract provides for the

payment by the owner of the costs of construction and a

reasonable fee specified in the contract payable to the

contractor; and

(2) the fee is earned as provided by the contract and paid to

the contractor or disbursed from a construction account described

by Section 162.006, if applicable.

(d) Trust funds paid to a creditor under this chapter are not

property or an interest in property of a debtor who is a trustee

described by Section 162.002.

Acts 1983, 68th Leg., p. 3720, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1997, 75th Leg., ch. 1018, Sec. 1, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1277, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1277, Sec. 2, eff. September 1, 2009.

Sec. 162.002. CONTRACTORS AS TRUSTEES. A contractor,

subcontractor, or owner or an officer, director, or agent of a

contractor, subcontractor, or owner, who receives trust funds or

who has control or direction of trust funds, is a trustee of the

trust funds.

Acts 1983, 68th Leg., p. 3721, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 162.003. BENEFICIARIES OF TRUST FUNDS. (a) An artisan,

laborer, mechanic, contractor, subcontractor, or materialman who

labors or who furnishes labor or material for the construction or

repair of an improvement on specific real property in this state

is a beneficiary of any trust funds paid or received in

connection with the improvement.

(b) A property owner is a beneficiary of trust funds described

by Section 162.001 in connection with a residential construction

contract, including funds deposited into a construction account

described by Section 162.006.

Acts 1983, 68th Leg., p. 3721, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1997, 75th Leg., ch. 1018, Sec. 2, eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1277, Sec. 3, eff. September 1, 2009.

Sec. 162.004. APPLICATION. (a) This chapter does not apply to:

(1) a bank, savings and loan, or other lender;

(2) a title company or other closing agent; or

(3) a corporate surety who issues a payment bond covering the

contract for the construction or repair of the improvement.

(b) The Texas Trust Act (Chapters 111 through 115) does not

apply to any trust created under this chapter, nor does this

chapter affect any provision of the Texas Trust Act.

(c) Regardless of whether a construction contract is covered by

a statutory or common law payment bond, this chapter applies to a

public or private construction contract for the improvement of

specific real property in this state.

Acts 1983, 68th Leg., p. 3721, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1987, 70th Leg., ch. 578, Sec. 2, eff. Aug.

31, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1277, Sec. 4, eff. September 1, 2009.

Sec. 162.005. DEFINITIONS. In this chapter:

(1) A trustee acts with "intent to defraud" when the trustee:

(A) retains, uses, disburses, or diverts trust funds with the

intent to deprive the beneficiaries of the trust funds;

(B) retains, uses, disburses, or diverts trust funds and fails

to establish or maintain a construction account as required by

Section 162.006 or fails to establish or maintain an account

record for the construction account as required by Section

162.007; or

(C) uses, disburses, or diverts trust funds that were paid to

the trustee in reliance on an affidavit furnished by the trustee

under Section 53.085 if the affidavit contains false information

relating to the trustee's payment of current or past due

obligations.

(2) "Current or past due obligations" are those obligations

incurred or owed by the trustee for labor or materials furnished

in the direct prosecution of the work under the construction

contract prior to the receipt of the trust funds and which are

due and payable by the trustee no later than 30 days following

receipt of the trust funds.

(3) "Direct cost" means a cost included under a construction

contract that is specific to the construction of the improvement

that is the subject of the contract.

(4) "Indirect cost" means a cost included under a construction

contract that is not specific to the construction of the

improvement that is the subject of the contract.

(5) "Financial institution" means a bank, savings association,

savings bank, credit union, or savings and loan association

authorized to do business in the state.

(6) "Construction account" means an account in a financial

institution into which only trust funds and funds deposited by

the contractor that are necessary to pay charges imposed on the

account by the financial institution may be maintained.

Added by Acts 1987, 70th Leg., ch. 578, Sec. 3, eff. Aug. 31,

1987. Amended by Acts 1997, 75th Leg., ch. 1018, Sec. 3, eff.

Sept. 1, 1997.

Sec. 162.006. CONSTRUCTION ACCOUNT REQUIRED IN CERTAIN

CIRCUMSTANCES. (a) A contractor who enters into a written

contract with a property owner to construct improvements to a

residential homestead for an amount exceeding $5,000 shall

deposit the trust funds in a construction account in a financial

institution.

(b) The periodic statement received from the financial

institution must refer to the account as a "construction account"

to satisfy the requirements of this section.

Added by Acts 1997, 75th Leg., ch. 1018, Sec. 4, eff. Sept. 1,

1997.

Sec. 162.007. MANAGEMENT OF CONSTRUCTION ACCOUNTS. (a) A

contractor required to maintain a construction account under this

subchapter shall maintain an account record for the construction

account that provides information relating to:

(1) the source and amount of the funds in the account and the

date the funds were deposited;

(2) the date and amount of each disbursement from the account

and the person to whom the funds were disbursed; and

(3) the current balance of the account.

(b) The contractor shall maintain an account record for each

construction project that specifies the direct costs and indirect

costs charged to the owner.

(c) The contractor shall retain all invoices and other

supporting documentation received relating to funds that were

disbursed from the construction account.

(d) The contractor shall ensure that all deposit and

disbursement documentation includes the construction account

number or information that provides a direct connection between

the documentation and the account.

(e) The contractor may not destroy information required to be

maintained under this section before the first anniversary of the

date the improvement that is the subject of the contract is

completed.

Added by Acts 1997, 75th Leg., ch. 1018, Sec. 4, eff. Sept. 1,

1997.

SUBCHAPTER B. MISAPPLICATION OF TRUST FUNDS

Sec. 162.031. MISAPPLICATION OF TRUST FUNDS. (a) A trustee

who, intentionally or knowingly or with intent to defraud,

directly or indirectly retains, uses, disburses, or otherwise

diverts trust funds without first fully paying all current or

past due obligations incurred by the trustee to the beneficiaries

of the trust funds, has misapplied the trust funds.

(b) It is an affirmative defense to prosecution or other action

brought under Subsection (a) that the trust funds not paid to the

beneficiaries of the trust were used by the trustee to pay the

trustee's actual expenses directly related to the construction or

repair of the improvement or have been retained by the trustee,

after notice to the beneficiary who has made a request for

payment, as a result of the trustee's reasonable belief that the

beneficiary is not entitled to such funds or have been retained

as authorized or required by Chapter 53.

(c) It is also an affirmative defense to prosecution or other

action brought under Subsection (a) that the trustee paid the

beneficiaries all trust funds which they are entitled to receive

no later than 30 days following written notice to the trustee of

the filing of a criminal complaint or other notice of a pending

criminal investigation.

(d) A trustee who commingles trust funds with other funds in the

trustee's possession does not defeat a trust created by this

chapter.

Acts 1983, 68th Leg., p. 3721, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1987, 70th Leg., ch. 578, Sec. 4, eff. Aug.

31, 1987.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1277, Sec. 5, eff. September 1, 2009.

Sec. 162.032. PENALTIES. (a) A trustee who misapplies trust

funds amounting to $500 or more in violation of this chapter

commits a Class A misdemeanor.

(b) A trustee who misapplies trust funds amounting to $500 or

more in violation of this chapter, with intent to defraud,

commits a felony of the third degree.

(c) A trustee who fails to establish or maintain a construction

account in violation of Section 162.006 or fails to establish or

maintain an account record for the construction account in

violation of Section 162.007 commits a Class A misdemeanor.

Acts 1983, 68th Leg., p. 3722, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 1987, 70th Leg., ch. 578, Sec. 5, eff. Aug.

31, 1987; Acts 1997, 75th Leg., ch. 1018, Sec. 5, eff. Sept. 1,

1997.

Sec. 162.033. ELECTION OF OFFENSES. If the misapplication of

trust funds by a trustee constitutes another offense punishable

under the laws of this state, the state may elect the offense for

which it will prosecute the trustee.

Acts 1983, 68th Leg., p. 3722, ch. 576, Sec. 1, eff. Jan. 1,

1984.



CHAPTER 163. MANAGEMENT, INVESTMENT, AND EXPENDITURE OF INSTITUTIONAL FUNDS

PROPERTY CODE

TITLE 10. MISCELLANEOUS BENEFICIAL PROPERTY INTERESTS

SUBTITLE B. FIDUCIARIES

CHAPTER 163. MANAGEMENT, INVESTMENT, AND EXPENDITURE OF

INSTITUTIONAL FUNDS

Sec. 163.001. SHORT TITLE. This chapter may be cited as the

Uniform Prudent Management of Institutional Funds Act.

Added by Acts 1989, 71st Leg., ch. 213, Sec. 1, eff. May 26,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

834, Sec. 1, eff. September 1, 2007.

Sec. 163.002. LEGISLATIVE FINDINGS AND PURPOSE. (a) The

legislature finds that:

(1) institutions organized and operated exclusively for a

charitable purpose perform essential and needed services in the

state;

(2) uncertainty exists regarding the prudence standards for the

management and investment of charitable funds and for endowment

spending by institutions described by Subdivision (1); and

(3) the institutions, their officers, directors, and trustees,

and the citizens of this state will benefit from removal of the

uncertainty regarding applicable prudence standards and by

permitting endowment funds to be invested for the long-term goals

of achieving growth and maintaining purchasing power without

adversely affecting the availability of funds for current

expenditure.

(b) The purpose of this chapter is to provide guidance and

authority through modern articulations of prudence standards for

the management and investment of charitable funds and for

endowment spending by institutions organized and operated

exclusively for a charitable purpose in order to provide

uniformity and remove uncertainty regarding those standards.

Added by Acts 1989, 71st Leg., ch. 213, Sec. 1, eff. May 26,

1989. Amended by Acts 1993, 73rd Leg., ch. 240, Sec. 1, eff. May

22, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

834, Sec. 1, eff. September 1, 2007.

Sec. 163.003. DEFINITIONS. In this chapter:

(1) "Charitable purpose" means the promotion of a scientific,

educational, philanthropic, or environmental purpose, social

welfare, the arts and humanities, or another civic or public

purpose described by Section 501(c)(3) of the Internal Revenue

Code of 1986.

(2) "Endowment fund" means an institutional fund or part thereof

that, under the terms of a gift instrument, is not wholly

expendable by the institution on a current basis. The term does

not include assets that an institution designates as an endowment

fund for its own use.

(3) "Gift instrument" means a record or records, including an

institutional solicitation, under which property is granted to,

transferred to, or held by an institution as an institutional

fund.

(4) "Institution" means:

(A) a person, other than an individual, organized and operated

exclusively for charitable purposes;

(B) a government or governmental subdivision, agency, or

instrumentality, to the extent that it holds funds exclusively

for a charitable purpose; and

(C) a trust that had both charitable and noncharitable

interests, after all noncharitable interests have terminated.

(5) "Institutional fund" means a fund held by an institution

exclusively for charitable purposes. The term does not include:

(A) program-related assets;

(B) a fund held for an institution by a trustee that is not an

institution; or

(C) a fund in which a beneficiary that is not an institution has

an interest, other than an interest that could arise upon

violation or failure of the purposes of the fund.

(6) "Person" means an individual, corporation, business trust,

estate, trust, partnership, limited liability company,

association, joint venture, public corporation, government or

governmental subdivision, agency, or instrumentality, or any

other legal or commercial entity.

(7) "Program-related asset" means an asset held by an

institution primarily to accomplish a charitable purpose of the

institution and not primarily for investment.

(8) "Record" means information that is inscribed on a tangible

medium or that is stored in an electronic or other medium and is

retrievable in perceivable form.

Added by Acts 1989, 71st Leg., ch. 213, Sec. 1, eff. May 26,

1989. Amended by Acts 1993, 73rd Leg., ch. 240, Sec. 2, eff. May

22, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

834, Sec. 1, eff. September 1, 2007.

Sec. 163.004. STANDARD OF CONDUCT IN MANAGING AND INVESTING

INSTITUTIONAL FUND. (a) Subject to the intent of a donor

expressed in a gift instrument, an institution, in managing and

investing an institutional fund, shall consider the charitable

purposes of the institution and the purposes of the institutional

fund.

(b) In addition to complying with the duty of loyalty imposed by

law other than this chapter, each person responsible for managing

and investing an institutional fund shall manage and invest the

fund in good faith and with the care an ordinarily prudent person

in a like position would exercise under similar circumstances.

(c) In managing and investing an institutional fund, an

institution:

(1) may incur only costs that are appropriate and reasonable in

relation to the assets, the purposes of the institution, and the

skills available to the institution; and

(2) shall make a reasonable effort to verify facts relevant to

the management and investment of the fund.

(d) An institution may pool two or more institutional funds for

purposes of management and investment.

(e) Except as otherwise provided by a gift instrument, the

following rules apply:

(1) In managing and investing an institutional fund, the

following factors, if relevant, must be considered:

(A) general economic conditions;

(B) the possible effect of inflation or deflation;

(C) the expected tax consequences, if any, of investment

decisions or strategies;

(D) the role that each investment or course of action plays

within the overall investment portfolio of the fund;

(E) the expected total return from income and the appreciation

of investments;

(F) other resources of the institution;

(G) the needs of the institution and the fund to make

distributions and to preserve capital; and

(H) an asset's special relationship or special value, if any, to

the charitable purposes of the institution.

(2) Management and investment decisions about an individual

asset must be made not in isolation but rather in the context of

the institutional fund's portfolio of investments as a whole and

as a part of an overall investment strategy having risk and

return objectives reasonably suited to the fund and to the

institution.

(3) Except as otherwise provided by law other than this chapter,

an institution may invest in any kind of property or type of

investment consistent with this section.

(4) An institution shall diversify the investments of an

institutional fund unless the institution reasonably determines

that, because of special circumstances, the purposes of the fund

are better served without diversification.

(5) Within a reasonable time after receiving property, an

institution shall make and carry out decisions concerning the

retention or disposition of the property or to rebalance a

portfolio, in order to bring the institutional fund into

compliance with the purposes, terms, and distribution

requirements of the institution as necessary to meet other

circumstances of the institution and the requirements of this

chapter.

(6) A person that has special skills or expertise, or is

selected in reliance upon the person's representation that the

person has special skills or expertise, has a duty to use those

skills or that expertise in managing and investing institutional

funds.

Added by Acts 1989, 71st Leg., ch. 213, Sec. 1, eff. May 26,

1989. Amended by Acts 1993, 73rd Leg., ch. 240, Sec. 3, eff. May

22, 1993; Acts 2001, 77th Leg., ch. 1158, Sec. 88, 89, eff. June

15, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

834, Sec. 1, eff. September 1, 2007.

Sec. 163.005. APPROPRIATION FOR EXPENDITURE OR ACCUMULATION OF

ENDOWMENT FUND; RULES OF CONSTRUCTION. (a) Subject to the

intent of a donor expressed in the gift instrument and to

Subsections (d) and (e), an institution may appropriate for

expenditure or accumulate so much of an endowment fund as the

institution determines is prudent for the uses, benefits,

purposes, and duration for which the endowment fund is

established. Unless stated otherwise in the gift instrument, the

assets in an endowment fund are donor-restricted assets until

appropriated for expenditure by the institution. In making a

determination to appropriate or accumulate, the institution shall

act in good faith, with the care that an ordinarily prudent

person in a like position would exercise under similar

circumstances, and shall consider, if relevant, the following

factors:

(1) the duration and preservation of the endowment fund;

(2) the purposes of the institution and the endowment fund;

(3) general economic conditions;

(4) the possible effect of inflation or deflation;

(5) the expected total return from income and the appreciation

of investments;

(6) other resources of the institution; and

(7) the investment policy of the institution.

(b) To limit the authority to appropriate for expenditure or

accumulate under Subsection (a), a gift instrument must

specifically state the limitation.

(c) Terms in a gift instrument designating a gift as an

endowment, or a direction or authorization in the gift instrument

to use only "income," "interest," "dividends," or "rents, issues,

or profits," or "to preserve the principal intact," or words of

similar import:

(1) create an endowment fund of permanent duration unless other

language in the gift instrument limits the duration or purpose of

the fund; and

(2) do not otherwise limit the authority to appropriate for

expenditure or accumulate under Subsection (a).

(d) Except as provided in Subsection (f), appropriation for

expenditure in any year of an amount greater than seven percent

of the fair market value of an endowment fund with an aggregate

value of $1 million or more, calculated on the basis of market

values determined at least quarterly and averaged over a period

of not less than three years immediately preceding the year in

which the appropriation for expenditure was made, creates a

rebuttable presumption of imprudence. For an endowment fund in

existence for fewer than three years, the fair market value of

the endowment fund must be calculated for the period the

endowment fund has been in existence. This subsection does not:

(1) apply to an appropriation for expenditure permitted under

law other than this chapter or by the gift instrument; or

(2) create a presumption of prudence for an appropriation for

expenditure of an amount less than or equal to seven percent of

the fair market value of the endowment fund.

(e) For an institution with an endowment fund with an aggregate

value of less than $1 million, a rebuttable presumption of

imprudence is created if more than five percent of the fair

market value of the endowment fund is appropriated for

expenditure in any year, calculated on the basis of market values

determined at least quarterly and averaged over a period of not

less than three years immediately preceding the year in which the

appropriation for expenditure was made. For an endowment fund in

existence for fewer than three years, the fair market value of

the endowment fund must be calculated for the period the

endowment fund has been in existence. This subsection does not:

(1) apply to an appropriation for expenditure permitted under

law other than this chapter or by the gift instrument; or

(2) create a presumption of prudence for an appropriation for

expenditure of an amount less than or equal to five percent of

the fair market value of the endowment fund.

(f) This subsection applies only to a university system, as

defined by Section 61.003(10), Education Code. The appropriation

for expenditure in any year of any amount greater than nine

percent of the fair market value of an endowment fund with an

aggregate value of $450 million or more, calculated on the basis

of market values determined at least quarterly and averaged over

a period of not less than three years immediately preceding the

year in which the appropriation for expenditure was made, creates

a rebuttable presumption of imprudence. For an endowment fund in

existence for fewer than three years, the fair market value of

the endowment fund must be calculated for the period the

endowment fund has been in existence. This subsection does not:

(1) apply to an appropriation for expenditure permitted under

law other than this chapter or by the gift instrument; or

(2) create a presumption of prudence for an appropriation for

expenditure of an amount less than or equal to nine percent of

the fair market value of the endowment fund.

(g) If an institution pools the assets of individual endowment

funds for collective investment, this section applies to the

pooled fund and does not apply to individual endowment funds,

including individual endowment funds for which the nature of the

underlying asset or donor restrictions preclude inclusion in a

pool but which are managed by the institution in accordance with

a collective investment policy.

Added by Acts 1989, 71st Leg., ch. 213, Sec. 1, eff. May 26,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

834, Sec. 1, eff. September 1, 2007.

Sec. 163.006. DELEGATION OF MANAGEMENT AND INVESTMENT FUNCTIONS.

(a) Subject to any specific limitation set forth in a gift

instrument or in law other than this chapter, an institution may

delegate to an external agent the management and investment of an

institutional fund to the extent that an institution could

prudently delegate under the circumstances. An institution shall

act in good faith, with the care that an ordinarily prudent

person in a like position would exercise under similar

circumstances, in:

(1) selecting an agent;

(2) establishing the scope and terms of the delegation,

consistent with the purposes of the institution and the

institutional fund; and

(3) periodically reviewing the agent's actions in order to

monitor the agent's performance and compliance with the scope and

terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to

the institution to exercise reasonable care to comply with the

scope and terms of the delegation.

(c) An institution that complies with Subsection (a) is not

liable for the decisions or actions of an agent to which the

function was delegated.

(d) By accepting delegation of a management or investment

function from an institution that is subject to the laws of this

state, an agent submits to the jurisdiction of the courts of this

state in all proceedings arising from or related to the

delegation or the performance of the delegated function.

(e) An institution may delegate management and investment

functions to its committees, officers, or employees as authorized

by law of this state other than this chapter.

Added by Acts 1989, 71st Leg., ch. 213, Sec. 1, eff. May 26,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

834, Sec. 1, eff. September 1, 2007.

Sec. 163.007. RELEASE OR MODIFICATION OF RESTRICTIONS ON

MANAGEMENT, INVESTMENT, OR PURPOSE. (a) If the donor consents

in a record, an institution may release or modify, in whole or in

part, a restriction contained in a gift instrument on the

management, investment, or purpose of an institutional fund. A

release or modification may not allow a fund to be used for a

purpose other than a charitable purpose of the institution.

(b) The court, upon application of an institution, may modify a

restriction contained in a gift instrument regarding the

management or investment of an institutional fund if the

restriction has become impracticable or wasteful, if it impairs

the management or investment of the fund, or if, because of

circumstances not anticipated by the donor, a modification of a

restriction will further the purposes of the fund. Chapter 123

applies to a proceeding under this subsection. To the extent

practicable, any modification must be made in accordance with the

donor's probable intention.

(c) If a particular charitable purpose or a restriction

contained in a gift instrument on the use of an institutional

fund becomes unlawful, impracticable, impossible to achieve, or

wasteful, the court, upon application of an institution, may

modify the purpose of the fund or the restriction on the use of

the fund in a manner consistent with the charitable purposes

expressed in the gift instrument. Chapter 123 applies to a

proceeding under this subsection.

(d) If an institution determines that a restriction contained in

a gift instrument on the management, investment, or purpose of an

institutional fund is unlawful, impracticable, impossible to

achieve, or wasteful, the institution, 60 days after receipt of

notice by the attorney general, may release or modify the

restriction, in whole or part, if:

(1) the institutional fund subject to the restriction has a

total value of less than $25,000;

(2) more than 20 years have elapsed since the fund was

established; and

(3) the institution uses the property in a manner consistent

with the charitable purposes expressed in the gift instrument.

(e) The notification to the attorney general under Subsection

(d) must be accompanied by a copy of the gift instrument and a

statement of facts sufficient to evidence compliance with

Subsections (d)(1), (2), and (3).

Added by Acts 1989, 71st Leg., ch. 213, Sec. 1, eff. May 26,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

834, Sec. 1, eff. September 1, 2007.

Sec. 163.008. REVIEWING COMPLIANCE. Compliance with this

chapter is determined in light of the facts and circumstances

existing at the time a decision is made or action is taken, and

not by hindsight.

Added by Acts 1989, 71st Leg., ch. 213, Sec. 1, eff. May 26,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

834, Sec. 1, eff. September 1, 2007.

Sec. 163.009. RELATION TO ELECTRONIC SIGNATURES IN GLOBAL AND

NATIONAL COMMERCE ACT. This chapter modifies, limits, and

supersedes the provisions of the Electronic Signatures in Global

and National Commerce Act (15 U.S.C. Section 7001 et seq.) but

does not modify, limit, or supersede Section 101 of that Act (15

U.S.C. Section 7001(a)) or authorize electronic delivery of any

of the notices described in Section 103 of that Act (15 U.S.C.

Section 7003(b)).

Added by Acts 1989, 71st Leg., ch. 213, Sec. 1, eff. May 26,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

834, Sec. 1, eff. September 1, 2007.

Sec. 163.010. UNIFORMITY OF APPLICATION AND CONSTRUCTION. In

applying and construing this chapter, consideration must be given

to the need to promote uniformity of the law with respect to the

subject matter of this chapter among states that enact a law

substantially similar to this chapter.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

834, Sec. 1, eff. September 1, 2007.

Sec. 163.011. APPLICABILITY OF OTHER PARTS OF CODE. Subtitle B,

Title 9 (the Texas Trust Code), does not apply to any

institutional fund subject to this chapter.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

834, Sec. 1, eff. September 1, 2007.



CHAPTER 181. POWERS OF APPOINTMENT

PROPERTY CODE

TITLE 10. MISCELLANEOUS BENEFICIAL PROPERTY INTERESTS

SUBTITLE C. POWERS OF APPOINTMENT

CHAPTER 181. POWERS OF APPOINTMENT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 181.001. DEFINITIONS. In this chapter:

(1) "Donee" means a person, whether or not a resident of this

state, who, either alone or in conjunction with others, may

exercise a power.

(1-a) "Object of the power of appointment" means a person to

whom the donee is given the power to appoint.

(2) "Power" means the authority to appoint or designate the

recipient of property, to invade or consume property, to alter,

amend, or revoke an instrument under which an estate or trust is

created or held, and to terminate a right or interest under an

estate or trust, and any authority remaining after a partial

release of a power.

(3) "Property" means all property and interests in property,

real or personal, including parts of property, partial interests,

and all or any part of the income from property.

(4) "Release" means a renunciation, relinquishment, surrender,

refusal to accept, extinguishment, and any other form of release,

including a covenant not to exercise all or part of a power.

Acts 1983, 68th Leg., p. 3723, ch. 576, Sec. 1, eff. Jan. 1,

1984. Amended by Acts 2003, 78th Leg., ch. 551, Sec. 1, eff.

Sept. 1, 2003.

Sec. 181.002. APPLICATION. (a) Except as provided by

Subsection (b), this chapter applies:

(1) to a power or a release of a power, regardless of the date

the power is created;

(2) to a vested, contingent, or conditional power; and

(3) to a power classified as a power in gross, a power

appurtenant, a power appendant, a collateral power, a general,

limited, or special power, an exclusive or nonexclusive power, or

any other power.

(b) This chapter applies regardless of the time or manner a

power is created or reserved or the release is made and

regardless of the time, manner, or in whose favor a power may be

exercised.

(c) This chapter does not apply to a power in trust that is

imperative.

Acts 1983, 68th Leg., p. 3723, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 181.003. CHAPTER NOT EXCLUSIVE. The provisions of this

chapter concerning the release of a power are not exclusive.

Acts 1983, 68th Leg., p. 3724, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 181.004. CONSTRUCTION. This chapter is intended to be

declarative of the common law of this state, and it shall be

liberally construed to make all powers, except imperative powers

in trust, releasable unless the instrument creating the trust

expressly provides otherwise.

Acts 1983, 68th Leg., p. 3724, ch. 576, Sec. 1, eff. Jan. 1,

1984.

SUBCHAPTER B. RELEASE OF POWERS OF APPOINTMENT

Sec. 181.051. AUTHORITY OF DONEE TO RELEASE POWER. Unless the

instrument creating the power specifically provides to the

contrary, a donee may at any time:

(1) completely release the power;

(2) release the power as to any property subject to the power;

(3) release the power as to a person in whose favor a power may

be exercised; or

(4) limit in any respect the extent to which the power may be

exercised.

Acts 1983, 68th Leg., p. 3724, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 181.052. REQUISITES OF RELEASE. (a) A partial or complete

release of a power, with or without consideration, is valid if

the donee executes and acknowledges, in the manner required by

law for the execution and recordation of deeds, an instrument

evidencing an intent to make the release, and the instrument is

delivered:

(1) to the person or in the manner specified in the instrument

creating the power;

(2) to an adult, other than the donee releasing the power, who

may take any of the property subject to the power if the power is

not exercised or in whose favor it may be exercised after the

partial release;

(3) to a trustee or cotrustee of the property subject to the

power; or

(4) to an appropriate county clerk for recording.

(b) An instrument releasing a power may be recorded in a county

in this state in which:

(1) property subject to the power is located;

(2) a donee in control of the property resides;

(3) a trustee in control of the property resides;

(4) a corporate trustee in control of the property has its

principal office; or

(5) the instrument creating the power is probated or recorded.

Acts 1983, 68th Leg., p. 3724, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 181.053. RELEASE BY GUARDIAN. If a person under a

disability holds a power, the guardian of the person's estate may

release the power in the manner provided in this chapter on the

order of the court in this state in which the guardian was

appointed or in which the guardianship proceeding is pending.

Acts 1983, 68th Leg., p. 3725, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 181.054. EFFECT OF RELEASE ON MULTIPLE DONEES. Unless the

instrument creating a power provides otherwise, the complete or

partial release by one or more donees of a power that may be

exercised by two or more donees, either as an individual or a

fiduciary, together or successively, does not prevent or limit

the exercise or participation in the exercise of the power by the

other donee or donees.

Acts 1983, 68th Leg., p. 3725, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 181.055. NOTICE OF RELEASE. (a) A fiduciary or other

person in possession or control of property subject to a power,

other than the donee, does not have notice of a release of the

power until the original release or a copy is delivered to the

fiduciary or other person.

(b) A purchaser, lessee, or mortgagee of real property subject

to a power who has paid a valuable consideration and who is

without actual notice does not have notice of a release of the

power until the instrument releasing the power is filed for

record with the county clerk of the county in which the real

property is located.

Acts 1983, 68th Leg., p. 3725, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 181.056. RECORDING. (a) A county clerk shall record a

release of a power in the county deed records, and the clerk

shall index the release, with the name of the donee entered in

the grantor index.

(b) The county clerk shall charge the same fee for recording the

release of a power as the clerk is authorized to charge for

recording a deed.

Acts 1983, 68th Leg., p. 3726, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 181.057. EFFECT OF FAILURE TO DELIVER OR FILE. Failure to

deliver or file an instrument releasing a power under Sections

181.052 and 181.055 does not affect the validity of the release

as to the donee, the person in whose favor the power may be

exercised, or any other person except those expressly protected

by Sections 181.052 and 181.055.

Acts 1983, 68th Leg., p. 3726, ch. 576, Sec. 1, eff. Jan. 1,

1984.

Sec. 181.058. RESTRAINTS ON ALIENATION OR ANTICIPATION. The

release of a power that otherwise may be released is not

prevented merely by provisions of the instrument creating the

power that restrain alienation or anticipation.

Acts 1983, 68th Leg., p. 3726, ch. 576, Sec. 1, eff. Jan. 1,

1984.

SUBCHAPTER C. EXERCISE OF POWERS OF APPOINTMENT

Sec. 181.081. EXTENT OF POWER. Unless an instrument creating a

power expressly provides to the contrary, a donee may exercise a

power in any manner consistent with this subchapter.

Added by Acts 2003, 78th Leg., ch. 551, Sec. 2, eff. Sept. 1,

2003.

Sec. 181.082. GENERAL EXERCISE. In exercising a power, a donee

may make an appointment:

(1) of present, future, or present and future interests;

(2) with conditions and limitations;

(3) with restraints on alienation;

(4) of interests to a trustee for the benefit of one or more

objects of the power; and

(5) that creates any right existing under common law.

Added by Acts 2003, 78th Leg., ch. 551, Sec. 2, eff. Sept. 1,

2003.

Sec. 181.083. CREATING ADDITIONAL POWERS. (a) In exercising a

power, a donee may make appointments that create in the objects

of the power additional powers of appointment. The additional

powers of appointment must be exercisable in favor of objects of

the power who would have been permissible objects under the

original donee's power.

(b) In exercising a power, a donee who may appoint outright to

an object of the power may make appointments that create in the

object of the power powers exercisable in favor of persons that

the original donee may direct, even though the objects of the

secondary power of appointment may not have been permissible

objects of the original donee's power.

Added by Acts 2003, 78th Leg., ch. 551, Sec. 2, eff. Sept. 1,

2003.






TITLE 11. RESTRICTIVE COVENANTS

CHAPTER 201. RESTRICTIVE COVENANTS APPLICABLE TO CERTAIN SUBDIVISIONS

PROPERTY CODE

TITLE 11. RESTRICTIVE COVENANTS

CHAPTER 201. RESTRICTIVE COVENANTS APPLICABLE TO CERTAIN

SUBDIVISIONS

Sec. 201.001. APPLICATION. (a) This chapter applies to a

residential real estate subdivision that is located in whole or

in part:

(1) within a city that has a population of more than 100,000, or

within the extraterritorial jurisdiction of such a city;

(2) in the unincorporated area of:

(A) a county having a population of 2,400,000 or more; or

(B) a county having a population of 30,000 or more that is

adjacent to a county having a population of 2,400,000 or more; or

(3) in the incorporated area of a county having a population of

30,000 or more that is adjacent to a county having a population

of 2,400,000 or more.

(b) The provisions of this chapter relating to extension of the

term of, renewal of, or creation of restrictions do not apply to

a subdivision if, by the express terms of the instrument creating

existing restrictions, some or all of the restrictions affecting

the real property within the subdivision provide:

(1) for automatic extensions of the term of the restrictions for

an indefinite number of successive specified periods of at least

10 years subject to a right of waiver or termination, in whole or

in part, by a specified percentage of less than 50 percent plus

one of the owners of real property interests in the subdivision,

as set forth in the instrument creating the restrictions; or

(2) for an indefinite number of successive extensions of at

least 10 years of the term of the restrictions by written and

filed agreement of a specified percentage of less than 50 percent

plus one of the owners of real property interests in the

subdivision, as authorized by the instrument creating the

restrictions.

(c) The provisions of this chapter relating to addition to or

modification of existing restrictions do not apply to a

subdivision if, by the express terms of the instrument creating

the restrictions, the restrictions affecting the real property

within the subdivision provide for addition to or modification of

the restrictions by written and filed agreement of a specified

percentage of less than 75 percent of the owners of real property

interests in the subdivision, as set forth in the instrument

creating the restrictions. A subdivision is excluded under this

subsection regardless of whether a provision in the restrictions

requires the consent of the developer of the subdivision or an

architectural control committee for an addition to or

modification of the restrictions.

(d) A residential real estate subdivision that is or was subject

to this chapter at any time remains subject to this chapter

regardless of a change in circumstances that removes the

subdivision from the applicability requirements of Subsection

(a).

Added by Acts 1985, 69th Leg., ch. 309, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 712, Sec. 2, eff. June

18, 1987; Acts 1989, 71st Leg., ch. 556, Sec. 1, eff. June 14,

1989; Acts 1991, 72nd Leg., ch. 821, Sec. 1, eff. Sept. 1, 1991;

Acts 1997, 75th Leg., ch. 451, Sec. 1, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 451, Sec. 2, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 1127, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1004, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1367, Sec. 3, eff. September 1, 2007.

Sec. 201.002. FINDINGS AND PURPOSE. (a) The legislature finds

that:

(1) the pending expiration of property restrictions applicable

to real estate subdivisions in municipalities and in the

extraterritorial jurisdiction area of municipalities where there

is no zoning creates uncertainty in living conditions and

discourages investments in affected subdivisions;

(2) owners of land in affected subdivisions are reluctant or

unable to provide proper maintenance, upkeep, and repairs of

structures because of the pending expiration of the restrictions;

(3) financial institutions cannot or will not lend money for

investments, maintenance, upkeep, or repairs in affected

subdivisions;

(4) these conditions cause dilapidation of housing and other

structures and cause unhealthful and unsanitary conditions in

affected subdivisions, contrary to the health, safety, and

welfare of the citizens; and

(5) the existence of racial covenants in subdivisions,

regardless of their unenforceability, is offensive, repugnant,

and harmful to members of racial or ethnic minority groups, and

public policy requires that these covenants be deleted.

(b) The purpose of this chapter is to provide a procedure for

extending the term of, creation of, additions to, or modification

of restrictions and to provide for the removal of any restriction

or other provision relating to race, religion, or national origin

that is void and unenforceable under either the United States

Constitution or Section 5.026.

Added by Acts 1985, 69th Leg., ch. 309, Sec. 1, eff. Sept. 1,

1985.

Sec. 201.003. DEFINITIONS. In this chapter:

(1) "Restrictions" means one or more restrictive covenants

contained or incorporated by reference in a properly recorded

map, plat, replat, declaration, or other instrument filed in the

county real property records, map records, or deed records.

(2) "Residential real estate subdivision" or "subdivision"

means:

(A) all land encompassed within one or more maps or plats of

land that is divided into two or more parts if the maps or plats

cover land within a city, town, or village, or within the

extraterritorial jurisdiction of a city, town, or village and are

recorded in the deed, map, or real property records of a county,

and the land encompassed within the maps or plats is or was

burdened by restrictions limiting all or at least a majority of

the land area covered by the map or plat, excluding streets and

public areas, to residential use only; or

(B) all land located within a city, town, or village, or within

the extraterritorial jurisdiction of a city, town, or village

that has been divided into two or more parts and that is or was

burdened by restrictions limiting at least a majority of the land

area burdened by restrictions, excluding streets and public

areas, to residential use only, if the instrument or instruments

creating the restrictions are recorded in the deed or real

property records of a county.

(3) "Owner" means an individual, fiduciary, partnership, joint

venture, corporation, association, or other entity that owns

record title to real property in a subdivision, or the personal

representative of an individual who owns record title to

subdivision property.

(4) "Petition" means one or more instruments, however designated

or entitled, by which one or more of the purposes authorized by

this chapter are sought to be accomplished.

(5) "Real property records" means the applicable records of a

county clerk in which conveyances of real property are recorded.

(6) "Lienholder" means an individual, corporation, financial

institution, or other entity that holds a vendor's or deed of

trust lien secured by land within the subdivision.

(7) "Petition committee" or "committee" means a group of three

or more owners who file with the county clerk a notice as

required by Section 201.005(a) and who prepare and circulate a

petition as allowed under this chapter.

Added by Acts 1985, 69th Leg., ch. 309, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1991, 72nd Leg., ch. 822, Sec. 2, eff.

Sept. 1, 1991.

Sec. 201.004. EXTENSION, RENEWAL, CREATION, MODIFICATION OF, OR

ADDITION TO, RESTRICTIONS. (a) A petition may be filed under

this chapter to:

(1) extend or renew an unexpired restriction;

(2) create a restriction;

(3) add to or modify an existing restriction; or

(4) modify an existing provision in an instrument creating a

restriction that provides for extension of those restrictions.

(b) A petition is not effective to extend, renew, create, add

to, or modify a restriction unless the petition is filed with the

county clerk's office in the county where the subdivision is

located before the second anniversary of the date the committee

files with the county clerk the notice required by Section

201.005(a).

(c) If a petition meeting the requirements of this chapter is

filed with the county clerk within the required period, the

provisions of the petition extending, renewing, creating, adding

to, or modifying a restriction apply to and burden all of the

property in the subdivision except property excluded under

Section 201.009. If a petition contains provisions extending or

renewing the term of a restriction, the petition may provide for

an initial extension or renewal period of not more than 10 years

and additional automatic extensions of the term for not more than

10 years each. The extension, renewal, creation, or modification

of, or addition to, a restriction takes effect on the later of

the dates the petition is filed with the county clerk or a date

specified in the petition.

(d) If existing originally applicable restrictions provide a

procedure for extension, that procedure may be used for

successive extensions of the originally applicable restrictions

unless the original restriction instrument expressly prohibits

the procedure from being used for successive extensions.

Added by Acts 1985, 69th Leg., ch. 309, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1991, 72nd Leg., ch. 822, Sec. 3, eff.

Sept. 1, 1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1367, Sec. 4, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

821, Sec. 1, eff. June 19, 2009.

Sec. 201.005. PETITION COMMITTEE. (a) At least three owners

may form a petition committee. The committee shall file written

notice of its formation with the county clerk of each county in

which the subdivision is located.

(b) A notice filed under this chapter must contain:

(1) a statement that a petition committee has been formed for

the extension of the term of, creation of, addition to, or

modification of one or more restrictions;

(2) the name and residential address of each member of the

committee;

(3) the name of the subdivision to which the restrictions apply

and a reference to the real property records or map or plat

records where the instrument or instruments that contain the

restrictions sought to be extended, added to, or modified are

recorded or, if the creation of a restriction is proposed, a

reference to the place where the map or other document, if any,

is recorded;

(4) a general statement of the matters to be included in the

petition;

(5) if the creation of a restriction for a subdivision is

proposed, a copy of the proposed petition creating the

restriction; and

(6) if the amendment or modification of a restriction is

proposed, a copy of the proposed instrument creating the

amendment or modification, containing the original restriction

that is affected and indicating by appropriate deletion and

insertion the change to the restriction that is proposed to be

amended or modified.

(c) Each member of the committee must sign and acknowledge the

notice before a notary or other official authorized to take

acknowledgments.

(d) The county clerk shall enter on the notice the date it is

filed and record it in the real property records of the county.

(e) An individual's membership on the committee terminates if

the individual ceases to own land in the subdivision. If a

vacancy on the committee occurs, either because a member ceases

to own land in the subdivision or because a member resigns or

dies, a majority of the remaining members may appoint as a

successor an individual who owns land in the subdivision and who

consents to serve as a committee member. If one or more successor

committee members are appointed, the surviving committee members

shall file written notice of the name and address of each

successor committee member with the county clerk not later than

the 10th day after the date of the appointment.

(f) After August 31, 1989, only one committee in a subdivision

may file to operate under this chapter at one time. Before

September 1, 1989, there is no limit on the number of committees

in a subdivision with power to act under this chapter at one

time. If more than one committee in a subdivision files a notice

after August 31, 1989, the committee that files its notice first

is the committee with the power to act. A committee that does not

effect a successful petition within the time provided by this

chapter is dissolved by operation of law. Except as provided by

Section 201.006(c), a new committee for that subdivision may not

be validly created under this chapter before the fifth

anniversary of the date of dissolution of the previous committee.

A petition circulated by a dissolved committee is ineffective for

any of the purposes of this chapter.

Added by Acts 1985, 69th Leg., ch. 309, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 712, Sec. 3, eff. June

18, 1987.

Sec. 201.0051. SPECIAL PETITION APPROVAL REQUIRED FOR CERTAIN

RESTRICTIONS. A right created or an obligation imposed by an

existing restriction that relates to the developer of the

subdivision or an architectural control committee established by

the instrument creating the restriction cannot be altered unless

the person who has the right or obligation signs and acknowledges

the petition.

Added by Acts 1997, 75th Leg., ch. 451, Sec. 3, eff. Sept. 1,

1997.

Sec. 201.006. PETITION PROCEDURE. (a) A petition may be

circulated, signed, acknowledged, and filed by or on behalf of

owners at any time during the circulating committee's existence.

The petition must conform to the requirements of Section 201.007.

(b) The petition may be filed not later than one year after the

date on which the notice required by Section 201.005(a) is filed.

The petition must be signed and acknowledged by owners who own,

in the aggregate:

(1) a majority of the total number of lots in the subdivision,

in order to extend, renew, or create restrictions;

(2) a majority of the total number of separately owned parcels,

tracts, or building sites in the subdivision, whether or not the

parcels, tracts, or building sites contain part or all of one or

more platted lots or combinations of lots, in order to extend,

renew, or create restrictions;

(3) a majority of the square footage within all of the lots in

the subdivision, excluding any area dedicated or used exclusively

for roadways or public purposes or by utilities, in order to

extend, renew, or create restrictions;

(4) at least 75 percent of the total number of lots in the

subdivision, in order to modify or add to existing restrictions;

(5) at least 75 percent of the total number of separately owned

parcels, tracts, or building sites in the subdivision, whether or

not the parcels, tracts, or building sites contain part or all of

one or more platted lots or combination of lots, in order to

modify or add to existing restrictions; or

(6) at least 75 percent of the square footage within all of the

lots in the subdivision, excluding any area dedicated or used

exclusively for roadways or public purposes or by utilities, in

order to modify or add to existing restrictions.

(c) If, after August 31, 1988, a court of competent jurisdiction

holds any provision of a restrictive covenant affecting a

subdivision to which this chapter applies invalid, a petition

committee authorized by this chapter may file a petition not

later than one year after the date on which the judgment is

rendered. For this purpose, the five-year limitation period in

Section 201.005(f) does not apply.

(d) The petition is effective if signed and acknowledged by the

required number of owners of any one of the classifications of

property specified in Subsection (b) and is filed as provided by

Subsection (f).

(e) After an owner signs a petition, the fact that the owner

subsequently conveys the land in the subdivision does not affect

the previous signing of the petition.

(f) The petition must be filed with the county clerk of each

county in which the subdivision is located.

Added by Acts 1985, 69th Leg., ch. 309, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 712, Sec. 4, eff. June

18, 1987; Acts 1991, 72nd Leg., ch. 822, Sec. 4, eff. Sept. 1,

1991.

Sec. 201.007. CONTENTS OF PETITION. (a) A petition filed under

this chapter must contain or be supplemented by one or more

instruments containing:

(1) the name of the subdivision;

(2) a reference to the real property records or map or plat

records where the instrument or instruments that contain any

restriction sought to be extended, added to, or modified are

recorded or, in the case of the creation of a restriction, a

reference to the place where the map or other document

identifying the subdivision is recorded;

(3) a verbatim statement of any provisions for extension of the

term of, or addition to, the restriction;

(4) if a restriction is being amended or modified, the text of

the proposed instrument creating the amendment or modification,

together with a comparison of the original restriction that is

affected indicating by appropriate deletion and insertion the

change to the restriction that is proposed to be amended or

modified;

(5) if a restriction is being created, the text of the proposed

instrument creating the restriction;

(6) original acknowledged signatures of the required number of

owners as provided by Section 201.006;

(7) alternate boxes, clearly identified in a conspicuous manner

next to the place for signing the petition, that enable each

record owner to mark the appropriate box to show the exercise of

the owner's option of either including or excluding the owner's

property from being burdened by the restrictions being extended,

created, added to, or modified;

(8) a statement that owners who do not sign the petition must

file suit under Section 201.010 before the 181st day after the

date on which the certificate called for by Section 201.008(e) is

filed in order to challenge the procedures followed in extending,

creating, adding to, or modifying a restriction; and

(9) a statement that owners who do not sign the petition may

delete their property from the operation of the extended,

created, added to, or modified restriction by filing a statement

described in the fourth listed category in Section 201.009(b)

before one year after the date on which the owner receives actual

notice of the filing of the petition authorized by this chapter.

(b) If a restriction being added to, modified, or extended

contains any provision relating to race, religion, or national

origin that is void and unenforceable under either the United

States Constitution or Section 5.026, the void and unenforceable

restriction shall, by the provisions of the petition, be declared

to be deleted from the restriction as if the provision had never

been contained in the restriction.

(c) Each petition filed under this chapter must contain an

assertion from the signing owners that they own record title to

property within the subdivision, and the legal description and

street address of the property of each signing owner must be

shown beside or above the signature. If there is more than one

record owner of a tract, each record owner must sign the petition

before the property can be counted as a part of the number

required by Section 201.006.

Added by Acts 1985, 69th Leg., ch. 309, Sec. 1, eff. Sept. 1,

1985.

Sec. 201.008. NOTICE AND CERTIFICATE OF COMPLIANCE. (a) Not

later than the 60th day after the date on which a petition that

meets the requirements of this chapter is filed, the committee

shall give notice directed to all persons who then are record

owners of property in the subdivision. The notice must contain:

(1) the name of the subdivision covered by the petition;

(2) a copy of the petition;

(3) a statement that the proper number of property owners in the

subdivision have signed and acknowledged the petition; and

(4) the date the petition was filed with the county clerk.

(b) Except as provided by Subsection (d), the notice required by

Subsection (a) must be:

(1) published once a week for two consecutive weeks in a

newspaper of general circulation in the county or counties where

the subdivision is located; and

(2) sent by certified mail, return receipt requested, to each

person who owned land in the subdivision as of the date the

notice is given, excluding the owners of land dedicated for

public use or for use by utilities.

(c) If the committee acts in good faith in determining ownership

and giving notice as required by this section, the failure to

give personal notice to an owner does not affect the application

of an extension, modification, or creation of, or addition to, a

restriction under this chapter to the property of a person who

signed the petition.

(d) Instead of the information required by Subsection (a)(2), a

notice published as required by Subsection (b)(1) may contain a

general description of the purpose and effect of the petition.

(e) On compliance with the notice requirements of this section,

a majority of the members of the committee shall execute a

certificate of compliance and file the certificate with the

county clerk of each county where the subdivision is located.

(f) The county clerk of each county shall record the certificate

in the real property records of the county.

Added by Acts 1985, 69th Leg., ch. 309, Sec. 1, eff. Sept. 1,

1985.

Sec. 201.009. PROPERTY WITHIN SUBDIVISION NOT AFFECTED BY

PETITION. (a) The procedures called for under this chapter are

considered complete and regular in all respects unless challenged

by a declaratory judgment suit under Section 201.010.

(b) A restriction added, modified, created, or extended under

this chapter does not affect or encumber property within the

subdivision that is included within one of the following

categories:

(1) property exclusively dedicated for use by the public or for

use by utilities;

(2) property of an owner who elected in the petition to exclude

the property from the restriction;

(3) property of an owner who did not sign the petition and has

not received actual notice of the filing of the petition;

(4) property of an owner who did not sign the petition and who

files, before one year after the date on which the owner received

actual notice of the filing of the petition, an acknowledged

statement describing the owner's property by reference to the

recorded map or plat of the subdivision and stating that the

owner elects to have the property deleted and excluded from the

operation of the extended, modified, changed, or created

restriction; and

(5) property owned by a minor or a person judicially declared to

be incompetent at the time the certificate is filed, unless:

(A) actual notice of the filing of the petition is given to a

guardian of the minor or incompetent person, and the guardian has

not filed the statement described in the fourth listed category

in this subsection;

(B) a predecessor in title to the minor or incompetent person

signed a petition that was filed while the property was owned by

the predecessor; or

(C) the incompetent person signed a petition that was filed

before the judicial declaration of the person's incompetency.

(c) The county clerk shall file a statement described in the

fourth listed category in Subsection (b) in the same manner as

the petition and certificate. Substantial compliance by an owner

with the requirements for the statement prevents the owner's

property from being burdened by an extended, created, added to,

or modified restriction if the statement is filed within the time

required.

(d) A lienholder whose lien was established before the effective

date of a petition is not bound by the petition unless the

lienholder signs it and it is later filed. If such a lienholder

who does not sign the filed petition later acquires title to the

property in the subdivision through foreclosure, the acquisition

is free of the restrictions added, modified, created, or extended

by the petition. However, if any other person acquires the title

to the property at a foreclosure sale, that person takes the

property subject to the restriction added, modified, created, or

extended by the petition, if any prior owner of the foreclosed

property signed and acknowledged the petition.

(e) Notwithstanding any other provision of this chapter,

property that is excluded in any manner from the operation of

restrictions that are modified, added to, or created by a

petition under this chapter is, unless the petition expressly

provides otherwise, subject to those restrictions, if any,

affecting the excluded property as the restrictions existed

immediately before the effective date of the petition, and those

restrictions are continued in effect to the extent originally

applicable to the excluded property. After the filing of such a

petition, those restrictions may be added to, modified, or

extended by a specified percentage of the owners of real property

interests in accordance with this chapter or the instruments

evidencing the restrictions as they existed immediately before

the effective date of the petition, if otherwise still

applicable. Any petition filed under this chapter that creates,

adds to, or modifies restrictions may provide for the subsequent

addition to or extension, creation, or modification of, the

resulting restrictions by a specified percentage of the owners of

real property interests in the subdivision as set forth in the

instruments evidencing the continued restrictions. This

subsection does not abrogate, alter, affect, or impair the rights

of a lienholder under Subsection (d) to not be bound by a

petition adopted under this chapter when the lienholder

subsequently acquires title to the excluded property through

foreclosure.

Added by Acts 1985, 69th Leg., ch. 309, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 712, Sec. 5, eff. June

18, 1987.

Sec. 201.010. ACTION AND LIMITATIONS OF REMEDIES. (a) If an

owner and the owner's predecessors in interest neither signed the

petition nor filed the statement described in the fourth listed

category in Section 201.009(b), the owner may file a suit for

declaratory judgment in a court of competent jurisdiction:

(1) to challenge the completeness or regularity of the

procedures leading to the recordation of a certificate, if the

suit is filed before the 181st day after the date on which the

certificate is filed with the county clerk; or

(2) to exclude the owner's property from the operation of the

extended, modified, added to, or created restriction.

(b) A suit for a declaratory judgment must name as defendants

the final members of the petition committee who are owners of

property in the subdivision at the time of the filing of the

suit. In addition, a suit for a declaratory judgment must name

all other owners of property in the subdivision as defendants,

either as individuals or as members of a class.

(c) An owner who files a suit for the second listed purpose in

Subsection (a) is entitled to relief only if the owner pleads and

establishes that the conditions of land use within the

subdivision at the time the certificate was filed were

incompatible with the restriction. As an alternative to excluding

a specific parcel of land from the operation of the restriction,

a court may alter the restriction as it applies to the parcel to

better conform to the incompatible conditions.

(d) The remedies in this section are exclusive of all others in

actions brought to challenge a restriction extended, modified,

added to, or created under this chapter. The filing of an action

for the first listed purpose in Subsection (a) does not prevent

the restriction from taking effect in accordance with its terms

pending a final judgment.

Added by Acts 1985, 69th Leg., ch. 309, Sec. 1, eff. Sept. 1,

1985.

Sec. 201.011. PROHIBITION OF CLAIM OF LACK OF MUTUALITY. If a

petition procedure is completed under this chapter, the owners of

property within the subdivision whose property is covered by the

petition may not raise in any judicial proceeding the issue that

the restrictions added, modified, created, or extended under this

chapter are not enforceable on the grounds that the restrictions

are not applicable to all of the property in the subdivision.

Added by Acts 1985, 69th Leg., ch. 309, Sec. 1, eff. Sept. 1,

1985.

Sec. 201.012. MULTIPLE FILING; COMPUTATION OF FILING DATE. For

purposes of this chapter, an instrument required to be filed with

the clerk of more than one county is considered filed on the date

on which the last required filing is made.

Added by Acts 1985, 69th Leg., ch. 309, Sec. 1, eff. Sept. 1,

1985.

Sec. 201.013. CUMULATIVE EFFECT. The procedure prescribed by

this chapter for adding to, modifying, creating, or extending the

term of a restriction is cumulative and not in lieu of other

methods of adding to, modifying, creating, or extending a

restriction.

Added by Acts 1985, 69th Leg., ch. 309, Sec. 1, eff. Sept. 1,

1985.



CHAPTER 202. CONSTRUCTION AND ENFORCEMENT OF RESTRICTIVE COVENANTS

PROPERTY CODE

TITLE 11. RESTRICTIVE COVENANTS

CHAPTER 202. CONSTRUCTION AND ENFORCEMENT OF RESTRICTIVE

COVENANTS

Sec. 202.001. DEFINITIONS. In this chapter:

(1) "Dedicatory instrument" means each governing instrument

covering the establishment, maintenance, and operation of a

residential subdivision, planned unit development, condominium or

townhouse regime, or any similar planned development. The term

includes a declaration or similar instrument subjecting real

property to restrictive covenants, bylaws, or similar instruments

governing the administration or operation of a property owners'

association, to properly adopted rules and regulations of the

property owners' association, or to all lawful amendments to the

covenants, bylaws, instruments, rules, or regulations.

(2) "Property owners' association" means an incorporated or

unincorporated association owned by or whose members consist

primarily of the owners of the property covered by the dedicatory

instrument and through which the owners, or the board of

directors or similar governing body, manage or regulate the

residential subdivision, planned unit development, condominium or

townhouse regime, or similar planned development.

(3) "Petition" means one or more instruments, however designated

or entitled, by which one or more actions relating to restrictive

covenants are sought to be accomplished.

(4) "Restrictive covenant" means any covenant, condition, or

restriction contained in a dedicatory instrument, whether

mandatory, prohibitive, permissive, or administrative.

Added by Acts 1987, 70th Leg., ch. 712, Sec. 1, eff. June 18,

1987.

Sec. 202.002. APPLICABILITY OF CHAPTER. (a) This chapter

applies to all restrictive covenants regardless of the date on

which they were created.

(b) This chapter does not affect the requirements of the

Community Homes for Disabled Persons Location Act (Article 1011n,

Vernon's Texas Civil Statutes).

Added by Acts 1987, 70th Leg., ch. 712, Sec. 1, eff. June 18,

1987.

Sec. 202.003. CONSTRUCTION OF RESTRICTIVE COVENANTS. (a) A

restrictive covenant shall be liberally construed to give effect

to its purposes and intent.

(b) In this subsection, "family home" is a residential home that

meets the definition of and requirements applicable to a family

home under the Community Homes for Disabled Persons Location Act

(Article 1011n, Vernon's Texas Civil Statutes). A dedicatory

instrument or restrictive covenant may not be construed to

prevent the use of property as a family home. However, any

restrictive covenant that applies to property used as a family

home shall be liberally construed to give effect to its purposes

and intent except to the extent that the construction would

restrict the use as a family home.

Added by Acts 1987, 70th Leg., ch. 712, Sec. 1, eff. June 18,

1987.

Sec. 202.004. ENFORCEMENT OF RESTRICTIVE COVENANTS. (a) An

exercise of discretionary authority by a property owners'

association or other representative designated by an owner of

real property concerning a restrictive covenant is presumed

reasonable unless the court determines by a preponderance of the

evidence that the exercise of discretionary authority was

arbitrary, capricious, or discriminatory.

(b) A property owners' association or other representative

designated by an owner of real property may initiate, defend, or

intervene in litigation or an administrative proceeding affecting

the enforcement of a restrictive covenant or the protection,

preservation, or operation of the property covered by the

dedicatory instrument.

(c) A court may assess civil damages for the violation of a

restrictive covenant in an amount not to exceed $200 for each day

of the violation.

Added by Acts 1987, 70th Leg., ch. 712, Sec. 1, eff. June 18,

1987.

Sec. 202.005. WITHDRAWAL OF SIGNATURE. (a) A signature may be

withdrawn from a petition authorized to be filed in connection

with terminating restrictive covenants, as provided by this

section.

(b) To withdraw a signature, the signer must request that the

signature be withdrawn.

(c) To be effective, a withdrawal request must:

(1) be in writing and be signed and acknowledged by the signer

of the petition;

(2) be filed with the authority with whom the petition is

required to be filed not later than the day before the petition

filing deadline, if any; and

(3) be delivered in the form of a copy of the request to the

circulator of the petition not later than the date the request is

filed or by the effective date of this chapter, whichever is

later.

(d) A withdrawal request or copy filed or delivered by mail is

considered to be filed or delivered at the time of its receipt by

the appropriate person.

(e) The filing of an effective withdrawal request nullifies the

signature on the petition and places the signer in the same

position as if the signer had not signed the petition.

Added by Acts 1987, 70th Leg., ch. 712, Sec. 1, eff. June 18,

1987.

Sec. 202.006. PUBLIC RECORDS. A property owners' association

shall file the dedicatory instrument in the real property records

of each county in which the property to which the dedicatory

instrument relates is located.

Added by Acts 1999, 76th Leg., ch. 1420, Sec. 2, eff. Sept. 1,

1999.

Sec. 202.007. CERTAIN RESTRICTIVE COVENANTS PROHIBITED. (a) A

property owners' association may not include or enforce a

provision in a dedicatory instrument that prohibits or restricts

a property owner from:

(1) implementing measures promoting solid-waste composting of

vegetation, including grass clippings, leaves, or brush, or

leaving grass clippings uncollected on grass;

(2) installing rain barrels or a rainwater harvesting system; or

(3) implementing efficient irrigation systems, including

underground drip or other drip systems.

(b) A provision that violates Subsection (a) is void.

(c) A property owners' association may restrict the type of turf

used by a property owner in the planting of new turf to encourage

or require water-conserving turf.

(d) This section does not:

(1) restrict a property owners' association from regulating the

requirements, including size, type, shielding, and materials, for

or the location of a composting device, rain barrel, rain

harvesting device, or any other appurtenance if the restriction

does not prohibit the economic installation of the device or

appurtenance on the property owner's property where there is

reasonably sufficient area to install the device or appurtenance;

(2) require a property owners' association to permit a device or

appurtenance described by Subdivision (1) to be installed in or

on property:

(A) owned by the property owners' association;

(B) owned in common by the members of the property owners'

association; or

(C) in an area other than the fenced yard or patio of a property

owner;

(3) prohibit a property owners' association from regulating the

installation of efficient irrigation systems, including

establishing visibility limitations for aesthetic purposes;

(4) prohibit a property owners' association from regulating the

installation or use of gravel, rocks, or cacti; or

(5) restrict a property owners' association from regulating yard

and landscape maintenance if the restrictions or requirements do

not restrict or prohibit turf or landscaping design that promotes

water conservation.

(e) This section does not apply to a property owners'

association that:

(1) is located in a municipality with a population of more than

175,000 that is located in a county in which another municipality

with a population of more than one million is predominantly

located; and

(2) manages or regulates a development in which at least 4,000

acres of the property is subject to a covenant, condition, or

restriction designating the property for commercial use,

multifamily dwellings, or open space.

Added by Acts 2003, 78th Leg., ch. 1024, Sec. 1, eff. Sept. 1,

2003.

Sec. 202.009. REGULATION OF DISPLAY OF POLITICAL SIGNS. (a)

Except as otherwise provided by this section, a property owners'

association may not enforce or adopt a restrictive covenant that

prohibits a property owner from displaying on the owner's

property one or more signs advertising a political candidate or

ballot item for an election:

(1) on or after the 90th day before the date of the election to

which the sign relates; or

(2) before the 10th day after that election date.

(b) This section does not prohibit the enforcement or adoption

of a covenant that:

(1) requires a sign to be ground-mounted; or

(2) limits a property owner to displaying only one sign for each

candidate or ballot item.

(c) This section does not prohibit the enforcement or adoption

of a covenant that prohibits a sign that:

(1) contains roofing material, siding, paving materials, flora,

one or more balloons or lights, or any other similar building,

landscaping, or nonstandard decorative component;

(2) is attached in any way to plant material, a traffic control

device, a light, a trailer, a vehicle, or any other existing

structure or object;

(3) includes the painting of architectural surfaces;

(4) threatens the public health or safety;

(5) is larger than four feet by six feet;

(6) violates a law;

(7) contains language, graphics, or any display that would be

offensive to the ordinary person; or

(8) is accompanied by music or other sounds or by streamers or

is otherwise distracting to motorists.

(d) A property owners' association may remove a sign displayed

in violation of a restrictive covenant permitted by this section.

Added by Acts 2005, 79th Leg., Ch.

1010, Sec. 1, eff. June 18, 2005.



CHAPTER 203. ENFORCEMENT OF LAND USE RESTRICTIONS IN CERTAIN COUNTIES

PROPERTY CODE

TITLE 11. RESTRICTIVE COVENANTS

CHAPTER 203. ENFORCEMENT OF LAND USE RESTRICTIONS IN CERTAIN

COUNTIES

Sec. 203.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a county with a population of more than 200,000.

Added by Acts 1987, 70th Leg., ch. 712, Sec. 1, eff. June 18,

1987. Amended by Acts 1997, 75th Leg., ch. 274, Sec. 2, eff. May

26, 1997.

Sec. 203.002. DEFINITION. In this chapter, "restriction" means

a limitation that affects the use to which real property may be

put, fixes the distance at which buildings or other structures

must be set back from property, street, or lot lines, affects the

size of lots, or affects the size, type, or number of buildings

or other structures that may be built on the property.

Added by Acts 1987, 70th Leg., ch. 712, Sec. 1, eff. June 18,

1987.

Sec. 203.003. COUNTY ATTORNEY AUTHORIZED TO ENFORCE

RESTRICTIONS. (a) The county attorney may sue in a court of

competent jurisdiction to enjoin or abate violations of a

restriction contained or incorporated by reference in a properly

recorded plan, plat, replat, or other instrument affecting a real

property subdivision located in the county, regardless of the

date on which the instrument was recorded.

(b) The county attorney may not enforce a restriction relating

to race or any other restriction that violates the state or

federal constitution.

Added by Acts 1987, 70th Leg., ch. 712, Sec. 1, eff. June 18,

1987.

Sec. 203.004. ADMINISTRATIVE FEE. (a) A complaint filed in

connection with Section 203.003 must be accompanied by an

administrative fee prescribed by the county commissioners court.

The amount of the fee may not exceed the administrative costs to

be incurred by the county in pursuing the matter.

(b) The administrative fee shall be deposited in a special

county fund. The fund may be used only to administer this

chapter.

(c) The commissioners court may waive the administrative fee if

the complainant files with the complaint a hardship affidavit in

a form approved by the commissioners court.

Added by Acts 1987, 70th Leg., ch. 712, Sec. 1, eff. June 18,

1987.

Sec. 203.005. COURT COSTS AND ATTORNEY'S FEES. (a) The county

may be awarded court costs and attorney's fees in a successful

action under this chapter.

(b) If the court costs and attorney's fees awarded to the

county, together with the administrative fee collected under

Section 203.004, exceed the county's expenses in a successful

action under this chapter, any portion of the excess that does

not exceed the amount of the administrative fee collected by the

county shall be refunded to the complainant.

Added by Acts 1987, 70th Leg., ch. 712, Sec. 1, eff. June 18,

1987.



CHAPTER 204. POWERS OF PROPERTY OWNERS' ASSOCIATION RELATING TO RESTRICTIVE COVENANTS IN CERTAIN SUBDIVISIONS

PROPERTY CODE

TITLE 11. RESTRICTIVE COVENANTS

CHAPTER 204. POWERS OF PROPERTY OWNERS' ASSOCIATION RELATING TO

RESTRICTIVE COVENANTS IN CERTAIN SUBDIVISIONS

Sec. 204.001. DEFINITIONS. In this chapter:

(1) "Restrictions," "residential real estate subdivision,"

"subdivision," "owner," "real property records," and "lienholder"

have the meanings assigned by Section 201.003.

(2) "Dedicatory instrument," "petition," and "restrictive

covenant" have the meanings assigned by Section 202.001.

(3) "Regular assessment" means an assessment, charge, fee, or

dues that each owner of property within a subdivision is required

to pay to the property owners' association on a regular basis and

that are to be used by the association for the benefit of the

subdivision in accordance with the original, extended, added, or

modified restrictions.

(4) "Special assessment" means an assessment, charge, fee, or

dues that each owner of property within a subdivision is required

to pay to the property owners' association, after a vote of the

membership, for the purpose of paying for the costs of capital

improvements to the common areas that are incurred or will be

incurred by the association during the fiscal year. A special

assessment may be assessed before or after the association incurs

the capital improvement costs.

Added by Acts 1995, 74th Leg., ch. 1040, Sec. 2, eff. Aug. 28,

1995.

Sec. 204.002. APPLICATION. (a) This chapter applies only to a

residential real estate subdivision, excluding a condominium

development governed by Title 7, Property Code, that is located

in whole or in part:

(1) in a county with a population of 2.8 million or more;

(2) in a county with a population of 250,000 or more that is

adjacent to the Gulf of Mexico and that is adjacent to a county

having a population of 2.8 million or more; or

(3) in a county with a population of 275,000 or more that:

(A) is adjacent to a county with a population of 3.3 million or

more; and

(B) contains part of a national forest.

(b) This chapter applies to a restriction regardless of its

effective date.

(c) This chapter does not apply to portions of a subdivision

that are zoned for or that contain a commercial structure, an

industrial structure, an apartment complex, or a condominium

development governed by Title 7, Property Code. For purposes of

this subsection, "apartment complex" means two or more dwellings

in one or more buildings that are owned by the same owner,

located on the same lot or tract, and managed by the same owner,

agent, or management company.

Added by Acts 1995, 74th Leg., ch. 1040, Sec. 2, eff. Aug. 28,

1995. Amended by Acts 2003, 78th Leg., ch. 547, Sec. 1, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1078, Sec. 1, eff. September 1, 2005.

Sec. 204.003. APPLICATION OF PROVISIONS OF RESTRICTIVE COVENANTS

IN CERTAIN CIRCUMSTANCES. (a) An express designation in a

document creating restrictions applicable to a residential real

estate subdivision that provides for the extension of, addition

to, or modification of existing restrictions by a designated

number of owners of real property in the subdivision prevails

over the provisions of this chapter.

(b) Notwithstanding Subsection (a), for a residential

subdivision described by Subsection (c), the provisions of this

chapter prevail over an express designation in a document

described by Subsection (a) if:

(1) the designated number of owners of real property in the

subdivision required for approval of an extension of, addition

to, or modification of the document is more than 75 percent; or

(2) the designation prohibits the extension of, addition to, or

modification of an existing restriction for a certain time period

and that time period has not expired.

(c) Subsection (b) applies to a residential subdivision that is

located in a county described by Section 204.002(a)(3) other than

a gated community with private streets.

(d) A document creating restrictions that provides for the

extension or renewal of restrictions and does not provide for

modification or amendment of restrictions may be modified under

this chapter, including modifying the provision that provides for

extension or renewal of the restrictions.

Added by Acts 1995, 74th Leg., ch. 1040, Sec. 2, eff. Aug. 28,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

767, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1367, Sec. 5, eff. September 1, 2007.

Reenacted and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 20.004, eff. September 1, 2009.

Sec. 204.004. PROPERTY OWNERS' ASSOCIATION. (a) A property

owners' association is a designated representative of the owners

of property in a subdivision and may be referred to as a

"homeowners association," "community association," "civic

association," "civic club," "association," "committee," or

similar term contained in the restrictions. The membership of the

association consists of the owners of property within the

subdivision.

(b) The association must be nonprofit and may be incorporated as

a Texas nonprofit corporation. An unincorporated association may

incorporate under the Texas Non-Profit Corporation Act (Article

1396-1.01 et seq., Vernon's Texas Civil Statutes).

(c) The association's board of directors or trustees must be

elected or appointed in accordance with the applicable provisions

of the restrictions and the association's articles of

incorporation or bylaws.

Added by Acts 1995, 74th Leg., ch. 1040, Sec. 2, eff. Aug. 28,

1995.

Sec. 204.005. EXTENSION OF, ADDITION TO, OR MODIFICATION OF

EXISTING RESTRICTIONS. (a) A property owners' association has

authority to approve and circulate a petition relating to the

extension of, addition to, or modification of existing

restrictions. A property owners' association is not required to

comply with Sections 201.009-201.012.

(b) A petition to extend, add to, or modify existing

restrictions approved and circulated by a property owners'

association is effective if:

(1) the petition is approved by the owners, excluding

lienholders, contract purchasers, and the owners of mineral

interests, of at least 75 percent of the real property in the

subdivision or a smaller percentage required by the original

dedicatory instrument; and

(2) the petition is filed as a dedicatory instrument with the

county clerk of the county in which the subdivision is located.

(c) If a subdivision consisting of multiple sections, each with

its own restrictions, is represented by a single property owners'

association, the approval requirement may be satisfied by

obtaining approval of at least 75 percent of the owners on a

section-by-section basis or of the total number of properties in

the property owners' association's jurisdiction.

(d) If approved, the petition is binding on all properties in

the subdivision or section, as applicable.

(e) A property owners' association that circulates a petition

must notify all record owners of property in the subdivision in

writing of the proposed extension, addition to, or modification

of the existing restrictions. Notice may be hand-delivered to

residences within the subdivision or sent by regular mail to the

owner's last known mailing address as reflected in the ownership

records maintained by the property owners' association. The

approval of multiple owners of a property may be reflected by the

signature of a single co-owner.

Added by Acts 1995, 74th Leg., ch. 1040, Sec. 2, eff. Aug. 28,

1995.

Sec. 204.006. CREATION OF PROPERTY OWNERS' ASSOCIATION. (a) If

existing restrictions applicable to a subdivision do not provide

for a property owners' association and require approval of more

than 60 percent of the owners to add to or modify the original

dedicating instrument, a petition to add to or modify the

existing restrictions for the sole purpose of creating and

operating a property owners' association with mandatory

membership, mandatory regular or special assessments, and

equivalent voting rights for each of the owners in the

subdivision is effective if:

(1) a petition committee has been formed as prescribed by

Section 201.005;

(2) the petition is approved by the owners, excluding

lienholders, contract purchasers, and the owners of mineral

interests, of at least 60 percent of the real property in the

subdivision; and

(3) the procedure employed in the circulation and approval of

the petition to add to or amend the existing restrictions for the

specified purpose complies with the requirements of this chapter.

(b) If the circulated petition is not approved by the required

percentage of owners within one year of the creation of the

petition committee, the petition is void and another petition

committee may be formed.

(c) If the petition is approved, the petition is binding on all

properties in the subdivision or section, as applicable.

Added by Acts 1995, 74th Leg., ch. 1040, Sec. 2, eff. Aug. 28,

1995.

Sec. 204.007. EFFECT ON LIENHOLDERS. (a) Extensions of,

additions to, or modifications of restrictions under this chapter

are binding on a lienholder, excluding restrictions relating to

regular or special assessment increases if the assessment is not

subordinated to purchase money or home improvement liens.

(b) If the assessment lien of the property owners' association

is subordinate to purchase money or home improvement liens, the

lienholder is not entitled to notice of the proposed dedicatory

instrument and the lienholder is bound by the instrument if the

instrument is approved. If the assessment lien is not

subordinated, a lienholder who is not a signatory to the

dedicatory instrument and whose lien was established before the

effective date of the dedicatory instrument is not bound by the

portion of the dedicatory instrument that increases the amount of

the regular or special assessment during any period of ownership

by the lienholder.

(c) A person who acquires title to the property at a foreclosure

sale or by deed from a foreclosing lienholder is bound by the

assessment increase.

Added by Acts 1995, 74th Leg., ch. 1040, Sec. 2, eff. Aug. 28,

1995.

Sec. 204.008. METHOD OF ADOPTION. An extension, addition to, or

modification of restrictions proposed by a property owners'

association may be adopted:

(1) by a written ballot that states the substance of the

amendment and specifies the date by which a ballot must be

received to be counted;

(2) at a meeting of the members represented by the property

owners' association if written notice of the meeting stating the

purpose of the meeting is delivered to each owner of property in

the subdivision;

(3) by door-to-door circulation of a petition by the property

owners' association or a person authorized by the property

owners' association;

(4) by a method permitted by the existing restrictions; or

(5) by a combination of the methods described by this section.

Added by Acts 1995, 74th Leg., ch. 1040, Sec. 2, eff. Aug. 28,

1995.

Sec. 204.009. TEXAS NONPROFIT CORPORATIONS. (a) If the

property owners' association is referenced in the existing,

extended, added to, or modified restrictions as a Texas nonprofit

corporation, the instrument contemplates the interaction of a

nonprofit corporation, its articles of incorporation, and its

bylaws.

(b) The property owners' association has the powers and shall

promote the purposes enumerated in the articles of incorporation

and bylaws. These powers and purposes necessarily modify the

express provisions of the restrictions to include the referenced

powers and purposes.

Added by Acts 1995, 74th Leg., ch. 1040, Sec. 2, eff. Aug. 28,

1995.

Sec. 204.010. POWERS OF PROPERTY OWNERS' ASSOCIATION. (a)

Unless otherwise provided by the restrictions or the

association's articles of incorporation or bylaws, the property

owners' association, acting through its board of directors or

trustees, may:

(1) adopt and amend bylaws;

(2) adopt and amend budgets for revenues, expenditures, and

reserves and collect regular assessments or special assessments

for common expenses from property owners;

(3) hire and terminate managing agents and other employees,

agents, and independent contractors;

(4) institute, defend, intervene in, settle, or compromise

litigation or administrative proceedings on matters affecting the

subdivision;

(5) make contracts and incur liabilities relating to the

operation of the subdivision and the property owners'

association;

(6) regulate the use, maintenance, repair, replacement,

modification, and appearance of the subdivision;

(7) make additional improvements to be included as a part of the

common area;

(8) grant easements, leases, licenses, and concessions through

or over the common area;

(9) impose and receive payments, fees, or charges for the use,

rental, or operation of the common area and for services provided

to property owners;

(10) impose interest, late charges, and, if applicable, returned

check charges for late payments of regular assessments or special

assessments;

(11) if notice and an opportunity to be heard are given, collect

reimbursement of actual attorney's fees and other reasonable

costs incurred by the property owners' association relating to

violations of the subdivision's restrictions or the property

owners' association's bylaws and rules;

(12) charge costs to an owner's assessment account and collect

the costs in any manner provided in the restrictions for the

collection of assessments;

(13) adopt and amend rules regulating the collection of

delinquent assessments and the application of payments;

(14) impose reasonable charges for preparing, recording, or

copying amendments to the restrictions, resale certificates, or

statements of unpaid assessments;

(15) purchase insurance and fidelity bonds, including directors'

and officers' liability insurance, that the board considers

appropriate or necessary;

(16) if the restrictions allow for an annual increase in the

maximum regular assessment without a vote of the membership,

assess the increase annually or accumulate and assess the

increase after a number of years;

(17) subject to the requirements of the Texas Non-Profit

Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil

Statutes) and by majority vote of its board of directors,

indemnify a director or officer of the property owners'

association who was, is, or may be made a named defendant or

respondent in a proceeding because the person is or was a

director;

(18) if the restrictions vest the architectural control

authority in the property owners' association or if the authority

is vested in the property owners' association under Section

204.011:

(A) implement written architectural control guidelines for its

own use or record the guidelines in the real property records of

the applicable county; and

(B) modify the guidelines as the needs of the subdivision

change;

(19) exercise other powers conferred by the restrictions, its

articles of incorporation, or its bylaws;

(20) exercise other powers that may be exercised in this state

by a corporation of the same type as the property owners'

association; and

(21) exercise other powers necessary and proper for the

governance and operation of the property owners' association.

(b) Powers enumerated by this section are in addition to any

other powers granted to a property owners' association by this

chapter or other law.

Added by Acts 1995, 74th Leg., ch. 1040, Sec. 2, eff. Aug. 28,

1995.

Sec. 204.011. ARCHITECTURAL CONTROL COMMITTEE. (a) This

section applies to restrictions providing for the creation and

operation of an architectural control committee with the power to

approve or deny applications for proposed original construction

or modification of a building, structure, or improvement.

(b) Unless the restrictions applicable to a residential real

estate subdivision vest the architectural control committee

authority in the property owners' association before either of

the following events, the architectural control committee

authority automatically vests in the property owners' association

when:

(1) the term of the architectural control committee authority

expires as prescribed by the restrictions;

(2) a residence on the last available building site is completed

and sold;

(3) the person or entity designated as the architectural control

committee in the restrictions assigns, in writing, authority to

the property owners' association; or

(4) an assignee of the original holder abandons its authority

for more than one year.

(c) If the architectural control committee authority is

transferred to the property owners' association, the authority is

vested in the property owners' association until:

(1) the restrictions are modified to reflect otherwise;

(2) the restrictions are terminated; or

(3) the property owners' association ceases to exist.

(d) If existing restrictions applicable to a subdivision do not

provide for a property owners' association and a property owners'

association has not been formed, the architectural control

committee authority over the entire subdivision vests in a civic

association other than a property owners' association if:

(1) an architectural control committee created by the

restrictions exercised the architectural control committee

authority as provided by the restrictions over all the lots in

the subdivision for at least 10 years and over a majority of the

lots in the subdivision for at least 20 years;

(2) an architectural control committee created by the

restrictions assigned the civic association the architectural

control committee authority over a majority of the lots in the

subdivision;

(3) the civic association was assigned the architectural control

committee authority over a majority of the lots in the

subdivision and has exercised that authority over all the lots in

the subdivision for at least 10 years; and

(4) the architectural control committee authority has lapsed in

the lots in which the civic association lacks authority, and the

lapse is solely the result of:

(A) the automatic termination of the architectural control

committee authority; or

(B) the death of a member of the architectural control committee

or another cause resulting from the inability to locate a member

of the architectural control committee or the member's assigns.

Added by Acts 1995, 74th Leg., ch. 1040, Sec. 2, eff. Aug. 28,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

711, Sec. 1, eff. September 1, 2007.



CHAPTER 205. RESTRICTIVE COVENANTS APPLICABLE TO REVISED SUBDIVISIONS IN CERTAIN COUNTIES

PROPERTY CODE

TITLE 11. RESTRICTIVE COVENANTS

CHAPTER 205. RESTRICTIVE COVENANTS APPLICABLE TO REVISED

SUBDIVISIONS IN CERTAIN COUNTIES

Sec. 205.001. DEFINITIONS. In this chapter:

(1) "Restrictions" and "subdivision" have the meanings assigned

by Section 201.003.

(2) "Property owners' association" has the meaning assigned by

Section 202.001.

Added by Acts 1995, 74th Leg., ch. 1040, Sec. 3, eff. Aug. 28,

1995. Amended by Acts 1997, 75th Leg., ch. 451, Sec. 4, eff.

Sept. 1, 1997.

Sec. 205.002. APPLICABILITY. This chapter applies only to a

county with a population of 65,000 or more.

Added by Acts 1995, 74th Leg., ch. 1040, Sec. 3, eff. Aug. 28,

1995.

Sec. 205.003. RESTRICTIONS APPLICABLE TO REVISED SUBDIVISIONS.

(a) If all or part of a subdivision plat is revised to provide

for another subdivision of land within all or part of the earlier

subdivision, the restrictions that apply to the subdivision

before the revision apply to the newly created subdivision.

(b) The property owners of the newly created subdivision must

comply with the petition procedures prescribed by Chapter 204 to

modify the restrictions.

Added by Acts 1995, 74th Leg., ch. 1040, Sec. 3, eff. Aug. 28,

1995.

Sec. 205.004. AMENDMENT OF RESTRICTIONS BY GOVERNING BODY OF

PROPERTY OWNERS' ASSOCIATION. (a) The governing body of a

property owners' association may amend the restrictions for the

limited purpose of complying with United States Department of

Housing and Urban Development or United States Department of

Veterans Affairs requirements for subdivision property to qualify

for insured or guaranteed mortgage loans.

(b) An amendment adopted under this section must:

(1) indicate that the amendment is adopted under authority of

this section by specifically referencing this section;

(2) be signed by a majority of the governing body; and

(3) be filed in the real property records of the county in which

the subdivision is located.

Added by Acts 1997, 75th Leg., ch. 451, Sec. 5, eff. Sept. 1,

1997.



CHAPTER 206. EXTENSION OF RESTRICTIONS IMPOSING REGULAR ASSESSMENTS IN CERTAIN SUBDIVISIONS

PROPERTY CODE

TITLE 11. RESTRICTIVE COVENANTS

CHAPTER 206. EXTENSION OF RESTRICTIONS IMPOSING REGULAR

ASSESSMENTS IN CERTAIN SUBDIVISIONS

Sec. 206.001. DEFINITIONS. In this chapter:

(1) "Community association" means an incorporated association

created to enforce restrictions.

(2) "Dedicatory instrument" and "restrictive covenant" have the

meanings assigned by Section 202.001.

(3) "Lienholder," "owner," "real property records," "residential

real estate subdivision," and "restrictions" have the meanings

assigned by Section 201.003.

(4) "Regular assessment" means an assessment, charge, fee, or

dues that each owner is required to pay to the community

association on a regular basis and that is to be used by the

association for the benefit of the subdivision in accordance with

the original, extended, added, or modified restrictions.

Added by Acts 1997, 75th Leg., ch. 1249, Sec. 1, eff. Sept. 1,

1997.

Sec. 206.002. APPLICABILITY OF CHAPTER. This chapter applies

only to:

(1) a residential real estate subdivision that:

(A) consists of at least 4,600 homes;

(B) is located in whole or in part in a municipality with a

population of more than 1.6 million located in a county with a

population of 2.8 million or more; and

(C) has restrictions the terms of which are automatically

extended but has a regular assessment that is established by a

separate document that permits the assessment to expire and does

not provide for extension of the term of the assessment; or

(2) a residential real estate subdivision that:

(A) consists of at least 750 homes;

(B) is located in two adjacent municipalities in a county with a

population of 2.8 million or more; and

(C) has use restrictions the terms of which are automatically

extended but has a regular assessment that is established by two

separate documents that permit the assessment to expire and do

not provide for extension of the term of the assessment.

Added by Acts 1997, 75th Leg., ch. 1249, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 597, Sec. 1, eff.

Sept. 1, 2001.

Sec. 206.003. EXTENSION OF RESTRICTION IMPOSING REGULAR

ASSESSMENT. (a) A community association may approve and submit

to a vote of the owners an extension of a restriction imposing a

regular assessment.

(b) The extension of a restriction imposing a regular assessment

is approved if a majority of the owners in the subdivision who

vote on the issue in accordance with Section 206.004 vote in

favor of the extension.

(c) An extension approved in accordance with this section and

Section 206.004 applies to all real property in the subdivision,

including residential and commercial property.

(d) A document certifying that a majority of the owners voting

on the issue approved the extension of the restriction must be

recorded in the real property records of the county in which the

subdivision is located.

Added by Acts 1997, 75th Leg., ch. 1249, Sec. 1, eff. Sept. 1,

1997.

Sec. 206.004. METHOD OF VOTING. (a) An extension of a

restriction that imposes a regular assessment must be voted on:

(1) by a written ballot that states the substance of the

amendment extending the restriction and specifies the date by

which the community association must receive a ballot for the

ballot to be counted; or

(2) at a meeting of the property owners in the subdivision.

(b) The community association shall provide for mailing to each

owner, as applicable:

(1) the ballot under Subsection (a)(1); or

(2) notice of the meeting under Subsection (a)(2) that states

the purpose of the meeting.

(c) In conjunction with a vote by ballot or at a meeting under

Subsection (a), the community association may provide for

circulation of a petition in the subdivision.

(d) The vote of multiple owners of a property may be reflected

by the signature or vote of one of the owners.

(e) The community association shall record a copy of the ballot

or petition in the real property records in the county in which

the subdivision is located prior to submission of the extension

to a vote of the owners.

Added by Acts 1997, 75th Leg., ch. 1249, Sec. 1, eff. Sept. 1,

1997.



CHAPTER 207. DISCLOSURE OF INFORMATION BY PROPERTY OWNERS' ASSOCIATIONS

PROPERTY CODE

TITLE 11. RESTRICTIVE COVENANTS

CHAPTER 207. DISCLOSURE OF INFORMATION BY PROPERTY OWNERS'

ASSOCIATIONS

Sec. 207.001. DEFINITIONS. In this chapter:

(1) "Restrictions" has the meaning assigned by Section 201.003.

(2) "Dedicatory instrument," "property owners' association," and

"restrictive covenant" have the meanings assigned by Section

202.001.

(3) "Owner" means a person who owns record title to property in

a subdivision or the personal representative of an individual who

owns record title to property in a subdivision.

(4) "Regular assessment" and "special assessment" have the

meanings assigned by Section 204.001.

(5) "Resale certificate" means a written statement issued,

signed, and dated by an officer or authorized agent of a property

owners' association that contains the information specified by

Section 207.003(b).

(6) "Subdivision" means all land that has been divided into two

or more parts and that is or was burdened by restrictions

limiting at least the majority of the land area burdened by

restrictions, excluding streets and public areas, to residential

use only, if the instrument or instruments creating the

restrictions are recorded in the deed or real property records of

a county.

Added by Acts 1999, 76th Leg., ch. 1198, Sec. 1, eff. Sept. 1,

1999.

Sec. 207.002. APPLICABILITY. This chapter applies to a

subdivision with a property owners' association that is entitled

to levy regular or special assessments.

Added by Acts 1999, 76th Leg., ch. 1198, Sec. 1, eff. Sept. 1,

1999.

Sec. 207.003. DELIVERY OF SUBDIVISION INFORMATION TO OWNER. (a)

Not later than the 10th day after the date a written request for

subdivision information is received from an owner, owner's agent,

or title insurance company or its agent acting on behalf of the

owner, the property owners' association shall deliver to the

owner, owner's agent, or title insurance company or its agent:

(1) a current copy of the restrictions applying to the

subdivision;

(2) a current copy of the bylaws and rules of the property

owners' association; and

(3) a resale certificate that complies with Subsection (b).

(b) A resale certificate under Subsection (a) must contain:

(1) a statement of any right of first refusal or other restraint

contained in the restrictions or restrictive covenants that

restricts the owner's right to transfer the owner's property;

(2) the frequency and amount of any regular assessments;

(3) the amount of any special assessment that is due after the

date the resale certificate is prepared;

(4) the total of all amounts due and unpaid to the property

owners' association that are attributable to the owner's

property;

(5) capital expenditures, if any, approved by the property

owners' association for the property owners' association's

current fiscal year;

(6) the amount of reserves, if any, for capital expenditures;

(7) the property owners' association's current operating budget

and balance sheet;

(8) the total of any unsatisfied judgments against the property

owners' association;

(9) the style and cause number of any pending lawsuit in which

the property owners' association is a defendant;

(10) a copy of a certificate of insurance showing the property

owners' association's property and liability insurance relating

to the common areas and common facilities;

(11) a description of any conditions on the owner's property

that the property owners' association board has actual knowledge

are in violation of the restrictions applying to the subdivision

or the bylaws or rules of the property owners' association;

(12) a summary or copy of notices received by the property

owners' association from any governmental authority regarding

health or housing code violations existing on the preparation

date of the certificate relating to the owner's property or any

common areas or common facilities owned or leased by the property

owners' association;

(13) the amount of any administrative transfer fee charged by

the property owners' association for a change of ownership of

property in the subdivision;

(14) the name, mailing address, and telephone number of the

property owners' association's managing agent, if any; and

(15) a statement indicating whether the restrictions allow

foreclosure of a property owners' association's lien on the

owner's property for failure to pay assessments.

(c) A property owners' association may charge a reasonable fee

to assemble, copy, and deliver the information required by this

section and may charge a reasonable fee to prepare and deliver an

update of a resale certificate under Subsection (f).

(d) The property owners' association shall deliver the

information required by Subsection (a) or (f) to the person

specified in the written request. A written request that does

not specify the name and location to which the information is to

be sent is not effective. The property owners' association may

deliver the information required by Subsection (a) and any update

to the resale certificate required by Subsection (f) by mail,

hand delivery, or alternative delivery means specified in the

written request.

(e) Unless required by a dedicatory instrument, neither a

property owners' association or its agent is required to inspect

a property before issuing a resale certificate or an update to a

resale certificate.

(f) Not later than the seventh day after the date a written

request for an update to a resale certificate delivered under

Subsection (a) is received from an owner, owner's agent, or title

insurance company or its agent acting on behalf of the owner, the

property owners' association shall deliver to the owner, owner's

agent, or title insurance company or its agent an updated resale

certificate that contains the following information:

(1) if a right of first refusal or other restraint on sale is

contained in the restrictions, a statement of whether the

property owners' association waives the restraint on sale;

(2) the status of any unpaid special assessments, dues, or other

payments attributable to the owner's property; and

(3) any changes to the information provided in the resale

certificate issued under Subsection (a).

(g) Requests for an updated resale certificate pursuant to

Subsection (f) must be made within 180 days of the date a resale

certificate is issued under Subsection (a). The update request

may be made only by the party requesting the original resale

certificate.

Added by Acts 1999, 76th Leg., ch. 1198, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

147, Sec. 1, eff. September 1, 2009.

Sec. 207.004. OWNER'S REMEDIES FOR FAILURE BY PROPERTY OWNERS'

ASSOCIATION TO TIMELY DELIVER INFORMATION. (a) If a property

owners' association does not timely deliver information in

accordance with Section 207.003, the owner, owner's agent, or

title insurance company or its agent acting on behalf of the

owner may submit a second request for the information.

(b) If a property owners' association fails to deliver the

information required under Section 207.003 before the seventh day

after the second request for the information was mailed by

certified mail, return receipt requested, or hand delivered,

evidenced by receipt, the owner:

(1) may seek one or any combination of the following:

(A) a court order directing the property owners' association to

furnish the required information;

(B) a judgment against the property owners' association for not

more than $500;

(C) a judgment against the property owners' association for

court costs and attorney's fees; or

(D) a judgment authorizing the owner or the owner's assignee to

deduct the amounts awarded under Paragraphs (B) and (C) from any

future regular or special assessments payable to the property

owners' association; and

(2) may provide a buyer under contract to purchase the owner's

property an affidavit that states that the owner, owner's agent,

or title insurance company or its agent acting on behalf of the

owner made, in accordance with this chapter, two written requests

to the property owners' association for the information described

in Section 207.003 and that the association did not timely

provide the information.

(c) If the owner provides a buyer under contract to purchase the

owner's property an affidavit in accordance with Subsection

(b)(2):

(1) the buyer, lender, or title insurance company or its agent

is not liable to the property owners' association for:

(A) any money that is due and unpaid to the property owners'

association on the date the affidavit was prepared; and

(B) any debt to the property owners' association or claim by the

property owners' association that accrued before the date the

affidavit was prepared; and

(2) the property owners' association's lien to secure the

amounts due the property owners' association on the owner's

property on the date the affidavit was prepared shall

automatically terminate.

Added by Acts 1999, 76th Leg., ch. 1198, Sec. 1, eff. Sept. 1,

1999.

Sec. 207.005. EFFECT OF RESALE CERTIFICATE; LIABILITY. (a) A

property owners' association may not deny the validity of any

statement in the resale certificate. The property owners'

association's lien to secure undisclosed amounts due the property

owners' association on the date the resale certificate is

prepared shall automatically terminate as a lien securing the

undisclosed amount. A buyer, buyer's agent, owner, owner's agent,

lender, and title insurance company and its agent are not liable

for any debt or claim existing on the preparation date of the

resale certificate that is not disclosed in the resale

certificate.

(b) A resale certificate does not affect:

(1) the right of a property owners' association to recover debts

or claims that arise or become due after the date the resale

certificate is prepared; or

(2) a lien on a property securing payment of future assessments

held by the property owners' association.

(c) The owner's agent and the title insurance company and its

agent are not liable to a buyer for any delay or failure by the

property owners' association in delivering the information

required by Section 207.003.

(d) Except as provided by Section 207.004, the property owners'

association is not liable to an owner selling property in the

subdivision for delay or failure to deliver the information

required by Section 207.003. An officer or agent of the property

owners' association is not liable for a delay or failure to

furnish a resale certificate.

Added by Acts 1999, 76th Leg., ch. 1198, Sec. 1, eff. Sept. 1,

1999.



CHAPTER 208. AMENDMENT AND TERMINATION OF RESTRICTIVE COVENANTS IN HISTORIC NEIGHBORHOODS

PROPERTY CODE

TITLE 11. RESTRICTIVE COVENANTS

CHAPTER 208. AMENDMENT AND TERMINATION OF RESTRICTIVE COVENANTS

IN HISTORIC NEIGHBORHOODS

Sec. 208.001. DEFINITIONS. In this chapter:

(1) "Owner" and "real property records" have the meanings

assigned by Section 201.003.

(2) "Dedicatory instrument," "property owners' association,"

"petition," and "restrictive covenant" have the meanings assigned

by Section 202.001.

(3) "Regular assessment" and "special assessment" have the

meanings assigned by Section 204.001.

(4) "Apartment complex" has the meaning assigned by Section

204.002(c).

(5) "Historic neighborhood" means:

(A) an area incorporated as a separate municipality before 1900

and subsequently annexed into another municipality;

(B) an area described by a municipal map or subdivision plat

filed in real property records of the county in which the area is

located before 1900; or

(C) an area designated as a historic district or similar

designation by the municipality in which the area is located, the

Texas Historical Commission, or the National Register of Historic

Places.

Added by Acts 1999, 76th Leg., ch. 871, Sec. 2, eff. June 18,

1999. Renumbered from Sec. 207.001 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(98), eff. Sept. 1, 2001.

Sec. 208.002. APPLICABILITY. (a) This chapter applies only to

a historic neighborhood that is located in whole or in part in a

municipality with a population of 1.6 million or more located in

a county with a population of 2.8 million or more.

(b) This chapter applies to a restrictive covenant regardless of

the date on which it was created.

(c) This chapter applies to property in the area of a historic

neighborhood that is zoned for or that contains a commercial

structure, an industrial structure, an apartment complex, or a

condominium development covered by Title 7 only if the owner of

the property signed a restrictive covenant that includes the

property in a common scheme for preservation of historic property

as described by Section 208.004.

Added by Acts 1999, 76th Leg., ch. 871, Sec. 2, eff. June 18,

1999. Renumbered from Sec. 207.002 and amended by Acts 2001, 77th

Leg., ch. 1420, Sec. 21.001(98), 21,002(17), eff. Sept. 1, 2001.

Sec. 208.003. HISTORIC NEIGHBORHOOD PRESERVATION ASSOCIATION.

(a) A historic neighborhood preservation association must:

(1) be a Texas nonprofit corporation or limited liability

company organized, in part, to encourage the preservation of

property in a historic neighborhood; and

(2) open its membership to all owners of property in the

historic neighborhood.

(b) A historic neighborhood preservation association may be

composed of only a portion of the owners of property in the

historic neighborhood.

(c) A historic neighborhood preservation association may be a

property owners' association or an organization that is qualified

as a charitable organization under Section 501(c)(3) of the

Internal Revenue Code of 1986.

(d) A statement in the articles of incorporation or association,

bylaws, regulations, or operating agreement of the historic

neighborhood preservation association is prima facie evidence of

compliance with Subsection (a).

Added by Acts 1999, 76th Leg., ch. 871, Sec. 2, eff. June 18,

1999. Renumbered from Sec. 207.003 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(98), eff. Sept. 1, 2001.

Sec. 208.004. COMMON SCHEME FOR PRESERVATION OF PROPERTY IN

HISTORIC NEIGHBORHOOD. (a) A common scheme for preservation of

historic property exists in a historic neighborhood if:

(1) the restrictive covenants were created by individual

dedicatory instruments signed by an owner of one or more

separately owned parcels or tracts in the historic neighborhood;

and

(2) the restrictive covenants authorize a historic neighborhood

preservation association to enforce the restrictive covenants.

(b) A common scheme for preservation of historic property does

not include property that is not subject to restrictive covenants

that authorize a historic neighborhood preservation association

to enforce the restrictive covenants.

(c) Restrictive covenants included in a common scheme for

preservation of historic property exist for the benefit of all

owners of property subject to the common scheme for preservation

as if each owner were referenced in each dedicatory instrument.

(d) Each owner of property subject to a common scheme for

preservation of historic property may enforce restrictive

covenants on other property included in the common scheme for

preservation.

Added by Acts 1999, 76th Leg., ch. 871, Sec. 2, eff. June 18,

1999. Renumbered from Sec. 207.004 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(98), eff. Sept. 1, 2001.

Sec. 208.005. AMENDMENT OR TERMINATION OF RESTRICTIVE COVENANTS

UNDER COMMON SCHEME FOR PRESERVATION. (a) A restrictive

covenant applicable to property that is included in a common

scheme for preservation of historic property may not be amended

or terminated except as provided by this section.

(b) A historic neighborhood preservation association may approve

and submit to a vote of the owners of property that is included

in a common scheme for preservation of historic property an

amendment of the restrictive covenants or the termination of all

or part of the restrictive covenants included in the common

scheme for preservation of historic property.

(c) The amendment or termination of a restrictive covenant is

effective and applies to each separately owned parcel or tract

subject to the common scheme for preservation of historic

property if the owners of at least 75 percent of the parcels or

tracts who vote on the issue in accordance with Section 208.006

vote in favor of the amendment or termination of the restrictive

covenant.

(d) A document certifying that 75 percent of the owners voting

on the issue approved the amendment or termination of the

restrictive covenant must be recorded by the historic

neighborhood preservation association in the real property

records of the county in which the historic neighborhood is

located. The document is prima facie evidence that the requisite

percentage of votes was attained and the required formalities for

the action were taken.

Added by Acts 1999, 76th Leg., ch. 871, Sec. 2, eff. June 18,

1999. Renumbered from Sec. 207.005 and amended by Acts 2001, 77th

Leg., ch. 1420, Sec. 21.001(98), 21.002(18), eff. Sept. 1, 2001.

Sec. 208.006. METHOD OF VOTING. (a) An amendment or

termination of a restrictive covenant must be voted on:

(1) by a written ballot that states the substance of the

amendment or termination of the restrictive covenant and

specifies the date by which the historic neighborhood

preservation association must receive a ballot for the ballot to

be counted;

(2) at a meeting of the historic neighborhood preservation

association;

(3) by circulation of a petition by the historic neighborhood

preservation association or a person authorized by the historic

neighborhood preservation association; or

(4) by any combination of methods described by this subsection.

(b) If the vote occurs at a meeting of the historic neighborhood

preservation association under Subsection (a)(2), the historic

neighborhood preservation association shall:

(1) before the meeting, deliver written notice of the meeting

stating the purpose of the meeting to each owner of property

subject to the common scheme for preservation of historic

property; and

(2) provide each owner of property subject to the common scheme

for preservation with the opportunity to appear and vote at the

meeting.

(c) The historic neighborhood preservation association shall

provide for the mailing to each owner, as applicable:

(1) the ballot under Subsection (a)(1);

(2) notice of the meeting under Subsection (a)(2); or

(3) the petition under Subsection (a)(3).

(d) The vote of multiple owners of a property may be reflected

by signature or vote of one of the owners.

(e) The historic neighborhood preservation association shall

record a copy of the ballot or petition, as applicable, in the

real property records of the county in which the historic

neighborhood is located before the vote of the owners.

Added by Acts 1999, 76th Leg., ch. 871, Sec. 2, eff. June 18,

1999. Renumbered from Sec. 207.006 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(98), eff. Sept. 1, 2001.

Sec. 208.007. REGULAR AND SPECIAL ASSESSMENTS. The procedure

established by this chapter for the amendment of restrictive

covenants may not be used to establish a regular or special

assessment.

Added by Acts 1999, 76th Leg., ch. 871, Sec. 2, eff. June 18,

1999. Renumbered from Sec. 207.007 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(98), eff. Sept. 1, 2001.

Sec. 208.008. BUILDING LINES. The procedure established by this

chapter for the amendment of restrictive covenants may not be

used to modify a building line established by a restrictive

covenant, municipal map, or subdivision plat.

Added by Acts 1999, 76th Leg., ch. 871, Sec. 2, eff. June 18,

1999. Renumbered from Sec. 207.008 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(98), eff. Sept. 1, 2001.

Sec. 208.009. DEFENSE TO ENFORCEMENT OF RESTRICTIVE COVENANT.

An owner may not assert as a defense to the enforcement of a

restrictive covenant that is part of a common scheme for

preservation of historic property that the owner or a predecessor

in title signed a blank signature page or similar procedural

defect if the signature page was attached to a dedicatory

instrument adopted by a historic neighborhood preservation

association and:

(1) the dedicatory instrument has been recorded for more than

two years; or

(2) the restrictive covenant is referenced in the owner's title

insurance policy obtained by the owner when the property was

purchased.

Added by Acts 1999, 76th Leg., ch. 871, Sec. 2, eff. June 18,

1999. Renumbered from Sec. 207.009 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(98), eff. Sept. 1, 2001.



CHAPTER 209. TEXAS RESIDENTIAL PROPERTY OWNERS PROTECTION ACT

PROPERTY CODE

TITLE 11. RESTRICTIVE COVENANTS

CHAPTER 209. TEXAS RESIDENTIAL PROPERTY OWNERS PROTECTION ACT

Sec. 209.001. SHORT TITLE. This chapter may be cited as the

Texas Residential Property Owners Protection Act.

Added by Acts 2001, 77th Leg., ch. 926, Sec. 1, eff. Jan. 1,

2002.

Sec. 209.002. DEFINITIONS. In this chapter:

(1) "Assessment" means a regular assessment, special assessment,

or other amount a property owner is required to pay a property

owners' association under the dedicatory instrument or by law.

(2) "Board" means the governing body of a property owners'

association.

(3) "Declaration" means an instrument filed in the real property

records of a county that includes restrictive covenants governing

a residential subdivision.

(4) "Dedicatory instrument" means each governing instrument

covering the establishment, maintenance, and operation of a

residential subdivision. The term includes restrictions or

similar instruments subjecting property to restrictive covenants,

bylaws, or similar instruments governing the administration or

operation of a property owners' association, to properly adopted

rules and regulations of the property owners' association, and to

all lawful amendments to the covenants, bylaws, rules, or

regulations.

(5) "Lot" means any designated parcel of land located in a

residential subdivision, including any improvements on the

designated parcel.

(6) "Owner" means a person who holds record title to property in

a residential subdivision and includes the personal

representative of a person who holds record title to property in

a residential subdivision.

(7) "Property owners' association" or "association" means an

incorporated or unincorporated association that:

(A) is designated as the representative of the owners of

property in a residential subdivision;

(B) has a membership primarily consisting of the owners of the

property covered by the dedicatory instrument for the residential

subdivision; and

(C) manages or regulates the residential subdivision for the

benefit of the owners of property in the residential subdivision.

(8) "Regular assessment" means an assessment, a charge, a fee,

or dues that each owner of property within a residential

subdivision is required to pay to the property owners'

association on a regular basis and that is designated for use by

the property owners' association for the benefit of the

residential subdivision as provided by the restrictions.

(9) "Residential subdivision" or "subdivision" means a

subdivision, planned unit development, townhouse regime, or

similar planned development in which all land has been divided

into two or more parts and is subject to restrictions that:

(A) limit a majority of the land subject to the dedicatory

instruments, excluding streets, common areas, and public areas,

to residential use for single-family homes, townhomes, or

duplexes only;

(B) are recorded in the real property records of the county in

which the residential subdivision is located; and

(C) require membership in a property owners' association that

has authority to impose regular or special assessments on the

property in the subdivision.

(10) "Restrictions" means one or more restrictive covenants

contained or incorporated by reference in a properly recorded

map, plat, replat, declaration, or other instrument filed in the

real property records or map or plat records. The term includes

any amendment or extension of the restrictions.

(11) "Restrictive covenant" means any covenant, condition, or

restriction contained in a dedicatory instrument, whether

mandatory, prohibitive, permissive, or administrative.

(12) "Special assessment" means an assessment, a charge, a fee,

or dues, other than a regular assessment, that each owner of

property located in a residential subdivision is required to pay

to the property owners' association, according to procedures

required by the dedicatory instruments, for:

(A) defraying, in whole or in part, the cost, whether incurred

before or after the assessment, of any construction or

reconstruction, unexpected repair, or replacement of a capital

improvement in common areas owned by the property owners'

association, including the necessary fixtures and personal

property related to the common areas;

(B) maintenance and improvement of common areas owned by the

property owners' association; or

(C) other purposes of the property owners' association as stated

in its articles of incorporation or the dedicatory instrument for

the residential subdivision.

Added by Acts 2001, 77th Leg., ch. 926, Sec. 1, eff. Jan. 1,

2002.

Sec. 209.003. APPLICABILITY OF CHAPTER. (a) This chapter

applies only to a residential subdivision that is subject to

restrictions or provisions in a declaration that authorize the

property owners' association to collect regular or special

assessments on all or a majority of the property in the

subdivision.

(b) Except as otherwise provided by this chapter, this chapter

applies only to a property owners' association that requires

mandatory membership in the association for all or a majority of

the owners of residential property within the subdivision subject

to the association's dedicatory instruments.

(c) This chapter applies to a residential property owners'

association regardless of whether the entity is designated as a

"homeowners' association," "community association," or similar

designation in the restrictions or dedicatory instrument.

(d) This chapter does not apply to a condominium development

governed by Chapter 82.

Added by Acts 2001, 77th Leg., ch. 926, Sec. 1, eff. Jan. 1,

2002.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1367, Sec. 7, eff. September 1, 2007.

Sec. 209.004. MANAGEMENT CERTIFICATES. (a) A property owners'

association shall record in each county in which any portion of

the residential subdivision is located a management certificate,

signed and acknowledged by an officer or the managing agent of

the association, stating:

(1) the name of the subdivision;

(2) the name of the association;

(3) the recording data for the subdivision;

(4) the recording data for the declaration;

(5) the name and mailing address of the association;

(6) the name and mailing address of the person managing the

association or the association's designated representative; and

(7) other information the association considers appropriate.

(b) The property owners' association shall record an amended

management certificate not later than the 30th day after the date

the association has notice of a change in any information in the

recorded certificate required by Subsection (a).

(c) Except as provided under Subsections (d) and (e), the

property owners' association and its officers, directors,

employees, and agents are not subject to liability to any person

for a delay in recording or failure to record a management

certificate, unless the delay or failure is wilful or caused by

gross negligence.

(d) If a property owners' association fails to record a

management certificate or an amended management certificate under

this section, the purchaser, lender, or title insurance company

or its agent in a transaction involving property in the property

owners' association is not liable to the property owners'

association for:

(1) any amount due to the association on the date of a transfer

to a bona fide purchaser; and

(2) any debt to or claim of the association that accrued before

the date of a transfer to a bona fide purchaser.

(e) A lien of a property owners' association that fails to file

a management certificate or an amended management certificate

under this section to secure an amount due on the effective date

of a transfer to a bona fide purchaser is enforceable only for an

amount incurred after the effective date of sale.

(f) For purposes of this section, "bona fide purchaser" means:

(1) a person who pays valuable consideration without notice of

outstanding rights of others and acts in good faith; or

(2) a third-party lender who acquires a security interest in the

property under a deed of trust.

Added by Acts 2001, 77th Leg., ch. 926, Sec. 1, eff. Jan. 1,

2002.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

148, Sec. 1, eff. September 1, 2009.

Sec. 209.005. ASSOCIATION RECORDS. (a) A property owners'

association shall make the books and records of the association,

including financial records, reasonably available to an owner in

accordance with Section B, Article 2.23, Texas Non-Profit

Corporation Act (Article 1396-2.23, Vernon's Texas Civil

Statutes).

(a-1) A property owners' association described by Section

552.0036(2), Government Code, shall make the books and records of

the association, including financial records, reasonably

available to any person requesting access to the books or records

in accordance with Chapter 552, Government Code. Subsection (a)

does not apply to a property owners' association to which this

subsection applies.

(b) An attorney's files and records relating to the association,

excluding invoices requested by an owner under Section

209.008(d), are not:

(1) records of the association;

(2) subject to inspection by the owner; or

(3) subject to production in a legal proceeding.

Added by Acts 2001, 77th Leg., ch. 926, Sec. 1, eff. Jan. 1,

2002.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1367, Sec. 6, eff. September 1, 2007.

Sec. 209.0055. VOTING. (a) This section applies only to a

property owners' association that:

(1) provides maintenance, preservation, and architectural

control of residential and commercial property within a defined

geographic area in a county with a population of 2.8 million or

more or in a county adjacent to a county with a population of 2.8

million or more; and

(2) is a corporation that:

(A) is governed by a board of trustees who may employ a general

manager to execute the association's bylaws and administer the

business of the corporation;

(B) does not require membership in the corporation by the owners

of the property within the defined area; and

(C) was incorporated before January 1, 2006.

(b) A property owners' association described by Subsection (a)

may not bar a property owner from voting in an association

election solely based on the fact that:

(1) there is a pending enforcement action against the property

owner; or

(2) the property owner owes the association any delinquent

assessments, fees, or fines.

Added by Acts 2007, 80th Leg., R.S., Ch.

1367, Sec. 8, eff. September 1, 2007.

Sec. 209.006. NOTICE REQUIRED BEFORE ENFORCEMENT ACTION. (a)

Before a property owners' association may suspend an owner's

right to use a common area, file a suit against an owner other

than a suit to collect a regular or special assessment or

foreclose under an association's lien, charge an owner for

property damage, or levy a fine for a violation of the

restrictions or bylaws or rules of the association, the

association or its agent must give written notice to the owner by

certified mail, return receipt requested.

(b) The notice must:

(1) describe the violation or property damage that is the basis

for the suspension action, charge, or fine and state any amount

due the association from the owner; and

(2) inform the owner that the owner:

(A) is entitled to a reasonable period to cure the violation and

avoid the fine or suspension unless the owner was given notice

and a reasonable opportunity to cure a similar violation within

the preceding six months; and

(B) may request a hearing under Section 209.007 on or before the

30th day after the date the owner receives the notice.

Added by Acts 2001, 77th Leg., ch. 926, Sec. 1, eff. Jan. 1,

2002.

Sec. 209.007. HEARING BEFORE BOARD; ALTERNATIVE DISPUTE

RESOLUTION. (a) If the owner is entitled to an opportunity to

cure the violation, the owner has the right to submit a written

request for a hearing to discuss and verify facts and resolve the

matter in issue before a committee appointed by the board of the

property owners' association or before the board if the board

does not appoint a committee.

(b) If a hearing is to be held before a committee, the notice

prescribed by Section 209.006 must state that the owner has the

right to appeal the committee's decision to the board by written

notice to the board.

(c) The association shall hold a hearing under this section not

later than the 30th day after the date the board receives the

owner's request for a hearing and shall notify the owner of the

date, time, and place of the hearing not later than the 10th day

before the date of the hearing. The board or the owner may

request a postponement, and, if requested, a postponement shall

be granted for a period of not more than 10 days. Additional

postponements may be granted by agreement of the parties. The

owner or the association may make an audio recording of the

meeting.

(d) The notice and hearing provisions of Section 209.006 and

this section do not apply if the association files a suit seeking

a temporary restraining order or temporary injunctive relief or

files a suit that includes foreclosure as a cause of action. If a

suit is filed relating to a matter to which those sections apply,

a party to the suit may file a motion to compel mediation. The

notice and hearing provisions of Section 209.006 and this section

do not apply to a temporary suspension of a person's right to use

common areas if the temporary suspension is the result of a

violation that occurred in a common area and involved a

significant and immediate risk of harm to others in the

subdivision. The temporary suspension is effective until the

board makes a final determination on the suspension action after

following the procedures prescribed by this section.

(e) An owner or property owners' association may use alternative

dispute resolution services.

Added by Acts 2001, 77th Leg., ch. 926, Sec. 1, eff. Jan. 1,

2002.

Sec. 209.008. ATTORNEY'S FEES. (a) A property owners'

association may collect reimbursement of reasonable attorney's

fees and other reasonable costs incurred by the association

relating to collecting amounts, including damages, due the

association for enforcing restrictions or the bylaws or rules of

the association only if the owner is provided a written notice

that attorney's fees and costs will be charged to the owner if

the delinquency or violation continues after a date certain.

(b) An owner is not liable for attorney's fees incurred by the

association relating to a matter described by the notice under

Section 209.006 if the attorney's fees are incurred before the

conclusion of the hearing under Section 209.007 or, if the owner

does not request a hearing under that section, before the date by

which the owner must request a hearing. The owner's presence is

not required to hold a hearing under Section 209.007.

(c) All attorney's fees, costs, and other amounts collected from

an owner shall be deposited into an account maintained at a

financial institution in the name of the association or its

managing agent. Only members of the association's board or its

managing agent or employees of its managing agent may be

signatories on the account.

(d) On written request from the owner, the association shall

provide copies of invoices for attorney's fees and other costs

relating only to the matter for which the association seeks

reimbursement of fees and costs.

(e) The notice provisions of Subsection (a) do not apply to a

counterclaim of an association in a lawsuit brought against the

association by a property owner.

(f) If the dedicatory instrument or restrictions of an

association allow for nonjudicial foreclosure, the amount of

attorney's fees that a property owners' association may include

in a nonjudicial foreclosure sale for an indebtedness covered by

a property owners' association's assessment lien is limited to

the greater of:

(1) one-third of the amount of all actual costs and assessments,

excluding attorney's fees, plus interest and court costs, if

those amounts are permitted to be included by law or by the

restrictive covenants governing the property; or

(2) $2,500.

(g) Subsection (f) does not prevent a property owners'

association from recovering or collecting attorney's fees in

excess of the amounts prescribed by Subsection (f) by other means

provided by law.

Added by Acts 2001, 77th Leg., ch. 926, Sec. 1, eff. Jan. 1,

2002.

Sec. 209.009. FORECLOSURE SALE PROHIBITED IN CERTAIN

CIRCUMSTANCES. A property owners' association may not foreclose

a property owners' association's assessment lien if the debt

securing the lien consists solely of:

(1) fines assessed by the association; or

(2) attorney's fees incurred by the association solely

associated with fines assessed by the association.

Added by Acts 2001, 77th Leg., ch. 926, Sec. 1, eff. Jan. 1,

2002.

Sec. 209.010. NOTICE AFTER FORECLOSURE SALE. (a) A property

owners' association that conducts a foreclosure sale of an

owner's lot must send to the lot owner and to each lienholder of

record, not later than the 30th day after the date of the

foreclosure sale, a written notice stating the date and time the

sale occurred and informing the lot owner and each lienholder of

record of the right of the lot owner and lienholder to redeem the

property under Section 209.011.

(b) The notice must be sent by certified mail, return receipt

requested, to:

(1) the lot owner's last known mailing address, as reflected in

the records of the property owners' association;

(2) the address of each holder of a lien on the property subject

to foreclosure evidenced by the most recent deed of trust filed

of record in the real property records of the county in which the

property is located; and

(3) the address of each transferee or assignee of a deed of

trust described by Subdivision (2) who has provided notice to a

property owners' association of such assignment or transfer.

Notice provided by a transferee or assignee to a property owners'

association shall be in writing, shall contain the mailing

address of the transferee or assignee, and shall be mailed by

certified mail, return receipt requested, or United States mail

with signature confirmation to the property owners' association

according to the mailing address of the property owners'

association pursuant to the most recent management certificate

filed of record pursuant to Section 209.004.

(b-1) If a recorded instrument does not include an address for

the lienholder, the association does not have a duty to notify

the lienholder as provided by this section.

(b-2) For purposes of this section, the lot owner is deemed to

have given approval for the association to notify the lienholder.

(c) Not later than the 30th day after the date the association

sends the notice required by Subsection (a), the association must

record an affidavit in the real property records of the county in

which the lot is located, stating the date on which the notice

was sent and containing a legal description of the lot. Any

person is entitled to rely conclusively on the information

contained in the recorded affidavit.

(d) The notice requirements of this section also apply to the

sale of an owner's lot by a sheriff or constable conducted as

provided by a judgment obtained by the property owners'

association.

Added by Acts 2001, 77th Leg., ch. 926, Sec. 1, eff. Jan. 1,

2002.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1176, Sec. 2, eff. September 1, 2009.

Sec. 209.011. RIGHT OF REDEMPTION AFTER FORECLOSURE. (a) A

property owners' association or other person who purchases

occupied property at a sale foreclosing a property owners'

association's assessment lien must commence and prosecute a

forcible entry and detainer action under Chapter 24 to recover

possession of the property.

(b) The owner of property in a residential subdivision or a

lienholder of record may redeem the property from any purchaser

at a sale foreclosing a property owners' association's assessment

lien not later than the 180th day after the date the association

mails written notice of the sale to the owner and the lienholder

under Section 209.010. A lienholder of record may not redeem the

property as provided herein before 90 days after the date the

association mails written notice of the sale to the lot owner and

the lienholder under Section 209.010, and only if the lot owner

has not previously redeemed.

(c) A person who purchases property at a sale foreclosing a

property owners' association's assessment lien may not transfer

ownership of the property to a person other than a redeeming lot

owner during the redemption period.

(d) To redeem property purchased by the property owners'

association at the foreclosure sale, the lot owner or lienholder

must pay to the association:

(1) all amounts due the association at the time of the

foreclosure sale;

(2) interest from the date of the foreclosure sale to the date

of redemption on all amounts owed the association at the rate

stated in the dedicatory instruments for delinquent assessments

or, if no rate is stated, at an annual interest rate of 10

percent;

(3) costs incurred by the association in foreclosing the lien

and conveying the property to the lot owner, including reasonable

attorney's fees;

(4) any assessment levied against the property by the

association after the date of the foreclosure sale;

(5) any reasonable cost incurred by the association, including

mortgage payments and costs of repair, maintenance, and leasing

of the property; and

(6) the purchase price paid by the association at the

foreclosure sale less any amounts due the association under

Subdivision (1) that were satisfied out of foreclosure sale

proceeds.

(e) To redeem property purchased at the foreclosure sale by a

person other than the property owners' association, the lot owner

or lienholder:

(1) must pay to the association:

(A) all amounts due the association at the time of the

foreclosure sale less the foreclosure sales price received by the

association from the purchaser;

(B) interest from the date of the foreclosure sale through the

date of redemption on all amounts owed the association at the

rate stated in the dedicatory instruments for delinquent

assessments or, if no rate is stated, at an annual interest rate

of 10 percent;

(C) costs incurred by the association in foreclosing the lien

and conveying the property to the redeeming lot owner, including

reasonable attorney's fees;

(D) any unpaid assessments levied against the property by the

association after the date of the foreclosure sale; and

(E) taxable costs incurred in a proceeding brought under

Subsection (a); and

(2) must pay to the person who purchased the property at the

foreclosure sale:

(A) any assessments levied against the property by the

association after the date of the foreclosure sale and paid by

the purchaser;

(B) the purchase price paid by the purchaser at the foreclosure

sale;

(C) the amount of the deed recording fee;

(D) the amount paid by the purchaser as ad valorem taxes,

penalties, and interest on the property after the date of the

foreclosure sale; and

(E) taxable costs incurred in a proceeding brought under

Subsection (a).

(f) If a lot owner or lienholder redeems the property under this

section, the purchaser of the property at foreclosure shall

immediately execute and deliver to the redeeming party a deed

transferring the property to the lot owner. If a purchaser fails

to comply with this section, the lot owner or lienholder may file

an action against the purchaser and may recover reasonable

attorney's fees from the purchaser if the lot owner or the

lienholder is the prevailing party in the action.

(g) If, before the expiration of the redemption period, the

redeeming lot owner or lienholder fails to record the deed from

the foreclosing purchaser or fails to record an affidavit stating

that the lot owner or lienholder has redeemed the property, the

lot owner's or lienholder's right of redemption as against a bona

fide purchaser or lender for value expires after the redemption

period.

(h) The purchaser of the property at the foreclosure sale or a

person to whom the person who purchased the property at the

foreclosure sale transferred the property may presume

conclusively that the lot owner or a lienholder did not redeem

the property unless the lot owner or a lienholder files in the

real property records of the county in which the property is

located:

(1) a deed from the purchaser of the property at the foreclosure

sale; or

(2) an affidavit that:

(A) states that the property has been redeemed;

(B) contains a legal description of the property; and

(C) includes the name and mailing address of the person who

redeemed the property.

(i) If the property owners' association purchases the property

at foreclosure, all rent and other income collected by the

association from the date of the foreclosure sale to the date of

redemption shall be credited toward the amount owed the

association under Subsection (d), and if there are excess

proceeds, they shall be refunded to the lot owner. If a person

other than the association purchases the property at foreclosure,

all rent and other income collected by the purchaser from the

date of the foreclosure sale to the date of redemption shall be

credited toward the amount owed the purchaser under Subsection

(e), and if there are excess proceeds, those proceeds shall be

refunded to the lot owner.

(j) If a person other than the property owners' association is

the purchaser at the foreclosure sale, before executing a deed

transferring the property to the lot owner, the purchaser shall

obtain an affidavit from the association or its authorized agent

stating that all amounts owed the association under Subsection

(e) have been paid. The association shall provide the purchaser

with the affidavit not later than the 10th day after the date the

association receives all amounts owed to the association under

Subsection (e). Failure of a purchaser to comply with this

subsection does not affect the validity of a redemption.

(k) Property that is redeemed remains subject to all liens and

encumbrances on the property before foreclosure. Any lease

entered into by the purchaser of property at a sale foreclosing

an assessment lien of a property owners' association is subject

to the right of redemption provided by this section and the lot

owner's right to reoccupy the property immediately after

redemption.

(l) If a lot owner makes partial payment of amounts due the

association at any time before the redemption period expires but

fails to pay all amounts necessary to redeem the property before

the redemption period expires, the association shall refund any

partial payments to the lot owner by mailing payment to the

owner's last known address as shown in the association's records

not later than the 30th day after the expiration date of the

redemption period.

(m) If a lot owner or lienholder sends by certified mail, return

receipt requested, a written request to redeem the property on or

before the last day of the redemption period, the lot owner's or

lienholder's right of redemption is extended until the 10th day

after the date the association and any third party foreclosure

purchaser provides written notice to the redeeming party of the

amounts that must be paid to redeem the property.

(n) After the redemption period and any extended redemption

period provided by Subsection (m) expires without a redemption of

the property, the association or third party foreclosure

purchaser shall record an affidavit in the real property records

of the county in which the property is located stating that the

lot owner or a lienholder did not redeem the property during the

redemption period or any extended redemption period.

(o) The association or the person who purchased the property at

the foreclosure sale may file an affidavit in the real property

records of the county in which the property is located that

states the date the citation was served in a suit under

Subsection (a) and contains a legal description of the property.

Any person may rely conclusively on the information contained in

the affidavit.

(p) The rights of a lot owner and a lienholder under this

section also apply if the sale of the lot owner's property is

conducted by a constable or sheriff as provided by a judgment

obtained by the property owners' association.

Added by Acts 2001, 77th Leg., ch. 926, Sec. 1, eff. Jan. 1,

2002.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1176, Sec. 3, eff. September 1, 2009.

Sec. 209.012. RESTRICTIVE COVENANTS GRANTING EASEMENTS TO

CERTAIN PROPERTY OWNERS' ASSOCIATIONS. (a) A property owners'

association may not amend a dedicatory instrument to grant the

property owners' association an easement through or over an

owner's lot without the consent of the owner.

(b) This section does not prohibit a property owners'

association from adopting or enforcing a restriction in a

dedicatory instrument that allows the property owners'

association to access an owner's lot to remedy a violation of the

dedicatory instrument.

Added by Acts 2007, 80th Leg., R.S., Ch.

887, Sec. 1, eff. September 1, 2007.

Sec. 209.013. AUTHORITY OF ASSOCIATION TO AMEND DEDICATORY

INSTRUMENT. (a) A dedicatory instrument created by a developer

of a residential subdivision or by a property owners' association

in which the developer has a majority of the voting rights or

that the developer otherwise controls under the terms of the

dedicatory instrument may not be amended during the period

between the time the developer loses the majority of the voting

rights or other form of control of the property owners'

association and the time a new board of directors of the

association assumes office following the loss of the majority of

the voting rights or other form of control.

(b) A provision in a dedicatory instrument that violates this

section is void and unenforceable.

Added by Acts 2007, 80th Leg., R.S., Ch.

887, Sec. 2(a), eff. September 1, 2007.



CHAPTER 210. EXTENSION OR MODIFICATION OF RESIDENTIAL RESTRICTIVE COVENANTS

PROPERTY CODE

TITLE 11. RESTRICTIVE COVENANTS

CHAPTER 210. EXTENSION OR MODIFICATION OF RESIDENTIAL

RESTRICTIVE COVENANTS

Sec. 210.001. DEFINITIONS. In this chapter:

(1) "Dedicatory instrument" has the meaning assigned by Section

202.001.

(2) "Owner" has the meaning assigned by Section 201.003.

(3) "Property owners' association" has the meaning assigned by

Section 202.001.

(4) "Residential real estate subdivision" or "subdivision" has

the meaning assigned by Section 201.003, except that in a county

described by Section 210.002(1) a subdivision that is a gated

community with private streets need not be located in a city,

town, or village or within the extraterritorial jurisdiction of a

city, town, or village.

(5) "Restrictions" has the meaning assigned by Section 201.003.

Added by Acts 2005, 79th Leg., Ch.

1180, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

821, Sec. 2, eff. June 19, 2009.

Sec. 210.002. APPLICABILITY OF CHAPTER. This chapter applies to

a residential real estate subdivision that is located in a county

with a population of:

(1) more than 170,000 and less than 175,000; or

(2) more than 45,000 and less than 75,000 that is adjacent to a

county with a population of more than 170,000 and less than

175,000.

Added by Acts 2005, 79th Leg., Ch.

1180, Sec. 1, eff. September 1, 2005.

Sec. 210.003. FINDINGS AND PURPOSE. (a) The legislature finds

that:

(1) the pending expiration of and the inability of owners to

extend or modify property restrictions applicable to certain real

estate subdivisions in this state creates uncertainty in living

conditions and discourages investments in those subdivisions;

(2) owners of land in affected subdivisions are reluctant or

unable to provide proper maintenance, upkeep, and repairs of

structures because of the pending expiration of restrictions;

(3) financial institutions cannot or will not lend money for

investments, maintenance, upkeep, or repairs in affected

subdivisions;

(4) these conditions cause dilapidation of housing and other

structures and cause unhealthful and unsanitary conditions in

affected subdivisions, contrary to the health, safety, and

welfare of the public; and

(5) the existence of race-related covenants in restrictions,

regardless of their unenforceability, is offensive, repugnant,

and harmful to members of racial or ethnic minority groups and

public policy requires that those covenants be removed.

(b) The purpose of this chapter is to provide a procedure for

extending or modifying residential restrictions and to provide

for the removal of any restriction or other provision relating to

race, religion, or national origin that is void and unenforceable

under either the United States Constitution or Section 5.026.

Added by Acts 2005, 79th Leg., Ch.

1180, Sec. 1, eff. September 1, 2005.

Sec. 210.004. EXTENSION OR MODIFICATION OF RESTRICTIONS. (a)

In addition to any procedures provided in a subdivision's

restrictions, a property owners' association, or a petition

committee comprised of at least three owners, may circulate a

petition proposing to extend or modify existing restrictions.

(b) An extension or modification of existing restrictions that

is approved by the owners becomes effective when the resolution

required by Section 210.008 is filed as a dedicatory instrument

with the county clerk of each county in which the subdivision is

located.

(c) An extension or modification of existing restrictions that

is approved by the owners under this chapter is binding on all

properties in the subdivision.

Added by Acts 2005, 79th Leg., Ch.

1180, Sec. 1, eff. September 1, 2005.

Sec. 210.005. PETITION PROCEDURE. (a) The property owners'

association or petition committee shall deliver to each record

owner of property in the subdivision a petition describing the

exact terms of the proposed extension or modification of the

existing restrictions.

(b) The petition must state the date by which a response must be

received in order to be counted.

(c) The petition may allow each owner to indicate approval or

disapproval of:

(1) the entire proposal; or

(2) specific provisions of the proposal.

(d) Separate signature pages may be delivered if the proposed

extension or modification is stated fully or referenced on each

signature page. A reference may be made by the following or

substantially similar wording: "We the undersigned owners of

property in the __________ Subdivision indicate by our signatures

on this document our approval or disapproval of the proposal(s)

circulated by __________ on or about [date] to [extend or modify]

our restrictive covenants. We acknowledge that we have fully

reviewed the proposal(s)."

(e) The petition must be sent by certified mail, return receipt

requested, to each owner's mailing address as reflected in the

appraisal records maintained by the appraisal district in which

the owner's property is located.

(f) The signature of an owner on the petition conclusively

establishes that the owner received the petition.

Added by Acts 2005, 79th Leg., Ch.

1180, Sec. 1, eff. September 1, 2005.

Sec. 210.006. VOTE ON PROPOSAL. (a) If the petition allows

owners to indicate only approval or disapproval of the entire

proposal, the proposal is adopted if owners of at least 66

percent of the real property in the subdivision vote in favor of

the proposal. If the petition allows owners to indicate approval

or disapproval of specific provisions of the proposal, a

provision is adopted if owners of at least 66 percent of the real

property in the subdivision vote in favor of the provision.

(b) The property owners' association or petition committee shall

exclude votes by lienholders, contract purchasers, and owners of

mineral interests.

(c) Except as provided by this subsection, the approval or

disapproval of multiple owners of a property may be reflected by

the signatures of a majority of the co-owners. The approval or

disapproval of owners who are married may be reflected by the

signature of one of those owners.

(d) An owner is considered to have cast a vote if the owner

signs the petition indicating approval or disapproval of the

proposal or one or more specific provisions of the proposal.

(e) The property owners' association or petition committee may

only count a vote if the association or committee receives the

vote before the deadline stated in the petition.

Added by Acts 2005, 79th Leg., Ch.

1180, Sec. 1, eff. September 1, 2005.

Sec. 210.007. SUBDIVISION CONSISTING OF MULTIPLE SECTIONS. If a

subdivision consisting of multiple sections, each with its own

restrictions, is represented by a single property owners'

association, a proposal or specific provision of a proposal is

adopted if owners of at least 66 percent of the total number of

properties in the subdivision vote in favor of the proposal or

provision.

Added by Acts 2005, 79th Leg., Ch.

1180, Sec. 1, eff. September 1, 2005.

Sec. 210.008. RESOLUTION CERTIFYING RESULTS OF VOTE. (a) The

property owners' association or petition committee shall certify

the results of a vote under this chapter by a written resolution

specifying the number of votes for and against the proposal, or

for and against each provision of the proposal, and shall also

certify that the petition was delivered to each record owner of

property in the subdivision as required by Section 210.005.

(b) The association or committee shall attach to the resolution

a statement of the exact terms of the proposed extension or

modification of the existing restrictions.

(c) The association or committee shall make the resolution,

petition, and signature pages available to any owner on request.

Added by Acts 2005, 79th Leg., Ch.

1180, Sec. 1, eff. September 1, 2005.

Sec. 210.009. ADDITIONAL PROCEDURES. The procedures provided by

this chapter are in addition to any procedures provided in a

subdivision's restrictions for the extension or modification of

existing restrictions. The property owners' association or

petition committee may propose the extension or modification of

restrictions either in accordance with the procedures provided by

the subdivision's restrictions or the procedures provided by this

chapter.

Added by Acts 2005, 79th Leg., Ch.

1180, Sec. 1, eff. September 1, 2005.



CHAPTER 211. AMENDMENT AND ENFORCEMENT OF RESTRICTIONS IN CERTAIN SUBDIVISIONS

PROPERTY CODE

TITLE 11. RESTRICTIVE COVENANTS

CHAPTER 211. AMENDMENT AND ENFORCEMENT OF RESTRICTIONS IN CERTAIN

SUBDIVISIONS

Sec. 211.001. DEFINITIONS. In this chapter:

(1) "Dedicatory instrument" means each governing instrument

covering the establishment, maintenance, and operation of a

residential subdivision or any similar planned development. The

term includes a declaration or similar instrument subjecting real

property to restrictive covenants, bylaws, or similar instruments

governing the administration or operation of a property owners'

association, to properly adopted rules and regulations of the

property owners' association, or to all lawful amendments to the

covenants, bylaws, instruments, rules, or regulations.

(2) "Lienholder," "owner," "real property records," and

"restrictions" have the meanings assigned by Section 201.003.

(3) "Property owners' association" means an incorporated or

unincorporated association owned by or whose members consist

primarily of the owners of the property covered by the dedicatory

instrument and through which the owners, or the board of

directors or similar governing body, manage or regulate the

residential subdivision or similar planned development.

(4) "Residential real estate subdivision" or "subdivision" means

all land encompassed within one or more maps or plats of land

that is divided into two or more parts if:

(A) the maps or plats cover land that is not within a

municipality or within the extraterritorial jurisdiction of a

municipality;

(B) the land encompassed within the maps or plats is or was

burdened by restrictions limiting all or at least a majority of

the land area covered by the map or plat, excluding streets and

public areas, to residential use only; and

(C) all instruments creating the restrictions are recorded in

the deed or real property records of a county.

Added by Acts 2005, 79th Leg., Ch.

1077, Sec. 1, eff. September 1, 2005.

Sec. 211.002. APPLICABILITY OF CHAPTER. (a) This chapter

applies only to a residential real estate subdivision or any unit

or parcel of a subdivision located in whole or in part within an

unincorporated area of a county if the county has a population of

less than 65,000.

(b) This chapter applies only to restrictions that affect real

property within a residential real estate subdivision or any

units or parcels of the subdivision and that, by the express

terms of the instrument creating the restrictions:

(1) are not subject to a procedure by which the restrictions may

be amended; or

(2) may not be amended without the unanimous consent of:

(A) all property owners in the subdivision; or

(B) all property owners in any unit or parcel of the

subdivision.

(c) This chapter applies to a restriction regardless of the date

on which it was created.

Added by Acts 2005, 79th Leg., Ch.

1077, Sec. 1, eff. September 1, 2005.

Sec. 211.003. FINDINGS AND PURPOSE. (a) The legislature finds

that:

(1) owners of land in certain real estate subdivisions are

unable to govern the subdivisions by democratic principles of

self-government;

(2) requiring unanimous consent to amend or modify restrictions

in affected subdivisions or units or parcels of the subdivisions

is impractical and unworkable to bring needed change and

improvement;

(3) the inability of owners to amend or modify property

restrictions in certain real estate subdivisions in which no

zoning regulations apply creates uncertainty in living conditions

and discourages investments in those subdivisions;

(4) owners of land in affected subdivisions are reluctant or

unable to provide proper maintenance, upkeep, and repairs of

structures because of the inability to amend or modify the

restrictions in response to changing circumstances;

(5) financial institutions are reluctant to or will not lend

money for investments, maintenance, upkeep, or repairs in

affected subdivisions;

(6) these conditions will cause dilapidation of housing and

other structures and cause unhealthful and unsanitary conditions

in affected subdivisions, contrary to the health, safety, and

welfare of the public; and

(7) the existence of race-related covenants in restrictions,

regardless of their unenforceability, is offensive, repugnant,

and harmful to members of racial or ethnic minority groups and

public policy requires that those covenants be removed.

(b) The purpose of this chapter is to provide a procedure for

creating, modifying, or adding to residential restrictions and to

provide for the removal of any restriction or other provision

relating to race, religion, or national origin that is void and

unenforceable under either the United States Constitution or

Section 5.026.

Added by Acts 2005, 79th Leg., Ch.

1077, Sec. 1, eff. September 1, 2005.

Sec. 211.004. CREATION OR MODIFICATION OF PROCEDURE TO AMEND

RESTRICTIONS. (a) A property owners' association by a

two-thirds vote of the association's governing body may submit a

procedure for amending restrictions to a vote of the property

owners in the subdivision or in the unit or parcel of the

subdivision governed by restrictions.

(b) An amendment procedure submitted to a vote under Subsection

(a) binds all property owners in the subdivision or the unit or

parcel of the subdivision to which the procedure applies if more

than two-thirds of the voting property owners vote in favor of

the procedure.

(c) Not later than the 30th day before the date a ballot for a

vote under this section must be received to be counted, the

property owners' association shall mail to each affected property

owner a notice that includes:

(1) the exact wording of the amendment procedure; and

(2) the date by which a property owner's ballot must be received

to be counted.

(d) The property owners' association shall pay all costs of:

(1) printing and mailing the required notices and ballots; and

(2) canvassing, tabulating, and certifying the vote.

(e) A property owner may not cast more than one vote, regardless

of the number of lots the person owns. If more than one person

owns an interest in a lot, the owners may cast only one vote for

that lot. A person may not vote if the person has an interest in

a lot only by virtue of being a lienholder.

(f) A ballot cast under this section is secret and may not be

counted unless it is placed inside an unmarked envelope that is

placed inside another envelope that bears the signature and

printed name of the property owner casting the enclosed ballot.

(g) The presiding officer of the property owners' association

shall appoint an election canvassing committee and a committee

chairperson to canvass and count the votes and determine the

outcome.

(h) If the amendment procedure receives the number of votes

required under Subsection (b), the election canvassing committee

chairperson shall certify the result to the presiding officer of

the property owners' association. The presiding officer shall

file in the real property records of each county in which all or

part of the subdivision is located an instrument that indicates

that the procedure was adopted.

(i) If the amendment procedure is not adopted, the property

owners' association may not submit the same amendment procedure

to a vote under this section on or before the first anniversary

of the date the previous votes on the procedure were certified.

Added by Acts 2005, 79th Leg., Ch.

1077, Sec. 1, eff. September 1, 2005.

Sec. 211.005. EFFECT OF ADOPTING AMENDMENT PROCEDURE. After the

effective date of the adoption of the amendment procedure under

this chapter, any proposed amendment to the restrictions

described by Section 211.002(b) applicable to the subdivision or

unit or parcel of the subdivision, as applicable, must be

submitted for approval to the owners under the amendment

procedure.

Added by Acts 2005, 79th Leg., Ch.

1077, Sec. 1, eff. September 1, 2005.






TITLE 12. MISCELLANEOUS SHARED REAL PROPERTY INTERESTS

CHAPTER 221. TEXAS TIMESHARE ACT

PROPERTY CODE

TITLE 12. MISCELLANEOUS SHARED REAL PROPERTY INTERESTS

CHAPTER 221. TEXAS TIMESHARE ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 221.001. SHORT TITLE. This chapter shall be known and may

be cited as the Texas Timeshare Act.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.001 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989.

Sec. 221.002. DEFINITIONS. As used in this chapter:

(1) "Accommodation" means any apartment, condominium or

cooperative unit, hotel or motel room, cabin, lodge, or other

private or commercial structure that:

(A) is affixed to real property;

(B) is designed for occupancy or use by one or more individuals;

and

(C) is part of a timeshare plan.

(2) "Advertisement" means any written, oral, or electronic

communication that is directed to or targeted at individuals in

this state and contains a promotion, inducement, or offer to sell

a timeshare interest, including a promotion, inducement, or offer

to sell:

(A) contained in a brochure, pamphlet, or radio or television

transcript;

(B) communicated by electronic media or telephone; or

(C) solicited through direct mail.

(3) "Amenities" means all common areas and includes recreational

and maintenance facilities of the timeshare plan.

(4) "Assessment" means an amount assessed against or collected

from a purchaser by an association or its managing entity in a

fiscal year, regardless of the frequency with which the amount is

assessed or collected, to cover expenditures, charges, reserves,

or liabilities related to the operation of a timeshare plan or

timeshare properties managed by the same managing entity.

(5) "Association" means a council or association composed of all

persons who have purchased a timeshare interest.

(6) "Commission" means the Texas Real Estate Commission.

(7) "Component site" means a specific geographic location where

accommodations that are part of a multisite timeshare plan are

located. Separate phases of a single timeshare property in a

specific geographic location and under common management are a

single component site.

(8) "Developer" means:

(A) any person, excluding a sales agent, who creates a timeshare

plan or is in the business of selling timeshare interests or

employs a sales agent to sell timeshare interests; or

(B) any person who succeeds in the developer's interest by sale,

lease, assignment, mortgage, or other transfer if the person:

(i) offers at least 12 timeshare interests in a particular

timeshare plan; and

(ii) is in the business of selling timeshare interests or

employs a sales agent to sell timeshare interests.

(9) "Dispose" or "disposition" means a voluntary transfer of any

legal or equitable timeshare interest but does not include the

transfer or release of a real estate lien or of a security

interest.

(10) "Escrow agent" means a bonded escrow company, a financial

institution whose accounts are insured by a governmental agency

or instrumentality, or an attorney or title insurance agent

licensed in this state who is responsible for the receipt and

disbursement of funds in accordance with this chapter.

(11) "Exchange company" means any person who owns or operates an

exchange program.

(12) "Exchange disclosure statement" means a written statement

that includes the information required by Section 221.033.

(13) "Exchange program" means any method, arrangement, or

procedure for the voluntary exchange of timeshare interests among

purchasers or owners.

(14) "Incidental use right" means the right to use

accommodations and amenities at one or more timeshare properties

that is not guaranteed and is administered by the managing entity

of the timeshare properties that makes vacant accommodations at

the timeshare properties available to owners of timeshare

interests in the timeshare properties.

(15) "Managing entity" means the person responsible for

operating and maintaining a timeshare property.

(16) "Multisite timeshare plan" means a plan in which a

timeshare purchaser has:

(A) a specific timeshare interest, which is the right to use and

occupy accommodations at a specific timeshare property and the

right to use and occupy accommodations at one or more other

component sites created by or acquired solely through the

reservation system of the timeshare plan; or

(B) a nonspecific timeshare interest, which is the right to use

and occupy accommodations at more than one component site created

by or acquired solely through the reservation system of the

timeshare plan but which does not include a right to use and

occupy a particular accommodation.

(17) "Offering" or "offer" means any advertisement, inducement,

or solicitation and includes any attempt to encourage a person to

purchase a timeshare interest other than as a security for an

obligation.

(18) "Project instrument" means a timeshare instrument or one or

more recordable documents, by whatever name denominated, applying

to the whole of a timeshare project and containing restrictions

or covenants regulating the use, occupancy, or disposition of

units in a project, including a declaration for a condominium,

association articles of incorporation, association bylaws, and

rules for a condominium in which a timeshare plan is created.

(19) "Promotion" means any program, activity, contest, or gift,

prize, or other item of value used to induce any person to attend

a timeshare sales presentation.

(20) "Purchaser" means any person, other than a developer, who

by means of a voluntary transfer acquires a legal or equitable

interest in a timeshare interest other than as a security for an

obligation.

(21) "Reservation system" means the method, arrangement, or

procedure by which a purchaser, in order to reserve the use and

occupancy of an accommodation of a multisite timeshare plan for

one or more timeshare periods, is required to compete with other

purchasers in the same multisite timeshare plan, regardless of

whether the reservation system is operated and maintained by the

multisite timeshare plan, a managing entity, an exchange company,

or any other person. If a purchaser is required to use an

exchange program as the purchaser's principal means of obtaining

the right to use and occupy the accommodations and facilities of

the plan, the arrangement is considered a reservation system. If

the exchange company uses a mechanism to exchange timeshare

periods among members of the exchange program, the use of the

mechanism is not considered a reservation system of the multisite

timeshare plan.

(22) "Single-site timeshare plan" means a timeshare plan in

which a timeshare purchaser's right to use and occupy

accommodations is limited to a single timeshare property. A

single-site timeshare plan that includes an incidental use right

or a program under which the owner of a timeshare interest at a

specific timeshare property may exchange a timeshare period for

another timeshare period at the same or another timeshare

property under common management does not transform the

single-site timeshare plan into a multisite timeshare plan.

(23) "Timeshare disclosure statement" means a written statement

that includes the information required by Section 221.032.

(24) "Timeshare estate" means an arrangement under which the

purchaser receives a right to occupy a timeshare property and an

estate interest in the real property.

(25) "Timeshare interest" means a timeshare estate or timeshare

use.

(26) "Timeshare instrument" means a master deed, master lease,

declaration, or any other instrument used in the creation of a

timeshare plan.

(27) "Timeshare period" means the period within which the

purchaser of a timeshare interest is entitled to the exclusive

possession, occupancy, and use of an accommodation.

(28) "Timeshare plan" means any arrangement, plan, scheme, or

similar method, excluding an exchange program but including a

membership agreement, sale, lease, deed, license, or right-to-use

agreement, by which a purchaser, in exchange for consideration,

receives an ownership right in or the right to use accommodations

for a period of time less than a year during a given year, but

not necessarily consecutive years.

(29) "Timeshare property" means:

(A) one or more accommodations and any related amenities subject

to the same timeshare instrument; and

(B) any other property or property rights appurtenant to the

accommodations and amenities.

(30) "Timeshare use" means any arrangement under which the

purchaser receives a right to occupy a timeshare property, but

under which the purchaser does not receive an estate interest in

the timeshare property.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.002 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989. Amended by Acts 1993, 73rd

Leg., ch. 443, Sec. 1, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 1, eff. January 15, 2006.

Sec. 221.003. APPLICABILITY. (a) This chapter applies to all

timeshare properties that are located in this state or offered

for sale in this state.

(b) Timeshare properties located outside this state are subject

only to Subchapters C through H.

(c) This chapter applies to any timeshare property in existence

on or after August 26, 1985, but does not affect a timeshare

contract in existence before that date.

(d) A timeshare property subject to this chapter is not subject

to Chapter 209 unless an individual timeshare owner continuously

occupies a single timeshare property as the owner's primary

residence 12 months of the year.

(e) If a person with a specific program that might otherwise be

subject to this chapter received from the commission, before

January 31, 2005, a written determination that the program is

exempt from this chapter as the chapter existed when the

determination was made, the program remains exempt from this

chapter if:

(1) the program does not vary materially from the terms on which

the exemption was granted; or

(2) the program varies materially from the terms on which the

exemption was granted, but the person receives from the

commission a new written determination that the program is exempt

from this chapter.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.003 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 2, eff. January 15, 2006.

SUBCHAPTER B. CREATION OF TIMESHARE REGIME

Sec. 221.011. DECLARATION. (a) The developer of a timeshare

plan any part of which is located in this state must record the

timeshare instrument in this state. When a person expressly

declares an intent to subject the property to a timeshare plan

through the recordation of a timeshare instrument that sets forth

the information provided in Subsections (b) and (c), that

property shall be established thenceforth as a timeshare plan.

(b) The declaration made in a timeshare instrument recorded

under this section must include:

(1) a legal description of the timeshare property, including a

ground plan indicating the location of each existing or proposed

building included in the timeshare plan;

(2) a description of each existing or proposed accommodation,

including the location and square footage of each unit and an

interior floor plan of each existing or proposed building;

(3) a description of any amenities furnished or to be furnished

to the purchaser;

(4) a statement of the fractional or percentage part that each

timeshare interest bears to the entire timeshare plan;

(5) if applicable, a statement that the timeshare property is

part of a multisite timeshare plan; and

(6) any additional provisions that are consistent with this

section.

(c) Any timeshare interest created under this section is subject

to Section 1101.002(5), Occupations Code, but Sections

1101.351(a)(1) and (c), Occupations Code, do not apply to the

acts of an exchange company in exchanging timeshare periods.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.011 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989. Amended by Acts 1993, 73rd

Leg., ch. 443, Sec. 2, eff. Sept. 1, 1993; Acts 2003, 78th Leg.,

ch. 1276, Sec. 14A.809, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 3, eff. January 15, 2006.

Sec. 221.012. CONVEYANCE AND ENCUMBRANCE. Once the property is

established as a timeshare plan, each timeshare interest may be

individually conveyed or encumbered and shall be entirely

independent of all other timeshare interests in the same

timeshare property. Any title or interest in a timeshare

interest may be recorded.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.012 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 3, eff. January 15, 2006.

Sec. 221.013. COMMON OWNERSHIP. (a) Any timeshare interest may

be jointly or commonly owned by more than one person.

(b) A timeshare estate may be jointly or commonly owned in the

same manner as any other real property interest in this state.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.013 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b) eff. Aug. 28, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 3, eff. January 15, 2006.

Sec. 221.014. PARTITION. An action for partition of a timeshare

interest may not be maintained during the term of a timeshare

plan.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.014 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 3, eff. January 15, 2006.

SUBCHAPTER C. REGISTRATION

Sec. 221.021. REGISTRATION REQUIRED. (a) Except as provided by

Subsection (b) or (d) of this section or another provision of

this chapter, a person may not offer or dispose of a timeshare

interest unless the timeshare plan is registered with the

commission.

(b) Before a registration application for a timeshare plan is

submitted or completed, a developer or any person acting on the

developer's behalf may accept a reservation and a deposit from a

prospective purchaser if the deposit is placed in a segregated

escrow account with an independent escrow agent and if the

deposit is fully refundable at any time at the request of the

purchaser. The deposit may not be forfeited unless the purchaser

affirmatively creates a binding obligation by a subsequent

written instrument.

(c) A developer or any person acting on the developer's behalf

may not offer or dispose of a timeshare interest during any

period within which there is in effect an order by the commission

or by any court of competent jurisdiction revoking or suspending

the registration of the timeshare plan of which such timeshare

interest is a part.

(d) At the developer's request, the commission may authorize the

developer to conduct presales before a timeshare plan is

registered if the registration application is administratively

complete, as determined by the commission or as established by

commission rule. The authorization for presales permits the

developer to offer and dispose of timeshare interests during the

period the application is in process. To obtain a presales

authorization, the developer must:

(1) submit a written request to the commission for an

authorization to conduct presales;

(2) submit an administratively complete application for

registration, including appropriate fees and exhibits required by

the commission; and

(3) provide evidence acceptable to the commission that all funds

received by the developer will be placed with an escrow agent

with instructions requiring the funds to be retained until a

registration application is complete as determined by the

commission.

(e) During the presales authorization period, the developer

must:

(1) provide to each purchaser and prospective purchaser a copy

of the proposed timeshare disclosure statement that the developer

submitted to the commission with the initial registration

application; and

(2) offer each purchaser the opportunity to cancel the purchase

contract as provided by Section 221.041.

(f) After the final timeshare disclosure statement is approved

by the commission, the developer must:

(1) give each purchaser and prospective purchaser a copy of the

final timeshare disclosure statement; and

(2) if the commission determines that a materially adverse

change exists between the disclosures contained in the proposed

timeshare disclosure statement and the final timeshare disclosure

statement, provide the purchaser a second opportunity to cancel

the purchase contract as provided by Section 221.041.

(g) The requirements of this subchapter remain in effect during

the period the developer offers or disposes of timeshare

interests of the timeshare plan registered with the commission.

The developer must notify the commission in writing when all of

the timeshare interests of a timeshare plan have been disposed

of.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.021 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 4, eff. January 15, 2006.

Sec. 221.022. APPLICATION FOR REGISTRATION. (a) An application

for registration filed under this section must include a

timeshare disclosure statement and any required exchange

disclosure statement required by Section 221.033, recorded copies

of all timeshare instruments, and other information as may be

required by the commission. If the timeshare property is a newly

developed property, recorded copies of the timeshare instruments

must be provided promptly after recorded copies are available

from the entity with which the instruments are recorded. If

existing or proposed accommodations are in a condominium, an

applicant who complies with this section is not required to

prepare or deliver a condominium information statement or a

resale certificate as described by Chapter 82.

(b) If existing or proposed accommodations are in a condominium

or similar development, the application for registration must

contain the project instruments of that development and

affirmatively indicate that the creation and disposition of

timeshare interests are not prohibited by those instruments. If

the project instruments do not expressly authorize the creation

and disposition of timeshare interests, the application must

contain evidence that existing owners of the condominium

development were provided written notice, at least 60 days before

the application for registration, that timeshare interests would

be created and sold. If the project instruments prohibit the

creation or disposition of timeshare interests, the application

must contain a certification by the authorized representative of

all existing owners that the project instruments have been

properly amended to permit that creation and disposition.

(c) The commission may accept an abbreviated registration

application from a developer of a timeshare plan for any

accommodations in the plan located outside this state. The

developer must file written notice of the intent to register

under this section not later than the 15th day before the date

the abbreviated application is submitted.

(d) A developer of a timeshare plan with any accommodation

located in this state may not file an abbreviated application

unless:

(1) the developer is a:

(A) successor in interest after a merger or acquisition; or

(B) joint venture in which the previous developer or its

affiliate is a partner or a member; and

(2) the previous developer registered the timeshare plan in this

state preceding the merger, acquisition, or joint venture.

(e) A developer filing an abbreviated application must provide:

(1) the legal name and any assumed names and the principal

office location, mailing address, telephone number, and primary

contact person of the developer;

(2) the name, location, mailing address, telephone number, and

primary contact person of the timeshare plan;

(3) the name and address of the developer's authorized or

registered agent for service of process in this state;

(4) the name, primary office location, mailing address, and

telephone number of the managing entity of the timeshare plan;

(5) the certificate or other evidence of registration from any

jurisdiction in which the timeshare plan is approved or accepted;

(6) the certificate or other evidence of registration from the

appropriate regulatory agency of any other jurisdiction in the

United States in which some or all of the accommodations are

located;

(7) a declaration stating whether the timeshare plan is a

single-site timeshare plan or a multisite timeshare plan;

(8) if the plan is a multisite timeshare plan, a declaration

stating whether the plan consists of specific timeshare interests

or nonspecific timeshare interests;

(9) a disclosure of each jurisdiction in which the developer has

applied for registration of the timeshare plan and whether the

timeshare plan, the developer, or the managing entity used were

denied registration or, during the five-year period before the

registration application date, were the subject of a final

adverse disposition in a disciplinary proceeding;

(10) if requested by the commission, copies of any disclosure

documents required to be provided to purchasers or filed with any

jurisdiction that approved or accepted the timeshare plan;

(11) the appropriate filing fee; and

(12) any other information reasonably requested by the

commission or required by commission rule.

(f) A foreign jurisdiction providing evidence of registration as

provided by Subsection (e)(6) must have registration and

disclosure requirements that are substantially similar to or

stricter than the requirements of this chapter.

(g) The commission shall investigate all matters relating to the

application and may in its discretion require a personal

inspection of the proposed timeshare property by any persons

designated by it. All direct expenses incurred by the commission

in inspecting the property shall be borne by the applicant. The

commission may require the applicant to pay an advance deposit

sufficient to cover those expenses.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.022 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 4, eff. January 15, 2006.

Acts 2009, 81st Leg., R.S., Ch.

279, Sec. 1, eff. September 1, 2009.

Sec. 221.023. AMENDMENT OF REGISTRATION. The developer shall

file amendments to the registration reporting to the commission

any materially adverse change in any document contained in the

registration not later than the 30th day after the date the

developer knows or reasonably should know of the change. The

developer may continue to offer and dispose of timeshare

interests under the existing registration pending review of the

amendments by the commission if the materially adverse change is

disclosed to prospective purchasers.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.023 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 4, eff. January 15, 2006.

Sec. 221.024. POWERS OF COMMISSION. (a) The commission may

prescribe and publish forms and adopt rules necessary to carry

out the provisions of this chapter and may suspend or revoke the

registration of any developer, place on probation the

registration of a developer that has been suspended or revoked,

reprimand a developer, impose an administrative penalty of not

more than $10,000, or take any other disciplinary action

authorized by this chapter if, after notice and hearing, the

commission determines that a developer has materially violated

this chapter, the Deceptive Trade Practices-Consumer Protection

Act (Subchapter E, Chapter 17, Business & Commerce Code), or

the Contest and Gift Giveaway Act (Chapter 621, Business &

Commerce Code).

(b) The commission:

(1) shall authorize the State Office of Administrative Hearings

to conduct hearings in contested cases; and

(2) may establish reasonable fees for forms and documents it

provides to the public and for the filing or registration of

documents required by this chapter.

(c) If the commission initiates a disciplinary proceeding under

this chapter, the person is entitled to a hearing before the

State Office of Administrative Hearings. The commission by rule

shall adopt procedures to permit an appeal to the commission from

a determination made by the State Office of Administrative

Hearings in a disciplinary action.

(d) The commission shall set the time and place of the hearing.

(e) A disciplinary procedure under this chapter is governed by

the contested case procedures of Chapter 2001, Government Code.

(f) The commission may file a suit in a district court of Travis

County to prevent a violation of this chapter or for any other

appropriate relief.

(g) Judicial review of a commission order imposing an

administrative penalty is:

(1) instituted by filing a petition as provided by Subchapter G,

Chapter 2001, Government Code; and

(2) by trial de novo.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.024 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989. Amended by Acts 1989, 71st

Leg., ch. 381, Sec. 1, eff. June 14, 1989; Acts 1999, 76th Leg.,

ch. 62, Sec. 7.87, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 4, eff. January 15, 2006.

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.34, eff. April 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

23, Sec. 8, eff. May 12, 2009.

Sec. 221.025. EFFECT OF REGISTRATION ON OTHER LAWS: EXEMPTION

FROM CERTAIN LAWS. (a) A developer's compliance with this

chapter exempts the developer's offer and disposition of

timeshare interests subject to this chapter from securities and

dealer registration under The Securities Act (Article 581-1 et

seq., Vernon's Texas Civil Statutes).

(b) A timeshare plan created as a condominium regime before

January 1, 1994, that complies with this chapter is exempt from

the requirements of Section 81.112 relating to club membership.

(c) A timeshare plan subject to Chapter 82 that complies with

this chapter is exempt from the requirements of Section 82.0675

relating to club membership.

(d) A developer's compliance with this chapter as to any

timeshare plan exempts any company, as defined by Chapter 181,

Finance Code (Texas Trust Company Act), that holds title to the

timeshare interests in the timeshare plan from compliance with

the Texas Trust Company Act as to the company's activities

relating to the holding of that title.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.025 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 4, eff. January 15, 2006.

Sec. 221.026. ISSUANCE AND RENEWAL OF REGISTRATION. (a) The

commission by rule shall adopt requirements for the issuance and

renewal of a developer's registration under this chapter,

including:

(1) the form required for application for registration or a

renewal of registration; and

(2) any supporting documentation required for registration or

renewal of registration.

(b) The commission shall issue or renew a registration under

this chapter for a period not to exceed 24 months.

(c) The commission may assess and collect a fee for the issuance

or renewal of a registration under this chapter.

(d) The commission may assess and collect a late fee if the

commission has not received the fee or any supporting

documentation required before the 61st day after the date a

registration is issued or renewed under this section.

(e) Failure to pay a renewal fee or late fee is a violation of

this chapter.

Added by Acts 2005, 79th Leg., Ch.

539, Sec. 4, eff. January 15, 2006.

Sec. 221.027. TEMPORARY SUSPENSION. (a) The presiding officer

of the commission shall appoint a disciplinary panel consisting

of three commission members to determine whether the registration

for a timeshare plan under this chapter should be temporarily

suspended.

(b) If the disciplinary panel determines from the information

presented to the panel that a timeshare plan registered under

this chapter would, by the continued disposition of the timeshare

property, constitute a continuing threat to the public welfare,

the panel shall temporarily suspend the registration of the

timeshare plan.

(c) A registration may be suspended under this section without

notice or hearing on the complaint if:

(1) institution of proceedings for a hearing before the State

Office of Administrative Hearings is initiated simultaneously

with the temporary suspension; and

(2) a hearing is held under Chapter 2001, Government Code, and

this chapter as soon as possible.

(d) Notwithstanding Chapter 551, Government Code, the

disciplinary panel may hold a meeting by telephone conference

call if immediate action is required and convening the panel at

one location is inconvenient for any member of the panel.

Added by Acts 2007, 80th Leg., R.S., Ch.

1411, Sec. 58, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

23, Sec. 9, eff. May 12, 2009.

SUBCHAPTER D. DISCLOSURE

Sec. 221.031. ADVERTISEMENTS AND PROMOTIONS. (a) At any time,

the commission may request a developer to file for review by the

commission any advertisement used in this state by the developer

in connection with offering a timeshare interest. The developer

shall provide the advertisement not later than the 15th day after

the date the commission makes the request. If the commission

determines that the advertisement violates this chapter or

Chapter 621, Business & Commerce Code, the commission shall

notify the developer in writing, stating the specific grounds for

the commission's determination not later than the 15th day after

the date the commission makes its determination. The commission

may grant the developer provisional approval for the

advertisement if the developer agrees to correct the deficiencies

identified by the commission. A developer, on its own

initiative, may submit any proposed advertisement to the

commission for review and approval by the commission.

(b) Any advertisement that contains a promotion in connection

with the offering of a timeshare interest must comply with

Chapter 621, Business & Commerce Code.

(c) As provided by Subsections (d) and (e), an advertisement

that contains a promotion in connection with the offering of a

timeshare interest must include, in addition to any disclosures

required under Chapter 621, Business & Commerce Code, the

following:

(1) a statement to the effect that the promotion is intended to

solicit purchasers of timeshare interests;

(2) if applicable, a statement to the effect that any person

whose name is obtained during the promotion may be solicited to

purchase a timeshare interest;

(3) the full name of the developer of the timeshare property;

and

(4) if applicable, the full name and address of any marketing

company involved in the promotion of the timeshare property,

excluding the developer or an affiliate or subsidiary of the

developer.

(d) An advertisement containing the disclosures required by

Chapter 621, Business & Commerce Code, and Subsection (c)

must be provided in writing or electronically:

(1) at least once before a scheduled sales presentation; and

(2) in a reasonable period before the scheduled sales

presentation to ensure that the recipient receives the

disclosures before leaving to attend the sales presentation.

(e) The developer is not required to provide the disclosures

required by this section in every advertisement or other written,

oral, or electronic communication provided or made to a recipient

before a scheduled sales presentation.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.031 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989. Amended by Acts 1989, 71st

Leg., ch. 381, Sec. 2, eff. June 14, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 5, eff. January 15, 2006.

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.35, eff. April 1, 2009.

Sec. 221.032. TIMESHARE DISCLOSURE STATEMENT. (a) Before the

signing of any agreement to acquire a timeshare interest, the

developer shall provide a timeshare disclosure statement to the

prospective purchaser and shall obtain from the purchaser a

written acknowledgement of receipt of the timeshare disclosure

statement.

(b) The timeshare disclosure statement for a single-site

timeshare plan or a multisite timeshare plan that includes a

specific timeshare interest must include:

(1) the type of timeshare plan offered and the name and address

of:

(A) the developer; and

(B) the single site or specific site offered for the multisite

timeshare plan;

(2) a description of the duration and operation of the timeshare

plan;

(3) a description of the existing or proposed accommodations,

including the type and number of timeshare interests in the

accommodations expressed in periods of seven-day use availability

or other time increment applicable to the timeshare plan. The

description of each type of accommodation included in the

timeshare plan shall be categorized by the number of bedrooms,

the number of bathrooms, and sleeping capacity, and shall include

a statement indicating whether the accommodation contains a full

kitchen, which means a kitchen that has a minimum of a

dishwasher, range, sink, oven, and refrigerator. If the

accommodations are proposed or incomplete, a schedule for

commencement, completion, and availability of the accommodations

shall be provided;

(4) a description of any existing or proposed amenities of the

timeshare plan and, if the amenities are proposed or incomplete,

a schedule for commencement, completion, and availability of the

amenities;

(5) the extent to which financial arrangements have been

provided for the completion of all promised accommodations and

amenities that are committed to be built;

(6) a description of the method and timing for performing

maintenance of the accommodations;

(7) a statement indicating that, on an annual basis, the sum of

the nights that purchasers are entitled to use the accommodations

does not exceed the number of nights the accommodations are

available for use by the purchasers;

(8) a description of the method by which purchasers' use of the

accommodations is scheduled;

(9) a statement that an association exists or is expected to be

created or that such an association does not exist and is not

expected to be created and, if such an association exists or is

reasonably contemplated, a description of its powers and

responsibilities;

(10) relating to the single-site timeshare plan or the specific

timeshare interest of a multisite timeshare plan, copies of the

following documents, if applicable, including any amendments to

the documents, unless separately provided to the purchaser

simultaneously with the timeshare disclosure statement:

(A) the declaration;

(B) the association articles of incorporation;

(C) the association bylaws;

(D) the association rules; and

(E) any lease or contract, excluding the purchase contract and

other loan documents required to be signed by the purchaser at

closing;

(11) the name and principal address of the managing entity and a

description of the procedures, if any, for altering the powers

and responsibilities of the managing entity and for removing or

replacing it;

(12) the current annual budget, if available, or the projected

annual budget for the timeshare plan or timeshare properties

managed by the same managing entity if assessments are deposited

in a common account. The budget must include:

(A) a statement of the amount reserved or budgeted for repairs,

replacements, and refurbishment;

(B) the projected common expense liability, if any, by category

of expenditure for the timeshare plan or timeshare properties

managed by the same managing entity; and

(C) the assumptions on which the operating budget is based;

(13) the projected assessments and a description of the method

for calculating and apportioning those assessments among

purchasers;

(14) any initial fee or special fee due from the purchaser at

closing, together with a description of the purpose and method of

calculating the fee;

(15) a description of any lien, defect, or encumbrance on or

affecting title to the timeshare interest and, if applicable, a

copy of each written warranty provided by the developer;

(16) a description of any bankruptcy that is pending or that has

occurred within the past five years, pending civil or criminal

suit, adjudication, or disciplinary actions material to the

timeshare plan of which the developer has knowledge;

(17) a description of any financing offered by or available

through the developer;

(18) any current or anticipated fees or charges to be paid by

timeshare purchasers for the use of any accommodations or

amenities related to the timeshare plan, and a statement that the

fees or charges are subject to change;

(19) a description and amount of insurance coverage provided for

the protection of the purchaser;

(20) the extent to which a timeshare interest may become subject

to a tax lien or other lien arising out of claims against

purchasers of different timeshare interests;

(21) a description of those matters required by Section 221.041;

(22) a statement disclosing any right of first refusal or other

restraint on the transfer of all or any portion of a timeshare

interest;

(23) a statement disclosing that any deposit made in connection

with the purchase of a timeshare interest must be held by an

escrow agent until expiration of any right to cancel the contract

and that any deposit must be returned to the purchaser if the

purchaser elects to exercise the right of cancellation; or, if

the commission accepts from the developer a surety bond,

irrevocable letter of credit, or other form of financial

assurance instead of an escrow deposit, a statement disclosing

that the developer has provided a surety bond, irrevocable letter

of credit, or other form of financial assurance in an amount

equal to or in excess of the funds that would otherwise be held

by an escrow agent and that the deposit must be returned if the

purchaser elects to exercise the right of cancellation;

(24) if applicable, a statement that the assessments collected

from the purchasers may be placed in a common account with the

assessments collected from the purchasers of other timeshare

properties managed by the same managing entity;

(25) if the timeshare plan provides purchasers with the

opportunity to participate in an exchange program, a description

of the name and address of the exchange company and the method by

which a purchaser accesses the exchange program; and

(26) any other information the commission determines is

necessary to protect prospective purchasers or to implement the

purpose of this chapter.

(c) A developer who offers a specific timeshare interest in a

multisite timeshare plan also must fully disclose the following

information in written, graphic, or tabular form:

(1) a description of each component site, including the name and

address of each component site;

(2) a description of each type of accommodation in each

component site, categorized by the number of bedrooms, the number

of bathrooms, and sleeping capacity, and a statement indicating

whether the accommodation contains a full kitchen, which means a

kitchen that has a minimum of a dishwasher, range, sink, oven,

and refrigerator;

(3) a description of the amenities at each component site

available for use by the purchasers;

(4) a description of the reservation system, which must include:

(A) the entity responsible for operating the reservation system,

its relationship to the developer, and the duration of any

agreement for operation of the reservation system;

(B) a summary or the rules governing access to and use of the

reservation system; and

(C) the existence of and explanation regarding any priority

reservation features that affect a purchaser's ability to make

reservations for the use of a given accommodation on a

first-come, first-served basis;

(5) the name and principal address of the managing entity for

the multisite timeshare plan and a description of the procedures,

if any, for altering the powers and responsibilities of the

managing entity and for removing or replacing it;

(6) a description of any right to make additions to,

substitutions in, or deletions from accommodations, amenities, or

component sites, and a description of the basis on which

accommodations, amenities, or component sites may be added to,

substituted in, or deleted from the multisite timeshare plan;

(7) a description of the purchaser's liability for any fees

associated with the multisite timeshare plan;

(8) the location of each component site of the multisite

timeshare plan, the historical occupancy of each component site

for the prior 12-month period, if the component site was part of

the multisite timeshare plan during such 12-month time period, as

well as any periodic adjustment or amendment to the reservation

system that may be needed in order to respond to actual purchaser

use patterns and changes in purchaser use demand for the

accommodations existing at the time within the multisite

timeshare plan; and

(9) any other information the commission determines is necessary

to protect prospective purchasers or to implement the purpose of

this chapter.

(d) A developer who offers a nonspecific timeshare interest in a

multisite timeshare plan must disclose the following information

in written, graphic, or tabular form:

(1) the name and address of the developer;

(2) a description of the type of interest and the usage rights

the purchaser will receive;

(3) a description of the duration and operation of the timeshare

plan;

(4) a description of the type of insurance coverage provided for

each component site;

(5) an explanation of who holds title to the accommodations of

each component site;

(6) a description of each component site, including the name and

address of each component site;

(7) a description of the existing or proposed accommodations,

expressed in periods of seven-day use availability or any other

time increment applicable to the timeshare plan. The description

of each type of accommodation included in the timeshare plan

shall be categorized by the number of bedrooms, the number of

bathrooms, and sleeping capacity, and shall include a statement

indicating whether the accommodation contains a full kitchen,

which means a kitchen that has a minimum of a dishwasher, range,

sink, oven, and refrigerator. If the accommodations are proposed

or incomplete, a schedule for commencement, completion, and

availability of the accommodations shall be provided;

(8) a statement that an association exists or is expected to be

created or that such an association does not exist and is not

expected to be created and, if such an association exists or is

reasonably contemplated, a description of its powers and

responsibilities;

(9) if applicable, copies of the following documents applicable

to the multisite timeshare plan, including any amendments to the

documents, unless separately provided to the purchaser

simultaneously with the timeshare disclosure statement:

(A) the declaration;

(B) the association articles of incorporation;

(C) the association bylaws;

(D) the association rules; and

(E) any lease or contract, excluding the purchase contract and

other loan documents required to be signed by the purchaser at

closing;

(10) a description of the method and timing for performing

maintenance of the accommodations;

(11) a statement indicating that, on an annual basis, the sum of

the nights that purchasers are entitled to use the accommodations

does not exceed the number of nights the accommodations are

available for use by the purchasers;

(12) a description of each type of accommodation included in the

timeshare plan, categorized by the number of bedrooms, the number

of bathrooms, and sleeping capacity, and a statement indicating

whether the accommodation contains a full kitchen, which means a

kitchen that has a minimum of a dishwasher, range, sink, oven,

and refrigerator;

(13) a description of amenities available for use by the

purchaser at each component site;

(14) the location of each component site of the multisite

timeshare plan, the historical occupancy of each component site

for the prior 12-month period, if the component site was part of

the multisite timeshare plan during such 12-month time period, as

well as any periodic adjustment or amendment to the reservation

system that may be needed in order to respond to actual purchaser

use patterns and changes in purchaser use demand for the

accommodations existing at the time within the multisite

timeshare plan;

(15) a description of the right to make any additions,

substitutions, or deletions of accommodations, amenities, or

component sites, and a description of the basis upon which

accommodations, amenities, or component sites may be added to,

substituted in, or deleted from the multisite timeshare plan;

(16) a description of the reservation system that shall include

all of the following:

(A) the entity responsible for operating the reservation system,

its relationship to the developer, and the duration of any

agreement for operation of the reservation system;

(B) a summary of the rules governing access to and use of the

reservation system; and

(C) the existence of and an explanation regarding any priority

reservation features that affect a purchaser's ability to make

reservations for the use of a given accommodation on a

first-come, first-served basis;

(17) the name and principal address of the managing entity for

the multisite timeshare plan and a description of the procedures,

if any, for altering the powers and responsibilities of the

managing entity and for removing or replacing it, and a

description of the relationship between the multisite timeshare

plan managing entity and the managing entity of the component

sites of the multisite timeshare plan, if different from the

multisite timeshare plan managing entity;

(18) the current annual budget of the multisite timeshare plan,

if available, or the projected annual budget for the multisite

timeshare plan, which must include:

(A) a statement of the amount reserved or budgeted for repairs,

replacements, and refurbishment;

(B) the projected common expense liability, if any, by category

of expenditure for the multisite timeshare plan; and

(C) the assumptions on which the operating budget is based;

(19) the projected assessments and a description of the method

for calculating and apportioning those assessments among

purchasers of the multisite timeshare plan;

(20) if applicable, a statement that the assessments collected

from the purchasers may be placed in a common account with the

assessments collected from the purchasers of other timeshare

properties managed by the same managing entity;

(21) any current fees or charges to be paid by timeshare

purchasers for the use of any amenities related to the timeshare

plan and a statement that the fees or charges are subject to

change;

(22) any initial or special fee due from the purchaser at

closing, together with a description of the purpose of and method

of calculating the fee;

(23) a description of the purchaser's liability for any fees

associated with the multisite timeshare plan;

(24) a description of any lien, defect, or encumbrance on or

affecting title to the timeshare interest and, if applicable, a

copy of each written warranty provided by the developer;

(25) the extent to which a timeshare interest may become subject

to a tax lien or other lien arising out of claims against

purchasers of different timeshare interests;

(26) a description of those matters required by Section 221.041;

(27) a description of any financing offered by or available

through the developer;

(28) a description of any bankruptcy that is pending or that has

occurred within the past five years, pending civil or criminal

suits, adjudications, or disciplinary actions material to the

timeshare plan of which the developer has knowledge;

(29) a statement disclosing any right of first refusal or other

restraint on the transfer of all or a portion of a timeshare

interest;

(30) a statement disclosing that any deposit made in connection

with the purchase of a timeshare interest must be held by an

escrow agent until expiration of any right to cancel the contract

and that any deposit must be returned to the purchaser if the

purchaser elects to exercise the right of cancellation; or, if

the commission accepts from the developer a surety bond,

irrevocable letter of credit, or other form of financial

assurance instead of an escrow deposit, a statement disclosing

that the developer has provided a surety bond, irrevocable letter

of credit, or other form of financial assurance in an amount

equal to or in excess of the funds that would otherwise be held

by an escrow agent and that the deposit must be returned if the

purchaser elects to exercise the right of cancellation;

(31) if the timeshare plan provides purchasers with the

opportunity to participate in an exchange program, a description

of the name and address of the exchange company and the method by

which a purchaser accesses the exchange program; and

(32) any other information the commission determines is

necessary to protect prospective purchasers or to implement the

purpose of this chapter.

(e) A developer may include any other information in a timeshare

disclosure statement required by this section on approval by the

commission.

(f) If a timeshare plan is located wholly outside this state,

the commission may permit the developer to submit a timeshare

disclosure statement the developer is currently providing

purchasers or an equivalent timeshare disclosure statement filed

for the timeshare plan in another state if the current statement

or the equivalent statement substantially complies with the

requirements of this subchapter. This subsection does not exempt

the developer from other requirements of this chapter.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.032 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989. Amended by Acts 1993, 73rd

Leg., ch. 443, Sec. 3, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 5, eff. January 15, 2006.

Acts 2009, 81st Leg., R.S., Ch.

279, Sec. 2, eff. September 1, 2009.

Sec. 221.033. EXCHANGE DISCLOSURE STATEMENT. (a) Before the

signing of any agreement to purchase a timeshare interest in

which a prospective purchaser is also offered participation in

any exchange program, the developer shall also deliver to the

prospective purchaser the exchange disclosure statement of any

exchange company whose service is advertised or offered by the

developer or other person in connection with the disposition.

(b) If participation in an exchange program is offered for the

first time after a disposition has occurred, any person offering

that participation shall also deliver an exchange disclosure

statement to the purchaser before the execution by the purchaser

of any instrument relating to participation in the exchange

program.

(c) In all cases, the person offering participation in the

exchange program shall obtain from the purchaser a written

acknowledgement of receipt of the exchange disclosure statement.

(d) The exchange disclosure statement must include the following

information:

(1) the name and address of the exchange company;

(2) if the exchange company is not the developer, a statement

describing the legal relationship, if any, between the exchange

company and the developer;

(3) a statement indicating the conditions under which the

exchange program might terminate or become unavailable;

(4) whether membership or participation or both in the exchange

program is voluntary or mandatory;

(5) a complete description of the required procedure for

executing an exchange of timeshare periods;

(6) the fee required for membership or participation or both in

the program and whether the fee is subject to change;

(7) a statement to the effect that participation in the exchange

program is conditioned on compliance with the terms of a contract

between the exchange company and the purchaser;

(8) a statement in conspicuous and bold-faced print to the

effect that all exchanges are arranged on a space-available basis

and that neither the developer nor the exchange company

guarantees that a particular timeshare period can be exchanged;

and

(9) a description of seasonal demand and unit occupancy

restrictions employed in the exchange program.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.033 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 6, eff. January 15, 2006.

Sec. 221.034. EXEMPT OFFERINGS AND DISPOSITIONS; COMMUNICATIONS.

(a) An offering or disposition is exempt from this chapter if

it is:

(1) a gratuitous offering or disposition of a timeshare

interest;

(2) a disposition pursuant to a court order;

(3) a disposition by a governmental agency;

(4) a disposition by foreclosure or deed in lieu of foreclosure;

(5) an offering or disposition by an association of its own

timeshare interest acquired through foreclosure, deed in lieu of

foreclosure, or gratuitous transfer;

(6) an offering or disposition of all timeshare interests in a

timeshare plan to not more than five persons;

(7) an offering or disposition of a timeshare interest in a

timeshare property situated wholly outside this state under a

contract executed wholly outside this state, if there has been no

offering to the purchaser within this state;

(8) an offering or disposition of a timeshare interest to a

purchaser who is not a resident of this state under a contract

executed wholly outside this state, if there has been no offering

to the purchaser within this state;

(9) the offering or redisposition of a timeshare interest by a

purchaser who acquired the interest for the purchaser's personal

use; or

(10) the offering or disposition of a rental of an accommodation

for a period of three years or less.

(b) If a developer has a timeshare plan registered under this

chapter and is subject to Section 221.024, the developer may

offer or dispose of an interest in a timeshare plan that is not

registered under this chapter to a person who is the owner of a

timeshare interest in a timeshare plan created by the developer.

A developer under this subsection is exempt from Sections

221.021, 221.022, 221.023, 221.032, 221.041, 221.042, 221.043,

221.061, 221.071(a)(1) and (8), 221.074, and 221.075 if the

developer:

(1) permits the purchaser to cancel the purchase contract before

the sixth day after the date the contract is signed; and

(2) provides the purchaser all timeshare disclosure documents

required by law to be provided in the jurisdiction in which the

timeshare property is located.

(c) The following communications are not advertisements under

this chapter:

(1) any stockholder communication, including an annual report or

interim financial report, proxy material, registration statement,

securities prospectus, timeshare disclosure statement, or other

material required to be delivered to a prospective purchaser by a

state or federal governmental entity;

(2) any oral or written statement disseminated by a developer to

broadcast or print media, excluding:

(A) paid advertising or promotional material relating to plans

for acquiring or developing timeshare property; and

(B) the rebroadcast or other dissemination of any oral

statements by a developer to a prospective purchaser or the

distribution or other dissemination of written statements,

including newspaper or magazine articles or press releases, by a

developer to prospective purchasers;

(3) the offering of a timeshare interest in a national

publication or by electronic media that is not directed to or

targeted at any individual located in this state;

(4) any audio, written, or visual publication or material

relating to the availability of any accommodations for transient

rental if:

(A) a sales presentation is not a term or condition of the

availability of the accommodations; and

(B) the failure of the transient renter to take a tour of the

timeshare property or attend a sales presentation does not result

in a reduction in the level of services or an increase in the

rental price that would otherwise be available to the renter; or

(5) any follow-up communication with a person relating to a

promotion if the person previously received an advertisement

relating to the promotion that complied with Section 221.031.

(d) The following communications are exempt from this chapter if

they are delivered to a person who has previously executed a

contract for the purchase of or is an owner of a timeshare

interest in a timeshare plan:

(1) any communication addressed to and relating to the account

of the person; or

(2) any audio, written, or visual publication or material

relating to an exchange company or program if the person is a

member of that exchange company or program.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.034 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 7, eff. January 15, 2006.

Sec. 221.035. SUPERVISORY DUTIES OF DEVELOPER. Notwithstanding

obligations placed upon any other persons by this chapter, the

developer shall supervise, manage, and control all aspects of the

offering of a timeshare interest, including but not limited to

promotion, advertising, contracting, and closing. Any violation

of this chapter which occurs during such offering activities is

considered to be a violation by the developer as well as by the

person actually committing the violation.

Added by Acts 1989, 71st Leg., ch. 381, Sec. 3, eff. June 14,

1989.

Sec. 221.036. DEVELOPER PREPARATION AND COMPLETION OF DOCUMENTS.

(a) A developer may charge a reasonable fee for completion of a

contract form, closing document, or disclosure document required

for the sale, exchange, option, lease, or rental of a timeshare

interest.

(b) The action of a developer under Subsection (a) does not

constitute the unauthorized or illegal practice of law in this

state if the contract or document has been:

(1) accepted by the commission for use in the particular type of

transaction involved; or

(2) prepared by an attorney licensed to practice law in this

state for use in the particular type of transaction involved.

Added by Acts 2003, 78th Leg., ch. 1244, Sec. 1, eff. June 20,

2003.

Sec. 221.037. ALTERNATIVE TERMINOLOGY OR NAME. (a) In

providing the disclosures required by this chapter, the use of

the terms "vacation ownership interest" or "vacation ownership

plan" to refer to the timeshare interest or plan offered by the

developer, or the use of other terms that are substantially

similar and that are regularly used by the developer to denote a

timeshare interest or plan, is sufficient and complies with the

requirements of this chapter.

(b) In providing the full name of a developer or a marketing

company as required by this chapter, the disclosure of an assumed

name of the developer or the marketing company, if the entity has

complied with the requirements of the applicable assumed business

names statutes or other laws regarding the use of the assumed

name, is sufficient and complies with this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

279, Sec. 3, eff. September 1, 2009.

SUBCHAPTER E. CANCELLATION OF PURCHASE CONTRACT

Sec. 221.041. PURCHASER'S RIGHT TO CANCEL. (a) A purchaser may

cancel a purchase contract before the sixth day after the date

the purchaser signs and receives a copy of the purchase contract

or receives the required timeshare disclosure statement,

whichever is later.

(b) A purchaser may not waive the right of cancellation under

this section. A contract containing a waiver is voidable by the

purchaser.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.041 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989. Amended by Acts 1989, 71st

Leg., ch. 381, Sec. 4, eff. June 14, 1989; Acts 1993, 73rd Leg.,

ch. 443, Sec. 4, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 8, eff. January 15, 2006.

Sec. 221.042. NOTICE; REFUND. (a) If a purchaser elects to

cancel a purchase contract under Section 221.041, the purchaser

may do so by hand-delivering notice of cancellation to the

developer, by mailing notice by prepaid United States mail to the

developer or to the developer's agent for service of process, or

by providing notice by overnight common carrier delivery service

to the developer or the developer's agent for service of process.

(b) Cancellation is without penalty, and all payments made by

the purchaser before cancellation must be refunded on or before

the 30th day after the date on which the developer receives a

timely notice of cancellation or on or before the fifth day after

the date the developer receives good funds from the purchaser,

whichever is later.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.042 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 8, eff. January 15, 2006.

Sec. 221.043. CONTRACT REQUIREMENTS. (a) Each purchase

contract shall contain the following information. The statements

required by this subsection and Subsection (c)(8) shall be

provided in a conspicuous manner and in the exact language set

forth in this section with the developer's name and address, the

date of the last day of the fiscal year, and the address of the

managing entity inserted where indicated:

"PURCHASER'S RIGHT TO CANCEL.

"(1) BY SIGNING THIS CONTRACT YOU ARE INCURRING AN OBLIGATION TO

PURCHASE A TIMESHARE INTEREST. YOU MAY, HOWEVER, CANCEL THIS

CONTRACT WITHOUT PENALTY OR OBLIGATION BEFORE THE SIXTH DAY AFTER

THE DATE YOU SIGN AND RECEIVE A COPY OF THE PURCHASE CONTRACT, OR

RECEIVE THE REQUIRED TIMESHARE DISCLOSURE STATEMENT, WHICHEVER IS

LATER.

"(2) IF YOU DECIDE TO CANCEL THIS CONTRACT, YOU MAY DO SO BY

EITHER HAND-DELIVERING NOTICE OF CANCELLATION TO THE DEVELOPER,

BY MAILING NOTICE BY PREPAID UNITED STATES MAIL TO THE DEVELOPER

OR THE DEVELOPER'S AGENT FOR SERVICE OF PROCESS, OR BY PROVIDING

NOTICE BY OVERNIGHT COMMON CARRIER DELIVERY SERVICE TO THE

DEVELOPER OR THE DEVELOPER'S AGENT FOR SERVICE OF PROCESS. YOUR

NOTICE OF CANCELLATION IS EFFECTIVE ON THE DATE SENT OR DELIVERED

TO (INSERT NAME OF DEVELOPER) AT (INSERT ADDRESS OF DEVELOPER).

FOR YOUR PROTECTION, SHOULD YOU DECIDE TO CANCEL YOU SHOULD

EITHER SEND YOUR NOTICE OF CANCELLATION BY CERTIFIED MAIL WITH A

RETURN RECEIPT REQUESTED OR OBTAIN A SIGNED AND DATED RECEIPT IF

DELIVERING IT IN PERSON OR BY OVERNIGHT COMMON CARRIER.

"(3) A PURCHASER SHOULD NOT RELY ON STATEMENTS OTHER THAN THOSE

INCLUDED IN THIS CONTRACT AND THE DISCLOSURE STATEMENT."

(b) Immediately following the required statements in Subsection

(a) shall be a space reserved for the signature of the purchaser.

(c) The purchase contract must also include the following:

(1) the name and address of the developer and the address of the

timeshare property or the address of any available timeshare

interest being offered;

(2) an agreement describing the cancellation policy prescribed

by Section 221.041;

(3) the name of the person or persons primarily involved in the

sales presentation on behalf of the developer;

(4) a statement disclosing the amount of the periodic

assessments currently assessed against or collected from the

purchasers of the timeshare interest, immediately followed by a

statement providing that collected assessments will be used by

the managing entity to pay for expenditures, charges, reserves,

or liabilities relating to the operation of the timeshare plan or

timeshare properties managed by the managing entity;

(5) the date the purchaser signs the contract; and

(6) the following statement:

"AS A TIMESHARE OWNER, YOU HAVE A RIGHT TO REQUEST A WRITTEN

ANNUAL TIMESHARE FEE AND EXPENSE STATEMENT. THIS STATEMENT IS

PREPARED ANNUALLY BY THE MANAGING ENTITY AND WILL BE AVAILABLE

NOT LATER THAN FIVE MONTHS AFTER (INSERT THE DATE OF THE LAST DAY

OF THE FISCAL YEAR). YOU MAY REQUEST THE STATEMENT BY WRITING TO

(INSERT NAME AND ADDRESS OF THE MANAGING ENTITY)."

(d) The information required to be provided by this section may

be provided in the purchase contract or in an exhibit to the

purchase contract, or it may be provided in part in both if all

of the information is provided.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.043 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989. Amended by Acts 1989, 71st

Leg., ch. 381, Sec. 5, eff. June 14, 1989; Acts 1993, 73rd Leg.,

ch. 443, Sec. 5, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 8, eff. January 15, 2006.

Acts 2009, 81st Leg., R.S., Ch.

279, Sec. 4, eff. September 1, 2009.

SUBCHAPTER F. EXCHANGE PROGRAM

Sec. 221.051. OPERATION REQUIREMENT. An exchange company shall

employ seasonal demand and unit occupancy restrictions in the

operation of its exchange program.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.051 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989.

Sec. 221.052. LIABILITY OF DEVELOPER AND EXCHANGE COMPANY. (a)

A developer does not incur any liability arising out of the use,

delivery, or publication to a purchaser of written information or

audio-visual materials provided to it by the exchange company in

accordance with Subchapter D, unless the developer knows or has

reason to know that the materials are inaccurate or false.

(b) No exchange company shall have any liability with respect to

any violation under this chapter arising out of the use by a

developer of information relating to an exchange program other

than that provided to the developer by the exchange company.

(c) An exchange company that denies exchange privileges to an

owner whose use of accommodations in the owner's timeshare plan

is denied is not liable to any member of the exchange company or

exchange program or any third party because of the denial of the

owner's exchange privileges.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.052 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 9, eff. January 15, 2006.

Sec. 221.053. EXCHANGE COMPANY LIABILITY. Except for written

information or audio-visual materials provided to a developer by

an exchange company, an exchange company does not incur liability

as a result of:

(1) a representation made by a developer that relates to any

exchange program or exchange company; or

(2) the use, delivery, or publication by a developer of

information that relates to an exchange program or exchange

company.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.053 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989.

SUBCHAPTER G. ESCROW DEPOSITS

Sec. 221.061. ESCROW OR TRUST ACCOUNT REQUIRED. (a) A

developer or escrow agent of a timeshare plan shall deposit in an

escrow or trust account in a federally insured depository 100

percent of all funds received during the purchaser's cancellation

period.

(b) An escrow agent owes the purchaser a fiduciary duty.

(c) The escrow agent and the developer shall execute an

agreement that includes a statement providing that:

(1) funds may be disbursed to the developer from the escrow or

trust account by the agent only:

(A) after the purchaser's cancellation period has expired; and

(B) as provided by the purchase contract, subject to this

subchapter; and

(2) if the purchaser cancels the purchase contract as provided

by the contract, the funds must be paid to:

(A) the purchaser; or

(B) the developer if the purchaser's funds have been refunded

previously by the developer.

(d) If a developer contracts to sell a timeshare interest and

the construction of the building in which the timeshare interest

is located has not been completed when the cancellation period

expires, the developer shall continue to maintain all funds

received from the purchaser under the purchase agreement in the

escrow or trust account until construction of the building is

completed. The documentation required for evidence of completion

of construction includes:

(1) a certificate of occupancy;

(2) a certificate of substantial completion;

(3) evidence of a public safety inspection equivalent to

Subdivision (1) or (2) from a government agency in the applicable

jurisdiction; or

(4) any other evidence acceptable to the commission.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.061 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 10, eff. January 15, 2006.

Sec. 221.062. RELEASE OF ESCROW. (a) The funds or property

constituting the escrow or trust deposit may be released from

escrow only in accordance with this section.

(b) If the purchaser cancels the purchase contract as provided

by the contract, the funds shall be paid to:

(1) the purchaser; or

(2) the developer if the purchaser's funds have been refunded

previously by the developer.

(c) If the purchaser defaults in the performance of obligations

under the terms of the purchase contract, the funds shall be paid

to the developer.

(d) If the developer defaults in the performance of obligations

under the purchase contract, the funds shall be paid to the

purchaser.

(e) If the funds of the purchaser have not been disbursed

previously as provided by Subsections (a)-(d), the funds may be

disbursed to the developer by the escrow or trust agent if

acceptable evidence of completion of construction is provided.

(f) If there is a dispute relating to the funds in the escrow or

trust account, the agent shall maintain the funds in the account

until:

(1) the agent receives written directions agreed to and signed

by all parties; or

(2) a civil action relating to the disputed funds is filed.

(g) If a civil action is filed under Subsection (f)(2), the

escrow or trust account agent shall deposit the funds with the

court in which the action is filed.

(h) Excluding any encumbrance placed against the purchaser's

timeshare interest that secures the purchaser's payment of

purchase money financing for the purchase, the developer is not

entitled to the release of any funds escrowed with respect to

each timeshare interest until the developer has provided the

commission with satisfactory evidence that:

(1) the timeshare interest and any other property or rights to

property appurtenant to the timeshare interest, including any

amenities represented to the purchaser as being part of the

timeshare plan, are free and clear of any of the claims of the

developer, any owner of the underlying fee, a mortgagee, judgment

creditor, or other lienor, or any other person having an interest

in or lien or encumbrance against the timeshare interest or

appurtenant property or property rights;

(2) the developer, any owner of the underlying fee, a mortgagee,

judgment creditor, or other lienor, or any other person having an

interest in or lien or encumbrance against the timeshare interest

or appurtenant property or property rights, including any

amenities represented to the purchaser as being part of the

timeshare plan, has recorded a subordination and notice to

creditors document in the jurisdiction in which the timeshare

interest is located that expressly and effectively provides that

the interest holder's right, lien, or encumbrance does not

adversely affect and is subordinate to the rights of the owners

of the timeshare interests in the timeshare plan, regardless of

the date of purchase, on and after the effective date of the

subordination document;

(3) the developer, any owner of the underlying fee, a mortgagee,

judgment creditor, or other lienor, or any other person having an

interest in or lien or encumbrance against the timeshare interest

or appurtenant property or property rights, including any

amenities represented to the purchaser as being part of the

timeshare plan, has transferred the subject accommodations or

amenities or all use rights therein to a nonprofit organization

or an owners' association to be held for the use and benefit of

the purchasers of the timeshare plan, which entity shall act as a

fiduciary to the purchasers, provided that the developer has

transferred control of that entity to the purchasers or does not

exercise its voting rights in that entity with respect to the

subject accommodations or amenities and, prior to the transfer,

any lien or other encumbrance against the accommodation or

facility is subject to a subordination and notice to creditors

instrument pursuant to this subsection; or

(4) alternative arrangements have been made that are adequate to

protect the rights of the purchasers of the timeshare interests

and are approved by the commission.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.062 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 10, eff. January 15, 2006.

Acts 2009, 81st Leg., R.S., Ch.

279, Sec. 5, eff. September 1, 2009.

Sec. 221.063. ALTERNATIVE TO ESCROW OR TRUST ACCOUNT: FINANCIAL

ASSURANCE. (a) Instead of the deposit of funds in an escrow or

trust account as provided by Section 221.061, the commission may

accept from the developer a surety bond, irrevocable letter of

credit, or other form of financial assurance, including financial

assurance posted in another state or jurisdiction.

(b) The amount of the financial assurance provided under this

section must be an amount equal to or more than the amount of

funds that would otherwise be placed in an escrow or trust

account under Section 221.061(a).

(c) The amount of the financial assurance provided under this

section for timeshare property under construction as provided by

Section 221.061(d) must be the lesser of:

(1) an amount equal to or more than the amount of funds that

would otherwise be placed in an escrow or trust account under

that subsection; or

(2) the amount necessary to assure completion of the building in

which the timeshare interest is located.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.063 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 10, eff. January 15, 2006.

Sec. 221.064. DOCUMENTATION REQUIRED. The escrow or trust

account agent or developer shall make documents related to the

escrow or trust account or the financial assurance provided

available to the commission at the commission's request.

Added by Acts 2005, 79th Leg., Ch.

539, Sec. 10, eff. January 15, 2006.

SUBCHAPTER H. MISCELLANEOUS PROVISIONS

Sec. 221.071. DECEPTIVE TRADE PRACTICES. (a) A developer or

other person commits a false, misleading, or deceptive act or

practice within the meaning of Subsections (a) and (b) of Section

17.46 of the Texas Deceptive Trade Practices-Consumer Protection

Act (Article 17.46 et seq., Business & Commerce Code), by

engaging in any of the following acts:

(1) failing to disclose information concerning a timeshare

interest required by Subchapter D;

(2) making false or misleading statements of fact concerning the

characteristics of accommodations or amenities available to a

consumer;

(3) predicting specific or immediate increases in the value of a

timeshare interest without a reasonable basis for such

predictions;

(4) making false or misleading statements of fact concerning the

duration that accommodations or amenities will be available to a

consumer;

(5) making false or misleading statements of fact concerning the

conditions under which a purchaser of a timeshare interest may

exchange the right to occupy a unit for the right to occupy a

unit in the same or another timeshare property;

(6) representing that a prize, gift, or other benefit will be

awarded in connection with a promotion with the intent not to

award that prize, gift, or benefit in the manner represented;

(7) failing to provide a copy of the purchase contract to the

purchaser at the time the contract is signed by the purchaser;

(8) failing to provide the annual statement as required by

Section 221.074(a); or

(9) exceeding a one-to-one purchaser-to-accommodation ratio for

a timeshare plan during a consecutive 12-month period, as

determined under Subsection (c).

(b) The provisions of this section are not exclusive and are in

addition to provisions provided for in any other law.

(c) A developer complies with the one-to-one

purchaser-to-accommodation ratio referred to in Subsection (a)(9)

if the total number of purchasers eligible to use the

accommodations of the timeshare plan during a consecutive

12-month period never exceeds the total number of accommodations

available for use in the timeshare plan during that same period.

A purchaser-to-accommodation ratio is computed by dividing the

number of purchasers eligible to use an accommodation in a

timeshare plan on any given day by the number of accommodations

within the plan available for use on that day. For purposes of

computing the purchaser-to-accommodation ratio:

(1) each purchaser is counted at least once each consecutive

12-month period;

(2) each accommodation is counted not more than 365 times each

consecutive 12-month period, excluding a leap year, in which each

accommodation may be counted 366 times; and

(3) a purchaser who is delinquent in paying timeshare

assessments is considered eligible to use timeshare plan

accommodations.

(d) If a developer has substantially complied with this chapter

in good faith, a nonmaterial error or omission is not actionable.

Any nonmaterial error or omission is not sufficient to permit a

purchaser to cancel a purchase contract after the period provided

for cancellation expires under this chapter.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.071 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989. Amended by Acts 1993, 73rd

Leg., ch. 443, Sec. 6, eff. Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 11, eff. January 15, 2006.

Sec. 221.072. INSURANCE. Before the disposition of any

timeshare interest, the developer or managing entity shall

maintain the following insurance with respect to the timeshare

property:

(1) property insurance on the timeshare property and any

personal property for use by purchasers, other than personal

property separately owned by a purchaser, insuring against all

risks of direct physical loss commonly insured against, in a

total amount, after application of deductibles, of the full

replacement cost of the accommodations and amenities of the

timeshare property; and

(2) liability insurance covering all occurrences commonly

insured against for death, bodily injury, and property damage

arising out of or in connection with the use, ownership, and

maintenance of the timeshare property.

Added by Acts 1987, 70th Leg., ch. 167, Sec. 6.03, eff. Sept. 1,

1987. Renumbered from Sec. 201.072 by Acts 1989, 71st Leg., ch.

2, Sec. 13.03(b), eff. Aug. 28, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 12, eff. January 15, 2006.

Sec. 221.073. PENALTY. (a) A developer subject to this chapter

commits an offense if the developer offers or disposes of a

timeshare interest in a timeshare property which has not been

registered with the commission.

(b) It is not a violation of this section for a developer

subject to this chapter to accept reservations and deposits from

prospective purchasers in accordance with Section 221.021(b) or

(d).

(c) An offense under this section is a Class A misdemeanor. A

person may not be prosecuted for more than one offense involving

the same promotion, even if mailed or distributed to more than

one person.

Added by Acts 1989, 71st Leg., ch. 381, Sec. 6, eff. June 14,

1989. Amended by Acts 1999, 76th Leg., ch. 1382, Sec. 9, eff.

June 19, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 13, eff. January 15, 2006.

Sec. 221.074. ANNUAL TIMESHARE FEE AND EXPENSE STATEMENT. (a)

Notwithstanding any contrary provision of the required timeshare

disclosure statement, project instrument, timeshare instrument,

or bylaws adopted pursuant to a timeshare instrument, the

managing entity shall make a written annual accounting of the

operation of the timeshare properties managed by the managing

entity to each purchaser who requests an accounting not later

than five months after the last day of each fiscal year. The

statement shall fairly and accurately represent the collection

and expenditure of assessments and include:

(1) a balance sheet;

(2) an income and expense statement;

(3) the current budget for the timeshare property, timeshare

properties managed by the same managing entity, or multisite

timeshare plan required by Section 221.032(b)(12); and

(4) the name, address, and telephone number of a designated

representative of the managing entity.

(b) On the request of an owner, the managing entity of the

timeshare plan shall provide the owner with the name and address

of each member of the board of directors of the owners'

association, if one exists.

(c) A developer or managing entity shall have an annual

independent audit of the financial statements of the timeshare

plan or timeshare properties managed by the managing entity

performed by a certified public accountant or an accounting firm.

The audit must be:

(1) conducted in accordance with generally accepted auditing

standards as prescribed by the American Institute of Certified

Public Accountants, the Governmental Accounting Standards Board,

the United States General Accounting Office, or other

professionally recognized entities that prescribe auditing

standards; and

(2) completed not later than five months after the last day of

the fiscal year of the timeshare plan or timeshare property.

(d) Knowingly furnishing false information in the annual

timeshare fee and expense statement is a violation of the

Deceptive Trade Practices-Consumer Protection Act (Section 17.41

et seq., Business & Commerce Code).

(e) The managing entity of any accommodation located in this

state shall post prominently in the registration area of the

accommodations the following notice, with the date of the last

day of the current fiscal year and the address of the managing

entity inserted where indicated:

"AS A TIMESHARE OWNER YOU HAVE A RIGHT TO REQUEST A WRITTEN

ANNUAL TIMESHARE FEE AND EXPENSE STATEMENT. THIS STATEMENT IS

PREPARED ANNUALLY BY THE MANAGING ENTITY AND WILL BE AVAILABLE NO

LATER THAN FIVE MONTHS FOLLOWING (INSERT THE DATE OF THE LAST DAY

OF THE CURRENT FISCAL YEAR). YOU MAY REQUEST THE STATEMENT, BY

WRITING TO (INSERT ADDRESS OF THE MANAGING ENTITY)."

Added by Acts 1993, 73rd Leg., ch. 443, Sec. 7, eff. Jan. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 14, eff. January 15, 2006.

Sec. 221.075. CIVIL PENALTY FOR LATE STATEMENT; INJUNCTION. (a)

On receipt of a written request filed with the commission by a

managing entity before the date on which the statement required

by Section 221.074 must be made available, the commission for

good cause shown may grant the managing entity an extension of no

more than 30 days in which to provide the statement.

(b) If the statement required by Section 221.074 is late and an

extension has not been granted under Subsection (a), the managing

entity required to provide the statement is liable to the state

for a civil penalty not to exceed:

(1) $500 per day for each of the first 10 days that the

statement is late; and

(2) $1,500 per day for each day after the 10th day, until the

managing entity has complied with Section 221.074.

(c) In no event shall the civil penalties exceed $30,000 for any

one statement period.

(d) A managing entity may not assess against or collect from the

purchasers of a timeshare property the amount of a penalty

incurred under this section.

(e) If it appears that a managing entity has violated Section

221.074, the attorney general may institute an action for

injunctive relief, a civil penalty, or both.

Added by Acts 1993, 73rd Leg., ch. 443, Sec. 7, eff. Jan. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1382, Sec. 10, eff.

June 19, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 15, eff. January 15, 2006.

Sec. 221.076. MANAGING ENTITIES THAT MANAGE MORE THAN ONE

TIMESHARE PROPERTY. (a) A managing entity that manages two or

more single-site timeshare plans may commingle the assessments

collected from purchasers of one timeshare plan with the

assessments collected from purchasers of any other single-site

plan for which it is the managing entity only if the practice is

disclosed in the timeshare disclosure statement for each

timeshare property and the appropriate statement is included in

the declaration for each timeshare property as required by

Subchapter B.

(b) A managing entity which manages a multisite timeshare plan

may deposit assessments collected from purchasers of one

timeshare property into a common account with assessments

collected from purchasers of other timeshare properties

participating in the same multisite timeshare plan only if the

practice is disclosed in the timeshare disclosure statement for

each timeshare property in the multisite timeshare plan and the

appropriate statement is included in the declaration for each

timeshare plan as required by Subchapter B.

(c) Nothing in this section shall be construed to allow a

managing entity to commingle assessments of a multisite timeshare

plan with the assessments of a separate multisite timeshare plan

or a timeshare plan that is not a part of the multisite timeshare

plan.

Added by Acts 1993, 73rd Leg., ch. 443, Sec. 8, eff. Sept. 1,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 16, eff. January 15, 2006.

Sec. 221.077. AVAILABILITY OF BOOKS AND RECORDS; RECORDS

RETENTION. (a) A developer or managing entity, on written

request of an owner, shall make available for examination at its

registered office or principal place of business and at any

reasonable time or times the relevant books and records relating

to the collection and expenditure of assessments.

(b) A developer or managing entity shall maintain in its records

a copy of each purchase contract for an accommodation sold by the

developer for a timeshare period unless the contract has been

canceled. If a sale of the timeshare estate is pending, the

developer shall retain a copy of the contract until a deed of

conveyance, agreement for deed, or lease is recorded in the real

property records of the county in which the timeshare property is

located.

Added by Acts 1993, 73rd Leg., ch. 443, Sec. 8, eff. Sept. 1,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

539, Sec. 16, eff. January 15, 2006.



CHAPTER 222. TEXAS MEMBERSHIP CAMPING RESORT ACT

PROPERTY CODE

TITLE 12. MISCELLANEOUS SHARED REAL PROPERTY INTERESTS

CHAPTER 222. TEXAS MEMBERSHIP CAMPING RESORT ACT

Sec. 222.001. SHORT TITLE. This chapter may be cited as the

Texas Membership Camping Resort Act.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 13.03(d), eff. Aug.

28, 1989.

Sec. 222.002. APPLICATION OF CHAPTER. (a) This chapter applies

to all membership camping resorts located in this state.

(b) Sections 222.003-222.013 also apply to membership camping

resorts located outside this state but offered for sale in this

state.

(c) This chapter does not affect a membership camping contract

made before August 31, 1987.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 13.03(d), eff. Aug.

28, 1989.

Sec. 222.003. DEFINITIONS. In this chapter:

(1) "Advertising" means a direct or indirect solicitation or

inducement to purchase and includes but is not necessarily

limited to a solicitation or inducement made by print or

electronic media, through the mail, or by personal contact.

(2) "Amenities" means all common areas of real property occupied

by a membership camping resort and includes but is not

necessarily limited to camping sites, swimming pools, stables,

tennis courts, recreation buildings, restrooms and showers,

laundry rooms, trading posts, grocery stores, and maintenance

facilities.

(3) "Blanket encumbrance" means a mortgage, deed of trust,

option to purchase, or vendor's lien, an interest obtained under

a contract or agreement of sale, or other financing lien or

encumbrance granted by an operator that secures or evidences the

obligation to pay money or to sell or convey any campgrounds

located in this state that are made available to purchasers by

the operator, and that authorizes, permits, or requires the

foreclosure or other disposition of the affected campground.

(4) "Business day" means any day other than a Saturday, Sunday,

or federal holiday.

(5) "Camping site" means a space designed and promoted for the

purpose of locating a trailer, tent, tent trailer, pickup camper,

recreational vehicle, or similar device designed for camping.

(6) "Dispose" or "disposition" means a voluntary transfer of any

membership interest or membership right but does not include the

transfer or release of a real estate lien or of a security

interest.

(7) "Home resort" means the camping resort to which the

purchaser has purchased a right of membership. The term does not

include a resort that a purchaser may use as a result of a

reciprocal program among operators.

(8) "Membership camping contract" means an agreement under which

a purchaser pays for or becomes obligated to pay for a membership

interest or membership right in a membership camping resort.

(9) "Membership camping contract broker" means a person who

resells a membership camping contract to a new purchaser on

behalf of the former purchaser. The term does not include a

membership camping operator or that person's agent.

(10) "Membership camping resort disclosure statement" means a

written statement that includes the information that is required

by Section 222.006(b).

(11) "Membership camping resort" means real property owned or

operated by a membership camping operator that is available for

camping by purchasers of a membership right.

(12) "Membership interest" means a membership camping resort

estate.

(13) "Membership right" means a license, contract right, or

other right entitling a purchaser to use camping sites or

amenities at a membership camping resort.

(14) "Offering" or "offer" means any advertisement, inducement,

or solicitation and includes but is not necessarily limited to

any attempt to encourage a person to purchase a membership

interest or membership right.

(15) "Operator" means a person who owns or provides a camping

site or an amenity to a purchaser. The term does not include:

(A) a person who owns or otherwise provides a mobile home park

or a camping or recreational trailer park open to the general

public with camping sites that are rented on a fee for use basis

and who does not solicit purchases of membership camping

contracts; or

(B) an outdoor service, facility, enterprise, or park that is

owned or operated by or under the control of the United States,

this state, or a political subdivision of this state.

(16) "Promotion" means any program or activity that is used to

induce any person to attend a membership camping resort sales

presentation.

(17) "Promotional disclosure statement" means a written

statement that includes the information required by Section

222.006(a).

(18) "Purchaser" means a person, other than an operator, seller,

or broker, who by means of voluntary transfer acquires a

membership interest or membership right in a membership camping

resort other than as security for an obligation.

(19) "Reciprocal company" means any person, including an

operator, who operates a reciprocal program.

(20) "Reciprocal program disclosure statement" means a written

statement that includes the information required by Section

222.006(c).

(21) "Reciprocal program" means any program under which the

purchaser of a membership interest or membership right in a

membership camping resort may use the facilities of a membership

camping resort other than those of the purchaser's home resort.

(22) "Seller" means a person, including an operator, who in the

ordinary course of business offers a membership interest or

membership right for sale to the public but does not include a

person who acquires a membership interest or membership right for

his use and subsequently offers it for resale.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 13.03(d), eff. Aug.

28, 1989. Amended by Acts 1989, 71st Leg., ch. 1039, Sec. 3.20,

eff. Sept. 1, 1989.

Sec. 222.004. REGISTRATION; ADMINISTRATION. (a) A person may

not offer or dispose of a membership interest or membership right

under a membership camping contract in this state unless the

operator is registered with the secretary of state. If an

operator also sells membership camping contracts, that operator

must also comply with the registration requirements for

membership camping contract brokers imposed by Section 222.005.

(b) A registration filed under this section must be on a form

prescribed by the secretary of state and must include, to the

extent applicable, the following information:

(1) the operator's name, address, and the organizational form of

the operator's business, including the date and jurisdiction

under which the business was organized, the name and address of

each of its officers in this state, and the name and address of

each membership camping resort located in this state that is

owned or operated in whole or in part by the operator;

(2) a list of all owners of 10 percent or more of the capital

stock of the operator's business if the operator is not required

to report under the Securities Exchange Act of 1934 (15 U.S.C.

Sec. 78a et seq.);

(3) a brief description and certified copy of the instrument

creating the operator's ownership of or other right to use the

membership camping resort and the amenities that are to be

available for use by purchasers, together with a copy of any

lease, license, franchise, reciprocal agreement, or other

agreement entitling the operator to use the membership camping

resort and the amenities, and any material provision of the

agreement that restricts a purchaser's use of the membership

camping resort or the amenities;

(4) a sample copy of each instrument to be delivered to a

purchaser to evidence the purchaser's membership in the

membership camping resort and a sample copy of each agreement

that a purchaser is required to execute;

(5) financial statements of the operator for the most recent

fiscal quarter;

(6) a narrative description of the promotional plan for the

offering of membership interests or membership rights;

(7) a copy of any agreement between the operator and any person

owning, controlling, or managing the membership camping resort;

(8) a complete list of the locations and addresses of any sales

offices located in this state;

(9) the names of any other states or foreign countries in which

a registration of the operator or the membership camping contract

has been filed;

(10) complete information concerning any adverse order,

judgment, or decree entered by any court or administrative agency

in connection with a membership camping resort operated by the

operator or in which the operator had an interest at the time of

the order, judgment, or decree;

(11) a description of any blanket encumbrance on the membership

camping resort; and

(12) a membership camping resort disclosure statement and any

required reciprocal program disclosure statement required by

Section 222.006.

(c) The registration must be signed by the operator, by an

officer or general partner of the operator, or by another person

who holds a power of attorney for this purpose from the operator.

If the registration is signed under a power of attorney, a copy

of the power of attorney must be included with the registration.

The registration must be submitted with the registration fee set

by the secretary of state pursuant to Section 222.010.

(d) The operator shall promptly file amendments to the

registration reporting to the secretary of state any material and

adverse change in any document contained in such registration.

For the purposes of this subsection, a material and adverse

change includes any change that significantly reduces or

terminates either the applicant's or a purchaser's right to use

the membership camping resort or any of the amenities described

by the membership camping contract but does not include minor

changes covering the use of the membership camping resort, its

amenities, or any reciprocal program.

(e) The secretary of state shall investigate all matters

relating to the registration and may in his discretion require a

personal inspection of the proposed membership camping resort by

any persons designated by him.

(f) The secretary of state may prescribe and publish forms

necessary to carry out the provisions of this chapter. The

secretary of state may not approve or disapprove any

registration, and an operator may not represent to any person

that the secretary of state endorses or approves the membership

camping resort or membership camping contract.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 13.03(d), eff. Aug.

28, 1989. Amended by Acts 1989, 71st Leg., ch. 1039, Sec. 3.21,

eff. Sept. 1, 1989.

Sec. 222.005. REGISTRATION OF SELLERS AND MEMBERSHIP CAMPING

CONTRACT BROKERS. (a) A person may not offer a membership

interest or membership right in a membership camping resort or

resell membership camping contracts in this state unless the

person is registered with the secretary of state. Each

application for registration as a seller or membership camping

contract broker must be in writing and must be signed by the

applicant.

(b) The application must state:

(1) the name and address of the applicant;

(2) the name and place of business of the applicant's employer,

if any;

(3) whether the applicant has been convicted of a felony or a

misdemeanor involving moral turpitude and if so, the nature of

the felony, where and when it was committed, and the disposition

of the conviction; and

(4) whether the applicant has been refused a real estate

broker's or salesman's license or any other occupational license

in this or any other state or whether the applicant's license as

a real estate broker or salesman in this or any other state has

been revoked or suspended.

(c) The secretary of state may require any additional

information that is reasonably necessary to determine the good

moral character of an applicant for registration.

(d) Each application for registration as a seller or membership

camping contract broker must be accompanied by the required

registration fee set by the secretary of state pursuant to

Section 222.010.

(e) The secretary of state may prescribe and publish forms to

carry out the provisions of this section.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 13.03(d), eff. Aug.

28, 1989. Amended by Acts 1989, 71st Leg., ch. 1039, Sec. 3.22,

eff. Sept. 1, 1989.

Sec. 222.006. DISCLOSURE STATEMENTS. (a) Before or at the time

of the use of any promotion in connection with the offering of a

membership interest or membership right in a membership camping

resort, the person who intends to use the promotion shall include

the following information in its advertisements to the

prospective purchaser:

(1) a statement to the effect that the promotion is intended to

solicit purchasers of membership interests or membership rights

in a membership camping resort;

(2) the full name of the operator and seller of the membership

interest or membership right in the membership camping resort;

(3) if applicable, the full name and address of any marketing

company involved in the promotion of the membership camping

resort;

(4) the complete rules of the promotion;

(5) the method of awarding, the odds of winning, and the

approximate retail value of prizes, gifts, or other benefits

under the promotion and the date by which each prize, gift, or

other benefit will be awarded or conferred;

(6) any restrictions, qualifications, or other conditions that

the recipient must satisfy before the recipient is entitled to

receive a prize, gift, or other benefit, including:

(A) any deadline by which the recipient must visit the

membership camping resort, attend the sales presentation, or

contact a seller in order to receive the prize, gift, or other

benefit;

(B) the date on which the offer expires; and

(C) any other conditions, including minimum age qualifications,

financial qualifications, or a requirement that if the recipient

is married both husband and wife must be present in order to

receive the prize, gift, or other benefit;

(7) if applicable, a statement that the operator or seller

reserves the right to provide a certificate with which to redeem

or claim the prize, gift, or other benefit awarded and that the

prize, gift, or other benefit shall be shipped or delivered to

the recipient within 30 days following the mailing of the

certificate; and

(8) if applicable, a statement that the operator or seller

reserves the right to substitute a prize, gift, or other benefit

of equal value for the prize, gift, or other benefit awarded if

the item is not available to the operator or seller after the

purchaser or prospect has complied with the provisions of the

promotion.

(b) Before or at the time of the signing of any agreement or

membership camping contract to acquire a membership interest or

membership right in a membership camping resort, the operator

shall provide a membership camping resort disclosure statement to

the prospective purchaser and shall obtain from the purchaser a

written acknowledgement of receipt of the membership camping

resort disclosure statement. The membership camping resort

disclosure statement must include:

(1) the name and address of the operator and the name and

specific location of the membership camping resort;

(2) a description of the amenities, membership camping resort,

and any project or development within which the membership

camping resort is located or of which it is a part. The

disclosure statement must also state the total number of camping

sites in the membership camping resort and whether and under what

circumstances that number may be increased or decreased; if a

membership interest or membership right includes amenities not

yet in existence, the disclosure statement must provide the

approximate commencement and completion schedule of those

proposed amenities;

(3) a description of the membership interests and membership

rights currently available for disposition;

(4) a statement that a council of purchasers exists or is

expected to be created or that such a council does not exist and

is not expected to be created; if such a council exists or is

reasonably contemplated, the disclosure statement must contain a

description of its powers and responsibilities;

(5) the name and principal address of the managing entity;

(6) a description and amount of any current or expected dues,

assessments, fees, taxes, or charges to be paid by purchasers for

the use of amenities or for any other purpose;

(7) a description and amount of insurance coverage provided for

the protection of the purchaser; and

(8) a statement that any deposit made in connection with the

purchase of a membership interest or membership right will be

held until expiration of any right to cancel the contract or any

later time specified in the contract and will be returned to the

purchaser if he elects to exercise his right of cancellation.

(c) Before or at the time of the signing of any agreement or

membership camping contract in which a prospective purchaser is

also offered participation in a reciprocal program, the operator

shall also deliver to the prospective purchaser the reciprocal

program disclosure statement of the reciprocal company whose

reciprocal program is advertised or offered by the operator or

seller in connection with the disposition. If participation in a

reciprocal program is offered for the first time after a

disposition has occurred, any person offering the participation

shall also deliver a reciprocal program disclosure statement to

the purchaser before the execution by the purchaser of any

instrument relating to participation in the reciprocal program.

In all cases, the person offering the participation shall obtain

from the purchaser a written acknowledgement of receipt of the

reciprocal program disclosure statement. The reciprocal program

disclosure statement must include the following information:

(1) the name and address of the reciprocal company;

(2) if the reciprocal company is not the operator, a statement

describing the legal relationship, if any, between the reciprocal

company and the operator;

(3) a statement that the reciprocal program might terminate or

become unavailable;

(4) whether membership or participation, or both, in the

reciprocal program is voluntary or mandatory;

(5) a complete description of the required procedure for using

the reciprocal program;

(6) the fee required for membership or participation, or both,

in the reciprocal program and whether the fee is subject to

change;

(7) a statement to the effect that participation in the

reciprocal program is conditioned on compliance with the terms of

a contract between the reciprocal company and the purchaser; and

(8) a statement in conspicuous and bold-faced print to the

effect that all reciprocal campgrounds are arranged on a

space-available basis and that neither the operator nor the

reciprocal company guarantees that a particular reciprocal

campground can be used.

(d) A disclosure statement need not be delivered in the case of:

(1) a gratuitous disposition of a membership interest or

membership right;

(2) a disposition pursuant to a court order;

(3) a disposition by a governmental agency;

(4) a disposition by foreclosure or deed in lieu of foreclosure;

(5) a disposition that may be canceled by the purchaser without

penalty at any time and for any reason;

(6) a disposition of a membership interest or membership right

in a membership camping resort situated wholly outside this state

under a contract executed wholly outside this state, if there has

been no offering to the purchaser within this state;

(7) a disposition of a membership interest or membership right

to a purchaser who is not a resident of this state under a

contract executed wholly outside this state, if there has been no

offering to the purchaser within this state; or

(8) the redisposition of a membership interest or membership

right by a purchaser who acquired the interest or right for his

personal use.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 13.03(d), eff. Aug.

28, 1989.

Sec. 222.007. CONTRACT. (a) Each sale of a membership interest

or membership right in a membership camping resort must be

evidenced by a membership camping contract written in the

language principally used in any promotional presentation made to

the purchaser. The seller must give the purchaser a copy of the

contract at the time it is signed.

(b) Each contract must contain the following:

(1) the name and address of the operator and the seller and the

location of the membership camping resort;

(2) the signature of the operator or seller;

(3) the signature of the purchaser;

(4) the date on which the purchaser signs the contract;

(5) the name of the person who closed the transaction described

in the membership camping contract;

(6) a brief description of the nature of the purchaser's

interest in and right or license to use the membership camping

resort;

(7) a summary or copy of the rules, restrictions, or covenants

regulating the purchaser's use of the operator's properties,

including a statement of whether and how the rules, restrictions,

or covenants may be changed;

(8) any restraints on the transfer of the membership camping

contract;

(9) any grounds for forfeiture of a purchaser's membership

camping contract;

(10) if applicable, a statement of the purchaser's right to

cancel the membership camping contract as provided by Section

222.008(c);

(11) a statement of whether the purchaser visited the location

of the membership camping resort before signing the contract; and

(12) if applicable, a statement by the seller that if the

purchaser timely exercises any right of cancellation under the

contract, all payments made by the purchaser to the seller in

connection with the contract shall be returned to the purchaser

before the 21st day after the seller receives notice of

cancellation as required under Section 222.008.

(c) The contract must also contain a brief description of the

existing amenities available for use by purchasers at the home

resort and of any proposed amenities or amenities not yet

complete or fully functional.

(d) The contract must also contain a brief statement of the

operator's ownership of or other right to use the camping

properties represented to be available for use by purchasers,

together with the duration of any lease, license, franchise, or

reciprocal program entitling the operator to use the property,

and material provisions of any agreements that restrict a

purchaser's use of the property.

(e) The contract must be revised annually to include any changes

to the information required by this section, if applicable.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 13.03(d), eff. Aug.

28, 1989.

Sec. 222.008. PURCHASER'S RIGHT TO CANCEL. (a) A purchaser may

cancel a membership camping contract to purchase a membership

interest or membership right before the fourth business day after

the contract is executed if the purchaser did not visit the

location of the membership camping resort being offered for sale

before the contract was signed. A purchaser may not waive his

right of cancellation under this section. A contract containing a

waiver is voidable by the purchaser.

(b) If a purchaser elects to cancel a membership camping

contract under Subsection (a), he may do so by hand delivering

notice of cancellation to the seller or by mailing notice by

prepaid United States mail to the seller or to the seller's agent

for service of process. Cancellation is without penalty, and all

payments made by the purchaser before cancellation must be

refunded before the 21st day after the date on which the seller

receives notice of cancellation.

(c) If applicable, immediately before the space reserved in the

contract for the signature of the purchaser, in bold-faced and

conspicuous type or print that is larger than the type of print

in the remaining text of the contract, substantially the

following statement must appear:

"If you have not visited the location of the membership camping

resort in which you are acquiring an interest or membership

right, you may cancel this contract without penalty or obligation

before the fourth business day after the date on which you signed

this contract. If you decide to cancel this contract, you may do

so by hand delivering notice of cancellation to the seller or by

mailing notice by prepaid United States mail to the seller or the

seller's agent for service of process. Your notice of

cancellation is effective on the date sent or delivered to (name

of seller) at (address of seller). A purchaser should not rely on

statements other than those included in this contract and the

disclosure statement."

Added by Acts 1989, 71st Leg., ch. 2, Sec. 13.03(d), eff. Aug.

28, 1989.

Sec. 222.009. RECIPROCAL PROGRAM. An operator does not incur

any liability arising out of use, delivery, or publication by the

operator to the purchaser of written information or audio-visual

materials provided to it by the reciprocal company pursuant to

Section 222.006; provided, however, that an operator is subject

to liability arising out of the use, delivery, or publication to

the purchaser of materials provided by the reciprocal company if

the operator knows that the materials are inaccurate or false.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 13.03(d), eff. Aug.

28, 1989.

Sec. 222.010. FEES. (a) The secretary of state shall set all

fees imposed by this chapter in amounts reasonable and necessary

to cover the costs of administering this chapter.

(b) The secretary of state shall deposit all fees received under

this chapter in the state treasury to the credit of a special

fund to be used in the administration of this chapter.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 13.03(d), eff. Aug.

28, 1989. Amended by Acts 1989, 71st Leg., ch. 1039, Sec. 3.23,

eff. Sept. 1, 1989.

Sec. 222.011. VIOLATIONS. (a) A person commits a false,

misleading, or deceptive act or practice within the meaning of

Subsections (a) and (b), Section 17.46, Deceptive Trade

Practices-Consumer Protection Act (Section 17.46, Business &

Commerce Code), by engaging in any of the following acts:

(1) failing to disclose information concerning a membership

interest or membership right required by Section 222.006;

(2) failing to provide a purchaser with a copy of the membership

camping contract and any other document signed by the purchaser

or the operator in connection with the purchase of a membership

interest or membership right;

(3) making false or misleading statements of a material nature

concerning camping sites or amenities available to the purchaser;

(4) predicting specific or immediate increases in the value of a

membership interest or membership right without a reasonable

basis for such predictions;

(5) making false or misleading statements of a material nature

concerning the conditions under which a purchaser of a membership

interest or membership right may use or occupy other membership

camping resort camping sites or amenities;

(6) representing that a prize, gift, or other benefit will be

awarded in connection with a promotion with intent not to award

that prize, gift, or other benefit;

(7) representing that registration with the secretary of state

under Section 222.004 constitutes approval or endorsement by the

secretary of state of the operator, the membership camping

contract, or the membership camping resort;

(8) offering or disposing of a membership interest or membership

right under a membership camping contract without having complied

with the registration requirements under Section 222.004; and

(9) offering for sale a membership interest or membership right

in a membership camping resort without having complied with the

registration requirements under Section 222.005.

(b) The provisions of this section are not exclusive and are in

addition to provisions provided for in any other law.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 13.03(d), eff. Aug.

28, 1989. Amended by Acts 1989, 71st Leg. ch. 1039, Sec. 3.24,

eff. Sept. 1, 1989.

Sec. 222.012. INSURANCE. Before the disposition of any

membership interest or membership right in a membership camping

resort, the operator shall maintain the following insurance with

respect to the membership camping resort:

(1) property insurance on any personal property for use by

purchasers, other than personal property separately owned by a

purchaser, insuring against all risks of direct physical loss

commonly insured against in a total amount, after application of

deductibles, of the insurable value of the personal property of

the membership camping resort; and

(2) liability insurance covering all occurrences commonly

insured against for death, bodily injury, and property damage

arising out of or in connection with the use, ownership, and

maintenance of the membership camping resort.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 13.03(d), eff. Aug.

28, 1989.

Sec. 222.013. EXEMPT FROM SECURITIES ACT. The filing of a

registration under this chapter exempts the sale of a membership

interest or membership right in a membership camping resort

subject to this chapter from registration under The Securities

Act (Article 581-1 et seq., Vernon's Texas Civil Statutes).

Added by Acts 1989, 71st Leg., ch. 2, Sec. 13.03(d), eff. Aug.

28, 1989.






TITLE 15. FAIR HOUSING PRACTICES

CHAPTER 301. TEXAS FAIR HOUSING ACT

PROPERTY CODE

TITLE 15. FAIR HOUSING PRACTICES

CHAPTER 301. TEXAS FAIR HOUSING ACT

SUBCHAPTER A. TITLE, PURPOSE, AND DEFINITIONS

Sec. 301.001. SHORT TITLE. This chapter may be cited as the

Texas Fair Housing Act.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.0015. TEXAS WORKFORCE COMMISSION CIVIL RIGHTS DIVISION.

The powers and duties exercised by the Commission on Human Rights

under this chapter are transferred to the Texas Workforce

Commission civil rights division. A reference in this chapter to

the "commission" means the Texas Workforce Commission civil

rights division.

Added by Acts 2003, 78th Leg., ch. 302, Sec. 3, eff. March 19,

2004.

Sec. 301.002. PURPOSES. The purposes of this chapter are to:

(1) provide for fair housing practices in this state;

(2) create a procedure for investigating and settling complaints

of discriminatory housing practices; and

(3) provide rights and remedies substantially equivalent to

those granted under federal law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.003. DEFINITIONS. In this chapter:

(1) "Aggrieved person" includes any person who:

(A) claims to have been injured by a discriminatory housing

practice; or

(B) believes that the person will be injured by a discriminatory

housing practice that is about to occur.

(2) "Complainant" means a person, including the commission, that

files a complaint under Section 301.081.

(3) Repealed by Acts 2003, 78th Leg., ch. 302, Sec. 4(3).

(4) "Conciliation" means the informal negotiations among an

aggrieved person, the respondent, and the commission to resolve

issues raised by a complaint or by the investigation of the

complaint.

(5) "Conciliation agreement" means a written agreement resolving

the issues in conciliation.

(6) "Disability" means a mental or physical impairment that

substantially limits at least one major life activity, a record

of the impairment, or being regarded as having the impairment.

The term does not include current illegal use or addiction to any

drug or illegal or federally controlled substance and does not

apply to an individual because of an individual's sexual

orientation or because that individual is a transvestite.

(7) "Discriminatory housing practice" means an act prohibited by

Subchapter B or conduct that is an offense under Subchapter I.

(8) "Dwelling" means any:

(A) structure or part of a structure that is occupied as, or

designed or intended for occupancy as, a residence by one or more

families; or

(B) vacant land that is offered for sale or lease for the

construction or location of a structure or part of a structure

described by Paragraph (A).

(9) "Family" includes a single individual.

(10) "Respondent" means:

(A) a person accused of a violation of this chapter in a

complaint of discriminatory housing practice; or

(B) a person identified as an additional or substitute

respondent under Section 301.084 or an agent of an additional or

substitute respondent.

(11) "To rent" includes to lease, sublease, or let, or to grant

in any other manner, for a consideration, the right to occupy

premises not owned by the occupant.

(12) "Person" means:

(A) an individual;

(B) a corporation, partnership, association, unincorporated

organization, labor organization, mutual company, joint-stock

company, and trust; and

(C) a legal representative, a trustee, a trustee in a case under

Title 11, U.S.C., a receiver, and a fiduciary.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 17.003,

eff. Sept. 1, 2001.

Sec. 301.004. FAMILIAL STATUS. A discriminatory act is

committed because of familial status if the act is committed

because the person who is the subject of discrimination is:

(1) pregnant;

(2) domiciled with an individual younger than 18 years of age in

regard to whom the person:

(A) is the parent or legal custodian; or

(B) has the written permission of the parent or legal custodian

for domicile with that person; or

(3) in the process of obtaining legal custody of an individual

younger than 18 years of age.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.005. CONSTRUCTION OF CHAPTER. The statutory civil

remedies or theories of recovery created by this chapter may not

be expanded beyond their express statutory terms.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

SUBCHAPTER B. DISCRIMINATION PROHIBITED

Sec. 301.021. SALE OR RENTAL. (a) A person may not refuse to

sell or rent, after the making of a bona fide offer, refuse to

negotiate for the sale or rental of, or in any other manner make

unavailable or deny a dwelling to another because of race, color,

religion, sex, familial status, or national origin.

(b) A person may not discriminate against another in the terms,

conditions, or privileges of sale or rental of a dwelling or in

providing services or facilities in connection with a sale or

rental of a dwelling because of race, color, religion, sex,

familial status, or national origin.

(c) This section does not prohibit discrimination against a

person because the person has been convicted under federal law or

the law of any state of the illegal manufacture or distribution

of a controlled substance.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.022. PUBLICATION. A person may not make, print, or

publish or effect the making, printing, or publishing of a

notice, statement, or advertisement that is about the sale or

rental of a dwelling and that indicates any preference,

limitation, or discrimination or the intention to make a

preference, limitation, or discrimination because of race, color,

religion, sex, disability, familial status, or national origin.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.023. INSPECTION. A person may not represent to another

because of race, color, religion, sex, disability, familial

status, or national origin that a dwelling is not available for

inspection for sale or rental when the dwelling is available for

inspection.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.024. ENTRY INTO NEIGHBORHOOD. A person may not, for

profit, induce or attempt to induce another to sell or rent a

dwelling by representations regarding the entry or prospective

entry into a neighborhood of a person of a particular race,

color, religion, sex, disability, familial status, or national

origin.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.025. DISABILITY. (a) A person may not discriminate in

the sale or rental of, or make unavailable or deny, a dwelling to

any buyer or renter because of a disability of:

(1) the buyer or renter;

(2) a person residing in or intending to reside in that dwelling

after it is sold, rented, or made available; or

(3) any person associated with the buyer or renter.

(b) A person may not discriminate against another in the terms,

conditions, or privileges of sale or rental of a dwelling or in

the provision of services or facilities in connection with the

dwelling because of a disability of:

(1) the other person;

(2) a person residing in or intending to reside in that dwelling

after it is sold, rented, or made available; or

(3) any person associated with the other person.

(c) In this section, discrimination includes:

(1) a refusal to permit, at the expense of the person having a

disability, a reasonable modification of existing premises

occupied or to be occupied by the person if the modification may

be necessary to afford the person full enjoyment of the premises;

(2) a refusal to make a reasonable accommodation in rules,

policies, practices, or services if the accommodation may be

necessary to afford the person equal opportunity to use and enjoy

a dwelling; or

(3) the failure to design and construct a covered multifamily

dwelling in a manner:

(A) that allows the public use and common use portions of the

dwellings to be readily accessible to and usable by persons

having a disability;

(B) that allows all doors designed to allow passage into and

within all premises within the dwellings to be sufficiently wide

to allow passage by a person who has a disability and who is in a

wheelchair; and

(C) that provides all premises within the dwellings contain the

following features of adaptive design:

(i) an accessible route into and through the dwelling;

(ii) light switches, electrical outlets, thermostats, and other

environmental controls in accessible locations;

(iii) reinforcements in bathroom walls to allow later

installation of grab bars; and

(iv) kitchens and bathrooms that are usable and have sufficient

space in which an individual in a wheelchair can maneuver.

(d) Compliance with the appropriate requirements of the American

National Standard for buildings and facilities providing

accessibility and usability for persons having physical

disabilities, commonly cited as "ANSI A 117.1," satisfies the

requirements of Subsection (c)(3)(C).

(e) Subsection (c)(3) does not apply to a building the first

occupancy of which occurred on or before March 13, 1991.

(f) This section does not require a dwelling to be made

available to an individual whose tenancy would constitute a

direct threat to the health or safety of other individuals or

whose tenancy would result in substantial physical damage to the

property of others.

(g) In this subsection, the term "covered multifamily dwellings"

means:

(1) buildings consisting of four or more units if the buildings

have one or more elevators; and

(2) ground floor units in other buildings consisting of four or

more units.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.026. RESIDENTIAL REAL ESTATE RELATED TRANSACTION. (a)

A person whose business includes engaging in residential real

estate related transactions may not discriminate against another

in making a real estate related transaction available or in the

terms or conditions of a real estate related transaction because

of race, color, religion, sex, disability, familial status, or

national origin.

(b) In this section, "residential real estate related

transaction" means:

(1) the making or purchasing of loans or the provision of other

financial assistance:

(A) to purchase, construct, improve, repair, or maintain a

dwelling; or

(B) to secure residential real estate; or

(2) the selling, brokering, or appraising of residential real

property.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.027. BROKERAGE SERVICES. A person may not deny another

access to, or membership or participation in, a multiple-listing

service, real estate brokers' organization, or other service,

organization, or facility relating to the business of selling or

renting dwellings, or discriminate against a person in the terms

or conditions of access, membership, or participation in such an

organization, service, or facility because of race, color,

religion, sex, disability, familial status, or national origin.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

SUBCHAPTER C. EXEMPTIONS

Sec. 301.041. SALES AND RENTALS EXEMPTED. (a) Subchapter B

does not apply to:

(1) the sale or rental of a single-family house sold or rented

by the owner if:

(A) the owner does not:

(i) own more than three single-family houses at any one time; or

(ii) own any interest in, nor is there owned or reserved on the

person's behalf, under any express or voluntary agreement, title

to or any right to any part of the proceeds from the sale or

rental of more than three single-family houses at any one time;

and

(B) the house is sold or rented without:

(i) the use of the sales or rental facilities or services of a

broker, agent, or salesperson licensed under Chapter 1101,

Occupations Code, or of an employee or agent of a licensed

broker, agent, or salesperson, or the facilities or services of

the owner of a dwelling designed or intended for occupancy by

five or more families; or

(ii) the publication, posting, or mailing of a notice,

statement, or advertisement prohibited by Section 301.022; or

(2) the sale or rental of the rooms or units in a dwelling

containing living quarters occupied by or intended to be occupied

by not more than four families living independently of each

other, if the owner maintains and occupies one of the living

quarters as the owner's residence.

(b) The exemption in Subsection (a)(1) applies only to one sale

or rental in a 24-month period if the owner was not the most

recent resident of the house at the time of the sale or rental.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.810,

eff. Sept. 1, 2003.

Sec. 301.042. RELIGIOUS ORGANIZATION, PRIVATE CLUB, AND

APPRAISAL EXEMPTION. (a) This chapter does not prohibit a

religious organization, association, or society or a nonprofit

institution or organization operated, supervised, or controlled

by or in conjunction with a religious organization, association,

or society from:

(1) limiting the sale, rental, or occupancy of dwellings that it

owns or operates for other than a commercial purpose to persons

of the same religion; or

(2) giving preference to persons of the same religion, unless

membership in the religion is restricted because of race, color,

or national origin.

(b) This chapter does not prohibit a private club that is not

open to the public and that, as an incident to its primary

purpose, provides lodging that it owns or operates for other than

a commercial purpose from limiting the rental or occupancy of the

lodging to its members or from giving preference to its members.

(c) This chapter does not prohibit a person engaged in the

business of furnishing appraisals of real property from

considering in those appraisals factors other than race, color,

religion, sex, disability, familial status, or national origin.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.043. HOUSING FOR ELDERLY EXEMPTED. The provisions of

this chapter relating to familial status do not apply to housing:

(1) that the commission determines is specifically designed and

operated to assist elderly individuals under a federal or state

program;

(2) intended for, and solely occupied by, individuals 62 years

of age or older; or

(3) intended and operated for occupancy by at least one

individual 55 years of age or older for each unit as determined

by commission rules.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.044. EFFECT ON OTHER LAW. (a) This chapter does not

affect a reasonable local or state restriction on the maximum

number of occupants permitted to occupy a dwelling or a

restriction relating to health or safety standards.

(b) This chapter does not affect a requirement of

nondiscrimination in any other state or federal law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

SUBCHAPTER D. ADMINISTRATIVE PROVISIONS

Sec. 301.062. RULES. The commission may adopt rules necessary

to implement this chapter, but substantive rules adopted by the

commission shall impose obligations, rights, and remedies that

are the same as are provided in federal fair housing regulations.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.063. COMPLAINTS. As provided by Subchapters E and F,

the commission shall receive, investigate, seek to conciliate,

and act on complaints alleging violations of this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.065. REPORTS AND STUDIES. (a) The commission shall,

at least annually, publish a written report recommending

legislative or other action to carry out the purposes of this

chapter.

(b) The commission shall make studies relating to the nature and

extent of discriminatory housing practices in this state.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.066. COOPERATION WITH OTHER ENTITIES. The commission

shall cooperate with and may provide technical and other

assistance to federal, state, local, and other public or private

entities that are designing or operating programs to prevent or

eliminate discriminatory housing practices.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.067. SUBPOENAS AND DISCOVERY. (a) The commission may

issue subpoenas and order discovery in investigations and

hearings under this chapter.

(b) The subpoenas and discovery may be ordered to the same

extent and are subject to the same limitations as subpoenas and

discovery in a civil action in district court.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.068. REFERRAL TO MUNICIPALITY. The commission may

defer proceedings under this chapter and refer a complaint to a

municipality that has been certified by the federal Department of

Housing and Urban Development as a substantially equivalent fair

housing agency.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.069. GIFTS AND GRANTS. (a) The commission may accept

gifts and grants from any public or private source for

administering this chapter.

(b) Gifts and grants received shall be deposited to the credit

of the fair housing fund in the state treasury.

(c) Money deposited to the credit of the fund may be used only

for administering this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.070. ACCESSIBILITY ASSISTANCE AND INFORMATION FOR

LANDLORDS. The commission shall provide to landlords technical

and other assistance relating to the accessibility requirements

under this chapter.

Added by Acts 1999, 76th Leg., ch. 872, Sec. 16, eff. Sept. 1,

1999.

SUBCHAPTER E. ADMINISTRATIVE ENFORCEMENT

Sec. 301.081. COMPLAINT. (a) The commission shall investigate

complaints of alleged discriminatory housing practices.

(b) A complaint must be:

(1) in writing;

(2) under oath; and

(3) in the form prescribed by the commission.

(c) An aggrieved person may file a complaint with the commission

alleging the discriminatory housing practice. The commission may

file a complaint.

(d) A complaint must be filed on or before the first anniversary

of the date the alleged discriminatory housing practice occurs or

terminates, whichever is later.

(e) A complaint may be amended at any time.

(f) On the filing of a complaint, the commission shall:

(1) give the aggrieved person notice that the complaint has been

received;

(2) advise the aggrieved person of the time limits and choice of

forums under this chapter; and

(3) not later than the 20th day after the date of the filing of

the complaint or the identification of an additional or

substitute respondent under Section 301.084, serve on each

respondent:

(A) a notice identifying the alleged discriminatory housing

practice and advising the respondent of the procedural rights and

obligations of a respondent under this chapter; and

(B) a copy of the original complaint.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.082. ANSWER. (a) Not later than the 10th day after

the date of receipt of the notice and copy of the complaint under

Section 301.081(f)(3), a respondent may file an answer to the

complaint.

(b) An answer must be:

(1) in writing;

(2) under oath; and

(3) in the form prescribed by the commission.

(c) An answer may be amended at any time.

(d) An answer does not inhibit the investigation of a complaint.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.083. INVESTIGATION. (a) If the federal government has

referred a complaint to the commission or has deferred

jurisdiction over the subject matter of the complaint to the

commission, the commission shall promptly investigate the

allegations set forth in the complaint.

(b) The commission shall investigate all complaints and, except

as provided by Subsection (c), shall complete an investigation

not later than the 100th day after the date the complaint is

filed or, if it is unable to complete the investigation within

the 100-day period, shall dispose of all administrative

proceedings related to the investigation not later than the first

anniversary after the date the complaint is filed.

(c) If the commission is unable to complete an investigation

within the time periods prescribed by Subsection (b), the

commission shall notify the complainant and the respondent in

writing of the reasons for the delay.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.084. ADDITIONAL OR SUBSTITUTE RESPONDENT. (a) The

commission may join a person not named in the complaint as an

additional or substitute respondent if during the investigation

the commission determines that the person should be accused of a

discriminatory housing practice.

(b) In addition to the information required in the notice under

Section 301.081(f), the commission shall include in a notice to a

respondent joined under this section the reasons for the

determination that the person is properly joined as a respondent.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.085. CONCILIATION. (a) The commission shall, during

the period beginning with the filing of a complaint and ending

with the filing of a charge or a dismissal by the commission, to

the extent feasible, engage in conciliation with respect to the

complaint.

(b) A conciliation agreement between a respondent and the

complainant is subject to commission approval.

(c) A conciliation agreement may provide for binding arbitration

or another method of dispute resolution. Dispute resolution that

results from a conciliation agreement may authorize appropriate

relief, including monetary relief.

(d) A conciliation agreement is public information unless:

(1) the complainant and respondent agree that it is not; and

(2) the commission determines that disclosure is not necessary

to further the purposes of this chapter.

(e) Statements made or actions taken in the conciliation may not

be made public or used as evidence in a subsequent proceeding

under this chapter without the written consent of the persons

concerned.

(f) After completion of the commission's investigation, the

commission shall make available to the aggrieved person and the

respondent, at any time, information derived from the

investigation and the final investigative report relating to that

investigation.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.086. TEMPORARY OR PRELIMINARY RELIEF. (a) The

commission may authorize a civil action for temporary or

preliminary relief pending the final disposition of a complaint

if the commission concludes after the filing of the complaint

that prompt judicial action is necessary to carry out the

purposes of this chapter.

(b) On receipt of the commission's authorization, the attorney

general shall promptly file the action.

(c) A temporary restraining order or other order granting

preliminary or temporary relief under this section is governed by

the applicable Texas Rules of Civil Procedure.

(d) The filing of a civil action under this section does not

affect the initiation or continuation of administrative

proceedings under Section 301.111.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.087. INVESTIGATIVE REPORT. (a) The commission shall

prepare a final investigative report including:

(1) the names of and dates of contacts with witnesses;

(2) a summary of correspondence and other contacts with the

aggrieved person and the respondent showing the dates of the

correspondence and contacts;

(3) a summary description of other pertinent records;

(4) a summary of witness statements; and

(5) answers to interrogatories.

(b) A final report under this section may be amended if

additional evidence is discovered.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.088. REASONABLE CAUSE DETERMINATION. (a) The

commission shall determine from the facts whether reasonable

cause exists to believe that a discriminatory housing practice

has occurred or is about to occur.

(b) The commission shall make the determination under Subsection

(a) not later than the 100th day after the date a complaint is

filed unless:

(1) making the determination is impracticable; or

(2) the commission approves a conciliation agreement relating to

the complaint.

(c) If within the period provided by Subsection (b) making the

determination is impracticable, the commission shall give in

writing to the complainant and the respondent the reasons for the

delay.

(d) If the commission determines that reasonable cause exists to

believe that a discriminatory housing practice has occurred or is

about to occur, the commission shall, except as provided by

Section 301.090, immediately issue a charge on behalf of the

aggrieved person.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.089. CHARGE. (a) A charge issued under Section

301.088:

(1) must consist of a short and plain statement of the facts on

which the commission finds reasonable cause to believe that a

discriminatory housing practice has occurred or is about to

occur;

(2) must be based on the final investigative report; and

(3) is not limited to the facts or grounds alleged in the

complaint.

(b) Not later than the 20th day after the date the commission

issues a charge, the commission shall send a copy of the charge

with information about the election under Section 301.093 to:

(1) each respondent; and

(2) each aggrieved person on whose behalf the complaint was

filed.

(c) The commission shall include with a charge sent to a

respondent a notice of the opportunity for a hearing under

Section 301.111.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.090. LAND USE LAW. If the commission determines that

the matter involves the legality of a state or local zoning or

other land use law or ordinance, the commission may not issue a

charge and shall immediately refer the matter to the attorney

general for appropriate action.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.091. DISMISSAL. (a) If the commission determines that

no reasonable cause exists to believe that a discriminatory

housing practice that is the subject of a complaint has occurred

or is about to occur, the commission shall promptly dismiss the

complaint.

(b) The commission shall make public disclosure of each

dismissal.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.092. PENDING CIVIL TRIAL. The commission may not issue

a charge alleging a discriminatory housing practice after the

beginning of the trial of a civil action commenced by the

aggrieved party under federal or state law seeking relief with

respect to that discriminatory housing practice.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.093. ELECTION OF JUDICIAL DETERMINATION. (a) A

complainant, a respondent, or an aggrieved person on whose behalf

a complaint was filed may elect to have the claims asserted in

the charge decided in a civil action as provided by Section

301.131.

(b) The election must be made not later than the 20th day after

the date the person having the election receives service under

Section 301.089(b) or, in the case of the commission, not later

than the 20th day after the date the charge is issued.

(c) The person making the election shall give notice to the

commission and to all other complainants and respondents to whom

the charge relates.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

SUBCHAPTER F. ADMINISTRATIVE HEARINGS

Sec. 301.111. ADMINISTRATIVE HEARING. (a) If a timely election

is not made under Section 301.093, the commission shall provide

for a hearing on the charge.

(b) Except as provided by Subsection (c), Chapter 2001,

Government Code, governs a hearing and an appeal of a hearing.

(c) A hearing under this section on an alleged discriminatory

housing practice may not continue after the beginning of the

trial of a civil action commenced by the aggrieved person under

federal or state law seeking relief with respect to the

discriminatory housing practice.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.112. ADMINISTRATIVE PENALTIES. (a) If the commission

determines at a hearing under Section 301.111 that a respondent

has engaged in or is about to engage in a discriminatory housing

practice, the commission may order the appropriate relief,

including actual damages, reasonable attorney fees, court costs,

and other injunctive or equitable relief.

(b) To vindicate the public's interest, the commission may

assess a civil penalty against the respondent in an amount that

does not exceed:

(1) $10,000 if the respondent has been found by order of the

commission or a court to have committed a prior discriminatory

housing practice; or

(2) except as provided by Subsection (c):

(A) $25,000 if the respondent has been found by order of the

commission or a court to have committed one other discriminatory

housing practice during the five-year period ending on the date

of the filing of the charges; or

(B) $50,000 if the respondent has been found by the commission

or a court to have committed two or more discriminatory housing

practices during the seven-year period ending on the date of

filing of the charge.

(c) If the acts constituting the discriminatory housing practice

that is the object of the charge are committed by the same

individual who has previously been found to have committed acts

constituting a discriminatory housing practice, the civil

penalties in Subsection (b)(2) may be imposed without regard to

the period of time within which any other discriminatory housing

practice occurred.

(d) At the request of the commission, the attorney general shall

sue to recover a civil penalty due under this section. Funds

collected under this section shall be paid to the comptroller for

deposit in the state treasury to the credit of the fair housing

fund.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 16.39, eff.

Sept. 1, 1997.

Sec. 301.113. EFFECT OF COMMISSION ORDER. A commission order

under Section 301.112 does not affect a contract, sale,

encumbrance, or lease that:

(1) is consummated before the commission issues the order; and

(2) involves a bona fide purchaser, encumbrancer, or tenant who

did not have actual notice of the charge filed under this

chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.114. LICENSED OR REGULATED BUSINESS. If the commission

issues an order with respect to a discriminatory housing practice

that occurs in the course of a business subject to a licensing or

regulation by a governmental agency, the commission shall, not

later than the 30th day after the date the order is issued:

(1) send copies of the findings and the order to the

governmental agency; and

(2) recommend to the governmental agency appropriate

disciplinary action.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.115. ORDER IN PRECEDING FIVE YEARS. If the commission

issues an order against a respondent against whom another order

was issued within the preceding five years under Section 301.112,

the commission shall send a copy of each order to the attorney

general.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

SUBCHAPTER G. ENFORCEMENT BY ATTORNEY GENERAL

Sec. 301.131. ATTORNEY GENERAL ACTION FOR ENFORCEMENT. (a) If

a timely election is made under Section 301.093, the commission

shall authorize and not later than the 30th day after the date

the election is made the attorney general shall file in a

district court a civil action seeking relief on behalf of the

aggrieved person.

(b) Venue for an action is in the county in which the alleged

discriminatory housing practice occurred or is about to occur.

(c) An aggrieved person may intervene in the action.

(d) If the court finds that a discriminatory housing practice

has occurred or is about to occur, the court may grant as relief

any relief that a court may grant in a civil action under

Subchapter H.

(e) If monetary relief is sought for the benefit of an aggrieved

person who does not intervene in the civil action, the court may

not award the monetary relief if that aggrieved person has not

complied with discovery orders entered by the court.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.132. PATTERN OR PRACTICE CASE. (a) On the request of

the commission, the attorney general may file a civil action in

district court for appropriate relief if the commission has

reasonable cause to believe that:

(1) a person is engaged in a pattern or practice of resistance

to the full enjoyment of a right granted under this chapter; or

(2) a person has been denied a right granted by this chapter and

that denial raises an issue of general public importance.

(b) In an action under this section the court may:

(1) award preventive relief, including a permanent or temporary

injunction, restraining order, or other order against the person

responsible for a violation of this chapter as necessary to

assure the full enjoyment of the rights granted by this chapter;

(2) award other appropriate relief, including monetary damages,

reasonable attorney fees, and court costs; and

(3) to vindicate the public interest, assess a civil penalty

against the respondent in an amount that does not exceed:

(A) $50,000 for a first violation; and

(B) $100,000 for a second or subsequent violation.

(c) A person may intervene in an action under this section if

the person is:

(1) a person aggrieved by the discriminatory housing practice;

or

(2) a party to a conciliation agreement concerning the

discriminatory housing practice.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.133. SUBPOENA ENFORCEMENT. The attorney general, on

behalf of the commission or another party at whose request a

subpoena is issued under this chapter, may enforce the subpoena

in appropriate proceedings in district court.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

SUBCHAPTER H. ENFORCEMENT BY PRIVATE PERSONS

Sec. 301.151. CIVIL ACTION. (a) An aggrieved person may file a

civil action in district court not later than the second year

after the date of the occurrence or the termination of an alleged

discriminatory housing practice or the breach of a conciliation

agreement entered under this chapter, whichever occurs last, to

obtain appropriate relief with respect to the discriminatory

housing practice or breach.

(b) The two-year period does not include any time during which

an administrative hearing under this chapter is pending with

respect to a complaint or charge under this chapter based on the

discriminatory housing practice. This subsection does not apply

to actions arising from the breach of a conciliation agreement.

(c) An aggrieved person may file an action whether a complaint

has been filed under Section 301.081 and without regard to the

status of any complaint filed under that section.

(d) If the commission has obtained a conciliation agreement with

the consent of an aggrieved person, the aggrieved person may not

file an action with respect to the alleged discriminatory housing

practice that forms the basis of the complaint except to enforce

the terms of the agreement.

(e) An aggrieved person may not file an action with respect to

an alleged discriminatory housing practice that forms the basis

of a charge issued by the commission if the commission has begun

a hearing on the record under this chapter with respect to the

charge.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.152. COURT-APPOINTED ATTORNEY. On application by a

person alleging a discriminatory housing practice or by a person

against whom a discriminatory housing practice is alleged, the

court may appoint an attorney for the person.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.153. RELIEF GRANTED. If the court finds that a

discriminatory housing practice has occurred or is about to

occur, the court may award to the plaintiff:

(1) actual and punitive damages;

(2) reasonable attorney fees;

(3) court costs; and

(4) subject to Section 301.154, a permanent or temporary

injunction, temporary restraining order, or other order,

including an order enjoining the defendant from engaging in the

practice or ordering appropriate affirmative action.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.154. EFFECT OF RELIEF GRANTED. Relief granted under

this subchapter does not affect a contract, sale, encumbrance, or

lease that:

(1) is consummated before the granting of the relief; and

(2) involves a bona fide purchaser, encumbrancer, or tenant who

did not have actual notice of the filing of a complaint or civil

action under this chapter.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.155. INTERVENTION BY ATTORNEY GENERAL. (a) On request

of the commission, the attorney general may intervene in an

action under this subchapter if the commission certifies that the

case is of general public importance.

(b) The attorney general may obtain the same relief as is

available to the attorney general under Section 301.132(b).

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

Sec. 301.156. PREVAILING PARTY. A court in a civil action

brought under this chapter or the commission in an administrative

hearing under Section 301.111 may award reasonable attorney fees

to the prevailing party and assess court costs against the

nonprevailing party.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.

SUBCHAPTER I. CRIMINAL PENALTY

Sec. 301.171. INTIMIDATION OR INTERFERENCE. (a) A person

commits an offense if the person, without regard to whether the

person is acting under color of law, by force or threat of force

intentionally intimidates or interferes with a person:

(1) because of the person's race, color, religion, sex,

disability, familial status, or national origin and because the

person is or has been selling, purchasing, renting, financing,

occupying, or contracting or negotiating for the sale, purchase,

rental, financing, or occupation of any dwelling or applying for

or participating in a service, organization, or facility relating

to the business of selling or renting dwellings; or

(2) because the person is or has been or to intimidate the

person from:

(A) participating, without discrimination because of race,

color, religion, sex, disability, familial status, or national

origin, in an activity, service, organization, or facility

described by Subdivision (1); or

(B) affording another person opportunity or protection to so

participate; or

(C) lawfully aiding or encouraging other persons to participate,

without discrimination because of race, color, religion, sex,

disability, familial status, or national origin, in an activity,

service, organization, or facility described by Subdivision (1).

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 40, eff. Sept. 1,

1993.






TITLE 16. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION ACT

CHAPTER 401. GENERAL PROVISIONS

PROPERTY CODE

TITLE 16. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION ACT

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 401. GENERAL PROVISIONS

Sec. 401.001. SHORT TITLE. This title may be cited as the Texas

Residential Construction Commission Act.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 401.002. GENERAL DEFINITIONS. In this title:

(1) "Applicable building and performance standards" means:

(A) building and performance standards adopted under Section

430.001; or

(B) for homes constructed before the adoption of building and

performance standards under Section 430.001, the building and

performance standards under any express warranty provided in

writing by the builder or, if there is no express warranty, the

usual and customary residential construction practices in effect

at the time of the construction.

(2) "Applicable warranty period" means:

(A) a warranty period established under Section 430.001; or

(B) for construction to which the warranty periods adopted under

Section 430.001 do not apply, any other construction warranty

period that applies to the construction.

(3) "Approved architect" means an architect licensed by this

state and approved by the commission to provide services to the

commission in connection with the state-sponsored inspection and

dispute resolution process.

(4) "Approved structural engineer" means a licensed professional

engineer approved by the commission to provide services to the

commission in connection with the state-sponsored inspection and

dispute resolution process.

(5) "Commission" means the Texas Residential Construction

Commission.

(6) "Home" means the real property and improvements and

appurtenances for a single-family house or duplex.

(7) "Homeowner" means a person who owns a home or a subrogee or

assignee of a person who owns a home.

(7-a) "Improvement to the interior of an existing home" means

any modification to the interior living space of a home, which

includes the addition or installation of permanent fixtures

inside the home. An improvement to the interior of an existing

home does not include improvements to an existing home if the

improvements are designed primarily to repair or replace the

home's component parts.

(8) "Limited statutory warranty and building and performance

standards" means the limited statutory warranty and building and

performance standards adopted by the commission under Section

430.001.

(8-a) "Material improvement" means a modification to an existing

home that either increases or decreases the home's total square

footage of living space that also modifies the home's foundation,

perimeter walls, or roof. A material improvement does not

include modifications to an existing home if the modifications

are designed primarily to repair or replace the home's component

parts.

(9) "Nonstructural matter" has the meaning assigned by the

limited statutory warranty and building and performance standards

adopted by the commission under Section 430.001.

(10) "Request" means a request submitted under Section 428.001.

(11) "State inspector" means a person employed by the commission

under Section 427.002.

(12) "State-sponsored inspection and dispute resolution process"

means the process by which the commission resolves a request.

(13) "Structural" means the load-bearing portion of a home.

(14) "Structural failure" has the meaning assigned by the

limited statutory warranty and building and performance standards

adopted by the commission under Section 430.001.

(15) "Third-party inspector" means a person appointed by the

commission under Section 428.003.

(16) "Warranty of habitability" means a builder's obligation to

construct a home or home improvement that is in compliance with

the limited statutory warranties and building and performance

standards adopted by the commission under Section 430.001 and

that is safe, sanitary, and fit for humans to inhabit.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 6, eff. September 1, 2007.

Sec. 401.003. DEFINITION OF BUILDER. (a) In this title,

"builder" means any person who, for a fixed price, commission,

fee, wage, or other compensation, sells, constructs, or

supervises or manages the construction of, or contracts for the

construction of or the supervision or management of the

construction of:

(1) a new home;

(2) a material improvement to a home, other than an improvement

solely to replace or repair a roof of an existing home; or

(3) an improvement to the interior of an existing home when the

cost of the work exceeds $10,000.

(b) The term includes:

(1) an owner, officer, director, shareholder, partner,

affiliate, subsidiary, or employee of the builder;

(2) a risk retention group governed by Article 21.54, Insurance

Code, that insures all or any part of a builder's liability for

the cost to repair a residential construction defect; and

(3) a third-party warranty company and its administrator.

(c) The term does not include any person who:

(1) has been issued a license by this state or an agency of this

state to practice a trade or profession related to or affiliated

with residential construction if the work being done by the

entity or individual to the home is solely for the purpose for

which the license was issued; or

(2) sells a new home and:

(A) does not construct or supervise or manage the construction

of the home; and

(B) holds a license issued under Chapter 1101, Occupations Code,

or is exempt from that chapter under Section 1101.005,

Occupations Code.

(d) The term does not include a nonprofit business entity that

is exempt from taxation under Section 501(c)(3), Internal Revenue

Code, if:

(1) the construction or supervision or management of the

construction of the home, material improvement, or improvement

sold by the nonprofit business entity is performed by a builder

registered under this title;

(2) the builder contractually agrees to comply with the

provisions of this title;

(3) the builder is contractually liable to the homeowner for the

warranties and building and performance standards of this title;

and

(4) the nonprofit business entity does not participate directly

in the construction of the home, material improvement, or

improvement.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 7, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1082, Sec. 1, eff. September 1, 2007.

Sec. 401.004. DEFINITION OF CONSTRUCTION DEFECT. (a) In this

title, "construction defect" means:

(1) the failure of the design, construction, or repair of a

home, an alteration of or a repair, addition, or improvement to

an existing home, or an appurtenance to a home to meet the

applicable warranty and building and performance standards during

the applicable warranty period; and

(2) any physical damage to the home, an appurtenance to the

home, or real property on which the home or appurtenance is

affixed that is proximately caused by that failure.

(b) The term does not include a defect that arises or any

damages that arise wholly or partly from:

(1) the negligence of a person other than the builder or an

agent, employee, subcontractor, or supplier of the builder;

(2) failure of a person other than the builder or an agent,

employee, subcontractor, or supplier of the builder to:

(A) take reasonable action to mitigate any damages that arise

from a defect; or

(B) take reasonable action to maintain the home;

(3) normal wear, tear, or deterioration; or

(4) normal shrinkage due to drying or settlement of construction

components within the tolerance of building and performance

standards.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 401.005. EXEMPTIONS. (a) This title does not apply to a

home that is:

(1) built by the individual who owns the home, alone or with the

assistance of the individual's employees or independent

contractors; and

(2) used by the individual as the individual's primary residence

for at least one year after the completion or substantial

completion of construction of the home.

(b) This title does not apply to a homeowner or to a homeowner's

real estate broker, agent, interior designer registered under

Chapter 1053, Occupations Code, interior decorator, or property

manager who supervises or arranges for the construction of an

improvement to a home owned by the homeowner.

(c) An individual who builds a home or a material improvement to

a home and sells the home immediately following completion of the

building or remodeling and does not live in the home for at least

one year following completion of the building or remodeling is

responsible as a builder under the warranty obligation created by

this title for work completed by the individual. Responsibility

under this subsection does not automatically require an

individual to register under Section 416.001.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 8, eff. September 1, 2007.

Sec. 401.006. SUNSET PROVISION. The Texas Residential

Construction Commission is subject to Chapter 325, Government

Code (Texas Sunset Act). Unless continued in existence as

provided by that chapter, the commission is abolished and this

title expires September 1, 2009.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 401.007. INJUNCTION; APPEAL. (a) If the commission has

reasonable cause to believe that a person is violating a statute

to which this chapter applies, the commission, in addition to any

other authorized action, may issue an order to cease and desist

from the violation or an order to take affirmative action, or

both, to enforce compliance. A person may appeal the order

directly to district court in accordance with Chapter 2001,

Government Code.

(b) Before issuing an order under this section, the commission

shall set and give notice of a hearing before a hearings officer.

The hearing is governed by Chapter 2001, Government Code. Based

on the findings of fact, conclusions of law, and recommendations

of the hearings officer, the commission by order may find whether

a violation has occurred.

(c) The commission, after providing notice and an opportunity to

appear for a hearing, may impose against a person who violates a

cease and desist order an administrative penalty in an amount not

to exceed $1,000 for each day of violation. In addition to any

other remedy provided by law, the attorney general or the

commission may institute in district court a suit for injunctive

relief and to collect an administrative penalty. A bond is not

required of the commission with respect to injunctive relief

granted under this section. In the action, the court may enter

as proper an order awarding a preliminary or final injunction.

(d) A suit by the attorney general under this section must be

brought in Travis County.

(e) The attorney general and the commission may recover

reasonable expenses incurred in obtaining injunctive relief under

this section, including court costs, reasonable attorney's fees,

investigative costs, witness fees, and deposition costs.

(f) If a party seeks review of the order by the commission, the

party shall file a petition initiating judicial review not later

than the 30th day after the date of the issuance of the decision.

Added by Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 9, eff. September 1, 2007.



CHAPTER 406. COMMISSION

PROPERTY CODE

TITLE 16. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION ACT

SUBTITLE B. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION

CHAPTER 406. COMMISSION

Sec. 406.001. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION;

MEMBERSHIP. (a) The Texas Residential Construction Commission

consists of nine members appointed by the governor with the

advice and consent of the senate as follows:

(1) four members must be builders who each hold a certificate of

registration under Chapter 416;

(2) three members must be representatives of the general public;

(3) one member must be a licensed professional engineer who

practices in the area of residential construction; and

(4) one member must be either a licensed architect who practices

in the area of residential construction or a building inspector

who meets the requirements set forth in Chapter 427 and practices

in the area of residential construction.

(a-1) In making appointments under Subsection (a)(2), the

governor shall consider individuals who can represent the

interests of homeowners, including individuals who have

experience representing consumer or homeowner interests.

(b) Appointments to the commission shall be made without regard

to the race, color, disability, sex, religion, age, or national

origin of the appointees.

(c) A person may not be a public member of the commission if the

person or the person's spouse:

(1) is a builder registered with the commission, or is otherwise

registered, certified, or licensed by a regulatory agency in the

field of residential construction;

(2) is employed by or participates in the management of a

business entity or other organization regulated by or receiving

money from the commission;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving money from the commission; or

(4) uses or receives a substantial amount of tangible goods,

services, or money from the commission other than compensation or

reimbursement authorized by law for commission membership,

attendance, or expenses.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 10, eff. September 1, 2007.

Sec. 406.002. TERMS. (a) Commission members serve staggered

six-year terms, with three members' terms expiring February 1 of

each odd-numbered year. The terms of three of the builder

representatives must expire in different odd-numbered years. The

term of one of the representatives of the general public must

expire in each odd-numbered year.

(b) A member of the commission may not serve more than two

complete terms.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 406.003. PRESIDING OFFICER. The governor shall designate a

member of the commission as the presiding officer of the

commission to serve in that capacity at the pleasure of the

governor. At a regular meeting in February of each year, the

commission shall elect from its membership a vice presiding

officer and a secretary.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 406.004. MEMBERSHIP AND EMPLOYEE RESTRICTIONS. (a) In

this section, "Texas trade association" means a cooperative and

voluntarily joined association of business or professional

competitors in this state designed to assist its members and

their industry or profession as a whole in dealing with mutual

business or professional problems, issues, and circumstances and

in promoting the common interest of its members and their

industry and profession as a whole.

(b) A person may not be a member of the commission and may not

be a commission employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) and its subsequent amendments, if:

(1) the person is an officer, employee, manager, or paid

consultant of a Texas trade association or consumer association

in the field of residential construction; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association or consumer association

in the field of residential construction.

(c) A person may not be a member of the commission or act as the

general counsel to the commission if the person is required to

register as a lobbyist under Chapter 305, Government Code.

(d) A person may not be a commission employee described by

Subsection (b) if the person is an employee or agent in the field

of residential construction. This subsection does not apply to a

person appointed to the commission.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 11, eff. September 1, 2007.

Sec. 406.005. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the commission that a member:

(1) does not have at the time of taking office the

qualifications required by Section 406.001;

(2) does not maintain during service on the commission the

qualifications required by Section 406.001;

(3) is ineligible for membership under Section 406.004;

(4) cannot because of illness or disability discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

commission meetings that the member is eligible to attend during

a calendar year without an excuse approved by a majority vote of

the commission.

(b) The validity of an action of the commission is not affected

by the fact that it is taken when a ground for removal of a

commission member exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the potential ground. The presiding

officer shall then notify the governor and the attorney general

that a potential ground for removal exists. If the potential

ground for removal involves the presiding officer, the executive

director shall notify the next highest ranking officer of the

commission, who shall notify the governor and the attorney

general that a potential ground for removal exists.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 406.006. TRAINING. (a) A person who is appointed to and

qualifies for office as a member of the commission may not vote,

deliberate, or be counted as a member in attendance at a meeting

of the commission until the person completes a training program

that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the commission;

(2) the programs operated by the commission;

(3) the role and functions of the commission;

(4) the rules of the commission, with an emphasis on the rules

that relate to disciplinary and investigatory authority;

(5) the current budget for the commission;

(6) the results of the most recent formal audit of the

commission;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the commission or

the Texas Ethics Commission.

(c) A person appointed to the commission is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 406.007. MEETINGS. The commission shall meet at least

quarterly and at other times at the call of the presiding

officer.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.



CHAPTER 407. EXECUTIVE DIRECTOR AND OTHER AGENCY PERSONNEL

PROPERTY CODE

TITLE 16. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION ACT

SUBTITLE B. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION

CHAPTER 407. EXECUTIVE DIRECTOR AND OTHER AGENCY PERSONNEL

Sec. 407.001. EXECUTIVE DIRECTOR. The commission shall employ

an executive director as the executive head of the agency.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 407.002. OTHER PERSONNEL. The commission may employ other

personnel as necessary for the administration of this title.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 407.003. DIVISION OF RESPONSIBILITIES. The commission

shall develop and implement policies that clearly separate the

policy-making responsibilities of the commission and the

management responsibilities of the executive director and the

staff of the commission.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 407.004. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The executive director or the executive director's

designee shall provide to members of the commission and to

commission employees, as often as necessary, information

regarding the requirements for office or employment under this

title, including information regarding a person's

responsibilities under applicable laws relating to standards of

conduct for state officers or employees.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 407.005. CAREER LADDER PROGRAM; PERFORMANCE EVALUATION.

(a) The executive director or the executive director's designee

shall develop an intra-agency career ladder program that

addresses opportunities for mobility and advancement for

employees within the commission. The program must require

intra-agency posting of all nonentry level positions concurrently

with any public posting.

(b) The executive director or the executive director's designee

shall develop a system of annual performance evaluations based on

measurable job tasks. All merit pay for commission employees must

be based on the system established under this subsection.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 407.006. EQUAL EMPLOYMENT OPPORTUNITY POLICY; ANNUAL

REPORT. (a) The executive director or the executive director's

designee shall prepare and maintain a written policy statement

that implements a program of equal employment opportunity to

ensure that all personnel decisions are made without regard to

race, color, disability, sex, religion, age, or national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the commission to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

commission's personnel is in accordance with state and federal

law and a description of reasonable methods to achieve compliance

with state and federal law.

(c) The policy statement must:

(1) be updated annually;

(2) be reviewed by the state Commission on Human Rights for

compliance with Subsection (b)(1); and

(3) be filed with the governor's office.

(d) The governor's office shall deliver a biennial report to the

legislature based on the information received under Subsection

(c)(3). The report may be made separately or as a part of other

biennial reports made to the legislature.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.



CHAPTER 408. POWERS AND DUTIES

PROPERTY CODE

TITLE 16. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION ACT

SUBTITLE B. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION

CHAPTER 408. POWERS AND DUTIES

Sec. 408.001. RULES. The commission shall adopt rules as

necessary for the implementation of this title, including rules:

(1) governing the state-sponsored inspection and dispute

resolution process, including building and performance standards,

administrative regulations, and the conduct of hearings under

Subtitle D;

(2) establishing limited statutory warranty and building and

performance standards for residential construction;

(3) approving third-party warranty companies; and

(4) approving third-party inspectors.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 408.002. FEES. (a) The commission shall adopt fees as

required by this title in amounts that are reasonable and

necessary to provide sufficient revenue to cover the costs of

administering this title.

(b) The commission may charge a late fee for late payment of any

fee due to the commission. The late fee may be any amount that

does not exceed the amount of the fee due.

(c) The commission may charge a reasonable fee for:

(1) a homeowner to submit a request for state-sponsored

inspection under Subtitle D;

(2) providing public information requested under Chapter 552,

Government Code, excluding information requested from the

commission under Section 409.001; or

(3) producing, mailing, and distributing special printed

materials and publications generated in bulk by the commission

for use and distribution by builders.

(d) The commission may waive or reduce the fee for an inspection

under Subtitle D for a homeowner who demonstrates an inability to

pay the fee.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 12, eff. September 1, 2007.

Sec. 408.003. ACCESSIBILITY. (a) The commission shall comply

with federal and state laws related to program and facility

accessibility.

(b) The executive director shall prepare and maintain a written

plan that describes how a person who does not speak English can

obtain reasonable access to the commission's programs and

services.

(c) The commission may procure and distribute to consumers

informational materials and promotional items that contain

commission contact details and outreach information.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 13, eff. September 1, 2007.

Sec. 408.004. ANNUAL REPORT. (a) The commission shall file

annually with the governor and the presiding officer of each

house of the legislature a complete and detailed written report

accounting for all funds received and disbursed by the commission

during the preceding fiscal year.

(b) The report must be in the form and reported in the time

provided by the General Appropriations Act.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 408.005. COLLECTION OF AMOUNTS DUE. The commission may

seek reimbursement of any amounts due to the commission and

restitution for any dishonored payment instrument presented for

payment to the commission.

Added by Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 14, eff. September 1, 2007.



CHAPTER 409. PUBLIC INTEREST INFORMATION AND COMPLAINT PROCEDURES

PROPERTY CODE

TITLE 16. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION ACT

SUBTITLE B. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION

CHAPTER 409. PUBLIC INTEREST INFORMATION AND COMPLAINT PROCEDURES

Sec. 409.001. PUBLIC INTEREST INFORMATION. (a) The commission

shall prepare information of public interest describing the

functions of the commission, the provisions of the limited

statutory warranty and building and performance standards, the

state-sponsored inspection and dispute resolution process, and

the procedures by which complaints or requests are filed with and

resolved by the commission.

(b) The commission shall make the information available to the

public and appropriate state agencies and shall post the

information on the commission's website.

(c) Within 30 days of the receipt by the commission of the

registration required by Section 426.003, the commission shall

mail a copy of the information of public interest described in

Subsection (a) to the owner of the home as described in the

registration.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 409.0011. BUILDER LIST. (a) In this section, "volume

builder" means a builder who registers at least 100 homes each

year as provided by Section 426.003.

(b) The commission shall create and make accessible to the

public an electronic list and a hard-copy list of builders who:

(1) are registered with the commission; and

(2) provide in this state building services, including

accessible floor plans, to persons with mobility-related special

needs.

(c) The electronic list required under Subsection (b) shall

provide, if available, the following information with respect to

each listed builder:

(1) a link to the builder's website; and

(2) contact information for the builder, including the

municipalities where the builder provides building services

described by Subsection (b)(2).

(d) The commission shall contact all volume builders in this

state and encourage those builders to develop floor plans that

are designed to be accessible for persons with mobility-related

special needs.

(e) The Veterans' Land Board shall make accessible to the public

on its Internet website and in hard-copy format the electronic

list required under Subsection (b).

Added by Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 15, eff. September 1, 2007.

Sec. 409.002. PUBLIC PARTICIPATION. The commission shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the commission and to

speak on any issue under the jurisdiction of the commission.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 409.003. RECORDS OF COMPLAINTS. (a) The commission shall

maintain a file on each written complaint filed with the

commission.

(b) The commission shall provide to the person filing the

complaint and to each person who is a subject of the complaint a

copy of the commission's policies and procedures relating to

complaint investigation and resolution.

(c) The commission, at least quarterly until final disposition

of the complaint, shall notify the person filing the complaint

and each person who is a subject of the complaint of the status

of the investigation.

(d) The commission shall make available to the public

information about each complaint that resulted in disciplinary

action by the commission.

(e) The commission may not disclose the address of any

individual home registered with the commission when making

information available to the public under this title, except as

necessary to implement this title.

(f) Notwithstanding Subsections (d) and (e), the commission may

not disclose the address of an individual home registered with

the commission:

(1) on the commission's Internet website; or

(2) in connection with an open records request under Chapter

552, Government Code.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 16, eff. September 1, 2007.

Sec. 409.004. DIRECTORY OF BUILDERS. The commission shall make

available to the public a list of each builder who holds a

certificate of registration issued under Chapter 416.

Added by Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 17, eff. September 1, 2007.



CHAPTER 416. CERTIFICATE OF REGISTRATION

PROPERTY CODE

TITLE 16. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION ACT

SUBTITLE C. BUILDER REGISTRATION

CHAPTER 416. CERTIFICATE OF REGISTRATION

Sec. 416.001. REGISTRATION REQUIRED. A person may not act as a

builder unless the person holds a certificate of registration

under this chapter.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 416.002. APPLICATION FOR CERTIFICATE. (a) An applicant

for an original or renewal certificate of registration must

submit an application on a form prescribed by the commission.

(b) Each applicant must disclose in the application whether the

applicant has:

(1) entered a plea of guilty or nolo contendere to a felony

charge or a misdemeanor involving moral turpitude; or

(2) been convicted of a felony or a misdemeanor involving moral

turpitude and the time for appeal has elapsed or the conviction

has been affirmed on appeal.

(c) Disclosure under Subsection (b) is required regardless of

whether an order granting the person community supervision

suspended the imposition of the sentence.

(d) The commission may, on receipt of an application, conduct a

criminal background check of the applicant or any person

responsible for the application. The commission may obtain

criminal history record information maintained by the Department

of Public Safety, the Federal Bureau of Investigation, or any

other local, state, or national governmental entity. Unless the

information is a public record at the time the commission obtains

the information under this subsection, the information is

confidential, and the commission may not release or disclose the

information to any person except under a court order or with the

permission of the applicant.

(e) Based on a commission investigation of an alleged violation

of Sections 418.001(a)(14)-(20), the commission may require an

applicant for renewal of a certificate of registration to

disclose to the commission every person with an ownership

interest in the applicant's business as a builder. This

subsection does not apply to a publicly traded company.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 18, eff. September 1, 2007.

Sec. 416.004. FEES. (a) The commission shall charge and

collect:

(1) a filing fee for an application for an original certificate

of registration that does not exceed $500;

(2) a fee for renewal of a certificate of registration that does

not exceed $300; and

(3) a late fee that does not exceed the amount of the fee due if

payment of a registration application or renewal fee due under

this title is late.

(b) The commission shall establish a fee schedule that takes

into consideration the unit volume or dollar volume of potential

applicants.

(c) All fees paid to the commission under this section are

nonrefundable.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 19, eff. September 1, 2007.

Sec. 416.005. GENERAL ELIGIBILITY REQUIREMENTS. A person may

not receive a certificate of registration under this chapter

unless:

(1) the person, at the time of the application:

(A) is at least 18 years of age; and

(B) is a citizen of the United States or a lawfully admitted

alien; and

(2) the commission is satisfied with the person's honesty,

trustworthiness, and integrity based on information supplied or

discovered in connection with the person's application.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 416.006. ADDITIONAL ELIGIBILITY REQUIREMENTS FOR BUSINESS

ENTITIES. (a) To be eligible for an original or renewal

certificate of registration under this chapter:

(1) a corporation must designate one of its officers as its

agent for the purposes of this chapter;

(2) a limited liability company must designate one of its

managers as its agent for the purposes of this chapter; and

(3) a partnership, limited partnership, or limited liability

partnership must designate one of its managing partners as its

agent for the purposes of this chapter.

(b) A corporation, limited liability company, partnership,

limited partnership, or limited liability partnership is not

eligible to be registered under this chapter and may not act as a

builder unless the entity's designated agent is individually

registered as a builder.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 416.007. ISSUANCE OF CERTIFICATE. (a) Not later than the

15th day after the date the commission receives an application

from an applicant who meets the requirements of this chapter, the

commission shall issue a certificate of registration to the

applicant.

(b) The certificate of registration remains in effect for the

period prescribed by the commission if the certificate holder

complies with this chapter and pays the appropriate renewal fees.

(c) The commission shall issue one certificate of registration

for each business entity registered under this chapter.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 416.008. DENIAL OF REGISTRATION. (a) If the commission

denies an application for an original certificate of registration

or a renewal application, the commission shall give written

notice to the applicant not later than the 15th day after the

date the commission receives the application.

(b) The applicant may appeal the denial of the application if,

on or before the 30th day after the date the applicant receives

notice under this section, the applicant files a written request

for a hearing before the commission.

(c) The commission shall:

(1) set a time and place for the hearing not later than the 30th

day after the date the commission receives the notice of the

appeal; and

(2) give notice of the hearing to the applicant before the 15th

day before the date of the hearing.

(d) The hearings officer may grant a motion for continuance of

the hearing on the request of the commission or either party.

(e) The hearing shall be held before a hearings officer

appointed by the commission. After the hearing, the hearings

officer shall enter an appropriate order.

(f) The commission shall adopt procedural rules under which a

decision by a hearings officer under this section is subject to

appeal to the commission.

(g) A hearing under this section is governed by Chapter 2001,

Government Code.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 20, eff. September 1, 2007.

Sec. 416.009. EXPIRATION OF CERTIFICATE. (a) The commission

may issue or renew a certificate of registration for a period

that does not exceed 24 months.

(b) The commission by rule may adopt a system under which

certificates of registration expire on several dates during the

year. The commission shall adjust the date for payment of renewal

fees accordingly.

(c) In a year in which the expiration date for a certificate of

registration is changed, the renewal fee payable shall be

prorated on a monthly basis so that the certificate holder pays

only that portion of the fee that is allocable to the number of

months during which the certificate of registration is valid. On

renewal of the certificate of registration on the new expiration

date, the total renewal fee is payable.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 416.010. OFFICE LOCATION; CHANGE OF ADDRESS; ASSUMED NAMES.

(a) A builder shall maintain a fixed office location in this

state. The address of the builder's principal place of business

must be designated on the certificate of registration.

(b) Not later than the 30th day after the date a builder moves

from the address designated on the certificate of registration,

the builder shall submit an application, accompanied by the

appropriate fee, for a certificate of registration that

designates the new location of the builder's principal place of

business. The commission shall issue a certificate of

registration that designates the new location if the new location

complies with the requirements of this section.

(c) If a builder operates under any name other than the name

that is set forth on the builder's certificate of registration,

the builder shall, within 45 days of operating under this other

name, disclose this other name to the commission.

(d) This section does not require a builder to obtain a

certificate of registration for each sales office.

(e) A builder may designate a United States Postal Service

postal box for use in correspondence. The builder may not use

the box as the builder's principal place of business for purposes

of this section.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 21, eff. September 1, 2007.

Sec. 416.011. TEXAS STAR BUILDER DESIGNATION. (a) The

commission shall establish rules and procedures for a program

through which a builder can be designated as a "Texas Star

Builder." A builder's participation in the program is voluntary

and is not a requirement for the issuance of a certificate of

registration required under this chapter.

(b) A builder who participates in this program will be allowed

to represent to the public that the builder is a "Texas Star

Builder" and meets all of the requirements and qualifications

that are set forth by the commission for the program.

(c) If the commission determines that a builder must meet

certain education requirements to participate in the "Texas Star

Builder" program, a builder may satisfy those requirements by

completing education programs offered by a trade association or

other organization whose education programs have been approved by

the commission.

(d) The certification issued by the commission as a "Texas Star

Builder" is valid for at most one year and renewable on a date to

be determined at the commission's discretion.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 22, eff. September 1, 2007.

Sec. 416.012. CONTINUING EDUCATION PROGRAMS. (a) The

commission shall recognize or administer continuing education

programs for builders registered by the commission. A registered

builder must participate in the programs to the extent required

by this section to maintain the builder's registration.

(b) A builder who registers for the first time on or after

September 1, 2007, must complete, during the first year the

builder is registered with the commission, five hours of

continuing education, one hour of which must address ethics.

(c) A builder who is registered before September 1, 2007, and

all other builders who register for the first time on or after

September 1, 2007, and satisfy the requirements of Subsection

(b), must complete five hours of continuing education every five

years, one hour of which must address ethics.

(d) The commission shall permit a registered builder to receive

continuing education credit for educational, technical, ethical,

or professional management activities related to the practice of

residential construction, including:

(1) successfully completing or auditing a course sponsored by an

institution of higher education;

(2) successfully completing a course certified by a professional

or trade organization;

(3) attending a seminar, tutorial, short course, correspondence

course, videotaped course, or televised course on the practice of

residential construction;

(4) participating in an in-house course sponsored by a

corporation or other business entity;

(5) teaching a course described by Subdivisions (1)-(4);

(6) publishing an article, paper, or book on the practice of

residential construction;

(7) making or attending a presentation at a meeting of a

residential or builder association or organization or writing a

paper presented at the meeting;

(8) participating in the activities of a residential or builder

association, including serving on a committee of the

organization; and

(9) engaging in self-directed study on the practice of

residential construction.

(e) A registered builder may not receive more than two

continuing education credit hours during each five-year period

for engaging in self-directed study.

(f) At least two hours of the continuing education requirement

under this section must address:

(1) limited statutory warranties;

(2) building and performance standards; and

(3) requirements of the International Residential Code as

adopted under Section 430.001 and other statutes and rules that

apply to builders under this title.

(g) A builder's agent or other designated individual may satisfy

the requirements of this section for the builder if the builder

is a corporation or other business entity.

Added by Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 23, eff. September 1, 2007.



CHAPTER 417. CERTIFICATION OF RESIDENTIAL CONSTRUCTION ARBITRATORS

PROPERTY CODE

TITLE 16. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION ACT

SUBTITLE C. BUILDER REGISTRATION

CHAPTER 417. CERTIFICATION OF RESIDENTIAL CONSTRUCTION

ARBITRATORS

Sec. 417.001. CERTIFICATION. (a) The commission by rule shall

establish eligibility requirements and procedures for a person to

be certified by the commission as a residential construction

arbitrator.

(b) The requirements established under this section must, at a

minimum, require a certified arbitrator to:

(1) have at least five years' experience in conducting

arbitrations between homeowners and builders involving

construction defects;

(2) be familiar with the statutory warranties and building and

performance standards established under Chapter 430 and with the

provisions of Chapter 27; and

(3) meet continuing education requirements established by the

commission.

(c) Nothing in the chapter prohibits an arbitrator who does not

hold a certificate under this chapter from conducting an

arbitration involving a residential construction defect.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 417.002. APPLICATION FOR CERTIFICATION. An applicant for

certification under this chapter or for renewal of that

certification must submit an application on a form prescribed by

the commission and include the fee required by Section 417.003.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 417.003. FEES. (a) The commission shall charge and

collect:

(1) a filing fee for an application for certification under this

chapter that does not exceed $100;

(2) a fee for renewal of a certification under this chapter that

does not exceed $50; and

(3) a late fee that does not exceed the amount of the fee due if

payment of a registration or application fee due under this title

is late.

(b) All fees paid to the commission under this section are

nonrefundable.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 24, eff. September 1, 2007.

Sec. 417.004. PUBLICATION AND COMMENT PERIOD; CERTIFICATION.

(a) The commission shall publish notice of each applicant's

original application for certification under this chapter in the

Texas Register and allow public comment on the application during

the 21 days after the date the notice is published. During that

period, any person may contest the application in writing

submitted to the commission.

(b) If the commission finds that certification of the applicant

is in the public interest, the commission shall certify the

applicant under this chapter.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 417.005. DENIAL OF CERTIFICATION. The commission shall

establish procedures under which a denial of a certification

under this chapter may be contested by the applicant.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 417.006. EXPIRATION OF CERTIFICATION. The commission may

issue or renew a certification under this chapter for a period

that does not exceed 24 months.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 417.007. LIST OF CERTIFIED ARBITRATORS. The commission

shall maintain an updated list of residential construction

arbitrators certified under this chapter and make the list

available to the public.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.



CHAPTER 418. PROHIBITED PRACTICES; DISCIPLINARY PROCEEDINGS

PROPERTY CODE

TITLE 16. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION ACT

SUBTITLE C. BUILDER REGISTRATION

CHAPTER 418. PROHIBITED PRACTICES; DISCIPLINARY PROCEEDINGS

Sec. 418.001. GROUNDS FOR DISCIPLINARY ACTION. A person,

including a builder or a person who is designated as a builder's

agent under Section 416.006, or a person who owns or controls a

majority ownership interest in the builder is subject to

disciplinary action under this chapter for:

(1) fraud or deceit in obtaining a registration or certification

under this subtitle;

(2) misappropriation or misapplication of trust funds in the

practice of residential construction, including a violation of

Chapter 32, Penal Code, or Chapter 162, if found by a final

nonappealable court judgment;

(3) naming false consideration in a contract to sell a new home

or in a construction contract;

(4) discriminating on the basis of race, color, religion, sex,

national origin, or ancestry;

(5) publishing a false or misleading advertisement;

(6) failure to honor, within a reasonable time, a check issued

to the commission, or any other instrument of payment, including

a credit or debit card or electronic funds transfer, after the

commission has sent by certified mail a request for payment to

the person's last known business address, according to commission

records;

(7) failure to pay an administrative penalty assessed by the

commission under Chapter 419 or a fee due under Chapter 426;

(8) failure to pay a final nonappealable court judgment arising

from a construction defect or other transaction between the

person and a homeowner;

(9) failure to register a home as required by Section 426.003;

(10) failure to remit the fee for registration of a home under

Section 426.003;

(11) failure to reimburse a homeowner the amount ordered by the

commission as provided by Section 428.004(d);

(12) engaging in statutory or common-law fraud or

misappropriation of funds, as determined by the commission after

a hearing under Section 418.003;

(13) a repeated failure to participate in the state-sponsored

inspection and dispute resolution process if required by this

title;

(14) failure to register as a builder as required under Chapter

416;

(15) using or attempting to use a certificate of registration

that has expired or that has been revoked;

(16) falsely representing that the person holds a certificate of

registration issued under Chapter 416;

(17) acting as a builder using a name other than the name or

names disclosed to the commission;

(18) aiding, abetting, or conspiring with a person who does not

hold a certificate of registration to evade the provisions of

this title or rules adopted under this title, if found by a final

nonappealable court judgment;

(19) allowing the person's certificate of registration to be

used by another person;

(20) acting as an agent, partner, or associate of a person who

does not hold a certificate of registration with the intent to

evade the provisions of this title or rules adopted under this

title;

(21) a failure to reasonably perform on an accepted offer to

repair or a repeated failure to make an offer to repair based on:

(A) the recommendation of a third-party inspector under Section

428.004; or

(B) the final holding of an appeal under Chapter 429;

(22) a repeated failure to respond to a commission request for

information;

(23) a failure to obtain a building permit required by a

political subdivision before constructing a new home or an

improvement to an existing home;

(24) abandoning, without justification, any home improvement

contract or new home construction project engaged in or

undertaken by the person, if found to have done so by a final,

nonappealable court judgment;

(25) a repeated failure to comply with the requirements of

Subtitle F; or

(26) otherwise violating this title or a commission rule adopted

under this title.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 25, eff. September 1, 2007.

Sec. 418.002. DISCIPLINARY POWERS OF COMMISSION. (a) On a

determination that a ground for disciplinary action under Section

418.001 exists, the commission may:

(1) revoke or suspend a registration or certification in the

event of repeated prior violations that have resulted in

disciplinary action;

(2) probate the suspension of a registration or certification;

(3) formally or informally reprimand a registered or certified

person; or

(4) impose an administrative penalty under Chapter 419.

(b) The commission must consider the factors described by

Section 419.002(b) before taking disciplinary action under this

chapter.

(c) For purposes of Section 418.001(12), the commission may not

conduct a hearing or revoke or suspend a registration or

certification unless the determination of statutory or common-law

fraud or misappropriation of funds has been made in a final

nonappealable judgment by a court.

(d) Prior to imposing disciplinary action under Subsection

(a)(1) based upon grounds that involve a transaction between a

builder and a homeowner, there must be repeated prior violations

that have resulted in disciplinary action that involve the

greater of:

(1) at least three homes registered by the builder under Section

426.003; or

(2) at least one percent of the homes registered by the builder

under Section 426.003 during the preceding 12 months.

(e) When the commission has information that a matter may be

criminal in nature, the commission may refer the matter to a

local district attorney or county attorney for investigation.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 25, eff. September 1, 2007.

Sec. 418.003. HEARING. (a) If the commission proposes to take

a disciplinary action against a person under Section 418.002, the

person is entitled to a hearing before the commission.

(b) The commission shall adopt procedural rules by which all

decisions to take disciplinary action under this chapter are

subject to appeal to the commission.

(c) The commission shall prescribe the time and place of the

hearing.

(d) A hearing under this section is governed by Chapter 2001,

Government Code.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 418.004. APPEAL. (a) A person aggrieved by a ruling,

order, or decision of the commission is entitled to appeal to a

district court in the county in which the administrative hearing

was held.

(b) An appeal under this section is governed by Chapter 2001,

Government Code.

(c) An appeal to a district court of a final decision of the

commission under this section regarding a revocation or

suspension of a registration or certification is determined by

substantial evidence.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 26, eff. September 1, 2007.

Sec. 418.005. RESPONSIBILITY FOR ADMINISTRATIVE ACTIONS. (a)

The commission may simultaneously take administrative action

under this chapter against:

(1) a builder; and

(2) a person who owns or controls a majority ownership interest

in the builder.

(b) A builder and a person who owns or controls a majority

ownership interest in the builder are jointly and severally

liable for any amounts due to the commission under this title.

Added by Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 27, eff. September 1, 2007.



CHAPTER 419. ADMINISTRATIVE PENALTY

PROPERTY CODE

TITLE 16. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION ACT

SUBTITLE C. BUILDER REGISTRATION

CHAPTER 419. ADMINISTRATIVE PENALTY

Sec. 419.001. IMPOSITION OF ADMINISTRATIVE PENALTY. The

commission may impose an administrative penalty on a person who

violates this title or a rule adopted or order issued by the

commission under this title.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 28, eff. September 1, 2007.

Sec. 419.002. AMOUNT OF PENALTY. (a) Except as provided by

Subsection (c), an administrative penalty imposed under this

chapter may not exceed $10,000 for each violation.

(b) In determining the amount of an administrative penalty, the

hearings officer or commission shall consider:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of the prohibited acts;

(2) the history of previous violations;

(3) the amount necessary to deter a future violation;

(4) efforts to correct the violation; and

(5) any other matter justice may require.

(c) A violation of Section 418.001(2) or (12) is punishable by a

penalty not to exceed $100,000.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 29, eff. September 1, 2007.

Sec. 419.003. PAYMENT OF PENALTY. The commission shall specify

in an order imposing an administrative penalty under this chapter

a date on or before the 30th day after the date the order becomes

final and unappealable by which the person against whom the

penalty is imposed must pay the penalty.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 419.004. ENFORCEMENT OF PENALTY. If a person does not pay

an administrative penalty imposed under this chapter and

enforcement of the penalty is not stayed, the commission may:

(1) refer the matter to the attorney general for collection of

the penalty; or

(2) enforce any part of the order that specifies disciplinary

action to be taken against the registered or certified person if

the registered or certified person fails to pay the

administrative penalty within the time prescribed.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.



CHAPTER 420. BUILDING CONTRACT PROVISIONS

PROPERTY CODE

TITLE 16. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION ACT

SUBTITLE C. BUILDER REGISTRATION

CHAPTER 420. BUILDING CONTRACT PROVISIONS

Sec. 420.001. REQUIRED WRITTEN DISCLOSURE. In a contract for

the construction of a new home or an improvement to an existing

home required to be registered under Section 426.003, the

contract must contain a notice to the consumer in at least

10-point bold type or the computer equivalent that gives the

telephone number of the commission and states:

STATE LAW REQUIRES THAT A PERSON HOLD A CERTIFICATE OF

REGISTRATION FROM THE TEXAS RESIDENTIAL CONSTRUCTION COMMISSION

IF THE PERSON CONTRACTS TO CONSTRUCT A NEW HOME OR IF THE PERSON

CONTRACTS TO CONSTRUCT A MATERIAL IMPROVEMENT TO AN EXISTING HOME

OR CERTAIN IMPROVEMENTS TO THE INTERIOR OF AN EXISTING HOME AND

THE TOTAL COST OF THE IMPROVEMENT IS $10,000 OR MORE (INCLUDING

LABOR AND MATERIALS).

YOU MAY CONTACT THE COMMISSION AT [insert commission's telephone

number] TO FIND OUT WHETHER THE BUILDER HAS A VALID CERTIFICATE

OF REGISTRATION. THE COMMISSION HAS INFORMATION AVAILABLE ON THE

HISTORY OF BUILDERS, INCLUDING SUSPENSIONS, REVOCATIONS,

COMPLAINTS, AND RESOLUTION OF COMPLAINTS.

THIS CONTRACT IS SUBJECT TO CHAPTER 426, PROPERTY CODE. THE

PROVISIONS OF THAT CHAPTER GOVERN THE PROCESS THAT MUST BE

FOLLOWED IN THE EVENT A DISPUTE ARISES OUT OF AN ALLEGED

CONSTRUCTION DEFECT. IF YOU HAVE A COMPLAINT CONCERNING A

CONSTRUCTION DEFECT YOU MAY CONTACT THE COMMISSION AT THE

TOLL-FREE TELEPHONE NUMBER TO LEARN HOW TO PROCEED UNDER THE

STATE-SPONSORED INSPECTION AND DISPUTE RESOLUTION PROCESS.

Added by Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 30, eff. September 1, 2007.

Sec. 420.002. REQUIRED CONTRACT PROVISIONS. In a contract for

the construction of a new home or an improvement to an existing

home required to be registered under Section 426.003, the

contract is not enforceable against a homeowner unless the

contract:

(1) contains the builder's name and certificate of registration

number; and

(2) contains the notice required by Section 420.001.

Added by Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 30, eff. September 1, 2007.

Sec. 420.003. BINDING ARBITRATION CONTRACT PROVISION. (a) In a

contract for the construction of a new home or the improvement of

an existing home required to be registered under Section 426.003

and that contains a provision requiring the parties to submit a

dispute arising under the contract to binding arbitration, the

provision must be conspicuously printed or typed in a size equal

to at least 10-point bold type or the computer equivalent.

(b) A provision described by Subsection (a) is not enforceable

against the homeowner unless the requirements of Subsection (a)

are met.

Added by Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 30, eff. September 1, 2007.



CHAPTER 426. GENERAL PROVISIONS

PROPERTY CODE

TITLE 16. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION ACT

SUBTITLE D. STATE-SPONSORED INSPECTION AND DISPUTE RESOLUTION

PROCESS; STATUTORY WARRANTY AND BUILDING AND PERFORMANCE

STANDARDS

CHAPTER 426. GENERAL PROVISIONS

Sec. 426.001. APPLICABILITY OF SUBTITLE. (a) This subtitle

applies to a dispute between a builder and a homeowner if:

(1) the dispute arises out of an alleged construction defect,

other than a claim solely for:

(A) personal injury, survival, or wrongful death; or

(B) damage to goods; and

(2) a request is submitted to the commission not later than the

30th day after the 10th anniversary of:

(A) the date of the initial transfer of title from the builder

to the initial owner of the home or the improvement that is the

subject of the dispute; or

(B) if there is not a closing in which title is transferred, the

date on which the construction of the improvement was

substantially completed.

(b) This subtitle does not apply to a dispute arising out of:

(1) an alleged violation of Section 27.01, Business &

Commerce Code;

(2) a builder's wrongful abandonment of an improvement project

before completion; or

(3) a violation of Chapter 162.

(c) For the purposes of this section, "damage to goods" does not

include damage to a home.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 32, eff. September 1, 2007.

Sec. 426.002. CONFLICT WITH CERTAIN OTHER LAW. To the extent of

any conflict between this subtitle and any other law, including

Chapter 27 and the Deceptive Trade Practices-Consumer Protection

Act (Subchapter E, Chapter 17, Business & Commerce Code),

this subtitle prevails.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 426.003. REGISTRATION OF HOME. (a) A builder shall

register a new home with the commission on or before the 15th day

of the month following the month in which the transfer of title

from the builder to the homeowner occurs. The registration must

include the information required by the commission by rule and be

accompanied by the fee required by Subsection (c).

(b) A builder who enters a transaction governed by this title,

other than the transfer of title of a new home from the builder

to the seller, shall register the home involved in the

transaction with the commission. The registration must:

(1) include the information required by the commission by rule;

(2) be accompanied by the fee required by Subsection (c); and

(3) be delivered to the commission not later than the 15th day

after the earlier of:

(A) the date of the substantial completion of the home or other

residential construction project;

(B) the date the new home is occupied; or

(C) the date of issuance of a certificate of occupancy or a

certificate of completion.

(c) A builder must remit to the commission a registration fee

for each home registered with the commission in an amount

determined by the commission. The fee set by the commission under

this subsection may not exceed $125.

(d) The commission may assess a late payment penalty that does

not exceed $500 against a builder who fails to pay a required

registration fee in the time prescribed by this section.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 31, eff. September 1, 2007.

Sec. 426.004. FEES. (a) A party who submits a request under

this subtitle shall pay any amount required by the commission to

cover the expense of the third-party inspector.

(b) The commission shall adopt rules permitting a waiver or

reduction of the inspection expenses for homeowners demonstrating

a financial inability to pay the expenses.

(c) If the transfer of the title of the home from the builder to

the initial homeowner occurred before January 1, 2004, or if the

contract for improvements or additions between the builder and

homeowner was entered into before January 1, 2004, the commission

shall register the home and the builder shall pay the

registration fee required by Section 426.003.

(d) The commission may reimburse an inspector for travel

expenses incurred to complete an inspection regardless of whether

the expenses exceed the amount collected under this section.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 33, eff. September 1, 2007.

Sec. 426.005. PREREQUISITE TO ACTION. (a) A homeowner or

builder must comply with this subtitle before initiating an

action for damages or other relief arising from an alleged

construction defect.

(b) An action described by Subsection (a) must be filed:

(1) on or before the expiration of any applicable statute of

limitations or by the 45th day after the date the third-party

inspector issues the inspector's recommendation, whichever is

later; or

(2) if the recommendation is appealed, on or before the

expiration of any applicable statute of limitations or by the

45th day after the date the commission issues its ruling on the

appeal, whichever is later.

(c) Any claim for personal injuries, damages to personal goods,

or consequential damages or other relief arising out of an

alleged construction defect must be included in any action

concerning the construction defect.

(d) This section does not apply to an action that is initiated

by a person subrogated to the rights of a claimant if payment was

made pursuant to a claim made under an insurance policy.

(f) A homeowner is not required to comply with this subtitle if:

(1) at the time a homeowner and a builder enter into a contract

covered by this title the builder was not registered; or

(2) the certificate of registration of the builder has been

revoked.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 34, eff. September 1, 2007.

Sec. 426.006. TIME FOR REQUESTING INSPECTION AND DISPUTE

RESOLUTION. (a) For an alleged defect discovered during an

applicable warranty period, the state-sponsored inspection and

dispute resolution process must be requested on or before the

second anniversary of the date of discovery of the conditions

claimed to be evidence of the construction defect but not later

than the 90th day after the date the applicable warranty period

expires.

(b) If the alleged defect would violate the statutory warranty

of habitability and was not discoverable by a reasonable, prudent

inspection or examination of the home or improvement within the

applicable warranty period, the state-sponsored inspection and

dispute resolution process must be requested:

(1) on or before the second anniversary of the date of discovery

of the conditions claimed to be evidence of the construction

defect; and

(2) not later than the 10th anniversary of the date of the

initial transfer of title from the builder to the initial owner

of the home or improvement that is the subject of the dispute or,

if there is not a closing, the date on which the contract for

construction of the improvement is entered into.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 35, eff. September 1, 2007.

Sec. 426.007. ADMISSIBILITY OF CERTAIN EVIDENCE. A person who

submits a request for state-sponsored inspection and dispute

resolution or responds to a request under Chapter 428 must

disclose in the request or response the name of any expert who,

before the request is submitted, inspected the home on behalf of

the requestor or respondent in connection with the construction

defect alleged in the request or response. If an expert's name

is known to the requestor or respondent at the time of the

request or response and is not disclosed as required by this

section, the requestor or respondent may not designate the person

as an expert or use materials prepared by that person in:

(1) the state-sponsored inspection and dispute resolution

process arising out of the request; or

(2) any action arising out of the construction defect that is

the subject of the request or response.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 36, eff. September 1, 2007.

Sec. 426.008. REBUTTABLE PRESUMPTION OF THIRD-PARTY INSPECTOR'S

RECOMMENDATION OR RULING BY PANEL OF STATE INSPECTORS. (a) In

any action involving a construction defect brought after a

recommendation by a third-party inspector or ruling by a panel of

state inspectors on the existence of the construction defect or

its appropriate repair, the recommendation or ruling shall

constitute a rebuttable presumption of the existence or

nonexistence of a construction defect or the reasonable manner of

repair of the construction defect. A party seeking to dispute,

vacate, or overcome that presumption must establish by a

preponderance of the evidence that the recommendation or ruling

is inconsistent with the applicable warranty and building and

performance standards.

(b) The presumption established by this section applies only to

an action between the homeowner and the builder. A recommendation

or ruling under this subtitle is not admissible in an action

between any other parties.

(c) For the purposes of admissibility of a third-party

inspector's recommendation or a ruling by a panel of state

inspectors, the recommendation or ruling shall be considered a

business record under Rule 902, Texas Rules of Evidence.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 37, eff. September 1, 2007.



CHAPTER 427. INSPECTORS

PROPERTY CODE

TITLE 16. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION ACT

SUBTITLE D. STATE-SPONSORED INSPECTION AND DISPUTE RESOLUTION

PROCESS; STATUTORY WARRANTY AND BUILDING AND PERFORMANCE

STANDARDS

CHAPTER 427. INSPECTORS

Sec. 427.001. QUALIFICATIONS OF THIRD-PARTY INSPECTORS. (a) A

third-party inspector approved by the commission must:

(1) meet the minimum qualifications prescribed by this section

and any other qualifications prescribed by the commission by

rule; and

(2) submit an application to the commission annually with an

application fee in the amount required by the commission by rule.

(b) A third-party inspector who inspects an issue involving

workmanship and materials must:

(1) have a minimum of three years' experience in the residential

construction industry; and

(2) be certified as a residential combination inspector by the

International Code Council.

(c) A third-party inspector who inspects an issue involving a

structural matter or involving workmanship, materials, and a

structural matter must:

(1) be an approved structural engineer or approved architect;

and

(2) have a minimum of five years' experience in residential

construction.

(c-1) A third-party inspector who inspects an issue involving a

structural matter and an unrelated issue involving workmanship

and materials matters must meet the requirements of Subsections

(b) and (c).

(d) Each third-party inspector must receive, in accordance with

commission rules:

(1) initial training regarding the state-sponsored inspection

and dispute resolution process and this subtitle; and

(2) annual continuing education in the inspector's area of

practice.

(e) A third-party inspector may not receive more than 10 percent

of the inspector's gross income in a federal income tax year from

providing expert witness services, including retention for the

purpose of providing testimony, evidence, or consultation in

connection with a pending or threatened legal action.

(f) In adopting rules under Subsection (d), the commission shall

recognize any continuing education requirements established for

engineers and architects.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 38, eff. September 1, 2007.

Sec. 427.002. STATE INSPECTORS. (a) The commission shall

employ state inspectors to:

(1) review on an appeals panel the recommendations of

third-party inspectors;

(2) provide consultation to third-party inspectors; and

(3) administer the state-sponsored inspection and dispute

resolution process.

(b) A state inspector must be certified as a residential

combination inspector by the International Code Council.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 427.003. NO CIVIL LIABILITY. (a) A person who performs

services for the commission as a third-party inspector or a state

inspector who does not act with wanton and wilful disregard for

the rights, safety, or property of another is not liable for

civil damages for any act or omission within the course and scope

of carrying out the person's duties or functions as a third-party

inspector or state inspector.

(b) This section does not apply to an intentional act of

misconduct or gross negligence.

Added by Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 39, eff. September 1, 2007.



CHAPTER 428. STATE-SPONSORED INSPECTION AND DISPUTE RESOLUTION PROCESS

PROPERTY CODE

TITLE 16. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION ACT

SUBTITLE D. STATE-SPONSORED INSPECTION AND DISPUTE RESOLUTION

PROCESS; STATUTORY WARRANTY AND BUILDING AND PERFORMANCE

STANDARDS

CHAPTER 428. STATE-SPONSORED INSPECTION AND DISPUTE RESOLUTION

PROCESS

Sec. 428.001. REQUEST FOR RESOLUTION. (a) If a dispute between

a homeowner and a builder arises out of an alleged construction

defect, the homeowner or the builder may submit to the commission

a written request for state-sponsored inspection and dispute

resolution.

(b) The request must:

(1) specify in reasonable detail each alleged construction

defect that is a subject of the request;

(2) state the amount of any known out-of-pocket expenses and

engineering or consulting fees incurred by the homeowner in

connection with each alleged construction defect;

(3) include any evidence that depicts the nature and cause of

each alleged construction defect and the nature and extent of

repairs necessary to remedy the construction defect, including,

if available, expert reports, photographs, and videotapes, if

that evidence would be discoverable under Rule 192, Texas Rules

of Civil Procedure;

(4) be accompanied by the fees required under Section 426.004;

and

(5) state the name of any person who has, on behalf of the

requestor, inspected the home in connection with an alleged

construction defect.

(c) Not later than the 30th day before the date a homeowner

submits a request under this section, the homeowner must notify

the builder in writing of each construction defect the homeowner

claims to exist. After the notice is provided, the builder must

be provided with a reasonable opportunity to inspect the home or

have the builder's designated consultants inspect the home.

(d) At the time a person submits a request under this section,

the person must send by certified mail, return receipt requested,

a copy of the request, including evidence submitted with the

request, to each other party involved in the dispute.

(e) The commission by rule shall establish methods by which

homeowners may be notified of the name, mailing address, and

telephone number of the commission for the purpose of directing a

request to the commission.

(f) The commission shall provide a person who files a request

with a copy of the commission's policies and procedures relating

to investigation and resolution of a request.

(g) The commission by rule shall establish a standard form for

submitting a request under this section.

(h) The filing of a request under this section tolls the

limitations period in any action between the homeowner and the

builder arising out of the subject of the request until the 45th

day after the date a final, nonappealable recommendation is

issued under this title in response to the request.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 40, eff. September 1, 2007.

Sec. 428.002. BUILDER'S RIGHT OF INSPECTION. (a) In addition

to the right of inspection provided by Section 428.001(c), at any

time before the conclusion of the state-sponsored inspection and

dispute resolution process and on the builder's written request,

the builder shall be given reasonable opportunity to inspect the

home that is the subject of the request or have the home

inspected to determine the nature and cause of the construction

defect and the nature and extent of repairs necessary to remedy

the construction defect.

(b) The builder may take reasonable steps to document the

construction defect and the condition of the home.

(c) If the homeowner delays the inspection for more than five

days after the date of receiving the builder's written request,

any period for subsequent action to be taken by the builder or

the third-party inspector shall be extended one day for each day

the inspection is delayed after the fifth day.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 428.003. INSPECTION BY THIRD-PARTY INSPECTOR. (a) On or

before the 30th day after the date the commission receives a

request, the commission shall appoint the next available

third-party inspector from the applicable lists of third-party

inspectors maintained by the commission under Subsection (c).

(b) The commission shall establish rules and regulations that

allow the homeowner and the builder to each have the right to

strike the appointment of a third-party inspector one time for

each request submitted.

(c) The commission shall adopt rules that allow for the

commission to maintain a list of available third-party inspectors

for the various regions of the state, as required to satisfy the

provisions of this title.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 41, eff. September 1, 2007.

Sec. 428.004. INSPECTOR'S RECOMMENDATION. (a) If the dispute

involves workmanship and materials in the home of a nonstructural

matter, the third-party inspector shall issue a recommendation

not later than the 30th day after the date the third-party

inspector receives the appointment from the commission.

(b) If the dispute involves a structural matter in the home, the

commission shall appoint an approved engineer to be the

third-party inspector. The third-party inspector shall inspect

the home not later than the 30th day after the date the request

is submitted and issue a recommendation not later than the 60th

day after the date the third-party inspector receives the

assignment from the commission, unless additional time is

requested by the third-party inspector or a party to the dispute.

The commission shall adopt rules governing the extension of time

under this subsection.

(c) The third-party inspector's recommendation must:

(1) address only the construction defect, based on the

applicable warranty and building and performance standards; and

(2) designate a method or manner of repair, if any.

(d) Except as provided by this subsection, the third-party

inspector's recommendation may not include payment of any

monetary consideration. If the inspector finds for the party who

submitted the request, the commission may order the other party

to reimburse all or part of the fees and inspection expenses paid

by the requestor under Section 426.004.

(e) The commission may not require a builder to reimburse fees

or inspection expenses under this section if, before the

inspection, the builder offered to make repairs or have repairs

made substantially equivalent to those required by the findings

of the final report confirming the defect requiring repair.

(f) If, before the inspection, the builder has made or offered

to make repairs substantially equivalent to those required by the

findings of the final report confirming the defect, the agency

may not list the finding on the commission's Internet website.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 42, eff. September 1, 2007.

Sec. 428.005. THREAT TO HEALTH OR SAFETY. A builder who

receives written notice of a request relating to a construction

defect that creates an imminent threat to the health or safety of

the inhabitants of the residence shall take reasonable steps to

cure the defect as soon as practicable. If the builder fails to

cure the defect in a reasonable time, the homeowner may have the

defect cured and recover from the builder the reasonable cost of

the cure plus reasonable attorney's fees and expenses associated

with curing the defect in addition to any other damages not

inconsistent with this subtitle.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.



CHAPTER 429. APPEAL OF THIRD-PARTY INSPECTOR'S RECOMMENDATION

PROPERTY CODE

TITLE 16. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION ACT

SUBTITLE D. STATE-SPONSORED INSPECTION AND DISPUTE RESOLUTION

PROCESS; STATUTORY WARRANTY AND BUILDING AND PERFORMANCE

STANDARDS

CHAPTER 429. APPEAL OF THIRD-PARTY INSPECTOR'S RECOMMENDATION

Sec. 429.001. APPEAL. (a) A homeowner or builder may appeal a

third-party inspector's recommendation on or before the 15th day

after the date the recommendation is issued.

(b) If a homeowner or builder appeals a third-party inspector's

recommendation, the executive director shall appoint three state

inspectors to a panel to review the recommendation. If the

recommendation involves a dispute regarding a structural failure,

one of the state inspectors on the panel must be a licensed

professional engineer.

(c) The panel shall:

(1) review the recommendation for compliance with this title as

required by rules adopted by the commission;

(2) approve, reject, or modify the recommendation of the

third-party inspector or remand the dispute for further action by

the third-party inspector; and

(3) issue written findings of fact and a ruling on the appeal

not later than the 30th day after the date the notice of appeal

is filed with the commission.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 43, eff. September 1, 2007.



CHAPTER 430. WARRANTIES AND BUILDING AND PERFORMANCE STANDARDS

PROPERTY CODE

TITLE 16. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION ACT

SUBTITLE D. STATE-SPONSORED INSPECTION AND DISPUTE RESOLUTION

PROCESS; STATUTORY WARRANTY AND BUILDING AND PERFORMANCE

STANDARDS

CHAPTER 430. WARRANTIES AND BUILDING AND PERFORMANCE STANDARDS

Sec. 430.001. LIMITED STATUTORY WARRANTIES AND BUILDING AND

PERFORMANCE STANDARDS. (a) The commission by rule shall adopt

limited statutory warranties and building and performance

standards for residential construction that comply with this

section.

(b) The warranty periods shall be:

(1) one year for workmanship and materials;

(2) two years for plumbing, electrical, heating, and

air-conditioning delivery systems; and

(3) 10 years for major structural components of the home.

(c) The limited statutory warranties and building and

performance standards must:

(1) require substantial compliance with the nonelectrical

standards contained in the version of the International

Residential Code for One- and Two-Family Dwellings published by

the International Code Council that is applicable under

Subsection (d) and the electrical standards contained in the

version of the National Electrical Code that is applicable under

Subsection (e);

(2) include standards for mold reduction and remediation that

comply with Section 430.003;

(3) establish standards for performance for interior and

exterior components of a home, including foundations, floors,

ceilings, walls, roofs, drainage, landscaping, irrigation,

heating, cooling, and electrical and plumbing components; and

(4) contain standards that are not less stringent than the

standards required by the United States Department of Housing and

Urban Development for FHA programs as set forth in 24 C.F.R.

Sections 203.202 through 203.206.

(d) The International Residential Code for One- and Two-Family

Dwellings that applies to nonelectrical aspects of residential

construction for the purposes of the limited statutory warranties

and building and performance standards adopted under this section

is:

(1) for residential construction located in a municipality or

the extraterritorial jurisdiction of a municipality, the version

of the International Residential Code applicable to nonelectrical

aspects of residential construction in the municipality under

Section 214.212, Local Government Code;

(2) for residential construction located in an unincorporated

area not in the extraterritorial jurisdiction of a municipality,

the version of the International Residential Code applicable to

nonelectrical aspects of residential construction in the

municipality that is the county seat of the county in which the

construction is located; and

(3) for residential construction located in an unincorporated

area in a county that does not contain an incorporated area, the

version of the International Residential Code that existed on May

1, 2001.

(e) The National Electrical Code for One- and Two-Family

Dwellings that applies to electrical aspects of residential

construction for the purposes of this section is:

(1) for residential construction located in a municipality or

the extraterritorial jurisdiction of a municipality, the version

of the National Electrical Code applicable to electrical aspects

of residential construction in the municipality under Section

214.214, Local Government Code;

(2) for residential construction located in an unincorporated

area not in the extraterritorial jurisdiction of a municipality,

the version of the National Electrical Code applicable to

electrical aspects of residential construction in the

municipality that is the county seat of the county in which the

construction is located; and

(3) for residential construction located in an unincorporated

area in a county that does not contain an incorporated area, the

version of the National Electrical Code that existed on May 1,

2001.

(f) Except as provided by a written agreement between the

builder and the initial homeowner, a warranty period adopted

under this section for a new home begins on the earlier of the

date of:

(1) occupancy; or

(2) transfer of title from the builder to the initial homeowner.

(g) A warranty period adopted under this section for an

improvement other than a new home begins on the date the

improvement is substantially completed.

(h) The building and performance standards adopted by the

commission under this section may be adopted in phases and

amended or supplemented by the commission from time to time as

the commission receives additional evidence or information from

task forces or other sources regarding any improvements or

developments in the areas of residential homebuilding practices,

procedures, or technology.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 430.002. WARRANTY OF HABITABILITY. (a) The construction

of each new home or home improvement shall include the warranty

of habitability.

(b) For a construction defect to be actionable as a breach of

the warranty of habitability, the defect must have a direct

adverse effect on the habitable areas of the home and must not

have been discoverable by a reasonable prudent inspection or

examination of the home or home improvement within the applicable

warranty periods adopted by the commission under Section 430.001.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 430.003. MOLD REDUCTION AND REMEDIATION; TASK FORCE. (a)

The building and performance standards adopted under Section

430.001 must include measures that are designed to reduce the

general population's exposure to mold often formed in

water-damaged building materials and that include:

(1) methods by which mold, water damage, and microbial volatile

compounds in indoor environments may be recognized; and

(2) recommended management practices for:

(A) limiting moisture intrusion in a home, which may include the

use of a water leak detection system listed by Underwriters

Laboratories that is capable of shutting off a valve on the main

water line coming into the structure immediately upon detecting a

water leak in the structure; and

(B) mold remediation.

(b) The commission shall appoint a task force to advise the

commission with regard to adoption of standards under this

section. The task force must include representatives of public

health officers of this state, health and medical experts, mold

abatement experts, and representatives of affected consumers and

industries. The commission and the task force shall consider the

feasibility of adopting permissible limits for exposure to mold

in indoor environments.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 430.004. CERTAIN DESIGN RECOMMENDATIONS; ADVISORY

COMMITTEE. The commission shall appoint a task force to develop

design recommendations for residential construction that

encourage rain harvesting and water recycling.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 430.005. ALTERNATIVE STANDARDS FOR CERTAIN CONSTRUCTION.

(a) For the purpose of this title, the only statutory warranty

and building and performance standards that apply to residential

construction in unincorporated areas of counties that are

considered economically distressed areas as defined by Section

15.001(11) of the Water Code and located within 50 miles of an

international border are the standards established for colonia

housing programs administered by the Texas Department of Housing

and Community Affairs, unless a county commissioners court has

adopted other building and performance standards authorized by

statute.

(b) This section does not exempt a builder in an area described

by Subsection (a) from the registration requirements imposed by

this title, including the requirements of Sections 416.001 and

426.003.

(c) An allegation of a postconstruction defect in a construction

project in an area described by Subsection (a) is subject to the

state-sponsored inspection and dispute resolution process

described by this subtitle.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 44, eff. September 1, 2007.

Sec. 430.006. STATUTORY WARRANTIES EXCLUSIVE. The warranties

established under this chapter supersede all implied warranties.

The only warranties that exist for residential construction or

residential improvements are:

(1) warranties created by this chapter;

(2) warranties created by other statutes expressly referring to

residential construction or residential improvements;

(3) any express, written warranty acknowledged by the homeowner

and the builder; and

(4) warranties that apply to an area described by Section

430.005(a) as described by that section.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 45, eff. September 1, 2007.

Sec. 430.007. WAIVER BY CONTRACT PROHIBITED. A contract between

a builder and a homeowner may not waive the limited statutory

warranties and building and performance standards adopted under

this chapter or the warranty of habitability. This section does

not prohibit a builder and a homeowner from contracting for more

stringent warranties and building standards than are provided

under this chapter.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 430.008. APPROVAL OF THIRD-PARTY WARRANTY COMPANY. (a)

The commission may approve as a third-party warranty company for

the purposes of Section 430.009:

(1) an entity that has operated warranty programs in this state

for at least five years;

(2) a company whose performance is insured by an insurance

company authorized to engage in the business of insurance in this

state; or

(3) an insurance company that insures the warranty obligations

of a builder under the statutory warranty and building and

performance standards.

(b) A third-party warranty company must submit to the commission

an annual application and fee in the form and in the amount

required by the commission by rule before the company may be

approved under this section.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 430.009. THIRD-PARTY WARRANTY COMPANY. (a) A builder may

elect to provide a warranty through a third-party warranty

company approved by the commission.

(b) A transfer of liability under this section is not effective

unless the company providing the warranty:

(1) agrees to perform the builder's warranty obligations under

this chapter that are covered by the warranty provided through

the third-party warranty company; and

(2) actually pays for or corrects any construction defect

covered by the warranty provided through the third-party warranty

company.

(c) A third-party warranty company approved by the commission

has all of the obligations and rights of a builder under this

subtitle regarding performance of repairs to remedy construction

defects or payment of money instead of repair.

(d) The third-party warranty company may not assume liability

for personal injuries or damage to personal property. A builder

does not avoid liability for personal injuries or damage to

personal property for which the builder would otherwise be liable

under law by providing a written warranty from a third-party

warranty company.

(e) A company that administers a warranty for a third-party

warranty company is not liable for any damages resulting from a

construction defect or from repairs covered under the warranty.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 430.010. MINIMUM STANDARDS FOR DETERMINATION OF DEFECT. A

third-party warranty company shall use defect inspection

procedures substantially similar to the procedures adopted by the

commission under this subtitle. A warranty company may adopt

warranty standards in addition to the standards adopted by the

commission. A third-party warranty company may not reduce the

limited statutory warranty and building and performance

standards, except that a third-party warranty company shall not

be required to provide a warranty of habitability.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 430.011. EFFECT OF SUBTITLE ON OTHER RIGHTS AND

OBLIGATIONS. (a) Except as permitted by this subtitle, an

express, written contract between a homeowner and a builder may

not limit the obligations of a builder under this title.

(b) After the issuance of written findings of fact and a ruling

on an appeal under Chapter 429, a homeowner may bring a cause of

action against a builder or third-party warranty company for

breach of a limited statutory warranty adopted by the commission

under this subtitle. In an action brought under this subtitle,

the homeowner may recover only those damages provided by Section

27.004.

(c) Breach of a limited statutory warranty adopted by the

commission or breach of the statutory warranty of habitability

shall not, by itself, constitute a violation of the Deceptive

Trade Practices-Consumer Protection Act (Subchapter E, Chapter

17, Business & Commerce Code).

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.



CHAPTER 431. ENERGY-EFFICIENT BUILDING ACCREDITATION PROGRAM

PROPERTY CODE

TITLE 16. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION ACT

SUBTITLE D. STATE-SPONSORED INSPECTION AND DISPUTE RESOLUTION

PROCESS; STATUTORY WARRANTY AND BUILDING AND PERFORMANCE

STANDARDS

CHAPTER 431. ENERGY-EFFICIENT BUILDING ACCREDITATION PROGRAM

Sec. 431.001. ENERGY-EFFICIENT BUILDING ACCREDITATION PROGRAM.

(a) In this section, "National Housing Act" means Section

203(b), (i), or (k) of the National Housing Act (12 U.S.C.

Sections 1709(b), (i), and (k)).

(b) The commission, in consultation with the Energy Systems

Laboratory at the Texas Engineering Experiment Station of The

Texas A&M University System, the Texas Commission on

Environmental Quality, and an advisory committee appointed by the

commission, may establish an energy-efficient building

accreditation program for buildings that exceed the building

energy performance standards under Section 388.003, Health and

Safety Code, by 15 percent or more.

(c) If the commission establishes a program under this chapter,

the commission, in consultation with the Energy Systems

Laboratory, shall update the program on or before December 1 of

each even-numbered year using the best available energy-efficient

building practices.

(d) If the commission establishes a program under this chapter,

the program must include a checklist system to produce an

energy-efficient building scorecard to help:

(1) home buyers compare potential homes and, by providing a copy

of the completed scorecard to a mortgage lender, qualify for

energy-efficient mortgages under the National Housing Act; and

(2) communities qualify for emissions reduction credits by

adopting codes that meet or exceed the energy-efficient building

or energy performance standards established under Chapter 388,

Health and Safety Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 46, eff. September 1, 2007.

Sec. 431.002. PUBLIC INFORMATION PROGRAM. The commission may

establish a public information program to inform homeowners,

sellers, buyers, and others regarding energy-efficient building

ratings.

Added by Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 46, eff. September 1, 2007.

Sec. 431.003. MEASUREMENT SYSTEM FOR REDUCTION IN ENERGY AND

EMISSIONS. If the commission establishes a program under this

chapter, the Energy Systems Laboratory shall establish a system

to measure the reduction in energy and emissions produced under

the energy-efficient building program and report those savings to

the commission.

Added by Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 46, eff. September 1, 2007.

Sec. 431.004. CERTIFICATION FEE. If the commission establishes

a program under this chapter, the commission may set a

certification fee sufficient to cover the cost of administering

the program and pay for any education efforts conducted under

this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 46, eff. September 1, 2007.



CHAPTER 436. GENERAL PROVISIONS

PROPERTY CODE

TITLE 16. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION ACT

SUBTITLE E. RESIDENTIAL CONSTRUCTION ARBITRATION

CHAPTER 436. GENERAL PROVISIONS

Sec. 436.001. DEFINITIONS. In this subtitle:

(1) "Arbitration" means the procedure for dispute resolution

described by Section 154.027, Civil Practice and Remedies Code.

(2) "Arbitration services provider" means a person that holds

itself out as:

(A) managing, coordinating, or administering arbitrations;

(B) providing the services of arbitrators;

(C) making referrals or appointments to arbitrators; or

(D) providing lists of arbitrators.

(3) "Arbitrator" means a neutral individual who hears the claims

of the parties to a dispute and renders a decision and who is:

(A) chosen by the parties to the dispute;

(B) appointed by a court; or

(C) selected by an arbitration services provider under an

agreement of the parties or applicable rules.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 436.002. APPLICABILITY. (a) This subtitle applies only to

an arbitration of a dispute between a homeowner and a builder

that involves an alleged construction defect.

(b) The requirements of this subtitle supplement Chapter 171,

Civil Practice and Remedies Code, and the Federal Arbitration Act

(9 U.S.C. Sections 1-16), as amended.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 436.003. VENUE. (a) An arbitration of a dispute involving

a construction defect shall be conducted in the county in which

the home alleged to contain the defect is located.

(b) The requirements of this section may not be waived by

contract.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 436.004. RESIDENTIAL CONSTRUCTION ARBITRATION TASK FORCE.

(a) The commission shall appoint a task force to study

residential arbitrators and arbitration and advise the commission

with respect to residential arbitrators and arbitration.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.



CHAPTER 437. REPORTING REQUIREMENTS

PROPERTY CODE

TITLE 16. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION ACT

SUBTITLE E. RESIDENTIAL CONSTRUCTION ARBITRATION

CHAPTER 437. REPORTING REQUIREMENTS

Sec. 437.001. AWARD FILING. (a) If an arbitration award is

filed in a court of competent jurisdiction in this state, the

filer shall also, not later than the 30th day after the date an

award is made in a residential construction arbitration, file

with the commission a summary of the arbitration award that

includes:

(1) the names of the parties to the dispute;

(2) the name of each party's attorney, if any;

(3) the name of the arbitrator who conducted the arbitration;

(4) the name of the arbitration services provider who

administered the arbitration, if any;

(5) the fee charged to conduct the arbitration;

(6) a general statement of each issue in dispute;

(7) the arbitrator's determination, including the party that

prevailed in each issue in dispute and the amount of any monetary

award; and

(8) the date of the arbitrator's award.

(b) The commission shall establish rules to permit the voluntary

filing of the information listed in Subsection (a) by any

interested party. Any agreement prohibiting the disclosure of the

information listed in Subsection (a) is unenforceable.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.

Sec. 437.002. ENFORCEMENT. (a) The commission by rule shall

establish a fee not to exceed $100 for the late filing of an

arbitration award and procedures for the collection of that fee.

(b) A party to an arbitration, or an attorney for a party, may

report an overdue filing of an arbitration award to the

commission.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.



CHAPTER 438. ENFORCEABILITY OF RESIDENTIAL CONSTRUCTION ARBITRATION AWARDS

PROPERTY CODE

TITLE 16. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION ACT

SUBTITLE E. RESIDENTIAL CONSTRUCTION ARBITRATION

CHAPTER 438. ENFORCEABILITY OF RESIDENTIAL CONSTRUCTION

ARBITRATION AWARDS

Sec. 438.001. GROUNDS FOR VACATING AWARD. In addition to

grounds for vacating an arbitration award under Section 171.088,

Civil Practice and Remedies Code, on application of a party, a

court shall vacate an award in a residential construction

arbitration upon a showing of manifest disregard for Texas law.

Added by Acts 2003, 78th Leg., ch. 458, Sec. 1.01, eff. Sept. 1,

2003.



CHAPTER 446. RESIDENTIAL CONSTRUCTION IN UNINCORPORATED AREAS AND OTHER AREAS NOT SUBJECT TO MUNICIPAL INSPECTIONS

PROPERTY CODE

TITLE 16. TEXAS RESIDENTIAL CONSTRUCTION COMMISSION ACT

SUBTITLE F. INSPECTION OF NEW RESIDENTIAL CONSTRUCTION

CHAPTER 446. RESIDENTIAL CONSTRUCTION IN UNINCORPORATED AREAS AND

OTHER AREAS NOT SUBJECT TO MUNICIPAL INSPECTIONS

Sec. 446.001. APPLICABILITY OF CHAPTER. This chapter applies to

residential construction described by Sections 401.003(a)(1),

(2), and (3) in an unincorporated area and to other areas not

subject to municipal inspections.

Added by Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 47, eff. September 1, 2007.

Sec. 446.002. INSPECTION REQUIRED. (a) A builder shall have a

new home or other improvement to which this chapter applies

inspected by a fee inspector.

(b) For new construction subject to this chapter, there shall be

a minimum of three inspections performed during the project to

ensure code compliance, as applicable, at the following stages of

construction:

(1) foundation, prior to the placement of concrete;

(2) framing and mechanical systems prior to being covered with

sheetrock or other interior wall covering; and

(3) final inspection when the home is completed.

(c) For improvements other than new construction, the

inspections described in Subsection (b) shall occur as necessary

based upon the scope of work of the project.

(d) The builder shall be responsible for contracting with a fee

inspector authorized by this chapter to perform the inspections

required by this section.

(e) The commission may establish fees necessary to administer

this subtitle. Such fees may be included in the home

registration fee required by and described in Section 426.003(c).

Added by Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 47, eff. September 1, 2007.

Sec. 446.003. ELECTRONIC REPORTING SYSTEM. (a) The commission

shall establish an Internet-based process to implement this

subtitle. The process shall be password protected. Inspectors

will use the Internet-based process to report the satisfactory

completion of the inspections required by Section 446.002 to the

commission. Upon reporting of satisfactory completion of the

inspections, the commission shall issue a certificate of

completion which shall be forwarded to the homeowner within 30

days following the registration of a home, as required by Section

426.003.

(b) The commission shall allow for an alternative reporting

system for persons who demonstrate to the commission an inability

to comply with the electronic reporting requirements of

Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 47, eff. September 1, 2007.

Sec. 446.004. FEE INSPECTOR. A fee inspector must be either a

licensed engineer, a registered architect, a professional

inspector licensed by the Texas Real Estate Commission, or a

third-party inspector qualified under Section 427.001(b). A

builder may use the same or a different fee inspector for

inspections required under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 47, eff. September 1, 2007.

Sec. 446.005. ELEMENTS OF INSPECTION. The commission by rule

shall:

(1) establish the elements of the construction that must be

inspected under this chapter in accordance with Section 446.002

to ensure compliance with the applicable code provisions as

required by Section 430.001(d); and

(2) prescribe the form and the manner in which the results of

the inspection will be reported in writing.

Added by Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 47, eff. September 1, 2007.

Sec. 446.006. CONSTRUCTION IN CERTAIN AREAS: ELIGIBILITY FOR

CERTAIN WINDSTORM AND HAIL INSURANCE. (a) This section applies

only to construction in an unincorporated area in which windstorm

and hail insurance coverage is available under Chapter 2210,

Insurance Code.

(b) In addition to an inspection required pursuant to Section

446.002, the builder must, if required by statute, obtain a

certificate of compliance for the structure in the manner

provided under Section 2210.251, Insurance Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

843, Sec. 47, eff. September 1, 2007.









SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

Sec. 1.001. PURPOSE OF CODE. (a) This code is enacted as a

part of the state's continuing statutory revision program, begun

by the Texas Legislative Council in 1963 as directed by the

legislature in the law codified as Section 323.007, Government

Code. The program contemplates a topic-by-topic revision of the

state's general and permanent statute law without substantive

change.

(b) Consistent with the objectives of the statutory revision

program, the purpose of this code is to make the law encompassed

by this code more accessible and understandable by:

(1) rearranging the statutes into a more logical order;

(2) employing a format and numbering system designed to

facilitate citation of the law and to accommodate future

expansion of the law;

(3) eliminating repealed, duplicative, unconstitutional,

expired, executed, and other ineffective provisions; and

(4) restating the law in modern American English to the greatest

extent possible.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1.002. CONSTRUCTION OF CODE. Chapter 311, Government Code

(Code Construction Act), applies to the construction of each

provision in this code except as otherwise expressly provided by

this code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1.003. REFERENCE IN LAW TO STATUTE REVISED BY CODE. A

reference in a law to a statute or a part of a statute revised by

this code is considered to be a reference to the part of this

code that revises that statute or part of that statute.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.






TITLE 2. ENVIRONMENT AND SANITATION

CHAPTER 21. UPPER SABINE VALLEY SOLID WASTE MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 2. ENVIRONMENT AND SANITATION

SUBTITLE A. SOLID WASTE MANAGEMENT

CHAPTER 21. UPPER SABINE VALLEY SOLID WASTE MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 21.001. DEFINITIONS. In this Act:

(1) "Board" means the district's board of directors.

(2) "Commission" means the Texas Commission on Environmental

Quality.

(3) "Director" means a board member.

(4) "District" means the Upper Sabine Valley Solid Waste

Management District.

(5) "Local government" means:

(A) a municipality;

(B) a county; or

(C) a water or other special district or authority acting under

Sections 52(b)(1) and (2), Article III, or Section 59, Article

XVI, Texas Constitution.

(6) "Solid waste" has the meaning assigned by Section 361.003,

Health and Safety Code.

(7) "Water" means groundwater, percolating or otherwise, lakes,

bays, ponds, springs, rivers, streams, creeks, and all other

bodies of surface water, natural or artificial, that are wholly

or partly in the district.

(8) "Water pollution" means alteration of the physical,

chemical, or biological quality of water or contamination of

water that:

(A) renders the water harmful, detrimental, or injurious to:

(i) humans, animal life, vegetation, or property; or

(ii) public health, safety, or welfare; or

(B) impairs the usefulness or the public enjoyment of the water

for any lawful or reasonable purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district created under Section 59,

Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.003. PURPOSE. The purpose of this chapter is to

establish an instrumentality to develop and carry out a regional

water quality protection program through solid waste management

and regulation of waste disposal for Rains, Upshur, and Wood

Counties and for the portion of Smith County that is north of

Interstate Highway 20.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.004. FINDINGS AND DECLARATION OF POLICY. (a) The

legislature finds that:

(1) the quality of water in East Texas is materially affected by

the disposal of waste throughout the region;

(2) a regional effort to study water pollution, plan corrective

and preventive measures, provide coordinated facilities for waste

disposal, and regulate waste disposal is far more effective than

efforts on a smaller scale;

(3) solid waste, as well as other waste, may impair water

quality by seepage or drainage; and

(4) creation of the district would advance the established

policy of this state to maintain the quality of the water in the

state consistent with:

(A) public health and enjoyment;

(B) the propagation and protection of terrestrial and aquatic

life;

(C) the operation of existing industries; and

(D) the economic development of the state.

(b) All area included in the district will benefit from the

exercise of the power conferred by this chapter.

(c) The district is a public entity performing an essential

public function.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.005. STATE POLICY REGARDING WASTE DISPOSAL. The

district's powers and duties are subject to the state policy of

encouraging the development and use of integrated area-wide waste

collection, treatment, and disposal systems to serve the waste

disposal needs of this state's residents, if integrated systems

can reasonably be provided for an area, so as to avoid the

economic burden on residents and the impact on state water

quality caused by the construction and operation of numerous

small waste collection, treatment, and disposal facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT TERRITORY AND CHANGES TO

DISTRICT TERRITORY

Sec. 21.051. DISTRICT TERRITORY. Unless the district territory

has been modified under this subchapter, Subchapter J, Chapter

49, Water Code, or other law, the district's territory consists

of Rains, Upshur, and Wood Counties and the portion of Smith

County north of Interstate Highway 20.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.052. ANNEXATION OF COUNTY; PETITION. (a) The board may

annex an adjacent county in the manner provided by this section

and Sections 21.053 and 21.055.

(b) To initiate annexation proceedings, the commissioners court

of the adjacent county must petition the board requesting the

board to call an election for the annexation of the petitioner's

county. The petition must be in writing and be endorsed by a

majority of the members of the commissioners court.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.053. ANNEXATION PETITION HEARING; NOTICE. (a) On

receipt of a petition under Section 21.052, the board shall set

a date, time, and place to hold a hearing on the petition. The

date may not be later than the 20th day after the date on which

the board receives the petition.

(b) In addition to the notice required under the open meetings

law, Chapter 551, Government Code, the board shall publish notice

of the date, time, place, and purpose of the hearing in one or

more newspapers with general circulation in the district and in

the county to be annexed.

(c) Any person may testify at the hearing for or against

annexation of the county to the district.

(d) At the conclusion of the hearing, the board shall determine

if an annexation election should be held in the county to be

annexed.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.054. EXCLUSION OF COUNTY. (a) The commissioners court

of a county in the district may petition the board to hold an

election in the county to determine if a majority of voters of

that county want to exclude the county from the district.

(b) If the district has not issued bonds or incurred other

long-term debt before the commissioners court filed the petition,

the board shall, on receipt of the petition, enter an order

authorizing the commissioners court to call an election in that

county.

(c) If the district issued bonds or other long-term debt before

the commissioners court filed the petition, the board must obtain

adequate legal and financial assurances that, if the county

withdraws from the district, the county will assume and pay to

the district the county's proportionate share of the district's

outstanding debt based on assessed valuation of taxable property

in the county and district. After obtaining assurances the board

considers adequate, the board shall enter an order authorizing

the commissioners court of that county to call an election in

that county to determine if the county should be excluded from

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.055. ELECTION ON ANNEXATION OR EXCLUSION OF COUNTY. (a)

Annexation or exclusion of a county is final when approved by a

majority of the voters at an election held in the county to be

annexed or excluded. An election in the existing district

accepting the addition of a county is not required.

(b) Section 41.001(a), Election Code, does not apply to an

election held under this section.

(c) The election ballots shall be printed to provide for voting

for or against the following, as applicable:

(1) "Adding (description of county to be added) to the Upper

Sabine Valley Solid Waste Management District."

(2) "(Description of county to be added) assuming its

proportionate share of the outstanding debts and taxes of the

Upper Sabine Valley Solid Waste Management District, if it is

added to the district."

(3) "The exclusion of ____________________ County from the Upper

Sabine Valley Solid Waste Management District and assumption by

the county of a duty to pay its proportionate share of the

outstanding indebtedness of the district."

(d) If a district has outstanding debts or taxes, the voters in

an election to approve the annexation must also determine if the

annexed county will assume its proportion of the debts or taxes

if added to the district.

(e) If the district has outstanding bonds or other long term

obligations, the voters in the election to approve the exclusion

must also determine if the excluded county will assume a duty to

pay its proportion of the district's outstanding indebtedness.

(f) The board shall file a copy of the election results with the

commission.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.056. CONTINUED BOND OBLIGATION FOR EXCLUDED COUNTY. The

exclusion of a county under Section 21.054(c) does not relieve

the district of its obligation to perform and observe the

covenants and obligations or the conditions prescribed by the

order or resolution authorizing the issuance of the district's

bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

SUBCHAPTER C. BOARD OF DIRECTORS

Sec. 21.101. GOVERNING BODY; COMPOSITION. (a) The district is

governed by a board of directors composed of at least six

directors.

(b) If the district is composed of only one county, the

commissioners court of that county shall appoint six persons to

serve as directors.

(c) If the district is composed of two counties, the

commissioners court of each county included in the district shall

each appoint three persons to serve as directors.

(d) If the district is composed of three or more counties, the

commissioners court of each county included in the district shall

each appoint two persons to serve as directors.

(e) At least one of the directors appointed by each

commissioners court shall represent the interests of

municipalities and of unincorporated communities with a

population of 1,000 or more that are located in that county.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.102. APPOINTMENT OF DIRECTORS FROM ANNEXED COUNTY. (a)

The commissioners court of an annexed county shall appoint two

directors to serve on the board.

(b) The newly appointed directors shall draw lots to determine

their initial terms of office. One new director shall serve an

initial term that coincides with the terms of directors that

expire before the expiration of two years and the other new

director shall serve a term that expires after the expiration of

two years but before the expiration of four years.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.103. TERM. Except as provided by Section 21.102(b), a

director serves a term of four years.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.104. ELIGIBILITY TO SERVE. To be eligible to be

appointed as or to serve as a director, a person must be:

(1) at least 18 years of age;

(2) a qualified voter; and

(3) a resident of the county governed by the appointing

commissioners court.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.105. VACANCY. A vacancy on the board shall be filled in

the same manner as the original appointment for the unexpired

term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.106. DIRECTOR'S BOND. Each director must execute a

$5,000 bond with a corporate surety authorized to do business in

this state and conditioned on the faithful performance of the

director's duties.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.107. TERM OF OFFICERS. A person selected as an officer

serves for a term of one year.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.108. BYLAWS. The board shall adopt bylaws. The bylaws

must prescribe the powers and duties of, and procedures for

removal from, a board office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.109. BOARD MEETINGS. Except as otherwise provided by

law, the board shall meet at least one time each quarter and may

meet at any other time provided by its bylaws.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.110. COMPENSATION. (a) Unless the board by resolution

increases the rate of reimbursement to an amount authorized by

Section 49.060, Water Code, a director other than a director

described by Subsection (c) is entitled to receive $50 a day and

reimbursement for actual and necessary expenses incurred for each

day the director:

(1) attends a board meeting; and

(2) attends to the business of the district that is authorized

by board resolution or motion.

(b) A director is not entitled to receive a per diem allowance

for more than 60 days in a calendar year.

(c) If a member of a commissioners court or a municipal

government officer is appointed as a director, the member's or

officer's service as a director is considered an additional duty

of the member's or officer's existing office. The member or

officer is not entitled to a per diem allowance under this

section, but is entitled to reimbursement for actual and

necessary expenses incurred in performing official duties as a

director.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.111. CONFLICT OF INTEREST IN CONTRACT. A director who

is financially interested in a contract to be executed by the

district for the purchase of property or the construction of

facilities shall disclose that fact to the other directors and

may not vote on the acceptance of the contract.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

SUBCHAPTER D. ADMINISTRATIVE POWERS AND DUTIES

Sec. 21.151. PRINCIPAL OFFICE. The district shall maintain its

principal office in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.152. GENERAL MANAGER. (a) The board shall employ a

general manager for a term and salary set by the board.

(b) The general manager is the chief executive officer of the

district. Under policies established by the board, the general

manager is responsible to the board for:

(1) administering board directives;

(2) keeping district records, including minutes of the board's

meetings;

(3) coordinating with state, federal, and local agencies;

(4) developing plans and programs for the board's approval;

(5) hiring, supervising, training, and discharging district

employees;

(6) contracting for or retaining technical, scientific, legal,

fiscal, and other professional services; and

(7) performing any other duty assigned to the general manager by

the board.

(c) The board may discharge the general manager by a majority

vote.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.153. EMPLOYEE AND GENERAL MANAGER FIDELITY BONDS. (a)

The general manager and each district employee charged with the

collection, custody, or payment of any district money shall

execute a fidelity bond. The board shall approve the form,

amount, and surety of the bond.

(b) The district shall pay the premiums on employee bonds under

this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.154. ATTORNEY. (a) The board may appoint an attorney

for the district.

(b) The person appointed under this section is entitled to the

compensation provided by the district's budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.155. RECORDS; LIMIT ON DISCLOSURE. (a) The district

shall keep its accounts, contracts, documents, minutes, and other

records at its principal office.

(b) The board and its employees may not disclose a district

record that relates to trade secrets or the economics of an

industry's operations.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

SUBCHAPTER E. GENERAL POWERS AND DUTIES

Sec. 21.201. ADMINISTRATION, ENFORCEMENT, AND ACCOMPLISHMENT OF

CHAPTER. (a) The district shall:

(1) administer and enforce this chapter; and

(2) use district facilities and powers to accomplish the

purposes of this chapter.

(b) The district may advise, consult, contract, and cooperate

with the federal government, the state, a local government, or a

private entity to carry out any purpose or power under this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.202. CONSERVATION AND RECLAMATION DISTRICT POWERS.

Except as expressly limited by this chapter, the district has all

powers, rights, and privileges necessary and convenient for

accomplishing the purposes of this chapter that are conferred by

general law on a conservation and reclamation district created

under Section 59, Article XVI, Texas Constitution, including the

powers, rights, and privileges conferred by Subtitle B, Title 5,

Health and Safety Code, on a local or regional government.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.203. RULES; HEARINGS. (a) The board, after notice and

hearing, may adopt rules necessary to carry out this chapter.

(b) The board shall adopt rules establishing procedures for

giving notice and holding a hearing.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.204. SCOPE OF DISTRICT'S REGULATORY POWER. The

regulatory powers of the district under this chapter apply to

each person in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.205. PLANS. The district may prepare and adopt plans

for and may purchase, construct, acquire, own, operate, maintain,

repair, improve, and extend inside and outside district

boundaries any works, improvements, waste disposal, treatment,

and other facilities, plants, pipelines, equipment, and

appliances necessary to collect, transport, process, dispose of,

and control domestic, industrial, and communal waterborne and

solid waste in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.206. STUDIES AND RESEARCH. The district shall:

(1) study and research the control of water pollution and waste

disposal in the district;

(2) cooperate with the commission in any study; and

(3) use the results of the studies.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.207. COOPERATIVE AGREEMENTS WITH OTHER POLITICAL

SUBDIVISIONS. The district may enter into a cooperative

agreement with a local government or other political subdivision

to:

(1) jointly conduct solid waste management activities; and

(2) charge reasonable fees for solid waste management

activities.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.208. GIFTS, GRANTS, AND LOANS. The district may apply

for, accept, receive, and administer gifts, grants, loans, and

other money available from any source to carry out any purpose or

power under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.209. ACQUISITION OF PROPERTY. The district may acquire

by gift, grant, devise, purchase, lease, or the exercise of the

power of eminent domain any land, easement, right-of-way, or

other property interest necessary to carry out the powers and

duties under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.210. EMINENT DOMAIN; COST OF RELOCATING PROPERTY. (a)

The district may exercise the power of eminent domain to acquire

land for a purpose authorized by Section 21.205 if the board

determines, after notice and hearing, that it is necessary.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, but the

district is not required to:

(1) deposit in the trial court money or a bond as provided by

Section 21.021(a), Property Code;

(2) pay in advance or give bond or other security for costs in

the trial court;

(3) give bond for the issuance of a temporary restraining order

or a temporary injunction; or

(4) give bond for costs or supersedeas on an appeal or writ of

error.

(c) If the district, in the exercise of the power of eminent

domain, requires relocating, raising, lowering, rerouting,

changing the grade of, or altering the construction of any

railroad, highway, pipeline, or electric transmission and

electric distribution, telegraph, or telephone lines, conduits,

poles, or facilities, the district must bear the actual cost of

relocating, raising, lowering, rerouting, changing the grade of,

or altering the construction to provide comparable replacement

without enhancement of facilities, after deducting the net

salvage value derived from the old facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.211. ENTRY ON LAND. (a) A district director, engineer,

or employee may go on any land inside or outside the district to

survey and examine the land with reference to the location of

works, improvements, and waste disposal, treatment, and other

facilities, plants, pipelines, equipment, and appliances, and to

attend to district business.

(b) The director, engineer, or employee must give the landowner

five days' written notice before entering on the land.

(c) If any district activity on the land causes damage to the

land or property, the district shall restore the land or property

as nearly as possible to its original state. The district shall

pay the restoration's cost.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.212. ROAD RIGHT-OF-WAY. A governmental entity having

jurisdiction over a right-of-way along and across a public state

or county road or highway may:

(1) designate the placement of district facilities located on

the right-of-way; and

(2) require the relocation of district facilities to accommodate

widening or changing traffic lanes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.213. CONSENT FOR CHANGE OR DAMAGE TO STATE PROPERTY.

The district must obtain the written consent of the governmental

entity having control and jurisdiction over state property,

including a facility, before the district may proceed with an

action to change or damage the property.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.214. BIDS ON CONTRACTS FOR PURCHASE OF VEHICLES,

EQUIPMENT, AND SUPPLIES OVER $15,000; EXCEPTION. (a) If the

estimated amount of a proposed contract to purchase vehicles,

equipment, or supplies is more than $15,000, the board shall ask

for competitive bids as provided by Subchapter B, Chapter 271,

Local Government Code.

(b) This section does not apply to:

(1) the purchase of property from a public agency; or

(2) a contract for personal or professional services.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

SUBCHAPTER F. CONSTRUCTION, RENOVATION, AND REPAIR CONTRACTS

Sec. 21.251. AUTHORITY TO ENTER INTO CONSTRUCTION, RENOVATION,

AND REPAIR CONTRACTS. The district may contract with any person

to construct, renovate, repair, or make improvements to any

district works, improvements, waste disposal, treatment, or other

facilities, plants, pipelines, equipment, and appliances.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.252. BIDS ON CONTRACTS OVER $15,000. The district may

enter into a contract under Section 21.251 that requires an

expenditure of more than $15,000 only after competitive bidding

as provided by Subchapter B, Chapter 271, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.253. CONTRACT SPECIFICATIONS, PLANS, AND DETAILS. A

contract under Section 21.251 must contain, or have attached to

it, the specifications, plans, and details for work included in

the contract. The work shall be done according to the plans and

specifications under the supervision of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.254. EXECUTION AND AVAILABILITY OF CONTRACTS. (a) A

contract under Section 21.251 must be in writing and signed by:

(1) the contractor; and

(2) a district representative designated by the board.

(b) The contract shall be kept in the district's office and must

be available for public inspection.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.255. CONTRACTOR'S BOND. (a) A contractor shall execute

a bond:

(1) in an amount determined by the board, not to exceed the

contract price;

(2) payable to the district and approved by the board; and

(3) conditioned on the faithful performance of the contract.

(b) The bond must provide that a contractor pay to the district

all damages sustained as a result of the contractor's default on

the contract.

(c) The bond shall be deposited in the district's depository. A

copy of the bond shall be kept in the district's office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.256. BOARD CONTROL AND DETERMINATION. (a) The board

has control of construction, renovation, or repairs being done

for the district under a contract under Section 21.251.

(b) The board shall determine whether the contract is being

fulfilled.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.257. INSPECTION OF WORK. (a) The board shall have the

work contracted for under Section 21.251 inspected by engineers,

inspectors, and personnel of the district.

(b) During the progress of the contracted work, the engineers,

inspectors, and personnel shall submit to the board written

reports that show whether the contractor is complying with the

contract.

(c) On completion of the contracted work, the engineers,

inspectors, and personnel shall submit to the board a final

detailed written report that includes information necessary to

show whether the contractor has fully complied with the contract.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.258. PAYMENTS FOR WORK. (a) The district shall pay the

contract price of a construction, renovation, or repair contract

in accordance with this section.

(b) The district shall make monthly progress payments under a

contract as the work proceeds or at more frequent intervals as

determined by the board.

(c) To provide a basis for determining progress payments, the

contractor, on the request of the board, shall furnish, in the

detail requested, an analysis of the total contract price showing

the amount included for each principal category of the work.

(d) In making progress payments, the board shall retain 10

percent of the estimated amounts until final completion and

acceptance of the contract work. The board may authorize any of

the remaining progress payments to be made in full if:

(1) the board finds that satisfactory progress is being made;

and

(2) at least 50 percent of the work has been completed.

(e) If the work under a contract is substantially complete and

the board finds the amount retained to be in excess of the amount

adequate for the protection of the district, the board may

release to the contractor all or part of the excess amount.

(f) On completion and acceptance of each separate project, work,

or other division of the contract on which the price is stated

separately in the contract, payment may be made without retention

of a percentage.

(g) When work is completed according to the contract, the board

shall draw a warrant on the depository to pay any balance due on

the contract.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

SUBCHAPTER G. WASTE DISPOSAL

Sec. 21.301. ACQUISITION OF EXISTING FACILITIES. If the

district acquires existing works, improvements, and waste

disposal, treatment, and other facilities, plants, pipelines,

equipment, and appliances that are completed, partially

completed, or under construction, the district may:

(1) assume the contracts and obligations of the previous owner;

and

(2) perform the obligations of the previous owner in the same

manner and to the same extent that any other purchaser or

assignee would be bound.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.302. SOLID WASTE RECOVERY FACILITY. The district may

construct or acquire and operate a facility used to store,

handle, sort, bail, recycle, process, and recover solid waste.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.303. STANDARDS FOR SOLID WASTE HANDLING. (a) The

district shall establish minimum standards of operation for all

aspects of solid waste handling, including:

(1) storage;

(2) collection;

(3) incineration;

(4) recycling;

(5) sanitary landfill; and

(6) composting.

(b) Before establishing the standards, the district must:

(1) hold public hearings after giving public notice in the time

and manner prescribed by board rule;

(2) consult with the commission to ensure that the standards are

not inconsistent with established criteria; and

(3) find that the standards are reasonably necessary to protect

the public health or welfare from water pollution or other harm

to the environment.

(c) To amend the standards, the district must follow the same

procedures required for establishing standards.

(d) The board may adopt rules reasonably necessary to implement

solid waste disposal standards.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.304. MANAGEMENT OF MUNICIPAL SOLID WASTE. (a) The

district may assume the exclusive authority to exercise the

powers granted to a county under Section 361.165, Health and

Safety Code, including the power to issue licenses and exercise

municipal solid waste management authority.

(b) If the district exercises the licensing authority granted

under this section, the district must adopt and enforce rules for

the management of municipal solid waste.

(c) A rule adopted under this section must be:

(1) compatible with and at least as stringent as those of the

commission; and

(2) approved by the commission.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.305. ON-SITE SEWAGE DISPOSAL SYSTEMS. (a) The district

may apply to the commission for designation as an authorized

agent to implement and enforce on-site sewage disposal rules

under Chapter 366, Health and Safety Code.

(b) If the district finds that due to the nature of the soil or

drainage in the area it is necessary to prevent water pollution

that may injure the public health, the board by rule may:

(1) provide limits on the number and kind of septic tanks in an

area defined by the rule;

(2) prohibit the use of septic tanks in the area; or

(3) prohibit the installation of new septic tanks in the area.

(c) The board shall consult with the commission before the

adoption of a rule under Subsection (b).

(d) The board may not adopt a rule under Subsection (b) without

first holding a public hearing in the area to be affected by the

rule.

(e) The board by order may provide for a gradual and systematic

reduction of the number or kind of septic tanks in the area and,

by rule, may provide for a system to license and issue permits

for the installation of new septic tanks in the area affected. If

the board adopts a license and permit system, a person may not

install a septic tank in the area without a license or permit

from the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.306. ACQUISITION, CONSTRUCTION, AND OPERATION OF

DISPOSAL SYSTEMS. The district may:

(1) acquire and provide by purchase, gift, or lease a disposal

system in the district or in a county adjacent to the district;

(2) construct and provide a disposal system in the district or

in a county adjacent to the district;

(3) operate or sell a disposal system that it constructs or

acquires;

(4) contract with a person to operate and maintain a disposal

system belonging to the person; and

(5) contract with a person to train or supervise employees of a

disposal system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.307. WASTE DISPOSAL CONTRACTS. (a) The district may

contract to receive and to treat or dispose of waste from a

person in the district.

(b) The district shall set fees in the contract after

considering:

(1) the quality of the waste;

(2) the quantity of the waste;

(3) the difficulty encountered in treating or disposing of the

waste;

(4) operation and maintenance expenses and debt retirement

services; and

(5) any other reasonable consideration.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

SUBCHAPTER H. GENERAL FINANCIAL PROVISIONS

Sec. 21.351. ACCOUNTING. The district shall keep complete and

accurate accounts of its business transactions in accordance with

generally accepted methods of accounting.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.352. ANNUAL BUDGET. (a) The district's annual budget

must contain a complete financial statement, including a

statement of:

(1) the outstanding district obligations;

(2) the amount of cash on hand to the credit of each district

fund;

(3) the amount of money received by the district from all

sources during the previous year;

(4) the amount of money available to the district from all

sources during the ensuing year;

(5) the amount of the balances expected at the end of the year

in which the budget is being prepared;

(6) the estimated amount of revenue and balances available to

cover the proposed budget; and

(7) the estimated tax rate that will be required.

(b) The board may amend the budget after adoption.

(c) The district may not spend money for an expense not included

in the annual budget or an amendment to it unless the board by

order declares the expense to be necessary.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.353. SWORN STATEMENT REGARDING MONEY AND DISBURSEMENTS.

As soon as practicable after the close of the fiscal year, the

district treasurer shall prepare for the board a sworn statement

of:

(1) the amount of money that belongs to the district; and

(2) an account of the disbursement of that money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.354. DEPOSITORY. (a) The board shall name one or more

banks to serve as depository for the district's money.

(b) District money, other than money transmitted to a bank for

payment of bonds issued by the district, shall be deposited as

received with the depository bank and shall remain on deposit.

(c) Before the district deposits money in a bank in an amount

that exceeds the maximum amount secured by the Federal Deposit

Insurance Corporation, the bank must execute a bond or provide

other security in an amount sufficient to secure from loss the

amount of the district's deposits that exceed the amount secured

by the Federal Deposit Insurance Corporation.

(d) This section does not limit the board's power to invest the

district's money as provided by Subchapter A, Chapter 2256,

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.355. INVESTMENTS. (a) The board may place district

money in a certificate of deposit of a state or national bank or

a state or federal savings and loan association in this state if

the money is secured in the manner required for the security of

county funds.

(b) The board by resolution may provide that an authorized

representative may invest and reinvest district money and provide

for money to be withdrawn from the appropriate district accounts

for investments on terms the board considers advisable.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.356. PAYMENT OF EXPENSES. (a) The board may pay:

(1) costs and expenses necessarily incurred in the district's

operation;

(2) legal fees; and

(3) other incidental expenses.

(b) The board may reimburse a person for money advanced for a

payment described by Subsection (a).

(c) A payment may be made from the proceeds of district bonds,

taxes, or fees or from other district revenue.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.357. BORROWING MONEY. The district may borrow money for

any purpose authorized by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.358. PAYMENT OF JUDGMENTS. A court of this state that

renders a money judgment against the district may require the

board to pay the judgment from money in the district depository

that is not dedicated to the payment of any district debt.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

SUBCHAPTER I. BONDS

Sec. 21.401. AUTHORITY TO ISSUE BONDS. The board may issue and

sell bonds in the district's name to acquire land and construct

works, improvements, and waste disposal, treatment, and other

facilities, plants, pipelines, equipment, and appliances as

provided by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.402. BOND PAYMENT. The board may provide for the

payment of the principal of and interest on the bonds:

(1) from the imposition of property taxes on all taxable

property in the district;

(2) by pledging all or part of the designated revenue from the

ownership or operation of the district's works, improvements, and

facilities; or

(3) from a combination of the sources listed by Subdivisions (1)

and (2).

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.403. BOND ELECTION. (a) The district may not issue

bonds until the issuance is approved by a majority of voters

voting in the district at an election held for that purpose.

(b) The board may order a bond election. The order calling the

election must state:

(1) the hours during which the polls will be open;

(2) the location of the polling places;

(3) the amount of bonds to be authorized; and

(4) the maximum maturity of the bonds.

(c) At an election to authorize bonds, the ballot must be

printed to provide for voting for or against the issuance of

bonds and the imposition of property taxes for payment of the

bonds.

(d) If a majority of the votes cast at the election favor the

issuance of the bonds, the bonds may be issued by the board. If

a majority of the votes cast at the election do not favor

issuance of the bonds, the bonds may not be issued.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.404. MATURITY OF BONDS. District bonds may mature not

more than 50 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.405. SIGNATURE. District bonds must be signed and

executed as provided by the board in the resolution or order

authorizing the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.406. BOND PROVISIONS. (a) In an order or resolution

authorizing the issuance of bonds, including refunding bonds, the

board may:

(1) provide for the flow of money;

(2) provide for the establishment and maintenance of an interest

and sinking fund, a reserve fund, and other funds; and

(3) prohibit the further issuance of bonds or other obligations

payable from the pledged fees or reserve the right to issue

additional bonds to be secured by a pledge of and payable from

the pledged fees on a parity with or subordinate to the pledge in

support of the bonds being issued; and

(4) provide for other provisions as the board determines.

(b) The board may adopt and have executed any other proceeding

or instrument necessary and convenient in the issuance of bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.407. MANDAMUS BY BONDHOLDERS. A holder of a district

bond is entitled, in addition to any other right or remedy

provided by law, to a writ of mandamus requiring the district and

its officials to observe and perform any covenant, condition, or

obligation provided by the order or resolution authorizing

issuance of the bond that the district fails to observe or

perform, including:

(1) a default in the payment of principal, interest, or

redemption price on the bond when due; and

(2) a failure to make payment into any fund created in the order

or resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.408. REFUNDING BONDS. (a) The board may issue

refunding bonds to refund outstanding indebtedness issued or

assumed by the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bond applied to the

payment of the bonds to be refunded; or

(2) exchanged wholly or partly for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.409. TAX EXEMPTION. District bonds, transactions

relating to the bonds, and profits made in the sale of the bonds

are exempt from state taxation or taxation by a municipality,

county, special district, or other political subdivision of the

state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

SUBCHAPTER J. TAXES

Sec. 21.451. AUTHORITY TO IMPOSE PROPERTY TAXES. The board

annually may impose a tax on all property in the district subject

to district taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.452. AMOUNT OF TAX. (a) The amount of tax imposed by

the board must be in an amount necessary to pay:

(1) the principal of and interest on district bonds; and

(2) the expense of assessing and collecting taxes.

(b) The district may impose a maintenance and operating tax in

an amount not to exceed three cents on each $100 of assessed

valuation of property in the district to pay the district's

maintenance and operating expenses.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.453. TAX RATE. In setting the tax rate, the board shall

take into consideration the income of the district from sources

other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.

Sec. 21.454. TAX COLLECTOR. The board may:

(1) provide for the appointment of a tax collector for the

district; or

(2) contract for the collection of taxes as provided by the Tax

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.01, eff. April 1, 2009.






TITLE 3. HEALTH

CHAPTER 1001. CITY OF AMARILLO HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1001. CITY OF AMARILLO HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1001.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of hospital managers of the

district.

(2) "District" means the City of Amarillo Hospital District.

(3) "Governing body" means the governing body of the City of

Amarillo.

(4) "Manager" means a member of the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.002. NATURE OF DISTRICT. (a) The district is:

(1) a public entity performing an essential public function; and

(2) a body politic and corporate.

(b) The functions of the district are governmental and public.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.003. DUTY TO NAME DISTRICT. The governing body shall

specify the name of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of the City of

Amarillo unless the district territory is expanded under:

(1) Subchapter D; or

(2) other law.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1001.051. BOARD; TERM. (a) The board consists of not

fewer than five and not more than seven managers appointed by the

governing body.

(b) Managers serve two-year terms unless four-year elected terms

are established under Section 285.081, Health and Safety Code.

The terms may overlap.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.052. MANAGER REMOVAL. By majority vote, the governing

body may remove a manager with or without cause.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.053. OFFICERS. (a) The board shall select from among

the managers a presiding officer.

(b) The presiding officer shall preside over the board. A

presiding officer pro tem shall preside in the absence of the

presiding officer.

(c) The district administrator or any manager may be appointed

secretary.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.054. COMPENSATION. A manager serves without pay.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.055. RECORDS OF PROCEEDINGS. (a) The secretary shall

keep suitable records of all proceedings of each board meeting.

(b) After each meeting:

(1) the presiding officer or the presiding officer pro tem shall

read and sign the record; and

(2) the secretary shall attest the record.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.056. DISTRICT ADMINISTRATOR. (a) The board shall:

(1) appoint a person qualified by training and experience as

district administrator; and

(2) determine the administrator's compensation.

(b) The board may remove the district administrator at any time.

(c) Before assuming the duties of district administrator, the

administrator must execute a bond payable to the district in an

amount of not less than $10,000 that:

(1) is conditioned on the administrator performing well and

faithfully the administrator's required duties; and

(2) contains other conditions the board may require.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.057. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) perform the duties required by the board;

(2) supervise the work and activities of the district; and

(3) direct the affairs of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.058. ASSISTANT ADMINISTRATOR. (a) The board may

designate an assistant administrator to discharge a duty or

function of the district administrator in the event of the

administrator's incapacity, absence, or inability to discharge

the duty or function.

(b) The assistant administrator shall post the bond required by

board order.

(c) The assistant administrator is subject to the limitations

prescribed by board order.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.059. LEGAL COUNSEL. (a) The attorneys who represent

the City of Amarillo in civil matters may represent the board in

all legal matters.

(b) The district shall contribute sufficient money to the City

of Amarillo's account designated for the attorneys of the city to

pay all additional salaries and expenses incurred by the

attorneys in performing the duties required by the district.

(c) The board may employ legal counsel selected by the board if

the board considers the employment advisable.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.060. EMPLOYEES. (a) The board may employ doctors,

nurses, technicians, and other employees considered advisable for

the efficient operation of the hospital or hospital system.

(b) The board may delegate to the district administrator the

authority to hire district employees.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.061. PHYSICIAN QUALIFICATION. The board may use

district money to ensure the initial and continued qualification

of physicians and other personnel.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.062. HEALTH CARE EDUCATIONAL PROGRAMS. (a) The board

may spend district money, enter into an agreement, or take other

necessary action to conduct, participate in, or assist in

providing health care educational programs for:

(1) the public; or

(2) current or potential medical staff members or district

employees.

(b) The board may contract with West Texas A&M University or

another educational institution for:

(1) the coordination of educational programs in recognized

health care professions, including pharmacy, nursing, and allied

health professions, to be conducted by each; and

(2) cooperative funding of the educational programs.

(c) The district may provide services, money, or equipment and

may make district facilities available to West Texas A&M

University or another educational institution for clinical

instruction, research, or degree programs.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.063. RETIREMENT PROGRAM. The board may establish or

continue a retirement program for the benefit of the district's

employees or contract with this state or the federal government

for that purpose.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.064. LIABILITY INSURANCE. The board may purchase

insurance to protect the managers from any liability that results

from service on the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.065. SEAL. The board may use a seal engraved with the

district's name to authenticate the acts of the board. The

secretary of the board shall keep the seal.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1001.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for providing medical and hospital care for the

district's needy and indigent residents.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.102. RESTRICTION ON MUNICIPAL OR COUNTY TAXATION. The

City of Amarillo or a county may not impose a tax for hospital

purposes on property within the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. (a)

The board shall manage, control, and administer the hospital or

hospital system.

(b) The Potter County Commissioners Court may participate in the

operation of the district on terms agreed on by the governing

body acting for the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.104. HOSPITAL SYSTEM. (a) The district may own and

operate a hospital or hospital system for indigent and needy

persons.

(b) The district may provide for the establishment of a hospital

or hospital system to provide medical aid and hospital care to

indigent and needy persons residing in the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.105. RULES. The board may adopt rules for the

operation of the hospital or hospital system.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.106. PURCHASING AND ACCOUNTING PROCEDURES. (a) The

governing body may prescribe:

(1) the method and manner of making purchases and expenditures

by and for the district; and

(2) all accounting and control procedures.

(b) The governing body by resolution or order may delegate to

the board a power described by Subsection (a).

(c) The district shall pay the salaries and expenses necessarily

incurred by the City of Amarillo or by an officer or agent of the

City of Amarillo in performing a duty prescribed or required by

this section.

(d) An officer, employee, or agent of the City of Amarillo shall

perform any function or service prescribed by the governing body

under this chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.107. ELIGIBILITY STANDARDS; PRICING. (a) Not later

than the first day of each fiscal year, the board shall adopt

requirements for the district to use in determining whether a

person is eligible for hospital, medical, or health care

assistance from the district.

(b) The board shall determine the price charged for district

services and products and for the use of district facilities.

(c) The board may use the pricing methods the board considers

advisable, including discount and per diem pricing.

(d) The board shall adopt an application procedure specifying

the documentation required to support an application for

assistance.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.108. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The district may purchase or lease land inside or outside

the district as required for district purposes.

(b) Subject to Subsection (c), the district may sell or lease

land owned by the district at public or private sale.

(c) The district may not sell or lease real property until the

governing body determines that:

(1) the property is no longer required for district purposes; or

(2) the grantee or lessee will use the property for hospital

purposes or for purposes incidental and necessary to hospital

purposes.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.109. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property, real, personal, or mixed,

located in district territory if the property interest is

necessary or convenient for the district to exercise a right,

power, privilege, or function conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide bond or other security for costs

in the trial court;

(2) provide bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.110. GIFTS AND ENDOWMENTS. (a) The board may accept

for the district a gift or endowment to be held in trust or

otherwise and administered by the board for any purpose and under

any direction, limitation, or provision prescribed in writing by

the donor that is not inconsistent with the proper management and

objectives of the district.

(b) The board may establish a foundation or nonprofit

corporation for the purposes of this section.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.111. CONTRACTS FOR SERVICES TO CERTAIN PERSONS.

Subject to the approval of the governing body, the board may

contract with:

(1) a county or municipality for the care and treatment of a

sick or injured person of that county or municipality; and

(2) this state or a federal agency for the care and treatment of

a person for whom the state or agency is responsible.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.112. JOINT ADMINISTRATION OR DELIVERY OF HEALTH CARE

SERVICES. To provide joint administration or delivery of health

care services, the district may affiliate with or enter into an

arrangement with:

(1) a managed care system;

(2) a preferred provider organization;

(3) a health maintenance organization;

(4) a provider of an alternative health care or delivery system;

or

(5) a private hospital.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.113. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient from Potter County or the district has been admitted to a

district facility, the district administrator shall have an

inquiry made into the circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If the district administrator determines that the patient or

those relatives are liable to pay for all or part of the costs of

the patient's care and treatment, the patient or those relatives

shall be ordered to pay the district a specified amount for the

patient's support.

(c) The district administrator may collect the amount from the

patient's estate, or from any relative who is legally liable for

the patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.114. REIMBURSEMENT FOR SERVICES TO NONRESIDENTS. (a)

The board shall require a county, municipality, or public

hospital located outside the boundaries of the district to

reimburse the district for the district's care and treatment of a

sick or injured person of that county, municipality, or hospital,

as provided by Chapter 61, Health and Safety Code.

(b) The board shall require the sheriff or police chief of a

county or municipality to reimburse the district for the

district's care and treatment of a person who is confined in a

jail facility of the county or municipality and is not a resident

of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.115. AUTHORITY TO SUE AND BE SUED. The district,

through the board, may sue and be sued in the name of the

district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER D. CHANGE IN BOUNDARIES

Sec. 1001.151. PETITION TO EXPAND DISTRICT TERRITORY. (a)

Registered voters of a defined territory not included in the

district may file a petition with the board requesting inclusion

of the territory in the district.

(b) The petition must be signed by at least 50 registered voters

of the territory or a majority of those voters, whichever is

fewer.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.152. NOTICE OF HEARING. (a) The board by order shall

set a time and place to hold a hearing on a petition to include a

defined territory in the district.

(b) The hearing shall be held at least 30 days after the date

the board issues the order.

(c) The board shall notify the governing body of the hearing.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.153. ORDER OF ANNEXATION. (a) If, after a hearing

under Section 1001.152, the board and the governing body

determine that annexation of a defined territory into the

district would benefit the district, the board and the governing

body may approve the annexation by a resolution entered in their

minutes.

(b) The board and the governing body are not required to include

all territory described in the petition if the board and the

governing body find that including only a portion of the

territory is necessary or desirable.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.154. RATIFICATION ELECTION. (a) Annexation of

territory is final when approved by a majority of the voters at:

(1) an election held in the district; and

(2) a separate election held in the territory to be annexed.

(b) The election shall be held not earlier than the 45th day and

not later than the 60th day after the date the election is

ordered.

(c) The election may be called by the governing body on its own

motion.

(d) The election order must state:

(1) the nature of the election, including the proposition to

appear on the ballot;

(2) the date of the election;

(3) the hours during which the polls will be open; and

(4) the location of the polling places.

(e) The election shall be conducted by the persons responsible

for conducting citywide elections in the City of Amarillo. The

district shall:

(1) pay the City of Amarillo for the cost of an election held

under this section; and

(2) provide for the payment before the governing body orders the

election.

(f) Section 41.001(a), Election Code, does not apply to an

election held under this section.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.155. NOTICE OF RATIFICATION ELECTION. (a) The

governing body shall give notice of an election under Section

1001.154 by publishing once a week for two consecutive weeks a

substantial copy of the election order in a newspaper with

general circulation in:

(1) the district; and

(2) the territory proposed to be added to the district.

(b) The first publication of the notice must appear at least 35

days before the date of the election.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.156. ASSUMPTION OF DEBT AND TAXES. If the district

has outstanding debts or taxes, the voters in an election to

approve annexation under Section 1001.154 must determine whether

the annexed territory will assume its portion of the debts or

taxes on annexation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.157. BALLOT. The ballot for an election under Section

1001.154 shall be printed to permit voting for or against the

following, as applicable:

(1) "Adding (description of territory to be annexed) to the City

of Amarillo Hospital District and authorizing the governing body

of the City of Amarillo to impose annual taxes to support the

City of Amarillo Hospital District at a rate not to exceed 75

cents on each $100 valuation of taxable property in the territory

to be annexed."

(2) "(Description of territory to be annexed) assuming its

proportionate share of the outstanding debts and taxes of the

City of Amarillo Hospital District, if the territory is added to

the district."

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER E. EXPANSION OF SERVICE

INTO RANDALL COUNTY

Sec. 1001.201. ELECTION ON EXPANSION OF SERVICE. (a) On

presentation of a petition for an authorization election signed

by at least five percent of the qualified voters of Randall

County who do not reside within the boundaries of the City of

Amarillo or the South Randall County Hospital District, the

Randall County Commissioners Court shall call an election to

authorize:

(1) the City of Amarillo Hospital District to serve the

residents of that designated area of Randall County; and

(2) the Randall County Commissioners Court to impose a tax to

support the district at a rate not to exceed 75 cents on each

$100 valuation of all property in the area.

(b) An election authorized under this section shall be held not

later than the 60th day after the date the election is ordered.

(c) Section 41.001(a), Election Code, does not apply to an

election ordered under this section.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.202. BALLOT. The ballot for an election under this

subchapter shall be printed to permit voting for or against the

proposition: "The assumption by the City of Amarillo Hospital

District of the duty to serve Randall County residents who do not

reside within the boundaries of the City of Amarillo or the South

Randall County Hospital District, and the imposition of annual

taxes to support the Amarillo Hospital District at a rate not to

exceed 75 cents on each $100 valuation of taxable property in the

proposed area to be served."

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.203. ELECTION RESULTS. If a majority of the votes in

an election under this subchapter favor the expansion

proposition:

(1) the district, by resolution, shall assume:

(A) the duty to serve the designated area of Randall County; and

(B) the responsibility of Randall County to provide medical and

hospital care to the indigent and needy inhabitants of that area;

and

(2) the Randall County Commissioners Court shall impose a tax

sufficient to pay the costs, as determined by the board, of

providing medical and hospital care to the indigent and needy

residents of that area.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.204. TAXES. A tax imposed by the Randall County

Commissioners Court under this subchapter may not exceed 75 cents

on each $100 valuation of all property in Randall County that is

not within the boundaries of the City of Amarillo or the South

Randall County Hospital District.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.205. PARTICIPATION IN OPERATION OF DISTRICT. The

Randall County Commissioners Court and the governing body, acting

for the board, may agree on terms under which the commissioners

court may participate in the operation of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.206. CUMULATIVE EFFECT. This subchapter and

Subchapter F are cumulative of any other law establishing the

manner in which Randall County, or any portion of Randall County,

may participate in, be annexed to, or otherwise be served by the

district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER F. DISCONTINUATION OF SERVICE TO RANDALL COUNTY

TERRITORY

Sec. 1001.251. ELECTION ON DISCONTINUATION OF SERVICE. (a) On

presentation of a petition for a discontinuation election signed

by at least five percent of the qualified voters of the area

receiving services under Subchapter E, the Randall County

Commissioners Court shall call an election to discontinue:

(1) the provision of services by the district; and

(2) the imposition of taxes to support the district.

(b) The election shall be held not later than the 60th day after

the date the election is ordered.

(c) Section 41.001(a), Election Code, does not apply to an

election ordered under this section.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.252. BALLOT. The ballot for an election under this

subchapter shall be printed to provide for voting for or against

the proposition: "Discontinuation by the City of Amarillo

Hospital District of the duty to provide services and

discontinuation of the imposition of taxes to support the

district."

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.253. ELECTION RESULTS. If a majority of the votes in

an election favor the proposition to discontinue service under

this subchapter, the district is relieved of the duty to provide

medical and hospital care to the indigent and needy residents of

the area receiving services in Randall County and shall cease

providing the services.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.254. TAXES. The district is entitled to receive taxes

from the area in which services are discontinued under this

subchapter in an amount sufficient to pay expenses incurred by

the district in serving the area residents before the date

services were discontinued.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER G. GENERAL FINANCIAL PROVISIONS

Sec. 1001.301. BUDGET. (a) The district administrator, under

the direction of the board, shall prepare an annual budget.

(b) The governing body and the board shall:

(1) provide in each annual budget for the payment of all

operation and maintenance expenses of the district; and

(2) consider the estimated excess revenues and income from

hospital facilities available for paying the operation and

maintenance expenses after providing for the principal, interest,

and reserve requirements of revenue bonds issued for the

district.

(c) The budget must be approved by the board and presented to

the governing body for final approval.

(d) The governing body must approve all budget revisions.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.302. FINANCIAL REPORT. (a) As soon as practicable

after the close of each fiscal year, the district administrator

shall prepare a report that includes:

(1) a complete sworn statement of:

(A) all money and choses in action received by the

administrator; and

(B) how the money and choses in action were disbursed or

otherwise disposed; and

(2) the details of district operation during the preceding

fiscal year.

(b) The district administrator shall make the report to:

(1) the board;

(2) the governing body;

(3) the Potter County Commissioners Court;

(4) the Texas Board of Health; and

(5) the comptroller.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.303. DEPOSITORY. (a) The board shall select one or

more depositories for the district in the manner provided by law

for the selection of a county depository.

(b) A depository selected by the board shall be the depository

of the district until one or more successors are selected and

qualified.

(c) All income received by the district, including tax revenue

after deducting discounts and fees for assessing and collecting

the taxes, shall be deposited with the hospital depository and

may be withdrawn only as provided by this chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER H. BONDS

Sec. 1001.351. GENERAL OBLIGATION BONDS. The governing body may

issue and sell general obligation bonds in the name and on the

faith and credit of the district to purchase, construct, acquire,

equip, or enlarge the hospital or hospital system.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.352. TAX TO PAY GENERAL OBLIGATION BONDS. (a) The

governing body shall impose an ad valorem tax at a rate

sufficient to create an interest and sinking fund to pay the

principal of and interest on the general obligation bonds as the

bonds mature.

(b) The tax required by this section together with any other tax

the district imposes in any year may not exceed 75 cents on each

$100 valuation of all taxable property in the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.353. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the voters voting at an election held

according to the law relating to municipal bonds.

(b) The governing body shall call the election at the request of

the board and may also call the election on its own motion.

(c) The person charged with conducting and arranging citywide

elections is responsible for conducting the bond election.

(d) The district shall pay the cost of a bond election. The

district must provide for the payment of election costs before

the governing body is required to order an election.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.354. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The

mayor of the City of Amarillo shall execute the general

obligation bonds in the district's name.

(b) The city secretary shall countersign the bonds.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.355. INVESTMENT OF GENERAL OBLIGATION BOND PROCEEDS.

Proceeds from the sale of general obligation bonds may be

invested in direct obligations of the United States government.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.356. REVENUE BONDS. (a) The governing body may issue

and sell revenue bonds for and in the name of the district to:

(1) purchase, construct, acquire, repair, renovate, improve,

enlarge, or equip hospital facilities; or

(2) acquire real or personal property for use in connection with

the hospital facilities.

(b) A revenue bond issued under this section is a special

obligation of the district.

(c) A revenue bond issued under this section must mature not

later than 40 years after the date of issuance. The total

principal of revenue bonds issued and outstanding may not exceed

$20 million.

(d) Under the terms prescribed in an ordinance authorizing the

issuance of revenue bonds, the governing body may provide for the

subsequent issuance of additional parity bonds, subordinate lien

bonds, or other types of bonds.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.357. PAYMENT OF REVENUE BONDS; SECURITY. (a) The

governing body may:

(1) issue revenue bonds payable from and secured by liens on and

pledges of all or any part of the revenues and income, other than

ad valorem taxes, derived by the district from the operation and

ownership of hospital facilities; and

(2) pledge to the payment of revenue bonds all or any part of a

grant, donation, or income received or to be received from the

United States or any other public or private source.

(b) The bonds may be additionally secured by a mortgage or deed

of trust on any real property on which a district hospital

facility is or will be located and any real or personal property

incident or appurtenant to the facility. The governing body may

authorize the execution and delivery of a trust indenture,

mortgage, deed of trust, or other form of encumbrance to evidence

the security interest.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.358. USE OF REVENUE BOND PROCEEDS. (a) If permitted

in the bond ordinance, any required part of the proceeds from the

sale of the revenue bonds may be used to:

(1) pay interest on the bonds during the construction of a

hospital facility to be provided through the issuance of the

bonds;

(2) pay operation and maintenance expenses of the facility to

the extent and for the time specified in the bond ordinance; and

(3) create reserves for the payment of the principal of and

interest on the bonds.

(b) The proceeds of the bonds may be invested until needed to

the extent and in the manner provided by the bond ordinance.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.359. CHARGE FOR OCCUPANCY OR USE OF HOSPITAL FACILITY.

The governing body and the board shall establish and collect

charges for the occupancy or use of a hospital facility and for

related services in the amounts and manner determined by the

board. The charges shall be set and collected in amounts at

least sufficient with any other pledged resources to:

(1) pay the principal of, interest on, and any other amounts

required in relation to the bonds issued by the district; and

(2) to the extent required by the bond ordinance, pay all or any

part of the operation, maintenance, and other expenses of the

hospital facility.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.360. REFUNDING BONDS. (a) The board may, without an

election, issue refunding bonds to refund outstanding general

obligation bonds issued or assumed by the district.

(b) Refunding bonds may be:

(1) sold, with the proceeds of the refunding bonds applied to

the payment of the bonds to be refunded; or

(2) exchanged in whole or in part for not less than a like

amount of bonds to be refunded and the matured but unpaid

interest on those bonds.

(c) The refunding bonds must mature not later than 40 years

after the date of issuance.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.361. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) a transaction relating to the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER I. TAXES

Sec. 1001.401. IMPOSITION OF AD VALOREM TAX. (a) The governing

body shall impose on all taxable property in the district, for

the benefit of the district, a tax at a rate not to exceed 75

cents on each $100 valuation of the property.

(b) The governing body shall impose the tax at the same time

taxes are imposed for municipal purposes, using the municipal

appraisal roll.

(c) The tax may be used to:

(1) pay the interest on and create a sinking fund for bonds

assumed or issued by the district for hospital purposes as

provided by this chapter;

(2) provide for the operation and maintenance of the hospital or

hospital system; and

(3) when requested by the board and approved by the governing

body, make improvements and additions to the hospital system and

acquire necessary sites by purchase, lease, or condemnation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.402. DUTY TO IMPOSE TAX. (a) The ordinance

authorizing the issuance of revenue bonds may pledge the proceeds

of an annual ad valorem tax for the payment of the district's

operation and maintenance expenses.

(b) If the annual ad valorem tax is pledged, the governing body

shall, during each year during which the bonds are outstanding,

compute a tax rate sufficient to pay the operation and

maintenance expenses. The tax rate shall be based on the most

recent certified appraisal roll of the district.

(c) The ad valorem tax shall be imposed on all taxable property

in the district for each year the bonds are outstanding. The tax

shall be assessed and collected each year and used for the

purpose prescribed by this section to the extent required.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.403. POTTER COUNTY TAX. (a) The Potter County

Commissioners Court may impose an ad valorem tax on all property

inside the county and outside the boundaries of the City of

Amarillo to provide financial aid to the district.

(b) The tax may not exceed 10 cents on each $100 valuation of

all taxable property described by Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.404. TAX ASSESSOR-COLLECTOR. (a) The tax assessor

and collector for the City of Amarillo shall collect taxes

imposed on all property subject to district taxation in the same

manner and under the same conditions as for city taxes.

(b) From payments to the district, the tax assessor and

collector shall deduct fees for assessing and collecting the tax.

The fee may not exceed 1-1/2 percent of the amount collected as

determined by the governing body. The collected fees shall be

deposited in the City of Amarillo's general fund.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1001.405. INTEREST, PENALTIES, AND DISCOUNTS. Interest,

penalties, and discounts on taxes paid to the district shall be

the same as those on taxes paid to the city.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.



CHAPTER 1002. ANGLETON-DANBURY HOSPITAL DISTRICT OF BRAZORIA COUNTY, TEXAS

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1002. ANGLETON-DANBURY HOSPITAL DISTRICT OF BRAZORIA

COUNTY, TEXAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1002.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Angleton-Danbury Hospital District of

Brazoria County, Texas.

(3) "Director" means a member of the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.002. AUTHORITY FOR CREATION. The Angleton-Danbury

Hospital District of Brazoria County, Texas, is created under the

authority of Section 9, Article IX, Texas Constitution.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.003. POLITICAL SUBDIVISION. The district is a

political subdivision of this state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 1, Chapter 120,

Acts of the 60th Legislature, Regular Session, 1967, as that

territory may have been modified under:

(1) Subchapter D or its predecessor statute, Section 4a, Chapter

120, Acts of the 60th Legislature, Regular Session, 1967; or

(2) other law.

(b) The legislature finds that the boundaries and field notes of

the district contained in Section 1, Chapter 120, Acts of the

60th Legislature, Regular Session, 1967, form a closure. A

mistake in the field notes or in copying the field notes in the

legislative process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to issue bonds;

(3) the right of the district to impose taxes; or

(4) the legality or operation of the district in any other

manner.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.005. CORRECTION OF INVALID PROCEDURES. If a court

holds that any procedure under this chapter violates the

constitution of this state or of the United States, the district

by resolution may provide an alternative procedure that conforms

with the constitution.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.006. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support and maintenance of the district's

hospital system may not become a charge against or obligation of

this state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1002.051. BOARD OF DIRECTORS; ELECTION. (a) The board

consists of nine persons elected as provided by this section.

(b) For the purpose of electing a board, the district is divided

into three areas:

(1) Area Angleton, composed of:

(A) all territory within Brazoria County election precincts Nos.

1, 2, and 5 that is within the boundaries of the Angleton

Independent School District, as those precincts and those

boundaries existed on January 1, 1967; and

(B) that part of Brazoria County election precinct No. 6 that is

west of Chocolate Bayou and within the boundaries of the Angleton

Independent School District, as that precinct and those

boundaries existed on January 1, 1967;

(2) Area Danbury, composed of all territory within the

boundaries of the Danbury Independent School District, as those

boundaries existed on January 1, 1967; and

(3) Area Rosharon, composed of:

(A) all territory within Brazoria County election precinct No. 9

that is not within the boundaries of the Danbury Independent

School District, as that precinct and those boundaries existed on

January 1, 1967; and

(B) all territory within Brazoria County election precinct No.

21 that is not within the boundaries of the Manvel Independent

School District, as that precinct and those boundaries existed on

January 1, 1967.

(c) A change in the boundaries of an election precinct or a

school district does not affect or change the boundaries of an

area prescribed by Subsection (b).

(d) Eight directors are elected by position and one director is

elected at large. The persons elected for Director, Position Nos.

1, 2, 3, 4, and 5 must be residents of Area Angleton. The persons

elected for Director, Position Nos. 6 and 7 must be residents of

Area Danbury. The person elected for Director, Position No. 8

must be a resident of Area Rosharon. The director elected for

Position No. 9 must be a resident of the district at large.

(e) At each directors' election, all qualified voters of the

district may vote for directors. The candidate for a position

receiving the highest number of votes for election to that

position is a director for the district.

(f) Directors serve staggered two-year terms unless four-year

terms are established under Section 285.081, Health and Safety

Code. If the directors serve two-year terms, the terms of

directors elected to odd-numbered positions expire in

even-numbered years and the terms of directors elected to

even-numbered positions expire in odd-numbered years.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.052. BOND; RECORD OF BOND AND OATH OF OFFICE. (a)

Each director shall execute a good and sufficient bond for $5,000

that is:

(1) approved by the Commissioners Court of Brazoria County and

the board;

(2) payable to the district; and

(3) conditioned on the faithful performance of the director's

duties.

(b) The bond and the constitutional oath of office shall be kept

in the permanent records of the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.053. BOARD VACANCY. (a) If a vacancy occurs in the

office of director, the remaining directors shall appoint a

director for the remainder of the unexpired term.

(b) If the number of directors is reduced to less than five, the

remaining directors shall immediately call a special election to

fill the vacancies. On application of any voter or taxpayer of

the district when the board fails to call an election, a district

court may order the directors to hold the election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.054. OFFICERS. The board shall elect a president and

a secretary from among the directors to serve until the next

directors election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.055. COMPENSATION; REIMBURSEMENT. A director serves

without compensation but may be reimbursed for actual expenses

incurred by the director in the performance of official duties on

the approval of the expenses by the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.056. VOTING REQUIREMENT. A concurrence of five

directors is sufficient in any matter relating to the business of

the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.057. RECRUITMENT OF STAFF AND EMPLOYEES. The board

may spend district money, enter into agreements, and take other

necessary action to recruit physicians and other persons to serve

as medical staff members or district employees, including:

(1) advertising and marketing;

(2) paying travel, recruitment, and relocation expenses; and

(3) providing a loan or scholarship to a physician, or a person

currently enrolled in health care education courses at an

institution of higher education, who contractually agrees to

become a medical staff member or district employee.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.058. STAFF PHYSICIAN OFFICE FACILITIES. (a) The

board shall determine the type, number, and location of buildings

necessary to establish and maintain office facilities for staff

physicians to provide adequate medical care.

(b) The board may:

(1) acquire property and equipment and construct facilities for

the district for use by staff physicians; and

(2) mortgage or pledge the property, equipment, or facilities as

security for the payment of the purchase price or construction

cost.

(c) The board may lease the office facilities and equipment to

staff physicians or may sell or otherwise dispose of the

property, facilities, and equipment.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.059. HEALTH EDUCATION PROGRAMS FOR STAFF AND

EMPLOYEES. The board may spend district money, enter into

agreements, and take other necessary action to conduct,

participate in, or otherwise assist in providing health care

educational programs for current or prospective medical staff

members or district employees.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.060. RETIREMENT OF BENEFITS. The board may provide

retirement benefits for district employees by:

(1) establishing or administering a retirement program; or

(2) participating in:

(A) the Texas County and District Retirement System; or

(B) another statewide retirement system in which the district is

eligible to participate.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1002.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for providing medical and hospital care for the

district's needy residents.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.102. LIMITATION ON CERTAIN POLITICAL SUBDIVISIONS. A

political subdivision other than the district in Brazoria County

may not impose taxes or issue bonds or other obligations for

hospital purposes or to provide medical care for district

residents.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.103. POWERS OF BOARD. (a) The board has all powers

necessary, convenient, or incidental to carry out the purposes

for which the district was created.

(b) The board has the complete management and control of all the

business of the district, including the power to negotiate and

contract with any person to purchase or lease land, to construct

and equip a hospital system, to operate and maintain a hospital

or hospitals, and to negotiate and contract with other political

subdivisions of the state or private individuals, associations,

or corporations for those purposes, all as may be determined to

be necessary or desirable for the district by the board.

(c) This section is not a limitation on the powers of the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.104. HOSPITAL SYSTEM. (a) The district shall provide

for the establishment of a hospital or hospital system within the

district's boundaries to provide health care services to persons

residing in the district by:

(1) purchasing, constructing, acquiring, repairing, or

renovating buildings and improvements;

(2) equipping the buildings and improvements; and

(3) administering the buildings and improvements for hospital

purposes.

(b) The hospital system may include any facility or equipment

the board considers necessary or appropriate for providing health

care services, including:

(1) domiciliary care and treatment of sick, injured, or

geriatric patients;

(2) outpatient clinics;

(3) rural health clinics;

(4) convalescent home facilities;

(5) assisted living or personal care facilities;

(6) physicians' offices;

(7) home health care services;

(8) durable medical equipment;

(9) long-term care;

(10) skilled and intermediate nursing care;

(11) preventive care services;

(12) ancillary support;

(13) pharmacies;

(14) hospice care;

(15) community mental health centers; and

(16) alcohol or chemical dependency centers.

(c) The district may operate or assist in the operation of a

mobile emergency medical service as part of the hospital system.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.105. OPERATING, MANAGEMENT, OR CONSULTING CONTRACTS.

(a) The board may enter into an operating, management, or

consulting contract to obtain management or consulting services

for the district or for any portion of the district. The contract

must provide that the board retains responsibility for and

control of the district's operation.

(b) A company providing services to the district under the

contract, and the officers, directors, and employees of the

company, while performing services under the contract for the

benefit of the district:

(1) are solely employees of the district for purposes of any

determination regarding the immunity or liability of the company

or its officers, directors, and employees; and

(2) have immunity or limited liability under laws applicable to

district employees, whether statutory or common law, to the

extent a district employee would be entitled under the same

circumstances.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.106. PROVISION OF SERVICES OUTSIDE DISTRICT. Subject

to the approval of the board, the district may provide primary

care, emergency services, preventive medical services, and other

health-related services outside the district if the services

serve the purpose of the district as established by this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.107. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property, real, personal, or mixed,

located in the territory of the district if the interest is

necessary or convenient for the district to exercise the rights,

powers, privileges, or functions conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, but the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide bond or other security for costs

in the trial court;

(2) provide bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide bond for cost or supersedeas on an appeal or writ of

error.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.108. GIFTS AND ENDOWMENTS. (a) The board may accept

for the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or provisions prescribed in writing by

the donor that are not inconsistent with the proper management

and objectives of the district.

(b) This section is not a limitation on the authority of the

board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.109. AUTHORITY TO SUE AND BE SUED. As a government

agency, the district may sue and be sued in its own name in any

court of this state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.110. PUBLIC WORKS CONTRACTS. With respect to the

construction of public works, the district has all of the powers

and duties conferred on a municipality under Subchapter H,

Chapter 271, Local Government Code, with respect to the

construction of a facility. To the extent of any conflict, this

section prevails over any other law relating to the construction

of public works engaged in by the district.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 18.001(a), eff. September 1, 2005.

SUBCHAPTER D. CHANGE IN BOUNDARIES

Sec. 1002.151. PETITION TO EXPAND DISTRICT TERRITORY. (a)

Territory may be added to the district on a petition for

annexation signed by the owners of a majority in value of the

land sought to be annexed, as shown by the county tax rolls.

(b) The petition must be filed with the secretary of the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.152. NOTICE OF HEARING. (a) The board shall pass an

order fixing a time and place at which the petition shall be

heard.

(b) The secretary shall issue notice of the time and place of

the hearing. The notice must describe the territory proposed to

be annexed by metes and bounds or by lot and block number, if

there is a recorded map or plat and survey of the land.

(c) Notice of the hearing shall be given by publication of a

copy of the notice in a newspaper of general circulation in

Brazoria County at least one time, the date of the first

publication to be at least 10 days before the date of the

hearing.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.153. ORDER OF ANNEXATION. If, after hearing the

petition, the board finds that the proposed annexation is to the

advantage of the district and to the territory to be annexed, the

board may by order annex the territory to the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.154. RATIFICATION ELECTION. (a) Annexation of the

territory does not become final until ratified by a majority vote

at a separate election held within the boundaries of the district

and by a majority vote at a separate election held within the

territory to be annexed.

(b) The election must be called by the board on its own motion.

The order calling the election shall specify the date, the place

or places where the election shall be held, and the presiding

election officers.

(c) Notice of the election shall be given by publishing a

substantial copy of the order calling the election in a newspaper

of general circulation in Brazoria County once a week for two

consecutive weeks, the date of the first publication to be at

least 14 days before the date set for the election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.155. ASSUMPTION OF DEBTS AND TAXES. If the district

has outstanding debts or taxes, the proposition for assumption of

its proportion of the debts or taxes by the territory if annexed

shall also be submitted at the election. The annexed territory

shall bear its pro rata part of all indebtedness or taxes that

may be owed, contracted, or authorized by the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER E. DISSOLUTION

Sec. 1002.201. DISSOLUTION; ELECTION. (a) The district may be

dissolved only on approval of a majority of the voters voting in

an election held for that purpose.

(b) The board may order an election on the question of

dissolving the district and disposing of the district's assets

and obligations.

(c) The board shall order an election on the question of

dissolution of the district if the board receives a petition

requesting an election that is signed by a number of residents of

the district equal to at least 15 percent of the registered

voters in the district.

(d) The election shall be held not later than the 60th day after

the date the election is ordered.

(e) The order calling the election must state:

(1) the nature of the election, including the proposition that

is to appear on the ballot;

(2) the date of the election;

(3) the hours during which the polls will be open; and

(4) the location of the polling places.

(f) Section 41.001(a), Election Code, does not apply to an

election ordered under this section.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.202. NOTICE OF ELECTION. (a) The board shall give

notice of the election by publishing a substantial copy of the

election order in a newspaper with general circulation in the

district once a week for two consecutive weeks.

(b) The first publication must appear at least 35 days before

the date set for election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.203. BALLOT. The ballot for the election shall be

printed to permit voting for or against the proposition: "The

dissolution of the Angleton-Danbury Hospital District of Brazoria

County, Texas."

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.204. ELECTION RESULTS. (a) If a majority of the

votes in the election favor dissolution, the board shall find

that the district is dissolved.

(b) If a majority of the votes in the election do not favor

dissolution, the board shall continue to administer the district

and another election on the question of dissolution may not be

held before the first anniversary of the date of the most recent

election to dissolve the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.205. TRANSFER OR ADMINISTRATION OF ASSETS. (a) If a

majority of the votes in the election held under this subchapter

favor dissolution, the board shall:

(1) transfer the land, buildings, improvements, equipment, and

other assets that belong to the district to Brazoria County or

another governmental agency in Brazoria County; or

(2) administer the property, assets, and debts until all funds

have been disposed of and all district debts have been paid or

settled.

(b) If the board makes the transfer under Subsection (a)(1), the

county or agency assumes all debts and obligations of the

district at the time of the transfer, and the district is

dissolved.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.206. SALE OR TRANSFER OF ASSETS AND LIABILITIES. (a)

Notwithstanding any other provision of this subchapter, the

district may not be dissolved unless the board provides for the

sale or transfer of the district's assets and liabilities to

another person or entity.

(b) The dissolution of the district and the sale or transfer of

the district's assets or liabilities may not contravene a trust

indenture or bond resolution relating to the outstanding bonds of

the district. The dissolution and sale or transfer does not

diminish or impair the rights of a holder of an outstanding bond,

warrant, or other obligation of the district.

(c) The sale or transfer of the district's assets and

liabilities must satisfy the debt and bond obligations of the

district in a manner that protects the interests of the residents

of the district, including the residents' collective property

rights in the district's assets. The district may not transfer or

dispose of the district's assets except for due compensation

unless the transfer is made to another governmental agency that

serves the district and the transferred assets are to be used for

the benefit of the residents of the district.

(d) A grant from federal funds is an obligation to be repaid in

satisfaction.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.207. IMPOSITION OF TAX AND RETURN OF SURPLUS TAXES.

(a) After the board finds that the district is dissolved, the

board shall:

(1) determine the debt owed by the district; and

(2) impose on the property included in the district's tax rolls

a tax that is in proportion of the debt to the property value.

(b) When all outstanding debts and obligations of the district

are paid, the board shall order the secretary to return the pro

rata share of all unused tax money to each district taxpayer.

(c) A taxpayer may request that the taxpayer's share of surplus

tax money be credited to the taxpayer's county taxes. If a

taxpayer requests the credit, the board shall direct the

secretary to transmit the funds to the county tax

assessor-collector.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.208. REPORT; DISSOLUTION ORDER. (a) After the

district has paid all its debts and has disposed of all its

assets and funds as prescribed by this subchapter, the board

shall file a written report with the Commissioners Court of

Brazoria County summarizing the board's actions in dissolving the

district.

(b) Not later than the 10th day after the date the Commissioners

Court of Brazoria County receives the report and determines that

the requirements of this subchapter have been fulfilled, the

commissioners court shall enter an order dissolving the district

and releasing the board from any further duty or obligation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER F. DISTRICT FUNDS

Sec. 1002.251. DEPOSITORY. As soon as practicable after the

creation election results favorably to the creation of the

district, the board shall by resolution designate a bank within

the county as the district's depository, and all funds of the

district shall be secured in the manner provided for the security

of county funds. Such depository shall serve for a period of two

years and until a successor has been selected.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.252. AUTHORITY TO BORROW MONEY; SECURITY. (a) The

board may borrow money for district obligations.

(b) To secure a loan, the board may pledge:

(1) revenue of the district that is not pledged to pay the

district's bonded indebtedness;

(2) taxes to be imposed by the district in the next 12-month

period that are not pledged to pay the principal of or interest

on district bonds; or

(3) district bonds that have been authorized but not sold.

(c) A loan for which taxes or bonds are pledged must mature not

later than the first anniversary of the date on which the loan is

made. A loan for which district revenues are pledged must mature

not later than the fifth anniversary of the date on which the

loan is made.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER G. BONDS

Sec. 1002.301. GENERAL OBLIGATION BONDS. (a) The board may

issue and sell bonds authorized by an election in the name and on

the faith and credit of the district to:

(1) purchase, construct, acquire, repair, or renovate buildings

or improvements; and

(2) equip buildings or improvements for hospital purposes.

(b) The bonds shall be sold at the time, in the manner, and

under the terms determined by the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.302. TAXES TO PAY GENERAL OBLIGATION BONDS. (a) The

board shall impose an annual ad valorem tax in an amount

sufficient to create an interest and sinking fund to pay the

principal of and interest on the general obligation bonds as they

mature.

(b) The tax required by this section together with any other tax

the district imposes in any year may not exceed 75 cents on the

$100 valuation of all taxable property in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.303. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the voters voting in an election held

for that purpose.

(b) The board may call the election on its own motion. The order

calling the election must specify:

(1) the date of the election;

(2) the place or places where the election will be held;

(3) the names of the presiding election officers;

(4) the purpose for which the bonds are to be issued;

(5) the amount of the bonds;

(6) the maximum interest rate of the bonds; and

(7) the maximum maturity of the bonds, which may not exceed 40

years from the date of issuance.

(c) Notice of a bond election shall be given by publishing a

substantial copy of the order calling the election in a newspaper

of general circulation in the district as provided by Section

4.003(a)(1), Election Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.304. EXECUTION OF GENERAL OBLIGATION BONDS. The board

president shall execute the general obligation bonds in the name

of the district. The board secretary shall countersign the bonds.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.305. INVESTMENT OF GENERAL OBLIGATION BOND PROCEEDS.

Any part of the proceeds of general obligation bonds, until they

are needed for the purpose for which the bonds were issued, may

be invested in securities of the United States or placed on time

deposit or in certificates of deposit.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.306. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, repair, renovate, or acquire buildings,

sites, or improvements and equip buildings, sites, or

improvements for hospitals and the hospital system; and

(2) establish and maintain office facilities for staff

physicians under Section 1002.058.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenues derived from the operation of the

district's hospital system, including district facilities.

(c) Bonds issued under Subsection (a)(1) may be additionally

secured by a mortgage or deed of trust lien on all or part of the

district property.

(d) Bonds issued under Subsection (a)(1) must be issued in the

manner provided by Sections 264.042, 264.043, 264.046, 264.047,

264.048, and 264.049, Health and Safety Code.

(e) Bonds issued under Subsection (a)(2) must be issued in the

manner provided by Sections 264.042-264.047(a), 264.048, and

264.049, Health and Safety Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER H. TAXES

Sec. 1002.351. IMPOSITION OF TAXES. (a) The board shall impose

on all property subject to district taxation, for the benefit of

the district, a tax at a rate not to exceed 75 cents on each $100

assessed value of the property according to the most recent

certified appraisal roll of the district.

(b) The board shall impose the tax to:

(1) meet the requirements of the district's bonds;

(2) provide for the district's maintenance and operating

expenses;

(3) make improvements and additions to the district's hospitals

or hospital system; and

(4) acquire necessary sites for hospitals or the hospital system

by gift, purchase, lease, or condemnation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1002.352. TAX ASSESSOR-COLLECTOR. The board may provide

for the appointment of a tax assessor-collector for the district

or may contract for the assessment and collection of taxes as

provided by the Tax Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 1003. BOOKER HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1003. BOOKER HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1003.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Booker Hospital District.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.002. AUTHORITY FOR OPERATION. The Booker Hospital

District operates under the authority of Section 9, Article IX,

Texas Constitution.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.003. POLITICAL SUBDIVISION. The district is a

political subdivision of this state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.004. DISTRICT TERRITORY. The district is composed of

the territory described by Section 1, Chapter 411, Acts of the

58th Legislature, Regular Session, 1963.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.005. CORRECTION OF INVALID PROCEDURE. If a court

holds that any procedure under this chapter violates the

constitution of this state or of the United States, the district

by resolution may provide an alternative procedure that conforms

with the constitution.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1003.051. BOARD. The district is governed by a board of

seven directors.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.052. TERM; ELECTION. (a) Unless a four-year term is

established under Section 285.081, Health and Safety Code:

(1) directors serve staggered terms of two years;

(2) three directors shall be elected in odd-numbered years and

four directors shall be elected in even-numbered years; and

(3) a directors election shall be held on the first Saturday in

May of each year to elect the appropriate number of directors.

(b) Directors are elected at large.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.053. VACANCY. If a vacancy occurs in the office of

director, the remaining directors shall appoint a director for

the remainder of the unexpired term.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.054. OFFICERS. The board shall elect a president and

a secretary from among the directors to serve until the next

directors election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.055. COMPENSATION; EXPENSES. A director serves

without compensation but may be reimbursed for actual expenses

incurred in the performance of official duties on the approval of

the expenses by the entire board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.056. EMPLOYEES. The board may employ a general

manager, attorney, financial advisor, bookkeeper, or architect.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.057. MAINTENANCE OF RECORDS; PUBLIC INSPECTION. All

district records, including books, accounts, notices, minutes,

and all other matters of the district and the operation of its

facilities, shall be:

(1) maintained at the district office; and

(2) open to public inspection at the district office at all

reasonable hours.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.058. SEAL. The board may adopt a seal for the

district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1003.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for the operation of all hospital facilities for

providing hospital care for the district's needy residents.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.102. LIMITATION ON CERTAIN POLITICAL SUBDIVISIONS. A

political subdivision within the district may not impose taxes or

issue bonds or other obligations for hospital purposes or to

provide medical care for district residents.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.103. MANAGEMENT AND CONTROL. The board has the

complete management and control of all the business of the

district, including the power to negotiate and contract with any

person to purchase or lease land, to construct and equip a

hospital system, to operate and maintain the hospital, and to

negotiate and contract with other political subdivisions of the

state or private individuals, associations, or corporations for

those purposes.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.104. HOSPITAL SYSTEM. The district may establish a

hospital system to provide medical and hospital care to persons

residing in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.105. RULES. (a) The board may adopt rules governing

the operation of the district, including district facilities.

(b) On approval by the board, the rules may be published in

booklet form at district expense and made available to any

taxpayer on request.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.106. PURCHASING AND ACCOUNTING PROCEDURES. (a) The

board may prescribe the method and manner of the making of

purchases and expenditures by the district.

(b) The board shall prescribe:

(1) all accounting and control procedures; and

(2) the method of purchasing necessary supplies, materials, and

equipment.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.107. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property, real, personal, or mixed,

located in the territory of the district if the interest is

necessary or convenient for the district to exercise the rights,

powers, privileges, or functions conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, but the

district is not required to deposit in the trial court money or

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide bond or other security for costs

in the trial court;

(2) provide bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide bond for costs or supersedeas on an appeal or writ

of error.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.108. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.109. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient from the county has been admitted to a district facility,

the board shall require an inquiry into the circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If an agent designated by the district to handle these

affairs finds that the patient or the relatives are not able to

pay all or part of the costs of the care and treatment in the

hospital, the care and treatment shall become a charge on the

district.

(c) If the agent finds that the patient or the patient's

relatives are liable to pay for all or part of the costs of the

care and treatment, an order shall be made directing the patient

or the relatives to pay a specified amount per week to the

treasurer for the support of the patient. The amount ordered must

be proportionate to financial ability and may not exceed the

actual per capita cost of maintenance.

(d) The district may collect the sum from the patient's estate,

or from any relatives legally liable for the patient's support,

in the manner provided by law for the collection of expenses of

the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the district's designated agent, the board shall hear

and determine the dispute or resolve the doubt, after calling

witnesses, and shall make a proper order. The order may be

appealed to the district court by either party to the dispute.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.110. AUTHORITY TO SUE AND BE SUED. As a governmental

agency, the district may sue and be sued in its own name in any

court of this state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1003.151. BUDGET. (a) Each year, the board shall prepare

a budget showing for the following fiscal year:

(1) the proposed expenditures and disbursements;

(2) the estimated receipts and collections; and

(3) the amount of taxes required to be imposed during the year.

(b) The board shall hold a public hearing on the proposed

budget. At least 10 days before the date of hearing, at least one

notice of the hearing shall be published in a newspaper of

general circulation in the county.

(c) Any district taxpayer is entitled to appear at the time and

place designated in the notice and to be heard regarding any item

shown in the proposed budget.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.152. FISCAL YEAR. The district's fiscal year begins

on October 1 and ends on September 30.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.153. ANNUAL AUDIT. (a) For each fiscal year, the

board shall have an independent audit made of the district's

books and records.

(b) Not later than December 31 each year, the audit shall be

filed with the comptroller and at the district office.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.154. DEPOSITORY. (a) The board by resolution shall

designate one or more banks in the district as the district's

depository or treasurer. A designated bank serves for two years

and until a successor is designated.

(b) All income received by the district, including tax revenue

after deducting discounts and fees for assessing and collecting

the taxes, shall be deposited with the district depository and

may be withdrawn only as provided by this chapter.

(c) All district funds shall be secured in the manner provided

for securing county funds.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER E. BONDS

Sec. 1003.201. GENERAL OBLIGATION BONDS. The board may issue

and sell bonds in the name and on the faith and credit of the

district to:

(1) purchase, construct, acquire, repair, or renovate buildings

or improvements; and

(2) equip buildings or improvements for hospital purposes.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.202. TAXES TO PAY GENERAL OBLIGATION BONDS. (a) The

board shall impose an ad valorem tax in an amount sufficient to

create an interest and sinking fund to pay the principal of and

interest on the general obligation bonds as they mature.

(b) The tax required by this section together with any other tax

the district imposes in any year may not exceed 75 cents on each

$100 assessed value of the property according to the most recent

certified tax appraisal roll of the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the voters voting at an election held

for that purpose.

(b) The board may call an election on its own motion and must

specify:

(1) the place or places where the election will be held;

(2) the presiding election officers;

(3) the purpose for which the bonds are to be issued;

(4) the amount of the bonds;

(5) the maximum interest rate of the bonds; and

(6) the maximum maturity of the bonds, which may not exceed 40

years from the date of issuance.

(c) Notice of a bond election shall be given by publishing a

substantial copy of the order calling the election in a newspaper

of general circulation in the district once a week for two

consecutive weeks before the date of the election. The first

publication must occur not later than the 21st day before the

date set for the election.

(d) The district shall pay the costs of the election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.204. EXECUTION OF GENERAL OBLIGATION BONDS. The board

president shall execute the general obligation bonds in the name

of the district. The board secretary shall countersign the bonds.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.205. REFUNDING BONDS. (a) The board may, without an

election, issue refunding bonds to refund outstanding bonds

issued or assumed by the district.

(b) Subject to Subsection (c), a refunding bond may be:

(1) sold, with the proceeds of the refunding bonds applied to

the payment of the bonds to be refunded; or

(2) exchanged in whole or in part for not less than a like

amount of bonds to be refunded and the matured but unpaid

interest on those bonds.

(c) The average annual interest cost on the refunding bonds,

computed in accordance with recognized standard bond interest

cost tables, may not exceed the average annual interest cost on

the bonds to be refunded, unless the total interest cost on the

refunding bonds to their maturity dates is less than the total

interest cost on the bonds to be refunded.

(d) Any premium required to be paid, as a condition to payment

in advance of the stated maturity dates, on the bonds to be

refunded must be included in computing the net interest cost to

the district of the refunding bonds.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER F. TAXES

Sec. 1003.251. IMPOSITION OF TAXES. (a) The board shall impose

on all property subject to district taxation, for the benefit of

the district, a tax at a rate not to exceed 75 cents on each $100

assessed value of the property according to the most recent

certified tax appraisal roll of the district.

(b) The board shall impose the tax to:

(1) pay the principal of and interest on, and to create an

interest and sinking fund for, bonds that may have been assumed

or that may be issued by the district for hospital purposes;

(2) provide for the operation and maintenance of the hospital or

hospital system;

(3) make improvements and additions to the hospital system; and

(4) acquire necessary sites for the hospital system by purchase,

lease, or condemnation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.252. POWERS AND DUTIES OF COUNTY TAX ASSESSOR; FEES.

(a) The county tax assessor and collector shall collect the tax

imposed under this subchapter unless the board by majority vote

appoints a tax assessor and collector under Section 285.041,

Health and Safety Code.

(b) The county tax assessor and collector shall charge and

deduct from payments to the district a fee for imposing the tax

in an amount determined by the board not to exceed the lesser of

one percent of the amount collected or $5,000 for the fiscal

year. The fees shall be deposited in the county's general fund

and shall be reported as fees of the tax assessor and collector.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 1003.253. INTEREST, PENALTIES, AND DISCOUNTS. Interest,

penalties, and discounts on taxes paid to the district shall be

the same as for county taxes.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 1004. BALLINGER MEMORIAL HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1004. BALLINGER MEMORIAL HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1004.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Ballinger Memorial Hospital District.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.002. AUTHORITY FOR OPERATION. The Ballinger Memorial

Hospital District operates and is financed as provided by Section

9, Article IX, Texas Constitution, and by this chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.003. ESSENTIAL PUBLIC FUNCTION. The district is a

public entity performing an essential public function.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.004. DISTRICT TERRITORY. The district is composed of

the territory described by Section 1.03, Chapter 137, Acts of the

70th Legislature, Regular Session, 1987, as that territory may

have been modified under other law.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The state may not be obligated for the support or

maintenance of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1004.051. BOARD. The district is governed by a board of

seven directors.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.052. TERMS; ELECTION. (a) Directors are elected from

the district at large.

(b) Unless a four-year term is established under Section

285.081, Health and Safety Code:

(1) directors serve staggered two-year terms; and

(2) a directors' election shall be held on the first Saturday in

May of each year to elect the appropriate number of directors.

(c) Notice of the directors' election shall be published at

least once in a newspaper with general circulation in the

district in accordance with Section 4.003(a), Election Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.053. QUALIFICATIONS FOR OFFICE. (a) To be a

candidate for or to serve as a director, a person must be:

(1) a resident of the district; and

(2) a qualified voter.

(b) An employee of the district may not serve as a director.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.054. DIRECTOR'S BOND. (a) Before assuming the duties

of office, each director must execute a bond in the amount of

$5,000 payable to the district and conditioned on the faithful

performance of the director's duties.

(b) The bond shall be kept in the permanent records of the

district.

(c) The board may pay for a director's bond with district money.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.055. BOARD VACANCY. If a vacancy occurs in the office

of director, the remaining directors shall appoint a director for

the remainder of the unexpired term.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.056. OFFICERS. (a) The board shall elect a president

and a vice president from among the directors.

(b) The board shall appoint a secretary, who need not be a

director.

(c) Each officer of the board serves a one-year term.

(d) The board shall fill a vacancy in a board office for the

remainder of the unexpired term.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.057. COMPENSATION; REIMBURSEMENT. A director or

officer serves without compensation but may be reimbursed for

actual expenses incurred in the performance of official duties.

The expenses must be:

(1) reported in the district's records; and

(2) approved by the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.058. VOTING REQUIREMENT. A concurrence of a majority

of the directors voting is necessary in matters relating to

district business.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.059. DISTRICT ADMINISTRATOR; ADMINISTRATOR'S BOND.

(a) The board may appoint a qualified person as district

administrator.

(b) The district administrator serves at the will of the board.

(c) The district administrator is entitled to compensation

determined by the board.

(d) Before assuming the duties of district administrator, the

administrator must execute a bond payable to the district in an

amount not less than $5,000, as determined by the board,

conditioned on the faithful performance of the administrator's

duties.

(e) The board may pay for the bond with district money.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.060. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the general affairs of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.061. ASSISTANT DISTRICT ADMINISTRATOR; ATTORNEY. (a)

The board may appoint qualified persons as assistant district

administrator and attorney for the district.

(b) The assistant district administrator and attorney for the

district serve at the will of the board.

(c) The assistant district administrator and attorney for the

district are entitled to compensation determined by the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.062. EMPLOYEES. (a) The district may employ nurses,

technicians, fiscal agents, accountants, architects, additional

attorneys, and other necessary employees.

(b) The board may delegate to the district administrator the

authority to employ persons for the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.063. RECRUITMENT OF MEDICAL STAFF AND EMPLOYEES. The

board may spend district money, enter into agreements, and take

other necessary action to recruit physicians and other persons to

serve as medical staff members or district employees. The

actions may include:

(1) advertising and marketing;

(2) paying travel, recruitment, and relocation expenses;

(3) providing a loan or scholarship to a physician or a person

currently enrolled in health care education courses at an

institution of higher education who contracts to become a medical

staff member or district employee; or

(4) contracting with a full-time medical student or other

student in a health occupation who is enrolled in and in good

standing at an accredited medical school, college, or university

to pay the student's tuition or other expenses for the

consideration of the student agreeing to serve as an employee or

independent contractor for the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.064. APPOINTMENT AND REMOVAL OF MEDICAL STAFF. The

board may:

(1) appoint to the medical staff any doctor the board considers

necessary for the efficient operation of the district;

(2) remove any doctor from the medical staff, after due process,

if the board considers the doctor's removal necessary for the

efficient operation of the district; and

(3) make temporary appointments to the medical staff as the

board considers necessary.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.065. RETIREMENT BENEFITS. The board may provide

retirement benefits for district employees by:

(1) establishing or administering a retirement program; or

(2) participating in:

(A) the Texas County and District Retirement System; or

(B) another statewide retirement system in which the district is

eligible to participate.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1004.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for operating hospital facilities and providing

medical and hospital care for the district's needy residents.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.102. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital system

and the money and resources of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.103. RULES. The board may adopt rules governing:

(1) the operation of the hospital and hospital system; and

(2) the duties, functions, and responsibilities of district

staff and employees.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.104. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method of making purchases and expenditures by and for

the district; and

(2) accounting and control procedures for the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.105. PROVISION OF CERTAIN HEALTH SERVICES. (a) The

district may operate or provide for the operation of a mobile

emergency medical service.

(b) The district may operate or provide for home health

services, long-term care, skilled nursing care, intermediate

nursing care, or hospice care.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.106. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine:

(1) the type, number, and location of buildings required to

maintain an adequate hospital system; and

(2) the type of equipment necessary for hospital care.

(b) The board may:

(1) acquire property, facilities, and equipment for the district

for use in the hospital system;

(2) mortgage or pledge the property, facilities, or equipment as

security for payment of the purchase price;

(3) sell or otherwise dispose of property, facilities, or

equipment for the district; or

(4) lease hospital facilities for the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.107. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into operating or management contracts relating to

hospital facilities for the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.108. SERVICE CONTRACTS. (a) The board may contract

with a public or private hospital, a political subdivision of the

state, or a state or federal agency for the district to provide a

mobile emergency medical service or other health care services

needed to provide for the investigatory or welfare needs of

residents of the district.

(b) The board may contract with a person to receive or supply

the services the board considers necessary for the effective

operation of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.109. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in property located in district territory if the

interest is necessary for the district to exercise the rights or

authority conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except that the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide bond or other security for costs

in the trial court;

(2) provide bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.110. COST OF RELOCATING OR ALTERING PROPERTY. In

exercising the power of eminent domain, if the board requires

relocating, raising, lowering, rerouting, changing the grade, or

altering the construction of any railroad, highway, pipeline, or

electric transmission and electric distribution, telegraph, or

telephone line, conduit, pole, or facility, the district shall

pay the actual cost of that activity to provide a comparable

replacement, without enhancement of facilities, after deducting

the net salvage value derived from the old facility.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.111. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust for any

purpose and under any direction, limitation, or provision in

writing by the donor that is consistent with the proper

management of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.112. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

person who resides in the district is admitted as a patient to a

district facility, the district administrator may have an inquiry

made into the financial circumstances of:

(1) the patient; and

(2) a relative of the patient who is legally responsible for the

patient's support.

(b) To the extent that the patient or a relative of the patient

who is legally responsible for the patient's support cannot pay

for care and treatment provided by the district, the district

shall supply the care and treatment without charging the patient

or the patient's relative.

(c) On determining that the patient or a relative legally

responsible for the patient's support can pay for all or part of

the care and treatment provided by the district, the district

administrator shall report that determination to the board, and

the board shall issue an order directing the patient or the

relative to pay the district a specified amount each week. The

amount must be based on the person's ability to pay.

(d) The district administrator may collect money owed to the

district from the patient's estate or from that of a relative

legally responsible for the patient's support in the manner

provided by law for the collection of expenses in the last

illness of a deceased person.

(e) If there is a dispute relating to a person's ability to pay

or if the district administrator has any doubt concerning a

person's ability to pay, the board shall call witnesses, hear and

resolve the question, and issue a final order. The order may be

appealed to a district court in the county in which the district

is located. The substantial evidence rule applies to an appeal

under this subsection.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.113. REIMBURSEMENT FOR SERVICES. (a) The board shall

require a county, municipality, or public hospital located

outside of the district to reimburse the district for the

district's care and treatment of a sick or injured person of that

county, municipality, or hospital, as provided by Chapter 61,

Health and Safety Code.

(b) The board shall require the sheriff of Runnels County to

reimburse the district for the district's care and treatment of a

person who is confined in a jail facility of Runnels County and

is not a resident of the district.

(c) On behalf of the district, the board may contract with the

state or federal government for that government to reimburse the

district for treatment of a sick or injured person.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

For expiration of Subsections (a-1) and (e), see Subsection (e)

Sec. 1004.114. NONPROFIT CORPORATION. (a) The district may

create and sponsor a nonprofit corporation under the Business

Organizations Code and may contribute money to or solicit money

for the corporation.

(a-1) On or before December 31, 2009, the district may create

and sponsor a nonprofit corporation under the Texas Non-Profit

Corporation Act (Article 1396-1.01, et seq., Vernon's Texas Civil

Statutes) or the Business Organizations Code, as applicable, and

may contribute money to or solicit money for the corporation.

(b) A corporation created under this section may use money

contributed by the district only to provide health care or other

services the district is authorized to provide under this

chapter.

(c) The corporation may invest the corporation's money in any

manner in which the district may invest the district's money,

including investing money as authorized by Chapter 2256,

Government Code.

(d) The board shall establish controls to ensure that the

corporation uses its money as required by this section.

(e) This subsection and Subsection (a-1) expire December 31,

2009.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.115. AUTHORITY TO SUE AND BE SUED. The board may sue

and be sued on behalf of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.116. CONSTRUCTION CONTRACTS; ADVERTISING FOR CERTAIN

CONSTRUCTION CONTRACTS. (a) The board may enter into a

construction contract on the district's behalf.

(b) The board may enter into a construction contract only after

competitive bidding as provided by Subchapter B, Chapter 271,

Local Government Code, if the amount of the contract is greater

than the amount provided by Section 271.024 of that code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER D. DISSOLUTION

Sec. 1004.151. DISSOLUTION; ELECTION. (a) The district may be

dissolved only on approval of a majority of the voters voting in

an election held for that purpose.

(b) The board may order an election on the question of

dissolving the district and disposing of the district's assets

and obligations.

(c) The board shall order an election if the board receives a

petition requesting an election that is signed by at least 15

percent of the district's registered voters.

(d) The election shall be held not later than the 60th day after

the date the election is ordered.

(e) The order calling the election must state:

(1) the nature of the election, including the proposition that

is to appear on the ballot;

(2) the date of the election;

(3) the hours during which the polls will be open; and

(4) the location of the polling places.

(f) Section 41.001, Election Code, does not apply to an election

ordered under this section.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.152. NOTICE OF ELECTION. (a) The board shall give

notice of an election under this subchapter by publishing a

substantial copy of the election order in a newspaper with

general circulation in the district once a week for two

consecutive weeks.

(b) The first publication must appear not later than the 35th

day before the date set for the election.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.153. BALLOT. The ballot for an election under this

subchapter must be printed to permit voting for or against the

proposition: "The dissolution of the Ballinger Memorial Hospital

District."

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.154. ELECTION RESULTS. (a) If a majority of the

votes in an election under this subchapter favor dissolution, the

board shall order that the district be dissolved.

(b) If a majority of the votes in an election under this

subchapter do not favor dissolution, the board shall continue to

administer the district, and another election on the question of

dissolution may not be held before the first anniversary of the

date of the most recent election to dissolve the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.155. TRANSFER OR ADMINISTRATION OF ASSETS. (a) If a

majority of the votes in an election under this subchapter favor

dissolution, the board shall:

(1) transfer the land, buildings, improvements, equipment, and

other assets belonging to the district to Runnels County or

another governmental entity in Runnels County; or

(2) administer the property, assets, and debts of the district

until all money has been disposed of and all district debts have

been paid or settled.

(b) If the district makes a transfer under Subsection (a)(1),

the county or governmental entity assumes all debts and

obligations of the district at the time of the transfer. The

district is dissolved at the time of the transfer.

(c) If the district administers the property, assets, and debts

of the district under Subsection (a)(2), the district is

dissolved when all money has been disposed of and all district

debts have been paid or settled.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.156. IMPOSITION OF TAX AND RETURN OF SURPLUS TAXES.

(a) After the board determines that the district is dissolved,

the board shall:

(1) determine the debt owed by the district; and

(2) impose on the property included in the district's tax rolls

a tax that is in proportion of the debt to the property value.

(b) On the payment of all outstanding debts and obligations of

the district, the board shall order the secretary to return to

each district taxpayer the taxpayer's pro rata share of all

unused tax money.

(c) A taxpayer may request that the taxpayer's share of surplus

tax money be credited to the taxpayer's county taxes. If a

taxpayer requests the credit, the board shall direct the

secretary to transmit the funds to the county tax

assessor-collector.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.157. REPORT; DISSOLUTION ORDER. (a) After the

district has paid all its debts and has disposed of all its money

and other assets as prescribed by this subchapter, the board

shall file a written report with the Commissioners Court of

Runnels County summarizing the board's actions in dissolving the

district.

(b) Not later than the 10th day after the date the Commissioners

Court of Runnels County receives the report and determines that

the requirements of this subchapter have been fulfilled, the

commissioners court shall enter an order dissolving the district

and releasing the board from any further duty or obligation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER D-1. DISSOLUTION OF BALLINGER MEMORIAL HOSPITAL

DISTRICT ON CREATION OF RUNNELS COUNTY HOSPITAL DISTRICT

Sec. 1004.171. DISSOLUTION; ELECTION. (a) The board may order

an election on the question of the dissolution of the district,

creation of the Runnels County Hospital District, transfer of the

district's assets and obligations to the Runnels County Hospital

District, and assumption of the district's outstanding debts by

the Runnels County Hospital District.

(b) The board shall order the election if:

(1) the board receives a petition requesting an election that is

signed by at least 50 of the district's registered voters; or

(2) the board receives notice that the board of directors of the

North Runnels County Hospital District intends to order an

election to dissolve the North Runnels County Hospital District

and create the Runnels County Hospital District under Section

20c, Chapter 206, Acts of the 61st Legislature, Regular Session,

1969.

(c) If the board intends to hold an election under this

subchapter, the board shall notify the board of directors of the

North Runnels County Hospital District and the Runnels County

Commissioners Court of that intention.

(d) The election held under this subchapter shall be held on the

same date as the election to dissolve the North Runnels County

Hospital District and create the Runnels County Hospital District

under Section 20c, Chapter 206, Acts of the 61st Legislature,

Regular Session, 1969, and the election in the portion of the

county not included in a hospital district to create the Runnels

County Hospital District. The board shall coordinate with the

board of directors of the North Runnels County Hospital District

and the Commissioners Court of Runnels County in setting the

election date under this section.

(e) The order calling the election must state:

(1) the nature of the election, including the proposition that

is to appear on the ballot;

(2) the date of the election;

(3) the hours during which the polls will be open; and

(4) the location of the polling places.

(f) Section 41.001, Election Code, does not apply to an election

ordered under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

876, Sec. 1.01, eff. June 19, 2009.

Sec. 1004.172. NOTICE OF ELECTION. (a) The board shall give

notice of an election under this subchapter by publishing a

substantial copy of the election order in a newspaper with

general circulation in the district once a week for two

consecutive weeks.

(b) The first publication must appear not later than the 35th

day before the date set for the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

876, Sec. 1.01, eff. June 19, 2009.

Sec. 1004.173. BALLOT. The ballot for an election under this

subchapter must be printed to permit voting for or against the

proposition: "The dissolution of the Ballinger Memorial Hospital

District and the creation of the Runnels County Hospital

District, providing for the imposition of an ad valorem tax at a

rate not to exceed ____ cents (insert any rate not to exceed 75

cents) on each $100 valuation of taxable property in Runnels

County, and providing for the transfer to and assumption by the

Runnels County Hospital District of all outstanding bonds and

other obligations issued for hospital purposes by the Ballinger

Memorial Hospital District, Runnels County, and any part of a

municipality located in Runnels County, and the transfer of the

existing Ballinger Memorial Hospital District's assets to the

Runnels County Hospital District."

Added by Acts 2009, 81st Leg., R.S., Ch.

876, Sec. 1.01, eff. June 19, 2009.

Sec. 1004.174. ELECTION RESULTS. (a) The board shall find that

the district is dissolved if:

(1) a majority of the votes in an election under this subchapter

favor dissolution of the district and creation of the Runnels

County Hospital District;

(2) a majority of the votes in an election held on the same date

under Section 20c, Chapter 206, Acts of the 61st Legislature,

Regular Session, 1969, favor dissolution of the North Runnels

County Hospital District and creation of the Runnels County

Hospital District; and

(3) a cumulative majority of the votes in all three elections

held on the question of creating the Runnels County Hospital

District favor creation of the district.

(b) If a majority of the votes in either election under

Subdivision (a)(1) or (2) do not favor dissolution of the

district and creation of the Runnels County Hospital District, or

if a cumulative majority of the votes in all three elections held

on the question of creating the Runnels County Hospital District

do not favor creation of the district, the board shall continue

to administer the district, and another election on the question

of dissolution under this subchapter may not be held before the

first anniversary of the date of the most recent election under

this subchapter to dissolve the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

876, Sec. 1.01, eff. June 19, 2009.

Sec. 1004.175. TRANSFER OR ADMINISTRATION OF ASSETS. (a) If a

majority of the votes in both elections under Sections

1004.174(a)(1) and (2) favor dissolution of the district and

creation of the Runnels County Hospital District, and a

cumulative majority of the votes in all three elections held on

the question of creating the Runnels County Hospital District

favor creation of the district, the board shall transfer the

land, buildings, improvements, equipment, and other assets

belonging to the district to the Runnels County Hospital

District.

(b) On the date the district makes the transfer under Subsection

(a), the Runnels County Hospital District assumes all debts and

obligations of the district at the time of the transfer. The

district is dissolved at the time of the transfer and the board

is released from any further duty or obligation.

Added by Acts 2009, 81st Leg., R.S., Ch.

876, Sec. 1.01, eff. June 19, 2009.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 1004.201. BUDGET. (a) The district administrator shall

prepare a proposed annual budget for the district.

(b) The proposed budget must contain a complete financial

statement, including a statement of:

(1) the outstanding obligations of the district;

(2) the amount of cash on hand to the credit of each fund of the

district;

(3) the amount of money received by the district from all

sources during the previous year;

(4) the amount of money available to the district from all

sources during the ensuing year;

(5) the amount of the balances expected at the end of the year

in which the budget is being prepared;

(6) the estimated amount of revenues and balances available to

cover the proposed budget; and

(7) the estimated tax rate required.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.202. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed budget.

(b) The board shall publish notice of the hearing in a newspaper

with general circulation in the district not later than the 10th

day before the date of the hearing.

(c) Any district resident is entitled to be present and

participate at the hearing.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the district

administrator. The board may make a change in the proposed

budget that the board determines to be in the interests of the

taxpayers.

(e) The budget is effective only after adoption by the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.203. AMENDMENT OF BUDGET. After the budget is

adopted, the budget may be amended on the board's approval.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.204. FISCAL YEAR. (a) The district operates

according to a fiscal year established by the board.

(b) The fiscal year may not be changed:

(1) during a period in which revenue bonds of the district are

outstanding; or

(2) more than once in a 24-month period.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.205. ANNUAL AUDIT. The board shall have an annual

audit made of the financial condition of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.206. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS.

The annual audit and other district records are open to

inspection during regular business hours at the principal office

of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.207. FINANCIAL REPORT. As soon as practicable after

the close of each fiscal year, the district administrator shall

prepare for the board a sworn statement of the amount of district

money and an account of the disbursement of that money.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.208. SHORT-TERM FINANCING. The district may borrow

money through short-term financing.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.209. DEBT LIMITATION. Except as provided by Chapter

1207, Government Code, and Sections 1004.116, 1004.251, and

1004.254, the district may not incur a debt payable from district

revenue other than revenue available in the current fiscal year

and the immediately following fiscal year of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.210. DEPOSITORY. (a) The board shall select at least

one bank to serve as a depository for district money.

(b) The board may solicit bids from local financial institutions

to determine which institution may serve as a depository for

district money.

(c) District money, other than money invested as provided by

Section 1004.211 and money transmitted to a bank for payment of

bonds or obligations issued or assumed by the district, shall be

deposited as received with the depository bank and shall remain

on deposit. This subsection does not limit the board's power to

place part of the district's money on time deposit or to purchase

certificates of deposit.

(d) The district may deposit money with a bank in an amount that

exceeds the maximum amount secured by the Federal Deposit

Insurance Corporation only if the bank first executes a bond or

other security in an amount sufficient to secure from loss the

district money that exceeds the amount secured by the Federal

Deposit Insurance Corporation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.211. RESTRICTION ON INVESTMENT. The board may invest

operating, depreciation, or building reserves only in funds or

securities specified by Chapter 2256, Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER F. BONDS

Sec. 1004.251. GENERAL OBLIGATION BONDS. If authorized by an

election, the board may issue and sell general obligation bonds

in the name and on the faith and credit of the district to:

(1) purchase, construct, acquire, repair, or renovate buildings

or improvements;

(2) equip buildings or improvements for hospital purposes; or

(3) acquire and operate a mobile emergency medical service.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.252. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1004.251, the board shall impose an ad valorem tax in an

amount sufficient to create an interest and sinking fund to pay

the principal of and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other tax

the district imposes in any year may not exceed the limit

approved by the voters at the election authorizing the imposition

of taxes.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.253. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the voters voting in an election held

for that purpose.

(b) The board may order a bond election. The order calling the

election must specify:

(1) the nature and date of the election;

(2) the hours during which the polls will be open;

(3) the location of polling places;

(4) the amounts of the bonds to be authorized; and

(5) the maximum maturity of the bonds.

(c) Notice of a bond election must be given as provided by

Chapter 1251, Government Code.

(d) The board shall declare the results of the election.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.254. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) acquire, purchase, construct, repair, renovate, or equip

buildings or improvements for hospital purposes;

(2) acquire sites to be used for hospital purposes; or

(3) acquire and operate a mobile emergency medical service to

assist the district in carrying out its hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenues derived from the operation of the

district's hospital system.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of the district property.

(d) The bonds must be issued in the manner provided by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by county hospital authorities.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.255. MATURITY. District bonds must mature not later

than 50 years after the date of their issuance.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.256. EXECUTION OF BONDS. (a) The board president

shall execute district bonds in the district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.257. BONDS NOT SUBJECT TO TAXATION. The following are

not subject to taxation by the state or by a political

subdivision of the state:

(1) bonds issued by the district;

(2) any transaction relating to the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER G. AD VALOREM TAX

Sec. 1004.301. IMPOSITION OF AD VALOREM TAX. (a) The board

shall impose a tax on all property in the district subject to

hospital district taxation.

(b) The tax may be used to pay:

(1) indebtedness issued or assumed by the district; and

(2) the maintenance and operating expenses of the district.

(c) The district may not impose a tax to pay the principal of or

interest on revenue bonds issued under this chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.302. TAX RATE. (a) The board may impose an annual

tax at a rate not to exceed the limit approved by the voters at

the election authorizing the imposition of a tax.

(b) The tax rate on all taxable property in the district for all

purposes may not exceed 75 cents on each $100 valuation of the

property according to the most recent certified tax appraisal

roll of the district.

(c) In setting the tax rate, the board shall consider district

income from sources other than taxation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.303. ELECTION TO INCREASE MAXIMUM TAX RATE. (a) The

board may order an election to increase the maximum tax rate of

the district to an amount not to exceed 75 cents on each $100

valuation of the taxable property in the district.

(b) The board shall order an election to increase the maximum

tax rate of the district on presentation of a petition that:

(1) requests the election;

(2) states the maximum tax rate to be voted on at the election;

and

(3) is signed by at least 100 registered voters of the district

as determined by the most recent official list of registered

voters.

(c) The board by order shall set a time and place to hold a

hearing on the petition. The board shall set a date for the

hearing that is not earlier than the 11th day after the date the

board issues the order.

(d) If, after the hearing, the board determines that the

petition is in proper form and that an increase of the maximum

tax rate would benefit the district, the board shall order an

election to authorize the increase of the maximum tax rate to the

tax rate stated in the petition.

(e) The election order must state:

(1) the nature of the election, including the proposition that

is to appear on the ballot;

(2) the maximum tax rate to be voted on at the election;

(3) the date of the election;

(4) the hours during which the polls will be open; and

(5) the location of the polling places.

(f) The election shall be held not earlier than the 45th day and

not later than the 60th day after the date the election is

ordered.

(g) Section 41.001(a), Election Code, does not apply to an

election ordered under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.304. NOTICE OF ELECTION. (a) The board shall give

notice of an election under this subchapter by publishing a

substantial copy of the election order in a newspaper with

general circulation in the district once a week for two

consecutive weeks.

(b) The first publication must appear not later than the 35th

day before the date set for the election.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.305. BALLOT. The ballot for an election under this

subchapter must be printed to permit voting for or against the

proposition: "The increase by the Ballinger Memorial Hospital

District of the rate of annual taxes for hospital purposes on all

taxable property in the district to a rate not to exceed _____

(insert the amount determined by the board or stated in the

petition) cents on each $100 valuation."

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1004.306. TAX ASSESSOR-COLLECTOR. The board may provide

for the appointment of a tax assessor-collector for the district

or may contract for the assessment and collection of taxes as

provided by the Tax Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.



CHAPTER 1005. BAYLOR COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1005. BAYLOR COUNTY HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1005.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Baylor County Hospital District.

(4) "Hospital system" includes a hospital and an alternative

delivery system of care created under Section 1005.107.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.002. AUTHORITY FOR OPERATION. The Baylor County

Hospital District operates and is financed as provided by Section

9, Article IX, Texas Constitution, and by this chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.003. ESSENTIAL PUBLIC FUNCTION. The district is a

public entity performing an essential public function.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Baylor County,

Texas, as those boundaries existed on September 1, 1989.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The state may not become obligated for the support

or maintenance of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1005.051. BOARD. The district is governed by a board of

seven directors.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.052. ELECTION; TERM. (a) Directors are elected from

the district at large.

(b) Unless a four-year term is established under Section

285.081, Health and Safety Code:

(1) directors serve staggered two-year terms; and

(2) an election shall be held on the first Saturday in May of

each year to elect the appropriate number of directors.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.053. NOTICE OF ELECTION. At least 35 days before the

date of an election of directors, notice of the election shall be

published one time in a newspaper with general circulation in the

district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.054. APPLICATION. (a) A person who wants to have the

person's name printed on the ballot as a candidate for director

must file with the secretary of the board a petition requesting

that the person's name be printed on the ballot.

(b) The petition must be signed by at least 10 registered voters

of the district.

(c) The application must be filed at least 31 days before the

date of the election.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.055. QUALIFICATIONS FOR OFFICE. (a) To be a

candidate for or to serve as a director, a person must be:

(1) a resident of the district; and

(2) a qualified voter.

(b) An employee of the district or an employee's spouse, child,

parent, or parent-in-law may not serve as director.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.056. BOARD VACANCY. If a vacancy occurs in the office

of director, the Commissioners Court of Baylor County shall

appoint a director for the unexpired term.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.057. OFFICERS. (a) The board shall elect a president

and a vice president from among its members.

(b) The board shall appoint a secretary, who need not be a

director.

(c) Each officer of the board serves for a term of one year.

(d) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.058. COMPENSATION. A director or officer serves

without compensation but may be reimbursed for actual expenses

incurred in the performance of official duties. The expenses

must be:

(1) reported in the district's records; and

(2) approved by the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.059. VOTING REQUIREMENT. A concurrence of a majority

of the directors voting is necessary in matters relating to

district business.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.060. DISTRICT ADMINISTRATOR. (a) The board may

appoint a qualified person as district administrator.

(b) The district administrator serves at the will of the board.

(c) The district administrator is entitled to the compensation

determined by the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.061. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the general affairs of the district and hospital

system.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.062. APPOINTMENT AND RECRUITMENT OF STAFF. (a) The

board may appoint to the staff any physicians the board considers

necessary for the efficient operation of the district and may

make temporary appointments as necessary.

(b) The board may delegate to the district administrator the

authority to make temporary appointments to the medical staff,

with subsequent approval of the board.

(c) The board may spend district money, including making

guarantees and loans, to recruit physicians to the hospital staff

as required to meet the medical needs of district residents.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.063. EMPLOYEES. (a) The district may employ

physicians, technicians, nurses, fiscal agents, accountants,

architects, attorneys, and other necessary employees.

(b) The board may delegate to the district administrator the

authority to employ persons for the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.064. HEALTH EDUCATION. The board may spend district

money to provide scholarships and student loans to educate county

residents in health-related fields.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.065. RETIREMENT BENEFITS. The board may provide

retirement benefits for employees of the district and hospital

system by:

(1) establishing or administering a retirement program; or

(2) participating in:

(A) the Texas County and District Retirement System; or

(B) another statewide retirement system in which the district is

eligible to participate.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1005.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for operating hospital facilities and for

providing medical and hospital care for the district's needy

residents, in accordance with district policy.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.102. RESTRICTION ON COUNTY AND MUNICIPAL TAXATION AND

DEBT. Baylor County and the City of Seymour may not impose a tax

or issue a bond or other obligation for hospital purposes or to

provide medical care or other services the district provides to

district residents.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital system

and the money and resources of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.104. DISTRICT RULES. The board may adopt rules

governing:

(1) the operation of the hospital and hospital system; and

(2) the duties, functions, and responsibilities of the district

staff and employees.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.105. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method of the making of purchases and expenditures by

and for the district; and

(2) accounting and control procedures for the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.106. MOBILE EMERGENCY MEDICAL SERVICE. The district

may operate or provide for the operation of a mobile emergency

medical service.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.107. ALTERNATIVE DELIVERY SYSTEMS OF CARE. The board

may create alternative delivery systems of care, including:

(1) nursing homes;

(2) home health care agencies;

(3) extended care facilities;

(4) retirement villages; and

(5) medical office buildings.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.108. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine:

(1) the type, number, and location of buildings required to

maintain an adequate hospital system; and

(2) the type of equipment necessary to furnish health care to

district residents.

(b) The board may:

(1) acquire property, facilities, and equipment for the district

for use in the hospital system; and

(2) mortgage or pledge the property, facilities, or equipment

acquired as security for the payment of the purchase price.

(c) The board may lease the hospital system for the district.

(d) The board may sell or otherwise dispose of property,

facilities, or equipment for the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.109. CONSTRUCTION CONTRACTS. (a) The board may enter

into construction contracts for the district.

(b) The board may enter into a construction contract that

involves spending more than $10,000 only after competitive

bidding as provided by Chapter 271, Local Government Code.

(c) Chapter 2253, Government Code, as it relates to performance

and payment bonds, applies to a construction contract let by the

district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.110. OPERATING AND MANAGEMENT CONTRACTS. The board on

behalf of the district may enter into operating or management

contracts relating to the hospital system.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.111. SERVICE CONTRACTS. The board may contract with a

political subdivision of the state or with a state or federal

agency for the district to:

(1) provide a mobile emergency medical service; or

(2) provide for the investigatory or welfare needs of district

residents.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.112. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in property located in district territory if the

property interest is necessary to exercise the rights or

authority conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except that the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide bond or other security for costs

in the trial court;

(2) provide bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.113. COST OF RELOCATING OR ALTERING PROPERTY. In

exercising the power of eminent domain, if the board requires

relocating, raising, lowering, rerouting, changing the grade, or

altering the construction of any railroad, highway, pipeline, or

electric transmission and electric distribution, telegraph, or

telephone lines, conduits, poles, or facilities, the district

must bear the actual cost of that activity to provide comparable

replacement without enhancement of facilities, after deducting

the net salvage value derived from the old facility.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.114. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust for the

purpose and under a written direction, limitation, or provision

of the donor that is consistent with the proper management of the

district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.115. PAYMENT FOR TREATMENT; PROCEDURES. (a) When an

individual who resides in the district is admitted as a patient

to a district facility, the district administrator may have an

inquiry made into the financial circumstances of:

(1) the patient; or

(2) a relative of the patient who is legally responsible for the

patient's support.

(b) On determining that the patient or a relative legally

responsible for the patient's support can pay for all or part of

the care and treatment provided by the district, the district

administrator acting on the board's behalf shall issue an order

directing the patient or the relative to pay the district a

specified amount each week or month. The amount must be based on

the individual's ability to pay.

(c) The district administrator may collect money owed to the

district from the patient's estate or from that of a relative

legally responsible for the patient's support. The money must be

collected in the manner provided by law for collection of

expenses of the last illness of a deceased person.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.116. REIMBURSEMENT FOR SERVICES. (a) The board shall

require a county, municipality, or public hospital located

outside the boundaries of the district to reimburse the district

for the district's care and treatment of a sick or injured person

of that county, municipality, or hospital as provided by Chapter

61, Health and Safety Code.

(b) The board shall require the sheriff of Baylor County to

reimburse the district for the district's care and treatment of a

person who is confined in a jail facility of Baylor County and is

not a resident of the district.

(c) On behalf of the district, the board may contract with the

state or federal government for that government to reimburse the

district for treatment of a sick or injured person.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.117. AUTHORITY TO SUE AND BE SUED. The board may sue

and be sued on behalf of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1005.151. BUDGET. (a) The district administrator shall

prepare a proposed annual budget for the district.

(b) The proposed budget must contain a complete financial

statement, including a statement of:

(1) the outstanding obligations of the district;

(2) the amount of cash on hand in each district fund;

(3) the amount of money received by the district from all

sources during the previous year;

(4) the amount of money available to the district from all

sources during the ensuing year;

(5) the amount of the balances expected at the end of the year

in which the budget is being prepared;

(6) the estimated amount of revenues and balances available for

the proposed budget; and

(7) the estimated tax rate required.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) The board shall publish notice of the hearing in a newspaper

with general circulation in the district not later than the 10th

day before the date of the hearing.

(c) Any district resident is entitled to be present and

participate at the hearing.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the district

administrator. The board may make any changes in the proposed

budget that the board judges to be in the interests of the

taxpayers.

(e) The budget is effective only after adoption by the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.153. AMENDMENT OF BUDGET. After the budget is

adopted, the budget may be amended on the board's approval.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.154. RESTRICTION ON EXPENDITURES. Money may be spent

only for an expense included in the annual budget or an amendment

to the budget.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.155. FISCAL YEAR. (a) The district operates

according to a fiscal year established by the board.

(b) The fiscal year may not be changed:

(1) during a period that revenue bonds of the district are

outstanding; or

(2) more than once in a 24-month period.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.156. ANNUAL AUDIT. The board annually shall have an

audit made of the financial condition of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.157. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS.

The annual audit and other district records shall be open to

inspection during regular business hours at the principal office

of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.158. FINANCIAL REPORT. As soon as practicable after

the close of the fiscal year, the district administrator shall

prepare for the board a sworn statement of the amount of district

money and an account of the disbursements of that money.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.159. DEPOSITORY. (a) The board shall select one or

more banks to serve as depository for district money.

(b) District money, other than money invested as provided by

Section 1005.161 and money transmitted to a bank for payment of

bonds or obligations issued or assumed by the district, shall be

deposited as received with the depository bank and shall remain

on deposit. This subsection does not limit the power of the

board to place a part of district money on time deposit or to

purchase certificates of deposit.

(c) The district may not deposit money with a bank in an amount

that exceeds the maximum amount secured by the Federal Deposit

Insurance Corporation unless the bank has first executed a bond

or other security in an amount sufficient to secure from loss the

district money that exceeds the amount secured by the Federal

Deposit Insurance Corporation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.160. AUTHORITY TO BORROW MONEY; SECURITY. (a) The

board may borrow money if the board declares that there is an

emergency because money is not available to meet authorized

obligations of the district.

(b) To secure a loan, the board may pledge:

(1) district revenues that are not pledged to pay any bonded

indebtedness of the district;

(2) a district tax to be imposed by the district in the next

12-month period that is not pledged to pay the principal of or

interest on district bonds; or

(3) a district bond that has been authorized but not sold.

(c) If a tax or bond is pledged to pay the loan, the loan shall

mature not later than the first anniversary of the date the loan

is made. If revenues of the district are pledged for payment of

the loan, the loan shall mature not later than the fifth

anniversary of the date the loan is made.

(d) The district may not spend money obtained from a loan under

this section for any purpose other than:

(1) the purpose for which the board declared the emergency; or

(2) if a tax or bond is pledged to pay the loan, the purpose for

which the pledged tax was imposed or the pledged bond was

authorized.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.161. RESTRICTION ON INVESTMENT. The board may invest

operating, depreciation, or building reserves only in funds or

securities specified by Chapter 2256, Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER E. BONDS

Sec. 1005.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds authorized by an election in

the name and on the faith and credit of the district to:

(1) acquire, purchase, construct, repair, or renovate buildings

or improvements;

(2) equip buildings or improvements for hospital system

purposes; or

(3) acquire and operate a mobile emergency medical service.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1005.201, the board shall impose an ad valorem tax at a

rate sufficient to create an interest and sinking fund to pay the

principal of and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other tax

the district imposes in any year may not exceed the limit

approved by the voters at the election authorizing the imposition

of the tax.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of voters voting at an election held for

that purpose.

(b) The board may order a general obligation bond election. The

order calling the election must specify:

(1) the nature and date of the election;

(2) the hours during which the polls must be open;

(3) the location of the polling places;

(4) the amount of the bonds to be authorized; and

(5) the maximum maturity of the bonds.

(c) Notice of a bond election shall be given as provided by

Section 1251.003, Government Code.

(d) The board shall declare the results of the election.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.204. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) acquire, purchase, construct, repair, renovate, or equip

buildings or improvements for hospital system purposes;

(2) acquire sites to be used for hospital system purposes; or

(3) acquire and operate a mobile emergency medical service to

assist the district in carrying out its hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenues derived from the operation of the

district's hospital system.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner provided by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.205. MATURITY. District bonds must mature not later

than 50 years after the date of issuance.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.206. EXECUTION OF BONDS. (a) The board president

shall execute district bonds in the district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.207. BONDS NOT SUBJECT TO TAXATION. The following are

not subject to taxation by the state or by a political

subdivision of the state:

(1) bonds issued by the district;

(2) any transaction relating to the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.208. REFUNDING BONDS. (a) The board may issue

refunding bonds to refund outstanding indebtedness issued or

assumed by the district.

(b) Refunding bonds may be:

(1) sold, with the proceeds of the refunding bonds applied to

the payment of the bonds to be refunded; or

(2) exchanged in whole or in part for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER F. AD VALOREM TAX

Sec. 1005.251. IMPOSITION OF TAX. (a) The board shall impose a

tax on all property in the district subject to hospital district

taxation.

(b) The tax may be used to pay:

(1) indebtedness issued or assumed by the district; and

(2) the maintenance and operating expenses of the district and

the district's hospital system.

(c) The district may not impose a tax to pay the principal of or

interest on a revenue bond issued under this chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.252. TAX RATE. (a) The board may impose an annual

tax at a rate not to exceed the limit approved by the voters at

the election authorizing the imposition of the tax.

(b) The tax rate on all taxable property in the district for all

purposes may not exceed 75 cents on each $100 assessed value of

the property according to the most recent certified tax appraisal

roll of the district.

(c) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1005.253. TAX ASSESSOR-COLLECTOR. The board may provide

for the appointment of a tax assessor-collector for the district

or may contract for the assessment and collection of taxes as

provided by the Tax Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.



CHAPTER 1006. CAPROCK HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1006. CAPROCK HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1006.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Caprock Hospital District.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.002. AUTHORITY FOR CREATION. The Caprock Hospital

District is created under the authority of Section 9, Article IX,

Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.003. ESSENTIAL PUBLIC FUNCTION. The district performs

an essential public function in carrying out the purposes of this

chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.004. DISTRICT TERRITORY. (a) The boundaries of the

district are coextensive with the boundaries of County

Commissioners Precincts 1, 3, and 4 of Floyd County as those

boundaries existed on January 1, 1963.

(b) Territory may not be annexed or added to the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support and maintenance of the district may not

become a charge against or obligation of this state.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1006.051. BOARD ELECTION; TERM. (a) The board consists of

five directors elected from the district at large.

(b) Directors serve two-year staggered terms unless four-year

terms are established under Section 285.081, Health and Safety

Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.052. NOTICE OF ELECTION. At least 10 days before the

date of an election of directors, notice of the election shall be

published one time in a newspaper of general circulation in Floyd

County.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.053. BALLOT PETITION. A person who wants to have the

person's name printed on the ballot as a candidate for director

must file with the board's secretary a petition requesting that

action. The petition must be:

(1) signed by at least 25 qualified voters; and

(2) filed at least 25 days before the date of the election.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.054. QUALIFICATIONS FOR OFFICE. To be eligible to be

elected or appointed as a director, a person must:

(1) be a resident of the district; and

(2) own land in the district subject to taxation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.055. DIRECTOR'S BOND; RECORD OF BOND AND OATH OR

AFFIRMATION. (a) Each director shall execute a good and

sufficient bond for $1,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the director's

duties.

(b) The bond and the constitutional oath or affirmation of

office shall be deposited with the depository bank of the

district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.056. BOARD VACANCY. (a) If a vacancy occurs in the

office of director, the remaining directors shall appoint a

director for the unexpired term.

(b) If the number of directors is reduced to fewer than three

for any reason, the remaining directors shall immediately call a

special election to fill the vacancies. If the remaining

directors do not call the election, a district court on

application of a district voter or taxpayer may issue an order

requiring the directors to call an election.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.057. OFFICERS. The board shall elect from among its

members a president and a secretary.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.058. VOTING REQUIREMENT. A concurrence of three

directors is sufficient in any matter relating to district

business.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.059. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR.

(a) The board shall appoint a qualified person as a district

administrator.

(b) The board may appoint an assistant to the district

administrator.

(c) The district administrator and any assistant district

administrator serves at the will of the board and is entitled to

the compensation determined by the board.

(d) On assuming the duties of district administrator, the

administrator shall execute a bond payable to the district in an

amount of not less than $10,000 to be set by the board that:

(1) is conditioned on the administrator performing the

administrator's duties; and

(2) contains any other condition the board may require.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.060. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. The

district administrator shall supervise the work and activities of

the district subject to any limitation the board may prescribe.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.061. EMPLOYEES. The board may employ technicians,

nurses, and other employees considered necessary for the

efficient operation of the district or may delegate that

authority to the district administrator.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.062. RETIREMENT PROGRAM. The board may enter into a

contract or agreement with this state or the federal government

to establish or continue a retirement program for the benefit of

the district's employees.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1006.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for:

(1) operating all hospital facilities for providing medical and

hospital care to indigent persons in the district; and

(2) providing medical and hospital care for the district's needy

residents.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. A political subdivision located in the district may not

impose taxes or issue bonds or other obligations for hospital

purposes for medical treatment of indigent persons.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the district's

hospitals and hospital system.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.104. HOSPITAL SYSTEM. The district shall provide for

the establishment of a hospital or hospital system in the

district by:

(1) purchasing, constructing, acquiring, repairing, or

renovating buildings and improvements;

(2) equipping the buildings and improvements; and

(3) administering the buildings and improvements for hospital

purposes.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.105. RULES. The board may adopt rules for the

operation of the district and as required to administer this

chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.106. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method and manner of making purchases and expenditures

by and for the district; and

(2) all accounting and control procedures.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.107. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property located in district territory if

the interest is necessary or convenient for the district to

exercise a power, right, or privilege conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.108. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.109. CONTRACTS FOR SERVICES TO CERTAIN PERSONS. (a)

The board may contract with a county or a municipality located

outside the district for the care and treatment of sick or

injured persons of that county or municipality.

(b) The board may contract with this state or a federal agency

for the treatment of a sick or injured person for whom this state

or the federal government is responsible.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.110. PAYMENT FOR TREATMENT; PROCEDURES. (a) When an

individual who resides in the district is admitted to a district

facility, the district administrator shall have an inquiry made

into the circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If the district administrator determines that the patient or

those relatives cannot pay all or part of the costs of the

patient's care and treatment, the amount of the costs that cannot

be paid becomes a charge against the district.

(c) If the district administrator determines that the patient or

those relatives can pay for all or part of the costs of the

patient's care and treatment, the patient or those relatives

shall be ordered to pay the district a specified amount each week

for the patient's support. The amount ordered must be

proportionate to financial ability and may not exceed the actual

per capita cost of maintenance.

(d) The district administrator may collect the amount from the

patient's estate, or from a relative who is legally liable for

the patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay or doubt in

the mind of the district administrator, the board shall hold a

hearing and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue an appropriate order.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.111. AUTHORITY TO SUE AND BE SUED. The district,

through the board, may sue and be sued.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER D. FINANCIAL ADMINISTRATION OF DISTRICT

Sec. 1006.151. BUDGET. (a) The district administrator shall

prepare an annual budget for approval by the board. The budget

must be for the fiscal year prescribed by Section 1007.152.

(a) The district administrator shall prepare an annual budget

for approval by the board. The budget must be for the fiscal

year prescribed by Section 1006.152.

(b) Not later than August 31 of each year, the board shall

publish notice of a public hearing on the proposed budget. The

notice must be published one time in a newspaper of general

circulation in the district at least 10 days before the date of

the hearing.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 13.001, eff. September 1, 2007.

Sec. 1006.152. FISCAL YEAR. The district operates on a fiscal

year that begins on October 1 and ends on September 30.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.153. AUDIT. (a) The district shall have an audit

made of the district's financial condition.

(b) The audit shall be open to inspection at all times at the

district's principal office.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.154. FINANCIAL REPORT. As soon as practicable after

the close of each fiscal year, the district administrator shall

prepare for the board:

(1) a complete sworn statement of all district money; and

(2) a complete account of the disbursements of that money.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.155. DEPOSITORY. (a) The board shall select one or

more banks in the district to serve as a depository for district

money.

(b) All district money shall be immediately deposited on receipt

with a depository bank, except that sufficient money must be

remitted to the appropriate bank to pay the principal of and

interest on the district's outstanding bonds on or before the

maturity date of the principal and interest.

(c) To the extent that money in a depository bank is not insured

by the Federal Deposit Insurance Corporation, the money must be

secured in the manner provided by law for security of county

funds.

(d) Membership on the district's board of an officer or director

of a bank does not disqualify the bank from being designated as a

depository bank.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.156. BORROWING MONEY IN EMERGENCY; SECURITY. (a) The

board may borrow money at a rate not to exceed the maximum annual

percentage rate allowed by law for district obligations at the

time the loan is made if the board declares that:

(1) money is not available to meet authorized obligations of the

district; and

(2) an emergency exists.

(b) To secure a loan, the board may pledge:

(1) district revenues that are not pledged to pay bonded

indebtedness of the district;

(2) district taxes to be imposed by the district in the next

12-month period that are not pledged to pay the principal of or

interest on district bonds; or

(3) district bonds that have been authorized but not sold.

(c) A loan for which taxes or bonds are pledged must mature not

later than the first anniversary of the date the loan is made. A

loan for which district revenues are pledged must mature not

later than the fifth anniversary of the date the loan is made.

(d) The board may not spend money obtained from a loan under

this section for any purpose other than:

(1) the purpose for which the board declared an emergency; and

(2) if district taxes or bonds are pledged to pay the loan, the

purpose for which the pledged taxes were imposed or the pledged

bonds were authorized.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER E. BONDS

Sec. 1006.201. GENERAL OBLIGATION BONDS. (a) The board may

issue and sell general obligation bonds in the name and on the

faith and credit of the district to purchase, construct, acquire,

repair, or renovate buildings or improvements and to equip

buildings and improvements for a hospital and the hospital

system.

(b) The board shall issue the bonds in compliance with the

applicable provisions of Subtitles A and C, Title 9, Government

Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.202. TAXES TO PAY GENERAL OBLIGATION BONDS. (a) At

the time general obligation bonds are issued under Section

1007.201, the board shall impose an ad valorem tax at a rate

sufficient to:

(1) create an interest and sinking fund; and

(2) pay the principal of and interest on the bonds as the bonds

mature.

(a) At the time general obligation bonds are issued under

Section 1006.201, the board shall impose an ad valorem tax at a

rate sufficient to:

(1) create an interest and sinking fund; and

(2) pay the principal of and interest on the bonds as the bonds

mature.

(b) The tax required by this section together with any other tax

the district imposes in any year may not exceed 75 cents on each

$100 assessed value of all taxable property in the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 13.002, eff. September 1, 2007.

Sec. 1006.203. GENERAL OBLIGATION BOND ELECTION. (a) The board

may issue general obligation bonds only if the bonds are

authorized by a majority of the voters voting in an election held

for that purpose.

(b) The board shall call the election. The election must be

held in accordance with Chapter 1251, Government Code.

(c) The bond election order must specify:

(1) the date of the election;

(2) the location of the polling places;

(3) the presiding election officers;

(4) the amount of the bonds to be authorized;

(5) the maximum interest rate of the bonds; and

(6) the maximum maturity of the bonds.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.204. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The

board president shall execute the general obligation bonds in the

district's name.

(b) The board secretary shall attest the bonds as provided by

Chapter 618, Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.205. REFUNDING BONDS. (a) The board may issue

refunding bonds to refund outstanding general obligation bonds or

other refundable indebtedness issued by the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bond applied to the

payment of the bonds or other refundable indebtedness to be

refunded; or

(2) exchanged in whole or in part for not less than a like

principal amount of the bonds or other refundable indebtedness to

be refunded.

(c) If a refunding bond is sold, the bond must be issued and the

payments must be made in the manner provided by Subchapters B and

C, Chapter 1207, Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.206. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) the transfer and issuance of the bonds; and

(3) the profit made in the sale of the bonds.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER F. TAXES

Sec. 1006.251. IMPOSITION OF AD VALOREM TAX. (a) The board

shall impose a tax on all property subject to district taxation

in the manner provided by law for county taxes.

(b) The board shall impose the tax to:

(1) pay the interest on and create a sinking fund for bonds

issued by the district for hospital purposes;

(2) provide for the operation and maintenance of the district

and hospital system;

(3) make improvements and additions to the hospital system; and

(4) acquire necessary sites for the hospital system by purchase,

lease, or condemnation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.252. TAX RATE. The tax rate may not exceed 75 cents

on each $100 assessed value of all taxable property.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1006.253. TAX ASSESSOR-COLLECTOR. (a) The tax

assessor-collector of Floyd County shall collect taxes imposed by

the district and promptly transfer the money collected to the

district depository.

(b) The assessor-collector shall receive the compensation

provided for by contract with the district, except the

compensation may not exceed the amount allowed for assessment and

collection of county taxes. The compensation shall be deposited

in the county's general fund and reported as fees of office of

the assessor-collector.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.



CHAPTER 1007. BIG BEND REGIONAL HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1007. BIG BEND REGIONAL HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1007.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Big Bend Regional Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.002. AUTHORITY FOR CREATION. The district is created

under Section 9, Article IX, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.003. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of:

(1) Presidio County, including all "cut over" or "banco" land on

the north side of the Rio Grande; and

(2) Brewster County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.004. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support and maintenance of the district's

hospital system and any indebtedness incurred by the district

under this chapter may not become a charge against or obligation

of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.005. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1007.051. BOARD ELECTION; TERM. (a) The board consists of

five directors elected from single-member voting subdistricts

established by the board.

(b) The board shall revise each single-member subdistrict after

each federal decennial census to reflect population changes. At

the first election after the subdistricts are revised, a new

director shall be elected from each subdistrict. The directors

shall draw lots to determine which two directors shall serve

two-year terms and which three directors shall serve four-year

terms.

(c) Directors serve staggered four-year terms.

(d) An election shall be held on the uniform election date in

May of each even-numbered year to elect the appropriate number of

directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.052. NOTICE OF ELECTION. At least 35 days before the

date of an election of directors, notice of the election must be

published one time in a newspaper with general circulation in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.053. QUALIFICATIONS FOR OFFICE. (a) A person may not

be a candidate for or serve as a director unless the person is:

(1) a district resident; and

(2) a qualified voter.

(b) A person is not eligible to serve as a director if the

person is:

(1) a district employee;

(2) a party to a contract with the district to perform services

for compensation; or

(3) a physician who has staff privileges at a district facility.

(c) A person who is elected from a single-member subdistrict or

who is appointed to fill a vacancy for a single-member

subdistrict must reside in that subdistrict.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.054. BOND; RECORD OF BOND AND OATH OR AFFIRMATION OF

OFFICE. (a) Each director shall qualify for office by executing

a good and sufficient commercial bond for $1,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the director's

duties.

(b) The district shall pay for the directors' bonds.

(c) Each director's bond and constitutional oath or affirmation

of office shall be deposited in the district depository for

safekeeping.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.055. OFFICERS. The board shall elect from among its

members a president, secretary, and treasurer at the first

meeting of the board after each directors' election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.056. COMPENSATION; EXPENSES. A director serves

without compensation but is entitled to reimbursement for

necessary expenses incurred in the performance of official

duties.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.057. DISTRICT ADMINISTRATOR. (a) The board may employ

a district administrator to manage the operations of the hospital

system.

(b) The district administrator may employ necessary personnel to

perform the services provided by the system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.058. EMPLOYEES.The board may employ an attorney,

general manager, bookkeeper, architect, and other employees

necessary for the efficient operation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.059. RETIREMENT BENEFITS. The board may enter into

any contract or agreement with this state or the federal

government that is required to establish or continue a retirement

program for the benefit of the district's employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.060. MAINTENANCE OF RECORDS; PUBLIC INSPECTION. The

board shall:

(1) maintain all district records, including books, accounts,

notices, minutes, and other matters of the district and its

operation, at the district office; and

(2) make those records available for public inspection at

reasonable times.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1007.101. DISTRICT RESPONSIBILITY. The district shall

provide all necessary hospital and medical care for the

district's needy inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. A political subdivision of this state, other than the

district, may not impose a tax or issue bonds or other

obligations to provide hospital service or medical care in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.103. MEDICAL SERVICES FOR PRESIDIO COUNTY. (a) The

board shall periodically review the feasibility and desirability

of operating a hospital in Presidio County.

(b) The district shall operate a facility that provides medical

services in Presidio County. At a minimum, the facility must

provide outpatient medical services to the district's residents.

(c) The board may contract or otherwise cooperate with another

entity to provide the services required by Subsection (b).

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.104. MANAGEMENT AND CONTROL OF DISTRICT. The

management and control of the district is vested in the board,

and the board has full power to manage and control the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.105. HOSPITAL SYSTEM. The district has the

responsibility to establish a hospital or hospital system within

its boundaries to provide hospital and medical care to the

district's residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.106. RULES. (a) The board shall adopt rules for the

efficient operation of the district, including district

facilities.

(b) The board shall:

(1) publish the rules in book form; and

(2) provide copies to interested persons on request at district

expense.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.107. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe the method of making purchases and expenditures and

the manner of accounting and control used by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.108. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

The board may sell, lease, or otherwise dispose of property,

including facilities or equipment, for the district. The sale or

other disposal must be at a public sale and at a price and on

terms the board determines are most advantageous to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.109. SURPLUS PROPERTY. The board may donate to

another governmental entity or to a charitable organization any

surplus personal property or equipment if the donation serves a

public purpose and is accompanied by adequate consideration.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.110. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any real, personal, or mixed property located in

district territory if the interest is necessary or convenient for

the district to exercise a power or duty conferred on the

district by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding, the district is not required

to:

(1) pay in advance or provide a bond or other security for costs

in the trial court; or

(2) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.111. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board under the directions, limitations, or

other provisions prescribed in writing by the donor that are not

inconsistent with the proper management of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.112. CONTRACTS WITH POLITICAL SUBDIVISIONS FOR

HOSPITAL AND MEDICAL CARE. The board may contract with another

political subdivision to provide hospital and medical care for

needy persons who reside outside the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.113. PAYMENT FOR TREATMENT; PROCEDURE. (a) A person

who resides in the district is entitled to receive necessary

medical and hospital care regardless of whether the person has

the ability to pay for the care.

(b) The board by rule shall adopt a procedure for determining:

(1) the ability of a patient to pay for the patient's medical

and hospital care; and

(2) the amount each patient is required to pay.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1007.151. BUDGET. The board shall prepare a budget that

includes:

(1) proposed expenditures and disbursements;

(2) estimated receipts and collections for the next fiscal year;

and

(3) the amount of taxes required to be imposed to meet the

proposed budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.152. PROPOSED BUDGET: NOTICE AND HEARING. (a) The

board shall hold a public hearing on the proposed budget.

(b) Notice of the hearing must be published at least once in a

newspaper of general circulation in the district not later than

the 10th day before the date of the hearing.

(c) Any person who owns taxable property in the district and has

rendered that property for taxation is entitled to:

(1) appear at the hearing; and

(2) be heard regarding any item in the proposed budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.153. FISCAL YEAR. The district's fiscal year is from

October 1 to September 30.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.154. ANNUAL AUDIT. (a) The board annually shall

require an independent audit of the district's books and records.

(b) Not later than December 1 each year, the board shall file a

copy of the audit with:

(1) the comptroller; and

(2) the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.155. DEPOSITORY. (a) The board by resolution shall

designate a bank in Brewster or Presidio County as the district's

depository. The designated bank serves for two years and until a

successor is designated.

(b) All district money shall be deposited in the depository and

secured in the manner provided for securing county funds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1007.201. BONDS. The district may issue bonds to:

(1) purchase, construct, acquire, repair, or renovate buildings

or improvements; and

(2) equip buildings for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.202. TAX TO PAY BONDS. The board may issue bonds

under Section 1007.201 only if the board imposes an ad valorem

tax at a rate sufficient to create an interest and sinking fund

to pay the principal of and interest on the bonds as the bonds

mature.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.203. BOND ELECTION. (a) The board may issue bonds

under Section 1007.201 only if the bonds are authorized by a

majority of the district voters voting in an election held for

that purpose. The total face value of the bonds may not exceed

the amount specified in the election order.

(b) The board may order a bond election at any time.

(c) The order calling an election must include:

(1) the time of the election;

(2) the location of the polling places;

(3) the form of the ballots;

(4) the presiding judge for each polling place;

(5) the purpose of the bond issuance;

(6) the amount of the proposed bond issuance;

(7) the maximum interest rate of the bonds; and

(8) the maximum maturity of the bonds.

(d) A substantial copy of the election order shall be published

in a newspaper of general circulation in the district once a week

for two consecutive weeks before the date of the election. The

first notice must be published not later than the 14th day

immediately preceding the day of the election.

(e) A copy of the election results must be filed with the county

clerk and become a public record.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.204. MATURITY OF BONDS. District bonds must mature

not later than 40 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.205. EXECUTION OF BONDS. (a) The board president

shall execute the bonds in the district's name.

(b) The board secretary shall countersign the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1007.251. IMPOSITION OF AD VALOREM TAX. (a) The board

shall impose a tax on all property in the district subject to

district taxation.

(b) The tax may be used only to:

(1) pay the interest on and create a sinking fund for bonds

issued under this chapter;

(2) provide for the operation and maintenance of the district

and hospital system;

(3) make improvements and additions to the hospital system; and

(4) acquire sites for additions to the hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.252. TAX RATE. The board may impose the tax at a rate

not to exceed 75 cents on each $100 valuation of all taxable

property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1007.253. TAX ASSESSOR-COLLECTOR. The tax

assessor-collector for Brewster or Presidio County shall collect

taxes for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1008. CHILLICOTHE HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1008. CHILLICOTHE HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1008.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Chillicothe Hospital District.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.002. AUTHORITY FOR OPERATION. The Chillicothe

Hospital District operates and is administered and financed in

accordance with Section 9, Article IX, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.003. ESSENTIAL PUBLIC FUNCTION. The district performs

an essential public function in carrying out the purposes of this

chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of County

Commissioners Precinct No. 3 of Hardeman County, Texas, as those

boundaries existed on April 26, 1979.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support or maintenance of the district may not

become a charge against or obligation of this state.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1008.051. BOARD ELECTION; TERM. (a) The board consists of

seven directors elected from the district at large.

(b) The board shall declare the results of the election.

(c) Directors serve staggered two-year terms unless four-year

terms are established under Section 285.081, Health and Safety

Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.052. NOTICE OF ELECTION. At least 30 days before the

date of an election of directors, notice of the election shall be

published one time in a newspaper or newspapers that individually

or collectively have general circulation in the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.053. BALLOT APPLICATION. (a) A person must file an

application with the board secretary to have the person's name

printed on the ballot as a candidate for director.

(b) The application must be filed at least 45 days before the

date of the election.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.054. QUALIFICATIONS FOR OFFICE. (a) A person may not

be elected or appointed as a director unless the person is:

(1) a resident of the district; and

(2) a qualified voter.

(b) A person is not eligible to serve as a director if the

person is:

(1) the district administrator;

(2) the attorney for the district; or

(3) a district employee.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.055. BOND; RECORD OF BOND AND OATH OR AFFIRMATION OF

OFFICE. (a) Each director may be required to execute a good and

sufficient bond for $5,000 that is:

(1) approved by the Commissioners Court of Hardeman County;

(2) payable to the district; and

(3) conditioned on the faithful performance of the director's

duties.

(b) The district may pay for the directors' bonds with district

money.

(c) Each director's bond and constitutional oath or affirmation

of office shall be kept in the permanent records of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.056. BOARD VACANCY. If a vacancy occurs in the office

of director, the remaining directors shall appoint a director for

the unexpired term.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.057. OFFICERS. (a) The board shall elect:

(1) a president and a vice president from among its members; and

(2) a secretary, who need not be a director.

(b) Each officer of the board serves for a term of one year.

(c) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.058. COMPENSATION. A director or officer serves

without compensation but may be reimbursed for actual expenses

incurred in the performance of official duties. The expenses

must be:

(1) reported in the district's records; and

(2) approved by the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.059. VOTING REQUIREMENT. A concurrence of four

directors is sufficient in any matter relating to district

business.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.060. DISTRICT ADMINISTRATOR. (a) The board may

appoint a qualified person as district administrator.

(b) The district administrator serves at the will of the board

and is entitled to the compensation determined by the board.

(c) On assuming the duties of district administrator, the

administrator may execute a bond payable to the district in an

amount set by the board of not less than $5,000 that:

(1) is conditioned on the administrator performing the

administrator's required duties; and

(2) contains other conditions the board may require.

(d) The board may pay for the bond with district money.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.061. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the affairs of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.062. ATTORNEY; ASSISTANT DISTRICT ADMINISTRATOR. (a)

The board may appoint qualified persons as:

(1) the attorney for the district; and

(2) the assistant district administrator.

(b) The attorney for the district and the assistant district

administrator serve at the will of the board and are entitled to

the compensation determined by the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.063. APPOINTMENT AND RECRUITMENT OF STAFF AND

EMPLOYEES. (a) The board may appoint to the staff any

physicians the board considers necessary for the efficient

operation of the district and may make temporary appointments as

necessary.

(b) The district may employ fiscal agents, accountants,

architects, and attorneys the board considers proper.

(c) The board may delegate to the district administrator the

authority to hire district employees, including technicians and

nurses.

(d) The board may spend district money to recruit physicians,

nurses, and other trained medical personnel. The board may pay

the tuition or other expenses of a full-time medical student or

other student in a health occupation who:

(1) is enrolled in and is in good standing at an accredited

medical school, college, or university; and

(2) contractually agrees to become a district employee or

independent contractor in return for that assistance.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.064. PERSONNEL CONTRACTS. (a) The board may contract

to provide administrative or other personnel for the operation of

the hospital facilities.

(b) The contract may not have a term of more than 25 years.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.065. RETIREMENT BENEFITS. The board may provide

retirement benefits for district employees by:

(1) establishing or administering a retirement program; or

(2) participating in:

(A) the Texas County and District Retirement System; or

(B) another statewide retirement system in which the district is

eligible to participate.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1008.101. DISTRICT RESPONSIBILITY. The district has full

responsibility to:

(1) operate all hospital facilities; and

(2) provide medical and hospital care for the district's needy

residents.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. A political subdivision located wholly or partly within

the district may not impose a tax or issue bonds or other

obligations for hospital purposes or to provide medical care for

district residents.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital system

and the district's money and resources.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.104. HOSPITAL SYSTEM. (a) The district shall provide

for the establishment of a hospital system by:

(1) acquiring, purchasing, constructing, repairing, or

renovating buildings and equipment;

(2) equipping the buildings; and

(3) administering the system for hospital purposes.

(b) The hospital system may include any facilities the board

considers necessary for hospital care.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.105. RULES. The board may adopt rules governing the

operation of the hospital, the hospital system, and the

district's staff and employees.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.106. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method and manner of making purchases and expenditures

by and for the district; and

(2) all accounting and control procedures.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine the type, number, and location of

buildings required to maintain an adequate hospital system.

(b) The board may:

(1) purchase or lease property, including facilities or

equipment, for the district to use in the hospital system; and

(2) mortgage or pledge the property as security for the payment

of the purchase price.

(c) The board may lease district hospital facilities to

individuals, corporations, or other legal entities.

(d) The board may sell or otherwise dispose of the district's

property.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.108. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract relating to a

district facility.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.109. INTERLOCAL AGREEMENT. The board may enter into

an interlocal agreement with another political subdivision to

operate the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.110. SERVICE CONTRACTS. The board may contract with a

political subdivision or governmental agency for the district to

provide investigatory or other services as to facilities for the

medical care, hospital, or welfare needs of district residents.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.111. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property located in district territory if

the interest is necessary or convenient for the district to

exercise a right, power, or privilege conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021, Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.112. COST OF RELOCATING OR ALTERING PROPERTY. In

exercising the power of eminent domain, if the board requires

relocating, raising, lowering, rerouting, changing the grade of,

or altering the construction of any railroad, electric

transmission, telegraph or telephone lines, conduits, poles, or

facilities, or pipeline, the district must bear the actual cost

of relocating, raising, lowering, rerouting, changing the grade,

or altering the construction to provide comparable replacement

without enhancement of facilities, after deducting the net

salvage value derived from the old facility.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.113. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust for a

purpose and under a written direction, limitation, or provision

of the donor that is consistent with the proper management and

objectives of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.114. CONTRACTS FOR SERVICES TO CERTAIN PERSONS. (a)

The board may contract with a county or municipality located

outside the district's boundaries to reimburse the district for

the care and treatment of a sick or injured person of that county

or municipality.

(b) The board may contract with this state or a federal agency

for the state or agency to reimburse the district for the

treatment of a sick or injured person.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.115. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in the district is admitted to a district

facility, the district administrator may have an inquiry made

into the circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If the district administrator determines that the patient or

those relatives cannot pay all or part of the costs of the care

and treatment in the hospital, the amount of the costs that

cannot be paid becomes a charge against the district.

(c) If the district administrator determines that the patient or

those relatives can pay for all or part of the costs of the

patient's care and treatment, the patient or those relatives

shall be ordered to pay the district a specified amount each week

for the patient's support. The amount ordered must be

proportionate to the person's financial ability.

(d) The district administrator may collect the amount from the

patient's estate, or from any relative who is legally liable for

the patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the district administrator, the board shall hold a

hearing and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue a final order.

(f) The final order may be appealed to the district court. The

substantial evidence rule applies to the appeal.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.116. AUTHORITY TO SUE AND BE SUED. The district,

through the board, may sue and be sued.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.117. ADVERTISING FOR CERTAIN CONSTRUCTION CONTRACTS.

Contracts for construction involving the expenditure of more than

$15,000 may be made only after advertising as provided by

Subchapter B, Chapter 271, Local Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER D. DISSOLUTION

Sec. 1008.151. DISSOLUTION; ELECTION. (a) The district may be

dissolved only on approval of a majority of the voters voting in

an election held for that purpose.

(b) The board may order an election on the question of

dissolving the district and disposing of the district's assets

and obligations.

(c) The board shall order an election if the board receives a

petition requesting an election that is signed by a number of

residents of the district equal to at least 15 percent of the

registered voters in the district.

(d) The election shall be held not later than the 60th day after

the date the election is ordered.

(e) The order calling the election must state:

(1) the nature of the election, including the proposition to

appear on the ballot;

(2) the date of the election;

(3) the hours during which the polls will be open; and

(4) the location of the polling places.

(f) Section 41.001(a), Election Code, does not apply to an

election ordered under this section.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.152. NOTICE OF ELECTION. (a) The board shall give

notice of an election under this subchapter by publishing once a

week for two consecutive weeks the election order in a newspaper

with general circulation in the district.

(b) The first publication of the notice must appear not later

than the 35th day before the date set for the election.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.153. BALLOT. The ballot for an election under this

subchapter must be printed to permit voting for or against the

proposition: "The dissolution of the Chillicothe Hospital

District."

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.154. ELECTION RESULTS. (a) If a majority of the

votes in an election under this subchapter favor dissolution, the

board shall find that the district is dissolved.

(b) If a majority of the votes in the election do not favor

dissolution, the board shall continue to administer the district

and another election on the question of dissolution may not be

held before the first anniversary of the date of the most recent

election to dissolve the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.155. TRANSFER OR ADMINISTRATION OF ASSETS. (a) If a

majority of the votes in the election held under this subchapter

favor dissolution, the board shall:

(1) transfer the land, buildings, improvements, equipment, and

other assets that belong to the district to Hardeman County or

another governmental agency in Hardeman County; or

(2) administer the property, assets, and debts until all money

has been disposed of and all district debts have been paid or

settled.

(b) If the board makes the transfer under Subsection (a)(1), the

county or agency assumes all debts and obligations of the

district at the time of the transfer, and the district is

dissolved.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.156. SALE OR TRANSFER OF ASSETS AND LIABILITIES. (a)

Notwithstanding any other provision of this subchapter, the

district may not be dissolved unless the board provides for the

sale or transfer of the district's assets and liabilities to

another person or entity.

(b) The dissolution of the district and the sale or transfer of

the district's assets or liabilities may not contravene a trust

indenture or bond resolution relating to the district's

outstanding bonds. The dissolution and sale or transfer does not

diminish or impair the rights of a holder of an outstanding bond,

warrant, or other obligation of the district.

(c) The sale or transfer of the district's assets and

liabilities must satisfy the debt and bond obligations of the

district in a manner that protects the interests of the residents

of the district, including the residents' collective property

rights in the district's assets. The district may not transfer

or dispose of the district's assets except for due compensation

unless the transfer is made to another governmental agency that

serves the district and the transferred assets are to be used for

the benefit of the district's residents.

(d) A grant from federal funds is an obligation to be repaid in

satisfaction.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.157. IMPOSITION OF TAX AND RETURN OF SURPLUS TAXES.

(a) After the board finds that the district is dissolved, the

board shall:

(1) determine the debt owed by the district; and

(2) impose on the property included in the district's tax rolls

a tax that is in proportion of the debt to the property value.

(b) On the payment of all outstanding debts and obligations of

the district, the board shall order the secretary to return to

each district taxpayer the taxpayer's pro rata share of all

unused tax money.

(c) A taxpayer may request that the taxpayer's share of surplus

tax money be credited to the taxpayer's county taxes. If a

taxpayer requests the credit, the board shall direct the

secretary to transmit the money to the county tax

assessor-collector.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.158. REPORT; DISSOLUTION ORDER. (a) After the

district has paid all its debts and has disposed of all its money

and other assets as prescribed by this subchapter, the board

shall file a written report with the Commissioners Court of

Hardeman County summarizing the board's actions in dissolving the

district.

(b) Not later than the 10th day after the date the Commissioners

Court of Hardeman County receives the report and determines that

the requirements of this subchapter have been fulfilled, the

commissioners court shall enter an order dissolving the district

and releasing the board from any further duty or obligation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 1008.201. BUDGET. (a) The district administrator shall

prepare an annual budget for approval by the board.

(b) The proposed budget must contain a complete financial

statement of:

(1) the outstanding obligations of the district;

(2) the amount of cash on hand in each district fund;

(3) the amount of money received by the district from all

sources during the previous year;

(4) the amount of money available to the district from all

sources during the ensuing year;

(5) the amount of the balances expected at the end of the year

in which the budget is being prepared;

(6) the estimated amount of revenues and balances available to

cover the proposed budget; and

(7) the estimated tax rate required.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.202. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) The board shall publish notice of the hearing in accordance

with Subchapter C, Chapter 551, Government Code.

(c) Any district resident is entitled to be present and

participate at the hearing.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the district

administrator. The board may make any changes in the proposed

budget that the board judges to be in the interests of the

taxpayers and that the law warrants.

(e) The budget is effective only after adoption by the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.203. AMENDMENTS TO BUDGET. The budget may be amended

as required by circumstances. The board must approve all

amendments.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.204. RESTRICTION ON EXPENDITURES. Money may be spent

only for an expense included in the budget or an amendment to the

budget.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.205. FISCAL YEAR. (a) The district operates

according to a fiscal year established by the board.

(b) The fiscal year may not be changed:

(1) during a period that revenue bonds of the district are

outstanding; or

(2) more than once in a 24-month period.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.206. ANNUAL AUDIT. The board annually shall have an

audit made of the district's financial condition.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.207. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS.

The annual audit and other district records shall be open to

inspection at the district's principal office.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.208. FINANCIAL REPORT. As soon as practicable after

the close of each fiscal year, the district administrator shall

prepare for the board:

(1) a complete sworn statement of all district money; and

(2) a complete account of the disbursements of that money.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.209. DEPOSITORY. (a) The board shall select one or

more banks inside or outside the district to serve as a

depository for district money.

(b) District money, other than money invested as provided by

Section 1008.210, and money transmitted to a bank for payment of

bonds or obligations issued or assumed by the district, shall be

deposited as received with the depository bank and shall remain

on deposit.

(c) This chapter, including Subsection (b), does not limit the

power of the board to place a part of district money on time

deposit or to purchase certificates of deposit.

(d) The district may not deposit money with a bank in an amount

that exceeds the maximum amount secured by the Federal Deposit

Insurance Corporation unless the bank has first executed a bond

or other security in an amount sufficient to secure from loss the

district money that exceeds the amount secured by the Federal

Deposit Insurance Corporation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.210. SPENDING AND INVESTMENT RESTRICTIONS. (a)

Except as otherwise provided by this chapter, the district may

not incur an obligation payable from district revenues other than

the revenues on hand or to be on hand in the current and

following district fiscal years.

(b) The board may invest operating, depreciation, or building

reserves only in funds or securities specified by Chapter 2256,

Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.211. AUTHORITY TO BORROW MONEY; SECURITY. (a) The

board may borrow money for district obligations at the time the

loan is made.

(b) To secure a loan, the board may pledge:

(1) district revenue that is not pledged to pay the district's

bonded indebtedness;

(2) a district tax to be imposed by the district in the next

12-month period that is not pledged to pay the principal of or

interest on district bonds; or

(3) district bonds that have been authorized but not sold.

(c) A loan for which taxes or bonds are pledged must mature not

later than the first anniversary of the date the loan is made. A

loan for which district revenue is pledged must mature not later

than the fifth anniversary of the date the loan is made.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER F. BONDS

Sec. 1008.251. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligations bonds in the name and on the faith

and credit of the district for any purpose relating to:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings or improvements; and

(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.252. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1008.251, the board shall impose an ad valorem tax at a

rate sufficient to create an interest and sinking fund to pay the

principal of and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other tax

the district imposes in any year may not exceed the limit

approved by the voters at the election authorizing the imposition

of the tax.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.253. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the voters voting at an election held

for that purpose.

(b) The board must specify in the order calling the election:

(1) the date of the election;

(2) the location of the polling places;

(3) the presiding and alternate election judges for each polling

place;

(4) the amount of the bonds to be authorized; and

(5) the maximum maturity of the bonds.

(c) Notice of a bond election shall be given as provided by

Section 1251.003, Government Code.

(d) Chapter 41, Election Code, does not apply to an election

held under this section.

(e) The board shall declare the results of the election.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 13.003, eff. September 1, 2007.

Sec. 1008.254. MATURITY OF GENERAL OBLIGATION BONDS. District

general obligation bonds must mature not later than 40 years

after the date of issuance.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.255. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The

board president shall execute the general obligation bonds in the

district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.256. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, renovate, or equip

buildings or improvements for hospital purposes; or

(2) acquire sites to be used for hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenues derived from the operation of the

district's hospitals.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner and in accordance

with the procedures and requirements prescribed by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.257. REFUNDING BONDS. (a) The board may, without an

election, issue refunding bonds to refund outstanding bonds

issued or assumed by the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bonds applied to

the payment of the bonds to be refunded; or

(2) exchanged in whole or in part for not less than a similar

principal amount of outstanding indebtedness.

(c) If a refunding bond is sold, the bond must be issued and the

payments must be made in the manner provided by Chapter 1207,

Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.258. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) the transfer and issuance of the bonds; or

(3) profits made in the sale of the bonds.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER G. TAXES

Sec. 1008.301. IMPOSITION OF AD VALOREM TAX. (a) The board

shall impose a tax on all property in the district subject to

district taxation.

(b) The tax may be used to pay:

(1) indebtedness issued or assumed by the district; and

(2) the maintenance and operating expenses of the district.

(c) The district may not impose a tax to pay the principal of or

interest on revenue bonds issued under this chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.302. TAX RATE. (a) The board may impose the tax at a

rate not to exceed the limit approved by the voters at the

election authorizing the imposition of the tax.

(b) The tax rate on all taxable property in the district for all

purposes may not exceed 75 cents on each $100 valuation of all

taxable property in the district.

(c) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1008.303. TAX ASSESSOR-COLLECTOR. The board may provide

for the appointment of a tax assessor-collector for the district

or may contract for the assessment and collection of taxes as

provided by the Tax Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.



CHAPTER 1009. COCHRAN MEMORIAL HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1009. COCHRAN MEMORIAL HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1009.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Cochran Memorial Hospital District.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.002. AUTHORITY FOR CREATION. The Cochran Memorial

Hospital District is created under the authority of Section 9,

Article IX, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.003. ESSENTIAL PUBLIC FUNCTION. The district performs

an essential public function in carrying out the purposes of this

chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Cochran County,

Texas.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support and maintenance of the district may not

become a charge against or obligation of this state.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1009.051. BOARD; ELECTION. (a) The board consists of five

elected directors.

(b) One director is elected from each county commissioners

precinct and one director is elected from the district at large.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.052. TERM. Directors serve staggered two-year terms

unless a four-year term is established under Section 285.081,

Health and Safety Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.053. NOTICE OF ELECTION. At least 10 days before the

date of an election of directors, notice of the election shall be

published one time in a newspaper of general circulation in

Cochran County.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.054. BALLOT PETITION. (a) A person who wants to have

the person's name printed on the ballot as a candidate for

director must file a petition requesting that action.

(b) The petition must be:

(1) signed by at least 10 qualified voters; and

(2) filed at least 25 days before the date of the election.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.055. QUALIFICATIONS FOR OFFICE. To qualify for

election to the board, a person must:

(1) be a resident of Cochran County; and

(2) own property in Cochran County subject to taxation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.056. FILING OF OATH. The constitutional oath of

office executed by a director must be filed in the district's

office.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.057. BOARD VACANCY. (a) If a vacancy occurs in the

office of director, the remaining directors shall appoint a

director for the unexpired term.

(b) If the number of directors is reduced to fewer than three

for any reason, the remaining directors shall immediately call a

special election to fill the vacancies. If the remaining

directors do not call the election, the county judge of Cochran

County may fill the vacancies by appointment.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.058. OFFICERS. The board shall elect from among its

members a president, vice president, and secretary.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.059. COMPENSATION. A director is entitled to

compensation at a rate determined by the board. The rate may not

exceed $10 for each board meeting.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.060. VOTING REQUIREMENT. A concurrence of three

directors is sufficient in any matter relating to district

business.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.061. MAINTENANCE OF RECORDS; PUBLIC INSPECTION. (a)

The board shall:

(1) keep an account of all board meetings and proceedings; and

(2) maintain at the district's principal office all district

records and accounts, including all contracts, notices, duplicate

vouchers, and duplicate receipts.

(b) The information described by Subsection (a) shall be open to

public inspection at the district's principal office at all

reasonable times.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.062. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR.

(a) The board shall appoint a qualified person as district

administrator.

(b) The board may appoint an assistant to the district

administrator.

(c) The district administrator and any assistant administrator

serves at the will of the board and is entitled to the

compensation determined by the board.

(d) On assuming the duties of district administrator, the

administrator must execute a bond payable to the district in an

amount of not less than $10,000 to be set by the board that:

(1) is conditioned on the administrator performing the

administrator's required duties; and

(2) contains other conditions the board may require.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.063. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the affairs of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.064. EMPLOYEES. The board may employ nurses,

technicians, and other lay personnel considered necessary for the

efficient operation of the district or may delegate that

authority to the district administrator.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.065. RETIREMENT PROGRAM. The board may enter into a

contract or agreement with this state or the federal government

to establish or continue a retirement program for the benefit of

the district's employees.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1009.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for:

(1) operating all hospital facilities for providing medical and

hospital care of indigent patients; and

(2) providing medical and hospital care for the district's needy

and indigent residents.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. Cochran County or a municipality in Cochran County may not

levy taxes or issue bonds or other obligations for hospital

purposes or medical care.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the district and the

district's hospitals and hospital system.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.104. HOSPITAL SYSTEM. The district shall provide for

the establishment of a hospital system by:

(1) purchasing, constructing, acquiring, repairing, or

renovating buildings and equipment;

(2) equipping the buildings; and

(3) administering the buildings and equipment for hospital

purposes.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.105. RULES. The board may adopt rules for the

operation of the district and as required to administer this

chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.106. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method and manner of making purchases and expenditures

by and for the district; and

(2) all accounting and control procedures.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.107. RATES AND CHARGES. The board shall establish the

rates and charges for:

(1) services;

(2) supplies; and

(3) the use of district facilities.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.108. HOSPITAL LEASE. The board may lease a district

hospital to a qualified doctor or group of doctors.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.109. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property located in district territory if

the interest is necessary or convenient for the district to

exercise a power, right, or privilege conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.110. GIFTS AND ENDOWMENTS. The board may accept on

behalf of the district a gift or endowment to be held in trust

and administered by the board for a purpose and under a written

direction, limitation, or provision prescribed by the donor that

is not inconsistent with the proper management and objectives of

the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.111. CONTRACTS FOR SERVICES TO CERTAIN PERSONS. (a)

The board may contract with a county or a municipality located

outside Cochran County for the care and treatment of a sick or

injured person of that county or municipality.

(b) The board may contract with this state or a federal agency

for the treatment of a sick or injured person for whom the state

or the federal government is responsible.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.112. PAYMENT FOR TREATMENT; PROCEDURES. (a) When an

indigent patient has been admitted to a district facility, the

district administrator shall have an inquiry made into the

circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If the district administrator determines that the patient or

those relatives cannot pay all or part of the costs of the

patient's care and treatment in the hospital, the amount of the

costs that cannot be paid becomes a charge against the district.

(c) If the district administrator determines that the patient or

those relatives can pay all or part of the costs of the patient's

care and treatment, the patient or those relatives shall be

ordered to pay the district a specified amount each week for the

patient's support. The amount ordered must be proportionate to

financial ability and may not exceed the actual per capita cost

of maintenance.

(d) The district administrator may collect the amount from the

patient's estate, or from a relative who is legally liable for

the patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the district administrator, the board shall hold a

hearing and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue an appropriate order.

(f) A party to the dispute who is not satisfied with the order

may appeal to the district court. The appeal shall be by trial

de novo as that term is used in an appeal from a justice court to

the county court.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.113. AUTHORITY TO SUE AND BE SUED. The district,

through the board, may sue and be sued.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1009.151. BUDGET; NOTICE OF HEARING. (a) The district

administrator shall prepare an annual budget for approval by the

board. The budget must be for the fiscal year prescribed by

Section 1009.152.

(b) Not later than August 31 of each year, the board shall give

notice of a public hearing on the proposed budget. The notice

must be published in a newspaper of general circulation in

Cochran County at least 10 days before the date of the hearing.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.152. FISCAL YEAR. The district operates on a fiscal

year that begins on October 1 and ends on September 30.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.153. ANNUAL AUDIT. (a) The district annually shall

have an audit made of the district's financial condition.

(b) The audit shall be open to inspection at all times at the

district's principal office.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.154. FINANCIAL REPORT. As soon as practicable after

the close of each fiscal year, the district administrator shall

prepare for the board:

(1) a complete sworn statement of all district money; and

(2) a complete account of the disbursement of that money.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.155. DEPOSITORY. (a) The board shall select one or

more banks in Cochran County to serve as a depository for

district money.

(b) All district money shall be immediately deposited on receipt

with a depository bank, except that sufficient money must be

remitted to the appropriate bank to pay the principal of and

interest on the district's outstanding bonds or other obligations

on or before the maturity date of the principal and interest.

(c) To the extent that money in a depository bank is not insured

by the Federal Deposit Insurance Corporation, the money must be

secured in the manner provided by law for the security of county

funds.

(d) Membership on the district's board of an officer or director

of a bank does not disqualify the bank from being selected as a

depository.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER E. BONDS

Sec. 1009.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds in the name and on the faith

and credit of the district to purchase, construct, acquire,

repair, or renovate buildings and improvements and to equip the

buildings and improvements for a hospital and the hospital

system.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1009.201, the board shall impose an ad valorem tax in an

amount sufficient to:

(1) create an interest and sinking fund; and

(2) pay the principal of and interest on the bonds as the bonds

mature.

(b) The tax required by this section together with any other tax

the district imposes in any year may not exceed 75 cents on each

$100 assessed value of all taxable property in the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the voters voting in an election held

for that purpose.

(b) The board shall call the election. The election must be

held in accordance with Chapter 1251, Government Code.

(c) The bond election order must specify:

(1) the date of the election;

(2) the amount of bonds to be authorized;

(3) the maximum maturity of the bonds;

(4) the maximum interest rate of the bonds;

(5) the location of the polling places; and

(6) the presiding election officers.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.204. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The

board president shall execute the general obligation bonds in the

district's name.

(b) The board secretary shall attest the bonds as provided by

Chapter 618, Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.205. REFUNDING BONDS. (a) The board may, without an

election, issue refunding bonds to refund outstanding general

obligation bonds issued or assumed by the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bond applied to the

payment of the bonds to be refunded; or

(2) exchanged in whole or in part for not less than a like

principal amount of the bonds to be refunded.

(c) If a refunding bond is sold, the bond must be issued and the

payments must be made in the manner provided by Subchapters B and

C, Chapter 1207, Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.206. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) the transfer of the bonds; and

(3) the bond revenues and profits made in the sale of the bonds.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

SUBCHAPTER F. TAXES

Sec. 1009.251. IMPOSITION OF AD VALOREM TAX. The board shall

impose a tax on all property in the district subject to district

taxation in the manner provided by law for county taxes.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.

Sec. 1009.252. TAX ASSESSOR-COLLECTOR. (a) The tax

assessor-collector of Cochran County shall collect taxes imposed

by the district and promptly transfer the money collected to a

district depository.

(b) The assessor-collector shall receive the compensation

provided for by contract with the district, except the

compensation may not exceed the amount allowed for assessment and

collection of county taxes.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.01, eff. April 1, 2007.



CHAPTER 1010. BURLESON COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1010. BURLESON COUNTY HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1010.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Burleson County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.002. AUTHORITY FOR OPERATION. The district operates

under and has the rights, powers, and duties provided by Section

9, Article IX, Texas Constitution, and this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.003. ESSENTIAL PUBLIC FUNCTION. The district is a

governmental agency performing an essential public function in

carrying out the purposes of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Burleson County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.005. CORRECTION OF INVALID PROCEDURES. If a court

holds that any procedure under this chapter violates the

constitution of this state or of the United States, the board by

resolution or order may provide an alternative procedure that

conforms with the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1010.051. BOARD ELECTION; TERM. (a) The district is

governed by a board of 11 elected directors.

(b) Unless four-year terms are established under Section

285.081, Health and Safety Code:

(1) directors serve two-year terms; and

(2) the terms of the five directors elected to even-numbered

places expire in even-numbered years and the terms of the six

directors elected to odd-numbered places expire in odd-numbered

years.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.052. QUALIFICATIONS FOR OFFICE. To serve as a

director, a person must be:

(1) at least 21 years of age; and

(2) a qualified voter of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.053. BOND; RECORD OF BOND AND OATH OR AFFIRMATION OF

OFFICE. (a) As soon as practicable after a director is elected

or appointed, the director shall execute a bond for $5,000 that

is:

(1) approved by the board;

(2) payable to the district; and

(3) conditioned on the faithful performance of the director's

duties.

(b) Each director's bond and constitutional oath or affirmation

of office shall be filed with the district and retained in the

district's records.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.054. BOARD VACANCY. If a vacancy occurs in the office

of director, the board shall promptly appoint a director for the

unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.055. OFFICERS. (a) The board shall elect from its

membership a president, a vice president, a secretary, a

treasurer, and any other officers the board considers necessary.

The district's depository bank may be designated as district

treasurer.

(b) The president is the district's chief executive officer and

shall preside at all board meetings. The vice president shall

act as president if the president is absent or disabled.

(c) The secretary shall:

(1) act as president if both the president and vice president

are absent or disabled;

(2) act as secretary of the board; and

(3) see that all district records and books are properly kept.

(d) The board may appoint an assistant or deputy secretary to

assist the secretary. The assistant or deputy secretary may

certify the authenticity of any district record, including any

proceeding related to district contracts or bonds or other

indebtedness.

(e) The board may require an officer to execute a bond that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the officer's

duties.

(f) If a vacancy occurs in an office, the board shall appoint a

replacement for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.056. COMPENSATION; EXPENSES. A director serves

without compensation but may be reimbursed for travel or other

expenses incurred on the district's behalf if:

(1) the director presents a verified statement; and

(2) the board approves the expenses.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.057. VOTING REQUIREMENT. A concurrence of six

directors is sufficient in any matter relating to district

business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.058. MEETINGS. (a) The board:

(1) shall hold the board's meetings at the board's designated

meeting place;

(2) may establish a schedule of regular meetings to conduct

district business; and

(3) may hold special meetings at other times as district

business requires.

(b) Except as provided by this section, Chapter 551, Government

Code, applies to board meetings.

(c) If there is an emergency or urgent public necessity, posting

of notice of a board meeting is not required.

(d) Failure to post notice does not affect the validity of an

action taken at a regular board meeting. Failure to post notice

may affect the validity of an action taken at a special meeting

unless the board declares, by an action taken at the special

meeting, that an emergency exists.

(e) Any interested person may attend a board meeting.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.059. PERSONNEL. (a) The board shall employ or

contract with all persons the board considers necessary or

advisable to conduct district affairs, including doctors, nurses,

medical technicians, engineers, architects, attorneys, financial

advisors, a hospital administrator, bookkeepers, auditors, and

secretaries.

(b) The board shall determine the powers, duties, terms of

office, and compensation of all employees and consultants by

contract or by resolution or order of the board. The board may

delegate to any district employee any power that the board

considers advisable.

(c) The board may remove any employee.

(d) The board may require an employee to execute a bond payable

to the district and conditioned on the faithful performance of

the employee's duties.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.060. DUTIES OF MANAGER. The district may delegate to

the manager the power to:

(1) manage and operate the district hospital or hospital system

or a portion of the district hospital or hospital system; and

(2) employ and discharge employees or appoint and remove doctors

from the staff.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.061. RETIREMENT, DISABILITY, AND DEATH COMPENSATION

FUND. (a) The board may:

(1) provide for and administer a retirement, disability, and

death compensation fund for district officers and employees; and

(2) adopt a plan to effectuate the purpose of this section,

including the forms of insurance and annuities that the board

considers advisable.

(b) The board may change a plan or rule after notice to the

employees and a hearing.

(c) As the board considers advisable, the board may invest money

provided:

(1) from the compensation of officers and employees

participating in the fund and plan authorized by this section;

and

(2) by the district for the retirement, disability, and death

compensation fund after the money has been received by the

district.

(d) The board may invest the money in:

(1) bonds of the United States, this state, or any political

subdivision of this state;

(2) bonds issued by any agency of the United States if the

payment of the principal and interest is guaranteed by the United

States; and

(3) life insurance policies, endowment or annuity contracts, or

interest-bearing certificates of legal reserve life insurance

companies authorized to write the contracts in this state.

(e) A sufficient amount of money shall be kept on hand to meet

the immediate payment of amounts likely to become due each year

out of the fund as determined by the board.

(f) The recipients or beneficiaries of the fund are not eligible

for any other pension, retirement fund, or direct aid from this

state unless the fund created under this chapter is released to

the state as a condition precedent to receiving the other pension

or aid or the joining of any other system.

(g) The board may:

(1) include hospitalization and medical benefits to district

officers and employees as part of the compensation currently paid

to the officers and employees;

(2) adopt a plan or rule in connection with the benefits

provided under Subdivision (1); or

(3) amend or change a plan or rule adopted under Subdivision (2)

as the board determines.

(h) The board may contract with the state and federal

governments as necessary to establish and continue a retirement

program for the benefit of the district's employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.062. MAINTENANCE OF RECORDS; PUBLIC INSPECTION. (a)

The district shall maintain records and accounts in which full

and proper entries are made of:

(1) all dealings, transactions, and business matters that in any

way affect or relate to the district; and

(2) the allocation and application of all revenue relating to

the dealings, transactions, and business matters.

(b) The district records, including the audit report, shall be

available for public inspection at reasonable hours and under

reasonable circumstances.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.063. SEAL. The board shall adopt a seal for the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1010.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for providing medical and hospital care for the

district's needy inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. A political subdivision other than the district may not

impose a tax or issue bonds or other obligations for hospital

purposes or to provide medical care in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.103. MANAGEMENT AND CONTROL. The board shall manage

and control all district affairs.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.104. HOSPITAL SYSTEM. (a) The district shall provide

for the establishment of a hospital or hospital system in the

district by:

(1) purchasing, constructing, acquiring, repairing, or

renovating buildings and improvements for hospital and medical

care purposes; and

(2) equipping the buildings and improvements for those purposes.

(b) The district shall provide for the administration,

maintenance, and operation of the hospital or hospital system to

furnish hospital and medical care in the district.

(c) The board shall determine the type, number, and location of

buildings required to maintain an adequate hospital system.

(d) The hospital system may include:

(1) domiciliary hospital care of the sick or injured;

(2) outpatient clinics;

(3) dispensaries;

(4) geriatric domiciliary care;

(5) convalescent home facilities;

(6) necessary nurses;

(7) domiciliaries and training centers;

(8) blood banks;

(9) community health centers;

(10) research centers or laboratories; and

(11) any other facilities that the board considers necessary for

hospital care.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.105. DISTRICT ELECTIONS. (a) Each district election

shall be called by resolution or order of the board. The order

or resolution must specify:

(1) the date of the election;

(2) the proposition to be submitted and voted on;

(3) the polling place; and

(4) any other matter considered necessary or advisable by the

board.

(b) Notice of each district election shall be given by

publishing one time a substantial copy of the election resolution

or order in a newspaper of general circulation in the district at

least 20 days before the date set for the election.

(c) The board shall declare the results of a district election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.106. BYLAWS. The board may adopt bylaws to govern:

(1) the time, place, and manner of conducting board meetings;

(2) the powers, duties, and responsibilities of the board's

officers and employees;

(3) the disbursement of money by check, draft, or warrant;

(4) the appointment and authority of board committees;

(5) the keeping of records and accounts; and

(6) other matters the board considers appropriate.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.107. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property located in district territory if

the interest is necessary or convenient for the district to

exercise a right, power, or privilege conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide bond or other security for costs

in the trial court;

(2) provide bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.108. COST OF RELOCATING OR ALTERING PROPERTY. In

exercising the power of eminent domain, if the board requires

relocating, raising, lowering, rerouting, changing the grade of,

or altering the construction of any railroad, electric

transmission, telegraph or telephone lines, conduits, poles, or

facilities, or pipeline, the district must bear the actual cost

of relocating, raising, lowering, rerouting, changing the grade,

or altering the construction to provide comparable replacement

without enhancement of facilities, after deducting the net

salvage value derived from the old facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.109. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent, in the board's

opinion, with the proper management and objectives of the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.110. OPERATING AND MANAGEMENT CONTRACTS. The district

may enter into an operating or management contract with any

person regarding any district hospital or any part of the

district hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.111. CONTRACT IN NAME OF DISTRICT. The district shall

contract in the name of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.112. CONTRACTS FOR CARE AND TRAINING. (a) The

district may contract with this state, including agencies of this

state, or the United States for:

(1) the rendition of hospital or medical care; and

(2) the training of doctors, nurses, and other health care

disciplines.

(b) The board may contract with any lessee of the district's

hospitals or any other person to provide hospital care to needy

district inhabitants for payments and terms and under conditions

that the board considers to be in the district's best interests.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

INVESTIGATORY OR OTHER SERVICES. The board may contract with any

political subdivision or governmental agency for investigatory or

other services as to:

(1) the hospital or medical needs of district inhabitants; or

(2) the hospital or medical care of the inhabitants of the other

political subdivision or governmental agency.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.114. MISCELLANEOUS CONTRACT REQUIREMENTS. (a) The

board may not enter into a contract calling for or requiring the

expenditure, payment, or creation or imposition of an obligation

or liability of any nature on the district in excess of $5,000,

unless the proposed contract is first submitted to competitive

bids.

(b) Notice of the time and place the contract will be awarded

must be published once a week for two consecutive weeks in a

newspaper of general circulation in the district. The first

notice must be published not later than the 14th day before the

date set for the receipt of bids. The notice must specify that

the plans and specifications for the proposed project, or the

specifications for the machinery, supplies, equipment, or

materials to be purchased, are on file with a designated district

representative for examination without charge.

(c) A contract for construction or the purchase of materials,

equipment, supplies, or machinery awarded under this chapter

shall be awarded to the lowest responsible bidder and may be

awarded on a lump-sum basis or on a unit price basis, as the

board shall determine.

(d) After performance of a construction contract has started,

the board may approve change orders necessary to:

(1) change the plans or specifications; or

(2) decrease or increase:

(A) the quantity of work to be performed; or

(B) the materials, equipment, or supplies to be furnished.

(e) The board may not increase the total contract price by a

change order under Subsection (d) unless the board provides for

the payment of the added cost by appropriating current or bond

funds for that purpose, but the original contract price may not

be increased by more than 25 percent.

(f) The original contract price may not be decreased by more

than 25 percent without the consent of the contractor.

(g) The board may reject any bid. If a contract is for the

construction of public works and requires the expenditure of

$5,000 or more, a successful bidder is required to give a good

and sufficient payment bond and performance bond. Each bond

must:

(1) be in the full amount of the contract price; and

(2) be executed by a surety company authorized to do business in

this state under Chapter 2253, Government Code.

(h) This section does not apply to:

(1) Section 1010.104(b), 1010.110, 1010.115, or 1010.117;

(2) a contract for personal or professional services; or

(3) the purchase of land, buildings, or rights-of-way.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.115. LEASES. (a) The district through the board may

lease all or part of the buildings and facilities comprising the

hospital system to any person on terms the board considers to be

in the district's best interest. The term of a lease may not

exceed 40 years.

(b) When leasing a building or other facility, the board may

delegate as it considers appropriate the board's power to manage,

control, and administer the leased buildings and facilities to

furnish hospital care.

(c) For each leased building or other facility, the board shall

provide that the lessee charges sufficient rates for services

rendered or goods provided at the leased premise that together

with other sources of the lessee's revenue produce an amount

sufficient to enable the lessee to pay the expenses of operating

and maintaining the leased premise as the lessee is required to

pay under the lease. The rates also must enable the lessee to

pay lease rentals to the district that will be sufficient, when

taken with any other source of the district's estimated revenue

that are pledged for the same purpose, to:

(1) pay the interest on any revenue or special obligation bonds

that are payable wholly or partly from the lease rentals;

(2) create and maintain a sinking fund to pay the principal of

and premium, if any, on the bonds as they become due;

(3) create and maintain a bond reserve fund and other fund as

required by the bond resolution or trust indenture authorizing

the issuance of the bonds; and

(4) pay all other charges, fees, costs, and expenses that the

lessee is required to pay under the resolution or indenture.

(d) The lease, management agreement, bond resolution, or trust

indenture may prescribe systems, methods, routines, procedures,

and policies for the operation of the buildings and other

facilities owned by the district. If all or part of the

district's buildings or other facilities are leased, the district

may delegate to the lessee the duty to establish the systems,

methods, routines, procedures, and policies needed for the

operation of the leased premise.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.116. PURCHASING. The board may purchase any material,

supply, equipment, or vehicle needed by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.117. DISPOSITION OF PROPERTY. The district may sell

or otherwise dispose of any type of property, including

equipment, on terms the board finds are in the best interest of

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.118. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in the district is admitted to a district

facility, the board or a board representative may have an inquiry

made into the financial circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If the board or the board's authorized representative

determines that the patient or those relatives cannot pay all or

part of the costs of the patient's care and treatment, the amount

of the costs that cannot be paid becomes a charge against the

district.

(c) If the inquiry under Subsection (a) discloses that the

patient or those relatives can pay for all or part of the costs

of the patient's care and treatment, the board shall order the

patient or those relatives to pay the district a specified amount

each week for the patient's care and support. The amount ordered

must be proportionate to the person's financial ability.

(d) The district may collect the amount from the patient's

estate, or from any relative who is legally liable for the

patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, the board

shall hear and determine the issue, after calling witnesses.

(f) The final order of the board may be appealed to the district

court. The substantial evidence rule applies to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.119. REIMBURSEMENT FOR SERVICES TO NONRESIDENTS. If a

welfare patient, who is not a district resident, is admitted to a

district facility, the district may:

(1) seek reimbursement from the patient's county of residence;

and

(2) sue for reimbursement.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.120. AUTHORITY TO SUE AND BE SUED; SERVICE OF PROCESS.

(a) The district, through its directors, may sue and be sued in

the district's own name in any court of this state.

(b) Service of process in any suit may be made by serving any

two directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1010.151. BUDGET. An annual budget for each fiscal year

shall be prepared as directed by, and for approval of, the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.152. AMENDMENTS TO BUDGET. The board may amend the

budget as the board considers necessary.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.153. FISCAL YEAR. The district's fiscal year ends on

the last day of April. The board may change the fiscal year.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.154. ANNUAL AUDIT. (a) The board shall have an

independent certified public accountant audit all transactions

relating to the district for each fiscal year.

(b) The accountant's audit report shall be submitted to the

board not later than the 90th day after the date the fiscal year

ends.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.155. DEPOSITORY. (a) The board shall select one or

more banks to serve as the district's depository.

(b) District money shall be deposited as received with the

district's depository bank.

(c) All deposits shall be secured in the manner provided for

securing county funds. Deposits may be placed on time deposit or

used to purchase certificates of deposit.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.156. INVESTMENT OF DISTRICT MONEY. The board may

invest district money in:

(1) bonds of the United States, this state, or any political

subdivision of this state; or

(2) bonds issued by any agency of the United States if the

payment of the principal and interest is guaranteed by the United

States.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1010.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds in the name and on the faith

and credit of the district for any purpose relating to:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings and improvements for hospital purposes;

and

(2) equipping buildings or improvements for those purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued under Section 1010.201,

the board shall impose an ad valorem tax on all property in the

district subject to district taxation at a rate sufficient to:

(1) pay the interest on the bonds as the interest comes due; and

(2) provide and maintain a sinking fund adequate to pay the

principal on the bonds as the principal matures.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed 75

cents on each $100 valuation of taxable property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.203. REVENUE AND SPECIAL OBLIGATION BONDS. (a) The

district may issue revenue or special obligation bonds as

authorized by the laws of this state relating to the issuance of

revenue or special obligation bonds, including Sections

264.042-264.049 and 284.031, Health and Safety Code.

(b) Bonds issued under this section may be payable from and

secured by revenue, encumbrances, and mortgages as authorized by

law. Any maintenance and operating expense of the system that is

charged against the revenue of the system may include only items

set forth and defined in the proceedings authorizing the bond

issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.204. BOND ELECTION. (a) The district may not issue

bonds unless the bonds are authorized by a majority of the

district voters voting at an election held for that purpose.

(b) A proposition to authorize the issuance of district bonds

may be submitted at any district election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.205. MATURITY OF BONDS. District bonds, including

revenue bonds, must mature not later than 40 years after the date

of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.206. EXECUTION OF BONDS. Bonds shall be signed and

executed as provided by the board in the resolution or order

authorizing the issuance of bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.207. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued or assumed by the district;

(2) the transfer and issuance of the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.208. REFUNDING OR FUNDING AND RETIRING CERTAIN OLDER

BONDS. (a) This section applies only to bonds approved in an

election held before May 31, 1991.

(b) Except as provided by Subsection (c) and notwithstanding any

legal defect in the incurrence, issuance, or assumption of the

obligation or indebtedness, the board may issue and sell bonds in

the name and on the faith and credit of the district to refund or

fund and retire any outstanding obligation or other indebtedness

the district has incurred, issued, or assumed.

(c) The board may not use the power granted by this section to

convert Farmers Home Administration bonds to tax bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1010.251. TAX ELECTION. The district may impose a tax only

if authorized by a majority of the district voters voting in an

election held for that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.252. IMPOSITION OF AD VALOREM TAX. (a) The board

shall impose a tax on all property in the district subject to

district taxation.

(b) The tax shall be imposed for and may be pledged to:

(1) meet the requirements of district bonds;

(2) provide for the district's maintenance and operating

expenses, including the cost of contract payments for hospital

care for needy district inhabitants;

(3) make improvements and additions to the district's hospitals

or hospital system; and

(4) acquire necessary sites for hospitals or the hospital system

by gift, purchase, lease, or condemnation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.253. TAX RATE. (a) The board may impose the tax at a

rate not to exceed 75 cents on each $100 valuation of taxable

property in the district.

(b) In setting the tax rate, the board shall consider all

district income, including income from sources other than

taxation that are available for the purposes described by Section

1010.252(b).

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.254. ASSESSMENT AND COLLECTION BY COUNTY TAX

ASSESSOR-COLLECTOR. (a) This section applies unless the board

elects to have taxes assessed and collected under Section

1010.255 or 1010.256.

(b) The tax assessor-collector of Burleson County shall assess

and collect taxes imposed by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.255. ASSESSMENT AND COLLECTION BY DISTRICT TAX

ASSESSOR-COLLECTOR. (a) The board may elect to have district

taxes assessed and collected by a tax assessor-collector

appointed by the board. An election under this subsection must

be made by December 1 and governs the manner in which taxes are

assessed and collected, until changed by the board.

(b) The district tax assessor-collector must:

(1) reside in the district; and

(2) own real property subject to district taxation.

(c) The board shall set for the district tax assessor-collector:

(1) the terms of employment; and

(2) compensation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1010.256. ASSESSMENT AND COLLECTION BY TAX

ASSESSOR-COLLECTOR OF ANOTHER POLITICAL SUBDIVISION. (a) The

board may elect to have all or part of the district's taxes

assessed and collected by a political subdivision in which any

part of the district is located. An election under this

subsection must be made by December 1 and governs the manner in

which taxes are assessed and collected, until changed by the

board.

(b) The tax assessor or collector of the political subdivision

shall assess or collect the appropriate district taxes in

accordance with the board's election under Subsection (a) and for

the compensation agreed on by the board and the governing body of

the political subdivision.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1012. CHILDRESS COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1012. CHILDRESS COUNTY HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1012.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Childress County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.002. AUTHORITY FOR CREATION. The district is created

under the authority of Section 9, Article IX, Texas Constitution,

and has the rights, powers, and duties prescribed by this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.003. ESSENTIAL PUBLIC FUNCTION. The district performs

an essential public function in carrying out the purposes of this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Childress County,

Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support and maintenance of the district may not

become a charge against or obligation of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1012.051. BOARD ELECTION; TERM. (a) The district is

governed by a board of seven directors elected from the district

at large.

(b) Unless four-year terms are established under Section

285.081, Health and Safety Code:

(1) directors serve staggered two-year terms, with three

directors elected in even-numbered years and four directors

elected in odd-numbered years; and

(2) a director's election shall be held each year on the May

uniform election date prescribed by Section 41.001, Election

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.052. QUALIFICATIONS FOR OFFICE. (a) To be eligible

to hold office as a director, a person must be:

(1) a district resident; and

(2) a qualified voter.

(b) An employee of the district may not serve as a director.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.053. BOARD VACANCY. If a vacancy occurs in the office

of director, the remaining directors by majority vote shall

appoint a director for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.054. OFFICERS. (a) The board shall elect a president

and vice president from among its members.

(b) The board shall appoint a secretary, who need not be a

director.

(c) The president has the same right to vote as any other

director.

(d) If the president is absent or fails and declines to act, the

vice president shall perform the president's duties and exercise

the president's powers under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.055. COMPENSATION; EXPENSES. A director serves

without compensation but may be reimbursed for actual expenses

incurred in attending to district business. The expenses must

be:

(1) reported in the district's records; and

(2) approved by the remainder of the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.056. VOTING REQUIREMENT. A concurrence of four

directors is sufficient in any matter relating to district

business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.057. MAINTENANCE OF RECORDS; PUBLIC INSPECTION. (a)

The board shall:

(1) keep an account of all board meetings and proceedings; and

(2) maintain at the district's principal office all district

records and accounts, including all contracts, notices, duplicate

vouchers, and duplicate receipts.

(b) The information described by Subsection (a) shall be open to

public inspection at the district's principal office at all

reasonable times.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.058. INDIVIDUAL LIABILITY OF DIRECTORS. A director is

individually liable only for the director's individual

misapplication of public money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.059. CHIEF EXECUTIVE OFFICER; ASSISTANT CHIEF

EXECUTIVE OFFICER. (a) The board shall appoint a qualified

person to be known as the chief executive officer of the

district.

(b) The chief executive officer may appoint an assistant to the

chief executive officer.

(c) The chief executive officer is entitled to the compensation

determined by the board.

(d) The board may execute an employment contract with the chief

executive officer for a term of not more than three years. The

employment contract may be renewed or extended annually.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.060. GENERAL DUTIES OF CHIEF EXECUTIVE OFFICER. The

chief executive officer shall:

(1) stay informed on the latest methods of hospital

administration and the care of hospital patients; and

(2) subject to the limitations prescribed by the board:

(A) supervise the work and activities of the district; and

(B) direct the affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.061. EMPLOYEES. The board shall authorize the chief

executive officer to employ nurses, technicians, and other

employees for the efficient operation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.062. LEGAL COUNSEL; OTHER PROFESSIONAL SERVICES. The

board may employ legal counsel or contract for other professional

services as the board considers advisable.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.063. RECRUITMENT OF MEDICAL PERSONNEL. (a) The board

may spend district money to recruit physicians, nurses, and other

trained medical personnel.

(b) The board may pay the tuition or other expenses of a

full-time medical student or other student in a health occupation

who:

(1) is enrolled in and is in good standing at an accredited

medical school, college, or university; and

(2) contractually agrees to become a district employee or

independent contractor in return for that assistance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.064. PERSONNEL CONTRACTS. (a) The board may contract

to provide administrative and other personnel for the operation

of the hospital facilities.

(b) The term of the contract may not exceed 25 years.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.065. EDUCATIONAL PROGRAMS; COURSES.The board may

provide or contract for the provision of educational programs or

courses for district employees and medical staff.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.066. RETIREMENT BENEFITS. The board may provide

retirement benefits for district employees by:

(1) establishing or administering a retirement program; or

(2) electing to participate in:

(A) the Texas County and District Retirement System; or

(B) another statewide retirement system in which the district is

eligible to participate.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1012.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for:

(1) operating all hospital facilities for providing medical and

hospital care to indigent persons in the district; and

(2) providing medical and hospital care for the district's needy

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.102. RESTRICTION ON COUNTY OR MUNICIPALITY TAXATION

AND DEBT. Childress County or a municipality in Childress County

may not impose a tax or issue bonds or other obligations for

hospital purposes or for medical treatment of indigent persons in

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. (a)

The board shall manage, control, and administer the district's

hospitals and hospital system.

(b) The board may delegate to the chief executive officer the

authority to manage, control, and administer the hospital, the

hospital system, and the district's business, money, and

resources under the board's oversight.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.104. HOSPITAL SYSTEM. The district shall provide for

the establishment of a hospital system by:

(1) purchasing, constructing, acquiring, repairing, or

renovating buildings and equipment;

(2) equipping the buildings; and

(3) administering the buildings and equipment for hospital

purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.105. RULES. The board may adopt rules for the

operation of the district and as required to administer this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.106. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method and manner of the making of purchases and

expenditures by and for the district; and

(2) all accounting and control procedures.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine the type, number, and location of

buildings required to maintain an adequate hospital system.

(b) The board may:

(1) purchase or lease property, including facilities or

equipment, for the district to use in the hospital system; and

(2) mortgage or pledge the property as security for the payment

of the purchase price.

(c) The board may lease district hospital facilities to

individuals, corporations, or other legal entities.

(d) The board may sell or otherwise dispose of the district's

property, including facilities or equipment.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.108. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property located in district territory if

the interest is necessary or convenient for the district to

exercise a power, right, or privilege conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.109. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.110. CONSTRUCTION CONTRACTS. A construction contract

that requires the expenditure of more than the amount provided by

Section 271.024, Local Government Code, may be made only after

competitive bidding as provided by Subchapter B, Chapter 271,

Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.111. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND

TREATMENT. (a) The board may contract with a county or

municipality located outside the district's boundaries for the

care and treatment of a sick or injured person of that county or

municipality.

(b) The board may contract with this state or a federal agency

for the treatment of a sick or injured person for whom this state

or the agency is responsible.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.112. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in the district is admitted to a district

facility, the chief executive officer shall have an inquiry made

into the circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If the chief executive officer determines that the patient

or those relatives cannot pay all or part of the costs of the

care and treatment in the hospital, the amount of the costs that

cannot be paid becomes a charge against the district.

(c) If the chief executive officer determines that the patient

or those relatives can pay for all or part of the costs of the

patient's care and treatment, the chief executive officer shall

issue an order directing the patient or those relatives to pay

the district a specified amount each week for the patient's

support. The amount ordered must be proportionate to the

person's financial ability and may not exceed the actual per

capita cost of maintenance.

(d) The chief executive officer may collect the amount from the

patient's estate, or from a relative who is legally liable for

the patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) The board may institute a suit to collect an amount owed to

the district by a patient who has not been determined under this

section to be unable to pay.

(f) If there is a dispute as to the ability to pay, or doubt in

the mind of the chief executive officer, the board shall hold a

hearing and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue any appropriate orders.

(g) A final order of the board may be appealed to the district

court. The substantial evidence rule applies to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.113. AUTHORITY TO SUE AND BE SUED. The district,

through the board, may sue and be sued.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1012.151. BUDGET. The chief executive officer shall

prepare an annual budget for approval by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) The board shall publish notice of the hearing in accordance

with Chapter 551, Government Code.

(c) The board must approve the budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.153. AMENDMENT OF BUDGET. The budget may be amended

as required by circumstances. The board must approve all

amendments.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.154. RESTRICTION ON EXPENDITURES. Money may be spent

only for an expense included in the budget or an amendment to the

budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.155. FISCAL YEAR. (a) The district operates on a

fiscal year established by the board.

(b) The fiscal year may not be changed:

(1) during a period that revenue bonds of the district are

outstanding; or

(2) more than once in a 24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.156. ANNUAL AUDIT. (a) The board annually shall have

an audit made of the district's financial condition.

(b) The audit shall be open to inspection at all times at the

district's principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.157. FINANCIAL REPORT. As soon as practicable after

the close of each fiscal year, the chief executive officer shall

prepare for the board:

(1) a complete sworn statement of all district money; and

(2) a complete account of the disbursement of that money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.158. DEPOSITORY. (a) The board shall select one or

more banks to serve as a depository for district money.

(b) District money shall be immediately deposited on receipt

with a depository bank, except that sufficient money must be

remitted to the appropriate bank to pay the principal of and

interest on the district's outstanding bonds or other obligations

on or before the maturity date of the principal and interest.

(c) To the extent that money in a depository bank is not insured

by the Federal Deposit Insurance Corporation, the money must be

secured in the manner provided by law for the security of county

funds.

(d) Membership on the district's board of an officer or director

of a bank disqualifies the bank from being selected as a

depository bank.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.159. GENERAL AUTHORITY TO BORROW MONEY; SECURITY. (a)

The board may borrow money at a rate not to exceed the maximum

annual percentage rate allowed by law for district obligations at

the time the loan is made.

(b) To secure a loan, the board may pledge:

(1) district revenue that is not pledged to pay the district's

bonded indebtedness;

(2) a district tax to be imposed by the district in the next

12-month period that is not pledged to pay the principal of or

interest on district bonds; or

(3) district bonds that have been authorized but not sold.

(c) A loan for which taxes or bonds are pledged must mature not

later than the first anniversary of the date the loan is made. A

loan for which district revenue is pledged must mature not later

than the fifth anniversary of the date the loan is made.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.160. AUTHORITY TO BORROW MONEY IN EMERGENCY; SECURITY.

(a) The board may borrow money at a rate not to exceed the

maximum annual percentage rate allowed by law for district

obligations at the time the loan is made if the board declares

that:

(1) money is not available to meet authorized obligations of the

district; and

(2) an emergency exists.

(b) To secure a loan, the board may pledge:

(1) district revenue that is not pledged to pay the district's

bonded indebtedness;

(2) a district tax to be imposed by the district in the next

12-month period that is not pledged to pay the principal of or

interest on district bonds; or

(3) district bonds that have been authorized but not sold.

(c) A loan for which taxes or bonds are pledged must mature not

later than the first anniversary of the date the loan is made. A

loan for which district revenue is pledged must mature not later

than the fifth anniversary of the date the loan is made.

(d) The board may not spend money obtained from a loan under

this section for any purpose other than:

(1) the purpose for which the board declared an emergency; and

(2) if district taxes or bonds are pledged to pay the loan, the

purpose for which the pledged taxes were imposed or the pledged

bonds were authorized.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1012.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds in the name and on the faith

and credit of the district, for hospital or hospital system

purposes, to:

(1) purchase, construct, acquire, repair, or renovate buildings

or improvements;

(2) equip buildings or improvements; or

(3) acquire and operate a mobile emergency medical or air

ambulance service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued under Section 1012.201,

the board shall impose an ad valorem tax at a rate sufficient to

create an interest and sinking fund and to pay the principal of

and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not exceed the limit

approved by the voters at the election authorizing the imposition

of the tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting at an

election held for that purpose.

(b) Section 41.001(a), Election Code, does not apply to a bond

election ordered by the board.

(c) Except as otherwise provided by this chapter, the election

shall be conducted in accordance with Chapter 1251, Government

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.204. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The

board president shall execute the general obligation bonds in the

district's name.

(b) The board secretary shall attest the bonds as provided by

Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.205. REVENUE BONDS. (a) The board may issue and sell

revenue bonds in the name and on the faith and credit of the

district to:

(1) purchase, construct, acquire, repair, renovate, or equip

buildings or improvements for hospitals and the hospital system;

or

(2) acquire sites to be used for hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospital system.

(c) The bonds may be additionally secured by a mortgage or deed

of trust on all or part of the district's property.

(d) The bonds must be issued in the manner provided by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.206. MATURITY OF BONDS. District bonds must mature

not later than 40 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.207. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) the transfer and issuance of the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1012.251. IMPOSITION OF AD VALOREM TAXES. (a) The board

may impose a tax on property in the district subject to district

taxation.

(b) The tax may be used to pay:

(1) indebtedness issued or assumed by the district; and

(2) the maintenance and operating expenses of the district.

(c) The district may not impose a tax to pay the principal of or

interest on revenue bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.252. TAX RATE. (a) The board may impose the tax at a

rate not to exceed the limit approved by the voters at the

election authorizing the imposition of the tax.

(b) The tax rate for all purposes may not exceed 75 cents on

each $100 valuation of taxable property in the district.

(c) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.253. TAX ASSESSOR-COLLECTOR. The board may provide

for the appointment of a tax assessor-collector for the district

or may contract for the assessment and collection of taxes as

provided by the Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER G. DISSOLUTION

Sec. 1012.301. DISSOLUTION; ELECTION. (a) The district may be

dissolved only on approval of a majority of the district voters

voting in an election held for that purpose.

(b) The board may order an election on the question of

dissolving the district and disposing of the district's assets

and obligations.

(c) The board shall order an election if the board receives a

petition requesting an election that is signed by a number of

residents of the district equal to at least 15 percent of the

registered voters in the district.

(d) The order calling the election must state:

(1) the nature of the election, including the proposition to

appear on the ballot;

(2) the date of the election;

(3) the hours during which the polls will be open; and

(4) the location of the polling places.

(e) Section 41.001(a), Election Code, does not apply to an

election ordered under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.302. NOTICE OF ELECTION. (a) The board shall give

notice of an election under this subchapter by publishing once a

week for two consecutive weeks a substantial copy of the election

order in a newspaper with general circulation in the district.

(b) The first publication of the notice must appear not later

than the 35th day before the date set for the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.303. BALLOT. The ballot for an election under this

subchapter must be printed to permit voting for or against the

proposition: "The dissolution of the Childress County Hospital

District."

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.304. ELECTION RESULTS. (a) If a majority of the

votes in an election under this subchapter favor dissolution, the

board shall find that the district is dissolved.

(b) If a majority of the votes in the election do not favor

dissolution, the board shall continue to administer the district

and another election on the question of dissolution may not be

held before the first anniversary of the date of the most recent

election to dissolve the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.305. TRANSFER, SALE, OR ADMINISTRATION OF ASSETS. (a)

If a majority of the votes in the election under this subchapter

favor dissolution, the board shall:

(1) transfer the land, buildings, improvements, equipment, and

other assets that belong to the district to Childress County or

another governmental entity in Childress County;

(2) sell the assets and liabilities to another person; or

(3) administer the property, assets, and debts until all money

has been disposed of and all district debts have been paid or

settled.

(b) If the board makes the transfer under Subsection (a)(1), the

county or entity assumes all debts and obligations of the

district at the time of the transfer, and the district is

dissolved.

(c) If Subsections (a)(1) and (2) do not apply and the board

administers the property, assets, and debts under Subsection

(a)(3), the district is dissolved when all money is disposed of

and all district debts have been paid or settled.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.306. SALE OR TRANSFER OF ASSETS AND LIABILITIES. (a)

The dissolution of the district and the sale or transfer of the

district's assets or liabilities to another person may not

contravene a trust indenture or bond resolution relating to the

district's outstanding bonds. The dissolution and sale or

transfer does not diminish or impair the rights of a holder of an

outstanding bond, warrant, or other obligation of the district.

(b) The sale or transfer of the district's assets and

liabilities must satisfy the debt and bond obligations of the

district in a manner that protects the interests of the residents

of the district, including the residents' collective property

rights in the district's assets.

(c) The district may not transfer or dispose of the district's

assets except for due compensation unless:

(1) the transfer is made to another governmental entity that

serves the district; and

(2) the transferred assets are to be used for the benefit of the

district's residents.

(d) A grant from federal funds is an obligation to be repaid in

satisfaction.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.307. IMPOSITION OF TAX AND RETURN OF SURPLUS TAXES.

(a) After the board finds that the district is dissolved, the

board shall:

(1) determine the debt owed by the district; and

(2) impose on the property included in the district's tax rolls

a tax that is in proportion of the debt to the property value.

(b) On the payment of all outstanding debts and obligations of

the district, the board shall order the secretary to return to

each district taxpayer the taxpayer's pro rata share of all

unused tax money.

(c) A taxpayer may request that the taxpayer's share of surplus

tax money be credited to the taxpayer's county taxes. If a

taxpayer requests the credit, the board shall direct the

secretary to transmit the money to the county tax

assessor-collector.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1012.308. REPORT; DISSOLUTION ORDER. (a) After the

district has paid all district debts and has disposed of all

district money and other assets as prescribed by this subchapter,

the board shall file a written report with the Commissioners

Court of Childress County summarizing the board's actions in

dissolving the district.

(b) Not later than the 10th day after the date the Commissioners

Court of Childress County receives the report and determines that

the requirements of this subchapter have been fulfilled, the

commissioners court shall enter an order dissolving the district

and releasing the board from any further duty or obligation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1013. CASTRO COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1013. CASTRO COUNTY HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1013.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Castro County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.002. AUTHORITY FOR OPERATION. The district operates

under the authority of and has the powers and responsibilities

provided by Section 11, Article IX, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.003. ESSENTIAL PUBLIC FUNCTION; POLITICAL SUBDIVISION.

The district is:

(1) a public entity performing an essential public function; and

(2) a political subdivision of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Castro County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.005. CORRECTION OF INVALID PROCEDURES. If a court

holds that any procedure under this chapter violates the

constitution of this state or of the United States, the district

by resolution may provide an alternative procedure that conforms

with the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1013.051. BOARD ELECTION; TERM. (a) The board consists of

five directors elected from the district at large.

(b) Directors serve staggered three-year terms.

(c) An election shall be held on the uniform election date in

May of each year to elect the appropriate number of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.052. NOTICE OF ELECTION. Not earlier than the 30th

day or later than the 10th day before the date of an election of

directors, notice of the election shall be published one time in

a newspaper of general circulation in Castro County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.053. QUALIFICATIONS FOR OFFICE. (a) A person may not

be elected or appointed as a director unless the person is:

(1) a district resident; and

(2) at least 21 years of age.

(b) An employee or medical staff member of the district may not

serve as a director.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.054. BOND; RECORD OF BOND AND OATH OR AFFIRMATION OF

OFFICE. (a) Each director shall qualify for office by executing

a good and sufficient bond for $1,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the director's

duties.

(b) The district may pay for the directors' bonds with district

money.

(c) Each director's bond and constitutional oath or affirmation

of office shall be deposited with the district's depository bank

for safekeeping.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.001, eff. September 1, 2009.

Sec. 1013.055. BOARD VACANCY. (a) If a vacancy occurs in the

office of director, the remaining directors shall appoint a

director for the unexpired term.

(b) If the number of directors is reduced to fewer than three

for any reason, the remaining directors shall immediately call a

special election to fill the vacancies. If the remaining

directors do not call the election, a district court, on

application of a district voter or taxpayer, may order the

directors to hold the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.056. OFFICERS. The board shall elect from among its

members a president, vice president, and secretary.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.057. COMPENSATION; EXPENSES. A director serves

without compensation but may be reimbursed for actual expenses

incurred in the performance of official duties on approval of the

expenses by the entire board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.058. VOTING REQUIREMENT. A concurrence of three

directors is sufficient in any matter relating to district

business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.059. DISTRICT ADMINISTRATOR. (a) The board may

appoint a qualified person as district administrator.

(b) The district administrator serves at the will of the board

and receives the compensation determined by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.060. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the general affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.061. EMPLOYEES. (a) The board may employ a general

manager, attorney, bookkeeper, and architect.

(b) The board may employ technicians, nurses, fiscal agents,

accountants, and other necessary employees.

(c) The board may delegate to the district administrator the

authority to hire employees under Subsection (b).

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.062. RECRUITMENT OF MEDICAL STAFF AND EMPLOYEES. The

board may spend district money, enter into agreements, and take

other necessary action to recruit physicians and other persons to

serve as medical staff members or district employees, including:

(1) advertising and marketing;

(2) paying travel, recruitment, and relocation expenses;

(3) providing a loan or scholarship to a physician or a person

who:

(A) is currently enrolled in health care education courses at an

institution of higher education; and

(B) contractually agrees to become a district employee or

medical staff member; and

(4) providing on a rent-free basis or subsidizing the cost of

office space or other facilities for a health care professional,

including a physician.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.063. APPOINTMENT AND REMOVAL OF MEDICAL STAFF. (a)

The board may appoint to or remove from the medical staff any

doctors as necessary for the efficient operation of the district

and may make temporary appointments as necessary.

(b) The board may adopt policies relating to the appointment and

removal of medical staff members.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.064. HEALTH CARE EDUCATIONAL PROGRAMS. The board may

spend district money, enter into an agreement, or take other

necessary action to conduct, participate in, or assist in

providing health care educational programs for current or

prospective medical staff members or employees of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.065. RETIREMENT BENEFITS. The board may provide

retirement benefits for district employees by:

(1) establishing or administering a retirement program; or

(2) participating in:

(A) the Texas County and District Retirement System; or

(B) another statewide retirement system in which the district is

eligible to participate.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.066. LIABILITY INSURANCE; INDEMNIFICATION. (a) The

board may defend or indemnify an officer, director, board

appointee, medical staff member, or district employee against or

from a claim, expense, or liability arising from duties performed

in that capacity.

(b) The board may purchase liability insurance coverage or

establish a self-insurance program to fund an indemnity

obligation under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.067. MAINTENANCE OF RECORDS; PUBLIC INSPECTION.

Except as provided by Section 1013.054, all district records,

including books, accounts, notices, minutes, and all other

matters of the district and the operation of its facilities,

shall be:

(1) maintained at the district office; and

(2) open to public inspection at the district office at all

reasonable hours.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.068. SEAL. The board may adopt a seal for the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1013.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for providing medical and hospital care for the

district's needy and indigent residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.102. RESTRICTION ON COUNTY OR MUNICIPALITY TAXATION.

Castro County or a municipality in Castro County may not impose a

tax for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.103. MANAGEMENT AND CONTROL. The management and

control of the district is vested in the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.104. HOSPITAL SYSTEM. (a) The district may provide

for the establishment of a hospital or hospital system to provide

medical and hospital care to the district's needy residents.

(b) The hospital system may include:

(1) facilities and equipment for domiliciary care and treatment

of sick, injured, or geriatric patients;

(2) outpatient clinics;

(3) convalescent home facilities;

(4) physicians' offices; and

(5) any other facilities or equipment the board considers

necessary for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.105. RULES. (a) The board may adopt rules governing

the operation of the district, including district facilities.

(b) On approval by the board, the rules may be published in

booklet form at district expense and made available to any

taxpayer on request.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.106. PURCHASING AND ACCOUNTING PROCEDURES. (a) The

board may prescribe the method and manner of making purchases and

expenditures by and for the district.

(b) The board shall prescribe:

(1) all accounting and control procedures; and

(2) the method of purchasing necessary supplies, materials, and

equipment.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.107. MOBILE EMERGENCY MEDICAL SERVICE. The district

may operate or provide for the operation of a mobile emergency

medical service as part of the hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.108. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine:

(1) the type, number, and location of facilities required to

maintain an adequate hospital system; and

(2) the type of equipment necessary for hospital care.

(b) The board may:

(1) acquire, construct, repair, or renovate property, including

facilities or equipment, for the district for use in the hospital

system; and

(2) mortgage or pledge the property as security for the payment

of the purchase price.

(c) The board may lease hospital facilities for the district.

(d) The board may sell or otherwise dispose of property,

including facilities or equipment, for the district.

(e) The district may operate any facility covered by this

section or contract with any person to operate the facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.109. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property, real, personal, or mixed,

located in district territory, if the interest is necessary or

convenient for the district to exercise a right, power,

privilege, or function conferred on the district by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.110. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or provisions prescribed in writing by

the donor that are not inconsistent with the proper management

and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.111. CONTRACTS FOR CARE AND TREATMENT. (a) The board

may contract with a hospital, hospital authority, or political

subdivision of this state located outside the district's

boundaries to reimburse the district for the care and treatment

of a sick or injured person of that entity.

(b) The board may contract with this state or a federal agency

for the state or agency to reimburse the district for the

treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.112. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

INVESTIGATORY OR OTHER SERVICES. The board may contract with a

political subdivision or governmental agency to provide

investigatory or other services related to facilities for the

medical care, hospital, or welfare needs of district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.113. PROVISION OF SERVICES OUTSIDE DISTRICT. Subject

to board approval the district may provide primary care,

emergency services, preventative medical services, and other

health-related services outside the district, provided that the

services serve the purpose of the district as established by this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.114. JOINT ADMINISTRATION OR DELIVERY OF HEALTH CARE

SERVICES. (a) To provide joint administration or delivery of

health care services, the district may contract with, affiliate

with, or enter into another arrangement with:

(1) a managed care system;

(2) a preferred provider organization;

(3) a health maintenance organization;

(4) another provider of an alternative health care or delivery

system; or

(5) a private hospital.

(b) The district may spend district money to establish and

maintain a partnership, corporation, or other entity involved in

the delivery of health care services.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.115. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in Castro County is admitted to a district

facility, the board shall have an inquiry made into the

circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If an agent designated by the district to handle the inquiry

determines that the patient or those relatives cannot pay all or

part of the costs of the patient's care and treatment in the

hospital, the amount of the costs that cannot be paid becomes a

charge against the district.

(c) If it is determined that the patient or those relatives are

liable to pay for all or part of the costs of the patient's care

and treatment, the patient or those relatives shall be ordered to

pay to the district's treasurer a specified amount each week for

the patient's support. The amount ordered must be proportionate

to the person's financial ability and may not exceed the actual

per capita cost of maintenance.

(d) The district may collect the amount from the patient's

estate, or from any relative who is legally liable for the

patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the district's designated agent, the board shall hold

a hearing and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue an appropriate order.

(f) Either party to the dispute may appeal the order to the

district court.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.116. REIMBURSEMENT FOR SERVICES. (a) The board shall

require a county, municipality, or public hospital located

outside the district to reimburse the district for the district's

care and treatment of a sick or injured person for whom that

county, municipality, or public hospital has an obligation to

provide care, as provided by Chapter 61, Health and Safety Code.

(b) The board shall seek reimbursement under Article 104.002,

Code of Criminal Procedure, for the district's care and treatment

of a person who is confined in a Castro County jail facility and

is not a district resident.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

For expiration of Subsections (a-1) and (e), see Subsection (e).

Sec. 1013.117. NONPROFIT CORPORATION. (a) The district may

create and sponsor a nonprofit corporation under the Business

Organizations Code and may contribute money to or solicit money

for the corporation.

(a-1) On or before December 31, 2009, the district may create

and sponsor a nonprofit corporation under the Texas Non-Profit

Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil

Statutes) or the Business Organizations Code, as applicable, and

may contribute money to or solicit money for the corporation.

(b) The corporation may use money, other than money the

corporation pays to the district, only to provide health care or

other services the district is authorized to provide under this

chapter.

(c) The corporation may invest the corporation's money in any

manner in which the district may invest the district's money,

including investing money as authorized by Chapter 2256,

Government Code.

(d) The board shall establish controls to ensure that the

corporation uses its money as required by this section.

(e) This subsection and Subsection (a-1) expire December 31,

2009.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.118. AUTHORITY TO SUE AND BE SUED. As a governmental

agency, the district may sue and be sued in its own name in any

court of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1013.151. BUDGET. The board annually shall require a

budget to be prepared for the next fiscal year that includes:

(1) proposed expenditures and disbursements;

(2) estimated receipts and collections; and

(3) the amount of taxes required to be imposed for the year.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.152. PROPOSED BUDGET: NOTICE AND HEARING. (a) The

board shall hold a public hearing on the proposed budget.

(b) Notice of the hearing must be published at least once in a

newspaper of general circulation in Castro County not later than

the 10th day before the date of the hearing.

(c) Any district taxpayer is entitled to:

(1) appear at the time and place designated in the notice; and

(2) be heard regarding any item included in the proposed budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.153. FISCAL YEAR. The district operates on a fiscal

year established by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.154. ANNUAL AUDIT. (a) The board annually shall have

an independent audit made of the district's books and records for

the fiscal year.

(b) Not later than December 31 each year, the audit shall be

filed:

(1) with the comptroller; and

(2) at the district office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.155. DEPOSITORY OR TREASURER. (a) The board by

resolution shall designate a bank or banks in Castro County as

the district's depository or treasurer. A designated bank serves

for three years and until a successor is designated.

(b) All district money shall be secured in the manner provided

for securing county funds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.156. AUTHORITY TO BORROW MONEY; SECURITY. (a) The

board may borrow money for district purposes on district credit

or secured by district revenue. The rate may not exceed the

maximum annual percentage rate allowed by law for district

obligations at the time the loan is made.

(b) To secure a loan, the board may pledge:

(1) district revenue that is not pledged to pay the district's

bonded indebtedness;

(2) a district tax to be imposed by the district in the next

12-month period that is not pledged to pay the principal of or

interest on district bonds; or

(3) district bonds that have been authorized but not sold.

(c) A loan for which taxes or bonds are pledged must mature not

later than the first anniversary of the date the loan is made. A

loan for which district revenue is pledged must mature not later

than the fifth anniversary of the date the loan is made.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1013.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds in the name and on the faith

and credit of the district for any purpose relating to:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings or improvements; and

(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1013.201, the board shall impose an ad valorem tax at a

rate sufficient to create an interest and sinking fund to pay the

principal of and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed 75

cents on each $100 valuation of all taxable property in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting at an

election held for that purpose.

(b) The board may order the election on its own motion.

(c) The order calling the election must specify:

(1) the location of the polling places;

(2) the presiding election officers;

(3) the purpose of the bond issuance;

(4) the amount of the bonds to be authorized;

(5) the maximum interest rate of the bonds; and

(6) the maximum maturity of the bonds.

(d) Notice of a bond election shall be given by publishing a

substantial copy of the order calling the election in a newspaper

of general circulation in Castro County once a week for two

consecutive weeks before the date of the election. The first

publication must occur at least 14 days before the date of the

election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.204. MATURITY OF GENERAL OBLIGATION BONDS. District

general obligation bonds must mature not later than 40 years

after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The

board president shall execute the general obligation bonds in the

district's name.

(b) The board secretary shall countersign the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.206. REVENUE BONDS. (a) The board may issue revenue

bonds in the name and on the faith and credit of the district to:

(1) purchase, construct, acquire, repair, or renovate buildings

or improvements;

(2) equip buildings or improvements for hospital purposes; or

(3) acquire real property for hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospital system.

(c) The bonds may be additionally secured by a mortgage or deed

of trust on all or part of district property.

(d) The bonds must be issued in the manner provided by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.207. REFUNDING BONDS. (a) The board may, without an

election, issue refunding bonds to refund outstanding bonds

issued or assumed by the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bonds applied to

the payment of the bonds to be refunded; or

(2) exchanged wholly or partly for not less than a similar

amount of outstanding bonds and the unpaid matured interest on

the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.208. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) any transaction relating to the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1013.251. IMPOSITION OF AD VALOREM TAX. (a) On final

approval of the annual budget, the board may impose a tax on all

property in the district subject to district taxation.

(b) The tax may be used to pay:

(1) indebtedness issued or assumed by the district; and

(2) the maintenance and operating expenses of the district.

(c) The district may not impose a tax to pay the principal of or

interest on revenue bonds issued by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.252. TAX RATE. (a) The board may impose the tax at a

rate not to exceed the limit approved by the voters at the

election authorizing the imposition of the tax.

(b) The tax rate for all purposes may not exceed 75 cents on

each $100 valuation of all taxable property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.253. TAX ASSESSOR-COLLECTOR. (a) The board may

provide for the appointment of a tax assessor-collector for the

district or may contract for the assessment and collection of

taxes as provided by the Tax Code.

(b) The tax assessor-collector shall assess and collect taxes

imposed by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER G. DISSOLUTION

Sec. 1013.301. DISSOLUTION; ELECTION. (a) The district may be

dissolved only on approval of a majority of the district voters

voting in an election held for that purpose.

(b) The board may order an election on the question of

dissolving the district and disposing of the district's assets

and obligations.

(c) The board shall order an election if the board receives a

petition requesting an election that is signed by a number of

district residents equal to at least 15 percent of the registered

voters in the district.

(d) The order calling the election must state:

(1) the nature of the election, including the proposition to

appear on the ballot;

(2) the date of the election;

(3) the hours during which the polls will be open; and

(4) the location of the polling places.

(e) Section 41.001(a), Election Code, does not apply to an

election ordered under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.302. NOTICE OF ELECTION. (a) The board shall give

notice of an election under this subchapter by publishing once a

week for two consecutive weeks the election order in a newspaper

with general circulation in the district.

(b) The first publication of the notice must appear not later

than the 35th day before the date set for the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.303. BALLOT. The ballot for an election under this

subchapter must be printed to permit voting for or against the

proposition: "The dissolution of the Castro County Hospital

District."

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.304. ELECTION RESULTS. (a) If a majority of the

votes in an election under this subchapter favor dissolution, the

board shall find that the district is dissolved.

(b) If a majority of the votes in the election do not favor

dissolution, the board shall continue to administer the district

and another election on the question of dissolution may not be

held before the first anniversary of the date of the most recent

election to dissolve the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.305. TRANSFER OR ADMINISTRATION OF ASSETS. (a) If a

majority of the votes in the election held under this subchapter

favor dissolution, the board shall:

(1) transfer the land, buildings, improvements, equipment, and

other assets that belong to the district to Castro County or

another governmental agency in Castro County; or

(2) administer the property, assets, and debts until all money

has been disposed of and all district debts have been paid or

settled.

(b) If the board makes the transfer under Subsection (a)(1), the

county or agency assumes all debts and obligations of the

district at the time of the transfer, and the district is

dissolved.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.306. SALE OR TRANSFER OF ASSETS AND LIABILITIES. (a)

The district may not be dissolved unless the board provides for

the sale or transfer of the district's assets and liabilities to

another person.

(b) The dissolution of the district and the sale or transfer of

the district's assets or liabilities may not contravene a trust

indenture or bond resolution relating to the district's

outstanding bonds. The dissolution and sale or transfer does not

diminish or impair the rights of a holder of an outstanding bond,

warrant, or other obligation of the district.

(c) The sale or transfer of the district's assets and

liabilities must satisfy the debt and bond obligations of the

district in a manner that protects the interests of district

residents, including the residents' collective property rights in

the district's assets.

(d) The district may not transfer or dispose of the district's

assets except for due compensation unless:

(1) the transfer is made to another governmental agency that

serves the district; and

(2) the transferred assets are to be used for the benefit of the

district's residents.

(e) A grant from federal funds is an obligation to be repaid in

satisfaction.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.307. IMPOSITION OF TAX AND RETURN OF SURPLUS TAXES.

(a) After the board finds that the district is dissolved, the

board shall:

(1) determine the debt owed by the district; and

(2) impose on the property included in the district's tax rolls

a tax that is in proportion of the debt to the property value.

(b) On the payment of all outstanding debts and obligations of

the district, the board shall order the secretary to return to

each district taxpayer the taxpayer's pro rata share of all

unused tax money.

(c) A taxpayer may request that the taxpayer's share of surplus

tax money be credited to the taxpayer's county taxes. If a

taxpayer requests the credit, the board shall direct the

secretary to transmit the money to the county tax

assessor-collector.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1013.308. REPORT; DISSOLUTION ORDER. (a) After the

district has paid all its debts and has disposed of all its money

and other assets as prescribed by this subchapter, the board

shall file a written report with the Commissioners Court of

Castro County summarizing the board's actions in dissolving the

district.

(b) Not later than the 10th day after the date the Commissioners

Court of Castro County receives the report and determines that

the requirements of this subchapter have been fulfilled, the

commissioners court shall enter an order dissolving the district

and releasing the board from any further duty or obligation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1014. COLLINGSWORTH COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1014. COLLINGSWORTH COUNTY HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSSec. 1014.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Collingsworth County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.002. AUTHORITY FOR CREATION. The district is created under the authority of Section 9, Article IX, Texas Constitution, and has the rights, powers, and duties prescribed by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.003. ESSENTIAL PUBLIC FUNCTION. The district performs an essential public function in carrying out the purposes of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of Collingsworth County, Texas.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The support and maintenance of the district may not become a charge against or obligation of this state.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATIONSec. 1014.051. BOARD ELECTION; TERM. (a) The district is governed by a board of seven directors elected from the district at large.(b) Directors serve staggered two-year terms unless four-year terms are established under Section 285.081, Health and Safety Code.(c) The election order must state the time, place, and purpose of the election.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.052. BALLOT PETITION. A person who wants to have the person's name printed on the ballot as a candidate for director must file with the board secretary a petition requesting that action. The petition must be:(1) signed by at least 15 registered voters; and(2) filed at least 25 days before the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.053. QUALIFICATIONS FOR OFFICE. To be eligible to hold office as a director, a person must be a resident property-owning taxpaying voter of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.054. BOARD VACANCY. If a vacancy occurs in the office of director, the remaining directors by majority vote shall appoint a director for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.055. OFFICERS. (a) The board shall elect from among its members a president, vice president, secretary, and other officers as in the judgment of the board are necessary.(b) The president is the chief executive officer of the district and has the same right to vote as any other director.(c) If the president is absent or fails or declines to act, the vice president shall perform the president's duties and exercise the president's powers under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.056. COMPENSATION; EXPENSES. A director serves without compensation but may receive actual expenses incurred in attending to district business on approval of the expenses by the remainder of the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.057. VOTING REQUIREMENT. A concurrence of four directors is sufficient in any matter relating to district business.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.058. MAINTENANCE OF RECORDS; PUBLIC INSPECTION. (a) The board shall:(1) keep an account of all board meetings and proceedings; and(2) maintain at the district's principal office all district records and accounts, including all contracts, notices, duplicate vouchers, and duplicate receipts.(b) The information described by Subsection (a) shall be open to public inspection at the district's principal office at all reasonable times.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.059. INDIVIDUAL LIABILITY OF DIRECTORS. A director is individually liable only for the director's individual misapplication of public money.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.060. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR. (a) The board shall appoint a qualified person as district administrator.(b) The board may appoint an assistant administrator.(c) The district administrator and any assistant administrator are entitled to the compensation determined by the board.(d) The board may execute an employment contract with the district administrator or assistant administrator for a term of not more than three years. The employment contract may be renewed or extended annually.(e) On assuming the duties of district administrator, the administrator shall execute a bond payable to the district in an amount set by the board of not less than $25,000 that:(1) is conditioned on the administrator performing the administrator's duties; and(2) contains other conditions the board may require.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.061. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. The district administrator shall:(1) stay informed on the latest methods of hospital administration and the care of hospital patients; and(2) subject to the limitations prescribed by the board:(A) supervise the work and activities of the district; and(B) direct the affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.062. EMPLOYEES. The board may employ nurses, technicians, and other employees for the efficient operation of the district or may provide that the district administrator has that authority.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.063. LEGAL COUNSEL; OTHER PROFESSIONAL SERVICES. The board may employ legal counsel or contract for other professional services as the board considers advisable.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.064. RETIREMENT PROGRAM. The board may contract with this state or the federal government to establish or continue a retirement program for the benefit of the district's employees.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIESSec. 1014.101. DISTRICT RESPONSIBILITY. The district has full responsibility for:(1) operating all hospital facilities for providing medical and hospital care of the indigent persons in the district; and(2) providing medical and hospital care for the district's needy inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.102. RESTRICTION ON COUNTY OR MUNICIPALITY TAXATION AND DEBT. Collingsworth County or a municipality in Collingsworth County may not impose a tax or issue bonds or other obligations for hospital purposes or for medical treatment of indigent persons in the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the district's hospitals and hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.104. HOSPITAL SYSTEM. The district shall provide for the establishment of a hospital system by:(1) purchasing, constructing, acquiring, repairing, or renovating buildings and equipment;(2) equipping the buildings; and(3) administering the buildings and equipment for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.105. RULES. The board may adopt rules for the operation of the district and as required to administer this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.106. PURCHASING AND ACCOUNTING PROCEDURES. (a) The board may prescribe:(1) the method and manner of making purchases and expenditures by and for the district; and(2) all accounting and control procedures.(b) A purchase that involves the expenditure of more than $2,000 may be made only after advertising in the manner provided by Chapter 252 and Subchapter C, Chapter 262, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.107. BUILDINGS. The board shall determine the type, number, and location of buildings required to maintain an adequate hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.108. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in any type of property located in district territory if the interest is necessary or convenient for the district to exercise a power, right, or privilege conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.109. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board for the purposes and under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.110. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND TREATMENT. (a) The board may contract with a county or municipality located outside the district's boundaries for the care and treatment of a sick or injured person of that county or municipality.(b) The board may contract with this state or a federal agency for the treatment of a sick or injured person for whom this state or the agency is responsible.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.111. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a patient who resides in the district is admitted to a district facility, the district administrator shall have an inquiry made into the circumstances of:(1) the patient; and(2) the patient's relatives who are legally liable for the patient's support.(b) If the district administrator determines that the patient or those relatives cannot pay all or part of the costs of the care and treatment in the hospital, the amount of the costs that cannot be paid becomes a charge against the district.(c) If the district administrator determines that the patient or those relatives can pay for all or part of the costs of the patient's care and treatment, the patient or those relatives shall be ordered to pay the district a specified amount each week for the patient's support. The amount ordered must be proportionate to the person's financial ability and may not exceed the actual per capita cost of maintenance.(d) The district administrator may collect the amount from the patient's estate, or from any relative who is legally liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(e) If there is a dispute as to the ability to pay, or doubt in the mind of the district administrator, the board shall hold a hearing and, after calling witnesses, shall:(1) resolve the dispute or doubt; and(2) issue any appropriate orders.(f) A final order of the board may be appealed to the district court. The substantial evidence rule applies to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.112. AUTHORITY TO SUE AND BE SUED. The district, through the board, may sue and be sued.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 1014.151. BUDGET. The district administrator shall prepare an annual budget for approval by the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The board shall hold a public hearing on the proposed annual budget.(b) Notice of the hearing must be published one time at least 10 days before the date of the hearing.(c) The board must approve the budget.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.153. AMENDMENTS TO BUDGET. The budget may be amended as required by circumstances. The board must approve all amendments.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.154. RESTRICTION ON EXPENDITURES. Money may be spent only for an expense included in the budget or an amendment to the budget.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.155. FISCAL YEAR. The district operates on a fiscal year that begins on October 1 and ends on September 30.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.156. ANNUAL AUDIT. (a) The district annually shall have an audit made of the district's financial condition.(b) The audit shall be open to inspection at all times at the district's principal office.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.157. FINANCIAL REPORT. As soon as practicable after the close of each fiscal year, the district administrator shall prepare for the board:(1) a complete sworn statement of all district money; and(2) a complete account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.158. DEPOSITORY. (a) The board shall select one or more banks in the district to serve as a depository for district money.(b) District money shall be immediately deposited on receipt with a depository bank, except that sufficient money must be remitted to an appropriate bank to pay the principal of and interest on the district's outstanding bonds or other obligations on or before the maturity date of the principal and interest.(c) To the extent that money in a depository bank is not insured by the Federal Deposit Insurance Corporation, the money must be secured in the manner provided by law for the security of county funds.(d) Membership on the district's board of an officer or director of a bank does not disqualify the bank from being selected as a depository bank.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDSSec. 1014.201. GENERAL OBLIGATION BONDS. The board may issue and sell general obligation bonds in the name and on the faith and credit of the district for any purpose related to the purchase, construction, acquisition, repair, or renovation of improvements, and equipping the improvements for a hospital and the hospital system, as determined by the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1014.201, the board shall impose an ad valorem tax on all property in the district subject to district taxation at a rate sufficient to create an interest and sinking fund and to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed 75 cents on each $100 valuation of taxable property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.203. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters voting at an election held for that purpose.(b) The board shall call the election. The election must be held in accordance with Chapter 1251, Government Code.(c) The bond election order must specify:(1) the date of the election;(2) the location of the polling places;(3) the presiding election officers;(4) the amount of the bonds to be authorized;(5) the maximum maturity of the bonds; and(6) the maximum interest rate of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.204. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The board president shall execute the general obligation bonds in the district's name.(b) The board secretary shall attest the bonds as provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.205. REVENUE OR SPECIAL OBLIGATION BONDS. (a) The board may issue and sell revenue or special obligation bonds for the purposes provided by Section 1014.201.(b) Special obligation bonds must be payable from the revenue of the district's entire hospital system, including that portion originally acquired and all past or future extensions, additions, or replacements, excluding taxes, after deducting the cost of maintaining and operating the system. For purposes of this subsection, the cost of maintaining and operating the system:(1) may include only the items set forth and defined in the resolution authorizing the bond issuance; and(2) may not include the cost of providing medical or hospital care for the district's needy inhabitants.(c) A cost described by Subsection (b)(2) is a maintenance and operating expense for budget and tax purposes.(d) The district may issue revenue bonds without an election.(e) Revenue bonds may be additionally secured by:(1) a mortgage or deed of trust on real property;(2) a chattel mortgage on the district's personal property; or(3) both.(f) The board may issue bonds that are a junior lien on the district's net revenue or property and additional parity bonds under conditions specified in the bond resolution or trust indenture.(g) Money for the payment of not more than two years' interest on the bonds and an amount the board estimates will be required for maintenance and operating expenses during the first year of operation may be set aside out of the proceeds from the sale of the bonds.(h) A revenue bond issued by the district must contain the following provision: "The holder of the bond may not demand payment of this bond or appurtenant coupons out of money raised or to be raised by taxation."

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.206. CHARGES FOR SERVICES RENDERED. If the board issues revenue bonds, the board shall charge and collect rates for services rendered by the hospital system that are sufficient to:(1) pay the maintenance and operating expenses described by Section 1014.205;(2) pay the principal and interest on the bonds as each becomes due; and(3) create and maintain a bond reserve fund and other funds as provided in the bond resolution or trust indenture.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.207. REFUNDING BONDS. (a) The board may, without an election, issue refunding bonds to refund any bonds issued or assumed by the district.(b) A refunding bond may be:(1) sold, with the proceeds of the refunding bond applied to the payment of the outstanding bonds; or(2) exchanged wholly or partly for not less than a similar principal amount of the outstanding bonds.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.208. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued by the district;(2) the transfer and issuance of the bonds; and(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXESSec. 1014.251. IMPOSITION OF AD VALOREM TAX. (a) The board shall impose a tax on property in the district subject to district taxation.(b) The board shall impose the tax to pay:(1) indebtedness issued or assumed by the district; and(2) the maintenance and operating expenses of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.252. TAX RATE. (a) The board may impose the tax at a rate not to exceed 75 cents on each $100 valuation of taxable property in the district.(b) In setting the tax rate, the board shall consider the income of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1014.253. TAX ASSESSOR-COLLECTOR. The tax assessor-collector of Collingsworth County shall assess and collect taxes imposed by the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1015. FAIRFIELD HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1015. FAIRFIELD HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1015.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Fairfield Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.002. AUTHORITY FOR OPERATION. The district operates

and is financed as provided by Section 9, Article IX, Texas

Constitution, and by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.003. ESSENTIAL PUBLIC FUNCTION. The district is a

public entity performing an essential public function.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of the Fairfield

Independent School District as those boundaries existed on August

3, 1987.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The state may not be obligated for the support or

maintenance of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1015.051. BOARD ELECTION; TERM. (a) The district is

governed by a board of seven directors elected from the district

at large.

(b) Directors serve staggered four-year terms.

(c) An election shall be held on the uniform election day in May

of each even-numbered year to elect the appropriate number of

directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.052. NOTICE OF ELECTION. At least 35 days before the

date of an election of directors, notice of the election shall be

published one time in a newspaper with general circulation in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.053. QUALIFICATIONS FOR OFFICE. (a) To be eligible

to be a candidate for or to serve as a director, a person must

be:

(1) a district resident; and

(2) a qualified voter.

(b) A district employee may not serve as a director.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.054. BOND; RECORD OF BOND. (a) Before assuming the

duties of office, each director must execute a bond for $5,000

that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the director's

duties.

(b) The board may pay for a director's bond with district money.

(c) Each director's bond shall be kept in the district's

permanent records.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.055. BOARD VACANCY. If a vacancy occurs in the office

of director, the remaining directors shall appoint a director for

the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.056. OFFICERS. (a) The board shall elect a president

and vice president from among its members.

(b) The board shall appoint a secretary, who need not be a

director.

(c) Each officer of the board serves for a term of one year.

(d) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.057. COMPENSATION; EXPENSES. A director or officer

serves without compensation but may be reimbursed for actual

expenses incurred in the performance of official duties. The

expenses must be:

(1) reported in the district's records; and

(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.058. VOTING REQUIREMENT. A concurrence of a majority

of the directors voting is necessary in any matter relating to

district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.059. DISTRICT ADMINISTRATOR. (a) The board may

appoint a qualified person as district administrator.

(b) The district administrator serves at the will of the board

and is entitled to the compensation determined by the board.

(c) Before assuming the duties of district administrator, the

administrator must execute a bond in the amount set by the board

of not less than $5,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the

administrator's duties under this chapter.

(d) The board may pay for the bond with district money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.060. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the general affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.061. ASSISTANT DISTRICT ADMINISTRATOR; ATTORNEY. (a)

The board may appoint qualified persons as:

(1) the assistant district administrator; and

(2) the attorney for the district.

(b) The assistant district administrator and the attorney for

the district serve at the will of the board and are entitled to

the compensation determined by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.062. APPOINTMENT AND RECRUITMENT OF STAFF AND

EMPLOYEES. (a) The board may appoint to the staff any doctors

the board considers necessary for the efficient operation of the

district and may make temporary appointments as necessary.

(b) The district may employ technicians, nurses, fiscal agents,

accountants, architects, additional attorneys, and other

necessary employees.

(c) The board may delegate to the district administrator the

authority to employ persons for the district.

(d) The board may spend money to recruit physicians, nurses, and

other trained medical personnel. The board may pay the tuition

or other costs or expenses of a full-time medical student or

nursing student who:

(1) is enrolled in and is in good standing at an accredited

school, college, or university; and

(2) contractually agrees to become a district employee in return

for that assistance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.063. CONTINUING EDUCATION; RETRAINING. The board may

spend money for continuing education and retraining of employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.064. RETIREMENT BENEFITS. The board may provide

retirement benefits for district employees by:

(1) establishing or administering a retirement program; or

(2) participating in:

(A) the Texas County and District Retirement System; or

(B) another statewide retirement system in which the district is

eligible to participate.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1015.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for:

(1) operating hospital facilities; and

(2) providing medical and hospital care for the district's needy

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.102. RESTRICTION ON MUNICIPAL TAXATION AND DEBT. The

City of Fairfield may not impose a tax or issue bonds or other

obligations for hospital purposes or to provide medical care for

district residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital system

and the district's money and resources.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.104. RULES. The board may adopt rules governing:

(1) the operation of the hospital and hospital system; and

(2) the duties, functions, and responsibilities of district

staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.105. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method of making purchases and expenditures by and for

the district; and

(2) accounting and control procedures for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.106. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine:

(1) the type, number, and location of buildings required to

maintain an adequate hospital system; and

(2) the type of equipment necessary for hospital care.

(b) The board may:

(1) acquire property, including facilities and equipment, for

the district for use in the hospital system; and

(2) mortgage or pledge the property as security for the payment

of the purchase price.

(c) The board may lease hospital facilities for the district.

(d) The board may sell or otherwise dispose of the property,

including facilities, or equipment, for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.107. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in property located in district territory if the

interest is necessary for the district to exercise a right or

authority conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.108. COST OF RELOCATING OR ALTERING PROPERTY. In

exercising the power of eminent domain, if the board requires

relocating, raising, lowering, rerouting, changing the grade of,

or altering the construction of any railroad, highway, pipeline,

electric transmission and electric distribution, telegraph, or

telephone line, conduit, pole, or facility, the district must

bear the actual cost of relocating, raising, lowering, rerouting,

changing the grade, or altering the construction to provide

comparable replacement, without enhancement of facilities, after

deducting the net salvage value derived from the old facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.109. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust for any

purpose and under any direction, limitation, or provision

prescribed in writing by the donor that is consistent with the

proper management of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.110. CONSTRUCTION CONTRACTS. (a) The board may enter

into construction contracts for the district.

(b) The board may enter into a construction contract that

involves the expenditure of more than the amount provided by

Section 271.024, Local Government Code, only after competitive

bidding as provided by Subchapter B, Chapter 271, Local

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.111. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract relating to a

hospital facility for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.112. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

SERVICES. The board may contract with a political subdivision of

this state or with a state or federal agency for the district to:

(1) furnish a mobile emergency medical service; or

(2) provide for the investigatory or welfare needs of district

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.113. PAYMENT FOR TREATMENT; PROCEDURES. (a) Each

year, the board may set criteria for determining residency,

eligibility for a service, and the type of services available.

(b) When a person who resides in the district is admitted as a

patient to a district facility, the district administrator may

have an inquiry made into the financial circumstances of:

(1) the patient; and

(2) a relative of the patient who is legally responsible for the

patient's support.

(c) To the extent that the patient or a relative of the patient

who is legally responsible for the patient's support cannot pay

for care and treatment provided by the district, the district

shall supply the care and treatment without charging the patient

or the patient's relative.

(d) On determining that the patient or a relative legally

responsible for the patient's support can pay for all or part of

the care and treatment provided by the district, the district

administrator shall report that determination to the board, and

the board shall issue an order directing the patient or the

relative to pay the district a specified amount each week. The

amount must be based on the person's ability to pay.

(e) The district administrator may collect the money owed to the

district from the patient's estate or from that of a relative who

was legally responsible for the patient's support in the manner

provided by law for the collection of expenses of the last

illness of a deceased person.

(f) If there is a dispute relating to a person's ability to pay

or if the district administrator has any doubt concerning a

person's ability to pay, the board shall:

(1) call witnesses;

(2) hear and resolve the question; and

(3) issue a final order.

(g) The final order of the board may be appealed to a district

court in the county in which the district is located. The

substantial evidence rule applies to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.114. REIMBURSEMENT FOR SERVICES. (a) The board shall

require a county, municipality, or public hospital located

outside the district to reimburse the district for the district's

care and treatment of a sick or injured person of that county,

municipality, or public hospital as provided by Chapter 61,

Health and Safety Code.

(b) The board shall require the sheriff of Freestone County or

the police chief of the City of Fairfield to reimburse the

district for the district's care and treatment of a person who is

confined in a jail facility of Freestone County or the City of

Fairfield and is not a district resident. A prisoner in the

Freestone County jail or any penal or police facility located in

the district does not qualify as a district resident unless the

person would meet the qualifications for residency

notwithstanding the incarceration, its duration, or the facts

surrounding the incarceration.

(c) On behalf of the district, the board may contract with the

state or federal government for that government to reimburse the

district for treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.115. AUTHORITY TO SUE AND BE SUED. The board may sue

and be sued on behalf of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1015.151. BUDGET. (a) The district administrator shall

prepare a proposed annual budget for the district.

(b) The proposed budget must contain a complete financial

statement, including a statement of:

(1) the outstanding obligations of the district;

(2) the amount of cash on hand in each district fund;

(3) the amount of money received by the district from all

sources during the previous year;

(4) the amount of money available to the district from all

sources during the ensuing year;

(5) the amount of the balances expected at the end of the year

in which the budget is being prepared;

(6) the estimated amount of revenue and balances available to

cover the proposed budget; and

(7) the estimated tax rate required.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) The board shall publish notice of the hearing in a newspaper

with general circulation in the district not later than the 10th

day before the date of the hearing.

(c) Any district resident is entitled to be present and

participate at the hearing.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the district

administrator. The board may make any changes in the proposed

budget that the board judges to be in the interests of the

taxpayers.

(e) The budget is effective only after adoption by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.153. AMENDMENTS TO BUDGET. After adoption, the annual

budget may be amended on the board's approval.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.154. RESTRICTION ON EXPENDITURES. Money may be spent

only for an expense included in the budget or an amendment to the

budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.155. FISCAL YEAR. (a) The district operates on a

fiscal year established by the board.

(b) The fiscal year may not be changed:

(1) during a period that revenue bonds of the district are

outstanding; or

(2) more than once in a 24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.156. ANNUAL AUDIT. The board annually shall have an

audit made of the district's financial condition.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.157. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS.

The annual audit and other district records shall be open to

inspection during regular business hours at the district's

principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.158. FINANCIAL REPORT. As soon as practicable after

the close of the fiscal year, the district administrator shall

prepare for the board:

(1) a sworn statement of the amount of district money; and

(2) an account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.159. DEPOSITORY. (a) The board shall select at least

one bank to serve as a depository for district money.

(b) District money, other than money invested as provided by

Section 1015.160(b) and money transmitted to a bank for payment

of bonds or obligations issued or assumed by the district, shall

be deposited as received with the depository bank and shall

remain on deposit. This subsection does not limit the power of

the board to place a part of district money on time deposit or to

purchase certificates of deposit.

(c) The district may not deposit money with a bank in an amount

that exceeds the maximum amount secured by the Federal Deposit

Insurance Corporation unless the bank has first executed a bond

or other security in an amount sufficient to secure from loss the

district money that exceeds the amount secured by the Federal

Deposit Insurance Corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.160. SPENDING AND INVESTMENT RESTRICTIONS. (a)

Except as otherwise provided by Sections 1015.110, 1015.161,

1015.201, 1015.204, and 1015.205, the district may not incur a

debt payable from district revenue other than the revenue on hand

or to be on hand in the current and immediately following

district fiscal years.

(b) The board may invest operating, depreciation, or building

reserves only in funds or securities specified by Chapter 2256,

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.161. AUTHORITY TO BORROW MONEY; SECURITY. (a) The

board may borrow money at a rate not to exceed the maximum annual

percentage rate allowed by law for district obligations at the

time the loan is made if the board declares that money is not

available to meet authorized district obligations, which creates

an emergency.

(b) To secure a loan, the board may pledge:

(1) district revenue that is not pledged to pay the district's

bonded indebtedness;

(2) a district tax to be imposed by the district in the next

12-month period that is not pledged to pay the principal of or

interest on district bonds; or

(3) district bonds that have been authorized but not sold.

(c) A loan for which taxes or bonds are pledged must mature not

later than the first anniversary of the date the loan is made. A

loan for which district revenue is pledged must mature not later

than the fifth anniversary of the date the loan is made.

(d) Money obtained from a loan under this section may be spent

only for:

(1) a purpose for which the board declared an emergency; and

(2) if district taxes or bonds are pledged to pay the loan, the

purpose for which the pledged taxes were imposed or the pledged

bonds were authorized.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1015.201. GENERAL OBLIGATION BONDS. If authorized by an

election, the board may issue and sell general obligation bonds

in the name and on the faith and credit of the district to:

(1) purchase, construct, acquire, repair, or renovate buildings

or improvements; and

(2) equip buildings or improvements for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1015.201, the board shall impose an ad valorem tax at a

rate sufficient to create an interest and sinking fund to pay the

principal of and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed the

limit approved by the voters at the election authorizing the

imposition of the tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of district voters voting at an election

held for that purpose.

(b) The board may order a bond election.

(c) The order calling the election must specify:

(1) the nature and date of the election;

(2) the hours during which the polls will be open;

(3) the location of the polling places;

(4) the amount of the bonds to be authorized; and

(5) the maximum maturity of the bonds.

(d) Notice of a bond election shall be given as provided by

Section 1251.003, Government Code.

(e) The board shall declare the results of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.204. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, renovate, or equip

buildings or improvements for hospital purposes; or

(2) acquire sites to be used for hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospital system.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner provided by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.205. REFUNDING BONDS. (a) The board may issue

refunding bonds to refund an outstanding indebtedness issued or

assumed by the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bonds applied to

the payment of the indebtedness to be refunded; or

(2) exchanged wholly or partly for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.206. MATURITY OF BONDS. District bonds must mature

not later than 50 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.207. EXECUTION OF BONDS. (a) The board president

shall execute district bonds in the district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.208. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) any transaction relating to the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1015.251. IMPOSITION OF AD VALOREM TAX. (a) The board may

impose a tax on all property in the district subject to district

taxation.

(b) The tax may be used to meet the requirements of:

(1) district bonds;

(2) indebtedness assumed by the district; and

(3) the maintenance and operating expenses of the district.

(c) The district may not impose a tax to pay the principal of or

interest on revenue bonds issued under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.252. TAX RATE. (a) The board may impose the tax at a

rate for the initial tax year not to exceed eight cents on each

$100 valuation of taxable property.

(b) The tax rate for all purposes may not exceed 12 cents on

each $100 valuation of all taxable property in the district.

(c) In setting the tax rate, the board shall consider income of

the district from sources other than taxation.

(d) The board may decrease the tax rate or may elect not to

impose a tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.253. TAX ASSESSOR-COLLECTOR. The board may provide

for the appointment of a tax assessor-collector for the district

or may contract for the assessment and collection of taxes as

provided by the Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER G. DISSOLUTION

Sec. 1015.301. DISSOLUTION; ELECTION. (a) The district may be

dissolved only on approval of a majority of the district voters

voting in an election held for that purpose.

(b) The board may order that a dissolution election be held.

(c) The board shall order an election if the board receives a

petition requesting an election that is signed by at least 10

percent of the registered voters in the district. The board

shall order the election not later than the 60th day after the

date the petition is presented to the district.

(d) The order calling the election must state:

(1) the nature of the election, including the proposition to

appear on the ballot;

(2) the date of the election;

(3) the hours during which the polls will be open; and

(4) the location of the polling places.

(e) Section 41.001(a), Election Code, does not apply to an

election ordered under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.302. NOTICE OF ELECTION. (a) The board shall give

notice of an election under this subchapter by publishing once a

week for two consecutive weeks a substantial copy of the election

order in a newspaper with general circulation in the district.

(b) The first publication of the notice must appear at least 35

days before the date set for the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.303. BALLOT. The ballot for an election under this

subchapter must be printed to permit voting for or against the

proposition: "The dissolution of the Fairfield Hospital

District."

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.304. ELECTION RESULTS. (a) If the board finds that

the election results favor the proposition to dissolve the

district, the board shall:

(1) issue an order declaring the district be dissolved; and

(2) specify in the order the date the dissolution takes effect.

(b) If the board finds that the election results do not favor

the proposition to dissolve the district, another dissolution

election may not be held before the first anniversary of the date

of the election at which the voters disapproved the proposition.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.305. DIRECTORS IN OFFICE AFTER DISSOLUTION. The

directors in office on the date of the dissolution shall continue

in office, without further election, until:

(1) the affairs of the district are effectively concluded; and

(2) all duties or acts required of the board are completed.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.306. IMPOSITION OF TAX; TRANSFER OF DEBTS. After

issuing the dissolution order, the board shall determine the debt

owed by the district and shall:

(1) impose on property subject to taxation in the district a tax

in proportion of the debt to the property value and use the tax

revenue to pay the district's bonds or satisfy other district

debts; or

(2) transfer the district's debts to any governmental entity

assuming responsibility after dissolution of the district for

providing hospital care in the territory included in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.307. DISPOSITION OR TRANSFER OF ASSETS AND DEBTS. (a)

The board may not dispose of or transfer the district's assets

except for due compensation unless:

(1) the debts are transferred to another governmental entity

embracing the district; and

(2) the transferred assets are used for the benefit of citizens

formerly in the district.

(b) If the board transfers the district's debts to another

governmental entity, the board shall also transfer to that

governmental entity:

(1) title to land, buildings, improvements, and equipment

related to the hospital system owned by the district; and

(2) operating money and reserves for operating expenses and

money budgeted by the district to provide medical care for

district residents for the remainder of the fiscal year in which

the district is dissolved.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.308. SPENDING RESTRICTIONS. After the effective date

of the district's dissolution, the board may not spend any money

except:

(1) as authorized by law; and

(2) as necessary to pay reasonable dissolution expenses and the

district's legal debts incurred before that date.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1015.309. REPORT; DISSOLUTION ORDER. (a) After the

district has paid all district debts and has disposed of all

district money and other assets as prescribed by this subchapter,

the board shall file a written report with the Commissioners

Court of Freestone County summarizing the board's actions in

dissolving the district. The report must include a summary of

the district's debts.

(b) Not later than the 10th day after the date the Commissioners

Court of Freestone County receives the report, the commissioners

court shall:

(1) determine whether the board has fulfilled the requirements

of this subchapter; and

(2) if the commissioners court determines the board has

fulfilled its duties, enter an order to that effect.

(c) On entry of an order under Subsection (b)(2), the directors

are discharged from liability under their bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1016. CONCHO COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1016. CONCHO COUNTY HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1016.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Concho County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.002. AUTHORITY FOR OPERATION. The district operates

in accordance with and has the rights, powers, and duties

provided by Section 9, Article IX, Texas Constitution, and by

this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.003. ESSENTIAL PUBLIC FUNCTION. The district performs

an essential public function in carrying out the purposes of this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Concho County,

Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.005. CORRECTION OF INVALID PROCEDURES. If a court

holds that any procedure under this chapter violates the

constitution of this state or of the United States, the district

by resolution may provide an alternative procedure that conforms

with the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.006. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support and maintenance of the district may not

become a charge against or obligation of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.007. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for construction,

maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1016.051. BOARD ELECTION; TERM. (a) The board consists of

seven directors elected as follows:

(1) four directors, each of whom is a resident of a different

county commissioners precinct; and

(2) three directors from the district at large.

(b) A district voter may vote on each of the seven directors.

(c) Directors serve staggered two-year terms unless four-year

terms are established under Section 285.081, Health and Safety

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.052. NOTICE OF ELECTION. At least 10 days before the

date of an election of directors, notice of the election shall be

published one time in a newspaper of general circulation in

Concho County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.053. BALLOT PETITION. A person who wants to have the

person's name printed on the ballot as a candidate for director

must file with the board secretary a petition requesting that

action. The petition must be:

(1) signed by at least 10 registered voters; and

(2) filed at least 25 days before the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.054. QUALIFICATIONS FOR OFFICE. A person may not be

elected or appointed as a director unless the person is:

(1) a district resident;

(2) a qualified voter;

(3) a freeholder; and

(4) at least 18 years of age when elected or appointed.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.055. BOND; RECORD OF BOND AND OATH OR AFFIRMATION OF

OFFICE. (a) Each director shall execute a good and sufficient

bond for $1,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the director's

duties.

(b) Each director's bond and the constitutional oath or

affirmation of office shall be deposited with the district's

depository bank for safekeeping.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.056. BOARD VACANCY. (a) If a vacancy occurs in the

office of director, the remaining directors shall appoint a

director for the unexpired term.

(b) If the number of directors is reduced to fewer than four for

any reason, the remaining directors shall immediately call a

special election to fill the vacancies. If the remaining

directors do not call the election, a district court, on

application of a district voter or taxpayer, may order the

directors to hold the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.057. OFFICERS. The board shall elect a president and

a secretary from among its members.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.058. VOTING REQUIREMENT. A concurrence of four

directors is sufficient in any matter relating to district

business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.059. MEETINGS. (a) A board meeting may be called by

the president or any four directors.

(b) Notice of the time and place of a board meeting must be

given to each director at least 72 hours before the time of the

meeting.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.060. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR.

(a) The board may appoint a qualified person as district

administrator.

(b) The board may appoint an assistant administrator.

(c) The district administrator and any assistant administrator

serve at the will of the board and are entitled to the

compensation determined by the board.

(d) On assuming the duties of district administrator, the

administrator shall execute a bond payable to the district in an

amount set by the board of not less than $5,000 that:

(1) is conditioned on the administrator performing the

administrator's duties; and

(2) contains other conditions the board may require.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.061. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.062. EMPLOYEES; APPOINTMENT OF STAFF. (a) The board

may appoint to the staff any doctors the board considers

necessary for the efficient operation of the district and may

make temporary appointments as necessary.

(b) The district may employ fiscal agents, accountants,

architects, and attorneys the board considers proper.

(c) The board may delegate to the district administrator the

authority to hire district employees, including technicians and

nurses.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.063. SENIORITY; RETIREMENT BENEFITS. The board may:

(1) adopt rules related to the seniority of district employees,

including rules for a retirement plan based on seniority; and

(2) give effect to previous years of service for district

employees continuously employed in the operation or management of

hospital facilities:

(A) constructed by the district; or

(B) acquired by the district, including facilities acquired when

the district was created.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1016.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for providing hospital care for the district's

indigent residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. A political subdivision located within the district may

not impose a tax or issue bonds or other obligations for hospital

purposes or to provide medical care.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital system

and the district's money and resources.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.104. HOSPITAL SYSTEM. (a) The district shall provide

for the establishment of a hospital system by:

(1) purchasing, constructing, acquiring, repairing, or

renovating buildings and equipment;

(2) equipping the buildings; and

(3) administering the buildings and equipment for hospital

purposes.

(b) The hospital system may include:

(1) facilities for domiciliary care of the sick, injured, or

geriatric;

(2) facilities for outpatient clinics;

(3) dispensaries;

(4) convalescent home facilities;

(5) necessary nurses' domiciliaries and training centers;

(6) blood banks;

(7) research centers or laboratories; and

(8) any other facilities the board considers necessary for

hospital care.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.105. RULES. The board may adopt rules governing the

operation of the hospital, the hospital system, and the

district's staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.106. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method and manner of making purchases and expenditures

by and for the district; and

(2) all accounting and control procedures.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine the type, number, and location of

buildings required to maintain an adequate hospital system.

(b) The board may lease all or part of the district's buildings

and other facilities on terms considered to be in the best

interest of the district's inhabitants. The term of the lease

may not exceed 25 years.

(c) The district may acquire equipment for use in the district's

hospital system and mortgage or pledge the property as security

for the payment of the purchase price. A contract entered into

under this subsection must provide that the entire obligation be

retired not later than the fifth anniversary of the date of the

contract.

(d) The district may sell or otherwise dispose of any property,

including equipment, on terms the board finds are in the best

interest of the district's inhabitants. The board may not sell

or dispose of any real property unless the board affirmatively

finds that the property is not needed for the operation of the

hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.108. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property located in district territory if

the interest is necessary for the district to exercise a power,

right, or privilege conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.109. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.110. CONSTRUCTION OR PURCHASE CONTRACTS. A

construction or purchase contract that involves the expenditure

of more than $2,000 may be made only after advertising in the

manner provided by Chapter 252 and Subchapter C, Chapter 262,

Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.111. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract relating to a

district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.112. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

HOSPITALIZATION. (a) The board may contract with a county or

municipality located outside the district's boundaries for the

hospitalization of a sick or injured person of that county or

municipality.

(b) The board may contract with this state or a federal agency

for the hospitalization of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

INVESTIGATORY OR OTHER SERVICES. The board may contract with a

political subdivision or governmental agency for the district to

provide investigatory and other services as to the hospital or

welfare needs of district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.114. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in the district is admitted to a district

facility, the district administrator may have an inquiry made

into the circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If the district administrator determines that the patient or

those relatives cannot pay all or part of the costs of the care

and treatment in the hospital, the amount of the costs that

cannot be paid becomes a charge against the district.

(c) If the district administrator determines that the patient or

those relatives can pay for all or part of the costs of the

patient's care and treatment, the patient or those relatives

shall be ordered to pay the district a specified amount each week

for the patient's care and support. The amount ordered must be

proportionate to the person's financial ability.

(d) The district administrator may collect the amount from the

patient's estate, or from any relative who is legally liable for

the patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the district administrator, the board shall hold a

hearing and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue any appropriate orders.

(f) The final order of the board may be appealed to the district

court. The substantial evidence rule applies to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.115. AUTHORITY TO SUE AND BE SUED. (a) The district,

through the board, may sue and be sued.

(b) The district is entitled to all causes of action and

defenses to which similar authorities performing only

governmental functions are entitled.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1016.151. BUDGET. (a) The district administrator shall

prepare an annual budget for approval by the board.

(b) The proposed budget must contain a complete financial

statement of:

(1) the outstanding obligations of the district;

(2) the cash on hand in each district fund;

(3) the money received by the district from all sources during

the previous year;

(4) the money available to the district from all sources during

the ensuing year;

(5) the balances expected at the end of the year in which the

budget is being prepared;

(6) the estimated revenue and balances available to cover the

proposed budget;

(7) the estimated tax rate required; and

(8) the proposed expenditures and disbursements and the

estimated receipts and collections for the following fiscal year.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) At least 10 days before the date of the hearing, notice of

the hearing shall be published one time in a newspaper or

newspapers that individually or collectively have general

circulation in the district.

(c) Any property taxpayer of the district is entitled to be

present and participate at the hearing in accordance with the

rules of decorum and procedures prescribed by the board.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the district

administrator. The board may make any changes in the proposed

budget that the board judges to be in the interest of the

taxpayers and that the law warrants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.153. AMENDMENTS TO BUDGET. The budget may be amended

as required by circumstances. The board must approve all

amendments.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.154. RESTRICTION ON EXPENDITURES.Money may be spent

only for an expense included in the budget or an amendment to the

budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.155. FISCAL YEAR. (a) The district operates on a

fiscal year established by the board.

(b) The fiscal year may not be changed more than once in a

24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.156. AUDIT. (a) The board shall have an independent

audit made of the district's financial condition for the fiscal

year.

(b) As soon as the audit is completed, the audit shall be filed

at the district's office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.157. INSPECTION OF AUDIT AND DISTRICT RECORDS. The

audit and other district records shall be open to inspection at

the district's principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.158. FINANCIAL REPORT. As soon as practicable after

the close of each fiscal year, the district administrator shall

prepare for the board:

(1) a complete sworn statement of all district money; and

(2) a complete account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.159. DEPOSITORY. (a) The board shall select one or

more banks inside or outside the district to serve as a

depository for district money.

(b) District money, other than money invested as provided by

Section 1016.160(b), and money transmitted to a bank for payment

of bonds or obligations issued or assumed by the district, shall

be deposited as received with the depository bank and shall

remain on deposit.

(c) This chapter, including Subsection (b), does not limit the

power of the board to place a part of district money on time

deposit or to purchase certificates of deposit.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.160. SPENDING AND INVESTMENT RESTRICTIONS. (a)

Except as otherwise provided by Section 1016.107(c), this

subchapter, and Subchapter E, the district may not incur an

obligation payable from district revenue other than the revenue

on hand or to be on hand in the current and following district

fiscal years.

(b) The board may invest operating, depreciation, or building

reserves only in funds or securities specified by Chapter 2256,

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1016.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds in the name and on the faith

and credit of the district for any purpose relating to:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings or improvements; and

(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1016.201, the board shall impose an ad valorem tax at a

rate sufficient to create an interest and sinking fund to pay the

principal of and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed the

tax rate approved by the voters at the election authorizing the

imposition of the tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting at an

election held for that purpose.

(b) The order calling the election shall provide for clerks as

in county elections and must specify:

(1) the date of the election;

(2) the location of the polling places;

(3) the presiding and alternate election judges for each polling

place;

(4) the amount of the bonds to be authorized;

(5) the maximum maturity of the bonds; and

(6) the maximum interest rate of the bonds.

(c) Notice of a bond election shall be given as provided by

Section 1251.003, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.204. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, renovate, or equip

buildings or improvements for hospital purposes; or

(2) acquire sites to be used for hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospitals.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner and in accordance

with the procedures and requirements prescribed by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.205. REFUNDING BONDS. (a) The board may issue

refunding bonds to refund outstanding indebtedness issued or

assumed by the district.

(b) Refunding bonds may be:

(1) sold, with the proceeds of the refunding bonds applied to

the payment of the outstanding indebtedness; or

(2) exchanged wholly or partly for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.206. MATURITY OF BONDS. District bonds must mature

not later than 40 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.207. EXECUTION OF BONDS. (a) The board president

shall execute the district's bonds in the district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.208. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) the transfer and issuance of the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1016.251. IMPOSITION OF AD VALOREM TAX. (a) The board

shall impose a tax on all property in the district subject to

district taxation.

(b) The board shall impose the tax to:

(1) pay the interest on and create a sinking fund for bonds or

other obligations issued or assumed by the district for hospital

purposes;

(2) pay indebtedness incurred or assumed by the district;

(3) provide for the operation and maintenance of the district

and the hospital or hospital system;

(4) make improvements and additions to the hospital system; and

(5) acquire necessary sites for the hospital system by purchase,

lease, or condemnation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1016.252. TAX RATE. (a) The board may impose the tax at a

rate not to exceed 75 cents on each $100 valuation of all taxable

property in the district.

(b) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1017. CULBERSON COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1017. CULBERSON COUNTY HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1017.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Culberson County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.002. AUTHORITY FOR OPERATION. The district operates

and is financed as provided by Section 9, Article IX, Texas

Constitution, and by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.003. ESSENTIAL PUBLIC FUNCTION. The district is a

public entity performing an essential public function.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Culberson County,

Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION.The state may not become obligated for the support or

maintenance of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE.The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1017.051. BOARD ELECTION; TERM. (a) The district is

governed by a board of five directors elected from the district

at large.

(b) Directors serve staggered two-year terms unless four-year

terms are established under Section 285.081, Health and Safety

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.052. NOTICE OF ELECTION. At least 35 days before the

date of an election of directors, notice of the election shall be

published one time in a newspaper with general circulation in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.053. BALLOT PETITION. A person who wants to have the

person's name printed on the ballot as a candidate for director

must file with the board secretary a petition requesting that

action. The petition must be:

(1) signed by at least one registered voter of the district as

determined by the most recent official list of registered voters;

and

(2) filed not later than the 31st day before the date of the

election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.054. QUALIFICATIONS FOR OFFICE. (a) To be eligible

to be a candidate for or to serve as a director, a person must

be:

(1) a district resident; and

(2) a qualified voter.

(b) A district employee may not serve as a director.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.055. BOND; RECORD OF BOND. (a) Before assuming the

duties of office, each director must execute a bond for $5,000

that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the director's

duties.

(b) The board may pay for a director's bond with district money.

(c) The bond shall be kept in the permanent records of the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.056. BOARD VACANCY. If a vacancy occurs in the office

of director, the remaining directors shall appoint a director for

the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.057. OFFICERS. (a) The board shall elect a president

and a vice president from among its members.

(b) The board shall appoint a secretary, who need not be a

director.

(c) Each officer of the board serves for a term of one year.

(d) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.058. COMPENSATION; EXPENSES. A director or officer

serves without compensation but may be reimbursed for actual

expenses incurred in the performance of official duties. The

expenses must be:

(1) reported in the district's records; and

(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.059. VOTING REQUIREMENT. A concurrence of a majority

of the directors voting is necessary in any matter relating to

district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.060. DISTRICT ADMINISTRATOR. (a) The board may

appoint a qualified person as district administrator.

(b) The district administrator serves at the will of the board

and is entitled to the compensation determined by the board.

(c) Before assuming the duties of district administrator, the

administrator must execute a bond in the amount set by the board

of not less than $5,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the

administrator's duties under this chapter.

(d) The board may pay for the bond with district money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.061. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the general affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.062. ASSISTANT DISTRICT ADMINISTRATOR; ATTORNEY. (a)

The board may appoint qualified persons as:

(1) the assistant district administrator; and

(2) the attorney for the district.

(b) The assistant district administrator and the attorney for

the district serve at the will of the board and are entitled to

the compensation determined by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.063. APPOINTMENTS AND RECRUITMENT OF STAFF AND

EMPLOYEES. (a) The board may appoint to the staff any doctors

the board considers necessary for the efficient operation of the

district and may make temporary appointments as necessary.

(b) The district may employ technicians, nurses, fiscal agents,

accountants, architects, additional attorneys, and other

necessary employees.

(c) The board may delegate to the district administrator the

authority to employ persons for the district.

(d) The board may spend money to recruit physicians, nurses, or

other trained medical personnel. The board may pay the tuition or

other costs or expenses of a full-time medical student or nursing

student who:

(1) is enrolled in and is in good standing at an accredited

school, college, or university; and

(2) contractually agrees to become a district employee in return

for that assistance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.064. RETIREMENT BENEFITS. The board may provide

retirement benefits for district employees by:

(1) establishing or administering a retirement program; or

(2) participating in:

(A) the Texas County and District Retirement System; or

(B) another statewide retirement system in which the district is

eligible to participate.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1017.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for:

(1) operating hospital facilities; and

(2) providing medical and hospital care for the district's needy

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.102. RESTRICTION ON CULBERSON COUNTY TAXATION AND

DEBT. Culberson County may not impose a tax or issue bonds or

other obligations for hospital purposes or to provide medical

care for district residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital system

and the district's money and resources.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.104. RULES. The board may adopt rules governing:

(1) the operation of the hospital and hospital system; and

(2) the duties, functions, and responsibilities of district

staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.105. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method of making purchases and expenditures by and for

the district; and

(2) accounting and control procedures for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.106. MOBILE EMERGENCY MEDICAL SERVICE. The district

may operate or provide for the operation of a mobile emergency

medical service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine the type, number, and location of

buildings required to maintain an adequate hospital system and

the type of equipment necessary for hospital care. The hospital

system may include facilities and equipment to provide for

domiciliary care and treatment of geriatric patients.

(b) The board may:

(1) lease or acquire property, including facilities and

equipment, for the use of the district; and

(2) mortgage or pledge the property as security for the payment

of the purchase price.

(c) The board may sell, lease, or otherwise dispose of property,

including facilities or equipment, for the district. Sale or

other disposal under this subsection must be at a public sale and

at a price and on the terms the board determines are most

advantageous to the district.

(d) The board may donate to another governmental entity or to a

charitable organization any surplus personal property or

equipment if the donation serves a public purpose and is

accompanied by adequate consideration.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.108. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in property located in district territory if the

property interest is necessary to exercise a right or authority

conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit money in the trial court or

execute a bond as provided by Section 21.021(a)(2) or (3),

Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.109. COST OF RELOCATING OR ALTERING PROPERTY. In

exercising the power of eminent domain, if the board requires

relocating, raising, lowering, rerouting, changing the grade of,

or altering the construction of any railroad, highway, pipeline,

or electric transmission, telegraph, or telephone line, conduit,

pole, or facility, the district must bear the actual cost of

relocating, raising, lowering, rerouting, changing the grade, or

altering the construction to provide comparable replacement

without enhancement of facilities, after deducting the net

salvage value derived from the old facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.110. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust for any

purpose and under any direction, limitation, or other provision

prescribed in writing by the donor that is consistent with the

proper management of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.111. CONSTRUCTION CONTRACTS. (a) The board may enter

into construction contracts for the district.

(b) The board may enter into a construction contract that

involves the expenditure of more than the amount provided by

Section 271.024, Local Government Code, only after competitive

bidding as provided by Subchapter B, Chapter 271, Local

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.112. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract relating to a

hospital facility for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

SERVICES. The board may contract with a political subdivision of

the state or with a state or federal agency for the district to:

(1) furnish a mobile emergency medical service; or

(2) provide for the investigatory or welfare needs of district

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.114. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

person who resides in the district is admitted as a patient to a

district facility, the district administrator may have an inquiry

made into the financial circumstances of:

(1) the patient; and

(2) a relative of the patient who is legally responsible for the

patient's support.

(b) To the extent that a patient or a relative of the patient

legally responsible for the patient's support cannot pay for care

and treatment provided by the district, the district shall supply

the care and treatment without charging the patient or the

patient's relative.

(c) On determining that the patient or a relative legally

responsible for the patient's support can pay for all or any part

of the care and treatment provided by the district, the district

administrator shall report that determination to the board, and

the board shall issue an order directing the patient or the

relative to pay the district a specified amount each week. The

amount must be based on the person's ability to pay.

(d) The district administrator may collect the amount owed to

the district from the patient's estate or from that of a relative

who was legally responsible for the patient's support in the

manner provided by law for collection of expenses in the last

illness of a deceased person.

(e) If there is a dispute relating to a person's ability to pay

or if the district administrator has any doubt concerning a

person's ability to pay, the board shall:

(1) call witnesses;

(2) hear and resolve the question; and

(3) issue a final order.

(f) The final order of the board may be appealed to a district

court in Culberson County. The substantial evidence rule applies

to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.115. REIMBURSEMENT FOR SERVICE. (a) The board shall

require a county or municipality located outside the district to

reimburse the district for the district's care and treatment of a

sick or injured person of that county or municipality.

(b) The board shall require the sheriff of Culberson County to

reimburse the district for the district's care and treatment of a

person who is confined in a jail facility of Culberson County and

is not a district resident.

(c) On behalf of the district, the board may contract with the

state or federal government for that government to reimburse the

district for treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.116. AUTHORITY TO SUE AND BE SUED. The board may sue

and be sued on behalf of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCE PROVISIONS

Sec. 1017.151. BUDGET. (a) The district administrator shall

prepare a proposed annual budget for the district.

(b) The proposed budget must contain a complete financial

statement, including a statement of:

(1) the outstanding obligations of the district;

(2) the amount of cash on hand in each district fund;

(3) the amount of money received by the district from all

sources during the previous year;

(4) the amount of money available to the district from all

sources during the ensuing year;

(5) the amount of the balances expected at the end of the year

in which the budget is being prepared;

(6) the estimated amount of revenue and balances available to

cover the proposed budget; and

(7) the estimated tax rate required.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) The board shall publish notice of the hearing in a newspaper

with general circulation in the district not later than the 10th

day before the date of the hearing.

(c) Any district resident is entitled to be present and

participate at the hearing.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the district

administrator. The board may make any changes in the proposed

budget that the board determines to be in the interests of the

taxpayers.

(e) The budget is effective only after adoption by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.153. AMENDMENTS TO BUDGET. After adoption, the annual

budget may be amended on the board's approval.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.154. RESTRICTION ON EXPENDITURES. Money may be spent

only for an expense included in the budget or an amendment to the

budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.155. FISCAL YEAR. (a) The district operates on a

fiscal year established by the board.

(b) The fiscal year may not be changed:

(1) during a period that revenue bonds of the district are

outstanding; or

(2) more than once in a 24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.156. ANNUAL AUDIT. The board annually shall have an

audit made of the district's financial condition.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.157. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS.

The annual audit and other district records shall be open to

inspection during regular business hours at the district's

principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.158. FINANCIAL REPORT. As soon as practicable after

the close of the fiscal year, the district administrator shall

prepare for the board:

(1) a sworn statement of the amount of district money; and

(2) an account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.159. DEPOSITORY. (a) The board shall select at least

one bank to serve as a depository for district money.

(b) District money, other than money invested as provided by

Section 1017.160(b) and money transmitted to a bank for payment

of bonds or obligations issued or assumed by the district, shall

be deposited as received with the depository bank and shall

remain on deposit. This subsection does not limit the power of

the board to place a part of district money on time deposit or to

purchase certificates of deposit.

(c) The district may not deposit money with a bank in an amount

that exceeds the maximum amount secured by the Federal Deposit

Insurance Corporation unless the bank first executes a bond or

other security in an amount sufficient to secure from loss the

district money that exceeds the amount secured by the Federal

Deposit Insurance Corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.160. SPENDING AND INVESTMENT RESTRICTIONS. (a)

Except as provided by this section and Sections 1017.063(d),

1017.111, 1017.201, 1017.204, and 1017.205, the district may not

incur a debt payable from district revenue other than the revenue

on hand or to be on hand in the current and immediately following

district fiscal years.

(b) The board may invest operating, depreciation, or building

reserves only in funds or securities specified by Chapter 2256,

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.161. AUTHORITY TO BORROW MONEY; SECURITY. (a) The

board may borrow money at a rate of not more than 10 percent a

year on district notes to pay the obligations if the board

declares that money is not available to meet authorized district

obligations, which creates an emergency.

(b) To secure a loan, the board may pledge:

(1) district revenue that is not pledged to pay the district's

bonded indebtedness;

(2) a district tax to be imposed by the district in the next

12-month period that is not pledged to pay the principal of or

interest on district bonds; or

(3) district bonds that have been authorized but not sold.

(c) A loan for which taxes or bonds are pledged must mature not

later than the first anniversary of the date the loan is made. A

loan for which district revenue is pledged must mature not later

than the fifth anniversary of the date the loan is made.

(d) Money obtained from a loan under this section may be spent

only for:

(1) a purpose for which the board declared an emergency; and

(2) if district taxes or bonds are pledged to pay the loan, the

purposes for which the taxes were imposed or the bonds were

authorized.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1017.201. GENERAL OBLIGATION BONDS. If authorized by an

election, the board may issue and sell general obligation bonds

in the name and on the faith and credit of the district to:

(1) purchase, construct, acquire, repair, or renovate buildings

or improvements;

(2) equip buildings or improvements for hospital purposes; or

(3) acquire and operate a mobile emergency medical service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1017.201, the board shall impose an ad valorem tax at a

rate sufficient to create an interest and sinking fund to pay the

principal of and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed the

limit approved by the voters at the election authorizing the

imposition of a tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters.

(b) The board may order a bond election.

(c) The order calling the election must specify:

(1) the nature and date of the election;

(2) the hours during which the polls will be open;

(3) the location of the polling places;

(4) the amount of the bonds to be authorized; and

(5) the maximum maturity of the bonds.

(d) Notice of a bond election shall be given as provided by

Section 1251.003, Government Code.

(e) The board shall declare the results of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.204. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, renovate, or equip

buildings or improvements for hospital purposes;

(2) acquire sites to be used for hospital purposes; or

(3) acquire and operate a mobile emergency medical service to

assist the district in carrying out its hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospital system.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner provided by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.205. REFUNDING BONDS. (a) The board may issue

refunding bonds to refund outstanding indebtedness issued or

assumed by the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bond applied to the

payment of the outstanding indebtedness; or

(2) exchanged wholly or partly for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.206. MATURITY OF BONDS. District bonds must mature

not later than 50 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.207. EXECUTION OF BONDS. (a) The board president

shall execute district bonds in the district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.208. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) any transaction relating to the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. AD VALOREM TAX

Sec. 1017.251. IMPOSITION OF AD VALOREM TAX. (a) The board may

impose a tax on all property in the district subject to district

taxation.

(b) The tax may be used to pay:

(1) indebtedness issued or assumed by the district; and

(2) the maintenance and operating expenses of the district.

(c) The district may not impose a tax to pay the principal of or

interest on revenue bonds issued under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.252. TAX RATE. (a) The board may impose the tax at a

rate not to exceed the limit approved by the voters at the

election authorizing the imposition of the tax.

(b) The tax rate for all purposes may not exceed 75 cents on

each $100 valuation of all taxable property in the district.

(c) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1017.253. TAX ASSESSOR-COLLECTOR. The board may provide

for the appointment of a tax assessor-collector for the district

or may contract for the assessment and collection of taxes as

provided by the Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1018. DALLAM-HARTLEY COUNTIES HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1018. DALLAM-HARTLEY COUNTIES HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSSec. 1018.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Dallam-Hartley Counties Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.002. AUTHORITY FOR OPERATION. The district operates and is administered and financed in accordance with Section 9, Article IX, Texas Constitution, and has the rights, powers, and duties provided by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.003. ESSENTIAL PUBLIC FUNCTION. The district performs an essential public function in carrying out the purposes of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of Dallam and Hartley Counties, Texas, except that the district does not include land located in another hospital district on the date the Dallam-Hartley Counties Hospital District was created.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The support or maintenance of the district may not become a charge against or obligation of this state.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATIONSec. 1018.051. BOARD APPOINTMENT; TERM. (a) The board consists of seven directors appointed as follows:(1) three directors appointed by the Commissioners Court of Dallam County;(2) three directors appointed by the Commissioners Court of Hartley County; and(3) one director jointly appointed by the six directors appointed under Subdivisions (1) and (2).(b) The directors shall make an appointment under Subsection (a)(3) not later than the 20th day after the date the last director is appointed under Subsection (a)(1) or (2).(c) A successor director is appointed in the same manner as the initial director.(d) Directors serve staggered two-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.052. QUALIFICATIONS FOR OFFICE. (a) A person may not be appointed as a director unless the person is:(1) a district resident; and(2) a qualified voter.(b) A person is not eligible to serve as a director if the person is:(1) the district administrator;(2) the attorney for the district; or(3) a district employee.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.053. BOND; RECORD OF BOND AND OATH OR AFFIRMATION OF OFFICE. (a) Each director shall execute a good and sufficient bond for $5,000 that is:(1) approved by the commissioners courts of Dallam and Hartley Counties;(2) payable to the district; and(3) conditioned on the faithful performance of the director's duties.(b) The district may provide for a director's bond with district money.(c) Each director's bond and constitutional oath or affirmation of office shall be kept in the district's permanent records.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.054. BOARD VACANCY. A vacancy in the office of director shall be filled for the unexpired term by appointment in the same manner as the office was previously filled under Section 1018.051.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.055. OFFICERS. (a) The board shall elect:(1) a president and a vice president from among its members; and(2) a secretary, who need not be a director.(b) Each officer of the board serves for a term of one year.(c) The board shall fill a vacancy in a board office for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.056. COMPENSATION; EXPENSES. A director or officer serves without compensation but may be reimbursed for actual expenses incurred in the performance of official duties. The expenses must be:(1) reported in the district's records; and(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.057. VOTING REQUIREMENT. A concurrence of four directors is sufficient in any matter relating to district business.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.058. DISTRICT ADMINISTRATOR. (a) The board may appoint a qualified person as district administrator.(b) The district administrator serves at the will of the board and is entitled to the compensation determined by the board.(c) On assuming the duties of district administrator, the administrator shall execute a bond payable to the district in an amount set by the board of not less than $5,000 that:(1) is conditioned on the administrator performing the administrator's duties; and(2) contains other conditions the board may require.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.059. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.060. ATTORNEY; ASSISTANT DISTRICT ADMINISTRATOR. (a) The board may appoint qualified persons as:(1) the attorney for the district; and(2) the assistant district administrator.(b) The attorney for the district and the assistant district administrator serve at the will of the board and are entitled to the compensation determined by the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.061. EMPLOYEES; APPOINTMENT OF STAFF. (a) The board may appoint to the staff any doctors the board considers necessary for the efficient operation of the district and may make temporary appointments as necessary.(b) The district may employ fiscal agents, accountants, architects, and attorneys the board considers proper.(c) The board may delegate to the district administrator the authority to hire district employees, including technicians and nurses.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.062. RECRUITMENT OF MEDICAL STAFF AND EMPLOYEES. The board may spend district money, enter into agreements, and take other necessary action to recruit physicians and other persons for appointment to the district's medical staff or for employment with the district, including:(1) advertising and marketing;(2) paying travel, recruiting, and relocation expenses;(3) providing a loan or scholarship to a physician or other person who:(A) is currently enrolled in health care education courses at an institution of higher education; and(B) contractually agrees to become a district employee; and(4) providing on a rent-free basis or subsidizing the cost of office space or other facilities for a health care professional, including a physician.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.063. HEALTH CARE EDUCATIONAL PROGRAMS. The board may spend district money, enter into agreements, or take other necessary action to conduct, participate in, or assist in providing health care educational programs for current or prospective staff members or employees.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.064. LIABILITY INSURANCE; INDEMNIFICATION. (a) For an officer, director, board appointee, member of the medical staff, or district employee, the board may:(1) purchase and maintain liability insurance to protect the person from any liability that arises from performing a duty for the district or at a district facility; and(2) enter into and perform an agreement to defend or indemnify the person with regard to a claim, cost, expense, or liability resulting from duties performed for the district or at a district facility.(b) The board may establish a self-insurance program to fund an indemnity obligation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIESSec. 1018.101. DISTRICT RESPONSIBILITY. The district has full responsibility for:(1) operating all hospital facilities; and(2) providing medical and hospital care for the district's needy inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND DEBT. A political subdivision located wholly or partly within the district may not impose a tax or issue bonds or other obligations for hospital purposes or to provide medical care for district residents.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the hospital system and the district's money and resources.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.104. HOSPITAL SYSTEM. (a) The district may:(1) provide for the establishment of a hospital system by:(A) purchasing, constructing, acquiring, repairing, or renovating buildings and equipment;(B) equipping the buildings; and(C) administering the system for hospital purposes; or(2) provide hospital services by lease or contract.(b) The hospital system may include any facilities the board considers necessary for hospital care.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.105. RULES. The board may adopt rules governing the operation of the hospital, the hospital system, and the district's staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.106. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method and manner of making purchases and expenditures by and for the district; and(2) all accounting and control procedures.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board shall determine the type, number, and location of buildings required to maintain an adequate hospital system.(b) The board may lease all or part of the district's facilities on terms considered to be in the best interest of the district's inhabitants.(c) The board may:(1) acquire by lease, purchase, lease to purchase, or option to purchase property, including facilities, supplies, or equipment, for the district; and(2) mortgage or pledge the property or the revenue from the property as security for the payment of the purchase price.(d) The district may sell, lease, or otherwise dispose of any of the district's property, including equipment, on terms the board finds are in the best interest of the district's inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.108. ASSISTED LIVING FACILITY. The board may construct and maintain an assisted living facility and a related facility that is necessary to operate and maintain an assisted living facility.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.109. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in any type of property located in district territory if the interest is necessary or convenient for the district to exercise a power, right, or privilege conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021(a), Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court;(2) provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.110. COST OF RELOCATING OR ALTERING PROPERTY. In exercising the power of eminent domain, if the board requires relocating, raising, lowering, rerouting, changing the grade of, or altering the construction of any railroad, electric transmission, telegraph or telephone line, conduit, pole, or facility, or pipeline, the district must bear the actual cost of relocating, raising, lowering, rerouting, changing the grade, or altering the construction to provide comparable replacement without enhancement of facilities, after deducting the net salvage value derived from the old facility.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.111. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust for the purposes and under the directions, limitations, or other provisions prescribed in writing by the donor that are consistent with the proper management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.112. CONSTRUCTION CONTRACTS. A construction contract that involves the expenditure of the amount specified by Section 271.024, Local Government Code, may be made only after advertising in the manner provided by Subchapter B, Chapter 271, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.113. OPERATING AND MANAGEMENT CONTRACTS. The board may enter into an operating or management contract relating to a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.114. CONTRACTS FOR MEDICAL AND HOSPITAL CARE. The district may contract with public or private institutions and physicians to provide medical and hospital care for the district's indigent and needy residents.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.115. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND TREATMENT. (a) The board may contract with a county or municipality located outside the district's boundaries to reimburse the district for the care and treatment of a sick or injured person of that county or municipality.(b) The district may contract with this state or a federal agency for reimbursement for the treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.116. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR INVESTIGATORY OR OTHER SERVICES. The board may contract with a political subdivision or governmental agency for the district to provide investigatory or other services as to facilities for the medical care, hospital, or welfare needs of district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.117. JOINT ADMINISTRATION OR DELIVERY OF HEALTH CARE SERVICES. (a) To provide joint administration or delivery of health care services, the district may contract with, affiliate with, have an ownership interest in, or enter into another arrangement with:(1) a managed care system;(2) a preferred provider organization;(3) a health maintenance organization;(4) a medical services organization;(5) another provider of alternative health care or delivery system; or(6) a private hospital.(b) The district may spend district money to establish, maintain, and have an ownership interest in a partnership, corporation, or other entity involved in the delivery of health care services.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.118. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a patient who resides in the district is admitted to a district facility, the district administrator may have an inquiry made into the circumstances of:(1) the patient; and(2) the patient's relatives who are legally liable for the patient's support.(b) If the district administrator determines that the patient or those relatives cannot pay all or part of the costs of the care and treatment in the hospital, the amount of the costs that cannot be paid becomes a charge against the district.(c) If the district administrator determines that the patient or those relatives can pay for all or part of the costs of the patient's care and treatment, the patient or those relatives shall be ordered to pay the district a specified amount each week for the patient's care and support. The amount ordered must be proportionate to the person's financial ability.(d) The district administrator may collect the amount from the patient's estate, or from any relative who is legally liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(e) If there is a dispute as to the ability to pay, or doubt in the mind of the district administrator, the board shall hold a hearing and, after calling witnesses, shall:(1) resolve the dispute or doubt; and(2) issue a final order.(f) A final order of the board may be appealed to the district court. The substantial evidence rule applies to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.119. NONPROFIT CORPORATION. (a) The district may create, sponsor, and have a membership interest in a nonprofit corporation under the Business Organizations Code and may contribute money to or solicit money for the corporation.(b) The corporation created may use money, other than money the corporation pays to the district, only to provide health care or other services the district is authorized to provide under this chapter.(c) The corporation may invest the corporation's money in any manner in which the district may invest the district's money, including investing money as authorized by Chapter 2256, Government Code.(d) The board shall establish controls to ensure that the corporation uses its money as required by this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.120. AUTHORITY TO SUE AND BE SUED. The district, through the board, may sue and be sued.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 1018.151. BUDGET. (a) The district administrator shall prepare an annual budget for approval by the board.(b) The proposed budget must contain a complete financial statement of:(1) the outstanding obligations of the district;(2) the cash on hand in each district fund;(3) the money received by the district from all sources during the previous year;(4) the money available to the district from all sources during the ensuing year;(5) the balances expected at the end of the year in which the budget is being prepared;(6) the estimated revenue and balances available to cover the proposed budget; and(7) the estimated tax rate required.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The board shall hold a public hearing on the proposed annual budget.(b) Notice of the hearing must be published one time in a newspaper with general circulation in the district at least 10 days before the date of the hearing.(c) Any district resident is entitled to be present and participate at the hearing.(d) At the conclusion of the hearing, the board shall adopt a budget by acting on the budget proposed by the district administrator. The board may make any changes in the proposed budget that the board judges to be in the interests of the taxpayers and that the law warrants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.153. AMENDMENTS TO BUDGET. The budget may be amended as required by circumstances. The board must approve all amendments.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.154. RESTRICTION ON EXPENDITURES. Money may be spent only for an expense included in the budget or an amendment to the budget.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.155. FISCAL YEAR. (a) The district operates on a fiscal year established by the board.(b) The fiscal year may not be changed:(1) during the time revenue bonds of the district are outstanding; or(2) more than once in a 24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.156. ANNUAL AUDIT. The board annually shall have an audit made of the district's financial condition.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.157. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS. The annual audit and other district records shall be open to inspection at the district's principal office.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.158. FINANCIAL REPORT. As soon as practicable after the close of each fiscal year, the district administrator shall prepare for the board:(1) a complete sworn statement of all district money; and(2) a complete account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.159. DEPOSITORY. (a) The board shall select one or more banks inside or outside the district to serve as a depository for district money.(b) District money, other than money invested as provided by Section 1018.160(b) and money transmitted to a bank for payment of bonds or obligations issued or assumed by the district, shall be deposited as received with the depository bank and shall remain on deposit.(c) This chapter, including Subsection (b), does not limit the power of the board to place a part of district money on time deposit or to purchase certificates of deposit.(d) The district may not deposit money with a bank in an amount that exceeds the maximum amount secured by the Federal Deposit Insurance Corporation unless the bank first executes a bond or other security in an amount sufficient to secure from loss the district money that exceeds the amount secured by the Federal Deposit Insurance Corporation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.160. SPENDING AND INVESTMENT RESTRICTIONS. (a) Except as otherwise provided by Sections 1018.107(c) and 1018.161 and Subchapter E, the district may not incur an obligation payable from district revenue other than the revenue on hand or to be on hand in the current and following district fiscal years.(b) The board may invest operating, depreciation, or building reserves only in funds or securities specified by Chapter 2256, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.161. AUTHORITY TO BORROW MONEY; SECURITY. (a) The board may borrow money for district operating expenses in an amount not to exceed the amount of tax or other revenue the district expects to receive during the fiscal year in which the money is borrowed.(b) To repay the debt, the district may pledge all or part of the tax or other revenue received during the fiscal year in which the board borrows money under this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDSSec. 1018.201. GENERAL OBLIGATION BONDS. The board may issue and sell general obligations bonds in the name and on the faith and credit of the district for any purpose relating to:(1) the purchase, construction, acquisition, repair, or renovation of buildings or improvements; and(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1018.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed 75 cents on each $100 valuation of all taxable property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.203. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters.(b) The board, in ordering the election, shall provide for clerks as in county elections and specify:(1) the date of the election;(2) the location of the polling places;(3) the presiding and alternate election judges for each polling place;(4) the amount of the bonds to be authorized; and(5) the maximum maturity of the bonds.(c) Notice of a bond election shall be given as provided by Section 1251.003, Government Code.(d) Chapter 41, Election Code, does not apply to an election held under this section.(e) The board shall declare the results of the election.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.204. MATURITY OF GENERAL OBLIGATION BONDS. District general obligation bonds must mature not later than 40 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The board president shall execute the general obligation bonds in the district's name.(b) The board secretary shall countersign the bonds in the manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.206. REVENUE BONDS. (a) The board may issue revenue bonds to:(1) purchase, construct, acquire, repair, renovate, or equip buildings or improvements for hospital purposes; or(2) acquire sites to be used for hospital purposes.(b) The bonds must be payable from and secured by a pledge of all or part of the revenue derived from the operation of the district's hospitals.(c) The bonds may be additionally secured by a mortgage or deed of trust lien on all or part of district property.(d) The bonds must be issued in the manner and in accordance with the procedures and requirements prescribed by Sections 264.042, 264.043, and 264.046-264.049, Health and Safety Code, for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.207. REFUNDING BONDS. (a) The board may, without an election, issue refunding bonds to refund outstanding indebtedness issued or assumed by the district.(b) A refunding bond may be:(1) sold, with the proceeds of the refunding bond applied to the payment of the outstanding indebtedness; or(2) exchanged wholly or partly for not less than a similar principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.208. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued by the district;(2) the transfer and issuance of the bonds; and(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXESSec. 1018.251. IMPOSITION OF AD VALOREM TAX. (a) The board may impose a tax on all property in the district subject to district taxation.(b) The board may impose the tax to pay:(1) indebtedness issued or assumed by the district; and(2) the construction, maintenance, equipment, and operating expenses of the district.(c) The district may not impose a tax to pay the principal of or interest on revenue bonds issued under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.252. TAX RATE. (a) The board may impose the tax at a rate not to exceed 75 cents on each $100 valuation of all taxable property in the district.(b) In setting the tax rate, the board shall consider the income of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.253. ASSESSMENT AND COLLECTION BY COUNTY TAX ASSESSOR-COLLECTOR. (a) This section applies unless the board elects to have taxes assessed and collected under Section 1018.254.(b) The tax assessors-collectors of Dallam and Hartley Counties shall assess and collect taxes imposed by the district in their respective counties.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1018.254. ASSESSMENT AND COLLECTION BY DISTRICT ASSESSOR-COLLECTOR. (a) The board, by majority vote, may elect to have district taxes assessed and collected by a tax assessor-collector appointed by the board. An election under this subsection must be made by December 1 and governs the manner in which taxes are assessed and collected, until changed by a similar resolution.(b) The district tax assessor-collector must reside in the district.(c) The board shall set for the district tax assessor-collector:(1) the term of employment; and(2) compensation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1019. DARROUZETT HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1019. DARROUZETT HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1019.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Darrouzett Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.002. AUTHORITY FOR OPERATION. The district operates

in accordance with Section 9, Article IX, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.003. POLITICAL SUBDIVISION. The district is a

political subdivision of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.004. DISTRICT TERRITORY. The district is composed of:

(1) the territory described by Section 1, Chapter 539, Acts of

the 63rd Legislature, Regular Session, 1973; and

(2) all territory in the Darrouzett Independent School District

as that territory existed on June 14, 1973, except the territory

in the Booker Hospital District on that date.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.005. CORRECTION OF INVALID PROCEDURES. If a court

holds that any procedure under this chapter violates the

constitution of this state or of the United States, the district

by resolution may provide an alternative procedure that conforms

with the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1019.051. BOARD ELECTION; TERM. (a) The board consists of

six directors elected from the district at large.

(b) Unless four-year terms are established under Section

285.081, Health and Safety Code:

(1) directors serve staggered two-year terms; and

(2) an election shall be held on the uniform election date in

May of each year to elect the appropriate number of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.052. BOARD VACANCY. If a vacancy occurs in the office

of director, the remaining directors shall appoint a director for

the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.053. OFFICERS. (a) The board shall elect a

president, vice president, and secretary-treasurer from among its

members.

(b) Each officer of the board serves until the next directors'

election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.054. COMPENSATION; EXPENSES. A director serves

without compensation but may be reimbursed for actual expenses

incurred in the performance of official duties on approval of the

expenses by the entire board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.055. EMPLOYEES. The board may employ a general

manager, attorneys, financial advisors, bookkeepers, and

architects as the board considers necessary.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.056. MAINTENANCE OF RECORDS; PUBLIC INSPECTION. All

district records, including books, accounts, notices, minutes,

and all other matters of the district and the operation of its

facilities, shall be:

(1) maintained at the district office; and

(2) open to public inspection at reasonable hours.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.057. SEAL. The board may adopt a seal for the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1019.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for:

(1) operating all hospital facilities; and

(2) providing hospital care for the district's needy

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.102. RESTRICTION ON TAXATION AND DEBT BY OTHER ENTITY.

(a) A political subdivision within the district, other than the

district, may not impose a tax or issue bonds or other

obligations for hospital purposes or to provide medical care for

district inhabitants.

(b) A governmental or other entity inside or outside the

district may not impose a tax or issue bonds or other obligations

on property in the district for hospital purposes or to provide

medical care for district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.103. MANAGEMENT AND CONTROL. The board has full

management and control of all district business, including the

power to:

(1) negotiate and contract with any person;

(2) purchase or lease land;

(3) construct and equip a hospital system; and

(4) operate and maintain the hospital.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.104. HOSPITAL SYSTEM. The district shall provide for

the establishment of a hospital system to provide medical and

hospital care to the district's residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.105. RULES. (a) The board may adopt rules governing

the operation of the district, including district facilities.

(b) On approval by the board, the rules may be published in

booklet form at district expense and made available to any

resident on request.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.106. PURCHASING AND ACCOUNTING PROCEDURES. (a) The

board may prescribe the method and manner of making purchases and

expenditures by and for the district.

(b) The board shall prescribe:

(1) all accounting and control procedures; and

(2) the method of purchasing necessary supplies, materials, and

equipment.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.107. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property, real, personal, or mixed,

located in district territory, if the interest is necessary or

convenient for the district to exercise a right, power,

privilege, or function conferred on the district by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.108. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.109. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient from Lipscomb County is admitted to a district facility,

the board shall have an inquiry made into the circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If an agent designated by the district to handle the inquiry

determines that the patient or those relatives cannot pay all or

part of the costs of the care and treatment in the hospital, the

amount of the costs that cannot be paid becomes a charge against

the district.

(c) If an agent designated by the district determines that the

patient or those relatives are liable to pay for all or part of

the costs of the patient's care and treatment, the patient or

those relatives shall be ordered to pay the district's treasurer

a specified amount each week for the patient's support. The

amount ordered must be proportionate to the person's financial

ability and may not exceed the actual per capita cost of

maintenance.

(d) The district may collect the amount from the patient's

estate, or from any relative who is legally liable for the

patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the designated district agent, the board shall hold a

hearing and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue an appropriate order.

(f) Either party to the dispute may appeal the district's

determination to the district court.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.110. AUTHORITY TO SUE AND BE SUED. As a governmental

agency, the district may sue and be sued in its own name in any

court of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1019.151. BUDGET. The board annually shall require a

budget to be prepared for the next fiscal year that includes:

(1) proposed expenditures and disbursements;

(2) estimated receipts and collections; and

(3) the amount of taxes required to be imposed for the year.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.152. PROPOSED BUDGET: NOTICE AND HEARING. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) Notice of the hearing must be published at least once in a

newspaper of general circulation in the district not later than

the 10th day before the date of the hearing.

(c) Any district resident is entitled to:

(1) appear at the time and place designated in the notice; and

(2) be heard regarding any item included in the proposed budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.153. FISCAL YEAR. The district operates on a fiscal

year that begins on October 1 and ends on September 30.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.154. ANNUAL AUDIT. (a) The board annually shall have

an independent audit made of the district's books and records for

the fiscal year.

(b) Not later than December 31 each year, the audit shall be

filed:

(1) with the comptroller; and

(2) at the district office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.155. DEPOSITORY OR TREASURER. (a) The board by

resolution shall designate a bank or banks in the district as the

district's depository or treasurer. A designated bank serves for

two years and until a successor is designated.

(b) All income received by the district shall be deposited with

the district depository.

(c) All district money shall be secured in the manner provided

for securing county funds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1019.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds in the name and on the faith

and credit of the district for any purpose relating to:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings or improvements; and

(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) The

board shall impose an ad valorem tax at a rate sufficient to

create an interest and sinking fund to pay the principal of and

interest on general obligation bonds issued by the district under

Section 1019.201 as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed 75

cents on each $100 valuation of all taxable property in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting at an

election held for that purpose.

(b) The board may order the election on its own motion.

(c) The order calling the election must specify:

(1) the location of the polling places;

(2) the presiding election officers;

(3) the purpose of the bond issuance;

(4) the amount of the bonds to be authorized; and

(5) the maximum interest rate provided by law.

(d) Notice of a bond election shall be given by publishing a

substantial copy of the order calling the election in a newspaper

of general circulation in the district once each week for two

consecutive weeks before the date of the election. The first

publication must occur at least 20 days before the date of the

election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.204. MATURITY OF GENERAL OBLIGATION BONDS. District

general obligation bonds must mature not later than 40 years

after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The

board president shall execute the general obligation bonds in the

district's name.

(b) The board secretary shall countersign the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.206. REFUNDING BONDS. (a) The board may, without an

election, issue refunding bonds in the manner provided by this

subchapter to refund outstanding bonds issued or assumed by the

district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bond applied to the

payment of the bonds to be refunded; or

(2) exchanged wholly or partly for not less than a similar

amount of outstanding bonds and the unpaid matured interest on

the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1019.251. IMPOSITION OF AD VALOREM TAX. (a) On final

approval of the annual budget, the board shall impose a tax on

all property in the district subject to district taxation.

(b) The board shall impose the tax to:

(1) pay the interest on and create a sinking fund for bonds

issued or assumed by the district for hospital purposes;

(2) provide for operation and maintenance of the hospital or

hospital system;

(3) make improvements and additions to the hospital system; and

(4) acquire necessary sites for the hospital system by purchase,

lease, or condemnation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.252. TAX RATE. The board may impose the tax at a rate

not to exceed 75 cents on each $100 valuation of all taxable

property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1019.253. TAX ASSESSOR-COLLECTOR. (a) Except as provided

by Subsection (b), the tax assessor-collector of Lipscomb County

shall assess and collect taxes imposed by the district.

(b) By majority vote the board may appoint a district tax

assessor-collector under Section 285.041, Health and Safety Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1020. DEAF SMITH COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1020. DEAF SMITH COUNTY HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSSec. 1020.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Deaf Smith County Hospital District.(4) "Hospital system" includes medical or other health care facilities.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.002. AUTHORITY FOR OPERATION. The district operates in accordance with Section 9, Article IX, Texas Constitution, and has the rights, powers, and duties provided by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.003. ESSENTIAL PUBLIC FUNCTION. The district performs an essential public function in carrying out the purposes of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of Deaf Smith County, Texas, unless the boundaries are expanded under Subchapter D.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.005. CORRECTION OF INVALID PROCEDURES. If a court holds that any procedure under this chapter violates the constitution of this state or of the United States, the district by resolution may provide an alternative procedure that conforms with the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.006. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The support and maintenance of the district may not become a charge against or obligation of this state.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.007. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATIONSec. 1020.051. BOARD ELECTION; TERM. (a) The district is governed by a board of seven directors elected from the district at large.(b) Directors serve staggered three-year terms.(c) An election shall be held on the uniform election date in May of each year to elect the appropriate number of directors.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.052. NOTICE OF ELECTION. At least 35 days before the date of an election of directors, notice of the election shall be published one time in a newspaper of general circulation in the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.053. BALLOT PETITION. A person who wants to have the person's name printed on the ballot as a candidate for director must file with the board secretary a petition requesting that action. The petition must be:(1) signed by at least 25 registered voters; and(2) filed at least 30 days before the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.054. QUALIFICATIONS FOR OFFICE. (a) A person may not serve as a director unless the person is:(1) a district resident; and(2) a qualified voter.(b) A person is not eligible to serve as a director if the person is:(1) the district administrator; or(2) a district employee.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.055. BOARD VACANCY. If a vacancy occurs in the office of director, the remaining directors by majority vote shall appoint a director for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.056. OFFICERS. (a) The board shall elect:(1) a president and a vice president from among its members; and(2) a secretary, who need not be a director.(b) Each officer of the board serves for a term of one year.(c) The board shall fill a vacancy in a board office for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.057. COMPENSATION; EXPENSES. A director or officer serves without compensation but may be reimbursed for actual expenses incurred in the performance of official duties. The expenses must be:(1) reported in the district's records; and(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.058. VOTING REQUIREMENT. A concurrence of four directors is sufficient in any matter relating to district business.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.059. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR. (a) The board shall appoint a qualified person as district administrator.(b) The board may appoint an assistant administrator.(c) The district administrator and any assistant administrator serve at the will of the board and are entitled to the compensation determined by the board.(d) On assuming the duties of district administrator, the administrator shall execute a bond payable to the district in an amount set by the board of not less than $5,000 that:(1) is conditioned on the administrator performing the administrator's duties; and(2) contains other conditions the board may require.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.060. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.061. EMPLOYEES; APPOINTMENT OF STAFF. (a) The board may appoint to the staff any doctors the board considers necessary for the efficient operation of the district and may make temporary appointments as necessary.(b) The district may employ fiscal agents, accountants, architects, and attorneys the board considers proper.(c) The board may delegate to the district administrator the authority to hire district employees, including technicians and nurses.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.062. RECRUITMENT OF MEDICAL STAFF AND EMPLOYEES. (a) The district may spend district money, enter into agreements, or take other action it considers appropriate to recruit physicians, nurses, and other trained medical personnel, including:(1) advertising and marketing;(2) paying travel, recruitment, and relocation expenses;(3) providing and subsidizing office space or other facilities for a health care professional, including a physician who agrees to render services in the district or to serve as a district employee; and(4) subsidizing the income of a health care professional, including a physician who agrees to render services in the district.(b) The district may pay the tuition or other expenses of a full-time medical, allied health professional, or nursing student who:(1) is enrolled in and is in good standing at an accredited school, college, or university; and(2) contractually agrees to render services to the district or become a district employee in return for that assistance.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.063. CONTINUING EDUCATION; RETRAINING. The board may spend district money for continuing education and retraining of employees.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.064. SENIORITY; RETIREMENT BENEFITS. The board may:(1) adopt rules related to the seniority of district employees, including rules for a retirement plan based on seniority; and(2) give effect to previous years of service for district employees continuously employed in the operation or management of the hospital, medical, or other health care facilities:(A) constructed by the district; or(B) acquired by the district, including facilities acquired when the district was created.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIESSec. 1020.101. DISTRICT RESPONSIBILITY. The district has full responsibility for providing hospital care for the district's indigent residents.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND DEBT. A political subdivision located within the district may not impose a tax or issue bonds or other obligations for hospital, medical, or health care purposes or to provide medical care.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the hospital system and the district's money and resources.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.104. HOSPITAL SYSTEM. (a) The district shall provide for the establishment of a hospital system by:(1) purchasing, constructing, acquiring, repairing, or renovating buildings and equipment;(2) equipping the buildings; and(3) administering buildings and equipment for hospital purposes.(b) The hospital system may include:(1) facilities for domiciliary care of the sick, injured, or geriatric;(2) facilities for outpatient clinics;(3) physicians' offices;(4) dispensaries;(5) convalescent home facilities;(6) necessary nurses' domiciliaries and training centers;(7) blood banks;(8) research centers or laboratories; and(9) any other facilities the board considers necessary for hospital care.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.105. RULES. The board may adopt rules governing the operation of the hospital, the hospital system, and the district's staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.106. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method and manner of making purchases and expenditures by and for the district; and(2) all accounting and control procedures.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.107. PROVISION OF CERTAIN HEALTH SERVICES. The district may operate or provide for the operation of:(1) a mobile emergency medical service; or(2) home health services, long-term care, skilled nursing care, intermediate nursing care, or hospice care.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.108. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board shall determine the type, number, and location of buildings required to maintain an adequate hospital system.(b) The board may lease all or part of the district's buildings and other facilities for hospital, medical, or health care purposes on terms considered to be in the best interest of the district's inhabitants. The term of the lease may not exceed 25 years.(c) The district may acquire or lease equipment for use in the district's hospital system and mortgage or pledge acquired equipment as security for the payment of the purchase price. A contract or lease entered into under this subsection must provide that the entire obligation be retired not later than the fifth anniversary of the date of the contract or lease. (d) The district may sell or otherwise dispose of any property, including equipment, on terms the board finds are in the best interest of the district's inhabitants. The board may not sell or dispose of any real property unless the board affirmatively finds that the property is not needed for the operation of the hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.109. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in any type of property located in district territory if the interest is necessary for the district to exercise a power, right, or privilege conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021(a), Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court;(2) provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.110. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board for the purposes and under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.111. CONSTRUCTION CONTRACTS. A construction contract that requires the expenditure of more than the amount provided by Section 271.024, Local Government Code, may be made only after competitive bidding as provided by Subchapter B, Chapter 271, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.112. OPERATING AND MANAGEMENT CONTRACTS. The board may enter into an operating or management contract relating to a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR HOSPITALIZATION. (a) The board may contract with a county or municipality located outside the district's boundaries for the hospitalization of a sick or injured person of that county or municipality.(b) The board may contract with this state or a federal agency for the hospitalization of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.114. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR INVESTIGATORY OR OTHER SERVICES. The board may contract with a political subdivision or governmental agency for the district to provide investigatory or other services for the hospital or welfare needs of district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.115. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a patient who resides in the district is admitted to a district facility, the district administrator may have an inquiry made into the circumstances of:(1) the patient; and(2) the patient's relatives who are legally liable for the patient's support.(b) If the district administrator determines that the patient or those relatives cannot pay all or part of the costs of the care and treatment in the hospital, the amount of the costs that cannot be paid becomes a charge against the district.(c) If the district administrator determines that the patient or those relatives can pay for all or part of the costs of the patient's care and treatment, the patient or those relatives shall be ordered to pay the district a specified amount each week for the patient's care and support. The amount ordered must be proportionate to the person's financial ability.(d) The district administrator may collect the amount from the patient's estate, or from any relative who is legally liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(e) If there is a dispute as to the ability to pay, or doubt in the mind of the district administrator, the board shall hold a hearing and, after calling witnesses, shall:(1) resolve the dispute or doubt; and(2) issue any appropriate orders.(f) The final order of the board may be appealed to the district court. The substantial evidence rule applies to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.116. NONPROFIT CORPORATION. (a) The district may create and sponsor a nonprofit corporation under the Business Organizations Code and may contribute money to or solicit money for the corporation.(b) A corporation may use money, other than money the corporation pays to the district, only to provide health care or other services the district is authorized to provide under this chapter.(c) The corporation may invest the corporation's money in any manner in which the district may invest the district's money, including investing money as authorized by Chapter 2256, Government Code.(d) The board shall establish controls to ensure that the corporation uses its money as required by this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.117. AUTHORITY TO SUE AND BE SUED. (a) The district, through the board, may sue and be sued.(b) The district is entitled to all causes of action and defenses to which similar authorities performing only governmental functions are entitled.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. CHANGE IN BOUNDARIESSec. 1020.151. TERRITORY THAT MAY BE ANNEXED. (a) The district may annex territory that is not located in:(1) Deaf Smith County;(2) the boundaries of another hospital district; or(3) the proposed boundaries of another hospital district authorized by the legislature under Section 9, Article IX, Texas Constitution.(b) Territory may be annexed in one or more tracts. Each tract must be contiguous to:(1) the district; or(2) territory proposed to be annexed to the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.152. PETITION TO ANNEX TERRITORY. (a) A petition requesting that territory be annexed to the district may be presented to the board. The petition must:(1) describe the tract or tracts of land to be annexed; and(2) be signed by 100 or a majority of the registered voters who:(A) reside in the territory to be annexed; and(B) own property that will be subject to district taxation if the territory is annexed.(b) This chapter does not prohibit simultaneous action on several petitions for annexation. Each ballot proposition must be submitted for each different territory proposed to be annexed, and an election held in each territory represented by a petition.(c) If the board receives two or more petitions for annexation that include all or part of the same territory to be annexed to the district, the petition filed first with the board shall be considered and another petition that includes any of the same territory has no effect.(d) The board may consider all petitions for annexation presented to it and may approve or reject each petition. The board may not partly approve or partly reject any petition.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.153. ELECTION ORDER. (a) If, on receipt of a petition, the board finds that annexing the territory is in the district's best interest, the board shall within 90 days of the board's finding:(1) approve the annexation of the territory described in the petition; and(2) order an election on the question of annexing the territory to the district.(b) The election order shall provide for a separate election:(1) in the territory proposed to be annexed; and(2) in the district.(c) The election order shall provide for clerks as in county elections and must specify:(1) the date of the election;(2) the location of the polling places;(3) the form of ballot; and(4) the presiding judge and alternate judge for each polling place.(d) The election order may provide that:(1) the entire district is one election precinct; or(2) the county election precincts be combined for the election.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.154. BALLOT. The ballot for the election shall be printed to permit voting for or against the proposition: "The establishment of the Deaf Smith County Hospital District with extended boundaries and establishment of a hospital district tax at a rate not to exceed 50 cents on the $100 valuation on all taxable property in the extended boundaries of the hospital district that is subject to hospital district taxation for hospital purposes."

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.155. NOTICE OF ELECTION. (a) Notice of the election shall be given by publishing once a week for two consecutive weeks a substantial copy of the election order in a newspaper or newspapers that individually or collectively have general circulation in the county or district.(b) The first publication must appear at least 30 days before the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.156. ELECTION RESULTS. (a) Territory may not be annexed to the district unless:(1) an election is held in accordance with this subchapter; and(2) the annexation is approved by a majority of the voters voting in the election in:(A) the district; and(B) the territory proposed to be annexed.(b) If the territory is annexed to the district, a certified copy of the order canvassing the returns of the election shall be filed and recorded in the deed records of each county in which the district is located following the annexation election. (c) An election may not be held under this subchapter within six months of an election previously held under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.157. EFFECT OF ANNEXATION. (a) Territory annexed to the district is part of the district for all purposes.(b) The annexation of territory to the district does not change the manner in which the board or district officers are selected.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONSSec. 1020.201. BUDGET. (a) The district administrator shall prepare an annual budget for approval by the board.(b) The proposed budget must contain a complete financial statement of:(1) the outstanding obligations of the district;(2) the cash on hand in each district fund;(3) the money received by the district from all sources during the previous year;(4) the money available to the district from all sources during the ensuing year;(5) the balances expected at the end of the year in which the budget is being prepared;(6) the estimated revenue and balances available to cover the proposed budget;(7) the estimated tax rate required; and(8) the proposed expenditures and disbursements and the estimated receipts and collections for the following fiscal year.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.202. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The board shall hold a public hearing on the proposed annual budget.(b) At least 10 days before the date of the hearing, notice of the hearing shall be published one time in a newspaper or newspapers that individually or collectively have general circulation in the district.(c) Any property taxpayer of the district is entitled to be present and participate at the hearing in accordance with the rules of decorum and procedures prescribed by the board.(d) At the conclusion of the hearing, the board shall adopt a budget by acting on the budget proposed by the district administrator. The board may make any changes in the proposed budget that the board judges to be in the interest of the taxpayers and that the law warrants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.203. AMENDMENTS TO BUDGET. The budget may be amended as required by circumstances. The board must approve all amendments.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.204. RESTRICTION ON EXPENDITURES. Money may be spent only for an expense included in the budget or an amendment to the budget.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.205. FISCAL YEAR. (a) The district operates on a fiscal year established by the board.(b) The fiscal year may not be changed more than once in a 24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.206. AUDIT. (a) The board shall have an independent audit made of the district's financial condition for the fiscal year.(b) As soon as the audit is completed, the audit shall be filed at the district's office.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.207. INSPECTION OF AUDIT AND DISTRICT RECORDS. The audit and other district records shall be open to inspection at the district's principal office.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.208. FINANCIAL REPORT. As soon as practicable after the close of each fiscal year, the district administrator shall prepare for the board:(1) a complete sworn statement of all district money; and(2) a complete account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.209. DEPOSITORY. (a) The board shall select one or more banks inside or outside the district to serve as a depository for district money.(b) District money, other than money invested as provided by Section 1020.210, and money transmitted to a bank for payment of bonds or obligations issued or assumed by the district, shall be deposited as received with the depository bank and shall remain on deposit.(c) This chapter, including Subsection (b), does not limit the power of the board to place a part of district money on time deposit or to purchase certificates of deposit.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.210. SPENDING AND INVESTMENT RESTRICTIONS. (a) Except as provided by Section 1020.108(c) and Subchapter F, the district may not incur an obligation payable from district revenue other than the revenue on hand or to be on hand in the current and following district fiscal years.(b) The board may invest operating, depreciation, or building reserves only in funds or securities specified by Chapter 2256, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. BONDSSec. 1020.251. GENERAL OBLIGATION BONDS. The board may issue and sell general obligation bonds in the name and on the faith and credit of the district for any purpose relating to:(1) the purchase, construction, acquisition, repair, or renovation of buildings or improvements; and(2) equipping buildings or improvements for hospital, medical, or health care purposes.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.252. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1020.251, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed the tax rate approved by the voters at the election authorizing the imposition of the tax.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.253. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters voting at an election held for that purpose.(b) The order calling the election shall provide for clerks as in county elections and must specify:(1) the date of the election;(2) the location of the polling places;(3) the presiding and alternate election judges for each polling place;(4) the amount of the bonds to be authorized;(5) the maximum maturity of the bonds; and(6) the maximum interest rate of the bonds.(c) Notice of a bond election shall be given as provided by Section 1251.003, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.254. REVENUE BONDS. (a) The board may issue revenue bonds to:(1) purchase, construct, acquire, repair, renovate, or equip buildings or improvements for hospital, medical, or health care purposes; or(2) acquire sites to be used for hospital, medical, or health care purposes.(b) The bonds must be payable from and secured by a pledge of all or part of the revenue derived from the operation of the district's hospital or medical or health care facilities.(c) The bonds may be additionally secured by a mortgage or deed of trust lien on all or part of district property.(d) The bonds must be issued in the manner and in accordance with the procedures and requirements prescribed by Sections 264.042, 264.043, and 264.046-264.049, Health and Safety Code, for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.255. REFUNDING BONDS. (a) The board may issue refunding bonds to refund outstanding indebtedness issued or assumed by the district.(b) A refunding bond may be:(1) sold, with the proceeds of the refunding bond applied to the payment of outstanding indebtedness; or(2) exchanged wholly or partly for not less than a similar principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.256. MATURITY OF BONDS. District bonds must mature not later than 40 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.257. EXECUTION OF BONDS. (a) The board president shall execute district bonds in the district's name.(b) The board secretary shall countersign the bonds in the manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.258. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued by the district;(2) the transfer and issuance of the bonds; and(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER G. TAXESSec. 1020.301. IMPOSITION OF AD VALOREM TAX. (a) The board shall impose a tax on all property in the district subject to district taxation.(b) The board shall impose the tax to:(1) pay the interest on and create a sinking fund for bonds or other obligations issued or assumed by the district for hospital purposes;(2) provide for the operation and maintenance of the district and hospital system;(3) make improvements and additions to the hospital system; and(4) acquire necessary sites for the hospital system by purchase, lease, or condemnation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.302. TAX RATE. (a) The board may impose the tax at a rate not to exceed 50 cents on each $100 valuation of the taxable property in the district, unless the tax rate is increased as provided by Section 1020.303.(b) In setting the tax rate, the board shall consider the income of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.303. ELECTION TO INCREASE MAXIMUM TAX RATE. (a) The board may order an election to increase the district's maximum tax rate to a rate not to exceed 75 cents on each $100 valuation of taxable property in the district.(b) The maximum tax rate may not be increased unless the increase is approved by a majority of the district voters voting in an election held for that purpose.(c) An election held under this section must be ordered and notice must be given in the manner provided for a bond election under Subchapter F.(d) The election order must specify:(1) the ballot proposition;(2) the proposed maximum tax rate;(3) the time of the election;(4) the location of the polling places; and(5) the presiding judge for each polling place.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.304. ASSESSMENT AND COLLECTION BY COUNTY TAX ASSESSOR-COLLECTOR. (a) This section applies unless the board elects to have taxes assessed and collected under Section 1020.305.(b) The tax assessor-collector of Deaf Smith County shall assess and collect taxes imposed by the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.305. ASSESSMENT AND COLLECTION BY DISTRICT TAX ASSESSOR-COLLECTOR. (a) The board may elect to have district taxes assessed and collected by a tax assessor-collector appointed by the board. An election under this subsection must be made by December 1 and governs the manner in which taxes are assessed and collected, until changed by a similar resolution.(b) The district tax assessor-collector must:(1) reside in the district; and(2) own real property subject to district taxation.(c) The board shall set for the district tax assessor-collector:(1) the terms of employment; and(2) compensation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER H. DISSOLUTIONSec. 1020.351. DISSOLUTION; ELECTION. (a) The district may be dissolved as provided by this subchapter.(b) The board may order an election on the question of dissolving the district and transferring the district's assets and obligations to Deaf Smith County.(c) The board shall order an election if the board receives a petition requesting an election that is signed by at least 50 registered voters in the district.(d) Section 41.001(a), Election Code, does not apply to an election ordered under this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.352. BALLOT. The ballot for an election under this subchapter must be printed to permit voting for or against the proposition: "The dissolution of the Deaf Smith County Hospital District and the transfer of the existing district assets to and the assumption of debts and bond obligations by Deaf Smith County."

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.353. ELECTION RESULTS. (a) If a majority of the votes in the election favor dissolution and transfer of the district's assets and obligations, the board shall:(1) find that the district is dissolved; and(2) transfer the district's assets and obligations to Deaf Smith County as provided by Section 1020.354.(b) If a majority of the votes in the election do not favor dissolution and transfer of the district's assets and obligations, the board shall continue to administer the district and another election on the question of dissolution may not be held before the first anniversary of the date of the most recent election at which voters disapproved the proposition.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1020.354. TRANSFER OF DISTRICT ASSETS. (a) If a majority of the votes in an election held under this subchapter favor dissolution and transfer of the district's assets and obligations, the board shall transfer to Deaf Smith County the land, buildings, improvements, equipment, and other assets that belong to the district.(b) Deaf Smith County assumes all debts and obligations of the district at the time of the transfer.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1021. DONLEY COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1021. DONLEY COUNTY HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1021.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Donley County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.002. AUTHORITY FOR OPERATION. The district operates

in accordance with Section 9, Article IX, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.003. ESSENTIAL PUBLIC FUNCTION. The district performs

an essential public function in carrying out the purposes of this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Donley County,

Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.005. CORRECTION OF INVALID PROCEDURES. If a court

holds that any procedure under this chapter violates the

constitution of this state or of the United States, the district

by resolution may provide an alternative procedure that conforms

with the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.006. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support and maintenance of the district may not

become a charge against or obligation of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.007. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1021.051. BOARD ELECTION; TERM. (a) The board consists of

seven directors elected from the district by position. To be

elected, a candidate must receive a majority of the votes cast in

the election for that position.

(b) The official ballot must indicate the position number of

each office to be voted on at the election.

(c) A candidate may run for only one position at each election.

(d) Unless four-year terms are established under Section

285.081, Health and Safety Code:

(1) directors serve staggered two-year terms; and

(2) the terms of directors elected to positions 1 through 3

expire in odd-numbered years and the terms of directors elected

to positions 4 through 7 expire in even-numbered years.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.052. NOTICE OF RUNOFF ELECTION. At least seven days

before the date of a runoff election of directors, notice of the

runoff election shall be published one time in a newspaper of

general circulation in Donley County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.053. QUALIFICATIONS FOR OFFICE. (a) A person may not

be elected or appointed as a director unless the person is:

(1) a district resident;

(2) a freeholder; and

(3) a qualified voter.

(b) A person is not eligible to serve as a director if the

person is:

(1) the district administrator;

(2) a district employee; or

(3) a hospital staff member.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.054. BOND. (a) Each director shall execute a good

and sufficient bond for $1,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the director's

duties.

(b) The district shall pay for the directors' bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.055. BOARD VACANCY. If a vacancy occurs in the office

of director, the board shall appoint a director for the unexpired

term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.056. OFFICERS. (a) The board shall elect:

(1) a president and a vice president from among its members; and

(2) a secretary, who need not be a director.

(b) Each officer of the board serves for a term of one year.

(c) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.057. COMPENSATION; EXPENSES. A director or officer

serves without compensation but may be reimbursed for actual

expenses incurred in the performance of official duties. The

expenses must be:

(1) reported in the district's records; and

(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.058. VOTING REQUIREMENT. A concurrence of four

directors is sufficient in any matter relating to district

business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.059. DISTRICT ADMINISTRATOR; ASSISTANT DISTRICT

ADMINISTRATORS. (a) The board may appoint a qualified person as

district administrator.

(b) The board may appoint one or more assistant administrators.

(c) The district administrator and any assistant administrator

serve at the will of the board and are entitled to the

compensation determined by the board.

(d) On assuming the duties of district administrator, the

administrator shall execute a bond payable to the district in an

amount set by the board of not less than $5,000 that:

(1) is conditioned on the administrator performing the

administrator's duties; and

(2) contains other conditions the board may require.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.060. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.061. APPOINTMENT AND DISMISSAL OF STAFF AND EMPLOYEES.

(a) The board may appoint to or dismiss from the staff any

doctors the board considers necessary for the efficient operation

of the district and may make temporary appointments as necessary.

(b) The district may employ fiscal agents, accountants,

architects, and attorneys the board considers proper.

(c) The board may delegate to the district administrator the

authority to hire district employees, including technicians and

nurses.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.062. SENIORITY; RETIREMENT BENEFITS. The board may:

(1) adopt rules related to the seniority of district employees,

including rules for a retirement plan based on seniority; and

(2) give effect to previous years of service for district

employees continuously employed in the operation or management of

hospital facilities acquired or constructed by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1021.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for operating all hospital facilities for

providing medical and hospital care for the district's needy

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. A political subdivision located within the district or

that has the same boundaries as the district may not impose a tax

or issue bonds or other obligations for hospital purposes or to

provide medical care.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital system

and the district's money and resources.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.104. HOSPITAL SYSTEM. The hospital system, as

determined by the board, may include:

(1) facilities for domiciliary care of the sick, injured, or

geriatric;

(2) facilities for outpatient clinics;

(3) dispensaries;

(4) convalescent home facilities;

(5) necessary nurses centers;

(6) research centers or laboratories;

(7) nursing homes or similar facilities for the care of the

elderly; and

(8) any other facilities the board considers necessary for

hospital care.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.105. RULES. The board may adopt rules governing the

operation of the hospital, the hospital system, and the

district's staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.106. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method and manner of making purchases and expenditures

by and for the district; and

(2) all accounting and control procedures.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine the type, number, and location of

buildings required to maintain an adequate hospital system.

(b) The board may contract with the Health and Human Services

Commission to lease all or part of the district's buildings and

other facilities on terms considered to be in the best interest

of the district's inhabitants. The term of the lease may not

exceed 25 years.

(c) The district may acquire equipment for use in the district's

hospital system and mortgage or pledge the property as security

for the payment of the purchase price. A contract entered into

under this subsection must provide that the entire obligation be

retired not later than the fifth anniversary of the date of the

contract.

(d) The district may sell or otherwise dispose of any property,

including equipment, on terms the board finds are in the best

interest of the district's inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.108. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property located in district territory if

the interest is necessary for the district to exercise a power,

right, or privilege conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.109. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.110. CONSTRUCTION OR PURCHASE CONTRACTS. A

construction or purchase contract that involves the expenditure

of more than $2,000 may be made only after advertising in the

manner provided by Chapter 252 and Subchapter C, Chapter 262,

Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.111. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract relating to a

district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.112. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR HOSPITAL

TREATMENT. (a) The board may contract with a county or

municipality located outside the district's boundaries for the

hospitalization of a sick or injured person of that county or

municipality.

(b) The board may contract with this state or a federal agency

for the hospital treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

INVESTIGATORY OR OTHER SERVICES. The board may contract with a

political subdivision or governmental agency for the district to

provide investigatory or other services as to the hospital or

welfare needs of district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.114. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in the district is admitted to a district

facility, the district administrator may have an inquiry made

into the circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If the district administrator determines that the patient or

those relatives cannot pay all or part of the costs of the care

and treatment in the hospital, the amount of the costs that

cannot be paid becomes a charge against the district.

(c) If the district administrator determines that the patient or

those relatives can pay for all or part of the costs of the

patient's care and treatment, the patient or those relatives

shall be ordered to pay the district a specified amount each week

for the patient's care and support. The amount ordered must be

proportionate to the person's financial ability.

(d) The district administrator may collect the amount from the

patient's estate, or from any relative who is legally liable for

the patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the district administrator, the board shall hold a

hearing and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue any appropriate orders.

(f) The final order of the board may be appealed to the district

court. The substantial evidence rule applies to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.115. AUTHORITY TO SUE AND BE SUED. (a) The district,

through the board, may sue and be sued.

(b) The district is entitled to all causes of action and

defenses to which similar authorities are entitled.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1021.151. BUDGET. (a) The district administrator shall

prepare an annual budget for approval by the board.

(b) The proposed budget must contain a complete financial

statement of:

(1) the outstanding obligations of the district;

(2) the cash on hand in each district fund;

(3) the money received by the district from all sources during

the previous year;

(4) the money available to the district from all sources during

the ensuing year;

(5) the balances expected at the end of the year in which the

budget is being prepared;

(6) the estimated revenue and balances available to cover the

proposed budget;

(7) the estimated tax rate required; and

(8) the proposed expenditures and disbursements and the

estimated receipts and collections for the following fiscal year.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) At least 10 days before the date of the hearing, notice of

the hearing shall be published one time in a newspaper or

newspapers that individually or collectively have general

circulation in the district.

(c) Any property taxpayer of the district is entitled to be

present and participate at the hearing.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the district

administrator. The board may make any changes in the proposed

budget that the board judges to be in the interest of the

taxpayers and that the law warrants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.153. AMENDMENTS TO BUDGET. The budget may be amended

as required by circumstances. The board must approve all

amendments.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.154. RESTRICTION ON EXPENDITURES. Money may be spent

only for an expense included in the budget or an amendment to the

budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.155. FISCAL YEAR. The district operates on a fiscal

year that begins on July 1 and ends on June 30.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.156. AUDIT. (a) The district shall have an

independent audit made of the district's financial condition for

the fiscal year.

(b) As soon as the audit is completed, the audit shall be filed

at the district's office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.157. INSPECTION OF AUDIT AND DISTRICT RECORDS. The

audit and other district records shall be open to inspection at

the district's principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.158. FINANCIAL REPORT. As soon as practicable after

the close of each fiscal year, the district administrator shall

prepare for the board:

(1) a complete sworn statement of all district money; and

(2) a complete account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.159. DEPOSITORY. (a) The board shall select one or

more banks in the district to serve as a depository for district

money.

(b) District money, other than money invested as provided by

Section 1021.160(b) and money transmitted to a bank for payment

of bonds or obligations issued by the district, shall be

deposited as received with the depository bank and shall remain

on deposit.

(c) This chapter, including Subsection (b), does not limit the

power of the board to place a part of district money on time

deposit or to purchase certificates of deposit.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.160. SPENDING AND INVESTMENT RESTRICTIONS. (a)

Except as provided by Section 1021.107(c) and by Subchapter E,

the district may not incur an obligation payable from district

revenue other than the revenue on hand or to be on hand in the

current and following district fiscal years.

(b) The board may invest operating, depreciation, or building

fund reserves only in funds or securities specified by Chapter

2256, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1021.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds in the name and on the faith

and credit of the district for any purpose relating to:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings or improvements; and

(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1021.201, the board shall impose an ad valorem tax at a

rate sufficient to create an interest and sinking fund to pay the

principal of and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed the

tax rate approved by the voters at the election authorizing the

imposition of the tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting at an

election held for that purpose.

(b) The order calling the election shall provide for clerks as

in county elections and must specify:

(1) the date of the election;

(2) the location of the polling places;

(3) the presiding and alternate election judges for each polling

place;

(4) the amount of the bonds to be authorized; and

(5) the maximum interest rate of the bonds.

(c) Notice of a bond election shall be given as provided by

Section 1251.003, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.204. MATURITY OF GENERAL OBLIGATION BONDS. District

general obligation bonds must mature not later than 40 years

after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The

board president shall execute the general obligation bonds in the

district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.206. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, renovate, or equip

buildings or improvements for the district's hospital system

facilities; or

(2) acquire sites to be used for the district's hospital system

facilities.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospitals.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be used in the manner and in accordance with

the procedures and requirements prescribed by Sections 264.042,

264.043, and 264.046-264.049, Health and Safety Code, for

issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.207. REFUNDING BONDS. (a) The board may, without an

election, issue refunding bonds to refund outstanding

indebtedness issued or assumed by the district.

(b) Refunding bonds may be:

(1) sold, with the proceeds of the refunding bonds applied to

the payment of the outstanding indebtedness; or

(2) exchanged wholly or partly for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.208. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) the transfer and issuance of the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1021.251. IMPOSITION OF AD VALOREM TAX. (a) The board

shall impose a tax on all property in the district subject to

district taxation.

(b) The board shall impose the tax to:

(1) pay the interest on and create a sinking fund for bonds and

other obligations issued or assumed by the district for hospital

purposes;

(2) provide for the operation and maintenance of the district

and hospital system;

(3) make improvements and additions to the hospital system; and

(4) acquire necessary sites for the hospital system by purchase,

lease, or condemnation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.252. TAX RATE. (a) The board may impose the tax at a

rate not to exceed 75 cents on each $100 valuation of taxable

property in the district.

(b) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.253. ASSESSMENT AND COLLECTION BY COUNTY TAX

ASSESSOR-COLLECTOR. (a) This section applies unless the board

elects to have taxes assessed and collected under Section

1021.254.

(b) The tax assessor-collector of Donley County shall assess and

collect taxes imposed by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1021.254. ASSESSMENT AND COLLECTION BY DISTRICT TAX

ASSESSOR-COLLECTOR. (a) The board may elect to have district

taxes assessed and collected by a tax assessor-collector

appointed by the board. An election under this subsection must

be made by December 1 and governs the manner in which taxes are

assessed and collected, until changed by a similar resolution.

(b) The district tax assessor-collector must:

(1) reside in the district; and

(2) own real property subject to district taxation.

(c) The board shall set for the district tax assessor-collector:

(1) the terms of employment; and

(2) compensation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1022. EAST COKE COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1022. EAST COKE COUNTY HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1022.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the East Coke County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.002. AUTHORITY FOR CREATION. The district is created

under the authority of Section 9, Article IX, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.003. ESSENTIAL PUBLIC FUNCTION. The district performs

an essential public function in carrying out the purposes of this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of County

Commissioners Precincts 2 and 4 of Coke County, Texas, as those

boundaries existed on April 16, 1969.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.005. CORRECTION OF INVALID PROCEDURES. If a court

holds that any procedure under this chapter violates the

constitution of this state or of the United States, the district

by resolution may provide an alternative procedure that conforms

with the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.006. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support and maintenance of the district may not

become a charge against or obligation of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.007. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1022.051. BOARD ELECTION; TERM. (a) The board consists of

five directors elected from the district at large.

(b) Directors serve staggered two-year terms unless four-year

terms are established under Section 285.081, Health and Safety

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.052. NOTICE OF ELECTION. At least 30 days before the

date of an election of directors, notice of the election shall be

published one time in a newspaper or newspapers that individually

or collectively have general circulation in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.053. BALLOT PETITION. A person who wants to have the

person's name printed on the ballot as a candidate for director

must file with the board secretary a petition requesting that

action. The petition must be:

(1) signed by at least 10 qualified property taxpaying voters;

and

(2) filed at least 10 days before the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.054. QUALIFICATIONS FOR OFFICE. (a) A person may not

be elected or appointed as a director unless the person is:

(1) a district resident;

(2) a freeholder; and

(3) a qualified voter.

(b) A person is not eligible to serve as a director if the

person is:

(1) the district administrator;

(2) a district employee; or

(3) a hospital staff member.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.055. BOND. (a) Each director shall execute a good

and sufficient bond for $10,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the director's

duties.

(b) The district shall pay for the directors' bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.056. BOARD VACANCY. If a vacancy occurs in the office

of director, the remaining directors shall appoint a director for

the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.057. OFFICERS. (a) The board shall elect:

(1) a president and a vice president from among its members; and

(2) a secretary, who need not be a director.

(b) Each officer of the board serves for a term of one year.

(c) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.058. COMPENSATION; EXPENSES. A director or officer

serves without compensation but may be reimbursed for actual

expenses incurred in the performance of official duties. The

expenses must be:

(1) reported in the district's records; and

(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.059. VOTING REQUIREMENT. A concurrence of three

directors is sufficient in any matter relating to district

business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.060. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR.

(a) The board may appoint a qualified person as a district

administrator.

(b) The board may appoint one or more assistant administrators.

(c) The district administrator and any assistant administrator

serve at the will of the board and are entitled to the

compensation determined by the board.

(d) On assuming the duties of district administrator, the

administrator shall execute a bond payable to the district in an

amount set by the board of not less than $5,000 that:

(1) is conditioned on the administrator performing the

administrator's duties; and

(2) contains other conditions the board may require.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.061. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.062. EMPLOYEES; APPOINTMENT AND DISMISSAL OF STAFF;

CONTRACT WITH DOCTORS. (a) The board may appoint to or dismiss

from the staff or contract with any doctors the board considers

necessary for the efficient operation of the district and may

make temporary appointments as necessary.

(b) The district may employ fiscal agents, accountants,

architects, and attorneys the board considers proper.

(c) The board may delegate to the district administrator the

authority to hire district employees, including technicians and

nurses.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.063. INDEPENDENT CONTRACTS. For any purpose permitted

by applicable state law, the board may enter into an independent

contract with:

(1) a person licensed to practice medicine in this state;

(2) a professional association that is organized under the Texas

Professional Association Act (Article 1528f, Vernon's Texas Civil

Statutes); or

(3) a nonprofit organization that is organized under and in

compliance with Subchapter A, Chapter 162, Occupations Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.064. SENIORITY; RETIREMENT BENEFITS.The board may

adopt rules relating to the seniority of district employees,

including rules for a retirement plan based on seniority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1022.101. DISTRICT RESPONSIBILITY. (a) The district has

full responsibility for providing hospital care for the

district's indigent residents.

(b) The district shall provide all necessary hospital and

medical care for the district's needy inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. A political subdivision of this state, other than the

district, may not impose a tax or issue bonds or other

obligations for hospital purposes or to provide medical care in

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.002, eff. September 1, 2009.

Sec. 1022.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital system

and the district's money and resources.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.104. HOSPITAL SYSTEM. (a) The district has the

responsibility to establish a hospital or hospital system within

its boundaries to provide hospital and medical care to the

district's residents.

(b) The hospital system may include:

(1) facilities for domiciliary care of the sick, injured, or

geriatric;

(2) facilities for outpatient clinics;

(3) dispensaries;

(4) convalescent home facilities;

(5) necessary nurses' domiciliaries and training centers;

(6) blood banks;

(7) community mental health centers;

(8) research centers or laboratories; and

(9) any other facilities the board considers necessary for

hospital care.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.105. RULES. The board may adopt rules governing the

operation of the hospital, the hospital system, and the

district's staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.106. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method and manner of making purchases and expenditures

by and for the district; and

(2) all accounting and control procedures.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine the type, number, and location of

buildings required to maintain an adequate hospital system.

(b) The board may lease all or part of the district's buildings

or other facilities on terms considered to be in the best

interest of the district's inhabitants. The term of the lease

may not exceed 25 years.

(c) The district may acquire equipment for use in the district's

hospital system and mortgage or pledge the property as security

for the payment of the purchase price. A contract entered into

under this subsection must provide that the entire obligation be

retired not later than the fifth anniversary of the date of the

contract.

(d) The district may sell or otherwise dispose of any property,

including equipment, on terms the board finds are in the best

interest of the district's inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.108. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property located in district territory if

the interest is necessary for the district to exercise a power,

right, or privilege conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.109. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.110. CONSTRUCTION OR PURCHASE CONTRACTS. A

construction or purchase contract that involves the expenditure

of more than $2,000 may be made only after advertising in the

manner provided by Chapter 252 and Subchapter C, Chapter 262,

Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.111. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract relating to a

district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.112. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND

TREATMENT. (a) The board may contract with a county or

municipality located outside the district's boundaries for the

hospitalization of a sick or injured person of that county or

municipality.

(b) The board may contract with this state or a federal agency

for the hospital treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

INVESTIGATORY OR OTHER SERVICES. The board may contract with a

political subdivision or governmental agency for the district to

provide investigatory or other services for the hospital or

welfare needs of district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.114. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in the district is admitted to a district

facility, the district administrator may have an inquiry made

into the circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If the district administrator determines that the patient or

those relatives cannot pay all or part of the costs of the care

and treatment in the hospital, the amount of the costs that

cannot be paid becomes a charge against the district.

(c) If the district administrator determines that the patient or

those relatives can pay for all or part of the costs of the

patient's care and treatment, the patient or those relatives

shall be ordered to pay the district a specified amount each week

for the patient's care and support. The amount ordered must be

proportionate to the person's financial ability.

(d) The district administrator may collect the amount from the

patient's estate, or from any relative who is legally liable for

the patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the district administrator, the board shall hold a

hearing and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue any appropriate orders.

(f) A final order of the board may be appealed to the district

court. The substantial evidence rule applies to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.115. AUTHORITY TO SUE AND BE SUED. (a) The district,

through the board, may sue and be sued.

(b) The district is entitled to all causes of action and

defenses to which similar authorities are entitled.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1022.151. BUDGET. (a) The district administrator shall

prepare an annual budget for approval by the board.

(b) The proposed budget must contain a complete financial

statement of:

(1) the outstanding obligations of the district;

(2) the cash on hand in each district fund;

(3) the money received by the district from all sources during

the previous year;

(4) the money available to the district from all sources during

the ensuing year;

(5) the balances expected at the end of the year in which the

budget is being prepared;

(6) the estimated revenue and balances available to cover the

proposed budget;

(7) the estimated tax rate required; and

(8) the proposed expenditures and disbursements and the

estimated receipts and collections for the following fiscal year.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) At least 10 days before the date of the hearing, notice of

the hearing shall be published one time in a newspaper or

newspapers that individually or collectively have general

circulation in the district.

(c) Any property taxpayer of the district is entitled to be

present and participate at the hearing.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the district

administrator. The board may make any changes in the proposed

budget that the board judges to be in the interests of the

taxpayers and that the law warrants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.153. AMENDMENTS TO BUDGET. The budget may be amended

as required by circumstances. The board must approve all

amendments.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.154. RESTRICTION ON EXPENDITURES. Money may be spent

only for an expense included in the budget or an amendment to the

budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.155. FISCAL YEAR. The district operates on a fiscal

year that begins on July 1 and ends on June 30.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.156. AUDIT. (a) The district shall have an

independent audit made of the district's financial condition for

the fiscal year.

(b) As soon as the audit is completed, the audit shall be filed

at the district's office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.157. INSPECTION OF AUDIT AND DISTRICT RECORDS. The

audit and other district records shall be open to inspection at

the district's principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.158. FINANCIAL REPORT. As soon as practicable after

the close of each fiscal year, the district administrator shall

prepare for the board:

(1) a complete sworn statement of all district money; and

(2) a complete account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.159. DEPOSITORY. (a) The board shall select one or

more banks in the district to serve as a depository for district

money.

(b) District money, other than money invested as provided by

Section 1022.160(b), and money transmitted to a bank for payment

of bonds or obligations issued by the district, shall be

deposited as received with the depository bank and shall remain

on deposit.

(c) This chapter, including Subsection (b), does not limit the

power of the board to place a part of district money on time

deposit or to purchase certificates of deposit.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.160. SPENDING AND INVESTMENT RESTRICTIONS. (a)

Except as otherwise provided by Section 1022.107(c) and by

Subchapter E, the district may not incur an obligation payable

from district revenue other than the revenue on hand or to be on

hand in the current and following district fiscal years.

(b) The board may invest operating, depreciation, or building

reserves only in funds or securities specified by Chapter 2256,

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1022.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds in the name and on the faith

and credit of the district for any purpose relating to:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings or improvements; and

(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued under Section 1022.201,

the board shall impose an ad valorem tax at a rate sufficient to

create an interest and sinking fund to pay the principal of and

interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed the

tax rate approved by the voters at the election authorizing the

imposition of the tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting at an

election held for that purpose.

(b) The order calling the election shall provide for clerks as

in county elections and must specify:

(1) the date of the election;

(2) the location of the polling places;

(3) the presiding and alternate election judges for each polling

place;

(4) the amount of the bonds to be authorized; and

(5) the maximum interest rate of the bonds.

(c) Notice of a bond election shall be given as provided by

Section 1251.003, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.204. MATURITY OF GENERAL OBLIGATION BONDS. District

general obligation bonds must mature not later than 40 years

after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The

board president shall execute the general obligation bonds in the

district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.206. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, renovate, or equip

buildings or improvements for hospital purposes; or

(2) acquire sites to be used for hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospitals.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner and in accordance

with the procedures and requirements prescribed by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.207. REFUNDING BONDS. (a) The board may, without an

election, issue refunding bonds to refund outstanding

indebtedness issued or assumed by the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bond applied to the

payment of the indebtedness to be refunded; or

(2) exchanged wholly or partly for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.208. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) the transfer and issuance of the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1022.251. IMPOSITION OF AD VALOREM TAX. (a) The board

shall impose a tax on all property in the district subject to

district taxation.

(b) The board shall impose the tax to:

(1) pay the interest on and create a sinking fund for bonds or

other obligations issued or assumed by the district for hospital

purposes;

(2) provide for the operation and maintenance of the district

and hospital system;

(3) make improvements and additions to the hospital system; and

(4) acquire necessary sites for the hospital system by purchase,

lease, or condemnation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.252. TAX RATE. (a) The board may impose the tax at a

rate not to exceed 75 cents on each $100 valuation of taxable

property in the district.

(b) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.253. ASSESSMENT AND COLLECTION BY COUNTY TAX

ASSESSOR-COLLECTOR. (a) This section applies unless the board

elects to have taxes assessed and collected under Section

1022.254.

(b) The tax assessor-collector of Coke County shall assess and

collect taxes imposed by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1022.254. ASSESSMENT AND COLLECTION BY DISTRICT TAX

ASSESSOR-COLLECTOR. (a) The board may elect to have district

taxes assessed and collected by a tax assessor-collector

appointed by the board. An election under this subsection must

be made by December 1 and governs the manner in which taxes are

assessed and collected, until changed by a similar resolution.

(b) The district tax assessor-collector must:

(1) reside in the district; and

(2) own real property subject to district taxation.

(c) The board shall set for the district tax assessor-collector:

(1) the terms of employment; and

(2) compensation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1023. EASTLAND MEMORIAL HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1023. EASTLAND MEMORIAL HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1023.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Eastland Memorial Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.002. AUTHORITY FOR OPERATION. The district operates

and is financed as provided by Section 9, Article IX, Texas

Constitution, and by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.003. ESSENTIAL PUBLIC FUNCTION. The district is a

public entity performing an essential public function.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.004. DISTRICT TERRITORY. The district is composed of

the territory described by Section 1.03, Chapter 221, Acts of the

71st Legislature, Regular Session, 1989.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The state may not be obligated for the support or

maintenance of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1023.051. BOARD ELECTION; TERMS. (a) The district is

governed by a board of nine directors elected from the district

at large.

(b) Unless four-year terms are established under Section

285.081, Health and Safety Code:

(1) directors serve staggered two-year terms; and

(2) an election shall be held on the uniform election date in

May of each year to elect the appropriate number of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.052. NOTICE OF ELECTION. Not earlier than 30 days or

later than 10 days before the date of an election of directors,

notice of the election shall be published one time in a newspaper

with general circulation in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.053. QUALIFICATIONS FOR OFFICE. To be eligible to be

a candidate for or to serve as a director, a person must be:

(1) a district resident; and

(2) a qualified voter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.054. BOARD VACANCY. (a) A vacancy in the office of

director shall be filled for the unexpired term at the next

regular election.

(b) If at least five director positions become vacant, the

remaining directors may call a special election to fill the

vacancies for the unexpired terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.055. OFFICERS. (a) The board shall elect a president

and a vice president from among its members.

(b) The board shall appoint a secretary.

(c) Each officer of the board serves for a term of one year.

(d) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.056. COMPENSATION; EXPENSES. A director or officer

serves without compensation but may be reimbursed for actual

expenses incurred in the performance of official duties. The

expenses must be:

(1) reported in the district's records; and

(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.057. VOTING REQUIREMENT. A concurrence of a majority

of the directors voting is necessary in any matter relating to

district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.058. DISTRICT ADMINISTRATOR. (a) The board may

appoint a qualified person as district administrator.

(b) The district administrator serves at the will of the board

and is entitled to compensation determined by the board.

(c) Before assuming the duties of district administrator, the

board may require the administrator to execute a bond in an

amount determined by the board of not less than $5,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the

administrator's duties under this chapter.

(d) The board may pay for the bond with district money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.059. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the general affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.060. ASSISTANT DISTRICT ADMINISTRATOR; ATTORNEY. (a)

The board may appoint qualified persons as:

(1) the assistant district administrator; and

(2) the attorney for the district.

(b) The assistant district administrator and attorney for the

district serve at the will of the board and are entitled to the

compensation determined by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.061. EMPLOYEES; APPOINTMENT AND RECRUITMENT OF STAFF.

(a) The district may employ technicians, nurses, fiscal agents,

accountants, architects, additional attorneys, and other

necessary employees.

(b) The board may appoint to the staff any doctors the board

considers necessary for the efficient operation of the district

and may make temporary appointments as necessary.

(c) The board may delegate to the district administrator the

authority to employ persons for the district.

(d) The board may recruit physicians and other health care

professionals or persons.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.062. PERSONNEL CONTRACTS. (a) The board may contract

to provide administrative or other personnel for the operation of

the hospital facilities.

(b) The term of the contract may not exceed 25 years.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.063. RETIREMENT BENEFITS. The board may provide

retirement benefits for district employees by:

(1) establishing or administering a retirement program; or

(2) participating in:

(A) the Texas County and District Retirement System; or

(B) another statewide retirement system in which the district is

eligible to participate.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1023.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for:

(1) operating hospital facilities; and

(2) providing medical and hospital care for the district's needy

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.102. RESTRICTION ON COUNTY TAXATION AND DEBT.

Eastland County may not impose a tax or issue bonds or other

obligations to provide hospital or medical care for district

residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital system

and the district's money and resources.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.104. RULES. The board may adopt rules governing:

(1) the operation of the hospital and hospital system; and

(2) the duties, functions, and responsibilities of district

staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.105. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method of making purchases and expenditures by and for

the district; and

(2) accounting and control procedures for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.106. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine:

(1) the type, number, and location of buildings required to

maintain an adequate hospital system; and

(2) the type of equipment necessary for hospital care.

(b) The board may:

(1) acquire property, including facilities and equipment, for

the district for use in the hospital system; and

(2) mortgage or pledge the property as security for payment of

the purchase price.

(c) The board may lease hospital facilities for the district to

individuals, corporations, or other legal entities.

(d) The board may sell or otherwise dispose of property,

including facilities or equipment, for the district. The board

shall give notice of intent to sell land or buildings by

publishing a notice of intent in a newspaper with general

circulation in Eastland County not later than the 30th day before

the date of sale.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.107. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in property located in district territory if the

interest is necessary for the district to exercise a right or

authority conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except that the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.108. COST OF RELOCATING OR ALTERING PROPERTY. In

exercising the power of eminent domain, if the board requires

relocating, raising, lowering, rerouting, changing the grade of,

or altering the construction of any railroad, highway, pipeline,

or electric transmission and electric distribution, telegraph, or

telephone line, conduit, pole, or facility, the district shall

pay the actual cost of relocating, raising, lowering, rerouting,

changing the grade of, or altering the construction to provide

comparable replacement, without enhancement of facilities, after

deducting the net salvage value derived from the old facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.109. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust for any

purpose and under any direction, limitation, or other provision

prescribed in writing by the donor that is consistent with the

proper management of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.110. CONSTRUCTION CONTRACTS. (a) The board may enter

into construction contracts for the district.

(b) The board may enter into a construction contract that

involves the expenditure of more than the amount provided by

Section 271.024, Local Government Code, only after competitive

bidding as provided by Subchapter B, Chapter 271, Local

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.111. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract relating to a

hospital facility for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.112. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

SERVICES. The board may contract with a political subdivision of

the state or a state or federal agency for the district to:

(1) furnish a mobile emergency medical service; or

(2) provide for the investigatory or welfare needs of district

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.113. PROVISION OF CERTAIN HEALTH SERVICES. The

district may:

(1) operate or provide for the operation of a mobile emergency

medical service; and

(2) establish and operate a home health service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.114. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in the district is admitted to a district

facility, the district administrator may have an inquiry made

into the financial circumstances of:

(1) the patient; and

(2) a relative of the patient who is legally responsible for the

patient's support.

(b) The district without charge shall provide to a patient who

resides in the district the care and treatment that the patient

or a relative of the patient who is legally responsible for the

patient's support cannot pay.

(c) On determining that the patient or a relative legally

responsible for the patient's support can pay for all or part of

the care and treatment provided by the district, the district

administrator shall report that determination to the board, and

the board shall issue an order directing the patient or the

relative to pay the district a specified amount each week. The

amount must be based on the individual's ability to pay.

(d) The district administrator may collect money owed to the

district from the patient's estate or from that of a relative who

was legally responsible for the patient's support in the manner

provided by law for the collection of expenses in the last

illness of a deceased person.

(e) If there is a dispute relating to an individual's ability to

pay or if the district administrator has any doubt concerning an

individual's ability to pay, the board shall:

(1) call witnesses;

(2) hear and resolve the question; and

(3) issue a final order.

(f) A final order of the board may be appealed to a district

court in Eastland County. The substantial evidence rule applies

to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.115. REIMBURSEMENT FOR SERVICES. (a) The board shall

require a county, municipality, or public hospital located

outside the district to reimburse the district for the district's

care and treatment of a sick or injured person of that county,

municipality, or hospital, as provided by Chapter 61, Health and

Safety Code.

(b) The board shall require the sheriff of Eastland County or

the police chief of the City of Eastland to reimburse the

district for the district's care and treatment of a person who is

confined in a jail facility of Eastland County or the City of

Eastland and is not a district resident.

(c) On behalf of the district, the board may contract with the

state or federal government for that government to reimburse the

district for treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.116. AUTHORITY TO SUE AND BE SUED. The board may sue

and be sued on behalf of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1023.151. BUDGET. (a) The district administrator shall

prepare a proposed annual budget for the district.

(b) The proposed budget must contain a complete financial

statement, including a statement of:

(1) the outstanding obligations of the district;

(2) the amount of cash on hand in each district fund;

(3) the amount of money received by the district from all

sources during the previous year;

(4) the amount of money available to the district from all

sources during the ensuing year;

(5) the amount of the balances expected at the end of the year

in which the budget is being prepared;

(6) the estimated amount of revenue and balances available to

cover the proposed budget; and

(7) the estimated tax rate required.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) The board shall publish notice of the hearing in a newspaper

with general circulation in the district not later than the 10th

day before the date of the hearing.

(c) Any district resident is entitled to be present and

participate at the hearing.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the district

administrator. The board may make any changes in the proposed

budget that the board judges to be in the interests of the

taxpayers.

(e) The budget is effective only after adoption by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.153. AMENDMENTS TO BUDGET. After adoption, the annual

budget may be amended on the board's approval.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.154. RESTRICTION ON EXPENDITURES. Money may be spent

only for an expense included in the budget or an amendment to the

budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.155. FISCAL YEAR. (a) The district operates on the

fiscal year established by the board.

(b) The fiscal year may not be changed:

(1) when revenue bonds of the district are outstanding; or

(2) more than once in a 24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.156. ANNUAL AUDIT. The board annually shall have an

audit made of the district's financial condition.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.157. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS.

The annual audit and other district records are open to

inspection during regular business hours at the district's

principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.158. FINANCIAL REPORT. As soon as practicable after

the close of the fiscal year, the district administrator shall

prepare for the board:

(1) a sworn statement of the amount of district money; and

(2) an account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.159. DEPOSITORY. (a) The board shall select at least

one bank to serve as a depository for district money.

(b) District money, other than money invested as provided by

Section 1023.160(b) and money transmitted to a bank for payment

of bonds or obligations issued or assumed by the district, shall

be deposited as received with the depository bank and shall

remain on deposit. This subsection does not limit the power of

the board to place a portion of district money on time deposit or

to purchase certificates of deposit.

(c) The district may not deposit money with a bank in an amount

that exceeds the maximum amount secured by the Federal Deposit

Insurance Corporation unless the bank first executes a bond or

other security in an amount sufficient to secure from loss the

district money that exceeds the amount secured by the Federal

Deposit Insurance Corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.160. SPENDING AND INVESTMENT RESTRICTIONS. (a)

Except as provided by Sections 1023.110, 1023.161, 1023.162,

1023.201, 1023.204, and 1023.205, the district may not incur a

debt payable from district revenue other than revenue on hand or

to be on hand in the current and immediately following district

fiscal years.

(b) The board may invest operating, depreciation, or building

reserves only in funds or securities specified by Chapter 2256,

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.161. GENERAL AUTHORITY TO BORROW MONEY; SECURITY. (a)

The board may borrow money at a rate of interest not to exceed

the maximum annual percentage rate allowed by law for district

obligations at the time the loan is made.

(b) To secure a loan, the board may pledge:

(1) district revenue that is not pledged to pay the district's

bonded indebtedness;

(2) tax revenue to be collected by the district in the next

12-month period that is not pledged to pay the principal of or

interest on district bonds; or

(3) district bonds that have been authorized but not sold.

(c) A loan for which tax revenue or bonds are pledged must

mature not later than the first anniversary of the date the loan

is made. A loan for which other district revenue is pledged must

mature not later than the fifth anniversary of the date the loan

is made.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.162. AUTHORITY TO BORROW MONEY IN EMERGENCY; SECURITY.

(a) The board may borrow money at a rate not to exceed the

maximum annual percentage rate allowed by law for district

obligations at the time the loan is made if the board determines

that:

(1) money is not available to meet lawful obligations of the

district; and

(2) an emergency exists.

(b) To secure a loan, the board may pledge:

(1) district revenue that is not pledged to pay the district's

bonded indebtedness;

(2) tax revenue to be collected by the district in the next

12-month period that is not pledged to pay the principal of or

interest on district bonds; or

(3) district bonds that have been authorized but not sold.

(c) A loan for which tax revenue or bonds are pledged must

mature not later than the first anniversary of the date the loan

is made. A loan for which other district revenue is pledged must

mature not later than the fifth anniversary of the date the loan

is made.

(d) The board may not spend money obtained from a loan under

this section for any purpose other than:

(1) the purpose for which the board declared an emergency; and

(2) if district tax revenue or bonds are pledged to pay the

loan, the purpose for which the pledged taxes were imposed or the

pledged bonds were authorized.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1023.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds authorized by an election in

the name and on the faith and credit of the district to:

(1) purchase, construct, acquire, repair, or renovate buildings

or improvements; or

(2) equip buildings or improvements for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1023.201, the board shall impose an ad valorem tax at a

rate sufficient to create an interest and sinking fund to pay the

principal of and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed the

limit approved by the voters at the election authorizing the

imposition of the tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting at an

election held for that purpose.

(b) The board may order a bond election.

(c) The order calling the election must specify:

(1) the nature and date of the election;

(2) the hours during which the polls will be open;

(3) the location of the polling places;

(4) the amounts of the bonds to be authorized; and

(5) the maximum maturity of the bonds.

(d) Notice of a bond election must be given as provided by

Section 1251.003, Government Code.

(e) The board shall declare the results of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.204. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, equip, or renovate

buildings or improvements for hospital purposes; or

(2) acquire sites to be used for hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospital system.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner provided by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.205. REFUNDING BONDS. (a) The board may issue

refunding bonds to refund outstanding indebtedness issued or

assumed by the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bond applied to the

payment of the outstanding indebtedness; or

(2) exchanged wholly or partly for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.206. MATURITY OF BONDS. District bonds must mature

not later than 50 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.207. EXECUTION OF BONDS. (a) The board president

shall execute the district's bonds in the district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.208. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or by a political subdivision

of this state:

(1) bonds issued by the district;

(2) any transaction relating to the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1023.251. IMPOSITION OF AD VALOREM TAX. (a) The board may

impose a tax on all property in the district subject to district

taxation.

(b) The tax may be used to pay:

(1) indebtedness issued or assumed by the district; and

(2) the maintenance and operating expenses of the district.

(c) The district may not impose a tax to pay the principal of or

interest on revenue bonds issued under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.252. TAX RATE. (a) The board may impose the tax at a

rate not to exceed the limit approved by the voters at the

election authorizing the imposition of a tax.

(b) The tax rate for all purposes may not exceed 37.5 cents on

each $100 valuation of all taxable property in the district.

(c) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.253. TAX ASSESSOR-COLLECTOR. The board may provide

for the appointment of a tax assessor-collector for the district

or may contract for the assessment and collection of taxes as

provided by the Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER G. DISSOLUTION

Sec. 1023.301. DISSOLUTION; ELECTION. (a) The district may be

dissolved and the district's assets and liabilities sold or

transferred to another person only on approval of a majority of

the district voters voting at an election held for that purpose.

(b) A majority of the directors may order an election to

dissolve the district and transfer its assets and liabilities.

(c) The board shall order an election if the board receives a

petition requesting an election that is signed by at least 15

percent of the registered voters in the district, according to

the most recent official list of registered voters.

(c-1) The election shall be called not later than the 60th day

after the date the petition is presented to the district.

(d) The order calling the election must state:

(1) the nature of the election, including the proposition to

appear on the ballot;

(2) the date of the election;

(3) the hours during which the polls will be open; and

(4) the location of the polling places.

(e) Section 41.001(a), Election Code, does not apply to an

election ordered under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.003, eff. September 1, 2009.

Sec. 1023.302. NOTICE OF ELECTION. (a) The board shall give

notice of an election under this subchapter by publishing once a

week for two consecutive weeks a substantial copy of the election

order in a newspaper with general circulation in the district.

(b) The first publication must appear at least 35 days before

the date set for the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.303. BALLOT. The ballot for an election under this

subchapter must be printed to permit voting for or against the

proposition: "The dissolution of the Eastland Memorial Hospital

District and the transfer of its assets and liabilities in the

following manner: __________ (insert provisions for transfer)."

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.304. ELECTION RESULTS. (a) If the board finds the

election results favor the proposition to dissolve the district,

the board shall:

(1) issue an order declaring the district dissolved; and

(2) proceed with the sale or transfer of the district's assets

and liabilities according to the plan proposed on the ballot.

(b) If the board finds the election results do not favor the

proposition to dissolve the district, another dissolution

election may not be held before the first anniversary of the date

of the election in which voters disapproved the proposition.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.305. TRANSFER OR ADMINISTRATION OF ASSETS. (a) If a

majority of the votes in an election under this subchapter favor

dissolution, the board shall:

(1) transfer the district's assets to Eastland County or another

governmental entity in Eastland County; or

(2) administer the district's assets and debts until all assets

have been disposed of and all district debts have been paid or

settled.

(b) If the board makes the transfer under Subsection (a)(1),

Eastland County or the governmental entity assumes all debts and

obligations of the district at the time of the transfer, and the

district is dissolved.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.306. SALE OR TRANSFER OF ASSETS AND LIABILITIES. (a)

The district may not be dissolved unless the board provides for

the sale or transfer of the district's assets and liabilities to

another person.

(b) The dissolution of the district and the sale or transfer of

the district's assets and liabilities may not:

(1) contravene a trust indenture or bond resolution relating to

the outstanding bonds of the district; or

(2) diminish or impair the rights of the holders of any

outstanding bonds, warrants, or other obligations of the

district.

(c) The sale or transfer of the district's assets and

liabilities must satisfy the debt and bond obligations of the

district in a manner that protects the interests of citizens in

the district, including the citizens' collective property rights

in the district's assets.

(d) The district may not transfer or dispose of the district's

assets except for due compensation unless:

(1) the transfer is made to another governmental agency

embracing the district; and

(2) the transferred assets are used for the benefit of the

citizens formerly in the district.

(e) A grant from federal funds is an obligation to be repaid in

satisfaction.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.307. IMPOSITION OF TAX AND RETURN OF SURPLUS TAXES.

(a) If a majority of the votes in an election to dissolve the

district favor dissolution, the board shall:

(1) determine the debt owed by the district; and

(2) impose a tax on the taxable property in the district at a

rate that will raise sufficient revenue to pay the debt owed by

the district.

(b) On the payment of all outstanding debts and obligations of

the district, the board shall order the secretary to return to

each district taxpayer the taxpayer's pro rata share of all

unused tax money.

(c) A taxpayer may request that the taxpayer's share of surplus

tax money be credited to the taxpayer's county taxes. If a

taxpayer requests the credit, the board shall direct the

secretary to transmit the funds to the county tax

assessor-collector.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1023.308. REPORT; DISSOLUTION ORDER. (a) After the

district has paid all district debts and has disposed of all

district assets as prescribed by this subchapter, the board shall

file a written report with the Commissioners Court of Eastland

County summarizing the board's actions in dissolving the

district.

(b) Not later than the 10th day after the date the Commissioners

Court of Eastland County receives the report and determines that

the requirements of this subchapter have been fulfilled, the

commissioners court shall enter an order dissolving the district

and releasing the board from any further duty or obligation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1024. ECTOR COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1024. ECTOR COUNTY HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1024.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Ector County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.002. AUTHORITY FOR OPERATION. The district operates

and is financed as provided by Section 9, Article IX, Texas

Constitution, and by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.003. ESSENTIAL PUBLIC FUNCTION. The district is a

public entity performing an essential public function.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Ector County,

Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The state may not become obligated for the support

or maintenance of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1024.051. BOARD ELECTION; TERMS. (a) The district is

governed by a board of seven directors.

(b) Except as provided by court order, one director is elected

from each commissioners precinct and three directors are elected

from the district at large. At an election for directors in

which two directors are to be elected at large, the candidates

receiving the highest and second highest number of votes are

elected.

(c) Directors serve staggered four-year terms.

(d) An election shall be held on the uniform election date in

May of each even-numbered year to elect the appropriate number of

directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.052. NOTICE OF ELECTION. At least 35 days before the

date of an election of directors, notice of the election shall be

published one time in a newspaper with general circulation in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.053. BALLOT PETITION. A person who wants to have the

person's name printed on the ballot as a candidate for director

must file with the board secretary a petition requesting that

action. The petition must:

(1) be signed by at least 50 registered voters of the district

as determined by the most recent official list of registered

voters;

(2) be filed not later than 5 p.m. on the 45th day before the

date of the election; and

(3) specify the commissioners precinct the candidate wants to

represent or specify that the candidate wants to represent the

district at large.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.054. QUALIFICATIONS FOR OFFICE. (a) To be eligible

to be a candidate for or to serve as a director, a person must

be:

(1) a district resident; and

(2) a qualified voter.

(b) In addition to Subsection (a), a person who is elected from

a commissioners precinct or who is appointed to fill a vacancy

for a commissioners precinct must be a resident of that

commissioners precinct.

(c) A district employee may not serve as a director.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.055. BOND OR INSURANCE. (a) Before assuming the

duties of office, each director must execute a bond payable to

the district or purchase an appropriate insurance policy that

names the district as its sole beneficiary, conditioned on the

faithful performance of the director's duties.

(b) For each director, the board shall determine the appropriate

type and value of the bond or insurance policy.

(c) The board may pay for a director's bond or pay for a

director's insurance policy and premiums with district money.

(d) Each director's bond or insurance policy shall be kept in

the district's permanent records.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.056. BOARD VACANCY. If a vacancy occurs in the

office of director, the remaining directors shall appoint a

director for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.057. OFFICERS. (a) The board shall elect a president

and a vice president from among its members.

(b) The board shall appoint a secretary, who need not be a

director.

(c) Each officer of the board serves for a term of one year.

(d) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.058. COMPENSATION; EXPENSES. A director or officer

serves without compensation but may be reimbursed for actual

expenses incurred in the performance of official duties. The

expenses must be:

(1) reported in the district's records; and

(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.059. VOTING REQUIREMENT. A concurrence of a majority

of the directors voting is necessary in any matter relating to

district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.060. DISTRICT ADMINISTRATOR. (a) The board may

appoint a qualified person as district administrator.

(b) The district administrator serves at the will of the board

and is entitled to the compensation determined by the board.

(c) Before assuming the duties of district administrator, the

administrator must execute a bond in the amount determined by the

board of not less than $5,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the

administrator's duties under this chapter.

(d) The board may pay for the bond with district money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.061. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the general affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.062. ASSISTANT DISTRICT ADMINISTRATORS. (a) The

district administrator may appoint one or more qualified persons

as assistant district administrators for the district.

(b) An assistant district administrator:

(1) serves at the will of the district administrator; and

(2) is entitled to the compensation determined by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.063. ATTORNEY. (a) The board may appoint a qualified

person as the attorney for the district.

(b) The attorney for the district serves at the will of the

board and is entitled to the compensation determined by the

board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.064. APPOINTMENT OF STAFF. The board may appoint to

the staff any doctors the board considers necessary for the

efficient operation of the district and may make temporary

appointments as necessary.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.065. EMPLOYEES. (a) The district may employ

technicians, nurses, fiscal agents, accountants, architects,

additional attorneys, and other necessary employees.

(b) The board may delegate to the district administrator the

authority to employ persons for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.066. RETIREMENT BENEFITS. The board may provide

retirement benefits for district employees by:

(1) establishing or administering a retirement program; or

(2) participating in:

(A) the Texas County and District Retirement System; or

(B) another statewide retirement system in which the district is

eligible to participate.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1024.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for:

(1) operating hospital facilities; and

(2) providing medical and hospital care for the district's needy

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.102. RESTRICTION ON COUNTY TAXATION AND DEBT. Ector

County may not impose a tax or issue bonds or other obligations

for hospital purposes or to provide medical care for district

residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the district's

hospital system and the district's money and resources.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.104. RULES. The board may adopt rules governing:

(1) the operation of the hospital and hospital system; and

(2) the duties, functions, and responsibilities of district

staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.105. PURCHASING AND ACCOUNTING PROCEDURES. (a) The

board may prescribe:

(1) the method of making purchases and expenditures by and for

the district; and

(2) accounting and control procedures for the district.

(b) The board may act as a governmental entity under Subchapter

H, Chapter 271, Local Government Code, for purposes of using the

procurement procedures authorized by that chapter. For purposes

of this subsection, notice under Section 271.112(d), Local

Government Code, must be provided by the district in the same

manner as provided for a conservation and reclamation district

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

306, Sec. 1, eff. June 19, 2009.

Sec. 1024.106. MOBILE EMERGENCY MEDICAL SERVICE. The district

may operate or provide for the operation of a mobile emergency

medical service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine:

(1) the type, number, and location of buildings required to

maintain an adequate hospital system; and

(2) the type of equipment necessary for hospital care.

(b) The board may:

(1) acquire property, including facilities and equipment, for

the district for use in the hospital system; and

(2) mortgage or pledge the property as security for the payment

of the purchase price.

(c) The board may lease hospital facilities for the district.

(d) The board may sell or otherwise dispose of property,

including facilities or equipment, for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.108. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in property located in district territory if the

interest is necessary to exercise a right or authority conferred

by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.109. COST OF RELOCATING OR ALTERING PROPERTY. In

exercising the power of eminent domain, if the board requires

relocating, raising, lowering, rerouting, changing the grade of,

or altering the construction of any railroad, highway, pipeline,

or electric transmission and electric distribution, telegraph, or

telephone line, conduit, pole, or facility, the district must

bear the actual cost of relocating, raising, lowering, rerouting,

changing the grade, or altering the construction to provide

comparable replacement without enhancement of facilities, after

deducting the net salvage value derived from the old facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.110. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust for any

purpose and under any direction, limitation, or other provision

prescribed in writing by the donor that is consistent with the

proper management of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.111. CONSTRUCTION CONTRACTS. (a) The board may enter

into construction contracts for the district.

(b) The board may enter into a construction contract that

involves the expenditure of more than the amount provided by

Section 271.024, Local Government Code, only after competitive

bidding as provided by Subchapter B, Chapter 271, Local

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.112. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract relating to a

hospital facility for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

SERVICES. The board may contract with a political subdivision of

this state or with a state or federal agency for the district to:

(1) furnish a mobile emergency medical service; or

(2) provide for the investigatory or welfare needs of district

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.114. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in the district is admitted to a district

facility, the district administrator may have an inquiry made

into the financial circumstances of:

(1) the patient; or

(2) a relative of the patient who is legally responsible for the

patient's support.

(b) The district without charge shall provide to a patient who

resides in the district the care and treatment that the patient

or a relative of the patient who is legally responsible for the

patient's support cannot pay.

(c) On determining that the patient or a relative legally

responsible for the patient's support can pay for all or part of

the care and treatment provided by the district, the district

administrator shall report that determination to the board, and

the board shall issue an order directing the patient or the

relative to pay the district a specified amount each week. The

amount must be based on the individual's ability to pay.

(d) The district administrator may collect money owed to the

district from the patient's estate or from that of a relative who

was legally responsible for the patient's support in the manner

provided by law for collection of expenses of the last illness of

a deceased person.

(e) If there is a dispute relating to an individual's ability to

pay or if the district administrator has any doubt concerning an

individual's ability to pay, the board shall:

(1) call witnesses;

(2) hear and resolve the question; and

(3) issue a final order.

(f) A final order of the board may be appealed to a district

court in Ector County. The substantial evidence rule applies to

the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.115. REIMBURSEMENT FOR SERVICES. (a) The board shall

require a county, municipality, or public hospital located

outside the district to reimburse the district for the district's

care and treatment of a sick or injured person of that county,

municipality, or public hospital as provided by Chapter 61,

Health and Safety Code.

(b) The board shall require the sheriff of Ector County or the

police chief of the City of Odessa to reimburse the district for

the district's care and treatment of a person who is confined in

a jail facility of Ector County or the City of Odessa and is not

a district resident.

(c) The board may contract with the state or federal government

for that government to reimburse the district for treatment of a

sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.116. AUTHORITY TO SUE AND BE SUED; VENUE; NONWAIVER OF

IMMUNITY. (a) The board may sue and be sued on behalf of the

district.

(b) An action against the board, the district, or the district's

hospital system must be brought in Ector County.

(c) This chapter may not be construed to waive the district's

sovereign or governmental immunity.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1024.151. BUDGET. (a) The district administrator shall

prepare a proposed annual budget for the district.

(b) The proposed budget must contain a complete financial

statement, including a statement of:

(1) the outstanding obligations of the district;

(2) the amount of cash on hand in each district fund;

(3) the amount of money received by the district from all

sources during the previous year;

(4) the amount of money available to the district from all

sources during the ensuing year;

(5) the amount of the balances expected at the end of the year

in which the budget is being prepared;

(6) the estimated amount of revenue and balances available to

cover the proposed budget; and

(7) the estimated tax rate required.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) The board shall publish notice of the hearing in a newspaper

with general circulation in the district not later than the 10th

day before the date of the hearing.

(c) Any district resident is entitled to be present and

participate at the hearing.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the district

administrator. The board may make any changes in the proposed

budget that the board judges to be in the interests of the

taxpayers.

(e) The budget is effective only after adoption by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.153. AMENDMENTS TO BUDGET. After adoption, the annual

budget may be amended on the board's approval.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.154. RESTRICTION ON EXPENDITURES. Money may be spent

only for an expense included in the budget or an amendment to the

budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.155. FISCAL YEAR. (a) The district operates on a

fiscal year established by the board.

(b) The fiscal year may not be changed:

(1) when revenue bonds of the district are outstanding; or

(2) more than once in a 24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.156. ANNUAL AUDIT. The board annually shall have an

audit made of the district's financial condition.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.157. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS.

The annual audit and other district records are open to

inspection during regular business hours at the district's

principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.158. FINANCIAL REPORT. As soon as practicable after

the close of the fiscal year, the district administrator shall

prepare for the board:

(1) a sworn statement of the amount of district money; and

(2) an account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.159. DEPOSITORY. (a) The board shall select at least

one bank in Ector County to serve as a depository for district

money.

(b) District money, other than money invested as provided by

Section 1024.160(c) and money transmitted to a bank for payment

of bonds or obligations issued or assumed by the district, shall

be deposited as received with the depository bank and must

remain on deposit. This subsection does not limit the power of

the board to place a part of district money on time deposit or to

purchase certificates of deposit.

(c) The district may not deposit money with a bank in an amount

that exceeds the maximum amount secured by the Federal Deposit

Insurance Corporation unless the bank first executes a bond or

other security in an amount sufficient to secure from loss the

district money that exceeds the amount secured by the Federal

Deposit Insurance Corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.160. SPENDING AND INVESTMENT RESTRICTIONS. (a) The

district may acquire, sell, lease, or contract for personal

property in accordance with Subchapter A, Chapter 271, Local

Government Code.

(b) Except as provided by Subsection (a) and Sections 1024.111,

1024.201, 1024.204, and 1024.205, the district may not incur a

debt payable from district revenue other than the revenue on hand

or to be on hand in the current and immediately following

district fiscal years.

(c) The board may invest operating, depreciation, or building

reserves only in funds or securities specified by Chapter 2256,

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1024.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds authorized by an election in

the name and on the faith and credit of the district to:

(1) purchase, construct, acquire, repair, or renovate buildings

or improvements;

(2) equip buildings or improvements for hospital purposes; or

(3) acquire and operate a mobile emergency medical service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1024.201, the board shall impose an ad valorem tax at a

rate sufficient to create an interest and sinking fund to pay the

principal of and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed the

limit approved by the voters at the election authorizing the

imposition of the tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting at an

election held for that purpose.

(b) The board may order a bond election.

(c) The order calling the election must specify:

(1) the nature and date of the election;

(2) the hours during which the polls will be open;

(3) the location of the polling places;

(4) the amount of the bonds to be authorized; and

(5) the maximum maturity of the bonds.

(d) Notice of a bond election shall be given as provided by

Section 1251.003, Government Code.

(e) The board shall declare the results of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.204. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, renovate, or equip

buildings or improvements for hospital purposes;

(2) acquire sites to be used for hospital purposes; or

(3) acquire and operate a mobile emergency medical service to

assist the district in carrying out its hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue received by the district, other than

ad valorem taxes.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner provided by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.205. REFUNDING BONDS. (a) The board may issue

refunding bonds to refund outstanding indebtedness issued or

assumed by the district.

(b) Refunding bonds may be:

(1) sold, with the proceeds of the refunding bonds applied to

the payment of the outstanding indebtedness; or

(2) exchanged wholly or partly for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.206. MATURITY OF BONDS. District bonds must mature

not later than 50 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.207. EXECUTION OF BONDS. (a) The board president

shall execute the district's bonds in the district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.208. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) any transaction relating to the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1024.251. IMPOSITION OF AD VALOREM TAX. (a) The board may

impose a tax on all property in the district subject to district

taxation.

(b) The tax may be used to pay:

(1) indebtedness issued or assumed by the district; and

(2) the maintenance and operating expenses of the district.

(c) The district may not impose a tax to pay the principal of or

interest on revenue bonds issued under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.252. TAX RATE. (a) The board may impose the tax at a

rate not to exceed the limit approved by the voters at the

election authorizing the imposition of the tax.

(b) The tax rate for all purposes may not exceed 75 cents on

each $100 valuation of all taxable property in the district.

(c) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.253. ELECTION TO INCREASE MAXIMUM TAX RATE. (a) The

board may order an election to increase the district's maximum ad

valorem tax rate. The board shall order the election if the

board receives a petition requesting an election that is signed

by at least 50 registered voters in the district.

(b) The ballot for the election shall be printed to permit

voting for or against the proposition: "The imposition of annual

taxes by the district for hospital purposes at a rate not to

exceed _____ (insert amount) cents on the $100 valuation of all

taxable property in the district."

(c) If the board finds that the election results favor the

proposition, the board may impose taxes as authorized by the

proposition. If the board finds that the election results do not

favor the proposition, another election on the question of

raising the district's maximum tax rate may not be held before

the first anniversary of the date of the most recent election at

which voters disapproved the proposition.

(d) Section 41.001(a), Election Code, does not apply to an

election ordered under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1024.254. TAX ASSESSOR-COLLECTOR. The board may provide

for the appointment of a tax assessor-collector for the district

or may contract for the assessment and collection of taxes as

provided by the Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1025. ELECTRA HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1025. ELECTRA HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSSec. 1025.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Electra Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.002. AUTHORITY FOR OPERATION. The district operates and is administered and financed in accordance with Section 9, Article IX, Texas Constitution, and has the rights, powers, and duties provided by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.003. ESSENTIAL PUBLIC FUNCTION. The district performs an essential public function in carrying out the purposes of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of Justice of the Peace Precinct No. 4 of Wichita County, Texas, as those boundaries existed on June 14, 1973.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.005. CORRECTION OF INVALID PROCEDURES. If a court holds that any procedure under this chapter violates the constitution of this state or of the United States, the district by resolution may provide an alternative procedure that conforms with the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.006. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The support and maintenance of the district may not become a charge against or obligation of this state.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.007. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATIONSec. 1025.051. BOARD ELECTION; TERM. The district is governed by a board of seven directors elected at large by place for staggered three-year terms. A director's election shall be held each year on the May uniform election date prescribed by Section 41.001, Election Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.004, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 612, Sec. 1, eff. June 19, 2009.

Sec. 1025.052. NOTICE OF ELECTION. Notice of an election of directors shall be published one time in a newspaper or newspapers that individually or collectively have general circulation in the district in accordance with Section 4.003, Election Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.005, eff. September 1, 2009.

Sec. 1025.053. BALLOT APPLICATION. A person who wants to have the person's name printed on the ballot as a candidate for director must file an application with the board secretary in accordance with Chapter 144, Election Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.006, eff. September 1, 2009.

Sec. 1025.054. QUALIFICATIONS FOR OFFICE. (a) A person may not be elected or appointed as a director unless the person is:(1) a district resident;(2) a qualified voter; and(3) a freeholder.(b) A person is not eligible to serve as a director if the person is:(1) the district administrator; or(2) a district employee.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.055. BOARD VACANCY. If a vacancy occurs in the office of director, the remaining directors shall appoint a director for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.056. OFFICERS. (a) The board shall elect:(1) a president and a vice president from among its members; and(2) a secretary, who need not be a director.(b) Each officer of the board serves for a term of one year.(c) The board shall fill a vacancy in a board office for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.057. COMPENSATION; EXPENSES. A director or officer serves without compensation but may be reimbursed for actual expenses incurred in the performance of official duties. The expenses must be:(1) reported in the district's records; and(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.058. QUORUM. Any four directors constitute a quorum.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.007, eff. September 1, 2009.

Sec. 1025.059. VOTING REQUIREMENT. A concurrence of four directors is sufficient in any matter relating to district business.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.008, eff. September 1, 2009.

Sec. 1025.060. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR. (a) The board shall appoint a qualified person as district administrator.(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.009(b), eff. September 1, 2009.(c) The district administrator serves at the will of the board and is entitled to the compensation determined by the board.(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.009(b), eff. September 1, 2009.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.009(a), eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.009(b), eff. September 1, 2009.

Sec. 1025.061. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.062. EMPLOYEES; APPOINTMENT OF STAFF. (a) The board may appoint to the staff any doctors the board considers necessary for the efficient operation of the district and may make temporary appointments as necessary.(b) The district may employ fiscal agents, accountants, architects, and attorneys the board considers proper.(c) The board may delegate to the district administrator the authority to hire district employees, including technicians and nurses.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIESSec. 1025.101. DISTRICT RESPONSIBILITY. The district has full responsibility for operating all hospital facilities for providing medical and hospital care for the district's needy inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND DEBT. A political subdivision located wholly or partly within the district may not impose a tax on district residents or issue bonds or other obligations for hospital purposes or to provide medical care for district residents.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the hospital system and the district's money and resources.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.104. HOSPITAL SYSTEM. (a) The district shall provide for the establishment of a hospital system by:(1) purchasing, constructing, acquiring, repairing, or renovating buildings and equipment;(2) equipping the buildings; and(3) administering the buildings and equipment for hospital purposes.(b) The hospital system may include:(1) domiciliary care and treatment of the sick, injured, or geriatric;(2) outpatient clinics;(3) dispensaries;(4) convalescent home facilities;(5) necessary nurses;(6) domiciliaries and training centers;(7) blood banks;(8) community mental health centers;(9) research centers or laboratories; and(10) any other facilities the board considers necessary for hospital care.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.105. RULES. The board may adopt rules governing the operation of the hospital, the hospital system, and the district's staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.106. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method and manner of making purchases and expenditures by and for the district; and(2) all accounting and control procedures.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board shall determine the type, number, and location of buildings required to maintain an adequate hospital system.(b) The board may lease all or part of the district's buildings and other facilities on terms considered to be in the best interest of the district's inhabitants. The term of the lease may not exceed 25 years.(c) The district may acquire equipment for use in the district's hospital system and mortgage or pledge the property as security for the payment of the purchase price. A contract entered into under this subsection must provide that the entire obligation be retired not later than the fifth anniversary of the date of the contract.(d) The district may sell or otherwise dispose of any property, including equipment, on terms the board finds are in the best interest of the district's inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.108. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in any type of property located in district territory if the interest is necessary or convenient for the district to exercise a power, right, or privilege conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021(a), Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court;(2) provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.109. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board for the purposes and under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.110. CONSTRUCTION CONTRACTS. A construction contract that involves an expenditure of more than the amount provided by Section 271.024, Local Government Code, may be made only after competitive bidding as provided by Subchapter B, Chapter 271, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.010, eff. September 1, 2009.

Sec. 1025.111. OPERATING AND MANAGEMENT CONTRACTS. The board may enter into an operating or management contract relating to a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.112. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND TREATMENT. (a) The board may contract with a county or municipality located outside the district's boundaries for the care and treatment of a sick or injured person of that county or municipality.(b) The board may contract with this state or a federal agency for the treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR INVESTIGATORY OR OTHER SERVICES. The board may contract with a political subdivision or governmental agency for the district to provide investigatory or other services regarding the medical, hospital, or welfare needs of district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.011, eff. September 1, 2009.

Sec. 1025.114. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a patient who resides in the district is admitted to a district facility, the district administrator may have an inquiry made into the circumstances of:(1) the patient; and(2) the patient's relatives who are legally liable for the patient's support.(b) If the district administrator determines that the patient or those relatives cannot pay all or part of the costs of the care and treatment in the hospital, the amount of the costs that cannot be paid becomes a charge against the district.(c) If the district administrator determines that the patient or those relatives can pay for all or part of the costs of the patient's care and treatment, the patient or those relatives shall be ordered to pay the district a specified amount each week for the patient's care and support. The amount ordered must be proportionate to the person's financial ability.(d) The district administrator may collect the amount from the patient's estate, or from any relative who is legally liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(e) If there is a dispute as to the ability to pay, or doubt in the mind of the district administrator, the board shall hold a hearing and, after calling witnesses, shall:(1) resolve the dispute or doubt; and(2) issue any appropriate orders.(f) A final order of the board may be appealed to the district court. The substantial evidence rule applies to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.1145. NONPROFIT CORPORATION. (a) The district may create and sponsor a nonprofit corporation under the Business Organizations Code and may contribute money to or solicit money for the corporation.(b) The corporation may use money contributed by the district only to provide health care or other services the district is authorized to provide under this chapter.(c) The corporation may enter into a joint venture with any public or private entity or individual to provide health care or other services the district is authorized to provide under this chapter.(d) The corporation may invest the corporation's money in any manner in which the district may invest the district's money, including investing money as authorized by Chapter 2256, Government Code.(e) The board shall establish controls to ensure that the corporation uses its money as required by this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.012, eff. September 1, 2009.

Sec. 1025.115. AUTHORITY TO SUE AND BE SUED. The district, through the board, may sue and be sued.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 1025.151. BUDGET. (a) The district administrator shall prepare an annual budget for approval by the board.(b) The proposed budget must contain a complete financial statement of:(1) the outstanding obligations of the district;(2) the cash on hand in each district fund;(3) the money received by the district from all sources during the previous year;(4) the money available to the district from all sources during the ensuing year;(5) the balances expected at the end of the year in which the budget is being prepared;(6) the estimated revenue and balances available to cover the proposed budget; and(7) the estimated tax rate required.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The board shall hold a public hearing on the proposed annual budget.(b) Notice of the hearing must be published one time at least 10 days before the date of the hearing.(c) Any district resident is entitled to be present and participate at the hearing.(d) At the conclusion of the hearing, the board shall adopt a budget by acting on the budget proposed by the district administrator. The board may make any changes in the proposed budget that the board judges to be in the interests of the taxpayers and that the law warrants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.153. AMENDMENTS TO BUDGET. The budget may be amended as required by circumstances. The board must approve all amendments.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.154. RESTRICTION ON EXPENDITURES. Money may be spent only for an expense included in the budget or an amendment to the budget.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.155. FISCAL YEAR. (a) The district operates on a fiscal year established by the board.(b) The fiscal year may not be changed:(1) during a period that revenue bonds of the district are outstanding; or(2) more than once in a 24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.156. AUDIT. The board shall have an audit made of the district's financial condition.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.157. INSPECTION OF AUDIT AND DISTRICT RECORDS. The audit and other district records shall be open to inspection at the district's principal office.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.158. FINANCIAL REPORT. As soon as practicable after the close of each fiscal year, the district administrator shall prepare for the board:(1) a complete sworn statement of all district money; and(2) a complete account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.159. DEPOSITORY. (a) The board shall select one or more banks in the district to serve as a depository for district money.(b) District money, other than money invested as provided by Section 1025.160(b), and money transmitted to a bank for payment of bonds or obligations issued or assumed by the district, shall be deposited as received with the depository bank and shall remain on deposit.(c) This chapter, including Subsection (b), does not limit the power of the board to place a part of district money on time deposit or to purchase certificates of deposit.(d) The district may not deposit money with a bank in an amount that exceeds the maximum amount secured by the Federal Deposit Insurance Corporation unless the bank first executes a bond or other security in an amount sufficient to secure from loss the district money that exceeds the amount secured by the Federal Deposit Insurance Corporation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.160. SPENDING AND INVESTMENT RESTRICTIONS. (a) Except as otherwise provided by Section 1025.107(c) and by Subchapter E, the district may not incur an obligation payable from district revenue other than the revenue on hand or to be on hand in the current and following district fiscal years.(b) The board may invest operating, depreciation, or building reserves only in funds or securities specified by Chapter 2256, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.161. AUTHORITY TO BORROW MONEY; SECURITY. (a) The board may borrow money at a rate not to exceed the maximum annual percentage rate allowed by law for district obligations at the time the loan is made.(b) To secure a loan, the board may pledge:(1) district revenue that is not pledged to pay the district's bonded indebtedness;(2) a district tax to be imposed by the district during the 12-month period following the date of the pledge that is not pledged to pay the principal of or interest on district bonds; or(3) a district bond that has been authorized but not sold.(c) A loan for which taxes or bonds are pledged must mature not later than the first anniversary of the date the loan is made. A loan for which district revenue is pledged must mature not later than the fifth anniversary of the date the loan is made.

Added by Acts 2009, 81st Leg., R.S., Ch. 612, Sec. 2, eff. June 19, 2009.

SUBCHAPTER E. BONDSSec. 1025.201. GENERAL OBLIGATION BONDS. The board may issue and sell general obligation bonds in the name and on the faith and credit of the district for any purpose relating to:(1) the purchase, construction, acquisition, repair, or renovation of buildings or improvements; and(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1025.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed 75 cents on each $100 valuation of all taxable property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.203. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters.(b) The order calling the election shall provide for clerks as in county elections and must specify:(1) the date of the election;(2) the location of the polling places;(3) the presiding and alternate election judges for each polling place;(4) the amount of the bonds to be authorized; and(5) the maximum maturity of the bonds.(c) Notice of a bond election shall be given as provided by Section 1251.003, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.204. MATURITY OF GENERAL OBLIGATION BONDS. District general obligation bonds must mature not later than 40 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The board president shall execute the general obligation bonds in the district's name.(b) The board secretary shall countersign the bonds in the manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.206. REVENUE BONDS. (a) The board may issue revenue bonds to:(1) purchase, construct, acquire, repair, renovate, or equip buildings or improvements for hospital purposes; or(2) acquire sites to be used for hospital purposes.(b) The bonds must be payable from and secured by a pledge of all or part of the revenue derived from the operation of the district's hospitals.(c) The bonds may be additionally secured by a mortgage or deed of trust lien on all or part of district property.(d) The bonds must be issued in the manner and in accordance with the procedures and requirements prescribed by Sections 264.042, 264.043, and 264.046-264.049, Health and Safety Code, for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.207. REFUNDING BONDS. (a) The board may, without an election, issue refunding bonds to refund outstanding indebtedness issued or assumed by the district.(b) A refunding bond may be:(1) sold, with the proceeds of the refunding bonds applied to the payment of the outstanding indebtedness; or(2) exchanged wholly or partly for not less than a similar principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.208. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued by the district;(2) the transfer and issuance of the bonds; and(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.209. ADDITIONAL MEANS OF SECURING REPAYMENT OF BONDS. In addition to the authority to issue general obligation bonds and revenue bonds under this subchapter, the board may provide for the security and payment of district bonds from a pledge of a combination of ad valorem taxes as authorized by Section 1025.202 and revenue and other sources authorized by Section 1025.206.

Added by Acts 2009, 81st Leg., R.S., Ch. 612, Sec. 3, eff. June 19, 2009.

Sec. 1025.210. USE OF BOND PROCEEDS. The district may use the proceeds of bonds issued under this subchapter to pay:(1) any expense the board determines is reasonable and necessary to issue, sell, and deliver the bonds;(2) interest payments on the bonds during a period of acquisition or construction of a project or facility to be provided through the bonds, not to exceed five years;(3) costs related to the operation and maintenance of a project or facility to be provided through the bonds:(A) during an estimated period of acquisition or construction, not to exceed five years; and(B) for one year after the project or facility is acquired or constructed;(4) costs related to the financing of the bond funds, including debt service reserve and contingency funds;(5) costs related to the bond issuance;(6) costs related to the acquisition of land or interests in land for a project or facility to be provided through the bonds; and(7) costs of construction of a project or facility to be provided through the bonds, including the payment of related professional services and expenses.

Added by Acts 2009, 81st Leg., R.S., Ch. 612, Sec. 3, eff. June 19, 2009.

SUBCHAPTER F. TAXESSec. 1025.251. IMPOSITION OF AD VALOREM TAX. (a) The board shall impose a tax on all property in the district subject to district taxation.(b) The board shall impose the tax to pay:(1) indebtedness issued or assumed by the district; and(2) the maintenance and operating expenses of the district.(c) The board may not impose a tax to pay the principal of or interest on revenue bonds issued under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.252. TAX RATE. (a) The board may impose the tax at a rate not to exceed 75 cents on each $100 valuation of taxable property in the district.(b) In setting the tax rate, the board shall consider the income of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.253. ASSESSMENT AND COLLECTION BY COUNTY TAX ASSESSOR-COLLECTOR. (a) This section applies unless the board elects to have taxes assessed and collected under Section 1025.254.(b) The tax assessor-collector of Wichita County shall assess and collect taxes imposed by the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1025.254. ASSESSMENT AND COLLECTION BY DISTRICT TAX ASSESSOR-COLLECTOR. (a) The board may elect to have district taxes assessed and collected by a tax assessor-collector appointed by the board. An election under this subsection must be made by December 1 and governs the manner in which taxes are assessed and collected, until changed by a similar resolution.(b) The district tax assessor-collector must:(1) reside in the district; and(2) own real property subject to district taxation.(c) The board shall set for the district tax assessor-collector:(1) the term of employment; and(2) compensation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER G. DISSOLUTIONSec. 1025.301. DISSOLUTION; ELECTION. (a) The district may be dissolved only on approval of a majority of the district voters voting in an election held for that purpose.(b) The board of directors may order an election on the question of dissolving the district and disposing of the district's assets.(c) The board shall order an election on dissolution if the board receives a petition requesting an election that is signed by a number of registered voters of the district equal to at least 20 percent of the registered voters in the district.(d) An election on dissolution of the district shall be held not later than the 62nd day after the date the election is ordered.(e) The order calling the election must state:(1) the nature of the election, including the proposition to appear on the ballot;(2) the date of the election;(3) the hours during which the polls will be open; and(4) the location of the polling places.(f) Section 41.001, Election Code, does not apply to an election ordered under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.013, eff. September 1, 2009.

Sec. 1025.302. NOTICE OF ELECTION. (a) The board shall give notice of an election under this subchapter by publishing once a week for two consecutive weeks a substantial copy of the election order in a newspaper with general circulation in the district.(b) The first publication must appear not later than the 35th day before the date set for the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.013, eff. September 1, 2009.

Sec. 1025.303. BALLOT. The ballot for an election under this subchapter shall be printed to permit voting for or against the proposition: "The dissolution of the Electra County Hospital District."

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.013, eff. September 1, 2009.

Sec. 1025.304. ELECTION RESULTS. (a) If a majority of the votes in an election under this subchapter favor dissolution, the board shall order that the district be dissolved.(b) If a majority of the votes in the election do not favor dissolution, the board shall continue to administer the district and another election on the question of dissolution may not be held before the first anniversary of the date of the most recent election to dissolve the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.013, eff. September 1, 2009.

Sec. 1025.305. TRANSFER OR ADMINISTRATION OF ASSETS. (a) If a majority of the votes in an election under this subchapter favor dissolution, the board shall:(1) transfer to Wichita County or another governmental entity in Wichita County the land, buildings, improvements, equipment, and other assets that belong to the district; or(2) administer the property, assets, and debts until all money has been disposed of and all district debts have been paid or settled.(b) If the board makes the transfer under Subsection (a)(1), the county or entity assumes all debts and obligations of the district at the time of the transfer, and the district is dissolved.(c) If the board does not make the transfer under Subsection (a)(1), the district is dissolved when all district money is disposed of and all district debts are paid or settled.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.013, eff. September 1, 2009.

Sec. 1025.306. IMPOSITION OF TAX AND RETURN OF SURPLUS TAXES. (a) After the board finds that the district is dissolved, the board shall:(1) determine the debt owed by the district; and(2) impose on the property included in the district's tax rolls a tax that is in proportion of the debt to the property value.(b) On the payment of all outstanding debts and obligations of the district, the board shall order the secretary to return to each district taxpayer the taxpayer's pro rata share of all unused tax money. A taxpayer may request that the taxpayer's share of surplus tax money be credited to the taxpayer's county taxes. If a taxpayer requests the credit, the board shall direct the secretary to transmit the funds to the county tax assessor-collector.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.013, eff. September 1, 2009.

Sec. 1025.307. REPORT; DISSOLUTION ORDER. (a) After the district has paid all its debts and has disposed of all its assets and money as prescribed by this subchapter, the board shall file a written report with the Commissioners Court of Wichita County summarizing the board's actions in dissolving the district.(b) Not later than the 10th day after the date the Commissioners Court of Wichita County receives the report and determines that the requirements of this subchapter have been fulfilled, the commissioners court shall enter an order dissolving the district and releasing the board from any further duty or obligation.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.013, eff. September 1, 2009.



CHAPTER 1026. FARWELL HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1026. FARWELL HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSSec. 1026.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Farwell Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.002. AUTHORITY FOR OPERATION. The district operates in accordance with Section 9, Article IX, Texas Constitution, and has the rights, powers, and duties provided by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.003. ESSENTIAL PUBLIC FUNCTION.The district performs an essential public function in carrying out the purposes of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of the Farwell Independent School District in Parmer County, Texas, as those boundaries existed on January 1, 1975.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.005. CORRECTION OF INVALID PROCEDURES.If a court holds that any procedure under this chapter violates the constitution of this state or of the United States, the district by resolution may provide an alternative procedure that conforms with the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.006. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION.The support and maintenance of the district may not become a charge against or obligation of this state.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.007. RESTRICTION ON STATE FINANCIAL ASSISTANCE.The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATIONSec. 1026.051. BOARD ELECTION; TERMS. (a) The board consists of nine directors elected from the district at large.(b) Directors serve staggered two-year terms unless four-year terms are established under Section 285.081, Health and Safety Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.052. NOTICE OF ELECTION. At least 30 days before the date of an election of directors, notice of the election shall be published one time in a newspaper or newspapers that individually or collectively have general circulation in the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.053. BALLOT PETITION.A person who wants to have the person's name printed on the ballot as a candidate for director must file with the board secretary a petition requesting that action. The petition must be:(1) signed by at least 10 qualified taxpaying voters; and(2) filed at least 30 days before the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.054. QUALIFICATIONS FOR OFFICE. (a) A person may not be appointed or elected as a director unless the person is:(1) a district resident; and(2) a qualified voter.(b) A person is not eligible to serve as a director if the person is:(1) the district administrator;(2) a district employee; or(3) a member of the staff of the hospital.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.055. BOARD VACANCY.If a vacancy occurs in the office of director, the remaining directors shall appoint a director for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.056. OFFICERS. (a) The board shall elect:(1) a president and a vice president from among its members; and(2) a secretary, who need not be a director.(b) Each officer of the board serves for a term of one year.(c) The board shall fill a vacancy in a board office for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.057. COMPENSATION; EXPENSES. A director or officer serves without compensation but may be reimbursed for actual expenses incurred in the performance of official duties. The expenses must be:(1) reported in the district's records; and(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.058. PETITION TO CHANGE NUMBER OF DIRECTORS. (a) A petition to increase or decrease the number of directors by one or two directors may be presented to the board at any time.(b) A petition to increase or decrease the number of directors must:(1) be executed by at least 100 registered voters of the district; and(2) suggest the number of directors the petitioners believe are required for the orderly administration of district affairs.(c) Not later than the 90th day after the date a proper petition is presented to the board, the board shall order an election on the question of changing the number of directors to a number not to exceed the number suggested by the petition.(d) The order calling the election shall provide for election officials as in county elections and must specify:(1) the date of the election; and(2) the location of the polling places.(e) Notice of the election shall be published as provided by Section 1251.003, Government Code.(f) The ballot for the election shall be printed to permit voting for or against the proposition: "Providing for an increase (decrease) in the number of directors of the Farwell Hospital District."(g) If a proposition to increase the number of directors is approved by a majority of the voters participating in the election:(1) each director in office shall continue to serve for the term for which the director was elected or appointed; and(2) the board shall appoint any additional directors to serve until the next regular election of directors, at which time a successor shall be elected.(h) If a proposition to decrease the number of directors is approved by a majority of the voters participating in the election:(1) the reduction takes effect at the next regular election or election of directors; and(2) not more than one position may be deleted at each election.(i) Another election for the same purpose may not be held before the third anniversary of the date of an election under this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.059. VOTING REQUIREMENT. A concurrence of five directors is sufficient in any matter relating to district business.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.060. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR. (a) The board shall appoint a qualified person as district administrator.(b) The board may appoint an assistant administrator.(c) The district administrator and any assistant administrator serve at the will of the board and are entitled to the compensation determined by the board.(d) On assuming the duties of district administrator, the administrator shall execute a bond payable to the district in an amount set by the board of not less than $5,000 that:(1) is conditioned on the administrator performing the administrator's duties; and(2) contains other conditions the board may require.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.061. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.062. EMPLOYEES; APPOINTMENT OF STAFF. (a) The board may appoint to the staff any doctors the board considers necessary for the efficient operation of the district and may make temporary appointments as necessary.(b) The district may employ fiscal agents, accountants, architects, and attorneys the board considers proper.(c) The board may delegate to the district administrator the authority to hire district employees, including technicians and nurses.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIESSec. 1026.101. DISTRICT RESPONSIBILITY. The district has full responsibility for operating all hospital facilities for providing hospital care for the district's needy inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND DEBT. A political subdivision located within the district may not impose a tax or issue bonds or other obligations for hospital purposes or to provide medical care for district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the hospital system and the district's money and resources.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.104. HOSPITAL SYSTEM. (a) The district shall provide for the establishment of a hospital system by:(1) purchasing, constructing, acquiring, repairing, or renovating buildings and equipment;(2) equipping the buildings; and(3) administering the buildings and equipment for hospital purposes.(b) The hospital system may include:(1) domiciliary care and treatment of the sick, injured, or geriatric;(2) outpatient clinics;(3) dispensaries;(4) convalescent home facilities;(5) necessary nurses;(6) domiciliaries and training centers;(7) blood banks;(8) community mental health centers;(9) research centers or laboratories; and(10) any other facilities the board considers necessary for hospital or extended medical care.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.105. RULES. The board may adopt rules governing the operation of the hospital, the hospital system, and the district's staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.106. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method and manner of making purchases and expenditures by and for the district; and(2) all accounting and control procedures.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board shall determine the type, number, and location of buildings required to maintain an adequate hospital system.(b) The board may lease all or part of the district's buildings and other facilities on terms considered to be in the best interest of the district's inhabitants. The term of the lease may not exceed 25 years.(c) The board may acquire equipment for use in the district's hospital system and mortgage or pledge the property as security for the payment of the purchase price. A contract entered into under this subsection must provide that the entire obligation be retired not later than the fifth anniversary of the date of the contract.(d) The board may sell or otherwise dispose of any property, including equipment, on terms the board finds are in the best interest of the district's inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.108. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in any type of property located in district territory if the interest is necessary or convenient for the district to exercise a power, right, or privilege conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021(a), Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court;(2) provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.109. GIFTS AND ENDOWMENTS.The board may accept for the district a gift or endowment to be held in trust and administered by the board for the purposes and under the directors, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.110. CONSTRUCTION CONTRACTS. A construction contract that involves the expenditure of more than $10,000 may be made only after advertising in the manner provided by Chapter 252 and Subchapter C, Chapter 262, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.111. OPERATING AND MANAGEMENT CONTRACTS. The board may enter into an operating or management contract relating to a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.112. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND TREATMENT. (a) The board may contract with a county or municipality located outside the district's boundaries for the care and treatment of a sick or injured person of that county or municipality.(b) The board may contract with this state or a federal agency for the treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR INVESTIGATORY OR OTHER SERVICES. The board may contract with a political subdivision or governmental agency for the district to provide investigatory or other services as to the medical, hospital, or welfare needs of district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.114. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a patient is admitted to a district facility, the district administrator may have an inquiry made into the circumstances of:(1) the patient; and(2) the patient's relatives who are legally liable for the patient's support.(b) Except as otherwise provided by this chapter, if the district administrator determines that the patient or those relatives cannot pay all or part of the costs of the care and treatment in the hospital, the amount of the costs that cannot be paid becomes a charge against the district.(c) If the district administrator determines that the patient or those relatives can pay for all or part of the costs of the patient's care and treatment, the patient or those relatives shall be ordered to pay the district a specified amount each week for the patient's care and support. The amount ordered must be proportionate to the person's financial ability.(d) The district administrator may collect the amount from the patient's estate, or from any relative who is legally liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(e) If there is a dispute as to the ability to pay, or doubt in the mind of the district administrator, the board shall hold a hearing and, after calling witnesses, shall:(1) resolve the dispute or doubt; and(2) issue any appropriate orders.(f) A final order of the board may be appealed to the district court. The substantial evidence rule applies to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.115. REIMBURSEMENT FOR SERVICES. If the district provides care or treatment for a sick or injured person who is not a district resident, the district may collect the reasonable value of the hospital care from a political subdivision responsible for that care. Venue in any court proceeding is in Parmer County.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.116. AUTHORITY TO SUE AND BE SUED. The district, through the board, may sue and be sued.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 1026.151. BUDGET. (a) The district administrator or, if there is none, the president of the board shall prepare an annual budget for approval by the board.(b) The proposed budget must contain a complete financial statement of:(1) the outstanding obligations of the district;(2) the cash on hand in each district fund;(3) the money received by the district from all sources during the previous year;(4) the money available to the district from all sources during the ensuing year;(5) the balances expected at the end of the year in which the budget is being prepared;(6) the estimated revenue and balances available to cover the proposed budget; and(7) the estimated tax rate required.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The board shall hold a public hearing on the proposed annual budget.(b) Notice of the hearing must be published one time at least 10 days before the date of the hearing.(c) Any district taxpayer is entitled to be present and participate in the hearing.(d) At the conclusion of the hearing, the board shall adopt a budget by acting on the proposed budget. The board may make changes in the proposed budget that the board judges to be in the interest of the taxpayers and that the law warrants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.153. AMENDMENTS TO BUDGET. The budget may be amended as required by circumstances. The board must approve all amendments.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.154. RESTRICTION ON EXPENDITURES. Money may be spent only for an expense included in the budget or an amendment to the budget.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.155. FISCAL YEAR. (a) The district operates on a fiscal year established by the board.(b) The fiscal year may not be changed more than once in a 24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.156. AUDIT. The board shall have an audit made of the district's financial condition.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.157. INSPECTION OF AUDIT AND DISTRICT RECORDS. The audit and other district records shall be open to inspection at the district's principal office.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.158. FINANCIAL REPORT. As soon as practicable after the close of each fiscal year, the district administrator shall prepare for the board:(1) a complete sworn statement of all district money; and(2) a complete account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.159. DEPOSITORY. (a) The board shall select one or more banks inside or outside the district to serve as a depository for district money.(b) District money, other than money invested as provided by Section 1026.160(b) and money transmitted to a bank for payment of bonds or obligations issued by the district, shall be deposited as received with the depository bank and shall remain on deposit.(c) This chapter, including Subsection (b), does not limit the power of the board to place a part of district money on time deposit or to purchase certificates of deposit.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.160. SPENDING AND INVESTMENT RESTRICTIONS. (a) Except as otherwise provided by Section 1026.107(c) and by Subchapter E, the district may not incur an obligation payable from district revenue other than the revenue on hand or to be on hand in the current and following district fiscal years.(b) The board may invest operating, depreciation, or building reserves only in funds or securities specified by Chapter 2256, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDSSec. 1026.201. GENERAL OBLIGATION BONDS. The board may issue and sell general obligation bonds in the name and on the faith and credit of the district for any purpose relating to:(1) the purchase, construction, acquisition, repair, or renovation of buildings and improvements; and(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1026.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section may not in any year exceed 75 cents on each $100 valuation of all taxable property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.203. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters voting at an election held for that purpose.(b) The order calling the election shall provide for clerks as in county elections and must specify:(1) the date of the election;(2) the location of the polling places;(3) the presiding and alternate election judge for each polling place;(4) the amount of the bonds to be authorized; and(5) the maximum maturity of the bonds.(c) Notice of a bond election shall be published in a newspaper as provided by Section 1251.003, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.204. MATURITY OF GENERAL OBLIGATION BONDS. District general obligation bonds must mature not later than 40 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The board president shall execute the general obligation bonds in the district's name.(b) The board secretary shall countersign the bonds in the manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.206. REVENUE BONDS. (a) The board may issue revenue bonds to:(1) purchase, construct, acquire, repair, renovate, or equip buildings or improvements for hospital purposes; or(2) acquire sites to be used for hospital purposes.(b) The bonds must be payable from and secured by a pledge of all or part of the revenue derived from the operation of the district's hospitals.(c) The bonds may be additionally secured by a mortgage or deed of trust lien on all or part of district property.(d) The bonds must be issued in the manner and in accordance with the procedures and requirements prescribed by Sections 264.042, 264.043, and 264.046-264.049, Health and Safety Code, for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.207. REFUNDING BONDS. (a) The board may, without an election, issue refunding bonds to refund outstanding indebtedness issued or assumed by the district.(b) A refunding bond may be:(1) sold, with the proceeds of the refunding bond applied to the payment of outstanding indebtedness; or(2) exchanged wholly or partly for not less than a similar principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.208. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued by the district;(2) the transfer and issuance of the bonds; and(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXESSec. 1026.251. IMPOSITION OF AD VALOREM TAX. (a) The board shall impose a tax on all property in the district subject to district taxation.(b) The board shall impose the tax to pay:(1) indebtedness issued by the district; and(2) the maintenance and operating expenses of the district.(c) The district may not impose a tax to pay the principal of or interest on revenue bonds issued under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.252. TAX RATE. (a) The board may impose the tax at a rate not to exceed 75 cents on each $100 valuation of taxable property in the district.(b) In setting the tax rate, the board shall consider the income of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.253. ASSESSMENT AND COLLECTION BY SCHOOL DISTRICT ASSESSOR-COLLECTOR. (a) This section applies unless the board elects to have taxes assessed and collected under Section 1026.254 or 1026.255.(b) The tax assessor-collector of the Farwell Independent School District shall assess and collect taxes imposed by the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.254. ASSESSMENT AND COLLECTION BY DISTRICT TAX ASSESSOR-COLLECTOR. (a) The board may elect to have district taxes assessed and collected by a tax assessor-collector appointed by the board. An election under this subsection must be made by December 1 and governs the manner in which taxes are assessed and collected, until changed by a similar resolution.(b) The district tax assessor-collector must:(1) reside in the district; and(2) own real property subject to district taxation.(c) The board shall set for the district tax assessor-collector:(1) the term of employment; and(2) compensation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1026.255. ASSESSMENT AND COLLECTION BY TAX ASSESSOR-COLLECTOR OF ANOTHER POLITICAL SUBDIVISION. (a) The board may elect to have district taxes assessed and collected by the tax assessor-collector of a political subdivision located wholly or partly in the district. An election under this subsection must be made by December 1 and governs the manner in which taxes are assessed and collected, until changed by a similar resolution.(b) The tax assessor-collector of the political subdivision shall assess and collect the appropriate district taxes in accordance with the board's election under Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1027. FISHER COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1027. FISHER COUNTY HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1027.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Fisher County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.002. AUTHORITY FOR OPERATION. The district operates

in accordance with Section 9, Article IX, Texas Constitution, and

has the rights, powers, and duties provided by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.003. ESSENTIAL PUBLIC FUNCTION. The district performs

an essential public function in carrying out the purposes of this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Fisher County,

Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.005. CORRECTION OF INVALID PROCEDURES. If a court

holds that any procedure under this chapter violates the

constitution of this state or of the United States, the district

by resolution may provide an alternative procedure that conforms

to the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.006. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support or maintenance of the district may not

become a charge against or obligation of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1027.051. BOARD ELECTION; TERM. (a) The board consists of

five directors elected from the district at large unless the

board changes the method for electing directors under Section

1027.052.

(b) Unless four-year terms are established under Section

285.081, Health and Safety Code:

(1) directors serve staggered two-year terms; and

(2) three directors are elected in one year and two directors

are elected the following year.

(c) An election shall be held on the uniform election date in

May of each year to elect the appropriate number of directors.

(d) The board shall announce the election results.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.052. CHANGE IN ELECTION FORMAT. (a) On its own

initiative or on receipt of a petition signed by a number of

district residents equal to at least 10 percent of the district's

registered voters, the board by order shall seek input from

district residents to determine whether to change the method of

electing directors under this chapter to one of the following

methods:

(1) four single-member districts and one at-large member;

(2) five single-member districts;

(3) four single-member districts, with each district coextensive

with a county commissioner's precinct, and one at-large member;

or

(4) cumulative voting.

(b) Not later than the 30th day after the date the board enters

the order, the board shall establish an advisory committee

composed of district residents to advise and assist the board in

making the determination required by Subsection (a). Committee

members must represent all segments of the district's population.

(c) Not later than the 60th day after the date the advisory

committee is established, the committee shall hold a public

hearing regarding the proposed change in the election format.

Not later than the 30th day after the date the public hearing is

held, the committee shall submit a recommendation to the board

that includes comments and concerns raised by district residents

regarding any proposed change in the election format.

(d) After reviewing the advisory committee recommendation, the

board may adopt an order changing the method by which directors

are elected.

(e) A change in the election format adopted by the board under

this section shall be implemented at the next general directors'

election for which the change can be implemented consistently

with the Election Code and federal law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.053. NOTICE OF ELECTION. (a) At least 35 days before

the date of an election of directors, notice of the election

shall be published one time in a newspaper of general circulation

in the district.

(b) The election notice shall state:

(1) the purpose of the election;

(2) the date of the election; and

(3) the location of the polling places.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.054. QUALIFICATIONS FOR OFFICE. (a) A person may not

serve as a director unless the person is:

(1) a district resident; and

(2) a qualified voter.

(b) A person is not eligible to serve as a director if the

person is:

(1) the district administrator; or

(2) a district employee.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.055. BOARD VACANCY. If a vacancy occurs in the office

of director, the remaining directors shall appoint a director for

the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.056. OFFICERS. (a) The board shall elect:

(1) a president and a vice president from among its members; and

(2) a secretary, who need not be a director.

(b) Each officer of the board serves for a term of one year.

(c) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.057. COMPENSATION; EXPENSES. A director or officer

serves without compensation but may be reimbursed for actual

expenses incurred in the performance of official duties. The

expenses must be:

(1) reported in the district's records; and

(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.058. VOTING REQUIREMENT. A concurrence of three

directors is sufficient in any matter relating to district

business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.059. DISTRICT ADMINISTRATOR. (a) The board shall

appoint a qualified person as district administrator.

(b) The district administrator serves at the will of the board

and is entitled to the compensation determined by the board.

(c) On assuming the duties of district administrator, the

administrator shall execute a bond payable to the district in an

amount set by the board that:

(1) is conditioned on the administrator performing the

administrator's duties; and

(2) contains other conditions the board may require.

(d) The cost of the bond is the responsibility of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.060. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.061. APPOINTMENT AND RECRUITMENT OF STAFF AND

EMPLOYEES. (a) The board may appoint to the staff any doctors

the board considers necessary for the efficient operation of the

district and may make temporary appointments as necessary.

(b) The board shall determine the type, number, and location of

district employees required to maintain an adequate hospital

system. The board may employ fiscal agents, accountants,

architects, attorneys, and other employees the board considers

proper.

(c) The board may delegate to the district administrator the

authority to:

(1) hire district employees, including medical practitioners,

technicians, and nurses; and

(2) incur reasonable and necessary expenses relating to the

search, recruitment, and hiring of medical practitioners and

district employees, including contracting with a private entity

such as a professional recruiting service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1027.101. DISTRICT RESPONSIBILITY AND AUTHORITY. The

district has full responsibility for:

(1) operating hospital facilities and furnishing medical and

hospital care for the district's needy residents; and

(2) providing hospital care for the district's indigent

residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. A political subdivision located within the district may

not impose a tax or issue bonds or other obligations for hospital

purposes or to provide medical care.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. (a)

The board shall manage, control, and administer the hospital

system and the district's money and resources.

(b) Unless specifically stated otherwise in this chapter, the

board has the power to do anything which, in their opinion, is

necessary for the good maintenance, operation, and welfare of the

district and the district's employees, patients, and property.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.104. HOSPITAL SYSTEM. (a) The district shall provide

for the establishment of a hospital system by:

(1) purchasing, constructing, acquiring, repairing, or

renovating buildings and equipment;

(2) equipping the buildings; and

(3) administering the buildings and equipment for hospital

purposes.

(b) The hospital system may include:

(1) facilities for domiciliary care of the sick, injured, or

geriatric;

(2) facilities for outpatient clinics;

(3) dispensaries;

(4) convalescent home facilities;

(5) necessary nurses' domiciliaries and training centers;

(6) blood banks;

(7) research centers and laboratories; and

(8) ambulance and other facilities or services the board

considers necessary for hospital care.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.105. RULES. The board may adopt rules governing the

operation of the hospital, the hospital system, and the

district's staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.106. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method and manner of making purchases and expenditures

by and for the district; and

(2) all accounting and control procedures.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.107. PROVISION OF CERTAIN HEALTH SERVICES. In the

geographic service area designated by the board, the district may

operate or provide for:

(1) the operation of a mobile emergency medical service; and

(2) home health services, long-term care services, skilled

nursing care services, intermediate nursing care services,

assisted living services, hospice care, or other health-related

services.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.108. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine the type of equipment and the

type, number, and location of buildings required to maintain an

adequate hospital system.

(b) The board may lease all or part of the district's buildings

and other facilities on terms considered to be in the best

interest of the district's inhabitants. The term of the lease

may not exceed 25 years.

(c) The district may acquire equipment for use in the district's

hospital system and mortgage or pledge the property as security

for the payment of the purchase price. A contract entered into

under this subsection must provide that the entire obligation be

retired not later than the fifth anniversary of the date of the

contract.

(d) The district may sell or otherwise dispose of any property,

including equipment, on terms the board finds are in the best

interest of the district's inhabitants. The board may not sell

or dispose of any real property unless the board affirmatively

finds that the real property is not needed for the operation of

the hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.109. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property located in district territory if

the interest is necessary for the district to exercise a power,

right, or privilege conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.110. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objective of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.111. CONSTRUCTION CONTRACTS. A construction contract

that involves the expenditure of more than $10,000 may be made

only after advertising in the manner provided by Chapter 252,

Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.112. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract relating to a

district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.113. CONTRACTS FOR CARE AND TREATMENT. (a) The board

may contract with a political subdivision of this state or a

public or private hospital, private corporation, partnership, or

cooperative, located inside or outside the district, for the care

and treatment of a sick or injured person of the political

subdivision.

(b) The board may contract with this state or a federal agency

for the treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.114. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

INVESTIGATORY OR OTHER SERVICES. The board may contract with a

political subdivision or governmental agency for the district to

provide investigatory or other services as to the medical,

hospital, or welfare needs of district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.115. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in the district is admitted to a district

facility, the district administrator may have an inquiry made

into the circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If the district administrator determines that the patient or

those relatives cannot pay all or part of the costs of the care

and treatment in the hospital, the amount of the costs that

cannot be paid becomes a charge against the district.

(c) If the district administrator determines that the patient or

those relatives can pay for all or part of the costs of the

patient's care and treatment, the patient or those relatives

shall be ordered to pay the district a specified amount each week

for the patient's care and support. The amount ordered must be

proportionate to the person's financial ability.

(d) The district administrator may collect the amount from the

patient's estate, or from any relative who is legally liable for

the patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the district administrator, the board shall hold a

hearing and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue any appropriate orders.

(f) The final order of the board may be appealed to the district

court. The substantial evidence rule applies to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.116. AUTHORITY TO SUE AND BE SUED. The district,

through the board, may sue and be sued.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.117. AUTHORITY TO PROVIDE HEALTH CARE SERVICES. (a)

In this section, "health care services" includes:

(1) home health care services;

(2) respiratory or physical therapy services;

(3) mobile emergency medical services; and

(4) clinic services.

(b) This chapter does not limit the district in providing health

care services to any ill or injured person, regardless of whether

the person is a district resident.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1027.151. BUDGET. (a) The district administrator shall

prepare an annual budget for approval by the board.

(b) The proposed budget must contain a complete financial

statement of:

(1) the outstanding obligations of the district;

(2) the amount of cash on hand in each district fund;

(3) the amount of money received by the district from all

sources during the previous year;

(4) the amount of money available to the district from all

sources during the ensuing year;

(5) the amount of the balances expected at the end of the year

in which the budget is being prepared;

(6) the estimated amount of revenue and balances available to

cover the proposed budget; and

(7) the estimated tax rate required.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) At least 10 days before the date of the hearing, notice of

the hearing shall be published one time in a newspaper or

newspapers that individually or collectively have general

circulation in the district.

(c) Any property tax payer of the district is entitled to be

present and participate at the hearing in accordance with the

rules of decorum and procedures prescribed by the board.

(d) At the conclusion of the hearing, the board shall adopt a

final budget by acting on the budget proposed by the district

administrator. The board may make any changes in the proposed

budget that the board judges to be in the interests of the

taxpayers and that the law warrants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.153. AMENDMENTS TO BUDGET. The budget may be amended

as required by circumstances. The board must approve all

amendments.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.154. FISCAL YEAR. (a) The district operates on a

fiscal year established by the board.

(b) The fiscal year may not be changed more than once in a

24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.155. AUDIT. (a) The board shall have an independent

audit made of the district's financial condition for the fiscal

year.

(b) As soon as it is completed, the audit shall be filed at the

district's office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.156. INSPECTION OF AUDIT AND DISTRICT RECORDS. The

audit and other district records shall be open to inspection at

the district's principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.157. FINANCIAL REPORT. As soon as practicable after

the close of each fiscal year, the district administrator shall

prepare for the board:

(1) a complete sworn statement of all district money; and

(2) a complete account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.158. DEPOSITORY. (a) The board shall select one or

more banks inside or outside the district to serve as a

depository for district money.

(b) District money, other than money invested as provided by

Section 1027.159(b), and money transmitted to a bank for payment

of bonds or obligations issued or assumed by the district, shall

be deposited as received with the depository bank and shall

remain on deposit.

(c) This chapter, including Subsection (b), does not limit the

power of the board to place a part of district money on time

deposit or to purchase certificates of deposit.

(d) The district may not deposit money with a bank in an amount

that exceeds the maximum amount secured by the Federal Deposit

Insurance Corporation unless the bank first executes a bond or

other security in an amount sufficient to secure from loss the

district money that exceeds the amount secured by the Federal

Deposit Insurance Corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.159. SPENDING AND INVESTMENT RESTRICTIONS. (a)

Except as otherwise provided by Section 1027.108(c) and by

Subchapter E, the district may not incur an obligation payable

from district revenue other than the revenue on hand or to be on

hand in the current and following district fiscal years.

(b) The board may invest operating, depreciation, or building

fund reserves only in funds or securities specified by Chapter

2256, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.160. AUTHORITY TO BORROW MONEY IN EMERGENCY; SECURITY.

(a) The board may borrow money at a rate not to exceed the

maximum annual percentage rate allowed by law for district

obligations at the time the loan is made if the board declares

that:

(1) money is not available to meet authorized obligations of the

district; and

(2) an emergency exists.

(b) To secure a loan, the board may pledge:

(1) district revenue that is not pledged to pay the district's

bonded indebtedness;

(2) district taxes to be imposed by the district during the

12-month period following the date of the pledge that are not

pledged to pay the principal of or interest on district bonds; or

(3) district bonds that have been authorized but not sold.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1027.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds in the name and on the faith

and credit of the district for any purpose designed to provide,

improve, or expand the district's health care services,

including:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings or improvements;

(2) equipping buildings or improvements for hospital purposes;

and

(3) the acquisition and operation of a mobile emergency medical

service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1027.201, the board shall impose an ad valorem tax at a

rate sufficient to create an interest and sinking fund to pay the

principal of and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other tax

the district imposes may not in any year exceed the tax rate

approved by the voters at the election authorizing the imposition

of the tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting at an

election held for that purpose.

(b) The order calling the election shall provide for clerks as

in county elections and must specify:

(1) the date of the election;

(2) the location of the polling places;

(3) the presiding and alternate election judges for each polling

place;

(4) the amount of the bonds to be authorized;

(5) the maximum maturity of the bonds; and

(6) the maximum interest rate of the bonds.

(c) Notice of a bond election shall be given as provided by

Section 1251.003, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.204. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, renovate, or equip

buildings or improvements for hospital purposes; or

(2) acquire sites to be used for hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospitals.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner and in accordance

with the procedures and requirements prescribed by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.205. REFUNDING BONDS. (a) The board may issue

refunding bonds to refund outstanding indebtedness issued or

assumed by the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bonds applied to

the payment of outstanding indebtedness; or

(2) exchanged wholly or partly for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.206. MATURITY OF BONDS. District bonds must mature

not later than 40 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.207. EXECUTION OF BONDS. (a) The board president

shall execute district bonds in the district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.208. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) the transfer and issuance of the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1027.251. IMPOSITION OF AD VALOREM TAX. (a) The board

annually shall impose a tax on all property in the district

subject to district taxation.

(b) The board shall impose the tax to:

(1) pay the interest on and create a sinking fund for bonds and

other obligations issued or assumed by the district for hospital

purposes;

(2) provide for the operation and maintenance of the district

and hospital system, based on the final budget;

(3) make improvements and additions to the hospital system; and

(4) acquire necessary sites for the hospital system by purchase,

lease, or condemnation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.252. TAX RATE. (a) The board may impose the tax at a

rate not to exceed 75 cents on each $100 valuation of taxable

property in the district.

(b) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.253. TAX ASSESSOR-COLLECTOR. The board may provide

for the appointment of a tax assessor-collector for the district

or may contract for the assessment and collection of taxes as

provided by the Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER G. DISSOLUTION

Sec. 1027.301. DISSOLUTION; ELECTION. (a) The district may be

dissolved and its assets and obligations sold or transferred to

another person only on approval of a majority of the district

voters voting in an election held for that purpose.

(b) The board may order an election on the question of

dissolving the district and disposing of the district's assets

and obligations.

(c) The board shall order an election if the board receives a

petition requesting an election that is signed by at least 300

registered district voters according to the most recent official

list of registered voters.

(c-1) The election shall be called not later than the 60th day

after the date the petition is presented to the district.

(d) The order calling the election must state:

(1) the nature of the election, including the proposition to

appear on the ballot;

(2) the date of the election;

(3) the hours during which the polls will be open; and

(4) the location of the polling places.

(e) Section 41.001(a), Election Code, does not apply to an

election ordered under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.014, eff. September 1, 2009.

Sec. 1027.302. NOTICE OF ELECTION. (a) The board shall give

notice of an election under this subchapter by publishing once a

week for two consecutive weeks a substantial copy of the election

order in a newspaper with general circulation in the district.

(b) The first publication of the notice must appear at least 35

days before the date set for the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.303. BALLOT. The ballot for an election under this

subchapter must be printed to permit voting for or against the

proposition: "The dissolution of the Fisher County Hospital

District and the _________ (transfer or sale, as appropriate) of

its assets and liabilities in the following manner: _________."

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.304. ELECTION RESULTS. (a) If the board finds the

election results favor the proposition to dissolve the district,

the board shall:

(1) issue an order declaring the district dissolved; and

(2) proceed with the sale or transfer of the district's assets

and liabilities according to the plan proposed on the ballot.

(b) If the board finds the election results do not favor the

proposition to dissolve the district, the board shall continue to

administer the district and another dissolution election may not

be held before the first anniversary of the date of the election

in which voters disapproved the proposition.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1027.305. SALE OR TRANSFER OF ASSETS AND LIABILITIES. (a)

The district may not be dissolved unless the board provides for

the sale or transfer of the district's assets and liabilities to

another person.

(b) The dissolution of the district and the sale or transfer of

the district's assets or liabilities may not:

(1) contravene a trust indenture or bond resolution relating to

the district's outstanding bonds; or

(2) diminish or impair the rights of a holder of an outstanding

bond, warrant, or other obligation of the district.

(c) The sale or transfer of the district's assets and

liabilities must satisfy the debt and bond obligations of the

district in a manner that protects the interests of district

residents, including the residents' collective property rights in

the district's assets.

(d) The district may transfer or sell the district's assets only

for due compensation, unless the transfer or sale is made to

another governmental agency serving the district and using the

transferred or purchased assets for the benefit of the residents

formerly in the district.

(e) A grant from federal funds is an obligation to be repaid in

full.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1028. FOARD COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1028. FOARD COUNTY HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1028.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Foard County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.002. AUTHORITY FOR OPERATION. The district operates

and is financed as provided by Section 9, Article IX, Texas

Constitution, and by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.003. ESSENTIAL PUBLIC FUNCTION. The district is a

public entity performing an essential public function.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Foard County,

Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The state may not become obligated for the support

or maintenance of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1028.051. BOARD ELECTION; TERMS. (a) The district is

governed by a board of seven directors elected from the district

at large.

(b) Directors serve staggered two-year terms unless four-year

terms are established under Section 285.081, Health and Safety

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.052. NOTICE OF ELECTION. At least 50 days before the

date of an election of directors, notice of the election shall be

published one time in a newspaper with general circulation in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.053. BALLOT PETITION. A person who wants to have the

person's name printed on the ballot as a candidate for director

must file with the board secretary a petition requesting that

action. The petition must be:

(1) signed by at least 15 registered voters of the district, as

determined by the most recent official lists of registered

voters; and

(2) filed not later than the 46th day before the date of the

election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.054. QUALIFICATIONS FOR OFFICE. (a) To be eligible

to be a candidate for or to serve as a director, a person must

be:

(1) a district resident; and

(2) a qualified voter.

(b) A district employee may not serve as a director.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.055. BOND. (a) Before assuming the duties of office,

each director must execute a bond for $5,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the director's

duties.

(b) The board may pay for a director's bond with district money.

(c) Each director's bond shall be kept in the district's

permanent records.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.056. BOARD VACANCY. If a vacancy occurs in the office

of director, the remaining directors shall appoint a director for

the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.057. OFFICERS. (a) The board shall elect a president

and a vice president from among its members.

(b) The board shall appoint a secretary, who need not be a

director.

(c) Each officer of the board serves for a term of one year.

(d) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.058. COMPENSATION; EXPENSES. A director or officer

serves without compensation but may be reimbursed for actual

expenses incurred in the performance of official duties. The

expenses must be:

(1) reported in the district's records; and

(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.059. VOTING REQUIREMENT. A concurrence of a majority

of the directors voting is necessary in any matter relating to

district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.060. DISTRICT ADMINISTRATOR. (a) The board may

appoint a qualified person as district administrator.

(b) The district administrator serves at the will of the board

and is entitled to the compensation determined by the board.

(c) Before assuming the duties of district administrator, the

administrator must execute a bond in an amount set by the board

of not less than $5,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the

administrator's duties under this chapter.

(d) The board may pay for the bond with district money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.061. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the general affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.062. ASSISTANT DISTRICT ADMINISTRATOR; ATTORNEY. (a)

The board may appoint qualified persons as:

(1) the assistant district administrator; and

(2) the attorney for the district.

(b) The assistant district administrator and the attorney for

the district serve at the will of the board and are entitled to

the compensation determined by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.063. EMPLOYEES; APPOINTMENT OF STAFF. (a) The board

may appoint to the staff any doctors the board considers

necessary for the efficient operation of the district and may

make temporary appointments as necessary.

(b) The district may employ technicians, nurses, fiscal agents,

accountants, architects, additional attorneys, and other

necessary employees.

(c) The board may delegate to the district administrator the

authority to employ persons for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.064. RETIREMENT BENEFITS. The board may provide

retirement benefits for district employees by:

(1) establishing or administering a retirement program; or

(2) participating in:

(A) the Texas County and District Retirement System; or

(B) another statewide retirement system in which the district is

eligible to participate.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1028.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for:

(1) operating hospital facilities; and

(2) providing medical and hospital care for the district's needy

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.102. RESTRICTION ON COUNTY TAXATION AND DEBT. Foard

County may not impose a tax or issue bonds or other obligations

for hospital purposes or to provide medical care for district

residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital system

and the district's money and resources.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.104. RULES. The board may adopt rules governing:

(1) the operation of the hospital and hospital system; and

(2) the duties, functions, and responsibilities of district

staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.105. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method of making purchases and expenditures by and for

the district; and

(2) accounting and control procedures for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.106. MOBILE EMERGENCY MEDICAL SERVICE. The district

may operate or provide for the operation of a mobile emergency

medical service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine:

(1) the type, number, and location of buildings required to

maintain an adequate hospital system; and

(2) the type of equipment necessary for hospital care.

(b) The board may:

(1) acquire property, including facilities and equipment, for

the district for use in the hospital system; and

(2) mortgage or pledge the property as security for payment of

the purchase price.

(c) The board may lease hospital facilities for the district.

(d) The board may sell or otherwise dispose of property,

including facilities or equipment, for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.108. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in property located in district territory if the

interest is necessary for the district to exercise a right or

authority conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.109. COST OF RELOCATING OR ALTERING PROPERTY. In

exercising the power of eminent domain, if the board requires

relocating, raising, lowering, rerouting, changing the grade of,

or altering the construction of any railroad, highway, pipeline,

or electric transmission, telegraph, or telephone line, conduit,

pole, or facility, the district must bear the actual cost of

relocating, raising, lowering, rerouting, changing the grade, or

altering the construction to provide comparable replacement

without enhancement of facilities, after deducting the net

salvage value derived from the old facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.110. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust for any

purpose and under any direction, limitation, or other provision

prescribed in writing by the donor that is consistent with the

proper management of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.111. CONSTRUCTION CONTRACTS. (a) The board may enter

into construction contracts for the district.

(b) The board may enter into a construction contract that

involves the expenditure of more than the amount provided by

Section 271.024, Local Government Code, only after competitive

bidding as provided by Subchapter B, Chapter 271, Local

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.112. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract relating to a

hospital facility for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

SERVICES. The board may contract with a political subdivision of

this state or with a state or federal agency for the district to:

(1) furnish a mobile emergency medical service; or

(2) provide for the investigatory or welfare needs of district

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.114. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

person who resides in the district is admitted as a patient to a

district facility, the district administrator may have an inquiry

made into the financial circumstances of:

(1) the patient; and

(2) a relative of the patient who is legally responsible for the

patient's support.

(b) To the extent that the patient or a relative of the patient

who is legally responsible for the patient's support cannot pay

for care and treatment provided by the district, the district

shall supply the care and treatment without charging the patient

or the patient's relative.

(c) On determining that the patient or a relative legally

responsible for the patient's support can pay for all or part of

the care and treatment provided by the district, the district

administrator shall report that determination to the board, and

the board shall issue an order directing the patient or the

relative to pay the district a specified amount each week. The

amount must be based on the person's ability to pay.

(d) The district administrator may collect money owed to the

district from the patient's estate or from that of a relative who

was legally responsible for the patient's support in the manner

provided by law for the collection of expenses in the last

illness of a deceased person.

(e) If there is a dispute relating to a person's ability to pay

or if the district administrator has any doubt concerning a

person's ability to pay, the board shall:

(1) call witnesses;

(2) hear and resolve the question; and

(3) issue a final order.

(f) The final order of the board may be appealed to a district

court in Foard County. The substantial evidence rule applies to

the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.115. REIMBURSEMENT FOR SERVICES. (a) The board shall

require a county or municipality located outside the district to

reimburse the district for the district's care and treatment of a

sick or injured person of that county or municipality.

(b) The board shall require the sheriff of Foard County to

reimburse the district for the district's care and treatment of a

person who is confined in a jail facility of Foard County and is

not a district resident.

(c) On behalf of the district, the board may contract with the

state or federal government for that government to reimburse the

district for treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.116. AUTHORITY TO SUE AND BE SUED. The board may sue

and be sued on behalf of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1028.151. BUDGET. (a) The district administrator shall

prepare a proposed annual budget for the district.

(b) The proposed budget must contain a complete financial

statement, including a statement of:

(1) the outstanding obligations of the district;

(2) the amount of cash on hand in each district fund;

(3) the amount of money received by the district from all

sources during the previous year;

(4) the amount of money available to the district from all

sources during the ensuing year;

(5) the amount of the balances expected at the end of the year

in which the budget is being prepared;

(6) the estimated amount of revenue and balances available to

cover the proposed budget; and

(7) the estimated tax rate required.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) The board shall publish notice of the hearing in a newspaper

with general circulation in the district not later than the 10th

day before the date of the hearing.

(c) Any district resident is entitled to be present and

participate at the hearing.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the district

administrator. The board may make any changes in the proposed

budget that the board judges to be in the interests of the

taxpayers.

(e) The budget is effective only after adoption by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.153. AMENDMENTS TO BUDGET. After the budget is

adopted, the budget may be amended on the board's approval.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.154. RESTRICTION ON EXPENDITURES. Money may be spent

only for an expense included in the budget or an amendment to the

budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.155. FISCAL YEAR. (a) The district operates on a

fiscal year established by the board.

(b) The fiscal year may not be changed:

(1) during a period that revenue bonds of the district are

outstanding; or

(2) more than once in a 24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.156. ANNUAL AUDIT. The board annually shall have an

audit made of the district's financial condition.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.157. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS.

The annual audit and other district records shall be open to

inspection during regular business hours at the district's

principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.158. FINANCIAL REPORT. As soon as practicable after

the close of the fiscal year, the district administrator shall

prepare for the board:

(1) a sworn statement of the amount of district money; and

(2) an account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.159. DEPOSITORY. (a) The board shall select at least

one bank to serve as a depository for district money.

(b) District money, other than money invested as provided by

Section 1028.160(b) and money transmitted to a bank for payment

of bonds or obligations issued or assumed by the district, shall

be deposited as received with the depository bank and shall

remain on deposit. This subsection does not limit the power of

the board to place a part of district money on time deposit or to

purchase certificates of deposit.

(c) The district may not deposit money with a bank in an amount

that exceeds the maximum amount secured by the Federal Deposit

Insurance Corporation unless the bank first executes a bond or

other security in an amount sufficient to secure from loss the

district money that exceeds the amount secured by the Federal

Deposit Insurance Corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.160. SPENDING AND INVESTMENT RESTRICTIONS. (a)

Except as provided by Sections 1028.111, 1028.201, 1028.204, and

1028.205, the district may not incur a debt payable from district

revenue other than the revenue on hand or to be on hand in the

current and immediately following district fiscal years.

(b) The board may invest operating, depreciation, or building

reserves only in funds or securities specified by Chapter 2256,

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1028.201. GENERAL OBLIGATION BONDS. If authorized by an

election, the board may issue and sell general obligation bonds

in the name and on the faith and credit of the district to:

(1) purchase, construct, acquire, repair, or renovate buildings

or improvements;

(2) equip buildings or improvements for hospital purposes; or

(3) acquire and operate a mobile emergency medical service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1028.201, the board shall impose an ad valorem tax at a

rate sufficient to create an interest and sinking fund to pay the

principal of and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed the

limit approved by the voters at the election authorizing the

imposition of the tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters.

(b) The board may order a bond election.

(c) The order calling the election must specify:

(1) the nature and date of the election;

(2) the hours during which the polls will be open;

(3) the location of the polling places;

(4) the amount of the bonds to be authorized; and

(5) the maximum maturity of the bonds.

(d) Notice of a bond election shall be given as provided by

Section 1251.003, Government Code.

(e) The board shall declare the results of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.204. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, equip, or renovate

buildings or improvements for hospital purposes;

(2) acquire sites to be used for hospital purposes; or

(3) acquire and operate a mobile emergency medical service to

assist the district in carrying out its hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospital system.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner provided by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.205. REFUNDING BONDS. (a) The board may issue

refunding bonds to refund outstanding indebtedness issued or

assumed by the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bond applied to the

payment of the outstanding indebtedness; or

(2) exchanged wholly or partly for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.206. MATURITY OF BONDS. District bonds must mature

not later than 50 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.207. EXECUTION OF BONDS. (a) The board president

shall execute district bonds in the district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.208. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) any transaction relating to the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1028.251. IMPOSITION OF AD VALOREM TAX. (a) The board may

impose a tax on all property in the district subject to district

taxation.

(b) The tax may be used to pay:

(1) indebtedness issued or assumed by the district; and

(2) the maintenance and operating expenses of the district.

(c) The district may not impose a tax to pay the principal of or

interest on revenue bonds issued under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.252. TAX RATE. (a) The board may impose the tax at a

rate not to exceed the limit approved by the voters at the

election authorizing the imposition of the tax.

(b) The tax rate for all purposes may not exceed 75 cents on

each $100 valuation of all taxable property in the district.

(c) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1028.253. TAX ASSESSOR-COLLECTOR. The board may provide

for the appointment of a tax assessor-collector for the district

or may contract for the assessment and collection of taxes as

provided by the Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1029. FOLLETT HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1029. FOLLETT HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1029.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Follett Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.002. AUTHORITY FOR OPERATION. The district operates

and is financed in accordance with Section 9, Article IX, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.003. POLITICAL SUBDIVISION. The district is a

political subdivision of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.004. DISTRICT TERRITORY. The district is composed of

the territory described by Section 1, Chapter 668, Acts of the

64th Legislature, Regular Session, 1975.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1029.051. BOARD ELECTION; TERM. (a) The board consists of

six directors elected from the district at large.

(b) Unless four-year terms are established under Section

285.081, Health and Safety Code:

(1) directors serve staggered two-year terms, with three

directors elected each year; and

(2) a directors' election shall be held on the uniform election

date in May of each year.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.052. BOARD VACANCY. If a vacancy occurs in the office

of director, the remaining directors shall appoint a director for

the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.053. OFFICERS. (a) The board shall elect a

president, vice president, and secretary-treasurer from among its

members.

(b) Each officer of the board serves until the next directors'

election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.054. COMPENSATION; EXPENSES. A director serves

without compensation but may be reimbursed for actual expenses

incurred in the performance of official duties on approval of the

expenses by the entire board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.055. EMPLOYEES. The board may employ a general

manager, attorneys, financial advisors, bookkeepers, and

architects.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.056. MAINTENANCE OF RECORDS; PUBLIC INSPECTION. All

district records, including books, accounts, notices, minutes,

and all other matters of the district and the operation of its

facilities, shall be:

(1) maintained at the district office; and

(2) open to public inspection at reasonable hours.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.057. SEAL. The board may adopt a seal for the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1029.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for:

(1) operating all hospital facilities; and

(2) providing hospital care for the district's needy

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. (a) A political subdivision within the district, other

than the district, may not impose a tax or issue bonds or other

obligations for hospital purposes or to provide medical care for

district inhabitants.

(b) A governmental entity other than the district may not impose

a tax or issue bonds or other obligations on property in the

district for hospital purposes or to provide medical care for

needy district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.103. MANAGEMENT AND CONTROL. The board has full

management and control of all district business, including the

power to:

(1) negotiate and contract with any person;

(2) purchase or lease land; and

(3) construct, equip, operate, and maintain a hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.104. HOSPITAL SYSTEM. The district shall provide for

the establishment of a hospital system to provide medical and

hospital care to the district's residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.105. RULES. (a) The board may adopt rules governing

the operation of the district, including district facilities.

(b) On approval by the board, the rules may be published in

booklet form at district expense and made available to any

resident on request.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.106. PURCHASING AND ACCOUNTING PROCEDURES. (a) The

board may prescribe the method and manner of making purchases and

expenditures for the district.

(b) The board shall prescribe:

(1) all accounting and control procedures; and

(2) the method of purchasing necessary supplies, materials, and

equipment.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.107. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property located in district territory if

the interest is necessary or convenient for the district to

exercise a right, power, privilege, or function conferred on the

district by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding, the district is not required

to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.108. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.109. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient from Lipscomb County is admitted to a district facility,

the board shall have an inquiry made into the circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If an agent designated by the district determines that the

patient or those relatives cannot pay all or part of the costs of

the care and treatment in the hospital, the expense of that care

becomes a charge against the district.

(c) If an agent designated by the district determines that the

patient or those relatives are liable to pay for all or part of

the costs of the patient's care and treatment, the patient or

those relatives shall be ordered to pay the district's treasurer

a specified amount each week for the patient's support. The

amount ordered must be proportionate to the person's financial

ability and may not exceed the actual per capita cost of

maintenance.

(d) The district may collect the amount from the patient's

estate, or from any relative who is legally liable for the

patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, the board

shall hold a hearing and, after calling witnesses, shall resolve

the dispute.

(f) Either party to the dispute may appeal the district's

determination to the district court.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.110. AUTHORITY TO SUE AND BE SUED. The district may

sue and be sued in its own name in any court of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1029.151. BUDGET. The board annually shall have a budget

prepared for the next fiscal year that includes:

(1) proposed expenditures and disbursements;

(2) estimated receipts and collections; and

(3) the amount of taxes required to be imposed for the year.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.152. PROPOSED BUDGET: NOTICE AND HEARING. (a) The

board shall hold a public hearing on the proposed budget.

(b) Notice of the hearing must be published at least once in a

newspaper of general circulation in the district not later than

the 10th day before the date of the hearing.

(c) Any district resident is entitled to:

(1) appear at the time and place designated in the notice; and

(2) be heard regarding any item included in the proposed budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.153. FISCAL YEAR. The district operates on a fiscal

year that begins on October 1 and ends on September 30.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.154. ANNUAL AUDIT. (a) The board annually shall have

an independent audit made of the district's books and records for

the fiscal year.

(b) Not later than December 31 of each year, the audit shall be

filed:

(1) with the comptroller; and

(2) at the district office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.155. DEPOSITORY OR TREASURER. (a) The board by

resolution shall designate a bank or banks in the district as the

district's depository or treasurer. A designated bank serves for

two years and until a successor is designated.

(b) All income received by the district shall be deposited with

the district depository.

(c) All district money shall be secured in the manner provided

for securing county funds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1029.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds in the name and on the faith

and credit of the district for any purpose relating to:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings or improvements; and

(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) The

board shall impose an ad valorem tax at a rate sufficient to

create an interest and sinking fund to pay the principal of and

interest on general obligation bonds issued under Section

1029.201.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed 75

cents on each $100 valuation of all taxable property in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting at an

election.

(b) The board may order the election on its own motion.

(c) The order calling the election must specify:

(1) the location of the polling places;

(2) the presiding election officers;

(3) the purpose of the bond issuance;

(4) the amount of the bonds to be authorized; and

(5) the maximum interest rate provided by law.

(d) Notice of a bond election shall be given by publishing a

substantial copy of the order calling the election in a newspaper

of general circulation in the district once each week for two

consecutive weeks before the date of the election. The first

publication must occur at least 20 days before the date of the

election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.204. MATURITY OF GENERAL OBLIGATION BONDS. District

general obligation bonds must mature not later than 40 years

after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The

board president shall execute the general obligation bonds in the

district's name.

(b) The board secretary shall countersign the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.206. REFUNDING BONDS. (a) The board may, without an

election, issue refunding bonds to refund outstanding bonds

issued or assumed by the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bond applied to the

payment of the bonds to be refunded; or

(2) exchanged wholly or partly for not less than a similar

amount of outstanding bonds and the unpaid matured interest on

the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1029.251. IMPOSITION OF AD VALOREM TAX. (a) On final

approval of the annual budget, the board shall impose a tax on

all property in the district subject to district taxation.

(b) The board shall impose the tax to:

(1) pay the interest on and create a sinking fund for bonds

issued or assumed by the district for hospital purposes;

(2) provide for operation and maintenance of the hospital

system;

(3) make improvements and additions to the hospital system; and

(4) acquire necessary sites by purchase, lease, or condemnation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.252. TAX RATE. The board may impose the tax at a rate

not to exceed 75 cents on each $100 valuation of all taxable

property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1029.253. TAX ASSESSOR-COLLECTOR. (a) Except as provided

by Subsection (b), the tax assessor-collector of Lipscomb County

shall assess and collect taxes imposed by the district.

(b) By majority vote the board may appoint a district tax

assessor-collector under Section 285.041, Health and Safety Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1030. FRIO HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1030. FRIO HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1030.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Frio Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.002. AUTHORITY FOR OPERATION. The district operates

and is financed as provided by Section 9, Article IX, Texas

Constitution, and by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.003. ESSENTIAL PUBLIC FUNCTION. The district is a

public entity performing an essential public function.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Frio County,

Texas, except that a portion of the southern boundary follows the

boundary of the Frio River beginning at the intersection of the

south county line and the Frio River to the point at which the

boundary intersects the Leona River and follows the Leona River

to the west county line.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The state may not become obligated for the support

or maintenance of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1030.051. BOARD ELECTION; TERM. (a) The district is

governed by a board of seven directors.

(b) Two directors are elected from each commissioners precinct

and one director is elected from the district at large. The

portion of Precinct 4 that is in the district is combined with

Precinct 1 to represent one precinct.

(c) Unless four-year terms are established under Section

285.081, Health and Safety Code:

(1) directors serve staggered two-year terms; and

(2) an election shall be held on the uniform election date in

May of each year to elect the appropriate number of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.052. NOTICE OF ELECTION. At least 35 days before the

date of an election of directors, notice of the election shall be

published one time in a newspaper with general circulation in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.053. BALLOT PETITION. A person who wants to have the

person's name printed on the ballot as a candidate for director

must file with the board secretary a petition requesting that

action. The petition must:

(1) be signed by at least 10 registered voters of the district

as determined by the most recent official list of registered

voters;

(2) be filed not later than the 31st day before the date of the

election; and

(3) specify the commissioners precinct the candidate wants to

represent or specify that the candidate wants to represent the

district at large.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.054. QUALIFICATIONS FOR OFFICE. (a) To be eligible

to be a candidate for or to serve as a director, a person must

be:

(1) a district resident; and

(2) a qualified voter.

(b) In addition to Subsection (a), a person who is elected from

a commissioners precinct or who is appointed to fill a vacancy

for a commissioners precinct must be a resident of that

commissioners precinct.

(c) A district employee may not serve as a director.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.055. BOND; RECORD OF BOND. (a) Before assuming the

duties of office, each director must execute a bond for $5,000

that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the director's

duties.

(b) The board may pay for a director's bond with district money.

(c) Each director's bond shall be kept in the district's

permanent records.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.056. BOARD VACANCY. If a vacancy occurs in the office

of director, the remaining directors shall appoint a director for

the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.057. OFFICERS. (a) The board shall elect a president

and a vice president from among its members.

(b) The board shall appoint a secretary, who need not be a

director.

(c) Each officer of the board serves for a term of one year.

(d) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.058. COMPENSATION; EXPENSES. A director or officer

serves without compensation but may be reimbursed for actual

expenses incurred in the performance of official duties. The

expenses must be:

(1) reported in the district's records; and

(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.059. VOTING REQUIREMENT. A concurrence of a majority

of the directors voting is necessary in any matter relating to

district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.060. DISTRICT ADMINISTRATOR. (a) The board may

appoint a qualified person as district administrator.

(b) The district administrator serves at the will of the board

and is entitled to the compensation determined by the board.

(c) Before assuming the duties of district administrator, the

administrator must execute a bond in an amount determined by the

board of not less than $5,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the

administrator's duties under this chapter.

(d) The board may pay for the bond with district money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.061. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the general affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.062. ASSISTANT DISTRICT ADMINISTRATOR; ATTORNEY. (a)

The board may appoint qualified persons as:

(1) the assistant district administrator; and

(2) the attorney for the district.

(b) The assistant district administrator and the attorney for

the district serve at the will of the board and are entitled to

the compensation determined by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.063. APPOINTMENT AND RECRUITMENT OF STAFF AND

EMPLOYEES. (a) The district may employ doctors, nurses,

technicians, allied health personnel, administrative personnel,

fiscal agents, accountants, architects, additional attorneys, and

other employees necessary to carry out the district's duties and

responsibilities under this chapter.

(b) The board may appoint to the staff any doctors the board

considers necessary for the efficient operation of the district

and may make temporary appointments as necessary.

(c) The board may delegate to the district administrator the

authority to employ persons for the district.

(d) The board may spend money to recruit physicians and other

needed medical professionals.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.064. HEALTH EDUCATION. The board may provide

scholarships and student loans to educate county residents in

health care-related fields.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.065. RETIREMENT BENEFITS. The board may provide

retirement benefits for district employees by:

(1) establishing or administering a retirement program; or

(2) participating in:

(A) the Texas County and District Retirement System; or

(B) another statewide retirement system in which the district is

eligible to participate.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1030.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for:

(1) operating hospital facilities; and

(2) providing medical and hospital care for the district's needy

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.102. RESTRICTION ON GOVERNMENTAL ENTITY TAXATION AND

DEBT. Frio County or another governmental entity located within

the district may not impose a tax or issue bonds or other

obligations for hospital purposes or to provide medical care for

district residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital system

and the district's money and resources.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.104. RULES. The board may adopt rules governing:

(1) the operation of the hospital and hospital system; and

(2) the duties, functions, and responsibilities of district

staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.105. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method of making purchases and expenditures by and for

the district; and

(2) accounting and control procedures for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.106. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine:

(1) the type, number, and location of buildings required to

maintain an adequate hospital system; and

(2) the type of equipment necessary for hospital care.

(b) The board may:

(1) acquire property, including facilities and equipment, for

the district for use in the hospital system; and

(2) mortgage or pledge the property as security for payment of

the purchase price.

(c) The board may lease hospital facilities for the district.

(d) The board may sell or otherwise dispose of property,

including facilities or equipment, for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.107. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in property located in district territory if the

interest is necessary for the district to exercise a right or

authority conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.108. COST OF RELOCATING OR ALTERING PROPERTY. In

exercising the power of eminent domain, if the board requires

relocating, raising, lowering, rerouting, changing the grade of,

or altering the construction of any railroad, highway, pipeline,

or electric transmission and electric distribution, telegraph, or

telephone line, conduit, pole, or facility, the district must

bear the actual cost of relocating, raising, lowering, rerouting,

changing the grade, or altering the construction to provide

comparable replacement, without enhancement of facilities, after

deducting the net salvage value derived from the old facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.109. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust for any

purpose and under any direction, limitation, or other provision

prescribed in writing by the donor that is consistent with the

proper management of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.110. CONSTRUCTION CONTRACTS. (a) The board may enter

into construction contracts for the district.

(b) The board may enter into a construction contract that

involves the expenditure of more than the amount provided by

Section 271.024, Local Government Code, only after competitive

bidding as provided by Subchapter B, Chapter 271, Local

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.111. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract relating to a

hospital facility for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.112. CONTRACTS FOR SERVICES. (a) The board may

contract with a public or private hospital, a political

subdivision of this state, or a state or federal agency for the

district to provide a mobile emergency medical service or other

health care services needed to provide for the investigatory or

welfare needs of district inhabitants.

(b) The board may contract with any person to receive or supply

the services the board considers necessary for the effective

operation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.113. PROVISION OF CERTAIN HEALTH SERVICES. The

district may:

(1) operate or provide for the operation of a mobile emergency

medical service;

(2) operate or provide for home health services, long-term care,

skilled nursing care, intermediate nursing care, or hospice care;

and

(3) establish any other needed medical service considered

beneficial to the delivery of health care to district residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.114. MEDICAL CLINICS. The district may establish and

operate medical clinics for the benefit of the hospital.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.115. PAYMENT FOR TREATMENT; PROCEDURES. (a) When an

individual who resides in the district is admitted as a patient

to a district facility, the district administrator may have an

inquiry made into the financial circumstances of:

(1) the patient; and

(2) a relative of the patient who is legally responsible for the

patient's support.

(b) To the extent that the patient or a relative of the patient

who is legally responsible for the patient's support cannot pay

for care and treatment provided by the district, the district

shall supply the care and treatment without charging the patient

or the patient's relative.

(c) On determining that the patient or a relative legally

responsible for the patient's support can pay for all or part of

the care and treatment provided by the district, the district

administrator shall report that determination to the board, and

the board shall issue an order directing the patient or the

relative to pay the district a specified amount each week. The

amount must be based on the individual's ability to pay.

(d) The district administrator may collect money owed to the

district from the patient's estate or from that of a relative who

was legally responsible for the patient's support in the manner

provided by law for the collection of expenses in the last

illness of a deceased person.

(e) If there is a dispute relating to an individual's ability to

pay or if the district administrator has any doubt concerning an

individual's ability to pay, the board shall:

(1) call witnesses;

(2) hear and resolve the question; and

(3) issue a final order.

(f) A final order of the board may be appealed to a district

court in Frio County. The substantial evidence rule applies to

the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.116. REIMBURSEMENT FOR SERVICES. (a) The board shall

require a county, municipality, or public hospital located

outside the district to reimburse the district for the district's

care and treatment of a sick or injured person of that county,

municipality, or public hospital, as provided by Chapter 61,

Health and Safety Code.

(b) The board shall require the sheriff of Frio County to

reimburse the district for the district's care and treatment of a

person who is confined in a jail facility of Frio County and is

not a district resident.

(c) On behalf of the district, the board may contract with the

state or federal government for that government to reimburse the

district for treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.117. AUTHORITY TO SUE AND BE SUED. The board may sue

and be sued on behalf of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1030.151. BUDGET. (a) The district administrator shall

prepare a proposed annual budget for the district.

(b) The proposed budget must contain a complete financial

statement, including a statement of:

(1) the outstanding obligations of the district;

(2) the amount of cash on hand in each district fund;

(3) the amount of money received by the district from all

sources during the previous year;

(4) the amount of money available to the district from all

sources during the ensuing year;

(5) the amount of the balances expected at the end of the year

in which the budget is being prepared;

(6) the estimated amount of revenue and balances available to

cover the proposed budget; and

(7) the estimated tax rate required.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) The board shall publish notice of the hearing in a newspaper

with general circulation in the district not later than the 10th

day before the date of the hearing.

(c) Any district resident is entitled to be present and

participate at the hearing.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the district

administrator. The board may make any changes in the proposed

budget that the board judges to be in the interests of the

taxpayers.

(e) The budget is effective only after adoption by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.153. AMENDMENTS TO BUDGET. After adoption, the annual

budget may be amended on the board's approval.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.154. RESTRICTION ON EXPENDITURES. Money may be spent

only for an expense included in the budget or an amendment to the

budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.155. FISCAL YEAR. (a) The district operates

according to a fiscal year established by the board.

(b) The fiscal year may not be changed:

(1) when revenue bonds of the district are outstanding; or

(2) more than once in a 24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.156. ANNUAL AUDIT. (a) The board annually shall have

an audit made of the district's financial condition.

(b) The board shall retain the services of a qualified

independent certified public accounting firm to prepare the

annual audit of the district's financial condition.

(c) The firm shall prepare and submit the audit to the board not

later than the 90th day following the close of the district's

fiscal year.

(d) The district is not subject to audit by the Frio County

auditor.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.157. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS.

The annual audit and other district records shall be open to

inspection during regular business hours at the district's

principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.158. FINANCIAL REPORT. As soon as practicable after

the close of the fiscal year, the district administrator shall

prepare for the board:

(1) a sworn statement of the amount of district money; and

(2) an account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.159. DEPOSITORY. (a) The board shall select at least

one bank to serve as a depository for district money.

(b) District money, other than money invested as provided by

Section 1030.160(b) and money transmitted to a bank for payment

of bonds or obligations issued or assumed by the district, shall

be deposited as received with the depository bank and must remain

on deposit. This subsection does not limit the power of the

board to place a part of district money on time deposit or to

purchase certificates of deposit.

(c) The district may not deposit money with a bank in an amount

that exceeds the maximum amount secured by the Federal Deposit

Insurance Corporation unless the bank first executes a bond or

other security in an amount sufficient to secure from loss the

district money that exceeds the amount secured by the Federal

Deposit Insurance Corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.160. SPENDING AND INVESTMENT RESTRICTIONS. (a)

Except as provided by Sections 1030.110, 1030.201, 1030.204, and

1030.205, the district may not incur a debt payable from district

revenue other than the revenue on hand or to be on hand in the

current and immediately following district fiscal years.

(b) The board may invest operating, depreciation, or building

reserves only in funds or securities specified by Chapter 2256,

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1030.201. GENERAL OBLIGATION BONDS. If authorized by an

election, the board may issue and sell general obligation bonds

in the name and on the faith and credit of the district to:

(1) purchase, construct, acquire, repair, or renovate buildings

or improvements;

(2) equip buildings or improvements for hospital purposes; or

(3) acquire and operate a mobile emergency medical service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1030.201, the board shall impose an ad valorem tax at a

rate sufficient to create an interest and sinking fund to pay the

principal of and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed the

limit approved by the voters at the election authorizing the

imposition of the tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting at an

election held for that purpose.

(b) The board may order a bond election.

(c) The order calling the election must specify:

(1) the nature and date of the election;

(2) the hours during which the polls will be open;

(3) the location of the polling places;

(4) the amount of the bonds to be authorized; and

(5) the maximum maturity of the bonds.

(d) Notice of a bond election shall be given as provided by

Section 1251.003, Government Code.

(e) The board shall declare the results of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.204. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, equip, or renovate

buildings or improvements for hospital purposes;

(2) acquire sites to be used for hospital purposes; or

(3) acquire and operate a mobile emergency medical service to

assist the district in carrying out its hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospital system.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner provided by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.205. REFUNDING BONDS. (a) The board may issue

refunding bonds to refund outstanding indebtedness issued or

assumed by the district.

(b) Refunding bonds may be:

(1) sold, with the proceeds of the refunding bonds applied to

the payment of the outstanding indebtedness; or

(2) exchanged wholly or partly for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.206. MATURITY OF BONDS. District bonds must mature

not later than 50 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.207. EXECUTION OF BONDS. (a) The board president

shall execute the district's bonds in the district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.208. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) any transaction relating to the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1030.251. IMPOSITION OF AD VALOREM TAX. (a) The board may

impose a tax on all property in the district subject to district

taxation.

(b) The tax may be used to pay:

(1) indebtedness issued or assumed by the district; and

(2) the maintenance and operating expenses of the district.

(c) The district may not impose a tax to pay the principal of or

interest on revenue bonds issued under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.252. TAX RATE. (a) The board may impose the tax at a

rate not to exceed the limit approved by the voters at the

election authorizing the imposition of the tax.

(b) The tax rate for all purposes may not exceed 30 cents on

each $100 valuation of all taxable property in the district.

(c) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.253. TAX ASSESSOR-COLLECTOR. The board may provide

for the appointment of a tax assessor-collector for the district

or may contract for the assessment and collection of taxes as

provided by the Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER G. DISSOLUTION

Sec. 1030.301. DISSOLUTION; ELECTION. (a) The district may be

dissolved on approval of a majority of the district voters voting

in an election held for that purpose.

(b) A majority of the board may order that a dissolution

election be held.

(c) The order calling the election must state:

(1) the name of the election, including the proposition to

appear on the ballot;

(2) the date of the election;

(3) the hours during which the polls will be open; and

(4) the location of the polling places.

(d) Section 41.001(a), Election Code, does not apply to an

election ordered under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.302. NOTICE OF ELECTION. (a) The board shall give

notice of an election under this subchapter by publishing once a

week for two consecutive weeks a substantial copy of the election

order in a newspaper with general circulation in the district.

(b) The first publication of the notice must appear at least 35

days before the date set for the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.303. BALLOT. The ballot for an election under this

subchapter must be printed to permit voting for or against the

proposition: "The dissolution of the Frio Hospital District."

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.304. ELECTION RESULTS. (a) If the board finds the

election results favor the proposition to dissolve the district,

the board shall issue an order disposing of or transferring the

district's assets.

(b) If the board finds the election results do not favor the

proposition to dissolve the district, another dissolution

election may not be held before the first anniversary of the date

of the election in which voters disapproved the proposition.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1030.305. DISPOSITION OR TRANSFER OF DISTRICT ASSETS;

DECLARATION OF DISSOLUTION. (a) A board order issued under

Section 1030.304 that disposes of district assets must satisfy

the district's debts and bond obligations in a manner that

protects the interests of citizens in the district, including the

citizens' collective property rights in the district's assets and

property.

(b) In connection with an election in favor of dissolution, the

board may not dispose of or transfer the district's assets except

for due compensation unless:

(1) the assets are transferred to another governmental agency,

such as a county, embracing the district; and

(2) the transferred assets are to be used for the benefit of

citizens formerly in the district.

(c) A grant from federal funds, however dispensed, is an

obligation to be repaid in satisfaction.

(d) On completion of the requirements of this section, the board

shall declare the district dissolved.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1031. GARZA COUNTY HEALTH CARE DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1031. GARZA COUNTY HEALTH CARE DISTRICTSUBCHAPTER A. GENERAL PROVISIONSSec. 1031.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Garza County Health Care District.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.002. AUTHORITY FOR OPERATION. The district operates in accordance with and has the powers and responsibilities provided by Section 9, Article IX, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.003. POLITICAL SUBDIVISION. The district is a political subdivision of this state.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of Garza County.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.005. CORRECTION OF INVALID PROCEDURES. If a court holds that any procedure under this chapter violates the constitution of this state or of the United States, the district by resolution may provide an alternative procedure that conforms with the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.006. PUBLIC PURPOSE; TAX EXEMPTION. All property owned by the district:(1) shall be held for public purposes; and(2) is exempt from taxation of every character.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATIONSec. 1031.051. BOARD ELECTION; TERM. (a) The board consists of five directors elected from the district at large.(b) Unless four-year terms are established under Section 285.081, Health and Safety Code:(1) directors serve staggered two-year terms; and(2) an election shall be held on the uniform election date in May of each year to elect the appropriate number of directors.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.052. NOTICE OF ELECTION. At least 10 days before the date of an election of directors, notice of the election shall be published one time in a newspaper of general circulation in Garza County.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.053. QUALIFICATIONS FOR OFFICE. To be eligible to serve as a director, a person must:(1) be a district resident; and(2) have resided in the district for at least six months immediately preceding the date on which the person:(A) files for election; or(B) is appointed or elected as provided by Section 1031.055, if filling a vacancy in the office of director.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.054. BOND; RECORD OF BOND AND OATH OR AFFIRMATION OF OFFICE. (a) Each director may be required to execute a good and sufficient bond for $1,000 that is:(1) payable to the district; and(2) conditioned on the faithful performance of the director's duties.(b) The board may pay for a director's bond with district money.(c) Each director's bond and constitutional oath or affirmation of office shall be deposited with the district's depository bank for safekeeping.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.055. BOARD VACANCY. (a) If a vacancy occurs in the office of director, the remaining directors shall appoint a director for the unexpired term.(b) If the number of directors is reduced to fewer than three for any reason, the remaining directors shall immediately call a special election to fill the vacancies. If the remaining directors do not call the election, a district court, on application of a district voter or taxpayer, may order the directors to hold the election.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.056. OFFICERS. The board shall:(1) elect a president from among its members; and(2) appoint a secretary from among its members.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.057. COMPENSATION; EXPENSES. A director serves without compensation but may be reimbursed for actual expenses incurred in the performance of official duties on approval of the expenses by the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.058. VOTING REQUIREMENT. A concurrence of three directors is sufficient in any matter relating to district business.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.059. MEETINGS. (a) A board meeting may be called by the president or any three directors.(b) Notice of the time and place of a board meeting must be given to each director at least 72 hours before the time of the meeting.(c) This section does not prevent the board by resolution from establishing a regular time and place for meetings for which special notice is not required.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.060. DISTRICT ADMINISTRATOR. (a) The board shall appoint a district administrator.(b) The district administrator may not receive an employment contract for a specified term and may be terminated at any time by the board.(c) The district administrator may be required to execute a good and sufficient bond for $10,000 that is:(1) payable to the district; and(2) conditioned on the faithful performance of the administrator's duties.(d) The district administrator's bond shall be deposited with the district's depository bank for safekeeping.(e) The board may pay for the bond with district money.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.061. EMPLOYMENT AND RECRUITMENT OF STAFF AND EMPLOYEES. (a) The board may employ a general manager and other necessary professional and clerical personnel.(b) The board may spend district money to recruit physicians, nurses, and other trained medical personnel. The board may pay the tuition or other expenses of a full-time medical student or other student in a health occupation who:(1) is enrolled in and is in good standing at an accredited medical school, college, or university; and(2) contractually agrees to become a district employee or independent contractor in return for that assistance.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.062. PERSONNEL CONTRACTS. (a) The board may contract to provide administrative and other personnel for the operation of the health care facilities.(b) The term of the contract may not exceed five years.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.063. RETIREMENT BENEFITS. The board may provide retirement benefits for district employees by:(1) establishing or administering a retirement program; or(2) participating in:(A) the Texas County and District Retirement System; or(B) another statewide retirement system in which the district is eligible to participate.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.064. MAINTENANCE OF RECORDS; PUBLIC INSPECTION. Except as provided by Sections 1031.054 and 1031.060, all district records, including books, accounts, notices, minutes, and all other matters of the district and the operation of its facilities, shall be:(1) maintained at the district office; and(2) open to public inspection at the district office at all reasonable hours.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.065. SEAL. The board may adopt a seal for the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIESSec. 1031.101. DISTRICT RESPONSIBILITY. The district has full responsibility for providing medical, hospital, and health care for the district's needy and indigent residents.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.102. RESTRICTION ON COUNTY OR MUNICIPALITY TAXATION. Garza County or a municipality in Garza County may not impose a tax for health care purposes.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.103. MANAGEMENT AND CONTROL. The management and control of the district is vested in the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.104. RULES. (a) The board may adopt rules governing the operation of the district, including district facilities.(b) On approval by the board, the rules may be published in booklet form at district expense and made available to any taxpayer on request.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.105. PURCHASING AND ACCOUNTING PROCEDURES. (a) The board may prescribe the method and manner of making purchases and expenditures by and for the district.(b) The board shall prescribe:(1) all accounting and control procedures; and(2) the method of purchasing necessary supplies, materials, and equipment.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.106. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board may:(1) purchase or lease property, including facilities or equipment, for the district to use in the health care system; and(2) mortgage or pledge the property as security for the payment of the purchase price.(b) The board may lease district health care facilities to individuals, corporations, or other legal entities for a term not to exceed 20 years.(c) The board may sell or otherwise dispose of the district's property, including facilities or equipment.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.107. COMPETITIVE BIDDING. The district may not enter into a contract that requires the district to spend at least $15,000 and creates or imposes any type of obligation or liability on the district, unless the district first submits the contract to competitive bids.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.108. EMERGENCY MEDICAL SERVICES. The board may spend district money to support emergency medical services in Garza County.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.109. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board for the purposes and under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.110. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a patient who claims to be indigent is admitted to a district facility, the board shall have an inquiry made into the circumstances of:(1) the patient; and(2) the patient's relatives who are legally liable for the patient's support.(b) If an agent designated by the district to handle the inquiry determines that the patient or those relatives cannot pay all or part of the costs of the care and treatment in the health care facility, the amount of the costs that cannot be paid becomes a charge against the district.(c) If it is determined that the patient or those relatives are liable to pay for all or part of the costs of the patient's care and treatment, the patient or those relatives shall be ordered to pay to the district's depository or treasurer a specified amount each week for the patient's support. The amount ordered must be proportionate to the person's financial ability and may not exceed the actual per capita cost of maintenance.(d) The district may collect the amount from the patient's estate, or from any relative who is legally liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(e) If there is a dispute as to the ability to pay, or doubt in the mind of the designated district agent, the board shall hold a hearing and, after calling witnesses, shall:(1) resolve the dispute or doubt; and(2) issue an appropriate order.(f) The order may be appealed to the district court.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.111. NONINDIGENT RESIDENTS. The board may provide access to medical care to a nonindigent resident of Garza County if the nonindigent resident is charged the reasonable and customary cost of services.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.112. AUTHORITY TO SUE AND BE SUED.As a governmental agency, the district may sue and be sued in its own name in any court of this state.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 1031.151. BUDGET. The board annually shall require a budget to be prepared for the next fiscal year that includes:(1) proposed expenditures and disbursements;(2) estimated receipts and collections; and(3) the amount of taxes required to be imposed for the year.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.152. PROPOSED BUDGET: NOTICE AND HEARING. (a) The board shall hold a public hearing on the proposed annual budget.(b) Notice of the hearing must be published in a newspaper of general circulation in Garza County in accordance with Chapter 551, Government Code.(c) Any district resident is entitled to:(1) appear at the time and place designated in the notice; and(2) be heard regarding any item included in the proposed budget.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.153. FISCAL YEAR. The district operates on a fiscal year that begins on October 1 and ends on September 30.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.154. ANNUAL AUDIT. The board annually shall have an independent audit made of the district's books and records for the fiscal year.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.155. DEPOSITORY OR TREASURER. (a) The board by resolution shall designate a bank or banks as the district's depository or treasurer. A designated bank serves for two years and until a successor is designated.(b) All district money shall be secured in the manner provided for securing county funds.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.156. AUTHORITY TO BORROW MONEY; SECURITY. (a) The board may borrow money at a rate not to exceed the maximum annual percentage rate allowed by law for district obligations at the time the loan is made.(b) To secure a loan, the board may pledge:(1) district revenue that is not pledged to pay the district's bonded indebtedness;(2) a district tax to be imposed by the district during the 12-month period following the date of the pledge that is not pledged to pay the principal of or interest on district bonds; or(3) district bonds that have been authorized but not sold.(c) A loan for which taxes or bonds are pledged must mature not later than the first anniversary of the date the loan is made. A loan for which district revenue is pledged must mature not later than the fifth anniversary of the date the loan is made.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDSSec. 1031.201. GENERAL OBLIGATION BONDS. The board may issue general obligation bonds in the name and on the faith and credit of the district to:(1) purchase, construct, acquire, repair, or renovate buildings or improvements;(2) equip buildings or improvements for health care purposes; or(3) acquire and operate a mobile emergency medical or air ambulance service.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1031.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any maintenance and operation tax the district imposes may not exceed the tax rate approved by the voters at the election authorizing the imposition of the tax.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.203. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters voting at an election held for that purpose.(b) The board may order a bond election. The election shall be conducted as provided by Chapter 1251, Government Code.(c) The board shall declare the results of the election.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.204. REVENUE BONDS. (a) The district may issue revenue bonds for any health care purpose, including a purpose described by Section 1031.201, only if the bonds are authorized by a majority of the district voters voting at an election held for that purpose.(b) The bonds must be payable from and secured by a pledge of all or part of the revenue derived from the operation of the district's health care system.(c) The bonds may be additionally secured by a mortgage or deed of trust lien on all or part of district property.(d) The bonds must be issued in the manner provided by Sections 264.042, 264.043, and 264.046-264.049, Health and Safety Code, for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.205. REFUNDING BONDS. (a) The board may, without an election, issue refunding bonds in the manner provided by this subchapter to refund outstanding bonds issued by the district.(b) A refunding bond may be:(1) sold, with the proceeds of the refunding bond applied to the payment of the bonds to be refunded; or(2) exchanged wholly or partly for not less than a similar principal amount of the outstanding bonds and the unpaid matured interest on the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.206. MATURITY OF BONDS. District bonds must mature not later than the 40th anniversary of the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.207. EXECUTION OF BONDS. (a) The board president shall execute the district's bonds in the district's name.(b) The board secretary shall countersign the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXESSec. 1031.251. IMPOSITION OF AD VALOREM TAX. (a) On final approval of the annual budget, the board shall impose a tax on all property in the district subject to district taxation.(b) The tax may be used to:(1) pay the interest on and create a sinking fund for warrants issued by the district for health care purposes;(2) pay for the maintenance and operation expenses of the district and health care system;(3) pay for indebtedness issued or assumed by the district;(4) make improvements and additions to the health care system; and(5) acquire necessary sites for the health care system by purchase, lease, or condemnation.(c) The district may not impose a tax to pay the principal of or interest on revenue bonds issued under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.252. TAX RATE. (a) The board may impose the tax at a rate not to exceed the limit approved by the voters at the election authorizing the imposition of the tax.(b) The tax rate for all purposes may not exceed 75 cents on each $100 valuation of all taxable property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.253. ELECTION TO INCREASE MAXIMUM TAX RATE. The board may call an election to increase the maximum tax rate of the district to a specified rate allowed by law on each $100 valuation of the taxable property in the district if the board determines that an increase is necessary to carry out the purposes for which the initial tax rate was authorized.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.254. TAX ASSESSOR-COLLECTOR. (a) The board may provide for the appointment of a tax assessor-collector for the district or may contract for the assessment and collection of taxes as provided by the Tax Code.(b) The tax assessor-collector shall assess and collect taxes imposed by the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER G. DISSOLUTIONSec. 1031.301. DISSOLUTION; ELECTION. (a) The district may be dissolved only on approval of a majority of the district voters voting in an election held for that purpose.(b) The board may order an election on the question of dissolving the district and disposing of the district's assets and obligations.(c) The board shall order an election if the board receives a petition requesting an election that is signed by at least 10 percent of the registered voters in the district.(d) The order calling the election must state:(1) the nature of the election, including the proposition to appear on the ballot;(2) the date of the election;(3) the hours during which the polls will be open; and(4) the location of the polling places.(e) Section 41.001(a), Election Code, does not apply to an election ordered under this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.302. NOTICE OF ELECTION. (a) The board shall give notice of an election under this subchapter by publishing once a week for two consecutive weeks a substantial copy of the election order in a newspaper with general circulation in the district.(b) The first publication of the notice must appear not later than the 35th day before the date set for the election.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.303. BALLOT.The ballot for an election under this subchapter must be printed to permit voting for or against the proposition: "The dissolution of the Garza County Health Care District."

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.304. ELECTION RESULTS. (a) If a majority of the votes in an election under this subchapter favor dissolution, the board shall find that the district is dissolved.(b) If a majority of the votes in the election do not favor dissolution, the board shall continue to administer the district and another election on the question of dissolution may not be held before the first anniversary of the date of the most recent election to dissolve the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.305. TRANSFER, SALE, OR ADMINISTRATION OF ASSETS. (a) If a majority of the votes in the election held under this subchapter favor dissolution, the board shall:(1) transfer the land, buildings, improvements, equipment, and other assets that belong to the district to Garza County or another governmental entity in Garza County;(2) sell the assets and liabilities to another person; or(3) administer the property, assets, and debts until all money has been disposed of and all district debts have been paid or settled.(b) If the board makes the transfer under Subsection (a)(1), the county or entity assumes all debts and obligations of the district at the time of the transfer, and the district is dissolved.(c) If Subsections (a)(1) and (2) do not apply and the board administers the property, assets, and debts of the district under Subsection (a)(3), the district is dissolved when all money has been disposed of and all district debts have been paid or settled.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.306. SALE OR TRANSFER OF ASSETS AND LIABILITIES. (a) The dissolution of the district and the sale or transfer of the district's assets and liabilities to another person may not contravene a trust indenture or bond resolution relating to the district's outstanding bonds. The dissolution and sale or transfer does not diminish or impair the rights of a holder of an outstanding bond, warrant, or other obligation of the district.(b) The sale or transfer of the district's assets and liabilities must satisfy the debt and bond obligations of the district in a manner that protects the interests of the residents of the district, including the residents' collective property rights in the district's assets.(c) The district may not transfer or dispose of the district's assets except for due compensation unless:(1) the transfer is made to another governmental entity that serves the district; and(2) the transferred assets are to be used for the benefit of the district's residents.(d) A grant from federal funds is an obligation to be repaid in satisfaction.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.307. IMPOSITION OF TAX AND RETURN OF SURPLUS TAXES. (a) After the board finds that the district is dissolved, the board shall:(1) determine the debt owed by the district; and(2) impose on the property included in the district's tax rolls a tax that is in proportion of the debt to the property value.(b) On the payment of all outstanding debts and obligations of the district, the board shall order the secretary to return to each district taxpayer the taxpayer's pro rata share of all unused tax money.(c) A taxpayer may request that the taxpayer's share of surplus tax money be credited to the taxpayer's county taxes. If a taxpayer requests the credit, the board shall direct the secretary to transmit the money to the county tax assessor-collector.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1031.308. REPORT; DISSOLUTION ORDER. (a) After the district has paid all district debts and has disposed of all district money and other assets as prescribed by this subchapter, the board shall file a written report with the Commissioners Court of Garza County summarizing the board's actions in dissolving the district.(b) Not later than the 10th day after the date the Commissioners Court of Garza County receives the report and determines that the requirements of this subchapter have been fulfilled, the commissioners court shall enter an order dissolving the district and releasing the board from any further duty or obligation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1032. GONZALES HEALTHCARE SYSTEMS

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1032. GONZALES HEALTHCARE SYSTEMS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1032.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means Gonzales Healthcare Systems.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.002. AUTHORITY FOR OPERATION. The district operates

and is administered and financed in accordance with Section 9,

Article IX, Texas Constitution, and has the rights, powers, and

duties provided by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.003. ESSENTIAL PUBLIC FUNCTION. The district performs

an essential public function in carrying out the purposes of this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Gonzales County

except the district does not include the territory of the

following districts that lie within the county as those districts

existed on January 1, 1975:

(1) Nixon Hospital District of Gonzales and Wilson Counties;

(2) DeWitt Medical District;

(3) Yoakum Hospital District; and

(4) Shiner Independent School District of Shiner and Lavaca

Counties.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support and maintenance of the district may not

become a charge against or obligation of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1032.051. BOARD ELECTION; TERM. (a) The board consists of

nine directors elected as follows:

(1) four directors, each of whom is elected from the county

commissioners precinct represented by the director; and

(2) five directors from the district at large.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

605, Sec. 1, eff. June 19, 2009.

Sec. 1032.052. NOTICE OF ELECTION. Notice of an election of

directors shall be published in accordance with Section 4.003,

Election Code, in a newspaper or newspapers that individually or

collectively have general circulation in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

605, Sec. 2, eff. June 19, 2009.

Sec. 1032.054. QUALIFICATIONS FOR OFFICE. (a) A person may not

be elected or appointed as a director unless the person is:

(1) a district resident; and

(2) a qualified voter.

(b) A person is not eligible to serve as a director if the

person is:

(1) the district administrator; or

(2) a district employee.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.055. BOARD VACANCY. If a vacancy occurs in the office

of director, the remaining directors shall appoint a director for

the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.056. OFFICERS. (a) The board shall elect:

(1) a president and a vice president from among its members; and

(2) a secretary, who need not be a director.

(b) Each officer of the board serves for a term of one year.

(c) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.057. COMPENSATION; EXPENSES. A director or officer

serves without compensation but may be reimbursed for actual

expenses incurred in the performance of official duties. The

expenses must be:

(1) reported in the district's records; and

(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.058. VOTING REQUIREMENT. A concurrence of five

directors is sufficient in any matter relating to district

business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.059. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR.

(a) The board shall appoint a qualified person as district

administrator.

(b) The board may appoint an assistant administrator.

(c) The district administrator and any assistant administrator

serve at the will of the board and are entitled to the

compensation determined by the board.

(d) On assuming the duties of district administrator, the

administrator shall execute a bond payable to the district in an

amount set by the board of not less than $5,000 that:

(1) is conditioned on the administrator performing the

administrator's duties; and

(2) contains other conditions the board may require.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.060. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.061. EMPLOYEES; APPOINTMENT OF STAFF. (a) The board

may appoint to the staff any doctors the board considers

necessary for the efficient operation of the district and may

make temporary appointments as necessary.

(b) The district may employ fiscal agents, accountants,

architects, and attorneys the board considers proper.

(c) The board may delegate to the district administrator the

authority to hire district employees, including technicians and

nurses.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1032.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for operating all hospital facilities for

providing medical and hospital care for the district's needy

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. A political subdivision located wholly or partly within

the district may not impose a tax or issue bonds or other

obligations for hospital purposes or to provide medical care for

district residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital system

and the district's money and resources.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.104. HOSPITAL SYSTEM. (a) The district shall provide

for the establishment of a hospital system by:

(1) purchasing, constructing, acquiring, repairing, or

renovating buildings and equipment;

(2) equipping the buildings; and

(3) administering the buildings and equipment for hospital

purposes.

(b) The hospital system may include any facilities the board

considers necessary for hospital care.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.105. RULES. The board may adopt rules governing the

operation of the hospital, the hospital system, and the

district's staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.106. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method and manner of making purchases and expenditures

by and for the district; and

(2) all accounting and control procedures.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine the type, number, and location of

buildings required to maintain an adequate hospital system.

(b) The board may lease all or part of the district's buildings

and other facilities on terms considered to be in the best

interest of the district's inhabitants.

(c) The district may acquire equipment for use in the district's

hospital system and mortgage or pledge the property as security

for the payment of the purchase price.

(d) The district may sell or otherwise dispose of any property,

including equipment, on terms the board finds are in the best

interest of the district's inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.108. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property located in district territory if

the interest is necessary or convenient for the district to

exercise a power, right, or privilege conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.109. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.110. CONSTRUCTION CONTRACTS. A construction contract

that involves the expenditure of more than the amount provided by

Section 271.024, Local Government Code, may be made only after

competitive bidding in the manner provided by Subchapter B,

Chapter 271, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

605, Sec. 3, eff. June 19, 2009.

Sec. 1032.111. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract relating to a

district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.112. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND

TREATMENT. (a) The board may contract with a county or

municipality located outside the district's boundaries for the

care and treatment of a sick or injured person of that county or

municipality.

(b) The board may contract with this state or a federal agency

for the treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

INVESTIGATORY OR OTHER SERVICES. The board may contract with a

political subdivision or governmental agency for the district to

provide investigatory or other services for the medical,

hospital, or welfare needs of district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.114. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in the district is admitted to a district

facility, the district administrator may have an inquiry made

into the circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If the district administrator determines that the patient or

those relatives cannot pay all or part of the costs of the care

and treatment in the hospital, the amount of the costs that

cannot be paid becomes a charge against the district.

(c) If the district administrator determines that the patient or

those relatives can pay for all or part of the costs of the

patient's care and treatment, the patient or those relatives

shall be ordered to pay the district a specified amount each week

for the patient's care and support. The amount ordered must be

proportionate to the person's financial ability.

(d) The district administrator may collect the amount from the

patient's estate, or from any relative who is legally liable for

the patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the district administrator, the board shall hold a

hearing and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue any appropriate orders.

(f) A final order of the board may be appealed to the district

court. The substantial evidence rule applies to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.115. AUTHORITY TO SUE AND BE SUED. The district,

through the board, may sue and be sued.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1032.151. BUDGET. (a) The district administrator shall

prepare an annual budget for approval by the board.

(b) The proposed budget must contain a complete financial

statement of:

(1) the outstanding obligations of the district;

(2) the cash on hand in each district fund;

(3) the money received by the district from all sources during

the previous year;

(4) the money available to the district from all sources during

the ensuing year;

(5) the balances expected at the end of the year in which the

budget is being prepared;

(6) the estimated revenue and balances available to cover the

proposed budget; and

(7) the estimated tax rate required.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) Notice of the hearing must be published one time at least 10

days before the date of the hearing.

(c) Any district resident is entitled to be present and

participate at the hearing.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the district

administrator. The board may make any changes in the proposed

budget that the board judges to be in the interests of the

taxpayers and that the law warrants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.153. AMENDMENTS TO BUDGET. The budget may be amended

as required by circumstances. The board must approve all

amendments.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.154. RESTRICTION ON EXPENDITURES. Money may be spent

only for an expense included in the budget or an amendment to the

budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.155. FISCAL YEAR. (a) The district operates on a

fiscal year established by the board.

(b) The fiscal year may not be changed:

(1) during a period that revenue bonds of the district are

outstanding; or

(2) more than once in a 24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.156. ANNUAL AUDIT. The board annually shall have an

audit made of the district's financial condition.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.157. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS.

The annual audit and other district records shall be open to

inspection at the district's principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.158. FINANCIAL REPORT. As soon as practicable after

the close of each fiscal year, the district administrator shall

prepare for the board:

(1) a complete sworn statement of all district money; and

(2) a complete account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.159. DEPOSITORY. (a) The board shall select one or

more banks inside or outside the district to serve as a

depository for district money.

(b) District money, other than money invested as provided by

Section 1032.160(b), and money transmitted to a bank for payment

of bonds or obligations issued or assumed by the district, shall

be deposited as received with the depository bank and shall

remain on deposit.

(c) This chapter, including Subsection (b), does not limit the

power of the board to place a part of district money on time

deposit or to purchase certificates of deposit.

(d) The district may not deposit money with a bank in an amount

that exceeds the maximum amount secured by the Federal Deposit

Insurance Corporation unless the bank first executes a bond or

other security in an amount sufficient to secure from loss the

district money that exceeds the amount secured by the Federal

Deposit Insurance Corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.160. SPENDING AND INVESTMENT RESTRICTIONS. (a)

Except as otherwise provided by Section 1032.107(c) and by

Subchapter E, the district may not incur an obligation payable

from district revenue other than the revenue on hand or to be on

hand in the current and following district fiscal years.

(b) The board may invest operating, depreciation, or building

reserves only in funds or securities specified by Chapter 2256,

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.161. GENERAL AUTHORITY TO BORROW MONEY; SECURITY. (a)

The board may borrow money at a rate not to exceed the maximum

annual percentage rate allowed by law for district obligations at

the time the loan is made.

(b) To secure a loan, the board may pledge:

(1) district revenue that is not pledged to pay the district's

bonded indebtedness;

(2) a district tax to be imposed by the district in the next

12-month period following the date of the pledge that is not

pledged to pay the principal of or interest on district bonds; or

(3) a district bond that has been authorized but not sold.

(c) A loan for which taxes or bonds are pledged must mature not

later than the first anniversary of the date the loan is made. A

loan for which district revenue is pledged must mature not later

than the fifth anniversary of the date the loan is made.

Added by Acts 2009, 81st Leg., R.S., Ch.

605, Sec. 4, eff. June 19, 2009.

SUBCHAPTER E. BONDS

Sec. 1032.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds in the name and on the faith

and credit of the district for any purpose relating to:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings or improvements; and

(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1032.201, the board shall impose an ad valorem tax at a

rate sufficient to create an interest and sinking fund to pay the

principal of and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed 75

cents on each $100 valuation of all taxable property in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters.

(b) The order calling the election shall provide for clerks as

in county elections and must specify:

(1) the date of the election;

(2) the location of the polling places;

(3) the presiding and alternate election judges for each polling

place;

(4) the amount of the bonds to be authorized; and

(5) the maximum maturity of the bonds.

(c) Notice of a bond election shall be given as provided by

Section 1251.003, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.204. MATURITY OF GENERAL OBLIGATION BONDS. District

general obligation bonds must mature not later than 50 years

after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The

board president shall execute the general obligation bonds in the

district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.206. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, renovate, or equip

buildings or improvements for hospital purposes; or

(2) acquire sites to be used for hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospitals.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner and in accordance

with the procedures and requirements prescribed by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.207. REFUNDING BONDS. (a) The board may, without an

election, issue refunding bonds to refund outstanding

indebtedness issued or assumed by the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bond applied to the

payment of the outstanding indebtedness; or

(2) exchanged wholly or partly for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.208. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) the transfer and issuance of the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.209. ADDITIONAL MEANS OF SECURING REPAYMENT OF BONDS.

In addition to the authority to issue general obligation bonds

and revenue bonds under this subchapter, the board may provide

for the security and payment of district bonds from a pledge of a

combination of ad valorem taxes as authorized by Section 1032.202

and revenue and other sources authorized by Section 1032.206.

Added by Acts 2009, 81st Leg., R.S., Ch.

605, Sec. 5, eff. June 19, 2009.

Sec. 1032.210. USE OF BOND PROCEEDS. The district may use the

proceeds of bonds issued under this subchapter to pay:

(1) any expense the board determines is reasonable and necessary

to issue, sell, and deliver the bonds;

(2) interest payments on the bonds during a period of

acquisition or construction of a project or facility to be

provided through the bonds, not to exceed five years;

(3) costs related to the operation and maintenance of a project

or facility to be provided through the bonds:

(A) during an estimated period of acquisition or construction,

not to exceed five years; and

(B) for one year after the project or facility is acquired or

constructed;

(4) costs related to the financing of the bond funds, including

debt service reserve and contingency funds;

(5) costs related to the bond issuance;

(6) costs related to the acquisition of land or interests in

land for a project or facility to be provided through the bonds;

and

(7) costs of construction of a project or facility to be

provided through the bonds, including the payment of related

professional services and expenses.

Added by Acts 2009, 81st Leg., R.S., Ch.

605, Sec. 5, eff. June 19, 2009.

SUBCHAPTER F. TAXES

Sec. 1032.251. IMPOSITION OF AD VALOREM TAX. (a) The board

shall impose a tax on all property in the district subject to

district taxation.

(b) The board shall impose the tax to pay:

(1) indebtedness issued or assumed by the district; and

(2) the maintenance and operating expenses of the district.

(c) The board may not impose a tax to pay the principal of or

interest on revenue bonds issued under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.252. TAX RATE. (a) The board may impose the tax at a

rate not to exceed 75 cents on each $100 valuation of taxable

property in the district.

(b) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.253. ASSESSMENT AND COLLECTION BY COUNTY TAX

ASSESSOR-COLLECTOR. (a) This section applies unless the board

elects to have taxes assessed and collected under Section

1032.254.

(b) The tax assessor-collector of Gonzales County shall assess

and collect taxes imposed by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1032.254. ASSESSMENT AND COLLECTION BY DISTRICT TAX

ASSESSOR-COLLECTOR. (a) The board may elect to have district

taxes assessed and collected by a tax assessor-collector

appointed by the board. An election under this subsection must

be made by December 1 and governs the manner in which taxes are

assessed and collected, until changed by a similar resolution.

(b) The district tax assessor-collector must reside in the

district.

(c) The board shall set for the district tax assessor-collector:

(1) the term of employment; and

(2) compensation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER G. DISSOLUTION

Sec. 1032.301. DISSOLUTION; ELECTION. (a) The district may be

dissolved only on approval of a majority of the district voters

voting in an election held for that purpose.

(b) The board may order an election on the question of

dissolving the district and disposing of the district's assets

and obligations.

(c) The board shall order an election if the board receives a

petition requesting an election that is signed by at least 30

percent of the registered voters in the district.

(d) The order calling the election must state:

(1) the nature of the election, including the proposition to

appear on the ballot;

(2) the date of the election;

(3) the hours during which the polls will be open; and

(4) the location of the polling places.

(e) Section 41.001(a), Election Code, does not apply to an

election ordered under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

605, Sec. 6, eff. June 19, 2009.

Sec. 1032.302. NOTICE OF ELECTION. (a) The board shall give

notice of an election under this subchapter by publishing once a

week for two consecutive weeks a substantial copy of the

election order in a newspaper with general circulation in the

district.

(b) The first publication of the notice must appear not later

than the 35th day before the date of the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

605, Sec. 6, eff. June 19, 2009.

Sec. 1032.303. BALLOT. The ballot for an election under this

subchapter must be printed to permit voting for or against the

proposition: "The dissolution of Gonzales Healthcare Systems."

Added by Acts 2009, 81st Leg., R.S., Ch.

605, Sec. 6, eff. June 19, 2009.

Sec. 1032.304. ELECTION RESULTS. (a) If a majority of the

votes in an election under this subchapter favor dissolution, the

board shall find that the district is dissolved.

(b) If a majority of the votes in the election do not favor

dissolution, the board shall continue to administer the district

and another election on the question of dissolution may not be

held before the first anniversary of the date of the most recent

election on the question of dissolution.

Added by Acts 2009, 81st Leg., R.S., Ch.

605, Sec. 6, eff. June 19, 2009.

Sec. 1032.305. TRANSFER OF ADMINISTRATION OF ASSETS. (a) If a

majority of the votes in the election held under this subchapter

favor dissolution, the board shall:

(1) transfer the land, buildings, improvements, equipment, and

other assets that belong to the district to Gonzales County or

another governmental entity in Gonzales County; or

(2) administer the property, assets, and debts until all money

has been disposed of and all district debts have been paid or

settled.

(b) If the district makes the transfer under Subsection (a)(1),

the county or entity assumes all debts and obligations of the

district at the time of the transfer, and the district is

dissolved.

(c) If Subsection (a)(1) does not apply and the board

administers the property, assets, and debts of the district under

Subsection (a)(2), the district is dissolved when all money has

been disposed of and all district debts have been paid or

settled.

Added by Acts 2009, 81st Leg., R.S., Ch.

605, Sec. 6, eff. June 19, 2009.

Sec. 1032.306. IMPOSITION OF TAX AND RETURN OF SURPLUS TAXES.

(a) After the board finds that the district is dissolved, the

board shall:

(1) determine the debt owed by the district; and

(2) impose on the property included in the district's tax rolls

a tax that is in proportion of the debt to the property value.

(b) On the payment of all outstanding debts and obligations of

the district, the board shall order the secretary to return to

each district taxpayer the taxpayer's pro rata share of all

unused tax money.

(c) A taxpayer may request that the taxpayer's share of surplus

tax money be credited to the taxpayer's county taxes. If a

taxpayer requests the credit, the board shall direct the

secretary to transmit the money to the county tax

assessor-collector.

Added by Acts 2009, 81st Leg., R.S., Ch.

605, Sec. 6, eff. June 19, 2009.

Sec. 1032.307. REPORT; DISSOLUTION ORDER. (a) After the

district has paid all its debts and has disposed of all its money

and other assets as prescribed by this subchapter, the board

shall file a written report with the Commissioners Court of

Gonzales County summarizing the board's actions in dissolving the

district.

(b) Not later than the 10th day after the date the Commissioners

Court of Gonzales County receives the report and determines that

the requirements of this subchapter have been fulfilled, the

commissioners court shall enter an order dissolving the district

and releasing the board from any further duty or obligation.

Added by Acts 2009, 81st Leg., R.S., Ch.

605, Sec. 6, eff. June 19, 2009.



CHAPTER 1033. GRAPELAND HOSPITAL DISTRICT OF HOUSTON COUNTY, TEXAS

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1033. GRAPELAND HOSPITAL DISTRICT

OF HOUSTON COUNTY, TEXAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1033.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Grapeland Hospital District of Houston

County, Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.002. AUTHORITY FOR CREATION. The district is created

under the authority of Section 9, Article IX, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.003. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of the Grapeland

Independent School District as those boundaries existed on May

26, 1971.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.004. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support and maintenance of the district's

hospital system and any indebtedness incurred by the district

under this chapter may not become a charge against or obligation

of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.005. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1033.051. BOARD ELECTION; TERM. (a) The board consists of

seven directors elected from the district at large.

(b) Directors serve staggered two-year terms unless four-year

terms are established under Section 285.081, Health and Safety

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.052. QUALIFICATIONS FOR OFFICE. To qualify for

election to the board, a person must:

(1) be at least 18 years of age;

(2) have been a district resident for at least two years; and

(3) be a qualified property taxpaying voter of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.053. BOND; RECORD OF BOND AND OATH OR AFFIRMATION OF

OFFICE. (a) Each director shall qualify for office by executing

a good and sufficient commercial bond for $1,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the director's

duties.

(b) The district shall pay for a director's bond.

(c) Each director's bond and constitutional oath or affirmation

of office shall be deposited with the district's depository for

safekeeping.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.015, eff. September 1, 2009.

Sec. 1033.054. BOARD VACANCY. If a vacancy occurs in the office

of director, a majority of the directors shall appoint a director

for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.055. OFFICERS. The board shall elect from among its

members a president, a secretary, and a treasurer at the first

meeting after each directors' election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.056. COMPENSATION; EXPENSES. A director serves

without compensation but is entitled to reimbursement for

necessary expenses incurred in the performance of official

duties.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.057. DISTRICT ADMINISTRATOR. (a) The board may

employ a district administrator to manage the operations of the

hospital system.

(b) The district administrator may employ necessary personnel to

perform the services provided by the hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.058. EMPLOYEES; APPOINTMENT AND DISMISSAL OF STAFF.

(a) The board may appoint to or dismiss from the staff any

doctors the board considers necessary for the efficient operation

of the district and make temporary appointments as necessary.

(b) The board may employ an attorney, general manager,

bookkeeper, architect, and other employees necessary for the

efficient operation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.059. MAINTENANCE OF RECORDS; PUBLIC INSPECTION. The

board shall:

(1) maintain all district records, including books, accounts,

notices, minutes, and other matters of the district and the

district's operation at the district office; and

(2) make those records available for public inspection at

reasonable times.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1033.101. DISTRICT RESPONSIBILITY. The district shall

provide all necessary medical and hospital care for the

district's needy inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. A political subdivision of this state, other than the

district, may not impose a tax or issue bonds or other

obligations to provide hospital service or medical care in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.103. MANAGEMENT AND CONTROL OF DISTRICT. The board

has full power to manage and control the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.104. HOSPITAL SYSTEM. The district has the

responsibility to establish a hospital or hospital system within

its boundaries to provide hospital and medical care to the

district's residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.105. RULES. (a) The board shall adopt rules for the

efficient operation of the district, including district

facilities.

(b) The board shall:

(1) publish the rules in book form; and

(2) provide copies to interested persons on request at district

expense.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.106. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe the method of making purchases and expenditures and

the manner of accounting and control used by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.107. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in real, personal, or mixed property located in district

territory if the interest is necessary or convenient for the

district to exercise a power or duty conferred on the district by

this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except that the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding, the district is not required

to:

(1) pay in advance or provide a bond or other security for costs

in the trial court; or

(2) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.108. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board under the directions, limitations, or

other provisions prescribed in writing by the donor that are not

inconsistent with the proper management of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.109. CONTRACTS WITH POLITICAL SUBDIVISIONS FOR

HOSPITAL CARE. The board may contract with a political

subdivision to provide hospital care for needy persons who reside

outside the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.110. PAYMENT FOR TREATMENT; PROCEDURES. (a) A person

who resides in the district is entitled to receive necessary

medical and hospital care from the district regardless of whether

the person has the ability to pay for the care and may apply to

receive this care without cost.

(b) The board or the district administrator shall employ a

person to investigate the ability of the patient and any relative

who is liable for the patient's support to pay for the medical

and hospital care received by the patient.

(c) If the investigator determines that the patient or relative

legally liable for the patient's support cannot pay all or part

of the costs of the patient's care, the expense of the care

becomes a charge against the district.

(d) If the patient or a relative of the patient legally liable

for the patient's support can pay for all or part of the costs of

the patient's care, the board shall order the patient or relative

to pay to the treasurer each week an amount specified in the

order. The amount must be proportionate to the person's ability

to pay.

(e) The district may collect the amount from the patient's

estate, or from any relative who is liable for the patient's

support, in the manner provided by law for the collection of

expenses of the last illness of a deceased person.

(f) If there is a dispute as to the ability to pay, or doubt in

the mind of the investigator, the board shall hold a hearing and,

after calling witnesses, shall:

(1) determine the question; and

(2) make the proper order based on the board's findings.

(g) A party to the hearing who is not satisfied with the result

of the order may appeal to the district court. The appeal is de

novo.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1033.151. BUDGET. The board shall prepare a budget that

includes:

(1) proposed expenditures and disbursements;

(2) estimated receipts and collections for the next fiscal year;

and

(3) the amount of taxes required to be imposed to meet the

proposed budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.152. PROPOSED BUDGET; NOTICE AND HEARING. (a) The

board shall hold a public hearing on the proposed budget.

(b) Notice of the hearing must be published at least once in a

newspaper of general circulation in the district not later than

the 11th day before the date of the hearing.

(c) Any person is entitled to:

(1) appear at the hearing; and

(2) be heard regarding any item in the proposed budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.153. FISCAL YEAR. The district's fiscal year is from

October 1 to September 30.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.154. ANNUAL AUDIT. (a) The board annually shall

require an independent audit of the district's books and records.

(b) Not later than December 1 of each year, the board shall file

a copy of the audit with:

(1) the comptroller; and

(2) the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.155. DEPOSITORY. (a) The board by resolution shall

designate a bank in Houston County as the district's depository.

A designated bank serves for two years and until a successor is

designated.

(b) All district money shall be deposited in the depository and

secured in the manner provided for securing county funds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1033.201. BONDS. The district may issue bonds to:

(1) purchase, construct, acquire, repair, or renovate buildings

or improvements; and

(2) equip buildings for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.202. TAX TO PAY BONDS. The board may issue bonds

under Section 1033.201 only if the board imposes an ad valorem

tax at a rate sufficient to create an interest and sinking fund

to pay the principal of and interest on the bonds as the bonds

mature.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.203. BOND ELECTION. (a) The board may issue bonds

under Section 1033.201 only if the bonds are authorized by a

majority of district voters voting in an election held for that

purpose. The total face value of the bonds may not exceed the

amount specified in the election order.

(b) The board may order a bond election at any time.

(c) The order calling an election must include:

(1) the time of the election;

(2) the location of the polling places;

(3) the form of the ballots;

(4) the presiding judge for each polling place;

(5) the purpose of the bond issuance;

(6) the amount of the bonds to be authorized;

(7) the maximum interest rate of the bonds; and

(8) the maximum maturity of the bonds.

(d) A substantial copy of the election order shall be published

in a newspaper of general circulation in the district once a week

for two consecutive weeks before the date of the election. The

first notice must be published not later than the 15th day before

the date of the election.

(e) A copy of the election results must be filed with the county

clerk and become a public record.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.204. MATURITY OF BONDS. District bonds must mature

not later than 40 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.205. EXECUTION OF BONDS. (a) The board president

shall execute the district's bonds in the district's name.

(b) The board secretary shall countersign the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1033.251. IMPOSITION OF AD VALOREM TAX. (a) The board

shall impose a tax on all property in the district subject to

district taxation.

(b) The tax may be used only to:

(1) pay the interest on and create a sinking fund for bonds

issued under this chapter;

(2) provide for the operation and maintenance of the district

and the hospital system;

(3) make improvements and additions to the hospital system; and

(4) acquire sites for additions to the hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.252. TAX RATE. The board may impose the tax at a rate

not to exceed 75 cents on each $100 valuation of all taxable

property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.253. TAX ASSESSOR AND COLLECTOR. The tax

assessor-collector of Houston County shall collect taxes for the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER G. DISSOLUTION

Sec. 1033.301. DISSOLUTION; ELECTION. (a) The district may be

dissolved as provided by this subchapter.

(b) The board may order an election on the question of

dissolving the district and transferring the district's assets

and obligations to a governmental entity in Houston County as

specified in the election order.

(c) The board shall order an election if the board receives a

petition requesting an election that is signed by at least 20

percent of the registered voters in the district.

(d) The order calling the election must designate the

governmental entity in Houston County to which the district's

assets and obligations will be transferred.

(e) Section 41.001(a), Election Code, does not apply to an

election ordered under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.302. BALLOT. The ballot for an election under this

subchapter must be printed to permit voting for or against the

proposition: "The dissolution of the Grapeland Hospital District

and the transfer of the existing district assets to and the

assumption of debts and bond obligations by ________ (name of

governmental entity as specified in the election order)."

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.303. ELECTION RESULTS. (a) If a majority of the

votes in an election under this subchapter favor dissolution and

transfer of the district's assets and obligations, the board

shall:

(1) declare that the district is dissolved; and

(2) transfer the district's assets and obligations to a

governmental entity as provided by Section 1033.304.

(b) If a majority of the votes in the election do not favor

dissolution and transfer of the district's assets and

obligations, the board shall continue to administer the district

and another election on the question of dissolution may not be

held before the first anniversary of the date of the most recent

election to dissolve the district and transfer the district's

assets and obligations.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1033.304. TRANSFER OF DISTRICT ASSETS. (a) If a majority

of the votes in the election favor dissolution and transfer of

the district's assets and obligations, the board shall transfer

to the governmental entity specified in the election order the

land, buildings, improvements, equipment, and other assets that

belong to the district.

(b) The governmental entity assumes all debts and obligations of

the district at the time of the transfer.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1035. DEWITT MEDICAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1035. DEWITT MEDICAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 1035.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the DeWitt Medical District.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.002. AUTHORITY FOR CREATION. The DeWitt Medical District is created under the authority of Section 9, Article IX, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.003. POLITICAL SUBDIVISION. The district is a political subdivision of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.004. DISTRICT TERRITORY. (a) The district is composed of the territory described by Section 1, Chapter 310, Acts of the 59th Legislature, Regular Session, 1965.(b) The boundaries and field notes of the district form a closure. A mistake in copying the field notes in the legislative process does not affect:(1) the district's organization, existence, or validity;(2) the district's right to issue a bond;(3) the district's right to impose a tax; or(4) the legality or operation of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.005. CORRECTION OF INVALID PROCEDURES. If a court holds that any procedure under this chapter violates the constitution of this state or of the United States, the district by resolution may provide an alternative procedure that conforms with the constitution.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.006. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The support and maintenance of the district's hospital system may not become a charge against or obligation of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 1035.051. BOARD ELECTION; TERM. (a) The district is governed by a board of five directors elected from the district at large.(b) Directors serve staggered three-year terms.(c) An election shall be held each year on the May uniform election date under Section 41.001, Election Code, to elect the appropriate number of directors.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.052. NOTICE OF ELECTION. Notice of a directors' election shall be published in a newspaper of general circulation in the district in accordance with Section 4.003, Election Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.053. QUALIFICATIONS FOR OFFICE. (a) To be qualified to serve as a director, a person must:(1) reside in the district; and(2) be at least 21 years of age.(b) A person may not serve as a director if the person:(1) is a district employee; or(2) was a district employee at any time during the two years preceding the date of the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.054. BOND; RECORD OF BOND AND OATH OR AFFIRMATION OF OFFICE. (a) Each director shall qualify by executing a good and sufficient bond for $5,000 that is:(1) approved by the board;(2) payable to the district; and(3) conditioned on the faithful performance of the director's duties.(b) Each director's bond and constitutional oath or affirmation of office shall be kept in the district's permanent records.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.055. BOARD VACANCY. (a) If a vacancy occurs in the office of director, the remaining directors shall appoint a director for the unexpired term.(b) If the number of directors is reduced to fewer than three, the remaining directors shall immediately call a special election to fill the vacancies. If the remaining directors do not call the election, a district court, on application of a district voter or taxpayer, may order the directors to hold the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.056. OFFICERS. (a) At the board's first regular meeting following the annual election of the directors, the board shall elect a chair, vice chair, and secretary from among its members to serve for a term of one year.(b) The board may create additional officer positions.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.057. COMPENSATION; EXPENSES. A director serves without compensation but may be reimbursed for actual expenses incurred in the performance of official duties on approval of the expenses by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.058. VOTING REQUIREMENT. A concurrence of a majority of the directors is sufficient in any matter relating to district business.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.059. DISTRICT ADMINISTRATOR. (a) The board shall appoint a qualified person as district administrator.(b) The district administrator serves at the will of the board and is entitled to the compensation determined by the board.(c) The board shall require that before assuming the duties of district administrator the administrator must execute a bond in an amount set by the board of not less than $5,000 that is:(1) payable to the district; and(2) conditioned on the performance of the administrator's duties.(d) The board may pay for the bond with district money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.060. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the affairs of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.061. RECRUITMENT OF MEDICAL STAFF AND EMPLOYEES. The board may spend district money to recruit physicians, nurses, or other trained medical personnel. The board may pay the tuition or other costs or expenses of a full-time medical or nursing student who:(1) is enrolled in and is in good standing at an accredited school, college, or university; and(2) contractually agrees to become a district employee in return for that assistance.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.062. CONTINUING EDUCATION; RETRAINING. The board may spend district money for continuing education and retraining of employees.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.063. DOCTORS AND OTHER EMPLOYEES. The board may contract with doctors or appoint doctors to the medical staff and may employ technicians, nurses, and other employees the board considers necessary for the efficient operation of the district. The board may delegate that authority to the district administrator.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 1035.101. DISTRICT RESPONSIBILITY. The district has full responsibility for providing medical and hospital care for the district's needy inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND DEBT. A political subdivision in DeWitt County, other than the district, may not impose a tax or issue bonds or other obligations for hospital purposes or to provide medical care in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.103. MANAGEMENT AND CONTROL. (a) The board has all powers necessary, convenient, or incidental to carry out the purposes for which the district was created.(b) The board has complete management and control of all district business, including the power to negotiate and contract with any person to purchase or lease land, to construct and equip a hospital system, to operate and maintain a hospital or hospitals, and to negotiate and contract with other political subdivisions of this state or with private individuals, associations, or corporations for those purposes as the board determines necessary or desirable.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.104. HOSPITAL SYSTEM. The district shall provide for:(1) the establishment of a hospital or hospital system in the district to furnish medical and hospital care to district residents by:(A) purchasing, constructing, acquiring, repairing, or renovating buildings and improvements for hospital purposes; and(B) equipping the buildings and improvements for those purposes; and(2) the administration of the hospital system for hospital purposes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.105. PROVISION OF CERTAIN HEALTH SERVICES. The district may provide:(1) emergency medical services;(2) home health care services;(3) long-term health care services;(4) assisted living services; or(5) any other appropriate health care services the board determines are necessary to meet the district's needs.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.106. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in any type of property, real, personal, or mixed, located in district territory, if the interest is necessary for the district to exercise a right, power, privilege, or function conferred on the district by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021(a), Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court;(2) provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or petition for review.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.107. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board for the purposes and under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management and objectives of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.108. CONTRACT WITH NIXON HOSPITAL DISTRICT. The district, through the board, may contract with the Nixon Hospital District of Gonzales and Wilson Counties, Texas, for the district to lease, manage, or operate a health care facility located in the Nixon Hospital District.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.109. PAYMENT FOR TREATMENT; PROCEDURES. (a) Each year, the board may set criteria for determining residency, eligibility for service, and the type of services available.(b) When a patient who resides in the district is admitted to a district facility, the district administrator may have an inquiry made into the financial circumstances of:(1) the patient; and(2) a relative of the patient who is legally responsible for the patient's support.(c) The district without charge shall provide to a patient who resides in the district the care and treatment that the patient or a relative of the patient who is legally responsible for the patient's support cannot pay.(d) On determining that the patient or a relative legally responsible for the patient's support can pay for all or part of the care and treatment provided by the district, the district administrator shall report that determination to the board, and the board shall issue an order directing the patient or the relative to pay the district a specified amount each week. The amount must be based on the individual's ability to pay.(e) The district administrator may collect money owed to the district from the patient's estate or from that of a relative legally responsible for the patient's support in the manner provided by law for collection of expenses of the last illness of a deceased person.(f) If there is a dispute relating to an individual's ability to pay, the board shall:(1) call witnesses;(2) hear and resolve the question; and(3) issue a final order.(g) The final order of the board may be appealed to a district court in the county in which the district is located. The substantial evidence rule applies to the appeal.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.110. REIMBURSEMENT FOR SERVICES. (a) The board shall require a county, municipality, or public hospital located outside the district to reimburse the district for the district's care and treatment of a sick or injured person of that county, municipality, or public hospital as provided by Chapter 61, Health and Safety Code.(b) The board shall require the sheriff of DeWitt County or the police chief of any municipality in the district to reimburse the district for the district's care and treatment of a person who is confined in a jail facility of DeWitt County or the municipality and is not a district resident. A prisoner in the DeWitt County jail or in a penal or police facility located in the district is not considered a district resident unless the person would meet the qualifications for residency notwithstanding the incarceration, its duration, or the facts surrounding the incarceration.(c) The board may contract with the state or federal government for that government to reimburse the district for treatment of a sick or injured person.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.111. AUTHORITY TO SUE AND BE SUED. As a governmental agency, the district may sue and be sued in its own name in any court of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. CHANGE IN BOUNDARIESText of section effective on April 01, 2011Sec. 1035.151. EXPANSION OF TERRITORY; BOARD ORDER. (a) The board may order an election on the question of:(1) expanding the district's boundaries to include all of the territory in DeWitt County that is not included in the Yoakum Hospital District;(2) the assumption by the additional territory of a proportionate share of district debts; and(3) the imposition of taxes in the territory to be added to the district.(b) Subsequent elections may be held on the same issue.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.152. ANNEXATION OF TERRITORY; PETITION. (a) The district may annex one or more tracts of territory in accordance with the method provided by this subchapter.(b) A registered voter who resides in a defined territory may file a petition with the board requesting inclusion of the territory in the district. The territory:(1) must be contiguous to the district's boundaries or to territory to be annexed under this subchapter; and(2) may not be located in the boundaries of another district or a district for which the legislature has enacted enabling legislation.(c) The petition must:(1) describe the territory to be annexed; and(2) be signed by the lesser of:(A) at least 100 registered voters who reside in that territory; or(B) a majority of the registered voters.(d) The board may act simultaneously on several petitions for annexation. If more than one petition requests annexation of the same territory, the board must act on the first petition filed.(e) The board may not amend a petition.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.153. APPROVAL OR DENIAL OF ANNEXATION PETITION. (a) If the board finds that annexation of territory into the district is in the district's best interest, the board shall, not later than the 90th day after the date the finding is made:(1) approve the petition filed under Section 1035.152; and(2) order an election on the question of annexing the territory.(b) If the board finds that annexation is not in the district's best interest, the board shall deny the petition filed under Section 1035.152.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.154. ELECTION ORDER. (a) The order calling an election under this subchapter must state:(1) the nature of the election, including the proposition to appear on the ballot;(2) the date of the election;(3) the hours during which the polls will be open; and(4) the location of the polling places.(b) The board shall order an annexation election required by this subchapter so that the territory included in each approved annexation petition is allowed to vote separately on inclusion in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.155. ELECTION DATE. (a) The election in the district and the election in the territory to be added or annexed must be held on the same day.(b) Section 41.001(a), Election Code, does not apply to an election ordered under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.156. NOTICE OF ELECTION. (a) The board shall give notice of an election under this subchapter by publishing once a week for two consecutive weeks a substantial copy of the election order in a newspaper with general circulation in the district and the area to be added or annexed.(b) The first publication of the notice must appear at least 30 days before the date set for the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.157. BALLOT. (a) The ballot for an expansion election ordered under Section 1035.151 must be printed to permit voting for or against the proposition: "Expanding the DeWitt Medical District to include all of DeWitt County except that territory included in Yoakum Hospital District, the assumption by the additional territory of its proportionate share of the district's outstanding debts, and the imposition of a tax not to exceed 75 cents on each $100 of valuation of all taxable property in the expanded area of the district."(b) The ballot for an annexation election ordered under Section 1035.153 must be printed to permit voting for or against the proposition: "Adding (description of territory to be added) to the DeWitt Medical District, the assumption by the additional territory of its proportionate share of the district's outstanding debts, and the imposition of a tax not to exceed 75 cents on each $100 of valuation of all taxable property in the annexed area of the district."

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.158. ELECTION RESULTS. (a) The district boundaries may be expanded or territory may be annexed to the district under this subchapter only if the expansion or annexation, the assumption of debt, and the imposition of taxes are approved by a majority of the voters voting at:(1) an election held in the district; and(2) a separate election held in the territory to be added.(b) If the election results for an election under this subchapter are not favorable to the proposition to expand the district or to annex the territory, subsequent elections may be held on the same issue.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 1035.201. DEPOSITORY. (a) The board by resolution shall designate a bank in the county as the district's depository. A designated bank serves for two years and until a successor is designated.(b) All district money shall be secured in the manner provided for securing county funds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.202. AUTHORITY TO BORROW MONEY; SECURITY. (a) The board may borrow money at a rate not to exceed the maximum annual percentage rate allowed by law for district obligations at the time of the loan.(b) To secure a loan, the board may pledge:(1) district revenue that is not pledged to pay the district's bonded indebtedness;(2) a district tax to be imposed by the district during the 12-month period following the date of the pledge that is not pledged to pay the principal of or interest on district bonds; or(3) district bonds that have been authorized but not sold.(c) A loan for which taxes or bonds are pledged must mature not later than the anniversary of the date the loan is made. A loan for which district revenue is pledged must mature not later than the 10th anniversary of the date the loan is made.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. BONDSText of section effective on April 01, 2011Sec. 1035.251. GENERAL OBLIGATION BONDS. The board may issue and sell general obligation bonds authorized by an election in the name and on the faith and credit of the district for any purpose relating to:(1) the purchase, construction, acquisition, repair, or renovation of buildings or improvements; and(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.252. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued under Section 1035.251, an ad valorem tax shall be imposed at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax imposed for the district may not in any year exceed 75 cents on each $100 valuation of all taxable property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.253. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters voting in an election called for that purpose and ordered by the board on its own motion.(b) The election shall be conducted in accordance with Chapter 1251, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.254. EXECUTION OF BONDS. (a) The board president shall execute district bonds in the district's name.(b) The board secretary shall countersign the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.255. INVESTMENT OF BOND PROCEEDS. Until the proceeds from the sale of district bonds are needed to carry out the bond purpose, the proceeds may be:(1) invested in direct obligations of the United States; or(2) placed on time deposit.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.256. REVENUE BONDS. (a) The board may issue and sell revenue bonds in the name and on the faith and credit of the district to purchase, construct, acquire, repair, renovate, or equip buildings or improvements for district purposes.(b) The bonds must be payable from and secured by a pledge of all or part of the revenue derived from the operation of the district's hospital system.(c) The bonds may be additionally secured by a mortgage or deed of trust lien on all or part of district property.(d) The bonds must be issued in the manner provided by Sections 264.042, 264.043, 264.046, 264.047, 264.048, and 264.049, Health and Safety Code, for the issuance of revenue bonds by a county hospital authority.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER G. TAXESText of section effective on April 01, 2011Sec. 1035.301. IMPOSITION OF AD VALOREM TAX. (a) The board shall impose a tax on all property in the district subject to district taxation.(b) The board shall impose the tax to:(1) meet the requirements of district bonds;(2) provide for the district's maintenance and operating expenses;(3) make improvements and additions to the district's hospitals or hospital system; and(4) acquire necessary sites by gift, purchase, lease, or condemnation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.302. TAX RATE. The board shall impose the tax at a rate not to exceed 75 cents on each $100 valuation of all taxable property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1035.303. TAX ASSESSOR-COLLECTOR. The board may:(1) appoint a tax assessor-collector for the district; or(2) contract for the assessment and collection of taxes as provided by the Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1036. HAMILTON COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1036. HAMILTON COUNTY HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1036.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Hamilton County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.002. AUTHORITY FOR OPERATION. The district operates

and is financed as provided by Section 9, Article IX, Texas

Constitution, and by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.003. ESSENTIAL PUBLIC FUNCTION. The district is a

public entity performing an essential public function.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Commissioners

Precincts 1, 2, and 4 of Hamilton County as those boundaries

existed on June 14, 1989.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. This state may not become obligated for the support

or maintenance of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1036.051. BOARD ELECTION; TERM. (a) The district is

governed by a board of five directors.

(b) One director is elected from each commissioners precinct

included in the district and two directors are elected from the

district at large.

(c) Unless four-year terms are established under Section

285.081, Health and Safety Code:

(1) directors serve staggered two-year terms; and

(2) an election shall be held on the uniform election date in

May of each year to elect the appropriate number of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.052. NOTICE OF ELECTION. At least 35 days before the

date of an election of directors, notice of the election shall be

published one time in a newspaper with general circulation in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.053. BALLOT PETITION. A person who wants to have the

person's name printed on the ballot as a candidate for director

must file with the board secretary a petition requesting that

action. The petition must:

(1) be signed by at least 10 registered voters of the district,

as determined by the most recent official lists of registered

voters;

(2) be filed not later than the 31st day before the date of the

election; and

(3) specify the commissioners precinct the candidate wants to

represent or specify that the candidate wants to represent the

district at large.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.054. QUALIFICATIONS FOR OFFICE. (a) To be eligible

to be a candidate for or to serve as a director, a person must

be:

(1) a district resident; and

(2) a qualified voter.

(b) A person who is elected from a commissioners precinct or who

is appointed to fill a vacancy for a commissioners precinct must

be a resident of that commissioners precinct.

(c) A district employee may not serve as a director.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.055. BOARD VACANCY. If a vacancy occurs in the

office of director, the remaining directors shall appoint a

director for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.056. OFFICERS. (a) The board shall elect a president

and a vice president from among its members.

(b) The board shall appoint a secretary, who need not be a

director.

(c) Each officer of the board serves for a term of one year.

(d) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.057. COMPENSATION; EXPENSES. A director or officer

serves without compensation but may be reimbursed for actual

expenses incurred in the performance of official duties. The

expenses must be:

(1) reported in the district's records; and

(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.058. VOTING REQUIREMENT. A concurrence of a majority

of the directors voting is necessary in any matter relating to

district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.059. DISTRICT ADMINISTRATOR. (a) The board may

appoint a qualified person as district administrator.

(b) The district administrator serves at the will of the board

and is entitled to the compensation determined by the board.

(c) Before assuming the duties of district administrator, the

administrator must execute a bond in the amount determined by the

board of not less than $5,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the

administrator's duties under this chapter.

(d) The board may pay for the bond with district money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.060. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the general affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.061. ASSISTANT DISTRICT ADMINISTRATOR; ATTORNEY. (a)

The board may appoint qualified persons as:

(1) the assistant district administrator; and

(2) the attorney for the district.

(b) The assistant district administrator and the attorney for

the district serve at the will of the board and are entitled to

the compensation determined by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.062. EMPLOYEES; APPOINTMENT OF STAFF. (a) The board

may appoint to the staff any doctors the board considers

necessary for the efficient operation of the district and may

make temporary appointments as necessary.

(b) The district may employ technicians, nurses, fiscal agents,

accountants, architects, additional attorneys, and other

necessary employees.

(c) The board may delegate to the district administrator the

authority to employ persons for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.063. RETIREMENT BENEFITS. The board may provide

retirement benefits for district employees by:

(1) establishing or administering a retirement program; or

(2) participating in:

(A) the Texas County and District Retirement System; or

(B) another statewide retirement system in which the district is

eligible to participate.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1036.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for:

(1) operating hospital facilities; and

(2) providing medical and hospital care for the district's needy

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.102. RESTRICTION ON COUNTY TAXATION AND DEBT.

Hamilton County may not impose a tax or issue bonds or other

obligations for hospital purposes or to provide medical care for

district residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital system

and the district's money and resources.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.104. RULES. The board may adopt rules governing:

(1) the operation of the hospital and hospital system; and

(2) the duties, functions, and responsibilities of the district

staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.105. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method of making purchases and expenditures by and for

the district; and

(2) accounting and control procedures for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.106. MOBILE EMERGENCY MEDICAL SERVICE. The district

may operate or provide for the operation of a mobile emergency

medical service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine:

(1) the type, number, and location of buildings required to

maintain an adequate hospital system; and

(2) the type of equipment necessary for hospital care.

(b) The board may:

(1) acquire property, including facilities and equipment, for

the district for use in the hospital system; and

(2) mortgage or pledge the property as security for the payment

of the purchase price.

(c) The board may lease hospital facilities for the district.

(d) The board may sell or otherwise dispose of the property,

including facilities or equipment, for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.108. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in property located in district territory if the

property interest is necessary for the district to exercise a

right or authority conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except that the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.109. COST OF RELOCATING OR ALTERING PROPERTY. In

exercising the power of eminent domain, if the board requires

relocating, raising, lowering, rerouting, changing the grade of,

or altering the construction of any railroad, highway, pipeline,

electric transmission and electric distribution, telegraph, or

telephone line, conduit, pole, or facility, the district must

bear the actual cost of relocating, raising, lowering, rerouting,

changing the grade, or altering the construction to provide

comparable replacement, without enhancement of facilities, after

deducting the net salvage value derived from the old facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.110. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust for any

purpose and under any direction, limitation, or other provision

prescribed in writing by the donor that is consistent with the

proper management of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.111. CONSTRUCTION CONTRACTS. (a) The board may enter

into construction contracts for the district.

(b) The board may enter into a construction contract that

involves an expenditure of more than the amount prescribed by

Section 271.024, Local Government Code, only after competitive

bidding as provided by Subchapter B, Chapter 271, Local

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.112. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract relating to a

hospital facility for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

SERVICES. The board may contract with a political subdivision of

this state or with a state or federal agency for the district to:

(1) furnish a mobile emergency medical service; or

(2) provide for the investigatory or welfare needs of district

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.114. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

person who resides in the district is admitted as a patient to a

district facility, the district administrator may have an inquiry

made into the financial circumstances of:

(1) the patient; and

(2) a relative of the patient who is legally responsible for the

patient's support.

(b) To the extent that the patient or a relative of the patient

who is legally responsible for the patient's support cannot pay

for care and treatment provided by the district, the district

shall supply the care and treatment without charging the patient

or the patient's relative.

(c) On determining that the patient or a relative legally

responsible for the patient's support can pay for all or part of

the care and treatment provided by the district, the district

administrator shall report that determination to the board and

the board shall issue an order directing the patient or the

relative to pay the district a specified amount each week. The

amount must be based on the individual's ability to pay.

(d) The district administrator may collect the money owed to the

district from the patient's estate or from that of a relative who

was legally responsible for the patient's support in the manner

provided by law for collection of expenses in the last illness of

a deceased person.

(e) If there is a dispute relating to a person's ability to pay

or if the district administrator has any doubt concerning a

person's ability to pay, the board shall:

(1) call witnesses;

(2) hear and resolve the question; and

(3) issue a final order.

(f) The final order of the board may be appealed to a district

court in Hamilton County. The substantial evidence rule applies

to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.115. REIMBURSEMENT FOR SERVICES. (a) The board shall

require a county, municipality, or public hospital located

outside the district to reimburse the district for the district's

care and treatment of a sick or injured person of that county,

municipality, or public hospital as provided by Chapter 61,

Health and Safety Code.

(b) The board shall require the sheriff of Hamilton County to

reimburse the district for the district's care and treatment of a

person who is confined in a jail facility of Hamilton County and

is not a district resident.

(c) On behalf of the district, the board may contract with the

state or federal government for that government to reimburse the

district for treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.116. AUTHORITY TO SUE AND BE SUED. The board may sue

and be sued on behalf of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1036.151. BUDGET. (a) The district administrator shall

prepare a proposed annual budget for the district.

(b) The proposed budget must contain a complete financial

statement, including a statement of:

(1) the outstanding obligations of the district;

(2) the amount of cash on hand in each district fund;

(3) the amount of money received by the district from all

sources during the previous year;

(4) the amount of money available to the district from all

sources during the ensuing year;

(5) the amount of the balances expected at the end of the year

in which the budget is being prepared;

(6) the estimated amount of revenue and balances available to

cover the proposed budget; and

(7) the estimated tax rate required.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) The board shall publish notice of the hearing in a newspaper

with general circulation in the district not later than the 10th

day before the date of the hearing.

(c) Any district resident is entitled to be present and

participate at the hearing.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the district

administrator. The board may make any changes in the proposed

budget that the board judges to be in the interests of the

taxpayers.

(e) The budget is effective only after adoption by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.153. AMENDMENT OF BUDGET. After adoption, the annual

budget may be amended on the board's approval.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.154. RESTRICTION ON EXPENDITURES. Money may be spent

only for an expense included in the budget or an amendment to the

budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.155. FISCAL YEAR. (a) The district operates on a

fiscal year established by the board.

(b) The fiscal year may not be changed:

(1) during a period that revenue bonds of the district are

outstanding; or

(2) more than once in a 24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.156. ANNUAL AUDIT. The board annually shall have an

audit made of the district's financial condition.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.157. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS.

The annual audit and other district records shall be open to

inspection during regular business hours at the district's

principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.158. FINANCIAL REPORT. As soon as practicable after

the close of the fiscal year, the district administrator shall

prepare for the board:

(1) a sworn statement of the amount of district money; and

(2) an account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.159. DEPOSITORY. (a) The board shall select at least

one bank to serve as a depository for district money.

(b) District money, other than money invested as provided by

Section 1036.160(b) and money transmitted to a bank for payment

of bonds or obligations issued or assumed by the district, shall

be deposited as received with the depository bank and must remain

on deposit. This subsection does not limit the power of the

board to place a part of district money on time deposit or to

purchase certificates of deposit.

(c) The district may not deposit money with a bank in an amount

that exceeds the maximum amount secured by the Federal Deposit

Insurance Corporation unless the bank first executes a bond or

other security in an amount sufficient to secure from loss the

district money that exceeds the amount secured by the Federal

Deposit Insurance Corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.160. SPENDING AND INVESTMENT RESTRICTIONS. (a) Except

as provided by Sections 1036.111, 1036.201, 1036.204, and

1036.205, the district may not incur a debt payable from district

revenue other than the revenue on hand or to be on hand in the

current and the immediately following district fiscal years.

(b) The board may invest operating, depreciation, or building

reserves only in funds or securities specified by Chapter 2256,

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1036.201. GENERAL OBLIGATION BONDS. If authorized by an

election, the board may issue and sell general obligation bonds

in the name and on the faith and credit of the district to:

(1) purchase, construct, acquire, repair, or renovate buildings

or improvements;

(2) equip buildings or improvements for hospital purposes; or

(3) acquire and operate a mobile emergency medical service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1036.201, the board shall impose an ad valorem tax at a

rate sufficient to create an interest and sinking fund to pay the

principal of and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed the

limit approved by the voters at the election authorizing the

imposition of the tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.203. BOND ELECTION. (a) The district may issue

general obligation bonds or other bonds secured wholly or partly

by an ad valorem tax, other than refunding bonds, only if the

bonds are authorized by a majority of the voters voting at an

election held for that purpose.

(b) The board may order a bond election.

(c) The order calling the election must specify:

(1) the nature and date of the election;

(2) the hours during which the polls will be open;

(3) the location of the polling places;

(4) the amount of the bonds to be authorized; and

(5) the maximum maturity of the bonds.

(d) Notice of a bond election shall be given as provided by

Section 1251.003, Government Code.

(e) The board shall declare the results of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.204. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, renovate, or equip

buildings or improvements for hospital purposes;

(2) acquire sites to be used for hospital purposes; or

(3) acquire and operate a mobile emergency medical service to

assist the district in carrying out its hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospital system.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner provided by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.205. REFUNDING BONDS. (a) The board may issue

refunding bonds to refund an outstanding indebtedness issued or

assumed by the district.

(b) Refunding bonds may be:

(1) sold, with the proceeds of the refunding bonds applied to

the payment of the outstanding indebtedness; or

(2) exchanged wholly or partly for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.206. ADDITIONAL MEANS OF SECURING REPAYMENT OF BONDS.

In addition to the authority to issue general obligation bonds

and revenue bonds under this subchapter, the board may provide

for the security and payment of district bonds from a pledge of a

combination of ad valorem taxes as authorized by Section 1036.202

and revenue and other sources authorized by Section 1036.204.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.207. MATURITY OF BONDS. District bonds must mature

not later than 50 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.208. EXECUTION OF BONDS. (a) The board president

shall execute district bonds in the district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.209. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) any transaction relating to the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1036.251. IMPOSITION OF AD VALOREM TAX. (a) The board may

impose a tax on all property in the district subject to district

taxation.

(b) The tax may be used to pay:

(1) indebtedness issued or assumed by the district; and

(2) the maintenance and operating expenses of the district.

(c) The district may not impose a tax to pay the principal of or

interest on revenue bonds issued under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.252. TAX RATE. (a) The board may impose the tax at a

rate not to exceed the limit approved by the voters at the

election authorizing the imposition of the tax.

(b) The tax rate for all purposes may not exceed 75 cents on

each $100 valuation of all taxable property in the district.

(c) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1036.253. TAX ASSESSOR-COLLECTOR. The board may provide

for the appointment of a tax assessor-collector for the district

or may contract for the assessment and collection of taxes as

provided by the Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1037. HAMLIN HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1037. HAMLIN HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1037.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Hamlin Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.002. AUTHORITY FOR CREATION. The district is created

under the authority of Section 9, Article IX, Texas Constitution.

The district has the rights, powers, and duties conferred by

this chapter and general laws relating to hospital districts.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.003. ESSENTIAL PUBLIC FUNCTION. The district performs

an essential public function in carrying out the purposes of this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.004. DISTRICT TERRITORY. The district is composed of

the territory described by Section 1, Chapter 561, Acts of the

63rd Legislature, Regular Session, 1973.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.005. CORRECTION OF INVALID PROCEDURES. If a court

holds that any procedure under this chapter violates the

constitution of this state or of the United States, the district

by resolution may provide an alternative procedure that conforms

with the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.006. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support and maintenance of the district may not

become a charge against or obligation of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1037.051. BOARD ELECTION; TERM. (a) The board consists of

seven directors elected from the district at large.

(b) Unless four-year terms are established under Section

285.081, Health and Safety Code:

(1) directors serve staggered two-year terms; and

(2) the terms of four directors expire in odd-numbered years and

the terms of three directors expire in even-numbered years.

(c) The election order must state the time, place, and purpose

of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.052. NOTICE OF ELECTION. At least five days before

the date of an election of directors, notice of the election

shall be published one time in a newspaper of general circulation

in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.053. BALLOT PETITION. A person who wants to have the

person's name printed on the ballot as a candidate for director

must file with the board secretary a petition requesting that

action. The petition must be:

(1) signed by at least 10 registered voters; and

(2) filed at least 25 days before the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.054. QUALIFICATIONS FOR OFFICE. To be eligible to

hold office as a director, a person must be a resident

property-owning taxpaying voter of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.055. BOARD VACANCY. If a vacancy occurs in the office

of director, the remaining directors by majority vote shall

appoint a director for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.056. OFFICERS. (a) The board shall elect from among

its members a president, vice president, secretary, and other

officers as in the judgment of the board are necessary.

(b) The president is the chief executive officer of the district

and has the same right to vote as any other director.

(c) If the president is absent or fails and declines to act, the

vice president shall perform the president's duties and exercise

the president's powers under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.057. COMPENSATION; EXPENSES. A director serves

without compensation but may receive actual expenses incurred in

attending to district business on approval of the expenses by the

remainder of the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.058. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR.

(a) The board shall appoint a qualified person as district

administrator.

(b) The board may appoint an assistant administrator.

(c) The district administrator and any assistant administrator

serve at the will of the board and are entitled to the

compensation determined by the board.

(d) On assuming the duties of district administrator, the

administrator shall execute a bond payable to the district in an

amount set by the board of not less than $5,000 that:

(1) is conditioned on the administrator performing the

administrator's duties; and

(2) contains other conditions the board may require.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.059. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.060. EMPLOYEES; APPOINTMENT OF STAFF. (a) The board

may appoint to the staff any doctors the board considers

necessary for the efficient operation of the district and may

make temporary appointments as necessary.

(b) The board shall determine the type, number, and location of

district employees required to maintain an adequate hospital

system. The board may employ fiscal agents, accountants,

architects, attorneys, and other employees the board considers

proper.

(c) The board may delegate to the district administrator the

authority to hire district employees, including technicians and

nurses.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1037.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for providing hospital care for the district's

indigent residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. A political subdivision located within the district may

not impose a tax or issue bonds or other obligations for hospital

purposes for the area of the district or to provide medical care

for district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. (a)

The board shall manage, control, and administer the hospital

system and the district's money and resources.

(b) Unless specifically stated otherwise in this chapter, the

board has the power to do anything which, in their opinion, is

necessary for the good maintenance, operation, and welfare of the

district and the district's employees, patients, and property.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.104. HOSPITAL SYSTEM. (a) The district shall provide

for the establishment of a hospital system by:

(1) purchasing, constructing, acquiring, repairing, or

renovating buildings and equipment;

(2) equipping the buildings; and

(3) administering the buildings and equipment for hospital

purposes.

(b) The hospital system may include:

(1) facilities for domiciliary care of the sick, injured, or

geriatric;

(2) facilities for outpatient clinics;

(3) dispensaries;

(4) convalescent home facilities;

(5) necessary nurses' domiciliaries and training centers;

(6) blood banks;

(7) research centers or laboratories; and

(8) ambulance and other facilities or services the board

considers necessary for hospital care.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.105. RULES. The board may adopt rules governing the

operation of the hospital, the hospital system, and the

district's staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.106. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method and manner of making purchases and expenditures

by and for the district; and

(2) all accounting and control procedures.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine the type of equipment and the

type, number, and location of buildings required to maintain an

adequate hospital system.

(b) The board may lease all or part of the district's buildings

and other facilities on terms considered to be in the best

interest of the district's inhabitants. The term of the lease

may not exceed 25 years.

(c) The district may acquire equipment for use in the district's

hospital system and mortgage or pledge the property as security

for the payment of the purchase price. A contract entered into

under this subsection must provide that the entire obligation be

retired not later than the fifth anniversary of the date of the

contract.

(d) The district may sell or otherwise dispose of any property,

including equipment, on terms the board finds are in the best

interest of the district's inhabitants. The board may not sell

or dispose of any real property unless the board affirmatively

finds that the real property is not needed for the operation of

the hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.108. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property located in district territory if

the interest is necessary for the district to exercise a power,

right, or privilege conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on any appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.109. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment for hospital purposes to be held

in trust and administered by the board for the purposes and under

the directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.110. CONSTRUCTION CONTRACTS. A construction contract

that involves the expenditure of more than $2,000 may be made

only after advertising in the manner provided by Chapter 252 and

Subchapter C, Chapter 262, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.111. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract relating to a

district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.112. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND

TREATMENT. (a) The board may contract with a county or

municipality located outside the district's boundaries for the

care and treatment of a sick or injured person of that county or

municipality.

(b) The board may contract with this state or a federal agency

for the treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

INVESTIGATORY OR OTHER SERVICES. The board may contract with a

political subdivision or governmental agency for the district to

provide investigatory or other services for the medical,

hospital, or welfare needs of district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.114. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in the district is admitted to a district

facility, the district administrator may have an inquiry made

into the circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If the district administrator determines that the patient or

those relatives cannot pay all or part of the costs of the care

and treatment in the hospital, the amount of the costs that

cannot be paid becomes a charge against the district.

(c) If the district administrator determines that the patient or

those relatives can pay for all or part of the costs of the

patient's care and treatment, the patient or those relatives

shall be ordered to pay the district a specified amount each week

for the patient's care and support. The amount ordered must be

proportionate to the person's financial ability.

(d) The district administrator may collect the amount from the

patient's estate, or from any relative who is legally liable for

the patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the district administrator, the board shall hold a

hearing and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue any appropriate orders.

(f) The final order of the board may be appealed to the district

court. The substantial evidence rule applies to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.115. AUTHORITY TO SUE AND BE SUED. The district,

through the board, may sue and be sued.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1037.151. BUDGET. (a) The district administrator shall

prepare an annual budget for approval by the board.

(b) The proposed budget must contain a complete financial

statement of:

(1) the outstanding obligations of the district;

(2) the cash on hand in each district fund;

(3) the money received by the district from all sources during

the previous year;

(4) the money available to the district from all sources during

the ensuing year;

(5) the balances expected at the end of the year in which the

budget is being prepared;

(6) the estimated revenue and balances available to cover the

proposed budget;

(7) the estimated tax rate required; and

(8) the proposed expenditures and disbursements and the

estimated receipts and collections for the following fiscal year.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) At least 10 days before the date of the hearing, notice of

the hearing shall be published one time in a newspaper or

newspapers that individually or collectively have general

circulation in the district.

(c) Any district resident is entitled to be present and

participate at the hearing in accordance with the rules of

decorum and procedures prescribed by the board.

(d) At the conclusion of the hearing, the board shall adopt a

final budget by acting on the budget proposed by the district

administrator. The board may make any changes in the proposed

budget that the board judges to be in the interests of the

taxpayers and that the law warrants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.153. AMENDMENTS TO BUDGET. The annual budget may be

amended as required by circumstances. The board must approve all

amendments.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.154. FISCAL YEAR. (a) The district operates on a

fiscal year established by the board.

(b) The fiscal year may not be changed more than once in a

24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.155. AUDIT. (a) The board shall have an independent

audit made of the district's financial condition for the fiscal

year.

(b) As soon as the audit is completed, the audit shall be filed

at the district's principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.156. INSPECTION OF AUDIT AND DISTRICT RECORDS. The

audit and other district records shall be open to inspection at

the district's principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.157. FINANCIAL REPORT. As soon as practicable after

the close of each fiscal year, the district administrator shall

prepare for the board:

(1) a complete sworn statement of all district money; and

(2) a complete account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.158. DEPOSITORY. (a) The board shall select one or

more banks inside or outside the district to serve as a

depository for district money.

(b) District money, other than money invested as provided by

Section 1037.159(b), and money transmitted to a bank for payment

of bonds or obligations issued or assumed by the district, shall

be deposited as received with the depository bank and shall

remain on deposit.

(c) This chapter, including Subsection (b), does not limit the

power of the board to place a part of district money on time

deposit or to purchase certificates of deposit.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.159. SPENDING AND INVESTMENT RESTRICTIONS. (a)

Except as otherwise provided by Section 1037.107(c) and by

Subchapter E, the board may not incur an obligation payable from

district revenue other than the revenue on hand or to be on hand

in the current and following district fiscal years.

(b) The board may invest operating, depreciation, or building

reserves only in funds or securities specified by Chapter 2256,

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1037.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds in the name and on the faith

and credit of the district for any purpose relating to:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings or improvements; and

(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued under Section 1037.201,

the board shall impose an ad valorem tax at a rate sufficient to

create an interest and sinking fund to pay the principal of and

interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed the

tax rate approved by the voters at the election authorizing the

imposition of the tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting at an

election held for that purpose.

(b) The order calling the election shall provide for clerks as

in county elections and must specify:

(1) the date of the election;

(2) the location of the polling places;

(3) the presiding and alternate election judges for each polling

place;

(4) the amount of the bonds to be authorized;

(5) the maximum maturity of the bonds; and

(6) the maximum interest rate of the bonds.

(c) Notice of a bond election shall be given as provided by

Section 1251.003, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.204. REVENUE BONDS. (a) The board may, without an

election, issue revenue bonds to:

(1) purchase, construct, acquire, repair, renovate, or equip

buildings or improvements for hospital purposes; or

(2) acquire sites to be used for hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospitals.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner and in accordance

with the procedures and requirements prescribed by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.205. REFUNDING BONDS. (a) The board may, without an

election, issue refunding bonds to refund outstanding

indebtedness issued or assumed by the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bond applied to the

payment of the outstanding indebtedness; or

(2) exchanged wholly or partly for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.206. MATURITY OF BONDS. District bonds must mature

not later than 40 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.207. EXECUTION OF BONDS. (a) The board president

shall execute the district's bonds in the district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.208. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) the transfer and issuance of the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1037.251. IMPOSITION OF AD VALOREM TAX. (a) The board

shall impose a tax on all property in the district subject to

district taxation.

(b) The board shall impose the tax to:

(1) pay the interest on and create a sinking fund for bonds and

other obligations issued or assumed by the district for hospital

purposes;

(2) provide for the operation and maintenance of the district

and hospital system, based on the final budget;

(3) make improvements and additions to the hospital system; and

(4) acquire necessary sites for the hospital system by purchase,

lease, or condemnation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.252. TAX RATE. (a) The board may impose the tax at a

rate not to exceed 75 cents on each $100 valuation of taxable

property in the district.

(b) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1037.253. TAX ASSESSOR-COLLECTOR. (a) The board shall

appoint a tax assessor-collector to assess and collect taxes

imposed by the district.

(b) The district tax assessor-collector must reside in the

district.

(c) The board shall set for the district tax assessor-collector:

(1) the term of employment; and

(2) compensation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1038. HARDEMAN COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1038. HARDEMAN COUNTY HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSSec. 1038.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Hardeman County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.002. AUTHORITY FOR OPERATION. The district operates and is administered and financed in accordance with Section 9, Article IX, Texas Constitution, and has the rights, powers, and duties provided by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.003. ESSENTIAL PUBLIC FUNCTION. The district performs an essential public function in carrying out the purposes of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of County Commissioners Precincts Nos. 1, 2, and 4 of Hardeman County, Texas, as those boundaries existed on May 17, 1979.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The support and maintenance of the district may not become a charge against or obligation of this state.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATIONSec. 1038.051. BOARD ELECTION; TERM. (a) The board consists of seven directors elected from the district at large.(b) The board shall declare the results of the election.(c) Directors serve staggered two-year terms unless four-year terms are established under Section 285.081, Health and Safety Code.(d) An election shall be held on the uniform election date in May of each year to elect the appropriate number of directors.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1001, Sec. 1, eff. June 19, 2009.

Sec. 1038.052. NOTICE OF ELECTION. The board shall publish notice of the election in a newspaper or newspapers that individually or collectively have general circulation in the district in accordance with Section 4.003, Election Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1001, Sec. 2, eff. June 19, 2009.

Sec. 1038.053. QUALIFICATIONS FOR OFFICE. (a) A person may not be elected or appointed as a director unless the person is:(1) a district resident; and(2) a qualified voter.(b) A person is not eligible to serve as a director if the person is:(1) the district administrator;(2) the attorney for the district; or(3) a district employee.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.054. BOND; RECORD OF BOND AND OATH OR AFFIRMATION OF OFFICE. (a) Each director may be required to execute a good and sufficient bond for $5,000 that is:(1) approved by the Commissioners Court of Hardeman County;(2) payable to the district; and(3) conditioned on the faithful performance of the director's duties.(b) The district may provide for a director's bond with district money.(c) Each director's bond and constitutional oath or affirmation of office shall be kept in the district's permanent records.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.055. BOARD VACANCY. If a vacancy occurs in the office of director, the remaining directors shall appoint a director for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.056. OFFICERS. (a) The board shall elect:(1) a president and a vice president from among its members; and(2) a secretary, who need not be a director.(b) Each officer of the board serves for a term of one year.(c) The board shall fill a vacancy in a board office for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.057. COMPENSATION; EXPENSES. A director or officer serves without compensation but may be reimbursed for actual expenses incurred in the performance of official duties. The expenses must be:(1) reported in the district's records; and(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.058. VOTING REQUIREMENT. A concurrence of four directors is sufficient in any matter relating to district business.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.059. DISTRICT ADMINISTRATOR. (a) The board may appoint a qualified person as district administrator.(b) The district administrator serves at the will of the board and is entitled to the compensation determined by the board.(c) On assuming the duties of district administrator, the administrator may execute a bond payable to the district in an amount set by the board of not less than $5,000 that:(1) is conditioned on the administrator performing the administrator's duties; and(2) contains other conditions the board may require.(d) The board may pay for the bond with district money.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.060. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.061. ATTORNEY; ASSISTANT DISTRICT ADMINISTRATOR. (a) The board may appoint qualified persons as:(1) the attorney for the district; and(2) the assistant district administrator.(b) The attorney for the district and the assistant district administrator serve at the will of the board and are entitled to the compensation determined by the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.062. APPOINTMENT AND RECRUITMENT OF STAFF AND EMPLOYEES. (a) The board may appoint to the staff any doctors the board considers necessary for the efficient operation of the district and may make temporary appointments as necessary.(b) The district may employ fiscal agents, accountants, architects, and attorneys the board considers proper.(c) The board may delegate to the district administrator the authority to employ district employees, including technicians and nurses.(d) The board may spend district money to recruit physicians, nurses, and other trained medical personnel. The board may pay the tuition or other expenses of a full-time medical student or other student in a health occupation who:(1) is enrolled in and is in good standing at an accredited medical school, college, or university; and(2) contractually agrees to become a district employee or independent contractor in return for that assistance.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.063. PERSONNEL CONTRACTS. (a) The board may contract to provide administrative or other personnel for the operation of the hospital facilities.(b) The term of the contract may not exceed 25 years.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.064. RETIREMENT BENEFITS. The board may provide retirement benefits for district employees by:(1) establishing or administering a retirement program; or(2) participating in:(A) the Texas County and District Retirement System; or(B) another statewide retirement system in which the district is eligible to participate.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIESSec. 1038.101. DISTRICT RESPONSIBILITY. The district has full responsibility for:(1) operating all hospital facilities; and(2) providing medical and hospital care for the district's needy inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND DEBT. A political subdivision located wholly or partly within the district may not impose a tax or issue bonds or other obligations for hospital purposes or to provide medical care for district residents.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the hospital system and the district's money and resources.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.104. HOSPITAL SYSTEM. (a) The district shall provide for the establishment of a hospital system by:(1) purchasing, constructing, acquiring, repairing, or renovating buildings and equipment;(2) equipping the buildings; and(3) administering the system for hospital purposes.(b) The hospital system may include any facilities the board considers necessary for hospital care.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.105. RULES. The board may adopt rules governing the operation of the hospital, the hospital system, and the district's staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.106. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method and manner of making purchases and expenditures by and for the district; and(2) all accounting and control procedures.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board shall determine the type, number, and location of buildings required to maintain an adequate hospital system.(b) The board may:(1) purchase or lease property, including facilities or equipment, for the district to use in the hospital system; and(2) mortgage or pledge the property as security for the payment of the purchase price.(c) The board may lease district hospital facilities to individuals, corporations, or other legal entities.(d) The board may sell or otherwise dispose of the district's property.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.108. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in any type of property located in district territory if the interest is necessary or convenient for the district to exercise a power, right, or privilege conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021, Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court;(2) provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.109. COST OF RELOCATING OR ALTERING PROPERTY. In exercising the power of eminent domain, if the board requires relocating, raising, lowering, rerouting, changing the grade of, or altering the construction of any railroad, electric transmission, telegraph or telephone line, conduit, pole, or facility, or pipeline, the district must bear the actual cost of relocating, raising, lowering, rerouting, changing the grade, or altering the construction to provide comparable replacement without enhancement of facilities, after deducting the net salvage value derived from the old facility.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.110. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust for the purposes and under the directions, limitations, or other provisions prescribed in writing by the donor that are consistent with the proper management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.111. CONSTRUCTION CONTRACTS. A construction contract that requires the expenditure of more than the amount provided by Section 271.024, Local Government Code, may be made only after competitive bidding as provided by Subchapter B, Chapter 271, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.112. OPERATING AND MANAGEMENT CONTRACTS. The board may enter into an operating or management contract relating to a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.113. INTERLOCAL AGREEMENT. The board may enter into an interlocal agreement with another political subdivision to operate the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.114. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND TREATMENT. (a) The board may contract with a county or municipality located outside the district's boundaries to reimburse the district for the care and treatment of a sick or injured person of that county or municipality.(b) The district may contract with this state or a federal agency for reimbursement for the treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.115. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR INVESTIGATORY OR OTHER SERVICES. The board may contract with a political subdivision or governmental agency as to the district to provide investigatory or other services as to facilities for the medical care, hospital, or welfare needs of district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.116. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a patient who resides in the district is admitted to a district facility, the district administrator may have an inquiry made into the circumstances of:(1) the patient; and(2) the patient's relatives who are legally liable for the patient's support.(b) If the district administrator determines that the patient or those relatives cannot pay all or part of the costs of the care and treatment in the hospital, the amount of the costs that cannot be paid becomes a charge against the district.(c) If the district administrator determines that the patient or those relatives can pay for all or part of the costs of the patient's care and treatment, the patient or those relatives shall be ordered to pay the district a specified amount each week for the patient's care and support. The amount ordered must be proportionate to the person's financial ability.(d) The district administrator may collect the amount from the patient's estate, or from any relative who is legally liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(e) If there is a dispute as to the ability to pay, or doubt in the mind of the district administrator, the board shall hold a hearing and, after calling witnesses, shall:(1) resolve the dispute or doubt; and(2) issue a final order.(f) A final order of the board may be appealed to the district court. The substantial evidence rule applies to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.117. NONPROFIT CORPORATION. (a) The district may create and sponsor a nonprofit corporation under the Business Organizations Code and may contribute money to or solicit money for the corporation.(b) The corporation may use district money only to provide health care or other services the district is authorized to provide under this chapter.(c) The corporation may invest the corporation's money in any manner in which the district may invest the district's money, including investing money as authorized by Chapter 2256, Government Code.(d) The board shall establish controls to ensure that the corporation uses its money as required by this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.118. AUTHORITY TO SUE AND BE SUED. The district, through the board, may sue and be sued.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 1038.151. BUDGET. (a) The district administrator shall prepare an annual budget for approval by the board.(b) The proposed budget must contain a complete financial statement of:(1) the outstanding obligations of the district;(2) the cash on hand in each district fund;(3) the money received by the district from all sources during the previous year;(4) the money available to the district from all sources during the ensuing year;(5) the balances expected at the end of the year in which the budget is being prepared;(6) the estimated revenue and balances available to cover the proposed budget; and(7) the estimated tax rate required.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The board shall hold a public hearing on the proposed annual budget.(b) The board shall publish notice of the hearing in accordance with Subchapter C, Chapter 551, Government Code.(c) Any district resident is entitled to be present and participate at the hearing.(d) At the conclusion of the hearing, the board shall adopt a budget by acting on the budget proposed by the district administrator. The board may make any changes in the proposed budget that the board judges to be in the interests of the taxpayers and that the law warrants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.153. AMENDMENTS TO BUDGET. The budget may be amended as required by circumstances. The board must approve all amendments.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.154. RESTRICTION ON EXPENDITURES. Money may be spent only for an expense included in the budget or an amendment to the budget.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.155. FISCAL YEAR. (a) The district operates on a fiscal year established by the board.(b) The fiscal year may not be changed:(1) during a period that revenue bonds of the district are outstanding; or(2) more than once in a 24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.156. ANNUAL AUDIT. The board annually shall have an audit made of the district's financial condition.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.157. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS. The annual audit and other district records shall be open to inspection at the district's principal office.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.158. FINANCIAL REPORT. As soon as practicable after the close of each fiscal year, the district administrator shall prepare for the board:(1) a complete sworn statement of all district money; and(2) a complete account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.159. DEPOSITORY. (a) The board shall select one or more banks inside or outside the district to serve as a depository for district money.(b) District money, other than money invested as provided by Section 1038.160(b) and money transmitted to a bank for payment of bonds or obligations issued or assumed by the district, shall be deposited as received with the depository bank and shall remain on deposit.(c) This chapter, including Subsection (b), does not limit the power of the board to place a part of district money on time deposit or to purchase certificates of deposit.(d) The district may not deposit money with a bank in an amount that exceeds the maximum amount secured by the Federal Deposit Insurance Corporation unless the bank first executes a bond or other security in an amount sufficient to secure from loss the district money that exceeds the amount secured by the Federal Deposit Insurance Corporation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.160. SPENDING AND INVESTMENT RESTRICTIONS. (a) Except as otherwise provided by this chapter, the district may not incur an obligation payable from district revenue other than the revenue on hand or to be on hand in the current and following district fiscal years.(b) The board shall invest operating, depreciation, or building reserves in accordance with Chapter 2256, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.161. AUTHORITY TO BORROW MONEY; SECURITY. (a) The board may borrow money for district obligations at the time the loan is made.(b) To secure a loan, the board may pledge:(1) district revenue that is not pledged to pay the district's bonded indebtedness;(2) a district tax to be imposed by the district in the next 12-month period that is not pledged to pay the principal of or interest on district bonds; or(3) district bonds that have been authorized but not sold.(c) A loan for which taxes or bonds are pledged must mature not later than the first anniversary of the date the loan is made. A loan for which district revenue is pledged must mature not later than the fifth anniversary of the date the loan is made.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDSSec. 1038.201. GENERAL OBLIGATION BONDS. The board may issue and sell general obligation bonds in the name and on the faith and credit of the district for any purpose relating to:(1) the purchase, construction, acquisition, repair, or renovation of buildings or improvements; and(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1038.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed the limit approved by the voters at the election authorizing the imposition of the tax.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.203. BOND ELECTION. (a) The district may issue bonds, other than refunding bonds, wholly or partly secured by an ad valorem tax only if the bonds are authorized by a majority of the district voters voting at an election held in the district.(b) Except as otherwise provided by this chapter, the election shall be conducted in accordance with Chapter 1251, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.204. MATURITY OF GENERAL OBLIGATION BONDS. District general obligation bonds must mature not later than 40 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The board president shall execute the general obligation bonds in the district's name.(b) The board secretary shall countersign the bonds in the manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.206. REVENUE BONDS. (a) The board may issue revenue bonds to:(1) purchase, construct, acquire, repair, equip, or renovate buildings or improvements for hospital purposes; or(2) acquire sites to be used for hospital purposes.(b) The bonds must be payable from and secured by a pledge of all or part of the revenue derived from the operation of the district's hospitals.(c) The bonds may be additionally secured by a mortgage or deed of trust lien on all or part of district property.(d) The bonds must be issued in the manner and in accordance with the procedures and requirements prescribed by Sections 264.042, 264.043, and 264.046-264.049, Health and Safety Code, for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.207. REFUNDING BONDS. (a) The board may, without an election, issue refunding bonds to refund outstanding indebtedness issued or assumed by the district.(b) Refunding bonds may be:(1) sold, with the proceeds of the refunding bonds applied to the payment of the outstanding indebtedness; or(2) exchanged wholly or partly for not less than a similar principal amount of outstanding indebtedness.(c) A refunding bond must mature not later than the 40th anniversary of the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.208. ADDITIONAL MEANS OF SECURING REPAYMENT OF BONDS. In addition to the authority to issue general obligation bonds and revenue bonds under this subchapter, the board may provide for the security and payment of district bonds from a pledge of a combination of ad valorem taxes as authorized by Section 1038.202 and revenue and other sources as authorized by Section 1038.206.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.209. USE OF BOND PROCEEDS. The district may use the proceeds of bonds issued under this subchapter to pay:(1) any expense the board determines is reasonable and necessary to issue, sell, and deliver the bonds;(2) interest payments on the bonds during a period of acquisition or construction of a project or facility to be provided through the bonds, not to exceed five years;(3) costs related to the operation and maintenance of a project or facility to be provided through the bonds:(A) during an estimated period of acquisition or construction, not to exceed five years; and(B) for one year after the project or facility is acquired or constructed;(4) costs related to the financing of the bond funds, including debt service reserve and contingency funds;(5) costs related to the bond issuance;(6) costs related to the acquisition of land or interests in land for a project or facility to be provided through the bonds; and(7) costs of construction of a project or facility to be provided through the bonds, including the payment of related professional services and expenses.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.210. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued by the district;(2) the transfer and issuance of the bonds; and(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXESSec. 1038.251. IMPOSITION OF AD VALOREM TAX. (a) The board may impose a tax on all property in the district subject to district taxation.(b) The tax may be used to pay:(1) indebtedness issued or assumed by the district; and(2) the maintenance and operating expenses of the district.(c) The board may not impose a tax to pay the principal of or interest on revenue bonds issued under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.252. TAX RATE. (a) The board may impose the tax at a rate not to exceed the limit approved by the voters at the election authorizing the imposition of the tax.(b) The tax rate for all purposes may not exceed 75 cents on each $100 valuation of all taxable property in the district.(c) In setting the tax rate, the board shall consider the income of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.253. TAX ASSESSOR-COLLECTOR. The board may provide for the appointment of a tax assessor-collector for the district or may contract for the assessment and collection of taxes as provided by the Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER G. DISSOLUTIONSec. 1038.301. DISSOLUTION; ELECTION. (a) The district may be dissolved only on approval of a majority of the district voters voting in an election held for that purpose.(b) The board may order an election on the question of dissolving the district and disposing of the district's assets and obligations.(c) The board shall order an election if the board receives a petition requesting an election that is signed by a number of district residents equal to at least 15 percent of the registered voters in the district.(d) The order calling the election must state:(1) the nature of the election, including the proposition to appear on the ballot;(2) the date of the election;(3) the hours during which the polls will be open; and(4) the location of the polling places.(e) Section 41.001(a), Election Code, does not apply to an election ordered under this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1001, Sec. 3, eff. June 19, 2009.

Sec. 1038.302. NOTICE OF ELECTION. (a) The board shall give notice of an election under this subchapter by publishing once a week for two consecutive weeks the election order in a newspaper with general circulation in the district.(b) The first publication of the notice must appear not later than the 35th day before the date set for the election.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.303. BALLOT. The ballot for an election under this subchapter must be printed to permit voting for or against the proposition: "The dissolution of the Hardeman County Hospital District."

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.304. ELECTION RESULTS. (a) If a majority of the votes in an election under this subchapter favor dissolution, the board shall find that the district is dissolved.(b) If a majority of the votes in the election do not favor dissolution, the board shall continue to administer the district and another election on the question of dissolution may not be held before the first anniversary of the date of the most recent election to dissolve the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.305. TRANSFER OR ADMINISTRATION OF ASSETS. (a) If a majority of the votes in the election held under this subchapter favor dissolution, the board shall:(1) transfer the land, buildings, improvements, equipment, and other assets that belong to the district to Hardeman County or another governmental agency in Hardeman County; or(2) administer the property, assets, and debts until all money has been disposed of and all district debts have been paid or settled.(b) If the board makes the transfer under Subsection (a)(1), the county or agency assumes all debts and obligations of the district at the time of the transfer and the district is dissolved.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.306. SALE OR TRANSFER OF ASSETS AND LIABILITIES. (a) The district may not be dissolved unless the board provides for the sale or transfer of the district's assets and liabilities to another person.(b) The dissolution of the district and the sale or transfer of the district's assets or liabilities may not contravene a trust indenture or bond resolution relating to the district's outstanding bonds. The dissolution and sale or transfer does not diminish or impair the rights of a holder of an outstanding bond, warrant, or other obligation of the district.(c) The sale or transfer of the district's assets and liabilities must satisfy the debt and bond obligations of the district in a manner that protects the interests of district residents, including the residents' collective property rights in the district's assets.(d) The district may not transfer or dispose of the district's assets except for due compensation unless:(1) the transfer is made to another governmental agency that serves the district; and(2) the transferred assets are to be used for the benefit of the district's residents.(e) A grant from federal funds is an obligation to be repaid in satisfaction.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.307. IMPOSITION OF TAX AND RETURN OF SURPLUS TAXES. (a) After the board finds that the district is dissolved, the board shall:(1) determine the debt owed by the district; and(2) impose on the property included in the district's tax rolls a tax that is in proportion of the debt to the property value.(b) On the payment of all outstanding debts and obligations of the district, the board shall order the secretary to return to each district taxpayer the taxpayer's pro rata share of all unused tax money.(c) A taxpayer may request that the taxpayer's share of surplus tax money be credited to the taxpayer's county taxes. If a taxpayer requests the credit, the board shall direct the secretary to transmit the money to the county tax assessor-collector.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1038.308. REPORT; DISSOLUTION ORDER. (a) After the district has paid all district debts and has disposed of all district money and other assets as prescribed by this subchapter, the board shall file a written report with the Commissioners Court of Hardeman County summarizing the board's actions in dissolving the district.(b) Not later than the 10th day after the date the Commissioners Court of Hardeman County receives the report and determines that the requirements of this subchapter have been fulfilled, the commissioners court shall enter an order dissolving the district and releasing the board from any further duty or obligation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1039. HEMPHILL COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1039. HEMPHILL COUNTY HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1039.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Hemphill County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.002. AUTHORITY FOR OPERATION. The district operates

and is administered and financed in accordance with Section 9,

Article IX, Texas Constitution, and has the rights, powers, and

duties provided by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.003. ESSENTIAL PUBLIC FUNCTION. The district performs

an essential public function in carrying out the purposes of this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Hemphill County,

Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support and maintenance of the district may not

become a charge against or obligation of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1039.051. BOARD ELECTION; TERM. (a) Except as provided by

Section 1039.052, the board consists of five directors elected

from the district at large.

(b) Directors serve staggered two-year terms unless four-year

terms are established under Section 285.081, Health and Safety

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.052. ALTERNATIVE DIRECTOR ELECTION. (a) As an

alternative to electing directors at large, the board may:

(1) provide for all or some directors to be elected from

single-member districts; and

(2) devise and implement for the directors' election a plan of

apportionment as determined to be in the best interest of the

district and district inhabitants.

(b) Before implementing the apportionment plan, the plan must be

approved by a majority of the district voters voting at an

election held for that purpose.

(c) The election must be held in the same manner as an election

required for the issuance of bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.053. NOTICE OF ELECTION. At least 30 days before the

date of an election of directors, notice of the election shall be

published one time in a newspaper or newspapers that individually

or collectively have general circulation in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.054. QUALIFICATIONS FOR OFFICE. (a) A person may not

be elected or appointed as a director unless the person is:

(1) a district resident; and

(2) a qualified voter.

(b) A person is not eligible to serve as a director if the

person is:

(1) the district administrator; or

(2) a district employee.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.055. BOARD VACANCY. If a vacancy occurs in the office

of director, the remaining directors shall appoint a director for

the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.056. OFFICERS. (a) The board shall elect:

(1) a president and a vice president from among its members; and

(2) a secretary, who need not be a director.

(b) Each officer of the board serves for a term of one year.

(c) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.057. COMPENSATION; EXPENSES. A director or officer

serves without compensation but may be reimbursed for actual

expenses incurred in the performance of official duties. The

expenses must be:

(1) reported in the district's records; and

(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.058. VOTING REQUIREMENT. A concurrence of three

directors is sufficient in any matter relating to district

business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.059. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR.

(a) The board shall appoint a qualified person to serve as

district administrator of the hospital system and ancillary

health care system.

(b) The board may appoint an assistant administrator.

(c) The district administrator and any assistant administrator

serve at the will of the board and are entitled to the

compensation determined by the board.

(d) On assuming the duties of district administrator, the

administrator shall execute a bond payable to the district in an

amount set by the board of not less than $5,000 that:

(1) is conditioned on the administrator performing the

administrator's duties; and

(2) contains other conditions the board may require.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.060. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.061. EMERGENCY ACTION. (a) In an emergency, the

district administrator may take any lawful action necessary to

preserve district assets or protect patient health and safety.

(b) As soon as practicable after an emergency action is taken,

the district administrator shall report the action to the board,

and the board shall amend the annual budget to reflect any costs

of the action.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.062. EMPLOYEES; APPOINTMENT OF STAFF. (a) The board

may appoint to the staff any doctors the board considers

necessary for the efficient operation of the hospital system and

the ancillary health care system and may make temporary

appointments as necessary.

(b) The district may employ fiscal agents, accountants,

architects, and additional attorneys the board considers proper.

(c) The board may delegate to the district administrator the

authority to hire employees, including technicians and nurses,

for the district, the hospital system, and the ancillary health

care system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1039.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for operating all hospital facilities for

providing medical and hospital care for the district's needy

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. A political subdivision located wholly or partly within

the district may not impose a tax or issue bonds or other

obligations for hospital purposes or to provide medical care for

district residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital system

and ancillary health care system and the district's money and

resources.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.104. HOSPITAL SYSTEM. (a) The district shall provide

for the establishment of a hospital system by:

(1) purchasing, constructing, acquiring, repairing, or

renovating buildings and equipment;

(2) equipping the buildings; and

(3) administering the system for hospital purposes.

(b) The hospital system and ancillary health care system may

include equipment, facilities, and services the board considers

necessary for hospital care and ancillary health care, including:

(1) domiciliary care and treatment of sick or injured patients;

(2) geriatric services;

(3) outpatient clinics;

(4) rural health clinics;

(5) convalescent home facilities;

(6) physician's offices;

(7) home health services;

(8) long-term care;

(9) skilled nursing care;

(10) intermediate nursing care;

(11) assisted living facilities;

(12) hospice care;

(13) ambulatory surgery centers;

(14) urgent care facilities; and

(15) operation of a mobile emergency medical service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.105. RULES. The board may adopt rules governing the

operation of the district, the hospital system and ancillary

health care system, and the district's staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.106. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method of making purchases and expenditures by and for

the district; and

(2) all accounting and control procedures.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.107. DISTRICT PROPERTY, FACILITIES, EQUIPMENT, AND

SERVICES. (a) The board shall determine the type, number, and

location, either inside or outside the district, of facilities

and services required to maintain an adequate hospital system and

ancillary health care system.

(b) The board may:

(1) acquire by lease, purchase, or lease to purchase property,

including facilities, supplies, and equipment, for the district

for use in the hospital system and ancillary health care system;

and

(2) mortgage or pledge the property as security for the payment

of the purchase price.

(c) The board may lease, sell, or otherwise dispose of all or

part of the district's property of any nature, including the

district's hospital, ancillary health care or other facilities,

buildings, supplies, or equipment, to a public or private entity

on terms the board finds are in the best interest of the

district's inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.108. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property located in district territory if

the interest is necessary or convenient for the district to

exercise a right, power, or privilege conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.109. COST OF RELOCATING OR ALTERING PROPERTY. In

exercising the power of eminent domain, if the board requires

relocating, raising, lowering, rerouting, changing the grade, or

altering the construction of any railroad, electric transmission,

telegraph or telephone line, conduit, pole, or facility, or

pipeline, the district must bear the actual cost of relocating,

raising, lowering, rerouting, changing the grade, or altering the

construction to provide comparable replacement without

enhancement of facilities, after deducting the net salvage value

derived from the old facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.110. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.111. CONSTRUCTION CONTRACTS. A construction contract

must be made in the manner provided by Subchapter B, Chapter 271,

Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.112. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract with one or

more public or private entities relating to a district facility

or service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

TREATMENT. The board may contract with a county, a municipality,

this state, or a federal agency for the treatment of a sick or

injured person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.114. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

INVESTIGATORY OR OTHER SERVICES. The board may contract with a

political subdivision or governmental agency for the district to

provide investigatory or other services as to the medical,

hospital, or welfare needs of district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.115. JOINT OWNERSHIP ARRANGEMENT. The board may enter

into a joint ownership arrangement for the district with a public

or private entity to provide management or operating services if

the board determines that the joint ownership arrangement is in

the district's best interest and does not violate Section 52,

Article III, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.116. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in the district is admitted to a district

facility, the district administrator may have an inquiry made

into the circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If the district administrator determines that the patient or

those relatives cannot pay all or part of the costs of the care

and treatment in the hospital, the amount of the costs that

cannot be paid becomes a charge against the district.

(c) If the district administrator determines that the patient or

those relatives can pay for all or part of the costs of the

patient's care and treatment, the patient or those relatives

shall be ordered to pay the district a specified amount each week

for the patient's care and support. The amount ordered must be

proportionate to the person's financial ability.

(d) The district administrator may collect the amount from the

patient's estate, or from any relative who is legally liable for

the patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the district administrator, the board shall hold a

hearing and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue a final order.

(f) A final order of the board may be appealed to the district

court. The substantial evidence rule applies to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.117. AUTHORITY TO SUE AND BE SUED. The district,

through the board, may sue and be sued.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.118. ELECTION DATE. Notwithstanding Section

41.001(a), Election Code, the board may choose the date for an

election held under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1039.151. BUDGET. (a) The district administrator shall

prepare an annual budget for approval by the board.

(b) The budget must contain a complete financial statement of:

(1) the outstanding obligations of the district;

(2) the cash on hand in each district fund;

(3) the money received by the district from all sources during

the previous year;

(4) the money available to the district from all sources during

the ensuing year;

(5) the balances expected at the end of the year in which the

budget is being prepared;

(6) the estimated revenue and balances available to cover the

proposed budget; and

(7) the estimated tax rate required.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) Notice of the hearing must be published one time in a

newspaper of general circulation in the district at least 10 days

before the date of the hearing.

(c) Any district resident may be present and participate at the

hearing.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the district

administrator. The board may make any changes in the proposed

budget that the board judges to be in the interests of the

taxpayers and that the law warrants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.153. AMENDMENTS TO BUDGET. The budget may be amended

as required by circumstances. The board must approve all

amendments.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.154. RESTRICTION ON EXPENDITURES. Money may be spent

only for an expense included in the budget or an amendment to the

budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.155. FISCAL YEAR. (a) The district operates on a

fiscal year established by the board.

(b) The fiscal year may not be changed more than once in a

24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.156. ANNUAL AUDIT. (a) As soon as practicable after

the end of each district fiscal year, the board shall have an

audit made of the district's finances that contains a detailed

accounting of disbursements.

(b) The board shall select a qualified independent accounting

firm to perform the audit.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.157. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS.

The annual audit and other district records shall be open to

inspection at the district's principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.158. DEPOSITORY. (a) The board shall select one or

more banks inside or outside the district to serve as a

depository for district money.

(b) District money, other than money invested as provided by

Section 1039.159(b) and money transmitted to a bank for payment

of bonds or obligations issued or assumed by the district, shall

be deposited as received with the depository bank and shall

remain on deposit.

(c) This chapter, including Subsection (b), does not limit the

power of the board to place a part of district money on time

deposit or to purchase certificates of deposit of a state or

national bank that is a member of the Federal Deposit Insurance

Corporation.

(d) The district may not deposit money with a bank in an amount

that exceeds the maximum amount insured by the Federal Deposit

Insurance Corporation unless the bank first executes a bond or

provides other security in an amount sufficient to secure from

loss the district money that exceeds the amount insured by the

Federal Deposit Insurance Corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.159. SPENDING AND INVESTMENT RESTRICTIONS. (a)

Except as otherwise provided by Section 1039.107(c) and by

Subchapter E, the district may not incur an obligation payable

from district revenue other than the revenue on hand or to be on

hand in the current and following district fiscal years.

(b) The board may invest operating, depreciation, or building

reserves only in funds or securities specified by Subchapter A,

Chapter 2256, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.160. TAX EXEMPTION. All property owned by the

district is exempt from taxation by this state or a political

subdivision of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1039.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds in the name and on the faith

and credit of the district for:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings or improvements; and

(2) equipping buildings or improvements for hospital and

ancillary health care purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1039.201, the board shall impose an ad valorem tax at a

rate sufficient to create an interest and sinking fund to pay the

principal of and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed 75

cents on each $100 valuation of all taxable property in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue bonds payable from taxes only if the bonds are

authorized by a majority of the district voters.

(b) The order calling the election shall provide for clerks as

in county elections and must specify:

(1) the date of the election;

(2) the location of the polling places;

(3) the presiding and alternate election judges for each polling

place;

(4) the amount of the bonds to be authorized; and

(5) the maximum maturity of the bonds.

(c) Notice of a bond election shall be given by publishing a

copy of the election order in a newspaper of general circulation

in the district once a week for two consecutive weeks. The first

publication must appear at least 30 days before the date of the

election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.204. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, renovate, or equip

buildings or improvements for hospital and ancillary health care

purposes; or

(2) acquire sites to be used for hospital and ancillary health

care purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospital, hospital system, or ancillary health care

system.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner and in accordance

with the procedures and requirements prescribed by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.205. REFUNDING BONDS. (a) The board may, without an

election, issue refunding bonds payable from taxes or revenue to

refund outstanding indebtedness issued, incurred, or assumed by

the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bonds applied to

the payment of the indebtedness to be refunded; or

(2) exchanged wholly or partly for not less than the principal

amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.206. MATURITY OF BONDS. District bonds payable from

taxes or revenue must mature not later than 40 years after the

date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.207. EXECUTION OF BONDS. (a) The board president

shall execute, in the district's name, district bonds payable

from taxes or revenue.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.208. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) the transfer and issuance of the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1039.251. IMPOSITION OF AD VALOREM TAX. (a) The board

shall annually impose a tax on all property in the district

subject to district taxation.

(b) The board shall impose the tax to pay:

(1) indebtedness issued or assumed by the district; and

(2) the maintenance and operating expenses of the district.

(c) The district may not impose a tax to pay the principal of or

interest on revenue bonds issued under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.252. TAX RATE. (a) The board may impose the tax at a

rate not to exceed 75 cents on each $100 valuation of taxable

property in the district.

(b) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1039.253. TAX ASSESSOR-COLLECTOR. The board may provide

for the appointment of a tax assessor-collector for the district

or may contract for the assessment and collection of taxes as

provided by the Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1040. HASKELL COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1040. HASKELL COUNTY HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1040.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Haskell County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.002. AUTHORITY FOR OPERATION. The district operates

in accordance with and has the powers and responsibilities

provided by Section 9, Article IX, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.003. POLITICAL SUBDIVISION. The district is a

political subdivision of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Haskell County,

except the district does not include any territory located in the

Stamford Hospital District as the Stamford Hospital District

existed on June 14, 1967.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.005. CORRECTION OF INVALID PROCEDURES. If a court

holds that any procedure under this chapter violates the

constitution of this state or of the United States, the district

by resolution may provide an alternative procedure that conforms

with the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1040.051. BOARD; TERM. (a) The board consists of six

directors appointed by the Commissioners Court of Haskell County.

(b) Directors serve staggered two-year terms, with three

directors appointed each year.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.052. QUALIFICATIONS FOR OFFICE. A person may not be

appointed as a director unless the person:

(1) is a district resident; and

(2) owns land in the district subject to taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.053. BOND; RECORD OF BOND AND OATH OR AFFIRMATION OF

OFFICE. (a) Each director shall execute a good and sufficient

bond for $1,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the director's

duties.

(b) Each director's bond and constitutional oath or affirmation

of office shall be deposited with the district's depository bank

for safekeeping.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.054. OFFICERS. The board shall elect from among its

members a president, a vice president, and a secretary.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.055. COMPENSATION; EXPENSES. A director serves

without compensation but may be reimbursed for actual expenses

incurred in the performance of official duties on approval of the

expenses by the entire board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.056. VOTING REQUIREMENT. A concurrence of four

directors is sufficient in any matter relating to district

business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.057. EMPLOYEES. The board may employ a general

manager and other necessary professional and clerical personnel.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.058. MAINTENANCE OF RECORDS; PUBLIC INSPECTION.

Except as provided by Section 1040.053, all district records,

including books, accounts, notices, minutes, and all other

matters of the district and the operation of its facilities,

shall be:

(1) maintained at the district office; and

(2) open to public inspection at the district office at all

reasonable hours.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.059. SEAL. The board may adopt a seal for the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1040.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for providing medical and hospital care for the

district's needy and indigent residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.102. RESTRICTION ON COUNTY OR MUNICIPALITY TAXATION.

Haskell County or a municipality in Haskell County may not impose

a tax for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.103. MANAGEMENT AND CONTROL. The management and

control of the district is vested in the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.104. RULES. (a) The board may adopt rules governing

the operation of the district, including district facilities.

(b) On approval by the board, the rules may be published in

booklet form at district expense and made available to any

taxpayer on request.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.105. PURCHASING AND ACCOUNTING PROCEDURES. (a) The

board may prescribe the method and manner of making purchases and

expenditures by and for the district.

(b) The board shall prescribe:

(1) all accounting and control procedures; and

(2) the method of purchasing necessary supplies, materials, and

equipment.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.106. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property, real, personal, or mixed,

located in district territory, if the interest is necessary or

convenient for the district to exercise a right, power,

privilege, or function conferred on the district by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide bond or other security for costs

in the trial court;

(2) provide bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.107. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.108. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient is admitted to a district facility, the board shall have

an inquiry made into the circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If an agent designated by the district to handle the inquiry

determines that the patient or those relatives cannot pay all or

part of the costs of the care and treatment in the hospital, the

amount of the costs that cannot be paid becomes a charge against

the district.

(c) If it is determined that the patient or those relatives are

liable to pay for all or part of the costs of the patient's care

and treatment, the patient or those relatives shall be ordered to

pay to the district's treasurer a specified amount each week for

the patient's support. The amount ordered must be proportionate

to financial ability and may not exceed the actual per capita

cost of maintenance.

(d) The district may collect the amount from the patient's

estate, or from a relative who is legally liable for the

patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay or doubt in

the mind of the district's designated agent, the board shall hold

a hearing and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue an appropriate order.

(f) Either party to the dispute may appeal the order to the

district court.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.109. AUTHORITY TO SUE AND BE SUED. As a governmental

agency, the district may sue and be sued in its own name in any

court in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1040.151. BUDGET. The board annually shall require a

budget to be prepared for the next fiscal year that includes:

(1) proposed expenditures and disbursements;

(2) estimated receipts and collections; and

(3) the amount of taxes required to be imposed for the year.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.152. PROPOSED BUDGET: NOTICE AND HEARING. (a) The

board shall hold a public hearing on the proposed budget.

(b) Notice of the hearing must be published at least once in a

newspaper of general circulation in Haskell County not later than

the 10th day before the date of the hearing.

(c) Any district taxpayer is entitled to:

(1) appear at the time and place designated in the notice; and

(2) be heard regarding any item included in the proposed budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.153. FISCAL YEAR. The district operates on a fiscal

year that begins on October 1 and ends on September 30.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.154. ANNUAL AUDIT. (a) The board annually shall have

an independent audit made of the district's books and records for

the fiscal year.

(b) Not later than December 31 each year, the audit shall be

filed:

(1) with the comptroller; and

(2) at the district office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.155. DEPOSITORY OR TREASURER. (a) The board by

resolution shall designate a bank or banks in Haskell County as

the district's depository or treasurer. A designated bank serves

for two years and until a successor is designated.

(b) All income received by the district shall be deposited with

the district depository.

(c) All district money shall be secured in the manner provided

for securing county funds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1040.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds in the name and on the faith

and credit of the district for any purpose relating to:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings or improvements; and

(2) equipping buildings and improvements for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) The

board shall impose an ad valorem tax at a rate sufficient to

create an interest and sinking fund to pay the principal of and

interest on general obligation bonds issued by the district under

Section 1040.201 as the bonds mature.

(b) The tax required by this section together with any

maintenance and operation tax the district imposes may not in any

year exceed 75 cents on each $100 valuation of all taxable

property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting at an

election held for that purpose.

(b) The board may order the election on its own motion.

(c) The order calling the election must specify:

(1) the location of the polling places;

(2) the presiding election officers;

(3) the purpose of the bond issuance;

(4) the amount of the bonds to be authorized;

(5) the maximum interest rate of the bonds; and

(6) the maximum maturity date of the bonds.

(d) Notice of a bond election shall be given by publishing a

substantial copy of the order calling the election in a newspaper

of general circulation in Haskell County once each week for two

consecutive weeks before the date of the election. The first

publication must occur at least 14 days before the date of the

election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.204. MATURITY OF GENERAL OBLIGATION BONDS. District

general obligation bonds must mature not later than 40 years

after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The

board president shall execute the general obligation bonds in the

district's name.

(b) The board secretary shall countersign the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.206. REFUNDING BONDS. (a) The board may, without an

election, issue refunding bonds in the manner provided by this

subchapter to refund outstanding bonds issued by the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bond applied to the

payment of the bonds to be refunded; or

(2) exchanged wholly or partly for not less than a similar

amount of the outstanding bonds and the unpaid matured interest

on those bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1040.251. IMPOSITION OF AD VALOREM TAX. (a) On final

approval of the annual budget, the board shall impose a tax on

all property in the district subject to district taxation.

(b) The board shall impose the tax to:

(1) pay the interest on and create a sinking fund for bonds

issued or assumed by the district for hospital purposes;

(2) provide for the operation and maintenance of the hospital or

hospital system;

(3) make improvements and additions to the hospital system; and

(4) acquire necessary sites for the hospital system by purchase,

lease, or condemnation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.252. TAX RATE. The board may impose the tax at a rate

not to exceed 75 cents on each $100 valuation of all taxable

property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1040.253. TAX ASSESSOR-COLLECTOR. The tax

assessor-collector of Haskell County shall assess and collect

taxes imposed by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1041. HIGGINS-LIPSCOMB HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1041. HIGGINS-LIPSCOMB HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1041.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Higgins-Lipscomb Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.002. AUTHORITY FOR OPERATION. The district operates

and is financed in accordance with Section 9, Article IX, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.003. POLITICAL SUBDIVISION. The district is a

political subdivision of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.004. DISTRICT TERRITORY. The district is composed of

the territory described by:

(1) Section 1, Chapter 666, Acts of the 64th Legislature,

Regular Session, 1975; and

(2) Section 1, Chapter 667, Acts of the 64th Legislature,

Regular Session, 1975.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1041.051. BOARD ELECTION; TERM. (a) The board consists of

six directors elected from the district at large.

(b) Unless four-year terms are established under Section

285.081, Health and Safety Code:

(1) directors serve staggered two-year terms with three

directors elected each year; and

(2) a directors' election shall be held on the uniform election

date in May of each year.

(c) If two or more persons tie for the third-highest vote in a

directors' election, those persons shall draw lots to determine

which person is elected.

(d) A director's term begins on June 1 following the director's

election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.052. BOARD VACANCY. If a vacancy occurs in the office

of director, the remaining directors shall appoint a director for

the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.053. OFFICERS. (a) The board shall elect a

president, vice president, and secretary-treasurer from among its

members.

(b) Each officer of the board serves until the next directors'

election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.054. COMPENSATION; EXPENSES. A director serves

without compensation but may be reimbursed for actual expenses

incurred in the performance of official duties on approval of the

expenses by the entire board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.055. EMPLOYEES. The board may employ a general

manager, attorneys, financial advisors, bookkeepers, and

architects.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.056. MAINTENANCE OF RECORDS; PUBLIC INSPECTION. All

district records, including books, accounts, notices, minutes,

and all other matters of the district and the operation of its

facilities, shall be:

(1) maintained at the district office; and

(2) open to public inspection at reasonable hours.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.057. SEAL. The board may adopt a seal for the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1041.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for:

(1) operating all hospital facilities; and

(2) providing hospital care for the district's needy

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. (a) A political subdivision within the district, other

than the district, may not impose a tax or issue bonds or other

obligations for hospital purposes or to provide medical care for

district inhabitants.

(b) A governmental entity other than the district may not impose

a tax or issue bonds or other obligations on property in the

district for hospital purposes or to provide medical care for

needy district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.103. MANAGEMENT AND CONTROL. The board has full

management and control of all district business, including the

power to:

(1) negotiate and contract with any person;

(2) purchase or lease land; and

(3) construct, equip, operate, and maintain a hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.104. HOSPITAL SYSTEM. The district shall provide for

the establishment of a hospital system to provide medical and

hospital care to the district's residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.105. RULES. (a) The board may adopt rules governing

the operation of the district, including district facilities.

(b) On approval by the board, the rules may be published in

booklet form at district expense and made available to any

resident on request.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.106. PURCHASING AND ACCOUNTING PROCEDURES. (a) The

board may prescribe the method and manner of making purchases and

expenditures for the district.

(b) The board shall prescribe:

(1) all accounting and control procedures; and

(2) the method of purchasing necessary supplies, materials, and

equipment.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.107. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property located in district territory if

the interest is necessary or convenient for the district to

exercise a right, power, privilege, or function conferred on the

district by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding, the district is not required

to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.108. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.109. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient from Lipscomb County is admitted to a district facility,

the board shall have an inquiry made into the circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If an agent designated by the district determines that the

patient or those relatives cannot pay all or part of the costs of

the care and treatment in the hospital, the expense of that care

becomes a charge against the district.

(c) If an agent designated by the district determines that the

patient or those relatives are liable to pay for all or part of

the costs of the patient's care and treatment, the patient or

those relatives shall be ordered to pay the district's treasurer

a specified amount each week for the patient's support. The

amount ordered must be proportionate to the person's financial

ability and may not exceed the actual per capita cost of

maintenance.

(d) The district may collect the amount from the patient's

estate, or from any relative who is legally liable for the

patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, the board

shall hold a hearing and, after calling witnesses, shall resolve

the dispute.

(f) Either party to the dispute may appeal the district's

determination to the district court.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.110. AUTHORITY TO SUE AND BE SUED.The district may sue

and be sued in its own name in any court of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1041.151. BUDGET. The board annually shall have a budget

prepared for the next fiscal year that includes:

(1) proposed expenditures and disbursements;

(2) estimated receipts and collections; and

(3) the amount of taxes required to be imposed for the year.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.152. PROPOSED BUDGET: NOTICE AND HEARING. (a) The

board shall hold a public hearing on the proposed budget.

(b) Notice of the hearing must be published at least once in a

newspaper of general circulation in the district not later than

the 10th day before the date of the hearing.

(c) Any district resident is entitled to:

(1) appear at the time and place designated in the notice; and

(2) be heard regarding any item included in the proposed budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.153. FISCAL YEAR. The district operates on a fiscal

year that begins on October 1 and ends on September 30.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.154. ANNUAL AUDIT. (a) The board annually shall have

an independent audit made of the district's books and records for

the fiscal year.

(b) Not later than December 31 of each year, the audit shall be

filed:

(1) with the comptroller; and

(2) at the district office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.155. DEPOSITORY OR TREASURER. (a) The board by

resolution shall designate a bank or banks in the district as the

district's depository or treasurer. A designated bank serves for

two years and until a successor is designated.

(b) All income received by the district shall be deposited with

the district depository.

(c) All district money shall be secured in the manner provided

for securing county funds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1041.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds in the name and on the faith

and credit of the district for any purpose relating to:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings or improvements; and

(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) The

board shall impose an ad valorem tax at a rate sufficient to

create an interest and sinking fund to pay the principal of and

interest on general obligation bonds issued under Section

1041.201.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed 75

cents on each $100 valuation of all taxable property in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting at an

election.

(b) The board may order the election on its own motion.

(c) The order calling the election must specify:

(1) the location of the polling places;

(2) the presiding election officers;

(3) the purpose of the bond issuance;

(4) the amount of the bonds to be authorized; and

(5) the maximum interest rate provided by law.

(d) Notice of a bond election shall be given by publishing a

substantial copy of the order calling the election in a newspaper

of general circulation in the district once each week for two

consecutive weeks before the date of the election. The first

publication must occur at least 20 days before the date of the

election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.204. MATURITY OF GENERAL OBLIGATION BONDS. District

general obligation bonds must mature not later than 40 years

after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The

board president shall execute the general obligation bonds in the

district's name.

(b) The board secretary shall countersign the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.206. REFUNDING BONDS. (a) The board may, without an

election, issue refunding bonds to refund outstanding bonds

issued or assumed by the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bond applied to the

payment of the bonds to be refunded; or

(2) exchanged wholly or partly for not less than a similar

amount of outstanding bonds and the unpaid matured interest on

the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1041.251. IMPOSITION OF AD VALOREM TAX. (a) On final

approval of the annual budget, the board shall impose a tax on

all property in the district subject to district taxation.

(b) The board shall impose the tax to:

(1) pay the interest on and create a sinking fund for bonds

issued or assumed by the district for hospital purposes;

(2) provide for operation and maintenance of the hospital

system;

(3) make improvements and additions to the hospital system; and

(4) acquire necessary sites by purchase, lease, or condemnation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.252. TAX RATE. The board may impose the tax at a rate

not to exceed 75 cents on each $100 valuation of all taxable

property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1041.253. TAX ASSESSOR-COLLECTOR. (a) Except as provided

by Subsection (b), the tax assessor-collector of Lipscomb County

shall assess and collect taxes imposed by the district.

(b) By majority vote the board may appoint a district tax

assessor-collector under Section 285.041, Health and Safety Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1042. HOOD COUNTY HOSPITAL DISTRICT OF HOOD COUNTY, TEXAS

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1042. HOOD COUNTY HOSPITAL DISTRICT OF HOOD COUNTY, TEXAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1042.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Hood County Hospital District of Hood

County, Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.002. AUTHORITY FOR CREATION. The district of Hood

County, Texas, is created under the authority of Section 9,

Article IX, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.003. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Hood County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.004. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support and maintenance of the district's

hospital system and any indebtedness incurred by the district

under this chapter may not become a charge against or obligation

of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.005. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1042.051. BOARD; TERMS. (a) The board consists of:

(1) the members of the Commissioners Court of Hood County,

including the county judge; and

(2) four persons appointed by the county judge.

(b) One director appointed by the county judge must be:

(1) a doctor of medicine; or

(2) a doctor of osteopathy.

(c) An appointed director serves a two-year term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.052. BOND; RECORD OF BOND AND OATH OR AFFIRMATION OF

OFFICE. (a) Each appointed director shall qualify for office by

executing a good and sufficient commercial bond for $1,000 that

is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the director's

duties.

(b) The district shall pay for a director's bond.

(c) Each director's bond and constitutional oath or affirmation

of office shall be deposited with the district's depository for

safekeeping.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.016, eff. September 1, 2009.

Sec. 1042.053. BOARD VACANCY. If a vacancy occurs in the office

of director, the county judge shall appoint a director.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.054. OFFICERS. The board shall elect from among its

members a president, a secretary, and a treasurer at the first

meeting after directors are appointed under Section 1042.051.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.055. COMPENSATION; EXPENSES. A director serves

without compensation but is entitled to reimbursement for

necessary expenses incurred in the performance of official

duties.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.056. DISTRICT ADMINISTRATOR. (a) The board may

employ a district administrator to manage the operations of the

hospital system.

(b) The district administrator may:

(1) employ necessary personnel to perform the services provided

by the hospital system; and

(2) appoint to the staff any physicians considered advisable for

the efficient operation of the hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.057. EMPLOYEES. The board may employ an attorney,

general manager, bookkeeper, architect, and other employees

necessary for the efficient operation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.058. MAINTENANCE OF RECORDS; PUBLIC INSPECTION. The

board shall:

(1) maintain all district records, including books, accounts,

notices, minutes, and all other matters of the district and its

operation, at the district office; and

(2) make those records available for public inspection at

reasonable times.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1042.101. DISTRICT RESPONSIBILITY. The district shall

provide all necessary hospital and medical care for the

district's needy inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. A political subdivision of this state, other than the

district, may not impose a tax or issue bonds or other

obligations to provide hospital service or medical care in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.103. MANAGEMENT AND CONTROL OF DISTRICT. The

management and control of the district is vested in the board,

and the board has full power to manage and control the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.104. HOSPITAL SYSTEM. The district has the

responsibility to establish a hospital or hospital system within

its boundaries to provide hospital and medical care to the

district's residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.105. RULES. (a) The board shall adopt rules for the

efficient operation of the district, including district

facilities.

(b) The board shall:

(1) publish the rules in book form; and

(2) provide copies to interested persons on request at district

expense.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.106. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe the method of making purchases and expenditures and

the manner of accounting and control used by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.107. SURPLUS PROPERTY. The board may sell or

otherwise dispose of district property if the board finds the

property exceeds the district's present and future needs.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.108. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in real, personal, or mixed property located in district

territory if the interest is necessary or convenient for the

district to exercise a power or duty conferred on the district by

this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding, the district is not required

to:

(1) pay in advance or provide a bond or other security for costs

in the trial court; or

(2) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.109. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board under the directions, limitations, or

other provisions prescribed in writing by the donor that are not

inconsistent with the proper management of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.110. CONTRACTS WITH POLITICAL SUBDIVISIONS FOR

HOSPITAL AND MEDICAL CARE. The board may contract with another

political subdivision to provide hospital and medical care for

needy persons who reside outside the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.111. PAYMENT FOR TREATMENT; PROCEDURE. (a) A person

who resides in the district is entitled to receive necessary

medical and hospital care regardless of whether the person has

the ability to pay for the care and may apply to receive this

care without cost.

(b) The board or the district administrator shall employ a

person to investigate the ability of the patient and any relative

who is liable for the patient's support to pay for the medical

and hospital care received by the patient.

(c) If the investigator determines that the patient or relative

legally liable for the patient's support cannot pay all or part

of the costs of the patient's care, the expense of the care

becomes a charge against the district.

(d) If the patient or a relative legally liable for the

patient's support can pay for all or part of the costs of the

patient's care, the board shall order the patient or relative to

pay to the treasurer each week an amount specified in the order.

The amount must be proportionate to the person's ability to pay.

(e) The district may collect the amount from the patient's

estate, or from any relative who is liable for the patient's

support, in the manner provided by law for the collection of

expenses of the last illness of a deceased person.

(f) If there is a dispute as to the ability to pay, or doubt in

the mind of the investigator, the board shall hold a hearing and,

after calling witnesses, shall:

(1) determine the question; and

(2) make the proper order based on the board's findings.

(g) A party to the hearing who is not satisfied with the result

of the order may appeal to the district court. The appeal is de

novo.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1042.151. BUDGET. The board shall prepare a budget that

includes:

(1) proposed expenditures and disbursements;

(2) estimated receipts and collections for the next fiscal year;

and

(3) the amount of taxes required to be imposed to meet the

proposed budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.152. PROPOSED BUDGET: NOTICE AND HEARING. (a) The

board shall hold a public hearing on the proposed budget.

(b) Notice of the hearing must be published at least once in a

newspaper of general circulation in the district not later than

the 11th day before the date of the hearing.

(c) Any person who owns taxable property in the district and has

rendered that property for taxation is entitled to:

(1) appear at the hearing; and

(2) be heard regarding any item in the proposed budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.153. FISCAL YEAR. The district's fiscal year is from

October 1 to September 30.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.154. ANNUAL AUDIT. (a) The board annually shall

require an independent audit of the district's books and records.

(b) Not later than December 1 of each year, the board shall file

a copy of the audit with:

(1) the comptroller; and

(2) the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.155. DEPOSITORY. (a) The board by resolution shall

designate a bank in Hood County as the district's depository. A

designated bank serves for two years and until a successor is

designated.

(b) All district money shall be deposited in the depository and

secured in the manner provided for securing county funds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1042.201. BONDS. The district may issue bonds to:

(1) purchase, construct, acquire, repair, or renovate buildings

or improvements; and

(2) equip buildings for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.202. TAX TO PAY BONDS. The board may issue bonds

under Section 1042.201 only if the board imposes an ad valorem

tax at a rate sufficient to create an interest and sinking fund

to pay the principal of and interest on the bonds as the bonds

mature.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.203. BOND ELECTION. (a) The board may issue bonds

under Section 1042.201 only if the bonds are authorized by a

majority of district voters voting in an election held for that

purpose. The total face value of the bonds may not exceed the

amount specified in the election order.

(b) The board may order a bond election at any time.

(c) The order calling an election must include:

(1) the time of the election;

(2) the location of the polling places;

(3) the form of the ballots;

(4) the presiding judge for each polling place;

(5) the purpose of the bond issuance;

(6) the amount of the bonds to be authorized;

(7) the maximum interest rate of the bonds; and

(8) the maximum maturity of the bonds.

(d) A substantial copy of the election order shall be published

in a newspaper of general circulation in the district once a week

for two consecutive weeks before the date of the election. The

first notice must be published not later than the 15th day before

the date of the election.

(e) A copy of the election results must be filed with the county

clerk and become a public record.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.204. MATURITY OF BONDS. District bonds must mature

not later than 40 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.205. EXECUTION OF BONDS. (a) The board president

shall execute the district's bonds in the district's name.

(b) The board secretary shall countersign the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1042.251. IMPOSITION OF AD VALOREM TAX. (a) The board

shall impose a tax on all property in the district subject to

district taxation.

(b) The tax may be used only to:

(1) pay the interest on and create a sinking fund for bonds

issued under this chapter;

(2) provide for the operation and maintenance of the district

and hospital system;

(3) make improvements and additions to the hospital system; and

(4) acquire sites for additions to the hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.252. TAX RATE. The board may impose the tax at a rate

not to exceed 75 cents on each $100 valuation of all taxable

property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1042.253. TAX ASSESSOR-COLLECTOR. The tax

assessor-collector for Hood County shall collect taxes for the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1043. HOPKINS COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1043. HOPKINS COUNTY HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1043.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Hopkins County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.002. AUTHORITY FOR OPERATION. The district operates

under the authority of and has the powers and responsibilities

provided by Section 11, Article IX, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.003. ESSENTIAL PUBLIC FUNCTION; POLITICAL SUBDIVISION.

The district is:

(1) a public entity performing an essential public function; and

(2) a political subdivision of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Hopkins County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.005. CORRECTION OF INVALID PROCEDURES. If a court

holds that any procedure under this chapter violates the

constitution of this state or of the United States, the district

by resolution may provide an alternative procedure that conforms

with the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1043.051. BOARD ELECTION; TERM. (a) The board consists of

seven elected directors.

(b) Directors serve staggered three-year terms.

(c) An election shall be held on the uniform election date in

May of each year to elect the appropriate number of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.052. NOTICE OF ELECTION. Notice of an election of

directors shall be published in a newspaper of general

circulation in the district in accordance with Section 4.003,

Election Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1011, Sec. 1, eff. June 19, 2009.

Sec. 1043.053. QUALIFICATIONS FOR OFFICE. (a) A person may not

be elected or appointed as a director unless the person is:

(1) a district resident;

(2) a qualified voter of the district; and

(3) more than 21 years of age at the time of election or

appointment.

(b) A district employee may not serve as a director.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.054. BOND; RECORD OF BOND AND OATH OR AFFIRMATION OF

OFFICE. (a) Each director shall execute a good and sufficient

bond for $1,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the director's

duties.

(b) Each director's bond and constitutional oath or affirmation

of office shall be deposited with the district's depository bank

for safekeeping.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.055. BOARD VACANCY. (a) If a vacancy occurs in the

office of director, the remaining directors shall appoint a

director for the unexpired term.

(b) If the number of directors is reduced to less than the

number that constitutes a majority for any reason, the remaining

directors shall immediately call a special election to fill the

vacancies. If the remaining directors do not call the election,

a district court, on application of a district voter or taxpayer,

may order the directors to hold the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.056. OFFICERS. The board shall elect a president,

vice president, and secretary.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.057. COMPENSATION; EXPENSES. A director serves

without compensation but may be reimbursed for actual expenses

incurred in the performance of official duties on approval of the

expenses by the entire board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.058. VOTING REQUIREMENT. A concurrence of a majority

of the directors is sufficient in any matter relating to district

business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.059. APPOINTMENT AND RECRUITMENT OF STAFF AND

EMPLOYEES. (a) The board may employ a general manager, attorney,

bookkeeper, and architect.

(b) The board may spend district money to recruit physicians,

nurses, or other trained medical personnel to the hospital staff.

(c) The board may agree to pay all or part of the tuition or

other costs of a medical technician or nursing student who:

(1) is enrolled and in good standing in an accredited hospital,

school, or college; and

(2) contractually agrees to serve as a district employee on

terms prescribed by the board.

(d) Subject to Subsection (e), the board may provide financial

inducements to a full-time medical intern or physician who

contractually agrees to:

(1) reside and practice in Hopkins County; and

(2) provide care and treatment to its needy residents.

(e) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1011, Sec. 6,

eff. June 19, 2009.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1011, Sec. 2, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1011, Sec. 6, eff. June 19, 2009.

Sec. 1043.060. MAINTENANCE OF RECORDS; PUBLIC INSPECTION.

Except as provided by Section 1043.054, all district records,

including books, accounts, notices, minutes, and all other

matters of the district and the operation of its facilities,

shall be:

(1) maintained at the district office; and

(2) open to public inspection at the district office at all

reasonable hours.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.061. SEAL. The board may adopt a seal for the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1043.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for providing medical and hospital care for the

district's needy and indigent residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.102. RESTRICTION ON COUNTY OR MUNICIPALITY TAXATION.

Hopkins County or a municipality in Hopkins County may not impose

a tax for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.103. MANAGEMENT AND CONTROL. The management and

control of the district is vested in the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.104. HOSPITAL SYSTEM. The district may provide for

the establishment of a hospital or hospital system to provide

medical and hospital care to the district's needy residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.105. RULES. (a) The board may adopt rules governing

the operation of the district, including district facilities.

(b) On approval by the board, the rules may be published in

booklet form at district expense and made available to any

taxpayer on request.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.106. PURCHASING AND ACCOUNTING PROCEDURES. (a) The

board may prescribe the method and manner of making purchases and

expenditures by and for the district.

(b) The board shall prescribe:

(1) all accounting and control procedures; and

(2) the method of purchasing necessary supplies, materials, and

equipment.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine the type, number, and location,

either inside or outside the district, of facilities required to

maintain an adequate hospital system and ancillary health care

system and the type of equipment necessary for hospital care and

ancillary health care services, including:

(1) domiciliary care and treatment of sick or injured patients;

(2) geriatric services;

(3) outpatient clinics;

(4) rural health clinics;

(5) convalescent home facilities;

(6) physician's offices;

(7) home health services;

(8) durable medical equipment;

(9) long-term care;

(10) skilled nursing care;

(11) intermediate nursing care;

(12) hospice care;

(13) ambulatory surgery centers;

(14) urgent care facilities;

(15) operation of a mobile emergency medical service;

(16) extended care facilities;

(17) assisted living facilities; and

(18) any other facility or equipment the board considers

necessary for the delivery of hospital, medical, and ancillary

health care services.

(b) The board may:

(1) acquire by lease, purchase, or lease to purchase property,

including facilities, supplies, and equipment, for the district

for use in the hospital system and ancillary health care system;

and

(2) mortgage or pledge the property as security for the payment

of the purchase price.

(c) The board may lease, sell, or otherwise dispose of all or

part of the district's property for the district, including

facilities, supplies, or equipment, to a public or private

entity, but only to the extent necessary to maintain an adequate

hospital system for the residents of Hopkins County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.108. PROPERTY, FACILITIES, AND EQUIPMENT FOR HEALTH

CARE PROVIDERS. (a) The board shall determine the type, number,

and location of buildings required to establish and maintain

office facilities for health care providers as necessary to

provide adequate health care services.

(b) The board may:

(1) acquire property, including equipment, and construct

facilities for the district for use by health care providers; and

(2) mortgage or pledge the property or facilities as security

for the payment of the purchase or construction price.

(c) The board for the district may:

(1) lease the office facilities and equipment to health care

providers; and

(2) sell or otherwise dispose of the property, including

facilities and equipment.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1011, Sec. 3, eff. June 19, 2009.

Sec. 1043.109. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property, real, personal, or mixed,

located in district territory, if the interest is necessary or

convenient for the district to exercise a right, power,

privilege, or function conferred on the district by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.110. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for any nonprofit purpose and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.111. JOINT OWNERSHIP ARRANGEMENT. (a) The board may

enter into a joint ownership arrangement for the district with

one or more public or private entities for:

(1) the provision of management or operating services; and

(2) the ownership of all or part of real property, facilities,

equipment, or supplies.

(b) Before the board enters into the arrangement, the board must

determine that the arrangement is:

(1) in the district's best interest; and

(2) for a public purpose of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.112. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient is admitted to a district facility, the board shall have

an inquiry made into the circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) The district without charge shall provide to a patient who

resides in the district the care and treatment that the patient

or a relative of the patient who is legally responsible for the

patient's support cannot pay.

(c) If it is determined that the patient or those relatives are

liable to pay for all or part of the costs of the patient's care

and treatment, the patient or those relatives shall be ordered to

pay to the district's treasurer a specified amount each week for

the patient's support. The amount ordered must be proportionate

to the person's financial ability and may not exceed the actual

per capita cost of maintenance.

(d) The district may collect the amount from the patient's

estate, or from any relative who is legally liable for the

patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the district's designated agent, the board shall hold

a hearing and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue an appropriate order.

(f) Either party to the dispute may appeal the order to the

district court.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.113. NONPROFIT CORPORATION. (a) The district may

become a member of a nonprofit corporation or enter into an

agreement with a nonprofit corporation to serve the purposes of

this chapter. Under an agreement with a nonprofit corporation,

the district may require that:

(1) the nonprofit corporation grant the district the power to

appoint one or more members of the corporation's board of

directors;

(2) the nonprofit corporation obtain the district's consent

before changing the corporation's articles of incorporation or

bylaws or before taking other action; and

(3) the district receive all or part of the net assets of the

nonprofit corporation on the corporation's dissolution, merger,

or consolidation.

(b) The district is not liable for any debt, obligation, or

other liability of the nonprofit corporation.

(c) This section does not affect the district's authority to

make payments to or otherwise provide money to the nonprofit

corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.114. AUTHORITY TO SUE AND BE SUED. As a governmental

agency, the district may sue and be sued in its own name in any

court of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1043.151. BUDGET. The board annually shall require a

budget to be prepared for the next fiscal year that includes:

(1) proposed expenditures and disbursements;

(2) estimated receipts and collections; and

(3) the amount of taxes required to be imposed for the year.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.152. PROPOSED BUDGET: NOTICE AND HEARING. (a) The

board shall hold a public hearing on the proposed budget.

(b) Notice of the hearing must be published at least once in a

newspaper of general circulation in Hopkins County not later than

the 10th day before the date of the hearing.

(c) Any district resident is entitled to:

(1) appear at the time and place designated in the notice; and

(2) be heard regarding any item included in the proposed budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1011, Sec. 4, eff. June 19, 2009.

Sec. 1043.153. FISCAL YEAR. The district operates on a fiscal

year that begins on October 1 and ends on September 30.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.154. ANNUAL AUDIT. (a) The board annually shall have

an independent audit made of the district's books and records for

the fiscal year.

(b) Not later than December 31 each year, the audit shall be

filed at the district office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1011, Sec. 5, eff. June 19, 2009.

Sec. 1043.155. DEPOSITORY OR TREASURER. (a) The board by

resolution shall designate a bank or banks in Hopkins County as

the district's depository or treasurer. A designated bank serves

for two years and until a successor is designated.

(b) All income received by the district shall be deposited with

the district depository.

(c) All district money shall be secured in the manner provided

for securing county funds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.156. AUTHORITY TO BORROW MONEY; SECURITY. (a) If the

board declares that money is not available to meet authorized

district obligations, the board may:

(1) by majority vote borrow money to satisfy the obligations in

an amount not to exceed, at any one time in the aggregate, 10

percent of the annual district operational expenses for the prior

fiscal year; and

(2) by unanimous vote borrow additional money if the obligations

exceed the amount described by Subdivision (1).

(b) To secure a loan, the board may pledge:

(1) district revenue that is not pledged to pay the district's

bonded indebtedness; or

(2) a district tax to be imposed by the district in the next

12-month period that is not pledged to pay the principal of or

interest on district bonds.

(c) A loan for which taxes are pledged must mature and be paid

not later than the first anniversary of the date the loan is

made.

(d) The board may not spend money obtained from a loan under

this section for any purpose other than:

(1) the purpose for which the board declared an emergency; and

(2) if district taxes are pledged to pay the loan, the purposes

for which the pledged taxes were imposed.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1043.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds in the name and on the faith

and credit of the district for any purpose relating to:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings or improvements, including medical

facilities; and

(2) equipping buildings or improvements for hospital or medical

purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) The

board shall impose an ad valorem tax at a rate sufficient to

create an interest and sinking fund to pay the principal of and

interest on general obligation bonds issued by the district under

Section 1043.201 as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed:

(1) 25 cents on each $100 valuation of all taxable property in

the district; or

(2) the maximum tax rate approved under Section 1043.253, which

may not exceed 75 cents on each $100 valuation of all taxable

property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting at an

election held for that purpose.

(b) The board may order the election on its own motion.

(c) The order calling the election must specify:

(1) the location of the polling places;

(2) the presiding election officers;

(3) the purpose of the bond issuance;

(4) the amount of the bonds to be authorized;

(5) the maximum interest rate of the bonds; and

(6) the maximum maturity of the bonds.

(d) Notice of a bond election shall be given by publishing a

substantial copy of the order calling the election in a newspaper

of general circulation in Hopkins County once a week for two

consecutive weeks before the date of the election. The first

publication must occur at least 14 days before the date of the

election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.204. MATURITY OF GENERAL OBLIGATION BONDS. District

general obligation bonds must mature not later than 40 years

after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The

board president shall execute the general obligation bonds in the

district's name.

(b) The board secretary shall countersign the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.206. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, or renovate buildings

or improvements, including necessary equipment and furnishings,

for hospital purposes and the hospital system;

(2) acquire sites to be used for hospital purposes; or

(3) acquire and operate a mobile emergency medical or air

ambulance service to assist the district in carrying out its

hospital purpose.

(b) The bonds may be secured by a mortgage or deed of trust lien

on all or part of district property.

(c) The bonds must be issued in the manner provided by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.207. REFUNDING BONDS. (a) The board may, without an

election, issue refunding bonds to refund outstanding bonds

issued or assumed by the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bond applied to the

payment of the bonds to be refunded; or

(2) exchanged wholly or partly for not less than a similar

amount of outstanding bonds and the unpaid matured interest on

the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.208. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) any transaction relating to the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1043.251. IMPOSITION OF AD VALOREM TAX. (a) On final

approval of the annual budget, the board shall impose a tax on

all property in the district subject to district taxation.

(b) The tax may be used for all hospital district purposes

mentioned in this chapter and in Section 11, Article IX, Texas

Constitution, including to:

(1) pay the indebtedness issued or assumed by the district; and

(2) maintain and operate the district.

(c) The district may not impose a tax to pay the principal of or

interest on revenue bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.252. TAX RATE. The board may impose the tax at a rate

not to exceed 25 cents on each $100 valuation of all taxable

property in the district unless the tax rate is increased as

provided by Section 1043.253.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.253. ELECTION TO INCREASE MAXIMUM TAX RATE. (a) The

board may order an election to increase the district's maximum

tax rate to a rate not to exceed 75 cents on each $100 valuation

of taxable property in the district.

(b) The maximum tax rate may not be increased unless the

increase is approved by a majority of the district voters voting

in an election held for that purpose.

(c) The board shall give notice in the manner provided for a

bond election under Section 1043.203.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.254. TAX ASSESSOR-COLLECTOR. (a) Except as provided

by Subsection (b), the tax assessor-collector of Hopkins County

shall assess and collect taxes imposed by the district.

(b) The board may provide for the appointment of a tax

assessor-collector for the district or may contract for the

assessment and collection of taxes as provided by the Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER G. DISSOLUTION

Sec. 1043.301. DISSOLUTION; ELECTION. (a) The district may be

dissolved and the district's assets and liabilities sold or

transferred to another person only on approval of a majority of

the district voters voting at an election held for that purpose.

(b) The board may order an election on the question of

dissolving the district and transferring the district's assets

and liabilities.

(c) The board shall order an election if the board receives a

petition requesting an election that is signed by a number of

district residents equal to at least 15 percent of the registered

voters in the district, according to the most recent official

list of registered voters.

(c-1) The election shall be called not later than the 60th day

after the date the petition is presented to the board.

(d) The order calling the election must state:

(1) the nature of the election, including the proposition to

appear on the ballot;

(2) the date of the election;

(3) the hours during which the polls will be open; and

(4) the location of the polling places.

(e) Section 41.001(a), Election Code, does not apply to an

election ordered under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.017, eff. September 1, 2009.

Sec. 1043.302. NOTICE OF ELECTION. (a) The board shall give

notice of an election under this subchapter by publishing once a

week for two consecutive weeks a substantial copy of the election

order in a newspaper with general circulation in the district.

(b) The first publication of the notice must appear at least 35

days before the date set for the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.303. BALLOT. The ballot for an election under this

subchapter must be printed to permit voting for or against the

proposition: "The dissolution of the Hopkins County Hospital

District and the transfer of its assets and liabilities in the

following manner: __________ (insert provisions for transfer)."

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.304. ELECTION RESULTS. (a) If the board finds the

election results favor the proposition to dissolve the district,

the board shall:

(1) issue an order declaring the district dissolved; and

(2) proceed with the sale or transfer of the district's assets

and liabilities according to the plan proposed on the ballot.

(b) If the board finds the election results do not favor the

proposition to dissolve the district, another dissolution

election may not be held before the first anniversary of the date

of the election in which voters disapproved the proposition.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1043.305. SALE OR TRANSFER OF ASSETS AND LIABILITIES. (a)

The district may not be dissolved unless the board provides for

the sale or transfer of the district's assets and liabilities to

another person.

(b) The dissolution of the district and the sale or transfer of

the district's assets and liabilities may not:

(1) contravene a trust indenture or bond resolution relating to

the district's outstanding bonds; or

(2) diminish or impair the rights of the holders of any

outstanding bonds, warrants, or other obligations of the

district.

(c) The sale or transfer of the district's assets and

liabilities must satisfy the debt and bond obligations of the

district in a manner that protects the interests of district

residents, including the residents' collective property rights in

the district's assets.

(d) The district may not transfer or dispose of the district's

assets except for due compensation unless:

(1) the transfer is made to another governmental agency that

serves the district; and

(2) the transferred assets are to be used for the benefit of the

district's residents.

(e) A grant from federal funds is an obligation to be repaid in

satisfaction.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1044. HUNT MEMORIAL HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1044. HUNT MEMORIAL HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1044.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Hunt Memorial Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.002. AUTHORITY FOR OPERATION. The district operates

in accordance with Section 9, Article IX, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.003. POLITICAL SUBDIVISION. The district is a

political subdivision of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Hunt County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.005. CORRECTION OF INVALID PROCEDURES. If a court

holds that any procedure under this chapter violates the

constitution of this state or of the United States, the district

by resolution may provide an alternative procedure that conforms

with the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.006. PUBLIC PURPOSE; TAX EXEMPTION. All property

owned by the district:

(1) shall be held for public purposes; and

(2) is exempt from taxation of every character.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1044.051. BOARD ELECTION; TERM. (a) The board consists of

nine directors elected as follows:

(1) two directors elected from each county commissioners

precinct; and

(2) one director elected from the district at large.

(b) The two candidates from each county commissioners precinct

receiving the highest number of votes from that precinct are

elected as directors from that precinct. The candidate from the

district at large receiving the highest number of votes from the

district at large is elected as the director from the district at

large.

(c) Directors serve staggered four-year terms.

(d) The board shall provide for clerks as in county elections.

(e) The board shall enter an order declaring the results of the

election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.052. NOTICE OF ELECTION. At least 10 days before the

date of an election of directors, notice of the election shall be

published at least one time in a newspaper of general circulation

in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.053. BALLOT PETITION. A person who wants to have the

person's name printed on the ballot as a candidate for director

must file with the board secretary a petition requesting that

action. The petition must:

(1) be signed by at least 25 registered voters who reside in the

district;

(2) be filed at least 31 days before the date of the election;

and

(3) specify the county commissioners precinct the candidate

wants to represent or specify that the candidate wants to

represent the district at large.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.054. QUALIFICATIONS FOR CANDIDACY. (a) A person may

not be a candidate for director from the district at large unless

the person is a qualified voter of the district.

(b) A person may not be a candidate for director for a county

commissioners precinct unless the person is a qualified voter of

that precinct.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.055. BOND; RECORD OF BOND AND OATH OR AFFIRMATION OF

OFFICE. (a) Each director shall execute a good and sufficient

bond for $1,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the director's

duties.

(b) Each director's bond and constitutional oath or affirmation

of office shall be deposited with the district's depository bank

for safekeeping.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.056. BOARD VACANCY. If a vacancy occurs on the board,

the majority of the remaining directors shall appoint a director

for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.057. OFFICERS. The board shall elect:

(1) a president and a secretary from among its members; and

(2) any other officers the board requires.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.058. COMPENSATION; EXPENSES. A director serves

without compensation but may be reimbursed for actual expenses

incurred in the performance of official duties on approval of the

expenses by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.059. VOTING REQUIREMENT. A concurrence of a majority

of the directors present is sufficient in any matter relating to

district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.060. EMPLOYEES. The board may employ a general

manager, attorneys, bookkeepers, architects, or any other

employees or consultants considered necessary for the efficient

financing, development, and operation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.061. MAINTENANCE OF RECORDS; PUBLIC INSPECTION.

Except as provided by Section 1044.055, all district records,

including books, accounts, notices, minutes, and all other

matters of the district and the operation of its facilities,

shall be:

(1) maintained at the district office; and

(2) open to public inspection at the district office at all

reasonable hours.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.062. SEAL. The board may adopt a seal for the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1044.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for providing medical and hospital care for the

district's needy and indigent residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION.

Hunt County or a political subdivision with boundaries that

overlap the district's boundaries may not impose a tax on

property in the district for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.103. MEDICAL FACILITIES; LEGISLATIVE INTENT. It is

the intent of the legislature that the people of Hunt County be

provided with the best and most modern health care available. To

achieve that intent, the district may provide a medical facility

in the city of Commerce and in other areas of Hunt County if the

board finds that providing a facility is feasible and in the best

interest of district residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.104. RULES. (a) The board may adopt rules governing

the operation of the district, including district facilities.

(b) On approval by the board, the rules may be published in

booklet form at district expense and made available to any

taxpayer on request.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.105. PURCHASING AND ACCOUNTING PROCEDURES. (a) The

board may prescribe the method and manner of making purchases and

expenditures by and for the district.

(b) The board shall prescribe:

(1) all accounting and control procedures; and

(2) the method of purchasing necessary supplies, materials, and

equipment.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.106. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property, real, personal, or mixed,

located in district territory, if the interest is necessary or

convenient for the district to exercise a right, power,

privilege, or function conferred on the district by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.107. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.108. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in the district is admitted to a district

facility, the board shall have an inquiry made into the

circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If an agent designated by the district to handle the inquiry

determines that the patient or those relatives cannot pay all or

part of the costs of the care and treatment in the hospital, the

amount of the costs that cannot be paid becomes a charge against

the district.

(c) If the board determines that the patient or those relatives

are liable to pay for all or part of the costs of the patient's

care and treatment, the patient or those relatives shall be

ordered to pay to the district's treasurer a specified amount

each week for the patient's support. The amount ordered must be

proportionate to the person's financial ability and may not

exceed the actual per capita cost of maintenance.

(d) The district may collect the amount from the patient's

estate, or from any relative who is legally liable for the

patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the district's designated agent, the board shall hold

a hearing and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue an appropriate order.

(f) Either party to the dispute may appeal the order to the

district court.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.109. AUTHORITY TO SUE AND BE SUED. As a governmental

agency, the district may sue and be sued in its own name in any

court of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1044.151. BUDGET. The board annually shall require a

budget to be prepared for the next fiscal year that includes:

(1) proposed expenditures and disbursements;

(2) estimated receipts and collections; and

(3) the amount of taxes required to be imposed for the year.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.152. PROPOSED BUDGET: NOTICE AND HEARING. (a) The

board shall hold a public hearing on the proposed budget.

(b) Notice of the hearing must be published at least once in a

newspaper of general circulation in Hunt County not later than

the 10th day before the date of the hearing.

(c) Any district taxpayer is entitled to:

(1) appear at the time and place designated in the notice; and

(2) be heard regarding any item included in the proposed budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.153. FISCAL YEAR. The district operates on a fiscal

year that begins on October 1 and ends on September 30.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.154. ANNUAL AUDIT. (a) The board annually shall have

an independent audit made of the district's books and records for

the fiscal year.

(b) Not later than December 31 each year, the audit shall be

filed:

(1) with the comptroller; and

(2) at the district office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.155. DEPOSITORY. (a) The board by resolution shall

designate a bank in Hunt County as the district's depository. A

designated bank serves for five years until a successor is

designated.

(b) All income received by the district shall be deposited with

the district depository.

(c) All district money shall be secured in the manner provided

for securing county funds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1044.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds in the name and on the faith

and credit of the district for any purpose relating to:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings or improvements; and

(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) The

board shall impose an ad valorem tax at a rate sufficient to

create an interest and sinking fund to pay the principal of and

interest on general obligation bonds issued by the district under

Section 1044.201 as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed 75

cents on each $100 valuation of all taxable property in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting in an

election held for that purpose.

(b) The board may order the election on its own motion.

(c) The order calling the election must specify:

(1) the date of the election;

(2) the location of the polling places;

(3) the presiding election officers;

(4) the purpose of the bond issuance;

(5) the amount of the bonds to be authorized;

(6) the maximum interest rate of the bonds; and

(7) the maximum maturity of the bonds.

(d) Notice of a bond election shall be given by publishing a

substantial copy of the order calling the election in a newspaper

of general circulation in the district once each week for two

consecutive weeks before the date of the election. The first

publication must occur at least 14 days before the date of the

election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.204. MATURITY OF GENERAL OBLIGATION BONDS. District

general obligation bonds must mature not later than 40 years

after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The

board president shall execute the general obligation bonds in the

district's name.

(b) The board secretary shall countersign the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1044.251. IMPOSITION OF AD VALOREM TAX. (a) On final

approval of the annual budget, the board shall impose a tax on

all property in the district subject to district taxation.

(b) The board shall impose the tax to:

(1) pay the interest on and create a sinking fund for bonds and

other obligations issued or assumed by the district for hospital

purposes;

(2) provide for the operation and maintenance of the district

and hospital system;

(3) make improvements and additions to the hospital system; and

(4) acquire necessary sites for the hospital system by purchase,

lease, or condemnation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.252. TAX RATE. The board may impose the tax at a rate

not to exceed 75 cents on each $100 valuation of all taxable

property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1044.253. TAX ASSESSOR-COLLECTOR. The board may:

(1) appoint a tax assessor-collector for the district; or

(2) contract with the tax assessor-collector of Hunt County, the

City of Greenville, or the Greenville Independent School District

for the assessment or collection, or the assessment and

collection, of taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1045. HUTCHINSON COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1045. HUTCHINSON COUNTY HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1045.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Hutchinson County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.002. AUTHORITY FOR OPERATION. The district operates

and is financed as provided by Section 9, Article IX, Texas

Constitution, and by this chapter and other laws relating to

hospital districts organized under Section 9, Article IX, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.003. ESSENTIAL PUBLIC FUNCTION. The district is a

public entity performing an essential public function.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Hutchinson

County, Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The state may not become obligated for the support

or maintenance of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1045.051. BOARD ELECTION AND APPOINTMENT; TERM. (a) The

board is governed by the following seven directors:

(1) one director elected from each county commissioner precinct;

and

(2) three directors appointed by the Hutchinson County

Commissioners Court.

(b) Elected directors serve staggered three-year terms, with as

near as possible to one-third of the elected members' terms

expiring each year. Appointed directors also serve staggered

three-year terms, with one director's term expiring each year.

(c) A directors' election shall be held on the uniform election

date in May of each year to elect the appropriate number of

directors.

(d) Within 10 days of the date directors are elected, the

commissioners court annually shall appoint the appropriate number

of successor appointed directors.

(e) The commissioners court may not appoint a person to serve

more than two successive terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.052. NOTICE OF ELECTION. At least 35 days before the

date of an election of directors, notice of the election shall be

published one time in a newspaper with general circulation in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.053. QUALIFICATIONS FOR OFFICE. (a) To be eligible

to be a candidate for an elected position or to serve as an

elected or appointed director, a person must be:

(1) a district resident; and

(2) a qualified voter.

(b) A person who is elected from a commissioner precinct or who

is appointed to fill a vacancy for a commissioner precinct must

be a resident of that commissioner precinct.

(c) A district employee may not serve as a director.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.054. BOARD VACANCY. If a vacancy occurs in the office

of director, the remaining directors shall appoint a director for

the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.055. OFFICERS. (a) The board shall elect a president

and a vice president from among its members.

(b) The board shall appoint a secretary, who need not be a

director.

(c) Each officer of the board serves for a term of one year.

(d) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.056. COMPENSATION; EXPENSES. A director or officer

serves without compensation but may be reimbursed for actual

expenses incurred in the performance of official duties. The

expenses must be:

(1) reported in the district's records; and

(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.057. VOTING REQUIREMENT. A concurrence of a majority

of the directors voting is necessary in any matter relating to

district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.058. ADMINISTRATORS. (a) The board may appoint

qualified persons to serve as:

(1) district administrator; and

(2) ancillary health care facilities administrator.

(b) The administrators serve at the will of the board and are

entitled to the compensation determined by the board.

(c) Before assuming the duties of district administrator, the

administrator must execute a bond in the amount set by the board

of not less than $5,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the

administrator's duties under this chapter.

(d) The board may pay for the district administrator's bond with

district money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.059. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. (a)

The district administrator shall:

(1) supervise the work and activities of the district facilities

and the staff, employees, contractors, and agents of the

district; and

(2) direct the general affairs of the district subject to the

limitations prescribed by the board.

(b) The district administrator is responsible for the overall

management of all district facilities, including ancillary health

care facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.060. ATTORNEY; ASSISTANT ADMINISTRATORS. (a) The

board may appoint qualified persons as:

(1) the attorney for the district; and

(2) assistant administrators.

(b) The attorney for the district and the assistant

administrators serve at the will of the board and are entitled to

the compensation determined by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.061. EMPLOYEES; APPOINTMENT OF STAFF. (a) The board

may appoint to the staff any doctors the board considers

necessary for the efficient operation of the district and may

make temporary appointments as considered necessary.

(b) The district may employ technicians, nurses, fiscal agents,

accountants, architects, attorneys, and other necessary

employees.

(c) The board may delegate to the district administrator the

authority to hire district employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.062. RECRUITMENT OF MEDICAL STAFF AND EMPLOYEES. The

board may spend district money, enter into agreements, and take

other necessary action to recruit physicians and other persons to

serve on the district's medical staff or to be employed by the

district, including:

(1) advertising and marketing;

(2) paying travel, recruiting, and relocation expenses;

(3) providing a loan or scholarship to a physician or other

person who:

(A) is currently enrolled in health care education courses at an

institution of higher education; and

(B) contractually agrees to become a district employee or

medical staff member; and

(4) providing on a rent-free basis or subsidizing the cost of

office space or other facilities for a health care professional,

including a physician.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.063. HEALTH CARE EDUCATIONAL PROGRAMS. The board may

spend district money, enter into agreements, and take other

necessary action to conduct, participate in, or otherwise assist

in providing health care educational programs for current or

prospective staff members or employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.064. LIABILITY INSURANCE; INDEMNIFICATION. (a) For

an officer, director, board appointee, member of the medical

staff, or district employee, the board may:

(1) purchase and maintain liability insurance to protect the

person from liability that arises from performing a duty in that

capacity; and

(2) agree to defend or indemnify the person with regard to a

claim, cost, expense, or liability resulting from duties

performed in that capacity.

(b) The board may establish a self-insurance program to fund an

indemnity obligation under Subsection (a)(2).

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.065. RETIREMENT BENEFITS. The board may provide

retirement benefits for district employees by:

(1) establishing or administering a retirement program; or

(2) participating in:

(A) the Texas County and District Retirement System; or

(B) another statewide retirement system in which the district is

eligible to participate.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1045.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for:

(1) operating hospital and ancillary health care facilities; and

(2) providing medical, hospital, and ancillary health care for

the district's needy inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.102. RESTRICTION ON COUNTY OR MUNICIPALITY TAXATION

AND DEBT. Hutchinson County or a municipality in Hutchinson

County may not impose a tax or issue bonds or other obligations

for hospital purposes or to provide medical care for district

residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital system,

the ancillary health care system, and the district's money and

resources.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.104. RULES. The board may adopt rules governing:

(1) the operation of the hospital, ancillary health care

facilities, ancillary health care system, and hospital system;

and

(2) the duties, functions, and responsibilities of district

staff, employees, contractors, or agents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.105. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method of making purchases and expenditures by and for

the district; and

(2) accounting and control procedures for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.106. MOBILE EMERGENCY MEDICAL SERVICE. The district

may operate or provide for the operation of a mobile emergency

medical service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine the type, number, and location,

either inside or outside the district, of facilities required to

maintain an adequate hospital system and ancillary health care

system and the type of equipment necessary for hospital care and

ancillary health care services, including:

(1) domiciliary care and treatment of sick or injured patients;

(2) geriatric services;

(3) outpatient clinics;

(4) rural health clinics;

(5) convalescent home facilities;

(6) physician's offices;

(7) home health services;

(8) durable medical equipment;

(9) long-term care;

(10) skilled nursing care;

(11) intermediate nursing care;

(12) hospice care;

(13) ambulatory surgery centers;

(14) urgent care facilities;

(15) operation of a mobile emergency medical service; and

(16) any other facility or equipment the board considers

necessary for the delivery of hospital, medical, and ancillary

health care services.

(b) The board may:

(1) acquire by lease, purchase, or lease to purchase property,

including facilities, supplies, and equipment, for the district

for use in the hospital system and ancillary health care system;

and

(2) mortgage or pledge the property as security for the payment

of the purchase price.

(c) The board may lease or sell all or part of the hospital

facilities or ancillary health care facilities for the district.

(d) The board may lease, sell, or otherwise dispose of all or

part of the district's property for the district, including

facilities, supplies, or equipment, to a public or private

entity.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.108. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property located in district territory if

the interest is necessary for the district to exercise the rights

or authority conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.109. COST OF RELOCATING OR ALTERING PROPERTY. In

exercising the power of eminent domain, if the board requires

relocating, raising, lowering, rerouting, changing the grade, or

altering the construction of any railroad, highway, pipeline, or

electric transmission and electric distribution, telegraph, or

telephone line, conduit, pole, or facility, the district must

bear the actual cost of relocating, raising, lowering, rerouting,

changing the grade, or altering the construction to provide

comparable replacement without enhancement of facilities, after

deducting the net salvage value derived from the old facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.110. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust for any

purpose and under any written direction, limitation, or provision

prescribed in writing by the donor that is consistent with the

authority and proper management of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.111. GENERAL CONTRACT POWER. The board may contract

for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.112. CONSTRUCTION CONTRACTS. (a) The board may enter

into construction contracts for the district.

(b) The board may enter into a construction contract that

involves the expenditure of more than the amount provided by

Section 271.024, Local Government Code, only after competitive

bidding as provided by Subchapter B, Chapter 271, Local

Government Code, or other applicable law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.113. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract for the

district with one or more public or private entities relating to

a hospital or ancillary health care facility or service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.114. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CERTAIN

SERVICES. The board may contract with a political subdivision of

this state, a state, the federal government, an agency or

political subdivision of those public entities, or a charitable

or other private entity for the district to:

(1) furnish a mobile emergency medical service; or

(2) provide for the investigatory or welfare needs of district

inhabitants or of persons for whom the public or private entity

has an obligation to provide care.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.115. JOINT OWNERSHIP ARRANGEMENT. (a) The board may

enter into a joint ownership arrangement for the district with

one or more public or private entities for:

(1) the provision of management or operating services; and

(2) the ownership of all or part of real property, facilities,

equipment, or supplies.

(b) Before the board enters into the arrangement, the board must

determine that the arrangement is:

(1) in the district's best interest; and

(2) for a public purpose of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.116. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient is admitted to a district facility, the district

administrator may have an inquiry made into the financial

circumstances of:

(1) the patient; and

(2) a relative of the patient who is legally responsible for the

patient's support.

(b) The district without charge shall provide to a patient who

resides in the district the care and treatment that the patient

or a relative of the patient who is legally responsible for the

patient's support cannot pay.

(c) On determining that the patient or a relative legally

responsible for the patient's support can pay for all or part of

the care and treatment provided by the district, the district

administrator shall report that determination to the board, and

the board shall issue an order directing the patient or the

relative to pay the district a specified amount each week. The

amount must be based on the individual's ability to pay.

(d) The district administrator may collect money owed to the

district from the patient's estate or from that of a relative who

was legally responsible for the patient's support in the manner

provided by law for collection of expenses of the last illness of

a deceased person.

(e) If there is a dispute relating to an individual's ability to

pay or if the district administrator has any doubt concerning an

individual's ability to pay, the board shall:

(1) call witnesses;

(2) hear and resolve the question; and

(3) issue a final order.

(f) The final order of the board may be appealed to a district

court in Hutchinson County. The substantial evidence rule

applies to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.117. REIMBURSEMENT FOR SERVICES. (a) The board shall

require a county, municipality, or public hospital located

outside the district to reimburse the district for the district's

care and treatment of a sick or injured person of that county,

municipality, or public hospital as provided by Chapter 61,

Health and Safety Code.

(b) The board shall require the sheriff of Hutchinson County or

the police chief of a municipality in Hutchinson County to

reimburse the district for the district's care and treatment of a

person who is confined in a jail facility of Hutchinson County or

the municipality and is not a resident of the district.

(c) The board may contract with this or another state, the

federal government, or an agency or political subdivision of this

or another state or of the federal government to reimburse the

district for the care and treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.118. AUTHORITY TO SUE AND BE SUED. The board may sue

and be sued on behalf of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1045.151. BUDGET. (a) The district administrator shall

prepare a proposed annual budget for the district.

(b) The proposed budget must contain a complete financial

statement, including a statement of:

(1) the outstanding obligations of the district;

(2) the amount of cash on hand in each district fund;

(3) the amount of money received by the district from all

sources during the previous year;

(4) the amount of money available to the district from all

sources during the ensuing year;

(5) the amount of the balances expected at the end of the year

in which the budget is being prepared;

(6) the estimated amount of revenue and balances available to

cover the proposed budget; and

(7) the estimated tax rate required.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) The board shall publish notice of the hearing in a newspaper

with general circulation in the district not later than the 10th

day before the date of the hearing.

(c) Any district resident is entitled to be present and

participate at the hearing.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the district

administrator. The board may make any changes in the proposed

budget that the board considers proper to provide adequate care

and treatment at a district hospital or ancillary health care

facility.

(e) The budget is effective only after adoption by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.153. AMENDMENTS TO BUDGET. After the annual budget is

adopted, the budget may be amended on the board's approval.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.154. RESTRICTION ON EXPENDITURES. Money may be spent

only for an expense included in the budget or an amendment to the

budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.155. FISCAL YEAR. The district operates on the fiscal

year established by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.156. ANNUAL AUDIT. The board annually shall have an

audit made of the district's financial records, accounts, and

transactions.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.157. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS.

The annual audit and other district records are open to

inspection during regular business hours at the district's

principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.158. FINANCIAL REPORT. As soon as practicable after

the close of the fiscal year, the district administrator or other

district agent responsible for the district's financial affairs

shall prepare for the board:

(1) a sworn statement of the amount of district money; and

(2) an account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.159. DEPOSITORY. (a) The board shall select at least

one bank to serve as a depository for district money.

(b) District money, other than money invested as provided by

Section 1045.160(b) and money transmitted to a bank for payment

of bonds or obligations issued or assumed by the district, shall

be deposited as received with the depository bank and shall

remain on deposit. This subsection does not limit the power of

the board to place a part of district money on time deposit or to

purchase certificates of deposit.

(c) The district may not deposit money with a bank or purchase a

certificate of deposit from a bank in an amount that exceeds the

maximum amount secured by the Federal Deposit Insurance

Corporation unless the bank first executes a bond or provides

other collateral eligible to secure a public deposit in an amount

sufficient to secure from loss the district money that exceeds

the amount secured by the Federal Deposit Insurance Corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.160. SPENDING AND INVESTMENT RESTRICTIONS. (a)

Except as provided by Sections 1045.112, 1045.202, 1045.205, and

1045.206, the district may not incur a debt payable from district

revenue other than the revenue on hand or to be on hand in the

current and immediately following district fiscal years.

(b) The board may invest operating, depreciation, or building

reserves in:

(1) funds or securities specified by Chapter 2256, Government

Code; or

(2) any other investment vehicle or fund if the board determines

that investing the reserves in that vehicle or fund:

(A) is in the district's best interest; and

(B) does not violate the Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.161. AUTHORITY TO BORROW MONEY; SECURITY. (a) The

board may borrow money for district operating expenses in an

amount not to exceed the amount of tax or other revenue the

district expects to receive during the fiscal year in which the

money is borrowed.

(b) To repay the debt, the board may pledge all or part of the

tax or other revenue received during the fiscal year in which the

board borrows money under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1045.201. OBLIGATIONS AND CREDIT AGREEMENTS. The district

may issue, sell, and deliver obligations and execute credit

agreements as provided by Chapters 1201 and 1371, Government

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.202. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds authorized by an election in

the name and on the faith and credit of the district to:

(1) purchase, construct, acquire, repair, equip, or renovate

buildings, facilities, equipment, or improvements for hospital

purposes, including facilities and improvements incidental and

beneficial to operating and maintaining hospitals and ancillary

facilities that provide medical and ancillary health care

services and treatment; or

(2) acquire and operate a mobile emergency medical service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.203. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1045.202, the board shall impose an ad valorem tax at a

rate sufficient to create an interest and sinking fund to pay the

principal of and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed the

limit approved by the voters at the election authorizing the

imposition of the tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.204. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting at an

election held for that purpose.

(b) The board may order a bond election.

(c) The order calling the election must specify:

(1) the nature and date of the election;

(2) the hours during which the polls will be open;

(3) the location of the polling places;

(4) the amount of the bonds to be authorized; and

(5) the maximum maturity of the bonds.

(d) Notice of a bond election shall be given as provided by

Section 1251.003, Government Code.

(e) The board shall declare the results of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.205. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, equip, or renovate

buildings or improvements for hospital and ancillary health care

purposes;

(2) acquire sites to be used for hospital and ancillary health

care purposes; or

(3) acquire and operate a mobile emergency medical service to

assist the district in carrying out its hospital and ancillary

health care purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospital system.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner provided by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority, or

in accordance with other laws relating to the issuance of revenue

bonds by a hospital district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.206. REFUNDING BONDS. (a) The board may issue

refunding bonds to refund outstanding bonds issued or assumed by

the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bond applied to the

payment of the bonds to be refunded; or

(2) exchanged wholly or partly for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.207. MATURITY OF BONDS. District bonds must mature

not later than 50 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.208. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) any transaction relating to the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1045.251. IMPOSITION OF AD VALOREM TAX. (a) The board may

impose a tax on all property in the district subject to district

taxation.

(b) The tax may be used to pay:

(1) indebtedness issued or assumed by the district; and

(2) the maintenance and operating expenses of the district.

(c) The district may not impose a tax to pay the principal of or

interest on revenue bonds issued under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.252. TAX RATE. (a) The board may impose the tax at a

rate not to exceed the limit approved by the voters at the

election authorizing the imposition of the tax.

(b) The tax rate for all purposes may not exceed 75 cents on

each $100 valuation of all taxable property in the district.

(c) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.253. ELECTION TO INCREASE MAXIMUM TAX RATE. (a) The

board may order an election to increase the district's maximum ad

valorem tax rate to a rate of not more than 75 cents on each $100

valuation of the taxable property in the district. The board

shall order an election if the board receives a petition

requesting an election that is signed by at least 50 qualified

voters of the district.

(b) The ballot for the election shall be printed to permit

voting for or against the proposition: "The imposition of annual

taxes by the district for hospital purposes at a rate not to

exceed _____ (insert amount not to exceed 75 cents) cents on the

$100 valuation of all taxable property in the district."

(c) If the board finds that the election results favor the

proposition, the board may impose taxes as authorized by the

proposition. If the board finds that the election results do not

favor the proposition, another election on the question of

raising the district's maximum tax rate may not be held before

the first anniversary of the date of the most recent election at

which voters disapproved the proposition.

(d) Section 41.001(a), Election Code, does not apply to an

election ordered under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1045.254. TAX ASSESSOR-COLLECTOR. The board may provide

for the appointment of a tax assessor-collector for the district

or may contract for the assessment and collection of taxes as

provided by the Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1046. JACKSON COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1046. JACKSON COUNTY HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1046.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Jackson County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.002. AUTHORITY FOR OPERATION. The district operates

and is administered and financed in accordance with Section 9,

Article IX, Texas Constitution, and has the rights, powers, and

duties provided by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.003. ESSENTIAL PUBLIC FUNCTION. The district performs

an essential public function in carrying out the purposes of this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Jackson County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support and maintenance of the district may not

become a charge against or obligation of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.007. ELECTION DATE. Section 41.001(a), Election Code,

does not apply to an election held under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1046.051. BOARD ELECTION; TERM. (a) The board consists of

nine directors elected from the district by position as follows:

(1) two directors from each commissioners precinct; and

(2) one director from the district at large.

(b) To be elected, a candidate must receive a majority of the

votes cast in the election for that position.

(c) The board shall declare the results of a district election.

(d) Unless different terms are established under Section

1046.054, directors serve staggered two-year terms as follows:

(1) directors elected to even-numbered positions are elected in

even-numbered years; and

(2) directors elected to odd-numbered positions and the director

elected at large are elected in odd-numbered years.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.052. NOTICE OF ELECTION. (a) Except as provided by

Subsection (b), at least 30 days before the date of an election

of directors, the board shall publish notice of the election one

time in a newspaper or newspapers that individually or

collectively have general circulation in the district.

(b) At least seven days before the date of a runoff election of

directors, the board shall publish notice of the election one

time in a newspaper or newspapers that individually or

collectively have general circulation in the area of the runoff

election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.053. FORM OF BALLOT AT RUNOFF ELECTION. Of the names

printed on the ballot at a runoff election, the name of the

candidate who received the higher number of votes at the general

election of directors must be printed first on the ballot.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.054. MODIFICATION OF TERM. (a) Notwithstanding

Section 1046.051, the board, on its own motion, may order that

directors serve staggered three-year or four-year terms. After

an initial change under this section from staggered two-year

terms, the board may not change the terms again.

(b) If the board orders four-year terms, the directors are to be

elected in accordance with Section 285.081, Health and Safety

Code.

(c) If the board orders staggered three-year terms, directors

are to be elected as follows:

(1) if the first election that occurs at least 120 days after

the date the order is entered is an election in an even-numbered

year:

(A) the four directors elected at that election shall draw lots

to determine the three directors that serve three-year terms and

the director that serves a two-year term;

(B) the at-large director elected at the first odd-numbered year

election after the order is entered serves a three-year term; and

(C) the four other directors elected at the first odd-numbered

year election after the order is entered shall draw lots to

determine which two directors serve three-year terms and which

two directors serve one-year terms; and

(2) if the first election that occurs at least 120 days after

the date the order is entered is an election in an odd-numbered

year:

(A) the at-large director elected at that election serves a

three-year term;

(B) the four other directors elected at that election shall draw

lots to determine the two directors that serve three-year terms

and the two directors that serve two-year terms; and

(C) the four directors elected at the first even-numbered year

election after the order is entered shall draw lots to determine

which three directors serve three-year terms and which director

serves a one-year term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.055. QUALIFICATIONS FOR OFFICE. (a) A person may not

be elected or appointed as a director unless the person is:

(1) a district resident; and

(2) a qualified voter.

(b) A director elected or appointed to represent a commissioners

precinct must be a resident of that commissioners precinct.

Failure of the director to maintain residence in the

commissioners precinct is a ground for removal from office in the

manner provided by law for removal of county officers.

(c) A person is not eligible to serve as a director if the

person is:

(1) an administrator for the district or a district hospital;

(2) the attorney for the district; or

(3) a district employee.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.056. BOND; RECORD OF BOND AND OATH OR AFFIRMATION OF

OFFICE. (a) As soon as practicable after a director is elected

or appointed, the director shall execute a bond for $5,000 that

is:

(1) approved by the board;

(2) payable to the district; and

(3) conditioned on the faithful performance of the director's

duties.

(b) The district may pay for a director's bond with district

money.

(c) Each director's bond and constitutional oath or affirmation

of office shall be filed with the board and retained in the

board's records.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.057. BOARD VACANCY. If a vacancy occurs in the office

of director, the remaining directors shall appoint a director for

the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.058. OFFICERS. (a) The board shall elect a

president, vice president, and secretary from among its members.

(b) Each officer of the board serves for a term of one year.

(c) The board may require an officer to execute a bond that is

payable to the district and conditioned on the faithful

performance of the officer's duties. The board may pay for the

bond with district money.

(d) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.059. COMPENSATION; EXPENSES. A director serves

without compensation but may be reimbursed for travel or other

expenses incurred on the district's behalf if:

(1) the director presents a verified statement; and

(2) the board approves the expenses.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.060. VOTING REQUIREMENT. Except as provided by

Sections 1046.119 and 1046.122, a concurrence of five directors

is required in any matter relating to district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.061. ADMINISTRATOR FOR EACH DISTRICT HOSPITAL. (a)

The board may appoint a qualified administrator for each district

hospital.

(b) An administrator serves at the will of the board and is

entitled to the compensation determined by the board.

(c) On assuming the duties of an administrator, the

administrator shall execute a bond payable to the district in an

amount set by the board of not less than $5,000 that:

(1) is conditioned on the administrator performing the

administrator's duties; and

(2) contains other conditions the board may require.

(d) The board may pay for the bond with district money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.062. APPOINTMENT AND REMOVAL OF STAFF AND EMPLOYEES.

(a) The board may appoint to the staff any doctors the board

considers necessary for the efficient operation of the district

and may make temporary appointments as necessary.

(b) The board shall employ or contract with persons the board

considers necessary or advisable to conduct district affairs,

including a hospital administrator for the district or for each

facility and nurses, medical technicians, engineers, architects,

attorneys, financial advisors, accountants, fiscal agents,

bookkeepers, auditors, and secretaries.

(c) The board shall determine the powers, duties, term of

employment, and compensation of all employees and consultants by

contract or by resolution or order of the board. The board may

terminate the employment of any district employee.

(d) The board may delegate to an administrator the authority to

hire and discharge district or hospital employees, including

doctors, nurses, and technicians, or to appoint and remove staff

doctors under bylaws and rules.

(e) The board may require any employee to execute a bond payable

to the district and conditioned on the faithful performance of

the employee's duties. The board may pay for the bond with

district money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.063. ATTORNEY; ASSISTANT HOSPITAL ADMINISTRATOR. (a)

The board may appoint:

(1) an attorney for the district; and

(2) a qualified assistant administrator for each district

hospital.

(b) The attorney for the district and an assistant hospital

administrator serve at the will of the board and shall receive

the compensation determined by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.064. GENERAL DUTIES OF ADMINISTRATOR. (a) The board

may delegate to the administrator for the district or the

administrators for each district hospital the power to manage and

operate all or any part of the hospital system.

(b) Subject to the limitations prescribed by the board, the

administrator for each district hospital shall:

(1) supervise the work and activities of the hospital; and

(2) direct the affairs of the hospital.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.065. RETIREMENT BENEFITS. The district may provide

retirement benefits for district employees by:

(1) creating and administering a public retirement system for

the district;

(2) participating in the Texas County and District Retirement

System; or

(3) purchasing annuity contracts from an insurer or annuity

company authorized to engage in business in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.066. SEAL. The board shall adopt a seal for the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1046.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for providing medical and hospital care for the

district's needy inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.102. BOARD RESPONSIBILITY. The board shall provide

for the administration, maintenance, and operation of a hospital

transferred to the district to furnish adequate medical and

hospital care in the district and to ensure that the hospital is

provided with sufficient money, personnel, and equipment for

district residents to have access to quality and competent health

facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.103. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. A political subdivision other than the district may not

impose a tax or issue bonds or other obligations for hospital

purposes or to provide medical care in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.104. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall:

(1) manage and control all district affairs; and

(2) manage, control, and administer the hospital system and the

district's money and resources.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.105. HOSPITAL SYSTEM. (a) The district shall provide

for the establishment of a hospital system by:

(1) purchasing, constructing, acquiring, repairing, or

renovating buildings and equipment;

(2) equipping for hospital and medical care purposes; and

(3) administering the system for hospital purposes.

(b) The hospital system may include:

(1) domiciliary care and treatment of the sick, injured, or

geriatric;

(2) outpatient clinics;

(3) dispensaries;

(4) convalescent home facilities;

(5) necessary nurses;

(6) domiciliaries and training centers;

(7) blood banks;

(8) community health centers;

(9) research centers or laboratories; and

(10) any other facilities the board considers necessary for

hospital and medical care.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.106. RULES. (a) The board may adopt rules governing

the operation of the hospital, the hospital system, and the

district's staff and employees.

(b) The board shall adopt reasonable and necessary rules and

bylaws to govern:

(1) the board's proceedings and activities; and

(2) the hospitals or the hospital or medical system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.107. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method and manner of making purchases and expenditures

by and for the district; and

(2) all accounting and control procedures.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.108. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine the type, number, and location of

buildings required to maintain an adequate hospital system.

(b) The board may purchase all necessary materials, supplies,

equipment, and vehicles.

(c) The district may:

(1) acquire equipment for use in the district's hospital system;

and

(2) mortgage or pledge the property as security for the payment

of the purchase price.

(d) Except as provided by Section 1046.119, the district may

sell or otherwise dispose of any property, including equipment,

on terms the board finds are in the best interest of the

district's inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.109. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property located in district territory if

the interest is necessary or convenient for the district to

exercise a power, right, or privilege conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.110. COST OF RELOCATING OR ALTERING PROPERTY. In

exercising the power of eminent domain, if the board requires

relocating, raising, lowering, rerouting, changing the grade of,

or altering the construction of any railroad, electric

transmission, telegraph or telephone line, conduit, pole, or

facility, or pipeline, the district must bear the actual cost of

relocating, raising, lowering, rerouting, changing the grade, or

altering the construction to provide comparable replacement

without enhancement of facilities, after deducting the net

salvage value derived from the old facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.111. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust for the

purposes and under the directions, limitations, or other

provisions prescribed in writing by the donor that are consistent

with the proper management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.112. CONSTRUCTION CONTRACTS. A construction contract

that involves the expenditure of more than $10,000 may be made

only after advertising in the manner provided by Subchapter B,

Chapter 271, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.113. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract relating to a

district hospital or the hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.114. CONTRACT IN NAME OF DISTRICT. The district shall

contract in the name of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.115. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND

TREATMENT. (a) The board may contract with a county or

municipality located outside the district's boundaries to

reimburse the district for the care and treatment of a sick or

injured person of that county or municipality.

(b) The board may contract with this state or a federal agency

for reimbursement for the treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.116. PROVISION OF SERVICES OUTSIDE DISTRICT. The

district may provide health care services outside the district's

boundaries provided that the services serve the purposes of the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.117. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

INVESTIGATORY OR OTHER SERVICES. The board may contract with a

political subdivision or governmental agency for the district to

provide investigatory or other services as to facilities for the

medical care, hospital, or welfare needs of district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.118. LEASES. (a) The board may lease all or part of

the facilities comprising the hospitals or hospital system on

terms the board considers to be in the district's best interest.

(b) When leasing a facility, the board may delegate as it

considers appropriate the board's power to manage, control, and

administer the leased facilities to furnish hospital and medical

care.

(c) For each leased facility, the lease must require the lessee

to charge rates for services rendered or goods provided at the

leased premises that, together with other sources of the lessee's

revenue, produce an amount sufficient to enable the lessee to pay

the expenses of operating and maintaining the leased premises

required of the lessee under the lease. The lease must also

require the lessee to pay lease rentals to the district that will

be sufficient when taken with any other sources of the district's

estimated revenue that are pledged for the same purposes to:

(1) pay the interest on any revenue or special obligation bonds

that are payable wholly or partly from the lease rentals;

(2) create and maintain a sinking fund to pay the principal of

and premium, if any, on the bonds as they become due;

(3) create and maintain a bond reserve fund and any other fund

provided for in the bond order, resolution, or trust indenture

authorizing the issuance of the bonds; and

(4) pay all other charges, fees, costs, and expenses the lessee

is required to pay under the resolution or indenture.

(d) The lease, management agreement, bond resolution, or trust

indenture may prescribe systems, methods, routines, procedures,

and policies for the operation of the facilities owned by the

district.

(e) A lease of a district hospital must require the lessee to

operate the hospital in a manner that complies with the

requirements of this chapter that would apply to the board if the

board were operating the hospital.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.119. AUTHORITY TO SELL OR CLOSE CERTAIN DISTRICT

HOSPITALS. (a) The board may not sell or close a hospital

transferred to the district by the Edna Hospital District unless

the sale or closing is approved by a two-thirds majority vote of

the district voters voting at an election held for that purpose.

A concurrence of seven directors is required to call the

election.

(b) The board may not call another election before the first

anniversary of the date of a previous election held under this

section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.120. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in the district is admitted to a district

facility, the administrator for the hospital to which the patient

is admitted may have an inquiry made into the circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If the administrator determines that the patient or those

relatives cannot pay all or part of the costs of the care and

treatment in the hospital, the amount of the costs that cannot be

paid becomes a charge against the district.

(c) If the administrator determines that the patient or those

relatives can pay for all or part of the costs of the patient's

care and treatment, the patient or those relatives shall be

ordered to pay the district a specified amount each week for the

patient's care and support. The amount ordered must be

proportionate to the person's financial ability.

(d) The administrator may collect the amount from the patient's

estate, or from any relative who is legally liable for the

patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the administrator, the board shall hold a hearing

and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue a final order.

(f) A final order of the board may be appealed to the district

court. The substantial evidence rule applies to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.121. AUTHORITY TO SUE AND BE SUED. The district,

through the board, may sue and be sued.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.122. RECOMMENDATION OF LEGISLATION; NOTICE. (a) The

board may not recommend to the legislature legislation to amend

this chapter unless the recommendation is approved by a

concurrence of seven directors.

(b) The board shall give notice of the date, hour, place, and

subject of a meeting at which the recommendation of legislation

will be discussed in accordance with the open meetings law,

Chapter 551, Government Code, except that the board shall furnish

to the county clerk the notice required by Section 551.054,

Government Code, at least 30 days before the date of the meeting.

(c) The notice must be published in a newspaper of general

circulation in the district once a week for four weeks. The

first publication must occur at least 30 days before the date of

the meeting.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1046.151. BUDGET. (a) Each administrator shall prepare an

annual budget for each hospital for which that person is the

administrator. The board shall combine these budgets into a

single budget for the district.

(b) The proposed budget for the district must contain a complete

financial statement of:

(1) the outstanding obligations of the district;

(2) the cash on hand in each district fund;

(3) the money received by the district from all sources during

the previous year;

(4) the money available to the district from all sources during

the ensuing year;

(5) the balances expected at the end of the year in which the

budget is being prepared;

(6) the estimated amount of revenue and balances available to

cover the proposed budget; and

(7) the estimated tax rate required.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) Notice of the hearing must be published in a newspaper of

general circulation in the district one time at least 10 days

before the date of the hearing.

(c) Any district resident or taxpayer is entitled to be present

and participate at the hearing.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the administrators.

The board may make any changes in the proposed budget that the

board judges to be in the interests of the taxpayers and that the

law warrants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.153. AMENDMENTS TO BUDGET. The budget may be amended

as required by circumstances. The board must approve all

amendments.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.154. RESTRICTION ON EXPENDITURES. Money may be spent

only for an expense included in the budget or an amendment to the

budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.155. FISCAL YEAR. (a) The district operates on a

fiscal year established by the board.

(b) The fiscal year may not be changed:

(1) during a period that revenue bonds of the district are

outstanding; or

(2) more than once in a 24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.156. ANNUAL AUDIT. The board annually shall have an

audit made of the district's financial condition.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.157. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS.

The annual audit and other district records shall be open to

inspection at the district's principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.158. FINANCIAL REPORT. As soon as practicable after

the close of each fiscal year, the administrators shall prepare

for the board:

(1) a complete sworn statement of all district money; and

(2) a complete account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.159. DEPOSITORY. (a) After advertising in the manner

provided by Chapter 252 and Subchapter C, Chapter 262, Local

Government Code, the board shall choose by competitive bidding

one or more banks inside or outside the district to serve as a

depository for district money.

(b) District money, other than money invested as provided by

Section 1046.160(b), and money transmitted to a bank for payment

of bonds or obligations issued or assumed by the district, shall

be deposited as received with the depository bank and shall

remain on deposit.

(c) This chapter, including Subsection (b), does not limit the

power of the board to place a part of district money on time

deposit or to purchase certificates of deposit.

(d) The district may not deposit money with a bank in an amount

that exceeds the maximum amount secured by the Federal Deposit

Insurance Corporation unless the bank first executes a bond or

other security in an amount sufficient to secure from loss the

district money that exceeds the amount secured by the Federal

Deposit Insurance Corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.160. SPENDING AND INVESTMENT RESTRICTIONS. (a)

Except as otherwise provided by Section 1046.108(c), Section

1046.161, and Subchapter E, the district may not incur an

obligation payable from district revenue other than the revenue

on hand or to be on hand in the current and following district

fiscal years.

(b) The board may invest operating, depreciation, or building

reserves only in funds or securities specified by Chapter 2256,

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.161. AUTHORITY TO BORROW MONEY; SECURITY. (a) The

district may incur a debt or borrow money on the credit of the

district or secured by any source of revenue, including district

taxes to be imposed in the next 12-month period, that is not

pledged to pay the principal of or interest on district bonds.

(b) The district may incur a debt or borrow money in any amount

at a rate not to exceed the maximum annual percentage rate

allowed by law for district obligations at the time the loan is

made and on other terms the district considers advisable.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1046.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligations bonds in the name and on the faith

and credit of the district for any purpose relating to:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings or improvements; and

(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1046.201, the board shall impose an ad valorem tax at a

rate sufficient to create an interest and sinking fund to pay the

principal of and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed 75

cents on each $100 valuation of all taxable property in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters.

(b) The board, in ordering a bond election, shall provide for

clerks as in county elections and must specify:

(1) the date of the election;

(2) the location of the polling places;

(3) the presiding and alternate election judges for each polling

place;

(4) the amount of the bonds to be authorized; and

(5) the maximum maturity of the bonds.

(c) Notice of a bond election shall be given as provided by

Section 1251.003, Government Code.

(d) The board shall declare the results of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.204. MATURITY OF GENERAL OBLIGATION BONDS. District

general obligation bonds must mature not later than 40 years

after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The

board president shall execute the general obligation bonds in the

district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.206. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, renovate, or equip

buildings or improvements for hospital purposes; or

(2) acquire sites to be used for hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospitals.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner and in accordance

with the procedures and requirements prescribed by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.207. REFUNDING BONDS. (a) The board may, without an

election, issue refunding bonds to refund outstanding

indebtedness issued or assumed by the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the bond applied to the payment

of the outstanding indebtedness; or

(2) exchanged wholly or partly for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.208. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) the transfer and issuance of the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1046.251. IMPOSITION OF AD VALOREM TAX. (a) The board may

impose a tax on all property in the district subject to district

taxation.

(b) The board may impose the tax to pay:

(1) indebtedness issued or assumed by the district; and

(2) the maintenance and operating expenses of the district,

including improvements to district facilities.

(c) The district may not impose a tax to pay the principal of or

interest on revenue bonds issued under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.252. TAX RATE. (a) The board may impose the tax at a

rate not to exceed 75 cents on each $100 valuation of taxable

property in the district.

(b) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.253. ASSESSMENT AND COLLECTION BY COUNTY TAX

ASSESSOR-COLLECTOR. (a) This section applies unless the board

elects to have taxes assessed and collected under Section

1046.254.

(b) The tax assessor-collector of Jackson County shall assess

and collect taxes imposed by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1046.254. ASSESSMENT AND COLLECTION BY DISTRICT TAX

ASSESSOR-COLLECTOR. (a) The board may elect to have district

taxes assessed and collected by a tax assessor-collector

appointed by the board. An election under this subsection must be

made by December 1 and governs the manner in which taxes are

assessed and collected, until changed by a similar resolution.

(b) The district tax assessor-collector must:

(1) reside in the district; and

(2) own real property subject to district taxation.

(c) The board shall set for the district tax assessor-collector:

(1) the term of employment; and

(2) compensation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1047. JASPER HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1047. JASPER HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1047.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Jasper Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.002. AUTHORITY FOR CREATION; JUDICIAL NOTICE. (a)

The district is created under Section 9, Article IX, Texas

Constitution, and this chapter.

(b) A court shall take judicial notice of the district's

establishment.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.003. NATURE OF DISTRICT. The district is a

governmental agency.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of County

Commissioners Precincts 1 and 2 of Jasper County, as those

boundaries existed on April 12, 1963.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1047.051. BOARD ELECTION; TERM. (a) The board consists of

nine directors elected from the district at large.

(b) Unless four-year terms are established under Section

285.081, Health and Safety Code, directors serve two-year terms,

with:

(1) four directors elected in even-numbered years; and

(2) five directors elected in odd-numbered years.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.052. QUALIFICATIONS FOR OFFICE. A person may not be

elected or appointed as a director unless the person:

(1) is a district resident;

(2) owns land in the district subject to taxation; and

(3) is at least 18 years of age at the time of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.053. OATH; BOND; RECORD OF BOND AND OATH. (a) Before

undertaking any official duties, each director must take an oath

to faithfully discharge the duties of office without favor or

partiality.

(b) Each director shall give a good and sufficient bond for

$1,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the director's

duties.

(c) Each director's oath shall be filed with the district

secretary.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.054. BOARD VACANCY; SPECIAL ELECTION. (a) If a

vacancy occurs in the office of director, the remaining directors

shall appoint a director for the unexpired term.

(b) If the number of directors is reduced to fewer than six, the

remaining directors shall call a special election to fill the

vacancies. If the directors do not call the election within 15

days after the vacancies occur, the county judge of Jasper

County, on petition of a county voter or creditor, shall:

(1) order a special election;

(2) set the election date;

(3) order a county sheriff to publish notice of the election;

and

(4) name the officers to hold the election.

(c) For an election ordered by the county judge:

(1) the election returns shall be made to and filed with the

county clerk's office; and

(2) the county clerk shall declare the results.

(d) Officers elected under this section shall furnish bond and

qualify in the same manner as a director elected in a general

election under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.055. OFFICERS. (a) The board shall elect from among

its members a president and a secretary.

(b) Each officer of the board serves until the next directors'

election.

(c) The board shall fill a vacancy in a board office for the

unexpired term by appointment.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.056. REMOVAL FROM OFFICE. A director may be removed

from office in the same manner and for the same causes as county

officers under state law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.057. COMPENSATION; EXPENSES. A director serves

without compensation but shall be reimbursed for actual expenses

incurred in the performance of the director's duties under this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.058. MEETINGS. (a) The board shall:

(1) meet at least once a month; and

(2) hold special meetings as the board considers necessary.

(b) A taxpayer, resident, or interested party:

(1) may attend a board meeting but may not participate in a

meeting without the consent of the board; and

(2) may present any matter to the board in an orderly manner.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.059. VOTING REQUIREMENT. A concurrence of five

directors is sufficient in any matter relating to district

business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.060. MAINTENANCE OF RECORDS. (a) The board shall:

(1) keep an account of all board meetings and proceedings; and

(2) maintain in a safe place all district records and accounts,

including all contracts, notices, duplicate vouchers, and

duplicate receipts.

(b) The information described by Subsection (a) shall be

delivered to the board's successors in office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.061. EMPLOYEES. The board:

(1) may employ a general manager or administrator, an attorney,

a bookkeeper, and an architect; and

(2) shall employ all other employees necessary for the proper

handling and operation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1047.101. GENERAL POWERS. (a) The board has full

management and control of all district business. The board may

negotiate and contract with any person to purchase or lease land,

to construct and equip a hospital system, and to operate and

maintain the hospital.

(b) The district has the powers of government and the authority

to exercise the rights, privileges, and functions concerning the

purposes for which the district was created that are conferred by

this chapter and any other law in this state from which the

district is entitled to benefit.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.102. HOSPITAL SYSTEM. The district may contract for

the purchase of land, for the hospital system, and for the

construction of the hospital.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.103. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property, real, personal, or mixed,

located in district territory if the interest is necessary or

convenient for the district to exercise a right, power,

privilege, or function conferred on the district by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.104. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust by the board

for the purposes and under the directions, limitations, or other

provisions prescribed in writing by the donor that are not

inconsistent with the proper management and objectives of the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.105. CONTRACT IN NAME OF DISTRICT. The district shall

contract in the name of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.106. CONSTRUCTION CONTRACTS. (a) A contract for

making and constructing improvements authorized by this chapter

and any necessary related work for which the cost exceeds $10,000

shall be awarded:

(1) to the lowest responsible bidder who furnishes satisfactory

evidence that the bidder possesses the equipment and facilities

essential to properly perform the contract; and

(2) after giving notice by:

(A) advertising once a week for four weeks in one or more

newspapers of general circulation in this state; and

(B) posting a notice for at least 10 days at the courthouse

door.

(b) The contract must be in writing and be signed by the

contractors and the directors. A copy of the signed contract

shall be filed with the depository and is subject to inspection

by all interested parties.

(c) The contract shall be fulfilled in accordance with the

specifications and under the supervision of the board and

district agents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.107. AUTHORITY TO SUE AND BE SUED. The district,

through the board, may sue and be sued in the district's own name

in any court of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1047.151. BOOK OF ACCOUNTS; ANNUAL AUDIT. (a) The board

shall have kept a complete book of accounts for the district.

(b) On June 1 of each year, the board shall select a competent

auditor to examine the accounts, books, and reports of the

depository, the tax assessor-collector, and the board.

(c) The auditor shall make a full report and file a copy of the

report with the depository, the county clerk, and the board.

(d) The report must state the purposes for which money from each

fund was spent.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.152. DEPOSITORY. The board shall select a depository

for the district in the manner provided by law for the selection

of a county depository. The depository serves for two years

until a successor is selected and qualified.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.153. PURCHASING AUTHORITY. The board may purchase all

necessary supplies, materials, and office equipment to meet the

needs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.154. PAYMENT VOUCHERS. A voucher for the payment of

district money shall be signed by at least two directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1047.201. BONDS. The district may issue bonds to:

(1) purchase a site for, construct, and initially equip a

hospital system; and

(2) purchase, lease, acquire, equip, maintain, and operate a

hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.202. CANCELLATION OF BOND. (a) On the payment of

interest or for the redemption of district bonds, the depository

shall receive and cancel any interest coupon paid or bond

discharged.

(b) When the interest coupon or bond is delivered to the board:

(1) the account of the depository shall be credited with the

amount of the coupon or bond; and

(2) the coupon or bond shall be canceled and destroyed.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.203. RECORD OF BOND ISSUANCE. (a) When bonds are

issued, the board shall procure and deliver to the county

treasurer a well-bound book containing a list of the following

information for all bonds:

(1) manner of payment;

(2) amount of the bonds;

(3) rate of interest;

(4) date of issuance;

(5) due date;

(6) location where payable;

(7) amount received for the bonds; and

(8) the tax imposed to pay the interest on and redeem the bonds.

(b) The book described by Subsection (a) shall be open to

inspection at all times to taxpayers or bondholders.

(c) On payment of a bond, the county treasurer shall:

(1) enter the payment in the book described by Subsection (a);

and

(2) receive for services the same fees allowed by law for

recording the payment as a county clerk recording deeds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.204. REFUNDING BONDS. (a) The board may issue

refunding bonds to refund outstanding bonds issued by the

district with the consent of the holders of the bonds to be

refunded.

(b) Before issuing refunding bonds, any sum to the credit of any

sinking fund account on hand shall be:

(1) deducted in determining the amount of refunding bonds to be

issued; and

(2) applied to the payment of the outstanding bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.205. REGISTRATION OF REFUNDING BONDS. (a) After

registration of refunding bonds, the comptroller shall:

(1) cancel the bonds to be refunded and the interest coupons for

those bonds; and

(2) deliver the refunding bonds to the proper party.

(b) Bonds to be refunded may be presented for cancellation in

installments with a corresponding amount of refunding bonds

registered and delivered as provided by this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.206. TAX TO PAY REFUNDING BONDS. (a) Before

refunding bonds authorized by Section 1047.204 are delivered, the

board shall impose a sufficient tax to pay the principal of and

interest on the bonds.

(b) The refunding of any bonds does not affect any taxes already

due.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.207. BOND PROCEEDS. The directors shall promptly pay

over the proceeds from the sale of district bonds to the

depository to the credit of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.208. BOND ELECTION EXPENSES. All expenses incident to

holding a bond election shall be paid out of any district funds

except the interest and sinking funds for bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1047.251. IMPOSITION OF AD VALOREM TAX. (a) The district

may impose a tax on all property in the district subject to

district taxation.

(b) The tax may be used to:

(1) pay the principal of and interest on bonds authorized by

Section 1047.201; and

(2) maintain and operate a hospital or hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.252. TAX RATE. The district may impose the tax at a

rate not to exceed 75 cents on each $100 valuation of taxable

property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1047.253. TAX ASSESSOR-COLLECTOR. The tax

assessor-collector of Jasper County shall assess and collect

taxes for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER G. MERGER

Sec. 1047.301. MERGER. (a) If a countywide hospital district

is created for Jasper County or if a district is created for the

territory in Jasper County that is not included in the Jasper

Hospital District, the board may choose to merge with the newly

created hospital district if:

(1) the newly created hospital district assumes all outstanding

indebtedness of the Jasper Hospital District; and

(2) the merger of districts is approved by the majority of the

voters voting at an election held by the district.

(b) Notice of an election under this section must be given in

the same manner as provided for an election to elect directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1048. KARNES COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1048. KARNES COUNTY HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSSec. 1048.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Karnes County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.002. AUTHORITY FOR CREATION. The district is created under the authority of Section 9, Article IX, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.003. ESSENTIAL PUBLIC FUNCTION. The district performs an essential public function in carrying out the purposes of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of Karnes County.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.005. CORRECTION OF INVALID PROCEDURES. If a court holds that any procedure under this chapter violates the constitution of this state or of the United States, the district by resolution may provide an alternative procedure that conforms with the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.006. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The support and maintenance of the district may not become a charge against or obligation of this state.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.007. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATIONSec. 1048.051. BOARD ELECTION; TERM. (a) The board is governed by seven directors elected at large by place.(b) Unless four-year terms are established under Section 285.081, Health and Safety Code:(1) directors serve two-year terms;(2) an election shall be held each year on the May uniform election date under Section 41.001, Election Code; and(3) the terms of the directors elected to places one through four expire in odd-numbered years and the terms of the directors elected to places five through seven expire in even-numbered years.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.052. NOTICE OF ELECTION. Notice of an election of directors shall be published in a newspaper or newspapers that individually or collectively have general circulation in the district in accordance with Section 4.003, Election Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.053. QUALIFICATIONS FOR OFFICE. (a) A person may not be elected or appointed as a director unless the person is:(1) a qualified voter; and(2) a resident of the place for which the person is a candidate.(b) To be eligible to hold office on the board, a person must be a resident of the place for which the person is elected, as designated by the following political subdivisions:(1) for place one, Falls City Common School District;(2) for place two, Runge Independent School District and Nordheim Independent School District;(3) for places three and four, Karnes City Independent School District and Nixon Independent School District; and(4) for places five, six, and seven, Kenedy Independent School District, Pawnee Independent School District, and Pettus Independent School District.(c) A person is not eligible to serve as a director if the person is:(1) the district administrator;(2) a district employee; or(3) a hospital medical staff member.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.054. BOND. (a) Each director shall execute a good and sufficient bond for $5,000 that is:(1) payable to the district; and(2) conditioned on the faithful performance of the director's duties.(b) The district shall pay for a director's bond.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.055. BOARD VACANCY. If a vacancy occurs in the office of director, the remaining directors shall appoint a director for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.056. OFFICERS. (a) The board shall elect:(1) a president and a vice president from among its members; and(2) a secretary, who need not be a director.(b) Each officer of the board serves for a term of one year.(c) The board shall fill a vacancy in a board office for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.057. COMPENSATION; EXPENSES. A director or officer serves without compensation but may be reimbursed for actual expenses incurred in the performance of official duties. The expenses must be:(1) reported in the district's records; and(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.058. VOTING REQUIREMENT. A concurrence of four directors is sufficient in any matter relating to district business.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.059. DISTRICT ADMINISTRATOR. (a) The board may appoint a qualified person as district administrator.(b) The district administrator serves at the will of the board and is entitled to the compensation determined by the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.060. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.061. EMPLOYEES; APPOINTMENT AND DISMISSAL OF STAFF. (a) The board may appoint to or dismiss from the staff the physicians, dentists, and podiatrists the board determines necessary for the efficient operation of the district and may make temporary appointments as necessary.(b) The district may employ the fiscal agents, accountants, architects, and attorneys the board considers proper.(c) The board may delegate to the district administrator the authority to employ district employees, including technicians and nurses.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.062. SENIORITY; RETIREMENT BENEFITS. The board may:(1) adopt rules related to the seniority of district employees, including rules for a retirement plan based on seniority; and(2) give effect to previous years of service for district employees continuously employed in the operation or management of hospital facilities acquired or constructed by the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIESSec. 1048.101. DISTRICT RESPONSIBILITY. (a) The district has full responsibility for providing hospital care for the district's indigent residents.(b) The district shall provide all necessary hospital and medical care for the district's needy inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND DEBT. A political subdivision of this state, other than the district, may not impose a tax or issue bonds or other obligations for hospital purposes or to provide hospital service or medical care in the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the hospital system and the district's money and resources.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.104. HOSPITAL SYSTEM. (a) The district has the responsibility to establish a hospital or hospital system within its boundaries to provide hospital and medical care to the district's residents.(b) The hospital system may include:(1) a hospital, clinic, health facility, extended care facility, outpatient facility, rehabilitation or recreation facility, pharmacy, medical laboratory, dental laboratory, physicians' office building, laundry facility, administrative facility, or other building related to a health facility or system;(2) a single or multiunit housing facility for medical staff, nurses, interns, other employees of a health facility or system, patients of a health facility, or relatives of patients admitted for treatment or care in a health facility;(3) a support facility related to a hospital project, including an office building, a parking lot or other parking structure, or a maintenance, safety, or utility facility, and any equipment related to the support facility; and(4) any other facilities the board determines necessary for hospital or medical care.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.105. RULES. The board may adopt rules governing the operation of the hospital, the hospital system, and the district's staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.106. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method and manner of making purchases and expenditures by and for the district; and(2) all accounting and control procedures.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board shall determine the type, number, and location of buildings required to maintain an adequate hospital system.(b) The board may lease all or part of the district's buildings and other facilities on terms considered to be in the best interest of the district's inhabitants. The term of the lease may not exceed 25 years.(c) The district may acquire equipment for use in the district's hospital system and mortgage or pledge the property as security for the payment of the purchase price. A contract entered into under this subsection must provide that the entire obligation be retired not later than the fifth anniversary of the date of the contract.(d) The district may sell or otherwise dispose of any property, including equipment, on terms the board finds are in the best interest of the district's inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.108. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in any type of property located in district territory if the interest is necessary for the district to exercise a power, right, or privilege conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021, Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court;(2) provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.109. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board for the purposes and under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.110. CONSTRUCTION AND PURCHASE CONTRACTS. A construction or purchase contract that involves an expenditure of more than the amount provided by Section 271.024, Local Government Code, must comply with the competitive bidding requirements provided by Subchapter B, Chapter 271, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.111. OPERATING AND MANAGEMENT CONTRACTS. The board may enter into an operating or management contract relating to a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.112. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR HOSPITAL TREATMENT. (a) The board may contract with a county or municipality located outside the district's boundaries for the hospitalization of a sick or injured person of that county or municipality.(b) The board may contract with this state or a federal agency for the hospital treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR INVESTIGATORY OR OTHER SERVICES. The board may contract with a political subdivision or governmental agency for the district to provide investigatory or other services as to the hospital or welfare needs of district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.114. CARE AND TREATMENT FOR INDIGENT. The district shall provide health care and treatment to an individual determined to be indigent in accordance with policies and procedures adopted by the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.115. NONPROFIT CORPORATION. (a) The district may create and sponsor a nonprofit corporation under the Business Organizations Code and may contribute money to or solicit money for the corporation.(b) The corporation may use money contributed by the district only to provide health care or other services the district is authorized to provide under this chapter.(c) The corporation may invest the corporation's money in any manner in which the district may invest the district's money, including investing money as authorized by Chapter 2256, Government Code.(d) The board shall establish controls to ensure that the corporation uses its money as required by this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.116. AUTHORITY TO SUE AND BE SUED. (a) The district, through the board, may sue and be sued.(b) The district is entitled to all causes of action and defenses to which similar authorities are entitled.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 1048.151. BUDGET. (a) The district administrator shall prepare an annual budget for approval by the board.(b) The proposed budget must contain a complete financial statement of the district, including:(1) the outstanding obligations of the district;(2) the cash on hand in each district fund;(3) the money received by the district from all sources during the previous year;(4) the money available to the district from all sources during the ensuing year, with the balances expected at the end of the year in which the budget is being prepared;(5) the estimated revenue and balances available to cover the proposed expenditures and disbursements; and(6) the estimated receipts and collections for the following fiscal year.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The board shall hold a public hearing on the proposed annual budget.(b) Not later than the 10th day before the date of the hearing, notice of the hearing shall be published one time in a newspaper or newspapers that individually or collectively have general circulation in the district.(c) Any district resident is entitled to be present and participate at the hearing.(d) At the conclusion of the hearing, the board shall adopt a budget by acting on the budget proposed by the district administrator. The board may make any changes in the proposed budget that the board judges to be in the interests of the taxpayers and that the law warrants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.153. AMENDMENTS TO BUDGET. The budget may be amended as required by circumstances. The board must approve all amendments.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.154. RESTRICTION ON EXPENDITURES. Money may be spent only for an expense included in the budget or an amendment to the budget.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.155. FISCAL YEAR. (a) The district operates on a fiscal year established by the board.(b) The fiscal year may not be changed:(1) during a period in which revenue bonds of the district are outstanding; or(2) more than once in a 24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.156. ANNUAL AUDIT. The board annually shall have an independent audit made of the district's financial condition.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.157. INSPECTION OF AUDIT AND DISTRICT RECORDS. The annual audit and other district records shall be open to inspection at the district's principal office.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.158. FINANCIAL REPORT. As soon as practicable after the close of each fiscal year, the district administrator shall prepare for the board:(1) a complete sworn statement of all district money; and(2) a complete account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.159. DEPOSITORY. (a) The board shall select one or more banks in the district to serve as a depository for district money.(b) District money, other than money invested as provided by Section 1048.160(b), and money transmitted to a bank for payment of bonds or obligations issued by the district, shall be deposited as received with the depository bank and shall remain on deposit.(c) This chapter, including Subsection (b), does not limit the power of the board to place a part of district money on time deposit or to purchase certificates of deposit.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.160. SPENDING AND INVESTMENT RESTRICTIONS. (a) Except as otherwise provided by Section 1048.107(c) and by Subchapter E, the district may not incur an obligation payable from district revenue other than the revenue on hand or to be on hand in the current and following district fiscal years.(b) The board may invest operating, depreciation, or building reserves only in funds or securities specified by Chapter 2256, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.161. GENERAL AUTHORITY TO BORROW MONEY; SECURITY. (a) The board may borrow money at a rate not to exceed the maximum annual percentage rate allowed by law for district obligations at the time the loan is made.(b) To secure a loan, the board may pledge:(1) district revenue that is not pledged to pay the district's bonded indebtedness;(2) a district tax to be imposed by the district in the next 12-month period following the date of the pledge that is not pledged to pay the principal of or interest on district bonds; or(3) a district bond that has been authorized but not sold.(c) A loan for which taxes or bonds are pledged must mature not later than the first anniversary of the date the loan is made. A loan for which district revenue is pledged must mature not later than the fifth anniversary of the date the loan is made.

Added by Acts 2009, 81st Leg., R.S., Ch. 691, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDSSec. 1048.201. GENERAL OBLIGATION BONDS. The board may issue and sell general obligation bonds in the name and on the faith and credit of the district for any purpose relating to:(1) the purchase, construction, acquisition, repair, or renovation of buildings or improvements; and(2) equipping buildings or improvements for hospital system purposes.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1048.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed the limit approved by the voters at the election authorizing the imposition of the tax.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.203. BOND ELECTION. (a) The district may issue bonds, other than refunding bonds, wholly or partly secured by an ad valorem tax only if the bonds are authorized by a majority of the district voters voting at an election held for that purpose.(b) The order and publication of notice for the bond election must be provided in accordance with Chapter 1251, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.204. REVENUE BONDS. (a) The board may issue revenue bonds to:(1) purchase, construct, acquire, repair, equip, or renovate buildings or improvements for hospital system purposes; or(2) acquire sites to be used for the hospital system.(b) The bonds must be payable from and secured by a pledge of all or part of district revenue derived from the operation of the district's hospitals.(c) The bonds may be additionally secured by a mortgage or deed of trust lien on all or part of district property.(d) The bonds must be issued in the manner and in accordance with the procedures and requirements prescribed by Sections 264.042, 264.043, and 264.046-264.049, Health and Safety Code, for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.205. REFUNDING BONDS. (a) The board may, without an election, issue refunding bonds to refund outstanding indebtedness issued or assumed by the district.(b) A refunding bond may be:(1) sold, with the proceeds of the refunding bond applied to the payment of the outstanding indebtedness; or(2) exchanged wholly or partly for not less than a similar principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.206. ADDITIONAL MEANS OF SECURING REPAYMENT OF BONDS. In addition to the authority to issue general obligation bonds and revenue bonds under this subchapter, the board may provide for the security and payment of district bonds from a pledge of a combination of ad valorem taxes as authorized by Section 1048.202 and revenue and other sources as authorized by Section 1048.204.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.207. MATURITY OF BONDS. District bonds must mature not later than the 40th anniversary of the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.208. EXECUTION OF BONDS. (a) The board president shall execute the district's bonds in the district's name.(b) The board secretary shall countersign the bonds in the manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.209. USE OF BOND PROCEEDS. The district may use the proceeds of bonds issued under this subchapter to pay:(1) any expense the board determines is reasonable and necessary to issue, sell, and deliver the bonds;(2) interest payments on the bonds during a period of acquisition or construction of a project or facility to be provided through the bonds, not to exceed five years;(3) costs related to the operation and maintenance of a project or facility to be provided through the bonds:(A) during an estimated period of acquisition or construction, not to exceed five years; and(B) for one year after the project or facility is acquired or constructed;(4) costs related to the financing of the bond funds, including debt service reserve and contingency funds;(5) costs related to the issuance of the bonds;(6) costs related to the acquisition of land or interests in land for a project or facility to be provided through the bonds; and(7) costs of construction of a project or facility to be provided through the bonds, including the payment of related professional services and expenses.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.210. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued by the district;(2) the transfer and issuance of the bonds; and(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXESSec. 1048.251. IMPOSITION OF AD VALOREM TAX. (a) The board shall impose a tax on all property in the district subject to district taxation.(b) The board shall impose the tax to:(1) pay the interest on and create a sinking fund for bonds and other obligations issued or assumed by the district for hospital purposes;(2) provide for the operation and maintenance of the district and hospital system;(3) make improvements and additions to the hospital system; and(4) acquire necessary sites for the hospital system by purchase, lease, or condemnation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.252. TAX RATE. (a) The board may impose the tax at a rate not to exceed 75 cents on each $100 valuation of taxable property in the district.(b) In setting the tax rate, the board shall consider the income of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.253. TAX ASSESSOR-COLLECTOR. The board may provide for the appointment of a tax assessor-collector for the district or may contract for the assessment and collection of taxes as provided by the Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER G. DISSOLUTIONSec. 1048.301. DISSOLUTION; ELECTION. (a) The district may be dissolved only on approval of a majority of the district voters voting in an election held for that purpose.(b) The board may order an election on the question of dissolving the district and disposing of the district's assets and obligations.(c) The board shall order an election if the board receives a petition requesting an election that is signed by at least 15 percent of the registered voters in the district.(d) The order calling the election must state:(1) the nature of the election, including the proposition to appear on the ballot;(2) the date of the election;(3) the hours during which the polls will be open; and(4) the location of the polling places.(e) Section 41.001, Election Code, does not apply to an election ordered under this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.302. NOTICE OF ELECTION. (a) The board shall give notice of an election under this subchapter by publishing once a week for two consecutive weeks a substantial copy of the election order in a newspaper with general circulation in the district.(b) The first publication of the notice must appear not later than the 35th day before the date set for the election.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.303. BALLOT. The ballot for an election under this subchapter must be printed to permit voting for or against the proposition: "The dissolution of the Karnes County Hospital District."

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.304. ELECTION RESULTS. (a) If a majority of the votes in an election under this subchapter favor dissolution, the board shall find that the district is dissolved.(b) If a majority of the votes in the election do not favor dissolution, the board shall continue to administer the district and another election on the question of dissolution may not be held before the first anniversary of the date of the most recent election to dissolve the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.305. TRANSFER OR ADMINISTRATION OF ASSETS. (a) If a majority of the votes in the election held under this subchapter favor dissolution, the board shall:(1) transfer the land, buildings, improvements, equipment, and other assets that belong to the district to Karnes County or another governmental entity in Karnes County; or(2) administer the property, assets, and debts until all money has been disposed of and all district debts have been paid or settled.(b) If the district makes the transfer under Subsection (a)(1), the county or entity assumes all debts and obligations of the district at the time of the transfer, and the district is dissolved.(c) If Subsection (a)(1) does not apply and the board administers the property, assets, and debts of the district under Subsection (a)(2), the district is dissolved when all money has been disposed of and all district debts have been paid or settled.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.306. IMPOSITION OF TAX AND RETURN OF SURPLUS TAXES. (a) After the board finds that the district is dissolved, the board shall:(1) determine the debt owed by the district; and(2) impose on the property included in the district's tax rolls a tax that is in proportion of the debt to the property value.(b) On the payment of all outstanding debts and obligations of the district, the board shall order the secretary to return to each district taxpayer the taxpayer's pro rata share of all unused tax money.(c) A taxpayer may request that the taxpayer's share of surplus tax money be credited to the taxpayer's county taxes. If a taxpayer requests the credit, the board shall direct the secretary to transmit the money to the county tax assessor-collector.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1048.307. REPORT; DISSOLUTION ORDER. (a) After the district has paid all district debts and has disposed of all district money and other assets as prescribed by this subchapter, the board shall file a written report with the Commissioners Court of Karnes County summarizing the board's actions in dissolving the district.(b) Not later than the 10th day after the date the Commissioners Court of Karnes County receives the report and determines that the requirements of this subchapter have been fulfilled, the commissioners court shall enter an order dissolving the district and releasing the board from any further duty or obligation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1049. KIMBLE COUNTY HOSPITAL DISTRICT OF KIMBLE COUNTY, TEXAS

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1049. KIMBLE COUNTY HOSPITAL DISTRICT OF KIMBLE COUNTY,

TEXAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1049.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Commissioners court" means the Commissioners Court of

Kimble County.

(3) "Director" means a member of the board.

(4) "District" means the Kimble County Hospital District of

Kimble County, Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.002. AUTHORITY FOR CREATION. The district is created

under the authority of Section 9, Article IX, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.003. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Kimble County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.004. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support and maintenance of the district's

hospital system and any indebtedness incurred by the district

under this chapter may not become a charge against or obligation

of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.005. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1049.051. BOARD ELECTION; TERM. (a) The board consists of

seven directors elected from the district at large.

(b) Directors serve staggered three-year terms.

(c) An election shall be held each year on the May uniform

election day prescribed by Section 41.001, Election Code, to

elect the appropriate number of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.052. QUALIFICATIONS FOR OFFICE. To qualify for

election to the board, a person must:

(1) be at least 18 years of age;

(2) have been a district resident for at least two years; and

(3) be a qualified property tax paying voter of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.053. BOND; RECORD OF BOND AND OATH OR AFFIRMATION OF

OFFICE. (a) Each director shall qualify for office by executing

a good and sufficient commercial bond for $1,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the director's

duties.

(b) The district shall pay for a director's bond.

(c) Each director's bond and constitutional oath or affirmation

of office shall be deposited with the district's depository for

safekeeping.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.018, eff. September 1, 2009.

Sec. 1049.054. BOARD VACANCY. If a vacancy occurs in the office

of director, a majority of the directors shall appoint a director

for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.055. OFFICERS. The board shall elect from among its

members a president, a secretary, and a treasurer at the first

meeting after each director's election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.056. COMPENSATION; EXPENSES. A director serves

without compensation but is entitled to reimbursement for

necessary expenses incurred in the performance of official

duties.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.057. DISTRICT ADMINISTRATOR. (a) The board may

employ a district administrator to manage the operations of the

hospital system.

(b) The district administrator may employ necessary personnel to

perform the services provided by the hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.058. EMPLOYEES. The board may employ an attorney, a

general manager, a bookkeeper, an architect, and other employees

necessary for the efficient operation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.059. MAINTENANCE OF RECORDS; PUBLIC INSPECTION. The

board shall:

(1) maintain all district records, including books, accounts,

notices, minutes, and other matters of the district and its

operation, at the district office; and

(2) make those records available for public inspection at

reasonable times.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1049.101. DISTRICT RESPONSIBILITY. The district shall

provide all necessary hospital and medical care for the

district's needy inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. A political subdivision of this state, other than the

district, may not impose a tax or issue bonds or other

obligations to provide hospital service or medical care in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.103. MANAGEMENT AND CONTROL OF DISTRICT. The board

has full power to manage and control the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.104. HOSPITAL SYSTEM. The district has the

responsibility to establish a hospital or hospital system within

its boundaries to provide hospital and medical care to the

district's residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.105. RULES. (a) The board shall adopt rules for the

efficient operation of the district, including district

facilities.

(b) The board shall:

(1) publish the rules in book form; and

(2) provide copies to interested persons on request at district

expense.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.106. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe the method of making purchases and expenditures and

the manner of accounting and control used by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.107. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in real, personal, or mixed property located in district

territory if the interest is necessary or convenient for the

district to exercise a power or duty conferred on the district by

this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding, the district is not required

to:

(1) pay in advance or provide a bond or other security for costs

in the trial court; or

(2) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.108. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board under the directions, limitations, or

other provisions prescribed in writing by the donor that are not

inconsistent with the proper management of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.109. CONTRACTS FOR HEALTH CARE. The board may

contract with any public or private entity, including a

charitable organization, the federal government, this state, or

any political subdivision, to provide health care or related

services inside or outside the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.110. PAYMENT FOR TREATMENT; PROCEDURES. (a) A person

who resides in the district is entitled to receive necessary

medical and hospital care regardless of whether the person has

the ability to pay for the care and may apply to receive this

care without cost.

(b) The board or the district administrator shall employ a

person to investigate the ability of the patient and any relative

who is liable for the patient's support to pay for the medical

and hospital care received by the patient.

(c) If the investigator determines that the patient or relative

legally liable for the patient's support cannot pay all or part

of the costs of the patient's care, the expense of the care

becomes a charge against the district.

(d) If the patient or a relative legally liable for the

patient's support can pay for all or part of the costs of the

patient's care, the board shall:

(1) order the patient or relative to pay the district each week

an amount specified in the order, which must be proportionate to

the person's ability to pay; and

(2) send a billing statement charging that amount to the person.

(e) The district may collect the amount from the patient's

estate, or from any relative who is liable for the patient's

support, in the manner provided by law for the collection of

expenses of the last illness of a deceased person.

(f) If there is a dispute as to the ability to pay, or doubt in

the mind of the investigator, the board shall hold a hearing and,

after calling witnesses, shall:

(1) determine the question; and

(2) make the proper order based on the board's findings.

(g) A party to the hearing who is not satisfied with the result

of the order may appeal to the district court. The appeal is de

novo.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1049.151. BUDGET. The board shall prepare a budget that

includes:

(1) proposed expenditures and disbursements;

(2) estimated receipts and collections for the next fiscal year;

and

(3) the amount of taxes required to be imposed to meet the

proposed budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.152. PROPOSED BUDGET: NOTICE AND HEARING. (a) The

board shall hold a public hearing on the proposed budget.

(b) Notice of the hearing must be published at least once in a

newspaper of general circulation in the district not later than

the 11th day before the date of the hearing.

(c) Any person is entitled to:

(1) appear at the hearing; and

(2) be heard regarding any item in the proposed budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.153. FISCAL YEAR. The district's fiscal year is from

October 1 to September 30.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.154. ANNUAL AUDIT. (a) The board annually shall

require an independent audit of the district's books and records.

(b) Not later than December 1 of each year, the board shall file

a copy of the audit with:

(1) the comptroller; and

(2) the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.155. DEPOSITORY. (a) The board by resolution shall

designate a bank in Kimble County as the district's depository.

A designated bank serves for two years and until a successor is

designated.

(b) All district money shall be deposited in the depository and

secured in the manner provided for securing county funds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.156. AUTHORITY TO BORROW MONEY; SECURITY. (a) The

board may borrow money at a rate not to exceed the maximum annual

percentage rate allowed by law for district obligations at the

time the loan is made.

(b) To secure a loan, the board may pledge:

(1) district revenue that is not pledged to pay the district's

bonded indebtedness;

(2) a district tax to be imposed by the district during the

12-month period following the date of the pledge that is not

pledged to pay the principal of or interest on district bonds; or

(3) district bonds that have been authorized but not sold.

(c) A loan for which taxes or bonds are pledged must mature not

later than the first anniversary of the date the loan is made. A

loan for which district revenue is pledged must mature not later

than the fifth anniversary of the date the loan is made.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1049.201. BONDS. The district may issue bonds to:

(1) purchase, construct, acquire, repair, or renovate buildings

and improvements; and

(2) equip buildings for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.202. TAX TO PAY BONDS. The board may issue bonds

under Section 1049.201 only if the board imposes an ad valorem

tax at a rate sufficient to create an interest and sinking fund

to pay the principal of and interest on the bonds as the bonds

mature.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.203. BOND ELECTION. (a) The board may issue bonds

under Section 1049.201 only if the bonds are authorized by a

majority of district voters voting in an election held for that

purpose. The total face value of the bonds may not exceed the

amount specified in the election order.

(b) The board may order a bond election at any time.

(c) The order calling the election must include:

(1) the time of the election;

(2) the location of the polling places;

(3) the form of the ballots;

(4) the presiding judge for each polling place;

(5) the purpose of the bond issuance;

(6) the amount of the bonds to be authorized;

(7) the maximum interest rate of the bonds; and

(8) the maximum maturity date of the bonds.

(d) A substantial copy of the election order shall be published

in a newspaper of general circulation in the district once a week

for two consecutive weeks before the date of the election. The

first notice must be published not later than the 15th day before

the date of the election.

(e) A copy of the election results must be filed with the county

clerk and become a public record.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.204. MATURITY OF BONDS. District bonds must mature

not later than 40 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.205. EXECUTION OF BONDS. (a) The board president

shall execute the district's bonds in the district's name.

(b) The board secretary shall countersign the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.206. REVENUE BONDS. (a) The board may issue and sell

revenue bonds in the name and on the faith and credit of the

district to purchase, construct, acquire, repair, renovate, or

equip buildings or improvements for district purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospital system.

(c) The bonds may be additionally secured by a mortgage or deed

of trust on all or part of district property.

(d) The bonds must be issued in the manner provided by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for the issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1049.251. IMPOSITION OF AD VALOREM TAX. (a) The board

shall impose a tax on all property in the district subject to

district taxation.

(b) The tax may be used only to:

(1) pay the interest on and create a sinking fund for bonds

issued under this chapter;

(2) provide for the operation and maintenance of the district

and hospital system;

(3) make improvements and additions to the hospital system; or

(4) acquire sites for additions to the hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.252. TAX RATE. The board may impose the tax at a rate

not to exceed 75 cents on each $100 valuation of all taxable

property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.253. TAX ASSESSOR-COLLECTOR. (a) The tax

assessor-collector for Kimble County shall collect taxes for the

district.

(b) The tax assessor-collector is entitled to a reasonable fee

that is agreed to by the district as compensation for the

person's services.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER G. DISSOLUTION

Sec. 1049.301. DISSOLUTION; ELECTION. (a) The district may be

dissolved on approval of a majority of the district voters voting

in an election held for that purpose.

(b) The commissioners court may order an election to dissolve

the district on its own order recorded in the minutes. The

commissioners court shall order the election if the commissioners

court receives a petition from 50 district voters.

(c) The order calling the election must specify:

(1) the location of the polling places;

(2) the form of the ballots; and

(3) the presiding judge for each polling place.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.302. NOTICE OF ELECTION. (a) The commissioners court

shall publish a substantial copy of the election order in a

newspaper of general circulation in the district once a week for

two consecutive weeks before the date of an election under this

subchapter.

(b) The first notice must be published not later than the 15th

day before the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.303. BALLOT. The ballot for an election under this

subchapter must be printed to permit voting for or against the

proposition: "The Dissolution of Kimble County Hospital District

of Kimble County, Texas."

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.304. ELECTION RESULTS. (a) If a majority of the

votes in an election under this subchapter favor dissolution, the

commissioners court shall, within 10 days after the date the

results are filed, declare the results and order the district

dissolved. A copy of the order shall be placed in the minutes of

the court, and a copy shall be sent to the board.

(b) If a majority of the votes are against dissolution, this

does not prevent the holding of other dissolution elections after

the passage of one year.

(c) A copy of the election results must be filed with the county

clerk and become a public record.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1049.305. AUDIT; TRANSFER OF ASSETS AND LIABILITIES. (a)

Within 30 days after the election results are filed under Section

1049.304, the commissioners court shall employ an independent

audit of the dissolved district's assets and liabilities.

(b) Within 10 days after the audit is completed, the

commissioners court shall:

(1) publish a copy of the audit in a newspaper of general

circulation in the district; and

(2) by declaration:

(A) formally transfer the assets of the dissolved district to

Kimble County; and

(B) formally declare the county liable for all debts and

liabilities incurred by the dissolved district.

(c) The declarations shall be published in a newspaper of

general circulation within 10 days after the declarations are

made.

(d) Any assets transferred to Kimble County shall be used to

benefit the citizens formerly in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1050. KNOX COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1050. KNOX COUNTY HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1050.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Knox County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.002. AUTHORITY FOR OPERATION. The district operates

in accordance with Section 9, Article IX, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.003. POLITICAL SUBDIVISION. The district is a

political subdivision of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Knox County,

Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.005. CORRECTION OF INVALID PROCEDURES. If a court

holds that any procedure under this chapter violates the

constitution of this state or of the United States, the district

by resolution may provide an alternative procedure that conforms

with the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.006. PUBLIC PURPOSE; TAX EXEMPTION. All property

owned by the district:

(1) shall be held for public purposes; and

(2) is exempt from taxation of every character.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1050.051. BOARD ELECTION AND APPOINTMENT; TERM. (a) The

district is governed by a board of seven directors as follows:

(1) four directors appointed by the Commissioners Court of Knox

County to board positions 1 through 4, with one director

appointed from each of the four county commissioner precincts as

the precincts existed on May 22, 1967; and

(2) three directors elected from the district at large to board

positions 5 through 7.

(b) Directors serve staggered two-year terms.

(c) The Commissioners Court of Knox County shall appoint two

successor directors on or before the first Saturday in April of

each year.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.052. NOTICE OF ELECTION. At least 10 days before the

date of an election of directors, notice of the election shall be

published one time in a newspaper of general circulation in Knox

County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.053. BALLOT PETITION. A person who wants to have the

person's name printed on the ballot as a candidate for elected

director must file with the board secretary a petition requesting

that action. The petition must:

(1) be signed by at least 25 registered district voters; and

(2) be filed at least 25 days before the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.054. QUALIFICATIONS FOR OFFICE. (a) A person is not

qualified for appointment or election as a director unless the

person:

(1) is a district resident;

(2) owns land subject to taxation by the district; and

(3) is at least 18 years of age at the time of the appointment

or election.

(b) A person may not be appointed as a director for a

commissioners precinct unless at the time of appointment the

person is a resident of that commissioners precinct.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.055. BOND; RECORD OF BOND AND OATH OR AFFIRMATION OF

OFFICE. (a) Each director shall execute a good and sufficient

bond for $1,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the director's

duties.

(b) Each director's bond and constitutional oath or affirmation

of office shall be deposited with the district's depository bank

for safekeeping.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.056. BOARD VACANCY. (a) If a vacancy occurs in the

office of an elected director, the remaining directors shall

appoint a director for the unexpired term.

(b) If a vacancy occurs in the office of an appointed director,

the Commissioners Court of Knox County shall appoint a director

for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.057. DIRECTOR RIGHTS, PRIVILEGES, AND DUTIES. The

directors have identical rights, privileges, and duties in all

matters concerning the board's business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.058. OFFICERS. The board shall elect from among its

members a president and a secretary.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.059. COMPENSATION; EXPENSES. A director serves

without compensation but may be reimbursed for actual expenses

incurred in the performance of official duties on approval of the

expenses by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.060. VOTING REQUIREMENT. A concurrence of four

directors is sufficient in any matter relating to district

business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.061. EMPLOYEES. The board may employ a general

manager, attorneys, bookkeepers, architects, or any other

employees considered necessary for the efficient operation of the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.062. MAINTENANCE OF RECORDS; PUBLIC INSPECTION.

Except as provided by Section 1050.055, all district records,

including books, accounts, notices, minutes, and all other

matters of the district and the operation of its facilities,

shall be:

(1) maintained at the district office; and

(2) open to public inspection at the district office at all

reasonable hours.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.063. SEAL. The board may adopt a seal for the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1050.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for providing medical and hospital care for the

district's needy and indigent residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.102. RESTRICTION ON COUNTY OR MUNICIPALITY TAXATION

AND DEBT. Knox County or a municipality in Knox County may not

impose a tax on property in the district for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.103. RULES. (a) The board may adopt rules governing

the operation of the district, including district facilities.

(b) On approval of the board, the rules may be published in

booklet form at district expense and made available to any

taxpayer on request.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.104. PURCHASING AND ACCOUNTING PROCEDURES. (a) The

board may prescribe the method and manner of making purchases and

expenditures by and for the district.

(b) The board shall prescribe:

(1) all accounting and control procedures; and

(2) the method of purchasing necessary supplies, materials, and

equipment.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.105. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property, real, personal, or mixed,

located in district territory, if the interest is necessary or

convenient for the district to exercise a right, power,

privilege, or function conferred on the district by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.106. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.107. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in the district is admitted to a district

facility, the board shall have an inquiry made into the

circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If an agent designated by the district to handle the inquiry

determines that the patient or those relatives cannot pay all or

part of the costs of the care and treatment in the hospital, the

amount of the costs that cannot be paid becomes a charge against

the district.

(c) If the board determines that the patient or those relatives

are liable to pay all or part of the costs of the patient's care

and treatment, the patient or those relatives shall be ordered to

pay to the district's treasurer a specified amount each week for

the patient's support. The amount ordered must be proportionate

to the person's financial ability and may not exceed the actual

per capita cost of maintenance.

(d) The district may collect the amount from the patient's

estate, or from any relative who is legally liable for the

patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the district's designated agent, the board shall hold

a hearing and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue an appropriate order.

(f) Either party to the dispute may appeal the order to the

district court.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.108. AUTHORITY TO SUE AND BE SUED. As a governmental

agency, the district may sue and be sued in its own name in any

court in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1050.151. BUDGET. The board annually shall require a

budget to be prepared for the next fiscal year that includes:

(1) proposed expenditures and disbursements;

(2) estimated receipts and collections; and

(3) the amount of taxes required to be imposed for the year.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.152. PROPOSED BUDGET: NOTICE AND HEARING. (a) The

board shall hold a public hearing on the proposed budget.

(b) Notice of the hearing must be published at least once in a

newspaper of general circulation in Knox County not later than

the 10th day before the date of the hearing.

(c) Any district taxpayer is entitled to:

(1) appear at the time and place designated in the notice; and

(2) be heard regarding any item included in the proposed budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.153. FISCAL YEAR. The district operates on a fiscal

year that begins on October 1 and ends on September 30.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.154. ANNUAL AUDIT. (a) The board annually shall have

an independent audit made of the district's books and records for

the fiscal year.

(b) Not later than December 31 each year, the audit shall be

filed:

(1) with the comptroller; and

(2) at the district office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.155. DEPOSITORY OR TREASURER. (a) The board by

resolution shall designate a bank in Knox County as the

district's depository or treasurer. A designated bank serves for

two years until a successor is designated.

(b) All income received by the district shall be deposited with

the district depository.

(c) All district money shall be secured in the manner provided

for securing county funds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.156. AUTHORITY TO BORROW MONEY; SECURITY. (a) The

board may borrow money at a rate of interest the board determines

is appropriate.

(b) To secure a loan, the board may pledge:

(1) district revenue that is not pledged to pay the district's

bonded indebtedness; or

(2) property acquired with the loan proceeds that is not pledged

to pay the district's bonded indebtedness.

(c) A loan authorized by this section must mature not later than

the fifth anniversary of the date the loan is made.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1050.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds in the name and on the faith

and credit of the district for any purpose relating to:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings or improvements; and

(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) The

board shall impose an ad valorem tax at a rate sufficient to

create an interest and sinking fund to pay the principal of and

interest on general obligation bonds issued by the district under

Section 1050.201 as the bonds mature.

(b) Except as provided by Section 1050.253, the tax required by

this section together with any other ad valorem tax the district

imposes may not in any year exceed 35 cents on each $100

valuation of all taxable property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting at an

election held for that purpose.

(b) The board may order the election on its own motion.

(c) The order calling the election must specify:

(1) the date of the election;

(2) the location of the polling places;

(3) the presiding election officers;

(4) the purpose of the bond issuance;

(5) the amount of the bonds to be authorized;

(6) the maximum interest rate of the bonds; and

(7) the maximum maturity of the bonds.

(d) Notice of a bond election shall be given by publishing a

substantial copy of the order calling the election in a newspaper

of general circulation in Knox County once each week for two

consecutive weeks before the date of the election. The first

publication must occur at least 14 days before the date of the

election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.204. MATURITY OF GENERAL OBLIGATION BONDS.District

general obligation bonds must mature not later than 40 years

after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The

board president shall execute the general obligation bonds in the

district's name.

(b) The board secretary shall countersign the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1050.251. IMPOSITION OF AD VALOREM TAX. (a) On final

approval of the annual budget, the board shall impose a tax on

all property in the district subject to district taxation.

(b) The board shall impose the tax to:

(1) pay the interest on and create a sinking fund for bonds or

other obligations issued or assumed by the district for hospital

purposes;

(2) provide for the operation and maintenance of the district

and hospital system;

(3) make improvements and additions to the hospital system; and

(4) acquire necessary sites for the hospital system by purchase,

lease, or condemnation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.252. TAX RATE. The board may impose the tax at a rate

not to exceed 35 cents on each $100 valuation of taxable property

in the district, unless the tax rate is increased as provided by

Section 1050.253.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.253. ELECTION TO INCREASE MAXIMUM TAX RATE. (a) The

board may order an election to increase the district's maximum

tax rate to a rate not to exceed 75 cents on each $100 valuation

of taxable property in the district.

(b) The maximum tax rate may not be increased unless the

increase is approved by a majority of the district voters voting

in an election held for that purpose.

(c) The board may order the election on its own motion.

(d) The election order must specify:

(1) the date of the election;

(2) the location of the polling places;

(3) the presiding election officers; and

(4) the purpose of the election.

(e) Notice of the election shall be given by publishing a

substantial copy of the election order in a newspaper of general

circulation in Knox County once a week for two consecutive weeks

before the date of the election. The first publication must

occur at least 14 days before the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1050.254. TAX ASSESSOR-COLLECTOR. The tax

assessor-collector of Knox County shall assess and collect taxes

imposed by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1051. LAVACA HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1051. LAVACA HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1051.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Lavaca Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.002. AUTHORITY FOR OPERATION. The district operates

and is administered and financed in accordance with Section 9,

Article IX, Texas Constitution, and has the rights, powers, and

duties provided by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.003. ESSENTIAL PUBLIC FUNCTION. The district performs

an essential public function in carrying out the purposes of this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of the following

school districts, all located in Lavaca County, as those

boundaries existed on March 13, 1975:

(1) Hallettsville Independent School District, including the

Moravia School District No. 7;

(2) Ezzell School District No. 54;

(3) Vysehrad School District No. 29;

(4) the part of the Oakland-Weimar Independent School Districts

of Colorado County that is located in Lavaca County; and

(5) the part of the Provident City Independent School District

that is located in Lavaca County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.005. CORRECTION OF INVALID PROCEDURES. If a court

holds that any procedure under this chapter violates the

constitution of this state or of the United States, the district

by resolution may provide an alternative procedure that conforms

with the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.006. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support and maintenance of the district may not

become a charge against or obligation of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.007. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1051.051. BOARD ELECTION; TERM. (a) The board consists of

seven directors elected from the district at large by place.

(b) Directors serve staggered four-year terms.

(c) An election shall be held on the uniform election date in

May of each even-numbered year to elect the appropriate number of

directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.052. NOTICE OF ELECTION. Not later than the 31st day

before the date of an election of directors, notice of the

election shall be published one time in a newspaper or newspapers

that individually or collectively have general circulation in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.053. BALLOT PETITION. A person who wants to have the

person's name printed on the ballot as a candidate for director

must file with the board secretary a petition requesting that

action. The petition must:

(1) be signed by at least 10 voters;

(2) specify the place for which the person is to be a candidate;

and

(3) be filed not later than the 31st day before the date of the

election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.054. QUALIFICATIONS FOR OFFICE. (a) A person may not

be elected or appointed as a director unless the person is:

(1) a district resident;

(2) a freeholder; and

(3) a qualified voter.

(b) A person is not eligible to serve as a director if the

person is:

(1) the district administrator; or

(2) a district employee.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.055. BOARD VACANCY. If a vacancy occurs in the office

of director, the remaining directors shall appoint a director for

the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.056. OFFICERS. (a) The board shall elect:

(1) a president and a vice president from among its members; and

(2) a secretary, who need not be a director.

(b) Each officer of the board serves for a term of one year.

(c) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.057. COMPENSATION; EXPENSES. A director or officer

serves without compensation but may be reimbursed for actual

expenses incurred in the performance of official duties. The

expenses must be:

(1) reported in the district's records; and

(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.058. VOTING REQUIREMENT. A concurrence of a majority

of the directors is sufficient in any matter relating to district

business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.059. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR.

(a) The board shall appoint a qualified person as district

administrator.

(b) The board may appoint an assistant administrator.

(c) The district administrator and any assistant administrator

serve at the will of the board and are entitled to the

compensation determined by the board.

(d) On assuming the duties of district administrator, the

administrator shall execute a bond payable to the district in an

amount set by the board of not less than $5,000 that:

(1) is conditioned on the administrator performing the

administrator's duties; and

(2) contains other conditions the board may require.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.060. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.061. EMPLOYEES; APPOINTMENT OF STAFF. (a) The board

may appoint to the staff any doctors the board considers

necessary for the efficient operation of the district and may

make temporary appointments as necessary.

(b) The district may employ fiscal agents, accountants,

architects, and attorneys the board considers proper.

(c) The board may delegate to the district administrator the

authority to hire district employees, including technicians and

nurses.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.062. RETIREMENT BENEFITS. The board may provide

retirement benefits for district employees by:

(1) establishing or administering a retirement program; or

(2) participating in:

(A) the Texas County and District Retirement System; or

(B) another statewide retirement system in which the district is

eligible to participate.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1051.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for operating all hospital facilities for

providing medical and hospital care for the district's needy

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. A political subdivision located within the district may

not impose a tax or issue bonds or other obligations for hospital

purposes or to provide medical care.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital system

and the district's money and resources.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.104. HOSPITAL SYSTEM. (a) The district shall provide

for the establishment of a hospital system by:

(1) purchasing, constructing, acquiring by gift or otherwise,

repairing, or renovating buildings and equipment;

(2) equipping the buildings; and

(3) administering the buildings and equipment for hospital

purposes.

(b) The hospital system may include:

(1) domiciliary care and treatment of the sick, injured, or

geriatric;

(2) outpatient clinics;

(3) dispensaries;

(4) convalescent home facilities;

(5) necessary nurses;

(6) domiciliaries and training centers;

(7) blood banks;

(8) community mental health centers;

(9) research centers or laboratories; and

(10) any other facilities the board considers necessary for

hospital care.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.105. RULES. The board may adopt rules governing the

operation of the hospital, the hospital system, and the

district's staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.106. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method and manner of making purchases and expenditures

by and for the district; and

(2) all accounting and control procedures.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine the type, number, and location of

buildings required to maintain an adequate hospital system.

(b) The board may lease all or part of the district's buildings

and other facilities on terms considered to be in the best

interest of the district's inhabitants. The term of the lease

may not exceed 25 years.

(c) The district may acquire equipment for use in the district's

hospital system and mortgage or pledge the property as security

for the payment of the purchase price. A contract entered into

under this subsection must provide that the entire obligation be

retired not later than the fifth anniversary of the date of the

contract.

(d) The district may sell or otherwise dispose of any property,

including equipment, on terms the board finds are in the best

interest of the district's inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.108. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property located in district territory if

the interest is necessary or convenient for the district to

exercise a power, right, or privilege conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.109. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.110. CONSTRUCTION CONTRACTS. A construction contract

that involves the expenditure of more than $10,000 may be made

only after advertising in the manner provided by Chapter 252 and

Subchapter C, Chapter 262, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.111. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract relating to a

district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.112. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND

TREATMENT. (a) The board may contract with a county or

municipality located outside the district's boundaries for the

care and treatment of a sick or injured person of that county or

municipality.

(b) The board may contract with this state or a federal agency

for the treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

INVESTIGATORY OR OTHER SERVICES. The board may contract with a

political subdivision or governmental agency for the district to

provide investigatory or other services for the medical,

hospital, or welfare needs of district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.114. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in the district is admitted to a district

facility, the district administrator may have an inquiry made

into the circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If the district administrator determines that the patient or

those relatives cannot pay all or part of the costs of the care

and treatment in the hospital, the amount of the costs that

cannot be paid becomes a charge against the district.

(c) If the district administrator determines that the patient or

those relatives can pay for all or part of the costs of the

patient's care and treatment, the patient or those relatives

shall be ordered to pay the district a specified amount each week

for the patient's care and support. The amount ordered must be

proportionate to the person's financial ability.

(d) The district administrator may collect the amount from the

patient's estate, or from any relative who is legally liable for

the patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the district administrator, the board shall hold a

hearing and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue any appropriate orders.

(f) A final order of the board may be appealed to the district

court. The substantial evidence rule applies to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.115. AUTHORITY TO SUE AND BE SUED. The district,

through the board, may sue and be sued.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1051.151. BUDGET. (a) The district administrator shall

prepare an annual budget for approval by the board.

(b) The proposed budget must contain a complete financial

statement of:

(1) the outstanding obligations of the district;

(2) the cash on hand in each district fund;

(3) the money received by the district from all sources during

the previous year;

(4) the money available to the district from all sources during

the ensuing year;

(5) the balances expected at the end of the year in which the

budget is being prepared;

(6) the estimated revenue and balances available to cover the

proposed budget; and

(7) the estimated tax rate required.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) Notice of the hearing must be published one time at least 10

days before the date of the hearing.

(c) Any district resident is entitled to be present and

participate at the hearing.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the district

administrator. The board may make any changes in the proposed

budget that the board judges to be in the interests of the

taxpayers and that the law warrants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.153. AMENDMENTS TO BUDGET. The budget may be amended

as required by circumstances. The board must approve all

amendments.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.154. RESTRICTION ON EXPENDITURES. Money may be spent

only for an expense included in the budget or an amendment to the

budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.155. FISCAL YEAR. (a) The district operates on a

fiscal year established by the board.

(b) The fiscal year may not be changed:

(1) during a period that revenue bonds of the district are

outstanding; or

(2) more than once in a 24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.156. AUDIT. The board shall have an audit made of the

district's financial condition.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.157. INSPECTION OF AUDIT AND DISTRICT RECORDS. The

audit and other district records shall be open to inspection at

the district's principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.158. FINANCIAL REPORT. As soon as practicable after

the close of each fiscal year, the district administrator shall

prepare for the board:

(1) a complete sworn statement of all district money; and

(2) a complete account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.159. DEPOSITORY. (a) The board shall select one or

more banks in the district to serve as a depository for district

money.

(b) District money, other than money invested as provided by

Section 1051.160(b), and money transmitted to a bank for payment

of bonds or obligations issued or assumed by the district, shall

be deposited as received with the depository bank and shall

remain on deposit.

(c) This chapter, including Subsection (b), does not limit the

power of the board to:

(1) place a part of district money on time deposit;

(2) purchase certificates of deposit; or

(3) invest a part of district money in a local government

investment pool established in the Texas Treasury Safekeeping

Trust Company.

(d) The district may not deposit money with a bank in an amount

that exceeds the maximum amount secured by the Federal Deposit

Insurance Corporation unless the bank first executes a bond or

other security in an amount sufficient to secure from loss the

district money that exceeds the amount secured by the Federal

Deposit Insurance Corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.160. SPENDING AND INVESTMENT RESTRICTIONS. (a)

Except as otherwise provided by Section 1051.107(c) and by

Subchapter E, the district may not incur an obligation payable

from district revenue other than the revenue on hand or to be on

hand in the current and following district fiscal years.

(b) The board may invest operating, depreciation, or building

reserves only in funds or securities specified by Chapter 2256,

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1051.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds in the name and on the faith

and credit of the district for any purpose relating to:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings or improvements; and

(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1051.201, the board shall impose an ad valorem tax at a

rate sufficient to create an interest and sinking fund to pay the

principal of and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed 75

cents on each $100 valuation of all taxable property in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters.

(b) The order calling the election shall provide for clerks as

in county elections and must specify:

(1) the date of the election;

(2) the location of the polling places;

(3) the presiding and alternate election judges for each polling

place;

(4) the amount of the bonds to be authorized; and

(5) the maximum maturity of the bonds.

(c) Notice of a bond election shall be given as provided by

Section 1251.003, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.204. MATURITY OF GENERAL OBLIGATION BONDS. District

general obligation bonds must mature not later than 40 years

after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The

board president shall execute the general obligation bonds in the

district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.206. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, renovate, or equip

buildings or improvements for hospital purposes; or

(2) acquire sites to be used for hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospitals.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner and in accordance

with the procedures and requirements prescribed by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.207. REFUNDING BONDS. (a) The board may, without an

election, issue refunding bonds to refund outstanding

indebtedness issued or assumed by the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bond applied to the

payment of the outstanding indebtedness; or

(2) exchanged wholly or partly for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.208. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) the transfer and issuance of the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1051.251. IMPOSITION OF AD VALOREM TAX. (a) The board

shall impose a tax on all property in the district subject to

district taxation.

(b) The board shall impose the tax to pay:

(1) indebtedness issued or assumed by the district; and

(2) the maintenance and operating expenses of the district.

(c) The board may not impose a tax to pay the principal of or

interest on revenue bonds issued under Section 1051.206.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.252. TAX RATE. (a) The board may impose the tax at a

rate not to exceed 75 cents on each $100 valuation of taxable

property in the district.

(b) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.253. ASSESSMENT AND COLLECTION BY COUNTY TAX

ASSESSOR-COLLECTOR. (a) This section applies unless the board

elects to have taxes assessed and collected under Section

1051.254.

(b) The tax assessor-collector of Lavaca County shall assess and

collect taxes imposed by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1051.254. ASSESSMENT AND COLLECTION BY DISTRICT TAX

ASSESSOR-COLLECTOR. (a) The board may elect to have district

taxes assessed and collected by a tax assessor-collector

appointed by the board. An election under this subsection must

be made by December 1 and governs the manner in which taxes are

assessed and collected, until changed by a similar resolution.

(b) The district tax assessor-collector must:

(1) reside in the district; and

(2) own real property subject to district taxation.

(c) The board shall set for the district tax assessor-collector:

(1) the term of employment; and

(2) compensation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1052. LOCKNEY GENERAL HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1052. LOCKNEY GENERAL HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1052.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Lockney General Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.002. AUTHORITY FOR CREATION. The district is created

under the authority of Section 9, Article IX, Texas Constitution.

The district has the rights, powers, and duties conferred by

this chapter and general laws relating to hospital districts.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.003. ESSENTIAL PUBLIC FUNCTION. The district performs

an essential public function in carrying out the purposes of this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of County

Commissioners Precinct No. 2 of Floyd County as those boundaries

existed on January 1, 1973.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.005. CORRECTION OF INVALID PROCEDURES. If a court

holds that any procedure under this chapter violates the

constitution of this state or of the United States, the district

by resolution may provide an alternative procedure that conforms

with the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.006. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support and maintenance of the district may not

become a charge against or obligation of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1052.051. BOARD ELECTION; TERM. (a) The board consists of

five directors elected from the district at large.

(b) Unless four-year terms are established under Section

285.081, Health and Safety Code:

(1) directors serve staggered two-year terms; and

(2) the terms of three directors expire in odd-numbered years

and the terms of two directors expire in even-numbered years.

(c) The election order must state the time, place, and purpose

of the election.

(d) A director may not serve more than three successive terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.052. NOTICE OF ELECTION. Notice of an election of

directors shall be published in a newspaper of general

circulation in the area of the district in accordance with

Section 4.003, Election Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1074, Sec. 1, eff. June 19, 2009.

Sec. 1052.054. QUALIFICATIONS FOR OFFICE. (a) A person may not

be elected or appointed as a director unless the person is:

(1) a district resident; and

(2) a qualified voter.

(b) A person is not eligible to serve as a director if the

person is a district employee.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1074, Sec. 2, eff. June 19, 2009.

Sec. 1052.055. BOARD VACANCY. If a vacancy occurs in the office

of director, the remaining directors by majority vote shall

appoint a director for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.056. OFFICERS. (a) The board shall elect from among

its members a president, vice president, secretary, and other

officers as in the judgment of the board are necessary.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1074, Sec. 8,

eff. June 19, 2009.

(c) If the president is absent or fails and declines to act, the

vice president shall perform the president's duties and exercise

the president's powers under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1074, Sec. 8, eff. June 19, 2009.

Sec. 1052.057. COMPENSATION; EXPENSES. A director serves

without compensation but may receive actual expenses incurred in

attending to district business on approval of the expenses by the

remainder of the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.058. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR.

(a) The board shall appoint a qualified person as district

administrator.

(b) The board may appoint an assistant administrator.

(c) The district administrator and any assistant administrator

serve at the will of the board and are entitled to the

compensation determined by the board.

(d) On assuming the duties of district administrator, the

administrator shall execute a bond payable to the district in an

amount set by the board of not less than $5,000 that:

(1) is conditioned on the administrator performing the

administrator's duties; and

(2) contains other conditions the board may require.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.059. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.060. EMPLOYEES; APPOINTMENT OF STAFF. (a) The board

may appoint to the staff any doctors the board considers

necessary for the efficient operation of the district and may

make temporary appointments as necessary.

(b) The board shall determine the type, number, and location of

district employees required to maintain an adequate hospital

system. The board may employ fiscal agents, accountants,

architects, attorneys, and other employees the board considers

proper.

(c) The board may delegate to the district administrator the

authority to hire district employees, including technicians and

nurses.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.061. RECRUITMENT OF MEDICAL STAFF AND EMPLOYEES. (a)

The board may spend district money, enter into agreements, and

take other necessary action to recruit physicians and other

persons to serve as medical staff members or district employees,

including:

(1) advertising and marketing;

(2) paying travel, recruitment, and relocation expenses; and

(3) providing a loan or scholarship to a physician or a person

who:

(A) is currently enrolled in health care education courses at an

institution of higher education; and

(B) contractually agrees to become a district employee or

medical staff member.

(b) The board may spend district money, enter into agreements,

and take other necessary action to pay tuition or other expenses

of a full-time medical student or other student who:

(1) is currently enrolled and in good standing in a medical

school or another health care program at an institution of higher

education; and

(2) contractually agrees to become a district employee or

independent contractor for the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1074, Sec. 4, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1052.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for providing hospital care for the district's

indigent residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. A political subdivision located within the district may

not impose a tax or issue bonds or other obligations for hospital

purposes for the area of the district or to provide medical care

for district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. (a)

The board shall manage, control, and administer the hospital

system and the district's money and resources.

(b) Unless specifically stated otherwise in this chapter, the

board has the power to do anything which, in their opinion, is

necessary for the good maintenance, operation, and welfare of the

district and the district's employees, patients, and property.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.104. HOSPITAL SYSTEM. (a) The district shall provide

for the establishment of a hospital system by:

(1) purchasing, constructing, acquiring, repairing, or

renovating buildings and equipment;

(2) equipping the buildings; and

(3) administering the buildings and equipment for hospital

purposes.

(b) The hospital system may include:

(1) facilities for domiciliary care of the sick, injured, or

geriatric;

(2) facilities for outpatient clinics;

(3) dispensaries;

(4) convalescent home facilities;

(5) necessary nurses' domiciliaries and training centers;

(6) blood banks;

(7) research centers or laboratories; and

(8) ambulances and other facilities or services the board

considers necessary for hospital care.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.105. RULES. The board may adopt rules governing the

operation of the hospital, the hospital system, and the

district's staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.106. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method and manner of making purchases and expenditures

by and for the district; and

(2) all accounting and control procedures.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine the type of equipment and the

type, number, and location of buildings required to maintain an

adequate hospital system.

(b) The board may lease all or part of the district's buildings

and other facilities on terms considered to be in the best

interest of the district's inhabitants. The term of the lease

may not exceed 25 years.

(c) The district may acquire equipment for use in the district's

hospital system and mortgage or pledge the property as security

for the payment of the purchase price. A contract entered into

under this subsection must provide that the entire obligation be

retired not later than the fifth anniversary of the date of the

contract.

(d) The district may sell or otherwise dispose of any property,

including equipment, on terms the board finds are in the best

interest of the district's inhabitants. The board may not sell

or dispose of any real property unless the board affirmatively

finds that the real property is not needed for the operation of

the hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.108. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property located in district territory if

the interest is necessary for the district to exercise a power,

right, or privilege conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.109. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment for hospital purposes to be held

in trust and administered by the board for the purposes and under

the directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.110. CONSTRUCTION CONTRACTS. A construction contract

that involves the expenditure of more than the amount provided by

Section 271.024, Local Government Code, may be made only after

competitive bidding in the manner provided by Subchapter B,

Chapter 271, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1074, Sec. 3, eff. June 19, 2009.

Sec. 1052.111. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract relating to a

district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.112. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND

TREATMENT. (a) The board may contract with a county or

municipality located outside the district's boundaries for the

care and treatment of a sick or injured person of that county or

municipality.

(b) The board may contract with this state or a federal agency

for the treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

INVESTIGATORY OR OTHER SERVICES. The board may contract with a

political subdivision or governmental agency for the district to

provide investigatory or other services for the medical,

hospital, or welfare needs of district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.114. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in the district is admitted to a district

facility, the district administrator may have an inquiry made

into the circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If the district administrator determines that the patient or

those relatives cannot pay all or part of the costs of the care

and treatment in the hospital, the amount of the costs that

cannot be paid becomes a charge against the district.

(c) If the district administrator determines that the patient or

those relatives can pay for all or part of the costs of the

patient's care and treatment, the patient or those relatives

shall be ordered to pay the district a specified amount each week

for the patient's care and support. The amount ordered must be

proportionate to the person's financial ability.

(d) The district administrator may collect the amount from the

patient's estate, or from any relative who is legally liable for

the patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the district administrator, the board shall hold a

hearing and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue any appropriate orders.

(f) The final order of the board may be appealed to the district

court. The substantial evidence rule applies to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.115. AUTHORITY TO SUE AND BE SUED. The district,

through the board, may sue and be sued.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1052.151. BUDGET. (a) The district administrator shall

prepare an annual budget for approval by the board.

(b) The proposed budget must contain a complete financial

statement of:

(1) the outstanding obligations of the district;

(2) the cash on hand in each district fund;

(3) the money received by the district from all sources during

the previous year;

(4) the money available to the district from all sources during

the ensuing year;

(5) the balances expected at the end of the year in which the

budget is being prepared;

(6) the estimated revenue and balances available to cover the

proposed budget;

(7) the estimated tax rate required; and

(8) the proposed expenditures and disbursements and the

estimated receipts and collections for the following fiscal year.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) At least 10 days before the date of the hearing, notice of

the hearing shall be published one time in a newspaper or

newspapers that individually or collectively have general

circulation in the district.

(c) Any district resident is entitled to be present and

participate at the hearing.

(d) At the conclusion of the hearing, the board shall adopt a

final budget by acting on the budget proposed by the district

administrator. The board may make any changes in the proposed

budget that the board judges to be in the interests of the

taxpayers and that the law warrants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.153. AMENDMENTS TO BUDGET. The budget may be amended

as required by circumstances. The board must approve all

amendments.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.154. FISCAL YEAR. (a) The district operates on a

fiscal year established by the board.

(b) The fiscal year may not be changed more than once in a

24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.155. AUDIT. (a) The board shall have an independent

audit made of the district's financial condition for the fiscal

year.

(b) As soon as the audit is completed, the audit shall be filed

at the district's principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.156. INSPECTION OF AUDIT AND DISTRICT RECORDS. The

audit and other district records shall be open to inspection at

the district's principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.157. FINANCIAL REPORT. As soon as practicable after

the close of each fiscal year, the district administrator shall

prepare for the board:

(1) a complete sworn statement of all district money; and

(2) a complete account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.158. DEPOSITORY. (a) The board shall select one or

more banks inside or outside the district to serve as a

depository for district money.

(b) District money, other than money invested as provided by

Section 1052.159(b), and money transmitted to a bank for payment

of bonds or obligations issued or assumed by the district, shall

be deposited as received with the depository bank and shall

remain on deposit.

(c) This chapter, including Subsection (b), does not limit the

power of the board to place a part of district money on time

deposit or to purchase certificates of deposit.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.159. SPENDING AND INVESTMENT RESTRICTIONS. (a)

Except as otherwise provided by Section 1052.107(c) and by

Subchapter E, the district may not incur an obligation payable

from district revenue other than the revenue on hand or to be on

hand in the current and following district fiscal years.

(b) The board may invest operating, depreciation, or building

reserves only in funds or securities specified by Chapter 2256,

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.160. GENERAL AUTHORITY TO BORROW MONEY; SECURITY. (a)

The board may borrow money at a rate not to exceed the maximum

annual percentage rate allowed by law for district obligations at

the time the loan is made.

(b) To secure a loan, the board may pledge:

(1) district revenue that is not pledged to pay the district's

bonded indebtedness;

(2) a district tax to be imposed by the district in the next

12-month period following the date of the pledge that is not

pledged to pay the principal of or interest on district bonds; or

(3) a district bond that has been authorized but not sold.

(c) A loan for which taxes or bonds are pledged must mature not

later than the first anniversary of the date the loan is made. A

loan for which district revenue is pledged must mature not later

than the fifth anniversary of the date the loan is made.

Added by Acts 2009, 81st Leg., R.S., Ch.

1074, Sec. 5, eff. June 19, 2009.

SUBCHAPTER E. BONDS

Sec. 1052.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds in the name and on the faith

and credit of the district for any purpose relating to:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings or improvements; and

(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1052.201, the board shall impose an ad valorem tax at a

rate sufficient to create an interest and sinking fund to pay the

principal of and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed the

tax rate approved by the voters at the election authorizing the

imposition of the tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters.

(b) The order calling the election shall provide for clerks as

in county elections and must specify:

(1) the date of the election;

(2) the location of the polling places;

(3) the presiding and alternate election judges for each polling

place;

(4) the amount of the bonds to be authorized;

(5) the maximum maturity of the bonds; and

(6) the maximum interest rate of the bonds.

(c) Notice of a bond election shall be given as provided by

Section 1251.003, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.204. REVENUE BONDS. (a) The board may, without an

election, issue revenue bonds to:

(1) purchase, construct, acquire, repair, renovate, or equip

buildings or improvements for hospital purposes; or

(2) acquire sites to be used for hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospitals.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner and in accordance

with the procedures and requirements prescribed by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.205. REFUNDING BONDS. (a) The board may, without an

election, issue refunding bonds to refund outstanding

indebtedness issued or assumed by the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bond applied to the

payment of the outstanding indebtedness; or

(2) exchanged wholly or partly for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.206. MATURITY OF BONDS. District bonds must mature

not later than 40 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.207. EXECUTION OF BONDS. (a) The board president

shall execute the district's bonds in the district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.208. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) the transfer and issuance of the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.209. ADDITIONAL MEANS OF SECURING REPAYMENT OF BONDS.

In addition to the authority to issue general obligation bonds

and revenue bonds under this subchapter, the board may provide

for the security and payment of district bonds from a pledge of a

combination of ad valorem taxes as authorized by Section 1052.202

and revenue and other sources authorized by Section 1052.204.

Added by Acts 2009, 81st Leg., R.S., Ch.

1074, Sec. 6, eff. June 19, 2009.

Sec. 1052.210. USE OF BOND PROCEEDS. The district may use the

proceeds of bonds issued under this subchapter to pay:

(1) any expense the board determines is reasonable and necessary

to issue, sell, and deliver the bonds;

(2) interest payments on the bonds during a period of

acquisition or construction of a project or facility to be

provided through the bonds, not to exceed five years;

(3) costs related to the operation and maintenance of a project

or facility to be provided through the bonds:

(A) during an estimated period of acquisition or construction,

not to exceed five years; and

(B) for one year after the project or facility is acquired or

constructed;

(4) costs related to the financing of the bond funds, including

debt service reserve and contingency funds;

(5) costs related to the bond issuance;

(6) costs related to the acquisition of land or interests in

land for a project or facility to be provided through the bonds;

and

(7) costs of construction of a project or facility to be

provided through the bonds, including the payment of related

professional services and expenses.

Added by Acts 2009, 81st Leg., R.S., Ch.

1074, Sec. 6, eff. June 19, 2009.

SUBCHAPTER F. TAXES

Sec. 1052.251. IMPOSITION OF AD VALOREM TAX. (a) The board

shall impose a tax on all property in the district subject to

district taxation.

(b) The board shall impose the tax to:

(1) pay the interest on and create a sinking fund for bonds and

other obligations issued or assumed by the district for hospital

purposes;

(2) provide for the operation and maintenance of the district

and hospital system, based on the final budget;

(3) make improvements and additions to the hospital system; and

(4) acquire necessary sites for the hospital system by purchase,

lease, or condemnation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.252. TAX RATE. (a) The board may impose the tax at a

rate not to exceed 75 cents on each $100 valuation of taxable

property in the district.

(b) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1052.253. TAX ASSESSOR-COLLECTOR. (a) The board shall

appoint a tax assessor-collector to assess and collect taxes

imposed by the district.

(b) The district tax assessor-collector is not required to

reside in the district.

(c) The board shall set for the district tax assessor-collector:

(1) the terms of employment; and

(2) compensation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER G. DISSOLUTION

Sec. 1052.301. DISSOLUTION; ELECTION. (a) The district may be

dissolved only on approval of a majority of the district voters

voting in an election held for that purpose.

(b) The board may order an election on the question of

dissolving the district and disposing of the district's assets

and obligations.

(c) The board shall order an election if the board receives a

petition requesting an election that is signed by at least 15

percent of the registered voters in the district.

(d) The order calling the election must state:

(1) the nature of the election, including the proposition to

appear on the ballot;

(2) the date of the election;

(3) the hours during which the polls will be open; and

(4) the location of the polling places.

(e) Section 41.001(a), Election Code, does not apply to an

election ordered under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1074, Sec. 7, eff. June 19, 2009.

Sec. 1052.302. NOTICE OF ELECTION. (a) The board shall give

notice of an election under this subchapter by publishing once a

week for two consecutive weeks a substantial copy of the

election order in a newspaper with general circulation in the

district.

(b) The first publication of the notice must appear not later

than the 35th day before the date of the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1074, Sec. 7, eff. June 19, 2009.

Sec. 1052.303. BALLOT. The ballot for an election under this

subchapter must be printed to permit voting for or against the

proposition: "The dissolution of the Lockney General Hospital

District."

Added by Acts 2009, 81st Leg., R.S., Ch.

1074, Sec. 7, eff. June 19, 2009.

Sec. 1052.304. ELECTION RESULTS. (a) If a majority of the

votes in an election under this subchapter favor dissolution, the

board shall find that the district is dissolved.

(b) If a majority of the votes in the election do not favor

dissolution, the board shall continue to administer the district

and another election on the question of dissolution may not be

held before the first anniversary of the date of the most recent

election on the question of dissolution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1074, Sec. 7, eff. June 19, 2009.

Sec. 1052.305. TRANSFER OF ADMINISTRATION OF ASSETS. (a) If a

majority of the votes in the election held under this subchapter

favor dissolution, the board shall:

(1) transfer the land, buildings, improvements, equipment, and

other assets that belong to the district to Floyd County or

another governmental entity in Floyd County; or

(2) administer the property, assets, and debts until all money

has been disposed of and all district debts have been paid or

settled.

(b) If the district makes the transfer under Subsection (a)(1),

the county or entity assumes all debts and obligations of the

district at the time of the transfer, and the district is

dissolved.

(c) If Subsection (a)(1) does not apply and the board

administers the property, assets, and debts of the district under

Subsection (a)(2), the district is dissolved when all money has

been disposed of and all district debts have been paid or

settled.

Added by Acts 2009, 81st Leg., R.S., Ch.

1074, Sec. 7, eff. June 19, 2009.

Sec. 1052.306. IMPOSITION OF TAX AND RETURN OF SURPLUS TAXES.

(a) After the board finds that the district is dissolved, the

board shall:

(1) determine the debt owed by the district; and

(2) impose on the property included in the district's tax rolls

a tax that is in proportion of the debt to the property value.

(b) On the payment of all outstanding debts and obligations of

the district, the board shall order the secretary to return to

each district taxpayer the taxpayer's pro rata share of all

unused tax money.

(c) A taxpayer may request that the taxpayer's share of surplus

tax money be credited to the taxpayer's county taxes. If a

taxpayer requests the credit, the board shall direct the

secretary to transmit the money to the county tax

assessor-collector.

Added by Acts 2009, 81st Leg., R.S., Ch.

1074, Sec. 7, eff. June 19, 2009.

Sec. 1052.307. REPORT; DISSOLUTION ORDER. (a) After the

district has paid all its debts and has disposed of all its money

and other assets as prescribed by this subchapter, the board

shall file a written report with the Commissioners Court of Floyd

County summarizing the board's actions in dissolving the

district.

(b) Not later than the 10th day after the date the Commissioners

Court of Floyd County receives the report and determines that the

requirements of this subchapter have been fulfilled, the

commissioners court shall enter an order dissolving the district

and releasing the board from any further duty or obligation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1074, Sec. 7, eff. June 19, 2009.



CHAPTER 1053. LUBBOCK COUNTY HOSPITAL DISTRICT OF LUBBOCK COUNTY, TEXAS

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1053. LUBBOCK COUNTY HOSPITAL DISTRICT OF LUBBOCK COUNTY,

TEXAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1053.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of hospital managers of the

district.

(2) "Commissioners court" means the Commissioners Court of

Lubbock County.

(3) "District" means the Lubbock County Hospital District of

Lubbock County, Texas.

(4) "Manager" means a member of the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.002. AUTHORITY FOR OPERATION. The district operates

under the authority of Section 9, Article IX, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.003. DISTRICT TERRITORY. (a) The boundaries of the

district are coextensive with the boundaries of Lubbock County,

Texas, as the boundaries of Lubbock County appear of record

according to the field notes and plats on file in the county

clerk's office.

(b) The boundaries of the district described by Subsection (a)

form a closure. An error in copying the description does not

affect the validity of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.004. DISTRICT SUPPORT, MAINTENANCE, AND DEBT NOT STATE

OBLIGATION. The support and maintenance of the district's

hospital system, including medical or other health facilities,

and any indebtedness incurred by the district under this chapter

may not become a charge against or obligation of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.005. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1053.051. BOARD APPOINTMENT; TERM. (a) The board consists

of not fewer than five and not more than seven managers appointed

as follows:

(1) one ex officio manager appointed by the Texas Tech

University Board of Regents; and

(2) the remaining managers appointed by the commissioners court.

(b) Managers serve two-year terms. The terms may overlap.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.052. EX OFFICIO MANAGER. (a) The ex officio manager

has all powers of another manager, except the ex officio manager

may not vote.

(b) The ex officio manager shall:

(1) attend executive sessions of the board; and

(2) have access to all documents reviewed or considered by the

board or its staff.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.053. OFFICERS. (a) The board shall select from among

the managers a presiding officer, who shall preside over the

board.

(b) A presiding officer pro tem shall preside in the absence of

the presiding officer.

(c) The district administrator or any manager may be appointed

secretary.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.054. COMPENSATION. A manager serves without pay.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.055. RECORDS OF PROCEEDINGS. (a) The secretary shall

keep suitable records of all proceedings of each board meeting.

(b) After each meeting:

(1) the manager presiding at the meeting shall read and sign the

record; and

(2) the secretary shall attest the record.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.056. DISTRICT ADMINISTRATOR. (a) The board shall

appoint a general manager qualified by training and experience as

the district administrator.

(b) The district administrator serves for a term not to exceed

two years and is entitled to receive the compensation determined

by the board.

(c) The board may remove the district administrator at any time.

(d) Before assuming the duties of district administrator, the

administrator must execute a bond payable to the district in an

amount of not less than $10,000 that:

(1) is conditioned on the administrator performing well and

faithfully the administrator's required duties; and

(2) contains other conditions the board may require.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.057. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) perform the duties required by the board;

(2) supervise the work and activities of the district; and

(3) direct the affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.058. ASSISTANT ADMINISTRATOR. (a) The board may

designate an assistant administrator to discharge a duty or

function of the district administrator in the event of the

administrator's incapacity, absence, or inability to discharge

the duty or function.

(b) The assistant administrator shall post the bond required by

board order.

(c) The assistant administrator is subject to the limitations

prescribed by board order.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.059. LEGAL COUNSEL. (a) The appropriate county,

district, or criminal district attorney charged with representing

Lubbock County in civil matters shall represent the district in

all legal matters.

(b) The district shall contribute sufficient money to the

Lubbock County general fund for the account designated for the

appropriate attorney described in Subsection (a) to pay all

additional salaries and expenses incurred by the attorney in

performing the duties required by the district.

(c) The board may employ additional legal counsel the board

considers advisable.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.060. EMPLOYEES; APPOINTMENT OF STAFF. (a) The board

may appoint to the staff any doctors and employ any technicians,

nurses, and other employees considered advisable for the

efficient operation of the hospital or hospital system, including

medical or other health facilities.

(b) A contract or term of employment under Subsection (a) may

not exceed two years.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.061. RETIREMENT PROGRAM. (a) With the approval of

the commissioners court, the board may contract with this state

or the federal government as necessary to establish or continue a

retirement program for the benefit of district employees.

(b) The board may establish other retirement programs for the

benefit of district employees as it considers necessary and

advisable.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.062. SEAL. The board shall have a seal engraved with

the district's name to authenticate the acts of the board. The

secretary of the board shall keep the seal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1053.101. DISTRICT RESPONSIBILITY. (a) The district has

full responsibility for providing medical and hospital care for

the district's needy and indigent residents.

(b) The district shall provide all necessary medical and

hospital care for the district's needy inhabitants.

(c) The district has full responsibility for providing medical

and hospital care for the district's residents and needy

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. A political subdivision, other than the district, may not

impose a tax or issue bonds or other obligations for hospital

purposes or to provide medical care in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital or

hospital system, including medical or other health facilities of

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.104. HOSPITAL SYSTEM. (a) The district has the

responsibility to establish a hospital or hospital system,

including medical or other health facilities within its

boundaries to provide hospital and medical care to the district's

residents.

(b) Subject to approval of the commissioners court, the district

may provide primary care, emergency services, preventive medicine

services, and other health-related services outside the district,

provided the activities fulfill the purposes of the district

under Subsection (a) and Section 1053.101(b).

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.105. RULES. The board may adopt rules for the

operation of the hospital or hospital system, including medical

or other health facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.106. PURCHASING AND ACCOUNTING PROCEDURES. (a) The

commissioners court may prescribe:

(1) the method and manner of making purchases and expenditures

by and for the district; and

(2) all accounting and control procedures.

(b) The commissioners court by resolution or order may delegate

to the board a power described by Subsection (a).

(c) The district shall pay the salaries and expenses necessarily

incurred by Lubbock County or by an officer or agent of the

county in performing a duty prescribed or required by this

section.

(d) An officer, employee, or agent of Lubbock County shall

perform any function or service prescribed by the commissioners

court under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) Subject to Subchapter D and to approval by the commissioners

court, the board may:

(1) construct, condemn, purchase, acquire, lease, add to,

maintain, operate, develop, regulate, sell, exchange, and convey

any land, property, property rights, equipment, hospital

facilities and systems for the maintenance of hospitals,

buildings, structures, and any other facility or service the

district requires or has available to sell, lease, or exchange;

(2) cooperate and contract with any of the following to effect a

power described by Subdivision (1):

(A) the United States government;

(B) this state;

(C) a municipality;

(D) a hospital district;

(E) a department of a governing body described by Subparagraphs

(A)-(D); or

(F) a privately owned or operated hospital, corporate or

otherwise, in the district; and

(3) provide office space, equipment, supplies, and services for

the use of the Lubbock County medical examiner's office for

medical, hospital, or other purposes unrelated to a criminal

investigation.

(b) A contract under Subsection (a)(2) must, in the opinion of

the board and the commissioners court, be expedient and

advantageous to the district under existing circumstances, and

for fair and reasonable compensation and on terms and for a

length of time that furthers and assists the district in

performing its duty to provide medical and hospital care to needy

inhabitants of Lubbock County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.108. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property, real, personal, or mixed,

located in district territory, if the interest is necessary or

convenient for the district to exercise a right, power,

privilege, or function conferred on the district by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.109. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.110. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND

TREATMENT. The board, with the approval of the commissioners

court, may contract with:

(1) a county for the care and treatment of a sick or injured

person of that county; and

(2) this state or a federal agency for the care and treatment of

a sick or injured person for whom the state or agency is

responsible.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.111. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient is admitted to a district facility, the district

administrator shall have an inquiry made into the circumstances

of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If the district administrator determines that the patient or

those relatives cannot pay all or part of the costs of the care

and treatment in the hospital, the amount of the costs that

cannot be paid becomes a charge against the district.

(c) If the district administrator determines that the patient or

those relatives are liable for all or part of the costs of the

patient's care and treatment, the patient or those relatives

shall be ordered to pay the district's treasurer a specified

amount each week for the patient's support. The amount ordered

must be proportionate to the person's financial ability and may

not exceed the actual per capita cost of maintenance.

(d) The district administrator may collect the amount from the

patient's estate, or from any relative who is legally liable for

the patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the district administrator, the county court shall

hold a hearing and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue an appropriate order.

(f) Either party to the dispute may appeal the order to the

district court.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.112. AUTHORITY TO SUE AND BE SUED. The board may sue

and be sued.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. SALE OR LEASE OF CERTAIN FACILITY

Sec. 1053.151. DEFINITION. In this subchapter, "hospital

official" means the following officers or employees, or their

equivalent, of the teaching hospital described by Section

1053.152(a):

(1) the executive director;

(2) the president;

(3) the chief executive officer;

(4) the chief operating officer;

(5) the chief financial officer;

(6) any vice president; and

(7) any other officer.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.152. RESOLUTION; SALE OR LEASE OF FACILITY. (a)

Subject to Subsection (c) and the approval of the commissioners

court, the board by resolution may order the sale or lease of a

facility that is:

(1) owned and operated by the district as a teaching hospital;

and

(2) located on the campus of Texas Tech University.

(b) The resolution must include a finding by the board that the

sale or lease:

(1) is in the best interests of district residents; and

(2) will not financially benefit a hospital official, other than

from the continuation of a compensation package existing before

the date of the sale or lease.

(c) The board may sell or lease the facility only if:

(1) no hospital official has made a disclosure under Sections

1053.156 and 1053.157 at any time before the date of the sale or

lease; and

(2) a majority of the votes cast at an election held under this

subchapter approves the sale or lease.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.153. ELECTION. (a) As soon as possible after the

board adopts a resolution under Section 1053.152, the

commissioners court shall order an election on the question of

selling or leasing the facility.

(b) The election shall be held on the first authorized uniform

election date prescribed by Subchapter A, Chapter 41, Election

Code, that complies with Section 3.005, Election Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.154. BALLOT. The ballot for an election under this

subchapter shall be printed to permit voting for or against the

proposition: "Approving the ________ (sale or lease, as

appropriate) of __________ (name of facility)."

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.155. DISCLOSURE OF SALE OR LEASE TERMS. The presiding

officer of the board shall disclose the terms of the proposed

sale or lease of a facility described by Section 1053.152 not

later than the 30th day before the date of an election held under

this subchapter. The disclosure must include both oral and

written agreements relating to the sale or lease.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.156. DISCLOSURE OF FINANCIAL INTEREST. (a) In this

section, "substantial interest" has the meaning assigned by

Section 171.002, Local Government Code.

(b) A manager or hospital official shall disclose any financial

interest the person has in the sale or lease of a facility

described by Section 1053.152 not later than the 30th day before

the date of an election held under this subchapter.

(c) For purposes of this section, a person has a financial

interest in the sale or lease if the person:

(1) has a substantial interest in a business entity involved in

the sale or lease;

(2) is related within the second degree by consanguinity or

affinity, as determined under Chapter 573, Government Code, to a

person who has a substantial interest in a business entity

involved in the sale or lease; or

(3) is a hospital official who will benefit financially from the

sale or lease, other than from the continuation of a compensation

package existing before the date of the sale or lease.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.157. DISCLOSURE; PUBLIC RECORD. (a) A person shall

make a disclosure required under Section 1053.155 or 1053.156 by

filing the disclosure with the commissioners court and the board.

(b) The filed disclosure is a public record.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.158. ELECTION CANCELLATION. The commissioners court

shall cancel an election ordered under this subchapter if a

hospital official makes a disclosure under Sections 1053.156 and

1053.157 at any time before the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.159. SUBSEQUENT ELECTIONS. If a majority of the votes

cast at an election under this subchapter do not approve the sale

or lease of a facility under this subchapter, another election to

approve the sale or lease, as appropriate, may not be held before

the first anniversary of the most recent election on the

proposition.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.160. SALE OR LEASE NOT INVALID. A disclosure under

this subchapter that is made after the date on which the sale or

lease of the facility occurs does not invalidate the sale or

lease.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.161. CRIMINAL PENALTY. (a) A person required to make

a disclosure under Section 1053.156 commits an offense if the

person knowingly fails to make the disclosure within the period

prescribed by that section.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 1053.201. BUDGET. (a) The district administrator, under

the direction of the board, shall prepare an annual budget.

(b) The budget must be approved by the board and presented to

the commissioners court for final approval. In like manner, all

budget revisions shall be subject to approval by the

commissioners court.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.202. FINANCIAL REPORT. (a) As soon as practicable

after the close of each fiscal year, the district administrator

shall prepare a report that includes:

(1) a complete sworn statement of:

(A) all money and choses in action received by the

administrator; and

(B) how the money and choses in action were disbursed or

otherwise disposed; and

(2) the details of district operation during the preceding

fiscal year.

(b) The district administrator shall make the report to:

(1) the board;

(2) the commissioners court;

(3) the Department of State Health Services; and

(4) the comptroller.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.203. DEPOSITORY. (a) The board shall select a

depository for the district in the manner provided by law for

selection of a county depository. The depository serves for two

years and until a successor is selected and qualified. In the

alternative, the board may use the depository selected by the

county.

(b) All income received by the district shall be deposited with

the district depository.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.204. WARRANTS. A warrant against district money does

not require the signature of the county clerk of Lubbock County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. BONDS

Sec. 1053.251. GENERAL OBLIGATION BONDS. The commissioners

court may issue and sell general obligation bonds in the name and

on the faith and credit of the district to:

(1) purchase, construct, acquire, repair, or renovate buildings

or improvements for hospital purposes;

(2) equip buildings or improvements for hospital purposes; and

(3) purchase, construct, acquire, equip, or enlarge the hospital

or hospital system, including medical or other health facilities

for any purpose related to that activity.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.252. TAX TO PAY GENERAL OBLIGATION BONDS. (a) An ad

valorem tax shall be imposed on all property in the district

subject to district taxation at a rate sufficient to create an

interest and sinking fund to pay the principal of and interest on

general obligation bonds issued under Section 1053.251 as the

bonds mature.

(b) The tax required by this section together with any other ad

valorem tax imposed for the district may not in any year exceed

75 cents on each $100 valuation of all taxable property in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.253. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting at an

election held in accordance with the provisions of Chapter 1251,

Government Code, relating to county bonds.

(b) The commissioners court:

(1) may call the election on its own motion; or

(2) shall call the election at the request of the board.

(c) The person charged with conducting and arranging countywide

elections is responsible for conducting the bond election.

(d) The district must provide for the payment of the bond

election costs before the commissioners court is required to

order an election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.254. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The

county judge of Lubbock County shall execute the general

obligation bonds in the district's name.

(b) The county clerk of Lubbock County shall countersign the

bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.255. REFUNDING BONDS. (a) Refunding bonds may be

issued without an election and in the manner provided by this

subchapter to refund outstanding bonds issued or assumed by the

district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bond applied to the

payment of the outstanding bonds; or

(2) exchanged wholly or partly for not less than a similar

amount of outstanding bonds and the matured but unpaid interest

on the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER G. TAXES

Sec. 1053.301. IMPOSITION OF AD VALOREM TAX. (a) The

commissioners court shall impose a tax for the benefit of the

district on all property in the district subject to district

taxation.

(b) The commissioners court shall impose the tax to:

(1) pay the interest on and create a sinking fund for bonds

assumed or issued by the district for hospital purposes as

provided by this chapter;

(2) pay for indebtedness assumed by the district;

(3) provide for the operation and maintenance of the hospital or

hospital system, including medical or other health facilities;

and

(4) when requested by the board and approved by the

commissioners court, make improvements and additions to the

hospital system, including medical and other health facilities,

and acquire necessary sites by purchase, lease, or condemnation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.302. TAX RATE. The commissioners court shall impose

the tax at a rate not to exceed 75 cents on each $100 valuation

of taxable property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1053.303. COUNTY TAX ASSESSOR-COLLECTOR. The tax

assessor-collector of Lubbock County shall collect the taxes

imposed on all property subject to district taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1054. LYNN COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1054. LYNN COUNTY HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1054.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Lynn County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.002. AUTHORITY FOR OPERATION. The district operates

in accordance with Section 9, Article IX, Texas Constitution, and

has the rights, powers, and duties provided by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.003. ESSENTIAL PUBLIC FUNCTION. The district performs

an essential public function in carrying out the purposes of this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Lynn County,

Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support and maintenance of the district may not

become a charge against or obligation of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1054.051. BOARD ELECTION; TERM. (a) The board consists of

seven directors elected from the district at large.

(b) Directors serve staggered three-year terms.

(c) An election shall be held on the uniform election date in

May of each year to elect the appropriate number of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.052. NOTICE OF ELECTION. At least 10 days before the

date of an election of directors, notice of the election shall be

published one time in a newspaper of general circulation in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.053. BALLOT PETITION. A person who wants to have the

person's name printed on the ballot as a candidate for director

must file with the board secretary a petition requesting that

action. The petition must be:

(1) signed by not fewer than 25 registered voters; and

(2) filed before the 31st day before the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.054. QUALIFICATIONS FOR OFFICE. (a) To be eligible

to be a candidate for or to serve as a director, a person must

be:

(1) a district resident; and

(2) a qualified voter.

(b) A district employee may not serve as a director.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.055. BOND; RECORD OF BOND. (a) Before assuming the

duties of office, each director must execute a bond for $5,000

that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the director's

duties.

(b) The board may pay for a director's bond with district money.

(c) Each director's bond shall be kept in the district's

permanent records.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.056. BOARD VACANCY. (a) If a vacancy occurs in the

office of director, the remaining directors shall appoint a

director for the unexpired term.

(b) If the number of directors is reduced to fewer than four for

any reason, the remaining directors shall immediately call a

special election to fill the vacancies. If the remaining

directors do not call the election, a district court, on

application of a district voter or taxpayer, may order the

directors to hold the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.0565. REMOVAL OF DIRECTOR. (a) It is a ground for

removal from the board that a director:

(1) is absent from more than half of the regularly scheduled

board meetings that the director is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the board; or

(2) fails to timely pay a federal, state, or local tax,

including an ad valorem tax.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a director

exists.

(c) If the administrator or manager of the hospital district has

knowledge that a potential ground for removal exists, the

administrator or manager shall notify the president of the board

of the potential ground. The president shall then notify the

county attorney and district attorney that a potential ground for

removal exists and request that the county or district attorney

bring an action in the nature of quo warranto under Chapter 66,

Civil Practice and Remedies Code, as appropriate. If the

potential ground for removal involves the president, the

administrator or manager shall notify the vice president of the

board, who shall then notify the county attorney and district

attorney that a potential ground for removal exists and request

an action in the nature of quo warranto.

Added by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.019, eff. September 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

479, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

591, Sec. 2, eff. September 1, 2009.

Sec. 1054.057. OFFICERS. (a) The board shall elect:

(1) a president and a vice president from among its members; and

(2) a secretary, who need not be a director.

(b) Each officer of the board serves for a term of one year.

(c) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.058. EXPENSES. A director or officer may be

reimbursed for actual expenses incurred in the performance of

official duties. The expenses must be:

(1) reported in the district's records; and

(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.059. VOTING REQUIREMENT. A concurrence of four

directors is sufficient in any matter relating to district

business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.060. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR.

(a) The board shall appoint a qualified person as district

administrator.

(b) The board may appoint an assistant administrator.

(c) The district administrator and any assistant administrator

serve at the will of the board and are entitled to the

compensation determined by the board.

(d) On assuming the duties of district administrator, the

administrator shall execute a bond payable to the district in an

amount set by the board of not less than $5,000 that:

(1) is conditioned on the administrator performing the

administrator's duties; and

(2) contains other conditions the board may require.

(e) The board may pay for the bond with district money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.061. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.062. EMPLOYEES; APPOINTMENT OF STAFF. (a) The board

may appoint to the staff any doctors and employ any technicians,

nurses, and other employees the board considers necessary for the

efficient operation of the district.

(b) The district may employ fiscal agents, accountants,

architects, and attorneys the board considers proper.

(c) The board may provide that the district administrator has

the authority to hire district employees, including technicians

and nurses.

(d) The board may define the duties, functions, and

responsibilities of district staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.063. RECRUITMENT OF MEDICAL STAFF. The board may

spend district money to recruit physicians, nurses, and other

trained medical personnel. The board may pay the tuition or other

education-related costs or expenses of a person who:

(1) graduates from a medical school, nursing school, or an

institution of higher education; and

(2) contractually agrees to become a district employee.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.064. CONTINUING EDUCATION; RETRAINING. The board may

spend district money for continuing education and retraining of

district employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.065. RETIREMENT BENEFITS. The board may provide

retirement benefits for district employees by:

(1) establishing or administering a retirement program; or

(2) participating in:

(A) the Texas County and District Retirement System; or

(B) another statewide retirement system in which the district is

eligible to participate.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1054.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for operating all hospital facilities for

providing medical and hospital care for the district's needy

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. A political subdivision located within the district may

not impose a tax or issue bonds or other obligations for hospital

purposes or to provide medical care.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the district's

hospitals and hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.104. HOSPITAL SYSTEM. The district shall provide for

the establishment of a hospital or hospital system in the

district by:

(1) purchasing, constructing, acquiring, repairing, or

renovating buildings and improvements;

(2) equipping the buildings and improvements; and

(3) administering the buildings and improvements for hospital

purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.105. RULES. The board may adopt rules for the

operation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.106. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method and manner of making purchases and expenditures

by and for the district in a manner consistent with Subtitle C,

Title 8, Local Government Code; and

(2) all accounting and control procedures.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine the type, number, and location of

buildings required to maintain an adequate hospital system.

Nothing in this chapter prohibits the establishing and equipping

of a clinic as part of the hospital system.

(b) The board may lease all or part of the district's buildings

and other facilities on terms considered to be in the best

interest of the district's inhabitants. The term of the lease

may not exceed 25 years.

(c) The district may acquire equipment for use in the district's

hospital system and mortgage or pledge the property as security

for the payment of the purchase price.

(d) The district may sell or otherwise dispose of any property,

including equipment, on terms the board finds are in the best

interest of the district's inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.108. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property located in district territory if

the interest is necessary or convenient for the district to

exercise a power, right, or privilege conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.109. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.110. CONSTRUCTION CONTRACTS. (a) The board may enter

into construction contracts for the district.

(b) The board may enter into a construction contract that

involves the expenditure of more than the amount prescribed by

Section 271.024, Local Government Code, only after competitive

bidding as provided by Subchapter B, Chapter 271, Local

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.111. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract relating to a

district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.112. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

SERVICES. (a) The board may contract with a political

subdivision of this state or with a state or federal agency for

the district to:

(1) furnish a mobile emergency medical service; or

(2) provide for the investigatory or welfare needs of district

inhabitants.

(b) The board may contract with this state or a federal agency

for the care and treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.113. PROVISION OF CERTAIN HEALTH SERVICES. The board

may provide emergency services, home health care services,

long-term health care services, special care facility services,

or any other health care services the board determines are

necessary to meet the needs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.114. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in the district is admitted to a district

facility, the district administrator may have an inquiry made

into the circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If the district administrator determines that the patient or

those relatives cannot pay all or part of the costs of the care

and treatment in the hospital, the amount of the costs that

cannot be paid becomes a charge against the district.

(c) If the district administrator determines that the patient or

those relatives can pay for all or part of the costs of the

patient's care and treatment, the patient or those relatives

shall be ordered to pay the district a specified amount each week

for the patient's care and support. The amount ordered must be

proportionate to the person's financial ability.

(d) The district administrator may collect the amount from the

patient's estate, or from any relative who is legally liable for

the patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the district administrator, the board shall hold a

hearing and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue any appropriate orders.

(f) A final order of the board may be appealed to the district

court. The substantial evidence rule applies to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.115. REIMBURSEMENT FOR SERVICE. (a) The board shall

require a county, municipality, or public hospital located

outside the district to reimburse the district for the district's

care and treatment of a sick or injured person of that county,

municipality, or public hospital as provided by Chapter 61,

Health and Safety Code.

(b) The board shall require the sheriff of a county or the

police chief of a municipality to reimburse the district for the

district's care and treatment of a person who is confined in a

jail facility of the county or municipality and is not a resident

of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.116. AUTHORITY TO SUE AND BE SUED. The district,

through the board, may sue and be sued.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1054.151. BUDGET. The district administrator shall prepare

an annual budget for approval by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.152. NOTICE; HEARING; APPROVAL OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) Notice of the hearing must be published one time at least 10

days before the date of the hearing.

(c) The board must approve the annual budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.153. AMENDMENTS TO BUDGET. The budget may be amended

as required by circumstances. The board must approve all

amendments.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.154. RESTRICTION ON EXPENDITURES. Money may be spent

only for an expense included in the budget or an amendment to the

budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.155. FISCAL YEAR. The district operates on a fiscal

year that begins on October 1 and ends on September 30.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.156. AUDIT. The board shall have an audit made of the

district's financial condition.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.157. INSPECTION OF AUDIT AND DISTRICT RECORDS. The

audit and other district records shall be open to inspection at

the district's principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.158. FINANCIAL REPORT. As soon as practicable after

the close of each fiscal year, the district administrator shall

prepare for the board:

(1) a complete sworn statement of all district money; and

(2) a complete account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.159. DEPOSITORY. (a) The board shall select one or

more banks in the district to serve as a depository for district

money.

(b) District money shall be immediately deposited on receipt

with a depository bank, except that sufficient money must be

remitted to the place or places designated as agent for the

payment of principal of and interest on the district's

outstanding bonds in time for the agent to make that payment on

or before the maturity date of the principal and interest.

(c) To the extent that money in a depository bank is not insured

by the Federal Deposit Insurance Corporation, the money must be

secured in the manner provided by law for the security of county

funds.

(d) Membership on the district's board of an officer or director

of a bank does not disqualify the bank from being designated as a

depository bank.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.160. SPENDING AND INVESTMENT RESTRICTIONS. Except as

otherwise provided by Section 1054.107(c) and by Subchapter E,

the district may not incur an obligation payable from district

revenue other than the revenue on hand or to be on hand in the

current and immediately following district fiscal years.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.161. AUTHORITY TO BORROW MONEY; SECURITY. (a) The

board may borrow money at a rate not to exceed the maximum annual

percentage rate allowed by law for district obligations at the

time the loan is made if the board declares that:

(1) money is not available to meet authorized obligations of the

district; and

(2) an emergency exists.

(b) To secure a loan, the board may pledge:

(1) district revenue that is not pledged to pay the district's

bonded indebtedness;

(2) a district tax to be imposed by the district in the next

12-month period that is not pledged to pay the principal of or

interest on district bonds; or

(3) district bonds that have been authorized but not sold.

(c) A loan for which taxes or bonds are pledged must mature not

later than the first anniversary of the date the loan is made. A

loan for which district revenue is pledged must mature not later

than the fifth anniversary of the date the loan is made.

(d) The board may not spend money obtained from a loan under

this section for any purpose other than:

(1) the purpose for which the board declared an emergency; and

(2) if district taxes or bonds are pledged to pay the loan, the

purpose for which the pledged taxes were imposed or the pledged

bonds were authorized.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1054.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds in the name and on the faith

and credit of the district to:

(1) purchase, construct, acquire, repair, or renovate buildings

or improvements;

(2) equip buildings or improvements for hospital purposes; or

(3) acquire and operate a mobile emergency medical service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1054.201, the board shall impose an ad valorem tax at a

rate sufficient to create an interest and sinking fund to pay the

principal of and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed 75

cents on each $100 valuation of all taxable property in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.203. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, equip, or renovate

buildings or improvements for hospital purposes;

(2) acquire sites to be used for hospital purposes; or

(3) acquire and operate a mobile emergency medical service to

assist the district in carrying out its hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospital system.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner provided by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.204. REFUNDING BONDS. (a) The board may issue

refunding bonds to refund outstanding indebtedness.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bond applied to the

payment of the outstanding indebtedness; or

(2) exchanged wholly or partly for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.205. MATURITY OF BONDS. District bonds must mature

not later than the 50th anniversary of the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.206. EXECUTION OF BONDS. (a) The board president

shall execute the district's bonds in the district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.207. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) the transfer and issuance of the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1054.251. IMPOSITION OF AD VALOREM TAX. (a) The board may

impose a tax on all property in the district subject to district

taxation.

(b) The board shall impose the tax to pay:

(1) indebtedness issued or assumed by the district; and

(2) the maintenance and operating expenses of the district.

(c) The district may not impose a tax to pay the principal of or

interest on revenue bonds issued under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.252. TAX RATE. (a) The board may impose the tax at a

rate not to exceed the limit approved by the voters at the

election authorizing the imposition of the tax.

(b) The tax rate for all purposes may not exceed 75 cents on

each $100 valuation of all taxable property in the district.

(c) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1054.253. TAX ASSESSOR-COLLECTOR. The board may provide

for the appointment of a tax assessor-collector for the district

or may contract for the assessment and collection of taxes as

provided by the Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1055. MARION COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1055. MARION COUNTY HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1055.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Marion County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.002. AUTHORITY FOR OPERATION. The district operates

in accordance with Section 9, Article IX, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.003. POLITICAL SUBDIVISION. The district is a

political subdivision of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Marion County,

Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.005. CORRECTION OF INVALID PROCEDURES. If a court

holds that any procedure under this chapter violates the

constitution of this state or of the United States, the district

by resolution may provide an alternative procedure that conforms

with the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1055.051. BOARD ELECTION; TERM. (a) The district is

governed by a board of seven directors elected from the district

at large.

(b) Directors serve staggered two-year terms unless four-year

terms are established under Section 285.081, Health and Safety

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.052. NOTICE OF ELECTION. Not later than the 10th day

before the date of an election of directors, notice of the

election shall be published one time in a newspaper of general

circulation in Marion County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.053. QUALIFICATIONS FOR OFFICE. A person may not be

elected or appointed as a director unless the person is a

district resident.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.054. BOND; RECORD OF BOND AND OATH OR AFFIRMATION.

(a) Each director shall execute a good and sufficient bond for

$1,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the director's

duties.

(b) The district shall pay for the directors' bonds.

(c) Each director's bond and the constitutional oath or

affirmation of office shall be deposited with the district's

depository bank for safekeeping.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.055. BOARD VACANCY. (a) If a vacancy occurs in the

office of director, the remaining directors shall appoint a

director for the unexpired term.

(b) If the number of directors is reduced to fewer than four for

any reason, the remaining directors shall immediately call a

special election to fill the vacancies. If the remaining

directors do not call the election, a district court, on

application of a district voter or taxpayer, may order the

directors to hold the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.056. DIRECTOR RIGHTS AND RESPONSIBILITIES. All

directors have the same rights and responsibilities with regard

to voting and other matters.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.057. OFFICERS. The board shall elect from among its

members a president and a secretary.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.058. COMPENSATION; EXPENSES. A director serves

without compensation but may be reimbursed for actual expenses

incurred in the performance of official duties on approval of the

expenses by a majority of the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.059. VOTING REQUIREMENT. A concurrence of four

directors is sufficient in any matter relating to district

business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.060. EMPLOYEES. The board may employ a general

manager, attorneys, bookkeepers, architects, or any other

employees considered necessary for the efficient operation of the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.061. MAINTENANCE OF RECORDS; PUBLIC INSPECTION.

Except as provided by Section 1055.054, all district records,

including books, accounts, notices, minutes, and all other

matters of the district and the operation of its facilities,

shall be:

(1) maintained at the district office; and

(2) open to public inspection at the district office at all

reasonable hours.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.062. SEAL. The board may adopt a seal for the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1055.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for providing medical and hospital care for the

district's needy and indigent residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.102. RESTRICTION ON COUNTY OR MUNICIPALITY TAXATION.

Marion County or a municipality in the district may not impose a

tax on property in the district for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.103. RULES. (a) The board may adopt rules governing

the operation of the district, including district facilities.

(b) On approval by the board, the rules may be published in

booklet form at district expense and made available to any

taxpayer on request.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.104. PURCHASING AND ACCOUNTING PROCEDURES. (a) The

board may prescribe the method and manner of making purchases and

expenditures by and for the district.

(b) The board shall prescribe:

(1) all accounting and control procedures; and

(2) the method of purchasing necessary supplies, materials, and

equipment.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.105. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property, real, personal, or mixed,

located in district territory, if the interest is necessary or

convenient for the district to exercise a right, power,

privilege, or function conferred on the district by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.106. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or provisions prescribed in writing by

the donor that are not inconsistent with the proper management

and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.107. AUTHORITY TO LEASE DISTRICT FACILITIES. (a) The

district may lease district facilities acquired or constructed

under this chapter to any person for consideration the board

determines is reasonable and adequate.

(b) The terms of a lease entered under this section may include

a provision that requires the lessee to:

(1) agree to maintain the district's hospital facilities; or

(2) care for and treat the indigent or needy patients of Marion

County.

(c) If a lease under this section includes a provision described

by Subsection (b)(2), Marion County may:

(1) spend money and make payments to the lessee for the care and

treatment;

(2) impose ad valorem taxes; or

(3) pledge any of the county's money or resources to payments

made under the contract.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.108. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in the district is admitted to a district

facility, the board shall have an inquiry made into the

circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If an agent designated by the district to handle the inquiry

determines that the patient or those relatives cannot pay all or

part of the costs of the care and treatment in the hospital, the

amount of the costs that cannot be paid becomes a charge against

the district.

(c) If the board determines that the patient or those relatives

are liable to pay for all or part of the costs of the patient's

care and treatment, the patient or those relatives shall be

ordered to pay the district's treasurer a specified amount each

week for the patient's support. The amount ordered must be

proportionate to the person's financial ability and may not

exceed the actual per capita cost of maintenance.

(d) The district may collect the amount from the patient's

estate, or from any relative who is legally liable for the

patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the district's designated agent, the board shall hold

a hearing and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue an appropriate order.

(f) Either party to the dispute may appeal the order to the

district court.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.109. AUTHORITY TO SUE AND BE SUED. As a governmental

agency, the district may sue and be sued in its own name in any

court of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1055.151. BUDGET. The board annually shall require a

budget to be prepared for the next fiscal year that includes:

(1) proposed expenditures and disbursements;

(2) estimated receipts and collections; and

(3) the amount of taxes required to be imposed for the year.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.152. PROPOSED BUDGET: NOTICE AND HEARING. (a) The

board shall hold a public hearing on the proposed budget.

(b) Notice of the hearing must be published at least once in a

newspaper of general circulation in Marion County not later than

the 10th day before the date of the hearing.

(c) Any district taxpayer is entitled to:

(1) appear at the time and place designated in the notice; and

(2) be heard regarding any item included in the proposed budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.153. FISCAL YEAR. The district operates on a fiscal

year that begins on October 1 and ends on September 30.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.154. ANNUAL AUDIT. (a) The board annually shall have

an independent audit made of the district's books and records for

the fiscal year.

(b) Not later than December 31 each year, the audit shall be

filed:

(1) with the comptroller; and

(2) at the district office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.155. DEPOSITORY OR TREASURER. (a) The board by

resolution shall designate a bank in Marion County as the

district's depository or treasurer. A designated bank serves for

two years until a successor is designated.

(b) All income received by the district shall be deposited with

the district depository.

(c) All district money shall be secured in the manner provided

for securing county funds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS AND OTHER FINANCIAL ARRANGEMENTS

Sec. 1055.201. GENERAL OBLIGATION BONDS AND OTHER FINANCIAL

ARRANGEMENTS. The board may issue and sell general obligation

bonds, secure long-term loans, or make other financial

arrangements as district obligations in the name and on the faith

and credit of the district. The money shall be used for any

purpose relating to:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings or improvements;

(2) equipping buildings or improvements for hospital purposes;

and

(3) the operation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.202. TAX TO PAY GENERAL OBLIGATION BONDS OR OTHER

FINANCIAL ARRANGEMENTS. (a) The board shall impose an ad

valorem tax at a rate sufficient to create an interest and

sinking fund to pay the principal of and interest on general

obligation bonds issued or other financial arrangements made

under Section 1055.201 as the bonds or other arrangements mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed 75

cents on each $100 valuation of all taxable property in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.203. ELECTION FOR GENERAL OBLIGATION BONDS OR OTHER

FINANCIAL ARRANGEMENTS. (a) The district may issue general

obligation bonds or make other financial arrangements secured by

tax revenue only if authorized by a majority of the district

voters voting at an election held for that purpose.

(b) The board may order the election on its own motion.

(c) The order calling the election must specify:

(1) the date of the election;

(2) the location of the polling places;

(3) the presiding election officers;

(4) the purpose for which the bonds are to be issued or the

financial arrangements made;

(5) the amount of the bonds or other financial arrangements to

be authorized;

(6) the maximum interest rate for the bonds or other financial

arrangements; and

(7) the maximum maturity of the bonds.

(d) Notice of an election under this section shall be given by

publishing a substantial copy of the order calling the election

in a newspaper of general circulation in Marion County once a

week for two consecutive weeks before the date of the election.

The first publication must occur at least 14 days before the date

of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.204. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The

board president shall execute the general obligation bonds in the

district's name.

(b) The board secretary shall countersign the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.205. REVENUE BONDS; OTHER FINANCIAL ARRANGEMENTS. (a)

The board may, without an election, issue revenue bonds or make

other financial arrangements payable from and secured by a pledge

of all or part of the revenue derived from the operation of the

district's hospital system. The district may use the money to:

(1) purchase, construct, acquire, repair, renovate, or equip

buildings or improvements for hospital purposes; or

(2) acquire sites to be used for hospital purposes.

(b) The bonds must be issued in the manner provided by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.206. MATURITY OF BONDS. General obligation bonds and

revenue bonds must mature not later than 40 years after the date

of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1055.251. IMPOSITION OF AD VALOREM TAX. (a) On final

approval of the annual budget, the board shall impose a tax on

all property in the district subject to district taxation.

(b) The board shall impose the tax to:

(1) pay the interest on and create a sinking fund for bonds or

other obligations issued or assumed by the district for hospital

purposes;

(2) provide for the operation and maintenance of the district

and hospital system;

(3) make improvements and additions to the hospital system; and

(4) acquire necessary sites for the hospital system by purchase,

lease, or condemnation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.252. TAX RATE. The board may impose the tax at a rate

not to exceed 75 cents on each $100 valuation of all taxable

property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1055.253. TAX ASSESSOR-COLLECTOR. The tax

assessor-collector of Marion County shall assess and collect

taxes imposed by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1056. MARTIN COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1056. MARTIN COUNTY HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 1056.001. DEFINITIONS. In this chapter:(1) "Board" means the board of hospital managers of the district.(2) "District" means the Martin County Hospital District.(3) "Manager" means a member of the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.002. AUTHORITY FOR OPERATION. The Martin County Hospital District operates in accordance with and has the powers and responsibilities provided by Section 9, Article IX, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.003. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of Martin County.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 1056.051. BOARD APPOINTMENT; TERM. (a) The board consists of six managers appointed by the Martin County Commissioners Court.(b) Managers serve staggered two-year terms, with three managers appointed each year.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.052. BOARD VACANCY. If a vacancy occurs in the office of manager, the remaining managers shall appoint a manager for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.053. NONATTENDANCE. The failure of a manager to attend three consecutive regular board meetings causes a vacancy in the manager's office unless the absence is excused by formal action of the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.054. OFFICERS. (a) The board shall select from among the managers a presiding officer, who shall preside over the board.(b) A presiding officer pro tem shall preside in the absence of the presiding officer.(c) The district administrator or any manager may be appointed secretary.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.055. COMPENSATION; EXPENSES. A manager serves without compensation but may be reimbursed for actual and necessary travel and other expenses incurred in the performance of the manager's duties as determined by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.056. QUORUM. A majority of the board present shall constitute a quorum for the transaction of business.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.057. RECORDS OF PROCEEDINGS. (a) The board shall require the secretary to keep suitable records of all proceedings of each board meeting.(b) After each meeting:(1) the manager presiding at the meeting shall read and sign the record; and(2) the secretary shall attest the record.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.058. DISTRICT ADMINISTRATOR. (a) The board shall appoint a general manager qualified by training and experience as the district administrator.(b) The district administrator is entitled to receive the compensation determined by the board.(c) The board may remove the district administrator at any time.(d) Before assuming the duties of district administrator, the administrator must execute a bond payable to the district in an amount of not less than $10,000 that:(1) is conditioned on the administrator performing well and faithfully the administrator's required duties; and(2) contains other conditions the board may require.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.059. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) perform the duties required by the board;(2) supervise the work and activities of the district; and(3) direct the affairs of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.060. ASSISTANT ADMINISTRATOR. (a) The board may designate an assistant administrator to discharge a duty or function of the district administrator in the event of the administrator's incapacity, absence, or inability to discharge the duty or function.(b) The assistant administrator shall post the bond required by board order.(c) The assistant administrator is subject to the limitations prescribed by board order.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.061. LEGAL COUNSEL. The board may employ legal counsel to represent the district in all legal matters when the board considers the employment advisable.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.062. EMPLOYEES. The board shall authorize the district administrator to employ any employees as considered advisable for the efficient operation of the hospital or hospital system.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.063. RETIREMENT PROGRAM. The board may:(1) contract with this state or the federal government as necessary to establish or continue a retirement program for the benefit of district employees; or(2) establish other retirement programs for the benefit of district employees as it considers necessary and advisable.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.064. SEAL. The board shall have a seal engraved with the district's name to authenticate the acts of the board. The secretary of the board shall keep the seal.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 1056.101. DISTRICT RESPONSIBILITY. (a) The district shall admit patients to the hospital who are:(1) district inhabitants; and(2) able to pay for medical and hospital care.(b) The district has full responsibility for providing medical and hospital care for:(1) eligible needy district inhabitants who are not able to pay all or a part of the cost of the care; and(2) eligible needy and indigent district residents.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.102. RESTRICTION ON COUNTY OR MUNICIPALITY TAXATION. Martin County or a municipality in the county may not impose a tax for hospital purposes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the hospital or hospital system.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.104. RULES. The board may adopt rules for the operation of the hospital or hospital system, including bylaws governing board proceedings.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.105. PURCHASING AND ACCOUNTING PROCEDURES. (a) The board may prescribe:(1) the method and manner of making purchases and expenditures by and for the district; and(2) all accounting and control procedures.(b) The district shall pay the salaries and expenses necessarily incurred by the board or by an officer or agent of the board in performing a duty prescribed or required by this section or Section 1056.152.(c) An officer, employee, or agent of the board shall perform any function or service prescribed by the board under this section or Section 1056.152.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.106. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in any type of property, real, personal, or mixed, located in district territory if the interest is necessary or convenient for the district to exercise a right, power, privilege, or function conferred on the district by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021(a), Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(2) provide a bond for costs or a supersedeas bond on an appeal or petition for review.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.107. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board for the purposes and under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management and objectives of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.108. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND TREATMENT. The board may contract with:(1) any county for the care and treatment of a sick or injured person of that county; and(2) this state or a federal agency for the care and treatment of a sick or injured person for whom the state or agency is responsible.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.109. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a patient from Martin County is admitted to a district facility, the district administrator shall have an inquiry made into the circumstances of:(1) the patient; and(2) the patient's relatives who are legally liable for the patient's support.(b) If the district administrator determines that the patient or those relatives cannot pay all or part of the costs of the care and treatment in the hospital, the amount of the costs that cannot be paid becomes a charge against the district.(c) If the district administrator determines that the patient or those relatives are liable for all or part of the costs of the patient's care and treatment, the patient or those relatives shall be ordered to pay to the district a specified amount each week for the patient's care. The amount ordered must be proportionate to the person's financial ability and may not exceed the usual and customary charges for services rendered.(d) The district administrator may collect the amount from the estate of the patient, or the patient's relatives who are legally liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(e) If there is a dispute as to the ability to pay, or doubt in the mind of the district administrator, the county court shall hold a hearing and, after calling witnesses, shall:(1) resolve the dispute or doubt; and(2) issue an appropriate order.(f) Either party to the dispute may appeal the order to the district court.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.110. AUTHORITY TO SUE AND BE SUED. The board may sue and be sued.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 1056.151. BUDGET. (a) The district administrator, under the direction of the board, shall prepare an annual budget.(b) The budget must be approved by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.152. ANNUAL AUDIT. As soon as practicable after the close of each fiscal year, the board shall have an audit made of the district's books and records for the fiscal year by an independent public accountant.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.153. FINANCIAL REPORT. (a) As soon as practicable after the close of each fiscal year, the district administrator shall prepare a report that includes:(1) a complete sworn statement of:(A) all money and choses in action received by the administrator; and(B) how the money and choses in action were disbursed or otherwise disposed; and(2) the details of district operation during the preceding fiscal year.(b) The district administrator shall make the report to:(1) the board; and(2) the Martin County Commissioners Court.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.154. DEPOSITORY. (a) Every two years, the board shall select one or more depositories for the district in the manner provided for securing county funds.(b) All income received by the district shall be deposited with a district depository.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. BONDSText of section effective on April 01, 2011Sec. 1056.201. BONDS. The board may issue and sell bonds as district obligations for any purpose relating to:(1) the purchase, construction, acquisition, repair, or renovation of buildings or improvements; and(2) equipping buildings and improvements for hospital purposes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.202. TAX TO PAY BONDS. (a) An ad valorem tax shall be imposed at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on bonds issued under Section 1056.201 as the bonds mature.(b) The tax required by this section together with any other ad valorem tax imposed for the district may not in any year exceed 75 cents on each $100 valuation of taxable property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.203. BOND ELECTION. (a) The district may issue bonds only if the bonds are authorized by a majority of the district voters voting at an election held in accordance with the provisions of Chapter 1251, Government Code, relating to county bonds.(b) The board shall call the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.204. REFUNDING BONDS. (a) Refunding bonds may be issued without an election and in the manner provided by this subchapter to refund outstanding bonds issued or assumed by the district.(b) A refunding bond may be:(1) sold, with the proceeds of the refunding bond applied to the payment of the outstanding bonds; or(2) exchanged wholly or partly for not less than a similar amount of outstanding bonds and the matured but unpaid interest on the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.205. EXECUTION OF BONDS. (a) The board's presiding officer shall execute district bonds in the district's name.(b) The board secretary shall countersign the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. TAXESText of section effective on April 01, 2011Sec. 1056.251. IMPOSITION OF AD VALOREM TAX. (a) The board shall impose a tax on all property in the district subject to district taxation.(b) The board shall impose the tax to:(1) pay the interest on and create a sinking fund for bonds assumed or issued by the district for hospital purposes as provided by this chapter;(2) provide for the operation and maintenance of the hospital or hospital system; and(3) make improvements and additions to the hospital system and acquire necessary sites for improvements and additions by purchase, lease, or condemnation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.252. TAX RATE. The board shall impose the tax at a rate not to exceed 75 cents on each $100 valuation of taxable property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1056.253. TAX ASSESSOR-COLLECTOR. (a) Except as provided by Subsection (b), the Martin County tax assessor-collector shall collect the taxes imposed on all property subject to district taxation.(b) The district may appoint its own tax assessor-collector.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1057. MATAGORDA COUNTY HOSPITAL DISTRICT OF MATAGORDA COUNTY, TEXAS

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1057. MATAGORDA COUNTY HOSPITAL DISTRICT OF MATAGORDA

COUNTY, TEXAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1057.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of hospital managers of the

district.

(2) "District" means the Matagorda County Hospital District of

Matagorda County, Texas.

(3) "Manager" means a member of the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.002. AUTHORITY FOR CREATION. The district of

Matagorda County, Texas, is created under the authority of

Section 9, Article IX, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.003. POLITICAL SUBDIVISION. The district is a

political subdivision of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Matagorda County,

Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.005. CORRECTION OF INVALID PROCEDURES. If a court

holds that any procedure under this chapter violates the

constitution of this state or of the United States, the district

by resolution may provide an alternative procedure that conforms

with the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.006. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support and maintenance of the district's

hospital system may not become a charge against or obligation of

this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1057.051. BOARD APPOINTMENT; TERM. (a) The board consists

of not fewer than five and not more than seven managers appointed

by the Matagorda County Commissioners Court.

(b) Managers serve two-year terms. The terms may overlap.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.052. OFFICERS. (a) The board shall select from among

the managers a presiding officer who shall preside over the

board.

(b) A presiding officer pro tem shall preside in the absence of

the presiding officer.

(c) The district administrator or any manager may be appointed

secretary.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.053. COMPENSATION. A manager serves without pay.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.054. RECORDS OF PROCEEDINGS. (a) The secretary shall

keep suitable records of all proceedings of each board meeting.

(b) After each meeting:

(1) the manager presiding at the meeting shall read and sign the

record; and

(2) the secretary shall attest the record.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.055. DISTRICT ADMINISTRATOR. (a) The board shall

appoint a general manager as the district administrator.

(b) The district administrator serves for a term not to exceed

two years and is entitled to receive the compensation determined

by the board.

(c) The board may remove the district administrator at any time.

(d) Before assuming the duties of district administrator, the

administrator must execute a bond payable to the district in an

amount of not less than $10,000 that:

(1) is conditioned on the administrator performing well and

faithfully the administrator's required duties; and

(2) contains other conditions the board may require.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.056. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) perform the duties required by the board;

(2) supervise the work and activities of the district; and

(3) direct the affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.057. EMPLOYEES. (a) The board may employ doctors,

technicians, nurses, and other employees considered advisable for

the efficient operation of the hospital or hospital system.

(b) A contract or term of employment under Subsection (a) may

not exceed two years.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.058. RETIREMENT PROGRAM. With the approval of the

Matagorda County Commissioners Court, the board may contract with

this state or the federal government as necessary to establish or

continue a retirement program for the benefit of district

employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.059. SEAL. The board shall have a seal engraved with

the district's name to authenticate the acts of the board. The

secretary of the board shall keep the seal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1057.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for providing medical and hospital care for the

district's needy inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. A political subdivision in Matagorda County, other than

the district, may not impose a tax or issue bonds or other

obligations for hospital purposes or to provide medical care in

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the district's

hospital or hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.104. HOSPITAL SYSTEM. The district shall provide for

the establishment of a hospital or hospital system in the

district to furnish medical and hospital care to district

residents by:

(1) purchasing, constructing, acquiring, repairing, or

renovating buildings and improvements for hospital purposes;

(2) equipping the buildings and improvements for those purposes;

and

(3) administering the buildings and improvements for those

purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.105. RULES. The board may adopt rules for the

operation of the hospital or hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.106. LEASES. (a) The board may lease district

property, including facilities or equipment, to individuals,

companies, corporations, or other legal entities on terms the

board determines further the district's purposes.

(b) The term of a lease under this section may not exceed 99

years.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

549, Sec. 1, eff. June 19, 2009.

Sec. 1057.107. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property, real, personal, or mixed,

located in district territory, if the interest is necessary or

convenient for the district to exercise a right, power,

privilege, or function conferred on the district by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.108. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.109. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND

TREATMENT. The board, with the approval of the Matagorda County

Commissioners Court, may contract with:

(1) a county for the care and treatment of a sick or injured

person of that county; and

(2) this state or a federal agency for the care and treatment of

a sick or injured person for whom the state or agency is

responsible.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.110. AUTHORITY TO SUE AND BE SUED. As a governmental

agency, the district may sue and be sued in its own name in any

court of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1057.151. AUDITOR. (a) The Matagorda County auditor is

the auditor for the district.

(b) The auditor shall make any report and perform any accounting

service reasonably incident or necessary to the proper conduct of

the district's business.

(c) The auditor shall receive the compensation determined by the

board after considering the amount and value of the services

performed for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.152. DEPOSITORY. (a) The board by resolution shall

designate a bank in the county as the district's depository. A

designated bank serves for two years and until a successor is

designated.

(b) All income received by the district shall be deposited with

the district depository.

(c) The net revenue from the tax imposed under Section 1057.201

may be withdrawn as directed by the board.

(d) All district money shall be secured in the manner provided

for securing county funds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.153. AUTHORITY TO BORROW MONEY; SECURITY. (a) The

board may borrow money at a rate the board determines is

reasonable.

(b) To secure a loan, the board may pledge:

(1) district revenue that is not pledged to pay the district's

bonded indebtedness;

(2) tax revenue to be collected by the district in the next

12-month period that is not pledged to pay the principal of or

interest on district bonds;

(3) district bonds that have been authorized but not sold; and

(4) any other unencumbered district assets.

(c) The board may use the proceeds of a loan made under this

section only for the district's operational and capital

requirements.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1057.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds in the name and on the faith

and credit of the district for any purpose relating to:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings or improvements; and

(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) An ad

valorem tax shall be imposed at a rate sufficient to create an

interest and sinking fund to pay the principal of and interest on

general obligation bonds issued under Section 1057.201 as the

bonds mature.

(b) The tax required by this section together with any other ad

valorem tax imposed for the district may not in any year exceed

75 cents on each $100 valuation of all taxable property in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting in an

election held for that purpose.

(b) The board may order the election on its own motion.

(c) The order calling the election must specify:

(1) the date of the election;

(2) the location of the polling places;

(3) the presiding election officers;

(4) the purpose of the bond issuance;

(5) the amount of the bonds to be authorized;

(6) the maximum interest rate of the bonds; and

(7) the maximum maturity of the bonds.

(d) Notice of a bond election shall be given by publishing a

substantial copy of the order calling the election in a newspaper

of general circulation in the district once each week for two

consecutive weeks before the date of the election. The first

publication must occur at least 14 days before the date of the

election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.204. MATURITY OF GENERAL OBLIGATION BONDS. District

general obligation bonds must mature not later than 40 years

after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The

board's presiding officer shall execute the general obligation

bonds in the district's name.

(b) The board secretary shall countersign the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.206. INVESTMENT OF GENERAL OBLIGATION BOND PROCEEDS.

Until the proceeds from the sale of general obligation bonds are

needed to carry out the bond purpose, the proceeds may be:

(1) invested in direct obligations of the United States; or

(2) placed on time deposit.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.207. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, renovate, or equip

buildings or improvements for hospital purposes; or

(2) acquire sites to be used for hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospital system.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner provided by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

(e) An election is not required to authorize the issuance of

revenue bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1057.251. IMPOSITION OF AD VALOREM TAX. (a) The board

shall impose a tax on all property in the district subject to

district taxation.

(b) The board shall impose the tax to:

(1) meet the requirements of district bonds and indebtedness

assumed by the district;

(2) provide for the district's maintenance and operation

expenses;

(3) make improvements and additions to the district's hospitals

or hospital system; and

(4) acquire necessary sites by gift, purchase, lease, or

condemnation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.252. TAX RATE. The board shall impose the tax at a

rate not to exceed 75 cents on each $100 valuation of all taxable

property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1057.253. TAX ASSESSOR-COLLECTOR. The tax

assessor-collector of Matagorda County shall collect taxes

imposed by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1059. MCCULLOCH COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1059. MCCULLOCH COUNTY HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1059.001. DEFINITIONS.In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the McCulloch County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.002. AUTHORITY FOR OPERATION. The district operates

and is financed as provided by Section 9, Article IX, Texas

Constitution, and by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.003. ESSENTIAL PUBLIC FUNCTION. The district is a

public entity performing an essential public function.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of McCulloch County,

Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The state may not become obligated for the support

or maintenance of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1059.051. BOARD ELECTION; TERMS. (a) The district is

governed by a board of seven directors.

(b) One director is elected from each commissioners precinct and

three directors are elected from the district at large.

(c) Directors serve staggered three-year terms.

(d) An election shall be held on the uniform election date in

May of each year to elect the appropriate number of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.052. NOTICE OF ELECTION. Not earlier than 30 days or

later than 10 days before the date of an election of directors,

notice of the election shall be published one time in a newspaper

with general circulation in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.053. QUALIFICATIONS FOR OFFICE. (a) To be eligible

to be a candidate for or to serve as a director, a person must

be:

(1) a district resident;

(2) a qualified voter; and

(3) able to obtain a bond as prescribed by Section 1059.054.

(b) In addition to Subsection (a), a person who is elected from

a commissioners precinct or who is appointed to fill a vacancy

for a commissioners precinct must be a resident of that

commissioners precinct.

(c) A district employee or member of the district's medical

staff may not serve as a director.

(d) A person formerly employed by the district may not serve as

a director before the second anniversary of the date of the

termination of that person's employment by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.054. BOND; RECORD OF BOND. (a) Before assuming the

duties of office, each director must execute a bond for $5,000

that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the director's

duties.

(b) Each director's bond shall be kept in the district's

permanent records.

(c) The director shall obtain the bond from an insurer

authorized to engage in business in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.055. BOARD VACANCY. If a vacancy occurs in the office

of director, the remaining directors shall appoint a director for

the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.056. OFFICERS. (a) The board shall elect a president

and a vice president from among its members.

(b) The board shall appoint a secretary, who need not be a

director.

(c) Each officer of the board serves for a term of one year.

(d) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.057. COMPENSATION; EXPENSES. A director or officer

serves without compensation but may be reimbursed for actual

expenses incurred in the performance of official duties. The

expenses must be:

(1) reported in the district's records; and

(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.058. VOTING REQUIREMENT. A concurrence of a majority

of the directors voting is necessary in any matter relating to

district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.059. DISTRICT ADMINISTRATOR. (a) The board may

appoint a qualified person as district administrator.

(b) The district administrator serves at the will of the board

and is entitled to the compensation determined by the board.

(c) Before assuming the duties of district administrator, the

administrator shall execute a bond in the amount determined by

the board of not less than $5,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the

administrator's duties under this chapter.

(d) The bond shall be kept in the district's permanent records.

(e) The district administrator shall obtain the bond from an

insurer authorized to engage in business in this state.

(f) The board may pay for the bond with district money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.060. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the general affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.061. EMPLOYEES; APPOINTMENT AND REMOVAL OF STAFF. (a)

The board may:

(1) appoint to or remove from the staff any doctors the board

considers necessary for the efficient operation of the district

and may make temporary appointments as necessary; and

(2) adopt policies relating to the method of appointing and

removing staff members.

(b) The district may employ technicians, nurses, fiscal agents,

accountants, architects, attorneys, and other necessary

employees.

(c) The board may delegate to the district administrator the

authority to employ persons for the district.

(d) The district may not employ a person who is related to a

director within the second degree by consanguinity or affinity,

as determined under Subchapter B, Chapter 573, Government Code,

during that director's term of office. A district employee who is

related to a person elected as a director within the second

degree by consanguinity or affinity shall resign from employment

when that director takes office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.062. RECRUITMENT OF MEDICAL STAFF AND PROFESSIONAL

PERSONNEL. The board may use innovative methods to recruit

physicians, nurses, technicians, and other professional

personnel, including:

(1) scholarship programs;

(2) agreements for future services;

(3) shared personnel;

(4) bonuses; and

(5) any other method the district considers necessary.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.063. RETIREMENT BENEFITS. The board may provide

retirement benefits for district employees by:

(1) establishing or administering a retirement program; or

(2) participating in:

(A) the Texas County and District Retirement System; or

(B) another statewide retirement system in which the district is

eligible to participate.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1059.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for:

(1) operating hospital facilities; and

(2) providing medical and hospital care for the district's needy

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. McCulloch County, the City of Brady, and the McCulloch

County Hospital Authority may not impose a tax or issue bonds or

other obligations for hospital purposes or to provide medical

care for district residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital system

and the district's money and resources.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.104. RULES. The board may adopt rules governing:

(1) the operation of the hospital and hospital system; and

(2) the duties, functions, and responsibilities of district

staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.105. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method of making purchases and expenditures by and for

the district; and

(2) accounting and control procedures for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.106. MOBILE EMERGENCY MEDICAL OR AIR AMBULANCE

SERVICE. The district may operate or provide for the operation

of a mobile emergency medical or air ambulance service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.107. DISTRICT PROPERTY, FACILITIES, EQUIPMENT, AND

SERVICES. (a) The board shall determine:

(1) the type, number, and location of buildings required to

maintain an adequate hospital system; and

(2) the type of equipment necessary for hospital care.

(b) The district has complete discretion as to the type and

extent of services the district will offer. The district may

provide any services or facilities the board finds necessary for

hospital or medical care, including:

(1) facilities for domiciliary care, including geriatric

domiciliary care;

(2) outpatient clinics;

(3) dispensaries;

(4) convalescent home facilities;

(5) necessary nurses;

(6) domiciliaries and training centers;

(7) blood banks;

(8) community mental health centers;

(9) alcohol or chemical dependency centers;

(10) minor emergency centers;

(11) research centers; or

(12) laboratories.

(c) The board may:

(1) acquire property, including facilities and equipment, for

the district for use in the hospital system; and

(2) mortgage or pledge the property as security for the payment

of the purchase price.

(d) The board may lease hospital facilities for the district.

(e) The board may sell or otherwise dispose of property,

including facilities or equipment, for the district at public or

private sale at the price and terms the board considers most

advantageous.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.108. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in property located in district territory if the

property interest is necessary to exercise a right or authority

conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.109. COST OF RELOCATING OR ALTERING PROPERTY. In

exercising the power of eminent domain, if the board requires

relocating, raising, lowering, rerouting, changing the grade of,

or altering the construction of any railroad, highway, pipeline,

or electric transmission and electric distribution, telegraph, or

telephone line, conduit, pole, or facility, the district must

bear the actual cost of relocating, raising, lowering, rerouting,

changing the grade, or altering the construction to provide

comparable replacement without enhancement of facilities, after

deducting the net salvage value derived from the old facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.110. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust for any

purpose and under any direction, limitation, or other provision

prescribed in writing by the donor that is consistent with the

proper management of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.111. CONSTRUCTION CONTRACTS. (a) The board may enter

into construction contracts for the district.

(b) The board may enter into a construction contract that

involves the expenditure of more than the amount provided by

Section 271.024, Local Government Code, only after competitive

bidding as provided by Subchapter B, Chapter 271, Local

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.112. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract relating to a

hospital facility for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

SERVICES. The board may contract with a political subdivision of

this state or with a state or federal agency for the district to:

(1) furnish a mobile emergency medical or air ambulance service;

or

(2) provide for the investigatory or welfare needs of district

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.114. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in the district is admitted to a district

facility, the district administrator may have an inquiry made

into the financial circumstances of:

(1) the patient; or

(2) a relative of the patient who is legally responsible for the

patient's support.

(b) As required by Section 9, Article IX, Texas Constitution,

the district without charge shall provide to a patient who

resides in the district the care and treatment that the patient

or a relative of the patient who is legally responsible for the

patient's support cannot pay.

(c) On determining that the patient or a relative legally

responsible for the patient's support can pay for all or part of

the care and treatment provided by the district, the district

administrator shall report that determination to the board, and

the board shall issue an order directing the patient or the

relative to pay the district a specified amount each week. The

amount must be based on the individual's ability to pay.

(d) The district administrator may collect money owed to the

district from the patient's estate or from that of a relative who

was legally responsible for the patient's support in the manner

provided by law for collection of expenses of the last illness of

a deceased person.

(e) If there is a dispute relating to an individual's ability to

pay or if the district administrator has any doubt concerning an

individual's ability to pay, the board shall:

(1) call witnesses;

(2) issue subpoenas and subpoenas duces tecum;

(3) administer oaths;

(4) hear and resolve the question; and

(5) issue a final order.

(f) A final order of the board may be appealed to a district

court in McCulloch County. The substantial evidence rule applies

to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.115. POLICIES OR RULES ON INDIGENT HEALTH CARE. (a)

The district may adopt, amend, or repeal policies or rules

relating to indigent health care that include:

(1) eligibility of patients for indigent health care;

(2) application forms for patients or relatives of patients

requesting indigent health care that may require personal and

financial information to be furnished;

(3) procedures for obtaining and completing applications for

indigent health care and for filing the completed applications

with the district;

(4) procedures for reviewing applications to determine

eligibility for indigent health care; and

(5) other procedures provided by this section and Section

1059.116.

(b) The application procedure to determine eligibility for

indigent health care must be adopted not later than the beginning

of each operating year and must comply with Chapter 61, Health

and Safety Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.116. REIMBURSEMENT FOR SERVICES. (a) The board shall

require a county, municipality, or public hospital located

outside the district to reimburse the district for the district's

care and treatment of a sick or injured person of that county,

municipality, or public hospital as provided by Chapter 61,

Health and Safety Code.

(b) The board shall require the sheriff of McCulloch County to

reimburse the district for the district's care and treatment of a

person who is confined in a jail facility of McCulloch County and

is not a district resident.

(c) The board may contract with the state or federal government

for that government to reimburse the district for treatment of a

sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.117. AUTHORITY TO SUE AND BE SUED. (a) The board may

sue and be sued on behalf of the district.

(b) The district may assert any defense or counterclaim the

McCulloch County Hospital Authority could have asserted related

to any debt that was:

(1) incurred by the authority for hospital purposes; and

(2) assumed by the district on the district's creation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1059.151. BUDGET. (a) The district administrator shall

prepare a proposed annual budget for the district.

(b) The proposed budget must contain a complete financial

statement, including a statement of:

(1) the outstanding obligations of the district;

(2) the amount of cash on hand in each district fund;

(3) the amount of money received by the district from all

sources during the previous year;

(4) the amount of money available to the district from all

sources during the ensuing year;

(5) the amount of the balances expected at the end of the year

in which the budget is being prepared;

(6) the estimated amount of revenue and balances available to

cover the proposed budget; and

(7) the estimated tax rate required.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) The board shall publish notice of the hearing in a newspaper

of general circulation in the district not later than the 10th

day before the date of the hearing.

(c) Any district resident is entitled to be present and

participate at the hearing.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the district

administrator. The board may make any changes in the proposed

budget that the board judges to be in the interests of the

taxpayers.

(e) The budget is effective only after adoption by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.153. AMENDMENTS TO BUDGET. After adoption, the annual

budget may be amended on the board's approval.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.154. RESTRICTION ON EXPENDITURES. Money may be spent

only for an expense included in the budget or an amendment to the

budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.155. FISCAL YEAR. (a) The district operates on a

fiscal year established by the board.

(b) The fiscal year may not be changed:

(1) when revenue bonds of the district are outstanding; or

(2) more than once in a 24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.156. ANNUAL AUDIT. The board annually shall have an

audit made of the district's financial condition.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.157. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS.

The annual audit and other district records are open to

inspection during regular business hours at the district's

principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.158. FINANCIAL REPORT. As soon as practicable after

the close of the fiscal year, the district administrator shall

prepare for the board:

(1) a sworn statement of the amount of district money; and

(2) an account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.159. DEPOSITORY. (a) The board shall select at least

one bank to serve as a depository for district money.

(b) District money, other than money invested as provided by

Section 1059.160(b) and money transmitted to a bank for payment

of bonds or obligations issued or assumed by the district, shall

be deposited as received with the depository bank and must remain

on deposit. This subsection does not limit the power of the

board to place a portion of district money on time deposit or to

purchase certificates of deposit.

(c) The district may not deposit money with a bank in an amount

that exceeds the maximum amount secured by the Federal Deposit

Insurance Corporation unless the bank first executes a bond or

other security in an amount sufficient to secure from loss the

district money that exceeds the amount secured by the Federal

Deposit Insurance Corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.160. SPENDING AND INVESTMENT RESTRICTIONS. (a)

Except as provided by Sections 1059.111, 1059.201, 1059.204, and

1059.205, the district may not incur a debt payable from district

revenue other than the revenue on hand or to be on hand in the

current and immediately following district fiscal years.

(b) The board may invest operating, depreciation, or building

reserves only in funds or securities specified by Chapter 2256,

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.161. AUTHORITY TO BORROW MONEY. (a) The district may

borrow money for district operating expenses in an amount not to

exceed the amount of tax revenue the district expects to receive

during the 12-month period following the date the money is

borrowed.

(b) The district may pledge all or any part of that tax revenue

to repay the amount borrowed.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1059.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds authorized by an election in

the name and on the faith and credit of the district to:

(1) purchase, construct, acquire, repair, or renovate buildings

or improvements;

(2) equip buildings or improvements for hospital purposes; or

(3) acquire and operate a mobile emergency medical or air

ambulance service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1059.201, the board shall impose an ad valorem tax at a

rate sufficient to create an interest and sinking fund to pay the

principal of and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed the

limit approved by the voters at the election authorizing the

imposition of the tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting at an

election held for that purpose.

(b) The board may order a bond election.

(c) The order calling the election must specify:

(1) the nature and date of the election;

(2) the hours during which the polls will be open;

(3) the location of polling places;

(4) the amount of the bonds to be authorized; and

(5) the maximum maturity of the bonds.

(d) Notice of a bond election shall be given as provided by

Section 1251.003, Government Code.

(e) The board shall declare the results of the bond election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.204. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, equip, or renovate

buildings or improvements for hospital purposes, including the

purposes described by Section 1059.107;

(2) acquire sites to be used for hospital purposes; or

(3) acquire and operate a mobile emergency medical or air

ambulance service to assist the district in carrying out its

hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospital system.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner provided by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.205. REFUNDING BONDS. (a) The board may issue

refunding bonds to refund outstanding indebtedness issued or

assumed by the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bond applied to the

payment of the outstanding indebtedness; or

(2) exchanged wholly or partly for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.206. MATURITY OF BONDS. District bonds must mature

not later than 50 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.207. EXECUTION OF BONDS. (a) The board president

shall execute the district's bonds in the district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.208. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) any transaction relating to the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. AD VALOREM TAX

Sec. 1059.251. IMPOSITION OF AD VALOREM TAX. (a) The board may

impose a tax on all property in the district subject to district

taxation.

(b) The tax may be used to pay:

(1) indebtedness issued or assumed by the district; and

(2) the maintenance and operating expenses of the district.

(c) The district may not impose a tax to pay the principal of or

interest on revenue bonds issued under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.252. TAX RATE. (a) The board may impose the tax at a

rate not to exceed the limit approved by the voters at the

election authorizing the imposition of the tax.

(b) The tax rate for all purposes may not exceed 75 cents on

each $100 valuation of all taxable property in the district.

(c) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.253. TAX ASSESSOR-COLLECTOR. The board may provide

for the appointment of a tax assessor-collector for the district

or may contract for the assessment and collection of taxes as

provided by the Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER G. DISSOLUTION

Sec. 1059.301. DISSOLUTION; ELECTION. (a) The district may be

dissolved only on approval of a majority of the district voters

voting in an election held for that purpose.

(b) The board may order an election on the question of

dissolving the district and disposing of the district's assets

and obligations.

(c) The board shall order an election if the board receives a

petition requesting an election that is signed by a number of

district residents equal to at least 15 percent of the registered

voters in the district.

(d) The order calling the election must state:

(1) the nature of the election, including the proposition to

appear on the ballot;

(2) the date of the election;

(3) the hours during which the polls will be open; and

(4) the location of the polling places.

(e) Section 41.001(a), Election Code, does not apply to an

election ordered under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.302. NOTICE OF ELECTION. (a) The board shall give

notice of an election under this subchapter by publishing once a

week for two consecutive weeks the election order in a newspaper

with general circulation in the district.

(b) The first publication of notice must appear not later than

the 35th day before the date set for the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.303. BALLOT. The ballot for an election under this

subchapter must be printed to permit voting for or against the

proposition: "The dissolution of the McCulloch County Hospital

District."

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.304. ELECTION RESULTS. (a) If a majority of the

votes in an election under this subchapter favor dissolution, the

board shall find that the district is dissolved.

(b) If a majority of the votes in the election do not favor

dissolution, the board shall continue to administer the district

and another election on the question of dissolution may not be

held before the first anniversary of the date of the most recent

election to dissolve the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.305. TRANSFER OR ADMINISTRATION OF ASSETS. (a) If a

majority of the votes in the election held under this subchapter

favor dissolution, the board shall:

(1) transfer the land, buildings, improvements, equipment, and

other assets that belong to the district to McCulloch County or

another governmental entity in McCulloch County; or

(2) administer the property, assets, and debts until all money

has been disposed of and all district debts have been paid or

settled.

(b) If the district makes the transfer under Subsection (a)(1),

the county or entity assumes all debts and obligations of the

district at the time of the transfer, and the district is

dissolved.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.306. SALE OR TRANSFER OF ASSETS AND LIABILITIES. (a)

The district may not be dissolved unless the board provides for

the sale or transfer of the district's assets and liabilities to

another person.

(b) The dissolution of the district and the sale or transfer of

the district's assets or liabilities may not contravene a trust

indenture or bond resolution relating to the district's

outstanding bonds. The dissolution and sale or transfer does not

diminish or impair the rights of a holder of an outstanding bond,

warrant, or other obligation of the district.

(c) The sale or transfer of the district's assets and

liabilities must satisfy the debt and bond obligations of the

district in a manner that protects the interests of district

residents, including the residents' collective property rights in

the district's assets.

(d) The district may not transfer or dispose of the district's

assets except for due compensation unless:

(1) the transfer is made to another governmental entity that

serves the district; and

(2) the transferred assets are to be used for the benefit of

district residents.

(e) A grant from federal funds is an obligation to be repaid in

satisfaction.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.307. IMPOSITION OF TAX AND RETURN OF SURPLUS TAXES.

(a) After the board finds that the district is dissolved, the

board shall:

(1) determine the debt owed by the district; and

(2) impose on the property included in the district's tax rolls

a tax that is in proportion of the debt to the property value.

(b) On the payment of all outstanding debts and obligations of

the district, the board shall order the secretary to return to

each district taxpayer the taxpayer's pro rata share of all

unused tax money.

(c) A taxpayer may request that the taxpayer's share of surplus

tax money be credited to the taxpayer's county taxes. If a

taxpayer requests the credit, the board shall direct the

secretary to transmit the money to the county tax

assessor-collector.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1059.308. REPORT; DISSOLUTION ORDER. (a) After the

district has paid all district debts and has disposed of all

district money and other assets as prescribed by this subchapter,

the board shall file a written report with the Commissioners

Court of McCulloch County summarizing the board's actions in

dissolving the district.

(b) Not later than the 10th day after the date the Commissioners

Court of McCulloch County receives the report and determines that

the requirements of this subchapter have been fulfilled, the

commissioners court shall enter an order dissolving the district

and releasing the board from any further duty or obligation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1060. MENARD COUNTY HOSPITAL DISTRICT OF MENARD COUNTY, TEXAS

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1060. MENARD COUNTY HOSPITAL DISTRICT OF MENARD COUNTY,

TEXAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1060.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Menard County Hospital District of

Menard County, Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.002. AUTHORITY FOR CREATION. The district of Menard

County, Texas, is created under the authority of Section 9,

Article IX, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.003. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Menard County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.004. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support and maintenance of the district's

hospital system and any indebtedness incurred by the district

under this chapter may not become a charge against or obligation

of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.005. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1060.051. BOARD ELECTION; TERM. (a) The board consists of

five directors elected from the district at large.

(b) Directors serve staggered two-year terms unless four-year

terms are established under Section 285.081, Health and Safety

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.052. NOTICE OF ELECTION. At least 30 days before the

date of an election of directors, notice of the election shall be

published one time in a newspaper or newspapers that individually

or collectively have general circulation in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.053. QUALIFICATIONS FOR OFFICE. To qualify for

election to the board, a person must:

(1) be at least 21 years of age;

(2) have been a district resident for at least two years; and

(3) be a qualified voter of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.054. BOND; RECORD OF BOND AND OATH OR AFFIRMATION OF

OFFICE. (a) Each director shall qualify for office by executing

a good and sufficient commercial bond for $1,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the director's

duties.

(b) The district shall pay for a director's bond.

(c) Each director's bond and constitutional oath or affirmation

of office shall be deposited with the district's depository for

safekeeping.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.020, eff. September 1, 2009.

Sec. 1060.055. BOARD VACANCY. If a vacancy occurs in the office

of director, a majority of the directors shall appoint a director

for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.056. OFFICERS. The board shall elect from among its

members a president, a secretary, and a treasurer at the first

meeting of the board after each directors' election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.057. COMPENSATION; EXPENSES. A director serves

without compensation but is entitled to reimbursement for

necessary expenses incurred in the performance of official

duties.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.058. DISTRICT ADMINISTRATOR. (a) The board may

employ a district administrator to manage the operations of the

hospital system.

(b) The district administrator may employ necessary personnel to

perform the services provided by the hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.059. EMPLOYEES. The board may employ an attorney,

general manager, bookkeeper, architect, and other employees

necessary for the efficient operation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.060. MAINTENANCE OF RECORDS; PUBLIC INSPECTION. The

board shall:

(1) maintain all district records, including books, accounts,

notices, minutes, and other matters of the district and its

operation, at the district office; and

(2) make those records available for public inspection at

reasonable times.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1060.101. DISTRICT RESPONSIBILITY. The district shall

provide all necessary hospital and medical care for the

district's needy inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. A political subdivision of this state, other than the

district, may not impose a tax or issue bonds or other

obligations to provide hospital service or medical care in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.103. MANAGEMENT AND CONTROL OF DISTRICT. The board

has full power to manage and control the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.104. HOSPITAL SYSTEM. The district has the

responsibility to establish a hospital or hospital system within

its boundaries to provide hospital and medical care to the

district's residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.105. RULES. (a) The board shall adopt rules for the

efficient operation of the district, including district

facilities.

(b) The board shall:

(1) publish the rules in book form; and

(2) provide copies to interested persons on request at district

expense.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.106. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe the method of making purchases and expenditures and

the manner of accounting and control used by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.107. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in real, personal, or mixed property located in district

territory if the interest is necessary or convenient for the

district to exercise a power or duty conferred on the district by

this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding, the district is not required

to:

(1) pay in advance or provide a bond or other security for costs

in the trial court; or

(2) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.108. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board under the directions, limitations, or

other provisions prescribed in writing by the donor that are not

inconsistent with the proper management of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.109. CONTRACTS FOR HOSPITAL AND MEDICAL CARE. The

board may contract with another political subdivision to provide

hospital and medical care for needy persons who reside outside

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.110. PAYMENT FOR TREATMENT; PROCEDURES. (a) A person

who resides in the district is entitled to receive necessary

medical and hospital care regardless of whether the person has

the ability to pay for the care and may apply to receive this

care without cost.

(b) The board or the district administrator shall employ a

person to investigate the ability of the patient and any relative

who is liable for the patient's support to pay for the medical

and hospital care received by the patient.

(c) If the investigator determines that the patient or relative

legally liable for the patient's support cannot pay all or part

of the costs of the patient's care, the expense of the care

becomes a charge against the district.

(d) If the patient or a relative legally liable for the

patient's support can pay for all or part of the costs of the

patient's care, the board shall order the patient or relative to

pay the treasurer each week an amount specified in the order,

which must be proportionate to the person's ability to pay.

(e) The district may collect the amount from the patient's

estate, or from any relative who is liable for the patient's

support, in the manner provided by law for the collection of

expenses of the last illness of a deceased person.

(f) If there is a dispute as to the ability to pay, or doubt in

the mind of the investigator, the board shall hold a hearing and,

after calling witnesses, shall:

(1) determine the question; and

(2) make the proper order based on the board's findings.

(g) A party to the hearing who is not satisfied with the result

of the order may appeal to the district court in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1060.151. BUDGET. The board shall prepare a budget that

includes:

(1) proposed expenditures and disbursements;

(2) estimated receipts and collections for the next fiscal year;

and

(3) the amount of taxes required to be imposed to meet the

proposed budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.152. PROPOSED BUDGET: NOTICE AND HEARING. (a) The

board shall hold a public hearing on the proposed budget.

(b) Notice of the hearing must be published at least once in a

newspaper of general circulation in the district not later than

the 11th day before the date of the hearing.

(c) Any person who owns taxable property in the district and has

rendered that property for taxation is entitled to:

(1) appear at the hearing; and

(2) be heard regarding any item in the proposed budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.153. FISCAL YEAR. The district's fiscal year is from

October 1 to September 30.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.154. ANNUAL AUDIT. (a) The board annually shall

require an independent audit of the district's books and records.

(b) Not later than December 1 of each year, the board shall file

a copy of the audit with:

(1) the comptroller; and

(2) the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.155. DEPOSITORY. (a) The board by resolution shall

designate a bank in Menard County as the district's depository.

A designated bank serves for two years until a successor is

designated.

(b) All district money shall be deposited in the district's

depository and secured in the manner provided for securing county

funds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1060.201. BONDS. The district may issue bonds to:

(1) purchase, construct, acquire, repair, or renovate buildings

and improvements; and

(2) equip buildings for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.202. TAX TO PAY BONDS. The board may issue bonds

under Section 1060.201 only if the board imposes an ad valorem

tax at a rate sufficient to create an interest and sinking fund

to pay the principal of and interest on the bonds as the bonds

mature.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.203. BOND ELECTION. (a) The board may issue bonds

under Section 1060.201 only if the bonds are authorized by a

majority of district voters voting in an election held for that

purpose. The total face value of the bonds may not exceed the

amount specified in the election order.

(b) The board may order a bond election at any time.

(c) The order calling the election must include:

(1) the time of the election;

(2) the location of the polling places;

(3) the form of the ballots;

(4) the presiding judge for each polling place;

(5) the purpose of the bond issuance;

(6) the amount of the bonds to be authorized;

(7) the maximum interest rate of the bonds; and

(8) the maximum maturity date of the bonds.

(d) A substantial copy of the election order shall be published

in a newspaper of general circulation in the district once a week

for two consecutive weeks before the date of the election. The

first notice must be published not later than the 15th day before

the date of the election.

(e) A copy of the election results must be filed with the county

clerk and become a public record.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.204. MATURITY OF BONDS. District bonds must mature

not later than 40 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.205. EXECUTION OF BONDS. (a) The board president

shall execute the district's bonds in the district's name.

(b) The board secretary shall countersign the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1060.251. IMPOSITION OF AD VALOREM TAX. (a) The board

shall impose a tax on all property in the district subject to

district taxation.

(b) The tax may be used only to:

(1) pay the interest on and create a sinking fund for bonds

issued under this chapter;

(2) provide for the operation and maintenance of the district

and hospital system;

(3) make improvements and additions to the hospital system; or

(4) acquire sites for additions to the hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.252. TAX RATE. The board may impose the tax at a rate

not to exceed 75 cents on each $100 valuation of all taxable

property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1060.253. TAX ASSESSOR-COLLECTOR. The tax

assessor-collector of Menard County shall collect taxes for the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1061. MIDLAND COUNTY HOSPITAL DISTRICT OF MIDLAND COUNTY, TEXAS

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1061. MIDLAND COUNTY HOSPITAL DISTRICT OFMIDLAND COUNTY, TEXASSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 1061.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Midland County Hospital District of Midland County, Texas.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.002. AUTHORITY FOR CREATION. The Midland County Hospital District of Midland County, Texas, is created under the authority of Section 9, Article IX, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.003. ESSENTIAL PUBLIC FUNCTION. The district performs an essential public function in carrying out the purposes of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of Midland County, Texas, as the boundaries existed on May 4, 1977.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.005. CORRECTION OF INVALID PROCEDURES. If a court holds that any procedure under this chapter violates the constitution of this state or of the United States, the district by resolution may provide an alternative procedure that conforms with the constitution.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.006. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The support and maintenance of the district may not become a charge against or obligation of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.007. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 1061.051. BOARD ELECTION; TERM. (a) The board is governed by a board of seven directors elected from single-member districts.(b) Directors serve staggered four-year terms.(c) An election of directors shall be held in each even-numbered year on the November uniform election date under Section 41.001, Election Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.052. ALTERNATIVE DIRECTOR ELECTION. (a) The board on its own motion may order that not fewer than 50 percent of the directors be elected from single-member districts with the remaining directors elected from the district at large.(b) Before entering an order under Subsection (a), the board must:(1) hold a public hearing at which registered district voters may comment on whether they favor electing directors in the manner proposed by the board; and(2) publish notice of the hearing in a newspaper with general circulation in the district not later than the seventh day before the date of the hearing.(c) An order adopted under Subsection (a) must be entered not later than the 120th day before the date of the first election at which directors are elected in the manner provided by the order. Not later than the 90th day before the date of the first election at which directors are elected in the manner provided by the order, the board shall:(1) divide the district into the appropriate number of single-member districts, based on the number of directors to be elected from the single-member districts and number each single-member district; and(2) determine by lot the order in which the positions will be filled.(d) The single-member districts must be:(1) compact and contiguous; and(2) as nearly as practicable of equal population according to the most recent federal census.(e) If the data from the most recent federal census indicates that the population of the most populous single-member district exceeds the population of the least populous single-member district by more than 10 percent, the board shall redivide the hospital district into the appropriate number of single-member districts not later than the 90th day before the date of the first regular election at which directors may officially recognize and act on the census. Redivision of the district must be in the manner provided for division of the district under this section.(f) If the district adopts a redistricting plan under this section, the board may provide in the plan for the directors in office to serve at large for the remainder of their terms. The single-member district and at-large positions provided by the district's plan shall be filled as the staggered terms of incumbent directors expire.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.053. NOTICE OF ELECTION. At least 10 days before the date of an election of directors, notice of the election shall be published one time in a newspaper of general circulation in Midland County.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.054. QUALIFICATIONS FOR OFFICE. (a) A person may not be elected or appointed as a director unless the person is:(1) a resident of the district; and(2) more than 18 years of age when elected or appointed.(b) A person who is elected from a single-member district or is appointed to fill a vacancy for a single-member district must reside in that single-member district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.055. BOARD VACANCY. (a) If a vacancy occurs in the office of director, the remaining directors shall appoint a director for the unexpired term.(b) If the number of directors is reduced to fewer than four, the remaining directors shall immediately call a special election to fill the vacancies. If the remaining directors do not call the election, a district court, on application of a district voter or taxpayer, shall order the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.056. OFFICERS. (a) The board shall elect:(1) a president and a vice president from among its members; and(2) a secretary, who need not be a director.(b) Each officer of the board serves for a term of one year.(c) The board by vote shall fill a vacancy in a board office for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.057. COMPENSATION; EXPENSES. A director or officer serves without compensation but may be reimbursed for actual expenses incurred in the performance of official duties. The expenses must be:(1) reported in the district's records; and(2) approved by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.058. VOTING REQUIREMENT. A concurrence of four directors is sufficient in any matter relating to district business.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.059. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR. (a) The board may appoint a qualified person as district administrator.(b) The board may appoint assistant administrators.(c) The district administrator and any assistant administrator serve at the will of the board and are entitled to the compensation determined by the board.(d) On assuming the duties of district administrator, the administrator shall execute a bond payable to the district in an amount set by the board of not less than $10,000 that:(1) is conditioned on the administrator performing the administrator's duties; and(2) contains other conditions the board may require.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.060. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the affairs of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.061. APPOINTMENT AND DISMISSAL OF STAFF AND EMPLOYEES; CONTRACTS. (a) The board may appoint to or dismiss from the staff any doctors the board considers necessary for the efficient operation of the district and may make temporary appointments as necessary.(b) The district may employ fiscal agents, accountants, architects, and attorneys the board considers proper. (c) The board may delegate to the district administrator the authority to hire or contract with technicians, nurses, and other persons or district employees as the administrator considers advisable.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.062. RECRUITMENT OF MEDICAL STAFF AND EMPLOYEES. The board may spend district money, enter into agreements, and take other necessary action to recruit or otherwise obtain physicians and other personnel for the district's medical staff or for employment with the hospital or hospital system, including medical facilities or other health facilities owned or operated by the district. The actions may include:(1) advertising and marketing;(2) paying recruitment expenses;(3) paying travel and relocation expenses; and(4) providing a subsidy or scholarship.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.063. SENIORITY; RETIREMENT BENEFITS. (a) The board may:(1) adopt rules relating to the seniority of district employees; and(2) establish or administer a retirement program or elect to participate in any statewide retirement program in which the district is eligible to participate.(b) The district may give effect to previous years of service for district employees continuously employed in the operation or management of the hospital facilities acquired from Midland Memorial Foundation when the district was created.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 1061.101. DISTRICT RESPONSIBILITY. (a) The district has full responsibility for providing hospital care for the district's indigent residents.(b) The district shall provide all necessary hospital and medical care for the district's needy inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND DEBT. A political subdivision of this state, other than the district, may not impose a tax or issue bonds or other obligations for hospital purposes or to provide medical care in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.103. MANAGEMENT, CONTROL, AND ADMINISTRATION; GENERAL BOARD POWER. (a) The board shall manage, control, and administer the district's hospital or hospital system and the district's money and resources.(b) The board may exercise any power provided by this chapter unless the board enters into a management contract under Section 1061.113 that provides the power is exercised in accordance with the contract.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.104. HOSPITAL SYSTEM. (a) The district has the responsibility to establish a hospital or hospital system, including medical facilities and other health facilities, within its boundaries to provide hospital and medical care to the district's residents.(b) The district shall provide for:(1) the establishment of a hospital system by:(A) purchasing, constructing, acquiring, repairing, or renovating buildings and equipment; and(B) equipping the buildings; and(2) the administration of buildings and equipment for hospital and medical care purposes.(c) The hospital system may include:(1) facilities for domiciliary care of the sick, injured, or geriatric;(2) outpatient clinics;(3) dispensaries;(4) convalescent home facilities;(5) necessary nurses' domiciliaries;(6) training centers;(7) training facilities for doctors and nurses and for other health care disciplines;(8) blood banks;(9) community mental health centers;(10) research centers or laboratories;(11) parking; and(12) any other facilities the board considers necessary for a hospital or hospital system and a medical facility or other health facility included in the hospital or hospital system.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.105. RULES. The board may adopt rules governing the operation of the hospital, the hospital system, and the district's staff and employees.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.106. PURCHASING AND ACCOUNTING PROCEDURES. (a) The board may prescribe:(1) the method and manner of making purchases and expenditures by and for the district; and(2) all accounting and control procedures.(b) The board by resolution may delegate a power described by Subsection (a) to:(1) the Midland Memorial Foundation or its successors; or(2) a person who enters into an operating or management agreement with the district to exercise the power.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.107. AMBULANCE OR MOBILE EMERGENCY SERVICE. The district may operate or provide for the operation of an ambulance or mobile emergency service.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.108. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board shall determine the type, number, and location of buildings and property required to maintain an adequate hospital system.(b) The board may lease property, including facilities and equipment, and may enter into a lease of all or part of the district's buildings or other facilities with any person on terms considered to be in the best interest of the district. The term of the lease may not exceed 40 years.(c) The district may acquire equipment for use in the district's hospital system, including medical and health facilities, and mortgage or pledge the property as security for the payment of the purchase price. A contract entered into under this subsection must provide that the entire obligation be retired not later than the fifth anniversary of the date of the contract.(d) The board on behalf of the district may hold, construct, condemn, purchase, acquire, lease, add to, maintain, operate, regulate, sell, convey, or otherwise dispose of any type of property, including land or equipment, or a property right, hospital facility, or hospital system on terms the board finds are in the best interest of the district's inhabitants.(e) The board may donate to another governmental entity or to a charitable organization any surplus personal property or equipment if the donation serves a public purpose and is accompanied by adequate consideration.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.109. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in any type of property located in district territory if the interest is necessary or convenient for the district to exercise a power, right, or privilege conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021(a), Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court;(2) provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or petition for review.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.110. COST OF RELOCATING OR ALTERING PROPERTY. In exercising the power of eminent domain, if the board requires relocating, raising, lowering, rerouting, changing the grade of, or altering the construction of any railroad, electric transmission, telegraph or telephone line, conduit, pole, or facility, or pipeline, the district must bear the actual cost of relocating, raising, lowering, rerouting, changing the grade, or altering the construction to provide comparable replacement, without enhancement of facilities, after deducting the net salvage value derived from the old facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.111. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board for the purposes and under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management and objectives of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.112. CONSTRUCTION OR PURCHASE CONTRACTS. A construction or purchase contract that involves the expenditure of more than $25,000 may be made only after advertising in the manner provided by Chapter 252, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.113. MANAGEMENT AGREEMENT; LIABILITY. (a) The board may enter into a management agreement with any person, including the Midland Memorial Foundation or its successors, for the management and operation of any hospital or part of a hospital owned by the district, under terms satisfactory to the board and the person.(b) An agreement under Subsection (a) may be for a term not to exceed 10 years, with renewal options as considered advisable.(c) A nonprofit corporation that manages a hospital or provides services under a contract with the district under this chapter and any corporation employee are district employees for purposes of Chapters 101 and 102, Civil Practice and Remedies Code, while performing services under the contract for the benefit of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.114. CONTRACTS FOR HOSPITALIZATION, TREATMENT, AND TRAINING. (a) The board may contract with any person located inside or outside the district's boundaries for the hospitalization and treatment of a sick or injured person.(b) The district may contract with any person located inside or outside the district's boundaries for services provided by the district, including:(1) the promotion of health;(2) hospital treatment of a sick or injured person; and(3) the training of doctors and nurses and the provision of training in health care disciplines.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.115. CONTRACT FOR INVESTIGATORY OR OTHER SERVICES. The board may contract with any person for the district to provide investigatory or other services for the medical, hospital, or welfare needs of district inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.116. CONTRACT FOR FACILITIES TO SUPPORT SURGICAL RESIDENCY PROGRAM. (a) The board may contract with a state agency or public medical school, including the Texas Tech University Health Sciences Center, for the improvement and equipping of hospital facilities as necessary to support a surgical residency program.(b) Notwithstanding other law, the state agency or medical school may enter into an agreement described by Subsection (a) and spend appropriated funds for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.117. PROVISION OF SERVICES OUTSIDE DISTRICT. The district may provide primary care, emergency services, preventive medical services, and other health-related services outside the district, provided that the services serve the purpose of the district as established by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.118. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a patient who resides in the district is admitted to a district facility, the district administrator may have an inquiry made into the financial circumstances of:(1) the patient; and(2) the patient's relatives who are legally liable for the patient's support.(b) If the district administrator determines that the patient or those relatives cannot pay all or part of the costs of the care and treatment in the hospital, the amount of the costs that cannot be paid becomes a charge against the district.(c) If the district administrator determines that the patient or those relatives can pay for all or part of the patient's care and treatment, the patient or those relatives shall be ordered to pay the district a specified amount each week for the patient's care and support. The amount ordered must be proportionate to the person's financial ability.(d) The district administrator may collect the amount from the patient's estate, or from any relative who is legally liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(e) If there is a dispute as to the ability to pay, or doubt in the mind of the district administrator, the board shall hear and determine the issue, after calling witnesses.(f) The final order of the board may be appealed to the district court. The substantial evidence rule applies to the appeal.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.119. REIMBURSEMENT FOR SERVICES TO NONRESIDENTS. If a welfare patient, who is not a district resident, is admitted to a district facility, the district may:(1) seek reimbursement from the patient's county of residence; and(2) sue for reimbursement.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.120. AUTHORITY TO SUE AND BE SUED. The district, through the board, may sue and be sued.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 1061.151. BUDGET. (a) Unless otherwise provided in a management agreement, the district administrator shall prepare an annual budget for approval by the board.(b) The proposed budget must contain a complete financial statement of:(1) the outstanding obligations of the district;(2) the cash on hand in each district fund;(3) the money received by the district from all sources during the previous year;(4) the money available to the district from all sources during the ensuing year;(5) the balances expected at the end of the year in which the budget is being prepared;(6) the estimated revenue and balances available to cover the proposed budget;(7) the estimated tax rate required; and(8) the proposed expenditures and disbursements and the estimated receipts and collections for the following fiscal year.(c) The board shall provide in each annual budget for the payment of all operation and maintenance expenses of the district.(d) In preparing the budget, the board may consider the estimated excess revenue and income from hospital facilities available for paying the operation and maintenance expenses after providing for the payment of revenue bonds issued by the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The board shall hold a public hearing on the proposed annual budget.(b) At least 10 days before the date of the hearing, notice of the hearing shall be published one time in a newspaper or newspapers that individually or collectively have general circulation in the district.(c) Any property taxpayer of the district is entitled to be present and participate at the hearing.(d) At the conclusion of the hearing, the board shall adopt a budget by acting on the budget proposed by the district administrator. The board may make any changes in the proposed budget that the board judges to be in the interest of the taxpayers and that the law warrants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.153. AMENDMENTS TO BUDGET. The budget may be amended as required by circumstances. The board must approve all amendments.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.154. RESTRICTION ON EXPENDITURES. Money may be spent only for an expense included in the budget or an amendment to the budget.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.155. FISCAL YEAR. The district operates according to a fiscal year that begins on October 1 and ends on September 30. The board may change the fiscal year.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.156. AUDIT. The board shall have an independent audit made of the district's financial condition for each fiscal year.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.157. INSPECTION OF AUDIT AND DISTRICT RECORDS. The audit and other district records shall be open to inspection at the district's principal office.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.158. FINANCIAL REPORT. As soon as practicable after the close of each fiscal year, the district administrator or the managing entity of the hospital shall prepare for the board:(1) a complete sworn statement of all district money; and(2) a complete account of the disbursements of that money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.159. DEPOSITORY. (a) The board shall select one or more banks in the district to serve as a depository for district money. A selected bank serves for four years. Bids shall be received for a depository contract after notice is published one time in a newspaper of general circulation in the district 20 days before the date to open the bids. The district shall award the depository contract to the bank or banks offering the most favorable terms for handling the district's money.(b) District money, other than money invested as provided by Section 1061.160(b) and money transmitted to a bank for payment of bonds or obligations issued by the district, shall be deposited as received with the depository bank and shall remain on deposit.(c) This chapter, including Subsection (b), does not limit the power of the board to place a part of district money on time deposit or to purchase certificates of deposit.(d) The district may not deposit money with a bank in an amount that exceeds the maximum amount secured by the Federal Deposit Insurance Corporation unless the bank first executes a bond or other security or pledges security as required for county depositories in an amount sufficient to secure from loss the district money that exceeds the amount secured by the Federal Deposit Insurance Corporation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.160. SPENDING AND INVESTMENT RESTRICTIONS. (a) Except as otherwise provided by Section 1061.108(c) and by Subchapter E, the district may not incur an obligation payable from district revenue other than the revenue on hand or to be on hand in the current and following district fiscal years.(b) The board may invest operating, depreciation, or building reserves only in funds or securities specified by Chapter 2256, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. BONDSText of section effective on April 01, 2011Sec. 1061.201. GENERAL OBLIGATION BONDS. The board may issue and sell general obligation bonds in the name and on the full faith and credit of the district for:(1) the purchase, construction, acquisition, repair, or renovation of buildings or improvements; and(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1061.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed the tax rate approved by the voters at the election authorizing the imposition of the tax.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.203. BOND ELECTION. (a) The district may issue tax bonds only if the bonds are authorized by a majority of the district voters voting at an election held for that purpose.(b) The order calling the election shall provide for clerks as in county elections and must specify:(1) the date of the election;(2) the location of the polling places;(3) the presiding and alternate presiding judges for each polling place;(4) the amount of the bonds to be authorized; and(5) the maximum maturity date of the bonds.(c) Notice of a bond election shall be given as provided by Section 1251.003, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.204. REVENUE BONDS. (a) The board may issue revenue bonds for the purchase, construction, acquisition, and repair or renovation of buildings and improvements, and equipping any hospital facilities, including facilities for parking, and the training of doctors, nurses, and health care disciplines, and to acquire any real or personal property in connection with the hospital facilities.(b) A revenue bond issued under this section must mature not later than 40 years after the date of issuance.(c) The board may provide for the subsequent issuance of additional parity bonds, subordinate lien bonds, or other types of bonds under terms prescribed in the order authorizing the issuance of revenue bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.205. PAYMENT OF REVENUE BONDS; SECURITY. (a) Revenue bonds issued under Section 1061.204 must be payable from and secured by liens on and pledges of all or any part of the revenue and income, other than ad valorem taxes, derived by the district from the operation of district facilities, the ownership of district facilities, or both. The board may pledge to the payment of revenue bonds all or any part of a grant, donation, or income received or to be received from the United States or any other public or private source under an agreement or otherwise.(b) The bonds may be additionally secured by a mortgage or deed of trust on any real property on which a district hospital facility is or will be located and any real or personal property incident or appurtenant to the facility. The board may authorize the execution and delivery of a trust indenture, mortgage, deed of trust, or other form of encumbrance to evidence the security interest.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.206. USE OF REVENUE BOND PROCEEDS. (a) If permitted in the bond order, any required part of the proceeds from the sale of the revenue bonds may be used to:(1) pay interest on the bonds during the period of the construction of a hospital facility to be provided through the issuance of the bonds;(2) pay operation and maintenance expenses of the facility to the extent and for the time specified in the bond order; and(3) create reserves for the payment of the principal of and interest on the bonds.(b) The bond proceeds may be invested until needed to the extent and in the manner provided by the bond order.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.207. CHARGE FOR OCCUPANCY OR USE OF HOSPITAL FACILITY. The board may establish and collect charges for the occupancy or use of a hospital facility and for related services in the amounts and manner determined by the board. The charges shall be set and collected in amounts at least sufficient with any other pledged resources to pay:(1) the principal of, interest on, and any other amounts required in relation to bonds issued by the district; and(2) to the extent required by the bond order, all or any part of the operation, maintenance, and other expenses of the hospital facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.208. REFUNDING BONDS. (a) The board may, without an election, issue refunding bonds to refund outstanding indebtedness issued or assumed by the district.(b) Refunding bonds may be:(1) sold, with the proceeds of the refunding bonds applied to the payment of the outstanding indebtedness; or(2) exchanged wholly or partly for not less than a like principal amount of outstanding indebtedness.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.209. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision:(1) bonds issued or assumed by the district;(2) the transfer and issuance of the bonds; and(3) profits made in the sale of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. TAXESText of section effective on April 01, 2011Sec. 1061.251. IMPOSITION OF AD VALOREM TAX. (a) The board shall impose a tax on all property in the district subject to district taxation.(b) The board shall impose the tax to:(1) pay the indebtedness issued or assumed by the district;(2) provide for the operation and maintenance of the district and hospital system;(3) make improvements and additions to the hospital system; and(4) acquire necessary sites for the improvements and additions by purchase, lease, or condemnation.(c) The board may not impose a tax to pay the principal of or interest on revenue bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.252. TAX RATE. (a) The board may impose the tax at a rate not to exceed 75 cents on each $100 valuation of taxable property in the district.(b) In setting the tax rate, the board shall consider the income of the district from sources other than taxation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.253. USE OF AD VALOREM TAXES FOR OPERATION AND MAINTENANCE EXPENSES. (a) If the board issues revenue bonds under Section 1061.204, the board:(1) shall use ad valorem taxes to pay the district's operation and maintenance expenses to the extent that the revenue and income from the district's hospital facilities are not sufficient after providing for the payment of those bonds; and(2) may pledge the proceeds of the ad valorem tax for the payment of the district's operation and maintenance expenses in the order authorizing the issuance of the bonds.(b) If the ad valorem tax is pledged, the board shall, during each year during which the revenue bonds are outstanding, compute a tax rate sufficient to pay the operation and maintenance expenses described by Subsection (a)(1).(c) The ad valorem tax shall be imposed on all taxable property in the district for each year the revenue bonds are outstanding. The tax shall be assessed and collected each year and used for the purpose prescribed by this section to the extent required.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.254. ASSESSMENT AND COLLECTION BY COUNTY TAX ASSESSOR-COLLECTOR. (a) This section applies unless the board by majority vote elects to have taxes assessed and collected under Section 1061.255 or 1061.256.(b) The tax assessor-collector of Midland County shall assess and collect taxes imposed by the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.255. ASSESSMENT AND COLLECTION BY DISTRICT TAX ASSESSOR-COLLECTOR. (a) The board may elect to have district taxes assessed and collected by a tax assessor-collector appointed by the board. An election under this subsection must be made by December 1 and governs the manner in which taxes are assessed and collected, until changed by a similar resolution.(b) The district tax assessor-collector must:(1) reside in the district; and(2) own real property subject to district taxation.(c) The board shall set for the district tax assessor-collector:(1) the term of employment; and(2) compensation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1061.256. ASSESSMENT AND COLLECTION BY TAX ASSESSOR-COLLECTOR OF ANOTHER POLITICAL SUBDIVISION. (a) The board may elect to have all or part of the district's taxes assessed and collected by a political subdivision in which any part of the district is located. An election under this subsection must be made by December 1 and governs the manner in which taxes are assessed and collected, until changed by a similar resolution.(b) The tax assessor or collector of the political subdivision shall assess or collect the appropriate district taxes in accordance with the board's election under Subsection (a) and for the compensation agreed on by the appropriate parties.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1062. MITCHELL COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1062. MITCHELL COUNTY HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSSec. 1062.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Mitchell County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.002. AUTHORITY FOR OPERATION. The district operates in accordance with Section 9, Article IX, Texas Constitution, and has the rights, powers, and duties provided by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.003. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of:(1) Commissioners Precincts Nos. 1, 2, and 3 of Mitchell County, Texas, as those boundaries existed on January 1, 1967; and(2) Commissioners Precinct No. 4 of Mitchell County, Texas, as those boundaries existed on January 1, 1973.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.004. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The support and maintenance of the district may not become a charge against or obligation of this state.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.005. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATIONSec. 1062.051. BOARD ELECTION; TERM. (a) The board consists of seven directors elected from the district at large.(b) Unless four-year terms are established under Section 285.081, Health and Safety Code:(1) directors serve staggered two-year terms; and(2) an election shall be held on the uniform election date in May of each year to elect the appropriate number of directors.(c) The election order must state the time, place, and purpose of the election.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.052. NOTICE OF ELECTION. At least 10 days before the date of an election of directors, notice of the election shall be published one time in a newspaper of general circulation in the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.053. QUALIFICATIONS FOR OFFICE. (a) To be qualified for election to the board, a person must be:(1) a district resident; and(2) a qualified voter.(b) A district employee may not serve as a director.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.054. BOARD VACANCY. (a) If a vacancy occurs in the office of director, the remaining directors by majority vote shall elect a director to hold office for the remainder of the unexpired term.(b) If the number of directors is reduced to fewer than four for any reason, the remaining directors shall immediately call a special election to fill the vacancies. If the remaining directors do not call the election, a district court, on application of a qualified voter or taxpayer of the district, may order the directors to hold the election.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.055. OFFICERS. (a) The board shall elect a president and a vice president from among its members.(b) The board shall elect a person, who is not required to be a director, to serve as secretary and treasurer.(c) Each officer of the board serves for a term of one year.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.056. COMPENSATION; EXPENSES. A director is not entitled to compensation but is entitled to reimbursement for actual expenses incurred in attending to district business. The expenses must be:(1) reported in the district's records; and(2) approved by the remainder of the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.057. VOTING REQUIREMENT. A concurrence of four directors is sufficient in any matter relating to district business.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.058. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR. (a) The board shall appoint a qualified person as district administrator.(b) The board may appoint an assistant administrator.(c) The district administrator and any assistant administrator serve at the will of the board and are entitled to the compensation determined by the board.(d) The board may require the district administrator, on assuming the administrator's duties, to execute a bond payable to the district in an amount set by the board of not less than $5,000 that:(1) is conditioned on the administrator performing the administrator's duties; and(2) contains other conditions the board may require.(e) The board may pay for the bond with district money.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.059. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.060. APPOINTMENT AND RECRUITMENT OF STAFF AND EMPLOYEES. (a) The board may appoint to the staff or may employ any doctors, technicians, nurses, and other employees the board considers necessary for the efficient operation of the district.(b) The district may employ fiscal agents, accountants, architects, and attorneys the board considers proper.(c) The board may provide that the district administrator has the authority to hire district employees, including technicians and nurses.(d) The board may spend district money to recruit physicians, nurses, and other trained medical personnel.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.061. PERSONNEL CONTRACTS. (a) The board may contract to provide administrative and other personnel for the operation of the hospital facilities.(b) The term of the contract may not exceed 25 years from the date the contract is entered.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.062. EDUCATIONAL PROGRAMS; COURSES. The board may provide or contract to provide educational programs or courses for district employees and medical staff.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.063. RETIREMENT BENEFITS. The board may provide retirement benefits for district employees by:(1) establishing or administering a retirement program; or(2) participating in a statewide retirement system.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIESSec. 1062.101. DISTRICT RESPONSIBILITY. The district has full responsibility for operating all hospital facilities for providing medical and hospital care for the district's needy inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND DEBT. A political subdivision located within the district may not impose a tax or issue bonds or other obligations for hospital purposes or to provide medical care.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the district's hospitals and hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.104. HOSPITAL SYSTEM. The district shall provide for the establishment of a hospital system by:(1) purchasing, constructing, acquiring, repairing, or renovating buildings and equipment;(2) equipping the buildings; and(3) administering the buildings and equipment for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.105. RULES. The board may adopt rules for the operation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.106. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method and manner of making purchases and expenditures by and for the district; and(2) all accounting and control procedures.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board shall determine the type, number, and location of buildings required to maintain an adequate hospital system. Nothing here prohibits the establishing and equipping of a clinic as a part of the hospital system.(b) The board may:(1) purchase or lease property, including facilities and equipment, for the district to use in the hospital system; and(2) mortgage or pledge the property as security for the payment of the purchase price.(c) The board may lease district hospital facilities to individuals, corporations, or other legal entities.(d) The board may sell or otherwise dispose of the district's property, including facilities and equipment.(e) The district may acquire equipment for use in the district's hospital system and mortgage or pledge the property as security for the payment of the purchase price. A contract entered into under this subsection must provide that the entire obligation be retired not later than the fifth anniversary of the date of the contract.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.108. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in any type of property located in district territory if the interest is necessary or convenient for the district to exercise a power, right, or privilege conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021(a), Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court;(2) provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.109. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board for the purposes and under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.110. CONSTRUCTION CONTRACTS. The board may contract for construction only after competitive bidding as provided by Subchapter B, Chapter 271, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.111. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND TREATMENT. (a) The board may contract with a county or municipality located outside the district's boundaries for the care and treatment of a sick or injured person of that county or municipality.(b) The board may contract with this state or a federal agency for the treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.112. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a patient who resides in the district is admitted to a district facility, the district administrator may have an inquiry made into the financial circumstances of:(1) the patient; and(2) a relative of the patient who is legally responsible for the patient's support.(b) If the district administrator determines that the patient or relative cannot pay all or part of the costs of the patient's care and treatment in the hospital, the amount of the costs that cannot be paid becomes a charge against the district.(c) If the district administrator determines that the patient or relative can pay for all or part of the costs of the care and treatment provided to the patient by the district, the patient or relative shall be ordered to pay the district a specified amount each week for the patient's care and support. The amount ordered must be proportionate to the person's financial ability.(d) The district administrator may collect the amount from the patient's estate, or from any relative who is legally responsible for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(e) The board may institute a suit to collect an amount owed to the district by a patient who is not able to pay under this section.(f) If there is a dispute as to the ability to pay, or doubt in the mind of the district administrator concerning the ability to pay, the board shall hold a hearing and, after calling witnesses, shall:(1) resolve the dispute or doubt; and(2) issue any appropriate orders.(g) A final order of the board may be appealed to the district court.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.113. NONPROFIT CORPORATION. (a) The district may create and sponsor a nonprofit corporation under the Business Organizations Code and may contribute money to or solicit money for the corporation.(b) The corporation may use district money only to provide health care or other services the district is authorized to provide under this chapter.(c) The corporation may invest the corporation's money in any manner in which the district may invest the district's money, including investing money as authorized by Chapter 2256, Government Code.(d) The board shall establish controls to ensure that the corporation uses its money as required by this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.114. AUTHORITY TO SUE AND BE SUED. The district, through the board, may sue and be sued.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 1062.151. BUDGET. The district administrator shall prepare an annual budget for approval by the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.152. NOTICE; HEARING; APPROVAL OF BUDGET. (a) The board shall hold a public hearing on the proposed annual budget.(b) At least 10 days before the date of the hearing, notice of the hearing must be published one time in a newspaper of general circulation in the district.(c) The annual budget must be approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.153. AMENDMENTS TO BUDGET. The budget may be amended as required by circumstances. The board must approve all amendments.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.154. RESTRICTION ON EXPENDITURES. Money may be spent only for an expense included in the budget or an amendment to the budget.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.155. FISCAL YEAR. (a) The district operates on a fiscal year established by the board.(b) The fiscal year may not be changed:(1) if revenue bonds of the district are outstanding; or(2) more than once in a 24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.156. ANNUAL AUDIT. The board annually shall have an audit made of the district's financial condition.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.157. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS. The annual audit and other district records shall be open to inspection at the district's principal office.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.158. FINANCIAL REPORT. As soon as practicable after the close of each fiscal year, the district administrator shall prepare for the board:(1) a complete sworn statement of all district money; and(2) a complete account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.159. DEPOSITORY. (a) The board shall select one or more banks to serve as a depository for district money.(b) District money shall be immediately deposited on receipt with a depository bank, except that sufficient money must be remitted to the place or places designated as agent for the payment of principal of and interest on the district's outstanding bonds or other obligations in time for the agent to make that payment on or before the maturity date of the principal and interest.(c) To the extent that money in a depository bank is not insured by the Federal Deposit Insurance Corporation, the money must be secured in the manner provided by law for the security of county funds.(d) Membership on the district's board of an officer or director of a bank does not disqualify the bank from being designated as a depository bank.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.160. SPENDING AND INVESTMENT RESTRICTIONS.Except as otherwise provided by Section 1062.107(e) and by Subchapter E, the district may not incur an obligation payable from district revenue other than the revenue on hand or to be on hand in the current district fiscal year.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.161. GENERAL AUTHORITY TO BORROW MONEY; SECURITY. (a) The board may borrow money at a rate not to exceed the maximum annual percentage rate allowed by law for district obligations at the time the loan is made.(b) To secure a loan, the board may pledge:(1) district revenue that is not pledged to pay the district's bonded indebtedness;(2) tax revenue to be collected by the district in the next 12-month period that is not pledged to pay the principal of or interest on district bonds; or(3) district bonds that have been authorized but not sold.(c) A loan for which tax revenue or bonds are pledged must mature not later than the first anniversary of the date the loan is made. A loan for which other district revenue is pledged must mature not later than the fifth anniversary of the date the loan is made.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.162. AUTHORITY TO BORROW MONEY IN EMERGENCY; SECURITY. (a) The board may borrow money at a rate not to exceed the maximum annual percentage rate allowed by law for district obligations at the time the loan is made if the board determines that:(1) money is not available to meet authorized obligations of the district; and(2) an emergency exists.(b) To secure a loan, the board may pledge:(1) district revenue that is not pledged to pay the district's bonded indebtedness;(2) tax revenue to be collected by the district in the next 12-month period that is not pledged to pay the principal of or interest on district bonds; or(3) district bonds that have been authorized but not sold.(c) A loan for which tax revenue or bonds are pledged must mature not later than the first anniversary of the date the loan is made. A loan for which other district revenue is pledged must mature not later than the fifth anniversary of the date the loan is made.(d) The board may not spend money obtained from a loan under this section for any purpose other than:(1) the purpose for which the board declared an emergency; and(2) if district tax revenue or bonds are pledged to pay the loan, the purpose for which the pledged taxes were imposed or the pledged bonds were authorized.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDSSec. 1062.201. GENERAL OBLIGATION BONDS. The board may issue and sell general obligation bonds authorized by an election in the name and on the faith and credit of the district to:(1) purchase, construct, acquire, repair, or renovate buildings or improvements;(2) equip buildings or improvements for hospital purposes; or(3) acquire and operate a mobile emergency medical or air ambulance service.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1062.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed the limit approved by the voters at the election authorizing the imposition of the tax.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.203. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters voting at an election held for that purpose.(b) The board may order a bond election.(c) The election shall be conducted as provided by Chapter 1251, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.204. REVENUE BONDS. (a) The board may issue revenue bonds to:(1) purchase, construct, acquire, repair, renovate, or equip buildings or improvements for hospital purposes;(2) acquire sites to be used for hospital purposes; or(3) acquire and operate a mobile emergency medical or air ambulance service to assist the district in carrying out its hospital purposes.(b) The bonds must be payable from and secured by a pledge of all or part of the revenue derived from the operation of the district's hospital system.(c) The bonds may be additionally secured by a mortgage or deed of trust lien on all or part of district property.(d) The bonds must be issued in the manner provided by Sections 264.042, 264.043, and 264.046-264.049, Health and Safety Code, for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.205. MATURITY OF BONDS. District bonds must mature not later than 40 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.206. EXECUTION OF BONDS. (a) The board president shall execute the district's bonds in the district's name.(b) The board secretary shall countersign the bonds in the manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXESSec. 1062.251. IMPOSITION OF AD VALOREM TAX. (a) The board may impose a tax on all property in the district subject to district taxation.(b) The board shall impose the tax to pay:(1) indebtedness issued or assumed by the district; and(2) the maintenance and operating expenses of the district.(c) The board may not impose a tax to pay the principal of or interest on revenue bonds.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.252. TAX RATE. (a) The board may impose the tax at a rate not to exceed the limit approved by the voters at the election authorizing the imposition of the tax.(b) The tax rate for all purposes may not exceed 75 cents on each $100 valuation of all taxable property in the district.(c) In setting the tax rate, the board shall consider the income of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.253. TAX ASSESSOR-COLLECTOR. The board may provide for the appointment of a tax assessor-collector for the district or may contract for the assessment and collection of taxes as provided by the Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER G. DISSOLUTIONSec. 1062.301. DISSOLUTION; ELECTION. (a) The district may be dissolved only on approval of a majority of the district voters voting in an election held for that purpose.(b) The board may order an election on the question of dissolving the district and disposing of the district's assets and obligations.(c) The board shall order an election if the board receives a petition requesting an election that is signed by at least 15 percent of the registered voters of the district.(d) The order calling the election must state:(1) the nature of the election, including the proposition to appear on the ballot;(2) the date of the election;(3) the hours during which the polls will be open; and(4) the location of the polling places.(e) Section 41.001(a), Election Code, does not apply to an election ordered under this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.302. NOTICE OF ELECTION. (a) The board shall give notice of an election under this subchapter by publishing once a week for two consecutive weeks a copy of the election order in a newspaper with general circulation in the district.(b) The first publication of the notice must appear on or before the 35th day before the date set for the election.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.303. BALLOT. The ballot for an election under this subchapter must be printed to permit voting for or against the proposition: "The dissolution of the Mitchell County Hospital District."

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.304. ELECTION RESULTS. (a) If a majority of the votes in an election under this subchapter favor dissolution, the board shall find that the district is dissolved.(b) If a majority of the votes in the election do not favor dissolution, the board shall continue to administer the district and another election on the question of dissolution may not be held before the first anniversary of the date of the most recent election to dissolve the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.305. TRANSFER, SALE, OR ADMINISTRATION OF ASSETS. (a) If a majority of the votes in the election held under this subchapter favor dissolution, the board shall:(1) transfer the land, buildings, improvements, equipment, and other assets that belong to the district to a county or to another governmental entity in Mitchell County;(2) sell the assets and liabilities to another person; or(3) administer the property, assets, and debts until all money has been disposed of and all district debts have been paid or settled.(b) If the board makes the transfer under Subsection (a)(1), the county or entity assumes all debts and obligations of the district at the time of the transfer, and the district is dissolved.(c) If Subsections (a)(1) and (2) do not apply and the board administers the property, assets, and debts of the district under Subsection (a)(3), the district is dissolved when all money has been disposed of and all district debts have been paid or settled.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.306. SALE OR TRANSFER OF ASSETS AND LIABILITIES. (a) The dissolution of the district and the sale or transfer of the district's assets and liabilities to another person may not contravene a trust indenture or bond resolution relating to the district's outstanding bonds. The dissolution and sale or transfer does not diminish or impair the rights of a holder of an outstanding bond, warrant, or other obligation of the district.(b) The sale or transfer of the district's assets and liabilities must satisfy the debt and bond obligations of the district in a manner that protects the interests of district residents, including the residents' collective property rights in the district's assets.(c) The district may not transfer or dispose of the district's assets except for due compensation unless:(1) the transfer is made to another governmental entity that serves the district; and(2) the transferred assets are to be used for the benefit of the district's residents.(d) A grant from federal funds is an obligation to be repaid in satisfaction.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.307. IMPOSITION OF TAX AND RETURN OF SURPLUS TAXES. (a) After the board finds that the district is dissolved, the board shall:(1) determine the debt owed by the district; and(2) impose on the property included in the district's tax rolls a tax that is in proportion of the debt to the property value.(b) On the payment of all outstanding debts and obligations of the district, the board shall order the person serving as secretary and treasurer to return to each district taxpayer the taxpayer's pro rata share of all unused tax money.(c) A taxpayer may request that the taxpayer's share of surplus tax money be credited to the taxpayer's county taxes. If a taxpayer requests the credit, the board shall direct the person serving as secretary and treasurer to transmit the money to the county tax assessor-collector.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1062.308. REPORT; DISSOLUTION ORDER. (a) After the district has paid all district debts and has disposed of all district money and other assets as prescribed by this subchapter, the board shall file a written report with the Commissioners Court of Mitchell County summarizing the board's actions in dissolving the district.(b) Not later than the 10th day after the date the Commissioners Court of Mitchell County receives the report and determines that the requirements of this subchapter have been fulfilled, the commissioners court shall enter an order dissolving the district and releasing the board from any further duty or obligation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1063. MONTGOMERY COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1063. MONTGOMERY COUNTY HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 1063.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Montgomery County Hospital District.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.002. AUTHORITY FOR OPERATION. The Montgomery County Hospital District operates and is administered and financed in accordance with Section 9, Article IX, Texas Constitution, and has the rights, powers, and duties provided by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.003. ESSENTIAL PUBLIC FUNCTION. The district performs an essential public function in carrying out the purposes of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of Montgomery County, Texas.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The support and maintenance of the district may not become a charge against or obligation of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 1063.051. BOARD ELECTION; TERM. (a) The board consists of seven directors elected as follows:(1) one director elected from each county commissioners precinct; and(2) three directors elected from the district at large by position.(b) A district voter may vote on the directors to be elected at large and on the director to be elected from the precinct in which the voter resides.(c) An election shall be held on the uniform election date in May of each even-numbered year to elect the appropriate number of directors.(d) Directors serve staggered four-year terms that expire on the second Tuesday in June.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.052. QUALIFICATIONS FOR OFFICE. (a) A person may not be elected or appointed as a director unless the person:(1) is more than 21 years of age at the time of the appointment or election;(2) is a resident of the district; and(3) is a qualified voter.(b) A director who represents a county commissioners precinct must be a resident of that precinct.(c) A person may not be elected or appointed as a director if the person holds another appointed or elected public office of honor, trust, or profit.(d) A person who holds another public office of honor, trust, or profit and seeks to be appointed or elected as a director automatically vacates the first office.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.053. BALLOT PETITION. A person who wants to have the person's name printed on the ballot as a candidate for director must file with the board secretary a petition requesting that action. The petition must be:(1) signed by at least 10 registered voters; and(2) filed at least 25 days before the date of the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.054. NOTICE OF ELECTION. At least 10 days before the date of a regular election of directors, notice of the election shall be published one time in a newspaper of general circulation in Montgomery County.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.055. RUNOFF ELECTION. (a) If no candidate for a particular director position at a regular directors' election receives a majority of the votes of the voters voting in that race, the board shall order a runoff election.(b) At least seven days before the date of a runoff election, the board shall publish notice of the election one time in a newspaper or newspapers that individually or collectively have general circulation in the area of the runoff election.(c) Of the names printed on the ballot at a runoff election, the name of the candidate who received the higher number of votes at the general election of directors must be printed first on the ballot.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.056. BOARD VACANCY. (a) If a vacancy occurs in the office of director, the remaining directors shall appoint a director for the unexpired term.(b) If the number of directors is reduced to fewer than four for any reason, the remaining directors shall immediately call a special election to fill the vacancies. If the remaining directors do not call the election, a district court, on application of a district voter or taxpayer, may order the directors to hold the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.057. OFFICERS. The board shall elect from among its members a presiding officer, assistant presiding officer, treasurer, and secretary.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.058. COMPENSATION. A director serves without compensation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.059. BOND; RECORD OF BOND. (a) Each director shall execute a good and sufficient bond for $1,000 that is:(1) payable to the district; and(2) conditioned on the faithful performance of the director's duties.(b) Each director's bond shall be deposited with the district's depository bank for safekeeping.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.060. VOTING REQUIREMENT. A concurrence of a majority of the directors present is sufficient in any matter relating to district business.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.061. CALLING MEETINGS. The presiding officer or any four directors may call a board meeting.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.062. CHIEF ADMINISTRATIVE OFFICER; ASSISTANT ADMINISTRATOR. (a) The board shall appoint a qualified person as the district's chief administrative officer. That officer shall be known as the district president or by another title selected by the board.(b) The board may appoint one or more assistant administrators. An assistant administrator shall be known as the district vice president or by another title selected by the board.(c) The chief administrative officer and any assistant administrator serve at the will of the board and are entitled to the compensation determined by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.063. GENERAL DUTIES OF CHIEF ADMINISTRATIVE OFFICER. Subject to the limitations prescribed by the board, the chief administrative officer shall:(1) supervise the work and activities of the district; and(2) direct the affairs of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.064. APPOINTMENT OF STAFF AND EMPLOYEES. (a) The board may appoint to the staff any doctors the board considers necessary for the efficient operation of the district and may make temporary appointments as warranted.(b) The district may employ fiscal agents, accountants, architects, and attorneys the board considers proper.(c) The board may delegate to the chief administrative officer the authority to hire district employees, including technicians and nurses.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.065. RETIREMENT BENEFITS. The board may provide retirement benefits for district employees by:(1) establishing or administering a retirement program; or(2) participating in:(A) the Texas County and District Retirement System; or(B) another statewide retirement system in which the district is eligible to participate.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 1063.101. DISTRICT RESPONSIBILITY. The district has full responsibility for providing medical and hospital care for the district's needy inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND DEBT. A political subdivision located wholly or partly within the district may not impose a tax or issue bonds or other obligations for hospital or health care purposes or to provide medical care for district residents.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the health care or hospital system and the district's money and resources.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.104. HEALTH CARE OR HOSPITAL SYSTEM. (a) The district shall provide for:(1) the establishment of a health care or hospital system by:(A) purchasing, constructing, acquiring, repairing, or renovating buildings and equipment; and(B) equipping the buildings; and(2) the administration of the system for health care or hospital purposes.(b) The health care or hospital system may include:(1) domiciliary care and treatment of the sick, injured, or geriatric;(2) hospitals;(3) outpatient clinics;(4) dispensaries;(5) convalescent home facilities;(6) necessary nurses;(7) domiciliaries and training centers;(8) blood banks;(9) community mental health centers;(10) research centers or laboratories;(11) ambulance services; and(12) any other facilities the board considers necessary for health or hospital care.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.105. RULES. The board may adopt rules governing the operation of the hospital, the health care or hospital system, and the district's staff and employees.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.106. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method and manner of making purchases and expenditures by and for the district; and(2) all accounting and control procedures.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board shall determine the type, number, and location of buildings required to maintain an adequate health care or hospital system.(b) The board may lease all or part of the district's buildings and other facilities on terms considered to be in the best interest of the district's inhabitants. Except as provided by Subsection (c), the term of a lease may not exceed 25 years from the date entered.(c) District land may not be leased for a period exceeding 25 years unless the board:(1) finds that the land is not necessary for health care or hospital purposes;(2) complies with any indenture securing the payment of district bonds; and(3) receives not less than the current market value for the lease.(d) The district may acquire equipment for use in the district's health care or hospital system and mortgage or pledge the property as security for the payment of the purchase price. A contract entered into under this subsection must provide that the entire obligation be retired not later than the fifth anniversary of the date of the contract.(e) The district may sell or otherwise dispose of any property, including equipment, on terms the board finds are in the best interest of the district's inhabitants. The board must comply with Section 272.001, Local Government Code, when selling district land other than land the district is authorized to sell or exchange under Subsection (f).(f) The district may sell or exchange a hospital, including real property necessary or convenient for the operation of the hospital and real property that the board finds may be useful in connection with future expansions of the hospital, on terms the board determines to be in the district's best interests. The district must comply with the procedures prescribed by Sections 285.051 and 285.052, Health and Safety Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.108. TAKEOVER OF NONPROFIT HOSPITAL PROPERTY. The district may take over and may accept title to land, buildings, improvements, and equipment of a nonprofit hospital in the district if the governing authority of the hospital and district agree to the transfer.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.109. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in any type of property located in district territory if the interest is necessary or convenient for the district to exercise a power, right, or privilege conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021(a), Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court;(2) provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or petition for review.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.110. COST OF RELOCATING OR ALTERING PROPERTY. In exercising the power of eminent domain, if the board requires the relocation, raising, lowering, rerouting, or change in grade or alteration in the construction of any railroad, electric transmission, telegraph or telephone lines, conduits, poles, or facilities or pipelines, the board must bear the actual cost of the relocation, raising, lowering, rerouting, or change in grade or alteration of construction to provide comparable replacement without enhancement of facilities, after deducting the net salvage value derived from the old facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.111. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board for the purposes and under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management and objectives of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.112. CONSTRUCTION CONTRACTS. A construction contract that involves the expenditure of more than $10,000 may be made only after advertising in the manner provided by Chapter 252 and Subchapter C, Chapter 262, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.113. OPERATING AND MANAGEMENT CONTRACTS. The board may enter into an operating or management contract relating to a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.114. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND TREATMENT. (a) The board may contract with a county or municipality located outside the district's boundaries for the care and treatment of a sick or injured person of that county or municipality.(b) The board may contract with this state or a federal agency for the treatment of a sick or injured person.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.115. CONTRACTS FOR HEALTH CARE SERVICES. (a) As permitted by the Texas Constitution and Chapter 61, Health and Safety Code, the district may:(1) enter into a contract relating to the provision of health care services on terms the board determines to be in the district's best interests; and(2) make payments under the contract.(b) The term of a contract under this section may not exceed 15 years.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.116. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR INVESTIGATORY OR OTHER SERVICES. The board may contract with a political subdivision or governmental agency for the district to provide investigatory or other services for the medical, health care, hospital, or welfare needs of district inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.117. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a patient who resides in the district is admitted to a district facility, the chief administrative officer may have an inquiry made into the circumstances of:(1) the patient; and(2) the patient's relatives who are legally liable for the patient's support.(b) If the chief administrative officer determines that the patient or those relatives cannot pay all or part of the costs of the care and treatment in the district facility, the amount of the costs that cannot be paid becomes a charge against the district.(c) If the chief administrative officer determines that the patient or those relatives can pay for all or part of the costs of the patient's care and treatment, the patient or those relatives shall be ordered to pay the district a specified amount each week for the patient's care and support. The amount ordered must be proportionate to the person's financial ability.(d) The chief administrative officer may collect the amount from the estate of the patient, or from any relative who is legally liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(e) If there is a dispute as to the ability to pay, or doubt in the mind of the chief administrative officer, the board shall hold a hearing and, after calling witnesses, shall:(1) resolve the dispute or doubt; and(2) issue any appropriate orders.(f) A final order of the board may be appealed to the district court. The substantial evidence rule applies to the appeal.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.118. NONPROFIT CORPORATION. (a) The district may create and sponsor a nonprofit corporation under the Business Organizations Code and may contribute or cause to be contributed available funds to the corporation. A corporation under this section must be a nonmember, nonstock corporation.(b) The board of directors of the corporation shall be composed of seven district residents appointed by the district's board. The district's board may remove any director of the corporation at any time with or without cause.(c) The corporation may use money, other than money the corporation pays to the district, only to provide or pay the costs of providing or costs related to providing indigent health care or other services the district is required or authorized to provide under the constitution or state law.(d) The district's board shall establish controls to ensure that the corporation uses its money as required by Subsection (c).(e) The corporation may invest the corporation's money in any manner in which the district may invest the district's money, including investing money as authorized by Chapter 2256, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.119. AUTHORITY TO SUE AND BE SUED. The district, through the board, may sue and be sued.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 1063.151. BUDGET. (a) The chief administrative officer shall prepare an annual budget for approval by the board.(b) The proposed budget must contain a complete financial statement of:(1) the outstanding obligations of the district;(2) the cash on hand in each district fund;(3) the money received by the district from all sources during the previous year;(4) the money available to the district from all sources during the ensuing year;(5) the balances expected at the end of the year in which the budget is being prepared;(6) the estimated revenue and balances available to cover the proposed budget; and(7) the estimated tax rate required.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The board shall hold a public hearing on the proposed annual budget.(b) Notice of the hearing must be published one time at least 10 days before the date of the hearing.(c) Any district resident is entitled to be present and participate at the hearing.(d) At the conclusion of the hearing, the board shall adopt a budget by acting on the budget proposed by the chief administrative officer. The board may make any changes in the proposed budget that the board judges to be in the interests of the taxpayers and that the law warrants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.153. AMENDMENTS TO BUDGET. The budget may be amended as required by circumstances. The board must approve all amendments.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.154. RESTRICTION ON EXPENDITURES. Money may be spent only for an expense included in the budget or an amendment to the budget.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.155. FISCAL YEAR. (a) The district operates according to a fiscal year established by the board.(b) The fiscal year may not be changed:(1) during a period that district revenue bonds are outstanding; or(2) more than once in a 24-month period.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.156. AUDIT. The board shall have an audit made of the district's financial condition.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.157. INSPECTION OF AUDIT AND DISTRICT RECORDS. The audit and other district records shall be open to inspection at the district's principal office.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.158. FINANCIAL REPORT. As soon as practicable after the close of each fiscal year, the chief administrative officer shall prepare for the board:(1) a complete sworn statement of all district money; and(2) a complete account of the disbursements of district money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.159. DEPOSITORY. (a) The board shall select one or more banks in the district to serve as a depository for district money.(b) District money, other than money invested as provided by Section 1063.160, and money transmitted to a bank for payment of bonds or obligations issued or assumed by the district, shall be deposited as received with the depository bank and shall remain on deposit.(c) This chapter, including Subsection (b), does not limit the power of the board to place a part of district money on time deposit or to purchase certificates of deposit.(d) The district may not deposit money with a bank in an amount that exceeds the maximum amount secured by the Federal Deposit Insurance Corporation unless the bank first executes a bond or other security in an amount sufficient to secure from loss the amount of district money that exceeds the amount secured by the Federal Deposit Insurance Corporation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.160. SPENDING AND INVESTMENT RESTRICTIONS. (a) Except as otherwise provided by Section 1063.107(d) and by Subchapter E, the district may not incur an obligation payable from district revenue other than the revenue on hand or to be on hand in the current and following district fiscal years.(b) The board may invest operating, depreciation, or building reserves only in funds or securities specified by Chapter 2256, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. BONDSText of section effective on April 01, 2011Sec. 1063.201. GENERAL OBLIGATION BONDS. The board may issue and sell general obligation bonds in the name and on the faith and credit of the district for any purpose relating to:(1) the purchase, construction, acquisition, repair, or renovation of buildings or improvements; and(2) equipping buildings or improvements for health care or hospital purposes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1063.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed 75 cents on each $100 valuation of all taxable property in the district subject to hospital district taxation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.203. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters.(b) The election order must provide for clerks as in county elections and must specify:(1) the date of the election;(2) the location of the polling places;(3) the presiding and alternate election judges for each polling place;(4) the amount of the bonds to be authorized; and(5) the maximum maturity of the bonds.(c) Notice of a bond election shall be given as provided by Section 1251.003, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.204. MATURITY OF GENERAL OBLIGATION BONDS. District general obligation bonds must mature not later than 40 years after the date of issuance.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The board president shall execute the general obligation bonds in the district's name.(b) The board secretary shall countersign the bonds in the manner provided by Chapter 618, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.206. REVENUE BONDS. (a) The district may issue revenue bonds or certificates of obligation or may incur or assume any other debt only if authorized by a majority of the district voters voting in an election held for that purpose. This subsection does not apply to refunding bonds or other debt incurred solely to refinance an outstanding debt.(b) The board may issue revenue bonds to:(1) purchase, construct, acquire, repair, renovate, or equip buildings or improvements for health care or hospital purposes; or(2) acquire sites to be used for health care or hospital purposes.(c) The bonds must be payable from and secured by a pledge of all or part of the revenue derived from the operation of the district's hospital or health care facilities.(d) The bonds may be additionally secured by a mortgage or deed of trust lien on all or part of district property.(e) The bonds must be issued in the manner and in accordance with the procedures and requirements prescribed by Sections 264.042, 264.043, 264.046, 264.047, 264.048, and 264.049, Health and Safety Code, for issuance of revenue bonds by a county hospital authority.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.207. REFUNDING BONDS. (a) The board may, without an election, issue refunding bonds to refund outstanding indebtedness issued or assumed by the district.(b) A refunding bond may be:(1) sold, with the proceeds of the refunding bond applied to the payment of the outstanding indebtedness; or(2) exchanged wholly or partly for not less than a similar principal amount of outstanding indebtedness.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.208. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued by the district;(2) the transfer and issuance of the bonds; and(3) profits made in the sale of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.209. TAX ANTICIPATION NOTES. (a) The board may:(1) declare an emergency because money is not available to:(A) pay the principal of and interest on any district bonds payable wholly or partly from taxes; or(B) meet any other needs of the district; and(2) issue negotiable tax anticipation notes to borrow the money the district needs.(b) Tax anticipation notes may be issued for any purpose for which the district may impose taxes.(c) Tax anticipation notes may bear interest at any rate or rates authorized by law.(d) Tax anticipation notes must mature not later than one year after the date of issuance.(e) Tax anticipation notes must be secured by the proceeds of taxes to be imposed by the district in the succeeding 12-month period.(f) The board may covenant with the note purchasers that the board will impose a sufficient tax in the following fiscal year to pay the principal of and interest on the notes and pay the costs of collecting the taxes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.210. CERTIFICATES OF OBLIGATION. (a) The district may issue and sell certificates of obligation for a purpose permitted under this chapter.(b) The certificates of obligation must be issued and sold in conformity with and in the manner specified for a municipality or county by Subchapter C, Chapter 271, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. TAXESText of section effective on April 01, 2011Sec. 1063.251. IMPOSITION OF AD VALOREM TAX. (a) The board shall impose an ad valorem tax on all taxable property in the district subject to district taxation.(b) The board shall impose the tax to pay:(1) indebtedness issued or assumed by the district; and(2) the maintenance and operating expenses of the district.(c) The board may not impose a tax to pay the principal of or interest on revenue bonds issued under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.252. TAX RATE. (a) The board may impose the tax at a rate not to exceed 75 cents on each $100 valuation of taxable property in the district subject to district taxation.(b) In setting the tax rate, the board shall consider the income of the district from sources other than taxation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.253. ASSESSMENT AND COLLECTION BY COUNTY TAX ASSESSOR-COLLECTOR. (a) This section applies unless the board elects to have district taxes assessed and collected under Section 1063.254.(b) The tax assessor-collector of Montgomery County shall assess and collect taxes imposed by the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.254. ASSESSMENT AND COLLECTION BY APPOINTMENT OR CONTRACT. (a) The board may elect to:(1) appoint a tax assessor-collector to assess and collect district taxes; or(2) contract for the assessment and collection of taxes as provided by the Tax Code.(b) An election under this section must be made by December 1 and governs the manner in which taxes are assessed and collected, until changed by a similar resolution.(c) The board shall set for the appointed tax assessor-collector:(1) the term of employment; and(2) compensation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.255. PETITION AND ORDER FOR ELECTION TO REDUCE TAX RATE. (a) Notwithstanding Section 26.07(b)(3), Tax Code, a petition to require an election under Section 26.07, Tax Code, on reducing the district's tax rate to the rollback tax rate shall be submitted to the Montgomery County elections administrator instead of to the board.(b) Notwithstanding Section 26.07(c), Tax Code, not later than the 20th day after the date a petition is submitted under Subsection (a), the elections administrator shall:(1) determine whether the petition is valid under Section 26.07, Tax Code; and(2) certify the determination of the petition's validity to the board.(c) If the elections administrator fails to act within the time allowed, the petition is treated as if it had been found valid.(d) Notwithstanding Section 26.07(d), Tax Code, if the elections administrator certifies to the board that the petition is valid or fails to act within the time allowed, the board shall order that an election under Section 26.07, Tax Code, to determine whether to reduce the district's tax rate to the rollback rate be held in the district in the manner prescribed by Section 26.07(d) of that code.(e) The district shall reimburse the elections administrator for reasonable costs incurred in performing the duties required by this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER G. DISSOLUTIONText of section effective on April 01, 2011Sec. 1063.301. DISSOLUTION ELECTION; PETITION. (a) The board may order an election on the question of dissolving the district and disposing of the district's assets and obligations.(b) The board shall order an election on the question of dissolving the district and disposing of the district's assets and obligations if the board receives a petition by district residents requesting an election that:(1) is certified as valid by the Montgomery County elections administrator under Section 1063.302; or(2) the Montgomery County elections administrator fails to act on within the time allowed by Section 1063.302.(c) A petition requesting an election must:(1) state that it is intended to request an election in the district on the question of dissolving the district and disposing of the district's assets and obligations;(2) be signed by a number of district residents equal to at least 15 percent of the total vote received by all candidates for governor in the most recent gubernatorial general election in the district that occurs more than 30 days before the date the petition is submitted; and(3) be submitted to the Montgomery County elections administrator.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.302. VALIDITY OF PETITION FOR ELECTION. (a) Not later than the 30th day after the date a petition requesting the dissolution of the district is submitted under Section 1063.301, the Montgomery County elections administrator shall:(1) determine whether the petition is valid; and(2) certify the determination of the petition's validity to the board.(b) If the elections administrator fails to act within the time allowed, the petition is treated as if it had been found valid.(c) If a petition submitted under Section 1063.301 does not contain the necessary number of valid signatures, the district residents may not submit another petition under Section 1063.301 before the third anniversary of the date the invalid petition was submitted.(d) The district shall reimburse the county elections administrator for reasonable costs incurred in performing the duties required by this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.303. ELECTION DATE. An election under this subchapter shall be held on the earlier of the following dates that occurs at least 90 days after the date on which the election is ordered:(1) the uniform election date in May; or(2) the date of the general election for state and county officers.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.304. BALLOT. The ballot for an election under this subchapter must be printed to permit voting for or against the proposition: "The dissolution of the Montgomery County Hospital District."

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.305. ELECTION RESULTS. (a) If a majority of the votes in an election under this subchapter favor dissolution, the board shall find that the district is dissolved.(b) If a majority of the votes in the election do not favor dissolution, the board shall continue to administer the district and another election on the question of dissolution may not be held before:(1) the fourth anniversary of the date of the most recent election to dissolve the district if the board called the election under Section 1063.301(a); or(2) the third anniversary of the date of the most recent election to dissolve the district if the board called the election under Section 1063.301(b).

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.306. TRANSFER, SALE, OR ADMINISTRATION OF ASSETS IF ELECTION INITIATED BY BOARD. (a) This section, Section 1063.307, and Section 1063.308 apply to an election called under Section 1063.301(a).(b) If a majority of the votes in the election favor dissolution, the board shall:(1) transfer the ambulance service and related equipment, any vehicles, and any mobile clinics and related equipment that belong to the district to Montgomery County not later than the 45th day after the date on which the election is held; and(2) transfer the land, buildings, improvements, equipment not described by Subdivision (1), and other assets that belong to the district to Montgomery County or administer the property, assets, and debts in accordance with Subsection (e) and Sections 1063.307 and 1063.308.(c) The county assumes all debts and obligations of the district relating to the ambulance service and related equipment, any vehicles, and any mobile clinics and related equipment at the time of the transfer.(d) If the district makes the transfer under Subsection (b)(2), the county assumes all debts and obligations of the district relating to those assets at the time of the transfer, and the district is dissolved.(e) If the board finds that the district is dissolved but does not transfer the land, buildings, improvements, equipment, and other assets to Montgomery County under Subsection (b)(2), the board shall continue to control and administer that property and those assets and the related district debts until all money has been disposed of and all district debts have been paid or settled.(f) The county shall use all transferred assets to:(1) pay the outstanding debts and obligations of the district relating to the assets at the time of the transfer; or(2) provide medical and hospital care for needy county residents.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.307. IMPOSITION OF TAX AND RETURN OF SURPLUS TAXES. (a) After the board finds that the district is dissolved, the board shall:(1) determine the debt owed by the district; and(2) impose on the property included on the district's tax rolls a tax that is in proportion of the debt to the property value.(b) On the payment of all outstanding debts and obligations of the district, the board shall order the secretary to return:(1) to each district taxpayer the taxpayer's pro rata share of all unused tax money; and(2) to Montgomery County all unused district money from any other source.(c) A taxpayer may request that the taxpayer's share of surplus tax money be credited to the taxpayer's county taxes. If a taxpayer requests the credit, the board shall direct the secretary to send the money to the county tax assessor-collector.(d) Montgomery County shall use unused district money received under this section to provide medical and hospital care for needy county residents.(e) The board may institute a suit to enforce payment of taxes under this section and to foreclose liens to secure the payment of the taxes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.308. REPORT; DISSOLUTION ORDER. (a) After the district has paid all district debts and has disposed of all district money and other assets as prescribed by this subchapter, the board shall file a written report with the Commissioners Court of Montgomery County summarizing the board's actions in dissolving the district.(b) Not later than the 10th day after the date the Commissioners Court of Montgomery County receives the report and determines that the requirements of this subchapter have been fulfilled, the commissioners court shall enter an order dissolving the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1063.309. TRANSFER, SALE, OR ADMINISTRATION OF ASSETS IF ELECTION INITIATED BY DISTRICT PETITION. (a) This section applies to an election called under Section 1063.301(b).(b) If a majority of the votes in the election favor dissolution, the board shall transfer the land, buildings, improvements, equipment, and other assets that belong to the district to Montgomery County not later than the 45th day after the date on which the election is held.(c) The county assumes all debts and obligations of the district at the time of the transfer, and the district is dissolved.(d) The county should use all transferred assets in a manner that benefits county residents residing in territory formerly constituting the district.(e) The county shall use all transferred assets to:(1) pay the outstanding debts and obligations of the district relating to the assets at the time of the transfer; or(2) provide medical and hospital care for needy county residents.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1064. MOORE COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1064. MOORE COUNTY HOSPITAL DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 1064.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Moore County Hospital District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.002. AUTHORITY FOR OPERATION. The Moore County

Hospital District operates in accordance with Section 9, Article

IX, Texas Constitution, and has the rights, powers, and duties

provided by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.003. ESSENTIAL PUBLIC FUNCTION. The district performs

an essential public function in carrying out the purposes of this

chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Moore County,

Texas, unless the boundaries are expanded under Subchapter D.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.005. CORRECTION OF INVALID PROCEDURES. If a court

holds that any procedure under this chapter violates the

constitution of this state or of the United States, the district

by resolution may provide an alternative procedure that conforms

with the constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.006. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support and maintenance of the district may not

become a charge against or obligation of this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.007. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Text of section effective on April 01, 2011

Sec. 1064.051. DEFINITION. In this subchapter, "medical staff"

means physicians who:

(1) are licensed to practice medicine in this state; and

(2) hold medical staff privileges granted by the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.052. BOARD; TERM. (a) The board consists of seven

directors, appointed as follows:

(1) six directors appointed by the Commissioners Court of Moore

County; and

(2) one director appointed by the medical staff of the

district's hospital in accordance with procedures prescribed by

the directors appointed under Subdivision (1).

(b) The director appointed under Subsection (a)(2) must be a

member of the medical staff of the district's hospital. If the

director is no longer a member of the medical staff, the person

vacates the position.

(c) Directors appointed under Subsection (a)(1) serve staggered

three-year terms. The director appointed under Subsection (a)(2)

serves a two-year term.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.053. QUALIFICATIONS FOR OFFICE. (a) A person may not

be appointed as a director unless the person is:

(1) a district resident; and

(2) a qualified voter.

(b) Except as provided by Section 1064.052(a)(2), a person is

not eligible to serve as a director if the person is:

(1) a district administrator;

(2) a district employee; or

(3) a member of the medical staff.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.054. BOARD VACANCY. If a vacancy occurs in the office

of a director, the entity that appointed the vacating director

shall appoint a director for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.055. OFFICERS. (a) The board shall elect:

(1) a president and a vice president from among its members; and

(2) a secretary, who need not be a director.

(b) Each officer of the board serves for a term of one year.

(c) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.056. COMPENSATION; EXPENSES. A director or officer

serves without compensation but may be reimbursed for actual

expenses incurred in the performance of official duties. The

expenses must be:

(1) reported in the district's records; and

(2) approved by the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.057. VOTING REQUIREMENT. A concurrence of four

directors is sufficient in any matter relating to district

business.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.058. ADMINISTRATOR; ASSISTANT ADMINISTRATOR. (a) The

board shall appoint a qualified person as district administrator.

(b) The board may appoint an assistant administrator.

(c) The administrator and any assistant administrator serve at

the will of the board and are entitled to the compensation

determined by the board.

(d) On assuming the duties of district administrator, the

administrator shall execute a bond payable to the district in an

amount set by the board of not less than $500,000 that:

(1) is conditioned on the administrator performing the

administrator's duties; and

(2) contains any other conditions the board requires.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.059. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to any limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the affairs of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.060. APPOINTMENT OF STAFF; EMPLOYEES. (a) The board

may appoint doctors to the staff as the board considers necessary

for the efficient operation of the district and may make

temporary appointments to the staff if warranted.

(b) The board may employ physicians or other health care

providers as the board considers necessary for the efficient

operation of the district.

(c) The district may employ fiscal agents, accountants,

architects, and attorneys as the board considers proper.

(d) The board may delegate to the district administrator the

authority to employ technicians, nurses, and other district

employees, except physicians.

(e) This section does not authorize the board to supervise or

control the practice of medicine, as prohibited by Subtitle B,

Title 3, Occupations Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.061. SENIORITY; RETIREMENT BENEFITS. The board may:

(1) adopt rules related to the seniority of district employees,

including rules for a retirement plan based on seniority; and

(2) give effect to previous years of service for a district

employee continuously employed in the operation or management of

hospital facilities:

(A) constructed by the district; or

(B) acquired by the district, including facilities acquired when

the district was created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 1064.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for providing hospital care for the district's

indigent residents.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. A political subdivision located within the district may

not impose a tax or issue bonds or other obligations for hospital

purposes or to provide medical care.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital system

and the district's money and resources.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.104. HOSPITAL SYSTEM; ANCILLARY HEALTH CARE SERVICES

SYSTEM. (a) The district shall provide for the establishment of

a hospital system by:

(1) purchasing, constructing, acquiring, repairing, or

renovating buildings and equipment;

(2) equipping the buildings; and

(3) administering the buildings and equipment for hospital

purposes.

(b) The hospital system may include:

(1) facilities for domiciliary care and treatment of the sick or

injured;

(2) facilities for outpatient clinics;

(3) dispensaries;

(4) facilities for geriatric domiciliary care;

(5) convalescent home facilities;

(6) necessary nurses' domiciliaries and training centers;

(7) blood banks;

(8) community mental health centers;

(9) research centers or laboratories; and

(10) any other facilities the board considers necessary for

hospital care.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.105. RULES. The board may adopt rules governing the

operation of the hospital, the hospital system, and the

district's staff and employees.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.106. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method and manner of making purchases and expenditures

by and for the district; and

(2) all accounting and control procedures.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine the type, number, and location of

buildings required to maintain an adequate hospital system.

(b) The board may lease all or part of the district's buildings

and other facilities on terms considered to be in the best

interest of the district's inhabitants. The term of the lease

may not exceed 25 years.

(c) The district may acquire equipment for use in the district's

hospital system and mortgage or pledge the property as security

for the payment of the purchase price.

(d) The district may sell or otherwise dispose of any property,

including equipment, on terms the board finds are in the best

interest of the district's inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.108. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property located in district territory if

the interest is necessary for the district to exercise a power,

right, or privilege conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or petition for review.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.109. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.110. CONSTRUCTION AND PURCHASE CONTRACTS. (a) A

construction or purchase contract that involves the expenditure

of more than $15,000 may be made only after advertising in the

manner provided by Subchapter B, Chapter 271, Local Government

Code.

(b) Section 271.059, Local Government Code, relating to

performance and payment bonds, applies to construction contracts

let by the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.111. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract relating to a

district facility.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.112. CONTRACTS FOR CERTAIN SERVICES. The board may

contract with any state, the United States, an agency or

political subdivision of those entities, or a charitable or other

private entity inside or outside the district for the district

to:

(1) furnish a mobile emergency medical service; or

(2) provide for the investigatory or welfare needs of district

inhabitants or of persons for whom the public or private entity

has an obligation to provide care.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.113. CONTRACTS FOR HEALTH CARE. The board may

contract with any public or private entity, including a

charitable organization or a political subdivision, to provide

health care or related services inside or outside the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.114. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in the district is admitted to a district

facility, the district administrator may have an inquiry made

into the circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If the district administrator determines that the patient or

those relatives cannot pay all or part of the costs of the

patient's care and treatment in the hospital, the amount of the

costs that cannot be paid becomes a charge against the district.

(c) If the district administrator determines that the patient or

those relatives can pay for all or part of the costs of the

patient's care and treatment, the patient or those relatives

shall be ordered to pay the district a specified amount each week

for the patient's care and support. The amount ordered must be

proportionate to the person's financial ability.

(d) The district administrator may collect the amount from the

patient's estate, or from any relative who is legally liable for

the patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the district administrator, the board shall hold a

hearing and, after calling witnesses, shall:

(1) determine the patient's ability to pay; and

(2) issue any appropriate orders.

(f) The final order may be appealed to the district court. The

substantial evidence rule applies to the appeal.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.115. REIMBURSEMENT FOR SERVICES. (a) The board shall

require a county, municipality, or public hospital located

outside the district to reimburse the district for the district's

care and treatment of a sick or injured person of that county,

municipality, or public hospital as provided by Chapter 61,

Health and Safety Code.

(b) The board shall require the sheriff of Moore County to

reimburse the district for the district's care and treatment of a

person confined in a Moore County jail facility who is not

indigent and does not reside in the district.

(c) The board shall require the police department of a

municipality located in Moore County to reimburse the district

for the district's care and treatment of a person confined in a

jail facility of that municipality who is not indigent and does

not reside in the district.

(d) The board may contract with this or any other state, the

United States, or an agency or political subdivision of those

entities to reimburse the district for the care and treatment of

a sick or injured person.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.116. SALE OR LEASE OF HOSPITAL. (a) In this section,

"long-term lease" means a lease for a term that exceeds 10 years.

(b) The board may not sell a hospital owned and operated by the

district, including real property, or lease the hospital under a

long-term lease that relinquishes control of the hospital to the

lessee unless:

(1) the agreement for the sale or lease of the hospital provides

for indigent care in the district;

(2) in the event of a sale of the hospital, the board has

published notice of the proposed sale twice in a newspaper with

general circulation in Moore County, with the first publication

occurring not later than the 61st day before the date of the

proposed sale, and the second publication occurring not earlier

than the 30th day or later than the eighth day before the date of

the proposed sale; and

(3) the majority of the votes cast by district voters at an

election held for that purpose approve the sale or lease, as

appropriate.

(c) Notice required by Subsection (b)(2) must include the:

(1) date of the proposed sale;

(2) name and address of the proposed buyer; and

(3) proposed purchase price.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.117. AUTHORITY TO SUE AND BE SUED. (a) The district,

through the board, may sue and be sued.

(b) The district is entitled to all causes of action and

defenses to which similar authorities are entitled.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. CHANGE IN BOUNDARIES

Text of section effective on April 01, 2011

Sec. 1064.151. TERRITORY THAT MAY BE ANNEXED. (a) The

district may annex territory that is not located in:

(1) Moore County;

(2) the boundaries of another hospital district; or

(3) the proposed boundaries of another hospital district

authorized by the legislature under Section 9, Article IX, Texas

Constitution.

(b) Territory may be annexed in one or more tracts. Each tract

must be contiguous to:

(1) the district; or

(2) territory proposed to be annexed to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.152. PETITION TO ANNEX TERRITORY. (a) A petition

requesting that territory be annexed to the district may be

presented to the board. The petition must:

(1) describe the tract or tracts of land to be annexed; and

(2) be signed by 100 or a majority of the registered voters who:

(A) reside in the territory to be annexed; and

(B) own property that will be subject to district taxation.

(b) This chapter does not prohibit simultaneous action on

several petitions for annexation. Each ballot proposition must

be submitted for each different territory proposed to be annexed,

and an election held in each territory represented by a petition.

(c) If the board receives two or more petitions for annexation

that include all or part of the same territory to be annexed to

the district, the petition filed first with the board shall be

considered and another petition that includes any of the same

territory has no effect.

(d) The board may consider all petitions for annexation

presented to it and may approve or reject each petition. The

board may not partly approve or partly reject any petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.153. ELECTION ORDER. (a) If, on receipt of a

petition under Section 1064.152, the board finds that annexing

the territory is in the district's best interest, the board shall

within 90 days of the board's finding:

(1) approve the petition; and

(2) order an election on the question of annexing the territory

to the district.

(b) The election order shall provide for a separate election:

(1) in the territory proposed to be annexed; and

(2) in the district.

(c) The election order shall provide for clerks as in county

elections and must specify:

(1) the date of the election;

(2) the location of the polling places;

(3) the form of ballot; and

(4) the presiding judge and alternate judge for each polling

place.

(d) The election order may provide that:

(1) the entire district is one election precinct; or

(2) the county election precincts be combined for the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.154. BALLOT. The ballot for the election shall be

printed to permit voting for or against the proposition: "The

establishment of the Moore County Hospital District with extended

boundaries and establishment of a hospital district tax at a rate

not to exceed 75 cents on the $100 valuation on all taxable

property in the extended boundaries of the hospital district that

is subject to hospital district taxation for hospital purposes."

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.155. NOTICE OF ELECTION. (a) Notice of the election

shall be given by publishing once a week for two consecutive

weeks a substantial copy of the election order in a newspaper or

newspapers that individually or collectively have general

circulation in the county or district.

(b) The first publication must appear at least 30 days before

the date of the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.156. ELECTION RESULTS. (a) Territory may not be

annexed to the district unless:

(1) an election is held in accordance with this subchapter; and

(2) the annexation is approved by a majority of the voters

voting in the election in:

(A) the district; and

(B) the territory proposed to be annexed.

(b) If the territory is annexed to the district, a certified

copy of the order canvassing the returns of the election shall be

filed and recorded in the deed records.

(c) An election may not be held under this subchapter within 12

months of an election previously held under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.157. EFFECT OF ANNEXATION. (a) Territory annexed to

the district is part of the district for all purposes.

(b) The annexation of territory to the district does not change

the manner in which the board or district officers are selected.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 1064.201. BUDGET. (a) The district administrator shall

prepare an annual budget for approval by the board.

(b) The proposed budget must contain a complete financial

statement of:

(1) the outstanding obligations of the district;

(2) the cash on hand in each district fund;

(3) the money received by the district from all sources during

the previous year;

(4) the money available to the district from all sources during

the ensuing year;

(5) the balances expected at the end of the year in which the

budget is being prepared;

(6) the estimated revenue and balances available to cover the

proposed budget;

(7) the estimated tax rate required; and

(8) the proposed expenditures and disbursements and the

estimated receipts and collections for the following fiscal year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.202. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) At least 10 days before the date of the hearing, notice of

the hearing shall be published one time in a newspaper or

newspapers that individually or collectively have general

circulation in the district.

(c) Any district resident is entitled to be present and

participate at the hearing.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the district

administrator. The board may make any changes in the proposed

budget that, in the board's sole judgment and discretion:

(1) applicable federal and state law warrants and allows; and

(2) the interest of district residents requires in furtherance

of hospital purposes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.203. AMENDMENTS TO BUDGET. The budget may be amended

as required by circumstances. The board must approve all

amendments.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.204. RESTRICTION ON EXPENDITURES. Money may be spent

only for an expense included in the budget or an amendment to the

budget.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.205. FISCAL YEAR. The district operates according to

a fiscal year that begins on July 1 and ends on June 30.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.206. AUDIT. (a) The district shall have an

independent audit made of the district's financial condition for

the fiscal year.

(b) As soon as the audit is completed, the audit shall be filed

at the district's office.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.207. INSPECTION OF AUDIT AND DISTRICT RECORDS. The

audit and other district records shall be open to inspection at

the district's principal office.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.208. FINANCIAL REPORT. As soon as practicable after

the close of each fiscal year, the district administrator shall

prepare for the board:

(1) a complete sworn statement of all district money; and

(2) a complete account of the disbursements of that money.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.209. DEPOSITORY. (a) The board shall select one or

more depositories for district money.

(b) District money, other than money invested as provided by

Section 1064.210(b), and money transmitted to a bank for payment

of bonds or obligations issued or assumed by the district, shall

be deposited as received with the depository and shall remain on

deposit.

(c) This chapter, including Subsection (b), does not limit the

power of the board to:

(1) place a part of district money on time deposit or other

forms of deposit; or

(2) purchase certificates of deposit.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.210. SPENDING AND INVESTMENT RESTRICTIONS. (a)

Except as otherwise provided by Section 1064.107(c) and by

Subchapter F, the district may not incur an obligation payable

from district revenue other than the revenue on hand or to be on

hand in the current and following district fiscal years.

(b) The board may invest operating, depreciation, or building

fund reserves only in any funds or securities authorized by law,

including Chapter 2256, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. BONDS

Text of section effective on April 01, 2011

Sec. 1064.251. GENERAL OBLIGATION BONDS, CERTIFICATES OF

OBLIGATION, AND OTHER FINANCING. The board may issue and sell

general obligation bonds, certificates of obligation, or any

other type of financing authorized by the laws of this state,

including that type of financing authorized by Chapter 271, Local

Government Code, in the name and on the faith and credit of the

district for any purpose relating to:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings or improvements; and

(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.252. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued under Section 1064.251,

the board shall impose an ad valorem tax at a rate sufficient to

create an interest and sinking fund to pay the principal of and

interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed the

tax rate approved by the voters at the election authorizing the

imposition of the tax.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.253. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting at an

election held for that purpose.

(b) The order calling the election shall provide for clerks as

in county elections and must specify:

(1) the date of the election;

(2) the location of the polling places;

(3) the presiding and alternate election judges for each polling

place;

(4) the amount of the bonds to be authorized;

(5) the maximum interest rate of the bonds; and

(6) the maximum maturity of the bonds.

(c) Notice of a bond election shall be given as provided by

Section 1251.003, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.254. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, renovate, or equip

buildings or improvements for hospital purposes; or

(2) acquire sites to be used for hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospitals.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner and in accordance

with the procedures and requirements prescribed by Sections

264.042, 264.043, 264.046, 264.047, 264.048, and 264.049, Health

and Safety Code, for issuance of revenue bonds by a county

hospital authority.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.255. REFUNDING BONDS. (a) The board may, without an

election, issue refunding bonds to refund outstanding

indebtedness issued or assumed by the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bond applied to the

payment of outstanding indebtedness; or

(2) exchanged wholly or partly for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.256. MATURITY OF BONDS. District bonds must mature

not later than 40 years after the date of issuance.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.257. EXECUTION OF BONDS. (a) The board president

shall execute district bonds in the district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.258. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) the transfer and issuance of the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER G. TAXES

Text of section effective on April 01, 2011

Sec. 1064.301. IMPOSITION OF AD VALOREM TAX. (a) The board

shall impose a tax on all property in the district subject to

district taxation.

(b) The board shall impose the tax to:

(1) pay the interest on and create a sinking fund for bonds and

other obligations issued or assumed by the district for hospital

purposes;

(2) provide for the operation and maintenance of the district

and hospital system;

(3) make improvements and additions to the hospital system; and

(4) acquire necessary sites for the hospital system by purchase,

lease, or condemnation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.302. TAX RATE. (a) The board may impose the tax at a

rate not to exceed 75 cents on each $100 valuation of taxable

property in the district.

(b) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.303. ASSESSMENT AND COLLECTION OF TAXES IN SAME MANNER

AS COUNTY. (a) This section applies unless the board elects to

have taxes assessed and collected under Section 1064.304.

(b) District taxes shall be assessed and collected in the same

manner as provided by law for the assessment and collection of

county taxes.

(c) The tax assessor-collector shall assess and collect taxes

imposed by the district.

(d) The tax assessor-collector shall charge and deduct from

payments to the district an amount as fees for assessing and

collecting the taxes at a rate determined by the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1064.304. ASSESSMENT AND COLLECTION BY DISTRICT TAX

ASSESSOR-COLLECTOR. (a) The board may elect to have district

taxes assessed and collected by a tax assessor-collector

appointed by the board. An election under this subsection must

be made before December 1 and governs the manner in which taxes

are assessed and collected, until changed by a similar

resolution.

(b) The board shall set for the district tax assessor-collector:

(1) the terms of employment;

(2) compensation; and

(3) the requirement for bond to assure the faithful performance

of the tax assessor-collector's duties.

(c) A bond required under Subsection (b)(3) must be set in an

amount of not less than $100,000.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1065. MOTLEY COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1065. MOTLEY COUNTY HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1065.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Motley County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.002. AUTHORITY FOR OPERATION. The district operates

in accordance with Section 9, Article IX, Texas Constitution. The

district has the rights, powers, and duties provided by this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.003. POLITICAL SUBDIVISION. The district is a

political subdivision of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.004. DISTRICT TERRITORY. The boundaries of the

district are identical with the boundaries of Motley County,

Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.005. CORRECTION OF INVALID PROCEDURES. If a court

holds that any procedure under this chapter violates the

constitution of this state or of the United States, the district

by resolution may provide an alternative procedure that conforms

with the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1065.051. BOARD ELECTION; TERM. (a) The board consists of

five directors elected from the district at large.

(b) Directors serve staggered two-year terms unless four-year

terms are established under Section 285.081, Health and Safety

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.052. NOTICE OF ELECTION. At least 10 days before the

date of an election of directors, notice of the election shall be

published one time in a newspaper of general circulation in

Motley County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.053. BALLOT PETITION. A person who wants to have the

person's name printed on the ballot as a candidate for director

must file with the board secretary a petition requesting that

action. The petition must be:

(1) signed by not less than five registered voters; and

(2) filed at least 25 days before the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.054. QUALIFICATIONS FOR OFFICE. A director must:

(1) be a district resident;

(2) own land in the district subject to taxation; and

(3) be at least 18 years of age when appointed or elected.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.055. BOND NOT REQUIRED. A director is not required to

post a public official's bond.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.056. BOARD VACANCY. (a) If a vacancy occurs in the

office of director, the remaining directors shall appoint a

director for the unexpired term.

(b) If the number of directors is reduced to fewer than three

for any reason, the remaining directors shall immediately call a

special election to fill the vacancies. If the remaining

directors do not call the election, a district court, on

application of a district voter or taxpayer, may order the

directors to hold the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.057. OFFICERS. The board shall elect from among its

members a president and a secretary.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.058. COMPENSATION; EXPENSES. A director serves

without compensation but may be reimbursed for actual expenses

incurred in the performance of official duties on approval of the

expenses by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.059. VOTING REQUIREMENT. A concurrence of three

directors is sufficient in any matter relating to district

business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.060. EMPLOYEES. The board may employ a general

manager, attorney, bookkeeper, and architect and any other

employees considered necessary for the efficient operation of the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.061. MAINTENANCE OF RECORDS; PUBLIC INSPECTION. All

district records, including books, accounts, notices, minutes,

and all other matters of the district and the operation of its

facilities, shall be:

(1) maintained at the district office; and

(2) open to public inspection at the district office at all

reasonable hours.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.062. SEAL. The board may adopt a seal for the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1065.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for providing medical and hospital care for the

district's needy inhabitants and for the district's needy and

indigent residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.102. RESTRICTION ON COUNTY OR MUNICIPALITY TAXATION.

Motley County or a municipality in the district may not impose a

tax on property in the district for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.103. MANAGEMENT AND CONTROL. The management and

control of the district are vested in the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.104. HOSPITAL SYSTEM. The district shall provide for

the establishment of a hospital system to provide medical and

hospital care to the district's residents by:

(1) purchasing, constructing, acquiring, repairing, or

renovating buildings and improvements;

(2) equipping the buildings and improvements; and

(3) administering the buildings and improvements for hospital

purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.105. RULES. (a) The board may adopt rules governing

the operation of the district, including district facilities.

(b) On approval by the board, the rules may be published in

booklet form at district expense and made available to any

taxpayer on request.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.106. PURCHASING AND ACCOUNTING PROCEDURES. (a) The

board may prescribe the method and manner of making purchases and

expenditures by and for the district.

(b) The board shall prescribe:

(1) all accounting and control procedures; and

(2) the method of purchasing necessary supplies, materials, and

equipment.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.107. DISTRICT PROPERTY AND FACILITIES. (a) The board

shall determine the type, number, and location of buildings

required to maintain an adequate hospital system. Nothing here

prohibits the establishing and equipping of a clinic as part of

the hospital system.

(b) The board may lease all or part of the district's buildings

and other facilities on terms considered to be in the best

interest of the district's inhabitants. The term of the lease

may not exceed 25 years.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.108. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property located in district territory if

the property interest is necessary or convenient for the district

to exercise a right, power, privilege, or function conferred on

the district by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.109. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment for the purposes and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.110. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract relating to a

district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.111. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in the district is admitted to a district

facility, the board shall have an inquiry made into the

circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If an agent designated by the district to handle the inquiry

determines that the patient or those relatives cannot pay all or

part of the costs of the care and treatment in the hospital, the

amount of the costs that cannot be paid becomes a charge against

the district.

(c) If the board determines that the patient or those relatives

are liable to pay for all or part of the costs of the patient's

care and treatment, the patient or those relatives shall be

ordered to pay to the district's treasurer a specified amount

each week for the patient's support. The amount ordered must be

proportionate to the person's financial ability and may not

exceed the actual per capita cost of maintenance.

(d) The district may collect the amount from the patient's

estate, or from any relative who is legally liable for the

patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the district's designated agent, the board shall hold

a hearing and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue an appropriate order.

(f) The order may be appealed to the district court.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.112. AUTHORITY TO SUE AND BE SUED. As a governmental

agency, the district may sue and be sued in its own name in any

court of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1065.151. BUDGET. The board annually shall require a

budget to be prepared for the next fiscal year that includes:

(1) proposed expenditures and disbursements;

(2) estimated receipts and collections; and

(3) the amount of taxes required to be imposed for the year.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.152. PROPOSED BUDGET: NOTICE AND HEARING. (a) The

board shall hold a public hearing on the proposed budget.

(b) Notice of the hearing must be published at least once in a

newspaper of general circulation in Motley County not later than

the 10th day before the date of the hearing.

(c) Any district taxpayer is entitled to:

(1) appear at the time and place designated in the notice; and

(2) be heard regarding any item included in the proposed budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.153. FISCAL YEAR. The district operates on a fiscal

year that begins on October 1 and ends on September 30.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.154. ANNUAL AUDIT. The board annually shall have an

independent audit made of the district's books and records.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.155. DEPOSITORY OR TREASURER. (a) The board by

resolution shall designate a bank or banks in Motley County as

the district's depository or treasurer. A designated bank serves

for two years and until a successor is designated.

(b) All district money shall be secured in the manner provided

for securing county funds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1065.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds in the name and on the faith of

the district for any purpose relating to:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings or improvements; and

(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) The

board shall impose an ad valorem tax at a rate sufficient to

create an interest and sinking fund to pay the principal of and

interest on general obligation bonds issued under Section

1065.201 as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed 75

cents on each $100 valuation of taxable property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting at an

election.

(b) The board may call the election on its own motion.

(c) The order calling the election must specify:

(1) the date of the election;

(2) the location of the polling places;

(3) the presiding election officers;

(4) the purpose of the bond issuance;

(5) the amount of the bonds to be authorized;

(6) the maximum interest rate of the bonds; and

(7) the maximum maturity of the bonds.

(d) Notice of a bond election shall be given by publishing a

substantial copy of the order calling the election in a newspaper

of general circulation in Motley County once each week for two

consecutive weeks before the date of the election. The first

publication must occur at least 14 days before the date of the

election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.204. MATURITY OF GENERAL OBLIGATION BONDS. District

general obligation bonds must mature not later than 40 years

after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The

board president shall execute the general obligation bonds in the

district's name.

(b) The board secretary shall countersign the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.206. REVENUE OR SPECIAL OBLIGATION BONDS. (a) The

board may issue and sell revenue or special obligation bonds for

the purposes provided by Section 1065.201.

(b) Special obligation bonds must be payable from the revenue of

the district's entire hospital system, including that portion

originally acquired and all past or future extensions, additions,

or replacements, excluding taxes, after deducting the cost of

maintaining and operating the system. For purposes of this

subsection, the cost of maintaining and operating the system:

(1) may include only the items set forth and defined in the

resolution authorizing the bond issuance; and

(2) may not include the cost of providing medical or hospital

care for the district's needy inhabitants.

(c) A cost described by Subsection (b)(2) is a maintenance and

operating expense for budget and tax purposes.

(d) The district may issue revenue bonds without an election.

(e) Revenue bonds may be additionally secured by:

(1) a mortgage or deed of trust on real property;

(2) a chattel mortgage on the district's personal property; or

(3) both.

(f) The board may issue bonds that are a junior lien on the

district's net revenue or property and additional parity bonds

under conditions specified in the bond resolution or trust

indenture.

(g) Money for the payment of not more than two years' interest

on the bonds and an amount the board estimates will be required

for maintenance and operating expenses during the first two years

of operation may be set aside out of the proceeds from the sale

of the bonds.

(h) A revenue bond issued by the district must contain the

provision: "The holder of the bond may not demand payment of

this bond or appurtenant coupons out of money raised or to be

raised by taxation."

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.207. CHARGES FOR SERVICES RENDERED. If the board

issues revenue bonds, the board shall charge and collect rates

for services rendered by the hospital system that are sufficient

to:

(1) pay the maintenance and operating expenses described by

Section 1065.206;

(2) pay the principal of and interest on the bonds as each

becomes due; and

(3) create and maintain a bond reserve fund and other funds as

provided in the bond resolution or trust indenture.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1065.251. IMPOSITION OF AD VALOREM TAX. (a) On final

approval of the annual budget, the board shall impose a tax on

all property in the district subject to district taxation.

(b) The board shall impose the tax to:

(1) pay the interest on and create a sinking fund for bonds

issued by the district for hospital purposes; and

(2) provide for the maintenance and operation of the district

and hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.252. TAX RATE. The board may impose the tax at a rate

not to exceed 75 cents on each $100 valuation of all taxable

property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1065.253. TAX ASSESSOR-COLLECTOR. The tax

assessor-collector of Motley County shall assess and collect

taxes imposed by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1066. MOULTON COMMUNITY MEDICAL CLINIC DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1066. MOULTON COMMUNITY MEDICAL CLINIC DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1066.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Moulton Community Medical Clinic

District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.002. AUTHORITY FOR OPERATION. The district operates

and is financed as provided by Section 9, Article IX, Texas

Constitution, and by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.003. ESSENTIAL PUBLIC FUNCTION. The district is a

public entity performing an essential public function.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Moulton

Independent School District of Lavaca County, Texas, as those

boundaries existed on August 28, 1989.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The state may not become obligated for the support

or maintenance of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1066.051. BOARD ELECTION; TERM. (a) The district is

governed by a board of nine directors elected from the district

at large.

(b) Unless four-year terms are established under Section

285.081, Health and Safety Code:

(1) directors serve staggered two-year terms; and

(2) an election shall be held on the uniform election date in

May of each year to elect the appropriate number of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.052. NOTICE OF ELECTION. At least 35 days before the

date of an election of directors, notice of the election shall be

published one time in a newspaper with general circulation in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.053. QUALIFICATIONS FOR OFFICE. To be eligible to be

a candidate for or to serve as a director, a person must be:

(1) a district resident; and

(2) a qualified voter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.054. BOARD VACANCY. If a vacancy occurs in the office

of director, the remaining directors shall appoint a director for

the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.055. OFFICERS. (a) The board shall elect a president,

vice president, and treasurer from among its members.

(b) The board shall appoint a secretary, who need not be a

director.

(c) Each officer of the board serves for a term of one year.

(d) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.056. COMPENSATION; EXPENSES. A director or officer

serves without compensation but may be reimbursed for actual

expenses incurred in the performance of official duties. The

expenses must be:

(1) reported in the district's records; and

(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.057. VOTING REQUIREMENT. A concurrence of a majority

of the directors voting is necessary in any matter relating to

district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.058. DISTRICT ADMINISTRATOR. (a) The board may

appoint a qualified person as district administrator.

(b) The district administrator serves at the will of the board

and is entitled to compensation determined by the board.

(c) Before assuming the duties of district administrator, the

administrator must execute a bond in the amount determined by the

board of not less than $5,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the

administrator's duties under this chapter.

(d) The board may pay for the bond with district money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.059. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the general affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.060. ASSISTANT DISTRICT ADMINISTRATOR; ATTORNEY. (a)

The board may appoint qualified persons as:

(1) the assistant district administrator; and

(2) the attorney for the district.

(b) The attorney for the district and the assistant district

administrator serve at the will of the board and are entitled to

the compensation determined by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.061. EMPLOYEES; APPOINTMENT OF STAFF. (a) The board

may appoint to the staff any doctors the board considers

necessary for the efficient operation of the district and may

make temporary appointments as necessary.

(b) The district may employ technicians, nurses, fiscal agents,

accountants, architects, additional attorneys, and other

necessary employees.

(c) The board may delegate to the district administrator the

authority to employ district employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.062. RETIREMENT BENEFITS. The board may provide

retirement benefits for district employees by:

(1) establishing or administering a retirement program; or

(2) participating in:

(A) the Texas County and District Retirement System; or

(B) another statewide retirement system in which the district is

eligible to participate.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1066.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for:

(1) operating hospital facilities; and

(2) providing medical and hospital care for the district's needy

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.102. RESTRICTION ON COUNTY AND MUNICIPALITY TAXATION

AND DEBT. Lavaca County and the City of Moulton may not impose a

tax or issue bonds or other obligations for hospital purposes or

to provide medical care for district residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the clinic or a

hospital system and the district's money and resources.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.104. RULES. The board may adopt rules governing:

(1) the operation of the clinic or a hospital and hospital

system; and

(2) the duties, functions, and responsibilities of district

staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.105. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method of making purchases and expenditures by and for

the district; and

(2) accounting and control procedures for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.106. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine:

(1) the type, number, and location of buildings required to

maintain the clinic or an adequate hospital system; and

(2) the type of equipment necessary for medical care.

(b) The board may:

(1) acquire property, including facilities and equipment, for

the district for the clinic or the hospital system; and

(2) mortgage or pledge the property as security for the payment

of the purchase price.

(c) The board may lease district facilities for the district.

(d) The board may sell or otherwise dispose of property,

including facilities or equipment, for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.107. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in property located in district territory if the

interest is necessary for the district to exercise a right or

authority conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.108. COST OF RELOCATING OR ALTERING PROPERTY. In

exercising the power of eminent domain, if the board requires

relocating, raising, lowering, rerouting, changing the grade of,

or altering the construction of any railroad, highway, pipeline,

or electric transmission and electric distribution, telegraph, or

telephone line, conduit, pole, or facility, the district must

bear the actual cost of relocating, raising, lowering, rerouting,

changing the grade, or altering the construction to provide

comparable replacement, without enhancement of facilities, after

deducting the net salvage value derived from the old facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.109. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust for any

purpose and under any direction, limitation, or other provision

prescribed in writing by the donor that is consistent with the

proper management of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.110. CONSTRUCTION CONTRACTS. (a) The board may enter

into construction contracts for the district.

(b) The board may enter into a construction contract that

involves the expenditure of more than the amount provided by

Section 271.024, Local Government Code, only after competitive

bidding as provided by Subchapter B, Chapter 271, Local

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.111. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract relating to a

district facility for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.112. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

SERVICES. The board may contract with a political subdivision of

this state or with a state or federal agency for the district to:

(1) furnish a mobile emergency medical service; or

(2) provide for the investigatory or welfare needs of district

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.113. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in the district is admitted to a district

facility, the district administrator may have an inquiry made

into the financial circumstances of:

(1) the patient; or

(2) a relative of the patient who is legally responsible for the

patient's support.

(b) The district without charge shall provide to a patient who

resides in the district the care and treatment that the patient

or a relative of the patient who is legally responsible for the

patient's support cannot pay.

(c) On determining that the patient or a relative legally

responsible for the patient's support can pay for all or part of

the care and treatment provided by the district, the district

administrator shall report that determination to the board, and

the board shall issue an order directing the patient or the

relative to pay the district a specified amount each week. The

amount must be based on the individual's ability to pay.

(d) The district administrator may collect money owed to the

district from the patient's estate or from that of a relative who

was legally responsible for the patient's support in the manner

provided by law for collection of expenses of the last illness of

a deceased person.

(e) If there is a dispute relating to an individual's ability to

pay or if the district administrator has any doubt concerning an

individual's ability to pay, the board shall:

(1) call witnesses;

(2) hear and resolve the question; and

(3) issue a final order.

(f) A final order of the board may be appealed to a district

court in Lavaca County. The substantial evidence rule applies to

the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.114. REIMBURSEMENT FOR SERVICES. (a) The board shall

require a county, municipality, or public hospital located

outside the district to reimburse the district for the district's

care and treatment of a sick or injured person of that county,

municipality, or public hospital as provided by Chapter 61,

Health and Safety Code.

(b) The board shall require the sheriff of Lavaca County or the

police chief of the City of Moulton to reimburse the district for

the district's care and treatment of a person who is confined in

a jail facility of Lavaca County or the City of Moulton and is

not a district resident.

(c) The board may contract with the state or federal government

for that government to reimburse the district for treatment of a

sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.115. AUTHORITY TO SUE AND BE SUED. The board may sue

and be sued on behalf of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1066.151. BUDGET. (a) The district administrator shall

prepare a proposed annual budget for the district.

(b) The proposed budget must contain a complete financial

statement, including a statement of:

(1) the outstanding obligations of the district;

(2) the amount of cash on hand in each district fund;

(3) the amount of money received by the district from all

sources during the previous year;

(4) the amount of money available to the district from all

sources during the ensuing year;

(5) the amount of the balances expected at the end of the year

in which the budget is being prepared;

(6) the estimated amount of revenue and balances available to

cover the proposed budget; and

(7) the estimated tax rate required.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) The board shall publish notice of the hearing in a newspaper

with general circulation in the district not later than the 10th

day before the date of the hearing.

(c) Any district resident is entitled to be present and

participate at the hearing.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the district

administrator. The board may make any changes in the proposed

budget that the board judges to be in the interests of the

taxpayers.

(e) The budget is effective only after adoption by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.153. AMENDMENTS TO BUDGET. After the annual budget is

adopted, the budget may be amended on the board's approval.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.154. RESTRICTION ON EXPENDITURES. Money may be spent

only for an expense included in the budget or an amendment to the

budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.155. FISCAL YEAR. (a) The district operates on a

fiscal year established by the board.

(b) The fiscal year may not be changed:

(1) when revenue bonds of the district are outstanding; or

(2) more than once in a 24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.156. ANNUAL AUDIT. The board annually shall have an

audit made of the district's financial condition.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.157. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS.

The annual audit and other district records are open to

inspection during regular business hours at the district's

principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.158. FINANCIAL REPORT. As soon as practicable after

the close of the fiscal year, the district administrator shall

prepare for the board:

(1) a sworn statement of the amount of district money; and

(2) an account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.159. DEPOSITORY. (a) The board shall select at least

one bank to serve as a depository for district money.

(b) District money, other than money invested as provided by

Section 1066.160(b) and money transmitted to a bank for payment

of bonds or obligations issued or assumed by the district, shall

be deposited as received with the depository bank and must remain

on deposit. This subsection does not limit the power of the

board to place a portion of district money on time deposit or to

purchase certificates of deposit.

(c) The district may not deposit money with a bank in an amount

that exceeds the maximum amount secured by the Federal Deposit

Insurance Corporation unless the bank first executes a bond or

other security in an amount sufficient to secure from loss the

district money that exceeds the amount secured by the Federal

Deposit Insurance Corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.160. SPENDING AND INVESTMENT RESTRICTIONS. (a) Except

as provided by Sections 1066.110, 1066.201, 1066.204, and

1066.205, the district may not incur a debt payable from district

revenue other than the revenue on hand or to be on hand in the

current and immediately following district fiscal years.

(b) The board may invest operating, depreciation, or building

reserves only in funds or securities specified by Chapter 2256,

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1066.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds authorized by an election in

the name and on the faith and credit of the district to:

(1) purchase, construct, acquire, repair, or renovate buildings

or improvements; or

(2) equip buildings or improvements for clinic or hospital

purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1066.201, the board shall impose an ad valorem tax at a

rate sufficient to create an interest and sinking fund to pay the

principal of and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed the

limit approved by the voters at the election authorizing the

imposition of the tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting at an

election held for that purpose.

(b) The board may order a bond election.

(c) The order calling the election must specify:

(1) the nature and date of the election;

(2) the hours during which the polls will be open;

(3) the location of the polling places;

(4) the amount of the bonds to be authorized; and

(5) the maximum maturity of the bonds.

(d) Notice of a bond election shall be given as provided by

Section 1251.003, Government Code.

(e) The board shall declare the results of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.204. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, renovate, or equip

buildings or improvements for clinic or hospital purposes; or

(2) acquire sites to be used for clinic or hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

clinic or the district's hospital system.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner provided by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.205. REFUNDING BONDS. (a) The board may issue

refunding bonds to refund outstanding indebtedness issued or

assumed by the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bond applied to the

payment of the outstanding indebtedness; or

(2) exchanged wholly or partly for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.206. MATURITY OF BONDS. District bonds must mature

not later than 50 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.207. EXECUTION OF BONDS. (a) The board president

shall execute the district's bonds in the district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.208. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) any transaction relating to the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1066.251. IMPOSITION OF AD VALOREM TAX. (a) The board may

impose a tax on all property in the district subject to district

taxation.

(b) The tax may be used to pay:

(1) indebtedness issued or assumed by the district; and

(2) the maintenance and operating expenses of the district.

(c) The district may not impose a tax to pay the principal of or

interest on revenue bonds issued under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.252. TAX RATE. (a) The board may impose the tax at a

rate not to exceed the limit approved by the voters at the

election authorizing the imposition of the tax.

(b) The tax rate for all purposes may not exceed 75 cents on

each $100 valuation of all taxable property in the district.

(c) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1066.253. TAX ASSESSOR-COLLECTOR. The board may provide

for the appointment of a tax assessor-collector for the district

or may contract for the assessment and collection of taxes as

provided by the Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1067. MUENSTER HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1067. MUENSTER HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 1067.001. DEFINITIONS.In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Muenster Hospital District.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.002. AUTHORITY FOR CREATION. The Muenster Hospital District is created under the authority of Section 9, Article IX, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.003. ESSENTIAL PUBLIC FUNCTION. The district performs an essential public function in carrying out the purposes of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.004. DISTRICT TERRITORY. The district is composed of the territory described by Section 2a, Chapter 477, Acts of the 59th Legislature, Regular Session, 1965.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The support and maintenance of the district may not become a charge against or obligation of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 1067.051. BOARD ELECTION; TERM. (a) The district consists of nine elected directors.(b) Directors serve staggered three-year terms.(c) An election shall be held on the uniform election date in May of each year to elect the appropriate number of directors.(d) The election order must state the time, place, and purpose of the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.052. NOTICE OF ELECTION. Notice of an election of directors shall be published one time in a newspaper of general circulation in the area of the district in accordance with Section 4.003(a)(1), Election Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.053. QUALIFICATIONS FOR OFFICE. (a) To be eligible to serve as a director, a person must be:(1) a resident of the district; and(2) a qualified voter.(b) A district employee may not serve as a director.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.054. BOARD VACANCY. If a vacancy occurs in the office of director, the remaining directors by majority vote shall appoint a director for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.055. OFFICERS. (a) The board shall elect a president and a vice president from among its members.(b) The board shall appoint a secretary, who need not be a director.(c) Each officer serves for a term of one year.(d) The president is the chief executive officer of the district and has the same right to vote as any other director.(e) If the president is absent or fails and declines to act, the vice president shall perform the president's duties and exercise the president's powers under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.056. COMPENSATION; EXPENSES. A director is not entitled to compensation but is entitled to reimbursement for actual expenses incurred in attending to district business. The expenses must be:(1) reported in the district's records; and(2) approved by the remainder of the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.057. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR. (a) The board shall appoint a qualified person as district administrator.(b) The board may appoint an assistant administrator.(c) The district administrator and any assistant administrator serve at the will of the board and are entitled to the compensation determined by the board.(d) The board may require the district administrator, before assuming the administrator's duties, to execute a bond payable to the district in an amount set by the board of not less than $5,000 that:(1) is conditioned on the faithful performance of the administrator's duties; and(2) contains other conditions the board may require.(e) The board may pay for the bond with district money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.058. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the hospital; and(2) direct the affairs of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.059. APPOINTMENT AND RECRUITMENT OF STAFF AND EMPLOYEES. (a) The board, with the district administrator, may appoint to the staff any doctors the board considers necessary for the efficient operation of the district.(b) The board may employ technicians, nurses, and other employees as considered necessary for the efficient operation of the hospital or may provide that the district administrator has the authority to admit or employ those persons.(c) The board may spend district money to recruit physicians, nurses, and other trained medical personnel. The board may pay the tuition or other expenses of a full-time medical student or other student in a health occupation who:(1) is enrolled in and is in good standing at an accredited medical school, college, or university; and(2) contractually agrees to become a district employee or independent contractor in return for that assistance.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.060. PERSONNEL CONTRACTS. (a) The board may contract to provide administrative and other personnel for the operation of the hospital facilities.(b) The term of the contract may not exceed 25 years from the date the contract is entered.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.061. RETIREMENT BENEFITS. The board may provide retirement benefits for district employees by:(1) establishing or administering a retirement program; or(2) participating in:(A) the Texas County and District Retirement System; or(B) another statewide retirement system in which the district is eligible to participate.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 1067.101. DISTRICT RESPONSIBILITY. The district has full responsibility for:(1) operating all hospital facilities for providing medical and hospital care of the indigent persons in the district; and(2) providing medical and hospital care for the district's needy inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND DEBT. A political subdivision located within the district may not impose a tax or issue bonds or other obligations for hospital purposes for medical treatment of indigent persons in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the hospital, the hospital system, and the district's business, money, and resources.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.104. HOSPITAL OR HOSPITAL SYSTEM. (a) The district shall provide for the establishment, administration, maintenance, operation, and financing of a hospital or hospital system in the district.(b) The district may provide any services or facilities necessary for hospital or medical care, including:(1) rural health clinics;(2) outpatient clinics;(3) nursing homes;(4) home health care agencies;(5) extended care facilities;(6) assisted living or personal care facilities; and(7) retirement, housing, and medical office buildings.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.105. RULES. The board may adopt rules for the operation of the district and as required to administer this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.106. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method and manner of making purchases and expenditures by and for the district; and(2) all accounting and control procedures.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board has exclusive authority to determine the type, character, and use of facilities in the hospital system.(b) The board may:(1) purchase or lease property, including facilities or equipment, for the district to use in the hospital system; and(2) mortgage or pledge the property as security for the payment of the purchase price.(c) The board may lease district hospital facilities to individuals, corporations, or other legal entities.(d) The board may sell or otherwise dispose of the district's property, including facilities and equipment.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.108. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in any type of property located in district territory if the interest is necessary or convenient for the district to exercise a power, right, or privilege conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.109. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board for the purposes and under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management and objectives of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.110. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND TREATMENT. (a) The board may contract with a county or municipality located outside the district for the care and treatment of a sick or injured person of that county or municipality.(b) The board may contract with this state or a federal agency for the treatment of a sick or injured person for whom this state or the agency is responsible.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.111. PAYMENT FOR TREATMENT; PROCEDURES. (a) When an indigent patient who resides in the district is admitted to a district facility or a person who does not reside in the district is admitted as an emergency patient to a district facility, the district administrator shall have an inquiry made into the circumstances of:(1) the patient; and(2) the patient's relatives who are legally liable for the patient's support.(b) If the district administrator determines that the patient or those relatives cannot pay all or part of the costs of the care and treatment in the hospital, the amount of the costs that cannot be paid becomes a charge against the district as care for indigents.(c) If the district administrator determines that the patient or those relatives can pay for all or part of the costs of the patient's care and treatment, the patient or those relatives shall be ordered to pay the district a specified amount each week for the patient's support. The amount ordered must be proportionate to the person's financial ability and may not exceed the actual per capita cost of maintenance.(d) The district administrator may collect the amount from the patient's estate, or from any relative who is legally liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(e) If there is a dispute as to the ability to pay, or doubt in the mind of the district administrator, the board shall hold a hearing and, after calling witnesses, shall:(1) resolve the dispute or doubt; and(2) issue any appropriate orders.(f) A final order of the board may be appealed to the district court. The substantial evidence rule applies to the appeal.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.112. AUTHORITY TO SUE AND BE SUED. The district, through the board, may sue and be sued.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 1067.151. BUDGET. Not later than the 30th day before the first day of each fiscal year, the board shall have an annual budget prepared for that fiscal year.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.152. NOTICE; ADOPTION OF BUDGET. (a) Not later than the 30th day before the first day of each fiscal year, the board shall give notice of a public hearing on the proposed budget. The notice must be published in a newspaper of general circulation in the district one time at least 10 days before the date set for the hearing.(b) The board shall adopt a budget by acting on the budget proposed by the district administrator.(c) The budget is effective only after adoption by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.153. AMENDMENTS TO BUDGET. After the annual budget is adopted, the budget may be amended on the board's approval.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.154. FISCAL YEAR. (a) The district operates according to a fiscal year established by the board.(b) The fiscal year may not be changed:(1) during a period that revenue bonds of the district are outstanding; or(2) more than once in a 24-month period.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.155. ANNUAL AUDIT. (a) The board annually shall have an audit made of the district's financial condition.(b) The audit shall be open to inspection at all times at the district's principal office.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.156. DEPOSITORY. (a) The board shall select one or more banks to serve as a depository for district money.(b) District money shall be immediately deposited on receipt with a depository bank to pay the principal of and interest on the district's outstanding bonds on or before the maturity date of the principal and interest.(c) To the extent that money in a depository bank is not insured by the Federal Deposit Insurance Corporation, the money must be secured in the manner provided by law for the security of county funds.(d) Membership on the district's board of an officer or director of a bank does not disqualify the bank from being selected as a depository bank.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.157. AUTHORITY TO BORROW MONEY; SECURITY. (a) The board may borrow money at a rate not to exceed the maximum annual percentage rate allowed by law for district obligations at the time the loan is made if the board declares that:(1) money is not available to meet authorized obligations of the district; and(2) an emergency exists.(b) To secure a loan, the board may pledge:(1) district revenue that is not pledged to pay the district's bonded indebtedness;(2) district taxes to be imposed by the district during the 12-month period following the date of the pledge that are not pledged to pay the principal of or interest on district bonds; or(3) district bonds that have been authorized but not sold.(c) A loan for which taxes or bonds are pledged must mature not later than the first anniversary of the date the loan is made. A loan for which district revenue is pledged must mature not later than the fifth anniversary of the date the loan is made.(d) The board may not spend money obtained from a loan under this section for any purpose other than:(1) the purpose for which the board declared an emergency; and(2) if district taxes or bonds are pledged to pay the loan, the purpose for which the pledged taxes were imposed or the pledged bonds were authorized.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. BONDSText of section effective on April 01, 2011Sec. 1067.201. GENERAL OBLIGATION BONDS. The board may issue and sell general obligation bonds authorized by an election in the name and on the faith and credit of the district to:(1) purchase, construct, acquire, repair, or renovate buildings or improvements;(2) equip buildings or improvements for hospital purposes; or(3) acquire and operate a mobile emergency medical or air ambulance service.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) For general obligation bonds issued under Section 1067.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund and to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed the limit approved by the voters at the election authorizing the imposition of the tax.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.203. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters voting at an election held for that purpose.(b) The board may order a bond election.(c) The order calling the election must specify:(1) the nature and date of the election;(2) the hours during which the polls will be open;(3) the location of the polling places;(4) the amount of the bonds to be authorized; and(5) the maximum maturity of the bonds.(d) Notice of a bond election shall be given as provided by Section 1251.003, Government Code.(e) The board shall declare the results of the bond election.(f) Except as otherwise provided by this chapter, the election is governed by the general laws relating to county elections.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.204. MATURITY OF GENERAL OBLIGATION BONDS. District general obligation bonds must mature not later than 40 years after the date of issuance.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The board president shall execute the general obligation bonds in the district's name.(b) The board secretary shall attest the bonds as provided by Chapter 618, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.206. REVENUE BONDS. (a) The district may issue revenue bonds to:(1) purchase, construct, acquire, repair, or renovate buildings or improvements;(2) equip buildings or improvements for hospitals and the hospital system;(3) acquire sites to be used for hospital purposes; or(4) operate a mobile emergency medical service to assist the district in carrying out its hospital purposes.(b) The bonds must be payable from and secured by a pledge of all or part of the revenue derived from the operation of the district's hospital system.(c) The bonds may be additionally secured by a mortgage or deed of trust on all or part of district property.(d) The bonds must be issued in the manner provided by Sections 264.042, 264.043, 264.046, 264.047, 264.048, and 264.049, Health and Safety Code, for issuance of revenue bonds by a county hospital authority.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.207. REFUNDING BONDS. (a) The board may issue refunding bonds to refund any bond issued by the district.(b) A refunding bond may be:(1) sold, with the proceeds of the refunding bond applied to the payment of the outstanding bonds or other refundable indebtedness; or(2) exchanged wholly or partly for not less than a similar principal amount of the outstanding bonds or other refundable indebtedness.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.208. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued by the district;(2) the transfer of the bonds; or(3) bond revenue, including any profits made in the sale of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. TAXESText of section effective on April 01, 2011Sec. 1067.251. IMPOSITION OF AD VALOREM TAX. (a) The board may impose a tax on all property in the district subject to district taxation.(b) The tax may be used to pay:(1) indebtedness issued or assumed by the district; and(2) the maintenance and operating expenses of the district.(c) The board may not impose a tax to pay the principal of or interest on revenue bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.252. TAX RATE. (a) The board may impose the tax at a rate not to exceed the limit approved by the voters at the election authorizing the imposition of the tax.(b) The tax rate for all purposes may not exceed 75 cents on each $100 valuation of taxable property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.253. TAX ASSESSOR-COLLECTOR. The board may provide for the appointment of a tax assessor-collector for the district or may contract for the assessment and collection of taxes as provided by the Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER G. DISSOLUTIONText of section effective on April 01, 2011Sec. 1067.301. DISSOLUTION; ELECTION. (a) The district may be dissolved only on approval of a majority of the district voters voting in an election held for that purpose.(b) The board may order an election on the question of dissolving the district and disposing of the district's assets and obligations.(c) The board shall order an election if the board receives a petition requesting an election that is signed by a number of residents of the district equal to at least 15 percent of the registered voters in the district.(d) The order calling the election must state:(1) the nature of the election, including the proposition to appear on the ballot;(2) the date of the election;(3) the hours during which the polls will be open; and(4) the location of the polling places.(e) Section 41.001(a), Election Code, does not apply to an election ordered under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.302. NOTICE OF ELECTION. (a) The board shall give notice of an election under this subchapter by publishing once a week for two consecutive weeks a substantial copy of the election order in a newspaper with general circulation in the district.(b) The first publication of the notice must appear not later than the 35th day before the date set for the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.303. BALLOT. The ballot for an election under this subchapter must be printed to permit voting for or against the proposition: "The dissolution of the Muenster Hospital District."

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.304. ELECTION RESULTS. (a) If a majority of the votes in an election under this subchapter favor dissolution, the board shall find that the district is dissolved.(b) If a majority of the votes in the election do not favor dissolution, the board shall continue to administer the district and another election on the question of dissolution may not be held before the first anniversary of the date of the most recent election to dissolve the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.305. TRANSFER OR ADMINISTRATION OF ASSETS. (a) If a majority of the votes in an election under this subchapter favor dissolution, the board shall:(1) transfer the land, buildings, improvements, equipment, and other assets that belong to the district to Cooke County or another governmental entity in Cooke County; or(2) administer the property, assets, and debts until all money has been disposed of and all district debts have been paid or settled.(b) If the board makes the transfer under Subsection (a)(1), the county or entity assumes all debts and obligations of the district at the time of the transfer, and the district is dissolved.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.306. SALE OR TRANSFER OF ASSETS AND LIABILITIES. (a) Notwithstanding any other provision of this chapter, the district may not be dissolved unless the board provides for the sale or transfer of the district's assets and liabilities to another person.(b) The dissolution of the district and the sale or transfer of the district's assets or liabilities may not contravene a trust indenture or bond resolution relating to the district's outstanding bonds. The dissolution and sale or transfer does not diminish or impair the rights of a holder of an outstanding bond, warrant, or other obligation of the district.(c) The sale or transfer of the district's assets and liabilities must satisfy the debt and bond obligations of the district in a manner that protects the interests of district residents, including the residents' collective property rights in the district's assets.(d) The district may not transfer or dispose of the district's assets except for due compensation unless:(1) the transfer is made to another governmental entity that serves the district; and(2) the transferred assets are to be used for the benefit of the district's residents.(e) A grant from federal funds is an obligation to be repaid in satisfaction.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.307. IMPOSITION OF TAX AND RETURN OF SURPLUS TAXES. (a) After the board finds that the district is dissolved, the board shall:(1) determine the debt owed by the district; and(2) impose on the property included in the district's tax rolls a tax that is in proportion of the debt to the property value.(b) On the payment of all outstanding debts and obligations of the district, the board shall order the secretary to return to each district taxpayer the taxpayer's pro rata share of all unused tax money.(c) A taxpayer may request that the taxpayer's share of surplus tax money be credited to the taxpayer's county taxes. If a taxpayer requests the credit, the board shall direct the secretary to transmit the money to the county tax assessor-collector.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1067.308. REPORT; DISSOLUTION ORDER. (a) After the district has paid all district debts and has disposed of all district money and other assets as prescribed by this subchapter, the board shall file a written report with the Commissioners Court of Cooke County summarizing the board's actions in dissolving the district.(b) Not later than the 10th day after the date the Commissioners Court of Cooke County receives the report and determines that the requirements of this subchapter have been fulfilled, the commissioners court shall enter an order dissolving the district and releasing the board from any further duty or obligation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1068. MULESHOE AREA HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1068. MULESHOE AREA HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1068.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Muleshoe Area Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.002. AUTHORITY FOR OPERATION. The district operates

and is financed as provided by Section 9, Article IX, Texas

Constitution, and by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.003. ESSENTIAL PUBLIC FUNCTION. The district is a

public entity performing an essential public function.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.004. DISTRICT TERRITORY. The district is composed of

the territory described by Section 1.03, Chapter 45, Acts of the

71st Legislature, Regular Session, 1989.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The state may not become obligated for the support

or maintenance of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1068.051. BOARD ELECTION; TERM. (a) The district is

governed by a board of five directors elected by place.

(b) Unless four-year terms are established under Section

285.081, Health and Safety Code:

(1) directors serve staggered two-year terms; and

(2) an election shall be held on the uniform election date in

May of each year to elect the appropriate number of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.052. NOTICE OF ELECTION. At least 35 days before the

date of an election of directors, notice of the election shall be

published one time in a newspaper with general circulation in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.053. BALLOT PETITION. A person who wants to have the

person's name printed on the ballot as a candidate for director

must file with the board secretary a petition requesting that

action. The petition must:

(1) be signed by at least 25 registered voters of the district

as determined by the most recent official list of registered

voters;

(2) be filed not later than the 31st day before the date of the

election; and

(3) specify the place for which the person is to be a candidate.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.054. QUALIFICATIONS FOR OFFICE. (a) To be eligible

to be a candidate for or to serve as a director, a person must

be:

(1) a district resident; and

(2) a qualified voter.

(b) A district employee may not serve as a director.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.055. BOARD VACANCY. If a vacancy occurs in the

office of director, the remaining directors shall appoint a

director for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.056. OFFICERS. (a) The board shall elect a president

and a vice president from among its members.

(b) The board shall appoint a secretary, who need not be a

director.

(c) Each officer of the board serves for a term of one year.

(d) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.057. COMPENSATION; EXPENSES. A director or officer

serves without compensation but may be reimbursed for actual

expenses incurred in the performance of official duties. The

expenses must be:

(1) reported in the district's records; and

(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.058. VOTING REQUIREMENT. A concurrence of a majority

of the directors voting is necessary in any matter relating to

district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.059. DISTRICT ADMINISTRATOR. (a) The board may

appoint a qualified person as district administrator.

(b) The district administrator serves at the will of the board

and is entitled to the compensation determined by the board.

(c) Before assuming the duties of district administrator, the

administrator must execute a bond in the amount determined by the

board of not less than $5,000 that is:

(1) payable to the district; and

(2) conditioned on the faithful performance of the

administrator's duties under this chapter.

(d) The board may pay for the bond with district money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.060. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the general affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.061. ASSISTANT DISTRICT ADMINISTRATOR; ATTORNEY. (a)

The board may appoint qualified persons as:

(1) the assistant district administrator; and

(2) the attorney for the district.

(b) The assistant district administrator and the attorney for

the district serve at the will of the board and are entitled to

the compensation determined by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.062. EMPLOYEES; APPOINTMENT OF STAFF. (a) The board

may appoint to the staff any doctors the board considers

necessary for the efficient operation of the district and may

make temporary appointments as necessary.

(b) The district may employ technicians, nurses, fiscal agents,

accountants, architects, additional attorneys, and other

necessary employees.

(c) The board may delegate to the district administrator the

authority to employ persons for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.063. RETIREMENT BENEFITS. The board may provide

retirement benefits for district employees by:

(1) establishing or administering a retirement program; or

(2) participating in:

(A) the Texas County and District Retirement System; or

(B) another statewide retirement system in which the district is

eligible to participate.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1068.101. DISTRICT RESPONSIBILITY. The district has full

responsibility for:

(1) operating hospital facilities; and

(2) providing medical and hospital care for the district's needy

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.102. RESTRICTION ON COUNTY TAXATION AND DEBT. Bailey

and Parmer Counties may not impose a tax or issue bonds or other

obligations for hospital purposes or to provide medical care for

district residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital system

and the district's money and resources.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.104. RULES. The board may adopt rules governing:

(1) the operation of the hospital and hospital system; and

(2) the duties, functions, and responsibilities of district

staff and employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.105. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method of making purchases and expenditures by and for

the district; and

(2) accounting and control procedures for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.106. MOBILE EMERGENCY MEDICAL SERVICE. The district

may operate or provide for the operation of a mobile emergency

medical service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine:

(1) the type, number, and location of buildings required to

maintain an adequate hospital system; and

(2) the type of equipment necessary for hospital care.

(b) The board may:

(1) acquire property, including facilities and equipment, for

the district for use in the hospital system; and

(2) mortgage or pledge the property as security for the payment

of the purchase price.

(c) The board may lease hospital facilities for the district.

(d) The board may sell or otherwise dispose of property,

including facilities or equipment, for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.108. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in property located in district territory if the

interest is necessary to exercise a right or authority conferred

by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.109. COST OF RELOCATING OR ALTERING PROPERTY. In

exercising the power of eminent domain, if the board requires

relocating, raising, lowering, rerouting, changing the grade of,

or altering the construction of any railroad, highway, pipeline,

or electric transmission and electric distribution, telegraph, or

telephone line, conduit, pole, or facility, the district must

bear the actual cost of relocating, raising, lowering, rerouting,

changing the grade, or altering the construction to provide

comparable replacement without enhancement of facilities, after

deducting the net salvage value derived from the old facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.110. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust for any

purpose and under any direction, limitation, or other provision

prescribed in writing by the donor that is consistent with the

proper management of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.111. CONSTRUCTION CONTRACTS. (a) The board may enter

into construction contracts for the district.

(b) The board may enter into a construction contract that

involves the expenditure of more than the amount provided by

Section 271.024, Local Government Code, only after competitive

bidding as provided by Subchapter B, Chapter 271, Local

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.112. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract relating to a

hospital facility for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

SERVICES. The board may contract with a political subdivision of

this state or with a state or federal agency for the district to:

(1) furnish a mobile emergency medical service; or

(2) provide for the investigatory or welfare needs of district

inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.114. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient who resides in the district is admitted to a district

facility, the district administrator may have an inquiry made

into the financial circumstances of:

(1) the patient; or

(2) a relative of the patient who is legally responsible for the

patient's support.

(b) The district without charge shall provide to a patient who

resides in the district the care and treatment that the patient

or a relative of the patient who is legally responsible for the

patient's support cannot pay.

(c) On determining that the patient or a relative legally

responsible for the patient's support can pay for all or part of

the care and treatment provided by the district, the district

administrator shall report that determination to the board, and

the board shall issue an order directing the patient or the

relative to pay the district a specified amount each week. The

amount must be based on the individual's ability to pay.

(d) The district administrator may collect money owed to the

district from the patient's estate or from that of a relative who

was legally responsible for the patient's support in the manner

provided by law for collection of expenses of the last illness of

a deceased person.

(e) If there is a dispute relating to an individual's ability to

pay or if the district administrator has any doubt concerning an

individual's ability to pay, the board shall:

(1) call witnesses;

(2) hear and resolve the question; and

(3) issue a final order.

(f) A final order of the board may be appealed to a district

court in the county in which the district is located. The

substantial evidence rule applies to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.115. REIMBURSEMENT FOR SERVICES. (a) The board shall

require a county, municipality, or public hospital located

outside the district to reimburse the district for the district's

care and treatment of a sick or injured person of that county,

municipality, or public hospital as provided by Chapter 61,

Health and Safety Code.

(b) The board shall require the sheriff of Bailey County to

reimburse the district for the district's care and treatment of a

person who is confined in a jail facility of Bailey County and is

not a district resident.

(c) The board may contract with the state or federal government

for that government to reimburse the district for treatment of a

sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.116. AUTHORITY TO SUE AND BE SUED. The board may sue

and be sued on behalf of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 1068.151. BUDGET. (a) The district administrator shall

prepare a proposed annual budget for the district.

(b) The proposed budget must contain a complete financial

statement, including a statement of:

(1) the outstanding obligations of the district;

(2) the amount of cash on hand in each district fund;

(3) the amount of money received by the district from all

sources during the previous year;

(4) the amount of money available to the district from all

sources during the ensuing year;

(5) the amount of the balances expected at the end of the year

in which the budget is being prepared;

(6) the estimated amount of revenue and balances available to

cover the proposed budget; and

(7) the estimated tax rate required.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) The board shall publish notice of the hearing in a newspaper

with general circulation in the district not later than the 10th

day before the date of the hearing.

(c) Any district resident is entitled to be present and

participate at the hearing.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the district

administrator. The board may make any changes in the proposed

budget that the board judges to be in the interests of the

taxpayers.

(e) The budget is effective only after adoption by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.153. AMENDMENTS TO BUDGET. After adoption, the annual

budget may be amended on the board's approval.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.154. RESTRICTION ON EXPENDITURES. Money may be spent

only for an expense included in the budget or an amendment to the

budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.155. FISCAL YEAR. (a) The district operates on a

fiscal year established by the board.

(b) The fiscal year may not be changed:

(1) when revenue bonds of the district are outstanding; or

(2) more than once in a 24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.156. ANNUAL AUDIT. The board annually shall have an

audit made of the district's financial condition.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.157. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS.

The annual audit and other district records are open to

inspection during regular business hours at the district's

principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.158. FINANCIAL REPORT. As soon as practicable after

the close of the fiscal year, the district administrator shall

prepare for the board:

(1) a sworn statement of the amount of district money; and

(2) an account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.159. DEPOSITORY. (a) The board shall select at least

one bank to serve as a depository for district money.

(b) District money, other than money invested as provided by

Section 1068.160(b) and money transmitted to a bank for payment

of bonds or obligations issued or assumed by the district, shall

be deposited as received with the depository bank and must remain

on deposit. This subsection does not limit the power of the

board to place a part of district money on time deposit or to

purchase certificates of deposit.

(c) The district may not deposit money with a bank in an amount

that exceeds the maximum amount secured by the Federal Deposit

Insurance Corporation unless the bank first executes a bond or

other security in an amount sufficient to secure from loss the

district money that exceeds the amount secured by the Federal

Deposit Insurance Corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.160. SPENDING AND INVESTMENT RESTRICTIONS. (a)

Except as provided by Sections 1068.111, 1068.201, 1068.204, and

1068.205, the district may not incur a debt payable from district

revenue other than the revenue on hand or to be on hand in the

current and immediately following district fiscal years.

(b) The board may invest operating, depreciation, or building

reserves only in funds or securities specified by Chapter 2256,

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 1068.201. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds authorized by an election in

the name and on the faith and credit of the district to:

(1) purchase, construct, acquire, repair, or renovate buildings

or improvements;

(2) equip buildings or improvements for hospital purposes; or

(3) acquire and operate a mobile emergency medical service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued by the district under

Section 1068.201, the board shall impose an ad valorem tax at a

rate sufficient to create an interest and sinking fund to pay the

principal of and interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed the

limit approved by the voters at the election authorizing the

imposition of the tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.203. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting at an

election held for that purpose.

(b) The board may order a bond election.

(c) The order calling the election must specify:

(1) the nature and date of the election;

(2) the hours during which the polls will be open;

(3) the location of the polling places;

(4) the amount of the bonds to be authorized; and

(5) the maximum maturity of the bonds.

(d) Notice of a bond election shall be given as provided by

Section 1251.003, Government Code.

(e) The board shall declare the results of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.204. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, renovate, or equip

buildings or improvements for hospital purposes;

(2) acquire sites to be used for hospital purposes; or

(3) acquire and operate a mobile emergency medical service to

assist the district in carrying out its hospital purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospital system.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner provided by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.205. REFUNDING BONDS. (a) The board may issue

refunding bonds to refund outstanding indebtedness issued or

assumed by the district.

(b) Refunding bonds may be:

(1) sold, with the proceeds of the refunding bonds applied to

the payment of the outstanding indebtedness; or

(2) exchanged wholly or partly for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.206. MATURITY OF BONDS. District bonds must mature

not later than 50 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.207. EXECUTION OF BONDS. (a) The board president

shall execute the district's bonds in the district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.208. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) any transaction relating to the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXES

Sec. 1068.251. IMPOSITION OF AD VALOREM TAX. (a) The board may

impose a tax on all property in the district subject to district

taxation.

(b) The tax may be used to pay:

(1) indebtedness issued or assumed by the district; and

(2) the maintenance and operating expenses of the district.

(c) The district may not impose a tax to pay the principal of or

interest on revenue bonds issued under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.252. TAX RATE. (a) The board may impose the tax at a

rate not to exceed the limit approved by the voters at the

election authorizing the imposition of the tax.

(b) The tax rate for all purposes may not exceed 75 cents on

each $100 valuation of all taxable property in the district.

(c) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.253. ELECTION TO INCREASE MAXIMUM TAX RATE. (a) The

board may order an election to increase the district's maximum ad

valorem tax rate.

(b) The order calling the election must state:

(1) the nature of the election, including the proposition to

appear on the ballot;

(2) the date of the election;

(3) the hours during which the polls will be open; and

(4) the location of the polling places.

(c) The board shall give notice of the election by publishing

once a week for two consecutive weeks a substantial copy of the

election order in a newspaper with general circulation in the

district. The first publication must appear at least 35 days

before the date set for the election.

(d) The ballot for the election must be printed to permit voting

for or against the proposition: "The levy of annual taxes by the

board of directors of the Muleshoe Area Hospital District for

hospital purposes at a rate not to exceed ____ cents on each $100

valuation of all taxable property in the district subject to

hospital district taxation."

(e) If the board finds that the election results favor the

proposition, the board may impose taxes as authorized by the

proposition. If the board finds that the election results do not

favor the proposition, another election on raising the district's

maximum tax rate may not be held before the first anniversary of

the date of the most recent election at which voters disapproved

the proposition.

(f) Section 41.001(a), Election Code, does not apply to an

election ordered under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1068.254. TAX ASSESSOR-COLLECTOR. The board may provide

for the appointment of a tax assessor-collector for the district

or may contract for the assessment and collection of taxes as

provided by the Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1070. HANSFORD COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1070. HANSFORD COUNTY HOSPITAL DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1070.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Hansford County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.002. AUTHORITY FOR OPERATION. The district operates

in accordance with Section 9, Article IX, Texas Constitution, and

has the rights, powers, and duties provided by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.003. ESSENTIAL PUBLIC FUNCTION. The district performs

an essential public function in carrying out the purposes of this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Hansford County,

Texas, unless the boundaries are expanded under Subchapter D.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.005. CORRECTION OF INVALID PROCEDURES. If a court

holds that any procedure under this chapter violates the

constitution of this state or of the United States, the district

by resolution may provide an alternative procedure that conforms

with the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.006. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support and maintenance of the district may not

become a charge against or obligation of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.007. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 1070.051. BOARD; TERM. (a) The board consists of six

directors appointed by the Commissioners Court of Hansford County

unless the method for selecting directors is changed under

Section 1070.052.

(b) Directors serve staggered two-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.052. PETITION TO CHANGE METHOD FOR SELECTING

DIRECTORS; ELECTION. (a) The Commissioners Court of Hansford

County shall order an election on the question of electing

directors if the court receives a petition requesting that action

signed by at least 250 registered district voters who own taxable

property in the district as of the date the petition is presented

to the court. The election shall be held within 90 days of the

date the petition is presented and notice of the election is

given as provided by Section 1251.003, Government Code.

(b) The order calling the election must:

(1) specify the date of the election, the location of the

polling places, and the presiding judge and alternate judge for

each voting place; and

(2) provide for clerks as in a county election.

(c) The ballot shall be prepared to allow voting for or against

the proposition: "Providing the office of director of the

Hansford County Hospital District shall hereafter be an elective

office."

(d) If a majority of the district voters voting in the election

favor the proposition:

(1) directors in office at the time of the election shall serve

the terms for which the directors were appointed; and

(2) successor directors shall be elected as provided by Section

1070.053.

(e) Another election on the question of electing directors may

not be held before the third anniversary of the date of the most

recent election on electing directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.053. DIRECTORS' ELECTION. (a) If a majority of the

votes in an election under Section 1070.052 favor electing the

directors, an election shall be held on the uniform election date

in May of each year.

(b) The order calling a directors' election must specify the

time, place, and purpose of the election.

(c) A person who wants to have the person's name printed on the

ballot as a candidate for director must file with the board

secretary a petition requesting that action. The petition must

be:

(1) signed by at least 50 registered voters; and

(2) filed at least 25 days before the date of the election.

(d) At least five days before the date of an election of

directors, notice of the election shall be published one time in

a newspaper of general circulation in the district.

(e) Unless four-year terms are established under Section

285.081, Health and Safety Code, elected directors serve

staggered two-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.054. QUALIFICATIONS FOR OFFICE. (a) A person may not

serve as a director unless the person is:

(1) a district resident; and

(2) a qualified voter.

(b) A person is not eligible to serve as a director if the

person is:

(1) the district administrator; or

(2) a district employee.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.055. BOARD VACANCY. (a) If a vacancy occurs in the

office of an appointed director, the commissioners court shall

appoint a director for the unexpired term.

(b) If a vacancy occurs in the office of an elected director,

the remaining directors by majority vote shall appoint a director

for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.056. OFFICERS. (a) The board shall elect:

(1) a president and a vice president from among its members; and

(2) a secretary, who need not be a director.

(b) Each officer of the board serves for a term of one year.

(c) The board shall fill a vacancy in a board office for the

unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.057. COMPENSATION; EXPENSES. A director or officer

serves without compensation but may be reimbursed for actual

expenses incurred in the performance of official duties. The

expenses must be:

(1) reported in the district's records; and

(2) approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.058. VOTING REQUIREMENT. A concurrence of four

directors is sufficient in any matter relating to district

business.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.059. ADMINISTRATORS; ASSISTANT ADMINISTRATORS. (a)

The board shall appoint qualified persons as administrators of

the district or the ancillary health care facilities.

(b) The board may appoint assistant administrators.

(c) The administrators and any assistant administrators serve at

the will of the board and are entitled to the compensation

determined by the board.

(d) On assuming the duties of district administrator, the

administrator shall execute a bond payable to the district in an

amount set by the board of not less than $5,000 that:

(1) is conditioned on the administrator performing the

administrator's duties; and

(2) contains other conditions the board may require.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.060. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district;

(2) direct the affairs of the district; and

(3) have overall management responsibility for ancillary health

care facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.061. EMPLOYEES; APPOINTMENT OF STAFF. (a) The board

may appoint to the staff any doctors and allied health personnel

the board considers necessary for the efficient operation of the

district and may make temporary appointments as necessary.

(b) The district may employ fiscal agents, accountants,

architects, and attorneys the board considers proper.

(c) The board may delegate to the district administrator the

authority to hire district employees, including technicians and

nurses.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.062. RECRUITMENT OF STAFF AND EMPLOYEES. The board

may spend district money, enter into agreements, and take other

necessary action to recruit physicians, ancillary and allied

health professionals, and other persons to serve on the

district's medical staff or to be employed by the district,

including:

(1) advertising and marketing;

(2) paying travel, recruitment, and relocation expenses;

(3) providing a loan or scholarship to a physician or other

person who:

(A) is enrolled in health care education courses at an

institution of higher education; and

(B) contractually agrees to become a district employee or

medical staff member; and

(4) providing on a rent-free basis or subsidizing the cost of

office space or other facilities for a health care professional,

including a physician.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.063. HEALTH CARE AND PROFESSIONAL EDUCATIONAL

PROGRAMS. The board may spend district money, enter into

agreements, and take other necessary action to conduct,

participate in, or otherwise assist in providing health care and

professional educational, development, or retraining programs for

current or prospective medical staff members or district

employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.064. DAY-CARE SERVICES. (a) The board may take any

action to provide day-care services for the district's medical

staff members, allied health professionals, officers, directors,

and employees, including:

(1) spending district money;

(2) entering into agreements; and

(3) acquiring by lease, purchase, or lease to purchase

facilities, supplies, and equipment.

(b) The district may provide day-care services to district

residents as space permits.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.065. SENIORITY; RETIREMENT BENEFITS. The board may:

(1) adopt rules related to the seniority of district employees,

including rules for a retirement plan based on seniority; and

(2) give effect to previous years of service for a district

employee continuously employed in the operation or management of

hospital or ancillary health care facilities:

(A) constructed by the district; or

(B) acquired by the district, including facilities acquired when

the district was created.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.066. LIABILITY INSURANCE; INDEMNIFICATION. (a) The

board may defend or indemnify an officer, director, board

appointee, medical staff member, or district employee against or

from a claim, expense, or liability arising from duties performed

in that capacity, including a duty performed at a district

facility.

(b) The board may purchase and maintain liability insurance

coverage or establish a self-insurance program to fund an

indemnity obligation under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 1070.101. DISTRICT RESPONSIBILITY. (a) The district has

full responsibility for providing hospital services for the

district's indigent residents.

(b) The district may assume full responsibility for providing

ancillary health care services for the district's indigent

residents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. A political subdivision located within the district may

not impose a tax or issue bonds or other obligations for hospital

purposes or to provide medical care.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital system

and the district's money and resources.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.104. HOSPITAL SYSTEM; ANCILLARY HEALTH CARE SERVICES

SYSTEM. (a) The district shall provide for the establishment of

a hospital system by:

(1) purchasing, constructing, acquiring, repairing, or

renovating buildings and equipment;

(2) equipping the buildings; and

(3) administering the buildings and equipment for hospital

purposes.

(b) The hospital and ancillary health care services systems may

include:

(1) facilities and equipment to provide domiciliary care and

treatment of the sick or injured;

(2) outpatient clinics;

(3) dispensaries;

(4) geriatric domiciliary care;

(5) convalescent home facilities;

(6) physicians' offices;

(7) home health services;

(8) durable medical equipment;

(9) long-term care;

(10) skilled nursing care;

(11) intermediate nursing care;

(12) hospice care;

(13) ambulatory surgery centers;

(14) urgent care facilities;

(15) rural health clinics;

(16) operation of a mobile emergency medical service;

(17) necessary nurses' domiciliaries and training centers;

(18) blood banks;

(19) research centers or laboratories; and

(20) any other facilities or equipment the board considers

necessary to provide hospital and ancillary health care services.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.105. RULES. The board may adopt rules governing:

(1) the operation of the hospital, ancillary health care

facilities, hospital system, and ancillary health care system;

and

(2) the duties, functions, and responsibilities of district

staff, employees, contractors, or agents.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.106. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method and manner of making purchases and expenditures

by and for the district; and

(2) all accounting and control procedures.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.107. MOBILE EMERGENCY MEDICAL SERVICE. The district

may operate or provide for the operation of a mobile emergency

medical service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.108. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT.

(a) The board shall determine the type, number, and location,

either inside or outside the district, of buildings required to

maintain an adequate hospital system and ancillary health care

services system.

(b) The board may lease all or part of the district's buildings,

facilities, or equipment on terms considered to be in the best

interest of the district's inhabitants. The term of the lease

may not exceed 25 years.

(c) The district may acquire, by purchase, lease, or lease to

purchase, equipment for use in the district's hospital system and

mortgage or pledge the property as security for the payment of

the purchase or lease price. A contract entered into under this

subsection must provide that the entire obligation be retired not

later than the fifth anniversary of the date of the contract.

(d) The district may sell, lease, or otherwise dispose of any

property, including equipment, on terms the board finds are in

the best interest of the district's inhabitants. The board may

not sell or otherwise dispose of any real property unless the

board affirmatively finds that the sale, lease, or disposition is

in the best interest of the district's inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.109. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property located in district territory if

the interest is necessary for the district to exercise a power,

right, or privilege conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021, Property Code.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or provide a bond or other security for costs

in the trial court;

(2) provide a bond for the issuance of a temporary restraining

order or a temporary injunction; or

(3) provide a bond for costs or a supersedeas bond on an appeal

or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.110. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.111. CONSTRUCTION CONTRACTS. A construction contract

that involves the expenditure of more than $10,000 may be made

only after advertising in the manner provided by Chapter 252,

Local Government Code, Subchapter B, Chapter 271, Local

Government Code, or Section 286.078, Health and Safety Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.112. OPERATING AND MANAGEMENT CONTRACTS. The board

may enter into an operating or management contract with a public

or private entity relating to the district's facilities,

equipment, or services.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

TREATMENT. The board may contract with this state, another

state, a political subdivision of this or another state, or a

federal agency for the treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.114. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR

INVESTIGATORY OR OTHER SERVICES. The board may contract with a

political subdivision or governmental agency for the district to

provide investigatory or other services for the hospital,

ancillary health care, or welfare needs of district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.115. PROVISION OF SERVICES OUTSIDE DISTRICT. The

board may provide health care services outside the district for

the care and treatment of the sick or injured persons of any

jurisdiction.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.116. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a

patient is admitted to a district facility, the district

administrator may have an inquiry made into the circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If the district administrator determines that the patient or

those relatives cannot pay all or part of the costs of the care

and treatment provided to the patient by the district and that

payment is not available from any other source, the amount of the

costs that cannot be paid becomes a charge against the district.

(c) If the district administrator determines that the patient or

those relatives can pay for all or part of the costs of the

patient's care and treatment, the patient or those relatives

shall be ordered to pay the district a specified amount each week

for the patient's care and support. The amount ordered must be

proportionate to the person's financial ability.

(d) The district administrator may collect the amount from the

patient's estate, or from any relative who is legally liable for

the patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the district administrator, the board shall hold a

hearing and, after calling witnesses, shall:

(1) determine the patient's ability to pay; and

(2) issue any appropriate orders.

(f) The final order may be appealed to the district court. The

substantial evidence rule applies to the appeal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.117. AUTHORITY TO SUE AND BE SUED. (a) The district,

through the board, may sue and be sued.

(b) The district is entitled to all causes of action and

defenses to which similar authorities performing only

governmental functions are entitled.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. CHANGE IN BOUNDARIES

Sec. 1070.151. TERRITORY THAT MAY BE ANNEXED. (a) The

district may annex territory that is not located in:

(1) Hansford County;

(2) the boundaries of another hospital district; or

(3) the proposed boundaries of another hospital district

authorized by the legislature under Section 9, Article IX, Texas

Constitution.

(b) Territory may be annexed in one or more tracts. Each tract

must be contiguous to:

(1) the district; or

(2) territory proposed to be annexed to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.152. PETITION TO ANNEX TERRITORY. (a) A petition

requesting that territory be annexed to the district may be

presented to the board. The petition must:

(1) describe the tract or tracts of land to be annexed; and

(2) be signed by 100 or a majority of the registered voters who:

(A) reside in the territory to be annexed; and

(B) own property that will be subject to district taxation if

the territory is annexed.

(b) This chapter does not prohibit simultaneous action on

several petitions for annexation. Each ballot proposition must

be submitted for each different territory proposed to be annexed,

and an election held in each territory represented by a petition.

(c) If the board receives two or more petitions for annexation

that include all or part of the same territory to be annexed to

the district, the petition filed first with the board shall be

considered and another petition that includes any of the same

territory has no effect.

(d) The board may consider all petitions for annexation

presented to it and may approve or reject each petition. The

board may not partly approve or partly reject any petition.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.153. ELECTION ORDER. (a) If, on receipt of a

petition, the board finds that annexing the territory is in the

district's best interest, the board shall within 90 days of the

board's finding:

(1) approve the annexation of the territory described in the

petition; and

(2) order an election on the question of annexing the territory

to the district.

(b) The election order shall provide for a separate election:

(1) in the territory proposed to be annexed; and

(2) in the district.

(c) The election order shall provide for clerks as in county

elections and must specify:

(1) the date of the election;

(2) the location of the polling places;

(3) the form of ballot; and

(4) the presiding judge and alternate judge for each polling

place.

(d) The election order may provide that:

(1) the entire district is one election precinct; or

(2) the county election precincts be combined for the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.154. BALLOT. The ballot for the election shall be

printed to permit voting for or against the proposition: "The

establishment of the Hansford County Hospital District with

extended boundaries and establishment of a hospital district tax

at a rate not to exceed 50 cents on the $100 valuation on all

taxable property in the extended boundaries of the hospital

district that is subject to hospital district taxation for

hospital purposes."

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.155. NOTICE OF ELECTION. (a) Notice of the election

shall be given by publishing once a week for two consecutive

weeks a substantial copy of the election order in a newspaper or

newspapers that individually or collectively have general

circulation in the county or district.

(b) The first publication must appear at least 30 days before

the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.156. ELECTION RESULTS. (a) Territory may not be

annexed to the district unless:

(1) an election is held in accordance with this subchapter; and

(2) the annexation is approved by a majority of the voters

voting in the election in:

(A) the district; and

(B) the territory proposed to be annexed.

(b) If the territory is annexed to the district, a certified

copy of the order canvassing the returns of the election shall be

filed and recorded in the deed records of each county in which

the district is located following the annexation election.

(c) An election may not be held under this subchapter within six

months of an election previously held under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.157. EFFECT OF ANNEXATION. (a) Territory annexed to

the district is part of the district for all purposes.

(b) The annexation of territory to the district does not change

the manner in which the board or district officers are selected.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 1070.201. BUDGET. (a) The district administrator shall

prepare an annual budget for approval by the board.

(b) The proposed budget must contain a complete financial

statement of:

(1) the outstanding obligations of the district;

(2) the cash on hand in each district fund;

(3) the money received by the district from all sources during

the previous year;

(4) the money available to the district from all sources during

the ensuing year;

(5) the balances expected at the end of the year in which the

budget is being prepared;

(6) the estimated revenue and balances available to cover the

proposed budget;

(7) the estimated tax rate required; and

(8) the proposed expenditures and disbursements and the

estimated receipts and collections for the following fiscal year.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.202. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The

board shall hold a public hearing on the proposed annual budget.

(b) At least 10 days before the date of the hearing, notice of

the hearing shall be published one time in a newspaper or

newspapers that individually or collectively have general

circulation in the district.

(c) Any property taxpayer of the district is entitled to be

present and participate at the hearing in accordance with the

rules of decorum and procedures prescribed by the board.

(d) At the conclusion of the hearing, the board shall adopt a

budget by acting on the budget proposed by the district

administrator. The board may make any changes in the proposed

budget that the board judges to be in the interests of the

taxpayers and that the law warrants.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.203. AMENDMENTS TO BUDGET. The annual budget may be

amended as required by circumstances. The board must approve all

amendments.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.204. RESTRICTION ON EXPENDITURES. Money may be spent

only for an expense included in the budget or an amendment to the

budget.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.205. FISCAL YEAR. (a) The district operates on a

fiscal year established by the board.

(b) The fiscal year may not be changed more than once in a

24-month period.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.206. AUDIT. (a) The board shall have an independent

audit made of the district's financial condition for the fiscal

year.

(b) As soon as the audit is completed, the audit shall be filed

at the district's office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.207. INSPECTION OF AUDIT AND DISTRICT RECORDS. The

audit and other district records shall be open to inspection at

the district's principal office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.208. FINANCIAL REPORT. As soon as practicable after

the close of each fiscal year, the district administrator shall

prepare for the board:

(1) a complete sworn statement of all district money; and

(2) a complete account of the disbursements of that money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.209. DEPOSITORY. (a) The board shall select one or

more banks inside or outside the district to serve as a

depository for district money.

(b) District money, other than money invested as provided by

Section 1070.210(b), and money transmitted to a bank for payment

of bonds or obligations issued or assumed by the district, shall

be deposited as received with the depository bank and shall

remain on deposit.

(c) This chapter, including Subsection (b), does not limit the

power of the board to:

(1) place a part of district money on time deposit;

(2) purchase certificates of deposit; or

(3) make other investments authorized by Chapter 2256,

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.210. SPENDING AND INVESTMENT RESTRICTIONS. (a)

Except as otherwise provided by Sections 1070.062, 1070.063,

1070.064, 1070.108(c), and 1070.211 and by Subchapter F, the

district may not incur an obligation payable from district

revenue other than the revenue on hand or to be on hand in the

current and following district fiscal years.

(b) The board may invest operating, depreciation, or building

money only in funds or securities specified by Chapter 2256,

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.211. AUTHORITY TO BORROW MONEY; SECURITY. (a) The

district may borrow money for district operating expenses in an

amount not to exceed the amount of tax or other revenue the

district expects to receive during the fiscal year in which the

money is borrowed.

(b) To repay the debt, the board may pledge all or part of the

tax or other revenue received during the fiscal year in which the

board borrows money under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. BONDS

Sec. 1070.251. OBLIGATIONS AND CREDIT AGREEMENTS. The district

may issue, sell, and deliver obligations and execute

corresponding credit agreements in the manner provided by

Chapters 1201 and 1371, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.252. GENERAL OBLIGATION BONDS. The board may issue

and sell general obligation bonds in the name and on the faith

and credit of the district for any purpose relating to:

(1) the purchase, construction, acquisition, repair, or

renovation of buildings or improvements; and

(2) equipping buildings or improvements for hospital and

ancillary health care purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.253. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the

time general obligation bonds are issued under Section 1070.252,

the board shall impose an ad valorem tax at a rate sufficient to

create an interest and sinking fund to pay the principal of and

interest on the bonds as the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed the

tax rate approved by the voters at the election authorizing the

imposition of the tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.254. GENERAL OBLIGATION BOND ELECTION. (a) The

district may issue general obligation bonds only if the bonds are

authorized by a majority of the district voters voting at an

election held for that purpose.

(b) The order calling the election shall provide for clerks as

in county elections and must specify:

(1) the date of the election;

(2) the location of the polling places;

(3) the presiding and alternate election judges for each polling

place;

(4) the amount of the bonds to be authorized;

(5) the maximum interest rate of the bonds; and

(6) the maximum maturity of the bonds.

(c) Notice of a bond election shall be given as provided by

Section 1251.003, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.255. REVENUE BONDS. (a) The board may issue revenue

bonds to:

(1) purchase, construct, acquire, repair, renovate, or equip

buildings or improvements for hospital or ancillary health care

purposes; or

(2) acquire sites to be used for hospital or ancillary health

care purposes.

(b) The bonds must be payable from and secured by a pledge of

all or part of the revenue derived from the operation of the

district's hospitals or ancillary health care facilities.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner and in accordance

with the procedures and requirements prescribed by Sections

264.042, 264.043, and 264.046-264.049, Health and Safety Code,

for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.256. REFUNDING BONDS. (a) The board may issue

refunding bonds to refund outstanding indebtedness issued or

assumed by the district.

(b) A refunding bond may be:

(1) sold, with the proceeds of the refunding bond applied to the

payment of outstanding indebtedness; or

(2) exchanged wholly or partly for not less than a similar

principal amount of outstanding indebtedness.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.257. MATURITY OF BONDS. District bonds must mature

not later than 40 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.258. EXECUTION OF BONDS. (a) The board president

shall execute district bonds in the district's name.

(b) The board secretary shall countersign the bonds in the

manner provided by Chapter 618, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.259. BONDS EXEMPT FROM TAXATION. The following are

exempt from taxation by this state or a political subdivision of

this state:

(1) bonds issued by the district;

(2) the transfer and issuance of the bonds; and

(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER G. TAXES

Sec. 1070.301. IMPOSITION OF AD VALOREM TAX. (a) The board

shall impose a tax on all property in the district subject to

district taxation.

(b) The board shall impose the tax to:

(1) pay the interest on and create a sinking fund for bonds and

other obligations issued or assumed by the district for hospital

purposes;

(2) provide for the operation and maintenance of the district

and hospital system;

(3) make improvements and additions to the hospital system; and

(4) acquire necessary sites for the hospital system by purchase,

lease, or condemnation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.302. TAX RATE. (a) The board may impose the tax at a

rate not to exceed 50 cents on each $100 valuation of taxable

property in the district unless the maximum tax rate is increased

as provided by Section 1070.303.

(b) In setting the tax rate, the board shall consider the income

of the district from sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.303. ELECTION TO INCREASE MAXIMUM TAX RATE. (a) The

board may order an election to increase the district's maximum

tax rate to a rate not to exceed 75 cents on each $100 valuation

of taxable property in the district.

(b) The maximum tax rate may not be increased unless the

increase is approved by a majority of the district voters voting

in an election held for that purpose.

(c) An election held under this section must be ordered and

notice must be given in the manner provided for a bond election

under Subchapter F.

(d) The election order must specify:

(1) the ballot proposition;

(2) the proposed maximum tax rate;

(3) the time of the election;

(4) the location of the polling places; and

(5) the presiding judge for each polling place.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.

Sec. 1070.304. TAX ASSESSOR-COLLECTOR. The board may provide

for the appointment of a tax assessor-collector for the district

or may contract for the assessment and collection of taxes as

provided by the Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1071. OCHILTREE COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1071. OCHILTREE COUNTY HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSSec. 1071.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Ochiltree County Hospital District.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.002. AUTHORITY FOR OPERATION. The district operates under the authority of and has the powers and responsibilities provided by Section 11, Article IX, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.003. ESSENTIAL PUBLIC FUNCTION; POLITICAL SUBDIVISION. The district is:(1) a public entity performing an essential public function; and(2) a political subdivision of this state.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of Ochiltree County.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.005. CORRECTION OF INVALID PROCEDURES. If a court holds that any procedure under this chapter violates the constitution of this state or of the United States, the district by resolution may provide an alternative procedure that conforms with the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATIONSec. 1071.051. BOARD ELECTION; TERM. (a) The board consists of five directors elected from the district at large.(b) Unless four-year terms are established under Section 285.081, Health and Safety Code:(1) directors serve staggered two-year terms; and(2) an election shall be held on the uniform election date in May of each year to elect the appropriate number of directors.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.052. NOTICE OF ELECTION. Not earlier than the 30th day or later than the 10th day before the date of an election of directors, notice of the election shall be published one time in a newspaper of general circulation in Ochiltree County.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.053. BALLOT PETITION. A person who wants to have the person's name printed on the ballot as a candidate for director must file with the board secretary a petition requesting that action. The petition must be:(1) signed by at least 25 registered voters; and(2) filed not later than the 25th day before the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.054. QUALIFICATIONS FOR OFFICE. (a) A person may not be elected or appointed as a director unless the person is:(1) a district resident; and(2) more than 21 years of age.(b) An employee or medical staff member of the district may not serve as a director.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.055. BOND; RECORD OF BOND AND OATH OR AFFIRMATION OF OFFICE. (a) Each director shall execute a good and sufficient bond for $1,000 that is:(1) payable to the district; and(2) conditioned on the faithful performance of the director's duties.(b) The district may pay for the directors' bonds with district money.(c) Each director's bond and constitutional oath or affirmation of office shall be deposited with the district's depository bank for safekeeping.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.056. BOARD VACANCY. (a) If a vacancy occurs in the office of director, the remaining directors shall appoint a director for the unexpired term.(b) If the number of directors is reduced to fewer than three for any reason, the remaining directors shall immediately call a special election to fill the vacancies. If the remaining directors do not call the election, a district court, on application of a district voter or taxpayer, may order the directors to hold the election.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.057. OFFICERS. The board shall elect from among its members a president and a secretary.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.058. COMPENSATION; EXPENSES. A director serves without compensation but may be reimbursed for actual expenses incurred in the performance of official duties on approval of the expenses by the entire board.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.059. VOTING REQUIREMENT. A concurrence of three directors is sufficient in any matter relating to district business.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.060. DISTRICT ADMINISTRATOR. (a) The board may appoint a qualified person as district administrator.(b) The district administrator serves at the will of the board and receives the compensation determined by the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.061. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the general affairs of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.062. EMPLOYEES. (a) The board may employ a general manager, attorney, bookkeeper, and architect.(b) The board may employ technicians, nurses, fiscal agents, accountants, and other necessary employees.(c) The board may delegate to the district administrator the authority to hire employees under Subsection (b).

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.063. RECRUITMENT OF MEDICAL STAFF AND EMPLOYEES. The board may spend district money, enter into agreements, and take other necessary action to recruit physicians and other persons to serve as medical staff members or district employees, including:(1) advertising and marketing;(2) paying travel, recruitment, and relocation expenses;(3) providing a loan or scholarship to a physician or a person who:(A) is currently enrolled in health care education courses at an institution of higher education; and(B) contractually agrees to become a district employee or medical staff member; and(4) providing on a rent-free basis or subsidizing the cost of office space or other facilities for a health care professional, including a physician.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.064. APPOINTMENT AND REMOVAL OF MEDICAL STAFF. (a) The board may appoint to or remove from the medical staff any doctors as necessary for the efficient operation of the district and may make temporary appointments as necessary.(b) The board may adopt policies relating to the appointment and removal of medical staff members.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.065. HEALTH CARE EDUCATIONAL PROGRAMS. The board may spend district money, enter into agreements, or take other necessary action to conduct, participate in, or assist in providing health care educational programs for current or prospective medical staff members or employees of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.066. RETIREMENT BENEFITS. The board may provide retirement benefits for district employees by:(1) establishing or administering a retirement program; or(2) participating in:(A) the Texas County and District Retirement System; or(B) another statewide retirement system in which the district is eligible to participate.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.067. LIABILITY INSURANCE; INDEMNIFICATION. (a) The board may defend or indemnify an officer, director, board appointee, medical staff member, or district employee against or from a claim, expense, or liability arising from duties performed in that capacity.(b) The board may purchase liability insurance coverage or establish a self-insurance program to fund an indemnity obligation under this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.068. MAINTENANCE OF RECORDS; PUBLIC INSPECTION. Except as provided by Section 1071.055, all district records, including books, accounts, notices, minutes, and all other matters of the district and the operation of its facilities, shall be:(1) maintained at the district office; and(2) open to public inspection at the district office at all reasonable hours.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.069. SEAL. The board may adopt a seal for the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIESSec. 1071.101. DISTRICT RESPONSIBILITY. The district has full responsibility for providing medical and hospital care for the district's needy and indigent residents.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.102. RESTRICTION ON COUNTY OR MUNICIPALITY TAXATION. Ochiltree County or a municipality in Ochiltree County may not impose a tax for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.103. MANAGEMENT AND CONTROL. The management and control of the district is vested in the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.104. HOSPITAL SYSTEM. (a) The district may provide for the establishment of a hospital or hospital system to provide medical and hospital care to the district's needy residents.(b) The hospital system may include:(1) facilities and equipment for domiciliary care and treatment of sick, injured, or geriatric patients;(2) outpatient clinics;(3) rural health clinics;(4) convalescent home facilities;(5) assisted living or personal care facilities;(6) physicians' offices;(7) home health care services;(8) durable medical equipment;(9) long-term care;(10) skilled nursing care;(11) intermediate nursing care;(12) hospice care;(13) community mental health centers;(14) alcohol or chemical dependency centers; and(15) any other facilities or equipment the board considers necessary for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.105. RULES. (a) The board may adopt rules governing the operation of the district, including district facilities.(b) On approval by the board, the rules may be published in booklet form at district expense and made available to any taxpayer on request.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.106. PURCHASING AND ACCOUNTING PROCEDURES. (a) The board may prescribe the method and manner of making purchases and expenditures by and for the district.(b) The board shall prescribe:(1) all accounting and control procedures; and(2) the method of purchasing necessary supplies, materials, and equipment.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.107. MOBILE EMERGENCY MEDICAL SERVICE. The district may operate or assist in the operation of a mobile emergency medical service as part of the hospital system.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.108. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board shall determine:(1) the type, number, and location of facilities required to maintain an adequate hospital system; and(2) the type of equipment necessary for hospital care.(b) The board may:(1) acquire by lease, purchase, or lease to purchase or may construct, repair, or renovate property, including facilities or equipment, for use in the district's hospital system; and(2) mortgage or pledge the property as security for the payment of the purchase price.(c) The board may lease hospital facilities for the district.(d) The board may lease, sell, or otherwise dispose of all or part of the district's property for the district, including facilities or equipment, to a public or private entity.(e) The district may operate any facility covered by this section or contract with any person to manage or operate the facility.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.109. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in any type of property, real, personal, or mixed, located in district territory, if the interest is necessary or convenient for the district to exercise a right, power, privilege, or function conferred on the district by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021(a), Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court;(2) provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or writ of error.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.110. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board for the purposes and under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management and objectives of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.111. CONTRACTS FOR CARE AND TREATMENT. (a) The board may contract with a hospital, hospital authority, or political subdivision of this state located outside the district's boundaries to reimburse the district for the care and treatment of a sick or injured person of that entity.(b) The board may contract with this state or a federal agency for the state or agency to reimburse the district for the treatment of a sick or injured person.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.112. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR INVESTIGATORY OR OTHER SERVICES. The board may contract with a political subdivision or governmental agency to provide investigatory or other services related to facilities for the medical care, hospital, or welfare needs of district inhabitants.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.113. PROVISION OF SERVICES OUTSIDE DISTRICT. Subject to board approval the district may provide primary care, emergency services, preventative medical services, and other health-related services outside the district, provided that the services serve the purpose of the district as established by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.114. JOINT ADMINISTRATION OR DELIVERY OF HEALTH CARE SERVICES. (a) To provide joint administration or delivery of health care services, the district may contract with, affiliate with, or enter into another arrangement with:(1) a managed care system;(2) a preferred provider organization;(3) a health maintenance organization;(4) another provider of an alternative health care or delivery system; or(5) a private hospital.(b) The district may spend district money to establish and maintain a partnership, corporation, or other entity involved in the delivery of health care services.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.115. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a patient who resides in Ochiltree County is admitted to a district facility, the board shall have an inquiry made into the circumstances of:(1) the patient; and(2) the patient's relatives who are legally liable for the patient's support.(b) If an agent designated by the district to handle the inquiry determines that the patient or those relatives cannot pay all or part of the costs of the patient's care and treatment in the hospital, the amount of the costs that cannot be paid becomes a charge against the district.(c) If it is determined that the patient or those relatives are liable to pay for all or part of the costs of the patient's care and treatment, the patient or those relatives shall be ordered to pay to the district's treasurer a specified amount each week for the patient's support. The amount ordered must be proportionate to the person's financial ability and may not exceed the actual per capita cost of maintenance.(d) The district may collect the amount from the patient's estate, or from any relative who is legally liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(e) If there is a dispute as to the ability to pay, or doubt in the mind of the district's designated agent, the board shall hold a hearing and, after calling witnesses, shall:(1) resolve the dispute or doubt; and(2) issue an appropriate order.(f) Either party to the dispute may appeal the order to the district court.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.116. REIMBURSEMENT FOR SERVICES. (a) The board shall require a county, municipality, or public hospital located outside the district to reimburse the district for the district's care and treatment of a sick or injured person for whom that county, municipality, or public hospital has an obligation to provide care, as provided by Chapter 61, Health and Safety Code.(b) The board shall seek reimbursement under Article 104.002, Code of Criminal Procedure, for the district's care and treatment of a person who is confined in an Ochiltree County jail facility and is not a district resident.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.117. NONPROFIT CORPORATION. (a) The district may create and sponsor a nonprofit corporation under the Business Organizations Code and may contribute money to or solicit money for the corporation.(b) The corporation may use money, other than money the corporation pays to the district, only to provide health care or other services the district is authorized to provide under this chapter.(c) The corporation may invest the corporation's money in any manner in which the district may invest the district's money, including investing money as authorized by Chapter 2256, Government Code.(d) The board shall establish controls to ensure that the corporation uses its money as required by this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.118. AUTHORITY TO SUE AND BE SUED. As a governmental agency, the district may sue and be sued in its own name in any court of this state.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 1071.151. BUDGET. The board annually shall require a budget to be prepared for the next fiscal year that includes:(1) proposed expenditures and disbursements;(2) estimated receipts and collections; and(3) the amount of taxes required to be imposed for the year.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.152. PROPOSED BUDGET: NOTICE AND HEARING. (a) The board shall hold a public hearing on the proposed budget.(b) Notice of the hearing must be published at least once in a newspaper of general circulation in Ochiltree County not later than the 10th day before the date of the hearing.(c) Any district taxpayer is entitled to:(1) appear at the time and place designated in the notice; and(2) be heard regarding any item included in the proposed budget.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.153. FISCAL YEAR.The district operates on a fiscal year that begins on October 1 and ends on September 30.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.154. ANNUAL AUDIT. (a) The board annually shall have an independent audit made of the district's books and records for the fiscal year.(b) Not later than December 31 each year, the audit shall be filed:(1) with the comptroller; and(2) at the district office.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.155. DEPOSITORY OR TREASURER. (a) The board by resolution shall designate a bank or banks in Ochiltree County as the district's depository or treasurer. A designated bank serves for three years and until a successor is designated.(b) All income received by the district shall be deposited in the district depository.(c) All district money shall be secured in the manner provided for securing county funds.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.156. AUTHORITY TO BORROW MONEY. The board may borrow money for district purposes on district credit or secured by district revenue.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER E. BONDSSec. 1071.201. GENERAL OBLIGATION BONDS. The board may issue and sell general obligation bonds in the name and on the faith and credit of the district for health care purposes and for any purpose relating to:(1) the purchase, construction, acquisition, repair, or renovation of buildings or improvements; and(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1071.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed 75 cents on each $100 valuation of all taxable property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.203. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters voting at an election held for that purpose.(b) The board may order the election on its own motion.(c) The order calling the election must specify:(1) the location of the polling places;(2) the presiding election officers;(3) the purpose of the bond issuance;(4) the amount of the bonds to be authorized;(5) the maximum interest rate of the bonds; and(6) the maximum maturity of the bonds.(d) Notice of a bond election shall be given by publishing a substantial copy of the order calling the election in a newspaper of general circulation in Ochiltree County once a week for two consecutive weeks before the date of the election. The first publication must occur at least 14 days before the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.204. MATURITY OF GENERAL OBLIGATION BONDS. District general obligation bonds must mature not later than 40 years after the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The board president shall execute the general obligation bonds in the district's name.(b) The board secretary shall countersign the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.206. REVENUE BONDS. (a) The board may issue revenue bonds to:(1) purchase, construct, acquire, repair, renovate, or equip buildings or improvements for hospital or health care purposes; or(2) acquire sites for hospital or health care purposes.(b) The bonds must be payable from and secured by a pledge of all or part of the revenue derived from the operation of the district's facilities.(c) The bonds may be additionally secured by a mortgage or deed of trust lien on all or part of district property.(d) The bonds must be issued in accordance with the procedures and requirements prescribed by Sections 264.042, 264.043, and 264.046-264.049, Health and Safety Code, for issuance of revenue bonds by a county hospital authority.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.207. REFUNDING BONDS. (a) The board may, without an election, issue refunding bonds to refund outstanding bonds issued or assumed by the district.(b) A refunding bond may be:(1) sold, with the proceeds of the refunding bond applied to the payment of the bonds to be refunded; or(2) exchanged wholly or partly for not less than a similar amount of outstanding bonds and the unpaid matured interest on the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.208. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued by the district;(2) any transaction relating to the bonds; and(3) profits made in the sale of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

SUBCHAPTER F. TAXESSec. 1071.251. IMPOSITION OF AD VALOREM TAX. (a) On final approval of the annual budget, the board shall impose a tax on all property in the district subject to district taxation.(b) The board shall impose the tax to:(1) pay the interest on and create a sinking fund for bonds issued or assumed by the district for hospital purposes;(2) provide for operation and maintenance of the hospital and hospital system;(3) make improvements and additions to the hospital system; and(4) acquire necessary sites for the hospital system by purchase, lease, or condemnation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.252. TAX RATE. The board may impose the tax at a rate not to exceed 75 cents on each $100 valuation of all taxable property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.

Sec. 1071.253. TAX ASSESSOR-COLLECTOR. The tax assessor-collector of Ochiltree County shall assess and collect taxes imposed by the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.02, eff. April 1, 2009.



CHAPTER 1072. RUNNELS COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1072. RUNNELS COUNTY HOSPITAL DISTRICTChapter 1072, consisting of Secs. 1072.001 to 1072.307, was added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01.For another Chapter 1072, consisting of Secs. 1072.001 to 1072.253, added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, see Sec. 1072.001 et seq., post.SUBCHAPTER A. GENERAL PROVISIONSSec. 1072.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Runnels County Hospital District.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.002. AUTHORITY FOR OPERATION. The Runnels County Hospital District operates and is financed as provided by Section 9, Article IX, Texas Constitution, and by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.003. ESSENTIAL PUBLIC FUNCTION. The district is a public entity performing an essential public function.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of Runnels County, Texas.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The state may not be obligated for the support or maintenance of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

SUBCHAPTER A-1. TEMPORARY PROVISIONSSec. 1072.021. (a) The Commissioners Court of Runnels County shall order an election for the registered voters of Runnels County who do not reside in the Ballinger Memorial Hospital District or the North Runnels County Hospital District on the question of creating the Runnels County Hospital District if the commissioners court receives notice that:(1) the board of directors of the Ballinger Memorial Hospital District intends to order an election to dissolve the Ballinger Memorial Hospital District and create the Runnels County Hospital District under Subchapter D-1, Chapter 1004; and(2) the board of directors of the North Runnels County Hospital District intends to order an election to dissolve the North Runnels County Hospital District and create the Runnels County Hospital District under Section 20c, Chapter 206, Acts of the 61st Legislature, Regular Session, 1969.(b) The Commissioners Court of Runnels County shall notify the boards of directors of the Ballinger Memorial Hospital District and the North Runnels County Hospital District that the commissioners court intends to hold the election under this section.(c) The election held under this section shall be held on the same date as the elections to dissolve the Ballinger Memorial Hospital District and the North Runnels County Hospital District and to create the Runnels County Hospital District. The Commissioners Court of Runnels County shall coordinate with the boards of directors of the Ballinger Memorial Hospital District and the North Runnels County Hospital District in setting the election date under this section.(d) The order calling the election under this section must state:(1) the nature of the election, including the proposition that is to appear on the ballot;(2) the date of the election;(3) the hours during which the polls will be open; and(4) the location of the polling places.(e) Section 41.001, Election Code, does not apply to an election ordered under this section.(f) The Commissioners Court of Runnels County shall give notice of an election under this section by publishing a substantial copy of the election order in a newspaper with general circulation in Runnels County once a week for two consecutive weeks. The first publication must appear not later than the 35th day before the date set for the election.(g) The ballot for an election under this section must be printed to permit voting for or against the proposition: "The creation of the Runnels County Hospital District, providing for the imposition of an ad valorem tax at a rate not to exceed ___ cents (insert any rate not to exceed 75 cents) on each $100 valuation of taxable property in Runnels County.(h) The Commissioners Court of Runnels County shall find that the Runnels County Hospital District is created if:(1) a majority of the votes in an election held on the same date under Subchapter D-1, Chapter 1004, favor dissolution of the Ballinger Memorial Hospital District and creation of the Runnels County Hospital District;(2) a majority of the votes in an election held on the same date under Section 20c, Chapter 206, Acts of the 61st Legislature, Regular Session, 1969, favor dissolution of the North Runnels County Hospital District and creation of the Runnels County Hospital District; and(3) a cumulative majority of the votes held in the election called by the commissioners court and in the elections described by Subdivisions (1) and (2) favor creation of the Runnels County Hospital District.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.022. TEMPORARY DIRECTORS. (a) If the creation of the district is approved at the elections held under Subchapter D-1, Chapter 1004, Section 20c, Chapter 206, Acts of the 61st Legislature, Regular Session, 1969, and Section 1072.021, the following persons shall serve as temporary directors of the Runnels County Hospital District:(1) Lewis Bergman;(2) Charles Brown;(3) Mike Dankworth;(4) Rodney Flanagan;(5) Bill Hunter;(6) Paul Sklenarik;(7) Dewey Whitfield.(b) The temporary board shall serve as the temporary directors of the district until the initial elected directors take office under Section 1072.025.(c) A vacancy on the temporary board of directors shall be filled by the Commissioners Court of Runnels County.(d) To serve as a temporary director, a person must be:(1) a resident of the district; and(2) a qualified voter.(e) An employee of the district may not serve as a temporary director.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.023. TEMPORARY OFFICERS. (a) The temporary board shall elect a president and a vice president from among the temporary directors.(b) The temporary board shall appoint a secretary, who need not be a temporary director.(c) The temporary board shall fill a vacancy in a board office for the remainder of the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.024. ELECTION OF INITIAL ELECTED DIRECTORS. (a) The temporary directors shall hold an election to elect seven initial directors on the first uniform election date in May that occurs after the date the district is created. One initial director shall be elected from each commissioners precinct of Runnels County and three initial directors shall be elected from the district at large.(b) The temporary directors may postpone the election under Subsection (a) for not more than one year or until the next uniform election date if the temporary directors determine that there is not sufficient time to comply with the requirements of this section or if the temporary directors determine that it is in the best interests of the district to maintain the temporary directors for another year.(c) Notice of the election of the initial directors shall be published at least once in a newspaper of general circulation in the district in accordance with Section 4.003(a), Election Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.025. INITIAL ELECTED DIRECTORS. (a) The candidate receiving the highest number of votes from each commissioners precinct of Runnels County is the initial elected director for that precinct, and the three candidates receiving the highest number of votes from the district at large are the initial elected directors for the district at large.(b) Initial elected directors serve three-year terms.(c) To be a candidate for or to serve as an initial elected director, a person must be:(1) a resident of the district; and(2) a qualified voter.(d) An employee of the district may not serve as an initial elected director.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.026. INITIAL ELECTED OFFICERS. (a) The initial elected board shall elect a president and a vice president from among the initial elected directors.(b) The initial elected board shall appoint a secretary, who need not be an initial elected director.(c) The initial elected board shall fill a vacancy in a board office for the remainder of the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.027. PROCEDURE FOR ELECTION OF PERMANENT DIRECTORS. Not later than the date the terms of the initial elected directors expire, the initial elected board shall adopt a procedure for the election of directors under Section 1072.051. The procedure must provide for appropriate representation of the residents of the district and must provide for the first election of permanent directors to occur on the first uniform election date in May that occurs at the end of the initial directors' terms.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATIONSec. 1072.051. BOARD ELECTION; TERM. (a) The board consists of seven directors elected in the manner prescribed by the initial directors under Section 1072.026.(b) An election shall be held each year on the uniform election date in May to elect the appropriate number of directors.(c) Directors serve staggered three-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.052. NOTICE. Notice of the directors' election shall be published at least once in a newspaper with general circulation in the district in accordance with Section 4.003(a), Election Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.053. QUALIFICATIONS FOR OFFICE. (a) To be a candidate for or to serve as a director, a person must be:(1) a resident of the district; and(2) a qualified voter.(b) An administrator or an employee of the district may not serve as a director.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.054. DIRECTOR'S BOND. (a) Before assuming the duties of office, each director must execute a bond in the amount of $5,000 payable to the district and conditioned on the faithful performance of the director's duties.(b) The bond shall be kept in the permanent records of the district.(c) The board may pay for a director's bond with district money.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.055. BOARD VACANCY. If a vacancy occurs in the office of director, the remaining directors shall appoint a director for the remainder of the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.056. OFFICERS. (a) The board shall elect a president and a vice president from among the directors.(b) The board shall appoint a secretary, who need not be a director.(c) Each officer of the board serves a one-year term.(d) The board shall fill a vacancy in a board office for the remainder of the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.057. COMPENSATION; REIMBURSEMENT. A director or officer serves without compensation but may be reimbursed for actual expenses incurred in the performance of official duties. The expenses must be:(1) reported in the district's records; and(2) approved by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.058. VOTING REQUIREMENT. A concurrence of a majority of the directors voting is necessary in matters relating to district business.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.059. DISTRICT ADMINISTRATOR; ADMINISTRATOR'S BOND. (a) The board may appoint a qualified person as district administrator.(b) The district administrator serves at the will of the board.(c) The district administrator is entitled to compensation determined by the board.(d) Before assuming the duties of district administrator, the administrator must execute a bond payable to the district in an amount not less than $5,000, as determined by the board, conditioned on the faithful performance of the administrator's duties.(e) The board may pay for the bond with district money.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.060. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the general affairs of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.061. ASSISTANT DISTRICT ADMINISTRATOR; ATTORNEY. (a) The board may appoint qualified persons as assistant district administrator and attorney for the district.(b) The assistant district administrator and attorney for the district serve at the will of the board.(c) The assistant district administrator and attorney for the district are entitled to compensation determined by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.062. EMPLOYEES. (a) The district may employ nurses, technicians, fiscal agents, accountants, architects, additional attorneys, and other necessary employees.(b) The board may delegate to the district administrator the authority to employ persons for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.063. RECRUITMENT OF MEDICAL STAFF AND EMPLOYEES. The board may spend district money, enter into agreements, and take other necessary actions to recruit physicians and other persons to serve as medical staff members or district employees. The actions may include:(1) advertising and marketing;(2) paying travel, recruitment, and relocation expenses;(3) providing a loan or scholarship to a physician or a person currently enrolled in health care education courses at an institution of higher education who contracts to become a medical staff member or district employee; or(4) contracting with a full-time medical student or other student in a health occupation who is enrolled in and in good standing at an accredited medical school, college, or university to pay the student's tuition or other expenses for the consideration of the student agreeing to serve as an employee or independent contractor for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.064. APPOINTMENT AND REMOVAL OF MEDICAL STAFF. The board may:(1) appoint to the medical staff any doctor the board considers necessary for the efficient operation of the district;(2) remove any doctor from the medical staff, after due process, if the board considers the doctor's removal necessary for the efficient operation of the district; and(3) make temporary appointments to the medical staff as the board considers necessary.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.065. RETIREMENT BENEFITS. The board may provide retirement benefits for district employees by:(1) establishing or administering a retirement program; or(2) participating in:(A) the Texas County and District Retirement System; or(B) another statewide retirement system in which the district is eligible to participate.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIESSec. 1072.101. DISTRICT RESPONSIBILITY. The district has full responsibility for operating hospital facilities and providing medical and hospital care for the district's needy residents.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.102. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the hospital system and the money and resources of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.103. RULES. The board may adopt rules governing:(1) the operation of the hospital and hospital system; and(2) the duties, functions, and responsibilities of district staff and employees.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.104. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method of making purchases and expenditures by and for the district; and(2) accounting and control procedures for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.105. PROVISION OF CERTAIN HEALTH SERVICES. (a) The district may operate or provide for the operation of a mobile emergency medical service.(b) The district may operate or provide for home health services, long-term care, skilled nursing care, intermediate nursing care, or hospice care.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.106. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board shall determine:(1) the type, number, and location of buildings required to maintain an adequate hospital system; and(2) the type of equipment necessary for hospital care.(b) The board may:(1) acquire property, facilities, and equipment for the district for use in the hospital system;(2) mortgage or pledge the property, facilities, or equipment as security for payment of the purchase price;(3) sell or otherwise dispose of property, facilities, or equipment for the district; or(4) lease hospital facilities for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.107. OPERATING AND MANAGEMENT CONTRACTS. The board may enter into operating or management contracts relating to hospital facilities for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.108. SERVICE CONTRACTS. (a) The board may contract with a public or private hospital, a political subdivision of the state, or a state or federal agency for the district to provide a mobile emergency medical service or other health care services needed to provide for the investigatory or welfare needs of residents of the district.(b) The board may contract with a person to receive or supply the services the board considers necessary for the effective operation of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.109. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in property located in district territory if the interest is necessary for the district to exercise the rights or authority conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except that the district is not required to deposit with the trial court money or a bond as provided by Section 21.021(a), Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide bond or other security for costs in the trial court;(2) provide bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or writ of error.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.110. COST OF RELOCATING OR ALTERING PROPERTY. In exercising the power of eminent domain, if the board requires relocating, raising, lowering, rerouting, changing the grade, or altering the construction of any railroad, highway, pipeline, or electric transmission and electric distribution, telegraph, or telephone line, conduit, pole, or facility, the district shall pay the actual cost of that activity to provide a comparable replacement, without enhancement of facilities, after deducting the net salvage value derived from the old facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.111. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust for any purpose and under any direction, limitation, or provision in writing by the donor that is consistent with the proper management of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.112. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a person who resides in the district is admitted as a patient to a district facility, the district administrator may have an inquiry made into the financial circumstances of:(1) the patient; and(2) a relative of the patient who is legally responsible for the patient's support.(b) To the extent that the patient or a relative of the patient who is legally responsible for the patient's support cannot pay for care and treatment provided by the district, the district shall supply the care and treatment without charging the patient or the patient's relative.(c) On determining that the patient or a relative legally responsible for the patient's support can pay for all or part of the care and treatment provided by the district, the district administrator shall report that determination to the board, and the board shall issue an order directing the patient or the relative to pay the district a specified amount each week. The amount must be based on the person's ability to pay.(d) The district administrator may collect money owed to the district from the patient's estate or from that of a relative legally responsible for the patient's support in the manner provided by law for the collection of expenses in the last illness of a deceased person.(e) If there is a dispute relating to a person's ability to pay or if the district administrator has any doubt concerning a person's ability to pay, the board shall call witnesses, hear and resolve the question, and issue a final order. The order may be appealed to a district court in the county in which the district is located. The substantial evidence rule applies to an appeal under this subsection.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.113. REIMBURSEMENT FOR SERVICES. (a) The board shall require a county, municipality, or public hospital located outside of the district to reimburse the district for the district's care and treatment of a sick or injured person of that county, municipality, or hospital, as provided by Chapter 61, Health and Safety Code.(b) The board shall require the sheriff of Runnels County to reimburse the district for the district's care and treatment of a person who is confined in a jail facility of Runnels County and is not a resident of the district.(c) On behalf of the district, the board may contract with the state or federal government for that government to reimburse the district for treatment of a sick or injured person.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.114. NONPROFIT CORPORATION. (a) The district may create and sponsor a nonprofit corporation under the Business Organizations Code and may contribute money to or solicit money for the corporation.(b) A corporation created under this section may use money contributed by the district only to provide health care or other services the district is authorized to provide under this chapter.(c) The corporation may invest the corporation's money in any manner in which the district may invest the district's money, including investing money as authorized by Chapter 2256, Government Code.(d) The board shall establish controls to ensure that the corporation uses its money as required by this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.115. AUTHORITY TO SUE AND BE SUED. The board may sue and be sued on behalf of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.116. CONSTRUCTION CONTRACTS; ADVERTISING FOR CERTAIN CONSTRUCTION CONTRACTS. (a) The board may enter into a construction contract on the district's behalf.(b) The board may enter into a construction contract only after competitive bidding as provided by Subchapter B, Chapter 271, Local Government Code, if the amount of the contract is greater than the amount provided by Section 271.024 of that code.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 1072.151. BUDGET. (a) The district administrator shall prepare a proposed annual budget for the district.(b) The proposed budget must contain a complete financial statement, including a statement of:(1) the outstanding obligations of the district;(2) the amount of cash on hand to the credit of each fund of the district;(3) the amount of money received by the district from all sources during the previous year;(4) the amount of money available to the district from all sources during the ensuing year;(5) the amount of the balances expected at the end of the year in which the budget is being prepared;(6) the estimated amount of revenues and balances available to cover the proposed budget; and(7) the estimated tax rate required.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The board shall hold a public hearing on the proposed budget.(b) The board shall publish notice of the hearing in a newspaper with general circulation in the district not later than the 10th day before the date of the hearing.(c) Any district resident is entitled to be present and participate at the hearing.(d) At the conclusion of the hearing, the board shall adopt a budget by acting on the budget proposed by the district administrator. The board may make a change in the proposed budget that the board determines to be in the interests of the taxpayers.(e) The budget is effective only after adoption by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.153. AMENDMENT OF BUDGET. After the budget is adopted, the budget may be amended on the board's approval.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.154. FISCAL YEAR. (a) The district operates according to a fiscal year established by the board.(b) The fiscal year may not be changed:(1) during a period in which revenue bonds of the district are outstanding; or(2) more than once in a 24-month period.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.155. ANNUAL AUDIT. The board shall have an annual audit made of the financial condition of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.156. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS. The annual audit and other district records are open to inspection during regular business hours at the principal office of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.157. FINANCIAL REPORT. As soon as practicable after the close of each fiscal year, the district administrator shall prepare for the board a sworn statement of the amount of district money and an account of the disbursement of that money.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.158. SHORT-TERM FINANCING. The district may borrow money through short-term financing.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.159. DEBT LIMITATION. Except as provided by Chapter 1207, Government Code, and Sections 1072.116, 1072.201, and 1072.204, the district may not incur a debt payable from district revenue other than revenue available in the current fiscal year and the immediately following fiscal year of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.160. DEPOSITORY. (a) The board shall select at least one bank to serve as a depository for district money.(b) The board may solicit bids from local financial institutions to determine which institution may serve as a depository for district money.(c) District money, other than money invested as provided by Section 1072.161 and money transmitted to a bank for payment of bonds or obligations issued or assumed by the district, shall be deposited as received with the depository bank and shall remain on deposit. This subsection does not limit the board's power to place part of the district's money on time deposit or to purchase certificates of deposit.(d) The district may deposit money with a bank in an amount that exceeds the maximum amount secured by the Federal Deposit Insurance Corporation only if the bank first executes a bond or other security in an amount sufficient to secure from loss the district money that exceeds the amount secured by the Federal Deposit Insurance Corporation.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.161. RESTRICTION ON INVESTMENT. The board may invest operating, depreciation, or building reserves only in funds or securities specified by Chapter 2256, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

SUBCHAPTER E. BONDSSec. 1072.201. GENERAL OBLIGATION BONDS. If authorized by an election, the board may issue and sell general obligation bonds in the name and on the faith and credit of the district to:(1) purchase, construct, acquire, repair, or renovate buildings or improvements;(2) equip buildings or improvements for hospital purposes; or(3) acquire and operate a mobile emergency medical service.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1072.201, the board shall impose an ad valorem tax in an amount sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other tax the district imposes in any year may not exceed the limit approved by the voters at the election authorizing the imposition of taxes.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.203. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the voters voting in an election held for that purpose.(b) The board may order a bond election. The order calling the election must specify:(1) the nature and date of the election;(2) the hours during which the polls will be open;(3) the location of polling places;(4) the amounts of the bonds to be authorized; and(5) the maximum maturity of the bonds.(c) Notice of a bond election must be given as provided by Chapter 1251, Government Code.(d) The board shall declare the results of the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.204. REVENUE BONDS. (a) The board may issue revenue bonds to:(1) acquire, purchase, construct, repair, renovate, or equip buildings or improvements for hospital purposes;(2) acquire sites to be used for hospital purposes; or(3) acquire and operate a mobile emergency medical service to assist the district in carrying out its hospital purposes.(b) The bonds must be payable from and secured by a pledge of all or part of the revenues derived from the operation of the district's hospital system.(c) The bonds may be additionally secured by a mortgage or deed of trust lien on all or part of the district property.(d) The bonds must be issued in the manner provided by Sections 264.042, 264.043, 264.046, 264.047, 264.048, and 264.049, Health and Safety Code, for issuance of revenue bonds by county hospital authorities.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.205. MATURITY. District bonds must mature not later than 40 years after the date of their issuance.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.206. EXECUTION OF BONDS. (a) The board president shall execute district bonds in the district's name.(b) The board secretary shall countersign the bonds in the manner provided by Chapter 618, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.207. BONDS NOT SUBJECT TO TAXATION. The following are not subject to taxation by the state or by a political subdivision of the state:(1) bonds issued by the district;(2) any transaction relating to the bonds; and(3) profits made in the sale of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

SUBCHAPTER F. AD VALOREM TAXSec. 1072.251. IMPOSITION OF AD VALOREM TAX. (a) The board shall impose a tax on all property in the district subject to hospital district taxation.(b) The tax may be used to pay:(1) indebtedness issued or assumed by the district; and(2) the maintenance and operating expenses of the district.(c) The district may not impose a tax to pay the principal of or interest on revenue bonds issued under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.252. TAX RATE. (a) The board may impose an annual tax at a rate not to exceed the limit approved by the voters at the election authorizing the imposition of a tax.(b) The tax rate on all taxable property in the district for all purposes may not exceed 75 cents on each $100 valuation of the property according to the most recent certified tax appraisal roll of the district.(c) In setting the tax rate, the board shall consider district income from sources other than taxation.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.253. TAX ASSESSOR-COLLECTOR. The board may provide for the appointment of a tax assessor-collector for the district or may contract for the assessment and collection of taxes as provided by the Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

SUBCHAPTER G. DISSOLUTIONSec. 1072.301. DISSOLUTION; ELECTION. (a) The district may be dissolved only on approval of a majority of the voters voting in an election held for that purpose.(b) The board may order an election on the question of dissolving the district and disposing of the district's assets and obligations.(c) The board shall order an election if the board receives a petition requesting an election that is signed by at least 15 percent of the district's registered voters.(d) The order calling the election must state:(1) the nature of the election, including the proposition that is to appear on the ballot;(2) the date of the election;(3) the hours during which the polls will be open; and(4) the location of the polling places.(e) Section 41.001, Election Code, does not apply to an election ordered under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.302. NOTICE OF ELECTION. (a) The board shall give notice of an election under this subchapter by publishing a substantial copy of the election order in a newspaper with general circulation in the district once a week for two consecutive weeks.(b) The first publication must appear not later than the 35th day before the date set for the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.303. BALLOT. The ballot for an election under this subchapter must be printed to permit voting for or against the proposition: "The dissolution of the North Runnels County Hospital District."

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.304. ELECTION RESULTS. (a) If a majority of the votes in an election under this subchapter favor dissolution, the board shall order that the district be dissolved.(b) If a majority of the votes in an election under this subchapter do not favor dissolution, the board shall continue to administer the district, and another election on the question of dissolution may not be held before the first anniversary of the date of the most recent election to dissolve the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.305. TRANSFER OR ADMINISTRATION OF ASSETS. (a) If a majority of the votes in an election under this subchapter favor dissolution, the board shall:(1) transfer the land, buildings, improvements, equipment, and other assets belonging to the district to Runnels County or another governmental entity in Runnels County; or(2) administer the property, assets, and debts of the district until all money has been disposed of and all district debts have been paid or settled.(b) If the district makes a transfer under Subsection (a)(1), the county or governmental entity assumes all debts and obligations of the district at the time of the transfer. The district is dissolved at the time of the transfer.(c) If the district administers the property, assets, and debts of the district under Subsection (a)(2), the district is dissolved when all money has been disposed of and all district debts have been paid or settled.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.306. IMPOSITION OF TAX AND RETURN OF SURPLUS TAXES. (a) After the board determines that the district is dissolved, the board shall:(1) determine the debt owed by the district; and(2) impose on the property included in the district's tax rolls a tax that is in proportion of the debt to the property value.(b) On the payment of all outstanding debts and obligations of the district, the board shall order the secretary to return to each district taxpayer the taxpayer's pro rata share of all unused tax money.(c) A taxpayer may request that the taxpayer's share of surplus tax money be credited to the taxpayer's county taxes. If a taxpayer requests the credit, the board shall direct the secretary to transmit the funds to the county tax assessor-collector.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.

Sec. 1072.307. REPORT; DISSOLUTION ORDER. (a) After the district has paid all its debts and has disposed of all its money and other assets as prescribed by this subchapter, the board shall file a written report with the Commissioners Court of Runnels County summarizing the board's actions in dissolving the district.(b) Not later than the 10th day after the date the Commissioners Court of Runnels County receives the report and determines that the requirements of this subchapter have been fulfilled, the commissioners court shall enter an order dissolving the district and releasing the board from any further duty or obligation.

Added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, eff. June 19, 2009.



CHAPTER 1072. MAVERICK COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1072. MAVERICK COUNTY HOSPITAL DISTRICTChapter 1072, consisting of Secs. 1072.001 to 1072.253, was added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01.For another Chapter 1072, consisting of Secs. 1072.001 to 1072.307, added by Acts 2009, 81st Leg., R.S., Ch. 876, Sec. 3.01, see Sec. 1072.001 et seq., post.SUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 1072.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Maverick County Hospital District.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.002. AUTHORITY FOR CREATION. The Maverick County Hospital District is created under the authority of Section 9, Article IX, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.003. ESSENTIAL PUBLIC FUNCTION. The district is a public entity performing an essential public function.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of Maverick County.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The support and maintenance of the district's hospital system and any indebtedness incurred by the district under this chapter may not become a charge against or obligation of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 1072.051. BOARD ELECTION; TERMS. (a) The board consists of five directors elected by district voters.(b) Directors serve staggered four-year terms.(c) An election shall be held on the first Tuesday after the first Monday in November of each year to elect the appropriate number of directors.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.052. QUALIFICATIONS FOR OFFICE. (a) To qualify for election to the board, a person must be:(1) a district resident; and(2) a qualified voter.(b) A person may not serve on the board if the person is:(1) a party to a contract with the district to perform services for the district for compensation; or(2) a district employee.(c) A director is eligible for reelection to the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.053. BOND; RECORD OF BOND AND OATH OR AFFIRMATION OF OFFICE. (a) Each director shall qualify for office by executing a good and sufficient commercial bond for $1,000 that is:(1) payable to the district; and(2) conditioned on the faithful performance of the director's duties.(b) The district shall pay for a director's bond.(c) Each director's bond and constitutional oath or affirmation of office shall be deposited with the district's depository for safekeeping.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.054. BOARD VACANCY. (a) If a vacancy occurs in the office of director, the remaining directors by a unanimous vote shall appoint a director for the unexpired term.(b) The appointed director must have the qualifications required by Section 1072.052.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.055. OFFICERS. The board shall elect from among its members a president, a secretary, and a treasurer at the first meeting after each directors' election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.056. COMPENSATION; EXPENSES. A director is not entitled to compensation but is entitled to reimbursement for necessary expenses incurred in the performance of official duties.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.057. VOTING REQUIREMENT. A concurrence of a majority of the directors voting is sufficient in any matter relating to the business of the district. (Acts 59th Leg., R.S., Ch. 172, Sec. 5(g) (part).)

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.058. DISTRICT ADMINISTRATOR. (a) The board may authorize the appointment, engagement, or employment of a district administrator to manage the operations of the district.(b) The district administrator serves at the will of the board and is subject to rules adopted by the board.(c) The board may require that a person, before assuming the duties of district administrator, execute a bond in an amount determined by the board of not less than $10,000 that is:(1) payable to the district; and(2) conditioned on the faithful performance of the person's duties as district administrator under this chapter.(d) The board may pay for the bond with district money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.059. EMPLOYMENT OF MEDICAL STAFF AND OTHER HEALTH CARE PROVIDERS. (a) The board may employ physicians, dentists, or other health care providers as the board considers necessary for the efficient operation of the district.(b) This section does not authorize the board to supervise or control the practice of medicine or permit the unauthorized practice of medicine, as prohibited by Subtitle B, Title 3, Occupations Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.060. APPOINTMENT AND REMOVAL OF MEDICAL STAFF. (a) The board may appoint a physician to or remove a physician from the staff of any hospital or hospital system that is a component of the district's operations as the board considers necessary for the efficient operation of the district.(b) The board may adopt rules relating to the method of appointing or removing medical staff members, including the method for temporary appointments.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.061. RECRUITMENT AND RETENTION OF MEDICAL STAFF AND PROFESSIONAL PERSONNEL. The board may, consistent with applicable federal and state laws, recruit and retain physicians, nurses, technicians, and other professional personnel through:(1) scholarship programs;(2) agreements for future services;(3) shared personnel;(4) bonuses; and(5) any other method the board determines necessary.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.062. OTHER DISTRICT EMPLOYEES. (a) The board may authorize the employment of persons necessary for the efficient operation of the district.(b) An employee serves at the will of the board and is subject to rules adopted by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.063. RETIREMENT BENEFITS. The board may provide retirement benefits for district employees by:(1) establishing or administering a retirement program; or(2) participating in:(A) the Texas County and District Retirement System; or(B) another statewide retirement system in which the district is eligible to participate.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.064. MAINTENANCE OF RECORDS; PUBLIC INSPECTION. The board shall:(1) maintain all district records, including books, accounts, notices, minutes, and other matters of the district and its operation, at the district office; and(2) make those records available for public inspection at reasonable times.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 1072.101. DISTRICT RESPONSIBILITY. (a) The district has the responsibility of undertaking any measure, consistent with Section 9, Article IX, Texas Constitution, and this chapter, that the board determines is necessary to provide hospital and medical care to the district's needy residents.(b) The district shall undertake any measure, consistent with Section 9, Article IX, Texas Constitution, and this chapter, that the board determines is necessary to provide hospital and medical care for the district's needy inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.102. ANNUAL DETERMINATION OF CARE. The board, based on the estimated amount of revenue and balances available to cover the proposed annual budget for the district, may annually determine the type and extent of hospital and medical care services offered by the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.103. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND DEBT. A political subdivision of this state, other than the district, may not impose a tax or issue bonds or other obligations to provide hospital service or medical care in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.104. MANAGEMENT AND CONTROL OF DISTRICT. The management and control of the district is vested in the board, and the board has full power to manage and control the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.105. RULES. (a) The board shall adopt rules for the efficient operation of the district, including district facilities.(b) The board shall:(1) publish the rules in book form; and(2) provide copies to interested persons on request at district expense.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.106. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe the method of making purchases and expenditures and the manner of accounting and control used by the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board may:(1) lease or acquire property, including facilities and equipment, for the use of the district; and(2) mortgage or pledge the property as security for the payment of the purchase price.(b) The board may sell, lease, or otherwise dispose of property, including facilities or equipment, for the district. Sale or other disposal under this subsection must be at a public sale and at a price and on the terms the board determines are most advantageous to the district.(c) The board may donate to another governmental entity or to a charitable organization any surplus personal property or equipment if the donation serves a public purpose and is accompanied by adequate consideration.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.108. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in real, personal, or mixed property located in district territory if the interest is necessary or convenient for the district to exercise a power or duty conferred on the district by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021(a), Property Code.(c) In a condemnation proceeding, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court; or(2) provide a bond for costs or a supersedeas bond on an appeal or petition for review.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.109. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.110. CONSTRUCTION CONTRACTS. (a) The board may enter into construction contracts for the district.(b) A construction contract awarded by the district that involves the expenditure of more than the amount provided by Section 271.024, Local Government Code, must be competitively bid as provided by Subchapter B, Chapter 271, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.111. OPERATING AND MANAGEMENT CONTRACTS. The board may enter into an operating or management contract relating to hospital services or medical care the district is authorized to provide.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.112. CONTRACTS WITH POLITICAL SUBDIVISIONS OR GOVERNMENT AGENCIES FOR HOSPITAL AND MEDICAL CARE. The board may contract with a municipality or other political subdivision or a state or federal agency to provide hospital and medical care for needy persons who reside outside the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.113. PAYMENT FOR TREATMENT; PROCEDURES. (a) A person who resides in the district is entitled to receive necessary medical and hospital care regardless of whether the person has the ability to pay for the care and may apply to receive this care without cost.(b) The board or the district administrator shall employ a person to investigate the ability of the patient and any relative who is liable for the patient's support to pay for the medical and hospital care received by the patient.(c) If the district determines that the patient or relative legally liable for the patient's support cannot pay all or part of the costs of the patient's care, the expense of the care becomes a charge against the district.(d) If the patient or a relative legally liable for the patient's support can pay for all or part of the costs of the patient's care, the board shall order the patient or relative to pay to the district each week an amount specified in the order. The amount must be proportionate to the person's ability to pay.(e) The district administrator may collect the amount from the patient's estate, or from any relative who is liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(f) If there is a dispute as to the ability to pay, the board shall hold a hearing and, after calling witnesses, shall:(1) determine the question; and(2) make the proper order based on the board's findings.(g) A party to the hearing who is not satisfied with the result of the order may appeal to the district court. The substantial evidence rule applies to the appeal.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.114. REIMBURSEMENT FOR SERVICE. (a) The board shall require a county, municipal, or other public hospital located outside the district to reimburse the district for the district's care and treatment of a patient of that hospital as provided by Chapter 61, Health and Safety Code.(b) The board shall require the sheriff of Maverick County or the police chief of a municipality in the district to reimburse the district for the district's care and treatment of a person who is confined in a jail facility of the county or municipality and is not a resident of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.115. CHARITABLE ORGANIZATION. (a) In this section, "charitable organization" means an organization that is exempt from federal income tax under Section 501(a) of the Internal Revenue Code of 1986 by being listed as an exempt organization in Section 501(c)(3) or 501(c)(4) of the code.(b) The board may facilitate the achievement of district purposes by creating a charitable organization to:(1) provide or arrange for hospital and health care services;(2) develop resources for hospital and health care services; and(3) provide ancillary support services for the district.(c) A charitable organization created under this section is a unit of local government for purposes of Chapter 101, Civil Practice and Remedies Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.116. NONPROFIT CORPORATION. (a) The board, on the district's behalf, may create and sponsor a nonprofit corporation under the Business Organizations Code and may contribute money to or solicit money for the corporation.(b) The corporation may use money, other than money the corporation pays to the district, only to provide health care or other services the district is authorized to provide under this chapter.(c) The corporation may invest the corporation's money in any manner in which the district may invest the district's money, including investing money as authorized by Chapter 2256, Government Code.(d) The board shall establish adequate controls to ensure that the corporation uses its money as required by this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 1072.151. BUDGET. The district administrator shall prepare a proposed budget that includes:(1) proposed expenditures and disbursements;(2) estimated receipts and collections for the next fiscal year; and(3) the amount of taxes required to be imposed to meet the proposed budget.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.152. ADOPTION OF PROPOSED BUDGET: NOTICE AND HEARING. (a) The board shall hold a public hearing on the proposed budget.(b) Notice of the hearing must be published at least once in a newspaper of general circulation in the district not later than the 10th day before the date of the hearing.(c) Any district resident is entitled to:(1) appear at the hearing; and(2) be heard regarding any item in the proposed budget.(d) At the conclusion of the hearing, the board shall adopt a budget for the district that includes any changes to the proposed budget that the board determines are in the best interest of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.153. FISCAL YEAR. The district's fiscal year is from September 1 through August 31.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.154. ANNUAL AUDIT. (a) The board annually shall require an independent audit of the district's books and records.(b) Not later than January 1 of each year, the board shall:(1) file a copy of the audit with the district; and(2) provide a copy of the audit at each public library located in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.155. DEPOSITORY. (a) The board by resolution shall designate a bank in Maverick County as the district's depository. A designated bank serves for two years and until a successor is designated.(b) All district money shall be deposited in the depository and secured in the manner provided for securing county funds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.156. AUTHORITY TO BORROW MONEY; SECURITY. (a) The board may borrow money at a rate of not more than 10 percent a year on district notes to pay the obligations if the board declares that money is not available to meet authorized district obligations, which creates an emergency.(b) To secure a loan, the board may pledge:(1) district revenue that is not pledged to pay the district's bonded indebtedness;(2) a district tax to be imposed by the district in the next 12-month period that is not pledged to pay the principal of or interest on district bonds; or(3) district bonds that have been authorized but not sold.(c) A loan for which taxes or bonds are pledged must mature not later than the first anniversary of the date the loan is made. A loan for which district revenue is pledged must mature not later than the fifth anniversary of the date the loan is made.(d) Money obtained from a loan under this section may be spent only for:(1) a purpose for which the board declared an emergency; and(2) if district taxes or bonds are pledged to pay the loan, the purposes for which the taxes were imposed or the bonds were authorized.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. BONDSText of section effective on April 01, 2011Sec. 1072.201. BONDS. The district may issue bonds to:(1) purchase, construct, acquire, repair, or renovate buildings or improvements; and(2) equip buildings for hospital purposes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.202. TAX TO PAY GENERAL OBLIGATION BONDS. The board may issue general obligation bonds only if the board imposes an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.203. BOND ELECTION. (a) The board may issue general obligation bonds only if the bonds are authorized by a majority of district voters voting in an election held for that purpose.(b) The board may order a bond election at any time.(c) The order calling an election must include:(1) the time of the election;(2) the location of the polling places;(3) the form of the ballot;(4) the presiding judge for each polling place;(5) the purpose of the bond issuance;(6) the amount of the bonds to be authorized;(7) the maximum interest rate of the bonds; and(8) the maximum maturity of the bonds.(d) A substantial copy of the election order shall be published in a newspaper of general circulation in the district once a week for two consecutive weeks before the date of the election. The first notice must be published at least 14 days before the date of the election.(e) A copy of the election results must be filed with the county clerk and become a public record.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.204. REVENUE BONDS. (a) The district may issue revenue bonds to:(1) acquire, construct, repair, renovate, or equip buildings or improvements for hospital purposes; or(2) acquire real property for district purposes.(b) The bonds must be payable from and secured by a pledge of all or part of the revenue derived from the operation of the district's hospital system.(c) The bonds must be issued in the manner provided by Sections 264.042, 264.043, 264.044, 264.045, 264.046, 264.047, 264.048, and 264.049, Health and Safety Code, for issuance of revenue bonds by a county hospital authority.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.205. REFUNDING BONDS. (a) The board may issue refunding bonds to refund outstanding indebtedness issued or assumed by the district.(b) A refunding bond may be:(1) sold, with the proceeds of the bond applied to the payment of the outstanding indebtedness; or(2) exchanged wholly or partly for not less than a similar principal amount of outstanding indebtedness.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.206. MATURITY OF BONDS. District bonds must mature not later than 50 years after the date of issuance.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.207. EXECUTION OF BONDS. (a) The board president shall execute the district's bonds in the district's name.(b) The board secretary shall countersign the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.208. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued by the district;(2) any transaction relating to the bonds; and(3) profits made in the sale of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. TAXESText of section effective on April 01, 2011Sec. 1072.251. IMPOSITION OF AD VALOREM TAX. (a) The board shall impose a tax on all property in the district subject to district taxation.(b) The tax may be used only to:(1) pay the interest on and create a sinking fund for bonds issued under this chapter;(2) provide for the operation and maintenance of the district and hospital system;(3) make improvements and additions to the hospital system;(4) acquire sites for additions to the hospital system; and(5) pay the indebtedness issued or assumed by the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.252. TAX RATE. The board may impose the tax at a rate not to exceed 50 cents on each $100 valuation of all taxable property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1072.253. TAX ASSESSOR-COLLECTOR. The tax assessor-collector for Maverick County shall collect taxes for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1073. NORTH RUNNELS COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1073. NORTH RUNNELS COUNTY HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 1073.001. DEFINITIONS.In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the North Runnels County Hospital District.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.002. AUTHORITY FOR CREATION. The North Runnels County Hospital District is created under the authority of Section 9, Article IX, Texas Constitution, and has the rights, powers, and duties provided by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.003. ESSENTIAL PUBLIC FUNCTION. The district performs an essential public function in carrying out the purposes of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of County Commissioners Precincts 2 and 3 of Runnels County as those boundaries existed on January 1, 1969.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.005. CORRECTION OF INVALID PROCEDURES. If a court holds that any procedure under this chapter violates the constitution of this state or of the United States, the district by resolution may provide an alternative procedure that conforms with the constitution.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.006. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The support and maintenance of the district may not become a charge against or obligation of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.007. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 1073.051. BOARD ELECTION; TERM. (a) The board consists of seven directors elected from the district.(b) Unless four-year terms are established under Section 285.081, Health and Safety Code:(1) directors serve two-year terms; and(2) a directors' election shall be held on the uniform election date in May of each year.(c) The election order must state the time, place, and purpose of the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.052. NOTICE OF ELECTION. Not earlier than the 30th day or later than the 10th day before the date of an election of directors, notice of the election shall be published one time in a newspaper or newspapers that individually or collectively have general circulation in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.053. QUALIFICATIONS FOR OFFICE. (a) A person may not be appointed as a director unless the person is:(1) a resident of the district; and(2) a qualified voter.(b) A person is not eligible to serve as a director if the person is:(1) the district administrator;(2) a district employee; or(3) a member of the hospital staff.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.054. BOND. (a) The board may require all district officers and employees charged with handling money to furnish a good bond for not less than $5,000 that is:(1) payable to the district;(2) conditioned on the faithful performance of the officer's or employee's duties; and(3) signed by a surety company authorized to do business in this state.(b) The board may pay for the bond with district money.(c) The district shall pay the premiums on the bond.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.055. BOARD VACANCY. If a vacancy occurs in the office of director, the remaining directors shall appoint a director for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.056. OFFICERS. (a) The board shall elect a president and a vice president from among its members.(b) The board shall appoint a secretary, who need not be a director.(c) Each officer of the board serves for a term of one year.(d) The board shall fill a vacancy in a board office for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.057. COMPENSATION; EXPENSES. A director or officer serves without compensation but may be reimbursed for actual expenses incurred in the performance of official duties. The expenses must be:(1) reported in the district's records; and(2) approved by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.058. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR. (a) The board may appoint a qualified person as district administrator.(b) The board may appoint one or more assistant administrators.(c) The district administrator and any assistant administrator serve at the will of the board and are entitled to the compensation determined by the board.(d) Before assuming the duties of district administrator, the board may require the administrator to execute a bond payable to the district in an amount set by the board of not less than $5,000 that:(1) is conditioned on the faithful performance of the administrator's duties; and(2) contains other conditions the board may require.(e) The board may pay for the bond with district money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.059. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the affairs of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.060. APPOINTMENT, DISMISSAL, AND RECRUITMENT OF STAFF AND EMPLOYEES. (a) The board, with the district administrator, may appoint doctors to or dismiss doctors from the staff as considered necessary for the efficient operation of the district and may make temporary appointments as warranted.(b) The district may employ fiscal agents, accountants, architects, and attorneys the board considers proper.(c) The board may delegate to the district administrator the authority to hire district employees, including technicians and nurses.(d) The board may spend district money to recruit physicians, nurses, and other trained medical personnel. The board may pay the tuition or other expenses of a full-time medical student or other student in a health occupation who:(1) is enrolled in and is in good standing at an accredited medical school, college, or university; and(2) contractually agrees to become a district employee or independent contractor in return for that assistance.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.061. PERSONNEL CONTRACTS. (a) The board may contract to provide administrative or other personnel for the operation of hospital facilities.(b) The term of a contract may not exceed 25 years.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.062. SENIORITY. The board may:(1) adopt rules related to the seniority of district employees, including rules for a retirement plan based on seniority; and(2) give effect to previous years of service for district employees continuously employed in the operation or management of hospital facilities acquired or constructed by the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.063. RETIREMENT BENEFITS. The board may provide retirement benefits for district employees by:(1) establishing or administering a retirement program; or(2) participating in:(A) the Texas County and District Retirement System; or(B) another statewide retirement system in which the district is eligible to participate.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 1073.101. DISTRICT RESPONSIBILITY. The district has full responsibility for:(1) operating all hospital facilities for providing medical and hospital care for the district's needy inhabitants; and(2) providing medical and hospital care for the district's needy inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND DEBT. A political subdivision that is located within the district or that has the same boundaries as the district may not impose a tax or issue bonds or other obligations for hospital purposes or to provide medical care.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer:(1) the hospital and hospital system; and(2) the district's business, money, and resources.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.104. HOSPITAL SYSTEM. (a) The district shall provide for the establishment, administration, maintenance, operation, and financing of a hospital system, including any component specified by Subsection (b) or a service or facility specified by Subsection (c), by:(1) purchasing, constructing, acquiring, repairing, or renovating buildings and equipment;(2) equipping the buildings; and(3) administering the system, service, or facility for hospital purposes.(b) The hospital system may include:(1) a medical care system;(2) rural health clinics;(3) outpatient clinics and facilities for outpatient clinics;(4) nursing homes;(5) home health services;(6) facilities for domiciliary care of the sick, injured, or geriatric;(7) pharmacies;(8) convalescent home facilities;(9) necessary nurses domiciliaries and training centers;(10) blood banks;(11) community mental health centers;(12) research centers or laboratories; and(13) any other facilities the board considers necessary for hospital care.(c) The district may provide any services or facilities necessary for:(1) hospital agencies;(2) extended care facilities; and(3) assisted living or personal care facilities, including retirement benefits, housing, and medical office buildings.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.105. RULES. The board may adopt rules governing the operation of the hospital, the hospital system, and the district's staff and employees.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.106. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method and manner of making purchases and expenditures by and for the district; and(2) all accounting and control procedures.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board shall determine the type, number, and location of buildings required to maintain an adequate hospital system.(b) The board may:(1) purchase or lease property, including facilities and equipment, for the district to use in the hospital system; and(2) mortgage or pledge the property as security for the payment of the purchase price.(c) The board may lease district hospital facilities to individuals, corporations, or other legal entities.(d) The board may sell or otherwise dispose of the district's property, including facilities and equipment.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.108. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in any type of property located in district territory if the interest is necessary for the district to exercise a power, right, or privilege conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021, Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court;(2) provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or petition for review.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.109. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board for the purposes and under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management and objectives of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.110. OPERATING AND MANAGEMENT CONTRACTS. The board may enter into an operating or management contract relating to a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.111. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR HOSPITALIZATION AND TREATMENT. (a) The board may contract with a county or municipality located outside the district's boundaries for the hospitalization of a sick or injured person of that county or municipality.(b) The district may contract with this state or a federal agency for the hospital treatment of a sick or injured person.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.112. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR INVESTIGATORY OR OTHER SERVICES. The board may contract with a political subdivision or governmental agency for the district to provide investigatory or other services for the hospital or welfare needs of district inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.113. BIDDING REQUIREMENTS. The district shall comply with the bidding requirements prescribed by Chapter 271, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.114. PROVISION OF SERVICES OUTSIDE DISTRICT. The district may provide services outside the district's boundaries.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.115. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a patient who resides in the district is admitted to a district facility, the district administrator may have an inquiry made into the circumstances of:(1) the patient; and(2) the patient's relatives who are legally liable for the patient's support.(b) If the district administrator determines that the patient or those relatives cannot pay all or part of the costs of the care and treatment in the hospital, the amount of the costs that cannot be paid becomes a charge against the district.(c) If the district administrator determines that the patient or those relatives can pay for all or part of the costs of the patient's care and treatment, the patient or those relatives shall be ordered to pay the district a specified amount each week for the patient's care and support. The amount ordered must be proportionate to the person's financial ability.(d) The district administrator may collect the amount from the estate of the patient, or from any relative who is legally liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(e) If there is a dispute as to the ability to pay, or doubt in the mind of the district administrator, the board shall hold a hearing and, after calling witnesses, shall:(1) resolve the dispute or doubt; and(2) issue any appropriate orders.(f) A final order of the board may be appealed to the district court. The substantial evidence rule applies to the appeal.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.116. AUTHORITY TO SUE AND BE SUED. (a) The district, through the board, may sue and be sued.(b) The district is entitled to all causes of action and defenses to which similar authorities are entitled.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 1073.151. BUDGET. (a) The district administrator shall prepare an annual budget for approval by the board.(b) The proposed budget must contain a complete financial statement of:(1) the outstanding obligations of the district;(2) the cash on hand in each district fund;(3) the money received by the district from all sources during the previous year;(4) the money available to the district from all sources during the ensuing year;(5) the balances expected at the end of the year in which the budget is being prepared;(6) the estimated revenue and balances available to cover the proposed budget;(7) the estimated tax rate required; and(8) the proposed expenditures and disbursements and the estimated receipts and collections for the following fiscal year.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The board shall hold a public hearing on the proposed annual budget.(b) The board shall publish notice of the hearing in accordance with Chapter 551, Government Code.(c) Any district resident is entitled to be present and participate at the hearing.(d) At the conclusion of the hearing, the board shall adopt a budget by acting on the budget proposed by the district administrator. The board may make any changes in the proposed budget that the board judges to be in the interests of the district's residents and that the law warrants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.153. AMENDMENTS TO BUDGET. The budget may be amended as required by circumstances. The board must approve all amendments.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.154. RESTRICTION ON EXPENDITURES. Money may be spent only for an expense included in the budget or an amendment to the budget.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.155. FISCAL YEAR. (a) The district operates according to a fiscal year established by the board.(b) The fiscal year may not be changed:(1) when revenue bonds of the district are outstanding; or(2) more than once in a 24-month period.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.156. ANNUAL AUDIT. The board annually shall have an audit made of the district's financial condition.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.157. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS. The annual audit and other district records shall be open to inspection at the district's principal office.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.158. FINANCIAL REPORT. As soon as practicable after the close of each fiscal year, the district administrator shall prepare for the board:(1) a complete sworn statement of all district money; and(2) a complete account of the disbursements of that money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.159. DEPOSITORY. (a) The board shall select one or more banks to serve as a depository for district money.(b) District money, other than money invested as provided by Section 1073.160(b), and money transmitted to a bank for payment of bonds or obligations issued by the district, shall be deposited as received with the depository bank and shall remain on deposit.(c) This chapter, including Subsection (b), does not limit the power of the board to place a part of district money on time deposit or to purchase certificates of deposit.(d) Membership on the district's board of an officer or director of a bank does not disqualify the bank from being designated as a depository bank.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.160. SPENDING AND INVESTMENT RESTRICTIONS. (a) Except as otherwise provided by this chapter, the district may not incur an obligation payable from district revenue other than the revenue on hand or to be on hand in the current and following district fiscal years.(b) The board may invest operating, depreciation, or building reserves only in securities described by Subchapter A, Chapter 1505, Government Code, or in accordance with Chapter 2256, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.161. AUTHORITY TO BORROW MONEY; SECURITY. (a) The board may borrow money at a rate not to exceed the maximum annual percentage rate allowed by law for district obligations at the time the loan is made.(b) To secure a loan, the board may pledge:(1) district revenue that is not pledged to pay the district's bonded indebtedness;(2) a district tax to be imposed by the district in the next 12-month period following the date of the pledge that is not pledged to pay the principal of or interest on district bonds; or(3) district bonds that have been authorized but not sold.(c) A loan for which taxes or bonds are pledged must mature not later than the first anniversary of the date the loan is made. A loan for which district revenue is pledged must mature not later than the fifth anniversary of the date the loan is made.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. BONDSText of section effective on April 01, 2011Sec. 1073.201. GENERAL OBLIGATION BONDS. The board may issue general obligation bonds in the name and on the faith and credit of the district to:(1) purchase, construct, acquire, repair, or renovate buildings or improvements;(2) equip buildings or improvements for hospital purposes; or(3) acquire and operate a mobile emergency medical or air ambulance service.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1073.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed the rate approved by the voters at the election authorizing the imposition of the tax.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.203. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters voting at an election held for that purpose.(b) The board may order a bond election. The order calling the election must specify:(1) the nature and date of the election;(2) the hours during which the polls will be open;(3) the location of the polling places;(4) the amount of the bonds to be authorized; and(5) the maximum maturity of the bonds.(c) Notice of a bond election shall be given as provided by Section 1251.003, Government Code.(d) The board shall declare the results of the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.204. REVENUE BONDS. (a) The board may issue revenue bonds to:(1) purchase, construct, acquire, repair, renovate, or equip buildings or improvements for hospital purposes;(2) acquire sites to be used for hospital purposes; or(3) acquire and operate a mobile emergency medical or air ambulance service.(b) The bonds must be payable from and secured by a pledge of all or part of the revenue derived from the operation of the district's hospitals.(c) The bonds may be additionally secured by a mortgage or deed of trust lien on all or part of district property.(d) The bonds must be issued in the manner and in accordance with the procedures and requirements prescribed by Sections 264.042, 264.043, 264.046, 264.047, 264.048, and 264.049, Health and Safety Code, for issuance of revenue bonds by a county hospital authority.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.205. REFUNDING BONDS. (a) The board may issue refunding bonds to refund outstanding bonds issued by the district.(b) A refunding bond may be:(1) sold, with the proceeds of the refunding bonds applied to the payment of the outstanding indebtedness; or(2) exchanged wholly or partly for not less than a similar principal amount of outstanding indebtedness.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.206. MATURITY OF BONDS. District bonds must mature not later than 40 years after the date of issuance.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.207. EXECUTION OF BONDS. (a) The board president shall execute district bonds in the district's name.(b) The board secretary shall countersign district bonds in the manner provided by Chapter 618, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.208. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued or assumed by the district;(2) the transfer and issuance of the bonds; or(3) profits made in the sale of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. TAXESText of section effective on April 01, 2011Sec. 1073.251. IMPOSITION OF AD VALOREM TAX. (a) The board may impose a tax on all property in the district subject to district taxation.(b) The board may impose the tax to:(1) pay the interest on and create a sinking fund for bonds and other obligations issued or assumed by the district for hospital purposes;(2) provide for the operation and maintenance of the district and hospital system;(3) make improvements and additions to the hospital system; and(4) acquire necessary sites for the hospital system by purchase, lease, or condemnation.(c) The board may not impose a tax to pay the principal of or interest on revenue bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.252. TAX RATE. (a) The board may impose the tax at a rate not to exceed the limit approved by the voters at the election authorizing the imposition of the tax.(b) The tax rate for all purposes may not exceed 75 cents on each $100 valuation of all taxable property in the district.(c) In setting the tax rate, the board shall consider the income of the district from sources other than taxation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.253. TAX ASSESSOR-COLLECTOR. The board may provide for the appointment of a tax assessor-collector for the district or may contract for the assessment and collection of taxes as provided by the Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER G. DISSOLUTIONText of section effective on April 01, 2011Sec. 1073.301. DISSOLUTION; ELECTION. (a) The district may be dissolved only on approval of a majority of the district voters voting in an election held for that purpose.(b) The board may order an election on the question of dissolving the district and disposing of the district's assets and obligations.(c) The board shall order an election if the board receives a petition requesting an election that is signed by a number of district residents equal to at least 15 percent of the registered voters in the district.(d) The order calling the election must state:(1) the nature of the election, including the proposition to appear on the ballot;(2) the date of the election;(3) the hours during which the polls will be open; and(4) the location of the polling places.(e) Section 41.001(a), Election Code, does not apply to an election ordered under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.302. NOTICE OF ELECTION. (a) The board shall give notice of an election under this subchapter by publishing once a week for two consecutive weeks a substantial copy of the election order in a newspaper with general circulation in the district.(b) The first publication of the notice must appear not later than the 35th day before the date set for the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.303. BALLOT. The ballot for an election under this subchapter must be printed to permit voting for or against the proposition: "The dissolution of the North Runnels County Hospital District."

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.304. ELECTION RESULTS. (a) If a majority of the votes in an election under this subchapter favor dissolution, the board shall find that the district is dissolved.(b) If a majority of the votes in the election do not favor dissolution, the board shall continue to administer the district and another election on the question of dissolution may not be held before the first anniversary of the date of the most recent election to dissolve the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.305. TRANSFER OR ADMINISTRATION OF ASSETS. (a) If a majority of the votes in the election held under this subchapter favor dissolution, the board shall:(1) transfer the land, buildings, improvements, equipment, and other assets that belong to the district to Runnels County or another governmental entity in Runnels County; or(2) administer the property, assets, and debts until all money has been disposed of and all district debts have been paid or settled.(b) If the board makes the transfer under Subsection (a)(1), the county or entity assumes all debts and obligations of the district at the time of the transfer and the district is dissolved.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.306. SALE OR TRANSFER OF ASSETS AND LIABILITIES. (a) Notwithstanding any other provision of this chapter, the district may not be dissolved unless the board provides for the sale or transfer of the district's assets and liabilities to another person.(b) The dissolution of the district and the sale or transfer of the district's assets or liabilities may not contravene a trust indenture or bond resolution relating to the district's outstanding bonds. The dissolution and sale or transfer does not diminish or impair the rights of a holder of an outstanding bond, warrant, or other obligation of the district.(c) The sale or transfer of the district's assets and liabilities must satisfy the debt and bond obligations of the district in a manner that protects the interests of district residents, including the residents' collective property rights in the district's assets.(d) The district may not transfer or dispose of the district's assets except for due compensation unless:(1) the transfer is made to another governmental entity that serves the district; and(2) the transferred assets are to be used for the benefit of the district's residents.(e) A grant from federal funds is an obligation to be repaid in satisfaction.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.307. IMPOSITION OF TAX AND RETURN OF SURPLUS TAXES. (a) After the board finds that the district is dissolved, the board shall:(1) determine the debt owed by the district; and(2) impose on the property included in the district's tax rolls a tax that is in proportion of the debt to the property value.(b) On the payment of all outstanding debts and obligations of the district, the board shall order the secretary to return to each district taxpayer the taxpayer's pro rata share of all unused tax money.(c) A taxpayer may request that the taxpayer's share of surplus tax money be credited to the taxpayer's county taxes. If a taxpayer requests the credit, the board shall direct the secretary to transmit the money to the county tax assessor-collector.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1073.308. REPORT; DISSOLUTION ORDER. (a) After the district has paid all district debts and has disposed of all district money and other assets as prescribed by this subchapter, the board shall file a written report with the Commissioners Court of Runnels County summarizing the board's actions in dissolving the district.(b) Not later than the 10th day after the date the Commissioners Court of Runnels County receives the report and determines that the requirements of this subchapter have been fulfilled, the commissioners court shall enter an order dissolving the district and releasing the board from any further duty or obligation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1077. GAINESVILLE HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 3. HEALTH

SUBTITLE A. HOSPITAL DISTRICTS

CHAPTER 1077. GAINESVILLE HOSPITAL DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 1077.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Gainesville Hospital District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.002. AUTHORITY FOR OPERATION. The Gainesville

Hospital District operates in accordance with Section 9, Article

IX, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.003. POLITICAL SUBDIVISION. The district is a

political subdivision of this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Cooke County,

Texas, except that the district does not include territory

located in the Muenster Hospital District on the date the

election to approve the creation of the Gainesville Hospital

District was called.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.005. PUBLIC PURPOSE; TAX EXEMPTION. All property

owned by the district:

(1) shall be held for public purposes; and

(2) is exempt from taxation of every character by this state or

a political subdivision of this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.006. DISTRICT SUPPORT AND MAINTENANCE NOT STATE

OBLIGATION. The support and maintenance of the district may not

become a charge against or obligation of this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.007. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The

legislature may not make a direct appropriation for the

construction, maintenance, or improvement of a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Text of section effective on April 01, 2011

Sec. 1077.051. BOARD ELECTION; TERM. (a) The district is

governed by a board of nine directors.

(b) Directors serve staggered three-year terms.

(c) An election shall be held on the uniform election date in

May of each year to elect the appropriate number of directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.052. NOTICE OF ELECTION. Notice of an election of

directors shall be published in a newspaper of general

circulation in the area of the district in accordance with

Section 4.003, Election Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.053. QUALIFICATIONS FOR OFFICE. To be qualified to

hold office as a director, a person must be:

(1) a resident of the district; and

(2) a registered voter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.054. MEETING ATTENDANCE REQUIREMENT. (a) A director

who fails to attend at least four regular meetings in any

12-month period is considered to have resigned the director's

position, effective immediately on the date of the fourth

absence. Further action is not required by the director or the

board to effectuate a vacancy under this subsection.

(b) A vacancy created by a resignation under this section shall

be filled as provided by Section 1077.055.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.055. BOARD VACANCY. If a vacancy occurs in the office

of director, the remaining directors by majority vote shall

appoint a director for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.056. OFFICERS. The board shall elect from among its

members a president, vice president, secretary, and other

officers as in the judgment of the board are necessary.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.057. COMPENSATION; EXPENSES. A director is not

entitled to compensation but is entitled to receive actual

expenses incurred in attending to district business on approval

of the expenses by the remainder of the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.058. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR.

(a) The board shall appoint a qualified person as district

administrator.

(b) The board may appoint an assistant administrator.

(c) The district administrator and any assistant administrator

serve at the will of the board and are entitled to the

compensation determined by the board.

(d) On assuming the duties of district administrator, the

administrator shall execute a bond payable to the district in an

amount set by the board of not less than $5,000 that:

(1) is conditioned on the administrator performing the

administrator's duties; and

(2) contains other conditions the board may require.

(e) The board may pay for the bond with district money.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.059. GENERAL DUTIES OF DISTRICT ADMINISTRATOR.

Subject to the limitations prescribed by the board, the district

administrator shall:

(1) supervise the work and activities of the district; and

(2) direct the affairs of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.060. APPOINTMENT AND DISMISSAL OF STAFF AND EMPLOYEES.

(a) The board may appoint to or dismiss from the medical staff

the physicians, dentists, and podiatrists the board determines

necessary for the efficient operation of the district.

(b) The district may employ technicians, nurses, fiscal agents,

accountants, architects, additional attorneys, and other

necessary employees.

(c) The board may delegate to the district administrator the

authority to hire district employees.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.061. PERSONNEL CONTRACTS. (a) The board may contract

with a nonprofit corporation for the corporation to provide

administrative and other personnel for the operation of the

hospital facilities.

(b) The term of the contract may not exceed 25 years from the

date the contract is executed.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.062. RETIREMENT BENEFITS. The board may enter into

any contract or agreement with this state or the federal

government that is required to establish or continue a retirement

program for the benefit of the district's employees.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 1077.101. DISTRICT RESPONSIBILITY. (a) The district has

full responsibility for operating all hospital facilities for

providing medical and hospital care of the indigent persons in

the district.

(b) The district shall provide medical and hospital care for the

district's needy inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND

DEBT. A political subdivision in the district, other than the

district, may not impose a tax or issue bonds or other

obligations for hospital purposes for medical treatment of

indigent persons in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The

board shall manage, control, and administer the hospital system

and the district's money and resources.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.104. RULES. The board may adopt rules governing the

operation of the district and as required to administer this

chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.105. PURCHASING AND ACCOUNTING PROCEDURES. The board

may prescribe:

(1) the method and manner of making purchases and expenditures

by and for the district; and

(2) all accounting and control procedures.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.106. DISTRICT PROPERTY, FACILITIES, EQUIPMENT, AND

SERVICES. (a) The board has exclusive authority to determine

the type, character, and use of facilities in the hospital

system.

(b) The district may:

(1) purchase, construct, acquire, repair, or renovate buildings

and improvements; and

(2) equip buildings and improvements for hospital purposes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.107. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire a fee simple or other

interest in any type of property located in district territory if

the interest is necessary or convenient for the district to

exercise a power, right, or privilege conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.108. GIFTS AND ENDOWMENTS. The board may accept for

the district a gift or endowment to be held in trust and

administered by the board for the purposes and under the

directions, limitations, or other provisions prescribed in

writing by the donor that are not inconsistent with the proper

management and objectives of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.109. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND

TREATMENT. (a) The board may contract with a county or

municipality located outside the district for the care and

treatment of a sick or injured person of that county or

municipality.

(b) The board may contract with this state or a federal agency

for the treatment of a sick or injured person for whom this state

or the agency is responsible.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.110. PAYMENT FOR TREATMENT; PROCEDURES. (a) When an

indigent patient who resides in the district is admitted to a

district facility or a person who does not reside in the district

is admitted as an emergency patient to a district facility, the

district administrator shall have an inquiry made into the

circumstances of:

(1) the patient; and

(2) the patient's relatives who are legally liable for the

patient's support.

(b) If the district administrator determines that the patient or

those relatives cannot pay all or part of the costs of the care

and treatment in the hospital, the amount of the costs that

cannot be paid becomes a charge against the district as care for

indigents.

(c) If the district administrator determines that the patient or

those relatives can pay for all or part of the costs of the

patient's care and treatment, the patient or those relatives

shall be ordered to pay the district a specified amount each week

for the patient's support. The amount ordered must be

proportionate to the person's financial ability and may not

exceed the actual per capita cost of maintenance.

(d) The district administrator may collect the amount from the

estate of the patient, or from any relative who is legally liable

for the patient's support, in the manner provided by law for the

collection of expenses of the last illness of a deceased person.

(e) If there is a dispute as to the ability to pay, or doubt in

the mind of the district administrator, the board shall hold a

hearing and, after calling witnesses, shall:

(1) resolve the dispute or doubt; and

(2) issue any appropriate orders.

(f) A final order of the board may be appealed to the district

court. The substantial evidence rule applies to the appeal.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.111. AUTHORITY TO SUE AND BE SUED. As a governmental

entity, the district, through the board, may sue and be sued in

its own name in any court of this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 1077.151. BUDGET. (a) The district administrator shall

prepare an annual budget for approval by the board.

(b) The budget must be for the next fiscal year and must

include:

(1) proposed expenditures and disbursements;

(2) estimated receipts and collections; and

(3) the amount of taxes required to be imposed for the year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.152. PROPOSED BUDGET; NOTICE AND HEARING. (a) The

board shall hold a public hearing on the proposed budget.

(b) Notice of the hearing must be published at least once in a

newspaper of general circulation in Cooke County not later than

the 10th day before the date of the hearing.

(c) Any district taxpayer is entitled to:

(1) appear at the time and place designated in the notice; and

(2) be heard regarding any item included in the proposed budget.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.153. FISCAL YEAR. (a) The district operates

according to a fiscal year established by the board.

(b) The fiscal year may not be changed more than once in a

36-month period.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.154. AUDIT. (a) The district shall have an audit

made of the district's financial condition.

(b) The audit shall be open to inspection at all times at the

district's principal office.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.155. FINANCIAL REPORT. As soon as practical after the

close of each fiscal year, the district administrator shall

prepare for the board:

(1) a complete sworn statement of all district money; and

(2) a complete account of the disbursements of that money.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.156. DEPOSITORY. (a) The board shall select one or

more banks in the district to serve as a depository for district

money.

(b) District money shall be immediately deposited on receipt

with a depository bank to pay the principal of and interest on

the district's outstanding bonds on or before the maturity date

of the principal and interest.

(c) To the extent that money in a depository bank is not insured

by the Federal Deposit Insurance Corporation, the money must be

secured in the manner provided by law for the security of county

funds.

(d) Membership on the district's board of an officer or director

of a bank does not disqualify the bank from being designated as a

depository bank.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. BONDS

Text of section effective on April 01, 2011

Sec. 1077.201. BONDS. The board may issue and sell bonds to:

(1) purchase, construct, acquire, repair, or renovate buildings

and improvements; and

(2) equip buildings and improvements for hospital purposes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.202. TAX TO PAY BONDS. (a) The board may issue bonds

under Section 1077.201 payable from ad valorem taxes. If the

bonds are payable from ad valorem taxes, the board shall impose

an ad valorem tax to create an interest and sinking fund

sufficient to pay the principal of and interest on the bonds as

the bonds mature.

(b) The tax required by this section together with any other ad

valorem tax the district imposes may not in any year exceed 75

cents on each $100 valuation of all taxable property in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.203. BOND ELECTION. (a) The district may issue bonds

under Section 1077.201 that are payable from taxes only if the

bonds are authorized by a majority of the district voters voting

at an election held for that purpose.

(b) The board may order the election on its own motion.

(c) The order calling the election must specify:

(1) the date of the election;

(2) the location of the polling places;

(3) the presiding election officers;

(4) the purpose of the bond issuance;

(5) the amount of the bonds to be authorized; and

(6) the maximum maturity of the bonds.

(d) Notice of a bond election shall be given by publishing a

substantial copy of the order calling the election in a newspaper

of general circulation in the district once each week for two

consecutive weeks before the date of the election. The first

publication must occur at least 14 days before the date of the

election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.204. REVENUE BONDS. (a) The board may issue bonds

under Section 1077.201 payable from the district's revenue. The

board may issue the revenue bonds without an election.

(b) The bonds must be payable from all or part of the revenue

derived from the operation of the district's hospitals.

(c) The bonds may be additionally secured by a mortgage or deed

of trust lien on all or part of district property.

(d) The bonds must be issued in the manner and in accordance

with the procedures and requirements prescribed by Sections

264.042, 264.043, 264.046, 264.047, 264.048, and 264.049, Health

and Safety Code, for issuance of revenue bonds by a county

hospital authority.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.205. MATURITY OF TAX BONDS. District bonds payable

from taxes must mature not later than 40 years after the date of

issuance.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.206. EXECUTION OF BONDS. (a) The board president

shall execute the district bonds in the district's name.

(b) The board secretary shall countersign the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. TAXES

Text of section effective on April 01, 2011

Sec. 1077.251. IMPOSITION OF AD VALOREM TAX. (a) On final

approval of the annual budget, the board shall impose a tax on

all property in the district subject to district taxation.

(b) The board shall impose the tax to:

(1) pay the interest on and create a sinking fund for bonds

issued or assumed by the district for hospital purposes; and

(2) care for indigents.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.252. TAX RATE. (a) The board may impose the tax at a

rate not to exceed 75 cents on each $100 valuation of all taxable

property in the district.

(b) Not more than 65 cents of the rate authorized by Subsection

(a) may be imposed in any year to pay the interest on and create

a sinking fund for bonds issued or assumed by the district for

hospital purposes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 1077.253. TAX ASSESSOR-COLLECTOR. (a) Except as provided

by Subsection (b), the tax assessor-collector of Cooke County

shall assess and collect taxes imposed by the district.

(b) The board may appoint a district tax assessor-collector

under Section 285.041, Health and Safety Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1078. HOUSTON COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1078. HOUSTON COUNTY HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 1078.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Houston County Hospital District.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.002. AUTHORITY FOR OPERATION. The Houston County Hospital District operates and is financed as provided by Section 9, Article IX, Texas Constitution, and by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.003. ESSENTIAL PUBLIC FUNCTION. The district is a public entity performing an essential public function.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of Houston County, Texas, except that portion of Houston County within the boundaries of the Grapeland Hospital District of Houston County, Texas, as those boundaries existed on August 26, 1985, is not included in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The state may not become obligated for the support or maintenance of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 1078.051. BOARD ELECTION; TERM. (a) The district is governed by a board of nine directors elected by place.(b) Directors serve staggered two-year terms unless four-year terms are established under Section 285.081, Health and Safety Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.052. NOTICE OF ELECTION. At least 35 days before the date of an election of directors, notice of the election shall be published one time in a newspaper with general circulation in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.053. BALLOT PETITION. A person who wants to have the person's name printed on the ballot as a candidate for director must file with the board secretary a petition requesting that action. The petition must:(1) be signed by at least 100 registered voters of the district as determined by the most recent official list of registered voters;(2) be filed not later than the 31st day before the date of the election; and(3) specify the place for which the person is to be a candidate.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.054. QUALIFICATIONS FOR OFFICE. (a) To be eligible to be a candidate for or to serve as a director, a person must be:(1) a resident of the district; and(2) a qualified voter.(b) A district employee may not serve as a director.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.055. BOND; RECORD OF BOND. (a) Before assuming the duties of office, each director must execute a bond for $5,000 that is:(1) payable to the district; and(2) conditioned on the faithful performance of the director's duties.(b) The board may pay for a director's bond with district money.(c) The bond shall be kept in the permanent records of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.056. BOARD VACANCY. If a vacancy occurs in the office of director, the remaining directors shall appoint a director for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.057. OFFICERS. (a) The board shall elect a president and a vice president from among its members.(b) The board shall appoint a secretary, who need not be a director.(c) Each officer of the board serves for a term of one year.(d) The board shall fill a vacancy in a board office for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.058. COMPENSATION; EXPENSES. A director or officer serves without compensation but may be reimbursed for actual expenses incurred in the performance of official duties. The expenses must be:(1) reported in the district's records; and(2) approved by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.059. VOTING REQUIREMENT. A concurrence of a majority of the directors voting is necessary in any matter relating to district business.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.060. DISTRICT ADMINISTRATOR. (a) The board may appoint a qualified person as district administrator.(b) The district administrator serves at the will of the board and is entitled to the compensation determined by the board.(c) Before assuming the duties of district administrator, the administrator must execute a bond in the amount set by the board of not less than $5,000 that is:(1) payable to the district; and(2) conditioned on the faithful performance of the administrator's duties under this chapter.(d) The board may pay for the bond with district money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.061. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the general affairs of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.062. ASSISTANT DISTRICT ADMINISTRATOR; ATTORNEY. (a) The board may appoint qualified persons as:(1) the assistant district administrator; and(2) the attorney for the district.(b) The assistant district administrator and the attorney for the district serve at the will of the board and are entitled to the compensation determined by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.063. APPOINTMENTS AND RECRUITMENT OF STAFF AND EMPLOYEES. (a) The board may appoint to the staff any doctors the board considers necessary for the efficient operation of the district and may make temporary appointments as necessary.(b) The district may employ technicians, nurses, fiscal agents, accountants, architects, additional attorneys, and other necessary employees.(c) The board may delegate to the district administrator the authority to employ persons for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.064. RETIREMENT BENEFITS. The board may provide retirement benefits for district employees by:(1) establishing or administering a retirement program; or(2) participating in:(A) the Texas County and District Retirement System; or(B) another statewide retirement system in which the district is eligible to participate.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 1078.101. DISTRICT RESPONSIBILITY. The district has full responsibility for:(1) operating hospital facilities; and(2) providing medical and hospital care for the district's needy inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.102. RESTRICTION ON HOUSTON COUNTY TAXATION AND DEBT. Houston County may not impose a tax or issue bonds or other obligations for hospital purposes or to provide medical care for district residents.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the hospital system and the district's money and resources.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.104. RULES. The board may adopt rules governing:(1) the operation of the hospital and hospital system; and(2) the duties, functions, and responsibilities of the district staff and employees.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.105. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method of making purchases and expenditures by and for the district; and(2) accounting and control procedures for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.106. MOBILE EMERGENCY MEDICAL SERVICE. The district may operate or provide for the operation of a mobile emergency medical service.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board shall determine:(1) the type, number, and location of buildings required to maintain an adequate hospital system; and(2) the type of equipment necessary for hospital care.(b) The board may:(1) acquire property, including facilities and equipment, for the district for use in the hospital system; and(2) mortgage or pledge the property as security for the payment of the purchase price.(c) The board may lease hospital facilities from others for the district.(d) The board may sell or otherwise dispose of property, including facilities or equipment, for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.108. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in property located in district territory if the property interest is necessary to exercise a right or authority conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit money in the trial court or execute a bond as provided by Section 21.021(a)(2) or (3), Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court;(2) provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or petition for review.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.109. COST OF RELOCATING OR ALTERING PROPERTY. In exercising the power of eminent domain, if the board requires relocating, raising, lowering, rerouting, changing the grade of, or altering the construction of any railroad, highway, pipeline, or electric transmission, telegraph, or telephone line, conduit, pole, or facility, the district must bear the actual cost of relocating, raising, lowering, rerouting, changing the grade, or altering the construction to provide comparable replacement without enhancement of facilities, after deducting the net salvage value derived from the old facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.110. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust for any purpose and under any direction, limitation, or other provision prescribed in writing by the donor that is consistent with the proper management of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.111. LEASE OF DISTRICT PROPERTY. (a) The board may lease all or part of the district's property, including facilities or equipment, to any person on terms the board considers to be in the district's best interest. The lease period may not exceed 40 years.(b) When leasing the property the board may delegate as it considers appropriate the board's power to manage or operate the leased property to furnish hospital care.(c) For each leased property the board shall provide that the lessee charge rates for services rendered or goods provided at the leased premises that, together with other sources of the lessee's revenue, produce an amount sufficient to enable the lessee to pay the expenses of operating and maintaining the leased premises required of the lessee under the lease. The lease must also require the lessee to pay lease rentals to the district that will be sufficient when taken with any other sources of the district's estimated revenue that are pledged for the same purposes to:(1) pay the interest on any revenue or special obligation bonds that are payable wholly or partly from the lease rentals;(2) create and maintain a sinking fund to pay the principal of, interest on, and premium, if any, on the bonds as they become due;(3) create and maintain a bond reserve fund and other fund as provided for in the bond resolution or trust indenture authorizing the issuance of the bonds; and(4) pay all other charges, fees, costs, and expenses that the lessee is required to pay under the resolution or indenture.(d) The lease, management agreement, bond resolution, or trust indenture may prescribe systems, methods, routines, procedures, and policies for the operation of the buildings and other facilities owned by the district. If all or part of the district's buildings or other facilities are leased, the district may delegate to the lessee the duty to establish the systems, methods, routines, procedures, and policies for the operation of the leased premises.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.112. CONSTRUCTION CONTRACTS. (a) The board may enter into construction contracts for the district.(b) The board may enter into a construction contract that involves the expenditure of more than the amount provided by Section 271.024, Local Government Code, only after competitive bidding as provided by Subchapter B, Chapter 271, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.113. OPERATING AND MANAGEMENT CONTRACTS. The district, through its board, may:(1) enter into an operating or management contract with any person relating to all or any part of its hospital facility;(2) delegate to the person the power to manage and operate all or part of the hospital facilities or hospital system; and(3) employ and discharge employees or appoint and remove doctors from the staff.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.114. CONTRACTS FOR CARE. The board may contract with any lessee of the district's hospital facilities or any other person to provide hospital care to needy district inhabitants for payments and under terms that the board considers to be in the district's best interests.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.115. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR SERVICES. The board may contract with a political subdivision of the state or with a state or federal agency for the district or for any lessee of the district's hospital facilities to:(1) furnish a mobile emergency medical service; or(2) provide for the investigatory or welfare needs of district inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.116. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a person who resides in the district is admitted as a patient to a district facility, the district administrator or a person designated by the board may have an inquiry made into the financial circumstances of:(1) the patient; and(2) a relative of the patient who is legally responsible for the patient's support.(b) To the extent that a patient or a relative of the patient legally responsible for the patient's support cannot pay for care and treatment provided by the district, the district shall supply the care and treatment without charging the patient or the patient's relative.(c) On determining that the patient or a relative legally responsible for the patient's support can pay for all or any part of the care and treatment provided by the district, the district administrator or the person designated by the board shall report that determination to the board, and the board shall issue an order directing the patient or the relative to pay the district a specified amount each week. The amount must be based on the person's ability to pay.(d) The district administrator or the person designated by the board may collect the amount owed to the district from the patient's estate or from that of a relative legally responsible for the patient's support in the manner provided by law for collection of expenses in the last illness of a deceased person.(e) If there is a dispute relating to a person's ability to pay or if the district administrator or the person designated by the board has any doubt concerning a person's ability to pay, the board shall:(1) call witnesses;(2) hear and resolve the question; and(3) issue a final order.(f) The final order of the board may be appealed to a district court in Houston County. The substantial evidence rule applies to the appeal.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.117. REIMBURSEMENT FOR SERVICE. (a) The board shall require a county or municipality located outside the district to reimburse the district for the district's care and treatment of a sick or injured person of that county or municipality.(b) The board shall require the sheriff of Houston County to reimburse the district for the district's care and treatment of a person who is confined in a jail facility of Houston County and is not a district resident.(c) On behalf of the district, the board may contract with the state or federal government for that government to reimburse the district for treatment of a sick or injured person.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.118. AUTHORITY TO SUE AND BE SUED. The board may sue and be sued on behalf of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCE PROVISIONSText of section effective on April 01, 2011Sec. 1078.151. BUDGET. (a) The district administrator shall prepare a proposed annual budget for the district.(b) The proposed budget must contain a complete financial statement, including a statement of:(1) the outstanding obligations of the district;(2) the amount of cash on hand in each district fund;(3) the amount of money received by the district from all sources during the previous year;(4) the amount of money available to the district from all sources during the ensuing year;(5) the amount of the balances expected at the end of the year in which the budget is being prepared;(6) the estimated amount of revenue and balances available to cover the proposed budget; and(7) the estimated tax rate required.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The board shall hold a public hearing on the proposed annual budget.(b) The board shall publish notice of the hearing in a newspaper with general circulation in the district not later than the 10th day before the date of the hearing.(c) Any district resident is entitled to be present and participate at the hearing.(d) At the conclusion of the hearing, the board shall adopt a budget by acting on the budget proposed by the district administrator. The board may make any changes in the proposed budget that the board determines to be in the interests of the taxpayers.(e) The budget is effective only after adoption by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.153. AMENDMENTS TO BUDGET. After the annual budget is adopted, the budget may be amended on the board's approval.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.154. RESTRICTION ON EXPENDITURES. Money may be spent only for an expense included in the budget or an amendment to the budget.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.155. FISCAL YEAR. (a) The district operates according to a fiscal year established by the board.(b) The fiscal year may not be changed:(1) during a period that revenue bonds of the district are outstanding; or(2) more than once in a 24-month period.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.156. ANNUAL AUDIT. The board annually shall have an audit made of the district's financial condition.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.157. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS. The annual audit and other district records shall be open to inspection during regular business hours at the district's principal office.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.158. FINANCIAL REPORT. As soon as practicable after the close of the fiscal year, the district administrator shall prepare for the board:(1) a sworn statement of the amount of district money; and(2) an account of the disbursements of that money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.159. DEPOSITORY. (a) The board shall select at least one bank to serve as a depository for district money.(b) District money, other than money invested as provided by Section 1078.160(b) and money transmitted to a bank for payment of bonds or obligations issued or assumed by the district, shall be deposited as received with the depository bank and shall remain on deposit. This subsection does not limit the power of the board to place a part of district money on time deposit or to purchase certificates of deposit.(c) The district may not deposit money with a bank in an amount that exceeds the maximum amount secured by the Federal Deposit Insurance Corporation unless the bank first executes a bond or other security in an amount sufficient to secure from loss the district money that exceeds the amount secured by the Federal Deposit Insurance Corporation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.160. SPENDING AND INVESTMENT RESTRICTIONS. (a) Except as provided by this section and Sections 1078.112, 1078.201, 1078.204, and 1078.205, the district may not incur a debt payable from district revenue other than the revenue on hand or to be on hand in the current and immediately following district fiscal years.(b) The board may invest operating, depreciation, or building reserves only in funds or securities specified by Chapter 2256, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. BONDSText of section effective on April 01, 2011Sec. 1078.201. GENERAL OBLIGATION BONDS. If authorized by an election, the board may issue and sell general obligation bonds in the name and on the faith and credit of the district to:(1) purchase, construct, acquire, repair, or renovate buildings or improvements;(2) equip buildings or improvements for hospital purposes; or(3) acquire and operate a mobile emergency medical service.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1078.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed the limit approved by the voters at the election authorizing the imposition of a tax.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.203. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters.(b) The board may order a bond election.(c) The order calling the election must specify:(1) the nature and date of the election;(2) the hours during which the polls will be open;(3) the location of the polling places;(4) the amount of the bonds to be authorized; and(5) the maximum maturity of the bonds.(d) Notice of a bond election shall be given as provided by Section 1251.003, Government Code.(e) The board shall declare the results of the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.204. REVENUE BONDS. (a) The board may issue revenue bonds to:(1) purchase, construct, acquire, repair, renovate, or equip buildings or improvements for hospital purposes;(2) acquire sites to be used for hospital purposes; or(3) acquire and operate a mobile emergency medical service to assist the district in carrying out its hospital purposes.(b) The bonds must be payable from and secured by a pledge of all or part of the revenue derived from the operation of the district's hospital system.(c) The bonds may be additionally secured by a mortgage or deed of trust lien on all or part of district property.(d) The bonds must be issued in the manner provided by Sections 264.042, 264.043, 264.046, 264.047, 264.048, and 264.049, Health and Safety Code, for issuance of revenue bonds by a county hospital authority.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.205. REFUNDING BONDS. (a) The board may issue refunding bonds to refund outstanding indebtedness issued or assumed by the district.(b) A refunding bond may be:(1) sold, with the proceeds of the refunding bond applied to the payment of the outstanding indebtedness; or(2) exchanged wholly or partly for not less than a similar principal amount of outstanding indebtedness.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.206. MATURITY OF BONDS. District bonds must mature not later than 50 years after the date of issuance.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.207. EXECUTION OF BONDS. (a) The board president shall execute district bonds in the district's name.(b) The board secretary shall countersign the bonds in the manner provided by Chapter 618, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.208. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued by the district;(2) any transaction relating to the bonds; and(3) profits made in the sale of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. AD VALOREM TAXText of section effective on April 01, 2011Sec. 1078.251. IMPOSITION OF AD VALOREM TAX. (a) The board may impose a tax on all property in the district subject to district taxation.(b) The tax shall be imposed for and may be pledged to:(1) meet the requirements of district bonds and the indebtedness assumed by the district;(2) provide for the district's maintenance and operating expenses, including the cost or contract payments for hospital care for needy district inhabitants; and(3) make improvements and additions to the district's hospital facilities or hospital system and acquire necessary sites for those improvements and additions by gift, purchase, lease, or condemnation.(c) The district may not impose a tax to pay the principal of or interest on revenue bonds issued under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.252. TAX RATE. (a) The board may impose the tax at a rate not to exceed the limit approved by the voters at the election authorizing the imposition of the tax.(b) The tax rate for all purposes may not exceed 75 cents on each $100 valuation of all taxable property in the district.(c) In setting the tax rate, the board shall consider the income of the district from sources other than taxation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1078.253. TAX ASSESSOR-COLLECTOR. The board may provide for the appointment of a tax assessor-collector for the district or may contract for the assessment and collection of taxes as provided by the Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1079. JACK COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1079. JACK COUNTY HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 1079.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Jack County Hospital District.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.002. AUTHORITY FOR OPERATION. The Jack County Hospital District operates and is financed as provided by Section 9, Article IX, Texas Constitution, and by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.003. ESSENTIAL PUBLIC FUNCTION. The district is a public entity performing an essential public function.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of Jack County, Texas.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. This state may not become obligated for the support or maintenance of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 1079.051. BOARD ELECTION; TERM. (a) The board is governed by five directors elected at large by place.(b) Unless four-year terms are established under Section 285.081, Health and Safety Code:(1) directors serve staggered two-year terms;(2) a directors' election shall be held on the uniform election date in May of each year; and(3) the terms of the directors elected to places 1, 3, and 5 expire in even-numbered years and the terms of the directors elected to places 2 and 4 expire in odd-numbered years.(c) A director's term begins on June 1 following the director's election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.052. QUALIFICATIONS FOR OFFICE. To be eligible to be a candidate for or to serve as a director, a person must be:(1) a resident of the district; and(2) a qualified voter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.053. BOND; RECORD OF BOND. (a) Before assuming the duties of office, each director must execute a bond for $5,000 that is:(1) payable to the district; and(2) conditioned on the faithful performance of the director's duties.(b) The board may pay for a director's bond with district money.(c) The bond shall be kept in the permanent records of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.054. BOARD VACANCY. If a vacancy occurs in the office of director, the remaining directors shall appoint a director for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.055. OFFICERS. (a) The board shall elect a president and a vice president from among its members.(b) The board shall appoint a secretary, who need not be a director.(c) Each officer of the board serves for a term of one year.(d) The board shall fill a vacancy in a board office for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.056. COMPENSATION; EXPENSES. A director or officer serves without compensation but may be reimbursed for actual expenses incurred in the performance of official duties. The expenses must be:(1) reported in the district's records; and(2) approved by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.057. VOTING REQUIREMENT. A concurrence of a majority of the directors voting is necessary in any matter relating to district business.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.058. DISTRICT ADMINISTRATOR. (a) The board may appoint a qualified person as district administrator.(b) The district administrator serves at the will of the board and is entitled to the compensation determined by the board.(c) Before assuming the duties of district administrator, the administrator shall execute a bond in the amount determined by the board of not less than $5,000 that is:(1) payable to the district; and(2) conditioned on the faithful performance of the administrator's duties under this chapter.(d) The board may pay for the bond with district money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.059. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the general affairs of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.060. APPOINTMENT OF STAFF AND EMPLOYEES. (a) The board may appoint to the staff any doctors the board considers necessary for the efficient operation of the district and may make temporary appointments as necessary.(b) The district may employ technicians, nurses, fiscal agents, accountants, architects, and other necessary employees.(c) The board may delegate to the district administrator the authority to employ persons for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.061. RETIREMENT BENEFITS. The board may provide retirement benefits for district employees by:(1) establishing or administering a retirement program; or(2) participating in:(A) the Texas County and District Retirement System; or(B) another statewide retirement system in which the district is eligible to participate.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 1079.101. DISTRICT RESPONSIBILITY. The district has full responsibility for:(1) operating hospital facilities; and(2) providing medical and hospital care for the district's needy inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.102. RESTRICTION ON COUNTY TAXATION AND DEBT. Jack County may not impose a tax or issue bonds or other obligations for hospital purposes or to provide medical care for district residents.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the hospital system and the district's money and resources.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.104. RULES. The board may adopt rules governing:(1) the operation of the hospital and hospital system; and(2) the duties, functions, and responsibilities of district staff and employees.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.105. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method of making purchases and expenditures by and for the district; and(2) accounting and control procedures for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.106. MOBILE EMERGENCY MEDICAL SERVICE. The district may operate or provide for the operation of a mobile emergency medical service.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board shall determine:(1) the type, number, and location of buildings required to maintain an adequate hospital system; and(2) the type of equipment necessary for hospital care.(b) The board may:(1) acquire property, including facilities and equipment, for the district for use in the hospital system; and(2) mortgage or pledge the property as security for the payment of the purchase price.(c) The board may lease hospital facilities for the district.(d) The board may sell or otherwise dispose of property, including facilities or equipment, for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.108. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in property located in district territory if the property interest is necessary to exercise a right or authority conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except that the district is not required to deposit in the trial court money or a bond as provided by Section 21.021(a), Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court;(2) provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or petition for review.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.109. COST OF RELOCATING OR ALTERING PROPERTY. In exercising the power of eminent domain, if the board requires relocating, raising, lowering, rerouting, changing the grade of, or altering the construction of any railroad, highway, pipeline, or electric transmission and electric distribution, telegraph, or telephone line, conduit, pole, or facility, the district must bear the actual cost of relocating, raising, lowering, rerouting, changing the grade, or altering the construction to provide comparable replacement without enhancement of facilities, after deducting the net salvage value derived from the old facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.110. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust for any purpose and under any direction, limitation, or other provision prescribed in writing by the donor that is consistent with the proper management of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.111. CONSTRUCTION CONTRACTS. (a) The board may enter into construction contracts for the district.(b) The board may enter into a construction contract that involves the expenditure of more than the amount provided by Section 271.024, Local Government Code, only after competitive bidding as provided by Subchapter B, Chapter 271, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.112. OPERATING AND MANAGEMENT CONTRACTS. The board may enter into an operating or management contract relating to a hospital facility for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR SERVICES. The board may contract with a political subdivision of this state or with a state or federal agency for the district to:(1) furnish a mobile emergency medical service; or(2) provide for the investigatory or welfare needs of district inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.114. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a person who resides in the district is admitted as a patient to a district facility, the district administrator may have an inquiry made into the financial circumstances of:(1) the patient; and(2) a relative of the patient who is legally responsible for the patient's support.(b) To the extent that the patient or a relative of the patient who is legally responsible for the patient's support cannot pay for care and treatment provided by the district, the district shall supply the care and treatment without charging the patient or the patient's relative.(c) On determining that the patient or a relative legally responsible for the patient's support can pay for all or part of the care and treatment provided by the district, the district administrator shall report that determination to the board and the board shall issue an order directing the patient or the relative to pay the district a specified amount each week. The amount must be based on the individual's ability to pay.(d) The district administrator may collect the money owed to the district from the patient's estate or from that of a relative legally responsible for the patient's support in the manner provided by law for collection of expenses in the last illness of a deceased person.(e) If there is a dispute relating to a person's ability to pay or if the district administrator has any doubt concerning a person's ability to pay, the board shall:(1) call witnesses;(2) hear and resolve the question; and(3) issue a final order.(f) The final order of the board may be appealed to a district court in Jack County. The substantial evidence rule applies to the appeal.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.115. REIMBURSEMENT FOR SERVICES. (a) The board shall require a county, municipality, or public hospital located outside the district to reimburse the district for the district's care and treatment of a sick or injured person of that county, municipality, or public hospital as provided by Chapter 61, Health and Safety Code.(b) The board shall require the sheriff of Jack County or the police chief of the City of Jacksboro to reimburse the district for the district's care and treatment of a person who is confined in a jail facility of Jack County or the City of Jacksboro and is not a district resident.(c) On behalf of the district, the board may contract with the state or federal government for that government to reimburse the district for treatment of a sick or injured person.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.116. AUTHORITY TO SUE AND BE SUED. The board may sue and be sued on behalf of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 1079.151. BUDGET. (a) The district administrator shall prepare a proposed annual budget for the district.(b) The proposed budget must contain a complete financial statement, including a statement of:(1) the outstanding obligations of the district;(2) the amount of cash on hand in each district fund;(3) the amount of money received by the district from all sources during the previous year;(4) the amount of money available to the district from all sources during the ensuing year;(5) the amount of the balances expected at the end of the year in which the budget is being prepared;(6) the estimated amount of revenue and balances available to cover the proposed budget; and(7) the estimated tax rate required.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The board shall hold a public hearing on the proposed annual budget.(b) The board shall publish notice of the hearing in a newspaper with general circulation in the district not later than the 10th day before the date of the hearing.(c) Any district resident is entitled to be present and participate at the hearing.(d) At the conclusion of the hearing, the board shall adopt a budget by acting on the budget proposed by the district administrator. The board may make any changes in the proposed budget that the board judges to be in the interests of the taxpayers.(e) The budget is effective only after adoption by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.153. AMENDMENTS TO BUDGET. After the annual budget is adopted, the budget may be amended on the board's approval.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.154. RESTRICTION ON EXPENDITURES. Money may be spent only for an expense included in the budget or an amendment to the budget.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.155. FISCAL YEAR. (a) The district operates according to a fiscal year established by the board.(b) The fiscal year may not be changed:(1) during a period that revenue bonds of the district are outstanding; or(2) more than once in a 24-month period.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.156. ANNUAL AUDIT. The board annually shall have an audit made of the district's financial condition.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.157. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS. The annual audit and other district records shall be open to inspection during regular business hours at the district's principal office.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.158. FINANCIAL REPORT. As soon as practicable after the close of the fiscal year, the district administrator shall prepare for the board:(1) a sworn statement of the amount of district money; and(2) an account of the disbursements of that money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.159. DEPOSITORY. (a) The board shall select at least one bank to serve as a depository for district money.(b) District money, other than money invested as provided by Section 1079.160(b) and money transmitted to a bank for payment of bonds or obligations issued or assumed by the district, shall be deposited as received with the depository bank and must remain on deposit. This subsection does not limit the power of the board to place a part of district money on time deposit or to purchase certificates of deposit.(c) The district may not deposit money with a bank in an amount that exceeds the maximum amount secured by the Federal Deposit Insurance Corporation unless the bank first executes a bond or other security in an amount sufficient to secure from loss the district money that exceeds the amount secured by the Federal Deposit Insurance Corporation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.160. SPENDING AND INVESTMENT RESTRICTIONS. (a) Except as provided by Sections 1079.111, 1079.201, 1079.204, and 1079.205, the district may not incur a debt payable from district revenue other than the revenue on hand or to be on hand in the current and the immediately following district fiscal years.(b) The board may invest operating, depreciation, or building reserves only in funds or securities specified by Chapter 2256, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. BONDSText of section effective on April 01, 2011Sec. 1079.201. GENERAL OBLIGATION BONDS. If authorized by an election, the board may issue and sell general obligation bonds in the name and on the faith and credit of the district to:(1) purchase, construct, acquire, repair, or renovate buildings or improvements;(2) equip buildings or improvements for hospital purposes; or(3) acquire and operate a mobile emergency medical service.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1079.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed the limit approved by the voters at the election authorizing the imposition of the tax.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.203. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters voting at an election held for that purpose.(b) The board may order a bond election.(c) The order calling the election must specify:(1) the nature and date of the election;(2) the hours during which the polls will be open;(3) the location of the polling places;(4) the amount of the bonds to be authorized; and(5) the maximum maturity of the bonds.(d) Notice of a bond election shall be given as provided by Section 1251.003, Government Code.(e) The board shall declare the results of the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.204. REVENUE BONDS. (a) The board may issue revenue bonds to:(1) purchase, construct, acquire, repair, renovate, or equip buildings or improvements for hospital purposes;(2) acquire sites to be used for hospital purposes; or(3) acquire and operate a mobile emergency medical service to assist the district in carrying out its hospital purposes.(b) The bonds must be payable from and secured by a pledge of all or part of the revenue derived from the operation of the district's hospital system.(c) The bonds may be additionally secured by a mortgage or deed of trust lien on all or part of district property.(d) The bonds must be issued in the manner provided by Sections 264.042, 264.043, 264.046, 264.047, 264.048, and 264.049, Health and Safety Code, for issuance of revenue bonds by a county hospital authority.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.205. REFUNDING BONDS. (a) The board may issue refunding bonds to refund an outstanding indebtedness issued or assumed by the district.(b) Refunding bonds may be:(1) sold, with the proceeds of the refunding bonds applied to the payment of the outstanding indebtedness; or(2) exchanged wholly or partly for not less than a similar principal amount of outstanding indebtedness.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.206. MATURITY OF BONDS. District bonds must mature not later than 50 years after the date of issuance.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.207. EXECUTION OF BONDS. (a) The board president shall execute district bonds in the district's name.(b) The board secretary shall countersign the bonds in the manner provided by Chapter 618, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.208. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued by the district;(2) any transaction relating to the bonds; and(3) profits made in the sale of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. TAXESText of section effective on April 01, 2011Sec. 1079.251. IMPOSITION OF AD VALOREM TAX. (a) The board may impose a tax on all property in the district subject to district taxation.(b) The tax may be used to pay:(1) indebtedness issued or assumed by the district; and(2) the maintenance and operating expenses of the district.(c) The district may not impose a tax to pay the principal of or interest on revenue bonds issued under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.252. TAX RATE. (a) The board may impose the tax at a rate not to exceed the limit approved by the voters at the election authorizing the imposition of the tax.(b) The tax rate for all purposes may not exceed 75 cents on each $100 valuation of all taxable property in the district.(c) In setting the tax rate, the board shall consider the income of the district from sources other than taxation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1079.253. TAX ASSESSOR-COLLECTOR. The board may provide for the appointment of a tax assessor-collector for the district or may contract for the assessment and collection of taxes as provided by the Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1080. NIXON HOSPITAL DISTRICT OF GONZALES AND WILSON COUNTIES, TEXAS

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1080. NIXON HOSPITAL DISTRICT OF GONZALES AND WILSON COUNTIES, TEXASSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 1080.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Nixon Hospital District of Gonzales and Wilson Counties, Texas.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.002. AUTHORITY FOR CREATION. The Nixon Hospital District of Gonzales and Wilson Counties, Texas, is created under the authority of Section 9, Article IX, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.003. DISTRICT TERRITORY. (a) The district is composed of the territory described by Section 2(a), Chapter 644, Acts of the 59th Legislature, Regular Session, 1965. Notwithstanding the metes and bounds description provided by that section, the district does not include any land in Karnes County.(b) The district's boundaries described by Section 2(a), Chapter 644, Acts of the 59th Legislature, Regular Session, 1965, form a closure. An error in copying the description of the boundaries does not affect the validity of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.004. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The support and maintenance of the district's hospital system and any indebtedness incurred by the district under this chapter may not become a charge against or obligation of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.005. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 1080.051. BOARD ELECTION; TERMS. (a) The board consists of seven directors elected from the district at large.(b) Directors serve staggered two-year terms unless four-year terms are established under Section 285.081, Health and Safety Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.052. QUALIFICATIONS FOR OFFICE. To qualify for election to the board, a person must:(1) be at least 18 years of age;(2) have been a resident of the district for at least two years;(3) be a qualified voter; and(4) own taxable property in the district and have duly rendered that property for taxation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.053. BOND; RECORD OF BOND AND OATH OR AFFIRMATION OF OFFICE. (a) A person elected to the board shall qualify for office by executing a good and sufficient commercial bond for $1,000 that is:(1) payable to the district; and(2) conditioned on the faithful performance of the director's duties.(b) The district shall pay for a director's bond.(c) Each director's bond and constitutional oath or affirmation of office shall be deposited with the district's depository for safekeeping.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.054. OFFICERS. The board shall elect from among its members a president, a secretary, and a treasurer at the first meeting after each directors' election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.055. COMPENSATION; EXPENSES. A director is not entitled to compensation but is entitled to reimbursement for necessary expenses incurred in the performance of official duties.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.056. DISTRICT ADMINISTRATOR. (a) The board may employ a district administrator to manage the operations of the hospital system.(b) The district administrator may employ necessary personnel to perform the services provided by the hospital system.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.057. EMPLOYEES. The board may employ an attorney, a general manager, a bookkeeper, an architect, and other employees necessary for the efficient operation of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.058. MAINTENANCE OF RECORDS; PUBLIC INSPECTION. The board shall:(1) maintain all district records, including books, accounts, notices, minutes, and other matters of the district and its operation, at the district office; and(2) make those records available for public inspection at reasonable times.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 1080.101. DISTRICT RESPONSIBILITY. The district shall provide all necessary hospital and medical care for the district's needy inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND DEBT. A political subdivision of this state, other than the district, may not impose a tax or issue bonds or other obligations to provide hospital service or medical care in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.103. MANAGEMENT AND CONTROL OF THE DISTRICT. The management and control of the district is vested in the board, and the board has full power to manage and control the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.104. HOSPITAL SYSTEM. The district has the responsibility to establish a hospital, hospital system, or clinic within its boundaries to provide hospital and medical care to the district's residents.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.105. RULES. (a) The board shall adopt rules for the efficient operation of the district, including district facilities.(b) The board shall:(1) publish the rules in book form; and(2) provide copies to interested persons on request at district expense.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.106. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe the method of making purchases and expenditures and the manner of accounting and control used by the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.107. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in real, personal, or mixed property located in district territory if the interest is necessary for the district to exercise a power or duty conferred on the district by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021(a), Property Code.(c) In a condemnation proceeding, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court; or(2) provide a bond for costs or a supersedeas bond on an appeal or petition for review.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.108. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.109. CONTRACTS WITH POLITICAL SUBDIVISIONS FOR HOSPITAL AND MEDICAL CARE. The board may contract with another political subdivision to provide hospital and medical care for needy persons who reside outside the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.110. CONTRACT CONCERNING HEALTH CARE FACILITY IN DISTRICT. The district may contract with any of the following entities for the entity to lease, manage, or operate a health care facility in the district:(1) the DeWitt Medical District; and(2) Gonzales Healthcare Systems.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.111. PAYMENT FOR TREATMENT; PROCEDURE. (a) A person who resides in the district is entitled to receive necessary medical and hospital care regardless of whether the person has the ability to pay for the care and may apply to receive this care without cost.(b) The board or the district administrator shall employ a person to investigate the ability of the patient and any relative who is liable for the patient's support to pay for the medical and hospital care received by the patient.(c) If the investigator determines that the patient or relative legally liable for the patient's support cannot pay all or part of the costs of the patient's care, the expense of the care becomes a charge against the district.(d) If the patient or a relative legally liable for the patient's support can pay for all or part of the costs of the patient's care, the board shall order the patient or relative to pay to the treasurer each week an amount specified in the order. The amount must be proportionate to the person's ability to pay.(e) The district may collect the amount from the patient's estate, or from any relative who is liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(f) If there is a dispute as to the ability to pay, or doubt in the mind of the investigator, the board shall hold a hearing and, after calling witnesses, shall:(1) determine the question; and(2) make the proper order based on the board's findings.(g) A party to the hearing who is not satisfied with the result of the order may appeal to the district court. The appeal is de novo, as that term is used in an appeal from a justice court to a county court.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 1080.151. BUDGET. The board shall prepare a budget that includes:(1) proposed expenditures and disbursements;(2) estimated receipts and collections for the next fiscal year; and(3) the amount of taxes required to be imposed to meet the proposed budget.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.152. PROPOSED BUDGET: NOTICE AND HEARING. (a) The board shall hold a public hearing on the proposed budget.(b) Notice of the hearing must be published at least once in a newspaper of general circulation in each county in the district not later than the 10th day before the date of the hearing.(c) Any person who owns taxable property in the district and has duly rendered that property for taxation is entitled to:(1) appear at the hearing; and(2) be heard regarding any item in the proposed budget.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.153. FISCAL YEAR. The district's fiscal year is from October 1 to September 30.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.154. ANNUAL AUDIT. (a) The board annually shall require an independent audit of the district's books and records.(b) Not later than December 1 of each year, the board shall file a copy of the audit with:(1) the comptroller; and(2) the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.155. DEPOSITORY. (a) The board by resolution shall designate a bank in Gonzales or Wilson County as the district's depository. The designated bank serves for two years and until a successor is designated.(b) All district money shall be deposited in the depository and secured in the manner provided for securing county funds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. BONDSText of section effective on April 01, 2011Sec. 1080.201. BONDS. The district may issue bonds to:(1) purchase, construct, acquire, repair, or renovate buildings or improvements; and(2) equip buildings for hospital purposes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.202. TAX TO PAY BONDS. The board may issue bonds under Section 1080.201 only if the board imposes an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.203. BOND ELECTION. (a) The board may issue bonds under Section 1080.201 only if the bonds are authorized by a majority of district voters voting in an election held for that purpose. The total face value of the bonds may not exceed the amount specified in the election order.(b) The board may order a bond election at any time.(c) The order calling an election must include:(1) the time of the election;(2) the location of the polling places;(3) the form of the ballots;(4) the presiding judge for each polling place;(5) the purpose of the bond issuance;(6) the amount of the bonds to be authorized;(7) the maximum interest rate of the bonds; and(8) the maximum maturity of the bonds.(d) A substantial copy of the election order shall be published in a newspaper of general circulation in each county in the district once a week for two consecutive weeks before the date of the election. The first notice must be published at least 14 days before the date of the election.(e) A copy of the election results must be filed with the county clerks of Gonzales and Wilson Counties and become a public record.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.204. MATURITY OF BONDS. District bonds must mature not later than 40 years after the date of issuance.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.205. EXECUTION OF BONDS. (a) The board president shall execute the district's bonds in the district's name.(b) The board secretary shall countersign the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. TAXESText of section effective on April 01, 2011Sec. 1080.251. IMPOSITION OF AD VALOREM TAX. (a) The board shall impose a tax on all property in the district subject to district taxation.(b) The tax may be used only to:(1) pay the interest on and create a sinking fund for bonds issued under this chapter;(2) provide for the operation and maintenance of the district and hospital system;(3) make improvements and additions to the hospital system; and(4) acquire sites for additions to the hospital system.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.252. TAX RATE. The board may impose the tax at a rate not to exceed 75 cents on each $100 valuation of taxable property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1080.253. TAX ASSESSOR-COLLECTOR. The tax assessor-collectors of Gonzales and Wilson Counties shall collect the district taxes imposed on property located in each assessor-collector's respective county.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1081. NOCONA HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1081. NOCONA HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 1081.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Nocona Hospital District.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.002. AUTHORITY FOR OPERATION. The Nocona Hospital District operates in accordance with Section 9, Article IX, Texas Constitution, and has the rights, powers, and duties provided by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.003. ESSENTIAL PUBLIC FUNCTION. The district performs an essential public function in carrying out the purposes of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of the Nocona and Prairie Valley Independent School Districts of Montague County, Texas, as those boundaries existed on January 1, 1971.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.005. CORRECTION OF INVALID PROCEDURES. If a court holds that any procedure under this chapter violates the constitution of this state or of the United States, the district by resolution may provide an alternative procedure that conforms with the constitution.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.006. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The support and maintenance of the district may not become a charge against or obligation of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.007. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for construction, maintenance, or improvement of a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 1081.051. BOARD ELECTION; TERM. (a) The board consists of seven directors elected from the district at large.(b) Unless four-year terms are established under Section 285.081, Health and Safety Code:(1) directors serve staggered two-year terms;(2) an election shall be held annually on the May uniform election date under Section 41.001, Election Code; and(3) the terms of four directors expire in odd-numbered years and the terms of three directors expire in even-numbered years.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.052. QUALIFICATIONS FOR OFFICE. (a) A person may not be elected or appointed as a director unless the person is:(1) a resident of the district; and(2) a qualified voter.(b) A person is not eligible to serve as a director if the person is:(1) the district chief executive officer;(2) a district employee; or(3) a medical staff member of the hospital.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.053. BOARD VACANCY. If a vacancy occurs in the office of director, the remaining directors shall appoint a director for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.054. OFFICERS. (a) The board shall elect:(1) a president and vice president from among its members; and(2) a secretary, who need not be a director.(b) Each officer of the board serves for a term of one year.(c) The board shall fill a vacancy in a board office for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.055. COMPENSATION; EXPENSES. A director or officer serves without compensation but may be reimbursed for actual expenses incurred in the performance of official duties. The expenses must be:(1) reported in the district's records; and(2) approved by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.056. QUORUM. Any five directors constitute a quorum.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.057. VOTING REQUIREMENT. A concurrence of five directors is sufficient in any matter relating to district business.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.058. CHIEF EXECUTIVE OFFICER; ASSISTANT TO CHIEF EXECUTIVE OFFICER. (a) The board shall appoint a qualified person as the chief executive officer of the district.(b) The board may appoint an assistant to the chief executive officer.(c) The chief executive officer and any assistant to the chief executive officer serve at the will of the board and are entitled to the compensation determined by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.059. GENERAL DUTIES OF CHIEF EXECUTIVE OFFICER. Subject to the limitations prescribed by the board, the chief executive officer shall:(1) supervise the work and activities of the district; and(2) direct the affairs of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.060. APPOINTMENT OF STAFF AND EMPLOYEES. (a) The board may appoint to the staff any doctors the board considers necessary for the efficient operation of the district and may make temporary appointments as necessary.(b) The district may employ fiscal agents, accountants, architects, and attorneys the board considers proper.(c) The board may delegate to the chief executive officer the authority to hire district employees, including technicians and nurses.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 1081.101. DISTRICT RESPONSIBILITY. The district has full responsibility for operating all hospital facilities for providing hospital care for the district's needy inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND DEBT. A political subdivision located within the district may not impose a tax or issue bonds or other obligations for hospital purposes or to provide medical care for the district's inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the hospital system and the district's money and resources.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.104. HOSPITAL SYSTEM. (a) The district shall provide for the establishment of a hospital system by:(1) purchasing, constructing, acquiring, repairing, or renovating buildings and equipment;(2) equipping the buildings; and(3) administering the buildings and equipment for hospital purposes.(b) The hospital system may include:(1) residential care of the sick and injured;(2) outpatient clinics;(3) dispensaries;(4) nursing home facilities;(5) necessary nurses;(6) training centers;(7) blood banks;(8) community mental health centers;(9) research centers or laboratories; and(10) any other facility the board considers necessary for hospital care.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.105. RULES. The board may adopt rules governing the operation of the hospital, the hospital system, and the district's staff and employees.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.106. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method and manner of making purchases and expenditures by and for the district; and(2) all accounting and control procedures.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board shall determine the type, number, and location of buildings required to maintain an adequate hospital system.(b) The board may lease all or part of the district's buildings and other facilities on terms considered to be in the best interest of the district's inhabitants. The term of the lease may not exceed 25 years.(c) The district may acquire equipment for use in the district's hospital system and mortgage or pledge the property as security for the payment of the purchase price. A contract entered into under this subsection must provide that the entire obligation be retired not later than the fifth anniversary of the date of the contract.(d) The district may sell or otherwise dispose of any property, including equipment, on terms the board finds are in the best interest of the district's inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.108. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in any type of property located in district territory if the interest is necessary or convenient for the district to exercise a power, right, or privilege conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021(a), Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court;(2) provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or petition for review.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.109. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board for the purposes and under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management and objectives of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.110. CONSTRUCTION CONTRACTS. A construction contract that requires the expenditure of more than the amount provided by Section 271.024, Local Government Code, may be entered into only after competitive bidding as provided by Subchapter B, Chapter 271, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.111. OPERATING AND MANAGEMENT CONTRACTS. The board may enter into an operating or management contract relating to a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.112. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR HOSPITALIZATION. (a) The board may contract with a county or municipality located outside the district's boundaries for the hospitalization of a sick or injured person of that county or municipality.(b) The board may contract with this state or a federal agency for the hospital treatment of a sick or injured person.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR INVESTIGATORY AND OTHER SERVICES. The board may contract with a political subdivision or governmental agency for the district to provide investigatory or other services for the hospitalization needs of district inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.114. CARE AND TREATMENT FOR INDIGENT. The district shall provide health care and treatment to indigent persons in accordance with policies and procedures adopted by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.115. AUTHORITY TO SUE AND BE SUED. The district, through the board, may sue and be sued.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 1081.151. BUDGET. (a) The chief executive officer shall prepare an annual budget for approval by the board.(b) The proposed budget must contain a complete financial statement of:(1) the outstanding obligations of the district;(2) the cash on hand in each district fund;(3) the money received by the district from all sources during the previous year;(4) the money available to the district from all sources during the ensuing year;(5) the balances expected at the end of the year in which the budget is being prepared;(6) the estimated revenue and balances available to cover the proposed budget; and(7) the estimated tax rate required.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The board shall hold a public hearing on the proposed annual budget.(b) The board shall publish notice of the hearing in accordance with Chapter 551, Government Code.(c) Any district resident is entitled to be present and be heard at the hearing.(d) At the conclusion of the hearing, the board shall adopt a budget by acting on the budget proposed by the chief executive officer. The board may make any changes in the proposed budget that the board judges to be in the interest of the taxpayers and that the law warrants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.153. AMENDMENTS TO BUDGET. The budget may be amended as required by circumstances. The board must approve all amendments.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.154. RESTRICTION ON EXPENDITURES. Money may be spent only for an expense included in the budget or an amendment to the budget.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.155. FISCAL YEAR. (a) The district operates according to a fiscal year established by the board.(b) The fiscal year may not be changed:(1) if revenue bonds of the district are outstanding; or(2) more than once in a 24-month period.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.156. AUDIT. The board shall have an audit made of the district's financial condition.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.157. INSPECTION OF AUDIT AND DISTRICT RECORDS. The audit and other district records shall be open to inspection at the district's principal office.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.158. FINANCIAL REPORT. As soon as practicable after the close of each fiscal year, the chief executive officer shall prepare for the board:(1) a complete sworn statement of all district money; and(2) a complete account of the disbursements of that money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.159. DEPOSITORY. (a) The board shall select one or more banks inside or outside the district to serve as a depository for district money.(b) District money, other than money invested as provided by Section 1081.160(b), and money transmitted to a bank for payment of bonds or obligations issued or assumed by the district, shall be deposited as received with the depository bank and shall remain on deposit.(c) This chapter, including Subsection (b), does not limit the power of the board to place a part of district money on time deposit or to purchase certificates of deposit.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.160. SPENDING AND INVESTMENT RESTRICTIONS. (a) Except as otherwise provided by Section 1081.107(c) and Subchapter E, the district may not incur an obligation payable from district revenue other than the revenue on hand or to be on hand in the current and following district fiscal year.(b) The board may invest operating, depreciation, or building reserves only in funds or securities specified by Chapter 2256, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. BONDSText of section effective on April 01, 2011Sec. 1081.201. GENERAL OBLIGATION BONDS.The board may issue and sell general obligation bonds in the name and on the faith and credit of the district for any purpose relating to:(1) the purchase, construction, acquisition, repair, or renovation of buildings or improvements; and(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1081.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed 75 cents on each $100 valuation of all taxable property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.203. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters voting at an election held for that purpose.(b) The order and publication of notice for the bond election must be provided in accordance with Chapter 1251, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.204. REVENUE BONDS. (a) The board may issue revenue bonds to:(1) purchase, construct, acquire, repair, renovate, or equip buildings or improvements for hospital purposes; or(2) acquire sites to be used for hospital purposes.(b) The bonds must be payable from and secured by a pledge of all or part of the revenue derived from the operation of the district's hospitals.(c) The bonds may be additionally secured by a mortgage or deed of trust lien on all or part of district property.(d) The bonds must be issued in the manner and in accordance with the procedures and requirements prescribed by Sections 264.042, 264.043, 264.046, 264.047, 264.048, and 264.049, Health and Safety Code, for issuance of revenue bonds by a county hospital authority.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.205. MATURITY OF BONDS. District bonds must mature not later than 40 years after the date of issuance.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.206. EXECUTION OF BONDS. (a) The board president shall execute the district's bonds in the district's name.(b) The board secretary shall countersign the bonds in the manner provided by Chapter 618, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.207. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued by the district;(2) the transfer and issuance of the bonds; and(3) profits made in the sale of bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. TAXESText of section effective on April 01, 2011Sec. 1081.251. IMPOSITION OF AD VALOREM TAX. (a) The board shall impose a tax on all property in the district subject to district taxation.(b) The board shall impose the tax to pay:(1) indebtedness issued or assumed by the district; and(2) the maintenance and operating expenses of the district.(c) The board may not impose the tax to pay the principal of or interest on revenue bonds issued under Section 1081.204.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.252. TAX RATE. (a) The board may impose the tax at a rate not to exceed 75 cents on each $100 valuation of all taxable property in the district.(b) In setting the tax rate, the board shall consider the income of the district from sources other than taxation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.253. TAX ASSESSOR-COLLECTOR. The board may provide for the appointment of a tax assessor-collector for the district or may contract for the assessment and collection of taxes as provided by the Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER G. DISSOLUTIONText of section effective on April 01, 2011Sec. 1081.301. DISSOLUTION; ELECTION. (a) The district may be dissolved only on approval of a majority of the registered district voters voting in an election held for that purpose.(b) The board may order an election on the question of dissolving the district and disposing of the district's assets and obligations.(c) The board shall order an election if the board receives a petition requesting an election that is signed by at least 15 percent of the registered voters in the district.(d) The election shall be held not later than the 60th day after the date the election is ordered.(e) The order calling the election must state:(1) the nature of the election, including the proposition to appear on the ballot;(2) the date of the election;(3) the hours during which the polls will be open; and(4) the location of the polling places.(f) Section 41.001(a), Election Code, does not apply to an election ordered under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.302. NOTICE OF ELECTION. (a) The board shall give notice of an election under this subchapter by publishing once a week for two consecutive weeks a substantial copy of the election order in a newspaper with general circulation in the district.(b) The first publication of notice must appear not later than the 35th day before the date set for the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.303. BALLOT. The ballot for an election under this subchapter must be printed to permit voting for or against the proposition: "The dissolution of the Nocona Hospital District."

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.304. ELECTION RESULTS. (a) If a majority of the votes in an election under this subchapter favor dissolution, the board shall find that the district is dissolved.(b) If a majority of the votes in the election do not favor dissolution, the board shall continue to administer the district and another election on the question of dissolution may not be held before the first anniversary of the date of the most recent election to dissolve the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.305. TRANSFER OR ADMINISTRATION OF ASSETS. (a) If a majority of the votes in the election held under this subchapter favor dissolution, the board shall:(1) transfer the land, buildings, improvements, equipment, and other assets that belong to the district to Montague County or another governmental entity in Montague County; or(2) administer the property, assets, and debts until all money has been disposed of and all district debts have been paid or settled.(b) If the district makes the transfer under Subsection (a)(1), the county or entity assumes all debts and obligations of the district at the time of the transfer, and the district is dissolved.(c) If Subsection (a)(1) does not apply and the board administers the property, assets, and debts of the district under Subsection (a)(2), the district is dissolved when all the money has been disposed of and all district debts have been paid or settled.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.306. IMPOSITION OF TAX AND RETURN OF SURPLUS. (a) After the board finds that the district is dissolved, the board shall:(1) determine any debt owed by the district; and(2) impose on the property included on the district's tax roll a tax that is in proportion of any debt to the property value.(b) On the payment of all outstanding debts and obligations of the district, the board shall order the secretary to return to each district taxpayer the taxpayer's pro rata share of all unused tax money.(c) A taxpayer may request that the taxpayer's share of surplus tax money be credited to the taxpayer's county taxes. If a taxpayer requests the credit, the board shall direct the secretary to transmit the money to the county tax assessor-collector.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1081.307. REPORT; DISSOLUTION ORDER. (a) After the district has paid all district debts and has disposed of all district money and other assets as prescribed by this subchapter, the board shall file a written report with the Commissioners Court of Montague County summarizing the board's actions in dissolving the district.(b) Not later than the 10th day after the date the Commissioners Court of Montague County receives the report and determines that the requirements of this subchapter have been fulfilled, the commissioners court shall enter an order dissolving the district and releasing the board from any further duty or obligation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1082. NOLAN COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1082. NOLAN COUNTY HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 1082.001. DEFINITIONS.In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Nolan County Hospital District.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.002. AUTHORITY FOR OPERATION. The Nolan County Hospital District operates and is financed as provided by Section 9, Article IX, Texas Constitution, and by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.003. ESSENTIAL PUBLIC FUNCTION. The district is a public entity performing an essential public function.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of Nolan County, Texas.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The state may not become obligated for the support or maintenance of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 1082.051. BOARD ELECTION; TERMS. (a) The district is governed by a board of not fewer than seven or more than nine directors, as determined by the board.(b) As determined by the board, the directors are elected from:(1) the district at large;(2) single-member districts; or(3) any combination of single-member districts and at-large positions.(c) At an election for directors in which at least two directors are to be elected at large, the appropriate number of candidates receiving the highest number of votes are elected. An election for at-large directors may not be by place or numbered post.(d) Unless four-year terms are established under Section 285.081, Health and Safety Code:(1) directors serve two-year terms; and(2) an election shall be held each year to elect the appropriate number of directors.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.052. NOTICE OF ELECTION. Not later than the 35th day before the date of an election of directors, notice of the election shall be published one time in a newspaper with general circulation in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.053. BALLOT PETITION. A person seeking to have the person's name printed on the ballot as a candidate for director must file with the board secretary a petition requesting that action. The petition must:(1) be signed by at least 10 registered voters of the district, as determined by the most recent official list of registered voters, who:(A) reside in the appropriate single-member district, if the person seeks to become a candidate to represent a single-member district; or(B) reside anywhere in the district, if the person seeks to become a candidate to represent the district at large;(2) be filed not later than the 31st day before the date of the election; and(3) specify the single-member district the person seeks to represent or specify that the candidate seeks to represent the district at large.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.054. QUALIFICATIONS FOR OFFICE. (a) To be eligible to be a candidate for or to serve as a director, a person must be:(1) a resident of the district; and(2) a qualified voter.(b) A person who is elected from a single-member district or who is appointed to fill a vacancy for a single-member district must reside in that single-member district.(c) A district employee may not serve as a director.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.055. BOARD VACANCY. If a vacancy occurs in the office of director, the remaining directors shall appoint a director for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.056. OFFICERS. (a) The board shall elect a president and a vice president from among its members.(b) The board shall appoint a secretary, who need not be a director.(c) Each officer of the board serves for a term of one year.(d) The board shall fill a vacancy in a board office for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.057. COMPENSATION; EXPENSES. A director or officer serves without compensation but may be reimbursed for actual expenses incurred in the performance of official duties. The expenses must be:(1) reported in the district's records; and(2) approved by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.058. VOTING REQUIREMENT. A concurrence of a majority of the directors voting is necessary in any matter relating to district business.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.059. DISTRICT ADMINISTRATOR. (a) The board may appoint a qualified person as district administrator.(b) The district administrator serves at the will of the board and is entitled to the compensation determined by the board.(c) Before assuming the duties of district administrator, the administrator must execute a bond in an amount determined by the board of not less than $5,000 that is:(1) payable to the district; and(2) conditioned on the faithful performance of the administrator's duties under this chapter.(d) The board may pay for the bond with district money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.060. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the general affairs of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.061. ASSISTANT DISTRICT ADMINISTRATOR; ATTORNEY. (a) The board may appoint qualified persons as:(1) the assistant district administrator; and(2) the attorney for the district.(b) The assistant district administrator and the attorney for the district serve at the will of the board and are entitled to the compensation determined by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.062. APPOINTMENT OF STAFF AND EMPLOYEES. (a) The board may appoint to the staff any doctors the board considers necessary for the efficient operation of the district and may make temporary appointments as considered necessary.(b) The district may employ technicians, nurses, fiscal agents, accountants, architects, additional attorneys, and other necessary employees.(c) The board may delegate to the district administrator the authority to employ persons for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.063. RETIREMENT BENEFITS. The board may provide retirement benefits for district employees by:(1) establishing or administering a retirement program; or(2) participating in:(A) the Texas County and District Retirement System; or(B) another statewide retirement system in which the district is eligible to participate.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 1082.101. DISTRICT RESPONSIBILITY. The district has full responsibility for:(1) operating hospital facilities; and(2) providing medical and hospital care for the district's needy inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.102. RESTRICTION ON GOVERNMENTAL ENTITY TAXATION AND DEBT. Nolan County, the City of Sweetwater, or any other governmental entity in which the district is located may not impose a tax or issue bonds or other obligations for hospital purposes or to provide medical care for district residents.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the hospital system and the district's money and resources.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.104. RULES. The board may adopt rules governing:(1) the operation of the hospital and hospital system; and(2) the duties, functions, and responsibilities of district staff and employees.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.105. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method of making purchases and expenditures by and for the district; and(2) accounting and control procedures for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.106. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board shall determine:(1) the type, number, and location of buildings required to maintain an adequate hospital system; and(2) the type of equipment necessary for hospital care.(b) The board may:(1) acquire property, including facilities and equipment, for the district for use in the hospital system; and(2) mortgage or pledge the property as security for the payment of the purchase price.(c) The board may lease hospital facilities for the district.(d) The board may sell or otherwise dispose of property, including facilities or equipment, for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.107. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in property located in district territory if the interest is necessary to exercise a right or authority conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021(a), Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court;(2) provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or petition for review.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.108. COST OF RELOCATING OR ALTERING PROPERTY. In exercising the power of eminent domain, if the board requires relocating, raising, lowering, rerouting, changing the grade, or altering the construction of any railroad, highway, pipeline, or electric transmission and electric distribution, telegraph, or telephone line, conduit, pole, or facility, the district must bear the actual cost of relocating, raising, lowering, rerouting, changing the grade, or altering the construction to provide comparable replacement without enhancement of facilities, after deducting the net salvage value derived from the old facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.109. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust for any purpose and under any direction, limitation, or other provision prescribed in writing by the donor that is consistent with the proper management of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.110. CONSTRUCTION CONTRACTS. (a) The board may enter into construction contracts for the district.(b) The board may enter into a construction contract that involves the expenditure of more than the amount provided by Section 271.024, Local Government Code, only after competitive bidding as provided by Subchapter B, Chapter 271, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.111. OPERATING AND MANAGEMENT CONTRACTS. The board may enter into an operating or management contract relating to a hospital facility for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.112. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR SERVICES. The board may contract with a political subdivision of this state or with a state or federal agency for the district to:(1) furnish a mobile emergency medical service; or(2) provide for the investigatory or welfare needs of district inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.113. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a patient who resides in the district is admitted to a district facility, the district administrator may have an inquiry made into the financial circumstances of:(1) the patient; or(2) a relative of the patient who is legally responsible for the patient's support.(b) The district without charge shall provide to a patient who resides in the district the care and treatment that the patient or a relative of the patient who is legally responsible for the patient's support cannot pay.(c) On determining that the patient or a relative legally responsible for the patient's support can pay for all or part of the care and treatment provided by the district, the district administrator shall report that determination to the board, and the board shall issue an order directing the patient or the relative to pay the district a specified amount each week. The amount must be based on the individual's ability to pay.(d) The district administrator may collect money owed to the district from the estate of the patient or from that of a relative legally responsible for the patient's support in the manner provided by law for collection of expenses of the last illness of a deceased person.(e) If there is a dispute relating to an individual's ability to pay or if the district administrator has any doubt concerning an individual's ability to pay, the board shall:(1) call witnesses;(2) hear and resolve the question; and(3) issue a final order.(f) A final order of the board may be appealed to a district court in Nolan County. The substantial evidence rule applies to the appeal.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.114. REIMBURSEMENT FOR SERVICES. (a) The board shall require a county, municipality, or public hospital located outside the district to reimburse the district for the district's care and treatment of a sick or injured person of that county, municipality, or public hospital as provided by Chapter 61, Health and Safety Code.(b) The board shall require the sheriff of Nolan County or the police chief of the City of Sweetwater, as appropriate, to reimburse the district for the district's care and treatment of a person who is confined in a jail facility of Nolan County or the City of Sweetwater, as appropriate, and is not a district resident.(c) The board may contract with the state or federal government for that government to reimburse the district for treatment of a sick or injured person.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.115. AUTHORITY TO SUE AND BE SUED. The board may sue and be sued on behalf of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 1082.151. BUDGET. (a) The district administrator shall prepare a proposed annual budget for the district.(b) The proposed budget must contain a complete financial statement, including a statement of:(1) the outstanding obligations of the district;(2) the amount of cash on hand to the credit of each district fund;(3) the amount of money received by the district from all sources during the previous year;(4) the amount of money available to the district from all sources during the ensuing year;(5) the amount of the balances expected at the end of the year in which the budget is being prepared;(6) the estimated amount of revenue and balances available to cover the proposed budget; and(7) the estimated tax rate to be required.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The board shall hold a public hearing on the proposed annual budget.(b) The board shall publish notice of the hearing in a newspaper of general circulation in the district not later than the 10th day before the date of the hearing.(c) Any district resident is entitled to be present and participate at the hearing.(d) At the conclusion of the hearing, the board shall adopt a budget by acting on the budget proposed by the district administrator. The board may make any changes in the proposed budget that the board judges to be in the interests of the taxpayers.(e) The budget is effective only after adoption by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.153. AMENDMENTS TO BUDGET. After the annual budget is adopted, the budget may be amended on the board's approval.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.154. RESTRICTION ON EXPENDITURES. Money may be spent only for an expense included in the budget or an amendment to the budget.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.155. FISCAL YEAR. (a) The district operates according to a fiscal year established by the board.(b) The fiscal year may not be changed:(1) during a period that revenue bonds of the district are outstanding; or(2) more than once in a 24-month period.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.156. ANNUAL AUDIT. The board annually shall have an audit made of the district's financial condition.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.157. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS. The annual audit and other district records are open to inspection during regular business hours at the district's principal office.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.158. FINANCIAL REPORT. As soon as practicable after the close of the fiscal year, the district administrator shall prepare for the board:(1) a sworn statement of the amount of district money; and(2) an account of the disbursements of that money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.159. DEPOSITORY. (a) The board shall select at least one bank to serve as a depository for district money.(b) District money, other than money invested as provided by Section 1082.160(b) and money transmitted to a bank of payment as a trustee for bonds or obligations issued or assumed by the district, shall be deposited as received with the depository bank and shall remain on deposit. This subsection does not limit the power of the board to place a portion of district money on time deposit or to purchase certificates of deposit.(c) The district may not deposit money with a bank in an amount that exceeds the maximum amount secured by the Federal Deposit Insurance Corporation unless the bank first executes a bond or other security in an amount sufficient to secure from loss the district money that exceeds the amount secured by the Federal Deposit Insurance Corporation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.160. SPENDING AND INVESTMENT RESTRICTIONS. (a) Except as provided by Sections 1082.110, 1082.201, 1082.204, and 1082.205, the district may not incur a debt payable from district revenue other than the revenue on hand or to be on hand in the current and immediately following district fiscal years.(b) The board may invest operating, depreciation, or building reserves only in funds or securities specified by Chapter 2256, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. BONDSText of section effective on April 01, 2011Sec. 1082.201. GENERAL OBLIGATION BONDS. The board may issue and sell general obligation bonds authorized by an election in the name and on the faith and credit of the district to:(1) purchase, construct, acquire, repair, or renovate buildings or improvements; or(2) equip buildings or improvements for hospital purposes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1082.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed the limit approved by the voters at the election authorizing the imposition of the tax.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.203. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters voting at an election held for that purpose.(b) The board may order a bond election.(c) The order calling the election must specify:(1) the nature and date of the election;(2) the hours during which the polls will be open;(3) the location of the polling places;(4) the amount of the bonds to be authorized; and(5) the maximum maturity of the bonds.(d) Notice of a bond election shall be given as provided by Section 1251.003, Government Code.(e) The board shall declare the results of the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.204. REVENUE BONDS. (a) The board may issue revenue bonds to:(1) purchase, construct, acquire, repair, equip, or renovate buildings or improvements for hospital purposes; or(2) acquire sites to be used for hospital purposes.(b) The bonds must be payable from and secured by a pledge of all or part of the revenue derived from the operation of the district's hospital system.(c) The bonds may be additionally secured by a mortgage or deed of trust lien on all or part of district property.(d) The bonds must be issued in the manner provided by Sections 264.042, 264.043, 264.046, 264.047, 264.048, and 264.049, Health and Safety Code, for issuance of revenue bonds by a county hospital authority.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.205. REFUNDING BONDS. (a) The board may issue refunding bonds to refund outstanding indebtedness issued or assumed by the district.(b) Refunding bonds may be:(1) sold, with the proceeds of the refunding bonds applied to the payment of the outstanding indebtedness; or(2) exchanged wholly or partly for not less than a similar principal amount of outstanding indebtedness.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.206. MATURITY OF BONDS. District bonds must mature not later than 40 years after the date of issuance.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.207. EXECUTION OF BONDS. (a) The board president shall execute the district's bonds in the district's name.(b) The board secretary shall countersign the bonds in the manner provided by Chapter 618, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.208. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued by the district;(2) any transaction relating to the bonds; and(3) profits made in the sale of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. TAXESText of section effective on April 01, 2011Sec. 1082.251. IMPOSITION OF AD VALOREM TAX. (a) The board may impose a tax on all property in the district subject to district taxation.(b) The tax may be used to pay:(1) indebtedness issued or assumed by the district; and(2) the maintenance and operating expenses of the district.(c) The district may not impose a tax to pay the principal of or interest on revenue bonds issued under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.252. TAX RATE. (a) The board may impose the tax at a rate not to exceed the limit approved by the voters at the election authorizing the imposition of the tax.(b) The tax rate for all purposes may not exceed 75 cents on each $100 valuation of all taxable property in the district.(c) In setting the tax rate, the board shall consider the income of the district from sources other than taxation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1082.253. TAX ASSESSOR-COLLECTOR. The board may provide for the appointment of a tax assessor-collector for the district or may contract for the assessment and collection of taxes as provided by the Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1083. NORTH WHEELER COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1083. NORTH WHEELER COUNTY HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 1083.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the North Wheeler County Hospital District.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.002. AUTHORITY FOR CREATION. The North Wheeler County Hospital District is created under the authority of Section 9, Article IX, Texas Constitution, and has the rights, powers, and duties prescribed by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.003. ESSENTIAL PUBLIC FUNCTION. The district performs an essential public function in carrying out the purposes of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of County Commissioners Precincts 1 and 2 of Wheeler County, Texas, as those boundaries existed on January 1, 1963.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The support and maintenance of the district may not become a charge against or obligation of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 1083.051. BOARD ELECTION; TERM. (a) The district is governed by a board of five directors elected from single-member voting precincts.(b) Unless four-year terms are established under Section 285.081, Health and Safety Code:(1) directors serve staggered two-year terms; and(2) a directors' election shall be held each year on the date that the election of public school trustees is held.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.052. NOTICE OF ELECTION. At least 10 days before the date of a directors' election, notice of the election shall be published one time in a newspaper of general circulation in Wheeler County.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.053. BALLOT PETITION. A person seeking to have the person's name printed on the ballot as a candidate for director must file with the board secretary a petition requesting that action. The petition must be:(1) signed by not fewer than five registered voters who reside in the voting precinct the candidate seeks to represent; and(2) filed at least 25 days before the date of the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.054. QUALIFICATIONS FOR OFFICE. A person may not be elected or appointed as a director unless the person:(1) is a resident of the voting precinct the person is elected or appointed to represent;(2) owns property in the district subject to taxation; and(3) is more than 18 years of age at the time of election or appointment.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.055. BOND; RECORD OF BOND AND OATH OR AFFIRMATION OF OFFICE. (a) Each director shall execute a good and sufficient commercial bond for $1,000 that is:(1) payable to the district; and(2) conditioned on the faithful performance of the director's duties.(b) The district shall pay for a director's bond.(c) Each director's bond and constitutional oath or affirmation of office shall be deposited with the district's depository bank for safekeeping.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.056. BOARD VACANCY. (a) If a vacancy occurs in the office of director, the remaining directors shall appoint a director for the unexpired term.(b) If the number of directors is reduced to fewer than three for any reason, the remaining directors shall immediately call a special election to fill the vacancies. If the remaining directors do not call the election, a district court, on application of a district voter or taxpayer, may order the directors to hold the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.057. OFFICERS. The board shall elect from among its members a president, a vice president, and a secretary.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.058. COMPENSATION. A director serves without compensation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.059. VOTING REQUIREMENT. A concurrence of three directors is sufficient in any matter relating to district business.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.060. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR. (a) The board shall appoint a qualified person as district administrator.(b) The board may appoint an assistant administrator.(c) The district administrator and any assistant administrator serve at the will of the board and are entitled to the compensation determined by the board.(d) On assuming the duties of district administrator, the administrator shall execute a bond payable to the district in an amount set by the board of not less than $10,000 that:(1) is conditioned on the administrator performing the administrator's duties; and(2) contains other conditions the board may require.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.061. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the affairs of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.062. EMPLOYEES. The board may employ any doctors, technicians, nurses, and other employees as considered necessary for the efficient operation of the district or may provide that the district administrator has the authority to employ those persons.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.063. RETIREMENT PROGRAM. The board may enter into any contract or agreement with this state or the federal government that is required to establish or continue a retirement program for the benefit of the district's employees.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 1083.101. DISTRICT RESPONSIBILITY. The district has full responsibility for:(1) operating all hospital facilities for providing medical and hospital care of indigent persons; and(2) providing medical and hospital care for the district's needy inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND DEBT. Wheeler County or another political subdivision, other than the district, may not impose a tax or issue bonds or other obligations for hospital purposes for medical treatment of indigent persons in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the district's hospitals and hospital system.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.104. HOSPITAL SYSTEM. The district shall provide for:(1) the establishment of a hospital or hospital system in the district by:(A) purchasing, constructing, acquiring, repairing, or renovating buildings and improvements; and(B) equipping the buildings and improvements; and(2) the administration of the hospital system for hospital purposes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.105. RULES. The board may adopt rules for the operation of the district and as required to administer this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.106. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method and manner of making purchases and expenditures by and for the district; and(2) all accounting and control procedures.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.107. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in any type of property located in district territory if the interest is necessary or convenient for the district to exercise a power, right, or privilege conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.108. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board for the purposes and under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management and objectives of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.109. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND TREATMENT. (a) The board may contract with a county or municipality located outside Wheeler County for the care and treatment of a sick or injured person of that county or municipality.(b) The board may contract with this state or a federal agency for the treatment of a sick or injured person for whom this state or the federal government is responsible.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.110. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a patient who resides in the district is admitted to a district facility, the district administrator shall have an inquiry made into the circumstances of:(1) the patient; and(2) the patient's relatives who are legally liable for the patient's support.(b) If the district administrator determines that the patient or those relatives cannot pay all or part of the costs of the care and treatment in the hospital, the amount of the costs that cannot be paid becomes a charge against the district.(c) If the district administrator determines that the patient or those relatives can pay for all or part of the costs of the patient's care and treatment, the patient or those relatives shall be ordered to pay the district a specified amount each week for the patient's support. The amount ordered must be proportionate to the person's financial ability and may not exceed the actual per capita cost of maintenance.(d) The district administrator may collect the amount from the estate of the patient, or from any relative who is legally liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(e) If there is a dispute as to the ability to pay, or doubt in the mind of the district administrator, the board shall hold a hearing and, after calling witnesses, shall:(1) resolve the dispute or doubt; and(2) issue any appropriate orders.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.111. AUTHORITY TO SUE AND BE SUED. The district, through the board, may sue and be sued.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 1083.151. BUDGET. (a) The district administrator shall prepare an annual budget for approval by the board. The budget must be for the fiscal year prescribed by Section 1083.152.(b) Not later than August 31 of each year, the board shall publish notice of a public hearing on the proposed budget. The notice must be published in a newspaper of general circulation in Wheeler County at least 10 days before the date of the hearing.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.152. FISCAL YEAR. The district operates on a fiscal year that begins on October 1 and ends on September 30.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.153. AUDIT. (a) The district shall have an audit made of the district's financial condition.(b) The audit shall be open to inspection at all times at the district's principal office.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.154. FINANCIAL REPORT. As soon as practicable after the close of each fiscal year, the district administrator shall prepare for the board:(1) a complete sworn statement of all district money; and(2) a complete account of the disbursements of that money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.155. DEPOSITORY. (a) The board shall select one or more banks in Wheeler County to serve as a depository for district money.(b) District money shall be immediately deposited on receipt with a depository bank, except that sufficient money must be remitted to an appropriate bank to pay the principal of and interest on the district's outstanding bonds or other obligations on or before the maturity date of the principal and interest.(c) To the extent that money in a depository bank is not insured by the Federal Deposit Insurance Corporation, the money must be secured in the manner provided by law for the security of county funds.(d) Membership on the district's board of an officer or director of a bank does not disqualify the bank from being selected as a depository bank.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. BONDSText of section effective on April 01, 2011Sec. 1083.201. GENERAL OBLIGATION BONDS. (a) The board may issue and sell general obligation bonds in the name and on the faith and credit of the district for any purpose related to the purchase, construction, acquisition, repair, or renovation of buildings or improvements, and equipping buildings or improvements for a hospital and the hospital system, as determined by the board.(b) The board shall issue the bonds in compliance with the applicable provisions of Subtitles A and C, Title 9, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1083.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund and to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed 75 cents on each $100 valuation of taxable property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.203. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters voting at an election held for that purpose.(b) The board shall call the election. The election must be held in accordance with Chapter 1251, Government Code.(c) The bond election order must specify:(1) the date of the election;(2) the location of the polling places;(3) the presiding election officers;(4) the amount of the bonds to be authorized;(5) the maximum maturity of the bonds; and(6) the maximum interest rate of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.204. EXECUTION OF GENERAL OBLIGATION BONDS. The board president shall execute the general obligation bonds in the district's name, and the board secretary shall attest the bonds as provided by Chapter 618, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.205. REFUNDING BONDS. (a) The board may, without an election, issue refunding bonds to refund any bonds issued by the district.(b) A refunding bond may be:(1) sold, with the proceeds of the refunding bond applied to the payment of the outstanding bonds; or(2) exchanged wholly or partly for not less than a similar principal amount of the outstanding bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.206. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued by the district;(2) the transfer and issuance of the bonds; and(3) profits made in the sale of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. TAXESText of section effective on April 01, 2011Sec. 1083.251. IMPOSITION OF AD VALOREM TAX. (a) The district may impose a tax on all property in the district subject to district taxation.(b) The tax may be used:(1) to meet the requirements of district bonds; and(2) for the district's maintenance and operating expenses.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.252. TAX RATE. The district may impose the tax at a rate not to exceed 75 cents on each $100 valuation of taxable property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1083.253. TAX ASSESSOR-COLLECTOR. The tax assessor-collector of Wheeler County shall assess and collect taxes imposed by the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1084. PALO PINTO COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1084. PALO PINTO COUNTYHOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 1084.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Palo Pinto County Hospital District.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.002. AUTHORITY FOR OPERATION. The Palo Pinto County Hospital District operates in accordance with Section 9, Article IX, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.003. POLITICAL SUBDIVISION. The district is a political subdivision of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of Palo Pinto County, Texas.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.005. CORRECTION OF INVALID PROCEDURES. If a court holds that any procedure under this chapter violates the constitution of this state or of the United States, the district by resolution may provide an alternative procedure that conforms with the constitution.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 1084.051. BOARD ELECTION; TERM. (a) The district is governed by a board of seven directors as follows:(1) six directors elected by place; and(2) the chief of staff elected by the medical staff under Section 1084.063.(b) Unless four-year terms are established under Section 285.081, Health and Safety Code, the directors elected to the board serve staggered two-year terms as follows:(1) directors for places 1, 2, and 3 are elected on the uniform election date in May of each odd-numbered year; and(2) directors for places 4, 5, and 6 are elected on the uniform election date in May of each even-numbered year.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.052. NOTICE OF ELECTION. Notice of each directors' election shall be published in a newspaper of general circulation in Palo Pinto County in accordance with Chapter 4, Election Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.053. QUALIFICATIONS FOR OFFICE. (a) A person may not be elected or appointed to an elected position on the board unless the person is:(1) a resident of the district; and(2) a qualified voter.(b) In addition to the requirements prescribed by Subsection (a), a person is not eligible to serve as a director if the person:(1) directly or indirectly has an ownership or investment interest in a health care facility located in Palo Pinto County; or(2) directly or in conjunction with another person or entity has an ownership interest in another business or entity that:(A) is related to health care; and(B) provides a good or service to the area served by the district that is the same as or substantially similar to a good or service provided by the district.(c) Subsection (b) does not apply to:(1) an ownership or investment interest in publicly available shares of a registered investment company, such as a mutual fund, that owns publicly traded equity securities or debt obligations issued by:(A) a health care facility;(B) a business or entity described by Subsection (b); or(C) an entity that owns the health care facility, business, or entity; or(2) a physician's ownership interest in the physician's own medical practice.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.054. GROUNDS FOR REMOVAL. (a) It is a ground for removal from the board that a director violates a prohibition established by Section 1084.053(b). A director may be removed for the violation in accordance with the procedures provided by Subchapter B, Chapter 87, Local Government Code, for removing a county official.(b) The validity of a board action is not affected by the fact that the action is taken when a ground for removal of a director exists.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.055. BOND; RECORD OF BOND AND OATH OR AFFIRMATION. (a) Each director shall execute a good and sufficient bond for $5,000 that is:(1) payable to the district; and(2) conditioned on the faithful performance of the director's duties.(b) Each director's bond and the constitutional oath or affirmation of office shall be deposited with the district's depository bank for safekeeping.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.056. BOARD VACANCY. (a) If a vacancy occurs in the office of elected director, the remaining directors by majority vote shall appoint a director for the unexpired term.(b) If the number of directors is reduced to fewer than four for any reason, the remaining directors shall immediately call a special election to fill the vacancies of the elected positions. If the remaining directors do not call the election, a district court, on application of a district voter or taxpayer, may order the directors to hold the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.057. DIRECTOR RIGHTS AND RESPONSIBILITIES. All directors have the same rights and responsibilities with regard to voting and other matters.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.058. OFFICERS. (a) The board shall elect a president, vice president, and secretary from among its members.(b) Each officer of the board serves for a term of one year and may serve successive terms.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.059. COMPENSATION; EXPENSES. A director serves without compensation but may be reimbursed for actual expenses incurred in the performance of official duties on approval of the expenses by the entire board as reported in the board minutes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.060. VOTING REQUIREMENT. A concurrence of four directors is sufficient in any matter relating to district business.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.061. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR. (a) The board may appoint a qualified person as district administrator.(b) The board may appoint an assistant administrator.(c) The district administrator and any assistant administrator serve at the will of the board and are entitled to the compensation determined by the board.(d) On assuming the duties of district administrator, the administrator shall execute a bond payable to the district in an amount set by the board of not less than $5,000 that:(1) is conditioned on the administrator performing the administrator's duties; and(2) contains other conditions the board may require.(e) The board may pay for the bond with district money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.062. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to any limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the affairs of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.063. ELECTION OF CHIEF OF STAFF. At least once every two years, the medical staff of the hospital system owned and operated by the district shall elect a chief of staff.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.064. APPOINTMENT AND RECRUITMENT OF STAFF AND EMPLOYEES. (a) The board may provide that the district administrator has the authority to employ or appoint to the staff doctors, nurses, technicians, and any other employees as necessary for the efficient operation of the district.(b) The board may spend district money, enter into agreements, and take other necessary action to recruit physicians and other persons to serve as medical staff members or district employees, including:(1) advertising and marketing;(2) paying travel, recruitment, and relocation expenses;(3) providing a loan or scholarship to a physician or a person who:(A) is currently enrolled in health care education courses at an institution of higher education; and(B) contractually agrees to become a district employee or medical staff member; or(4) paying the tuition or other expenses of a full-time medical student or other student in a health occupation who:(A) is enrolled in and is in good standing at an accredited medical school, college, or university; and(B) contractually agrees to become a district employee or independent contractor in return for that assistance.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.065. PERSONNEL CONTRACTS. (a) The board may contract to provide administrative and other personnel for the operation of the hospital facilities.(b) The term of a contract may not exceed 25 years.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.066. EDUCATIONAL PROGRAMS; COURSES. The board may provide or contract for the provision of educational programs or courses for district employees and medical staff.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.067. RETIREMENT BENEFITS. The board may provide retirement benefits for district employees by:(1) establishing or administering a retirement program; or(2) participating in a statewide retirement system in which the district is eligible to participate.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.068. MAINTENANCE OF RECORDS; PUBLIC INSPECTION. Except as provided by Section 1084.055, all district records, including books, accounts, notices, minutes, and all other matters of the district and the operation of its facilities, shall be:(1) maintained at the district office; and(2) open to public inspection at the district office at all reasonable hours.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 1084.101. DISTRICT RESPONSIBILITY. The district has full responsibility for providing medical and hospital care for the district's needy and indigent residents.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.102. RESTRICTION ON COUNTY OR MUNICIPALITY TAXATION. Palo Pinto County or a municipality in the district may not impose a tax on property in the district for hospital purposes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the district's hospitals and hospital system.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.104. RULES. (a) The board may adopt rules governing the operation of the district, including district facilities.(b) On approval by the board, the rules may be published in booklet form at district expense and made available to any taxpayer on request.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.105. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board may:(1) purchase or lease property, including facilities or equipment, for the district to use in the hospital system; and(2) mortgage or pledge the property as security for the payment of the purchase price.(b) The board may lease district hospital facilities to individuals, corporations, or other legal entities.(c) The board may sell or otherwise dispose of the district's property, including facilities or equipment.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.106. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in any type of property, real, personal, or mixed, located in district territory, if the interest is necessary or convenient for the district to exercise a right, power, privilege, or function conferred on the district by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021, Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court;(2) provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or petition for review.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.107. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board for the purposes and under the directions, limitations, or provisions prescribed in writing by the donor that are not inconsistent with the proper management and objectives of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.108. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND TREATMENT. (a) The board may contract with a county or municipality located outside the district's boundaries for the care and treatment of a sick or injured person of that county or municipality.(b) The board may contract with this state or a federal agency for the treatment of a sick or injured person.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.109. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a patient who resides in the district is admitted to a district facility, the district administrator may have an inquiry made into the circumstances of:(1) the patient; and(2) the patient's relatives who are legally liable for the patient's support.(b) If the district administrator determines that the patient or those relatives cannot pay all or part of the costs of the care and treatment in the hospital, the amount of the costs that cannot be paid becomes a charge against the district.(c) If the district administrator determines that the patient or those relatives are liable to pay for all or part of the costs of the patient's care and treatment, the patient or those relatives shall be ordered to pay the district a specified amount each week for the patient's support. The amount ordered must be proportionate to the person's financial ability.(d) The district may collect the amount from the estate of the patient, or from any relative who is legally liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(e) The board may institute a suit to collect an amount owed to the district by a patient who has not been determined to be unable to pay under this section.(f) If there is a dispute as to the ability to pay, or doubt in the mind of the district administrator, the board shall hold a hearing and, after calling witnesses, shall:(1) resolve the dispute or doubt; and(2) issue an appropriate order.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.110. NONPROFIT CORPORATION. (a) The district may create and sponsor a nonprofit corporation under the Business Organizations Code and may contribute money to or solicit money for the corporation.(b) The corporation may use district money, other than money the corporation pays to the district, only to provide health care or other services the district is authorized to provide under this chapter.(c) The corporation may invest the corporation's money in any manner in which the district may invest the district's money, including investing money as authorized by Chapter 2256, Government Code.(d) The board shall establish controls to ensure that the corporation uses its money as required by this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.111. AUTHORITY TO SUE AND BE SUED. As a governmental agency, the district, through the board, may sue and be sued in the district's own name in any court of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.112. INSPECTIONS. The district is subject to inspection by any authorized representative of this state. A district officer or employee shall:(1) admit the representative into any district facility; and(2) provide the representative with access on demand to any record, report, book, paper, or account relating to the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 1084.151. BUDGET. The district administrator shall prepare an annual budget for approval by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The board shall hold a public hearing on the proposed budget.(b) Notice of the hearing must be published at least once in a newspaper of general circulation in the district not later than the 10th day before the date of the hearing.(c) Any district resident is entitled to:(1) appear at the time and place designated in the notice; and(2) be heard regarding any item included in the proposed budget.(d) The annual budget is effective only after adoption by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.153. AMENDMENTS TO BUDGET. After the annual budget is adopted, the budget may be amended on the board's approval.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.154. FISCAL YEAR. (a) The district operates according to a fiscal year established by the board.(b) The fiscal year may not be changed:(1) during a period that revenue bonds of the district are outstanding; or(2) more than once in a 24-month period.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.155. ANNUAL AUDIT. The board annually shall have an independent audit made of the district's books and records.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.156. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS. The annual audit and other district records are open to inspection at the district's office.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.157. DEPOSITORY OR TREASURER. (a) The board by resolution shall designate a bank to serve as the district's depository or treasurer.(b) All district money shall be secured in the manner provided for securing county funds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.158. GENERAL AUTHORITY TO BORROW MONEY; SECURITY. (a) The board may borrow money at a rate not to exceed the maximum annual percentage rate allowed by law for district obligations at the time the loan is made.(b) To secure a loan, the board may pledge:(1) district revenue that is not pledged to pay the district's bonded indebtedness;(2) a district tax to be imposed by the district during the 12-month period following the date of the pledge that is not pledged to pay the principal of or interest on district bonds; or(3) district bonds that have been authorized but not sold.(c) A loan for which taxes or bonds are pledged must mature not later than the first anniversary of the date the loan is made. A loan for which district revenue is pledged must mature not later than the fifth anniversary of the date the loan is made.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.159. AUTHORITY TO BORROW MONEY IN EMERGENCY; SECURITY. (a) If money is not available to meet an authorized obligation of the district, the board shall adopt an order declaring an emergency. After the order is adopted, the board may borrow money on district notes at a rate not to exceed 12 percent a year to meet the obligation.(b) To secure the loan, the board may pledge:(1) district revenue that is not pledged to pay the district's bonded indebtedness;(2) a district tax that is to be imposed not later than the first anniversary of the date of the loan and that is not pledged to pay the principal of or interest on district bonds; or(3) district bonds that have been authorized but not sold.(c) A loan for which taxes or bonds are pledged must mature not later than the first anniversary of the date the loan is made. A loan for which district revenue is pledged must mature not later than the fifth anniversary of the date the loan is made.(d) The board may spend money obtained from a loan under this section only to meet the obligation that made the loan necessary. The board may spend money obtained from any taxes or bonds used to secure the loan only for the purpose for which the taxes were imposed or the bonds were authorized.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. BONDSText of section effective on April 01, 2011Sec. 1084.201. GENERAL OBLIGATION BONDS. The board may issue and sell general obligation bonds authorized by an election in the name and on the faith and credit of the district, to:(1) purchase, construct, acquire, repair, or renovate buildings or improvements;(2) equip buildings or improvements for hospital purposes; and(3) acquire sites to be used for district purposes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1084.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed 75 cents on each $100 valuation of all taxable property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.203. ELECTION FOR GENERAL OBLIGATION BONDS. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters voting at an election held for that purpose.(b) The board may order the election on its own motion.(c) The election shall be conducted in accordance with Chapter 1251, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.204. REVENUE BONDS. (a) The board may issue and sell revenue bonds in the name and on the faith and credit of the district to purchase, construct, acquire, repair, renovate, or equip buildings or improvements for district purposes.(b) The bonds must be payable from and secured by a pledge of all or part of the revenue derived from the operation of the district's hospital system.(c) The bonds may be additionally secured by a mortgage or deed of trust on all or part of district property.(d) The bonds must be issued in the manner provided by Sections 264.042, 264.043, 264.046, 264.047, 264.048, and 264.049, Health and Safety Code, for the issuance of revenue bonds by a county hospital authority.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.205. EXECUTION OF BONDS. (a) The board president shall execute district bonds in the district's name.(b) The board secretary shall countersign the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. TAXESText of section effective on April 01, 2011Sec. 1084.251. IMPOSITION OF AD VALOREM TAX. (a) The board shall impose a tax on all property in the district subject to district taxation.(b) The board shall impose the tax to:(1) pay the interest on and create a sinking fund for bonds or other obligations issued or assumed by the district for hospital purposes;(2) provide for the operation and maintenance of the district and hospital system;(3) make improvements and additions to the hospital system; and(4) acquire necessary sites for the hospital system by purchase, lease, or condemnation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.252. TAX RATE. The board may impose the tax at a rate not to exceed 75 cents on each $100 valuation of all taxable property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.253. TAX ASSESSOR-COLLECTOR. The board may provide for the appointment of a tax assessor-collector for the district or may contract for the assessment and collection of taxes as provided by the Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER G. DISSOLUTIONText of section effective on April 01, 2011Sec. 1084.301. DISSOLUTION; ELECTION. (a) The district may be dissolved only on approval of a majority of the district voters voting in an election held for that purpose.(b) The board may order an election on the question of dissolving the district and disposing of the district's assets and obligations.(c) The board shall order an election if the board receives a petition requesting an election that is signed by at least 15 percent of the registered voters of the district.(d) The order calling the election must state:(1) the nature of the election, including the proposition to appear on the ballot;(2) the date of the election;(3) the hours during which the polls will be open; and(4) the location of the polling places.(e) Section 41.001(a), Election Code, does not apply to an election ordered under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.302. NOTICE OF ELECTION. (a) The board shall give notice of an election under this subchapter by publishing once a week for two consecutive weeks a substantial copy of the election order in a newspaper with general circulation in the district.(b) The first publication of the notice must appear not later than the 35th day before the date set for the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.303. BALLOT. The ballot for an election under this subchapter must be printed to permit voting for or against the proposition: "The dissolution of the Palo Pinto County Hospital District."

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.304. ELECTION RESULTS. (a) If a majority of the votes in an election under this subchapter favor dissolution, the board shall find that the district is dissolved.(b) If a majority of the votes in the election do not favor dissolution, the board shall continue to administer the district and another election on the question of dissolution may not be held before the first anniversary of the date of the most recent election to dissolve the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.305. TRANSFER, SALE, OR ADMINISTRATION OF ASSETS. (a) If a majority of the votes in an election held under this subchapter favor dissolution, the board shall:(1) transfer the land, buildings, improvements, equipment, and other assets that belong to the district to a county or to another governmental entity in Palo Pinto County;(2) sell the assets and liabilities to another person; or(3) administer the property, assets, and debts until all money has been disposed of and all district debts have been paid or settled.(b) If the board makes the transfer under Subsection (a)(1), the county or entity assumes all debts and obligations of the district at the time of the transfer, and the district is dissolved.(c) If Subsections (a)(1) and (2) do not apply and the board administers the property, assets, and debts of the district under Subsection (a)(3), the district is dissolved when all money has been disposed of and all district debts have been paid or settled.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.306. SALE OR TRANSFER OF ASSETS AND LIABILITIES. (a) The dissolution of the district and the sale or transfer of the district's assets and liabilities to another person may not contravene a trust indenture or bond resolution relating to the district's outstanding bonds. The dissolution and sale or transfer does not diminish or impair the rights of a holder of an outstanding bond, warrant, or other obligation of the district.(b) The sale or transfer of the district's assets and liabilities must satisfy the debt and bond obligations of the district in a manner that protects the interests of district residents, including the residents' collective property rights in the district's assets.(c) The district may not transfer or dispose of the district's assets except for due compensation unless:(1) the transfer is made to another governmental entity that serves the district; and(2) the transferred assets are to be used for the benefit of the district's residents.(d) A grant from federal funds is an obligation to be repaid in satisfaction.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.307. IMPOSITION OF TAX AND RETURN OF SURPLUS TAXES. (a) After the board finds that the district is dissolved, the board shall:(1) determine the debt owed by the district; and(2) impose on the property included on the district's tax rolls a tax that is in proportion of the debt to the property value.(b) On the payment of all outstanding debts and obligations of the district, the board shall order the secretary to return to each district taxpayer the taxpayer's pro rata share of all unused tax money.(c) A taxpayer may request that the taxpayer's share of surplus tax money be credited to the taxpayer's county taxes. If a taxpayer requests the credit, the board shall direct the secretary to transmit the money to the county tax assessor-collector.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1084.308. REPORT; DISSOLUTION ORDER. (a) After the district has paid all district debts and has disposed of all district money and other assets as prescribed by this subchapter, the board shall file a written report with the Commissioners Court of Palo Pinto County summarizing the board's actions in dissolving the district.(b) Not later than the 10th day after the date the Commissioners Court of Palo Pinto County receives the report and determines that the requirements of this subchapter have been fulfilled, the commissioners court shall enter an order dissolving the district and releasing the board from any further duty or obligation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1085. PARKER COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1085. PARKER COUNTY HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 1085.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Parker County Hospital District.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.002. AUTHORITY FOR CREATION. The Parker County Hospital District is created under the authority of Section 9, Article IX, Texas Constitution, and has the rights, powers, and duties prescribed by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.003. ESSENTIAL PUBLIC FUNCTION. The district performs an essential public function in carrying out the purposes of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of Parker County, Texas.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The support and maintenance of the district may not become a charge against or obligation of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 1085.051. BOARD ELECTION; TERM. (a) The board consists of seven directors elected as follows:(1) one director elected from each commissioners precinct of Parker County; and(2) three directors elected from the district at large.(b) The board shall declare the results of the election.(c) Directors serve staggered two-year terms unless four-year terms are established under Section 285.081, Health and Safety Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.052. NOTICE OF ELECTION. At least 60 days before the date of an election of directors, the board shall publish notice of the election one time in a newspaper of general circulation in the district. The notice must state the purpose of the election and the election date.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.053. BALLOT PETITION. A person who wants to have the person's name printed on the ballot as a candidate for director must file with the board secretary a petition requesting that action. The petition must:(1) be signed by at least 10 registered voters who reside in the district;(2) be filed at least 31 days before the date of the election; and(3) specify the county commissioners precinct the candidate wants to represent or specify that the candidate wants to represent the district at large.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.054. BOARD VACANCY. If a vacancy occurs in the office of director, the remaining directors shall appoint a director for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.055. OFFICERS. (a) The board shall elect a president, vice president, and secretary from among its members.(b) Each officer of the board serves for a term of one year.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.056. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR. (a) The board may appoint and employ a qualified person as district administrator.(b) The board may appoint and employ an assistant administrator.(c) The district administrator and any assistant administrator serve at the will of the board and are entitled to the compensation determined by the board.(d) On assuming the duties of district administrator, the administrator shall execute a bond payable to the district in an amount set by the board of not less than $5,000 that:(1) is conditioned on the administrator performing the administrator's duties; and(2) contains any other condition the board may require.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.057. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the affairs of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.058. APPOINTMENT OF STAFF AND EMPLOYEES. (a) The board may appoint to the staff any physicians and employ any technicians, nurses, and other employees the board considers necessary for the efficient operation of the district.(b) The board may provide that the district administrator has the authority to hire district employees, including technicians and nurses.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.059. RETIREMENT PROGRAM. The board may enter into a contract or agreement with this state or the federal government as required to establish or continue a retirement program for the benefit of the district's employees.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.060. LEGAL COUNSEL. (a) The appropriate county, district, or criminal district attorney charged with representing Parker County in civil matters shall represent the district in all legal matters.(b) The district shall contribute sufficient money to the Parker County general fund for the account designated for the appropriate attorney described in Subsection (a) to pay all additional salaries and expenses incurred by the attorney in performing the duties required by the district.(c) The board may employ additional legal counsel the board considers advisable.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 1085.101. DISTRICT RESPONSIBILITY. The district has full responsibility for:(1) operating all hospital facilities for providing medical and hospital care of indigent persons in the district; and(2) providing medical and hospital care for the district's needy inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND DEBT. Parker County or a municipality in Parker County may not impose a tax or issue bonds or other obligations for hospital purposes or for medical treatment of indigent persons in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the district's hospitals and hospital system.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.104. HOSPITAL SYSTEM. The district shall provide for:(1) the establishment of a hospital system by:(A) purchasing, constructing, acquiring, repairing, or renovating buildings and equipment; and(B) equipping the buildings; and(2) the administration of the hospital system for hospital purposes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.105. RULES. The board may adopt rules as required to administer this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.106. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method and manner of making purchases and expenditures by and for the district; and(2) all accounting and control procedures.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board shall determine the type, number, and location of buildings required to maintain an adequate hospital system.(b) The board may construct, purchase, acquire, lease, add to, maintain, operate, develop, regulate, sell, and convey all land, property, property rights, equipment, hospital facilities, and systems for the maintenance of hospitals, buildings, clinics, structures, and any other facilities.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.108. EMINENT DOMAIN. (a) The district may:(1) condemn and purchase all land, property, property rights, equipment, hospital facilities, and systems for the maintenance of hospitals, buildings, clinics, structures, and any other facilities; and(2) exercise the power of eminent domain to effect a purpose described by Subdivision (1), or for acquiring or damaging any land or property, including any kind of property appurtenant to that land or property.(b) The board must institute and exercise the power of eminent domain under a resolution adopted by the board and in the manner and by the procedure provided by Chapter 21, Property Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.109. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board for the purposes and under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management and objectives of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.110. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND TREATMENT. (a) The board may contract with a county or a municipality located outside the district's boundaries for the care and treatment of a sick or injured person of that county or municipality.(b) The board may contract with this state or a federal agency for the treatment of a sick or injured person for whom this state or the federal government is responsible.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.111. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a patient who resides in the district is admitted to a district facility, the district administrator shall have an inquiry made into the circumstances of:(1) the patient; and(2) the patient's relatives who are legally liable for the patient's support.(b) If the district administrator determines that the patient or those relatives cannot pay all or part of the costs of the care and treatment in the hospital, the amount of the costs that cannot be paid becomes a charge against the district.(c) If the district administrator determines that the patient or those relatives can pay for all or part of the costs of the patient's care and treatment, the patient or those relatives shall be ordered to pay the district a specified amount each week for the patient's support. The amount ordered must be proportionate to the person's financial ability and may not exceed the actual per capita cost of maintenance.(d) The district administrator may collect the amount from the estate of the patient, or from any relative who is legally liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(e) If there is a dispute as to the ability to pay, or doubt in the mind of the district administrator, the board shall hold a hearing and, after calling witnesses, shall:(1) resolve the dispute or doubt; and(2) issue any appropriate orders.(f) A final order of the board may be appealed to the district court. The substantial evidence rule applies to the appeal.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 1085.151. BUDGET. The district administrator shall prepare an annual budget for approval by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.152. NOTICE; HEARING; APPROVAL OF BUDGET. (a) The board shall hold a public hearing on the proposed annual budget.(b) Notice of the hearing must be published one time at least 10 days before the date of the hearing.(c) The board must approve the annual budget.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.153. AMENDMENTS TO BUDGET. The budget may be amended as required by circumstances. The board must approve all amendments.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.154. RESTRICTION ON EXPENDITURES. Money may be spent only for an expense included in the budget or an amendment to the budget.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.155. FISCAL YEAR. The district operates according to a fiscal year that begins on October 1 and ends on September 30.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.156. AUDIT. (a) The district shall have an audit made of the district's financial condition.(b) The audit shall be open to inspection at all times at the district's principal office.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.157. FINANCIAL REPORT. As soon as practicable after the close of each fiscal year, the district administrator shall prepare for the board:(1) a complete sworn statement of all district money; and(2) a complete account of the disbursements of that money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.158. DEPOSITORY. (a) The board shall select one or more financial institutions to serve as a depository for district money.(b) District money shall be immediately deposited on receipt with a depository institution, except that sufficient money must be remitted to the institution designated for the payment of principal of and interest on the district's outstanding bonds or other obligations assumed by the district in time for the institution to make that payment on or before the maturity date of the principal and interest.(c) To the extent that money in a depository institution is not insured by the Federal Deposit Insurance Corporation, the money must be secured in the manner provided by law for the security of county funds.(d) Membership on the district's board of an officer or director of a financial institution does not disqualify the institution from being designated as a depository.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.159. AUTHORITY TO BORROW MONEY. The board may contract indebtedness or borrow money for district purposes on the credit of the district or secured by revenues of district hospitals and the hospital system.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. BONDSText of section effective on April 01, 2011Sec. 1085.201. GENERAL OBLIGATION BONDS. The board may issue and sell general obligation bonds in the name and on the faith and credit of the district for any purpose related to the purchase, construction, acquisition, repair, or renovation of improvements and equipping improvements for hospitals and the hospital system, as determined by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued under Section 1085.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund and to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed the lesser of:(1) the maximum tax rate approved by district voters; or(2) 75 cents on each $100 valuation of all taxable property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.203. GENERAL OBLIGATION BOND ELECTION. (a) The board may issue general obligation bonds only if the bonds are authorized by a majority of the district voters voting at an election held for that purpose.(b) The board shall call the election. The election must be held in accordance with Chapter 1251, Government Code.(c) The bond election order must specify:(1) the date of the election;(2) the location of the polling places;(3) the presiding election officers;(4) the amount of the bonds to be authorized;(5) the maximum interest rate of the bonds; and(6) the maximum maturity of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.204. EXECUTION OF GENERAL OBLIGATION BONDS. The board president shall execute the general obligation bonds in the district's name and the board secretary shall attest the bonds as provided by Chapter 618, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.205. REFUNDING BONDS. (a) The board may, without an election, issue refunding bonds to refund any bonds issued or assumed by the district.(b) A refunding bond may be:(1) sold, with the proceeds of the refunding bond applied to the payment of outstanding bonds; or(2) exchanged wholly or partly for not less than a similar principal amount of the outstanding bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.206. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued by the district;(2) the transfer and issuance of the bonds; and(3) profits made in the sale of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. GENERAL TAX PROVISIONSText of section effective on April 01, 2011Sec. 1085.251. IMPOSITION OF AD VALOREM TAX. (a) The board shall impose a tax on all property in the district subject to district taxation.(b) The board shall impose the tax to pay:(1) indebtedness issued or assumed by the district; and(2) the maintenance and operating expenses of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.252. TAX RATE. (a) The board may impose the tax at a rate not to exceed the lesser of:(1) the maximum tax rate approved by district voters; or(2) 75 cents on each $100 valuation of all taxable property in the district.(b) In setting the tax rate, the board shall consider the income of the district from sources other than taxation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.253. ELECTION TO INCREASE MAXIMUM TAX RATE. (a) The board may order an election to increase the district's maximum tax rate to a rate not to exceed 75 cents on each $100 valuation of taxable property in the district.(b) The maximum tax rate may not be increased unless the increase is approved by a majority of the district voters voting in an election held for that purpose.(c) An election held under this section must be ordered and notice must be given in the manner provided for a bond election under Subchapter E.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.254. TAX ASSESSOR-COLLECTOR. The tax assessor-collector of Parker County shall assess and collect taxes imposed by the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER G. SALES AND USE TAXText of section effective on April 01, 2011Sec. 1085.301. DEFINITION: TAXABLE ITEM. (a) In this subchapter, "taxable item" includes only an item that is subject to a sales and use tax that might also be imposed by Parker County in the district. The term does not include an item that is not subject to a sales and use tax imposed by Parker County in the district.(b) A change in the taxable status of an item for purposes of a sales and use tax imposed by Parker County results in the same change in the taxable status of the item for purposes of the tax imposed by the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.302. SALES AND USE TAX AUTHORIZED. The district may adopt a sales and use tax for the benefit of the district if the tax is approved by a majority of the voters of the district voting at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.303. SALES TAX. (a) If the district adopts the tax under Section 1085.302, a tax is imposed on the receipts from the sale at retail of taxable items in the district.(b) The rate of the tax imposed under Subsection (a) is one-half of one percent.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.304. USE TAX. (a) If the district adopts the tax under Section 1085.302, an excise tax is imposed on the use, storage, or other consumption in the district of taxable items purchased, leased, or rented from a retailer during the period that the tax is effective in the district.(b) The rate of the excise tax is the same as the rate of the sales tax portion of the sales and use tax and is applied to the sales price of the taxable items.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.305. CONSIDERATION OF TAX RATE. The rate of the sales and use tax imposed by the district under this subchapter is not counted in determining the limitation prescribed by law on local sales and use taxes imposed by a municipality or county in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.306. APPLICABILITY OF TAX CODE. (a) Except as provided by Subsection (b) and Section 1085.307, Chapter 323, Tax Code, governs:(1) an election to approve the adoption of the sales and use tax under this subchapter; and(2) the imposition, computation, administration, governance, use, and repeal of the tax.(b) The following sections of the Tax Code do not apply to the sales and use tax under this subchapter:(1) Sections 323.101(d) and (e); and(2) Section 323.209.(c) In determining procedures under Chapter 323, Tax Code:(1) a reference in that chapter to "the county" means the district; and(2) a reference to the "commissioners court" means the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1085.307. REPEAL OF TAX. (a) If the district adopts the tax under Section 1085.302, the county clerk of Parker County shall place on the ballot a proposition on the question of repealing the tax if the county clerk receives a petition requesting the repeal that is signed by a number of registered voters of the district equal to at least 10 percent of the total number of votes cast in the most recent election at which the adoption of the tax was approved.(b) The county clerk shall place the proposition on the ballot at the first November uniform election date that occurs at least 121 days after the date the county clerk receives the petition.(c) If a majority of the voters voting in the election to repeal the tax approve the repeal, the repeal of the tax takes effect on the January 1 following the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1088. REAGAN HOSPITAL DISTRICT OF REAGAN COUNTY, TEXAS

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1088. REAGAN HOSPITAL DISTRICT OF REAGANCOUNTY, TEXASSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 1088.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Reagan Hospital District of Reagan County, Texas.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.002. AUTHORITY FOR CREATION. The Reagan Hospital District of Reagan County, Texas, is created under the authority of Section 9, Article IX, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.003. ESSENTIAL PUBLIC FUNCTION. The district performs an essential public function in carrying out the purposes of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of the Reagan County Independent School District of Reagan County, as those boundaries existed on March 24, 1977.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.005. CORRECTION OF INVALID PROCEDURES. If a court holds that any procedure under this chapter violates the constitution of this state or of the United States, the district by resolution may provide an alternative procedure that conforms with the constitution.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.006. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The support and maintenance of the district may not become a charge against or obligation of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.007. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 1088.051. BOARD ELECTION; TERMS. (a) The board consists of six directors elected as follows:(1) one director elected from each commissioners precinct of Reagan County; and(2) two directors elected from the district at large.(b) A redistricting or other change in the boundaries of the commissioners precincts of Reagan County does not affect the service or term of a director in office when the change occurs. The change in the commissioners precincts applies to each election of directors occurring after the change takes effect as the terms of directors then in office expire.(c) Directors serve staggered three-year terms.(d) An election shall be held on the uniform election date in May of each year to elect the appropriate number of directors.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.052. NOTICE OF ELECTION. Notice of an election of directors shall be published one time in a newspaper of general circulation in the district in accordance with Chapter 4, Election Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.053. QUALIFICATIONS FOR OFFICE. (a) A person may not be elected or appointed as a director unless the person is:(1) a resident of the district; and(2) a qualified voter.(b) A director elected from a commissioners precinct is not required to be a resident of that commissioners precinct.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.054. BOARD VACANCY. (a) If a vacancy occurs in the office of director, the remaining directors shall appoint a director to hold office for the remainder of the unexpired term.(b) If the number of directors is reduced to fewer than five, the remaining directors shall immediately call a special election to fill the vacancies. If the remaining directors do not call the election, a district court, on application of a district resident, shall order the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.055. OFFICERS. (a) The board shall elect:(1) a president and a vice president from among its members; and(2) a secretary, who need not be a director.(b) Each officer of the board serves for a term of one year.(c) The board by vote shall fill a vacancy in a board office for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.056. VOTING REQUIREMENT. A concurrence of four directors is sufficient in any matter relating to district business.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.057. DIRECTOR PARTICIPATION IN GROUP HEALTH INSURANCE. The directors may participate in any group health insurance plan sponsored by the district for district employees.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.058. DISTRICT ADMINISTRATOR; ASSISTANT DISTRICT ADMINISTRATORS. (a) The board may appoint a qualified person as district administrator.(b) The board may appoint assistant administrators.(c) The district administrator and any assistant administrator serve at the will of the board and are entitled to the compensation determined by the board.(d) On assuming the duties of district administrator, the administrator shall execute a bond payable to the district in an amount set by the board of not less than $5,000 that:(1) is conditioned on the administrator performing the administrator's duties; and(2) contains other conditions the board may require.(e) The board may pay for the bond with district money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.059. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the affairs of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.060. APPOINTMENT AND DISMISSAL OF STAFF AND EMPLOYEES; CONTRACT WITH DOCTORS. (a) The board may appoint to or dismiss from the staff or contract with any doctors the board considers necessary for the efficient operation of the district and may make temporary appointments as necessary.(b) The district may employ fiscal agents, accountants, architects, and attorneys the board considers proper.(c) The board may delegate to the district administrator the authority to hire district employees, including technicians and nurses.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.061. RECRUITMENT OF MEDICAL STAFF AND EMPLOYEES. The board may spend district money, enter into agreements, and take other necessary action to recruit physicians and other persons to serve as medical staff members or district employees, including:(1) advertising and marketing;(2) paying travel, recruitment, and relocation expenses;(3) providing a loan or scholarship to a physician or a person who:(A) is currently enrolled in health care education courses at an institution of higher education; and(B) contractually agrees to become a district employee or medical staff member; or(4) paying the tuition or other expenses of a full-time medical student or other student in a health occupation who:(A) is enrolled in and is in good standing at an accredited medical school, college, or university; and(B) contractually agrees to become a district employee or independent contractor in return for that assistance.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.062. EDUCATIONAL PROGRAMS; COURSES. The board may provide or contract for the provision of educational programs or courses for district employees and medical staff.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.063. SENIORITY; RETIREMENT BENEFITS. (a) The board may:(1) adopt rules related to the seniority of district employees; and(2) establish or administer a retirement program or elect to participate in any statewide retirement program in which the district is eligible to participate.(b) The district may give effect to previous years of service for district employees continuously employed in the operation or management of the hospital facilities acquired from the county or a municipality when the district was created.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 1088.101. DISTRICT RESPONSIBILITY. (a) The district has full responsibility for providing hospital care for the district's indigent residents.(b) The district shall provide all necessary hospital and medical care for the district's needy inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND DEBT. A political subdivision of this state, other than the district, may not impose a tax or issue bonds or other obligations for hospital purposes or to provide hospital service or medical care in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the hospital system and the district's money and resources.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.104. HOSPITAL SYSTEM. (a) The district has the responsibility to establish a hospital or hospital system within its boundaries to provide hospital and medical care to the district's residents.(b) The district shall provide for:(1) the establishment of a hospital system by:(A) purchasing, constructing, acquiring, repairing, or renovating buildings and equipment; and(B) equipping the buildings; and(2) the administration of the hospital system for hospital purposes and medical purposes.(c) The hospital system may include:(1) facilities for domiciliary care of the sick, injured, or geriatric;(2) outpatient clinics;(3) dispensaries;(4) convalescent home facilities;(5) necessary nurses;(6) domiciliaries and training centers;(7) blood banks;(8) community mental health centers;(9) research centers or laboratories; and(10) any other facilities the board considers necessary for medical and hospital care.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.105. RULES. The board may adopt rules governing the operation of the hospital, the hospital system, and the district's staff and employees.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.106. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method and manner of making purchases and expenditures by and for the district; and(2) all accounting and control procedures.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board shall determine the type, number, and location of buildings required to maintain an adequate hospital system.(b) The board may:(1) purchase or lease property, including facilities or equipment, for the district to use in the hospital system; and(2) mortgage or pledge the property as security for the payment of the purchase price.(c) The board may lease all or part of the district's buildings and other facilities on terms considered to be in the best interest of the district's inhabitants. The term of the lease may not exceed 25 years.(d) The district may acquire equipment for use in the district's hospital system and mortgage or pledge the property as security for the payment of the purchase price. A contract entered into under this subsection must provide that the entire obligation be retired not later than the fifth anniversary of the date of the contract.(e) The district may sell or otherwise dispose of any property, including equipment, on terms the board finds are in the best interest of the district's inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.108. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in any type of property located in district territory if the interest is necessary or convenient for the district to exercise a power, right, or privilege conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021, Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court;(2) provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or petition for review.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.109. COST OF RELOCATING OR ALTERING PROPERTY. In exercising the power of eminent domain, if the board requires relocating, raising, lowering, rerouting, changing the grade of, or altering the construction of any railroad, electric transmission and distribution, telegraph or telephone line, conduit, pole, or facility, or pipeline, the district must bear the actual cost of relocating, raising, lowering, rerouting, changing the grade, or altering the construction to provide comparable replacement without enhancement of facilities, after deducting the net salvage value derived from the old facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.110. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board for the purposes and under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management and objectives of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.111. CONSTRUCTION CONTRACTS. A construction contract in excess of the amount provided by Section 271.024, Local Government Code, may be made only after competitive bidding as provided by Subchapter B, Chapter 271, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.112. OPERATING AND MANAGEMENT CONTRACTS. The board may enter into an operating or management contract relating to a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR HOSPITAL TREATMENT. (a) The board may contract with a county or municipality located outside the district's boundaries for the hospitalization and treatment of a sick or injured person of that county or municipality.(b) The board may contract with this state or a federal agency for the hospital treatment of a sick or injured person.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.114. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR INVESTIGATORY OR OTHER SERVICES. The board may contract with a political subdivision or governmental agency for the district to provide investigatory or other services for the medical, hospital, or welfare needs of district inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.115. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a patient who resides in the district is admitted to a district hospital facility, the district administrator may have an inquiry made into the financial circumstances of:(1) the patient; and(2) relatives of the patient who are legally liable for the patient's support.(b) If the district administrator determines that the patient or relatives cannot pay all or part of the costs of the patient's care and treatment in the hospital, the amount of the costs that cannot be paid becomes a charge against the district.(c) If the district administrator determines that the patient or relatives can pay for all or part of the costs of the care and treatment, as determined by the district's indigent health care policy, the patient or relatives shall be ordered to pay the district a specified amount each week for the patient's care and support. The amount ordered must be proportionate to the person's financial ability.(d) The district administrator may collect the amount from the patient's estate, or from any relative who is legally liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(e) The board may institute a suit to collect an amount owed to the district by a patient who has not been determined to be unable to pay under this section.(f) If there is a dispute as to the ability to pay, or doubt in the mind of the district administrator concerning the ability to pay, the board shall hold a hearing and, after calling witnesses, shall determine the issue.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.116. NONPROFIT CORPORATION. (a) The district may create and sponsor a nonprofit corporation under the Business Organizations Code and may contribute money to or solicit money for the corporation.(b) The corporation may use its money only to provide health care or other services the district is authorized to provide under this chapter.(c) The corporation may invest the corporation's money in any manner in which the district may invest the district's money, including investing money as authorized by Chapter 2256, Government Code.(d) The board shall establish controls to ensure that the corporation uses its money as required by this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.117. AUTHORITY TO SUE AND BE SUED. The district, through the board, may sue and be sued.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 1088.151. BUDGET. (a) The district administrator shall prepare an annual budget for approval by the board.(b) The proposed budget must contain a complete financial statement of:(1) the outstanding obligations of the district;(2) the cash on hand in each district fund;(3) the money received by the district from all sources during the previous year;(4) the money available to the district from all sources during the ensuing year;(5) the balances expected at the end of the year in which the budget is being prepared;(6) the estimated revenue and balances available to cover the proposed budget;(7) the estimated tax rate required; and(8) the proposed expenditures and disbursements and the estimated receipts and collections for the following fiscal year.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The board shall hold a public hearing on the proposed annual budget.(b) At least 10 days before the date of the hearing, notice of the hearing shall be published one time in a newspaper of general circulation in the district.(c) Any district resident is entitled to be present and participate at the hearing.(d) At the conclusion of the hearing, the board shall adopt a budget by acting on the budget proposed by the district administrator. The board may make any changes in the proposed budget that the board judges to be in the interest of the taxpayers and that the law warrants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.153. AMENDMENTS TO BUDGET. The budget may be amended as required by circumstances. The board must approve all amendments.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.154. RESTRICTION ON EXPENDITURES. Money may be spent only for an expense included in the budget or an amendment to the budget.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.155. FISCAL YEAR. (a) The district operates according to a fiscal year established by the board.(b) The fiscal year may not be changed:(1) during a period that revenue bonds of the district are outstanding; or(2) more than once in a 24-month period.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.156. ANNUAL AUDIT. The board annually shall have an independent audit made of the district's books and records.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.157. INSPECTION OF AUDIT AND DISTRICT RECORDS. The annual audit and other district records shall be open to inspection at the district's principal office.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.158. FINANCIAL REPORT. As soon as practicable after the close of each fiscal year, the district administrator shall prepare for the board:(1) a complete sworn statement of all district money; and(2) a complete account of the disbursements of that money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.159. DEPOSITORY. (a) The board shall select one or more banks to serve as a depository for district money.(b) District money, other than money invested as provided by Section 1088.160(b) and money transmitted to a bank for payment of bonds or obligations issued by the district, shall be deposited as received with the depository bank and shall remain on deposit.(c) This chapter, including Subsection (b), does not limit the power of the board to place a part of district money on time deposit or to purchase certificates of deposit.(d) The district may not deposit money with a bank in an amount that exceeds the maximum amount secured by the Federal Deposit Insurance Corporation unless the bank first executes treasury bonds in an amount sufficient to secure from loss the district money that exceeds the amount secured by the Federal Deposit Insurance Corporation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.160. SPENDING AND INVESTMENT RESTRICTIONS. (a) Except as otherwise provided by this chapter, the district may not incur an obligation payable from district revenue other than the revenue on hand or to be on hand in the current and following district fiscal years.(b) The board may invest operating, depreciation, or building reserves only in funds or securities specified by Chapter 2256, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. BONDSText of section effective on April 01, 2011Sec. 1088.201. GENERAL OBLIGATION BONDS. The board may issue and sell general obligation bonds authorized by an election in the name and on the faith and credit of the district to:(1) purchase, construct, acquire, repair, or renovate buildings or improvements;(2) equip the buildings or improvements; and(3) acquire sites to be used for district purposes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1088.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed 75 cents on each $100 valuation of taxable property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.203. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters voting at an election called for that purpose.(b) The election shall be conducted in accordance with Chapter 1251, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.204. MATURITY OF GENERAL OBLIGATION BONDS. District bonds must mature not later than 40 years after the date of issuance.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The board president shall execute the district's bonds in the district's name.(b) The board secretary shall countersign the bonds in the manner provided by Chapter 618, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.206. REVENUE BONDS. (a) The board may issue revenue bonds to:(1) purchase, construct, acquire, repair, equip, or renovate buildings or improvements for district purposes; or(2) acquire sites for those buildings or improvements.(b) The bonds must be payable from and secured by a pledge of all or part of district revenue derived from the operation of the district's hospital system.(c) The bonds may be additionally secured by a mortgage or deed of trust lien on all or part of district property.(d) The bonds must be issued in the manner and in accordance with the procedures and requirements prescribed by Sections 264.042, 264.043, 264.044, 264.046, 264.047, 264.048, and 264.049, Health and Safety Code, for issuance of revenue bonds by a county hospital authority.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.207. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued or assumed by the district;(2) the transfer and issuance of the bonds; and(3) profits made in the sale of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. TAXESText of section effective on April 01, 2011Sec. 1088.251. IMPOSITION OF AD VALOREM TAX. (a) The board shall impose a tax on all property in the district subject to district taxation.(b) The board shall impose the tax to:(1) pay the indebtedness issued or assumed by the district;(2) provide for the operation and maintenance of the district and hospital system;(3) make improvements and additions to the hospital system; and(4) acquire necessary sites for those improvements and additions by purchase, lease, or condemnation.(c) The board may not impose a tax to pay the principal of or interest on revenue bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.252. TAX RATE. (a) The board may impose the tax at a rate not to exceed 75 cents on each $100 valuation of taxable property in the district.(b) In setting the tax rate, the board shall consider the income of the district from sources other than taxation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.253. TAX ASSESSOR-COLLECTOR. The board may provide for the appointment of a tax assessor-collector for the district or may contract for the assessment and collection of taxes as provided by the Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER G. DISSOLUTIONText of section effective on April 01, 2011Sec. 1088.301. DISSOLUTION; ELECTION. (a) The district may be dissolved only on approval of a majority of the district voters voting in an election held for that purpose.(b) The board may order an election on the question of dissolving the district and disposing of the district's assets and obligations.(c) The board shall order an election if the board receives a petition requesting an election that is signed by at least 15 percent of the registered voters of the district.(d) The order calling the election must state:(1) the nature of the election, including the proposition to appear on the ballot;(2) the date of the election;(3) the hours during which the polls will be open; and(4) the location of the polling places.(e) Section 41.001(a), Election Code, does not apply to an election ordered under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.302. NOTICE OF ELECTION. (a) The board shall give notice of an election under this subchapter by publishing once a week for two consecutive weeks a substantial copy of the election order in a newspaper with general circulation in the district.(b) The first publication of the notice must appear not later than the 35th day before the date set for the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.303. BALLOT. The ballot for an election under this subchapter must be printed to permit voting for or against the proposition: "The dissolution of the Reagan Hospital District of Reagan County, Texas."

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.304. ELECTION RESULTS. (a) If a majority of the votes in an election under this subchapter favor dissolution, the board shall find that the district is dissolved.(b) If a majority of the votes in the election do not favor dissolution, the board shall continue to administer the district and another election on the question of dissolution may not be held before the first anniversary of the date of the most recent election to dissolve the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.305. TRANSFER, SALE, OR ADMINISTRATION OF ASSETS. (a) If a majority of the votes in an election held under this subchapter favor dissolution, the board shall:(1) transfer the land, buildings, improvements, equipment, and other assets that belong to the district to Reagan County or to another governmental entity in Reagan County;(2) sell the assets and liabilities to another person; or(3) administer the property, assets, and debts until all money has been disposed of and all district debts have been paid or settled.(b) If the board makes the transfer under Subsection (a)(1), the county or entity assumes all debts and obligations of the district at the time of the transfer, and the district is dissolved.(c) If the board does not make the transfer under Subsection (a)(1), the board shall sell the assets and liabilities to another person under Subsection (a)(2) or administer the property, assets, and debts of the district under Subsection (a)(3), and the district is dissolved when all money has been disposed of and all district debts have been paid or settled.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.306. SALE OR TRANSFER OF ASSETS AND LIABILITIES. (a) The dissolution of the district and the sale or transfer of the district's assets and liabilities to another person may not contravene a trust indenture or bond resolution relating to the district's outstanding bonds. The dissolution and sale or transfer does not diminish or impair the rights of a holder of an outstanding bond, warrant, or other obligation of the district.(b) The sale or transfer of the district's assets and liabilities must satisfy the debt and bond obligations of the district in a manner that protects the interests of district residents, including the residents' collective property rights in the district's assets.(c) The district may not transfer or dispose of the district's assets except for due compensation unless:(1) the transfer is made to another governmental entity that serves the district; and(2) the transferred assets are to be used for the benefit of the district's residents.(d) A grant from federal funds is an obligation to be repaid in satisfaction.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.307. IMPOSITION OF TAX AND RETURN OF SURPLUS TAXES. (a) After the board finds that the district is dissolved, the board shall:(1) determine the debt owed by the district; and(2) impose on the property included in the district's tax rolls a tax that is in proportion of the debt to the property value.(b) On the payment of all outstanding debts and obligations of the district, the board shall order the secretary to return to each district taxpayer the taxpayer's pro rata share of all unused tax money.(c) A taxpayer may request that the taxpayer's share of surplus tax money be credited to the taxpayer's county taxes. If a taxpayer requests the credit, the board shall direct the secretary to transmit the money to the county tax assessor-collector.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1088.308. REPORT; DISSOLUTION ORDER. (a) After the district has paid all district debts and has disposed of all district money and other assets as prescribed by this subchapter, the board shall file a written report with the Commissioners Court of Reagan County summarizing the board's actions in dissolving the district.(b) Not later than the 10th day after the date the Commissioners Court of Reagan County receives the report and determines that the requirements of this subchapter have been fulfilled, the commissioners court shall enter an order dissolving the district and releasing the board from any further duty or obligation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1089. REEVES COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1089. REEVES COUNTY HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 1089.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Reeves County Hospital District.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.002. AUTHORITY FOR OPERATION. The Reeves County Hospital District operates and is financed as provided by Section 9, Article IX, Texas Constitution, and by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.003. ESSENTIAL PUBLIC FUNCTION. The district is a public entity performing an essential public function.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of Reeves County.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. This state may not become obligated for the support or maintenance of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 1089.051. BOARD ELECTION; TERM. (a) The district is governed by a board of five directors.(b) One director is elected from each commissioners precinct and one director is elected from the district at large.(c) Unless four-year terms are established under Section 285.081, Health and Safety Code:(1) directors serve staggered two-year terms; and(2) an election shall be held on the uniform election date in May of each year to elect the appropriate number of directors.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.052. NOTICE OF ELECTION. At least 35 days before the date of an election of directors, notice of the election shall be published one time in a newspaper with general circulation in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.053. QUALIFICATIONS FOR OFFICE. (a) To be eligible to be a candidate for or to serve as a director, a person must be:(1) a resident of the district; and(2) a qualified voter.(b) A person who is elected from a commissioners precinct or who is appointed to fill a vacancy for a commissioners precinct must be a resident of that commissioners precinct.(c) A district employee may not serve as a director.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.054. BOND; RECORD OF BOND. (a) Before assuming the duties of office, each director must execute a bond for $5,000 that is:(1) payable to the district; and(2) conditioned on the faithful performance of the director's duties.(b) The board may pay for a director's bond with district money.(c) The bond shall be kept in the permanent records of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.055. BOARD VACANCY. If a vacancy occurs in the office of director, the remaining directors shall appoint a director for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.056. OFFICERS. (a) The board shall elect a president and a vice president from among its members.(b) The board shall appoint a secretary, who need not be a director.(c) Each officer of the board serves for a term of one year.(d) The board shall fill a vacancy in a board office for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.057. COMPENSATION; EXPENSES. A director or officer serves without compensation but may be reimbursed for actual expenses incurred in the performance of official duties. The expenses must be:(1) reported in the district's records; and(2) approved by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.058. VOTING REQUIREMENT. A concurrence of a majority of the directors voting is necessary in any matter relating to district business.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.059. DISTRICT ADMINISTRATOR. (a) The board may appoint a qualified person as district administrator.(b) The district administrator serves at the will of the board and is entitled to the compensation determined by the board.(c) Before assuming the duties of district administrator, the administrator must execute a bond in the amount determined by the board of not less than $5,000 that is:(1) payable to the district; and(2) conditioned on the faithful performance of the administrator's duties under this chapter.(d) The board may pay for the bond with district money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.060. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the general affairs of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.061. ASSISTANT DISTRICT ADMINISTRATOR; ATTORNEY. (a) The board may appoint qualified persons as:(1) the assistant district administrator; and(2) the attorney for the district.(b) The assistant district administrator and the attorney for the district serve at the will of the board and are entitled to the compensation determined by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.062. APPOINTMENT OF STAFF AND EMPLOYEES. (a) The board may appoint to the staff any doctors the board considers necessary for the efficient operation of the district and may make temporary appointments as necessary.(b) The district may employ technicians, nurses, fiscal agents, accountants, architects, additional attorneys, and other necessary employees.(c) The board may delegate to the district administrator the authority to employ persons for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.063. RETIREMENT BENEFITS. The board may provide retirement benefits for district employees by:(1) establishing or administering a retirement program; or(2) participating in:(A) the Texas County and District Retirement System; or(B) another statewide retirement system in which the district is eligible to participate.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 1089.101. DISTRICT RESPONSIBILITY. The district has full responsibility for:(1) operating hospital facilities; and(2) providing medical and hospital care for the district's needy inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.102. RESTRICTION ON COUNTY TAXATION AND DEBT. Reeves County may not impose a tax or issue bonds or other obligations for hospital purposes or to provide medical care for district residents.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the hospital system and the district's money and resources.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.104. RULES. The board may adopt rules governing:(1) the operation of the hospital and hospital system; and(2) the duties, functions, and responsibilities of the district staff and employees.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.105. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method of making purchases and expenditures by and for the district; and(2) accounting and control procedures for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.106. MOBILE EMERGENCY MEDICAL SERVICE. The district may operate or provide for the operation of a mobile emergency medical service.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board shall determine:(1) the type, number, and location of buildings required to maintain an adequate hospital system; and(2) the type of equipment necessary for hospital care.(b) The board may:(1) acquire property, including facilities and equipment, for the district for use in the hospital system; and(2) mortgage or pledge the property as security for the payment of the purchase price.(c) The board may lease hospital facilities for the district.(d) The board may sell or otherwise dispose of the property, including facilities or equipment, for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.108. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in property located in district territory if the property interest is necessary for the district to exercise a right or authority conferred by this chapter.(b) The district may exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except that the district is not required to deposit in the trial court money or a bond as provided by Section 21.021(a), Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court;(2) provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or petition for review.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.109. COST OF RELOCATING OR ALTERING PROPERTY. In exercising the power of eminent domain, if the board requires relocating, raising, lowering, rerouting, changing the grade of, or altering the construction of any railroad, highway, pipeline, electric transmission and electric distribution, telegraph, or telephone line, conduit, pole, or facility, the district must bear the actual cost of relocating, raising, lowering, rerouting, changing the grade, or altering the construction to provide comparable replacement, without enhancement of facilities, after deducting the net salvage value derived from the old facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.110. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust for any purpose and under any direction, limitation, or other provision prescribed in writing by the donor that is consistent with the proper management of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.111. CONSTRUCTION CONTRACTS. (a) The board may enter into construction contracts for the district.(b) The board may enter into a construction contract that involves an expenditure of more than the amount prescribed by Section 271.024, Local Government Code, only after competitive bidding as provided by Subchapter B, Chapter 271, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.112. OPERATING AND MANAGEMENT CONTRACTS. The board may enter into an operating or management contract relating to a hospital facility for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR SERVICES. The board may contract with a political subdivision of this state or with a state or federal agency for the district to:(1) furnish a mobile emergency medical service; or(2) provide for the investigatory or welfare needs of district inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.114. PAYMENT FOR TREATMENT; PROCEDURES. (a) The district administrator may have an inquiry made into the financial circumstances of:(1) a person who resides in the district and is admitted as a patient to a district facility; and(2) a relative of the patient who is legally responsible for the patient's support.(b) To the extent that the patient or a relative of the patient who is legally responsible for the patient's support cannot pay for care and treatment provided by the district, the district shall supply the care and treatment without charging the patient or the patient's relative.(c) On determining that the patient or a relative legally responsible for the patient's support can pay for all or part of the care and treatment provided by the district, the district administrator shall report that determination to the board and the board shall issue an order directing the patient or the relative to pay the district a specified amount each week. The amount must be based on the individual's ability to pay.(d) The district administrator may collect the money owed to the district from the patient's estate or from that of a relative legally responsible for the patient's support in the manner provided by law for collection of expenses in the last illness of a deceased person.(e) If there is a dispute relating to a person's ability to pay or if the district administrator has any doubt concerning a person's ability to pay, the board shall:(1) call witnesses;(2) hear and resolve the question; and(3) issue a final order.(f) The final order of the board may be appealed to a district court in Reeves County. The substantial evidence rule applies to the appeal.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.115. REIMBURSEMENT FOR SERVICES. (a) The board shall require a county, municipality, or public hospital located outside the district to reimburse the district for the district's care and treatment of a sick or injured person of that county, municipality, or public hospital as provided by Chapter 61, Health and Safety Code.(b) The board shall require the sheriff of Reeves County to reimburse the district for the district's care and treatment of a person who is confined in a jail facility of Reeves County and is not a district resident.(c) On behalf of the district, the board may contract with the state or federal government for that government to reimburse the district for treatment of a sick or injured person.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.116. AUTHORITY TO SUE AND BE SUED. The board may sue and be sued on behalf of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 1089.151. BUDGET. (a) The district administrator shall prepare a proposed annual budget for the district.(b) The proposed budget must contain a complete financial statement, including a statement of:(1) the outstanding obligations of the district;(2) the amount of cash on hand in each district fund;(3) the amount of money received by the district from all sources during the previous year;(4) the amount of money available to the district from all sources during the ensuing year;(5) the amount of the balances expected at the end of the year in which the budget is being prepared;(6) the estimated amount of revenue and balances available to cover the proposed budget; and(7) the estimated tax rate required.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The board shall hold a public hearing on the proposed annual budget.(b) The board shall publish notice of the hearing in a newspaper with general circulation in the district not later than the 10th day before the date of the hearing.(c) Any district resident is entitled to be present and participate at the hearing.(d) At the conclusion of the hearing, the board shall adopt a budget by acting on the budget proposed by the district administrator. The board may make any changes in the proposed budget that the board judges to be in the interests of the taxpayers.(e) The budget is effective only after adoption by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.153. AMENDMENT OF BUDGET. After the annual budget is adopted, the budget may be amended on the board's approval.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.154. RESTRICTION ON EXPENDITURES. Money may be spent only for an expense included in the budget or an amendment to the budget.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.155. FISCAL YEAR. (a) The district operates according to a fiscal year established by the board.(b) The fiscal year may not be changed:(1) during a period that revenue bonds of the district are outstanding; or(2) more than once in a 24-month period.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.156. ANNUAL AUDIT. The board annually shall have an audit made of the district's financial condition.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.157. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS. The annual audit and other district records shall be open to inspection during regular business hours at the district's principal office.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.158. FINANCIAL REPORT. As soon as practicable after the close of the fiscal year, the district administrator shall prepare for the board:(1) a sworn statement of the amount of district money; and(2) an account of the disbursements of that money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.159. DEPOSITORY. (a) The board shall select at least one bank to serve as a depository for district money.(b) District money, other than money invested as provided by Section 1089.160(b) and money transmitted to a bank for payment of bonds or obligations issued or assumed by the district, shall be deposited as received with the depository bank and must remain on deposit. This subsection does not limit the power of the board to place a part of district money on time deposit or to purchase certificates of deposit.(c) The district may not deposit money with a bank in an amount that exceeds the maximum amount secured by the Federal Deposit Insurance Corporation unless the bank first executes a bond or other security in an amount sufficient to secure from loss the district money that exceeds the amount secured by the Federal Deposit Insurance Corporation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.160. SPENDING AND INVESTMENT RESTRICTIONS. (a) Except as provided by Sections 1089.111, 1089.201, 1089.204, and 1089.205, the district may not incur a debt payable from district revenue other than the revenue on hand or to be on hand in the current and the immediately following district fiscal years.(b) The board may invest operating, depreciation, or building reserves only in funds or securities specified by Chapter 2256, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. BONDSText of section effective on April 01, 2011Sec. 1089.201. GENERAL OBLIGATION BONDS. If authorized by an election, the board may issue and sell general obligation bonds in the name and on the faith and credit of the district to:(1) purchase, construct, acquire, repair, or renovate buildings or improvements;(2) equip buildings or improvements for hospital purposes; or(3) acquire and operate a mobile emergency medical service.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1089.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed the limit approved by the voters at the election authorizing the imposition of the tax.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.203. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters voting at an election held for that purpose.(b) The board may order a bond election.(c) The order calling the election must specify:(1) the nature and date of the election;(2) the hours during which the polls will be open;(3) the location of the polling places;(4) the amount of the bonds to be authorized; and(5) the maximum maturity of the bonds.(d) Notice of a bond election shall be given as provided by Section 1251.003, Government Code.(e) The board shall declare the results of the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.204. REVENUE BONDS. (a) The board may issue revenue bonds to:(1) purchase, construct, acquire, repair, renovate, or equip buildings or improvements for hospital purposes;(2) acquire sites to be used for hospital purposes; or(3) acquire and operate a mobile emergency medical service to assist the district in carrying out its hospital purposes.(b) The bonds must be payable from and secured by a pledge of all or part of the revenue derived from the operation of the district's hospital system.(c) The bonds may be additionally secured by a mortgage or deed of trust lien on all or part of district property.(d) The bonds must be issued in the manner provided by Sections 264.042, 264.043, and 264.046-264.049, Health and Safety Code, for issuance of revenue bonds by a county hospital authority.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.205. REFUNDING BONDS. (a) The board may issue refunding bonds to refund an outstanding indebtedness issued or assumed by the district.(b) Refunding bonds may be:(1) sold, with the proceeds of the refunding bonds applied to the payment of the outstanding indebtedness; or(2) exchanged wholly or partly for not less than a similar principal amount of outstanding indebtedness.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.206. MATURITY OF BONDS. District bonds must mature not later than 50 years after the date of issuance.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.207. EXECUTION OF BONDS. (a) The board president shall execute district bonds in the district's name.(b) The board secretary shall countersign the bonds in the manner provided by Chapter 618, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.208. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued by the district;(2) any transaction relating to the bonds; and(3) profits made in the sale of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. TAXESText of section effective on April 01, 2011Sec. 1089.251. IMPOSITION OF AD VALOREM TAX. (a) The board may impose a tax on all property in the district subject to district taxation.(b) The tax may be used to pay:(1) indebtedness issued or assumed by the district; and(2) the maintenance and operating expenses of the district.(c) The district may not impose a tax to pay the principal of or interest on revenue bonds issued under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.252. TAX RATE. (a) The board may impose the tax at a rate not to exceed the limit approved by the voters at the election authorizing the imposition of the tax.(b) The tax rate for all purposes may not exceed 75 cents on each $100 valuation of all taxable property in the district.(c) In setting the tax rate, the board shall consider the income of the district from sources other than taxation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1089.253. CONTRACT FOR TAX ASSESSMENT AND COLLECTION. The board shall contract for the assessment and collection of taxes as provided by the Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1090. REFUGIO COUNTY MEMORIAL HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1090. REFUGIO COUNTYMEMORIAL HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 1090.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Refugio County Memorial Hospital District.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.002. AUTHORITY FOR OPERATION. The Refugio County Memorial Hospital District operates and is administered and financed in accordance with Section 9, Article IX, Texas Constitution, and has the rights, powers, and duties provided by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.003. ESSENTIAL PUBLIC FUNCTION. The district performs an essential public function in carrying out the purposes of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of Refugio County.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.005. CORRECTION OF INVALID PROCEDURES. If a court holds that any procedure under this chapter violates the constitution of this state or of the United States, the district by resolution may provide an alternative procedure that conforms with the constitution.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.006. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The support and maintenance of the district may not become a charge against or obligation of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.007. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 1090.051. BOARD ELECTION; TERM. (a) The board consists of seven directors elected from the district at large by place.(b) Directors serve staggered two-year terms unless four-year terms are established under Section 285.081, Health and Safety Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.052. NOTICE OF ELECTION. At least 10 days before the date of an election of directors, notice of the election shall be published one time in a newspaper of general circulation in Refugio County.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.053. QUALIFICATIONS FOR OFFICE. (a) A person may not be elected or appointed as a director unless the person is:(1) a resident of the district;(2) a qualified voter; and(3) a freeholder.(b) A person is not eligible to serve as a director if the person is:(1) the district administrator; or(2) a district employee.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.054. BOARD VACANCY. If a vacancy occurs in the office of director, the remaining directors shall appoint a director for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.055. OFFICERS. (a) The board shall elect:(1) a president and a vice president from among its members; and(2) a secretary, who need not be a director.(b) Each officer of the board serves for a term of one year.(c) The board shall fill a vacancy in a board office for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.056. COMPENSATION; EXPENSES. A director or officer serves without compensation but may be reimbursed for actual expenses incurred in the performance of official duties. The expenses must be:(1) reported in the district's records; and(2) approved by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.057. VOTING REQUIREMENT. A concurrence of four directors is sufficient in any matter relating to district business.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.058. INSURANCE FOR DIRECTORS AND OFFICERS. Directors and officers may be included in the same insurance plan provided to district employees.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.059. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR. (a) The board shall appoint a qualified person as district administrator.(b) The board may appoint an assistant administrator.(c) The district administrator and any assistant administrator serve at the will of the board and are entitled to the compensation determined by the board.(d) On assuming the duties of district administrator, the administrator shall execute a bond payable to the district in an amount set by the board of not less than $5,000 that:(1) is conditioned on the administrator performing the administrator's duties; and(2) contains other conditions the board may require.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.060. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the affairs of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.061. APPOINTMENT AND RECRUITMENT OF STAFF AND EMPLOYEES. (a) The board may appoint to the medical staff any physicians the board considers necessary and may make temporary appointments as warranted.(b) The district may employ fiscal agents, accountants, architects, and attorneys the board considers proper.(c) The board may delegate to the district administrator the authority to hire district employees, including technicians and nurses.(d) The board may spend district money to recruit to the hospital staff any physicians that are required to meet the medical needs of district residents.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.062. HEALTH EDUCATION. The board may use district money to provide scholarships and student loans for the education of county residents in health care-related fields.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.063. RETIREMENT BENEFITS. The board may provide retirement benefits for district employees by:(1) establishing or administering a retirement program; or(2) participating in:(A) the Texas County and District Retirement System; or(B) another statewide retirement system in which the district is eligible to participate.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 1090.101. DISTRICT RESPONSIBILITY. The district has full responsibility for operating all hospital facilities for providing medical and hospital care for the district's needy inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND DEBT. Refugio County or any municipality or nonprofit hospital in the district may not impose a tax or issue bonds or other obligations for hospital purposes or to provide medical care.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the hospital system and the district's money and resources.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.104. HOSPITAL SYSTEM. (a) The district shall provide for the establishment and administration for hospital purposes of a hospital system by:(1) purchasing, constructing, acquiring by gift or otherwise, repairing, or renovating buildings and equipment; and(2) equipping the buildings.(b) The hospital system may include:(1) facilities for domiciliary care and treatment of the sick, injured, or geriatric;(2) outpatient clinics;(3) dispensaries;(4) convalescent home facilities;(5) necessary nurses;(6) domiciliaries and training centers;(7) blood banks;(8) community mental health centers;(9) research centers or laboratories; and(10) any other facilities the board considers necessary for hospital care.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.105. RULES. The board may adopt rules governing the operation of the hospital, the hospital system, and the district's staff and employees.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.106. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method and manner of making purchases and expenditures by and for the district; and(2) all accounting and control procedures.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board shall determine the type, number, and location of buildings required to maintain an adequate hospital system.(b) The board may lease all or part of the district's buildings and other facilities on terms considered to be in the best interest of the district's inhabitants. The term of the lease may not exceed 25 years.(c) The district may acquire equipment for use in the district's hospital system and mortgage or pledge the property as security for the payment of the purchase price. A contract entered into under this subsection must provide that the entire obligation be retired not later than the fifth anniversary of the date of the contract.(d) The district may sell or otherwise dispose of any property, including equipment, on terms the board finds are in the best interest of the district's inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.108. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in any type of property located in district territory if the interest is necessary or convenient for the district to exercise a power, right, or privilege conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021(a), Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court;(2) provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or petition for review.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.109. COST OF RELOCATING OR ALTERING PROPERTY. In exercising the power of eminent domain, if the board requires relocating, raising, lowering, rerouting, changing the grade, or altering the construction of any railroad, electric transmission, telegraph or telephone line, conduit, pole, or facility, or pipeline, the board must bear the actual cost of relocating, raising, lowering, rerouting, changing the grade, or altering the construction to provide comparable replacement without enhancement of facilities, after deducting the net salvage value derived from the old facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.110. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board for the purposes and under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management and objectives of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.111. CONSTRUCTION CONTRACTS. A construction contract that involves the expenditure of more than $10,000 may be made only after advertising in the manner provided by Chapter 252 and Subchapter C, Chapter 262, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.112. OPERATING AND MANAGEMENT CONTRACTS. The board may enter into an operating or management contract relating to a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND TREATMENT. (a) The board may contract with a county or municipality located outside the district's boundaries to reimburse the district for the care and treatment of a sick or injured person of that county or municipality.(b) The board may contract with this state or a federal agency for reimbursement for the treatment of a sick or injured person.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.114. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR INVESTIGATORY OR OTHER SERVICES. The board may contract with a political subdivision or governmental agency for the district to provide investigatory or other services for the medical, hospital, or welfare needs of district inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.115. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a patient who resides in the district is admitted to a district facility, the district administrator may have an inquiry made into the circumstances of:(1) the patient; and(2) the patient's relatives who are legally liable for the patient's support.(b) If the district administrator determines that the patient or those relatives cannot pay all or part of the costs of the care and treatment in the hospital, the amount of the costs that cannot be paid becomes a charge against the district.(c) If the district administrator determines that the patient or those relatives can pay for all or part of the costs of the patient's care and treatment, the patient or those relatives shall be ordered to pay the district a specified amount each week for the patient's care and support. The amount ordered must be proportionate to the person's financial ability.(d) The district administrator may collect the amount from the patient's estate, or from any relative who is legally liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(e) If there is a dispute as to the ability to pay, or doubt in the mind of the district administrator, the board shall hold a hearing and, after calling witnesses, shall:(1) resolve the dispute or doubt; and(2) issue any appropriate orders.(f) A final order of the board may be appealed to the district court. The substantial evidence rule applies to the appeal.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.116. AUTHORITY TO SUE AND BE SUED. The district, through the board, may sue and be sued.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 1090.151. BUDGET. (a) The district administrator shall prepare an annual budget for approval by the board.(b) The proposed budget must contain a complete financial statement of:(1) the outstanding obligations of the district;(2) the cash on hand in each district fund;(3) the money received by the district from all sources during the previous year;(4) the money available to the district from all sources during the ensuing year;(5) the balances expected at the end of the year in which the budget is being prepared;(6) the estimated revenue and balances available to cover the proposed budget; and(7) the estimated tax rate required.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The board shall hold a public hearing on the proposed annual budget.(b) Notice of the hearing must be published one time at least 10 days before the date of the hearing.(c) Any district resident is entitled to be present and participate at the hearing.(d) At the conclusion of the hearing, the board shall adopt a budget by acting on the budget proposed by the district administrator. The board may make any changes in the proposed budget that the board judges to be in the interests of the taxpayers and that the law warrants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.153. AMENDMENTS TO BUDGET. The budget may be amended as required by circumstances. The board must approve all amendments.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.154. RESTRICTION ON EXPENDITURES. Money may be spent only for an expense included in the budget or an amendment to the budget.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.155. FISCAL YEAR. (a) The district operates according to a fiscal year established by the board.(b) The fiscal year may not be changed:(1) during a period that revenue bonds of the district are outstanding; or(2) more than once in a 24-month period.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.156. AUDIT. The board shall have an audit made of the district's financial condition.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.157. INSPECTION OF AUDIT AND DISTRICT RECORDS. The audit and other district records shall be open to inspection at the district's principal office.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.158. FINANCIAL REPORT. As soon as practicable after the close of each fiscal year, the district administrator shall prepare for the board:(1) a complete sworn statement of all district money; and(2) a complete account of the disbursements of that money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.159. DEPOSITORY. (a) The board shall select one or more financial institutions to serve as a depository for district money.(b) District money, other than money transmitted to a bank for payment of bonds or obligations issued by the district, shall be deposited as received with the depository bank and shall remain on deposit.(c) This chapter, including Subsection (b), does not limit the power of the board to place a part of district money on time deposit or to purchase certificates of deposit.(d) The district may not deposit money with a bank in an amount that exceeds the maximum amount secured by the Federal Deposit Insurance Corporation unless the bank first executes a bond or other security in an amount sufficient to secure from loss the district money that exceeds the amount secured by the Federal Deposit Insurance Corporation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.160. SPENDING RESTRICTIONS. Except as otherwise provided by Section 1090.107(c) and by Subchapter E, the district may not incur an obligation payable from district revenue other than the revenue on hand or to be on hand in the current and following district fiscal years.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.161. AUTHORITY TO BORROW MONEY; SECURITY. (a) The board may borrow money at a rate of not more than 10 percent a year on district notes to pay the obligations if the board declares that money is not available to meet authorized district obligations, which creates an emergency.(b) To secure a loan, the board may pledge:(1) district revenue that is not pledged to pay the district's bonded indebtedness;(2) a district tax to be imposed by the district in the next 12-month period that is not pledged to pay the principal of or interest on district bonds; or(3) district bonds that have been authorized but not sold.(c) A loan for which taxes or bonds are pledged must mature not later than the first anniversary of the date the loan is made. A loan for which district revenue is pledged must mature not later than the fifth anniversary of the date the loan is made.(d) Money obtained from a loan under this section may be spent only for:(1) a purpose for which the board declared an emergency; and(2) the purposes for which the taxes were imposed or the bonds were authorized, if district taxes or bonds are pledged to pay the loan.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. BONDSText of section effective on April 01, 2011Sec. 1090.201. GENERAL OBLIGATION BONDS. The board may issue and sell general obligation bonds in the name and on the faith and credit of the district for any purpose relating to:(1) the purchase, construction, acquisition, repair, or renovation of buildings or improvements; and(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1090.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed 75 cents on each $100 valuation of all taxable property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.203. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters.(b) The order calling the election shall provide for clerks as in county elections and must specify:(1) the date of the election;(2) the location of the polling places;(3) the presiding and alternate election judges for each polling place;(4) the amount of the bonds to be authorized; and(5) the maximum maturity of the bonds.(c) Notice of a bond election shall be given as provided by Section 1251.003, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.204. MATURITY OF GENERAL OBLIGATION BONDS. District general obligation bonds must mature not later than 40 years after the date of issuance.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The board president shall execute the general obligation bonds in the district's name.(b) The board secretary shall countersign the bonds in the manner provided by Chapter 618, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.206. REVENUE BONDS. (a) The board may issue revenue bonds to:(1) purchase, construct, acquire, repair, renovate, or equip buildings or improvements for hospital purposes; or(2) acquire sites to be used for hospital purposes.(b) The bonds must be payable from and secured by a pledge of all or part of the revenue derived from the operation of the district's hospitals.(c) The bonds may be additionally secured by a mortgage or deed of trust lien on all or part of district property.(d) The bonds must be issued in the manner and in accordance with the procedures and requirements prescribed by Sections 264.042, 264.043, 264.046, 264.047, 264.048, and 264.049, Health and Safety Code, for issuance of revenue bonds by a county hospital authority.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.207. REFUNDING BONDS. (a) The board may, without an election, issue refunding bonds to refund outstanding indebtedness issued by the district.(b) A refunding bond may be:(1) sold, with the proceeds of the refunding bonds applied to the payment of the outstanding indebtedness; or(2) exchanged wholly or partly for not less than a similar principal amount of outstanding indebtedness.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.208. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued by the district;(2) the transfer and issuance of the bonds; or(3) profits made in the sale of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. TAXESText of section effective on April 01, 2011Sec. 1090.251. IMPOSITION OF AD VALOREM TAX. (a) The board shall impose a tax on all property in the district subject to district taxation.(b) The board shall impose the tax to pay:(1) indebtedness issued by the district; and(2) the maintenance and operating expenses of the district.(c) The board may not impose a tax to pay the principal of or interest on revenue bonds issued under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.252. TAX RATE. (a) The board may impose the tax at a rate not to exceed 75 cents on each $100 valuation of taxable property in the district.(b) In setting the tax rate, the board shall consider the income of the district from sources other than taxation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.253. ASSESSMENT AND COLLECTION BY COUNTY TAX ASSESSOR-COLLECTOR. (a) This section applies unless the board elects to have taxes assessed and collected under Section 1090.254.(b) The tax assessor-collector of Refugio County shall assess and collect taxes imposed by the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.254. ASSESSMENT AND COLLECTION BY DISTRICT TAX ASSESSOR-COLLECTOR. (a) The board may elect to have district taxes assessed and collected by a tax assessor-collector appointed by the board. An election under this subsection must be made by December 1 and governs the manner in which taxes are assessed and collected, until changed by a similar resolution.(b) The district tax assessor-collector must:(1) reside in the district; and(2) own real property subject to district taxation.(c) The board shall set for the district tax assessor-collector:(1) the term of employment; and(2) compensation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER G. DISSOLUTIONText of section effective on April 01, 2011Sec. 1090.301. DISSOLUTION; ELECTION. (a) The district may be dissolved as provided by this subchapter.(b) The district may be dissolved and the district's assets or facilities may be acquired by Refugio County only on approval of a majority of district voters who vote on the question of the district's dissolution and transfer of assets and facilities at an election.(c) The board shall order the election if the board receives a petition calling for submission of the question that is signed by at least 15 percent of the district's registered voters. Each voter signing the petition must write next to the voter's name the date of the voter's signature.(d) The petition must be filed within 45 days of the earliest date on which a voter signed the petition.(e) The board shall order the question of the district's dissolution submitted at the first directors' election held after the date the board receives a petition under Subsection (d) that occurs after the time required by Section 3.005, Election Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.302. NOTICE OF ELECTION ON DISSOLUTION. Notice of a directors' election at which the question of the district's dissolution will be submitted to the voters must include notice that the question of dissolution and the transfer of hospital facilities to and the assumption of debts and bond obligations by Refugio County will be submitted at the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.303. BALLOT. Beneath the names of the candidates for director of the district, the ballot for an election under this subchapter must provide for voting for or against the following proposition: "The dissolution of the Refugio County Memorial Hospital District and the transfer of the existing hospital facilities to and the assumption of the debts and bond obligations by Refugio County."

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.304. ELECTION RESULTS. (a) If a majority of the votes in an election under this subchapter favor dissolution, the board shall find that the proposition was approved and shall declare the district dissolved.(b) If a majority of the votes in the election do not favor dissolution, the board shall find that the proposition was not approved and shall declare that the district will continue to operate. Another election on the question of dissolution may not be held within 48 months after the anniversary of the date of any preceding election held for the same purpose.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1090.305. TRANSFER OF ASSETS AND LIABILITIES. If the proposition for the dissolution of the district and the transfer of the existing hospital facilities to and the assumption of the debts and bond obligations by Refugio County is approved as provided by this subchapter:(1) the land, buildings, improvements, and equipment that are part of the hospital or hospital system owned by the district shall be transferred to Refugio County;(2) any debts and bond obligations of the district shall be assumed by Refugio County; and(3) the Refugio County Commissioners Court shall provide for:(A) establishing and administering a hospital system by purchasing, constructing, acquiring by gift or otherwise, repairing, or renovating buildings and equipment; and(B) equipping the hospital system.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1091. RICE HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1091. RICE HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 1091.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Rice Hospital District.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.002. AUTHORITY FOR OPERATION. The Rice Hospital District operates and is financed as provided by Section 9, Article IX, Texas Constitution, and by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.003. ESSENTIAL PUBLIC FUNCTION. The district is a public entity performing an essential public function.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of Rice Consolidated Independent School District of Colorado County, Texas, as those boundaries existed on May 26, 1989.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.005. DISTRICT SUPPORT OR MAINTENANCE NOT STATE OBLIGATION. The state may not become obligated for the support or maintenance of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 1091.051. BOARD ELECTION; TERM. (a) The district is governed by a board of nine directors elected from the district at large.(b) Unless four-year terms are established under Section 285.081, Health and Safety Code:(1) directors serve staggered two-year terms; and(2) an election shall be held on the uniform election date in May of each year to elect the appropriate number of directors.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.052. NOTICE OF ELECTION. At least 35 days before the date of an election of directors, notice of the election shall be published one time in a newspaper with general circulation in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.053. BALLOT PETITION. A person seeking to have the person's name printed on the ballot as a candidate for director must file with the board secretary a petition requesting that action. The petition must be:(1) signed by at least 10 registered voters of the district as determined by the most recent official list of registered voters; and(2) filed not later than the 31st day before the date of the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.054. QUALIFICATIONS FOR OFFICE. (a) To be eligible to be a candidate for or to serve as a director, a person must be:(1) a resident of the district; and(2) a qualified voter.(b) A district employee may not serve as a director.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.055. BOND; RECORD OF BOND. (a) Before assuming the duties of office, each director must execute a bond for $5,000 that is:(1) payable to the district; and(2) conditioned on the faithful performance of the director's duties.(b) The board may pay for directors' bonds with district money.(c) Each director's bond shall be kept in the district's permanent records.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.056. BOARD VACANCY. If a vacancy occurs in the office of director, the remaining directors shall appoint a director for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.057. OFFICERS. (a) The board shall elect a president and a vice president from among its members.(b) The board shall appoint a secretary, who need not be a director.(c) Each officer of the board serves for a term of one year.(d) The board shall fill a vacancy in a board office for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.058. COMPENSATION; EXPENSES. A director or officer serves without compensation but may be reimbursed for actual expenses incurred in the performance of official duties. The expenses must be:(1) reported in the district's records; and(2) approved by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.059. VOTING REQUIREMENT. A concurrence of a majority of the directors voting is necessary in any matter relating to district business.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.060. DISTRICT ADMINISTRATOR. (a) The board may appoint a qualified person as district administrator.(b) The district administrator serves at the will of the board and is entitled to compensation as determined by the board.(c) Before assuming the duties of district administrator, the administrator must execute a bond in an amount determined by the board of not less than $5,000 that is:(1) payable to the district; and(2) conditioned on the faithful performance of the administrator's duties under this chapter.(d) The board may pay for the bond with district money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.061. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the general affairs of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.062. ASSISTANT DISTRICT ADMINISTRATOR; ATTORNEY. (a) The board may appoint qualified persons as:(1) the assistant district administrator; and(2) the attorney for the district.(b) The assistant district administrator and the attorney for the district serve at the will of the board and are entitled to compensation as determined by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.063. APPOINTMENT AND RECRUITMENT OF STAFF AND EMPLOYEES. (a) The board may:(1) appoint to the staff any doctors whose appointment the board considers necessary for the efficient operation of the district;(2) make temporary appointments as the board considers necessary; and(3) after due process remove from the medical staff any doctor whose removal the board considers necessary for the efficient operation of the district.(b) The district may employ technicians, nurses, fiscal agents, accountants, architects, additional attorneys, and other necessary employees.(c) The board may delegate to the district administrator the authority to employ persons for the district.(d) Except as prohibited by applicable law, the board may spend money to recruit physicians, nurses, and other personnel.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.064. RETIREMENT BENEFITS. The board may provide retirement benefits for district employees by:(1) establishing or administering a retirement program; or(2) participating in:(A) the Texas County and District Retirement System; or(B) another statewide retirement system in which the district is eligible to participate.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 1091.101. DISTRICT RESPONSIBILITY. The district has full responsibility for:(1) operating hospital facilities; and(2) providing medical and hospital care for the district's needy inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.102. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the hospital system and the money and resources of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.103. RULES. The board may adopt rules governing:(1) the operation of the hospital and hospital system; and(2) the duties, functions, and responsibilities of district staff and employees.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.104. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method of making purchases and expenditures by and for the district; and(2) accounting and control procedures for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.105. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board shall determine:(1) the type, number, and location of buildings required to maintain an adequate hospital system; and(2) the type of equipment necessary for hospital care.(b) The board may:(1) acquire property, including facilities and equipment, for the district for use in the hospital system; and(2) mortgage or pledge the property as security for payment of the purchase price.(c) The board may lease hospital facilities for the district.(d) The board may sell or otherwise dispose of property, including facilities or equipment, for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.106. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in property located in district territory if the interest is necessary for the district to exercise a right or authority conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021(a), Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court;(2) provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or petition for review.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.107. COST OF RELOCATING OR ALTERING PROPERTY. In exercising the power of eminent domain, if the board requires relocating, raising, lowering, rerouting, changing the grade of, or altering the construction of any railroad, highway, pipeline, or electric transmission and electric distribution, telegraph, or telephone line, conduit, pole, or facility, the district must bear the actual cost of relocating, raising, lowering, rerouting, changing the grade, or altering the construction to provide comparable replacement, without enhancement of facilities, after deducting the net salvage value derived from the old facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.108. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust for any purpose and under any direction, limitation, or other provision prescribed in writing by the donor that is consistent with the proper management of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.109. CONSTRUCTION CONTRACTS. (a) The board may enter into construction contracts for the district.(b) The board may enter into a construction contract that involves the expenditure of more than the amount provided by Section 271.024, Local Government Code, only after competitive bidding as provided by Subchapter B, Chapter 271, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.110. OPERATING AND MANAGEMENT CONTRACTS. The board may enter into an operating or management contract for the district relating to a hospital facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.111. CONTRACTS FOR SERVICES. (a) The board may contract with a public or private hospital, a political subdivision of this state, or a state or federal agency for the district to provide a mobile emergency medical service or other health care services needed to provide for the investigatory or welfare needs of district inhabitants.(b) The board may contract with any person to receive or supply the services the board considers necessary for the effective operation of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.112. PROVISION OF CERTAIN HEALTH SERVICES. The district may:(1) operate or provide for the operation of a mobile emergency medical service; and(2) operate or provide for home health services, long-term care, skilled nursing care, intermediate nursing care, hospice care, or any other reasonable or appropriate medical care or medical services.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.113. PAYMENT FOR TREATMENT; PROCEDURES. (a) If an individual who resides in the district is admitted as a patient to a district facility, the district administrator may have an inquiry made into the financial circumstances of:(1) the patient; and(2) a relative of the patient who is legally responsible for the patient's support.(b) To the extent that the patient or a relative of the patient who is legally responsible for the patient's support cannot pay for care and treatment provided by the district, the district shall supply the care and treatment without charging the patient or the patient's relative.(c) On determining that the patient or a relative legally responsible for the patient's support can pay for all or part of the care and treatment provided by the district, the district administrator shall report that determination to the board, and the board shall issue an order directing the patient or the relative to pay the district a specified amount each week. The amount must be based on the individual's ability to pay.(d) The district administrator may collect money owed to the district from the patient's estate or from that of a relative legally responsible for the patient's support in the manner provided by law for the collection of expenses in the last illness of a deceased person.(e) If there is a dispute relating to an individual's ability to pay or if the district administrator has any doubt concerning an individual's ability to pay, the board shall:(1) call witnesses;(2) hear and resolve the question; and(3) issue a final order.(f) A final order of the board may be appealed only to a district court in Colorado County. The substantial evidence rule applies to the appeal.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.114. REIMBURSEMENT FOR SERVICES. (a) The board shall require a county, municipality, or public hospital located outside the district to reimburse the district for the district's care and treatment of a sick or injured person of that county, municipality, or public hospital, as provided by Chapter 61, Health and Safety Code.(b) The board shall require the sheriff of Colorado County or the police chief of the City of Eagle Lake, as applicable, to reimburse the district for the district's care and treatment of a person who is confined in a jail facility of Colorado County or the City of Eagle Lake and is not a district resident.(c) The board may contract with the state or federal government for that government to reimburse the district for treatment of a sick or injured person.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.115. AUTHORITY TO SUE AND BE SUED. The board may sue and be sued on behalf of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 1091.151. BUDGET. (a) The district administrator shall prepare a proposed annual budget for the district.(b) The proposed budget must contain a complete financial statement, including a statement of:(1) the outstanding obligations of the district;(2) the amount of cash on hand to the credit of each district fund;(3) the amount of money received by the district from all sources during the previous year;(4) the amount of money available to the district from all sources during the ensuing year;(5) the amount of the balances expected at the end of the year in which the budget is being prepared;(6) the estimated amount of revenue and balances available to cover the proposed budget; and(7) the estimated tax rate to be required.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The board shall hold a public hearing on the proposed annual budget.(b) Not later than the 10th day before the date of the hearing the board shall publish notice of the hearing in a newspaper of general circulation in the district.(c) Any district resident is entitled to be present and participate at the hearing.(d) At the conclusion of the hearing, the board shall adopt a budget by acting on the budget proposed by the district administrator. The board may make any changes in the proposed budget that the board judges to be in the interests of the taxpayers.(e) The budget is effective only after adoption by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.153. AMENDMENTS TO BUDGET. After the annual budget is adopted, the budget may be amended on the board's approval.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.154. FISCAL YEAR. (a) The district operates according to a fiscal year established by the board.(b) The fiscal year may not be changed:(1) during a period that revenue bonds of the district are outstanding; or(2) more than once in a 24-month period.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.155. ANNUAL AUDIT. The board annually shall have an audit made of the district's financial condition.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.156. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS. The annual audit and other district records are open to inspection during regular business hours at the district's principal office.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.157. FINANCIAL REPORT. As soon as practicable after the close of the fiscal year, the district administrator shall prepare for the board:(1) a sworn statement of the amount of district money; and(2) an account of the disbursements of that money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.158. SHORT-TERM FINANCING. The district may borrow money through short-term financing.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.159. DEPOSITORY. (a) The board shall select at least one bank to serve as a depository for district money.(b) District money, other than money invested as provided by Section 1091.160(b) and money transmitted to a bank for payment of bonds or obligations issued or assumed by the district, shall be deposited as received with the depository bank and must remain on deposit. This subsection does not limit the power of the board to place a part of district money on time deposit or to purchase certificates of deposit.(c) The district may not deposit money with a bank in an amount that exceeds the maximum amount secured by the Federal Deposit Insurance Corporation unless the bank first executes a bond or other security in an amount sufficient to secure from loss the district money that exceeds the amount secured by the Federal Deposit Insurance Corporation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.160. SPENDING AND INVESTMENT RESTRICTIONS. (a) Except as provided by Sections 1091.109, 1091.201, 1091.204, and 1091.205, the district may not incur a debt payable from district revenue other than the revenue on hand or to be on hand in the current fiscal year and the immediately following fiscal year of the district.(b) The board may invest operating, depreciation, or building reserves only in funds or securities specified by Chapter 2256, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. BONDSText of section effective on April 01, 2011Sec. 1091.201. GENERAL OBLIGATION BONDS. If authorized by an election, the board may issue and sell general obligation bonds in the name and on the faith and credit of the district to:(1) purchase, construct, acquire, repair, or renovate buildings or improvements;(2) equip buildings or improvements for hospital purposes; or(3) acquire and operate a mobile emergency medical service.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1091.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed the limit approved by the voters at the election authorizing the imposition of the tax.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.203. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters voting at an election held for that purpose.(b) The board may order a bond election. The order calling the election must specify:(1) the nature and date of the election;(2) the hours during which the polls will be open;(3) the location of the polling places;(4) the amount of the bonds to be authorized; and(5) the maximum maturity of the bonds.(c) Notice of a bond election shall be given as provided by Section 1251.003, Government Code.(d) The board shall declare the results of the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.204. REVENUE BONDS. (a) The board may issue revenue bonds to:(1) purchase, construct, acquire, repair, equip, or renovate buildings or improvements for hospital purposes;(2) acquire sites to be used for hospital purposes; or(3) acquire and operate a mobile emergency medical service to assist the district in carrying out its hospital purposes.(b) The bonds must be payable from and secured by a pledge of all or part of the revenue derived from the operation of the district's hospital system.(c) The bonds may be additionally secured by a mortgage or deed of trust lien on all or part of district property.(d) The bonds must be issued in the manner provided by Sections 264.042, 264.043, 264.046, 264.047, 264.048, and 264.049, Health and Safety Code, for issuance of revenue bonds by a county hospital authority.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.205. REFUNDING BONDS. (a) The board may issue refunding bonds to refund outstanding indebtedness issued or assumed by the district.(b) Refunding bonds may be:(1) sold, with the proceeds of the refunding bonds applied to the payment of the outstanding indebtedness; or(2) exchanged wholly or partly for not less than a similar principal amount of outstanding indebtedness.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.206. MATURITY OF BONDS. District bonds must mature not later than 50 years after the date of issuance.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.207. EXECUTION OF BONDS. (a) The board president shall execute the district's bonds in the district's name.(b) The board secretary shall countersign the bonds in the manner provided by Chapter 618, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.208. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued by the district;(2) any transaction relating to the bonds; and(3) profits made in the sale of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. TAXESText of section effective on April 01, 2011Sec. 1091.251. IMPOSITION OF AD VALOREM TAX. (a) The board may impose a tax on all property in the district subject to district taxation.(b) The tax may be used to pay:(1) indebtedness issued or assumed by the district; and(2) the maintenance and operating expenses of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.252. TAX RATE. (a) The board may impose the tax at a rate not to exceed the limit approved by the voters at the election authorizing the imposition of the tax.(b) The tax rate for all purposes may not exceed 75 cents on each $100 valuation of all taxable property in the district.(c) In setting the tax rate, the board shall consider the income of the district from sources other than taxation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.253. TAX ASSESSOR-COLLECTOR. The board may provide for the appointment of a tax assessor-collector for the district or may contract for the assessment and collection of taxes as provided by the Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER G. DISSOLUTIONText of section effective on April 01, 2011Sec. 1091.301. DISSOLUTION; ELECTION. (a) The district may be dissolved and the district's assets and liabilities sold or transferred to another person only on approval of a majority of the district voters voting in an election held for that purpose.(b) A majority of the directors of the district may order an election on the question of dissolution of the district and the transfer of the district's assets and liabilities.(c) The board shall order an election under this section if the board receives a petition requesting an election that is signed by at least 300 registered district voters according to the most recent official list of registered voters. The board shall call the election not later than the 60th day after the date the petition is presented to the district.(d) An order calling an election under this section must state:(1) the nature of the election, including the proposition to appear on the ballot;(2) the date of the election;(3) the hours during which the polls will be open; and(4) the location of the polling places.(e) Section 41.001(a), Election Code, does not apply to an election ordered under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.302. NOTICE OF ELECTION. (a) The board shall give notice of an election under this subchapter by publishing once a week for two consecutive weeks a substantial copy of the election order in a newspaper with general circulation in the district.(b) The first publication of the notice must appear at least 35 days before the date set for the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.303. BALLOT. The ballot for an election under this subchapter must be printed to permit voting for or against the proposition: "The dissolution of the Rice Hospital District and the sale or transfer of its assets and liabilities in the following manner: ____________ (insert provisions for transfer)."

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.304. ELECTION RESULTS. (a) If the board finds that the election results favor the proposition to dissolve the district, the board shall:(1) issue an order declaring the district dissolved; and(2) proceed with the sale or transfer of the district's assets and liabilities according to the plan proposed on the ballot.(b) If the board finds that the election results do not favor the proposition to dissolve the district, another dissolution election may not be held before the first anniversary of the date of the election in which the voters disapproved the proposition.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1091.305. SALE OR TRANSFER OF ASSETS AND LIABILITIES. (a) Notwithstanding any other provision of this subchapter, the district may not be dissolved unless the board provides for the sale or transfer of the district's assets and liabilities to another person.(b) The dissolution of the district and the sale or transfer of the district's assets or liabilities may not:(1) contravene a trust indenture or bond resolution relating to the district's outstanding bonds; or(2) diminish or impair the rights of a holder of an outstanding bond, warrant, or other obligation of the district.(c) The sale or transfer of the district's assets and liabilities must satisfy the debt and bond obligations of the district in a manner that protects the interests of district citizens, including the citizens' collective property rights in the district's assets.(d) The district may transfer or sell the district's assets only for due compensation, unless the transfer is made to another governmental agency embracing the district and using the transferred assets for the benefit of the citizens formerly in the district.(e) A grant from federal funds is an obligation to be repaid in satisfaction.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1092. SABINE COUNTY HOSPITAL DISTRICT OF SABINE COUNTY, TEXAS

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1092. SABINE COUNTY HOSPITAL DISTRICT OF SABINE COUNTY, TEXASSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 1092.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Sabine County Hospital District of Sabine County, Texas.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.002. AUTHORITY FOR CREATION. The Sabine County Hospital District of Sabine County, Texas, is created under the authority of Section 9, Article IX, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.003. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of Sabine County, Texas.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.004. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The support and maintenance of the district's hospital system and any indebtedness incurred by the district under this chapter may not become a charge against or obligation of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.005. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 1092.051. BOARD ELECTION; TERM. (a) The board consists of five directors.(b) One director is elected from each county commissioners precinct and one director is elected from the district at large.(c) Unless four-year terms are established under Section 285.081, Health and Safety Code:(1) directors serve staggered two-year terms;(2) a directors' election shall be held each year to elect the appropriate number of directors; and(3) the terms of directors elected from county commissioners precincts one and three expire in even-numbered years and the terms of directors elected from county commissioners precincts two and four and from the district at large expire in odd-numbered years.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.052. QUALIFICATIONS FOR OFFICE. To qualify for election to the board, a person must:(1) be at least 21 years of age;(2) have been a resident of the district for at least two years;(3) have been a resident of the county commissioners precinct for at least six months if the person seeks to represent a county commissioners precinct position; and(4) be a qualified voter of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.053. BOND; RECORD OF BOND AND OATH OR AFFIRMATION OF OFFICE. (a) Each director shall qualify for office by executing a good and sufficient commercial bond for $1,000 that is:(1) payable to the district; and(2) conditioned on the faithful performance of the director's duties.(b) The district shall pay for a director's bond.(c) Each director's bond and constitutional oath or affirmation of office shall be deposited with the district's depository for safekeeping.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.054. BOARD VACANCY. If a vacancy occurs in the office of director, a majority of the directors shall appoint a director for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.055. OFFICERS. The board shall elect from among its members a president, a secretary, and a treasurer at the first board meeting held after a directors' election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.056. COMPENSATION; EXPENSES. A director serves without compensation but is entitled to reimbursement for necessary expenses incurred in the performance of official duties.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.057. DISTRICT ADMINISTRATOR. (a) The board may employ a district administrator to manage the operations of the hospital system.(b) The district administrator may employ necessary personnel to perform the services provided by the hospital system.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.058. EMPLOYEES. The board may employ an attorney, a general manager, a bookkeeper, an architect, and other employees necessary for the efficient operation of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.059. MAINTENANCE OF RECORDS; PUBLIC INSPECTION. The board shall:(1) maintain all district records, including books, accounts, notices, minutes, and other matters of the district and its operations, at the district office; and(2) make those records available for public inspection at reasonable times.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 1092.101. DISTRICT RESPONSIBILITY. The district shall provide all necessary hospital and medical care for the district's needy inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND DEBT. A political subdivision of this state, other than the district, may not impose a tax or issue bonds or other obligations to provide hospital service or medical care in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.103. MANAGEMENT AND CONTROL OF DISTRICT. The board has full power to manage and control the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.104. HOSPITAL SYSTEM. The district has the responsibility to establish a hospital or hospital system within its boundaries to provide hospital and medical care to the district's residents.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.105. RULES. (a) The board shall adopt rules for the efficient operation of the district, including district facilities.(b) The board shall:(1) publish the rules in book form; and(2) provide copies to interested persons on request at district expense.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.106. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe the method of making purchases and expenditures and the manner of accounting and control used by the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.107. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in real, personal, or mixed property located in district territory if the interest is necessary or convenient for the district to exercise a power or duty conferred on the district by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021(a), Property Code.(c) In a condemnation proceeding, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court; or(2) provide a bond for costs or a supersedeas bond on an appeal or petition for review.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.108. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.109. CONTRACTS FOR HOSPITAL AND MEDICAL CARE. The board may contract with another political subdivision to provide hospital and medical care for needy persons who reside outside the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.110. PAYMENT FOR TREATMENT; PROCEDURES. (a) A person who resides in the district is entitled to receive necessary medical and hospital care regardless of whether the person has the ability to pay for the care and may apply to receive this care without cost.(b) The board or the district administrator shall employ a person to investigate the ability of the patient and any relative who is liable for the patient's support to pay for the medical and hospital care received by the patient.(c) If the investigator determines that the patient or relative legally liable for the patient's support cannot pay all or part of the costs of the patient's care, the expense of the care becomes a charge against the district.(d) If the patient or a relative legally liable for the patient's support can pay for all or part of the costs of the patient's care, the board shall order the patient or relative to pay the treasurer each week an amount specified in the order, which must be proportionate to the person's ability to pay.(e) The district may collect the amount from the patient's estate, or from any relative who is liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(f) If there is a dispute as to the ability to pay, or doubt in the mind of the investigator, the board shall hold a hearing and, after calling witnesses, shall:(1) determine the question; and(2) make the proper order based on the board's findings.(g) A party to the hearing who is not satisfied with the result of the order may appeal to the district court. The appeal is de novo.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 1092.151. BUDGET. The board shall prepare a budget that includes:(1) proposed expenditures and disbursements;(2) estimated receipts and collections for the next fiscal year; and(3) the amount of taxes required to be imposed to meet the proposed budget.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.152. PROPOSED BUDGET: NOTICE AND HEARING. (a) The board shall hold a public hearing on the proposed budget.(b) Notice of the hearing must be published at least once in a newspaper of general circulation in the district not later than the 11th day before the date of the hearing.(c) Any person who owns taxable property in the district and has duly rendered that property for taxation is entitled to:(1) appear at the hearing; and(2) be heard regarding any item in the proposed budget.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.153. FISCAL YEAR. The district's fiscal year is from January 1 to December 31.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.154. ANNUAL AUDIT. (a) The board annually shall require an independent audit of the district's books and records.(b) Not later than December 1 of each year, the board shall file a copy of the audit with:(1) the comptroller; and(2) the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.155. DEPOSITORY. (a) The board by resolution shall designate a bank in Sabine County as the district's depository. A designated bank serves for two years and until a successor is designated.(b) All district money shall be deposited in the depository and secured in the manner provided for securing county funds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. BONDSText of section effective on April 01, 2011Sec. 1092.201. BONDS. The district may issue bonds to:(1) purchase, construct, acquire, repair, or renovate buildings and improvements; and(2) equip buildings for hospital purposes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.202. TAX TO PAY BONDS. The board may issue bonds under Section 1092.201 only if the board imposes an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.203. BOND ELECTION. (a) The board may issue bonds under Section 1092.201 only if the bonds are authorized by a majority of qualified voters voting in an election held for that purpose. The total face value of the bonds may not exceed the amount specified in the election order.(b) The board may order a bond election at any time.(c) The order calling the election must include:(1) the time of the election;(2) the location of the polling places;(3) the form of the ballots;(4) the presiding judge for each polling place;(5) the purpose of the bond issuance;(6) the amount of the bonds to be authorized;(7) the maximum interest rate of the bonds; and(8) the maximum maturity date of the bonds.(d) A substantial copy of the election order shall be published in a newspaper of general circulation in the district once a week for two consecutive weeks before the date of the election. The first notice must be published not later than the 15th day before the date of the election.(e) A copy of the election results must be filed with the county clerk and become a public record.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.204. MATURITY OF BONDS. District bonds must mature not later than 40 years after the date of issuance.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.205. EXECUTION OF BONDS. (a) The board president shall execute the district's bonds in the district's name.(b) The board secretary shall countersign the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. TAXESText of section effective on April 01, 2011Sec. 1092.251. IMPOSITION OF AD VALOREM TAX. (a) The board shall impose a tax on all property in the district subject to district taxation.(b) The tax may be used only to:(1) pay the interest on and create a sinking fund for bonds issued under this chapter;(2) provide for the operation and maintenance of the district and hospital system;(3) make improvements and additions to the hospital system; or(4) acquire sites for additions to the hospital system.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.252. TAX RATE. The board may impose the tax at a rate not to exceed 75 cents on each $100 valuation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1092.253. TAX ASSESSOR-COLLECTOR. The Sabine County tax assessor-collector shall collect taxes for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1093. SAN AUGUSTINE CITY-COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1093. SAN AUGUSTINE CITY-COUNTY HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 1093.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the San Augustine City-County Hospital District.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.002. AUTHORITY FOR OPERATION. The San Augustine City-County Hospital District operates in accordance with and has the rights, powers, and duties provided by Section 9, Article IX, Texas Constitution, and by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.003. ESSENTIAL PUBLIC FUNCTION. The district performs an essential public function in carrying out the purposes of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of San Augustine County, Texas.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.005. CORRECTION OF INVALID PROCEDURES. If a court holds that any procedure under this chapter violates the constitution of this state or of the United States, the district by resolution may provide an alternative procedure that conforms with the constitution.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.006. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The support and maintenance of the district may not become a charge against or obligation of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.007. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for construction, maintenance, or improvement of a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 1093.051. BOARD APPOINTMENT; TERM. (a) The board consists of seven directors appointed as follows:(1) three directors appointed by the governing body of the City of San Augustine;(2) three directors appointed by the Commissioners Court of San Augustine County; and(3) one director jointly appointed by the City of San Augustine and the Commissioners Court of San Augustine County.(b) Directors serve staggered two-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.052. QUALIFICATIONS FOR OFFICE. (a) A person may not be appointed as a director unless the person is:(1) a resident of the district;(2) a freeholder; and(3) a qualified voter.(b) A person is not eligible to serve as a director if the person is:(1) the district administrator;(2) a district employee; or(3) a member of the hospital staff.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.053. BOND. (a) Each director shall execute a good and sufficient bond for $1,000 that is:(1) payable to the district; and(2) conditioned on the faithful performance of the director's duties.(b) The district shall pay for the directors' bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.054. BOARD VACANCY. If a director resigns or dies, the body that appointed the resigning or deceased director shall fill the vacancy for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.055. OFFICERS. (a) The board shall elect:(1) a president and a vice president from among its members; and(2) a secretary, who need not be a director.(b) Each officer of the board serves for a term of one year.(c) The board shall fill a vacancy in a board office for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.056. COMPENSATION; EXPENSES. A director or officer serves without compensation but may be reimbursed for actual expenses incurred in the performance of official duties. The expenses must be:(1) reported in the district's records; and(2) approved by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.057. VOTING REQUIREMENT. A concurrence of four directors is sufficient in any matter relating to district business.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.058. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR. (a) The board may appoint a qualified person as a district administrator.(b) The board may appoint one or more assistant administrators.(c) The district administrator and any assistant administrator serve at the will of the board and are entitled to the compensation determined by the board.(d) On assuming the duties of district administrator, the administrator shall execute a bond payable to the district in an amount set by the board of not less than $5,000 that:(1) is conditioned on the administrator performing the administrator's duties; and(2) contains other conditions the board may require.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.059. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the affairs of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.060. APPOINTMENT AND DISMISSAL OF STAFF AND EMPLOYEES. (a) The board may appoint to or dismiss from the staff any doctors the board considers necessary for the efficient operation of the district and may make temporary appointments as warranted.(b) The district may employ fiscal agents, accountants, architects, and attorneys the board considers proper.(c) The board may delegate to the district administrator the authority to hire district employees, including technicians and nurses.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.061. SENIORITY; RETIREMENT BENEFITS. The board may:(1) adopt rules related to the seniority of district employees, including rules for a retirement plan based on seniority; and(2) give effect to previous years of service for district employees continuously employed in the operation or management of hospital facilities:(A) constructed by the district; or(B) acquired by the district, including facilities acquired when the district was created.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 1093.101. DISTRICT RESPONSIBILITY. The district has full responsibility for:(1) providing medical and hospital care for the district's needy residents; and(2) operating all hospital facilities for providing medical and hospital care for the district's needy inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND DEBT. A political subdivision located within the district or that has the same boundaries as the district may not impose a tax on district residents or issue bonds or other obligations for hospital purposes or to provide medical care.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the hospital system and the district's money and resources.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.104. HOSPITAL SYSTEM. (a) The district shall provide for the establishment of a hospital system by:(1) purchasing, constructing, acquiring, repairing, or renovating buildings and equipment;(2) equipping the buildings; and(3) administering the buildings and equipment for hospital purposes.(b) The hospital system may include:(1) facilities for domiciliary care of the sick, injured, or geriatric;(2) facilities for outpatient clinics;(3) dispensaries;(4) convalescent home facilities;(5) necessary nurses' domiciliaries and training centers;(6) blood banks;(7) community mental health centers;(8) research centers or laboratories; and(9) any other facilities the board considers necessary for hospital care.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.105. RULES. The board may adopt rules governing the operation of the hospital, the hospital system, and the district's staff and employees.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.106. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method and manner of making purchases and expenditures by and for the district; and(2) all accounting and control procedures.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board shall determine the type, number, and location of buildings required to maintain an adequate hospital system.(b) The board may lease all or part of the district's buildings or other facilities on terms considered to be in the best interest of the district's inhabitants. The term of the lease may not exceed 25 years.(c) The district may acquire equipment for use in the district's hospital system and mortgage or pledge the property as security for the payment of the purchase price. A contract entered into under this subsection must provide that the entire obligation be retired not later than the fifth anniversary of the date of the contract.(d) The district may sell or otherwise dispose of any property, including equipment, on terms the board finds are in the best interest of the district's inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.108. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in any type of property located in district territory if the interest is necessary for the district to exercise a power, right, or privilege conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021(a), Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court;(2) provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or petition for review.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.109. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board for the purposes and under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management and objectives of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.110. CONSTRUCTION OR PURCHASE CONTRACTS. A construction or purchase contract that involves the expenditure of more than $2,000 may be made only after advertising in the manner provided by Chapter 252 and Subchapter C, Chapter 262, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.111. OPERATING AND MANAGEMENT CONTRACTS. The board may enter into an operating or management contract relating to a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.112. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND TREATMENT. (a) The board may contract with a county or municipality located outside the district's boundaries for the hospitalization of a sick or injured person of that county or municipality.(b) The board may contract with this state or a federal agency for the hospital treatment of a sick or injured person.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR INVESTIGATORY OR OTHER SERVICES. The board may contract with a political subdivision or governmental agency for the district to provide investigatory or other services for the hospital or welfare needs of district inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.114. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a patient who resides in the district is admitted to a district facility, the district administrator may have an inquiry made into the circumstances of:(1) the patient; and(2) the patient's relatives who are legally liable for the patient's support.(b) If the district administrator determines that the patient or those relatives can pay for all or part of the costs of the patient's care and treatment, the patient or those relatives shall be ordered to pay the district a specified amount each day or week for the patient's care and support. The amount ordered must be proportionate to the person's financial ability.(c) The district administrator may collect the amount from the patient's estate, or from any relative who is legally liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.115. AUTHORITY TO SUE AND BE SUED. (a) The district, through the board, may sue and be sued.(b) The district is entitled to all causes of action and defenses to which similar authorities are entitled.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 1093.151. BUDGET. (a) The district administrator shall prepare an annual budget for approval by the board.(b) The proposed budget must contain a complete financial statement of:(1) the outstanding obligations of the district;(2) the cash on hand in each district fund;(3) the money received by the district from all sources during the previous year;(4) the money available to the district from all sources during the ensuing year;(5) the balances expected at the end of the year in which the budget is being prepared;(6) the estimated revenue and balances available to cover the proposed budget;(7) the estimated tax rate required; and(8) the proposed expenditures and disbursements and the estimated receipts and collections for the following fiscal year.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The board shall hold a public hearing on the proposed annual budget.(b) At least 10 days before the date of the hearing, notice of the hearing shall be published one time in a newspaper or newspapers that individually or collectively have general circulation in the district.(c) Any property taxpayer of the district is entitled to be present and participate at the hearing.(d) At the conclusion of the hearing, the board shall adopt a budget by acting on the budget proposed by the district administrator. The board may make any changes in the proposed budget that the board judges to be in the interests of the taxpayers and that the law warrants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.153. AMENDMENTS TO BUDGET. The budget may be amended as required by circumstances. The board must approve all amendments.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.154. RESTRICTION ON EXPENDITURES. Money may be spent only for an expense included in the budget or an amendment to the budget.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.155. FISCAL YEAR. The district operates according to a fiscal year that begins on July 1 and ends on June 30.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.156. AUDIT. (a) The district shall have an independent audit made of the district's financial condition for the fiscal year.(b) As soon as the audit is completed, the audit shall be filed at the district's office.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.157. INSPECTION OF AUDIT AND DISTRICT RECORDS. The audit and other district records shall be open to inspection at the district's principal office.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.158. FINANCIAL REPORT. As soon as practicable after the close of each fiscal year, the district administrator shall prepare for the board:(1) a complete sworn statement of all district money; and(2) a complete account of the disbursements of that money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.159. DEPOSITORY. (a) The board shall select one or more banks in the district to serve as a depository for district money.(b) District money, other than money invested as provided by Section 1093.160, and money transmitted to a bank for payment of bonds or obligations issued by the district, shall be deposited as received with the depository bank and shall remain on deposit.(c) This chapter, including Subsection (b), does not limit the power of the board to place a part of district money on time deposit or to purchase certificates of deposit.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.160. SPENDING AND INVESTMENT RESTRICTIONS. (a) Except as otherwise provided by Section 1093.107(c) and by Subchapter E, the district may not incur an obligation payable from district revenue other than the revenue on hand or to be on hand in the current and following district fiscal years.(b) The board may invest operating, depreciation, or building reserves only in funds or securities specified by Chapter 2256, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. BONDSText of section effective on April 01, 2011Sec. 1093.201. GENERAL OBLIGATION BONDS. The board may issue and sell general obligation bonds in the name and on the faith and credit of the district for any purpose relating to:(1) the purchase, construction, acquisition, repair, or renovation of buildings or improvements; and(2) the equipment of buildings and improvements for hospital purposes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued under Section 1093.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed the tax rate approved by the voters at the election authorizing the imposition of the tax.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.203. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters voting at an election held for that purpose.(b) The order calling the election shall provide for clerks as in county elections and must specify:(1) the date of the election;(2) the location of the polling places;(3) the presiding and alternate election judges for each polling place;(4) the amount of the bonds to be authorized; and(5) the maximum interest rate of the bonds.(c) Notice of a bond election shall be given as provided by Section 1251.003, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.204. MATURITY OF GENERAL OBLIGATION BONDS. District general obligation bonds must mature not later than 40 years after the date of issuance.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The board president shall execute the general obligation bonds in the district's name.(b) The board secretary shall countersign the bonds in the manner provided by Chapter 618, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.206. REVENUE BONDS. (a) The board may issue revenue bonds to:(1) purchase, construct, acquire, repair, renovate, or equip buildings or improvements for hospital purposes; or(2) acquire sites to be used for hospital purposes.(b) The bonds must be payable from and secured by a pledge of all or part of the revenue derived from the operation of the district's hospitals.(c) The bonds may be additionally secured by a mortgage or deed of trust lien on all or part of district property.(d) The bonds must be issued in the manner and in accordance with the procedures and requirements prescribed by Sections 264.042, 264.043, 264.046, 264.047, 264.048, and 264.049, Health and Safety Code, for issuance of revenue bonds by a county hospital authority.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.207. REFUNDING BONDS. (a) The board may, without an election, issue refunding bonds to refund outstanding indebtedness issued by the district.(b) A refunding bond may be:(1) sold, with the proceeds of the refunding bond applied to the payment of the indebtedness to be refunded; or(2) exchanged wholly or partly for not less than a similar principal amount of outstanding indebtedness.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.208. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued by the district;(2) the transfer and issuance of the bonds; or(3) profits made in the sale of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. TAXESText of section effective on April 01, 2011Sec. 1093.251. IMPOSITION OF AD VALOREM TAX. (a) The board shall impose a tax on all property in the district subject to district taxation.(b) The board shall impose the tax to:(1) pay the interest on and create a sinking fund for bonds or other obligations issued or assumed by the district for hospital purposes;(2) provide for the operation and maintenance of the district and hospital system;(3) make improvements and additions to the hospital system; and(4) acquire necessary sites for the hospital system by purchase, lease, or condemnation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.252. TAX RATE. (a) The board may impose the tax at a rate not to exceed 75 cents on each $100 valuation of taxable property in the district.(b) In setting the tax rate, the board shall consider the income of the district from sources other than taxation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.253. ASSESSMENT AND COLLECTION BY COUNTY TAX ASSESSOR-COLLECTOR. (a) This section applies unless the board by majority vote elects to have taxes assessed and collected under Section 1093.254.(b) The tax assessor-collector of San Augustine County shall assess and collect taxes imposed by the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1093.254. ASSESSMENT AND COLLECTION BY DISTRICT TAX ASSESSOR-COLLECTOR. (a) The board may elect to have district taxes assessed and collected by a tax assessor-collector appointed by the board. An election under this subsection must be made by December 1 and governs the manner in which taxes are assessed and collected, until changed by a similar resolution.(b) The district tax assessor-collector must:(1) reside in the district; and(2) own real property subject to district taxation.(c) The board shall set for the district tax assessor-collector:(1) the term of employment; and(2) compensation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1094. SEMINOLE HOSPITAL DISTRICT OF GAINES COUNTY, TEXAS

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1094. SEMINOLE HOSPITAL DISTRICT OF GAINES COUNTY, TEXASSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 1094.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Seminole Hospital District of Gaines County, Texas.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.002. AUTHORITY FOR CREATION. The Seminole Hospital District of Gaines County, Texas, is created under the authority of Section 9, Article IX, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.003. ESSENTIAL PUBLIC FUNCTION. The district performs an essential public function in carrying out the purposes of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.004. DISTRICT TERRITORY. The district is composed of the territory in the boundaries of the Seminole Common Consolidated School District No. 1 located in Gaines County as those boundaries existed on April 29, 1971, unless the district's boundaries are expanded under Subchapter D.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.005. CORRECTION OF INVALID PROCEDURES. If a court holds that any procedure under this chapter violates the constitution of this state or of the United States, the district by resolution may provide an alternative procedure that conforms with the constitution.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.006. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The support and maintenance of the district may not become a charge against or obligation of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.007. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 1094.051. BOARD ELECTION; TERM. (a) The board consists of seven directors elected from the district at large.(b) Unless four-year terms are established under Section 285.081, Health and Safety Code, directors serve staggered two-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.052. NOTICE OF ELECTION. At least 10 days before the date of an election of directors, notice of the election shall be published one time in a newspaper of general circulation in Gaines County.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.053. BALLOT PETITION. A person who wants to have the person's name printed on the ballot as a candidate for director must file with the board secretary a petition requesting that action. The petition must be:(1) signed by at least 25 voters; and(2) filed at least 25 days before the date of the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.054. QUALIFICATIONS FOR OFFICE. A person may not be elected or appointed as a director unless the person:(1) is a resident of the district;(2) owns property in the district subject to taxation; and(3) is more than 18 years of age at the time of the election or appointment.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.055. BOARD VACANCY. (a) If a vacancy occurs in the office of director, the remaining directors shall appoint a director for the unexpired term.(b) If the number of directors is reduced to fewer than five for any reason, the remaining directors shall immediately call a special election to fill the vacancies. If the remaining directors do not call the election, a district court, on application of a district voter or taxpayer, may order the directors to hold the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.056. OFFICERS. The board shall elect:(1) a president and a vice president from among its members; and(2) a secretary, who need not be a director. (Acts 62nd Leg., R.S., Ch. 102, Sec. 5(d) (part).)

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.057. VOTING REQUIREMENT. A concurrence of four directors is sufficient in any matter relating to district business.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.058. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR. (a) The board may appoint a qualified person as district administrator.(b) The board may appoint one or more assistant administrators.(c) The district administrator and any assistant administrator serve at the will of the board and are entitled to the compensation determined by the board.(d) On assuming the duties of district administrator, the administrator shall execute a bond payable to the district in an amount set by the board of not less than $5,000 that:(1) is conditioned on the administrator performing the administrator's duties; and(2) contains other conditions the board may require.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.059. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the affairs of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.060. APPOINTMENT AND DISMISSAL OF STAFF AND EMPLOYEES. (a) The board may appoint to or dismiss from the staff any doctors as the board considers necessary for the efficient operation of the district and may make temporary appointments as warranted.(b) The district may employ fiscal agents, accountants, architects, and attorneys the board considers proper.(c) The board may delegate to the district administrator the authority to hire district employees, including technicians and nurses.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.061. SENIORITY; RETIREMENT BENEFITS. The board may:(1) adopt rules related to the seniority of district employees, including rules for a retirement plan based on seniority; and(2) give effect to previous years of service for district employees continuously employed in the operation or management of hospital facilities:(A) constructed by the district; or(B) acquired by the district, including facilities acquired when the district was created.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 1094.101. DISTRICT RESPONSIBILITY. (a) The district has full responsibility for providing hospital care for the district's indigent residents.(b) The district shall provide all necessary hospital and medical care for the district's needy inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND DEBT. A political subdivision of this state, other than the district, may not impose a tax or issue bonds or other obligations for hospital purposes or to provide medical care in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the hospital system and the district's money and resources.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.104. HOSPITAL SYSTEM. (a) The district has the responsibility to establish a hospital or hospital system within its boundaries to provide hospital and medical care to the district's residents.(b) The district shall provide for:(1) the establishment of a hospital system by:(A) purchasing, constructing, acquiring, repairing, or renovating buildings and equipment; and(B) equipping the buildings; and(2) the administration of the hospital system for hospital and medical care purposes.(c) The hospital system may include:(1) facilities for domiciliary care of the sick, injured, or geriatric;(2) facilities for outpatient clinics;(3) dispensaries;(4) convalescent home facilities;(5) necessary nurses domiciliaries and training centers;(6) blood banks;(7) community mental health centers;(8) research centers or laboratories; and(9) any other facilities the board considers necessary for medical and hospital care.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.105. RULES. The board may adopt rules governing the operation of the hospital, the hospital system, and the district's staff and employees.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.106. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method and manner of making purchases and expenditures by and for the district; and(2) all accounting and control procedures.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board shall determine the type, number, and location of buildings required to maintain an adequate hospital system.(b) The board may lease all or part of the district's buildings and other facilities on terms considered to be in the best interest of the district's inhabitants. The term of the lease may not exceed 25 years.(c) The district may acquire equipment for use in the district's hospital system and mortgage or pledge the property as security for the payment of the purchase price. A contract entered into under this subsection must provide that the entire obligation be retired not later than the fifth anniversary of the date of the contract.(d) The district may sell or otherwise dispose of any property, including equipment, on terms the board finds are in the best interest of the district's inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.108. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in any type of property located in district territory if the interest is necessary for the district to exercise a power, right, or privilege conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021(a), Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court;(2) provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or petition for review.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.109. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board for the purposes and under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management and objectives of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.110. CONSTRUCTION OR PURCHASE CONTRACTS. A construction or purchase contract that involves the expenditure of more than $2,000 may be made only after advertising in the manner provided by Chapter 252 and Subchapter C, Chapter 262, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.111. OPERATING AND MANAGEMENT CONTRACTS. The board may enter into an operating or management contract relating to a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.112. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR HOSPITALIZATION. (a) The board may contract with a county or municipality located outside the district's boundaries for the hospitalization of a sick or injured person of that county or municipality.(b) The board may contract with this state or a federal agency for the hospital treatment of a sick or injured person.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR INVESTIGATORY OR OTHER SERVICES. The board may contract with a political subdivision or governmental agency for the district to provide investigatory and other services for the hospital or welfare needs of district inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.114. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a patient who resides in the district is admitted to a district facility, the district administrator may have an inquiry made into the circumstances of:(1) the patient; and(2) the patient's relatives who are legally liable for the patient's support.(b) If the district administrator determines that the patient or those relatives cannot pay all or part of the costs of the care and treatment in the hospital, the amount of the costs that cannot be paid becomes a charge against the district.(c) If the district administrator determines that the patient or those relatives can pay for all or part of the costs of the patient's care and treatment, the patient or those relatives shall be ordered to pay the district a specified amount each week for the patient's care and support. The amount ordered must be proportionate to the person's financial ability.(d) The district administrator may collect the amount from the patient's estate, or from any relative who is legally liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(e) If there is a dispute as to the ability to pay, or doubt in the mind of the district administrator, the board shall hold a hearing and, after calling witnesses, shall:(1) resolve the dispute or doubt; and(2) issue any appropriate orders.(f) The final order of the board may be appealed to the district court. The substantial evidence rule applies to the appeal.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.115. AUTHORITY TO SUE AND BE SUED. (a) The district, through the board, may sue and be sued.(b) The district is entitled to all causes of action and defenses to which similar authorities are entitled.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. CHANGE IN BOUNDARIESText of section effective on April 01, 2011Sec. 1094.151. ELECTION ON EXPANSION OF BOUNDARIES. (a) On presentation of a petition for an election signed by at least 50 registered voters of Gaines County who do not reside within the district's boundaries, the board shall order an election on the questions of:(1) expanding the district's boundaries to include the entire county;(2) the assumption of a proportionate share of district debts; and(3) the imposition of taxes in the territory to be added to the district.(b) The board shall order the election not later than the 60th day after the date on which the petition is presented to the board.(c) The election in the district and the election in the territory to be added must be held on the same day.(d) Section 41.001(a), Election Code, does not apply to an election ordered under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.152. BALLOT. The ballot for the election shall be printed to permit voting for or against the proposition: "Expanding the Seminole Hospital District to include all of Gaines County, the assumption by the additional territory of its proportionate share of the district's outstanding debts, and the levy of a tax not to exceed 75 cents on each $100 of valuation on all taxable property in the expanded area of the district."

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.153. ELECTION RESULTS. The district may not be expanded unless the proposition under Section 1094.152 is approved by a majority of the voters at an election held in the district and by a majority of the voters at a separate election held in the territory to be added.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 1094.201. BUDGET. (a) The district administrator shall prepare an annual budget for approval by the board.(b) The proposed budget must contain a complete financial statement of:(1) the outstanding obligations of the district;(2) the cash on hand in each district fund;(3) the money received by the district from all sources during the previous year;(4) the money available to the district from all sources during the ensuing year;(5) the balances expected at the end of the year in which the budget is being prepared;(6) the estimated revenue and balances available to cover the proposed budget;(7) the estimated tax rate required; and(8) the proposed expenditures and disbursements and the estimated receipts and collections for the following fiscal year.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.202. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The board shall hold a public hearing on the proposed annual budget.(b) At least 10 days before the date of the hearing, notice of the hearing shall be published one time in a newspaper or newspapers that individually or collectively have general circulation in the district.(c) Any property taxpayer of the district is entitled to be present and participate at the hearing.(d) At the conclusion of the hearing, the board shall adopt a budget by acting on the budget proposed by the district administrator. The board may make any changes in the proposed budget that the board judges to be in the interest of the taxpayers and that the law warrants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.203. AMENDMENTS TO BUDGET. The budget may be amended as required by circumstances. The board must approve all amendments.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.204. RESTRICTION ON EXPENDITURES. Money may be spent only for an expense included in the budget or an amendment to the budget.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.205. FISCAL YEAR. The district operates according to a fiscal year that begins on October 1 and ends on September 30.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.206. AUDIT. (a) The district shall have an independent audit made of the district's financial condition for the fiscal year.(b) As soon as the audit is completed, the audit shall be filed at the district's office.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.207. INSPECTION OF AUDIT AND DISTRICT RECORDS. The audit and other district records shall be open to inspection at the district's principal office.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.208. FINANCIAL REPORT. As soon as practicable after the close of each fiscal year, the district administrator shall prepare for the board:(1) a complete sworn statement of all district money; and(2) a complete account of the disbursements of that money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.209. DEPOSITORY. (a) The board shall select one or more banks in the district to serve as a depository for district money.(b) District money, other than money invested as provided by Section 1094.210(b), and money transmitted to a bank for payment of bonds or obligations issued by the district, shall be deposited as received with the depository bank and shall remain on deposit.(c) This chapter, including Subsection (b), does not limit the power of the board to place a part of district money on time deposit or to purchase certificates of deposit.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.210. SPENDING AND INVESTMENT RESTRICTIONS. (a) Except as otherwise provided by Section 1094.107(c) and Subchapter F, the district may not incur an obligation payable from district revenue other than the revenue on hand or to be on hand in the current and following district fiscal years.(b) The board may invest operating, depreciation, or building reserves only in funds or securities specified by Chapter 2256, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. BONDSText of section effective on April 01, 2011Sec. 1094.251. GENERAL OBLIGATION BONDS. The board may issue and sell general obligation bonds in the name and on the faith and credit of the district for any purpose relating to:(1) the purchase, construction, acquisition, repair, or renovation of buildings or improvements; and(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.252. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1094.251, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed the tax rate approved by the voters at the election authorizing the imposition of the tax.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.253. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters voting at an election held for that purpose.(b) The order calling the election shall provide for clerks as in county elections and must specify:(1) the date of the election;(2) the location of the polling places;(3) the presiding and alternate election judges for each polling place;(4) the amount of the bonds to be authorized; and(5) the maximum interest rate of the bonds.(c) Notice of a bond election shall be given as provided by Section 1251.003, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.254. MATURITY OF GENERAL OBLIGATION BONDS. District general obligation bonds must mature not later than 40 years after the date of issuance.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.255. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The board president shall execute the general obligation bonds in the district's name.(b) The board secretary shall countersign the bonds in the manner provided by Chapter 618, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.256. REVENUE BONDS. (a) The board may issue revenue bonds to:(1) purchase, construct, acquire, repair, renovate, or equip buildings or improvements for hospital purposes; or(2) acquire sites to be used for hospital purposes.(b) The bonds must be payable from and secured by a pledge of all or part of the revenue derived from the operation of the district's hospitals.(c) The bonds may be additionally secured by a mortgage or deed of trust lien on all or part of district property.(d) The bonds must be issued in the manner and in accordance with the procedures and requirements prescribed by Sections 264.042, 264.043, and 264.046-264.049, Health and Safety Code, for issuance of revenue bonds by a county hospital authority.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.257. REFUNDING BONDS. (a) The board may, without an election, issue refunding bonds to refund outstanding indebtedness issued or assumed by the district.(b) A refunding bond may be:(1) sold, with the proceeds of the refunding bond applied to the payment of the indebtedness to be refunded; or(2) exchanged wholly or partly for not less than a similar principal amount of outstanding indebtedness.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.258. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued or assumed by the district;(2) the transfer and issuance of the bonds; and(3) profits made in the sale of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER G. TAXESText of section effective on April 01, 2011Sec. 1094.301. IMPOSITION OF AD VALOREM TAX. (a) The board shall impose a tax on all property in the district subject to district taxation.(b) The board shall impose the tax to:(1) pay the interest on and create a sinking fund for bonds or other obligations issued or assumed by the district for hospital purposes;(2) provide for the operation and maintenance of the district and hospital system;(3) make improvements and additions to the hospital system; and(4) acquire necessary sites for the hospital system by purchase, lease, or condemnation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.302. TAX RATE. (a) The board may impose the tax at a rate not to exceed 75 cents on each $100 valuation of taxable property in the district.(b) In setting the tax rate, the board shall consider the income of the district from sources other than taxation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.303. ASSESSMENT AND COLLECTION BY COUNTY TAX ASSESSOR-COLLECTOR. (a) This section applies unless the board elects to have taxes assessed and collected under Section 1094.304.(b) The tax assessor-collector of Gaines County shall assess and collect taxes imposed by the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1094.304. ASSESSMENT AND COLLECTION BY DISTRICT TAX ASSESSOR-COLLECTOR. (a) The board may elect to have district taxes assessed and collected by a tax assessor-collector appointed by the board. An election under this subsection must be made by December 1 and governs the manner in which taxes are assessed and collected, until changed by a similar resolution.(b) The district tax assessor-collector must:(1) reside in the district; and(2) own real property subject to district taxation.(c) The board shall set for the district tax assessor-collector:(1) the term of employment; and(2) compensation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1095. SHACKELFORD COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1095. SHACKELFORD COUNTY HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 1095.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Shackelford County Hospital District.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.002. AUTHORITY FOR OPERATION. The Shackelford County Hospital District operates and is administered and financed in accordance with Section 9, Article IX, Texas Constitution, and has the rights, powers, and duties provided by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.003. ESSENTIAL PUBLIC FUNCTION. The district performs an essential public function in carrying out the purposes of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of Shackelford County, Texas.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The support and maintenance of the district may not become a charge against or obligation of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 1095.051. BOARD ELECTION; TERM. (a) The board consists of seven directors elected from the district at large.(b) Unless four-year terms are established under Section 285.081, Health and Safety Code:(1) directors serve staggered two-year terms; and(2) a directors' election shall be held on the uniform election date in May of each year.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.052. NOTICE OF ELECTION. At least 30 days before the date of an election of directors, notice of the election shall be published one time in a newspaper or newspapers that individually or collectively have general circulation in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.053. BALLOT PETITION. A person who wants to have the person's name printed on the ballot as a candidate for director must file with the board secretary a petition requesting that action. The petition must be:(1) signed by at least 10 voters; and(2) filed at least 30 days before the date of the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.054. QUALIFICATIONS FOR OFFICE. (a) A person may not be elected or appointed as a director unless the person is:(1) a resident of the district; and(2) a qualified voter.(b) A person is not eligible to serve as a director if the person is:(1) the district administrator; or(2) a district employee.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.055. BOARD VACANCY. If a vacancy occurs in the office of director, the remaining directors shall appoint a director for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.056. OFFICERS. (a) The board shall elect:(1) a president and a vice president from among its members; and(2) a secretary, who need not be a director.(b) Each officer of the board serves for a term of one year.(c) The board shall fill a vacancy in a board office for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.057. COMPENSATION; EXPENSES. A director or officer serves without compensation but may be reimbursed for actual expenses incurred in the performance of official duties. The expenses must be:(1) reported in the district's records; and(2) approved by the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.058. VOTING REQUIREMENT. A concurrence of four directors is sufficient in any matter relating to district business.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.059. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR. (a) The board shall appoint a qualified person as district administrator.(b) The board may appoint an assistant administrator.(c) The district administrator and any assistant administrator serve at the will of the board and are entitled to the compensation determined by the board.(d) On assuming the duties of district administrator, the administrator shall execute a bond payable to the district in an amount set by the board of not less than $5,000 that:(1) is conditioned on the administrator performing the administrator's duties; and(2) contains other conditions the board may require.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.060. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the affairs of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.061. APPOINTMENT OF STAFF AND EMPLOYEES. (a) The board may appoint to the staff any doctors as the board considers necessary for the efficient operation of the district and may make temporary appointments as warranted.(b) The district may employ fiscal agents, accountants, architects, and additional attorneys as the board considers proper.(c) The board may delegate to the district administrator the authority to hire district employees, including technicians and nurses.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 1095.101. DISTRICT RESPONSIBILITY. The district has full responsibility for operating all hospital facilities for providing medical and hospital care for the district's needy inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND DEBT. A political subdivision located wholly or partly within the district may not impose a tax or issue bonds or other obligations for hospital purposes or to provide medical care for district residents.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the hospital system and the district's money and resources.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.104. HOSPITAL SYSTEM. (a) The district shall provide for:(1) the establishment of a hospital system by:(A) purchasing, constructing, acquiring, repairing, or renovating buildings and equipment; and(B) equipping the buildings; and(2) the administration of the system for hospital purposes.(b) The hospital system may include any facilities the board considers necessary for hospital care.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.105. RULES. The board may adopt rules governing the operation of the hospital, the hospital system, and the district's staff and employees.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.106. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method and manner of making purchases and expenditures by and for the district; and(2) all accounting and control procedures. (Acts 65th Leg., R.S., Ch. 140, Sec. 10(b) (part).)

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.107. DISTRICT PROPERTY, FACILITIES, AND EQUIPMENT. (a) The board shall determine the type, number, and location of buildings required to maintain an adequate hospital system.(b) The board may lease all or part of the district's buildings and other facilities on terms considered to be in the best interest of the district's inhabitants.(c) The district may acquire equipment for use in the district's hospital system and mortgage or pledge the property as security for the payment of the purchase price.(d) The district may sell or otherwise dispose of any property, including equipment, on terms the board finds are in the best interest of the district's inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.108. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in any type of property located in district territory if the interest is necessary or convenient for the district to exercise a power, right, or privilege conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, except the district is not required to deposit in the trial court money or a bond as provided by Section 21.021(a), Property Code.(c) In a condemnation proceeding brought by the district, the district is not required to:(1) pay in advance or provide a bond or other security for costs in the trial court;(2) provide a bond for the issuance of a temporary restraining order or a temporary injunction; or(3) provide a bond for costs or a supersedeas bond on an appeal or petition for review

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.109. COST OF RELOCATING OR ALTERING PROPERTY. In exercising the power of eminent domain, if the board requires relocating, raising, lowering, rerouting, changing the grade of, or altering the construction of any railroad, electric transmission, telegraph or telephone line, conduit, pole, or facility, or pipeline, the board must bear the actual cost of relocating, raising, lowering, rerouting, changing the grade, or altering the construction to provide comparable replacement without enhancement of facilities, after deducting the net salvage value derived from the old facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.110. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board for the purposes and under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management and objectives of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.111. CONSTRUCTION CONTRACTS. A construction contract that involves the expenditure of more than $10,000 may be made only after advertising in the manner provided by Chapter 252 and Subchapter C, Chapter 262, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.112. OPERATING AND MANAGEMENT CONTRACTS. The board may enter into an operating or management contract relating to a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.113. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND TREATMENT. (a) The board may contract with a county or municipality located outside the district's boundaries for the care and treatment of a sick or injured person of that county or municipality.(b) The board may contract with this state or a federal agency for the treatment of a sick or injured person.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.114. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR INVESTIGATORY OR OTHER SERVICES. The board may contract with a political subdivision or governmental agency for the district to provide investigatory or other services for the medical, hospital, or welfare needs of district inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.115. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a patient who resides in the district is admitted to a district facility, the district administrator may have an inquiry made into the circumstances of:(1) the patient; and(2) the patient's relatives who are legally liable for the patient's support.(b) If the district administrator determines that the patient or those relatives cannot pay all or part of the costs of the care and treatment in the hospital, the amount of the costs that cannot be paid becomes a charge against the district.(c) If the district administrator determines that the patient or those relatives can pay for all or part of the costs of the patient's care and treatment, the patient or those relatives shall be ordered to pay the district a specified amount each week for the patient's care and support. The amount ordered must be proportionate to the person's financial ability.(d) The district administrator may collect the amount from the estate of the patient, or from any relative who is legally liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(e) If there is a dispute as to the ability to pay, or doubt in the mind of the district administrator, the board shall hold a hearing and, after calling witnesses, shall:(1) resolve the dispute; and(2) issue any appropriate orders.(f) A final order of the board may be appealed to the district court. The substantial evidence rule applies to the appeal.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.116. AUTHORITY TO SUE AND BE SUED. The district, through the board, may sue and be sued.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.117. ELECTION DATE. Notwithstanding Section 41.001(a), Election Code, the board may choose the date for an election held under this chapter other than a directors' election under Section 1095.051.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 1095.151. BUDGET. (a) The district administrator shall prepare an annual budget for approval by the board.(b) The proposed budget must contain a complete financial statement of:(1) the outstanding obligations of the district;(2) the cash on hand in each district fund;(3) the money received by the district from all sources during the previous year;(4) the money available to the district from all sources during the ensuing year;(5) the balances expected at the end of the year in which the budget is being prepared;(6) the estimated revenue and balances available to cover the proposed budget; and(7) the estimated tax rate required.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.152. NOTICE; HEARING; ADOPTION OF BUDGET. (a) The board shall hold a public hearing on the proposed annual budget.(b) Notice of the hearing must be published one time at least 10 days before the date of the hearing.(c) Any district resident is entitled to be present and participate at the hearing.(d) At the conclusion of the hearing, the board shall adopt a budget by acting on the budget proposed by the district administrator. The board may make any changes in the proposed budget that the board judges to be in the interests of the taxpayers and that the law warrants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.153. AMENDMENTS TO BUDGET. The budget may be amended as required by circumstances. The board must approve all amendments.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.154. RESTRICTION ON EXPENDITURES. Money may be spent only for an expense included in the budget or an amendment to the budget.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.155. FISCAL YEAR. (a) The district operates according to a fiscal year established by the board.(b) The fiscal year may not be changed:(1) during a period that district revenue bonds are outstanding; or(2) more than once in a 24-month period.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.156. ANNUAL AUDIT. The board annually shall have an audit made of the district's financial condition.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.157. INSPECTION OF ANNUAL AUDIT AND DISTRICT RECORDS. The annual audit and other district records shall be open to inspection at the district's principal office.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.158. FINANCIAL REPORT. As soon as practicable after the close of each fiscal year, the district administrator shall prepare for the board:(1) a complete sworn statement of all district money; and(2) a complete account of the disbursements of that money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.159. DEPOSITORY. (a) The board shall select one or more banks inside or outside the district to serve as a depository for district money.(b) District money, other than money invested as provided by Section 1095.160(b), and money transmitted to a bank for payment of bonds or obligations issued or assumed by the district, shall be deposited as received with the depository bank and shall remain on deposit.(c) This chapter, including Subsection (b), does not limit the power of the board to place a part of district money on time deposit or to purchase certificates of deposit.(d) The district may not deposit money with a bank in an amount that exceeds the maximum amount secured by the Federal Deposit Insurance Corporation unless the bank first executes a bond or other security in an amount sufficient to secure from loss the district money that exceeds the amount secured by the Federal Deposit Insurance Corporation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.160. SPENDING AND INVESTMENT RESTRICTIONS. (a) Except as otherwise provided by Section 1095.107(c) and by Subchapter E, the district may not incur an obligation payable from district revenue other than the revenue on hand or to be on hand in the current and following district fiscal years.(b) The board may invest operating, depreciation, or building reserves only in funds or securities specified by Chapter 2256, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. BONDSText of section effective on April 01, 2011Sec. 1095.201. GENERAL OBLIGATION BONDS. The board may issue and sell general obligation bonds in the name and on the faith and credit of the district for any purpose relating to:(1) the purchase, construction, acquisition, repair, or renovation of buildings or improvements; and(2) equipping buildings or improvements for hospital purposes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued by the district under Section 1095.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other ad valorem tax the district imposes may not in any year exceed 75 cents on each $100 valuation of all taxable property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.203. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters.(b) The order calling the election shall provide for clerks as in county elections and must specify:(1) the date of the election;(2) the location of the polling places;(3) the presiding and alternate election judges for each polling place;(4) the amount of the bonds to be authorized; and(5) the maximum maturity of the bonds.(c) Notice of a bond election shall be given as provided by Section 1251.003, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.204. MATURITY OF GENERAL OBLIGATION BONDS. District general obligation bonds must mature not later than 40 years after the date of issuance.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.205. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The board president shall execute the general obligation bonds in the district's name.(b) The board secretary shall countersign the bonds in the manner provided by Chapter 618, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.206. REVENUE BONDS. (a) The board may issue revenue bonds to:(1) purchase, construct, acquire, repair, renovate, or equip buildings or improvements for hospital purposes; or(2) acquire sites to be used for hospital purposes.(b) The bonds must be payable from and secured by a pledge of all or part of the revenue derived from the operation of the district's hospitals.(c) The bonds may be additionally secured by a mortgage or deed of trust lien on all or part of district property.(d) The bonds must be issued in the manner and in accordance with the procedures and requirements prescribed by Sections 264.042, 264.043, 264.046, 264.047, 264.048, and 264.049, Health and Safety Code, for issuance of revenue bonds by a county hospital authority.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.207. REFUNDING BONDS. (a) The board may, without an election, issue refunding bonds to refund outstanding indebtedness issued or assumed by the district.(b) A refunding bond may be:(1) sold, with the proceeds of the refunding bond applied to the payment of the outstanding indebtedness; or(2) exchanged wholly or partly for not less than a similar principal amount of outstanding indebtedness.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.208. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued by the district;(2) the transfer and issuance of the bonds; and(3) profits made in the sale of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. TAXESText of section effective on April 01, 2011Sec. 1095.251. IMPOSITION OF AD VALOREM TAX. (a) The board shall impose a tax on all property in the district subject to district taxation.(b) The board shall impose the tax to pay:(1) indebtedness issued or assumed by the district; and(2) the maintenance and operating expenses of the district.(c) The board may not impose a tax to pay the principal of or interest on revenue bonds issued under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.252. TAX RATE. (a) The board may impose the tax at a rate not to exceed 75 cents on each $100 valuation of taxable property in the district.(b) In setting the tax rate, the board shall consider the income of the district from sources other than taxation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.253. ASSESSMENT AND COLLECTION BY COUNTY TAX ASSESSOR-COLLECTOR. (a) This section applies unless the board elects to have taxes assessed and collected under Section 1095.254.(b) The tax assessor-collector of Shackelford County shall assess and collect taxes imposed by the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1095.254. ASSESSMENT AND COLLECTION BY DISTRICT TAX ASSESSOR-COLLECTOR. (a) The board may elect to have district taxes assessed and collected by a tax assessor-collector appointed by the board. An election under this subsection must be made by December 1 and governs the manner in which taxes are assessed and collected, until changed by a similar resolution.(b) The district tax assessor-collector must reside in the district.(c) The board shall set for the district tax assessor-collector:(1) the term of employment; and(2) compensation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.



CHAPTER 1097. SOUTH WHEELER COUNTY HOSPITAL DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 3. HEALTHSUBTITLE A. HOSPITAL DISTRICTSCHAPTER 1097. SOUTH WHEELER COUNTY HOSPITAL DISTRICTSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 1097.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the South Wheeler County Hospital District.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.002. AUTHORITY FOR CREATION. The South Wheeler County Hospital District is created under the authority of Section 9, Article IX, Texas Constitution, and has the rights, powers, and duties prescribed by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.003. ESSENTIAL PUBLIC FUNCTION. The district performs an essential public function in carrying out the purposes of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.004. DISTRICT TERRITORY. The boundaries of the district are coextensive with the boundaries of County Commissioners Precincts 3 and 4 of Wheeler County, Texas, as those boundaries existed on January 1, 1963.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.005. DISTRICT SUPPORT AND MAINTENANCE NOT STATE OBLIGATION. The support and maintenance of the district may not become a charge against or obligation of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.006. RESTRICTION ON STATE FINANCIAL ASSISTANCE. The legislature may not make a direct appropriation for the construction, maintenance, or improvement of a district facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 1097.051. BOARD ELECTION; TERM. (a) The board consists of seven directors elected as follows:(1) two directors elected from County Commissioners Precinct 3 by the voters of that precinct;(2) two directors elected from County Commissioners Precinct 4 by the voters of that precinct; and(3) three directors elected from the district at large by the voters of the entire district.(b) Directors serve staggered two-year terms unless four-year terms are established under Section 285.081, Health and Safety Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.052. NOTICE OF ELECTION. At least 10 days before the date of an election of directors, notice of the election shall be published one time in a newspaper of general circulation in Wheeler County.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.053. BALLOT PETITION. A person who wants to have the person's name printed on the ballot as a candidate for director must file with the board secretary a petition requesting that action. The petition must be:(1) signed by not fewer than 10 registered voters; and(2) filed at least 25 days before the date of the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.054. QUALIFICATIONS FOR OFFICE. (a) A person may not be elected or appointed as a director unless the person:(1) is a resident of the district;(2) owns property in the district subject to taxation; and(3) is more than 18 years of age at the time of election or appointment.(b) A person may not be elected to represent a particular county commissioners precinct unless the person is a resident of that precinct.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.055. BOND; RECORD OF BOND AND OATH OR AFFIRMATION OF OFFICE. (a) Each director shall execute a good and sufficient bond for $1,000 that is:(1) payable to the district; and(2) conditioned on the faithful performance of the director's duties.(b) Each director's bond and constitutional oath or affirmation of office shall be deposited with the district's depository bank for safekeeping.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.056. BOARD VACANCY. (a) If a vacancy occurs in the office of director, the remaining directors shall appoint a director for the unexpired term.(b) If the number of directors is reduced to fewer than four for any reason, the remaining directors shall immediately call a special election to fill the vacancies. If the remaining directors do not call the election, a district court, on application of a district voter or taxpayer, may order the directors to hold the election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.057. OFFICERS. The board shall elect from among its members a president, a vice president, and a secretary.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.058. VOTING REQUIREMENT. A concurrence of four directors is sufficient in any matter relating to district business.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.059. DISTRICT ADMINISTRATOR; ASSISTANT ADMINISTRATOR. (a) The board shall appoint a qualified person as district administrator.(b) The board may appoint an assistant administrator.(c) The district administrator and any assistant administrator serve at the will of the board and are entitled to the compensation determined by the board.(d) On assuming the duties of district administrator, the administrator shall execute a bond payable to the district in an amount set by the board of not less than $10,000 that:(1) is conditioned on the administrator performing the administrator's duties; and(2) contains other conditions the board may require.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.060. GENERAL DUTIES OF DISTRICT ADMINISTRATOR. Subject to the limitations prescribed by the board, the district administrator shall:(1) supervise the work and activities of the district; and(2) direct the affairs of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.061. EMPLOYEES. The board may employ any doctors, technicians, nurses, and other employees as considered necessary for the efficient operation of the district or may provide that the district administrator has the authority to employ those persons.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.062. RETIREMENT PROGRAM. The board may contract with this state or the federal government to establish or continue a retirement program for the benefit of the district's employees.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 1097.101. DISTRICT RESPONSIBILITY. The district has full responsibility for:(1) operating all hospital facilities for providing medical and hospital care of indigent persons; and(2) providing medical and hospital care for the district's needy inhabitants.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.102. RESTRICTION ON POLITICAL SUBDIVISION TAXATION AND DEBT. A political subdivision located within the district may not impose a tax or issue bonds or other obligations for hospital purposes for medical treatment of indigent persons.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.103. MANAGEMENT, CONTROL, AND ADMINISTRATION. The board shall manage, control, and administer the district's hospitals and hospital system.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.104. HOSPITAL SYSTEM. The district shall provide for the establishment of a hospital system by:(1) purchasing, constructing, acquiring, repairing, or renovating buildings and equipment;(2) equipping the buildings; and(3) administering the buildings and equipment for hospital purposes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.105. RULES. The board may adopt rules for the operation of the district and as required to administer this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.106. PURCHASING AND ACCOUNTING PROCEDURES. The board may prescribe:(1) the method and manner of making purchases and expenditures by and for the district; and(2) all accounting and control procedures.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.107. EMINENT DOMAIN. (a) The district may exercise the power of eminent domain to acquire a fee simple or other interest in any type of property located in district territory if the interest is necessary or convenient for the district to exercise a power, right, or privilege conferred by this chapter.(b) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.108. GIFTS AND ENDOWMENTS. The board may accept for the district a gift or endowment to be held in trust and administered by the board for the purposes and under the directions, limitations, or other provisions prescribed in writing by the donor that are not inconsistent with the proper management and objectives of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.109. CONTRACTS WITH GOVERNMENTAL ENTITIES FOR CARE AND TREATMENT. (a) The board may contract with a county or municipality located outside the district for the care and treatment of a sick or injured person of that county or municipality.(b) The board may contract with this state or a federal agency for the treatment of a sick or injured person for whom this state or the federal government is responsible.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.110. PAYMENT FOR TREATMENT; PROCEDURES. (a) When a patient who resides in the district is admitted to a district facility, the district administrator shall have an inquiry made into the circumstances of:(1) the patient; and(2) the patient's relatives who are legally liable for the patient's support.(b) If the district administrator determines that the patient or those relatives cannot pay all or part of the costs of the care and treatment in the hospital, the amount of the costs that cannot be paid becomes a charge against the district.(c) If the district administrator determines that the patient or those relatives can pay for all or part of the costs of the patient's care and treatment, the patient or those relatives shall be ordered to pay the district a specified amount each week for the patient's support. The amount ordered must be proportionate to the person's financial ability and may not exceed the actual per capita cost of maintenance.(d) The district administrator may collect the amount from the patient's estate, or from any relative who is legally liable for the patient's support, in the manner provided by law for the collection of expenses of the last illness of a deceased person.(e) If there is a dispute as to the ability to pay, or doubt in the mind of the district administrator, the board shall hold a hearing and, after calling witnesses, shall:(1) resolve the dispute or doubt; and(2) issue any appropriate orders.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.111. AUTHORITY TO SUE AND BE SUED. The district, through the board, may sue and be sued.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 1097.151. BUDGET. (a) The district administrator shall prepare an annual budget for approval by the board. The budget must be for the fiscal year prescribed by Section 1097.152.(b) Not later than August 31 of each year, the board shall publish notice of a public hearing on the proposed budget. The notice must be published in a newspaper of general circulation in the district at least 10 days before the date of the hearing.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.152. FISCAL YEAR. The district operates on a fiscal year that begins on October 1 and ends on September 30.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.153. AUDIT. (a) The district shall have an audit made of the district's financial condition.(b) The audit shall be open to inspection at all times at the district's principal office.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.154. FINANCIAL REPORT. As soon as practicable after the close of each fiscal year, the district administrator shall prepare for the board:(1) a complete sworn statement of all district money; and(2) a complete account of the disbursements of that money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.155. DEPOSITORY. (a) The board shall select one or more banks in the district to serve as a depository for district money.(b) District money shall be immediately deposited on receipt with a depository bank, except that sufficient money must be remitted to an appropriate bank to pay the principal of and interest on the district's outstanding bonds or other obligations on or before the maturity date of the principal and interest.(c) To the extent that money in a depository bank is not insured by the Federal Deposit Insurance Corporation, the money must be secured in the manner provided by law for the security of county funds.(d) Membership on the district's board of an officer or director of a bank does not disqualify the bank from being selected as a depository bank.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER E. BONDSText of section effective on April 01, 2011Sec. 1097.201. GENERAL OBLIGATION BONDS. (a) The board may issue and sell general obligation bonds in the name and on the faith and credit of the district for any purpose related to the purchase, construction, acquisition, repair, or renovation of buildings or improvements, and equipping buildings or improvements for a hospital and the hospital system, as determined by the board.(b) The board shall issue the bonds in compliance with the applicable provisions of Subtitles A and C, Title 9, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.202. TAX TO PAY GENERAL OBLIGATION BONDS. (a) At the time general obligation bonds are issued under Section 1097.201, the board shall impose an ad valorem tax at a rate sufficient to create an interest and sinking fund and to pay the principal of and interest on the bonds as the bonds mature.(b) The tax required by this section together with any other tax the district imposes may not in any year exceed 75 cents on each $100 valuation of taxable property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.203. GENERAL OBLIGATION BOND ELECTION. (a) The district may issue general obligation bonds only if the bonds are authorized by a majority of the district voters voting at an election held for that purpose.(b) The board shall call the election. The election must be held in accordance with Chapter 1251, Government Code.(c) The bond election order must specify:(1) the date of the election;(2) the location of the polling places;(3) the presiding election officers;(4) the amount of the bonds to be authorized;(5) the maximum maturity of the bonds; and(6) the maximum interest rate of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.204. EXECUTION OF GENERAL OBLIGATION BONDS. (a) The board president shall execute the general obligation bonds in the district's name.(b) The board secretary shall attest the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.205. REFUNDING BONDS. (a) The board may, without an election, issue refunding bonds to refund any bond or other refundable indebtedness issued or assumed by the district.(b) A refunding bond may be:(1) sold, with the proceeds of the refunding bond applied to the payment of the outstanding bonds or other refundable indebtedness; or(2) exchanged wholly or partly for not less than a similar principal amount of the outstanding bonds or other refundable indebtedness.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.206. BONDS EXEMPT FROM TAXATION. The following are exempt from taxation by this state or a political subdivision of this state:(1) bonds issued by the district;(2) the transfer and issuance of the bonds; and(3) profits made in the sale of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

SUBCHAPTER F. TAXESText of section effective on April 01, 2011Sec. 1097.251. IMPOSITION OF AD VALOREM TAX. (a) The district may impose a tax on all property in the district subject to district taxation.(b) The tax may be used to meet the requirements of:(1) district bonds;(2) indebtedness assumed by the district; and(3) district maintenance and operating expenses.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.252. TAX RATE. The district may impose the tax at a rate not to exceed 75 cents on each $100 valuation of taxable property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 1097.253. TAX ASSESSOR-COLLECTOR. The tax assessor-collector of Wheeler County shall assess and collect taxes imposed by the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.01, eff. April 1, 2011.






TITLE 4. DEVELOPMENT AND IMPROVEMENT

CHAPTER 3001. SOUTHEAST TEXAS AGRICULTURAL DEVELOPMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE A. AGRICULTURE

CHAPTER 3001. SOUTHEAST TEXAS AGRICULTURAL DEVELOPMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3001.001. DEFINITIONS. In this chapter:

(1) "Assessment" includes a reassessment or supplemental

assessment.

(2) "Board" means the board of directors of the district.

(3) "Director" means a board member.

(4) "District" means the Southeast Texas Agricultural

Development District.

(5) "Obligation" means an obligation issued by the district

under this chapter, including a bond, certificate, note, or other

evidence of indebtedness.

(6) "Project" means an agricultural project designated under

Section 3001.110.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.002. SOUTHEAST TEXAS AGRICULTURAL DEVELOPMENT

DISTRICT. (a) The Southeast Texas Agricultural Development

District is created as a special district.

(b) The board by resolution may change the district's name.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.003. PURPOSE AND NATURE OF DISTRICT. (a) The

district is created as a conservation and reclamation district

under Section 59, Article XVI, Texas Constitution, to:

(1) conserve and develop the natural resources of this state,

including certain agricultural resources;

(2) conserve the soil for certain agricultural uses;

(3) reclaim or drain overflowed lands or provide necessary

irrigation for certain natural agricultural resources; and

(4) provide credit, grants, or other things of value to aid

persons as provided by Section 52(a), Article III, Texas

Constitution.

(b) The district exercises public and essential governmental

functions.

(c) The creation of the district is a program essential to

accomplish the purposes of Section 52-a, Article III, Texas

Constitution, and other public purposes stated in this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.004. DISTRICT TERRITORY. (a) The district includes

all of the territory of Chambers County that is east of the

center line of the Trinity River and north of the center line of

the Gulf Intracoastal Waterway, other than property located

inside the municipal boundaries of an incorporated municipality

as of January 1, 1999, as that territory may have been modified

under:

(1) Section 3001.116, or its predecessor statute, former Section

384.052, Local Government Code; or

(2) other law.

(b) The boundaries of the district form a closure. A mistake in

the description of the boundaries or in copying the description

in the legislative process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose or collect an assessment; or

(4) legality or operation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.005. APPLICABILITY OF AND RELATION TO OTHER LAW. (a)

Chapter 49, Water Code, does not apply to the district.

(b) The district's authority under this chapter is not intended

to duplicate the authority granted to the Chambers-Liberty

Counties Navigation District or to limit the authority or

jurisdiction of the navigation district. To the extent the laws

of this chapter conflict with the laws of that navigation

district, the laws of the navigation district control over this

chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3001.051. BOARD OF DIRECTORS. (a) The district is

governed by a board of nine directors.

(b) The board by resolution may increase or decrease the number

of directors on the board if the board determines that to do so

is in the best interest of the district. The board may not have

more than 15 directors.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.052. QUALIFICATIONS. (a) To serve as a director, a

person must be at least 18 years old and:

(1) reside in the district;

(2) own property in the district; or

(3) be an agent, employee, or tenant of a person who owns

property in the district.

(b) At least five directors must reside in or own property in

Chambers County.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.053. TERMS. The county commissioners court shall

appoint the directors to serve staggered four-year terms with as

near as possible to one-half of the directors' terms expiring on

June 1 of each odd-numbered year.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.054. DIRECTOR'S BOND. (a) As soon as practicable

after a director is appointed, the director shall execute a

$10,000 bond payable to the district and conditioned on the

faithful performance of the director's duties.

(b) Each director's bond must be approved by the board.

(c) The bond shall be filed with and retained by the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.055. REMOVAL; VACANCY. (a) The county commissioners

court may remove a director for misconduct or failure to carry

out the director's duties on petition by a majority of the other

directors and after notice and hearing.

(b) If a vacancy occurs on the board, the remaining directors

shall appoint a director for the remainder of the unexpired term.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.056. OFFICERS. (a) The board shall elect from its

directors a president, vice president, and secretary.

(b) The board by rule may provide for the election of other

officers.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.057. MEETINGS. The board shall meet at least once

every three months and at the call of the presiding officer or a

majority of the directors.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.058. COMPENSATION; REIMBURSEMENT. A director serves

without compensation but shall be reimbursed for a reasonable and

necessary expense incurred in performing an official duty.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.059. CONFLICT OF INTEREST; DISCLOSURE REQUIRED. (a)

Except as provided by this section:

(1) a director may participate in all board votes and decisions;

and

(2) Chapter 171, Local Government Code, governs conflicts of

interest for directors.

(b) Section 171.004, Local Government Code, does not apply to

the district. A director who has a substantial interest in a

business or charitable entity that will receive a pecuniary

benefit from a board action shall file an affidavit with the

board secretary declaring the interest. Another affidavit is not

required if the director's interest changes.

(c) After the affidavit is filed, the director may participate

in a discussion or vote on that action if:

(1) a majority of the directors have similar interests in the

same entity; or

(2) all similar business or charitable entities in the district

will receive a similar pecuniary benefit.

(d) A director who is an officer or employee of a public entity

may not participate in a discussion of or vote on a matter

regarding a contract with the public entity.

(e) For purposes of this section, a director has a substantial

interest in a charitable entity in the same manner that a person

would have a substantial interest in a business entity under

Section 171.002, Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3001.101. GENERAL POWERS AND DUTIES. (a) The district has

the powers and duties that are necessary or desirable to carry

out a power or duty expressly or implicitly granted under this

chapter.

(b) The district may perform acts necessary to perform the

purposes of this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.102. LIMITATION ON DISTRICT POWERS. The district may

not exercise a power unless it furthers the purposes of this

chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.103. EXERCISE OF POWERS OUTSIDE DISTRICT. The

district may exercise any of its powers outside the district

territory if the board determines that there is a benefit to the

district in exercising that power.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.104. IMPOSITION OF AD VALOREM TAX PROHIBITED. The

district may not impose an ad valorem tax.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.105. RULEMAKING. The board may adopt rules:

(1) necessary or convenient to carry out district powers and

duties;

(2) to govern its affairs;

(3) to preserve the public health and welfare concerning the

agricultural products submitted to the district for harvesting,

processing, distributing, or transporting; and

(4) to establish a priority on the use of district property and

services, including the payment of fees.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.106. EXECUTIVE DIRECTOR; EMPLOYEES. The board may

employ:

(1) an executive director to manage the district's daily

operations; and

(2) other persons necessary to carry out the district's duties.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.107. ECONOMIC DEVELOPMENT. (a) The district may

encourage state economic development as provided by this chapter,

including making a loan or grant of public money for the purposes

of this chapter.

(b) The district may encourage the economic development of the

district by:

(1) fostering the growth of enterprises based on certain types

of agriculture;

(2) stimulating innovation in certain agricultural enterprises;

(3) seeking to eliminate unemployment or underemployment in the

state; and

(4) developing or expanding transportation resources.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.108. AGRICULTURAL DEVELOPMENT. The district may:

(1) promote all agricultural enterprises, facilities, and

services of the district; and

(2) encourage the maintenance and conservation of soil in the

district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.109. SUGAR MILL OR OTHER ENTERPRISE. (a) The

district may design, construct, and operate a sugar mill or other

agricultural enterprise.

(b) The district may acquire property necessary for a sugar mill

or other agricultural enterprise, including vehicles, farm

equipment, other machinery, and related facilities for

harvesting, processing, storing, distributing, and transporting

sugar cane or other agricultural products or by-products.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.110. DESIGNATION OF AGRICULTURAL PROJECTS. (a) The

district may designate as an agricultural project a project that

relates to:

(1) the development of agriculture in the district and

surrounding areas; and

(2) the preservation and conservation of the soil in the

district for agricultural purposes.

(b) A project designated under Subsection (a) is for a public

purpose.

(c) The cost of a project, including interest during

construction and the cost of issuing obligations, may be paid

from any source.

(d) The implementation of a project is a governmental function

or service for purposes of Chapter 791, Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.111. AGRICULTURAL RESEARCH. The district may conduct

or pay for research for agricultural purposes.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.112. TRANSPORTATION. The district may encourage the

transportation and distribution of the district's agricultural

products through the development and operation of transportation

structures necessary to further the purposes of this chapter,

including railroads and private roads.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.113. RELATIONSHIP WITH NAVIGATION DISTRICT. The

district may cooperate and contract with the Chambers-Liberty

Counties Navigation District on any area of mutual interest.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.114. ACQUISITION OR DISPOSITION OF PROPERTY. The

district may acquire or dispose of property in any manner,

including by:

(1) conveyance;

(2) mortgage; or

(3) lease, as lessor or lessee.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.115. EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.116. ANNEXATION AND EXCLUSION OF TERRITORY. (a) The

district may annex land as provided by Section 49.301 or 49.302,

Water Code, except that the references in those sections related

to taxes do not apply. As provided by those sections, the

district may annex land that is not adjacent or contiguous to the

district.

(b) The board may call on its own motion a hearing on the

question of the exclusion of land from the district as provided

by Section 49.304 or 49.307, Water Code, if:

(1) the district does not have outstanding obligations; and

(2) the proposed exclusion is practicable, just, or desirable.

(c) The board shall call a hearing on the exclusion of land or

other property from the district as provided by Section 49.304 or

49.307, Water Code, if a property owner in the district files

with the board secretary a written petition requesting the

hearing before the issuance of an obligation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.117. AGREEMENTS. (a) The district may:

(1) enter into an agreement with any person for any district

purpose, including an agreement:

(A) to operate or maintain an agricultural enterprise under

Sections 3001.108 and 3001.109; or

(B) with a municipality or county to provide law enforcement

service in the district on a fee basis; and

(2) accept a loan from any person.

(b) The district, county, and any other political subdivision,

without further authorization, may contract to implement a

project or assist the district in providing a service authorized

by this chapter. A contract under this subsection may provide:

(1) for payment from a district assessment or other revenue; or

(2) that an assessment or other revenue collected from a

project, or from a person using or purchasing a commodity or

service from a project, may be paid or rebated to the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.118. DONATIONS; GRANTS. The district may accept a

donation or grant from any person.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.119. HEARINGS. (a) The board may conduct hearings

and take evidence on any matter before the board.

(b) The board may appoint a hearings examiner to conduct a

hearing called by the board. The hearings examiner may be a

district employee or director.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.120. SUITS. (a) The district may sue and be sued.

(b) In a suit against the district, process may be served on a

director or registered agent.

(c) The district may not be required to give a bond on an appeal

or writ of error in a civil case that the district is prosecuting

or defending.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.121. INDEMNIFICATION. The district may indemnify a

director or district employee or a former director or district

employee for reasonable expenses and costs, including attorney's

fees, incurred by the person in connection with a claim or charge

asserted against the person if:

(1) the claim or charge relates to an act or omission of the

person when acting in the scope of the person's board membership

or district employment; and

(2) the person has not been found liable on the claim or guilty

on the charge.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.122. OFFICIAL SEAL. The district may adopt an

official seal for the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER D. FINANCES AND OBLIGATIONS

Sec. 3001.151. POWERS AND DUTIES RELATED TO FINANCES. (a) The

district may:

(1) acquire and dispose of money;

(2) impose a charge for using a facility or a service the

district provides;

(3) issue an obligation as provided by this subchapter;

(4) borrow money;

(5) loan money;

(6) invest money under its control in an investment permitted by

Chapter 2256, Government Code;

(7) select a depository;

(8) establish a system of accounts for the district; and

(9) set the fiscal year for the district.

(b) The district shall endeavor to raise revenue sufficient to

pay the district's debts.

(c) The board by rule shall establish the procedure and number

of directors' signatures required to disburse or transfer

district money.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.152. OBLIGATIONS. (a) The district may issue any

type of obligation for any district purpose. An obligation may be

issued under Chapter 1371, Government Code.

(b) When authorizing the issuance of an obligation, the district

may also authorize the later issuance of a parity or subordinate

lien obligation.

(c) A district obligation must:

(1) mature not later than the 40th anniversary of the date of

issuance; and

(2) state on its face that the obligation is not a state

obligation.

(d) A district obligation may be payable from or secured by:

(1) any source of money, including district revenue, loans, or

assessments; or

(2) a lien, pledge, mortgage, or other security interest on

district revenue or property.

(e) The district may use obligation proceeds for any purpose,

including to pay:

(1) into a reserve fund for debt service;

(2) for the repair or replacement of property, including

buildings and equipment;

(3) interest on obligations; or

(4) for the operation of a sugar mill or other agricultural

enterprise.

(f) The district may contract with an obligation holder to

impose an assessment to pay for the operation of a sugar mill or

other agricultural enterprise.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.153. APPROVAL OF ASSESSMENT OBLIGATIONS. An

obligation secured by an assessment may not be issued unless the

district receives a written petition requesting the assessment

and issuance of obligations. The petition must be signed by each

owner of the property proposed for assessment.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER E. ASSESSMENTS

Sec. 3001.201. GENERAL POWERS RELATED TO ASSESSMENTS. (a) The

board may impose an assessment:

(1) for a district expense;

(2) to finance a project or district service; or

(3) for any other purpose authorized by this chapter.

(b) Money derived from an assessment for one purpose may not be

borrowed for use for another purpose for which an assessment is

imposed.

(c) The board shall establish a procedure for the distribution

or use of money derived from an assessment that exceeds the

amount of money necessary to accomplish the purpose for which the

assessment was collected.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.202. AREA TO BE ASSESSED; LIMITATIONS. (a) The board

may impose an assessment only on property included in a petition

for assessment.

(b) The owner of an improvement constructed in the district, or

of land annexed to the district, after the district imposed an

assessment may waive the right to notice and an assessment

hearing and may agree to the imposition of the assessment on the

improvement or land and payment of the assessment at an agreed

rate.

(c) The district may not impose an assessment on the property of

a person that provides gas, electricity, telephone, sewage, or

water service to the public.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.203. HEARING AND PETITION REQUIRED. The board may

impose an assessment only if:

(1) a written petition has been filed with the board that:

(A) requests the assessment;

(B) states the specific purpose of the assessment; and

(C) is signed by each owner of the property to be assessed;

(2) two-thirds of the board votes to impose the assessment;

(3) the board provides notice of a hearing on the proposal under

Section 3001.209; and

(4) the board holds a hearing on the advisability of the

assessment under Section 3001.210.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.204. APPORTIONMENT OF COSTS. (a) The board shall

apportion the cost of an assessment to property according to the

special benefits accruing to the property because of the project

or service to be financed by the assessment. The cost may be

assessed:

(1) equally by front foot or by square foot of land area;

(2) equally by acreage of land;

(3) according to the value of the property as determined by the

board; or

(4) according to any other reasonable assessment plan that

imposes a fair share of the cost on property similarly benefited.

(b) In making the determination under Subsection (a)(3), the

board may consider the value of a structure or improvement on the

property.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.205. ASSESSMENT TO FINANCE PROJECT OR SERVICE. (a)

If the board determines the total cost of an assessment to

finance a project or service, the board shall impose the

assessment against each parcel of land against which an

assessment may be imposed in the district.

(b) The board may impose an annual assessment for a service. The

amount of an annual service assessment may vary from year to

year, but may not be higher than the initial assessment.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.206. ASSESSMENT ROLL. (a) The board shall prepare

and maintain an assessment roll showing:

(1) the assessment against each property; and

(2) the board's basis for the assessment.

(b) The board shall allow the public to inspect the assessment

roll.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.207. ASSESSMENT AS LIEN. (a) An assessment,

including an assessment resulting from an addition or correction

to the assessment roll, penalties and interest on an assessment,

an assessment collection expense, and reasonable attorney's fees

incurred by the district in collecting an assessment are:

(1) a first and prior lien against the property assessed;

(2) superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) the personal liability of and charge against the owners of

the property, even if the owners are not named in an assessment

proceeding.

(b) The lien is effective from the date of the order imposing

the assessment until the date the assessment is paid.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.208. CORRECTION OF MISTAKE. After notice and hearing

in the manner required for an original assessment, the board may

impose an assessment to correct a mistake in the assessment that:

(1) relates to the total cost of the assessment; or

(2) covers a delinquency or collection costs.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.209. NOTICE OF HEARING ON PROPOSED ASSESSMENT. (a)

The board shall provide notice of a hearing for a proposed

assessment in a newspaper with general circulation in Chambers

County. The publication must be made not later than the 30th day

before the date of the hearing.

(b) The notice must include the:

(1) time and place of the hearing;

(2) purpose for the proposed assessment;

(3) estimated cost of the purpose for which the assessment is

proposed, including interest during construction and associated

financing costs; and

(4) proposed assessment method.

(c) Not later than the 30th day before the date of the hearing,

the board shall mail written notice containing the information

required by Subsection (b) to each property owner in the district

that will be subject to the assessment at the current address of

the owner of the property to be assessed, as reflected on the tax

rolls.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.210. CONDUCT OF HEARING; FINDINGS. (a) The board or

hearings examiner shall hear and rule on all objections to a

proposed assessment.

(b) A hearing on a proposed assessment may be adjourned from

time to time.

(c) The board or hearings examiner shall make findings relating

to the:

(1) advisability of the assessment, including the purpose of the

assessment;

(2) estimated cost of the assessment;

(3) area benefited by the assessment;

(4) method of assessment; and

(5) method and time for payment of the assessment.

(d) If a hearings examiner conducts the hearing, the examiner

shall file with the board a report on the examiner's findings

under Subsection (c).

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.211. BOARD ORDER IMPOSING ASSESSMENT. (a) After

receiving or issuing the findings required by Section

3001.210(c), the board by order:

(1) shall:

(A) impose the assessment as a special assessment on the

property; and

(B) specify the method of payment on the assessment; and

(2) may:

(A) amend a proposed assessment for any parcel;

(B) require an assessment to be paid in periodic installments,

including interest;

(C) require an interest charge or penalty for a failure to make

timely payment; or

(D) charge an amount to cover a delinquency or collection

expense.

(b) If the board orders that an assessment may be paid in

periodic installments, the installments must:

(1) be in amounts sufficient to meet the annual costs of the

project or service for which the assessment is imposed; and

(2) continue for the number of years required to retire the

indebtedness or pay for the project or service for which the

assessment is imposed.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.212. REHEARING. A motion for rehearing is subject to

Section 2001.146, Government Code, except that the property owner

must file the motion for rehearing not later than the 30th day

after the date on which the assessment order is issued.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.213. NOTICE OF ASSESSMENT. Not later than the 30th

day after the date on which an assessment order is issued, the

district shall file a notice of the assessment in the deed

records of the county in which the property to be assessed is

located. The notice must:

(1) provide a legal description of the property subject to the

assessment;

(2) state the name of the owner of the property subject to the

assessment; and

(3) describe how to contact the district for further information

about the assessment.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.214. APPEAL TO COURT. (a) A property owner against

whom an assessment is imposed may appeal the assessment to a

district court in the county in which the property is located in

the manner provided for the appeal of a contested case under

Chapter 2001, Government Code.

(b) The owner must file the notice of appeal with the court not

later than the 30th day after the date the board decision becomes

final.

(c) The court shall review the appeal by trial de novo.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3001.215. NEW ASSESSMENT AFTER INVALID PRIOR ASSESSMENT.

If the board determines or a court holds that an assessment is

invalid, the board may impose a new assessment in accordance with

the procedures provided by this subchapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER F. DISSOLUTION

Sec. 3001.251. DISSOLUTION. The board may dissolve the district

if all district debts and obligations have been discharged.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 3501. LUBBOCK REESE REDEVELOPMENT AUTHORITY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE B. DEFENSE BASE DEVELOPMENT

CHAPTER 3501. LUBBOCK REESE REDEVELOPMENT AUTHORITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3501.001. DEFINITIONS. In this chapter:

(1) "Authority" means the Lubbock Reese Redevelopment Authority.

(2) "Base property" means land described by Section 3501.002(a),

including any property used in connection with or comprising the

former Reese Air Force Base.

(3) "Board" means the board of directors of the authority.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3501.002. AUTHORITY TERRITORY. (a) The authority's

territory is that described by Section 13.10, Chapter 62, Acts of

the 76th Legislature, Regular Session, 1999, enacting former

Section 396.009, Local Government Code, and includes all other

real property, related interests, including fee interests,

perpetual and other easements, licenses, leases, and any other

property used in connection with or comprising Reese Air Force

Base and as may be shown by instruments recorded in the real

property records of Lubbock and Terry counties.

(b) The authority's territory does not include property conveyed

by the United States before June 17, 1997, as shown by

instruments recorded in the real property records of Lubbock and

Terry counties.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3501.003. PURPOSE AND NATURE OF AUTHORITY. (a) The

purpose of the authority is to undertake projects necessary or

incidental to the industrial, commercial, or business

development, redevelopment, maintenance, and expansion of new and

existing businesses on the property, now or formerly known as

Reese Air Force Base, described in Section 3501.002(a), including

the acquisition, construction, operation, maintenance,

enhancement, or disposal of:

(1) roads, bridges, and rights-of-way;

(2) housing;

(3) property;

(4) police, fire, medical, cultural, educational, and research

services, equipment, institutions, and resources;

(5) other community support services;

(6) flood control, water, wastewater treatment, and all other

utility facilities; and

(7) other infrastructure improvements.

(b) The authority is a political subdivision of this state that

exercises public and essential governmental functions.

(c) The exercise of a power this chapter grants is for a public

purpose and is a matter of public necessity.

(d) The authority is a governmental unit under Chapter 101,

Civil Practice and Remedies Code. The operations of the authority

are not proprietary functions for any purpose, including the

application of Chapter 101, Civil Practice and Remedies Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3501.004. EXEMPTION FROM TAXATION. The property, revenue,

and income of the authority are exempt from a tax imposed by the

state or a political subdivision of the state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3501.051. COMPOSITION OF BOARD. (a) The board is composed

of:

(1) five directors appointed by the governing body of the City

of Lubbock from a list of persons recommended by the board under

this section;

(2) one director appointed by the commissioners court of Lubbock

County from a list of persons recommended by the board under this

section; and

(3) one director appointed by the South Plains Association of

Governments.

(b) Before the term of a director appointed under Subsection

(a)(1) or (a)(2) expires, the board, in consultation with the

City of Lubbock or Lubbock County, as applicable, shall recommend

to the governing body of the City of Lubbock or the commissioners

court of Lubbock County, as applicable, a list of persons to

serve on the succeeding board. After reviewing the list of

recommendations, the governing body of the City of Lubbock or the

commissioners court of Lubbock County, as applicable, shall

appoint the appropriate number of directors from the recommended

persons, or request that the board provide additional

recommendations.

(c) The governing body of the City of Lubbock, the commissioners

court of Lubbock County, or the board, as appropriate, shall make

recommendations and appointments to the board so that places on

the board are occupied by persons with experience in:

(1) real estate;

(2) finance;

(3) manufacturing;

(4) agriculture; and

(5) general business.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

423, Sec. 1, eff. June 17, 2005.

Sec. 3501.052. TERM; VACANCIES. (a) A director serves a term

of four years. A director appointed to fill a vacancy for an

unexpired term shall serve for the remainder of that term only.

(b) A vacancy on the board is filled in the same manner as the

original appointment.

(c) A director may be appointed as the director's own successor

for not more than one term.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3501.053. OFFICERS. (a) The board shall elect from its

membership a president and a vice president.

(b) The vice president shall preside in the absence of the

president.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3501.054. EMPLOYEES. The board may employ and compensate

persons to carry out the powers and duties of the authority.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3501.055. RULES FOR PROCEEDINGS. The board shall adopt

rules for its proceedings.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3501.101. AUTHORITY OF BOARD. The board shall manage,

control, and operate the authority.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3501.102. GENERAL POWERS AND DUTIES. (a) The authority

may accept title, on approval by and in coordination with the

governor, from the United States to all or any portion of the

base property.

(b) The authority may exercise, on approval by and in

coordination with the governor, any power necessary or convenient

to accomplish a purpose of this chapter, including the power to:

(1) sue and be sued, and plead and be impleaded, in its own

name;

(2) adopt an official seal;

(3) adopt and enforce bylaws and rules for the conduct of its

affairs;

(4) acquire, hold, own, and dispose of its revenue, income,

receipts, and money from any source;

(5) select its depository;

(6) establish its fiscal year;

(7) adopt an annual operating budget for all major expenditures

before the beginning of the fiscal year;

(8) establish a system of accounts for the authority;

(9) invest its money in accordance with Chapter 2256, Government

Code;

(10) acquire, hold, own, use, rent, lease, or dispose of any

property, including a license, patent, right, right-of-way,

easement, and other interest in property, by purchase, exchange,

gift, assignment, condemnation, lease, sale, or any other means,

to perform a duty or to exercise a power under this chapter;

(11) manage, operate, or improve that property, to perform a

duty or to exercise a power under this chapter;

(12) sell, assign, lease, encumber, mortgage, or otherwise

dispose of any base property, or any interest in that property,

release or relinquish any right, title, claim, lien, interest,

easement, or demand, however acquired, and, notwithstanding any

other law, conduct any transaction authorized by this subdivision

by public or private sale;

(13) lease or rent any land, buildings, structures, or

facilities located on the base property to any person to

accomplish the purposes of this chapter;

(14) request and accept any appropriation, grant, allocation,

subsidy, guarantee, aid, service, labor, material, gift, or money

from any source, including the federal government, the state, a

public agency, and a political subdivision;

(15) maintain an office;

(16) appoint and determine the duties, tenure, qualifications,

compensation, and removal of officers, employees, agents,

professional advisors, and counselors, including financial

consultants, accountants, attorneys, architects, engineers,

appraisers, and financing experts, as considered necessary or

advisable by the board;

(17) borrow money as necessary to acquire, improve, or operate a

facility on the base property, not to exceed the amount

determined by the governing body of the City of Lubbock;

(18) establish, impose, and collect rents, rates, fees, and

charges for its facilities and services; and

(19) exercise the powers Chapter 380, Local Government Code,

grants to a municipality for expansion of economic development

and commercial activity.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3501.103. UTILITIES. (a) As may be necessary and

appropriate to accomplish the purposes for which the authority

was established, the authority may exercise those powers granted

to general law districts by Chapter 49, Water Code, and granted

to municipal utility districts by Chapter 54, Water Code, may

provide all other utility services that may be provided by an

electric, gas, or water utility on an immediate basis without the

need for state regulatory approval, and without restriction, may

delegate those powers and the provision of those services to a

neighboring municipality, a municipally owned utility, a

cooperative corporation, or other utility provider.

(b) The authority shall continue to be served by the provider,

as of September 1, 1999, of electricity and related services to

the authority until the authority delegates the provision of

electric services under Subsection (a).

(c) A delegation under Subsection (a) of a power related to

electric service and the provision of electric services may be

made only to an electric utility provider that agrees to upgrade

the electrical system infrastructure so that the authority can

accomplish its purpose. The authority shall determine the

criteria to be used for determining the level of infrastructure

improvements necessary to encourage the expansion of economic

development and commercial activity. The authority may delegate

the provision of electric services without state regulatory

approval.

(d) The authority may contract to convey the property related to

the supply and distribution of electrical power in the

authority's territory to an electric utility provider that

requires the conveyance as a condition of making an upgrade

prescribed by Subsection (c).

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3501.104. SECURITY FOR COSTS OR BOND NOT REQUIRED. In a

suit, the authority may not be required to give security for

costs or a supersedeas or cost bond in an appeal from a judgment.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3501.105. ADVISORY BOARDS. The board may appoint advisory

boards to assist the board in administering this chapter.

Added by Acts 2005, 79th Leg., Ch.

423, Sec. 2, eff. June 17, 2005.

Sec. 3501.106. REVENUE BONDS. The authority may issue for any

authority purpose bonds or other obligations payable from any

source of authority revenue. The authority may issue a bond or

other obligation in the form of a bond, note, certificate of

participation or other instrument evidencing a proportionate

interest in payments to be made by the authority, or other type

of obligation.

Added by Acts 2005, 79th Leg., Ch.

423, Sec. 2, eff. June 17, 2005.

SUBCHAPTER D. DISSOLUTION

Sec. 3501.151. LEGISLATIVE INTENT. The legislature intends that

the authority be dissolved after conveyance and sale of all of

the base property.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3501.152. DUTY TO DISSOLVE. (a) The authority shall be

dissolved on approval of the City of Lubbock and Lubbock County:

(1) when all the functions of the authority are performed and

completed; and

(2) after all debts or obligations have been satisfied or

retired with the assets of the authority.

(b) On dissolution, any remaining assets of the authority shall

be conveyed or transferred to the City of Lubbock and Lubbock

County in proportion to any initial contribution of money made.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 3502. WESTWORTH VILLAGE-WHITE SETTLEMENT REDEVELOPMENT AUTHORITY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE B. DEFENSE BASE DEVELOPMENT

CHAPTER 3502. WESTWORTH VILLAGE-WHITE SETTLEMENT REDEVELOPMENT

AUTHORITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3502.001. DEFINITIONS. In this chapter:

(1) "Authority" means the Westworth Village-White Settlement

Redevelopment Authority.

(2) "Board" means the board of directors of the authority.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3502.002. WESTWORTH VILLAGE-WHITE SETTLEMENT REDEVELOPMENT

AUTHORITY. The authority is established as a political

subdivision of this state if Westworth Village and White

Settlement each:

(1) adopt a resolution authorizing the authority's

establishment; and

(2) appoint three members to the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3502.003. AUTHORITY TERRITORY. The boundaries of the

authority territory are the boundaries of Westworth Village and

White Settlement.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3502.004. EXEMPTION FROM TAXATION. The property, revenue,

and income of the authority are exempt from all taxes imposed by

the state or a political subdivision of the state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3502.051. COMPOSITION OF BOARD. The board consists of six

directors. The governing body of each municipality in the

authority shall appoint three directors.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3502.052. TERM. A director serves a two-year term.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3502.053. VACANCIES. A vacancy on the board is filled for

the unexpired term in the manner provided for the original

appointment.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3502.054. OFFICERS. (a) The board shall select from its

membership a presiding officer and an assistant presiding

officer.

(b) The assistant presiding officer presides in the absence of

the presiding officer.

(c) The board shall select a secretary-treasurer. The

secretary-treasurer is not required to be a director.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3502.055. EMPLOYEES. The board may employ all persons

necessary to carry out the functions of the authority.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. AUTHORITY POWERS AND DUTIES

Sec. 3502.101. AUTHORITY OF BOARD. The board shall manage,

operate, and control the authority.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3502.102. GENERAL POWERS. The authority may exercise, on

approval by and in coordination with the governor, all powers

necessary or appropriate to carry out the purposes of this

chapter, including the power to:

(1) sue and be sued, and plead and be impleaded, in its own

name;

(2) adopt an official seal;

(3) adopt and enforce bylaws and rules for the conduct of its

affairs;

(4) acquire, hold, use, and dispose of its revenue, income,

receipts, and money from every source;

(5) select its depository;

(6) acquire, hold, own, lease, rent, or dispose of any property

or interest in property, including rights or easements, in

performing duties and exercising powers under this chapter by

purchase, exchange, gift, assignment, condemnation, sale, lease,

or otherwise and to hold, manage, operate, or improve the

property;

(7) sell, assign, lease, encumber, mortgage, or otherwise

dispose of any property or interest in property, and release or

relinquish any right, title, claim, lien, interest, easement, or

demand however acquired;

(8) notwithstanding any other law, perform an activity

authorized by Subdivision (7) by public or private sale, with or

without public bidding;

(9) lease or rent any lands within the property and buildings,

structures, or facilities located on the property from or to any

person to carry out the purposes of this chapter;

(10) request and accept any appropriation, grant, allocation,

subsidy, guaranty, aid, service, labor, material, or gift from

any source, including the federal government, this state, a

public agency, or a political subdivision;

(11) maintain an office and appoint and determine the duties,

tenure, qualifications, and compensation of officers, employees,

agents, and professional advisors and counselors, including

financial consultants, accountants, attorneys, architects,

engineers, appraisers, and financing experts, as the board

considers necessary or advisable;

(12) borrow money;

(13) establish, impose, and collect rents, rates, fees, and

charges for its facilities and services;

(14) acquire land or any interest in land within the boundaries

of the authority by condemnation in the manner provided by

Chapter 21, Property Code, subject to the approval of each

municipality in the authority; and

(15) exercise the powers in Chapters 373 and 380, Local

Government Code, granted to a municipality for the development of

housing and expansion of economic development and commercial

activity.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3502.103. RECEIPT OF PROPERTY. The authority shall accept

title, on approval by and in coordination with the governor, from

the United States to all or any portion of the real property

situated:

(1) within the boundaries of the authority, together with any

improvements located on the property and personal property

related to the property, commonly referred to as:

(A) Parcel A--18 Hole Golf Course;

(B) Parcel B--Wherry Housing Area;

(C) Parcel C--Kings Branch Housing Area;

(D) Parcel D--Stables Area and Vacant Land;

(E) Parcel E--5 acres;

(F) Parcel F--18 acres; and

(G) Parcel H--Firing Range; and

(2) outside the boundaries of the authority within an

unincorporated area in Tarrant County, together with any

improvements located on the property and personal property

related to the property, commonly referred to as Parcel

G--Weapons Storage Area.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3502.104. USE OF PROPERTY. (a) The authority shall use

the property described by Section 3502.103 and all assistance

available for the property from the United States and all other

sources to replace and enhance the economic benefits generated

for the property by Carswell Air Force Base with diversified

activity, including planned land uses to foster:

(1) creation of new jobs;

(2) economic development;

(3) industry;

(4) commerce;

(5) manufacturing;

(6) housing;

(7) recreation; and

(8) the construction, operation, and maintenance of facilities,

improvements, and infrastructures on the property.

(b) The governing body of Fort Worth must consent in writing

before any use or development of land within the property

commonly referred to as Parcel G may be undertaken.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3502.105. AWARDING OF CONTRACTS. (a) The board may adopt

rules governing the receiving of bids and the awarding of

contracts.

(b) A contract in the amount of more than $15,000 for the

construction of improvements or the purchase of material,

machinery, equipment, supplies, or any other property, other than

real property, may only be awarded on competitive bids received

by the authority.

(c) Notice must be published in a newspaper of general

circulation in the authority not later than the 16th day before

the date set for receiving bids for a contract described by

Subsection (b).

(d) This section does not apply to:

(1) personal or professional services; or

(2) the acquisition or sale of the property.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER D. DISSOLUTION

Sec. 3502.151. LEGISLATIVE INTENT. The legislature intends that

the authority be dissolved after conveyance and sale of all of

the property described by Section 3502.103.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3502.152. POWER TO DISSOLVE. (a) The board may dissolve

the authority if:

(1) each municipality in the authority approves the dissolution;

and

(2) all debts or obligations have been satisfied or retired.

(b) Any assets of the authority remaining after all debts or

obligations have been satisfied shall be conveyed or transferred

to the municipalities in the authority as approved by the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 3503. RED RIVER REDEVELOPMENT AUTHORITY

SPECIAL DISTRICT LOCAL LAWS CODETITLE 4. DEVELOPMENT AND IMPROVEMENTSUBTITLE B. DEFENSE BASE DEVELOPMENTCHAPTER 3503. RED RIVER REDEVELOPMENT AUTHORITYSUBCHAPTER A. GENERAL PROVISIONSSec. 3503.001. DEFINITIONS. In this chapter:(1) "Authority" means the Red River Redevelopment Authority.(2) "Board" means the authority's board of directors.(3) "Property" means land, improvements, and personal property described in Section 3503.004.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.002. NATURE OF AUTHORITY. (a) The authority is a governmental agency and a political subdivision of this state.(b) The operations of the authority are considered to be essential governmental functions and are not proprietary functions for any purpose, including the application of Chapter 101, Civil Practice and Remedies Code.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.003. PURPOSES OF AUTHORITY. (a) The authority is created to:(1) accept title on approval by, and in coordination with, the governor to all or a portion of the property on, adjacent to, or related to the property described by Section 3503.004 from the United States;(2) promote the location and development of new businesses, industries, and commercial activities on or related to the property;(3) undertake a project the board considers necessary or incidental to the industrial, commercial, or business development, redevelopment, maintenance, and expansion of new or existing businesses on and for the property described by Section 3503.004, including the acquisition, construction, operation, maintenance, repair, rehabilitation, replacement, improvement, extension, expansion, or enhancement of:(A) roads, bridges, and rights-of-way;(B) housing;(C) property;(D) police, fire, medical, cultural, educational, and research services, equipment, institutions, and resources;(E) other community support services;(F) flood control, water, wastewater treatment, natural gas, electricity, solid waste disposal, steam generation, communications, and all other utility facilities and services;(G) other infrastructure improvements; and(H) any other services or facilities acquired by the authority from the United States; and(4) exercise the powers granted to a conservation and reclamation district under Section 59, Article XVI, Texas Constitution.(b) The property described by Subsection (a)(1) consists of any kind of property, whether real, personal, or mixed, and any rights, whether tangible or intangible, assets, benefits, or improvements related to the existence, development, operation, or maintenance of the property, of the authority.(c) The creation of the authority is necessary to promote, develop, encourage, and maintain employment, commerce, economic development, and the public welfare, and to conserve the natural resources of this state, and is essential to accomplish the purposes of Sections 49-d, 52, and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, in an area previously established and developed by the United States government for military support purposes that will no longer be similarly maintained for those purposes by the federal government.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.004. AUTHORITY TERRITORY. (a) The authority is composed of the territory described by Section 8A, Chapter 831, Acts of the 75th Legislature, Regular Session, 1997, as added by Section 5, Chapter 1312, Acts of the 76th Legislature, Regular Session, 1999, as that territory may have been modified under this chapter or other law.(b) The boundaries of the authority are the same as the boundaries of the real property described by Subsection (a).

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.005. EXPANSION OF TERRITORY. The authority's territory may be expanded as additional:(1) real property is conveyed or leased to the authority by the United States; or(2) counties or municipalities approve annexations.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 987, Sec. 1, eff. June 19, 2009.

Sec. 3503.006. RELATION TO OTHER LAW. This chapter does not limit the power of the authority or other person, including another governmental entity, to use other law not in conflict with this chapter to the extent convenient or necessary to carry out a power, express or implied, granted by this chapter.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.007. LEGISLATIVE INTENT ON APPLICABILITY OF OTHER LAWS. The legislature intends that the authority shall have all power necessary to fully qualify and gain the benefits of any law that is helpful in carrying out the purposes for which the authority is created.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.008. APPLICABILITY OF STATE REGULATORY AUTHORITY. The authority is subject to the regulatory authority of the state, including any state agency, to the same extent as a municipal corporation.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.009. APPLICABILITY OF OPEN GOVERNMENT LAWS. Chapters 551 and 552, Government Code, apply to the authority.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 3503.051. GENERAL DUTIES. The board shall manage, control, and operate the authority.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.052. COMPOSITION. The board is composed of the following 15 directors:(1) two directors appointed by the county judge of Bowie County;(2) one director appointed by the commissioners court of Bowie County;(3) three directors appointed by the mayor of Texarkana;(4) one director appointed by the mayor of New Boston;(5) one director appointed by the mayor of Hooks;(6) one director appointed by the mayor of Nash;(7) one director appointed by the mayor of Wake Village;(8) one director appointed by the mayor of Leary;(9) one director appointed by the mayor of Redwater;(10) one director appointed by the mayor of Maud;(11) one director appointed by the mayor of DeKalb; and(12) one director appointed by the mayor of Red Lick.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.053. TERM; SERVICE BY ELECTED OFFICIALS. (a) Each director serves for a term of two years.(b) The board by rule or resolution may:(1) provide for the appointment of directors of the board in alternating years; and(2) determine the number of directors and the manner of deciding which directors shall be appointed in odd-numbered years and which directors shall be appointed in even-numbered years.(c) A director who is also an elected official serves for a term coinciding with the term of the elected office.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.054. VACANCIES. A vacancy on the board is filled in the same manner as the original appointment.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.055. OFFICERS. (a) The board shall elect from among its membership a president and a vice president.(b) The vice president shall preside in the absence of the president.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.056. RECALL. A director may be recalled at any time by the appointing official.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.057. COMPENSATION; REIMBURSEMENT. A director is not entitled to compensation for service on the board but is entitled to be reimbursed for necessary expenses incurred in carrying out the duties of a director.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.058. COMPENSATION; BOARD POSITION NOT CIVIL OFFICE OF EMOLUMENT. (a) A position on the board may not be construed to be a civil office of emolument for any purpose, including a purpose described in Section 40, Article XVI, Texas Constitution.(b) Elected officials of Bowie County and municipalities may serve on the board without penalty or forfeiture of office.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.059. RULES; PROCEEDINGS. The board shall adopt rules to govern its proceedings.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.060. CONFLICT OF INTEREST; APPLICABILITY OF OTHER LAW. A conflict of interest, under either statutory or common law, for a director regarding a particular matter to come before the board, is governed by Chapter 171, Local Government Code.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIESSec. 3503.101. GENERAL POWERS AND DUTIES. (a) This chapter provides sufficient authority to issue bonds, execute contracts, and perform any other act or procedure authorized in this chapter for the authority and all other persons of this state, including another governmental entity of this state and including an action regarding another governmental entity and the United States, without reference to other law or a restriction or limitation contained in other law, except as provided by this chapter.(b) The authority may exercise any power or duty necessary or appropriate to carry out a project described by Section 3503.003(a)(3) and the purposes of this chapter, including the power to:(1) sue and be sued, and plead and be impleaded, in its own name;(2) adopt an official seal;(3) adopt, enforce, and amend rules for the conduct of its affairs;(4) acquire, hold, own, pledge, and dispose of its revenue, income, receipts, and money from any source;(5) select its depository;(6) acquire, own, rent, lease, accept, hold, or dispose of any property, or any interest in property, including rights or easements, in performing its duties and exercising its powers under this chapter, by purchase, exchange, gift, assignment, sale, lease, or other method;(7) hold, manage, operate, or improve the property;(8) sell, assign, lease, encumber, mortgage, or otherwise dispose of property, or any interest in property, and relinquish a property right, title, claim, lien, interest, easement, or demand, however acquired;(9) perform an activity authorized by Subdivision (8) by public or private sale, with or without public bidding, notwithstanding any other law;(10) lease or rent any land and building, structure, or facility from or to any person to carry out a chapter purpose;(11) request and accept an appropriation, grant, allocation, subsidy, guarantee, aid, service, labor, material, or gift, from the federal government, the state, a public agency or political subdivision, or any other source;(12) operate and maintain an office and appoint and determine the duties, tenure, qualifications, and compensation of officers, employees, agents, professional advisors and counselors, including financial consultants, accountants, attorneys, architects, engineers, appraisers, and financing experts, as considered necessary or advisable by the board;(13) borrow money and issue bonds, payable solely from all or a portion of any authority revenue, by resolution or order of the board and without the necessity of an election;(14) set and collect rents, rates, fees, and charges regarding the property and any services provided by the authority;(15) exercise the powers Chapters 373 and 380, Local Government Code, grant to a municipality for the development of housing and expansion of economic development and commercial activity;(16) exercise the powers Chapter 49, Water Code, grants to a general-law district;(17) exercise the powers Chapter 54, Water Code, grants to a municipal utility district;(18) exercise the powers Chapter 552, Transportation Code, grants to a road utility district;(19) exercise the powers Subchapter C, Chapter 271, Local Government Code, grants to a municipality or county;(20) exercise the powers Chapter 402, Local Government Code, grants to a municipality for the provision of municipal utilities;(21) contract and be contracted with, in the authority's own name, another person in the performance of the authority's powers or duties to carry out a project described by Section 3503.003(a)(3), or to accomplish the purposes of this chapter for a period of years, on the terms, and by competitive bidding or by negotiated contract, all as the board considers appropriate, desirable, and in the best interests of the authority and the accomplishment of chapter purposes;(22) acquire, hold, own, sell, assign, lease, encumber, mortgage, or otherwise dispose of any real, personal, or mixed property located outside the perimeter of the property described by Section 3503.004 if the other property enhances or facilitates the development, redevelopment, maintenance, or expansion of new and existing businesses, industry, or commercial activity on the property;(23) exercise the powers Chapter 22, Transportation Code, grants to a municipality or county;(24) exercise the powers Chapter 379B, Local Government Code, grants to a defense base development authority; and(25) exercise the powers of a municipality under Chapters 211 and 212, Local Government Code, in the territory of the authority, including an area of the authority that is in the boundaries of a municipality's limited purpose jurisdiction and extraterritorial jurisdiction. On annexation of an area of the authority for full purposes by a municipality, the authority's power to regulate the area under Chapters 211 and 212 expires. The authority regains the power in an area if the municipality disannexes the area.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.77(22), eff. April 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 987, Sec. 2, eff. June 19, 2009.

Sec. 3503.1015. ADDITIONAL POWERS OF OTHER ENTITIES; BONDS. The authority may exercise the powers given to:(1) the governing body of a "unit," as defined by Section 501.002(17), Local Government Code, and may issue district bonds for a purpose specified by Subtitle C1, Title 12, Local Government Code;(2) an emergency services district under Chapter 775, Health and Safety Code; or(3) a rural or urban transit district under Chapter 458, Transportation Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 998, Sec. 1, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.021, eff. September 1, 2009.

Sec. 3503.102. GENERAL PROPERTY POWERS. The authority may acquire, purchase, construct, own, operate, maintain, repair, improve, or extend, lease, or sell on terms, including rentals or sale prices, on which the parties agree, any work, improvement, facility, plant, building, structure, equipment, or appliance and any property or any interest in related property that is incident to or necessary to carry out or perform an authority power.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.103. WATER, SEWER, AND NATURAL GAS PROJECTS; EMINENT DOMAIN. (a) The authority may undertake a project under Section 3503.003(a)(3) to develop water, sewer, and natural gas projects to benefit the authority.(b) The authority may exercise the power of eminent domain for a project under this section.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.104. WASTE DISPOSAL. (a) The authority may provide for the collection, transmission, treatment, disposal, and control of municipal, domestic, industrial, and commercial waste water and sewage.(b) The authority may exercise the powers granted to a district under Chapter 30, Water Code.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.105. OTHER POWERS RELATED TO WATER. The authority may provide for the construction, storage, transmission, treatment, supply, and distribution of water for any useful purpose, including for a municipal, domestic, industrial, or commercial purpose.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.106. CONTRACTS. The authority and any person may contract with each other in any manner and on terms on which the parties agree regarding a power the authority may exercise or a facility or service that the authority may provide or finance.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.107. EMPLOYEES. The board may employ persons to carry out the powers and duties of the authority.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.108. LIMITATION ON USE OF EMINENT DOMAIN. Except as provided by Section 3503.103, the authority may not exercise the power of eminent domain.

Added by Acts 2007, 80th Leg., R.S., Ch. 998, Sec. 2, eff. June 15, 2007.

Sec. 3503.109. INDEMNITY. The authority may indemnify an authority employee or board member or former authority employee or board member for necessary expenses and costs, including attorney's fees, incurred by that person in connection with a claim asserted against that person if:(1) the claim relates to an act or omission of the person when acting in the scope of the person's board membership or authority employment; and(2) the person has not been found liable or guilty on the claim.

Added by Acts 2009, 81st Leg., R.S., Ch. 987, Sec. 3, eff. June 19, 2009.

SUBCHAPTER D. ADDITIONAL FINANCIAL PROVISIONSSec. 3503.151. USE OF REVENUE FROM OTHER GOVERNMENTAL ENTITIES; LIMITATION. (a) Any governmental entity of this state may:(1) use and pledge available revenue for the payment of an amount due under a contract entered into with the authority as an additional source of payment of the contracts or as the sole source of payment of the contracts; and(2) covenant with respect to available revenue to assure the availability of the revenue when required.(b) The governmental entity may not use, pledge, or covenant under this section revenue from ad valorem taxes, or the proceeds of bonds paid wholly or partly from ad valorem taxes, unless the use, pledge, or covenant has been approved by the voters of the governmental entity at an election called for the purpose of:(1) imposing taxes or issuing or refunding bonds; or(2) using or pledging the entity's revenue or proceeds under contracts with the authority under this chapter.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.152. FEES FOR USE OF OTHER GOVERNMENTAL ENTITIES' UTILITIES. (a) A governmental entity may charge a fee to any person for using a service or facility provided by a utility operated by the governmental entity and provided under a contract with the authority, including a fee for:(1) water charges;(2) sewage charges;(3) solid waste disposal system fees and charges, including garbage collection or handling fees; and(4) other fees or charges.(b) The governmental entity may use and pledge a sufficient amount of the money collected under Subsection (a) to make a payment to the authority as required under a contract with the authority and may covenant to do so in an amount sufficient to make a payment to the authority when due.(c) A payment, if the parties agree in the contract, is an expense of operation of the facilities or utility operated by the governmental entity.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.153. TRANSFER OF ASSETS BY COUNTY. (a) Bowie County may transfer to the authority by deed, bill of sale, or other method, all assets, including personal and real property, accumulated or acquired from, or with money provided by, the United States Department of the Army or this state for the development, redevelopment, maintenance, or expansion of the property, along with any unexpended money made available for those purposes by the United States Department of the Army or this state.(b) The transfer of assets shall be made without the requirement of public notice or bidding.(c) Except as otherwise provided by law, this section does not authorize the transfer of public money of Bowie County other than the money described by this section.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.154. EXEMPTION FROM TAXATION. The property, revenue, and income of the authority are exempt from all taxes imposed by the state or a political subdivision of the state.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.155. NO TAXING POWER. The authority may not impose a tax.

Added by Acts 2007, 80th Leg., R.S., Ch. 998, Sec. 3, eff. June 15, 2007.

SUBCHAPTER E. BONDSSec. 3503.201. GENERAL AUTHORITY TO ISSUE BONDS. To exercise a power granted under this chapter, the authority may issue bonds to acquire, purchase, construct, maintain, repair, improve, or extend works, improvements, facilities, plants, buildings, structures, appliances, and property.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.202. REVENUE BONDS. (a) The authority may issue revenue bonds, including revenue bonds to pay for feasibility studies for proposed authority projects, including projects regarding engineering, planning and design, and environmental studies.(b) The authority may include in a revenue bond issue the money to operate and maintain facilities acquired or constructed through the revenue bond issue for a period not to exceed two years after the date of the facility's completion.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.203. APPROVAL BY ATTORNEY GENERAL. If bonds issued by the authority recite that they are secured by a pledge of payments under a contract, a copy of the contract and the proceedings relating to the contract may be submitted to the attorney general along with the bonds. If the attorney general finds that the bonds have been authorized and the contract was entered into in accordance with law, the attorney general shall approve the bonds and the contract.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.204. BONDS FOR WATER OR SEWER PROJECTS; APPLICABILITY OF WATER CODE. Bonds issued under this chapter for a water or sewer project shall be issued in accordance with Sections 54.502 and 54.503, Water Code.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

SUBCHAPTER F. DISSOLUTIONSec. 3503.251. POWER TO DISSOLVE; LEGISLATIVE INTENT. (a) The legislature intends that the authority be dissolved, with the approval of the governing bodies of the municipalities of DeKalb, Hooks, Leary, Maud, Nash, New Boston, Red Lick, Redwater, Texarkana, and Wake Village and the governing body of Bowie County, after conveyance and sale of all of the property.(b) The authority may be dissolved by the board on approval of each governing body listed in Subsection (a) after all debts or obligations have been satisfied or retired.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.

Sec. 3503.252. ASSETS TO COUNTY. On dissolution, any remaining assets of the authority shall be conveyed or transferred to Bowie County.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.02, eff. April 1, 2007.



CHAPTER 3801. HOUSTON DOWNTOWN MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3801. HOUSTON DOWNTOWN MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3801.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Houston Downtown Management District.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3801.002. HOUSTON DOWNTOWN MANAGEMENT DISTRICT. A special

district known as the "Houston Downtown Management District" is a

governmental agency and political subdivision of this state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3801.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing Harris

County, the City of Houston, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the downtown area of the city of Houston.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County or the City of Houston from

providing the level of services provided as of August 28, 1995,

to the area in the district or to release the county or the city

from the obligations of each entity to provide services to that

area. The district is created to supplement and not to supplant

the county or city services provided in the area in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3801.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district, and of the public;

(2) provide needed funding for the downtown area of the city of

Houston to preserve, maintain, and enhance the economic health

and vitality of the area as a community and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic and

aesthetic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3801.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 23.04(b), Chapter

165, Acts of the 75th Legislature, Regular Session, 1997,

enacting former Section 376.004, Local Government Code, and by

Section 1, Chapter 360, Acts of the 76th Legislature, Regular

Session, 1999, as that territory may have been modified under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

(b) The boundaries and field notes of the district contained in

Section 23.04(b), Chapter 165, Acts of the 75th Legislature,

Regular Session, 1997, enacting former Section 376.004, Local

Government Code, and in Section 1, Chapter 360, Acts of the 76th

Legislature, Regular Session, 1999, form a closure. A mistake in

the field notes or in copying the field notes in the legislative

process does not in any way affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond, including a

refunding bond, for a purpose for which the district is created

or to pay the principal of and interest on the bond;

(3) the district's right to impose and collect an assessment or

tax;

(4) the validity of the enlargement of the district under

Section 1, Chapter 360, Acts of the 76th Legislature, Regular

Session, 1999; or

(5) the legality or operation of the district or the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3801.006. ELIGIBILITY FOR REINVESTMENT ZONES. All or any

part of the area of the district is eligible to be included in:

(1) a tax increment reinvestment zone created by the City of

Houston under Chapter 311, Tax Code; or

(2) a tax abatement reinvestment zone created by the City of

Houston under Chapter 312, Tax Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3801.007. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapter 375, Local Government Code,

applies to the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3801.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. DISTRICT BOARD OF DIRECTORS

Sec. 3801.051. BOARD OF DIRECTORS; TERMS. The district is

governed by a board of 30 directors who serve staggered terms of

four years, with seven or eight directors' terms expiring June 1

of each year.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3801.052. APPOINTMENT OF DIRECTORS. (a) The mayor and

members of the governing body of the City of Houston shall

appoint directors from persons recommended by the board.

(b) A person may not be appointed to the board if the

appointment of that person would result in fewer than two-thirds

of the directors being residents of the city of Houston.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3801.053. EX OFFICIO DIRECTORS. (a) The following persons

serve as nonvoting ex officio directors:

(1) the directors of the parks and recreation, planning and

development, public works, and civic center departments of the

City of Houston;

(2) the chief of police of the City of Houston; and

(3) the general manager of the Metropolitan Transit Authority of

Harris County, Texas.

(b) If a department described by Subsection (a) is consolidated,

renamed, or changed, the board may appoint the director of the

consolidated, renamed, or changed department as a nonvoting ex

officio director. If a department described by Subsection (a) is

abolished, the board may appoint a representative of another

department of the City of Houston that performs duties comparable

to those performed by the abolished department.

(c) The board may appoint the presiding officer of another

nonprofit corporation actively involved in downtown activities in

the city of Houston to serve as a nonvoting ex officio director.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3801.101. DISTRICT POWERS. The district has:

(1) all powers necessary to accomplish the purposes for which

the district was created;

(2) the rights, powers, privileges, authority, and functions of

a district created under Chapter 375, Local Government Code;

(3) the powers given to a corporation under Chapter 505, Local

Government Code, and the power to own, operate, acquire,

construct, lease, improve, and maintain projects, other than a

domed football stadium, described by that chapter; and

(4) the powers of a housing finance corporation created under

Chapter 394, Local Government Code, to provide housing or

residential development projects in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.30, eff. April 1, 2009.

Sec. 3801.103. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as, for the same term

as, and on the same conditions as the board of directors of a

local government corporation created under Chapter 431,

Transportation Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3801.104. CONTRACTS; GRANTS. (a) To protect the public

interest, the district may contract with Harris County or the

City of Houston for the county or the city to provide law

enforcement services in the district for a fee.

(b) Harris County, the City of Houston, or another political

subdivision of this state, without further authorization, may

contract with the district to implement a project of the district

or assist the district in providing a service authorized under

this chapter. A contract under this subsection may:

(1) be for a period on which the parties agree;

(2) include terms on which the parties agree;

(3) be payable from taxes or any other source of revenue that

may be available for that project or service; or

(4) provide terms under which taxes or other revenue collected

at a district project or from a person using or purchasing a

commodity or service at a district project may be paid or rebated

to the district.

(c) The district may enter into a contract, lease, or other

agreement with or make or accept a grant or loan to or from any

person, including:

(1) the United States;

(2) this state or a state agency;

(3) any political subdivision of this state; and

(4) a public or private corporation, including a nonprofit

corporation created by the board under this subchapter.

(d) The district may perform all acts necessary for the full

exercise of the powers vested in the district on terms and for

the period the board determines advisable.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3801.105. COMPETITIVE BIDDING. The district may enter into

a contract for more than $10,000 for services, improvements, or

the purchase of property, including materials, machinery,

equipment, and supplies, only as provided by Subchapter K,

Chapter 375, Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3801.106. APPROVAL OF CERTAIN IMPROVEMENT PROJECTS. The

district must obtain the approval of the City of Houston of the

plans and specifications of any district improvement project

related to the use of land owned by the City of Houston, an

easement granted by the City of Houston, or a right-of-way of a

street, road, or highway.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3801.107. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch.

684, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3801.151. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS. (a) The board may not finance a service or an

improvement project under this chapter unless a written petition

requesting that service or improvement is filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district according to the most recent certified

tax appraisal roll for Harris County; or

(2) at least 50 owners of land in the district, if more than 50

persons own property in the district according to the most recent

certified tax appraisal roll for Harris County.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3801.152. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3801.153. AUTHORITY TO IMPOSE AD VALOREM TAXES,

ASSESSMENTS, AND IMPACT FEES. The district may impose an ad

valorem tax, assessment, or impact fee as provided by Chapter

375, Local Government Code, to provide an improvement or service

for a project or activity the district may acquire, construct,

improve, or provide under this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3801.154. MAINTENANCE TAX. (a) If authorized at an

election held in accordance with Section 3801.158, the district

may impose an annual ad valorem tax on taxable property in the

district to:

(1) maintain and operate the district and the improvements

constructed or acquired by the district; or

(2) provide services to industrial or commercial businesses,

residents, or property owners.

(b) The board shall determine the tax rate.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3801.155. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceeding.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may correct, add to, or delete assessments from

its assessment rolls after notice and hearing as provided by

Subchapter F, Chapter 375, Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3801.156. PROHIBITED EXEMPTIONS. A single-family

residential property or a residential duplex, triplex, fourplex,

or condominium may not be exempt from the imposition of a tax, an

impact fee, or an assessment if the tax, impact fee, or

assessment is imposed in accordance with this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3801.157. OBLIGATIONS; APPROVAL BY CITY OF HOUSTON. (a)

The district may issue bonds or other obligations payable in

whole or in part from ad valorem taxes, assessments, impact fees,

revenue, grants, or other money of the district, or any

combination of those sources of money, to pay for any authorized

purpose of the district, other than to finance a domed football

stadium.

(b) In exercising the district's borrowing power, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

(c) Except as provided by Subsection (d), the district must

obtain the approval of the City of Houston:

(1) for the issuance of a bond for each improvement project; and

(2) of the plans and specifications of the improvement project

to be financed by the bond.

(d) If the district obtains the approval of the City of Houston

of a capital improvements budget for a specified period not to

exceed five years, the district may finance the capital

improvements and issue bonds specified in the budget without

further approval from the City of Houston.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3801.158. ELECTIONS REGARDING TAXES OR BONDS. (a) In

addition to the elections required under Subchapter L, Chapter

375, Local Government Code, the district must hold an election in

the manner provided by that subchapter to obtain voter approval

before the district may:

(1) impose a maintenance tax; or

(2) issue a bond payable from ad valorem taxes or assessments.

(b) The board may submit multiple purposes in a single

proposition at an election.

(c) The board may not call an election under this chapter unless

a written petition requesting an election has been filed with the

board. The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district according to the most recent certified

tax appraisal roll for Harris County; or

(2) at least 50 owners of land in the district, if more than 50

persons own property in the district as determined by the most

recent certified tax appraisal roll for Harris County.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3801.159. SALES AND USE TAX PROHIBITED. The district may

not impose a sales and use tax.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER E. DISSOLUTION

Sec. 3801.201. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

Despite this section and Section 375.264, Local Government Code,

the district may be dissolved as provided by Subchapter M,

Chapter 375, Local Government Code, if the district has debt. If

the district has debt when it is dissolved, the district shall

remain in existence solely for the purpose of discharging its

bonds or other obligations according to their terms.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 3802. WESTCHASE DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 4. DEVELOPMENT AND IMPROVEMENTSUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENTCHAPTER 3802. WESTCHASE DISTRICTSUBCHAPTER A. GENERAL PROVISIONSSec. 3802.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "District" means the Westchase District.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3802.002. WESTCHASE DISTRICT. A special district in Harris County known as the "Westchase District" is a governmental agency and political subdivision of this state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3802.003. PURPOSE; DECLARATION OF INTENT. (a) The creation of the district is essential to accomplish the purposes of Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other public purposes stated in this chapter. By creating the district and in authorizing Harris County, the City of Houston, and other political subdivisions to contract with the district, the legislature has established a program to accomplish the public purposes set out in Section 52-a, Article III, Texas Constitution.(b) The creation of the district is necessary to promote, develop, encourage, and maintain employment, commerce, transportation, housing, tourism, recreation, the arts, entertainment, economic development, safety, and the public welfare in the Westchase area of Harris County.(c) This chapter and the creation of the district may not be interpreted to relieve Harris County or the City of Houston from providing the level of services provided as of August 28, 1995, to the area in the district or to release the county or the city from the obligations of each entity to provide services to that area. The district is created to supplement and not to supplant the county or city services provided in the area in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3802.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The district is created to serve a public use and benefit.(b) All land and other property included in the district will benefit from the improvements and services to be provided by the district under powers conferred by Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other powers granted under this chapter.(c) The creation of the district is in the public interest and is essential to:(1) further the public purposes of developing and diversifying the economy of the state;(2) eliminate unemployment and underemployment; and(3) develop or expand transportation and commerce.(d) The district will:(1) promote the health, safety, and general welfare of residents, employers, employees, visitors, and consumers in the district, and of the public;(2) provide needed funding for the Westchase area to preserve, maintain, and enhance the economic health and vitality of the area as a community and business center; and(3) promote the health, safety, welfare, and enjoyment of the public by providing pedestrian ways and by landscaping and developing certain areas in the district, which are necessary for the restoration, preservation, and enhancement of scenic and aesthetic beauty.(e) Pedestrian ways along or across a street, whether at grade or above or below the surface, and street lighting, street landscaping, and street art objects are parts of and necessary components of a street and are considered to be a street or road improvement.(f) The district will not act as the agent or instrumentality of any private interest even though the district will benefit many private interests as well as the public.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3802.0045. PARKING. A parking improvement is considered to be a street or road improvement.

Added by Acts 2009, 81st Leg., R.S., Ch. 865, Sec. 1, eff. June 19, 2009.

Sec. 3802.005. DISTRICT TERRITORY. (a) The district is composed of the territory described by Section 23.04(b), Chapter 165, Acts of the 75th Legislature, Regular Session, 1997, enacting former Section 376.044, Local Government Code, as that territory may have been modified under:(1) Subchapter J, Chapter 49, Water Code; or(2) other law.(b) The boundaries and field notes of the district contained in Section 23.04(b), Chapter 165, Acts of the 75th Legislature, Regular Session, 1997, enacting former Section 376.044, Local Government Code, form a closure. A mistake in the field notes or in copying the field notes in the legislative process does not affect in any way:(1) the district's organization, existence, and validity;(2) the district's right to issue any type of bond, including a refunding bond, for a purpose for which the district is created or to pay the principal of and interest on the bond;(3) the district's right to impose and collect an assessment or tax; or(4) the legality or operation of the district or the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3802.0055. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All or any part of the area of the district is eligible to be included in:(1) a tax increment reinvestment zone created by a municipality under Chapter 311, Tax Code;(2) a tax abatement reinvestment zone created by a municipality under Chapter 312, Tax Code; or(3) an enterprise zone created by a municipality under Chapter 2303, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 865, Sec. 1, eff. June 19, 2009.

Sec. 3802.006. APPLICABILITY OF OTHER LAW. Except as otherwise provided by this chapter, Chapter 375, Local Government Code, applies to the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3802.007. LIBERAL CONSTRUCTION OF CHAPTER. This chapter shall be liberally construed in conformity with the findings and purposes stated in this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3802.008. TORT LIABILITY. The district is a governmental unit under Chapter 101, Civil Practice and Remedies Code, and the operations of the district are essential government functions and are not proprietary functions for any purpose, including the application of Chapter 101, Civil Practice and Remedies Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 865, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 3802.051. BOARD OF DIRECTORS; TERMS. (a) The district is governed by a board of 17 directors who serve staggered terms of four years, with eight or nine directors' terms expiring June 1 of each odd-numbered year.(b) The board by resolution may change the number of voting directors on the board, but only if the board determines that the change is in the best interest of the district. The board may not consist of fewer than nine or more than 30 voting directors.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 865, Sec. 2, eff. June 19, 2009.

Sec. 3802.052. APPOINTMENT OF DIRECTORS. (a) The mayor and members of the governing body of the City of Houston shall appoint directors from persons recommended by the board.(b) The mayor and members of the governing body of the City of Houston shall consider for appointment as directors persons representing the following interests:(1) owners of multifamily rental housing with at least 200 rental units;(2) lessees of office space of at least 30,000 square feet of rentable area;(3) owners of office facilities with at least 500 employees or a taxable value in excess of $10 million;(4) owners of multitenant office buildings;(5) owners of multitenant retail property or major retail tenants;(6) owners of temporary lodging facilities with on-site food service;(7) owners of undeveloped property with a contiguous area of at least five acres; and(8) any other person qualified to serve on the board as provided by Section 375.063, Local Government Code, to represent the district at large.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 18.002(a), eff. September 1, 2005.

Sec. 3802.053. EX OFFICIO DIRECTORS. The board may appoint nonvoting ex officio directors to serve on the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3802.054. QUORUM. For purposes of determining whether a quorum of the board is present, the following are not counted:(1) a board position vacant for any reason, including death, resignation, or disqualification;(2) a director who is abstaining from participation in a vote because of a conflict of interest; or(3) a nonvoting director.

Added by Acts 2009, 81st Leg., R.S., Ch. 865, Sec. 3, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIESSec. 3802.101. DISTRICT POWERS. The district has:(1) all powers necessary to accomplish the purposes for which the district was created;(2) the rights, powers, privileges, authority, and functions of a district created under Chapter 375, Local Government Code; and(3) the powers given to a corporation under Chapter 505, Local Government Code, and the power to own, operate, acquire, construct, lease, improve, and maintain projects described by that chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.31, eff. April 1, 2009.

Sec. 3802.102. NONPROFIT CORPORATION. (a) The board by resolution may authorize the creation of a nonprofit corporation to assist and act for the district in implementing a project or providing a service authorized by this chapter.(b) The nonprofit corporation:(1) has each power of and is considered for all purposes to be a local government corporation created under Chapter 431, Transportation Code; and(2) may implement any project and provide any service authorized by this chapter.(c) The board shall appoint the board of directors of the nonprofit corporation. The board of directors of the nonprofit corporation shall serve in the same manner as, for the same term as, and on the same conditions as the board of directors of a local government corporation created under Chapter 431, Transportation Code.(d) The nonprofit corporation may be dissolved as provided by Chapter 431, Transportation Code, for a corporation created under that chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 865, Sec. 5, eff. June 19, 2009.

Sec. 3802.103. CONTRACTS; GRANTS. (a) To protect the public interest, the district may contract with Harris County or the City of Houston for the county or the city to provide law enforcement services in the district for a fee.(b) Harris County, the City of Houston, or another political subdivision of this state, without further authorization, may contract with the district to implement a project of the district or assist the district in providing the services authorized under this chapter. A contract under this subsection may:(1) be for a period on which the parties agree;(2) include terms on which the parties agree;(3) be payable from taxes or any other source of revenue that may be available for that project or service; or(4) provide terms under which taxes or other revenue collected at a district project or from a person using or purchasing a commodity or service at a district project may be paid or rebated to the district.(c) The district may enter into a contract, lease, or other agreement with or make or accept a grant or loan to or from any person, including:(1) the United States;(2) this state or a state agency;(3) any political subdivision of this state; and(4) a public or private corporation, including a nonprofit corporation created by the board under other law.(d) The district may perform all acts necessary for the full exercise of the powers vested in the district on terms and for the period the board determines advisable.(e) The implementation of a project is a governmental function or service for the purposes of Chapter 791, Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 865, Sec. 4, eff. June 19, 2009.

Sec. 3802.104. COMPETITIVE BIDDING. The district may enter into a contract for more than $10,000 for services, improvements, or the purchase of property, including materials, machinery, equipment, and supplies, only as provided by Subchapter K, Chapter 375, Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3802.1045. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The district may join and pay dues to an organization that:(1) is exempt from federal income taxation under Section 501(a), Internal Revenue Code of 1986, by being listed as an exempt organization under Section 501(c)(3), (4), or (6) of that code; and(2) performs a service or provides an activity consistent with the furtherance of a district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch. 865, Sec. 5, eff. June 19, 2009.

Sec. 3802.105. APPROVAL OF CERTAIN IMPROVEMENT PROJECTS. The district must obtain the City of Houston's approval of the plans and specifications of any district improvement project related to the use of land owned by the City of Houston, an easement granted by the City of Houston, or a right-of-way of a street, road, or highway.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3802.106. NO EMINENT DOMAIN POWER. The district may not exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch. 684, Sec. 2, eff. June 17, 2005.

Sec. 3802.107. CONFERENCE AND CONVOCATION CENTERS. The district may finance, acquire, lease as a lessor or lessee, construct, improve, operate, or maintain conference and convocation centers and supporting facilities. The district may enter into a long-term operating agreement with any person for the center or facility.

Added by Acts 2005, 79th Leg., Ch. 728, Sec. 18.002(b), eff. September 1, 2005.Renumbered from Special District Local Laws Code, Section 3802.106 by Acts 2009, 81st Leg., R.S., Ch. 865, Sec. 6, eff. June 19, 2009.

SUBCHAPTER D. FINANCIAL PROVISIONSSec. 3802.151. PETITION REQUIRED FOR FINANCING SERVICES AND IMPROVEMENTS. The board may not finance a service or an improvement project under this chapter unless a written petition requesting that service or improvement has been filed with the board. The petition must be signed by:(1) the owners of a majority of the assessed value of real property in the district according to the most recent certified tax appraisal roll for Harris County; or(2) at least 50 owners of property in the district, if more than 50 persons own property in the district according to the most recent certified tax appraisal roll for Harris County.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3802.152. DISBURSEMENTS AND TRANSFERS OF MONEY. The board by resolution shall establish the number of directors' signatures and the procedure required for a disbursement or transfer of the district's money.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3802.153. AUTHORITY TO IMPOSE AD VALOREM TAXES, ASSESSMENTS, AND IMPACT FEES. The district may impose an ad valorem tax, assessment, or impact fee as provided by Chapter 375, Local Government Code, to provide an improvement or service for a project or activity the district may acquire, construct, improve, or provide under this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3802.154. MAINTENANCE TAX. (a) If authorized at an election held in accordance with Section 3802.159, the district may impose an annual ad valorem tax on taxable property in the district to:(1) maintain and operate the district and the improvements constructed or acquired by the district; or(2) provide services to industrial or commercial businesses, residents, or property owners.(b) The board shall determine the tax rate.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3802.155. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The board by resolution may impose and collect an assessment for any purpose authorized by this chapter.(b) An assessment, a reassessment, or an assessment resulting from an addition to or correction of the assessment roll by the district, penalties and interest on an assessment or reassessment, an expense of collection, and reasonable attorney's fees incurred by the district:(1) are a first and prior lien against the property assessed;(2) are superior to any other lien or claim other than a lien or claim for county, school district, or municipal ad valorem taxes; and(3) are the personal liability of and a charge against the owners of the property even if the owners are not named in the assessment proceeding.(c) The lien is effective from the date of the board's resolution imposing the assessment until the date the assessment is paid. The board may enforce the lien in the same manner that the board may enforce an ad valorem tax lien against real property.(d) The board may correct, add to, or delete assessments from its assessment rolls after notice and hearing as provided by Subchapter F, Chapter 375, Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3802.156. TAX AND ASSESSMENT ABATEMENTS. Without additional procedures, the district may grant, consistent with Chapter 312, Tax Code, an abatement for a tax or assessment owed to the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3802.157. PROPERTY EXEMPT FROM ASSESSMENT AND IMPACT FEES. The district may not impose an assessment or impact fee on the property, equipment, or facilities of:(1) an electric utility, as defined by Section 31.002, Utilities Code; or(2) a public utility, as defined by Section 51.002, Utilities Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3802.1575. USE OF ELECTRICAL OR OPTICAL LINES. (a) The district may impose an assessment to pay the cost of:(1) burying or removing electrical power lines, telephone lines, cable or fiber-optic lines, or any other type of electrical or optical line;(2) removing poles and any elevated lines using the poles; and(3) reconnecting the lines described by Subdivision (2) to the buildings or other improvements to which the lines were connected.(b) The assessment under Subsection (a) shall not be imposed on the property, including the equipment, rights-of-way, easements, facilities, or improvements, of a telecommunications provider as defined by Section 51.002, Utilities Code, or a cable service provider or video service provider as defined by Section 66.002, Utilities Code, unless the property is used as office space.(c) The district may acquire, operate, or charge fees for the use of the district conduits for:(1) another person's:(A) telecommunications network;(B) fiber-optic cable; or(C) electronic transmission line; or(2) any other type of transmission line or supporting facility.(d) The district may not require a person to use a district conduit.

Added by Acts 2009, 81st Leg., R.S., Ch. 865, Sec. 7, eff. June 19, 2009.

Sec. 3802.158. OBLIGATIONS; APPROVAL BY CITY OF HOUSTON. (a) The district may issue bonds or other obligations payable in whole or in part from ad valorem taxes, assessments, impact fees, revenue, grants, or other money of the district, or any combination of those sources of money, to pay for any authorized purpose of the district.(b) In exercising the district's borrowing power, the district may issue a bond or other obligation in the form of a bond, note, certificate of participation or other instrument evidencing a proportionate interest in payments to be made by the district, or other type of obligation.(c) Except as provided by Subsection (d), the district must obtain the approval of the City of Houston:(1) for the issuance of a bond for each improvement project; and(2) of the plans and specifications of the improvement project to be financed by the bond.(d) If the district obtains the approval of the City of Houston of a capital improvements budget for a specified period not to exceed five years, the district may finance the capital improvements and issue bonds specified in the budget without further approval from the City of Houston.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3802.159. ELECTIONS REGARDING TAXES OR BONDS. (a) In addition to the elections required under Subchapter L, Chapter 375, Local Government Code, the district must hold an election in the manner provided by that subchapter to obtain voter approval before the district may:(1) impose a maintenance tax; or(2) issue a bond payable from ad valorem taxes or assessments.(b) The board may submit multiple purposes in a single proposition at an election.(c) The board may not call an election under this chapter unless a written petition requesting an election has been filed with the board. The petition must be signed by:(1) the owners of a majority of the assessed value of real property in the district according to the most recent certified tax appraisal roll for Harris County; or(2) at least 50 persons who own property in the district, if there are more than 50 persons who own property in the district according to the most recent certified tax appraisal roll for Harris County.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3802.160. SALES AND USE TAX PROHIBITED. The district may not impose a sales and use tax.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER E. DISSOLUTIONSec. 3802.201. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT. Despite this section and Section 375.264, Local Government Code, the district may be dissolved as provided by Subchapter M, Chapter 375, Local Government Code, if the district has debt. If the district has debt when it is dissolved, the district shall remain in existence solely for the purpose of discharging its bonds or other obligations according to their terms.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 3803. GREATER GREENSPOINT MANAGEMENT DISTRICT OF HARRIS COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3803. GREATER GREENSPOINT MANAGEMENT DISTRICT OF HARRIS

COUNTY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3803.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Greater Greenspoint Management District

of Harris County.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3803.002. GREATER GREENSPOINT MANAGEMENT DISTRICT OF HARRIS

COUNTY. A special district known as the "Greater Greenspoint

Management District of Harris County" is a governmental agency

and political subdivision of this state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3803.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and to other public purposes stated in

this chapter. By creating the district and in authorizing Harris

County, the City of Houston, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce, economic

development, the public welfare, transportation, housing,

tourism, convention and convocation activities, recreation, the

arts, entertainment, and safety in the greater Greenspoint area

of Harris County.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County or the City of Houston from

providing the level of services provided as of August 26, 1991,

to the area in the district or to release the county or the city

from the obligations of each entity to provide services to that

area. The district is created to supplement and not to supplant

the county or city services in the area in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3803.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, and consumers in the district,

and of the public;

(2) provide needed funding for the greater Greenspoint area to

preserve, maintain, and enhance the economic health and vitality

of the area as a community and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic and

aesthetic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3803.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 23.04(b), Chapter

165, Acts of the 75th Legislature, Regular Session, 1997,

enacting former Section 376.084, Local Government Code, as that

territory may have been modified under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

(b) The boundaries and field notes of the district contained in

Section 23.04(b), Chapter 165, Acts of the 75th Legislature,

Regular Session, 1997, enacting former Section 376.084, Local

Government Code, form a closure. A mistake in the field notes or

in copying the field notes in the legislative process does not in

any way affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond, including a

refunding bond, for a purpose for which the district is created

or to pay the principal of and interest on the bond;

(3) the district's right to impose and collect an assessment or

tax; or

(4) the legality or operation of the district or the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3803.006. ELIGIBILITY FOR REINVESTMENT OR ENTERPRISE ZONES.

(a) All or any part of the area of the district is eligible,

regardless of other statutory criteria, to be included in:

(1) a tax increment reinvestment zone created by the City of

Houston under Chapter 311, Tax Code; or

(2) a tax abatement reinvestment zone created by the City of

Houston under Chapter 312, Tax Code.

(b) All or any part of the area of the district is eligible to

be nominated for inclusion in an enterprise zone by the City of

Houston under Chapter 2303, Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3803.007. FORECLOSURE OF PREEXISTING TAX LIEN ON PROPERTY

OWNED BY DISTRICT PROHIBITED. Regardless of the manner in which

or the price for which the district obtains title to real

property, a political subdivision or taxing authority may not

foreclose a tax lien or otherwise pursue unpaid taxes on the

property against the district or any successor in title to the

district that is a political subdivision of this state if the

lien or taxes accrued before the district's ownership of the

property.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3803.009. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the legislative

findings and purposes stated in this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3803.051. BOARD OF DIRECTORS; TERMS. The district is

governed by a board of 22 directors who serve staggered terms of

four years, with 11 directors' terms expiring June 1 of each

odd-numbered year.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3803.052. APPOINTMENT OF DIRECTORS. Subchapter D, Chapter

375, Local Government Code, governs the appointment and

qualification of directors.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3803.101. DISTRICT POWERS. The district has:

(1) all powers necessary to accomplish the purposes for which

the district was created;

(2) the rights, powers, privileges, and authority of a district

created under Chapter 375, Local Government Code;

(3) the powers given to a corporation created under the

Development Corporation Act (Subtitle C1, Title 12, Local

Government Code), including:

(A) the power to own, operate, acquire, construct, lease,

improve, and maintain the projects described by that Act and this

chapter and any other authorized project; and

(B) the power to acquire land and other property in accordance

with Chapter 505, Local Government Code; and

(4) the power to create, tax, assess, and hold elections in a

defined area under Chapter 54, Water Code, to provide

improvements or services in the defined area for any project or

activity the district is authorized to acquire, construct,

improve, or provide.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.32, eff. April 1, 2009.

Sec. 3803.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project,

providing residential housing, or providing a service authorized

by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for all purposes to be a

local government corporation created under Chapter 431,

Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as, for the same term

as, and on the conditions of the board of directors of a local

government corporation created under Chapter 431, Transportation

Code.

(d) The nonprofit corporation may be dissolved as provided by

Chapter 431, Transportation Code, for a corporation created under

that chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3803.103. CONTRACTS; GRANTS. (a) To protect the public

interest, the district may contract with any county or

municipality in which all or part of the district is located for

the county or municipality to provide law enforcement services in

the district for a fee.

(b) Harris County, the City of Houston, or another political

subdivision of this state, without further authorization, may

contract with the district to implement a project of the district

or to assist the district in providing an authorized service. A

contract under this subsection may:

(1) be for a period on which the parties agree;

(2) include terms on which the parties agree;

(3) be payable from taxes or any other source of revenue that

may be available for the project or service; and

(4) provide terms under which taxes or other revenue collected

at a district project, at a project in a tax increment

reinvestment zone, or from a person using or purchasing a

commodity or service at a district project may be paid or rebated

to the district.

(c) The district may enter into a contract, lease, or other

agreement with or make or accept a grant or loan to or from any

person, including:

(1) the United States;

(2) this state or a state agency;

(3) any political subdivision of this state; or

(4) a public or private corporation, including a nonprofit

corporation created by the board under this subchapter.

(d) The district may perform all acts necessary for the full

exercise of the powers vested in the district on terms and for

the period the board determines advisable.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3803.104. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. (a) The

district may:

(1) join and pay dues to an organization that qualifies for an

exemption from federal income taxation under Section 501(a),

Internal Revenue Code of 1986, by being listed as an exempt

organization under Section 501(c)(3), 501(c)(4), or 501(c)(6) of

that code; and

(2) perform services or provide activities consistent with the

furtherance of the purposes of the district.

(b) An expenditure of public money for membership in an

organization described by Subsection (a) is considered to further

the purposes of the district and to be for a public purpose.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3803.105. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch.

684, Sec. 3, eff. June 17, 2005.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3803.151. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS. (a) The board may not finance a service or an

improvement project under this chapter unless a written petition

requesting the service or improvement is filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district according to the most recent certified

tax appraisal roll for Harris County; or

(2) at least 50 owners of land in the district, if more than 50

persons own land in the district according to the most recent

certified tax appraisal roll for Harris County.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3803.152. AUTHORITY TO IMPOSE AD VALOREM TAXES,

ASSESSMENTS, AND IMPACT FEES. The district may, except as

provided by Section 3803.156, impose an ad valorem tax,

assessment, or impact fee as provided by Chapter 375, Local

Government Code, to provide an improvement or service for a

project or activity the district may acquire, construct, improve,

or provide under this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3803.153. MAINTENANCE TAX. (a) If authorized at an

election held in accordance with Section 3803.158, the district

may impose an annual ad valorem tax on taxable property in the

district to:

(1) maintain and operate the district and the improvements

constructed or acquired by the district; and

(2) provide services to industrial or commercial businesses,

residents, or property owners.

(b) The board shall determine the tax rate.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3803.154. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

district may correct, add to, or delete an assessment from its

assessment rolls and collect an assessment due under the

correction, addition, or deletion after notice and hearing in the

manner required by Section 375.115, Local Government Code.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceeding.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3803.155. TAX AND ASSESSMENT ABATEMENTS. Without further

authorization or other procedural requirement, the district may

grant, consistent with Chapter 312, Tax Code, an abatement for a

tax or assessment owed to the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3803.156. PROPERTY EXEMPT FROM ASSESSMENT AND IMPACT FEES.

Because the district is created in an area that is devoted

primarily to commercial and business activity, the district may

not impose an impact fee or assessment on a detached

single-family residential property or a residential duplex,

triplex, fourplex, or condominium. A condominium is exempt under

this section only if for the year in which the impact fee or

assessment is imposed on the condominium, the condominium

receives a residence homestead exemption under Section 11.13, Tax

Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

773, Sec. 1, eff. June 17, 2005.

Sec. 3803.157. OBLIGATIONS. (a) The district may issue bonds

or other obligations payable in whole or in part from ad valorem

taxes, assessments, impact fees, revenue, grants, or other money

of the district, or any combination of those sources of money, to

pay for any authorized purpose of the district.

(b) In exercising the district's borrowing power, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3803.158. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district must hold an election in the manner provided by

Subchapter L, Chapter 375, Local Government Code, to obtain voter

approval before the district may:

(1) impose a maintenance tax; or

(2) issue a bond payable from ad valorem taxes or assessments.

(b) The board may submit multiple purposes in a single

proposition at an election.

(c) The board may not call an election under this chapter unless

a written petition requesting an election is filed with the

board. The petition must be signed by 50 owners of property in

the district, if more than 50 persons own property in the

district according to the most recent certified tax appraisal

roll for Harris County.

(d) When issuing a bond payable from a defined area under

Chapter 54, Water Code, the district must hold the required

election only in the defined area and not in the entire district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3803.159. SALES AND USE TAX PROHIBITED. The district may

not impose a sales and use tax.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 3804. FIRST COLONY MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3804. FIRST COLONY MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3804.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the First Colony Management District.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3804.002. FIRST COLONY MANAGEMENT DISTRICT. A special

district known as the "First Colony Management District" is a

governmental agency and political subdivision of this state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3804.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing Fort Bend

County, the City of Sugar Land, and other political subdivisions

to contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the city of Sugar Land.

(c) This chapter and the creation of the district may not be

interpreted to relieve Fort Bend County or the City of Sugar Land

from providing the level of services provided as of September 1,

1997, to the area in the district or to release the county or the

city from the obligations of each entity to provide services to

that area. The district is created to supplement and not to

supplant the county or city services provided in the area in the

district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3804.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district, and of the public;

(2) provide needed funding for the City of Sugar Land to

preserve, maintain, and enhance the economic health and vitality

of the area as a community and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic and

aesthetic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3804.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 1, Chapter 985,

Acts of the 75th Legislature, Regular Session, 1997, enacting

former Section 376.114, Local Government Code, as that territory

may have been modified under:

(1) Section 3804.108 or its predecessor statute, former Section

376.122, Local Government Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district contained in

Section 1, Chapter 985, Acts of the 75th Legislature, Regular

Session, 1997, enacting former Section 376.114, Local Government

Code, form a closure. A mistake in the field notes or in copying

the field notes in the legislative process does not in any way

affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond, including a

refunding bond, for a purpose for which the district is created

or to pay the principal of and interest on the bond;

(3) the district's right to impose and collect an assessment or

tax; or

(4) the legality or operation of the district or the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3804.006. ELIGIBILITY FOR REINVESTMENT ZONES. (a) All or

any part of the area of the district is eligible to be included

in:

(1) a tax increment reinvestment zone created by the City of

Sugar Land under Chapter 311, Tax Code; or

(2) a tax abatement reinvestment zone created by the City of

Sugar Land under Chapter 312, Tax Code.

(b) A taxing unit participating in a tax increment reinvestment

zone created by a municipality or county may continue to enter

into a tax abatement agreement.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3804.007. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapter 375, Local Government Code,

applies to the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3804.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3804.051. BOARD OF DIRECTORS; TERMS. (a) The district is

governed by a board of 13 directors who serve staggered terms of

four years with six or seven directors' terms expiring June 1 of

each odd-numbered year.

(b) The board by resolution may increase or decrease the number

of directors on the board, but only if it is in the best interest

of the district to do so. The board may not:

(1) increase the number of directors to more than 30; or

(2) decrease the number of directors to fewer than nine.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3804.052. APPOINTMENT OF DIRECTORS. (a) The mayor and

members of the governing body of the City of Sugar Land shall

appoint directors from persons recommended by the board.

(b) A person may not be appointed to the board if the

appointment of that person would result in fewer than two-thirds

of the directors owning property in the city of Sugar Land.

(c) An owner of a tract of land in the district that is 10 or

more acres in size may recommend to the board a successor

director to fill a position or vacancy on the board unless a

director recommended by the current or previous owner of the

tract is serving on the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3804.053. NONVOTING DIRECTORS. The board may appoint

nonvoting directors to serve on the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3804.054. REMOVAL OF DIRECTORS. (a) The board may remove

a director if the director has missed half the meetings scheduled

during the preceding 12 months.

(b) A director removed under this section may file a written

appeal with the governing body of the City of Sugar Land. The

governing body may reinstate the director if the body finds that

the removal was unwarranted under the circumstances after

considering the reasons for the absences, the time and place of

the meetings, the business conducted at the meetings missed, and

any other relevant circumstances.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3804.101. DISTRICT POWERS. The district has:

(1) all powers necessary to accomplish the purposes for which

the district was created;

(2) the rights, powers, privileges, authority, and functions of

a district created under Chapter 375, Local Government Code; and

(3) the powers given to a corporation under Chapter 505, Local

Government Code, and the power to own, operate, acquire,

construct, lease, improve, and maintain projects.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.33, eff. April 1, 2009.

Sec. 3804.103. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as, for the same term

as, and on the same conditions as the board of directors of a

local government corporation created under Chapter 431,

Transportation Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3804.104. CONTRACTS; GRANTS. (a) To protect the public

interest, the district may contract with Fort Bend County or the

City of Sugar Land for the county or the city to provide law

enforcement services in the district for a fee.

(b) Fort Bend County, the City of Sugar Land, or another

political subdivision of this state, without further

authorization, may contract with the district to implement a

project of the district or assist the district in providing a

service authorized under this chapter. A contract under this

subsection may:

(1) be for a period on which the parties agree;

(2) include terms on which the parties agree;

(3) be payable from taxes or any other source of revenue that

may be available for that project or service; and

(4) provide terms under which taxes or other revenue collected

at a district project or from a person using or purchasing a

commodity or service at a district project may be paid or rebated

to the district.

(c) The district may enter into a contract, lease, or other

agreement with or make or accept a grant or loan to or from any

person, including:

(1) the United States;

(2) this state or a state agency;

(3) any political subdivision of this state; and

(4) a public or private corporation, including a nonprofit

corporation created by the board under this subchapter.

(d) The district may perform all acts necessary for the full

exercise of the powers vested in the district on terms and for

the period the board determines advisable.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3804.105. COMPETITIVE BIDDING. The district may enter a

contract for more than $50,000 for services, improvements, or the

purchase of property, including materials, machinery, equipment,

and supplies, only as provided by Subchapter K, Chapter 375,

Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3804.106. APPROVAL OF CERTAIN IMPROVEMENT PROJECTS. The

district must obtain the City of Sugar Land's approval of the

plans and specifications of any district improvement project

related to the use of land owned by the City of Sugar Land, an

easement granted by the City of Sugar Land, or a right-of-way of

a street, road, or highway.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3804.107. LIMITATION ON CERTAIN ACTIONS AFFECTING FACILITY

OF TEXAS DEPARTMENT OF TRANSPORTATION. The district may not

relocate, adjust, raise, lower, reroute, or change the grade or

the construction of a facility under the jurisdiction of the

Texas Department of Transportation without the department's

written approval.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3804.108. ANNEXATION OR EXCLUSION OF TERRITORY. The

district may annex or exclude land, whether located inside or

outside the boundaries of the city of Sugar Land, as provided by

Subchapter J, Chapter 49, Water Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3804.109. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch.

684, Sec. 4, eff. June 17, 2005.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3804.151. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS. (a) The board may not finance a service or an

improvement project under this chapter unless a written petition

requesting that service or improvement is filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district according to the most recent certified

tax appraisal roll for Fort Bend County;

(2) the owners of a majority of the surface area of real

property in the district, according to the most recent certified

tax appraisal roll for Fort Bend County, excluding roads,

streets, highways, and utility rights-of-way, other public areas,

and any other property exempt from assessment under this chapter;

or

(3) at least 50 owners of land in the district, if more than 50

persons own property in the district according to the most recent

certified tax appraisal roll for Fort Bend County.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3804.152. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3804.153. BOARD VOTE REQUIRED TO IMPOSE TAXES, ASSESSMENTS,

OR IMPACT FEES. The imposition of a tax, assessment, or impact

fee requires a vote of a majority of the directors serving.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3804.154. AUTHORITY TO IMPOSE AD VALOREM TAXES, ASSESSMENTS

AND IMPACT FEES. The district may impose an ad valorem tax,

assessment, or impact fee as provided by Chapter 375, Local

Government Code, to provide an improvement or service for a

project or activity the district may acquire, construct, improve,

or provide under this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3804.155. MAINTENANCE TAX. (a) If authorized at an

election held in accordance with Section 3804.159, the district

may impose an annual ad valorem tax on taxable property in the

district to:

(1) maintain and operate the district and the improvements

constructed or acquired by the district; or

(2) provide a service.

(b) The board shall determine the tax rate.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3804.156. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceeding.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may correct, add to, or delete assessments from

its assessment rolls after notice and hearing as provided by

Subchapter F, Chapter 375, Local Government Code.

(e) If equipment installed, at no cost to the district, on

assessed property reduces the district's cost of providing a

service, the district may reduce the amount of the assessment

against the property for the person required to pay the

assessment by an amount equal to the money saved by the equipment

or may rebate the money saved to the person required to pay the

assessment. The amount of money saved is determined solely by the

district. The district shall determine and apply rebates and

reductions under this subsection in a nondiscriminatory manner.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3804.157. PROPERTY EXEMPT FROM ASSESSMENTS AND IMPACT FEES.

The district may not, without the consent of the owner, impose

an impact fee or assessment under Chapter 375, Local Government

Code, on:

(1) a condominium for which the owner meets all the requirements

to claim a homestead exemption, a single-family detached

residential property, or a residential duplex, triplex, or

fourplex;

(2) a tract consistently and continuously used for:

(A) religious worship or a school that is maintained or owned by

or affiliated with a religious organization; or

(B) a use ancillary to and in keeping with the operation of a

full-service church or school affiliated with a religious

organization;

(3) a tract owned by this state or the United States and used

for a public purpose;

(4) a tract owned by the City of Sugar Land, Fort Bend County,

or another political subdivision and used for a public purpose;

or

(5) a tract that is owned in fee simple by a community services

association or property owners' association and that is not

leased to a person who is not exempt under this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3804.158. OBLIGATIONS; APPROVAL BY CITY OF SUGAR LAND. (a)

The district may issue bonds or other obligations payable in

whole or in part from ad valorem taxes, assessments, impact fees,

revenue, grants, or other money of the district, or any

combination of those sources of money, to pay for any authorized

purpose of the district.

(b) In exercising the district's borrowing power, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

(c) Except as provided by Subsection (d), the district must

obtain the approval of the City of Sugar Land:

(1) for the issuance of a bond for each improvement project; and

(2) of the plans and specifications of the improvement project

to be financed by the bond.

(d) If the district obtains the approval of the City of Sugar

Land of a capital improvements budget for a specified period not

to exceed five years, the district may finance the capital

improvements and issue bonds specified in the budget without

further approval from the City of Sugar Land.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3804.159. ELECTIONS REGARDING TAXES OR BONDS. (a) In

addition to the elections required under Subchapter L, Chapter

375, Local Government Code, the district must hold an election in

the manner provided by that subchapter to obtain voter approval

before the district may:

(1) impose a maintenance tax; or

(2) issue a bond payable from ad valorem taxes or assessments.

(b) The board may submit multiple purposes in a single

proposition at an election.

(c) The board may not call an election under this chapter unless

a written petition requesting an election is filed with the

board. The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district according to the most recent certified

tax appraisal roll for Fort Bend County;

(2) the owners of the majority of the surface area of real

property in the district, according to the most recent certified

tax appraisal roll for Fort Bend County, excluding roads,

streets, highways, and utility rights-of-way, other public areas,

and any other property exempt from assessment under this chapter;

or

(3) at least 50 owners of land in the district, if more than 50

persons own property in the district according to the most recent

certified tax appraisal roll for Fort Bend County.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER E. DISSOLUTION

Sec. 3804.201. DISSOLUTION OF DISTRICT. (a) The district may

be dissolved as provided by Subchapter M, Chapter 375, Local

Government Code, except that the dissolution must be approved by:

(1) a three-fourths vote of the board; and

(2) a two-thirds vote of the City of Sugar Land's governing

body.

(b) Despite this section and Section 375.264, Local Government

Code, the district may be dissolved as provided by Subchapter M,

Chapter 375, Local Government Code, if the district has debt. If

the district has debt when it is dissolved, the district shall

remain in existence solely for the purpose of discharging its

bonds or other obligations according to their terms.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 3805. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 3

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3805. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 3

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3805.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Harris County Improvement District No.

3.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 18.003(b), eff. September 1, 2005.

Sec. 3805.002. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 3. A

special district known as the "Harris County Improvement District

No. 3" is a governmental agency and political subdivision of this

state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 18.003(c), eff. September 1, 2005.

Sec. 3805.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing Harris

County, the City of Houston, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the area traversed by Kirby Drive in the city of

Houston.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County or the City of Houston from

providing the level of services provided as of September 1, 1997,

to the area in the district or to release the county or the city

from the obligations of each entity to provide services to that

area. The district is created to supplement and not to supplant

the county or city services provided in the area in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3805.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) Each improvement project or service authorized by this

chapter is essential to carry out a public purpose.

(d) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(e) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district, and of the public;

(2) provide needed funding for the Kirby Drive vicinity of the

city of Houston to preserve, maintain, and enhance the economic

health and vitality of the area as a community and business

center;

(3) promote the health, safety, welfare, and enjoyment of the

public by providing public art and pedestrian ways and by

landscaping and developing certain areas in the district, which

are necessary for the restoration, preservation, and enhancement

of scenic and aesthetic beauty;

(4) promote and benefit commercial development and commercial

areas in the Kirby Drive vicinity of the city of Houston; and

(5) promote and develop public transportation and pedestrian

facilities and systems using new and alternative means that are

attractive, safe, and convenient, including securing expanded and

improved transportation and pedestrian facilities and systems,

to:

(A) address the problem of traffic congestion in the district,

the need to control traffic and improve pedestrian safety, and

the limited availability of money; and

(B) benefit the land and other property in the district and the

residents, employers, employees, visitors, and consumers in the

district and the public.

(f) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(g) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3805.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 1, Chapter 1202,

Acts of the 77th Legislature, Regular Session, 2001, amending

former Section 376.154, Local Government Code, as that territory

may have been modified under:

(1) Section 3805.105 or its predecessor statutes, former Section

376.124(b), Local Government Code, as added by Chapter 275, Acts

of the 75th Legislature, Regular Session, 1997, and former

Section 376.154(b), Local Government Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district contained in

Section 1, Chapter 1202, Acts of the 77th Legislature, Regular

Session, 2001, amending former Section 376.154, Local Government

Code, form a closure. A mistake in the field notes or in copying

the field notes in the legislative process does not in any way

affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond, including a

refunding bond, for a purpose for which the district is created

or to pay the principal of and interest on the bond;

(3) the district's right to impose and collect an assessment or

tax; or

(4) the legality or operation of the district or the board.

(c) A description of the district's boundaries shall be filed

with the Texas Commission on Environmental Quality. The

commission by order may correct a mistake in the description of

the district's boundaries.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3805.006. TORT LIABILITY. The district is a governmental

unit under Chapter 101, Civil Practice and Remedies Code, and the

operations of the district are essential government functions and

are not proprietary functions for any purpose, including the

application of Chapter 101, Civil Practice and Remedies Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3805.007. ELIGIBILITY FOR REINVESTMENT ZONES. All or any

part of the area of the district is eligible to be included in a

tax increment reinvestment zone created by the City of Houston

under Chapter 311, Tax Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3805.009. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3805.051. BOARD OF DIRECTORS; TERMS. (a) The district is

governed by a board of five directors who serve staggered terms

of four years.

(b) The board by resolution may increase or decrease the number

of directors on the board, but only if a majority of the board

finds that it is in the best interest of the district to do so.

The board may not:

(1) increase the number of directors to more than nine; or

(2) decrease the number of directors to fewer than five.

(c) Sections 49.053, 49.054, 49.056, 49.057, 49.058, and 49.060,

Water Code, apply to the board.

(d) Subchapter D, Chapter 375, Local Government Code, applies to

the board to the extent that subchapter does not conflict with

this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3805.052. APPOINTMENT OF DIRECTORS ON INCREASE IN BOARD

SIZE. If the board increases the number of directors under

Section 3805.051, the board shall appoint qualified persons to

fill the new director positions and shall provide for staggering

the terms of the directors serving in the new positions. On

expiration of the term of a director appointed under this

section, a succeeding director shall be appointed and qualified

as provided by Subchapter D, Chapter 375, Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3805.101. DISTRICT POWERS. The district has:

(1) all powers necessary to accomplish the purposes for which

the district was created;

(2) the rights, powers, privileges, authority, and functions of

a district created under Chapter 375, Local Government Code;

(3) the powers, duties, and contracting authority specified by

Subchapters H and I, Chapter 49, Water Code;

(4) the powers given to a corporation under Chapter 505, Local

Government Code, including the power to own, operate, acquire,

construct, lease, improve, and maintain the projects described by

that chapter; and

(5) the powers of a housing finance corporation created under

Chapter 394, Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.34, eff. April 1, 2009.

Sec. 3805.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as, for the same term

as, and on the same conditions as the board of directors of a

local government corporation created under Chapter 431,

Transportation Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3805.103. ELECTIONS. (a) District elections must be held

in the manner provided by Subchapter L, Chapter 375, Local

Government Code.

(b) The board may submit multiple purposes in a single

proposition at an election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3805.104. CONTRACT FOR LAW ENFORCEMENT AND SECURITY

SERVICES. The district may contract with:

(1) Harris County or the City of Houston for the county or city

to provide law enforcement and security services for a fee; and

(2) a private entity for the private entity to provide

supplemental security services.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3805.105. ANNEXATION OR EXCLUSION OF TERRITORY. The

district may annex or exclude land from the district in the

manner provided by Subchapter C, Chapter 375, Local Government

Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3805.106. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch.

684, Sec. 5, eff. June 17, 2005.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3805.151. AUTHORITY TO IMPOSE ASSESSMENTS, AD VALOREM

TAXES, AND IMPACT FEES. The district may impose, assess, charge,

or collect an assessment, an ad valorem tax, an impact fee, or

another fee in accordance with Chapter 49, Water Code, for a

purpose specified by Chapter 375, Local Government Code, or as

needed to exercise a power or function or to accomplish a purpose

or duty for which the district was created.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3805.152. MAINTENANCE TAX. (a) If authorized at an

election held in accordance with Section 3805.103, the district

may impose an annual ad valorem tax on taxable property in the

district to maintain, restore, replace, or operate the district

and improvements that the district constructs or acquires or the

district's facilities, works, or services.

(b) The board shall determine the tax rate.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3805.1525. ASSESSMENT IN PART OF DISTRICT. An assessment

may be imposed on only a part of the district if only that part

will benefit from the service or improvement.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 18.003(d), eff. September 1, 2005.

Sec. 3805.1526. PETITION REQUIRED FOR ASSESSMENT AND FOR

FINANCING SERVICES AND IMPROVEMENTS. (a) The board may not

impose an assessment or finance a service or improvement project

under this chapter unless a written petition requesting the

improvement or service has been filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district or in the area of the district that will

be subject to the assessment as determined by the most recent

certified tax appraisal roll for Harris County; or

(2) at least 25 persons who own real property in the district or

the area of the district that will be subject to the assessment,

if more than 25 persons own real property in the district or area

that will be subject to the assessment as determined by the most

recent certified tax appraisal roll for Harris County.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 18.003(d), eff. September 1, 2005.

Sec. 3805.153. ASSESSMENTS CONSIDERED TAXES. For purposes of a

title insurance policy issued under Title 11, Insurance Code, an

assessment is a tax.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.160, eff. September 1, 2005.

Sec. 3805.154. LIENS FOR ASSESSMENTS; SUITS TO RECOVER

ASSESSMENTS. (a) An assessment imposed on property under this

chapter is a personal obligation of the person who owns the

property on January 1 of the year for which the assessment is

imposed. If the person transfers title to the property, the

person is not relieved of the obligation.

(b) On January 1 of the year for which an assessment is imposed

on a property, a lien attaches to the property to secure the

payment of the assessment and any interest accrued on the

assessment. The lien has the same priority as a lien for district

taxes.

(c) Not later than the fourth anniversary of the date on which a

delinquent assessment became due, the district may file suit to

foreclose the lien or to enforce the obligation for the

assessment, or both, and for any interest accrued.

(d) In addition to recovering the amount of the assessment and

any accrued interest, the district may recover reasonable costs,

including attorney's fees, that the district incurs in

foreclosing the lien or enforcing the obligation. The costs may

not exceed an amount equal to 20 percent of the assessment and

interest.

(e) If the district does not file a suit in connection with a

delinquent assessment on or before the last date on which the

district may file suit under Subsection (c), the assessment and

any interest accrued is considered paid.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3805.155. PROPERTY OF CERTAIN UTILITIES EXEMPT FROM

ASSESSMENT AND IMPACT FEES. The district may not impose an

impact fee or assessment on the property, including equipment or

facilities, of:

(1) an electric utility as defined by Section 31.002, Utilities

Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a cable operator as defined by 47 U.S.C. Section 522, as

amended.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 18.003(e), eff. September 1, 2005.

Sec. 3805.156. DEBT. The district may issue bonds, notes, or

other debt obligations in accordance with Subchapters I and J,

Chapter 375, Local Government Code, for a purpose specified by

that chapter or as required to exercise a power or function or to

accomplish a purpose or duty for which the district was created.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3805.157. USE OF ELECTRICAL OR OPTICAL LINES. (a) The

district may impose an assessment to pay the cost of:

(1) burying or removing electrical power lines, telephone lines,

cable or fiber optic lines, or any other type of electrical or

optical line;

(2) removing poles and any elevated lines using the poles; and

(3) reconnecting the lines described by Subdivision (2) to the

buildings or other improvements to which the lines were

connected.

(b) The district may acquire, operate, or charge fees for the

use of the district conduits for:

(1) another person's:

(A) telecommunications network;

(B) fiber-optic cable; or

(C) electronic transmission line; or

(2) any other type of transmission line or supporting facility.

(c) The district may not require a person to use a district

conduit.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 18.003(f), eff. September 1, 2005.

SUBCHAPTER E. DISSOLUTION

Sec. 3805.201. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

(a) The district may be dissolved as provided by Subchapter M,

Chapter 375, Local Government Code.

(b) Regardless of Section 375.264, Local Government Code, if the

district has debt, the district may be dissolved as provided by

Subchapter M, Chapter 375, Local Government Code. If the district

has debt when it is dissolved, the district shall remain in

existence solely for the purpose of discharging its bonds or

other obligations according to their terms.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER F. PUBLIC TRANSIT SYSTEM AND PARKING FACILITIES

Sec. 3805.251. PUBLIC TRANSIT SYSTEM; PETITION REQUIRED. (a)

The district may acquire, lease as lessor or lessee, construct,

develop, own, operate, and maintain a public transit system to

serve the area within the boundaries of the district.

(b) Before the district may act under Subsection (a), a petition

must be filed with the district that requests the action with

regard to a public transit system. The petition must be signed

by owners of property representing a majority of the total

assessed value or a majority of the area of the real property in

the district that abuts the right-of-way in which the public

transit system is proposed to be located. The determination of a

majority is based on the property owners along the entire

right-of-way of the proposed transit project and may not be

computed on a block-by-block basis.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 18.003(g), eff. September 1, 2005.

Sec. 3805.252. PARKING FACILITIES AUTHORIZED; OPERATION BY

PRIVATE ENTITY; TAX EXEMPTION. (a) The district may acquire,

lease as lessor or lessee, construct, develop, own, operate, and

maintain parking facilities, including:

(1) lots, garages, parking terminals, or other structures or

accommodations for parking motor vehicles; and

(2) equipment, entrances, exits, fencing, and other accessories

necessary for safety and convenience in parking vehicles.

(b) A parking facility of the district must be leased to or

operated on behalf of the district by an entity other than the

district.

(c) The district's parking facilities are a program authorized

by the legislature under Section 52-a, Article III, Texas

Constitution, and serve a public purpose under that section even

if leased or operated by a private entity for a term of years.

(d) The district's public parking facilities and any lease to a

private entity are exempt from the payment of ad valorem taxes

and state and local sales and use taxes.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 18.003(g), eff. September 1, 2005.

Sec. 3805.253. RULES FOR TRANSIT OR PARKING SYSTEM. (a) The

district may adopt rules covering its public transit system or

its public parking facilities.

(b) A rule adopted under this section that relates to or affects

the use of the public right-of-way or a requirement for

off-street parking is subject to all applicable municipal

charter, code, or ordinance requirements.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 18.003(g), eff. September 1, 2005.

Sec. 3805.254. PAYING COST OF PUBLIC TRANSIT SYSTEM OR PARKING

FACILITIES. (a) The district may use any of its resources,

including revenue, assessments, taxes, and grant or contract

proceeds, to pay the cost of acquiring and operating a public

transit system or public parking facilities.

(b) The district may:

(1) set and impose fees, charges, or tolls for the use of the

public transit system or the public parking facilities; and

(2) issue bonds or notes to finance the cost of these

facilities.

(c) Except as provided by Section 3805.251, if the district pays

for or finances the cost of acquiring or operating a public

transit system or public parking facilities with resources other

than assessments, a petition of property owners or a public

hearing is not required.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 18.003(g), eff. September 1, 2005.

Sec. 3805.255. PAYMENT IN LIEU OF TAXES TO OTHER TAXING UNIT.

If the district's acquisition of property for a parking facility

that is leased to or operated by a private entity results in

removing from a taxing unit's tax rolls real property otherwise

subject to ad valorem taxation, the district shall pay to the

taxing unit in which the property is located, on or before

January 1 of each year, as a payment in lieu of taxes, an amount

equal to the ad valorem taxes that otherwise would have been

levied for the preceding tax year on that real property by the

taxing unit, without including the value of any improvements

constructed on the property.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 18.003(g), eff. September 1, 2005.



CHAPTER 3806. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 2

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3806. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 2

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3806.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Harris County Improvement District No.

2.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3806.002. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 2. A

special district known as the "Harris County Improvement District

No. 2" is a governmental agency and political subdivision of this

state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3806.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing Harris

County, the City of Houston, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the Richmond Avenue area of Houston.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County or the City of Houston from

providing the level of services provided as of September 1, 1997,

to the area in the district or to release the county or the city

from the obligations of each entity to provide services to that

area. The district is created to supplement and not to supplant

the county or city services provided in the area in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3806.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district, and of the public;

(2) provide needed funding to preserve, maintain, and enhance

the economic health and vitality of the area in the district as a

community and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic and

aesthetic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3806.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 1, Chapter 679,

Acts of the 75th Legislature, Regular Session, 1997, enacting

former Section 376.214, Local Government Code, as that territory

may have been modified under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

(b) The boundaries and field notes of the district contained in

Section 1, Chapter 679, Acts of the 75th Legislature, Regular

Session, 1997, enacting former Section 376.214, Local Government

Code, form a closure. A mistake in the field notes or in copying

the field notes in the legislative process does not in any way

affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond, including a

refunding bond, for a purpose for which the district is created

or to pay the principal of and interest on the bond;

(3) the district's right to impose and collect an assessment or

tax; or

(4) the legality or operation of the district or the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3806.006. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapter 375, Local Government Code,

applies to the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3806.007. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3806.051. BOARD OF DIRECTORS; TERMS. (a) The district is

governed by a board of nine directors who serve staggered terms

of four years, with four or five directors' terms expiring June 1

of each odd-numbered year.

(b) The board by resolution may increase or decrease the number

of directors on the board, but only if it is in the best interest

of the district to do so. The board may not:

(1) increase the number of directors to more than 30; or

(2) decrease the number of directors to fewer than nine.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3806.052. APPOINTMENT OF DIRECTORS. The mayor and members

of the governing body of the City of Houston shall appoint

directors from persons recommended by the board who meet the

requirements of Subchapter D, Chapter 375, Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3806.101. DISTRICT POWERS. The district has:

(1) all powers necessary to accomplish the purposes for which

the district was created;

(2) the rights, powers, privileges, authority, and functions of

a district created under Chapter 375, Local Government Code; and

(3) the powers given to a corporation under Chapter 505, Local

Government Code, and the power to own, operate, acquire,

construct, lease, improve, and maintain projects.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.35, eff. April 1, 2009.

Sec. 3806.103. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as, for the same term

as, and on the conditions of the board of directors of a local

government corporation created under Chapter 431, Transportation

Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3806.104. CONTRACTS; GRANTS. (a) To protect the public

interest, the district may contract with Harris County or the

City of Houston for the county or the city to provide law

enforcement services in the district for a fee.

(b) Harris County, the City of Houston, or another political

subdivision of this state, without further authorization, may

contract with the district to implement a project of the district

or assist the district in providing a service authorized under

this chapter. A contract under this subsection may:

(1) be for a period on which the parties agree;

(2) include terms on which the parties agree;

(3) be payable from taxes or any other source of revenue that

may be available for that project or service; and

(4) provide terms under which taxes or other revenue collected

at a district project or from a person using or purchasing a

commodity or service at a district project may be paid or rebated

to the district.

(c) The district may enter into a contract, lease, or other

agreement with or make or accept a grant or loan to or from any

person, including:

(1) the United States;

(2) this state or a state agency;

(3) any political subdivision of this state; and

(4) a public or private corporation, including a nonprofit

corporation created under this subchapter.

(d) The district may perform all acts necessary for the full

exercise of the powers vested in the district on terms and for

the period the board determines advisable.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3806.105. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch.

684, Sec. 6, eff. June 17, 2005.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3806.151. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS. (a) The board may not finance a service or an

improvement project under this chapter unless a written petition

requesting that service or improvement is filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district according to the most recent certified

tax appraisal roll for Harris County; or

(2) at least 50 owners of land in the district, if more than 50

persons own property in the district according to the most recent

certified tax appraisal roll for Harris County.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3806.152. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3806.153. BOARD VOTE REQUIRED TO IMPOSE TAXES, ASSESSMENTS,

OR IMPACT FEES. The imposition of a tax, assessment, or impact

fee requires a vote of a majority of the directors serving.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3806.154. AUTHORITY TO IMPOSE AD VALOREM TAXES,

ASSESSMENTS, AND IMPACT FEES. The district may impose an ad

valorem tax, assessment, or impact fee as provided by Chapter

375, Local Government Code, to provide an improvement or service

for a project or activity the district may acquire, construct,

improve, or provide under this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3806.155. MAINTENANCE TAX. (a) If authorized at an

election held in accordance with Section 3806.159, the district

may impose an annual ad valorem tax on taxable property in the

district to:

(1) maintain and operate the district and the improvements

constructed or acquired by the district; or

(2) provide a service.

(b) The board shall determine the tax rate.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3806.156. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceeding.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may correct, add to, or delete assessments from

its assessment rolls after notice and hearing as provided by

Subchapter F, Chapter 375, Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3806.157. PROPERTY EXEMPT FROM TAXES, IMPACT FEES, AND

ASSESSMENTS. (a) The district may not impose a tax, impact fee,

or assessment on a residential property, multiunit residential

property, or condominium.

(b) The district may not impose an impact fee or assessment on

the property, equipment, or facilities of an electric utility as

defined by Section 31.002, Utilities Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3806.158. OBLIGATIONS; APPROVAL BY CITY OF HOUSTON. (a)

The district may issue bonds or other obligations payable in

whole or in part from ad valorem taxes, assessments, impact fees,

revenue, grants, or other money of the district, or any

combination of those sources of money, to pay for any authorized

purpose of the district.

(b) In exercising the district's borrowing power, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

(c) Except as provided by Subsection (d), the district must

obtain the approval of the City of Houston:

(1) for the issuance of a bond for each improvement project;

(2) of the plans and specifications of the improvement project

to be financed by the bond; and

(3) of the plans and specifications of a district improvement

project related to the use of:

(A) land owned by a municipality;

(B) an easement granted by a municipality; or

(C) a right-of-way of a street, road, or highway.

(d) If the district obtains the approval of the City of Houston

of a capital improvements budget for a specified period not to

exceed five years, the district may finance the capital

improvements and issue bonds specified in the budget without

further approval from the City of Houston.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3806.159. ELECTIONS REGARDING TAXES OR BONDS. (a) In

addition to the elections required under Subchapter L, Chapter

375, Local Government Code, the district must hold an election in

the manner provided by that subchapter to obtain voter approval

before the district may:

(1) impose a maintenance tax; or

(2) issue a bond payable from ad valorem taxes or assessments.

(b) The board may submit multiple purposes in a single

proposition at an election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER E. DISSOLUTION

Sec. 3806.201. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

If the district has debt when it is dissolved, the district shall

remain in existence solely for the purpose of discharging its

bonds or other obligations according to their terms.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 3807. GREATER EAST END MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3807. GREATER EAST END MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3807.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Greater East End Management District.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3807.002. GREATER EAST END MANAGEMENT DISTRICT. A special

district in Harris County known as the "Greater East End

Management District" is a governmental agency and political

subdivision of this state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3807.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing Harris

County, the City of Houston, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the Greater East End area of the city of Houston.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County or the City of Houston from

providing the level of services provided as of May 10, 1999, to

the area in the district or to release the county or the city

from the obligations of each entity to provide services to that

area. The district is created to supplement and not to supplant

the county or city services provided in the area in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3807.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district, and of the public;

(2) provide needed funding for the Greater East End area of the

city of Houston to preserve, maintain, and enhance the economic

health and vitality of the area as a community and business

center;

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic and

aesthetic beauty; and

(4) eliminate unemployment and underemployment and develop or

expand transportation and commerce by providing or by

participating with other entities and educational institutions in

establishing, equipping, financing, and operating workforce

development, workforce education, and job training opportunities.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3807.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 1, Chapter 47,

Acts of the 76th Legislature, Regular Session, 1999, enacting

former Section 376.264, Local Government Code, as that territory

may have been modified under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

(b) The boundaries and field notes of the district contained in

Section 1, Chapter 47, Acts of the 76th Legislature, Regular

Session, 1999, enacting former Section 376.264, Local Government

Code, form a closure. A mistake in the field notes or in copying

the field notes in the legislative process does not in any way

affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond, including a

refunding bond, for a purpose for which the district is created

or to pay the principal of and interest on the bond;

(3) the district's right to impose and collect an assessment or

tax; or

(4) the legality or operation of the district or the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3807.006. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapter 375, Local Government Code,

applies to the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3807.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3807.051. BOARD OF DIRECTORS; TERMS. (a) The district is

governed by a board of 15 directors who serve staggered terms of

four years, with seven directors' terms expiring June 1 of an

odd-numbered year and eight directors' terms expiring June 1 of

the following odd-numbered year.

(b) The board by resolution may increase or decrease the number

of directors on the board, but only if it is in the best interest

of the district to do so. The board may not:

(1) increase the number of directors to more than 30; or

(2) decrease the number of directors to fewer than nine.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3807.052. APPOINTMENT OF DIRECTORS. (a) The mayor and

members of the governing body of the City of Houston shall

appoint directors from persons recommended by the board.

Notwithstanding Subchapter D, Chapter 375, Local Government Code,

to be qualified to serve as director, a person must be at least

18 years of age and:

(1) be a resident of the district; or

(2) have a district business interest.

(b) Appointments to the board must ensure that:

(1) at least 60 percent of the directors are residents of the

district; and

(2) each director who does not reside in the district has a

district business interest.

(c) In this section, "district business interest" means owning

or controlling, directly or indirectly, more than a 10 percent

interest in a business entity located in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

881, Sec. 1, eff. June 19, 2009.

Sec. 3807.053. BOARD OFFICERS. Notwithstanding Section 375.068,

Local Government Code, the board shall select a presiding officer

and other officers according to a rotating schedule as determined

by the board. A presiding officer may not serve consecutive

terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

881, Sec. 2, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3807.101. POWERS. The district has:

(1) all powers necessary to accomplish the purposes for which

the district was created; and

(2) the powers given to a corporation under Chapter 505, Local

Government Code, and the power to own, operate, acquire,

construct, lease, improve, and maintain projects.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.36, eff. April 1, 2009.

Sec. 3807.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as, for the same term

as, and on the same conditions as the board of directors of a

local government corporation created under Chapter 431,

Transportation Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3807.103. CONTRACTS; GRANTS. (a) To protect the public

interest, the district may contract with Harris County or the

City of Houston for the county or the city to provide law

enforcement services in the district for a fee.

(b) Harris County, the City of Houston, or another political

subdivision of this state, without further authorization, may

contract with the district to implement a project of the district

or assist the district in providing a service authorized by this

chapter. A contract under this subsection may:

(1) be for a period on which the parties agree;

(2) include terms on which the parties agree;

(3) be payable from taxes or any other source of revenue that

may be available for that project or service; or

(4) provide terms under which taxes or other revenue collected

at a district project or from a person using or purchasing a

commodity or service at a district project may be paid or rebated

to the district.

(c) The district may enter into a contract, lease, or other

agreement with or make or accept a grant or loan to or from any

person, including:

(1) the United States;

(2) this state or a state agency;

(3) any political subdivision of this state; and

(4) a public or private corporation, including a nonprofit

corporation created by the board under this subchapter.

(d) The district may perform all acts necessary for the full

exercise of the powers vested in the district on terms and for

the period the board determines advisable.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3807.104. PLANS FOR WORKFORCE DEVELOPMENT SERVICES. (a)

The district shall develop and implement one or more plans for

workforce development services. The services may include:

(1) job training;

(2) workforce education;

(3) financing of special educational opportunities;

(4) student summer work programs; or

(5) other projects that promote workforce development.

(b) To assist in implementing a plan for workforce development

services, the district may:

(1) accept a donation, grant, or loan from any person;

(2) work with a school at any level;

(3) work with any person that provides workforce development

money or projects; or

(4) participate with any other entity.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3807.105. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch.

684, Sec. 7, eff. June 17, 2005.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3807.151. PETITION REQUIRED FOR FINANCING SERVICE OR

IMPROVEMENT. (a) The board may not finance a service or an

improvement project under this chapter unless a written petition

requesting that service or improvement is filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district according to the most recent certified

tax appraisal roll for Harris County; or

(2) at least 50 owners of land in the district, if more than 50

persons own property in the district according to the most recent

certified tax appraisal roll for Harris County.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3807.152. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3807.153. BOARD VOTE REQUIRED TO IMPOSE TAXES, ASSESSMENTS,

OR IMPACT FEES. The imposition of a tax, assessment, or impact

fee requires a vote of a majority of the directors serving.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3807.154. AUTHORITY TO IMPOSE AD VALOREM TAXES, ASSESSMENTS

AND IMPACT FEES. The district may impose an ad valorem tax,

assessment, or impact fee as provided by Chapter 375, Local

Government Code, to provide an improvement or a service for a

project or activity the district may acquire, construct, improve,

or provide under this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3807.155. MAINTENANCE TAX. (a) If authorized at an

election held in accordance with Section 3807.159, the district

may impose an annual ad valorem tax on taxable property in the

district to:

(1) maintain and operate the district and the improvements

constructed or acquired by the district; or

(2) provide a service.

(b) The board shall determine the tax rate.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3807.156. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceeding.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may correct, add to, or delete assessments from

its assessment rolls after notice and hearing as provided by

Subchapter F, Chapter 375, Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3807.157. PROPERTY EXEMPT FROM TAXES, IMPACT FEES, AND

ASSESSMENTS. (a) The district may not impose a tax, impact fee,

or assessment on a:

(1) single-family detached residential property;

(2) multiunit residential property consisting of fewer than 13

units; or

(3) condominium, if the condominium receives a residence

homestead exemption under Section 11.13, Tax Code, for the year

in which the tax, impact fee, or assessment is imposed.

(b) The district may not impose an impact fee or assessment on

the property, equipment, or facilities of a person that provides

to the public cable television, gas, light, power, telephone,

sewage, or water service.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

529, Sec. 1, eff. June 16, 2007.

Sec. 3807.158. OBLIGATIONS; APPROVAL BY CITY OF HOUSTON. (a)

The district may issue bonds or other obligations payable in

whole or in part from ad valorem taxes, assessments, impact fees,

revenue, grants, or other money of the district, or any

combination of those sources of money, to pay for any authorized

purpose of the district.

(b) In exercising the district's borrowing power, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

(c) Except as provided by Subsection (d), the district must

obtain the approval of the City of Houston:

(1) for the issuance of a bond for each improvement project;

(2) of the plans and specifications of the improvement project

to be financed by the bond; and

(3) of the plans and specifications of a district improvement

project related to:

(A) the use of land owned by the City of Houston;

(B) an easement granted by the City of Houston; or

(C) a right-of-way of a street, road, or highway.

(d) If the district obtains the approval of the City of Houston

of a capital improvements budget for a specified period not to

exceed five years, the district may finance the capital

improvements and issue bonds specified in the budget without

further approval from the City of Houston.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3807.159. ELECTIONS REGARDING TAXES OR BONDS. (a) In

addition to the elections required under Subchapter L, Chapter

375, Local Government Code, the district must hold an election in

the manner provided by that subchapter to obtain voter approval

before the district may:

(1) impose a maintenance tax; or

(2) issue a bond payable from ad valorem taxes or assessments.

(b) The board may submit multiple purposes in a single

proposition at an election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER E. DISSOLUTION

Sec. 3807.201. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

If the district has debt when it is dissolved, the district shall

remain in existence solely for the purpose of discharging its

bonds or obligations according to their terms.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 3808. EAST DOWNTOWN MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3808. EAST DOWNTOWN MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3808.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the East Downtown Management District.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3808.002. EAST DOWNTOWN MANAGEMENT DISTRICT. A special

district known as the "East Downtown Management District" is a

governmental agency and political subdivision of this state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3808.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing Harris

County, the City of Houston, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the east downtown area of the city of Houston.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County or the City of Houston from

providing the level of services provided as of June 19, 1999, to

the area in the district or to release the county or the city

from the obligations of each entity to provide services to that

area. The district is created to supplement and not to supplant

the county or city services provided in the area in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3808.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district, and of the public;

(2) provide needed funding for the east downtown area of the

city of Houston to preserve, maintain, and enhance the economic

health and vitality of the area as a community and business

center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic and

aesthetic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3808.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 1, Chapter 1493,

Acts of the 76th Legislature, Regular Session, 1999, enacting

former Section 376.304, Local Government Code, as that territory

may have been modified under:

(1) Section 3808.105 or its predecessor statute, former Section

376.327, Local Government Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district contained in

Section 1, Chapter 1493, Acts of the 76th Legislature, Regular

Session, 1999, enacting former Section 376.304, Local Government

Code, form a closure. A mistake in the field notes or in copying

the field notes in the legislative process does not in any way

affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond, including a

refunding bond, for a purpose for which the district is created

or to pay the principal of and interest on the bond;

(3) the district's right to impose and collect an assessment or

tax; or

(4) the legality or operation of the district or the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3808.006. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapter 375, Local Government Code,

applies to the district, the board, and district employees.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3808.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3808.051. BOARD OF DIRECTORS; TERMS. (a) The district is

governed by a board of 17 directors who serve staggered terms of

four years, with nine directors' terms expiring June 1 of an

odd-numbered year and eight directors' terms expiring June 1 of

the following odd-numbered year.

(b) The board by resolution may increase or decrease the number

of directors on the board, but only if it is in the best interest

of the district to do so. The board may not:

(1) increase the number of directors to more than 30; or

(2) decrease the number of directors to fewer than nine.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3808.052. APPOINTMENT OF DIRECTORS. The mayor and members

of the governing body of the City of Houston shall appoint

directors from persons recommended by the board who meet the

qualifications prescribed by Subchapter D, Chapter 375, Local

Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3808.053. EX OFFICIO DIRECTORS. (a) The following persons

serve as nonvoting ex officio directors:

(1) the directors of the parks and recreation, planning and

development, public works, and civic center departments of the

City of Houston;

(2) the chief of police of the City of Houston;

(3) the general manager of the Metropolitan Transit Authority of

Harris County, Texas; and

(4) the president of each institution of higher learning located

in the district.

(b) If a department described by Subsection (a) is consolidated,

renamed, or changed, the board may appoint a director of the

consolidated, renamed, or changed department as a nonvoting ex

officio director. If a department described by Subsection (a) is

abolished, the board may appoint a representative of another

department of the City of Houston that performs duties comparable

to those performed by the abolished department.

(c) The board may appoint the presiding officer of a nonprofit

corporation that is actively involved in activities in the east

downtown area of the city of Houston to serve as a nonvoting ex

officio director.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3808.054. CONFLICTS OF INTEREST. (a) Except as provided

by this section:

(1) a director may participate in all board votes and decisions;

and

(2) Chapter 171, Local Government Code, governs conflicts of

interest of directors.

(b) Section 171.004, Local Government Code, does not apply to

the district. A director who has a substantial interest in a

business or charitable entity that will receive a pecuniary

benefit from a board action shall file an affidavit with the

board secretary declaring the interest. Another affidavit is not

required if the director's interest changes.

(c) After the affidavit is filed, the director may participate

in a discussion or vote on that action if:

(1) a majority of the directors have a similar interest in the

same entity; or

(2) all other similar business or charitable entities in the

district will receive a similar pecuniary benefit.

(d) A director who is also an officer or employee of a public

entity may not participate in a discussion of or vote on a matter

regarding a contract with that same public entity.

(e) For purposes of this section, a director has a substantial

interest in a charitable entity in the same manner that a person

would have a substantial interest in a business entity under

Section 171.002, Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3808.101. DISTRICT POWERS. The district has:

(1) all powers necessary to accomplish the purposes for which

the district was created;

(2) the powers given to a corporation under Chapter 505, Local

Government Code, and the power to own, operate, acquire,

construct, lease, improve, and maintain projects; and

(3) the powers given to a housing finance corporation created

under Chapter 394, Local Government Code, to provide housing or

residential development projects in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.37, eff. April 1, 2009.

Sec. 3808.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as, for the same term

as, and on the conditions of the board of directors of a local

government corporation created under Chapter 431, Transportation

Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3808.103. CONTRACTS; GRANTS; DONATIONS. (a) To protect

the public interest, the district may contract with Harris County

or the City of Houston for the county or the city to provide law

enforcement services in the district for a fee.

(b) Harris County, the City of Houston, or another political

subdivision of this state, without further authorization, may

contract with the district to implement a project of the district

or assist the district in providing a service authorized under

this chapter. A contract under this subsection may:

(1) be for a period on which the parties agree;

(2) include terms on which the parties agree;

(3) be payable from taxes or any other source of revenue that

may be available for that project or service; or

(4) provide terms under which taxes or other revenue collected

at a district project or from a person using or purchasing a

commodity or service at a district project may be paid or rebated

to the district.

(c) The district may enter into a contract, lease, or other

agreement with or make or accept a grant or loan to or from, or

accept a donation from, any person, including:

(1) the United States;

(2) this state or a state agency;

(3) any political subdivision of this state; and

(4) a public or private corporation, including a nonprofit

corporation created by the board under this subchapter.

(d) The district may perform all acts necessary for the full

exercise of the powers vested in the district on terms and for

the period the board determines advisable.

(e) The implementation of a project is a governmental function

or service for purposes of Chapter 791, Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3808.104. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, does not apply to a district contract for

$25,000 or less.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3808.105. ANNEXATION. In addition to the authority to

annex territory under Subchapter C, Chapter 375, Local Government

Code, the district has the authority to annex territory located

in a reinvestment zone created by the City of Houston under

Chapter 311, Tax Code, if the city's governing body consents to

the annexation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3808.106. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch.

684, Sec. 8, eff. June 17, 2005.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3808.151. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS. (a) The board may not finance a service or an

improvement project under this chapter unless a written petition

requesting that service or improvement is filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district according to the most recent certified

tax appraisal roll for Harris County; or

(2) at least 50 owners of land in the district, if more than 50

persons own property in the district according to the most recent

certified tax appraisal roll for Harris County.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3808.152. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3808.153. BOARD VOTE REQUIRED TO IMPOSE TAXES, ASSESSMENTS,

OR IMPACT FEES. The imposition of a tax, assessment, or impact

fee requires a vote of a majority of the directors serving.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3808.154. AUTHORITY TO IMPOSE AD VALOREM TAXES,

ASSESSMENTS, OR IMPACT FEES. The district may impose an ad

valorem tax, assessment, or impact fee as provided by Chapter

375, Local Government Code, to provide an improvement or service

for a project or activity the district may acquire, construct,

improve, or provide under this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3808.155. MAINTENANCE TAX. (a) If authorized at an

election held in accordance with Section 3808.159, the district

may impose an annual ad valorem tax on taxable property in the

district to:

(1) maintain and operate the district and the improvements

constructed or acquired by the district; or

(2) provide a service.

(b) The board shall determine the tax rate.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3808.156. ASSESSMENTS; LIEN FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and charge against the owners

of the property even if the owners are not named in the

assessment proceeding.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may correct, add to, or delete assessments from

its assessment rolls after notice and hearing as provided by

Subchapter F, Chapter 375, Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3808.157. PROPERTY EXEMPT FROM TAXES, IMPACT FEES, AND

ASSESSMENTS. The district may not impose:

(1) a tax, impact fee, or assessment on a residential property

or condominium; or

(2) an impact fee or assessment on the property, equipment, or

facilities of a person that provides to the public cable

television, gas, light, power, telephone, sewage, or water

service.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3808.158. OBLIGATIONS; APPROVAL BY CITY OF HOUSTON. (a)

The district may issue bonds or other obligations payable in

whole or in part from ad valorem taxes, assessments, impact fees,

revenue, grants, or other money of the district, or any

combination of those sources of money, to pay for any authorized

purpose of the district.

(b) In exercising the district's borrowing power, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

(c) Except as provided by Subsection (d), the district must

obtain the approval of the City of Houston:

(1) for the issuance of a bond for each improvement project;

(2) of the plans and specifications of the improvement project

to be financed by the bond; and

(3) of the plans and specifications of a district improvement

project related to:

(A) the use of land owned by the City of Houston;

(B) an easement granted by the City of Houston; or

(C) a right-of-way of a street, road, or highway.

(d) If the district obtains the approval of the City of Houston

of a capital improvements budget for a specified period not to

exceed five years, the district may finance the capital

improvements and issue bonds specified in the budget without

further approval from the City of Houston.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3808.159. ELECTIONS REGARDING TAXES OR BONDS. (a) In

addition to the elections required under Subchapter L, Chapter

375, Local Government Code, the district must hold an election in

the manner provided by that subchapter to obtain voter approval

before the district may:

(1) impose a maintenance tax; or

(2) issue a bond payable from ad valorem taxes or assessments.

(b) The board may submit multiple purposes in a single

proposition at an election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER E. DISSOLUTION

Sec. 3808.201. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

If the district has debt when it is dissolved, the district shall

remain in existence solely for the purpose of discharging its

other obligations according to their terms.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 3809. MIDTOWN MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3809. MIDTOWN MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3809.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Midtown Management District.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3809.002. MIDTOWN MANAGEMENT DISTRICT. The Midtown

Management District is a special district created under Section

59, Article XVI, Texas Constitution.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3809.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing Harris

County, the City of Houston, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the midtown area of the city of Houston.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County or the City of Houston from

providing the level of services provided as of August 30, 1999,

to the area in the district or to release the county or the city

from the obligations of each entity to provide services to that

area. The district is created to supplement and not to supplant

the county or city services provided in the area in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3809.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district, and of the public;

(2) provide needed funding for the midtown area of the city of

Houston to preserve, maintain, and enhance the economic health

and vitality of the area as a community and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic and

aesthetic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3809.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 1, Chapter 1017,

Acts of the 76th Legislature, Regular Session, 1999, enacting

former Section 376.304, Local Government Code, as that territory

may have been modified under:

(1) Section 3809.107 or its predecessor statutes, former Section

376.316, Local Government Code, as added by Chapter 1017, Acts of

the 76th Legislature, Regular Session, 1999, and former Section

376.366, Local Government Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district contained in

Section 1, Chapter 1017, Acts of the 76th Legislature, Regular

Session, 1999, enacting former Section 376.304, Local Government

Code, form a closure. A mistake in the field notes or in copying

the field notes in the legislative process does not affect the

district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on a

bond;

(3) right to impose or collect an assessment; or

(4) legality or operation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3809.006. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapter 375, Local Government Code,

applies to the district, the board, and district employees.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3809.007. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3809.051. BOARD OF DIRECTORS; TERMS. (a) The district is

governed by a board of 17 directors who serve staggered terms of

four years with eight directors' terms expiring June 1 of an

odd-numbered year and nine directors' terms expiring June 1 of

the following odd-numbered year.

(b) A director shall receive compensation as provided by Section

49.060, Water Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3809.052. APPOINTMENT OF DIRECTORS; IMMUNITY. (a) The

mayor and members of the governing body of the City of Houston

shall appoint directors from persons recommended by the board. A

person is appointed if a majority of the members and the mayor

vote to appoint that person.

(b) A person may not be appointed to the board if the

appointment of that person would result in fewer than two-thirds

of the directors being residents of the city of Houston.

(c) District directors are public officials entitled to

governmental immunity for their official actions.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3809.053. EX OFFICIO DIRECTORS. (a) The following persons

serve as nonvoting ex officio directors:

(1) the directors of the parks and recreation, planning and

development, public works, and civic center departments of the

City of Houston;

(2) the chief of police of the City of Houston;

(3) Harris County's general manager of the Metropolitan Transit

Authority of Harris County, Texas; and

(4) the president of each institution of higher learning located

in the district.

(b) If a department described by Subsection (a) is consolidated,

renamed, or changed, the board may appoint a director of the

consolidated, renamed, or changed department as a nonvoting ex

officio director. If a department described by Subsection (a) is

abolished, the board may appoint a representative of another

department of the City of Houston that performs duties comparable

to those performed by the abolished department.

(c) The board may appoint the presiding officer of a nonprofit

corporation that is actively involved in activities in the

midtown area of the city of Houston to serve as a nonvoting ex

officio director.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3809.054. CONFLICTS OF INTEREST. (a) Except as provided

by this section:

(1) a director may participate in all board votes and decisions;

and

(2) Chapter 171, Local Government Code, governs conflicts of

interest of board members.

(b) Section 171.004, Local Government Code, does not apply to

the district. A director who has a substantial interest in a

business or charitable entity that will receive a pecuniary

benefit from a board action shall file an affidavit with the

board secretary declaring the interest. Another affidavit is not

required if the director's interest changes.

(c) After the affidavit is filed, the director may participate

in a discussion or vote on that action if:

(1) a majority of the directors have a similar interest in the

same entity; or

(2) all other similar business or charitable entities in the

district will receive a similar pecuniary benefit.

(d) A director who is also an officer or employee of a public

entity may not participate in a discussion of or vote on a matter

regarding a contract with that same public entity.

(e) For purposes of this section, a director has a substantial

interest in a charitable entity in the same manner that a person

would have a substantial interest in a business entity under

Section 171.002, Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3809.101. DISTRICT POWERS. The district may exercise the

powers given to:

(1) a corporation created under Chapter 505, Local Government

Code; and

(2) a housing finance corporation created under Chapter 394,

Local Government Code, to provide housing or residential

development projects in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.38, eff. April 1, 2009.

Sec. 3809.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as, for the same term

as, and on the conditions of the board of directors of a local

government corporation created under Chapter 431, Transportation

Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3809.103. AGREEMENTS, DONATIONS, GRANTS, AND LOANS. (a)

The district may enter into an agreement with or accept a

donation, grant, or loan from any person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3809.104. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To

protect the public interest, the district may contract with

Harris County or the City of Houston for the county or the city

to provide law enforcement services in the district for a fee.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3809.105. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, does not apply to a district contract for

$25,000 or less.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3809.106. APPROVAL OF CERTAIN IMPROVEMENT PROJECTS. (a)

Except as provided by Subsection (b), the district must obtain

the approval of the City of Houston's governing body:

(1) for the issuance of a bond for each improvement project;

(2) of the plans and specifications of an improvement project

financed by the bond; and

(3) of the plans and specifications of any district improvement

project related to the use of land owned by the City of Houston,

an easement granted by the City of Houston, or a right-of-way of

a street, road, or highway.

(b) If the district obtains the approval of the City of

Houston's governing body of a capital improvements budget for a

period not to exceed five years, the district may finance the

capital improvements and issue bonds specified in the budget

without further approval of the City of Houston.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3809.107. ANNEXATION. In addition to the authority to

annex territory under Subchapter C, Chapter 375, Local Government

Code, the district has the authority to annex territory located

in a reinvestment zone created by the City of Houston under

Chapter 311, Tax Code, if the city's governing body consents to

the annexation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3809.108. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch.

684, Sec. 9, eff. June 17, 2005.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3809.151. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS. (a) The board may not finance a service or an

improvement project under this chapter unless a written petition

requesting that service or improvement is filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district according to the most recent certified

tax appraisal roll for Harris County; or

(2) at least 25 owners of land in the district, if more than 25

persons own property in the district according to the most recent

certified tax appraisal roll for Harris County.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3809.152. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3809.153. AUTHORITY TO IMPOSE AD VALOREM TAXES,

ASSESSMENTS, AND IMPACT FEES. The district may impose an ad

valorem tax, assessment, or impact fee as provided by Chapter

375, Local Government Code, on all property in the district,

including industrial, commercial, or residential property, to

finance:

(1) an improvement this chapter authorizes the district to

construct or acquire; or

(2) a service this chapter authorizes the district to provide.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3809.154. MAINTENANCE TAX. (a) If authorized at an

election held in accordance with Section 3809.158, the district

may impose an annual ad valorem tax on taxable property in the

district to:

(1) maintain and operate the district and the improvements

constructed or acquired by the district; or

(2) provide a service.

(b) The board shall determine the tax rate.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3809.155. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter.

(b) An assessment, including an assessment resulting from an

addition to or correction of the assessment roll by the district,

a reassessment, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3809.156. UTILITY PROPERTY EXEMPT FROM ASSESSMENTS AND

IMPACT FEES. The district may not impose an assessment or impact

fee on the property of a person that provides to the public gas,

electricity, telephone, sewage, or water service.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3809.157. CERTAIN RESIDENTIAL PROPERTY NOT EXEMPT. Section

375.161, Local Government Code, does not apply to the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3809.158. ELECTIONS REGARDING TAXES OR BONDS. (a) In

addition to the elections required under Subchapter L, Chapter

375, Local Government Code, the district must hold an election in

the manner provided by that subchapter to obtain voter approval

before the district may:

(1) impose a maintenance tax; or

(2) issue a bond payable from ad valorem taxes or assessments.

(b) The board may include more than one purpose in a single

proposition at an election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3809.159. MUNICIPALITY NOT REQUIRED TO PAY DISTRICT

OBLIGATIONS. Except as provided by Section 375.263, Local

Government Code, a municipality is not required to pay a bond,

note, or other obligation of the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER E. DISSOLUTION

Sec. 3809.201. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

(a) The board may dissolve the district regardless of whether

the district has debt. Section 375.264, Local Government Code,

does not apply to the district.

(b) If the district has debt when it is dissolved, the district

shall remain in existence solely for the purpose of discharging

its debts. The dissolution is effective when all debts have been

discharged.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 3810. HARRIS COUNTY MUNICIPAL MANAGEMENT DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3810. HARRIS COUNTY MUNICIPAL MANAGEMENT DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3810.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Harris County Municipal Management

District No. 1.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3810.002. HARRIS COUNTY MUNICIPAL MANAGEMENT DISTRICT NO.

1. The Harris County Municipal Management District No. 1 is a

special district created under Section 59, Article XVI, Texas

Constitution.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3810.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing Harris

County, the City of Houston, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County or the City of Houston from

providing the level of services provided as of June 18, 1999, to

the area in the district or to release the county or the city

from the obligations of each entity to provide services to that

area. The district is created to supplement and not to supplant

the county or city services provided in the area in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3810.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district and of the public;

(2) provide needed funding to preserve, maintain, and enhance

the economic health and vitality of the area as a community and

business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic and

aesthetic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(f) The district may not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3810.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Chapter 1324, Acts of the

76th Legislature, Regular Session, 1999, enacting former Section

376.304, Local Government Code, as that territory may have been

modified under:

(1) Section 3810.107, or its predecessor statutes, former

Section 376.316, Local Government Code, as added by Chapter 1324,

Acts of the 76th Legislature, Regular Session, 1999, and former

Section 376.416, Local Government Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district contained in

Chapter 1324, Acts of the 76th Legislature, Regular Session,

1999, enacting former Section 376.304, Local Government Code,

form a closure. A mistake in the field notes or in copying the

field notes in the legislative process does not affect the

district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3810.006. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapter 375, Local Government Code,

applies to the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3810.007. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3810.051. BOARD OF DIRECTORS; TERMS. (a) The district is

governed by a board of 11 directors who serve staggered terms of

four years.

(b) A director shall receive compensation as provided by Section

49.060, Water Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3810.052. APPOINTMENT OF DIRECTORS. (a) The mayor and

members of the governing body of the City of Houston shall

appoint directors from persons recommended by the board. A person

is appointed if a majority of the members and the mayor vote to

appoint the person.

(b) A person may not be appointed to the board if the

appointment of that person would result in fewer than two-thirds

of the directors being residents of the city of Houston.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3810.053. EX OFFICIO DIRECTORS. (a) The following persons

serve as nonvoting ex officio directors:

(1) the directors of the parks and recreation, planning and

development, public works, and civic center departments of the

City of Houston;

(2) the chief of police of the City of Houston;

(3) Harris County's general manager of the Metropolitan Transit

Authority of Harris County, Texas; and

(4) the president of each institution of higher learning located

in the district.

(b) If a department described by Subsection (a) is consolidated,

renamed, or changed, the board may appoint a director of the

consolidated, renamed, or changed department as a nonvoting ex

officio director. If a department described by Subsection (a) is

abolished, the board may appoint a representative of another

department of the City of Houston that performs duties comparable

to those performed by the abolished department.

(c) The board may appoint the presiding officer of a nonprofit

corporation actively involved in activities in the area of the

district in the city of Houston to serve as a nonvoting ex

officio director.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3810.054. CONFLICTS OF INTEREST. (a) Except as provided

by this section:

(1) a director may participate in all board votes and decisions;

and

(2) Chapter 171, Local Government Code, governs conflicts of

interest of directors.

(b) Section 171.004, Local Government Code, does not apply to

the district. A director who has a substantial interest in a

business or charitable entity that will receive a pecuniary

benefit from a board action shall file an affidavit with the

board secretary declaring the interest. Another affidavit is not

required if the director's interest changes.

(c) After the affidavit is filed, the director may participate

in a discussion or vote on that action if:

(1) a majority of the directors have a similar interest in the

same entity; or

(2) all other similar business or charitable entities in the

district will receive a similar pecuniary benefit.

(d) A director who is also an officer or employee of a public

entity may not participate in a discussion of or vote on a matter

regarding a contract with that same public entity.

(e) For purposes of this section, a director has a substantial

interest in a charitable entity in the same manner that a person

would have a substantial interest in a business entity under

Section 171.002, Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3810.101. DISTRICT POWERS. (a) The district may exercise

the powers given to:

(1) a corporation created under Chapter 505, Local Government

Code;

(2) a housing finance corporation created under Chapter 394,

Local Government Code, to provide housing or residential

development projects in the district; and

(3) an eligible political subdivision under Chapter 221, Natural

Resources Code.

(b) The district may exercise its powers in an area outside the

district if the board determines that exercising that power

benefits the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.39, eff. April 1, 2009.

Sec. 3810.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as, for the same term

as, and on the same conditions as the board of directors of a

local government corporation created under Chapter 431,

Transportation Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3810.103. AGREEMENTS, DONATIONS, GRANTS, AND LOANS. (a)

The district may enter into an agreement with or accept a

donation, grant, or loan from any person.

(b) The implementation of a project is a governmental function

or service for purposes of Chapter 791, Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3810.104. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To

protect the public interest, the district may contract with

Harris County or the City of Houston for the county or city to

provide law enforcement services in the district for a fee.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3810.105. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, does not apply to a district contract for

$25,000 or less.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3810.106. APPROVAL BY CITY OF HOUSTON. (a) Except as

provided by Subsection (b), the district must obtain approval

from the City of Houston's governing body:

(1) for the issuance of a bond for each improvement project;

(2) of the plans and specifications of the improvement project

to be financed by the bond; and

(3) of the plans and specifications of any district improvement

project related to the use of land owned by the City of Houston,

an easement granted by the City of Houston, or a right-of-way of

a street, road, or highway.

(b) If the district obtains approval from the City of Houston's

governing body of a capital improvements budget for a period not

to exceed five years, the district may finance the capital

improvements and issue bonds specified in the budget without

further approval from the City of Houston.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3810.107. ANNEXATION. In addition to the authority to

annex territory under Subchapter C, Chapter 375, Local Government

Code, the district has the authority to annex territory located

in a reinvestment zone created by the City of Houston under

Chapter 311, Tax Code, if the city's governing body consents to

the annexation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3810.108. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch.

684, Sec. 10, eff. June 17, 2005.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3810.151. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS. (a) The board may not finance a service or an

improvement project under this chapter unless a written petition

requesting that service or improvement is filed with the board.

(b) The petition must be signed by the owners of a majority of

the assessed value of real property in the district according to

the most recent certified tax appraisal roll for Harris County.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3810.152. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3810.153. MAINTENANCE TAX. (a) The district may impose an

annual ad valorem tax on taxable property in the district to

maintain and operate the district and the improvements

constructed or acquired by the district or to provide a service

only if:

(1) two-thirds of the directors vote in favor of imposing the

tax; and

(2) the tax is authorized at an election held in accordance with

Section 3810.156.

(b) The board shall determine the tax rate.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3810.154. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter only if two-thirds of the

directors vote in favor of imposing the assessment.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceeding.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3810.155. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property of a person who provides to the public

gas, electric, telephone, sewage, or water service.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3810.156. ELECTIONS REGARDING TAXES OR BONDS. (a) In

addition to the elections required under Subchapter L, Chapter

375, Local Government Code, the district must hold an election in

the manner provided by that subchapter to obtain voter approval

before the district may:

(1) impose a maintenance tax; or

(2) issue a bond payable from ad valorem taxes or assessments.

(b) The board may submit multiple purposes in a single

proposition at an election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3810.157. MUNICIPALITY NOT OBLIGATED TO PAY DISTRICT

OBLIGATIONS. Except as provided by Section 375.263, Local

Government Code, a municipality is not obligated to pay a bond,

note, or other obligation of the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER E. DISSOLUTION

Sec. 3810.201. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

(a) The board may dissolve the district regardless of whether

the district has debt. Section 375.264, Local Government Code,

does not apply to the district.

(b) If the district has debt when it is dissolved, the district

shall remain in existence solely for the purpose of discharging

its debts. The dissolution is effective when all debts have been

discharged.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 3811. NEAR NORTHWEST MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3811. NEAR NORTHWEST MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3811.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Near Northwest Management District.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3811.002. NEAR NORTHWEST MANAGEMENT DISTRICT. A special

district known as the "Near Northwest Management District" is a

governmental agency and political subdivision of this state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3811.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing Harris

County, the City of Houston, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the near northwest area of the city of Houston.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County or the City of Houston from

providing the level of services provided as of May 28, 2001, to

the area in the district or to release the county or the city

from the obligations of each entity to provide services to that

area. The district is created to supplement and not to supplant

the county or city services provided in the area in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3811.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district, and of the public;

(2) provide needed funding for the near northwest area of the

city of Houston to preserve, maintain, and enhance the economic

health and vitality of the area as a community and business

center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic and

aesthetic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3811.005. DISTRICT TERRITORY. (a) The district is

composed of the territory contained in the area bounded by T.C.

Jester Boulevard on the east, Pinemont Drive on the south,

Hollister Drive projected to State Road 249 on the west, and

State Road 249 on the north, as those roads existed on May 28,

2001, and as that territory may have been modified under:

(1) Section 3811.104 or its predecessor statute, former Section

376.479, Local Government Code, as added by Section 1, Chapter

418, Acts of the 77th Legislature, Regular Session, 2001;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries described by Subsection (a) form a closure. A

mistake in the description in the legislative process does not in

any way affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond, including a

refunding bond, for a purpose for which the district is created

or to pay the principal of and interest on the bond;

(3) the district's right to impose and collect an assessment or

tax; or

(4) the legality or operation of the district or the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3811.006. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapter 375, Local Government Code,

applies to the district, the board, and district employees.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3811.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3811.051. BOARD OF DIRECTORS; TERMS. (a) The district is

governed by a board of nine directors who serve staggered terms

of four years with five directors' terms expiring June 1 of an

odd-numbered year and four directors' terms expiring June 1 of

the following odd-numbered year.

(b) The board by resolution may increase or decrease the number

of directors on the board, but only if it is in the best interest

of the district to do so. The board may not:

(1) increase the number of directors to more than 30; or

(2) decrease the number of directors to fewer than nine.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3811.052. APPOINTMENT OF DIRECTORS. The mayor and members

of the governing body of the City of Houston shall appoint

directors from persons recommended by the board who meet the

qualifications prescribed by Subchapter D, Chapter 375, Local

Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3811.053. EX OFFICIO DIRECTORS. (a) The following persons

serve as nonvoting ex officio directors:

(1) the directors of the parks and recreation, planning and

development, public works, and civic center departments of the

City of Houston;

(2) the chief of police of the City of Houston;

(3) the general manager of the Metropolitan Transit Authority of

Harris County, Texas; and

(4) the president of each institution of higher learning located

in the district.

(b) If a department described by Subsection (a) is consolidated,

renamed, or changed, the board may appoint a director of the

consolidated, renamed, or changed department as a nonvoting ex

officio director. If a department described by Subsection (a) is

abolished, the board may appoint a representative of another

department of the City of Houston that performs duties comparable

to those performed by the abolished department.

(c) The board may appoint the presiding officer of a nonprofit

corporation that is actively involved in activities in the near

northwest area of the city of Houston to serve as a nonvoting ex

officio director.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3811.054. CONFLICTS OF INTEREST. (a) Except as provided

by this section:

(1) a director may participate in all board votes and decisions;

and

(2) Chapter 171, Local Government Code, governs conflicts of

interest of directors.

(b) Section 171.004, Local Government Code, does not apply to

the district. A director who has a substantial interest in a

business or charitable entity that will receive a pecuniary

benefit from a board action shall file an affidavit with the

board secretary declaring the interest. Another affidavit is not

required if the director's interest changes.

(c) After the affidavit is filed, the director may participate

in a discussion or vote on that action if:

(1) a majority of the directors have a similar interest in the

same entity; or

(2) all other similar business or charitable entities in the

district will receive a similar pecuniary benefit.

(d) A director who is also an officer or employee of a public

entity may not participate in a discussion of or vote on a matter

regarding a contract with that same public entity.

(e) For purposes of this section, a director has a substantial

interest in a charitable entity in the same manner that a person

would have a substantial interest in a business entity under

Section 171.002, Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3811.101. DISTRICT POWERS. The district has:

(1) all powers necessary to accomplish the purposes for which

the district was created;

(2) the powers given to a corporation under Chapter 505, Local

Government Code, and the power to own, operate, acquire,

construct, lease, improve, and maintain projects; and

(3) the powers given to a housing finance corporation created

under Chapter 394, Local Government Code, to provide housing or

residential development projects in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.40, eff. April 1, 2009.

Sec. 3811.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as, for the same term

as, and on the conditions of the board of directors of a local

government corporation created under Chapter 431, Transportation

Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3811.103. CONTRACTS; GRANTS; DONATIONS. (a) To protect

the public interest, the district may contract with Harris County

or the City of Houston for the county or city to provide law

enforcement services in the district for a fee.

(b) Harris County, the City of Houston, or another political

subdivision of this state, without further authorization, may

contract with the district to implement a project of the district

or assist the district in providing a service authorized under

this chapter. A contract under this subsection may:

(1) be for a period on which the parties agree;

(2) include terms on which the parties agree;

(3) be payable from taxes or any other source of revenue that

may be available for that project or service; or

(4) provide terms under which taxes or other revenue collected

at a district project or from a person using or purchasing a

commodity or service at a district project may be paid or rebated

to the district.

(c) The district may enter into a contract, lease, or other

agreement with or make or accept a grant or loan to or from, or

accept a donation from, any person, including:

(1) the United States;

(2) this state or a state agency;

(3) any political subdivision of this state; or

(4) a public or private corporation, including a nonprofit

corporation created by the board under this subchapter.

(d) The district may perform all acts necessary for the full

exercise of the powers vested in the district on terms and for

the period the board determines advisable.

(e) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3811.104. ANNEXATION. In addition to the authority to

annex territory under Subchapter C, Chapter 375, Local Government

Code, the district has the authority to annex territory located

in a reinvestment zone created by the City of Houston under

Chapter 311, Tax Code, if the city's governing body consents to

the annexation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3811.105. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch.

684, Sec. 11, eff. June 17, 2005.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3811.151. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS. (a) The board may not finance a service or an

improvement project under this chapter unless a written petition

requesting that service or improvement is filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district according to the most recent certified

tax appraisal roll for Harris County; or

(2) at least 50 owners of land in the district, if more than 50

persons own land in the district according to the most recent

certified tax appraisal roll for Harris County.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3811.152. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3811.153. BOARD VOTE REQUIRED TO IMPOSE TAXES, ASSESSMENTS,

OR IMPACT FEES. The imposition of a tax, assessment, or impact

fee requires a vote of a majority of the directors serving.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3811.154. AUTHORITY TO IMPOSE AD VALOREM TAXES,

ASSESSMENTS, AND IMPACT FEES. The district may impose an ad

valorem tax, assessment, or impact fee as provided by Chapter

375, Local Government Code, to provide an improvement or service

for a project or activity the district may acquire, construct,

improve, or provide under this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3811.155. MAINTENANCE TAX. (a) If authorized at an

election held in accordance with Section 3811.159, the district

may impose an annual ad valorem tax on taxable property in the

district to:

(1) maintain and operate the district and the improvements

constructed or acquired by the district; or

(2) provide a service.

(b) The board shall determine the tax rate.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3811.156. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against each

owner of the property even if the owners are not named in the

assessment proceeding.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may correct, add to, or delete assessments from

its assessment rolls after notice and hearing as provided by

Subchapter F, Chapter 375, Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3811.157. PROPERTY EXEMPT FROM IMPACT FEES AND ASSESSMENTS.

The district may not impose an impact fee or assessment on:

(1) a residence homestead as defined by Section 11.13, Tax Code;

or

(2) the property, equipment, or facilities of a person that

provides to the public cable television, gas, light, power,

telephone, sewage, or water service.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3811.158. OBLIGATIONS; APPROVAL BY CITY OF HOUSTON. (a)

The district may issue bonds or other obligations payable in

whole or in part from ad valorem taxes, assessments, impact fees,

revenue, grants, or other money of the district, or any

combination of those sources of money, to pay for any authorized

purpose of the district.

(b) In exercising the district's borrowing power, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

(c) Except as provided by Subsection (d), the district must

obtain the approval of the City of Houston:

(1) for the issuance of a bond for each improvement project;

(2) of the plans and specifications of the improvement project

to be financed by the bond; and

(3) of the plans and specifications of a district improvement

project related to:

(A) the use of land owned by the City of Houston;

(B) an easement granted by the City of Houston; or

(C) a right-of-way of a street, road, or highway.

(d) If the district obtains the approval of the City of Houston

of a capital improvements budget for a specified period not to

exceed five years, the district may finance the capital

improvements and issue bonds specified in the budget without

further approval from the City of Houston.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3811.159. ELECTIONS REGARDING TAXES OR BONDS. (a) In

addition to the elections required under Subchapter L, Chapter

375, Local Government Code, the district must hold an election in

the manner provided by that subchapter to obtain voter approval

before the district may:

(1) impose a maintenance tax; or

(2) issue a bond payable from ad valorem taxes or assessments.

(b) The board may submit multiple purposes in a single

proposition at an election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3811.160. SALES AND USE TAX PROHIBITED. The district may

not impose a sales and use tax.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER E. DISSOLUTION

Sec. 3811.201. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

If the district has debt when it is dissolved, the district shall

remain in existence solely for the purpose of discharging its

bonds or other obligations according to their terms.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 3812. GREATER NORTHSIDE MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3812. GREATER NORTHSIDE MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3812.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Greater Northside Management District.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3812.002. GREATER NORTHSIDE MANAGEMENT DISTRICT. The

Greater Northside Management District is a special district

created under Section 59, Article XVI, Texas Constitution.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3812.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the north side of the city of Houston.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County or the City of Houston from

providing the level of services provided as of June 16, 2001, to

the area in the district or to release the county or the city

from the obligations of each entity to provide services to that

area. The district is created to supplement and not to supplant

the county or city services provided in the area in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3812.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding to preserve, maintain, and enhance

the economic health and vitality of the district as a community

and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3812.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Chapter 1356, Acts of the

77th Legislature, Regular Session, 2001, enacting former Section

376.454, Local Government Code, as that territory may have been

modified under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

(b) The boundaries and field notes of the district contained in

Chapter 1356, Acts of the 77th Legislature, Regular Session,

2001, enacting former Section 376.454, Local Government Code,

form a closure. A mistake in the field notes or in copying the

field notes in the legislative process does not in any way affect

the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3812.006. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapter 375, Local Government Code,

applies to the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3812.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3812.051. BOARD OF DIRECTORS; TERMS. (a) The district is

governed by a board of 11 directors who serve staggered terms of

four years with five directors' terms expiring June 1 of an

odd-numbered year and six directors' terms expiring June 1 of the

following odd-numbered year.

(b) The board by resolution may increase or decrease the number

of directors on the board, but only if it is in the best interest

of the district to do so. The board may not:

(1) increase the number of directors to more than 30; or

(2) decrease the number of directors to fewer than nine.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3812.052. APPOINTMENT OF DIRECTORS. The mayor and members

of the governing body of the City of Houston shall appoint

directors from persons recommended by the board who meet the

qualifications prescribed by Subchapter D, Chapter 375, Local

Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3812.101. DISTRICT POWERS. The district has:

(1) all powers necessary to accomplish the purposes for which

the district was created; and

(2) the powers given to a corporation under Chapter 505, Local

Government Code, and the power to own, operate, acquire,

construct, lease, improve, and maintain projects.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.41, eff. April 1, 2009.

Sec. 3812.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as, for the same term

as, and on the same conditions as the board of directors of a

local government corporation created under Chapter 431,

Transportation Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3812.103. CONTRACTS; GRANTS. (a) To protect the public

interest, the district may contract with Harris County or the

City of Houston for the county or the city to provide law

enforcement services in the district for a fee.

(b) Harris County, the City of Houston, or another political

subdivision of this state, without further authorization, may

contract with the district to implement a project of the district

or assist the district in providing a service authorized under

this chapter. A contract under this subsection may:

(1) be for a period on which the parties agree;

(2) include terms on which the parties agree;

(3) be payable from taxes or any other source of revenue that

may be available for that project or service; and

(4) provide terms under which taxes or other revenue collected

at a district project or from a person using or purchasing a

commodity or service at a district project may be paid or rebated

to the district.

(c) The district may enter into a contract, lease, or other

agreement with or make or accept a grant or loan to or from any

person, including:

(1) the United States;

(2) this state or a state agency;

(3) any political subdivision of this state; and

(4) a public or private corporation, including a nonprofit

corporation created by the board under this subchapter.

(d) The district may perform all acts necessary for the full

exercise of the powers vested in the district on terms and for

the period the board determines advisable.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3812.104. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch.

684, Sec. 12, eff. June 17, 2005.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3812.151. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS. (a) The board may not finance a service or

improvement project under this chapter unless a written petition

requesting that service or improvement is filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district according to the most recent certified

tax appraisal roll for Harris County; or

(2) at least 50 owners of land in the district, if more than 50

persons own property in the district according to the most recent

certified tax appraisal roll for Harris County.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3812.152. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3812.153. BOARD VOTE REQUIRED TO IMPOSE TAXES, ASSESSMENTS,

OR IMPACT FEES. The imposition of a tax, assessment, or impact

fee requires a vote of a majority of the directors serving.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3812.154. AUTHORITY TO IMPOSE AD VALOREM TAXES,

ASSESSMENTS, AND IMPACT FEES. The district may impose an ad

valorem tax, assessment, or impact fee as provided by Chapter

375, Local Government Code, to provide an improvement or service

for a project or activity the district may acquire, construct,

improve, or provide under this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3812.155. MAINTENANCE TAX. (a) If authorized at an

election held in accordance with Section 3812.159, the district

may impose an annual ad valorem tax on taxable property in the

district to:

(1) maintain and operate the district and the improvements

constructed or acquired by the district; or

(2) provide a service.

(b) The board shall determine the tax rate.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3812.156. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceeding.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may correct, add to, or delete assessments from

its assessment rolls after notice and hearing as provided by

Subchapter F, Chapter 375, Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3812.157. PROPERTY EXEMPT FROM TAXES, IMPACT FEES, AND

ASSESSMENTS. (a) The district may not impose a tax, impact fee,

or assessment on a residential property, multiunit residential

property, or condominium.

(b) The district may not impose an impact fee or assessment on

the property, equipment, or facilities of a person that provides

to the public cable television, gas, light, power, telephone,

sewage, or water service.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3812.158. OBLIGATIONS; APPROVAL BY CITY OF HOUSTON. (a)

The district may issue bonds or other obligations payable in

whole or in part from ad valorem taxes, assessments, impact fees,

revenue, grants, or other money of the district, or any

combination of those sources of money, to pay for any authorized

purpose of the district.

(b) In exercising the district's borrowing power, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

(c) Except as provided by Subsection (d), the district must

obtain the approval of the City of Houston:

(1) for the issuance of a bond for each improvement project;

(2) of the plans and specifications of the improvement project

to be financed by the bond; and

(3) of the plans and specifications of a district improvement

project related to:

(A) the use of land owned by the City of Houston;

(B) an easement granted by the City of Houston; or

(C) a right-of-way of a street, road, or highway.

(d) If the district obtains the approval of the City of Houston

of a capital improvements budget for a specified period not to

exceed five years, the district may finance the capital

improvements and issue bonds specified in the budget without

further approval from the City of Houston.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3812.159. ELECTIONS REGARDING TAXES OR BONDS. (a) In

addition to the election required under Subchapter L, Chapter

375, Local Government Code, the district must hold an election in

the manner provided by that subchapter to obtain voter approval

before the district may:

(1) impose a maintenance tax; or

(2) issue a bond payable from ad valorem taxes or assessments.

(b) The board may submit multiple purposes in a single

proposition at an election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER E. DISSOLUTION

Sec. 3812.201. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

If the district has debt when it is dissolved, the district shall

remain in existence solely for the purpose of discharging its

bonds or other obligations according to their terms.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 3813. OLD TOWN SPRING IMPROVEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3813. OLD TOWN SPRING IMPROVEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3813.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Old Town Spring Improvement District.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.002. OLD TOWN SPRING IMPROVEMENT DISTRICT. The Old

Town Spring Improvement District is a special district created

under Section 59, Article XVI, Texas Constitution.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, scenic beauty, and

the public welfare in the Old Town Spring area of Harris County.

(c) This chapter and the creation of the district do not relieve

Harris County from providing the level of services provided as of

September 1, 2001, to the area in the district. The district is

created to supplement and not to replace the county services

provided in the area in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE; GENERAL

DUTIES. (a) The district is created to serve a public use and

benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district shall:

(1) promote the health, safety, and general welfare of

residents, merchants, landowners, employers, potential employees,

employees, visitors, and consumers in the district, and of the

public;

(2) provide needed funding for the Old Town Spring area to

preserve, maintain, and enhance the economic health and vitality

of the area as a community and business center;

(3) provide and maintain common areas and facilities in the

district to ensure scenic beauty;

(4) provide improvements in the district to promote the welfare

of the public, residents, merchants, and landowners in the

district; and

(5) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(e) The district may not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 1, Chapter 1371,

Acts of the 77th Legislature, Regular Session, 2001, enacting

former Section 376.454, Local Government Code, as that territory

may have been modified under:

(1) Section 3813.107(a) or its predecessor statute, former

Section 376.462(a)(3), Local Government Code, as added by Chapter

1371, Acts of the 77th Legislature, Regular Session, 2001;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district contained in

Section 1, Chapter 1371, Acts of the 77th Legislature, Regular

Session, 2001, enacting former Section 376.454, Local Government

Code, form a closure. A mistake in the field notes or in copying

the field notes in the legislative process does not in any way

affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3813.051. BOARD OF DIRECTORS. (a) The district is

governed by a board of five directors who occupy numbered

positions. The directors occupying positions one, two, and three

are appointed under this section, and the directors occupying

positions four and five are elected as provided by this section

and Section 3813.052.

(b) The Commissioners Court of Harris County shall appoint:

(1) one person who leases a retail store or who owns real

property in the district to serve in position one for a

three-year term;

(2) one person who leases a retail store but does not own real

property in the district to serve in position two for a two-year

term; and

(3) one person who owns real property in the district to serve

in position three for a three-year term.

(c) A director elected under Section 3813.052 serves a two-year

term. To qualify as a candidate for position four, a person must

reside in the district. To qualify as a candidate for position

five, a person must lease a retail store or own real property in

the district.

(d) A term expires on January 31 of the appropriate year.

(e) In appointing directors under Subsection (b), the

commissioners court shall consider any recommendation received by

an organization dedicated to the economic development of the Old

Town Spring area.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.052. ELECTION OF DIRECTORS. (a) The board shall hold

an election of directors for positions four and five in each

even-numbered year on the uniform election date in February

established by Section 41.001, Election Code.

(b) In addition to the contents required by the Election Code,

notice of a directors' election must:

(1) state the number of directors to be voted on; and

(2) describe the qualifications for each position for which a

candidate is running.

(c) In addition to requirements prescribed by the Election Code,

the ballots for a directors' election shall describe the

qualifications of the position for which each candidate is

running.

(d) The board shall certify that the person receiving the

highest number of votes for each position is elected as the

director for that position.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.053. LAW GOVERNING ADMINISTRATION OF BOARD. Sections

375.066-375.070, Local Government Code, apply to the board as if

it were established under Chapter 375 of that code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.054. VOTING BY BOARD PRESIDENT RESTRICTED. The board

president may not vote except to break a tie vote.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3813.101. DISTRICT POWERS. The district has:

(1) all powers necessary to accomplish the purposes for which

the district was created;

(2) the powers and duties of a municipal management district

under Subchapter E, Chapter 375, Local Government Code; and

(3) the powers given to a corporation organized under the

Development Corporation Act (Subtitle C1, Title 12, Local

Government Code).

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.42, eff. April 1, 2009.

Sec. 3813.103. RULES. The district may adopt rules for:

(1) the administration and operation of the district;

(2) the use, enjoyment, availability, protection, security, and

maintenance of the district's facilities; and

(3) the provision of public safety and security in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.104. SPECIFIC POWERS RELATING TO IMPROVEMENT PROJECTS

OR SERVICES. (a) The district may undertake an improvement

project separately or jointly with another person and pay all or

part of the costs of an improvement project, including an

improvement project that:

(1) improves, enhances, or supports public safety and security,

fire protection, emergency medical services, or law enforcement

in the district;

(2) confers a general benefit on the entire district and the

areas adjacent to the district; or

(3) confers a special benefit on all or part of the district.

(b) A district improvement project or service may include:

(1) the construction, acquisition, lease, rental, installment

purchase, improvement, rehabilitation, repair, relocation, and

operation of:

(A) landscaping; lighting, banners, or signs; streets or

sidewalks; pedestrian or bicycle paths and trails; pedestrian

walkways, skywalks, crosswalks, or tunnels; and highway

right-of-way or transit corridor beautification and improvements;

(B) drainage or storm water detention improvements and solid

waste, water, sewer, or power facilities and services, including

electrical, gas, steam, and chilled water facilities and

services;

(C) parks, lakes, gardens, recreational facilities, open space,

scenic areas, and related exhibits and preserves; fountains,

plazas, or pedestrian malls; public art or sculpture and related

exhibits and facilities and educational or cultural exhibits and

facilities, including exhibits, displays, attractions, or

facilities for special events, holidays, or seasonal or cultural

celebrations;

(D) off-street parking facilities, bus terminals, heliports,

mass transit, and roadway or water transportation systems; and

(E) other public improvements, facilities, or services similar

to the improvements, facilities, or services described by

Paragraphs (A)-(D);

(2) the cost of removing, razing, demolishing, or clearing of

land or improvements in connection with providing an improvement

project;

(3) the acquisition of property or an interest in the property

that is made in connection with an improvement project; and

(4) the provision of special or supplemental services to improve

or promote the area in the district or to protect the public

health and safety in the district, including advertising,

promotion, tourism, health and sanitation, public safety,

security, fire protection or emergency medical services, business

recruitment, development, elimination of traffic congestion, and

recreational, educational, or cultural improvements,

enhancements, or services.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.105. LEASE, ACQUISITION, OR CONSTRUCTION OF BUILDING

OR FACILITY; ECONOMIC DEVELOPMENT PROGRAMS. The district may, as

if the district were a home-rule municipality with a population

of more than 100,000:

(1) issue bonds and lease, acquire, or construct a building or

facility as provided by Subchapter A, Chapter 1509, Government

Code; and

(2) establish and administer a program as provided by Section

380.002, Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.106. CONTRACTS; GRANTS; DONATIONS. (a) The district

may contract with any person to accomplish the purposes of this

chapter on terms and for the period the board determines,

including contracting for the payment of costs incurred by the

person on behalf of the district, including all or part of the

costs of an improvement project, from tax proceeds or any other

specified source of money.

(b) The district may contract with a person to receive,

administer, and perform the district's duties under a gift,

grant, loan, conveyance, transfer, bequest, donation, or other

financial arrangement relating to the investigation, planning,

analysis, acquisition, construction, completion, implementation,

or operation of a proposed or existing improvement project.

(c) Any person, including any type of governmental entity, may

contract with the district to carry out the purposes of this

chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.107. ANNEXATION OR EXCLUSION OF TERRITORY. (a) The

district may add or exclude territory in the manner provided by

Subchapter J, Chapter 49, Water Code.

(b) Not later than the 10th day after the date on which the

district annexes or excludes territory, the board shall send to

the comptroller a certified copy of any resolution, order, or

ordinance relating to the annexation or exclusion.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.108. EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.109. PEACE OFFICERS. The district may not employ

peace officers.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3813.151. SALES AND USE TAX; EXCISE TAX. (a) For purposes

of this section:

(1) "Taxable items" includes all items subject to a sales and

use tax that is imposed by Harris County.

(2) "Use," with respect to a taxable service, means the

derivation in the district of a direct or indirect benefit from

the service.

(b) The district may impose a sales and use tax if authorized by

a majority vote at an election held for that purpose.

(c) If the district adopts a sales and use tax:

(1) the tax is imposed on the receipts from the sale at retail

of taxable items in the district; and

(2) an excise tax is imposed on the use, storage, or other

consumption in the district of taxable items purchased or rented

from a retailer during the period in which the sales and use tax

is effective in the district.

(d) The rate of the excise tax is the same as the rate of the

sales tax portion of the tax applied to the sales price of the

taxable items and is included in the sales tax.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.152. TAX ELECTION PROCEDURES. (a) The board may

order an election to adopt, change the rate of, or abolish a

sales and use tax. The election may be held at the same time and

in conjunction with a directors' election.

(b) The election must be held on the next uniform election date

that falls on or after the 45th day after the date the election

order is adopted.

(c) Notice of the election shall be given and the election shall

be held in the manner prescribed for a bond election by

Subchapter D, Chapter 49, Water Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.153. BALLOT WORDING. (a) In an election to adopt a

sales and use tax, the ballot shall be prepared to permit voting

for or against the proposition: "The adoption of a local sales

and use tax in the Old Town Spring Improvement District at the

rate of (proposed tax rate)."

(b) In an election to change the rate of the sales and use tax,

the ballot shall be prepared to permit voting for or against the

proposition: "The (increase or decrease, as applicable) in the

rate of the local sales and use tax imposed in the Old Town

Spring Improvement District from (tax rate on election date)

percent to (proposed tax rate) percent."

(c) In an election to abolish the sales and use tax, the ballot

shall be prepared to permit voting for or against the

proposition: "The abolition of the local sales and use tax in the

Old Town Spring Improvement District."

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.154. IMPOSITION, COMPUTATION, ADMINISTRATION, AND

GOVERNANCE OF TAXES. (a) Chapter 323, Tax Code, to the extent

not inconsistent with this chapter, governs the application,

collection, and administration of the sales and use tax and the

excise tax, except that Sections 323.401-323.406 and 323.505, Tax

Code, do not apply. Subtitles A and B, Title 2, and Chapter 151,

Tax Code, govern the administration and enforcement of the sales

and use tax and the excise tax.

(b) Chapter 323, Tax Code, does not apply to the use and

allocation of revenues under this chapter.

(c) In applying Chapter 323, Tax Code:

(1) a reference in that chapter to "the county" means the

district; and

(2) a reference in that chapter to "the commissioners court"

means the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.155. TAX RATES. The district may impose the sales and

use tax and the excise tax in increments of one-eighth of one

percent, with a minimum tax of one-half percent and a maximum tax

of one percent.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.156. ABOLITION OF TAX. The board by order and without

an election may abolish the sales and use tax and the excise tax.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.157. USE OF TAXES. The district may use the proceeds

from the sales and use tax and the excise tax only for the

purposes for which the district was created.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.158. EFFECTIVE DATE OF TAX OR TAX CHANGE. The

adoption of a tax rate or a change in the tax rate takes effect

after the expiration of the first complete calendar quarter

occurring after the date on which the comptroller receives a

notice of the results of the election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.159. AD VALOREM TAX PROHIBITED. The district may not

impose an ad valorem tax on property in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.160. FEES; CHARGES. The district may:

(1) establish and collect user fees, concession fees, admission

fees, rental fees, or other similar fees or charges; and

(2) apply the proceeds from those fees or charges for the

enjoyment, sale, rental, or other use of the district's

facilities, services, or improvement projects.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.161. BORROWING MONEY. The district may borrow money

for the corporate purposes of the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.162. PAYMENT OF EXPENSES. The district may provide or

secure the payment or repayment of any district expense,

including:

(1) a district cost relating to an improvement project;

(2) a district contractual obligation or indebtedness, because

of a lease, installment purchase contract, or other agreement; or

(3) a tax, user fee, concession fee, rental fee, or other

revenue or resources of the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.163. BONDS. (a) The board may issue bonds as

provided by Subchapter J, Chapter 375, Local Government Code.

(b) In addition to the sources described in Subchapter J,

Chapter 375, Local Government Code, bonds issued by the district

may be secured and made payable, in whole or in part, by a pledge

of any part of the net proceeds the district receives from a

specified portion of not more than one-half of the district's

maximum sales and use tax amount authorized under Section

3813.152.

(c) Sections 375.207 and 375.208, Local Government Code, do not

apply to bonds issued under this section.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER E. DISSOLUTION

Sec. 3813.201. DISSOLUTION BY BOARD ORDER. The board by order

may dissolve the district at any time unless the district has

outstanding indebtedness or contractual obligations.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.202. DISSOLUTION BY PETITION OF OWNERS. (a) The

board by order shall dissolve the district if the board receives

a written petition signed by 75 percent or more of the

individuals who own real property in the district.

(b) After the date the district is dissolved, the district may

not impose taxes.

(c) If on the date the district is dissolved the district has

outstanding liabilities, the board shall, not later than the 30th

day after the date of dissolution, adopt a resolution certifying

each outstanding liability. Harris County shall assume the

outstanding liabilities and shall collect the sales and use tax

for the district for the remainder of the calendar year. Harris

County may continue to collect the tax for an additional calendar

year if the commissioners court of the county finds that the tax

revenue is needed to retire the district liabilities that were

assumed by the county.

(d) The district may continue to operate for a period not to

exceed two months after performing its duties under Subsection

(c). The district is continued in effect for the purpose of

performing those duties.

(e) If the district is continued in effect under Subsection (d),

the district is dissolved entirely on the first day of the month

following the month in which the board certifies to the secretary

of state that the district has fully performed its duties under

Subsection (c).

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3813.203. ADMINISTRATION OF DISTRICT PROPERTY FOLLOWING

DISSOLUTION. (a) After the date the board orders the

dissolution of the district, the board shall transfer ownership

of all district property to Harris County, except as provided by

Subsection (b).

(b) If, on the date on which the board orders the dissolution,

more than 50 percent of the district territory is in a

municipality, the board shall transfer ownership of the

district's property to the municipality.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 3814. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 4

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3814. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 4

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3814.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Harris County Improvement District No.

4.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 18.004(b), eff. September 1, 2005.

Sec. 3814.002. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 4. The

Harris County Improvement District No. 4 is a special district

created under Section 59, Article XVI, Texas Constitution.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 18.004(c), eff. September 1, 2005.

Sec. 3814.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the area of the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County or the City of Houston from

providing the level of services provided, as of June 16, 2001, to

the area in the district. The district is created to supplement

and not to supplant the county or city services provided in the

area in the district.

(d) By creating the district and in authorizing the City of

Houston, Harris County, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 18.004(d), eff. September 1, 2005.

Sec. 3814.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district, and of the public;

(2) provide needed funding to preserve, maintain, and enhance

the economic health and vitality of the district as a community

and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3814.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Chapter 1376, Acts of the

77th Legislature, Regular Session, 2001, enacting former Section

376.454, Local Government Code, as that territory may have been

modified under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

(b) The boundaries and field notes of the district contained in

Chapter 1376, Acts of the 77th Legislature, Regular Session,

2001, enacting former Section 376.454, Local Government Code,

form a closure. A mistake in the field notes or in copying the

field notes in the legislative process does not affect the

district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on a

bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3814.0055. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created by the

municipality under Chapter 311, Tax Code;

(2) a tax abatement reinvestment zone created by the

municipality under Chapter 312, Tax Code; or

(3) an enterprise zone created by the municipality under Chapter

2303, Government Code.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 18.004(e), eff. September 1, 2005.

Sec. 3814.006. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapter 375, Local Government Code,

applies to the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3814.007. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. DISTRICT BOARD OF DIRECTORS

Sec. 3814.051. BOARD OF DIRECTORS. (a) The district is

governed by a board of:

(1) nine voting directors appointed under Section 3814.052; and

(2) nonvoting directors as provided by Section 3814.053.

(b) If the board determines that it is in the best interest of

the district, the board by resolution may increase or decrease

the number of directors on the board except that the board may

not consist of fewer than seven or more than 15 directors.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 18.004(f), eff. September 1, 2005.

Sec. 3814.052. APPOINTMENT OF VOTING DIRECTORS. (a) The mayor

and members of the governing body of the City of Houston shall

appoint voting directors from persons recommended by the board. A

person is appointed if a majority of the members and the mayor

vote to appoint that person.

(b) Repealed by Acts 2005, 79th Leg., Ch. 728, Sec. 18.004(o),

eff. September 1, 2005.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 18.004(o), eff. September 1, 2005.

Sec. 3814.053. NONVOTING DIRECTORS. (a) The following persons

serve as nonvoting directors:

(1) the directors of the parks and recreation, planning and

development, public works, and civic center departments of the

City of Houston;

(2) the chief of police of the City of Houston;

(3) the director of the engineering division of the Harris

County department of public infrastructure;

(4) Harris County's general manager of the Metropolitan Transit

Authority of Harris County, Texas;

(5) the president of each institution of higher learning located

in the district; and

(6) the Houston district engineer for the Texas Department of

Transportation.

(b) If an agency, department, or division described by

Subsection (a) is consolidated, renamed, or changed, the board

may appoint a director of the consolidated, renamed, or changed

agency, department, or division as a nonvoting director. If an

agency, department, or division described by Subsection (a) is

abolished, the board may appoint a representative of another

agency, department, or division that performs duties comparable

to those performed by the abolished entity.

(c) A nonvoting director is not included for determining a board

quorum.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 18.004(g), eff. September 1, 2005.

Sec. 3814.054. TERMS. The voting directors serve staggered

terms of four years, with four directors' terms expiring June 1

of an odd-numbered year and five directors' terms expiring June 1

of the following odd-numbered year.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3814.056. CONFLICTS OF INTEREST. (a) Except as provided

by this section:

(1) a director may participate in all board votes and decisions;

and

(2) Chapter 171, Local Government Code, governs conflicts of

interest for directors.

(b) Section 171.004, Local Government Code, does not apply to

the district. A director who has a substantial interest in a

business or charitable entity that will receive a pecuniary

benefit from a board action shall file an affidavit with the

board secretary declaring the interest. Another affidavit is not

required if the director's interest changes.

(c) After the affidavit is filed, the director may participate

in a discussion or vote on that action if:

(1) a majority of the directors have a similar interest in the

same entity; or

(2) all other similar business or charitable entities in the

district will receive a similar pecuniary benefit.

(d) A director who is also an officer or employee of a public

entity may not participate in a discussion of or vote on a matter

regarding a contract with that same public entity.

(e) For purposes of this section, a director has a substantial

interest in a charitable entity in the same manner that a person

would have a substantial interest in a business entity under

Section 171.002, Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3814.101. ADDITIONAL POWERS OF DISTRICT. The district may

exercise the powers given to:

(1) a corporation created under Chapter 505, Local Government

Code, including the power to own, operate, acquire, construct,

lease, improve, or maintain a project described by that chapter;

and

(2) a housing finance corporation created under Chapter 394,

Local Government Code, to provide housing or residential

development projects in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 18.004(h), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.43, eff. April 1, 2009.

Sec. 3814.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3814.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3814.104. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To

protect the public interest, the district may contract with

Harris County or the City of Houston to provide law enforcement

services in the district for a fee.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3814.105. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, applies to the district only for a contract that

has a value of more than $25,000.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3814.106. APPROVAL BY CITY OF HOUSTON. (a) Except as

provided by Subsection (b), the district must obtain approval

from the City of Houston's governing body:

(1) for the issuance of bonds for each improvement project;

(2) of the plans and specifications of the improvement project

financed by the bond; and

(3) of the plans and specifications of an improvement project

related to:

(A) the use of land owned by the City of Houston;

(B) an easement granted by the City of Houston; or

(C) a right-of-way of a street, road, or highway.

(b) If the district obtains the approval of the City of

Houston's governing body of a capital improvements budget for a

period not to exceed five years, the district may finance the

capital improvements and issue bonds specified in the budget

without further approval from the City of Houston.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3814.107. ELECTRONIC TRANSMISSIONS. (a) The district may

acquire, operate, or charge fees for the use of district conduits

for:

(1) another person's:

(A) telecommunications network;

(B) fiber-optic cable; or

(C) electronic transmission line; or

(2) any other type of transmission line or supporting facility.

(b) The district may not require a person to use a district

conduit.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Text of section as added by Acts 2005, 79th Leg., R.S., Ch.

684, Sec. 13

For text of section as added by Acts 2005, 79th Leg., Ch.

728, Sec. 18.004(i), see other Sec. 3814.108.

Sec. 3814.108. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch.

684, Sec. 13, eff. June 17, 2005.

Text of section as added by Acts 2005, 79th Leg., R.S., Ch.

728, Sec. 18.004

For text of section as added by Acts 2005, 79th Leg., Ch.

684, Sec. 13, see other Sec. 3814.108.

Sec. 3814.108. MEMBERSHIP IN CHARITABLE ORGANIZATION. The

district may join and pay dues to an organization that:

(1) enjoys tax-exempt status under Section 501(c)(3), 501(c)(4),

or 501(c)(6), Internal Revenue Code of 1986 (26 U.S.C. Section

501), as amended; and

(2) performs a service or provides an activity that furthers a

district purpose.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 18.004(i), eff. September 1, 2005.

Sec. 3814.109. ECONOMIC DEVELOPMENT PROGRAM. (a) The district

may establish and provide for the administration of one or more

programs, including programs to loan or grant public money or

provide district personnel or services, to:

(1) promote state or local economic development; and

(2) stimulate business and commercial activity in the district.

(b) For purposes of this section, the district has all of the

powers and authority of a municipality under Chapter 380, Local

Government Code.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 18.004(j), eff. September 1, 2005.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3814.151. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a

service or an improvement project with assessments under this

chapter unless a written petition requesting that service or

improvement is filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district subject to assessment according to the

most recent certified tax appraisal roll for Harris County; or

(2) at least 25 owners of real property in the district, if more

than 25 persons own real property in the district according to

the most recent certified tax appraisal roll for Harris County.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 18.004(k), eff. September 1, 2005.

Sec. 3814.152. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3814.153. MAINTENANCE TAX. (a) If authorized at an

election held in accordance with Section 3814.158, the district

may impose an annual ad valorem tax on taxable property in the

district to:

(1) maintain and operate the district and the improvements

constructed or acquired by the district; or

(2) provide a service.

(b) The board shall determine the tax rate.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3814.154. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceeding.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll without notice and hearing required for an

additional assessment if the correction or deletion does not

increase the amount of a parcel of land.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 18.004(l), eff. September 1, 2005.

Sec. 3814.155. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code; or

(3) a person that provides to the public cable television or

advanced services.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3814.156. OBLIGATIONS. (a) The district may issue bonds

or other obligations payable in whole or in part from ad valorem

taxes, assessments, impact fees, revenue, grants, or other money

of the district, or any combination of those sources of money, to

pay for any authorized purpose of the district.

(b) In exercising the district's borrowing power, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3814.157. MUNICIPALITY NOT REQUIRED TO PAY DISTRICT

OBLIGATIONS. Except as provided by Section 375.263, Local

Government Code, a municipality is not required to pay a bond,

note, or other obligation of the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3814.158. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district must hold an election in the manner provided by

Subchapter L, Chapter 375, Local Government Code, to obtain voter

approval before the district may:

(1) impose a maintenance tax; or

(2) issue a bond payable from ad valorem taxes.

(b) The board may include more than one purpose in a single

proposition at an election.

(c) Section 375.243, Local Government Code, does not apply to

the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 18.004(m), eff. September 1, 2005.

Sec. 3814.159. TAX AND ASSESSMENT ABATEMENTS. The district may

grant in the manner authorized by Chapter 312, Tax Code, an

abatement for a tax or assessment owed to the district.

Added by Acts 2005, 79th Leg., Ch.

728, Sec. 18.004(n), eff. September 1, 2005.

SUBCHAPTER E. DISSOLUTION

Sec. 3814.201. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

(a) The board may dissolve the district regardless of whether

the district has debt. Section 375.264, Local Government Code,

does not apply to the district.

(b) If the district has debt when it is dissolved, the district

shall remain in existence solely for the purpose of discharging

its debts. The dissolution is effective when all debts have been

discharged.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 3815. GREATER SOUTHEAST MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3815. GREATER SOUTHEAST MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3815.001. DEFINITIONS. In this subchapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Greater Southeast Management District.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3815.002. GREATER SOUTHEAST MANAGEMENT DISTRICT. A special

district known as the "Greater Southeast Management District" is

a political subdivision of this state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3815.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing Harris

County, the City of Houston, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the southeast area of the city of Houston.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County or the City of Houston from

providing the level of services provided as of June 17, 2001, to

the area in the district or to release the county or the city

from the obligations of each entity to provide services to that

area. The district is created to supplement and not to supplant

the county or city services provided in the area in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3815.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district, and of the public;

(2) provide money to preserve, maintain, and enhance the

economic health and vitality of the district as a community and

business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic and

aesthetic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3815.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 1, Chapter 1476,

Acts of the 77th Legislature, Regular Session, 2001, enacting

former Section 376.454, Local Government Code, as that territory

may have been modified under:

(1) Section 3815.105 or its predecessor statute, former Section

376.479, Local Government Code, as added by Chapter 1476, Acts of

the 77th Legislature, Regular Session, 2001;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district contained in

Section 1, Chapter 1476, Acts of the 77th Legislature, Regular

Session, 2001, enacting former Section 376.454, Local Government

Code, form a closure. A mistake in the field notes or in copying

the field notes in the legislative process does not in any way

affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond, including a

refunding bond, for a purpose for which the district is created

or to pay the principal of and interest on the bond;

(3) the district's right to impose and collect an assessment or

tax; or

(4) the legality or operation of the district or the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3815.006. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapter 375, Local Government Code,

applies to the district, the board, and district employees.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3815.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3815.051. BOARD OF DIRECTORS; TERMS. (a) The district is

governed by a board of 21 directors who serve staggered terms of

four years, with 10 directors' terms expiring June 1 of an

odd-numbered year and 11 directors' terms expiring June 1 of the

following odd-numbered year.

(b) The board by resolution may increase or decrease the number

of directors on the board, but only if it is in the best interest

of the district to do so. The board may not:

(1) increase the number of directors to more than 30; or

(2) decrease the number of directors to fewer than 9.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3815.052. APPOINTMENT OF DIRECTORS. The mayor and members

of the governing body of the City of Houston shall appoint

directors from persons recommended by the board who meet the

qualifications prescribed by Subchapter D, Chapter 375, Local

Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3815.053. EX OFFICIO DIRECTORS. (a) The following persons

serve as nonvoting ex officio directors:

(1) the directors of the parks and recreation, planning and

development, public works, and civic center departments of the

City of Houston;

(2) the chief of police of the City of Houston;

(3) the general manager of the Metropolitan Transit Authority of

Harris County, Texas; and

(4) the president of each institution of higher learning located

in the district.

(b) If a department described by Subsection (a) is consolidated,

renamed, or changed, the board may appoint a director of the

consolidated, renamed, or changed department as a nonvoting ex

officio director. If a department described by Subsection (a) is

abolished, the board may appoint as a director a representative

of another department of the City of Houston that performs duties

comparable to those performed by the abolished department.

(c) The board may appoint the presiding officer of a nonprofit

corporation actively involved in activities in the southeast area

of the city of Houston to serve as a nonvoting ex officio

director.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3815.054. CONFLICTS OF INTEREST. (a) Except as provided

by this section:

(1) a director may participate in all board votes and decisions;

and

(2) Chapter 171, Local Government Code, governs conflicts of

interest of directors.

(b) Section 171.004, Local Government Code, does not apply to

the district. A director who has a substantial interest in a

business or charitable entity that will receive a pecuniary

benefit from a board action shall file an affidavit with the

board secretary declaring the interest. Another affidavit is not

required if the director's interest changes.

(c) After the affidavit is filed, the director may participate

in a discussion or vote on that action if:

(1) a majority of the directors have a similar interest in the

same entity; or

(2) all other similar business or charitable entities in the

district will receive a similar pecuniary benefit.

(d) A director who is also an officer or employee of a public

entity may not participate in a discussion of or vote on a matter

regarding a contract with that same public entity.

(e) For purposes of this section, a director has a substantial

interest in a charitable entity in the same manner that a person

would have a substantial interest in a business entity under

Section 171.002, Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3815.101. DISTRICT POWERS. The district has:

(1) all powers necessary to accomplish the purposes for which

the district was created;

(2) the powers given to a corporation under Chapter 505, Local

Government Code, and the power to own, operate, acquire,

construct, lease, improve, and maintain projects; and

(3) the powers given to a housing finance corporation created

under Chapter 394, Local Government Code, to provide housing or

residential development projects in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.44, eff. April 1, 2009.

Sec. 3815.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as, for the same term

as, and on the conditions of the board of directors of a local

government corporation created under Chapter 431, Transportation

Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3815.103. CONTRACTS; GRANTS; DONATIONS. (a) To protect

the public interest, the district may contract with Harris County

or the City of Houston for the county or city to provide law

enforcement services in the district for a fee.

(b) Harris County, the City of Houston, or another political

subdivision of this state, without further authorization, may

contract with the district to implement a project of the district

or assist the district in providing a service authorized under

this chapter. A contract under this subsection may:

(1) be for a period on which the parties agree;

(2) include terms on which the parties agree;

(3) be payable from taxes or any other source of revenue that

may be available for that project or service; or

(4) provide terms under which taxes or other revenue collected

at a district project or from a person using or purchasing a

commodity or service at a district project may be paid or rebated

to the district.

(c) The district may enter into a contract, lease, or other

agreement with or make or accept a grant or loan to or from, or

accept donations from, any person, including:

(1) the United States;

(2) this state or a state agency;

(3) any political subdivision of this state; or

(4) a public or private corporation, including a nonprofit

corporation created by the board under this subchapter.

(d) The district may perform all acts necessary for the full

exercise of the powers vested in the district on terms and for

the period the board determines advisable.

(e) The implementation of a project is a governmental function

or service for purposes of Chapter 791, Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3815.104. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, does not apply to a district contract for

$25,000 or less.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3815.105. ANNEXATION. In addition to the authority to

annex territory under Subchapter C, Chapter 375, Local Government

Code, the district has the authority to annex territory located

in a reinvestment zone created by the City of Houston under

Chapter 311, Tax Code, if the city's governing body consents to

the annexation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3815.106. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch.

684, Sec. 14, eff. June 17, 2005.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3815.151. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS. (a) The board may not finance a service or an

improvement project under this chapter unless a written petition

requesting that service or improvement is filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district according to the most recent certified

tax appraisal roll for Harris County; or

(2) at least 50 owners of land in the district, if more than 50

persons own property in the district according to the most recent

certified tax appraisal roll for Harris County.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3815.152. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3815.153. BOARD VOTE REQUIRED TO IMPOSE TAXES, ASSESSMENTS,

OR IMPACT FEES. The imposition of a tax, assessment, or impact

fee requires a vote of a majority of the directors serving.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3815.154. AUTHORITY TO IMPOSE TAXES, ASSESSMENTS, AND

IMPACT FEES. The district may impose an ad valorem tax,

assessment, or impact fee as provided by Chapter 375, Local

Government Code, to provide an improvement or service for a

project or activity the district may acquire, construct, improve,

or provide under this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3815.155. MAINTENANCE TAX. (a) If authorized at an

election held in accordance with Section 3815.159, the district

may impose an annual ad valorem tax on taxable property in the

district to:

(1) maintain and operate the district and the improvements

constructed or acquired by the district; or

(2) provide a service.

(b) The board shall determine the tax rate.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3815.156. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceeding.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may correct, add to, or delete assessments from

its assessment rolls after notice and hearing as provided by

Subchapter F, Chapter 375, Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3815.157. PROPERTY EXEMPT FROM TAXES, IMPACT FEES, AND

ASSESSMENTS. (a) The district may not impose a tax, impact fee,

or assessment on a residential property or condominium.

(b) The district may not impose an impact fee or assessment on

the property, equipment, or facilities of a person who provides

to the public cable television, gas, light, power, telephone,

sewage, or water service.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3815.158. OBLIGATIONS; APPROVAL BY CITY OF HOUSTON. (a)

The district may issue bonds or other obligations payable in

whole or in part from ad valorem taxes, assessments, impact fees,

revenue, grants, or other money of the district, or any

combination of those sources of money, to pay for any authorized

purpose of the district.

(b) In exercising the district's borrowing power, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

(c) Except as provided by Subsection (d), the district must

obtain the approval of the City of Houston:

(1) for the issuance of a bond for each improvement project;

(2) of the plans and specifications of the improvement project

to be financed by the bond; and

(3) of the plans and specifications of a district improvement

project related to:

(A) the use of land owned by the City of Houston;

(B) an easement granted by the City of Houston; or

(C) a right-of-way of a street, road, or highway.

(d) If the district obtains the approval of the City of Houston

of a capital improvements budget for a specified period not to

exceed five years, the district may finance the capital

improvements and issue bonds specified in the budget without

further approval from the City of Houston.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3815.159. ELECTIONS REGARDING TAXES OR BONDS. (a) In

addition to the elections required under Subchapter L, Chapter

375, Local Government Code, the district must hold an election in

the manner provided by that subchapter to obtain voter approval

before the district may:

(1) impose a maintenance tax; or

(2) issue a bond payable from ad valorem taxes or assessments.

(b) The board may submit multiple purposes in a single

proposition at an election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER E. DISSOLUTION

Sec. 3815.201. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

If the district has debt when it is dissolved, the district shall

remain in existence solely for the purpose of discharging its

bonds or other obligations according to their terms.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 3816. FRISCO SQUARE MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3816. FRISCO SQUARE MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3816.001. DEFINITIONS. In this subchapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Frisco Square Management District.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3816.002. FRISCO SQUARE MANAGEMENT DISTRICT. The Frisco

Square Management District is a special district created under

Section 59, Article XVI, Texas Constitution.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3816.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing Collin

County, the City of Frisco, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the City of Frisco's central business area.

(c) This chapter and the creation of the district may not be

interpreted to relieve Collin County or the City of Frisco from

providing the level of services provided as of September 1, 2001,

to the area in the district or to release the county or city from

the obligations of each entity to provide services to that area.

The district is created to supplement and not to supplant the

city services provided in the area in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3816.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) Each improvement project or service authorized by this

chapter is essential to carry out a public purpose and will

benefit:

(1) all land and property in the district;

(2) the employees, employers, and consumers of the district; and

(3) the public.

(e) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district, and of the public;

(2) provide needed funding for the City of Frisco's central

business area extension to the west to:

(A) preserve, maintain, and enhance the economic health and

vitality of the area as a community and business center; and

(B) provide a government center for the city;

(3) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district, and of the public by providing, maintaining, and

operating:

(A) attractive, safe, and convenient street and road

improvements;

(B) off-street parking facilities; and

(C) necessary water, sewer, and drainage facilities to serve the

area within the district; and

(4) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways, parks, and off-street

parking and by landscaping and developing certain areas in the

district, which are necessary for the restoration, preservation,

and enhancement of scenic and aesthetic beauty.

(f) Pedestrian ways along or across a street, at grade or above

or below the surface, and street lighting, street landscaping,

and street art objects are parts of and necessary components of a

street and are considered to be a street or road improvement.

(g) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3816.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 1, Chapter 1384,

Acts of the 77th Legislature, Regular Session, 2001, enacting

former Section 376.454, Local Government Code, as that territory

may have been modified under:

(1) Section 3816.107 or its predecessor statute, former Section

376.466, Local Government Code, as added by Chapter 1384, Acts of

the 77th Legislature, Regular Session, 2001;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district contained in

Section 1, Chapter 1384, Acts of the 77th Legislature, Regular

Session, 2001, enacting former Section 376.454, Local Government

Code, form a closure. A mistake in the field notes or in copying

the field notes in the legislative process does not affect the

district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond or other obligation for a

purpose for which the district is created or to pay the principal

of and interest on the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3816.006. ELIGIBILITY FOR REINVESTMENT OR ENTERPRISE ZONES.

(a) All or any part of the area of the district is eligible,

regardless of other statutory criteria, to be included in:

(1) a tax increment reinvestment zone created by the City of

Frisco under Chapter 311, Tax Code; or

(2) a tax abatement reinvestment zone created by the City of

Frisco under Chapter 312, Tax Code.

(b) All or any part of the area of the district is eligible to

be nominated for inclusion in an enterprise zone by the City of

Frisco under Chapter 2303, Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3816.007. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapter 375, Local Government Code,

applies to the district, the board, and district employees.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3816.009. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3816.051. BOARD OF DIRECTORS. The district is governed by

a board of five directors appointed under Section 3816.052 and

three directors serving ex officio under Section 3816.053.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3816.052. APPOINTED DIRECTORS. (a) The governing body of

the City of Frisco shall appoint directors who meet the

qualifications of Subchapter D, Chapter 375, Local Government

Code.

(b) The appointed directors serve staggered terms of four years,

with two directors' terms expiring July 1 of an odd-numbered year

and three directors' terms expiring July 1 of the following

odd-numbered year.

(c) Notwithstanding the common law doctrine of incompatibility,

members of the governing body of the City of Frisco may be

appointed to the board. The term of a director who is also a

member of the governing body of the City of Frisco expires when

the member's term on the governing body expires. The person may

be reappointed to the board to complete the unexpired term on the

board.

(d) A person may not be appointed to the board if the

appointment of that person would result in fewer than three of

the directors residing in the City of Frisco.

(e) The governing body of the City of Frisco shall appoint a

director to fill a vacancy that occurs on the board.

(f) District directors are public officials entitled to

governmental immunity for their official actions.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3816.053. EX OFFICIO DIRECTORS. (a) The following persons

serve as nonvoting ex officio directors:

(1) the manager of the City of Frisco;

(2) the financial director of the City of Frisco; and

(3) the planning director of the City of Frisco.

(b) If an office described by Subsection (a) is renamed,

changed, or abolished, the governing body of the City of Frisco

may appoint another city officer or employee who performs duties

comparable to those performed by the officer described by

Subsection (a).

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3816.054. CONFLICTS OF INTEREST. (a) Except as provided

by Section 3816.053 or this section:

(1) a director may participate in all board votes and decisions;

and

(2) Chapter 171, Local Government Code, governs conflicts of

interest of board members.

(b) Section 171.004, Local Government Code, does not apply to

the district. A director who has a substantial interest in a

business or charitable entity that will receive a pecuniary

benefit from a board action shall file an affidavit with the

board secretary declaring the interest. Another affidavit is not

required if the director's interest changes.

(c) After the affidavit is filed, the director may participate

in a discussion or vote on that action if:

(1) a majority of the directors have a similar interest in the

same entity;

(2) all other similar business or charitable entities in the

district will receive a similar pecuniary benefit; or

(3) the director is a property owner in the district.

(d) A director who is also an officer or employee of a public

entity may not participate in a discussion of or vote on a matter

regarding a contract with that same public entity.

(e) For purposes of this section, a director has a substantial

interest in a charitable entity in the same manner that a person

would have a substantial interest in a business entity under

Section 171.002, Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3816.101. DISTRICT POWERS. (a) The district has all

powers necessary to accomplish the purposes for which the

district was created.

(b) The district may exercise the powers given to:

(1) a corporation created under Chapter 505, Local Government

Code; or

(2) a housing finance corporation created under Chapter 394,

Local Government Code, to provide housing or residential

development projects in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.45, eff. April 1, 2009.

Sec. 3816.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as, for the same term

as, and on the conditions of the board of directors of a local

government corporation created under Chapter 431, Transportation

Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3816.103. AGREEMENTS; GRANTS; DONATIONS. (a) The district

may enter into an agreement with or accept a donation, grant, or

loan from any person.

(b) A municipality, county, or other political subdivision of

this state, without further authorization, may contract with the

district for:

(1) the acquisition, construction, improvement, implementation,

maintenance, and operation of a district project; or

(2) the provision of a service authorized under this chapter.

(c) A contract under Subsection (b) may:

(1) be for a period and include terms on which the parties

agree;

(2) be payable from taxes or any other source of revenue that

may be available for that purpose; and

(3) provide terms under which taxes or other revenues collected

at a district project or from a person using or purchasing a

commodity or service at a district project may be paid or rebated

to the district.

(d) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3816.104. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To

protect the public interest, the district may contract with the

City of Frisco for the city to provide law enforcement services

in the district for a fee.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3816.105. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, does not apply to a district contract for

$25,000 or less.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3816.106. APPROVAL OF CERTAIN IMPROVEMENT PROJECTS. (a)

Except as provided by Subsection (b), the district must obtain

the approval of the City of Frisco's governing body:

(1) for the issuance of a bond for each improvement project;

(2) of the plans and specifications of an improvement project

financed by the bond; and

(3) of the plans and specifications of a district improvement

project related to the use of land owned by the City of Frisco,

an easement granted by the City of Frisco, or a right-of-way of a

street, road, or highway.

(b) If the district obtains the approval of the City of Frisco's

governing body of a capital improvements budget for a period not

to exceed five years, the district may finance the capital

improvements and issue bonds specified in the budget without the

further approval of the city.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3816.107. ANNEXATION. In addition to the authority to

annex territory under Subchapter C, Chapter 375, Local Government

Code, the district has the authority to annex territory located

in a reinvestment zone created by the City of Frisco under

Chapter 311, Tax Code, if the city's governing body consents to

the annexation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3816.151. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS. (a) The board may not finance a service or an

improvement project under this chapter unless a written petition

requesting that service or improvement is filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district according to the most recent certified

tax appraisal roll for Collin County; or

(2) at least 25 owners of land in the district, if more than 25

persons own property in the district according to the most recent

certified property tax appraisal roll for Collin County.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3816.152. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3816.153. AUTHORITY TO IMPOSE AD VALOREM TAXES,

ASSESSMENTS, AND IMPACT FEES. The district may impose an ad

valorem tax, assessment, or impact fee as provided by Chapter

375, Local Government Code, on all property in the district,

including industrial, commercial, or residential property, and

may impose an assessment on municipal property in the district

to:

(1) finance or provide an improvement or service for a project

or activity this chapter authorizes the district to construct,

acquire, or improve; or

(2) provide or to make a payment under a contract.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3816.154. MAINTENANCE TAX. (a) If authorized at an

election held in accordance with Section 3816.159, the district

may impose an annual ad valorem tax on taxable property in the

district to:

(1) maintain and operate the district and the improvements

constructed or acquired by the district; or

(2) provide a service.

(b) The board shall determine the tax rate.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3816.155. CONTRACTS SECURED BY AD VALOREM TAXES. A

contract for which the payments are secured wholly or partly by

ad valorem taxes may not be executed unless the imposition of the

ad valorem taxes to secure the payment of the contract is

approved by a majority, or a larger percentage if

constitutionally required, of the voters in the district voting

at an election held for that purpose.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3816.156. ASSESSMENTS. (a) The board by resolution may

impose and collect an assessment for any purpose authorized by

this chapter.

(b) The district may impose an assessment against any property

of the City of Frisco in the district. Payment of an assessment

by another exempt jurisdiction must be established by contract.

(c) The board may apportion the cost of an improvement project

or service to be assessed against property in the district on all

property in the district according to a finding of the board that

the improvement project or service benefits all property in the

district.

(d) The board may include two or more types of improvements and

services in one assessment proceeding. The board may conduct

separate assessment proceedings as the district undertakes

improvement projects or the provision of services.

(e) The board may adjust annual assessments for services in

accordance with an annual budget the board adopts for the

provision of those services. An annual adjustment may not exceed

the annual amount set forth in the original assessment

proceedings except after public notice and hearing on the

increase.

(f) The board, after notice and hearing as provided by

Subchapter F, Chapter 375, Local Government Code, may:

(1) correct, add to, or delete assessments from its assessment

rolls; and

(2) collect assessments after making the corrections, additions,

or deletions.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3816.157. LIENS FOR ASSESSMENTS. (a) An assessment,

including an assessment resulting from an addition to or

correction of the assessment roll by the district, a

reassessment, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceeding.

(b) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3816.158. UTILITY PROPERTY EXEMPT FROM ASSESSMENTS AND

IMPACT FEES. The district may not impose an assessment or impact

fee on the property of a person that provides gas, electricity,

telephone, sewage, or water service to the public.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3816.159. ELECTIONS REGARDING TAXES OR BONDS. (a) In

addition to the elections required under Subchapter L, Chapter

375, Local Government Code, the district must hold an election in

the manner provided by that subchapter to obtain voter approval

before the district may:

(1) impose a maintenance tax; or

(2) issue a bond payable from ad valorem taxes or assessments.

(b) The board may include more than one purpose in a single

proposition at an election.

(c) If the district obtains the written consent of all property

owners in the district to impose a maintenance tax or issue bonds

payable from ad valorem taxes or assessments, the district is

exempt from the election requirement under Subsection (a) and may

cancel an election called under Subsection (a).

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3816.160. MUNICIPALITY NOT REQUIRED TO PAY DISTRICT

OBLIGATIONS. Except as provided by Section 375.263, Local

Government Code, a municipality is not required to pay a bond,

note, or other obligation of the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER E. DISSOLUTION

Sec. 3816.201. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

(a) The board may dissolve the district regardless of whether

the district has debt. Section 375.264, Local Government Code,

does not apply to the district.

(b) If the district has debt when it is dissolved, the district

shall remain in existence solely for the purpose of discharging

its debts. The dissolution is effective when all debts have been

discharged.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 3817. ALDINE IMPROVEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3817. ALDINE IMPROVEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3817.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Aldine Improvement District.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

1174, Sec. 2, eff. June 18, 2005.

Sec. 3817.002. ALDINE IMPROVEMENT DISTRICT. The Aldine

Improvement District is a special district created under Section

59, Article XVI, Texas Constitution.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

1174, Sec. 3, eff. June 18, 2005.

Sec. 3817.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the Aldine Community area of Harris County.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County from providing the level of

services provided as of June 17, 2001, to the area in the

district or to release the county from the obligations of the

county to provide services to that area. The district is created

to supplement and not to supplant the county services provided in

the area in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3817.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the Aldine Community area to

preserve, maintain, and enhance the economic health and vitality

of the area as a community and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3817.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 1, Chapter 1433,

Acts of the 77th Legislature, Regular Session, 2001, enacting

former Section 376.454, Local Government Code, as that territory

may have been modified under:

(1) Section 3817.106 or its predecessor statute, former Section

376.476, Local Government Code, as added by Section 1, Chapter

1433, Acts of the 77th Legislature, Regular Session, 2001;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district contained in

Section 1, Chapter 1433, Acts of the 77th Legislature, Regular

Session, 2001, enacting former Section 376.454, Local Government

Code, form a closure. A mistake in the field notes or in copying

the field notes in the legislative process does not in any way

affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3817.006. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapter 375, Local Government Code,

applies to the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3817.007. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3817.051. BOARD OF DIRECTORS; TERMS. (a) The district is

governed by a board of nine directors who serve staggered terms

of four years with four or five directors' terms expiring June 1

of each odd-numbered year.

(b) One director must be a resident of the district.

(c) The board by resolution may change the number of directors

on the board, but only if the board determines that the change is

in the best interest of the district, subject to Section 375.061,

Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3817.052. APPOINTMENT AND REMOVAL OF DIRECTORS. Sections

375.064 and 375.065, Local Government Code, govern the

appointment and removal of directors, except that the

commissioners court of Harris County shall appoint the directors

of the board. The commissioners court shall appoint:

(1) two directors to be chosen by the commissioners court with

terms beginning on June 1, 2005, or the effective date of this

Act; and

(2) the remaining directors from a list of persons nominated by

the board, subject to review, and the commissioners court shall

approve or disapprove the directors recommended by the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

1174, Sec. 4, eff. June 18, 2005.

Sec. 3817.053. QUORUM. (a) Section 375.071, Local Government

Code, does not apply to the district.

(b) One-half of the board constitutes a quorum.

(c) Except as provided by Section 3817.152, a concurrence of a

majority of a quorum is required for any official district

action.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3817.101. EXERCISE OF POWERS OF DEVELOPMENT CORPORATION.

The district may exercise the powers of a corporation created

under Chapter 505, Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.46, eff. April 1, 2009.

Sec. 3817.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as, for the same term

as, and on the same conditions as the board of directors of a

local government corporation created under Chapter 431,

Transportation Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3817.103. CONTRACT WITH POLITICAL SUBDIVISION. Harris

County, the City of Houston, or another political subdivision of

this state, without further authorization, may contract with the

district to implement a project of the district or assist the

district in providing a service authorized under this chapter. A

contract under this section may:

(1) be for a period on which the parties agree;

(2) include terms on which the parties agree;

(3) be payable from taxes or any other source of revenue that

may be available for that project or service; and

(4) provide terms under which taxes or other revenue collected

at a district project or from a person using or purchasing a

commodity or service at a district project may be paid or rebated

to the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3817.104. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To

protect the public interest, the district may contract with

Harris County or the City of Houston for the county or the city

to provide law enforcement services in the district for a fee.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3817.105. APPROVAL BY CITY OF HOUSTON. (a) Except as

provided by Subsection (b), by either official action of the

governing body of the city with respect to Subdivision (1) or

through the issuance of a permit with respect to Subdivisions (2)

and (3), the district must obtain the approval of the City of

Houston:

(1) for the issuance of a bond for each improvement project;

(2) of the plans and specifications of the improvement project

financed by the bond; and

(3) of the plans and specifications of any district improvement

project related to the use of land owned by Harris County, an

easement granted by Harris County, or a right-of-way of a street,

road, or highway.

(b) If the district obtains the approval of the City of

Houston's governing body of a capital improvements budget for a

period not to exceed five years, the district may finance the

capital improvements and issue bonds specified in the budget

without further approval from the City of Houston.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

1174, Sec. 7, eff. June 18, 2005.

Sec. 3817.106. ANNEXATION OF CERTAIN TERRITORY BY GOVERNING BODY

OF MUNICIPALITY. (a) If territory in the City of Houston's

limit or extraterritorial jurisdiction is included in the

district, the city's governing body may remove that territory

from the district if the district does not have any bonded

indebtedness.

(b) To remove the territory, the governing body of the City of

Houston must notify the board secretary in writing that the

territory is excluded from the district's territory.

(c) If a municipality annexes territory that is in its

extraterritorial jurisdiction and included in the district, the

governing body of the municipality shall notify the board

secretary in writing that the annexed territory is excluded from

the district's territory.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3817.107. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch.

684, Sec. 15, eff. June 17, 2005.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3817.151. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3817.152. BOARD VOTE REQUIRED TO AUTHORIZE TAXES,

ASSESSMENTS, IMPACT FEES, OR BONDS. (a) A majority vote of the

directors serving is required to authorize the imposition of a

tax, assessment, or impact fee.

(b) The written consent of at least two-thirds of the full

membership of the board is required to authorize the issuance of

a bond.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3817.153. MAINTENANCE TAX. (a) If authorized at an

election held in accordance with Section 3817.157, the district

may impose an annual ad valorem tax on taxable property in the

district to:

(1) maintain and operate the district;

(2) construct or acquire improvements; or

(3) provide a service.

(b) The board shall determine the tax rate.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3817.154. SALES AND USE TAX. (a) The district may impose

a sales and use tax if authorized by a majority of the voters of

the district voting at an election called for that purpose.

Revenue from the tax may be used for any purpose for which ad

valorem tax revenue of the district may be used.

(b) The district may not adopt a sales and use tax if as a

result of the adoption of the tax the combined rate of all sales

and use taxes imposed by the district and other political

subdivisions of this state having territory in the district would

exceed two percent at any location in the district.

(c) If the voters of the district approve the adoption of the

tax at an election held on the same election date on which

another political subdivision adopts a sales and use tax or

approves an increase in the rate of its sales and use tax and as

a result the combined rate of all sales and use taxes imposed by

the district and other political subdivisions of this state

having territory in the district would exceed two percent at any

location in the district, the election to adopt a sales and use

tax under this chapter has no effect.

(d) Chapter 321, Tax Code, applies to the imposition,

computation, administration, enforcement, and collection of the

sales and use tax imposed by this section except to the extent it

is inconsistent with this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 18.005(a), eff. September 1, 2005.

Sec. 3817.1545. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a

service or improvement project with assessments under this

chapter unless a written petition requesting that service or

improvement has been filed with the board.

(b) The petition must be signed by:

(1) the owners of 50 percent or more of the assessed value of

real property in the district subject to assessment according to

the most recent certified tax appraisal roll for Harris County;

or

(2) the owners of 50 percent or more of the surface area of real

property in the district subject to assessment.

(c) Section 375.114, Local Government Code, does not apply to

the district.

Added by Acts 2005, 79th Leg., Ch.

1174, Sec. 5, eff. June 18, 2005.

Sec. 3817.155. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3817.156. PROPERTY EXEMPT FROM IMPACT FEES AND ASSESSMENTS.

(a) In this section:

(1) "Electric utility" and "power generation company" have the

meanings assigned by Section 31.002, Utilities Code.

(2) "Gas utility" has the meaning assigned by Sections 101.003

and 121.001, Utilities Code.

(3) "Telecommunications provider" has the meaning assigned by

Section 51.002, Utilities Code.

(b) The district may not impose an impact fee or assessment

under Chapter 375, Local Government Code, on a residential

property, including a multiunit residential property, or a

condominium.

(c) The district may not impose an impact fee or assessment on

the property of an electric utility, gas utility, power

generation company, or telecommunications provider.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3817.157. ELECTIONS REGARDING TAXES OR BONDS. (a) In

addition to the elections required under Subchapter L, Chapter

375, Local Government Code, the district must hold an election in

the manner provided by that subchapter to obtain voter approval

before the district may:

(1) impose a maintenance tax; or

(2) issue a bond payable from ad valorem taxes or assessments.

(b) The board may include more than one purpose in a single

proposition at an election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3817.158. MUNICIPALITY NOT REQUIRED TO PAY DISTRICT

OBLIGATIONS. Except as provided by Section 375.263, Local

Government Code, a municipality is not required to pay a bond,

note, or other obligation of the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 3817.159. POWERS OF MUNICIPAL UTILITY DISTRICT; DEFINED

AREA; TAXES; BONDS. The district may not exercise the powers of

eminent domain but shall have all the powers of a municipal

utility district under Subchapter J, Chapter 54, Water Code,

including:

(1) the implementation of a plan adopted under that subchapter;

(2) the issuance of bonds; and

(3) the imposition of a tax in the defined area established

under that subchapter.

Added by Acts 2005, 79th Leg., Ch.

1174, Sec. 6, eff. June 18, 2005.

Sec. 3817.160. TAX INCREMENT ZONE POWERS. Upon the consent of

the governing body of the City of Houston, the district may be

included and participate in a reinvestment zone under Chapter

311, Tax Code.

Added by Acts 2005, 79th Leg., Ch.

1174, Sec. 6, eff. June 18, 2005.

SUBCHAPTER E. DISSOLUTION

Sec. 3817.201. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

(a) The board may dissolve the district regardless of whether

the district has debt. Section 375.264, Local Government Code,

does not apply to the district.

(b) If the district has debt when it is dissolved, the district

shall remain in existence solely for the purpose of discharging

its debts. The dissolution is effective when all debts have been

discharged.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 3818. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3818. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3818.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Commission" means the Texas Commission on Environmental

Quality.

(3) "District" means the Harris County Improvement District No.

1.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3818.002. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 1. A

special district known as the "Harris County Improvement District

No. 1" is a political subdivision of this state created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

889, Sec. 1, eff. June 19, 2009.

Sec. 3818.003. PURPOSE; DECLARATION OF INTENT. The creation of

the district is essential to accomplish the purposes of Section

52, Article III, and Section 59, Article XVI, Texas Constitution,

and other public purposes as provided by this chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3818.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit. Each

improvement project or service authorized by this chapter carries

out a public purpose.

(b) All land and other property included in the district will

benefit from the works and projects that are to be accomplished

by the district under powers conferred by Section 52, Article

III, and Section 59, Article XVI, Texas Constitution, Vernon's

Texas Civil Statutes, and other powers granted under this

chapter.

(c) The creation of the district is essential to:

(1) the economic diversification of the state;

(2) the elimination of unemployment and underemployment; and

(3) the stimulation of transportation and commerce.

(d) The creation of the district is in the public interest and

will promote the health, safety, and general welfare of its

residents and the public.

(e) The present and prospective traffic congestion in the

district, the safety of pedestrians, and the limited availability

of funds require the promotion and development of public

transportation and pedestrian facilities and systems by new and

alternative means. The district will serve the public purpose of

securing expanded and improved transportation and pedestrian

facilities and systems.

(f) The district will promote the health, safety, welfare,

morals, convenience, and enjoyment of the public by landscaping

and developing certain areas in the district that are necessary

for the restoration, preservation, and enhancement of scenic and

aesthetic beauty.

(g) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests, as well as the public.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3818.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 3, Chapter 1026,

Acts of the 70th Legislature, Regular Session, 1987, as that

territory may have been modified under:

(1) Section 3818.106, or its predecessor, Section 13, Chapter

1026, Acts of the 70th Legislature, Regular Session, 1987;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district contained in

Section 3, Chapter 1026, Acts of the 70th Legislature, Regular

Session, 1987, form a closure. A mistake made in the field notes

or in copying the field notes in the legislative process does not

affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to issue any type of bond,

including a refunding bond, for a purpose for which the district

is created or to pay the principal of and interest on a bond;

(3) the right of the district to impose an assessment or a tax;

or

(4) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3818.006. APPLICABILITY OF OTHER LAW. Except as otherwise

provided, Chapter 375, Local Government Code, applies to the

district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3818.007. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformance with the legislative

findings and purposes stated in this chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3818.051. COMPOSITION; TERMS. (a) The district is

governed by a board of 12 directors.

(b) The commission appoints the directors to positions numbered

1 through 12.

(c) Directors serve staggered four-year terms.

(d) The commission shall appoint directors from persons

recommended by the board.

(e) The board by resolution may change the number of directors

on the board, but only if the board determines that the change is

in the best interest of the district. The board may not consist

of fewer than 9 or more than 15 directors.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

889, Sec. 2, eff. June 19, 2009.

Sec. 3818.052. QUALIFICATIONS FOR OFFICE. (a) A director must

meet the requirements provided by Section 375.063, Local

Government Code.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 889, Sec. 11(1),

eff. June 19, 2009.

(c) A person who owns a partnership interest, whether general or

limited, or who has a lease with a remaining term of 30 years or

more, excluding options, is considered to be an owner of land for

purposes of this chapter.

(d) A person who qualifies to serve on the board is qualified to

serve as a director and participate in all votes pertaining to

the business of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

889, Sec. 3, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

889, Sec. 11(1), eff. June 19, 2009.

Sec. 3818.054. VACANCY. The board by appointment shall fill a

vacancy on the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

889, Sec. 4, eff. June 19, 2009.

Sec. 3818.055. REMOVAL OF DIRECTOR. The commission may remove a

director for misconduct or failure to carry out the director's

duties after a petition by a majority of the other directors.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3818.101. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Subchapter D, Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as, for the same term

as, and on the conditions of the board of directors of a local

government corporation created under Chapter 431, Transportation

Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3818.102. AGREEMENTS; GRANTS. (a) The district may make a

contract, lease, or other agreement with, or accept a grant or

loan from, any person to carry out a purpose of this chapter on

the terms and conditions and for the period of time determined by

the board.

(b) A person may contract with the district to carry out the

purposes of this chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3818.103. USE OF CONDUITS. (a) The district may:

(1) finance, acquire, construct, improve, operate, maintain, or

charge a fee for the use of its own conduits for fiber-optic

cable, electronic transmission lines, or other types of

transmission lines and supporting facilities; or

(2) finance, acquire, construct, improve, operate, or maintain

conference centers and supporting facilities.

(b) This section does not authorize the district to require a

person to use a conduit authorized by this section.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3818.104. REGULATION OF SIGNS. The board by rule may

regulate signs in the district. The board may require the

removal of a sign that does not conform to a rule adopted under

this section.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3818.105. EXCLUSION OF TERRITORY; HEARING. (a) At any

time, the board may on its own motion call a hearing on the

question of the exclusion of land from the district as provided

by Chapter 49, Water Code, if the exclusion is practicable, just,

or desirable.

(b) The board shall call a hearing on the exclusion of land or

other property from the district if, before the issuance of bonds

has been authorized, a property owner in the district files a

written petition with the secretary of the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3818.106. ANNEXATION. (a) Subject to the approval of the

governing body of the City of Houston the district may:

(1) annex territory in accordance with Subchapter J, Chapter 49,

Water Code; or

(2) annex territory located inside the boundaries of a

reinvestment zone created under Chapter 311, Tax Code, as those

boundaries existed on September 1, 2001.

(b) The district may annex territory described by Subsection

(a)(2) only if:

(1) the district holds a public hearing on the proposed

annexation and publishes notice in the district not later than

the 15th day before the date of the hearing; and

(2) a majority of the qualified voters of the territory that the

district proposes to annex voting at an election held within that

territory approve:

(A) the annexation;

(B) the assumption of the bonds, notes, obligations, taxes, and

special assessments created before the annexation of the area to

the district; and

(C) the assumption of the bonds of the district payable wholly

or partly from taxes or special assessments that have been voted

previously but not yet issued or sold and the imposition of an ad

valorem tax or special assessment on all taxable property within

the annexed area for the payment of the bonds.

(c) If the voters approve each proposition under Subsection

(b)(2), the board may adopt an order adding the annexed territory

to the district.

(d) An election under Subsection (b) must be held and notice

must be given in the territory that the district proposes to

annex in the same manner as provided for a bond election held by

the district. The district may hold an election to annex

territory on the same day as another district election.

(e) The board may:

(1) call an election to annex territory by a separate election

order or as a part of another election order;

(2) submit multiple purposes in a single proposition at an

election; or

(3) order multiple elections to annex the same territory.

(f) The district may annex defined areas of land, regardless of

whether the areas are contiguous to the district.

(g) An annexed area shall bear that area's pro rata share of all

bonds, notes, or other obligations, taxes, or special assessments

that may be owed, contracted for, or authorized by the district.

(h) The election, notice, and hearing requirements imposed by

Subsections (b)-(g) do not apply to an annexation under

Subsection (a)(1).

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3818.107. DATE OF ELECTIONS. An election held in the

district is not required to be held on a uniform election date

provided by Section 41.001, Election Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3818.108. APPROVAL OF CERTAIN IMPROVEMENT PROJECTS. The

district must obtain approval from the governing body of the City

of Houston and the department of planning of the City of Houston

of the plans and specifications of any improvement project that

involves the use of a right-of-way of a street, road, or highway

or the use of municipal land.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3818.109. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3818.110. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To

protect the public interest, the district may contract with a

qualified party, including Harris County, the City of Houston, or

any licensed peace officer, for the provision of law enforcement

services in the district for a fee.

Added by Acts 2009, 81st Leg., R.S., Ch.

889, Sec. 5, eff. June 19, 2009.

Sec. 3818.111. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to a charitable or nonprofit

organization that performs a service or provides an activity

consistent with the furtherance of a district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

889, Sec. 5, eff. June 19, 2009.

Sec. 3818.112. ECONOMIC DEVELOPMENT PROGRAMS. (a) The district

may establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

(b) The district has all of the powers of a municipality under

Chapter 380, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

889, Sec. 5, eff. June 19, 2009.

SUBCHAPTER D. PUBLIC TRANSIT SYSTEM AND PARKING FACILITIES

Sec. 3818.151. PUBLIC TRANSIT SYSTEM; PETITION REQUIRED. (a)

The district may acquire, lease as lessor or lessee, construct,

develop, own, operate, and maintain a public transit system to

serve the area within the boundaries of the district.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 889, Sec. 11(3),

eff. June 19, 2009.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

889, Sec. 11(3), eff. June 19, 2009.

Sec. 3818.152. PARKING FACILITIES AUTHORIZED; OPERATION BY

PRIVATE ENTITY; TAX EXEMPTION. (a) The district may acquire,

lease as lessor or lessee, construct, develop, own, operate, and

maintain parking facilities or a system of parking facilities,

including:

(1) lots, garages, parking terminals, or other structures or

accommodations for parking motor vehicles off the streets; and

(2) equipment, entrances, exits, fencing, and other accessories

necessary for safety and convenience in parking vehicles.

(b) A parking facility of the district must be leased to or

operated for the district by an entity other than the district.

(c) The district's parking facilities serve a public purpose

under Section 3818.003 and are owned, used, and held for a public

purpose even if leased or operated by a private entity for a term

of years.

(d) The district's public parking facilities and any lease to a

private entity are exempt from the payment of ad valorem taxes

and state and local sales and use taxes.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3818.153. RULES FOR TRANSIT OR PARKING SYSTEM. (a) The

district may adopt rules covering its public transit system and

its public parking system.

(b) Rules adopted under this section that relate to or affect

the use of the public right-of-way or a requirement for

off-street parking are subject to all applicable municipal

charter, code, and ordinance requirements.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3818.154. PAYING COST OF PUBLIC TRANSIT SYSTEM OR PARKING

FACILITIES. (a) The district may use any of its resources,

including revenue, assessments, taxes, and grant or contract

proceeds, to pay the cost of acquiring or operating a public

transit system or a system of public parking facilities.

(b) The district may:

(1) set, charge, impose, and collect fees, charges, or tolls for

the use of the public transit system or the public parking

facilities; and

(2) issue bonds or notes to finance the cost of these

facilities.

(c) If the district pays for or finances the cost of acquiring

and operating a public transit system or a system of public

parking facilities with resources other than assessments, a

petition of property owners or public hearing is not required,

just as a petition of property owners and public hearing on the

petition are not required for the provision of all other district

services and improvements that are not paid for or financed with

assessments. Notwithstanding this subsection, a petition is

required as provided by Section 3818.151 before the district may

construct transit improvements.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3818.155. PAYMENT INSTEAD OF TAXES TO OTHER TAXING UNITS.

If the district's acquisition of property for a parking facility

that is leased to or operated by a private entity results in

removing from a taxing unit's tax rolls real property otherwise

subject to ad valorem taxation, the district shall pay to the

taxing unit in which the property is located, on or before

January 1 of each year, as a payment instead of taxes, an amount

equal to the ad valorem taxes that otherwise would have been

imposed for the preceding tax year on that real property by the

taxing unit, without including the value of any improvements

constructed on the property.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER E. FINANCIAL PROVISIONS

Sec. 3818.201. NOTICE AND HEARING REQUIRED. The board may

finance a service or improvement project under this chapter with

assessments after:

(1) notice of a hearing has been given as required by Section

3818.202; and

(2) the board holds a public hearing on the advisability of the

service or improvement and the proposed assessments.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

889, Sec. 6, eff. June 19, 2009.

Sec. 3818.202. NOTICE OF HEARING. (a) Except as provided by

this section, notice of a hearing on financing improvement

projects or services shall be given as provided by Section

375.115, Local Government Code.

(b) The final publication must be made:

(1) not later than the 15th day before the date of the hearing;

and

(2) in a newspaper of general circulation in each county in

which the district is located.

(c) Written notice required by Section 375.115(c), Local

Government Code, must be made not later than the 15th day before

the date of the hearing.

(d) The district may mail the notice required by Section

375.115(c), Local Government Code, by certified or first class

United States mail. The board shall determine the method of

notice.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

889, Sec. 7, eff. June 19, 2009.

Sec. 3818.203. HEARING PROCEDURE. (a) The board may appoint a

director, a district employee, or any other person as hearings

examiner to conduct hearings required by the board.

(b) A hearing under this subchapter shall be conducted in the

manner provided for contested cases under Chapter 2001,

Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3818.204. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENT PROJECTS. (a) The board may not finance a service

or improvement project under this chapter with assessments unless

a written petition requesting that service or improvement has

been filed with the board.

(b) The petition must be signed by:

(1) the owners of 50 percent of the assessed value of the

property in the district subject to assessment based on the most

recent certified county tax appraisal roll; or

(2) the owners of 50 percent or more of the surface area of the

district subject to assessment, excluding roads, streets,

highways, and utility rights-of-way, based on the most recent

certified county tax appraisal roll.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

889, Sec. 8, eff. June 19, 2009.

Sec. 3818.205. AUTHORITY TO IMPOSE AD VALOREM TAXES,

ASSESSMENTS, AND IMPACT FEES. (a) The district may impose an ad

valorem tax, assessment, or impact fee in accordance with Chapter

375, Local Government Code, to provide an improvement or service

for a project or activity the district may acquire, construct,

improve, or provide under this chapter.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 889, Sec. 11(4),

eff. June 19, 2009.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

889, Sec. 9, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

889, Sec. 11(4), eff. June 19, 2009.

Sec. 3818.206. UTILITY PROPERTY EXEMPT FROM ASSESSMENTS AND

IMPACT FEES. The district may not impose an assessment or impact

fee on the property, including the equipment, rights-of-way,

facilities, or improvements of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a cable system as defined by Section 602, Communications Act

of 1934 (47 U.S.C. Section 522), as amended.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3818.207. BONDS; APPROVAL BY CITY OF HOUSTON. (a) Except

as provided by Subsection (b), the district must obtain the

approval of the director of public works of the City of Houston

for the issuance of bonds for any improvement project.

(b) If the district obtains approval from the governing body of

the City of Houston of a capital improvements budget for a period

not to exceed five years, the district may finance the capital

improvements and issue bonds specified in the budget without

further approval from the City of Houston.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3818.209. ASSESSMENTS AND BOND LIMIT. The board may not

issue bonds or impose assessments that exceed 10 percent of the

assessed value of the property in the district based on the most

recent certified county tax appraisal roll.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3818.210. APPEAL OF ASSESSMENT. A property owner may

appeal the board's decision on an assessment to a district court

that has jurisdiction in the district by filing notice of the

appeal with the court not later than the 30th day after the date

of the board's final decision.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3818.211. PAYMENT BY EXEMPT JURISDICTIONS. Payment of

assessments by exempt jurisdictions, if any, shall be established

by contract.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3818.212. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2009, 81st Leg., R.S., Ch.

889, Sec. 10, eff. June 19, 2009.

Sec. 3818.213. MONEY USED FOR IMPROVEMENTS OR SERVICES. The

district may acquire, construct, finance, operate, or maintain

any improvement or service authorized under this chapter or

Chapter 375, Local Government Code, using any money available to

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

889, Sec. 10, eff. June 19, 2009.

Sec. 3818.214. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held in accordance with Section

3818.217, the district may impose an operation and maintenance

tax on taxable property in the district in accordance with

Section 49.107, Water Code, for any district purpose, including

to:

(1) maintain and operate the district;

(2) construct or acquire improvements; or

(3) provide a service.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

(c) Section 49.107(h), Water Code, does not apply to the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

889, Sec. 10, eff. June 19, 2009.

Sec. 3818.215. AUTHORITY TO BORROW MONEY AND TO ISSUE BONDS.

(a) The district may borrow money on terms and conditions as

determined by the board. Section 375.205, Local Government Code,

does not apply to a loan, line of credit, or other borrowing from

a bank or financial institution secured by revenue other than ad

valorem taxes.

(b) The district may issue by competitive bid or negotiated sale

bonds, notes, or other obligations payable wholly or partly from

ad valorem taxes, assessments, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources of money, to pay for any authorized district

purpose.

(c) The limitation on the outstanding principal amount of bonds,

notes, and other obligations provided by Section 49.4645, Water

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

889, Sec. 10, eff. June 19, 2009.

Sec. 3818.216. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to the rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

889, Sec. 10, eff. June 19, 2009.

Sec. 3818.217. ELECTIONS REGARDING TAXES AND BONDS. (a) The

district may issue, without an election, bonds, notes, and other

obligations secured by revenue other than ad valorem taxes.

(b) The district must hold an election in the manner provided by

Subchapter L, Chapter 375, Local Government Code, to obtain voter

approval before the district may impose an ad valorem tax or

issue bonds payable from ad valorem taxes.

(c) Section 375.243, Local Government Code, does not apply to

the district.

(d) All or part of any facilities or improvements that the

district may acquire by the issuance of district bonds may be

submitted as a single proposition or as several propositions to

be voted on at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

889, Sec. 10, eff. June 19, 2009.

Sec. 3818.218. COMPETITIVE BIDDING. Subchapter I, Chapter 49,

Water Code, applies to the district. Sections 375.221 and

375.223, Local Government Code, do not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

889, Sec. 10, eff. June 19, 2009.

Sec. 3818.219. TAX AND ASSESSMENT ABATEMENTS. The district may

grant in the manner authorized by Chapter 312, Tax Code, an

abatement for a tax or assessment owed to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

889, Sec. 10, eff. June 19, 2009.

SUBCHAPTER F. DISSOLUTION

Sec. 3818.251. APPLICABILITY OF OTHER LAW; EXCEPTION.

Subchapter M, Chapter 375, Local Government Code, applies to the

district except that in determining the percentage of surface

area under Section 375.262(2), Local Government Code, other

public areas and other property exempt from assessment under

Sections 375.161, 375.163, and 375.164 are not excluded.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.



CHAPTER 3819. BAYBROOK MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3819. BAYBROOK MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3819.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Baybrook Management District.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3819.002. BAYBROOK MANAGEMENT DISTRICT. The Baybrook

Management District is a special district created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3819.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the City of

Houston, Harris County, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the area of the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County or the City of Houston from

providing the level of services provided, as of June 20, 2003, to

the area in the district. The district is created to supplement

and not to supplant the county or city services provided in the

area in the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3819.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of development and

diversification of the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district, and of the public;

(2) provide needed funding to preserve, maintain, and enhance

the economic health and vitality of the district as a community

and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests, as well as the public.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3819.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 784,

Acts of the 78th Legislature, Regular Session, 2003, as that

territory may have been modified under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

(b) The boundaries and field notes of the district contained in

Section 4, Chapter 784, Acts of the 78th Legislature, Regular

Session, 2003, form a closure. A mistake made in the field notes

or in copying the field notes in the legislative process does not

in any way affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on a

bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3819.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created by the City of

Houston under Chapter 311, Tax Code;

(2) a tax abatement reinvestment zone created by the City of

Houston under Chapter 312, Tax Code; or

(3) an enterprise zone created by the City of Houston under

Chapter 2303, Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3819.007. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapter 375, Local Government Code,

applies to the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3819.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be construed liberally in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3819.051. COMPOSITION; TERMS. (a) Except as provided by

Subsection (c), the district is governed by a board of five

voting directors appointed under Section 3819.052 and five

nonvoting directors as provided by Section 3819.053.

(b) Voting directors serve staggered terms of four years, with

two or three directors' terms expiring June 1 of each

odd-numbered year.

(c) The board by resolution may increase or decrease the number

of directors on the board if the board finds it is in the best

interest of the district. The board may not consist of fewer

than 5 or more than 15 directors.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3819.052. APPOINTMENT OF DIRECTORS. The mayor and members

of the governing body of the City of Houston shall appoint voting

directors from persons recommended by the board. A person is

appointed if a majority of the directors and the mayor vote to

appoint that person.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3819.053. NONVOTING DIRECTORS. (a) The following persons

shall serve as nonvoting directors:

(1) the directors of the following departments of the City of

Houston or a person designated by that director:

(A) parks and recreation;

(B) planning and development;

(C) public works; and

(D) civic center; and

(2) the City of Houston's chief of police.

(b) If a department described by Subsection (a) is consolidated,

renamed, or changed, the board may appoint a director of the

consolidated, renamed, or changed department as a nonvoting

director. If a department described by Subsection (a) is

abolished, the board may appoint a representative of another

department that performs duties comparable to those performed by

the abolished department.

(c) Nonvoting directors are not counted for the purposes of

establishing a quorum of the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3819.054. CONFLICTS OF INTEREST; ONE-TIME AFFIDAVIT. (a)

Except as provided by this section:

(1) a director may participate in all board votes and decisions;

and

(2) Chapter 171, Local Government Code, governs conflicts of

interest for directors.

(b) Section 171.004, Local Government Code, does not apply to

the district. A director who has a substantial interest in a

business or charitable entity that will receive a pecuniary

benefit from a board action shall file a one-time affidavit

declaring the interest. An additional affidavit is not required

if the director's interest changes. After the affidavit is filed

with the board secretary, the director may participate in a

discussion or vote on that action if:

(1) a majority of the directors have a similar interest in the

same entity; or

(2) all other similar business or charitable entities in the

district will receive a similar pecuniary benefit.

(c) A director who is also an officer or employee of a public

entity may not participate in the discussion of or vote on a

matter regarding a contract with that public entity.

(d) For purposes of this section, a director has a substantial

interest in a charitable entity in the same manner that a person

would have a substantial interest in a business entity under

Section 171.002, Local Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3819.101. ADDITIONAL POWERS OF DISTRICT. The district may

exercise the powers given to:

(1) a corporation under Chapter 505, Local Government Code,

including the power to own, operate, acquire, construct, lease,

improve, and maintain projects described by that chapter;

(2) a housing finance corporation under Chapter 394, Local

Government Code, to provide housing or residential development

projects in the district; and

(3) a municipality under Chapter 380, Local Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.47, eff. April 1, 2009.

Sec. 3819.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3819.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3819.104. LAW ENFORCEMENT SERVICES. To protect the public

interest, the district may contract with Harris County or the

City of Houston to provide law enforcement services in the

district for a fee.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3819.105. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, applies to the district only for a contract that

has a value greater than $25,000.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3819.106. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. (a) The

district may join and pay dues to an organization that:

(1) enjoys tax-exempt status under Section 501(c)(3), (4), or

(6), Internal Revenue Code of 1986, as amended; and

(2) performs a service or provides an activity consistent with

the furtherance of a district purpose.

(b) An expenditure of public money for membership in the

organization is considered to further a district purpose and to

be for a public purpose.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3819.107. ECONOMIC DEVELOPMENT PROGRAMS. The district may

establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3819.108. MUNICIPAL APPROVAL. (a) Except as provided by

Subsection (b), the district must obtain approval from the

governing body of the City of Houston for:

(1) the issuance of bonds for an improvement project;

(2) the plans and specifications of an improvement project

financed by the bonds; and

(3) the plans and specifications of a district improvement

project related to:

(A) the use of land owned by the City of Houston;

(B) an easement granted by the City of Houston; or

(C) a right-of-way of a street, road, or highway.

(b) If the district obtains approval from the governing body of

the City of Houston for a capital improvements budget for a

period not to exceed five years, the district may finance the

capital improvements and issue bonds specified in the budget

without further approval from the City of Houston.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3819.151. DISBURSEMENTS OR TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3819.152. TAX AND BOND ELECTIONS. (a) The district shall

hold an election in the manner provided by Subchapter L, Chapter

375, Local Government Code, to obtain voter approval before the

district imposes a maintenance tax or issues bonds payable from

ad valorem taxes.

(b) The board may include more than one purpose in a single

proposition at an election.

(c) Section 375.243, Local Government Code, does not apply to

the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3819.153. MAINTENANCE AND OPERATION TAX. (a) If

authorized at an election held in accordance with Section

3819.152, the district may impose an annual ad valorem tax on

taxable property in the district for the:

(1) maintenance and operation of the district and the

improvements constructed or acquired by the district; or

(2) provision of a service.

(b) The board shall determine the tax rate.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3819.154. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose an assessment for any purpose

authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3819.155. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS. (a) The board may not finance a service or

improvement project with assessments under this chapter unless a

written petition requesting that service or improvement has been

filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district subject to assessment according to the

most recent certified tax appraisal roll for Harris County; or

(2) at least 25 owners of real property in the district, if more

than 25 persons own real property in the district according to

the most recent certified tax appraisal roll for Harris County.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3819.156. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3819.157. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue bonds or other obligations payable wholly or partly

from ad valorem taxes, assessments, impact fees, revenue, grants,

or other money of the district, or any combination of those

sources of money, to pay for any authorized purpose of the

district.

(b) In exercising the district's power to borrow, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3819.158. MUNICIPALITY NOT REQUIRED TO PAY DISTRICT

OBLIGATIONS. Except as provided by Section 375.263, Local

Government Code, a municipality is not required to pay a bond,

note, or other obligation of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3819.159. TAX AND ASSESSMENT ABATEMENTS. Without further

authorization or other procedural requirement, the district may

grant, consistent with Chapter 312, Tax Code, an abatement for a

tax or assessment owed to the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER E. DISSOLUTION

Sec. 3819.201. EXCEPTION FOR DISSOLUTION OF DISTRICT WITH

OUTSTANDING DEBT. (a) The board may vote to dissolve a district

that has debt. If the vote is in favor of dissolution, the

district shall remain in existence solely for the limited purpose

of discharging its debts. The dissolution is effective when all

debts have been discharged.

(b) Section 375.264, Local Government Code, does not apply to

the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.



CHAPTER 3820. BUFFALO BAYOU MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3820. BUFFALO BAYOU MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3820.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Buffalo Bayou Management District.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3820.002. BUFFALO BAYOU MANAGEMENT DISTRICT. The Buffalo

Bayou Management District is a special district created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3820.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the City of

Houston, Harris County, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the area of the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County or the City of Houston from

providing the level of services provided as of June 20, 2003, to

the area in the district. The district is created to supplement

and not to supplant the county or city services provided in the

area in the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3820.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of development and

diversification of the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district, and of the public;

(2) provide needed funding to preserve, maintain, and enhance

the economic health and vitality of the district as a community

and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests, as well as the public.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3820.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 997,

Acts of the 78th Legislature, Regular Session, 2003, as that

territory may have been modified under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

(b) The boundaries and field notes of the district contained in

Section 4, Chapter 997, Acts of the 78th Legislature, Regular

Session, 2003, form a closure. A mistake made in the field notes

or in copying the field notes in the legislative process does not

in any way affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on a

bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3820.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created by the City of

Houston under Chapter 311, Tax Code;

(2) a tax abatement reinvestment zone created by the City of

Houston under Chapter 312, Tax Code; or

(3) an enterprise zone created by the City of Houston under

Chapter 2303, Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3820.007. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapter 375, Local Government Code,

applies to the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3820.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be construed liberally in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3820.051. COMPOSITION; TERMS. (a) Except as provided by

Subsection (c), the district is governed by a board of 31 voting

directors appointed under Section 3820.052 and nonvoting

directors as provided by Section 3820.053.

(b) Voting directors serve staggered terms of four years, with

15 or 16 directors' terms expiring June 1 of each odd-numbered

year.

(c) The board by resolution may decrease the number of directors

on the board if the board finds it is in the best interest of the

district. The board may not consist of fewer than five

directors.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3820.052. APPOINTMENT OF DIRECTORS. The mayor and members

of the governing body of the City of Houston shall appoint voting

directors. A person is appointed if a majority of the members of

the governing body, including the mayor, vote to appoint that

person.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3820.053. NONVOTING DIRECTORS. (a) The following persons

shall serve as nonvoting directors:

(1) the directors of the following departments of the City of

Houston or a person designated by that director:

(A) parks and recreation;

(B) planning and development;

(C) public works; and

(D) civic center; and

(2) the City of Houston's chief of police.

(b) If a department described by Subsection (a) is consolidated,

renamed, or changed, the board may appoint a director of the

consolidated, renamed, or changed department as a nonvoting

director. If a department described by Subsection (a) is

abolished, the board may appoint a representative of another

department that performs duties comparable to those performed by

the abolished department.

(c) Nonvoting directors are not counted for the purposes of

establishing a quorum of the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3820.054. CONFLICTS OF INTEREST; ONE-TIME AFFIDAVIT. (a)

Except as provided by this section:

(1) a voting director may participate in all board votes and

decisions; and

(2) Chapter 171, Local Government Code, governs conflicts of

interest for voting directors.

(b) Section 171.004, Local Government Code, does not apply to

the district. A director who has a substantial interest in a

business or charitable entity that will receive a pecuniary

benefit from a board action shall file a one-time affidavit

declaring the interest. An additional affidavit is not required

if the director's interest changes. After the affidavit is filed

with the board secretary, the director may participate in a

discussion or vote on that action if:

(1) a majority of the directors have a similar interest in the

same entity; or

(2) all other similar business or charitable entities in the

district will receive a similar pecuniary benefit.

(c) A director who is also an officer or employee of a public

entity may not participate in the discussion of or vote on a

matter regarding a contract with that public entity.

(d) For purposes of this section, a director has a substantial

interest in a charitable entity in the same manner that a person

would have a substantial interest in a business entity under

Section 171.002, Local Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3820.101. ADDITIONAL POWERS OF DISTRICT. The district may

exercise the powers given to:

(1) a corporation under Chapter 505, Local Government Code,

including the power to own, operate, acquire, construct, lease,

improve, and maintain projects described by that chapter;

(2) a housing finance corporation under Chapter 394, Local

Government Code, to provide housing or residential development

projects in the district; and

(3) a municipality under Chapter 380, Local Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.48, eff. April 1, 2009.

Sec. 3820.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3820.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3820.104. LAW ENFORCEMENT SERVICES. To protect the public

interest, the district may contract with Harris County or the

City of Houston to provide law enforcement services in the

district for a fee.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3820.105. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, applies to the district only for a contract that

has a value greater than $15,000.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3820.106. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to an organization that:

(1) enjoys tax-exempt status under Section 501(c)(3), (4), or

(6), Internal Revenue Code of 1986, as amended; and

(2) performs a service or provides an activity consistent with

the furtherance of a district purpose.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3820.107. ECONOMIC DEVELOPMENT PROGRAMS. The district may

establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3820.151. DISBURSEMENTS OR TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3820.152. TAX AND BOND ELECTIONS. (a) The district shall

hold an election in the manner provided by Subchapter L, Chapter

375, Local Government Code, to obtain voter approval before the

district imposes a maintenance tax or issues bonds payable from

ad valorem taxes.

(b) The board may not submit multiple purposes in a single

proposition at an election.

(c) Section 375.243, Local Government Code, does not apply to

the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3820.153. MAINTENANCE AND OPERATION TAX. (a) If

authorized at an election held in accordance with Section

3820.152, the district may impose an annual ad valorem tax on

taxable property in the district for the:

(1) maintenance and operation of the district and the

improvements constructed or acquired by the district; or

(2) provision of a service.

(b) The board shall determine the tax rate.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3820.154. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose an assessment for any purpose

authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3820.155. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS. (a) The board may not finance a service or

improvement project with assessments under this chapter unless a

written petition requesting that service or improvement has been

filed with the board.

(b) The petition must be signed by the owners of a majority of

the assessed value of real property in the district subject to

assessment according to the most recent certified tax appraisal

roll for Harris County.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3820.156. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a cable operator as defined by 47 U.S.C. Section 522, as

amended.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3820.157. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue bonds or other obligations payable wholly or partly

from ad valorem taxes, assessments, impact fees, revenue, grants,

or other money of the district, or any combination of those

sources of money, to pay for any authorized purpose of the

district.

(b) In exercising the district's power to borrow, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3820.158. MUNICIPALITY NOT REQUIRED TO PAY DISTRICT

OBLIGATIONS. Except as provided by Section 375.263, Local

Government Code, the City of Houston is not required to pay a

bond, note, or other obligation of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3820.159. TAX AND ASSESSMENT ABATEMENTS. The district may

grant in the manner authorized by Chapter 312, Tax Code, an

abatement for a tax or assessment owed to the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER E. DISSOLUTION

Sec. 3820.201. EXCEPTION FOR DISSOLUTION OF DISTRICT WITH

OUTSTANDING DEBT. (a) The board may vote to dissolve a district

that has debt. If the vote is in favor of dissolution, the

district shall remain in existence solely for the limited purpose

of discharging its debts. The dissolution is effective when all

debts have been discharged.

(b) Section 375.264, Local Government Code, does not apply to

the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.



CHAPTER 3821. DOWNTOWN MIDLAND MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3821. DOWNTOWN MIDLAND MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3821.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Downtown Midland Management District.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3821.002. DOWNTOWN MIDLAND MANAGEMENT DISTRICT. The

Downtown Midland Management District is a special district

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3821.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the City of

Midland, Midland County, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the area of the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Midland County or the City of Midland from

providing the level of services provided, as of June 20, 2003, to

the area in the district. The district is created to supplement

and not to supplant the county or city services provided in the

area in the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3821.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of development and

diversification of the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district, and of the public;

(2) provide needed funding to preserve, maintain, and enhance

the economic health and vitality of the district as a community

and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests, as well as the public.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3821.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 1160,

Acts of the 78th Legislature, Regular Session, 2003, as that

territory may have been modified under:

(1) Section 3821.108 or its predecessor statute, former Section

27, Chapter 1160, Acts of the 78th Legislature, Regular Session,

2003;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district contained in

Section 4, Chapter 1160, Acts of the 78th Legislature, Regular

Session, 2003, form a closure. A mistake made in the field notes

or in copying the field notes in the legislative process does not

in any way affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on a

bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3821.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created by the City of

Midland under Chapter 311, Tax Code;

(2) a tax abatement reinvestment zone created by the City of

Midland under Chapter 312, Tax Code; or

(3) an enterprise zone created by the City of Midland under

Chapter 2303, Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3821.007. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapter 375, Local Government Code,

applies to the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3821.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be construed liberally in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3821.051. COMPOSITION; TERMS. (a) Except as provided by

Subsection (c), the district is governed by a board of nine

voting directors appointed under Section 3821.052 and nonvoting

directors as provided by Section 3821.053.

(b) Voting directors serve staggered terms of four years, with

four or five directors' terms expiring June 1 of each

odd-numbered year.

(c) The board by resolution may increase or decrease the number

of directors on the board if the board finds it is in the best

interest of the district. The board may not consist of fewer

than 7 or more than 13 directors.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3821.052. APPOINTMENT OF DIRECTORS. The board shall

nominate a slate of persons to serve on the succeeding board as

voting directors. The members of the governing body of the City

of Midland shall appoint as voting directors the slate of persons

nominated by the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3821.053. NONVOTING DIRECTORS. (a) The following persons

serve as nonvoting directors:

(1) the directors of the following departments of the City of

Midland or a person designated by that director:

(A) parks and recreation;

(B) planning and zoning; and

(C) public works; and

(2) the city manager of the City of Midland or a person

designated by the city manager.

(b) If a department described by Subsection (a) is consolidated,

renamed, or changed, the board may appoint a director of the

consolidated, renamed, or changed department as a nonvoting

director. If a department described by Subsection (a) is

abolished, the board may appoint a representative of another

department that performs duties comparable to those performed by

the abolished department.

(c) Nonvoting directors are not counted for the purposes of

establishing a quorum of the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3821.054. CONFLICTS OF INTEREST; ONE-TIME AFFIDAVIT. (a)

Except as provided by this section:

(1) a director may participate in all board votes and decisions;

and

(2) Chapter 171, Local Government Code, governs conflicts of

interest for directors.

(b) Section 171.004, Local Government Code, does not apply to

the district. A director who has a substantial interest in a

business or charitable entity that will receive a pecuniary

benefit from a board action shall file a one-time affidavit

declaring the interest. An additional affidavit is not required

if the director's interest changes. After the affidavit is filed

with the board secretary, the director may participate in a

discussion or vote on that action if:

(1) a majority of the directors have a similar interest in the

same entity; or

(2) all other similar business or charitable entities in the

district will receive a similar pecuniary benefit.

(c) A director who is also an officer or employee of a public

entity may not participate in the discussion of or vote on a

matter regarding a contract with that public entity.

(d) For purposes of this section, a director has a substantial

interest in a charitable entity in the same manner that a person

would have a substantial interest in a business entity under

Section 171.002, Local Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3821.101. ADDITIONAL POWERS OF DISTRICT. The district may

exercise the powers given to:

(1) a corporation under Chapter 505, Local Government Code,

including the power to own, operate, acquire, construct, lease,

improve, and maintain projects described by that chapter; and

(2) a housing finance corporation under Chapter 394, Local

Government Code, to provide housing or residential development

projects in the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.49, eff. April 1, 2009.

Sec. 3821.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3821.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3821.104. LAW ENFORCEMENT SERVICES. To protect the public

interest, the district may contract with Midland County or the

City of Midland to provide law enforcement services in the

district for a fee.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3821.105. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, applies to the district only for a contract that

has a value greater than $50,000.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3821.106. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to an organization that:

(1) enjoys tax-exempt status under Section 501(c)(3), (4), or

(6), Internal Revenue Code of 1986, as amended; and

(2) performs a service or provides an activity consistent with

the furtherance of a district purpose.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3821.107. ECONOMIC DEVELOPMENT PROGRAMS. (a) The district

may establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

(b) For purposes of this section, the district has all of the

powers of a municipality under Chapter 380, Local Government

Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3821.108. ANNEXATION. The district may annex territory

located inside the boundaries of a reinvestment zone created by

the City of Midland under Chapter 311, Tax Code, if the governing

body of the City of Midland consents to the annexation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3821.151. DISBURSEMENTS OR TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3821.152. TAX AND BOND ELECTIONS. (a) The district shall

hold an election in the manner provided by Subchapter L, Chapter

375, Local Government Code, to obtain voter approval before the

district imposes a maintenance tax or issues bonds payable from

ad valorem taxes.

(b) The board may include more than one purpose in a single

proposition at an election.

(c) Section 375.243, Local Government Code, does not apply to

the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3821.153. MAINTENANCE AND OPERATION TAX. (a) If

authorized at an election held in accordance with Section

3821.152, the district may impose an annual ad valorem tax on

taxable property in the district for the:

(1) maintenance and operation of the district and the

improvements constructed or acquired by the district; or

(2) provision of a service.

(b) The board shall determine the tax rate.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3821.154. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose an assessment for any purpose

authorized by this chapter.

(b) The board may not impose an assessment on a parcel of real

property that at the time of the assessment is appraised at less

than $200,000, according to the most recent certified tax

appraisal roll for Midland County, without the written consent of

the owner of the parcel.

(c) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(d) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(e) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3821.155. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS. (a) The board may not finance a service or

improvement project with assessments under this chapter unless a

written petition requesting that improvement or service has been

filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district subject to assessment according to the

most recent certified tax appraisal roll for Midland County; or

(2) at least 25 owners of real property in the district, if more

than 25 persons own real property in the district according to

the most recent certified tax appraisal roll for Midland County.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3821.156. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code;

(4) a cable operator as defined by 47 U.S.C. Section 522, as

amended; or

(5) a person who provides to the public advanced

telecommunications services.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3821.157. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue bonds or other obligations payable wholly or partly

from ad valorem taxes, assessments, impact fees, revenue, grants,

or other money of the district, or any combination of those

sources of money, to pay for any authorized purpose of the

district.

(b) In exercising the district's power to borrow, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3821.158. MUNICIPALITY NOT REQUIRED TO PAY DISTRICT

OBLIGATIONS. Except as provided by Section 375.263, Local

Government Code, the City of Midland is not required to pay a

bond, note, or other obligation of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3821.159. TAX AND ASSESSMENT ABATEMENTS. The district may

grant in the manner authorized by Chapter 312, Tax Code, an

abatement for a tax or assessment owed to the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER E. DISSOLUTION

Sec. 3821.201. EXCEPTION FOR DISSOLUTION OF DISTRICT WITH

OUTSTANDING DEBT. (a) The board may vote to dissolve a district

that has debt. If the vote is in favor of dissolution, the

district shall remain in existence solely for the limited purpose

of discharging its debts. The dissolution is effective when all

debts have been discharged.

(b) Section 375.264, Local Government Code, does not apply to

the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.



CHAPTER 3822. FALL CREEK MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3822. FALL CREEK MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3822.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Fall Creek Management District.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3822.002. FALL CREEK MANAGEMENT DISTRICT. The Fall Creek

Management District is a special district created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3822.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the City of

Houston, Harris County, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the area of the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County or the City of Houston from

providing the level of services provided, as of June 20, 2003, to

the area in the district. The district is created to supplement

and not to supplant the county or city services provided in the

area in the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3822.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of development and

diversification of the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district, and of the public;

(2) provide needed funding to preserve, maintain, and enhance

the economic health and vitality of the district as a community

and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests, as well as the public.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3822.005. DISTRICT TERRITORY. (a) The district is composed

of the territory described by Section 4, Chapter 1254, Acts of

the 78th Legislature, Regular Session, 2003, as that territory

may have been modified under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

(b) The boundaries and field notes of the district contained in

Section 4, Chapter 1254, Acts of the 78th Legislature, Regular

Session, 2003, form a closure. A mistake made in the field notes

or in copying the field notes in the legislative process does not

in any way affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on a

bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3822.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created by the City of

Houston under Chapter 311, Tax Code;

(2) a tax abatement reinvestment zone created by the City of

Houston under Chapter 312, Tax Code; or

(3) an enterprise zone created by the City of Houston under

Chapter 2303, Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3822.007. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapter 375, Local Government Code,

applies to the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3822.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be construed liberally in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3822.051. COMPOSITION; TERMS. (a) The district is

governed by a board of five directors appointed under Section

3822.052.

(b) Directors serve staggered terms of four years, with two or

three directors' terms expiring June 1 of each odd-numbered year.

(c) The board by resolution may increase or decrease the number

of directors on the board if the board finds it is in the best

interest of the district. The board may not consist of fewer

than 5 or more than 15 directors.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3822.052. APPOINTMENT OF DIRECTORS. The mayor and members

of the governing body of the City of Houston shall appoint

directors from persons recommended by the board. A person is

appointed if a majority of the directors and the mayor vote to

appoint that person.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3822.053. CONFLICTS OF INTEREST; ONE-TIME AFFIDAVIT. (a)

Except as provided by this section:

(1) a director may participate in all board votes and decisions;

and

(2) Chapter 171, Local Government Code, governs conflicts of

interest for directors.

(b) Section 171.004, Local Government Code, does not apply to

the district. A director who has a substantial interest in a

business or charitable entity that will receive a pecuniary

benefit from a board action shall file a one-time affidavit

declaring the interest. An additional affidavit is not required

if the director's interest changes. After the affidavit is filed

with the board secretary, the director may participate in a

discussion or vote on that action if:

(1) a majority of the directors have a similar interest in the

same entity; or

(2) all other similar business or charitable entities in the

district will receive a similar pecuniary benefit.

(c) A director who is also an officer or employee of a public

entity may not participate in the discussion of or vote on a

matter regarding a contract with that public entity.

(d) For purposes of this section, a director has a substantial

interest in a charitable entity in the same manner that a person

would have a substantial interest in a business entity under

Section 171.002, Local Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3822.101. ADDITIONAL POWERS OF DISTRICT. The district may

exercise the powers given to:

(1) a corporation under Chapter 505, Local Government Code,

including the power to own, operate, acquire, construct, lease,

improve, and maintain projects described by that chapter;

(2) a housing finance corporation under Chapter 394, Local

Government Code, to provide housing or residential development

projects in the district; and

(3) a municipality under Chapter 380, Local Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.50, eff. April 1, 2009.

Sec. 3822.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3822.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3822.104. LAW ENFORCEMENT SERVICES. To protect the public

interest, the district may contract with Harris County or the

City of Houston to provide law enforcement services in the

district for a fee.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3822.105. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, applies to the district only for a contract that

has a value greater than $25,000.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3822.106. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to an organization that enjoys

tax-exempt status under Section 501(c)(3), (4), or (6), Internal

Revenue Code of 1986, as amended, and may perform services or

provide activities consistent with the furtherance of the

purposes of the district. An expenditure of public money for

membership in the organization is considered to further the

purposes of the district and to be for a public purpose.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3822.107. ECONOMIC DEVELOPMENT PROGRAMS. The district may

establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3822.108. MUNICIPAL APPROVAL. (a) Except as provided by

Subsection (b), the district must obtain approval from the

governing body of the City of Houston for:

(1) the issuance of bonds for an improvement project;

(2) the plans and specifications of an improvement project

financed by the bonds; and

(3) the plans and specifications of a district improvement

project related to:

(A) the use of land owned by the City of Houston;

(B) an easement granted by the City of Houston; or

(C) a right-of-way of a street, road, or highway.

(b) If the district obtains approval from the governing body of

the City of Houston for a capital improvements budget for a

period not to exceed five years, the district may finance the

capital improvements and issue bonds specified in the budget

without further approval from the City of Houston.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3822.151. DISBURSEMENTS OR TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3822.152. TAX AND BOND ELECTIONS. (a) The district shall

hold an election in the manner provided by Subchapter L, Chapter

375, Local Government Code, to obtain voter approval before the

district imposes a maintenance tax or issues bonds payable from

ad valorem taxes.

(b) The board may include more than one purpose in a single

proposition at an election.

(c) Section 375.243, Local Government Code, does not apply to

the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3822.153. MAINTENANCE AND OPERATION TAX. (a) If

authorized at an election held in accordance with Section

3822.152, the district may impose an annual ad valorem tax on

taxable property in the district for the:

(1) maintenance and operation of the district and the

improvements constructed or acquired by the district; or

(2) provision of a service.

(b) The board shall determine the tax rate.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3822.154. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose an assessment for any purpose

authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3822.155. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS. (a) The board may not finance a service or

improvement project with assessments under this chapter unless a

written petition requesting that service or improvement has been

filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district subject to assessment according to the

most recent certified tax appraisal roll for Harris County; or

(2) at least 25 owners of real property in the district, if more

than 25 persons own real property in the district according to

the most recent certified tax appraisal roll for Harris County.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3822.156. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3822.157. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue bonds or other obligations payable wholly or partly

from ad valorem taxes, assessments, impact fees, revenue, grants,

or other money of the district, or any combination of those

sources of money, to pay for any authorized purpose of the

district.

(b) In exercising the district's power to borrow, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3822.158. MUNICIPALITY NOT REQUIRED TO PAY DISTRICT

OBLIGATIONS. Except as provided by Section 375.263, Local

Government Code, a municipality is not required to pay a bond,

note, or other obligation of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3822.159. TAX AND ASSESSMENT ABATEMENTS. Without further

authorization or other procedural requirement, the district may

grant, consistent with Chapter 312, Tax Code, an abatement for a

tax or assessment owed to the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER E. DISSOLUTION

Sec. 3822.201. EXCEPTION FOR DISSOLUTION OF DISTRICT WITH

OUTSTANDING DEBT. (a) The board may vote to dissolve a district

that has debt. If the vote is in favor of dissolution, the

district shall remain in existence solely for the limited purpose

of discharging its debts. The dissolution is effective when all

debts have been discharged.

(b) Section 375.264, Local Government Code, does not apply to

the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.



CHAPTER 3823. GREAT SOUTHWEST IMPROVEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3823. GREAT SOUTHWEST IMPROVEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3823.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Great Southwest Improvement District.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3823.002. GREAT SOUTHWEST IMPROVEMENT DISTRICT. The Great

Southwest Improvement District is a special district created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3823.003. DECLARATION OF INTENT. (a) The creation of the

district is essential to accomplish the purposes of Sections 52

and 52-a, Article III, and Section 59, Article XVI, Texas

Constitution, and other public purposes stated in this chapter.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the area of the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Tarrant County or the City of Arlington

from providing the level of services provided as of June 20,

2003, to the area in the district. The district is created to

supplement and not to supplant the county or city services

provided in the area in the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3823.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of development and

diversification of the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district, and of the public;

(2) provide needed funding to preserve, maintain, and enhance

the economic health and vitality of the district as a community

and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests, as well as the public.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3823.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 1159,

Acts of the 78th Legislature, Regular Session, 2003, as that

territory may have been modified under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

(b) The boundaries and field notes of the district contained in

Section 4, Chapter 1159, Acts of the 78th Legislature, Regular

Session, 2003, form a closure. A mistake made in the field notes

or in copying the field notes in the legislative process does not

in any way affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on a

bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3823.006. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapter 375, Local Government Code,

applies to the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3823.007. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be construed liberally in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3823.051. COMPOSITION; TERMS. The district is governed by

a board of nine directors who serve staggered terms of four

years, with four or five directors' terms expiring June 1 of each

odd-numbered year.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3823.052. QUALIFICATIONS. (a) To be qualified to serve as

a director, a person must be at least 18 years old and:

(1) an owner of property subject to assessment by the district;

(2) an owner of a beneficial interest in a trust that owns

property subject to assessment by the district; or

(3) an agent, employee, or tenant nominated by a person covered

by Subdivision (1) or (2).

(b) Section 375.063, Local Government Code, does not apply to

the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3823.053. APPOINTMENT OF DIRECTORS. The governing body of

the City of Arlington shall appoint directors from persons

recommended by the board as provided by Section 375.064, Local

Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3823.054. CONFLICTS OF INTEREST; ONE-TIME AFFIDAVIT. (a)

Except as provided by this section:

(1) a director appointed under Section 11 may participate in all

board votes and decisions; and

(2) Chapter 171, Local Government Code, governs conflicts of

interest for directors.

(b) Section 171.004, Local Government Code, does not apply to

the district. A director who has a substantial interest in a

business or charitable entity that will receive a pecuniary

benefit from a board action shall file a one-time affidavit

declaring the interest. An additional affidavit is not required

if the director's interest changes. After the affidavit is filed

with the board secretary, the director may participate in a

discussion or vote on that action if:

(1) a majority of the directors have a similar interest in the

same entity; or

(2) all other similar business or charitable entities in the

district will receive a similar pecuniary benefit.

(c) A director who is also an officer or employee of a public

entity may not participate in the discussion of or vote on a

matter regarding a contract with that public entity.

(d) For purposes of this section, a director has a substantial

interest in a charitable entity in the same manner that a person

would have a substantial interest in a business entity under

Section 171.002, Local Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3823.101. ADDITIONAL POWERS OF DISTRICT. The district may

exercise the powers given to:

(1) a corporation under Chapter 505, Local Government Code; and

(2) a housing finance corporation under Chapter 394, Local

Government Code, to provide housing or residential development

projects in the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.51, eff. April 1, 2009.

Sec. 3823.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation has each power of and is

considered for purposes of this chapter to be a local government

corporation created under Chapter 431, Transportation Code.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3823.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3823.104. LAW ENFORCEMENT SERVICES. To protect the public

interest, the district may contract with Tarrant County or the

City of Arlington to provide law enforcement services in the

district for a fee.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3823.105. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, applies to the district only for a contract that

has a value greater than $25,000.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3823.106. ELECTRONIC TRANSMISSIONS. (a) The district may

acquire, operate, or charge fees for the use of the district

conduits for:

(1) another person's:

(A) telecommunications network;

(B) fiber-optic cable; or

(C) electronic transmission line; or

(2) any other type of transmission line or supporting facility.

(b) The district may not require a person to use a district

conduit.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3823.151. DISBURSEMENTS OR TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3823.152. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose an assessment for any purpose

authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3823.153. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS. (a) The board may not finance a service or

improvement project under this chapter unless a written petition

requesting that service or improvement has been filed with the

board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district that will be subject to the assessment

according to the most recent certified tax appraisal roll for

Tarrant County; or

(2) at least 50 owners of real property in the district that

will be subject to the assessment, if more than 50 persons own

real property in the district that will be subject to assessment

according to the most recent certified tax appraisal roll for

Tarrant County.

(c) A petition requesting a project financed by bonds must be

signed by the owners of a majority of the assessed value of real

property in the district that will be subject to the assessment

according to the most recent certified tax appraisal roll for

Tarrant County.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3823.154. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3823.155. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue bonds or other obligations payable wholly or partly

from assessments, impact fees, revenue, grants, or other money of

the district, or any combination of those sources of money, to

pay for any authorized purpose of the district.

(b) In exercising the district's power to borrow, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation, or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER E. DISSOLUTION

Sec. 3823.201. EXCEPTION FOR DISSOLUTION OF DISTRICT WITH

OUTSTANDING DEBT. (a) The board may vote to dissolve a district

that has debt. If the vote is in favor of dissolution, the

district shall remain in existence solely for the limited purpose

of discharging its debts. The dissolution is effective when all

debts have been discharged.

(b) Section 375.264, Local Government Code, does not apply to

the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.



CHAPTER 3824. HARBORSIDE MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3824. HARBORSIDE MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3824.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Harborside Management District.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3824.002. HARBORSIDE MANAGEMENT DISTRICT. The Harborside

Management District is a special district created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3824.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the City of

Galveston, Galveston County, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the area of the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Galveston County or the City of Galveston

from providing the level of services provided, as of June 20,

2003, to the area in the district. The district is created to

supplement and not to supplant the county or city services

provided in the area in the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3824.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of development and

diversification of the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district, and of the public;

(2) provide needed funding to preserve, maintain, and enhance

the economic health and vitality of the district as a community

and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests, as well as the public.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3824.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 1255,

Acts of the 78th Legislature, Regular Session, 2003, as that

territory may have been modified under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

(b) The boundaries and field notes of the district contained in

Section 4, Chapter 1255, Acts of the 78th Legislature, Regular

Session, 2003, form a closure. A mistake made in the field notes

or in copying the field notes in the legislative process does not

in any way affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on a

bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3824.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created by the City of

Galveston under Chapter 311, Tax Code;

(2) a tax abatement reinvestment zone created by the City of

Galveston under Chapter 312, Tax Code; or

(3) an enterprise zone created by the City of Galveston under

Chapter 2303, Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3824.007. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapter 375, Local Government Code,

applies to the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3824.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be construed liberally in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3824.051. COMPOSITION; TERMS. (a) Except as provided by

Subsection (c), the district is governed by a board of five

voting directors appointed under Section 3824.052 and nonvoting

directors as provided by Section 3824.053.

(b) Voting directors serve staggered terms of four years, with

two or three directors' terms expiring June 1 of each

odd-numbered year.

(c) The board by resolution may increase or decrease the number

of directors on the board if the board finds it is in the best

interest of the district. The board may not consist of fewer

than 5 or more than 15 directors.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3824.052. APPOINTMENT OF DIRECTORS. The governing body of

the City of Galveston shall appoint voting directors to the

board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3824.053. NONVOTING DIRECTORS. (a) The following persons

serve as nonvoting directors:

(1) the directors of the following departments of the City of

Galveston or a person designated by that director:

(A) parks and recreation;

(B) planning and zoning; and

(C) public works; and

(2) the city manager of the City of Galveston or a person

designated by the city manager.

(b) If a department described by Subsection (a) is consolidated,

renamed, or changed, the board may appoint a director of the

consolidated, renamed, or changed department as a nonvoting

director. If a department described by Subsection (a) is

abolished, the board may appoint a representative of another

department that performs duties comparable to those performed by

the abolished department.

(c) Nonvoting directors are not counted for the purposes of

establishing a quorum of the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3824.054. CONFLICTS OF INTEREST; ONE-TIME AFFIDAVIT. (a)

Except as provided by this section:

(1) a director may participate in all board votes and decisions;

and

(2) Chapter 171, Local Government Code, governs conflicts of

interest for directors.

(b) Section 171.004, Local Government Code, does not apply to

the district. A director who has a substantial interest in a

business or charitable entity that will receive a pecuniary

benefit from a board action shall file a one-time affidavit

declaring the interest. An additional affidavit is not required

if the director's interest changes. After the affidavit is filed

with the board secretary, the director may participate in a

discussion or vote on that action if:

(1) a majority of the directors have a similar interest in the

same entity; or

(2) all other similar business or charitable entities in the

district will receive a similar pecuniary benefit.

(c) A director who is also an officer or employee of a public

entity may not participate in the discussion of or vote on a

matter regarding a contract with that public entity.

(d) For purposes of this section, a director has a substantial

interest in a charitable entity in the same manner that a person

would have a substantial interest in a business entity under

Section 171.002, Local Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3824.101. ADDITIONAL POWERS OF DISTRICT.The district may

exercise the powers given to:

(1) a corporation under Chapter 505, Local Government Code,

including the power to own, operate, acquire, construct, lease,

improve, and maintain projects described by that chapter;

(2) a housing finance corporation under Chapter 394, Local

Government Code, to provide housing or residential development

projects in the district;

(3) a municipality under Chapter 380, Local Government Code;

(4) an entity described in Chapters 284 and 441, Transportation

Code; and

(5) a district governed by Subchapters E and M, Chapter 60,

Water Code, and Section 61.116, Water Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.52, eff. April 1, 2009.

Sec. 3824.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3824.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3824.104. LAW ENFORCEMENT SERVICES. To protect the public

interest, the district may contract with Galveston County or the

City of Galveston to provide law enforcement services in the

district for a fee.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3824.105. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, applies to the district only for a contract that

has a value greater than $15,000.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3824.106. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. (a) The

district may join and pay dues to an organization that:

(1) enjoys tax-exempt status under Section 501(c)(3), (4), or

(6), Internal Revenue Code of 1986, as amended; and

(2) performs a service or provides an activity consistent with

the furtherance of a district purpose.

(b) An expenditure of public money for membership in the

organization is considered to further a district purpose and to

be for a public purpose.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3824.107. ECONOMIC DEVELOPMENT PROGRAMS. The district may

establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3824.151. DISBURSEMENTS OR TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3824.152. TAX AND BOND ELECTIONS. (a) The district shall

hold an election in the manner provided by Subchapter L, Chapter

375, Local Government Code, to obtain voter approval before the

district imposes a maintenance tax or issues bonds payable from

ad valorem taxes.

(b) The board may not include more than one purpose in a single

proposition at an election.

(c) Section 375.243, Local Government Code, does not apply to

the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3824.153. MAINTENANCE AND OPERATION TAX. (a) If

authorized at an election held in accordance with Section

3824.152, the district may impose an annual ad valorem tax on

taxable property in the district for the:

(1) maintenance and operation of the district and the

improvements constructed or acquired by the district; or

(2) provision of a service.

(b) The board shall determine the tax rate.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3824.154. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose an assessment for any purpose

authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3824.155. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS. (a) The board may not finance a service or

improvement project with assessments under this chapter unless a

written petition requesting that service or improvement has been

filed with the board.

(b) The petition must be signed by the owners of a majority of

the assessed value of real property in the district subject to

assessment according to the most recent certified tax appraisal

roll for Galveston County.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3824.156. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3824.157. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue bonds or other obligations payable wholly or partly

from ad valorem taxes, assessments, impact fees, revenue, grants,

or other money of the district, or any combination of those

sources of money, to pay for any authorized purpose of the

district.

(b) In exercising the district's power to borrow, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3824.158. MUNICIPALITY NOT REQUIRED TO PAY DISTRICT

OBLIGATIONS. Except as provided by Section 375.263, Local

Government Code, a municipality is not required to pay a bond,

note, or other obligation of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3824.159. TAX AND ASSESSMENT ABATEMENTS. Without further

authorization or other procedural requirement, the district may

grant, consistent with Chapter 312, Tax Code, an abatement for a

tax or assessment owed to the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER E. DISSOLUTION

Sec. 3824.201. EXCEPTION FOR DISSOLUTION OF DISTRICT WITH

OUTSTANDING DEBT. (a) The board may vote to dissolve a district

that has debt. If the vote is in favor of dissolution, the

district shall remain in existence solely for the limited purpose

of discharging its debts. The dissolution is effective when all

debts have been discharged.

(b) Section 375.264, Local Government Code, does not apply to

the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.



CHAPTER 3825. HARRIS COUNTY ROAD IMPROVEMENT DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODETITLE 4. DEVELOPMENT AND IMPROVEMENTSUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENTCHAPTER 3825. HARRIS COUNTY ROAD IMPROVEMENT DISTRICT NO. 1SUBCHAPTER A. GENERAL PROVISIONSSec. 3825.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "District" means Harris County Road Improvement District No. 1.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3825.002. HARRIS COUNTY ROAD IMPROVEMENT DISTRICT NO. 1. Harris County Road Improvement District No. 1 is a special district created under Section 52, Article III, and Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3825.003. PURPOSE; DECLARATION OF INTENT. (a) The creation of the district is essential to accomplish the purposes of Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other public purposes stated in this chapter.(b) The creation of the district is necessary to promote, develop, encourage, and maintain employment, commerce, transportation, housing, tourism, recreation, the arts, entertainment, economic development, safety, and the public welfare in the area of the district.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3825.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The district is created to serve a public use and benefit.(b) All land and other property included in the district will benefit from the improvements and services to be provided by the district under powers conferred by Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other powers granted under this chapter.(c) The creation of the district is in the public interest and is essential to:(1) further the public purposes of development and diversification of the economy of the state;(2) eliminate unemployment and underemployment; and(3) develop or expand transportation and commerce.(d) The present and prospective traffic congestion in the district and the safety of pedestrians and the limited availability of funds require the promotion and development of public transportation and pedestrian facilities and systems, and the district will serve the public purpose of securing expanded and improved transportation and pedestrian facilities and systems.(e) The district will:(1) promote the health, safety, and general welfare of residents, employers, employees, visitors, and consumers in the district, and of the public;(2) provide needed funding to preserve, maintain, and enhance the economic health and vitality of the district as a community; and(3) promote the health, safety, welfare, and enjoyment of the public by providing pedestrian ways and by landscaping and developing certain areas in the district, which are necessary for the restoration, preservation, and enhancement of scenic beauty.(f) Pedestrian ways along or across a street, whether at grade or above or below the surface, and street lighting, street landscaping, and street art objects are parts of and necessary components of a street and are considered to be a street or road improvement.(g) The district will not act as the agent or instrumentality of any private interest even though the district will benefit many private interests, as well as the public.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3825.005. DISTRICT TERRITORY. (a) The district is composed of the territory described by Section 4, Chapter 885, Acts of the 78th Legislature, Regular Session, 2003, as that territory may have been modified under:(1) Subchapter J, Chapter 49, Water Code; or(2) other law.(b) The boundaries and field notes of the district contained in Section 4, Chapter 885, Acts of the 78th Legislature, Regular Session, 2003, form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not in any way affect the district's:(1) organization, existence, or validity;(2) right to issue any type of bond for the purposes for which the district is created or to pay the principal of and interest on a bond;(3) right to impose or collect an assessment or tax; or(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3825.006. LIBERAL CONSTRUCTION OF CHAPTER. This chapter shall be construed liberally in conformity with the findings and purposes set forth in this chapter.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 3825.051. COMPOSITION; TERMS. The district is governed by a board of five elected directors. Directors serve staggered terms of four years.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3825.052. QUALIFICATIONS. (a) A person must meet the qualifications of Section 375.063, Local Government Code, to serve as a district director.(b) Section 49.052, Water Code, does not apply to district directors.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3825.053. ELECTION DATE. Elections for directors shall be held on the uniform election date in May in even-numbered years.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIESSec. 3825.101. POWERS OF DISTRICT. The district has all powers provided by the general laws on road districts and road utility districts created under Section 52, Article III, Texas Constitution, and conservation and reclamation districts and municipal management districts created under Section 59, Article XVI, Texas Constitution, including:(1) Chapters 257 and 441, Transportation Code;(2) Chapter 375, Local Government Code; and(3) Chapters 49 and 54, Water Code.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3825.102. AGREEMENTS; GRANTS. (a) The district may make an agreement with or accept a gift, grant, or loan from any person.(b) The implementation of a project is a governmental function or service for the purposes of Chapter 791, Government Code.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3825.103. LAW ENFORCEMENT SERVICES. To protect the public interest, the district may contract with a municipality or county to provide law enforcement services in the district for a fee.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER D. FINANCIAL PROVISIONSSec. 3825.151. AUTHORITY TO IMPOSE AD VALOREM TAXES, ASSESSMENTS, AND IMPACT FEES. The district may impose an ad valorem tax, assessment, or impact fee and use the proceeds of the tax, assessment, or impact fee for:(1) any district purpose, including the payment of debt or other contractual obligations; or(2) the payment of maintenance and operating expenses.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3825.152. ELECTIONS REGARDING TAXES OR BONDS. (a) The district must hold an election in the manner provided by Chapters 49 and 54, Water Code, to obtain voter approval before the district imposes a maintenance tax or issues bonds payable from ad valorem taxes.(b) The board may include more than one purpose in a single proposition at an election.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3825.153. MAINTENANCE AND OPERATION TAX. (a) The district may impose an annual ad valorem tax on taxable property in the district for any district purpose, including to:(1) maintain and operate the district and the improvements constructed or acquired by the district; or(2) provide a service.(b) The board shall determine the tax rate.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3825.154. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The board by resolution may impose an assessment for any purpose authorized by this chapter.(b) An assessment, a reassessment, or an assessment resulting from an addition to or correction of the assessment roll by the district, penalties and interest on an assessment or reassessment, an expense of collection, and reasonable attorney's fees incurred by the district:(1) are a first and prior lien against the property assessed;(2) are superior to any other lien or claim other than a lien or claim for county, school district, or municipal ad valorem taxes; and(3) are the personal liability of and a charge against the owners of the property even if the owners are not named in the assessment proceeding.(c) The lien is effective from the date of the board's resolution imposing the assessment until the date the assessment is paid. The board may enforce the lien in the same manner that the board may enforce an ad valorem tax lien against real property.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3825.155. PETITION REQUIRED FOR FINANCING SERVICES AND IMPROVEMENTS. (a) The board may not finance a service or improvement project through an assessment under this chapter unless a written petition requesting that service or improvement has been filed with the board.(b) The petition must be signed by:(1) the owners of a majority of the assessed value of real property in the district that will be subject to the assessment according to the most recent certified tax appraisal roll for the county in which the property is located; or(2) at least 25 owners of land in the district that will be subject to the assessment, if more than 25 persons own land in the district that will be subject to the assessment according to the most recent certified tax appraisal roll for the county in which the property is located.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3825.156. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND ASSESSMENTS. The district may not impose an impact fee or assessment on the property, including the equipment or facilities, of:(1) an electric utility as defined by Section 31.002, Utilities Code;(2) a gas utility as defined by Section 101.003 or 121.001, Utilities Code;(3) a telecommunications provider as defined by Section 51.002, Utilities Code; or(4) a cable operator as defined by 47 U.S.C. Section 522, as amended.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3825.157. BONDS AND OTHER OBLIGATIONS. (a) The district may issue bonds or other obligations payable wholly or partly from ad valorem taxes, assessments, impact fees, revenue, grants, or other money of the district, or any combination of those sources of money, to pay for any authorized purpose of the district.(b) In exercising the district's power to borrow, the district may issue a bond or other obligation in the form of a bond, note, certificate of participation or other instrument evidencing a proportionate interest in payments to be made by the district, or other type of obligation.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.



CHAPTER 3826. HARRIS COUNTY ROAD IMPROVEMENT DISTRICT NO. 2

SPECIAL DISTRICT LOCAL LAWS CODETITLE 4. DEVELOPMENT AND IMPROVEMENTSUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENTCHAPTER 3826. HARRIS COUNTY ROAD IMPROVEMENT DISTRICT NO. 2SUBCHAPTER A. GENERAL PROVISIONSSec. 3826.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "District" means Harris County Road Improvement District No. 2.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3826.002. HARRIS COUNTY ROAD IMPROVEMENT DISTRICT NO. 2. Harris County Road Improvement District No. 2 is a special district created under Section 52, Article III, and Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3826.003. PURPOSE; DECLARATION OF INTENT. (a) The creation of the district is essential to accomplish the purposes of Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other public purposes stated in this chapter.(b) The creation of the district is necessary to promote, develop, encourage, and maintain employment, commerce, transportation, housing, tourism, recreation, the arts, entertainment, economic development, safety, and the public welfare in the area of the district.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3826.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The district is created to serve a public use and benefit.(b) All land and other property included in the district will benefit from the improvements and services to be provided by the district under powers conferred by Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other powers granted under this chapter.(c) The creation of the district is in the public interest and is essential to:(1) further the public purposes of development and diversification of the economy of the state;(2) eliminate unemployment and underemployment; and(3) develop or expand transportation and commerce.(d) The present and prospective traffic congestion in the district and the safety of pedestrians and the limited availability of funds require the promotion and development of public transportation and pedestrian facilities and systems, and the district will serve the public purpose of securing expanded and improved transportation and pedestrian facilities and systems.(e) The district will:(1) promote the health, safety, and general welfare of residents, employers, employees, visitors, and consumers in the district, and of the public;(2) provide needed funding to preserve, maintain, and enhance the economic health and vitality of the district as a community; and(3) promote the health, safety, welfare, and enjoyment of the public by providing pedestrian ways and by landscaping and developing certain areas in the district, which are necessary for the restoration, preservation, and enhancement of scenic beauty.(f) Pedestrian ways along or across a street, whether at grade or above or below the surface, and street lighting, street landscaping, and street art objects are parts of and necessary components of a street and are considered to be a street or road improvement.(g) The district will not act as the agent or instrumentality of any private interest even though the district will benefit many private interests, as well as the public.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3826.005. DISTRICT TERRITORY. (a) The district is composed of the territory described by Section 4, Chapter 1297, Acts of the 78th Legislature, Regular Session, 2003, as that territory may have been modified under:(1) Subchapter J, Chapter 49, Water Code; or(2) other law.(b) The boundaries and field notes of the district contained in Section 4, Chapter 1297, Acts of the 78th Legislature, Regular Session, 2003, form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not in any way affect the district's:(1) organization, existence, or validity;(2) right to issue any type of bond for a purpose for which the district is created or to pay the principal of and interest on a bond;(3) right to impose or collect an assessment or tax; or(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3826.006. LIBERAL CONSTRUCTION OF CHAPTER. This chapter shall be construed liberally in conformity with the findings and purposes set forth in this chapter.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 3826.051. COMPOSITION; TERMS. The district is governed by a board of five elected directors. Directors serve staggered terms of four years.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3826.052. QUALIFICATIONS. (a) A person must meet the qualifications of Section 375.063, Local Government Code, to serve as a district director.(b) Section 49.052, Water Code, does not apply to district directors.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3826.053. ELECTION DATE. Elections for directors shall be held on the uniform election date in May in even-numbered years.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIESSec. 3826.101. POWERS OF DISTRICT. The district has all powers provided by the general laws on road districts and road utility districts created under Section 52, Article III, Texas Constitution, and conservation and reclamation districts and municipal management districts created under Section 59, Article XVI, Texas Constitution, including:(1) Chapters 257 and 441, Transportation Code;(2) Chapter 375, Local Government Code; and(3) Chapters 49 and 54, Water Code.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3826.102. AGREEMENTS; GRANTS. (a) The district may make an agreement with or accept a gift, grant, or loan from any person.(b) The implementation of a project is a governmental function or service for the purposes of Chapter 791, Government Code.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3826.103. LAW ENFORCEMENT SERVICES. To protect the public interest, the district may contract with a municipality or county to provide law enforcement services in the district for a fee.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER D. FINANCIAL PROVISIONSSec. 3826.151. AUTHORITY TO IMPOSE AD VALOREM TAXES, ASSESSMENTS, AND IMPACT FEES. The district may impose an ad valorem tax, assessment, or impact fee and use the proceeds of the tax, assessment, or impact fee for:(1) any district purpose, including the payment of debt or other contractual obligations; or(2) the payment of maintenance and operating expenses.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3826.152. ELECTIONS REGARDING TAXES OR BONDS. (a) The district must hold an election in the manner provided by Chapters 49 and 54, Water Code, to obtain voter approval before the district imposes a maintenance tax or issues bonds payable from ad valorem taxes.(b) The board may include more than one purpose in a single proposition at an election.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3826.153. MAINTENANCE AND OPERATION TAX. (a) The district may impose an annual ad valorem tax on taxable property in the district for any district purpose, including to:(1) maintain and operate the district and the improvements constructed or acquired by the district; or(2) provide a service.(b) The board shall determine the tax rate.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3826.154. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The board by resolution may impose an assessment for any purpose authorized by this chapter.(b) An assessment, a reassessment, or an assessment resulting from an addition to or correction of the assessment roll by the district, penalties and interest on an assessment or reassessment, an expense of collection, and reasonable attorney's fees incurred by the district:(1) are a first and prior lien against the property assessed;(2) are superior to any other lien or claim other than a lien or claim for county, school district, or municipal ad valorem taxes; and(3) are the personal liability of and a charge against the owners of the property even if the owners are not named in the assessment proceeding.(c) The lien is effective from the date of the board's resolution imposing the assessment until the date the assessment is paid. The board may enforce the lien in the same manner that the board may enforce an ad valorem tax lien against real property.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3826.155. PETITION REQUIRED FOR FINANCING SERVICES AND IMPROVEMENTS. (a) The board may not finance a service or improvement project through an assessment under this chapter unless a written petition requesting that service or improvement has been filed with the board.(b) The petition must be signed by:(1) the owners of a majority of the assessed value of real property in the district that will be subject to the assessment according to the most recent certified tax appraisal roll for the county in which the property is located; or(2) at least 25 owners of land in the district that will be subject to the assessment, if more than 25 persons own land in the district that will be subject to the assessment according to the most recent certified tax appraisal roll for the county in which the property is located.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3826.156. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND ASSESSMENTS. The district may not impose an impact fee or assessment on the property, including the equipment, rights-of-way, facilities, or improvements, of:(1) an electric utility or a power generation company as defined by Section 31.002, Utilities Code;(2) a gas utility as defined by Section 101.003 or 121.001, Utilities Code;(3) a telecommunications provider as defined by Section 51.002, Utilities Code; or(4) a cable operator as defined by 47 U.S.C. Section 522, as amended.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3826.157. BONDS AND OTHER OBLIGATIONS. (a) The district may issue bonds or other obligations payable wholly or partly from ad valorem taxes, assessments, impact fees, revenue, grants, or other money of the district, or any combination of those sources of money, to pay for any authorized purpose of the district.(b) In exercising the district's power to borrow, the district may issue a bond or other obligation in the form of a bond, note, certificate of participation or other instrument evidencing a proportionate interest in payments to be made by the district, or other type of obligation.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.



CHAPTER 3827. KATY TOWNE CENTRE DEVELOPMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 4. DEVELOPMENT AND IMPROVEMENTSUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENTCHAPTER 3827. KATY TOWNE CENTRE DEVELOPMENT DISTRICTSUBCHAPTER A. GENERAL PROVISIONSSec. 3827.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "District" means Katy Towne Centre Development District.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3827.002. KATY TOWNE CENTRE DEVELOPMENT DISTRICT. Katy Towne Centre Development District is a special district created under Section 52, Article III, Section 1-g, Article VIII, and Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3827.003. PURPOSE; DECLARATION OF INTENT. (a) The creation of the district is essential to accomplish the purposes of Sections 52 and 52-a, Article III, Section 1-g, Article VIII, and Section 59, Article XVI, Texas Constitution, and other public purposes stated in this chapter.(b) The creation of the district is necessary to promote, develop, encourage, and maintain employment, commerce, transportation, housing, tourism, recreation, the arts, entertainment, economic development, safety, and the public welfare in the area of the district.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3827.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The district is created to serve a public use and benefit.(b) All land and other property included in the district will benefit from the improvements and services to be provided by the district under powers conferred by Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other powers granted under this chapter.(c) The creation of the district is in the public interest and is essential to:(1) further the public purposes of development and diversification of the economy of the state;(2) eliminate unemployment and underemployment; and(3) develop or expand transportation and commerce.(d) The district will:(1) promote the health, safety, and general welfare of residents, employers, employees, visitors, and consumers in the district, and of the public;(2) provide needed funding to preserve, maintain, and enhance the economic health and vitality of the district as a community; and(3) promote the health, safety, welfare, and enjoyment of the public by providing pedestrian ways and by landscaping and developing certain areas in the district, which are necessary for the restoration, preservation, and enhancement of scenic beauty.(e) Pedestrian ways along or across a street, whether at grade or above or below the surface, and street lighting, street landscaping, and street art objects are parts of and necessary components of a street and are considered to be a street or road improvement.(f) The district will not act as the agent or instrumentality of any private interest even though the district will benefit many private interests, as well as the public.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3827.005. FINDINGS RELATED TO REDEVELOPMENT. The legislature finds that development or redevelopment in the area in the district would not occur solely through private investment in the reasonably foreseeable future and that the area in the district:(1) is unproductive, underdeveloped, or blighted;(2) substantially arrests and impairs the sound growth of the city of Katy because of:(A) obsolete platting;(B) deterioration of structures or site improvements; or(C) other factors;(3) retards the provision of housing accommodations;(4) is an economic and social liability;(5) is a menace to the public health, safety, morals, and welfare in its present condition and use; and(6) is predominantly open.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3827.006. DISTRICT TERRITORY. (a) The district is composed of the territory described by Section 4, Chapter 765, Acts of the 78th Legislature, Regular Session, 2003, as that territory may have been modified under:(1) Subchapter J, Chapter 49, Water Code; or(2) other law.(b) The boundaries and field notes of the district contained in Section 4, Chapter 765, Acts of the 78th Legislature, Regular Session, 2003, form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not in any way affect the district's:(1) organization, existence, or validity;(2) right to issue any type of bond for a purpose for which the district is created or to pay the principal of and interest on a bond;(3) right to impose or collect an assessment or tax; or(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3827.007. LIBERAL CONSTRUCTION OF CHAPTER. This chapter shall be construed liberally in conformity with the findings and purposes set forth in this chapter.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 3827.051. COMPOSITION; TERMS. The district is governed by a board of five directors. Directors serve staggered terms of four years.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3827.052. APPOINTMENT OF DIRECTORS. (a) The governing body of the City of Katy shall appoint directors to the board.(b) Section 375.063, Local Government Code, and Section 49.052, Water Code, do not apply to district directors.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3827.053. VACANCIES. A vacancy on the board shall be filled by the remaining directors.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIESSec. 3827.101. POWERS OF DISTRICT. The district has all powers provided by the general laws on road districts and road utility districts created under Section 52, Article III, Texas Constitution, and conservation and reclamation districts and municipal management districts created under Section 59, Article XVI, Texas Constitution, including:(1) Chapters 257 and 441, Transportation Code;(2) Chapter 375, Local Government Code; and(3) Chapters 49 and 54, Water Code.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3827.102. AGREEMENTS; GRANTS. (a) The district may make an agreement with or accept a gift, grant, or loan from any person.(b) The implementation of a project is a governmental function or service for the purposes of Chapter 791, Government Code.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3827.103. LAW ENFORCEMENT SERVICES. To protect the public interest, the district may contract with a municipality or county to provide law enforcement services in the district for a fee.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3827.104. USE AND ALTERATION OF PUBLIC WAYS. Section 375.093(c), Local Government Code, applies to the district.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER D. FINANCIAL PROVISIONSSec. 3827.151. AUTHORITY TO IMPOSE AD VALOREM TAXES, ASSESSMENTS, AND IMPACT FEES. The district may impose an ad valorem tax, assessment, or impact fee and use the proceeds of the tax, assessment, or impact fee for:(1) any district purpose, including the payment of debt or other contractual obligations; or(2) the payment of maintenance and operating expenses.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3827.152. TAX AND BOND ELECTIONS. (a) The district must hold an election in the manner provided by Chapters 49 and 54, Water Code, to obtain voter approval before the district imposes a maintenance tax or issues bonds payable from ad valorem taxes.(b) The board may not include more than one purpose in a single proposition at an election.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3827.153. MAINTENANCE AND OPERATION TAX. (a) The district may impose an annual ad valorem tax on taxable property in the district for any district purpose, including to:(1) maintain and operate the district, including improvements constructed or acquired by the district; or(2) provide a service.(b) The board shall determine the tax rate.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3827.154. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The board by resolution may impose an assessment for any purpose authorized by this chapter.(b) An assessment, a reassessment, or an assessment resulting from an addition to or correction of the assessment roll by the district, penalties and interest on an assessment or reassessment, an expense of collection, and reasonable attorney's fees incurred by the district:(1) are a first and prior lien against the property assessed;(2) are superior to any other lien or claim other than a lien or claim for county, school district, or municipal ad valorem taxes; and(3) are the personal liability of and a charge against the owners of the property even if the owners are not named in the assessment proceeding.(c) The lien is effective from the date of the board's resolution imposing the assessment until the date the assessment is paid. The board may enforce the lien in the same manner that the board may enforce an ad valorem tax lien against real property.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3827.155. PETITION REQUIRED FOR FINANCING SERVICES AND IMPROVEMENTS. (a) The board may not finance a service or improvement project through an assessment under this chapter unless a written petition requesting that service or improvement has been filed with the board.(b) The petition must be signed by:(1) the owners of a majority of the assessed value of real property in the district that will be subject to the assessment according to the most recent certified tax appraisal roll for the county in which the property is located; or(2) at least 25 owners of real property in the district that will be subject to the assessment, if more than 25 persons own real property in the district that will be subject to the assessment according to the most recent certified tax appraisal roll for the county in which the property is located.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3827.156. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND ASSESSMENTS. The district may not impose an impact fee or assessment on the property, including the equipment, rights-of-way, facilities, or improvements, of:(1) an electric utility or a power generation company as defined by Section 31.002, Utilities Code;(2) a gas utility as defined by Section 101.003 or 121.001, Utilities Code;(3) a telecommunications provider as defined by Section 51.002, Utilities Code; or(4) a person who provides to the public cable television or advanced telecommunications services.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3827.157. TAX INCREMENT REINVESTMENT ZONE; POWERS; ELIGIBILITY. (a) Without further authorization or procedural requirement, the district is a tax increment reinvestment zone under Chapter 311, Tax Code.(b) The district has all powers provided under Chapter 311, Tax Code.(c) The district and an overlapping taxing unit may enter into an interlocal agreement for the payment of all or a portion of the tax increment of the unit to the district.(d) The base year value of the district, for tax increment financing purposes, is the value as of January 1, 2003, of all taxable real property in the district as shown on the certified tax rolls of the central appraisal district.(e) All or any part of the area of the district is eligible to be included in a tax increment reinvestment zone created by the City of Katy under Chapter 311, Tax Code.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3827.158. BONDS AND OTHER OBLIGATIONS. (a) The district may issue bonds or other obligations payable wholly or partly from ad valorem taxes, assessments, impact fees, revenue, grants, or other money of the district, or any combination of those sources of money, to pay for any authorized purpose of the district.(b) In exercising the district's power to borrow, the district may issue a bond or other obligation in the form of a bond, note, certificate of participation or other instrument evidencing a proportionate interest in payments to be made by the district, or other type of obligation.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.



CHAPTER 3828. LAKE VIEW MANAGEMENT AND DEVELOPMENT DISTRICT IN HENDERSON COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3828. LAKE VIEW MANAGEMENT AND DEVELOPMENT DISTRICT

IN HENDERSON COUNTY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3828.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Commission" means the Texas Commission on Environmental

Quality.

(3) "District" means the Lake View Management and Development

District.

(4) "Improvement project" means a program or project authorized

by Section 3828.102, inside or outside the boundaries of the

district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.002. CREATION AND NATURE OF DISTRICT. (a) The Lake

View Management and Development District is a special district

created under Section 59, Article XVI, Texas Constitution.

(b) The board by resolution may change the district's name. The

board shall give written notice of the change to the commission.

(c) The district is a governmental unit for the purposes of

Chapter 101, Civil Practice and Remedies Code, and operations of

the district are considered to be essential governmental

functions and not proprietary functions for all purposes,

including the application of that chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.003. PURPOSE; LEGISLATIVE FINDINGS. (a) The creation

of the district is essential to accomplish the purposes of

Sections 52 and 52-a, Article III, and Section 59, Article XVI,

Texas Constitution, and other public purposes stated in this

chapter.

(b) All land and other property included in the district will

benefit from the improvement projects and services to be

accomplished by the district under powers conferred by Sections

52 and 52-a, Article III, and Section 59, Article XVI, Texas

Constitution, and other powers granted under this chapter.

(c) The creation of the district:

(1) is essential to the conservation and beneficial use of the

water, land, including soil, and other natural resources in or

adjacent to the district;

(2) is essential to further the public purposes of:

(A) economic development and diversification of the state;

(B) elimination of unemployment and underemployment; and

(C) stimulation and development of transportation and commerce;

(3) will promote the health, safety, and general welfare of

residents, employers, employees, and consumers in the district

and in Henderson County and of the public; and

(4) is in the public interest.

(d) The district's operations and the district's improvement

projects will enable the district to preserve, maintain, and

enhance the economic health and vitality of the area in the

district as a community, residential, recreational, business, and

commerce center.

(e) The district will promote the health, safety, welfare,

education, convenience, and enjoyment of the public by:

(1) improving, landscaping, and developing certain areas in and

adjacent to the district; and

(2) providing public services and facilities in and adjacent to

the district that are necessary for the restoration,

preservation, enhancement, and enjoyment of scenic beauty.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 3, Chapter 1292,

Acts of the 78th Legislature, Regular Session, 2003, as that

territory may have been modified under:

(1) Section 3828.105 or its predecessor statute, former Section

18, Chapter 1292, Acts of the 78th Legislature, Regular Session,

2003; or

(2) other law.

(b) The boundaries of the district form a closure. A mistake in

the name or spelling of a party to a deed or to the page or

volume where filed in the deed records of Henderson County, or in

the name of a survey or abstract, does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to enter into any type of contract for

the purposes for which the district is created;

(3) the district's right to impose, assess, or collect taxes,

fees, or charges; or

(4) the operation of the board or the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.005. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be construed liberally in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3828.051. COMPOSITION; TERMS. (a) The district is

governed by a board of five directors who serve staggered terms

of four years.

(b) The board shall hold an election on the uniform election day

in February of each even-numbered year to elect the appropriate

number of directors.

For expiration of Subsection (c), see Subsection (c)

(c) The board shall hold the first election under this section

in 2010. This subsection expires September 1, 2012.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.052. ELIGIBILITY. To be qualified to serve as a

director, a person must be at least 18 years of age and:

(1) reside in the district;

(2) own real property in the district;

(3) own at least 10 percent of the outstanding interest of a

corporation or general or limited partnership that owns real

property in the district; or

(4) be an agent, employee, officer, or director of a

corporation, limited liability company, or partnership that owns

real property in the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.053. VACANCY. (a) The remaining directors shall fill

a vacancy on the board by appointing a person who meets the

qualifications prescribed by Section 3828.052.

(b) If there are fewer than three directors, on petition by the

owner or owners of a majority of the assessed value of the real

property in the district according to the most recent certified

tax appraisal roll for Henderson County, the Commissioners Court

of Henderson County shall appoint the necessary number of

directors to fill all board vacancies.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

249, Sec. 1, eff. May 27, 2009.

Sec. 3828.0535. VOTING REQUIREMENT. A concurrence of a majority

of the total membership of the board is sufficient for

transacting any business of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

249, Sec. 2, eff. May 27, 2009.

Sec. 3828.054. DIRECTOR'S BOND; OATH OR AFFIRMATION. (a) As

soon as practicable after a director is elected or appointed, the

director shall execute a bond for $10,000 payable to the district

and conditioned on the faithful performance of the director's

duties.

(b) The bond must be approved by the board.

(c) The bond and constitutional oath or affirmation of office

shall be filed with the district and the district shall retain

the bond and oath or affirmation in the district records.

(d) The district shall pay the cost of the bond.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.055. OFFICERS. The board shall elect from among the

directors a presiding officer, a vice presiding officer, a

secretary, and any other officers the board considers necessary.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

249, Sec. 3, eff. May 27, 2009.

Sec. 3828.056. COMPENSATION. A director is not entitled to

compensation for service on the board but is entitled to

reimbursement for necessary and reasonable expenses incurred in

carrying out the duties and responsibilities of a director.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

For expiration of this section, see Subsection (e).

Sec. 3828.057. INITIAL DIRECTORS. (a) The following directors

serve until March 1, 2008:

(1) Position One: Murray Holland

(2) Position Two: Scott Griffith

(3) Position Three: Thomas Corcoran

(4) Position Four: David Jaderlund

(5) Position Five: Robert Whitman

(b) The board shall hold an election to elect all directors on

the uniform election day in February 2008. Persons elected to

Positions One and Two serve terms expiring March 1, 2010.

Persons elected to Positions Three, Four and Five serve terms

expiring March 1, 2012.

(c) The board shall hold an election in 2010 and 2012 in

accordance with Section 3828.051(b) to elect directors to fill

the positions the terms of which expire on March 1 of those

years.

(d) Sections 3828.051(a) and 3828.052 do not apply to initial

directors.

(e) This section expires September 1, 2012.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.058. DISTRICT CONFIRMATION ELECTION. (a) As soon as

practicable after all initial directors have qualified for

office, the initial directors shall hold an organizational

meeting and call a confirmation election to be held not later

than the second uniform election date occurring after the date of

the organizational meeting.

(b) The confirmation election to confirm the establishment of

the district shall be called and held in the manner provided by

Subchapter D, Chapter 49, Water Code. If a majority of the votes

cast at a confirmation election do not favor the creation of the

district, the board may call subsequent elections, but may not

call another confirmation election sooner than six months after

the date of the previous election.

(c) Before the district is confirmed at an election, the

district may carry on business as the board may determine except

that the district may not borrow money or impose or assess a tax

or an assessment.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3828.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties provided by:

(1) the general laws relating to conservation and reclamation

districts created under Section 59, Article XVI, Texas

Constitution, including Chapters 49 and 54, Water Code, except

that the district's bonds and other securities are not subject to

the jurisdiction or supervision of the commission under Chapter

49, Water Code, or other law;

(2) the general laws relating to road districts and road utility

districts created under Section 52(b), Article III, Texas

Constitution, including Chapters 257 and 441, Transportation

Code;

(3) Chapter 372 or 382, Local Government Code, in the same

manner as a municipality or a county;

(4) Chapter 375, Local Government Code; and

(5) Chapter 505, Local Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.53, eff. April 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.022, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

249, Sec. 4, eff. May 27, 2009.

Sec. 3828.102. IMPROVEMENT PROJECTS. The district may provide,

or it may enter into contracts with a governmental or private

entity to provide, the following types of improvement projects or

activities in support of or incidental to those projects:

(1) a retail or wholesale water treatment, supply, and

distribution facility or system to provide potable and nonpotable

water to the residents and businesses of the district, including

a wastewater and sewerage collection and treatment facility or

system, provided that treated effluent water resulting from a

sewerage treatment facility operated by or in the district may be

used by the district for irrigation in the district;

(2) septic tank maintenance services inside or outside the

district and solid waste disposal services if the board

determines the action to be necessary and appropriate to protect

the district;

(3) a macadamized, graveled, or paved road, street, or turnpike,

inside and outside the district to the extent authorized by

Section 52, Article III, Texas Constitution;

(4) the planning, design, construction, improvement, and

maintenance of:

(A) landscaping;

(B) highway right-of-way or transit corridor beautification and

improvement;

(C) lighting, banners, and signs;

(D) a street or sidewalk;

(E) a hiking and cycling path or trail;

(F) a pedestrian walkway, skywalk, crosswalk, or tunnel;

(G) a park, lake, garden, recreational facility, sports

facility, open space, scenic area, or related exhibit or

preserve;

(H) a fountain, plaza, or pedestrian mall; or

(I) a drainage or storm-water detention improvement;

(5) protection and improvement of the quality of storm water

that flows through the district;

(6) the planning, design, construction, improvement,

maintenance, and operation of:

(A) a solid waste, water, sewer, or power facility or service,

including an electrical, gas, steam, or chilled water facility;

or

(B) an off-street parking facility or heliport;

(7) the planning and acquisition of:

(A) public art and sculpture and related exhibits and

facilities; or

(B) an educational and cultural exhibit or facility;

(8) the planning, design, construction, acquisition, lease,

rental, improvement, maintenance, installation, and management of

and provision of furnishings for a facility for:

(A) a conference, convention, or exhibition;

(B) a manufacturer, consumer, or trade show;

(C) a civic, community, or institutional event; or

(D) an exhibit, display, attraction, special event, or seasonal

or cultural celebration or holiday;

(9) the removal, razing, demolition, or clearing of land or

improvements in connection with an improvement project;

(10) the acquisition and improvement of land or other property

for the mitigation of the environmental effects of an improvement

project;

(11) the acquisition of property or an interest in property in

connection with an authorized improvement project;

(12) a special or supplemental service for the improvement and

promotion of the district or an area adjacent to the district or

for the protection of public health and safety in or adjacent to

the district, including:

(A) advertising;

(B) promotion;

(C) tourism;

(D) health and sanitation;

(E) public safety;

(F) security;

(G) fire protection or emergency medical services;

(H) business recruitment;

(I) development;

(J) elimination of traffic congestion; and

(K) recreational, educational, or cultural improvements,

enhancements, and services;

(13) a canal, waterway, bulkhead, or dock, inside or outside the

district's boundaries, that is necessary to, incidental to, or in

aid of the navigation of inland water;

(14) a floodplain or wetlands regulation project, including the

acquisition of necessary local, state, or federal permits; or

(15) any similar public improvement, facility, or service.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

249, Sec. 5, eff. May 27, 2009.

Sec. 3828.103. GENERAL POWERS REGARDING CONTRACTS. (a) The

district may:

(1) enter into a contract with any person to accomplish any

district purpose, including a contract for:

(A) the payment, repayment, or reimbursement of costs incurred

by that person on behalf of the district, including all or part

of the costs of an improvement project and interest on the

reimbursed cost; or

(B) the use, occupancy, lease, rental, operation, maintenance,

or management of all or part of a proposed or existing

improvement project; and

(2) apply for and contract with any person to receive,

administer, and perform a duty or obligation of the district

under a federal, state, local, or private gift, grant, loan,

conveyance, transfer, bequest, or other financial assistance

arrangement relating to the investigation, planning, analysis,

study, design, acquisition, construction, improvement,

completion, implementation, or operation by the district or

others of a proposed or existing improvement project.

(b) A contract the district enters into to carry out a purpose

of this chapter may be on any terms and for any period the board

determines.

(c) Any person may contract with the district to carry out the

purposes of this chapter without further statutory or other

authorization.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.104. RULES. The district may adopt rules:

(1) to administer or operate the district;

(2) for the use, enjoyment, availability, protection, security,

and maintenance of the district's properties and facilities; or

(3) to provide for public safety and security in the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.105. ADDITION OR REMOVAL OF TERRITORY. The board may

add, delete, or exclude territory in the manner provided by

Subchapter J, Chapter 49, Water Code, as limited by Section

54.016, Water Code, except that:

(1) for purposes of this section, a reference in Subchapter J,

Chapter 49, Water Code, or Section 54.016, Water Code, to a tax

means an ad valorem tax;

(2) Section 54.016, Water Code, and Section 42.042, Local

Government Code, do not apply to the district's annexation of

land restricted primarily to commercial or business use;

(3) land may not be added or annexed to the district without the

consent of the owners of the land; and

(4) land may not be removed or disannexed from the district at

any time during which any bonds or other obligations of the

district that are payable, wholly or partly, from ad valorem

taxes are outstanding.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.106. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain inside district boundaries for any

public purpose.

(b) The district may exercise the power of eminent domain

outside district boundaries only to construct, acquire, operate,

repair, or maintain a water supply line or sanitary sewer line.

(c) The district's power of eminent domain must be exercised in

the manner provided by Chapter 21, Property Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.107. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the incorporation of a nonprofit

corporation to assist and act for the district in implementing an

improvement project or providing a service authorized by this

chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Subchapter D, Chapter 431, Transportation Code; and

(2) may implement any improvement project and provide any

service authorized by this chapter and approved by the board.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner, for the same term,

and on the same conditions as a board of directors of a local

government corporation created under Subchapter D, Chapter 431,

Transportation Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.108. ECONOMIC DEVELOPMENT. The district may create

economic development programs and exercise the economic

development powers that:

(1) Chapter 380, Local Government Code, provides to a

municipality with a population of more than 100,000; and

(2) Chapter 1509, Government Code, provides to any municipality.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.109. TERMS OF EMPLOYMENT; COMPENSATION. The board may

employ and establish the terms of employment and compensation of

an executive director or general manager and any other district

employees the board considers necessary.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.110. USE OF ROADWAY, PARK, OR OTHER PUBLIC AREA OF THE

DISTRICT. (a) The board by rule may regulate the private use of

a public roadway, open space, park, sidewalk, or similar public

area in the district. To the extent the district rules conflict

with a rule, order, or regulation of Henderson County or the

Tarrant Regional Water District, the rule, order, or regulation

of the county or Tarrant Regional Water District controls. A

rule may provide for the safe and orderly use of public roadways,

open spaces, parks, sidewalks, and similar public areas or

facilities.

(b) The board may require a permit for a parade, demonstration,

celebration, entertainment event, or similar nongovernmental

activity in or on a public roadway, open space, park, sidewalk,

or similar public area or facility. The board may charge a fee

for the permit application or for public safety or security

services in an amount the board considers necessary.

(c) The board may require a permit or franchise agreement with a

vendor, concessionaire, exhibitor, or similar private or

commercial person or organization for the limited use of the area

or facility on terms and on payment of a permit or franchise fee

the board may impose.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.111. ZONING BY COUNTY. (a) If requested by the

district to exercise zoning powers, Henderson County may

exercise, solely in the district boundaries, the zoning powers

granted to counties in Subchapter E, Chapter 231, Local

Government Code, without holding the election required by Section

231.075 of that code.

(b) If the county exercises zoning powers, the board shall

exercise and perform the powers, duties, and functions of a lake

planning commission under Section 231.077, Local Government Code.

(c) This section does not apply to land or facilities owned by

the Tarrant Regional Water District.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.112. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) The division procedure is prescribed by Sections 53.030

through 53.041, Water Code.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land:

(1) outside Henderson County; or

(2) in the corporate limits or extraterritorial jurisdiction of

a municipality, unless the municipality consents.

(d) Any new district created by the division of the district has

all the powers and duties of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1002, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 3828.151. GENERAL POWERS REGARDING FINANCIAL MATTERS. The

district may:

(1) impose an ad valorem tax on all taxable property in the

district;

(2) impose an assessment or impact fee in the manner provided

for a municipality or county under Chapter 372 or 382, Local

Government Code, on all industrial, commercial, and residential

property in the district;

(3) impose and apply the proceeds from a sales and use tax, and

a hotel occupancy tax, as authorized by this chapter;

(4) impose a rate, fee, or charge for the use of an improvement

project or the consumption of a product resulting from an

improvement project;

(5) borrow money for a district purpose by issuing or executing

bonds, notes, credit agreements, or other obligations of any kind

found by the board to be necessary or appropriate for the

district purpose;

(6) establish, revise, repeal, enforce, collect, and apply the

proceeds from a user fee or charge for the enjoyment, sale,

rental, or other use of a district facility, service, property,

or improvement project;

(7) provide or secure the payment or repayment of the costs and

expenses of the establishment, administration, and operation of

the district and the district's costs or share of the costs of an

improvement project or district contractual obligation or

indebtedness by or through a lease, installment purchase

contract, or other agreement with any person, or the imposition

of taxes, user fees, concessions, rentals, or other revenues or

resources of the district;

(8) establish user charges related to the operation of various

public services, including public water supply services, for the

collection and treatment of wastewater, and for the operation of

storm-water facilities, including the regulation of storm water

for the protection of water quality in the district, and for the

provision of septic tank maintenance services inside and outside

the district;

(9) undertake separately or jointly with other persons all or

part of the cost of an improvement project, including an

improvement project:

(A) for improving, enhancing, and supporting public safety and

security, fire protection and emergency medical services, and law

enforcement in and adjacent to the district; or

(B) that confers a general benefit on the entire district or a

special benefit on a definable part of the district; and

(10) enter into a tax abatement agreement in accordance with the

general laws of this state authorizing and applicable to tax

abatement agreements by municipalities.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.023, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

249, Sec. 6, eff. May 27, 2009.

Sec. 3828.152. IMPACT FEES AND ASSESSMENTS; EXEMPTION. (a) The

district may impose an impact fee or assessment, including an

impact fee or assessment on residential property, only in the

manner provided by Chapter 372 or 382, Local Government Code, for

a municipality, county, or public improvement district, according

to the benefit received by the property.

(b) An impact fee for residential property must be for the

limited purpose of providing capital funding for:

(1) public water and wastewater facilities;

(2) drainage and storm-water facilities; and

(3) streets and alleys.

(c) The district may not impose an impact fee or assessment on

the property, including equipment and facilities, of a public

utility provider or a cable operator as defined by 47 U.S.C.

Section 522, as amended.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.024, eff. September 1, 2009.

Sec. 3828.153. MAINTENANCE AND OPERATION TAX; ELECTION. (a)

The district may impose a tax for maintenance and operation

purposes, including for funds for:

(1) planning, constructing, acquiring, maintaining, repairing,

and operating all necessary land, plants, works, facilities,

improvements, appliances, and equipment of the district; and

(2) paying costs of services, engineering and legal fees, and

organization and administrative expenses.

(b) The district may not impose a maintenance and operation tax

unless the tax is approved by a majority of the voters voting at

an election held for that purpose. If the tax is approved, the

board may have the tax assessed and collected in the same manner

as other district ad valorem taxes.

(c) A maintenance and operation tax election may be held at the

same time and in conjunction with any other district election.

The election may be called by a separate election order or as

part of any other election order.

(d) The proposition in a maintenance and operation tax election

may be for a specific maximum rate or for an unlimited rate.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.154. USE OF SURPLUS MAINTENANCE AND OPERATION MONEY.

If the district has surplus maintenance and operation tax money

that is not needed for the purposes for which it was collected,

the money may be used for any authorized purpose.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.155. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue bonds in the manner provided by Subchapter J, Chapter

375, Local Government Code, except that Sections 375.207 and

375.208 do not apply to bonds issued under this chapter.

(b) In addition to the sources of money described by Subchapter

J, Chapter 375, Local Government Code, the bonds of the district

may be secured and made payable, wholly or partly, by a pledge of

any part of the net proceeds the district receives from the sales

and use tax and the hotel occupancy tax authorized by this

chapter and from any other district revenues.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.156. TAXES FOR BONDS AND OTHER OBLIGATIONS. (a) At

the time bonds or other obligations payable wholly or partly from

ad valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

(b) Bonds or other obligations that are secured by and payable

from ad valorem taxes may not be issued unless the bonds and the

imposition of the taxes are approved by a majority of the voters

in the district voting at an election held for that purpose.

(c) The district shall hold an election required by this section

in the manner provided by Subchapter L, Chapter 375, Local

Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.157. INAPPLICABILITY OF CERTAIN TAX CODE PROVISIONS.

Sections 26.04, 26.05, and 26.07, Tax Code, do not apply to a tax

imposed under Section 3828.153 or 3828.156.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.158. HOTEL OCCUPANCY TAX. (a) In this section,

"hotel" has the meaning assigned by Section 156.001, Tax Code.

(b) For purposes of this section, a reference in Subchapter A,

Chapter 352, Tax Code, to a county is a reference to the district

and a reference in Subchapter A, Chapter 352, Tax Code, to the

county's officers or governing body is a reference to the board.

(c) Except as inconsistent with this section, Subchapter A,

Chapter 352, Tax Code, governs a hotel occupancy tax authorized

by this section, including the collection of the tax, subject to

the limitations prescribed by Sections 352.002(b) and (c), Tax

Code.

(d) The board by order may impose, repeal, increase, or decrease

the rate of a tax on a person who, under a lease, concession,

permit, right of access, license, contract, or agreement, pays

for the use or possession or for the right to the use or

possession of a room that:

(1) is in a hotel located in the district's boundaries;

(2) costs $2 or more each day; and

(3) is ordinarily used for sleeping.

(e) The amount of the tax may not exceed seven percent of the

price paid for a room in a hotel.

(f) The district may examine and receive information related to

the imposition of hotel occupancy taxes to the same extent as if

the district were a municipality.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.159. USE OF HOTEL OCCUPANCY TAX. (a) The district

may use the proceeds from a hotel occupancy tax imposed under

Section 3828.158 for any of the district's purposes and for the

purposes described by Section 352.1015, Tax Code, to the extent

the board considers appropriate.

(b) During each interval of three calendar years following the

date on which a hotel occupancy tax imposed under Section

3828.158 is initially collected, the board may not apply an

annual average of more than 10 percent of the amount of tax

collected under that section, excluding any interest earnings or

investment profits and after a deduction for the costs of

imposing and collecting the taxes, for the administrative

expenses of the district or a district purpose other than:

(1) the costs of advertising and promoting tourism; or

(2) the costs of business development and commerce, including

the costs of planning, designing, constructing, acquiring,

leasing, financing, owning, operating, maintaining, managing,

improving, repairing, rehabilitating, or reconstructing

improvement projects for:

(A) conferences, conventions, and exhibitions;

(B) manufacturer, consumer, or trade shows; and

(C) civic, community, or institutional events.

(c) For purposes of this section, a reference in Subchapter B,

Chapter 352, Tax Code, to a county is a reference to the district

and a reference in Subchapter B, Chapter 352, Tax Code, to the

county's officers or governing body is a reference to the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER E. SALES AND USE TAX

Sec. 3828.201. MEANINGS OF WORDS AND PHRASES. Words and phrases

used in this subchapter that are defined by Chapters 151 and 321,

Tax Code, have the meanings assigned by Chapters 151 and 321, Tax

Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.202. APPLICABILITY OF CERTAIN TAX CODE PROVISIONS.

(a) Except as otherwise provided by this subchapter, Subtitles A

and B, Title 2, Tax Code, and Chapter 151, Tax Code, apply to

taxes imposed under this subchapter and to the administration and

enforcement of those taxes in the same manner that those laws

apply to state taxes.

(b) The provisions of Subchapters C, D, E, and F, Chapter 323,

Tax Code, relating to county sales and use taxes apply to the

application, collection, and administration of a sales and use

tax imposed under this subchapter to the extent consistent with

this chapter, as if references in Chapter 323, Tax Code, to a

county referred to the district and references to a commissioners

court referred to the board.

(c) Sections 323.401-323.404 and 323.505, Tax Code, do not apply

to a tax imposed under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.203. AUTHORIZATION; ELECTION. (a) The district may

adopt, reduce, or repeal the sales and use tax authorized by this

subchapter at an election in which a majority of the voters of

the district voting in the election approve the adoption,

reduction, or repeal of the tax, as applicable.

(b) The board by order may call an election to adopt, reduce, or

repeal a sales and use tax. The election must be held on the

next available uniform election date that occurs at least 45 days

after the date the order calling the election was passed.

(c) The district shall provide notice of the election and shall

hold the election in the manner prescribed by Chapter 54, Water

Code, for bond elections for municipal utility districts.

(d) The ballots shall be printed to provide for voting for or

against the following appropriate proposition:

(1) "Adoption of a ___ percent district sales and use tax within

the district";

(2) "Reduction of the district sales and use tax within the

district from ___ percent to ___ percent"; or

(3) "Repeal of the district sales and use tax within the

district."

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.204. EFFECTIVE DATE OF TAX. A tax imposed under this

subchapter or the repeal or reduction of a tax under this

subchapter takes effect on the first day of the calendar quarter

that occurs after the date the comptroller receives the copy of

the resolution as required by Section 323.405(b), Tax Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.205. SALES AND USE TAX RATE. (a) On adoption of the

tax authorized by this subchapter, there is imposed a tax of two

percent, or the maximum rate at which the combined tax rate of

all local sales and use taxes in any location in the district

does not exceed two percent, on the receipts from the sale at

retail of taxable items within the district, and an excise tax on

the use, storage, or other consumption within the district of

taxable items purchased, leased, or rented from a retailer within

the district during the period that the tax is in effect.

(b) The rate of the excise tax is the same as the rate of the

sales tax portion of the tax and is applied to the sales price of

the taxable item.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.206. EFFECT OF ANNEXATION OR EXCLUSION OF TERRITORY.

(a) If all or part of the district territory is annexed by a

municipality that has adopted and is imposing a sales and use

tax, the sales and use tax imposed by the district in the annexed

territory shall be reduced, if required, in even multiples of

one-eighth percent, and without the necessity of an election, so

that the combined rate of all sales and use taxes imposed by

Henderson County, the annexing municipality, and all other

political subdivisions within the annexed territory of the

district will not exceed two percent, except that:

(1) a sales and use tax previously adopted by the district for

the annexed territory may not be reduced to less than one-half

percent; and

(2) a reduction of the district's sales and use tax in the

portions of the district that are not annexed is not required.

(b) Not later than the 10th day after the date of the annexation

or exclusion of territory by the district or the annexation of

all or part of the territory of the district by a municipality

requiring a reduction of the district's sales and use tax as

provided by this section, the board shall send to the

comptroller, by certified or registered mail, certified copies of

all resolutions, orders, or ordinances pertaining to the

annexation or exclusion of the territory by a district or

municipality.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3828.207. EXAMINATION AND RECEIPT OF INFORMATION. The

district may examine and receive information related to the

imposition of a sales and use tax to the same extent as if the

district were a municipality.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER F. DISSOLUTION OF DISTRICT

Sec. 3828.251. DISSOLUTION. (a) Except as provided by

Subsection (b) and the terms of a joint development and operating

agreement, the board:

(1) may dissolve the district; and

(2) shall dissolve the district on receipt of a written petition

requesting dissolution signed by the owners of 75 percent of the

acreage of real property in the district.

(b) The board may not dissolve the district until the district's

outstanding indebtedness or contractual obligations have been

repaid or discharged.

(c) After the board dissolves the district, the board shall

transfer ownership of all district property and assets to

Henderson County.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.



CHAPTER 3829. SIENNA PLANTATION MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3829. SIENNA PLANTATION MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3829.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Sienna Plantation Management District.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3829.002. SIENNA PLANTATION MANAGEMENT DISTRICT. The

Sienna Plantation Management District is a special district

created under Section 59, Article XVI, Texas Constitution. (Acts

78th Leg., R.S., Ch. 987, Sec. 1(a))

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3829.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the City of

Missouri City, Fort Bend County, and other political subdivisions

to contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the area of the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Fort Bend County or the City of Missouri

City from providing the level of services provided, as of June

20, 2003, to the area in the district. The district is created

to supplement and not to supplant the county or city services

provided in the area in the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3829.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of development and

diversification of the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district, and of the public;

(2) provide needed funding to preserve, maintain, and enhance

the economic health and vitality of the district as a community

and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests, as well as the public.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3829.005. DISTRICT TERRITORY. (a) The district is composed

of the territory described by Section 4, Chapter 987, Acts of the

78th Legislature, Regular Session, 2003, as that territory may

have been modified under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

(b) The boundaries and field notes of the district contained in

Section 4, Chapter 987, Acts of the 78th Legislature, Regular

Session, 2003, form a closure. A mistake made in the field notes

or in copying the field notes in the legislative process does not

in any way affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on a

bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3829.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created by the City of

Missouri City under Chapter 311, Tax Code;

(2) a tax abatement reinvestment zone created by the City of

Missouri City under Chapter 312, Tax Code; or

(3) an enterprise zone created by the City of Missouri City

under Chapter 2303, Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3829.007. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapter 375, Local Government Code,

applies to the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3829.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be construed liberally in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3829.051. COMPOSITION; TERMS. (a) Except as provided by

Subsection (c), the district is governed by a board of five

directors appointed under Section 3829.052.

(b) Directors serve staggered terms of four years, with two or

three directors' terms expiring June 1 of each odd-numbered year.

(c) The board by resolution may increase or decrease the number

of directors on the board if the board finds it is in the best

interest of the district. The board may not consist of fewer

than 5 or more than 15 directors.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3829.052. APPOINTMENT OF DIRECTORS. The board shall

nominate a slate of persons to serve as directors. The members

of the governing body of the City of Missouri City shall appoint

as directors the slate of persons nominated by the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3829.053. CONFLICTS OF INTEREST; ONE-TIME AFFIDAVIT. (a)

Except as provided by this section:

(1) a director may participate in all board votes and decisions;

and

(2) Chapter 171, Local Government Code, governs conflicts of

interest for directors.

(b) Section 171.004, Local Government Code, does not apply to

the district. A director who has a substantial interest in a

business or charitable entity that will receive a pecuniary

benefit from a board action shall file a one-time affidavit

declaring the interest. An additional affidavit is not required

if the director's interest changes. After the affidavit is filed

with the board secretary, the director may participate in a

discussion or vote on that action if:

(1) a majority of the directors have a similar interest in the

same entity; or

(2) all other similar business or charitable entities in the

district will receive a similar pecuniary benefit.

(c) A director who is also an officer or employee of a public

entity may not participate in the discussion of or vote on a

matter regarding a contract with that public entity.

(d) For purposes of this section, a director has a substantial

interest in a charitable entity in the same manner that a person

would have a substantial interest in a business entity under

Section 171.002, Local Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3829.054. COMPENSATION. (a) A director is entitled to

receive fees of office and reimbursement for actual expenses as

provided by Section 49.060, Water Code.

(b) Sections 375.069 and 375.070, Local Government Code, do not

apply to the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1070, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3829.101. ADDITIONAL POWERS OF DISTRICT. The district may

exercise the powers given to:

(1) a corporation under Chapter 505, Local Government Code,

including the power to own, operate, acquire, construct, lease,

improve, and maintain projects described by that chapter;

(2) a housing finance corporation under Chapter 394, Local

Government Code, to provide housing or residential development

projects in the district; and

(3) a municipality under Chapter 380, Local Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.54, eff. April 1, 2009.

Sec. 3829.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3829.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3829.104. LAW ENFORCEMENT SERVICES. To protect the public

interest, the district may contract with Fort Bend County or the

City of Missouri City to provide law enforcement services in the

district for a fee.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3829.105. COMPETITIVE BIDDING. (a) Subchapter I, Chapter

49, Water Code, applies to the district.

(b) Sections 375.221 and 375.223, Local Government Code, do not

apply to the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1070, Sec. 2, eff. June 19, 2009.

Sec. 3829.106. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to an organization that enjoys

tax-exempt status under Section 501(c)(3), (4), or (6), Internal

Revenue Code of 1986, as amended, and perform services or provide

activities consistent with the furtherance of the purposes of the

district. An expenditure of public money for membership in the

organization is considered to further the purposes of the

district and to be for a public purpose.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3829.107. ECONOMIC DEVELOPMENT PROGRAMS. The district may

establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3829.108. ANNEXATION OR EXCLUSION OF LAND. (a) The

district may annex land as provided by Subchapter J, Chapter 49,

Water Code.

(b) The district may exclude land as provided by Subchapter J,

Chapter 49, Water Code.

(c) Section 375.044(b), Local Government Code, does not apply to

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1070, Sec. 3, eff. June 19, 2009.

Sec. 3829.109. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

1070, Sec. 3, eff. June 19, 2009.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3829.151. DISBURSEMENTS OR TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3829.152. TAX AND BOND ELECTIONS. (a) The district shall

hold an election in the manner provided by Subchapter L, Chapter

375, Local Government Code, to obtain voter approval before the

district imposes a maintenance tax or issues bonds payable from

ad valorem taxes.

(b) The board may include more than one purpose in a single

proposition at an election.

(c) Section 375.243, Local Government Code, does not apply to

the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3829.153. MAINTENANCE AND OPERATION TAX. (a) If

authorized at an election held in accordance with Section

3829.152, the district may impose an annual ad valorem tax in

accordance with Section 49.107, Water Code, on taxable property

in the district for any purpose, including the:

(1) maintenance and operation of the district and the

improvements constructed or acquired by the district;

(2) construction or acquisition of improvements; or

(3) provision of a service.

(b) The board shall determine the tax rate.

(c) Section 49.107(h), Water Code, does not apply to the

district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1070, Sec. 4, eff. June 19, 2009.

Sec. 3829.154. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose an assessment for any purpose

authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3829.155. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS. (a) The board may not finance a service or

improvement project with assessments under this chapter unless a

written petition requesting that service or improvement has been

filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district subject to assessment according to the

most recent certified tax appraisal roll for Fort Bend County; or

(2) at least 25 owners of real property in the district, if more

than 25 persons own real property in the district according to

the most recent certified tax appraisal roll for Fort Bend

County.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3829.156. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3829.157. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue bonds or other obligations payable wholly or partly

from ad valorem taxes, assessments, impact fees, revenue, grants,

or other money of the district, or any combination of those

sources of money, to pay for any authorized purpose of the

district.

(b) The district may borrow money on terms determined by the

board. Section 375.205, Local Government Code, does not apply to

a loan, line of credit, or other debt from a bank or financial

institution secured by revenue other than ad valorem taxes.

(c) The limitation on the outstanding principal amount of bonds,

notes, and other obligations provided by Section 49.4645, Water

Code, does not apply to the district.

(d) At the time the district issues bonds payable wholly or

partly from ad valorem taxes, the board shall impose a continuing

direct annual ad valorem tax, without limit as to rate or amount,

for each year that all or part of the bonds are outstanding as

required and in the manner provided by Sections 54.601 and

54.602, Water Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1070, Sec. 5, eff. June 19, 2009.

Sec. 3829.158. MUNICIPALITY NOT REQUIRED TO PAY DISTRICT

OBLIGATIONS. Except as provided by Section 375.263, Local

Government Code, a municipality is not required to pay a bond,

note, or other obligation of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3829.159. TAX AND ASSESSMENT ABATEMENTS. Without further

authorization or other procedural requirement, the district may

grant, consistent with Chapter 312, Tax Code, an abatement for a

tax or assessment owed to the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3829.160. MONEY USED FOR IMPROVEMENTS OR SERVICES. The

district may acquire, construct, finance, operate, or maintain

any improvement or service authorized under this chapter or

Chapter 375, Local Government Code, using any money available to

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1070, Sec. 6, eff. June 19, 2009.

Sec. 3829.161. METHOD OF NOTICE FOR HEARING. The district may

mail the notice required by Section 375.115(c), Local Government

Code, by certified or first class United States mail. The board

shall determine the method of notice.

Added by Acts 2009, 81st Leg., R.S., Ch.

1070, Sec. 6, eff. June 19, 2009.

SUBCHAPTER E. DISSOLUTION

Sec. 3829.201. EXCEPTION FOR DISSOLUTION OF DISTRICT WITH

OUTSTANDING DEBT. (a) The board may vote to dissolve a district

that has debt. If the vote is in favor of dissolution, the

district shall remain in existence solely for the limited purpose

of discharging its debts. The dissolution is effective when all

debts have been discharged.

(b) Section 375.264, Local Government Code, does not apply to

the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER F. PUBLIC TRANSIT SYSTEM AND PARKING FACILITIES

Sec. 3829.251. PUBLIC TRANSIT SYSTEM. The district may acquire,

lease as lessor or lessee, construct, develop, own, operate, and

maintain a public transit system to serve the area within the

boundaries of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1070, Sec. 7, eff. June 19, 2009.

Sec. 3829.252. PARKING FACILITIES AUTHORIZED; OPERATION BY

PRIVATE ENTITY. (a) The district may acquire, lease as lessor

or lessee, construct, develop, own, operate, and maintain parking

facilities or a system of parking facilities, including:

(1) lots, garages, parking terminals, or other structures or

accommodations for motor vehicle off-street parking; and

(2) equipment, entrances, exits, fencing, and other accessories

necessary for safety and convenience in parking vehicles.

(b) A parking facility of the district may be leased to, or

operated for the district by, an entity other than the district.

(c) The district's parking facilities are a program authorized

by the legislature under Section 52-a, Article III, Texas

Constitution. The district's parking facilities serve the public

purposes of the district and are owned, used, and held for a

public purpose even if leased or operated by a private entity for

a term of years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1070, Sec. 7, eff. June 19, 2009.

Sec. 3829.253. RULES. The district may adopt rules covering its

public transit system or its public parking facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1070, Sec. 7, eff. June 19, 2009.

Sec. 3829.254. FINANCING OF PUBLIC TRANSIT SYSTEM OR PARKING

FACILITIES. (a) The district may use any of its resources,

including revenue, assessments, taxes, or grant or contract

proceeds, to pay the cost of acquiring or operating a public

transit system or public parking facilities.

(b) The district may:

(1) set, charge, impose, and collect fees for the use of the

public transit system or public parking facilities; and

(2) issue bonds or notes to finance the cost of the public

transit system or public parking facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1070, Sec. 7, eff. June 19, 2009.



CHAPTER 3830. SPRING BRANCH AREA COMMUNITY IMPROVEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3830. SPRING BRANCH AREA COMMUNITY IMPROVEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3830.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Spring Branch Area Community

Improvement District.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3830.002. SPRING BRANCH AREA COMMUNITY IMPROVEMENT

DISTRICT. The Spring Branch Area Community Improvement District

is a special district created under Section 59, Article XVI,

Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3830.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the area of the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County or the City of Houston from

providing the level of services provided as of June 20, 2003, to

the area in the district. The district is created to supplement

and not to supplant the county or city services provided in the

area in the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3830.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of development and

diversification of the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district and of the public;

(2) provide needed funding to preserve, maintain, and enhance

the economic health and vitality of the district as a community

and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests, as well as the public.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3830.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 777,

Acts of the 78th Legislature, Regular Session, 2003, as that

territory may have been modified under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

(b) The boundaries and field notes of the district contained in

Section 4, Chapter 777, Acts of the 78th Legislature, Regular

Session, 2003, form a closure. A mistake made in the field notes

or in copying the field notes in the legislative process does not

in any way affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on a

bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3830.006. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapter 375, Local Government Code,

applies to the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3830.007. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be construed liberally in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3830.051. COMPOSITION; TERMS. (a) The district is

governed by a board of 13 directors appointed under Section

3830.053.

(b) Directors serve staggered terms of four years, with six or

seven directors' terms expiring June 1 of each odd-numbered year.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3830.052. QUALIFICATIONS. (a) To be qualified to serve as

a director, a person must be at least 18 years old and:

(1) an owner of property subject to assessment by the district;

(2) an owner of a beneficial interest in a trust that owns

property subject to assessment by the district; or

(3) an agent, employee, or tenant nominated by a person

described in Subdivision (1) or (2).

(b) Section 375.063, Local Government Code, does not apply to

the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3830.053. APPOINTMENT OF DIRECTORS. The mayor and members

of the governing body of the City of Houston shall appoint

directors from persons recommended by the board. A person is

appointed if a majority of the members of the governing body,

including the mayor, vote to appoint that person.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3830.054. CONFLICTS OF INTEREST; ONE-TIME AFFIDAVIT. (a)

Except as provided by this section:

(1) a director may participate in all board votes and decisions;

and

(2) Chapter 171, Local Government Code, governs conflicts of

interest for directors.

(b) Section 171.004, Local Government Code, does not apply to

the district. A director who has a substantial interest in a

business or charitable entity that will receive a pecuniary

benefit from a board action shall file a one-time affidavit

declaring the interest. An additional affidavit is not required

if the director's interest changes. After the affidavit is filed

with the board secretary, the director may participate in a

discussion or vote on that action if:

(1) a majority of the directors have a similar interest in the

same entity; or

(2) all other similar business or charitable entities in the

district will receive a similar pecuniary benefit.

(c) A director who is also an officer or employee of a public

entity may not participate in the discussion of or vote on a

matter regarding a contract with that same public entity.

(d) For purposes of this section, a director has a substantial

interest in a charitable entity in the same manner that a person

would have a substantial interest in a business entity under

Section 171.002, Local Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3830.055. NOTICE AND APPROVAL OF PROPERTY OWNERS. (a) Not

later than the 30th day before the date of the first board

meeting, written notice must be mailed by certified mail, return

receipt requested, to each property owner in the district who

could be subject to assessment by the district at the address of

the property owner as reflected on the most recent certified tax

appraisal roll for Harris County.

(b) The notice under Subsection (a) must include:

(1) a description and definition of the district;

(2) the purpose of the district;

(3) a statement that the district, by action of the board, may

charge an assessment for an improvement to be made in the

district; and

(4) the time, date, and location of the first board meeting.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3830.101. ADDITIONAL POWERS OF DISTRICT. The district may

exercise the powers given to:

(1) a corporation under Chapter 505, Local Government Code; and

(2) a housing finance corporation under Chapter 394, Local

Government Code, to provide housing or residential development

projects in the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.55, eff. April 1, 2009.

Sec. 3830.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3830.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3830.104. LAW ENFORCEMENT SERVICES. To protect the public

interest, the district may contract to provide law enforcement

services in the district for a fee.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3830.105. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, applies to the district only for a contract that

has a value greater than $15,000.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3830.106. ELECTRONIC TRANSMISSIONS. (a) The district may

acquire, operate, or charge fees for the use of the district

conduits for:

(1) another person's:

(A) telecommunications network;

(B) fiber-optic cable; or

(C) electronic transmission line; or

(2) any other type of transmission line or supporting facility.

(b) The district may not require a person to use a district

conduit.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3830.151. DISBURSEMENTS OR TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3830.152. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose an assessment for any purpose

authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the resolution of the

board imposing the assessment until the date the assessment is

paid. The board may enforce the lien in the same manner that the

board may enforce an ad valorem tax lien against real property.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3830.153. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS. (a) The board may not finance a service or

improvement project with assessments or bonds under this chapter

unless a written petition requesting that service or improvement

has been filed with the board.

(b) A petition requesting a project financed by assessment must

be signed by:

(1) the owners of a majority of the assessed value of real

property in the district subject to assessment according to the

most recent certified tax appraisal roll for Harris County; or

(2) at least 50 owners of real property in the district that

will be subject to the assessment, if more than 50 persons own

real property subject to the assessment in the district according

to the most recent certified tax appraisal roll for Harris

County.

(c) A petition requesting a project financed by bonds must be

signed by the owners of a majority of the assessed value of real

property in the district that will be subject to the assessment

according to the most recent certified tax appraisal roll for

Harris County.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3830.154. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

Sec. 3830.155. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue bonds or other obligations payable wholly or partly

from assessments, impact fees, revenue, grants, or other money of

the district, or any combination of those sources of money, to

pay for any authorized purpose of the district.

(b) In exercising the district's power to borrow, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER E. DISSOLUTION

Sec. 3830.201. EXCEPTION FOR DISSOLUTION OF DISTRICT WITH

OUTSTANDING DEBT. (a) The board may vote to dissolve a district

that has debt. If the vote is in favor of dissolution, the

district shall remain in existence solely for the limited purpose

of discharging its debts. The dissolution is effective when all

debts have been discharged.

(b) Section 375.264, Local Government Code, does not apply to

the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.03, eff. April 1, 2007.



CHAPTER 3831. TEMPLE HEALTH AND BIOSCIENCE ECONOMIC DEVELOPMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 4. DEVELOPMENT AND IMPROVEMENTSUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENTCHAPTER 3831. TEMPLE HEALTH AND BIOSCIENCE ECONOMIC DEVELOPMENT DISTRICTSUBCHAPTER A. GENERAL PROVISIONSSec. 3831.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "City council" means the governing body of the City of Temple.(3) "Director" means a board member.(4) "District" means the Temple Health and Bioscience Economic Development District.(5) "Obligation" means an interest-bearing obligation issued by the district under this chapter, including a bond, certificate, note, or other evidence of indebtedness.(6) "Project" means a project established under Section 3831.111 and includes the land, buildings, equipment, facilities, infrastructure, improvements, and other property necessary to accomplish the purposes of the project.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.002. PURPOSE; DECLARATION OF LEGISLATIVE FINDINGS. (a) The creation of the district is essential to accomplish the purposes of Section 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and to accomplish other public purposes stated in this chapter, including:(1) development and diversification of the economy of the state;(2) the elimination of unemployment or underemployment in the state;(3) the stimulation of agricultural innovation;(4) fostering the growth of enterprises based on agriculture; and(5) the development or expansion of transportation or commerce in the state.(b) This chapter is enabling legislation enacted to further the public purposes under Section 52-a, Article III, Texas Constitution.(c) The creation of the district is necessary to further the public purpose of improving the economy of this state and of the city of Temple by providing for the development of health and bioscience operations and facilities.(d) The district serves the public purposes stated in this section.(e) Property owners in the district benefit from the district and its activities.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 507, Sec. 1, eff. June 19, 2009.

Sec. 3831.003. NATURE OF DISTRICT. The district is a special district and a political subdivision of this state under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.004. DISTRICT TERRITORY. The district boundaries are coextensive with the boundaries of the city of Temple as the boundaries of the city are adjusted by the city.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.005. LIBERAL CONSTRUCTION OF CHAPTER. This chapter shall be construed liberally in conformity with the legislative findings and purposes stated in this chapter.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. (a) All or part of the area of the district is eligible to be included in:(1) a tax increment reinvestment zone created by the City of Temple under Chapter 311, Tax Code; or(2) a tax abatement reinvestment zone created by the City of Temple under Chapter 312, Tax Code.(b) If the City of Temple creates a tax increment reinvestment zone described by Subsection (a), the city and the board of directors of the zone, by contract with the district, may:(1) grant money deposited in the tax increment fund to the district to be used by the district for any purpose, including pledging the money as security for any bonds issued by the district for an improvement project; or(2) give the district the power to manage or implement a reinvestment zone's project or financing plans.

Added by Acts 2009, 81st Leg., R.S., Ch. 507, Sec. 2, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 3831.051. GOVERNING BODY. The district is governed by a board of seven directors elected as provided by this chapter.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.052. TERMS. Directors serve staggered three-year terms.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.053. DATE OF ELECTIONS. The district shall hold board elections so that:(1) four directors are elected on the regular election day on which certain members of the city council and the mayor of the City of Temple are elected; and(2) three directors are elected on the regular election day on which the other members of the city council of the City of Temple are elected.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.054. QUALIFICATIONS. A director:(1) must be a registered voter of the City of Temple; and(2) may not:(A) be an elected official; or(B) be employed by the district or the City of Temple.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.055. VACANCY. The remaining directors shall fill a vacancy in the office of director for the unexpired term.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.056. DIRECTOR'S BOND; OATH OR AFFIRMATION. (a) As soon as practicable after a director is elected or appointed, the director shall execute a bond for $10,000 payable to the district and conditioned on the faithful performance of the director's duties.(b) The bond must be approved by the board.(c) The bond and the director's constitutional oath or affirmation of office shall be filed with the district and the district shall retain the bond and the oath or affirmation in the district's records.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.057. OFFICERS. (a) The board shall elect from among the directors a presiding officer, a secretary, and any other officers the board considers necessary.(b) The board by resolution shall establish the powers and duties of the officers, consistent with this chapter.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.058. COMPENSATION; EXPENSES. A director serves without compensation but is entitled to reimbursement for actual and necessary expenses approved by the board.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.059. MEETINGS; NOTICE OF MEETINGS. (a) The board may establish regular meetings to conduct district business and may hold special meetings at other times as necessary.(b) The board shall provide the notice prepared under Subchapter C, Chapter 551, Government Code, to the City of Temple's secretary. In addition to the requirements imposed by that subchapter on the district, the city shall post the notice at the usual location at which notices of city council meetings are posted.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.060. EMPLOYEES; PERSONS HIRED BY BOARD. (a) The board shall employ any person the board considers necessary to conduct district affairs, including:(1) engineers;(2) attorneys;(3) financial advisors;(4) economists;(5) a general manager;(6) a utility operator;(7) bookkeepers;(8) auditors; and(9) clerical workers.(b) The board by resolution shall determine the compensation and terms of service of any person employed or hired by the district.(c) The board may remove any employee.(d) The board may require an employee to execute a bond payable to the district and conditioned on the faithful performance of the person's duties.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIESSec. 3831.101. GENERAL POWERS. The district has all powers necessary or convenient to carry out and effect the purposes and provisions of this chapter.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.102. RULES. The board may adopt rules to govern the district, including rules governing district operations, employees, and property.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.103. DISTRICT OFFICE. The board shall designate and establish a district office in the city of Temple.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.104. PROPERTY. The district may exercise any type of property right, including the power to acquire, sell, or lease as lessee or lessor, regarding any type of property interest located inside or outside the boundaries of the district under terms determined by the board.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 507, Sec. 3, eff. June 19, 2009.

Sec. 3831.105. AGREEMENTS. The district may make an agreement with any person for any district purpose, including a contract to manage or maintain a district project.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.106. GIFTS, GRANTS, AND LOANS. The district may accept a gift, grant, or loan from any person for any district purpose.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.107. COMPETITIVE BIDDING. (a) Except as provided by Subsection (b), Section 375.221, Local Government Code, applies to the district.(b) Section 375.221, Local Government Code, does not apply to a contract between the district and:(1) another governmental entity;(2) a nonprofit corporation, including a scientific research corporation; or(3) a corporation created under the Development Corporation Act (Subtitle C1, Title 12, Local Government Code).

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.56, eff. April 1, 2009.

Sec. 3831.108. RELATION TO OTHER LAW ON CONTRACTS. This chapter states the procedures necessary to award contracts and supersedes any law or other requirement otherwise applicable to the district regarding the award of contracts.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.109. FEES FOR USE OF DISTRICT IMPROVEMENTS. The district may establish and maintain reasonable and nondiscriminatory rates, fares, charges, rents, or other fees or compensation for the use of the improvements constructed by, operated by, leased to or by, or maintained by the district.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 507, Sec. 4, eff. June 19, 2009.

Sec. 3831.110. PROGRAMS. (a) The district may establish and provide for the administration of one or more programs to:(1) promote state or local economic development; and(2) stimulate business and commercial activity in the district that relates to a project.(b) As part of a program, the district may:(1) make loans or grants of public money for a public purpose as provided by Section 52-a, Article III, Texas Constitution; or(2) provide district personnel and services for the program.(c) The district may contract with any person to administer a program established under this section.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.111. PROJECTS. (a) The district may establish projects inside or outside the boundaries of the district for:(1) bioscience and health products, including projects related to:(A) research and development;(B) invention and discovery;(C) commercialization;(D) production and manufacturing of goods and products, including projects for manufacturing facilities; and(E) development of production process and delivery system purposes in, involved in, based on, or related to, or intended to advance the state of knowledge, skill, and understanding of, the biosciences, including:(i) wet laboratories;(ii) clean rooms;(iii) dry laboratories;(iv) research and development facilities;(v) genetics facilities and equipment;(vi) pharmaceutical facilities and equipment;(vii) biotechnology incubators;(viii) bioscience and biotechnology health care facilities;(ix) biotechnology facilities;(x) bioscience facilities; and(xi) other similar projects;(2) bioscience education, including projects for health or biotechnology education facilities, regardless of any affiliation with other institutions of higher, vocational, or job training education;(3) access to public safety facilities and equipment;(4) streets and roads;(5) drainage services;(6) wastewater services;(7) potable water services;(8) telecommunication facilities;(9) demolition of existing structures;(10) development and institution of water conservation programs;(11) chilled water services;(12) steam services;(13) industrial gases services;(14) other utility and process and production services; or(15) the support of any other type of health or bioscience projects.(b) A project must be related to the bioscience or health purposes of the district.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 507, Sec. 5, eff. June 19, 2009.

Sec. 3831.112. SUITS. (a) The district may sue and be sued.(b) Service of process in a suit may be made by serving any two directors.(c) The district may not be required to give security for costs and may appeal from a judgment without giving a supersedeas bond or cost bond.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.113. SEAL. The district may adopt a seal.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.114. NONPROFIT CORPORATION. (a) The board by resolution may authorize the creation of a nonprofit corporation under the Business Organizations Code. The nonprofit corporation may be organized to perform biomedical or scientific research or provide biomedical or scientific education for the benefit of the public. The nonprofit corporation shall assist and act for the district in implementing a project or providing a service authorized by this chapter or Chapter 431, Transportation Code.(b) The nonprofit corporation:(1) has each power of and is considered for purposes of this chapter to be a local government corporation created under Chapter 431, Transportation Code; and(2) may implement any project and provide any service authorized by this chapter.(c) The board shall appoint the board of directors of the nonprofit corporation. The board may appoint a director of the district's board to serve as a director of the nonprofit corporation. The board of directors of the nonprofit corporation shall serve in the same manner as the board of directors of a local government corporation created under Chapter 431, Transportation Code.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 507, Sec. 6, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 3831.151. USE OF DISTRICT MONEY. The district may use district money for any district purpose, including:(1) to pay for projects; and(2) to pay district obligations.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.152. INVESTMENTS. (a) The district may invest money the district receives under this chapter.(b) The district may hire a person to invest district money on terms the board considers advisable.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.153. DISBURSEMENTS OR TRANSFERS OF MONEY. The board by resolution shall establish the number of directors' signatures and the procedure required for a disbursement or transfer of district money.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.154. DEPOSITORY INSTITUTION. The district may select one or more financial institutions to serve as a depository bank for the district.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.155. ACCOUNTS; FISCAL YEAR. (a) The district may establish an accounting system for the district for each year.(b) The district may establish a fiscal year for the district.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.156. PROJECT FUND. (a) The district by resolution shall establish a project fund.(b) The district may establish separate accounts in the project fund.(c) The district shall deposit into the project fund all money acquired or received by the district, including:(1) the proceeds from an ad valorem tax imposed by the district; and(2) revenue from the sale of district obligations.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.157. AUDIT. (a) The district shall enter into a written contract with an independent certified public accountant or a certified public accounting firm for an annual audit of the district's affairs and financial records.(b) The district shall make the audit available for inspection by the public and the City of Temple.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.158. ASSESSMENTS. The district may impose an assessment on property in the district, including an assessment on a leasehold interest, by agreement with the property owner.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.159. LIABILITIES. The district may incur liabilities, including a liability incurred by:(1) borrowing money on terms the board determines; and(2) issuing obligations under Section 3831.160.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.160. OBLIGATIONS. (a) The district may issue obligations, including revenue bonds, to pay the costs of a project located inside or outside the boundaries of the district. The proceeds of bonds or other obligations that are payable wholly or partly from ad valorem taxes may not be used for a project located outside the district.(b) In exercising the district's borrowing power, the district may issue an obligation in the form of a bond, note, certificate of participation or other instrument evidencing a proportionate interest in payments to be made by the district, or other type of obligation.(c) Revenue bonds or other district obligations may be payable from and secured by:(1) revenue derived from the district's operations, including district projects;(2) proceeds of a grant or other funds received by the district;(3) revenue derived from a lease or contract entered into by the district; or(4) assessments collected by the district.(d) Revenue bonds or other district obligations may be secured by a mortgage or deed of trust lien on the district's interest in a project or property, including a fee title or a leasehold interest.(e) The district may issue general obligation bonds if general obligation bonds are authorized by an election held under Subchapter F.(f) For purposes of this chapter, the district:(1) is an issuer under Chapter 1371, Government Code, and may issue bonds or obligations under that chapter; and(2) may issue refunding bonds or obligations under Chapter 1207, Government Code.(g) Except for water, sewer, or drainage projects financed by taxes imposed by the district, the district may issue bonds or other obligations and pursue projects without an order of the Texas Commission on Environmental Quality under Section 49.181(a), Water Code.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 507, Sec. 7, eff. June 19, 2009.

SUBCHAPTER E. AD VALOREM TAXSec. 3831.201. IMPOSITION OF AD VALOREM TAX. If authorized at an election held under Section 3831.255, the district by order:(1) may impose an annual ad valorem tax on taxable property in the district to pay for projects or district operating expenses; and(2) shall impose an ad valorem tax to pay for obligations that are payable wholly or partly from ad valorem taxes.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 507, Sec. 8, eff. June 19, 2009.

Sec. 3831.202. TAX RATE. (a) The board shall determine the tax rate.(b) The tax rate may not exceed 15 cents per $100 of assessed valuation of taxable property in the district.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.203. TAX ASSESSOR-COLLECTOR. The board may:(1) appoint a district tax assessor-collector; or(2) contract for the assessment and collection of taxes as provided by the Tax Code.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER F. ELECTION TO ALLOW TAXING OR RELATED OBLIGATION AUTHORITYSec. 3831.251. APPLICATION FOR PETITION TO CALL ELECTION. (a) If 10 or more registered voters of the city of Temple file a written application with the city for a petition to authorize the district to impose an ad valorem tax, the city shall issue to the applicants a petition to be circulated among the registered voters of the city for the signatures of voters who want to authorize the district to impose an ad valorem tax.(b) At the request of petitioners under this section, a petition for a local option election to determine whether the district may impose an ad valorem tax may also provide that at the same election the district shall be authorized to issue obligations payable wholly or partly from that ad valorem tax as permitted under Section 3831.160.(c) The application for the petition must be titled: "Application for Local Option Election Petition to Enable the Temple Health and Bioscience Economic Development District to Impose an Ad Valorem Tax not to Exceed 15 Cents per $100 Valuation of all Taxable Property in the District."(d) The application must contain a statement just before the signatures of the applicants that reads substantially as follows: "The petitioners whose signatures appear on this petition intend that the Temple Health and Bioscience Economic Development District be enabled to impose an ad valorem tax not to exceed 15 cents per $100 valuation of all taxable property in the district."(e) If the petition also seeks an election to authorize the issuance of obligations by the district payable wholly or partly from ad valorem taxes, the statement: "and to Issue Bonds Payable in Whole or in Part from the Ad Valorem Tax" must be appended to the title specified by Subsection (c).

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.252. FORM AND COPIES OF PETITION. (a) Each petition issued under Section 3831.251 must show the date it is issued by the City of Temple and be serially numbered. Each page of the petition must bear the same date and serial number.(b) The City of Temple shall supply as many copies of the petition as required by the applicants but not to exceed more than one page of the petition for every 10 registered voters in the city. Each copy shall bear the date, number, and seal on each page as required on the original petition.(c) The City of Temple shall keep a copy of each petition and a record of the applicants for that petition.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.253. FILING AND VERIFICATION OF PETITION. (a) The applicants requesting a petition under Section 3831.251 may file a request with the City of Temple for the petition to be verified. The applicants must file the request not later than the 120th day after the date the petition is issued by the City of Temple.(b) If the applicants file a request for verification of the petition, the City of Temple shall examine the names of the signers of petitions and determine whether the signers of the petition were registered voters of the city at the time the petition was issued.(c) The City of Temple shall certify to the city council the number of registered voters signing the petition not later than the 15th day after the date the request for verification was filed.(d) A signature may not be counted under this section if there is good reason to believe that:(1) the signature is not the actual signature of the purported signer;(2) the voter registration certificate number is not correct;(3) the signature duplicates a name or the handwriting used in any other signature on the petition; or(4) the signer's residence address cannot be verified.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.254. ELECTION ORDER. (a) Not later than the date of the second regular session of the city council convened after a petition has been verified under Section 3831.253, the city council shall order an election to be held in the district on the proposition stated in the petition if the petition contains:(1) the signatures of a number of registered voters of the city of Temple equal to at least 10 percent of the registered voters of the city who voted in the most recent general election in the city;(2) a notation showing the residence address of each signer;(3) each signer's voter registration certificate number; and(4) each signer's printed name.(b) The following shall be entered in the city council minutes:(1) the dates a petition is presented to and verified by the City of Temple;(2) the names of the signers; and(3) the action taken on the petition.(c) The order issued under Subsection (a) must state that the district's boundaries are coextensive with the boundaries of the city of Temple and that the election will be held within those boundaries.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.255. NOTICE AND CONDUCT OF ELECTION; RESULTS. (a) The city council shall give notice of an election ordered under Section 3831.254 by publishing a substantial copy of the election order once a week for two consecutive weeks in a newspaper with general circulation in the city of Temple.(b) The first publication of the notice must appear before the 14th day before the date set for the election. If the election order includes the issue of whether the district may issue obligations, the first publication of the notice must appear before the 31st day before the date set for the election.(c) The ballot for an election held under this section must be printed to permit voting for or against the following proposition, as appropriate according to the verified petition:(1) "Authorizing the imposition of an ad valorem tax not to exceed the rate of 15 cents per $100 valuation of all taxable property in the district"; or(2) "Authorizing the imposition of an ad valorem tax not to exceed the rate of 15 cents per $100 valuation of all taxable property in the district and to issue bonds payable in whole or in part from the ad valorem tax."(d) The district may impose the tax if a majority of the district voters voting at the election favor the proposition stated in Subsection (c)(1) or (2). The district may issue obligations payable wholly or partly from ad valorem taxes if a majority of the district voters voting at the election favor the proposition stated in Subsection (c)(2).(e) If a majority of the district voters voting at the election vote against the proposition, another election on the proposition may not be held before the first anniversary of the date of the most recent election concerning the proposition.(f) The City of Temple shall hold an election provided under this section on the earliest uniform election date under Section 41.001, Election Code, that occurs after the city council adopts the order calling the election.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER G. DISSOLUTION OF DISTRICTSec. 3831.301. DISSOLUTION OF DISTRICT. The district may be dissolved only as provided by this subchapter.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.302. DISSOLUTION BY ORDER OF CITY COUNCIL. (a) The board may petition the city council to dissolve the district if the board finds that the district:(1) has not issued obligations under Section 3831.160 and that the purposes of the district are impracticable, or reasonably and economically cannot be successful or accomplished; or(2) has paid, or otherwise provided for payment of, all obligations issued under Section 3831.160 and that the district purposes have been accomplished.(b) On receipt of the petition, the city council shall hold a public hearing to determine whether the dissolution of the district serves the best interests of the City of Temple and of the residents of the city.(c) After the hearing, the city council shall:(1) enter in the council records the appropriate findings and an order dissolving the district if the city council unanimously determines that the best interests of the City of Temple and of the residents of the city will be served by dissolving the district; or(2) enter an order providing that the district is not dissolved if the city council does not unanimously determine that the best interests of the City of Temple and of the residents of the city will be served by dissolving the district.(d) On dissolution of the district under this section:(1) all money and other property of the district are transferred to the City of Temple; and(2) the City of Temple shall assume any remaining district contracts or other district obligations.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.303. DISSOLUTION OF DISTRICT ON AGREEMENT WITH CITY. (a) The district may be dissolved by agreement between the city council and the board.(b) On dissolution of the district under this section:(1) all money and other property of the district are transferred to the City of Temple; and(2) the City of Temple shall assume the district's responsibilities regarding all district contracts, debts, and obligations.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3831.304. EFFECT OF DISSOLUTION ON TAXES. On dissolution of the district, any taxes imposed by the district are abolished.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.



CHAPTER 3832. WALLER COUNTY ROAD IMPROVEMENT DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODETITLE 4. DEVELOPMENT AND IMPROVEMENTSUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENTCHAPTER 3832. WALLER COUNTY ROAD IMPROVEMENT DISTRICT NO. 1SUBCHAPTER A. GENERAL PROVISIONSSec. 3832.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "District" means Waller County Road Improvement District No. 1.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3832.002. WALLER COUNTY ROAD IMPROVEMENT DISTRICT NO. 1. Waller County Road Improvement District No. 1 is a special district created under Section 52, Article III, and Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3832.003. PURPOSE; DECLARATION OF INTENT. (a) The creation of the district is essential to accomplish the purposes of Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other public purposes stated in this chapter.(b) The creation of the district is necessary to promote, develop, encourage, and maintain employment, commerce, transportation, housing, tourism, recreation, the arts, entertainment, economic development, safety, and the public welfare in the area of the district.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3832.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The district is created to serve a public use and benefit.(b) All land and other property included in the district will benefit from the improvements and services to be provided by the district under powers conferred by Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other powers granted under this chapter.(c) The creation of the district is in the public interest and is essential to:(1) further the public purposes of development and diversification of the economy of the state;(2) eliminate unemployment and underemployment; and(3) develop or expand transportation and commerce.(d) The present and prospective traffic congestion in the district and the safety of pedestrians and the limited availability of funds require the promotion and development of public transportation and pedestrian facilities and systems, and the district will serve the public purpose of securing expanded and improved transportation and pedestrian facilities and systems.(e) The district will:(1) promote the health, safety, and general welfare of residents, employers, employees, visitors, and consumers in the district, and of the public;(2) provide needed funding to preserve, maintain, and enhance the economic health and vitality of the district as a community; and(3) promote the health, safety, welfare, and enjoyment of the public by providing pedestrian ways and by landscaping and developing certain areas in the district, which are necessary for the restoration, preservation, and enhancement of scenic beauty.(f) Pedestrian ways along or across a street, whether at grade or above or below the surface, and street lighting, street landscaping, and street art objects are parts of and necessary components of a street and are considered to be a street or road improvement.(g) The district will not act as the agent or instrumentality of any private interest even though the district will benefit many private interests, as well as the public.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3832.005. DISTRICT TERRITORY. (a) The district is composed of the territory described by Section 4, Chapter 1157, Acts of the 78th Legislature, Regular Session, 2003, as that territory may have been modified under:(1) Subchapter J, Chapter 49, Water Code; or(2) other law.(b) The boundaries and field notes of the district contained in Section 4, Chapter 1157, Acts of the 78th Legislature, Regular Session, 2003, form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not in any way affect the district's:(1) organization, existence, or validity;(2) right to issue any type of bond for a purpose for which the district is created or to pay the principal of and interest on a bond;(3) right to impose or collect an assessment or tax; or(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3832.006. LIBERAL CONSTRUCTION OF CHAPTER. This chapter shall be construed liberally in conformity with the findings and purposes set forth in this chapter.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3832.007. EFFECT ON BROOKSHIRE-KATY DRAINAGE DISTRICT. The powers granted by this chapter do not affect the powers of the Brookshire-Katy Drainage District of Waller County.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 3832.051. COMPOSITION; TERMS. The district is governed by a board of five elected directors. Directors serve staggered terms of four years.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3832.052. QUALIFICATIONS. (a) A person must meet the qualifications of Section 375.063, Local Government Code, to serve as a district director.(b) Section 49.052, Water Code, does not apply to district directors.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3832.053. ELECTION DATE. Elections for directors shall be held on the uniform election date in May in even-numbered years.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIESSec. 3832.101. POWERS OF DISTRICT. The district has all powers provided by the general laws on road districts and road utility districts created under Section 52, Article III, Texas Constitution, and conservation and reclamation districts and municipal management districts created under Section 59, Article XVI, Texas Constitution, including:(1) Chapters 257 and 441, Transportation Code;(2) Chapter 375, Local Government Code; and(3) Chapters 49 and 54, Water Code.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3832.102. AGREEMENTS; GRANTS. (a) The district may make an agreement with or accept a gift, grant, or loan from any person.(b) The implementation of a project is a governmental function or service for the purposes of Chapter 791, Government Code.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3832.103. LAW ENFORCEMENT SERVICES. To protect the public interest, the district may contract with a municipality or county to provide law enforcement services in the district for a fee.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3832.104. UTILITIES. (a) The district may not impose an impact fee or assessment on the property, including the equipment, rights-of-way, facilities, or improvements, of:(1) an electric utility or a power generation company as defined by Section 31.002, Utilities Code;(2) a gas utility as defined by Section 101.003 or 121.001, Utilities Code;(3) a telecommunications provider as defined by Section 51.002, Utilities Code; or(4) a cable operator as defined by 47 U.S.C. Section 522, as amended.(b) The district shall bear the sole expense of the relocation, rerouting, or removal of electric, gas, water, sewer, communications, or other public utilities as required or requested by the district in the exercise of its powers under this chapter.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

SUBCHAPTER D. FINANCIAL PROVISIONSSec. 3832.151. AUTHORITY TO IMPOSE AD VALOREM TAXES, ASSESSMENTS, AND IMPACT FEES. The district may impose an ad valorem tax, assessment, or impact fee and use the proceeds of the tax, assessment, or impact fee for:(1) any district purpose, including the payment of debt or other contractual obligations; or(2) the payment of maintenance and operating expenses.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3832.152. ELECTIONS REGARDING TAXES OR BONDS. (a) The district must hold an election in the manner provided by Chapters 49 and 54, Water Code, to obtain voter approval before the district imposes a maintenance tax or issues bonds payable from ad valorem taxes.(b) The board may include more than one purpose in a single proposition at an election.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3832.153. MAINTENANCE AND OPERATION TAX. (a) The district may impose an annual ad valorem tax on taxable property in the district for any district purpose, including to:(1) maintain and operate the district, including improvements constructed or acquired by the district; or(2) provide a service.(b) The board shall determine the tax rate.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3832.154. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The board by resolution may impose an assessment for any purpose authorized by this chapter.(b) An assessment, a reassessment, or an assessment resulting from an addition to or correction of the assessment roll by the district, penalties and interest on an assessment or reassessment, an expense of collection, and reasonable attorney's fees incurred by the district:(1) are a first and prior lien against the property assessed;(2) are superior to any other lien or claim other than a lien or claim for county, school district, or municipal ad valorem taxes; and(3) are the personal liability of and a charge against the owners of the property even if the owners are not named in the assessment proceeding.(c) The lien is effective from the date of the board's resolution imposing the assessment until the date the assessment is paid. The board may enforce the lien in the same manner that the board may enforce an ad valorem tax lien against real property.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3832.155. PETITION REQUIRED FOR FINANCING SERVICES AND IMPROVEMENTS. (a) The board may not finance a service or improvement project through an assessment under this chapter unless a written petition requesting that service or improvement has been filed with the board.(b) The petition must be signed by:(1) the owners of a majority of the assessed value of real property in the district that will be subject to the assessment according to the most recent certified tax appraisal roll for the county in which the property is located; or(2) at least 25 owners of land in the district that will be subject to the assessment, if more than 25 persons own land in the district that will be subject to the assessment according to the most recent certified tax appraisal roll for the county in which the property is located.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.

Sec. 3832.156. BONDS AND OTHER OBLIGATIONS. (a) The district may issue bonds or other obligations payable wholly or partly from ad valorem taxes, assessments, impact fees, revenue, grants, or other money of the district, or any combination of those sources of money, to pay for any authorized purpose of the district.(b) In exercising the district's power to borrow, the district may issue a bond or other obligation in the form of a bond, note, certificate of participation or other instrument evidencing a proportionate interest in payments to be made by the district, or other type of obligation.

Added by Acts 2005, 79th Leg., Ch. 729, Sec. 1.03, eff. April 1, 2007.



CHAPTER 3833. ESPADA DEVELOPMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 4. DEVELOPMENT AND IMPROVEMENTSUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENTCHAPTER 3833. ESPADA DEVELOPMENT DISTRICTFor contingent expiration of this chapter, see Section 3833.004.SUBCHAPTER A. GENERAL PROVISIONSSec. 3833.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Bond" means any type of interest-bearing obligation, including a bond, note, bond anticipation note, certificate of participation, or other similar evidence of indebtedness.(3) "City" means the City of San Antonio.(4) "District" means the Espada Development District.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.002. ESPADA DEVELOPMENT DISTRICT. The Espada Development District is a special district created under Sections 52 and 52-a, Article III, Section 1-g, Article VIII, and Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.003. MUNICIPAL CONSENT REQUIRED; CONDITIONS. (a) Unless the governing body of the city by resolution consents to the creation of the district before January 1, 2007:(1) the board may not hold an election to confirm the creation of the district and to elect directors under Section 3833.024;(2) the district is dissolved on that date; and(3) this chapter expires September 1, 2008.(b) The governing body of the city by resolution may consent or withhold consent to the creation of the district and the governing body may condition its consent on any terms expressly provided by the resolution. The governing body may include as a condition to its consent a requirement that certain territory be added to or excluded from the district before the confirmation election.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.004. CONFIRMATION ELECTION REQUIRED. If the creation of the district is not confirmed at a confirmation election held under Section 3833.024 before September 1, 2009:(1) the district is dissolved September 1, 2009, except that:(A) the district shall pay any debts incurred;(B) the district shall transfer any assets that remain after the payment of debts to the city; and(C) the organization of the district is maintained until all debts are paid and remaining assets are transferred; and(2) this chapter expires September 1, 2012.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.005. PURPOSE; DECLARATION OF INTENT. (a) The creation of the district is essential to accomplish the purposes of Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other public purposes stated in this chapter.(b) The creation of the district is necessary to develop, encourage, and maintain employment, commerce, economic development, and the public welfare of residents, employers, employees, and consumers in the district and adjacent areas.(c) Except as provided by this chapter, the creation of the district may not be interpreted to relieve the city from providing services to the area of the district. The district is created to supplement and not to supplant the city services provided in the area of the district.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.006. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The district is created to serve a public use and benefit.(b) The creation of the district is in the public interest and is essential to:(1) further the public purposes of developing and diversifying the economy of the state;(2) eliminate unemployment and underemployment; and(3) develop or expand transportation and commerce.(c) The district will provide needed funding for the district to maintain and enhance the economic health and vitality of the district territory as a community and business center.(d) The district may not act as the agent or instrumentality of any private interest even though the district will benefit many private interests as well as the public.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.007. DISTRICT TERRITORY. (a) The district is composed of the territory described by Section 2 of the Act enacting this chapter, as that territory may have been modified to meet a condition of the city's resolution consenting to the district's creation.(b) The boundaries and field notes contained in Section 2 of the Act creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect the district's:(1) organization, existence, or validity;(2) right to impose taxes;(3) right to issue or pay bonds; or(4) legality or operation.(c) After the confirmation election, the district may not add or exclude territory from the district.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.008. COMPLIANCE WITH MUNICIPAL CONSENT RESOLUTIONS. The district shall comply with all terms and conditions of any resolution adopted by the governing body of the city that consents to the creation of the district or to the inclusion or exclusion of territory in the district.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.009. APPLICABILITY OF OTHER WATER DISTRICTS LAW. Except as otherwise provided by this chapter, Chapter 49, Water Code, does not apply to the district.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.010. LIBERAL CONSTRUCTION OF CHAPTER. This chapter shall be liberally construed in conformity with the findings and purposes stated in this chapter.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

SUBCHAPTER A1. TEMPORARY PROVISIONSFor expiration of this subchapter, see Sec. 3833.025For expiration of this section, see Subsection (c).Sec. 3833.021. INITIAL DIRECTORS. (a) If the governing body of the city consents to the creation of the district under Section 3833.003, the governing body shall appoint a board of five initial voting directors.(b) The governing body of the city shall appoint the initial directors with:(1) two directors' terms expiring on June 1, 2008; and(2) three directors' terms expiring on June 1, 2010.(c) This section expires September 1, 2011.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.022. ORGANIZATIONAL MEETING OF INITIAL DIRECTORS. As soon as practicable after the appointment of all the initial directors, the initial directors shall meet at a location in the district agreeable to a majority of the directors. At the meeting, the initial directors shall elect officers from among the initial directors and conduct any other district business.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.023. CHANGE IN DISTRICT TERRITORY BEFORE CONFIRMATION ELECTION. (a) Except as provided by Subsection (b), Section 49.315, Water Code, applies to the district.(b) The governing body of the city must approve by resolution the addition or exclusion of any territory in the district. The governing body may include conditions in the resolution, including a condition that certain territory be added to or excluded from the district.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.024. CONFIRMATION ELECTION. (a) The initial board shall hold an election to confirm the district's creation.(b) The ballots for a confirmation election must provide for voting "For District" and "Against District."(c) If a majority of the votes cast in the election favor the creation of the district, then the initial board shall declare that the district is created and enter the result in its minutes. If less than a majority of the votes cast in the election are against the creation of the district, the initial board shall declare that the district was defeated and enter the result in its minutes. The board shall file a copy of the order with the governing body of the city.(d) The order canvassing the results of the confirmation election must contain a description of the district's boundaries. The initial board shall file the order in the district's records and in the deed records of the county or counties in which the district is located.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.025. EXPIRATION OF SUBCHAPTER. This subchapter expires September 1, 2012.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 3833.051. BOARD OF DIRECTORS; TERMS. The district is governed by a board of five directors who serve staggered four-year terms, with two or three directors' terms expiring June 1 of each even-numbered year.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.052. QUALIFICATIONS. (a) To be qualified to serve as a director, a person must be at least 18 years of age and be eligible to vote in the:(1) city, if fewer than 1,000 individuals reside in the district; or(2) district, if 1,000 or more individuals reside in the district.(b) A change in the number of individuals who reside in the district does not affect a director's entitlement to serve out the remainder of the director's term.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.053. APPOINTMENT OF DIRECTORS. The governing body of the city shall appoint the district's directors.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.054. NONVOTING DIRECTORS. (a) The following persons serve as nonvoting directors:(1) the directors of the following departments of the city or a person designated by that director:(A) finance; and(B) public works; and(2) the city manager of the city or a person designated by the city manager.(b) If a department described by Subsection (a) is consolidated, renamed, or changed, the board may appoint a director of the consolidated, renamed, or changed department as a nonvoting director. If a department described by Subsection (a) is abolished, the board may appoint a representative of another department that performs duties comparable to those performed by the abolished department.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.055. QUORUM. Nonvoting directors are not counted for purposes of determining whether a quorum is present.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.056. VACANCY. A vacancy on the board is filled for the remainder of the unexpired term in the same manner as the original appointment.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.057. GENERAL VOTING REQUIREMENTS. Except as provided by Section 3833.251, three directors must approve any official district action.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.058. COMPENSATION. A director is not entitled to compensation for service on the board but is entitled to reimbursement for necessary and reasonable expenses incurred in carrying out the duties and responsibilities of a director.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.059. REMOVAL OF DIRECTORS. A board majority may petition the city's governing body to remove a director for misconduct or failure to carry out the director's duties. The governing body, after notice and hearing, may remove the director for the misconduct or failure.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.060. APPLICABILITY OF OTHER WATER DISTRICTS LAW. Subchapter C, Chapter 49, Water Code, applies to the district, except for Sections 49.053, 49.055, and 49.060.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

SUBCHAPTER C. PUBLIC IMPROVEMENTSSec. 3833.101. GENERAL IMPROVEMENTS POWERS; LIMIT. (a) The district has all powers necessary to acquire, construct, and maintain improvements specified by this subchapter.(b) The district may not exercise a power granted by this subchapter outside the district's boundaries.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.102. WATER-RELATED IMPROVEMENTS. The district may acquire, construct, or maintain stormwater, drainage and detention facilities, sanitary sewer lines and pump stations, and water lines and pump stations.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.103. ROAD-RELATED IMPROVEMENTS; REIMBURSEMENT TO PRIVATE PARTY. (a) The district may acquire, construct, or maintain streets and alleys, including sidewalks, streetscapes, street signs, traffic signals, and street lights.(b) For construction that occurs after the district's creation, the district may reimburse a private person for money spent to construct a road or related improvement that will be transferred under Subchapter D or to purchase a road or improvement constructed by the private person.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.104. TRANSIT FACILITIES. The district may acquire, construct, or maintain transit facilities.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.105. PUBLIC PARKING FACILITIES. The district may acquire, construct, or maintain public parking facilities.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.106. PUBLIC ART. The district may acquire, construct, or maintain public art.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.107. PARKS AND OPEN SPACES. The district may acquire, construct, or maintain parks and open spaces.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.108. PEDESTRIAN LINKAGES. The district may acquire, construct, or maintain pedestrian linkages.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.109. LIBRARY, POLICE STATION, FIRE STATION; CITY CONSENT REQUIRED. After obtaining the city's consent by resolution, the district may acquire, construct, and maintain a library, police station, or a fire station.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.110. GAS AND ELECTRIC TRANSMISSION LINES. The district may acquire, construct, or maintain gas or electric transmission lines and related appurtenances.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.111. CITY CONSENT REQUIRED FOR CERTAIN ROADS AND CITY PROPERTY. Before the district begins a project that involves the use of the rights-of-way of streets, roads, or highways or the use of municipal land or any easements granted by the city, the district must obtain the approval of the city's governing body in the form of a resolution approving the plans and specifications of the project, including a substantial alteration to a plan or specification.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.112. APPLICATION OF INTERLOCAL COOPERATION ACT. For purposes of Chapter 791, Government Code, the implementation of an improvement under this subchapter is a governmental function or service.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.113. ACQUISITION OF CERTAIN ENCUMBERED PROPERTY PROHIBITED. The district may not acquire an improvement under this subchapter that has a lien on it or is otherwise encumbered.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

SUBCHAPTER D. TRANSFER OF PUBLIC IMPROVEMENTSSec. 3833.151. TRANSFER OF CERTAIN IMPROVEMENTS REQUIRED. (a) Subject to Section 3833.155, the district shall transfer an improvement as provided by this section when the district acquires or completes the improvement and the receiving entity approves the transfer.(b) The district shall transfer a:(1) water line or system, including a pump station or other ancillary improvement, that is located in a portion of the district that is in the certificated service area of the:(A) San Antonio Water System, to that system; and(B) Bexar Metropolitan Water District, to that district;(2) wastewater line or system, including a pump station or other ancillary improvement, to the San Antonio Water System;(3) library, police station, or fire station to the city;(4) stormwater, drainage, or detention line or detention facility, to the city;(5) road, alley, or street, to the city;(6) sidewalk, to the city;(7) streetscape, to the city;(8) street light, to the city;(9) street sign, to the city;(10) traffic signal, to the city;(11) pedestrian linkage, to the city; and(12) gas or electric transmission lines and related appurtenances to CPS Energy.(c) The district is not required to transfer an improvement described by Subsections (b)(4)-(11) if the district and city enter into a written agreement that the transfer is not required. The district and the city may agree on other terms under this subsection.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.152. CONSTRUCTION STANDARDS. A public improvement required to be transferred under this subchapter must be constructed in compliance with the requirements and specifications established by the appropriate receiving entity at the time construction of the improvement begins.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.153. OPTIONAL TRANSFER FOR CERTAIN IMPROVEMENTS. (a) The district may retain bus terminals or may transfer the bus terminals to the VIA Metropolitan Transit Authority or any successor regional transportation authority or district with the agreement of the authority.(b) The district may retain public parking areas, parks and open space improvements and public art, or may transfer these to the city with the agreement of the city.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.154. PARTIAL TRANSFER IN STAGES. The district may transfer part of an improvement as provided by this subchapter if the district constructs the improvement in stages.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.155. TRANSFER WITHOUT DEBT REQUIRED. The district shall convey all improvements that it is required to transfer under this subchapter without debt or other encumbrance.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.156. OWNERSHIP AND RESPONSIBILITY AFTER TRANSFER. (a) After a transfer under this subchapter, the receiving entity owns the improvement and has sole jurisdiction and control over the improvement. On acceptance of the transfer, the receiving entity is responsible for all maintenance of the public improvement and the district is not responsible for the public improvement or its maintenance.(b) This section does not affect any authority of the receiving entity to alter, relocate, close, or discontinue maintenance of an improvement.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.157. CONTRACT WITH DISTRICT TO MAINTAIN IMPROVEMENT AFTER TRANSFER. The district may contract with the receiving entity to provide a higher level of maintenance to an improvement transferred under this subchapter. The district shall pay the receiving entity for the higher level of maintenance.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.158. EFFECT OF CONVEYANCE ON DISTRICT DEBT. Conveyance of a public improvement to the appropriate entity under this subchapter does not affect:(1) the sole responsibility of the district to pay in full the principal of and interest and any premium on any outstanding district bonds or other debt; or(2) the district's responsibility to perform the obligations provided by the orders or resolutions authorizing the bonds or other debt.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

SUBCHAPTER E. OTHER GENERAL POWERS AND DUTIESSec. 3833.201. CONTRACTS. In addition to the powers granted by Section 49.057, Water Code, the district may contract with any person for any district purpose, including governmental entities, under terms and conditions the board considers advisable.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.202. CONTRACT ELECTIONS. Section 49.108, Water Code, applies to the district.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.203. GRANTS; LOANS. The district may accept a grant or loan from any person for any district purpose.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.204. PROPERTY. The district may acquire or dispose of any property right in any manner necessary, convenient, or useful to exercise a district power.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.205. SURPLUS PROPERTY. (a) The district may sell, lease, or otherwise dispose of any property right that is not necessary for or, if the property right is a lease, that is inconsistent with the efficient operation and maintenance of the district's improvements.(b) The district may sell, lease, or otherwise dispose of any surplus property that is not necessary to implement a district purpose.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.206. RECREATIONAL FACILITIES. In addition to the district's powers under Section 3833.106 or 3833.107, Subchapter N, Chapter 49, Water Code, applies to the district.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.207. HEARINGS. The district may conduct hearings and take testimony and proof, under oath or affirmation, at public hearings, on any matter necessary to implement a district purpose.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.208. NOTICES, REPORTS, AND BANKRUPTCY. (a) Except as provided by Subsection (b), Subchapter M, Chapter 49, Water Code, applies to the district.(b) Section 49.454, Water Code, does not apply to the district.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.209. ANNEXATION OF DEVELOPER'S PROPERTY; TAX INCREMENT REINVESTMENT ZONE; SERVICES. (a) In this section, "developer" means a person who owns a tract of land in the district and who has divided or proposes to divide the tract into two or more parts to lay out a subdivision of the tract, including an addition to a municipality, or to lay out suburban, building, or other lots, and to lay out streets, alleys, squares, parks, or other parts of the tract intended to be dedicated to public use or for the use of purchasers or owners of lots fronting on or adjacent to the streets, alleys, squares, parks, or other parts.(b) The developer may petition the city to annex the developer's property in the district and for the formation of a tax increment reinvestment zone in the annexed property under Chapter 311, Tax Code.(c) The developer and the city may negotiate the terms and levels of services to be provided in the annexed area based on the developer's projected development plan. The plan may provide that one or more city services is not required unless and until the property actually develops sufficiently to justify the service.(d) In negotiating an agreement for services under this section, the parties may agree to:(1) any term allowed under Section 42.044 or 43.0751, Local Government Code, regardless of whether the city or the area proposed for annexation would have otherwise been able to agree to the term under those sections; and(2) any other provision to which both parties agree to satisfactorily resolve any dispute between the parties.(e) The terms and conditions of the negotiated service plan bind the city for the period provided by Section 43.056(l), Local Government Code, and the developer, the developer's heirs, successors, and assigns, and any person taking title to all or a portion of the property annexed under the annexation petition for that period.(f) The developer and the city may amend the negotiated service plan. An amendment binds only the property owned or controlled by the developer at the time of the approval of the amendment by the developer and the city.(g) The developer and the city shall forward the negotiated service plan and any later amendments to the board.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.210. PROHIBITION ON UTILITY SERVICES. The district may not provide electric, gas, water, sewer, drainage, or flood control services to residential, retail, or commercial customers in or outside the district.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.211. USE AND ALTERATION OF PUBLIC WAYS. (a) The district may not change, alter, or damage the property, including facilities, of the state or any other governmental entity or of owners providing public services, or disrupt those services being provided by others, or otherwise inconvenience the owners of that property or those facilities without having first obtained the written consent of those owners.(b) If the owners of the property, including facilities, desire to handle the change, alteration, or damage of the property, including facilities, with their own personnel or to have the work done by contractors of their own choosing, the district may agree with the owners to provide for the necessary changes, alterations, or damage of the property, including facilities, by the owners or contractors and the reimbursement by the district to those owners of the costs incurred by the owners in making those changes, alterations, or damages or having them accomplished by contractors.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.212. NO EMINENT DOMAIN POWER. The district may not exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

SUBCHAPTER F. GENERAL FINANCIAL PROVISIONSSec. 3833.251. BOARD VOTE REQUIRED TO IMPOSE TAXES OR ISSUE BONDS. The district may not impose a tax or issue bonds unless four directors vote in favor of the tax or the issuance of bonds.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.252. BORROWING MONEY. The district may borrow money on terms and conditions the board determines.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.253. APPLICABILITY OF WATER DISTRICTS LAW ON GENERAL FISCAL PROVISIONS. (a) Except as provided by Subsection (b), Subchapter E, Chapter 49, Water Code, applies to the district.(b) Section 49.153, Water Code, does not apply to the district.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.254. INSURANCE. The district may obtain insurance and pay premiums to insurers for insurance of any type in amounts considered necessary or advisable by the board.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.255. DISADVANTAGED BUSINESSES. Section 375.222, Local Government Code, applies to the district.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.256. AUDIT. (a) The board shall have the district's fiscal accounts and records audited annually. The audit must be completed not later than the 120th day after the date on which the district's fiscal year ends.(b) The person who performs the audit must hold a license issued under Chapter 901, Occupations Code.(c) The audit must be performed according to generally accepted auditing standards.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.257. STATE AUDITOR. The state auditor may audit the financial transactions of the district if the state auditor determines the audit is necessary.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.258. FINANCIAL REPORTS. (a) The district shall keep a full and itemized account of district money. These accounts must be available for audit.(b) Financial statements must be prepared in accordance with generally accepted accounting principles.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.259. APPLICABILITY OF WATER DISTRICTS LAW ON CONSTRUCTION, EQUIPMENT, MATERIALS, AND MACHINERY CONTRACTS. (a) Except as provided by Subsection (b), Subchapter I, Chapter 49, Water Code, applies to the district.(b) Section 49.279, Water Code, does not apply to the district.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.260. PREVAILING WAGE RATES; CITY. The district shall use the prevailing wage rate in the city for purposes of complying with Section 2258.022, Government Code.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.261. HIGH TECHNOLOGY PROCUREMENT. In making a high technology procurement, the district must comply with Sections 252.021(a) and 252.042, Local Government Code, in the same manner as a municipality governed by those sections.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.262. ASSESSMENTS OR IMPACT FEES NOT AUTHORIZED. The district may not impose an assessment or impact fee.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

SUBCHAPTER G. TAXESSec. 3833.301. AD VALOREM TAXES FOR MAINTENANCE AND OPERATION OR TO PAY BONDS. Section 49.107, Water Code, and Subchapter G, Chapter 54, Water Code, apply to the district.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.302. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. (a) All or any part of the area of the district is eligible to be included in a tax increment reinvestment zone created by the city under Chapter 311, Tax Code.(b) If the city includes all or part of the district in a tax increment reinvestment zone, the city may, for the area in the district, delegate to the district:(1) all powers provided to the city under Chapter 311, Tax Code; or(2) the power to enter into an interlocal agreement with an overlapping taxing unit for payment of all or a portion of the tax increment of the unit to the district.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.303. NO SALES AND USE TAX. The district may not impose a sales or use tax.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.304. NO TAX PHASE-INS AND ABATEMENTS. The district may not grant a tax abatement or phase-in under Chapter 311 or 312, Tax Code, or any other law.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

SUBCHAPTER H. BONDSSec. 3833.351. BONDS AND OTHER OBLIGATIONS. (a) The district may issue bonds payable wholly or partly from ad valorem taxes, revenue, grants, or other money of the district, or any combination of those sources of money, to pay for any authorized purpose of the district.(b) The district may issue a bond or other obligation in the form of a bond, note, certificate of participation, or other instrument evidencing a proportionate interest in payments to be made by the district, or other type of obligation.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.352. CITY CONSENT FOR PUBLIC IMPROVEMENTS BONDS. Before issuing any bonds in connection with an improvement under Subchapter C or Section 3833.206, the district must obtain the approval of the city's governing body by a resolution approving:(1) the issuance of the bonds; and(2) the plans and specifications of the improvement, including any substantial alteration to a plan or specification.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.353. CITY NOT REQUIRED TO PAY DISTRICT OBLIGATIONS. Except as provided by Section 3833.452, the city is not required to pay a bond, note, or other obligation of the district.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.354. APPLICABILITY OF MUNICIPAL UTILITY DISTRICTS BONDS LAW. Sections 54.510, 54.512, 54.518, 54.520, and 54.521, Water Code, apply to the district.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.355. BOND SALES. Section 49.183, Water Code, applies to the district.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.356. BOND ELECTIONS; GENERAL. Section 49.106, Water Code, applies to the district.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.357. BOND ELECTION REQUIRED. The district may not issue bonds payable in whole or in part from taxes unless the issuance is approved by a majority of the registered voters in the district voting at an election held for that purpose.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.358. BOND ELECTION NOT REQUIRED. The district may issue bonds payable only from sources other than taxes without an election.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.359. PLEDGES. (a) The district may pledge to the payment of the principal or interest or any other amounts due under district bonds all or any part of:(1) district taxes;(2) revenue from a public improvement financed under this chapter, except as provided by Subsection (c); or(3) money from grants, donations, or other income or funds received or to be received from any public or private entity.(b) The district shall set and collect the pledged funds in amounts that are at least sufficient, with any other pledged resources, to provide for all payments of principal, interest, and any other amounts due or required in connection with the bonds and, to the extent required by the order or resolution authorizing the issuance of the bonds, to provide for the payment of expenses in connection with the bonds and to pay operation, maintenance, and other expenses in connection with the public improvements undertaken by the district.(c) The district may not encumber, or pledge revenue under this section from, a public improvement that the district may be required to transfer under Section 3833.151.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

SUBCHAPTER I. ADDITIONAL ELECTION PROVISIONSSec. 3833.401. TIME OF ELECTION. An election held under this chapter may be held at the same time and in conjunction with any other election.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.402. ELECTION CALLED BY BOARD. The board may call an election for the purpose of voting on any measure.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

SUBCHAPTER J. DISSOLUTIONSec. 3833.451. DISSOLUTION BY CITY VOTE. The governing body of the city, by a vote of not less than two-thirds of its membership, may by resolution dissolve the district.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.

Sec. 3833.452. ASSETS AND LIABILITIES TO CITY. After a dissolution under this subchapter, the city assumes all debts and assets of the district.

Added by Acts 2005, 79th Leg., Ch. 468, Sec. 1, eff. June 17, 2006.



CHAPTER 3834. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 5

SPECIAL DISTRICT LOCAL LAWS CODETITLE 4. DEVELOPMENT AND IMPROVEMENTSUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENTCHAPTER 3834. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 5SUBCHAPTER A. GENERAL PROVISIONSSec. 3834.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "District" means the Harris County Improvement District No. 5.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.002. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 5. The Harris County Improvement District No. 5 is a special district created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.003. PURPOSE; DECLARATION OF INTENT. (a) The creation of the district is essential to accomplish the purposes of Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other public purposes stated in this chapter. By creating the district and in authorizing the City of Houston, Harris County, and other political subdivisions to contract with the district, the legislature has established a program to accomplish the public purposes set out in Section 52-a, Article III, Texas Constitution.(b) The creation of the district is necessary to promote, develop, encourage, and maintain employment, commerce, transportation, housing, tourism, recreation, the arts, entertainment, economic development, safety, and the public welfare in the district and adjacent areas.(c) This chapter and the creation of the district may not be interpreted to relieve Harris County or the City of Houston from providing the level of services provided as of the effective date of this Act, to the area in the district. The district is created to supplement and not to supplant the county services provided in the area in the district.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The district is created to serve a public use and benefit.(b) All land and other property included in the district will benefit from the improvements and services to be provided by the district under powers conferred by Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other powers granted under this chapter.(c) The creation of the district is in the public interest and is essential to:(1) further the public purposes of developing and diversifying the economy of the state;(2) eliminate unemployment and underemployment; and(3) develop or expand transportation and commerce.(d) The district will:(1) promote the health, safety, and general welfare of residents, employers, potential employees, employees, visitors, and consumers in the district, and of the public;(2) provide needed funding for the district to preserve, maintain, and enhance the economic health and vitality of the district territory as a residential neighborhood and a commercially viable area; and(3) promote the health, safety, welfare, and enjoyment of the public by providing pedestrian ways and by landscaping and developing certain areas in the district, which are necessary for the restoration, preservation, and enhancement of scenic beauty.(e) Pedestrian ways along or across a street, whether at grade or above or below the surface, and street lighting, street landscaping, and street art objects are parts of and necessary components of a street and are considered to be a street or road improvement.(f) The district will not act as the agent or instrumentality of any private interest even though the district will benefit many private interests as well as the public.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.005. DISTRICT TERRITORY. The district is composed of the territory described by Section 2 of the Act enacting this chapter, as that territory may have been modified under:(1) Subchapter J, Chapter 49, Water Code; or(2) other law.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.006. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS LAW. Except as otherwise provided by this chapter, Chapter 375, Local Government Code, applies to the district.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.007. LIBERAL CONSTRUCTION OF CHAPTER. This chapter shall be liberally construed in conformity with the findings and purposes stated in this chapter.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 3834.051. BOARD OF DIRECTORS; TERMS. (a) The district is governed by a board of 11 voting directors who serve staggered terms of four years, with five or six directors' terms expiring June 1 of each odd-numbered year.(b) The board by resolution may change the number of voting directors on the board, but only if the board determines that the change is in the best interest of the district. The board may not consist of fewer than 5 or more than 15 directors.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.052. QUALIFICATIONS. (a) Three voting directors on the board must reside in a residential area adjacent to the district and eight voting directors must represent commercial property owners or tenants in the district.(b) If the total number of voting directors of the board is increased or reduced, the board must maintain the same percentage of representation of residential and commercial areas on the board.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.053. APPOINTMENT OF DIRECTORS. The mayor and members of the governing body of the City of Houston shall appoint directors from persons recommended by the board. A person is appointed if a majority of the members of the governing body, including the mayor, vote to appoint that person.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.054. NONVOTING DIRECTORS. (a) The following persons serve as nonvoting directors:(1) the directors of the following departments of the City of Houston or a person designated by that director:(A) parks and recreation;(B) planning and development; and(C) public works; and(2) the City of Houston's chief of police.(b) If a department described by Subsection (a) is consolidated, renamed, or changed, the board may appoint a director of the consolidated, renamed, or changed department as a nonvoting director. If a department described by Subsection (a) is abolished, the board may appoint a representative of another department that performs duties comparable to those performed by the abolished department.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.055. QUORUM. (a) Section 375.071, Local Government Code, does not apply to the district.(b) A majority of the board is a quorum.(c) Nonvoting directors and vacant director positions are not counted for the purposes of establishing a board quorum.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.056. CONFLICTS OF INTEREST; ONE-TIME AFFIDAVIT. (a) Except as provided by this section:(1) a director may participate in all board votes and decisions; and(2) Chapter 171, Local Government Code, governs conflicts of interest for directors.(b) Section 171.004, Local Government Code, does not apply to the district. A director who has a substantial interest in a business or charitable entity that will receive a pecuniary benefit from a board action shall file a one-time affidavit declaring the interest. An additional affidavit is not required if the director's interest changes. After the affidavit is filed with the board secretary, the director may participate in a discussion or vote on that action if:(1) a majority of the directors have a similar interest in the same entity; or(2) all other similar business or charitable entities in the district will receive a similar pecuniary benefit.(c) A director who is also an officer or employee of a public entity may not participate in the discussion of or vote on a matter regarding a contract with that public entity.(d) For purposes of this section, a director has a substantial interest in a charitable entity in the same manner that a person would have a substantial interest in a business entity under Section 171.002, Local Government Code.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIESSec. 3834.101. ADDITIONAL POWERS OF DISTRICT. The district may exercise the powers given to:(1) a corporation under Chapter 505, Local Government Code; and(2) a housing finance corporation under Chapter 394, Local Government Code, to provide housing or residential development projects in the district.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.57, eff. April 1, 2009.

Sec. 3834.102. NONPROFIT CORPORATION. (a) The board by resolution may authorize the creation of a nonprofit corporation to assist and act for the district in implementing a project or providing a service authorized by this chapter.(b) The nonprofit corporation:(1) has each power of and is considered for purposes of this chapter to be a local government corporation created under Chapter 431, Transportation Code; and(2) may implement any project and provide any service authorized by this chapter.(c) The board shall appoint the board of directors of the nonprofit corporation. The board of directors of the nonprofit corporation shall serve in the same manner as, for the same term as, and on the same conditions as the board of directors of a local government corporation created under Chapter 431, Transportation Code.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.103. AGREEMENTS; GRANTS. (a) The district may make an agreement with or accept a gift, grant, or loan from any person.(b) The implementation of a project is a governmental function or service for the purposes of Chapter 791, Government Code.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.104. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To protect the public interest, the district may contract with Harris County or the City of Houston for the county or the city to provide law enforcement services in the district for a fee.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.105. APPROVAL BY CITY OF HOUSTON. (a) Except as provided by Subsection (b), the district must obtain the approval of the City of Houston's governing body for:(1) the issuance of a bond for each improvement project;(2) the plans and specifications of the improvement project financed by the bond; and(3) the plans and specifications of any district improvement project related to the use of land owned by the City of Houston, an easement granted by the City of Houston, or a right-of-way of a street, road, or highway.(b) If the district obtains the approval of the City of Houston's governing body of a capital improvements budget for a period not to exceed five years, the district may finance the capital improvements and issue bonds specified in the budget without further approval from the City of Houston.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.106. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The district may join and pay dues to an organization that:(1) enjoys tax-exempt status under Section 501(c)(3), (4), or (6), Internal Revenue Code of 1986; and(2) performs a service or provides an activity consistent with the furtherance of a district purpose.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.107. REMOVAL OF DANGEROUS BUILDINGS. (a) The district may cooperate with the City of Houston to have the City of Houston demolish and remove dangerous buildings in or outside the district as provided by this section.(b) The district may cooperate with the City of Houston to demolish and remove dangerous buildings outside the district if:(1) the district makes a determination that demolition and removal would benefit the district; and(2) the City of Houston agrees.(c) The district may borrow money to finance the demolition and removal of dangerous buildings under this section without complying with Section 3834.152.(d) The City of Houston may reimburse the district for all costs financed by the district from:(1) the proceeds of foreclosure on any demolition lien on the property; or(2) any other money the city collects or appropriates for the costs.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.108. NOTICE. Notice required by Chapter 375, Local Government Code, may be sent by first class U.S. Mail rather than certified mail, return receipt requested, if the board of directors determines that first class mail is preferable and provides adequate notice. If the board determines that first class mail is preferable, the board must publish notice in a newspaper of general circulation in the district at least 20 days before the event of which the district is giving notice.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.109. NO EMINENT DOMAIN. The district may not exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.110. ANNEXATION OR EXCLUSION OF LAND. (a) The district may annex land as provided by Subchapter J, Chapter 49, Water Code.(b) The district may exclude land as provided by Subchapter J, Chapter 49, Water Code. Section 375.044(b), Local Government Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1082, Sec. 1, eff. June 19, 2009.

Sec. 3834.111. ECONOMIC DEVELOPMENT PROGRAMS. (a) The district may establish and provide for the administration of one or more programs to promote state or local economic development and to stimulate business and commercial activity in the district, including programs to:(1) make loans and grants of public money; and(2) provide district personnel and services.(b) The district has all of the powers of a municipality under Chapter 380, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1082, Sec. 1, eff. June 19, 2009.

Sec. 3834.112. TAX INCREMENT REINVESTMENT ZONES. (a) The district is authorized to establish and implement tax increment reinvestment zones as provided in Chapter 311, Tax Code, in the same manner as a municipality.(b) All or any part of the district may be included in a tax increment reinvestment zone, regardless of the percentage of total value the land represents to the district as a whole, or whether the land is used for residential purposes.(c) Section 311.006, Tax Code, does not apply to a reinvestment zone that contains land within the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1082, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. FINANCIAL PROVISIONSSec. 3834.151. DISBURSEMENTS AND TRANSFERS OF MONEY. The board by resolution shall establish the number of directors' signatures and the procedure required for a disbursement or transfer of the district's money.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.152. PETITION REQUIRED FOR FINANCING SERVICES AND IMPROVEMENTS. (a) The board may not finance a service or improvement project with assessments under this chapter unless a written petition requesting that service or improvement has been filed with the board.(b) A petition requesting a project financed by assessment must be signed by:(1) the owners of a majority of the assessed value of real property in the district subject to assessment according to the most recent certified tax appraisal roll for Harris County; or(2) at least 50 owners of real property in the district that will be subject to the assessment, if more than 50 persons own real property subject to the assessment in the district according to the most recent certified tax appraisal roll for Harris County.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.153. MAINTENANCE TAX. (a) If authorized at an election held in accordance with Section 3834.157, the district may impose an annual ad valorem tax on taxable property in the district to:(1) administer the district;(2) maintain and operate the district;(3) construct or acquire improvements; or(4) provide a service.(b) The board shall determine the tax rate.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.154. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The board by resolution may impose and collect an assessment for any purpose authorized by this chapter.(b) An assessment, a reassessment, or an assessment resulting from an addition to or correction of the assessment roll by the district, penalties and interest on an assessment or reassessment, an expense of collection, and reasonable attorney's fees incurred by the district:(1) are a first and prior lien against the property assessed;(2) are superior to any other lien or claim other than a lien or claim for county, school district, or municipal ad valorem taxes; and(3) are the personal liability of and a charge against the owners of the property even if the owners are not named in the assessment proceedings.(c) The lien is effective from the date of the board's resolution imposing the assessment until the date the assessment is paid. The board may enforce the lien in the same manner that the board may enforce an ad valorem tax lien against real property.(d) The board may make a correction to or deletion from the assessment roll that does not increase the amount of assessment of any parcel of land without providing notice and holding a hearing in the manner required for additional assessments.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.155. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND ASSESSMENTS. The district may not impose an impact fee or assessment on the property, including the equipment, rights-of-way, facilities, or improvements, of:(1) an electric utility or a power generation company as defined by Section 31.002, Utilities Code;(2) a gas utility as defined by Section 101.003 or 121.001, Utilities Code;(3) a telecommunications provider as defined by Section 51.002, Utilities Code; or(4) a person who provides to the public cable television or advanced telecommunications services.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.156. BONDS AND OTHER OBLIGATIONS. (a) The district may issue bonds or other obligations payable wholly or partly from assessments, impact fees, revenue, grants, or other money of the district, or any combination of those sources of money, to pay for any authorized purpose of the district.(b) The district may borrow money according to terms and conditions determined by the board. Section 375.205, Local Government Code, does not apply to a loan, line of credit, or other borrowing from a bank or financial institution secured by revenue other than ad valorem taxes.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1082, Sec. 2, eff. June 19, 2009.

Sec. 3834.157. TAX AND BOND ELECTIONS. (a) The district shall hold an election in the manner provided by Subchapter L, Chapter 375, Local Government Code, to obtain voter approval before the district imposes a maintenance tax or issues bonds payable from ad valorem taxes.(b) The board may not include more than one purpose in a single proposition at an election.(c) Section 375.243, Local Government Code, does not apply to the district.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.158. MUNICIPALITY NOT REQUIRED TO PAY DISTRICT OBLIGATIONS. Except as provided by Section 375.263, Local Government Code, a municipality is not required to pay a bond, note, or other obligation of the district.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

Sec. 3834.159. COMPETITIVE BIDDING. Section 375.221, Local Government Code, applies to the district only for a contract that has a value greater than $50,000.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1082, Sec. 3, eff. June 19, 2009.

SUBCHAPTER E. DISSOLUTIONSec. 3834.201. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT. (a) The board may dissolve the district regardless of whether the district has debt. Section 375.264, Local Government Code, does not apply to the district.(b) If the district has debt when it is dissolved, the district shall remain in existence solely for the purpose of discharging its debts. The dissolution is effective when all debts have been discharged.

Added by Acts 2005, 79th Leg., Ch. 861, Sec. 1, eff. June 17, 2005.

SUBCHAPTER F. TAXES FOR CERTAIN DEFINED AREAS AND DESIGNATED PROPERTYSec. 3834.251. AUTHORITY TO ESTABLISH DEFINED AREAS OR DESIGNATED PROPERTY. The district may define areas or designate certain property of the district to pay for improvements, facilities, or services that primarily benefit that area or property and do not generally and directly benefit the district as a whole.

Added by Acts 2009, 81st Leg., R.S., Ch. 1082, Sec. 4, eff. June 19, 2009.

Sec. 3834.252. PROCEDURE FOR ELECTION. (a) Before the district may impose an ad valorem tax or issue bonds payable from ad valorem taxes of the area defined or property designated under Section 3834.251, the board must call and hold an election as provided by Section 3834.157 only in the defined area or in the boundaries of the designated property.(b) The board may submit the proposition to the voters on the same ballot to be used in another election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1082, Sec. 4, eff. June 19, 2009.

Sec. 3834.253. DECLARING RESULT AND ISSUING ORDER. (a) If a majority of the voters voting at the election approve the proposition or propositions, the board shall declare the results and by order shall establish the defined area and describe it by metes and bounds or designate the specific property.(b) A court may not review the board's order except on the ground of fraud, palpable error, or arbitrary and confiscatory abuse of discretion.

Added by Acts 2009, 81st Leg., R.S., Ch. 1082, Sec. 4, eff. June 19, 2009.

Sec. 3834.254. TAXES FOR SERVICES, IMPROVEMENTS, AND FACILITIES IN DEFINED AREAS OR DESIGNATED PROPERTY. On voter approval and adoption of the order described in Section 3834.253, the district may apply separately, differently, equitably, and specifically its taxing power and lien authority to the defined area or designated property to provide money to construct, administer, maintain, and operate services, improvements, and facilities that primarily benefit the defined area or designated property.

Added by Acts 2009, 81st Leg., R.S., Ch. 1082, Sec. 4, eff. June 19, 2009.

Sec. 3834.255. ISSUANCE OF BONDS AND IMPOSITION OF TAXES FOR DEFINED AREA OR DESIGNATED PROPERTY. After the order under Section 3834.253 is adopted, the district may issue bonds to provide for any land, improvements, facilities, plants, equipment, and appliances for the defined area or designated property.

Added by Acts 2009, 81st Leg., R.S., Ch. 1082, Sec. 4, eff. June 19, 2009.



CHAPTER 3835. WEST FORT BEND MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3835. WEST FORT BEND MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3835.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the West Fort Bend Management District.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.002. WEST FORT BEND MANAGEMENT DISTRICT. The West

Fort Bend Management District is a special district created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the cities

of Richmond and Rosenberg, Fort Bend County, and other political

subdivisions to contract with the district, the legislature has

established a program to accomplish the public purposes set out

in Section 52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district territory.

(c) The creation of the district will establish an economic

climate that encourages sustainable growth and improves the

quality of life of citizens.

(d) This chapter and the creation of the district may not be

interpreted to relieve Fort Bend County and the Cities of

Richmond and Rosenberg from providing the level of services

provided as of the effective date of the Act enacting this

chapter, to the area in the district. The district is created to

supplement and not to supplant the county or city services

provided in the area in the district.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a community and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, and street art objects are parts of and

necessary components of a street and are considered to be a

street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2 of the Act

enacting this chapter, as that territory may have been modified

under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

(b) The boundaries and field notes of the district contained in

Section 2 of the Act enacting this chapter form a closure. A

mistake in the field notes or in copying the field notes in the

legislative process does not in any way affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created by a municipality

under Chapter 311, Tax Code;

(2) a tax abatement reinvestment zone created by a municipality

under Chapter 312, Tax Code; or

(3) an enterprise zone created by a municipality under Chapter

2303, Government Code.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.007. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3835.051. BOARD OF DIRECTORS; TERMS. (a) The district is

governed by a board of five voting directors who serve staggered

terms of four years, with two or three directors' terms expiring

June 1 of each odd-numbered year.

(b) The board by resolution may change the number of voting

directors on the board, but only if the board determines that the

change is in the best interest of the district. The board may

not consist of fewer than five or more than 15 voting directors.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.052. APPOINTMENT OF DIRECTORS. (a) From persons

recommended by the board:

(1) the City of Richmond shall appoint two voting directors;

(2) the City of Rosenberg shall appoint two voting directors;

and

(3) the cities shall jointly appoint one voting director.

(b) For an appointment under Subsection (a)(1) or (2), a person

is appointed if a majority of the members of the governing body

of the city, including the mayor, vote to appoint that person.

For an appointment under Subsection (a)(3), a person is appointed

if a majority of the members of the governing body of each city,

including the mayor, vote to appoint that person.

(c) If the board increases the number of voting directors from

five, an equal number of directors must be appointed by the

Cities of Richmond and Rosenberg. The remaining director, if

any, must be appointed jointly by the cities as provided by this

section.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.053. NONVOTING DIRECTORS. The board may appoint

nonvoting directors to serve at the pleasure of the voting

directors.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.054. QUORUM. For purposes of determining the

requirements for a quorum, the following are not counted:

(1) a board position vacant for any reason, including death,

resignation, or disqualification;

(2) a director who is abstaining from participation in a vote

because of a conflict of interest; or

(3) a nonvoting director.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

For expiration of this section, see Subsection (d).

Sec. 3835.055. INITIAL VOTING DIRECTORS. (a) The initial board

consists of the following voting directors:

Pos. No.

Name of Director

1

Lane Ward

2

Paul J. Council

3

Joey Dupres

4

Bill Knesek

5

Pat Gubbels

(b) Of the initial voting directors, the terms of directors

appointed for positions 1 through 3 expire June 1, 2007, and the

terms of directors appointed for positions 4 and 5 expire June 1,

2009.

(c) Section 3835.052 does not apply to this section.

(d) This section expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3835.101. ADDITIONAL POWERS OF DISTRICT. The district may

exercise the powers given to:

(1) a corporation under Chapter 505, Local Government Code,

including the power to own, operate, acquire, construct, lease,

improve, or maintain a project described by that chapter; and

(2) a housing finance corporation under Chapter 394, Local

Government Code, to provide housing or residential development

projects in the district.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.58, eff. April 1, 2009.

Sec. 3835.102. POWER TO ESTABLISH DEVELOPMENT STANDARDS AND

GUIDELINES; DISSOLUTION. (a) The board may establish

architectural and landscaping standards and guidelines, and may

require new construction, development, or redevelopment in the

district to comply with those standards and guidelines. The

board may not establish standards or guidelines under this

section unless the governing bodies of the cities of Richmond and

Rosenberg each consent by resolution or ordinance to the

establishment of the standards or guidelines.

(b) A standard or guideline established by the board under this

section is in addition to regulations of the City of Richmond or

Rosenberg. To the extent of any conflict between a board

standard or guideline established under this section and a

regulation of the City of Richmond or Rosenberg, the more

restrictive standard, guideline, or regulation controls.

(c) The board may provide in a standard or guideline that if the

district dissolves, the restriction in the standard or guideline

continues in effect after the dissolution as a regulation of the

city with jurisdiction over the territory to which the standard

or guideline applies until modified or repealed by the governing

body of the City of Richmond or Rosenberg, as appropriate.

(d) The district may not regulate land use.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.103. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. A director of the corporation is not

required to reside in the district.

(d) The board of directors of the nonprofit corporation shall

serve in the same manner as the board of directors of a local

government corporation created under Chapter 431, Transportation

Code.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.104. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.105. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To

protect the public interest, the district may contract with Fort

Bend County or the City of Richmond or Rosenberg for the county

or the city to provide law enforcement services in the district

for a fee.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.106. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to an organization that:

(1) enjoys tax-exempt status under Section 501(c)(3), (4), or

(6), Internal Revenue Code of 1986; and

(2) performs a service or provides an activity consistent with

the furtherance of a district purpose.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.107. ECONOMIC DEVELOPMENT PROGRAMS. (a) The district

may establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

(b) For purposes of this section, the district has all of the

powers of a municipality under Chapter 380, Local Government

Code.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.108. NO EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.109. ANNEXATION IN OR NEAR CITY. (a) In addition to

the authority to annex territory under Subchapter C, Chapter 375,

Local Government Code, and Subchapter J, Chapter 49, Water Code,

the district may annex territory in the corporate limits or

extraterritorial jurisdictions of the City of Rosenberg or the

City of Richmond if:

(1) the governing body of the city requests the annexation of

its territory by ordinance or resolution;

(2) the board holds a hearing to consider the city's request;

and

(3) the board determines that it is feasible, practicable, and

to the district's advantage.

(b) The district may not annex a single-family residence under

this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

559, Sec. 1, eff. June 16, 2007.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3835.151. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.152. MONEY USED FOR IMPROVEMENTS OR SERVICES. The

district may acquire, construct, finance, operate, or maintain

any improvement or service authorized under this chapter or

Chapter 375, Local Government Code, using any money available to

the district.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.153. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a

service or improvement project with assessments under this

chapter unless a written petition requesting that service or

improvement has been filed with the board.

(b) A petition filed under Subsection (a) must be signed by the

owners of a majority of the assessed value of real property in

the district subject to assessment according to the most recent

certified tax appraisal roll for Fort Bend County.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.154. METHOD OF NOTICE FOR HEARING. The district may

mail the notice required by Section 375.115(c), Local Government

Code, by certified United States mail or an equivalent service

that can provide a record of mailing or other delivery.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.155. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter in all or any part of the

district.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.156. AD VALOREM TAX. (a) If authorized at an

election held in accordance with Section 3835.160, the district

may impose an annual ad valorem tax on taxable property in the

district for any district purpose, including to:

(1) promote economic development;

(2) maintain and operate the district;

(3) construct or acquire improvements; or

(4) provide a service.

(b) The board shall determine the tax rate.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.157. PROPERTY EXEMPT FROM IMPACT FEES OR ASSESSMENTS.

(a) The district may not impose an impact fee or assessment on

the property, including the equipment, rights-of-way, facilities,

or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

(b) The district may not impose an assessment on single-family

residential property.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.158. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue by competitive bid or negotiated sale bonds or other

obligations payable wholly or partly from taxes, assessments,

impact fees, revenue, grants, or other money of the district, or

any combination of those sources of money, to pay for any

authorized purpose of the district. The sources of money may

include economic development money contributed by the City of

Richmond or Rosenberg or by an economic development corporation

created under the Development Corporation Act (Subtitle C1, Title

12, Local Government Code).

(b) In exercising the district's power to borrow, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.59, eff. April 1, 2009.

Sec. 3835.159. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.160. TAX AND BOND ELECTIONS. (a) The district shall

hold an election in the manner provided by Subchapter L, Chapter

375, Local Government Code, to obtain voter approval before the

district imposes an ad valorem tax or issues bonds payable from

ad valorem taxes.

(b) Section 375.243, Local Government Code, does not apply to

the district.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.161. CITIES NOT REQUIRED TO PAY DISTRICT OBLIGATIONS.

Except as provided by Section 375.263, Local Government Code, the

Cities of Richmond and Rosenberg are not required to pay a bond,

note, or other obligation of the district.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.162. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, applies to the district only for a contract that

has a value greater than $25,000.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

Sec. 3835.163. TAX AND ASSESSMENT ABATEMENTS. The district may

grant in the manner authorized by Chapter 312, Tax Code, an

abatement for a tax or assessment owed to the district.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. DISSOLUTION

Sec. 3835.201. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

(a) The board may dissolve the district regardless of whether

the district has debt. Section 375.264, Local Government Code,

does not apply to the district.

(b) If the district has debt when it is dissolved, the district

shall remain in existence solely for the purpose of discharging

its debts. The dissolution is effective when all debts have been

discharged.

Added by Acts 2005, 79th Leg., Ch.

894, Sec. 1, eff. June 17, 2005.



CHAPTER 3836. LAS DAMAS MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3836. LAS DAMAS MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3836.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Las Damas Management District.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.002. LAS DAMAS MANAGEMENT DISTRICT. The Las Damas

Management District is a special district created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing Austin

County and other political subdivisions to contract with the

district, the legislature has established a program to accomplish

the public purposes set out in Section 52-a, Article III, Texas

Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

agriculture, viniculture, irrigation, transportation, housing,

tourism, recreation, the arts, entertainment, economic

development, safety, and the public welfare in the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Austin County from providing the level of

services provided as of the effective date of the Act enacting

this chapter to the area in the district. The district is

created to supplement and not to supplant the county or any city

services provided in the area in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment;

(3) develop or expand transportation and commerce;

(4) develop and promote agriculture, irrigation, and

viniculture; and

(5) develop and promote tourism.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a residential community and business,

agricultural, and tourism center;

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty;

(4) promote, market, and advertise the district as a tourist and

visitor destination; and

(5) promote public awareness of the district's agricultural

resources and products, including the growing and harvesting of

grapes and the production and bottling of wine.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, and street art objects are parts of and

necessary components of a street and are considered to be a

street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2 of the Act

enacting this chapter, as that territory may have been modified

under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

(b) The boundaries and field notes of the district contained in

Section 2 of the Act enacting this chapter form a closure. A

mistake in the field notes or in copying the field notes in the

legislative process does not in any way affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created under Chapter 311,

Tax Code;

(2) a tax abatement reinvestment zone created under Chapter 312,

Tax Code; or

(3) an enterprise zone created under Chapter 2303, Government

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.007. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3836.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five voting directors who serve staggered

terms of four years, with two or three directors' terms expiring

June 1 of each odd-numbered year.

(b) The board by resolution may change the number of voting

directors on the board, but only if the board determines that the

change is in the best interest of the district. The board may

not consist of fewer than five or more than 15 voting directors.

(c) Sections 375.069 and 375.070, Local Government Code, do not

apply to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.052. APPOINTMENT OF DIRECTORS. The Texas Commission

on Environmental Quality shall appoint voting directors from

persons recommended by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.053. NONVOTING DIRECTORS. The board may appoint

nonvoting directors to serve at the pleasure of the voting

directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.054. QUORUM. For purposes of determining the

requirements for a quorum, the following are not counted:

(1) a board position vacant for any reason, including death,

resignation, or disqualification;

(2) a director who is abstaining from participation in a vote

because of a conflict of interest; or

(3) a nonvoting director.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

For expiration of this section, see Subsection (d).

Sec. 3836.055. INITIAL VOTING DIRECTORS. (a) The initial board

consists of the following voting directors:

Pos. No.

Name of Director

1

Scott E. Greene

2

Martin H. Miles

3

Robert Kelly

4

Patrick Magill

5

Stephen Laney

(b) Of the initial voting directors, the terms of directors

appointed for positions 1 through 3 expire June 1, 2009, and the

terms of directors appointed for positions 4 and 5 expire June 1,

2011.

(c) Section 3836.052 does not apply to this section.

(d) This section expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3836.101. AGRICULTURAL DEVELOPMENT DISTRICT POWERS. The

district may exercise the powers given to an agricultural

development district created under Chapter 60, Agriculture Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.102. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.103. AUTHORITY TO CONTRACT FOR PUBLIC SAFETY SERVICES.

To protect the public interest, the district may contract with a

qualified party, including Austin County or any municipality, to

provide law enforcement, public safety, fire, or emergency

medical services in the district for a fee.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.104. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to a nonprofit or charitable

organization that performs a service or provides an activity

consistent with the furtherance of a district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.105. ECONOMIC DEVELOPMENT PROGRAMS. (a) The district

may establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

(b) For purposes of this section, the district has all of the

powers of a municipality under Chapter 380, Local Government

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.106. NO EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3836.151. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.152. MONEY USED FOR IMPROVEMENTS OR SERVICES. The

district may acquire, construct, finance, operate, or maintain

any improvement or service authorized under this chapter or

Chapter 375, Local Government Code, using any money available to

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.153. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a

service or improvement project with assessments under this

chapter unless a written petition requesting that service or

improvement has been filed with the board.

(b) A petition filed under Subsection (a) must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district subject to assessment according to the

most recent certified tax appraisal roll for Austin County; or

(2) at least 25 persons who own real property in the district,

if more than 25 persons own real property in the district

according to the most recent certified tax appraisal roll for

Austin County.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.154. METHOD OF NOTICE FOR HEARING. The district may

mail the notice required by Section 375.115(c), Local Government

Code, by certified or first-class United States mail. The board

shall determine the method of notice.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.155. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter in all or any part of the

district.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.156. AD VALOREM TAX. (a) If authorized at an

election held in accordance with Section 3836.160, the district

may impose an annual ad valorem tax on taxable property in the

district for any district purpose, including to:

(1) maintain and operate the district;

(2) construct or acquire improvements; or

(3) provide a service.

(b) The board shall determine the tax rate.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.157. UTILITY PROPERTY EXEMPT FROM IMPACT FEES OR

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.158. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue by competitive bid or negotiated sale bonds or other

obligations payable wholly or partly from taxes, assessments,

impact fees, revenue, grants, or other money of the district, or

any combination of those sources of money, to pay for any

authorized purpose of the district.

(b) In addition to any other terms authorized by the board by

bond order or resolution, the proceeds of the district's bonds

may be used for a reserve fund, credit enhancement, or

capitalized interest for the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.159. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.160. TAX AND BOND ELECTIONS. (a) The district shall

hold an election in the manner provided by Subchapter L, Chapter

375, Local Government Code, to obtain voter approval before the

district imposes an ad valorem tax or issues bonds payable from

ad valorem taxes.

(b) Section 375.243, Local Government Code, does not apply to

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.161. BIDDING REQUIREMENTS. Section 375.221, Local

Government Code, and Sections 49.273(d), (e), (f), and (g), Water

Code, do not apply to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.162. TAX AND ASSESSMENT ABATEMENTS. The district may

grant in the manner authorized by Chapter 312, Tax Code, an

abatement for a tax or assessment owed to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. SALES AND USE TAX

Sec. 3836.201. MEANINGS OF WORDS AND PHRASES. Words and phrases

used in this subchapter that are defined by Chapters 151 and 321,

Tax Code, have the meanings assigned by Chapters 151 and 321, Tax

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.202. APPLICABILITY OF CERTAIN TAX CODE PROVISIONS.

(a) Except as otherwise provided by this subchapter, Subtitles

A and B, Title 2, Tax Code, and Chapter 151, Tax Code, apply to

taxes imposed under this subchapter and to the administration and

enforcement of those taxes in the same manner that those laws

apply to state taxes.

(b) Chapter 321, Tax Code, relating to municipal sales and use

taxes applies to the application, collection, change, and

administration of a sales and use tax imposed under this

subchapter to the extent consistent with this chapter, as if

references in Chapter 321, Tax Code, to a municipality referred

to the district and references to a governing body referred to

the board.

(c) Sections 321.106, 321.401, 321.402, 321.403, 321.404,

321.406, 321.409, 321.506, 321.507, and 321.508, Tax Code, do not

apply to a tax imposed under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.203. AUTHORIZATION; ELECTION. (a) The district may

adopt a sales and use tax to serve the purposes of the district

after an election in which a majority of the district voters

voting in the election authorize the adoption of the tax.

(b) The board by order may call an election to authorize a sales

and use tax. The election may be held with any other district

election.

(c) The district shall provide notice of the election and shall

hold the election in the manner prescribed by Section 3836.160.

(d) The ballots shall be printed to provide for voting for or

against the proposition: "Authorization of a sales and use tax

in the Las Damas Management District at a rate not to exceed

______ percent."

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.204. ABOLISHING SALES AND USE TAX. (a) Except as

provided in Subsection (b), the board may abolish the sales and

use tax without an election.

(b) The board may not abolish the sales and use tax if the

district has outstanding debt or other obligations secured by the

tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

Sec. 3836.205. SALES AND USE TAX RATE. (a) On adoption of the

tax authorized by this subchapter, there is imposed a tax on the

receipts from the sale at retail of taxable items within the

district, and an excise tax on the use, storage, or other

consumption within the district of taxable items purchased,

leased, or rented from a retailer within the district during the

period that the tax is in effect.

(b) The board shall determine the rate of the tax, which may be

in increments of one-eighth of one percent and may not exceed the

maximum rate authorized by the voters.

(c) The rate of the excise tax is the same as the rate of the

sales tax portion of the tax and is applied to the sales price of

the taxable item.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

SUBCHAPTER F. HOTEL OCCUPANCY TAXES

Sec. 3836.251. HOTEL OCCUPANCY TAX. (a) In this section,

"hotel" has the meaning assigned by Section 156.001, Tax Code.

(b) For purposes of this section, a reference in Subchapter A,

Chapter 352, Tax Code, to a county is a reference to the district

and a reference in Subchapter A, Chapter 352, Tax Code, to the

county's officers or governing body is a reference to the board.

(c) Except as inconsistent with this section, Subchapter A,

Chapter 352, Tax Code, governs a hotel occupancy tax authorized

by this section, including the collection of the tax, subject to

the limitations prescribed by Sections 352.002(b) and (c), Tax

Code.

(d) The district may impose a hotel occupancy tax for any

district purpose, including to:

(1) maintain and operate the district;

(2) construct or acquire improvements; and

(3) provide a service.

(e) The board by order may impose, repeal, increase, or decrease

the rate of a tax on a person who, under a lease, concession,

permit, right of access, license, contract, or agreement, pays

for the use or possession or for the right to the use or

possession of a room that:

(1) is in a hotel located in the district's boundaries;

(2) costs $2 or more each day; and

(3) is ordinarily used for sleeping.

(f) The amount of the tax may not exceed seven percent of the

price paid for a room in a hotel.

(g) The district may examine and receive information related to

the imposition of hotel occupancy taxes to the same extent as if

the district were a county.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.

SUBCHAPTER G. DISSOLUTION

Sec. 3836.301. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

(a) The board may dissolve the district regardless of whether

the district has debt. Section 375.264, Local Government Code,

does not apply to the district.

(b) If the district has debt when it is dissolved, the district

shall remain in existence solely for the purpose of discharging

its debts. The dissolution is effective when all debts have been

discharged.

Added by Acts 2007, 80th Leg., R.S., Ch.

821, Sec. 1, eff. June 15, 2007.



CHAPTER 3837. WEST RANCH MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 4. DEVELOPMENT AND IMPROVEMENTSUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENTCHAPTER 3837. WEST RANCH MANAGEMENT DISTRICTSUBCHAPTER A. GENERAL PROVISIONSSec. 3837.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "District" means the West Ranch Management District.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

Sec. 3837.002. WEST RANCH MANAGEMENT DISTRICT. The West Ranch Management District is a special district created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

Sec. 3837.003. PURPOSE; DECLARATION OF INTENT. (a) The creation of the district is essential to accomplish the purposes of Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other public purposes stated in this chapter. By creating the district and in authorizing the City of Friendswood, Galveston and Harris Counties, and other political subdivisions to contract with the district, the legislature has established a program to accomplish the public purposes set out in Section 52-a, Article III, Texas Constitution.(b) The creation of the district is necessary to promote, develop, encourage, and maintain employment, commerce, transportation, housing, tourism, recreation, the arts, entertainment, economic development, education, safety, and the public welfare in the district.(c) This chapter and the creation of the district may not be interpreted to relieve Galveston and Harris Counties and the City of Friendswood from providing the level of services provided as of the effective date of the Act enacting this chapter, to the area in the district. The district is created to supplement and not to supplant the county or city services provided in the area in the district.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

Sec. 3837.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The district is created to serve a public use and benefit.(b) All land and other property included in the district will benefit from the improvements and services to be provided by the district under powers conferred by Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other powers granted under this chapter.(c) The creation of the district is in the public interest and is essential to:(1) further the public purposes of developing and diversifying the economy of the state;(2) eliminate unemployment and underemployment; and(3) develop or expand transportation and commerce.(d) The district will:(1) promote the health, safety, education, and general welfare of residents, employers, potential employees, employees, visitors, and consumers in the district, and of the public;(2) provide needed funding for the district to preserve, maintain, and enhance the economic health and vitality of the district territory as a community and business center; and(3) promote the health, safety, welfare, education, and enjoyment of the public by providing pedestrian ways and by landscaping and developing certain areas in the district, which are necessary for the restoration, preservation, and enhancement of scenic beauty.(e) Pedestrian ways along or across a street, whether at grade or above or below the surface, and street lighting, street landscaping, parking, and street art objects are parts of and necessary components of a street and are considered to be a street or road improvement.(f) The district will not act as the agent or instrumentality of any private interest even though the district will benefit many private interests as well as the public.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

Sec. 3837.005. DISTRICT TERRITORY. (a) The district is composed of the territory described by Section 2 of the Act enacting this chapter, as that territory may have been modified under:(1) Subchapter J, Chapter 49, Water Code; or(2) other law.(b) The boundaries and field notes of the district contained in Section 2 of the Act enacting this chapter form a closure. A mistake in the field notes or in copying the field notes in the legislative process does not in any way affect the district's:(1) organization, existence, or validity;(2) right to issue any type of bond for a purpose for which the district is created or to pay the principal of and interest on the bond;(3) right to impose or collect an assessment or tax; or(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

Sec. 3837.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All or any part of the area of the district is eligible to be included in:(1) a tax increment reinvestment zone created by a municipality under Chapter 311, Tax Code;(2) a tax abatement reinvestment zone created by a municipality under Chapter 312, Tax Code; or(3) an enterprise zone created by a municipality under Chapter 2303, Government Code.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

Sec. 3837.007. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS LAW. Except as otherwise provided by this chapter, Chapter 375, Local Government Code, applies to the district.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

Sec. 3837.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter shall be liberally construed in conformity with the findings and purposes stated in this chapter.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 3837.051. GOVERNING BODY. The district is governed by a board of five directors who serve staggered terms of four years, with two or three directors' terms expiring June 1 of each odd-numbered year.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

Sec. 3837.052. APPOINTMENT OF DIRECTORS. (a) The governing body of the City of Friendswood shall appoint the directors of the board. The governing body shall appoint:(1) three directors from a list of persons nominated by the board; and(2) two directors chosen by the governing body.(b) If a person owns 25 percent or more of the land in the district, the board shall request that the person provide to the board a list of persons for the board to nominate under this section. If the person does not provide a list of persons to the board for that purpose before the 31st day after the date the board requests the list or if no person owns 25 percent or more of the land in the district, the board is not required to obtain a list and may nominate any eligible person for appointment to the board. If more than one person owns 25 percent or more of the land included in the district, only the person who owns the greatest amount of land included in the district is entitled to have the board request a list under this subsection.(c) If a person owns 25 percent or more of the land in the district, at least a majority of the board must have been named from a list provided by a person who owns 25 percent or more of the land.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

Sec. 3837.053. REMOVAL OF DIRECTORS CHOSEN BY CITY. The City of Friendswood for any reason may remove a director appointed under Section 3837.052(a)(2) and appoint a person to serve the remainder of that director's term.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

Sec. 3837.054. VACANCY IN OFFICE OF DIRECTOR. (a) The board may appoint a person to fill a vacancy in the office of a director appointed under Section 3837.052(a)(1) for the remainder of the director's term.(b) The City of Friendswood may appoint a person to fill a vacancy in the office of a director appointed under Section 3837.052(a)(2) for the remainder of the director's term.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

Sec. 3837.055. QUORUM. For purposes of determining whether a quorum of the board is present, the following are not counted:(1) a board position vacant for any reason, including death, resignation, or disqualification; or(2) a director who is abstaining from participation in a vote because of a conflict of interest.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIESSec. 3837.101. EDUCATIONAL FACILITIES. (a) The district may acquire, construct, or finance an educational facility or a site or appurtenance for an educational facility to benefit the district.(b) The district may convey the facility, site, or appurtenance to a school district that contains territory in the West Ranch Management District.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

Sec. 3837.102. AGREEMENTS; GRANTS. (a) The district may make an agreement with or accept a gift, grant, or loan from any person.(b) The implementation of a district project is a governmental function or service for the purposes of Chapter 791, Government Code.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

Sec. 3837.103. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To protect the public interest, the district may contract with the City of Friendswood for the city to provide law enforcement services in the district that exceed the services that would otherwise be provided in the district by the city.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

Sec. 3837.104. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The district may join and pay dues to an organization that:(1) enjoys tax-exempt status under Section 501(c)(3), (4), or (6), Internal Revenue Code of 1986; and(2) performs a service or provides an activity consistent with the furtherance of a district purpose.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

Sec. 3837.105. ECONOMIC DEVELOPMENT PROGRAMS. (a) The district may establish and provide for the administration of one or more programs to promote state or local economic development and to stimulate business and commercial activity in the district, including programs to:(1) make loans and grants of public money; and(2) provide district personnel and services.(b) For purposes of this section, the district has all of the powers of a municipality under Chapter 380, Local Government Code.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

Sec. 3837.106. NO EMINENT DOMAIN. The district may not exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. FINANCIAL PROVISIONSSec. 3837.151. DISBURSEMENTS AND TRANSFERS OF MONEY. The board by resolution shall establish the number of directors' signatures and the procedure required for a disbursement or transfer of the district's money.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

Sec. 3837.152. PETITION REQUIRED FOR FINANCING SERVICES AND IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a service or improvement project with assessments under this chapter unless a written petition requesting that service or improvement has been filed with the board.(b) A petition filed under Subsection (a) must be signed by the owners of a majority of the assessed value of real property in the district subject to assessment according to the most recent certified tax appraisal rolls for Harris County and Galveston County, as applicable.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

Sec. 3837.153. AD VALOREM TAX. (a) If authorized at an election held in accordance with Section 3837.157, the district may impose an annual ad valorem tax on taxable property in the district for any district purpose, including to:(1) maintain and operate the district;(2) construct or acquire improvements, sites, or appurtenances; or(3) provide a service.(b) The board shall determine the tax rate.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

Sec. 3837.154. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND ASSESSMENTS. The district may not impose an impact fee or assessment on the property, including the equipment, rights-of-way, facilities, or improvements, of:(1) an electric utility or a power generation company as defined by Section 31.002, Utilities Code;(2) a gas utility as defined by Section 101.003 or 121.001, Utilities Code;(3) a telecommunications provider as defined by Section 51.002, Utilities Code; or(4) a person who provides to the public cable television or advanced telecommunications services.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

Sec. 3837.155. BONDS AND OTHER OBLIGATIONS; APPROVAL BY CITY OF FRIENDSWOOD. (a) The district may issue bonds or other obligations payable wholly or partly from taxes, assessments, impact fees, revenue, grants, or other money of the district, or any combination of those sources of money, to pay for any authorized purpose of the district.(b) The district may issue a bond or other obligation in the form of a bond, note, certificate of participation or other instrument evidencing a proportionate interest in payments to be made by the district, or other type of obligation.(c) The district must obtain the approval of the City of Friendswood for the issuance of bonds or other obligations for any improvement project.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

Sec. 3837.156. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the time bonds or other obligations payable wholly or partly from ad valorem taxes are issued:(1) the board shall impose a continuing direct annual ad valorem tax, without limit as to rate or amount, for each year that all or part of the bonds are outstanding; and(2) the district annually shall impose the continuing direct ad valorem tax on all taxable property in the district in an amount sufficient to:(A) pay the interest on the bonds or other obligations as the interest becomes due;(B) create a sinking fund for the payment of the principal of the bonds or other obligations when due or the redemption price at any earlier required redemption date; and(C) pay the expenses of imposing the taxes.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

Sec. 3837.157. TAX AND BOND ELECTIONS. (a) The district shall hold an election in the manner provided by Subchapter L, Chapter 375, Local Government Code, to obtain voter approval before the district imposes a maintenance tax or issues bonds payable from ad valorem taxes.(b) The board may include more than one purpose in a single proposition at an election.(c) Section 375.243, Local Government Code, does not apply to the district.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

Sec. 3837.158. CITIES NOT REQUIRED TO PAY DISTRICT OBLIGATIONS. Except as provided by Section 375.263, Local Government Code, a municipality is not required to pay a bond, note, or other obligation of the district.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

Sec. 3837.159. COMPETITIVE BIDDING. (a) The competitive bidding provisions of Subchapter I, Chapter 49, Water Code, apply to the district for a contract to acquire or construct a water, a wastewater, or a drainage or detention improvement. For all other district contracts or projects, the competitive bidding requirements that apply to a local government corporation created under Chapter 431, Transportation Code, apply to the district.(b) Subchapter K, Chapter 375, Local Government Code, does not apply to the district.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. DISSOLUTIONSec. 3837.201. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT. (a) The board may dissolve the district regardless of whether the district has debt. Section 375.264, Local Government Code, does not apply to the district.(b) If the district has debt when it is dissolved, the district shall remain in existence solely for the purpose of discharging its debts. The dissolution is effective when all debts have been discharged.

Added by Acts 2005, 79th Leg., Ch. 438, Sec. 1, eff. June 17, 2005.



CHAPTER 3838. PEARLAND MUNICIPAL MANAGEMENT DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODETITLE 4. DEVELOPMENT AND IMPROVEMENTSUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENTCHAPTER 3838. PEARLAND MUNICIPAL MANAGEMENT DISTRICT NO. 1SUBCHAPTER A. GENERAL PROVISIONSSec. 3838.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "District" means the Pearland Municipal Management District No. 1.(3) "Economic development corporation" means a corporation created under the Development Corporation Act (Subtitle C1, Title 12, Local Government Code).

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.60, eff. April 1, 2009.

Sec. 3838.002. PEARLAND MUNICIPAL MANAGEMENT DISTRICT NO. 1. The Pearland Municipal Management District No. 1 is a special district created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.003. PURPOSE; DECLARATION OF INTENT. (a) The creation of the district is essential to accomplish the purposes of Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other public purposes stated in this chapter. By creating the district and in authorizing the City of Pearland, Harris County, and other political subdivisions to contract with the district, the legislature has established a program to accomplish the public purposes set out in Section 52-a, Article III, Texas Constitution.(b) The creation of the district is necessary to promote, develop, encourage, and maintain employment, commerce, transportation, housing, tourism, recreation, the arts, entertainment, economic development, safety, and the public welfare in the district.(c) This chapter and the creation of the district may not be interpreted to relieve Harris County or the City of Pearland from providing the level of services provided as of the effective date of this Act to the area in the district. The district is created to supplement and not to supplant the county or city services provided in the area in the district.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The district is created to serve a public use and benefit.(b) All land and other property included in the district will benefit from the improvements and services to be provided by the district under powers conferred by Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other powers granted under this chapter.(c) The creation of the district is in the public interest and is essential to:(1) further the public purposes of developing and diversifying the economy of the state;(2) eliminate unemployment and underemployment; and(3) develop or expand transportation and commerce.(d) The district will:(1) promote the health, safety, and general welfare of residents, employers, potential employees, employees, visitors, and consumers in the district, and of the public;(2) provide needed funding for the district to preserve, maintain, and enhance the economic health and vitality of the district territory as a community and business center; and(3) promote the health, safety, welfare, and enjoyment of the public by providing pedestrian ways and by landscaping and developing certain areas in the district, which are necessary for the restoration, preservation, and enhancement of scenic beauty.(e) Pedestrian ways along or across a street, whether at grade or above or below the surface, and street lighting, street landscaping, and street art objects are parts of and necessary components of a street and are considered to be a street or road improvement.(f) The district will not act as the agent or instrumentality of any private interest even though the district will benefit many private interests as well as the public.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.005. DISTRICT TERRITORY. (a) The district is composed of the territory described by Section 2 of the Act enacting this chapter, as that territory may have been modified under:(1) Subchapter J, Chapter 49, Water Code; or(2) other law.(b) The boundaries and field notes of the district contained in Section 2 of the Act enacting this chapter form a closure. A mistake in the field notes or in copying the field notes in the legislative process does not in any way affect the district's:(1) organization, existence, or validity;(2) right to issue any type of bond for a purpose for which the district is created or to pay the principal of and interest on the bond;(3) right to impose or collect an assessment or tax; or(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All or any part of the area of the district is eligible to be included in:(1) a tax increment reinvestment zone created by the City of Pearland under Chapter 311, Tax Code;(2) a tax abatement reinvestment zone created by the City of Pearland under Chapter 312, Tax Code; or(3) an enterprise zone created by the City of Pearland under Chapter 2303, Government Code.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.007. LIBERAL CONSTRUCTION OF CHAPTER. This chapter shall be liberally construed in conformity with the findings and purposes stated in this chapter.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.008. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS LAW. Except as otherwise provided by this chapter, Chapter 375, Local Government Code, applies to the district.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 3838.051. BOARD OF DIRECTORS; TERMS. The district is governed by a board of five directors who serve staggered terms of four years, with two or three directors' terms expiring June 1 of each odd-numbered year.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.052. APPOINTMENT OF DIRECTORS. The mayor and members of the governing body of the City of Pearland shall appoint directors from persons recommended by the board. A person is appointed if a majority of the members of the governing body, including the mayor, vote to appoint that person.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.053. QUORUM. For purposes of determining the requirements for a quorum, the following are not counted:(1) a board position vacant for any reason, including death, resignation, or disqualification; or(2) a director who is abstaining from participation in a vote because of a conflict of interest.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIESSec. 3838.101. ADDITIONAL POWERS OF DISTRICT. The district may exercise the powers given to an economic development corporation under Chapter 505, Local Government Code, including the power to own, operate, acquire, construct, lease, improve, or maintain a project described by that chapter.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.61, eff. April 1, 2009.

Sec. 3838.102. NONPROFIT CORPORATION. (a) The board by resolution may authorize the creation of a nonprofit corporation to assist and act for the district in implementing a project or providing a service authorized by this chapter.(b) The nonprofit corporation:(1) has each power of and is considered for purposes of this chapter to be a local government corporation created under Chapter 431, Transportation Code; and(2) may implement any project and provide any service authorized by this chapter.(c) The board shall appoint the board of directors of the nonprofit corporation. The board of directors of the nonprofit corporation shall serve in the same manner as the board of directors of a local government corporation created under Chapter 431, Transportation Code, except that a member of the board of the nonprofit corporation is not required to reside in the district.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.103. AGREEMENTS; GRANTS. (a) The district may make an agreement with or accept a gift, grant, or loan from any person.(b) The implementation of a project is a governmental function or service for the purposes of Chapter 791, Government Code.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.104. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To protect the public interest, the district may contract with a qualified party, including Harris County or the City of Pearland, to provide law enforcement services in the district for a fee.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.105. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The district may join and pay dues to an organization that:(1) enjoys tax-exempt status under Section 501(c)(3), (4), or (6), Internal Revenue Code of 1986; and(2) performs a service or provides an activity consistent with the furtherance of a district purpose.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.106. ECONOMIC DEVELOPMENT PROGRAMS. (a) The district may establish and provide for the administration of one or more programs to promote state or local economic development and to stimulate business and commercial activity in the district, including programs to:(1) make loans and grants of public money, including bond proceeds; and(2) provide district personnel and services.(b) District improvements qualify as projects for funding by an economic development corporation.(c) For purposes of this section, the district has all of the powers of a municipality under Chapter 380, Local Government Code.(d) The district is eligible to receive grants from a municipality under Chapter 380, Local Government Code.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.107. NO EMINENT DOMAIN. The district may not exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. PARKING FACILITIESSec. 3838.151. PARKING FACILITIES AUTHORIZED; OPERATION BY PRIVATE ENTITY; TAX EXEMPTION. (a) The district may acquire, lease as lessor or lessee, construct, develop, own, operate, and maintain parking facilities or a system of parking facilities, including:(1) lots, garages, parking terminals, or other structures or accommodations for parking motor vehicles off the streets; and(2) equipment, entrances, exits, fencing, and other accessories necessary for safety and convenience in parking vehicles.(b) A parking facility of the district may be leased to, or operated for the district by, an entity other than the district.(c) The district's parking facilities serve the public purposes of the district and are owned, used, and held for a public purpose even if leased or operated by a private entity for a term of years.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.152. RULES FOR PARKING SYSTEM. (a) The district may adopt rules covering its public parking system.(b) Rules adopted under this section that relate to or affect the use of the public right-of-way or a requirement for off-street parking are subject to all applicable municipal charter, code, and ordinance requirements.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.153. PAYING COST OF PARKING FACILITIES. (a) The district may use any of its resources, including revenue, assessments, taxes, or grant or contract proceeds, to pay the cost of acquiring or operating a system of public parking facilities.(b) The district may:(1) set, charge, impose, and collect fees, charges, or tolls for the use of the public parking facilities; and(2) issue bonds or notes to finance the cost of these facilities.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. FINANCIAL PROVISIONSSec. 3838.201. DISBURSEMENTS AND TRANSFERS OF MONEY. The board by resolution shall establish the number of directors' signatures and the procedure required for a disbursement or transfer of the district's money.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.202. AUTHORIZATION FOR IMPROVEMENTS OR SERVICES. The district may acquire, construct, finance, operate, or maintain any improvement or service authorized under this chapter or Chapter 375, Local Government Code.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.203. PETITION REQUIRED FOR FINANCING SERVICES AND IMPROVEMENTS. (a) The board may not finance a service or improvement project with assessments under this chapter unless a written petition requesting that service or improvement has been filed with the board.(b) A petition requesting a project financed by assessment must be signed by the owners of a majority of the assessed value of real property in the district subject to assessment according to the most recent certified tax appraisal roll for Harris County.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.204. AD VALOREM TAX. (a) If authorized at an election held in accordance with Section 3838.208, the district may impose an annual ad valorem tax on taxable property in the district to:(1) promote economic development;(2) maintain and operate the district;(3) construct or acquire improvements; or(4) provide a service.(b) The board shall determine the tax rate.(c) Section 54.601, Water Code, applies to the district.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.205. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The board by resolution may impose and collect an assessment for any purpose authorized by this chapter.(b) An assessment, a reassessment, or an assessment resulting from an addition to or correction of the assessment roll by the district, penalties and interest on an assessment or reassessment, an expense of collection, and reasonable attorney's fees incurred by the district:(1) are a first and prior lien against the property assessed;(2) are superior to any other lien or claim other than a lien or claim for county, school district, or municipal ad valorem taxes; and(3) are the personal liability of and a charge against the owners of the property even if the owners are not named in the assessment proceedings.(c) The lien is effective from the date of the board's resolution imposing the assessment until the date the assessment is paid. The board may enforce the lien in the same manner that the board may enforce an ad valorem tax lien against real property.(d) The board may make a correction to or deletion from the assessment roll that does not increase the amount of assessment of any parcel of land without providing notice and holding a hearing in the manner required for additional assessments.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.206. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND ASSESSMENTS. The district may not impose an impact fee or assessment on the property, including the equipment, rights-of-way, facilities, or improvements of:(1) an electric utility or a power generation company as defined by Section 31.002, Utilities Code;(2) a gas utility as defined by Section 101.003 or 121.001, Utilities Code;(3) a telecommunications provider as defined by Section 51.002, Utilities Code; or(4) a person who provides to the public cable television or advanced telecommunications services.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.207. BONDS AND OTHER OBLIGATIONS. (a) The district may issue bonds or other obligations, by competitive bid or negotiated sale, payable wholly or partly from taxes, assessments, impact fees, revenue, grants, or other money of the district, including economic development funds contributed to the district by the municipality or by an economic development corporation, or any combination of those sources of money, to pay for any authorized purpose of the district.(b) In exercising the district's power to borrow, the district may issue a bond or other obligation in the form of a bond, note, certificate of participation or other instrument evidencing a proportionate interest in payments to be made by the district, or other type of obligation. The term of a bond issued under this chapter may not exceed 40 years from the date of issuance.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.208. TAX AND BOND ELECTIONS. (a) The district shall hold an election in the manner provided by Chapters 49 and 54, Water Code, to obtain voter approval before the district imposes a sales and use tax or an ad valorem tax or issues bonds payable from ad valorem taxes.(b) The board may include more than one purpose in a single proposition at an election.(c) Subchapter L, Chapter 375, Local Government Code, does not apply to the district.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.209. MUNICIPALITY NOT REQUIRED TO PAY DISTRICT OBLIGATIONS. Except as provided by Section 375.263, Local Government Code, a municipality is not required to pay a bond, note, or other obligation of the district.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.210. BIDDING REQUIREMENTS. The district's requirements relating to bidding of contracts are the same as the requirements for a local government corporation created under Subchapter D, Chapter 431, Transportation Code.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.211. TAX AND ASSESSMENT ABATEMENTS. The district may grant in the manner authorized by Chapter 312, Tax Code, an abatement for a tax or assessment owed to the district.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

SUBCHAPTER F. SALES AND USE TAXSec. 3838.251. MEANINGS OF WORDS AND PHRASES. Words and phrases used in this subchapter that are defined by Chapters 151 and 321, Tax Code, have the meanings assigned by Chapters 151 and 321, Tax Code.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.252. APPLICABILITY OF CERTAIN TAX CODE PROVISIONS. (a) Except as otherwise provided by this subchapter, Subtitles A and B, Title 2, Tax Code, and Chapter 151, Tax Code, apply to taxes imposed under this subchapter and to the administration and enforcement of those taxes in the same manner that those laws apply to state taxes.(b) The provisions of Subchapters B, C, and D, Chapter 321, Tax Code, relating to municipal sales and use taxes apply to the application, collection, change, and administration of a sales and use tax imposed under this subchapter to the extent consistent with this chapter, as if references in Chapter 321, Tax Code, to a municipality referred to the district and references to a governing body referred to the board.(c) Sections 321.401-321.406 and 321.506-321.508, Tax Code, do not apply to a tax imposed under this subchapter.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.253. AUTHORIZATION; ELECTION. (a) The district may adopt a sales and use tax to serve the purposes of the district at an election in which a majority of the voters of the district voting in the election approve the adoption of the tax.(b) The board by order may call an election to adopt a sales and use tax. The election may be held with any other district election.(c) The district shall provide notice of the election and shall hold the election in the manner prescribed by Section 3838.208.(d) The ballots shall be printed to provide for voting for or against the proposition: "Adoption of a one-half of one percent district sales and use tax in the Pearland Municipal Management District No. 1."

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.254. ABOLISHING SALES AND USE TAX. (a) Except as provided in Subsection (b), the board, with the consent of the governing body of the municipality where the district is located, may abolish the sales and use tax without an election.(b) The board may not abolish the sales and use tax if the district has outstanding debt secured by the tax.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.

Sec. 3838.255. SALES AND USE TAX RATE. (a) On adoption of the tax authorized by this subchapter, there is imposed a tax of one-half of one percent on the receipts from the sale at retail of taxable items within the district, and an excise tax on the use, storage, or other consumption within the district of taxable items purchased, leased, or rented from a retailer within the district during the period that the tax is in effect.(b) The rate of the excise tax is the same as the rate of the sales tax portion of the tax and is applied to the sales price of the taxable item.

Added by Acts 2005, 79th Leg., Ch. 444, Sec. 1, eff. June 17, 2005.



CHAPTER 3839. TOWNE LAKE MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3839. TOWNE LAKE MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3839.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Towne Lake Management District.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.002. TOWNE LAKE MANAGEMENT DISTRICT. The Towne Lake

Management District is a special district created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the City of

Houston, Harris County, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district territory.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County from providing the level of

services provided as of the effective date of the Act enacting

this chapter to the area in the district. The district is

created to supplement and not to supplant the county services

provided in the area in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a community and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, and street art objects are parts of and

necessary components of a street and are considered to be a

street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2 of the Act

enacting this chapter, as that territory may have been modified

under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

(b) The boundaries and field notes of the district contained in

Section 2 of the Act enacting this chapter form a closure. A

mistake in the field notes or in copying the field notes in the

legislative process does not in any way affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created under Chapter 311,

Tax Code;

(2) a tax abatement reinvestment zone created under Chapter 312,

Tax Code; or

(3) an enterprise zone created under Chapter 2303, Government

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.007. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3839.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five voting directors who serve staggered

terms of four years, with two or three directors' terms expiring

June 1 of each odd-numbered year.

(b) The board by resolution may change the number of voting

directors on the board, but only if the board determines that the

change is in the best interest of the district. The board may

not consist of fewer than five or more than 15 voting directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.052. APPOINTMENT OF DIRECTORS. The Texas Commission

on Environmental Quality shall appoint voting directors from

persons recommended by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.053. NONVOTING DIRECTORS. The board may appoint

nonvoting directors to serve at the pleasure of the voting

directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.054. QUORUM. For purposes of determining the

requirements for a quorum, the following are not counted:

(1) a board position vacant for any reason, including death,

resignation, or disqualification;

(2) a director who is abstaining from participation in a vote

because of a conflict of interest; or

(3) a nonvoting director.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.055. COMPENSATION. Sections 375.069 and 375.070,

Local Government Code, do not apply to the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

For expiration of this section, see Subsection (d).

Sec. 3839.056. INITIAL VOTING DIRECTORS. (a) The initial board

consists of the following voting directors:

Pos. No.

Name of Director

1

David Templeton

2

William F. Heavin

3

Larry Covert

4

Tom Read

5

Michael C. Shannon

(b) Of the initial voting directors, the terms of directors

appointed for positions 1 through 3 expire June 1, 2009, and the

terms of directors appointed for positions 4 and 5 expire June 1,

2011.

(c) Section 3839.052 does not apply to this section.

(d) This section expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3839.101. INDUSTRIAL DEVELOPMENT CORPORATION POWERS. The

district may exercise the powers given to an industrial

development corporation under Chapter 505, Local Government Code,

including the power to own, operate, acquire, construct, lease,

improve, or maintain a project described by that chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.025, eff. September 1, 2009.

Sec. 3839.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code, except that a director of the

corporation is not required to reside in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.104. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To

protect the public interest, the district may contract with a

qualified party including Harris County or the City of Houston

for the county or the city to provide law enforcement services in

the district for a fee.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.105. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to a charitable or nonprofit

organization that performs a service or provides an activity

consistent with the furtherance of a district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.106. ECONOMIC DEVELOPMENT PROGRAMS. (a) The district

may establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

(b) For purposes of this section, the district has all of the

powers of a municipality under Chapter 380, Local Government

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.107. STRATEGIC PARTNERSHIP AGREEMENT. The district

may negotiate and enter into a written strategic partnership

agreement with the City of Houston in the same manner as a

district under Section 43.0751, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.108. NO EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3839.151. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.152. MONEY USED FOR IMPROVEMENTS OR SERVICES. The

district may acquire, construct, finance, operate, or maintain

any improvement or service authorized under this chapter or

Chapter 375, Local Government Code, using any money available to

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.153. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a

service or improvement project with assessments under this

chapter unless a written petition requesting that service or

improvement has been filed with the board.

(b) A petition filed under Subsection (a) must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district subject to assessment according to the

most recent certified tax appraisal roll for Harris County; or

(2) at least 50 persons who own real property in the district,

if more than 50 persons own real property in the district

according to the most recent certified tax appraisal roll for

Harris County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.154. METHOD OF NOTICE FOR HEARING. The district may

mail the notice required by Section 375.115(c), Local Government

Code, by certified or first class United States mail. The board

shall determine the method of notice.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.155. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter in all or any part of the

district.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.156. AD VALOREM TAX. (a) If authorized at an

election held in accordance with Section 3839.160, the district

may impose an annual ad valorem tax on taxable property in the

district for any district purpose, including to:

(1) maintain and operate the district;

(2) construct or acquire improvements; or

(3) provide a service.

(b) The board shall determine the tax rate.

(c) Section 49.107(h), Water Code, does not apply to the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.157. UTILITY PROPERTY EXEMPT FROM IMPACT FEES OR

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.158. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue by competitive bid or negotiated sale bonds, notes, or

other obligations payable wholly or partly from taxes,

assessments, impact fees, revenue, grants, or other money of the

district, or any combination of those sources of money, to pay

for any authorized purpose of the district.

(b) In addition to any other terms authorized by the board by

bond order or resolution, the proceeds of the district's bonds

may be used for a reserve fund, credit enhancement, or

capitalized interest for the bonds.

(c) The limitation on the outstanding principal amount of bonds,

notes, and other obligations provided by Section 49.4645, Water

Code, does not apply to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.159. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.160. TAX AND BOND ELECTIONS. (a) The district shall

hold an election in the manner provided by Subchapter L, Chapter

375, Local Government Code, to obtain voter approval before the

district imposes an ad valorem tax or issues bonds payable from

ad valorem taxes.

(b) Section 375.243, Local Government Code, does not apply to

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.161. CITY NOT REQUIRED TO PAY DISTRICT OBLIGATIONS.

Except as provided by Section 375.263, Local Government Code, the

City of Houston is not required to pay a bond, note, or other

obligation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.162. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, applies to the district only for a contract that

has a value greater than $50,000.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

Sec. 3839.163. TAX AND ASSESSMENT ABATEMENTS. The district may

grant in the manner authorized by Chapter 312, Tax Code, an

abatement for a tax or assessment owed to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. DISSOLUTION

Sec. 3839.201. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

(a) The board may dissolve the district regardless of whether

the district has debt. Section 375.264, Local Government Code,

does not apply to the district.

(b) If the district has debt when it is dissolved, the district

shall remain in existence solely for the purpose of discharging

its debts. The dissolution is effective when all debts have been

discharged.

Added by Acts 2007, 80th Leg., R.S., Ch.

1285, Sec. 1, eff. June 15, 2007.



CHAPTER 3840. SPECTRUM MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3840. SPECTRUM MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3840.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Spectrum Management District.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.002. SPECTRUM MANAGEMENT DISTRICT. The Spectrum

Management District is a special district created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the City of

Pearland, Harris County, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County and the City of Pearland

from providing the level of services provided as of the effective

date of the Act enacting this chapter, to the area in the

district. The district is created to supplement and not to

supplant the county or city services provided in the area in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a community and business center;

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty;

(4) provide for water, wastewater, and drainage needs of the

district; and

(5) provide for recreational facilities, sports arenas, and

other athletic facilities.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, and street art objects are parts of and

necessary components of a street and are considered to be a

street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2 of the Act

enacting this chapter, as that territory may have been modified

under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

(b) The boundaries and field notes of the district contained in

Section 2 of the Act enacting this chapter form a closure. A

mistake in the field notes or in copying the field notes in the

legislative process does not in any way affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created by a municipality

under Chapter 311, Tax Code;

(2) a tax abatement reinvestment zone created by a municipality

under Chapter 312, Tax Code; or

(3) an enterprise zone created under Chapter 2303, Government

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.007. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. (a) Except as otherwise provided by this chapter, Chapter

375, Local Government Code, applies to the district.

(b) Subchapter B, Chapter 375, and Sections 375.064(f), 375.069,

375.070, 375.071, 375.113, and 375.114, Local Government Code, do

not apply to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3840.051. COMPOSITION; TERMS. (a) The district is

governed by a board of seven voting directors who serve staggered

terms of four years, with three or four directors' terms expiring

June 1 of each odd-numbered year.

(b) The board by resolution may change the number of voting

directors on the board, but only if the board determines that the

change is in the best interest of the district. The board may

not consist of fewer than five or more than 15 voting directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.052. APPOINTMENT OF DIRECTORS. (a) The mayor and the

governing body of the City of Pearland shall appoint voting

directors from persons recommended by the board.

(b) A person is appointed if a majority of the members of the

governing body, including the mayor, vote to appoint that person.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.053. DISQUALIFICATION. Section 49.052, Water Code,

does not apply to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.054. NONVOTING DIRECTORS. The board may appoint

nonvoting directors to serve at the pleasure of the voting

directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.055. QUORUM. For purposes of determining the

requirements for a quorum, the following are not counted:

(1) a board position vacant for any reason, including death,

resignation, or disqualification;

(2) a director who is abstaining from participation in a vote

because of a conflict of interest; or

(3) a nonvoting director.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

For expiration of this section, see Subsection (d).

Sec. 3840.056. INITIAL VOTING DIRECTORS. (a) The initial board

consists of the following voting directors:

Pos. No.

Name of Director

1

Fred Welch

2

Charlie Whynot

3

Cullum Heard

4

Darrell Jordan

5

Mark Evans

6

Ronnie Hecht

7

Shareen Larmond

(b) Of the initial voting directors, the terms of directors

appointed for positions 1 through 4 expire June 1, 2009, and the

terms of directors appointed for positions 5 through 7 expire

June 1, 2011.

(c) Section 3840.052 does not apply to this section.

(d) This section expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3840.101. ADDITIONAL POWERS OF DISTRICT. The district may

exercise the powers given to:

(1) an economic development corporation under Chapter 505, Local

Government Code, including the power to own, operate, acquire,

construct, lease, improve, or maintain a project described by

that chapter;

(2) a housing finance corporation under Chapter 394, Local

Government Code, to provide housing or residential development

projects in the district; and

(3) a sports facility district under Chapter 325, Local

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.026, eff. September 1, 2009.

Sec. 3840.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation.

(d) The board of directors of the nonprofit corporation shall

serve in the same manner as the board of directors of a local

government corporation created under Chapter 431, Transportation

Code, except that a director of the corporation is not required

to reside in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.104. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To

protect the public interest, the district may contract with a

qualified party, including Harris County or the City of Pearland,

to provide law enforcement services in the district for a fee.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.105. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to a charitable or nonprofit

organization that performs a service or provides an activity

consistent with the furtherance of a district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.106. ECONOMIC DEVELOPMENT PROGRAMS. (a) The district

may establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

(b) For purposes of this section, the district has all of the

powers of a municipality under Chapter 380, Local Government

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.107. PROPERTY. The district may construct, purchase,

sell, or lease property, including facilities, to accomplish a

district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.108. NO EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3840.151. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.152. MONEY USED FOR IMPROVEMENTS OR SERVICES. The

district may acquire, construct, finance, operate, or maintain

any improvement or service authorized under this chapter or

Chapter 375, Local Government Code, using any money available to

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.153. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a

service or improvement project with assessments under this

chapter unless a written petition requesting that service or

improvement has been filed with the board.

(b) A petition filed under Subsection (a) must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district subject to the proposed assessment

according to the most recent certified tax appraisal roll for

Harris County; or

(2) at least 50 owners of real property in the district if more

than 50 persons own real property in the district as determined

by the most recent certified tax appraisal roll for Harris

County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.154. METHOD OF NOTICE FOR HEARING. The district may

mail the notice required by Section 375.115(c), Local Government

Code, by certified or first class United States mail. The board

shall determine the method of notice.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.155. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter in all or any part of the

district.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.156. AD VALOREM TAX. (a) If authorized at an

election held in accordance with Section 3840.160, the district

may impose an annual ad valorem tax on taxable property in the

district for any district purpose, including to:

(1) maintain and operate the district;

(2) construct or acquire improvements; or

(3) provide a service.

(b) The board shall determine the tax rate.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.157. UTILITY PROPERTY EXEMPT FROM IMPACT FEES OR

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.158. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue by competitive bid or negotiated sale bonds or other

obligations payable wholly or partly from taxes, assessments,

impact fees, revenue, grants, or other money of the district, or

any combination of those sources of money, to pay for any

authorized purpose of the district.

(b) The district may issue a bond or other obligation in the

form of a bond, note, certificate of participation or other

instrument evidencing a proportionate interest in payments to be

made by the district, or other type of obligation.

(c) The term of a bond issued under this chapter may not exceed

40 years from the date of issuance.

(d) In addition to any other terms authorized by the board by

bond order or resolution, the proceeds of the district's bonds

may be used for a reserve fund, credit enhancement, or

capitalized interest for the bonds.

(e) The limitation on the outstanding principal amount of bonds,

notes, and other obligations provided by Section 49.4645, Water

Code, does not apply to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.159. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose a continuing direct ad

valorem tax on all taxable property in the district in an amount

sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.160. TAX AND BOND ELECTIONS. (a) The district shall

hold an election in the manner provided by Subchapter L, Chapter

375, Local Government Code, to obtain voter approval before the

district imposes an ad valorem tax or issues bonds payable from

ad valorem taxes.

(b) The board may include more than one issue in a single

proposition at an election.

(c) Section 375.243, Local Government Code, does not apply to

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.161. MUNICIPALITY NOT REQUIRED TO PAY DISTRICT

OBLIGATIONS. Except as provided by Section 375.263, Local

Government Code, a municipality is not required to pay a bond,

note, or other obligation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.162. BIDDING REQUIREMENTS. Section 375.221, Local

Government Code, and Sections 49.273(d), (e), (f), and (g), Water

Code, do not apply to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.163. TAX AND ASSESSMENT ABATEMENTS. The district may

grant in the manner authorized by Chapter 312, Tax Code, an

abatement for a tax or assessment owed to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. SALES AND USE TAX

Sec. 3840.201. MEANINGS OF WORDS AND PHRASES. Words and phrases

used in this subchapter that are defined by Chapters 151 and 321,

Tax Code, have the meanings assigned by Chapters 151 and 321, Tax

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.202. APPLICABILITY OF CERTAIN TAX CODE PROVISIONS.

(a) Except as otherwise provided by this subchapter, Subtitles A

and B, Title 2, Tax Code, and Chapter 151, Tax Code, apply to

taxes imposed under this subchapter and to the administration and

enforcement of those taxes in the same manner that those laws

apply to state taxes.

(b) Chapter 321, Tax Code, relating to municipal sales and use

taxes, applies to the application, collection, change, and

administration of a sales and use tax imposed under this

subchapter to the extent consistent with this chapter, as if

references in Chapter 321, Tax Code, to a municipality referred

to the district and references to a governing body referred to

the board.

(c) Sections 321.106, 321.401, 321.402, 321.403, 321.404,

321.406, 321.409, 321.506, 321.507, and 321.508, Tax Code, do not

apply to a tax imposed under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.203. AUTHORIZATION; ELECTION. (a) The district may

adopt a sales and use tax to serve the purposes of the district

after an election in which a majority of the voters of the

district voting in the election authorize the adoption of the

tax.

(b) The board by order may call an election to authorize a sales

and use tax. The election may be held with any other district

election.

(c) The district shall provide notice of the election and shall

hold the election in the manner prescribed by Section 3840.160.

(d) The ballots shall be printed to provide for voting for or

against the proposition: "Authorization of a district sales and

use tax in the Spectrum Management District at a rate not to

exceed _____ percent."

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.204. ABOLISHING SALES AND USE TAX. (a) Except as

provided by Subsection (b), the board, with the consent of the

governing body of the City of Pearland, may abolish the sales and

use tax without an election.

(b) The board may not abolish the sales and use tax if the

district has outstanding debt secured by the tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

Sec. 3840.205. SALES AND USE TAX RATE. (a) On adoption of the

tax authorized by this subchapter, there is imposed a tax on the

receipts from the sale at retail of taxable items in the

district, and an excise tax on the use, storage, or other

consumption in the district of taxable items purchased, leased,

or rented from a retailer in the district during the period that

the tax is in effect.

(b) The board shall determine the rate of the tax, which may be

in one-eighth of one percent increments not to exceed the maximum

rate authorized by the district voters at the election. The

board may lower the tax rate to the extent it does not impair any

outstanding debt or obligations payable from the tax.

(c) The rate of the excise tax is the same as the rate of the

sales tax portion of the tax and is applied to the sales price of

the taxable item.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.

SUBCHAPTER F. DISSOLUTION

Sec. 3840.251. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

(a) The board may dissolve the district regardless of whether

the district has debt. Section 375.264, Local Government Code,

does not apply to the district.

(b) If the district has debt when it is dissolved, the district

shall remain in existence solely for the purpose of discharging

its debts. The dissolution is effective when all debts have been

discharged.

Added by Acts 2007, 80th Leg., R.S., Ch.

1344, Sec. 1, eff. June 15, 2007.



CHAPTER 3841. GALVESTON COUNTY MANAGEMENT DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3841. GALVESTON COUNTY MANAGEMENT DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3841.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Galveston County Management District

No. 1.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.002. GALVESTON COUNTY MANAGEMENT DISTRICT NO. 1. The

Galveston County Management District No. 1 is a special district

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the City of

League City, Galveston County, and other political subdivisions

to contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the area of the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Galveston County or the City of League

City from providing the level of services provided as of the

effective date of the Act enacting this chapter to the area in

the district. The district is created to supplement and not to

supplant the county or city services provided in the area in the

district.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a community and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, and street art objects are parts of and

necessary components of a street and are considered to be a

street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2 of the Act

enacting this chapter, as that territory may have been modified

under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

(b) The boundaries and field notes of the district contained in

Section 2 of the Act enacting this chapter form a closure. A

mistake in the field notes or in copying the field notes in the

legislative process does not in any way affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created by the City of

League City under Chapter 311, Tax Code;

(2) a tax abatement reinvestment zone created by the City of

League City under Chapter 312, Tax Code; or

(3) an enterprise zone created by the City of League City under

Chapter 2303, Government Code.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.007. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3841.051. BOARD OF DIRECTORS; TERMS. (a) The district is

governed by a board of five voting directors who serve staggered

terms of four years, with two or three directors' terms expiring

June 1 of each odd-numbered year.

(b) The board by resolution may change the number of voting

directors on the board, but only if the board determines that the

change is in the best interest of the district. The board may

not consist of fewer than five or more than 15 voting directors.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.052. APPOINTMENT OF DIRECTORS. The Texas Commission

on Environmental Quality shall appoint voting directors from

persons recommended by the board.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.053. NONVOTING DIRECTORS. The board may appoint

nonvoting directors to serve at the pleasure of the voting

directors.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.054. QUORUM. For purposes of determining the

requirements for a quorum of the board, the following are not

counted:

(1) a board position vacant for any reason, including death,

resignation, or disqualification;

(2) a director who is abstaining from participation in a vote

because of a conflict of interest; or

(3) a nonvoting director.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

For expiration of this section, see Subsection (d).

Sec. 3841.055. INITIAL VOTING DIRECTORS. (a) The initial board

consists of the following voting directors:

Pos. No.

Name of Director

1

Brian K. Yates

2

E. John Justema

3

Tod A. Ruble

4

Steve Whynott

5

David R. Hearne

(b) Of the initial directors, the terms of directors appointed

for positions 1 through 3 expire June 1, 2007, and the terms of

directors appointed for positions 4 and 5 expire June 1, 2009.

(c) Section 3841.052 does not apply to this section.

(d) This section expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3841.101. ADDITIONAL POWERS OF DISTRICT. The district may

exercise the powers given to:

(1) an economic development corporation under Chapter 505, Local

Government Code, including the power to own, operate, acquire,

construct, lease, improve, or maintain a project described by

that chapter; and

(2) a housing finance corporation under Chapter 394, Local

Government Code, to provide housing or residential development

projects in the district.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.62, eff. April 1, 2009.

Sec. 3841.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code, except that a board member is not

required to reside in the district.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.104. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To

protect the public interest, the district may contract with a

qualified party, including Galveston County or the City of League

City, for the county or the city to provide law enforcement

services in the district for a fee.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.105. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to an organization that:

(1) enjoys tax-exempt status under Section 501(c)(3), (4), or

(6), Internal Revenue Code of 1986; and

(2) performs a service or provides an activity consistent with

the furtherance of a district purpose.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.106. ECONOMIC DEVELOPMENT PROGRAMS. (a) The district

may establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

(b) For purposes of this section, the district has all of the

powers of a municipality under Chapter 380, Local Government

Code.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.107. NO EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3841.151. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.152. MONEY USED FOR IMPROVEMENTS OR SERVICES. The

district may acquire, construct, finance, operate, or maintain

any improvement or service authorized under this chapter or

Chapter 375, Local Government Code, using any money available to

the district.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.153. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a

service or improvement project with assessments under this

chapter unless a written petition requesting that service or

improvement has been filed with the board.

(b) A petition filed under Subsection (a) must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district subject to assessment according to the

most recent certified tax appraisal roll for Galveston County; or

(2) at least 50 persons who own real property in the district,

if more than 50 persons own real property in the district as

determined by the most recent certified tax appraisal roll for

Galveston County.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.154. METHOD OF NOTICE FOR HEARING. The district may

mail the notice required by Section 375.115(c), Local Government

Code, by certified United States mail or an equivalent service

that can provide a record of mailing or other delivery.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.155. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter in all or any part of the

district.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.156. AD VALOREM TAX. (a) If authorized at an

election held in accordance with Section 3841.160, the district

may impose an annual ad valorem tax on taxable property in the

district for any district purpose, including to:

(1) maintain and operate the district;

(2) construct or acquire improvements; or

(3) provide a service.

(b) The board shall determine the tax rate.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.157. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.158. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue bonds or other obligations, by competitive bid or

negotiated sale, payable wholly or partly from ad valorem taxes,

assessments, impact fees, revenue, grants, or other money of the

district, or any combination of those sources of money, to pay

for any authorized purpose of the district.

(b) The district may issue a bond or other obligation in the

form of a bond, note, certificate of participation or other

instrument evidencing a proportionate interest in payments to be

made by the district, or other type of obligation.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.159. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose the continuing direct ad

valorem tax on all taxable property in the district in an amount

sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.160. TAX AND BOND ELECTIONS. (a) The district shall

hold an election in the manner provided by Subchapter L, Chapter

375, Local Government Code, to obtain voter approval before the

district imposes an ad valorem tax or issues bonds payable from

ad valorem taxes.

(b) Section 375.243, Local Government Code, does not apply to

the district.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.161. CITIES NOT REQUIRED TO PAY DISTRICT OBLIGATIONS.

Except as provided by Section 375.263, Local Government Code, the

City of League City is not required to pay a bond, note, or other

obligation of the district.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.162. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, applies to the district only for a contract that

has a value greater than $25,000.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

Sec. 3841.163. TAX AND ASSESSMENT ABATEMENTS. The district may

grant in the manner authorized by Chapter 312, Tax Code, an

abatement for a tax or assessment owed to the district.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. DISSOLUTION

Sec. 3841.201. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

(a) The board may dissolve the district regardless of whether

the district has debt. Section 375.264, Local Government Code,

does not apply to the district.

(b) If the district has debt when it is dissolved, the district

shall remain in existence solely for the purpose of discharging

its debts. The dissolution is effective when all debts have been

discharged.

Added by Acts 2005, 79th Leg., Ch.

437, Sec. 1, eff. June 17, 2005.



CHAPTER 3842. NASA AREA MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3842. NASA AREA MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3842.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the NASA Area Management District.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.002. NASA AREA MANAGEMENT DISTRICT. The district is a

special district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the City of

Nassau Bay, Harris County, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district territory.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County or the City of Nassau Bay

from providing the level of services provided, as of the

effective date of the Act enacting this chapter, to the area in

the district. The district is created to supplement and not to

supplant the county or city services provided in the area in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a community and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, and street art objects are parts of and

necessary components of a street and are considered to be a

street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 3 of the Act

enacting this chapter, as that territory may have been modified

under:

(1) Subchapter J, Chapter 49, Water Code;

(2) Section 3842.108; or

(3) other law.

(b) The boundaries and field notes of the district contained in

Section 3 of the Act enacting this chapter form a closure. A

mistake in the field notes or in copying the field notes in the

legislative process does not in any way affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose or collect an assessment or a sales and use

tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible, regardless

of other statutory criteria, to be included in:

(1) a tax increment reinvestment zone created by the City of

Nassau Bay or another governmental entity under Chapter 311, Tax

Code;

(2) a tax abatement reinvestment zone created by the City of

Nassau Bay or another governmental entity under Chapter 312, Tax

Code; or

(3) an enterprise zone created by the City of Nassau Bay or

another governmental entity under Chapter 2303, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.007. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3842.051. COMPOSITION; TERMS. (a) The district is

governed by a board of seven voting directors who serve staggered

terms of four years, with three or four directors' terms expiring

June 1 of each odd-numbered year.

(b) The governing body of the City of Nassau Bay may change the

number of voting directors on the board. The board may not

consist of fewer than five or more than 15 voting directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.052. APPOINTMENT OF DIRECTORS. (a) The mayor and

members of the governing body of the City of Nassau Bay shall

appoint voting directors. A person is appointed if a majority of

the members of the governing body, including the mayor, vote to

appoint that person.

(b) Section 375.063, Local Government Code, does not apply to

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.053. NONVOTING DIRECTORS. (a) The following persons

serve as nonvoting directors:

(1) the presiding officer of the City of Nassau Bay's planning

and zoning commission;

(2) the City of Nassau Bay's director of public works; and

(3) the City of Nassau Bay's chief of police.

(b) If a department described by Subsection (a) is consolidated,

renamed, or changed, the board may appoint a director of the

consolidated, renamed, or changed department as a nonvoting

director. If a department described by Subsection (a) is

abolished, the board may appoint a representative of another

department that performs duties comparable to those performed by

the abolished department.

(c) The board may appoint other nonvoting directors to serve at

the pleasure of the voting directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.054. QUORUM. For purposes of determining whether a

quorum of the board is present, the following are not counted:

(1) a board position vacant for any reason, including death,

resignation, or disqualification;

(2) a director who is abstaining from participation in a vote

because of a conflict of interest; or

(3) a nonvoting director.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

For expiration of this section, see Subsection (c).

Sec. 3842.055. INITIAL VOTING DIRECTORS. (a) The mayor and

members of the governing body of the City of Nassau Bay shall

appoint the initial seven voting directors by position.

(b) Of the initial voting directors, the terms of directors

appointed for positions 1 through 4 expire June 1, 2009, and the

terms of directors appointed for positions 5 through 7 expire

June 1, 2011.

(c) This section expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3842.101. ADDITIONAL POWERS OF DISTRICT. The district may

exercise the powers given to:

(1) a corporation under Chapter 505, Local Government Code,

including the power to own, operate, acquire, construct, lease,

improve, or maintain a project described by that chapter; and

(2) a housing finance corporation under Chapter 394, Local

Government Code, to provide housing or residential development

projects in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.027, eff. September 1, 2009.

Sec. 3842.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. A director of the corporation is not

required to reside in the district.

(d) The board of directors of the nonprofit corporation shall

serve in the same manner as the board of directors of a local

government corporation created under Chapter 431, Transportation

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.104. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To

protect the public interest, the district may contract with a

qualified provider, including Harris County or the City of Nassau

Bay, to provide law enforcement services in the district for a

fee.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.105. APPROVAL BY CITY OF NASSAU BAY. (a) Except as

provided by Subsection (c), the district must obtain the approval

of the City of Nassau Bay for:

(1) the issuance of bonds for an improvement project;

(2) the imposition of a sales and use tax;

(3) the plans and specifications of an improvement project

financed by the bonds; and

(4) the plans and specifications of an improvement project

related to the use of land owned by the City of Nassau Bay, an

easement granted by the City of Nassau Bay, or a right-of-way of

a street, road, or highway.

(b) The approval obtained under Subsection (a)(1) or (2) must be

a resolution or ordinance of the governing body of the City of

Nassau Bay. The approval obtained under Subsection (a)(3) or (4)

may be by an administrative process that does not involve the

city's governing body.

(c) If the district obtains the approval of the City of Nassau

Bay's governing body of a capital improvements budget for a

period not to exceed five years, the district may finance the

capital improvements and issue bonds specified in the budget

without further approval from the City of Nassau Bay.

(d) The City of Nassau Bay and the district may agree on

conditions for obtaining the approval of the city under this

section, including an agreement for the approval of a sales and

use tax that requires the district to abolish or decrease the

rate of the tax if the rate, when combined with other local sales

and use taxes, results in a combined tax rate that exceeds the

maximum rate under Section 321.101(f), Tax Code, at any location

in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.106. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to an organization that:

(1) is exempt from the payment of federal income taxes under

Section 501(a), Internal Revenue Code of 1986, by being listed as

an exempt organization under Section 501(c)(3), (4), or (6),

Internal Revenue Code of 1986; and

(2) performs a service or provides an activity consistent with

the furtherance of a district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.107. ECONOMIC DEVELOPMENT PROGRAMS AND OTHER POWERS

RELATED TO PLANNING AND DEVELOPMENT. (a) The district may

establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

(b) The district has all of the powers of a municipality under

Chapter 380, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.108. ANNEXATION. In addition to the authority to

annex territory under Subchapter J, Chapter 49, Water Code, the

district may by board resolution annex territory located in the

City of Nassau Bay if the city's governing body by ordinance or

resolution consents to the annexation.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.109. NO EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3842.151. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.152. MONEY USED FOR IMPROVEMENTS OR SERVICES. The

district may acquire, construct, finance, operate, or maintain

any improvement or service authorized under this chapter or

Chapter 375, Local Government Code, using any money available to

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.153. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a

service or improvement project with assessments under this

chapter unless a written petition requesting that service or

improvement has been filed with the board.

(b) A petition filed under Subsection (a) must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district subject to assessment according to the

most recent certified tax appraisal roll for Harris County;

(2) at least 25 persons who own real property in the district,

if more than 25 persons own real property in the district

according to the most recent certified tax appraisal roll for

Harris County;

(3) the owners of a majority of the surface area of real

property in the district subject to assessment as determined by

the board; or

(4) the owners of a majority of the number of platted lots of

real property subject to assessment as determined by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.154. METHOD OF NOTICE FOR HEARING. The district may

mail the notice required by Section 375.115(c), Local Government

Code, by certified United States mail or an equivalent service

that can provide a record of mailing or other delivery.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.155. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter in all or any part of the

district.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

an ad valorem tax lien against real property is enforced.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.156. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.157. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue by competitive bid or negotiated sale bonds or other

obligations payable wholly or partly from taxes, assessments,

impact fees, revenue, grants, or other money of the district, or

any combination of those sources of money, to pay for any

authorized purpose of the district.

(b) Section 375.243, Local Government Code, does not apply to

the district.

(c) The limitation on the outstanding principal amount of bonds,

notes, and other obligations provided by Section 49.4645(a),

Water Code, does not apply to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.158. CITY NOT REQUIRED TO PAY DISTRICT OBLIGATIONS.

Except as provided by Section 375.263, Local Government Code, the

City of Nassau Bay is not required to pay a bond, note, or other

obligation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.159. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, applies to the district only for a contract that

has a value greater than $50,000.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.160. TAX AND ASSESSMENT ABATEMENTS. The district may

grant in the manner authorized by Chapter 312, Tax Code, an

abatement for a tax or assessment owed to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.161. TAX INCREMENT FINANCING POWERS. (a) The

district may designate all or any part of the district as a tax

increment reinvestment zone, and the district may use tax

increment financing under Chapter 311, Tax Code, in the manner

provided by that chapter for a municipality, except as modified

by this section.

(b) The district has all powers provided under Chapter 311, Tax

Code.

(c) The district and an overlapping taxing unit may enter into

an interlocal agreement for the payment of all or a portion of

the tax increment of the unit to the district.

(d) For the purpose of tax increment financing under this

section, the board functions as the board of directors of the

reinvestment zone. Section 311.009, Tax Code, does not apply to

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

SUBCHAPTER E. SALES AND USE TAX

Sec. 3842.201. MEANINGS OF WORDS AND PHRASES. Words and phrases

used in this subchapter that are defined by Chapters 151 and 321,

Tax Code, have the meanings assigned by Chapters 151 and 321, Tax

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.202. APPLICABILITY OF CERTAIN TAX CODE PROVISIONS.

(a) Except as otherwise provided by this subchapter, Subtitles A

and B, Title 2, Tax Code, and Chapter 151, Tax Code, apply to

taxes imposed under this subchapter and to the administration and

enforcement of those taxes in the same manner that those laws

apply to state taxes.

(b) Chapter 321, Tax Code, relating to municipal sales and use

taxes applies to the application, collection, change, and

administration of a sales and use tax imposed under this

subchapter to the extent consistent with this chapter, as if

references in Chapter 321, Tax Code, to a municipality referred

to the district and references to a governing body referred to

the board.

(c) Sections 321.106, 321.401, 321.402, 321.403, 321.404,

321.406, 321.409, 321.506, 321.507, and 321.508, Tax Code, do not

apply to a tax imposed under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.203. AUTHORIZATION. The district may adopt a sales

and use tax for the benefit of the district. The board is not

required to call an election to adopt the tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.204. ABOLISHING SALES AND USE TAX. (a) Except as

provided in Subsection (b), the board, with the consent of the

governing body of the City of Nassau Bay, may abolish the sales

and use tax without an election.

(b) The board may not abolish the sales and use tax if the

district has outstanding debt secured by the tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

Sec. 3842.205. SALES AND USE TAX RATE. (a) On adoption of the

tax authorized by this subchapter, there is imposed a tax at the

rate authorized by the district on the receipts from the sale at

retail of taxable items within the district, and an excise tax on

the use, storage, or other consumption within the district of

taxable items purchased, leased, or rented from a retailer within

the district during the period that the tax is in effect.

(b) The board shall determine the tax rate. The rate may not

exceed the rate authorized by the governing body of the City of

Nassau Bay.

(c) With the consent of the governing body of the City of Nassau

Bay, the board may reduce the tax rate to the extent the

reduction does not impair any outstanding debt or other

obligations payable from the tax.

(d) The rate of the excise tax is the same as the rate of the

sales tax portion of the tax and is applied to the sales price of

the taxable item.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.

SUBCHAPTER F. DISSOLUTION

Sec. 3842.251. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

(a) The board may dissolve the district regardless of whether

the district has debt. Section 375.264, Local Government Code,

does not apply to the district.

(b) If the district has debt when it is dissolved, the district

shall remain in existence solely for the purpose of discharging

its debts. The dissolution is effective when all debts have been

discharged.

Added by Acts 2007, 80th Leg., R.S., Ch.

589, Sec. 2, eff. June 16, 2007.



CHAPTER 3843. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 6

SPECIAL DISTRICT LOCAL LAWS CODETITLE 4. DEVELOPMENT AND IMPROVEMENTSUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENTCHAPTER 3843. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 6SUBCHAPTER A. GENERAL PROVISIONSSec. 3843.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "District" means the Harris County Improvement District No. 6.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

Sec. 3843.002. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 6. A special district known as the "Harris County Improvement District No. 6" is a governmental agency and political subdivision of this state.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

Sec. 3843.003. PURPOSE; DECLARATION OF INTENT. (a) The creation of the district is essential to accomplish the purposes of Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other public purposes stated in this chapter. By creating the district and in authorizing Harris County, the City of Houston, and other political subdivisions to contract with the district, the legislature has established a program to accomplish the public purposes set out in Section 52-a, Article III, Texas Constitution.(b) The creation of the district is necessary to promote, develop, encourage, and maintain employment, commerce, transportation, housing, tourism, recreation, the arts, entertainment, economic development, safety, and the public welfare in the area of the district.(c) This chapter and the creation of the district may not be interpreted to relieve Harris County or the City of Houston from providing the level of services provided as of September 1, 2005, to the area in the district or to release the county or the city from the obligations of each entity to provide services to that area. The district is created to supplement and not to supplant the county or city services provided in the area in the district.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

Sec. 3843.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The district is created to serve a public use and benefit.(b) All land and other property included in the district will benefit from the improvements and services to be provided by the district under powers conferred by Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other powers granted under this chapter.(c) Each improvement project or service authorized by this chapter is essential to carry out a public purpose.(d) The creation of the district is in the public interest and is essential to:(1) further the public purposes of developing and diversifying the economy of the state;(2) eliminate unemployment and underemployment; and(3) develop or expand transportation and commerce.(e) The district will:(1) promote the health, safety, and general welfare of residents, employers, employees, visitors, and consumers in the district, and of the public;(2) provide needed funding for the district to preserve, maintain, and enhance the economic health and vitality of the area as a community and business center;(3) promote the health, safety, welfare, and enjoyment of the public by providing public art and pedestrian ways and by landscaping and developing certain areas in the district, which are necessary for the restoration, preservation, and enhancement of scenic and aesthetic beauty;(4) promote and benefit commercial development and commercial areas in the district; and(5) promote and develop public transportation and pedestrian facilities and systems using new and alternative means that are attractive, safe, and convenient, including securing expanded and improved transportation and pedestrian facilities and systems, to:(A) address the problem of traffic congestion in the district, the need to control traffic and improve pedestrian safety, and the limited availability of money; and(B) benefit the land and other property in the district and the residents, employers, employees, visitors, and consumers in the district and the public.(f) Pedestrian ways along or across a street, whether at grade or above or below the surface, and street lighting, street landscaping, and street art objects are parts of and necessary components of a street and are considered to be a street or road improvement.(g) The district will not act as the agent or instrumentality of any private interest even though the district will benefit many private interests as well as the public.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

Sec. 3843.005. DISTRICT TERRITORY. (a) The district is composed of the territory described by Section 2 of the Act enacting this chapter, as that territory may have been modified under:(1) Section 3843.105;(2) Subchapter J, Chapter 49, Water Code; or(3) other law.(b) The boundaries and field notes of the district contained in Section 2 of the Act enacting this chapter form a closure. A mistake in the field notes or in copying the field notes in the legislative process does not in any way affect:(1) the district's organization, existence, and validity;(2) the district's right to issue any type of bond, including a refunding bond, for a purpose for which the district is created or to pay the principal of and interest on the bond;(3) the district's right to impose and collect an assessment or tax; or(4) the legality or operation of the district or the board.(c) A description of the district's boundaries shall be filed with the Texas Commission on Environmental Quality. The commission by order may correct a mistake in the description of the district's boundaries.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

Sec. 3843.006. TORT LIABILITY. The district is a governmental unit under Chapter 101, Civil Practice and Remedies Code, and the operations of the district are essential government functions and are not proprietary functions for any purpose, including the application of Chapter 101, Civil Practice and Remedies Code.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

Sec. 3843.007. ELIGIBILITY FOR REINVESTMENT ZONES. All or any part of the area of the district is eligible to be included in a tax increment reinvestment zone created by the City of Houston under Chapter 311, Tax Code.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

Sec. 3843.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter shall be liberally construed in conformity with the findings and purposes stated in this chapter.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 3843.051. BOARD OF DIRECTORS; TERMS. (a) The district is governed by a board of 11 directors who serve staggered terms of four years with five or six directors' terms expiring June 1 of each odd-numbered year.(b) The board by resolution may increase or decrease the number of directors on the board, but only if a majority of the board finds that it is in the best interest of the district to do so. The board may not:(1) increase the number of directors to more than 15; or(2) decrease the number of directors to fewer than five.(c) Sections 49.053, 49.054, 49.056, 49.057, 49.058, and 49.060, Water Code, apply to the board.(d) Subchapter D, Chapter 375, Local Government Code, applies to the board to the extent that subchapter does not conflict with this chapter.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

Sec. 3843.052. APPOINTMENT OF DIRECTORS ON INCREASE IN BOARD SIZE. If the board increases the number of directors under Section 3843.051, the board shall appoint qualified persons to fill the new director positions and shall provide for staggering the terms of the directors serving in the new positions. On expiration of the term of a director appointed under this section, a succeeding director shall be appointed and qualified as provided by Subchapter D, Chapter 375, Local Government Code.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIESSec. 3843.101. DISTRICT POWERS. The district has:(1) all powers necessary to accomplish the purposes for which the district was created;(2) the rights, powers, privileges, authority, and functions of a district created under Chapter 375, Local Government Code;(3) the powers, duties, and contracting authority specified by Subchapters H and I, Chapter 49, Water Code;(4) the powers given to a corporation under Chapter 505, Local Government Code, including the power to own, operate, acquire, construct, lease, improve, and maintain the projects described by that chapter; and(5) the powers of a housing finance corporation created under Chapter 394, Local Government Code.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.63, eff. April 1, 2009.

Sec. 3843.102. NONPROFIT CORPORATION. (a) The board by resolution may authorize the creation of a nonprofit corporation to assist and act for the district in implementing a project or providing a service authorized by this chapter.(b) The nonprofit corporation:(1) has each power of and is considered for purposes of this chapter to be a local government corporation created under Chapter 431, Transportation Code; and(2) may implement any project and provide any service authorized by this chapter.(c) The board shall appoint the board of directors of the nonprofit corporation. The board of directors of the nonprofit corporation shall serve in the same manner as, for the same term as, and on the same conditions as the board of directors of a local government corporation created under Chapter 431, Transportation Code.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

Sec. 3843.103. ELECTIONS. (a) District elections must be held in the manner provided by Subchapter L, Chapter 375, Local Government Code.(b) The board may submit multiple purposes in a single proposition at an election.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

Sec. 3843.104. CONTRACT FOR LAW ENFORCEMENT AND SECURITY SERVICES. The district may contract with:(1) Harris County or the City of Houston for the county or city to provide law enforcement and security services for a fee; and(2) a private entity for the private entity to provide supplemental security services.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

Sec. 3843.105. ANNEXATION OR EXCLUSION OF TERRITORY. The district may annex or exclude land from the district in the manner provided by Subchapter C, Chapter 375, Local Government Code.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

Sec. 3843.106. NO EMINENT DOMAIN POWER. The district may not exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. PUBLIC TRANSIT SYSTEM AND PARKING FACILITIESSec. 3843.151. PUBLIC TRANSIT SYSTEM; PETITION REQUIRED. (a) The district may acquire, lease as lessor or lessee, construct, develop, own, operate, and maintain a public transit system to serve the area within the boundaries of the district.(b) Before the district may act under Subsection (a), a petition must be filed with the district requesting the action with regard to a public transit system. The petition must be signed by owners of property representing a majority of either the total assessed value or the area of the real property in the district that abuts the right-of-way in which the public transit system is proposed to be located. The determination of a majority is based on the property owners along the entire right-of-way of the proposed transit project and may not be calculated on a block-by-block basis.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

Sec. 3843.152. PARKING FACILITIES AUTHORIZED; OPERATION BY PRIVATE ENTITY; TAX EXEMPTION. (a) The district may acquire, lease as lessor or lessee, construct, develop, own, operate, and maintain parking facilities, including:(1) lots, garages, parking terminals, or other structures or accommodations for the parking of motor vehicles; and(2) equipment, entrances, exits, fencing, and other accessories necessary for safety and convenience in the parking of vehicles.(b) A parking facility of the district must be either leased to or operated on behalf of the district by a private entity or an entity other than the district. The district's parking facilities are a program authorized by the legislature under Section 52-a, Article III, Texas Constitution, and accomplish a public purpose under that section even if leased or operated by a private entity for a term of years.(c) The district's public parking facilities and any lease to a private entity are exempt from the payment of ad valorem taxes and state and local sales and use taxes.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

Sec. 3843.153. RULES. The district may adopt rules covering its public transit system or its public parking facilities, except that a rule relating to or affecting the use of the public right-of-way or a requirement for off-street parking is subject to all applicable municipal charter, code, or ordinance requirements.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

Sec. 3843.154. FINANCING OF PUBLIC TRANSIT SYSTEM OR PARKING FACILITIES. (a) The district may use any of its resources, including revenue, assessments, taxes, and grant or contract proceeds, to pay the cost of acquiring and operating a public transit system or public parking facilities.(b) The district may set and impose fees, charges, or tolls for the use of the public transit system or the public parking facilities and may issue bonds or notes to finance the cost of these facilities.(c) Except as provided by Section 3843.151, if the district pays for or finances the cost of acquiring or operating a public transit system or public parking facilities with resources other than assessments, a petition of property owners or a public hearing is not required.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

Sec. 3843.155. PAYMENT IN LIEU OF TAXES TO OTHER TAXING UNIT. If the district's acquisition of property for a parking facility that is leased to or operated by a private entity results in the removal from a taxing unit's tax rolls of real property otherwise subject to ad valorem taxation, the district shall pay to the taxing unit in which the property is located, on or before January 1 of each year, as a payment in lieu of taxes, an amount equal to the ad valorem taxes that otherwise would have been imposed for the preceding tax year on that real property by the taxing unit, without including the value of any improvements constructed on the property.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. FINANCIAL PROVISIONSSec. 3843.201. AUTHORITY TO IMPOSE ASSESSMENTS, AD VALOREM TAXES, AND IMPACT FEES. The district may impose, assess, charge, or collect an assessment, an ad valorem tax, an impact fee, or another fee in accordance with Chapter 49, Water Code, for a purpose specified by Chapter 375, Local Government Code, or as needed to exercise a power or function or to accomplish a purpose or duty for which the district was created.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

Sec. 3843.202. MAINTENANCE TAX. (a) If authorized at an election held in accordance with Section 3843.103, the district may impose an annual ad valorem tax on taxable property in the district to maintain, restore, replace, or operate the district and improvements that the district constructs or acquires or the district's facilities, works, or services.(b) The board shall determine the tax rate.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

Sec. 3843.203. ASSESSMENT IN PART OF DISTRICT. An assessment may be imposed on only a part of the district if only that part will benefit from the service or improvement.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

Sec. 3843.204. PETITION REQUIRED FOR ASSESSMENT AND FOR FINANCING SERVICES AND IMPROVEMENTS. (a) The board may not impose an assessment or finance a service or improvement project under this chapter unless a written petition requesting the improvement or service has been filed with the board.(b) The petition must be signed by:(1) the owners of a majority of the assessed value of real property in the district or in the area of the district that will be subject to the assessment as determined by the most recent certified tax appraisal roll for Harris County; or(2) at least 25 persons who own real property in the district or the area of the district that will be subject to the assessment, if more than 25 persons own real property in the district or area that will be subject to the assessment as determined by the most recent certified tax appraisal roll for Harris County.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

Sec. 3843.205. ASSESSMENTS CONSIDERED TAXES. For purposes of a title insurance policy issued under Chapter 9, Insurance Code, an assessment is a tax.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

Sec. 3843.206. LIENS FOR ASSESSMENTS; SUITS TO RECOVER ASSESSMENTS. (a) An assessment imposed on property under this chapter is a personal obligation of the person who owns the property on January 1 of the year for which the assessment is imposed. If the person transfers title to the property, the person is not relieved of the obligation.(b) On January 1 of the year for which an assessment is imposed on a property, a lien attaches to the property to secure the payment of the assessment and any interest accrued on the assessment. The lien has the same priority as a lien for district taxes.(c) Not later than the fourth anniversary of the date on which a delinquent assessment became due, the district may file suit to foreclose the lien or to enforce the obligation for the assessment, or both, and for any interest accrued.(d) In addition to recovering the amount of the assessment and any accrued interest, the district may recover reasonable costs, including attorney's fees, that the district incurs in foreclosing the lien or enforcing the obligation. The costs may not exceed an amount equal to 20 percent of the assessment and interest.(e) If the district does not file a suit in connection with a delinquent assessment on or before the last date on which the district may file suit under Subsection (c), the assessment and any interest accrued is considered paid.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

Sec. 3843.207. PROPERTY OF CERTAIN UTILITIES EXEMPT FROM ASSESSMENT AND IMPACT FEES. The district may not impose an impact fee or assessment on the property, including equipment or facilities, of:(1) an electric utility as defined by Section 31.002, Utilities Code;(2) a gas utility as defined by Section 101.003 or 121.001, Utilities Code;(3) a telecommunications provider as defined by Section 51.002, Utilities Code; or(4) a cable operator as defined by 47 U.S.C. Section 522, as amended.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

Sec. 3843.208. USE OF ELECTRICAL OR OPTICAL LINES. (a) The district may impose an assessment to pay the cost of:(1) burying or removing electrical power lines, telephone lines, cable or fiber optic lines, or any other type of electrical or optical line;(2) removing poles and any elevated lines using the poles; and(3) reconnecting the lines described by Subdivision (2) to the buildings or other improvements to which the lines were connected.(b) The district may acquire, operate, or charge fees for the use of the district conduits for:(1) another person's:(A) telecommunications network;(B) fiber-optic cable; or(C) electronic transmission line; or(2) any other type of transmission line or supporting facility.(c) The district may not require a person to use a district conduit.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

Sec. 3843.209. DEBT. The district may issue bonds, notes, or other debt obligations in accordance with Subchapters I and J, Chapter 375, Local Government Code, for a purpose specified by that chapter or as required to exercise a power or function or to accomplish a purpose or duty for which the district was created.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.

SUBCHAPTER F. DISSOLUTIONSec. 3843.251. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT. (a) The district may be dissolved as provided by Subchapter M, Chapter 375, Local Government Code, except that Section 375.264, Local Government Code, does not apply to the district.(b) If the district has debt when it is dissolved, the district shall remain in existence solely for the purpose of discharging its bonds or other obligations according to their terms.

Added by Acts 2005, 79th Leg., Ch. 769, Sec. 1, eff. June 17, 2005.



CHAPTER 3844. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 7

SPECIAL DISTRICT LOCAL LAWS CODETITLE 4. DEVELOPMENT AND IMPROVEMENTSUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENTCHAPTER 3844. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 7SUBCHAPTER A. GENERAL PROVISIONSSec. 3844.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "District" means the Harris County Improvement District No. 7.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

Sec. 3844.002. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 7. A special district known as the "Harris County Improvement District No. 7" is a governmental agency and political subdivision of this state.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

Sec. 3844.003. PURPOSE; DECLARATION OF INTENT. (a) The creation of the district is essential to accomplish the purposes of Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other public purposes stated in this chapter. By creating the district and in authorizing Harris County, the City of Houston, and other political subdivisions to contract with the district, the legislature has established a program to accomplish the public purposes set out in Section 52-a, Article III, Texas Constitution.(b) The creation of the district is necessary to promote, develop, encourage, and maintain employment, commerce, transportation, housing, tourism, recreation, the arts, entertainment, economic development, safety, and the public welfare in the area of the district.(c) This chapter and the creation of the district may not be interpreted to relieve Harris County or the City of Houston from providing the level of services provided as of September 1, 2005, to the area in the district or to release the county or the city from the obligations of each entity to provide services to that area. The district is created to supplement and not to supplant the county or city services provided in the area in the district.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

Sec. 3844.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The district is created to serve a public use and benefit.(b) All land and other property included in the district will benefit from the improvements and services to be provided by the district under powers conferred by Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other powers granted under this chapter.(c) Each improvement project or service authorized by this chapter is essential to carry out a public purpose.(d) The creation of the district is in the public interest and is essential to:(1) further the public purposes of developing and diversifying the economy of the state;(2) eliminate unemployment and underemployment; and(3) develop or expand transportation and commerce.(e) The district will:(1) promote the health, safety, and general welfare of residents, employers, employees, visitors, and consumers in the district, and of the public;(2) provide needed funding for the district to preserve, maintain, and enhance the economic health and vitality of the area as a community and business center;(3) promote the health, safety, welfare, and enjoyment of the public by providing public art and pedestrian ways and by landscaping and developing certain areas in the district, which are necessary for the restoration, preservation, and enhancement of scenic and aesthetic beauty;(4) promote and benefit commercial development and commercial areas in the district; and(5) promote and develop public transportation and pedestrian facilities and systems using new and alternative means that are attractive, safe, and convenient, including securing expanded and improved transportation and pedestrian facilities and systems, to:(A) address the problem of traffic congestion in the district, the need to control traffic and improve pedestrian safety, and the limited availability of money; and(B) benefit the land and other property in the district and the residents, employers, employees, visitors, and consumers in the district and the public.(f) Pedestrian ways along or across a street, whether at grade or above or below the surface, and street lighting, street landscaping, and street art objects are parts of and necessary components of a street and are considered to be a street or road improvement.(g) The district will not act as the agent or instrumentality of any private interest even though the district will benefit many private interests as well as the public.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

Sec. 3844.005. DISTRICT TERRITORY. (a) The district is composed of the territory described by Section 2 of the Act enacting this chapter, as that territory may have been modified under:(1) Section 3844.105;(2) Subchapter J, Chapter 49, Water Code; or(3) other law.(b) The boundaries and field notes of the district contained in Section 2 of this Act form a closure. A mistake in the field notes or in copying the field notes in the legislative process does not in any way affect:(1) the district's organization, existence, and validity;(2) the district's right to issue any type of bond, including a refunding bond, for a purpose for which the district is created or to pay the principal of and interest on the bond;(3) the district's right to impose and collect an assessment or tax; or(4) the legality or operation of the district or the board.(c) A description of the district's boundaries shall be filed with the Texas Commission on Environmental Quality. The commission by order may correct a mistake in the description of the district's boundaries.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

Sec. 3844.006. TORT LIABILITY. The district is a governmental unit under Chapter 101, Civil Practice and Remedies Code, and the operations of the district are essential government functions and are not proprietary functions for any purpose, including the application of Chapter 101, Civil Practice and Remedies Code.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

Sec. 3844.007. ELIGIBILITY FOR REINVESTMENT ZONES. All or any part of the area of the district is eligible to be included in a tax increment reinvestment zone created by the City of Houston under Chapter 311, Tax Code.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

Sec. 3844.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter shall be liberally construed in conformity with the findings and purposes stated in this chapter.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 3844.051. BOARD OF DIRECTORS; TERMS. (a) The district is governed by a board of 11 directors who serve staggered terms of four years with five or six directors' terms expiring June 1 of each odd-numbered year.(b) The board by resolution may increase or decrease the number of directors on the board, but only if a majority of the board finds that it is in the best interest of the district to do so. The board may not:(1) increase the number of directors to more than 15; or(2) decrease the number of directors to fewer than five.(c) Sections 49.053, 49.054, 49.056, 49.057, 49.058, and 49.060, Water Code, apply to the board.(d) Subchapter D, Chapter 375, Local Government Code, applies to the board to the extent that subchapter does not conflict with this chapter.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

Sec. 3844.052. APPOINTMENT OF DIRECTORS ON INCREASE IN BOARD SIZE. If the board increases the number of directors under Section 3844.051, the board shall appoint qualified persons to fill the new director positions and shall provide for staggering the terms of the directors serving in the new positions. On expiration of the term of a director appointed under this section, a succeeding director shall be appointed and qualified as provided by Subchapter D, Chapter 375, Local Government Code.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIESSec. 3844.101. DISTRICT POWERS. The district has:(1) all powers necessary to accomplish the purposes for which the district was created;(2) the rights, powers, privileges, authority, and functions of a district created under Chapter 375, Local Government Code;(3) the powers, duties, and contracting authority specified by Subchapters H and I, Chapter 49, Water Code;(4) the powers given to a corporation under Chapter 505, Local Government Code, including the power to own, operate, acquire, construct, lease, improve, and maintain the projects described by that chapter; and(5) the powers of a housing finance corporation created under Chapter 394, Local Government Code.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.64, eff. April 1, 2009.

Sec. 3844.102. NONPROFIT CORPORATION. (a) The board by resolution may authorize the creation of a nonprofit corporation to assist and act for the district in implementing a project or providing a service authorized by this chapter.(b) The nonprofit corporation:(1) has each power of and is considered for purposes of this chapter to be a local government corporation created under Chapter 431, Transportation Code; and(2) may implement any project and provide any service authorized by this chapter.(c) The board shall appoint the board of directors of the nonprofit corporation. The board of directors of the nonprofit corporation shall serve in the same manner as, for the same term as, and on the same conditions as the board of directors of a local government corporation created under Chapter 431, Transportation Code.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

Sec. 3844.103. ELECTIONS. (a) District elections must be held in the manner provided by Subchapter L, Chapter 375, Local Government Code.(b) The board may submit multiple purposes in a single proposition at an election.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

Sec. 3844.104. CONTRACT FOR LAW ENFORCEMENT AND SECURITY SERVICES. The district may contract with:(1) Harris County or the City of Houston for the county or city to provide law enforcement and security services for a fee; and(2) a private entity for the private entity to provide supplemental security services.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

Sec. 3844.105. ANNEXATION OR EXCLUSION OF TERRITORY. The district may annex or exclude land from the district in the manner provided by Subchapter C, Chapter 375, Local Government Code.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

Sec. 3844.106. NO EMINENT DOMAIN POWER. The district may not exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. PUBLIC TRANSIT SYSTEM AND PARKING FACILITIESSec. 3844.151. PUBLIC TRANSIT SYSTEM; PETITION REQUIRED. (a) The district may acquire, lease as lessor or lessee, construct, develop, own, operate, and maintain a public transit system to serve the area within the boundaries of the district.(b) Before the district may act under Subsection (a), a petition must be filed with the district requesting the action with regard to a public transit system. The petition must be signed by owners of property representing a majority of either the total assessed value or the area of the real property in the district that abuts the right-of-way in which the public transit system is proposed to be located. The determination of a majority is based on the property owners along the entire right-of-way of the proposed transit project and may not be calculated on a block-by-block basis.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

Sec. 3844.152. PARKING FACILITIES AUTHORIZED; OPERATION BY PRIVATE ENTITY; TAX EXEMPTION. (a) The district may acquire, lease as lessor or lessee, construct, develop, own, operate, and maintain parking facilities, including:(1) lots, garages, parking terminals, or other structures or accommodations for the parking of motor vehicles; and(2) equipment, entrances, exits, fencing, and other accessories necessary for safety and convenience in the parking of vehicles.(b) A parking facility of the district must be either leased to or operated on behalf of the district by a private entity or an entity other than the district. The district's parking facilities are a program authorized by the legislature under Section 52-a, Article III, Texas Constitution, and accomplish a public purpose under that section even if leased or operated by a private entity for a term of years.(c) The district's public parking facilities and any lease to a private entity are exempt from the payment of ad valorem taxes and state and local sales and use taxes.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

Sec. 3844.153. RULES. The district may adopt rules covering its public transit system or its public parking facilities except that a rule relating to or affecting the use of the public right-of-way or a requirement for off-street parking is subject to all applicable municipal charter, code, or ordinance requirements.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

Sec. 3844.154. FINANCING OF PUBLIC TRANSIT SYSTEM OR PARKING FACILITIES. (a) The district may use any of its resources, including revenue, assessments, taxes, and grant or contract proceeds, to pay the cost of acquiring and operating a public transit system or public parking facilities.(b) The district may set and impose fees, charges, or tolls for the use of the public transit system or the public parking facilities and may issue bonds or notes to finance the cost of these facilities.(c) Except as provided by Section 3844.151, if the district pays for or finances the cost of acquiring or operating a public transit system or public parking facilities with resources other than assessments, a petition of property owners or a public hearing is not required.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

Sec. 3844.155. PAYMENT IN LIEU OF TAXES TO OTHER TAXING UNIT. If the district's acquisition of property for a parking facility that is leased to or operated by a private entity results in the removal from a taxing unit's tax rolls of real property otherwise subject to ad valorem taxation, the district shall pay to the taxing unit in which the property is located, on or before January 1 of each year, as a payment in lieu of taxes, an amount equal to the ad valorem taxes that otherwise would have been imposed for the preceding tax year on that real property by the taxing unit, without including the value of any improvements constructed on the property.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. FINANCIAL PROVISIONSSec. 3844.201. AUTHORITY TO IMPOSE ASSESSMENTS, AD VALOREM TAXES, AND IMPACT FEES. The district may impose, assess, charge, or collect an assessment, an ad valorem tax, an impact fee, or another fee in accordance with Chapter 49, Water Code, for a purpose specified by Chapter 375, Local Government Code, or as needed to exercise a power or function or to accomplish a purpose or duty for which the district was created.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

Sec. 3844.202. MAINTENANCE TAX. (a) If authorized at an election held in accordance with Section 3844.103, the district may impose an annual ad valorem tax on taxable property in the district to maintain, restore, replace, or operate the district and improvements that the district constructs or acquires or the district's facilities, works, or services.(b) The board shall determine the tax rate.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

Sec. 3844.203. ASSESSMENT IN PART OF DISTRICT. An assessment may be imposed on only a part of the district if only that part will benefit from the service or improvement.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

Sec. 3844.204. PETITION REQUIRED FOR ASSESSMENT AND FOR FINANCING SERVICES AND IMPROVEMENTS. (a) The board may not impose an assessment or finance a service or improvement project under this chapter unless a written petition requesting the improvement or service has been filed with the board.(b) The petition must be signed by:(1) the owners of a majority of the assessed value of real property in the district or in the area of the district that will be subject to the assessment as determined by the most recent certified tax appraisal roll for Harris County; or(2) at least 25 persons who own real property in the district or the area of the district that will be subject to the assessment, if more than 25 persons own real property in the district or area that will be subject to the assessment as determined by the most recent certified tax appraisal roll for Harris County.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

Sec. 3844.205. ASSESSMENTS CONSIDERED TAXES. For purposes of a title insurance policy issued under Chapter 9, Insurance Code, an assessment is a tax.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

Sec. 3844.206. LIENS FOR ASSESSMENTS; SUITS TO RECOVER ASSESSMENTS. (a) An assessment imposed on property under this chapter is a personal obligation of the person who owns the property on January 1 of the year for which the assessment is imposed. If the person transfers title to the property, the person is not relieved of the obligation.(b) On January 1 of the year for which an assessment is imposed on a property, a lien attaches to the property to secure the payment of the assessment and any interest accrued on the assessment. The lien has the same priority as a lien for district taxes.(c) Not later than the fourth anniversary of the date on which a delinquent assessment became due, the district may file suit to foreclose the lien or to enforce the obligation for the assessment, or both, and for any interest accrued.(d) In addition to recovering the amount of the assessment and any accrued interest, the district may recover reasonable costs, including attorney's fees, that the district incurs in foreclosing the lien or enforcing the obligation. The costs may not exceed an amount equal to 20 percent of the assessment and interest.(e) If the district does not file a suit in connection with a delinquent assessment on or before the last date on which the district may file suit under Subsection (c), the assessment and any interest accrued is considered paid.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

Sec. 3844.207. PROPERTY OF CERTAIN UTILITIES EXEMPT FROM ASSESSMENT AND IMPACT FEES. The district may not impose an impact fee or assessment on the property, including equipment or facilities, of:(1) an electric utility as defined by Section 31.002, Utilities Code;(2) a gas utility as defined by Section 101.003 or 121.001, Utilities Code;(3) a telecommunications provider as defined by Section 51.002, Utilities Code; or(4) a cable operator as defined by 47 U.S.C. Section 522, as amended.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

Sec. 3844.208. USE OF ELECTRICAL OR OPTICAL LINES. (a) The district may impose an assessment to pay the cost of:(1) burying or removing electrical power lines, telephone lines, cable or fiber optic lines, or any other type of electrical or optical line;(2) removing poles and any elevated lines using the poles; and(3) reconnecting the lines described by Subdivision (2) to the buildings or other improvements to which the lines were connected.(b) The district may acquire, operate, or charge fees for the use of the district conduits for:(1) another person's:(A) telecommunications network;(B) fiber-optic cable; or(C) electronic transmission line; or(2) any other type of transmission line or supporting facility.(c) The district may not require a person to use a district conduit.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

Sec. 3844.209. DEBT. The district may issue bonds, notes, or other debt obligations in accordance with Subchapters I and J, Chapter 375, Local Government Code, for a purpose specified by that chapter or as required to exercise a power or function or to accomplish a purpose or duty for which the district was created.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.

SUBCHAPTER F. DISSOLUTIONSec. 3844.251. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT. (a) The district may be dissolved as provided by Subchapter M, Chapter 375, Local Government Code, except that Section 375.264, Local Government Code, does not apply to the district.(b) If the district has debt when it is dissolved, the district shall remain in existence solely for the purpose of discharging its bonds or other obligations according to their terms.

Added by Acts 2005, 79th Leg., Ch. 768, Sec. 1, eff. June 17, 2005.



CHAPTER 3845. TORNILLO MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3845. TORNILLO MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3845.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Tornillo Management District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

Sec. 3845.002. NATURE OF DISTRICT. The district is a special

district created under Sections 52 and 52-a, Article III, and

Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

Sec. 3845.003. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The district is created to accomplish the purposes of a

municipal management district as provided by general law and

Sections 52 and 52-a, Article III, and Section 59, Article XVI,

Texas Constitution.

(d) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(e) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a community and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(f) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, and street art objects are parts of and

necessary components of a street and are considered to be a

street or road improvement.

(g) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

Sec. 3845.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3845.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of seven voting directors. Four directors

are elected as provided by Section 3845.052 and three directors

are appointed as provided by Section 3845.053.

(b) Elected directors serve staggered terms of four years.

(c) Appointed directors serve three-year terms and may be

appointed for subsequent terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

Sec. 3845.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

Sec. 3845.053. APPOINTMENT OF DIRECTORS. (a) One director

shall be appointed by a majority vote of the board of directors

of the El Paso County Tornillo Water Improvement District.

(b) One director shall be appointed by a majority vote of the

Commissioners Court of El Paso County.

(c) One director shall be appointed by the board from a list of

persons submitted by the representative for House District 75.

(d) Directors must be appointed under this section not later

than 90 days after the Act creating this chapter becomes law.

This subsection expires January 1, 2010.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

Sec. 3845.054. QUALIFICATIONS. (a) To be qualified to serve as

an appointed director, a person must be at least 18 years old and

a state resident.

(b) To be qualified to serve as an elected director, a person

must meet the qualifications for an appointed director and be an

owner of real property subject to taxation in the district or a

qualified voter of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

Sec. 3845.055. INITIAL DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

initial directors the four qualified persons named in the

petition. The commission shall appoint as initial directors the

four persons named in the petition.

(b) The initial directors appointed under Subsection (a) shall

draw lots to determine which two shall serve until the first

regularly scheduled election of directors under Section 3845.052

and which two shall serve until the second regularly scheduled

election of directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3845.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

Sec. 3845.102. MUNICIPAL MANAGEMENT DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapter 375, Local Government Code,

applicable to municipal management districts created under

Sections 52 and 52-a, Article III, and Section 59, Article XVI,

Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

Sec. 3845.103. EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

Sec. 3845.104. WATER AND WASTEWATER FACILITIES AND SERVICES.

(a) The district may not provide wholesale or retail water or

wastewater services to any land inside or outside the boundaries

of the district or produce water for use on land owned or managed

by the district unless authorized by a written resolution of the

board of directors of the El Paso County Tornillo Water

Improvement District. A written resolution authorizing the

provision or production of water or the water or wastewater

services must specify the area authorized to receive the water or

wastewater services or for which the district is authorized to

produce water. Notwithstanding any other law, the El Paso County

Tornillo Water Improvement District is not required to provide

retail water or wastewater services to an area in which the

district is authorized to provide water services.

(b) On written request by the El Paso County Tornillo Water

Improvement District, the district shall convey and transfer to

the El Paso County Tornillo Water Improvement District all water

or wastewater facilities, equipment, and fixtures owned by the

district, including water lines, wastewater lines, meters, wells,

fire hydrants, storage tanks, lagoons, water and wastewater

treatment facilities, and pump and lift stations.

(c) Water or wastewater facilities, equipment, and fixtures

transferred at the request of the El Paso County Tornillo Water

Improvement District shall continue to be used to benefit land in

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

Sec. 3845.105. RAIL FACILITIES. The district may construct,

acquire, improve, maintain, and operate rail facilities and

improvements in aid of those facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

Sec. 3845.106. DEVELOPMENT CORPORATION POWERS. The district may

exercise the powers given to a corporation under Chapter 505,

Local Government Code, including the power to own, operate,

acquire, construct, lease, improve, and maintain the projects

described by that chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 3845.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from any

source other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

Sec. 3845.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 3845.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

Sec. 3845.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may make payments under a

contract from taxes other than operation and maintenance taxes

after the provisions of the contract have been approved by a

majority of the district voters voting at an election held for

that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

Sec. 3845.154. TAXES FOR WATER, WASTEWATER, AND DRAINAGE

PURPOSES. Taxes the district imposes for water, wastewater, and

drainage facility construction and maintenance purposes, if any,

are for the particular benefit of the area inside the district,

do not generally or directly benefit the area inside the El Paso

County Tornillo Water Improvement District as a whole, and do not

duplicate a tax imposed by the El Paso County Tornillo Water

Improvement District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

Sec. 3845.155. HOTEL OCCUPANCY TAX. (a) The district may

impose a hotel occupancy tax in the manner provided by Section

351.002, Tax Code. A tax imposed under this section may not

exceed the maximum rate provided by Section 351.003(a), Tax

Code.

(b) The district may use revenue from the hotel occupancy tax

for any district purpose that is an authorized use of hotel

occupancy tax revenue under Chapter 351, Tax Code.

(c) If any territory of the district is annexed by a

municipality or incorporates as a municipality, the district may

not impose a hotel occupancy tax.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

Sec. 3845.156. SALES AND USE TAX. (a) The district may impose

a sales and use tax if authorized by a majority of the voters of

the district voting at an election held for that purpose.

Revenue from the sales and use tax may be used for any purpose

for which ad valorem tax revenue of the district may be used.

(b) The district may not adopt a sales and use tax at a rate

greater than two percent, and the rate of the tax when combined

with the rates of all other sales and use taxes imposed in the

district may not exceed the total combined sales and use tax rate

imposed in the city of El Paso.

(c) Chapter 321, Tax Code, applies to the imposition,

computation, administration, enforcement, and collection of the

sales and use tax imposed by this section except to the extent it

is inconsistent with this chapter.

(d) If any territory of the district is annexed by a

municipality or incorporates as a municipality, the district may

not impose a sales and use tax.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

Sec. 3845.157. AUTHORITY TO TAX. The district may impose taxes

only inside the district's boundaries.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 3845.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, revenue from economic development agreements

under Chapter 381, Local Government Code, or other district

money, or any combination of those sources, to pay for an

authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

Sec. 3845.202. TAXES FOR BONDS. (a) At the time the district

issues bonds payable wholly or partly from ad valorem taxes, the

board shall provide for the annual imposition of an ad valorem

tax, without limit as to rate or amount, as required by Section

54.601, Water Code.

(b) The board shall impose the tax annually while all or part of

the bonds are outstanding. Sections 54.601 and 54.602, Water

Code, govern the amount and rate of the tax.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

Sec. 3845.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects may not

exceed one-fourth of the assessed value of the real property in

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.

Sec. 3845.204. FINANCIAL RESPONSIBILITY OF EL PASO COUNTY

TORNILLO WATER IMPROVEMENT DISTRICT. (a) This chapter may not

be construed as creating an obligation of the El Paso County

Tornillo Water Improvement District for a debt incurred by the

district.

(b) Notwithstanding any other law, the El Paso County Tornillo

Water Improvement District may not be held liable for a debt

incurred by the district unless the debt is assumed by a

resolution of the board of directors of the El Paso County

Tornillo Water Improvement District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1079, Sec. 1, eff. June 19, 2009.



CHAPTER 3846. EAST MONTGOMERY COUNTY IMPROVEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 4. DEVELOPMENT AND IMPROVEMENTSUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENTCHAPTER 3846. EAST MONTGOMERY COUNTY IMPROVEMENT DISTRICTSUBCHAPTER A. GENERAL PROVISIONSSec. 3846.001. DEFINITIONS. In this chapter:(1) "Board" means the district's board of directors.(1-a) "Community venue project" or "venue project" means a venue and related infrastructure that is planned, acquired, established, developed, constructed, or renovated under this chapter.(1-b) "Development zone" means an economic development zone created by the district under Subchapter F.(2) "District" means the East Montgomery County Improvement District.(3) "Venue" means a convention center facility or related improvement such as a convention center, civic center, civic center building, civic center hotel, auditorium, theater, opera house, music hall, exhibition hall, rehearsal hall, park, zoological park, museum, aquarium, tourist development area along an inland waterway, or plaza.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.028, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1247, Sec. 1(b), eff. September 1, 2009.

Sec. 3846.002. EAST MONTGOMERY COUNTY IMPROVEMENT DISTRICT. A special district known as the "East Montgomery County Improvement District" is a governmental agency and political subdivision of this state.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

Sec. 3846.003. PURPOSE; DECLARATION OF INTENT. (a) The creation of the district is essential to accomplish the purposes of Section 52, Article III, and Section 59, Article XVI, Texas Constitution, and other public purposes stated in this chapter.(b) The creation of the district is necessary to promote, develop, encourage, and maintain employment, commerce, economic development, and the public welfare in the eastern area of Montgomery County.(c) This chapter does not relieve Montgomery County or a governmental agency, political subdivision, or municipality from providing the level of services provided by the entity as of August 31, 1997, to the area of the district or to release the entity from the obligations each entity has to provide services to that area. The district is created to supplement and not to supplant the county, governmental agency, political subdivision, or municipal services provided in the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

Sec. 3846.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The district is created to serve a public use and benefit.(b) All land and other property included in the district will benefit from the works, projects, improvements, and services to be provided by the district under powers granted by Section 52, Article III, and Section 59, Article XVI, Texas Constitution, and other powers granted under this chapter.(c) Each improvement project authorized by this chapter is essential to carry out a public purpose.(d) The creation of the district is in the public interest and is essential to:(1) further the public purposes of developing and diversifying the economy of the state;(2) eliminate unemployment and underemployment; and(3) develop or expand transportation and commerce.(e) The district will:(1) promote the health, safety, and general welfare of residents, employers, employees, and consumers in the district and of the public;(2) promote and develop public transportation and pedestrian facilities and systems by new and alternative means, including securing expanded and improved transportation and pedestrian facilities and systems;(3) provide needed funding for the area in the district to preserve, maintain, and enhance the economic health and vitality of the area as a community and business center; and(4) promote the health, safety, welfare, education, convenience, and enjoyment of the public by:(A) improving, landscaping, and developing certain areas in and adjacent to the district; and(B) providing public services and facilities in and adjacent to the district that are necessary for the restoration, preservation, enhancement, and enjoyment of scenic and aesthetic beauty.(f) The district will not act as the agent or instrumentality of any private interest even though the district will benefit many private interests as well as the public.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

Sec. 3846.005. DISTRICT TERRITORY. Except as the board may modify the territory of the district under Subchapter J, Chapter 49, Water Code, or other law, the territory of the district is coextensive with the territory as of January 1, 1997, of the New Caney Independent School District and the Splendora Independent School District except that the district does not include:(1) any part of the City of Houston as it existed on January 1, 1997; and(2) any portion of the New Caney Independent School District as it exists on or after September 1, 2001, that is located in Harris County.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

Sec. 3846.006. TORT LIABILITY. The district is a governmental unit for purposes of Chapter 101, Civil Practice and Remedies Code, and operations of the district are considered for all purposes, including the application of that chapter, to be essential governmental functions and not proprietary functions.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 3846.051. COMPOSITION OF BOARD; TERMS. (a) The district is governed by a board of eight directors.(b) Directors serve staggered terms of four years, with four directors' terms expiring July 1 of each even-numbered year.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

Sec. 3846.052. ELECTION OF DIRECTORS. An election to elect the appropriate number of directors shall be held on the uniform election date in May of each even-numbered year as provided by Section 41.001(a), Election Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

Sec. 3846.053. QUALIFICATIONS OF DIRECTOR. (a) To be qualified to serve as a director, a person must be at least 18 years old and:(1) a district resident;(2) an owner of real property in the district;(3) an owner of stock, whether beneficial or otherwise, of a corporate owner of real property in the district;(4) an owner of a beneficial interest in a trust that owns real property in the district; or(5) an agent, employee, or tenant of a person described by Subdivision (2), (3), or (4).(b) For purposes of this section, a person or entity that owns an interest in a general or limited partnership owning real property in the district or that has a lease of real property in the district with a remaining term of 10 years or more, excluding options, is considered to be an owner of real property.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

Sec. 3846.054. PARTICIPATION IN VOTING. Regardless of a statute to the contrary, a person who qualifies to serve on the board is qualified to serve as a director and participate in all votes pertaining to the business of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

Sec. 3846.055. LAW GOVERNING ADMINISTRATION OF BOARD. Sections 375.066, 375.067, 375.069, and 375.070, Local Government Code, apply to the board as if the board were established under Chapter 375, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

Sec. 3846.056. OFFICERS. After the directors have been elected and have qualified as provided by Section 375.067, Local Government Code, they shall organize or reorganize by electing a chair, a vice chair, a secretary, and other officers of the board as the board considers necessary.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIESSec. 3846.101. GENERAL POWERS OF DISTRICT. The district has:(1) all powers necessary or required to accomplish the purposes for which the district was created;(2) the rights, powers, privileges, and other functions of a municipal management district under Subchapter E, Chapter 375, Local Government Code; and(3) the powers given to an industrial development corporation organized under the Development Corporation Act of 1979 (Article 5190.6, Vernon's Texas Civil Statutes).

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

Sec. 3846.102. RULES. The district may adopt rules for:(1) the administration and operation of the district;(2) the use, enjoyment, availability, protection, security, and maintenance of the district's property, including facilities; and(3) the provision of public safety and security in the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

Sec. 3846.103. SPECIFIC POWERS RELATING TO IMPROVEMENT PROJECTS OR SERVICES. (a) The district may undertake an improvement project separately or jointly with another person and pay all or part of the costs of improvement projects, including an improvement project that:(1) improves, enhances, or supports public safety and security, fire protection, emergency medical services, or law enforcement in the district;(2) confers a general benefit on the entire district and the areas adjacent to the district; or(3) confers a special benefit on all or part of the district.(b) A district improvement project or service may include:(1) the construction, acquisition, lease, rental, installment purchase, improvement, rehabilitation, repair, relocation, and operation of:(A) landscaping; lighting, banners, or signs; streets or sidewalks, pedestrian or bicycle paths and trails; pedestrian walkways, skywalks, crosswalks, or tunnels; highway right-of-way or transit corridor beautification and improvements;(B) drainage or storm water detention improvements and solid waste, water, sewer, or power facilities and services, including electrical, gas, steam, and chilled water facilities and services;(C) parks, lakes, gardens, recreational facilities, open space, scenic areas, and related exhibits and preserves; fountains, plazas, or pedestrian malls; public art or sculpture and related exhibits and facilities; educational or cultural exhibits and facilities; exhibits, displays, attractions, or facilities for special events, holidays, or seasonal or cultural celebrations;(D) off-street parking facilities, bus terminals, heliports, mass-transit, or roadway-borne or water-borne transportation systems; and(E) other public improvements, facilities, or services similar to the improvements, facilities, or services described by Paragraphs (A)-(D);(2) the cost of removal, razing, demolition, or clearing of land or improvements in connection with providing an improvement project;(3) the acquisition of property or an interest in the property that is made in connection with an authorized improvement project; and(4) the provision of special or supplemental services to improve or promote the area in the district or to protect the public health and safety in the district, including advertising, promotion, tourism, health and sanitation, public safety, security, fire protection or emergency medical services, business recruitment, development, elimination of traffic congestion, and recreational, educational, or cultural improvements, enhancements, or services.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

Sec. 3846.104. CONTRACTS; GRANTS; DONATIONS. (a) The district may contract with any person, including a municipality, county, other political subdivision, or corporation, to accomplish the purposes of this chapter on terms and for the period the board determines, including contracting for the payment, repayment, or reimbursement of costs incurred by the person on behalf of the district, including all or part of the costs of an improvement project, from tax proceeds or any other specified source of money.(b) The district may make application for and contract with a person to receive, administer, and perform the district's duties under a federal, state, local, or private gift, grant, loan, conveyance, transfer, bequest, donation, or other financial arrangement relating to the investigation, planning, analysis, acquisition, construction, completion, implementation, or operation of a proposed or existing improvement project.(c) A state agency, municipality, county, other political subdivision, corporation, individual, or other person may contract with the district to carry out the purposes of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

Sec. 3846.105. PEACE OFFICERS. The district may not employ peace officers, but may contract with off-duty peace officers to provide public safety and security services:(1) in connection with a special event, holiday, period with high traffic congestion, or similar circumstance; and(2) at district property, including facilities.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

Sec. 3846.106. ECONOMIC DEVELOPMENT PROGRAMS. The district has the economic development powers granted a home-rule municipality with a population of more than 100,000 under Chapter 380, Local Government Code, and Subchapter A, Chapter 1509, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

Sec. 3846.107. ANNEXATION OR EXCLUSION OF TERRITORY. (a) The district may add or exclude territory in the manner provided by Subchapter J, Chapter 49, Water Code.(b) Not later than the 10th day after the date on which the district annexes or excludes territory, the board shall send to the comptroller a certified copy of any resolution, order, or ordinance relating to the annexation or exclusion.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

Sec. 3846.108. NO EMINENT DOMAIN POWER. The district may not exercise the power of eminent domain.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

SUBCHAPTER D. SALES AND USE TAX; GENERAL FINANCIAL PROVISIONSSec. 3846.151. SALES AND USE TAX; EXCISE TAX. (a) For purposes of this section:(1) "Taxable items" includes all items that could be subject to a sales and use tax imposed by Montgomery County.(2) "Use," with respect to a taxable service, means the derivation in the district of direct or indirect benefit from the service.(b) The district may impose a sales and use tax if authorized by a majority of the district voters voting at an election held for that purpose.(c) If the district adopts a sales and use tax:(1) a tax is imposed on the receipts from the sale at retail of taxable items in the district; and(2) an excise tax is imposed on the use, storage, or other consumption in the district of taxable items purchased, leased, or rented from a retailer during the period that the tax is effective in the district.(d) The rate of the excise tax is the same as the rate of the sales tax portion of the tax applied to the sales price of the taxable items and is included in the sales tax.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

Sec. 3846.152. TAX ELECTION PROCEDURES. (a) Except as provided by Subsection (b), the board may order an election to adopt, change the rate of, or abolish a sales and use tax. The election may be held at the same time and in conjunction with a directors' election.(b) The board may not call an election to abolish a sales and use tax or to reduce the rate of the sales and use tax below the amount pledged to secure payment of any outstanding district debt or contractual obligation while any district debt or contractual obligation remains outstanding.(c) Notice of the election shall be given and the election shall be held in the manner prescribed for bond elections under Subchapter D, Chapter 49, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.030, eff. September 1, 2009.

Sec. 3846.153. BALLOT WORDING. (a) In an election to adopt the tax, the ballot shall be prepared to permit voting for or against the proposition: "The adoption of a local sales and use tax in the East Montgomery County Improvement District at the rate of (proposed tax rate)."(b) In an election to change the rate of the sales and use tax, the ballot shall be prepared to permit voting for or against the proposition: "The (increase or decrease, as applicable) in the rate of the local sales and use tax imposed in the East Montgomery County Improvement District from (tax rate on election date) percent to (proposed tax rate) percent."(c) In an election to abolish the sales and use tax, the ballot shall be prepared to permit voting for or against the proposition: "The abolition of the local sales and use tax in the East Montgomery County Improvement District."

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

Sec. 3846.154. IMPOSITION, COMPUTATION, ADMINISTRATION, AND GOVERNANCE OF TAXES. (a) Chapter 323, Tax Code, to the extent not inconsistent with this chapter, governs the application, collection, and administration of the sales and use tax and the excise tax, except that Sections 323.401-323.406, and 323.505, Tax Code, do not apply. Subtitles A and B, Title 2, and Chapter 151, Tax Code, govern the administration and enforcement of the sales and use tax and the excise tax.(b) Chapter 323, Tax Code, does not apply to the use and allocation of revenue under this chapter.(c) In applying Chapter 323, Tax Code:(1) a reference in that chapter to "the county" means the district; and(2) a reference in that chapter to the "commissioners court" means the board.(d) The district is entitled to examine and receive information related to the imposition and collection of sales and use taxes to the same extent as if the district were a municipality under Subchapter D, Chapter 321, Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

Sec. 3846.155. TAX RATES. (a) The district may impose the sales and use tax in increments of one-eighth of one percent, with a minimum tax of one-half percent and a maximum tax of two percent.(b) The district may not impose a sales and use tax of greater than one percent unless the voters of the district have approved the imposition of a rate of one percent or less in addition to the existing one percent rate at an election called for that purpose and conducted generally in the manner provided by Section 3846.152.(c) In the election, the ballot must permit voting for or against the proposition: "The adoption of a local sales and use tax imposed in the East Montgomery County Improvement District of _______ (state percentage rate) percent in addition to the sales and use tax that the East Montgomery County Improvement District is currently authorized to impose at the rate of ___ (state percentage rate) percent."(d) If as a result of the imposition or increase in a sales and use tax by the district as provided under this section or Section 3846.152, the overlapping local sales and use taxes in a municipality or political subdivision located in the boundaries of the district will exceed two percent, the municipality's or political subdivision's sales and use tax is automatically reduced in that municipality or political subdivision to a rate that, when added to the district's rate, does not exceed two percent.(e) If the tax rate of a municipality or political subdivision is reduced in accordance with Subsection (d), the comptroller shall withhold from the district's monthly sales and use tax allocation an amount equal to the amount that would have been collected by the municipality or political subdivision had the district not imposed or increased its sales and use tax less amounts that the municipality or political subdivision collects following the district's imposition of or increase in its sales and use tax. The comptroller shall withhold and pay the amount withheld to the municipality or political subdivision under policies or procedures that the comptroller considers reasonable.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1247, Sec. 3, eff. September 1, 2009.

Sec. 3846.156. ABOLITION OF LOCAL SALES AND USE TAX. (a) Except as provided by Subsection (b), the board by order may abolish the local sales and use tax rate without an election.(b) The board may not abolish the local sales and use tax while any district debt or contractual obligation remains outstanding if any sales and use tax revenue is pledged to secure payment of the outstanding debt or obligation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.031, eff. September 1, 2009.

Sec. 3846.157. USE OF TAX. The district may use the proceeds from a tax collected under this chapter only for the purposes for which the district was created.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

Sec. 3846.158. EFFECTIVE DATE OF SALES AND USE TAX OR TAX CHANGE. The adoption of a sales and use tax rate or a change in the sales and use tax rate takes effect after the expiration of the first complete calendar quarter occurring after the date on which the comptroller receives a notice of the results of the election.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.032, eff. September 1, 2009.

Sec. 3846.1585. GENERAL AUTHORITY TO IMPOSE TAXES. The district may impose for any district purpose any tax authorized by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.033, eff. September 1, 2009.

Sec. 3846.159. AD VALOREM TAX PROHIBITED; EXCEPTION. Except as provided by Subchapter F, the district may not impose an ad valorem tax on property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.034, eff. September 1, 2009.

Sec. 3846.160. FEES; CHARGES. The district may:(1) establish and collect only at the district's facilities user fees, concession fees, admission fees, rental fees, or other similar fees or charges; and(2) apply the proceeds from those fees or charges for the enjoyment, sale, rental, or other use of the district's facilities or other property, services, or improvement projects.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

Sec. 3846.161. CERTAIN RESIDENTIAL PROPERTY EXEMPT. The district may not impose an impact fee or assessment on a single-family residential property or a residential duplex, triplex, fourplex, or condominium.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

Sec. 3846.162. BORROWING MONEY. The district may borrow money for the corporate purposes of the district and may issue bonds as authorized by Section 3846.164 for any district purpose, including for the purpose of an economic development program under Section 3846.106.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1247, Sec. 4, eff. September 1, 2009.

Sec. 3846.163. PAYMENT OF EXPENSES. The district may provide or secure the payment or repayment of:(1) an expense of the establishment, administration, or operation of the district;(2) a district cost relating to an improvement project;(3) a district contractual obligation or indebtedness, because of a lease, installment purchase contract, or other agreement; or(4) a tax, user fee, concession fee, rental fee, or other revenue or resources of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

Sec. 3846.164. BONDS. (a) The board may issue bonds as provided by Subchapter J, Chapter 375, Local Government Code.(b) In addition to the sources described in Subchapter J, Chapter 375, Local Government Code, bonds issued by the district may be secured and made payable, wholly or partly, by a pledge of all or part of the net proceeds the district receives from:(1) a specified portion of not more than 75 percent of the maximum sales and use tax amount authorized under Section 3846.152;(2) a specified portion of not more than 90 percent of the maximum sales and use tax imposed by a development zone;(3) an ad valorem tax imposed by a development zone;(4) a hotel occupancy tax;(5) an event admissions tax;(6) an event parking tax; and(7) any other district revenue.(c) Sections 375.207 and 375.208, Local Government Code, do not apply to bonds issued under this section.(d) To the extent consistent with the documents authorizing the issuance of the district's bonds, the proceeds of bonds remaining after the payment of the cost of issuing the bonds and all costs associated with the projects for which the bonds were sold may be spent by the district for any lawful purpose or for any project the district is authorized to undertake.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.035, eff. September 1, 2009.

SUBCHAPTER E. DISSOLUTIONSec. 3846.201. DISSOLUTION BY BOARD ORDER. The board by order may dissolve the district at any time unless the district has outstanding indebtedness or contractual obligations.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

Sec. 3846.202. ADMINISTRATION OF DISTRICT PROPERTY FOLLOWING DISSOLUTION. (a) After the date the board orders the dissolution of the district, the board shall transfer ownership of all property and assets of the district to Montgomery County, except as provided by Subsection (b).(b) If, on the date on which the board orders the dissolution of the district, more than 50 percent of the territory in the district is in the corporate limits of a municipality, the board shall transfer ownership of the district's property and assets to the municipality.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.03, eff. April 1, 2009.

SUBCHAPTER F. ECONOMIC DEVELOPMENT ZONESSec. 3846.251. DEFINITIONS. In this subchapter:(1) "Governing body" means the board of directors of a development zone.(2) "Project" means the development or construction of a building, structure, facility, or other improvement on a parcel or tract in a development zone, or an expansion, enlargement, replacement, or relocation of a building, structure, facility, or other improvement in a development zone. The term includes a contractual obligation to reimburse a developer for money spent by the developer in the construction, development, expansion, enlargement, replacement, or relocation of a building, structure, facility, or other improvement in a development zone.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.036, eff. September 1, 2009.

Sec. 3846.252. NATURE OF DEVELOPMENT ZONE. A development zone is a political and corporate body and a political subdivision of the state, separate from the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.036, eff. September 1, 2009.

Sec. 3846.253. DEVELOPMENT ZONES AUTHORIZED. The board, on its own motion or on receipt of a petition signed by the owners of all real property in a defined area of the district consisting of one tract of land containing at least 25 contiguous acres and any additional smaller or larger tracts, as appropriate, by resolution may create, designate, describe, assign a name to, and appoint the governing body for a development zone in the district to promote development or redevelopment of the area, if the board finds that the creation of the zone will further the public purposes of:(1) the development and diversification of the economy of the district and the state;(2) the elimination of unemployment or underemployment in the district and the state;(3) the development or expansion of transportation or commerce in the district and the state; or(4) the promotion and stimulation of business, commercial, and economic activity in the district and the state.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.036, eff. September 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1247, Sec. 5(b), eff. September 1, 2009.

Sec. 3846.254. PRELIMINARY FINANCING PLAN REQUIRED. Before designating a development zone, the board must prepare a preliminary financing plan for the zone that includes:(1) estimated project costs, including administrative expenses;(2) a description of the kind, number, and location of all proposed improvement projects in the zone;(3) the estimated amount of:(A) bonded indebtedness to be incurred; or(B) the financial obligation of any other contractual obligation to be incurred;(4) a description of the methods of financing and expected sources of revenue to pay for the costs of proposed improvement projects; and(5) the projected duration of the zone.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.036, eff. September 1, 2009.

Sec. 3846.255. RESTRICTION ON DEVELOPMENT ZONE IN RESIDENTIAL AREA. A development zone may not be created if more than 10 percent of the property in the proposed zone, other than property that is publicly owned, is used or planned for use for residential purposes. For purposes of this section, property is used for residential purposes if the property is occupied by a house that has fewer than five living units.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.036, eff. September 1, 2009.

Sec. 3846.256. RESOLUTION REQUIRED. The resolution designating an area as a development zone must:(1) describe the boundaries of the zone sufficiently to identify with reasonable certainty the territory included;(2) provide an effective date for the creation of the zone;(3) provide a date for termination of the zone;(4) assign a number to the name of the zone, which must be "East Montgomery County Improvement District Economic Development Zone No. ___";(5) adopt a preliminary financing plan for the zone;(6) provide the number of directors of the governing body of the zone, which must be at least five; and(7) appoint the governing body for the zone or authorize the board to serve ex officio as the governing body of the zone.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.036, eff. September 1, 2009.

Sec. 3846.257. CONFIRMATION ELECTION REQUIRED. Upon approval by the board of a resolution designating an area as a development zone, the district shall call a confirmation election to confirm the establishment of the zone in the manner prescribed by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.036, eff. September 1, 2009.

Sec. 3846.258. DEVELOPMENT ZONE GOVERNING BODY. (a) A member of the governing body who is not a district director shall be appointed for a term of two years, except that the appointment of the initial members of the governing body may provide for some terms to be limited to one year in order to achieve staggered terms of office. A member who is also a district director shall serve a term concurrent with the director's term on the district board.(b) The district by appointment shall fill a vacancy on the governing body of the zone for the unexpired portion of the term.(c) A member of a governing body must be at least 18 years of age, a citizen of the state, and a person described by Section 3846.053(b).(d) A member of the board of directors of the district may be appointed to the governing body.(e) Each member must qualify for office by subscribing to the constitutional oath of office for public officers and furnishing a fidelity bond issued by a responsible surety in the amount of $10,000 in favor of the development zone to secure faithful performance of the member's duties.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.036, eff. September 1, 2009.

Sec. 3846.259. ORGANIZATIONAL MEETING OF DEVELOPMENT ZONE GOVERNING BODY; OFFICERS. (a) Following appointment and qualification, the governing body of the development zone shall meet and organize by electing a president, a vice president, a secretary-treasurer, and other officers the governing body considers appropriate.(b) If the governing body of the development zone is composed entirely of directors of the district, each director of the development zone holds the same office the director holds as a director of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.036, eff. September 1, 2009.

Sec. 3846.260. DEVELOPMENT ZONE BOUNDARIES. The boundaries of a development zone may be reduced or enlarged in the manner provided by this subchapter for creation of a zone, except that the boundaries may not be reduced to less than 25 contiguous acres. A development zone may be enlarged to include noncontiguous tracts only if on the date the zone is enlarged the zone contains at least one tract consisting of at least 25 contiguous acres. A confirmation election is not required for an enlargement if:(1) all landowners of the area proposed to be added consent to the enlargement and the tax authorization in the zone; and(2) the enlarged area does not have any registered voters who reside in the area.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.036, eff. September 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1247, Sec. 5(b), eff. September 1, 2009.

Sec. 3846.261. PROJECT PLAN AND DEVELOPMENT ZONE FINANCING PLAN REQUIRED. Subject to approval by resolution of the district board, the governing body shall prepare and adopt, and may amend, a project plan and a development zone financing plan for the development zone.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.036, eff. September 1, 2009.

Sec. 3846.262. FINANCING AND IMPLEMENTATION OF DEVELOPMENT ZONE PROJECT PLAN. The governing body of a development zone may exercise, or by order may delegate to the district, any powers and duties relating to the financing and implementation of the project plan for the zone, including the power and authority to:(1) issue bonds or notes in the name of the zone in the same manner as Chapter 375, Local Government Code, provides for a municipal management district;(2) impose an ad valorem tax, assessment, or other charge in the zone, in the same manner as Chapter 375, Local Government Code, provides for a municipal management district, and as authorized by Section 3846.265 if the ad valorem tax has been approved by the voters in the development zone at an election held for that purpose; and(3) impose a sales and use tax, as authorized by Section 3846.264, if the sales and use tax has been approved by the voters in the development zone at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.036, eff. September 1, 2009.

Sec. 3846.263. AGREEMENTS TO IMPLEMENT PLANS. (a) The board and the governing body each may enter into any agreement considered necessary or convenient to implement a project plan and development zone financing plan and achieve their purposes.(b) An agreement may provide for the regulation or restriction of the use of land by imposing conditions, restrictions, or covenants that run with the land.(c) An agreement may provide that a restriction adopted by the governing body continues in effect after the termination of the development zone.(d) The district and the development zone may agree that the district will provide administration, management, investment, accounting, and other services for the zone in consideration for an administrative fee not to exceed five percent of the gross revenue of the development zone and for the benefits received by the district through the implementation of the project plan for the zone. The district may pledge all or part of the proceeds of its sales and use tax to secure and pay any bonds or other financial obligations of a development zone on approval of the board subject to Section 3846.164.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.036, eff. September 1, 2009.

Sec. 3846.264. DEVELOPMENT ZONE SALES AND USE TAX. (a) If approved at an election by a majority of the voters in the development zone voting in an election held for that purpose, the governing body may adopt or repeal a sales and use tax of not more than two percent less the amount of the sales and use tax approved by the district voters under Section 3846.151.(b) An election on the adoption or repeal of the maximum rate of sales and use tax may be held by the governing body as provided by Section 3846.152 as applied to a development zone.(c) An election to adopt the sales and use tax authorized by this section may be held in conjunction with the confirmation election described by Section 3846.257.(d) After adoption at an election, the governing body may impose any portion of the sales and use tax, in increments of not less than one-eighth of one percent, for the benefit of the zone, by order of the governing body.(e) The sales and use tax is in addition to the limited sales and use tax authorized and imposed by the district under Section 3846.151.(f) If a political subdivision, including a municipality, imposes a sales and use tax in the development zone, the sales and use tax authorized by this section is reduced as of the date the development zone authorized the sales and use tax so that the combined total of all local sales and use taxes imposed in the development zone does not exceed two percent.(g) The sales and use tax becomes effective on the first day of the calendar quarter following the date the comptroller receives written notice of the imposition of the tax.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.036, eff. September 1, 2009.

Sec. 3846.265. DEVELOPMENT ZONE PROPERTY TAX. (a) If approved at an election by a majority of the voters in the development zone voting in an election held for that purpose, the governing body may authorize a tax on all taxable property in a development zone created wholly or partly in the boundaries of East Montgomery County Utility District No. 5, 6, or 7, or Valley Ranch Municipal Utility District No. 1 at a rate not to exceed 10 cents on each $100 valuation as determined by the Montgomery County Appraisal District.(b) The election may be held in conjunction with the confirmation election held under Section 3846.257.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.036, eff. September 1, 2009.

SUBCHAPTER G. COMMUNITY VENUESSec. 3846.301. VENUE PROJECTS AUTHORIZED. (a) The district by resolution may provide for the planning, acquisition, establishment, development, construction, or renovation of a venue project.(b) The resolution must designate each venue project and each method of financing authorized by this chapter that the district intends to use to finance a project. A resolution may designate more than one method of financing.(c) The district may contract with a public or private person to plan, acquire, establish, develop, construct, or renovate a venue project.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.037, eff. September 1, 2009.

Sec. 3846.302. VENUE PROJECT FUND. (a) The district shall establish by resolution a fund known as the community venue project fund. The district shall establish separate accounts in the fund for the various revenue sources.(b) The district shall deposit into the community venue project fund:(1) the proceeds of any tax imposed by the district under Subchapters H and I;(2) all revenue from the sale of bonds or other obligations by the district under this chapter; and(3) any other money required by law to be deposited in the fund.(c) The district may use money in the community venue project fund to:(1) reimburse or pay the costs of planning, acquiring, establishing, developing, constructing, or renovating one or more venue projects in the district;(2) pay the principal of, interest on, and other costs relating to bonds or other obligations issued by the district to refund bonds, notes, or other obligations;(3) pay the costs of operating or maintaining one or more venue projects; or(4) pay the administrative costs of the district associated with the operation and administration of one or more venue projects.(d) Money deposited into the community venue project fund is the property of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.037, eff. September 1, 2009.

Sec. 3846.303. BONDS AND OTHER OBLIGATIONS FOR VENUE PROJECTS. The district may issue bonds, including revenue bonds and refunding bonds, or other obligations to pay the costs of the venue project.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.037, eff. September 1, 2009.

SUBCHAPTER H. EVENT ADMISSIONS TAXSec. 3846.351. EVENT ADMISSIONS TAX AUTHORIZED. (a) The district by order may impose a tax on each ticket sold as admission to an event held at a venue project in the district for which the district has issued bonds or undertaken a contractual obligation to reimburse costs expended to plan, acquire, establish, develop, construct, or renovate the venue project.(b) The district may not impose the tax for admission to an event at a venue that is not a community venue project or for which the district has not issued bonds or entered into a contractual obligation to reimburse costs expended to plan, acquire, establish, develop, construct, or renovate the venue project.(c) The district may impose the tax only if a venue project is or will be located in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.038, eff. September 1, 2009.

Sec. 3846.352. EVENT ADMISSIONS TAX RATE. (a) The tax authorized by this subchapter is imposed at the tax rate on each ticket sold as admission to an event held at a venue.(b) The amount of the tax may be imposed at any uniform percentage not to exceed 10 percent of the price of the ticket sold as admission to an event held at a venue.(c) The district by order may increase, repeal, or decrease the rate of the tax.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.038, eff. September 1, 2009.

Sec. 3846.353. COLLECTION OF EVENT ADMISSIONS TAX. (a) The district by order may require the owner or lessee of a venue project in the district to collect a tax imposed under this subchapter for the benefit of the district.(b) An owner or lessee required to collect the tax shall add the tax to the admissions price, and the tax is a part of the admissions price, a debt owed to the owner or lessee of a venue project by the person admitted, and recoverable at law in the same manner as the admissions price.(c) A person required to collect the tax shall report and send the taxes to the district as provided by the district.(d) The district by order may prescribe penalties, including interest charges, for failure to keep records required by the district, to report when required, or to pay the tax when due. The district may bring suit against a person who fails to collect the tax and to pay it over to the district as required.(e) The district by order may permit a person who is required to collect the tax to retain a percentage of the amount collected and required to be reported as reimbursement to the person for the costs of collecting the tax. The district may provide that the person may retain the amount only if the person pays the tax and files reports as required by the district.(f) The tax is not an occupation tax imposed on the owner or lessee of the venue project.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.038, eff. September 1, 2009.

Sec. 3846.354. EFFECTIVE DATE AND ENDING DATE OF EVENT ADMISSIONS TAX. (a) A tax imposed under this subchapter or a change in the rate of the tax takes effect on the date prescribed by the order imposing the tax or changing the rate.(b) Except as provided by Subsection (c), the district may impose the tax only if the district issues bonds or enters into a contractual obligation under Subchapter G.(c) The district may continue to impose the tax after any financial obligations have been fulfilled if the tax revenue is used as authorized by Section 3846.004(e) or 3846.302(c).

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.038, eff. September 1, 2009.

SUBCHAPTER I. EVENT PARKING TAXSec. 3846.401. EVENT PARKING TAX AUTHORIZED. (a) The district by order may impose a tax on each motor vehicle parking in a parking facility of a community venue project.(b) The district may impose the tax during any time the parking facility is being used.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.039, eff. September 1, 2009.

Sec. 3846.402. EVENT PARKING TAX RATE. (a) The district by order may provide that the tax authorized by this subchapter is imposed at a flat amount on each parked motor vehicle or is imposed as a percentage of the amount charged for event parking by the owner or lessee of the parking facility.(b) Regardless of the method of imposition, the amount of the tax may not exceed the amount allowed by Section 334.202(b), Local Government Code.(c) The district by order may increase, repeal, or decrease the rate of the tax.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.039, eff. September 1, 2009.

Sec. 3846.403. COLLECTION OF EVENT PARKING TAX. (a) The district by order may require the owner or lessee of a parking facility to collect a tax imposed under this subchapter for the benefit of the district.(b) An owner or lessee required to collect the tax shall add the tax to the parking charge, and the tax is a part of the parking charge, a debt owed to the parking facility owner or lessee by the person parking, and recoverable at law in the same manner as the parking charge.(c) A person required to collect the tax shall report and send the taxes to the district as provided by the district.(d) The district by order may prescribe penalties, including interest charges, for failure to keep records required by the district, to report when required, or to pay the tax when due. The district may bring suit against a person who fails to collect the tax and to pay it over to the district as required.(e) The district by order may permit a person who is required to collect the tax to retain a percentage of the amount collected and required to be reported as reimbursement to the person for the costs of collecting the tax. The district may provide that the person may retain the amount only if the person pays the tax and files reports as required by the district.(f) The tax is not an occupation tax imposed on the owner or lessee of the parking facility.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.039, eff. September 1, 2009.

Sec. 3846.404. EFFECTIVE DATE AND ENDING DATE OF EVENT PARKING TAX. (a) A tax imposed under this subchapter or a change in the rate of the tax takes effect on the date prescribed by the order imposing the tax or changing the rate.(b) Except as provided by Subsection (c), the district may impose the tax only if the district issues bonds or enters into other contractual obligations under Subchapter G.(c) The district may continue to impose the tax after any financial obligations have been fulfilled if the tax revenue is used as authorized by Section 3846.004(e) or 3846.302(c).

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.039, eff. September 1, 2009.

SUBCHAPTER J. HOTEL OCCUPANCY TAXSec. 3846.451. DEFINITION. In this subchapter, "hotel" has the meaning assigned by Section 156.001, Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.040, eff. September 1, 2009.

Sec. 3846.452. APPLICABILITY OF CERTAIN TAX CODE PROVISIONS. (a) Chapter 352, Tax Code, governs a hotel occupancy tax authorized by this subchapter, including the collection of the tax.(b) For purposes of this subchapter, a reference:(1) in Subchapter B, Chapter 351, Tax Code, to a municipality is a reference to the district and a reference to the municipality's officers or governing body is a reference to the board; and(2) in Subchapter A or B, Chapter 352, Tax Code, to a county is a reference to the district and a reference to the county's officers or governing body is a reference to the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.040, eff. September 1, 2009.

Sec. 3846.453. HOTEL OCCUPANCY TAX AUTHORIZED. The board by order may impose, repeal, increase, or decrease the rate of a tax on a person who, under a lease, concession, permit, right of access, license, contract, or agreement, pays for the use or possession or for the right to the use or possession of a room that:(1) is in a hotel located wholly or partly in the district;(2) costs $2 or more each day; and(3) is ordinarily used for sleeping.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.040, eff. September 1, 2009.

Sec. 3846.454. LIMITATION ON HOTEL OCCUPANCY TAX RATE. The tax rate may not exceed the maximum rate allowed under Section 352.003, Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.040, eff. September 1, 2009.

Sec. 3846.455. USE OF HOTEL OCCUPANCY TAX. (a) The district may use the proceeds from a hotel occupancy tax imposed under this subchapter for any district purpose and for any purpose described by Section 351.101 or 352.1015, Tax Code, to the extent the board considers appropriate.(b) During each interval of three calendar years following the date on which the tax is initially collected, the board may not apply an annual average of more than 10 percent of the amount of tax collected, excluding any interest earnings or investment profits and after a deduction for the costs of imposing and collecting the taxes, for the administrative expenses of the district or a district purpose other than the costs of:(1) advertising and promoting tourism;(2) business development and commerce, including the costs of planning, designing, constructing, acquiring, leasing, financing, owning, operating, maintaining, managing, improving, repairing, rehabilitating, or reconstructing improvement projects for:(A) conferences, conventions, and exhibitions;(B) manufacturer, consumer, or trade shows; and(C) civic, community, or institutional events;(3) encouraging and promoting the arts, including instrumental and vocal music, dance, drama, folk art, creative writing, architecture, design and related fields, painting, sculpture, photography, graphic arts and crafts, motion pictures, radio, television, tape and sound recording, and other arts related to the presentation, performance, execution, and exhibition of these major art forms;(4) historical restoration and preservation projects; and(5) activities, advertising, solicitations, and promotional programs to encourage tourists to visit preserved historic sites or museums.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.040, eff. September 1, 2009.

Sec. 3846.456. EXEMPTION FROM HOTEL OCCUPANCY TAX. This subchapter does not apply to a hotel located wholly or partly in the city of Splendora as the boundaries of that city existed on April 1, 2007.

Added by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.040, eff. September 1, 2009.



CHAPTER 3847. AIRLINE IMPROVEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 4. DEVELOPMENT AND IMPROVEMENTSUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENTCHAPTER 3847. AIRLINE IMPROVEMENT DISTRICTSUBCHAPTER A. GENERAL PROVISIONSSec. 3847.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "District" means the Airline Improvement District.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

Sec. 3847.002. AIRLINE IMPROVEMENT DISTRICT. The Airline Improvement District is a special district created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

Sec. 3847.003. PURPOSE; DECLARATION OF INTENT. (a) The creation of the district is essential to accomplish the purposes of Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other public purposes stated in this chapter.(b) The creation of the district is necessary to promote, develop, encourage, and maintain employment, commerce, transportation, housing, tourism, recreation, the arts, entertainment, economic development, safety, and the public welfare in the district.(c) This chapter and the creation of the district may not be interpreted to relieve Harris County from providing the level of services provided as of the effective date of the Act enacting this chapter, to the area in the district or to release the county from the obligations of the county to provide services to that area. The district is created to supplement and not to supplant the county services provided in the area in the district.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

Sec. 3847.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The district is created to serve a public use and benefit.(b) All land and other property included in the district will benefit from the improvements and services to be provided by the district under powers conferred by Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other powers granted under this chapter.(c) The creation of the district is in the public interest and is essential to:(1) further the public purposes of developing and diversifying the economy of the state;(2) eliminate unemployment and underemployment; and(3) develop or expand transportation and commerce.(d) The district will:(1) promote the health, safety, and general welfare of residents, employers, potential employees, employees, visitors, and consumers in the district, and of the public;(2) provide needed funding for the district to preserve, maintain, and enhance the economic health and vitality of the district territory as a community and business center; and(3) promote the health, safety, welfare, and enjoyment of the public by providing pedestrian ways and by landscaping and developing certain areas in the district, which are necessary for the restoration, preservation, and enhancement of scenic beauty.(e) Pedestrian ways along or across a street, whether at grade or above or below the surface, and street lighting, street landscaping, and street art objects are parts of and necessary components of a street and are considered to be a street or road improvement.(f) The district will not act as the agent or instrumentality of any private interest even though the district will benefit many private interests as well as the public.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

Sec. 3847.005. DISTRICT TERRITORY. (a) The district is composed of the territory described by Section 2 of the Act enacting this chapter, as that territory may have been modified under:(1) Section 3847.006;(2) Subchapter J, Chapter 49, Water Code; or(3) other law.(b) The boundaries and field notes of the district contained in Section 2 of the Act enacting this chapter form a closure. A mistake in the field notes or in copying the field notes in the legislative process does not in any way affect the district's:(1) organization, existence, or validity;(2) right to issue any type of bond for a purpose for which the district is created or to pay the principal of and interest on the bond;(3) right to impose or collect an assessment or tax; or(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

Sec. 3847.006. ANNEXATION OF CERTAIN TERRITORY BY GOVERNING BODY OF MUNICIPALITY. (a) If territory in the City of Houston's limit or extraterritorial jurisdiction is included in the district, the city's governing body may remove that territory from the district if the district does not have any bonded indebtedness.(b) To remove the territory, the governing body of the City of Houston must notify the board secretary in writing that the territory is excluded from the district's territory.(c) If a municipality annexes territory that is in its extraterritorial jurisdiction and included in the district, the governing body of the municipality shall notify the board secretary in writing that the annexed territory is excluded from the district's territory.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

Sec. 3847.007. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS LAW. Except as otherwise provided by this chapter, Chapter 375, Local Government Code, applies to the district.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

Sec. 3847.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter shall be liberally construed in conformity with the findings and purposes stated in this chapter.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 3847.051. BOARD OF DIRECTORS; TERMS. (a) The district is governed by a board of nine voting directors who serve staggered terms of four years, with four or five directors' terms expiring June 1 of each odd-numbered year.(b) Two voting directors must reside in the district.(c) The board by resolution may change the number of voting directors on the board, but only if the board determines that the change is in the best interest of the district, subject to Section 375.061, Local Government Code.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

Sec. 3847.052. APPOINTMENT AND REMOVAL OF DIRECTORS. Sections 375.064 and 375.065, Local Government Code, govern the appointment and removal of voting directors, except that for purposes of this chapter references in those sections to the governing body of the municipality mean the commissioners court of Harris County.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

Sec. 3847.053. NONVOTING DIRECTORS. The board may appoint nonvoting directors to serve at the pleasure of the voting directors.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

Sec. 3847.054. QUORUM. (a) Section 375.071, Local Government Code, does not apply to the district.(b) One-half of the board constitutes a quorum.(c) Except as provided by Section 3847.152, a concurrence of a majority of a quorum is required for any official district action.(d) Nonvoting directors are not counted for the purposes of establishing a board quorum.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIESSec. 3847.101. EXERCISE OF POWERS OF DEVELOPMENT CORPORATION. The district may exercise the powers of a corporation created under Chapter 505, Local Government Code.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.65, eff. April 1, 2009.

Sec. 3847.102. NONPROFIT CORPORATION. (a) The board by resolution may authorize the creation of a nonprofit corporation to assist and act for the district in implementing a project or providing a service authorized by this chapter.(b) The nonprofit corporation:(1) has each power of and is considered for purposes of this chapter to be a local government corporation created under Chapter 431, Transportation Code; and(2) may implement any project and provide any service authorized by this chapter.(c) The board shall appoint the board of directors of the nonprofit corporation. The board of directors of the nonprofit corporation shall serve in the same manner as, for the same term as, and on the same conditions as the board of directors of a local government corporation created under Chapter 431, Transportation Code.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

Sec. 3847.103. CONTRACT WITH POLITICAL SUBDIVISION. Harris County, the City of Houston, or another political subdivision of this state, without further authorization, may contract with the district to implement a project of the district or assist the district in providing a service authorized under this chapter. A contract under this section may:(1) be for a period on which the parties agree;(2) include terms on which the parties agree;(3) be payable from taxes or any other source of revenue that may be available for that project or service; and(4) provide terms under which taxes or other revenue collected at a district project or from a person using or purchasing a commodity or service at a district project may be paid or rebated to the district.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

Sec. 3847.104. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To protect the public interest, the district may contract with Harris County or the City of Houston for the county or the city to provide law enforcement services in the district for a fee.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

Sec. 3847.105. APPROVAL BY CITY OF HOUSTON. (a) Except as provided by Subsection (b), the district must obtain the approval of the City of Houston's governing body:(1) for the issuance of a bond for each improvement project;(2) of the plans and specifications of the improvement project financed by the bond; and(3) of the plans and specifications of any district improvement project related to the use of land owned by Harris County, an easement granted by Harris County, or a right-of-way of a street, road, or highway.(b) If the district obtains the approval of the City of Houston's governing body of a capital improvements budget for a period not to exceed five years, the district may finance the capital improvements and issue bonds specified in the budget without further approval from the City of Houston.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

Sec. 3847.106. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The district may join and pay dues to an organization that:(1) enjoys tax-exempt status under Section 501(c)(3), (4), or (6), Internal Revenue Code of 1986; and(2) performs a service or provides an activity consistent with the furtherance of a district purpose.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

Sec. 3847.107. NO EMINENT DOMAIN. The district may not exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. FINANCIAL PROVISIONSSec. 3847.151. DISBURSEMENTS AND TRANSFERS OF MONEY. The board by resolution shall establish the number of directors' signatures and the procedure required for a disbursement or transfer of the district's money.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

Sec. 3847.152. BOARD VOTE REQUIRED TO AUTHORIZE TAXES, ASSESSMENTS, IMPACT FEES, OR BONDS. (a) A majority vote of the directors serving is required to authorize the imposition of a tax, assessment, or impact fee.(b) The written consent of at least two-thirds of all voting directors is required to authorize the issuance of a bond.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

Sec. 3847.153. MAINTENANCE TAX. (a) If authorized at an election held in accordance with Section 3847.157, the district may impose an annual ad valorem tax on taxable property in the district to:(1) maintain and operate the district;(2) construct or acquire improvements; or(3) provide a service.(b) The board shall determine the tax rate.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

Sec. 3847.154. SALES AND USE TAX. (a) The district may impose a sales and use tax if authorized by a majority of the voters of the district voting at an election called for that purpose. Revenue from the tax may be used for any purpose for which ad valorem tax revenue of the district may be used.(b) The district may not adopt a sales and use tax if as a result of the adoption of the tax the combined rate of all sales and use taxes imposed by the district and other political subdivisions of this state having territory in the district would exceed two percent at any location in the district.(c) If the voters of the district approve the adoption of the tax at an election held on the same election date on which another political subdivision adopts a sales and use tax or approves an increase in the rate of its sales and use tax and as a result the combined rate of all sales and use taxes imposed by the district and other political subdivisions of this state having territory in the district would exceed two percent at any location in the district, the election to adopt a sales and use tax under this chapter has no effect.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

Sec. 3847.155. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The board by resolution may impose and collect an assessment for any purpose authorized by this chapter.(b) An assessment, a reassessment, or an assessment resulting from an addition to or correction of the assessment roll by the district, penalties and interest on an assessment or reassessment, an expense of collection, and reasonable attorney's fees incurred by the district:(1) are a first and prior lien against the property assessed;(2) are superior to any other lien or claim other than a lien or claim for county, school district, or municipal ad valorem taxes; and(3) are the personal liability of and a charge against the owners of the property even if the owners are not named in the assessment proceedings.(c) The lien is effective from the date of the board's resolution imposing the assessment until the date the assessment is paid. The board may enforce the lien in the same manner that the board may enforce an ad valorem tax lien against real property.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

Sec. 3847.156. PROPERTY EXEMPT FROM IMPACT FEES AND ASSESSMENTS. (a) The district may not impose an impact fee or assessment under Chapter 375, Local Government Code, on a residential property, including a multiunit residential property, or a condominium.(b) The district may not impose an impact fee or assessment on the property, including the equipment, rights-of-way, facilities, or improvements, of:(1) an electric utility as defined by Section 31.002, Utilities Code; or(2) a telecommunications provider as defined by Section 51.002, Utilities Code.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

Sec. 3847.157. ELECTIONS REGARDING TAXES OR BONDS. (a) In addition to the elections required under Subchapter L, Chapter 375, Local Government Code, the district must hold an election in the manner provided by that subchapter to obtain voter approval before the district may:(1) impose a maintenance tax; or(2) issue a bond payable from ad valorem taxes or assessments.(b) The board may include more than one purpose in a single proposition at an election.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

Sec. 3847.158. MUNICIPALITY NOT REQUIRED TO PAY DISTRICT OBLIGATIONS. Except as provided by Section 375.263, Local Government Code, a municipality is not required to pay a bond, note, or other obligation of the district.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. DISSOLUTIONSec. 3847.201. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT. (a) The board may dissolve the district regardless of whether the district has debt. Section 375.264, Local Government Code, does not apply to the district.(b) If the district has debt when it is dissolved, the district shall remain in existence solely for the purpose of discharging its debts. The dissolution is effective when all debts have been discharged.

Added by Acts 2005, 79th Leg., Ch. 572, Sec. 1, eff. June 17, 2005.



CHAPTER 3848. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 8

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3848. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 8

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3848.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Harris County Improvement District No.

8.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.002. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 8. The

Harris County Improvement District No. 8 is a special district

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing Harris

County, the City of Houston, the Metropolitan Transit Authority

of Harris County, and other political subdivisions to contract

with the district, the legislature has established a program to

accomplish the public purposes set out in Section 52-a, Article

III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain transportation, parking,

housing, recreation, the arts, safety, scenic beauty, and the

public welfare in the area of the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County or the City of Houston from

providing the level of services provided as of September 1, 2007,

to the area in the district. The district is created to

supplement and not to supplant the county or city services

provided in the area in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The district will:

(1) promote the health, safety, and general welfare of district

residents and the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

area as a residential neighborhood and a commercially viable

area; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(d) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(e) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.005. DISTRICT TERRITORY. The district is composed of

the territory described by Section 3 of the Act enacting this

chapter, as that territory may have been modified under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.006. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.007. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3848.051. COMPOSITION; TERMS. (a) The district is

governed by a board of nine voting directors who serve staggered

terms of four years, with four or five directors' terms expiring

June 1 of each odd-numbered year.

(b) The board by resolution may increase or decrease the number

of voting directors on the board, but only if it is in the best

interest of the district to do so. The board may not:

(1) increase the number of directors to more than nine; or

(2) decrease the number of directors to fewer than five.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.052. APPOINTMENT OF DIRECTORS. The mayor and members

of the governing body of the City of Houston shall appoint voting

directors from persons recommended by the board. A person is

appointed if a majority of the members of the governing body,

including the mayor, vote to appoint that person.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.053. NONVOTING DIRECTORS. (a) The following persons

serve as nonvoting directors:

(1) the directors of the following departments of the City of

Houston or a person designated by that director:

(A) parks and recreation;

(B) planning and development; and

(C) public works; and

(2) the City of Houston's chief of police.

(b) If a department described by Subsection (a) is consolidated,

renamed, or changed, the board may appoint a director of the

consolidated, renamed, or changed department as a nonvoting

director. If a department described by Subsection (a) is

abolished, the board may appoint a representative of another

department that performs duties comparable to those performed by

the abolished department.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.054. QUORUM. (a) A majority of the board is a

quorum.

(b) Nonvoting directors and vacant director positions are not

counted for the purposes of establishing a board quorum.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.055. COMPENSATION OF VOTING DIRECTORS. Voting

directors may receive fees of office and reimbursement of

expenses as provided by Section 49.060, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

For expiration of this section, see Subsection (d).

Sec. 3848.056. INITIAL VOTING DIRECTORS. (a) The initial board

consists of the following voting directors:

Pos. No.

Name of Director

1

Marilee Maden

2

David Angel

3

Mike McIver

4

Jeff Lagow

5

Wayne Davis

6

Derrick Mitchell

7

Theldon Branch

8

Tiffany Bingham-Briscoe

9

Gail Jackson

(b) Of the initial voting directors, the terms of directors

appointed for positions 1 through 5 expire June 1, 2009, and the

terms of directors appointed for positions 6 through 9 expire

June 1, 2011.

(c) Section 3848.052 does not apply to this section.

(d) This section expires September 1, 2011.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3848.101. DEVELOPMENT CORPORATION AND HOUSING CORPORATION

POWERS OF DISTRICT. The district may exercise the powers given

to:

(1) a corporation under Chapter 505, Local Government Code,

including the power to own, operate, acquire, construct, lease,

improve, and maintain the projects described by that chapter; and

(2) a housing finance corporation under Chapter 394, Local

Government Code, to provide housing or residential development

projects in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.041, eff. September 1, 2009.

Sec. 3848.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as, for the same term

as, and on the same conditions as the board of directors of a

local government corporation created under Chapter 431,

Transportation Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.104. CONTRACT FOR LAW ENFORCEMENT SERVICES. To

protect the public interest, the district may contract with

Harris County or the City of Houston for the county or the city

to provide law enforcement services in the district for a fee.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.105. APPROVAL BY CITY OF HOUSTON. (a) Except as

provided by Subsection (b), the district must obtain the approval

of the City of Houston's governing body for:

(1) the issuance of a bond for each improvement project;

(2) the plans and specifications of the improvement project

financed by the bond; and

(3) the plans and specifications of any district improvement

project related to the use of land owned by the City of Houston,

an easement granted by the City of Houston, or a right-of-way of

a street, road, or highway.

(b) If the district obtains the approval of the City of

Houston's governing body of a capital improvements budget for a

period not to exceed five years, the district may finance the

capital improvements and issue bonds specified in the budget

without further approval from the City of Houston.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.106. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to an organization that:

(1) enjoys tax-exempt status under Section 501(c)(3), (4), or

(6), Internal Revenue Code of 1986; and

(2) performs a service or provides an activity consistent with

the furtherance of a district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.107. ROAD POWERS. The district may exercise the

powers given to:

(1) a road district created under Chapter 257, Transportation

Code; and

(2) a road utility district created under Chapter 441,

Transportation Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.108. AIR RIGHTS; CONSTRUCTION. The district may

acquire air rights and may construct improvements on property on

which it only owns air rights.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.109. ADDITIONAL PROPERTY RIGHTS; LEASEHOLDS. The

district may construct improvements on property on which it only

has a leasehold interest and may own undivided interests in

buildings and other improvements.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.110. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

SUBCHAPTER D. PUBLIC TRANSIT SYSTEM AND PARKING FACILITIES

Sec. 3848.151. PUBLIC TRANSIT SYSTEM. The district may acquire,

lease as lessor or lessee, construct, develop, own, operate, and

maintain a public transit system to serve the area within the

boundaries of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.152. PARKING FACILITIES AUTHORIZED; OPERATION BY

PRIVATE ENTITY; TAX EXEMPTION. (a) The district may acquire,

lease as lessor or lessee, construct, develop, own, operate, and

maintain parking facilities, including:

(1) lots, garages, parking terminals, or other structures or

accommodations for the parking of motor vehicles; and

(2) equipment, entrances, exits, fencing, and other accessories

necessary for safety and convenience in the parking of vehicles.

(b) A parking facility of the district must be either leased to

or operated on behalf of the district by a private entity or an

entity other than the district. The district's parking

facilities are a program authorized by the legislature under

Section 52-a, Article III, Texas Constitution, and accomplish a

public purpose under that section even if leased or operated by a

private entity for a term of years.

(c) The district's public parking facilities and any lease to a

private entity are exempt from the payment of ad valorem taxes

and state and local sales and use taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.153. RULES. The district may adopt rules covering its

public transit system or its public parking facilities except

that a rule relating to or affecting the use of the public

right-of-way or a requirement for off-street parking is subject

to all applicable municipal charter, code, or ordinance

requirements.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.154. FINANCING OF PUBLIC TRANSIT SYSTEM OR PARKING

FACILITIES. (a) The district may use any of its resources,

including revenue, assessments, taxes, and grant or contract

proceeds, to pay the cost of acquiring and operating a public

transit system or public parking facilities.

(b) The district may set and impose fees, charges, or tolls for

the use of the public transit system or the public parking

facilities and may issue bonds or notes to finance the cost of

these facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

SUBCHAPTER E. FINANCIAL PROVISIONS

Sec. 3848.201. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.202. MAINTENANCE TAX. (a) If authorized at an

election held in accordance with Section 3848.207, the district

may impose an annual ad valorem tax on taxable property in the

district to:

(1) administer the district;

(2) maintain and operate the district;

(3) construct or acquire improvements; or

(4) provide a service.

(b) The board shall determine the tax rate.

(c) An owner of real property in the district, except property

exempt under the Texas or United States Constitution or under the

Tax Code, is liable for the payment of ad valorem taxes imposed

by the district on the property.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.203. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.204. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.205. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue bonds or other obligations payable wholly or partly

from assessments, impact fees, revenue, grants, or other money of

the district, or any combination of those sources of money, to

pay for any authorized purpose of the district.

(b) In exercising the district's power to borrow, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.206. LIMIT ON PARKS AND RECREATION BONDS. Bonds

issued to finance parks and recreational facilities may not

exceed one percent of the assessed value of the real property in

the district according to the most recent certified tax appraisal

roll for Harris County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.207. TAX AND BOND ELECTIONS. (a) The district shall

hold an election in the manner provided by Subchapter L, Chapter

375, Local Government Code, to obtain voter approval before the

district imposes a maintenance tax or issues bonds payable from

ad valorem taxes.

(b) The board may not include more than one purpose in a single

proposition at an election.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

Sec. 3848.208. MUNICIPALITY NOT REQUIRED TO PAY DISTRICT

OBLIGATIONS. Except as provided by Section 375.263, Local

Government Code, a municipality is not required to pay a bond,

note, or other obligation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.

SUBCHAPTER F. DISSOLUTION

Sec. 3848.251. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

(a) The board may dissolve the district regardless of whether

the district has debt. Section 375.264, Local Government Code,

does not apply to the district.

(b) If the district has debt when it is dissolved, the district

shall remain in existence solely for the purpose of discharging

its debts. The dissolution is effective when all debts have been

discharged.

Added by Acts 2007, 80th Leg., R.S., Ch.

1315, Sec. 2, eff. June 15, 2007.



CHAPTER 3849. INTERNATIONAL MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3849. INTERNATIONAL MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3849.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the International Management District.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.002. INTERNATIONAL MANAGEMENT DISTRICT. The district

is a special district created under Section 59, Article XVI,

Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the City of

Houston, Harris County, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the area of the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County or the City of Houston from

providing the level of services provided as of the effective date

of this Act, to the area in the district. The district is

created to supplement and not to supplant the county or municipal

services provided in the area in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a community and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2 of the Act

enacting this chapter, as that territory may have been modified

under:

(1) Section 3849.106;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district contained in

Section 2 of the Act enacting this chapter form a closure. A

mistake in the field notes or in copying the field notes in the

legislative process does not in any way affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created by a municipality

under Chapter 311, Tax Code;

(2) a tax abatement reinvestment zone created by a municipality

under Chapter 312, Tax Code; or

(3) an enterprise zone created by a municipality under Chapter

2303, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.007. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3849.051. BOARD OF DIRECTORS; TERMS. (a) The district is

governed by a board of 11 voting directors who serve staggered

terms of four years, with five or six directors' terms expiring

June 1 of each odd-numbered year.

(b) The board by resolution may change the number of voting

directors on the board, but only if the board determines that the

change is in the best interest of the district. The board may

not consist of fewer than five or more than 15 voting directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.052. APPOINTMENT OF DIRECTORS ON INCREASE IN BOARD

SIZE. If the board increases the number of directors under

Section 3849.051, the board shall appoint qualified persons to

fill the new director positions and shall provide for staggering

the terms of the directors serving in the new positions.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.053. APPOINTMENT OF DIRECTORS. The mayor and members

of the governing body of the City of Houston shall appoint voting

directors from persons recommended by the board. A person is

appointed if a majority of the members of the governing body,

including the mayor, vote to appoint that person.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.054. QUORUM. For purposes of determining whether a

quorum of the board is present, the following are not counted:

(1) a board position vacant for any reason, including death,

resignation, or disqualification; or

(2) a director who is abstaining from participation in a vote

because of a conflict of interest.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

For expiration of this section, see Subsection (d).

Sec. 3849.055. INITIAL VOTING DIRECTORS. (a) The initial board

consists of the following voting directors:

Pos. No.

Name of Director

1

Gladys Brumfield

2

Fred Bhandava

3

Karen Loper

4

Ha Duong

5

Dawn Bradford

6

_____________

7

Leeshan Birney

8

Stephen Le

9

Tri La

10

Vican Tan

11

Wea Lee

(b) Of the initial voting directors, the terms of directors

appointed for positions 1 through 6 expire June 1, 2009, and the

terms of directors appointed for positions 7 through 11 expire

June 1, 2011.

(c) Section 3849.052 does not apply to this section.

(d) This section expires September 1, 2011.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3849.101. GENERAL POWERS. The district may exercise all

powers necessary to accomplish the purposes for which the

district was created.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.102. EXERCISE OF POWERS OF OTHER GOVERNMENTAL

ENTITIES. The district has the powers of:

(1) a corporation created under Chapter 505, Local Government

Code, including the power to own, operate, acquire, construct,

lease, improve, and maintain projects described by that chapter;

and

(2) a housing finance corporation created under Chapter 394,

Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.042, eff. September 1, 2009.

Sec. 3849.103. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code, except that a board member is not

required to reside in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.104. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.105. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To

protect the public interest, the district may contract with a

qualified party, including Harris County or the City of Houston,

to provide law enforcement services in the district for a fee.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.106. ANNEXATION OR EXCLUSION OF TERRITORY. The

district may annex or exclude land from the district in the

manner provided by Subchapter C, Chapter 375, Local Government

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.107. APPROVAL BY CITY OF HOUSTON. (a) Except as

provided by Subsection (c), the district must obtain the approval

of the City of Houston's governing body for:

(1) the issuance of bonds for an improvement project;

(2) the plans and specifications of an improvement project

financed by the bonds; and

(3) the plans and specifications of an improvement project

related to the use of land owned by the City of Houston, an

easement granted by the City of Houston, or a right-of-way of a

street, road, or highway.

(b) The approval obtained under Subsection (a) for the issuance

of bonds must be a resolution by the City of Houston. The

approval obtained under Subsection (a) for plans and

specifications must be a permit issued by the City of Houston.

(c) If the district obtains the approval of the City of

Houston's governing body of a capital improvements budget for a

period not to exceed five years, the district may finance the

capital improvements and issue bonds specified in the budget

without further approval from the City of Houston.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.108. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to an organization that:

(1) enjoys tax-exempt status under Section 501(c)(3), (4), or

(6), Internal Revenue Code of 1986; and

(2) performs a service or provides an activity consistent with

the furtherance of a district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.109. ECONOMIC DEVELOPMENT PROGRAMS AND OTHER POWERS

RELATED TO PLANNING AND DEVELOPMENT. (a) The district may

establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

(b) The district has all of the powers of a municipality under

Chapter 380, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.110. NO EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3849.151. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.152. MONEY USED FOR IMPROVEMENTS OR SERVICES. The

district may acquire, construct, finance, operate, or maintain

any improvement or service authorized under this chapter or

Chapter 375, Local Government Code, using any money available to

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.153. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a

service or improvement project with assessments under this

chapter unless a written petition requesting that service or

improvement has been filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district subject to assessment according to the

most recent certified tax appraisal roll for Harris County; or

(2) at least 50 owners of real property in the district, if more

than 50 persons own real property in the district according to

the most recent certified tax appraisal roll for Harris County.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.154. METHOD OF NOTICE FOR HEARING. (a) The district

shall mail the notice required by Section 375.115(c), Local

Government Code, by certified or first class United States mail.

The board shall determine the type of notice required based on

whether adequate notice is provided by the method.

(b) If the district uses first class mail to provide the notice,

the district must also publish the notice in a newspaper of

general circulation in the district not later than the 20th day

before the date of the event for which notice was provided.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.155. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.156. ASSESSMENTS CONSIDERED TAXES. For purposes of a

title insurance policy issued under Title 11, Insurance Code, an

assessment is a tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.157. AD VALOREM TAX. (a) If authorized at an

election held in accordance with Section 3849.162, the district

may impose an annual ad valorem tax on taxable property in the

district for any district purpose, including to:

(1) maintain and operate the district;

(2) construct or acquire improvements; or

(3) provide a service.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.158. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.159. USE OF ELECTRICAL OR OPTICAL LINES. (a) The

district may impose an assessment to pay the cost of:

(1) burying or removing electrical power lines, telephone lines,

cable or fiber optic lines, or any other type of electrical or

optical line;

(2) removing poles and any elevated lines using the poles; or

(3) reconnecting the lines described by Subdivision (2) to the

buildings or other improvements to which the lines were

connected.

(b) The district may acquire, operate, or charge fees for the

use of the district conduits for:

(1) another person's:

(A) telecommunications network;

(B) fiber-optic cable; or

(C) electronic transmission line; or

(2) any other type of transmission line or supporting facility.

(c) The district may not require a person to use a district

conduit. This subsection does not diminish or disturb the rights

and obligations of an electric utility or a telephone or

telegraph corporation under Sections 181.042 and 181.082,

Utilities Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.160. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue bonds or other obligations payable wholly or partly

from taxes, assessments, impact fees, revenue, grants, or other

money of the district, or any combination of those sources of

money, to pay for any authorized purpose of the district.

(b) In exercising the district's power to borrow, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.161. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose the continuing direct ad

valorem tax on all taxable property in the district in an amount

sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.162. TAX AND BOND ELECTIONS. (a) The district shall

hold an election in the manner provided by Subchapter L, Chapter

375, Local Government Code, to obtain voter approval before the

district imposes an ad valorem tax or issues bonds payable from

ad valorem taxes. The proposition for an election approving an

ad valorem tax must specify the maximum tax rate authorized.

(b) The board may submit multiple purposes in a single

proposition at an election.

(c) Section 375.243, Local Government Code, does not apply to

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.163. CITY OF HOUSTON NOT REQUIRED TO PAY DISTRICT

OBLIGATIONS. Except as provided by Section 375.263, Local

Government Code, the City of Houston is not required to pay a

bond, note, or other obligation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.164. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, applies to the district only for a contract that

has a value greater than $25,000.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

Sec. 3849.165. TAX AND ASSESSMENT ABATEMENTS. The district may

grant in the manner authorized by Chapter 312, Tax Code, an

abatement for a tax or assessment owed to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. DISSOLUTION

Sec. 3849.201. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

(a) The board may dissolve the district regardless of whether

the district has debt. Section 375.264, Local Government Code,

does not apply to the district.

(b) If the district has debt when it is dissolved, the district

shall remain in existence solely for the purpose of discharging

its debts. The dissolution is effective when all debts have been

discharged.

Added by Acts 2007, 80th Leg., R.S., Ch.

949, Sec. 1, eff. June 15, 2007.



CHAPTER 3850. GREATER SHARPSTOWN MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 4. DEVELOPMENT AND IMPROVEMENTSUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENTCHAPTER 3850. GREATER SHARPSTOWN MANAGEMENT DISTRICTSUBCHAPTER A. GENERAL PROVISIONSSec. 3850.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "District" means the Greater Sharpstown Management District.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.002. GREATER SHARPSTOWN MANAGEMENT DISTRICT. The Greater Sharpstown Management District is a special district created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.003. PURPOSE; DECLARATION OF INTENT. (a) The creation of the district is essential to accomplish the purposes of Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other public purposes stated in this chapter. By creating the district and in authorizing the City of Houston, Harris County, and other political subdivisions to contract with the district, the legislature has established a program to accomplish the public purposes set out in Section 52-a, Article III, Texas Constitution.(b) The creation of the district is necessary to promote, develop, encourage, and maintain employment, commerce, transportation, housing, tourism, recreation, the arts, entertainment, economic development, safety, and the public welfare in the district and adjacent areas.(c) This chapter and the creation of the district may not be interpreted to relieve Harris County or the City of Houston from providing the level of services provided as of the effective date of this Act, to the area in the district. The district is created to supplement and not to supplant the county or municipal services provided in the area in the district.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The district is created to serve a public use and benefit.(b) All land and other property included in the district will benefit from the improvements and services to be provided by the district under powers conferred by Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other powers granted under this chapter.(c) The creation of the district is in the public interest and is essential to:(1) further the public purposes of developing and diversifying the economy of the state;(2) eliminate unemployment and underemployment; and(3) develop or expand transportation and commerce.(d) The district will:(1) promote the health, safety, and general welfare of residents, employers, employees, visitors, and consumers in the district, and of the public;(2) provide needed funding for the district to preserve, maintain, and enhance the economic health and vitality of the district territory as a community and business center; and(3) promote the health, safety, welfare, and enjoyment of the public by providing pedestrian ways and by landscaping and developing certain areas in the district, which are necessary for the restoration, preservation, and enhancement of scenic beauty.(e) Pedestrian ways along or across a street, whether at grade or above or below the surface, and street lighting, street landscaping, and street art objects are parts of and necessary components of a street and are considered to be a street or road improvement.(f) The district will not act as the agent or instrumentality of any private interest even though the district will benefit many private interests as well as the public.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.005. PARKING. A parking improvement is considered to be a street or road improvement.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.006. DISTRICT TERRITORY. (a) The district is composed of the territory described by Section 2 of the Act enacting this chapter, as that territory may have been modified under:(1) Subchapter J, Chapter 49, Water Code; or(2) other law.(b) The boundaries and field notes of the district contained in Section 2 of the Act enacting this chapter form a closure. A mistake in the field notes or in copying the field notes in the legislative process does not in any way affect the district's:(1) organization, existence, or validity;(2) right to issue any type of bond for a purpose for which the district is created or to pay the principal of and interest on the bond;(3) right to impose or collect an assessment or tax; or(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.007. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All or any part of the area of the district is eligible to be included in:(1) a tax increment reinvestment zone created by a municipality under Chapter 311, Tax Code;(2) a tax abatement reinvestment zone created by a municipality under Chapter 312, Tax Code; or(3) an enterprise zone created by a municipality under Chapter 2303, Government Code.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.008. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS LAW. Except as otherwise provided by this chapter, Chapter 375, Local Government Code, applies to the district.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.009. LIBERAL CONSTRUCTION OF CHAPTER. This chapter shall be liberally construed in conformity with the findings and purposes stated in this chapter.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 3850.051. BOARD OF DIRECTORS; TERMS. (a) The district is governed by a board of nine voting directors who serve staggered terms of four years, with four or five directors' terms expiring June 1 of each odd-numbered year.(b) The board by resolution may change the number of voting directors on the board, but only if the board determines that the change is in the best interest of the district. The board may not consist of fewer than five or more than 15 voting directors.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.052. APPOINTMENT OF DIRECTORS. The mayor and members of the governing body of the City of Houston shall appoint voting directors from persons recommended by the board. A person is appointed if a majority of the members of the governing body, including the mayor, vote to appoint that person.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.053. NONVOTING DIRECTORS. (a) The following persons serve as nonvoting directors:(1) the directors of the following departments of the City of Houston or a person designated by that director:(A) parks and recreation;(B) planning and development;(C) public works; and(D) civic center; and(2) the City of Houston's chief of police.(b) If a department described by Subsection (a) is consolidated, renamed, or changed, the board may appoint a director of the consolidated, renamed, or changed department as a nonvoting director. If a department described by Subsection (a) is abolished, the board may appoint a representative of another department that performs duties comparable to those performed by the abolished department.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.054. QUORUM. For purposes of determining whether a quorum of the board is present, the following are not counted:(1) a board position vacant for any reason, including death, resignation, or disqualification;(2) a director who is abstaining from participation in a vote because of a conflict of interest; or(3) a nonvoting director.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIESSec. 3850.101. EXERCISE OF POWERS OF DEVELOPMENT CORPORATION. The district may exercise the powers of a corporation created under Chapter 505, Local Government Code, including the power to own, operate, acquire, construct, lease, improve, and maintain projects described by that chapter.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.66, eff. April 1, 2009.

Sec. 3850.102. NONPROFIT CORPORATION. (a) The board by resolution may authorize the creation of a nonprofit corporation to assist and act for the district in implementing a project or providing a service authorized by this chapter.(b) The nonprofit corporation:(1) has each power of and is considered for purposes of this chapter to be a local government corporation created under Chapter 431, Transportation Code; and(2) may implement any project and provide any service authorized by this chapter.(c) The board shall appoint the board of directors of the nonprofit corporation. The board of directors of the nonprofit corporation shall serve in the same manner as the board of directors of a local government corporation created under Chapter 431, Transportation Code, except that a board member is not required to reside in the district.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.103. AGREEMENTS; GRANTS. (a) The district may make an agreement with or accept a gift, grant, or loan from any person.(b) The implementation of a project is a governmental function or service for the purposes of Chapter 791, Government Code.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.104. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To protect the public interest, the district may contract with a law enforcement services provider, including Harris County or the City of Houston, to provide law enforcement services in the district for a fee.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.105. APPROVAL BY CITY OF HOUSTON. (a) Except as provided by Subsection (c), the district must obtain the approval of the City of Houston's governing body for:(1) the issuance of bonds for an improvement project;(2) the plans and specifications of an improvement project financed by the bonds; and(3) the plans and specifications of an improvement project related to the use of land owned by the City of Houston, an easement granted by the City of Houston, or a right-of-way of a street, road, or highway.(b) The approval obtained under Subsection (a) for the issuance of bonds must be a resolution by the City of Houston. The approval obtained under Subsection (a) for plans and specifications must be a permit issued by the City of Houston.(c) If the district obtains the approval of the City of Houston's governing body of a capital improvements budget for a period not to exceed five years, the district may finance the capital improvements and issue bonds specified in the budget without further approval from the City of Houston.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.106. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The district may join and pay dues to an organization that:(1) enjoys tax-exempt status under Section 501(c)(3), (4), or (6), Internal Revenue Code of 1986; and(2) performs a service or provides an activity consistent with the furtherance of a district purpose.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.107. ECONOMIC DEVELOPMENT PROGRAMS AND OTHER POWERS RELATED TO PLANNING AND DEVELOPMENT. (a) The district may establish and provide for the administration of one or more programs to promote state or local economic development and to stimulate business and commercial activity in the district, including programs to:(1) make loans and grants of public money; and(2) provide district personnel and services.(b) The district has all of the powers of a municipality under Chapter 380, Local Government Code.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.108. NO EMINENT DOMAIN. The district may not exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. FINANCIAL PROVISIONSSec. 3850.151. DISBURSEMENTS AND TRANSFERS OF MONEY. The board by resolution shall establish the number of directors' signatures and the procedure required for a disbursement or transfer of the district's money.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.152. MONEY USED FOR IMPROVEMENTS OR SERVICES. The district may acquire, construct, finance, operate, or maintain any improvement or service authorized under this chapter or Chapter 375, Local Government Code, using any money available to the district.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.153. PETITION REQUIRED FOR FINANCING SERVICES AND IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a service or improvement project with assessments under this chapter unless a written petition requesting that service or improvement has been filed with the board.(b) A petition requesting a project financed by assessment must be signed by:(1) the owners of a majority of the assessed value of real property in the district subject to assessment according to the most recent certified tax appraisal roll for Harris County; or(2) at least 50 owners of real property in the district, if more than 50 persons own real property in the district according to the most recent certified tax appraisal roll for Harris County.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.154. METHOD OF NOTICE FOR HEARING. (a) The district may mail the notice required by Section 375.115(c), Local Government Code, by certified or first class United States mail. The board shall determine the type of notice required based on whether adequate notice is provided by the method.(b) If the district uses first class mail to provide the notice, the district must also publish the notice in a newspaper of general circulation in the district not later than the 20th day before the date of the event for which notice was provided.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.155. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The board by resolution may impose and collect an assessment for any purpose authorized by this chapter.(b) An assessment, a reassessment, or an assessment resulting from an addition to or correction of the assessment roll by the district, penalties and interest on an assessment or reassessment, an expense of collection, and reasonable attorney's fees incurred by the district:(1) are a first and prior lien against the property assessed;(2) are superior to any other lien or claim other than a lien or claim for county, school district, or municipal ad valorem taxes; and(3) are the personal liability of and a charge against the owners of the property even if the owners are not named in the assessment proceedings.(c) The lien is effective from the date of the board's resolution imposing the assessment until the date the assessment is paid. The board may enforce the lien in the same manner that the board may enforce an ad valorem tax lien against real property.(d) The board may make a correction to or deletion from the assessment roll that does not increase the amount of assessment of any parcel of land without providing notice and holding a hearing in the manner required for additional assessments.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.156. LIMITATION ON AMOUNT OF CERTAIN ASSESSMENTS. An assessment based on the taxable value of real property may not exceed 12 cents per $100 of assessed valuation of taxable property in the district, according to the most recent certified tax appraisal roll for Harris County.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.157. PUBLIC IMPROVEMENT DISTRICT ASSESSMENTS. An assessment levied in the district for a public improvement district under Subchapter A, Chapter 372, Local Government Code, or Chapter 382, Local Government Code, may be used only under the terms for which the assessment was levied. Money raised by an assessment in the public improvement district under that chapter must be used in the public improvement district, and may not be transferred for use outside the area for which the assessment was originally levied.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.043, eff. September 1, 2009.

Sec. 3850.158. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND ASSESSMENTS. The district may not impose an impact fee or assessment on the property, including the equipment, rights-of-way, facilities, or improvements, of:(1) an electric utility or a power generation company as defined by Section 31.002, Utilities Code;(2) a gas utility as defined by Section 101.003 or 121.001, Utilities Code;(3) a telecommunications provider as defined by Section 51.002, Utilities Code; or(4) a person who provides to the public cable television or advanced telecommunications services.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.159. AD VALOREM TAX. (a) If authorized at an election held in accordance with Section 3850.162, the district may impose an annual ad valorem tax on taxable property in the district to:(1) maintain and operate the district;(2) construct or acquire improvements; or(3) provide a service.(b) The board shall determine the tax rate. The rate may not exceed the rate approved at the election.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.160. BONDS AND OTHER OBLIGATIONS. (a) The district may issue bonds or other obligations payable wholly or partly from taxes, assessments, impact fees, revenue, grants, or other money of the district, or any combination of those sources of money, to pay for any authorized purpose of the district.(b) The district may issue a bond or other obligation in the form of a bond, note, certificate of participation or other instrument evidencing a proportionate interest in payments to be made by the district, or other type of obligation.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.161. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the time bonds or other obligations payable wholly or partly from ad valorem taxes are issued:(1) the board shall impose a continuing direct annual ad valorem tax, without limit as to rate or amount, for each year that all or part of the bonds are outstanding; and(2) the district annually shall impose the continuing direct ad valorem tax on all taxable property in the district in an amount sufficient to:(A) pay the interest on the bonds or other obligations as the interest becomes due;(B) create a sinking fund for the payment of the principal of the bonds or other obligations when due or the redemption price at any earlier required redemption date; and(C) pay the expenses of imposing the taxes.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.162. TAX AND BOND ELECTIONS. (a) The district shall hold an election in the manner provided by Subchapter L, Chapter 375, Local Government Code, to obtain voter approval before the district imposes an ad valorem tax or issues bonds payable from ad valorem taxes. The proposition for an election approving an ad valorem tax must specify the maximum tax rate authorized.(b) Section 375.243, Local Government Code, does not apply to the district.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.163. CITY OF HOUSTON NOT REQUIRED TO PAY DISTRICT OBLIGATIONS. Except as provided by Section 375.263, Local Government Code, the City of Houston is not required to pay a bond, note, or other obligation of the district.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.164. COMPETITIVE BIDDING. Section 375.221, Local Government Code, applies to the district only for a contract that has a value greater than $25,000.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

Sec. 3850.165. TAX AND ASSESSMENT ABATEMENTS. The district may grant in the manner authorized by Chapter 312, Tax Code, an abatement for a tax or assessment owed to the district.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. DISSOLUTIONSec. 3850.201. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT. (a) The board may dissolve the district regardless of whether the district has debt. Section 375.264, Local Government Code, does not apply to the district.(b) If the district has debt when it is dissolved, the district shall remain in existence solely for the purpose of discharging its debts. The dissolution is effective when all debts have been discharged.

Added by Acts 2005, 79th Leg., Ch. 771, Sec. 1, eff. June 17, 2005.



CHAPTER 3851. TRIPLE CREEK MUNICIPAL MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3851. TRIPLE CREEK MUNICIPAL MANAGEMENT DISTRICT

For contingent expiration of this chapter, see Section 3851.055.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3851.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "City" means the city of McLendon-Chisholm.

(3) "District" means the Triple Creek Municipal Management

District.

(4) "Improvement project" means a program or project authorized

by Section 3851.102, inside or outside the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.

Sec. 3851.002. CREATION AND NATURE OF DISTRICT. The Triple

Creek Municipal Management District is a special district created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.

Sec. 3851.003. PURPOSE; LEGISLATIVE FINDINGS. (a) The creation

of the district is essential to accomplish the purposes of

Sections 52 and 52-a, Article III, and Section 59, Article XVI,

Texas Constitution, and other public purposes stated in Section

375.001, Local Government Code, and Section 54.012, Water Code.

By creating the district and in authorizing the city and other

political subdivisions to contract with the district, the

legislature has established a program to accomplish the public

purposes set out in Section 52-a, Article III, Texas

Constitution.

(b) This chapter and the creation of the district may not be

interpreted to relieve the City or Rockwall or Kaufman County

from providing the level of services provided as of the effective

date of the Act enacting this chapter to the area in the

district. The district is created to supplement and not to

supplant the city and county services provided in the area in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.

Sec. 3851.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to accomplish the purposes stated in Section

375.001, Local Government Code, and Section 54.012, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.

Sec. 3851.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2 of the Act

enacting this chapter, as that territory may have been modified

under Section 3851.106.

(b) A mistake in the field notes of the district contained in

Section 2 of the Act enacting this chapter or in copying the

field notes in the legislative process does not in any way

affect:

(1) the district's organization, existence, or validity;

(2) the district's right to contract, including the right to

issue any type of bond or other obligation for a purpose for

which the district is created;

(3) the district's right to impose or collect an assessment,

tax, or any other revenue; or

(4) the legality or operation of the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.

Sec. 3851.006. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3851.051. GOVERNING BODY; TERMS. The district is governed

by a board of five directors who serve staggered terms of four

years, with two or three directors' terms expiring November 30 of

each even-numbered year.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.

Sec. 3851.052. ELECTION DATE. The board shall hold elections

for directors on the uniform election date in November in

even-numbered years.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.

Sec. 3851.053. ELIGIBILITY. To be qualified to serve as a

director, a person must be at least 18 years of age and:

(1) reside in the district and be qualified to vote;

(2) own real property in the district; or

(3) have served as an initial director.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.

Sec. 3851.054. VACANCY. The remaining directors shall fill a

vacancy on the board by appointing a person who meets the

qualifications prescribed by Section 3851.053.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.

Sec. 3851.055. DISTRICT CONFIRMATION ELECTION. (a) As soon as

practicable after all initial directors have qualified for

office, the board shall hold an organizational meeting and call a

confirmation election to be held not later than the second

uniform election date occurring after the date of the

organizational meeting.

(b) The board shall hold the confirmation election to confirm

the establishment of the district in the manner provided by

Subchapter D, Chapter 49, Water Code, not later than the second

uniform election date after:

(1) the governing body of the city, by resolution, consents to

the holding of the election; and

(2) the district and the city agree on the development plans and

rules for the district.

(c) Before the district is confirmed at an election, the

district may carry on business as the board may determine except

that the district may not borrow money or impose or assess a tax

or an assessment.

(d) If the creation of the district is not confirmed at a

confirmation election held before September 1, 2010:

(1) the district is dissolved on September 1, 2010, except that

the district shall:

(A) pay any debts incurred;

(B) transfer to the city any assets that remain after the

payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2010.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.

For expiration of this section, see Subsection (d).

Sec. 3851.056. INITIAL DIRECTORS. (a) The initial board

consists of the following directors:

Pos. No.

Name of Director

1

David Owen Butler

2

Harry Allen Starkweather

3

Stephen Wilson Griffin

4

Andrew E. Kidd

5

R. Edward Noble

(b) Of the initial directors, the terms of directors appointed

for positions 1 and 2 expire November 30, 2008, and the terms of

directors appointed for positions 3 through 5 expire November 30,

2010.

(c) Section 49.052(a), Water Code, does not apply to an initial

director.

(d) This section expires September 1, 2011.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3851.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties provided by:

(1) the general laws relating to conservation and reclamation

districts created under Section 59, Article XVI, Texas

Constitution, including Chapters 49 and 54, Water Code;

(2) the general laws relating to road districts and road utility

districts created under Section 52(b), Article III, Texas

Constitution, including Chapter 441, Transportation Code;

(3) Subchapter A, Chapter 372, Local Government Code, in the

same manner as a municipality or a county; and

(4) Chapters 375 and 505, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.044, eff. September 1, 2009.

Sec. 3851.102. IMPROVEMENT PROJECTS. (a) The district may

provide, or it may enter into contracts with a governmental or

private entity to provide, improvement projects or activities in

support of or incidental to district projects authorized under

Section 3851.101.

(b) An improvement project must comply with any applicable city

codes and ordinances.

(c) The district may not provide, conduct, or authorize any

improvement project on the city streets, highways, rights-of-way,

or easements without the consent of the governing body of the

city.

(d) Subject to the agreement required by Section 3851.055(b)(2),

the city may:

(1) require that title to all or any portion of an improvement

project vest in the city; or

(2) by ordinance or other directive authorize the district to

own, encumber, maintain, and operate an improvement project,

subject to the right of the city to order a conveyance of the

project to the city on a date determined by the city.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.

Sec. 3851.103. GENERAL POWERS REGARDING CONTRACTS. (a) The

district may:

(1) contract with a state agency, municipality, county, other

political subdivision, corporation, individual, or other entity

to carry out the purposes of the district, including a contract

for:

(A) the payment, repayment, or reimbursement of costs incurred

on behalf of the district, including all or part of the costs of

an improvement project and interest on the reimbursed cost; or

(B) the use, occupancy, lease, rental, operation, maintenance,

or management of all or part of a proposed or existing

improvement project; and

(2) apply for and contract with a state agency, municipality,

county, other political subdivision, corporation, individual, or

other entity to receive, administer, and perform a duty or

obligation of the district under a federal, state, local, or

private gift, grant, loan, conveyance, transfer, bequest, or

other financial assistance arrangement relating to the

investigation, planning, analysis, study, design, acquisition,

construction, improvement, completion, implementation, or

operation by the district or others of a proposed or existing

improvement project.

(b) A contract payable from ad valorem taxes for a period longer

than one year must be approved by the governing body of the city.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.

Sec. 3851.104. RULES; ENFORCEMENT. (a) The district may adopt

and enforce rules:

(1) to administer or operate the district;

(2) for the use, enjoyment, availability, protection, security,

and maintenance of the district's properties and facilities; or

(3) to provide for public safety and security in the district.

(b) The district may enforce its rules by injunctive relief.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.

Sec. 3851.105. NAME CHANGE. The board by resolution may change

the district's name. The board shall give written notice of the

change to the city.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.

Sec. 3851.106. ADDING OR REMOVING TERRITORY. The board may add

or remove territory under Subchapter J, Chapter 49, and Section

54.016, Water Code, except that:

(1) the addition or removal of the territory must be approved

by:

(A) the governing body of the city; and

(B) the owners of the territory being added or removed;

(2) a reference to a tax in Subchapter J, Chapter 49, or Section

54.016, Water Code, means an ad valorem tax; and

(3) territory may not be removed from the district if bonds or

other obligations of the district payable wholly or partly from

ad valorem taxes on the territory are outstanding.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 3851.151. GENERAL POWERS REGARDING FINANCIAL MATTERS. The

district may:

(1) impose an ad valorem tax in accordance with Chapter 375,

Local Government Code, on all taxable property in the district to

pay for an improvement project;

(2) impose an assessment or impact fee in the manner provided

for a municipality or county under Subchapter A, Chapter 372,

Local Government Code, on all industrial, commercial, and

residential property in the district to pay for an improvement

project;

(3) impose a rate, fee, including an impact fee, or charge for

the use of an improvement project or the consumption of a product

resulting from an improvement project;

(4) borrow money for a district purpose by issuing or executing

bonds, notes, credit agreements, or other obligations of any kind

found by the board to be necessary or appropriate for the

district purpose;

(5) establish, revise, repeal, enforce, collect, and apply the

proceeds from a user fee or charge for the enjoyment, sale,

rental, or other use of a district facility, service, property,

or improvement project;

(6) provide or secure the payment or repayment of the costs and

expenses of the establishment, administration, and operation of

the district and the district's costs or share of the costs or

revenue of an improvement project or district contractual

obligation or indebtedness by or through a lease, installment

purchase contract, or other agreement with any person, or the

imposition of taxes, assessments, user fees, concessions,

rentals, or other revenue or resources of the district;

(7) establish user charges related to the operation of various

public services, including public water supply services, for the

collection and treatment of wastewater, and for the operation of

storm-water facilities, including the regulation of storm water

for the protection of water quality in the district; and

(8) undertake separately or jointly with other persons,

including the city, Kaufman County, or Rockwall County, all or

part of the cost of an improvement project, including an

improvement project:

(A) for improving, enhancing, and supporting public safety and

security, fire protection and emergency medical services, and law

enforcement in and adjacent to the district; or

(B) that confers a general benefit on the entire district or a

special benefit on a definable part of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.

Sec. 3851.152. IMPACT FEES AND ASSESSMENTS; EXEMPTION. (a) The

district may impose an impact fee or assessment on property in

the district, including an impact fee or assessment on

residential or commercial property, only in the manner provided

by Subchapter A, Chapter 372, or Subchapter F, Chapter 375, Local

Government Code, for a municipality, county, or public

improvement district, according to the benefit received by the

property.

(b) An impact fee for residential property must be for the

limited purpose of providing capital funding for:

(1) public water and wastewater facilities;

(2) drainage and storm-water facilities; and

(3) streets and alleys.

(c) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

and

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

(e) The district may not impose an impact fee on the property,

including equipment and facilities, of a public utility provider

in the district.

(f) Section 375.161, Local Government Code, does not apply to

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.

Sec. 3851.153. MAINTENANCE AND OPERATION TAX; ELECTION. (a)

The district may impose a tax for maintenance and operation

purposes, including for:

(1) planning, constructing, acquiring, maintaining, repairing,

and operating all necessary land, plants, works, facilities,

improvements, appliances, and equipment of the district; and

(2) paying costs of services, engineering and legal fees, and

organization and administrative expenses.

(b) The district may not impose a maintenance and operation tax

unless the tax is approved by the governing body of the city and

a majority of the voters voting at an election held for that

purpose. If the tax is approved, the board may impose the tax in

the same manner as other district ad valorem taxes.

(c) A maintenance and operation tax election may be held at the

same time and in conjunction with any other district election.

The election may be called by a separate election order or as

part of any other election order.

(d) The proposition in a maintenance and operation tax election

may be for a specific maximum rate.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.

Sec. 3851.154. BONDS AND OTHER OBLIGATIONS; MUNICIPAL APPROVAL.

(a) The district may issue by competitive bid or negotiated sale

bonds, notes, or other obligations payable wholly or partly from

ad valorem taxes or assessments in the manner provided by

Subchapter A, Chapter 372, or Subchapter J, Chapter 375, Local

Government Code.

(b) In exercising the district's borrowing power, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

(c) In addition to the sources of money described by Subchapter

A, Chapter 372, and Subchapter J, Chapter 375, Local Government

Code, district bonds may be secured and made payable, wholly or

partly, by a pledge of any part of the net proceeds the district

receives from any other district revenue.

(d) District bonds payable by ad valorem taxes may not be issued

unless the bonds and the taxes are approved by:

(1) the governing body of the city; and

(2) a majority of the district voters voting in an election

called for that purpose.

(e) The city is not obligated to pay, repay, or guarantee any

bonds, notes, or other obligations of the district unless the

city dissolves the district under Subchapter E.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.

Sec. 3851.155. BOND MATURITY. Bonds may mature not more than 40

years from their date of issue.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.

Sec. 3851.156. TAXES FOR BONDS AND OTHER OBLIGATIONS. (a) At

the time bonds or other obligations payable wholly or partly from

ad valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax for each year that all or part of the bonds are outstanding;

and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

(b) Bonds or other obligations that are secured by and payable

from ad valorem taxes may not be issued unless the bonds and the

imposition of the taxes are approved by a majority of the voters

in the district voting at an election held for that purpose.

(c) The district shall hold an election required by this section

in the manner provided by Subchapter L, Chapter 375, Local

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. DISSOLUTION

Sec. 3851.201. DISSOLUTION. (a) The city by ordinance adopted

by a two-thirds majority vote of its governing body may dissolve

the district.

(b) The city may not dissolve the district until the district's

outstanding indebtedness or contractual obligations payable from

ad valorem taxes have been repaid or discharged.

(c) After the city dissolves the district, the city assumes the

obligations of the district, including any bonds or other

indebtedness payable from assessments or other district revenue.

(d) If the city dissolves the district, the board shall transfer

ownership of all district property to the city.

Added by Acts 2007, 80th Leg., R.S., Ch.

794, Sec. 1, eff. June 15, 2007.



CHAPTER 3852. PFLUGERVILLE MUNICIPAL MANAGEMENT DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODETITLE 4. DEVELOPMENT AND IMPROVEMENTSUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENTCHAPTER 3852. PFLUGERVILLE MUNICIPAL MANAGEMENT DISTRICT NO. 1SUBCHAPTER A. GENERAL PROVISIONSSec. 3852.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "District" means the Pflugerville Municipal Management District No. 1.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.002. PFLUGERVILLE MUNICIPAL MANAGEMENT DISTRICT NO. 1. The Pflugerville Municipal Management District No. 1 is a special district created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.003. PURPOSE; DECLARATION OF INTENT. (a) The creation of the district is essential to accomplish the purposes of Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other public purposes stated in this chapter. By creating the district and in authorizing Travis County, the City of Pflugerville, and other political subdivisions to contract with the district, the legislature has established a program to accomplish the public purposes set out in Section 52-a, Article III, Texas Constitution.(b) The creation of the district is necessary to promote, develop, encourage, and maintain employment, commerce, transportation, housing, tourism, recreation, the arts, entertainment, economic development, safety, and the public welfare in the district.(c) This chapter and the creation of the district may not be interpreted to relieve Travis County or the City of Pflugerville from providing the level of services provided as of September 1, 2005, to the area in the district or to release the county or the city from the obligations of each entity to provide services to that area. The district is created to supplement and not to supplant the county or city services provided in the area in the district.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The district is created to serve a public use and benefit.(b) All land and other property included in the district will benefit from the improvements and services to be provided by the district under powers conferred by Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other powers granted under this chapter.(c) The creation of the district is in the public interest and is essential to:(1) further the public purposes of developing and diversifying the economy of the state;(2) eliminate unemployment and underemployment; and(3) develop or expand transportation and commerce.(d) The district will:(1) promote the health, safety, and general welfare of residents, employers, employees, visitors, and consumers in the district and of the public;(2) provide needed funding to preserve, maintain, and enhance the economic health and vitality of the area as a community and business center; and(3) promote the health, safety, welfare, and enjoyment of the public by providing pedestrian ways and by landscaping and developing certain areas in the district, which are necessary for the restoration, preservation, and enhancement of scenic and aesthetic beauty.(e) Hike and bike trails, pedestrian ways along or across a street, whether at grade or above or below the surface, and street lighting, street landscaping, and street art objects are parts of and necessary components of a street and are considered to be a street or road improvement in accordance with Section 52, Article III, Texas Constitution.(f) The district may not act as the agent or instrumentality of any private interest even though the district will benefit many private interests as well as the public.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.005. DISTRICT TERRITORY. (a) The district is composed of the territory described by Section 2 of the Act enacting this chapter, as that territory may have been modified under:(1) Section 3852.110;(2) Subchapter J, Chapter 49, Water Code; or(3) other law.(b) The boundaries and field notes of the district contained in Section 2 of the Act enacting this chapter form a closure. A mistake in the field notes or in copying the field notes in the legislative process does not affect the district's:(1) organization, existence, or validity;(2) right to issue any type of bond for a purpose for which the district is created or to pay the principal of and interest on the bond;(3) right to impose or collect an assessment or tax; or(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All or any part of the area of the district is eligible to be included in:(1) a tax increment reinvestment zone created by the City of Pflugerville under Chapter 311, Tax Code;(2) a tax abatement reinvestment zone created by the City of Pflugerville under Chapter 312, Tax Code; or(3) an enterprise zone created by the City of Pflugerville under Chapter 2303, Government Code.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.007. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS LAW. Except as otherwise provided by this chapter, Chapter 375, Local Government Code, applies to the district.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter shall be liberally construed in conformity with the findings and purposes stated in this chapter.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 3852.051. GOVERNING BODY; TERMS. The district is governed by a board of five directors who serve staggered terms of four years.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.052. COMPENSATION. A director is entitled to compensation as provided by Section 49.060, Water Code.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.053. ADDITIONAL QUALIFICATIONS. (a) A person is eligible for appointment to the board if:(1) the person:(A) owns land in the City of Pflugerville subject to taxation; or(B) is registered to vote in the City of Pflugerville; and(2) the appointment of the person under this section does not result in more than two directors who were eligible solely under this section and not Section 375.063, Local Government Code.(b) Section 375.063, Local Government Code, does not apply to a director appointed under Subsection (a).

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.054. APPOINTMENT OF DIRECTORS. (a) The mayor and members of the governing body of the City of Pflugerville shall appoint directors from persons recommended by the board. A person is appointed if a majority of the members and the mayor vote to appoint the person.(b) A person may not be appointed to the board if the appointment of that person would result in fewer than two-thirds of the directors residing in the City of Pflugerville.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.055. NONVOTING DIRECTORS. (a) The following persons serve as nonvoting directors:(1) the directors of the parks and recreation, planning and development, and public works departments of the City of Pflugerville;(2) the chief of police of the City of Pflugerville;(3) the executive director of any development corporation in the City of Pflugerville;(4) the president of each institution of higher learning located in the district; and(5) the fire chief of any emergency services district in the City of Pflugerville.(b) If a city department described by Subsection (a) is consolidated, renamed, or changed, the board may appoint a director of the consolidated, renamed, or changed department as a nonvoting director. If a city department described by Subsection (a) is abolished, the board may appoint a representative of another department of the City of Pflugerville that performs duties comparable to those performed by the abolished department.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.056. CONFLICTS OF INTEREST. (a) Except as provided by this section:(1) a director may participate in all board votes and decisions; and(2) Chapter 171, Local Government Code, governs conflicts of interest of directors.(b) Section 171.004, Local Government Code, does not apply to the district. A director who has a substantial interest in a business or charitable entity that will receive a pecuniary benefit from a board action shall file an affidavit with the board secretary declaring the interest. Another affidavit is not required if the director's interest changes.(c) After the affidavit is filed, the director may participate in a discussion or vote on that action if:(1) a majority of the directors have a similar interest in the same entity; or(2) all other similar business or charitable entities in the district will receive a similar pecuniary benefit.(d) A director who is also an officer or employee of a political subdivision may not participate in a discussion of or vote on a matter regarding a contract with that same political subdivision.(e) For purposes of this section, a director has a substantial interest in a charitable entity in the same manner that a person would have a substantial interest in a business entity under Section 171.002, Local Government Code.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIESSec. 3852.101. ADDITIONAL DISTRICT POWERS. The district may exercise the powers given to a corporation created under Chapter 504 or 505, Local Government Code.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.67, eff. April 1, 2009.

Sec. 3852.102. EXERCISE OF POWERS OUTSIDE DISTRICT. The district may exercise its powers in an area outside the district if the board determines that exercising those powers benefits the district.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.103. NONPROFIT CORPORATION. (a) The board by resolution may authorize the creation of a nonprofit corporation to assist and act for the district in implementing a project or providing a service authorized by this chapter.(b) The nonprofit corporation:(1) has each power of and is considered for purposes of this chapter to be a local government corporation created under Chapter 431, Transportation Code; and(2) may implement any project and provide any service authorized by this chapter.(c) The board shall appoint the board of directors of the nonprofit corporation.(d) The board of directors of the nonprofit corporation shall serve in the same manner as the board of directors of a local government corporation created under Chapter 431, Transportation Code.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.104. RECLAMATION PROJECT. The district may own, operate, or maintain a reclamation project.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.105. AGREEMENTS; GRANTS; DONATIONS. (a) The district may enter into an agreement with or accept a donation, grant, or loan from any person.(b) A municipality, county, or other political subdivision of this state, or a nonprofit corporation, without further authorization, may contract with the district for:(1) the acquisition, construction, improvement, implementation, maintenance, and operation of a district project; or(2) the provision of a service authorized under this chapter.(c) A contract under Subsection (b) may:(1) be for a period and include terms on which the parties agree;(2) be payable from taxes or any other source of revenue that may be available for that purpose; and(3) provide terms under which taxes or other revenues collected at a district project or from a person using or purchasing a commodity or service at a district project may be paid or rebated to the district.(d) The implementation of a project is a governmental function or service for the purposes of Chapter 791, Government Code.(e) To the extent of any conflict between this section and any other law, including a charter of a home-rule municipality, this section controls.(f) The district, the City of Pflugerville, Travis County, or another political subdivision may use another law to the extent convenient or necessary to carry out any power or authority, express or implied, granted by this section.(g) This section is wholly sufficient authority for the execution of a contract, the imposition and pledging of taxes and revenues to the contract, and the performance of other acts and procedures authorized by this section, or by the district, the City of Pflugerville, Travis County, and any other political subdivision without reference to any other provision of law or any restriction or limitation contained in those provisions, except as specifically provided by this section.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.106. ECONOMIC DEVELOPMENT PROGRAMS AND OTHER POWERS RELATED TO PLANNING AND DEVELOPMENT. (a) The district may establish and provide for the administration of one or more programs to promote state or local economic development and to stimulate business and commercial activity in the district, including programs to:(1) make loans and grants of public money; and(2) provide district personnel and services.(b) The district has all of the powers of a municipality under Chapter 380, Local Government Code.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.107. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To protect the public interest, the district may contract with Travis County or the City of Pflugerville for the county or city to provide law enforcement services in the district for a fee.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.108. COMPETITIVE BIDDING. Section 375.221, Local Government Code, does not apply to a district contract for $25,000 or less.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.109. APPROVAL BY CITY OF PFLUGERVILLE. (a) Except as provided by Subsection (b), the district must obtain approval from the City of Pflugerville's governing body:(1) for the issuance of a bond other than a refunding bond;(2) of the plans and specifications of a project to be financed by the bond; and(3) of the plans and specifications of any district project related to the use of land owned by the City of Pflugerville, an easement granted by the City of Pflugerville, or a right-of-way of a street, road, or highway.(b) If the district obtains approval from the City of Pflugerville's governing body of a capital improvements budget for a period not to exceed five years, the district may finance the projects and issue bonds specified in the budget without further approval from the City of Pflugerville.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.110. ANNEXATION. In addition to the authority to annex territory under Subchapter J, Chapter 49, Water Code, the district may annex territory located in a reinvestment zone created by the City of Pflugerville under Chapter 311, Tax Code, if the city's governing body consents to the annexation.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. FINANCIAL PROVISIONSSec. 3852.151. PETITION REQUIRED FOR FINANCING SERVICES AND IMPROVEMENTS. (a) The board may not finance a service or an improvement project with assessments under this chapter unless a written petition requesting that service or improvement is filed with the board.(b) The petition must be signed by the owners of a majority of the assessed value of real property in the area of the district that will be subject to the assessment according to the most recent certified tax appraisal roll for Travis County.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.152. DISBURSEMENTS AND TRANSFERS OF MONEY. The board by resolution shall establish the number of directors' signatures and the procedure required for a disbursement or transfer of the district's money.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.153. MAINTENANCE TAX. (a) The district may impose an annual ad valorem tax on taxable property in the district to maintain and operate the district and the improvements and projects constructed or acquired by the district or to provide a service only if:(1) two-thirds of the directors vote in favor of imposing the tax; and(2) the tax is authorized at an election held in accordance with Section 3852.156.(b) The board shall determine the tax rate.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.154. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The board by resolution may impose and collect an assessment for any purpose authorized by this chapter only if two-thirds of the directors vote in favor of imposing the assessment.(b) The board may adjust an annual assessment for a service in accordance with an annual budget adopted by the board to provide those services. The annual adjustment may not be more than the original assessment unless the board provides notice and hearing.(c) An assessment, a reassessment, or an assessment resulting from an addition to, deletion from, or correction of the assessment roll by the district, penalties and interest on an assessment or reassessment, an expense of collection, and reasonable attorney's fees incurred by the district:(1) are a first and prior lien against the property assessed;(2) are superior to any other lien or claim other than a lien or claim for county, school district, or municipal ad valorem taxes; and(3) are the personal liability of and a charge against the owners of the property even if the owners are not named in the assessment proceeding.(d) The lien is effective from the date of the board's resolution imposing the assessment until the date the assessment is paid. The board may enforce the lien in the same manner that the board may enforce an ad valorem tax lien against real property.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.155. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND ASSESSMENTS. The district may not impose an impact fee or assessment on the property of a person who provides to the public gas, electric, telephone, sewage, or water service.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.156. ELECTIONS REGARDING TAXES OR TAX BONDS. (a) In addition to the elections required under Subchapter L, Chapter 375, Local Government Code, the district must hold an election in the manner provided by that subchapter to obtain voter approval before the district may:(1) impose a maintenance tax;(2) issue a bond payable from ad valorem taxes; or(3) secure an agreement wholly or partly from a pledge of ad valorem taxes.(b) The board may submit multiple purposes in a single proposition at an election.(c) Section 375.243, Local Government Code, does not apply to the district.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.157. BONDS AND OTHER OBLIGATIONS. (a) The district may issue bonds or other obligations payable wholly or partly from taxes, assessments, impact fees, revenue, grants, contracts, or other money of the district, or any combination of those sources of money, to pay for any authorized purpose of the district.(b) The district may issue a bond or other obligation in the form of a bond, note, certificate of participation or other instrument evidencing a proportionate interest in payments to be made by the district, or other type of obligation.(c) The district may issue a bond to refinance a public security issued by the City of Pflugerville or to finance a district project located outside the boundaries of the district if the board finds that the refinancing or project wholly or partly furthers the purposes of and benefits the district.(d) Sections 375.208 and 375.243, Local Government Code, do not apply to bonds or other obligations issued under this section solely to pay for a project constructed by the City of Pflugerville and payable wholly or partly from payments made by the City of Pflugerville under an agreement authorized under Section 3852.105.(e) The district may issue bonds in accordance with terms and provisions as determined by the board, including the sale of bonds in a manner and with terms as determined by the board. As provided by Section 3852.007, Sections 375.202, 375.203, 375.205, and 375.206, Local Government Code, apply to bonds issued under this section.(f) A bond issued under this section may be refunded or otherwise refinanced by the issuance of refunding bonds under terms or conditions determined by board order or resolution. A refunding bond may be issued in an amount necessary to pay the principal and any interest and redemption premium of bonds to be refunded, at maturity or on any redemption date, and issued to provide for the payment of costs incurred in connection with the refunding. A refunding bond may be issued in any manner provided by law.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.158. ECONOMIC DEVELOPMENT BONDS. The district may issue bonds for economic development projects in accordance with Section 52-a, Article III, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

Sec. 3852.159. MUNICIPALITY NOT OBLIGATED TO PAY DISTRICT OBLIGATIONS. Except as provided by Sections 3852.105 and 3852.157 of this code and Section 375.263, Local Government Code, a municipality is not obligated to pay a bond, note, or other obligation of the district.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. DISSOLUTIONSec. 3852.201. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT. (a) The board may dissolve the district regardless of whether the district has debt. Section 375.264, Local Government Code, does not apply to the district.(b) If the district has debt when it is dissolved, the district shall remain in existence solely for the purpose of discharging its debts. The dissolution is effective when all debts have been discharged.

Added by Acts 2005, 79th Leg., Ch. 447, Sec. 1, eff. June 17, 2005.



CHAPTER 3853. DICKINSON MANAGEMENT DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3853. DICKINSON MANAGEMENT DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3853.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Dickinson Management District No. 1.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.002. DICKINSON MANAGEMENT DISTRICT NO. 1. The

Dickinson Management District No. 1 is a special district created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the City of

Dickinson, Galveston County, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Galveston County or the City of Dickinson

from providing the level of services provided as of the effective

date of this Act to the area in the district. The district is

created to supplement and not to supplant the county or city

services provided in the area in the district.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a community and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2 of the Act

enacting this chapter, as that territory may have been modified

under:

(1) Subchapter J, Chapter 49, Water Code;

(2) Section 3853.108; or

(3) other law.

(b) The boundaries and field notes of the district contained in

Section 2 of the Act enacting this chapter form a closure. A

mistake in the field notes or in copying the field notes in the

legislative process does not in any way affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created by a municipality

under Chapter 311, Tax Code;

(2) a tax abatement reinvestment zone created by a municipality

under Chapter 312, Tax Code; or

(3) an enterprise zone created by a municipality under Chapter

2303, Government Code.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.007. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.008. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3853.051. BOARD OF DIRECTORS; TERMS. (a) The district is

governed by a board of five voting directors who serve staggered

terms of four years, with two or three directors' terms expiring

June 1 of each odd-numbered year.

(b) The governing body of the City of Dickinson may change the

number of voting directors on the board. The board may not

consist of fewer than five or more than 15 voting directors.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.052. APPOINTMENT OF DIRECTORS. (a) The mayor and

members of the governing body of the City of Dickinson shall

appoint voting directors from persons recommended by the board.

A person is appointed if a majority of the members of the

governing body, including the mayor, vote to appoint that person.

(b) Section 375.063, Local Government Code, does not apply to

the district.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.053. NONVOTING DIRECTORS. The board may appoint

nonvoting directors.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.054. QUORUM. For purposes of determining the

requirements for a quorum of the board, the following are not

counted:

(1) a board position vacant for any reason, including death,

resignation, or disqualification;

(2) a director who is abstaining from participation in a vote

because of a conflict of interest; or

(3) a nonvoting director.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

For expiration of this section, see Subsection (c).

Sec. 3853.055. INITIAL VOTING DIRECTORS. (a) The mayor and the

members of the governing body of the City of Dickinson shall

appoint the five initial voting directors by position.

(b) Of the initial directors, the terms of directors appointed

for positions 1 through 3 expire June 1, 2007, and the terms of

directors appointed for positions 4 and 5 expire June 1, 2009.

(c) This section expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3853.101. ADDITIONAL POWERS OF DISTRICT. The district may

exercise the powers given to:

(1) a corporation under Chapter 505, Local Government Code,

including the power to own, operate, acquire, construct, lease,

improve, or maintain a project described by that chapter; and

(2) a housing finance corporation under Chapter 394, Local

Government Code, to provide housing or residential development

projects in the district.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.68, eff. April 1, 2009.

Sec. 3853.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code, except that a member of the board of

the nonprofit corporation is not required to reside in the

district.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.104. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To

protect the public interest, the district may contract with a

qualified party, including Galveston County or the City of

Dickinson, to provide law enforcement services in the district

for a fee.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.105. APPROVAL BY CITY OF DICKINSON. (a) Except as

provided by Subsection (c), the district must obtain the approval

of the City of Dickinson's governing body for:

(1) the issuance of a bond for each improvement project;

(2) the imposition of a sales and use tax;

(3) the plans and specifications of the improvement project

financed by the bond; and

(4) the plans and specifications of any district improvement

project related to the use of land owned by the City of

Dickinson, an easement granted by the City of Dickinson, or a

right-of-way of a street, road, or highway.

(b) The approval obtained for the issuance of bonds or the

imposition of a sales and use tax must be a resolution by the

City of Dickinson. The approval obtained for plans and

specifications must be a permit issued by the City of Dickinson.

(c) If the district obtains the approval of the City of

Dickinson's governing body of a capital improvements budget for a

period not to exceed five years, the district may finance the

capital improvements and issue bonds specified in the budget

without further approval from the City of Dickinson.

(d) The City of Dickinson and the district may agree on

conditions for obtaining the approval of the city under this

section, including an agreement for the approval of a sales and

use tax that requires the district to abolish or decrease the

rate of the tax if the rate, when combined with other local sales

and use taxes, results in a combined tax rate of more than two

percent in any location in the district.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.106. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to an organization that:

(1) enjoys tax-exempt status under Section 501(c)(3), (4), or

(6), Internal Revenue Code of 1986; and

(2) performs a service or provides an activity consistent with

the furtherance of a district purpose.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.107. ECONOMIC DEVELOPMENT PROGRAMS AND OTHER POWERS

RELATED TO PLANNING AND DEVELOPMENT. (a) The district may

establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money, including bond

proceeds; and

(2) provide district personnel and services.

(b) The district has all of the powers of a municipality under

Chapter 380, Local Government Code.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.108. ANNEXATION. In addition to the authority to

annex territory under Subchapter J, Chapter 49, Water Code, the

district may by board resolution annex territory located in the

City of Dickinson if the city's governing body votes in favor of

the annexation.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.109. NO EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3853.151. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.152. MONEY USED FOR IMPROVEMENTS OR SERVICES. The

district may acquire, construct, finance, operate, or maintain

any improvement or service authorized under this chapter or

Chapter 375, Local Government Code, using any money available to

the district.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.153. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a

service or improvement project with assessments under this

chapter unless a written petition requesting that service or

improvement has been filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district subject to assessment according to the

most recent certified tax appraisal roll for Galveston County; or

(2) at least 25 persons who own real property in the district,

if more than 25 persons own real property in the district

according to the most recent certified tax appraisal roll for

Galveston County.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.154. METHOD OF NOTICE FOR HEARING. The district may

mail the notice required by Section 375.115(c), Local Government

Code, by certified United States mail or an equivalent service

that can provide a record of mailing or other delivery.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.155. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.156. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.157. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue bonds or other obligations, by competitive bid or

negotiated sale, payable wholly or partly from sales and use

taxes, assessments, impact fees, revenue, grants, or other money

of the district, or any combination of those sources of money, to

pay for any authorized purpose of the district.

(b) The district may issue a bond or other obligation in the

form of a bond, note, certificate of participation or other

instrument evidencing a proportionate interest in payments to be

made by the district, or other type of obligation.

(c) Section 375.243, Local Government Code, does not apply to

the district.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.158. CITY NOT REQUIRED TO PAY DISTRICT OBLIGATIONS.

Except as provided by Section 375.263, Local Government Code, the

City of Dickinson is not required to pay a bond, note, or other

obligation of the district.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.159. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, applies to the district only for a contract that

has a value greater than $25,000.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.160. TAX AND ASSESSMENT ABATEMENTS. The district may

grant in the manner authorized by Chapter 312, Tax Code, an

abatement for a tax or assessment owed to the district.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. SALES AND USE TAX

Sec. 3853.201. MEANINGS OF WORDS AND PHRASES. Words and phrases

used in this subchapter that are defined by Chapters 151 and 321,

Tax Code, have the meanings assigned by Chapters 151 and 321, Tax

Code.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.202. APPLICABILITY OF CERTAIN TAX CODE PROVISIONS.

(a) Except as otherwise provided by this subchapter, Subtitles A

and B, Title 2, Tax Code, and Chapter 151, Tax Code, apply to

taxes imposed under this subchapter and to the administration and

enforcement of those taxes in the same manner that those laws

apply to state taxes.

(b) The provisions of Subchapters B, C, and D, Chapter 321, Tax

Code, relating to municipal sales and use taxes apply to the

application, collection, change, and administration of a sales

and use tax imposed under this subchapter to the extent

consistent with this chapter, as if references in Chapter 321,

Tax Code, to a municipality referred to the district and

references to a governing body referred to the board.

(c) Sections 321.401-321.406 and Subchapter F, Chapter 321, Tax

Code, do not apply to a tax imposed under this subchapter.

(d) Section 321.203(l), Tax Code, as added by Chapter 1155, Acts

of the 78th Legislature, Regular Session, 2003, does not apply to

a tax imposed in the district boundaries.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.203. AUTHORIZATION. The district may adopt a sales

and use tax for the benefit of the district. The board is not

required to hold an election to adopt the tax.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.204. ABOLISHING SALES AND USE TAX. (a) Except as

provided in Subsection (b), the board, with the consent of the

governing body of the City of Dickinson, may abolish the sales

and use tax without an election.

(b) The board may not abolish the sales and use tax if the

district has outstanding debt secured by the tax.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

Sec. 3853.205. SALES AND USE TAX RATE. (a) On adoption of the

tax authorized by this subchapter, there is imposed a tax at the

rate authorized by the district on the receipts from the sale at

retail of taxable items within the district, and an excise tax on

the use, storage, or other consumption within the district of

taxable items purchased, leased, or rented from a retailer within

the district during the period that the tax is in effect.

(b) The rate of the excise tax is the same as the rate of the

sales tax portion of the tax and is applied to the sales price of

the taxable item.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.

SUBCHAPTER F. DISSOLUTION

Sec. 3853.251. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

(a) The board may dissolve the district regardless of whether

the district has debt. Section 375.264, Local Government Code,

does not apply to the district.

(b) If the district has debt when it is dissolved, the district

shall remain in existence solely for the purpose of discharging

its debts. The dissolution is effective when all debts have been

discharged.

Added by Acts 2005, 79th Leg., Ch.

458, Sec. 1, eff. June 17, 2005.



CHAPTER 3854. CHAMBERS COUNTY IMPROVEMENT DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODETITLE 4. DEVELOPMENT AND IMPROVEMENTSUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENTCHAPTER 3854. CHAMBERS COUNTY IMPROVEMENT DISTRICT NO. 1SUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 3854.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a board member.(3) "District" means the Chambers County Improvement District No. 1.(4) "Extraterritorial jurisdiction" has the meaning assigned by Section 42.021, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.002. NATURE OF DISTRICT. A special district known as the "Chambers County Improvement District No. 1" is a political subdivision of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.003. PURPOSE; DECLARATION OF INTENT. (a) The creation of the district is essential to accomplish the purposes of Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and to accomplish the other purposes of this chapter. The legislature intends that by creating the district the legislature has established a program to accomplish the public purposes set out in Section 52-a, Article III, Texas Constitution.(b) The creation of the district is necessary to:(1) diversify the economy of the state;(2) promote, develop, expand, encourage, and maintain employment, commerce, economic development, and the public welfare;(3) promote the control, treatment, storage, and distribution of water;(4) protect, preserve, and restore the sanitary conditions of water;(5) promote the transportation of agricultural, industrial, and commercial products;(6) promote the health, safety, and general welfare of:(A) property owners, residents, employers, and employees in the district; and(B) the public;(7) promote the improvement of rivers, bays, creeks, streams, and canals to permit or to aid navigation and commerce; and(8) promote the construction, maintenance, and operation of streets, roads, highways, turnpikes, and railroads in the greater Cedar Crossing area of Chambers County.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The district is created to serve a public use and benefit.(b) All land and other property included in the district will benefit from the improvements and services to be provided by the district under powers conferred by Sections 52 and 52-a, Article III, and Section 59, Article XVI, Texas Constitution, and other powers granted under this chapter.(c) The district will provide needed funding in the greater Cedar Crossing area to preserve, maintain, and enhance the economic health and vitality of the area as a community and a business and industrial center.(d) The district will not act as the agent or instrumentality of any private interest even though the district will benefit many private interests, as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.005. EFFECT OF DISTRICT CREATION ON MUNICIPAL POWERS. (a) The creation of the district does not:(1) affect the power of a municipality in whose extraterritorial jurisdiction the district or a part of the district lies to designate all or part of the district as an industrial district;(2) limit a power under Chapter 42, Local Government Code, of a municipality described by Subdivision (1); or(3) affect the power of a municipality to provide municipal services to any area in the municipality or the municipality's extraterritorial jurisdiction that is in the district.(b) A municipality described by Subsection (a)(3) has the same power to extend or provide municipal services after the creation of the district as the municipality had before the district's creation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.006. TORT CLAIMS. (a) The district is a governmental unit for the purposes of Chapter 101, Civil Practice and Remedies Code.(b) The operations of the district are essential governmental functions for all purposes and not proprietary functions.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.007. LIBERAL CONSTRUCTION OF CHAPTER. This chapter shall be liberally construed in conformance with the legislative findings and purposes stated in this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT TERRITORY AND ANNEXATIONText of section effective on April 01, 2011Sec. 3854.051. DISTRICT TERRITORY. (a) The district is composed of the territory described by Section 3, Chapter 566, Acts of the 73rd Legislature, Regular Session, 1993, as that territory may have been modified under:(1) Subchapter J, Chapter 49, Water Code; or(2) other law.(b) The boundaries and field notes of the district form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect: (1) the district's organization, existence, or validity;(2) the district's right to issue any type of bond or to issue or enter into another type of obligation for a purpose for which the district is created;(3) the district's right to levy or collect an assessment or tax; or(4) the legality or operation of the district or the district's governing body.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.052. ANNEXATION OR EXCLUSION OF TERRITORY BY DISTRICT; MUNICIPAL CONSENT. (a) The district may annex land to and exclude land from the district as provided by Subchapter J, Chapter 49, Water Code.(b) The district may not annex land in a municipality's extraterritorial jurisdiction unless the municipality consents to the annexation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.053. ANNEXATION OF DISTRICT TERRITORY BY MUNICIPALITY. (a) Notwithstanding Chapter 43, Local Government Code, a municipality in whose extraterritorial jurisdiction the district is located may annex all or part of the district. Annexation does not result in a total or partial dissolution of the district or an assumption by the annexing municipality of any of the district's obligations or indebtedness.(b) A municipal annexation of all or part of the district has no effect on the validity of the district, and the district shall continue to exist and exercise the powers granted by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

SUBCHAPTER C. BOARD OF DIRECTORSText of section effective on April 01, 2011Sec. 3854.101. GOVERNING BODY; TERMS. (a) The district is governed by a board of seven directors.(b) Directors serve staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.102. APPLICABLE LAW. The board is governed by Subchapter D, Chapter 375, Local Government Code, to the extent that the subchapter does not conflict with this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.103. DIRECTOR DISTRICTS. (a) Each position on the board represents a separate area of the district known as a director district.(b) All land in the district must be in a director district.(c) Director districts may not overlap.(d) The board may establish new boundaries for a director district if it is necessary to provide a reasonable balance in the board representation between acreage, value, improvements, and interests of the property owners in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.104. APPOINTMENT OF DIRECTORS. The Commissioners Court of Chambers County shall appoint a director to represent a director district in the manner provided by Section 375.064, Local Government Code, from a list of candidates recommended by the board in the manner provided by that section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.105. QUALIFICATIONS. (a) Each director shall qualify for office as required by Subchapter D, Chapter 375, Local Government Code.(b) Each director shall meet the qualifications provided by Section 375.063, Local Government Code, for the area in the director district that the director represents.(c) A person may not be appointed as a director or continue to serve as a director unless the person satisfies the requirements provided by Section 375.063, Local Government Code, for the area in the director district that the person is appointed to represent.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.106. VOTING; ACTIONS. (a) Directors may vote on any matter authorized by Subchapter D, Chapter 375, Local Government Code.(b) The board may take action only if the action is approved in the manner prescribed by Subchapter D, Chapter 375, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.107. VACANCY. The remaining directors shall fill a vacancy in the office of director for the remainder of the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

SUBCHAPTER D. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 3854.151. GENERAL POWERS. The district has:(1) all the rights, powers, and privileges conferred by the general law of this state applicable to districts created under:(A) Chapter 375, Local Government Code;(B) Chapter 623, Acts of the 67th Legislature, Regular Session, 1981 (Article 6550c, Vernon's Texas Civil Statutes);(C) Chapter 441, Transportation Code; and(D) Chapter 54, Water Code;(2) the rights, powers, and privileges granted to districts by:(A) Subchapters E and M, Chapter 60, Water Code; and(B) Section 61.116, Water Code; and(3) all the powers granted to municipal management districts under Sections 375.092 and 375.111, Local Government Code, to provide any services or for any project the district is authorized to acquire, construct, or improve under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.152. ELECTIONS. The district shall hold elections as provided by Subchapter L, Chapter 375, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.153. AUTHORITY TO ACQUIRE INTEREST IN LAND. The district may acquire any interest in land in accordance with Chapter 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.154. EXPENSES AND LIABILITY FOR CERTAIN ACTIONS AFFECTING PROPERTY. If the district, in exercising a power conferred by this chapter, requires a relocation, adjustment, raising, lowering, rerouting, or changing the grade of or altering the construction of any street, alley, highway, overpass, underpass, road, railroad track, bridge, facility, or property, electric line, conduit, facility, or property, telephone or telegraph line, conduit, facility, or property, gas transmission or distribution pipe, pipeline, main, facility, or property, water, sanitary sewer or storm sewer pipe, pipeline, main, facility, or property, cable television line, cable, conduit, facility, or property, or other pipeline or facility or property relating to the pipeline, that relocation, adjustment, raising, lowering, rerouting, changing of grade, or altering of construction must be accomplished at the sole cost and expense of the district, and damages that are suffered by owners of the property or facilities shall be borne by the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.155. SECURITY SERVICES. To protect the public interest, the district may contract with a private entity or a municipality, county, or other political subdivision for services for the security and protection of residents and property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.156. COMPETITIVE BIDDING. The district shall contract for services, improvements, or the purchase of materials, machinery, equipment, supplies, or other property of more than $25,000 as provided by Section 375.221, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.157. DISTRICT NAME CHANGE. The board by resolution may change the name of the district. The name must describe the district's location and principal powers.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.158. OWNING OR OPERATING AIRPORT PROHIBITED. The district may not own or operate an airport.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

SUBCHAPTER E. FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 3854.201. DISBURSEMENTS OR TRANSFERS OF MONEY. The board by resolution shall establish the number of director signatures or the procedure required for all disbursements or transfers of the district's money.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.202. TAX AND BOND ELECTIONS. (a) The district shall hold an election in the manner provided by Subchapter L, Chapter 375, Local Government Code, to obtain voter approval for the district to impose a maintenance tax or issue bonds payable from ad valorem taxes or assessments.(b) The board may submit multiple purposes in a single proposition at an election.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.203. MAINTENANCE AND OPERATION TAX. (a) If authorized at an election held in accordance with Section 3854.202, the district may impose an annual ad valorem tax on taxable property in the district for:(1) the maintenance, operation, and upkeep of the district and the improvements constructed or acquired by the district; and(2) the provision of services to industrial and commercial businesses and residents and property owners.(b) The board shall determine the tax rate.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.204. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The board may levy and collect an assessment under Subchapter F, Chapter 375, Local Government Code, for any authorized purpose only if the assessment does not conflict with this chapter.(b) An assessment or reassessment by the district, penalties and interest on an assessment or reassessment, an expense of collection, and reasonable attorney's fees incurred by the district:(1) are a first and prior lien against the property assessed;(2) are superior to any other lien or claim other than a lien or claim for county, school district, or municipal ad valorem taxes; and(3) are the personal liability of and a charge against the owners of the property even if the owners are not named in the assessment proceedings.(c) The lien is effective from the date of the board's resolution levying the assessment until the date the assessment is paid. The board may enforce the lien in the same manner that the board may enforce an ad valorem tax lien against real property.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.205. FINANCING IMPROVEMENT PROJECTS OR SERVICES. (a) The district may finance the cost of any authorized improvement project or service in the manner provided by any law that applies to the district.(b) A petition under Section 375.114, Local Government Code, is not required for the board to levy a tax, assessment, or impact fee to finance improvement projects and services under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.206. IMPACT FEES. Except as provided by Section 3854.207, the district may impose an impact fee for an authorized purpose as provided by Subchapter G, Chapter 375, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.207. CERTAIN RESIDENTIAL PROPERTY EXEMPT. The district may not impose an impact fee or assessment on a single-family residential property or a residential duplex, triplex, fourplex, or condominium.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.208. BONDS AND OTHER OBLIGATIONS. (a) The district may issue bonds or other obligations secured by and payable wholly or partly from ad valorem taxes, assessments, impact fees, revenue, grants, or other money of the district, or any combination of those sources of money, to pay for any authorized purpose of the district.(b) In exercising the district's borrowing power, the district may issue a bond or other obligation in the form of a bond, note, certificate of participation or other instrument evidencing a proportionate interest in payments to be made by the district, or other type of obligation.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 3854.209. APPROVAL OF BONDS. (a) No approval is required for bonds issued by the district other than:(1) the approval of the attorney general as provided by Section 375.205, Local Government Code; and(2) the approval of the Texas Commission on Environmental Quality if the bonds are issued for a purpose that Section 375.208, Local Government Code, requires to be approved by the commission.(b) Except as provided by Subsection (c), the district may not issue bonds payable from an ad valorem tax imposed over the entire district in an amount more than the greater of:(1) $50 million; or(2) 10 percent of the assessed value of the taxable property in the entire district as shown on the most recent certified tax rolls of the county central appraisal district.(c) If the Texas Commission on Environmental Quality approves the feasibility of district bonds described by Subsection (b), the limit on the amount of bonds to be issued is the amount set by the commission.(d) Subsection (b) does not limit the district's authority to issue bonds that are not payable from ad valorem taxes imposed over the entire district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.

SUBCHAPTER F. DISSOLUTIONText of section effective on April 01, 2011Sec. 3854.251. DISSOLUTION OF DISTRICT. The district may be dissolved as provided by Section 375.261 or 375.262, Local Government Code. If the district is dissolved, the district shall remain in existence solely for the purpose of discharging its bonds or other obligations according to their terms.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.02, eff. April 1, 2011.



CHAPTER 3855. LEAGUE CITY IMPROVEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3855. LEAGUE CITY IMPROVEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3855.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "City" means the city of League City.

(3) "Director" means a board member.

(4) "District" means the League City Improvement District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.002. NATURE OF DISTRICT. The League City Improvement

District is a special district created under Section 59, Article

XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the city,

Galveston County, and other political subdivisions to contract

with the district, the legislature has established a program to

accomplish the public purposes set out in Section 52-a, Article

III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve the city or Galveston County from

providing the level of services provided, as of the effective

date of the Act creating this chapter, to the area in the

district. The district is created to supplement and not to

supplant the city or county services provided in the area in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a community and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, and street art objects are parts of and

necessary components of a street and are considered to be a

street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on the bond;

(3) right to impose or collect an assessment or sales and use

tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. (a)

All or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created under Chapter 311,

Tax Code;

(2) a tax abatement reinvestment zone created under Chapter 312,

Tax Code;

(3) an enterprise zone created under Chapter 2303, Government

Code; or

(4) another district with the same or similar powers, duties,

and authority.

(b) The district may enter into agreements with other districts

described by Subsection (a)(4) to coordinate services and

improvements and to allocate assessments.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.007. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3855.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of seven voting directors who serve staggered

terms of four years, with three or four directors' terms expiring

June 1 of each odd-numbered year.

(b) The board by resolution or the governing body of the city by

resolution or ordinance may change the number of voting directors

on the board, but only if the board determines that the change is

in the best interest of the district. The board may not consist

of fewer than five or more than 15 voting directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.052. APPOINTMENT OF DIRECTORS. (a) The mayor and

members of the governing body of the city shall appoint voting

directors from persons recommended by the board. A person is

appointed if a majority of the members of the governing body,

including the mayor in case of a tie, vote to appoint that

person.

(b) Section 375.063(3), Local Government Code, does not apply to

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

For expiration of this section, see Subsection (d).

Sec. 3855.053. INITIAL VOTING DIRECTORS. (a) The initial board

consists of the following voting directors:

Pos. No.

Name of Director

1

Robert Mark

2

Mike Duckett

3

Dee Scott

4

Robert Kirchner

5

Marilyn Wier

6

Thomas Linklater

7

Dale Hardy

(b) Of the initial voting directors, the terms of directors

appointed for positions 1 through 3 expire June 1, 2011, and the

terms of directors appointed for positions 4 through 7 expire

June 1, 2013.

(c) Section 3855.052 does not apply to this section.

(d) This section expires September 1, 2014.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.054. NONVOTING DIRECTORS. The governing body of the

city or the board may appoint nonvoting directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.055. QUORUM. For purposes of determining the

requirements for a quorum of the board, the following are not

counted:

(1) a board position vacant for any reason, including death,

resignation, or disqualification;

(2) a director who is abstaining from participation in a vote

because of a conflict of interest; or

(3) a nonvoting director.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3855.101. ADDITIONAL POWERS. The district may exercise the

powers given to a development corporation under Chapter 505,

Local Government Code, and a municipal development district under

Chapter 377, Local Government Code, including the power to own,

operate, acquire, construct, lease, improve, or maintain a

project described by those chapters.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code, except that a board member is not

required to reside in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

(c) The board may enter into a contract with the board of

directors of a tax increment reinvestment zone created under

Chapter 311, Tax Code, and the governing body of the municipality

or county that created the zone to manage the zone or implement

the project plan and reinvestment zone financing plan.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.104. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To

protect the public interest, the district may contract with a

qualified party, including Galveston County or the city, for the

provision of law enforcement services in the district for a fee.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.105. APPROVAL BY CITY. (a) Except as provided by

Subsection (c), the district must obtain the approval of the city

for:

(1) the issuance of bonds;

(2) calling an election to authorize a sales and use tax; and

(3) the plans and specifications of an improvement project

related to the use of land owned by the city, an easement granted

to the city, or a right-of-way of a street, road, or highway.

(b) The governing body of the city must provide the approval

required by Subsection (a)(1) or (2) by adoption of a resolution

or ordinance. The approval required by Subsection (a)(3) may be

provided by an administrative process that does not involve the

city's governing body.

(c) If the district obtains the approval of the city's governing

body of a capital improvements budget for a period not to exceed

10 years, the district may finance the capital improvements and

issue bonds specified in the budget without further approval from

the city.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.106. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to a charitable or nonprofit

organization that performs a service or provides an activity

consistent with the furtherance of a district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.107. ECONOMIC DEVELOPMENT PROGRAMS. (a) The district

may establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

(b) The district has all of the powers of a municipality under

Chapter 380, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.108. NO EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.109. ANNEXATION OR EXCLUSION OF LAND. (a) The

district may annex land as provided by Subchapter J, Chapter 49,

Water Code.

(b) In addition to the authority to annex provided by Subsection

(a), the district by board resolution may annex territory if:

(1) the city's governing body by ordinance or resolution

consents to the annexation;

(2) the board holds a hearing to consider the annexation; and

(3) the board determines that the annexation is feasible,

practicable, and to the district's advantage.

(c) The district may not annex under Subsection (b)

single-family residential property described by Section 375.161,

Local Government Code.

(d) For an annexation authorized by Subsection (b) or Section

49.302, Water Code, an election is not required.

(e) The district may exclude land as provided by Subchapter J,

Chapter 49, Water Code. Section 375.044(b), Local Government

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. PUBLIC TRANSIT SYSTEM AND PARKING FACILITIES

Sec. 3855.151. PUBLIC TRANSIT SYSTEM. The district may acquire,

lease as lessor or lessee, construct, develop, own, operate, and

maintain a public transit system to serve the area within the

boundaries of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.152. PARKING FACILITIES AUTHORIZED; OPERATION BY

PRIVATE ENTITY. (a) The district may acquire, lease as lessor

or lessee, construct, develop, own, operate, and maintain parking

facilities or a system of parking facilities, including:

(1) lots, garages, parking terminals, or other structures or

accommodations for parking motor vehicles off the streets; and

(2) equipment, entrances, exits, fencing, and other accessories

necessary for safety and convenience in parking vehicles.

(b) A parking facility of the district may be leased to, or

operated for the district by, an entity other than the district.

(c) The district's parking facilities are a program authorized

by the legislature under Section 52-a, Article III, Texas

Constitution.

(d) The district's parking facilities serve the public purposes

of the district and are owned, used, and held for a public

purpose even if leased or operated by a private entity for a term

of years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.153. RULES. The district may adopt rules covering its

public transit system or its public parking system.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.154. FINANCING OF PUBLIC TRANSIT SYSTEM OR PARKING

FACILITIES. (a) The district may use any of its resources,

including revenue, assessments, sales and use taxes, or grant or

contract proceeds, to pay the cost of acquiring or operating a

public transit system or public parking facilities.

(b) The district may:

(1) set, charge, impose, and collect fees, charges, or tolls for

the use of the public transit system or the public parking

facilities; and

(2) issue bonds or notes to finance the cost of these

facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 3855.201. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.202. MONEY USED FOR IMPROVEMENTS OR SERVICES. The

district may acquire, construct, finance, operate, or maintain

any improvement or service authorized under this chapter or

Chapter 375, Local Government Code, using any money available to

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.203. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a

service or improvement project with assessments under this

chapter unless a written petition requesting that service or

improvement has been filed with the board.

(b) A petition filed under Subsection (a) must be signed by the

owners of a majority of the assessed value of real property

subject to assessment in the area to be assessed according to the

most recent certified tax appraisal roll for Galveston County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.204. METHOD OF NOTICE FOR HEARING. The district may

mail the notice required by Section 375.115(c), Local Government

Code, by certified or first class United States mail. The board

shall determine the method of notice.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.205. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter in all or any part of the

district.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.206. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.207. NO AD VALOREM TAXES. The district may not impose

ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.208. AUTHORITY TO BORROW MONEY AND TO ISSUE BONDS.

(a) The district may borrow money on terms and conditions as

determined by the board. Section 375.205, Local Government Code,

does not apply to a loan, line of credit, or other borrowing from

a bank or financial institution.

(b) The district may issue by competitive bid or negotiated sale

bonds, notes, or other obligations payable wholly or partly from

sales and use taxes, assessments, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources of money, to pay for any authorized district

purpose.

(c) The limitation on the outstanding principal amount of bonds,

notes, and other obligations provided by Section 49.4645, Water

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.209. CITY NOT REQUIRED TO PAY DISTRICT OBLIGATIONS.

Except as provided by Section 375.263, Local Government Code, the

city is not required to pay a bond, note, or other obligation of

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.210. COMPETITIVE BIDDING. Subchapter I, Chapter 49,

Water Code, applies to the district. Sections 375.221 and

375.223, Local Government Code, do not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.211. ASSESSMENT ABATEMENTS. The district may grant in

the manner that Chapter 312, Tax Code, authorizes for taxes an

abatement for an assessment owed to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.212. ASSESSMENTS IN OTHER DISTRICTS. The board must

obtain approval of the governing body of another district created

under Section 59, Article XVI, Texas Constitution, before

imposing an assessment on property in the boundaries of that

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.213. AUTHORITY TO ESTABLISH DEFINED AREAS OR

DESIGNATED PROPERTY. The district may define areas or designate

certain property of the district to pay for improvements,

facilities, or services that primarily benefit that area or

property and do not generally and directly benefit the district

as a whole.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

SUBCHAPTER F. SALES AND USE TAX

Sec. 3855.251. MEANINGS OF WORDS AND PHRASES. Words and phrases

used in this subchapter that are defined by Chapters 151 and 321,

Tax Code, have the meanings assigned by Chapters 151 and 321, Tax

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.252. APPLICABILITY OF CERTAIN TAX CODE PROVISIONS.

(a) Except as otherwise provided by this subchapter, Subtitles A

and B, Title 2, Tax Code, and Chapter 151, Tax Code, apply to

taxes imposed under this subchapter and to the administration and

enforcement of those taxes in the same manner that those laws

apply to state taxes.

(b) Chapter 321, Tax Code, relating to municipal sales and use

taxes, applies to the application, collection, change, and

administration of a sales and use tax imposed under this

subchapter to the extent consistent with this chapter, as if

references in Chapter 321, Tax Code, to a municipality referred

to the district and references to a governing body referred to

the board.

(c) Sections 321.106, 321.401, 321.402, 321.403, 321.404,

321.406, 321.409, 321.506, 321.507, and 321.508, Tax Code, do not

apply to a tax imposed under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.253. AUTHORIZATION; ELECTION. (a) The district may

adopt a sales and use tax to serve the purposes of the district

after an election in which a majority of the voters of the city

voting in the election authorize the adoption of the tax.

(b) Notwithstanding any other law, the board by order may call

an election to authorize a sales and use tax. The election may

be held with any other district or city election.

(c) The district shall provide notice of the election and shall

hold the election in the manner prescribed by Subchapter L,

Chapter 375, Local Government Code, except that all qualified

voters of the city may vote in the election to authorize a sales

and use tax.

(d) Section 375.243, Local Government Code, does not apply to

the district.

(e) The ballots shall be printed to provide for voting for or

against the proposition: "Authorization of a sales and use tax

in the League City Improvement District at a rate not to exceed

_____ percent."

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.254. ABOLISHING SALES AND USE TAX. (a) Except as

provided by Subsection (b), the board may abolish the sales and

use tax without an election.

(b) The board may not abolish the sales and use tax if the

district has outstanding debt secured by the tax.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.

Sec. 3855.255. SALES AND USE TAX RATE. (a) On adoption of the

tax authorized by this subchapter, there is imposed a tax on the

receipts from the sale at retail of taxable items within the

district, and an excise tax on the use, storage, or other

consumption within the district of taxable items purchased,

leased, or rented from a retailer within the district during the

period that the tax is in effect.

(b) The board shall determine the rate of the tax, which may be

in one-eighth of one percent increments not to exceed the maximum

rate authorized by the district voters at the election. The

board may lower the tax rate to the extent it does not impair any

outstanding debt or obligations payable from the tax.

(c) The rate of the excise tax is the same as the rate of the

sales tax portion of the tax and is applied to the sales price of

the taxable item.

Added by Acts 2009, 81st Leg., R.S., Ch.

1092, Sec. 1, eff. June 19, 2009.



CHAPTER 3856. GALVESTON GRAND BEACH MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3856. GALVESTON GRAND BEACH MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3856.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "District" means the Galveston Grand Beach Management

District.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Sec. 3856.002. GALVESTON GRAND BEACH MANAGEMENT DISTRICT. The

district is a special district created under Section 59, Article

XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Sec. 3856.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the City of

Galveston, Galveston County, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve the City of Galveston or Galveston County

from providing the level of services provided as of the effective

date of the Act enacting this chapter to the area in the

district. The district is created to supplement and not to

supplant the county or city services provided in the area in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Sec. 3856.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a residential community and business

center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, and street art objects are parts of and

necessary components of a street and are considered to be a

street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Sec. 3856.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2 of the Act

enacting this chapter, as that territory may have been modified

under:

(1) Section 3856.108;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district contained in

Section 2 of the Act enacting this chapter form a closure. A

mistake in the field notes or in copying the field notes in the

legislative process does not in any way affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Sec. 3856.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created by a municipality

under Chapter 311, Tax Code;

(2) a tax abatement reinvestment zone created by a municipality

under Chapter 312, Tax Code; or

(3) an enterprise zone created by a municipality under Chapter

2303, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Sec. 3856.007. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Sec. 3856.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3856.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of nine voting directors appointed under

Section 3856.052 and nonvoting directors as provided by Section

3856.053.

(b) Voting directors serve staggered terms of four years, with

four or five directors' terms expiring June 1 of each

odd-numbered year.

(c) The board by resolution may increase or decrease the number

of directors on the board if the board finds that it is in the

best interest of the district. The board may not consist of

fewer than seven or more than 13 directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Sec. 3856.052. APPOINTMENT OF DIRECTORS. The board shall

nominate a slate of persons to serve on the succeeding board as

voting directors. The members of the governing body of the City

of Galveston shall appoint as voting directors the slate of

persons nominated by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Sec. 3856.053. NONVOTING DIRECTORS. (a) The following persons

serve as nonvoting directors:

(1) the directors of the following departments of the City of

Galveston or a person designated by that director:

(A) parks and recreation;

(B) planning and zoning; and

(C) public works; and

(2) the city manager of the City of Galveston or a person

designated by the city manager.

(b) If a department described by Subsection (a) is consolidated,

renamed, or changed, the board may appoint a director of the

consolidated, renamed, or changed department as a nonvoting

director. If a department described by Subsection (a) is

abolished, the board may appoint a representative of another

department that performs duties comparable to those performed by

the abolished entity.

(c) Nonvoting directors are not counted for the purposes of

establishing a quorum of the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Sec. 3856.054. CONFLICTS OF INTEREST; ONE-TIME AFFIDAVIT. (a)

Except as provided by this section:

(1) a director may participate in all board votes and decisions;

and

(2) Chapter 171, Local Government Code, governs conflicts of

interest for directors.

(b) Section 171.004, Local Government Code, does not apply to

the district. A director who has a substantial interest in a

business or charitable entity that will receive a pecuniary

benefit from a board action shall file a one-time affidavit

declaring the interest. An additional affidavit is not required

if the director's interest changes. After the affidavit is filed

with the board secretary, the director may participate in a

discussion or vote on that action if:

(1) a majority of the directors have a similar interest in the

same entity; or

(2) all other similar business or charitable entities in the

district will receive a similar pecuniary benefit.

(c) A director who is also an officer or employee of a public

entity may not participate in the discussion of or vote on a

matter regarding a contract with that same public entity.

(d) For purposes of this section, a director has a substantial

interest in a charitable entity in the same manner that a person

would have a substantial interest in a business entity under

Section 171.002, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

For expiration of this section, see Subsection (d).

Sec. 3856.055. INITIAL VOTING DIRECTORS. (a) The initial board

consists of the following voting directors:

Pos. No.

Name of Director

1

Richard G. Anderson

2

Arnold C. Tauch

3

Tofigh Shirazi

4

Jim Carpenter

5

Frank Schaefer

6

Donna Coleman

7

Martha Wallace

8

Juan Pena

9

Chad Murphy

(b) Of the initial voting directors, the terms of directors

appointed for positions 1 through 5 expire June 1, 2009, and the

terms of directors appointed for positions 6 through 9 expire

June 1, 2011.

(c) Section 3856.052 does not apply to this section.

(d) This section expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3856.101. ADDITIONAL POWERS OF DISTRICT. The district may

exercise the powers given to:

(1) a corporation created under Chapter 505, Local Government

Code, including the power to own, operate, acquire, construct,

lease, improve, and maintain projects described by that chapter;

(2) a housing finance corporation created under Chapter 394,

Local Government Code, to provide housing or residential

development projects in the district;

(3) a road utility district under Chapter 441, Transportation

Code;

(4) a navigation district under Subchapters E and M, Chapter 60,

Water Code; and

(5) a navigation district under Section 61.116, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.045, eff. September 1, 2009.

Sec. 3856.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Sec. 3856.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Sec. 3856.104. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To

protect the public interest, the district may contract with

Galveston County or the City of Galveston to provide law

enforcement services in the district for a fee.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Sec. 3856.105. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, applies to the district only for a contract that

has a value greater than $25,000.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Sec. 3856.106. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. (a) The

district may join and pay dues to an organization that:

(1) enjoys tax-exempt status under Section 501(c)(3), (4), or

(6), Internal Revenue Code of 1986; and

(2) performs a service or provides an activity consistent with

the furtherance of a district purpose.

(b) An expenditure of public money for membership in the

organization is considered to further a district purpose and to

be for a public purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Sec. 3856.107. ECONOMIC DEVELOPMENT PROGRAMS. (a) The district

may establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

(b) For purposes of this section, the district has all of the

powers of a municipality under Chapter 380, Local Government

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Sec. 3856.108. ANNEXATION. In addition to the authority to

annex territory under Subchapter C, Chapter 375, Local Government

Code, the district may annex territory in a reinvestment zone

created by the City of Galveston under Chapter 311, Tax Code, if

the city's governing body consents to the annexation.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Sec. 3856.109. NO EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3856.151. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Sec. 3856.152. TAX AND BOND ELECTIONS. (a) The district shall

hold an election in the manner provided by Subchapter L, Chapter

375, Local Government Code, to obtain voter approval before the

district imposes an ad valorem tax or issues bonds payable from

ad valorem taxes.

(b) The board may include more than one purpose in a single

proposition at an election.

(c) Section 375.243, Local Government Code, does not apply to

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Sec. 3856.153. AD VALOREM TAX. (a) If authorized at an

election held in accordance with Section 3856.152, the district

may impose an annual ad valorem tax on taxable property in the

district to:

(1) maintain and operate the district;

(2) construct or acquire improvements; or

(3) provide a service.

(b) The board shall determine the tax rate.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Sec. 3856.154. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter.

(b) The board may not impose an assessment on a parcel of real

property with a taxable value of less than $50,000 at the time of

the assessment, according to the most recent certified tax

appraisal roll for Galveston County, unless the owner of that

parcel agrees in writing to pay the assessment.

(c) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(d) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(e) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Sec. 3856.155. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a

service or improvement project with assessments under this

chapter unless a written petition requesting that service or

improvement has been filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district subject to assessment according to the

most recent certified tax appraisal roll for Galveston County; or

(2) at least 25 persons who own real property in the district,

if more than 25 persons own real property in the district

according to the most recent certified tax appraisal roll for

Galveston County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Sec. 3856.156. UTILITY PROPERTY EXEMPT FROM IMPACT FEES OR

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code; or

(3) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Sec. 3856.157. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue bonds or other obligations payable wholly or partly

from taxes, assessments, impact fees, revenue, grants, or other

money of the district, or any combination of those sources of

money, to pay for any authorized purpose of the district.

(b) In exercising the district's borrowing power, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

Sec. 3856.158. MUNICIPALITY NOT REQUIRED TO PAY DISTRICT

OBLIGATIONS. Except as provided by Section 375.263, Local

Government Code, a municipality is not required to pay a bond,

note, or other obligation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. DISSOLUTION

Sec. 3856.201. EXCEPTION FOR DISSOLUTION OF DISTRICT WITH

OUTSTANDING DEBT. (a) The board may vote to dissolve a district

that has debt. If the vote is in favor of dissolution, the

district shall remain in existence solely for the limited purpose

of discharging its debts. The dissolution is effective when all

debts have been discharged.

(b) Section 375.264, Local Government Code, does not apply to

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1128, Sec. 1, eff. June 15, 2007.



CHAPTER 3857. CHAMBERS-LIBERTY COUNTIES IMPROVEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3857. CHAMBERS-LIBERTY COUNTIES IMPROVEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3857.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Chambers-Liberty Counties Improvement

District.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

Sec. 3857.002. CHAMBERS-LIBERTY COUNTIES IMPROVEMENT DISTRICT.

The district is a special district created under Sections 52 and

52-a, Article III, and Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

Sec. 3857.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing Chambers

and Liberty Counties and other political subdivisions to contract

with the district, the legislature has established a program to

accomplish the public purposes set out in Section 52-a, Article

III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain automobile transportation,

housing, recreation, the arts, safety, and the public welfare in

the district territory.

(c) This chapter and the creation of the district may not be

interpreted to relieve Chambers and Liberty Counties from

providing the level of services provided as of the effective date

of the Act enacting this chapter to the area in the district.

The district is created to supplement and not to supplant the

county services provided in the area in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

Sec. 3857.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The district will:

(1) promote the health, safety, and general welfare of residents

in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a commercially viable area; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(d) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, and street art objects are parts of and

necessary components of a street and are considered to be a

street or road improvement.

(e) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

Sec. 3857.005. DISTRICT TERRITORY. The district is composed of

the territory described by Section 2 of the Act enacting this

chapter, as that territory may have been modified under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

Sec. 3857.006. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

Sec. 3857.007. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3857.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five directors who serve staggered terms

of four years, with two or three directors' terms expiring June 1

of each odd-numbered year.

(b) The board by resolution may change the number of directors

on the board, but only if the board determines that the change is

in the best interest of the district. The board may not consist

of fewer than five or more than 15 directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

Sec. 3857.052. APPOINTMENT OF DIRECTORS. From persons

recommended by the board, the county judge:

(1) of Liberty County shall appoint directors for positions 1,

2, and 3; and

(2) of Chambers County shall appoint directors for positions 4

and 5.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

Sec. 3857.053. CONFLICTS OF INTEREST; ONE-TIME AFFIDAVIT. (a)

Except as provided by this section:

(1) a director may participate in all board votes and decisions;

and

(2) Chapter 171, Local Government Code, governs conflicts of

interest for directors.

(b) Section 171.004, Local Government Code, does not apply to

the district. A director who has a substantial interest in a

business or charitable entity that will receive a pecuniary

benefit from a board action shall file a one-time affidavit

declaring the interest. An additional affidavit is not required

if the director's interest changes. After the affidavit is filed

with the board secretary, the director may participate in a

discussion or vote on that action if:

(1) a majority of the directors have a similar interest in the

same entity; or

(2) all other similar business or charitable entities in the

district will receive a similar pecuniary benefit.

(c) A director who is also an officer or employee of a public

entity may not participate in the discussion of or vote on a

matter regarding a contract with that same public entity.

(d) For purposes of this section, a director has a substantial

interest in a charitable entity in the same manner that a person

would have a substantial interest in a business entity under

Section 171.002, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

Sec. 3857.054. COMPENSATION. (a) Sections 375.069 and 375.070,

Local Government Code, do not apply to the board.

(b) Section 49.060, Water Code, applies to the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

For expiration of this section, see Subsection (d).

Sec. 3857.055. INITIAL DIRECTORS. (a) The initial board

consists of the following directors:

Pos. No.

Name of Director

1

Ford J. Frost

2

Ann Chiles Frost

3

George M. Kuhn, Jr.

4

Allan Waldrop

5

Steven L. Devillier

(b) Of the initial directors, the terms of directors appointed

for positions 1 through 3 expire June 1, 2009, and the terms of

directors appointed for positions 4 and 5 expire June 1, 2011.

(c) Section 3857.052 does not apply to this section.

(d) This section expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3857.101. MUNICIPAL UTILITY DISTRICT. The district has the

powers given to a municipal utility district created under

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

Sec. 3857.102. ROAD POWERS. (a) The district has the powers

given to a road district created under Section 52, Article III,

Texas Constitution, including:

(1) a road district under Chapter 257, Transportation Code; and

(2) a road utility district under Chapter 441, Transportation

Code.

(b) The district has the power under Subsection (a) to finance

arterials, including a farm-to-market road, state highway, and

county road.

(c) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulations

of each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located. If the

district is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, a road project

must meet all applicable construction standards, zoning and

subdivision requirements, and regulations of each county in which

the district is located.

(d) The district may not undertake a road project outside the

district unless each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located consents by

resolution. If the district is not located in the corporate

limits or extraterritorial jurisdiction of a municipality, the

district may not undertake a road project outside the district

unless each county in which the district is located consents by

resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

Sec. 3857.103. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

Sec. 3857.104. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

Sec. 3857.105. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To

protect the public interest, the district may contract with

Chambers or Liberty County for the county to provide law

enforcement services in the district for a fee.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

Sec. 3857.106. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3857.151. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

Sec. 3857.152. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS. (a) The board may not finance a service or

improvement project with assessments under this chapter unless a

written petition requesting that improvement or service has been

filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district subject to assessment as determined by

the most recent certified tax appraisal roll for Chambers or

Liberty County; or

(2) at least 50 persons who own real property in the district,

if more than 50 persons own real property in the district as

determined by the most recent certified tax appraisal roll for

Chambers or Liberty County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

Sec. 3857.153. MAINTENANCE TAX. (a) If authorized at an

election held in accordance with Section 3857.160, the district

may impose an annual ad valorem tax on taxable property in the

district to:

(1) maintain and operate the district and the improvements

constructed or acquired by the district; or

(2) provide a service.

(b) The board shall determine the tax rate.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

Sec. 3857.154. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose an assessment for any purpose

authorized by this chapter in all or any part of the district.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

Sec. 3857.155. UTILITY PROPERTY EXEMPT FROM IMPACT FEES OR

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

Sec. 3857.156. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue by competitive bid or negotiated sale bonds, notes, or

other obligations payable wholly or partly from ad valorem taxes,

assessments, impact fees, revenue, grants, or other money of the

district, or any combination of those sources of money, to pay

for any authorized purpose of the district.

(b) In exercising the district's power to borrow, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

Sec. 3857.157. APPROVAL REQUIRED FOR WATER-RELATED BONDS. The

district may not issue bonds to finance water, sewage, or

drainage facilities without the approval of the Texas Commission

on Environmental Quality.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

Sec. 3857.158. COUNTIES NOT REQUIRED TO PAY DISTRICT

OBLIGATIONS. Except as provided by Section 375.263, Local

Government Code, a county is not required to pay a bond, note, or

other obligation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

Sec. 3857.159. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, applies to the district only for a contract that

has a value greater than $25,000.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

Sec. 3857.160. ELECTIONS REGARDING TAXES OR BONDS. (a) In

addition to the elections required under Subchapter L, Chapter

375, Local Government Code, the district must hold an election in

the manner provided by that subchapter to obtain voter approval

before the district may:

(1) impose a maintenance tax; or

(2) issue a bond payable from ad valorem taxes or assessments.

(b) The board may submit multiple purposes in a single

proposition at an election.

(c) Section 375.243, Local Government Code, does not apply to

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. DISSOLUTION

Sec. 3857.201. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

(a) The board may dissolve the district regardless of whether

the district has debt. Section 375.264, Local Government Code,

does not apply to the district.

(b) If the district has debt when it is dissolved, the district

shall remain in existence solely for the purpose of discharging

its debts. The dissolution is effective when all debts have been

discharged.

Added by Acts 2007, 80th Leg., R.S., Ch.

1286, Sec. 1, eff. June 15, 2007.



CHAPTER 3858. DRIFTWOOD ECONOMIC DEVELOPMENT MUNICIPAL MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3858. DRIFTWOOD ECONOMIC DEVELOPMENT MUNICIPAL

MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3858.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "City council" means the governing body of the City of

Dripping Springs.

(3) "Commissioners court" means the Hays County Commissioners

Court.

(4) "Director" means a member of the board.

(5) "District" means the Driftwood Economic Development

Municipal Management District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.

Sec. 3858.002. CREATION AND NATURE OF DISTRICT. The district is

a special district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.

Sec. 3858.003. PURPOSE; LEGISLATIVE FINDINGS. (a) The creation

of the district is essential to accomplish the purposes of

Sections 52 and 52-a, Article III, and Section 59, Article XVI,

Texas Constitution, and other public purposes stated in this

chapter. By creating the district, the legislature has

established a program to accomplish the public purposes set out

in Section 52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Hays County from providing the level of

services provided as of the effective date of the Act creating

this chapter to the area in the district. The district is

created to supplement and not supplant county services provided

in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.

Sec. 3858.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to further the public purposes of:

(1) developing and diversifying the economy of the state;

(2) eliminating unemployment and underemployment; and

(3) developing commerce in the state.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, consumers,

and visitors in the district;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and viability of the

district as a community and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing trails, landscaping, and other services that

are necessary for the restoration, preservation, and enhancement

of the scenic beauty and environment of the area.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.

Sec. 3858.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2 of the Act

creating this chapter, as the territory may have been modified

under:

(1) Section 375.043 or 375.044, Local Government Code; or

(2) other law.

(b) The boundaries and field notes of the district contained in

Section 2 of the Act creating this chapter form a closure. A

mistake in the field notes of the district contained in Section 2

of the Act creating this chapter or in copying the field notes in

the legislative process does not in any way affect:

(1) the district's organization, existence, or validity;

(2) the district's right to contract, including the right to

issue an obligation for a purpose for which the district is

created;

(3) the district's right to impose or collect an assessment,

tax, or other revenue; or

(4) the legality or operation of the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.

Sec. 3858.006. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3858.051. GOVERNING BODY; TERMS. The district is governed

by a board of five directors who serve staggered terms of four

years, with two or three directors' terms expiring June 1 of each

odd-numbered year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.

Sec. 3858.052. APPOINTMENT OF DIRECTORS. The board consists of

the following directors:

(1) Position 1: a person appointed by the commissioners court;

(2) Position 2: a person appointed by the commissioners court;

(3) Position 3: a person appointed by the city council;

(4) Position 4: a person appointed by the city council; and

(5) Position 5: a person appointed by the commissioners court,

who must be the individual who owns more property in the district

than any other individual except that if the commissioners court

is unable to identify a person qualified for Position 5 who is

willing and able to serve, the commissioners court shall appoint

to the place a person who is:

(A) at least 18 years old; and

(B) a resident of this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.

Sec. 3858.053. VACANCY. A vacancy in the office of director

shall be filled for the unexpired term by appointment in the same

manner as the office was previously filled under Section

3858.052.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.

Sec. 3858.054. PETITION; ELECTION. (a) The owner or owners of

at least 40 percent of the assessed value of property in the

district may submit a petition to the commissioners court

requesting an election of the board.

(b) If the commissioners court receives a petition under

Subsection (a), the commissioners court shall order an election

of board members in the district.

(c) The board shall give notice of the election not later than

the 30th day before the date of the election.

(d) Of the directors elected to the board in an election under

this section, the terms of the directors appointed for positions

1 through 3 expire on the third June 1 after the election, and

the terms of directors appointed for positions 4 and 5 expire on

June 1 following the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.

Sec. 3858.055. DIRECTOR'S BOND AND OATH. (a) Section 375.067,

Local Government Code, does not apply to a director.

(b) Each director shall file the director's constitutional oath

of office with the district, and the district shall retain the

oath in the district's records.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.

For expiration of this section, see Subsection (d).

Sec. 3858.056. INITIAL DIRECTORS. (a) The initial board

consists of the following directors:

Position

Name of Director

1

Silver Garza

2

Scott Roberts

3

Ginger Faught

4

Ken Manning

5

Michelle Fischer

(b) The terms of the initial directors appointed for positions 1

through 3 expire June 1, 2013, and the terms of the initial

directors appointed for positions 4 and 5 expire June 1, 2011.

(c) Section 3858.052 does not apply to this section.

(d) This section expires June 1, 2014.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3858.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district was created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.

Sec. 3858.102. IMPROVEMENT PROJECTS. (a) The district may

provide, or it may enter into contracts with a governmental or

private entity to provide, the following types of improvement

projects or activities in support of or incidental to those

projects:

(1) the planning, design, construction, improvement, operation,

and maintenance of:

(A) irrigation facilities and landscaping;

(B) highway right-of-way or transit corridor beautification and

improvement;

(C) lighting, banners, and signs;

(D) a street or sidewalk;

(E) a hiking or cycling path or trail;

(F) a park, lake, garden, recreational facility, sports

facility, open space, scenic area, or related exhibit or

preserve;

(G) a fountain, plaza, or pedestrian mall;

(H) a drainage or storm-water detention improvement;

(I) a wastewater treatment and disposal facility;

(J) a water quality protection facility;

(K) a facility to enhance groundwater recharge;

(L) an alternative energy facility; or

(M) solid waste management services, including garbage

collection, recycling, and composting;

(2) the planning, design, construction, acquisition, lease,

rental, improvement, maintenance, installation, and management of

and provision of furnishings for a facility for:

(A) a conference, convention, or exhibition;

(B) a manufacturer, consumer, or trade show;

(C) a civic, community, or institutional event; or

(D) an exhibit, display, attraction, special event, or seasonal

or cultural celebration or holiday; or

(3) a special or supplemental service for the improvement and

promotion of the district or for the protection of public health

and safety in the district, including:

(A) advertising;

(B) promotion;

(C) tourism;

(D) health and sanitation;

(E) public safety;

(F) security;

(G) fire protection or emergency medical services;

(H) business recruitment;

(I) development;

(J) elimination of traffic congestion;

(K) recreational, educational, or cultural improvements,

enhancements, and services; or

(L) any similar public improvement, facility, or service.

(b) The district may not undertake a project under this section

unless the board determines the project to be necessary to

accomplish the public purpose of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.

Sec. 3858.103. CONTRACTS; GIFTS; DONATIONS. The district may:

(1) contract with any person to accomplish any district purpose,

including a contract for:

(A) the payment, repayment, or reimbursement of costs incurred

by that person on behalf of the district, including all or part

of the costs of an improvement project and interest on the

reimbursed costs;

(B) the use, occupancy, lease, rental, operation, maintenance,

or management of all or part of a proposed or existing

improvement project; or

(C) the provision of law enforcement services to the district

for a fee;

(2) apply for and contract with any person to receive,

administer, and perform a duty or obligation of the district

under a federal, state, local, or private gift, grant, loan,

conveyance, transfer, bequest, or other financial assistance

arrangement relating to investigation, planning, analysis, study,

design, acquisition, construction, improvement, completion,

implementation, or operation by the district or others of a

proposed or existing improvement project; and

(3) accept a grant or donation from any person.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.

Sec. 3858.104. RULES; ENFORCEMENT. (a) The district may adopt

and enforce rules:

(1) to administer or operate the district;

(2) for the use, enjoyment, availability, protection, security,

and maintenance of the district's property and facilities; or

(3) to provide for public safety and security in the district.

(b) The district may enforce its rules by injunctive relief.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.

Sec. 3858.105. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, does not apply to the formation of a district

contract.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.

Sec. 3858.106. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 3858.151. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.

Sec. 3858.152. NO AUTHORITY TO ISSUE BONDS. The district may

not issue bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.

Sec. 3858.153. AD VALOREM TAX; ELECTION. (a) The district must

hold an election in the manner provided by Subchapter L, Chapter

375, Local Government Code, to obtain voter approval before the

district imposes an ad valorem tax.

(b) If authorized at an election under Subsection (a) and

subject to Subsection (c), the district may impose an annual ad

valorem tax on taxable property in the district to:

(1) maintain and operate the district;

(2) construct or acquire improvements; or

(3) provide a service.

(c) The board may impose a tax on residential property in the

district only if the revenue requirements of the district are not

satisfied by the other taxes imposed by the board.

(d) The board shall determine the tax rate. The tax rate may

not exceed 15 cents per $100 valuation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.

Sec. 3858.154. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.

Sec. 3858.155. SALES AND USE TAX; ELECTION. (a) Except as

otherwise provided by this section, Subtitles A and B, Title 2,

Tax Code, and Chapter 151, Tax Code, apply to a tax imposed under

this section and to the administration and enforcement of that

tax in the same manner that those laws apply to a state tax.

(b) Except as otherwise provided by this chapter, Chapter 321,

Tax Code, applies to the imposition, computation, administration,

and governance of a sales and use tax imposed under this section.

(c) The board may impose a tax on the receipts from the sale at

retail of taxable items within the district, and an excise tax on

the use, storage, or other consumption in the district of taxable

items purchased, leased, or rented from a retailer in the

district if authorized by a majority of the voters of the

district voting at an election called for that purpose and held

in the manner provided by Subchapter L, Chapter 375, Local

Government Code.

(d) The tax may be imposed in one-eighth of one percent

increments not to exceed the rate authorized by the district

voters.

(e) A tax under this section is applied to the sales price of a

taxable item.

(f) The board may not adopt a sales and use tax if as a result

of the adoption of the tax the combined rate of all sales and use

taxes imposed by the board and other political subdivisions of

this state having territory in the district would exceed two

percent at any location in the district.

(g) If the voters of the district approve the adoption of the

tax at an election held on the same election date on which

another political subdivision adopts a sales and use tax or

approves an increase in the rate of its sales and use tax and as

a result the combined rate of all sales and use taxes imposed by

the district and other political subdivisions of this state

having territory in the district would exceed two percent at any

location in the district, the election to adopt a sales and use

tax under this chapter has no effect.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.

Sec. 3858.156. HOTEL OCCUPANCY TAX. The district may impose a

hotel occupancy tax in the manner that Chapter 351, Tax Code,

provides for a municipality. A tax imposed under this section

may not exceed seven percent of the price paid for lodging in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.

Sec. 3858.157. ACCOUNTING. (a) On the conclusion of each

fiscal year, the board shall obtain from an independent entity a

review of the district's financial activities for the preceding

fiscal year.

(b) Not later than September 1, the board annually shall submit

to the commissioners court a written report containing:

(1) the findings of a review under Subsection (a);

(2) if not included in the review, accounting records of the

preceding fiscal year; and

(3) a summary of the activities of the district during the

preceding fiscal year.

(c) Notwithstanding Subsection (b), the board shall submit its

initial annual report not later than September 1, 2010. This

subsection expires October 1, 2010.

Added by Acts 2009, 81st Leg., R.S., Ch.

1203, Sec. 1, eff. June 19, 2009.



CHAPTER 3859. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 9

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3859. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 9

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3859.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Harris County Improvement District No.

9.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.002. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 9. A

special district known as the "Harris County Improvement District

No. 9" is a governmental agency and political subdivision of this

state.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing Harris

County, the City of Houston, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the area of the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County or the City of Houston from

providing the level of services provided as of September 1, 2007,

to the area in the district or to release the county or the city

from the obligations of each entity to provide services to that

area. The district is created to supplement and not to supplant

the county or city services provided in the area in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) Each improvement project or service authorized by this

chapter is essential to carry out a public purpose.

(d) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(e) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

area as a community and business center;

(3) promote the health, safety, welfare, and enjoyment of the

public by providing public art and pedestrian ways and by

landscaping and developing certain areas in the district, which

are necessary for the restoration, preservation, and enhancement

of scenic and aesthetic beauty;

(4) promote and benefit commercial development and commercial

areas in the district; and

(5) promote and develop public transportation and pedestrian

facilities and systems using new and alternative means that are

attractive, safe, and convenient, including securing expanded and

improved transportation and pedestrian facilities and systems,

to:

(A) address the problem of traffic congestion in the district,

the need to control traffic and improve pedestrian safety, and

the limited availability of money; and

(B) benefit the land and other property in the district and the

residents, employers, employees, visitors, and consumers in the

district and the public.

(f) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(g) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2 of the Act

enacting this chapter, as that territory may have been modified

under:

(1) Section 3859.106;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district contained in

Section 2 of the Act enacting this chapter form a closure. A

mistake in the field notes or in copying the field notes in the

legislative process does not in any way affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond, including a

refunding bond, for a purpose for which the district is created

or to pay the principal of and interest on the bond;

(3) the district's right to impose and collect an assessment or

tax; or

(4) the legality or operation of the district or the board.

(c) A description of the district's boundaries shall be filed

with the Texas Commission on Environmental Quality. The

commission by order may correct a mistake in the description of

the district's boundaries.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.006. TORT LIABILITY. The district is a governmental

unit under Chapter 101, Civil Practice and Remedies Code, and the

operations of the district are essential government functions and

are not proprietary functions for any purpose, including the

application of Chapter 101, Civil Practice and Remedies Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.007. ELIGIBILITY FOR REINVESTMENT ZONES. All or any

part of the area of the district is eligible to be included in a

tax increment reinvestment zone created by the City of Houston

under Chapter 311, Tax Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3859.051. BOARD OF DIRECTORS; TERMS. (a) The district is

governed by a board of 11 directors who serve staggered terms of

four years with five or six directors' terms expiring June 1 of

each odd-numbered year.

(b) The board by resolution may increase or decrease the number

of directors on the board, but only if a majority of the board

finds that it is in the best interest of the district to do so.

The board may not:

(1) increase the number of directors to more than 15; or

(2) decrease the number of directors to fewer than five.

(c) Sections 49.053, 49.054, 49.056, 49.057, 49.058, and 49.060,

Water Code, apply to the board.

(d) Subchapter D, Chapter 375, Local Government Code, applies to

the board to the extent that subchapter does not conflict with

this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.052. APPOINTMENT OF DIRECTORS ON INCREASE IN BOARD

SIZE. If the board increases the number of directors under

Section 3859.051, the board shall appoint qualified persons to

fill the new director positions and shall provide for staggering

the terms of the directors serving in the new positions. On

expiration of the term of a director appointed under this

section, a succeeding director shall be appointed and qualified

as provided by Subchapter D, Chapter 375, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

For expiration of this section, see Subsection (d).

Sec. 3859.053. INITIAL DIRECTORS. (a) The initial board

consists of:

Pos. No.

Name of Director

1

Danny Perkins

2

Helen Bonsall

3

George Yeiter

4

Sue DeHaven

5

Ann Collum

6

Mary Case

7

Marjorie Evans

8

Joann Lemon

9

Darryl Bailey

10

Sushma Jasti

11

Edwin Lowe

(b) Of the initial directors, the terms of directors appointed

for positions 1 through 6 expire June 1, 2011, and the terms of

directors appointed for positions 7 through 11 expire June 1,

2009.

(c) Section 3859.051 does not apply to this section.

(d) This section expires September 1, 2011.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3859.101. DISTRICT POWERS. The district has:

(1) all powers necessary to accomplish the purposes for which

the district was created;

(2) the rights, powers, privileges, authority, and functions of

a district created under Chapter 375, Local Government Code;

(3) the powers, duties, and contracting authority specified by

Subchapters H and I, Chapter 49, Water Code;

(4) the powers given to a corporation under Chapter 505, Local

Government Code, including the power to own, operate, acquire,

construct, lease, improve, and maintain the projects described by

that chapter; and

(5) the powers of a housing finance corporation created under

Chapter 394, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.046, eff. September 1, 2009.

Sec. 3859.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as, for the same term

as, and on the same conditions as the board of directors of a

local government corporation created under Chapter 431,

Transportation Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.103. ELECTIONS. (a) District elections must be held

in the manner provided by Subchapter L, Chapter 375, Local

Government Code.

(b) The board may submit multiple purposes in a single

proposition at an election.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.104. CONTRACT FOR LAW ENFORCEMENT AND SECURITY

SERVICES. The district may contract with:

(1) Harris County or the City of Houston for the county or city

to provide law enforcement and security services for a fee; and

(2) a private entity for the private entity to provide

supplemental security services.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.105. ECONOMIC DEVELOPMENT PROGRAMS AND OTHER POWERS

RELATED TO PLANNING AND DEVELOPMENT. (a) The district may

establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money, including bond

proceeds; and

(2) provide district personnel and services.

(b) The district has all of the powers of a municipality under

Chapter 380, Local Government Code.

(c) The district is eligible to receive a grant from a

municipality under Chapter 380, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.106. ANNEXATION OR EXCLUSION OF TERRITORY. The

district may annex or exclude land from the district in the

manner provided by Subchapter C, Chapter 375, Local Government

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.107. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. PUBLIC TRANSIT SYSTEM AND PARKING FACILITIES

Sec. 3859.151. PUBLIC TRANSIT SYSTEM; PETITION REQUIRED. (a)

The district may acquire, lease as lessor or lessee, construct,

develop, own, operate, and maintain a public transit system to

serve the area within the boundaries of the district.

(b) Before the district may act under Subsection (a), a petition

must be filed with the district requesting the action with regard

to a public transit system. The petition must be signed by

owners of property representing a majority of either the total

assessed value or the area of the real property in the district

that abuts the right-of-way in which the public transit system is

proposed to be located. The determination of a majority is based

on the property owners along the entire right-of-way of the

proposed transit project and may not be calculated on a

block-by-block basis.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.152. PARKING FACILITIES AUTHORIZED; OPERATION BY

PRIVATE ENTITY; TAX EXEMPTION. (a) The district may acquire,

lease as lessor or lessee, construct, develop, own, operate, and

maintain parking facilities, including:

(1) lots, garages, parking terminals, or other structures or

accommodations for the parking of motor vehicles; and

(2) equipment, entrances, exits, fencing, and other accessories

necessary for safety and convenience in the parking of vehicles.

(b) A parking facility of the district must be either leased to

or operated on behalf of the district by a private entity or an

entity other than the district. The district's parking

facilities are a program authorized by the legislature under

Section 52-a, Article III, Texas Constitution, and accomplish a

public purpose under that section even if leased or operated by a

private entity for a term of years.

(c) The district's public parking facilities and any lease to a

private entity are exempt from the payment of ad valorem taxes

and state and local sales and use taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.153. RULES. The district may adopt rules covering its

public transit system or its public parking facilities except

that a rule relating to or affecting the use of the public

right-of-way or a requirement for off-street parking is subject

to all applicable municipal charter, code, or ordinance

requirements.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.154. FINANCING OF PUBLIC TRANSIT SYSTEM OR PARKING

FACILITIES. (a) The district may use any of its resources,

including revenue, assessments, taxes, and grant or contract

proceeds, to pay the cost of acquiring and operating a public

transit system or public parking facilities.

(b) The district may set and impose fees, charges, or tolls for

the use of the public transit system or the public parking

facilities and may issue bonds or notes to finance the cost of

these facilities.

(c) Except as provided by Section 3859.151, if the district pays

for or finances the cost of acquiring or operating a public

transit system or public parking facilities with resources other

than assessments, a petition of property owners or a public

hearing is not required.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.155. PAYMENT IN LIEU OF TAXES TO OTHER TAXING UNIT.

If the district's acquisition of property for a parking facility

that is leased to or operated by a private entity results in the

removal from a taxing unit's tax rolls of real property otherwise

subject to ad valorem taxation, the district shall pay to the

taxing unit in which the property is located, on or before

January 1 of each year, as a payment in lieu of taxes, an amount

equal to the ad valorem taxes that otherwise would have been

imposed for the preceding tax year on that real property by the

taxing unit, without including the value of any improvements

constructed on the property.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. FINANCIAL PROVISIONS

Sec. 3859.201. AUTHORITY TO IMPOSE ASSESSMENTS, AD VALOREM

TAXES, AND IMPACT FEES. The district may impose, assess, charge,

or collect an assessment, an ad valorem tax, an impact fee, or

another fee in accordance with Chapter 49, Water Code, for a

purpose specified by Chapter 375, Local Government Code, or as

needed to exercise a power or function or to accomplish a purpose

or duty for which the district was created.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.202. MAINTENANCE TAX. (a) If authorized at an

election held in accordance with Section 3859.103, the district

may impose an annual ad valorem tax on taxable property in the

district to maintain, restore, replace, or operate the district

and improvements that the district constructs or acquires or the

district's facilities, works, or services.

(b) The board shall determine the tax rate.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.203. ASSESSMENT IN PART OF DISTRICT. An assessment

may be imposed on only a part of the district if only that part

will benefit from the service or improvement.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.204. PETITION REQUIRED FOR ASSESSMENT AND FOR

FINANCING SERVICES AND IMPROVEMENTS. (a) The board may not

impose an assessment or finance a service or improvement project

under this chapter unless a written petition requesting the

improvement or service has been filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district or in the area of the district that will

be subject to the assessment as determined by the most recent

certified tax appraisal roll for Harris County; or

(2) at least 25 persons who own real property in the district or

the area of the district that will be subject to the assessment,

if more than 25 persons own real property in the district or area

that will be subject to the assessment as determined by the most

recent certified tax appraisal roll for Harris County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.205. ASSESSMENTS CONSIDERED TAXES. For purposes of a

title insurance policy issued under Title 11, Insurance Code, an

assessment is a tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.206. LIENS FOR ASSESSMENTS; SUITS TO RECOVER

ASSESSMENTS. (a) An assessment imposed on property under this

chapter is a personal obligation of the person who owns the

property on January 1 of the year for which the assessment is

imposed. If the person transfers title to the property, the

person is not relieved of the obligation.

(b) On January 1 of the year for which an assessment is imposed

on a property, a lien attaches to the property to secure the

payment of the assessment and any interest accrued on the

assessment. The lien has the same priority as a lien for

district taxes.

(c) Not later than the fourth anniversary of the date on which a

delinquent assessment became due, the district may file suit to

foreclose the lien or to enforce the obligation for the

assessment, or both, and for any interest accrued.

(d) In addition to recovering the amount of the assessment and

any accrued interest, the district may recover reasonable costs,

including attorney's fees, that the district incurs in

foreclosing the lien or enforcing the obligation. The costs may

not exceed an amount equal to 20 percent of the assessment and

interest.

(e) If the district does not file a suit in connection with a

delinquent assessment on or before the last date on which the

district may file suit under Subsection (c), the assessment and

any interest accrued is considered paid.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.207. PROPERTY OF CERTAIN UTILITIES EXEMPT FROM

ASSESSMENT AND IMPACT FEES. The district may not impose an

impact fee or assessment on the property, including equipment or

facilities, of:

(1) an electric utility as defined by Section 31.002, Utilities

Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a cable operator as defined by 47 U.S.C. Section 522.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.208. USE OF ELECTRICAL OR OPTICAL LINES. (a) The

district may impose an assessment to pay the cost of:

(1) burying or removing electrical power lines, telephone lines,

cable or fiber optic lines, or any other type of electrical or

optical line;

(2) removing poles and any elevated lines using the poles; and

(3) reconnecting the lines described by Subdivision (2) to the

buildings or other improvements to which the lines were

connected.

(b) The district may acquire, operate, or charge fees for the

use of the district conduits for:

(1) another person's:

(A) telecommunications network;

(B) fiber-optic cable; or

(C) electronic transmission line; or

(2) any other type of transmission line or supporting facility.

(c) The district may not require a person to use a district

conduit.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

Sec. 3859.209. DEBT. The district may issue bonds, notes, or

other debt obligations in accordance with Subchapters I and J,

Chapter 375, Local Government Code, for a purpose specified by

that chapter or as required to exercise a power or function or to

accomplish a purpose or duty for which the district was created.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.

SUBCHAPTER F. DISSOLUTION

Sec. 3859.251. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

(a) The district may be dissolved as provided by Subchapter M,

Chapter 375, Local Government Code, except that Section 375.264,

Local Government Code, does not apply to the district.

(b) If the district has debt when it is dissolved, the district

shall remain in existence solely for the purpose of discharging

its bonds or other obligations according to their terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1288, Sec. 1, eff. June 15, 2007.



CHAPTER 3860. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 10

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3860. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 10

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3860.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Harris County Improvement District No.

10.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.002. NATURE OF DISTRICT. The district is a special

district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing Harris

County, the City of Houston, the Metropolitan Transit Authority

of Harris County, and other political subdivisions to contract

with the district, the legislature has established a program to

accomplish the public purposes set out in Section 52-a, Article

III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, parking, housing, recreation, the arts, safety,

and the public welfare in the area of the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County or the City of Houston from

providing the level of services provided as of September 1, 2007,

to the area in the district. The district is created to

supplement and not to supplant the county or city services

provided in the area in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) Each improvement project or service authorized by this

chapter is essential to carry out a public purpose.

(d) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(e) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

area as a residential neighborhood and a commercially viable

area;

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty;

(4) promote and benefit commercial development and commercial

areas in the district; and

(5) promote and develop public transportation and pedestrian

facilities and systems using new and alternative means that are

attractive, safe, and convenient, including securing expanded and

improved transportation and pedestrian facilities and systems,

to:

(A) address the problem of traffic congestion in the district,

the need to control traffic and improve pedestrian safety, and

the limited availability of money; and

(B) benefit the land and other property in the district and the

residents, employers, employees, visitors, and consumers in the

district and the public.

(f) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(g) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2 of the Act

enacting this chapter, as that territory may have been modified

under:

(1) Subchapter J, Chapter 49, Water Code;

(2) Section 3860.111; or

(3) other law.

(b) The boundaries and field notes of the district contained in

Section 2 of the Act enacting this chapter form a closure. A

mistake in the field notes or in copying the field notes in the

legislative process does not in any way affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond, including a

refunding bond, for a purpose for which the district is created

or to pay the principal of and interest on the bond;

(3) the district's right to impose and collect an assessment or

tax; or

(4) the legality or operation of the district or the board.

(c) A description of the district's boundaries shall be filed

with the Texas Commission on Environmental Quality. The

commission by order may correct a mistake in the description of

the district's boundaries.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.006. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.007. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3860.051. COMPOSITION; TERMS. (a) The district is

governed by a board of 14 voting directors who serve staggered

terms of four years, with seven directors' terms expiring June 1

of each odd-numbered year.

(b) The board by order or resolution may increase or decrease

the number of voting directors on the board, but only if it is in

the best interest of the district to do so. The board may not:

(1) increase the number of directors to more than 15; or

(2) decrease the number of directors to fewer than five.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.052. APPOINTMENT OF DIRECTORS. The mayor and members

of the governing body of the City of Houston shall appoint voting

directors from persons recommended by the board. A person is

appointed if a majority of the members of the governing body,

including the mayor, vote to appoint that person.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.053. NONVOTING DIRECTORS. (a) The following persons

serve as nonvoting directors:

(1) the directors of the following departments of the City of

Houston or a person designated by that director:

(A) parks and recreation;

(B) planning and development; and

(C) public works; and

(2) the City of Houston's chief of police.

(b) If a department described by Subsection (a) is consolidated,

renamed, or changed, the board may appoint a director of the

consolidated, renamed, or changed department as a nonvoting

director. If a department described by Subsection (a) is

abolished, the board may appoint a representative of another

department that performs duties comparable to those performed by

the abolished department.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.054. QUORUM. (a) A majority of the board is a

quorum.

(b) Nonvoting directors and vacant director positions are not

counted for the purposes of establishing a board quorum.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.055. CONFLICTS OF INTEREST; ONE-TIME AFFIDAVIT. (a)

Except as provided by this section:

(1) a director may participate in all board votes and decisions;

and

(2) Chapter 171, Local Government Code, governs conflicts of

interest for directors.

(b) Section 171.004, Local Government Code, does not apply to

the district. A director who has a substantial interest in a

business or charitable entity that will receive a pecuniary

benefit from a board action shall file a one-time affidavit

declaring the interest. An additional affidavit is not required

if the director's interest changes. After the affidavit is filed

with the board secretary, the director may participate in a

discussion or vote on that action if:

(1) a majority of the directors have a similar interest in the

same entity; or

(2) all other similar business or charitable entities in the

district will receive a similar pecuniary benefit.

(c) A director who is also an officer or employee of a public

entity may not participate in the discussion of or vote on a

matter regarding a contract with that public entity.

(d) For purposes of this section, a director has a substantial

interest in a charitable entity in the same manner that a person

would have a substantial interest in a business entity under

Section 171.002, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.056. COMPENSATION OF VOTING DIRECTORS. Voting

directors may receive fees of office and reimbursement of

expenses as provided by Section 49.060, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

For expiration of this section, see Subsection (d).

Sec. 3860.057. INITIAL VOTING DIRECTORS. (a) The initial board

consists of the following voting directors:

Pos. No.

Name of Director

1

Vivian Harris

2

Homer Clark

3

Rita Foretich

4

Lance Gilliam

5

Melva Thorton

6

Eileen Barrett Williams

7

Rhonda Jordan

8

Willie Belle Boone

9

Rev. Wallace Lockett

10

Rev. Jefferson

11

Anganette Young

12

Theldon Branch

13

Mark O'Sikes

14

Keith Wade

(b) Of the initial voting directors, the terms of directors

appointed for even-numbered positions expire June 1, 2009, and

the terms of directors appointed for odd-numbered positions

expire June 1, 2011.

(c) Section 3860.052 does not apply to this section.

(d) This section expires September 1, 2011.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3860.101. GENERAL DISTRICT POWERS. The district has all

powers necessary to accomplish the purposes for which the

district was created.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.102. DEVELOPMENT CORPORATION AND HOUSING CORPORATION

POWERS OF DISTRICT. The district may exercise the powers given

to:

(1) a corporation under Chapter 505, Local Government Code,

including the power to own, operate, acquire, construct, lease,

improve, and maintain the projects described by that chapter; and

(2) a housing finance corporation under Chapter 394, Local

Government Code, to provide housing or residential development

projects in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.047, eff. September 1, 2009.

Sec. 3860.103. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as, for the same term

as, and on the same conditions as the board of directors of a

local government corporation created under Chapter 431,

Transportation Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.104. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.105. CONTRACT FOR LAW ENFORCEMENT SERVICES. To

protect the public interest, the district may contract with:

(1) Harris County or the City of Houston for the county or the

city to provide law enforcement services in the district for a

fee; and

(2) a private entity for the private entity to provide

supplemental security services.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.106. APPROVAL BY CITY OF HOUSTON. (a) Except as

provided by Subsection (b), the district must obtain the approval

of the City of Houston's governing body for:

(1) the issuance of a bond for each improvement project;

(2) the plans and specifications of the improvement project

financed by the bond; and

(3) the plans and specifications of any district improvement

project related to the use of land owned by the City of Houston,

an easement granted by the City of Houston, or a right-of-way of

a street, road, or highway.

(b) If the district obtains the approval of the City of

Houston's governing body of a capital improvements budget for a

period not to exceed five years, the district may finance the

capital improvements and issue bonds specified in the budget

without further approval from the City of Houston.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.107. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to an organization that:

(1) is an organization exempt from taxation under Section

501(a), Internal Revenue Code of 1986, as an organization

described by Section 501(c)(3), (4), or (6) of that code; and

(2) performs a service or provides an activity consistent with

the furtherance of a district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.108. ROAD POWERS. The district may exercise the

powers given to:

(1) a road district created under Chapter 257, Transportation

Code; and

(2) a road utility district created under Chapter 441,

Transportation Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.109. AIR RIGHTS; CONSTRUCTION. The district may

acquire air rights and may construct improvements on property on

which it only owns air rights.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.110. ADDITIONAL PROPERTY RIGHTS; LEASEHOLDS. The

district may construct improvements on property on which it only

has a leasehold interest and may own undivided interests in

buildings and other improvements.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.111. DIVISION OF DISTRICT. (a) The district shall be

divided into two districts only if the district is not imposing

ad valorem taxes.

(b) Not later than the 60th day after the effective date of the

Act creating this chapter, the board shall adopt an order

dividing the district into two districts. The original district

includes all district territory not included in the new district.

The new district includes all the territory included in state

representative district 131 on the date the division is

effective. Neither district may request consent to its creation

from the City of Houston until the order dividing the district is

adopted.

(c) After the division of the district:

(1) the original district is governed by a board of seven voting

directors consisting of the directors appointed to positions 8

through 14; and

(2) the new district is governed by a board of seven voting

directors consisting of the directors appointed to positions one

through seven of the original district.

(d) An order dividing the district must:

(1) name the new district;

(2) describe the boundaries of the new district;

(3) name the initial directors of the new district; and

(4) divide the assets and liabilities in any manner between the

new district and the original district.

(e) Not later than the 10th day after the date the board adopts

the order, the district shall file the order with the Texas

Commission on Environmental Quality and record the order in the

real property records of Harris County.

(f) The new district has all the powers and duties of the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.112. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. PUBLIC TRANSIT SYSTEM AND PARKING FACILITIES

Sec. 3860.151. PUBLIC TRANSIT SYSTEM. The district may acquire,

lease as lessor or lessee, construct, develop, own, operate, and

maintain a public transit system to serve the area in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.152. PARKING FACILITIES AUTHORIZED; OPERATION BY

PRIVATE ENTITY; TAX EXEMPTION. (a) The district may acquire,

lease as lessor or lessee, construct, develop, own, operate, and

maintain parking facilities, including:

(1) lots, garages, parking terminals, or other structures or

accommodations for the parking of motor vehicles; and

(2) equipment, entrances, exits, fencing, and other accessories

necessary for safety and convenience in the parking of vehicles.

(b) A parking facility of the district must be either leased to

or operated on behalf of the district by a private entity or an

entity other than the district. The district's parking

facilities are a program authorized by the legislature under

Section 52-a, Article III, Texas Constitution, and accomplish a

public purpose under that section even if leased or operated by a

private entity for a term of years.

(c) The district's public parking facilities and any lease to a

private entity are exempt from the payment of ad valorem taxes

and state and local sales and use taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.153. RULES. The district may adopt rules covering its

public transit system or its public parking facilities except

that a rule relating to or affecting the use of the public

right-of-way or a requirement for off-street parking is subject

to all applicable municipal charter, code, or ordinance

requirements.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.154. FINANCING OF PUBLIC TRANSIT SYSTEM OR PARKING

FACILITIES. (a) The district may use any of its resources,

including revenue, assessments, taxes, and grant or contract

proceeds, to pay the cost of acquiring and operating a public

transit system or public parking facilities.

(b) The district may set and impose fees, charges, or tolls for

the use of the public transit system or the public parking

facilities and may issue bonds or notes to finance the cost of

these facilities.

(c) If the district pays for or finances the cost of acquiring

or operating a public transit system or public parking facilities

with resources other than assessments, a petition of property

owners or a public hearing is not required.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.155. AGREEMENT WITH RAPID TRANSIT AUTHORITY. (a) In

this section, "authority" means a rapid transit authority created

under Chapter 451, Transportation Code.

(b) The district and an authority may agree to jointly

construct, own, operate, and maintain a transit facility or a

parking facility under the terms the authority and district

desire.

(c) The agreement may provide that the district and the

authority exchange or trade land provided that each party to the

agreement receives fair market value. The authority is not

required to offer any property that it proposes to trade to the

district for sale to the public or for sale to any abutting

property owner.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. FINANCIAL PROVISIONS

Sec. 3860.201. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.202. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS. (a) The board may not finance a service or

improvement project with assessments under this chapter unless a

written petition requesting that service or improvement has been

filed with the board.

(b) A petition requesting a project financed by assessment must

be signed by:

(1) the owners of a majority of the assessed value of real

property in the district subject to assessment according to the

most recent certified tax appraisal roll for Harris County; or

(2) at least 25 owners of real property in the district that

will be subject to the assessment, if more than 25 persons own

real property subject to the assessment in the district according

to the most recent certified tax appraisal roll for Harris

County.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.203. MAINTENANCE TAX. (a) If authorized at an

election held in accordance with Section 3860.208, the district

may impose an annual ad valorem tax on taxable property in the

district to:

(1) administer the district;

(2) maintain and operate the district;

(3) construct or acquire improvements; or

(4) provide a service.

(b) The board shall determine the tax rate.

(c) An owner of real property in the district, except property

exempt under the Texas or United States Constitution or under the

Tax Code, is liable for the payment of ad valorem taxes imposed

by the district on the property.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.204. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.205. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.206. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue bonds or other obligations payable wholly or partly

from assessments, impact fees, revenue, grants, or other money of

the district, or any combination of those sources of money, to

pay for any authorized district purpose.

(b) In exercising the district's power to borrow, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.207. LIMIT ON PARKS AND RECREATION BONDS. Bonds

issued to finance parks and recreational facilities may not

exceed one percent of the assessed value of the real property in

the district according to the most recent certified tax appraisal

roll for Harris County.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.208. TAX AND BOND ELECTIONS. (a) The district shall

hold an election in the manner provided by Subchapter L, Chapter

375, Local Government Code, to obtain voter approval before the

district imposes a maintenance tax or issues bonds payable from

ad valorem taxes.

(b) The board may not include more than one purpose in a single

proposition at an election.

(c) Section 375.243, Local Government Code, does not apply to

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.209. POWERS OF MUNICIPAL UTILITY DISTRICT TO ESTABLISH

DEFINED AREAS AND DESIGNATED PROPERTY; TAXES; BONDS. (a) The

district has the powers of a municipal utility district under

Subchapter J, Chapter 54, Water Code, including the power to:

(1) implement a plan adopted under that subchapter;

(2) issue bonds; and

(3) impose a tax in a defined area established under that

subchapter.

(b) The district may exercise the powers described by Subsection

(a) regardless of whether the district is composed of the minimum

number of acres provided by Section 54.801, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.210. MUNICIPALITY NOT REQUIRED TO PAY DISTRICT

OBLIGATIONS. Except as provided by Section 375.263, Local

Government Code, a municipality is not required to pay a bond,

note, or other obligation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

Sec. 3860.211. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, applies to the district only for a contract that

has a value greater than $25,000.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.

SUBCHAPTER F. DISSOLUTION

Sec. 3860.251. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

(a) The board may dissolve the district regardless of whether

the district has debt. Section 375.264, Local Government Code,

does not apply to the district.

(b) If the district has debt when it is dissolved, the district

shall remain in existence solely for the purpose of discharging

its debts. The dissolution is effective when all debts have been

discharged.

Added by Acts 2007, 80th Leg., R.S., Ch.

968, Sec. 1, eff. June 15, 2007.



CHAPTER 3861. VIRIDIAN MUNICIPAL MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3861. VIRIDIAN MUNICIPAL MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3861.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "City" means the City of Arlington.

(3) "District" means the Viridian Municipal Management District.

(4) "Improvement project" means any program or project

authorized by Section 3861.102, inside or outside the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.002. CREATION AND NATURE OF DISTRICT. The district is

a special district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.003. PURPOSE; LEGISLATIVE FINDINGS. (a) The creation

of the district is essential to accomplish the purposes of

Sections 52 and 52-a, Article III, and Section 59, Article XVI,

Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the city

and other political subdivisions to contract with the district,

the legislature has established a program to accomplish the

public purposes set out in Section 52-a, Article III, Texas

Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve the city or Tarrant County from providing

the level of services provided as of the effective date of the

Act enacting this chapter to the area in the district. The

district is created to supplement and not to supplant the city

and county services provided in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to further the public purposes of:

(1) developing and diversifying the economy of the state;

(2) eliminating unemployment and underemployment;

(3) providing quality residential housing; and

(4) developing or expanding transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a residential community and business

center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, and street art objects are parts of and

necessary components of a street and are considered to be an

improvement project that includes a street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2 of the Act

enacting this chapter, as that territory may have been modified

under:

(1) Section 3861.107; or

(2) other law.

(b) A mistake in the field notes of the district contained in

Section 2 of the Act enacting this chapter or in copying the

field notes in the legislative process does not in any way

affect:

(1) the district's organization, existence, or validity;

(2) the district's right to contract, including the right to

issue any type of bond or other obligation for a purpose for

which the district is created;

(3) the district's right to impose or collect an assessment,

tax, or any other revenue; or

(4) the legality or operation of the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. (a)

All or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created by the city under

Chapter 311, Tax Code;

(2) a tax abatement reinvestment zone created by the city under

Chapter 312, Tax Code; or

(3) an enterprise zone created by the city under Chapter 2303,

Government Code.

(b) If the city creates a tax increment reinvestment zone

described by Subsection (a), the city and the board of directors

of the zone, by contract with the district, may grant money

deposited in the tax increment fund to the district to be used by

the district for the purposes permitted for money granted to a

corporation under Section 380.002(b), Local Government Code,

including the right to pledge the money as security for any bonds

issued by the district for an improvement project.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3861.051. GOVERNING BODY; TERMS. The district is governed

by a board of five directors who serve staggered terms of four

years, with two or three directors' terms expiring May 31 of each

even-numbered year.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.052. ELECTION DATE. The board shall hold elections

for directors on the uniform election date in May in

even-numbered years.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.053. ELIGIBILITY. (a) To be qualified to serve as a

director, a person must own land in the district.

(b) Section 49.052, Water Code, does not apply to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.054. VACANCY. (a) The remaining directors shall fill

a vacancy on the board by appointing a person who meets the

qualifications prescribed by Section 3861.053.

(b) If there are fewer than three directors, the governing body

of the city shall appoint the necessary number of directors to

fill all board vacancies.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.055. DIRECTOR'S OATH OR AFFIRMATION. A director's

oath or affirmation of office shall be filed with the district

and the district shall retain the oath or affirmation in the

district records.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.056. OFFICERS. The board shall elect from among the

directors a chair, a vice chair, and a secretary.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.057. COMPENSATION; EXPENSES. (a) The district may

compensate each director in an amount not to exceed $50 for each

board meeting. The total amount of compensation per director per

year may not exceed $2,000.

(b) A director is entitled to reimbursement for necessary and

reasonable expenses incurred in carrying out the duties and

responsibilities of a director.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

For expiration of this section, see Subsection (c).

Sec. 3861.058. INITIAL DIRECTORS. (a) The initial board

consists of the following directors:

Pos. No.

Name of Director

1

Donald Huffines

2

Phillip Huffines

3

Sue Blankenship

4

Robert Kembel

5

Elvio Bruni

(b) Of the initial directors, the terms of directors appointed

for positions 1 and 2 expire May 31, 2008, and the terms of

directors appointed for positions 3 through 5 expire May 31,

2010.

(c) This section expires September 1, 2011.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3861.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties provided by:

(1) the general laws relating to conservation and reclamation

districts created under Section 59, Article XVI, Texas

Constitution, including Chapters 49 and 54, Water Code, except

that the district's bonds and other securities are not subject to

the jurisdiction or supervision of the Texas Commission on

Environmental Quality under Chapter 49, Water Code, or other law;

(2) the general laws relating to road districts and road utility

districts created under Section 52(b), Article III, Texas

Constitution, including Chapter 441, Transportation Code;

(3) Subchapter A, Chapter 372, Local Government Code, in the

same manner as a municipality or a county; and

(4) Chapters 375 and 505, Local Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.048, eff. September 1, 2009.

Sec. 3861.102. IMPROVEMENT PROJECTS. (a) The district may

provide, or it may enter into contracts with a governmental or

private entity to provide, the following types of improvement

projects or activities in support of or incidental to those

projects:

(1) a supply and distribution facility or system to provide

potable and city-approved nonpotable water to the residents and

businesses of the district, including a wastewater collection

facility;

(2) a paved road or street, or turnpike, inside and outside the

district to the extent authorized by Section 52, Article III,

Texas Constitution;

(3) the planning, design, construction, improvement, and

maintenance of:

(A) landscaping;

(B) highway right-of-way or transit corridor beautification and

improvement;

(C) lighting, banners, and signs;

(D) a street or sidewalk;

(E) a hiking and cycling path or trail;

(F) a pedestrian walkway, skywalk, crosswalk, or tunnel;

(G) a park, lake, garden, recreational facility, sports

facility, open space, scenic area, or related exhibit or

preserve;

(H) a fountain, plaza, or pedestrian mall; or

(I) a drainage or storm-water detention improvement;

(4) protection and improvement of the quality of storm water

that flows through the district;

(5) the planning, design, construction, improvement,

maintenance, and operation of:

(A) a water or sewer facility; or

(B) an off-street parking facility or heliport;

(6) the planning and acquisition of:

(A) public art and sculpture and related exhibits and

facilities; or

(B) an educational and cultural exhibit or facility;

(7) the planning, design, construction, acquisition, lease,

rental, improvement, maintenance, installation, and management of

and provision of furnishings for a facility for:

(A) a conference, convention, or exhibition;

(B) a manufacturer, consumer, or trade show;

(C) a civic, community, or institutional event; or

(D) an exhibit, display, attraction, special event, or seasonal

or cultural celebration or holiday;

(8) the removal, razing, demolition, or clearing of land or

improvements in connection with an improvement project;

(9) the acquisition and improvement of land or other property

for the mitigation of the environmental effects of an improvement

project;

(10) the acquisition of property or an interest in property in

connection with an authorized improvement project;

(11) a special or supplemental service for the improvement and

promotion of the district or an area adjacent to the district or

for the protection of public health and safety in or adjacent to

the district, including:

(A) advertising;

(B) promotion;

(C) tourism;

(D) health and sanitation;

(E) public safety;

(F) security;

(G) fire protection or emergency medical services;

(H) business recruitment;

(I) development;

(J) elimination of traffic congestion; and

(K) recreational, educational, or cultural improvements,

enhancements, and services; or

(12) any similar public improvement, facility, or service.

(b) The district may not undertake a project under this section

unless the board determines the project to be necessary to

accomplish a public purpose of the district.

(c) An improvement project must comply with any applicable city

requirements, including codes and ordinances.

(d) The district may not provide, conduct, or authorize any

improvement project on the city streets, highways, rights-of-way,

or easements without the consent of the governing body of the

city.

(e) Subject to any agreement between the district and the city,

the city may:

(1) by ordinance, order, or resolution require that title to all

or any portion of an improvement project vest in the city; or

(2) by ordinance, order, or resolution or other directive

authorize the district to own, encumber, maintain, and operate an

improvement project, subject to the right of the city to order a

conveyance of the project to the city on a date determined by the

city.

(f) The district shall immediately comply with any city

ordinance, order, or resolution adopted under Subsection (e).

(g) For the purposes of this section, planning, design,

construction, improvement, and maintenance of a lake includes

work done for drainage, reclamation, or recreation.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.103. GENERAL POWERS REGARDING CONTRACTS. (a) The

district may:

(1) contract with any person to accomplish any district purpose,

including a contract for:

(A) the payment, repayment, or reimbursement of costs incurred

by that person on behalf of the district, including all or part

of the costs of an improvement project and interest on the

reimbursed cost; or

(B) the use, occupancy, lease, rental, operation, maintenance,

or management of all or part of a proposed or existing

improvement project; and

(2) apply for and contract with any person to receive,

administer, and perform a duty or obligation of the district

under a federal, state, local, or private gift, grant, loan,

conveyance, transfer, bequest, or other financial assistance

arrangement relating to the investigation, planning, analysis,

study, design, acquisition, construction, improvement,

completion, implementation, or operation by the district or

others of a proposed or existing improvement project.

(b) A contract the district enters into to carry out a purpose

of this chapter may be on any terms and for any period the board

determines, including a negotiable or nonnegotiable note or

warrant payable to the city, Tarrant County, and any other

person.

(c) Any person may contract with the district to carry out the

purposes of this chapter without further statutory or other

authorization.

(d) A contract payable from ad valorem taxes for a period longer

than one year must be approved by the governing body of the city.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.104. RULES; ENFORCEMENT. (a) The district may adopt

rules:

(1) to administer or operate the district;

(2) for the use, enjoyment, availability, protection, security,

and maintenance of the district's property and facilities; or

(3) to provide for public safety and security in the district.

(b) The district may enforce its rules by injunctive relief.

(c) To the extent a district rule conflicts with a city rule,

order, or regulation, the city rule, order, or regulation

controls.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.105. NAME CHANGE. The board by resolution may change

the district's name. The board shall give written notice of the

change to the city.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.106. USE OF ROADWAY, PARK, OR OTHER PUBLIC AREA OF THE

DISTRICT. (a) The board by rule may regulate the private use of

a public roadway, open space, park, sidewalk, or similar public

area in the district. To the extent the district rules conflict

with a rule, order, or regulation of the city, the rule, order,

or regulation of the city controls. A rule may provide for the

safe and orderly use of public roadways, open spaces, parks,

sidewalks, and similar public areas or facilities.

(b) The board may require a permit for a parade, demonstration,

celebration, entertainment event, or similar nongovernmental

activity in or on a public roadway, open space, park, sidewalk,

or similar public area or facility. The board may charge a fee

for the permit application or for public safety or security

services in an amount the board considers necessary.

(c) The board may require a permit or franchise agreement with a

vendor, concessionaire, exhibitor, or similar private or

commercial person or organization for the limited use of the area

or facility on terms and on payment of a permit or franchise fee

the board may impose.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.107. ADDING OR REMOVING TERRITORY. The board may add

or remove territory under Subchapter J, Chapter 49, and Section

54.016, Water Code, except that:

(1) the addition or removal of the territory must be approved

by:

(A) the governing body of the city; and

(B) the owners of the territory being added or removed;

(2) a reference to a tax in Subchapter J, Chapter 49, or Section

54.016, Water Code, means an ad valorem tax; and

(3) territory may not be removed from the district if bonds or

other obligations of the district payable, wholly or partly, from

ad valorem taxes on the territory are outstanding.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.108. ECONOMIC DEVELOPMENT. The district may create

economic development programs and exercise the economic

development powers that:

(1) Chapter 380, Local Government Code, provides to a

municipality with a population of more than 100,000; and

(2) Chapter 1509, Government Code, provides to any municipality.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.109. TERMS OF EMPLOYMENT; COMPENSATION. The board may

employ and establish the terms of employment and compensation of

an executive director or general manager and any other district

employees the board considers necessary.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.110. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 3861.151. GENERAL POWERS REGARDING FINANCIAL MATTERS.

Except as provided by Section 3861.161, the district may:

(1) impose an ad valorem tax on all taxable property in the

district, including industrial, commercial, and residential

property, to pay for an improvement project;

(2) impose an assessment on property in the district in the

manner provided for:

(A) a district under Subchapters A, E, and F, Chapter 375, Local

Government Code; or

(B) a municipality or county under Subchapter A, Chapter 372,

Local Government Code;

(3) provide or secure the payment or repayment of the costs and

expenses of the establishment, administration, and operation of

the district and the district's costs or share of the costs or

revenue of an improvement project or district contractual

obligation or indebtedness by or through:

(A) a lease, installment purchase contract, or other agreement

with any person;

(B) the imposition of a tax, assessment, user fee, concession

fee, or rental charge; or

(C) any other revenue or resources of the district;

(4) establish user charges related to the operation of

storm-water facilities, including the regulation of storm water

for the protection of water quality in the district;

(5) establish user charges for the use of nonpotable water for

irrigation purposes, subject to the approval of the governing

body of the city;

(6) undertake separately or jointly with other persons,

including the city or Tarrant County, all or part of the cost of

an improvement project, including an improvement project:

(A) for improving, enhancing, and supporting public safety and

security, fire protection and emergency medical services, and law

enforcement in and adjacent to the district; or

(B) that confers a general benefit on the entire district or a

special benefit on a definable part of the district; and

(7) enter into a tax abatement agreement in accordance with the

general laws of this state authorizing and applicable to tax

abatement agreements by municipalities.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.152. BORROWING MONEY. The district may borrow money

for a district purpose by issuing or executing bonds, notes,

credit agreements, or other obligations of any kind found by the

board to be necessary or appropriate for the district purpose.

The bond, note, credit agreement, or other obligation must be

secured by and payable from ad valorem taxes, assessments, or any

other district revenue.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.153. IMPACT FEES AND ASSESSMENTS; EXEMPTION. (a) The

district may impose an impact fee or assessment on property in

the district, including an impact fee or assessment on

residential or commercial property, only in the manner provided

by Subchapter A, Chapter 372 or Subchapter F, Chapter 375, Local

Government Code, for a municipality, county, or public

improvement district, according to the benefit received by the

property.

(b) An impact fee for residential property must be for the

limited purpose of providing capital funding for:

(1) public water and wastewater facilities;

(2) drainage and storm-water facilities; and

(3) streets and alleys.

(c) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

and

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

(e) The district may not impose an impact fee on the property,

including equipment and facilities, of a public utility provider

in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.154. CERTAIN RESIDENTIAL PROPERTY NOT EXEMPT. Section

375.161, Local Government Code, does not apply to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.155. MAINTENANCE AND OPERATION TAX; ELECTION. (a)

Except as provided by Section 3861.161, the district may impose a

tax for maintenance and operation purposes, including for:

(1) planning, constructing, acquiring, maintaining, repairing,

and operating all improvement projects, including land, plants,

works, facilities, improvements, appliances, and equipment of the

district; and

(2) paying costs of services, engineering and legal fees, and

organization and administrative expenses.

(b) The district may not impose a maintenance and operation tax

unless the maximum tax rate is approved by the governing body of

the city and a majority of the district voters voting at an

election held for that purpose. If the maximum tax rate is

approved, the board may impose the tax at any rate that does not

exceed the approved rate.

(c) A maintenance and operation tax election may be held at the

same time and in conjunction with any other district election.

The election may be called by a separate election order or as

part of any other election order.

(d) The proposition in a maintenance and operation tax election

may be for a specific maximum rate or for an unlimited rate.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.156. USE OF SURPLUS MAINTENANCE AND OPERATION MONEY.

If the district has surplus maintenance and operation tax money

that is not needed for the purposes for which it was collected,

the money may be used for any authorized purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.157. BOND ISSUANCE PLAN REQUIRED BEFORE ISSUING BONDS.

The district may not issue bonds until the governing body of the

city approves a bond issuance plan authorizing and setting forth

the limitations on the issuance of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.158. BONDS AND OTHER OBLIGATIONS; MUNICIPAL APPROVAL.

(a) Except as provided by Sections 3861.157 and 3861.161, the

district may issue by competitive bid or negotiated sale bonds,

notes, or other obligations payable wholly or partly from ad

valorem taxes or assessments in the manner provided by Subchapter

A, Chapter 372 or Subchapter J, Chapter 375, Local Government

Code.

(b) In exercising the district's borrowing power, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

(c) In addition to the sources of money described by Subchapter

A, Chapter 372, and Subchapter J, Chapter 375, Local Government

Code, district bonds may be secured and made payable, wholly or

partly, by a pledge of any part of the net proceeds the district

receives from any other district revenue.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.159. BOND MATURITY. Bonds may mature not more than 40

years from their date of issue.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.160. TAXES FOR BONDS AND OTHER OBLIGATIONS. (a) At

the time bonds or other obligations payable wholly or partly from

ad valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

(b) Bonds or other obligations that are secured by and payable

from ad valorem taxes may not be issued unless the bonds and the

imposition of the taxes are approved by:

(1) a majority of the district voters voting at an election held

for that purpose; and

(2) the governing body of the city.

(c) The district shall hold an election required by this section

in the manner provided by Chapter 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.161. PROJECT DEVELOPMENT AGREEMENT REQUIRED TO IMPOSE

TAXES OR BORROW MONEY, INCLUDING BONDS. Before the district may

issue bonds, impose taxes, or borrow money, the district and the

city must negotiate and execute a mutually approved and accepted

interlocal project development agreement regarding the

development plans and rules for:

(1) the development and operation of the district; and

(2) the financing of improvement projects.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

SUBCHAPTER E. DIVISION OF DISTRICT INTO MULTIPLE DISTRICTS

Sec. 3861.201. DIVISION OF DISTRICT; REQUIREMENTS. (a) At any

time before the district issues indebtedness secured by ad

valorem taxes, the district may be divided into two or more new

districts.

(b) A new district created by division of the district must be

at least 100 acres.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

(d) The board may consider a proposal to divide the district on:

(1) a petition of a landowner in the district; or

(2) a motion by the board.

(e) The board may not divide the district unless the division is

approved by the governing body of the city by resolution. The

resolution may set terms for the division under Subsection (f).

(f) If the board decides to divide the district, the board

shall, subject to the city's resolution:

(1) set the terms of the division, including names for the new

districts and a plan for the payment or performance of any

outstanding district obligations; and

(2) prepare a metes and bounds description for each proposed

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.202. ELECTION FOR DIVISION OF DISTRICT. (a) After

the board has complied with Section 3861.201, the board shall

hold an election in the district to determine whether the

district should be divided as proposed.

(b) The board shall give notice of the election not later than

the 35th day before the date of the election. The notice must

state:

(1) the date and location of the election; and

(2) the proposition to be voted on.

(c) If a majority of the votes cast are in favor of the

division:

(1) the district is divided; and

(2) not later than the 30th day after the date of the election,

the district shall provide written notice of the division to:

(A) the Texas Commission on Environmental Quality; and

(B) the city.

(d) If a majority of the votes cast are not in favor of the

division, the district is not divided.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.203. ELECTION OF DIRECTORS OF NEW DISTRICTS. (a) Not

later than the 90th day after the date of an election in favor of

the division of the district, the board shall:

(1) appoint itself as the board of one of the new districts; and

(2) appoint five directors for each of the other new districts.

(b) Directors appointed under Subsection (a)(1) serve the

staggered terms to which they were elected in the original

district. Directors appointed under Subsection (a)(2) serve

until the election for directors under Subsection (c).

(c) On the uniform election date in May of the first

even-numbered year after the year in which the directors are

appointed, the appointed board shall hold an election to elect

five directors in each district for which directors were

appointed under Subsection (a)(2). The directors shall draw lots

to determine which two shall serve until the next regularly

scheduled election of directors and which three shall serve until

the second regularly scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.204. CONTINUING POWERS AND OBLIGATIONS OF NEW

DISTRICTS. (a) Each new district may incur and pay debts and

has all powers of the original district created by this chapter.

(b) Each new district has the same limitations or other

provisions concerning the city that apply to the original

district.

(c) If the district is divided as provided by this subchapter,

the current obligations and any bond authorizations of the

district are not impaired. Debts shall be paid by revenue or by

taxes or assessments imposed on real property in the district as

if the district had not been divided or by contributions from

each new district as stated in the terms set by the board under

Section 3861.201(f).

(d) Any other district obligation is divided pro rata among the

new districts on an acreage basis or on other terms that are

satisfactory to the new districts.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.205. CONTRACT AUTHORITY OF NEW DISTRICTS. (a) Except

as provided by Subsection (b), the new districts may contract

with each other for any matter the boards of the new districts

consider appropriate.

(b) The new districts may not contract with each other for water

and wastewater services.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

SUBCHAPTER F. DISSOLUTION

Sec. 3861.251. DISSOLUTION BY CITY ORDINANCE. (a) The city by

ordinance may dissolve the district and any additional districts

created under Subchapter E.

(b) The city may not dissolve a district until the district's

outstanding indebtedness or contractual obligations payable from

ad valorem taxes have been repaid or discharged.

(c) The city may not dissolve a district until the agreement

under Section 3861.161 has been executed and the district's

performance under the agreement has been fulfilled, including any

right or obligation the district has to reimburse a developer or

owner for the costs of improvement projects.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.252. COLLECTION OF ASSESSMENTS AND OTHER REVENUE. (a)

If the dissolved district has bonds or other obligations

outstanding secured by and payable from assessments or other

revenue, other than ad valorem taxes, the city shall succeed to

the rights and obligations of the district regarding enforcement

and collection of the assessments or other revenue.

(b) The city shall have and exercise all district powers to

enforce and collect the assessments or other revenue to pay:

(1) the bonds or other obligations when due and payable

according to their terms; or

(2) special revenue or assessment bonds or other obligations

issued by the city to refund the outstanding bonds or

obligations.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.

Sec. 3861.253. ASSUMPTION OF ASSETS AND LIABILITIES. (a) After

the city dissolves the district, the city assumes the obligations

of the district, including any bonds or other indebtedness

payable from assessments or other district revenue.

(b) If the city dissolves the district, the board shall transfer

ownership of all district property to the city.

Added by Acts 2007, 80th Leg., R.S., Ch.

531, Sec. 1, eff. June 16, 2007.



CHAPTER 3863. TRAVIS COUNTY IMPROVEMENT DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3863. TRAVIS COUNTY IMPROVEMENT DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3863.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Travis County Improvement District No.

1.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.002. NATURE OF DISTRICT. The Travis County

Improvement District No. 1 is a special district created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing Travis

County and other political subdivisions to contract with the

district, the legislature has established a program to accomplish

the public purposes set out in Section 52-a, Article III, Texas

Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Travis County from providing the level of

services provided, as of the effective date of the Act enacting

this chapter, to the area in the district. The district is

created to supplement and not to supplant the county services

provided in the area in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a community and business center;

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty;

and

(4) provide for water, wastewater, drainage, road, and

recreational facilities for the district.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, and street art objects are parts of and

necessary components of a street and are considered to be a

street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act enacting this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act enacting this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created under Chapter 311,

Tax Code;

(2) a tax abatement reinvestment zone created under Chapter 312,

Tax Code; or

(3) an enterprise zone created under Chapter 2303, Government

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.007. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3863.051. GOVERNING BODY; TERMS. The district is governed

by a board of five voting directors who serve staggered terms of

four years, with two or three directors' terms expiring June 1 of

each odd-numbered year.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.052. APPOINTMENT OF DIRECTORS. The Texas Commission

on Environmental Quality shall appoint voting directors from

persons recommended by the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

For expiration of this section, see Subsection (d).

Sec. 3863.053. INITIAL VOTING DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

initial voting directors the five persons named in the petition.

The commission shall appoint the five persons named in the

petition as initial voting directors by position.

(b) Of the initial voting directors, the terms of directors

appointed for positions 1 through 3 expire June 1, 2011, and the

terms of directors appointed for positions 4 and 5 expire June 1,

2013.

(c) Section 3863.052 does not apply to the appointment of

directors under this section.

(d) This section expires September 1, 2014.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.054. NONVOTING DIRECTORS. The board may appoint

nonvoting directors to serve at the pleasure of the voting

directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.055. QUORUM. For purposes of determining the

requirements for a quorum of the board, the following are not

counted:

(1) a board position vacant for any reason, including death,

resignation, or disqualification;

(2) a director who is abstaining from participation in a vote

because of a conflict of interest; or

(3) a nonvoting director.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.056. COMPENSATION. A director is entitled to receive

fees of office and reimbursement for actual expenses as provided

by Section 49.060, Water Code. Sections 375.069 and 375.070,

Local Government Code, do not apply to the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3863.101. DEVELOPMENT CORPORATION POWERS. The district may

exercise the powers given to a development corporation under

Chapter 505, Local Government Code, including the power to own,

operate, acquire, construct, lease, improve, or maintain a

project described by that chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.102. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.103. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT

SERVICES. To protect the public interest, the district may

contract with a qualified person, including Travis County, for

the provision of law enforcement services in the district for a

fee.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.104. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to a charitable or nonprofit

organization that performs a service or provides an activity

consistent with the furtherance of a district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.105. ECONOMIC DEVELOPMENT PROGRAMS. (a) The district

may establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

(b) The district has all of the powers of a municipality under

Chapter 380, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.106. STRATEGIC PARTNERSHIP AGREEMENT. The district

may negotiate and enter into a written strategic partnership with

a municipality under Section 43.0751, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.107. NO EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.108. ANNEXATION OR EXCLUSION OF LAND. (a) The

district may annex land as provided by Subchapter J, Chapter 49,

Water Code.

(b) The district may exclude land as provided by Subchapter J,

Chapter 49, Water Code. Section 375.044(b), Local Government

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. PUBLIC PARKING FACILITIES

Sec. 3863.151. PARKING FACILITIES AUTHORIZED; OPERATION BY

PRIVATE ENTITY. (a) The district may acquire, lease as lessor

or lessee, construct, develop, own, operate, and maintain parking

facilities or a system of parking facilities, including:

(1) lots, garages, parking terminals, or other structures or

accommodations for parking motor vehicles off the streets; and

(2) equipment, entrances, exits, fencing, and other accessories

necessary for safety and convenience in parking vehicles.

(b) A parking facility of the district may be leased to or

operated on behalf of the district by an entity other than the

district.

(c) The district's parking facilities are a program authorized

by the legislature under Section 52-a, Article III, Texas

Constitution.

(d) The district's parking facilities serve the public purposes

of the district and are owned, used, and held for a public

purpose even if leased or operated by a private entity for a term

of years.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.152. RULES. The district may adopt rules governing

the district's public parking facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.153. FINANCING OF PUBLIC PARKING FACILITIES. (a) The

district may use any of its resources, including revenue,

assessments, taxes, or grant or contract proceeds, to pay the

cost of acquiring or operating public parking facilities.

(b) The district may:

(1) set, charge, impose, and collect fees, charges, or tolls for

the use of the district's public parking facilities; and

(2) issue bonds or notes to finance the cost of the district's

public parking facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.154. ROAD IMPROVEMENTS. (a) Before development

begins, the district must obtain a traffic impact analysis

performed by a qualified independent traffic consultant for the

purpose of determining the impact of increased traffic caused by

the development of property in the district on Paleface Ranch

Road or other major roads connecting the district to State

Highway 71. The traffic impact analysis must identify the

district's proportionate impact on the roads, based on the daily

average number of trips to be generated from the district

compared to the total daily average number of trips estimated to

be generated from the total service area for the roads at full

development.

(b) The district or a developer of land in the district shall

pay the district's proportionate share of the costs or design and

construct the district's proportionate share necessary to improve

roads as needed to maintain the normal level of service on

Paleface Ranch Road or any other connector roads. The payments

or improvements shall be phased to meet the increased traffic.

(c) This section does not obligate the district to participate

in the construction or financing of State Highway 71 or any other

state highway.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 3863.201. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.202. MONEY USED FOR IMPROVEMENTS OR SERVICES. The

district may acquire, construct, finance, operate, or maintain

any improvement or service authorized under this chapter or

Chapter 375, Local Government Code, using any money available to

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.203. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a

service or improvement project with assessments under this

chapter unless a written petition requesting that service or

improvement has been filed with the board.

(b) A petition filed under Subsection (a) must be signed by the

owners of a majority of the assessed value of real property in

the district subject to assessment according to the most recent

certified tax appraisal roll for Travis County.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.204. METHOD OF NOTICE FOR HEARING. The district may

mail the notice required by Section 375.115(c), Local Government

Code, by certified or first class United States mail. The board

shall determine the method of mailing notice.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.205. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter in all or any part of the

district.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.206. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.207. RESIDENTIAL PROPERTY. Section 375.161, Local

Government Code, does not apply to a tax imposed by the district

or to a required payment for a service provided by the district,

including water and sewer service.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.208. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held in accordance with Section

3863.212, the district may impose an annual operation and

maintenance tax on taxable property in the district in accordance

with Section 49.107, Water Code, for any district purpose,

including to:

(1) maintain and operate the district;

(2) construct or acquire improvements; or

(3) provide a service.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

(c) Section 49.107(h), Water Code, does not apply to the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.209. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.210. AUTHORITY TO BORROW MONEY AND TO ISSUE BONDS.

(a) The district may borrow money on terms and conditions as

determined by the board. Section 375.205, Local Government Code,

does not apply to a loan, line of credit, or other borrowing from

a bank or financial institution secured by revenue other than ad

valorem taxes.

(b) The district may issue bonds, notes, or other obligations

payable wholly or partly from ad valorem taxes, sales and use

taxes, assessments, impact fees, revenue, contract payments,

grants, or other district money, or any combination of those

sources of money, to pay for any authorized district purpose.

(c) The limitation on the outstanding principal amount of bonds,

notes, and other obligations set forth in Section 49.4645, Water

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.211. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct

annual ad valorem tax, without limit as to rate or amount, while

all or part of the bonds are outstanding as required and in the

manner provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.212. ELECTIONS REGARDING TAXES AND BONDS. (a) The

district may issue, without an election, bonds, notes, and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 3863.209.

(b) The district must hold an election in the manner provided by

Subchapter L, Chapter 375, Local Government Code, to obtain voter

approval before the district may impose an ad valorem tax or

sales and use tax or issue bonds payable from ad valorem taxes.

(c) Section 375.243, Local Government Code, does not apply to

the district.

(d) All or any part of any facilities or improvements which may

be acquired by a district by the issuance of its bonds may be

included in one single proposition to be voted on at the election

or the bonds may be submitted in several propositions.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.213. COMPETITIVE BIDDING. Subchapter I, Chapter 49,

Water Code, applies to the district. Sections 375.221 and

375.223, Local Government Code, do not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.214. TAX AND ASSESSMENT ABATEMENTS. The district may

grant in the manner authorized by Chapter 312, Tax Code, an

abatement for a tax or assessment owed to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

SUBCHAPTER F. TAXES FOR CERTAIN DEFINED AREAS AND DESIGNATED

PROPERTY

Sec. 3863.251. AUTHORITY TO ESTABLISH DEFINED AREAS OR

DESIGNATED PROPERTY. The district may define areas or designate

certain property of the district to pay for improvements,

facilities, or services that primarily benefit that area or

property and do not generally and directly benefit the district

as a whole.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.252. PROCEDURE FOR ELECTION. (a) Before the district

may impose an ad valorem tax or issue bonds payable from ad

valorem taxes of the area defined or property designated under

Section 3863.251, the board must call and hold an election as

provided by Section 3863.212 only in the defined area or in the

boundaries of the designated property.

(b) The board may submit the proposition to the voters on the

same ballot to be used in another election.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.253. DECLARING RESULT AND ISSUING ORDER. (a) If a

majority of the voters voting at the election approve the

proposition or propositions, the board shall declare the results

and by order shall establish the defined area and describe it by

metes and bounds or designate the specific property.

(b) A court may not review the board's order except on the

ground of fraud, palpable error, or arbitrary and confiscatory

abuse of discretion.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.254. TAXES FOR SERVICES, IMPROVEMENTS, AND FACILITIES

IN DEFINED AREAS OR DESIGNATED PROPERTY. On voter approval and

adoption of the order described in Section 3863.253, the district

may apply separately, differently, equitably, and specifically

its taxing power and lien authority to the defined area or

designated property to provide money to construct, administer,

maintain, and operate services, improvements, and facilities that

primarily benefit the defined area or designated property.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.255. ISSUANCE OF BONDS AND IMPOSITION OF TAXES FOR

DEFINED AREA OR DESIGNATED PROPERTY. After the order under

Section 3863.253 is adopted, the district may issue bonds to

provide for any land, improvements, facilities, plants,

equipment, and appliances for the defined area or designated

property.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

SUBCHAPTER G. SALES AND USE TAX

Sec. 3863.301. MEANINGS OF WORDS AND PHRASES. Words and phrases

used in this subchapter that are defined by Chapters 151 and 321,

Tax Code, have the meanings assigned by Chapters 151 and 321, Tax

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.302. APPLICABILITY OF CERTAIN TAX CODE PROVISIONS.

(a) Except as otherwise provided by this subchapter, Subtitles A

and B, Title 2, Tax Code, and Chapter 151, Tax Code, apply to

taxes imposed under this subchapter and to the administration and

enforcement of those taxes in the same manner that those laws

apply to state taxes.

(b) Chapter 321, Tax Code, relating to municipal sales and use

taxes, applies to the application, collection, change, and

administration of a sales and use tax imposed under this

subchapter to the extent consistent with this chapter, as if

references in Chapter 321, Tax Code, to a municipality referred

to the district and references to a governing body referred to

the board.

(c) Sections 321.106, 321.401, 321.402, 321.403, 321.404,

321.406, 321.409, 321.506, 321.507, and 321.508, Tax Code, do not

apply to a tax imposed under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.303. AUTHORIZATION; ELECTION. (a) The district may

adopt a sales and use tax to serve the purposes of the district

after an election in which a majority of the voters of the

district voting in the election authorize the adoption of the

tax.

(b) The board by order may call an election to authorize a sales

and use tax. The election may be held with any other district

election.

(c) The district shall provide notice of the election and shall

hold the election in the manner prescribed by Section 3863.212.

(d) The ballots shall be printed to provide for voting for or

against the proposition: "Authorization of a sales and use tax

in the Travis County Improvement District No. 1 at a rate not to

exceed _____ percent."

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.304. ABOLISHING SALES AND USE TAX. (a) Except as

provided by Subsection (b), the board may abolish the sales and

use tax without an election.

(b) The board may not abolish the sales and use tax if the

district has outstanding debt secured by the tax.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

Sec. 3863.305. SALES AND USE TAX RATE. (a) On adoption of the

tax authorized by this subchapter, there is imposed a tax on the

receipts from the sale at retail of taxable items in the

district, and an excise tax on the use, storage, or other

consumption within the district of taxable items purchased,

leased, or rented from a retailer in the district during the

period that the tax is in effect.

(b) The board shall determine the rate of the tax, which may be

in one-eighth of one percent increments not to exceed the maximum

rate authorized by the district voters at the election. The

board may decrease the tax rate to the extent it does not impair

any outstanding debt or obligations payable from the tax.

(c) The rate of the excise tax is the same as the rate of the

sales tax portion of the tax and is applied to the sales price of

the taxable item.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.

SUBCHAPTER H. HOTEL OCCUPANCY TAXES

Sec. 3863.351. HOTEL OCCUPANCY TAX. (a) In this section,

"hotel" has the meaning assigned by Section 156.001, Tax Code.

(b) For purposes of this section, a reference in Chapter 351,

Tax Code, to a municipality is a reference to the district and a

reference in Chapter 351, Tax Code, to the municipality's

officers or governing body is a reference to the board.

(c) Except as otherwise provided by this section, Subchapter A,

Chapter 351, Tax Code, governs a hotel occupancy tax authorized

by this section, including the collection of the tax.

(d) The district may impose a hotel occupancy tax and may use

revenue from the tax for any district purpose that is also an

authorized use of a municipality's hotel occupancy tax revenue

under Chapter 351, Tax Code.

(e) The board by order may impose, repeal, increase, or decrease

the rate of a tax on a person who, under a lease, concession,

permit, right of access, license, contract, or agreement, pays

for the use or possession or for the right to the use or

possession of a room that:

(1) is in a hotel located in the district's boundaries;

(2) costs $2 or more each day; and

(3) is ordinarily used for sleeping.

(f) The amount of the tax may not exceed seven percent of the

price paid for a room in a hotel.

(g) The district may examine and receive information related to

the imposition of hotel occupancy taxes to the same extent as if

the district were a municipality.

Added by Acts 2009, 81st Leg., R.S., Ch.

883, Sec. 1, eff. June 19, 2009.



CHAPTER 3865. ALIANA MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3865. ALIANA MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3865.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Aliana Management District.

Added by Acts 2009, 81st Leg., R.S., Ch.

142, Sec. 1, eff. May 23, 2009.

Sec. 3865.002. NATURE OF DISTRICT. The district is a special

district created under Sections 52 and 52-a, Article III, and

Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

142, Sec. 1, eff. May 23, 2009.

Sec. 3865.003. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The district is created to accomplish the purposes of a

municipal management district as provided by general law and

Sections 52 and 52-a, Article III, and Section 59, Article XVI,

Texas Constitution.

(d) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(e) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a community and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(f) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, and street art objects are parts of and

necessary components of a street and are considered to be a

street or road improvement.

(g) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

142, Sec. 1, eff. May 23, 2009.

Sec. 3865.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

142, Sec. 1, eff. May 23, 2009.

Sec. 3865.005. COUNTY CONSENT REQUIRED. The district may not

take any action until the Commissioners Court of Fort Bend County

consents by resolution to the creation of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

142, Sec. 1, eff. May 23, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3865.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five directors.

(b) Except as provided by Section 3865.053, directors serve

staggered four-year terms.

(c) The initial and each succeeding board of directors shall

recommend to the Fort Bend County Commissioners Court persons to

serve on the succeeding board.

(d) After reviewing the recommendations, the commissioners court

shall approve or disapprove the directors recommended by the

board.

(e) If the commissioners court is not satisfied with the

recommendations submitted by the board, the board, on the request

of the commissioners court, shall submit additional

recommendations.

(f) Board members may serve successive terms.

(g) If a court finds any provision of Subsections (c)-(f) to be

invalid, the Texas Commission on Environmental Quality shall

appoint the board from recommendations submitted by the preceding

board.

Added by Acts 2009, 81st Leg., R.S., Ch.

142, Sec. 1, eff. May 23, 2009.

Sec. 3865.052. QUALIFICATIONS. To be qualified to serve as a

director, a person must meet the qualifications of Section

375.063, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

142, Sec. 1, eff. May 23, 2009.

Sec. 3865.053. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) Jeff Gilman;

(2) Charles D. Marcucci;

(3) Charles H. Weiss;

(4) Hillary Burke; and

(5) Greg Valikonis.

(b) The initial directors shall draw lots to determine which two

shall serve two-year terms and which three shall serve four-year

terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

142, Sec. 1, eff. May 23, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3865.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

142, Sec. 1, eff. May 23, 2009.

Sec. 3865.102. MUNICIPAL MANAGEMENT DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapter 375, Local Government Code,

applicable to municipal management districts created under

Sections 52 and 52-a, Article III, and Section 59, Article XVI,

Texas Constitution, except the district may not construct,

acquire, maintain, or operate a turnpike or toll road.

Added by Acts 2009, 81st Leg., R.S., Ch.

142, Sec. 1, eff. May 23, 2009.

Sec. 3865.103. EXERCISE OF POWERS OF DEVELOPMENT CORPORATION.

The district may exercise the powers of a corporation created

under Chapter 505, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

142, Sec. 1, eff. May 23, 2009.

Sec. 3865.104. SPORTS VENUE. The district may construct,

acquire, improve, maintain, and operate a sports venue, including

an arena, coliseum, stadium, or other type of area or facility

used for one or more professional or amateur sports or athletics

events.

Added by Acts 2009, 81st Leg., R.S., Ch.

142, Sec. 1, eff. May 23, 2009.

Sec. 3865.105. ECONOMIC DEVELOPMENT. The district may create

economic development programs and exercise the economic

development powers that:

(1) Chapter 380, Local Government Code, provides to a

municipality with a population of more than 100,000; and

(2) Chapter 1509, Government Code, provides to any municipality,

except the district may not create the programs or exercise the

powers provided by Subchapter E of that chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

142, Sec. 1, eff. May 23, 2009.

Sec. 3865.106. NO EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

142, Sec. 1, eff. May 23, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 3865.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from any

source other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

142, Sec. 1, eff. May 23, 2009.

Sec. 3865.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 3865.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

142, Sec. 1, eff. May 23, 2009.

Sec. 3865.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may make payments under a

contract from taxes other than operation and maintenance taxes

after the provisions of the contract have been approved by a

majority of the district voters voting at an election held for

that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

142, Sec. 1, eff. May 23, 2009.

Sec. 3865.154. HOTEL OCCUPANCY TAX. The district may impose a

hotel occupancy tax in the manner provided in Section 351.002,

Tax Code. A tax imposed under this section may not exceed the

maximum rate provided in Section 351.003(a), Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

142, Sec. 1, eff. May 23, 2009.

Sec. 3865.155. SALES AND USE TAX. (a) The district may impose

a sales and use tax if authorized by a majority of the voters of

the district voting at an election called for that purpose.

Revenue from the tax may be used for any purpose for which ad

valorem tax revenue of the district may be used.

(b) The district may not adopt a sales and use tax if as a

result of the adoption of the tax the combined rate of all sales

and use taxes imposed by the district and other political

subdivisions of this state having territory in the district would

exceed two percent at any location in the district.

(c) If the voters of the district approve the adoption of the

tax at an election held on the same election date on which

another political subdivision adopts a sales and use tax or

approves an increase in the rate of its sales and use tax and as

a result the combined rate of all sales and use taxes imposed by

the district and other political subdivisions of this state

having territory in the district would exceed two percent at any

location in the district, the election to adopt a sales and use

tax under this chapter has no effect.

(d) Chapter 321, Tax Code, applies to the imposition,

computation, administration, enforcement, and collection of the

sales and use tax imposed by this section except to the extent it

is inconsistent with this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

142, Sec. 1, eff. May 23, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 3865.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, hotel occupancy taxes, sales and use taxes,

revenue from economic development agreements under Chapter 380 or

381, Local Government Code, other district money, or any

combination of those sources, to pay for any authorized district

purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

142, Sec. 1, eff. May 23, 2009.

Sec. 3865.202. TAXES FOR BONDS. (a) At the time the district

issues bonds payable wholly or partly from ad valorem taxes, the

board shall provide for the annual imposition of an ad valorem

tax, without limit as to rate or amount, as required by Section

54.601, Water Code.

(b) The board shall annually impose the tax while all or part of

the bonds are outstanding. Sections 54.601 and 54.602, Water

Code, govern the amount and rate of the tax.

Added by Acts 2009, 81st Leg., R.S., Ch.

142, Sec. 1, eff. May 23, 2009.

Sec. 3865.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects may not

exceed one-fourth of the assessed value of the real property in

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

142, Sec. 1, eff. May 23, 2009.



CHAPTER 3866. KENNEDALE TOWNCENTER DEVELOPMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3866. KENNEDALE TOWNCENTER DEVELOPMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3866.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means Kennedale TownCenter Development District.

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

Sec. 3866.002. CREATION AND NATURE OF DISTRICT. (a) Kennedale

TownCenter Development District is created as a special district

under Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution.

(b) The board by resolution may change the district's name.

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

Sec. 3866.003. PURPOSE; LEGISLATIVE FINDINGS. (a) The creation

of the district is essential to accomplish the purposes of

Sections 52 and 52-a, Article III, and Section 59, Article XVI,

Texas Constitution, and other public purposes stated in this

chapter.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain transportation, safety,

employment, commerce, housing, tourism, recreation, the arts,

entertainment, economic development, and the public welfare in

the area of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

Sec. 3866.004. BOUNDARIES. The district includes all the

territory contained in the following described area:

Block A Lot 1, Lot 2, Lot 3, and Lot 4A of the Kennedale Retail

Center Addition; Block A Lot 2 and Lot 3 of the B.T. Webb

Subdivision; and Municipal Drive from Third Street to Kennedale

Parkway (US Business Highway 287).

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

Sec. 3866.005. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of the development and

diversification of the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district and of the public;

(2) provide needed funding to preserve, maintain, and enhance

the economic health and vitality of the district as a community;

and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

Sec. 3866.006. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Section 3866.022.

Sec. 3866.021. INITIAL DIRECTORS. (a) The initial board

consists of the following persons:

(1) John Clark

(2) Jerry Miller

(3) Robert Mundy

(4) Bryan Lankhorst

(5) Beverly Hayes

(b) Of the initial directors, the terms of the first three

directors named in Subsection (a) expire on January 1, 2011, and

the terms of the last two directors named in Subsection (a)

expire on January 1, 2010. Bob Hart shall serve as the ex

officio nonvoting member for a term to be specified by the

governing body of the City of Kennedale.

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

Sec. 3866.022. EXPIRATION OF SUBCHAPTER. This subchapter

expires January 1, 2011.

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3866.051. BOARD OF DIRECTORS; TERMS. (a) The district is

governed by a board of five voting directors appointed under

Section 3866.052 who serve staggered two-year terms.

(b) The governing body of the City of Kennedale may appoint one

nonvoting director to serve a term prescribed by the governing

body. The nonvoting director must be an employee of the City of

Kennedale and shall serve as an ex officio member in an advisory

capacity to provide assistance on matters in the district that

involve the city.

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

Sec. 3866.052. APPOINTMENT OF DIRECTORS. (a) The governing

body of the City of Kennedale shall appoint directors to the

board.

(b) Sections 375.063, Local Government Code, and 49.052, Water

Code, do not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

Sec. 3866.053. REMOVAL OF DIRECTOR. The members of the board

serve at the pleasure of the governing body of the City of

Kennedale. The governing body may remove any board member by

majority vote.

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

Sec. 3866.054. VACANCIES. A vacancy on the board shall be

filled by the governing body of the City of Kennedale.

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

Sec. 3866.055. CONFLICTS OF INTEREST. Except as provided by

Chapter 171, Local Government Code, a director may participate in

all board votes and decisions.

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

Sec. 3866.056. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3866.101. POWERS OF DISTRICT. The district has all powers

provided by the general laws on road districts and road utility

districts created under Section 52, Article III, Texas

Constitution, and conservation and reclamation districts and

municipal management districts created under Section 59, Article

XVI, Texas Constitution, including:

(1) Chapters 257 and 441, Transportation Code;

(2) Chapter 375, Local Government Code; and

(3) Chapters 49 and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

Sec. 3866.102. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

Sec. 3866.103. CONTRACT FOR LAW ENFORCEMENT SERVICES. To

protect the public interest, the district may contract with a

municipality or county to provide law enforcement services in the

district for a fee.

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 3866.151. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, applies to the district only for a contract that

has a value of more than $25,000.

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

Sec. 3866.152. AUTHORITY TO IMPOSE AD VALOREM TAXES,

ASSESSMENTS, AND IMPACT FEES. The district may impose an ad

valorem tax, assessment, or impact fee and use the proceeds of

the tax, assessment, or impact fee for:

(1) any district purpose, including the payment of debt or other

contractual obligations; or

(2) the payment of maintenance and operating expenses.

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

Sec. 3866.153. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district must hold an election in the manner provided by Chapters

49 and 54, Water Code, to obtain voter approval before the

district imposes a maintenance tax or issues bonds payable from

ad valorem taxes.

(b) The board may include more than one purpose in a single

proposition at an election.

(c) If the district obtains the written consent of all property

owners in the district to impose a maintenance tax or issue bonds

payable from ad valorem taxes or assessments, the district is

exempt from the election requirement under Subsection (a) and may

cancel an election called under Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

Sec. 3866.154. MAINTENANCE TAX. (a) The district may impose an

annual ad valorem tax on taxable property in the district for any

district purpose, including to:

(1) maintain and operate the district, including improvements

constructed or acquired by the district; or

(2) provide a service.

(b) The board shall determine the tax rate.

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

Sec. 3866.155. ASSESSMENTS. (a) The board by resolution may

impose and collect an assessment for any purpose authorized by

this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and charge against the owners

of the property even if the owners are not named in the

assessment proceeding.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

Sec. 3866.156. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a

service or improvement project with assessments under this

chapter unless a written petition requesting that service or

improvement has been filed with the board.

(b) A petition requesting a project financed by assessment must

be signed by the owners of a majority of the assessed value of

real property in the district subject to assessment according to

the most recent certified tax appraisal roll for the county in

which the property is located.

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

Sec. 3866.157. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue bonds or other obligations payable wholly or partly

from ad valorem taxes, assessments, impact fees, revenue, grants,

or other money of the district, or any combination of those

sources of money, to pay for any authorized purpose of the

district.

(b) In exercising the district's borrowing power, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation, or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

Sec. 3866.158. APPROVAL OF CERTAIN IMPROVEMENT PROJECTS. The

district must obtain the approval of the governing body of the

City of Kennedale for:

(1) the issuance of bonds for an improvement project;

(2) the plans and specifications of an improvement project

financed by the bonds; and

(3) the plans and specifications of a district improvement

project related to the use of land owned by the City of

Kennedale, an easement granted by the City of Kennedale, or a

right-of-way of a street, road, or highway.

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.

SUBCHAPTER E. DISSOLUTION

Sec. 3866.201. DISSOLUTION. (a) The district may be dissolved

by:

(1) the governing body of the City of Kennedale on a vote of not

less than two-thirds of its membership and adoption of an

ordinance dissolving the district; or

(2) majority vote of the board of directors.

(b) Section 375.264, Local Government Code, does not apply to

the district.

(c) If the district has debt when it is dissolved, the district

shall remain in existence solely for the purpose of discharging

its debts. The dissolution is effective when all debts have been

discharged.

Added by Acts 2009, 81st Leg., R.S., Ch.

172, Sec. 1, eff. May 27, 2009.



CHAPTER 3869. PADRE ISLAND GATEWAY MUNICIPAL MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3869. PADRE ISLAND GATEWAY MUNICIPAL MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3869.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "City" means the City of Corpus Christi.

(3) "District" means the Padre Island Gateway Municipal

Management District.

(4) "Improvement project" means any program or project

authorized by Sections 3869.102 and 3869.160 inside or outside

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.002. NATURE OF DISTRICT. The district is a special

district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.003. PURPOSE; LEGISLATIVE FINDINGS. (a) The creation

of the district is essential to accomplish the purposes of

Sections 52 and 52-a, Article III, and Section 59, Article XVI,

Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the city

and other political subdivisions to contract with the district,

the legislature has established a program to accomplish the

public purposes set out in Section 52-a, Article III, Texas

Constitution.

(b) The creation of the district is necessary to promote,

develop, and protect the environment and the other natural

resources of this state, and to encourage and maintain

employment, commerce, transportation, housing, tourism,

recreation, the arts, entertainment, economic development,

safety, and the public welfare in the district.

(c) The district is created to supplement and not to supplant

services provided by the city in the district. This chapter and

the creation of the district may not be interpreted to relieve

the city from providing the level of services provided as of the

effective date of the Act creating this chapter to the area in

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to further the public purposes of:

(1) developing and diversifying the economy of this state;

(2) eliminating unemployment and underemployment;

(3) providing quality residential housing;

(4) developing or expanding transportation and commerce; and

(5) improving and enhancing the environment in and around the

district and in the city.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a residential community and business

center;

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways throughout the district,

including beaches; and

(4) landscape and develop areas in the district that are

necessary for the restoration, preservation, and enhancement of

scenic beauty and enhancing and improving the environment as an

essential natural resource of this state.

(e) Pedestrian ways along or across a street or a beach, whether

at grade or above or below the surface, and street lighting,

street landscaping, vehicle parking, and street art objects are

parts of and necessary components of a street and a beach and are

considered to be an improvement project that includes a street,

road, or beach improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2 of the Act

creating this chapter, as that territory may have been modified

under Section 3869.107 or other law.

(b) A mistake in the field notes of the district contained in

Section 2 of the Act creating this chapter or in copying the

field notes in the legislative process does not in any way

affect:

(1) the district's organization, existence, or validity;

(2) the district's right to contract, including the right to

issue any type of bond or other obligation for a purpose for

which the district is created;

(3) the district's right to impose or collect an assessment,

tax, or any other revenue; or

(4) the legality or operation of the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. (a)

All or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created by the city under

Chapter 311, Tax Code;

(2) a tax abatement reinvestment zone created by the city under

Chapter 312, Tax Code; or

(3) an enterprise zone created by the city under Chapter 2303,

Government Code.

(b) If the city creates a tax increment reinvestment zone

described by Subsection (a), the district may accept and use

money deposited in the tax increment fund, in accordance with a

contract between the city and the district, for a purpose Section

380.002(b), Local Government Code, authorizes for a corporation.

The district may pledge the money granted as security for bonds

issued by the district for an improvement project.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.007. CONSTRUCTION OF "AD VALOREM TAX." In this

chapter, a reference in law to an ad valorem tax refers to an ad

valorem tax imposed by the district and not an ad valorem tax

imposed by the city.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.008. LIABILITY RESULTING FROM DISTRICT ACTION. An

action of the district or the board does not create a liability

against the city or any other political subdivision.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3869.051. GOVERNING BODY; TERMS. The district is governed

by a board of five voting directors appointed under Section

3869.052 and three nonvoting directors serving ex officio as

provided by Section 3869.054. The five voting directors serve

staggered terms of four years.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.052. APPOINTED DIRECTORS. The governing body of the

city shall appoint the voting directors and shall appoint a

director to fill each vacancy that occurs on the board, with the

appointee to serve for the unexpired term of the former director.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.053. ELIGIBILITY OF APPOINTED DIRECTORS. (a) To be

qualified to serve as a voting director appointed under Section

3869.052, a person must be at least 18 years old and:

(1) a resident of the district who is also a registered voter of

the district;

(2) an owner of property in the district;

(3) an owner of stock, whether beneficial or otherwise, of a

corporate owner of property in the district;

(4) an owner of a beneficial interest in a trust that owns

property in the district; or

(5) an agent, employee, or tenant of a person described by

Subdivision (2), (3), or (4).

(b) Section 49.052, Water Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.054. EX OFFICIO DIRECTORS. (a) The following persons

serve ex officio as nonvoting directors:

(1) an assistant city manager of the city appointed by the city

manager of the city;

(2) the chief financial officer of the city; and

(3) the economic development director of the city.

(b) If an office described in Subsection (a) is renamed,

changed, or abolished, the governing body of the city may appoint

another officer or employee of the city who performs duties

comparable to those performed by the officer described by

Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.055. FILING OATH OR AFFIRMATION. An initial and an

appointed director's oath or affirmation of office shall be filed

with the district and the district shall retain the oath or

affirmation in the district records.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.056. OFFICERS. The board shall elect from among the

initial and appointed directors a presiding officer, an assistant

presiding officer, and a secretary.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.057. COMPENSATION; EXPENSES; LIABILITY INSURANCE FOR

DIRECTORS. (a) The district may compensate each initial and

each appointed voting director in an amount not to exceed $50 for

each board meeting. The total amount of compensation per

appointed director per year may not exceed $2,000. The district

may not compensate a director serving ex officio.

(b) An initial or appointed voting director is entitled to

reimbursement for necessary and reasonable expenses incurred in

carrying out the duties and responsibilities of a director. A

director serving ex officio is not entitled to reimbursement.

(c) The district may obtain and pay for comprehensive general

liability insurance coverage from commercial insurance companies

or other sources that protect and insure the directors against

personal liability and from any and all claims for actions taken

as directors or actions and activities taken by the district or

by others acting on its behalf.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.058. CONFLICTS OF INTEREST. (a) An initial or

appointed director may participate in a board discussion or vote

only if the director complies with Subsection (b).

(b) A director who has a substantial interest in a business or

charitable entity that will receive a pecuniary benefit from a

board action shall file an affidavit with the board secretary

declaring the interest. Another affidavit is not required if the

director's interest changes.

(c) After the affidavit is filed, the director may participate

in a discussion or vote if:

(1) a majority of the appointed directors have a similar

interest in the same entity;

(2) all other similar businesses or charitable entities in the

district will receive a similar pecuniary benefit; or

(3) the appointed director is a property owner in the district.

(d) Section 171.004, Local Government Code, does not apply to

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

For expiration of this section, see Subsection (d).

Sec. 3869.059. INITIAL DIRECTORS. (a) The initial board

consists of the three ex officio directors described by Section

3869.054 and the following five voting directors:

Place No. Name of Initial Director

Place 1 Stacy Costello

Place 2 Toni Duclottni

Place 3 Mark Patterson

Place 4 Kevin Mutschler

Place 5 Ronald Batts

(b) The terms of the initial directors of Places 1 and 2 expire

on July 1, 2011, and the terms of the initial directors of Places

3, 4, and 5 expire on July 1, 2013.

(c) Subsequent voting directors are appointed for four-year

terms by the governing body of the city under Section 3869.052.

(d) This section expires September 1, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3869.101. GENERAL POWERS AND DUTIES. The district has the

duties imposed and the powers granted by this chapter and the

powers provided by:

(1) the general laws relating to conservation and reclamation

districts created under Section 59, Article XVI, Texas

Constitution, including Chapters 49 and 54, Water Code;

(2) the general laws relating to road districts and road utility

districts created under Section 52, Article III, Texas

Constitution;

(3) Subchapter A, Chapter 372, Local Government Code, to a

municipality or county;

(4) Chapter 375, Local Government Code;

(5) Chapter 505, Local Government Code, to a corporation created

under that chapter; and

(6) Chapter 1371, Government Code, to an issuer, as defined by

that chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.102. IMPROVEMENT PROJECTS. (a) To the extent

authorized by a project development agreement entered into under

Section 3869.160, the district may provide, or enter into

contracts with a governmental or private entity to provide, the

following types of improvement projects or activities in support

of or incidental to those projects:

(1) a supply and distribution facility or system to provide

potable and nonpotable water to the residents and businesses of

the district, including a wastewater collection facility;

(2) a paved, macadamized, or graveled road or street, inside and

outside the district, to the full extent authorized by Section

52, Article III, Texas Constitution;

(3) the planning, design, construction, improvement, and

maintenance of:

(A) landscaping;

(B) highway right-of-way or transit corridor beautification and

improvement;

(C) lighting, banners, and signs;

(D) a street or sidewalk;

(E) a hiking and cycling path or trail;

(F) a pedestrian walkway, skywalk, crosswalk, or tunnel;

(G) a beach, park, lake, garden, recreational facility,

community activities center, dock, wharf, sports facility, open

space, scenic area, or related exhibit or preserve;

(H) a fountain, plaza, or pedestrian mall; or

(I) a drainage or storm water detention improvement;

(4) protection and improvement of the quality of storm water

that flows through the district;

(5) the planning, design, construction, improvement,

maintenance, and operation of an off-street parking facility or

heliport;

(6) the planning, design, construction, improvement,

maintenance, and operation of a water or sewer facility;

(7) the planning and acquisition of:

(A) public art and sculpture and related exhibits and

facilities; or

(B) an educational facility and a cultural exhibit or facility;

(8) the planning, design, construction, acquisition, lease,

rental, improvement, maintenance, installation, and management of

and provision of furnishings for a facility for:

(A) a conference, convention, or exhibition;

(B) a manufacturer, consumer, or trade show;

(C) a civic, community, or institutional event; or

(D) an exhibit, display, attraction, special event, or seasonal

or cultural celebration or holiday;

(9) the removal, razing, demolition, or clearing of land or

improvements in connection with an improvement project;

(10) the acquisition and improvement of land or other property

for the mitigation of the environmental effects of an improvement

project;

(11) the acquisition of property or an interest in property in

connection with an authorized improvement project, including any

project authorized by Subchapter A, Chapter 372, Local Government

Code;

(12) a special or supplemental service for the improvement and

promotion of the district or an area adjacent to the district or

for the protection of public health and safety or the environment

in or adjacent to the district, including:

(A) advertising;

(B) promotion;

(C) tourism;

(D) health and sanitation;

(E) public safety;

(F) security;

(G) fire protection or emergency medical services;

(H) business recruitment;

(I) development;

(J) the reduction of automobile traffic volume and congestion,

including the provision, construction, and operation of light

rail or streetcar systems and services; and

(K) recreational, educational, or cultural improvements,

enhancements, and services; or

(13) any similar public improvement, facility, or service.

(b) The district may not undertake a project under this section

unless:

(1) the board determines the project to be necessary to

accomplish a public purpose of the district; and

(2) the project is authorized by a project development agreement

entered into under Section 3869.160.

(c) An improvement project must comply with any applicable codes

and ordinances of the city.

(d) The district may not provide, conduct, or authorize any

improvement project on streets, highways, rights-of-way, or

easements of the city without the consent of the governing body

of the city.

(e) The district shall transfer to the city title to all or any

portion of an improvement project as provided by a project

development agreement entered into under Section 3869.160.

(f) If authorized by the city, the district may own, encumber,

maintain, and operate an improvement project, subject to the

right of the city to order a conveyance of the project to the

city on a date determined by the city.

(g) The district shall immediately comply with an ordinance,

order, or resolution the city adopts to require the district to

transfer title to an improvement project to the city.

(h) For the purposes of this section, planning, design,

construction, improvement, and maintenance of a body of water

includes work done for drainage, reclamation, or recreation.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.103. GENERAL POWERS REGARDING CONTRACTS. (a) The

district may:

(1) contract with any person to accomplish any district purpose

included in a project development agreement entered into under

Section 3869.160, including a contract for:

(A) the payment, repayment, or reimbursement of costs incurred

by that person on behalf of the district, including all or part

of the costs of an improvement project and interest on the

reimbursed cost; or

(B) the use, occupancy, lease, rental, operation, maintenance,

or management of all or part of a proposed or existing

improvement project; and

(2) apply for and contract with any person to receive,

administer, and perform a duty or obligation of the district

under a federal, state, local, or private gift, grant, loan,

conveyance, transfer, bequest, or other financial assistance

arrangement relating to the investigation, planning, analysis,

study, design, acquisition, construction, improvement,

completion, implementation, or operation by the district or

others of a proposed or existing improvement project.

(b) A contract the district enters into to carry out a purpose

of this chapter may be on any terms and for any period the board

determines, including a negotiable or nonnegotiable note or

warrant payable to the city, Nueces County, or any other person.

(c) Any person, including the city, may contract with the

district to carry out the purposes of this chapter without

further statutory or other authorization.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.104. RULES; ENFORCEMENT. (a) The district may adopt

rules:

(1) to administer or operate the district;

(2) for the use, enjoyment, availability, protection, security,

and maintenance of the district's property and facilities; or

(3) to provide for public safety and security in the district,

including the regulation or prohibition of automobiles and other

motor vehicles from using, entering, or traveling in certain

limited access areas in the district, except for safety and

emergency purposes.

(b) The district may enforce its rules by injunctive relief.

(c) To the extent a district rule conflicts with a rule, order,

ordinance, or regulation of the city, the rule, order, ordinance,

or regulation controls.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.105. NAME CHANGE. The board by resolution may change

the district's name. The board shall give written notice of the

change to the city.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.106. USE OF ROADWAY, PARK, OR OTHER PUBLIC AREA OF

DISTRICT. (a) The board by rule may regulate the private use of

a public roadway, open space, park, sidewalk, or similar public

area in the district. To the extent the district rules conflict

with a rule, order, ordinance, or regulation of the city, the

rule, order, ordinance, or regulation of the city controls. A

rule may provide for the safe and orderly use of public roadways,

open spaces, parks, sidewalks, and similar public areas or

facilities.

(b) In addition to any permit required by the city, the board

may require a permit for a parade, demonstration, celebration,

entertainment event, or similar nongovernmental activity in or on

a public roadway, open space, park, sidewalk, beach, or similar

public area or facility owned by the district. The board may

charge a fee for the permit application or for public safety or

security services for those facilities in an amount the board

considers necessary.

(c) In addition to any permit required by the city, the board

may require a permit or franchise agreement with a vendor,

concessionaire, exhibitor, or similar private or commercial

person or organization for the limited use of the area or

facility owned by the district on terms and on payment of a

permit or franchise fee the board may impose.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.107. ADDING OR REMOVING TERRITORY. As provided by

Subchapter J, Chapter 49, Water Code, the board may add territory

to the district, subject to Section 54.016, Water Code, or remove

territory from the district, except that:

(1) the addition or removal of the territory must be:

(A) included in an amended project development agreement entered

into under Section 3869.160;

(B) approved by the governing body of the city; and

(C) approved by the owners of the territory being added or

removed;

(2) a reference to a tax in Subchapter J, Chapter 49, or Section

54.016, Water Code, means an ad valorem tax; and

(3) territory may not be removed from the district if bonds or

other obligations of the district payable wholly or partly from

ad valorem taxes or assessments levied or assessed on the

territory are outstanding.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.108. ECONOMIC DEVELOPMENT. (a) The district may

create an economic development program authorized by Section

52-a, Article III, Texas Constitution, and may impose an ad

valorem tax in support of the program if the tax is approved by

the district's voters.

(b) The district may exercise the economic development powers

that:

(1) Chapter 380, Local Government Code, provides to a

municipality with a population of more than 100,000; and

(2) Chapter 1509, Government Code, provides to a municipality.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.109. TERMS OF EMPLOYMENT; COMPENSATION. The board may

employ and establish the terms of employment and compensation of

an executive director or general manager and any other district

employees the board considers necessary.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.110. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 3869.151. GENERAL POWERS REGARDING FINANCIAL MATTERS.

Except as provided by Section 3869.160, and subject to a project

development agreement entered into under Section 3869.160, the

district may:

(1) impose an ad valorem tax on all taxable property in the

district, including industrial, commercial, and residential

property, to pay for an improvement project of a type authorized

by Section 52, Article III, or Section 59, Article XVI, Texas

Constitution, or to secure payment of bonds issued to pay for

those projects;

(2) impose an assessment on property in the district to pay the

cost of maintenance of any authorized district improvement in the

manner provided for:

(A) a district under Subchapters A, E, and F, Chapter 375, Local

Government Code; or

(B) a municipality or county under Subchapter A, Chapter 372,

Local Government Code;

(3) provide or secure the payment or repayment of any bond,

note, other temporary or permanent obligation, reimbursement, or

other contract with any person; or

(4) provide or secure the payment or repayment of the costs and

expenses of the establishment, administration, and operation of

the district and the district's costs or share of the costs or

revenue of an improvement project or district contractual

obligation or indebtedness by or through:

(A) the imposition of an ad valorem tax, or an assessment, user

fee, concession fee, or rental charge; or

(B) any other revenue or resources of the district, or other

revenues authorized by the city, including revenues from a tax

increment reinvestment zone created by the city;

(5) establish user charges related to the operation of storm

water facilities, including the regulation of storm water for the

protection of water quality in the district;

(6) establish user charges for the use of nonpotable water for

irrigation purposes, subject to the approval of the governing

body of the city;

(7) undertake separately or jointly with other persons,

including the city or Nueces County, all or part of the cost of

an improvement project, including an improvement project:

(A) for improving, enhancing, and supporting public safety and

security, fire protection and emergency medical services, and law

enforcement in and adjacent to the district; or

(B) that confers a general benefit on the entire district or a

special benefit on a definable part of the district; and

(8) enter into a tax abatement agreement in accordance with the

general laws of this state authorizing and applicable to tax

abatement agreements by municipalities.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.152. BORROWING MONEY. The district may borrow money

for a district purpose included in a project development

agreement entered into under Section 3869.160 by issuing or

executing bonds, notes, credit agreements, or other obligations

of any kind found by the board to be necessary or appropriate for

the district purpose. The bond, note, credit agreement, or other

obligation must be secured by and payable from ad valorem taxes,

assessments, or any combination thereof or from other district

revenue.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.153. IMPACT FEES AND ASSESSMENTS; EXEMPTION. (a) The

district may impose an impact fee or assessment included in a

project development agreement entered into under Section 3869.160

on property in the district, including an impact fee or

assessment on residential or commercial property, only in the

manner provided by Subchapter A, Chapter 372, or by Subchapter F,

Chapter 375, Local Government Code, for a municipality, county,

or district, according to the benefit received by the property.

(b) An impact fee for residential property must be for the

limited purpose of providing capital funding for:

(1) public water and wastewater facilities;

(2) drainage and storm water facilities; and

(3) streets and alleys.

(c) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district are:

(1) a first and prior lien against the property assessed; and

(2) superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes.

(d) The lien of an assessment against property runs with the

land. That portion of an assessment payment obligation that has

not yet come due is not eliminated by the foreclosure of an ad

valorem tax lien, and any purchaser of property in a foreclosure

of an ad valorem tax lien takes the property subject to the

assessment payment obligations that have not yet come due and to

the lien and terms of payment under the assessment ordinance or

order.

(e) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

(f) The district may not impose an impact fee on the property,

including equipment and facilities, of a public utility provider

in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.154. CERTAIN RESIDENTIAL PROPERTY NOT EXEMPT. Section

375.161, Local Government Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.155. MAINTENANCE AND OPERATION TAX; ELECTION. (a) To

the extent authorized by a project development agreement entered

into under Section 3869.160, the district may impose a tax for

maintenance and operation purposes, including for:

(1) planning, constructing, acquiring, maintaining, repairing,

and operating all improvement projects, including land, plants,

works, facilities, improvements, appliances, and equipment of the

district; and

(2) paying costs of services, engineering and legal fees, and

organization and administrative expenses.

(b) The district may not impose a maintenance and operation tax

unless the maintenance and operation tax is approved by a

majority of the district voters voting at an election held for

that purpose. The proposition in a maintenance and operation tax

election may be for a specific maximum rate or for an unlimited

rate. If a maximum tax rate is approved, the board may impose

the tax at any rate that does not exceed the approved rate.

(c) A maintenance and operation tax election may be held at the

same time and in conjunction with any other district election.

The election may be called by a separate election order or as

part of any other election order.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.156. USE OF SURPLUS MAINTENANCE AND OPERATION MONEY.

If the district has surplus maintenance and operation tax money

that is not needed for the purposes for which it was collected,

the money may be used for any authorized purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.157. BONDS AND OTHER OBLIGATIONS; MUNICIPAL APPROVAL.

(a) Except as provided by Sections 3869.159 and 3869.160, the

district may issue by competitive bid or negotiated sale bonds,

notes, or other obligations payable wholly or partly from ad

valorem taxes, or by assessments in the manner provided by

Subchapter A, Chapter 372, or by Subchapter J, Chapter 375, Local

Government Code.

(b) In exercising the district's borrowing power, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

any other type of obligation.

(c) In addition to the sources of money described by Subchapter

A, Chapter 372, and Subchapter J, Chapter 375, Local Government

Code, district bonds may be secured and made payable, wholly or

partly, by a pledge of any part of the money the district

receives from system or improvement revenues or from any other

source, to the extent authorized by a project development

agreement entered into under Section 3869.160.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.158. BOND MATURITY. Bonds may mature not more than 40

years from their date of issue.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.159. TAXES FOR BONDS AND OTHER OBLIGATIONS. (a) At

the time bonds or other obligations payable wholly or partly from

ad valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

(b) Bonds or other obligations that are secured by and payable

from ad valorem taxes may not be issued unless the bonds and the

imposition of the taxes are approved by a majority of the

district voters voting at an election held for that purpose.

(c) The district shall hold an election required by this section

in the manner provided by Chapter 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.160. PROJECT DEVELOPMENT AGREEMENT REQUIRED TO

UNDERTAKE PROJECTS, IMPOSE TAXES, OR BORROW MONEY, INCLUDING

BONDS. (a) Before the district may undertake projects, issue

bonds, impose taxes, or borrow money, the district and the city

must negotiate and execute a mutually approved and accepted

project development agreement regarding the development plans and

rules for:

(1) the development and operation of the district; and

(2) the financing of improvement projects.

(b) The agreement must:

(1) describe each project the district intends to undertake;

(2) include a financing plan specifying how each project will be

financed; and

(3) provide a procedure and rules for amending the agreement.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. DISSOLUTION

Sec. 3869.201. DISSOLUTION BY ORDINANCE. (a) The city by

ordinance may dissolve the district on its own volition or at the

request of the board.

(b) The city may not dissolve a district until that district's

outstanding indebtedness or contractual obligations that are

payable from ad valorem taxes have been repaid or discharged.

(c) The city may not dissolve a district until the agreement

under Section 3869.160 has been executed and the district's

performance under the agreement has been fulfilled, including any

right or obligation the district has to reimburse a developer or

owner for the costs of improvement projects.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.202. COLLECTION OF ASSESSMENTS AND OTHER REVENUE. (a)

If the dissolved district has bonds or other obligations

outstanding secured by and payable from assessments or other

revenue, other than ad valorem taxes, the city shall succeed to

the rights and obligations of the district regarding enforcement

and collection of the assessments or other revenue.

(b) The city has and shall exercise all district powers to

enforce and collect the assessments or other revenue to pay:

(1) the bonds or other obligations when due and payable

according to their terms; or

(2) special revenue or assessment bonds or other obligations

issued by the city to refund the outstanding bonds or

obligations.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.

Sec. 3869.203. ASSUMPTION OF ASSETS AND LIABILITIES. After the

city dissolves the district, the city assumes, subject to the

appropriation and availability of funds, the obligations of the

district, including any bonds or other revenue.

Added by Acts 2009, 81st Leg., R.S., Ch.

888, Sec. 1, eff. June 19, 2009.



CHAPTER 3870. MAVERICK IMPROVEMENT DISTRICT OF PALO PINTO COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3870. MAVERICK IMPROVEMENT DISTRICT

OF PALO PINTO COUNTY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3870.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a board member.

(3) "District" means the Maverick Improvement District of Palo

Pinto County.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

Sec. 3870.002. NATURE OF DISTRICT. The district is a special

district created under Section 59, Article XVI, and Sections 52

and 52-a, Article III, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

Sec. 3870.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

Sec. 3870.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 3870.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

Sec. 3870.005. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public purpose and benefit. By

creating the district and in authorizing the county of Palo Pinto

and other political subdivisions to contract with the district,

the legislature has established a program to accomplish the

public purposes set out in Section 52-a, Article III, Texas

Constitution.

(b) The district is created to accomplish the purposes of

promoting, developing, encouraging, and maintaining employment,

commerce, transportation, housing, tourism, recreation, economic

development, safety, and the public welfare in the district and

to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution;

(2) a county development district as provided by general law and

Section 52-a, Article III, Texas Constitution;

(3) Section 52, Article III, Texas Constitution, related to the

construction, acquisition, improvement, operation, or maintenance

of macadamized, graveled, or paved roads, or improvements,

including storm drainage, in aid of those roads; and

(4) Section 52-a, Article III, Texas Constitution, related to

the provision of public recreational facilities, including docks

and boat access facilities, pedestrian ways and street lighting

and parking, and the installation of signage and landscaping and

the development of certain areas in the district that are

necessary for the restoration, preservation, and enhancement of

scenic beauty.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

Sec. 3870.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3870.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 3870.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

Sec. 3870.052. TEMPORARY DIRECTORS. (a) On or after September

1, 2009, the owner or owners of a majority of the assessed value

of the real property in the district may submit a petition to the

Texas Commission on Environmental Quality requesting that the

commission appoint as temporary directors the five persons named

in the petition. The commission shall appoint as temporary

directors the five persons named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

3870.003; or

(2) September 1, 2013.

(c) If permanent directors have not been elected under Section

3870.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

3870.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3870.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

Sec. 3870.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

Sec. 3870.103. ROAD PROJECTS. Under Section 52, Article III,

Texas Constitution, the district may design, acquire, construct,

finance, improve, operate, and maintain macadamized, graveled, or

paved roads, or improvements, including storm drainage, in aid of

those roads, and may convey those roads or improvements to this

state, a county, or a municipality to operate and maintain.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

Sec. 3870.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulatory ordinances of a

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, zoning and

subdivision requirements, and orders of a county in which the

road project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

Sec. 3870.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. The district shall comply with all applicable

requirements of any ordinance or resolution adopted by the

governing body of a municipality under Section 54.016 or 54.0165,

Water Code, that consents to the creation of the district or to

the inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

Sec. 3870.106. LIMITATION ON USE OF EMINENT DOMAIN. The

district may exercise the power of eminent domain only inside the

district's boundaries.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

Sec. 3870.107. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The board may enter into a contract with another political

subdivision or the state to share the costs of construction,

acquisition, operation, or maintenance of a transportation

improvement, including a road, a bridge, a culvert, a parking

facility, or another public improvement.

(c) The implementation of a district project is a governmental

function or service for the purposes of Chapter 791, Government

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

Sec. 3870.108. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

(d) The board, on its own motion or on receipt of a petition

signed by the owners of a majority of the assessed value of real

property in the district according to the most recent certified

appraisal roll for the county in which the district is located,

may adopt an order dividing the district. An order dividing the

district may be adopted before or after an election to confirm

the district as required by Section 3870.003.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election under Section 3870.003

to confirm the district's creation.

(f) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds of each new district;

(3) appoint temporary directors for each new district; and

(4) provide for the division of assets and liabilities between

each new district.

(g) On or before the 30th day after the adoption of an order

dividing the district, the district shall file the order dividing

the district with the Texas Commission on Environmental Quality

and record the order in the real property records of the county

in which the district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 49.102, Water Code.

(i) Municipal consent to the creation of the district and to the

inclusion of land in the district granted under Section 3870.004

acts as municipal consent to the creation of any new district

created by the division of the district and to the inclusion of

land in the new district.

(j) Any new district created by the division of the district

must hold an election in the manner provided by Chapters 49 and

54, Water Code, to obtain voter approval before the district may

impose a maintenance tax or issue bonds payable wholly or partly

from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 3870.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 3870.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

Sec. 3870.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 3870.151, the

district may impose an operation and maintenance tax on taxable

property in the district as provided by Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

Sec. 3870.153. CONTRACT TAXES. (a) As provided by Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

Sec. 3870.154. POWERS OF COUNTY DEVELOPMENT DISTRICT. The

district has the powers of a county development district provided

by Chapter 383, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

Sec. 3870.155. SALES AND USE TAX; ELECTION. (a) The district

may adopt a sales and use tax as provided by Chapter 383, Local

Government Code, after an election in which the majority of the

voters of the district voting in the election authorize the

adoption of the tax.

(b) The board by order may call an election to authorize a sales

and use tax. The election may be held with any other district

election.

(c) The district shall provide notice of the election and shall

hold the election in the manner prescribed by Section 3870.151.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

Sec. 3870.156. SALES AND USE TAX RATE. (a) On adoption of the

tax authorized by Section 3870.155, there is imposed a tax on the

receipts from the sale at retail of taxable items within the

district, and an excise tax on the use, storage, or other

consumption in the district of taxable items purchased, leased,

or rented from a retailer in the district during the period after

the tax is in effect.

(b) The board shall determine the rate of the tax, which may be

in one-eighth of one percent increments not to exceed the maximum

rate authorized by the district voters at the election. The

board may lower the tax rate to the extent it does not impair any

outstanding debt or obligations payable from the tax.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

Sec. 3870.157. HOTEL OCCUPANCY TAX. (a) In this section,

"hotel" has the meaning assigned by Section 156.001, Tax Code.

(b) For purposes of this section, a reference in Subchapter A,

Chapter 352, Tax Code, to a county is a reference to the district

and a reference in Subchapter A, Chapter 352, Tax Code, to the

county's officers or governing body is a reference to the board.

(c) Except as inconsistent with this section, Subchapter A,

Chapter 352, Tax Code, governs a hotel occupancy tax authorized

by this section, including the collection of the tax, subject to

the limitations prescribed by Sections 352.002(b) and (c), Tax

Code.

(d) The district may impose a hotel occupancy tax for any

district purpose, including to:

(1) maintain and operate the district;

(2) construct or acquire improvements; and

(3) provide a service.

(e) The district may examine and receive information related to

the imposition of hotel occupancy taxes to the same extent as if

the district were a county.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 3870.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

Sec. 3870.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.

Sec. 3870.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

245, Sec. 1, eff. September 1, 2009.



CHAPTER 3871. TRINITY RIVER WEST MUNICIPAL MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3871. TRINITY RIVER WEST MUNICIPAL MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3871.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "City" means the City of Dallas.

(3) "District" means the Trinity River West Municipal Management

District.

(4) "Improvement project" means a project authorized by Section

3871.102:

(A) inside the boundaries of the district; and

(B) in areas outside but adjacent to the boundaries of the

district if the project is for the purpose of extending public

infrastructure improvements beyond the district's boundaries to a

logical terminus.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.002. CREATION AND NATURE OF DISTRICT. The district is

a special district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.003. PURPOSE; LEGISLATIVE FINDINGS. (a) The creation

of the district is essential to accomplish the purposes of

Sections 52 and 52-a, Article III, and Section 59, Article XVI,

Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the city

and other political subdivisions to contract with the district,

the legislature has established a program to accomplish the

public purposes set out in Section 52-a, Article III, Texas

Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, the public welfare

in the district, and educational scholarships for college-bound

students residing in or out of the district.

(c) The district is created to supplement and not to supplant

city services provided in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to further the public purposes of:

(1) developing and diversifying the economy of the state;

(2) eliminating unemployment and underemployment;

(3) developing or expanding transportation and commerce; and

(4) providing quality residential housing.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a residential community and business

center;

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty;

and

(4) provide educational scholarships for college-bound students

residing in or out of the district.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, vehicle parking, and street art objects are parts of

and necessary components of a street and are considered to be an

improvement project that includes a street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2 of the Act

creating this chapter, as that territory may have been modified

under Section 3871.106.

(b) A mistake in the field notes of the district contained in

Section 2 of the Act creating this chapter or in copying the

field notes in the legislative process does not in any way

affect:

(1) the district's organization, existence, or validity;

(2) the district's right to contract, including the right to

issue any type of bond or other obligation for a purpose for

which the district is created;

(3) the district's right to impose or collect an assessment,

tax, or any other revenue; or

(4) the legality or operation of the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. (a)

All or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created by the city under

Chapter 311, Tax Code;

(2) a tax abatement reinvestment zone created by the city under

Chapter 312, Tax Code; or

(3) an enterprise zone created by the city under Chapter 2303,

Government Code.

(b) If the city creates a tax increment reinvestment zone

described by Subsection (a), the city and the board of directors

of the zone, by contract with the district, may grant money

deposited in the tax increment fund to the district to be used by

the district for the purposes permitted for money granted to a

corporation under Section 380.002(b), Local Government Code,

including the right to pledge the money as security for any bonds

issued by the district for an improvement project. A project may

not receive public funds under Section 380.002(b), Local

Government Code, unless the project has been approved by the

governing body of the city by the adoption of a resolution.

(c) A tax increment reinvestment zone created by the city in the

district is not subject to the limitations provided by Section

311.006(b), Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3871.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of nine directors composed of:

(1) six directors appointed by the governing body of the city;

and

(2) three city employees appointed by the governing body of the

city.

(b) Directors serve staggered terms of four years, with four or

five directors' terms expiring July 1 of each odd-numbered year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.052. APPOINTMENT OF DIRECTORS: BOARD MEETINGS. (a)

Directors appointed under Section 3871.051(a)(1) must meet at

least one of the qualifications prescribed by Section 3871.053.

(b) A person may not be appointed to the board if the

appointment of that person would result in fewer than:

(1) four of the directors being residents of the city and

meeting the qualifications prescribed by Section 3871.053(a)(2),

(3), (4), or (5); and

(2) two of the directors meeting the qualifications prescribed

by Section 3871.053(a)(1).

(c) The governing body of the city may remove a member of the

board with or without cause at any time by a majority vote.

(d) The board shall hold meetings at a place accessible to the

public. The board shall file a copy of the notice of a meeting

with the city's secretary. The city's secretary shall post the

notice at Dallas City Hall.

(e) The board may not create an executive committee to exercise

the powers of the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.053. QUALIFICATIONS OF DIRECTORS. (a) To be

qualified to serve as a director appointed under Section

3871.051(a)(1), a person must be at least 18 years old and must

be:

(1) a resident of the district who is also a registered voter of

the district or a registered voter who lives within a two-mile

radius of the district;

(2) an owner of property in the district;

(3) an owner of stock, whether beneficial or otherwise, of a

corporate owner of property in the district;

(4) an owner of a beneficial interest in a trust that owns

property in the district; or

(5) an agent, employee, or tenant of a person covered by

Subdivision (2), (3), or (4).

(b) Section 49.052, Water Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.054. VACANCY. The governing body of the city shall

fill a vacancy on the board by appointing a person who meets the

qualifications prescribed by Section 3871.051(a) or 3871.053 to

serve for the remainder of the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.055. DIRECTOR'S OATH OR AFFIRMATION. A director's

oath or affirmation of office shall be filed with the district

and the district shall retain the oath or affirmation in the

district records. A copy of each director's oath or affirmation

of office shall be filed with the city's secretary.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.056. OFFICERS. The board shall elect from among the

directors a chair, a vice chair, and a secretary. The offices of

chair and secretary may not be held by the same person

concurrently.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.057. COMPENSATION; EXPENSES; LIABILITY INSURANCE FOR

DIRECTORS. (a) The district may compensate each director in an

amount not to exceed $50 for each board meeting. The total

amount of compensation for each director in one year may not

exceed $2,000.

(b) Directors are entitled to reimbursement for necessary and

reasonable expenses incurred in carrying out the duties and

responsibilities of the board.

(c) The district may obtain and pay for comprehensive general

liability insurance coverage from a commercial insurance company

or other source that protects and insures a director against

personal liability and from any and all claims relating to:

(1) actions taken by the director in the director's capacity as

a member of the board;

(2) actions and activities taken by the district; or

(3) the actions of others acting on behalf of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.058. CONFLICTS OF INTEREST. (a) A director,

including a director who qualifies under Section 3871.053(a)(2),

(3), (4), or (5), may participate in all board votes and

decisions if the director complies with the requirements of

Subsection (b).

(b) A director shall comply with Section 171.004, Local

Government Code, including the disclosure and abstention

requirements of that section. A director must file a copy of the

director's disclosure affidavit required by Section 171.004,

Local Government Code, with the city's secretary before

participating in a board discussion or vote.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

For expiration of this section, see Subsection (e).

Sec. 3871.059. INITIAL DIRECTORS. (a) The initial board

consists of the following directors:

(1) Place 1: a director who qualifies under Section

3871.053(a)(2), (3), (4), or (5);

(2) Place 2: a director who qualifies under Section

3871.053(a)(2), (3), (4), or (5);

(3) Place 3: a director who qualifies under Section

3871.053(a)(2), (3), (4), or (5);

(4) Place 4: a director who qualifies under Section

3871.053(a)(1);

(5) Place 5: a director who qualifies under Section

3871.053(a)(1);

(6) Place 6: a director who qualifies under Section

3871.053(a)(2), (3), (4), or (5);

(7) Place 7: a city employee;

(8) Place 8: a city employee; and

(9) Place 9: a city employee.

(b) Not later than September 1, 2009, the owner or owners of a

majority of the appraised value of the real property in the

district, or the majority of the record owners of real property

in the district subject to taxation, may submit a petition to the

governing body of the city requesting that the governing body

appoint as initial directors the persons named in the petition to

serve in Places 1-6. If the persons named in the petition meet

the qualifications prescribed by Sections 3871.052 and 3871.053,

the governing body may appoint those persons as initial directors

under Subsection (a) to serve in Places 1-6.

(c) If a petition is not submitted under Subsection (b), the

governing body of the city shall appoint as initial directors six

persons who meet the qualifications prescribed by Sections

3871.052 and 3871.053 to serve in Places 1-6.

(d) Of the initial directors, the terms of directors appointed

for Places 1, 2, 3, and 4 expire July 1, 2011, and the terms of

directors appointed for Places 5, 6, 7, 8, and 9 expire July 1,

2013.

(e) This section expires September 1, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3871.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties provided by this chapter and by:

(1) the general laws relating to conservation and reclamation

districts created under Section 59, Article XVI, Texas

Constitution, including Chapters 49 and 54, Water Code;

(2) Chapter 441, Transportation Code, except that:

(A) the district may exercise any power granted by this chapter

without regard to any provision or requirement of or procedure

prescribed by Chapter 441, Transportation Code; and

(B) the district may not build or operate a toll road;

(3) Subchapter A, Chapter 372, Local Government Code, in the

same manner as a municipality or a county;

(4) Chapter 1371, Government Code;

(5) Chapter 375, Local Government Code; and

(6) Chapter 311, Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.102. IMPROVEMENT PROJECTS. (a) The district may

provide, or it may enter into contracts with a governmental or

private entity to provide, the following types of improvement

projects located in the district or activities in support of or

incidental to those projects:

(1) a supply and distribution facility or system to provide

potable and nonpotable water to the residents and businesses of

the district, including a wastewater collection facility;

(2) a paved, macadamized, or graveled road or street, inside and

outside the district, to the full extent authorized by Section

52, Article III, Texas Constitution;

(3) the planning, design, construction, improvement, and

maintenance of:

(A) landscaping;

(B) highway right-of-way or transit corridor beautification and

improvement;

(C) lighting, banners, and signs;

(D) a street or sidewalk;

(E) a hiking and cycling path or trail;

(F) a pedestrian walkway, skywalk, crosswalk, or tunnel;

(G) a park, lake, garden, recreational facility, community

activities center, dock, wharf, sports facility, open space,

scenic area, or related exhibit or preserve;

(H) a fountain, plaza, or pedestrian mall; or

(I) a drainage or storm-water detention improvement;

(4) protection and improvement of the quality of storm water

that flows through the district;

(5) the planning, design, construction, improvement,

maintenance, and operation of:

(A) a water or sewer facility; or

(B) an off-street parking facility or heliport;

(6) the planning and acquisition of:

(A) public art and sculpture and related exhibits and

facilities; or

(B) an educational facility, and a cultural exhibit or facility;

(7) the planning, design, construction, acquisition, lease,

rental, improvement, maintenance, installation, and management of

and provision of furnishings for a facility for:

(A) a conference, convention, or exhibition;

(B) a manufacturer, consumer, or trade show;

(C) a civic, community, or institutional event; or

(D) an exhibit, display, attraction, special event, or seasonal

or cultural celebration or holiday;

(8) the removal, razing, demolition, or clearing of land or

improvements in connection with improvement projects;

(9) the acquisition and improvement of land or other property

for the mitigation of the environmental effects of an improvement

project if those costs are incurred in accordance with a

development agreement and reimbursement of those costs is

conditioned on the completion of substantial vertical

development, or the costs are related to a transit or mobility

project;

(10) the acquisition of property or an interest in property in

connection with one or more authorized improvement projects,

including a project authorized by Subchapter A, Chapter 372,

Local Government Code;

(11) a special or supplemental service for the improvement and

promotion of the district or an area adjacent to the district or

for the protection of public health and safety in or adjacent to

the district, including:

(A) advertising;

(B) promotion;

(C) tourism;

(D) health and sanitation;

(E) public safety;

(F) security;

(G) fire protection or emergency medical services;

(H) business recruitment;

(I) elimination of traffic congestion, including by use of rail

services;

(J) recreational, educational, or cultural improvements,

enhancements, and services; and

(K) creation and financing of a higher education scholarship

fund for students attending Mountain View College or the

University of North Texas (Dallas Campus); or

(12) any similar public improvement, facility, or service.

(b) The district may not undertake an improvement project under

this section unless the board determines the project to be

necessary to accomplish a public purpose of the district and has

received the approval of the city under Section 3871.160.

(c) An improvement project must comply with any applicable codes

and ordinances of the city.

(d) The district may not provide, conduct, or authorize an

improvement project on the city streets, highways, rights-of-way,

or easements without the consent of the governing body of the

city.

(e) Subject to an agreement between the district and the city,

the city may:

(1) by ordinance, order, or resolution require that title to all

or any portion of an improvement project vest in the city; or

(2) unless prohibited by Subsection (h), by ordinance, order,

resolution, or other directive, authorize the district to own,

encumber, maintain, and operate an improvement project, subject

to the right of the city to order a conveyance of the improvement

project to the city on a date determined by the city.

(f) The district shall immediately comply with any city

ordinance, order, or resolution adopted under Subsection (e).

(g) For the purposes of this section, planning, design,

construction, improvement, and maintenance of a lake includes

work done for drainage, reclamation, or recreation.

(h) Waterworks and sanitary sewer improvements may be undertaken

by the district inside or outside the boundaries of the district,

subject to the following conditions:

(1) the city shall request that waterworks or sanitary sewer

improvements be funded by the district;

(2) the city shall construct, own, operate, and maintain the

improvements; and

(3) the district shall comply with Sections 3871.152, 3871.157,

and 3871.160 as a condition for the district to fund the

improvements.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.103. GENERAL POWERS REGARDING CONTRACTS. (a) The

district may:

(1) contract with any person to accomplish any district purpose,

including a contract for:

(A) the payment, repayment, or reimbursement of costs incurred

by that person on behalf of the district, including all or part

of the costs of any improvement project and interest on the

reimbursed cost; or

(B) the use, occupancy, lease, rental, operation, maintenance,

or management of all or part of a proposed or existing

improvement project; and

(2) apply for and contract with any person to receive,

administer, and perform a duty or obligation of the district

under a federal, state, local, or private gift, grant, loan,

conveyance, transfer, bequest, or other financial assistance

arrangement relating to the investigation, planning, analysis,

study, design, acquisition, construction, improvement,

completion, implementation, or operation by the district or

others of a proposed or existing improvement project.

(b) A contract the district enters into to carry out a purpose

of this chapter may be on any terms and for any period the board

determines, including a negotiable or nonnegotiable note or

warrant payable to the city, Dallas County, or any other person.

(c) Any person may contract with the district to carry out the

purposes of this chapter without further statutory or other

authorization.

(d) The district must follow Resolution 08-2826, adopted by the

city on October 22, 2008, for construction, procurement, and

professional services contracts related to the use of

historically underutilized businesses and minority contracting in

the implementation of its district plan.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.104. RULES; ENFORCEMENT. (a) The district may adopt

rules:

(1) to administer or operate the district;

(2) for the use, enjoyment, availability, protection, security,

and maintenance of the district's property and facilities; or

(3) to provide for public safety and security in the district.

(b) The district may enforce its rules by injunctive relief.

(c) To the extent a district rule conflicts with a city rule,

order, or regulation, the city rule, order, or regulation

controls.

(d) The district shall provide the city with written notice not

later than the 30th day before the date of a meeting at which the

board will adopt rules. The district may not adopt a rule

affecting the use of a municipally owned asset, such as a public

park, street, sidewalk, transit facility, or public right-of-way,

unless the governing body of the city has approved the rule by

ordinance, order, or resolution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.105. NAME CHANGE. The board by resolution may change

the district's name. The board shall give written notice of the

change to the city.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.106. ADDING OR REMOVING TERRITORY. The board may add

or remove territory under Subchapter J, Chapter 49, Water Code,

and Section 54.016, Water Code, except that:

(1) the addition or removal of the territory must be approved

by:

(A) the governing body of the city by ordinance, order, or

resolution; and

(B) the owners of the territory being added or removed;

(2) a reference to a tax in Subchapter J, Chapter 49, Water

Code, or Section 54.016, Water Code, means an ad valorem tax; and

(3) territory may not be removed from the district if bonds or

other obligations of the district payable wholly or partly from

ad valorem taxes or assessments levied or assessed on the

territory are outstanding.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.107. ECONOMIC DEVELOPMENT. (a) The district may

create economic development and other programs under Section

52-a, Article III, Texas Constitution, and may impose and collect

ad valorem taxes for those purposes. The district has the

economic development powers that Chapter 380, Local Government

Code, provides to a municipality with a population of more than

100,000. Each economic development program and each project that

will receive public funds under an economic development program

must be approved by the governing body of the city by ordinance,

order, or resolution.

(b) The district shall provide the city written notice not later

than the 30th day before the date of a meeting at which the board

will adopt terms of an economic development program. The

district may not adopt an economic development program or

improvement project to be funded under an economic development

program unless the governing body of the city has approved the

program or improvement project by ordinance, order, or

resolution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.108. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.109. TERMS OF EMPLOYMENT; COMPENSATION. The board may

employ and establish the terms of employment and compensation of

an executive director or general manager and any other district

employees the board considers necessary. An employee may not

receive annual compensation of more than $150,000 from public

funds of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.110. NOTICE TO PROPERTY OWNERS. (a) The board shall

annually provide owners of real property in the district written

notice that specifies the tax of the district for the district's

next fiscal year in sufficient clarity to describe the tax rate

for the operation and maintenance of the district and the tax

rate for the payment of debt service of obligations issued or

incurred by the district. The written notice must be sent by

first class United States mail, postage prepaid, to the current

address of the property owner as reflected on the tax rolls of

the appraisal district.

(b) The notice must clearly state that the tax rates on real

property imposed in the district are in addition to the ad

valorem taxes imposed by other taxing units that tax real

property in the boundaries of the district.

(c) The district shall generate and implement a program to

provide notification to a prospective purchaser of property in

the district of the rates of tax and assessments that have been

approved and are imposed by the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 3871.151. GENERAL POWERS REGARDING FINANCIAL MATTERS. (a)

Except as provided by Section 3871.160, the district may:

(1) impose an ad valorem tax on all taxable industrial and

commercial property in the district to pay for any improvement

projects of the types authorized by Section 52(b), Article III,

and Section 59, Article XVI, Texas Constitution, and to secure

the payment of bonds issued for those purposes;

(2) impose an assessment on property in the district to pay the

cost of any authorized improvement project and the cost of the

maintenance of the project in the manner provided for:

(A) a district under Subchapters A, E, and F, Chapter 375, Local

Government Code; or

(B) a municipality or county under Subchapter A, Chapter 372,

Local Government Code;

(3) provide or secure the payment or repayment of any bond,

note, or other temporary or permanent obligation or reimbursement

or other contract with any person, the costs and expenses of the

establishment, administration, and operation of the district, and

the district's costs or share of the costs or revenue of an

improvement project or district contractual obligation or

indebtedness by or through:

(A) the imposition of an ad valorem tax, assessment, user fee,

concession fee, or rental charge; and

(B) any other revenue or resources of the district, or other

revenue authorized by the city, including revenue from a tax

increment reinvestment zone created by the city under applicable

law;

(4) establish user charges related to the operation of

storm-water facilities, including the regulation of storm water

for the protection of water quality in the district;

(5) establish user charges for the use of nonpotable water for

irrigation purposes, subject to the approval of the governing

body of the city;

(6) undertake separately or jointly with other persons,

including the city or Dallas County, all or part of the cost of

any improvement project, including an improvement project:

(A) for improving, enhancing, and supporting public safety and

security, fire protection and emergency medical services, and law

enforcement in and adjacent to the district; or

(B) that confers a general benefit on the entire district or a

special benefit on a definable part of the district; and

(7) enter into a tax abatement agreement in accordance with the

general laws of this state authorizing and applicable to tax

abatement agreements by municipalities.

(b) The district may not impose an ad valorem tax to pay for an

improvement project under this chapter unless the imposition is

approved by the voters of the district voting at an election held

for that purpose. The board may call an election to approve the

imposition of an ad valorem tax to pay for an improvement project

under this chapter only if the board receives a petition

requesting the election signed by:

(1) more than 65 percent of the record owners of real property

in the district subject to taxation; or

(2) owners representing more than 65 percent of the appraised

value of real property in the district subject to taxation, as

determined by the tax rolls of the appraisal district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.152. BORROWING MONEY. (a) The district may borrow

money for a district purpose by issuing or executing bonds,

notes, credit agreements, or other obligations of any kind found

by the board to be necessary or appropriate for any district

purpose. The bond, note, credit agreement, or other obligation

may be secured by and payable from ad valorem taxes, assessments,

a combination of ad valorem taxes and assessments, or other

district revenue. The governing body of the city must approve

the issuance of bonds, notes, credit agreements, or other

obligations of the district, in general terms before the

preparation of preliminary official statements or loan closing

documents, as provided by the development and operating agreement

approved by the city in accordance with Section 3871.160, or by

separate action.

(b) The governing body of the city must approve the final terms

of the bond issuance, note, or credit facility, including the

principal amount, note amount, interest rate or rates, redemption

provisions, and other terms and conditions relating to the

issuance.

(c) The district shall file annual audited financial statements

with the city's secretary.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.153. ASSESSMENTS; EXEMPTION. (a) The district may

impose an assessment on property in the district, including an

assessment on commercial, industrial, or office property, only

in the manner provided by Subchapter A, Chapter 372, Local

Government Code, or Subchapter F, Chapter 375, Local Government

Code, for a municipality, county, or public improvement district,

according to the benefit received by the property.

(b) An assessment on property must be for the limited purpose of

providing capital funding for:

(1) public water and wastewater facilities;

(2) drainage and storm-water facilities;

(3) streets and alleys; and

(4) any authorized purpose under Chapter 372, Local Government

Code.

(c) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

and

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes.

(d) A lien of an assessment against property under this chapter

runs with the land, and the portion of an assessment payment

obligation that has not yet come due is not eliminated by the

foreclosure of an ad valorem tax lien. Any purchaser of property

in a foreclosure of an ad valorem tax lien takes the property

subject to the assessment payment obligations that have not yet

come due and to the lien and terms of payment under the

applicable assessment ordinance or order.

(e) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

(f) The district shall file notice of any tax or assessment

imposed by the district with the county clerk of Dallas County

and post the notice on the district's Internet website.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.154. RESIDENTIAL PROPERTY EXEMPT. The district may

not impose taxes, assessments, fees, or any other requirement for

payment, construction, alteration, or dedication on single-family

detached residential property, residential condominiums,

duplexes, triplexes, and quadruplexes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.155. MAINTENANCE AND OPERATION TAX; ELECTION. (a)

The district may impose a tax for maintenance and operation

purposes, including for:

(1) planning, constructing, acquiring, maintaining, repairing,

and operating all improvement projects, including land, plants,

works, facilities, improvements, appliances, and equipment of the

district; and

(2) paying costs of services, engineering and legal fees, and

organization and administrative expenses, including expenses of

the city payable under the terms of the project development

agreement described by Section 3871.160.

(b) The district may not impose a maintenance and operation tax

for improvement projects under this chapter unless the imposition

of the tax is approved by the voters of the district voting at an

election held for that purpose. An election may be called only on

receipt of a petition as provided by Section 3871.151(b).

(c) A maintenance and operation tax election may be held at the

same time and in conjunction with any other district election.

The election may be called by a separate election order or as

part of any other election order.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.156. USE OF SURPLUS MAINTENANCE AND OPERATION MONEY.

If the district has surplus maintenance and operation tax money

that is not needed for the purposes for which it was collected,

the money may be used for any authorized purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.157. BONDS AND OTHER OBLIGATIONS. (a) Subject to the

requirements of Sections 3871.159 and 3871.160, the district may

issue by public or private sale bonds, notes, or other

obligations payable wholly or partly from ad valorem taxes, or by

assessments in the manner provided by Subchapter A, Chapter 372,

Local Government Code, or Subchapter J, Chapter 375, Local

Government Code.

(b) In exercising the district's borrowing power, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

any other type of obligation.

(c) In addition to the sources of money described by Subchapter

A, Chapter 372, Local Government Code, and Subchapter J, Chapter

375, Local Government Code, district bonds may be secured and

made payable wholly or partly by a pledge of any part of the

money the district receives from system or improvement project

revenue or from any other source.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.158. BOND MATURITY. Bonds may mature not more than 40

years from their date of issue.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.159. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax for each year that all or part of the bonds are outstanding;

and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due; and

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.160. DEVELOPMENT AND OPERATING AGREEMENT REQUIRED.

(a) After the district's board is organized, but before the

district may undertake any improvement project, issue bonds,

impose taxes, levy assessments or fees, or borrow money, the

district and the city must negotiate and execute a mutually

approved and accepted development and operating agreement,

including any limitations imposed by the city, regarding the

plans and rules for:

(1) the exercise of the powers granted to the district under

this chapter, including the organization, development, and

operation of the district;

(2) the selection and description of improvement projects that

may be undertaken and financed by the district and the ownership,

operation, and maintenance of those projects;

(3) the terms, conditions, methods, means, and amounts of

financing authorized by this chapter that the district may use in

providing improvement projects; and

(4) the amounts, methods, and times of reimbursement to the city

for costs and expenses, if any, incurred by the city with respect

to the development and operation of the district and the

financing of improvement projects by the district.

(b) An agreement authorized by this section is not effective

until its terms and execution are approved by the board and the

governing body of the city by resolution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. DISSOLUTION

Sec. 3871.251. DISSOLUTION BY CITY ORDINANCE. (a) The city by

ordinance may dissolve the district.

(b) The city may not dissolve the district until the district's

outstanding indebtedness or contractual obligations that are

payable from ad valorem taxes have been repaid or discharged, or

the city has affirmatively assumed the obligation to pay the

outstanding indebtedness from the city's lawfully available

revenue.

(c) The city may not dissolve the district until the agreement

under Section 3871.160 has been executed and the district's

performance under the agreement has been fulfilled, including any

right or obligation the district has to reimburse a developer or

owner for the costs of improvement projects.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.252. COLLECTION OF ASSESSMENTS AND OTHER REVENUE. (a)

If the dissolved district has bonds or other obligations

outstanding secured by and payable from assessments or other

revenue, other than ad valorem taxes, the city shall succeed to

the rights and obligations of the district regarding enforcement

and collection of the assessments or other revenue.

(b) The city shall have and exercise all district powers to

enforce and collect the assessments or other revenue to pay:

(1) the bonds or other obligations when due and payable

according to their terms; or

(2) special revenue or assessment bonds or other obligations

issued by the city to refund the outstanding bonds or

obligations.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.253. CONCURRENCE ON ADDITIONAL POWERS. If the

legislature grants the district a power that is in addition to

the powers approved by the initial resolution of the governing

body of the city consenting to the creation of the district, the

district may not exercise that power unless the governing body of

the city consents to that change by resolution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.

Sec. 3871.254. ASSUMPTION OF ASSETS AND LIABILITIES. (a) After

the city dissolves the district, the city assumes, subject to the

appropriation and availability of funds, the obligations of the

district, including any bonds or other indebtedness payable from

assessments or other district revenue.

(b) If the city dissolves the district, the board shall transfer

ownership of all district property to the city.

Added by Acts 2009, 81st Leg., R.S., Ch.

1067, Sec. 1, eff. June 19, 2009.



CHAPTER 3872. CHAMBERS COUNTY IMPROVEMENT DISTRICT NO. 2

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3872. CHAMBERS COUNTY IMPROVEMENT DISTRICT NO. 2

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3872.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a board member.

(3) "District" means the Chambers County Improvement District

No. 2.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.002. NATURE OF DISTRICT. The district is a special

district created under Sections 52 and 52-a, Article III, and

Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 3872.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.005. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district, the legislature has

established a program to accomplish the public purposes set out

in Sections 52 and 52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve the City of Baytown, Chambers County, or

any other governmental entity from providing the level of

services provided, as of the effective date of the Act creating

this chapter, to the area in the district. The district is

created to supplement and not to supplant the governmental

services provided in the area in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.006. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a community and business center;

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty;

and

(4) provide for water, wastewater, drainage, road, and

recreational facilities for the district.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, and street art objects are parts of and

necessary components of a street and are considered to be a

street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.007. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.008. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district may be included in:

(1) a tax increment reinvestment zone created under Chapter 311,

Tax Code;

(2) a tax abatement reinvestment zone created under Chapter 312,

Tax Code;

(3) an enterprise zone created under Chapter 2303, Government

Code; or

(4) an industrial district created under Chapter 42, Local

Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.009. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.010. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3872.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five directors elected or appointed as

provided by this chapter and Chapter 49, Water Code.

(b) Except as provided by Section 3872.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

3872.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

3872.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

3872.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.053. COMPENSATION. A director is entitled to receive

fees of office and reimbursement for actual expenses as provided

by Section 49.060, Water Code, for directors of a municipal

utility district. Sections 375.069 and 375.070, Local Government

Code, do not apply to the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3872.101. GENERAL POWERS. (a) The district may purchase,

construct, acquire, own, operate, maintain, improve, or extend,

inside and outside the district, works, facilities, and

improvements necessary or convenient to accomplish the purposes

of the district authorized by Sections 52 and 52-a, Article III,

and Section 59, Article XVI, Texas Constitution.

(b) The district has the rights, powers, privileges, authority,

and functions conferred by the general law of this state

applicable to:

(1) a municipal management district, including Chapter 375,

Local Government Code; and

(2) municipal utility districts, including Chapters 49 and 54,

Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.102. RECREATIONAL FACILITIES. The district may

develop or finance recreational facilities as authorized by

Chapter 375, Local Government Code, Sections 52 and 52-a, Article

III, Texas Constitution, and any other law that applies to the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.103. EVALUATION OF FEASIBILITY. For purposes of any

applicable evaluation by the Texas Commission on Environmental

Quality of the economic feasibility of the district or its

project and bonds, debt service tax rate, maintenance tax rate,

or overlapping tax rate, the commission shall treat the district

as a municipal utility district situated wholly within Harris

County, Texas.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.104. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, and convey

to this state, a county, or a municipality for operation and

maintenance macadamized, graveled, or paved roads or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.105. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.106. DEVELOPMENT CORPORATION POWERS. The district may

exercise the powers given to a development corporation under

Chapter 505, Local Government Code, including the power to own,

operate, acquire, construct, lease, improve, or maintain a

project described by that chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.107. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code, except that a member of the

corporation's board of directors is not required to reside in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.108. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.109. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To

protect the public interest, the district may contract with a

qualified party, including Chambers County or the City of

Baytown, for the provision of law enforcement services in the

district for a fee.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.110. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to a charitable or nonprofit

organization that performs a service or provides an activity

consistent with the furtherance of a district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.111. ECONOMIC DEVELOPMENT PROGRAMS. (a) The district

may establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

(b) The district has all of the powers of a municipality under

Chapter 380, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.112. STRATEGIC PARTNERSHIP AGREEMENT. The district

may negotiate and enter into a written strategic partnership

agreement with a municipality under Section 43.0751, Local

Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.113. LIMITED EMINENT DOMAIN. (a) The district may

exercise the power of eminent domain only for the purposes, only

to the extent, and subject to the limitations the general law

provides for a municipal utility district.

(b) The district may not exercise the power of eminent domain

outside the district to acquire a site or easement for:

(1) a road project authorized by Section 3872.104; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.114. ANNEXATION OR EXCLUSION OF LAND. (a) The

district may annex land as provided by Subchapter J, Chapter 49,

Water Code.

(b) The district may exclude land as provided by Subchapter J,

Chapter 49, Water Code. Section 375.044(b), Local Government

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.115. FIREFIGHTING AND EMERGENCY MEDICAL SERVICES.

Subchapter L, Chapter 49, Water Code, applies to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 3872.151. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.152. MONEY USED FOR IMPROVEMENTS OR SERVICES. The

district may acquire, construct, finance, operate, maintain, or

provide any works, facilities, improvements, or services

authorized under this chapter, Chapter 375, Local Government

Code, or Chapters 49 and 54, Water Code, using any money

available to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.153. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a

service or improvement project with assessments under this

chapter unless a written petition requesting that service or

improvement has been filed with the board.

(b) A petition filed under Subsection (a) must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district subject to assessment according to the

most recent certified tax appraisal roll for Chambers County; or

(2) at least 25 persons who own real property in the district

subject to assessment, if more than 25 persons own real property

in the district subject to assessment as determined by the most

recent certified tax appraisal roll for Chambers County.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.154. METHOD OF NOTICE FOR HEARING. The district may

mail the notice required by Section 375.115(c), Local Government

Code, by certified or first class United States mail. The board

shall determine the method of notice.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.155. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter in all or any part of the

district.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district are:

(1) a first and prior lien against the property assessed;

(2) superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) the personal liability of and a charge against the owners of

the property even if the owners are not named in the assessment

proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.156. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.157. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held in accordance with Section

3872.161, the district may impose an operation and maintenance

tax on taxable property in the district in accordance with

Section 49.107, Water Code, for any district purpose, including

to:

(1) maintain and operate the district;

(2) construct or acquire improvements; or

(3) provide a service.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.158. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.159. AUTHORITY TO BORROW MONEY AND TO ISSUE BONDS.

(a) The district may borrow money on terms and conditions as

determined by the board. Section 375.205, Local Government Code,

does not apply to a loan, line of credit, or other borrowing from

a bank or financial institution secured by revenue other than ad

valorem taxes.

(b) The district may issue bonds, notes, or other obligations

payable wholly or partly from ad valorem taxes, assessments,

impact fees, revenue, contract payments, grants, or other

district money, or any combination of those sources of money, to

pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.160. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct

annual ad valorem tax, without limit as to rate or amount, while

all or part of the bonds are outstanding as required and in the

manner provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.161. ELECTIONS REGARDING TAXES AND BONDS. (a) The

district may issue, without an election, bonds, notes, and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 3872.158.

(b) The district must hold an election in the manner provided by

Subchapter L, Chapter 375, Local Government Code, to obtain voter

approval before the district may impose an ad valorem tax or

issue bonds payable from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

(d) At the time of issuance, the total principal amount of bonds

or other obligations issued or incurred to finance road projects

and payable from ad valorem taxes may not exceed one-fourth of

the assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.162. COMPETITIVE BIDDING. Subchapter I, Chapter 49,

Water Code, applies to the district. Sections 375.221 and

375.223, Local Government Code, do not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.163. TAX AND ASSESSMENT ABATEMENTS. The district may

grant in the manner authorized by Chapter 312, Tax Code, an

abatement for a tax or assessment owed to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. TAXES FOR CERTAIN DEFINED AREAS AND DESIGNATED

PROPERTY

Sec. 3872.201. AUTHORITY TO ESTABLISH DEFINED AREAS OR

DESIGNATED PROPERTY. The district may define areas or designate

certain property of the district to pay for improvements,

facilities, or services that primarily benefit that area or

property and do not generally and directly benefit the district

as a whole.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.202. PROCEDURE FOR ELECTION. (a) Before the district

may impose an ad valorem tax or issue bonds payable from ad

valorem taxes of the defined area or designated property, the

board shall call and hold an election in the defined area or

within the boundaries of the designated property only.

(b) The election shall be conducted as provided by Section

3872.161.

(c) The board may submit the issues to the voters on the same

ballot to be used in another election.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.203. DECLARING RESULTS AND ISSUING ORDER. (a) If a

majority of the voters voting at the election approve the

proposition or propositions, the board shall declare the results

and, by order, shall establish the defined area and describe it

by metes and bounds or designate the specific property.

(b) The board's order is not subject to judicial review except

on the ground of fraud, palpable error, or arbitrary and

confiscatory abuse of discretion.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.204. TAXES FOR IMPROVEMENTS AND FACILITIES IN DEFINED

AREAS OR DESIGNATED PROPERTY. On voter approval and adoption of

the order described by Section 3872.203, the district may apply

separately, differently, equitably, and specifically its taxing

power and lien authority to the defined area or designated

property to provide money to construct, administer, maintain, and

operate services, improvements, and facilities that primarily

benefit the defined area or designated property.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.205. ISSUANCE OF BONDS FOR DEFINED AREA OR DESIGNATED

PROPERTY. After the order under Section 3872.203 is adopted, the

district may issue bonds to provide for any land, improvements,

facilities, plants, equipment, and appliances for the defined

area or designated property.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

SUBCHAPTER F. MUNICIPAL ANNEXATION AND EFFECT ON MUNICIPAL POWERS

Sec. 3872.251. MUNICIPAL ANNEXATION OF THE DISTRICT.

Notwithstanding Chapter 43, Local Government Code, a municipality

in whose extraterritorial jurisdiction the district is located

may annex all or part of the district. Municipal annexation of

all or part of the district has no effect on the validity of the

district and the district shall continue to exist and exercise

the powers granted by this Act. Municipal annexation does not

result in total or partial dissolution of the district or an

assumption by the annexing municipality of any of the district's

obligations or indebtedness.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.

Sec. 3872.252. EFFECT ON MUNICIPAL POWERS. (a) The creation of

the district does not affect the power of a municipality in whose

extraterritorial jurisdiction the district or part of the

district lies to:

(1) designate all or part of the district as an industrial

district;

(2) limit a power of the municipality conferred by Chapter 42,

Local Government Code; or

(3) provide municipal services to any area in the municipality

or its extraterritorial jurisdiction that is also in the

district.

(b) The creation of the district does not affect the power the

municipality had before the district was created to spend money

or provide services.

Added by Acts 2009, 81st Leg., R.S., Ch.

873, Sec. 1, eff. June 19, 2009.



CHAPTER 3873. KAUFMAN COUNTY PARKS IMPROVEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3873. KAUFMAN COUNTY PARKS IMPROVEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3873.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "City" means the City of Forney.

(3) "Commissioners court" means the Commissioners Court of

Kaufman County.

(4) "County" means Kaufman County.

(5) "Director" means a board director.

(6) "District" means the Kaufman County Parks Improvement

District.

(7) "Park" includes any land, including any improvements to the

land, that is located in the district or owned or leased by the

city for use of the general public.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.002. NATURE OF DISTRICT. The Kaufman County Parks

Improvement District is a special district created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.003. PURPOSE; DECLARATION OF INTENT. (a) The creation

of the district is essential to accomplish the purposes of

Sections 52 and 52-a, Article III, and Section 59, Article XVI,

Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the city,

the county, and other political subdivisions to contract with the

district, the legislature has established a program to accomplish

the public purposes set out in Section 52-a, Article III, Texas

Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve the city or county from providing the

level of services provided, as of the effective date of the Act

enacting this chapter, to the area in the district. The district

is created to supplement and not to supplant the city or county

services provided in the area in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state; and

(2) preserve and conserve the natural resources of the state.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, potential employees, visitors,

and consumers in the district, and of the public;

(2) promote the health, safety, welfare, and enjoyment of the

public by landscaping, developing, maintaining, financing,

operating, and making capital improvements to parks in the

district, which are necessary for the restoration, preservation,

and enhancement of scenic beauty;

(3) conserve the natural resources of the district; and

(4) cooperate with the city in the furtherance of common

purposes of the city and the district.

(e) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.005. INITIAL DISTRICT TERRITORY. The district is

initially composed of the territory described by Section 2 of the

Act enacting this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created under Chapter 311,

Tax Code;

(2) a tax abatement reinvestment zone created under Chapter 312,

Tax Code; or

(3) an enterprise zone created under Chapter 2303, Government

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.007. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. CONFIRMATION OF CREATION OF DISTRICT

Sec. 3873.051. CONFIRMATION ELECTION. (a) The commissioners

court may order an election on the issue of confirming the

creation of a district:

(1) on the commissioners court's own motion; or

(2) after the filing of a written petition signed by a number of

the registered voters who reside in the area of the proposed

district equal to at least five percent of the votes received in

that area in the most recent gubernatorial general election.

(b) The petition or commissioners court's motion must include:

(1) the name of the district;

(2) an accurate description of the area included in the district

by any appropriate method, including by metes and bounds and by

public roads or rights-of-way; and

(3) an accurate plat of the area included in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.052. NOTICE OF HEARING. (a) If a petition is filed

under Section 3873.051(a)(2), the commissioners court shall set a

date for a hearing on the petition that is after the 20th day but

on or before the 40th day after the date the petition is filed.

(b) The commissioners court shall publish notice of the petition

and the hearing date in a newspaper of general circulation in the

county.

(c) The notice must be published once each week for a period of

two weeks before the hearing date.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.053. HEARING. (a) At the hearing, evidence shall be

taken as in civil cases in the county court. The commissioners

court shall hear all arguments for and against confirming the

creation of the district.

(b) The hearing may be adjourned from time to time on good cause

shown.

(c) The commissioners court shall grant the petition and order

the election on the issue of confirming the creation of the

district if the commissioners court finds that:

(1) the petition is signed by the required number of registered

voters;

(2) the district will serve the purposes prescribed by Sections

3873.003 and 3873.004; and

(3) the district includes any area within the boundaries of the

city.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.054. CONFIRMATION ELECTION. (a) The election shall

be held in the area of the proposed district on the date of the

first regularly scheduled countywide election that follows the

date of the order of the election and for which there is

sufficient time to comply with other requirements of law.

(b) The returns on the election shall be certified and canvassed

and the results declared, in the same manner as provided for

other county elections. If a majority of the votes received on

the issue favor creation of the district, the commissioners court

shall declare the creation of the district confirmed and shall

enter the results in its minutes at its next regularly scheduled

meeting.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.055. COSTS OF CREATION, CONFIRMATION, AND

ORGANIZATION. The costs necessarily incurred in the creation,

confirmation, and organization of the district may be paid from

the district's tax revenue or from revenue from bond anticipation

notes, the first revenue bonds issued by the district, or any

other source.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. BOARD OF DIRECTORS

Sec. 3873.101. GOVERNING BODY; TERMS. The district is governed

by a board of five directors who serve staggered terms of four

years, with two or three directors' terms expiring June 1 of each

odd-numbered year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.102. ELECTION DATE. The board shall hold elections

for directors on the uniform election date in May in odd-numbered

years. The elections of the first directors under this section

shall be held on the first uniform election date in May that

occurs in the years in which initial directors' terms expire

under Section 3873.107.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.103. ELIGIBILITY. (a) A director must be a citizen of

the United States and must reside in the district.

(b) A director may not be an officer or employee of the county

or the city.

(c) A director may not serve more than four consecutive full

terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.104. VACANCY. If a vacancy occurs on the board, the

board shall appoint a person to fill the vacancy for the

remainder of the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.105. QUORUM. Three directors constitute a quorum of

the board. The board may act on the majority of the vote of the

assembled quorum.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.106. COMPENSATION AND REIMBURSEMENT. A director is

not entitled to compensation but is entitled to reimbursement for

necessary expenses, including travel expenses, incurred in

performing the duties of a director. If the amount of a

director's reimbursement for necessary expenses exceeds $250, the

board must approve the reimbursement.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.107. INITIAL VOTING DIRECTORS. (a) The initial board

consists of five voting directors who meet the eligibility

requirements described by Section 3873.103 and are appointed by

the commissioners court.

(b) Of the initial directors, the terms of directors appointed

for positions 1 through 3 expire June 1, 2011, and the terms of

directors appointed for positions 4 and 5 expire June 1, 2013.

(c) Section 3873.102 does not apply to this section.

(d) If permanent directors have not been elected under Section

3873.102 and the terms of the initial directors expire, the

commissioners court shall appoint successor initial directors to

serve four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 3873.151. DEPOSITORIES AND DISBURSEMENTS. (a) Money and

other funds belonging to or under control of the board are public

funds.

(b) The board shall select depositories for the money.

(c) A warrant or check for the withdrawal of money must be

signed by two persons authorized to sign a warrant or check by

resolution entered in the minutes of the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.152. PERSONNEL. (a) The board may employ managers,

secretaries, stenographers, bookkeepers, accountants, technical

experts, and any other support personnel or agents the board

considers necessary.

(b) The board shall determine the qualifications and set the

duties of employees.

(c) The board may call on the county attorney, district

attorney, or criminal district attorney of the county for the

legal services it requires. In addition, or in the alternative,

the board may contract for and compensate its own legal staff.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.153. SEAL. The board shall adopt a seal to place on

each lease, deed, or other instrument usually executed under seal

and on other instruments as the board requires.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.154. CONTRACTS. (a) The board may enter into any

contract that the board considers necessary or convenient to

carry out the purposes and powers granted by this chapter,

including a lease or other contract connected with, incident to,

or affecting the acquisition, financing, construction, equipment,

maintenance, renovation, repair, improvement, or operation of

real property or facilities.

(b) If the contract is for an amount less than or equal to the

amount provided by Section 262.023, Local Government Code, the

board may enter into the contract without advertisement. If the

contract is for more than that amount, the contract is subject to

the bidding provisions for contracts applicable to a county under

that section.

(c) To be effective, a contract must be:

(1) approved by resolution of the board;

(2) executed by the president or vice president; and

(3) attested by the secretary or treasurer.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.155. SUITS. The board may sue and be sued in its own

name.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.156. DISTRICT RULES AND ORDERS; CRIMINAL PENALTY;

CIVIL ENFORCEMENT. (a) The board may adopt reasonable rules and

orders applicable to:

(1) the administration, enforcement, and collection of district

taxes;

(2) littering and litter abatement in the parks in the district,

including the possession and disposition of glass containers;

(3) activities that endanger the health and safety of persons or

property in parks in the district;

(4) tenants, business privileges, concessionaires, users, and

activities affecting district property and facilities, including

any provision necessary to protect and conserve natural

resources; and

(5) a road that borders or runs through a park, subject to an

applicable municipal ordinance.

(b) A police officer, constable, sheriff, or other law

enforcement officer with jurisdiction in the county may arrest a

person violating rules or orders of the board and carry out the

prosecution of a person arrested under this subsection in the

proper court.

(c) A person who violates a rule or order adopted under this

section commits an offense. An offense under this section is a

Class C misdemeanor.

(d) The county attorney, district attorney, and criminal

district attorney or an attorney retained by the board for this

purpose may bring an action to enjoin a violation of board rules

or orders.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.157. BOND NOT REQUIRED. If the board brings an action

to enforce this subchapter or enjoin a violation of a rule or

order adopted by the board under this subchapter, the board is

not required to post a bond.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.158. POWER TO ACQUIRE PROPERTY. (a) For the

conservation of the district's natural resources, the board may

acquire land in the county, inside or outside the district,

including streams, lakes, submerged lands, and swamplands, to

create parks. The board may develop, improve, protect, and

promote the land in a manner the board considers conducive to the

general welfare.

(b) The land may be acquired by:

(1) gift or devise;

(2) lump-sum payment; or

(3) installment payments regardless of an option to purchase.

(c) The district does not have the power of eminent domain.

(d) The commissioners court by eminent domain may not acquire

land for park purposes and subsequently transfer by any means the

land or control of the land to the board for park purposes. If

the commissioners court by eminent domain acquires land for

purposes other than park purposes, the court may not subsequently

transfer by any means the land or control of the land to the

board for park purposes unless at least 10 years have expired

after the date of the acquisition by the court. This subsection

applies only to land that the commissioners court acquires by

eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.159. SALE OR LEASE OF LANDS. (a) If the board

determines that land owned by the district is not necessary for

the purposes for which the land was acquired, the board may sell

and dispose of the land on terms the board considers advisable.

(b) The board may lease or permit the use of land for purposes

consistent with the purposes for which the land was acquired and

on terms the board considers advisable.

(c) Before land owned by the district may be sold, once a week

for four consecutive weeks in a newspaper of general circulation

in the county the board must publish a notice of its intention to

sell the land. The notice must include an accurate description

of the land, the time of a public hearing that is before the 10th

day before the disposition date, and the time and place at which

sealed bids will be received.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.160. ACCEPTANCE OF GRANTS AND GRATUITIES. To promote,

establish, or accomplish a purpose of this chapter, the board

may:

(1) accept grants and gratuities in any form from any source,

including the United States government, this state, any state or

federal agency, any private or public corporation, or any other

person;

(2) accept donations of money or other property; and

(3) act as trustee of land, money, or other property.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.161. COOPERATION WITH OTHER PUBLIC AUTHORITIES. Under

an agreement with a public authority, including the city, in

control of parkland in the county, the district may assume

control of all or part of the parkland in or contiguous to the

district or may contract or cooperate with the authority in

connection with the use, development, improvement, and protection

of the parkland.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.162. REQUIREMENTS FOR RENTAL OF WATER-ORIENTED

RECREATIONAL EQUIPMENT. (a) This section applies only to the

rental of water-oriented recreational equipment in the district.

(b) A person may not rent water-oriented recreational equipment

to a person younger than 18 years of age.

(c) A person may rent water-oriented recreational equipment to a

person who is at least 18 years of age only if:

(1) each person who is at least 18 years of age who will use the

equipment signs a written agreement for the rental of that

equipment; and

(2) each person who will use the equipment, regardless of age,

is listed on the agreement.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.163. PLAN FOR DEVELOPMENT OF PARKS; ANNUAL BUDGET;

FILING. (a) The board shall develop and approve a three-year

master plan for capital development and the development of parks

and district facilities.

(b) The board shall annually review and revise the master plan

during the budget process and shall file a copy of the master

plan and revisions with the county clerk.

(c) The board shall annually develop and approve a one-year

budget that must include the suggested revisions and additions to

the master plan.

(d) The board shall submit the annual budget to the

commissioners court for approval and shall file a copy with the

county clerk.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 3873.201. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.202. GENERAL OBLIGATION AND REVENUE BONDS. For the

payment of all or part of the costs of a park improvement project

or park services, the board may issue bonds in one or more series

payable from and secured by ad valorem taxes, revenues, grants,

gifts, contracts, leases, or any combination of those funds.

Bonds may be liens on all or part of the revenue derived from

park improvements or services authorized under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.203. TERMS AND CONDITIONS OF BONDS. (a) Bonds may be

issued to mature serially or otherwise not more than 40 years

from their date of issue.

(b) If provided by the bond order or resolution, the proceeds

from the sale of bonds may be used to pay interest on the bonds

during and after the period of the acquisition or construction of

any park improvement project to be provided through the issuance

of the bonds, to administrative and operation expenses to create

a reserve fund for the payment of the principal of and interest

on the bonds, and to create any other funds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.204. PLEDGES. (a) The board may pledge all or part

of the income from park improvement projects financed under this

chapter or from any other source to the payment of the bonds,

including the payment of principal, interest, and any other

amounts required or permitted in connection with the bonds. The

pledged income shall be set and collected in amounts that will be

at least sufficient, with any other pledged resources, to provide

for all payments of principal, interest, and any other amounts

required in connection with the bonds and, to the extent required

by the order or resolution authorizing the issuance of the bonds,

to provide for the payment of expenses in connection with the

bonds and to pay operation, maintenance, and other expenses in

connection with the improvement projects authorized under this

chapter.

(b) Bonds may be additionally secured by a mortgage or deed of

trust on real property relating to the facilities authorized

under this chapter owned or to be acquired by the district and by

chattel mortgages, liens, or security interests on personal

property appurtenant to that real property. The board may

authorize the execution of trust indentures, mortgages, deeds of

trust, or other forms of encumbrance to evidence the

indebtedness.

(c) The board may pledge to the payment of the bonds all or any

part of any grant, donation, revenue, or income received or to be

received from the United States government or any other public or

private source.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.205. MUNICIPAL APPROVAL. (a) A district must obtain

the approval of the governing body of the city before issuing

bonds for a park improvement project and for the plans and

specifications of a park improvement project financed by the bond

issuance.

(b) Instead of approval of bonds by the city, the district

before finally approving a capital improvements budget may obtain

approval from the governing body of the city of a capital

improvements budget for a period not to exceed five years. If a

district obtains approval of a capital improvements budget, it

may finance the capital improvements and issue bonds specified in

the budget without further approval from the city.

(c) The district must obtain approval from the city of the plans

and specifications of any park improvement project that involves

the use of the rights-of-way of streets, roads, or highways or

the use of city land or any easements granted by the city.

(d) The city is not obligated to pay any bonds, notes, or other

obligations of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

Sec. 3873.206. AD VALOREM TAX; ELECTION. (a) The district must

hold an election in the manner provided by Subchapter L, Chapter

375, Local Government Code, to obtain voter approval before the

district imposes an ad valorem tax.

(b) If authorized at an election under Subsection (a) and

subject to Subsection (c), the district may impose an annual ad

valorem tax on taxable property in the district to:

(1) maintain and operate the district;

(2) construct or acquire park improvements; or

(3) provide a park service.

(c) The board shall determine the tax rate. The tax rate may

not exceed 35 cents per $100 valuation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.

SUBCHAPTER F. DISSOLUTION

Sec. 3873.251. DISSOLUTION. (a) The commissioners court by

order may dissolve the district. The order may be adopted:

(1) on the commissioners court's own motion; or

(2) after the filing of a written petition signed by a number of

the registered voters who reside in the district equal to at

least 10 percent of the votes received in the district in the

most recent gubernatorial general election.

(b) The commissioners court shall give notice of a hearing on

the petition and hold a hearing in the manner prescribed by

Sections 3873.052 and 3873.053 for a petition for confirming the

creation of the district.

(c) The commissioners court shall grant the petition and order

the dissolution of the district if the court finds that the

petition meets the requirements of this section and that the

dissolution is in the best interest of the county.

(d) On dissolution of the district, the property and other

assets, the debts and other liabilities, and the obligations of

the district that are not related to city property become those

of the county. The property and other assets, the debts and other

liabilities, and the obligations of the district that are related

to city property become those of the city.

Added by Acts 2009, 81st Leg., R.S., Ch.

1202, Sec. 1, eff. June 19, 2009.



CHAPTER 3874. CYPRESS WATERS MUNICIPAL MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3874. CYPRESS WATERS MUNICIPAL MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3874.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "City" means the City of Dallas.

(3) "District" means the Cypress Waters Municipal Management

District.

(4) "Improvement project" means a project authorized by Section

3874.102:

(A) inside the boundaries of the district; and

(B) in areas outside but adjacent to the boundaries of the

district if the project is for the purpose of extending public

infrastructure improvements beyond the district's boundaries to a

logical terminus.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.002. CREATION AND NATURE OF DISTRICT. The district is

a special district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.003. PURPOSE; LEGISLATIVE FINDINGS. (a) The creation

of the district is essential to accomplish the purposes of

Sections 52 and 52-a, Article III, and Section 59, Article XVI,

Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the city

and other political subdivisions to contract with the district,

the legislature has established a program to accomplish the

public purposes set out in Section 52-a, Article III, Texas

Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district.

(c) The district is created to supplement and not to supplant

city services provided in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to further the public purposes of:

(1) developing and diversifying the economy of the state;

(2) eliminating unemployment and underemployment;

(3) developing or expanding transportation and commerce; and

(4) providing quality residential housing.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a residential community and business

center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, vehicle parking, and street art objects are parts of

and necessary components of a street and are considered to be an

improvement project that includes a street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2 of the Act

enacting this chapter, as that territory may have been modified

under:

(1) Section 3874.106; or

(2) other law.

(b) A mistake in the field notes of the district contained in

Section 2 of the Act enacting this chapter or in copying the

field notes in the legislative process does not in any way

affect:

(1) the district's organization, existence, or validity;

(2) the district's right to contract, including the right to

issue any type of bond or other obligation for a purpose for

which the district is created;

(3) the district's right to impose or collect an assessment,

tax, or any other revenue; or

(4) the legality or operation of the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. (a)

All or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created by the city under

Chapter 311, Tax Code;

(2) a tax abatement reinvestment zone created by the city under

Chapter 312, Tax Code; or

(3) an enterprise zone created by the city under Chapter 2303,

Government Code.

(b) If the city creates a tax increment reinvestment zone

described by Subsection (a), the city and the board of directors

of the zone, by contract with the district, may grant money

deposited in the tax increment fund to the district to be used by

the district for the purposes permitted for money granted to a

corporation under Section 380.002(b), Local Government Code,

including the right to pledge the money as security for any bonds

issued by the district for an improvement project. A project may

not receive public funds under Section 380.002(b), Local

Government Code, unless the project has been approved by the

governing body of the city by the adoption of a resolution.

(c) A tax increment reinvestment zone created by the city in the

district is not subject to the limitations provided by Section

311.006(b), Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3874.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of nine directors composed of:

(1) six directors appointed by the governing body of the city;

(2) one assistant city manager of the city, appointed by the

city manager;

(3) the chief financial officer of the city; and

(4) the economic director of the city.

(b) Directors serve staggered terms of four years, with four or

five directors' terms expiring July 1 of each odd-numbered year.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.052. APPOINTMENT OF DIRECTORS: BOARD MEETINGS. (a)

Directors appointed by the governing body of the city must meet

at least one of the qualifications prescribed by Section

3874.053.

(b) A person may not be appointed to the board by the governing

body of the city if the appointment of that person would result

in fewer than three of the directors being residents of the city

and meeting the qualifications prescribed by Section

3874.053(a)(2), (3), (4), (5), or (6).

(c) The governing body of the city may remove a member of the

board with or without cause at any time by a majority vote.

(d) The board shall hold meetings at a place accessible to the

public. The board shall file a copy of the notice of a meeting

with the city's secretary. The city's secretary shall post the

notice at Dallas City Hall.

(e) The board may not create an executive committee to exercise

the powers of the board.

(f) If an office described in Section 3874.051(a) is renamed,

changed, or abolished, the governing body of the city may appoint

another city officer or employee who performs duties comparable

to those performed by the officer described by that subsection.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.053. QUALIFICATIONS OF DIRECTORS APPOINTED BY CITY.

(a) To be qualified to serve as a director appointed by the

governing body of the city, a person must be at least 18 years

old and must be:

(1) a resident of the district who is also a registered voter of

the district;

(2) an owner of property in the district;

(3) an owner of stock or a partnership or membership interest,

whether beneficial or otherwise, of a corporate partnership,

limited liability company, or other entity owner of a direct or

indirect interest in property in the district;

(4) an owner of a beneficial interest in a trust, or a trustee

in a trust, that directly or indirectly owns property in the

district;

(5) an agent, employee, or tenant of a person covered by

Subdivision (2), (3), or (4); or

(6) an initial director.

(b) Section 49.052, Water Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.054. VACANCY. The governing body of the city shall

fill a vacancy on the board by appointing a person who meets the

qualifications prescribed by Section 3874.051(a) or 3874.053 to

serve for the remainder of the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.055. DIRECTOR'S OATH OR AFFIRMATION. A director's

oath or affirmation of office shall be filed with the district

and the district shall retain the oath or affirmation in the

district records. A copy of each director's oath or affirmation

of office shall be filed with the city's secretary.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.056. OFFICERS. The board shall elect from among the

directors a chair, a vice chair, and a secretary. The offices of

chair and secretary may not be held by the same person

concurrently.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.057. COMPENSATION; EXPENSES; LIABILITY INSURANCE FOR

DIRECTORS. (a) The district may compensate each director in an

amount not to exceed $50 for each board meeting. The total

amount of compensation for each director in one year may not

exceed $2,000.

(b) Directors are entitled to reimbursement for necessary and

reasonable expenses incurred in carrying out the duties and

responsibilities of the board.

(c) The district may obtain and pay for comprehensive general

liability insurance coverage from a commercial insurance company

or other source that protects and insures a director against

personal liability and from any and all claims relating to:

(1) actions taken by the director in the director's capacity as

a member of the board;

(2) actions and activities taken by the district; or

(3) the actions of others acting on behalf of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.058. CONFLICTS OF INTEREST. (a) A director,

including a director who qualifies under Section 3874.053(a)(2),

(3), (4), or (5), may participate in all board votes and

decisions if the director complies with the requirements of

Subsection (b).

(b) A director shall comply with Section 171.004, Local

Government Code, including the disclosure and abstention

requirements of that section. A director must file a copy of the

director's disclosure affidavit required by Section 171.004,

Local Government Code, with the city's secretary before

participating in a board discussion or vote.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3874.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties provided by this chapter and by:

(1) the general laws relating to conservation and reclamation

districts created under Section 59, Article XVI, Texas

Constitution, including Chapters 49 and 54, Water Code, except

that the district's bonds and other securities are not subject to

the jurisdiction or supervision of the Texas Commission on

Environmental Quality under Chapter 49, Water Code, or other law;

(2) the general laws relating to road districts and road utility

districts created under Section 52(b), Article III, Texas

Constitution, including Chapter 441, Transportation Code, except

that the district may exercise any power granted by this chapter

without regard to any provision or requirement of or procedure

prescribed by Chapter 441, Transportation Code;

(3) Subchapter A, Chapter 372, Local Government Code, in the

same manner as a municipality or a county;

(4) Chapter 1371, Government Code;

(5) Chapter 375, Local Government Code; and

(6) Chapter 311, Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.102. IMPROVEMENT PROJECTS. (a) The district may

provide, or it may enter into contracts with a governmental or

private entity to provide, the following types of improvement

projects located in the district or activities in support of or

incidental to those projects:

(1) a supply and distribution facility or system to provide

potable and nonpotable water to the residents and businesses of

the district, including a wastewater collection facility;

(2) a paved, macadamized, or graveled road, street, or turnpike,

inside and outside the district, to the full extent authorized by

Section 52, Article III, Texas Constitution;

(3) the planning, design, construction, improvement, and

maintenance of:

(A) landscaping;

(B) highway right-of-way or transit corridor beautification and

improvement;

(C) lighting, banners, and signs;

(D) a street or sidewalk;

(E) a hiking and cycling path or trail;

(F) a pedestrian walkway, skywalk, crosswalk, or tunnel;

(G) a park, lake, garden, recreational facility, community

activities center, dock, wharf, sports facility, open space,

scenic area, or related exhibit or preserve;

(H) a fountain, plaza, or pedestrian mall; or

(I) a drainage or storm-water detention improvement;

(4) protection and improvement of the quality of storm water

that flows through the district;

(5) the planning, design, construction, improvement,

maintenance, and operation of:

(A) a water or sewer facility; or

(B) an off-street parking facility or heliport;

(6) the planning and acquisition of:

(A) public art and sculpture and related exhibits and

facilities; or

(B) an educational facility, and a cultural exhibit or facility;

(7) the planning, design, construction, acquisition, lease,

rental, improvement, maintenance, installation, and management of

and provision of furnishings for a facility for:

(A) a conference, convention, or exhibition;

(B) a manufacturer, consumer, or trade show;

(C) a civic, community, or institutional event; or

(D) an exhibit, display, attraction, special event, or seasonal

or cultural celebration or holiday;

(8) the removal, razing, demolition, or clearing of land or

improvements in connection with improvement projects;

(9) the acquisition and improvement of land or other property

for the mitigation of the environmental effects of an improvement

project if those costs are incurred in accordance with a

development agreement and reimbursement of those costs is

conditioned on the completion of substantial vertical

development, or the costs are related to a transit or mobility

project;

(10) the acquisition of property or an interest in property in

connection with one or more authorized improvement projects,

including a project authorized by Subchapter A, Chapter 372,

Local Government Code;

(11) a special or supplemental service for the improvement and

promotion of the district or an area adjacent to the district or

for the protection of public health and safety in or adjacent to

the district, including:

(A) advertising;

(B) promotion;

(C) tourism;

(D) health and sanitation;

(E) public safety;

(F) security;

(G) fire protection or emergency medical services;

(H) business recruitment;

(I) elimination of traffic congestion, including by use of rail

services; and

(J) recreational, educational, or cultural improvements,

enhancements, and services; or

(12) any similar public improvement, facility, or service.

(b) The district may not undertake an improvement project under

this section unless the board determines the project to be

necessary to accomplish a public purpose of the district and has

received the approval of the city under Section 3874.160.

(c) An improvement project must comply with any applicable codes

and ordinances of the city.

(d) The district may not provide, conduct, or authorize an

improvement project on the city streets, highways, rights-of-way,

or easements without the consent of the governing body of the

city.

(e) Subject to an agreement between the district and the city,

the city may:

(1) by ordinance, order, or resolution require that title to all

or any portion of an improvement project vest in the city; or

(2) unless prohibited by Subsection (h), by ordinance, order,

resolution, or other directive, authorize the district to own,

encumber, maintain, and operate an improvement project, subject

to the right of the city to order a conveyance of the improvement

project to the city on a date determined by the city.

(f) The district shall immediately comply with any city

ordinance, order, or resolution adopted under Subsection (e).

(g) For the purposes of this section, planning, design,

construction, improvement, and maintenance of a lake includes

work done for drainage, reclamation, or recreation.

(h) Waterworks and sanitary sewer improvements may be undertaken

by the district inside or outside the boundaries of the district,

subject to the following conditions:

(1) the city shall request that waterworks or sanitary sewer

improvements be funded by the district;

(2) the city shall construct, own, operate, and maintain the

improvements; and

(3) the district shall comply with Sections 3874.152, 3874.157,

and 3874.160 as a condition for the district to fund the

improvements.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.103. GENERAL POWERS REGARDING CONTRACTS. (a) The

district may:

(1) contract with any person to accomplish any district purpose,

including a contract for:

(A) the payment, repayment, or reimbursement of costs incurred

by that person on behalf of the district, including all or part

of the costs of any improvement project and interest on the

reimbursed cost; or

(B) the use, occupancy, lease, rental, operation, maintenance,

or management of all or part of a proposed or existing

improvement project; and

(2) apply for and contract with any person to receive,

administer, and perform a duty or obligation of the district

under a federal, state, local, or private gift, grant, loan,

conveyance, transfer, bequest, or other financial assistance

arrangement relating to the investigation, planning, analysis,

study, design, acquisition, construction, improvement,

completion, implementation, or operation by the district or

others of a proposed or existing improvement project.

(b) A contract the district enters into to carry out a purpose

of this chapter may be on any terms and for any period the board

determines, including a negotiable or nonnegotiable note or

warrant payable to the city, Dallas County, or any other person.

(c) Any person may contract with the district to carry out the

purposes of this chapter without further statutory or other

authorization.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.104. RULES; ENFORCEMENT. (a) The district may adopt

rules:

(1) to administer or operate the district;

(2) for the use, enjoyment, availability, protection, security,

and maintenance of the district's property and facilities; or

(3) to provide for public safety and security in the district.

(b) The district may enforce its rules by injunctive relief.

(c) To the extent a district rule conflicts with a city rule,

order, or regulation, the city rule, order, or regulation

controls.

(d) The district shall provide the city with written notice not

later than the 30th day before the date of a meeting at which the

board will adopt rules. The district may not adopt a rule

affecting the use of a municipally owned asset, such as a public

park, street, sidewalk, transit facility, or public right-of-way,

unless the governing body of the city has approved the rule by

ordinance, order, or resolution.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.105. NAME CHANGE. The board by resolution may change

the district's name. The board shall give written notice of the

change to the city.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.106. ADDING OR REMOVING TERRITORY. The board may add

or remove territory under Subchapter J, Chapter 49, Water Code,

and Section 54.016, Water Code, except that:

(1) the addition or removal of the territory must be approved

by:

(A) the governing body of the city by ordinance, order, or

resolution; and

(B) the owners of the territory being added or removed;

(2) a reference to a tax in Subchapter J, Chapter 49, Water

Code, or Section 54.016, Water Code, means an ad valorem tax; and

(3) territory may not be removed from the district if bonds or

other obligations of the district payable wholly or partly from

ad valorem taxes or assessments levied or assessed on the

territory are outstanding.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.107. ECONOMIC DEVELOPMENT. (a) The district may

create economic development and other programs under Section

52-a, Article III, Texas Constitution, and may impose and collect

ad valorem taxes for those purposes. The district has the

economic development powers that Chapter 380, Local Government

Code, provides to a municipality with a population of more than

100,000. Each economic development program and each project that

will receive public funds under an economic development program

must be approved by the governing body of the city by ordinance,

order, or resolution.

(b) The district shall provide the city written notice not later

than the 30th day before the date of a meeting at which the board

will adopt terms of an economic development program. The

district may not adopt an economic development program or

improvement project to be funded under an economic development

program unless the governing body of the city has approved the

program or improvement project by ordinance, order, or

resolution.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.108. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.109. TERMS OF EMPLOYMENT; COMPENSATION. The board may

employ and establish the terms of employment and compensation of

an executive director or general manager and any other district

employees the board considers necessary. An employee may not

receive annual compensation of more than $150,000 from public

funds of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.110. NOTICE TO PROPERTY OWNERS. (a) The board shall

annually provide owners of real property in the district written

notice that specifies the tax of the district for the district's

next fiscal year in sufficient clarity to describe the tax rate

for the operation and maintenance of the district and the tax

rate for the payment of debt service of obligations issued or

incurred by the district. The written notice must be sent by

first class United States mail, postage prepaid, to the current

address of the property owner as reflected on the tax rolls of

the appraisal district.

(b) The notice must clearly state that the tax rates on real

property imposed in the district are in addition to the ad

valorem taxes imposed by other taxing units that tax real

property in the boundaries of the district.

(c) The district shall generate and implement a program to

provide notification to a prospective purchaser of property in

the district of the rates of tax and assessments that have been

approved and are imposed by the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 3874.151. GENERAL POWERS REGARDING FINANCIAL MATTERS. (a)

Except as provided by Section 3874.160, the district may:

(1) impose an ad valorem tax on all taxable property in the

district to pay for any improvement projects of the types

authorized by Section 52(b), Article III, and Section 59, Article

XVI, Texas Constitution, and to secure the payment of bonds

issued for those purposes;

(2) impose an assessment on property in the district to pay the

cost of any authorized improvement project and the cost of the

maintenance of the project in the manner provided for:

(A) a district under Subchapters A, E, and F, Chapter 375, Local

Government Code; or

(B) a municipality or county under Subchapter A, Chapter 372,

Local Government Code;

(3) provide or secure the payment or repayment of any bond,

note, or other temporary or permanent obligation or reimbursement

or other contract with any person, the costs and expenses of the

establishment, administration, and operation of the district, and

the district's costs or share of the costs or revenue of an

improvement project or district contractual obligation or

indebtedness by or through:

(A) the imposition of an ad valorem tax, assessment, user fee,

concession fee, or rental charge; and

(B) any other revenue or resources of the district, or other

revenue authorized by the city, including revenue from a tax

increment reinvestment zone created by the city under applicable

law;

(4) establish user charges related to the operation of

storm-water facilities, including the regulation of storm water

for the protection of water quality in the district;

(5) establish user charges for the use of nonpotable water for

irrigation purposes, subject to the approval of the governing

body of the city;

(6) undertake separately or jointly with other persons,

including the city or Dallas County, all or part of the cost of

any improvement project, including an improvement project:

(A) for improving, enhancing, and supporting public safety and

security, fire protection and emergency medical services, and law

enforcement in and adjacent to the district; or

(B) that confers a general benefit on the entire district or a

special benefit on a definable part of the district; and

(7) enter into a tax abatement agreement in accordance with the

general laws of this state authorizing and applicable to tax

abatement agreements by municipalities.

(b) The district may not impose an ad valorem tax to pay for an

improvement project under this chapter unless the imposition is

approved by the voters of the district voting at an election held

for that purpose. The board may call an election to approve the

imposition of an ad valorem tax to pay for an improvement project

under this chapter only if the board receives a petition

requesting the election signed by:

(A) more than 65 percent of the record owners of real property

in the district subject to taxation; or

(B) owners representing more than 65 percent of the appraised

value of real property in the district subject to taxation, as

determined by the tax rolls of the appraisal district.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.152. BORROWING MONEY. (a) The district may borrow

money for a district purpose by issuing or executing bonds,

notes, credit agreements, or other obligations of any kind found

by the board to be necessary or appropriate for any district

purpose. The bond, note, credit agreement, or other obligation

may be secured by and payable from ad valorem taxes, assessments,

a combination of ad valorem taxes and assessments, or other

district revenue. The governing body of the city must approve

the issuance of bonds, notes, credit agreements, or other

obligations of the district, in general terms before the

preparation of preliminary official statements or loan closing

documents, as provided by the development and operating agreement

approved by the city in accordance with Section 3874.160, or by

separate action.

(b) The governing body of the city must approve the final terms

of the bond issuance, note, or credit facility, including the

principal amount, note amount, interest rate or rates, redemption

provisions, and other terms and conditions relating to the

issuance.

(c) The district shall file annual audited financial statements

with the city's secretary.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.153. ASSESSMENTS; EXEMPTION. (a) The district may

impose an assessment on property in the district, including an

assessment on residential or commercial property, only in the

manner provided by Subchapter A, Chapter 372, Local Government

Code, or Subchapter F, Chapter 375, Local Government Code, for a

municipality, county, or public improvement district, according

to the benefit received by the property.

(b) An assessment on property must be for the limited purpose of

providing capital funding for:

(1) public water and wastewater facilities;

(2) drainage and storm-water facilities;

(3) streets and alleys; and

(4) any authorized project under Chapter 372, Local Government

Code.

(c) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

and

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes.

(d) A lien of an assessment against property under this chapter

runs with the land, and the portion of an assessment payment

obligation that has not yet come due is not eliminated by the

foreclosure of an ad valorem tax lien. Any purchaser of property

in a foreclosure of an ad valorem tax lien takes the property

subject to the assessment payment obligations that have not yet

come due and to the lien and terms of payment under the

applicable assessment ordinance or order.

(e) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

(f) The district shall file notice of any tax or assessment

imposed by the district with the county clerk of Dallas County

and post the notice on the district's Internet website.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.154. RESIDENTIAL PROPERTY EXEMPT. Section 375.161,

Local Government Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.155. MAINTENANCE AND OPERATION TAX; ELECTION. (a)

The district may impose a tax for maintenance and operation

purposes, including for:

(1) planning, constructing, acquiring, maintaining, repairing,

and operating all improvement projects, including land, plants,

works, facilities, improvements, appliances, and equipment of the

district; and

(2) paying costs of services, engineering and legal fees, and

organization and administrative expenses, including expenses of

the city payable under the terms of the project development

agreement described by Section 3874.160.

(b) The district may not impose a maintenance and operation tax

for improvement projects under this chapter unless the imposition

of the tax is approved by the voters of the district voting at an

election held for that purpose. An election may be called only

on receipt of a petition as provided by Section 3874.151(b).

(c) A maintenance and operation tax election may be held at the

same time and in conjunction with any other district election.

The election may be called by a separate election order or as

part of any other election order.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.156. USE OF SURPLUS MAINTENANCE AND OPERATION MONEY.

If the district has surplus maintenance and operation tax money

that is not needed for the purposes for which it was collected,

the money may be used for any authorized purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.157. BONDS AND OTHER OBLIGATIONS. (a) Subject to the

requirements of Sections 3874.159 and 3874.160, the district may

issue by public or private sale bonds, notes, or other

obligations payable wholly or partly from ad valorem taxes, or by

assessments in the manner provided by Subchapter A, Chapter 372,

Local Government Code, or Subchapter J, Chapter 375, Local

Government Code.

(b) In exercising the district's borrowing power, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

any other type of obligation.

(c) In addition to the sources of money described by Subchapter

A, Chapter 372, Local Government Code, and Subchapter J, Chapter

375, Local Government Code, district bonds may be secured and

made payable wholly or partly by a pledge of any part of the

money the district receives from system or improvement project

revenue or from any other source.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.158. BOND MATURITY. Bonds may mature not more than 40

years from their date of issue.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.159. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax for each year that all or part of the bonds are outstanding;

and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due; and

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.160. DEVELOPMENT AND OPERATING AGREEMENT REQUIRED.

(a) After the district's board is organized, but before the

district may undertake any improvement project, issue bonds,

impose taxes, levy assessments or fees, or borrow money, the

district and the city must negotiate and execute a mutually

approved and accepted development and operating agreement,

including any limitations imposed by the city, regarding the

plans and rules for:

(1) the exercise of the powers granted to the district under

this chapter, including the organization, development, and

operation of the district;

(2) the selection and description of improvement projects that

may be undertaken and financed by the district and the ownership,

operation, and maintenance of those projects;

(3) the terms, conditions, methods, means, and amounts of

financing authorized by this chapter that the district may use in

providing improvement projects; and

(4) the amounts, methods, and times of reimbursement to the city

for costs and expenses, if any, incurred by the city with respect

to the development and operation of the district and the

financing of improvement projects by the district.

(b) An agreement authorized by this section is not effective

until its terms and execution are approved by the board and the

governing body of the city by resolution.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. DISSOLUTION

Sec. 3874.251. DISSOLUTION BY CITY ORDINANCE. (a) The city by

ordinance may dissolve the district.

(b) The city may not dissolve the district until the district's

outstanding indebtedness or contractual obligations that are

payable from ad valorem taxes have been repaid or discharged, or

the city has affirmatively assumed the obligation to pay the

outstanding indebtedness from the city's lawfully available

revenue.

(c) The city may not dissolve the district until the agreement

under Section 3874.160 has been executed and the district's

performance under the agreement has been fulfilled, including any

right or obligation the district has to reimburse a developer or

owner for the costs of improvement projects.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.252. COLLECTION OF ASSESSMENTS AND OTHER REVENUE. (a)

If the dissolved district has bonds or other obligations

outstanding secured by and payable from assessments or other

revenue, other than ad valorem taxes, the city shall succeed to

the rights and obligations of the district regarding enforcement

and collection of the assessments or other revenue.

(b) The city shall have and exercise all district powers to

enforce and collect the assessments or other revenue to pay:

(1) the bonds or other obligations when due and payable

according to their terms; or

(2) special revenue or assessment bonds or other obligations

issued by the city to refund the outstanding bonds or

obligations.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.253. CONCURRENCE ON ADDITIONAL POWERS. If the

legislature grants the district a power that is in addition to

the powers approved by the initial resolution of the governing

body of the city consenting to the creation of the district, the

district may not exercise that power unless the governing body of

the city consents to that change by resolution.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.

Sec. 3874.254. ASSUMPTION OF ASSETS AND LIABILITIES. (a) After

the city dissolves the district, the city assumes, subject to the

appropriation and availability of funds, the obligations of the

district, including any bonds or other indebtedness payable from

assessments or other district revenue.

(b) If the city dissolves the district, the board shall transfer

ownership of all district property to the city.

Added by Acts 2009, 81st Leg., R.S., Ch.

586, Sec. 1, eff. June 19, 2009.



CHAPTER 3875. COUNTRY PLACE MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3875. COUNTRY PLACE MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3875.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Country Place Management District.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.002. NATURE OF DISTRICT. The Country Place Management

District is a special district created under Section 59, Article

XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the City of

Pearland, Brazoria County, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve the City of Pearland and Brazoria County

from providing the level of services provided, as of the

effective date of the Act enacting this chapter, to the area in

the district. The district is created to supplement and not to

supplant the city or county services provided in the area in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a community and business center, including

funding for the ownership, operation, and maintenance of public

recreational facilities, including parks, trails, green space,

golf, and other sporting facilities that benefit the district;

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty;

(4) provide funding for public improvements, including drainage

facilities, beautification projects, and identification and

directional signage;

(5) provide for water, wastewater, drainage, water reuse, solid

waste collection, and recycling for the district; and

(6) provide street and road improvements.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, walls and sound barriers, and street art

objects are parts of and necessary components of a street and are

considered to be a street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act enacting this chapter.

(b) The boundary description contained in Section 2 of the Act

enacting this chapter forms a closure. A mistake in the boundary

description does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created under Chapter 311,

Tax Code;

(2) a tax abatement reinvestment zone created under Chapter 312,

Tax Code; or

(3) an enterprise zone created under Chapter 2303, Government

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.007. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3875.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five directors who serve staggered terms

of four years. Two or three directors shall be elected each

even-numbered year on the uniform election date in May

established by the Election Code.

(b) Section 49.052, Water Code, applies to the district and

directors.

(c) A director may also serve as a director of Brazoria County

Municipal Utility District No. 4. The director is not entitled

to remuneration from the district while serving in both

positions.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.052. CONFIRMATION ELECTION REQUIRED. (a) The initial

directors shall hold an election to confirm the creation of the

district. If an election to confirm the creation of the district

does not pass, the initial directors may call subsequent

elections to confirm the creation of the district without further

approval.

(b) Subchapter D, Chapter 49, Water Code, applies to the

district and directors.

(c) Section 375.063, Local Government Code, does not apply to

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

For expiration of this section, see Subsection (d).

Sec. 3875.053. INITIAL DIRECTORS. (a) The initial board

consists of the following directors:

Pos. No. Name of Director

1 Jack Banowsky

2 Charles A. Mills

3 Hugh S. Pylant

4 Terry Gray

5 Paul West

(b) Of the initial directors, the terms of directors appointed

for positions 1 through 3 expire May 2010, and the terms of

directors appointed for positions 4 and 5 expire May 2012.

(c) Section 3875.052 does not apply to this section.

(d) This section expires September 1, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.054. QUORUM. For purposes of determining the

requirements for a quorum of the board, the following are not

counted:

(1) a board position vacant for any reason, including death,

resignation, or disqualification; or

(2) a director who is abstaining from participation in a vote

because of a conflict of interest.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.055. COMPENSATION. Except as provided by Section

3875.051(c), a director is entitled to receive fees of office and

reimbursement for actual expenses as provided by Section 49.060,

Water Code. Sections 375.069 and 375.070, Local Government Code,

do not apply to the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3875.101. DEVELOPMENT CORPORATION POWERS. The district may

exercise the powers given to a development corporation under

Chapter 505, Local Government Code, including the power to own,

operate, acquire, construct, lease, improve, or maintain a

project described by that chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code, except that a board member is not

required to reside in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.104. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To

protect the public interest, the district may contract with a

qualified party, including Brazoria County or the City of

Pearland, for the provision of law enforcement services in the

district for a fee.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.105. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to a charitable or nonprofit

organization that performs a service or provides an activity

consistent with the furtherance of a district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.106. ECONOMIC DEVELOPMENT PROGRAMS. (a) The district

may establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

(b) For purposes of this section, the district has all of the

powers of a municipality under Chapter 380, Local Government

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.107. NO EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.108. ANNEXATION OR EXCLUSION OF LAND. (a) The

district may annex land as provided by Subchapter J, Chapter 49,

Water Code.

(b) The district may exclude land as provided by Subchapter J,

Chapter 49, Water Code. Section 375.044(b), Local Government

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 3875.151. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.152. MONEY USED FOR IMPROVEMENTS OR SERVICES. The

district may acquire, construct, finance, operate, or maintain

any improvement or service authorized under this chapter or

Chapter 375, Local Government Code, using any money available to

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.153. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a

service or improvement project with assessments under this

chapter unless a written petition requesting that service or

improvement has been filed with the board.

(b) A petition filed under Subsection (a) must be signed by the

owners of a majority of the assessed value of real property in

the district subject to the assessment according to the most

recent certified tax appraisal roll for Brazoria County.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.154. METHOD OF NOTICE FOR HEARING. The district may

mail the notice required by Section 375.115(c), Local Government

Code, by certified or first class United States mail. The board

shall determine the method of notice.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.155. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter in all or any part of the

district. Section 375.114, Local Government Code, does not apply

to the district.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.156. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.157. RESIDENTIAL PROPERTY. Section 375.161, Local

Government Code, does not apply to a tax imposed by the district

or a requirement for payment for a service provided by the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.158. AD VALOREM TAX. (a) If authorized at an

election held in accordance with Section 3875.162, the district

may impose an ad valorem tax on taxable property in the district

in accordance with Section 49.107, Water Code, for any district

purpose, including to:

(1) maintain and operate the district;

(2) construct or acquire improvements; or

(3) provide a service.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

(c) Section 49.107(h), Water Code, does not apply to the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.159. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.160. AUTHORITY TO BORROW MONEY AND TO ISSUE BONDS.

(a) The district may borrow money on terms and conditions as

determined by the board. Section 375.205, Local Government Code,

does not apply to a loan, line of credit, or other borrowing from

a bank or financial institution secured by revenue other than ad

valorem taxes.

(b) The district may issue by competitive bid or negotiated sale

bonds, notes, or other obligations payable wholly or partly from

ad valorem taxes, assessments, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources of money, to pay for any authorized district

purpose.

(c) The limitation on the outstanding principal amount of bonds,

notes, and other obligations provided by Section 49.4645, Water

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.161. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the imposition of a continuing direct annual ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.162. ELECTIONS REGARDING TAXES AND BONDS. (a) The

district may issue, without an election, bonds, notes, and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 3875.159.

(b) The district must hold an election in the manner provided by

Subchapter L, Chapter 375, Local Government Code, to obtain voter

approval before the district may impose an ad valorem tax or

issue bonds payable from ad valorem taxes.

(c) Section 375.243, Local Government Code, does not apply to

the district.

(d) All or any part of any facilities or improvements that the

district may acquire by the issuance of its bonds may be

submitted as a single proposition or as several propositions to

be voted on at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.163. CITY APPROVAL. (a) Except as provided by

Subsection (c), the district must obtain the approval of the City

of Pearland's governing body for the issuance of bonds for each

improvement project.

(b) The governing body of the City of Pearland must provide the

approval required for the issuance of bonds under Subsection (a)

by adoption of an ordinance or resolution.

(c) The district may obtain any other city approval required by

this chapter by permit or other city administrative process that

does not involve the City of Pearland's governing body.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.164. CITY NOT REQUIRED TO PAY DISTRICT OBLIGATIONS.

Except as provided by Section 375.263, Local Government Code, the

City of Pearland is not required to pay a bond, note, or other

obligation of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.165. COMPETITIVE BIDDING. Subchapter I, Chapter 49,

Water Code, applies to the district. Subchapter K, Chapter 375,

Local Government Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.166. TAX AND ASSESSMENT ABATEMENTS. The district may

grant in the manner authorized by Chapter 312, Tax Code, an

abatement for a tax or assessment owed to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

Sec. 3875.167. USAGE FEES. The board of directors may set,

charge, impose, and collect fees, charges, or tolls for the use

of any district facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. DISSOLUTION

Sec. 3875.201. DISSOLUTION OF DISTRICT. (a) The board of

directors may vote to dissolve the district regardless of the

district's outstanding debt. Section 375.264, Local Government

Code, does not apply to the district.

(b) If the district has outstanding debt when it is dissolved,

the district shall remain in existence solely for the purpose of

discharging its debts. The dissolution is effective when all

debts of the district have been discharged.

Added by Acts 2009, 81st Leg., R.S., Ch.

588, Sec. 1, eff. June 19, 2009.



CHAPTER 3876. ALDEN LAKE MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3876. ALDEN LAKE MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3876.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Alden Lake Management District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.002. NATURE OF DISTRICT. The Alden Lake Management

District is a special district created under Section 59, Article

XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the City of

Lake Jackson, Brazoria County, and other political subdivisions

to contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve the City of Lake Jackson and Brazoria

County from providing the level of services provided, as of the

effective date of the Act creating this chapter, to the area in

the district. The district is created to supplement and not to

supplant the city or county services provided in the area in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a community and business center;

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty;

and

(4) provide for water, wastewater, drainage, roads, and

recreational facilities for the district.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, and street art objects are parts of and

necessary components of a street and are considered to be a

street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundary description contained in Section 2 of the Act

creating this chapter forms a closure. A mistake in the boundary

description does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created under Chapter 311,

Tax Code;

(2) a tax abatement reinvestment zone created under Chapter 312,

Tax Code; or

(3) an enterprise zone created under Chapter 2303, Government

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.007. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3876.051. GOVERNING BODY; TERMS. The district is governed

by a board of five voting directors who serve staggered terms of

four years, with two or three directors' terms expiring June 1 of

each odd-numbered year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.052. APPOINTMENT OF DIRECTORS. (a) The governing

body of the City of Lake Jackson shall appoint directors. A

person is appointed if a majority of the members of the governing

body, including the mayor, vote to appoint that person.

(b) The governing body of the City of Lake Jackson shall

appoint:

(1) three directors from a list of persons nominated by the

board; and

(2) two directors chosen by the governing body.

(c) Section 375.063, Local Government Code, does not apply to

directors appointed under Subsection (b)(2).

(d) If a person owns 25 percent or more of the surface area of

land in the district, the board shall request that the person

provide to the board a list of individuals for the board to

nominate under this section. If the person does not provide a

list of individuals to the board before the 31st day after the

date the board requests the list or if no person owns 25 percent

or more of the surface area of land in the district, the board is

not required to obtain a list and may nominate any eligible

individual for appointment to the board. If more than one person

owns 25 percent or more of the surface area of land included in

the district, only the person who owns the greatest amount of

land included in the district is entitled to have the board

request a list under this subsection.

(e) If a person who owns 25 percent or more of the surface area

of land in the district provides a list of individuals under

Subsection (d), at least a majority of the board must be composed

of individuals from a list or lists provided by that person.

(f) The City of Lake Jackson for any reason may remove a

director appointed under Subsection (b)(2) and appoint a person

to serve the remainder of the unexpired term.

(g) The board may appoint a person to fill a vacancy in the

office of a director appointed under Subsection (b)(1) for the

remainder of the unexpired term.

(h) The City of Lake Jackson may appoint a person to fill a

vacancy in the office of a director appointed under Subsection

(b)(2) for the remainder of the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

For expiration of this section, see Subsection (d).

Sec. 3876.053. INITIAL DIRECTORS. (a) The initial board

consists of two directors appointed by the governing body of the

City of Lake Jackson to serve in positions 1 and 2 and the

following directors to serve in positions 3 through 5:

Pos. No. Name of Director

3 John Richers

4 Kenneth R. Philips

5 Bryan K. Chapline

(b) Of the initial directors, the terms of directors appointed

for positions 1 and 3 expire June 1, 2011, and the terms of

directors appointed for positions 2, 4, and 5 expire June 1,

2013.

(c) Section 3876.052 does not apply to this section.

(d) This section expires September 1, 2014.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.054. NONVOTING DIRECTORS. The board may appoint

nonvoting directors to serve at the pleasure of the voting

directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.055. QUORUM. For purposes of determining the

requirements for a quorum of the board, the following are not

counted:

(1) a board position vacant for any reason, including death,

resignation, or disqualification;

(2) a director who is abstaining from participation in a vote

because of a conflict of interest; or

(3) a nonvoting director.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.056. COMPENSATION. A director is entitled to receive

fees of office and reimbursement for actual expenses as provided

by Section 49.060, Water Code. Sections 375.069 and 375.070,

Local Government Code, do not apply to the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3876.101. DEVELOPMENT CORPORATION POWERS. The district may

exercise the powers given to a development corporation under

Chapter 505, Local Government Code, including the power to own,

operate, acquire, construct, lease, improve, or maintain a

project described by that chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code, except that a board member is not

required to reside in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

(c) The board may enter into a contract with the board of

directors of a tax increment reinvestment zone created under

Chapter 311, Tax Code, and the governing body of the county or

municipality that created the zone to manage the zone or

implement the project plan and reinvestment zone financing plan.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.104. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To

protect the public interest, the district may contract with a

qualified party, including Brazoria County or the City of Lake

Jackson, for the provision of law enforcement services in the

district for a fee.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.105. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to a charitable or nonprofit

organization that performs a service or provides an activity

consistent with the furtherance of a district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.106. ECONOMIC DEVELOPMENT PROGRAMS. (a) The district

may establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

(b) For purposes of this section, the district has all of the

powers of a municipality under Chapter 380, Local Government

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.107. NO EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.108. ANNEXATION OR EXCLUSION OF LAND. (a) The

district may annex land as provided by Subchapter J, Chapter 49,

Water Code, only if the City of Lake Jackson by ordinance or

resolution consents to the annexation.

(b) The district may exclude land as provided by Subchapter J,

Chapter 49, Water Code. Section 375.044(b), Local Government

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. PARKING FACILITIES

Sec. 3876.151. PARKING FACILITIES AUTHORIZED; OPERATION BY

PRIVATE ENTITY. (a) The district may acquire, lease as lessor

or lessee, construct, develop, own, operate, and maintain parking

facilities or a system of parking facilities, including:

(1) lots, garages, parking terminals, or other structures or

accommodations for parking motor vehicles off the streets; and

(2) equipment, entrances, exits, fencing, and other accessories

necessary for safety and convenience in parking vehicles.

(b) A parking facility of the district may be leased to, or

operated for the district by, an entity other than the district.

(c) The district's parking facilities are a program authorized

by the legislature under Section 52-a, Article III, Texas

Constitution.

(d) The district's parking facilities serve the public purposes

of the district and are owned, used, and held for a public

purpose even if leased or operated by a private entity for a term

of years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.152. RULES. The district may adopt rules covering its

public parking system.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.153. FINANCING OF PARKING FACILITIES. (a) The

district may use any of its resources, including revenue,

assessments, taxes, or grant or contract proceeds, to pay the

cost of acquiring or operating public parking facilities.

(b) The district may:

(1) set, charge, impose, and collect fees, charges, or tolls for

the use of the public parking facilities; and

(2) issue bonds or notes to finance the cost of these

facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 3876.201. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.202. MONEY USED FOR IMPROVEMENTS OR SERVICES. The

district may acquire, construct, finance, operate, or maintain

any improvement or service authorized under this chapter or

Chapter 375, Local Government Code, using any money available to

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.203. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a

service or improvement project with assessments under this

chapter unless a written petition requesting that service or

improvement has been filed with the board.

(b) A petition filed under Subsection (a) must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district subject to the assessment according to

the most recent certified tax appraisal roll for Brazoria County;

or

(2) at least 25 persons who own real property in the district

that is subject to assessment, if more than 25 persons own real

property in the district subject to assessment as determined by

the most recent certified tax appraisal roll for Brazoria County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.204. METHOD OF NOTICE FOR HEARING. The district may

mail the notice required by Section 375.115(c), Local Government

Code, by certified or first class United States mail. The board

shall determine the method of notice.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.205. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter in all or any part of the

district. Section 375.114, Local Government Code, does not apply

to the district.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.206. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.207. RESIDENTIAL PROPERTY. Section 375.161, Local

Government Code, does not apply to a tax imposed by the district

or a requirement for payment for a service provided by the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.208. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held in accordance with Section

3876.212, the district may impose an operation and maintenance

tax on taxable property in the district in accordance with

Section 49.107, Water Code, for any district purpose, including

to:

(1) maintain and operate the district;

(2) construct or acquire improvements; or

(3) provide a service.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

(c) Section 49.107(h), Water Code, does not apply to the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.209. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.210. AUTHORITY TO BORROW MONEY AND TO ISSUE BONDS.

(a) The district may borrow money on terms and conditions as

determined by the board. Section 375.205, Local Government Code,

does not apply to a loan, line of credit, or other borrowing from

a bank or financial institution secured by revenue other than ad

valorem taxes.

(b) The district may issue bonds, notes, or other obligations

payable wholly or partly from ad valorem taxes, assessments,

impact fees, revenue, contract payments, grants, or other

district money, or any combination of those sources of money, to

pay for any authorized district purpose.

(c) The limitation on the outstanding principal amount of bonds,

notes, and other obligations provided by Section 49.4645, Water

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.211. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the imposition of a continuing direct annual ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.212. ELECTIONS REGARDING TAXES AND BONDS. (a) The

district may issue, without an election, bonds, notes, and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 3876.209.

(b) The district must hold an election in the manner provided by

Subchapter L, Chapter 375, Local Government Code, to obtain voter

approval before the district may impose an ad valorem tax or

issue bonds payable from ad valorem taxes.

(c) Section 375.243, Local Government Code, does not apply to

the district.

(d) All or any part of any facilities or improvements that the

district may acquire by the issuance of its bonds may be

submitted as a single proposition or as several propositions to

be voted on at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.213. CITY NOT REQUIRED TO PAY DISTRICT OBLIGATIONS.

Except as provided by Section 375.263, Local Government Code, the

City of Lake Jackson is not required to pay a bond, note, or

other obligation of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.214. COMPETITIVE BIDDING. Subchapter I, Chapter 49,

Water Code, applies to the district. Sections 375.221 and

375.223, Local Government Code, do not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.215. TAX AND ASSESSMENT ABATEMENTS. The district may

grant in the manner authorized by Chapter 312, Tax Code, an

abatement for a tax or assessment owed to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

SUBCHAPTER F. TAXES FOR CERTAIN DEFINED AREAS AND DESIGNATED

PROPERTY

Sec. 3876.251. AUTHORITY TO ESTABLISH DEFINED AREAS OR

DESIGNATED PROPERTY. The district may define areas or designate

certain property of the district to pay for improvements,

facilities, or services that primarily benefit that area or

property and do not generally and directly benefit the district

as a whole.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.252. PROCEDURE FOR ELECTION. (a) Before the district

may impose an ad valorem tax or issue bonds payable from ad

valorem taxes of the defined area or designated property, the

board shall hold an election in the defined area or within the

boundaries of the designated property only.

(b) The election shall be conducted as provided by Section

3876.212.

(c) The board may submit the issues to the voters on the same

ballot to be used in another election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.253. DECLARING RESULT AND ISSUING ORDER. (a) If a

majority of the voters voting at the election approve the

proposition or propositions, the board shall declare the results

and, by order, shall establish the defined area and describe it

by metes and bounds or designate the specific property.

(b) The board's order is not subject to judicial review except

on the ground of fraud, palpable error, or arbitrary and

confiscatory abuse of discretion.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.254. TAXES FOR IMPROVEMENTS AND FACILITIES IN DEFINED

AREAS OR DESIGNATED PROPERTY. On voter approval and adoption of

the order described by Section 3876.253, the district may apply

separately, differently, equitably, and specifically its taxing

power and lien authority to the defined area or designated

property to provide money to construct, administer, maintain, and

operate services, improvements, and facilities that primarily

benefit the defined area or designated property.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.

Sec. 3876.255. ISSUANCE OF BONDS AND IMPOSITION OF TAXES FOR

DEFINED AREA OR DESIGNATED PROPERTY. After the order under

Section 3876.253 is adopted, the district may issue bonds to

provide for any land, improvements, facilities, plants,

equipment, and appliances for the defined area or designated

property.

Added by Acts 2009, 81st Leg., R.S., Ch.

1083, Sec. 1, eff. June 19, 2009.



CHAPTER 3877. WALLER TOWN CENTER MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3877. WALLER TOWN CENTER MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3877.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Waller Town Center Management District.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.002. NATURE OF DISTRICT. The Waller Town Center

Management District is a special district created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the City of

Waller, Harris County, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County from providing the level of

services provided, as of the effective date of the Act enacting

this chapter, to the area in the district. The district is

created to supplement and not to supplant the county services

provided in the area in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a community and business center;

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty;

and

(4) provide for water, wastewater, drainage, road, and

recreational facilities for the district.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, and street art objects are parts of and

necessary components of a street and are considered to be a

street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act enacting this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act enacting this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created under Chapter 311,

Tax Code;

(2) a tax abatement reinvestment zone created under Chapter 312,

Tax Code; or

(3) an enterprise zone created under Chapter 2303, Government

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.007. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3877.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 3877.052, directors serve

staggered four-year terms, with two or three directors elected in

even-numbered years on the uniform election date in May

prescribed by the Election Code.

(c) Section 54.102, Water Code, applies to directors. Section

375.063, Local Government Code, does not apply to directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.052. TEMPORARY DIRECTORS. (a) The initial temporary

board consists of:

Pos. No. Name of Director

1 Cindy Gayle

2 Wendell Halley

3 Larry Boudloche

4 John Isom

5 Jo Ann London

(b) The temporary directors shall hold an election to elect five

permanent directors.

(c) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Subsection

(b); or

(2) the fourth anniversary of the effective date of the Act

enacting this chapter.

(d) If permanent directors have not been elected under

Subsection (b) and the terms of the temporary directors have

expired, successor temporary directors shall be appointed or

reappointed as provided by Subsection (e) to serve terms that

expire on the earlier of:

(1) the date permanent directors are elected under Subsection

(b); or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(e) If Subsection (d) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.053. COMPENSATION. A director is entitled to receive

fees of office and reimbursement for actual expenses as provided

by Section 49.060, Water Code. Sections 375.069 and 375.070,

Local Government Code, do not apply to the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3877.101. DEVELOPMENT CORPORATION POWERS. The district may

exercise the powers given to a development corporation under

Chapter 505, Local Government Code, including the power to own,

operate, acquire, construct, lease, improve, or maintain a

project described by that chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code, except that a board member is not

required to reside in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.104. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT. To

protect the public interest, the district may contract with a

qualified party, including Harris County or the City of Waller,

for the provision of law enforcement services in the district for

a fee.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.105. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to a charitable or nonprofit

organization that performs a service or provides an activity

consistent with the furtherance of a district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.106. ECONOMIC DEVELOPMENT PROGRAMS. (a) The district

may establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

(b) The district has all of the powers of a municipality under

Chapter 380, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.107. STRATEGIC PARTNERSHIP AGREEMENT. The district

may negotiate and enter into a written strategic partnership with

the City of Waller under Section 43.0751, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.108. LIMITED EMINENT DOMAIN. (a) Section 375.094,

Local Government Code, does not apply to the district.

(b) The district may exercise the power of eminent domain in

accordance with Section 49.222, Water Code.

(c) The district may not exercise the power of eminent domain

outside the district boundaries to acquire:

(1) a site for a water treatment plant, water storage facility,

wastewater treatment plant, or wastewater disposal plant;

(2) a recreational facility as defined by Section 49.462, Water

Code; or

(3) a site for a road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.109. ANNEXATION OR EXCLUSION OF LAND. (a) The

district may annex land as provided by Subchapter J, Chapter 49,

Water Code.

(b) The district may exclude land as provided by Subchapter J,

Chapter 49, Water Code. Section 375.044(b), Local Government

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. PUBLIC PARKING FACILITIES

Sec. 3877.151. PARKING FACILITIES AUTHORIZED; OPERATION BY

PRIVATE ENTITY. (a) The district may acquire, lease as lessor

or lessee, construct, develop, own, operate, and maintain parking

facilities or a system of parking facilities, including:

(1) lots, garages, parking terminals, or other structures or

accommodations for parking motor vehicles off the streets; and

(2) equipment, entrances, exits, fencing, and other accessories

necessary for safety and convenience in parking vehicles.

(b) A parking facility of the district may be leased to, or

operated for the district by, an entity other than the district.

(c) The district's parking facilities are a program authorized

by the legislature under Section 52-a, Article III, Texas

Constitution.

(d) The district's parking facilities serve the public purposes

of the district and are owned, used, and held for a public

purpose even if leased or operated by a private entity for a term

of years.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.152. RULES. The district may adopt rules covering its

public parking system.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.153. FINANCING OF PARKING FACILITIES. (a) The

district may use any of its resources, including revenue,

assessments, taxes, or grant or contract proceeds, to pay the

cost of acquiring or operating public parking facilities.

(b) The district may:

(1) set, charge, impose, and collect fees, charges, or tolls for

the use of the public parking facilities; and

(2) issue bonds or notes to finance the cost of these

facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 3877.201. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.202. MONEY USED FOR IMPROVEMENTS OR SERVICES. The

district may acquire, construct, finance, operate, or maintain

any improvement or service authorized under this chapter or

Chapter 375, Local Government Code, using any money available to

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.203. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a

service or improvement project with assessments under this

chapter unless a written petition requesting that service or

improvement has been filed with the board.

(b) A petition filed under Subsection (a) must be signed by the

owners of a majority of the assessed value of real property in

the district subject to assessment according to the most recent

certified tax appraisal roll for Harris County.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.204. METHOD OF NOTICE FOR HEARING. The district may

mail the notice required by Section 375.115(c), Local Government

Code, by certified or first class United States mail. The board

shall determine the method of notice.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.205. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter in all or any part of the

district.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.206. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.207. RESIDENTIAL PROPERTY. Section 375.161, Local

Government Code, does not apply to a tax imposed by the district

or a requirement for payment for a service provided by the

district, including water and sewer services.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.208. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held in accordance with Section

3877.212, the district may impose an operation and maintenance

tax on taxable property in the district in accordance with

Section 49.107, Water Code, for any district purpose, including

to:

(1) maintain and operate the district;

(2) construct or acquire improvements; or

(3) provide a service.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

(c) Section 49.107(h), Water Code, does not apply to the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.209. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.210. AUTHORITY TO BORROW MONEY AND TO ISSUE BONDS.

(a) The district may borrow money on terms and conditions as

determined by the board. Section 375.205, Local Government Code,

does not apply to a loan, line of credit, or other borrowing from

a bank or financial institution secured by revenue other than ad

valorem taxes.

(b) The district may issue bonds, notes, or other obligations

payable wholly or partly from ad valorem taxes, sales and use

taxes, assessments, impact fees, revenue, contract payments,

grants, or other district money, or any combination of those

sources of money, to pay for any authorized district purpose.

(c) The limitation on the outstanding principal amount of bonds,

notes, and other obligations provided by Section 49.4645, Water

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.211. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.212. ELECTIONS REGARDING TAXES AND BONDS. (a) The

district may issue, without an election, bonds, notes, and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 3877.209.

(b) The district must hold an election in the manner provided by

Subchapter L, Chapter 375, Local Government Code, to obtain voter

approval before the district may impose an ad valorem tax or

sales and use tax or issue bonds payable from ad valorem taxes.

(c) Section 375.243, Local Government Code, does not apply to

the district.

(d) All or any part of any facilities or improvements that may

be acquired by a district by the issuance of district bonds may

be included in one single proposition to be voted on at the

election or the bonds may be submitted in several propositions.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.213. COMPETITIVE BIDDING. Subchapter I, Chapter 49,

Water Code, applies to the district. Sections 375.221 and

375.223, Local Government Code, do not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.214. TAX AND ASSESSMENT ABATEMENTS. The district may

grant in the manner authorized by Chapter 312, Tax Code, an

abatement for a tax or assessment owed to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

SUBCHAPTER F. TAXES FOR CERTAIN DEFINED AREAS AND DESIGNATED

PROPERTY

Sec. 3877.251. AUTHORITY TO ESTABLISH DEFINED AREAS OR

DESIGNATED PROPERTY. The district may define areas or designate

certain property of the district to pay for improvements,

facilities, or services that primarily benefit that area or

property and do not generally and directly benefit the district

as a whole.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.252. PROCEDURE FOR ELECTION. (a) Before the district

may impose an ad valorem tax or issue bonds payable from ad

valorem taxes of the defined area or designated property, the

board shall hold an election in the defined area or within the

boundaries of the designated property only.

(b) The election shall be conducted as provided by Section

3877.212.

(c) The board may submit the issues to the voters on the same

ballot to be used in another election.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.253. DECLARING RESULT AND ISSUING ORDER. (a) If a

majority of the voters voting at the election approve the

proposition or propositions, the board shall declare the results

and, by order, shall establish the defined area and describe it

by metes and bounds or designate the specific property.

(b) The board's order is not subject to judicial review except

on the ground of fraud, palpable error, or arbitrary and

confiscatory abuse of discretion.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.254. TAXES FOR IMPROVEMENTS AND FACILITIES IN DEFINED

AREAS OR DESIGNATED PROPERTY. On voter approval and adoption of

the order described in Section 3877.253, the district may apply

separately, differently, equitably, and specifically its taxing

power and lien authority to the defined area or designated

property to provide money to construct, administer, maintain, and

operate services, improvements, and facilities that primarily

benefit the defined area or designated property.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.255. ISSUANCE OF BONDS AND LEVY OF TAXES FOR DEFINED

AREA OR DESIGNATED PROPERTY. After the order under Section

3877.253 is adopted, the district may issue bonds to provide for

any land, improvements, facilities, plants, equipment, and

appliances for the defined area or designated property.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

SUBCHAPTER G. SALES AND USE TAX

Sec. 3877.301. MEANINGS OF WORDS AND PHRASES. Words and phrases

used in this subchapter that are defined by Chapters 151 and 321,

Tax Code, have the meanings assigned by Chapters 151 and 321, Tax

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.302. APPLICABILITY OF CERTAIN TAX CODE PROVISIONS.

(a) Except as otherwise provided by this subchapter, Subtitles A

and B, Title 2, Tax Code, and Chapter 151, Tax Code, apply to

taxes imposed under this subchapter and to the administration and

enforcement of those taxes in the same manner that those laws

apply to state taxes.

(b) Chapter 321, Tax Code, relating to municipal sales and use

taxes, applies to the application, collection, change, and

administration of a sales and use tax imposed under this

subchapter to the extent consistent with this chapter, as if

references in Chapter 321, Tax Code, to a municipality referred

to the district and references to a governing body referred to

the board.

(c) Sections 321.106, 321.401, 321.402, 321.403, 321.404,

321.406, 321.409, 321.506, 321.507, and 321.508, Tax Code, do not

apply to a tax imposed under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.303. AUTHORIZATION; ELECTION. (a) The district may

adopt a sales and use tax to serve the purposes of the district

after an election in which a majority of the voters of the

district voting in the election authorize the adoption of the

tax.

(b) The board by order may call an election to authorize a sales

and use tax. The election may be held with any other district

election.

(c) The district shall provide notice of the election and shall

hold the election in the manner prescribed by Section 3877.212.

(d) The ballots shall be printed to provide for voting for or

against the proposition: "Authorization of a sales and use tax

in the Waller Town Center Management District at a rate not to

exceed ___ percent."

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.304. ABOLISHING SALES AND USE TAX. (a) Except as

provided by Subsection (b), the board may abolish the sales and

use tax without an election.

(b) The board may not abolish the sales and use tax if the

district has outstanding debt secured by the tax.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

Sec. 3877.305. SALES AND USE TAX RATE. (a) On adoption of the

tax authorized by this subchapter, there is imposed a tax on the

receipts from the sale at retail of taxable items within the

district and an excise tax on the use, storage, or other

consumption in the district of taxable items purchased, leased,

or rented from a retailer in the district during the period that

the tax is in effect.

(b) The board shall determine the rate of the tax, which may be

in one-eighth of one percent increments not to exceed the maximum

rate authorized by the district voters at the election. The

board may lower the tax rate to the extent it does not impair any

outstanding debt or obligations payable from the tax.

(c) The rate of the excise tax is the same as the rate of the

sales tax portion of the tax and is applied to the sales price of

the taxable item.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.

SUBCHAPTER H. MUNICIPAL ANNEXATION AND DISSOLUTION

Sec. 3877.351. MUNICIPAL ANNEXATION; DISSOLUTION. (a) Section

43.071, Local Government Code, applies to the district and the

district is a "water or sewer district" for purposes of that

section.

(b) Section 43.075, Local Government Code, applies to the

district.

(c) Section 375.264, Local Government Code, does not apply to

the dissolution of the district by a municipality.

Added by Acts 2009, 81st Leg., R.S., Ch.

587, Sec. 1, eff. June 19, 2009.



CHAPTER 3878. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 11

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3878. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 11

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3878.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Harris County Improvement District No.

11.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.002. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 11. The

Harris County Improvement District No. 11 is a special district

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing Harris

County, the City of Houston, the Metropolitan Transit Authority

of Harris County, and other political subdivisions to contract

with the district, the legislature has established a program to

accomplish the public purposes set out in Section 52-a, Article

III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the area of the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County or the City of Houston from

providing the level of services provided as of the effective date

of this Act to the area in the district or to release the county

or the city from the obligations of each entity to provide

services to that area. The district is created to supplement and

not to supplant the county or city services provided in the area

in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) Each improvement project or service authorized by this

chapter is essential to carry out a public purpose.

(d) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(e) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

area as a community and business center;

(3) promote the health, safety, welfare, and enjoyment of the

public by providing public art and pedestrian ways and by

landscaping and developing certain areas in the district, which

are necessary for the restoration, preservation, and enhancement

of scenic and aesthetic beauty;

(4) promote and benefit commercial development and commercial

areas in the district; and

(5) promote and develop public transportation and pedestrian

facilities and systems using new and alternative means that are

attractive, safe, and convenient, including securing expanded and

improved transportation and pedestrian facilities and systems,

to:

(A) address the problem of traffic congestion in the district,

the need to control traffic and improve pedestrian safety, and

the limited availability of money; and

(B) benefit the land and other property in the district and the

residents, employers, employees, visitors, and consumers in the

district and the public.

(f) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(g) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2 of the Act

enacting this chapter, as that territory may have been modified

under:

(1) Section 3878.251;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district contained in

Section 2 of the Act enacting this chapter form a closure. A

mistake in the field notes or in copying the field notes in the

legislative process does not in any way affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond, including a

refunding bond, for a purpose for which the district is created

or to pay the principal of and interest on the bond;

(3) the district's right to impose and collect an assessment or

tax; or

(4) the legality or operation of the district or the board.

(c) A description of the district's boundaries shall be filed

with the Texas Commission on Environmental Quality. The

commission by order may correct a mistake in the description of

the district's boundaries.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.006. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3878.051. BOARD OF DIRECTORS; TERMS. (a) The district is

governed by a board of 10 voting directors appointed by a

majority of the members of the governing body, including the

mayor, of the City of Houston. Voting directors serve staggered

terms of four years with five directors' terms expiring June 1 of

each odd-numbered year.

(b) The board by order or resolution may increase or decrease

the number of voting directors on the board, but only if a

majority of the voting directors finds that it is in the best

interest of the district to do so. The board may not:

(1) increase the number of voting directors to more than 15; or

(2) decrease the number of voting directors to fewer than five.

(c) Sections 49.053, 49.054, 49.056, 49.057, 49.058, and 49.060,

Water Code, apply to the board.

(d) Subchapter D, Chapter 375, Local Government Code, applies to

the board to the extent that subchapter does not conflict with

this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.052. APPOINTMENT OF DIRECTORS ON INCREASE IN BOARD

SIZE. If the board increases the number of directors under

Section 3878.051, the board shall appoint eligible persons to

fill the new director positions and shall provide for the

staggering of terms of the new directors. On expiration of the

term of a director appointed under this section, a succeeding

director shall be appointed and qualified as provided by

Subchapter D, Chapter 375, Local Government Code. The mayor and

members of the governing body of the City of Houston shall

appoint voting directors from persons recommended by the board.

A person is appointed if a majority of the members of the

governing body, including the mayor, vote to appoint that person.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.053. NONVOTING DIRECTORS. (a) The following persons

shall serve as nonvoting directors:

(1) the directors of the following departments of the City of

Houston or a person designated by that director:

(A) parks and recreation;

(B) planning and development; and

(C) public works; and

(2) the City of Houston's chief of police.

(b) If a department described by Subsection (a) is consolidated,

renamed, or changed, the board may appoint a director of the

consolidated, renamed, or changed department as a nonvoting

director. If a department described by Subsection (a) is

abolished, the board may appoint a representative of another

department that performs duties comparable to the duties

performed by the abolished department.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.054. QUORUM. (a) Except as provided by Subsection

(b), six voting directors constitute a quorum of the board.

(b) If the board is composed of an odd number of voting

directors, a majority of the voting directors constitutes a

quorum of the board.

(c) Nonvoting directors and vacant director positions are not

counted for the purposes of establishing a quorum of the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.055. CONFLICTS OF INTEREST; ONE-TIME AFFIDAVIT. (a)

Except as provided by this section:

(1) a voting director may participate in all board votes and

decisions; and

(2) Chapter 171, Local Government Code, governs conflicts of

interest for directors.

(b) Section 171.004, Local Government Code, does not apply to

the district. A director who has a substantial interest in a

business or charitable entity that will receive a pecuniary

benefit from a board action shall file a one-time affidavit

declaring the interest. An additional affidavit is not required

if the director's interest changes. After the affidavit is filed

with the board secretary, the director may participate in a

discussion or vote on that action if:

(1) a majority of the directors have a similar interest in the

same entity; or

(2) all other similar business or charitable entities in the

district will receive a similar pecuniary benefit.

(c) A director who is also an officer or employee of a public

entity may not participate in the discussion of or vote on a

matter regarding a contract with that public entity.

(d) For purposes of this section, a director has a substantial

interest in a charitable entity in the same manner that a person

would have substantial interest in a business entity under

Section 171.002, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.056. COMPENSATION OF VOTING DIRECTORS. Voting

directors may receive fees of office and reimbursement of

expenses as provided by Section 49.060, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

For expiration of this section, see Subsection (d).

Sec. 3878.057. INITIAL VOTING DIRECTORS. (a) The initial board

consists of:

Pos. No. Name of Director

1 Claude Wynne

2 Allen Ueckert

3 Randy Mitchmoore

4 Cassie Stinson

5 Trip "Bradshaw" Carter

6 Brandon Dudley

7 E. Joyce Iyamu

8 Marchris Robinson

9 Dennis Murland

10 Robert Jara

(b) Of the initial directors, the terms of directors serving in

positions 1 through 5 expire June 1, 2013, and the terms of

directors serving in positions 6 through 10 expire June 1, 2011.

(c) Sections 3878.051(a) and (b) do not apply to the initial

directors.

(d) This section expires September 1, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3878.101. DISTRICT POWERS. The district may exercise the

powers given to:

(1) a district created under Chapter 375, Local Government Code;

(2) a district by Subchapters H and I, Chapter 49, Water Code;

(3) a corporation under Chapter 505, Local Government Code,

including the power to own, operate, acquire, construct, lease,

improve, and maintain the projects described by that section; and

(4) a housing finance corporation created under Chapter 394,

Local Government Code, to provide housing or residential

development projects in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as, for the same term

as, and on the same conditions as the board of directors of a

local government corporation created under Chapter 431,

Transportation Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.104. ELECTIONS. (a) District elections must be held

in the manner provided by Subchapter L, Chapter 375, Local

Government Code.

(b) The board may submit multiple purposes in a single

proposition at an election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.105. CONTRACT FOR LAW ENFORCEMENT AND SECURITY

SERVICES. The district may contract with:

(1) Harris County or the City of Houston for the county or city

to provide law enforcement and security services in the district

for a fee; or

(2) a private entity for the private entity to provide

supplemental security services.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.106. ANNEXATION OR EXCLUSION OF TERRITORY. The

district may annex or exclude land from the district in the

manner provided by Subchapter C, Chapter 375, Local Government

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.107. APPROVAL BY CITY OF HOUSTON. (a) Except as

provided by Subsection (b), the district must obtain the approval

of the City of Houston's governing body for:

(1) the issuance of a bond for each improvement project;

(2) the plans and specifications of the improvement project

financed by the bond; and

(3) the plans and specifications of any district improvement

project related to the use of land owned by the City of Houston,

an easement granted by the City of Houston, or a right-of-way of

a street, road, or highway.

(b) If the district obtains the approval of the City of

Houston's governing body of a capital improvements budget for a

period not to exceed five years, the district may finance the

capital improvements and issue bonds specified in the budget

without further approval from the City of Houston.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.108. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to an organization that:

(1) enjoys tax-exempt status under Section 501(c)(3), (4), or

(6), Internal Revenue Code of 1986; and

(2) performs a service or provides an activity consistent with

promoting a district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.109. ROAD POWERS. The district may exercise powers

given to:

(1) a road district created under Chapter 257, Transportation

Code; and

(2) a road utility district created under Chapter 441,

Transportation Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.110. AIR RIGHTS; CONSTRUCTION. The district may

acquire air rights and related easements and may construct

improvements on property on which it owns only air rights and

related easements.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.111. ADDITIONAL PROPERTY RIGHTS; LEASEHOLDS. The

district may construct improvements on property on which it only

has a leasehold interest and may own undivided interests in

buildings and other improvements.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.112. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. PUBLIC TRANSIT SYSTEM AND PARKING FACILITIES

Sec. 3878.151. PUBLIC TRANSIT SYSTEM; PETITION REQUIRED. (a)

The district may acquire, lease as lessor or lessee, construct,

develop, own, operate, and maintain a public transit system to

serve the area within the boundaries of the district.

(b) The board may not act under Subsection (a) unless a written

petition requesting the action has been filed with the board.

(c) The petition must be signed by:

(1) the owners of property representing a majority of the total

assessed value of the real property in the district that abuts

the right-of-way in which the public transit system is proposed

to be located; or

(2) the owners of a majority of the area of the real property in

the district that abuts the right-of-way in which the public

transit system is proposed to be located.

(d) For purposes of Subsection (c), the determination of a

majority is based on the property owners along the entire

right-of-way of the proposed transit project and may not be

calculated on a block-by-block basis.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.152. PARKING FACILITIES AUTHORIZED; OPERATION BY

PRIVATE ENTITY; TAX EXEMPTION. (a) The district may acquire,

lease as lessor or lessee, construct, develop, own, operate, and

maintain parking facilities, including:

(1) lots, garages, parking terminals, or other structures or

accommodations for the parking of motor vehicles; and

(2) equipment, entrances, exits, fencing, and other accessories

necessary for safety and convenience in the parking of vehicles.

(b) A parking facility of the district must be either leased to

or operated on behalf of the district by a private entity or an

entity other than the district. The district's parking

facilities are a program authorized by the legislature under

Section 52-a, Article III, Texas Constitution, and accomplish a

public purpose under that section even if leased or operated by a

private entity for a term of years.

(c) The district's public parking facilities and any lease to a

private entity are exempt from the payment of ad valorem taxes

and state and local sales and use taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.153. RULES. The district may adopt rules covering its

public transit system or its public parking facilities, except

that a rule relating to or affecting the use of the public

right-of-way or a requirement for off-street parking is subject

to all applicable municipal charter, code, or ordinance

requirements.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.154. FINANCING OF PUBLIC TRANSIT SYSTEM OR PARKING

FACILITIES. (a) The district may use any of its resources,

including revenue, assessments, taxes, and grant or contract

proceeds, to pay the cost of acquiring and operating a public

transit system or public parking facilities.

(b) The district may set and impose fees, charges, or tolls for

the use of the public transit system or the public parking

facilities and may issue bonds or notes to finance the cost of

these facilities.

(c) Except as provided by Section 3878.151, if the district pays

for or finances the cost of acquiring or operating a public

transit system or public parking facilities with resources other

than assessments, a petition of property owners or a public

hearing is not required.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.155. PAYMENT IN LIEU OF TAXES TO OTHER TAXING UNIT.

If the district's acquisition of property for a parking facility

that is leased to or operated by a private entity results in the

removal from a taxing unit's tax rolls of real property otherwise

subject to ad valorem taxation, the district shall pay to the

taxing unit in which the property is located, on or before

January 1 of each year, as a payment in lieu of taxes, an amount

equal to the ad valorem taxes that otherwise would have been

imposed for the preceding tax year on that real property by the

taxing unit, without including the value of any improvements

constructed on the property.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.156. AGREEMENT WITH RAPID TRANSIT AUTHORITY. (a) In

this section, "authority" means a rapid transit authority created

under Chapter 451, Transportation Code.

(b) The district and an authority may agree to jointly

construct, own, operate, and maintain a transit facility or a

parking facility under the terms the authority and district

desire.

(c) The agreement may provide that the district and the

authority exchange or trade land provided that each party to the

agreement receives fair market value. The authority is not

required to offer any property that it proposes to trade to the

district for sale to the public or for sale to any abutting

property owner.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. FINANCIAL PROVISIONS

Sec. 3878.201. AUTHORITY TO IMPOSE ASSESSMENTS, AD VALOREM

TAXES, AND IMPACT FEES. The district may impose, assess, charge,

or collect an assessment, an ad valorem tax, an impact fee, or

another fee in accordance with Chapter 49, Water Code, for a

purpose specified by Chapter 375, Local Government Code, or as

needed to exercise a power or function of the district or to

accomplish a purpose or duty for which the district was created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.202. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.203. ASSESSMENT IN PART OF DISTRICT. An assessment

may be imposed on only a part of the district if only that part

will benefit from the service or improvement.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.204. PETITION REQUIRED FOR ASSESSMENT AND FOR

FINANCING SERVICES AND IMPROVEMENTS. (a) The board may not

impose an assessment or finance a service or improvement project

under this chapter unless a written petition requesting the

improvement or service has been filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district subject to assessment according to the

most recent certified tax appraisal roll for Harris County; or

(2) at least 25 owners of real property in the district that

will be subject to the assessment, if more than 25 persons own

real property subject to the assessment in the district according

to the most recent certified tax appraisal roll for Harris

County.

(c) The board may act upon a petition, required under this

section, signed by qualified petitioners prior to or subsequent

to the enactment of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.205. MAINTENANCE TAX. (a) If authorized at an

election held in accordance with Section 3878.104, the district

may impose an annual ad valorem tax on taxable property in the

district to:

(1) administer the district;

(2) maintain and operate the district;

(3) construct or acquire improvements; or

(4) provide a service.

(b) The board shall determine the tax rate.

(c) An owner of real property in the district, except property

exempt under the Texas or United States Constitution or under the

Tax Code, is liable for the payment of ad valorem taxes imposed

by the district on the property.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.206. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.207. PROPERTY OF CERTAIN UTILITIES EXEMPT FROM

ASSESSMENT AND IMPACT FEES. The district may not impose an

impact fee or assessment on the property, including the

equipment, rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides the public cable television or

advanced telecommunications services.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.208. USE OF ELECTRICAL OR OPTICAL LINES. (a) The

district may impose an assessment to pay the cost of:

(1) burying or removing electrical power lines, telephone lines,

cable or fiber-optic lines, or any other type of electrical or

optical line;

(2) removing poles and any elevated lines using the poles; and

(3) reconnecting the lines described by Subdivision (2) to the

buildings or other improvements to which the lines were

connected.

(b) The district may acquire, operate, or charge fees for the

use of the district conduits for:

(1) another person's:

(A) telecommunications network;

(B) fiber-optic cable; or

(C) electronic transmission line; or

(2) any other type of transmission line or supporting facility.

(c) The district may not require a person to use a district

conduit.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.209. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue bonds, notes, or other obligations in accordance with

Subchapter J, Chapter 375, Local Government Code, payable wholly

or partly from assessments, impact fees, revenue, grants, or

other money of the district, or any combination of these sources

of money, to pay for any authorized district purpose.

(b) In exercising the district's power to borrow, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.210. LIMITS ON PARKS AND RECREATION BONDS. Bonds

issued to finance parks and recreational facilities may not

exceed one percent of the assessed value of the real property in

the district according to the most recent certified tax appraisal

roll for Harris County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.211. TAX AND BOND ELECTIONS. (a) The district shall

hold an election in the manner provided by Subchapter L, Chapter

375, Local Government Code, to obtain voter approval before the

district imposes a maintenance tax or issues bonds payable from

ad valorem taxes.

(b) The board may not include more than one purpose in a single

proposition at an election.

(c) Section 375.243, Local Government Code, does not apply to

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.212. POWERS OF MUNICIPAL UTILITY DISTRICT TO ESTABLISH

DEFINED AREAS AND DESIGNATED PROPERTY; TAXES; BONDS. (a) The

district has the powers of a municipal utility district under

Subchapter J, Chapter 54, Water Code, including the power to:

(1) implement a plan;

(2) issue bonds; and

(3) impose a tax in a defined area established under that

subchapter.

(b) The district may exercise the powers described by Subsection

(a) regardless of whether the district is composed of the minimum

number of acres provided by Section 54.801, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.213. MUNICIPALITY NOT REQUIRED TO PAY DISTRICT

OBLIGATIONS. Except as provided by Section 375.263, Local

Government Code, a municipality is not required to pay a bond,

note, or other obligation of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.214. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, applies to the district only for a contract that

has a value greater than $50,000.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

SUBCHAPTER F. CONSOLIDATION

Sec. 3878.251. CONSOLIDATION WITH MUNICIPAL MANAGEMENT DISTRICT.

(a) The district may consolidate with one other municipal

management district that adjoins or has a boundary that is within

a two-mile radius of any boundary of the district. The board may

consolidate with one other district only if the district to be

consolidated has not issued bonds or notes secured by assessments

or ad valorem taxes or imposed taxes.

(b) To initiate consolidation, the board of a district shall

adopt a resolution proposing a consolidation and deliver a copy

of the resolution to the board of each district with which

consolidation is proposed.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.252. TERMS AND CONDITIONS FOR CONSOLIDATION. Not

later than the 30th day after districts are consolidated under

Section 3878.251, the districts shall enter into an agreement

specifying the terms and conditions for consolidation. The terms

and conditions for consolidation must include:

(1) adoption of a name for the consolidated district;

(2) the number and apportionment of directors to serve on the

board of the consolidated district;

(3) the effective date of the consolidation;

(4) an agreement on finances for the consolidated district,

including disposition of funds, property, and other assets of

each district; and

(5) an agreement on governing the districts during the

transition period, including selection of officers.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.253. NOTICE AND HEARING ON CONSOLIDATION. (a) Each

district's board shall publish notice and hold a public hearing

in its district regarding the terms and conditions for

consolidation of the districts. The board shall publish notice

at least once in a newspaper with general circulation in the

affected districts at least seven days before the hearing.

(b) After the hearing, each board by resolution must approve the

terms and conditions for consolidation by majority vote and enter

an order consolidating the districts.

(c) If the board of each involved district adopts a resolution

containing the terms and conditions for the consolidation, the

involved districts become consolidated.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.254. GOVERNING CONSOLIDATED DISTRICTS. (a) After two

districts are consolidated, they become one district and are

governed as one district.

(b) During the period before the terms and conditions of the

agreement under Section 3878.252 take effect, the officers of

each district shall continue to act jointly as officers of the

original districts to settle the affairs of their respective

districts.

(c) If one of the districts consolidated into one district under

this subchapter had powers at the time the districts were

consolidated that the other district being consolidated did not

have, the consolidated district may exercise within the original

boundaries of each district only the powers that belonged to that

original district. In territory annexed into a consolidated

district, the district may exercise any of the powers of the

original districts.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.255. DEBTS OF ORIGINAL DISTRICTS. After two districts

are consolidated, the consolidated district shall protect the

debts and obligations of the original districts and shall ensure

that the debts and obligations are not impaired. If the

consolidated district has taxing authority, the debts may be paid

by taxes imposed on the land in the original districts as if they

had not consolidated or from contributions from the consolidated

district on terms stated in the consolidation agreement.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.256. ASSESSMENT AND COLLECTION OF TAXES. If the

consolidated district has taxing authority, the district shall

impose and collect taxes on all property in the district

uniformly, for maintenance and operation of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

Sec. 3878.257. FILING OF ORDER WITH COUNTY CLERK AND EXECUTIVE

DIRECTOR. The board shall keep in the records of the

consolidated district, recorded in the office of the county clerk

in each of the counties in the consolidated district, a

consolidation order issued by the board. The board shall file

the consolidation order with the executive director of the Texas

Commission on Environmental Quality.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.

SUBCHAPTER G. DISSOLUTION

Sec. 3878.301. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

(a) The district may be dissolved as provided by Subchapter M,

Chapter 375, Local Government Code, except that Section 375.264,

Local Government Code, does not apply to the district. The board

may dissolve the district regardless of whether the district has

debt.

(b) If the district has debt when it is dissolved, the district

shall remain in existence solely for the purpose of discharging

its bonds or other obligations according to their terms. The

dissolution is effective when all debts have been discharged.

Added by Acts 2009, 81st Leg., R.S., Ch.

1068, Sec. 1, eff. June 19, 2009.



CHAPTER 3879. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 18

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3879. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 18

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3879.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Harris County Improvement District No.

18.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.002. NATURE OF DISTRICT. The Harris County

Improvement District No. 18 is a special district created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the City of

Houston, Harris County, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County from providing the level of

services provided, as of the effective date of the Act creating

this chapter, to the area in the district. The district is

created to supplement and not to supplant the county services

provided in the area in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, potential employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a community and business center;

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty;

and

(4) provide for water, wastewater, drainage, road, and

recreational facilities for the district.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, and street art objects are parts of and

necessary components of a street and are considered to be a

street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created under Chapter 311,

Tax Code;

(2) a tax abatement reinvestment zone created under Chapter 312,

Tax Code; or

(3) an enterprise zone created under Chapter 2303, Government

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.007. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3879.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five voting directors who serve staggered

terms of four years, with two or three directors' terms expiring

June 1 of each odd-numbered year.

(b) The board by resolution may change the number of voting

directors on the board, but only if the board determines that the

change is in the best interest of the district. The board may

not consist of fewer than five or more than 15 voting directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.052. APPOINTMENT OF DIRECTORS. The Texas Commission

on Environmental Quality shall appoint voting directors from

persons recommended by the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

For expiration of this section, see Subsection (d).

Sec. 3879.053. INITIAL VOTING DIRECTORS. (a) The initial board

consists of the following voting directors:

Pos. No. Name of Director

1 Robert DeForest

2 Burdette Keeland

3 Bobby Deden

4 Dwayne Mason

5 John Murphy

(b) Of the initial directors, the terms of directors appointed

for positions 1 through 3 expire June 1, 2011, and the terms of

directors appointed for positions 4 and 5 expire June 1, 2013.

(c) Section 3879.052 does not apply to this section.

(d) This section expires September 1, 2014.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.054. NONVOTING DIRECTORS. The board may appoint

nonvoting directors to serve at the pleasure of the voting

directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.055. QUORUM. For purposes of determining the

requirements for a quorum of the board, the following are not

counted:

(1) a board position vacant for any reason, including death,

resignation, or disqualification;

(2) a director who is abstaining from participation in a vote

because of a conflict of interest; or

(3) a nonvoting director.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.056. COMPENSATION. A director is entitled to receive

fees of office and reimbursement for actual expenses as provided

by Section 49.060, Water Code. Sections 375.069 and 375.070,

Local Government Code, do not apply to the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3879.101. DEVELOPMENT CORPORATION POWERS. The district may

exercise the powers given to a development corporation under

Chapter 505, Local Government Code, including the power to own,

operate, acquire, construct, lease, improve, or maintain a

project described by that chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code, except that a board member is not

required to reside in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.104. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT

SERVICES. To protect the public interest, the district may

contract with a qualified person, including Harris County or the

City of Houston, for the provision of law enforcement services in

the district for a fee.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.105. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to a charitable or nonprofit

organization that performs a service or provides an activity

consistent with the furtherance of a district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.106. ECONOMIC DEVELOPMENT PROGRAMS. (a) The district

may establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

(b) The district has all of the powers of a municipality under

Chapter 380, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.107. STRATEGIC PARTNERSHIP AGREEMENT. The district

may negotiate and enter into a written strategic partnership with

the City of Houston as provided by Section 43.0751, Local

Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.108. NO EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.109. USE OF CONDUITS. (a) The district may finance,

acquire, construct, improve, operate, maintain, or charge a fee

for the use of district conduits for:

(1) fiber-optic cable;

(2) electronic transmission lines; or

(3) other types of transmission lines and supporting facilities.

(b) The district may not require a person to use a district

conduit.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.110. ANNEXATION OR EXCLUSION OF LAND. (a) The

district may annex land as provided by Subchapter J, Chapter 49,

Water Code.

(b) The district may exclude land as provided by Subchapter J,

Chapter 49, Water Code. Section 375.044(b), Local Government

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. PUBLIC PARKING FACILITIES

Sec. 3879.151. PARKING FACILITIES AUTHORIZED; OPERATION BY

PRIVATE ENTITY. (a) The district may acquire, lease as lessor

or lessee, construct, develop, own, operate, and maintain parking

facilities or a system of parking facilities, including:

(1) lots, garages, parking terminals, or other structures or

accommodations for parking motor vehicles off the streets; and

(2) equipment, entrances, exits, fencing, and other accessories

necessary for safety and convenience in parking vehicles.

(b) A parking facility of the district may be leased to or

operated on behalf of the district by an entity other than the

district.

(c) The district's parking facilities are a program authorized

by the legislature under Section 52-a, Article III, Texas

Constitution.

(d) The district's parking facilities serve the public purposes

of the district and are owned, used, and held for a public

purpose even if leased or operated by a private entity for a term

of years.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.152. RULES. The district may adopt rules governing

the district's public parking facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.153. FINANCING OF PUBLIC PARKING FACILITIES. (a) The

district may use any of its resources, including revenue,

assessments, taxes, or grant or contract proceeds, to pay the

cost of acquiring or operating public parking facilities.

(b) The district may:

(1) set, charge, impose, and collect fees, charges, or tolls for

the use of the district's public parking facilities; and

(2) issue bonds or notes to finance the cost of the district's

public parking facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 3879.201. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.202. MONEY USED FOR IMPROVEMENTS OR SERVICES. The

district may acquire, construct, finance, operate, or maintain

any improvement or service authorized under this chapter or

Chapter 375, Local Government Code, using any money available to

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.203. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a

service or improvement project with assessments under this

chapter unless a written petition requesting that service or

improvement has been filed with the board.

(b) A petition filed under Subsection (a) must be signed by the

owners of a majority of the assessed value of real property in

the district subject to assessment according to the most recent

certified tax appraisal roll for Harris County.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.204. METHOD OF NOTICE FOR HEARING. The district may

mail the notice required by Section 375.115(c), Local Government

Code, by certified or first class United States mail. The board

shall determine the method of notice.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.205. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter in all or any part of the

district.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.206. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.207. RESIDENTIAL PROPERTY. Section 375.161, Local

Government Code, does not apply to a tax imposed by the district

or a required payment for a service provided by the district,

including water and sewer service.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.208. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held in accordance with Section

3879.212, the district may impose an annual operation and

maintenance tax on taxable property in the district in accordance

with Section 49.107, Water Code, for any district purpose,

including to:

(1) maintain and operate the district;

(2) construct or acquire improvements; or

(3) provide a service.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

(c) Section 49.107(h), Water Code, does not apply to the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.209. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.210. AUTHORITY TO BORROW MONEY AND TO ISSUE BONDS.

(a) The district may borrow money on terms and conditions as

determined by the board. Section 375.205, Local Government Code,

does not apply to a loan, line of credit, or other borrowing from

a bank or financial institution secured by revenue other than ad

valorem taxes.

(b) The district may issue bonds, notes, or other obligations

payable wholly or partly from ad valorem taxes, sales and use

taxes, assessments, impact fees, revenue, contract payments,

grants, or other district money, or any combination of those

sources of money, to pay for any authorized district purpose.

(c) The limitation on the outstanding principal amount of bonds,

notes, and other obligations provided by Section 49.4645, Water

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.211. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.212. ELECTIONS REGARDING TAXES AND BONDS. (a) The

district may issue, without an election, bonds, notes, and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 3879.209.

(b) The district must hold an election in the manner provided by

Subchapter L, Chapter 375, Local Government Code, to obtain voter

approval before the district may impose an ad valorem tax or

sales and use tax or issue bonds payable from ad valorem taxes.

(c) Section 375.243, Local Government Code, does not apply to

the district.

(d) All or any part of any facilities or improvements that may

be acquired by a district by the issuance of district bonds may

be included in one single proposition to be voted on at the

election or the bonds may be submitted in several propositions.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.213. COMPETITIVE BIDDING. Subchapter I, Chapter 49,

Water Code, applies to the district. Sections 375.221 and

375.223, Local Government Code, do not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.214. TAX AND ASSESSMENT ABATEMENTS. The district may

grant in the manner authorized by Chapter 312, Tax Code, an

abatement for a tax or assessment owed to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

SUBCHAPTER F. TAXES FOR CERTAIN DEFINED AREAS AND DESIGNATED

PROPERTY

Sec. 3879.251. AUTHORITY TO ESTABLISH DEFINED AREAS OR

DESIGNATED PROPERTY. The district may define areas or designate

certain property of the district to pay for improvements,

facilities, or services that primarily benefit that area or

property and do not generally and directly benefit the district

as a whole.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.252. PROCEDURE FOR ELECTION. (a) Before the district

may impose an ad valorem tax or issue bonds payable from ad

valorem taxes of the area defined or property designated under

Section 3879.251, the board must call and hold an election as

provided by Section 3879.212 only in the defined area or in the

boundaries of the designated property.

(b) The board may submit the proposition to the voters on the

same ballot to be used in another election.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.253. DECLARING RESULT AND ISSUING ORDER. (a) If a

majority of the voters voting at the election approve the

proposition or propositions, the board shall declare the results

and by order shall establish the defined area and describe it by

metes and bounds or designate the specific property.

(b) A court may not review the board's order except on the

ground of fraud, palpable error, or arbitrary and confiscatory

abuse of discretion.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.254. TAXES FOR SERVICES, IMPROVEMENTS, AND FACILITIES

IN DEFINED AREA OR DESIGNATED PROPERTY. On voter approval and

adoption of the order described in Section 3879.253, the district

may apply separately, differently, equitably, and specifically

its taxing power and lien authority to the defined area or

designated property to provide money to construct, administer,

maintain, and operate services, improvements, and facilities that

primarily benefit the defined area or designated property.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.255. ISSUANCE OF BONDS AND IMPOSITION OF TAXES FOR

DEFINED AREA OR DESIGNATED PROPERTY. After the order under

Section 3879.253 is adopted, the district may issue bonds to

provide for any land, improvements, facilities, plants,

equipment, and appliances for the defined area or designated

property.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

SUBCHAPTER G. SALES AND USE TAX

Sec. 3879.301. MEANINGS OF WORDS AND PHRASES. Words and phrases

used in this subchapter that are defined by Chapters 151 and 321,

Tax Code, have the meanings assigned by Chapters 151 and 321, Tax

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.302. APPLICABILITY OF CERTAIN TAX CODE PROVISIONS.

(a) Except as otherwise provided by this subchapter, Subtitles A

and B, Title 2, Tax Code, and Chapter 151, Tax Code, apply to

taxes imposed under this subchapter and to the administration and

enforcement of those taxes in the same manner that those laws

apply to state taxes.

(b) Chapter 321, Tax Code, relating to municipal sales and use

taxes, applies to the application, collection, change, and

administration of a sales and use tax imposed under this

subchapter to the extent consistent with this chapter, as if

references in Chapter 321, Tax Code, to a municipality referred

to the district and references to a governing body referred to

the board.

(c) Sections 321.106, 321.401, 321.402, 321.403, 321.404,

321.406, 321.409, 321.506, 321.507, and 321.508, Tax Code, do not

apply to a tax imposed under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.303. AUTHORIZATION; ELECTION. (a) The district may

adopt a sales and use tax to serve the purposes of the district

after an election in which a majority of the voters of the

district voting in the election authorize the adoption of the

tax.

(b) The board by order may call an election to authorize a sales

and use tax. The election may be held with any other district

election.

(c) The district shall provide notice of the election and shall

hold the election in the manner prescribed by Section 3879.212.

(d) The ballots shall be printed to provide for voting for or

against the proposition: "Authorization of a sales and use tax

in the Harris County Improvement District No. 18 at a rate not to

exceed _____ percent."

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.304. ABOLISHING SALES AND USE TAX. (a) Except as

provided by Subsection (b), the board may abolish the sales and

use tax without an election.

(b) The board may not abolish the sales and use tax if the

district has outstanding debt secured by the tax.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

Sec. 3879.305. SALES AND USE TAX RATE. (a) On adoption of the

tax authorized by this subchapter, there is imposed a tax on the

receipts from the sale at retail of taxable items within the

district, and an excise tax on the use, storage, or other

consumption within the district of taxable items purchased,

leased, or rented from a retailer within the district during the

period that the tax is in effect.

(b) The board shall determine the rate of the tax, which may be

in one-eighth of one percent increments not to exceed the maximum

rate authorized by the district voters at the election. The

board may lower the tax rate to the extent it does not impair any

outstanding debt or obligations payable from the tax.

(c) The rate of the excise tax is the same as the rate of the

sales tax portion of the tax and is applied to the sales price of

the taxable item.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

SUBCHAPTER H. HOTEL OCCUPANCY TAXES

Sec. 3879.351. HOTEL OCCUPANCY TAX. (a) In this section,

"hotel" has the meaning assigned by Section 156.001, Tax Code.

(b) For purposes of this section, a reference in Chapter 351,

Tax Code, to a municipality is a reference to the district and a

reference in Chapter 351, Tax Code, to the municipality's

officers or governing body is a reference to the board.

(c) Except as otherwise provided by this section, Subchapter A,

Chapter 351, Tax Code, governs a hotel occupancy tax authorized

by this section, including the collection of the tax.

(d) The district may impose a hotel occupancy tax and may use

revenue from the tax for any district purpose that is an

authorized use of hotel occupancy tax revenue under Chapter 351,

Tax Code.

(e) The board by order may impose, repeal, increase, or decrease

the rate of a tax on a person who, under a lease, concession,

permit, right of access, license, contract, or agreement, pays

for the use or possession or for the right to the use or

possession of a room that:

(1) is in a hotel located in the district's boundaries;

(2) costs $2 or more each day; and

(3) is ordinarily used for sleeping.

(f) The amount of the tax may not exceed seven percent of the

price paid for a room in a hotel.

(g) The district may examine and receive information related to

the imposition of hotel occupancy taxes to the same extent as if

the district were a municipality.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.

SUBCHAPTER I. MUNICIPAL ANNEXATION AND DISSOLUTION

Sec. 3879.401. MUNICIPAL ANNEXATION; DISSOLUTION. (a) Section

43.071, Local Government Code, applies to the district, and the

district is a "water or sewer district" for purposes of that

section.

(b) Section 43.075, Local Government Code, applies to the

district.

(c) Section 375.264, Local Government Code, does not apply to

the dissolution of the district by a municipality.

Added by Acts 2009, 81st Leg., R.S., Ch.

872, Sec. 1, eff. June 19, 2009.



CHAPTER 3880. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 12

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3880. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 12

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3880.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Harris County Improvement District No.

12.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.002. NATURE OF DISTRICT. The Harris County

Improvement District No. 12 is a special district created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the City of

Houston, Harris County, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve the City of Houston or Harris County from

providing the level of services provided, as of the effective

date of the Act enacting this chapter, to the area in the

district. The district is created to supplement and not to

supplant the city and county services provided in the area in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a community and business center;

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty;

and

(4) provide for water, wastewater, drainage, road, and

recreational facilities for the district.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, and street art objects are parts of and

necessary components of a street and are considered to be a

street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act enacting this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act enacting this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created under Chapter 311,

Tax Code;

(2) a tax abatement reinvestment zone created under Chapter 312,

Tax Code; or

(3) an enterprise zone created under Chapter 2303, Government

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.007. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3880.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of seven voting directors who serve staggered

terms of four years, with three or four directors' terms expiring

June 1 of each odd-numbered year.

(b) The board by resolution may change the number of voting

directors on the board, but only if the board determines that the

change is in the best interest of the district. The board may

not consist of fewer than five or more than 15 voting directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.052. APPOINTMENT OF DIRECTORS. The mayor and members

of the governing body of the City of Houston shall appoint voting

directors from persons recommended by the board. A person is

appointed if a majority of the members of the governing body,

including the mayor, vote to appoint the person.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

For expiration of this section, see Subsection (d).

Sec. 3880.053. INITIAL VOTING DIRECTORS. (a) The initial board

consists of the following voting directors:

Pos. No. Name of Director

1 Randy Robertson

2 Steve Helm

3 Stewart Masterson

4 Kyle Sears

5 Lisa Stone

6 Brandon Dudley

7 Billy Briscoe

(b) Of the initial directors, the terms of directors appointed

for positions 1 through 4 expire June 1, 2011, and the terms of

directors appointed for positions 5 through 7 expire June 1,

2013.

(c) Section 3880.052 does not apply to this section.

(d) This section expires September 1, 2014.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.054. NONVOTING DIRECTORS. The board may appoint

nonvoting directors to serve at the pleasure of the voting

directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.055. QUORUM. For purposes of determining the

requirements for a quorum of the board, the following are not

counted:

(1) a board position vacant for any reason, including death,

resignation, or disqualification;

(2) a director who is abstaining from participation in a vote

because of a conflict of interest; or

(3) a nonvoting director.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.056. COMPENSATION. A director is entitled to receive

fees of office and reimbursement for actual expenses as provided

by Section 49.060, Water Code. Sections 375.069 and 375.070,

Local Government Code, do not apply to the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3880.101. DEVELOPMENT CORPORATION POWERS. The district may

exercise the powers given to a development corporation under

Chapter 505, Local Government Code, including the power to own,

operate, acquire, construct, lease, improve, or maintain a

project described by that chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code, except that a board member is not

required to reside in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.104. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT

SERVICES. To protect the public interest, the district may

contract with a qualified person, including Harris County or the

City of Houston, for the provision of law enforcement services in

the district for a fee.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.105. APPROVAL BY THE CITY OF HOUSTON. (a) Except as

provided by Subsection (c), the district must obtain the approval

of the City of Houston for:

(1) the issuance of bonds; and

(2) the plans and specifications of an improvement project

related to the use of land owned by the city, an easement granted

by the city, or a right-of-way of a street, road, or highway.

(b) The governing body of the City of Houston must provide the

approval required by Subsection (a)(1) by adoption of a

resolution or ordinance of the governing body of the City of

Houston. The approval required by Subsection (a)(2) may be

provided by an administrative process that does not involve the

city's governing body.

(c) If the district obtains the approval of the governing body

of the City of Houston of a capital improvements budget for a

period not to exceed 10 years, the district may finance the

capital improvements and issue bonds specified in the budget

without further approval from the city.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.106. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to a charitable or nonprofit

organization that performs a service or provides an activity

consistent with the furtherance of a district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.107. ECONOMIC DEVELOPMENT PROGRAMS. (a) The district

may establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

(b) The district has all of the powers of a municipality under

Chapter 380, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.108. NO EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.109. ANNEXATION OR EXCLUSION OF LAND. (a) The

district may annex land as provided by Subchapter J, Chapter 49,

Water Code.

(b) The district may exclude land as provided by Subchapter J,

Chapter 49, Water Code. Section 375.044(b), Local Government

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. PUBLIC TRANSIT SYSTEM AND PUBLIC PARKING FACILITIES

Sec. 3880.151. PUBLIC TRANSIT SYSTEM. The district may acquire,

lease as lessor or lessee, construct, develop, own, operate, and

maintain a public transit system to serve the area in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.152. PARKING FACILITIES AUTHORIZED; OPERATION BY

PRIVATE ENTITY. (a) The district may acquire, lease as lessor

or lessee, construct, develop, own, operate, and maintain parking

facilities or a system of parking facilities, including:

(1) lots, garages, parking terminals, or other structures or

accommodations for parking motor vehicles off the streets; and

(2) equipment, entrances, exits, fencing, and other accessories

necessary for safety and convenience in parking vehicles.

(b) A parking facility of the district may be leased to or

operated on behalf of the district by an entity other than the

district.

(c) The district's parking facilities are a program authorized

by the legislature under Section 52-a, Article III, Texas

Constitution.

(d) The district's parking facilities serve the public purposes

of the district and are owned, used, and held for a public

purpose even if leased or operated by a private entity for a term

of years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.153. RULES. The district may adopt rules governing

the district's public parking facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.154. FINANCING OF PUBLIC TRANSIT SYSTEM OR PUBLIC

PARKING FACILITIES. (a) The district may use any of its

resources, including revenue, assessments, taxes, or grant or

contract proceeds, to pay the cost of acquiring or operating a

public transit system or public parking facilities.

(b) The district may:

(1) set, charge, impose, and collect fees, charges, or tolls for

the use of the district's public transit system or public parking

facilities; and

(2) issue bonds or notes to finance the cost of the district's

public transit system or public parking facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 3880.201. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.202. MONEY USED FOR IMPROVEMENTS OR SERVICES. The

district may acquire, construct, finance, operate, or maintain

any improvement or service authorized under this chapter or

Chapter 375, Local Government Code, using any money available to

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.203. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a

service or improvement project with assessments under this

chapter unless a written petition requesting that service or

improvement has been filed with the board.

(b) A petition filed under Subsection (a) must be signed by the

owners of a majority of the assessed value of real property in

the district subject to assessment according to the most recent

certified tax appraisal roll for Harris County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.204. METHOD OF NOTICE FOR HEARING. The district may

mail the notice required by Section 375.115(c), Local Government

Code, by certified or first class United States mail. The board

shall determine the method of notice.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.205. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter in all or any part of the

district.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.206. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.207. RESIDENTIAL PROPERTY. Section 375.161, Local

Government Code, does not apply to a tax imposed by the district

or a requirement for payment of a service provided by the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.208. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held in accordance with Section

3880.212, the district may impose an annual operation and

maintenance tax on taxable property in the district in accordance

with Section 49.107, Water Code, for any district purpose,

including to:

(1) maintain and operate the district;

(2) construct or acquire improvements; or

(3) provide a service.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

(c) Section 49.107(h), Water Code, does not apply to the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.209. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.210. AUTHORITY TO BORROW MONEY AND TO ISSUE BONDS.

(a) The district may borrow money on terms and conditions as

determined by the board. Section 375.205, Local Government Code,

does not apply to a loan, line of credit, or other borrowing from

a bank or financial institution secured by revenue other than ad

valorem taxes.

(b) The district may issue bonds, notes, or other obligations

payable wholly or partly from ad valorem taxes, assessments,

impact fees, revenue, contract payments, grants, or other

district money, or any combination of those sources of money, to

pay for any authorized district purpose.

(c) The limitation on the outstanding principal amount of bonds,

notes, and other obligations provided by Section 49.4645, Water

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.211. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.212. ELECTIONS REGARDING TAXES AND BONDS. (a) The

district may issue, without an election, bonds, notes, and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 3880.209.

(b) The district must hold an election in the manner provided by

Subchapter L, Chapter 375, Local Government Code, to obtain voter

approval before the district may impose an ad valorem tax or

issue bonds payable from ad valorem taxes.

(c) Section 375.243, Local Government Code, does not apply to

the district.

(d) All or any part of any facilities or improvements that may

be acquired by a district by the issuance of district bonds may

be included in one single proposition to be voted on at the

election or the bonds may be submitted in several propositions.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.213. CITY NOT REQUIRED TO PAY DISTRICT OBLIGATIONS.

Except as provided by Section 375.263, Local Government Code, the

City of Houston is not required to pay a bond, note, or other

obligation of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.214. COMPETITIVE BIDDING. Subchapter I, Chapter 49,

Water Code, applies to the district. Sections 375.221 and

375.223, Local Government Code, do not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.215. TAX AND ASSESSMENT ABATEMENTS. The district may

grant in the manner authorized by Chapter 312, Tax Code, an

abatement for a tax or assessment owed to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

SUBCHAPTER F. TAXES FOR CERTAIN DEFINED AREAS AND DESIGNATED

PROPERTY

Sec. 3880.251. AUTHORITY TO ESTABLISH DEFINED AREAS OR

DESIGNATED PROPERTY. The district may define areas or designate

certain property of the district to pay for improvements,

facilities, or services that primarily benefit that area or

property and do not generally and directly benefit the district

as a whole.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.252. PROCEDURE FOR ELECTION. (a) Before the district

may impose an ad valorem tax or issue bonds payable from ad

valorem taxes of the area defined or property designated under

Section 3880.251, the board must call and hold an election as

provided by Section 3880.212 only in the defined area or in the

boundaries of the designated property.

(b) The board may submit the proposition to the voters on the

same ballot to be used in another election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.253. DECLARING RESULT AND ISSUING ORDER. (a) If a

majority of the voters voting at the election approve the

proposition or propositions, the board shall declare the results

and by order shall establish the defined area and describe it by

metes and bounds or designate the specific property.

(b) A court may not review the board's order except on the

ground of fraud, palpable error, or arbitrary and confiscatory

abuse of discretion.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.254. TAXES FOR SERVICES, IMPROVEMENTS, AND FACILITIES

IN DEFINED AREAS OR DESIGNATED PROPERTY. On voter approval and

adoption of the order described by Section 3880.253, the district

may apply separately, differently, equitably, and specifically

its taxing power and lien authority to the defined area or

designated property to provide money to construct, administer,

maintain, and operate services, improvements, and facilities that

primarily benefit the defined area or designated property.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.

Sec. 3880.255. ISSUANCE OF BONDS AND IMPOSITION OF TAXES FOR

DEFINED AREA OR DESIGNATED PROPERTY. After the order under

Section 3880.253 is adopted, the district may issue bonds to

provide for any land, improvements, facilities, plants,

equipment, and appliances for the defined area or designated

property.

Added by Acts 2009, 81st Leg., R.S., Ch.

1084, Sec. 1, eff. June 19, 2009.



CHAPTER 3881. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 13

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3881. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 13

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3881.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Harris County Improvement District No.

13.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.002. NATURE OF DISTRICT. The Harris County

Improvement District No. 13 is a special district created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the City of

Houston, Harris County, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County from providing the level of

services provided, as of the effective date of the Act enacting

this chapter, to the area in the district. The district is

created to supplement and not to supplant the county services

provided in the area in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a community and business center;

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty;

and

(4) provide for water, wastewater, drainage, road, and

recreational facilities for the district.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, and street art objects are parts of and

necessary components of a street and are considered to be a

street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act enacting this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act enacting this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created under Chapter 311,

Tax Code;

(2) a tax abatement reinvestment zone created under Chapter 312,

Tax Code; or

(3) an enterprise zone created under Chapter 2303, Government

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.007. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3881.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five voting directors who serve staggered

terms of four years, with two or three directors' terms expiring

June 1 of each odd-numbered year.

(b) The board by resolution may change the number of voting

directors on the board, but only if the board determines that the

change is in the best interest of the district. The board may

not consist of fewer than five or more than 15 voting directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.052. APPOINTMENT OF DIRECTORS. The Texas Commission

on Environmental Quality shall appoint voting directors from

persons recommended by the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.053. INITIAL VOTING DIRECTORS. (a) The initial board

consists of the following voting directors:

Pos. No.

Name of Director

1

Chris Taylor

2

Leanne Ross

3

Ryan Sweeney

4

Shane Herzog

5

Terry Taylor

(b) Of the initial directors, the terms of directors appointed

for positions 1 through 3 expire June 1, 2011, and the terms of

directors appointed for positions 4 and 5 expire June 1, 2013.

(c) Section 3881.052 does not apply to this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.054. NONVOTING DIRECTORS. The board may appoint

nonvoting directors to serve at the pleasure of the voting

directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.055. QUORUM. For purposes of determining the

requirements for a quorum of the board, the following are not

counted:

(1) a board position vacant for any reason, including death,

resignation, or disqualification;

(2) a director who is abstaining from participation in a vote

because of a conflict of interest; or

(3) a nonvoting director.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.056. COMPENSATION. A director is entitled to receive

fees of office and reimbursement for actual expenses as provided

by Section 49.060, Water Code. Sections 375.069 and 375.070,

Local Government Code, do not apply to the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3881.101. DEVELOPMENT CORPORATION POWERS. The district may

exercise the powers given to a development corporation under

Chapter 505, Local Government Code, including the power to own,

operate, acquire, construct, lease, improve, or maintain a

project described by that chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code, except that a board member is not

required to reside in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.104. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT

SERVICES. To protect the public interest, the district may

contract with a qualified person, including Harris County or the

City of Houston, for the provision of law enforcement services in

the district for a fee.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.105. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to a charitable or nonprofit

organization that performs a service or provides an activity

consistent with the furtherance of a district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.106. ECONOMIC DEVELOPMENT PROGRAMS. (a) The district

may establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

(b) The district has all of the powers of a municipality under

Chapter 380, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.107. STRATEGIC PARTNERSHIP AGREEMENT. The district

may negotiate and enter into a written strategic partnership with

the City of Houston pursuant to Section 43.0751, Local Government

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.108. NO EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.109. ANNEXATION OR EXCLUSION OF LAND. (a) The

district may annex land as provided by Subchapter J, Chapter 49,

Water Code.

(b) The district may exclude land as provided by Subchapter J,

Chapter 49, Water Code. Section 375.044(b), Local Government

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

SUBCHAPTER D. PUBLIC PARKING FACILITIES

Sec. 3881.151. PARKING FACILITIES AUTHORIZED; OPERATION BY

PRIVATE ENTITY; TAX EXEMPTION. (a) The district may acquire,

lease as lessor or lessee, construct, develop, own, operate, and

maintain parking facilities or a system of parking facilities,

including:

(1) lots, garages, parking terminals, or other structures or

accommodations for parking motor vehicles off the streets; and

(2) equipment, entrances, exits, fencing, and other accessories

necessary for safety and convenience in parking vehicles.

(b) A parking facility of the district may be leased to or

operated on behalf of the district by an entity other than the

district.

(c) The district's parking facilities are a program authorized

by the legislature under Section 52-a, Article III, Texas

Constitution.

(d) The district's parking facilities serve the public purposes

of the district and are owned, used, and held for a public

purpose even if leased or operated by a private entity for a term

of years.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.152. RULES. The district may adopt rules governing

the district's public parking facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.153. FINANCING OF PUBLIC PARKING FACILITIES. (a) The

district may use any of its resources, including revenue,

assessments, taxes, or grant or contract proceeds, to pay the

cost of acquiring or operating public parking facilities.

(b) The district may:

(1) set, charge, impose, and collect fees, charges, or tolls for

the use of the district's public parking facilities; and

(2) issue bonds or notes to finance the cost of the district's

public parking facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 3881.201. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.202. MONEY USED FOR IMPROVEMENTS OR SERVICES. The

district may acquire, construct, finance, operate, or maintain

any improvement or service authorized under this chapter or

Chapter 375, Local Government Code, using any money available to

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.203. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a

service or improvement project with assessments under this

chapter unless a written petition requesting that service or

improvement has been filed with the board.

(b) A petition filed under Subsection (a) must be signed by the

owners of a majority of the assessed value of real property in

the district subject to assessment according to the most recent

certified tax appraisal roll for Harris County.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.204. METHOD OF NOTICE FOR HEARING. The district may

mail the notice required by Section 375.115(c), Local Government

Code, by certified or first class United States mail. The board

shall determine the method of mailing notice.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.205. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter in all or any part of the

district.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.206. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.207. RESIDENTIAL PROPERTY. Section 375.161, Local

Government Code, does not apply to:

(1) a tax imposed by the district; or

(2) any payment required by the district for a service provided

by the district, including water and sewer services.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.208. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held in accordance with Section

3881.212, the district may impose an annual operation and

maintenance tax on taxable property in the district in accordance

with Section 49.107, Water Code, for any district purpose,

including to:

(1) maintain and operate the district;

(2) construct or acquire improvements; or

(3) provide a service.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

(c) Section 49.107(h), Water Code, does not apply to the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.209. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.210. AUTHORITY TO BORROW MONEY AND TO ISSUE BONDS.

(a) The district may borrow money on terms and conditions as

determined by the board. Section 375.205, Local Government Code,

does not apply to a loan, line of credit, or other borrowing from

a bank or financial institution secured by revenue other than ad

valorem taxes.

(b) The district may issue bonds, notes, or other obligations

payable wholly or partly from ad valorem taxes, sales and use

taxes, assessments, impact fees, revenue, contract payments,

grants, or other district money, or any combination of those

sources of money, to pay for any authorized district purpose.

(c) The limitation on the outstanding principal amount of bonds,

notes, and other obligations set forth in Section 49.4645, Water

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.211. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct

annual ad valorem tax, without limit as to rate or amount, while

all or part of the bonds are outstanding as required and in the

manner provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.212. ELECTIONS REGARDING TAXES AND BONDS. (a) The

district may issue, without an election, bonds, notes, and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 3881.209.

(b) The district must hold an election in the manner provided by

Subchapter L, Chapter 375, Local Government Code, to obtain voter

approval before the district may impose an ad valorem tax or

sales and use tax or issue bonds payable from ad valorem taxes.

(c) Section 375.243, Local Government Code, does not apply to

the district.

(d) All or any part of any facilities or improvements which may

be acquired by a district by the issuance of its bonds may be

included in one single proposition to be voted on at the election

or the bonds may be submitted in several propositions.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.213. COMPETITIVE BIDDING. Subchapter I, Chapter 49,

Water Code, applies to the district. Sections 375.221 and

375.223, Local Government Code, do not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.214. TAX AND ASSESSMENT ABATEMENTS. The district may

grant in the manner authorized by Chapter 312, Tax Code, an

abatement for a tax or assessment owed to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

SUBCHAPTER F. TAXES FOR CERTAIN DEFINED AREAS AND DESIGNATED

PROPERTY

Sec. 3881.251. AUTHORITY TO ESTABLISH DEFINED AREAS OR

DESIGNATED PROPERTY. The district may define areas or designate

certain property of the district to pay for improvements,

facilities, or services that primarily benefit that area or

property and do not generally and directly benefit the district

as a whole.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.252. PROCEDURE FOR ELECTION. (a) Before the district

may impose an ad valorem tax or issue bonds payable from ad

valorem taxes of the area defined or property designated under

Section 3881.251, the board must call and hold an election as

provided by Section 3881.212 only in the defined area or in the

boundaries of the designated property.

(b) The board may submit the proposition to the voters on the

same ballot to be used in another election.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.253. DECLARING RESULT AND ISSUING ORDER. (a) If a

majority of the voters voting at the election approve the

proposition or propositions, the board shall declare the results

and by order shall establish the defined area and describe it by

metes and bounds or designate the specific property.

(b) A court may not review the board's order except on the

ground of fraud, palpable error, or arbitrary and confiscatory

abuse of discretion.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.254. TAXES FOR SERVICES, IMPROVEMENTS, AND FACILITIES

IN DEFINED AREAS OR DESIGNATED PROPERTY. On voter approval and

adoption of the order described in Section 3881.253, the district

may apply separately, differently, equitably, and specifically

its taxing power and lien authority to the defined area or

designated property to provide money to construct, administer,

maintain, and operate services, improvements, and facilities that

primarily benefit the defined area or designated property.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

Sec. 3881.255. ISSUANCE OF BONDS AND IMPOSITION OF TAXES FOR

DEFINED AREA OR DESIGNATED PROPERTY. After the order under

Section 3881.253 is adopted, the district may issue bonds to

provide for any land, improvements, facilities, plants,

equipment, and appliances for the defined area or designated

property.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.

SUBCHAPTER G. MUNICIPAL ANNEXATION AND DISSOLUTION

Sec. 3881.301. MUNICIPAL ANNEXATION; DISSOLUTION. (a) The

district is a "water or sewer district" under Section 43.071,

Local Government Code.

(b) Section 43.075, Local Government Code, applies to the

district.

(c) Section 375.264, Local Government Code, does not apply to

the dissolution of the district by a municipality.

Added by Acts 2009, 81st Leg., R.S., Ch.

247, Sec. 1, eff. May 27, 2009.



CHAPTER 3882. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 14

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3882. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 14

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3882.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Harris County Improvement District No.

14.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.002. NATURE OF DISTRICT. The Harris County

Improvement District No. 14 is a special district created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the City of

Houston, Harris County, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County from providing the level of

services provided, as of the effective date of the Act enacting

this chapter, to the area in the district. The district is

created to supplement and not to supplant the county services

provided in the area in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a community and business center;

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty;

and

(4) provide for water, wastewater, drainage, road, and

recreational facilities for the district.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, and street art objects are parts of and

necessary components of a street and are considered to be a

street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act enacting this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act enacting this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created under Chapter 311,

Tax Code;

(2) a tax abatement reinvestment zone created under Chapter 312,

Tax Code; or

(3) an enterprise zone created under Chapter 2303, Government

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.007. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3882.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five voting directors who serve staggered

terms of four years, with two or three directors' terms expiring

June 1 of each odd-numbered year.

(b) The board by resolution may change the number of voting

directors on the board, but only if the board determines that the

change is in the best interest of the district. The board may

not consist of fewer than five or more than 15 voting directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.052. APPOINTMENT OF DIRECTORS. The Texas Commission

on Environmental Quality shall appoint voting directors from

persons recommended by the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.053. INITIAL VOTING DIRECTORS. (a) The initial board

consists of the following voting directors:

Pos. No.

Name of Director

1

Robbie Winston

2

David Loosley

3

Craig Young

4

Jeff Finn

5

Rachal Taylor

(b) Of the initial directors, the terms of directors appointed

for positions 1 through 3 expire June 1, 2011, and the terms of

directors appointed for positions 4 and 5 expire June 1, 2013.

(c) Section 3882.052 does not apply to this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.054. NONVOTING DIRECTORS. The board may appoint

nonvoting directors to serve at the pleasure of the voting

directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.055. QUORUM. For purposes of determining the

requirements for a quorum of the board, the following are not

counted:

(1) a board position vacant for any reason, including death,

resignation, or disqualification;

(2) a director who is abstaining from participation in a vote

because of a conflict of interest; or

(3) a nonvoting director.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.056. COMPENSATION. A director is entitled to receive

fees of office and reimbursement for actual expenses as provided

by Section 49.060, Water Code. Sections 375.069 and 375.070,

Local Government Code, do not apply to the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3882.101. DEVELOPMENT CORPORATION POWERS. The district may

exercise the powers given to a development corporation under

Chapter 505, Local Government Code, including the power to own,

operate, acquire, construct, lease, improve, or maintain a

project described by that chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code, except that a board member is not

required to reside in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.104. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT

SERVICES. To protect the public interest, the district may

contract with a qualified person, including Harris County or the

City of Houston, for the provision of law enforcement services in

the district for a fee.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.105. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to a charitable or nonprofit

organization that performs a service or provides an activity

consistent with the furtherance of a district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.106. ECONOMIC DEVELOPMENT PROGRAMS. (a) The district

may establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

(b) The district has all of the powers of a municipality under

Chapter 380, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.107. STRATEGIC PARTNERSHIP AGREEMENT. The district

may negotiate and enter into a written strategic partnership with

the City of Houston pursuant to Section 43.0751, Local Government

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.108. NO EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.109. ANNEXATION OR EXCLUSION OF LAND. (a) The

district may annex land as provided by Subchapter J, Chapter 49,

Water Code.

(b) The district may exclude land as provided by Subchapter J,

Chapter 49, Water Code. Section 375.044(b), Local Government

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

SUBCHAPTER D. PUBLIC PARKING FACILITIES

Sec. 3882.151. PARKING FACILITIES AUTHORIZED; OPERATION BY

PRIVATE ENTITY; TAX EXEMPTION. (a) The district may acquire,

lease as lessor or lessee, construct, develop, own, operate, and

maintain parking facilities or a system of parking facilities,

including:

(1) lots, garages, parking terminals, or other structures or

accommodations for parking motor vehicles off the streets; and

(2) equipment, entrances, exits, fencing, and other accessories

necessary for safety and convenience in parking vehicles.

(b) A parking facility of the district may be leased to or

operated on behalf of the district by an entity other than the

district.

(c) The district's parking facilities are a program authorized

by the legislature under Section 52-a, Article III, Texas

Constitution.

(d) The district's parking facilities serve the public purposes

of the district and are owned, used, and held for a public

purpose even if leased or operated by a private entity for a term

of years.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.152. RULES. The district may adopt rules governing

the district's public parking facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.153. FINANCING OF PUBLIC PARKING FACILITIES. (a) The

district may use any of its resources, including revenue,

assessments, taxes, or grant or contract proceeds, to pay the

cost of acquiring or operating public parking facilities.

(b) The district may:

(1) set, charge, impose, and collect fees, charges, or tolls for

the use of the district's public parking facilities; and

(2) issue bonds or notes to finance the cost of the district's

public parking facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 3882.201. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.202. MONEY USED FOR IMPROVEMENTS OR SERVICES. The

district may acquire, construct, finance, operate, or maintain

any improvement or service authorized under this chapter or

Chapter 375, Local Government Code, using any money available to

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.203. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a

service or improvement project with assessments under this

chapter unless a written petition requesting that service or

improvement has been filed with the board.

(b) A petition filed under Subsection (a) must be signed by the

owners of a majority of the assessed value of real property in

the district subject to assessment according to the most recent

certified tax appraisal roll for Harris County.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.204. METHOD OF NOTICE FOR HEARING. The district may

mail the notice required by Section 375.115(c), Local Government

Code, by certified or first class United States mail. The board

shall determine the method of mailing notice.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.205. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter in all or any part of the

district.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.206. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.207. RESIDENTIAL PROPERTY. Section 375.161, Local

Government Code, does not apply to a tax imposed by the district

or a required payment for a service provided by the district,

including water and sewer services.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.208. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held in accordance with Section

3882.212, the district may impose an annual operation and

maintenance tax on taxable property in the district in accordance

with Section 49.107, Water Code, for any district purpose,

including to:

(1) maintain and operate the district;

(2) construct or acquire improvements; or

(3) provide a service.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

(c) Section 49.107(h), Water Code, does not apply to the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.209. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.210. AUTHORITY TO BORROW MONEY AND TO ISSUE BONDS.

(a) The district may borrow money on terms and conditions as

determined by the board. Section 375.205, Local Government Code,

does not apply to a loan, line of credit, or other borrowing from

a bank or financial institution secured by revenue other than ad

valorem taxes.

(b) The district may issue bonds, notes, or other obligations

payable wholly or partly from ad valorem taxes, sales and use

taxes, assessments, impact fees, revenue, contract payments,

grants, or other district money, or any combination of those

sources of money, to pay for any authorized district purpose.

(c) The limitation on the outstanding principal amount of bonds,

notes, and other obligations set forth in Section 49.4645, Water

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.211. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct

annual ad valorem tax, without limit as to rate or amount, while

all or part of the bonds are outstanding as required and in the

manner provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.212. ELECTIONS REGARDING TAXES AND BONDS. (a) The

district may issue, without an election, bonds, notes, and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 3882.209.

(b) The district must hold an election in the manner provided by

Subchapter L, Chapter 375, Local Government Code, to obtain voter

approval before the district may impose an ad valorem tax or

sales and use tax or issue bonds payable from ad valorem taxes.

(c) Section 375.243, Local Government Code, does not apply to

the district.

(d) All or any part of any facilities or improvements which may

be acquired by a district by the issuance of its bonds may be

included in one single proposition to be voted on at the election

or the bonds may be submitted in several propositions.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.213. COMPETITIVE BIDDING. Subchapter I, Chapter 49,

Water Code, applies to the district. Sections 375.221 and

375.223, Local Government Code, do not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.214. TAX AND ASSESSMENT ABATEMENTS. The district may

grant in the manner authorized by Chapter 312, Tax Code, an

abatement for a tax or assessment owed to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

SUBCHAPTER F. TAXES FOR CERTAIN DEFINED AREAS AND DESIGNATED

PROPERTY

Sec. 3882.251. AUTHORITY TO ESTABLISH DEFINED AREAS OR

DESIGNATED PROPERTY. The district may define areas or designate

certain property of the district to pay for improvements,

facilities, or services that primarily benefit that area or

property and do not generally and directly benefit the district

as a whole.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.252. PROCEDURE FOR ELECTION. (a) Before the district

may impose an ad valorem tax or issue bonds payable from ad

valorem taxes of the area defined or property designated under

Section 3882.251, the board must call and hold an election as

provided by Section 3882.212 only in the defined area or in the

boundaries of the designated property.

(b) The board may submit the proposition to the voters on the

same ballot to be used in another election.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.253. DECLARING RESULT AND ISSUING ORDER. (a) If a

majority of the voters voting at the election approve the

proposition or propositions, the board shall declare the results

and by order shall establish the defined area and describe it by

metes and bounds or designate the specific property.

(b) A court may not review the board's order except on the

ground of fraud, palpable error, or arbitrary and confiscatory

abuse of discretion.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.254. TAXES FOR SERVICES, IMPROVEMENTS, AND FACILITIES

IN DEFINED AREAS OR DESIGNATED PROPERTY. On voter approval and

adoption of the order described in Section 3882.253, the district

may apply separately, differently, equitably, and specifically

its taxing power and lien authority to the defined area or

designated property to provide money to construct, administer,

maintain, and operate services, improvements, and facilities that

primarily benefit the defined area or designated property.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

Sec. 3882.255. ISSUANCE OF BONDS AND IMPOSITION OF TAXES FOR

DEFINED AREA OR DESIGNATED PROPERTY. After the order under

Section 3882.253 is adopted, the district may issue bonds to

provide for any land, improvements, facilities, plants,

equipment, and appliances for the defined area or designated

property.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.

SUBCHAPTER G. MUNICIPAL ANNEXATION AND DISSOLUTION

Sec. 3882.301. MUNICIPAL ANNEXATION; DISSOLUTION. (a) The

district is a "water or sewer district" under Section 43.071,

Local Government Code.

(b) Section 43.075, Local Government Code, applies to the

district.

(c) Section 375.264, Local Government Code, does not apply to

the dissolution of the district by a municipality.

Added by Acts 2009, 81st Leg., R.S., Ch.

246, Sec. 1, eff. May 27, 2009.



CHAPTER 3883. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 15

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3883. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 15

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3883.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Harris County Improvement District No.

15.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.002. NATURE OF DISTRICT. The Harris County

Improvement District No. 15 is a special district created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the City of

Houston, Harris County, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County from providing the level of

services provided, as of the effective date of the Act enacting

this chapter, to the area in the district. The district is

created to supplement and not to supplant the county services

provided in the area in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a community and business center;

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty;

(4) provide for water, wastewater, drainage, road, and

recreational facilities for the district; and

(5) provide for canals, waterways, bulkheads, docks, and other

similar improvements or facilities for the district.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, and street art objects are parts of and

necessary components of a street and are considered to be a

street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act enacting this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act enacting this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created under Chapter 311,

Tax Code;

(2) a tax abatement reinvestment zone created under Chapter 312,

Tax Code; or

(3) an enterprise zone created under Chapter 2303, Government

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.007. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3883.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of seven voting directors who serve staggered

terms of four years, with three or four directors' terms expiring

June 1 of each odd-numbered year.

(b) The board by resolution may change the number of voting

directors on the board, but only if the board determines that the

change is in the best interest of the district. The board may

not consist of fewer than five or more than 15 voting directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.052. APPOINTMENT OF DIRECTORS. The Texas Commission

on Environmental Quality shall appoint voting directors from

persons recommended by the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.053. INITIAL VOTING DIRECTORS. (a) The initial board

consists of the following voting directors:

Pos. No. Name of Director

1 Dan Arnold

2 Kirk Pfeffer

3 David Dacote

4 Jim Casey

5 Steve Alvis

6 Gregory D. Compean

7 Ramon Garza

(b) Of the initial directors, the terms of directors appointed

for positions 1 through 4 expire June 1, 2011, and the terms of

directors appointed for positions 5 through 7 expire June 1,

2013.

(c) Section 3883.052 does not apply to this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.054. NONVOTING DIRECTORS. The board may appoint

nonvoting directors to serve at the pleasure of the voting

directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.055. QUORUM. For purposes of determining the

requirements for a quorum of the board, the following are not

counted:

(1) a board position vacant for any reason, including death,

resignation, or disqualification;

(2) a director who is abstaining from participation in a vote

because of a conflict of interest; or

(3) a nonvoting director.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.056. COMPENSATION. A director is entitled to receive

fees of office and reimbursement for actual expenses as provided

by Section 49.060, Water Code. Sections 375.069 and 375.070,

Local Government Code, do not apply to the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3883.101. MARITIME IMPROVEMENT AND OPERATIONS POWERS. (a)

In this section, "port authority" means the Port of Houston

Authority of Harris County, Texas.

(b) Except as provided by this section, the district may

purchase, construct, acquire, own, operate, maintain, improve, or

extend, inside and outside the district, canals, waterways,

bulkheads, docks, and any other improvements or facilities

necessary or convenient to accomplish the navigation purposes of

the district authorized by Section 59, Article XVI, Texas

Constitution.

(c) The district may not exercise its powers in, over, under, or

across any lands or submerged lands of the port authority, as

conveyed by the State of Texas to the Harris County Houston Ship

Channel Navigation District by Chapter 292, Acts of the 40th

Legislature, Regular Session, 1927.

(d) The design, construction, operation, and maintenance of any

improvements or facilities related to navigation of the area

commonly known as the Houston Ship Channel or its tributaries, as

described in Section 1, Chapter 97, Acts of the 40th Legislature,

1st Called Session, 1927, by the district, any owner of land in

the district, or any other person acting by, through, or on

behalf of the district or a person who owns land in the district,

whether by permission, agency, agreement, lease, easement,

license, or otherwise, must comply with the applicable rules,

regulations, bylaws, and similar legislative or regulatory acts

or policies of the port authority.

(e) Each rule, bylaw, or similar legislative or regulatory act

or policy of the district is subject to any applicable rule,

bylaw, or similar legislative or regulatory act or policy of the

port authority. In case of any conflict or inconsistency, the

port authority's rules, bylaws, or similar legislative or

regulatory acts or policies control over the rules, bylaws, or

similar legislative or regulatory acts or policies of the

district.

(f) The rights, powers, privileges, and authority this chapter

confers on the district do not supersede or diminish the rights,

powers, privileges, and authority of the port authority, the

United States Army Corps of Engineers, or any other state or

federal agency.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.102. DEVELOPMENT CORPORATION POWERS. The district may

exercise the powers given to a development corporation under

Chapter 505, Local Government Code, including the power to own,

operate, acquire, construct, lease, improve, or maintain a

project described by that chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.103. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code, except that a board member is not

required to reside in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.104. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.105. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT

SERVICES. To protect the public interest, the district may

contract with a qualified person, including Harris County or the

City of Houston, for the provision of law enforcement services in

the district for a fee.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.106. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to a charitable or nonprofit

organization that performs a service or provides an activity

consistent with the furtherance of a district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.107. ECONOMIC DEVELOPMENT PROGRAMS. (a) The district

may establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

(b) The district has all of the powers of a municipality under

Chapter 380, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.108. STRATEGIC PARTNERSHIP AGREEMENT. The district

may negotiate and enter into a written strategic partnership with

the City of Houston pursuant to Section 43.0751, Local Government

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.109. NO EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.110. ANNEXATION OR EXCLUSION OF LAND. (a) The

district may annex land as provided by Subchapter J, Chapter 49,

Water Code.

(b) The district may exclude land as provided by Subchapter J,

Chapter 49, Water Code. Section 375.044(b), Local Government

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. PUBLIC TRANSIT SYSTEM AND PARKING FACILITIES

Sec. 3883.151. PUBLIC TRANSIT SYSTEM. The district may acquire,

lease as lessor or lessee, construct, develop, own, operate, and

maintain a public transit system to serve the area in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.152. PARKING FACILITIES AUTHORIZED; OPERATION BY

PRIVATE ENTITY. (a) The district may acquire, lease as lessor

or lessee, construct, develop, own, operate, and maintain parking

facilities or a system of parking facilities, including:

(1) lots, garages, parking terminals, or other structures or

accommodations for parking motor vehicles off the streets; and

(2) equipment, entrances, exits, fencing, and other accessories

necessary for safety and convenience in parking vehicles.

(b) A parking facility of the district may be leased to or

operated on behalf of the district by an entity other than the

district.

(c) The district's parking facilities are a program authorized

by the legislature under Section 52-a, Article III, Texas

Constitution.

(d) The district's parking facilities serve the public purposes

of the district and are owned, used, and held for a public

purpose even if leased or operated by a private entity for a term

of years.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.153. RULES. The district may adopt rules governing

the district's public parking facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.154. FINANCING OF PUBLIC TRANSIT SYSTEM OR PARKING

FACILITIES. (a) The district may use any of its resources,

including revenue, assessments, taxes, or grant or contract

proceeds, to pay the cost of acquiring or operating a public

transit system or public parking facilities.

(b) The district may:

(1) set, charge, impose, and collect fees, charges, or tolls for

the use of the district's public transit system or parking

facilities; and

(2) issue bonds or notes to finance the cost of the district's

public transit system or parking facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 3883.201. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.202. MONEY USED FOR IMPROVEMENTS OR SERVICES. The

district may acquire, construct, finance, operate, or maintain

any improvement or service authorized under this chapter or

Chapter 375, Local Government Code, using any money available to

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.203. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a

service or improvement project with assessments under this

chapter unless a written petition requesting that service or

improvement has been filed with the board.

(b) A petition filed under Subsection (a) must be signed by the

owners of a majority of the assessed value of real property in

the district subject to assessment according to the most recent

certified tax appraisal roll for Harris County.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.204. METHOD OF NOTICE FOR HEARING. The district may

mail the notice required by Section 375.115(c), Local Government

Code, by certified or first class United States mail. The board

shall determine the method of mailing notice.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.205. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter in all or any part of the

district.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.206. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.207. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held in accordance with Section

3883.211, the district may impose an annual operation and

maintenance tax on taxable property in the district in accordance

with Section 49.107, Water Code, for any district purpose,

including to:

(1) maintain and operate the district;

(2) construct or acquire improvements; or

(3) provide a service.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

(c) Section 49.107(h), Water Code, does not apply to the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.208. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.209. AUTHORITY TO BORROW MONEY AND TO ISSUE BONDS.

(a) The district may borrow money on terms and conditions as

determined by the board. Section 375.205, Local Government Code,

does not apply to a loan, line of credit, or other borrowing from

a bank or financial institution secured by revenue other than ad

valorem taxes.

(b) The district may issue bonds, notes, or other obligations

payable wholly or partly from ad valorem taxes, sales and use

taxes, assessments, impact fees, revenue, contract payments,

grants, or other district money, or any combination of those

sources of money, to pay for any authorized district purpose.

(c) The limitation on the outstanding principal amount of bonds,

notes, and other obligations set forth in Section 49.4645, Water

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.210. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct

annual ad valorem tax, without limit as to rate or amount, while

all or part of the bonds are outstanding as required and in the

manner provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.211. ELECTIONS REGARDING TAXES AND BONDS. (a) The

district may issue, without an election, bonds, notes, and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 3883.208.

(b) The district must hold an election in the manner provided by

Subchapter L, Chapter 375, Local Government Code, to obtain voter

approval before the district may impose an ad valorem tax or

sales and use tax or issue bonds payable from ad valorem taxes.

(c) Section 375.243, Local Government Code, does not apply to

the district.

(d) All or any part of any facilities or improvements which may

be acquired by a district by the issuance of its bonds may be

included in one single proposition to be voted on at the election

or the bonds may be submitted in several propositions.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.212. COMPETITIVE BIDDING. Subchapter I, Chapter 49,

Water Code, applies to the district. Sections 375.221 and

375.223, Local Government Code, do not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.213. TAX AND ASSESSMENT ABATEMENTS. The district may

grant in the manner authorized by Chapter 312, Tax Code, an

abatement for a tax or assessment owed to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

SUBCHAPTER F. TAXES FOR CERTAIN DEFINED AREAS AND DESIGNATED

PROPERTY

Sec. 3883.251. AUTHORITY TO ESTABLISH DEFINED AREAS OR

DESIGNATED PROPERTY. The district may define areas or designate

certain property of the district to pay for improvements,

facilities, or services that primarily benefit that area or

property and do not generally and directly benefit the district

as a whole.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.252. PROCEDURE FOR ELECTION. (a) Before the district

may impose an ad valorem tax or issue bonds payable from ad

valorem taxes of the area defined or property designated under

Section 3883.251, the board must call and hold an election as

provided by Section 3883.211 only in the defined area or in the

boundaries of the designated property.

(b) The board may submit the proposition to the voters on the

same ballot to be used in another election.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.253. DECLARING RESULT AND ISSUING ORDER. (a) If a

majority of the voters voting at the election approve the

proposition or propositions, the board shall declare the results

and by order shall establish the defined area and describe it by

metes and bounds or designate the specific property.

(b) A court may not review the board's order except on the

ground of fraud, palpable error, or arbitrary and confiscatory

abuse of discretion.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.254. TAXES FOR SERVICES, IMPROVEMENTS, AND FACILITIES

IN DEFINED AREAS OR DESIGNATED PROPERTY. On voter approval and

adoption of the order described in Section 3883.253, the district

may apply separately, differently, equitably, and specifically

its taxing power and lien authority to the defined area or

designated property to provide money to construct, administer,

maintain, and operate services, improvements, and facilities that

primarily benefit the defined area or designated property.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

Sec. 3883.255. ISSUANCE OF BONDS AND IMPOSITION OF TAXES FOR

DEFINED AREA OR DESIGNATED PROPERTY. After the order under

Section 3883.253 is adopted, the district may issue bonds to

provide for any land, improvements, facilities, plants,

equipment, and appliances for the defined area or designated

property.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.

SUBCHAPTER G. MUNICIPAL ANNEXATION AND DISSOLUTION

Sec. 3883.301. MUNICIPAL ANNEXATION; DISSOLUTION. (a) The

district is a "water or sewer district" under Section 43.071,

Local Government Code.

(b) Section 43.075, Local Government Code, applies to the

district.

(c) Section 375.264, Local Government Code, does not apply to

the dissolution of the district by a municipality.

Added by Acts 2009, 81st Leg., R.S., Ch.

885, Sec. 1, eff. June 19, 2009.



CHAPTER 3884. NORTH OAK CLIFF MUNICIPAL MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3884. NORTH OAK CLIFF MUNICIPAL MANAGEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3884.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "City" means the City of Dallas.

(3) "District" means the North Oak Cliff Municipal Management

District.

(4) "Improvement project" means a project authorized by Section

3884.102:

(A) inside the boundaries of the district; and

(B) in areas outside but adjacent to the boundaries of the

district if the project is for the purpose of extending public

infrastructure improvements beyond the district's boundaries to a

logical terminus.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.002. CREATION AND NATURE OF DISTRICT. The district is

a special district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.003. PURPOSE; LEGISLATIVE FINDINGS. (a) The creation

of the district is essential to accomplish the purposes of

Sections 52 and 52-a, Article III, and Section 59, Article XVI,

Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the city

and other political subdivisions to contract with the district,

the legislature has established a program to accomplish the

public purposes set out in Section 52-a, Article III, Texas

Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, the public welfare

in the district, and educational scholarships for college-bound

students residing in or out of the district.

(c) The district is created to supplement and not to supplant

city services provided in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to further the public purposes of:

(1) developing and diversifying the economy of the state;

(2) eliminating unemployment and underemployment;

(3) developing or expanding transportation and commerce; and

(4) providing quality residential housing.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a residential community and business

center;

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty;

and

(4) provide educational scholarships for college-bound students

residing in or out of the district.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, vehicle parking, and street art objects are parts of

and necessary components of a street and are considered to be an

improvement project that includes a street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2 of the Act

creating this chapter, as that territory may have been modified

under Section 3884.106.

(b) A mistake in the field notes of the district contained in

Section 2 of the Act creating this chapter or in copying the

field notes in the legislative process does not in any way

affect:

(1) the district's organization, existence, or validity;

(2) the district's right to contract, including the right to

issue any type of bond or other obligation for a purpose for

which the district is created;

(3) the district's right to impose or collect an assessment,

tax, or any other revenue; or

(4) the legality or operation of the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. (a)

All or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created by the city under

Chapter 311, Tax Code;

(2) a tax abatement reinvestment zone created by the city under

Chapter 312, Tax Code; or

(3) an enterprise zone created by the city under Chapter 2303,

Government Code.

(b) If the city creates a tax increment reinvestment zone

described by Subsection (a), the city and the board of directors

of the zone, by contract with the district, may grant money

deposited in the tax increment fund to the district to be used by

the district for the purposes permitted for money granted to a

corporation under Section 380.002(b), Local Government Code,

including the right to pledge the money as security for any bonds

issued by the district for an improvement project. A project may

not receive public funds under Section 380.002(b), Local

Government Code, unless the project has been approved by the

governing body of the city by the adoption of a resolution.

(c) A tax increment reinvestment zone created by the city in the

district is not subject to the limitations provided by Section

311.006(b), Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3884.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of nine directors composed of:

(1) six directors appointed by the governing body of the city

under Subsections (b) and (c);

(2) one assistant city manager of the city, appointed by the

city manager;

(3) the chief financial officer of the city; and

(4) the economic director of the city.

(b) Before the term of each director expires as provided by

Subsection (d), the owner or owners of a majority of the

appraised value of the real property in the district, or the

majority of the record owners of real property in the district

subject to taxation, may submit a petition to the governing body

of the city requesting that the governing body appoint as

successor directors the persons named in the petition. If the

persons named in the petition meet the qualifications prescribed

by Sections 3884.052 and 3884.053, the governing body may appoint

those persons as successor directors.

(c) If a petition is not submitted under Subsection (b), the

governing body of the city shall appoint as successor directors

persons who meet the qualifications prescribed by Sections

3884.052 and 3884.053.

(d) Directors serve staggered terms of four years, with four or

five directors' terms expiring July 1 of each odd-numbered year.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.052. APPOINTMENT OF DIRECTORS; BOARD MEETINGS. (a)

Directors appointed by the governing body of the city must meet

at least one of the qualifications prescribed by Section

3884.053.

(b) A person may not be appointed to the board by the governing

body of the city if the appointment of that person would result

in fewer than:

(1) four of the directors being residents of the city and

meeting the qualifications prescribed by Section 3884.053(a)(2),

(3), (4), or (5); and

(2) two of the directors meeting the qualifications prescribed

by Section 3884.053(a)(1).

(c) The governing body of the city may not appoint a person as a

director if the appointment will result in more than four persons

serving on the board at any time who are seeking financial

assistance or reimbursement from the district for capital

improvements in the district.

(d) The governing body of the city may remove a member of the

board with or without cause at any time by a majority vote.

(e) The board shall hold meetings at a place accessible to the

public. The board shall file a copy of the notice of a meeting

with the city's secretary. The city's secretary shall post the

notice at Dallas City Hall.

(f) The board may not create an executive committee to exercise

the powers of the board.

(g) If an office described in Section 3884.051(a) is renamed,

changed, or abolished, the governing body of the city may appoint

another city officer or employee who performs duties comparable

to those performed by the officer described by that subsection.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.053. QUALIFICATIONS OF DIRECTORS APPOINTED BY CITY.

(a) To be qualified to serve as a director appointed by the

governing body of the city, a person must be at least 18 years

old and must be:

(1) a resident of the district who is also a registered voter of

the district or a registered voter who lives within a two-mile

radius of the district;

(2) an owner of property in the district;

(3) an owner of stock, whether beneficial or otherwise, of a

corporate owner of property in the district;

(4) an owner of a beneficial interest in a trust that owns

property in the district; or

(5) an agent, employee, or tenant of a person covered by

Subdivision (2), (3), or (4).

(b) Section 49.052, Water Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.054. VACANCY. The governing body of the city shall

fill a vacancy on the board by appointing a person who meets the

qualifications prescribed by Section 3884.051(a) or 3884.053 to

serve for the remainder of the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.055. DIRECTOR'S OATH OR AFFIRMATION. A director's

oath or affirmation of office shall be filed with the district

and the district shall retain the oath or affirmation in the

district records. A copy of each director's oath or affirmation

of office shall be filed with the city's secretary.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.056. OFFICERS. The board shall elect from among the

directors a chair, a vice chair, and a secretary. The offices of

chair and secretary may not be held by the same person

concurrently.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.057. COMPENSATION; EXPENSES; LIABILITY INSURANCE FOR

DIRECTORS. (a) The district may compensate each director in an

amount not to exceed $50 for each board meeting. The total

amount of compensation for each director in one year may not

exceed $2,000.

(b) Directors are entitled to reimbursement for necessary and

reasonable expenses incurred in carrying out the duties and

responsibilities of the board.

(c) The district may obtain and pay for comprehensive general

liability insurance coverage from a commercial insurance company

or other source that protects and insures a director against

personal liability and from any and all claims relating to:

(1) actions taken by the director in the director's capacity as

a member of the board;

(2) actions and activities taken by the district; or

(3) the actions of others acting on behalf of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.058. CONFLICTS OF INTEREST. (a) A director,

including a director who qualifies under Section 3884.053(a)(2),

(3), (4), or (5), may participate in all board votes and

decisions if the director complies with the requirements of

Subsection (b).

(b) A director shall comply with Section 171.004, Local

Government Code, including the disclosure and abstention

requirements of that section. A director must file a copy of the

director's disclosure affidavit required by Section 171.004,

Local Government Code, with the city's secretary before

participating in a board discussion or vote.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

For expiration of this section, see Subsection (c).

Sec. 3884.059. INITIAL DIRECTORS. (a) The initial board

consists of the following directors:

(1) Place 1: a director who qualifies under Section

3884.053(a)(2), (3), (4), or (5), appointed by the governing body

of the city;

(2) Place 2: a director who qualifies under Section

3884.053(a)(2), (3), (4), or (5), appointed by the governing body

of the city;

(3) Place 3: a director who qualifies under Section

3884.053(a)(2), (3), (4), or (5), appointed by the governing body

of the city;

(4) Place 4: a director who qualifies under Section

3884.053(a)(2), (3), (4), or (5), appointed by the governing body

of the city;

(5) Place 5: a director who qualifies under Section

3884.053(a)(1), appointed by the governing body of the city;

(6) Place 6: a director who qualifies under Section

3884.053(a)(1), appointed by the governing body of the city;

(7) Place 7: a City of Dallas assistant city manager, appointed

by the Dallas city manager;

(8) Place 8: the City of Dallas chief financial officer; and

(9) Place 9: the director of the City of Dallas Office of

Economic Development.

(b) Of the initial directors, the terms of directors appointed

for places 1, 2, 3, and 4 expire July 1, 2011, and the terms of

directors appointed for places 5, 6, 7, 8, and 9 expire July 1,

2013.

(c) This section expires September 1, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3884.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties provided by this chapter and by:

(1) the general laws relating to conservation and reclamation

districts created under Section 59, Article XVI, Texas

Constitution, including Chapters 49 and 54, Water Code;

(2) Chapter 441, Transportation Code, except that:

(A) the district may exercise any power granted by this chapter

without regard to any provision or requirement of or procedure

prescribed by Chapter 441, Transportation Code; and

(B) the district may not build or operate a toll road;

(3) Subchapter A, Chapter 372, Local Government Code, in the

same manner as a municipality or a county;

(4) Chapter 1371, Government Code;

(5) Chapter 375, Local Government Code; and

(6) Chapter 311, Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.102. IMPROVEMENT PROJECTS. (a) The district may

provide, or it may enter into contracts with a governmental or

private entity to provide, the following types of improvement

projects located in the district or activities in support of or

incidental to those projects:

(1) a supply and distribution facility or system to provide

potable and nonpotable water to the residents and businesses of

the district, including a wastewater collection facility;

(2) a paved, macadamized, or graveled road or street, inside and

outside the district, to the full extent authorized by Section

52, Article III, Texas Constitution;

(3) the planning, design, construction, improvement, and

maintenance of:

(A) landscaping;

(B) highway right-of-way or transit corridor beautification and

improvement;

(C) lighting, banners, and signs;

(D) a street or sidewalk;

(E) a hiking and cycling path or trail;

(F) a pedestrian walkway, skywalk, crosswalk, or tunnel;

(G) a park, lake, garden, recreational facility, community

activities center, dock, wharf, sports facility, open space,

scenic area, or related exhibit or preserve;

(H) a fountain, plaza, or pedestrian mall; or

(I) a drainage or storm-water detention improvement;

(4) protection and improvement of the quality of storm water

that flows through the district;

(5) the planning, design, construction, improvement,

maintenance, and operation of:

(A) a water or sewer facility; or

(B) an off-street parking facility or heliport;

(6) the planning and acquisition of:

(A) public art and sculpture and related exhibits and

facilities; or

(B) an educational facility, and a cultural exhibit or facility;

(7) the planning, design, construction, acquisition, lease,

rental, improvement, maintenance, installation, and management of

and provision of furnishings for a facility for:

(A) a conference, convention, or exhibition;

(B) a manufacturer, consumer, or trade show;

(C) a civic, community, or institutional event; or

(D) an exhibit, display, attraction, special event, or seasonal

or cultural celebration or holiday;

(8) the removal, razing, demolition, or clearing of land or

improvements in connection with improvement projects;

(9) the acquisition and improvement of land or other property

for the mitigation of the environmental effects of an improvement

project if those costs are incurred in accordance with a

development agreement and reimbursement of those costs is

conditioned on the completion of substantial vertical

development, or the costs are related to a transit or mobility

project;

(10) the acquisition of property or an interest in property in

connection with one or more authorized improvement projects,

including a project authorized by Subchapter A, Chapter 372,

Local Government Code;

(11) a special or supplemental service for the improvement and

promotion of the district or an area adjacent to the district or

for the protection of public health and safety in or adjacent to

the district, including:

(A) advertising;

(B) promotion;

(C) tourism;

(D) health and sanitation;

(E) public safety;

(F) security;

(G) fire protection or emergency medical services;

(H) business recruitment;

(I) elimination of traffic congestion, including by use of rail

services;

(J) recreational, educational, or cultural improvements,

enhancements, and services; and

(K) creation and financing of a higher education scholarship

fund for students attending Mountain View College or the

University of North Texas Dallas Campus; or

(12) any similar public improvement, facility, or service.

(b) The district may not undertake an improvement project under

this section unless the board determines the project to be

necessary to accomplish a public purpose of the district and has

received the approval of the city under Section 3884.160.

(c) An improvement project must comply with any applicable codes

and ordinances of the city.

(d) The district may not provide, conduct, or authorize an

improvement project on the city streets, highways, rights-of-way,

or easements without the consent of the governing body of the

city.

(e) Subject to an agreement between the district and the city,

the city may:

(1) by ordinance, order, or resolution require that title to all

or any portion of an improvement project vest in the city; or

(2) unless prohibited by Subsection (h), by ordinance, order,

resolution, or other directive, authorize the district to own,

encumber, maintain, and operate an improvement project, subject

to the right of the city to order a conveyance of the improvement

project to the city on a date determined by the city.

(f) The district shall immediately comply with any city

ordinance, order, or resolution adopted under Subsection (e).

(g) For the purposes of this section, planning, design,

construction, improvement, and maintenance of a lake includes

work done for drainage, reclamation, or recreation.

(h) Waterworks and sanitary sewer improvements may be undertaken

by the district inside or outside the boundaries of the district,

subject to the following conditions:

(1) the city shall request that waterworks or sanitary sewer

improvements be funded by the district;

(2) the city shall construct, own, operate, and maintain the

improvements; and

(3) the district shall comply with Sections 3884.152, 3884.157,

and 3884.160 as a condition for the district to fund the

improvements.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.103. GENERAL POWERS REGARDING CONTRACTS. (a) The

district may:

(1) contract with any person to accomplish any district purpose,

including a contract for:

(A) the payment, repayment, or reimbursement of costs incurred

by that person on behalf of the district, including all or part

of the costs of any improvement project and interest on the

reimbursed cost; or

(B) the use, occupancy, lease, rental, operation, maintenance,

or management of all or part of a proposed or existing

improvement project; and

(2) apply for and contract with any person to receive,

administer, and perform a duty or obligation of the district

under a federal, state, local, or private gift, grant, loan,

conveyance, transfer, bequest, or other financial assistance

arrangement relating to the investigation, planning, analysis,

study, design, acquisition, construction, improvement,

completion, implementation, or operation by the district or

others of a proposed or existing improvement project.

(b) A contract the district enters into to carry out a purpose

of this chapter may be on any terms and for any period the board

determines, including a negotiable or nonnegotiable note or

warrant payable to the city, Dallas County, or any other person.

(c) Any person may contract with the district to carry out the

purposes of this chapter without further statutory or other

authorization.

(d) The district must follow Resolution 08-2826, adopted by the

city on October 22, 2008, for construction, procurement, and

professional services contracts related to the use of

historically underutilized businesses and minority contracting in

the implementation of its district plan.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.104. RULES; ENFORCEMENT. (a) The district may adopt

rules:

(1) to administer or operate the district;

(2) for the use, enjoyment, availability, protection, security,

and maintenance of the district's property and facilities; or

(3) to provide for public safety and security in the district.

(b) The district may enforce its rules by injunctive relief.

(c) To the extent a district rule conflicts with a city rule,

order, or regulation, the city rule, order, or regulation

controls.

(d) The district shall provide the city with written notice not

later than the 30th day before the date of a meeting at which the

board will adopt rules. The district may not adopt a rule

affecting the use of a municipally owned asset, such as a public

park, street, sidewalk, transit facility, or public right-of-way,

unless the governing body of the city has approved the rule by

ordinance, order, or resolution.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.105. NAME CHANGE. The board by resolution may change

the district's name. The board shall give written notice of the

change to the city.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.106. ADDING OR REMOVING TERRITORY. The board may add

or remove territory under Subchapter J, Chapter 49, Water Code,

and Section 54.016, Water Code, except that:

(1) the addition or removal of the territory must be approved

by:

(A) the governing body of the city by ordinance, order, or

resolution; and

(B) the owners of the territory being added or removed;

(2) a reference to a tax in Subchapter J, Chapter 49, Water

Code, or Section 54.016, Water Code, means an ad valorem tax; and

(3) territory may not be removed from the district if bonds or

other obligations of the district payable wholly or partly from

ad valorem taxes or assessments levied or assessed on the

territory are outstanding.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.107. ECONOMIC DEVELOPMENT. (a) The district may

create economic development and other programs under Section

52-a, Article III, Texas Constitution, and may impose and collect

ad valorem taxes for those purposes. The district has the

economic development powers that Chapter 380, Local Government

Code, provides to a municipality with a population of more than

100,000. Each economic development program and each project that

will receive public funds under an economic development program

must be approved by the governing body of the city by ordinance,

order, or resolution.

(b) The district shall provide the city written notice not later

than the 30th day before the date of a meeting at which the board

will adopt terms of an economic development program. The

district may not adopt an economic development program or

improvement project to be funded under an economic development

program unless the governing body of the city has approved the

program or improvement project by ordinance, order, or

resolution.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.108. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.109. TERMS OF EMPLOYMENT; COMPENSATION. The board may

employ and establish the terms of employment and compensation of

an executive director or general manager and any other district

employees the board considers necessary. An employee may not

receive annual compensation of more than $150,000 from public

funds of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.110. NOTICE TO PROPERTY OWNERS. (a) The board shall

annually provide owners of real property in the district written

notice that specifies the tax of the district for the district's

next fiscal year in sufficient clarity to describe the tax rate

for the operation and maintenance of the district and the tax

rate for the payment of debt service of obligations issued or

incurred by the district. The written notice must be sent by

first class United States mail, postage prepaid, to the current

address of the property owner as reflected on the tax rolls of

the appraisal district.

(b) The notice must clearly state that the tax rates on real

property imposed in the district are in addition to the ad

valorem taxes imposed by other taxing units that tax real

property in the boundaries of the district.

(c) The district shall generate and implement a program to

provide notification to a prospective purchaser of property in

the district of the rates of tax and assessments that have been

approved and are imposed by the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 3884.151. GENERAL POWERS REGARDING FINANCIAL MATTERS. (a)

Except as provided by Section 3884.160, the district may:

(1) impose an ad valorem tax on all taxable industrial and

commercial property in the district to pay for any improvement

projects of the types authorized by Section 52(b), Article III,

and Section 59, Article XVI, Texas Constitution, and to secure

the payment of bonds issued for those purposes;

(2) impose an assessment on property in the district to pay the

cost of any authorized improvement project and the cost of the

maintenance of the project in the manner provided for:

(A) a district under Subchapters A, E, and F, Chapter 375, Local

Government Code; or

(B) a municipality or county under Subchapter A, Chapter 372,

Local Government Code;

(3) provide or secure the payment or repayment of any bond,

note, or other temporary or permanent obligation or reimbursement

or other contract with any person, the costs and expenses of the

establishment, administration, and operation of the district, and

the district's costs or share of the costs or revenue of an

improvement project or district contractual obligation or

indebtedness by or through:

(A) the imposition of an ad valorem tax, assessment, user fee,

concession fee, or rental charge; and

(B) any other revenue or resources of the district, or other

revenue authorized by the city, including revenue from a tax

increment reinvestment zone created by the city under applicable

law;

(4) establish user charges related to the operation of

storm-water facilities, including the regulation of storm water

for the protection of water quality in the district;

(5) establish user charges for the use of nonpotable water for

irrigation purposes, subject to the approval of the governing

body of the city;

(6) undertake separately or jointly with other persons,

including the city or Dallas County, all or part of the cost of

any improvement project, including an improvement project:

(A) for improving, enhancing, and supporting public safety and

security, fire protection and emergency medical services, and law

enforcement in and adjacent to the district; or

(B) that confers a general benefit on the entire district or a

special benefit on a definable part of the district; and

(7) enter into a tax abatement agreement in accordance with the

general laws of this state authorizing and applicable to tax

abatement agreements by municipalities.

(b) The district may not impose an ad valorem tax to pay for an

improvement project under this chapter unless the imposition is

approved by the voters of the district voting at an election held

for that purpose. The board may call an election to approve the

imposition of an ad valorem tax to pay for an improvement project

under this chapter only if the board receives a petition

requesting the election signed by:

(1) at least 65 percent of the record owners of real property in

the district subject to taxation; or

(2) owners representing at least 65 percent of the appraised

value of real property in the district subject to taxation, as

determined by the tax rolls of the appraisal district.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.152. BORROWING MONEY. (a) The district may borrow

money for a district purpose by issuing or executing bonds,

notes, credit agreements, or other obligations of any kind found

by the board to be necessary or appropriate for any district

purpose. The bond, note, credit agreement, or other obligation

may be secured by and payable from ad valorem taxes, assessments,

a combination of ad valorem taxes and assessments, or other

district revenue. The governing body of the city must approve

the issuance of bonds, notes, credit agreements, or other

obligations of the district, in general terms before the

preparation of preliminary official statements or loan closing

documents, as provided by the development and operating agreement

approved by the city in accordance with Section 3884.160, or by

separate action.

(b) The governing body of the city must approve the final terms

of the bond issuance, note, or credit facility, including the

principal amount, note amount, interest rate or rates, redemption

provisions, and other terms and conditions relating to the

issuance.

(c) The district shall file annual audited financial statements

with the city's secretary.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.153. ASSESSMENTS; EXEMPTION. (a) The district may

impose an assessment on property in the district, including an

assessment on commercial, industrial, or office property, only in

the manner provided by Subchapter A, Chapter 372, Local

Government Code, or Subchapter F, Chapter 375, Local Government

Code, for a municipality, county, or public improvement district,

according to the benefit received by the property.

(b) An assessment on property must be for the limited purpose of

providing capital funding for:

(1) public water and wastewater facilities;

(2) drainage and storm-water facilities;

(3) streets and alleys; and

(4) any authorized purpose under Chapter 372, Local Government

Code.

(c) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

and

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes.

(d) A lien of an assessment against property under this chapter

runs with the land, and the portion of an assessment payment

obligation that has not yet come due is not eliminated by the

foreclosure of an ad valorem tax lien. Any purchaser of property

in a foreclosure of an ad valorem tax lien takes the property

subject to the assessment payment obligations that have not yet

come due and to the lien and terms of payment under the

applicable assessment ordinance or order.

(e) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

(f) The district shall file notice of any tax or assessment

imposed by the district with the county clerk of Dallas County

and post the notice on the district's Internet website.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.154. RESIDENTIAL PROPERTY EXEMPT. The district may

not impose taxes, assessments, fees, or any other requirement for

payment, construction, alteration, or dedication on single-family

detached residential property, residential condominiums,

duplexes, triplexes, and quadruplexes.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.155. MAINTENANCE AND OPERATION TAX; ELECTION. (a)

The district may impose a tax for maintenance and operation

purposes, including for:

(1) planning, constructing, acquiring, maintaining, repairing,

and operating all improvement projects, including land, plants,

works, facilities, improvements, appliances, and equipment of the

district; and

(2) paying costs of services, engineering and legal fees, and

organization and administrative expenses, including expenses of

the city payable under the terms of the project development

agreement described by Section 3884.160.

(b) The district may not impose a maintenance and operation tax

for improvement projects under this chapter unless the imposition

of the tax is approved by the voters of the district voting at an

election held for that purpose. An election may be called only

on receipt of a petition as provided by Section 3884.151(b).

(c) A maintenance and operation tax election may be held at the

same time and in conjunction with any other district election.

The election may be called by a separate election order or as

part of any other election order.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.156. USE OF SURPLUS MAINTENANCE AND OPERATION MONEY.

If the district has surplus maintenance and operation tax money

that is not needed for the purposes for which it was collected,

the money may be used for any authorized purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.157. BONDS AND OTHER OBLIGATIONS. (a) Subject to the

requirements of Sections 3884.159 and 3884.160, the district may

issue by public or private sale bonds, notes, or other

obligations payable wholly or partly from ad valorem taxes, or by

assessments in the manner provided by Subchapter A, Chapter 372,

Local Government Code, or Subchapter J, Chapter 375, Local

Government Code.

(b) In exercising the district's borrowing power, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

any other type of obligation.

(c) In addition to the sources of money described by Subchapter

A, Chapter 372, Local Government Code, and Subchapter J, Chapter

375, Local Government Code, district bonds may be secured and

made payable wholly or partly by a pledge of any part of the

money the district receives from system or improvement project

revenue or from any other source.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.158. BOND MATURITY. Bonds may mature not more than 40

years from their date of issue.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.159. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax for each year that all or part of the bonds are outstanding;

and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due; and

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.160. DEVELOPMENT AND OPERATING AGREEMENT REQUIRED.

(a) After the district's board is organized, but before the

district may undertake any improvement project, issue bonds,

impose taxes, levy assessments or fees, or borrow money, the

district and the city must negotiate and execute a mutually

approved and accepted development and operating agreement,

including any limitations imposed by the city, regarding the

plans and rules for:

(1) the exercise of the powers granted to the district under

this chapter, including the organization, development, and

operation of the district;

(2) the selection and description of improvement projects that

may be undertaken and financed by the district and the ownership,

operation, and maintenance of those projects;

(3) the terms, conditions, methods, means, and amounts of

financing authorized by this chapter that the district may use in

providing improvement projects; and

(4) the amounts, methods, and times of reimbursement to the city

for costs and expenses, if any, incurred by the city with respect

to the development and operation of the district and the

financing of improvement projects by the district.

(b) An agreement authorized by this section is not effective

until its terms and execution are approved by the board and the

governing body of the city by resolution.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. DISSOLUTION

Sec. 3884.251. DISSOLUTION BY CITY ORDINANCE. (a) The city by

ordinance may dissolve the district.

(b) The city may not dissolve the district until the district's

outstanding indebtedness or contractual obligations that are

payable from ad valorem taxes have been repaid or discharged, or

the city has affirmatively assumed the obligation to pay the

outstanding indebtedness from the city's lawfully available

revenue.

(c) The city may not dissolve the district until the agreement

under Section 3884.160 has been executed and the district's

performance under the agreement has been fulfilled, including any

right or obligation the district has to reimburse a developer or

owner for the costs of improvement projects.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.252. COLLECTION OF ASSESSMENTS AND OTHER REVENUE. (a)

If the dissolved district has bonds or other obligations

outstanding secured by and payable from assessments or other

revenue, other than ad valorem taxes, the city shall succeed to

the rights and obligations of the district regarding enforcement

and collection of the assessments or other revenue.

(b) The city shall have and exercise all district powers to

enforce and collect the assessments or other revenue to pay:

(1) the bonds or other obligations when due and payable

according to their terms; or

(2) special revenue or assessment bonds or other obligations

issued by the city to refund the outstanding bonds or

obligations.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.253. CONCURRENCE ON ADDITIONAL POWERS. If the

legislature grants the district a power that is in addition to

the powers approved by the initial resolution of the governing

body of the city consenting to the creation of the district, the

district may not exercise that power unless the governing body of

the city consents to that change by resolution.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.

Sec. 3884.254. ASSUMPTION OF ASSETS AND LIABILITIES. (a) After

the city dissolves the district, the city assumes, subject to the

appropriation and availability of funds, the obligations of the

district, including any bonds or other indebtedness payable from

assessments or other district revenue.

(b) If the city dissolves the district, the board shall transfer

ownership of all district property to the city.

Added by Acts 2009, 81st Leg., R.S., Ch.

866, Sec. 1, eff. June 19, 2009.



CHAPTER 3886. PROSPER MANAGEMENT DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3886. PROSPER MANAGEMENT DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3886.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Prosper Management District No. 1.

(4) "Improvement project" means any program or project

authorized by Section 3886.103, inside or outside the district.

(5) "Town" means the Town of Prosper, Texas.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.002. NATURE OF DISTRICT. The district is a special

district created under Sections 52 and 52-a, Article III, and

Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.003. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The district is created to accomplish the purposes of a

municipal management district as provided by general law and

Sections 52 and 52-a, Article III, and Section 59, Article XVI,

Texas Constitution.

(d) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(e) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, potential employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a community and business center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty.

(f) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, and street art objects are parts of and

necessary components of a street and are considered to be a

street or road improvement.

(g) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

(h) This chapter and the creation of the district may not be

interpreted to relieve the town, Collin County, or Denton County

from providing the level of services provided as of the effective

date of the Act creating this chapter to the area in the

district. The district is created to supplement and not to

supplant the town and county services provided in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.005. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. (a)

All or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created by the town under

Chapter 311, Tax Code;

(2) a tax abatement reinvestment zone created by the town under

Chapter 312, Tax Code; or

(3) an enterprise zone created by the town under Chapter 2303,

Government Code.

(b) If the town creates a tax increment reinvestment zone, tax

abatement reinvestment zone, or enterprise zone under Subsection

(a), the town and the board of directors of the zone, by contract

with the district, may grant money deposited in the tax increment

fund to the district to be used by the district for the purposes

described by Section 380.002(b), Local Government Code, for money

granted to a corporation under that section, including the right

to pledge the money as security for any bonds issued by the

district for an improvement project.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3886.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five directors.

(b) Directors serve staggered four-year terms, with the terms of

two or three directors expiring on June 1 of each odd-numbered

year.

(c) The governing body of the town, by a majority vote, shall

appoint one member of the board.

(d) The board shall recommend to the governing body of the town

persons to serve in the other four positions. The board shall

recommend to the governing body of the town the appropriate

number of successor directors before the terms of directors

appointed under this subsection expire. After reviewing the

recommendations, the governing body shall approve or disapprove

the directors recommended by the board. If the governing body is

not satisfied with the recommendations submitted by the board,

the board, on the request of the governing body, shall submit

additional recommendations.

(e) Board members may serve successive terms.

(f) If any provision of Subsection (c), (d), or (e) is found to

be invalid, the Texas Commission on Environmental Quality shall

appoint the board from recommendations submitted by the preceding

board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.052. ELIGIBILITY. Except for a director appointed as

provided by Section 3886.051(c) or 3886.056(a), to be eligible to

serve as a director a person must own land in the district.

Section 49.052, Water Code, applies to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.053. VACANCY. (a) The remaining directors shall fill

a vacancy on the board by appointing a person who is eligible

under Section 3886.052.

(b) If there are fewer than three directors, the governing body

of the town shall appoint the necessary number of directors to

fill all board vacancies.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.054. DIRECTOR'S OATH AND AFFIRMATION. A director's

oath and affirmation of office shall be filed with the district,

and the district shall retain the oath and affirmation in the

district records.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.055. OFFICERS. The board shall elect from among the

directors a chair, a vice chair, and a secretary.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

For expiration of this section, see Subsection (e).

Sec. 3886.056. INITIAL DIRECTORS. (a) The governing body of

the town shall appoint one initial director not later than the

90th day after the effective date of the Act creating the

district.

(b) On or after the effective date of the Act creating the

district, the owner or owners of a majority of the assessed value

of the real property in the district may submit a petition to the

governing body of the town requesting that the governing body

appoint as additional initial directors the four persons named in

the petition.

(c) If a petition described by Subsection (b) is not submitted

to the governing body of the town not later than the 30th day

after the effective date of the Act creating the district, the

governing body shall appoint as initial directors four additional

persons eligible under Section 3886.052.

(d) The four initial directors named in the petition described

by Subsection (b) or appointed under Subsection (c) shall draw

lots to determine which two directors shall serve two-year terms

and which two directors shall serve four-year terms. The

director appointed by the town under Subsection (a) shall serve a

four-year term.

(e) This section expires September 1, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3886.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.102. MUNICIPAL MANAGEMENT DISTRICT POWERS AND DUTIES.

(a) The district has the powers and duties provided by the

general laws of this state, including Chapter 375, Local

Government Code, as applicable to municipal management districts

created under Sections 52 and 52-a, Article III, and Section 59,

Article XVI, Texas Constitution.

(b) The district shall make available a district water or

wastewater facility to each person who holds a certificate of

convenience and necessity under Chapter 13, Water Code, for land

in the district.

(c) The district may not provide retail water or wastewater

services.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.103. IMPROVEMENT PROJECTS. (a) Subject to Sections

3886.102(b) and (c), the district may provide, or it may enter

into contracts with a governmental or private entity to provide,

the following types of improvement projects located in the

district or activities in support of or incidental to those

projects:

(1) a supply and distribution facility or system to provide

potable and town-approved nonpotable water to the residents and

businesses of the district, including a wastewater collection

facility;

(2) a paved road, street, or turnpike, inside and outside the

district, to the extent authorized by Section 52, Article III,

Texas Constitution;

(3) the planning, design, construction, improvement, and

maintenance of:

(A) landscaping;

(B) highway right-of-way or transit corridor beautification and

improvement;

(C) lighting, banners, and signs;

(D) a street or sidewalk;

(E) a hiking and cycling path or trail;

(F) a pedestrian walkway, skywalk, crosswalk, or tunnel;

(G) a park, lake, garden, recreational facility, sports

facility, open space, scenic area, or related exhibit or

preserve;

(H) a fountain, plaza, or pedestrian mall; or

(I) a drainage or storm-water detention improvement;

(4) protection and improvement of the quality of storm water

that flows through the district;

(5) the planning, design, construction, improvement,

maintenance, and operation of:

(A) a water or sewer facility; or

(B) an off-street parking facility or heliport;

(6) the planning and acquisition of:

(A) public art and sculpture and related exhibits and

facilities; or

(B) an educational and cultural exhibit or facility;

(7) the planning, design, construction, acquisition, lease,

rental, improvement, maintenance, installation, and management of

and provision of furnishings for a facility for:

(A) a conference, convention, or exhibition;

(B) a manufacturer, consumer, or trade show;

(C) a civic, community, or institutional event; or

(D) an exhibit, display, attraction, special event, or seasonal

or cultural celebration or holiday;

(8) the removal, razing, demolition, or clearing of land or

improvements in connection with improvement projects;

(9) the acquisition and improvement of land or other property

for the mitigation of the environmental effects of an improvement

project;

(10) the acquisition of property or an interest in property in

connection with an authorized improvement project;

(11) a special or supplemental service for the improvement and

promotion of the district or an area adjacent to the district or

for the protection of public health and safety in or adjacent to

the district, including:

(A) advertising;

(B) promotion;

(C) tourism;

(D) health and sanitation;

(E) public safety;

(F) security;

(G) fire protection or emergency medical services;

(H) business recruitment;

(I) development;

(J) elimination of traffic congestion; and

(K) recreational, educational, or cultural improvements,

enhancements, and services; or

(12) any similar public improvement, facility, or service.

(b) Subject to Section 3886.104, the district may not undertake

an improvement project under this section unless the board

determines the project to be necessary to accomplish a public

purpose of the district.

(c) An improvement project must comply with any applicable town

requirements, including codes and ordinances and any planned

development ordinance applicable to land in the district.

(d) The district may not provide, conduct, or authorize an

improvement project on the town streets, highways, rights-of-way,

or easements without the consent of the governing body of the

town.

(e) Subject to an agreement between the district and the town,

the town may:

(1) by ordinance, order, or resolution require that title to all

or any portion of an improvement project vest in the town; or

(2) by ordinance, order, resolution, or other directive,

authorize the district to own, encumber, maintain, and operate an

improvement project, subject to the right of the town to order a

conveyance of the improvement project to the town on a date

determined by the town, provided, however, that if an improvement

project is conveyed to the town, the improvement project will

continue to be used to serve land in the district.

(f) The district shall immediately comply with any town

ordinance, order, or resolution adopted under Subsection (e).

(g) For the purposes of this section, planning, design,

construction, improvement, and maintenance of a lake includes

work done for drainage, reclamation, or recreation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.104. PROJECT DEVELOPMENT AGREEMENT REQUIRED. Before

the district may issue bonds, impose taxes, or borrow money, the

district and the town must negotiate and execute a mutually

approved and accepted interlocal project development agreement

regarding the district's development plans and rules for:

(1) the development and operation of the district; and

(2) the financing of improvement projects.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.105. GENERAL POWERS REGARDING CONTRACTS. (a) The

district may:

(1) contract with any person to accomplish any district purpose,

including a contract for:

(A) the payment, repayment, or reimbursement of costs incurred

by that person on behalf of the district, including all or part

of the costs of any improvement project and interest on the

reimbursed cost; or

(B) the use, occupancy, lease, rental, operation, maintenance,

or management of all or part of a proposed or existing

improvement project; and

(2) apply for and contract with any person to receive,

administer, and perform a duty or obligation of the district

under a federal, state, local, or private gift, grant, loan,

conveyance, transfer, bequest, or other financial assistance

arrangement relating to the investigation, planning, analysis,

study, design, acquisition, construction, improvement,

completion, implementation, or operation by the district or

others of a proposed or existing improvement project.

(b) A contract the district enters into to carry out a purpose

of this chapter may be on any terms and for any period the board

determines, including a negotiable or nonnegotiable note or

warrant payable to the town, Collin County, Denton County, or any

other person.

(c) Any person may contract with the district to carry out the

purposes of this chapter without further statutory or other

authorization.

(d) The governing body of the town must approve a contract

payable from ad valorem taxes for a period longer than one year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.106. RULES; ENFORCEMENT. (a) The district may adopt

rules:

(1) to administer or operate the district;

(2) for the use, enjoyment, availability, protection, security,

and maintenance of the district's property and facilities; or

(3) to provide for public safety and security in the district.

(b) The district may enforce its rules by injunctive relief.

(c) To the extent a district rule conflicts with a town rule,

order, or regulation, the town rule, order, or regulation

controls.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.107. NAME CHANGE. The board by resolution may change

the district's name. The board shall give written notice of the

change to the town.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.108. ADDING OR REMOVING TERRITORY. The board may add

or remove territory under Subchapter J, Chapter 49, Water Code,

and Section 54.016, Water Code, except that:

(1) the addition or removal of the territory must be approved

by:

(A) the governing body of the town; and

(B) the owners of the territory being added or removed;

(2) a reference to a tax in Subchapter J, Chapter 49, Water

Code, or Section 54.016, Water Code, means an ad valorem tax; and

(3) territory may not be removed from the district if bonds or

other obligations of the district payable wholly or partly from

ad valorem taxes on the territory are outstanding.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.109. ECONOMIC DEVELOPMENT. The district may create

economic development programs and exercise the economic

development powers that Chapter 1509, Government Code, provides

for a municipality.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.110. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.111. TERMS OF EMPLOYMENT; COMPENSATION. The board may

employ and establish the terms of employment and compensation of

an executive director or general manager and any other district

employees the board considers necessary.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 3886.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from any

source other than ad valorem taxes.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.152. BORROWING MONEY. The district may borrow money

for a district purpose by issuing or executing bonds, notes,

credit agreements, or other obligations of any kind found by the

board to be necessary or appropriate for a district purpose. A

note, bond, credit agreement, or other obligation must be secured

by and payable from ad valorem taxes, assessments, or any other

district revenue.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.153. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 3886.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) Except as provided by Subsection (c), the district may

impose the tax for operation and maintenance purposes, including

for:

(1) planning, constructing, acquiring, maintaining, repairing,

and operating all improvement projects, including land, plants,

works, facilities, improvements, appliances, and equipment of the

district; and

(2) paying costs of services, engineering and legal fees, and

organization and administrative expenses.

(c) The district may not impose an operation and maintenance tax

unless the maximum rate of the tax is approved by the governing

body of the town and a majority of the voters of the district

voting at an election held for that purpose. If the maximum tax

rate is approved, the board may impose the tax at any rate that

does not exceed the approved rate.

(d) An operation and maintenance tax election may be held at the

same time and in conjunction with any other district election.

The election may be called by a separate election order or as

part of any other election order.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.154. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may make payments under a

contract from taxes other than operation and maintenance taxes

after the provisions of the contract have been approved by a

majority of the district voters voting at an election held for

that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 3886.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, sales and use taxes, revenue from a zone

created under Chapter 311 or 312, Tax Code, or Chapter 2303,

Government Code, other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.202. TAXES FOR BONDS. (a) At the time the district

issues bonds payable wholly or partly from ad valorem taxes, the

board shall provide for the annual imposition of an ad valorem

tax, without limit as to rate or amount, as required by Section

54.601, Water Code.

(b) The board shall annually impose the tax while all or part of

the bonds are outstanding. Sections 54.601 and 54.602, Water

Code, govern the amount and rate of the tax.

(c) The district annually shall impose the tax on all taxable

property in the district in an amount sufficient to:

(1) pay the interest on the bonds or other obligations as the

interest becomes due;

(2) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(3) pay the expenses of imposing the tax.

(d) The district may not issue bonds or other obligations that

are secured by and payable from ad valorem taxes unless the bonds

and the imposition of taxes are approved by:

(1) a majority of the district voters voting at an election for

that purpose; and

(2) the governing body of the town.

(e) The district shall hold an election required by this section

in the manner provided by Chapter 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.203. BOND ISSUANCE PLAN REQUIRED BEFORE ISSUING BONDS.

The district may not issue bonds until the governing body of the

town approves a bond issuance plan authorizing and prescribing

the limitations on the issuance of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.204. BOND MATURITY. Bonds must mature not more than

40 years from their date of issuance.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.205. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects may not

exceed one-fourth of the assessed value of the real property in

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

SUBCHAPTER F. DISSOLUTION

Sec. 3886.251. DISSOLUTION BY TOWN ORDINANCE. (a) The town by

ordinance may dissolve the district.

(b) The town may not dissolve the district until the district's

outstanding indebtedness or contractual obligations that are

payable from ad valorem taxes have been repaid or discharged.

(c) The town may not dissolve the district until the agreement

under Section 3886.104 has been executed and the district's

performance under the agreement has been fulfilled, including any

right or obligation the district has to reimburse a developer or

owner for the costs of improvement projects.

(d) The town may not dissolve the district before December 31,

2016.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.252. COLLECTION OF ASSESSMENTS AND OTHER REVENUE. (a)

If the dissolved district has bonds or other obligations

outstanding secured by and payable from assessments or other

revenue, other than ad valorem taxes, the town shall succeed to

the rights and obligations of the district regarding enforcement

and collection of the assessments or other revenue.

(b) The town shall have and exercise all district powers to

enforce and collect the assessments or other revenue to pay:

(1) the bonds or other obligations when due and payable

according to their terms; or

(2) special revenue or assessment bonds or other obligations

issued by the town to refund the outstanding bonds or

obligations.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.

Sec. 3886.253. ASSUMPTION OF ASSETS AND LIABILITIES. (a) After

the town dissolves the district, the town assumes the obligations

of the district, including any bonds or other indebtedness

payable from assessments or other district revenue.

(b) If the town dissolves the district, the board shall transfer

ownership of all district property to the town.

Added by Acts 2009, 81st Leg., R.S., Ch.

1077, Sec. 1, eff. September 1, 2009.



CHAPTER 3887. GUADALUPE COUNTY DEVELOPMENT AND MANAGEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3887. GUADALUPE COUNTY DEVELOPMENT AND MANAGEMENT

DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3887.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "County" means Guadalupe County.

(3) "District" means the Guadalupe County Development and

Management District.

(4) "Improvement project" means a program or project authorized

by Section 3887.102, inside or outside the boundaries of the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.002. CREATION AND NATURE OF DISTRICT. (a) The

district is a special district created under Section 59, Article

XVI, Texas Constitution, with all of the powers granted by this

chapter.

(b) The district is a governmental unit for the purposes of

Chapter 101, Civil Practice and Remedies Code, and operations of

the district are considered to be essential governmental

functions and not proprietary functions for all purposes,

including the application of that chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.003. PURPOSE; LEGISLATIVE FINDINGS. (a) The creation

of the district is essential to accomplish the purposes of

Sections 52 and 52-a, Article III, and Section 59, Article XVI,

Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing political

subdivisions to contract with the district, the legislature has

established a program to accomplish the public purposes set out

in Section 52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, and protect the environment and the other natural

resources of the state, and to encourage and maintain employment,

commerce, transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve the county from providing the level of

services provided as of the effective date of the Act enacting

this chapter to the area in the district. The district is

created to supplement and not to supplant county services

provided in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to further the public purposes of:

(1) developing and diversifying the economy of the state;

(2) eliminating unemployment and underemployment;

(3) providing quality residential housing;

(4) developing or expanding transportation and commerce; and

(5) improving and enhancing the environment in and around the

district and in the county.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a residential community and business

center; and

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty

and enhancing and improving the environment as an essential

natural resource of the state.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, vehicle parking, and street art objects are parts of

and necessary components of a street and are considered to be an

improvement project that includes a street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2 of the Act

enacting this chapter, as that territory may have been modified

under Section 3887.107 or other law.

(b) A mistake in the field notes of the district contained in

Section 2 of the Act enacting this chapter or in copying the

field notes in the legislative process does not in any way

affect:

(1) the district's organization, existence, or validity;

(2) the district's right to contract, including the right to

issue any type of bond or other obligation for a purpose for

which the district is created;

(3) the district's right to impose or collect an assessment,

tax, or any other revenue; or

(4) the legality or operation of the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. (a)

If all or any part of the district is annexed into a

municipality, any part of the area of the district is eligible to

be included in:

(1) a tax increment reinvestment zone created by the

municipality under Chapter 311, Tax Code;

(2) a tax abatement reinvestment zone created by the

municipality under Chapter 312, Tax Code; or

(3) an enterprise zone created by the municipality under Chapter

2303, Government Code.

(b) If a municipality creates a tax increment reinvestment zone

described by Subsection (a), the municipality, by contract with

the district, may grant money deposited in the tax increment fund

to the district to be used by the district for the purposes

permitted for money granted to a corporation under Section

380.002(b), Local Government Code, including the right to pledge

the money as security for any bonds issued by the district for an

improvement project.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3887.051. GOVERNING BODY; TERMS. The district is governed

by a board of five directors who serve staggered terms of four

years, with two or three directors' terms expiring July 1 of each

odd-numbered year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.052. ELECTION DATE. The board shall hold elections

for directors on the uniform election date in May of odd-numbered

years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.053. VACANCY. The board of directors shall appoint a

director to fill a vacancy on the board for the remainder of the

unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.054. ELIGIBILITY. (a) To serve as a director, a

person must be at least 18 years old and be:

(1) a resident of the district who is also a registered voter of

the district;

(2) an owner of property in the district;

(3) an owner of stock, whether beneficial or otherwise, of a

corporate owner of property in the district;

(4) an owner of a beneficial interest in a trust that owns

property in the district;

(5) an agent, employee, or tenant of a person covered by

Subdivision (2), (3), or (4); or

(6) an initial director.

(b) Section 49.052, Water Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.055. DIRECTOR'S OATH OR AFFIRMATION. A director's

oath or affirmation of office shall be filed with the district,

and the district shall retain the oath or affirmation in the

district records.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.056. OFFICERS. The board shall elect from among the

directors a presiding officer, an assistant presiding officer,

and a secretary.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.057. COMPENSATION, EXPENSES, AND LIABILITY INSURANCE

FOR DIRECTORS. (a) The district may compensate each director in

an amount not to exceed $50 for each board meeting. The total

amount of compensation for one director may not exceed $2,000

annually.

(b) The district shall reimburse directors for necessary and

reasonable expenses incurred in carrying out the duties and

responsibilities of a director.

(c) The district may obtain and pay for comprehensive general

liability insurance coverage from commercial insurance companies

or other sources that protect and insure the directors against

personal liability and from any and all claims for actions taken

as directors or actions and activities taken by the district or

by others acting on the district's behalf.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.058. CONFLICTS OF INTEREST. (a) A director may

participate in all board votes and decisions, subject to the

requirements of this section.

(b) Section 171.004, Local Government Code, does not apply to

the district.

(c) A director who has a substantial interest in a business or

charitable entity that will receive a pecuniary benefit from a

board action shall file an affidavit with the board secretary

declaring the interest. Another affidavit is not required if the

director's interest changes.

(d) After the affidavit is filed, the director may participate

in a discussion or vote if:

(1) a majority of the appointed directors have a similar

interest in the same entity;

(2) all other similar businesses or charitable entities in the

district will receive a similar pecuniary benefit; or

(3) the appointed director is a property owner in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

For expiration of this section, see Subsection (d).

Sec. 3887.059. INITIAL DIRECTORS. (a) The initial board

consists of the following directors:

Place No. Name of Initial Director

Place 1 G. Steven White

Place 2 Christopher Turner

Place 3 Holly White Turner

Place 4 Bradley White

Place 5 Jacob White

(b) Of the initial directors, the terms of directors appointed

for places 1 and 2 expire on July 1, 2011, and the terms of the

initial directors appointed for places 3, 4, and 5 expire on July

1, 2013.

(c) Section 49.052, Water Code, does not apply to initial

directors.

(d) This section expires September 1, 2014.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3887.101. GENERAL POWERS AND DUTIES.The district has the

duties imposed by this chapter and the powers:

(1) provided by the general laws relating to conservation and

reclamation districts created under Section 59, Article XVI,

Texas Constitution, including Chapters 49 and 54, Water Code;

(2) provided by the general laws relating to road districts and

road utility districts created under Section 52, Article III,

Texas Constitution, including Chapter 441, Transportation Code,

except that the district may exercise any power granted by this

chapter without regard to any provision or requirement of or

procedure prescribed in Chapter 441, Transportation Code;

(3) that Subchapter A, Chapter 372, Local Government Code,

provides a municipality or a county;

(4) provided by Chapter 375, Local Government Code;

(5) that Chapter 505, Local Government Code, provides a

corporation created under that chapter; and

(6) that Chapter 1371, Government Code, provides an issuer.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.102. IMPROVEMENT PROJECTS. (a) The district may

provide, or it may enter into contracts with a governmental or

private entity to provide, the following types of improvement

projects or activities in support of or incidental to those

projects:

(1) a supply and distribution facility or system to provide

potable and nonpotable water to the residents and businesses of

the district, including a wastewater collection facility;

(2) a paved, macadamized, or graveled road or street inside and

outside the district, to the full extent authorized by Section

52, Article III, Texas Constitution;

(3) the planning, design, construction, improvement, and

maintenance of:

(A) landscaping;

(B) highway right-of-way or transit corridor beautification and

improvement;

(C) lighting, banners, and signs;

(D) a street or sidewalk;

(E) a hiking and cycling path or trail;

(F) a pedestrian walkway, skywalk, crosswalk, or tunnel;

(G) a park, lake, garden, recreational facility, community

activities center, dock, wharf, sports facility, open space,

scenic area, or related exhibit or preserve;

(H) a fountain, plaza, or pedestrian mall; or

(I) a drainage or storm-water detention improvement;

(4) protection and improvement of the quality of storm water

that flows through the district;

(5) the planning, design, construction, improvement,

maintenance, and operation of:

(A) a water or sewer facility; or

(B) an off-street parking facility or heliport;

(6) the planning and acquisition of:

(A) public art and sculpture and related exhibits and

facilities; or

(B) an educational facility and a cultural exhibit or facility;

(7) the planning, design, construction, acquisition, lease,

rental, improvement, maintenance, installation, and management of

and provision of furnishings for a facility for:

(A) a conference, convention, or exhibition;

(B) a manufacturer, consumer, or trade show;

(C) a civic, community, or institutional event; or

(D) an exhibit, display, attraction, special event, or seasonal

or cultural celebration or holiday;

(8) the removal, razing, demolition, or clearing of land or

improvements in connection with an improvement project;

(9) the acquisition and improvement of land or other property

for the mitigation of the environmental effects of an improvement

project;

(10) the acquisition of property or an interest in property in

connection with an authorized improvement project, including any

project or projects that are authorized by Subchapter A, Chapter

372, or Chapter 375, Local Government Code;

(11) a special or supplemental service for the improvement and

promotion of the district or an area adjacent to the district or

for the protection of public health and safety or the environment

in or adjacent to the district, including:

(A) advertising;

(B) promotion;

(C) tourism;

(D) health and sanitation;

(E) public safety;

(F) security;

(G) fire protection or emergency medical services;

(H) business recruitment;

(I) development;

(J) the reduction of automobile traffic volume and congestion,

including the provision, construction, and operation of light

rail or streetcar systems and services; and

(K) recreational, educational, or cultural improvements,

enhancements, and services; or

(12) any similar public improvement, facility, or service.

(b) The district may not undertake a project under this section

unless the board determines the project to be necessary to

accomplish a public purpose of the district.

(c) The district may not provide, conduct, or authorize any

improvement project on municipal or county streets, highways,

rights-of-way, roads, or easements without the consent of the

governing body of the municipality or county, as applicable.

(d) For the purposes of this section, planning, design,

construction, improvement, and maintenance of a lake includes

work done for drainage, reclamation, or recreation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.103. GENERAL POWERS REGARDING CONTRACTS. (a) The

district may:

(1) contract with any public or private person, body, or entity

to accomplish any district purpose, including a contract for:

(A) the payment, repayment, or reimbursement of costs incurred

by that person on behalf of the district, including all or part

of the costs of an improvement project and interest on the

reimbursed cost; or

(B) the use, occupancy, lease, rental, operation, maintenance,

or management of all or part of a proposed or existing

improvement project; and

(2) apply for and contract with any public or private person,

body, or entity to receive, administer, and perform a duty or

obligation of the district under a federal, state, local, or

private gift, grant, loan, conveyance, transfer, bequest, or

other financial assistance arrangement relating to the

investigation, planning, analysis, study, design, acquisition,

construction, improvement, completion, implementation, or

operation by the district or others of a proposed or existing

improvement project.

(b) A contract the district enters into to carry out a purpose

of this chapter may be on any terms and for any period the board

determines, including a negotiable or nonnegotiable note or

warrant payable to any other person.

(c) Any person, including but not limited to the county, may

contract with the district to carry out the purposes of this

chapter without further statutory or other authorization.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.104. RULES; ENFORCEMENT. (a) The district may adopt

rules:

(1) to administer or operate the district;

(2) for the use, enjoyment, availability, protection, security,

and maintenance of the district's property and facilities; or

(3) to provide for public safety and security in the district.

(b) The district may enforce its rules by injunctive relief.

(c) To the extent a district rule conflicts with a county rule,

order, or regulation, the county rule, order, or regulation

controls.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.105. NAME CHANGE. The board by resolution may change

the district's name. The board shall give written notice of the

change to the county and any municipality in which the district

is wholly or partly located.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.106. USE OF ROADWAY, PARK, OR OTHER PUBLIC AREA OR

FACILITY OF DISTRICT. (a) The board by rule may regulate the

private use of a public roadway, open space, park, sidewalk, or

similar public area or facility in the district. To the extent

the district rules conflict with a rule, order, or regulation of

the county or of a municipality in which the district is wholly

or partly located, the rule, order, or regulation of the county

or municipality controls. A rule may provide for the safe and

orderly use of public roadways, open spaces, parks, sidewalks,

and similar public areas or facilities in the district.

(b) The board may require a permit for a parade, demonstration,

celebration, entertainment event, or similar nongovernmental

activity in or on a public roadway, open space, park, sidewalk,

or similar public area or facility that is owned by the district.

The board may charge a fee for the permit application or for

public safety or security services for such facilities in an

amount the board considers necessary.

(c) The board may require a permit or franchise agreement with a

vendor, concessionaire, exhibitor, or similar private or

commercial person or organization for the limited use of the area

or facility owned by the district on terms and on payment of a

permit or franchise fee the board may impose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.107. ADDING OR REMOVING TERRITORY. (a) The board may

add or remove territory under Subchapter J, Chapter 49, and

Section 54.016, Water Code, except that the addition or removal

of the territory must be approved by the owners of the territory

being added or removed.

(b) A reference to a tax in Subchapter J, Chapter 49, or Section

54.016, Water Code, means an ad valorem tax.

(c) Territory may not be removed from the district if bonds or

other obligations of the district payable wholly or partly from

ad valorem taxes or assessments levied or assessed on the

territory are outstanding.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.108. ECONOMIC DEVELOPMENT. The district may create

economic development and other programs pursuant to Section 52-a,

Article III, Texas Constitution, including the imposition and

collection of ad valorem taxes for such purposes if approved by

the voters of the district at an election, including the economic

development powers that:

(1) Chapter 380, Local Government Code, provides to a

municipality with a population of more than 100,000; and

(2) Chapter 1509, Government Code, provides to any municipality.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.109. TERMS OF EMPLOYMENT; COMPENSATION. The board may

employ and establish the terms of employment and compensation of

an executive director or general manager and any other district

employees the board considers necessary.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.110. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 3887.151. GENERAL POWERS REGARDING FINANCIAL MATTERS.

Except as provided in an agreement executed pursuant to Section

3887.160, the district may:

(1) impose an ad valorem tax on all taxable property in the

district, including industrial, commercial, and residential

property, to pay for an improvement project of the types

authorized by Section 52, Article III, and Section 59, Article

XVI, Texas Constitution, and to secure the payment of bonds

issued for such purposes;

(2) impose an assessment on property in the district to pay the

cost or the cost of maintenance of any authorized district

improvement in the manner provided for:

(A) a district under Subchapters A, E, and F, Chapter 375, Local

Government Code; or

(B) a municipality or county under Subchapter A, Chapter 372,

Local Government Code;

(3) provide or secure the payment or repayment of any bond,

note, or other temporary or permanent obligation or reimbursement

or other contract with any person, and the costs and expenses of

the establishment, administration, and operation of the district

and the district's costs or share of the costs or revenue of an

improvement project or district contractual obligation or

indebtedness by or through:

(A) the imposition of an ad valorem tax or an assessment, user

fee, concession fee, or rental charge; or

(B) any other revenue or resources of the district, or other

revenues, including revenues from a tax increment reinvestment

zone created by a municipality in which all or a portion of the

territory of the district has been annexed;

(4) establish user charges related to the operation of

storm-water facilities, including the regulation of storm water

for the protection of water quality in the district;

(5) establish user charges for the use of potable and nonpotable

water of the district;

(6) undertake separately or jointly with other persons,

including a municipality or the county, all or part of the cost

of an improvement project, including an improvement project:

(A) for improving, enhancing, and supporting public safety and

security, fire protection and emergency medical services, and law

enforcement in and adjacent to the district; or

(B) that confers a general benefit on the entire district or a

special benefit on a definable part of the district; and

(7) enter into a tax abatement agreement in accordance with the

general laws of this state authorizing and applicable to tax

abatement agreements by municipalities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.152. BORROWING MONEY. The district may borrow money

for a district purpose by issuing or executing bonds, notes,

credit agreements, or other obligations of any kind found by the

board to be necessary or appropriate for a district purpose. The

bond, note, credit agreement, or other obligation must be secured

by and payable from ad valorem taxes, assessments, or any

combination thereof or from other district revenue.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.153. IMPACT FEES AND ASSESSMENTS; EXEMPTION. (a) The

district may impose an impact fee or assessment on property in

the district, including an impact fee or assessment on

residential or commercial property, only in the manner provided

by Subchapter A, Chapter 372, or Subchapter F, Chapter 375, Local

Government Code, for a municipality, county, or public

improvement district, according to the benefit received by the

property.

(b) An impact fee for residential property must be for the

limited purpose of providing capital funding for:

(1) public water and wastewater facilities;

(2) drainage and storm-water facilities; and

(3) streets and alleys.

(c) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

and

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes.

(d) The lien of an assessment against property runs with the

land. The portion of an assessment payment obligation that has

not yet come due is not eliminated by the foreclosure of an ad

valorem tax lien, and any purchaser of property in a foreclosure

of an ad valorem tax lien takes the property subject to the

assessment payment obligations that have not yet come due and to

the lien and terms of the lien's payment under the applicable

assessment ordinance or order.

(e) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

(f) The district may not impose an impact fee on the property,

including equipment and facilities, of a public utility provider

in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.154. RESIDENTIAL PROPERTY NOT EXEMPT. Section

375.161, Local Government Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.155. MAINTENANCE AND OPERATION TAX; ELECTION. (a)

The district may impose a tax for maintenance and operation

purposes, including for:

(1) planning, constructing, acquiring, maintaining, repairing,

and operating all improvement projects, including land, plants,

works, facilities, improvements, appliances, and equipment of the

district; and

(2) paying costs of services, engineering and legal fees, and

organization and administrative expenses.

(b) The district may not impose a maintenance and operation tax

unless the tax is approved by a majority of the district voters

voting at an election held for that purpose. The proposition in

a maintenance and operation tax election may be for a specific

maximum rate or for an unlimited rate. If a maximum tax rate is

approved, the board may impose the tax at any rate that does not

exceed the approved rate.

(c) A maintenance and operation tax election may be held at the

same time and in conjunction with any other district election.

The election may be called by a separate election order or as

part of any other election order.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.156. USE OF SURPLUS MAINTENANCE AND OPERATION MONEY.

If the district has surplus maintenance and operation tax money

that is not needed for the purposes for which it was collected,

the money may be used for any authorized purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.157. BONDS AND OTHER OBLIGATIONS; MUNICIPAL APPROVAL.

(a) Subject to the requirements of Sections 3887.159 and

3887.160, the district by competitive bid or negotiated sale may

issue bonds, notes, or other obligations payable wholly or partly

from ad valorem taxes or from assessments in the manner provided

by Subchapter A, Chapter 372, or Subchapter J, Chapter 375, Local

Government Code.

(b) In exercising the district's borrowing power, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

any other type of obligation.

(c) In addition to the sources of money described by Subchapter

A, Chapter 372, and Subchapter J, Chapter 375, Local Government

Code, district bonds may be secured and made payable, wholly or

partly, by a pledge of any part of the money the district

receives from system or improvement revenues or from any other

source.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.158. BOND MATURITY. Bonds may mature not more than 40

years from their date of issue.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.159. TAXES FOR BONDS AND OTHER OBLIGATIONS. (a) At

the time bonds or other obligations payable wholly or partly from

ad valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

(b) Bonds or other obligations that are secured by and payable

from ad valorem taxes may not be issued unless the bonds and the

imposition of the taxes are approved by a majority of the

district voters voting at an election held for that purpose.

(c) The district shall hold an election required by this section

in the manner provided by Chapter 54, Water Code, and the

Election Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

Sec. 3887.160. DEVELOPMENT AND OPERATING AGREEMENT REQUIRED TO

UNDERTAKE IMPROVEMENT PROJECTS, IMPOSE TAXES OR ASSESSMENTS, AND

BORROW MONEY, INCLUDING BONDS. (a) After the district's board

of directors is organized, but before the district may undertake

any improvement project, issue bonds, impose taxes, impose

assessments or fees, or borrow money, the district must negotiate

and execute with the county a mutually approved and accepted

development and operating agreement, including any pre-annexation

agreements, and any limitations regarding the plans and rules

for:

(1) the exercise of the powers granted to the district under

this chapter, including the organization, development, and

operation of the district;

(2) the selection and description of improvement projects that

may be undertaken and financed by the district and the ownership,

operation, and maintenance of the improvement projects;

(3) the terms, conditions, methods, means, and amounts of

financing authorized by this chapter that the district may

undertake in providing improvement projects; and

(4) the amounts, methods, and times of reimbursement to the

county for costs and expenses, if any, incurred by the county

with respect to the development and operation of the district and

the financing of improvement projects by the district.

(b) An agreement required by this section may not be effective

until its terms and execution are approved by the board by order

or resolution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. DISSOLUTION

Sec. 3887.201. DISSOLUTION BY BOARD ORDER. (a) The board, with

the approval of the county, by order may dissolve the district.

(b) The board may not dissolve a district until:

(1) the district's outstanding indebtedness and all contractual

obligations that are payable from ad valorem taxes or assessments

have been paid, satisfied, or discharged; and

(2) if, at the time of dissolution, the district is not situated

wholly or partly within a municipality, the county agrees to

accept title to all district property and to provide the level of

services provided by the district as of the date of dissolution.

(c) If the district is located wholly or partly within a

municipality, the municipality may dissolve the district by

ordinance at any time after all outstanding debt and contractual

obligations of the district that are payable from ad valorem

taxes have been paid, satisfied, and discharged. If the district

has outstanding debt that is payable from assessments or other

district revenue, other than ad valorem taxes, and the

municipality dissolves the district, the municipality assumes,

subject to the appropriation and availability of funds, the

obligations of the district, including any bonds or other

indebtedness payable from assessments or district revenue other

than ad valorem taxes.

(d) If a municipality dissolves the district, the board shall

transfer ownership of all district property to the municipality.

Added by Acts 2009, 81st Leg., R.S., Ch.

1078, Sec. 1, eff. June 19, 2009.



CHAPTER 3888. SALES TAX REVENUE AUTHORITY FOR BAYTOWN MUNICIPAL DEVELOPMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3888. SALES TAX REVENUE AUTHORITY FOR BAYTOWN MUNICIPAL

DEVELOPMENT DISTRICT

Sec. 3888.101. DEFINITION. In this chapter, "district" means

the Baytown Municipal Development District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1032, Sec. 1, eff. June 19, 2009.

Sec. 3888.102. SALES TAX REVENUE. Notwithstanding any other

law, the district may spend sales tax revenue on the land,

buildings, equipment, facilities, expenditures, targeted

infrastructure, and improvements the governing body of the

district finds will promote new or expanded business development

in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1032, Sec. 1, eff. June 19, 2009.



CHAPTER 3890. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 16

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3890. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 16

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3890.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "City" means the City of Houston.

(3) "Director" means a board member.

(4) "District" means the Harris County Improvement District No.

16.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.002. NATURE OF DISTRICT. The Harris County

Improvement District No. 16 is a special district created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the City of

Houston, Harris County, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve the city or Harris County from providing

the level of services provided, as of the effective date of the

Act creating this chapter, to the area in the district. The

district is created to supplement and not to supplant the city

and county services provided in the area in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, potential employees, employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a community and business center;

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty;

and

(4) provide for water, wastewater, drainage, road, and

recreational facilities for the district.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, and street art objects are parts of and

necessary components of a street and are considered to be a

street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created under Chapter 311,

Tax Code;

(2) a tax abatement reinvestment zone created under Chapter 312,

Tax Code; or

(3) an enterprise zone created under Chapter 2303, Government

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.007. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3890.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five voting directors who serve staggered

terms of four years, with two or three directors' terms expiring

June 1 of each odd-numbered year.

(b) The board by resolution may change the number of voting

directors on the board, but only if the board determines that the

change is in the best interest of the district. The board may

not consist of fewer than five or more than 15 voting directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.052. APPOINTMENT OF DIRECTORS. The mayor and members

of the governing body of the city shall appoint voting directors

from persons recommended by the board. A person is appointed if

the majority of the members of the governing body, including the

mayor, vote to appoint that person.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

For expiration of this section, see Subsection (d).

Sec. 3890.053. INITIAL VOTING DIRECTORS. (a) The initial board

consists of the following voting directors:

Pos. No. Name of Director

1 Thad Armstrong

2 Ken Melber

3 Bank Jordan

4 Alan Arnold

5 Pat Walters

(b) Of the initial directors, the terms of directors appointed

for positions 1 through 3 expire June 1, 2011, and the terms of

directors appointed for positions 4 and 5 expire June 1, 2013.

(c) Section 3890.052 does not apply to this section.

(d) This section expires September 1, 2014.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.054. NONVOTING DIRECTORS. The board may appoint

nonvoting directors to serve at the pleasure of the voting

directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.055. QUORUM. For purposes of determining the

requirements for a quorum of the board, the following are not

counted:

(1) a board position vacant for any reason, including death,

resignation, or disqualification;

(2) a director who is abstaining from participation in a vote

because of a conflict of interest; or

(3) a nonvoting director.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.056. COMPENSATION. A director is entitled to receive

fees of office and reimbursement for actual expenses as provided

by Section 49.060, Water Code. Sections 375.069 and 375.070,

Local Government Code, do not apply to the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3890.101. DEVELOPMENT CORPORATION POWERS. The district may

exercise the powers given to a development corporation under

Chapter 505, Local Government Code, including the power to own,

operate, acquire, construct, lease, improve, or maintain a

project described by that chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as the board of

directors of a local government corporation created under Chapter

431, Transportation Code, except that a board member is not

required to reside in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.104. AUTHORITY TO CONTRACT FOR LAW ENFORCEMENT

SERVICES. To protect the public interest, the district may

contract with a qualified person, including Harris County or the

city, for the provision of law enforcement services in the

district for a fee.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.105. APPROVAL BY CITY. (a) Except as provided by

Subsection (c), the district must obtain approval from the city

for:

(1) the issuance of bonds; and

(2) plans and specifications for an improvement project related

to the use of land owned by the city, an easement granted by the

city, or a right-of-way of a street, road, or highway.

(b) The approval under Subsection (a)(1) must be by a resolution

or ordinance adopted by the governing body of the city. The

approval under Subsection (a)(2) may be any form of official

approval of the city, including approval by an administrative

process that does not involve the city's governing body.

(c) If the district obtains approval of the city's governing

body for a capital improvements plan for a period not to exceed

10 years, the district may finance the capital improvements and

issue bonds specified in the plan without further city approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.106. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to a charitable or nonprofit

organization that performs a service or provides an activity

consistent with the furtherance of a district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.107. ECONOMIC DEVELOPMENT PROGRAMS. (a) The district

may establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district,

including programs to:

(1) make loans and grants of public money; and

(2) provide district personnel and services.

(b) The district has all of the powers of a municipality under

Chapter 380, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.108. NO EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.109. ANNEXATION OR EXCLUSION OF LAND. (a) The

district may annex land as provided by Subchapter J, Chapter 49,

Water Code.

(b) In addition to the authority to annex provided by Subsection

(a), the board by resolution may annex territory if:

(1) the city's governing body by ordinance or resolution

consents to the annexation;

(2) the board holds a hearing to consider the annexation; and

(3) the board determines that the annexation is practicable and

in the best interest of the district.

(c) An election is required for an annexation under Subsection

(b) or Section 49.302, Water Code, only if before the annexation

the district held an election at which the voters approved the

imposition of an ad valorem tax or the issuance of bonds payable

wholly or partly from ad valorem taxes.

(d) The district may exclude land as provided by Subchapter J,

Chapter 49, Water Code. Section 375.044(b), Local Government

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. PUBLIC TRANSIT SYSTEM AND PARKING FACILITIES

Sec. 3890.151. PUBLIC TRANSIT SYSTEM. The district may acquire,

lease as lessor or lessee, construct, develop, own, operate, and

maintain a public transit system to serve the area in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.152. PARKING FACILITIES AUTHORIZED; OPERATION BY

PRIVATE ENTITY; TAX EXEMPTION. (a) The district may acquire,

lease as lessor or lessee, construct, develop, own, operate, and

maintain parking facilities or a system of parking facilities,

including:

(1) lots, garages, parking terminals, or other structures or

accommodations for parking motor vehicles off the streets; and

(2) equipment, entrances, exits, fencing, and other accessories

necessary for safety and convenience in parking vehicles.

(b) A parking facility of the district may be leased to or

operated on behalf of the district by an entity other than the

district.

(c) The district's parking facilities are a program authorized

by the legislature under Section 52-a, Article III, Texas

Constitution.

(d) The district's parking facilities serve the public purposes

of the district and are owned, used, and held for a public

purpose even if leased or operated by a private entity for a term

of years.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.153. RULES. The district may adopt rules governing

the district's public transit system or public parking

facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.154. FINANCING OF PUBLIC PARKING FACILITIES. (a) The

district may use any of its resources, including revenue,

assessments, taxes, or grant or contract proceeds, to pay the

cost of acquiring or operating the district's public transit

system or public parking facilities.

(b) The district may:

(1) set, charge, impose, and collect fees, charges, or tolls for

the use of the district's public transit system or public parking

facilities; and

(2) issue bonds or notes to finance the cost of the district's

public transit system or public parking facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 3890.201. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.202. MONEY USED FOR IMPROVEMENTS OR SERVICES. The

district may acquire, construct, finance, operate, or maintain

any improvement or service authorized under this chapter or

Chapter 375, Local Government Code, using any money available to

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.203. PETITION REQUIRED FOR FINANCING SERVICES AND

IMPROVEMENTS WITH ASSESSMENTS. (a) The board may not finance a

service or improvement project with assessments under this

chapter unless a written petition requesting that service or

improvement has been filed with the board.

(b) A petition filed under Subsection (a) must be signed by the

owners of a majority of the assessed value of real property in

the district subject to assessment according to the most recent

certified tax appraisal roll for Harris County.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.204. METHOD OF NOTICE FOR HEARING. The district may

mail the notice required by Section 375.115(c), Local Government

Code, by certified or first class United States mail. The board

shall determine the method of mailing notice.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.205. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter in all or any part of the

district.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.206. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.207. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held in accordance with Section

3890.210, the district may impose an annual operation and

maintenance tax on taxable property in the district in accordance

with Section 49.107, Water Code, for any district purpose,

including to:

(1) maintain and operate the district;

(2) construct or acquire improvements; or

(3) provide a service.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

(c) Section 49.107(h), Water Code, does not apply to the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.208. AUTHORITY TO BORROW MONEY AND TO ISSUE BONDS.

(a) The district may borrow money on terms and conditions as

determined by the board. Section 375.205, Local Government Code,

does not apply to a loan, line of credit, or other borrowing from

a bank or financial institution secured by revenue other than ad

valorem taxes.

(b) The district may issue by competitive bid or negotiated sale

bonds, notes, or other obligations payable wholly or partly from

ad valorem taxes, assessments, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources of money, to pay for any authorized district

purpose.

(c) The limitation on the outstanding principal amount of bonds,

notes, and other obligations set forth in Section 49.4645, Water

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.209. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct

annual ad valorem tax, without limit as to rate or amount, while

all or part of the bonds are outstanding as required and in the

manner provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.210. ELECTIONS REGARDING TAXES AND BONDS. (a) The

district may issue, without an election, bonds, notes, and other

obligations secured by revenue other than ad valorem taxes.

(b) The district must hold an election in the manner provided by

Subchapter L, Chapter 375, Local Government Code, to obtain voter

approval before the district may impose an ad valorem tax or

issue bonds payable from ad valorem taxes.

(c) Section 375.243, Local Government Code, does not apply to

the district.

(d) All or any part of any facilities or improvements which may

be acquired by a district by the issuance of its bonds may be

included in one single proposition to be voted on at the election

or the bonds may be submitted in several propositions.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.211. CITY NOT REQUIRED TO PAY DISTRICT OBLIGATIONS.

Except as provided by Section 375.263, Local Government Code, the

city may not be required to pay a bond, note, or other obligation

of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.212. COMPETITIVE BIDDING. Subchapter I, Chapter 49,

Water Code, applies to the district. Sections 375.221 and

375.223, Local Government Code, do not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.213. TAX AND ASSESSMENT ABATEMENTS. The district may

grant in the manner provided by Chapter 312, Tax Code, an

abatement for a tax or assessment owed to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

SUBCHAPTER F. TAXES FOR CERTAIN DEFINED AREAS AND DESIGNATED

PROPERTY

Sec. 3890.251. AUTHORITY TO ESTABLISH DEFINED AREAS OR

DESIGNATED PROPERTY. The district may define areas or designate

certain property of the district to pay for improvements,

facilities, or services that primarily benefit that area or

property and do not generally and directly benefit the district

as a whole.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.252. PROCEDURE FOR ELECTION. (a) Before the district

may impose an ad valorem tax or issue bonds payable from ad

valorem taxes of the area defined or property designated under

Section 3890.251, the board must call and hold an election as

provided by Section 3890.210 only in the defined area or in the

boundaries of the designated property.

(b) The board may submit the proposition to the voters on the

same ballot to be used in another election.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.253. DECLARING RESULT AND ISSUING ORDER. (a) If a

majority of the voters voting at the election approve the

proposition or propositions, the board shall declare the results

and by order shall establish the defined area and describe it by

metes and bounds or designate the specific property.

(b) A court may not review the board's order except on the

ground of fraud, palpable error, or arbitrary and confiscatory

abuse of discretion.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.254. TAXES FOR SERVICES, IMPROVEMENTS, AND FACILITIES

IN DEFINED AREAS OR DESIGNATED PROPERTY. On voter approval and

adoption of the order described in Section 3890.253, the district

may apply separately, differently, equitably, and specifically

its taxing power and lien authority to the defined area or

designated property to provide money to construct, administer,

maintain, and operate services, improvements, and facilities that

primarily benefit the defined area or designated property.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.

Sec. 3890.255. ISSUANCE OF BONDS AND IMPOSITION OF TAXES FOR

DEFINED AREA OR DESIGNATED PROPERTY. After the order under

Section 3890.253 is adopted, the district may issue bonds to

provide for any land, improvements, facilities, plants,

equipment, and appliances for the defined area or designated

property.

Added by Acts 2009, 81st Leg., R.S., Ch.

870, Sec. 1, eff. June 19, 2009.



CHAPTER 3891. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 17

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3891. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 17

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3891.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Harris County Improvement District No.

17.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

Sec. 3891.002. NATURE OF DISTRICT. The Harris County

Improvement District No. 17 is a special district created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

Sec. 3891.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing the City of

Houston, Harris County, and other political subdivisions to

contract with the district, the legislature has established a

program to accomplish the public purposes set out in Section

52-a, Article III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County from providing the level of

services provided, as of the effective date of the Act enacting

this chapter, to the area in the district. The district is

created to supplement and not to supplant the county services

provided in the area in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

Sec. 3891.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(d) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, potential employees, visitors,

and consumers in the district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

district territory as a community and business center;

(3) promote the health, safety, welfare, and enjoyment of the

public by providing pedestrian ways and by landscaping and

developing certain areas in the district, which are necessary for

the restoration, preservation, and enhancement of scenic beauty;

and

(4) provide for water, wastewater, drainage, road, and

recreational facilities for the district.

(e) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, parking, and street art objects are parts of and

necessary components of a street and are considered to be a

street or road improvement.

(f) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

Sec. 3891.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act enacting this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act enacting this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on the bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

Sec. 3891.006. ELIGIBILITY FOR INCLUSION IN SPECIAL ZONES. All

or any part of the area of the district is eligible to be

included in:

(1) a tax increment reinvestment zone created under Chapter 311,

Tax Code;

(2) a tax abatement reinvestment zone created under Chapter 312,

Tax Code; or

(3) an enterprise zone created under Chapter 2303, Government

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

Sec. 3891.007. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as otherwise provided by this chapter, Chapter 375,

Local Government Code, applies to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3891.051. GOVERNING BODY; TERMS. The district is governed

by a board of five directors who serve staggered terms of four

years, with two or three directors' terms expiring June 1 of each

odd-numbered year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

Sec. 3891.052. APPOINTMENT OF DIRECTORS. (a) The board shall

recommend to the Harris County Commissioners Court persons to

serve on the succeeding board.

(b) After reviewing the board's recommendations of persons to

serve on the succeeding board, the commissioners court shall

appoint as directors or disapprove the recommended persons.

(c) If the governing body of the City of Houston objects to any

of the board's recommendations of persons to serve on the

succeeding board, the board, on the request of the commissioners

court, shall submit additional recommendations.

(d) Board members may serve successive terms.

(e) If any provision of Subsections (a) through (d) is found to

be invalid, the Texas Commission on Environmental Quality shall

appoint the succeeding board from recommendations of persons to

serve on the succeeding board submitted by the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

Sec. 3891.053. ELIGIBILITY. To be eligible to serve as a

director, a person must meet the qualifications in Section

375.063, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

For expiration of this section, see Subsection (d).

Sec. 3891.054. INITIAL DIRECTORS. (a) The initial board

consists of the following voting directors:

Pos. No. Name of Director

1 Joe Bullard

2 Hollis Bullard

3 Tim Culp

4 Joe Fogarty

5 Art DePue

(b) Of the initial directors, the terms of three directors

expire June 1, 2011, and the terms of two directors expire June

1, 2013. The initial directors shall draw lots to determine which

two directors' terms expire June 1, 2013.

(c) Section 3891.052 does not apply to this section.

(d) This section expires September 1, 2014.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3891.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

Sec. 3891.102. MUNICIPAL MANAGEMENT POWERS AND DUTIES. The

district has the powers and duties provided by the general laws

of this state, including Chapter 375, Local Government Code,

applicable to a municipal management district created under

Sections 52 and 52-a, Article III, and Section 59, Article XVI,

Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

Sec. 3891.103. DEVELOPMENT CORPORATION POWERS. The district may

exercise the powers given to a development corporation under

Chapter 505, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

Sec. 3891.104. SPORTS VENUE. The district may construct,

acquire, improve, maintain, and operate a sports venue, including

an arena, coliseum, stadium, or other type of area or facility

used for one or more professional or amateur sports or athletic

events.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

Sec. 3891.105. AGREEMENTS; GRANTS. The district may make an

agreement with or accept a gift, grant, or loan from any person.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

Sec. 3891.106. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to a charitable or nonprofit

organization that performs a service or provides an activity

consistent with the furtherance of a district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

Sec. 3891.107. ECONOMIC DEVELOPMENT PROGRAMS. (a) The district

may establish and provide for the administration of one or more

programs to promote state or local economic development and to

stimulate business and commercial activity in the district.

(b) The district has all of the economic development authority

that:

(1) Chapter 380, Local Government Code, grants to a municipality

with a population of more than 100,000; and

(2) Chapter 1509, Government Code, grants to a municipality.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

Sec. 3891.108. NO EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 3891.151. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held in accordance with Section

3891.158, the district may impose an annual operation and

maintenance tax on taxable property in the district in accordance

with Section 49.107, Water Code, for any district purpose,

including to:

(1) maintain and operate the district;

(2) construct or acquire improvements; or

(3) provide a service.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

Sec. 3891.152. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

Sec. 3891.153. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds, notes, or other obligations payable

wholly or partly from ad valorem taxes, sales and use taxes,

assessments, impact fees, revenue, contract payments, grants, or

other district money, or any combination of those sources of

money, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

Sec. 3891.154. HOTEL OCCUPANCY TAX. (a) The district may

impose a hotel occupancy tax in the manner that Chapter 351, Tax

Code, provides for a municipality.

(b) A tax imposed under this section may not exceed the maximum

rate under Section 351.003(a), Tax Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

Sec. 3891.155. SALES AND USE TAX. (a) The district may impose a

sales and use tax if authorized by a majority of the voters of

the district voting at an election held for that purpose.

Revenue from the tax may be used for any district purpose for

which ad valorem tax revenue is used.

(b) The district may not impose a sales and use tax if as a

result of the imposition of the tax the combined rate of all

sales and use taxes imposed by the district and other political

subdivisions of this state having territory in the district would

exceed the amount allowable by law at any location in the

district.

(c) If the voters of the district approve the adoption of the

tax at an election held on the same election date on which

another political subdivision adopts a sales and use tax or

approves an increase in the rate of its sales and use tax and as

a result the combined rate of all sales and use taxes imposed by

the district and other political subdivisions of this state

having territory in the district would exceed the amount

allowable by law at any location in the district, the election to

adopt a sales and use tax under this chapter has no effect.

(d) Except as otherwise provided by this chapter, Chapter 321,

Tax Code, applies to the imposition, computation, administration,

enforcement, and collection of the sales and use tax imposed by

this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

Sec. 3891.156. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of an ad valorem tax,

without limit as to rate or amount, while all or part of the

bonds are outstanding as required and in the manner provided by

Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

Sec. 3891.157. BONDS FOR ROAD PROJECTS. At the time of issuance

the total principal amount of bonds or other obligations incurred

to finance a road project may not exceed one-fourth of the

assessed value of real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.

Sec. 3891.158. ELECTIONS REGARDING TAXES AND BONDS. (a) The

district may issue, without an election, bonds, notes, and other

obligations secured by revenue or contract payments from any

source other than ad valorem taxes.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1102, Sec. 1, eff. June 19, 2009.



CHAPTER 3892. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 21

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3892. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 21

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3892.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a board member.

(3) "District" means the Harris County Improvement District No.

21.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.002. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 21. The

Harris County Improvement District No. 21 is a special district

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing Harris

County, the City of Houston, the Metropolitan Transit Authority

of Harris County, and other political subdivisions to contract

with the district, the legislature has established a program to

accomplish the public purposes set out in Section 52-a, Article

III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the area of the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County or the City of Houston from

providing the level of services provided as of the effective date

of the Act creating this chapter to the area in the district or

to release the county or the city from the obligations of each

entity to provide services to that area. The district is created

to supplement and not to supplant the county or city services

provided in the area in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) Each improvement project or service authorized by this

chapter is essential to carry out a public purpose.

(d) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(e) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

area as a community and business center;

(3) promote the health, safety, welfare, and enjoyment of the

public by providing public art and pedestrian ways and by

landscaping and developing certain areas in the district, which

are necessary for the restoration, preservation, and enhancement

of scenic and aesthetic beauty;

(4) promote and benefit commercial development and commercial

areas in the district; and

(5) promote and develop public transportation and pedestrian

facilities and systems using new and alternative means that are

attractive, safe, and convenient, including securing expanded and

improved transportation and pedestrian facilities and systems,

to:

(A) address the problem of traffic congestion in the district,

the need to control traffic and improve pedestrian safety, and

the limited availability of money; and

(B) benefit the land and other property in the district and the

residents, employers, employees, visitors, and consumers in the

district and the public.

(f) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(g) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2 of the Act

creating this chapter, as that territory may have been modified

under:

(1) Section 3892.251;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district contained in

Section 2 of the Act creating this chapter form a closure. A

mistake in the field notes or in copying the field notes in the

legislative process does not in any way affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond, including a

refunding bond, for a purpose for which the district is created

or to pay the principal of and interest on the bond;

(3) the district's right to impose and collect an assessment or

tax; or

(4) the legality or operation of the district or the board.

(c) A description of the district's boundaries shall be filed

with the Texas Commission on Environmental Quality. The

commission by order may correct a mistake in the description of

the district's boundaries.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.006. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3892.051. BOARD OF DIRECTORS; TERMS. (a) The district is

governed by a board of 10 voting directors appointed by a

majority of the members of the governing body, including the

mayor, of the City of Houston. Voting directors serve staggered

terms of four years with five directors' terms expiring June 1 of

each odd-numbered year.

(b) The board by order or resolution may increase or decrease

the number of voting directors on the board, but only if a

majority of the voting directors finds that it is in the best

interest of the district to do so. The board may not:

(1) increase the number of voting directors to more than 15; or

(2) decrease the number of voting directors to fewer than five.

(c) Sections 49.053, 49.054, 49.056, 49.057, 49.058, and 49.060,

Water Code, apply to the board.

(d) Subchapter D, Chapter 375, Local Government Code, applies to

the board to the extent that subchapter does not conflict with

this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.052. APPOINTMENT OF DIRECTORS ON INCREASE IN BOARD

SIZE. If the board increases the number of directors under

Section 3892.051, the board shall appoint eligible persons to

fill the new director positions and shall provide for the

staggering of terms of the new directors. On expiration of the

term of a director appointed under this section, a succeeding

director shall be appointed and qualified as provided by

Subchapter D, Chapter 375, Local Government Code. The mayor and

members of the governing body of the City of Houston shall

appoint voting directors from persons recommended by the board.

A person is appointed if a majority of the members of the

governing body, including the mayor, vote to appoint that person.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.053. NONVOTING DIRECTORS. (a) The following persons

shall serve as nonvoting directors:

(1) the directors of the following departments of the City of

Houston or a person designated by that director:

(A) parks and recreation;

(B) planning and development; and

(C) public works; and

(2) the City of Houston's chief of police.

(b) If a department described by Subsection (a) is consolidated,

renamed, or changed, the board may appoint a director of the

consolidated, renamed, or changed department as a nonvoting

director. If a department described by Subsection (a) is

abolished, the board may appoint a representative of another

department that performs duties comparable to the duties

performed by the abolished department.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.054. QUORUM. (a) Except as provided by Subsection

(b), six voting directors constitute a quorum of the board.

(b) If the board is composed of an odd number of directors, a

majority of the voting directors constitutes a quorum.

(c) Nonvoting directors and vacant director positions are not

counted for the purposes of establishing a quorum of the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.055. CONFLICTS OF INTEREST; ONE-TIME AFFIDAVIT. (a)

Except as provided by this section:

(1) a voting director may participate in all board votes and

decisions; and

(2) Chapter 171, Local Government Code, governs conflicts of

interest for directors.

(b) Section 171.004, Local Government Code, does not apply to

the district. A director who has a substantial interest in a

business or charitable entity that will receive a pecuniary

benefit from a board action shall file a one-time affidavit

declaring the interest. An additional affidavit is not required

if the director's interest changes. After the affidavit is filed

with the board secretary, the director may participate in a

discussion or vote on that action if:

(1) a majority of the directors have a similar interest in the

same entity; or

(2) all other similar business or charitable entities in the

district will receive a similar pecuniary benefit.

(c) A director who is also an officer or employee of a public

entity may not participate in the discussion of or vote on a

matter regarding a contract with that public entity.

(d) For purposes of this section, a director has a substantial

interest in a charitable entity in the same manner that a person

would have substantial interest in a business entity under

Section 171.002, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.056. COMPENSATION OF VOTING DIRECTORS. Voting

directors may receive fees of office and reimbursement of

expenses as provided by Section 49.060, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

For expiration of this section, see Subsection (d).

Sec. 3892.057. INITIAL VOTING DIRECTORS. (a) The initial board

consists of:

Pos. No. Name of Director

1 Brian Smith

2 Janice Sibley-Reid

3 Zinetta Burney

4 R. Quinn Meads

5 Walter Johnson

6 Anthony Robinson

7 Tariq Gladney

8 Hamilton Rucker

9 Michael Lacston

10 Courtney White

(b) Of the initial directors, the terms of directors serving in

positions 1 through 5 expire June 1, 2013, and the terms of

directors serving in positions 6 through 10 expire June 1, 2011.

(c) Sections 3892.051(a) and (b) do not apply to the initial

directors.

(d) This section expires September 1, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3892.101. DISTRICT POWERS. The district may exercise the

powers given to:

(1) a district created under Chapter 375, Local Government Code;

(2) a district by Subchapters H and I, Chapter 49, Water Code;

(3) a corporation under Chapter 505, Local Government Code,

including the power to own, operate, acquire, construct, lease,

improve, and maintain the projects described by that chapter; and

(4) a housing finance corporation created under Chapter 394,

Local Government Code, to provide housing or residential

development projects in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as, for the same term

as, and on the same conditions as the board of directors of a

local government corporation created under Chapter 431,

Transportation Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.104. ELECTIONS. (a) District elections must be held

in the manner provided by Subchapter L, Chapter 375, Local

Government Code.

(b) The board may submit multiple purposes in a single

proposition at an election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.105. CONTRACT FOR LAW ENFORCEMENT AND SECURITY

SERVICES. The district may contract with:

(1) Harris County or the City of Houston for the county or city

to provide law enforcement and security services in the district

for a fee; or

(2) a private entity for the private entity to provide

supplemental security services.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.106. ANNEXATION OR EXCLUSION OF TERRITORY. The

district may annex or exclude land from the district in the

manner provided by Subchapter C, Chapter 375, Local Government

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.107. APPROVAL BY CITY OF HOUSTON. (a) Except as

provided by Subsection (b), the district must obtain the approval

of the City of Houston's governing body for:

(1) the issuance of a bond for each improvement project;

(2) the plans and specifications of the improvement project

financed by the bond; and

(3) the plans and specifications of any district improvement

project related to the use of land owned by the City of Houston,

an easement granted by the City of Houston, or a right-of-way of

a street, road, or highway.

(b) If the district obtains the approval of the City of

Houston's governing body of a capital improvements budget for a

period not to exceed five years, the district may finance the

capital improvements and issue bonds specified in the budget

without further approval from the City of Houston.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.108. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to an organization that:

(1) enjoys tax-exempt status under Section 501(c)(3), (4), or

(6), Internal Revenue Code of 1986; and

(2) performs a service or provides an activity consistent with

promoting a district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.109. ROAD POWERS. The district may exercise powers

given to:

(1) a road district created under Chapter 257, Transportation

Code; and

(2) a road utility district created under Chapter 441,

Transportation Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.110. AIR RIGHTS; CONSTRUCTION. The district may

acquire air rights and may construct improvements on property on

which it owns only air rights.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.111. ADDITIONAL PROPERTY RIGHTS; LEASEHOLDS. The

district may construct improvements on property on which it only

has a leasehold interest and may own undivided interests in

buildings and other improvements.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.112. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. PUBLIC TRANSIT SYSTEM AND PARKING FACILITIES

Sec. 3892.151. PUBLIC TRANSIT SYSTEM; PETITION REQUIRED. (a)

The district may acquire, lease as lessor or lessee, construct,

develop, own, operate, and maintain a public transit system to

serve the area within the boundaries of the district.

(b) The board may not act under Subsection (a) unless a written

petition requesting the action has been filed with the board.

(c) The petition must be signed by:

(1) the owners of property representing a majority of the total

assessed value of the real property in the district that abuts

the right-of-way in which the public transit system is proposed

to be located; or

(2) the owners of a majority of the area of the real property in

the district that abuts the right-of-way in which the public

transit system is proposed to be located.

(d) For purposes of Subsection (c), the determination of a

majority is based on the property owners along the entire

right-of-way of the proposed transit project and may not be

calculated on a block-by-block basis.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.152. PARKING FACILITIES AUTHORIZED; OPERATION BY

PRIVATE ENTITY. (a) The district may acquire, lease as lessor

or lessee, construct, develop, own, operate, and maintain parking

facilities, including:

(1) lots, garages, parking terminals, or other structures or

accommodations for the parking of motor vehicles; and

(2) equipment, entrances, exits, fencing, and other accessories

necessary for safety and convenience in the parking of vehicles.

(b) A parking facility of the district must be either leased to

or operated on behalf of the district by a private entity or an

entity other than the district. The district's parking

facilities are a program authorized by the legislature under

Section 52-a, Article III, Texas Constitution, and accomplish a

public purpose under that section even if leased or operated by a

private entity for a term of years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.153. RULES. The district may adopt rules covering its

public transit system or its public parking facilities, except

that a rule relating to or affecting the use of the public

right-of-way or a requirement for off-street parking is subject

to all applicable municipal charter, code, or ordinance

requirements.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.154. FINANCING OF PUBLIC TRANSIT SYSTEM OR PARKING

FACILITIES. (a) The district may use any of its resources,

including revenue, assessments, taxes, and grant or contract

proceeds, to pay the cost of acquiring and operating a public

transit system or public parking facilities.

(b) The district may set and impose fees, charges, or tolls for

the use of the public transit system or the public parking

facilities and may issue bonds or notes to finance the cost of

these facilities.

(c) Except as provided by Section 3892.151, if the district pays

for or finances the cost of acquiring or operating a public

transit system or public parking facilities with resources other

than assessments, a petition of property owners or a public

hearing is not required.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.155. PAYMENT IN LIEU OF TAXES TO OTHER TAXING UNIT.

If the district's acquisition of property for a parking facility

that is leased to or operated by a private entity results in the

removal from a taxing unit's tax rolls of real property otherwise

subject to ad valorem taxation, the district shall pay to the

taxing unit in which the property is located, on or before

January 1 of each year, as a payment in lieu of taxes, an amount

equal to the ad valorem taxes that otherwise would have been

imposed for the preceding tax year on that real property by the

taxing unit, without including the value of any improvements

constructed on the property.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.156. AGREEMENT WITH RAPID TRANSIT AUTHORITY. (a) In

this section, "authority" means a rapid transit authority created

under Chapter 451, Transportation Code.

(b) The district and an authority may agree to jointly

construct, own, operate, and maintain a transit facility or a

parking facility under the terms the authority and district

desire.

(c) The agreement may provide that the district and the

authority exchange or trade land provided that each party to the

agreement receives fair market value. The authority is not

required to offer any property that it proposes to trade to the

district for sale to the public or for sale to any abutting

property owner.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. FINANCIAL PROVISIONS

Sec. 3892.201. AUTHORITY TO IMPOSE ASSESSMENTS, AD VALOREM

TAXES, AND IMPACT FEES. The district may impose, assess, charge,

or collect an assessment, an ad valorem tax, an impact fee, or

another fee in accordance with Chapter 49, Water Code, for a

purpose specified by Chapter 375, Local Government Code, or as

needed to exercise a power or function of the district or to

accomplish a purpose or duty for which the district was created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.202. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.203. ASSESSMENT IN PART OF DISTRICT. An assessment

may be imposed on only a part of the district if only that part

will benefit from the service or improvement.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.204. PETITION REQUIRED FOR ASSESSMENT AND FOR

FINANCING SERVICES AND IMPROVEMENTS. (a) The board may not

impose an assessment or finance a service or improvement project

under this chapter unless a written petition requesting the

improvement or service has been filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district subject to assessment according to the

most recent certified tax appraisal roll for Harris County; or

(2) at least 25 owners of real property in the district that

will be subject to the assessment, if more than 25 persons own

real property subject to the assessment in the district according

to the most recent certified tax appraisal roll for Harris

County.

(c) The board may act upon a petition, required under this

section, signed by qualified petitioners prior to or subsequent

to the enactment of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.205. MAINTENANCE TAX. (a) If authorized at an

election held in accordance with Section 3892.104, the district

may impose an annual ad valorem tax on taxable property in the

district to:

(1) administer the district;

(2) maintain and operate the district;

(3) construct or acquire improvements; or

(4) provide a service.

(b) The board shall determine the tax rate.

(c) An owner of real property in the district, except property

exempt under the Texas or United States Constitution or under the

Tax Code, is liable for the payment of ad valorem taxes imposed

by the district on the property.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.206. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.207. PROPERTY OF CERTAIN UTILITIES EXEMPT FROM

ASSESSMENT AND IMPACT FEES. The district may not impose an

impact fee or assessment on the property, including the

equipment, rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides the public cable television or

advanced telecommunications services.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.208. USE OF ELECTRICAL OR OPTICAL LINES. (a) The

district may impose an assessment to pay the cost of:

(1) burying or removing electrical power lines, telephone lines,

cable or fiber-optic lines, or any other type of electrical or

optical line;

(2) removing poles and any elevated lines using the poles; and

(3) reconnecting the lines described by Subdivision (2) to the

buildings or other improvements to which the lines were

connected.

(b) The district may acquire, operate, or charge fees for the

use of the district conduits for:

(1) another person's:

(A) telecommunications network;

(B) fiber-optic cable; or

(C) electronic transmission line; or

(2) any other type of transmission line or supporting facility.

(c) The district may not require a person to use a district

conduit.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.209. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue bonds, notes, or other obligations in accordance with

Subchapter J, Chapter 375, Local Government Code, payable wholly

or partly from assessments, impact fees, revenue, grants, or

other money of the district, or any combination of these sources

of money, to pay for any authorized district purpose.

(b) In exercising the district's power to borrow, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.210. LIMITS ON PARKS AND RECREATION BONDS. Bonds

issued to finance parks and recreational facilities may not

exceed one percent of the assessed value of the real property in

the district according to the most recent certified tax appraisal

roll for Harris County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.211. TAX AND BOND ELECTIONS. (a) The district shall

hold an election in the manner provided by Subchapter L, Chapter

375, Local Government Code, to obtain voter approval before the

district imposes a maintenance tax or issues bonds payable from

ad valorem taxes.

(b) The board may not include more than one purpose in a single

proposition at an election to impose a maintenance tax or issue

bonds payable from ad valorem taxes.

(c) Section 375.243, Local Government Code, does not apply to

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.212. POWERS OF MUNICIPAL UTILITY DISTRICT TO ESTABLISH

DEFINED AREAS AND DESIGNATED PROPERTY; TAXES; BONDS. (a) The

district has the powers of a municipal utility district under

Subchapter J, Chapter 54, Water Code, including the power to:

(1) implement a plan;

(2) issue bonds; and

(3) impose a tax in a defined area established under that

subchapter.

(b) The district may exercise the powers described by Subsection

(a) regardless of whether the district is composed of the minimum

number of acres provided by Section 54.801, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.213. MUNICIPALITY NOT REQUIRED TO PAY DISTRICT

OBLIGATIONS. Except as provided by Section 375.263, Local

Government Code, a municipality is not required to pay a bond,

note, or other obligation of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.214. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, applies to the district only for a contract that

has a value greater than $50,000.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

SUBCHAPTER F. CONSOLIDATION

Sec. 3892.251. CONSOLIDATION WITH MUNICIPAL MANAGEMENT DISTRICT.

(a) The district may consolidate with one other municipal

management district that adjoins or has a boundary that is within

a two-mile radius of any boundary of the district. The board may

consolidate with one other district only if the district to be

consolidated has not issued bonds or notes secured by assessments

or ad valorem taxes or imposed taxes.

(b) To initiate consolidation, the board of a district shall

adopt a resolution proposing a consolidation and deliver a copy

of the resolution to the board of each district with which

consolidation is proposed.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.252. TERMS AND CONDITIONS FOR CONSOLIDATION. Not

later than the 30th day after districts are consolidated under

Section 3892.251, the districts shall enter into an agreement

specifying the terms and conditions for consolidation. The terms

and conditions for consolidation must include:

(1) adoption of a name for the consolidated district;

(2) the number and apportionment of directors to serve on the

board of the consolidated district;

(3) the effective date of the consolidation;

(4) an agreement on finances for the consolidated district,

including disposition of funds, property, and other assets of

each district; and

(5) an agreement on governing the districts during the

transition period, including selection of officers.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.253. NOTICE AND HEARING ON CONSOLIDATION. (a) Each

district's board shall publish notice and hold a public hearing

in its district regarding the terms and conditions for

consolidation of the districts. The board shall publish notice

at least once in a newspaper with general circulation in the

affected districts at least seven days before the hearing.

(b) After the hearing, each board by resolution must approve the

terms and conditions for consolidation by majority vote and enter

an order consolidating the districts.

(c) If the board of each involved district adopts a resolution

containing the terms and conditions for the consolidation, the

involved districts become consolidated.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.254. GOVERNING CONSOLIDATED DISTRICTS. (a) After two

districts are consolidated, they become one district and are

governed as one district.

(b) During the period before the terms and conditions of the

agreement under Section 3892.252 take effect, the officers of

each district shall continue to act jointly as officers of the

original districts to settle the affairs of their respective

districts.

(c) If one of the districts consolidated into one district under

this subchapter had powers at the time the districts were

consolidated that the other district being consolidated did not

have, the consolidated district may exercise within the original

boundaries of each district only the powers that belonged to that

original district. In territory annexed into a consolidated

district, the district may exercise any of the powers of the

original districts.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.255. DEBTS OF ORIGINAL DISTRICTS. After two districts

are consolidated, the consolidated district shall protect the

debts and obligations of the original districts and shall ensure

that the debts and obligations are not impaired. If the

consolidated district has taxing authority, the debts may be paid

by taxes imposed on the land in the original districts as if they

had not consolidated or from contributions from the consolidated

district on terms stated in the consolidation agreement.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.256. ASSESSMENT AND COLLECTION OF TAXES. If the

consolidated district has taxing authority, the district shall

impose and collect taxes on all property in the district

uniformly, for maintenance and operation of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

Sec. 3892.257. FILING OF ORDER WITH COUNTY CLERK AND EXECUTIVE

DIRECTOR. The board shall keep in the records of the

consolidated district, recorded in the office of the county clerk

in each of the counties in the consolidated district, a

consolidation order issued by the board. The board shall file

the consolidation order with the executive director of the Texas

Commission on Environmental Quality.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.

SUBCHAPTER G. DISSOLUTION

Sec. 3892.301. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

(a) The district may be dissolved as provided by Subchapter M,

Chapter 375, Local Government Code, except that Section 375.264,

Local Government Code, does not apply to the district. The board

may dissolve the district regardless of whether the district has

debt.

(b) If the district has debt when it is dissolved, the district

shall remain in existence solely for the purpose of discharging

its bonds or other obligations according to their terms. The

dissolution is effective when all debts have been discharged.

Added by Acts 2009, 81st Leg., R.S., Ch.

1101, Sec. 1, eff. June 19, 2009.



CHAPTER 3893. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 20

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE C. DEVELOPMENT, IMPROVEMENT, AND MANAGEMENT

CHAPTER 3893. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 20

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 3893.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a board member.

(3) "District" means the Harris County Improvement District No.

20.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.002. HARRIS COUNTY IMPROVEMENT DISTRICT NO. 20. The

Harris County Improvement District No. 20 is a special district

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.003. PURPOSE; DECLARATION OF INTENT. (a) The

creation of the district is essential to accomplish the purposes

of Sections 52 and 52-a, Article III, and Section 59, Article

XVI, Texas Constitution, and other public purposes stated in this

chapter. By creating the district and in authorizing Harris

County, the City of Houston, the Metropolitan Transit Authority

of Harris County, and other political subdivisions to contract

with the district, the legislature has established a program to

accomplish the public purposes set out in Section 52-a, Article

III, Texas Constitution.

(b) The creation of the district is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, housing, tourism, recreation, the arts,

entertainment, economic development, safety, and the public

welfare in the area of the district.

(c) This chapter and the creation of the district may not be

interpreted to relieve Harris County or the City of Houston from

providing the level of services provided as of the effective date

of the Act creating this chapter to the area in the district or

to release the county or the city from the obligations of each

entity to provide services to that area. The district is created

to supplement and not to supplant the county or city services

provided in the area in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Sections 52 and 52-a, Article

III, and Section 59, Article XVI, Texas Constitution, and other

powers granted under this chapter.

(c) Each improvement project or service authorized by this

chapter is essential to carry out a public purpose.

(d) The creation of the district is in the public interest and

is essential to:

(1) further the public purposes of developing and diversifying

the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop or expand transportation and commerce.

(e) The district will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in the

district, and of the public;

(2) provide needed funding for the district to preserve,

maintain, and enhance the economic health and vitality of the

area as a community and business center;

(3) promote the health, safety, welfare, and enjoyment of the

public by providing public art and pedestrian ways and by

landscaping and developing certain areas in the district, which

are necessary for the restoration, preservation, and enhancement

of scenic and aesthetic beauty;

(4) promote and benefit commercial development and commercial

areas in the district; and

(5) promote and develop public transportation and pedestrian

facilities and systems using new and alternative means that are

attractive, safe, and convenient, including securing expanded and

improved transportation and pedestrian facilities and systems,

to:

(A) address the problem of traffic congestion in the district,

the need to control traffic and improve pedestrian safety, and

the limited availability of money; and

(B) benefit the land and other property in the district and the

residents, employers, employees, visitors, and consumers in the

district and the public.

(f) Pedestrian ways along or across a street, whether at grade

or above or below the surface, and street lighting, street

landscaping, and street art objects are parts of and necessary

components of a street and are considered to be a street or road

improvement.

(g) The district will not act as the agent or instrumentality of

any private interest even though the district will benefit many

private interests as well as the public.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2 of the Act

creating this chapter, as that territory may have been modified

under:

(1) Section 3893.251;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district contained in

Section 2 of the Act creating this chapter form a closure. A

mistake in the field notes or in copying the field notes in the

legislative process does not in any way affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond, including a

refunding bond, for a purpose for which the district is created

or to pay the principal of and interest on the bond;

(3) the district's right to impose and collect an assessment or

tax; or

(4) the legality or operation of the district or the board.

(c) A description of the district's boundaries shall be filed

with the Texas Commission on Environmental Quality. The

commission by order may correct a mistake in the description of

the district's boundaries.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.006. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 3893.051. BOARD OF DIRECTORS; TERMS. (a) The district is

governed by a board of five voting directors appointed by a

majority of the members of the governing body, including the

mayor, of the City of Houston. Voting directors serve staggered

terms of four years with two or three directors' terms expiring

June 1 of each odd-numbered year.

(b) The board by order or resolution may increase or decrease

the number of voting directors on the board, but only if a

majority of the voting directors finds that it is in the best

interest of the district to do so. The board may not:

(1) increase the number of voting directors to more than nine;

or

(2) decrease the number of voting directors to fewer than five.

(c) Sections 49.053, 49.054, 49.056, 49.057, 49.058, and 49.060,

Water Code, apply to the board.

(d) Subchapter D, Chapter 375, Local Government Code, applies to

the board to the extent that subchapter does not conflict with

this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.052. APPOINTMENT OF DIRECTORS ON INCREASE IN BOARD

SIZE. If the board increases the number of directors under

Section 3893.051, the board shall appoint eligible persons to

fill the new director positions and shall provide for the

staggering of terms of the new directors. On expiration of the

term of a director appointed under this section, a succeeding

director shall be appointed and qualified as provided by

Subchapter D, Chapter 375, Local Government Code. The mayor and

members of the governing body of the City of Houston shall

appoint voting directors from persons recommended by the board.

A person is appointed if a majority of the members of the

governing body, including the mayor, vote to appoint that person.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.053. NONVOTING DIRECTORS. (a) The following persons

shall serve as nonvoting directors:

(1) the directors of the following departments of the City of

Houston or a person designated by that director:

(A) parks and recreation;

(B) planning and development; and

(C) public works; and

(2) the City of Houston's chief of police.

(b) If a department described by Subsection (a) is consolidated,

renamed, or changed, the board may appoint a director of the

consolidated, renamed, or changed department as a nonvoting

director. If a department described by Subsection (a) is

abolished, the board may appoint a representative of another

department that performs duties comparable to the duties

performed by the abolished department.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.054. QUORUM. (a) A majority of the voting directors

constitutes a quorum of the board.

(b) Nonvoting directors and vacant director positions are not

counted for the purposes of establishing a quorum of the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.055. CONFLICTS OF INTEREST; ONE-TIME AFFIDAVIT. (a)

Except as provided by this section:

(1) a voting director may participate in all board votes and

decisions; and

(2) Chapter 171, Local Government Code, governs conflicts of

interest for directors.

(b) Section 171.004, Local Government Code, does not apply to

the district. A director who has a substantial interest in a

business or charitable entity that will receive a pecuniary

benefit from a board action shall file a one-time affidavit

declaring the interest. An additional affidavit is not required

if the director's interest changes. After the affidavit is filed

with the board secretary, the director may participate in a

discussion or vote on that action if:

(1) a majority of the directors have a similar interest in the

same entity; or

(2) all other similar business or charitable entities in the

district will receive a similar pecuniary benefit.

(c) A director who is also an officer or employee of a public

entity may not participate in the discussion of or vote on a

matter regarding a contract with that public entity.

(d) For purposes of this section, a director has a substantial

interest in a charitable entity in the same manner that a person

would have substantial interest in a business entity under

Section 171.002, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.056. COMPENSATION OF VOTING DIRECTORS. Voting

directors may receive fees of office and reimbursement of

expenses as provided by Section 49.060, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

For expiration of this section, see Subsection (d).

Sec. 3893.057. INITIAL VOTING DIRECTORS. (a) The initial board

consists of:

Pos. No. Name of Director

1 Percy Ly Melton

2 Orville Dunk

3 La Monika Hurst

4 Elizabeth Choate

5 Rebecca Reyes

(b) Of the initial directors, the terms of directors serving in

positions 1, 2, and 3 expire June 1, 2013, and the terms of

directors serving in positions 4 and 5 expire June 1, 2011.

(c) Sections 3893.051(a) and (b) do not apply to the initial

directors.

(d) This section expires September 1, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 3893.101. DISTRICT POWERS. The district may exercise the

powers given to:

(1) a district created under Chapter 375, Local Government Code;

(2) a district by Subchapters H and I, Chapter 49, Water Code;

(3) a corporation under Chapter 505, Local Government Code,

including the power to own, operate, acquire, construct, lease,

improve, and maintain the projects described by that chapter; and

(4) a housing finance corporation created under Chapter 394,

Local Government Code, to provide housing or residential

development projects in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.102. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist and act for the district in implementing a project or

providing a service authorized by this chapter.

(b) The nonprofit corporation:

(1) has each power of and is considered for purposes of this

chapter to be a local government corporation created under

Chapter 431, Transportation Code; and

(2) may implement any project and provide any service authorized

by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation. The board of directors of the nonprofit

corporation shall serve in the same manner as, for the same term

as, and on the same conditions as the board of directors of a

local government corporation created under Chapter 431,

Transportation Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.103. AGREEMENTS; GRANTS. (a) The district may make

an agreement with or accept a gift, grant, or loan from any

person.

(b) The implementation of a project is a governmental function

or service for the purposes of Chapter 791, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.104. ELECTIONS. (a) District elections must be held

in the manner provided by Subchapter L, Chapter 375, Local

Government Code.

(b) The board may submit multiple purposes in a single

proposition at an election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.105. CONTRACT FOR LAW ENFORCEMENT AND SECURITY

SERVICES. The district may contract with:

(1) Harris County or the City of Houston for the county or city

to provide law enforcement and security services in the district

for a fee; or

(2) a private entity for the private entity to provide

supplemental security services.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.106. ANNEXATION OR EXCLUSION OF TERRITORY. The

district may annex or exclude land from the district in the

manner provided by Subchapter C, Chapter 375, Local Government

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.107. APPROVAL BY CITY OF HOUSTON. (a) Except as

provided by Subsection (b), the district must obtain the approval

of the City of Houston's governing body for:

(1) the issuance of a bond for each improvement project;

(2) the plans and specifications of the improvement project

financed by the bond; and

(3) the plans and specifications of any district improvement

project related to the use of land owned by the City of Houston,

an easement granted by the City of Houston, or a right-of-way of

a street, road, or highway.

(b) If the district obtains the approval of the City of

Houston's governing body of a capital improvements budget for a

period not to exceed five years, the district may finance the

capital improvements and issue bonds specified in the budget

without further approval from the City of Houston.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.108. MEMBERSHIP IN CHARITABLE ORGANIZATIONS. The

district may join and pay dues to an organization that:

(1) enjoys tax-exempt status under Section 501(c)(3), (4), or

(6), Internal Revenue Code of 1986; and

(2) performs a service or provides an activity consistent with

promoting a district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.109. ROAD POWERS. The district may exercise powers

given to:

(1) a road district created under Chapter 257, Transportation

Code; and

(2) a road utility district created under Chapter 441,

Transportation Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.110. AIR RIGHTS; CONSTRUCTION. The district may

acquire air rights and may construct improvements on property on

which it owns only air rights.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.111. ADDITIONAL PROPERTY RIGHTS; LEASEHOLDS. The

district may construct improvements on property on which it only

has a leasehold interest and may own undivided interests in

buildings and other improvements.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.112. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. PUBLIC TRANSIT SYSTEM AND PARKING FACILITIES

Sec. 3893.151. PUBLIC TRANSIT SYSTEM; PETITION REQUIRED. (a)

The district may acquire, lease as lessor or lessee, construct,

develop, own, operate, and maintain a public transit system to

serve the area within the boundaries of the district.

(b) The board may not act under Subsection (a) unless a written

petition requesting the action has been filed with the board.

(c) The petition must be signed by:

(1) the owners of property representing a majority of the total

assessed value of the real property in the district that abuts

the right-of-way in which the public transit system is proposed

to be located; or

(2) the owners of a majority of the area of the real property in

the district that abuts the right-of-way in which the public

transit system is proposed to be located.

(d) For purposes of Subsection (c), the determination of a

majority is based on the property owners along the entire

right-of-way of the proposed transit project and may not be

calculated on a block-by-block basis.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.152. PARKING FACILITIES AUTHORIZED; OPERATION BY

PRIVATE ENTITY. (a) The district may acquire, lease as lessor

or lessee, construct, develop, own, operate, and maintain parking

facilities, including:

(1) lots, garages, parking terminals, or other structures or

accommodations for the parking of motor vehicles; and

(2) equipment, entrances, exits, fencing, and other accessories

necessary for safety and convenience in the parking of vehicles.

(b) A parking facility of the district must be either leased to

or operated on behalf of the district by a private entity or an

entity other than the district. The district's parking

facilities are a program authorized by the legislature under

Section 52-a, Article III, Texas Constitution, and accomplish a

public purpose under that section even if leased or operated by a

private entity for a term of years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.153. RULES. The district may adopt rules covering its

public transit system or its public parking facilities, except

that a rule relating to or affecting the use of the public

right-of-way or a requirement for off-street parking is subject

to all applicable municipal charter, code, or ordinance

requirements.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.154. FINANCING OF PUBLIC TRANSIT SYSTEM OR PARKING

FACILITIES. (a) The district may use any of its resources,

including revenue, assessments, taxes, and grant or contract

proceeds, to pay the cost of acquiring and operating a public

transit system or public parking facilities.

(b) The district may set and impose fees, charges, or tolls for

the use of the public transit system or the public parking

facilities and may issue bonds or notes to finance the cost of

these facilities.

(c) Except as provided by Section 3893.151, if the district pays

for or finances the cost of acquiring or operating a public

transit system or public parking facilities with resources other

than assessments, a petition of property owners or a public

hearing is not required.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.155. PAYMENT IN LIEU OF TAXES TO OTHER TAXING UNIT.

If the district's acquisition of property for a parking facility

that is leased to or operated by a private entity results in the

removal from a taxing unit's tax rolls of real property otherwise

subject to ad valorem taxation, the district shall pay to the

taxing unit in which the property is located, on or before

January 1 of each year, as a payment in lieu of taxes, an amount

equal to the ad valorem taxes that otherwise would have been

imposed for the preceding tax year on that real property by the

taxing unit, without including the value of any improvements

constructed on the property.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.156. AGREEMENT WITH RAPID TRANSIT AUTHORITY. (a) In

this section, "authority" means a rapid transit authority created

under Chapter 451, Transportation Code.

(b) The district and an authority may agree to jointly

construct, own, operate, and maintain a transit facility or a

parking facility under the terms the authority and district

desire.

(c) The agreement may provide that the district and the

authority exchange or trade land provided that each party to the

agreement receives fair market value. The authority is not

required to offer any property that it proposes to trade to the

district for sale to the public or for sale to any abutting

property owner.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. FINANCIAL PROVISIONS

Sec. 3893.201. AUTHORITY TO IMPOSE ASSESSMENTS, AD VALOREM

TAXES, AND IMPACT FEES. The district may impose, assess, charge,

or collect an assessment, an ad valorem tax, an impact fee, or

another fee in accordance with Chapter 49, Water Code, for a

purpose specified by Chapter 375, Local Government Code, or as

needed to exercise a power or function of the district or to

accomplish a purpose or duty for which the district was created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.202. DISBURSEMENTS AND TRANSFERS OF MONEY. The board

by resolution shall establish the number of directors' signatures

and the procedure required for a disbursement or transfer of the

district's money.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.203. ASSESSMENT IN PART OF DISTRICT. An assessment

may be imposed on only a part of the district if only that part

will benefit from the service or improvement.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.204. PETITION REQUIRED FOR ASSESSMENT AND FOR

FINANCING SERVICES AND IMPROVEMENTS. (a) The board may not

impose an assessment or finance a service or improvement project

under this chapter unless a written petition requesting the

improvement or service has been filed with the board.

(b) The petition must be signed by:

(1) the owners of a majority of the assessed value of real

property in the district subject to assessment according to the

most recent certified tax appraisal roll for Harris County; or

(2) at least 25 owners of real property in the district that

will be subject to the assessment, if more than 25 persons own

real property subject to the assessment in the district according

to the most recent certified tax appraisal roll for Harris

County.

(c) The board may act upon a petition, required under this

section, signed by qualified petitioners prior to or subsequent

to the enactment of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.205. MAINTENANCE TAX. (a) If authorized at an

election held in accordance with Section 3893.104, the district

may impose an annual ad valorem tax on taxable property in the

district to:

(1) administer the district;

(2) maintain and operate the district;

(3) construct or acquire improvements; or

(4) provide a service.

(b) The board shall determine the tax rate.

(c) An owner of real property in the district, except property

exempt under the Texas or United States Constitution or under the

Tax Code, is liable for the payment of ad valorem taxes imposed

by the district on the property.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.206. ASSESSMENTS; LIENS FOR ASSESSMENTS. (a) The

board by resolution may impose and collect an assessment for any

purpose authorized by this chapter.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

(d) The board may make a correction to or deletion from the

assessment roll that does not increase the amount of assessment

of any parcel of land without providing notice and holding a

hearing in the manner required for additional assessments.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.207. PROPERTY OF CERTAIN UTILITIES EXEMPT FROM

ASSESSMENT AND IMPACT FEES. The district may not impose an

impact fee or assessment on the property, including the

equipment, rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides the public cable television or

advanced telecommunications services.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.208. USE OF ELECTRICAL OR OPTICAL LINES. (a) The

district may impose an assessment to pay the cost of:

(1) burying or removing electrical power lines, telephone lines,

cable or fiber-optic lines, or any other type of electrical or

optical line;

(2) removing poles and any elevated lines using the poles; and

(3) reconnecting the lines described by Subdivision (2) to the

buildings or other improvements to which the lines were

connected.

(b) The district may acquire, operate, or charge fees for the

use of the district conduits for:

(1) another person's:

(A) telecommunications network;

(B) fiber-optic cable; or

(C) electronic transmission line; or

(2) any other type of transmission line or supporting facility.

(c) The district may not require a person to use a district

conduit.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.209. BONDS AND OTHER OBLIGATIONS. (a) The district

may issue bonds, notes, or other obligations in accordance with

Subchapter J, Chapter 375, Local Government Code, payable wholly

or partly from assessments, impact fees, revenue, grants, or

other money of the district, or any combination of these sources

of money, to pay for any authorized district purpose.

(b) In exercising the district's power to borrow, the district

may issue a bond or other obligation in the form of a bond, note,

certificate of participation or other instrument evidencing a

proportionate interest in payments to be made by the district, or

other type of obligation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.210. LIMITS ON PARKS AND RECREATION BONDS. Bonds

issued to finance parks and recreational facilities may not

exceed one percent of the assessed value of the real property in

the district according to the most recent certified tax appraisal

roll for Harris County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.211. TAX AND BOND ELECTIONS. (a) The district shall

hold an election in the manner provided by Subchapter L, Chapter

375, Local Government Code, to obtain voter approval before the

district imposes a maintenance tax or issues bonds payable from

ad valorem taxes.

(b) The board may not include more than one purpose in a single

proposition at an election to impose a maintenance tax or issue

bonds payable from ad valorem taxes.

(c) Section 375.243, Local Government Code, does not apply to

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.212. POWERS OF MUNICIPAL UTILITY DISTRICT TO ESTABLISH

DEFINED AREAS AND DESIGNATED PROPERTY; TAXES; BONDS. (a) The

district has the powers of a municipal utility district under

Subchapter J, Chapter 54, Water Code, including the power to:

(1) implement a plan;

(2) issue bonds; and

(3) impose a tax in a defined area established under that

subchapter.

(b) The district may exercise the powers described by Subsection

(a) regardless of whether the district is composed of the minimum

number of acres provided by Section 54.801, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.213. MUNICIPALITY NOT REQUIRED TO PAY DISTRICT

OBLIGATIONS. Except as provided by Section 375.263, Local

Government Code, a municipality is not required to pay a bond,

note, or other obligation of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.214. COMPETITIVE BIDDING. Section 375.221, Local

Government Code, applies to the district only for a contract that

has a value greater than $50,000.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

SUBCHAPTER F. CONSOLIDATION

Sec. 3893.251. CONSOLIDATION WITH MUNICIPAL MANAGEMENT DISTRICT.

(a) The district may consolidate with one other municipal

management district that adjoins or has a boundary that is within

a two-mile radius of any boundary of the district. The board may

consolidate with one other district only if the district to be

consolidated has not issued bonds or notes secured by assessments

or ad valorem taxes or imposed taxes.

(b) To initiate consolidation, the board of a district shall

adopt a resolution proposing a consolidation and deliver a copy

of the resolution to the board of each district with which

consolidation is proposed.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.252. TERMS AND CONDITIONS FOR CONSOLIDATION. Not

later than the 30th day after districts are consolidated under

Section 3893.251, the districts shall enter into an agreement

specifying the terms and conditions for consolidation. The terms

and conditions for consolidation must include:

(1) adoption of a name for the consolidated district;

(2) the number and apportionment of directors to serve on the

board of the consolidated district;

(3) the effective date of the consolidation;

(4) an agreement on finances for the consolidated district,

including disposition of funds, property, and other assets of

each district; and

(5) an agreement on governing the districts during the

transition period, including selection of officers.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.253. NOTICE AND HEARING ON CONSOLIDATION. (a) Each

district's board shall publish notice and hold a public hearing

in its district regarding the terms and conditions for

consolidation of the districts. The board shall publish notice

at least once in a newspaper with general circulation in the

affected districts at least seven days before the hearing.

(b) After the hearing, each board by resolution must approve the

terms and conditions for consolidation by majority vote and enter

an order consolidating the districts.

(c) If the board of each involved district adopts a resolution

containing the terms and conditions for the consolidation, the

involved districts become consolidated.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.254. GOVERNING CONSOLIDATED DISTRICTS. (a) After two

districts are consolidated, they become one district and are

governed as one district.

(b) During the period before the terms and conditions of the

agreement under Section 3893.252 take effect, the officers of

each district shall continue to act jointly as officers of the

original districts to settle the affairs of their respective

districts.

(c) If one of the districts consolidated into one district under

this subchapter had powers at the time the districts were

consolidated that the other district being consolidated did not

have, the consolidated district may exercise within the original

boundaries of each district only the powers that belonged to that

original district. In territory annexed into a consolidated

district, the district may exercise any of the powers of the

original districts.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.255. DEBTS OF ORIGINAL DISTRICTS. After two districts

are consolidated, the consolidated district shall protect the

debts and obligations of the original districts and shall ensure

that the debts and obligations are not impaired. If the

consolidated district has taxing authority, the debts may be paid

by taxes imposed on the land in the original districts as if they

had not consolidated or from contributions from the consolidated

district on terms stated in the consolidation agreement.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.256. ASSESSMENT AND COLLECTION OF TAXES. If the

consolidated district has taxing authority, the district shall

impose and collect taxes on all property in the district

uniformly, for maintenance and operation of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

Sec. 3893.257. FILING OF ORDER WITH COUNTY CLERK AND EXECUTIVE

DIRECTOR. The board shall keep in the records of the

consolidated district, recorded in the office of the county clerk

in each of the counties in the consolidated district, a

consolidation order issued by the board. The board shall file

the consolidation order with the executive director of the Texas

Commission on Environmental Quality.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.

SUBCHAPTER G. DISSOLUTION

Sec. 3893.301. DISSOLUTION OF DISTRICT WITH OUTSTANDING DEBT.

(a) The district may be dissolved as provided by Subchapter M,

Chapter 375, Local Government Code, except that Section 375.264,

Local Government Code, does not apply to the district. The board

may dissolve the district regardless of whether the district has

debt.

(b) If the district has debt when it is dissolved, the district

shall remain in existence solely for the purpose of discharging

its bonds or other obligations according to their terms. The

dissolution is effective when all debts have been discharged.

Added by Acts 2009, 81st Leg., R.S., Ch.

1100, Sec. 1, eff. June 19, 2009.



CHAPTER 4501. TEXAS STATE RAILROAD AUTHORITY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 4. DEVELOPMENT AND IMPROVEMENT

SUBTITLE D. PARKS AND RECREATION

CHAPTER 4501. TEXAS STATE RAILROAD AUTHORITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 4501.001. DEFINITIONS. In this chapter:

(1) "Authority" means the Texas State Railroad Authority.

(2) "Board" means the authority's board of directors.

(3) "Director" means a board member.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.

Sec. 4501.002. CREATION AND NATURE OF AUTHORITY. The Texas

State Railroad Authority is a special district created under

Section 59, Article XVI, Texas Constitution, for the development

of parks and recreational facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.

Sec. 4501.003. PURPOSES OF AUTHORITY. (a) The authority is

created to:

(1) purchase, own, hold, lease, and otherwise acquire facilities

or other property to operate and maintain the Texas State

Railroad;

(2) continue and improve the operation of the Texas State

Railroad as a public recreational, historical, and cultural

resource;

(3) operate concessions, museums, campgrounds, and other

facilities associated with the Texas State Railroad; and

(4) enhance, augment, and improve the historical, educational,

and cultural benefits offered by the Texas State Railroad.

(b) The creation of the authority is necessary to promote,

develop, encourage, and maintain employment, commerce,

transportation, tourism, recreation, the arts, entertainment,

economic development, and public welfare in Anderson and Cherokee

Counties.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.

Sec. 4501.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

authority is created to serve a public use and benefit.

(b) All residents of this state will benefit from the works and

projects provided by the authority.

(c) The creation of the authority is in the public interest and

is essential to:

(1) further the public purposes of development and

diversification of the economy of the state;

(2) eliminate unemployment and underemployment; and

(3) develop and expand commerce, tourism, recreation, historical

awareness, education, and the arts.

(d) The authority will:

(1) promote the health, safety, and general welfare of

residents, employers, employees, visitors, and consumers in

Anderson and Cherokee Counties;

(2) preserve, maintain, and enhance the Texas State Railroad;

and

(3) preserve, maintain, and enhance the economic health and

vitality of Anderson and Cherokee Counties.

(e) The authority may not act as the agent or instrumentality of

any private interest, even though the authority will incidentally

benefit many private interests in addition to the paramount

public interest.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.

Sec. 4501.005. GENERAL WATER DISTRICT LAW NOT APPLICABLE.

Chapter 49, Water Code, does not apply to the authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 4501.051. GOVERNING BODY; TERMS. (a) The authority is

governed by a board of seven voting directors appointed under

Section 4501.053, with three directors appointed by the City of

Palestine, three directors appointed by the City of Rusk, and one

director appointed by the other directors.

(b) Voting directors serve staggered three-year terms, with:

(1) as near as possible to one-third of the terms of directors

appointed by each city or other political subdivision expiring

September 1 of each year; and

(2) the term of the director appointed by the other directors

expiring October 1 of each third year.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.

Sec. 4501.052. ELIGIBILITY. (a) To be qualified to serve as a

director, a person must be at least 21 years of age.

(b) A voting director may not serve more than three consecutive

terms.

(c) At least two of the three directors appointed by:

(1) the City of Palestine must reside in Anderson County; and

(2) the City of Rusk must reside in Cherokee County.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.

Sec. 4501.053. APPOINTMENT OF DIRECTORS. (a) Not later than

August 31 of each year, by majority vote:

(1) the city council of the City of Palestine shall appoint as a

voting director one person proposed by the mayor of Palestine;

and

(2) the city council of the City of Rusk shall appoint as a

voting director one person proposed by the mayor of Rusk.

(b) Not later than September 30 of every third year, by majority

vote, the directors appointed under Subsection (a) shall appoint

a seventh director.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.

Sec. 4501.054. NONVOTING DIRECTORS. (a) The following persons

serve as nonvoting directors:

(1) the mayor of the City of Palestine or a member of the city

council of the City of Palestine designated by the mayor; and

(2) the mayor of the City of Rusk or a member of the city

council of the City of Rusk designated by the mayor.

(b) A nonvoting director is not counted in determining the board

quorum.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.

Sec. 4501.055. VACANCIES. A board vacancy is filled in the same

manner as the original appointment.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.

Sec. 4501.056. VOTING AUTHORITY OF PRESIDENT. The board

president is a voting director but may vote only to break a tie.

All other voting directors are entitled to one vote on any issue

before the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.

Sec. 4501.057. OFFICERS. (a) Each year, the board shall elect

from among the voting directors officers for the authority,

including a president, a vice president, a secretary, and a

treasurer.

(b) The president and the vice president may not be directors

appointed by the same city.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 4501.101. GENERAL POWERS. The authority has the powers

necessary to accomplish any authority purpose, including the

purposes specified in Section 4501.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.

Sec. 4501.102. CONTRACT TO MANAGE OR OPERATE AUTHORITY PROPERTY.

The authority may contract with any person to manage or operate

all or part of authority property.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.

Sec. 4501.103. COMPETITIVE BIDDING. (a) Except as provided by

Subsection (b), the competitive bidding requirements for a

municipality under Chapter 252, Local Government Code, apply to

the authority.

(b) A contract with a private person under Section 4501.102 or

4501.104(2) is exempt from the competitive bidding requirements

of Chapter 252, Local Government Code, or any other statute if

the contract:

(1) is entered into before the effective date of the Act

creating this chapter;

(2) is conditioned on the passage of the Act creating this

chapter; and

(3) is assigned by a party to the contract after the effective

date of the Act creating this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.

Sec. 4501.104. GENERAL PROPERTY POWERS. The authority may:

(1) acquire, own, lease, operate, construct, maintain, repair,

improve, or extend improvements, equipment, or any other property

necessary to accomplish an authority purpose; or

(2) lease or otherwise convey authority property to private

parties for an authority purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.

Sec. 4501.105. CONDITIONAL TRANSFER OF PROPERTY. (a) A

conveyance of authority property, including a lease, to a private

operator or any other person must be conditioned on an obligation

that the property must be used as provided by this section.

(b) The conveyance must provide that ownership of authority

property automatically reverts to the Parks and Wildlife

Department if the authority or a private operator:

(1) does not use the property:

(A) to support the operations of the Texas State Railroad; or

(B) in a manner that primarily promotes a state public interest;

or

(2) converts the Texas State Railroad to a static display.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.

Sec. 4501.106. SURPLUS PROPERTY. The authority, with the

consent of the Parks and Wildlife Department, may dispose of

surplus property, including by exchanging the surplus property

with another person for other property, to improve the quality

and usefulness of property used by the authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.

Sec. 4501.107. DISPOSITION OF PUBLIC PARKS AND RECREATIONAL

LANDS; EXEMPTION FROM APPLICABILITY OF OTHER LAW. Chapter 253,

Local Government Code, and Chapter 26, Parks and Wildlife Code,

do not apply to the use, transfer, or other disposition of

property by any method:

(1) to the authority by any person; or

(2) by the authority to any person.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.

Sec. 4501.108. NONPROFIT CORPORATION. (a) The board by

resolution may authorize the creation of a nonprofit corporation

to assist the authority in implementing a project or providing a

service authorized by this chapter.

(b) The nonprofit corporation may implement any project and

provide any service authorized by this chapter.

(c) The board shall appoint the board of directors of the

nonprofit corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.

Sec. 4501.109. AUTHORITY TO SUE AND BE SUED; IMMUNITY. (a) The

authority may sue and be sued in this state.

(b) This section does not waive any governmental immunity that

would otherwise apply to the authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 4501.151. AD VALOREM TAXES PROHIBITED. The authority may

not impose an ad valorem tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.

Sec. 4501.152. GRANTS; DONATIONS. The authority may accept

grants and donations, including property, for any authority

purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.

Sec. 4501.153. GRANTS FROM OTHER TAXING AUTHORITY; CONTRACT.

(a) A taxing authority in Anderson or Cherokee County may by

contract grant to the authority:

(1) sales tax revenue received from a sale made on property

owned, controlled, or leased by the authority or by a person with

whom the authority contracts under Section 4501.102; or

(2) local hotel occupancy tax revenue received from a hotel

located within one mile of a place where the Texas State Railroad

loads or unloads passengers.

(b) The grant must serve a public purpose of the taxing

authority making the grant.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.

SUBCHAPTER E. DISSOLUTION

Sec. 4501.201. DISSOLUTION OF AUTHORITY; OUTSTANDING DEBT. (a)

The board may dissolve the authority regardless of whether the

authority has debt.

(b) If the authority has debt when it is dissolved, the

authority shall remain in existence solely for the purpose of

discharging its debts. The dissolution is effective when all

debts have been discharged.

Added by Acts 2007, 80th Leg., R.S., Ch.

568, Sec. 1, eff. June 16, 2007.






TITLE 5. TRANSPORTATION

CHAPTER 5001. ARANSAS COUNTY NAVIGATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 5. TRANSPORTATIONSUBTITLE A. NAVIGATION DISTRICTS AND PORT AUTHORITIESCHAPTER 5001. ARANSAS COUNTY NAVIGATION DISTRICTSUBCHAPTER A. GENERAL PROVISIONSSec. 5001.001. DEFINITIONS. In this chapter:(1) "Commission" means the navigation and canal commission of the district.(2) "Commissioner" means a member of the commission.(3) "District" means the Aransas County Navigation District.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 436, Sec. 2, eff. September 1, 2007.

Sec. 5001.002. NATURE OF DISTRICT. The district is a navigation district operating under Section 59, Article XVI, Texas Constitution.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 5001.003. DISTRICT TERRITORY. The district is composed of all the territory in Aransas County, unless the district territory is modified under:(1) Section 3 or 3a, Chapter 103, Acts of the 41st Legislature, 1st Called Session, 1929 (Article 8263a, Vernon's Texas Civil Statutes), after May 14, 1949, and before August 30, 1971;(2) Subchapter H, Chapter 62, Water Code; or(3) other law.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 5001.004. GOVERNANCE OF DISTRICT. The district is governed by Chapter 62, Water Code, and all statutes relating to a navigation district created under that chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER A-1. COMMISSIONSec. 5001.021. COMMISSION; TERMS. (a) The district is governed by a commission consisting of five elected commissioners.(b) Commissioners serve staggered four-year terms of office, with two or three commissioners' terms expiring January 1 of each odd-numbered year.(c) One commissioner is elected from each Aransas County commissioners precinct and one commissioner is elected from the district at large.

Added by Acts 2007, 80th Leg., R.S., Ch. 436, Sec. 3, eff. September 1, 2007.

Sec. 5001.022. ELECTION OF COMMISSIONERS. On the uniform election date in November of each even-numbered year, the appropriate number of commissioners shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch. 436, Sec. 3, eff. September 1, 2007.

Sec. 5001.023. COMPENSATION OF COMMISSIONERS. Notwithstanding Section 62.070, Water Code, the commission shall set the amount of the compensation, office and travel expenses, and other allowances for the commissioners, other district officers, and employees who are paid wholly from district money.

Added by Acts 2007, 80th Leg., R.S., Ch. 436, Sec. 3, eff. September 1, 2007.

Sec. 5001.024. NOTICE OF ELECTION. The secretary of the commission shall give notice of an election by posting or publishing the notice for at least 20 days before the date of the election.

Amended by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 13.0035(b), eff. September 1, 2007.

Sec. 5001.025. VACANCIES. (a) A vacancy in the office of a commissioner that occurs for any reason shall be filled by the remaining members of the commission except as provided by this section.(b) If three or more vacancies in commissioners' offices occur at the same time, a special election may be called as provided by Section 62.066, Water Code.

Amended by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 13.0035(b), eff. September 1, 2007.

Sec. 5001.026. REMOVAL FROM OFFICE. (a) A commissioner may be removed from office for malfeasance or nonfeasance in office by unanimous vote of the commissioners court of Aransas County after a hearing.(b) Appeal from a judgment of removal may be taken to a district court in Aransas County. The court shall try the case de novo.

Amended by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 13.0035(b), eff. September 1, 2007.

SUBCHAPTER B. DISTRICT PROMOTION AND DEVELOPMENT FUNDSec. 5001.051. DEFINITION. In this subchapter, "fund" means a promotion and development fund created by the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 436, Sec. 4, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 13.0035(c), eff. September 1, 2007.

Sec. 5001.052. AUTHORITY TO CREATE FUND. The district may create a promotion and development fund.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 5001.053. LIMITATION ON DEPOSITS TO FUND. The district may deposit to the credit of the fund not more than five percent of its gross income from operations in a calendar year.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 5001.054. SEPARATE FUND. (a) Money in the promotion and development fund shall be kept separate from all other funds and accounts of the district.(b) Money derived from the imposition of taxes may not be deposited to the credit of the fund.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 5001.055. AUTHORIZED EXPENDITURES OF MONEY IN FUND. Money in the fund may be spent by the commission, or as the commission may direct, to pay any expense connected with:(1) an activity or matter incidental to the advertising, development, or promotion of the district or a port, waterway, harbor, or terminal of the district;(2) the furtherance of the general welfare of the district or a facility of the district; or(3) the improvement of the district's relations with a steamship or rail line, a shipper, a consignee of freight, a government official, or another person interested or thought to be interested in a port, waterway, harbor, or terminal of the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 5001.056. CONTROL OVER FUND AND EXPENDITURES. The commission:(1) has exclusive control over the fund; and(2) is fully responsible for auditing, approving, and safeguarding each expenditure of money from the fund.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 5001.057. DUTIES OF COUNTY AUDITOR IN RELATION TO FUND. (a) The county auditor shall exercise the auditor's usual supervision and control to ensure that the commission complies with Section 5001.053.(b) The county auditor may not audit expenditures from the fund but is entitled to receive a monthly statement that shows with respect to each expenditure:(1) the date of the expenditure;(2) the amount of the expenditure;(3) the person or entity who received the expenditure; and(4) the general purpose of the expenditure.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 5001.058. EFFECT OF FUND ON OTHER EXPENDITURES. The creation of the fund or an expenditure of money from the fund does not affect the payment of any expense that is customarily approved, audited, or paid out of the regular funds of the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. PROPERTY MANAGEMENTSec. 5001.101. PURCHASE OR LEASE OF PROPERTY. The district may purchase or lease property in the same manner as a county.

Added by Acts 2007, 80th Leg., R.S., Ch. 436, Sec. 5, eff. September 1, 2007.



CHAPTER 5002. PORT FREEPORT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 5. TRANSPORTATION

SUBTITLE A. NAVIGATION DISTRICTS AND PORT AUTHORITIES

CHAPTER 5002. PORT FREEPORT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 5002.001. DEFINITIONS. In this chapter:

(1) "Board" means the port commission of the district.

(2) "Commissioner" means a port commission member.

(3) "District" means Port Freeport.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.050, eff. September 1, 2009.

Sec. 5002.002. NATURE AND PURPOSE OF DISTRICT. The district is

created under Section 59, Article XVI, Texas Constitution, to

make improvements for the navigation of inland and coastal

waters, and for the preservation and conservation of inland and

coastal waters for navigation and for control and distribution of

storm and flood waters of rivers and streams in aid of

navigation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5002.003. LEGISLATIVE FINDINGS. All property situated in

the district and subject to taxation will benefit from the

improvements to be constructed by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5002.004. DISTRICT TERRITORY. The district is composed of

the territory in Brazoria County described by Section 1, Chapter

55, Acts of the 40th Legislature, 1st Called Session, 1927, as

that territory may have been modified under:

(1) Section 3, Chapter 103, Acts of the 41st Legislature, 1st

Called Session, 1929 (Article 8263a, Vernon's Texas Civil

Statutes), on or after May 23, 1929, and before August 30, 1971;

(2) Section 3a, Chapter 103, Acts of the 41st Legislature, 1st

Called Session, 1929 (Article 8263a, Vernon's Texas Civil

Statutes), on or after May 16, 1951, and before August 30, 1971;

(3) Subchapter H, Chapter 62, Water Code; or

(4) other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 5002.051. PORT COMMISSION; TERM; ELECTION. (a) The

district is governed by an elected board consisting of six

commissioners.

(b) Commissioners serve staggered six-year terms.

(c) An election shall be held in the district every two years to

elect two commissioners.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.051, eff. September 1, 2009.

Sec. 5002.052. NAVIGATION PRECINCTS. For the purpose of

electing commissioners, the district is divided into four

navigation precincts. The boundaries of the navigation precincts

are described by Section 4a, Chapter 55, Acts of the 40th

Legislature, 1st Called Session, 1927.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5002.053. ELECTION BY POSITION; QUALIFICATIONS. (a)

Commissioners are elected by position as follows:

(1) the commissioner elected for Position 1 is at large and must

reside in the district;

(2) the commissioners elected for Positions 2 and 3 must reside

in Navigation Precinct No. 1;

(3) the commissioner elected for Position 4 must reside in

Navigation Precinct No. 2;

(4) the commissioner elected for Position 5 must reside in

Navigation Precinct No. 3; and

(5) the commissioner elected for Position 6 must reside in

Navigation Precinct No. 4.

(b) Each commissioner must be a qualified voter of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5002.054. PLACING CANDIDATE ON BALLOT. A request for

placing the name of a candidate on the ballot must be filed with

the board's presiding officer and be:

(1) in writing and signed by the candidate; or

(2) in the form of a petition signed by at least 25 qualified

voters of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5002.055. ELECTION ADMINISTRATION; NOTICE OF ELECTION. (a)

The board shall make arrangements for each election.

(b) Notice of the election, signed by the board's presiding

officer or secretary, must be published once a week for two

consecutive weeks in a newspaper of general circulation within

the district. The first publication must occur not later than

the 14th day before the date of the election.

(c) All district voters may vote for candidates for commissioner

in all navigation precincts.

(d) The board shall declare the results of each election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5002.056. DATE COMMISSIONER TAKES OFFICE. A commissioner

shall take office on the appropriate date following the person's

election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5002.057. BOND. As a qualification for office, a

commissioner must post a bond in the amount of $10,000 that is:

(1) executed by the commissioner and by two solvent sureties or

by a surety company authorized to do business in this state; and

(2) approved by the county judge of Brazoria County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5002.058. VACANCIES. (a) Except as otherwise provided by

this section, if a vacancy occurs in the office of commissioner,

the board shall appoint a commissioner for the remainder of the

unexpired term.

(b) If more than two vacancies occur at the same time, the

remaining commissioners shall call a special election to fill the

vacancies.

(c) If the remaining commissioners fail to call the election

within 15 days after the date the vacancies occur, the judge or

judges of the district court or courts of the judicial district

in which the district is located, on the petition of a voter or

creditor of the district, may:

(1) order that an election be held, specifying the date of the

election;

(2) order the Brazoria County clerk to publish notice of the

election; and

(3) name the officers to hold the election.

(d) The returns of an election held by order of the district

judge or judges shall be made and filed in the office of the

clerk of the district court, and the clerk of the district court

shall declare the result of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5002.059. DISTRICT TREASURER. (a) The board shall appoint

from time to time a person to serve in the office of district

treasurer.

(b) The district treasurer shall perform the duties for the

district that were performed before September 1, 1999, by the

county treasurer of Brazoria County.

(c) Before receiving district money from any source, the

district treasurer shall execute a good and sufficient bond

payable to the board for the benefit of the district in an amount

set by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

SUBCHAPTER C. GENERAL FINANCIAL PROVISIONS

Sec. 5002.101. DEPOSITORY. (a) The board by resolution shall

designate a bank in Brazoria County as the district's depository.

(b) The designated bank serves as the depository for a term of

two years and until a successor depository has been selected.

(c) All money of the district shall be secured in the manner

provided for the security of county funds.

(d) The tax assessor and collector for Brazoria County or

another official performing the duties of tax assessor and

collector for the district shall:

(1) deposit all taxes collected for the district in the

depository bank designated as depository for Brazoria County; and

(2) promptly transfer and deposit the money to the district's

account in the district's depository.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5002.102. MAINTENANCE OF BOOKS, RECORDS, AND ACCOUNTS. The

district shall maintain the books, records, and accounts of the

district. The Brazoria County treasurer is not required to

maintain any books, records, or accounts for the district other

than as required by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.



CHAPTER 5003. CALHOUN PORT AUTHORITY

SPECIAL DISTRICT LOCAL LAWS CODETITLE 5. TRANSPORTATIONSUBTITLE A. NAVIGATION DISTRICTS AND PORT AUTHORITIESCHAPTER 5003. CALHOUN PORT AUTHORITYSUBCHAPTER A. GENERAL PROVISIONSSec. 5003.001. DEFINITIONS. In this chapter:(1) "Board" means the board of navigation commissioners of the port authority.(2) "Commissioner" means a board member.(3) "Port authority" means the Calhoun Port Authority.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.04, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.053, eff. September 1, 2009.

Sec. 5003.002. NATURE AND PURPOSE OF PORT AUTHORITY. The port authority is a navigation district. To the extent authorized by this chapter, the port authority is created to:(1) improve navigation in the port authority; and(2) maintain, develop, extend, and improve port facilities and wharf and dock facilities in the port authority.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.04, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.054, eff. September 1, 2009.

Sec. 5003.003. LEGISLATIVE FINDINGS. (a) The creation of the port authority is essential:(1) to accomplish the purposes of Section 59, Article XVI, Texas Constitution;(2) to the general welfare of this state; and(3) for the development of marine shipping.(b) All property in the port authority benefits from the creation of the port authority by the improvements to be constructed or acquired by the port authority in carrying out the port authority's purposes.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.04, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.055, eff. September 1, 2009.

Sec. 5003.004. PORT AUTHORITY TERRITORY. The port authority is composed of all the territory of Calhoun County, including all land and water areas of the county:(1) except for territory included in the West Side Calhoun County Navigation District as described in Volume H, pages 568-570, of the minutes of the Commissioners Court of Calhoun County; and(2) as that territory may have been modified under:(A) Section 3 or Section 3a, Chapter 103, Acts of the 41st Legislature, 1st Called Session, 1929 (Article 8263a, Vernon's Texas Civil Statutes), before August 30, 1971;(B) Subchapter H, Chapter 62, Water Code; or(C) other law.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.04, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.056, eff. September 1, 2009.

SUBCHAPTER B. PORT AUTHORITY ADMINISTRATIONSec. 5003.051. BOARD OF NAVIGATION COMMISSIONERS. The port authority is governed by a board of six commissioners.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.04, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.058, eff. September 1, 2009.

Sec. 5003.052. NAVIGATION PRECINCTS. (a) The board shall from time to time divide the port authority into six navigation commissioner precincts that are:(1) compact and contiguous; and(2) as nearly as practicable, of equal population.(b) The board shall complete any division of the port authority into new precincts not later than the 90th day before the date of the first election of commissioners from those precincts.(c) The voters of each precinct, in accordance with this subchapter, shall elect one commissioner.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.04, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.059, eff. September 1, 2009.

Sec. 5003.053. ELECTION; TERMS. (a) The six commissioners elected at the first election after a division of the port authority into new precincts under Section 5003.052 shall draw lots after the election to select three commissioners to serve two-year terms and three commissioners to serve four-year terms. Successor commissioners serve terms as provided by Subsection (b).(b) Except as provided by Subsection (a), commissioners are elected for staggered four-year terms at elections held each odd-numbered year on the uniform election date in May.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.04, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.060, eff. September 1, 2009.

Sec. 5003.054. PLACING CANDIDATE ON BALLOT; QUALIFICATIONS. (a) A person qualified under this section to be a candidate for the office of commissioner may file an application with the board to have the person's name placed on the ballot. The application must be filed not later than 5 p.m. of the 45th day before the election date for that office.(b) The application must include an affidavit made by the applicant under oath disclosing that the applicant is:(1) a bona fide resident of the precinct that the person seeks to represent; and(2) a qualified voter who owns real property in the area.(c) If the application is timely filed in proper form, the board shall place the applicant's name on the official ballot.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.04, eff. April 1, 2009.

Sec. 5003.055. VACANCY. (a) If a vacancy occurs on the board, a majority of the remaining commissioners shall appoint a successor to fill the vacancy for the remainder of the unexpired term.(b) For purposes of this chapter, the successor commissioner is treated as an elected commissioner.(c) The legislature finds that it is in the best interest of public welfare, general benefit, and the assurance of proper development of marine shipping that:(1) the commissioners be representatives of all areas of the port authority; and(2) if a commissioner no longer resides in the precinct from which elected, the commissioner's office is vacant.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.04, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.061, eff. September 1, 2009.

SUBCHAPTER C. POWERS AND DUTIESSec. 5003.101. GENERAL NAVIGATION DISTRICT POWERS. The port authority and the board, except as specifically restricted by this chapter, have the powers of government and may exercise the rights, powers, duties, privileges, and functions conferred by Chapter 60, 61, 62, or 63, Water Code, on a navigation district created under Section 59, Article XVI, Texas Constitution, that are appropriate to the accomplishment of the purposes stated in Subchapter A.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.04, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.062, eff. September 1, 2009.

Sec. 5003.102. AD VALOREM TAXES; BOND ELECTION. (a) If authorized by a majority vote of the port authority voters voting at an election held in the manner provided for a bond election under Subchapter F, Chapter 62, Water Code, the Commissioners Court of Calhoun County may:(1) impose maintenance taxes; or(2) issue tax bonds and impose taxes to pay for the bonds.(b) The commissioners court shall impose the tax for:(1) the maintenance of the port authority and its property, including facilities; and(2) the payment of the principal of and interest on all bonds or other indebtedness issued by the port authority.(c) The maximum tax rate for both maintenance and indebtedness purposes may not exceed a total of 15 cents on each $100 of taxable property in the port authority.(d) The Calhoun County tax assessor-collector shall assess and collect taxes imposed under this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.04, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.063, eff. September 1, 2009.

Sec. 5003.103. CHANGE OF PORT AUTHORITY NOT AUTHORIZED. The board may not by a vote change the port authority from a navigation district to any other type of district authorized by general law.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.04, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.064, eff. September 1, 2009.

Sec. 5003.104. LIMIT ON EMINENT DOMAIN POWER. The port authority may not exercise the power of eminent domain outside Calhoun County in an area in another navigation district without the consent of the other district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.04, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.065, eff. September 1, 2009.

Sec. 5003.105. AUTHORITY TO DESIGNATE INDUSTRIAL AREAS OR PLANT SITES; FINDINGS. (a) The board may adopt an order or resolution designating an area of land in the port authority that fronts on navigable water in the port authority as an industrial area or plant site for the aid of navigation. A defined area may not:(1) be located in the corporate limits of a municipality; or(2) exceed 1,000 yards in depth as measured from the shoreline.(b) A certified copy of an order or resolution adopted under Subsection (a) shall be filed and recorded in the deed records of Calhoun County. After the copy is filed, a municipality may not include any part of the defined area in its boundaries.(c) The board may adopt an order or resolution that removes all or part of a defined area from that designation if the board determines that:(1) the area is not suitable for or being used as an industrial area or plant site;(2) the area will not be suitable for or used as an industrial area or plant site within a reasonable time; and(3) the continued designation does not aid navigation.(d) A certified copy of an order or resolution adopted under Subsection (c) shall be filed and recorded in the deed records of Calhoun County. After the copy is filed, any restriction imposed under this section by the previous designation on the area is removed.(e) The legislature finds that the powers granted and restrictions imposed by this section are necessary:(1) for the proper exercise by the port authority of the powers granted by Section 59, Article XVI, Texas Constitution, and by this chapter; and(2) to promote and effect the navigation of the inland and coastal waters of the state.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.04, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.066, eff. September 1, 2009.



CHAPTER 5004. CYPRESS VALLEY NAVIGATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 5. TRANSPORTATION

SUBTITLE A. NAVIGATION DISTRICTS AND PORT AUTHORITIES

CHAPTER 5004. CYPRESS VALLEY NAVIGATION DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 5004.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Cypress Valley Navigation District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.002. NATURE OF DISTRICT. The district is a

navigation, conservation, and reclamation district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.003. LEGISLATIVE FINDINGS. (a) All land included in

the district will benefit from the exercise of the power

conferred by this chapter.

(b) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.004. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed to effect its purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.005. DISTRICT TERRITORY. The district is composed of

all the territory in the watershed of the Cypress River and its

tributaries in Harrison and Marion Counties as shown by the state

contour maps on file in the office of the Texas Commission on

Environmental Quality, unless the district's territory is

modified under:

(1) Section 3 or 3a, Chapter 103, Acts of the 41st Legislature,

1st Called Session, 1929 (Article 8263a, Vernon's Texas Civil

Statutes), after August 30, 1965, and before August 30, 1971;

(2) Subchapter H, Chapter 62, Water Code; or

(3) other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.006. EFFECT OF CHAPTER ON NORTHEAST TEXAS MUNICIPAL

WATER DISTRICT. It is recognized that the district boundaries

described by Section 5004.005 partly overlap an area in the

Northeast Texas Municipal Water District as created by Chapter

78, Acts of the 53rd Legislature, Regular Session, 1953 (Article

8280-147, Vernon's Texas Civil Statutes). This chapter does not

alter in any manner the rights, duties, privileges, powers, or

immunities of that district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 5004.051. COMPOSITION OF BOARD; TERMS. (a) All powers of

the district shall be exercised by a board consisting of 10

directors.

(b) Directors serve staggered terms of two years, with the terms

of:

(1) four directors expiring January 1 of even-numbered years;

and

(2) six directors expiring January 1 of odd-numbered years.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.052. QUALIFICATIONS FOR OFFICE. To be eligible for

appointment and to serve as a director, a person must:

(1) be at least 18 years of age;

(2) reside in the district and in Harrison or Marion County; and

(3) possess the qualifications of a juror.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.053. APPOINTMENT OF DIRECTORS. At least 10 but not

more than 30 days before the date on which a director's term of

office expires, the commissioners court of the county of

residence of the retiring director shall designate a successor.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.054. BOND. (a) Before assuming the director's duties,

each director shall execute a good and sufficient bond in the

amount of $1,000, payable to the county judges of Harrison and

Marion Counties, for the use and benefit of the district

conditioned on the faithful performance of the director's duties.

(b) The district shall pay the cost of the bond.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.055. FILING OF OATH. Before assuming the duties of

office, each director shall file with the board

secretary-treasurer a copy of the constitutional oath of office

taken by the director.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.056. VACANCIES. If a vacancy occurs on the board, the

commissioners court of the county of residence of the retiring

director shall fill the vacancy by appointment.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.057. COMPENSATION; EXPENSES. (a) A director may not

be paid for services as a director or as a member of a committee

authorized by the board.

(b) A director may be reimbursed for actual expenses incurred by

the director in performing a service for the district but only

from money raised in the director's county of residence.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.058. REMOVAL FROM OFFICE. (a) A director or officer

is subject to removal or suspension from office by the

affirmative vote of 10 directors for incompetence, official

misconduct, official gross negligence, habitual drunkenness, or

nonattendance at six consecutive regular meetings of the board.

(b) A director or officer may not be removed or suspended from

office until written charges are filed against the director or

officer and the director or officer is given an opportunity for a

fair hearing before the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.059. OFFICERS. (a) At the first board meeting in

January of each odd-numbered year, the board shall appoint by

board majority:

(1) from the directors, a presiding officer, an assistant

presiding officer, and a secretary-treasurer; and

(2) if considered proper, an assistant secretary and an

assistant treasurer.

(b) The assistant secretary and assistant treasurer:

(1) are not required to be directors; and

(2) may be granted limited powers by the bylaws.

(c) Officers serve two-year terms, except that the assistant

secretary and assistant treasurer, if appointed, hold office at

the pleasure of the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.060. MEETINGS. (a) All regular and special board

meetings shall be held as provided for by the bylaws.

(b) Notice of all regular and special board meetings shall be

given as required by the bylaws.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 5004.101. GENERAL POWERS AND DUTIES. The district has:

(1) the powers of government and the authority to exercise the

rights, privileges, and functions provided by this chapter; and

(2) all powers, rights, privileges, and functions conferred on

navigation districts created under Section 59, Article XVI, Texas

Constitution, and conferred on navigation districts by general

law, except as expressly limited by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.102. POWERS REGARDING CANALS, PORTS, WATERWAYS, AND

FACILITIES. The district may:

(1) promote, construct, maintain, operate, make practicable,

aid, and encourage the construction, maintenance, and operation

of navigable canals or waterways and all navigational systems or

facilities auxiliary to navigable canals or waterways, using the

natural bed and banks of the Cypress River and its tributaries

and of Caddo Lake where practicable;

(2) acquire, improve, extend, take over, construct, maintain,

repair, operate, develop, and regulate ports, levees, wharves,

docks, locks, warehouses, grain elevators, dumping facilities,

aids to navigation, or aids consistent with or necessary to the

operation or development of ports or waterways within the

district; and

(3) construct, extend, improve, repair, maintain, reconstruct,

own, use, and operate any facility of any kind necessary or

convenient to the exercise of the powers, rights, privileges, and

functions granted by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.103. BYLAWS AND RULES. The district may adopt bylaws

and rules for the management, control, and regulation of its

affairs.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.104. GIFT OR PURCHASE OF PROPERTY; EMINENT DOMAIN.

(a) In this section, "property" means property of any kind,

including a lighter, tug, barge, or other floating equipment of

any nature.

(b) If necessary or convenient to exercising a power, right,

privilege, or function conferred on the district by this chapter,

the district:

(1) by gift or purchase may acquire property or an interest in

property that is inside or outside the district boundaries; or

(2) by exercising the power of eminent domain may acquire

property or an interest in property that is inside the district

boundaries.

(c) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except that the

district is not required to give bond for appeal or bond for

costs in any judicial proceeding.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.105. SURPLUS PROPERTY. The district may sell or

otherwise dispose of property or an interest in property of any

kind that is not considered necessary to carrying on the business

of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.106. GENERAL AUTHORITY TO MAKE CONTRACTS AND EXECUTE

INSTRUMENTS. The district may make a contract or execute an

instrument necessary or convenient to exercising a power, right,

privilege, or function conferred on the district by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.107. CONTRACTS WITH UNITED STATES. The district may:

(1) enter into a contract with the United States, including a

contract to consummate or aid a navigation project approved or

undertaken by the United States; and

(2) assume and become responsible for an obligation of the

United States and enter into an agreement with the United States

to hold and save the United States free from damages due to the

construction and maintenance of navigation works in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.108. AUTHORITY TO SPEND MONEY FOR SEEKING COOPERATION.

The district may spend any amount reasonably necessary or

expedient for seeking cooperation from the federal government or

any other person in accomplishing the objects of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.109. COOPERATION WITH OTHER GOVERNMENTAL ENTITIES

CONCERNED WITH NAVIGATION ON BIG CYPRESS RIVER. The district

shall cooperate with each commission, agency, district, or other

governmental entity concerned with navigation on the Big Cypress

River to all practical extent.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.110. EMPLOYMENT OF OFFICERS AND EMPLOYEES. The

district may employ, prescribe the duties of, and set the

compensation of officers, attorneys, agents, and employees.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.111. PERMITS. The district shall obtain from the

Texas Commission on Environmental Quality any permit required by

general law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.112. AUTHORITY TO SUE AND BE SUED. The district may

sue and be sued in its corporate name.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.113. SEAL. The district may adopt and use a corporate

seal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.114. RED RIVER COMPACT. The district shall comply

with the Red River Compact. The creation of the district does

not affect the compact.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 5004.151. FORM OF ACCOUNTS; MAINTENANCE OF RECORDS; PUBLIC

INSPECTION. (a) The board shall keep complete and accurate

accounts conforming to approved methods of bookkeeping.

(b) The accounts and all contracts, documents, and records shall

be:

(1) kept at the district's office; and

(2) open to public inspection at all reasonable times.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.152. FILING COPIES OF AUDIT REPORT. Copies of the

audit report prepared under Subchapter G, Chapter 49, Water Code,

as required by Section 60.002 of that code, shall be filed:

(1) as required by Section 49.194, Water Code; and

(2) with the county clerks of Harrison and Marion Counties.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.153. PROCEDURE FOR DISTRIBUTION OF MONEY. District

money shall be distributed only by check, voucher, draft, order,

or other written instrument signed by a person authorized by

board resolution to sign the instrument.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.154. BOND OF CERTAIN OFFICERS, AGENTS, AND EMPLOYEES.

(a) Each officer, agent, or employee of the district who is

charged with the collection, custody, or payment of district

money shall give bond conditioned on the faithful performance of

the person's duties and accounting for all money and property of

the district coming into the person's hands.

(b) The bond must be in a form and manner and with a surety

authorized to do business in this state approved by the board.

(c) The district shall pay the premium on the bond and charge

the premium as an operating expense.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.155. AUTHORITY TO BORROW MONEY, ACCEPT GRANTS, AND

ISSUE ASSOCIATED REVENUE BONDS. The district may:

(1) borrow money for its corporate purpose consistent with the

constitution and general laws of this state;

(2) borrow money or accept a grant from the United States or

from a corporation or agency created or designated by the United

States and, in connection with the loan or grant, enter into any

agreement the United States or the corporation or agency

requires; and

(3) issue bonds payable from revenue only for the money borrowed

under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.156. AUTHORITY TO BORROW MONEY FOR CURRENT EXPENSES;

EVIDENCE OF OBLIGATION. (a) The board may:

(1) borrow money for current expenses; and

(2) evidence the borrowed money by notes or warrants payable not

later than the close of the calendar year for which the loan is

made.

(b) The total amount of the notes or warrants may not exceed the

anticipated revenue.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.157. NO AUTHORITY FOR AD VALOREM TAX. This chapter

does not authorize the imposition of ad valorem taxes on any

property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 5004.201. DEFINITION. In this subchapter, "net revenue"

means the gross revenue derived from the operation of the

improvements and facilities of the district the income of which

is pledged to the payment of district bonds less the reasonable

expense of maintaining and operating those improvements and

facilities, including necessary repair, upkeep, and insurance

expenses for those improvements and facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.202. AUTHORITY TO ISSUE BONDS. (a) To provide money

for any of the purposes provided by this chapter or other laws

relating to navigation districts, the board may:

(1) issue district bonds that are secured solely by a pledge of

and payable from the net revenue derived from the operation of

all or a designated part of the improvements and facilities of

the district then in existence or to be constructed or acquired;

or

(2) issue district bonds secured by a pledge of all or part of

the proceeds of one or more contracts previously or subsequently

made or other revenue or income specified by board resolution.

(b) As long as bonds issued under Subsection (a)(1) are

outstanding, the board shall charge and collect fees, tolls, and

other charges sufficient to:

(1) pay all maintenance and operation expenses of the

improvements and facilities the income of which is pledged;

(2) pay the interest on the bonds as it accrues;

(3) pay the principal of the bonds as they mature; and

(4) make any other payments prescribed in the bond order or

resolution.

(c) All district bonds must be authorized by board resolution or

order.

(d) Bonds payable solely from net revenue may be issued without

an election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.203. PROVISIONS OF BOND RESOLUTION OR ORDER; AUTHORITY

TO ADOPT OR EXECUTE OTHER PROCEEDINGS OR INSTRUMENTS. (a) In

the resolution or order adopted by the board authorizing the

issuance of bonds payable from net revenue or from the proceeds

of a contract or contracts, the board may:

(1) provide for the flow of funds and the establishment and

maintenance of an interest and sinking fund, reserve funds, and

other funds;

(2) make any additional covenants for the bonds, the pledged

revenue, and the operation, maintenance, and upkeep of the

improvements and facilities the income of which is pledged,

including a provision for leasing all or part of the improvements

and facilities and the use or pledge of money derived from those

leases, as the board considers appropriate;

(3) prohibit the further issuance of bonds or other obligations

payable from the pledged net revenue;

(4) reserve the right to issue additional bonds to be secured by

a pledge of and payable from the net revenue on a parity with, or

subordinate to, the lien and pledge in support of the bonds being

issued, subject to any conditions provided by the resolution or

order; or

(5) include any other provision or covenant, as determined by

the board, that is not prohibited by the Texas Constitution or

this chapter.

(b) The board may adopt and execute any other proceeding or

instrument necessary or convenient to issue the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.204. FORM OF BONDS. District bonds must:

(1) be issued in the district's name;

(2) be signed by the presiding officer; and

(3) be attested by the secretary-treasurer.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.205. MATURITY. District bonds must mature not later

than 40 years after the date of their issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.206. USE OF BOND PROCEEDS. The board may appropriate

or set aside an amount of proceeds from the sale of any district

bonds for:

(1) the payment of interest expected to accrue during

construction of the improvements or facilities;

(2) reserve funds; and

(3) expenses incurred and to be incurred in the issuance, sale,

and delivery of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.

Sec. 5004.207. REFUNDING BONDS. (a) The board may issue

refunding bonds of the district to refund any outstanding

district bonds and accrued interest on those bonds.

(b) Refunding bonds may:

(1) be issued to refund more than one series or issue of the

outstanding bonds;

(2) combine the pledges for the outstanding bonds for the

security of the refunding bonds; and

(3) be secured by other or additional revenue.

(c) Refunding under this section may not impair the contract

rights of the holders of any of the outstanding bonds that are

not to be refunded.

(d) Refunding bonds must be authorized by board resolution or

order and be executed and mature as provided by this chapter for

original bonds.

(e) The comptroller shall register the refunding bonds on

surrender and cancellation of the bonds to be refunded.

(f) Instead of issuing bonds to be registered on the surrender

and cancellation of the bonds to be refunded, the district, in

the resolution or order authorizing the issuance of the refunding

bonds, may provide for the sale of the refunding bonds and the

deposit of the proceeds in the place or places at which the bonds

to be refunded are payable. In that case, the refunding bonds

may be issued in an amount sufficient to pay the interest on the

bonds to be refunded to their option date or maturity date, and

the comptroller shall register the refunding bonds without the

surrender and cancellation of the bonds to be refunded.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.04, eff. April 1, 2009.



CHAPTER 5005. VICTORIA COUNTY NAVIGATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 5. TRANSPORTATION

SUBTITLE A. NAVIGATION DISTRICTS AND PORT AUTHORITIES

CHAPTER 5005. VICTORIA COUNTY NAVIGATION DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 5005.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of navigation and canal

commissioners of the Victoria County Navigation District.

(2) "District" means the Victoria County Navigation District.

Added by Acts 2007, 80th Leg., R.S., Ch.

1066, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD

Sec. 5005.051. COMPOSITION OF BOARD. The district is governed

by a board of five navigation and canal commissioners appointed

by the Commissioners Court of Victoria County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1066, Sec. 1, eff. June 15, 2007.



CHAPTER 5006. MATAGORDA COUNTY NAVIGATION DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 5. TRANSPORTATION

SUBTITLE A. NAVIGATION DISTRICTS AND PORT AUTHORITIES

CHAPTER 5006. MATAGORDA COUNTY NAVIGATION DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 5006.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of navigation and canal

commissioners of the district.

(2) "Commissioner" means a member of the board.

(3) "District" means the Matagorda County Navigation District

No. 1.

Added by Acts 2009, 81st Leg., R.S., Ch.

589, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 5006.051. BOARD OF COMMISSIONERS; TERM; ELECTION. (a) The

district is governed by a board consisting of five commissioners

elected at large.

(b) Commissioners serve staggered six-year terms, with the terms

of one or two commissioners expiring on November 30 of each

even-numbered year.

(c) An election shall be held in the district every two years on

the uniform election date in November to elect one or two

commissioners.

Added by Acts 2009, 81st Leg., R.S., Ch.

589, Sec. 1, eff. June 19, 2009.



CHAPTER 5201. GALVESTON COUNTY ROAD DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 5. TRANSPORTATION

SUBTITLE B. ROAD AND ROAD UTILITY DISTRICTS

CHAPTER 5201. GALVESTON COUNTY ROAD DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 5201.001. DEFINITION. In this chapter, "district" means

Galveston County Road District No. 1.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.04, eff. April 1, 2007.

Sec. 5201.002. NATURE OF DISTRICT. (a) Galveston County Road

District No. 1 is a defined road district created under Section

52, Article III, Texas Constitution, to:

(1) construct, maintain, or operate macadamized, graveled, or

paved roads and turnpikes; or

(2) aid an activity described by Subdivision (1).

(b) The district is a body corporate and a taxing district under

the constitution and laws of this state.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.04, eff. April 1, 2007.

Sec. 5201.003. LEGISLATIVE FINDINGS. The legislature finds that

all land and other property in the district will benefit from:

(1) the creation of the district; and

(2) the construction, acquisition, and maintenance of the

improvements and facilities authorized by this chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.04, eff. April 1, 2007.

Sec. 5201.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2, Chapter 66,

Acts of the 55th Legislature, Regular Session, 1957, as that

territory may have been modified under other law.

(b) The Commissioners Court of Galveston County may redefine the

boundaries of the district contained in Section 2, Chapter 66,

Acts of the 55th Legislature, Regular Session, 1957, to correct

any error or omission in those boundaries.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.04, eff. April 1, 2007.

Sec. 5201.005. GENERAL POWER OF DISTRICT. (a) In this section,

"road facility" means:

(1) a causeway, bridge, or tunnel;

(2) an immediate approach or a necessary fixture, accessory, or

equipment for a facility described by Subdivision (1); or

(3) any combination of those facilities described by Subdivision

(1) or (2).

(b) The district may construct, acquire, improve, operate, or

maintain a road facility:

(1) in the district;

(2) from a point in the district to a point outside of the

district in Galveston County; or

(3) from a point in the district in, over, through, or under the

Gulf of Mexico or a bay or inlet opening into the gulf to a point

outside of the district and located in another county.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.04, eff. April 1, 2007.

Sec. 5201.006. APPLICABILITY OF CERTAIN OTHER LAW. (a) To the

extent it can be made applicable, Chapter 284, Transportation

Code, applies to:

(1) the issuance of bonds under this chapter; and

(2) the operation and maintenance of a road facility

constructed, acquired, or improved as provided by Section

5201.005.

(b) The district has all the rights, powers, and duties over a

road facility authorized by Section 5201.005 as are granted to or

imposed on a county by Chapter 284, Transportation Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.04, eff. April 1, 2007.

SUBCHAPTER B. BONDS

Sec. 5201.051. GENERAL AUTHORITY TO ISSUE BONDS. (a) The

district may issue bonds to:

(1) construct, maintain, and operate macadamized, graveled, or

paved roads and turnpikes; and

(2) aid an activity described by Subdivision (1).

(b) The Commissioners Court of Galveston County may issue bonds

for the district in the same manner as provided by general law

for road district bonds.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.04, eff. April 1, 2007.

Sec. 5201.052. USE OF BOND PROCEEDS LIMITED. The proceeds of

bonds issued under this chapter may be spent only for the

construction, acquisition, improvement, operation, or maintenance

of a road facility as authorized by Section 5201.005.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.04, eff. April 1, 2007.

Sec. 5201.053. SECURITY FOR BONDS. Bonds issued under this

chapter may be secured by:

(1) solely a pledge of revenues, in the manner and to the extent

prescribed for a county by Chapter 284, Transportation Code;

(2) a pledge of, and making the bonds payable from, an ad

valorem tax authorized by Section 52(b), Article III, Texas

Constitution;

(3) designating a portion of the bonds to be secured solely by a

pledge of revenues as provided by Subdivision (1) and a portion

of the bonds to be secured by a pledge of an ad valorem tax as

provided by Subdivision (2); or

(4) a combination of the methods prescribed by Subdivisions (1)

and (2) through which all of the bonds are to be supported and

secured by a pledge of revenue and ad valorem tax, in the manner

and to the extent prescribed for a county by Chapter 284,

Transportation Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.04, eff. April 1, 2007.

Sec. 5201.054. AUTHORITY TO ISSUE AD VALOREM TAX BONDS. (a)

Bonds wholly or partly supported by an ad valorem tax may be

issued only if approved by a two-thirds vote of the qualified

voters of the district voting at an election held for that

purpose.

(b) The district may impose an ad valorem tax to pay bonds

issued under this chapter as authorized by Section 52(b), Article

III, Texas Constitution.

(c) A hearing is not required on a petition for a bond election

under this section.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.04, eff. April 1, 2007.

Sec. 5201.055. AUTHORITY TO ISSUE REVENUE BONDS. The district

may issue bonds payable solely from revenue without:

(1) a petition for a bond election; or

(2) an election.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.04, eff. April 1, 2007.

Sec. 5201.056. MATURITY. Bonds issued under this chapter must

mature not later than 40 years after their date of issuance.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.04, eff. April 1, 2007.

SUBCHAPTER C. TAXES

Sec. 5201.101. AUTHORITY TO IMPOSE MAINTENANCE TAX. (a) If

approved by a two-thirds vote of the qualified voters of the

district voting at an election held for that purpose, the

Commissioners Court of Galveston County may impose an annual ad

valorem tax at a rate not to exceed 20 cents on each $100

valuation of taxable property in the district for the maintenance

of the district's improvements and facilities.

(b) An election under Subsection (a):

(1) does not require a petition;

(2) must be held in the same manner prescribed for a bond

election; and

(3) may be held at the same time as a bond election.

(c) Subsequent elections may be held on increasing, reducing, or

abating a maintenance tax not to exceed the limits prescribed by

Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.04, eff. April 1, 2007.






TITLE 6. WATER AND WASTEWATER

CHAPTER 6601. ANGLETON DRAINAGE DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE A. DRAINAGE DISTRICTS

CHAPTER 6601. ANGLETON DRAINAGE DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 6601.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Angleton Drainage District.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6601.002. NATURE OF DISTRICT. (a) The Angleton Drainage

District is a conservation and reclamation district re-created

under Section 59, Article XVI, Texas Constitution, for the

reclamation and drainage of the district's overflowed lands and

other lands needing drainage.

(b) The district is a municipal corporation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6601.003. LEGISLATIVE FINDINGS. The legislature finds

that:

(1) all land and other property included in the district is, and

will be, benefited by the district and by the improvements the

district will purchase, construct, or otherwise acquire;

(2) the district is created to serve a public use and benefit;

and

(3) the district is essential to accomplish the purposes of

Section 59, Article XVI, Texas Constitution.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6601.004. DISTRICT TERRITORY. The district is composed of

the territory described by Section 1, Chapter 9, Special Laws,

Acts of the 41st Legislature, 4th Called Session, 1930, as

referenced by Section 1, Chapter 43, Acts of the 57th

Legislature, 3rd Called Session, 1962, as that territory may have

been modified under:

(1) Section 6601.105 or its predecessor statute, Section 11,

Chapter 43, Acts of the 57th Legislature, 3rd Called Session,

1962;

(2) Chapter 4, Title 128, Revised Statutes, before August 30,

1971;

(3) Subchapter G, Chapter 53, Water Code, before September 1,

1995;

(4) Subchapter J, Chapter 49, Water Code; or

(5) other law.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. DISTRICT BOARD OF DIRECTORS

Sec. 6601.051. BOARD OF DIRECTORS. The board consists of three

directors.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6601.052. BALLOT APPLICATION DEADLINE. An application for

a place on the ballot for a directors election must be filed with

the secretary of the district not later than the 30th day before

the date of the election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6601.053. QUALIFICATIONS. A candidate for director must:

(1) be more than 21 years of age; and

(2) own land subject to taxation in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6601.054. MEETINGS. The board shall meet at:

(1) the Angleton City Hall at 7:30 p.m. on the first Tuesday in

February, May, August, and November of each year; or

(2) other times and places as decided by the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6601.055. ADDITIONAL DIRECTORS. (a) If territory is added

to the district and the board considers it advisable, the size of

the board may be increased to not more than five directors.

(b) If the size of the board is increased, the board shall

appoint the appropriate number of qualified persons to serve as

directors until successor directors are elected at the next

regular election of directors.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6601.056. SPECIAL ELECTION. (a) If the number of

directors is reduced to one, the remaining director shall call a

special election to fill the vacancies. If the remaining director

fails to call the special election before the 16th day after the

date the vacancies occur, the county judge of Brazoria County may

order a special election on petition of any resident of the

district.

(b) The election shall be conducted and notice shall be given in

the manner provided by Section 49.106, Water Code, for bond

elections of the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 6601.101. POWERS AND DUTIES. (a) To accomplish the

purposes of Section 6601.002(a), the district has all the rights,

powers, privileges, and duties conferred and imposed by general

law on fresh water supply districts created under Section 59,

Article XVI, Texas Constitution, including the power to conserve,

transport, and distribute fresh water.

(b) Repealed by Acts 2005, 79th Leg., Ch. 729, Sec. 2.02, eff.

April 1, 2007.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

729, Sec. 2.02, eff. April 1, 2007.

Sec. 6601.102. DISTRICT POWERS. (a) The district may

construct, acquire, improve, enlarge, extend, repair, maintain,

or replace all walls, dams, dikes, levees, embankments, canals,

drains, tanks, laterals, and pumps that the board considers

necessary to accomplish district purposes.

(b) The district may make, construct, or otherwise acquire

improvements in or outside district boundaries as necessary to

implement the powers granted by this chapter and general law.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6601.103. EMINENT DOMAIN. (a) Not by way of limitation,

the district may exercise the right of eminent domain to acquire

the right-of-way over and through private land, except property

used for cemetery purposes, as the board determines necessary for

making the district's canals, drains, ditches, levees, and other

improvements and the necessary outlets for those improvements.

The power of eminent domain is limited to Brazoria County.

(b) Right-of-way in a municipality may not be condemned without

the consent of the governing body of the municipality.

(c) The proceedings shall be in the name of the district and

under the direction of its board.

(d) An appeal of the findings and damage assessment by the

special commissioners does not suspend the work of the directors

in prosecuting the work in all of its details.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6601.104. COST OF RELOCATING PROPERTY. (a) In this

section, " sole expense" means the actual cost of relocating,

raising, lowering, rerouting, changing the grade of, or altering

the construction of a facility described in Subsection (b) in

providing comparable replacement without enhancement of the

facility, after deducting from that cost the net salvage value of

the old facility.

(b) If the district, in the exercise of the power of eminent

domain or relocation or another power granted under this chapter,

makes necessary the relocating, raising, rerouting, changing the

grade of, or altering the construction of a highway, a railroad,

an electric transmission line, telephone or telegraph properties

and facilities, or a pipeline, the necessary relocating, raising,

rerouting, changing of grade, or alteration of construction shall

be accomplished at the sole expense of the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6601.105. ADDITION OF TERRITORY TO DISTRICT. (a) In

addition to adding territory as provided by Subchapter J, Chapter

49, Water Code, the district may add territory as provided by

this section. Territory added to the district need not be

contiguous to the district.

(b) The owner or owners of land may request by petition that the

board include the land in the district.

(c) A petition under Subsection (b) must be filed with the board

and describe the land to be added to the district. The

description may be by metes and bounds or by lot and block

number. The petition must be signed and executed in the manner

provided by law for the conveyance of real estate.

(d) The board shall hear and consider a petition filed under

this section. The board may add the land to the district if the

board considers the addition to be to the advantage of the

district.

(e) A petition granted under this section shall be filed and

recorded in the deed records of Brazoria County.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6601.106. MOSQUITO HAZARD. (a) The legislature finds that

to properly drain and reclaim overflowed lands and other lands

needing drainage within the district and to restore and preserve

its waters for beneficial use, it is necessary to reduce and

alleviate the mosquito hazard existing in and around the lands

needing drainage.

(b) The board may purchase the equipment and supplies necessary

to conduct mosquito control work and may pay for the labor

necessary to operate and maintain the equipment from money

available for that purpose.

(c) If the board determines that an election should be held to

impose a tax for mosquito control work, the tax must be:

(1) submitted to the voters in a separate proposition from any

bond tax, maintenance tax, or other tax of the district

considered at the same election; and

(2) authorized in the manner provided by Section 49.107, Water

Code.

(d) The board may enter into a contract with a person, firm,

partnership, or corporation as necessary to obtain and provide

mosquito control. All available revenue accruing from the

mosquito control may be used to defray the cost of the control.

(e) Section 311.005(2), Government Code (Code Construction Act),

does not apply to this section.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6601.107. AWARD OF CONTRACTS. A contract for the making or

construction of a district improvement and all necessary work

related to the improvement shall be awarded to the lowest

responsible bidder in the manner provided by Article 7919,

Revised Statutes, as amended, if the cost exceeds $2,000.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER D. BONDS AND TAXES

Sec. 6601.151. LIMITATION ON DEBT. The total principal amount

of bonds that the district may have outstanding at any time may

not exceed 10 percent of the assessed value of all taxable

property in the district according to the most recent certified

appraisal roll of the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6601.152. APPROVAL BY TEXAS COMMISSION ON ENVIRONMENTAL

QUALITY. Before the district spends any money received from the

sale of its bonds, the district must submit the plans and

specifications of the proposed improvements to the Texas

Commission on Environmental Quality for approval. If any

substantial changes are made in the plans, the changes must also

be submitted to the commission for approval.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6601.153. CONTINUATION OF PREVIOUS MAINTENANCE TAX. The

district may continue to levy a maintenance tax authorized by

Chapter 9, Special Laws, Acts of the 41st Legislature, 4th Called

Session, 1930.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6601.154. DISTRICT TAX ASSESSOR AND COLLECTOR. The

assessor and collector of taxes for Brazoria County is the

assessor and collector of taxes for the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 6602. BRAZORIA COUNTY DRAINAGE DISTRICT NUMBER FIVE

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE A. DRAINAGE DISTRICTS

CHAPTER 6602. BRAZORIA COUNTY DRAINAGE DISTRICT NUMBER FIVE

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 6602.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Brazoria County Drainage District

Number Five.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.05, eff. April 1, 2009.

Sec. 6602.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district under Section 59, Article

XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.05, eff. April 1, 2009.

Sec. 6602.003. LEGISLATIVE FINDINGS. The legislature finds

that:

(1) providing the district with the powers authorized by Section

59, Article XVI, Texas Constitution, benefits the citizens and

property in the district;

(2) all property in the district benefits;

(3) all property the district benefits is included in the

district; and

(4) the district is essential to accomplish the purposes of

Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.05, eff. April 1, 2009.

Sec. 6602.004. DISTRICT TERRITORY. The district is composed of

the territory described by Section 1, Chapter 36, Acts of the

41st Legislature, 1st Called Session, 1929, as that territory may

have been modified under:

(1) Subchapter I, Chapter 56, Water Code, before September 1,

1995;

(2) Subchapter J, Chapter 56, Water Code;

(3) Subchapter J, Chapter 49, Water Code; or

(4) other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.05, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT BOARD OF DIRECTORS

Sec. 6602.051. BOARD OF DIRECTORS. (a) The board consists of

three directors.

(b) The board has all the powers conferred on a board of

directors under Chapter 56, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.05, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 6602.101. GENERAL POWERS AND DUTIES. The district has the

rights, powers, privileges, and duties of a drainage district

created under Section 59, Article XVI, Texas Constitution,

including the right to:

(1) impose taxes; and

(2) issue bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.05, eff. April 1, 2009.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 6602.151. DEPOSITING REVENUE. (a) Tax collections, after

deductions of discounts and fees for collecting taxes, shall be

deposited in the depository of the district. The collections may

be withdrawn as directed by the board.

(b) All other district income shall be deposited in the district

depository.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.05, eff. April 1, 2009.

Sec. 6602.152. RESPONSIBILITY FOR DISTRICT MONEY. (a) The

board is responsible for all money the district receives.

(b) The county judge does not have a duty to countersign any

warrants or checks. The county treasurer and the county auditor

do not have a duty to perform any services for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.05, eff. April 1, 2009.

SUBCHAPTER E. TAXES

Sec. 6602.201. IMPOSITION OF TAXES. Not later than October 1 of

each year, for the benefit of the district, the board shall:

(1) impose a tax on all property subject to taxation in the

district to:

(A) meet the requirements of district bonds; and

(B) provide for district maintenance and operating expenses; and

(2) immediately certify the tax rate to the assessor-collector

of Brazoria County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.05, eff. April 1, 2009.

Sec. 6602.202. TAX ASSESSOR-COLLECTOR. (a) The tax

assessor-collector of Brazoria County is the tax

assessor-collector for the district.

(b) The tax assessor-collector shall charge and deduct from

payments to the district amounts for the tax assessor-collector's

services as may be agreed on by the tax assessor-collector and

the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.05, eff. April 1, 2009.



CHAPTER 6603. BROOKSHIRE-KATY DRAINAGE DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE A. DRAINAGE DISTRICTSCHAPTER 6603. BROOKSHIRE-KATY DRAINAGE DISTRICTSUBCHAPTER A. GENERAL PROVISIONSSec. 6603.001. DEFINITIONS. In this chapter:(1) "Board" means the board of supervisors of the district.(2) "District" means the Brookshire-Katy Drainage District.(3) "Supervisor" means a member of the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.05, eff. April 1, 2009.

Sec. 6603.002. NATURE OF DISTRICT. The district is:(1) a conservation and reclamation district created and incorporated in Waller County under Section 59, Article XVI, Texas Constitution, for the sole purpose of the reclamation and drainage of the district's overflowed lands and other lands needing drainage;(2) a fresh water supply district; and(3) a municipal corporation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.05, eff. April 1, 2009.

Sec. 6603.003. FINDINGS OF BENEFIT AND PURPOSE. (a) The district is created to serve a public use and benefit.(b) All land and other property included in the district will benefit from the creation of the district and the improvements the district will purchase, construct, or otherwise acquire.(c) The district is essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.05, eff. April 1, 2009.

Sec. 6603.004. DISTRICT TERRITORY. (a) The district is composed of the territory described by Section 1, Chapter 203, Acts of the 57th Legislature, Regular Session, 1961 (Article 8280-249, Vernon's Texas Civil Statutes), as that territory may have been modified under:(1) Subchapter J, Chapter 49, Water Code; or(2) other law.(b) The legislature finds that the boundaries of the district as described by Section 1, Chapter 203, Acts of the 57th Legislature, Regular Session, 1961 (Article 8280-249, Vernon's Texas Civil Statutes), and the field notes relating to those boundaries form a closure. A mistake in the field notes or in copying the field notes in the legislative process does not affect:(1) the district's organization, existence, or validity;(2) the district's authority to take any action authorized by this chapter and the general laws; or(3) the legality or operation of the district or the board.(c) It is the intention of the legislature that all land included in the district as created in 1961 be included in the boundaries of the district as described by Section 1, Chapter 203, Acts of the 57th Legislature, Regular Session, 1961 (Article 8280-249, Vernon's Texas Civil Statutes).

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.05, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT BOARD OF SUPERVISORSSec. 6603.051. COMPOSITION OF BOARD. The board consists of five supervisors.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.05, eff. April 1, 2009.

Sec. 6603.052. QUALIFICATIONS. A candidate for supervisor must:(1) be at least 18 years of age;(2) own land subject to taxation in the district; and(3) reside in the area from which the candidate seeks election.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.05, eff. April 1, 2009.

Sec. 6603.053. SUPERVISORS ELECTION. (a) For the election of supervisors, the district is divided into five areas, numbered one to five.(b) Each candidate for supervisor must be designated on the official ballot according to the number of the area in which the candidate resides.(c) Each district voter is entitled to vote for candidates from all five areas.(d) The candidate from each area who receives the highest number of votes for supervisor is elected.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.05, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIESSec. 6603.101. GENERAL POWERS AND DUTIES. To accomplish the purposes of Section 6603.002(1), the district has all the rights, powers, privileges, and duties conferred and imposed by general law, including Chapters 49 and 53, Water Code, on fresh water supply districts created under Section 59, Article XVI, Texas Constitution, including the power to conserve, transport, and distribute fresh water.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.05, eff. April 1, 2009.

Sec. 6603.102. CONSTRUCTION OF DRAINAGE FACILITIES OR IMPROVEMENTS. (a) Except as provided by Subsection (b), a person may not construct drainage facilities or improvements on or to serve a tract of land in the district unless the district has approved the plans and specifications for the facilities or improvements.(b) Plans and specifications for drainage facilities or improvements located in the corporate limits or the extraterritorial jurisdiction of a municipality require only the approval of the municipality if:(1) the municipality's corporate limits are located in more than one county;(2) part of the municipality's corporate limits and extraterritorial jurisdiction in Waller County is located in the district;(3) the municipality has a population of less than 100,000; and(4) the drainage facilities or improvements are located outside district-owned property or facilities.(c) The district may adopt reasonable rules and set reasonable standards to provide for adequate drainage construction in accordance with standard engineering practices. The rules and standards may require the drainage plan to be generally compatible with the district's master plan.(d) The district by rule may establish procedures for:(1) the presentation of plans and specifications to the district; and(2) the review and disposition of the plans and specifications by the district.(e) The district, after review by its engineer, shall determine the cost of any drainage facilities or improvements and recommend to the appropriate governing body with jurisdiction over the subdivision that a surety bond or other approved security in that amount for the construction of drainage facilities or improvements be secured in the name of the governing body. If the governing body does not secure a bond, the district may secure a bond for the cost of construction of drainage facilities or improvements.(f) The district may refuse to approve plans and specifications if:(1) the plans and specifications do not comply with district rules; or(2) all applicable fees have not been paid.(g) This section does not apply to agricultural activity.(h) This section does not limit the authority or jurisdiction of a municipality or county to regulate plans and specifications for the construction of drainage facilities or improvements other than facilities owned or maintained by the district.(i) The district's rules and standards for the construction of drainage facilities or improvements do not apply to a facility or improvement not owned or maintained by the district in the corporate limits of a municipality unless the governing body of the municipality or county requires the person to submit the plans and specifications for drainage construction to the district.(j) The district may adopt rules to exempt from the requirements of this section a drainage facility or improvement on or to serve a tract of land in the district if the facility or improvement does not create an aggregate impervious area of more than one acre.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.05, eff. April 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.067, eff. September 1, 2009.

Sec. 6603.103. CONSISTENCY OF RULES. Rules adopted by the district must be consistent with Chapters 49 and 53, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.05, eff. April 1, 2009.

Sec. 6603.104. LIMIT ON EMINENT DOMAIN POWER. The district may not exercise its power of eminent domain outside the district without the express consent of the governing body of the municipality or the commissioners court of the county in which the territory being condemned is located.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.05, eff. April 1, 2009.

SUBCHAPTER D. TAXESSec. 6603.151. IMPOSITION OF TAXES. (a) Taxes shall be imposed under the provisions of the general laws applicable to fresh water supply districts, including Chapters 49 and 53, Water Code. The district must hold an election required for the imposition or increase of taxes in the manner provided by Section 49.107, Water Code.(b) The district may not impose taxes at a rate that exceeds 75 cents on the $100 valuation of taxable property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.05, eff. April 1, 2009.

Sec. 6603.152. DISTRICT TAX ASSESSOR AND COLLECTOR. (a) The assessor and collector of taxes for Waller County is the assessor and collector of taxes for the district.(b) For services to the district in assessing and collecting taxes for the district, the assessor and collector may deduct from all taxes collected on the current year's tax rolls an amount of money to which the board agrees, not to exceed the amount provided by the general laws relating to the imposition of ad valorem taxes.(c) For the collection of delinquent taxes, the assessor and collector may receive compensation in the same manner as the assessor and collector receives for collecting delinquent state and county taxes. The assessor and collector may not duplicate a charge made for costs of suit related to enforcement of state and county taxes.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.05, eff. April 1, 2009.

SUBCHAPTER E. ENFORCEMENTSec. 6603.201. CIVIL PENALTY. (a) A person who violates this chapter or a rule adopted under this chapter is liable to the district for a civil penalty of not less than $10 or more than $200 for each violation.(b) Each day a violation continues is a separate violation.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.05, eff. April 1, 2009.

Sec. 6603.202. INJUNCTIVE RELIEF. (a) The district may sue in a district court to enjoin a violation or threatened violation of this chapter or a rule adopted under this chapter.(b) The district may sue for injunctive relief and a civil penalty in the same proceeding.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.05, eff. April 1, 2009.

Sec. 6603.203. DAMAGES, COURT COSTS, AND ATTORNEY'S FEES. If the district sues to recover a civil penalty or for injunctive relief under this chapter, or to recover any fee or charge under this chapter, the court may include in any final judgment in favor of the district an award for damages, the recovery of court costs, and reasonable attorney's fees.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.05, eff. April 1, 2009.

Sec. 6603.204. PENALTIES CUMULATIVE. A penalty under this subchapter is in addition to any other penalty authorized by law.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.05, eff. April 1, 2009.



CHAPTER 6604. FORT BEND COUNTY DRAINAGE DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE A. DRAINAGE DISTRICTSCHAPTER 6604. FORT BEND COUNTY DRAINAGE DISTRICTSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 6604.001. DEFINITIONS. In this chapter:(1) "Commissioners court" means the Commissioners Court of Fort Bend County.(2) "District" means the Fort Bend County Drainage District.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 6604.002. NATURE OF DISTRICT. (a) The district is created under Section 59, Article XVI, Texas Constitution, for the reclamation and drainage of the district's overflowed lands and other lands needing drainage.(b) The creation of the district is essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 6604.003. DISTRICT TERRITORY. Unless the district territory has been modified under Subchapter J, Chapter 49, Water Code, or other law, the boundaries of the district are coextensive with the boundaries of Fort Bend County.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.03, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATIONText of section effective on April 01, 2011Sec. 6604.051. GOVERNING BODY. (a) The commissioners court is the governing body of the district and the agency through which the management and control of the district is administered.(b) The commissioners court may perform any act necessary to carry out the purposes of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 6604.052. DUTIES OF COUNTY OFFICIALS IN CONNECTION WITH DISTRICT; DISTRICT OFFICERS, EMPLOYEES, AND AGENTS. (a) The county judge, county commissioners, county tax assessor-collector, county treasurer, and county depository of Fort Bend County shall perform all duties in connection with the district that are required by law in connection with official matters for Fort Bend County.(b) The county auditor of Fort Bend County is the auditor for the district.(c) The commissioners court may employ a general manager for the district and any other agents, attorneys, engineers, and employees considered necessary in connection with the purposes of this chapter. All compensation for a person employed under this subsection may be payable from funds created under this chapter for the maintenance and operation of the district.(d) The commissioners court shall require the county tax assessor-collector, the county treasurer, and any other officers and employees, as designated by the commissioners court, to post bonds that are:(1) payable to the district in amounts determined by the commissioners court; and(2) conditioned on:(A) the faithful performance of their duties; and(B) paying over and accounting for all money and other things of value that belong to the district and come into their possession.(e) A bond required under Subsection (d) must be executed by a surety company authorized to do business in this state and is subject to the approval of the commissioners court. The district shall pay the premiums on the bond.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.03, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIESText of section effective on April 01, 2011Sec. 6604.101. GENERAL POWERS. (a) The district has the powers of government and the authority to exercise the rights, privileges, and functions provided by this chapter.(b) The district may perform any act necessary or proper to carry out a district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 6604.102. ACQUISITION OF PROPERTY; EMINENT DOMAIN. (a) The district:(1) by gift, devise, purchase, lease, or exercise of the power of eminent domain, may acquire inside the district an easement, right-of-way, or other property needed to carry on the work of the district; and(2) by exercise of the power of eminent domain or otherwise, may acquire outside the district an easement or right-of-way.(b) Before the district acquires by exercise of the power of eminent domain an easement or right-of-way outside the district, the acquisition must be unanimously approved by the entire commissioners court of the county in which the easement or right-of-way is located.(c) The district must exercise the power of eminent domain in the manner provided by Chapter 21, Property Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 6604.103. DISPOSAL OR LEASE OF DISTRICT PROPERTY. (a) The district may dispose of property or a property right that is not needed for a district purpose.(b) The district may lease property or a property right for a purpose that does not interfere with the district's use of the property.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 6604.104. GENERAL RECLAMATION AND DRAINAGE POWERS. The district may:(1) devise plans and construct works to reclaim land in the district;(2) provide drainage facilities for reclamation and drainage of the overflowed land and other land in the district that needs drainage;(3) acquire or construct outside the district properties or facilities that in the judgment of the commissioners court are necessary to facilitate drainage and reclamation of land in the district;(4) remove natural or artificial obstructions from streams or watercourses; and(5) clean, straighten, widen, or maintain streams, watercourses, or drainage ditches.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 6604.105. ARRANGEMENTS WITH UNITED STATES. (a) The district may cooperate with, contract with, or receive a grant, loan, or advancement from the United States to exercise a district power or to further a district purpose.(b) The district may contribute to the United States in connection with any project that is undertaken by the United States and affects or relates to a district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 6604.106. CONTRACTS AND COOPERATION WITH STATE AND POLITICAL SUBDIVISIONS. The district may cooperate and contract with this state or a political subdivision of this state to carry out a district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 6604.107. CONSTRUCTION ON PUBLIC LAND. (a) The district may construct works, ditches, canals, or other improvements over, across, or along:(1) a public stream, road, or highway; or(2) land belonging to this state.(b) A plan for an improvement under Subsection (a) on a state highway is subject to the approval of the Texas Department of Transportation.(c) A plan for an improvement under Subsection (a) on Texas Department of Criminal Justice land is subject to the approval of the Texas Board of Criminal Justice.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.03, eff. April 1, 2011.

SUBCHAPTER D. TAXESText of section effective on April 01, 2011Sec. 6604.151. AD VALOREM TAX FOR MAINTENANCE AND OPERATIONS. (a) The commissioners court may impose a tax at a rate not to exceed 25 cents on each $100 valuation of taxable property in the district to pay the cost of maintaining district property and operating the district.(b) The commissioners court may not impose the tax until the tax is authorized at an election:(1) called for that purpose by the commissioners court in the manner provided by Section 6604.205; and(2) at which a majority of the voters voting at the election vote in favor of the imposition of the tax.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 6604.152. TAX ASSESSOR-COLLECTOR. The county tax assessor-collector of Fort Bend County is the tax assessor-collector for the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.03, eff. April 1, 2011.

SUBCHAPTER E. BONDSText of section effective on April 01, 2011Sec. 6604.201. AUTHORITY TO ISSUE BONDS. The commissioners court may:(1) issue district bonds to finance carrying out any power or purpose granted by this chapter to the district; and(2) provide for the payment of the interest on the bonds as it accrues and for a sinking fund for the redemption of the bonds as they mature by imposing a tax on all taxable property in the district, as shown by the most recent certified appraisal roll of the district, at a rate sufficient for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 6604.202. LIMITATION ON DEBT. The total principal amount of bonds issued under Section 6604.201 that the district may have outstanding at any time may not exceed five percent of the assessed value of all taxable property in the district as shown by the most recent appraisal roll of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 6604.203. FORM OF BONDS. (a) A district bond issued under this chapter must be:(1) issued in the name of the district;(2) signed by the county judge of Fort Bend County; and(3) attested by the county clerk of Fort Bend County.(b) If the bond is issued with one or more interest coupons, the coupons must be signed by the county judge and the county clerk of Fort Bend County.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 6604.204. MATURITY. District bonds issued under Section 6604.201 must mature not later than 30 years after their date of issuance.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 6604.205. ELECTION FOR BONDS PAYABLE FROM TAXES. (a) The commissioners court may not issue district bonds under Section 6604.201 until the issuance of the bonds and the imposition of taxes to pay the principal of and interest on the bonds are authorized by a majority of the voters voting at an election called for that purpose.(b) The proposition for the issuance of district bonds may be submitted at any time the commissioners court considers proper.(c) Chapter 1251, Government Code, applies to a district bond election except to the extent of any conflict with this chapter.(d) If a majority of the voters voting at a district bond election vote in favor of the issuance of bonds and the imposition of taxes, the commissioners court may:(1) issue, sell, and deliver the bonds;(2) receive, use, and apply the proceeds for district purposes; and(3) impose taxes on all property subject to taxation in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 6604.206. ISSUANCE OF CERTAIN TIME WARRANTS PROHIBITED. The district may not issue time warrants payable from taxes.

Added by Acts 2009, 81st Leg., R.S., Ch. 1139, Sec. 1.03, eff. April 1, 2011.



CHAPTER 6605. BRAZORIA COUNTY DRAINAGE DISTRICT NO. 8

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE A. DRAINAGE DISTRICTS

CHAPTER 6605. BRAZORIA COUNTY DRAINAGE DISTRICT NO. 8

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 6605.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Brazoria County Drainage District No.

8.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.05, eff. April 1, 2009.

Sec. 6605.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district under Section 59, Article

XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.05, eff. April 1, 2009.

Sec. 6605.003. LEGISLATIVE FINDINGS. The legislature finds

that:

(1) providing the district with the powers authorized by Section

59, Article XVI, Texas Constitution, benefits the citizens and

property in the district;

(2) all property in the district benefits;

(3) all property the district benefits is included in the

district; and

(4) the district is essential to accomplish the purposes of

Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.05, eff. April 1, 2009.

Sec. 6605.004. DISTRICT TERRITORY. The district is composed of

the territory described by Section 1, Chapter 6, Special Laws,

Acts of the 41st Legislature, 4th Called Session, 1930, as that

territory may have been modified under:

(1) Subchapter I, Chapter 56, Water Code, before September 1,

1995;

(2) Subchapter J, Chapter 56, Water Code;

(3) Subchapter J, Chapter 49, Water Code; or

(4) other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.05, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT BOARD OF DIRECTORS

Sec. 6605.051. BOARD OF DIRECTORS. (a) The board consists of

three directors.

(b) The board has all the powers conferred on a board of

directors under Chapter 56, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.05, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 6605.101. GENERAL POWERS AND DUTIES. The district has the

rights, powers, privileges, and duties of a drainage district

created under Section 59, Article XVI, Texas Constitution,

including the right to:

(1) impose taxes; and

(2) issue bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.05, eff. April 1, 2009.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 6605.151. DEPOSITING REVENUE. (a) Tax collections, after

deductions of discounts and fees for collecting taxes, shall be

deposited in the depository of the district. The collections may

be withdrawn as directed by the board.

(b) All other district income shall be deposited in the district

depository.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.05, eff. April 1, 2009.

Sec. 6605.152. RESPONSIBILITY FOR DISTRICT MONEY. (a) The

board is responsible for all money the district receives.

(b) The county judge does not have a duty to countersign any

warrants or checks. The county treasurer and the county auditor

do not have a duty to perform any services for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.05, eff. April 1, 2009.

SUBCHAPTER E. TAXES

Sec. 6605.201. IMPOSITION OF TAXES. Not later than October 1 of

each year, for the benefit of the district, the board shall:

(1) impose a tax on all property subject to taxation in the

district to:

(A) meet the requirements of district bonds; and

(B) provide for district maintenance and operating expenses; and

(2) immediately certify the tax rate to the assessor-collector

of Brazoria County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.05, eff. April 1, 2009.

Sec. 6605.202. TAX ASSESSOR-COLLECTOR. (a) The tax

assessor-collector of Brazoria County is the tax

assessor-collector for the district.

(b) The tax assessor-collector shall charge and deduct from

payments to the district amounts for the tax assessor-collector's

services as may be agreed on by the tax assessor-collector and

the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.05, eff. April 1, 2009.



CHAPTER 6606. STARR COUNTY DRAINAGE DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE A. DRAINAGE DISTRICTS

CHAPTER 6606. STARR COUNTY DRAINAGE DISTRICT

In accordance with Acts 2009, 81st Leg., Ch. 353, Sec. 3, if the

creation of the district is not confirmed at a confirmation

election before September 1, 2011, this chapter expires on that

date.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 6606.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Starr County Drainage District.

Added by Acts 2009, 81st Leg., R.S., Ch.

353, Sec. 1, eff. September 1, 2009.

Sec. 6606.002. NATURE OF DISTRICT. The district is a drainage

district created in Starr County under Section 59, Article XVI,

Texas Constitution, subject to approval at a confirmation

election under Section 6606.102.

Added by Acts 2009, 81st Leg., R.S., Ch.

353, Sec. 1, eff. September 1, 2009.

Sec. 6606.003. FINDINGS OF BENEFIT AND PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the works and projects that are to be accomplished

by the district under powers conferred by Section 59, Article

XVI, Texas Constitution.

(c) The district is essential to accomplish the purposes of

Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

353, Sec. 1, eff. September 1, 2009.

Sec. 6606.004. DISTRICT TERRITORY. The district territory is

coextensive with the boundaries of Starr County, Texas.

Added by Acts 2009, 81st Leg., R.S., Ch.

353, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 6606.051. DIRECTORS. (a) The district is governed by a

board of five directors consisting of the Commissioners Court of

Starr County.

(b) Service on the board is an additional duty of office for a

member of the Commissioners Court of Starr County.

Added by Acts 2009, 81st Leg., R.S., Ch.

353, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 6606.101. GENERAL POWERS AND DUTIES. The district has all

rights, powers, privileges, functions, and duties provided by the

general law of this state applicable to a drainage district

created under Section 59, Article XVI, Texas Constitution,

including Chapters 49 and 56, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

353, Sec. 1, eff. September 1, 2009.

Sec. 6606.102. CONFIRMATION ELECTION. (a) The board shall hold

an election to confirm the creation of the district.

(b) Section 41.001(a), Election Code, does not apply to a

confirmation election under this section.

(c) Except as provided by this section, the confirmation

election must be conducted as provided by Sections 49.102(a)-(f),

Water Code, and the Election Code.

(d) The district is not required to elect directors at the

confirmation election.

Added by Acts 2009, 81st Leg., R.S., Ch.

353, Sec. 1, eff. September 1, 2009.

Sec. 6606.103. UTILITY PROPERTY EXEMPTION FROM IMPACT FEES,

STANDBY FEES, AND ASSESSMENTS. The district may not impose an

impact fee, standby fee, or assessment on the property, including

the equipment, rights-of-way, easements, facilities, or

improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2009, 81st Leg., R.S., Ch.

353, Sec. 1, eff. September 1, 2009.



CHAPTER 6607. WHARTON COUNTY DRAINAGE DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE A. DRAINAGE DISTRICTSCHAPTER 6607. WHARTON COUNTY DRAINAGE DISTRICTFor contingent expiration of this chapter, see Acts 2009, 81st Leg., R.S., Ch. 485, Sec. 3.SUBCHAPTER A. GENERAL PROVISIONSSec. 6607.001. DEFINITIONS. In this chapter:(1) "Board" means the district's board of directors.(2) "Director" means a member of the board.(3) "District" means the Wharton County Drainage District.

Added by Acts 2009, 81st Leg., R.S., Ch. 485, Sec. 1, eff. September 1, 2009.

Sec. 6607.002. NATURE OF DISTRICT. The district is a drainage district created in Wharton County under Section 59, Article XVI, Texas Constitution, subject to approval at a confirmation election under Section 6607.102.

Added by Acts 2009, 81st Leg., R.S., Ch. 485, Sec. 1, eff. September 1, 2009.

Sec. 6607.003. FINDINGS OF BENEFIT AND PURPOSE. (a) The district is created to serve a public use and benefit.(b) All land and other property included in the district will benefit from the works and projects that are to be accomplished by the district under powers conferred by Section 59, Article XVI, Texas Constitution.(c) The district is essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch. 485, Sec. 1, eff. September 1, 2009.

Sec. 6607.004. DISTRICT TERRITORY. The district territory is coextensive with the boundaries of Wharton County, Texas.

Added by Acts 2009, 81st Leg., R.S., Ch. 485, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 6607.051. DIRECTORS. (a) The district is governed by a board of five directors consisting of the Commissioners Court of Wharton County.(b) Service on the board is an additional duty of office for a member of the Commissioners Court of Wharton County.

Added by Acts 2009, 81st Leg., R.S., Ch. 485, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. POWERS AND DUTIESSec. 6607.101. GENERAL POWERS AND DUTIES. The district has all rights, powers, privileges, functions, and duties provided by the general law of this state applicable to a drainage district created under Section 59, Article XVI, Texas Constitution, including Chapters 49 and 56, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 485, Sec. 1, eff. September 1, 2009.

Sec. 6607.102. CONFIRMATION ELECTION. (a) The board shall hold an election to confirm the creation of the district.(b) Section 41.001(a), Election Code, does not apply to a confirmation election under this section.(c) Except as provided by this section, the confirmation election must be conducted as provided by Sections 49.102(a)-(f), Water Code, and the Election Code.(d) The district is not required to elect directors at the confirmation election.

Added by Acts 2009, 81st Leg., R.S., Ch. 485, Sec. 1, eff. September 1, 2009.



CHAPTER 6901. BAYVIEW MUNICIPAL UTILITY DISTRICT OF GALVESTON COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE B. FRESH WATER SUPPLY DISTRICTS

CHAPTER 6901. BAYVIEW MUNICIPAL UTILITY DISTRICT OF GALVESTON

COUNTY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 6901.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Bayview Municipal Utility District of

Galveston County, Texas.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6901.002. NATURE OF DISTRICT. The Bayview Municipal

Utility District of Galveston County is:

(1) a conservation and reclamation district established under

Section 59, Article XVI, Texas Constitution; and

(2) a fresh water supply district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6901.003. DECLARATION AND FINDINGS. (a) The legislature

declares that the district is:

(1) essential to the accomplishment of the purposes of Section

59, Article XVI, Texas Constitution; and

(2) a municipal corporation.

(b) The legislature finds that:

(1) the district is created to serve a public use and benefit;

and

(2) all land and other property included in the district are,

and will be, benefited by the creation of the district and the

improvements that the district purchases, constructs, or

otherwise acquires.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6901.004. TERRITORY OF DISTRICT. The district is composed

of the territory described by Section 1, Chapter 245, Acts of the

58th Legislature, Regular Session, 1963 (V.A.C.S. Art. 8280-287),

as that territory may have been modified under:

(1) Section 6901.058 or its predecessor statute, Section 5,

Chapter 245, Acts of the 58th Legislature, Regular Session, 1963

(V.A.C.S. Art. 8280-287);

(2) Chapter 4, Title 128, Revised Statutes, before August 30,

1971;

(3) Subchapter G, Chapter 53, Water Code, before September 1,

1995;

(4) Subchapter J, Chapter 49, Water Code; or

(5) other law.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 6901.051. GENERAL POWERS AND DUTIES. The district has all

the rights, powers, privileges, and duties conferred and imposed

by a general law of this state on a fresh water supply district

created under Section 59, Article XVI, Texas Constitution,

including Chapters 49 and 53, Water Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6901.053. BOARD OF DIRECTORS. The board consists of five

directors.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6901.054. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

boundaries of the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6901.055. LIMITATION ON LENGTH OF CERTAIN CONTRACTS. A

district contract for the purchase or sale of water may not

exceed 40 years.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6901.056. INSTALLMENT OF STREET LIGHTS. (a) After voter

approval, the district may:

(1) install, operate, and maintain street lighting within a

public utility easement or public right-of-way inside the

district's boundaries; and

(2) assess the cost of installing, operating, and maintaining

the street lighting as an additional charge in the monthly

billings of the district's customers.

(b) This section does not authorize the district to install,

operate, or maintain street lighting on a right-of-way that is

part of the designated state highway system.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6901.057. DISTRICT TAX ASSESSOR AND COLLECTOR. (a) The

board shall appoint a tax assessor and collector for the district

for a period not to exceed the term of office of the directors

making the appointment.

(b) The district's tax assessor and collector is not required to

be a resident or voter of the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6901.058. ADDITION OF TERRITORY TO DISTRICT. (a) In

addition to the method of adding territory to a district provided

by Subchapter J, Chapter 49, Water Code, the district may add

territory as provided by this section.

(b) The owner or owners of land may request by petition that the

board include the land in the district.

(c) A petition under Subsection (b) must be filed with the board

and describe the land to be added to the district. The

description may be by metes and bounds or by lot and block

number. The petition must be signed and executed in the manner

provided by law for the conveyance of real estate.

(d) The board shall hear and consider a petition filed under

this section. The board may add the land to the district if the

board considers the addition to be to the advantage of the

district.

(e) A petition granted under this section shall be filed and

recorded in the deed records of Galveston County.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6901.059. ACQUISITION OF IMPROVEMENTS. The district may

make, construct, or otherwise acquire improvements inside or

outside the district that are necessary or convenient to execute

a power granted to the district under this chapter or a general

law described in Section 6901.051.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6901.060. COST OF RELOCATING PROPERTY. (a) In this

section " sole expense" means the actual cost of the relocating,

raising, lowering, rerouting, changing the grade of, or altering

the construction of a facility described in Subsection (b) in

providing comparable replacement without enhancement of the

facility, after deducting from that cost the net salvage value of

the old facility.

(b) If the district, in the exercise of the power of eminent

domain or relocation or another power granted under this chapter,

makes necessary the relocating, raising, rerouting, changing the

grade of, or altering the construction of a highway, a railroad,

an electric transmission line, telephone or telegraph properties

and facilities, or a pipeline, the necessary relocating, raising,

rerouting, changing of grade, or alteration of construction shall

be accomplished at the sole expense of the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 6901.061. DEFINED AREAS. (a) Notwithstanding the

limitation on authorization based on acreage under Section

54.801(a), Water Code, the district may establish and administer

defined areas as provided by Subchapter J, Chapter 54, Water

Code.

(b) Under Section 52, Article III, Texas Constitution, the

district may construct, acquire, improve, maintain, or operate in

a defined area established under this section:

(1) macadamized, graveled, or paved roads; or

(2) improvements, including storm drainage, in aid of those

roads.

(c) The district may issue bonds or other obligations as

provided by Chapters 49 and 53, Water Code, to finance the

construction, acquisition, improvement, maintenance, or operation

of projects under Subsection (b).

(d) The district may impose an ad valorem tax on real property

in a defined area to pay the principal of or interest on bonds

issued under Subsection (c) to finance projects benefiting the

defined area.

(e) The district may not issue bonds or other obligations

secured wholly or partly by ad valorem taxes to finance a project

authorized by Subsection (b) unless the issuance is approved by a

vote of a two-thirds majority of the voters of the defined area

to be benefited by the project as provided by Subchapter J,

Chapter 54, Water Code, voting at an election called for that

purpose. The simple majority vote approval required by Section

54.808(a), Water Code, does not apply to an election under this

subsection.

(f) At the time of issuance, the total principal amount of bonds

or other obligations issued or incurred to finance projects

authorized by Subsection (b) benefiting a defined area may not

exceed one-fourth of the assessed value of the real property in

the defined area.

Added by Acts 2009, 81st Leg., R.S., Ch.

1069, Sec. 1, eff. June 19, 2009.



CHAPTER 6902. CRANE COUNTY WATER DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE B. FRESH WATER SUPPLY DISTRICTS

CHAPTER 6902. CRANE COUNTY WATER DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 6902.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Crane County Water District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district created under Section 59,

Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

accomplishment of the purposes stated in this chapter is for:

(1) the benefit of the people of this state; and

(2) the improvement of their property and industries.

(b) The district, in carrying out the purposes of this chapter,

will be performing an essential public function under the

constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.004. DISTRICT TERRITORY. The district includes all of

the territory in the boundaries of Crane County as the boundaries

of that county existed on January 1, 1985, and as the district

territory may have been modified under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.005. SUFFICIENT AUTHORITY FOR ENTITIES TO ACT. This

chapter provides sufficient authority to issue district bonds,

execute contracts and conveyances, and perform any other act or

procedure authorized under this chapter by the district, the City

of Crane, public agencies, special districts, and other political

subdivisions, without reference to other law or a restriction or

limitation contained in other law, except as specifically

provided by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 6902.051. COMPOSITION OF BOARD. The district is governed

by a board composed of five directors appointed by the

Commissioners Court of Crane County. The directors occupy

numbered places on the board, with the places numbered as Places

1, 2, 3, 4, and 5.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.052. TERMS. Each appointed director shall serve for a

term of two years, with the terms of the directors appointed to

occupy Places 1 and 2 expiring on June 1 of each even-numbered

year and the terms of the directors appointed to occupy Places 3,

4, and 5 expiring on June 1 of each odd-numbered year.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.053. QUALIFICATIONS FOR OFFICE. (a) To be eligible

for appointment as a director, a person must be:

(1) a qualified district voter; and

(2) a district resident.

(b) A director is eligible for reappointment.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.054. EX OFFICIO DIRECTORS. The county judge of Crane

County and the mayor of the City of Crane shall serve as ex

officio directors. The county judge and mayor are entitled to

attend all board meetings and participate in all board

proceedings but are not entitled to vote on matters before the

board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.055. VACANCY. The Commissioners Court of Crane County

by appointment shall fill a vacancy on the board for the

unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.056. REMOVAL FROM OFFICE. After reasonable notice and

a public hearing, the remaining members of the board may remove a

director from office for misfeasance, malfeasance, or wilful

neglect of duty. Reasonable notice and a public hearing are not

required if the director to be removed expressly waives the

notice and hearing in writing.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.057. QUORUM. Any three regular directors constitute a

quorum.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.058. BOARD RESOLUTIONS; VOTING REQUIREMENTS. (a) The

district shall act through resolutions adopted by the board.

(b) All regular directors are entitled to vote on matters before

the board.

(c) The affirmative vote of at least three of the regular

directors is necessary to adopt a resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.059. OFFICERS AND ASSISTANTS. (a) The board shall

elect a president, vice president, secretary, and treasurer at

the first meeting of the board in March of each year or at any

time necessary to fill a vacancy.

(b) The board shall elect the president and vice president from

among the directors. The president and vice president shall

serve for terms of one year.

(c) The offices of secretary and treasurer:

(1) may be held by one person; and

(2) are not required to be held by a director.

(d) The board may appoint as assistant board secretary one or

more persons who are not directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.060. OFFICER DUTIES. (a) The board president shall

preside at board meetings and perform other duties prescribed by

the board.

(b) The board secretary is the official custodian of the

minutes, books, records, and seal of the board and shall perform

other duties and functions prescribed by the board. An assistant

board secretary may perform any duty or function of the board

secretary.

(c) The board treasurer shall perform duties and functions

prescribed by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.061. MEETINGS. The board shall have regular meetings

at times specified by board resolution and shall have special

meetings when called by the board president or by any three

directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.062. PERSONAL LIABILITY OF DIRECTORS. A director is

not personally liable for any bond issued or contract executed by

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 6902.101. GENERAL POWERS. The district may exercise all

powers necessary or appropriate to carry out the purposes of this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.102. AUTHORITY TO SUE AND BE SUED. The district may

sue and be sued in the district's own name.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.103. SEAL. The board may adopt an official seal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.104. BYLAWS; RULES. The board may adopt and enforce

bylaws and rules.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.105. GIFTS AND GRANTS. The district may request and

accept any appropriation, grant, allocation, subsidy, guaranty,

aid, service, material, or gift from any person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.106. OFFICE. The district may operate and maintain an

office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.107. EMPLOYEES, AGENTS, AND OFFICERS. The district

may appoint and determine the duties, tenure, qualifications, and

compensation of the officers, employees, agents, and professional

advisors and counselors of the district, including financial

consultants, accountants, attorneys, architects, engineers,

appraisers, and financial experts the board considers necessary.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.108. WATER CONSERVATION PROGRAM. (a) In this

section, "program of water conservation" means the practices,

techniques, and technologies that will reduce water consumption,

reduce water loss or waste, improve efficiency in water use, or

increase water recycling and reuse so that a water supply is

available for future uses.

(b) The district shall adopt and implement a program of water

conservation consistent with rules and criteria adopted and

enforceable by the Texas Commission on Environmental Quality for

similarly situated districts in the region.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.109. WATER PERMITS. (a) The district may obtain

water appropriation permits and diversion permits from the Texas

Commission on Environmental Quality.

(b) The district may acquire water appropriation permits from

owners of permits by contract or otherwise.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.110. GENERAL AUTHORITY OF PUBLIC AGENCIES AND

POLITICAL SUBDIVISIONS TO CONTRACT WITH DISTRICT. A

municipality, public agency, special district, or other political

subdivision of the state, including the City of Crane, may enter

into a contract or agreement with the district for a water

supply, or for any purpose relating to the district's powers or

functions, on terms agreed to by the parties. Approval, notice,

consent, or an election is not required in connection with a

contract or agreement.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.111. CONTRACTS TO SUPPLY WATER. (a) The district may

contract with municipalities, public agencies, special districts,

other political subdivisions of the state, and other entities,

including the City of Crane, for supplying water to them. The

district may sell water inside or outside the boundaries of the

district.

(b) A contract with the City of Crane must provide that the city

will pay to the district a portion of any surplus revenue from

the operation of the city's water system.

(c) The district may contract with a municipality, public

agency, special district, or other political subdivision of the

state for the rental or leasing of or for the operation of the

water production, water field, water supply, water filtration or

purification, or water supply facilities of the entity on the

consideration agreed to by the district and the entity.

(d) A contract may include the terms and be for the time agreed

to by the parties.

(e) A contract may provide that it will continue in effect until

bonds specified in it and refunding bonds issued in lieu of those

bonds are paid.

(f) The district may contract with the City of Crane for the

operation of the district's water facilities by the City of

Crane. An election is not required in connection with the

contract.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.112. SOURCES FOR WATER; ACQUISITION OF LAND; STORAGE

CAPACITY. (a) The district may acquire or construct inside or

outside the district one or more reservoirs and any work, water

well, water field, pump, plant, transmission line, or other

facility necessary or useful to divert, impound, drill for,

store, treat, or transport water to the City of Crane and others

for municipal, domestic, industrial, mining, oil flooding, or

other useful purposes.

(b) The district may acquire land or an interest in land, inside

or outside the district, for any work, water well, water field,

pump, plant, or other facility necessary or useful to divert,

impound, drill for, store, treat, or transport water to the City

of Crane and others for municipal, domestic, industrial, mining,

oil flooding, or any other useful purpose.

(c) The district may lease, purchase, or otherwise acquire

rights in and to storage and storage capacity in any reservoir

constructed or to be constructed by any person.

(d) The district may develop or otherwise acquire underground

sources of water.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.113. ACQUISITION, DISPOSAL, AND MANAGEMENT OF

PROPERTY. The district may:

(1) acquire, own, rent, lease, accept, hold, or dispose of

property or an interest in property, including a right or

easement, by any means, including purchase, exchange, gift,

assignment, condemnation, sale, or lease, to perform a duty or

exercise a power under this chapter;

(2) sell, assign, lease, encumber, mortgage, or otherwise

dispose of property or an interest in property, and release or

relinquish a right, title, claim, lien, interest, easement, or

demand by public or private sale, with or without public bidding,

notwithstanding any other law;

(3) lease or rent any land, buildings, structures, or facilities

to carry out the purposes of this chapter; and

(4) manage, operate, or improve property.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.114. CONSTRUCTION CONTRACTS. (a) The district may

award a construction contract that requires an expenditure of

more than $5,000 only after publication of notice to bidders once

each week for two consecutive weeks in a newspaper of general

circulation in the district.

(b) The notice is sufficient if it states:

(1) the time and place for opening the bids;

(2) the general nature of the work to be done or the material,

equipment, or supplies to be purchased; and

(3) the place where the terms of bidding and copies of the plans

and specifications may be obtained.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.115. CONVEYANCE OF LAND TO DISTRICT. A municipality,

public agency, special district, or other political subdivision

of the state, including the City of Crane, may lease, sell, or

otherwise convey its land or an interest in land to the district

for consideration that the parties agree is adequate. Approval,

notice, consent, or an election is not required in connection

with a conveyance, contract, or agreement.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.116. SURPLUS PROPERTY. Subject to the terms of a

resolution or deed of trust authorizing or securing bonds issued

by the district, the district may sell, lease, rent, trade, or

otherwise dispose of property the board considers not needed for

district purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.117. EMINENT DOMAIN. (a) To carry out a power

conferred by this chapter, the district may exercise the power of

eminent domain to acquire the fee simple title to land or any

other interest in land and other property and easements,

including water rights, land, or any interest in land needed for

water fields, water wells, or reservoir and dam and flood

easements above the probable high water line around any

reservoirs inside or outside the district.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code.

(c) The board shall determine the amount and the type of the

interest in land, other property, and easements to be acquired.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.118. COST OF RELOCATING OR ALTERING PROPERTY. (a) In

this section, "sole expense" means the actual cost of the

relocating, raising, lowering, rerouting, or change in grade or

alteration of construction required under Subsection (b) to

provide a comparable replacement without enhancing the facility,

after deducting the net salvage value derived from the old

facility.

(b) If the district's exercise of eminent domain, police power,

or of another power conferred by this chapter requires

relocating, raising, lowering, rerouting, or changing the grade

of, or altering the construction of any railroad, electric

transmission, telegraph, or telephone line, conduit, pole,

property or facility, or pipeline, the action shall be

accomplished at the sole expense of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.119. RIGHTS-OF-WAY; EASEMENTS. The district has

necessary or useful rights-of-way and easements along, over,

under, and across all public, state, municipal, and county roads,

highways, and places for any of its purposes. The district shall

restore a facility used by the district to its previous condition

as nearly as possible at the sole expense of the district as

defined by Section 6902.118(a).

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 6902.151. TAX COLLECTION. The district shall contract with

Crane County to collect property taxes for the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.152. ADVISORY DUTIES OF CRANE COUNTY AUDITOR. The

Crane County auditor shall serve as an advisor to the district,

without remuneration, for the preparation of the district's

budget and the imposition of the district's property taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.153. DISTRICT MONEY. The district may acquire, hold,

use, and dispose of its money from any source.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.154. DEPOSITORY. (a) The board may select and shall

designate one or more banks inside or outside the district to

serve as the depository for the district's money.

(b) The district's money shall be deposited in the depository

designated by the board, except that:

(1) bond proceeds and money pledged to pay bonds, to the extent

provided in a resolution or trust indenture authorizing or

securing district bonds, may be deposited with another bank or

trustee named in the bond resolution or trust indenture; and

(2) money shall be remitted to each paying agent for the payment

of principal of and interest on the bonds.

(c) To the extent that money in a depository bank or trustee

bank is not insured by the Federal Deposit Insurance Corporation,

the money must be secured in the manner provided by law for the

security of county funds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.155. INVESTMENT OF DISTRICT MONEY. The board may

invest district money as determined by the board or in the manner

provided by a resolution or trust indenture authorizing or

securing district bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.156. DISTRICT FACILITIES EXEMPT FROM TAXATION AND

ASSESSMENT. The district is not required to pay a tax or

assessment on its facilities or any part of its facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER E. GENERAL BOND PROVISIONS

Sec. 6902.201. AUTHORITY TO ISSUE BONDS. (a) The district may

issue bonds to carry out any power provided by this chapter. The

bonds must be authorized by a board resolution.

(b) The bonds may be payable from and secured by revenue or

property taxes, or both revenue and property taxes, of the

district, in the manner and under the terms of the resolution

authorizing the issuance of the bonds.

(c) The district may issue bonds, provide for and secure the

payment of the bonds, and provide for the rights of the

bondholders, in the manner and to the extent permitted by this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.202. FORM OF BONDS. (a) A district bond must be:

(1) issued in the district's name;

(2) signed by the president or vice president;

(3) attested by the secretary; and

(4) bear the district seal.

(b) The district seal may be impressed or printed on the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.203. MATURITY. District bonds must mature not later

than 40 years after the date of their issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.204. ELECTION FOR BONDS PAYABLE FROM PROPERTY TAXES.

(a) The district may not issue bonds, except refunding bonds,

payable wholly or partly from property taxes unless the issuance

of the bonds is authorized by a majority of the district voters

at an election.

(b) The district may issue bonds not payable wholly or partly

from property taxes without an election.

(c) A bond election may be called by the board on a motion of

the board.

(d) A resolution calling a bond election must state:

(1) the time and each place for holding the election;

(2) the purpose for which the bonds are to be issued;

(3) the amount of the bonds;

(4) the form of the ballot; and

(5) other matters considered necessary or advisable by the

board.

(e) The board shall give notice of the election by publishing a

substantial copy of the resolution calling the election in a

newspaper with general circulation in the district once a week

for two consecutive weeks, with the first publication to be not

later than the 14th day before the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.205. BONDS SECURED BY REVENUE; ADDITIONAL BONDS. (a)

Bonds issued under this subchapter may be secured by a pledge of

all or part of the district's revenue, or by all or part of the

revenue of one or more district contracts or other revenue or

income specified by board resolution or a trust indenture

securing the bonds. The pledge may reserve the right, under

conditions specified by the pledge, to issue additional bonds

that will be on a parity with or subordinate to the bonds being

issued.

(b) The district may issue bonds secured by both property taxes

and revenue of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.206. BONDS PAYABLE FROM PROPERTY TAXES. (a) If bonds

are issued payable wholly or partly from property taxes, the

board must impose a tax on the taxable property in the district

in an amount sufficient to pay the principal of and interest on

the bonds.

(b) The district may adopt the rate of a tax imposed under

Subsection (a) after giving consideration to the money received

from the pledged revenue that may be available for payment of

principal and interest, to the extent and in the manner permitted

by the resolution authorizing the issuance of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.207. ADDITIONAL SECURITY. (a) Bonds not payable

wholly from ad valorem taxes may be additionally secured, at the

discretion of the board, by a deed of trust or mortgage lien on

physical property of the district, franchises, easements, water

rights and appropriation permits, leases, contracts, and all

rights appurtenant to the property, vesting in the trustee power

to:

(1) sell the property for the payment of the debt;

(2) operate the property; and

(3) take other action to further secure the bonds.

(b) A purchaser under a sale under the deed of trust lien, if

one is given:

(1) is the absolute owner of property, facilities, and rights

purchased; and

(2) is entitled to maintain and operate the property and

facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.208. TRUST INDENTURE. (a) A bond issued under this

subchapter, including a refunding bond, that is not payable

wholly from property taxes may be additionally secured by a trust

indenture. The trustee may be a bank with trust powers located

inside or outside the state.

(b) A trust indenture, regardless of the existence of the deed

of trust or mortgage lien on the property, may:

(1) provide for the security of the bonds and the preservation

of the trust estate in the manner prescribed by the board;

(2) provide for amendment or modification of the trust

indenture;

(3) provide for the issuance of bonds to replace lost or

mutilated bonds;

(4) condition the right to spend district money or sell district

property on the approval of a licensed engineer selected as

provided by this chapter; and

(5) provide for the investment of district money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.209. CHARGES FOR DISTRICT SERVICES. (a) If bonds

payable wholly from revenue are issued, the board shall set the

rates of compensation for water sold and services provided by the

district. The rates must be sufficient to:

(1) pay the expense of operating and maintaining district

facilities;

(2) pay the principal of and interest on the bonds when due; and

(3) maintain the reserve fund and other funds as provided in the

resolution authorizing the bonds.

(b) If bonds payable partly from revenue are issued, the board

shall set the rate of compensation for water sold and any other

services provided by the district. The rate must be sufficient

to ensure compliance with the resolution authorizing the bonds or

the trust indenture securing the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.210. USE OF BOND PROCEEDS. (a) The district may set

aside and use an amount of proceeds from the sale of bonds issued

under this subchapter for:

(1) the payment of interest expected to accrue during

construction not to exceed three years;

(2) a reserve interest and sinking fund; and

(3) other funds provided by the resolution authorizing the bonds

or in the trust indenture.

(b) The district may use proceeds from the sale of the bonds to

pay any expense necessarily incurred in accomplishing the purpose

of the district, including any expense of issuing and selling the

bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.211. APPOINTMENT OF RECEIVER. (a) On default or

threatened default in the payment of principal of or interest on

bonds issued under this subchapter that are payable wholly or

partly from revenue, a court may, on petition of the holders of

outstanding bonds, appoint a receiver for the district.

(b) The receiver may collect and receive all district income,

except taxes, employ and discharge district agents and employees,

take charge of money on hand, except money received from taxes,

unless commingled, and manage the proprietary affairs of the

district without the consent of the board.

(c) The receiver may be authorized to sell or contract for the

sale of water or renew those contracts with the approval of the

court that appointed the receiver.

(d) The court may vest the receiver with any other power or duty

the court finds necessary to protect the bondholders.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.212. LIMITATION ON RIGHTS OF HOLDERS. The resolution

authorizing the bonds or the trust indenture securing the bonds

may limit or qualify the rights of the holders of less than all

of the outstanding bonds payable from the same source to

institute or prosecute litigation affecting the district's

property or income.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.213. BONDS EXEMPT FROM TAXATION. A bond issued under

this chapter, the transfer of the bond, and income from the bond,

including profits made on the sale of the bond, are exempt from

taxation in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.214. EXCLUSION OF TERRITORY AFTER ISSUANCE OF BONDS.

Territory may not be excluded from the district after the

issuance of bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER F. REFUNDING BONDS

Sec. 6902.251. AUTHORITY TO ISSUE REFUNDING BONDS; APPLICABILITY

OF LAW RELATING TO OTHER BONDS. (a) The district may issue

refunding bonds to refund outstanding bonds issued under this

chapter and interest on those bonds.

(b) The provisions of this chapter relating to the issuance by

the district of other bonds, their security, their approval by

the attorney general, and the remedies of the bondholders apply

to refunding bonds.

(c) An election is not required for refunding bonds.

(d) The district may also issue refunding bonds under any other

applicable law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.252. TERMS OF ISSUANCE OF REFUNDING BONDS. Refunding

bonds may:

(1) be issued to refund bonds of more than one series;

(2) combine the pledges for the outstanding bonds for the

security of the refunding bonds; or

(3) be secured by a pledge of other or additional revenue or

mortgage liens.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.253. REGISTRATION OF REFUNDING BONDS BY COMPTROLLER.

(a) The comptroller shall register the refunding bonds on the

surrender and cancellation of the bonds to be refunded.

(b) Instead of issuing bonds to be registered on the surrender

and cancellation of the bonds to be refunded, the district, in

the resolution authorizing the issuance of the refunding bonds,

may provide for the sale of the refunding bonds and the deposit

of the proceeds, together with other money that may be available,

in a bank at which the bonds to be refunded are payable. In that

case, the refunding bonds may be issued in an amount sufficient

to pay the principal of and interest and any required redemption

premium on the bonds to be refunded to any redemption date or to

their maturity date, and the comptroller shall register the

refunding bonds without the surrender and cancellation of the

bonds to be refunded.

(c) The provisions described by Subsection (b) constitute the

making of firm banking arrangements for the discharge and final

payment or redemption of the bonds to be refunded or to be paid

or redeemed.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6902.254. ESCROW AGREEMENT. (a) The district may enter

into an escrow or similar agreement with any place of payment,

paying agent, or trustee with respect to the safekeeping,

investment, administration, and disposition of a deposit made

under Section 6902.253(b).

(b) A deposit under Section 6902.253(b) may be invested only in

direct obligations of the United States, including obligations

the principal of and interest on which are unconditionally

guaranteed by the United States, that mature and bear interest

payable at the times and in amounts sufficient to provide for the

scheduled payment or redemption of the bonds to be refunded. The

obligations may be in book-entry form.

(c) The district must enter into an agreement under Subsection

(a) if a bond to be refunded is scheduled to be paid or redeemed

on a date later than the next scheduled interest payment date.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.



CHAPTER 6903. EASTLAND COUNTY WATER SUPPLY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE B. FRESH WATER SUPPLY DISTRICTS

CHAPTER 6903. EASTLAND COUNTY WATER SUPPLY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 6903.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Commissioners court" means the Commissioners Court of

Eastland County.

(3) "Director" means a member of the board.

(4) "District" means the Eastland County Water Supply District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.002. NATURE OF DISTRICT. The district is created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All

land in the district will benefit from the improvement to be

acquired and constructed by the district.

(b) The accomplishment of the purposes stated in this chapter is

for the benefit of the people of this state and for the

improvement of their property and industries. The district, in

carrying out the purposes of this chapter, will be performing an

essential public function under the Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT TERRITORY AND ANNEXATIONS TO DISTRICT

TERRITORY

Sec. 6903.051. DISTRICT TERRITORY. The district is composed of

the territory in the city of Ranger on May 26, 1949, and the

territory in the city of Eastland that was added to the district

before June 8, 1953. The district's territory may have been

modified under:

(1) this subchapter or its predecessor statute, Section 5,

Chapter 465, Acts of the 51st Legislature, Regular Session, 1949;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.052. AUTHORITY TO ANNEX TERRITORY. Territory, whether

contiguous to the district or not, and inside or outside Eastland

County, may be annexed to the district in the manner provided by

this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.053. PETITION FOR ANNEXATION; BOARD FINDINGS AND

RESOLUTION. (a) The board may annex territory under this

subchapter if a petition requesting annexation is signed by 50

registered voters of the territory to be annexed who own taxable

property in that territory, or a majority of the registered

voters of that territory who own taxable property in that

territory, and is filed with the board. The petition must

describe the territory to be annexed by metes and bounds, or

otherwise, except that if the territory is the same as that

contained in a municipality, the petition is sufficient if it

states that the territory to be annexed is the territory

contained in the municipality.

(b) If the board determines that the petition complies with

Subsection (a), that the annexation would be in the interest of

the district, and that the district will be able to supply water

to the territory, the board shall adopt a resolution:

(1) stating the conditions, if any, under which the territory

may be annexed to the district; and

(2) requesting the commissioners court to annex the territory to

the district.

(c) A certified copy of the resolution and petition shall be

filed with the commissioners court.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.054. COMMISSIONERS COURT RESOLUTION; HEARING. The

commissioners court shall:

(1) adopt a resolution declaring its intention to call an

election in the territory to submit the proposition of whether

the territory is to be annexed to the district; and

(2) set a time and place to hold a commissioners court hearing

on the question of whether the territory to be annexed will

benefit from the improvements, works, and facilities then owned

or operated or contemplated to be owned or operated by the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.055. ANNEXATION HEARING. (a) At least 10 days before

the date of the annexation hearing, notice of the adoption of the

resolution stating the time and place of the hearing and

addressed to the citizens and owners of property in the territory

to be annexed shall be published one time in a newspaper

designated by the commissioners court. The notice must describe

the territory in the same manner in which Section 6903.053(a)

requires the petition to describe the territory.

(b) If a newspaper is not published in the territory to be

annexed, the notice shall be posted in three public places in the

territory.

(c) Any interested person may appear at the hearing and offer

evidence for or against the annexation.

(d) The hearing may proceed in the order and under the rules

prescribed by the commissioners court and may be recessed from

time to time.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.056. COMMISSIONERS COURT FINDINGS AND RESOLUTION;

ELECTION. If, at the conclusion of the annexation hearing, the

commissioners court finds that all land in the territory to be

annexed will benefit from the present or contemplated

improvements, works, or facilities of the district, the court

shall adopt a resolution that:

(1) calls an election in the territory to be annexed; and

(2) states the date of the election and the place or places of

holding the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.057. NOTICE OF ANNEXATION ELECTION. In addition to

complying with Section 4.004, Election Code, notice of the

annexation election must:

(1) state the conditions under which the territory may be

annexed; or

(2) refer to the resolution of the board for that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.058. ELECTION RESULTS. (a) The commissioners court

shall issue an order declaring the results of the annexation

election.

(b) If the order shows that a majority of the votes cast are in

favor of annexation, the commissioners court shall annex the

proposed territory to the district. The annexation is

incontestable except within the time for contesting elections

under the general election law.

(c) A certified copy of the order shall be recorded in the deed

records of the county in which the territory is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.059. ASSUMPTION OF DEBT; TAXES. (a) In calling the

election on the proposition for annexation of territory, the

commissioners court may include, as a part of the same

proposition, a proposition for:

(1) the territory to assume its part of the tax-supported bonds

of the district then outstanding and those bonds previously voted

but not yet sold; and

(2) an ad valorem tax to be imposed on taxable property in the

territory along with the tax in the rest of the district for the

payment of the bonds.

(b) After territory is annexed to the district, the board may

hold an election in the district as enlarged to determine whether

the district as enlarged shall assume any tax-supported bonds

then outstanding and those previously voted but not yet sold and

impose an ad valorem tax on all taxable property in the district

as enlarged to pay the bonds, unless the proposition is submitted

as provided by Subsection (a) and becomes binding on the

territory annexed.

(c) An election held under Subsection (b) shall be held in the

same manner as an election under this chapter for the issuance of

bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.060. RESTRICTION ON ANNEXATION OF RAILROAD

RIGHT-OF-WAY. (a) A railroad right-of-way may not be annexed to

the district unless the right-of-way is contained in the limits

of a municipality annexed at the same time or previously annexed

to the district.

(b) A railroad right-of-way that is not in the defined limits of

a municipality will not benefit from improvements, works, and

facilities the district is authorized to construct.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER C. BOARD OF DIRECTORS

Sec. 6903.101. COMPOSITION OF BOARD; TERMS. (a) The board

consists of eight directors.

(b) Voters of the city of Ranger who reside in the district

elect four directors. Voters of the city of Eastland who reside

in the district elect four directors.

(c) Directors serve staggered terms, with the terms of two

directors elected from each city expiring at the same time.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.102. QUALIFICATIONS FOR OFFICE. (a) A director must

reside in the municipality from which elected and own taxable

property in the district.

(b) A member of a municipality's governing body or an employee

of a municipality may not be a director.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.103. LOCATION AND NOTICE FOR DIRECTORS ELECTION;

RESULTS. (a) For a regular directors election, there shall be

at least one voting place in each municipality in the district.

(b) Notice of a directors election shall be published in a

newspaper published in each municipality in the district one time

not later than the 10th day before the date of the election.

(c) The board shall adopt a resolution declaring the election

results.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.104. BALLOT PROCEDURE FOR CANDIDATES. (a) A person

who wants to have the person's name printed on the ballot as a

candidate for director must present a petition requesting that

action.

(b) The petition must be:

(1) signed by at least 50 residents of the district who are

registered to vote at the election; and

(2) presented to the board's secretary not later than the 16th

day before the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.105. APPOINTMENT OF SECRETARY AND TREASURER. The

board shall appoint a secretary and a treasurer, who are not

required to be directors. The board may combine the offices of

secretary and treasurer.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.106. VOTE BY BOARD PRESIDENT. The president has the

same right to vote as any other director.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.107. DIRECTOR'S AND TREASURER'S BOND. (a) Each

director shall give bond in the amount of $5,000 conditioned on

the faithful performance of the director's duties.

(b) The treasurer shall give bond in the amount required by the

board. The treasurer's bond shall be conditioned on the

treasurer's faithful accounting for all money that comes into the

treasurer's custody as treasurer of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.108. COMPENSATION. Unless the board by resolution

increases the fee to an amount authorized by Section 49.060,

Water Code, each director:

(1) shall receive a fee of $5 for attending each board meeting;

and

(2) is also entitled to receive $5 for each day devoted to the

business of the district if the service is expressly approved by

the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER D. GENERAL POWERS AND DUTIES

Sec. 6903.151. CONSTRUCTION OF DAM. (a) The district may

impound storm and flood waters and the unappropriated flow waters

at one or more places and in an amount approved by the Texas

Commission on Environmental Quality by constructing one or more

dams inside or outside the district. In exercising its powers

under this subsection, the district shall comply with Subchapters

A-D, Chapter 11, and Subchapter B, Chapter 12, Water Code.

(b) A dam or other works for the impounding of water from a

river under this section may not be constructed until the plans

for the dam or other works are approved by the Texas Commission

on Environmental Quality.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.152. UNDERGROUND SOURCES OF WATER. The district may

develop or otherwise acquire underground sources of water.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.153. CONSTRUCTION OR ACQUISITION OF PROPERTY. The

district may construct or otherwise acquire all works, plants,

and other facilities necessary or useful for the purpose of

processing water impounded, developed, or otherwise acquired and

transporting it to municipalities and others for municipal,

domestic, and industrial purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.154. WATER APPROPRIATION PERMITS. The district may

acquire water appropriation permits directly from the Texas

Commission on Environmental Quality or from owners of permits.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.155. PURCHASE OF WATER. The district may purchase

water or a water supply from any person, including a public

agency.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.156. SURPLUS PROPERTY. The district may sell any

property that, in the opinion of the board, will not be needed

for the conduct of the affairs or business of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.157. EMINENT DOMAIN. (a) To carry out a power

provided by this chapter, the district may exercise the power of

eminent domain to acquire land and easements inside or outside

the district, including land above the probable high water line

around the reservoirs.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code.

(c) The board shall determine the amount and the type of

interest in land and easements to be acquired under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.158. PARKS AND RECREATION FACILITIES. (a) The

district may establish or otherwise provide for public parks and

recreation facilities and may acquire land adjacent to any of its

reservoirs for those purposes.

(b) The district may not use money received from taxation or

from bonds payable wholly or partly from taxation for a purpose

described by Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.159. CONSTRUCTION CONTRACTS. (a) This section

applies only to a construction contract or a contract for the

purchase of material, equipment, or supplies requiring an

expenditure of more than $25,000.

(b) The district shall award a contract to the lowest and best

bidder after publishing notice to bidders once a week for two

weeks in a newspaper published in the district that is designated

by the board.

(c) The notice is sufficient if it states:

(1) the time and place for opening the bids;

(2) the general nature of the work to be done or the material,

equipment, or supplies to be purchased; and

(3) the place where and the terms on which copies of the plans

and specifications may be obtained.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.160. CONTRACTS TO SUPPLY WATER. (a) The district may

contract with municipalities and others to supply water to those

entities.

(b) The district may contract with a municipality for the rental

or leasing of or for the operation of the water production, water

supply, and water supply facilities of the municipality on the

consideration agreed to by the district and the municipality.

(c) The contract may be on terms and for the time agreed to by

the parties.

(d) The contract may provide that it will continue in effect

until bonds specified in it and refunding bonds issued in lieu of

the bonds are paid.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.161. CONTRACTS FOR TOLL BRIDGES OR FERRY SERVICE. (a)

The board may contract with a responsible person for:

(1) the construction and operation of a toll bridge over the

district's water; or

(2) ferry service on or over the district's water.

(b) The period of a contract under Subsection (a) may not

exceed:

(1) 20 years under Subsection (a)(1); or

(2) 10 years under Subsection (a)(2).

(c) The contract under Subsection (a) may:

(1) set reasonable compensation to be charged for service by the

facility;

(2) require from the contracting person an adequate bond payable

to the district in an amount and conditioned as the board

considers to be required; and

(3) provide for forfeiture of the particular franchise if the

license holder fails to render adequate public service.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER E. REGULATORY POWERS

Sec. 6903.201. ADOPTION OF RULES. The board may adopt

reasonable rules to:

(1) secure, maintain, and preserve the sanitary condition of

water in and water that flows into any reservoir owned by the

district;

(2) prevent waste of or the unauthorized use of water; and

(3) regulate residence, hunting, fishing, boating, camping, and

any other recreational or business privilege along or around any

district reservoir and the stream leading into the reservoir, and

its tributaries, or any body of land, or easement owned or

controlled by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.202. ENFORCEMENT OF RULES; PENALTY. (a) The district

by rule may prescribe reasonable penalties for the violation of a

district rule.

(b) A penalty may consist of:

(1) a fine not to exceed $200;

(2) confinement in jail for a term not to exceed 30 days; or

(3) both the fine and confinement.

(c) A penalty adopted under this section is in addition to any

other penalty provided by Texas law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.203. NOTICE OF RULE PROVIDING PENALTY. (a) If the

district adopts a rule that provides a penalty, the district must

publish a substantive statement of the rule and the penalty once

a week for two consecutive weeks in Eastland County.

(b) The statement must be as condensed as possible so that the

act prohibited by the rule can be easily understood.

(c) The statement may include notice of any number of rules.

(d) The notice must state that:

(1) a person who violates the rule is subject to a penalty; and

(2) the rule is on file in the principal office of the district,

where it may be read by any interested person.

(e) A rule takes effect five days after the date of the second

publication of the statement under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.204. JUDICIAL NOTICE OF RULES. A court shall take

judicial notice of a rule adopted under this subchapter and

published as required by Section 6903.203, and the court shall

consider the rule to be similar in nature to a penal ordinance of

a municipality.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.205. ENFORCEMENT BY PEACE OFFICERS. (a) A peace

officer employed by the district or a county peace officer may

make an arrest when necessary to prevent or abate the commission

of an offense:

(1) in violation of a district rule or a law of this state that

occurs or threatens to occur on any land, water, or easement

owned or controlled by the district; or

(2) involving damage to any property owned or controlled by the

district.

(b) A peace officer described by Subsection (a) may make an

arrest under Subsection (a)(2) at any location.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER F. GENERAL FINANCIAL PROVISIONS

Sec. 6903.251. DEPOSITORY. (a) Except as provided by

Subsection (i), the board shall designate one or more banks in

the district to serve as depository for the district's money.

(b) District money shall be deposited with a designated

depository bank or banks, except that:

(1) money pledged to pay bonds may be deposited with the trustee

bank named in the trust agreement; and

(2) money shall be remitted to the bank of payment for the

payment of principal of and interest on bonds.

(c) To the extent that money in a depository bank or a trustee

bank is not insured by the Federal Deposit Insurance Corporation,

the money must be secured in the manner provided by law for the

security of county funds.

(d) The board shall prescribe the terms of service for

depositories.

(e) Before designating a depository bank, the board shall issue

a notice that:

(1) states the time and place at which the board will meet to

designate a depository bank or banks; and

(2) invites the banks in the district to submit an application

to be designated as a depository.

(f) The notice must be published one time in a newspaper

published in the district and specified by the board.

(g) At the time stated in the notice, the board shall:

(1) consider the application and the management and condition of

each bank that applies; and

(2) designate as a depository the bank or banks that:

(A) offer the most favorable terms for handling the money; and

(B) the board finds have proper management and are in condition

to handle the money.

(h) Membership on the board of an officer or director of a bank

does not disqualify the bank from being designated as a

depository.

(i) If the board does not receive any applications before the

time stated in the notice, or if the board rejects all

applications, the board shall designate one or more banks located

inside or outside the district on terms that the board finds

advantageous to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.252. TAX ASSESSOR AND COLLECTOR. The board shall

appoint a tax assessor and collector.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.253. PROJECTS EXEMPT FROM ASSESSMENT OR TAXATION. The

district is not required to pay a tax or assessment on a project

or any part of a project.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER G. BONDS

Sec. 6903.301. AUTHORITY TO ISSUE BONDS. (a) The district may

issue bonds to:

(1) provide a source of water supply for municipalities and

other users for municipal, domestic, and industrial purposes; or

(2) carry out any other power conferred by this chapter.

(b) The bonds must be authorized by a board resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.302. FORM OF BONDS. District bonds must be:

(1) issued in the district's name;

(2) signed by the president or vice president; and

(3) attested by the secretary.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.303. MATURITY. District bonds must mature not later

than 40 years after the date of their issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.304. ELECTION FOR BONDS PAYABLE FROM AD VALOREM TAXES.

(a) Bonds, other than refunding bonds, payable wholly or partly

from ad valorem taxes may not be issued unless authorized by a

district election at which a majority of the votes cast in each

municipality in the district favor the bond issuance.

(b) The board may order an election under this section without a

petition. The order must specify:

(1) the time and places at which the election will be held;

(2) the purpose for which the bonds will be issued;

(3) the maximum amount of the bonds;

(4) the maximum maturity of the bonds;

(5) the form of the ballot; and

(6) the presiding judge for each voting place.

(c) Notice of the election must be given by publishing a

substantial copy of the order calling the election in a newspaper

published in the district for two consecutive weeks. The first

publication must be not later than the 21st day before the date

of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.305. BONDS PAYABLE FROM REVENUE. (a) In this

section, "net revenue" means the gross revenue of the district

less the amount necessary to pay the cost of maintaining and

operating the district and its property.

(b) Bonds issued under this subchapter may be secured under

board resolution by a pledge of:

(1) all or part of the district's net revenue;

(2) the net revenue of one or more contracts made before or

after the issuance of the bonds; or

(3) other revenue specified by board resolution.

(c) The pledge may reserve the right to issue additional bonds

on a parity with or subordinate to the bonds being issued,

subject to conditions specified by the pledge.

(d) Bonds not payable wholly or partly from ad valorem taxes may

be issued without an election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.306. BONDS PAYABLE FROM AD VALOREM TAXES. The

district may issue bonds payable from:

(1) ad valorem taxes imposed on taxable property in the

district; or

(2) ad valorem taxes and revenue of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.307. TAX AND RATE REQUIREMENTS. (a) If the district

issues bonds payable wholly or partly from ad valorem taxes, the

board shall impose a tax sufficient to pay the bonds and the

interest on the bonds as the bonds and interest become due. The

board may adopt the rate of the tax after considering the money

received from the pledged revenue available for payment of

principal and interest to the extent and in the manner permitted

by the resolution authorizing the issuance of the bonds.

(b) If the district issues bonds payable wholly or partly from

revenue, the board shall set and revise the rates of compensation

for water sold and services rendered by the district.

(c) For bonds payable wholly from revenue, the rates of

compensation must be sufficient to:

(1) pay the expense of operating and maintaining the facilities

of the district;

(2) pay the bonds as they mature and the interest as it accrues;

and

(3) maintain the reserve and other funds as provided by the

resolution authorizing the issuance of the bonds.

(d) For bonds payable partly from revenue, the rates of

compensation must be sufficient to assure compliance with the

resolution authorizing the issuance of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.308. ADDITIONAL SECURITY. (a) Bonds, including

refunding bonds, authorized by this subchapter that are not

payable wholly from ad valorem taxes may be additionally secured

by a deed of trust lien on physical property of the district and

all franchises, easements, water rights and appropriation

permits, leases, contracts, and all rights appurtenant to the

property, vesting in the trustee power to:

(1) sell the property for payment of the debt;

(2) operate the property; and

(3) take other action to further secure the bonds.

(b) The deed of trust may:

(1) contain any provision the board prescribes to secure the

bonds and preserve the trust estate;

(2) provide for amendment or modification of the deed of trust;

and

(3) provide for the issuance of bonds to replace lost or

mutilated bonds.

(c) A purchaser under a sale under the deed of trust:

(1) is the owner of the dam or dams and the other property,

including facilities, purchased; and

(2) is entitled to maintain and operate the property, including

facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.309. USE OF BOND PROCEEDS. (a) The district may set

aside an amount of proceeds from the sale of bonds issued under

this subchapter for the payment of interest expected to accrue

during construction and a reserve interest and sinking fund. The

resolution authorizing the bonds may provide for setting aside

and using the proceeds.

(b) The district may use proceeds from the sale of the bonds to

pay any expense necessarily incurred in accomplishing the

purposes of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.310. APPOINTMENT OF RECEIVER. (a) On default or

threatened default in the payment of principal of or interest on

bonds issued under this subchapter that are payable wholly or

partly from revenue, a court may, on petition of the holders of

25 percent of the outstanding bonds of the issue in default or

threatened with default, appoint a receiver for the district.

(b) The receiver may collect and receive all district income

except taxes, employ and discharge district agents and employees,

take charge of money on hand, except money received from taxes,

unless commingled, and manage the district's proprietary affairs

without consent or hindrance by the board.

(c) The receiver may be authorized to sell or contract for the

sale of water or to renew those contracts with the approval of

the court that appointed the receiver.

(d) The court may vest the receiver with any other power or duty

the court finds necessary to protect the bondholders.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.311. REFUNDING BONDS. (a) The district may issue

refunding bonds to refund outstanding bonds issued under this

subchapter and interest on those bonds.

(b) Refunding bonds may:

(1) be issued to refund bonds of more than one series;

(2) combine the pledges for the outstanding bonds for the

security of the refunding bonds; or

(3) be secured by a pledge of other or additional revenue.

(c) The provisions of this subchapter regarding the issuance of

other bonds and the remedies of the holders apply to refunding

bonds.

(d) The comptroller shall register the refunding bonds on

surrender and cancellation of the bonds to be refunded.

(e) Instead of issuing bonds to be registered on the surrender

and cancellation of the bonds to be refunded, the district, in

the resolution authorizing the issuance of the refunding bonds,

may provide for the sale of the refunding bonds and the deposit

of the proceeds in a bank at which the bonds to be refunded are

payable. In that case, the refunding bonds may be issued in an

amount sufficient to pay the interest on the bonds to be refunded

to their option date or maturity date, and the comptroller shall

register the refunding bonds without the surrender and

cancellation of the bonds to be refunded.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6903.312. BONDS EXEMPT FROM TAXATION. A bond issued under

this subchapter, the transfer of the bond, and income from the

bond, including profits made on the sale of the bond, are exempt

from taxation in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.



CHAPTER 6904. AQUILLA WATER SUPPLY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE B. FRESH WATER SUPPLY DISTRICTS

CHAPTER 6904. AQUILLA WATER SUPPLY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 6904.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Aquilla Water Supply District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district created under Section 59,

Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All

land and taxable property in the city of Hillsboro will benefit

from the works and improvements of the district.

(b) The accomplishment of the purposes stated in this chapter is

for the benefit of the people of this state for the improvement

of their property and industries. The district, in carrying out

the purposes of this chapter, will be performing an essential

public function under the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT TERRITORY AND ANNEXATIONS TO DISTRICT

TERRITORY

Sec. 6904.051. DISTRICT TERRITORY. (a) The boundaries of the

district are coextensive with the boundaries of the city of

Hillsboro as those boundaries existed on January 1, 1977, and as

the district territory may have been modified under:

(1) Sections 6904.052 and 6904.053 or their predecessor statute,

Section 6, Chapter 713, Acts of the 65th Legislature, Regular

Session, 1977;

(2) Subchapter J, Chapter 49, Water Code;

(3) Subchapter O, Chapter 51, Water Code, before September 1,

1995; or

(4) other law.

(b) An invalidity in the fixing of the boundaries of the city of

Hillsboro as they existed on January 1, 1977, does not affect the

boundaries of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.052. ANNEXATION OF TERRITORY. (a) Territory may be

annexed to the district as provided by this section or by Section

6904.053.

(b) The board may annex territory or a municipality under this

section only if a petition requesting annexation is signed by 50

voters of the territory or municipality to be annexed, or a

majority of the registered voters of that territory or

municipality, whichever is fewer, and is filed with the board.

The petition must describe the territory to be annexed by metes

and bounds, or otherwise, except that if the territory is the

same as that contained in the boundaries of a municipality, the

petition is sufficient if it states that the territory to be

annexed is the territory contained in the municipal boundaries.

(c) If the board determines that the petition complies with

Subsection (b), that the annexation would be in the best interest

of the territory or municipality and the district, and that the

district will be able to supply water or other services to the

territory or municipality, the board shall:

(1) adopt a resolution stating the conditions, if any, under

which the territory or municipality may be annexed to the

district; and

(2) set a time and place to hold a hearing on the question of

whether the territory or municipality to be annexed will benefit

from:

(A) the improvements, works, or facilities owned or operated or

contemplated to be owned or operated by the district; or

(B) the other functions of the district.

(d) At least 10 days before the date of the hearing, notice of

the adoption of the resolution stating the time and place of the

hearing shall be published one time in a newspaper of general

circulation in the territory or municipality to be annexed. The

notice must describe the territory in the same manner in which

Subsection (b) requires the petition to describe the territory.

(e) Any interested person may appear at the hearing and offer

evidence for or against the annexation.

(f) The hearing may proceed in the order and under the rules

prescribed by the board and may be recessed from time to time.

(g) If, at the conclusion of the hearing, the board finds that

the property in the territory or municipality will benefit from

the present or contemplated improvements, works, or facilities of

the district, the board shall adopt a resolution making a finding

of the benefit and calling an election in the territory or

municipality to be annexed.

(h) In calling an election on the proposition for annexation of

the territory or municipality, the board may include, as part of

the same proposition or as a separate proposition, a proposition

for:

(1) the territory to assume its part of the tax-supported bonds

of the district then outstanding and those bonds previously voted

but not yet sold; and

(2) an ad valorem tax to be imposed on taxable property on the

territory along with the tax in the rest of the district for the

payment of the bonds.

(i) If a majority of the votes cast at the election are in favor

of annexation, the board by resolution shall annex the territory

to the district.

(j) An annexation under this section is incontestable except in

the manner and within the time for contesting elections under the

Election Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.053. ANNEXATION OF TERRITORY ANNEXED TO MUNICIPALITY

IN DISTRICT. (a) At any time after final passage of an

ordinance or resolution annexing territory to a municipality in

the district, the board may give notice of a hearing on the

question of annexing that territory to the district. The notice

is sufficient if it:

(1) states the date and place of the hearing; and

(2) describes the area proposed to be annexed or refers to the

annexation ordinance or resolution of the municipality.

(b) The notice must be published one time in a newspaper of

general circulation in the municipality not later than the 10th

day before the date set for the hearing.

(c) If, as a result of the hearing, the board finds that the

territory will benefit from the present or contemplated

improvements, works, or facilities of the district, the board

shall adopt a resolution annexing the territory to the district.

(d) After the territory is annexed to the district, the board

may call an election in the entire district to determine whether:

(1) the entire district will assume any tax-supported bonds then

outstanding and those bonds previously voted but not yet sold;

and

(2) an ad valorem tax for the payment of the bonds will be

imposed on all taxable property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER C. BOARD OF DIRECTORS

Sec. 6904.101. COMPOSITION OF BOARD. (a) The district is

governed by a board of at least five directors. The directors

occupy numbered places on the board.

(b) For each municipality annexed to the district under Section

6904.052, two places are added to the board, except that the

number of directors may not exceed 11.

(c) Not more than five directors may reside in the corporate

limits of the city of Hillsboro.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.102. QUALIFICATIONS FOR OFFICE. (a) To be eligible

to serve as a director, a person must be:

(1) a qualified district voter; and

(2) a district resident.

(b) A director is eligible for reelection.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.103. DIRECTORS' ELECTION. Directors shall be elected

at an election called for that purpose by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.104. REMOVAL FROM OFFICE. After reasonable notice and

a public hearing, the board may remove a director from office for

misfeasance, malfeasance, or wilful neglect of duty. Reasonable

notice and a public hearing are not required if the director to

be removed expressly waives the notice and hearing in writing.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.105. BOARD RESOLUTIONS; VOTING REQUIREMENTS. (a) The

district shall act through resolutions adopted by the board.

(b) All directors are entitled to vote.

(c) The affirmative vote of a majority of the quorum present is

necessary to adopt a resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.106. OFFICERS AND ASSISTANTS. (a) The board shall

elect a president, vice president, secretary, and treasurer at

the first meeting of the newly constituted board after each

directors' election or at any time necessary to fill a vacancy.

(b) The board shall elect the president and vice president from

among the directors.

(c) The offices of secretary and treasurer:

(1) may be held by one person; and

(2) are not required to be held by a director.

(d) The board may appoint as assistant board secretary one or

more persons who are not directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.107. OFFICER DUTIES. (a) The board president shall

preside at board meetings and perform other duties prescribed by

the board.

(b) The board secretary is the official custodian of the

minutes, books, records, and seal of the board and shall perform

other duties and functions prescribed by the board. An assistant

board secretary may perform any duty or function of the board

secretary.

(c) The board treasurer shall perform duties and functions

prescribed by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.108. MEETINGS. The board shall have regular meetings

at times specified by board resolution and shall have special

meetings when called by the board president or by any two

directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.109. PERSONAL LIABILITY OF DIRECTORS. A director is

not personally liable for any bond issued or contract executed by

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 6904.151. DISTRICT POWERS. The district may exercise any

power necessary or appropriate to achieve the purposes of this

chapter, including the power to:

(1) sue and be sued, and plead and be impleaded, in its own

name;

(2) adopt an official seal;

(3) adopt and enforce bylaws and rules for the conduct of its

affairs;

(4) acquire, hold, use, and dispose of its receipts and money

from any source;

(5) acquire, own, rent, lease, accept, hold, or dispose of

property, or an interest in property, including a right or

easement, by purchase, exchange, gift, assignment, condemnation,

sale, lease, or otherwise, in performing district duties or

exercising district powers under this chapter;

(6) hold, manage, operate, or improve property;

(7) lease or rent any land, building, structure, or facility

from or to any person;

(8) sell, assign, lease, encumber, mortgage, or otherwise

dispose of property, or an interest in property, and release or

relinquish a right, title, claim, lien, interest, easement, or

demand, regardless of the manner in which acquired, and conduct a

transaction authorized by this subdivision by public or private

sale, with or without public bidding, notwithstanding any other

law;

(9) issue bonds, provide for and secure the payment of the

bonds, and provide for the rights of the holders of the bonds in

the manner and to the extent authorized by this chapter;

(10) request and accept an appropriation, grant, allocation,

subsidy, guarantee, aid, service, material, or gift from any

source, including the federal government, the state, a public

agency, or a political subdivision;

(11) operate and maintain an office;

(12) appoint and determine the duties, tenure, qualifications,

and compensation of district officers and employees, as well as

any agent, professional advisor, or counselor, including any

financial consultant, accountant, attorney, architect, engineer,

appraiser, or financing expert, considered necessary or advisable

by the board; and

(13) exercise any power granted by Chapter 30, Water Code, to

water districts created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.152. PERMITS. (a) The district may obtain through

appropriate proceedings permits from the Texas Commission on

Environmental Quality.

(b) The district may acquire water appropriation permits from

owners of permits by contract or otherwise.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.153. GENERAL AUTHORITY OF PUBLIC AGENCIES AND

POLITICAL SUBDIVISIONS TO CONTRACT WITH DISTRICT. A public

agency or political subdivision of this state may enter into a

contract or agreement with the district, on terms agreed to by

the parties, for any purpose relating to the district's powers or

functions. Approval, notice, consent, or an election is not

required in connection with a contract or agreement.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.154. CONTRACTS TO SUPPLY WATER. (a) The district may

contract with public agencies, political subdivisions, and others

to supply water. The district may sell water inside and outside

the boundaries of the district.

(b) The district may contract with a public agency or political

subdivision for the rental or leasing of or for the operation of

the water production, water supply, water filtration or

purification, and water supply facilities of the entity on the

consideration agreed to by the district and the entity.

(c) A contract may be on terms and for the time agreed to by the

parties.

(d) A contract may provide that it will continue in effect until

bonds specified in it and refunding bonds issued in lieu of the

bonds are paid.

(e) The district may contract with the City of Hillsboro for the

operation of the district's water facilities by the city. An

election is not required in connection with this contract.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.155. SOURCES FOR WATER; ACQUISITION OF LAND; STORAGE

CAPACITY. (a) The district may acquire, construct, or develop

inside or outside the district sources for water, including

reservoirs or wells, and any work, plant, transmission line, or

other facility necessary or useful to develop, divert, impound,

store, drill for, pump, treat, or transport water, including

underground water, to the City of Hillsboro and others for

municipal, domestic, industrial, mining, oil flooding, or any

other useful purpose.

(b) The district may acquire land, or an interest in land,

inside or outside the district for any work, plant, or other

facility necessary or useful to divert, impound, store, drill

for, pump, treat, or transport water for municipal, domestic,

industrial, mining, oil flooding, or any other useful purpose.

(c) The district may lease, purchase, or otherwise acquire

rights in and to storage and storage capacity in any reservoir

constructed or to be constructed by any person or from the United

States.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.156. CONSTRUCTION CONTRACTS. (a) The district may

award a construction contract that requires an expenditure of

more than $5,000 only after publication of notice to bidders once

each week for two weeks in a newspaper of general circulation in

the district.

(b) The notice is sufficient if it states:

(1) the time and place for opening the bids;

(2) the general nature of the work to be done;

(3) the material, equipment, or supplies to be purchased; and

(4) where the terms of bidding and copies of the plans and

specifications may be obtained.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.157. CONVEYANCE OF LAND TO DISTRICT. A public agency

or political subdivision of this state may lease, sell, or

otherwise convey its land or an interest in its land to the

district for any consideration that the parties agree is

adequate. Approval, notice, consent, or an election is not

required in connection with a conveyance, contract, or agreement.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.158. DISPOSAL OF PROPERTY. Subject to the terms of a

resolution or deed of trust authorizing or securing bonds issued

by the district, the district may sell, lease, rent, trade, or

otherwise dispose of property under terms considered by the board

to be consistent with district purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.159. EMINENT DOMAIN. (a) To carry out a power

provided by this chapter, the district may exercise the power of

eminent domain to acquire the fee simple title to land, or any

other interest in land, and other property and easements, inside

or outside the district, including land or an interest in land

needed for:

(1) a well; or

(2) a reservoir, dam, or flood easement above the probable

high-water line around a reservoir.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code.

(c) The district is a municipal corporation for the purposes of

Chapter 21, Property Code.

(d) The board shall determine the amount and the type of

interest in land, other property, or easements to be acquired

under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.160. COST OF RELOCATING OR ALTERING PROPERTY. (a) In

this section, "sole expense" means the actual cost of the

lowering, rerouting, or change in grade or alteration of

construction required under Subsection (b) to provide a

comparable replacement without enhancing the facility, after

deducting the net salvage value derived from the old facility.

(b) If the district's exercise of its eminent domain, police, or

other power requires relocating, raising, lowering, rerouting,

changing the grade of, or altering the construction of any

railroad, electric, transmission, telegraph, or telephone line,

conduit, pole, property, facility, or pipeline, the action shall

be accomplished at the sole expense of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.161. RIGHTS-OF-WAY; EASEMENTS. The district has all

necessary or useful rights-of-way and easements along, over,

under, and across all public, state, municipal, and county roads,

highways, and places for any of its purposes. The district shall

restore a facility used to its previous condition as nearly as

possible at the sole expense of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.162. ELECTIONS. (a) The board shall call an election

required to be held under this chapter by adopting a resolution

stating:

(1) the date of the election;

(2) each place where the election will be held; and

(3) the proposition or propositions to be voted on.

(b) The board shall give notice of an election by publishing a

substantial copy of the resolution calling the election one time

not less than 10 days before the date set for the election in:

(1) a newspaper of general circulation in the district; and

(2) a newspaper of general circulation in the territory, if the

election is on the question of annexation of territory.

(c) The board shall adopt a resolution declaring the results of

the election.

(d) The board may combine one or more elections required to be

held by this chapter, including a maintenance tax and bond

election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 6904.201. IMPOSITION OF TAX. (a) The district may impose

a tax, not to exceed 25 cents on each $100 valuation of taxable

property in the district, for:

(1) maintenance purposes, including money for planning,

maintaining, repairing, and operating all necessary plants,

works, facilities, improvements, appliances, and equipment of the

district;

(2) paying costs of proper services, engineering, and legal

fees; and

(3) organization and administrative expenses.

(b) The district may not impose a maintenance tax unless the tax

is approved by a majority of the voters voting at an election

held for that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.202. DEPOSITORY. (a) The board shall designate one

or more banks inside or outside the district to serve as the

depository for the district's money.

(b) District money shall be deposited in the depository

designated by the board, except that:

(1) bond proceeds and money pledged to pay bonds, to the extent

provided in a resolution or trust indenture authorizing or

securing district bonds, may be deposited with another bank or

trustee named in the bond resolution or trust indenture; and

(2) money shall be remitted to each paying agent for the payment

of principal of and interest on the bonds.

(c) To the extent that money in a depository bank or the trustee

bank is not insured by the Federal Deposit Insurance Corporation,

the money must be secured in the manner provided by law for the

security of municipal money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.203. INVESTMENT OF DISTRICT MONEY. The board may

invest district money in obligations and make time deposits of

district money in a manner determined by the board or in the

manner permitted or required in a resolution or trust indenture

authorizing or securing district bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.204. DISTRICT FACILITIES EXEMPT FROM TAXATION AND

ASSESSMENT. The district is not required to pay a tax or

assessment on its facilities or any part of its facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER F. BONDS

Sec. 6904.251. AUTHORITY TO ISSUE BONDS. (a) The district may

issue bonds to carry out any power conferred by this chapter.

The bonds must be authorized by a board resolution.

(b) The bonds may be payable from and secured by revenue or ad

valorem taxes, or both revenue and ad valorem taxes, of the

district, in the manner and under the terms of the resolution

authorizing the issuance of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.252. FORM OF BONDS. District bonds must be:

(1) issued in the district's name;

(2) signed by the president or vice president; and

(3) attested by the secretary.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.253. MATURITY. District bonds must mature not later

than 40 years after the date of their issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.254. ELECTION FOR BONDS PAYABLE FROM AD VALOREM TAXES.

(a) Bonds, other than refunding bonds, payable wholly or partly

from ad valorem taxes may not be issued unless authorized by a

majority of the district voters voting at an election.

(b) The board may issue bonds not payable wholly or partly from

ad valorem taxes without an election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.255. BONDS SECURED BY REVENUE; ADDITIONAL BONDS. (a)

Bonds issued under this subchapter may be secured by a pledge of

all or part of the district's revenue, or by all or part of the

revenue of one or more contracts or other revenue or income

specified by board resolution or a trust indenture securing the

bonds. The pledge may reserve the right, under conditions

specified by the pledge, to issue additional bonds that will be

on a parity with or subordinate to the bonds then being issued.

(b) The district may issue bonds secured by both taxes and

revenue of the district described by Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.256. BONDS PAYABLE FROM AD VALOREM TAXES. (a) If

bonds are issued payable wholly or partly from ad valorem taxes,

the board shall annually impose a tax on the taxable property in

the district in an amount sufficient to pay the principal of and

interest on the bonds when due.

(b) The district may adopt the rate of a tax imposed under

Subsection (a) after giving consideration to the money received

from the pledged revenue that may be available for payment of

principal and interest, to the extent and in the manner permitted

by the resolution authorizing the issuance of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.257. ADDITIONAL SECURITY. (a) Bonds, including

refunding bonds, authorized by this subchapter that are not

payable wholly from ad valorem taxes may be additionally secured,

at the discretion of the board, by a deed of trust or mortgage

lien on physical property of the district, franchises, easements,

water rights and appropriation permits, leases, contracts, and

all rights appurtenant to the property, vesting in the trustee

power to:

(1) sell the property for the payment of the debt;

(2) operate the property; and

(3) take other action to further secure the bonds.

(b) A purchaser under a sale under the deed of trust lien, if

one is given:

(1) is the absolute owner of property, facilities, and rights

purchased; and

(2) is entitled to maintain and operate the property,

facilities, and rights.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.258. TRUST INDENTURE. (a) A bond issued under this

subchapter, including a refunding bond, that is not payable

wholly from ad valorem taxes may be additionally secured by a

trust indenture. The trustee may be a bank with trust powers

located inside or outside the state.

(b) A trust indenture, regardless of the existence of the deed

of trust or mortgage lien on the property, may:

(1) provide for the security of the bonds and the preservation

of the trust estate in the manner prescribed by the board;

(2) provide for amendment or modification of the trust

indenture;

(3) provide for the issuance of bonds to replace lost or

mutilated bonds;

(4) condition the right to spend district money or sell district

property on the approval of a licensed engineer selected as

provided by the trust indenture; and

(5) provide for the investment of district money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.259. CHARGES FOR DISTRICT SERVICES. (a) If district

bonds payable wholly from revenue are issued, the board shall set

and revise the rates of compensation for water sold and services

provided by the district. The rates must be sufficient to:

(1) pay the expense of operating and maintaining district

facilities;

(2) pay the principal of and interest on the bonds when due; and

(3) maintain the reserve fund and other funds as provided in the

resolution authorizing the bonds.

(b) If bonds payable partly from revenue are issued, the board

shall set the rate of compensation for water sold and any other

services provided by the district. The rate must be sufficient

to ensure compliance with the resolution authorizing the bonds or

the trust indenture securing the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.260. USE OF BOND PROCEEDS. (a) The district may set

aside an amount of proceeds from the sale of bonds issued under

this subchapter for:

(1) the payment of interest expected to accrue during

construction not to exceed three years;

(2) a debt service reserve fund; and

(3) other funds as may be provided in the resolution authorizing

the bonds or in the trust indenture.

(b) The district may use proceeds from the sale of the bonds to

pay any expense necessarily incurred in accomplishing the purpose

of the district, including any expense of issuing and selling the

bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.261. APPOINTMENT OF RECEIVER. (a) On default or a

threatened default in the payment of principal of or interest on

bonds issued under this subchapter that are payable wholly or

partly from revenue, a court may, on petition of the holders of

outstanding bonds, appoint a receiver for the district.

(b) The receiver may collect and receive all district income,

except taxes, employ and discharge district agents and employees,

take charge of money on hand, except money received from taxes,

unless commingled, and manage the proprietary affairs of the

district without consent or hindrance by the board.

(c) The receiver may be authorized to sell or contract for the

sale of water or to renew those contracts with the approval of

the court that appointed the receiver.

(d) The court may vest the receiver with any other power or duty

the court finds necessary to protect the bondholders.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.262. REFUNDING BONDS. (a) The district may issue

refunding bonds to refund outstanding bonds issued under this

subchapter and interest on those bonds.

(b) Refunding bonds may:

(1) be issued to refund bonds of more than one series;

(2) combine the pledges for the outstanding bonds for the

security of the refunding bonds; or

(3) be secured by a pledge of other or additional revenue or

mortgage liens.

(c) The provisions of this subchapter regarding the issuance of

other bonds, their security, and the remedies of the holders

apply to refunding bonds.

(d) The comptroller shall register the refunding bonds on

surrender and cancellation of the bonds to be refunded.

(e) Instead of issuing bonds to be registered on the surrender

and cancellation of the bonds to be refunded, the district, in

the resolution authorizing the issuance of the refunding bonds,

may provide for the sale of the refunding bonds and the deposit

of the proceeds in a bank at which the bonds to be refunded are

payable. In that case, the refunding bonds may be issued in an

amount sufficient to pay the principal of and interest and any

required redemption premium on the bonds to be refunded to any

redemption date or to their maturity date, and the comptroller

shall register the refunding bonds without the surrender and

cancellation of the bonds to be refunded.

(f) An election is not required for refunding bonds.

(g) The district may also issue refunding bonds under any other

applicable law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.263. LIMITATION ON RIGHTS OF HOLDERS. The resolution

authorizing the bonds or the trust indenture securing the bonds

may limit or qualify the rights of the holders of less than all

of the outstanding bonds payable from the same source to

institute or prosecute litigation affecting the district's

property or income.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.264. BONDS EXEMPT FROM TAXATION. A bond issued under

this subchapter, the transfer of the bond, and income from the

bond, including profits made on the sale of the bond, are exempt

from taxation in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6904.265. DETACHMENT OF DISTRICT TERRITORY AFTER ISSUANCE

OF BONDS. Territory may not be detached from the district after

the issuance of bonds payable from revenue or taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.



CHAPTER 6905. BEEVILLE WATER SUPPLY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE B. FRESH WATER SUPPLY DISTRICTS

CHAPTER 6905. BEEVILLE WATER SUPPLY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 6905.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Beeville Water Supply District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district created under Section 59,

Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property in the district will benefit

from the works and projects to be accomplished by the district

under powers conferred by Section 59, Article XVI, Texas

Constitution.

(c) The accomplishment of the purposes stated in this chapter

will benefit the people of this state and improve their property

and industries.

(d) The district, in carrying out the purposes of this chapter,

will be performing an essential public function under the

constitution of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT TERRITORY; ANNEXATION

Sec. 6905.051. DISTRICT TERRITORY. The district boundaries are

coterminous with the boundaries of the City of Beeville as those

boundaries existed on June 6, 1979, and as the district territory

may have been modified under:

(1) this subchapter or its predecessor statutes, Sections 2 and

8, Chapter 432, Acts of the 66th Legislature, Regular Session,

1979;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.052. CITY OF BEEVILLE ANNEXATIONS. If the City of

Beeville annexes territory, the board may consider whether the

new territory should also be added to the district and may:

(1) add the territory by a majority vote of the board without

following the annexation procedures under Section 6905.053; or

(2) reject the addition of the new territory.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.053. ANNEXATION BY PETITION. (a) The district may

annex territory in the manner provided by this section.

(b) The board may annex territory or a municipality under this

section only if a petition requesting annexation is signed by 50

voters of the territory or municipality to be annexed, or a

majority of the registered voters of that territory or

municipality, whichever is fewer, and is filed with the board.

The petition must describe the territory to be annexed by metes

and bounds, or otherwise, except that if the territory is the

same as that contained in the boundaries of a municipality, the

petition is sufficient if it states that the territory to be

annexed is the territory contained in the municipal boundaries.

(c) If the board determines that the petition complies with

Subsection (b), that the annexation would be in the best interest

of the territory or municipality and the district, and that the

district will be able to supply water to the territory or

municipality, the board shall:

(1) adopt a resolution stating the conditions, if any, under

which the territory or municipality may be annexed to the

district; and

(2) set a time and place to hold a hearing on the question of

whether the territory or municipality to be annexed will benefit

from:

(A) the improvements, works, or facilities owned or operated or

contemplated to be owned or operated by the district; or

(B) the other functions of the district.

(d) At least 10 days before the date of the hearing, notice of

the adoption of the resolution stating the time and place of the

hearing shall be published one time in a newspaper of general

circulation in the territory or municipality to be annexed. The

notice must describe the territory in the same manner in which

Subsection (b) requires the petition to describe the territory.

(e) Any interested person may appear at the hearing and offer

evidence for or against the annexation.

(f) The hearing may proceed in the order and under the rules

prescribed by the board and may be recessed from time to time.

(g) If, at the conclusion of the hearing, the board finds that

the property in the territory or municipality will benefit from

the present or contemplated improvements, works, or facilities of

the district, the board shall adopt a resolution making a finding

of the benefit and calling an election in the territory or

municipality proposed to be annexed.

(h) The resolution must state:

(1) the date of the election;

(2) each place where the election will be held; and

(3) the proposition to be voted on.

(i) At least 10 days before the date set for the election,

notice of the election shall be given by publishing a substantial

copy of the resolution calling the election one time in a

newspaper of general circulation in the territory proposed to be

annexed.

(j) In calling an election on the proposition for annexation of

the territory or municipality, the board may include, as part of

the same proposition or as a separate proposition, a proposition

for:

(1) the territory or municipality to assume its part of the

tax-supported bonds of the district then outstanding and those

bonds previously voted but not yet sold; and

(2) an ad valorem tax to be imposed on taxable property on the

territory or municipality along with the tax in the rest of the

district for the payment of the bonds.

(k) If a majority of the votes cast at the election are in favor

of annexation, the board by resolution shall annex the territory

or municipality to the district.

(l) The board is not required to call an election if:

(1) a petition requesting annexation is signed by all residents

and landowners of the territory to be annexed, the same as

provided by law for conveyance of real property; and

(2) the petition:

(A) states that the petitioners approve their share of the

outstanding bonds or other obligations, and the unissued bonds,

if any, of the district, and authorizes the board to set tax

rates sufficient to pay their share of the debt; and

(B) is filed in the office of the county clerk of the county in

which the district is located.

(m) An annexation under this section is incontestable except in

the manner and within the time for contesting elections under the

Election Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER C. BOARD OF DIRECTORS

Sec. 6905.101. COMPOSITION OF BOARD; TERMS. (a) The district

is governed by a board of five elected directors. Directors

occupy numbered places on the board.

(b) A director is eligible for reelection to the board.

(c) Directors serve staggered terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.102. REMOVAL FROM OFFICE. After reasonable notice and

a public hearing, the board may remove a director from office for

misfeasance, malfeasance, or wilful neglect of duty. Reasonable

notice and a public hearing are not required if the director to

be removed expressly waives the notice and hearing in writing.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.103. BOARD RESOLUTIONS; VOTING REQUIREMENTS. (a) The

district shall act through resolutions adopted by the board.

(b) Each director has a vote.

(c) The affirmative vote of at least three directors is

necessary to adopt any resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.104. OFFICERS AND ASSISTANTS. (a) The board

president shall:

(1) serve a one-year term; and

(2) perform duties prescribed by the board.

(b) The board secretary shall:

(1) be the official custodian of the board seal; and

(2) perform other duties and functions prescribed by the board.

(c) The board shall elect a treasurer who shall perform duties

and functions prescribed by the board.

(d) One person may hold the offices of secretary and treasurer.

The secretary and treasurer are not required to be directors.

(e) The board may appoint one or more persons who are not

directors to be an assistant board secretary. An assistant

secretary may perform any duty or function of the board

secretary.

(f) The board shall elect officers annually or at any time

necessary to fill a vacancy.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.105. MEETINGS. The board shall have regular meetings

at times specified by board resolution and shall have special

meetings when called by the board president or by any three

directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.106. PERSONAL LIABILITY OF DIRECTORS. A director is

not personally liable for any bond issued or contract executed by

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 6905.151. GENERAL POWERS. The district may exercise any

power necessary or appropriate to achieve the purposes of this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.152. BYLAWS AND RULES. The district may adopt and

enforce bylaws and rules for the conduct of its affairs.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.153. REGIONAL WASTE DISPOSAL. (a) The district may

exercise any power granted by Chapter 30, Water Code, to a water

district created under Section 59, Article XVI, Texas

Constitution, including the power to collect, transport, process,

treat, dispose of, and control all municipal, domestic,

industrial, or communal waste, whether in fluid, solid, or

composite state, including the control, abatement, or reduction

of any type of pollution.

(b) The powers granted to the district by Chapter 30, Water

Code, are for the purposes of conservation and development of the

natural resources of this state within the meaning of Section 59,

Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.154. PERMITS. (a) The district may obtain through

appropriate proceedings an appropriation permit or a diversion

permit from the Texas Commission on Environmental Quality.

(b) The district may acquire water appropriation permits from

owners of permits by contract or otherwise.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.155. PROPERTY ACQUISITION, USE, AND DISPOSITION. (a)

The district may acquire, own, rent, lease, accept, hold, or

dispose of any property, or any interest in property, including a

right or easement, by purchase, exchange, gift, assignment,

condemnation, sale, lease, or otherwise, in performing district

duties or exercising district powers under this chapter.

(b) The district may hold, manage, operate, or improve property.

(c) The district may lease or rent any land, building,

structure, or facility from or to any person to achieve the

purposes of this chapter.

(d) The district may sell, assign, lease, encumber, mortgage, or

otherwise dispose of property, or an interest in property, and

release or relinquish a right, title, claim, lien, interest,

easement, or demand, regardless of the manner in which acquired,

and conduct a transaction authorized by this subsection by public

or private sale, with or without public bidding, notwithstanding

any other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.156. REQUESTS FOR AND ACCEPTANCE OF AID. The district

may request and accept an appropriation, grant, allocation,

subsidy, guarantee, aid, service, material, or gift from any

source, including the federal government, the state, a public

agency, or a political subdivision.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.157. DISTRICT OFFICE. The district may operate and

maintain an office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.158. PERSONNEL. The district may appoint and

determine the duties, tenure, qualifications, and compensation of

district officers and employees, as well as any agent,

professional advisor, or counselor, including any financial

consultant, accountant, attorney, architect, engineer, appraiser,

or financing expert, considered necessary or advisable by the

board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.159. GENERAL MANAGER. (a) The district may employ a

general manager who may be the city manager of the City of

Beeville.

(b) The general manager may:

(1) employ and discharge employees; and

(2) exercise other powers conferred on the general manager by

the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.160. GENERAL AUTHORITY OF PUBLIC AGENCIES AND

POLITICAL SUBDIVISIONS TO CONTRACT WITH DISTRICT. A public

agency or political subdivision of this state, including the City

of Beeville, may enter into a contract or agreement with the

district, on terms agreed to by the parties, for any purpose

relating to the district's powers or functions. Approval,

notice, consent, or an election is not required in connection

with a contract or agreement.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.161. CONTRACTS TO SUPPLY WATER. (a) The district may

contract with municipalities and others, including the City of

Beeville, to supply water. The district may sell water inside or

outside the boundaries of the district.

(b) The district may contract with a public agency or political

subdivision for the rental or leasing of or for the operation of

the water production, water supply, water filtration or

purification, and water supply facilities of the entity on the

consideration agreed to by the district and the entity.

(c) A contract may be on terms and for the time agreed to by the

parties.

(d) A contract may provide that it will continue in effect until

bonds specified in it and refunding bonds issued in lieu of the

bonds are paid.

(e) The district may contract with the City of Beeville for the

operation of the district's water facilities by the city. An

election is not required in connection with the contract.

(f) A public agency or political subdivision, including the City

of Beeville, may enter into a contract or agreement with the

authority for a water supply as provided by Section 6905.160.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.162. SOURCES FOR WATER; ACQUISITION OF LAND; STORAGE

CAPACITY. (a) The district may acquire or construct, inside or

outside the district, a reservoir, well, or any work, plant,

transmission line, or other facility necessary or useful to drill

for, divert, impound, store, treat, or transport water to the

City of Beeville and others for municipal, domestic,

agricultural, industrial, mining, oil flooding, or any other

useful purpose.

(b) The district may develop or otherwise acquire underground

sources of water.

(c) The district may acquire land, or an interest in land,

inside or outside the district, for a reservoir, well, or any

work, plant, transmission line, or other facility necessary or

useful to drill for, divert, impound, store, treat, or transport

water to the City of Beeville and others for municipal, domestic,

agricultural, industrial, mining, oil flooding, or any other

useful purpose.

(d) The district may lease, purchase, or otherwise acquire

rights in and to storage and storage capacity in any reservoir

constructed or to be constructed by any person or from the United

States.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.163. CONSTRUCTION CONTRACTS. (a) The district may

award a construction contract that requires an expenditure of

more than $5,000 only after publication of notice to bidders once

each week for two weeks in a newspaper of general circulation in

the district.

(b) The notice is sufficient if it states:

(1) the time and place for opening the bids;

(2) the general nature of the work to be done or the material,

equipment, or supplies to be purchased; and

(3) where the terms of bidding and copies of the plans and

specifications may be obtained.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.164. CONVEYANCE OF LAND TO DISTRICT. A public agency

or a political subdivision of this state, including the City of

Beeville, may lease, sell, or otherwise convey its land or an

interest in its land to the district for consideration that the

parties agree is adequate. Approval, notice, consent, or an

election is not required in connection with the conveyance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.165. SURPLUS PROPERTY. Subject to the terms of a

resolution or deed of trust authorizing or securing bonds issued

by the district, the district may sell, lease, rent, trade, or

otherwise dispose of property that the board considers is not

needed for a district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.166. EMINENT DOMAIN. (a) To carry out an authority

provided by this chapter, the district may exercise the power of

eminent domain to acquire the fee simple title, or any other

interest in land, and other property and easements, inside or

outside the district, including land or an interest in land

needed for a reservoir, dam, or flood easement above the probable

high water line around any reservoir.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code.

(c) The district is a municipal corporation for the purposes of

Chapter 21, Property Code.

(d) The board shall determine the amount and type of interest in

land, other property, or easements to be acquired.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.167. COST OF RELOCATING OR ALTERING PROPERTY. (a) In

this section, "sole expense" means the actual cost of the

lowering, rerouting, or change in grade or alteration of

construction required under Subsection (b) to provide a

comparable replacement without enhancing the facility, after

deducting the net salvage value derived from the old facility.

(b) If the district's exercise of its eminent domain, police, or

other power requires relocating, raising, lowering, rerouting, or

changing the grade of, or altering the construction of any

railroad, electric transmission, telegraph, or telephone line,

conduit, pole, property, facility, or pipeline, the action shall

be accomplished at the sole expense of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.168. RIGHTS-OF-WAY; EASEMENTS. The district has all

necessary or useful rights-of-way and easements along, over,

under, and across all public, state, municipal, and county roads,

highways, and places for any of its purposes. The district shall

restore a facility used to its previous condition as nearly as

possible at the sole expense of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.169. DISTRICT SEAL.The district may adopt an official

seal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 6905.201. DISTRICT MONEY. The district may acquire, hold,

use, and dispose of its receipts and money from every source.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.202. DEPOSITORY. (a) The board shall designate one

or more banks inside or outside the district to serve as the

depository for the district's money.

(b) District money shall be deposited in the depository

designated by the board, except that:

(1) bond proceeds and money pledged to pay bonds, to the extent

provided in a resolution or trust indenture authorizing or

securing district bonds, may be deposited with another bank or

trustee named in the bond resolution or trust indenture; and

(2) money shall be remitted to each paying agent for the payment

of principal of and interest on the bonds.

(c) To the extent that money in a depository bank or the trustee

bank is not insured by the Federal Deposit Insurance Corporation,

the money must be secured in the manner provided by law for the

security of municipal money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.203. INVESTMENT OF DISTRICT MONEY. The board may

invest district money in obligations and make time deposits of

district money in a manner determined by the board or in the

manner permitted or required in a resolution or trust indenture

authorizing or securing district bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.204. DISTRICT FACILITIES EXEMPT FROM TAXATION AND

ASSESSMENT. The district is not required to pay a tax or

assessment on its facilities or any part of its facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER F. BONDS

Sec. 6905.251. AUTHORITY TO ISSUE BONDS. (a) The district may

issue bonds, provide for and secure the payment of the bonds, and

provide for the rights of the holders of the bonds, in the manner

and to the extent permitted by this chapter.

(b) The district may issue bonds to carry out any authority

conferred by this chapter. The bonds must be authorized by a

board resolution.

(c) The bonds may be payable from and secured by revenue or ad

valorem taxes, or both revenue and ad valorem taxes, of the

district, in the manner and under the terms of the resolution

authorizing the issuance of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.252. FORM OF BONDS. A district bond must be:

(1) issued in the district's name;

(2) signed by the president or vice president; and

(3) attested by the secretary.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.253. MATURITY. District bonds must mature not later

than 50 years after the date of their issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.254. ELECTION FOR BONDS PAYABLE FROM AD VALOREM TAXES.

(a) Bonds, other than refunding bonds, payable wholly or partly

from ad valorem taxes may not be issued unless authorized by a

majority of the district voters voting at an election.

(b) The board may call an election under this section without a

petition. The resolution calling the election must specify:

(1) the time and places at which the election will be held;

(2) the purpose for which the bonds will be issued;

(3) the amount of the bonds;

(4) the form of the ballot; and

(5) other matters the board considers necessary or advisable.

(c) Notice of the election must be given by publishing a

substantial copy of the resolution calling the election in a

newspaper of general circulation in the district. The notice

must be published once each week for two consecutive weeks. The

first publication must be not later than the 14th day before the

date of the election.

(d) The board may issue bonds not payable wholly or partly from

ad valorem taxes without an election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.255. BONDS SECURED BY REVENUE; ADDITIONAL BONDS. (a)

Bonds issued under this subchapter may be secured by a pledge of

all or part of the district's revenue, or by all or part of the

revenue of one or more contracts previously or subsequently made

or other revenue or income specified by board resolution or a

trust indenture securing the bonds. The pledge may reserve the

right, under conditions specified by the pledge, to issue

additional bonds that will be on a parity with or subordinate to

the bonds then being issued.

(b) The district may issue bonds secured by both taxes and

revenue of the district described by Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.256. BONDS PAYABLE FROM AD VALOREM TAXES. (a) If

bonds are issued payable wholly or partly from ad valorem taxes,

the board shall annually impose a tax on the taxable property in

the district in an amount sufficient to pay the principal of and

interest on the bonds when due.

(b) The district may adopt the rate of a tax imposed under

Subsection (a) after giving consideration to the money received

from the pledged revenue that may be available for payment of

principal and interest, to the extent and in the manner permitted

by the resolution authorizing the issuance of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.257. ADDITIONAL SECURITY. (a) Bonds, including

refunding bonds, authorized by this subchapter that are not

payable wholly from ad valorem taxes may be additionally secured,

at the discretion of the board, by a deed of trust or mortgage

lien on physical property of the district, franchises, easements,

water rights and appropriation permits, leases, contracts, and

all rights appurtenant to the property, vesting in the trustee

power to:

(1) sell the property for the payment of the debt;

(2) operate the property; and

(3) take other action to further secure the bonds.

(b) A purchaser under a sale under the deed of trust lien, if

one is given:

(1) is the absolute owner of property, facilities, and rights

purchased; and

(2) is entitled to maintain and operate the property,

facilities, and rights.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.258. TRUST INDENTURE. (a) A bond issued under this

subchapter, including a refunding bond, that is not payable

wholly from ad valorem taxes may be additionally secured by a

trust indenture. The trustee may be a bank with trust powers

located inside or outside the state.

(b) A trust indenture, regardless of the existence of the deed

of trust or mortgage lien on the property, may:

(1) provide for the security of the bonds and the preservation

of the trust estate in the manner prescribed by the board;

(2) provide for amendment or modification of the trust

indenture;

(3) provide for the issuance of bonds to replace lost or

mutilated bonds;

(4) condition the right to spend district money or sell district

property on the approval of a licensed engineer selected as

provided by the trust indenture; and

(5) provide for the investment of district money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.259. DEANNEXATION OF DISTRICT TERRITORY AFTER ISSUANCE

OF BONDS. Territory may not be deannexed from the district after

the issuance of bonds payable from revenue or taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.260. CHARGES FOR DISTRICT SERVICES. (a) If bonds

payable wholly from revenue are issued, the board shall set and

revise the rates of compensation for water sold and services

provided by the district. The rates must be sufficient to:

(1) pay the expense of operating and maintaining district

facilities;

(2) pay the principal of and interest on the bonds when due; and

(3) maintain the reserve fund and other funds as provided in the

resolution authorizing the bonds.

(b) If bonds payable partly from revenue are issued, the board

shall set and revise the rate of compensation for water sold and

any other services provided by the district. The rate must be in

an amount sufficient to ensure compliance with the resolution

authorizing the bonds or the trust indenture securing the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.261. USE OF BOND PROCEEDS. (a) The district may set

aside an amount of proceeds from the sale of bonds issued under

this subchapter for:

(1) the payment of interest expected to accrue during

construction not to exceed three years;

(2) a reserve interest and sinking fund; and

(3) other funds as may be provided in the resolution authorizing

the bonds or in the trust indenture.

(b) The district may use proceeds from the sale of the bonds to

pay any expense necessarily incurred in accomplishing the purpose

of the district, including:

(1) any expense of issuing and selling the bonds; and

(2) the amount needed to operate the district during

construction of the improvements.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.262. APPOINTMENT OF RECEIVER. (a) On default or a

threatened default in the payment of principal of or interest on

bonds issued under this subchapter that are payable wholly or

partly from revenue, a court may, on petition of the holders of

outstanding bonds, appoint a receiver for the district.

(b) The receiver may collect and receive all district income,

except taxes, employ and discharge district agents and employees,

take charge of money on hand, except money received from taxes,

unless commingled, and manage the proprietary affairs of the

district without consent or hindrance by the board.

(c) The receiver may be authorized to sell or contract for the

sale of water or to renew those contracts with the approval of

the court that appointed the receiver.

(d) The court may vest the receiver with any other power or duty

the court finds necessary to protect the bondholders.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.263. REFUNDING BONDS. (a) The district may issue

refunding bonds to refund outstanding bonds issued under this

subchapter and interest on those bonds.

(b) Refunding bonds may:

(1) be issued to refund bonds of more than one series;

(2) combine the pledges for the outstanding bonds for the

security of the refunding bonds; or

(3) be secured by a pledge of other or additional revenue or

mortgage liens.

(c) The provisions of this subchapter regarding the issuance of

other bonds, their security, and the remedies of the holders

apply to refunding bonds.

(d) The comptroller shall register the refunding bonds on

surrender and cancellation of the bonds to be refunded.

(e) Instead of issuing bonds to be registered on the surrender

and cancellation of the bonds to be refunded, the district, in

the resolution authorizing the issuance of the refunding bonds,

may provide for the sale of the refunding bonds and the deposit

of the proceeds in a bank at which the bonds to be refunded are

payable. In that case, the refunding bonds may be issued in an

amount sufficient to pay the principal of and interest and any

required redemption premium on the bonds to be refunded to any

redemption date or to their maturity date, and the comptroller

shall register the refunding bonds without the surrender and

cancellation of the bonds to be refunded.

(f) An election is not required for refunding bonds.

(g) The district may also issue refunding bonds under any other

applicable law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.264. LIMITATION ON RIGHTS OF HOLDERS. The resolution

authorizing the bonds or the trust indenture securing the bonds

may limit or qualify the rights of the holders of less than all

of the outstanding bonds payable from the source to institute or

prosecute litigation affecting the district's property or income.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6905.265. BONDS EXEMPT FROM TAXATION. A bond issued under

this subchapter, the transfer of the bond, and income from the

bond, including profits made on the sale of the bond, are exempt

from taxation in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.



CHAPTER 6906. CORYELL CITY WATER SUPPLY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE B. FRESH WATER SUPPLY DISTRICTS

CHAPTER 6906. CORYELL CITY WATER SUPPLY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 6906.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Bond" means a bond or note.

(3) "Director" means a member of the board.

(4) "District" means the Coryell City Water Supply District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Coryell County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district and other areas to be served by the district's works

and projects will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The accomplishment of the purposes stated in this chapter is

for the benefit of the people of this state for the improvement

of their property and industries. The district, in carrying out

the purposes of this chapter, will be performing an essential

public function under the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2, Chapter 435,

Acts of the 66th Legislature, Regular Session, 1979, as that

territory may have been modified under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 6906.051. COMPOSITION OF BOARD; TERMS. (a) The district

is governed by a board of 11 directors, each of whom occupies a

numbered place on the board.

(b) Directors serve staggered two-year terms, with the terms of

the directors occupying Places 1, 2, 3, 4, and 5 expiring on

April 1 of each even-numbered year and the terms of the directors

occupying Places 6, 7, 8, 9, 10, and 11 expiring April 1 of each

odd-numbered year.

(c) In March of each year, the Commissioners Court of Coryell

County shall appoint directors to succeed directors whose term of

office will expire on April 1. The appointed directors' terms

begin on April 1 of that year.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.052. QUALIFICATIONS FOR OFFICE. (a) Directors must

be appointed from areas in Coryell County as follows:

(1) one each from the Oglesby-Mound area and Levita area;

(2) two each from the Pancake area, Jonesboro area, and

Turnersville area; and

(3) three from the Coryell City area.

(b) To be eligible to succeed a director whose term of office is

about to expire, a person must be appointed from the same

geographical area as the geographical area that the director

represents.

(c) Each director is eligible for reappointment.

(d) To be eligible to be appointed or to serve as a director, a

person must be a resident, qualified voter of the geographical

area from which the person is appointed.

(e) A director may not hold any other public office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.053. VACANCIES. Any vacancy occurring on the board

shall be filled for the unexpired term by appointment in the

manner in which the vacating director was appointed.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.054. REMOVAL FROM OFFICE. After reasonable notice and

a public hearing, the board may remove a director from office for

misfeasance, malfeasance, or wilful neglect of duty. Reasonable

notice and a public hearing are not required if the notice and

hearing are expressly waived in writing.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.055. BOARD RESOLUTIONS; VOTING REQUIREMENTS. (a) The

district shall act by resolutions adopted by the board.

(b) All directors are entitled to vote.

(c) The affirmative vote of a majority of the directors present

is necessary to adopt a resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.056. OFFICERS AND ASSISTANTS. (a) The board shall

elect a president, vice president, secretary, and treasurer at

the first meeting of the newly constituted board each year and at

any time necessary to fill a vacancy.

(b) The board shall elect the president and vice president from

among the directors.

(c) The offices of secretary and treasurer:

(1) may be held by one person; and

(2) are not required to be held by a director.

(d) The board may appoint as assistant board secretary one or

more persons who are not directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.057. DUTIES OF OFFICERS AND ASSISTANTS. (a) The

board president shall preside at board meetings and perform other

duties prescribed by the board.

(b) The board treasurer shall perform duties and functions

prescribed by the board.

(c) The board secretary is the official custodian of the

minutes, books, records, and seal of the board and shall perform

other duties and functions prescribed by the board. An assistant

board secretary may perform any duty or function of the board

secretary.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.058. MEETINGS. The board shall have regular meetings

at times specified by board resolution and shall have special

meetings when called by the board president or by any two

directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.059. PERSONAL LIABILITY OF DIRECTORS. A director is

not personally liable for any bond issued or contract executed by

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 6906.101. GENERAL POWERS. The district has all powers

necessary or appropriate to achieve the purposes of this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.102. GENERAL POWERS REGARDING WATER. The district has

all rights, powers, and privileges necessary or useful to enable

it to acquire, provide, supply, deliver, and sell potable water

for any beneficial purpose in its boundaries and vicinity and in

Coryell and McLennan Counties.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.103. GENERAL POWERS REGARDING WASTE. (a) The

district has all rights, powers, and privileges necessary or

useful to enable it to collect, transport, dispose of, and

control domestic, industrial, or communal wastes, whether in

fluid, solid, or composite state, inside and outside its

boundaries.

(b) The district may exercise any power granted by Chapter 30,

Water Code, to a district created under Section 59, Article XVI,

Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.104. DISTRICT BYLAWS AND RULES. The district may

adopt and enforce:

(1) bylaws and rules for the conduct of its affairs; and

(2) rules that a municipal utility district may adopt and

enforce under Sections 54.205 et seq., Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.105. PROPERTY ACQUISITION, USE, AND DISPOSITION. (a)

The district may acquire, own, rent, lease, accept, hold, or

dispose of property, or an interest in property, including a

right or easement, by purchase, exchange, gift, assignment,

condemnation, sale, lease, or otherwise, in performing district

duties or exercising district powers under this chapter.

(b) The district may hold, manage, operate, or improve property.

(c) The district may lease or rent any land, building,

structure, or facility from or to any person to achieve the

purposes of this chapter.

(d) The district may sell, assign, lease, encumber, mortgage, or

otherwise dispose of property, or an interest in property, and

release or relinquish a right, title, claim, lien, interest,

easement, or demand, regardless of the manner in which acquired,

and conduct a transaction authorized by this subsection by public

or private sale, with or without public bidding, notwithstanding

any other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.106. REQUESTS FOR AND ACCEPTANCE OF AID. The district

may request and accept an appropriation, grant, allocation,

subsidy, guarantee, aid, service, material, or gift from any

public or private source, including the federal government, the

state, a public agency, or a political subdivision.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.107. DISTRICT OFFICE. The district may operate and

maintain an office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.108. PERSONNEL. The district may appoint and

determine the duties, tenure, qualifications, and compensation of

district officers and employees, as well as any agent,

professional advisor, or counselor, including any financial

consultant, accountant, attorney, architect, engineer, appraiser,

or financing expert, considered necessary or advisable by the

board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.109. PERMITS. (a) The district may obtain through

appropriate proceedings permits from the Texas Commission on

Environmental Quality.

(b) The district may acquire water appropriation permits from

owners of permits by contract or otherwise.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.110. GENERAL CONTRACT POWERS. (a) The district may

enter into and enforce a contract or agreement necessary or

convenient to the exercise of the powers, rights, privileges, and

functions conferred on the district by this chapter or the

general law, including a contract or agreement with any person as

the board considers necessary or proper for, or in connection

with, any power or function of the district for:

(1) the purchase or other acquisition, storage, transportation,

distribution, delivery, or sale of water;

(2) the collection, transportation, processing, or disposal of

waste; or

(3) the construction, acquisition, ownership, financing,

operation, maintenance, sale, leasing to or from, or other use or

disposition of any facilities authorized to be developed,

acquired, or constructed under this chapter or the general law.

(b) The authority to enter into or enforce the contract or

agreement includes the authority to enter into or enforce a

contract or agreement regarding:

(1) any improvements, structures, facilities, equipment, and

other property of any kind in connection with the subject of the

contract or agreement;

(2) any related land, leaseholds, and easements; and

(3) any interests in the property.

(c) The contract or agreement:

(1) may not have a term of more than 40 years; and

(2) may contain provisions the board determines to be in the

best interest of the district.

(d) The district may pledge all or part of its revenue to the

payment of its obligations under the contract or agreement to the

same extent and on the same conditions as it may pledge revenue

to secure district bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.111. AUTHORITY OF PUBLIC AGENCIES AND POLITICAL

SUBDIVISIONS TO CONTRACT WITH DISTRICT. (a) A public agency or

political subdivision of this state may enter into a contract or

agreement with the district, on terms agreed to by the parties,

for:

(1) the purchase or sale of water;

(2) waste collection, processing, or disposal; or

(3) any purpose relating to the district's powers or functions.

(b) Approval, notice, consent, or an election is not required in

connection with a contract or agreement.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.112. ACQUISITION OF LAND; STORAGE CAPACITY. (a) The

district may acquire land, or an interest in land, inside or

outside the district for any work, plant, or other facility

necessary or useful to divert, impound, store, drill for, pump,

treat, or transport water for municipal, domestic, industrial,

mining, oil flooding, or any other useful purpose.

(b) The district may lease, purchase, or otherwise acquire

rights in and to storage and storage capacity in any reservoir

constructed or to be constructed by the United States or any

other person.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.113. CONSTRUCTION CONTRACTS. (a) The district may

award a construction contract that requires an expenditure of

more than $5,000 only after publication of notice to bidders once

each week for two consecutive weeks in a newspaper of general

circulation in the district.

(b) The notice is sufficient if it states:

(1) the time and place for opening the bids;

(2) the general nature of the work to be done;

(3) the material, equipment, or supplies to be purchased; and

(4) where the terms of bidding and copies of the plans and

specifications may be obtained.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.114. CONVEYANCE OF LAND TO DISTRICT. A public agency

or political subdivision of this state may lease, sell, or

otherwise convey to the district any of its land, improvements,

property, plants, lines, or other facilities related to the

supply of water or the collection, processing, or disposal of

waste for any consideration that the parties agree is adequate.

Approval, notice, consent, or an election is not required in

connection with a conveyance, contract, or agreement.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.115. DISPOSAL OF PROPERTY. Subject to the terms of a

resolution or deed of trust authorizing or securing bonds issued

by the district, the district may sell, lease, rent, trade, or

otherwise dispose of property under terms considered by the board

to be consistent with district purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.116. EMINENT DOMAIN. (a) To carry out a power

provided by this chapter, the district may exercise the power of

eminent domain to acquire the fee simple title to land, or any

other interest in land, and other property and easements, inside

or outside the district.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, except that the

district is not required to:

(1) give bond for appeal or bond for costs in a condemnation or

other suit to which it is a party; or

(2) deposit double the amount of an award in a suit.

(c) The district is a municipal corporation for the purposes of

Chapter 21, Property Code.

(d) The board shall determine the amount and the type of

interest in land, other property, or easements to be acquired.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.117. COST OF RELOCATING OR ALTERING PROPERTY. (a) In

this section, the term "sole expense" means the actual cost of

the relocation, raising, lowering, rerouting, or change in grade

or alteration of construction required under Subsection (b) to

provide a comparable replacement without enhancing the facility,

after deducting the net salvage value derived from the old

facility.

(b) If the district's exercise of its eminent domain, police, or

other power requires relocating, raising, lowering, rerouting,

changing the grade of, or altering the construction of any

railroad, electric, transmission, telegraph, or telephone line,

conduit, pole, property or facility, or pipeline, the action

shall be accomplished at the sole expense of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.118. RIGHTS-OF-WAY; EASEMENTS. The district has all

necessary or useful right-of-way and easements along, over,

under, and across all public, state, municipal, and county roads,

highways, and places for any of its purposes. The district shall

restore a facility used to its previous condition as nearly as

possible at the sole expense of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.119. SEAL. The district may adopt an official seal.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 6906.151. DISTRICT MONEY. The district may acquire, hold,

use, and dispose of its receipts and money from any source.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.152. AUTHORITY TO BORROW MONEY AND ISSUE BONDS. The

district, in the manner and to the extent permitted by this

chapter, may:

(1) borrow money for any of its corporate purposes;

(2) enter into agreements in connection with the borrowing;

(3) issue its bonds for money borrowed;

(4) provide for and secure the payment of its bonds; and

(5) provide for the rights of the holders of its bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.153. DEPOSITORY. (a) The board shall designate one or

more banks or savings and loan associations inside or outside the

district to serve as the depository for the district's money.

(b) All of the district's money shall be deposited in the

depository designated by the board, except that:

(1) bond proceeds and money pledged to pay bonds, to the extent

provided in a resolution or trust indenture authorizing or

securing district bonds, may be deposited with another bank or

trustee named in the bond resolution or trust indenture; and

(2) money shall be remitted to each paying agent for the payment

of principal of and interest on the bonds.

(c) To the extent that money in a depository bank or trustee

bank is not insured by the Federal Deposit Insurance Corporation,

the money must be secured in the manner provided by law for the

security of county funds in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.154. INVESTMENT OF DISTRICT MONEY. The board may

invest district money in obligations and make time deposits of

district money in a manner determined by the board or in the

manner permitted or required in a resolution or trust indenture

authorizing or securing district bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.155. DISTRICT FACILITIES EXEMPT FROM TAXATION AND

ASSESSMENT. The district is not required to pay a tax or

assessment on its facilities or any part of its facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 6906.201. AUTHORITY TO ISSUE BONDS. (a) The district may

issue bonds payable from and secured by district revenue to carry

out any purpose or power conferred on the district by this

chapter. The bonds must be authorized by a board resolution.

(b) The bonds must be issued in the manner and under the terms

of the resolution authorizing the issuance of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.202. FORM OF BONDS. District bonds must be:

(1) issued in the district's name;

(2) signed by the president or vice president; and

(3) attested by the secretary.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.203. MATURITY. District bonds must mature not later

than 40 years after the date of their issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.204. BONDS SECURED BY REVENUE; ADDITIONAL BONDS. (a)

District bonds may be secured by a pledge of all or part of the

district's revenue, or by all or part of the payments or rentals

under one or more contracts or leases specified by board

resolution or a trust indenture securing the bonds.

(b) A resolution authorizing the issuance of bonds secured by a

pledge of revenue of all or part of the district's facilities may

provide that the district shall first pay the expenses of

operating and maintaining all or part of the facilities as the

board considers appropriate before paying the principal of and

interest on the bonds.

(c) A resolution authorizing the issuance of bonds secured by

revenue, contract payments, or lease rentals may reserve to the

district the right, under conditions specified by the resolution,

to issue additional bonds that will be on a parity with, superior

to, or subordinate to the bonds then being issued.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.205. ADDITIONAL SECURITY. (a) District bonds may be

additionally secured, at the discretion of the board, by a deed

of trust or mortgage lien on all or part of the district's

physical property, facilities, easements, franchises, water

rights and appropriation permits, leases, contracts, and all

rights appurtenant to the property, vesting in the trustee power

to:

(1) sell the property for the payment of the debt;

(2) operate the property; and

(3) take other action to further secure the bonds.

(b) A purchaser under a sale under the deed of trust lien, if

one is given:

(1) is the absolute owner of the property, facilities, and

rights purchased; and

(2) is entitled to maintain and operate the property,

facilities, and rights.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.206. TRUST INDENTURE. (a) District bonds, including

refunding bonds, may be additionally secured by a trust

indenture. The trustee may be a bank with trust powers located

inside or outside the state.

(b) A trust indenture, regardless of the existence of a deed of

trust or mortgage lien on the property, may:

(1) provide for the security of the bonds and the preservation

of the trust estate in the manner prescribed by the board;

(2) provide for amendment or modification of the trust

indenture;

(3) provide for the issuance of bonds to replace lost or

mutilated bonds;

(4) condition the right to spend district money or sell district

property on the approval of a licensed engineer selected as

provided by the trust indenture; and

(5) provide for the investment of district money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.207. CHARGES FOR DISTRICT SERVICES. If district bonds

payable wholly from revenue are issued, the board shall set and

revise the rates, fees, and charges assessed for water sold and

waste collection and treatment services provided by the district.

The rates, fees, and charges must be sufficient to:

(1) pay the expense of operating and maintaining the district

facilities that generate the revenue from which the bonds will be

paid;

(2) pay the principal of and interest on the bonds when due; and

(3) maintain the reserve fund and other funds as provided in the

resolution authorizing the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.208. STATE PLEDGE REGARDING RIGHTS AND REMEDIES OF

BONDHOLDERS. Without depriving this state of its power to

regulate and control the rates, fees, and charges assessed for

water sold and waste collection and treatment services provided

by the district, the state pledges to and agrees with the holders

of district bonds that the state will not exercise its power to

regulate and control the rates, fees, and charges in any way that

would impair the rights or remedies of the holders of the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.209. USE OF BOND PROCEEDS. (a) The district may set

aside an amount of proceeds from the sale of district bonds for:

(1) the payment of interest expected to accrue during

construction not to exceed three years;

(2) a debt service reserve fund; and

(3) other funds as may be provided in the resolution authorizing

the bonds or in the trust indenture.

(b) The district may use proceeds from the sale of the bonds to

pay any expense necessarily incurred in accomplishing the purpose

of the district, including any expense of issuing and selling the

bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.210. APPOINTMENT OF RECEIVER. (a) On default or

threatened default in the payment of the principal of or interest

on district bonds that are payable wholly or partly from revenue,

a court may, on petition of the holders of outstanding bonds,

appoint a receiver for the district.

(b) The receiver may collect and receive all district income,

employ and discharge district agents and employees, take charge

of money on hand, and manage the proprietary affairs of the

district without consent or hindrance by the board.

(c) The receiver may be authorized to sell or contract for the

sale of water or the collection, processing, or disposal of waste

or to renew contracts with the approval of the court that

appointed the receiver.

(d) The court may vest the receiver with any other power or duty

the court finds necessary to protect the bondholders.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.211. REFUNDING BONDS. (a) The district may issue

refunding bonds to refund outstanding district bonds and interest

on those bonds.

(b) Refunding bonds may:

(1) be issued to refund bonds of more than one series;

(2) combine the pledges for the outstanding bonds for the

security of the refunding bonds; or

(3) be secured by a pledge of other or additional revenue or

mortgage liens.

(c) The provisions of this subchapter regarding the issuance of

other bonds, their security, and the remedies of the holders

apply to refunding bonds.

(d) The comptroller shall register the refunding bonds on the

surrender and cancellation of the bonds to be refunded.

(e) Instead of issuing bonds to be registered on the surrender

and cancellation of the bonds to be refunded, the district, in

the resolution authorizing the issuance of the refunding bonds,

may provide for the sale of the refunding bonds and the deposit

of the proceeds in a bank at which the bonds to be refunded are

payable. In that case, the refunding bonds may be issued in an

amount sufficient to pay the principal of and interest and any

required redemption premium on the bonds to be refunded to any

redemption date or to their maturity date, and the comptroller

shall register the refunding bonds without the surrender and

cancellation of the bonds to be refunded.

(f) The district may also issue refunding bonds under any other

applicable law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.212. OTHER REMEDIES AND COVENANTS. The resolution

authorizing the issuance of any district bonds, including

refunding bonds, or the trust indenture securing the bonds, may

provide other remedies and covenants the board considers

necessary to issue the bonds on the most favorable terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.213. LIMITATION ON RIGHTS OF BONDHOLDERS. The

resolution authorizing the bonds or the trust indenture securing

the bonds may limit or qualify the rights of the holders of less

than all of the outstanding bonds payable from the same source to

institute or prosecute litigation affecting the district's

property or income.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.

Sec. 6906.214. BONDS EXEMPT FROM TAXATION. A district bond, the

transfer of the bond, and the income from the bond, including

profits made on the sale of the bond, are exempt from taxation in

this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.06, eff. April 1, 2009.



CHAPTER 6907. PLUM CREEK FRESH WATER SUPPLY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE B. FRESH WATER SUPPLY DISTRICTS

CHAPTER 6907. PLUM CREEK FRESH WATER SUPPLY DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 6907.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Plum Creek Fresh Water Supply District

No. 1.

Added by Acts 2009, 81st Leg., R.S., Ch.

51, Sec. 2, eff. May 19, 2009.

Sec. 6907.002. NATURE OF DISTRICT. The district is a fresh

water supply district created under and essential to accomplish

the purposes of Section 52, Article III, and Section 59, Article

XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

51, Sec. 2, eff. May 19, 2009.

Sec. 6907.003. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

51, Sec. 2, eff. May 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 6907.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

51, Sec. 2, eff. May 19, 2009.

Sec. 6907.052. QUALIFICATIONS. To be qualified to serve as a

director, a person must be:

(1) at least 18 years of age;

(2) a resident of this state; and

(3) an owner of land subject to taxation in the district or a

qualified voter of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

51, Sec. 2, eff. May 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 6907.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

51, Sec. 2, eff. May 19, 2009.

Sec. 6907.102. FRESH WATER SUPPLY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state applicable to fresh water supply districts

created under Section 59, Article XVI, Texas Constitution,

including Chapters 49 and 53, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

51, Sec. 2, eff. May 19, 2009.

Sec. 6907.103. AUTHORITY FOR DRAINAGE PROJECTS. The district

may purchase, construct, acquire, own, operate, maintain, repair,

or improve all works, improvements, facilities, plants,

equipment, and appliances necessary to gather, conduct, divert,

and control local stormwater or other local harmful excesses of

water in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

51, Sec. 2, eff. May 19, 2009.

Sec. 6907.104. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the territory of the district as it existed on the date

the district was created.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district, may adopt an order dividing

the district.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election to confirm the

district's creation.

(f) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds description of the territory of

each new district;

(3) appoint temporary directors for each new district; and

(4) provide for the division of assets and liabilities between

or among the new districts.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the Texas Commission on Environmental Quality and record the

order in the real property records of each county in which the

district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as provided by

Section 49.102, Water Code.

(i) Municipal consent to the creation of the district and to the

inclusion of land in the district acts as municipal consent to

the creation of any new district created by the division of the

district and to the inclusion of land in the new district.

(j) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

51, Sec. 2, eff. May 19, 2009.

Sec. 6907.105. ADDITION OF LAND. Land that is adjacent to the

district may be added to the district in the manner provided by

and in accordance with the requirements of Subchapter J, Chapter

49, Water Code, whether or not the land is located in the same

county.

Added by Acts 2009, 81st Leg., R.S., Ch.

51, Sec. 2, eff. May 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 6907.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 6907.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 53, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

51, Sec. 2, eff. May 19, 2009.

Sec. 6907.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 6907.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

51, Sec. 2, eff. May 19, 2009.

Sec. 6907.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

51, Sec. 2, eff. May 19, 2009.

Sec. 6907.154. TAX ASSESSOR AND COLLECTOR. Sections

53.072-53.075, Water Code, do not apply to the district. The

board may employ or contract with a tax assessor and collector

for the district as provided by Chapter 49, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

51, Sec. 2, eff. May 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 6907.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

51, Sec. 2, eff. May 19, 2009.

Sec. 6907.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Section 53.188, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

51, Sec. 2, eff. May 19, 2009.

Sec. 6907.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

51, Sec. 2, eff. May 19, 2009.



CHAPTER 6908. LIBERTY LAKES FRESH WATER SUPPLY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE B. FRESH WATER SUPPLY DISTRICTS

CHAPTER 6908. LIBERTY LAKES FRESH WATER SUPPLY DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 6908.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Liberty Lakes Fresh Water Supply

District No. 1.

Added by Acts 2009, 81st Leg., R.S., Ch.

56, Sec. 2, eff. May 19, 2009.

Sec. 6908.002. NATURE OF DISTRICT. The district is a fresh

water supply district created under and essential to accomplish

the purposes of Section 52, Article III, and Section 59, Article

XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

56, Sec. 2, eff. May 19, 2009.

Sec. 6908.003. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

56, Sec. 2, eff. May 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 6908.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

56, Sec. 2, eff. May 19, 2009.

Sec. 6908.052. QUALIFICATIONS. To be qualified to serve as a

director, a person must be:

(1) at least 18 years of age;

(2) a resident of this state; and

(3) an owner of land subject to taxation in the district or a

qualified voter of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

56, Sec. 2, eff. May 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 6908.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

56, Sec. 2, eff. May 19, 2009.

Sec. 6908.102. FRESH WATER SUPPLY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state applicable to fresh water supply districts

created under Section 59, Article XVI, Texas Constitution,

including Chapters 49 and 53, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

56, Sec. 2, eff. May 19, 2009.

Sec. 6908.103. AUTHORITY FOR DRAINAGE PROJECTS. The district

may purchase, construct, acquire, own, operate, maintain, repair,

or improve all works, improvements, facilities, plants,

equipment, and appliances necessary to gather, conduct, divert,

and control local stormwater or other local harmful excesses of

water in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

56, Sec. 2, eff. May 19, 2009.

Sec. 6908.104. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the territory of the district as it existed on the date

the district was created.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district, may adopt an order dividing

the district.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election to confirm the

district's creation.

(f) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds description of the territory of

each new district;

(3) appoint temporary directors for each new district; and

(4) provide for the division of assets and liabilities between

or among the new districts.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the Texas Commission on Environmental Quality and record the

order in the real property records of each county in which the

district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as provided by

Section 49.102, Water Code.

(i) Municipal consent to the creation of the district and to the

inclusion of land in the district acts as municipal consent to

the creation of any new district created by the division of the

district and to the inclusion of land in the new district.

(j) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

56, Sec. 2, eff. May 19, 2009.

Sec. 6908.105. ADDITION OF LAND. Land that is adjacent to the

district may be added to the district in the manner provided by

and in accordance with the requirements of Subchapter J, Chapter

49, Water Code, whether or not the land is located in the same

county.

Added by Acts 2009, 81st Leg., R.S., Ch.

56, Sec. 2, eff. May 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 6908.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 6908.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 53, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

56, Sec. 2, eff. May 19, 2009.

Sec. 6908.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 6908.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

56, Sec. 2, eff. May 19, 2009.

Sec. 6908.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

56, Sec. 2, eff. May 19, 2009.

Sec. 6908.154. TAX ASSESSOR AND COLLECTOR. Sections

53.072-53.075, Water Code, do not apply to the district. The

board may employ or contract with a tax assessor and collector

for the district as provided by Chapter 49, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

56, Sec. 2, eff. May 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 6908.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

56, Sec. 2, eff. May 19, 2009.

Sec. 6908.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Section 53.188, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

56, Sec. 2, eff. May 19, 2009.

Sec. 6908.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

56, Sec. 2, eff. May 19, 2009.



CHAPTER 7201. AGUA SPECIAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE C. SPECIAL UTILITY DISTRICTS

CHAPTER 7201. AGUA SPECIAL UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 7201.001. DEFINITIONS. Unless the context otherwise

requires, in this chapter:

(1) "Board" means the board of directors of the district.

(2) "Corporation" means the La Joya Water Supply Corporation.

(3) "Director" means a member of the board.

(4) "District" means the Agua Special Utility District.

Added by Acts 2005, 79th Leg., Ch.

1057, Sec. 2.01, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 9.02, eff. June 16, 2007.

Sec. 7201.002. NATURE OF CORPORATION AND DISTRICT. (a) The

corporation is a water supply corporation in Hidalgo and Starr

Counties created under and essential to accomplish the purposes

of Section 59, Article XVI, Texas Constitution, and operating in

accordance with Chapter 67, Water Code.

(b) The district is:

(1) a special utility district in Hidalgo and Starr Counties

created under and essential to accomplish the purposes of Section

59, Article XVI, Texas Constitution, and operating in accordance

with Chapters 49 and 65, Water Code;

(2) a retail public utility as defined by Section 13.002, Water

Code; and

(3) the successor in interest to the corporation.

(c) The corporation shall be dissolved and succeeded without

interruption by the district as provided by Subchapter A1.

Added by Acts 2005, 79th Leg., Ch.

1057, Sec. 2.01, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 9.03, eff. June 16, 2007.

Sec. 7201.003. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapters 49 and 65, Water Code,

including Sections 49.211(a) and 65.201(a), Water Code, apply to

the district.

Added by Acts 2005, 79th Leg., Ch.

1057, Sec. 2.01, eff. September 1, 2005.

Sec. 7201.004. REGULATORY CONFLICTS. (a) If a municipality

asserts regulatory authority over any geographic area in the

district and a municipal regulation applicable to that geographic

area conflicts with a rule of the district, the regulation of the

municipality prevails.

(b) This section does not apply to:

(1) rules or regulations concerning potable water quality

standards; or

(2) conflicts relating to service areas or certificates issued

to the corporation or district by the Texas Commission on

Environmental Quality.

Added by Acts 2005, 79th Leg., Ch.

1057, Sec. 2.01, eff. September 1, 2005.

Sec. 7201.005. INITIAL DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 9.12 of the Act

enacted by the 80th Legislature, Regular Session, 2007, amending

this subsection.

(b) The boundaries and field notes contained in Section 9.12 of

the Act enacted by the 80th Legislature, Regular Session, 2007,

amending this subsection form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to issue bonds; or

(3) the legality or operation of the district.

(c) District boundaries may be modified in accordance with

Chapters 13 and 49, Water Code, except that the boundaries must

include all territory in any area included under a certificate of

convenience and necessity issued by the Texas Commission on

Environmental Quality to the district.

(d) The territory of the district does not include and the

district does not have jurisdiction over land that has never been

in the service area of the corporation regardless of any

erroneous inclusion of that land in the boundaries and field

notes in Section 9.12 of the Act enacted by the 80th Legislature,

Regular Session, 2007, amending this section.

Added by Acts 2005, 79th Leg., Ch.

1057, Sec. 2.01, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 9.04, eff. June 16, 2007.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 7201.022

Sec. 7201.021. TRANSFER OF ASSETS; DISSOLUTION. (a) Except as

provided by this subsection, after the appointment of initial

directors under Section 7201.051, the receiver for the

corporation shall transfer the assets, debts, and contractual

rights and obligations of the corporation, including all legal

claims against the corporation in effect on the date of the

transfer, to the district and provide notices and make recordings

of the transfer required by the Water Code and general law. If

the transfer of any debt requires the permission of the lender,

the receiver shall initiate proceedings to obtain that

permission.

(b) In accordance with the orders of the receivership court and

not later than the 30th day after the date of the transfer under

Subsection (a), the receiver for the corporation shall commence

dissolution proceedings of the corporation.

(c) On dissolution of the corporation, Certificates of

Convenience and Necessity Nos. 10559 and 20785 are considered to

be held by the district.

(d) The receiver for the corporation shall notify the Texas

Commission on Environmental Quality of the dissolution of the

corporation and its succession in interest by the district in

order to effect the transfer of Certificates of Convenience and

Necessity Nos. 10559 and 20785 to the district.

(e) On receipt of notice under Subsection (d), the Texas

Commission on Environmental Quality shall note in its records

that Certificates of Convenience and Necessity Nos. 10559 and

20785 are held by the district. The Texas Commission on

Environmental Quality shall, as a ministerial act, transfer the

certificates to the district without further application, notice,

or hearing. A person, party, or entity does not have any right

of protest, objection, or administrative review of the transfer

prescribed by this section.

(f) After the Texas Commission on Environmental Quality takes

the action required by Subsection (e), the court shall terminate

the receivership.

Added by Acts 2005, 79th Leg., Ch.

1057, Sec. 2.01, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 9.05, eff. June 16, 2007.

Sec. 7201.022. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2012.

Added by Acts 2005, 79th Leg., Ch.

1057, Sec. 2.01, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 9.06, eff. June 16, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 7201.051. APPOINTMENT OF INITIAL DIRECTORS. (a) As soon

as practicable after the effective date of the Act enacted by the

80th Legislature, Regular Session, 2007, amending this section,

seven initial directors shall be appointed as provided by this

section.

(b) To be eligible to be appointed as an initial director, an

individual must meet the same requirements as a candidate for an

elected position as director under Section 7201.052. The initial

directors shall be appointed as follows:

(1) one director to represent the residents of the district in

the City of Mission appointed by the governing body of that city;

(2) one director to represent the residents of the district in

the City of Palmview appointed by the governing body of that

city;

(3) one director to represent the residents of the district in

the City of Penitas appointed by the governing body of that city;

(4) one director to represent the residents of the district in

the City of Sullivan City appointed by the governing body of that

city; and

(5) three directors to represent the residents of the district

outside the municipalities listed in Subdivisions (1)-(4)

appointed by the Hidalgo County Commissioners Court.

(c) An initial director serves a term that expires on June 1 of

the year in which the director's successor is elected under

Section 7201.052.

Added by Acts 2005, 79th Leg., Ch.

1057, Sec. 2.01, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 9.07, eff. June 16, 2007.

Sec. 7201.0512. INITIAL BOARD TRAINING. (a) Not later than the

60th day after the first date on which all of the initial

directors have been appointed, each initial director shall

complete at least 12 hours of training on district management and

compliance with laws applicable to the district as determined by

the receiver for the corporation.

(b) The district shall reimburse an initial director for the

reasonable expenses incurred by the director in attending the

training.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 9.08, eff. June 16, 2007.

Sec. 7201.0513. EDUCATION PROGRAM. (a) Before the first

election of directors under Section 7201.052, the initial board

shall establish a program of education for directors that

includes information on:

(1) the history of the district;

(2) the district's enabling legislation;

(3) Chapters 49 and 65, Water Code, and other laws that apply to

the district, including the requirements of the:

(A) open meetings law, Chapter 551, Government Code; and

(B) public information law, Chapter 552, Government Code;

(4) relevant legal developments related to water district

governance;

(5) the duties and responsibilities of the board;

(6) the requirements of conflict of interest laws and other laws

relating to public officials; and

(7) any applicable ethics policies adopted by the Texas

Commission on Environmental Quality or the Texas Ethics

Commission.

(b) The district shall pay any costs associated with the

development of the education program from district revenue.

(c) The education program may include training provided by an

organization offering courses that have been approved by the

Texas Commission on Environmental Quality.

(d) The board may adopt bylaws modifying the education program

as necessary to meet district needs.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 9.08, eff. June 16, 2007.

Sec. 7201.052. BOARD OF DIRECTORS. (a) Except as provided by

Subsection (l), the district shall be governed by a board of

seven directors, elected as follows:

(1) one director elected by the voters of the part of the City

of Mission inside the district to represent that part of the

city;

(2) one director elected by the voters of the City of Palmview

to represent that city;

(3) one director elected by the voters of the City of Penitas to

represent that city;

(4) one director elected by the voters of the City of Sullivan

City to represent that city; and

(5) three directors elected at-large to numbered positions on

the board by the district voters who do not reside in any of the

municipalities listed in Subdivisions (1)-(4) to represent the

part of the district that is not included in those

municipalities, unless the number of at-large directors is

increased under Subsection (l).

(b) A candidate for one of the numbered director positions:

(1) must reside in the part of the service area of the district

that is not included in any of the municipalities listed in

Subsections (a)(1)-(4); and

(2) must be eligible to hold office under Section 141.001,

Election Code.

(c) A candidate for one of the director positions representing a

municipality listed in Subsection (a)(1), (2), (3), or (4):

(1) must reside in the municipality the candidate seeks to

represent; and

(2) must be eligible to hold office under Section 141.001,

Election Code.

(d) It is the policy of the district that the directors shall

represent and reside in as broad a cross-section of the

geographic area of the district as possible.

(e) The district shall fill a vacancy on the board in accordance

with Section 49.105, Water Code.

(f) Except for the initial directors appointed under Section

7201.051 or elected at the first election under Subsection (g),

directors serve staggered terms of four years.

(g) On the uniform election date in May 2008, or in May 2010, if

the election is postponed under Subsection (h), the district

shall hold an election to elect seven directors. On the uniform

election date in May of each even-numbered year after that date,

the district shall hold an election to elect the appropriate

number of directors.

(h) The initial board by order may postpone until the uniform

election date in May 2010 the first election for directors under

Subsection (g) if the initial board determines that there is not

sufficient time to comply with the requirements of law and to

order the election of directors to be held on the first uniform

election date specified by that subsection.

(i) The directors elected at the first election under Subsection

(g) shall cast lots to determine which three directors shall

serve terms expiring June 1 of the first even-numbered year after

the year in which the directors are elected and which four

directors shall serve terms expiring June 1 of the second

even-numbered year after the year in which the directors are

elected.

(j) A director may not serve consecutive terms.

(k) A person who has served as a member of the board of

directors of the corporation is not eligible to serve as a

district director.

(l) If, before the expiration of the term of a director elected

to represent a municipality under Subsection (a)(1), (2), (3), or

(4), the district determines that all of the incorporated

territory of the municipality is outside the boundaries of the

district, the position immediately becomes an at-large numbered

position to be filled at the next general election of the

district in accordance with Subsections (a)(5) and (b).

Added by Acts 2005, 79th Leg., Ch.

1057, Sec. 2.01, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 9.09, eff. June 16, 2007.

Sec. 7201.053. DISTRICT TREASURER. (a) The board shall elect

from among its members one director to serve as district

treasurer.

(b) The district treasurer shall comply with the training

requirements provided by Section 49.1571, Water Code, for an

investment officer of a district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 9.10, eff. June 16, 2007.

Sec. 7201.054. EDUCATION FOR DIRECTORS. (a) Except for an

initial director whose term expires in 2008, each director shall

complete the education program established under Section

7201.0513 before the first anniversary of the date on which the

director was appointed or elected.

(b) The district shall reimburse a director for the reasonable

expenses incurred by the director in attending the education

program.

(c) A director who is elected to serve a subsequent term shall

fulfill the education requirements specified by district bylaws.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 9.10, eff. June 16, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 7201.101. GENERAL POWERS AND DUTIES. Except as otherwise

provided by this chapter, the district has all of the rights,

powers, privileges, authority, functions, and duties provided by

the general law of this state, including Chapters 49 and 65,

Water Code, applicable to districts created under Section 59,

Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

1057, Sec. 2.01, eff. September 1, 2005.

Sec. 7201.102. PROVISION OF SERVICE. The district shall at all

times operate and construct necessary improvements within the

certificated areas established by the commission to provide

uninterrupted, continuous, and adequate service to existing and

future customers for water, sewer, and contract services.

Added by Acts 2005, 79th Leg., Ch.

1057, Sec. 2.01, eff. September 1, 2005.

Sec. 7201.103. INTERLOCAL CONTRACTS. In accordance with Chapter

791, Government Code, the district and the Rio Grande Regional

Water Authority may enter into a contract under which the Rio

Grande Regional Water Authority may provide administrative or any

other contract activities for or with the district. The district

may enter into interlocal cooperation contracts with any public

or private entity, request any necessary regulatory approval

required, and charge fees and rates adequate to generate revenue

sufficient to cover all expenses of the district based on

cost-of-service principles. For purposes of Chapter 791,

Government Code, performance under a contract is a governmental

function or service.

Added by Acts 2005, 79th Leg., Ch.

1057, Sec. 2.01, eff. September 1, 2005.

SUBCHAPTER D. OPERATING PROVISIONS

Sec. 7201.201. AUDIT OF DISTRICT. (a) Subchapter G, Chapter

49, Water Code, applies to the district.

(b) An individual licensed by the state as a certified public

accountant with not less than five years of government accounting

experience shall perform the audit required by Section 49.191,

Water Code.

Added by Acts 2005, 79th Leg., Ch.

1057, Sec. 2.01, eff. September 1, 2005.

Sec. 7201.202. RECORDS OF DISTRICT. The district shall comply

with all rules and regulations pertaining to records

preservation, retention, and destruction promulgated by the Texas

State Library and Archives Commission under Chapter 441,

Government Code, as made applicable to water districts and

utilities.

Added by Acts 2005, 79th Leg., Ch.

1057, Sec. 2.01, eff. September 1, 2005.

Sec. 7201.203. MAINTAINING NECESSARY RECORDS. The district

shall maintain necessary records and follow cost-of-service

principles with respect to provision of retail public water or

sewer service or any other service authorized by Chapter 49 or

65, Water Code, or an interlocal contract entered into in

accordance with Chapter 791, Government Code.

Added by Acts 2005, 79th Leg., Ch.

1057, Sec. 2.01, eff. September 1, 2005.

Sec. 7201.204. NEWSLETTER, WEBSITE, AND ANNUAL FINANCIAL

INFORMATION. The district shall maintain an Internet website

with current information concerning agendas, minutes, policies,

monthly financial information concerning revenues and expenses,

and quarterly summaries. The district shall provide information,

including summary financial information based on the preceding

year's annual audit, to district customers at an annual meeting.

Added by Acts 2005, 79th Leg., Ch.

1057, Sec. 2.01, eff. September 1, 2005.

Sec. 7201.205. DISCONNECTION OF SERVICE AND CUSTOMER FEES. (a)

The district may not disconnect service of a customer for late

payment before the 31st day after the date the district notifies

the customer of the overdue payment.

(b) After a disconnection caused by the customer's late payment,

the district may not charge a customer a fee for restoring or

reinstalling service that exceeds $25 or twice the amount of the

late payment owed, whichever is less.

Added by Acts 2005, 79th Leg., Ch.

1057, Sec. 2.01, eff. September 1, 2005.

Sec. 7201.206. RATES AND FEES FOR SERVICES. (a) The district,

in connection with water or sewer retail public utility services,

shall establish lifeline, senior citizen, or minimum consumption

level rates for services. The rate impact of such services shall

be allocated on the basis of costs of services to achieve

conservation principles, while securing necessary reserves for

the payment of operating expenses, sinking funds, principal,

interest, and debt coverage factors, and any other objective

established by the district's annual budget.

(b) Chapter 395, Local Government Code, does not apply to any

fee, charge, or assessment that, before the corporation's

dissolution and conversion to a district, is adopted by the

receiver for the purpose of generating revenue to fund or recoup

the costs of capital improvements or facility expansions

necessitated by and attributable to new developments.

(c) Notwithstanding Subsection (b), beginning on December 31,

2009, the district may not impose any fee, charge, or assessment

that, before the corporation's dissolution and conversion to a

district, is adopted by the receiver for the purpose of

generating revenue to fund or recoup the costs of capital

improvements or facility expansions necessitated by and

attributable to new developments unless the district readopts the

fee, charge, or assessment or adopts a new fee, charge, or

assessment in accordance with Chapter 395, Local Government Code.

This subsection does not apply to a retail water or sewer rate

adopted by the receiver or the district.

Added by Acts 2005, 79th Leg., Ch.

1057, Sec. 2.01, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 9.11, eff. June 16, 2007.

Sec. 7201.207. SERVICE CONTRACT ALLOCATION OF COST AND IMMUNITY

FROM CLAIMS. (a) In connection with intergovernmental,

interlocal, or wholesale service contracts, including cooperative

billing for any contract-based service, the district shall

allocate costs of service ratably for the service, and the

district shall secure indemnity from the contracting party to the

extent allowed by law.

(b) The district is a governmental unit, as that term is defined

by Section 101.001(3), Civil Practice and Remedies Code, and, to

the fullest extent provided by law, enjoys immunity from suit and

liability, consistent with general law, the Texas Tort Claims

Act, Chapter 101, Civil Practice and Remedies Code, and Chapter

49, Water Code, including Section 49.066 of that code.

Added by Acts 2005, 79th Leg., Ch.

1057, Sec. 2.01, eff. September 1, 2005.



CHAPTER 7202. PARKER COUNTY SPECIAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE C. SPECIAL UTILITY DISTRICTSCHAPTER 7202. PARKER COUNTY SPECIAL UTILITY DISTRICTFor contingent expiration of this chapter, see Sec. 7202.003.SUBCHAPTER A. GENERAL PROVISIONSSec. 7202.001. DEFINITION. In this chapter, "district" means the Parker County Special Utility District.

Added by Acts 2005, 79th Leg., Ch. 770, Sec. 1, eff. June 17, 2005.Added by Acts 2005, 79th Leg., Ch. 895, Sec. 1, eff. June 17, 2005.

Text of section as added by Acts 2005, 79th Leg., R.S., Ch. 770, Sec. 1Sec. 7202.002. NATURE OF DISTRICT. The district is a special utility district in Parker and Palo Pinto Counties created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 770, Sec. 1, eff. June 17, 2005.

Text of section as added by Acts 2005, 79th Leg., R.S., Ch. 895, Sec. 1Sec. 7202.002. NATURE OF DISTRICT. The district is a special utility district in Parker County created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 895, Sec. 1, eff. June 17, 2005.

Text of section as added by Acts 2005, 79th Leg., R.S., Ch. 770, Sec. 1Sec. 7202.003. CONFIRMATION ELECTION REQUIRED. If the creation of the district is not confirmed at a confirmation and initial directors' election held before September 1, 2007:(1) the district is dissolved on September 1, 2007, except that:(A) any debts incurred shall be paid;(B) any assets that remain after the payment of debts shall be transferred to Parker or Palo Pinto County as appropriate; and(C) the organization of the district shall be maintained until all debts are paid and remaining assets are transferred; and(2) this chapter expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch. 770, Sec. 1, eff. June 17, 2005.

Text of section as added by Acts 2005, 79th Leg., R.S., Ch. 895, Sec. 1Sec. 7202.003. CONFIRMATION ELECTION REQUIRED. If the creation of the district is not confirmed at a confirmation and initial directors' election held before September 1, 2007:(1) the district is dissolved on September 1, 2007, except that:(A) any debts of the district incurred shall be paid;(B) any assets of the district that remain after the payment of debts shall be transferred to Parker County; and(C) the organization of the district shall be maintained until all debts are paid and remaining assets are transferred; and(2) this chapter expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch. 895, Sec. 1, eff. June 17, 2005.

Sec. 7202.004. APPLICABILITY OF OTHER SPECIAL UTILITY DISTRICT LAW. Except as otherwise provided by this chapter, Chapters 49 and 65, Water Code, apply to the district.

Added by Acts 2005, 79th Leg., Ch. 770, Sec. 1, eff. June 17, 2005.Added by Acts 2005, 79th Leg., Ch. 895, Sec. 1, eff. June 17, 2005.

Sec. 7202.005. DISTRICT SUPERVISION. The rights, powers, privileges, authority, functions, and duties of the district are subject to the continuing right of supervision of the state to be exercised by and through the Texas Commission on Environmental Quality.

Added by Acts 2005, 79th Leg., Ch. 770, Sec. 1, eff. June 17, 2005.Added by Acts 2005, 79th Leg., Ch. 895, Sec. 1, eff. June 17, 2005.

Sec. 7202.006. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 2 of the Act creating this chapter.(b) The boundaries and field notes contained in Section 2 of the Act creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect:(1) the organization, existence, or validity of the district;(2) the right of the district to issue any type of bond, including a refunding bond, for a purpose for which the district is created or to pay the principal of and interest on a bond; or(3) the legality or operation of the district or the board of directors of the district.

Added by Acts 2005, 79th Leg., Ch. 770, Sec. 1, eff. June 17, 2005.

SUBCHAPTER A-1. TEMPORARY PROVISIONSFor expiration of this subchapter, see Sec. 7202.024Sec. 7202.021. TEMPORARY DIRECTORS. (a) The temporary board of directors of the district is composed of:(1) Jennifer Edwards;(2) Bob Elder;(3) James Estes;(4) Bonnie Finch;(5) Mike Hooten;(6) Skip Queen; and(7) George Wootten.(b) Each temporary director shall qualify for office as provided by Section 49.055, Water Code.(c) If a temporary director fails to qualify for office, the temporary directors who have qualified shall appoint a person to fill the vacancy. If at any time there are fewer than four qualified temporary directors, the Texas Commission on Environmental Quality shall appoint the necessary number of directors to fill all vacancies on the board.(d) Temporary directors serve until initial directors are elected under Section 7202.022.

Added by Acts 2005, 79th Leg., Ch. 770, Sec. 1, eff. June 17, 2005.Added by Acts 2005, 79th Leg., Ch. 895, Sec. 1, eff. June 17, 2005.

Sec. 7202.022. CONFIRMATION AND INITIAL DIRECTORS' ELECTION. (a) The temporary directors shall hold an election to confirm the creation of the district and to elect seven initial directors in accordance with Chapters 49 and 65, Water Code, on or before September 1, 2007.(b) The temporary board of directors shall determine the method for determining the initial term of each person on the initial board of directors. The terms must be clearly stated on the ballot for the confirmation and directors' election.(c) Section 41.001(a), Election Code, does not apply to a confirmation election held as provided by this section.(d) Initial directors serve until the first regularly scheduled election of directors under Subchapter C, Chapter 65, Water Code.

Added by Acts 2005, 79th Leg., Ch. 770, Sec. 1, eff. June 17, 2005.Added by Acts 2005, 79th Leg., Ch. 895, Sec. 1, eff. June 17, 2005.

Sec. 7202.023. TRANSFER OF ASSETS; DISSOLUTION. (a) If the district's creation is confirmed under Section 7202.022, the Parker County Water Supply Corporation shall transfer the assets, debts, and contractual rights and obligations of the corporation to the district.(b) Not later than the 30th day after the date of the transfer under Subsection (a), the board of directors of the Parker County Water Supply Corporation shall commence dissolution proceedings of the corporation.(c) On dissolution of the Parker County Water Supply Corporation, Certificate of Convenience and Necessity No. 12313 is considered to be held by the district.(d) The board of directors of the Parker County Water Supply Corporation shall notify the Texas Commission on Environmental Quality of the dissolution of the corporation and of the transfer of Certificate of Convenience and Necessity No. 12313 to the district.(e) On receipt of notice under Subsection (d), the Texas Commission on Environmental Quality shall note in its records that Certificate of Convenience and Necessity No. 12313 is held by the district and shall re-issue the certificate in the name of the district without further application or notice.

Added by Acts 2005, 79th Leg., Ch. 770, Sec. 1, eff. June 17, 2005.Added by Acts 2005, 79th Leg., Ch. 895, Sec. 1, eff. June 17, 2005.

Sec. 7202.024. EXPIRATION OF SUBCHAPTER. This subchapter expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch. 770, Sec. 1, eff. June 17, 2005.Added by Acts 2005, 79th Leg., Ch. 895, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 7202.051. DIRECTORS: TERM OF OFFICE. (a) The district is governed by a board of not fewer than five and not more than 11 directors.(b) A member of the board of directors of the district serves a three-year term of office and may serve consecutive terms.

Added by Acts 2005, 79th Leg., Ch. 770, Sec. 1, eff. June 17, 2005.Added by Acts 2005, 79th Leg., Ch. 895, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIESSec. 7202.101. GENERAL POWERS. Except as otherwise provided by this subchapter, the district has all of the rights, powers, privileges, authority, functions, and duties provided by the general law of this state, including Chapters 49 and 65, Water Code, applicable to special utility districts created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 770, Sec. 1, eff. June 17, 2005.Added by Acts 2005, 79th Leg., Ch. 895, Sec. 1, eff. June 17, 2005.

Sec. 7202.102. WATER SERVICE IMPACT FEE. (a) The district may charge a water service impact fee that is equal to the sum of the equity buy-in fee and connection fee charged by the Parker County Water Supply Corporation on November 1, 2004, under that corporation's tariff.(b) Chapter 395, Local Government Code, does not apply to the initial water service impact fee set under this section.(c) The district may increase the water service impact fee only as provided by Chapter 395, Local Government Code, or as approved by the Texas Commission on Environmental Quality.

Added by Acts 2005, 79th Leg., Ch. 770, Sec. 1, eff. June 17, 2005.Added by Acts 2005, 79th Leg., Ch. 895, Sec. 1, eff. June 17, 2005.

Sec. 7202.103. EMINENT DOMAIN. (a) Except as provided by Subsection (b), the district has all the authority under Chapters 49 and 65, Water Code, of a special utility district to acquire by condemnation any land, easement, or other property located inside or outside the boundaries of the district for any district project or purpose.(b) The district may not exercise the power of eminent domain to condemn, for sanitary sewer purposes, land, easements, or other property located outside the boundaries of the district.

Added by Acts 2005, 79th Leg., Ch. 770, Sec. 1, eff. June 17, 2005.Added by Acts 2005, 79th Leg., Ch. 895, Sec. 1, eff. June 17, 2005.



CHAPTER 7203. EAST MEDINA COUNTY SPECIAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE C. SPECIAL UTILITY DISTRICTS

CHAPTER 7203. EAST MEDINA COUNTY SPECIAL UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 7203.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the East Medina County Special Utility

District.

Added by Acts 2005, 79th Leg., Ch.

453, Sec. 1, eff. June 17, 2005.

Sec. 7203.002. DISTRICT TERRITORY. The district's boundaries

are coextensive with the boundaries of the territory that is

described by certificate of convenience and necessity number

10217.

Added by Acts 2005, 79th Leg., Ch.

453, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 7203.051. BOARD OF DIRECTORS. The board consists of seven

directors.

Added by Acts 2005, 79th Leg., Ch.

453, Sec. 1, eff. June 17, 2005.



CHAPTER 7204. ROSE HILL SPECIAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE C. SPECIAL UTILITY DISTRICTS

CHAPTER 7204. ROSE HILL SPECIAL UTILITY DISTRICT

For contingent expiration of this chapter, see Sec. 7204.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 7204.001. DEFINITION. In this chapter, "district" means

the Rose Hill Special Utility District.

Added by Acts 2005, 79th Leg., Ch.

1169, Sec. 1, eff. June 18, 2005.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 4.01, eff. June 18, 2005.

Sec. 7204.002. NATURE OF DISTRICT. The district is a special

utility district in Kaufman County created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2005, 79th Leg., Ch.

1169, Sec. 1, eff. June 18, 2005.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 4.01, eff. June 18, 2005.

Sec. 7204.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation and initial

directors' election held before September 1, 2007:

(1) the district is dissolved on September 1, 2007, except that:

(A) any debts of the district incurred shall be paid;

(B) any assets of the district that remain after the payment of

debts shall be transferred to Kaufman County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

1169, Sec. 1, eff. June 18, 2005.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 4.01, eff. June 18, 2005.

Sec. 7204.004. APPLICABILITY OF OTHER SPECIAL UTILITY DISTRICT

LAW. Except as otherwise provided by this chapter, Chapters 49

and 65, Water Code, apply to the district.

Added by Acts 2005, 79th Leg., Ch.

1169, Sec. 1, eff. June 18, 2005.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 4.01, eff. June 18, 2005.

Sec. 7204.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to issue any type of bond,

including a refunding bond, for a purpose for which the district

is created or to pay the principal of and interest on a bond; or

(3) the legality or operation of the district or the board of

directors of the district.

Added by Acts 2005, 79th Leg., Ch.

1169, Sec. 1, eff. June 18, 2005.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 4.01, eff. June 18, 2005.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 7204.024

Sec. 7204.021. TEMPORARY DIRECTORS. (a) The temporary board of

directors of the district is composed of:

(1) Stephen Hilborn;

(2) Bill Hobbs;

(3) Homer Norville;

(4) Randy Reznicek; and

(5) Harold Ross.

(b) Each temporary director shall qualify for office as provided

by Section 49.055, Water Code.

(c) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than three

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

directors to fill all vacancies on the board.

(d) Temporary directors serve until initial directors are

elected under Section 7204.022.

Added by Acts 2005, 79th Leg., Ch.

1169, Sec. 1, eff. June 18, 2005.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 4.01, eff. June 18, 2005.

Sec. 7204.022. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

(a) The temporary directors shall hold an election to confirm

the creation of the district and to elect five initial directors

in accordance with Chapters 49 and 65, Water Code, on or before

September 1, 2007.

(b) The temporary board of directors shall determine the method

for determining the initial term of each person on the initial

board of directors. The terms must be clearly stated on the

ballot for the confirmation and directors' election.

(c) Section 41.001(a), Election Code, does not apply to a

confirmation election held as provided by this section.

(d) Initial directors serve until the first regularly scheduled

election of directors under Subchapter C, Chapter 65, Water Code.

Added by Acts 2005, 79th Leg., Ch.

1169, Sec. 1, eff. June 18, 2005.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 4.01, eff. June 18, 2005.

Sec. 7204.023. TRANSFER OF ASSETS; DISSOLUTION. (a) If the

district's creation is confirmed under Section 7204.022, the Rose

Hill Water Supply Corporation shall transfer the assets, debts,

and contractual rights and obligations of the corporation to the

district.

(b) Not later than the 30th day after the date of the transfer

under Subsection (a), the board of directors of the Rose Hill

Water Supply Corporation shall commence dissolution proceedings

of the corporation.

(c) On dissolution of the Rose Hill Water Supply Corporation,

Certificate of Convenience and Necessity No. 10849 is considered

to be held by the district.

(d) The board of directors of the Rose Hill Water Supply

Corporation shall notify the Texas Commission on Environmental

Quality of the dissolution of the corporation and of the transfer

of Certificate of Convenience and Necessity No. 10849 to the

district.

(e) On receipt of notice under Subsection (d), the Texas

Commission on Environmental Quality shall note in its records

that Certificate of Convenience and Necessity No. 10849 is held

by the district and shall reissue the certificate in the name of

the district without further application or notice.

Added by Acts 2005, 79th Leg., Ch.

1169, Sec. 1, eff. June 18, 2005.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 4.01, eff. June 18, 2005.

Sec. 7204.024. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

1169, Sec. 1, eff. June 18, 2005.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 4.01, eff. June 18, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 7204.051. DIRECTORS. The district is governed by a board

of not fewer than five and not more than 11 directors.

Added by Acts 2005, 79th Leg., Ch.

1169, Sec. 1, eff. June 18, 2005.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 4.01, eff. June 18, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 7204.101. GENERAL POWERS. Except as otherwise provided by

this subchapter, the district has all of the rights, powers,

privileges, authority, functions, and duties provided by the

general law of this state, including Chapters 49 and 65, Water

Code, applicable to special utility districts created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

1169, Sec. 1, eff. June 18, 2005.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 4.01, eff. June 18, 2005.

Sec. 7204.102. WATER SERVICE IMPACT FEE. (a) The district may

charge a water service impact fee that is equal to the sum of the

equity buy-in fee, aids to construction fee, and connection fee

charged by the Rose Hill Water Supply Corporation on January 15,

2005, under that corporation's tariff.

(b) Chapter 395, Local Government Code, does not apply to the

initial water service impact fee set under this section.

(c) The district may increase the water service impact fee only

as provided by Chapter 395, Local Government Code, or as approved

by the Texas Commission on Environmental Quality.

Added by Acts 2005, 79th Leg., Ch.

1169, Sec. 1, eff. June 18, 2005.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 4.01, eff. June 18, 2005.

Sec. 7204.103. EMINENT DOMAIN. (a) Except as provided by

Subsection (b), the district has all the authority under Chapters

49 and 65, Water Code, of a special utility district to acquire

by condemnation any land, easement, or other property located

inside or outside the boundaries of the district for any district

project or purpose.

(b) The district may not exercise the power of eminent domain to

condemn, for sanitary sewer purposes, land, easements, or other

property located outside the boundaries of the district.

Added by Acts 2005, 79th Leg., Ch.

1169, Sec. 1, eff. June 18, 2005.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 4.01, eff. June 18, 2005.



CHAPTER 7205. STEPHENS REGIONAL SPECIAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE C. SPECIAL UTILITY DISTRICTS

CHAPTER 7205. STEPHENS REGIONAL SPECIAL UTILITY DISTRICT

For contingent expiration of this chapter, see Sec. 7205.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 7205.001. DEFINITION. In this chapter, "district" means

the Stephens Regional Special Utility District.

Added by Acts 2005, 79th Leg., Ch.

605, Sec. 1, eff. June 17, 2005.

Sec. 7205.002. NATURE OF DISTRICT. The district is a special

utility district in Stephens, Eastland, Palo Pinto, Shackelford,

and Throckmorton Counties created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2005, 79th Leg., Ch.

605, Sec. 1, eff. June 17, 2005.

Sec. 7205.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation and initial

directors' election held before September 1, 2007:

(1) the district is dissolved on September 1, 2007, except that:

(A) any debts of the district incurred shall be paid;

(B) any assets of the district that remain after the payment of

debts shall be transferred to Stephens, Eastland, Palo Pinto,

Shackelford, or Throckmorton County as appropriate; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

605, Sec. 1, eff. June 17, 2005.

Sec. 7205.004. APPLICABILITY OF OTHER SPECIAL UTILITY DISTRICT

LAW. Except as otherwise provided by this chapter, Chapters 49

and 65, Water Code, apply to the district.

Added by Acts 2005, 79th Leg., Ch.

605, Sec. 1, eff. June 17, 2005.

Sec. 7205.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to issue any type of bond,

including a refunding bond, for a purpose for which the district

is created or to pay the principal of and interest on a bond; or

(3) the legality or operation of the district or the board of

directors of the district.

Added by Acts 2005, 79th Leg., Ch.

605, Sec. 1, eff. June 17, 2005.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 7205.024

Sec. 7205.021. TEMPORARY DIRECTORS. (a) The temporary board of

directors of the district is composed of:

(1) Gary Brockman;

(2) Roger Broyles;

(3) Kelley Grissom;

(4) Cotton Kinnard;

(5) Donnie Lockhart;

(6) Monroe Pugh; and

(7) Danny Stephens.

(b) Each temporary director shall qualify for office as provided

by Section 49.055, Water Code.

(c) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than four

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

directors to fill all vacancies on the board.

(d) Temporary directors serve until initial directors are

elected under Section 7205.022.

Added by Acts 2005, 79th Leg., Ch.

605, Sec. 1, eff. June 17, 2005.

Sec. 7205.022. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

(a) The temporary directors shall hold an election to confirm

the creation of the district and to elect seven initial directors

in accordance with Chapters 49 and 65, Water Code, on or before

September 1, 2007.

(b) The temporary board of directors shall determine the method

for determining the initial term of each person on the initial

board of directors. The terms must be clearly stated on the

ballot for the confirmation and directors' election.

(c) Section 41.001(a), Election Code, does not apply to a

confirmation election held as provided by this section.

(d) Initial directors serve until the first regularly scheduled

election of directors under Subchapter C, Chapter 65, Water Code.

Added by Acts 2005, 79th Leg., Ch.

605, Sec. 1, eff. June 17, 2005.

Sec. 7205.023. TRANSFER OF ASSETS; DISSOLUTION. (a) If the

district's creation is confirmed under Section 7205.022, the

Stephens County Rural Water Supply Corporation shall transfer the

assets, debts, and contractual rights and obligations of the

corporation to the district.

(b) Not later than the 30th day after the date of the transfer

under Subsection (a), the board of directors of the Stephens

County Rural Water Supply Corporation shall commence dissolution

proceedings of the corporation.

(c) On dissolution of the Stephens County Rural Water Supply

Corporation, Certificate of Convenience and Necessity No. 11456

is considered to be held by the district.

(d) The board of directors of the Stephens County Rural Water

Supply Corporation shall notify the Texas Commission on

Environmental Quality of the dissolution of the corporation and

of the transfer of Certificate of Convenience and Necessity No.

11456 to the district.

(e) On receipt of notice under Subsection (d), the Texas

Commission on Environmental Quality shall note in its records

that Certificate of Convenience and Necessity No. 11456 is held

by the district and shall reissue the certificate in the name of

the district without further application or notice.

Added by Acts 2005, 79th Leg., Ch.

605, Sec. 1, eff. June 17, 2005.

Sec. 7205.024. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

605, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 7205.051. DIRECTORS. The district is governed by a board

of not fewer than five and not more than 11 directors.

Added by Acts 2005, 79th Leg., Ch.

605, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 7205.101. GENERAL POWERS. Except as otherwise provided by

this subchapter, the district has all of the rights, powers,

privileges, authority, functions, and duties provided by the

general law of this state, including Chapters 49 and 65, Water

Code, applicable to special utility districts created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

605, Sec. 1, eff. June 17, 2005.

Sec. 7205.102. WATER SERVICE IMPACT FEE. (a) The district may

charge a water service impact fee that is equal to the equity

buy-in fee charged by the Stephens County Rural Water Supply

Corporation on January 31, 2005, under that corporation's tariff.

(b) Chapter 395, Local Government Code, does not apply to the

initial water service impact fee set under this section.

(c) The district may increase the water service impact fee only

as provided by Chapter 395, Local Government Code, or as approved

by the Texas Commission on Environmental Quality.

Added by Acts 2005, 79th Leg., Ch.

605, Sec. 1, eff. June 17, 2005.

Sec. 7205.103. EMINENT DOMAIN. (a) Except as provided by

Subsection (b), the district has all the power and authority of a

special utility district under Chapters 49 and 65, Water Code, to

acquire by condemnation any land, easement, or other property

located inside or outside the boundaries of the district for any

district project or purpose.

(b) The district may not exercise the power of eminent domain to

condemn land, easements, or other property located outside the

boundaries of the district for sanitary sewer purposes.

Added by Acts 2005, 79th Leg., Ch.

605, Sec. 1, eff. June 17, 2005.



CHAPTER 7207. TARKINGTON SPECIAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE C. SPECIAL UTILITY DISTRICTS

CHAPTER 7207. TARKINGTON SPECIAL UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 7207.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Tarkington Special Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7207.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Liberty County created

under Section 59, Article XVI, Texas Constitution, as a special

utility district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7207.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property in the district will benefit

from the works and projects to be accomplished by the district

under the powers conferred by Section 59, Article XVI, Texas

Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7207.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 3, Chapter 1321,

Acts of the 76th Legislature, Regular Session, 1999, as that

territory may have been modified under:

(1) Subchapter J, Chapter 49, Water Code;

(2) Subchapter H, Chapter 65, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond; or

(3) the legality or operation of the district or its board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 7207.051. COMPOSITION OF BOARD; TERMS. (a) The district

is governed by a board of seven directors.

(b) Directors serve staggered terms of four years.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7207.052. DIRECTORS' ELECTION. (a) An election shall be

held in the district to elect the appropriate number of directors

to the board on the uniform election date in May of each

even-numbered year.

(b) The board may assign a position to each director's office.

If positions are assigned, directors shall subsequently be

elected by position and not at large.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 7207.101. SPECIAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, functions, and duties

provided by general law applicable to a special utility district

created under Section 59, Article XVI, Texas Constitution,

including those provided by Chapters 49 and 65, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7207.102. GENERAL CONTRACT POWERS. The district may

contract for:

(1) purchasing or selling raw or treated water;

(2) transporting, treating, or disposing of the district's

domestic, industrial, or communal waste;

(3) transporting, treating, or disposing of domestic,

industrial, or communal waste of others as provided by Chapter

30, Water Code;

(4) purchasing, leasing, using, managing, controlling, or

operating a water treatment or distribution facility or a sewer

collection and treatment facility, including all or part of a

facility or system owned by another political subdivision; or

(5) planning, surveying, investigating, or preparing a report of

any kind.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7207.103. WATER RIGHTS. The district may acquire, develop,

and use rights to groundwater or surface water.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7207.104. WATER OR SEWER SYSTEM ACQUISITION OR

CONSTRUCTION. (a) In this section, "system" means a water

system, sewer system, or water and sewer system.

(b) The district may:

(1) acquire a system that serves all or part of the territory

located inside or outside the district;

(2) construct a system; or

(3) improve or extend a system the district acquires.

(c) A construction contract is governed by the competitive

bidding requirements of the Water Code.

(d) An existing contract for the acquisition of a water or sewer

facility may be made on terms agreed to by the parties.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7207.105. STANDARD SPECIFICATIONS FOR FACILITIES. (a) The

district by rule may establish standard specifications for

facilities designed or constructed to:

(1) store, treat, or transport water for domestic, municipal, or

industrial purposes;

(2) collect, treat, and dispose of sewage; or

(3) dispose of solid waste.

(b) The board shall hold a public hearing on the adoption of

standards for district facilities. The board shall give notice

of the hearing to the Texas Commission on Environmental Quality

and shall publish notice of the hearing in a newspaper with

general circulation in the district not later than the 10th day

before the date set for the hearing.

(c) An appeal of an order adopting standard specifications may

be made to a district court of Liberty County. The substantial

evidence rule applies to the appeal.

(d) The district may seek an injunction against the construction

of, addition to, or operation of a facility in the district's

jurisdiction if the construction, addition, or operation does not

comply with the district's standard specifications.

(e) A specification adopted under this section does not apply

inside the boundaries or extraterritorial jurisdiction of a

municipality unless the governing body of the municipality by

resolution gives its approval.

(f) The district shall file the standard specifications with the

Texas Commission on Environmental Quality.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7207.106. REVENUE BONDS. (a) The district may issue bonds

to provide for improvements and the maintenance of those

improvements necessary to achieve the purposes of Section 59,

Article XVI, Texas Constitution.

(b) The district shall provide for the payment of the bonds

solely through revenue collected to pay the bonds as authorized

by Chapter 65, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.



CHAPTER 7208. PARKER COUNTY UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE C. SPECIAL UTILITY DISTRICTS

CHAPTER 7208. PARKER COUNTY UTILITY DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 7208.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Bond" means any interest-bearing obligation, including a

bond, note, debenture, certificate, warrant, security, interim

certificate or receipt, or other evidence of debt issued by the

district, whether general or special, negotiable or nonnegotiable

in form, in bearer or registered form, temporary or permanent in

form, or with or without interest coupons.

(3) "Customer" means a wholesale or direct retail user of water,

wastewater, or other services provided by the district.

(4) "Director" means a member of the board.

(5) "District" means the Parker County Utility District No. 1.

(5-a) "Enterprise fund" means a fund used to account for

operations:

(A) that are financed and operated in a manner similar to a

private business enterprise and for which the intent of the board

is that the costs, including depreciation, of providing goods or

services to the public on a continuing basis be financed or

recovered primarily through user charges; or

(B) for which the board has decided that periodic determination

of revenues earned, expenses incurred, or net income earned is

appropriate for capital maintenance, public policy, management

control, accountability, or other purposes.

(6) "Local government" means a municipality, a county, or an

entity created under Section 52, Article III, or Section 59,

Article XVI, Texas Constitution.

(7) "Member entity" means a public entity or private utility

entity that:

(A) provides retail utility service or regulates water,

wastewater, sewage, or solid waste in the district; and

(B) enters into a contract with the district to provide or

receive wholesale service.

(7-a) "Operating unit" means a separately run unit established

by action of the board that runs as an enterprise fund separate

from other enterprise funds owned or operated by the district.

(8) "Participant entity" means a public entity or private

utility entity that:

(A) provides utility service inside the boundaries of the

entity; and

(B) contracts with the district for the construction of and

payment for water, wastewater, or other utility service projects

to be financed or provided by the district.

(8-a) "Retail unit" means any unit in which the district

provides retail service for a given certificate of public

convenience and necessity or bounded service area. Each retail

unit shall be considered an operating unit.

(9) "Service area" means the territory inside the district and

inside the corporate limits or defined boundaries of all member

entities, participant entities, and customers of the district,

including the areas served by the member entities, participant

entities, and customers.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1201, Sec. 1, eff. June 19, 2009.

Sec. 7208.002. NATURE OF DISTRICT. The district is a regional

wastewater district created under Section 59, Article XVI, Texas

Constitution, and is essential to accomplish the purposes of that

provision.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.003. PURPOSE. The district is created to:

(1) purchase, own, hold, lease, or otherwise acquire water

distribution facilities, wastewater collection facilities, or

other facilities required to facilitate the district's

operations;

(2) build, operate, and maintain facilities to treat, transport,

and store water, wastewater, or other products necessary for

district operations;

(3) protect, preserve, and restore the purity and sanitary

condition of water in the district; and

(4) provide other utilities in the district if the utilities are

not otherwise provided.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1201, Sec. 2, eff. June 19, 2009.

Sec. 7208.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All

land and other property included in the district will benefit

from the improvements, works, and projects that are to be

accomplished by the district under the powers conferred by this

chapter and Section 59, Article XVI, Texas Constitution.

(b) The district benefits the state by:

(1) contributing to economic development and diversification;

(2) decreasing the rates of unemployment and underemployment;

(3) stimulating agricultural innovation;

(4) fostering enterprise growth based on agriculture; and

(5) contributing to the development or expansion of

transportation and commerce.

(c) The accomplishment of the purposes of the district benefits

the people, property, and industry of the state. The district is

performing an essential public function under the Texas

Constitution by accomplishing the purposes of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.005. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 1.04, Chapter

1273, Acts of the 75th Legislature, Regular Session, 1997, as

that territory may have been modified under:

(1) Subchapter B or its predecessor statutes, Sections 2.17 and

6.01, Chapter 1273, Acts of the 75th Legislature, Regular

Session, 1997;

(2) Subchapter J, Chapter 49, Water Code;

(3) Subchapter H, Chapter 54, Water Code;

(4) Subchapter H, Chapter 65, Water Code; or

(5) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, or validity; or

(2) the legality or operation of the district or its board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.006. EXISTING OBLIGATIONS AND RIGHTS OF OTHER ENTITIES

PRESERVED. This chapter does not alter any existing permit,

contract, or other obligation or impair the right of any entity

to own, operate, maintain, or otherwise use, provide, or control

water, wastewater, solid waste, or liquid waste under the

entity's governing law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

SUBCHAPTER B. ADDING TERRITORY OR NEW MEMBER ENTITIES

Sec. 7208.051. ADDING TERRITORY OF MEMBER ENTITIES. On request

by a member entity, the district boundaries may be expanded to

include additional or the remaining territory of the member

entity if:

(1) the boundaries of the member entity are contiguous to the

district boundaries; and

(2) the requested expansion is approved by a three-fourths

majority vote of the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.052. ADDING NEW MEMBER ENTITIES. (a) On receipt of a

petition submitted by the governing body of a local government,

another political subdivision, or a private entity, including a

water supply corporation, the board may add a member entity to

the district as provided by this section.

(b) A petition must be submitted in the manner and form required

by the district bylaws.

(c) On receipt of a petition, the board shall give notice and

hold a hearing on the petition to determine if adding the member

entity to the district:

(1) will benefit the territory or service area in the member

entity; and

(2) is in the best interests of the district.

(d) If the board determines that the proposed member entity

should be added to the district, the board shall issue an order:

(1) adding the proposed member entity and its territory or

service area to the district;

(2) making the member entity and its territory or service area

subject to the privileges, duties, assets, and financial

obligations of the district in the same manner as other member

entities; and

(3) requiring the member entity to reimburse the existing member

entities or directly reimburse the district an amount that is an

equitable pro rata share of the costs paid by the existing member

entities or the district in creating and operating the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.053. APPOINTMENT OF DIRECTORS BY NEW MEMBER ENTITY.

If the board issues an order under Section 7208.052(d) adding a

member entity to the district, the governing body of the member

entity shall appoint the appropriate number of directors to the

board as provided by Section 7208.103.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

SUBCHAPTER C. BOARD OF DIRECTORS

Sec. 7208.101. GOVERNING BODY. The district is governed by a

board of directors. The board has exclusive authority to manage

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.102. TERMS. Directors serve staggered four-year terms

beginning May 1 of the year in which the director is appointed.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.103. APPOINTMENT OF DIRECTORS. (a) Not earlier than

April 1 or later than April 30 of each year, the appropriate

number of directors, if any, shall be appointed to the board as

provided by Subsection (b).

(b) Each member entity shall appoint:

(1) one director if the number of member entities is at least

six;

(2) two directors if the number of member entities is at least

three but less than six;

(3) three directors if there are two member entities; or

(4) six directors if there is one member entity.

(c) A participant entity or customer may not appoint a director.

(d) The appointment of a director is not valid unless the

appointment is made as provided by this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.104. QUALIFICATIONS FOR OFFICE. A person is qualified

to serve as a director if the person:

(1) is at least 18 years of age;

(2) is a qualified voter who resides in the district;

(3) qualifies to serve as a director by taking the oath of

office;

(4) is eligible to serve as a director under Subchapter C,

Chapter 49, Water Code, except as otherwise provided by this

section; and

(5) verifies compliance with the requirements of this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.105. EX OFFICIO DIRECTORS. (a) The county judge of

Parker County, or a person designated by that judge, serves as an

ex officio director. An ex officio director may vote on any

matter considered by the board.

(b) The board may appoint or elect other ex officio directors

and provide for the powers and duties of ex officio directors in

the bylaws or rules of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.106. VACANCY. (a) Any time after a board vacancy

occurs, the governing body of the appropriate member entity shall

fill the vacancy by appointment.

(b) The member entity shall provide notice of the appointment to

the board not later than six hours before the first board meeting

following the appointment.

(c) The appointment is effective on the date notice is received

by the board. If the notice is not provided, the appointment is

not effective until after the first board meeting following the

appointment.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.107. REMOVAL FROM OFFICE. A director may be removed

for any reason:

(1) by the governing body of the member entity that appointed

the director; or

(2) if three-fourths of the directors vote to remove the

director.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.108. COMPENSATION; EXPENSES. (a) Except as provided

by Subsection (b), a director may not receive compensation for

serving on the board.

(b) A director may receive reimbursement for travel or other

expenses reasonably incurred by the director while acting on

behalf of the district. The board may adopt reasonable policies

governing the reimbursement of director expenses, including a

requirement that the director provide written verification of

expenses.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.109. OFFICERS. (a) Each year at the first board

meeting following the appointment of directors under Section

7208.103, the board shall elect from its members a president, a

vice president, a secretary, a treasurer, and any other officer

the board determines is necessary.

(b) The president is the chief executive officer of the

district.

(c) The vice president may perform the duties and exercise the

powers of the president if the president is absent or fails,

refuses, or is unable to act.

(d) The board secretary or an assistant secretary:

(1) shall keep a record of the minutes of board meetings;

(2) shall maintain the official district records; and

(3) may certify the accuracy and authenticity of any actions,

proceedings, minutes, or records of the board or the district.

(e) The board may provide for additional powers and duties of

elected officers in the district bylaws.

(f) Officers serve until the election of new officers.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.110. MEETINGS. The board shall hold regular and, if

necessary, special and emergency board meetings. The board shall

hold board meetings at a time and place specified in the district

bylaws.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.111. QUORUM. (a) A quorum of the directors is

required to be present at a board meeting for the board to

conduct district business.

(b) The board shall specify in the district bylaws the number of

directors that constitute a quorum. A quorum may not be less

than a majority of the directors serving on the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.112. VOTING REQUIREMENTS. (a) The board shall

specify in the district bylaws the number of votes necessary to

approve a matter considered by the board. The number of votes

specified may not be less than a majority of the directors

present at the meeting at which the matter is being considered.

(b) A director, including the president, may vote on any matter

considered by the board, including a matter authorizing a

financial commitment to a capital project. This subsection

applies even if the director was appointed by a member entity

that is not participating in the project being considered by the

board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.113. CONFLICT OF INTEREST. District directors and

officers are subject to Chapter 572, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.114. DISTRICT EMPLOYEES. The board may appoint and

employ any person that the board determines is necessary to

conduct the affairs of the district, including a general manager,

engineer, attorney, financial advisor, accountant, or other

consultant.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.115. BYLAWS. The board shall adopt bylaws to govern

matters of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.116. CUSTOMER ADVISORY COUNCILS. (a) For each

operating unit, the board may establish a customer advisory

council that consists of one representative of each wholesale

customer or retail unit of the district.

(b) For each retail unit, the board may establish a customer

advisory council that consists of five members appointed by the

retail customers of the unit in accordance with the laws

applicable to and rules of the district. An advisory council

member must reside in the service area of the retail unit.

(c) A representative serving on a customer advisory council:

(1) has the powers and duties provided in the bylaws and rules

of the district; and

(2) may not vote on any matter considered by the board.

(d) The board may abolish a customer advisory council.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1201, Sec. 3, eff. June 19, 2009.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 7208.151. GENERAL POWERS AND DUTIES OF DISTRICT. Except as

provided by Sections 7208.167 and 7208.206, the district has all

the rights, powers, privileges, functions, and duties:

(1) provided by general law, including Chapters 49, 54, and 65,

Water Code; and

(2) conferred by Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.152. RULES. The board may adopt and enforce

reasonable rules to exercise the powers and perform the duties of

the district as provided by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.153. RULES RELATING TO WATER QUALITY. (a) The

district may adopt and enforce rules relating to protection of

the quality of water flowing to or from the areas in or

surrounding a lake, reservoir, or other source of water supply

owned, operated, or controlled by the district.

(b) A rule adopted by the district under this section must:

(1) relate to:

(A) preventing waste or unauthorized use of water controlled by

the district; or

(B) regulating privileges on land, a reservoir, or an easement

owned or controlled by the district; and

(2) be consistent with rules of the state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.154. GENERAL WASTE AND WATER POWERS. The district

may:

(1) provide for:

(A) the collection, construction, improvement, maintenance, and

operation of wholesale or retail wastewater and water systems and

treatment works necessary to provide wholesale or retail service

to customers; and

(B) the acquisition, construction, improvement, and maintenance

of a water supply or reservoir, or an interest in a water supply

or reservoir, necessary to exercise and fulfill the powers and

duties of the district;

(2) supply water for municipal, domestic, and industrial or

other beneficial uses or controls;

(3) collect, treat, process, dispose of, and control all

domestic or industrial wastes, whether in fluid, solid, or

composite state;

(4) gather, conduct, divert, control, and treat local storm

water or local harmful excesses of water in the district; and

(5) irrigate and alter land elevations in the district as

needed.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1201, Sec. 4, eff. June 19, 2009.

Sec. 7208.155. PERMITS. The district may acquire a water

appropriation or other necessary permit from the state or a

permit owner.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.156. GENERAL CONTRACTING AUTHORITY. (a) If necessary

to exercise the powers and accomplish the purposes of the

district, the district may contract with the United States, a

municipality, a county, a water supply corporation, an entity

created under Section 52, Article III, or Section 59, Article

XVI, Texas Constitution, or another public or private entity.

(b) The district may contract for the acquisition, rental,

lease, or operation of wastewater or water facilities owned or

operated by the party contracting with the district.

(c) A contract that requires payment of money by the district

may be satisfied from any general or specific source of district

money as determined by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.157. CONTRACTS WITH DISTRICT FOR WATER, WASTEWATER,

AND OTHER UTILITY SERVICES. (a) Except as provided by

Subsection (b), this chapter does not require a customer or

prospective customer of the district to secure water, wastewater,

or other utility service from the district unless the customer or

prospective customer contracts with the district for that

purpose.

(b) A customer or prospective customer is required to secure

water, wastewater, or other utility service from the district if:

(1) the customer or prospective customer is not receiving the

service from another source; and

(2) the district provides the service or determines that the

district will make the service available to the customer or

prospective customer.

(c) If a customer contracts with the district to secure water,

wastewater, or other utility service from the district, a user of

the service under the contract must connect to the district's

service system if:

(1) the user is located inside the boundaries of the customer;

and

(2) the district's system is available for connection at or near

the property line of the user.

(d) A contract under this section may authorize the district to:

(1) require the customer to terminate service provided to a user

who fails or refuses to pay for that service after providing

notice as required by law;

(2) terminate service provided to a customer or user who fails

or refuses to pay for that service after providing notice as

required by law; and

(3) terminate other utility services provided to a customer or

user if the customer or user fails or refuses to pay for any

service provided by the district after providing notice as

required by law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1201, Sec. 5, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1201, Sec. 6, eff. June 19, 2009.

Sec. 7208.158. AUTHORITY OF OTHER ENTITIES TO CONTRACT WITH

DISTRICT. (a) A municipality, county, public agency, or

political subdivision of the state, an entity created under

Section 52, Article III, or Section 59, Article XVI, Texas

Constitution, or a water supply corporation may contract with the

district if the entity is conducting business wholly or partly

inside the district.

(b) The governing body of an entity that contracts with the

district under this section may pledge to the payment of the

contract any source of revenue available to the governing body,

including revenue from ad valorem taxes.

(c) If an entity under this section pledges to the payment of a

contract money from the entity's water system, wastewater system,

or combined water and wastewater system, the payments are an

operating expense of that system.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.159. JOINT AGREEMENTS. To accomplish the objectives

and exercise the powers of the district, the district may enter

into a joint agreement or contract with a water supply

corporation, a municipality, an entity created under Section 52,

Article III, or Section 59, Article XVI, Texas Constitution, a

county, a political subdivision of the state, the state, or

another private or public entity.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.160. WASTEWATER AND OTHER NECESSARY UTILITIES AND

SERVICES. (a) The district may provide wastewater collection,

treatment, or service in the district.

(b) The district may own, operate, and provide other necessary

utilities and services in the district, including raw water,

potable water, water distribution and treatment, solid waste

collection and disposal, fire, police, and ambulance services,

if:

(1) the right to own, operate, or provide the utility or service

has not been conveyed to another entity; or

(2) the entity to which the right has been conveyed agrees to

sell, cede, or otherwise convey to the district the right to own,

operate, or provide the utility or service.

(c) Subsection (b) does not require the district to own,

operate, or provide other necessary utilities or services in the

district unless the district is required to own, operate, or

provide the utility or service under a permit, certificate, or

license issued by the state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.161. CONSTRUCTION OR ACQUISITION OF WORKS AND

FACILITIES. The district may plan, lay out, construct, acquire,

own, operate, maintain, repair, improve, or contract for, inside

or outside the district, any works, improvements, facilities,

plants, equipment, and appliances, including any administrative

property and facilities, any permits, franchises, licenses, or

contract or property rights, and any levees, drains, waterways,

lakes, reservoirs, channels, conduits, sewers, dams, storm water

detention facilities, treatment plants, or other similar

facilities and improvements, whether for municipal, industrial,

agricultural, flood control, or related purposes, that are

necessary, helpful, or incidental to the exercise of any right,

power, privilege, or function provided by this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.162. WASTE DISPOSAL SYSTEMS. (a) The district may

establish, acquire, operate, or maintain a regional solid waste

disposal system or a nonhazardous liquid waste disposal system.

(b) If the district establishes a disposal system under this

section, the district shall provide services from the system to:

(1) users as determined by the board if the services are

provided inside the district's service area; and

(2) customers if the services are provided outside the

district's service area.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.163. SERVICES PROVIDED OUTSIDE SERVICE AREA. The

district may provide services outside the district's service

area as provided by state law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.164. RIGHT OF EMINENT DOMAIN. (a) The district may

acquire by eminent domain land, an easement, a right-of-way, or

other property or improvement inside or outside the district if

necessary or appropriate in exercising the powers and performing

the functions of the district.

(b) The district may exercise the power of eminent domain as

provided by state law, including Chapter 21, Property Code,

except that the district is not required to comply with Section

21.021(a), Property Code, during the pendency of the subject

litigation.

(c) In a condemnation proceeding brought by the district, the

district is not required to:

(1) pay in advance or give bond or other security for costs;

(2) give bond for the issuance of a temporary restraining order

or a temporary injunction; or

(3) give bond for costs or supersedeas on an appeal or writ of

error.

(d) The district may not exercise the power of eminent domain to

acquire:

(1) property located in the existing corporate limits of a

municipality that is located wholly or partly inside the district

unless the governing body of the municipality in which the

property is located consents by resolution to the acquisition of

the property;

(2) property located outside the district to be used as a water

supply reservoir unless the county in which the reservoir is to

be located consents;

(3) property owned by a county, a municipality, an entity

created by special act of the legislature under Section 52,

Article III, or Section 59, Article XVI, Texas Constitution, a

political subdivision of the state, or an agency or

instrumentality of a county or municipality; or

(4) a waterworks system or a wastewater system owned by a

municipality, an entity created by special act of the legislature

under Section 52, Article III, or Section 59, Article XVI, Texas

Constitution, a political subdivision of the state, a private

party, or a nonprofit corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.165. COSTS OF RELOCATING OR ALTERING PROPERTY. If the

district exercises the power of eminent domain and requires

relocating, raising, lowering, rerouting, changing the grade of,

or altering the construction of any railroad, highway, pipeline,

or electric transmission and electric distribution, telegraph, or

telephone lines, conduits, poles, or facilities, the district

shall pay the cost of relocating, raising, lowering, rerouting,

changing the grade, or altering the construction that equals the

comparable replacement cost without enhancement of facilities

minus the net salvage value derived from the old facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.166. REGULATORY POWER OF MUNICIPALITIES. The district

and the land in the district are subject to any ordinance, code,

resolution, or rule, including any platting or zoning

requirement, of a municipality that has jurisdiction over

territory in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.167. STATE SUPERVISION. (a) The rights, powers,

privileges, functions, and duties of the district are subject to

the continuing right of supervision by this state exercised by

the Texas Commission on Environmental Quality.

(b) Except as otherwise provided by this chapter or other law,

the district may exercise the rights, powers, privileges,

functions, and duties conferred by this chapter without obtaining

approval from the Texas Commission on Environmental Quality.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.168. RIGHTS AND DUTIES ASSUMED ON CREATION OF

DISTRICT. The district may succeed to and assume the rights,

privileges, and duties, including contractual obligations, of the

Walnut Creek Special Utility District and the City of Springtown

relating to the creation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 7208.201. AUDITS. All funds and accounts of the district

shall be audited annually by an independent auditor. The

district shall maintain a copy of the audit in the district's

official records.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1201, Sec. 7, eff. June 19, 2009.

Sec. 7208.202. DEPOSITORY. The board, by order or resolution,

shall designate one or more banks inside or outside the district

to serve as depository for district money. Except as provided by

this chapter, district money shall be deposited in a depository

bank designated under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.203. INVESTMENT OF DISTRICT MONEY. The board may

invest district money:

(1) in the same manner as provided for the investment of county

money; and

(2) as provided by Chapter 2256, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.204. RATES, FEES, CHARGES, AND RENTALS. (a) District

rates, fees, and charges assessed to provide services and

facilities to customers and users of the district may vary

according to customer class, project, or service area to reflect

different costs of providing service.

(b) The district may require a customer to obtain a deposit from

a user for services or facilities provided by the district. A

deposit under this subsection may bear interest.

(c) If the district issues bonds payable wholly from revenue,

the board shall establish and revise rates of compensation for

water sold and wastewater or other services rendered by the

district that are sufficient:

(1) to pay operating and maintenance expenses of district

facilities;

(2) to pay the issued bonds as the bonds mature and the interest

that accrues on the bonds;

(3) to maintain the district's fund reserve; and

(4) to maintain other funds of the district provided by the

resolution that authorized the issuance of the bonds.

(d) A local government, water supply corporation, or other

entity that contracts with the district may:

(1) establish, charge, and collect fees, rates, charges,

rentals, or other amounts for services or facilities provided

under the contract; and

(2) pledge amounts that are sufficient to make the required

payments under the contract.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.205. ADMINISTRATION AND PLANNING COSTS FEE. (a) The

district may charge each member entity an annual pro rata fee to

pay for administration and planning costs incurred by the

district that are unrelated to capital projects financed by the

district.

(b) The fee may not exceed $2 per capita population of the

member entity unless the board and at least 75 percent of the

member entities of the district that together have at least 75

percent of the population of the district agree to a different

fee.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.206. IMPOSITION OF AD VALOREM TAXES PROHIBITED. The

district may not impose an ad valorem tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.207. DISTRICT PROPERTY AND PROJECTS EXEMPT FROM

TAXATION AND ASSESSMENT. The district is not required to pay a

tax or assessment on any property or project owned, operated,

leased, or controlled by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

SUBCHAPTER F. BONDS

Sec. 7208.251. AUTHORITY TO ISSUE BONDS. The district may issue

bonds as provided by Chapters 1201 and 1371, Government Code, to

provide money for the district to exercise its powers and carry

out its purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.252. ELECTION NOT REQUIRED. The district may issue

bonds without holding an election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.253. BONDS EXEMPT FROM TAXATION. Bonds issued by the

district, the transfer of the bonds, and income from those bonds,

including profits made on the sale of the bonds, are exempt from

taxation in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.254. PAYMENT AND SECURITY. (a) District bonds may

be:

(1) made payable from all or part of the revenue of the district

derived from any lawful source, including revenue derived from a

contract with a customer or other user of facilities owned or

operated by the district or from the ownership and operation of

any waterworks system, wastewater system, sewer system, solid

waste disposal system, or nonhazardous liquid waste system, or a

combination of those systems; and

(2) paid from and secured by liens on the pledges of all or part

of the revenue, income, or receipts derived from the district's

ownership, operation, lease, or sale of the property, buildings,

structures, or facilities, including the proceeds or revenue from

contracts with any person.

(b) District bonds may be additionally secured by a mortgage or

deed of trust on real property owned or to be acquired by the

district and by a chattel mortgage or lien on any personal

property appurtenant to that real property. The board may

authorize the execution of a trust indenture, mortgage, deed of

trust, or other form of encumbrance. The district may also

pledge to the payment of the bonds all or part of a grant, a

donation, or revenue or income received or to be received from

the United States or any public or private source.

(c) The district may pledge all or part of the district's

revenue, income, or receipts from fees, rentals, rates, charges,

or contract proceeds or payments to the payment of district

bonds, including the payment of principal, interest, and any

other amount required or permitted relating to the bonds. The

pledged fees, rentals, rates, charges, proceeds, or payments

shall be established and collected in amounts sufficient,

together with any other pledged resources, to provide for the

payment of expenses relating to the bonds and for operation and

maintenance and other expenses relating to those facilities.

(d) For purposes of Subsections (a) and (c), payments and

revenue pledged for the district's benefit under Sections

7208.158(a) and (b) are district revenue.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.255. MATURITY. District bonds may not have a term

that exceeds 40 years from the date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.256. INTEREST RATE. District bonds shall bear an

interest rate as provided by the resolution that authorized the

issuance of the bond.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.257. ADDITIONAL BONDS. District bonds may provide for

the subsequent issuance of additional parity bonds or subordinate

lien bonds under terms provided in the resolution that authorized

the issuance of the bond.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.258. USE OF BOND PROCEEDS. (a) If permitted in the

resolution that authorized the issuance of the bond, the proceeds

from the sale of the bond may be used:

(1) to pay the interest on the bond during the period of

acquisition or construction of facilities to be provided through

the issuance of the bond;

(2) to pay the operating and maintenance expenses of district

facilities;

(3) to create a reserve fund for the payment of the principal of

and interest on the bond; and

(4) in any other manner that is necessary, appropriate, or

convenient to accomplish a district purpose.

(b) The proceeds from the sale of a bond may be placed on time

deposit or invested as provided by the resolution that authorized

the issuance of the bond.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.

Sec. 7208.259. NEGOTIABLE INSTRUMENTS. Obligations under this

chapter are negotiable instruments for purposes of Chapter 8,

Business & Commerce Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.07, eff. April 1, 2009.



CHAPTER 7209. MUSTANG SPECIAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE C. SPECIAL UTILITY DISTRICTS

CHAPTER 7209. MUSTANG SPECIAL UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 7209.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board of directors of the

district.

(3) "District" means the Mustang Special Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

791, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 7209.051. COMPOSITION OF BOARD. The district is governed

by a board of nine directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

791, Sec. 1, eff. September 1, 2007.

Sec. 7209.052. DIRECTOR ELIGIBILITY. To be eligible to be

listed on the ballot as a candidate for or to serve as a

director, a person must be:

(1) a resident of the district; and

(2) a retail water or sewer service customer of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

791, Sec. 1, eff. September 1, 2007.

Sec. 7209.053. ELECTION OF DIRECTORS FROM SINGLE-MEMBER

DISTRICTS. (a) The board by rule may provide for the election

of some or all of the directors from single-member districts.

(b) In addition to the qualifications required by Section

7209.052, if the board provides for the election of some or all

of the directors from single-member districts, to be eligible to

be listed on the ballot as a candidate for or to serve as a

director from a single-member district, a person must be a

resident of that district.

Added by Acts 2007, 80th Leg., R.S., Ch.

791, Sec. 1, eff. September 1, 2007.



CHAPTER 7210. FORT GRIFFIN SPECIAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE C. SPECIAL UTILITY DISTRICTS

CHAPTER 7210. FORT GRIFFIN SPECIAL UTILITY DISTRICT

For contingent expiration of this chapter, see Section 7210.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 7210.001. DEFINITION. In this chapter, "district" means

the Fort Griffin Special Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

872, Sec. 1, eff. June 15, 2007.

Sec. 7210.002. NATURE OF DISTRICT. The district is a special

utility district in portions of Shackelford, Stephens, and

Throckmorton Counties created under and essential to accomplish

the purposes of Section 59, Article XVI, Texas Constitution. The

district is created to serve a public use and benefit.

Added by Acts 2007, 80th Leg., R.S., Ch.

872, Sec. 1, eff. June 15, 2007.

Sec. 7210.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation and initial

directors' election held before September 1, 2009:

(1) the district is dissolved on September 1, 2009, except that:

(A) any debts of the district incurred shall be paid;

(B) any assets of the district that remain after the payment of

debts shall be transferred to Shackelford, Stephens, and

Throckmorton Counties as appropriate; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

872, Sec. 1, eff. June 15, 2007.

Sec. 7210.004. APPLICABILITY OF OTHER SPECIAL UTILITY DISTRICT

LAW. Except as otherwise provided by this chapter, Chapters 49

and 65, Water Code, apply to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

872, Sec. 1, eff. June 15, 2007.

Sec. 7210.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to issue any type of bond,

including a refunding bond, for a purpose for which the district

is created or to pay the principal of and interest on a bond; or

(3) the legality or operation of the district or the board of

directors of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

872, Sec. 1, eff. June 15, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Section 7210.024.

Sec. 7210.021. TEMPORARY DIRECTORS. (a) The temporary board of

directors of the district is composed of:

(1) E. D. "Buddy" Fincher;

(2) Sam R. Snyder;

(3) Burrell R. McKelvain;

(4) John A. Adams;

(5) James Lamoine Johnson;

(6) Sidney Collinsworth; and

(7) Richard Lawrence Spore.

(b) Each temporary director shall qualify for office as provided

by Section 49.055, Water Code.

(c) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than four

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

directors to fill all vacancies on the board.

(d) Temporary directors serve until initial directors are

elected under Section 7210.022.

(e) As soon as practicable after all the temporary directors

have qualified under Section 49.055, Water Code, the temporary

directors shall meet and elect officers from among their

membership.

Added by Acts 2007, 80th Leg., R.S., Ch.

872, Sec. 1, eff. June 15, 2007.

Sec. 7210.022. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

(a) The temporary directors shall hold an election to confirm

the creation of the district and to elect seven initial directors

in accordance with Chapters 49 and 65, Water Code, on or before

September 1, 2009.

(b) The temporary board of directors shall determine the method

for determining the initial term of each person on the initial

board of directors. The terms must be clearly stated on the

ballot for the confirmation and directors' election.

(c) Section 41.001(a), Election Code, does not apply to a

confirmation election held as provided by this section.

(d) Initial directors serve until the first regularly scheduled

election of directors under Subchapter C, Chapter 65, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

872, Sec. 1, eff. June 15, 2007.

Sec. 7210.023. TRANSFER OF ASSETS; DISSOLUTION. (a) If the

district's creation is confirmed under Section 7210.022, the

Shackelford Water Supply Corporation shall transfer the assets,

debts, and contractual rights and obligations of the corporation

to the district.

(b) Not later than the 30th day after the date of the transfer

under Subsection (a), the board of directors of the Shackelford

Water Supply Corporation shall commence dissolution proceedings

of the corporation.

(c) On dissolution of the Shackelford Water Supply Corporation,

Certificate of Convenience and Necessity No. 11637 is considered

to be held by the district.

(d) The board of directors of the Shackelford Water Supply

Corporation shall notify the Texas Commission on Environmental

Quality of the dissolution of the corporation and of the transfer

of Certificate of Convenience and Necessity No. 11637 to the

district.

(e) On receipt of notice under Subsection (d), the Texas

Commission on Environmental Quality shall note in its records

that Certificate of Convenience and Necessity No. 11637 is held

by the district and shall reissue the certificate in the name of

the district without further application, notice, or hearing. A

person does not have a right to protest or to request an

administrative review of the transfer prescribed by this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

872, Sec. 1, eff. June 15, 2007.

Sec. 7210.024. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

872, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 7210.051. DIRECTORS. The district is governed by a board

of not fewer than five and not more than 11 directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

872, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 7210.101. GENERAL POWERS. Except as otherwise provided by

this subchapter, the district has all of the rights, powers,

privileges, functions, and duties provided by the general law of

this state, including Chapters 49 and 65, Water Code, applicable

to special utility districts created under Section 59, Article

XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

872, Sec. 1, eff. June 15, 2007.

Sec. 7210.102. WATER SERVICE IMPACT FEE. (a) The district may

charge a water service impact fee that is equal to the equity

buy-in fee charged by the Shackelford Water Supply Corporation on

December 31, 2006, under that corporation's tariff.

(b) Chapter 395, Local Government Code, does not apply to the

initial water service impact fee set under this section.

(c) The district may increase the water service impact fee only

as provided by Chapter 395, Local Government Code, or as approved

by the Texas Commission on Environmental Quality.

Added by Acts 2007, 80th Leg., R.S., Ch.

872, Sec. 1, eff. June 15, 2007.



CHAPTER 7211. SAN JACINTO SPECIAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE C. SPECIAL UTILITY DISTRICTS

CHAPTER 7211. SAN JACINTO SPECIAL UTILITY DISTRICT

For contingent expiration of this chapter, see Section 7211.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 7211.001. DEFINITION. In this chapter, "district" means

the San Jacinto Special Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

528, Sec. 1, eff. June 16, 2007.

Sec. 7211.002. NATURE OF DISTRICT. The district is a special

utility district in San Jacinto County created under and

essential to accomplish the purposes of Section 59, Article XVI,

Texas Constitution. The district is created to serve a public

use and benefit.

Added by Acts 2007, 80th Leg., R.S., Ch.

528, Sec. 1, eff. June 16, 2007.

Sec. 7211.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation and initial

directors' election held before September 1, 2009:

(1) the district is dissolved on September 1, 2009, except that:

(A) any debts of the district incurred shall be paid;

(B) any assets of the district that remain after the payment of

debts shall be transferred to San Jacinto County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

528, Sec. 1, eff. June 16, 2007.

Sec. 7211.004. APPLICABILITY OF OTHER SPECIAL UTILITY DISTRICT

LAW. Except as otherwise provided by this chapter, Chapters 49

and 65, Water Code, apply to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

528, Sec. 1, eff. June 16, 2007.

Sec. 7211.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to issue any type of bond,

including a refunding bond, for a purpose for which the district

is created or to pay the principal of and interest on a bond; or

(3) the legality or operation of the district or the board of

directors of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

528, Sec. 1, eff. June 16, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Section 7211.024.

Sec. 7211.021. TEMPORARY DIRECTORS. (a) The temporary board of

directors of the district is composed of:

(1) Billy Weaver;

(2) Miller Thompson;

(3) Chuck Mason;

(4) Dennis Ready; and

(5) Phil Runge.

(b) Each temporary director shall qualify for office as provided

by Section 49.055, Water Code.

(c) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than four

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

directors to fill all vacancies on the board.

(d) Temporary directors serve until initial directors are

elected under Section 7211.022.

(e) As soon as practicable after all the temporary directors

have qualified under Section 49.055, Water Code, the temporary

directors shall convene the organizational meeting of the

district and elect officers from among the temporary directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

528, Sec. 1, eff. June 16, 2007.

Sec. 7211.022. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

(a) The temporary directors shall hold an election to confirm

the creation of the district and to elect five initial directors

in accordance with Chapters 49 and 65, Water Code, on or before

September 1, 2009.

(b) The temporary board of directors shall determine the method

for determining the initial term of each person on the initial

board of directors. The terms must be clearly stated on the

ballot for the confirmation and directors' election.

(c) Section 41.001(a), Election Code, does not apply to a

confirmation election held as provided by this section.

(d) Initial directors serve until the first regularly scheduled

election of directors under Subchapter C, Chapter 65, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

528, Sec. 1, eff. June 16, 2007.

Sec. 7211.023. TRANSFER OF ASSETS; DISSOLUTION. (a) If the

district's creation is confirmed under Section 7211.022, the San

Jacinto Water Supply Corporation shall transfer the assets,

debts, and contractual rights and obligations of the corporation

to the district.

(b) Not later than the 30th day after the date of the transfer

under Subsection (a), the board of directors of the San Jacinto

Water Supply Corporation shall commence dissolution proceedings

of the corporation.

(c) On dissolution of the San Jacinto Water Supply Corporation,

Certificate of Convenience and Necessity No. 10124 is considered

to be held by the district.

(d) The board of directors of the San Jacinto Water Supply

Corporation shall notify the Texas Commission on Environmental

Quality of the dissolution of the corporation and of the transfer

of Certificate of Convenience and Necessity No. 10124 to the

district.

(e) On receipt of notice under Subsection (d), the Texas

Commission on Environmental Quality shall note in its records

that Certificate of Convenience and Necessity No. 10124 is held

by the district and shall reissue the certificate in the name of

the district without further application or notice. A person

does not have a right to protest or request an administrative

review of the transfer prescribed by this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

528, Sec. 1, eff. June 16, 2007.

Sec. 7211.024. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

528, Sec. 1, eff. June 16, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 7211.051. DIRECTORS. The district is governed by a board

of not fewer than five and not more than 11 directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

528, Sec. 1, eff. June 16, 2007.

Sec. 7211.052. QUALIFICATIONS FOR DIRECTORS. Notwithstanding

Section 65.102, Water Code, to be qualified to serve as a

director, a person must be:

(1) at least 18 years old;

(2) a resident citizen of this state; and

(3) either a user of the district facilities or a qualified

voter of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

528, Sec. 1, eff. June 16, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 7211.101. GENERAL POWERS. The district has all of the

rights, powers, privileges, functions, and duties provided by the

general law of this state, including Chapters 49 and 65, Water

Code, applicable to special utility districts created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

528, Sec. 1, eff. June 16, 2007.

Sec. 7211.102. WATER SERVICE IMPACT FEE. (a) The district may

charge a water service impact fee that is equal to the tap fee

charged by the San Jacinto Water Supply Corporation on December

31, 2006, under that corporation's tariff.

(b) Chapter 395, Local Government Code, does not apply to the

initial water service impact fee set under this section.

(c) The district may increase the water service impact fee only

as provided by Chapter 395, Local Government Code, or as approved

by the Texas Commission on Environmental Quality.

Added by Acts 2007, 80th Leg., R.S., Ch.

528, Sec. 1, eff. June 16, 2007.

Sec. 7211.103. LIMIT ON EMINENT DOMAIN POWER. The district may

not exercise the power of eminent domain to condemn, for sanitary

sewer purposes, land, easements, or other property located

outside the boundaries of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

528, Sec. 1, eff. June 16, 2007.



CHAPTER 7212. GOFORTH SPECIAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE C. SPECIAL UTILITY DISTRICTS

CHAPTER 7212. GOFORTH SPECIAL UTILITY DISTRICT

For contingent expiration of this chapter, See Section 7212.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 7212.001. DEFINITION. In this chapter, "district" means

the Goforth Special Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

569, Sec. 1, eff. June 16, 2007.

Sec. 7212.002. NATURE OF DISTRICT. The district is a special

utility district in Caldwell, Hays, and Travis Counties created

under and essential to accomplish the purposes of Section 59,

Article XVI, Texas Constitution. The district is created to

serve a public use and benefit.

Added by Acts 2007, 80th Leg., R.S., Ch.

569, Sec. 1, eff. June 16, 2007.

Sec. 7212.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation and initial

directors' election held before September 1, 2009:

(1) the district is dissolved on September 1, 2009, except that:

(A) any debts of the district incurred shall be paid;

(B) any assets of the district that remain after the payment of

debts shall be transferred to Caldwell, Hays, or Travis County,

as appropriate; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

569, Sec. 1, eff. June 16, 2007.

Sec. 7212.004. APPLICABILITY OF OTHER SPECIAL UTILITY DISTRICT

LAW. Except as otherwise provided by this chapter, Chapters 49

and 65, Water Code, apply to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

569, Sec. 1, eff. June 16, 2007.

Sec. 7212.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to issue any type of bond,

including a refunding bond, for a purpose for which the district

is created or to pay the principal of and interest on a bond; or

(3) the legality or operation of the district or the board of

directors of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

569, Sec. 1, eff. June 16, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Section 7212.024.

Sec. 7212.021. TEMPORARY DIRECTORS. (a) The temporary board of

directors of the district is composed of:

(1) Debbie Sandoval;

(2) Robert Sluter;

(3) Lesley Simpson;

(4) Frank Ayala; and

(5) Michael Spak.

(b) Each temporary director shall qualify for office as provided

by Section 49.055, Water Code.

(c) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than four

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

directors to fill all vacancies on the board.

(d) Temporary directors serve until initial directors are

elected under Section 7212.022.

(e) As soon as practicable after all the temporary directors

have qualified under Section 49.055, Water Code, the temporary

directors shall convene the organizational meeting of the

district and elect officers from among the temporary directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

569, Sec. 1, eff. June 16, 2007.

Sec. 7212.022. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

(a) The temporary directors shall hold an election to confirm

the creation of the district and to elect five initial directors

in accordance with Chapters 49 and 65, Water Code, on or before

September 1, 2009.

(b) The temporary board of directors shall determine the method

for determining the initial term of each person on the initial

board of directors. The terms must be clearly stated on the

ballot for the confirmation and directors' election.

(c) Section 41.001(a), Election Code, does not apply to a

confirmation election held as provided by this section.

(d) Initial directors serve until the first regularly scheduled

election of directors under Subchapter C, Chapter 65, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

569, Sec. 1, eff. June 16, 2007.

Sec. 7212.023. TRANSFER OF ASSETS; DISSOLUTION. (a) If the

district's creation is confirmed under Section 7212.022, the

Goforth Water Supply Corporation shall transfer the assets,

debts, and contractual rights and obligations of the corporation

to the district.

(b) Not later than the 30th day after the date of the transfer

under Subsection (a), the board of directors of the Goforth Water

Supply Corporation shall commence dissolution proceedings of the

corporation.

(c) On dissolution of the Goforth Water Supply Corporation,

Certificate of Convenience and Necessity No. 11356 is considered

to be held by the district.

(d) The board of directors of the Goforth Water Supply

Corporation shall notify the Texas Commission on Environmental

Quality of the dissolution of the corporation and of the transfer

of Certificate of Convenience and Necessity No. 11356 to the

district.

(e) On receipt of notice under Subsection (d), the Texas

Commission on Environmental Quality shall note in its records

that Certificate of Convenience and Necessity No. 11356 is held

by the district and shall reissue the certificate in the name of

the district without further application, notice, or hearing. A

person does not have a right to protest or request an

administrative review of the transfer prescribed by this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

569, Sec. 1, eff. June 16, 2007.

Sec. 7212.024. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

569, Sec. 1, eff. June 16, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 7212.051. DIRECTORS. The district is governed by a board

of not fewer than five and not more than 11 directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

569, Sec. 1, eff. June 16, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 7212.101. GENERAL POWERS. Except as otherwise provided by

this chapter, the district has all of the rights, powers,

privileges, functions, and duties provided by the general law of

this state, including Chapters 49 and 65, Water Code, applicable

to special utility districts created under Section 59, Article

XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

569, Sec. 1, eff. June 16, 2007.

Sec. 7212.102. WATER SERVICE IMPACT FEE. (a) The district may

charge a water service impact fee that is not greater than the

sum of the capital improvement fee and connection fee charged by

the Goforth Water Supply Corporation on December 31, 2006, under

that corporation's tariff.

(b) Chapter 395, Local Government Code, does not apply to the

initial water service impact fee set under this section.

(c) The district may increase the water service impact fee only

as provided by Chapter 395, Local Government Code, or as approved

by the Texas Commission on Environmental Quality.

Added by Acts 2007, 80th Leg., R.S., Ch.

569, Sec. 1, eff. June 16, 2007.



CHAPTER 7213. GASTONIA-SCURRY SPECIAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE C. SPECIAL UTILITY DISTRICTS

CHAPTER 7213. GASTONIA-SCURRY SPECIAL UTILITY DISTRICT

For contingent expiration of this chapter, see Section 7213.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 7213.001. DEFINITION. In this chapter, "district" means

the Gastonia-Scurry Special Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

1000, Sec. 1, eff. June 15, 2007.

Sec. 7213.002. NATURE OF DISTRICT. The district is a special

utility district in Kaufman County created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution. The district is created to serve a public use and

benefit.

Added by Acts 2007, 80th Leg., R.S., Ch.

1000, Sec. 1, eff. June 15, 2007.

Sec. 7213.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation and initial

directors' election held before September 1, 2009:

(1) the district is dissolved on September 1, 2009, except that

the district shall:

(A) pay any debts incurred;

(B) transfer to Kaufman County any assets of the district that

remain after the payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

1000, Sec. 1, eff. June 15, 2007.

Sec. 7213.004. APPLICABILITY OF OTHER SPECIAL UTILITY DISTRICT

LAW. Except as otherwise provided by this chapter, Chapters 49

and 65, Water Code, apply to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1000, Sec. 1, eff. June 15, 2007.

Sec. 7213.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to issue any type of bond,

including a refunding bond, for a purpose for which the district

is created or to pay the principal of and interest on a bond; or

(3) the legality or operation of the district or the board of

directors of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1000, Sec. 1, eff. June 15, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Section 7213.024.

Sec. 7213.021. TEMPORARY DIRECTORS. (a) The temporary board of

directors of the district is composed of:

(1) Frank Skube;

(2) Thomas Kintz;

(3) Rhonda Davenport;

(4) Carole Giddings;

(5) Angel McKinnon;

(6) Roger Brock; and

(7) Michael Reese.

(b) Each temporary director shall qualify for office as provided

by Section 49.055, Water Code.

(c) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than four

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

directors to fill all vacancies on the board.

(d) Temporary directors serve until initial directors are

elected under Section 7213.022.

(e) As soon as practicable after all the temporary directors

have qualified under Section 49.055, Water Code, the temporary

directors shall convene the organizational meeting of the

district and elect officers from among the temporary directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

1000, Sec. 1, eff. June 15, 2007.

Sec. 7213.022. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

(a) The temporary directors shall hold an election to confirm

the creation of the district and to elect seven initial directors

in accordance with Chapters 49 and 65, Water Code, on or before

September 1, 2009.

(b) The temporary board of directors shall determine the method

for determining the initial term of each person on the initial

board of directors. The terms must be clearly stated on the

ballot for the confirmation and directors' election.

(c) Section 41.001(a), Election Code, does not apply to a

confirmation election held as provided by this section.

(d) Initial directors serve until the first regularly scheduled

election of directors under Subchapter C, Chapter 65, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1000, Sec. 1, eff. June 15, 2007.

Sec. 7213.023. TRANSFER OF ASSETS; DISSOLUTION. (a) If the

district's creation is confirmed under Section 7213.022, the

Gastonia-Scurry Water Supply Corporation shall transfer the

assets, debts, and contractual rights and obligations of the

corporation to the district.

(b) Not later than the 30th day after the date of the transfer

under Subsection (a), the board of directors of the

Gastonia-Scurry Water Supply Corporation shall commence

dissolution proceedings of the corporation.

(c) On dissolution of the Gastonia-Scurry Water Supply

Corporation, Certificate of Convenience and Necessity No. 10837

is considered to be held by the district.

(d) The board of directors of the Gastonia-Scurry Water Supply

Corporation shall notify the Texas Commission on Environmental

Quality of the dissolution of the corporation and of the transfer

of Certificate of Convenience and Necessity No. 10837 to the

district.

(e) On receipt of notice under Subsection (d), the Texas

Commission on Environmental Quality shall note in its records

that Certificate of Convenience and Necessity No. 10837 is held

by the district and shall reissue the certificate in the name of

the district without further application, notice, or hearing. A

person does not have a right to protest or request an

administrative review of the transfer prescribed by this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1000, Sec. 1, eff. June 15, 2007.

Sec. 7213.024. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

1000, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 7213.051. DIRECTORS. The district is governed by a board

of not fewer than 5 and not more than 11 directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

1000, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 7213.101. GENERAL POWERS. Except as otherwise provided by

this chapter, the district has all of the rights, powers,

privileges, functions, and duties provided by the general law of

this state, including Chapters 49 and 65, Water Code, applicable

to special utility districts created under Section 59, Article

XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1000, Sec. 1, eff. June 15, 2007.

Sec. 7213.102. WATER SERVICE IMPACT FEE. (a) The district may

charge a water service impact fee that is not greater than the

equity buy-in fee charged by the Gastonia-Scurry Water Supply

Corporation on December 31, 2006, under that corporation's

tariff.

(b) Chapter 395, Local Government Code, does not apply to the

initial water service impact fee set under this section.

(c) The district may increase the water service impact fee only

as provided by Chapter 395, Local Government Code, or as approved

by the Texas Commission on Environmental Quality.

Added by Acts 2007, 80th Leg., R.S., Ch.

1000, Sec. 1, eff. June 15, 2007.



CHAPTER 7501. DONNA IRRIGATION DISTRICT, HIDALGO COUNTY NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE D. IRRIGATION DISTRICTS

CHAPTER 7501. DONNA IRRIGATION DISTRICT, HIDALGO COUNTY NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 7501.001. DEFINITION. In this chapter, "district" means

the Donna Irrigation District, Hidalgo County No. 1.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7501.002. NATURE OF DISTRICT. (a) The district is a

conservation and reclamation district in Hidalgo County, Texas,

created under Section 59, Article XVI, Texas Constitution, for

all purposes of that section, including:

(1) the reclamation and irrigation of the district's arid,

semiarid, and other land that needs irrigation; and

(2) the reclamation and drainage of the district's overflowed

land and other land that needs drainage.

(b) The district is a political subdivision of this state.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7501.003. LEGISLATIVE FINDINGS. The legislature finds

that:

(1) the district is essential to accomplish the purposes of

Section 59, Article XVI, Texas Constitution; and

(2) the creation of the district as a conservation and

reclamation district:

(A) will result in:

(i) material benefits and improvements to district territory;

and

(ii) the increase of the taxable value of property in the

district;

(B) benefits all property in the district; and

(C) will result in material benefit to that section of the

state.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7501.004. DISTRICT TERRITORY. The district is composed of

the territory described by Section 1, Chapter 26, Special Laws,

Acts of the 41st Legislature, 4th Called Session, 1930; Section

1, Chapter 108, Acts of the 56th Legislature, Regular Session,

1959; Section 1, Chapter 133, Acts of the 57th Legislature,

Regular Session, 1961; and Section 1, Chapter 247, Acts of the

57th Legislature, Regular Session, 1961, as that territory may

have been modified under:

(1) Chapter 25, General Laws, Acts of the 39th Legislature,

Regular Session, 1925 (Article 7880-1 et seq., Vernon's Texas

Civil Statutes), before August 30, 1971;

(2) Chapter 3, General Laws, Acts of the 46th Legislature,

Regular Session, 1939 (Article 7775c-1, Vernon's Texas Civil

Statutes), before August 30, 1971;

(3) Subchapter O, Chapter 51, Water Code, before December 15,

1978;

(4) Subchapter J, Chapter 49, Water Code, as restricted by

Section 7501.005 of this code;

(5) Subchapter N, Chapter 58, Water Code; or

(6) other law.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7501.005. NONAPPLICABILITY OF OTHER LAW. Sections

49.303-49.308 and 58.501-58.509, Water Code, do not apply to the

district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

SUBCHAPTER B. DISTRICT POWERS

Sec. 7501.051. GENERAL POWERS. The district has:

(1) the powers of a conservation and reclamation district under

Section 59, Article XVI, Texas Constitution, and the general laws

of this state; and

(2) the powers of government and the authority to exercise the

rights, privileges, and functions that are conferred by this

chapter and the general laws of this state.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.



CHAPTER 7502. LAKE PROCTOR IRRIGATION AUTHORITY OF COMANCHE COUNTY, TEXAS

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE D. IRRIGATION DISTRICTS

CHAPTER 7502. LAKE PROCTOR IRRIGATION AUTHORITY

OF COMANCHE COUNTY, TEXAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 7502.001. DEFINITIONS. In this chapter:

(1) "Authority" means the Lake Proctor Irrigation Authority of

Comanche County, Texas.

(2) "Board" means the board of directors of the authority.

(3) "Commission" means the Texas Commission on Environmental

Quality.

(4) "Director" means a member of the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7502.002. NATURE OF AUTHORITY; POLITICAL SUBDIVISION. The

Lake Proctor Irrigation Authority of Comanche County, Texas, is:

(1) a conservation and reclamation district under Section 59,

Article XVI, Texas Constitution; and

(2) a political subdivision of this state.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7502.003. LEGISLATIVE FINDINGS. The legislature finds

that:

(1) this chapter will accomplish the purposes of Section 59,

Article XVI, Texas Constitution;

(2) all land and other property included in the authority's

boundaries will benefit from the works, projects, and operations

of the authority; and

(3) the authority serves a public use and benefit.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7502.004. AUTHORITY BOUNDARIES. (a) The authority is

composed of the territory described by Section 4(a), Chapter 522,

Acts of the 71st Legislature, Regular Session, 1989, as that

territory may have been modified under:

(1) Subchapter N, Chapter 58, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The legislature finds that the boundaries of the authority

form a closure. If any mistake exists in the description of the

authority's boundaries, the mistake does not affect:

(1) the authority's organization, existence, or validity; or

(2) the exercise of a power, function, or purpose by the

authority under this chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 7502.051. COMPOSITION. The board consists of five

directors.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7502.052. QUALIFICATIONS. A director must:

(1) be at least 18 years of age; and

(2) own land, or an interest in land in the authority, directly

or as an interest in an entity owning that land at the time of

the person's appointment as a director.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7502.053. APPOINTMENT OF DIRECTORS BY COMMISSION; TERM.

The commission shall:

(1) appoint a person recommended to the board under Section

7502.054 or 7502.055 for a four-year term; or

(2) reject the person recommended.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7502.054. RECOMMENDATION BY LANDOWNERS. (a) The board

shall seek recommendations from the landowners in the authority

for the appointment of directors. The board shall take a

recommendation for each director whose term expires in January

following the annual board meeting held in odd-numbered years.

(b) To determine a recommendation, the board shall conduct a

written poll of the landowners in the authority in attendance at

the annual board meeting held in odd-numbered years.

(c) For each recommendation taken, a landowner is entitled to

one vote for each acre of land the person owns in the authority.

Cumulative voting for recommendations is not permitted.

(d) The board shall submit to the Texas Commission on

Environmental Quality the name of the person receiving the most

votes for each recommendation taken.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7502.055. RECOMMENDATION OF DIRECTOR FOLLOWING REJECTION BY

COMMISSION. (a) If the commission rejects a recommendation

submitted by the board, the board shall hold a special meeting of

landowners not later than the 20th day after the date notice of

the meeting is mailed to the landowners in the authority.

(b) At the special meeting, the board shall conduct a written

poll and submit the results of the poll to the commission in the

same manner as the poll conducted at the annual meeting.

(c) The board shall hold subsequent special meetings as needed

for the appointment of the appropriate number of directors.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7502.056. VACANCIES. A vacancy on the board is filled for

the remainder of the unexpired term by appointment by:

(1) the remaining directors, if three or more directors remain

on the board; or

(2) the Texas Commission on Environmental Quality, if fewer than

three directors remain on the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7502.057. COMPENSATION. Unless the board by resolution

increases the fee to an amount authorized by Section 49.060,

Water Code, each director shall receive a fee of $50 for each day

spent performing official duties as a director, not to exceed

$200 per month.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7502.058. REGULAR BOARD MEETINGS. The board shall hold

regular meetings at least annually.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 7502.101. GENERAL RIGHTS, POWERS, PRIVILEGES, FUNCTIONS,

AND DUTIES. The authority has the rights, powers, privileges,

functions, and duties provided by general law, including Chapter

58, Water Code, applicable to irrigation districts.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7502.102. GENERAL POWERS OF BOARD. The board shall provide

for:

(1) the proper execution of all contracts, disbursements, and

transfers;

(2) the investment of money; and

(3) the handling of any other matter authorized by the board and

recorded in the official minutes of the authority.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7502.103. AWARD OF CERTAIN CONTRACTS. (a) The authority

may award a contract for more than $25,000 for the construction

of water system improvements or the purchase of materials and

machinery only after publishing notice of the proposed

construction or purchase contract in a newspaper of general

circulation in Comanche County.

(b) Notice under Subsection (a) must be published once a week

for two consecutive weeks, with the first publication occurring

at least 14 days before the date sealed bids are opened.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7502.104. EXCLUSION OF LAND. (a) If the authority has no

outstanding bonds, the board may exclude land or other property

from the authority under Subchapter J, Chapter 49, Water Code.

(b) The board may require a petitioner for exclusion to:

(1) pay the authority:

(A) the fair market value of submains, lateral lines, surface

lines, and emitters located on land disannexed from the

authority; and

(B) the actual cost of disconnecting submains, lateral lines,

surface lines, and emitters located on land disannexed from the

authority; and

(2) provide, without charge, an easement across the excluded

land if, in the opinion of the board, the easement is necessary

for the authority to continue to serve other property in the

authority effectively and efficiently.

(c) For purposes of Subsection (b), the fair market value must

be determined by an independent appraisal unless the fair market

value is mutually agreed on.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7502.105. FAILURE TO REPAIR OR IMPROVE. (a) If the board

finds that the failure or refusal of a landowner receiving water

from the authority to make repairs or improvements to any of the

landowner's water lines connected to the authority's water system

adversely affects the system, the board may:

(1) discontinue service to the land; or

(2) give notice to the landowner that the board will make

necessary repairs or improvements and demand payment from the

landowner for the costs incurred unless the landowner makes the

repairs or improvements not later than the 10th day after the

date the landowner receives the notice.

(b) If the board discontinues service to the land, the authority

shall immediately give notice to the landowner.

(c) The notice and the 10-day period for the landowner to make

repairs or improvements under Subsection (a)(2) does not apply if

there is an urgent necessity to make the repairs or improvements

immediately to protect and conserve the authority's water supply.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 7502.151. USE OF BOND PROCEEDS FROM PREVIOUS DISTRICT. The

authority may use any bond or bond retirement funds not canceled

under Section 3, Chapter 522, Acts of the 71st Legislature,

Regular Session, 1989, for any lawful purpose.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7502.152. AD VALOREM TAXES PROHIBITED. The authority may

not impose an ad valorem tax.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7502.153. ASSESSMENTS FOR COSTS AND EXPENSES. (a) Before

October 1 of each year, or as soon after that date as

practicable, the board shall:

(1) estimate the total costs and expenses to be incurred by the

authority during the ensuing fiscal year for the proper

maintenance and operation of the authority's facilities,

including any necessary reserves and replacement funds; and

(2) impose assessments to provide money to pay those costs and

expenses.

(b) The board, in its discretion, shall determine the costs and

expenses that will be paid by:

(1) an assessment on all of the land in the authority on a per

acre basis; and

(2) an assessment on a prorated basis on all persons who use or

apply to use the authority's water.

(c) The board shall:

(1) determine the time at which payment of an assessment is due;

(2) provide a penalty for late payment;

(3) provide for collection charges and termination of water

service for delinquent accounts;

(4) allow an assessment to be paid in periodic installments;

(5) allow a reasonable discount for lump-sum payment of an

assessment; and

(6) adopt any other rules regarding assessments and use of the

authority's water the board determines necessary for proper and

efficient operation and maintenance of the authority's

facilities.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

SUBCHAPTER E. BONDS

Sec. 7502.201. AUTHORITY TO ISSUE REVENUE BONDS. The board may

issue revenue bonds of the authority.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7502.202. PURPOSE OF BONDS. Bonds sold under this

subchapter must be for the purpose of:

(1) constructing improvements, additions, and extensions to the

authority's water system and rebuilding, replacing, or protecting

the water system as required to provide efficient service;

(2) acquiring necessary sites and easements; and

(3) paying any incidental costs, professional fees, and costs of

issuance of the bonds.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7502.203. SECURITY FOR REVENUE BONDS. (a) The principal

of and interest on revenue bonds issued under this subchapter and

the redemption price of the bonds must be secured by and payable

solely from a pledge of all or any part of designated revenue

resulting from the operations of the authority's water system.

(b) The board additionally may secure revenue bonds issued under

this subchapter by a deed of trust or mortgage lien on all or

part of the physical facilities of the authority as provided by

Section 54.504, Water Code.

(c) The holders of revenue bonds issued under this subchapter

may not demand payment from money raised or to be raised from

taxation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7502.204. MATURITY OF BONDS. Revenue bonds issued under

this subchapter may be issued to mature within 30 years after the

date of issuance.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7502.205. CAPITALIZED INTEREST AND DISCOUNT ON BONDS. (a)

Capitalized interest on bonds issued under this subchapter may

not exceed two years.

(b) A discount on bonds issued under this subchapter may not

exceed five percent of the par value of the bonds.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.

Sec. 7502.206. VALIDATION OF BONDS. The board may file suit to

validate bonds in the manner provided by Section 58.453, Water

Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.05, eff. April 1, 2007.



CHAPTER 7503. DELTA LAKE IRRIGATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE D. IRRIGATION DISTRICTS

CHAPTER 7503. DELTA LAKE IRRIGATION DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 7503.001. DEFINITION. In this chapter, "district" means

the Delta Lake Irrigation District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.08, eff. April 1, 2009.

Sec. 7503.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Willacy and Hidalgo

Counties, Texas, created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.08, eff. April 1, 2009.

Sec. 7503.003. LEGISLATIVE FINDINGS. The legislature finds that

the district is essential to accomplish the purposes of Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.08, eff. April 1, 2009.

Sec. 7503.004. DISTRICT TERRITORY. The district is composed of

the territory described by Section 1, Chapter 166, Acts of the

41st Legislature, Regular Session, 1929, as that territory may

have been modified under:

(1) Chapter 25, General Laws, Acts of the 39th Legislature,

Regular Session, 1925 (Article 7880-1 et seq., Vernon's Texas

Civil Statutes), before August 30, 1971;

(2) Chapter 3, General Laws, Acts of the 46th Legislature,

Regular Session, 1939 (Article 7775c-1, Vernon's Texas Civil

Statutes), before August 30, 1971;

(3) Subchapter O, Chapter 51, Water Code, before June 19, 1980;

(4) Subchapter J, Chapter 49, Water Code;

(5) Subchapter N, Chapter 58, Water Code; or

(6) other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.08, eff. April 1, 2009.

SUBCHAPTER B. POWERS

Sec. 7503.051. GENERAL POWERS. The district has:

(1) the powers of a conservation and reclamation district under

Section 59, Article XVI, Texas Constitution, and the general laws

of this state; and

(2) the powers of government and the authority to exercise the

rights, privileges, and functions that are conferred by this

chapter and the general laws of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.08, eff. April 1, 2009.



CHAPTER 7801. BOIS D'ARC ISLAND LEVEE IMPROVEMENT DISTRICT OF DALLAS AND KAUFMAN COUNTIES

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE E. LEVEE IMPROVEMENT DISTRICTS

CHAPTER 7801. BOIS D'ARC ISLAND LEVEE IMPROVEMENT DISTRICT OF

DALLAS AND KAUFMAN COUNTIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 7801.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Bois d'Arc Island Levee Improvement

District of Dallas and Kaufman Counties.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 7801.002. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapter 57, Water Code, applies to the

district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS AND OFFICERS

Sec. 7801.051. BOARD. (a) The district is governed by a board

of five elected directors.

(b) A person must indicate on the application for a place on the

ballot the precinct that the person wants to represent.

(c) An election shall be held on the first Saturday in May of

each even-numbered year to elect the appropriate number of

directors. Except as provided by Subsection (d), directors serve

four-year terms.

(d) The board shall revise each precinct after each federal

decennial census to reflect population changes. At the first

election after the precincts are revised, a new director shall be

elected from each precinct. The directors shall draw lots to

determine which two directors serve two-year terms and which

three directors serve four-year terms.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 7801.052. TREASURER. (a) The board may provide for the

appointment of a treasurer for the district.

(b) In addition to the powers and duties provided by other law,

the treasurer has the powers and duties of the county treasurer

under Chapter 57, Water Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 7801.101. POWERS AND DUTIES OF BOARD. The board has the

powers and duties delegated to the commissioners court and county

judge under Chapter 57, Water Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 7801.102. IMPOSITION OF TAXES. (a) The Tax Code governs

the imposition of district taxes.

(b) The board may provide for the appointment of a tax

assessor-collector or may contract for the imposition of taxes

with Dallas County or Kaufman County or with another person as

provided by the Tax Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 7801.103. ESTABLISHING MINIMUM BENEFIT BASIS. (a) If the

district levies taxes on the benefit basis, the board may

establish a minimum benefit that will accrue to each piece of

taxable property in the district.

(b) The board shall serve as the commissioners of appraisement.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 7801.104. EXCLUSION OF LAND FROM DISTRICT. If the district

does not have outstanding bonds payable in whole or in part from

taxes, the board may exclude land from the district as provided

by Subchapter J, Chapter 49, Water Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 7801.105. CONVEYANCE OF DISTRICT FACILITIES IN AN EXCLUDED

AREA. (a) If the district has facilities located in an area

that is excluded from the district, the board may convey those

facilities to another governmental entity that agrees to assume

the responsibility for flood protection for the excluded area.

(b) A conveyance under this section may:

(1) be on the terms determined by the board; and

(2) include a right-of-way, easement, or fee title to land on

which the facilities are located.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 7802. DALLAS COUNTY LEVEE IMPROVEMENT DISTRICT NO. 14

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE E. LEVEE IMPROVEMENT DISTRICTS

CHAPTER 7802. DALLAS COUNTY LEVEE IMPROVEMENT DISTRICT NO. 14

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 7802.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Dallas County Levee Improvement

District No. 14.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.09, eff. April 1, 2009.

Sec. 7802.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district and a levee improvement

district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.09, eff. April 1, 2009.

Sec. 7802.003. FINDING OF PUBLIC PURPOSE. The district is

essential to accomplish the purposes of Section 59, Article XVI,

Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.09, eff. April 1, 2009.

Sec. 7802.004. DISTRICT TERRITORY. The district is composed of

the territory in Dallas County described by Section 1, Chapter

306, Acts of the 45th Legislature, Regular Session, 1937, as that

territory may have been modified under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.09, eff. April 1, 2009.

Sec. 7802.005. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapter 57, Water Code, applies to the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.09, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS AND OFFICERS

Sec. 7802.051. BOARD. (a) The district is governed by a board

of five elected directors.

(b) An election shall be held on the uniform election date in

May of each even-numbered year to elect the appropriate number of

directors. Except as provided by Subsection (c), directors serve

four-year terms.

(c) The board shall revise each precinct used to elect a

director after each federal decennial census to reflect

population changes. At the first election after the precincts

are revised, a new director shall be elected from each precinct.

The directors shall draw lots to determine which two directors

serve two-year terms and which three directors serve four-year

terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.09, eff. April 1, 2009.

Sec. 7802.052. TREASURER. (a) The board may provide for the

appointment of a treasurer for the district.

(b) In addition to the powers and duties provided by other law,

the treasurer has the powers and duties of the county treasurer

under Chapter 57, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.09, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 7802.101. GENERAL POWERS AND DUTIES OF DISTRICT. The

district has:

(1) the powers of government; and

(2) the rights, privileges, and functions conferred by this

chapter, by Section 59, Article XVI, Texas Constitution, and by

the general laws of this state relating to levee improvement

districts, including Chapters 49 and 57, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.09, eff. April 1, 2009.

Sec. 7802.102. POWERS AND DUTIES OF BOARD. The board has the

powers and duties delegated to the commissioners court and county

judge under Chapter 57, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.09, eff. April 1, 2009.

Sec. 7802.103. IMPOSITION OF TAXES. (a) The Tax Code governs

the imposition of district taxes.

(b) The board may provide for the appointment of a tax

assessor-collector or may contract for the imposition of taxes

with Dallas County or with another person as provided by the Tax

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.09, eff. April 1, 2009.



CHAPTER 7804. FORT BEND COUNTY LEVEE IMPROVEMENT DISTRICT NO. 19

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE E. LEVEE IMPROVEMENT DISTRICTS

CHAPTER 7804. FORT BEND COUNTY LEVEE IMPROVEMENT DISTRICT NO. 19

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 7804.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a board member.

(3) "District" means the Fort Bend County Levee Improvement

District No. 19.

Added by Acts 2007, 80th Leg., R.S., Ch.

194, Sec. 1, eff. May 23, 2007.

Sec. 7804.002. NATURE OF DISTRICT. (a) The district is a levee

improvement district created under and essential to accomplish

the purposes of Section 59, Article XVI, Texas Constitution.

(b) The district, to the extent authorized by Section 7804.052

and Section 52, Article III, Texas Constitution, has road powers.

Added by Acts 2007, 80th Leg., R.S., Ch.

194, Sec. 1, eff. May 23, 2007.

Sec. 7804.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

194, Sec. 1, eff. May 23, 2007.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 7804.051. LEVEE IMPROVEMENT DISTRICT POWERS AND DUTIES.

(a) The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 57, Water

Code, applicable to levee improvement districts created under

Section 59, Article XVI, Texas Constitution.

(b) The district has the powers and duties necessary to

accomplish the purposes for which the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

194, Sec. 1, eff. May 23, 2007.

Sec. 7804.052. ROAD PROJECTS. (a) Under Section 52, Article

III, Texas Constitution, the district may finance, construct, or

acquire a road project as provided by this section.

(b) The district shall employ or contract with a licensed

engineer to certify whether a proposed road project meets the

criteria for a thoroughfare, arterial, or collector road of:

(1) a county in whose jurisdiction the proposed road project is

located; or

(2) a municipality in whose corporate limits or extraterritorial

jurisdiction the proposed road project is located.

(c) The district may finance, construct, or acquire a road that

has been certified by the licensed engineer as a thoroughfare,

arterial, or collector road, or any improvements in aid of the

road.

(d) A road project must meet all applicable standards,

regulations, ordinances, or orders of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the road project is located; and

(2) each county in which the road project is located if the road

project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality.

(e) The district may, with the consent of the municipality or

county, convey a completed road project to:

(1) a municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located; or

(2) a county in which the road project is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

194, Sec. 1, eff. May 23, 2007.

SUBCHAPTER C. BONDS

Sec. 7804.101. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS

FOR ROAD PROJECTS. (a) The district may issue bonds or other

obligations payable wholly or partly from ad valorem taxes,

impact fees, revenue, grants, or other district money, or any

combination of those sources, to pay for road projects under

Section 7804.052.

(b) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of district voters voting at

an election held for that purpose.

(c) The total principal amount of bonds, notes, or other

obligations issued or incurred to finance the road projects may

not exceed one-fourth of the assessed value of the real property

in the district according to the most recent certified appraisal

roll for Fort Bend County.

Added by Acts 2007, 80th Leg., R.S., Ch.

194, Sec. 1, eff. May 23, 2007.



CHAPTER 8101. ATHENS MUNICIPAL WATER AUTHORITY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8101. ATHENS MUNICIPAL WATER AUTHORITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8101.001. DEFINITIONS. In this chapter:

(1) "Authority" means the Athens Municipal Water Authority.

(2) "Board" means the authority's board of directors.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.002. NATURE OF AUTHORITY. The authority is a

conservation and reclamation district in Henderson County.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.003. FINDING OF BENEFIT AND PUBLIC PURPOSE. (a) The

legislature finds that the authority is created to serve a

public use and benefit.

(b) The authority is created under and is essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

(c) The accomplishment of the purposes stated in this chapter

are for the benefit of the people of this state and for the

improvement of their properties and industries. The authority in

carrying out the purposes of this chapter will be performing an

essential public function under the constitution of this state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 13.005(a), eff. September 1, 2007.

Sec. 8101.004. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed to effect its purposes.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. DISTRICT TERRITORY AND ANNEXATIONS TO DISTRICT

TERRITORY

Sec. 8101.051. BOUNDARIES. The authority is in Henderson

County and, unless modified as provided by Section 8101.052, by

Subchapter J, Chapter 49, Water Code, or by Subchapter O, Chapter

51, Water Code, the boundaries of the authority are coextensive

with the corporate limits of the city of Athens, Henderson

County, Texas, as those corporate limits existed on September 1,

2003.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 13.005(b), eff. September 1, 2007.

Sec. 8101.052. ANNEXATIONS OF TERRITORY. (a) The board, as

provided by this section, may annex territory the City of Athens

annexes. The authority may not annex territory under this

section if bonds supported by ad valorem taxes previously voted

on remain unissued and unsold.

(b) The board by order may set a date for a hearing on the

annexation and hold the hearing on that date.

(c) Notice of the hearing must:

(1) be posted in three public places in the territory proposed

to be annexed at least 15 days before the date set for the

hearing; and

(2) contain a statement of the nature and purpose of the hearing

and the date, time, and place of the hearing.

(d) A person whose land is included in or would be affected by

the annexation may:

(1) appear at the hearing to contest the annexation; and

(2) offer testimony to show that the annexation would or would

not benefit land proposed to be annexed.

(e) The board shall enter a resolution ordering the annexation

and designating the territory if the board finds as a result of

the hearing that the proposed annexation is feasible and

practicable and would benefit the land proposed to be annexed.

The board may designate the territory by reference to the city's

annexation ordinance or in another manner.

(f) The board shall refuse the proposed annexation if the board

finds as a result of the hearing that the annexation does not

satisfy the requirements of Subsection (e).

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 13.005(c), eff. September 1, 2007.

Sec. 8101.053. LIMITATION ON ASSUMPTION OF TAX OBLIGATIONS. (a)

The authority may not impose on territory the authority annexes

under Section 8101.052 a tax obligation the authority incurred

before annexation unless:

(1) the owners of the land annexed provide written consent for

the assumption of that tax obligation; or

(2) at an election held for that purpose in the territory, a

majority of the voters of the territory approve the assumption of

that tax obligation.

(b) The notice provisions of Section 49.106, Water Code, apply

to an election held under this section.

(c) The election notice must be published in a newspaper

published in the city of Athens. If a newspaper is not published

in the city of Athens, it is sufficient to post notices at three

public places in that city at least 28 days before the date of

the election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. BOARD OF DIRECTORS

Sec. 8101.101. GENERAL POWERS. The board consists of five

directors.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.102. ELIGIBILITY TO SERVE. (a) A director must

reside in and own taxable property in the authority.

(b) A person may not serve as a director if the person is:

(1) a member of a governing body of a municipality; or

(2) an employee of a municipality.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.103. DIRECTORS ELECTION. (a) The board shall issue

an order for each directors election stating the time, place, and

purpose of the election.

(b) Notice of a directors election shall be published in a

newspaper of general circulation in the authority's territory one

time at least 30 days before the date of the election.

(c) The appropriate number of candidates who receive the highest

number of votes shall be declared elected.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.104. BALLOT PROCEDURE FOR CANDIDATES. (a) A person

who wants to have the person's name printed on the ballot as a

candidate for director must submit a petition to the board

secretary requesting that action.

(b) The petition must be:

(1) signed by at least 50 qualified voters; and

(2) presented to the secretary not later than the 21st day

before the date of the election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.105. APPOINTMENT OF SECRETARY AND TREASURER. The

board shall appoint a secretary and a treasurer. The board may

combine those offices. The secretary or treasurer is not required

to be a director.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.106. VOTE BY BOARD PRESIDENT. The president has the

same right to vote as any other director.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.107. DIRECTOR'S AND TREASURER'S BOND. (a) A director

shall give bond in the amount of $5,000 for the faithful

performance of the director's duties.

(b) The treasurer shall give bond in an amount required by the

board, conditioned on the treasurer's faithfully accounting for

all money that comes into the treasurer's custody.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.108. COMPENSATION. Unless the board by resolution

increases the fee to an amount authorized by Section 49.060,

Water Code, each director shall receive a fee not to exceed $10

for attending each board meeting and a fee not to exceed $10 for

each day devoted to authority business.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 8101.151. POWERS AND DUTIES. The authority has:

(1) all the powers of a governmental agency; and

(2) the rights, powers, privileges, and functions that:

(A) may be contemplated and implied by Section 59, Article XVI,

Texas Constitution; or

(B) are conferred by the general laws of the state relating to

water control and improvement districts, including Chapters 49

and 51, Water Code, unless those rights, powers, privileges, or

functions conflict with this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.152. WATER SUPPLY AND DISTRIBUTION. (a) The

authority may develop, construct, or purchase dams, reservoirs,

and underground or other sources of water.

(b) The authority may construct or purchase all works, plants,

and other facilities necessary or useful to:

(1) provide a source of water supply;

(2) store and process the water; and

(3) transport and distribute the water for municipal, domestic,

and industrial purposes.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.153. WASTE SERVICES. To preserve and protect the

purity of the waters of the authority and this state and to

conserve and reclaim those waters for beneficial use by the

inhabitants of the authority, the authority may provide all

plants, works, facilities, and appliances incident to, helpful

to, or necessary to collect, transport, process, dispose of, and

control all domestic, industrial, or communal wastes, whether

fluid, solid, or composite.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.154. EMINENT DOMAIN. (a) The authority may exercise

the power of eminent domain to acquire land and easements to

carry out any power conferred by this chapter.

(b) The authority must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code.

(c) The board shall determine the amount of and character of

interest in land and easements to be acquired.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.155. COST OF RELOCATING PROPERTY. If the authority,

in the exercise of the power of eminent domain, the power of

relocation, or any other power granted under this chapter, makes

necessary relocating, raising, rerouting, changing the grade of,

or altering the construction of any highway, railroad, electric

transmission line, or pipeline or telephone or telegraph property

or facility, the authority is solely responsible for the expense

of that necessary action.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.156. CONSTRUCTION OR PURCHASE CONTRACTS. (a) Except

as provided by Subsection (e), the authority shall award a

construction contract or contract for the purchase of materials,

equipment, or supplies requiring an expenditure of more than

$2,000 to the lowest and best bidder.

(b) Notice to bidders must be published once each week for two

weeks before the contract is awarded.

(c) The notice is sufficient if it states:

(1) the time and place for opening the bids;

(2) the general nature of the work to be done or the material,

equipment, or supplies to be purchased; and

(3) where and how copies of the plans and specifications may be

obtained.

(d) The notice must be printed in a newspaper that is designated

by the board and that is published in Henderson County.

(e) This section does not apply to the purchase of a system or

part of a system in existence at the time of the purchase.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.157. CONTRACTS WITH MUNICIPALITIES AND OTHERS. (a)

The authority may contract with municipalities and others for

supplying services to them.

(b) The authority may contract with any municipality for the

rental, lease, or operation of the water production, water

supply, and water supply facilities of the authority for the

consideration agreed to by the authority and the municipality.

(c) The authority may contract with any municipality for the

rental, lease, or operation of the water production, water

supply, and water supply facilities or sanitary sewer system of

the municipality for the consideration agreed to by the authority

and the municipality.

(d) A contract under this section:

(1) may be on the terms and for the period to which the parties

agree; and

(2) may provide that the contract continues in effect until the

bonds specified by the contract and refunding bonds issued in

place of those bonds are paid.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 8101.201. TAX METHOD. The authority shall use the ad

valorem plan of taxation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.202. TAX ASSESSOR AND COLLECTOR. Before issuing bonds

payable wholly or partly from ad valorem taxes or imposing ad

valorem taxes for any other purpose, the board shall:

(1) appoint a tax assessor and collector;

(2) provide for taxes to be assessed; and

(3) provide for the preparation of tax rolls.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.203. DEPOSITORY. (a) The board shall designate one

or more banks to serve as depository for the authority's money.

(b) All of the authority's money shall be deposited in the

depository bank or banks, except that:

(1) money pledged to pay bonds may be deposited with the trustee

bank or banks named in the trust indenture; and

(2) money for payment of the principal of and interest on bonds

shall be remitted to the bank of payment.

(c) To the extent that money in the depository banks and the

trustee bank are not insured by the Federal Deposit Insurance

Corporation, they must be secured in the manner provided by law

for the security of county funds.

(d) Before designating a depository bank or banks, the board

shall issue a notice that:

(1) states the time and place of the board's meeting for that

purpose; and

(2) invites the banks to submit applications to be designated

depositories.

(e) The notice must be published one time in a newspaper

published in the city of Athens at least 10 days before the date

set for receiving applications.

(f) The board shall prescribe the terms of service for

depositories.

(g) At the time mentioned in the notice, the board shall:

(1) consider the applications and the management and condition

of the banks filing applications; and

(2) designate as depository the bank or banks that:

(A) offer the most favorable terms for handling the authority's

money; and

(B) the board finds have proper management and are in condition

to handle the authority's money.

(h) If the board does not receive any applications by the time

stated in the notice, or if the board rejects all applications,

the board shall designate a bank or banks on terms it finds

advantageous to the authority.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER F. BONDS

Sec. 8101.251. AUTHORITY TO ISSUE BONDS. (a) The authority may

issue bonds to:

(1) purchase or otherwise provide works, plants, facilities, or

appliances necessary to accomplish the purposes authorized by

this chapter; or

(2) exercise any other power conferred by this chapter.

(b) Bonds issued by the authority must be payable from revenue

or ad valorem taxes. If bonds are payable wholly from revenue,

the revenue may be pledged by board resolution without an

election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.252. REFUNDING BONDS. (a) The authority may issue

refunding bonds to refund outstanding bonds issued under this

subchapter and interest on those bonds.

(b) Refunding bonds may:

(1) be issued to refund bonds of more than series;

(2) combine the pledges for the outstanding bonds for the

security of the refunding bonds; or

(3) be secured by a pledge of other or additional revenue or

mortgage liens.

(c) The provisions of this subchapter regarding the issuance of

other bonds, their security, and the remedies of the holders

apply to refunding bonds, except that an election is not required

for refunding bonds.

(d) The comptroller shall register the refunding bonds on

surrender and cancellation of the bonds to be refunded.

(e) Instead of issuing bonds to be registered on the surrender

and cancellation of the bonds to be refunded, the authority, in

the resolution authorizing the issuance of the refunding bonds,

may provide for the sale of the refunding bonds and the deposit

of the proceeds in a bank at which the bonds to be refunded are

payable. In that case, the refunding bonds may be issued in an

amount sufficient to pay the principal of and interest on the

bonds to be refunded to their option date or maturity date, and

the comptroller shall register the refunding bonds without the

surrender and cancellation of the bonds to be refunded.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.253. FORM OF BONDS. (a) An authority bond must:

(1) be issued in the name of the authority;

(2) be signed by the president;

(3) be attested to by the secretary; and

(4) have the authority seal impressed on it or a facsimile seal

printed on it.

(b) At the option of the board, a bond may be signed in

accordance with Chapter 618, Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.254. MATURITY. Bonds issued under this subchapter

must mature within 40 years.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.255. TRUST INDENTURE. The trust indenture may contain

provisions prescribed by the board that:

(1) provide for the security of the bonds and the operation and

preservation of the trust estate;

(2) provide for amendment or modification of the trust

indenture;

(3) provide for the issuance of bonds to replace lost or

mutilated bonds; and

(4) condition the right to spend authority money or sell

authority property on the approval of a licensed engineer

selected as provided by the trust indenture.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.256. ELECTION FOR BONDS PAYABLE FROM AD VALOREM TAXES.

The authority may not issue bonds payable wholly or partly from

ad valorem taxes unless the voters of the authority authorize

that issuance at an election held for that purpose in the manner

prescribed by Section 49.106, Water Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.257. BOND SECURITY; REVENUE; TAXES; ADDITIONAL BONDS.

(a) In this section, "net revenue" means the gross revenue of

the authority after deducting the amount necessary to pay the

cost of maintaining and operating the authority, including its

properties.

(b) Bonds issued under this subchapter may be secured by:

(1) a pledge of all or part of the net revenue of the authority,

including the net revenue of a past or future contract; or

(2) other revenue and income specified by resolution of the

board or the trust indenture.

(c) If bonds are issued payable wholly or partly from taxes, the

board shall impose taxes on all taxable property in the authority

without limit as to rate or amount while those bonds are

outstanding. The board shall impose the taxes in amounts:

(1) sufficient to pay the principal of and interest on the bonds

annually as they mature; or

(2) required to supplement the net revenue pledged to the bonds'

payment so that the principal of and interest on the bonds are

paid when due.

(d) A bond security pledge under this section may reserve to the

authority the right, under conditions specified by the pledge, to

issue additional bonds that will be on a parity with or

subordinate to the bonds then being issued.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.258. ADDITIONAL SECURITY. (a) Bonds, including

refunding bonds, payable partly or wholly from a pledge of

revenue authorized by this subchapter may be additionally secured

by a mortgage lien on physical properties of the authority and

all franchises, easements, water rights and appropriation

permits, leases, contracts, and all rights appurtenant to those

properties, vesting in the trustee under the trust indenture the

power to:

(1) sell the properties for payment of the debt;

(2) operate the properties; and

(3) take any other action to secure the bonds.

(b) A purchaser under a sale under the deed of trust:

(1) is the absolute owner of the properties and facilities

purchased; and

(2) is entitled to maintain and operate those properties and

facilities.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.259. CHARGES FOR AUTHORITY SERVICES. The board shall

set the rates of compensation for services rendered by the

authority so that the authority has enough money to pay the

expenses of operating and maintaining the facilities of the

authority, to pay bonds as they mature and the interest as it

accrues, and to maintain the reserve and other funds as provided

in the resolution authorizing the bonds or in the trust

indenture.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.260. USE OF BOND PROCEEDS. (a) The authority may set

aside and use proceeds from bond sales for:

(1) the payment of interest expected to accrue during

construction and the first year after construction; and

(2) a reserve interest and sinking fund.

(b) The authority may provide in the resolution authorizing the

bonds or in the trust indenture for setting aside and using the

proceeds as described by Subsection (a).

(c) The authority may use proceeds from the sale of bonds to pay

an expense incurred in accomplishing the purposes of the

authority.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.261. APPOINTMENT OF RECEIVER. (a) On default or

threatened default in the payment of the principal of or interest

on bonds issued under this subchapter that are payable wholly or

partly from revenue, a court may, on petition of the holders of

outstanding bonds, appoint a receiver for the authority.

(b) The receiver, without consent of or hindrance by the board,

may:

(1) collect and receive all authority income;

(2) employ and discharge authority agents and employees;

(3) take charge of money on hand; and

(4) manage the affairs of the authority.

(c) The receiver may be authorized to sell or contract for the

sale of services of the authority's facilities or to renew those

contracts with the approval of the appointing court.

(d) The court may vest the receiver with any other power or duty

the court finds necessary to protect the bondholders.

(e) The resolution that authorizes the issuance of the bonds or

the trust indenture securing their payment may:

(1) specify the minimum percentage of outstanding bonds that

must be held by the bondholders seeking the appointment of a

receiver; or

(2) otherwise qualify the right of bondholders to institute

litigation that might affect the authority's property, including

money.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.262. BONDS SECURED BY CONTRACT PROCEEDS; APPROVAL.

(a) If bonds issued under this subchapter state that they are

secured by a pledge of the proceeds of a contract previously made

between the authority and a municipality or other governmental

agency, including a district, a copy of that contract and the

proceedings of the entity authorizing the contract must be

submitted to the attorney general along with the bonds.

(b) If the attorney general finds that the bonds have been

authorized and the contract has been made in accordance with law,

the attorney general shall approve the bonds and contract.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.263. BONDS EXEMPT FROM TAXATION. A bond issued under

this subchapter, the transfer of the bond, and income from the

bond, including profits made on the sale of the bond, are exempt

from taxation in this state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8101.264. PROPERTY EXEMPT FROM TAXATION AND ASSESSMENT.

Property of the authority is exempt from taxation and assessment.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 8102. ADDICKS UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8102. ADDICKS UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8102.001. DEFINITION. In this chapter, "district" means

"Addicks Utility District."

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8102.002. CREATION; NATURE OF DISTRICT. The district is a

conservation and reclamation district in Harris County, Texas,

created under Section 59, Article XVI, Texas Constitution.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8102.003. LEGISLATIVE FINDINGS. The legislature finds

that:

(1) the creation and establishment of the district is essential

to accomplish the purposes of Section 59, Article XVI, Texas

Constitution;

(2) all land and other property included in the boundaries of

the district will be benefited by the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution; and

(3) the district is created to serve a public use and benefit.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8102.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 661,

Acts of the 62nd Legislature, Regular Session, 1971 (V.A.C.S.

Article 8280-548), as that territory may have been modified

under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

(b) The legislature finds that the boundaries and field notes of

the district contained in Section 4, Chapter 661, Acts of the

62nd Legislature, Regular Session, 1971 (V.A.C.S. Article

8280-548), form a closure. A mistake in the field notes or in

copying the field notes in the legislative process does not

affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to issue any type of bonds for the

purposes for which the district is created or to pay the

principal and interest on the bonds;

(3) the right of the district to impose taxes; or

(4) the legality or operation of the district or its governing

body.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8102.051. DIRECTORS. Directors are elected or appointed

and serve for the terms and in the manner provided by Chapter 49,

Water Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. DISTRICT RIGHTS, POWERS, AND FUNCTIONS

Sec. 8102.101. GENERAL RIGHTS, POWERS, PRIVILEGES, AND

FUNCTIONS. (a) The district has all of the rights, powers,

privileges, and functions provided by the general laws of this

state applicable to municipal utility districts, including

Chapters 49 and 54, Water Code.

(b) Repealed by Acts 2005, 79th Leg., Ch. 729, Sec. 2.02, eff.

April 1, 2007.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

729, Sec. 2.02, eff. April 1, 2007.



CHAPTER 8103. EL DORADO UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8103. EL DORADO UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8103.001. DEFINITION. In this chapter, "district" means

the El Dorado Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8103.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Harris County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8103.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8103.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 648,

Acts of the 62nd Legislature, Regular Session, 1971 (Article

8280-538, Vernon's Texas Civil Statutes), as that territory may

have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8103.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8103.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8104. BAYTOWN AREA WATER AUTHORITY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8104. BAYTOWN AREA WATER AUTHORITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8104.001. DEFINITIONS. In this chapter:

(1) "Authority" means the Baytown Area Water Authority.

(2) "Board" means the authority's board of directors.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.002. NATURE OF AUTHORITY. The Baytown Area Water

Authority is a conservation and reclamation district in Harris

County created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.003. FINDING OF BENEFIT AND PUBLIC PURPOSE. (a) The

authority is created to serve a public use and benefit.

(b) All land and other property included in the authority and

land and property that feasibly may be served by the authority

will benefit from the works and projects to be accomplished by

the authority under powers conferred by Section 59, Article XVI,

Texas Constitution.

(c) The creation of the authority is essential to accomplish

the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.004. STATE POLICY REGARDING WASTE DISPOSAL. The

powers and functions conferred on the authority are subject to

the state policy of encouraging the development and use of

integrated area-wide waste collection, treatment, and disposal

systems to serve the waste disposal needs of the state's

residents, if integrated systems can reasonably be provided for

an area, so as to avoid the economic burden on residents and the

effect on state water quality caused by the construction and

operation of numerous small waste collection, treatment, and

disposal facilities.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.005. OTHER DISTRICTS REQUIRED TO CONTRACT WITH

AUTHORITY. To encourage the policy provided by Section 8104.004

and to prevent wasteful duplication, each conservation and

reclamation district that is created in the authority after June

15, 1973, shall contract with the authority to provide facilities

and services that the authority is authorized to provide under

this chapter if the authority:

(1) has those facilities and services; or

(2) determines it can provide those facilities and services.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.006. RELATIONSHIP TO GULF COAST WASTE DISPOSAL

AUTHORITY. The rights, powers, privileges, and functions granted

to the authority under this chapter are subject to the powers

granted to the Gulf Coast Waste Disposal Authority in Chapter

409, Acts of the 61st Legislature, Regular Session, 1969 (Article

7621d-2, Vernon's Texas Civil Statutes), to provide disposal

systems.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.007. RELATIONSHIP TO OTHER DISTRICTS. This chapter

does not prevent the organization of or a change in the

boundaries of a conservation and reclamation district in the

authority as authorized by Section 52, Article III, or Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.008. RIGHTS, POWERS, PRIVILEGES, AND FUNCTIONS OF

MUNICIPAL UTILITY DISTRICTS. The authority has all of the

rights, powers, privileges, and functions provided by the general

laws of this state applicable to municipal utility districts,

including Chapter 54, Water Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

SUBCHAPTER B. DISTRICT TERRITORY

Sec. 8104.051. DISTRICT TERRITORY. (a) The authority is

composed of the territory described by Section 4, Chapter 600,

Acts of the 63rd Legislature, Regular Session, 1973, as that

territory may have been modified under:

(1) Section 8104.052 or 8104.053 or their predecessor statutes,

former Sections 7 and 8, Chapter 600, Acts of the 63rd

Legislature, Regular Session, 1973;

(2) Subchapter H, Chapter 54, Water Code;

(3) Subchapter J, Chapter 49, Water Code; or

(4) other law.

(b) The boundaries and field notes of the authority contained in

Section 4, Chapter 600, Acts of the 63rd Legislature, Regular

Session, 1973, form a closure. A mistake made in the field notes

or in copying the field notes in the legislative process does not

affect:

(1) the authority's organization, existence, or validity;

(2) the authority's right to issue revenue bonds or revenue

refunding bonds for a purpose for which the authority is created

or to pay the principal of and interest on the bonds; or

(3) the legality or operation of the authority or the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.052. ANNEXATION OF TERRITORY; BONDS. (a) Land may be

added or annexed to the authority under Subchapter J, Chapter 49,

and Subchapter H, Chapter 54, Water Code:

(1) without the consent of any municipality under Section

42.042, Local Government Code; and

(2) regardless of whether the authority has issued revenue

bonds.

(b) A change in the authority's boundaries under this section

does not affect the validity of the authority's bonds.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.053. EXCLUSION OF TERRITORY; HEARING. (a) The board

is not required to call or hold a hearing on the exclusion of

land or other property from the authority.

(b) The board on its own motion may call and hold one or more

hearings on the exclusion of land or other property from the

authority in the manner provided by general law.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

SUBCHAPTER C. BOARD OF DIRECTORS

Sec. 8104.101. COMPOSITION. The authority is governed by a

board of five directors appointed by the Baytown City Council.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.102. ELIGIBILITY TO SERVE. (a) One director must

reside outside the city limits of the city of Baytown but in the

authority's boundaries.

(b) A person serving as a director may not serve during the

person's term as a member of the Baytown City Council.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.103. TERMS. Directors serve staggered terms of two

years with the terms of the directors serving Positions 1 and 2

expiring September 1 of each even-numbered year and the terms of

the directors serving Positions 3, 4, and 5 expiring September 1

of each odd-numbered year.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.104. VACANCIES. The Baytown City Council shall fill

any vacancy occurring on the board by appointing a director for

the unexpired term.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.105. OFFICERS. (a) The board shall elect a

president, vice president, secretary, and any other officers the

board considers necessary at the board's first meeting:

(1) in September of each year; or

(2) after the annual vacancies are filled as provided by this

subchapter and the newly appointed directors are qualified.

(b) When the president is absent or fails or declines to act,

the vice president shall perform all duties and exercise all

power this chapter or general law gives the president.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.106. DIRECTOR'S BOND. (a) A director shall execute a

bond for $5,000 conditioned on the faithful performance of the

director's duties.

(b) The bond must be recorded in a record kept for that purpose

in the authority's office.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.107. VOTING REQUIREMENT. The concurrence of a

majority of the directors who are present and voting at a board

meeting is sufficient for matters relating to the authority's

business, including:

(1) letting construction work and related matters; and

(2) purchasing existing facilities.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.108. SIGNATURE FOR BOARD ACTIONS. An order adopted or

other action taken at a board meeting at which the president is

absent may be signed by:

(1) the vice president; or

(2) the president with board authorization.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

SUBCHAPTER D. OTHER ADMINISTRATIVE PROVISIONS

Sec. 8104.151. GENERAL MANAGER. (a) The city manager of the

City of Baytown is the authority's general manager.

(b) If the position of city manager is abolished, the chief

executive officer of the City of Baytown or the officer's

designee is the authority's general manager.

(c) The authority's general manager serves without compensation

paid by the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.152. POWERS AND DUTIES OF GENERAL MANAGER. (a) The

general manager is the authority's chief executive officer.

(b) The general manager, under policies established by the

board, shall:

(1) administer the board's directives;

(2) keep the authority's records, including minutes of board

meetings;

(3) coordinate with state, federal, and local agencies;

(4) develop plans and programs for the board's approval;

(5) formulate a budget for the authority's fiscal year, as

provided by this chapter, subject to the approval of the board

and the Baytown City Council;

(6) hire, supervise, train, and discharge the authority's

employees;

(7) contract for or retain technical, scientific, legal, fiscal,

and other professional services; and

(8) perform other duties assigned by the board.

(c) At the board's direction, the general manager may execute a

contract, including a construction contract, the board enters

into for the authority.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.153. BOND OF GENERAL MANAGER AND CERTAIN EMPLOYEES.

(a) The general manager and each employee of the authority

charged with the collection, custody, or payment of the

authority's money shall execute a fidelity bond.

(b) The board must approve the form, amount, and surety of each

bond.

(c) The authority shall pay the premium on each bond.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.154. CONTRACT WITH CITY OF BAYTOWN FOR ADMINISTRATIVE

FUNCTIONS. (a) In this section, "administrative functions" has

the meaning assigned by Section 791.003, Government Code.

(b) The authority shall offer to enter into an interlocal

contract under Chapter 791, Government Code, with the City of

Baytown for the performance of administrative functions.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

SUBCHAPTER E. POWERS AND DUTIES

Sec. 8104.201. WATER SUPPLY AND DISTRIBUTION. The authority

may:

(1) acquire surface water or groundwater supplies from sources

in or outside of the authority; and

(2) conserve, store, transport, treat, purify, distribute, sell,

and deliver surface water or groundwater to a public or private

corporation, a political subdivision of this state, or any other

person in or outside of the authority.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.202. FACILITIES FOR WATER TRANSPORTATION AND

DISTRIBUTION. (a) The authority may construct, maintain, and

operate a canal, lateral, ditch, levee, pipeline, or other

facility to transport and distribute water, together with a

service road or other facility incidental to or designed for use

in connection with transportation and distribution of water,

under, along, and across a:

(1) railroad;

(2) railroad right-of-way;

(3) canal;

(4) stream;

(5) pipeline;

(6) utility line;

(7) street or alley in a municipality, subject to reasonable

regulation by the municipality; or

(8) public road or highway.

(b) In crossing a facility described by Subsection (a), the

authority:

(1) may not impair the use of the facility; and

(2) shall promptly restore the facility to its former condition

of usefulness.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.203. WASTE SERVICES. The authority may collect and

transport the domestic, industrial, or communal waste of an

entity described by Section 8104.201(2), for the purposes

provided by Chapter 30, Water Code, or for other purposes.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.204. CONTRACTS. (a) The authority may:

(1) contract with a public or private corporation, a political

subdivision of this state, including the City of Baytown, or any

other person, on terms the board considers desirable, fair, and

advantageous, for the performance of the authority's rights and

powers under this chapter; and

(2) contract with another person to transport that person's

water.

(b) Before the authority enters into a contract under this

section, other than a contract between the authority and the City

of Baytown, the Baytown City Council must approve the contract.

(c) The period of a contract under Subsection (a)(1) may not

exceed 40 years. The contract may provide that it continues in

effect until bonds issued by the authority to finance the cost of

facilities authorized by this chapter and refunding bonds issued

in place of those bonds are paid.

(d) Section 552.014, Local Government Code, applies to any

contract between the authority and a municipality, including the

City of Baytown.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.77(23), eff. April 1, 2009.

Sec. 8104.205. CONSENT REQUIRED FOR WASTE TREATMENT AND DISPOSAL

FACILITIES. Before acquiring or constructing a waste treatment

or disposal facility, the authority must obtain the consent of

the:

(1) Gulf Coast Waste Disposal Authority; or

(2) Texas Commission on Environmental Quality, if the consent of

the Gulf Coast Waste Disposal Authority is unreasonably withheld

or delayed.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.206. ACQUISITION OF WATER RIGHTS NOT PREVENTED. This

chapter does not prevent the authority from acquiring water

rights under any law or permit if the acquisition is approved by

order or later permit from the Texas Commission on Environmental

Quality.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.207. ELECTION NOT REQUIRED TO APPROVE CONTRACTS. The

authority is not required to hold an election to approve a

contract with a political subdivision for services described by

this chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.208. COST OF RELOCATING PROPERTY. (a) In this

section, "sole expense" means the actual cost of relocating,

raising, lowering, rerouting, changing the grade of, or altering

the construction of a facility described by Subsection (b) in

providing comparable replacement without enhancement of the

facility, after deducting from that cost the net salvage value of

the old facility.

(b) If the authority, in the exercise of the power of eminent

domain, the power of relocation, or any other power granted under

this chapter, makes necessary the relocating, raising, rerouting,

changing the grade of, or altering the construction of a highway,

a railroad, an electric transmission line, a pipeline, or a

telephone or telegraph property or facility, the necessary

relocation, raising, rerouting, changing the grade of, or

alteration of construction shall be accomplished at the sole

expense of the authority.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

SUBCHAPTER F. GENERAL FINANCIAL PROVISIONS

Sec. 8104.251. FISCAL YEAR. The authority's fiscal year is from

October 1 to September 30, unless the board changes the fiscal

year.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.252. AUTHORITY DEPOSITORY. (a) With the prior

approval of the Baytown City Council, the board shall select one

or more banks in this state to act as depository for the

authority's money.

(b) To the extent that money in a depository bank is not insured

by the Federal Deposit Insurance Corporation, the money shall be

secured in the manner provided by law for the security of the

City of Baytown's money.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.253. INVESTMENT AUTHORITY. The authority may invest:

(1) money held in any sinking fund, reserve fund, or other fund;

or

(2) money not required for immediate use or disbursement in the

securities as provided by this chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.254. RENTS, RATES, FEES, AND CHARGES. (a) The

authority may:

(1) set, charge, alter, and collect a reasonable rent, rate,

fee, or other charge for the use of a facility or for a service

rendered by the authority; and

(2) provide for the imposition of a reasonable penalty for a

delinquent rent, rate, fee, or charge.

(b) The authority shall set, charge, alter, and collect rent,

rates, fees, and charges in amounts that are sufficient to

produce revenue adequate to fulfill an agreement with the holders

of bonds or notes issued under this chapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.255. GRANTS AND ASSISTANCE. The authority may:

(1) apply for, accept, and administer a grant, loan, or other

assistance from the United States, this state, or another state

to carry out the purpose of this chapter; and

(2) enter into an agreement as provided by the authority in

connection with the grant, loan, or other assistance.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.256. PROPERTY TAX PROHIBITION. The authority may not:

(1) impose a tax on real, personal, or mixed property; or

(2) issue a bond or create debt payable directly from ad valorem

taxes imposed by the authority.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

SUBCHAPTER G. BONDS AND NOTES

Sec. 8104.301. BORROWING THROUGH BONDS OR NOTES. (a) After the

action is approved by the Baytown City Council, the authority may

borrow money to carry out any power granted to the authority by:

(1) issuing and selling revenue bonds or negotiable or

nonnegotiable notes payable from and secured by the sources

described in this chapter; and

(2) delivering the bonds or notes to the United States or to

this state when it is determined by the board to be in the best

interest of the authority.

(b) The bonds or notes must be authorized by a board resolution

in which a majority of the board's membership concurs.

(c) The board must provide the terms of the bonds or notes and

the rights of the holders of the bonds or notes.

(d) The Baytown City Council must approve the bonds or notes

before they are issued.

(e) The board is not required to hold an election before issuing

and selling revenue bonds.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.302. REFUNDING BONDS. (a) After the action is

approved by the Baytown City Council, the board by resolution may

authorize the issuance of refunding bonds or notes to refund

outstanding bonds or notes issued under this chapter and their

accrued interest.

(b) The authority may:

(1) sell the refunding bonds or notes and use the proceeds to

retire the outstanding bonds or notes; or

(2) exchange the refunding bonds or notes for the outstanding

bonds or notes.

(c) To the extent the provisions of this chapter relating to

original bonds or notes may be made applicable, those provisions

apply to:

(1) the issuance of the refunding bonds or notes;

(2) the maturity of the refunding bonds or notes;

(3) the rights of the bondholders; and

(4) the authority's duties regarding refunding bonds or notes.

(d) The authority also may refund bonds or notes under any

general law of this state.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.303. FORM OF BONDS; LIABILITY. (a) Bonds or notes,

including a coupon attached to a bond or note, issued under this

chapter shall:

(1) be signed by the board's president or vice president; and

(2) be attested by the board's secretary.

(b) A director, a board officer, or a person who executes a

bond, note, or coupon for the authority is not liable personally

on the bond, note, or coupon by participating in its issuance.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.304. MATURITY. Bonds or notes issued under this

chapter must mature within 40 years.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.305. RESOLUTION AND TRUST INDENTURE PROVISIONS. (a)

A board resolution authorizing bonds or notes or a trust

indenture securing bonds or notes may contain provisions that:

(1) to secure the payment of the bonds or notes, pledge all or a

designated part of the authority's revenue and receipts from the

planning, financing, ownership, operation, or leasing of, or

otherwise in connection with, a specified facility or asset, or

that are otherwise connected to the facility or asset;

(2) to secure the payment of the bonds or notes, pledge all or

part of the authority's assets, including an obligation acquired

by the authority;

(3) relate to the use and disposition of rents, rates, fees, and

other charges made or received by the authority;

(4) pledge to set, charge, alter, and collect rents, rates,

fees, or other charges for a designated facility or asset that

will produce revenue adequate to:

(A) pay all expenses necessary to operate and maintain the

designated facility or asset;

(B) pay the interest on and principal of all bonds or notes

issued and payable from the revenues and receipts as the interest

and principal become due and payable;

(C) pay all sinking fund, reserve fund, or other fund payments

agreed to be made related to any bonds or notes payable out of

the revenues and receipts as the payments become due and payable;

and

(D) fulfill the terms of an agreement made with:

(i) the bond or note holders; or

(ii) a person on behalf of the bond or note holders;

(5) set aside the reserves or sinking funds and that provide for

the regulation and disposition of the reserves or sinking funds;

(6) limit the purpose to which the proceeds from the sale of the

bonds or notes may be applied and that pledge the proceeds to

secure the payment of the bonds or notes;

(7) limit the issuance of additional bonds and the refunding of

outstanding or other bonds or notes;

(8) relate to the acquisition, construction, improvement,

operation, extension, enlargement, maintenance, or repair of a

facility or asset and the duties of the authority relating to the

facility or asset;

(9) relate to the procedure by which the terms of an agreement

with the bond or note holders may be amended or abrogated, the

amount of bonds or notes the holders of which are required to

give consent to, and the manner in which the consent may be

given;

(10) limit the amount of money to be spent by the authority for

administrative or other expenses;

(11) vest in a trustee or other fiduciary the property, rights,

powers, and duties in trust as the authority determines,

including the rights, powers, and duties of the trustee appointed

by the bond or note holders under this chapter;

(12) abrogate the right of the bond or note holders to appoint a

trustee under this chapter or limit the rights, powers, and

duties of the trustee;

(13) provide for the management, operation, and control of a

specified authority facility or asset by a board of trustees to

be named in the resolution or trust indenture and that specify:

(A) the terms of office of the board of trustees;

(B) the powers and duties of the board of trustees;

(C) the manner of exercising those powers and duties;

(D) the appointment of successors; and

(E) all matters relating to the organization and duties of the

board of trustees;

(14) govern the issuance of bonds or notes to replace lost,

stolen, or mutilated bonds or notes; and

(15) relate to any other matter that affects the security or

protection of the:

(A) bonds or notes; or

(B) bond or note holders.

(b) A provision authorized by this section that is contained in

the resolution or trust indenture is a part of the agreement with

the holders of the bonds or notes.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.306. SECURITY FOR BONDS OR NOTES. (a) Bonds or notes

of the authority and the interest on the bonds or notes may be

secured by and payable only from the sources authorized by this

chapter.

(b) The bonds or notes may be secured by and payable from a

pledge of all or part of:

(1) the authority's revenues, receipts, or assets; or

(2) the revenues of one or more past or future leases or other

contracts.

(c) A pledge made under this section must be specified:

(1) by the resolution authorizing the bonds or notes; or

(2) by the trust indenture or other instrument securing the

bonds or notes.

(d) The lien of the pledge or security instrument is binding

against all parties having claims of any kind against the

authority, including tort or contract claims, regardless of

whether the parties have notice of the lien.

(e) A pledge made under this section may reserve to the

authority the right, under conditions the pledge specifies, to

issue additional bonds or notes that will be on a parity with or

subordinate to the bonds or notes then being issued.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.307. TRUST INDENTURE. (a) Bonds or notes, including

refunding bonds, authorized by this chapter may be additionally

secured by a trust indenture under which the trustee may be a

bank that has trust powers. The bank may be located in or

outside of this state.

(b) Regardless of any mortgage or deed of trust lien or security

interest in the facilities or assets, the trust indenture may:

(1) contain any provision prescribed by the authority and the

Baytown City Council for the security of the bonds or notes and

the preservation of the trust estate;

(2) provide for amendment or modification of the trust

indenture;

(3) condition the right to spend authority money or to sell the

authority's facilities or assets on approval of a licensed

engineer selected as provided by the trust indenture; and

(4) include any other provision to protect and enforce the

rights and remedies of the bond or note holders as may be

reasonable and proper.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.308. ADDITIONAL SECURITY. At the discretion of the

authority and the Baytown City Council, bonds or notes issued

under this chapter may be secured additionally by a mortgage or a

deed of trust lien or security interest on facilities or assets

of the authority and all real property, franchises, easements,

leases, contracts, and rights appurtenant to the properties that

vest in the trustee the power to:

(1) sell the facilities or assets for payment of the debt;

(2) operate the facilities or assets; and

(3) take any other action to secure the bonds or notes.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.309. REVIEW AND APPROVAL OF CONTRACTS RELATING TO

BONDS OR NOTES. (a) If bonds or notes issued under this chapter

state that the bonds or notes are secured by a pledge of the

revenues and receipts of a lease or other contract made between

the authority and a person, a copy of the lease or contract may

be submitted to the attorney general with the bonds or notes.

(b) If the attorney general finds that the bonds or notes have

been authorized and that the lease or contract has been made in

accordance with law, the attorney general shall approve the bonds

or notes and the lease or contract.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.310. BONDS AND NOTES EXEMPT FROM TAXATION. A bond or

note issued under this chapter, the interest on the bond or note,

and the profit from the sale of the bond or note are exempt from

taxation by this state or a political subdivision of this state.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.311. BOND OR NOTE SALE PROCEEDS. Proceeds from the

sale of bonds or notes issued by the authority shall be:

(1) deposited in a depository bank; and

(2) paid out under the terms to which the authority and the

purchasers agree.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.312. INVESTMENT OF FUNDS AND USE OF PROCEEDS. (a)

The authority may direct the investment of money in the funds

created by the resolution authorizing bonds or notes or by a

trust indenture or other instrument securing bonds or notes

issued under this chapter.

(b) The authority may set aside proceeds from the sale of bonds

or notes for payment into:

(1) the interest and sinking fund until completion of

construction and until adequate revenues and receipts are

available from operations to pay principal and interest; or

(2) reserve funds.

(c) The authority may provide, in the resolution authorizing the

bonds or notes or in the trust indenture or other instrument, for

setting aside the proceeds as described by Subsection (b).

(d) Proceeds from the sale of bonds or notes may be used to pay

all expenses of issuing and selling the bonds or notes.

(e) Proceeds from the sale of bonds or notes and money in funds

created in connection with the bonds or notes may be invested:

(1) in direct or indirect obligations of or obligations

unconditionally guaranteed by the United States maturing in the

manner that may be specified by the resolution authorizing the

bonds or notes or by the trust indenture or other instrument

securing the bonds or notes; or

(2) in bank or trust company certificates of deposit that are

secured by the obligations described in Subdivision (1).

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.313. APPOINTMENT OF RECEIVER. (a) The resolution

authorizing the issuance of the bonds or notes, or the trust

indenture or other instrument securing the bonds or notes, may

provide that, on petition of the holders of outstanding bonds or

notes, a court may appoint a receiver for the authority:

(1) on default in the payment of the principal of or interest

on bonds or notes; or

(2) under the conditions stated in the resolution, trust

indenture, or other instrument, on a threatened default in the

payment of the principal of or interest on bonds or notes.

(b) The receiver may collect and receive pledged revenues and

receipts.

(c) The resolution, trust indenture, or other instrument may

limit or qualify the rights of less than all of the holders of

outstanding bonds or notes payable from the same source to

institute or prosecute litigation affecting the authority's

properties or revenues.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.314. ENFORCEMENT. The following may be enforced in a

court by mandamus or other appropriate proceeding:

(1) payment of bonds or notes according to the term and tenor;

(2) performance of agreements with the holders of bonds or notes

or any person on their behalf; and

(3) performance of official duties prescribed by this chapter in

connection with bonds or notes.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.315. STATE PLEDGE REGARDING RIGHTS AND REMEDIES OF

BOND OR NOTE HOLDERS. (a) The state pledges to and agrees with

the holders of bonds or notes issued under this chapter that the

state will not limit or alter the rights vested in the authority

to fulfill the terms of agreements made with the holders that are

consistent with this chapter or impair the rights and remedies of

the holders until the following are fully discharged:

(1) the bonds or notes;

(2) interest on the bonds or notes;

(3) interest on any unpaid installments of interest; and

(4) all costs and expenses for which the authority is liable

related to an action or proceeding by or on behalf of the

holders.

(b) The authority may include the state's pledge and agreement

under Subsection (a) in an agreement with the holders of the

bonds or notes.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8104.316. LIMITATION ON RIGHT OF BOND OR NOTE HOLDERS. The

purchasers and holders of any bonds or notes may not demand

payment from revenues, receipts, or assets of the authority

except those pledged to the payment of the bonds or notes.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.



CHAPTER 8105. BEACH ROAD MUNICIPAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8105. BEACH ROAD MUNICIPAL UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8105.001. DEFINITION. In this chapter, "district" means

the Beach Road Municipal Utility District.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8105.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Matagorda County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8105.003. LEGISLATIVE FINDINGS. (a) The district:

(1) is essential to accomplish the purposes of Section 59,

Article XVI, Texas Constitution; and

(2) is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the works and projects to be accomplished by the

district under powers conferred by Section 59, Article XVI, Texas

Constitution.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8105.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 3, Chapter 959,

Acts of the 73rd Legislature, Regular Session, 1993, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code, before September 1,

1995;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes contained in Section 3,

Chapter 959, Acts of the 73rd Legislature, Regular Session, 1993,

form a closure. A mistake made in the field notes or in copying

the field notes in the legislative process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes; or

(3) the legality or operation of the district or its governing

body.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8105.051. DIRECTORS. (a) The district is governed by a

board of five directors.

(b) Directors serve staggered four-year terms.

(c) A director must qualify to serve as director in the manner

provided by Section 49.055, Water Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8105.052. ELECTION OF DIRECTORS. On the first Saturday in

May of every even-numbered year, the district shall hold an

election in the district to elect the appropriate number of

directors.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8105.101. GENERAL RIGHTS, POWERS, PRIVILEGES, FUNCTIONS,

AND DUTIES. (a) The district has the rights, powers,

privileges, functions, and duties provided by general law,

including Chapters 49, 50, and 54, Water Code, applicable to a

municipal utility district created under Section 59, Article XVI,

Texas Constitution.

(b) The rights, powers, privileges, functions, and duties of the

district are subject to the continuing right of supervision by

this state exercised by and through the Texas Commission on

Environmental Quality.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.



CHAPTER 8106. BAMMEL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8106. BAMMEL UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8106.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Bammel Utility District.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8106.002. NATURE OF DISTRICT. The district is a municipal

utility district and a conservation and reclamation district in

Harris County, created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8106.003. FINDING OF BENEFIT AND PUBLIC PURPOSE. (a) The

legislature finds that:

(1) the district is created to serve a public use and benefit;

and

(2) all land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(b) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

(c) The accomplishment of the purposes stated in this chapter is

for the benefit of the people of this state and for the

improvement of their properties and industries. The district in

carrying out the purposes of this chapter will be performing an

essential public function under the Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8106.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2, Chapter 357,

Acts of the 61st Legislature, Regular Session, 1969 (Article

8280-438, Vernon's Texas Civil Statutes), as that territory may

have been modified under:

(1) Subchapter O, Chapter 51, Water Code, before September 11,

1978;

(2) Subchapter H, Chapter 54, Water Code;

(3) Subchapter J, Chapter 49, Water Code;

(4) this chapter; or

(5) other law.

(b) The boundaries and field notes of the district contained in

Section 2, Chapter 357, Acts of the 61st Legislature, Regular

Session, 1969 (Article 8280-438, Vernon's Texas Civil Statutes),

form a closure. If a mistake is made in the field notes or in

copying the field notes in the legislative process, the mistake

does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8106.005. CONFIRMATION ELECTION NOT REQUIRED. It is not

necessary for the board to call or hold a confirmation election

to confirm the district's creation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 8106.051. COMPOSITION OF BOARD. The board consists of five

directors.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8106.052. DIRECTOR'S BOND. (a) Each director shall

execute a bond in the amount of $5,000 for the faithful

performance of the director's duties.

(b) The bond must be recorded in a record book kept for that

purpose in the district office.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8106.053. BOARD VACANCY. (a) Except as provided by

Subsection (b), a vacancy in the office of director shall be

filled in the manner provided by Section 49.105, Water Code.

(b) The county judge of the county in which the district is

located shall appoint directors to fill all of the vacancies on

the board whenever the number of qualified directors is fewer

than three.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8106.054. DISTRICT OFFICE. (a) Except as provided by this

section, the board shall designate, establish, and maintain a

district office as provided by Section 49.062, Water Code.

(b) The board may establish a second district office outside the

district. If the board establishes a second district office, the

board shall give notice of the location of that office by:

(1) filing a copy of the board resolution that establishes the

location of the office:

(A) with the Texas Commission on Environmental Quality; and

(B) in the municipal utility district records of each county in

which the district is located; and

(2) publishing notice of the location of the office in a

newspaper of general circulation in each county in which the

district is located.

(c) A district office that is a private residence, office, or

dwelling is a public place for matters relating to district

business.

(d) The board shall provide notice of any change in the location

of the district office outside the district in the manner

required by Subsection (b).

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8106.055. ABSENCE OF PRESIDENT FROM BOARD MEETING. If the

board president is absent from a board meeting:

(1) the board vice president may:

(A) sign an order adopted at the meeting; or

(B) implement any other action taken at the meeting; or

(2) the board may authorize the president to sign the order or

implement the action.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8106.101. GENERAL POWERS AND DUTIES. The district has all

of the rights, powers, privileges, authority, and functions

conferred by the general laws of the state relating to municipal

utility districts created under Section 59, Article XVI, Texas

Constitution, including those conferred by Chapters 49 and 54,

Water Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8106.102. ADDITIONAL POWERS AND DUTIES. (a) The district

may:

(1) make, purchase, construct, lease, or otherwise acquire

property, works, facilities, existing improvements, or

improvements to be made, constructed, or acquired that are:

(A) inside or outside the boundaries of the district; and

(B) necessary to carry out the powers granted by this chapter or

general law; or

(2) enter into a contract with a person on terms the board

considers desirable, fair, and advantageous for:

(A) the purchase or sale of water;

(B) the transportation, treatment, and disposal of the domestic,

industrial, or communal wastes of the district or others;

(C) the continuing and orderly development of district land and

property through the purchase, construction, or installation of

facilities, works, or improvements that the district is otherwise

authorized to do or perform so that, to the greatest extent

reasonably possible, considering sound engineering and economic

practices, all of the lands and property may ultimately receive

the services of the facilities, works, or improvements; and

(D) the performance of any of the powers granted by this chapter

or general law.

(b) A contract under Subsection (a)(2) may not have a duration

of more than 40 years.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8106.103. EMINENT DOMAIN. The district may exercise the

power of eminent domain only:

(1) in a county in which the district is located; and

(2) when necessary to carry out the purposes for which the

district was created.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8106.104. COST OF RELOCATING OR ALTERING PROPERTY. (a) In

this section, the term "sole expense" means the actual cost of

the action required under Subsection (b) to provide a comparable

replacement without enhancing the facility, after deducting the

net salvage value derived from the old facility.

(b) If the district's exercise of eminent domain or of another

power conferred by this chapter requires relocating, raising,

rerouting, or changing the grade of, or altering the construction

of any highway, railroad, electric transmission line, telegraph

or telephone property and facility, or pipeline, the action shall

be accomplished at the sole expense of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8106.105. CONTRACT FOR PURCHASE OF WATER, SEWER, OR

DRAINAGE SERVICES; ELECTION NOT REQUIRED. (a) The district may

enter into a contract with a political subdivision for water,

sewer, or drainage services or any combination of those services

without the necessity of an election by any contracting party.

(b) The district may pay for an obligation incurred by entering

into a contract under this section by issuing bonds that, if

otherwise necessary, have been approved by the voters in the

manner provided by this chapter.

(c) The district may deliver the district's bonds to any of the

following parties that enters into a contract with the district

under this section:

(1) the United States;

(2) an agency or instrumentality of the United States;

(3) this state; or

(4) an agency or instrumentality of this state.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8106.106. NOTICE OF ELECTION. The board president or

secretary may give notice of an election.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8106.107. DISTRICT RULES. The district shall adopt and

enforce reasonable and effective rules to secure and maintain

safe, sanitary, and adequate plumbing installations, connections,

and appurtenances as subsidiary parts of the district's sewerage

system to preserve the quality of water within or controlled by

the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8106.151. TAX METHOD. (a) The board shall use the ad

valorem plan of taxation.

(b) The board is not required to hold a hearing on the adoption

of a plan of taxation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8106.152. DISTRICT ACCOUNTS. The district shall keep a

complete system of the district's accounts.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8106.153. COPY OF AUDIT REPORT. A copy of the audit report

prepared under Subchapter G, Chapter 49, Water Code, shall be

delivered upon request to a holder of at least 25 percent of the

outstanding bonds of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8106.154. PAYMENT OF TAX OR ASSESSMENT NOT REQUIRED. The

district is not required to pay a tax or assessment on:

(1) district property; or

(2) a purchase made by the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.

Sec. 8106.155. DIRECTOR AS SHAREHOLDER IN DEPOSITORY. A

director may be a shareholder in a depository of district funds.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.06, eff. April 1, 2007.



CHAPTER 8107. SUNRISE MUNICIPAL UTILITY DISTRICT OF HUNT COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8107. SUNRISE MUNICIPAL UTILITY DISTRICT OF HUNT COUNTY

For contingent expiration of this chapter, see Sec. 8107.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8107.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Sunrise Municipal Utility District of

Hunt County.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

Sec. 8107.002. NATURE OF DISTRICT. The district is a municipal

utility district in Hunt County created under and essential to

accomplish the purposes of Section 52, Article III, and Section

59, Article XVI, Texas Constitution. The district is created to

serve a public use and benefit.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

Sec. 8107.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8107.023 before September 1, 2007:

(1) the district is dissolved September 1, 2007, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Hunt County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

Sec. 8107.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes; or

(3) the legality or operation of the board.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8107.025

Sec. 8107.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Eugene Bragg Smith III;

(2) Christopher M. Cook;

(3) Roger Lee Andres;

(4) Joseph John Radecki; and

(5) David Ian Rouble.

(b) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than three

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

persons to fill all vacancies on the board.

(c) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8107.023; or

(2) the date this chapter expires under Section 8107.003.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

Sec. 8107.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall convene the organizational meeting of the

district at a location in the district agreeable to a majority of

the directors. If a location cannot be agreed upon, the

organizational meeting shall be at the Hunt County Courthouse.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

Sec. 8107.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

Sec. 8107.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8107.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 8107.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

Sec. 8107.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8107.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

Sec. 8107.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8107.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

Sec. 8107.102. ROAD PROJECTS. (a) The district may construct,

acquire, improve, maintain, or operate macadamized, graveled, or

paved roads or turnpikes, or improvements in aid of those roads

or turnpikes, inside or outside the district.

(b) A project authorized by this section must meet only the

construction standards adopted by the North Central Texas Council

of Governments, or its successor agency.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

Sec. 8107.103. ROAD CONTRACTS. The district may contract for a

road project in the same manner as provided by Subchapter I,

Chapter 49, Water Code.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

Sec. 8107.104. WATER CONTROL AND STORAGE PROJECTS. (a) The

district may construct, acquire, improve, enlarge, extend,

repair, or maintain dams, levees, walls, dikes, embankments,

canals, reservoirs, lakes, or other improvements as necessary to

control, store, or preserve water in the district for any useful

purpose.

(b) The district may overflow and inundate district lands and

other district property in the district.

(c) A project authorized by this section is subject to all

applicable permitting and regulatory requirements.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

Sec. 8107.105. CERTIFICATE OF CONVENIENCE AND NECESSITY. (a)

The district may pay out of bond proceeds or other available

district money all expenses, including legal, engineering, and

other fees, related to obtaining a new certificate of convenience

and necessity under Chapter 13, Water Code, authorizing the

district to provide retail water or sewer service inside or

outside the district.

(b) The district may pay out of bond proceeds or other available

district money all expenses, including the purchase price,

related to acquiring certificate of convenience and necessity

rights from another retail public utility to allow the district

to provide retail water or sewer service in the district.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

Sec. 8107.106. CONTRACT WITH POLITICAL SUBDIVISION FOR WATER OR

SEWER SERVICES. (a) The district may enter into a contract to

allow a political subdivision to provide retail water or sewer

service in the district. The contract may contain terms the

board considers desirable, fair, and advantageous to the

district.

(b) The contract may provide that the district will construct or

acquire and convey to the political subdivision a water supply or

treatment system, a water distribution system, or a sanitary

sewage collection or treatment system, as necessary to provide

water or sewer service in the district.

(c) The district may use bond proceeds or other available

district money to pay for its obligations and for services and

facilities provided under the contract.

(d) If the contract requires the district to make payments from

taxes other than operation and maintenance taxes, the contract is

subject to Section 49.108, Water Code.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8107.151. OPERATION AND MAINTENANCE TAX. (a) The district

may impose a tax for any district operation and maintenance

purpose in the manner provided by Section 49.107, Water Code.

(b) Section 49.107(f), Water Code, does not apply to

reimbursements for projects constructed or acquired under Section

8107.102.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

Sec. 8107.152. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of and interest on bonds issued under

Section 8107.201.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

Sec. 8107.153. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code;

(4) a cable operator, as defined by 47 U.S.C. Section 522; or

(5) a person who provides to the public advanced

telecommunications services.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. BONDS

Sec. 8107.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, and to finance:

(1) the construction, maintenance, or operation of projects

under Sections 8107.102 and 8107.104; or

(2) the district's contractual obligations under Section

8107.106.

(b) The district may not issue bonds or other obligations

secured wholly or partly by ad valorem taxation to finance

projects authorized by Section 8107.102 unless the issuance is

approved by a vote of a two-thirds majority of the voters of the

district voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8107.102 may not exceed one-fourth

of the assessed value of the real property in the district.

(d) Sections 49.181 and 49.182, Water Code, do not apply to a

project undertaken by the district under Section 8107.102 or to

bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

SUBCHAPTER F. DIVISION OF DISTRICT INTO MULTIPLE DISTRICTS

Sec. 8107.251. DIVISION OF DISTRICT; REQUIREMENTS. (a) At any

time before the district issues indebtedness secured by taxes or

net revenues, the district, including any annexed territory, may

be divided into two or more new districts.

(b) A new district created by division of the district must be

at least 100 acres.

(c) The board may consider a proposal to divide the district on:

(1) a petition of a landowner in the district; or

(2) a motion by the board.

(d) If the board decides to divide the district, the board

shall:

(1) set the terms of the division, including names for the new

districts and a plan for the payment or performance of any

outstanding district obligations; and

(2) prepare a metes and bounds description for each proposed

district.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

Sec. 8107.252. ELECTION FOR DIVISION OF DISTRICT. (a) After

the board has complied with Section 8107.251(d), the board shall

hold an election in the district to determine whether the

district should be divided as proposed.

(b) The board shall give notice of the election not later than

the 35th day before the date of the election. The notice must

state:

(1) the date and location of the election; and

(2) the proposition to be voted on.

(c) If a majority of the votes cast are in favor of the

division:

(1) the district shall be divided; and

(2) not later than the 30th day after the date of the election,

the district shall provide written notice of the division to:

(A) the Texas Commission on Environmental Quality;

(B) the attorney general;

(C) the commissioners court of each county in which a new

district is located; and

(D) any municipality having extraterritorial jurisdiction over

territory in each new district.

(d) If a majority of the votes cast are not in favor of the

division, the district may not be divided.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

Sec. 8107.253. ELECTION OF DIRECTORS OF NEW DISTRICTS. (a) Not

later than the 90th day after the date of an election in favor of

the division of the district, the board shall:

(1) appoint itself as the board of one of the new districts; and

(2) appoint five directors for each of the other new districts.

(b) Directors appointed under Subsection (a)(1) serve the

staggered terms to which they were elected in the original

district. Directors appointed under Subsection (a)(2) serve

until the election for directors under Subsection (c).

(c) On the uniform election date in May of the first

even-numbered year after the year in which the directors are

appointed, an election shall be held to elect five directors in

each district for which directors were appointed under Subsection

(a)(2). The directors shall draw lots to determine which two

shall serve two-year terms and which three shall serve four-year

terms.

(d) Except as provided by Subsection (c), directors serve

staggered four-year terms. On the uniform election date in May

of each even-numbered year, the appropriate number of directors

shall be elected.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

Sec. 8107.254. CONTINUING POWERS AND OBLIGATIONS OF NEW

DISTRICTS. (a) Each new district may incur and pay debts and

has all powers of the original district created by this chapter.

(b) If the district is divided as provided by this subchapter,

the current obligations and any bond authorizations of the

district are not impaired. Debts shall be paid by revenues or by

taxes or assessments imposed on real property in the district as

if the district had not been divided or by contributions from

each new district as stated in the terms set by the board under

Section 8107.251(d).

(c) Any other district obligation shall be divided pro rata

among the new districts on an acreage basis or on other terms

that are satisfactory to the new districts.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.

Sec. 8107.255. CONTRACT AUTHORITY OF NEW DISTRICTS. The new

districts may contract with each other for:

(1) water and wastewater services; or

(2) any other matter the boards of the new districts consider

appropriate.

Added by Acts 2005, 79th Leg., Ch.

519, Sec. 1, eff. June 17, 2005.



CHAPTER 8108. UNION VALLEY RANCH MUNICIPAL UTILITY DISTRICT OF HUNT COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8108. UNION VALLEY RANCH MUNICIPAL UTILITY DISTRICT OF

HUNT COUNTY

For contingent expiration of this chapter, see Sec. 8108.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8108.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Union Valley Ranch Municipal Utility

District of Hunt County.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.

Sec. 8108.002. NATURE OF DISTRICT. The district is a municipal

utility district in Hunt County created under and essential to

accomplish the purposes of Section 52, Article III, and Section

59, Article XVI, Texas Constitution. The district is created to

serve a public use and benefit.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.

Sec. 8108.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8108.023 before September 1, 2007:

(1) the district is dissolved September 1, 2007, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Hunt County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.

Sec. 8108.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes; or

(3) the legality or operation of the board.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8108.025

Sec. 8108.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Charles Scott Brown;

(2) W. Thurston Witt, Jr.;

(3) Stephen Herbert Hill;

(4) Tomas Castella; and

(5) Jamie LaurAnn Kaufmann.

(b) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than three

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

persons to fill all vacancies on the board.

(c) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8108.023; or

(2) the date this chapter expires under Section 8108.003.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.

Sec. 8108.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall convene the organizational meeting of the

district at a location in the district agreeable to a majority of

the directors. If a location cannot be agreed upon, the

organizational meeting shall be at the Hunt County Courthouse.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.

Sec. 8108.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.

Sec. 8108.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8108.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 8108.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.

Sec. 8108.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8108.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.

Sec. 8108.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8108.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.

Sec. 8108.102. ROAD PROJECTS. (a) The district may construct,

acquire, improve, maintain, or operate macadamized, graveled, or

paved roads or turnpikes, or improvements in aid of those roads

or turnpikes, inside or outside the district.

(b) A project authorized by this section must meet only the

construction standards adopted by the North Central Texas Council

of Governments, or its successor agency.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.

Sec. 8108.103. ROAD CONTRACTS. The district may contract for a

road project in the same manner as provided by Subchapter I,

Chapter 49, Water Code.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.

Sec. 8108.104. CERTIFICATE OF CONVENIENCE AND NECESSITY. (a)

The district may pay out of bond proceeds or other available

district money all expenses, including legal, engineering, and

other fees, related to obtaining a new certificate of convenience

and necessity under Chapter 13, Water Code, authorizing the

district to provide retail water or sewer service inside or

outside the district.

(b) The district may pay out of bond proceeds or other available

district money all expenses, including the purchase price,

related to acquiring certificate of convenience and necessity

rights from another retail public utility to allow the district

to provide retail water or sewer service in the district.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.

Sec. 8108.105. CONTRACT WITH POLITICAL SUBDIVISION FOR WATER OR

SEWER SERVICES. (a) The district may enter into a contract to

allow a political subdivision to provide retail water or sewer

service in the district. The contract may contain terms the

board considers desirable, fair, and advantageous to the

district.

(b) The contract may provide that the district will construct or

acquire and convey to the political subdivision a water supply or

treatment system, a water distribution system, or a sanitary

sewage collection or treatment system as necessary to provide

water or sewer service in the district.

(c) The district may use bond proceeds or other available

district money to pay for its obligations and for services and

facilities provided under the contract.

(d) If the contract requires the district to make payments from

taxes other than operation and maintenance taxes, the contract is

subject to Section 49.108, Water Code.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8108.151. OPERATION AND MAINTENANCE TAX. (a) The district

may impose a tax for any district operation and maintenance

purpose in the manner provided by Section 49.107, Water Code.

(b) Section 49.107(f), Water Code, does not apply to

reimbursements for projects constructed or acquired under Section

8108.102.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.

Sec. 8108.152. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of and interest on bonds issued under

Section 8108.201.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.

Sec. 8108.153. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code;

(4) a cable operator as defined by 47 U.S.C. Section 522; or

(5) a person who provides to the public advanced

telecommunications services.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. BONDS

Sec. 8108.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, and to finance:

(1) the construction, maintenance, or operation of projects

under Section 8108.102; or

(2) the district's contractual obligations under Section

8108.105.

(b) The district may not issue bonds or other obligations

secured wholly or partly by ad valorem taxation to finance

projects authorized by Section 8108.102 unless the issuance is

approved by a vote of a two-thirds majority of the voters of the

district voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8108.102 may not exceed one-fourth

of the assessed value of the real property in the district.

(d) Sections 49.181 and 49.182, Water Code, do not apply to a

project undertaken by the district under Section 8108.102 or to

bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.

SUBCHAPTER F. DIVISION OF DISTRICT INTO MULTIPLE DISTRICTS

Sec. 8108.251. DIVISION OF DISTRICT; REQUIREMENTS. (a) At any

time before the district issues indebtedness secured by taxes or

net revenues, the district, including any annexed territory, may

be divided into two or more new districts.

(b) A new district created by division of the district must be

at least 100 acres.

(c) The board may consider a proposal to divide the district on:

(1) a petition of a landowner in the district; or

(2) a motion by the board.

(d) If the board decides to divide the district, the board

shall:

(1) set the terms of the division, including names for the new

districts and a plan for the payment or performance of any

outstanding district obligations; and

(2) prepare a metes and bounds description for each proposed

district.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.

Sec. 8108.252. ELECTION FOR DIVISION OF DISTRICT. (a) After

the board has complied with Section 8108.251(d), the board shall

hold an election in the district to determine whether the

district should be divided as proposed.

(b) The board shall give notice of the election not later than

the 35th day before the date of the election. The notice must

state:

(1) the date and location of the election; and

(2) the proposition to be voted on.

(c) If a majority of the votes cast are in favor of the

division:

(1) the district shall be divided; and

(2) not later than the 30th day after the date of the election,

the district shall provide written notice of the division to:

(A) the Texas Commission on Environmental Quality;

(B) the attorney general;

(C) the commissioners court of each county in which a new

district is located; and

(D) any municipality having extraterritorial jurisdiction over

territory in each new district.

(d) If a majority of the votes cast are not in favor of the

division, the district may not be divided.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.

Sec. 8108.253. ELECTION OF DIRECTORS OF NEW DISTRICTS. (a) Not

later than the 90th day after the date of an election in favor of

the division of the district, the board shall:

(1) appoint itself as the board of one of the new districts; and

(2) appoint five directors for each of the other new districts.

(b) Directors appointed under Subsection (a)(1) serve the

staggered terms to which they were elected in the original

district. Directors appointed under Subsection (a)(2) serve

until the election for directors under Subsection (c).

(c) On the uniform election date in May of the first

even-numbered year after the year in which the directors are

appointed, an election shall be held to elect five directors in

each district for which directors were appointed under Subsection

(a)(2). The directors shall draw lots to determine which two

shall serve two-year terms and which three shall serve four-year

terms.

(d) Except as provided by Subsection (c), directors serve

staggered four-year terms. On the uniform election date in May

of each even-numbered year, the appropriate number of directors

shall be elected.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.

Sec. 8108.254. CONTINUING POWERS AND OBLIGATIONS OF NEW

DISTRICTS. (a) Each new district may incur and pay debts and

has all powers of the original district created by this chapter.

(b) If the district is divided as provided by this subchapter,

the current obligations and any bond authorizations of the

district are not impaired. Debts shall be paid by revenues or by

taxes or assessments imposed on real property in the district as

if the district had not been divided or by contributions from

each new district as stated in the terms set by the board under

Section 8108.251(d).

(c) Any other district obligation shall be divided pro rata

among the new districts on an acreage basis or on other terms

that are satisfactory to the new districts.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.

Sec. 8108.255. CONTRACT AUTHORITY OF NEW DISTRICTS. The new

districts may contract with each other for:

(1) water and wastewater services; or

(2) any other matter the boards of the new districts consider

appropriate.

Added by Acts 2005, 79th Leg., Ch.

520, Sec. 1, eff. June 17, 2005.



CHAPTER 8109. CLL MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8109. CLL MUNICIPAL UTILITY DISTRICT NO. 1

For contingent expiration of this chapter, see Sec. 8109.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8109.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the CLL Municipal Utility District No. 1.

Added by Acts 2005, 79th Leg., Ch.

566, Sec. 1, eff. September 1, 2005.

Sec. 8109.002. NATURE OF DISTRICT. The district is a municipal

utility district in Bell and Williamson Counties created under

and essential to accomplish the purposes of Section 59, Article

XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

566, Sec. 1, eff. September 1, 2005.

Sec. 8109.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8109.023 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Bell and Williamson Counties in proportion to the

contribution of money made; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2005, 79th Leg., Ch.

566, Sec. 1, eff. September 1, 2005.

Sec. 8109.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes; or

(3) the legality or operation of the board.

Added by Acts 2005, 79th Leg., Ch.

566, Sec. 1, eff. September 1, 2005.

Sec. 8109.005. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapters 30, 49, and 54, Water Code,

apply to the district.

Added by Acts 2005, 79th Leg., Ch.

566, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8109.025

Sec. 8109.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Bobby Steiner;

(2) S. Tim Casey;

(3) Raymond James Chatelain;

(4) Glenn Russell Chiappe; and

(5) William M. Coltharp.

(b) A temporary director is not required to own land in or

reside in the district.

(c) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than three

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

persons to fill all vacancies on the board.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8109.023; or

(2) the date this chapter expires under Section 8109.003.

Added by Acts 2005, 79th Leg., Ch.

566, Sec. 1, eff. September 1, 2005.

Sec. 8109.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, a majority of the

temporary directors shall convene the organizational meeting of

the district at a location in the district agreeable to a

majority of the directors. If a location cannot be agreed upon,

the organizational meeting shall be at the Williamson County

Courthouse.

Added by Acts 2005, 79th Leg., Ch.

566, Sec. 1, eff. September 1, 2005.

Sec. 8109.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

(a) The temporary directors shall hold an election to confirm

the creation of the district and to elect five directors as

provided by Section 49.102, Water Code. If the creation of the

district is not confirmed at the initial election, the temporary

directors may hold a second election not sooner than the first

anniversary of the initial election.

(b) At the confirmation and initial directors' election the

board may submit to the voters a proposition to authorize:

(1) an issuance of bonds;

(2) a maintenance tax; or

(3) a tax to fund payments required under a contract.

(c) Section 41.001(a), Election Code, does not apply to a

confirmation and initial directors' election held under this

section.

Added by Acts 2005, 79th Leg., Ch.

566, Sec. 1, eff. September 1, 2005.

Sec. 8109.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8109.023 shall draw lots to determine which

two shall serve terms expiring June 1 following the first

regularly scheduled election of directors under Section 8109.052

and which three shall serve until June 1 following the second

regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

566, Sec. 1, eff. September 1, 2005.

Sec. 8109.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2005, 79th Leg., Ch.

566, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8109.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms that expire June 1

of even-numbered years.

Added by Acts 2005, 79th Leg., Ch.

566, Sec. 1, eff. September 1, 2005.

Sec. 8109.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

566, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. DIVISION OF DISTRICT TO MULTIPLE DISTRICTS

Sec. 8109.101. DIVISION OF DISTRICT; PREREQUISITES. (a) At any

time before the district issues indebtedness secured by taxes or

net revenues, the district, including any annexed territory, may

be divided into an original district and one or more new

districts. The board shall determine which portion of the

divided area constitutes the original district.

(b) A district created by division of the original district

under Subsection (a) may further subdivide as determined by the

board of that district.

(c) After a division under Subsection (a) or (b), the original

district and any new district created must be at least 85 acres.

(d) The board by resolution may declare an intent to divide the

district. The resolution must:

(1) set the terms of the division, including a plan for the

payment or performance of any outstanding district obligations;

and

(2) contain a metes and bounds description for each district,

including the modified original district.

(e) Section 42.042, Local Government Code, and Section 54.016,

Water Code, do not apply to the creation of a new district by

division under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

566, Sec. 1, eff. September 1, 2005.

Sec. 8109.102. DISTRICT DIVISION BY ELECTION. (a) Except as

provided by Section 8109.103, the board shall hold an election in

the district to determine whether the district should be divided

as proposed under Section 8109.101(d).

(b) The board shall give notice of the election not later than

the 20th day before the date of the election. The notice must

state:

(1) the date and location of the election; and

(2) the proposition to be voted on.

(c) If a majority of the votes are cast in favor of the

division, the district is divided.

(d) If less than a majority of the votes are cast in favor of

the division, the district may not be divided.

Added by Acts 2005, 79th Leg., Ch.

566, Sec. 1, eff. September 1, 2005.

Sec. 8109.103. DISTRICT DIVISION BY CONSENT. (a) The board may

approve and order the division of the district without an

election if the board has received written consent to the

proposed division from all title holders of the land in the

district as indicated by the tax rolls of the central appraisal

district of each county in which the district is located.

(b) If the board orders the division without an election, the

district is divided as of the date of the order.

Added by Acts 2005, 79th Leg., Ch.

566, Sec. 1, eff. September 1, 2005.

Sec. 8109.104. NOTICE OF DIVISION. Not later than the 30th day

after the date of a division under this subchapter, the district

shall provide written notice of the plan for division to:

(1) the Texas Commission on Environmental Quality;

(2) the attorney general;

(3) the commissioners court of each county in which a new

district is located; and

(4) any municipality having extraterritorial jurisdiction over

territory in each new district.

Added by Acts 2005, 79th Leg., Ch.

566, Sec. 1, eff. September 1, 2005.

Sec. 8109.105. DISTRICT NAMES FOLLOWING DIVISION. The area

designated by the board as the original district retains the name

of the original district. The resulting new districts are

assigned consecutive letters to be appended to the name of the

original district.

Added by Acts 2005, 79th Leg., Ch.

566, Sec. 1, eff. September 1, 2005.

Sec. 8109.106. ELECTION OF DIRECTORS OF NEW DISTRICTS. (a)

After a division under this subchapter, the board shall continue

to act as the board of the original district.

(b) Not later than the 90th day after the date of the division,

the board shall appoint five directors for each of the new

districts. A person appointed under this subsection is not

required to own land in or reside in the district for which the

person is appointed.

(c) Directors of the original district serve the staggered terms

to which they were elected before the division. Directors

appointed under Subsection (b) serve until June 1 following the

election for directors under Subsection (d).

(d) On the uniform election date in May of the first

even-numbered year after the year in which the directors are

appointed, an election shall be held to elect five directors in

each district for which directors were appointed under Subsection

(b). Of the five directors elected in each district, the three

directors receiving the greatest number of votes shall serve

terms expiring June 1 following the second regularly scheduled

election of directors under Subsection (e), and the remaining two

directors shall serve terms expiring June 1 following the first

regularly scheduled election of directors.

(e) Except as provided by Subsection (d), directors serve

staggered four-year terms. On the uniform election date in May

of each even-numbered year, the appropriate number of directors

shall be elected.

Added by Acts 2005, 79th Leg., Ch.

566, Sec. 1, eff. September 1, 2005.

Sec. 8109.107. CONTINUING POWERS AND OBLIGATIONS OF NEW

DISTRICTS. (a) Each new district may incur and pay debts and

has all powers of the original district created by this chapter.

(b) If the district is divided as provided by this subchapter,

the current obligations and any bond authorizations of the

district are not impaired. Debts shall be paid by revenues or by

taxes or assessments imposed on real property in the district as

if the district had not been divided or by contributions from

each new district as stated in the terms set by the board in the

plan for division.

(c) Any other district obligation shall be divided pro rata

among the new districts and the original district on an acreage

basis or on other terms that are satisfactory to the new

districts.

Added by Acts 2005, 79th Leg., Ch.

566, Sec. 1, eff. September 1, 2005.

Sec. 8109.108. CONTRACT AUTHORITY OF NEW DISTRICTS. The new

districts may contract with each other and with the original

district for:

(1) water and wastewater services; or

(2) any other matter the boards of the new districts consider

appropriate.

Added by Acts 2005, 79th Leg., Ch.

566, Sec. 1, eff. September 1, 2005.



CHAPTER 8110. VERANDAH MUNICIPAL UTILITY DISTRICT OF HUNT COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8110. VERANDAH MUNICIPAL UTILITY DISTRICT OF HUNT COUNTY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8110.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Verandah Municipal Utility District of

Hunt County.

Added by Acts 2005, 79th Leg., Ch.

547, Sec. 2, eff. June 17, 2005.

Sec. 8110.002. NATURE OF DISTRICT. (a) The district is a

municipal utility district with road powers.

(b) The district is essential to accomplish the purposes of

Section 52, Article III, and Section 59, Article XVI, Texas

Constitution, and will serve a public use and benefit.

Added by Acts 2005, 79th Leg., Ch.

547, Sec. 2, eff. June 17, 2005.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8110.051. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

547, Sec. 2, eff. June 17, 2005.

Sec. 8110.052. ROAD PROJECTS. The district may construct,

acquire, improve, maintain, or operate macadamized, graveled, or

paved roads or turnpikes, or improvements in aid of those roads

or turnpikes, inside or outside the district.

Added by Acts 2005, 79th Leg., Ch.

547, Sec. 2, eff. June 17, 2005.

Sec. 8110.053. ROAD CONTRACTS. The district may contract for a

road project in the same manner as provided by Subchapter I,

Chapter 49, Water Code.

Added by Acts 2005, 79th Leg., Ch.

547, Sec. 2, eff. June 17, 2005.

Sec. 8110.054. CERTIFICATE OF CONVENIENCE AND NECESSITY. (a)

The district may pay out of bond proceeds or other available

district money all expenses, including legal, engineering, and

other fees, related to obtaining a new certificate of convenience

and necessity under Chapter 13, Water Code, authorizing the

district to provide retail water or sewer service inside or

outside the district.

(b) The district may pay out of bond proceeds or other available

district money all expenses, including the purchase price,

related to acquiring certificate of convenience and necessity

rights from another retail public utility to allow the district

to provide retail water or sewer service in the district.

Added by Acts 2005, 79th Leg., Ch.

547, Sec. 2, eff. June 17, 2005.

Sec. 8110.055. CONTRACT WITH POLITICAL SUBDIVISION FOR WATER OR

SEWER SERVICES. (a) The district may enter into a contract to

allow a political subdivision to provide retail water or sewer

service in the district. The contract may contain terms the

board considers desirable, fair, and advantageous to the

district.

(b) The contract may provide that the district will construct or

acquire and convey to the political subdivision a water supply or

treatment system, a water distribution system, or a sanitary

sewage collection or treatment system, as necessary to provide

water or sewer service in the district.

(c) The district may use bond proceeds or other available

district money to pay for its obligations and for services and

facilities provided under the contract.

(d) If the contract requires the district to make payments from

taxes other than operation and maintenance taxes, the contract is

subject to Section 49.108, Water Code.

Added by Acts 2005, 79th Leg., Ch.

547, Sec. 2, eff. June 17, 2005.

SUBCHAPTER C. GENERAL FINANCIAL PROVISIONS

Sec. 8110.101. OPERATION AND MAINTENANCE TAX. (a) The district

may impose a tax for any district operation and maintenance

purpose in the manner provided by Section 49.107, Water Code.

(b) Section 49.107(f), Water Code, does not apply to

reimbursements for projects constructed or acquired under Section

8110.052.

Added by Acts 2005, 79th Leg., Ch.

547, Sec. 2, eff. June 17, 2005.

Sec. 8110.102. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of and interest on bonds issued under

Section 8110.151.

Added by Acts 2005, 79th Leg., Ch.

547, Sec. 2, eff. June 17, 2005.

Sec. 8110.103. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code;

(4) a cable operator, as defined by 47 U.S.C. Section 522; or

(5) a person who provides to the public advanced

telecommunications services.

Added by Acts 2005, 79th Leg., Ch.

547, Sec. 2, eff. June 17, 2005.

SUBCHAPTER D. BONDS

Sec. 8110.151. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) In addition to the general authority to issue bonds under

Chapters 49 and 54, Water Code, the district may issue bonds or

other obligations as provided by Chapters 49 and 54, Water Code,

to finance the construction, maintenance, or operation of

projects under Section 8110.052.

(b) The district may issue bonds or other obligations payable

wholly or partly from ad valorem taxes, impact fees, revenue,

grants, or other district money or any combination of those

sources.

(c) The district may not issue bonds or other obligations

secured wholly or partly by ad valorem taxation to finance

projects authorized by Section 8110.052 unless the issuance is

approved by a vote of a two-thirds majority of the voters of the

district voting at an election called for that purpose.

(d) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8110.052 may not exceed one-fourth

of the assessed value of the real property in the district.

(e) Sections 49.181 and 49.182, Water Code, do not apply to a

project undertaken by the district under Section 8110.052 or to

bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch.

547, Sec. 2, eff. June 17, 2005.



CHAPTER 8111. SONTERRA MUNICIPAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8111. SONTERRA MUNICIPAL UTILITY DISTRICT

For contingent expiration of this chapter, see Sec. 8111.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8111.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Sonterra Municipal Utility District.

Added by Acts 2005, 79th Leg., Ch.

1168, Sec. 1, eff. September 1, 2005.

Sec. 8111.002. NATURE OF DISTRICT. The district is a municipal

utility district in Williamson County created under and essential

to accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2005, 79th Leg., Ch.

1168, Sec. 1, eff. September 1, 2005.

Sec. 8111.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8111.023 before September 1, 2009:

(1) the district is dissolved September 1, 2009, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Williamson County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2012.

Added by Acts 2005, 79th Leg., Ch.

1168, Sec. 1, eff. September 1, 2005.

Sec. 8111.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes; or

(3) the legality or operation of the board.

Added by Acts 2005, 79th Leg., Ch.

1168, Sec. 1, eff. September 1, 2005.

Sec. 8111.005. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapters 30, 49, and 54, Water Code,

apply to the district.

Added by Acts 2005, 79th Leg., Ch.

1168, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8111.025

Sec. 8111.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Mike Ortiz;

(2) Roger Gallamore;

(3) John Faske;

(4) Doug Porteous; and

(5) Erma Wedge.

(b) A temporary director is not required to own land in or

reside in the district.

(c) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than three

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

persons to fill all vacancies on the board.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8111.023; or

(2) the date this chapter expires under Section 8111.003.

Added by Acts 2005, 79th Leg., Ch.

1168, Sec. 1, eff. September 1, 2005.

Sec. 8111.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, a majority of the

temporary directors shall convene the organizational meeting of

the district at a location in the district agreeable to a

majority of the directors.

Added by Acts 2005, 79th Leg., Ch.

1168, Sec. 1, eff. September 1, 2005.

Sec. 8111.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

(a) The temporary directors shall hold an election to confirm

the creation of the district and to elect five initial directors

as provided by Section 49.102, Water Code. If the creation of

the district is not confirmed at the initial election, the

temporary directors may hold a second election not sooner than

the first anniversary of the initial election.

(b) At the confirmation and initial directors' election the

board may submit to the voters a proposition to authorize:

(1) an issuance of bonds;

(2) a maintenance tax; or

(3) a tax to fund payments required under a contract.

(c) Section 41.001(a), Election Code, does not apply to a

confirmation and initial directors' election held under this

section.

Added by Acts 2005, 79th Leg., Ch.

1168, Sec. 1, eff. September 1, 2005.

Sec. 8111.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8111.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 8111.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

1168, Sec. 1, eff. September 1, 2005.

Sec. 8111.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2012.

Added by Acts 2005, 79th Leg., Ch.

1168, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8111.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms that expire June 1

of even-numbered years.

Added by Acts 2005, 79th Leg., Ch.

1168, Sec. 1, eff. September 1, 2005.

Sec. 8111.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

1168, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. DIVISION OF DISTRICT INTO MULTIPLE DISTRICTS

Sec. 8111.101. DIVISION OF DISTRICT; PREREQUISITES. (a) At any

time before the district issues indebtedness secured by taxes or

net revenues, the district, including any annexed territory, may

be divided into an original district and one or more new

districts. The board shall determine which portion of the divided

area constitutes the original district.

(b) A district created by division of the original district

under Subsection (a) may further subdivide as determined by the

board of the new district.

(c) After a division under Subsection (a) or (b), the original

district and any new district created must be at least 85 acres.

(d) The board by resolution may declare an intent to divide the

district. The resolution must:

(1) set the terms of the division, including a plan for the

payment or performance of any outstanding district obligations;

and

(2) contain a metes and bounds description for each district,

including the modified original district.

(e) Section 42.042, Local Government Code, and Section 54.016,

Water Code, do not apply to the creation of a new district by

division under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

1168, Sec. 1, eff. September 1, 2005.

Sec. 8111.102. DISTRICT DIVISION BY ELECTION. (a) Except as

provided by Section 8111.103, the board shall hold an election in

the district to determine whether the district should be divided

as proposed under Section 8111.101(d).

(b) The board shall give notice of the election not later than

the 20th day before the date of the election. The notice must

state:

(1) the date and location of the election; and

(2) the proposition to be voted on.

(c) If a majority of the votes are cast in favor of the

division, the district is divided.

(d) If less than a majority of the votes are cast in favor of

the division, the district may not be divided.

Added by Acts 2005, 79th Leg., Ch.

1168, Sec. 1, eff. September 1, 2005.

Sec. 8111.103. DISTRICT DIVISION BY CONSENT. (a) The board may

approve and order the division of the district without an

election if the board has received written consent to the

proposed division from all title holders of the land in the

proposed new district or districts as indicated by the tax rolls

of the central appraisal district.

(b) If the board orders the division without an election, the

district is divided as of the date of the order.

Added by Acts 2005, 79th Leg., Ch.

1168, Sec. 1, eff. September 1, 2005.

Sec. 8111.104. NOTICE OF DIVISION. Not later than the 30th day

after the date of a division under this subchapter, the district

shall provide written notice of the plan for division to:

(1) the Texas Commission on Environmental Quality;

(2) the attorney general;

(3) the commissioners court of each county in which a new

district is located; and

(4) each municipality having extraterritorial jurisdiction over

territory in a new district.

Added by Acts 2005, 79th Leg., Ch.

1168, Sec. 1, eff. September 1, 2005.

Sec. 8111.105. DISTRICT NAMES FOLLOWING DIVISION. The area

designated by the board as the original district retains the name

of the original district. The resulting new districts are

assigned consecutive letters to be appended to the name of the

original district.

Added by Acts 2005, 79th Leg., Ch.

1168, Sec. 1, eff. September 1, 2005.

Sec. 8111.106. ELECTION OF DIRECTORS OF NEW DISTRICTS. (a)

After a division under this subchapter, the board shall continue

to act as the board of the original district.

(b) Not later than the 90th day after the date of the division,

the board shall appoint five directors for each of the new

districts. A person appointed under this subsection is not

required to own land in or reside in the district for which the

director is appointed.

(c) Directors of the original district serve the staggered terms

to which they were elected before the division. Directors

appointed under Subsection (b) serve until June 1 following the

election for directors under Subsection (d).

(d) On the uniform election date in May of the first

even-numbered year after the year in which the directors are

appointed, an election shall be held to elect five directors in

each district for which directors were appointed under Subsection

(b). Of the five directors elected in each district, the three

directors receiving the greatest number of votes shall serve

terms expiring June 1 following the second regularly scheduled

election of directors under Subsection (e), and the remaining two

directors shall serve terms expiring June 1 following the first

regularly scheduled election of directors.

(e) Except as provided by Subsection (d), directors serve

staggered four-year terms. On the uniform election date in May

of each even-numbered year, the appropriate number of directors

shall be elected.

Added by Acts 2005, 79th Leg., Ch.

1168, Sec. 1, eff. September 1, 2005.

Sec. 8111.107. CONTINUING POWERS AND OBLIGATIONS OF NEW

DISTRICTS. (a) Each new district may incur and pay debts and

has all powers of the original district created by this chapter.

(b) If the district is divided as provided by this subchapter,

the current obligations and any bond authorizations of the

district are not impaired. Debts shall be paid by revenues or by

taxes or assessments imposed on real property in the district as

if the district had not been divided or by contributions from

each new district as stated in the terms set by the board in the

plan for division.

(c) Any other district obligation shall be divided pro rata

among the new districts and the original district on an acreage

basis or on other terms that are satisfactory to the new

districts.

Added by Acts 2005, 79th Leg., Ch.

1168, Sec. 1, eff. September 1, 2005.

Sec. 8111.108. CONTRACT AUTHORITY OF NEW DISTRICTS. The new

districts may contract with each other for:

(1) water and wastewater services; or

(2) any other matter the boards of the new districts consider

appropriate.

Added by Acts 2005, 79th Leg., Ch.

1168, Sec. 1, eff. September 1, 2005.

Sec. 8111.109. ANNEXATION. A municipality may annex the

original district, or a new district that is created as a result

of a division of the district under Section 8111.102 or 8111.103,

only after:

(1) the district has installed at least 90 percent of all works,

improvements, facilities, plants, equipment, and appliances

necessary to:

(A) provide service to the proposed development in the district;

(B) accomplish the purposes for which the district was created;

and

(C) exercise the powers provided by general law and this

chapter; or

(2) at least 10 years have elapsed since the creation of the

district was confirmed at an election held under Section

8111.023.

Added by Acts 2005, 79th Leg., Ch.

1168, Sec. 1, eff. September 1, 2005.



CHAPTER 8112. EAST MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 8

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8112. EAST MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 8SUBCHAPTER A. GENERAL PROVISIONSSec. 8112.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the East Montgomery County Municipal Utility District No. 8.

Added by Acts 2005, 79th Leg., Ch. 839, Sec. 1, eff. September 1, 2005.

Sec. 8112.002. NATURE OF DISTRICT. The district is a municipal utility district in Montgomery County created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 839, Sec. 1, eff. September 1, 2005.

Sec. 8112.004. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 2 of the Act creating this chapter.(b) The boundaries and field notes contained in Section 2 of the Act creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect:(1) the organization, existence, or validity of the district;(2) the right of the district to impose taxes;(3) the validity of the district's bonds, notes, or indebtedness; or(4) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch. 839, Sec. 1, eff. September 1, 2005.

Sec. 8112.005. APPLICABILITY OF OTHER LAW. Except as otherwise provided by this chapter, Chapters 49 and 54, Water Code, apply to the district.

Added by Acts 2005, 79th Leg., Ch. 839, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONSSec. 8112.021. TEMPORARY DIRECTORS. (a) On or after September 1, 2005, a person who owns land in the district may submit a petition to the Texas Commission on Environmental Quality requesting that the commission appoint as temporary directors the five persons named in the petition.(b) The Texas Commission on Environmental Quality shall appoint as temporary directors the five persons named in the first petition received by the commission under Subsection (a).(c) If a temporary director fails to qualify for office or if a vacancy occurs in the office of temporary director, the vacancy shall be filled as provided by Section 49.105, Water Code.(d) Temporary directors serve until the date the directors are elected under Section 8112.023.(e) If permanent directors have not been elected under Section 8112.023 and the terms of the temporary directors have expired, successor temporary directors shall be appointed or reappointed as provided by Subsection (f) to serve terms that expire on the earlier of:(1) the date permanent directors are elected under Section 8112.023; or(2) the fourth anniversary of the date of the appointment or reappointment.(f) If Subsection (e) applies, the owner or owners of a majority of the assessed value of the real property in the district may submit a petition to the commission requesting that the commission appoint as successor temporary directors the five persons named in the petition. The commission shall appoint as successor temporary directors the five persons named in the petition.

Added by Acts 2005, 79th Leg., Ch. 839, Sec. 1, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1065, Sec. 1, eff. June 19, 2009.

Sec. 8112.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS. As soon as practicable after all the temporary directors have qualified under Section 49.055, Water Code, the temporary directors shall meet at a location in the district agreeable to a majority of the directors. If a location cannot be agreed upon, the meeting shall be at the Montgomery County Courthouse. At the meeting, the temporary directors shall elect officers from among the temporary directors and conduct any other district business.

Added by Acts 2005, 79th Leg., Ch. 839, Sec. 1, eff. September 1, 2005.

Sec. 8112.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION. (a) The temporary directors shall hold an election to confirm the creation of the district and to elect five directors as provided by Section 49.102, Water Code.(b) Section 41.001(a), Election Code, does not apply to a confirmation and initial directors' election held under this section.

Added by Acts 2005, 79th Leg., Ch. 839, Sec. 1, eff. September 1, 2005.

Sec. 8112.024. INITIAL ELECTED DIRECTORS; TERMS. The directors elected under Section 8112.023 shall draw lots to determine which two shall serve until the first regularly scheduled election of directors under Section 8112.052 and which three shall serve until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch. 839, Sec. 1, eff. September 1, 2005.

Sec. 8112.025. FIRST REGULARLY SCHEDULED ELECTION OF DIRECTORS. The board by order may postpone the first election under Section 8112.052 following the confirmation and directors' election held under Section 8112.023 if:(1) the election would otherwise occur not later than the 60th day after the date on which the confirmation election is held; or(2) the board determines that there is not sufficient time to comply with the requirements of law and to order the election.

Added by Acts 2005, 79th Leg., Ch. 839, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 8112.051. DIRECTORS; TERMS. (a) The district is governed by a board of five directors.(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch. 839, Sec. 1, eff. September 1, 2005.

Sec. 8112.052. ELECTION OF DIRECTORS. On the uniform election date in May of each even-numbered year, the appropriate number of directors shall be elected.

Added by Acts 2005, 79th Leg., Ch. 839, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIESSec. 8112.101. UTILITIES. The district may not impose an impact fee or assessment on the property, equipment, rights-of-way, facilities, or improvements of:(1) an electric utility as defined by Section 31.002, Utilities Code;(2) a gas utility as defined by Section 101.003 or 121.001, Utilities Code;(3) a telecommunications provider as defined by Section 51.002, Utilities Code; or(4) a cable operator as defined by 47 U.S.C. Section 522, as amended.

Added by Acts 2005, 79th Leg., Ch. 839, Sec. 1, eff. September 1, 2005.

Sec. 8112.102. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR RESOLUTIONS. Subject to the limitations of Section 54.016, Water Code, the district shall comply with all applicable requirements of any ordinance or resolution adopted by a municipality in the corporate limits or extraterritorial jurisdiction of which the district is located, including an ordinance or resolution adopted before September 1, 2005, that consents to the creation of the district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch. 839, Sec. 1, eff. September 1, 2005.



CHAPTER 8113. EAST MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 9

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8113. EAST MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 9SUBCHAPTER A. GENERAL PROVISIONSSec. 8113.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the East Montgomery County Municipal Utility District No. 9.

Added by Acts 2005, 79th Leg., Ch. 840, Sec. 1, eff. September 1, 2005.

Sec. 8113.002. NATURE OF DISTRICT. The district is a municipal utility district in Montgomery County created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 840, Sec. 1, eff. September 1, 2005.

Sec. 8113.004. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 2 of the Act creating this chapter.(b) The boundaries and field notes contained in Section 2 of the Act creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect:(1) the organization, existence, or validity of the district;(2) the right of the district to impose taxes;(3) the validity of the district's bonds, notes, or indebtedness; or(4) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch. 840, Sec. 1, eff. September 1, 2005.

Sec. 8113.005. APPLICABILITY OF OTHER LAW. Except as otherwise provided by this chapter, Chapters 49 and 54, Water Code, apply to the district.

Added by Acts 2005, 79th Leg., Ch. 840, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONSSec. 8113.021. TEMPORARY DIRECTORS. (a) On or after September 1, 2005, a person who owns land in the district may submit a petition to the Texas Commission on Environmental Quality requesting that the commission appoint as temporary directors the five persons named in the petition.(b) The Texas Commission on Environmental Quality shall appoint as temporary directors the five persons named in the first petition received by the commission under Subsection (a).(c) If a temporary director fails to qualify for office or if a vacancy occurs in the office of temporary director, the vacancy shall be filled as provided by Section 49.105, Water Code.(d) Temporary directors serve until the date the directors are elected under Section 8113.023.(e) If permanent directors have not been elected under Section 8113.023 and the terms of the temporary directors have expired, successor temporary directors shall be appointed or reappointed as provided by Subsection (f) to serve terms that expire on the earlier of:(1) the date permanent directors are elected under Section 8113.023; or(2) the fourth anniversary of the date of the appointment or reappointment.(f) If Subsection (e) applies, the owner or owners of a majority of the assessed value of the real property in the district may submit a petition to the commission requesting that the commission appoint as successor temporary directors the five persons named in the petition. The commission shall appoint as successor temporary directors the five persons named in the petition.

Added by Acts 2005, 79th Leg., Ch. 840, Sec. 1, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1065, Sec. 2, eff. June 19, 2009.

Sec. 8113.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS. As soon as practicable after all the temporary directors have qualified under Section 49.055, Water Code, the temporary directors shall meet at a location in the district agreeable to a majority of the directors. If a location cannot be agreed upon, the meeting shall be at the Montgomery County Courthouse. At the meeting, the temporary directors shall elect officers from among the temporary directors and conduct any other district business.

Added by Acts 2005, 79th Leg., Ch. 840, Sec. 1, eff. September 1, 2005.

Sec. 8113.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION. (a) The temporary directors shall hold an election to confirm the creation of the district and to elect five directors as provided by Section 49.102, Water Code.(b) Section 41.001(a), Election Code, does not apply to a confirmation and initial directors' election held under this section.

Added by Acts 2005, 79th Leg., Ch. 840, Sec. 1, eff. September 1, 2005.

Sec. 8113.024. INITIAL ELECTED DIRECTORS; TERMS. The directors elected under Section 8113.023 shall draw lots to determine which two shall serve until the first regularly scheduled election of directors under Section 8113.052 and which three shall serve until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch. 840, Sec. 1, eff. September 1, 2005.

Sec. 8113.025. FIRST REGULARLY SCHEDULED ELECTION OF DIRECTORS. The board by order may postpone the first election under Section 8113.052 following the confirmation and directors' election held under Section 8113.023 if:(1) the election would otherwise occur not later than the 60th day after the date on which the confirmation election is held; or(2) the board determines that there is not sufficient time to comply with the requirements of law and to order the election.

Added by Acts 2005, 79th Leg., Ch. 840, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 8113.051. DIRECTORS; TERMS. (a) The district is governed by a board of five directors.(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch. 840, Sec. 1, eff. September 1, 2005.

Sec. 8113.052. ELECTION OF DIRECTORS. On the uniform election date in May of each even-numbered year, the appropriate number of directors shall be elected.

Added by Acts 2005, 79th Leg., Ch. 840, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIESSec. 8113.101. UTILITIES. The district may not impose an impact fee or assessment on the property, equipment, rights-of-way, facilities, or improvements of:(1) an electric utility as defined by Section 31.002, Utilities Code;(2) a gas utility as defined by Section 101.003 or 121.001, Utilities Code;(3) a telecommunications provider as defined by Section 51.002, Utilities Code; or(4) a cable operator as defined by 47 U.S.C. Section 522, as amended.

Added by Acts 2005, 79th Leg., Ch. 840, Sec. 1, eff. September 1, 2005.

Sec. 8113.102. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR RESOLUTIONS. Subject to the limitations of Section 54.016, Water Code, the district shall comply with all applicable requirements of any ordinance or resolution adopted by a municipality in the corporate limits or extraterritorial jurisdiction of which the district is located, including an ordinance or resolution adopted before September 1, 2005, that consents to the creation of the district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch. 840, Sec. 1, eff. September 1, 2005.



CHAPTER 8114. EAST MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 10

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8114. EAST MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 10SUBCHAPTER A. GENERAL PROVISIONSSec. 8114.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the East Montgomery County Municipal Utility District No. 10.

Added by Acts 2005, 79th Leg., Ch. 841, Sec. 1, eff. September 1, 2005.

Sec. 8114.002. NATURE OF DISTRICT. The district is a municipal utility district in Montgomery County created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 841, Sec. 1, eff. September 1, 2005.

Sec. 8114.004. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 2 of the Act creating this chapter.(b) The boundaries and field notes contained in Section 2 of the Act creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect:(1) the organization, existence, or validity of the district;(2) the right of the district to impose taxes;(3) the validity of the district's bonds, notes, or indebtedness; or(4) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch. 841, Sec. 1, eff. September 1, 2005.

Sec. 8114.005. APPLICABILITY OF OTHER LAW. Except as otherwise provided by this chapter, Chapters 49 and 54, Water Code, apply to the district.

Added by Acts 2005, 79th Leg., Ch. 841, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONSSec. 8114.021. TEMPORARY DIRECTORS. (a) On or after September 1, 2005, a person who owns land in the district may submit a petition to the Texas Commission on Environmental Quality requesting that the commission appoint as temporary directors the five persons named in the petition.(b) The Texas Commission on Environmental Quality shall appoint as temporary directors the five persons named in the first petition received by the commission under Subsection (a).(c) If a temporary director fails to qualify for office or if a vacancy occurs in the office of temporary director, the vacancy shall be filled as provided by Section 49.105, Water Code.(d) Temporary directors serve until the date the directors are elected under Section 8114.023.(e) If permanent directors have not been elected under Section 8114.023 and the terms of the temporary directors have expired, successor temporary directors shall be appointed or reappointed as provided by Subsection (f) to serve terms that expire on the earlier of:(1) the date permanent directors are elected under Section 8114.023; or(2) the fourth anniversary of the date of the appointment or reappointment.(f) If Subsection (e) applies, the owner or owners of a majority of the assessed value of the real property in the district may submit a petition to the commission requesting that the commission appoint as successor temporary directors the five persons named in the petition. The commission shall appoint as successor temporary directors the five persons named in the petition.

Added by Acts 2005, 79th Leg., Ch. 841, Sec. 1, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1065, Sec. 3, eff. June 19, 2009.

Sec. 8114.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS. As soon as practicable after all the temporary directors have qualified under Section 49.055, Water Code, the temporary directors shall meet at a location in the district agreeable to a majority of the directors. If a location cannot be agreed upon, the meeting shall be at the Montgomery County Courthouse. At the meeting, the temporary directors shall elect officers from among the temporary directors and conduct any other district business.

Added by Acts 2005, 79th Leg., Ch. 841, Sec. 1, eff. September 1, 2005.

Sec. 8114.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION. (a) The temporary directors shall hold an election to confirm the creation of the district and to elect five directors as provided by Section 49.102, Water Code.(b) Section 41.001(a), Election Code, does not apply to a confirmation and initial directors' election held under this section.

Added by Acts 2005, 79th Leg., Ch. 841, Sec. 1, eff. September 1, 2005.

Sec. 8114.024. INITIAL ELECTED DIRECTORS; TERMS. The directors elected under Section 8114.023 shall draw lots to determine which two shall serve until the first regularly scheduled election of directors under Section 8114.052 and which three shall serve until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch. 841, Sec. 1, eff. September 1, 2005.

Sec. 8114.025. FIRST REGULARLY SCHEDULED ELECTION OF DIRECTORS. The board by order may postpone the first election under Section 8114.052 following the confirmation and directors' election held under Section 8114.023 if:(1) the election would otherwise occur not later than the 60th day after the date on which the confirmation election is held; or(2) the board determines that there is not sufficient time to comply with the requirements of law and to order the election.

Added by Acts 2005, 79th Leg., Ch. 841, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 8114.051. DIRECTORS; TERMS. (a) The district is governed by a board of five directors.(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch. 841, Sec. 1, eff. September 1, 2005.

Sec. 8114.052. ELECTION OF DIRECTORS. On the uniform election date in May of each even-numbered year, the appropriate number of directors shall be elected.

Added by Acts 2005, 79th Leg., Ch. 841, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIESSec. 8114.101. UTILITIES. The district may not impose an impact fee or assessment on the property, equipment, rights-of-way, facilities, or improvements of:(1) an electric utility as defined by Section 31.002, Utilities Code;(2) a gas utility as defined by Section 101.003 or 121.001, Utilities Code;(3) a telecommunications provider as defined by Section 51.002, Utilities Code; or(4) a cable operator as defined by 47 U.S.C. Section 522, as amended.

Added by Acts 2005, 79th Leg., Ch. 841, Sec. 1, eff. September 1, 2005.

Sec. 8114.102. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR RESOLUTIONS. Subject to the limitations of Section 54.016, Water Code, the district shall comply with all applicable requirements of any ordinance or resolution adopted by a municipality in the corporate limits or extraterritorial jurisdiction of which the district is located, including an ordinance or resolution adopted before September 1, 2005, that consents to the creation of the district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch. 841, Sec. 1, eff. September 1, 2005.



CHAPTER 8115. EAST MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 11

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8115. EAST MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 11SUBCHAPTER A. GENERAL PROVISIONSSec. 8115.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the East Montgomery County Municipal Utility District No. 11.

Added by Acts 2005, 79th Leg., Ch. 842, Sec. 1, eff. September 1, 2005.

Sec. 8115.002. NATURE OF DISTRICT. The district is a municipal utility district in Montgomery County created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 842, Sec. 1, eff. September 1, 2005.

Sec. 8115.004. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 2 of the Act creating this chapter.(b) The boundaries and field notes contained in Section 2 of the Act creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect:(1) the organization, existence, or validity of the district;(2) the right of the district to impose taxes;(3) the validity of the district's bonds, notes, or indebtedness; or(4) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch. 842, Sec. 1, eff. September 1, 2005.

Sec. 8115.005. APPLICABILITY OF OTHER LAW. Except as otherwise provided by this chapter, Chapters 49 and 54, Water Code, apply to the district.

Added by Acts 2005, 79th Leg., Ch. 842, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONSSec. 8115.021. TEMPORARY DIRECTORS. (a) On or after September 1, 2005, a person who owns land in the district may submit a petition to the Texas Commission on Environmental Quality requesting that the commission appoint as temporary directors the five persons named in the petition.(b) The Texas Commission on Environmental Quality shall appoint as temporary directors the five persons named in the first petition received by the commission under Subsection (a).(c) If a temporary director fails to qualify for office or if a vacancy occurs in the office of temporary director, the vacancy shall be filled as provided by Section 49.105, Water Code.(d) Temporary directors serve until the date the directors are elected under Section 8115.023.(e) If permanent directors have not been elected under Section 8115.023 and the terms of the temporary directors have expired, successor temporary directors shall be appointed or reappointed as provided by Subsection (f) to serve terms that expire on the earlier of:(1) the date permanent directors are elected under Section 8115.023; or(2) the fourth anniversary of the date of the appointment or reappointment.(f) If Subsection (e) applies, the owner or owners of a majority of the assessed value of the real property in the district may submit a petition to the commission requesting that the commission appoint as successor temporary directors the five persons named in the petition. The commission shall appoint as successor temporary directors the five persons named in the petition.

Added by Acts 2005, 79th Leg., Ch. 842, Sec. 1, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1065, Sec. 4, eff. June 19, 2009.

Sec. 8115.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS. As soon as practicable after all the temporary directors have qualified under Section 49.055, Water Code, the temporary directors shall meet at a location in the district agreeable to a majority of the directors. If a location cannot be agreed upon, the meeting shall be at the Montgomery County Courthouse. At the meeting, the temporary directors shall elect officers from among the temporary directors and conduct any other district business.

Added by Acts 2005, 79th Leg., Ch. 842, Sec. 1, eff. September 1, 2005.

Sec. 8115.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION. (a) The temporary directors shall hold an election to confirm the creation of the district and to elect five directors as provided by Section 49.102, Water Code.(b) Section 41.001(a), Election Code, does not apply to a confirmation and initial directors' election held under this section.

Added by Acts 2005, 79th Leg., Ch. 842, Sec. 1, eff. September 1, 2005.

Sec. 8115.024. INITIAL ELECTED DIRECTORS; TERMS. The directors elected under Section 8115.023 shall draw lots to determine which two shall serve until the first regularly scheduled election of directors under Section 8115.052 and which three shall serve until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch. 842, Sec. 1, eff. September 1, 2005.

Sec. 8115.025. FIRST REGULARLY SCHEDULED ELECTION OF DIRECTORS. The board by order may postpone the first election under Section 8115.052 following the confirmation and directors' election held under Section 8115.023 if:(1) the election would otherwise occur not later than the 60th day after the date on which the confirmation election is held; or(2) the board determines that there is not sufficient time to comply with the requirements of law and to order the election.

Added by Acts 2005, 79th Leg., Ch. 842, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 8115.051. DIRECTORS; TERMS. (a) The district is governed by a board of five directors.(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch. 842, Sec. 1, eff. September 1, 2005.

Sec. 8115.052. ELECTION OF DIRECTORS. On the uniform election date in May of each even-numbered year, the appropriate number of directors shall be elected.

Added by Acts 2005, 79th Leg., Ch. 842, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIESSec. 8115.101. UTILITIES. The district may not impose an impact fee or assessment on the property, equipment, rights-of-way, facilities, or improvements of:(1) an electric utility as defined by Section 31.002, Utilities Code;(2) a gas utility as defined by Section 101.003 or 121.001, Utilities Code;(3) a telecommunications provider as defined by Section 51.002, Utilities Code; or(4) a cable operator as defined by 47 U.S.C. Section 522, as amended.

Added by Acts 2005, 79th Leg., Ch. 842, Sec. 1, eff. September 1, 2005.

Sec. 8115.102. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR RESOLUTIONS. Subject to the limitations of Section 54.016, Water Code, the district shall comply with all applicable requirements of any ordinance or resolution adopted by a municipality in the corporate limits or extraterritorial jurisdiction of which the district is located, including an ordinance or resolution adopted before September 1, 2005, that consents to the creation of the district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch. 842, Sec. 1, eff. September 1, 2005.



CHAPTER 8116. EAST MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 12

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8116. EAST MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 12SUBCHAPTER A. GENERAL PROVISIONSSec. 8116.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the East Montgomery County Municipal Utility District No. 12.

Added by Acts 2005, 79th Leg., Ch. 843, Sec. 1, eff. September 1, 2005.

Sec. 8116.002. NATURE OF DISTRICT. The district is a municipal utility district in Montgomery County created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 843, Sec. 1, eff. September 1, 2005.

Sec. 8116.004. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 2 of the Act creating this chapter.(b) The boundaries and field notes contained in Section 2 of the Act creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect:(1) the organization, existence, or validity of the district;(2) the right of the district to impose taxes;(3) the validity of the district's bonds, notes, or indebtedness; or(4) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch. 843, Sec. 1, eff. September 1, 2005.

Sec. 8116.005. APPLICABILITY OF OTHER LAW. Except as otherwise provided by this chapter, Chapters 49 and 54, Water Code, apply to the district.

Added by Acts 2005, 79th Leg., Ch. 843, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONSSec. 8116.021. TEMPORARY DIRECTORS. (a) On or after September 1, 2005, a person who owns land in the district may submit a petition to the Texas Commission on Environmental Quality requesting that the commission appoint as temporary directors the five persons named in the petition.(b) The Texas Commission on Environmental Quality shall appoint as temporary directors the five persons named in the first petition received by the commission under Subsection (a).(c) If a temporary director fails to qualify for office or if a vacancy occurs in the office of temporary director, the vacancy shall be filled as provided by Section 49.105, Water Code.(d) Temporary directors serve until the date the directors are elected under Section 8116.023.(e) If permanent directors have not been elected under Section 8116.023 and the terms of the temporary directors have expired, successor temporary directors shall be appointed or reappointed as provided by Subsection (f) to serve terms that expire on the earlier of:(1) the date permanent directors are elected under Section 8116.023; or(2) the fourth anniversary of the date of the appointment or reappointment.(f) If Subsection (e) applies, the owner or owners of a majority of the assessed value of the real property in the district may submit a petition to the commission requesting that the commission appoint as successor temporary directors the five persons named in the petition. The commission shall appoint as successor temporary directors the five persons named in the petition.

Added by Acts 2005, 79th Leg., Ch. 843, Sec. 1, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1065, Sec. 5, eff. June 19, 2009.

Sec. 8116.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS. As soon as practicable after all the temporary directors have qualified under Section 49.055, Water Code, the temporary directors shall meet at a location in the district agreeable to a majority of the directors. If a location cannot be agreed upon, the meeting shall be at the Montgomery County Courthouse. At the meeting, the temporary directors shall elect officers from among the temporary directors and conduct any other district business.

Added by Acts 2005, 79th Leg., Ch. 843, Sec. 1, eff. September 1, 2005.

Sec. 8116.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION. (a) The temporary directors shall hold an election to confirm the creation of the district and to elect five directors as provided by Section 49.102, Water Code.(b) Section 41.001(a), Election Code, does not apply to a confirmation and initial directors' election held under this section.

Added by Acts 2005, 79th Leg., Ch. 843, Sec. 1, eff. September 1, 2005.

Sec. 8116.024. INITIAL ELECTED DIRECTORS; TERMS. The directors elected under Section 8116.023 shall draw lots to determine which two shall serve until the first regularly scheduled election of directors under Section 8116.052 and which three shall serve until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch. 843, Sec. 1, eff. September 1, 2005.

Sec. 8116.025. FIRST REGULARLY SCHEDULED ELECTION OF DIRECTORS. The board by order may postpone the first election under Section 8116.052 following the confirmation and directors' election held under Section 8116.023 if:(1) the election would otherwise occur not later than the 60th day after the date on which the confirmation election is held; or(2) the board determines that there is not sufficient time to comply with the requirements of law and to order the election.

Added by Acts 2005, 79th Leg., Ch. 843, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 8116.051. DIRECTORS; TERMS. (a) The district is governed by a board of five directors.(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch. 843, Sec. 1, eff. September 1, 2005.

Sec. 8116.052. ELECTION OF DIRECTORS. On the uniform election date in May of each even-numbered year, the appropriate number of directors shall be elected.

Added by Acts 2005, 79th Leg., Ch. 843, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIESSec. 8116.101. UTILITIES. The district may not impose an impact fee or assessment on the property, equipment, rights-of-way, facilities, or improvements of:(1) an electric utility as defined by Section 31.002, Utilities Code;(2) a gas utility as defined by Section 101.003 or 121.001, Utilities Code;(3) a telecommunications provider as defined by Section 51.002, Utilities Code; or(4) a cable operator as defined by 47 U.S.C. Section 522, as amended.

Added by Acts 2005, 79th Leg., Ch. 843, Sec. 1, eff. September 1, 2005.

Sec. 8116.102. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR RESOLUTIONS. Subject to the limitations of Section 54.016, Water Code, the district shall comply with all applicable requirements of any ordinance or resolution adopted by a municipality in the corporate limits or extraterritorial jurisdiction of which the district is located, including an ordinance or resolution adopted before September 1, 2005, that consents to the creation of the district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch. 843, Sec. 1, eff. September 1, 2005.



CHAPTER 8117. EAST MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 13

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8117. EAST MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 13SUBCHAPTER A. GENERAL PROVISIONSSec. 8117.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the East Montgomery County Municipal Utility District No. 13.

Added by Acts 2005, 79th Leg., Ch. 844, Sec. 1, eff. September 1, 2005.

Sec. 8117.002. NATURE OF DISTRICT. The district is a municipal utility district in Montgomery County created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 844, Sec. 1, eff. September 1, 2005.

Sec. 8117.004. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 2 of the Act creating this chapter.(b) The boundaries and field notes contained in Section 2 of the Act creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect:(1) the organization, existence, or validity of the district;(2) the right of the district to impose taxes;(3) the validity of the district's bonds, notes, or indebtedness; or(4) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch. 844, Sec. 1, eff. September 1, 2005.

Sec. 8117.005. APPLICABILITY OF OTHER LAW. Except as otherwise provided by this chapter, Chapters 49 and 54, Water Code, apply to the district.

Added by Acts 2005, 79th Leg., Ch. 844, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONSSec. 8117.021. TEMPORARY DIRECTORS. (a) On or after September 1, 2005, a person who owns land in the district may submit a petition to the Texas Commission on Environmental Quality requesting that the commission appoint as temporary directors the five persons named in the petition.(b) The Texas Commission on Environmental Quality shall appoint as temporary directors the five persons named in the first petition received by the commission under Subsection (a).(c) If a temporary director fails to qualify for office or if a vacancy occurs in the office of temporary director, the vacancy shall be filled as provided by Section 49.105, Water Code.(d) Temporary directors serve until the date the directors are elected under Section 8117.023.(e) If permanent directors have not been elected under Section 8117.023 and the terms of the temporary directors have expired, successor temporary directors shall be appointed or reappointed as provided by Subsection (f) to serve terms that expire on the earlier of:(1) the date permanent directors are elected under Section 8117.023; or(2) the fourth anniversary of the date of the appointment or reappointment.(f) If Subsection (e) applies, the owner or owners of a majority of the assessed value of the real property in the district may submit a petition to the commission requesting that the commission appoint as successor temporary directors the five persons named in the petition. The commission shall appoint as successor temporary directors the five persons named in the petition.

Added by Acts 2005, 79th Leg., Ch. 844, Sec. 1, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1065, Sec. 6, eff. June 19, 2009.

Sec. 8117.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS. As soon as practicable after all the temporary directors have qualified under Section 49.055, Water Code, the temporary directors shall meet at a location in the district agreeable to a majority of the directors. If a location cannot be agreed upon, the meeting shall be at the Montgomery County Courthouse. At the meeting, the temporary directors shall elect officers from among the temporary directors and conduct any other district business.

Added by Acts 2005, 79th Leg., Ch. 844, Sec. 1, eff. September 1, 2005.

Sec. 8117.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION. (a) The temporary directors shall hold an election to confirm the creation of the district and to elect five directors as provided by Section 49.102, Water Code.(b) Section 41.001(a), Election Code, does not apply to a confirmation and initial directors' election held under this section.

Added by Acts 2005, 79th Leg., Ch. 844, Sec. 1, eff. September 1, 2005.

Sec. 8117.024. INITIAL ELECTED DIRECTORS; TERMS. The directors elected under Section 8117.023 shall draw lots to determine which two shall serve until the first regularly scheduled election of directors under Section 8117.052 and which three shall serve until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch. 844, Sec. 1, eff. September 1, 2005.

Sec. 8117.025. FIRST REGULARLY SCHEDULED ELECTION OF DIRECTORS. The board by order may postpone the first election under Section 8117.052 following the confirmation and directors' election held under Section 8117.023 if:(1) the election would otherwise occur not later than the 60th day after the date on which the confirmation election is held; or(2) the board determines that there is not sufficient time to comply with the requirements of law and to order the election.

Added by Acts 2005, 79th Leg., Ch. 844, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 8117.051. DIRECTORS; TERMS. (a) The district is governed by a board of five directors.(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch. 844, Sec. 1, eff. September 1, 2005.

Sec. 8117.052. ELECTION OF DIRECTORS. On the uniform election date in May of each even-numbered year, the appropriate number of directors shall be elected.

Added by Acts 2005, 79th Leg., Ch. 844, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIESSec. 8117.101. UTILITIES. The district may not impose an impact fee or assessment on the property, equipment, rights-of-way, facilities, or improvements of:(1) an electric utility as defined by Section 31.002, Utilities Code;(2) a gas utility as defined by Section 101.003 or 121.001, Utilities Code;(3) a telecommunications provider as defined by Section 51.002, Utilities Code; or(4) a cable operator as defined by 47 U.S.C. Section 522, as amended.

Added by Acts 2005, 79th Leg., Ch. 844, Sec. 1, eff. September 1, 2005.

Sec. 8117.102. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR RESOLUTIONS. Subject to the limitations of Section 54.016, Water Code, the district shall comply with all applicable requirements of any ordinance or resolution adopted by a municipality in the corporate limits or extraterritorial jurisdiction of which the district is located, including an ordinance or resolution adopted before September 1, 2005, that consents to the creation of the district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch. 844, Sec. 1, eff. September 1, 2005.



CHAPTER 8118. EAST MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 14

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8118. EAST MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 14SUBCHAPTER A. GENERAL PROVISIONSSec. 8118.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the East Montgomery County Municipal Utility District No. 14.

Added by Acts 2005, 79th Leg., Ch. 845, Sec. 1, eff. September 1, 2005.

Sec. 8118.002. NATURE OF DISTRICT. The district is a municipal utility district in Montgomery County created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 845, Sec. 1, eff. September 1, 2005.

Sec. 8118.004. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 2 of the Act creating this chapter.(b) The boundaries and field notes contained in Section 2 of the Act creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect:(1) the organization, existence, or validity of the district;(2) the right of the district to impose taxes;(3) the validity of the district's bonds, notes, or indebtedness; or(4) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch. 845, Sec. 1, eff. September 1, 2005.

Sec. 8118.005. APPLICABILITY OF OTHER LAW. Except as otherwise provided by this chapter, Chapters 49 and 54, Water Code, apply to the district.

Added by Acts 2005, 79th Leg., Ch. 845, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONSSec. 8118.021. TEMPORARY DIRECTORS. (a) On or after September 1, 2005, a person who owns land in the district may submit a petition to the Texas Commission on Environmental Quality requesting that the commission appoint as temporary directors the five persons named in the petition.(b) The Texas Commission on Environmental Quality shall appoint as temporary directors the five persons named in the first petition received by the commission under Subsection (a).(c) If a temporary director fails to qualify for office or if a vacancy occurs in the office of temporary director, the vacancy shall be filled as provided by Section 49.105, Water Code.(d) Temporary directors serve until the date the directors are elected under Section 8118.023.(e) If permanent directors have not been elected under Section 8118.023 and the terms of the temporary directors have expired, successor temporary directors shall be appointed or reappointed as provided by Subsection (f) to serve terms that expire on the earlier of:(1) the date permanent directors are elected under Section 8118.023; or(2) the fourth anniversary of the date of the appointment or reappointment.(f) If Subsection (e) applies, the owner or owners of a majority of the assessed value of the real property in the district may submit a petition to the commission requesting that the commission appoint as successor temporary directors the five persons named in the petition. The commission shall appoint as successor temporary directors the five persons named in the petition.

Added by Acts 2005, 79th Leg., Ch. 845, Sec. 1, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1065, Sec. 7, eff. June 19, 2009.

Sec. 8118.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS. As soon as practicable after all the temporary directors have qualified under Section 49.055, Water Code, the temporary directors shall meet at a location in the district agreeable to a majority of the directors. If a location cannot be agreed upon, the meeting shall be at the Montgomery County Courthouse. At the meeting, the temporary directors shall elect officers from among the temporary directors and conduct any other district business.

Added by Acts 2005, 79th Leg., Ch. 845, Sec. 1, eff. September 1, 2005.

Sec. 8118.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION. (a) The temporary directors shall hold an election to confirm the creation of the district and to elect five directors as provided by Section 49.102, Water Code.(b) Section 41.001(a), Election Code, does not apply to a confirmation and initial directors' election held under this section.

Added by Acts 2005, 79th Leg., Ch. 845, Sec. 1, eff. September 1, 2005.

Sec. 8118.024. INITIAL ELECTED DIRECTORS; TERMS. The directors elected under Section 8118.023 shall draw lots to determine which two shall serve until the first regularly scheduled election of directors under Section 8118.052 and which three shall serve until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch. 845, Sec. 1, eff. September 1, 2005.

Sec. 8118.025. FIRST REGULARLY SCHEDULED ELECTION OF DIRECTORS. The board by order may postpone the first election under Section 8118.052 following the confirmation and directors' election held under Section 8118.023 if:(1) the election would otherwise occur not later than the 60th day after the date on which the confirmation election is held; or(2) the board determines that there is not sufficient time to comply with the requirements of law and to order the election.

Added by Acts 2005, 79th Leg., Ch. 845, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 8118.051. DIRECTORS; TERMS. (a) The district is governed by a board of five directors.(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch. 845, Sec. 1, eff. September 1, 2005.

Sec. 8118.052. ELECTION OF DIRECTORS. On the uniform election date in May of each even-numbered year, the appropriate number of directors shall be elected.

Added by Acts 2005, 79th Leg., Ch. 845, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIESSec. 8118.101. UTILITIES. The district may not impose an impact fee or assessment on the property, equipment, rights-of-way, facilities, or improvements of:(1) an electric utility as defined by Section 31.002, Utilities Code;(2) a gas utility as defined by Section 101.003 or 121.001, Utilities Code;(3) a telecommunications provider as defined by Section 51.002, Utilities Code; or(4) a cable operator as defined by 47 U.S.C. Section 522, as amended.

Added by Acts 2005, 79th Leg., Ch. 845, Sec. 1, eff. September 1, 2005.

Sec. 8118.102. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR RESOLUTIONS. Subject to the limitations of Section 54.016, Water Code, the district shall comply with all applicable requirements of any ordinance or resolution adopted by a municipality in the corporate limits or extraterritorial jurisdiction of which the district is located, including an ordinance or resolution adopted before September 1, 2005, that consents to the creation of the district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch. 845, Sec. 1, eff. September 1, 2005.



CHAPTER 8119. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 100

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8119. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICTNO. 100SUBCHAPTER A. GENERAL PROVISIONSSec. 8119.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Montgomery County Municipal Utility District No. 100.

Added by Acts 2005, 79th Leg., Ch. 1222, Sec. 1, eff. September 1, 2005.

Sec. 8119.002. NATURE OF DISTRICT. The district is a municipal utility district in Montgomery County created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 1222, Sec. 1, eff. September 1, 2005.

Sec. 8119.004. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 2 of the Act creating this chapter.(b) The boundaries and field notes contained in Section 2 of the Act creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect:(1) the organization, existence, or validity of the district;(2) the right of the district to impose taxes;(3) the validity of the district's bonds, notes, or indebtedness; or(4) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch. 1222, Sec. 1, eff. September 1, 2005.

Sec. 8119.005. APPLICABILITY OF OTHER WATER DISTRICTS LAW. Except as otherwise provided by this chapter, Chapters 49 and 54, Water Code, apply to the district.

Added by Acts 2005, 79th Leg., Ch. 1222, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A-1. TEMPORARY PROVISIONSSec. 8119.021. TEMPORARY DIRECTORS. (a) On or after September 1, 2005, a person who owns land in the district may submit a petition to the Texas Commission on Environmental Quality requesting that the commission appoint as temporary directors the five persons named in the petition.(b) The commission shall appoint as temporary directors the five persons named in the first petition received by the commission under Subsection (a).(c) If a temporary director fails to qualify for office or if a vacancy occurs in the office of temporary director, the vacancy shall be filled as provided by Section 49.105, Water Code.(d) Temporary directors serve until the date the directors are elected under Section 8119.023.(e) If permanent directors have not been elected under Section 8119.023 and the terms of the temporary directors have expired, successor temporary directors shall be appointed or reappointed as provided by Subsection (f) to serve terms that expire on the earlier of:(1) the date permanent directors are elected under Section 8119.023; or(2) the fourth anniversary of the date of the appointment or reappointment.(f) If Subsection (e) applies, the owner or owners of a majority of the assessed value of the real property in the district may submit a petition to the commission requesting that the commission appoint as successor temporary directors the five persons named in the petition. The commission shall appoint as successor temporary directors the five persons named in the petition.

Added by Acts 2005, 79th Leg., Ch. 1222, Sec. 1, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1065, Sec. 8, eff. June 19, 2009.

Sec. 8119.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS. As soon as practicable after all the temporary directors have qualified under Section 49.055, Water Code, the temporary directors shall meet at a location in the district agreeable to a majority of the directors. If a location cannot be agreed upon, the meeting shall be at the Montgomery County Courthouse. At the meeting, the temporary directors shall elect officers from among the temporary directors and conduct any other district business.

Added by Acts 2005, 79th Leg., Ch. 1222, Sec. 1, eff. September 1, 2005.

Sec. 8119.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION. (a) The temporary directors shall hold an election to confirm the creation of the district and to elect five directors as provided by Section 49.102, Water Code.(b) Section 41.001(a), Election Code, does not apply to a confirmation and initial directors' election held under this section.

Added by Acts 2005, 79th Leg., Ch. 1222, Sec. 1, eff. September 1, 2005.

Sec. 8119.024. INITIAL ELECTED DIRECTORS; TERMS. The directors elected under Section 8119.023 shall draw lots to determine which two shall serve until the first regularly scheduled election of directors under Section 8119.052 and which three shall serve until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch. 1222, Sec. 1, eff. September 1, 2005.

Sec. 8119.025. FIRST REGULARLY SCHEDULED ELECTION OF DIRECTORS. The board by order may postpone the first election under Section 8119.052 following the confirmation and directors' election held under Section 8119.023 if:(1) the election would otherwise occur not later than the 60th day after the date on which the confirmation election is held; or(2) the board determines that there is not sufficient time to comply with the requirements of law and to order the election.

Added by Acts 2005, 79th Leg., Ch. 1222, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 8119.051. DIRECTORS; TERMS. (a) The district is governed by a board of five directors.(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch. 1222, Sec. 1, eff. September 1, 2005.

Sec. 8119.052. ELECTION OF DIRECTORS. On the uniform election date in May of each even-numbered year, the appropriate number of directors shall be elected.

Added by Acts 2005, 79th Leg., Ch. 1222, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIESSec. 8119.101. UTILITIES. The district may not impose an impact fee or assessment on the property, equipment, rights-of-way, facilities, or improvements of:(1) an electric utility as defined by Section 31.002, Utilities Code;(2) a gas utility as defined by Section 101.003 or 121.001, Utilities Code;(3) a telecommunications provider as defined by Section 51.002, Utilities Code; or(4) a cable operator as defined by 47 U.S.C. Section 522, as amended.

Added by Acts 2005, 79th Leg., Ch. 1222, Sec. 1, eff. September 1, 2005.

Sec. 8119.102. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR RESOLUTIONS. Subject to the limitations of Section 54.016, Water Code, the district shall comply with all applicable requirements of any ordinance or resolution adopted by a municipality in the corporate limits or extraterritorial jurisdiction of which the district is located, including an ordinance or resolution adopted before September 1, 2005, that consents to the creation of the district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch. 1222, Sec. 1, eff. September 1, 2005.

Sec. 8119.103. LIMITATION ON USE OF EMINENT DOMAIN. The district may not exercise the power of eminent domain outside the district boundaries to acquire a site for a water treatment plant, water storage facility, wastewater treatment plant, or wastewater disposal facility.

Added by Acts 2005, 79th Leg., Ch. 1222, Sec. 1, eff. September 1, 2005.



CHAPTER 8120. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 101

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8120. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 101SUBCHAPTER A. GENERAL PROVISIONSSec. 8120.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Montgomery County Municipal Utility District No. 101.

Added by Acts 2005, 79th Leg., Ch. 1028, Sec. 1, eff. September 1, 2005.

Sec. 8120.002. NATURE OF DISTRICT. The district is a municipal utility district in Montgomery County created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 1028, Sec. 1, eff. September 1, 2005.

Sec. 8120.004. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 2 of the Act creating this chapter.(b) The boundaries and field notes contained in Section 2 of the Act creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect:(1) the organization, existence, or validity of the district;(2) the right of the district to impose taxes;(3) the validity of the district's bonds, notes, or indebtedness; or(4) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch. 1028, Sec. 1, eff. September 1, 2005.

Sec. 8120.005. APPLICABILITY OF OTHER WATER DISTRICTS LAW. Except as otherwise provided by this chapter, Chapters 49 and 54, Water Code, apply to the district.

Added by Acts 2005, 79th Leg., Ch. 1028, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A-1. TEMPORARY PROVISIONSSec. 8120.021. TEMPORARY DIRECTORS. (a) On or after September 1, 2005, a person who owns land in the district may submit a petition to the Texas Commission on Environmental Quality requesting that the commission appoint as temporary directors the five persons named in the petition.(b) The commission shall appoint as temporary directors the five persons named in the first petition received by the commission under Subsection (a).(c) If a temporary director fails to qualify for office or if a vacancy occurs in the office of temporary director, the vacancy shall be filled as provided by Section 49.105, Water Code.(d) Temporary directors serve until the date the directors are elected under Section 8120.023.(e) If permanent directors have not been elected under Section 8120.023 and the terms of the temporary directors have expired, successor temporary directors shall be appointed or reappointed as provided by Subsection (f) to serve terms that expire on the earlier of:(1) the date permanent directors are elected under Section 8120.023; or(2) the fourth anniversary of the date of the appointment or reappointment.(f) If Subsection (e) applies, the owner or owners of a majority of the assessed value of the real property in the district may submit a petition to the commission requesting that the commission appoint as successor temporary directors the five persons named in the petition. The commission shall appoint as successor temporary directors the five persons named in the petition.

Added by Acts 2005, 79th Leg., Ch. 1028, Sec. 1, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1065, Sec. 9, eff. June 19, 2009.

Sec. 8120.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS. As soon as practicable after all the temporary directors have qualified under Section 49.055, Water Code, the temporary directors shall meet at a location in the district agreeable to a majority of the directors. If a location cannot be agreed upon, the meeting shall be at the Montgomery County Courthouse. At the meeting, the temporary directors shall elect officers from among the temporary directors and conduct any other district business.

Added by Acts 2005, 79th Leg., Ch. 1028, Sec. 1, eff. September 1, 2005.

Sec. 8120.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION. (a) The temporary directors shall hold an election to confirm the creation of the district and to elect five directors as provided by Section 49.102, Water Code.(b) Section 41.001(a), Election Code, does not apply to a confirmation and initial directors' election held under this section.

Added by Acts 2005, 79th Leg., Ch. 1028, Sec. 1, eff. September 1, 2005.

Sec. 8120.024. INITIAL ELECTED DIRECTORS; TERMS. The directors elected under Section 8120.023 shall draw lots to determine which two shall serve until the first regularly scheduled election of directors under Section 8120.052 and which three shall serve until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch. 1028, Sec. 1, eff. September 1, 2005.

Sec. 8120.025. FIRST REGULARLY SCHEDULED ELECTION OF DIRECTORS. The board by order may postpone the first election under Section 8120.052 following the confirmation and directors' election held under Section 8120.023 if:(1) the election would otherwise occur not later than the 60th day after the date on which the confirmation election is held; or(2) the board determines that there is not sufficient time to comply with the requirements of law and to order the election.

Added by Acts 2005, 79th Leg., Ch. 1028, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 8120.051. DIRECTORS; TERMS. (a) The district is governed by a board of five directors.(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch. 1028, Sec. 1, eff. September 1, 2005.

Sec. 8120.052. ELECTION OF DIRECTORS. On the uniform election date in May of each even-numbered year, the appropriate number of directors shall be elected.

Added by Acts 2005, 79th Leg., Ch. 1028, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIESSec. 8120.101. UTILITIES. The district may not impose an impact fee or assessment on the property, equipment, rights-of-way, facilities, or improvements of:(1) an electric utility as defined by Section 31.002, Utilities Code;(2) a gas utility as defined by Section 101.003 or 121.001, Utilities Code;(3) a telecommunications provider as defined by Section 51.002, Utilities Code; or(4) a cable operator as defined by 47 U.S.C. Section 522, as amended.

Added by Acts 2005, 79th Leg., Ch. 1028, Sec. 1, eff. September 1, 2005.

Sec. 8120.102. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR RESOLUTIONS. Subject to the limitations of Section 54.016, Water Code, the district shall comply with all applicable requirements of any ordinance or resolution adopted by a municipality in the corporate limits or extraterritorial jurisdiction of which the district is located, including an ordinance or resolution adopted before September 1, 2005, that consents to the creation of the district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch. 1028, Sec. 1, eff. September 1, 2005.

Sec. 8120.103. LIMITATION ON USE OF EMINENT DOMAIN. The district may not exercise the power of eminent domain outside the district boundaries to acquire a site for a water treatment plant, water storage facility, wastewater treatment plant, or wastewater disposal facility.

Added by Acts 2005, 79th Leg., Ch. 1028, Sec. 1, eff. September 1, 2005.



CHAPTER 8121. BEVIL OAKS MUNICIPAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8121. BEVIL OAKS MUNICIPAL UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8121.001. DEFINITION. In this chapter, "district" means

the Bevil Oaks Municipal Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8121.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Jefferson County,

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8121.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8121.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 6, Chapter 621,

Acts of the 63rd Legislature, Regular Session, 1973, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8121.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8121.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8121.102. HEARING NOT REQUIRED FOR EXCLUSION OF TERRITORY.

The board is not required to call or hold a hearing on the

exclusion of land or other property from the district, including

a hearing on the petition of a landowner or other property owner

in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8122. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 177

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8122. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT

NO. 177

For contingent expiration of this chapter, see Sec. 8122.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8122.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Fort Bend County Municipal Utility

District No. 177.

Added by Acts 2005, 79th Leg., Ch.

430, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1166, Sec. 1, eff. September 1, 2005.

Sec. 8122.002. NATURE OF DISTRICT. The district is a municipal

utility district in Fort Bend County created under and essential

to accomplish the purposes of Section 52, Article III, and

Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

430, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1166, Sec. 1, eff. September 1, 2005.

Sec. 8122.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8122.023 before September 1, 2007:

(1) the district is dissolved September 1, 2007, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Fort Bend County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

430, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1166, Sec. 1, eff. September 1, 2005.

Sec. 8122.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch.

430, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1166, Sec. 1, eff. September 1, 2005.

Sec. 8122.005. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapters 49 and 54, Water Code, apply

to the district.

Added by Acts 2005, 79th Leg., Ch.

430, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1166, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8122.025

Sec. 8122.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2005, a person who owns land inside the boundaries of the

district may petition the Texas Commission on Environmental

Quality to appoint as temporary directors the five persons listed

in the petition.

(b) The commission shall appoint as temporary directors the

persons listed in a petition received by the commission under

Subsection (a). If the commission receives more than one

petition, the commission shall appoint the directors listed in

the first petition the commission receives.

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8122.023; or

(2) the date this chapter expires under Section 8122.003.

Added by Acts 2005, 79th Leg., Ch.

430, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1166, Sec. 1, eff. September 1, 2005.

Sec. 8122.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. If a location cannot be agreed upon,

the meeting shall be at the Fort Bend County Courthouse. At the

meeting, the temporary directors shall elect officers from among

the temporary directors and conduct any other district business.

Added by Acts 2005, 79th Leg., Ch.

430, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1166, Sec. 1, eff. September 1, 2005.

Sec. 8122.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch.

430, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1166, Sec. 1, eff. September 1, 2005.

Sec. 8122.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8122.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 8122.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

430, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1166, Sec. 1, eff. September 1, 2005.

Sec. 8122.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

430, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1166, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8122.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch.

430, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1166, Sec. 1, eff. September 1, 2005.

Sec. 8122.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

430, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1166, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8122.101. GENERAL POWERS. The district has all of the

rights, powers, privileges, authority, functions, and duties

provided by the general law of this state, including Chapters 49

and 54, Water Code, applicable to municipal utility districts

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

430, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1166, Sec. 1, eff. September 1, 2005.

Sec. 8122.102. ROAD PROJECTS. The district may construct,

acquire, improve, maintain, or operate macadamized, graveled, or

paved roads or turnpikes, or improvements in aid of those roads

or turnpikes, inside or outside the district.

Added by Acts 2005, 79th Leg., Ch.

430, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1166, Sec. 1, eff. September 1, 2005.

Sec. 8122.103. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. Subject to the limitations of Section 54.016, Water

Code, the district shall comply with all applicable requirements

of any ordinance or resolution adopted by the city council of the

City of Rosenberg, including an ordinance or resolution adopted

before September 1, 2005, that consents to the creation of the

district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch.

430, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1166, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8122.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8122.201.

Added by Acts 2005, 79th Leg., Ch.

430, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1166, Sec. 1, eff. September 1, 2005.

Sec. 8122.152. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2005, 79th Leg., Ch.

430, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1166, Sec. 1, eff. September 1, 2005.

SUBCHAPTER E. BONDS

Sec. 8122.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of projects under

Sections 8122.101 and 8122.102.

(b) The district may not issue bonds to finance projects

authorized by Section 8122.102 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8122.102 may not exceed one-fourth

of the assessed value of the real property in the district.

(d) Sections 49.181 and 49.182, Water Code, do not apply to a

project undertaken by the district under Section 8122.102 or to

bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch.

430, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1166, Sec. 1, eff. September 1, 2005.



CHAPTER 8123. PARKER CREEK MUNICIPAL UTILITY DISTRICT OF ROCKWALL COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8123. PARKER CREEK MUNICIPAL UTILITY DISTRICT

OF ROCKWALL COUNTY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8123.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Parker Creek Municipal Utility District

of Rockwall County.

Added by Acts 2005, 79th Leg., Ch.

902, Sec. 1, eff. June 17, 2005.

Sec. 8123.002. NATURE OF DISTRICT. The district is a municipal

utility district in Rockwall County created under and essential

to accomplish the purposes of Section 52, Article III, and

Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

902, Sec. 1, eff. June 17, 2005.

Sec. 8123.003. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

902, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8123.102. ROAD PROJECTS. (a) The district may construct,

acquire, improve, maintain, or operate paved roads and

enhancements or improvements to those roads in or adjacent to the

district.

(b) A road project authorized by this section must meet or

exceed all applicable construction standards mutually agreed upon

by the district and any municipality in whose corporate

boundaries or extraterritorial jurisdiction the district is

located.

(c) The district may contract for a road project in the manner

provided by Subchapter I, Chapter 49, Water Code.

(d) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by ordinance or

resolution. If the district is located outside the

extraterritorial jurisdiction of a municipality, the district may

not undertake a road project unless each county in which the

district is located consents by ordinance or resolution.

Added by Acts 2005, 79th Leg., Ch.

902, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1349, Sec. 2, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL POWERS

Sec. 8123.151. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds in accordance with Chapters 49

and 54, Water Code, and to finance the construction, operation,

or maintenance of a project under Section 8123.102.

(b) District bonds or other obligations are payable wholly or

partly from ad valorem taxes, impact fees, revenue, grants, other

district money, or any combination of those sources of money.

(c) The district may not issue bonds or other obligations

secured wholly or partly by ad valorem taxation to finance

projects authorized by Section 8123.102 unless the issuance is

approved by a vote of a two-thirds majority of district voters

voting at an election called for that purpose.

(d) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8123.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2005, 79th Leg., Ch.

902, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1349, Sec. 3, eff. June 15, 2007.

Sec. 8123.152. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of and interest on bonds issued under

Section 8123.151.

Added by Acts 2005, 79th Leg., Ch.

902, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1349, Sec. 4, eff. June 15, 2007.

Sec. 8123.153. OPERATION AND MAINTENANCE TAX. The district may

impose a tax for any district operation and maintenance purpose

in the manner provided by Section 49.107, Water Code.

Added by Acts 2005, 79th Leg., Ch.

902, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1349, Sec. 5, eff. June 15, 2007.



CHAPTER 8124. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 460

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8124. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT

NO. 460

For contingent expiration of this chapter, see Sec. 8124.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8124.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Harris County Municipal Utility

District No. 460.

Added by Acts 2005, 79th Leg., Ch.

463, Sec. 1, eff. September 1, 2005.

Sec. 8124.002. NATURE OF DISTRICT. The district is a municipal

utility district in Harris County created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2005, 79th Leg., Ch.

463, Sec. 1, eff. September 1, 2005.

Sec. 8124.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8124.023 before September 1, 2007:

(1) the district is dissolved September 1, 2007, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Harris County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

463, Sec. 1, eff. September 1, 2005.

Sec. 8124.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch.

463, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8124.025

Sec. 8124.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2005, a person who owns land in the district may submit a

petition to the Texas Commission on Environmental Quality

requesting that the commission appoint as temporary directors the

five persons named in the petition.

(b) The commission shall appoint as temporary directors the five

persons named in the first petition received by the commission

under Subsection (a).

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8124.023; or

(2) the date this chapter expires under Section 8124.003.

Added by Acts 2005, 79th Leg., Ch.

463, Sec. 1, eff. September 1, 2005.

Sec. 8124.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. If a location cannot be agreed upon,

the meeting shall be at the Harris County Courthouse. At the

meeting, the temporary directors shall elect officers from among

the temporary directors and conduct any other district business.

Added by Acts 2005, 79th Leg., Ch.

463, Sec. 1, eff. September 1, 2005.

Sec. 8124.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch.

463, Sec. 1, eff. September 1, 2005.

Sec. 8124.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8124.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 8124.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

463, Sec. 1, eff. September 1, 2005.

Sec. 8124.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

463, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8124.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch.

463, Sec. 1, eff. September 1, 2005.

Sec. 8124.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

463, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8124.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

463, Sec. 1, eff. September 1, 2005.

Sec. 8124.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulatory

ordinances of the municipality or county in whose jurisdiction

the district is located.

(c) The district may not undertake a road project unless each

municipality or county in whose jurisdiction the district is

located consents by ordinance or resolution.

Added by Acts 2005, 79th Leg., Ch.

463, Sec. 1, eff. September 1, 2005.

Sec. 8124.103. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. Subject to the limitations of Section 54.016, Water

Code, the district shall comply with all applicable requirements

of any ordinance or resolution adopted by the city council of the

City of Houston, including an ordinance or resolution adopted

before September 1, 2005, that consents to the creation of the

district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch.

463, Sec. 1, eff. September 1, 2005.

Sec. 8124.104. LIMITATION ON USE OF EMINENT DOMAIN. The

district may exercise the power of eminent domain outside the

district only to acquire an easement necessary for a pipeline

that serves the district.

Added by Acts 2005, 79th Leg., Ch.

463, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8124.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8124.201.

Added by Acts 2005, 79th Leg., Ch.

463, Sec. 1, eff. September 1, 2005.

SUBCHAPTER E. BONDS

Sec. 8124.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of projects under

Sections 8124.101 and 8124.102.

(b) The district may not issue bonds to finance projects

authorized by Section 8124.102 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8124.102 may not exceed one-fourth

of the assessed value of the real property in the district.

(d) Sections 49.181 and 49.182, Water Code, do not apply to a

project undertaken by the district under Section 8124.102 or to

bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch.

463, Sec. 1, eff. September 1, 2005.



CHAPTER 8125. THE LAKES FRESH WATER SUPPLY DISTRICT OF DENTON COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8125. THE LAKES FRESH WATER SUPPLY

DISTRICT OF DENTON COUNTY

For contingent expiration of this chapter, see Sec. 8125.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8125.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means The Lakes Fresh Water Supply District of

Denton County.

Added by Acts 2005, 79th Leg., Ch.

1167, Sec. 1, eff. June 18, 2005.

Sec. 8125.002. NATURE OF DISTRICT. The district is a fresh

water supply district in Denton County created under and

essential to accomplish the purposes of Section 52, Article III,

and Section 59, Article XVI, Texas Constitution. The district is

created to serve a public use and benefit.

Added by Acts 2005, 79th Leg., Ch.

1167, Sec. 1, eff. June 18, 2005.

Sec. 8125.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8125.023 before September 1, 2007:

(1) the district is dissolved September 1, 2007, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Denton County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

1167, Sec. 1, eff. June 18, 2005.

Sec. 8125.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes; or

(3) the legality or operation of the board.

Added by Acts 2005, 79th Leg., Ch.

1167, Sec. 1, eff. June 18, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8125.025

Sec. 8125.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Andrea Adcock;

(2) Chad Breaux;

(3) Brian Bryce, Jr.;

(4) Traci Pichon; and

(5) Crystal Taylor.

(b) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than three

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

persons to fill all vacancies on the board.

(c) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8125.023; or

(2) the date this chapter expires under Section 8125.003.

Added by Acts 2005, 79th Leg., Ch.

1167, Sec. 1, eff. June 18, 2005.

Sec. 8125.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall convene the organizational meeting of the

district at a location in the district agreeable to a majority of

the directors. If a location cannot be agreed upon, the

organizational meeting shall be at the Denton County Courthouse.

Added by Acts 2005, 79th Leg., Ch.

1167, Sec. 1, eff. June 18, 2005.

Sec. 8125.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch.

1167, Sec. 1, eff. June 18, 2005.

Sec. 8125.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8125.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 8125.053 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

1167, Sec. 1, eff. June 18, 2005.

Sec. 8125.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

1167, Sec. 1, eff. June 18, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8125.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch.

1167, Sec. 1, eff. June 18, 2005.

Sec. 8125.052. QUALIFICATIONS. Directors must meet only the

qualifications for directors provided by Chapters 49 and 54,

Water Code.

Added by Acts 2005, 79th Leg., Ch.

1167, Sec. 1, eff. June 18, 2005.

Sec. 8125.053. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

1167, Sec. 1, eff. June 18, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8125.101. MUNICIPAL UTILITY DISTRICT AND FRESH WATER SUPPLY

DISTRICT POWERS AND DUTIES. (a) Except as provided by

Subsections (b) and (c), the district has the powers and duties

provided by the general law of this state, including Chapters 49,

53, and 54, Water Code, applicable to municipal utility districts

and fresh water supply districts created under Section 59,

Article XVI, Texas Constitution.

(b) Sections 53.029(b), 53.030-53.034, and 53.040-53.043, Water

Code, do not apply to the district.

(c) If a provision of Chapter 53, Water Code, is in conflict or

inconsistent with this chapter or Chapter 54, Water Code, this

chapter and Chapter 54, Water Code, prevail.

Added by Acts 2005, 79th Leg., Ch.

1167, Sec. 1, eff. June 18, 2005.

Sec. 8125.102. ROAD PROJECTS. (a) The district may construct,

acquire, improve, maintain, or operate macadamized, graveled, or

paved roads or turnpikes, or improvements in aid of those roads

or turnpikes, inside or outside the district.

(b) A project authorized by this section must meet only the

construction standards adopted by the North Central Texas Council

of Governments, or its successor agency.

Added by Acts 2005, 79th Leg., Ch.

1167, Sec. 1, eff. June 18, 2005.

Sec. 8125.103. ROAD CONTRACTS. The district may contract for a

road project in the same manner as provided by Subchapter I,

Chapter 49, Water Code.

Added by Acts 2005, 79th Leg., Ch.

1167, Sec. 1, eff. June 18, 2005.

Sec. 8125.104. WATER CONTROL AND STORAGE PROJECTS. (a) The

district may construct, acquire, improve, enlarge, extend,

repair, or maintain dams, levees, walls, dikes, embankments,

canals, reservoirs, lakes, or other improvements as necessary to

control, store, or preserve water in the district for any useful

purpose.

(b) The district may overflow and inundate district lands and

other district property in the district.

(c) A project authorized by this section is subject to all

applicable permitting and regulatory requirements.

Added by Acts 2005, 79th Leg., Ch.

1167, Sec. 1, eff. June 18, 2005.

Sec. 8125.105. CERTIFICATE OF CONVENIENCE AND NECESSITY. (a)

The district may pay out of bond proceeds or other available

district money all expenses, including legal, engineering, and

other fees, related to obtaining a new certificate of convenience

and necessity under Chapter 13, Water Code, authorizing the

district to provide retail water or sewer service inside or

outside the district.

(b) The district may pay out of bond proceeds or other available

district money all expenses, including the purchase price,

related to acquiring certificate of convenience and necessity

rights from another retail public utility to allow the district

to provide retail water or sewer service in the district.

Added by Acts 2005, 79th Leg., Ch.

1167, Sec. 1, eff. June 18, 2005.

Sec. 8125.106. CONTRACT WITH POLITICAL SUBDIVISION FOR WATER OR

SEWER SERVICES. (a) The district may enter into a contract to

allow a political subdivision to provide retail water or sewer

service in the district. The contract may contain terms the

board considers desirable, fair, and advantageous to the

district.

(b) The contract may provide that the district will construct or

acquire and convey or lease to the political subdivision a water

supply or treatment system, a water distribution system, or a

sanitary sewage collection or treatment system, as necessary to

provide water or sewer service in the district.

(c) The district may use bond proceeds or other available

district money to pay for its obligations and for services and

facilities provided under the contract.

(d) If the contract requires the district to make payments from

taxes other than operation and maintenance taxes, the contract is

subject to Section 49.108, Water Code.

Added by Acts 2005, 79th Leg., Ch.

1167, Sec. 1, eff. June 18, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8125.151. OPERATION AND MAINTENANCE TAX. (a) The district

may impose a tax for any district operation and maintenance

purpose in the manner provided by Section 49.107, Water Code.

(b) Section 49.107(f), Water Code, does not apply to

reimbursements for projects constructed or acquired under Section

8125.102.

Added by Acts 2005, 79th Leg., Ch.

1167, Sec. 1, eff. June 18, 2005.

Sec. 8125.152. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of and interest on bonds issued under

Section 8125.201.

Added by Acts 2005, 79th Leg., Ch.

1167, Sec. 1, eff. June 18, 2005.

Sec. 8125.153. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code;

(4) a cable operator as defined by 47 U.S.C. Section 522; or

(5) a person who provides to the public advanced

telecommunications services.

Added by Acts 2005, 79th Leg., Ch.

1167, Sec. 1, eff. June 18, 2005.

SUBCHAPTER E. BONDS

Sec. 8125.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS;

TAX. (a) The district may issue bonds or other obligations as

provided by Chapters 49, 53, and 54, Water Code, and to finance:

(1) the construction, maintenance, or operation of projects

under Section 8125.102 or 8125.104; or

(2) the district's contractual obligations under Section

8125.106.

(b) The district may not issue bonds or other obligations

secured in whole or in part by ad valorem taxation to finance

projects authorized by Section 8125.102 unless the issuance is

approved by a vote of a two-thirds majority of the voters of the

district voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8125.102 may not exceed one-fourth

of the assessed value of the real property in the district.

(d) Sections 49.181 and 49.182, Water Code, do not apply to a

project undertaken by the district under Section 8125.102 or to

bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch.

1167, Sec. 1, eff. June 18, 2005.



CHAPTER 8126. DENTON COUNTY MUNICIPAL UTILITY DISTRICT NO. 6

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8126. DENTON COUNTY MUNICIPAL UTILITY DISTRICT NO. 6

For contingent expiration of this chapter, see Sec. 8126.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8126.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Denton County Municipal Utility

District No. 6.

Added by Acts 2005, 79th Leg., Ch.

774, Sec. 1, eff. September 1, 2005.

Sec. 8126.002. NATURE OF DISTRICT. The district is a municipal

utility district in Denton County created under and essential to

accomplish the purposes of Section 52, Article III, and Section

59, Article XVI, Texas Constitution. The district is created to

serve a public use and benefit.

Added by Acts 2005, 79th Leg., Ch.

774, Sec. 1, eff. September 1, 2005.

Sec. 8126.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8126.023 before September 1, 2007:

(1) the district is dissolved September 1, 2007, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Denton County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

774, Sec. 1, eff. September 1, 2005.

Sec. 8126.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch.

774, Sec. 1, eff. September 1, 2005.

Sec. 8126.005. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapters 49, 53, and 54, Water Code,

apply to the district.

Added by Acts 2005, 79th Leg., Ch.

774, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8126.025

Sec. 8126.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2005, a person who owns land inside the boundaries of the

district may petition the Texas Commission on Environmental

Quality to appoint as temporary directors the five persons listed

in the petition.

(b) The commission shall appoint as temporary directors the

persons listed in a petition received by the commission under

Subsection (a). If the commission receives more than one

petition, the commission shall appoint the directors listed in

the first petition the commission receives.

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8126.023; or

(2) the date this chapter expires under Section 8126.003.

Added by Acts 2005, 79th Leg., Ch.

774, Sec. 1, eff. September 1, 2005.

Sec. 8126.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. If a location cannot be agreed upon,

the meeting shall be at the Denton County Courthouse. At the

meeting, the temporary directors shall elect officers from among

the temporary directors and conduct any other district business.

Added by Acts 2005, 79th Leg., Ch.

774, Sec. 1, eff. September 1, 2005.

Sec. 8126.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch.

774, Sec. 1, eff. September 1, 2005.

Sec. 8126.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8126.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 8126.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

774, Sec. 1, eff. September 1, 2005.

Sec. 8126.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

774, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8126.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch.

774, Sec. 1, eff. September 1, 2005.

Sec. 8126.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

774, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8126.101. MUNICIPAL UTILITY DISTRICT AND FRESH WATER SUPPLY

DISTRICT POWERS AND DUTIES. (a) Except as provided by

Subsections (b) and (c), the district has the powers and duties

provided by the general law of this state, including Chapters 49,

53, and 54, Water Code, applicable to municipal utility districts

and fresh water supply districts created under Section 52,

Article III, and Section 59, Article XVI, Texas Constitution.

(b) Sections 53.029(b), 53.030-53.034, and 53.040-53.043, Water

Code, do not apply to the district.

(c) If a provision of Chapter 53, Water Code, is in conflict or

inconsistent with this chapter or Chapter 54, Water Code, this

chapter and Chapter 54, Water Code, prevail.

Added by Acts 2005, 79th Leg., Ch.

774, Sec. 1, eff. September 1, 2005.

Sec. 8126.102. ROAD PROJECTS. (a) The district may construct,

acquire, improve, maintain, or operate macadamized, graveled, or

paved roads or turnpikes, or improvements in aid of those roads

or turnpikes, inside or outside the district.

(b) A project authorized by this section must meet only the

construction standards adopted by the North Central Texas Council

of Governments, or its successor agency.

Added by Acts 2005, 79th Leg., Ch.

774, Sec. 1, eff. September 1, 2005.

Sec. 8126.103. ROAD CONTRACTS. The district may contract for a

road project in the same manner as provided by Subchapter I,

Chapter 49, Water Code.

Added by Acts 2005, 79th Leg., Ch.

774, Sec. 1, eff. September 1, 2005.

Sec. 8126.104. CERTIFICATE OF CONVENIENCE AND NECESSITY. (a)

The district may pay out of bond proceeds or other available

district money all expenses, including legal, engineering, and

other fees, related to obtaining a new certificate of convenience

and necessity under Chapter 13, Water Code, authorizing the

district to provide retail water or sewer service inside or

outside the district.

(b) The district may pay out of bond proceeds or other available

district money all expenses, including the purchase price,

related to acquiring certificate of convenience and necessity

rights from another retail public utility to allow the district

to provide retail water or sewer service in the district.

Added by Acts 2005, 79th Leg., Ch.

774, Sec. 1, eff. September 1, 2005.

Sec. 8126.105. CONTRACT WITH POLITICAL SUBDIVISION FOR WATER OR

SEWER SERVICES. (a) The district may enter into a contract to

allow a political subdivision to provide retail water or sewer

service in the district. The contract may contain terms the

board considers desirable, fair, and advantageous to the

district.

(b) The contract may provide that the district will construct or

acquire and convey or lease to the political subdivision a water

supply or treatment system, a water distribution system, or a

sanitary sewage collection or treatment system, as necessary to

provide water or sewer service in the district.

(c) The district may use bond proceeds or other available

district money to pay for its obligations and for services and

facilities provided under the contract.

(d) If the contract requires the district to make payments from

taxes other than operation and maintenance taxes, the contract is

subject to Section 49.108, Water Code.

Added by Acts 2005, 79th Leg., Ch.

774, Sec. 1, eff. September 1, 2005.

Sec. 8126.106. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. Subject to the limitations of Section 54.016, Water

Code, the district shall comply with all applicable requirements

of any ordinance or resolution adopted by the city council of the

City of Aubrey, including an ordinance or resolution adopted

before September 1, 2005, that consents to the creation of the

district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch.

774, Sec. 1, eff. September 1, 2005.

Sec. 8126.107. DIVISION OF DISTRICT. (a) The district may be

divided into two new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) The division procedure is prescribed by Sections 53.030

through 53.041, Water Code.

(c) Any new district created by the division of the district has

all the powers and duties of the district.

(d) Any new district created by the division of the district may

not contain any land outside the area described by Section 2,

Chapter 774, Acts of the 79th Legislature, Regular Session, 2005.

Added by Acts 2007, 80th Leg., R.S., Ch.

1239, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8126.151. OPERATION AND MAINTENANCE TAX. (a) The district

may impose a tax for any district operation and maintenance

purpose in the manner provided by Section 49.107, Water Code.

(b) Section 49.107(f), Water Code, does not apply to

reimbursements for projects constructed or acquired under Section

8126.102.

Added by Acts 2005, 79th Leg., Ch.

774, Sec. 1, eff. September 1, 2005.

Sec. 8126.152. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8126.201.

Added by Acts 2005, 79th Leg., Ch.

774, Sec. 1, eff. September 1, 2005.

Sec. 8126.153. TAX FOR CONTRACTUAL OBLIGATIONS. The district

may impose a tax to pay for the district's contractual

obligations under Section 8126.103.

Added by Acts 2005, 79th Leg., Ch.

774, Sec. 1, eff. September 1, 2005.

Sec. 8126.154. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code;

(4) a cable operator as defined by 47 U.S.C. Section 522; or

(5) a person who provides to the public advanced

telecommunications services.

Added by Acts 2005, 79th Leg., Ch.

774, Sec. 1, eff. September 1, 2005.

SUBCHAPTER E. BONDS

Sec. 8126.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of projects under

Sections 8126.101 and 8126.102.

(b) The district may not issue bonds to finance projects under

Section 8126.102 unless the issuance is approved by a vote of a

two-thirds majority of the voters of the district voting at an

election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8126.102 may not exceed one-fourth

of the assessed value of the real property in the district.

(d) Sections 49.181, 49.182, and 50.107, Water Code, do not

apply to a project undertaken by the district under Section

8126.102 or to bonds issued by the district to finance the

project.

Added by Acts 2005, 79th Leg., Ch.

774, Sec. 1, eff. September 1, 2005.



CHAPTER 8127. BILMA PUBLIC UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8127. BILMA PUBLIC UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8127.001. DEFINITION. In this chapter, "district" means

the Bilma Public Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8127.002. NATURE OF DISTRICT. Notwithstanding provisions

of the general laws relating to consent by political subdivisions

for the creation of conservation and reclamation districts, the

district is a conservation and reclamation district in Harris

County created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8127.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8127.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 559,

Acts of the 62nd Legislature, Regular Session, 1971 (Article

8280-512, Vernon's Texas Civil Statutes), as that territory may

have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8127.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8127.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8128. SCHERTZ MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8128. SCHERTZ MUNICIPAL UTILITY DISTRICT NO. 1

For contingent expiration of this chapter, see Sec. 8128.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8128.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Schertz Municipal Utility District No.

1.

Added by Acts 2005, 79th Leg., Ch.

445, Sec. 1, eff. September 1, 2005.

Sec. 8128.002. NATURE OF DISTRICT. The district is a municipal

utility district in Bexar County created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2005, 79th Leg., Ch.

445, Sec. 1, eff. September 1, 2005.

Sec. 8128.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8128.022 before September 1, 2007:

(1) the district is dissolved September 1, 2007, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to the City of Schertz; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

445, Sec. 1, eff. September 1, 2005.

Sec. 8128.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes; or

(3) the legality or operation of the board.

Added by Acts 2005, 79th Leg., Ch.

445, Sec. 1, eff. September 1, 2005.

Sec. 8128.005. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapters 30, 49, and 54, Water Code,

apply to the district.

Added by Acts 2005, 79th Leg., Ch.

445, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8128.024

Sec. 8128.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Bill K. Benton;

(2) Gina L. Fann;

(3) Christopher K. Price;

(4) Barbara Boyer Simpson; and

(5) Suzette M. Smith.

(b) Temporary directors of the district are not required to own

land in or be residents of the district.

(c) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than three

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

persons to fill all vacancies on the board.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8128.022; or

(2) the date this chapter expires under Section 8128.003.

Added by Acts 2005, 79th Leg., Ch.

445, Sec. 1, eff. September 1, 2005.

Sec. 8128.022. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

(a) The temporary directors shall hold an election to confirm

the creation of the district and to elect five initial directors

as provided by Section 49.102, Water Code.

(b) At the confirmation and initial directors' election the

board may submit to the voters a proposition to authorize:

(1) an issuance of bonds;

(2) a maintenance tax; or

(3) a tax to fund payments required under a contract.

(c) Section 41.001(a), Election Code, does not apply to a

confirmation and initial directors' election held under this

section.

Added by Acts 2005, 79th Leg., Ch.

445, Sec. 1, eff. September 1, 2005.

Sec. 8128.023. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8128.022 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 8128.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

445, Sec. 1, eff. September 1, 2005.

Sec. 8128.024. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

445, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8128.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch.

445, Sec. 1, eff. September 1, 2005.

Sec. 8128.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

445, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. DIVISION OF DISTRICT TO MULTIPLE DISTRICTS

Sec. 8128.101. DIVISION OF DISTRICT; REQUIREMENTS. (a) At any

time before the district issues indebtedness secured by taxes or

net revenues, the district, including any annexed territory, may

be divided into two or more new districts.

(b) A new district created by division of the district must be

at least 100 acres.

(c) The board by resolution may declare an intent to divide the

district. The resolution must:

(1) set the terms of the division, including a plan for the

payment or performance of any outstanding district obligations;

and

(2) contain a metes and bounds description for each new

district.

Added by Acts 2005, 79th Leg., Ch.

445, Sec. 1, eff. September 1, 2005.

Sec. 8128.102. DISTRICT DIVISION BY ELECTION. (a) The board

shall hold an election in the district to determine whether the

district should be divided as proposed under Section 8128.101.

(b) The board shall give notice of the election not later than

the 35th day before the date of the election. The notice must

state:

(1) the date and location of the election; and

(2) the proposition to be voted on.

(c) If a majority of the votes are cast in favor of the

division, the district is divided.

(d) If less than a majority of the votes are cast in favor of

the division, the district may not be divided.

(e) The resulting new districts are separate districts and shall

be governed as separate districts.

Added by Acts 2005, 79th Leg., Ch.

445, Sec. 1, eff. September 1, 2005.

Sec. 8128.103. NOTICE OF DIVISION. Not later than the 30th day

after the date of a division under this subchapter, the district

shall provide written notice of the plan for division to:

(1) the Texas Commission on Environmental Quality;

(2) the attorney general;

(3) the commissioners court of each county in which a new

district is located; and

(4) each municipality having extraterritorial jurisdiction over

territory in a new district.

Added by Acts 2005, 79th Leg., Ch.

445, Sec. 1, eff. September 1, 2005.

Sec. 8128.104. DISTRICT NAMES FOLLOWING DIVISION. The resulting

new districts are assigned consecutive letters to be appended to

the name of the original district.

Added by Acts 2005, 79th Leg., Ch.

445, Sec. 1, eff. September 1, 2005.

Sec. 8128.105. ELECTION OF DIRECTORS OF NEW DISTRICTS. (a) Not

later than the 90th day after the date of an election in favor of

the division of the district, the board shall:

(1) appoint itself as the board of one of the new districts; and

(2) appoint five directors for each of the other new districts.

(b) A director appointed under Subsection (a)(1) serves the term

to which that director was elected in the original district. A

director appointed under Subsection (a)(2):

(1) serves until the election for directors under Subsection

(c); and

(2) is not required to own land in or reside in the district for

which the director is appointed.

(c) On the uniform election date in May of the first

even-numbered year after the year in which the directors are

appointed, an election shall be held to elect five directors in

each district for which directors were appointed under Subsection

(a)(2). Of the five directors elected in each district, the

three directors receiving the greatest number of votes shall

serve until the second regularly scheduled election of directors

under Subsection (d), and the remaining two directors shall serve

until the first regularly scheduled election of directors.

(d) Except as provided by Subsection (c), directors serve

staggered four-year terms. On the uniform election date in May

of each even-numbered year, the appropriate number of directors

shall be elected.

Added by Acts 2005, 79th Leg., Ch.

445, Sec. 1, eff. September 1, 2005.

Sec. 8128.106. CONTINUING POWERS AND OBLIGATIONS OF NEW

DISTRICTS. (a) Each new district may incur and pay debts and

has all powers of the original district created by this chapter.

(b) If the district is divided as provided by this subchapter,

the current obligations and any bond authorizations of the

district are not impaired. Debts shall be paid by revenues or by

taxes or assessments imposed on real property in the district as

if the district had not been divided or by contributions from

each new district as stated in the terms set by the board in the

plan for division.

(c) Any other district obligation shall be divided pro rata

among the new districts on an acreage basis or on other terms

that are satisfactory to the new districts.

Added by Acts 2005, 79th Leg., Ch.

445, Sec. 1, eff. September 1, 2005.

Sec. 8128.107. CONTRACT AUTHORITY OF NEW DISTRICTS. The new

districts may contract with each other for:

(1) water and wastewater services; or

(2) any other matter the boards of the new districts consider

appropriate.

Added by Acts 2005, 79th Leg., Ch.

445, Sec. 1, eff. September 1, 2005.

Sec. 8128.108. BOND ISSUANCE BY NEW DISTRICT. A new district

may issue bonds payable wholly or partially from ad valorem taxes

on the approval of a majority of the residents voting in an

election called and held for that purpose.

Added by Acts 2005, 79th Leg., Ch.

445, Sec. 1, eff. September 1, 2005.

Sec. 8128.109. MAINTENANCE TAX APPROVAL FOR NEW DISTRICT. A new

district may impose a maintenance tax on the approval of a

majority of the residents voting in an election called and held

for that purpose.

Added by Acts 2005, 79th Leg., Ch.

445, Sec. 1, eff. September 1, 2005.



CHAPTER 8129. CITY OF FORT WORTH MUNICIPAL UTILITY DISTRICT NO. 1 OF DENTON COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8129. CITY OF FORT WORTH MUNICIPAL UTILITY DISTRICT

NO. 1 OF DENTON COUNTY

For contingent expiration of this chapter, see Sec. 8129.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8129.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the City of Fort Worth Municipal Utility

District No. 1 of Denton County.

Added by Acts 2005, 79th Leg., Ch.

1330, Sec. 1, eff. September 1, 2005.

Sec. 8129.002. NATURE OF DISTRICT. The district is a municipal

utility district in Denton County created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2005, 79th Leg., Ch.

1330, Sec. 1, eff. September 1, 2005.

Sec. 8129.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8129.024 before September 1, 2009:

(1) the district is dissolved September 1, 2009, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Denton County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2012.

Added by Acts 2005, 79th Leg., Ch.

1330, Sec. 1, eff. September 1, 2005.

Sec. 8129.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch.

1330, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8129.026

Sec. 8129.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2005, a person who owns land in the district may submit a

petition to the Texas Commission on Environmental Quality

requesting that the commission appoint as temporary directors the

five persons named in the petition.

(b) The commission shall appoint as temporary directors the five

persons named in the first petition received by the commission

under Subsection (a).

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8129.024; or

(2) the date this chapter expires under Section 8129.003.

Added by Acts 2005, 79th Leg., Ch.

1330, Sec. 1, eff. September 1, 2005.

Sec. 8129.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. If a location cannot be agreed upon,

the meeting shall be at the Denton County Courthouse. At the

meeting, the temporary directors shall elect officers from among

the temporary directors and conduct any other district business.

Added by Acts 2005, 79th Leg., Ch.

1330, Sec. 1, eff. September 1, 2005.

Sec. 8129.023. CONSENT OF MUNICIPALITY OR COUNTY REQUIRED. (a)

The temporary directors may not hold an election under Section

8129.024 until each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located has adopted

a resolution consenting to the creation of the district.

(b) If the district is located outside the extraterritorial

jurisdiction of a municipality, the temporary directors may not

hold the election until each county in which the district is

located has adopted a resolution consenting to the creation of

the district.

(c) A municipality or county may not adopt a resolution under

this section before the effective date of the Act creating this

chapter.

Added by Acts 2005, 79th Leg., Ch.

1330, Sec. 1, eff. September 1, 2005.

Sec. 8129.024. CONFIRMATION AND INITIAL DIRECTORS' ELECTION. If

each municipality or county has consented to the creation of the

district under Section 8129.023, the temporary directors shall

hold an election to confirm the creation of the district and to

elect five directors as provided by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch.

1330, Sec. 1, eff. September 1, 2005.

Sec. 8129.025. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8129.024 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 8129.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

1330, Sec. 1, eff. September 1, 2005.

Sec. 8129.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2012.

Added by Acts 2005, 79th Leg., Ch.

1330, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8129.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch.

1330, Sec. 1, eff. September 1, 2005.

Sec. 8129.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

1330, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8129.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

1330, Sec. 1, eff. September 1, 2005.

Sec. 8129.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet or exceed all applicable

construction standards, zoning and subdivision requirements, and

regulatory ordinances of each municipality in whose corporate

limits or extraterritorial jurisdiction the district is located.

If the district is located outside the extraterritorial

jurisdiction of a municipality, a road project must meet all

applicable construction standards, zoning and subdivision

requirements, and regulatory ordinances of each county in which

the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by ordinance or

resolution. If the district is located outside the

extraterritorial jurisdiction of a municipality, the district may

not undertake a road project unless each county in which the

district is located consents by ordinance or resolution.

Added by Acts 2005, 79th Leg., Ch.

1330, Sec. 1, eff. September 1, 2005.

Sec. 8129.103. COMPLIANCE WITH MUNICIPAL ORDINANCES OR

RESOLUTIONS. Subject to the limitations of Section 54.016, Water

Code, the district shall comply with all applicable requirements

of any ordinance or resolution adopted by the city council of the

City of Fort Worth.

Added by Acts 2005, 79th Leg., Ch.

1330, Sec. 1, eff. September 1, 2005.

Sec. 8129.104. LIMITATION ON USE OF EMINENT DOMAIN. The

district may exercise the power of eminent domain outside the

district only to acquire an easement necessary for a pipeline

that serves the district.

Added by Acts 2005, 79th Leg., Ch.

1330, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8129.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8129.201.

Added by Acts 2005, 79th Leg., Ch.

1330, Sec. 1, eff. September 1, 2005.

SUBCHAPTER E. BONDS

Sec. 8129.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of projects under

Sections 8129.101 and 8129.102.

(b) The district may not issue bonds to finance projects

authorized by Section 8129.102 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8129.102 may not exceed one-fourth

of the assessed value of the real property in the district.

(d) Sections 49.181 and 49.182, Water Code, do not apply to a

project undertaken by the district under Section 8129.102 or to

bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch.

1330, Sec. 1, eff. September 1, 2005.



CHAPTER 8130. GALVESTON COUNTY MUNICIPAL UTILITY DISTRICT NO. 51

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8130. GALVESTON COUNTY MUNICIPAL UTILITY

DISTRICT NO. 51

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8130.001. DEFINITION. In this chapter, "district" means

the Galveston County Municipal Utility District No. 51.

Added by Acts 2005, 79th Leg., Ch.

456, Sec. 1, eff. September 1, 2005.

Sec. 8130.002. NATURE OF DISTRICT. The district is a municipal

utility district in Galveston County created under and essential

to accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2005, 79th Leg., Ch.

456, Sec. 1, eff. September 1, 2005.

Sec. 8130.003. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, the following laws apply to the

district:

(1) Chapters 49 and 54, Water Code, including Subchapter J,

Chapter 54, Water Code, notwithstanding the limitation on

authorization based on acreage under Section 54.801 of that code;

and

(2) Section 52(b)(3), Article III, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

456, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8130.051. ROAD PROJECTS. (a) The district may construct,

acquire, improve, maintain, or operate macadamized, graveled, or

paved roads or turnpikes, or improvements in aid of those roads

or turnpikes, inside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulatory

ordinances of the municipality or county in whose jurisdiction

the district is located.

(c) The district may not undertake a road project unless each

municipality or county in whose jurisdiction the district is

located consents by ordinance or resolution.

Added by Acts 2005, 79th Leg., Ch.

456, Sec. 1, eff. September 1, 2005.

Sec. 8130.052. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. Subject to the limitations of Section 54.016, Water

Code, the district shall comply with all applicable requirements

of any ordinance or resolution adopted by the city council of the

City of Kemah, including an ordinance or resolution adopted

before September 1, 2005, that consents to the creation of the

district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch.

456, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. GENERAL FINANCIAL PROVISIONS

Sec. 8130.101. TAX TO REPAY BONDS FOR ROAD PROJECTS. The

district may impose a tax to pay the principal of or interest on

bonds issued under Section 8130.151.

Added by Acts 2005, 79th Leg., Ch.

456, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. BONDS

Sec. 8130.151. AUTHORITY TO ISSUE BONDS FOR ROAD PROJECTS. (a)

The district may issue bonds or other obligations as provided by

Chapters 49 and 54, Water Code, to finance the construction,

maintenance, or operation of projects under Section 8130.051.

(b) The district may not issue bonds or other obligations

secured in whole or in part by ad valorem taxation to finance

projects authorized by Section 8130.051 unless the issuance is

approved by a vote of a two-thirds majority of the voters of the

district or of the defined area to be benefited by the project as

provided by Subchapter J, Chapter 54, Water Code, voting at an

election called for that purpose. The simple majority vote

approval required by Section 54.808(a), Water Code, does not

apply to an election under this subsection.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8130.051 may not exceed one-fourth

of the assessed value of the real property in the district or the

defined area, as applicable.

(d) Sections 49.181, 49.182, and 50.107, Water Code, do not

apply to a project undertaken by the district under Section

8130.051 or to bonds issued by the district to finance the

project.

Added by Acts 2005, 79th Leg., Ch.

456, Sec. 1, eff. September 1, 2005.



CHAPTER 8131. GALVESTON COUNTY MUNICIPAL UTILITY DISTRICT NO. 53

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8131. GALVESTON COUNTY MUNICIPAL UTILITY

DISTRICT NO. 53

For contingent expiration of this chapter, see Sec. 8131.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8131.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Galveston County Municipal Utility

District No. 53.

Added by Acts 2005, 79th Leg., Ch.

457, Sec. 1, eff. September 1, 2005.

Sec. 8131.002. NATURE OF DISTRICT. The district is a municipal

utility district in Galveston County created under and essential

to accomplish the purposes of Section 52, Article III, and

Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

457, Sec. 1, eff. September 1, 2005.

Sec. 8131.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8131.023 before September 1, 2009:

(1) the district is dissolved September 1, 2009, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Galveston County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

457, Sec. 1, eff. September 1, 2005.

Sec. 8131.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch.

457, Sec. 1, eff. September 1, 2005.

Sec. 8131.005. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapters 49 and 54, Water Code, apply

to the district.

Added by Acts 2005, 79th Leg., Ch.

457, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8131.025

Sec. 8131.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2005, a person who owns land inside the boundaries of the

proposed district may petition the Texas Commission on

Environmental Quality to appoint as temporary directors the five

persons listed in the petition.

(b) The commission shall appoint as temporary directors the

persons listed in a petition received by the commission under

Subsection (a). If the commission receives more than one

petition, the commission shall appoint the directors listed in

the first petition the commission receives.

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8131.023; or

(2) the date this chapter expires under Section 8131.003.

Added by Acts 2005, 79th Leg., Ch.

457, Sec. 1, eff. September 1, 2005.

Sec. 8131.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. If a location cannot be agreed upon,

the meeting shall be at the Galveston County Courthouse. At the

meeting, the temporary directors shall elect officers from among

the temporary directors and conduct any other district business.

Added by Acts 2005, 79th Leg., Ch.

457, Sec. 1, eff. September 1, 2005.

Sec. 8131.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch.

457, Sec. 1, eff. September 1, 2005.

Sec. 8131.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8131.023 shall draw lots to determine which

two shall serve terms expiring June 1 following the first

regularly scheduled election of directors under Section 8131.052

and which three shall serve until June 1 following the second

regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

457, Sec. 1, eff. September 1, 2005.

Sec. 8131.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

457, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8131.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms that expire June 1

of even-numbered years.

Added by Acts 2005, 79th Leg., Ch.

457, Sec. 1, eff. September 1, 2005.

Sec. 8131.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

457, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8131.101. GENERAL POWERS. The district has all of the

rights, powers, privileges, authority, functions, and duties

provided by the general law of this state, including Chapters 49

and 54, Water Code, applicable to municipal utility districts

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

457, Sec. 1, eff. September 1, 2005.

Sec. 8131.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulatory

ordinances of the municipality or county in whose jurisdiction

the district is located.

(c) The district may not undertake a road project unless each

municipality or county in whose jurisdiction the district is

located consents by ordinance or resolution.

Added by Acts 2005, 79th Leg., Ch.

457, Sec. 1, eff. September 1, 2005.

Sec. 8131.103. LIMITATION ON USE OF EMINENT DOMAIN. The

district may exercise the power of eminent domain outside the

district only to acquire an easement necessary for a pipeline

that serves the district.

Added by Acts 2005, 79th Leg., Ch.

457, Sec. 1, eff. September 1, 2005.

Sec. 8131.104. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. Subject to the limitations of Section 54.016, Water

Code, the district shall comply with all applicable requirements

of any ordinance or resolution adopted by the city council of the

City of Texas City, including an ordinance or resolution adopted

before September 1, 2005, that consents to the creation of the

district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch.

457, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8131.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8131.201.

Added by Acts 2005, 79th Leg., Ch.

457, Sec. 1, eff. September 1, 2005.

Sec. 8131.152. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2005, 79th Leg., Ch.

457, Sec. 1, eff. September 1, 2005.

SUBCHAPTER E. BONDS

Sec. 8131.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of projects under

Sections 8131.101 and 8131.102.

(b) The district may not issue bonds to finance projects

authorized by Section 8131.102 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8131.102 may not exceed one-fourth

of the assessed value of the real property in the district.

(d) Sections 49.181 and 49.182, Water Code, do not apply to a

project undertaken by a district under Section 8131.102 or to

bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch.

457, Sec. 1, eff. September 1, 2005.



CHAPTER 8132. WILLIAMSON COUNTY MUNICIPAL UTILITY DISTRICT NO. 21

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8132. WILLIAMSON COUNTY MUNICIPAL UTILITY DISTRICT NO. 21

For contingent expiration of this chapter, see Sec. 8132.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8132.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Williamson County Municipal Utility

District No. 21.

Added by Acts 2005, 79th Leg., Ch.

1333, Sec. 1, eff. September 1, 2005.

Sec. 8132.002. NATURE OF DISTRICT. The district is a municipal

utility district in Williamson County created under and essential

to accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2005, 79th Leg., Ch.

1333, Sec. 1, eff. September 1, 2005.

Sec. 8132.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8132.023 before September 1, 2013:

(1) the district is dissolved September 1, 2013, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Williamson County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2016.

Added by Acts 2005, 79th Leg., Ch.

1333, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1075, Sec. 1, eff. June 19, 2009.

Sec. 8132.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch.

1333, Sec. 1, eff. September 1, 2005.

Sec. 8132.005. APPLICABILITY OF OTHER WATER DISTRICTS LAW.

Except as otherwise provided by this chapter, Chapters 30, 49,

and 54, Water Code, apply to the district.

Added by Acts 2005, 79th Leg., Ch.

1333, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8132.025

Sec. 8132.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Tommy Cain;

(2) David Crist;

(3) Jeff Henley;

(4) Stanton Meeks; and

(5) Stephen Stilp.

(b) A temporary director is not required to own land in or

reside in the district.

(c) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than three

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

persons to fill all vacancies on the board.

(d) Temporary directors serve until the earlier of:

(1) the date initial directors are elected under Section

8132.023; or

(2) September 1, 2009.

(e) If initial directors have not been elected under Section

8132.023 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (f) to serve terms that expire on the

earlier of:

(1) the date initial directors are elected under Section

8132.023; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(f) If Subsection (e) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2005, 79th Leg., Ch.

1333, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1075, Sec. 2, eff. June 19, 2009.

Sec. 8132.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, a majority of the

temporary directors shall convene the organizational meeting of

the district at a location in the district agreeable to a

majority of the directors.

Added by Acts 2005, 79th Leg., Ch.

1333, Sec. 1, eff. September 1, 2005.

Sec. 8132.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

(a) The temporary directors shall hold an election to confirm

the creation of the district and to elect five directors as

provided by Section 49.102, Water Code. If the creation of the

district is not confirmed at the initial election, the temporary

directors may hold a second election not sooner than the first

anniversary of the initial election.

(b) At the confirmation and initial directors' election the

board may submit to the voters a proposition to authorize:

(1) an issuance of bonds;

(2) a maintenance tax; or

(3) a tax to fund payments required under a contract.

(c) Section 41.001(a), Election Code, does not apply to a

confirmation and initial directors' election held under this

section.

Added by Acts 2005, 79th Leg., Ch.

1333, Sec. 1, eff. September 1, 2005.

Sec. 8132.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8132.023 shall draw lots to determine which

two shall serve terms expiring June 1 following the first

regularly scheduled election of directors under Section 8132.052

and which three shall serve until June 1 following the second

regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

1333, Sec. 1, eff. September 1, 2005.

Sec. 8132.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2016.

Added by Acts 2005, 79th Leg., Ch.

1333, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1075, Sec. 3, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8132.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms that expire June 1

of even-numbered years.

Added by Acts 2005, 79th Leg., Ch.

1333, Sec. 1, eff. September 1, 2005.

Sec. 8132.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

1333, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8132.101. WASTEWATER TREATMENT FACILITY DESIGN APPROVAL.

The district must obtain the approval of the Brazos River

Authority for the design of any district wastewater treatment

facility.

Added by Acts 2005, 79th Leg., Ch.

1333, Sec. 1, eff. September 1, 2005.

Sec. 8132.102. WASTEWATER SERVICE PROVIDERS. Only the Brazos

River Authority or a provider approved by the Brazos River

Authority may provide wastewater service in the district.

Added by Acts 2005, 79th Leg., Ch.

1333, Sec. 1, eff. September 1, 2005.

Sec. 8132.103. COMPLIANCE WITH SEWER SERVICE AGREEMENT. The

district shall comply with the terms and conditions of the

"Agreement Regarding Sewer Service Areas and Customers by and

between Lower Colorado River Authority, Brazos River Authority,

City of Georgetown, City of Liberty Hill and Chisholm Trail

Special Utility District" dated February 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1333, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. ONE-TIME DIVISION OF DISTRICT

Sec. 8132.151. AUTHORITY TO DIVIDE DISTRICT. The district may

be divided into two districts in accordance with this subchapter

after the creation of the district has been confirmed at an

election under Section 8132.023 if:

(1) the district does not have any outstanding debt secured by

district taxes or revenue;

(2) the district has not annexed land or been divided; and

(3) each new district created by the division contains at least

100 acres.

Added by Acts 2009, 81st Leg., R.S., Ch.

1075, Sec. 4, eff. June 19, 2009.

Sec. 8132.152. DIVISION PROCEDURES. (a) The board may consider

a proposal to divide the district on its own motion or on receipt

of a petition to that effect from a district landowner.

(b) The board may adopt a resolution to divide the district into

two districts named Williamson County Municipal Utility District

No. 21-A and Williamson County Municipal Utility District No.

21-B. The resolution must include:

(1) the names of and a metes and bounds description of the

territory of the two new districts; and

(2) the terms and conditions of the division, including a plan

that:

(A) ensures current obligations of the district are not impaired

by providing for the payment or performance of any outstanding

district obligations; and

(B) provides for the assumption of any district obligations

under an agreement with or resolution adopted by a municipality

having jurisdiction over the creation of the district consenting

to the creation of the district, to the extent that the agreement

or resolution:

(i) is applicable;

(ii) is not contrary to any other law or provision of this

chapter; and

(iii) does not impose obligations that limit the district's

powers and authority to issue bonds for any purpose authorized

under this chapter.

(c) Not later than the 30th day after the date the board adopts

a resolution dividing the district, the board shall provide a

copy of the resolution and the names of the temporary directors

of the new districts to:

(1) the Texas Commission on Environmental Quality;

(2) the attorney general;

(3) the Commissioners Court of Williamson County; and

(4) any municipality having extraterritorial jurisdiction over

land in the original district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1075, Sec. 4, eff. June 19, 2009.

Sec. 8132.153. GOVERNING NEW DISTRICTS. (a) The new districts

are separate districts and shall be governed as separate

districts.

(b) Until the 91st day after the date the board adopts a

resolution dividing the district, the board shall continue to act

on behalf of the district to wind up the affairs of the district.

(c) The district directors shall act as temporary directors of

one of the new districts and shall appoint five individuals to

serve as temporary directors of the other new district. A

temporary director is not required to own land in either of the

new districts. A temporary director shall qualify for and assume

office not later than the 90th day after the date the board

adopts a resolution dividing the district.

(d) Temporary directors of a new district serve until the new

district elects initial permanent directors. The election of

directors for each new district shall be held on the next uniform

election date in May of an even-numbered year after the date the

temporary directors take office that allows sufficient time to

comply with the requirements of other law.

(e) The initial permanent directors elected at an election held

under Subsection (d) serve staggered terms determined in the

manner provided for directors of the original district under

Section 8132.024.

Added by Acts 2009, 81st Leg., R.S., Ch.

1075, Sec. 4, eff. June 19, 2009.

Sec. 8132.154. POWERS AND DUTIES OF NEW DISTRICTS. (a) Except

as provided by Subsection (b), each new district created under

this subchapter has the powers and duties of the original

district under this chapter, including the powers and duties

under general law applicable to municipal utility districts that

relate to the imposition of a tax or the issuance of bonds.

(b) A new district does not have the power to divide into new

districts.

(c) A new district shall pay its proportionate share of any

obligations of the original district in accordance with the

resolution dividing the district. The new districts may pay

debts of the original district from district contributions or

from the proceeds resulting from the imposition of a tax,

assessments on the land in the district, or district revenue.

(d) A new district may contract with the other new district for

the provision of water or wastewater or regarding any other

matter the boards of directors of the districts consider

appropriate.

Added by Acts 2009, 81st Leg., R.S., Ch.

1075, Sec. 4, eff. June 19, 2009.



CHAPTER 8133. WILLIAMSON COUNTY MUNICIPAL UTILITY DISTRICT NO. 16

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8133. WILLIAMSON COUNTY MUNICIPAL UTILITY DISTRICT NO. 16

For contingent expiration of this chapter, see Sec. 8133.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8133.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Williamson County Municipal Utility

District No. 16.

Added by Acts 2005, 79th Leg., Ch.

1332, Sec. 1, eff. September 1, 2005.

Sec. 8133.002. NATURE OF DISTRICT. The district is a municipal

utility district in Williamson County created under and essential

to accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2005, 79th Leg., Ch.

1332, Sec. 1, eff. September 1, 2005.

Sec. 8133.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8133.023 before September 1, 2009:

(1) the district is dissolved September 1, 2009, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Williamson County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2012.

Added by Acts 2005, 79th Leg., Ch.

1332, Sec. 1, eff. September 1, 2005.

Sec. 8133.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes; or

(3) the legality or operation of the board.

Added by Acts 2005, 79th Leg., Ch.

1332, Sec. 1, eff. September 1, 2005.

Sec. 8133.005. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapters 30, 49, and 54, Water Code,

apply to the district.

Added by Acts 2005, 79th Leg., Ch.

1332, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8133.025

Sec. 8133.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Glynn D. Buie;

(2) Jim Caskey;

(3) James A. Davidson, Jr.;

(4) John W. Stewart; and

(5) Tom W. Swinbank.

(b) Temporary directors of the district are not required to own

land in or be residents of the district.

(c) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than three

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

persons to fill all vacancies on the board.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8133.023; or

(2) the date this chapter expires under Section 8133.003.

Added by Acts 2005, 79th Leg., Ch.

1332, Sec. 1, eff. September 1, 2005.

Sec. 8133.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, a majority of the

temporary directors shall convene the organizational meeting of

the district at a location in the district agreeable to a

majority of the directors. If a location cannot be agreed upon,

the organizational meeting shall be at the Williamson County

Courthouse.

Added by Acts 2005, 79th Leg., Ch.

1332, Sec. 1, eff. September 1, 2005.

Sec. 8133.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

(a) The temporary directors shall hold an election to confirm

the creation of the district and to elect five initial directors

as provided by Section 49.102, Water Code. If the creation of

the district is not confirmed at the initial election, the

temporary directors may hold a second election not sooner than

the first anniversary of the initial election.

(b) At the confirmation and initial directors' election the

board may submit to the voters a proposition to authorize:

(1) an issuance of bonds;

(2) a maintenance tax; or

(3) a tax to fund payments required under a contract.

(c) Section 41.001(a), Election Code, does not apply to a

confirmation and initial directors' election held under this

section.

Added by Acts 2005, 79th Leg., Ch.

1332, Sec. 1, eff. September 1, 2005.

Sec. 8133.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8133.023 shall draw lots to determine which

two shall serve terms expiring June 1 following the first

regularly scheduled election of directors under Section 8133.052

and which three shall serve until June 1 following the second

regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

1332, Sec. 1, eff. September 1, 2005.

Sec. 8133.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2012.

Added by Acts 2005, 79th Leg., Ch.

1332, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8133.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms that expire June 1

of even-numbered years.

Added by Acts 2005, 79th Leg., Ch.

1332, Sec. 1, eff. September 1, 2005.

Sec. 8133.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

1332, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8133.101. WASTEWATER TREATMENT FACILITY DESIGN APPROVAL.

The district must obtain the approval of the Brazos River

Authority for the design of any district wastewater treatment

facility.

Added by Acts 2005, 79th Leg., Ch.

1332, Sec. 1, eff. September 1, 2005.

Sec. 8133.102. WASTEWATER SERVICE PROVIDERS. Only the Brazos

River Authority or a provider approved by the Brazos River

Authority may provide wastewater service in the district.

Added by Acts 2005, 79th Leg., Ch.

1332, Sec. 1, eff. September 1, 2005.

Sec. 8133.103. COMPLIANCE WITH SEWER SERVICE AGREEMENT. The

district shall comply with the terms and conditions of the

"Agreement Regarding Sewer Service Areas and Customers by and

between Lower Colorado River Authority, Brazos River Authority,

City of Georgetown, City of Liberty Hill and Chisholm Trail

Special Utility District" dated February 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

1332, Sec. 1, eff. September 1, 2005.



CHAPTER 8134. WILLIAMSON COUNTY MUNICIPAL UTILITY DISTRICT NO. 19

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8134. WILLIAMSON COUNTY MUNICIPAL UTILITY DISTRICT NO. 19

For contingent expiration of this chapter, see Sec. 8134.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8134.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Williamson County Municipal Utility

District No. 19.

Added by Acts 2005, 79th Leg., Ch.

1328, Sec. 1, eff. September 1, 2005.

Sec. 8134.002. NATURE OF DISTRICT. The district is a municipal

utility district in Williamson County created under and essential

to accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2005, 79th Leg., Ch.

1328, Sec. 1, eff. September 1, 2005.

Sec. 8134.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8134.023 before September 1, 2009:

(1) the district is dissolved September 1, 2009, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Williamson County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2012.

Added by Acts 2005, 79th Leg., Ch.

1328, Sec. 1, eff. September 1, 2005.

Sec. 8134.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes; or

(3) the legality or operation of the board.

Added by Acts 2005, 79th Leg., Ch.

1328, Sec. 1, eff. September 1, 2005.

Sec. 8134.005. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapters 30, 49, and 54, Water Code,

apply to the district.

Added by Acts 2005, 79th Leg., Ch.

1328, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8134.025

Sec. 8134.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Aubrey Richard Hightower;

(2) Eddie W. Karam;

(3) Shelley Ledyard;

(4) Brian Lott; and

(5) Joe W. McDaniel.

(b) A temporary director is not required to own land in or

reside in the district.

(c) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than three

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

persons to fill all vacancies on the board.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8134.023; or

(2) the date this chapter expires under Section 8134.003.

Added by Acts 2005, 79th Leg., Ch.

1328, Sec. 1, eff. September 1, 2005.

Sec. 8134.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, a majority of the

temporary directors shall convene the organizational meeting of

the district at a location in the district agreeable to a

majority of the directors.

Added by Acts 2005, 79th Leg., Ch.

1328, Sec. 1, eff. September 1, 2005.

Sec. 8134.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

(a) The temporary directors shall hold an election to confirm

the creation of the district and to elect five directors as

provided by Section 49.102, Water Code. If the creation of the

district is not confirmed at the initial election, the temporary

directors may hold a second election not sooner than the first

anniversary of the initial election.

(b) At the confirmation and initial directors' election the

board may submit to the voters a proposition to authorize:

(1) an issuance of bonds;

(2) a maintenance tax; or

(3) a tax to fund payments required under a contract.

(c) Section 41.001(a), Election Code, does not apply to a

confirmation and initial directors' election held under this

section.

Added by Acts 2005, 79th Leg., Ch.

1328, Sec. 1, eff. September 1, 2005.

Sec. 8134.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8134.023 shall draw lots to determine which

two shall serve terms expiring June 1 following the first

regularly scheduled election of directors under Section 8134.052

and which three shall serve until June 1 following the second

regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

1328, Sec. 1, eff. September 1, 2005.

Sec. 8134.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2012.

Added by Acts 2005, 79th Leg., Ch.

1328, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8134.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms that expire June 1

of even-numbered years.

Added by Acts 2005, 79th Leg., Ch.

1328, Sec. 1, eff. September 1, 2005.

Sec. 8134.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

1328, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. DIVISION OF DISTRICT INTO MULTIPLE DISTRICTS

Sec. 8134.101. DIVISION OF DISTRICT; PREREQUISITES. (a) At any

time before the district issues indebtedness secured by taxes or

net revenues, the district, including any annexed territory, may

be divided into an original district and one or more new

districts. The board shall determine which portion of the

divided area constitutes the original district.

(b) A district created by division of the original district

under Subsection (a) may further subdivide as determined by the

board of that district.

(c) After a division under Subsection (a) or (b), the original

district and any new district created must be at least 100 acres.

(d) The board by resolution may declare an intent to divide the

district. The resolution must:

(1) set the terms of the division, including a plan for the

payment or performance of any outstanding district obligations;

and

(2) contain a metes and bounds description for each district,

including the modified original district.

(e) Section 42.042, Local Government Code, and Section 54.016,

Water Code, do not apply to the creation of a new district by

division under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

1328, Sec. 1, eff. September 1, 2005.

Sec. 8134.102. DISTRICT DIVISION BY ELECTION. (a) Except as

provided by Section 8134.103, the board shall hold an election in

the district to determine whether the district should be divided

as proposed under Section 8134.101(d).

(b) The board shall give notice of the election not later than

the 20th day before the date of the election. The notice must

state:

(1) the date and location of the election; and

(2) the proposition to be voted on.

(c) If a majority of the votes cast are in favor of the

division, the district is divided.

(d) If less than a majority of the votes cast are in favor of

the division, the district may not be divided.

Added by Acts 2005, 79th Leg., Ch.

1328, Sec. 1, eff. September 1, 2005.

Sec. 8134.103. DISTRICT DIVISION BY CONSENT. (a) The board may

approve and order the division of the district without an

election if the board has received written consent to the

proposed division from all title holders of the land in the

proposed new district or districts as indicated by the tax rolls

of the central appraisal district.

(b) If the board orders the division without an election, the

district is divided as of the date of the order.

Added by Acts 2005, 79th Leg., Ch.

1328, Sec. 1, eff. September 1, 2005.

Sec. 8134.104. NOTICE OF DIVISION. Not later than the 30th day

after the date of a division under this subchapter, the district

shall provide written notice of the plan for division to:

(1) the Texas Commission on Environmental Quality;

(2) the attorney general;

(3) the commissioners court of each county in which a new

district is located; and

(4) any municipality having extraterritorial jurisdiction over

territory in a new district.

Added by Acts 2005, 79th Leg., Ch.

1328, Sec. 1, eff. September 1, 2005.

Sec. 8134.105. DISTRICT NAMES FOLLOWING DIVISION. The area

designated by the board as the original district retains the name

of the original district. The resulting new districts are

assigned consecutive letters to be appended to the name of the

original district.

Added by Acts 2005, 79th Leg., Ch.

1328, Sec. 1, eff. September 1, 2005.

Sec. 8134.106. ELECTION OF DIRECTORS OF NEW DISTRICTS. (a)

After a division under this subchapter, the board shall continue

to act as the board of the original district.

(b) Not later than the 90th day after the date of the division,

the board shall appoint five directors for each of the new

districts. A person appointed under this subsection is not

required to own land in or reside in the district for which the

person is appointed.

(c) Directors of the original district serve the staggered terms

to which they were elected before the division. Directors

appointed under Subsection (b) serve until June 1 following the

election for directors under Subsection (d).

(d) On the uniform election date in May of the first

even-numbered year after the year in which the directors are

appointed, an election shall be held to elect five directors in

each district for which directors were appointed under Subsection

(b). Of the five directors elected in each district, the three

directors receiving the greatest number of votes shall serve

terms expiring June 1 following the second regularly scheduled

election of directors under Subsection (e), and the remaining two

directors shall serve terms expiring June 1 following the first

regularly scheduled election of directors.

(e) Except as provided by Subsection (d), directors serve

staggered four-year terms. On the uniform election date in May

of each even-numbered year, the appropriate number of directors

shall be elected.

Added by Acts 2005, 79th Leg., Ch.

1328, Sec. 1, eff. September 1, 2005.

Sec. 8134.107. CONTINUING POWERS AND OBLIGATIONS OF NEW

DISTRICTS. (a) Each new district may incur and pay debts and

has all powers of the original district created by this chapter.

(b) If the district is divided as provided by this subchapter,

the current obligations and any bond authorizations of the

district are not impaired. Debts shall be paid by revenues or by

taxes or assessments imposed on real property in the district as

if the district had not been divided or by contributions from

each new district as stated in the terms set by the board in the

plan for division.

(c) Any other district obligation shall be divided pro rata

among the new districts and the original district on an acreage

basis or on other terms that are satisfactory to the new

districts.

Added by Acts 2005, 79th Leg., Ch.

1328, Sec. 1, eff. September 1, 2005.

Sec. 8134.108. CONTRACT AUTHORITY OF NEW DISTRICTS. The new

districts may contract with each other for:

(1) water and wastewater services; or

(2) any other matter the boards of the new districts consider

appropriate.

Added by Acts 2005, 79th Leg., Ch.

1328, Sec. 1, eff. September 1, 2005.

Sec. 8134.109. ANNEXATION BY MUNICIPALITY. A municipality may

annex the original district, or a new district that is created as

a result of a division of the district under Section 8134.102 or

8134.103, only after:

(1) the district has installed at least 90 percent of all works,

improvements, facilities, plants, equipment, and appliances

necessary and adequate to:

(A) provide service to the proposed development within the

district;

(B) accomplish the purposes for which the district was created;

and

(C) exercise the powers provided by general law and this

chapter; or

(2) at least 20 years have elapsed since the creation of the

district was confirmed at an election held under Section

8134.023.

Added by Acts 2005, 79th Leg., Ch.

1328, Sec. 1, eff. September 1, 2005.



CHAPTER 8135. WILLIAMSON COUNTY MUNICIPAL UTILITY DISTRICT NO. 22

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8135. WILLIAMSON COUNTY MUNICIPAL UTILITY DISTRICT NO. 22

For contingent expiration of this chapter, see Sec. 8135.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8135.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Williamson County Municipal Utility

District No. 22.

Added by Acts 2005, 79th Leg., Ch.

464, Sec. 1, eff. September 1, 2005.

Sec. 8135.002. NATURE OF DISTRICT. The district is a municipal

utility district in Williamson County created under and essential

to accomplish the purposes of Sections 52 and 52-a, Article III,

Texas Constitution, and Section 59, Article XVI, Texas

Constitution.

Added by Acts 2005, 79th Leg., Ch.

464, Sec. 1, eff. September 1, 2005.

Sec. 8135.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8135.022 before September 1, 2007:

(1) the district is dissolved September 1, 2007, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Williamson County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

464, Sec. 1, eff. September 1, 2005.

Sec. 8135.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes; or

(3) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch.

464, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8135.024

Sec. 8135.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Doug Snyder;

(2) Kyle Spears;

(3) Samantha Brown;

(4) Kenny Mire; and

(5) Gary Fischer.

(b) Temporary directors of the district are not required to own

land in or be residents of the district.

(c) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than three

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

persons to fill all vacancies on the board.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8135.022; or

(2) the date this chapter expires under Section 8135.003.

Added by Acts 2005, 79th Leg., Ch.

464, Sec. 1, eff. September 1, 2005.

Sec. 8135.022. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

(a) The temporary directors shall hold an election to confirm

the creation of the district and to elect five initial directors

as provided by Section 49.102, Water Code.

(b) At the confirmation and initial directors' election the

board may submit to the voters a proposition to authorize:

(1) an issuance of bonds;

(2) a maintenance tax; or

(3) a tax to fund payments required under a contract.

(c) Section 41.001(a), Election Code, does not apply to a

confirmation and initial directors' election held under this

section.

Added by Acts 2005, 79th Leg., Ch.

464, Sec. 1, eff. September 1, 2005.

Sec. 8135.023. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8135.022 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 8135.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

464, Sec. 1, eff. September 1, 2005.

Sec. 8135.024. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

464, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8135.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch.

464, Sec. 1, eff. September 1, 2005.

Sec. 8135.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

464, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8135.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 30, 49, and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

464, Sec. 1, eff. September 1, 2005.

Sec. 8135.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet or exceed all applicable

construction standards, zoning and subdivision requirements, and

regulatory ordinances of each municipality in whose corporate

limits or extraterritorial jurisdiction the district is located.

If the district is located outside the extraterritorial

jurisdiction of a municipality, a road project must meet all

applicable construction standards, zoning and subdivision

requirements, and regulatory ordinances of each county in which

the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by ordinance or

resolution. If the district is located outside the

extraterritorial jurisdiction of a municipality, the district may

not undertake a road project unless each county in which the

district is located consents by ordinance or resolution.

Added by Acts 2005, 79th Leg., Ch.

464, Sec. 1, eff. September 1, 2005.

Sec. 8135.103. LIMITATION ON USE OF EMINENT DOMAIN. The

district may exercise the power of eminent domain outside the

district only to acquire an easement necessary for a pipeline

that serves the district.

Added by Acts 2005, 79th Leg., Ch.

464, Sec. 1, eff. September 1, 2005.

Sec. 8135.104. COMPLIANCE WITH MUNICIPAL ORDINANCES. The

district is subject to the requirements of municipal ordinances

of the City of Hutto that apply to areas within the

extraterritorial jurisdiction of the City of Hutto, unless the

municipality's governing body waives compliance.

Added by Acts 2005, 79th Leg., Ch.

464, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. DIVISION OF DISTRICT INTO MULTIPLE DISTRICTS

Sec. 8135.151. DIVISION OF DISTRICT; REQUIREMENTS. (a) Subject

to the approval of the City of Hutto, at any time before the

district issues indebtedness secured by taxes or net revenues,

the district, including any annexed territory, may be divided

into two or more new districts.

(b) A new district created by division of the district must be

at least 100 acres.

(c) The board by resolution may declare an intent to divide the

district. The resolution must:

(1) set the terms of the division, including a plan for the

payment or performance of any outstanding district obligations;

and

(2) contain a metes and bounds description for each new

district.

Added by Acts 2005, 79th Leg., Ch.

464, Sec. 1, eff. September 1, 2005.

Sec. 8135.152. DISTRICT DIVISION BY ELECTION. (a) The board

shall hold an election in the district to determine whether the

district should be divided as proposed under Section 8135.151.

(b) The board shall give notice of the election not later than

the 20th day before the date of the election. The notice must

state:

(1) the date and location of the election; and

(2) the proposition to be voted on.

(c) If a majority of the votes are cast in favor of the

division, the district is divided.

(d) If less than a majority of the votes are cast in favor of

the division, the district may not be divided.

(e) The resulting new districts are separate districts and shall

be governed as separate districts.

Added by Acts 2005, 79th Leg., Ch.

464, Sec. 1, eff. September 1, 2005.

Sec. 8135.153. NOTICE OF DIVISION. Not later than the 30th day

after the date of a division under this subchapter, the district

shall provide written notice of the plan for division to:

(1) the Texas Commission on Environmental Quality;

(2) the attorney general;

(3) the commissioners court of each county in which a new

district is located; and

(4) each municipality having extraterritorial jurisdiction over

territory in a new district.

Added by Acts 2005, 79th Leg., Ch.

464, Sec. 1, eff. September 1, 2005.

Sec. 8135.154. DISTRICT NAMES FOLLOWING DIVISION. The resulting

new districts are assigned consecutive letters to be appended to

the name of the original district.

Added by Acts 2005, 79th Leg., Ch.

464, Sec. 1, eff. September 1, 2005.

Sec. 8135.155. ELECTION OF DIRECTORS OF NEW DISTRICTS. (a) Not

later than the 90th day after the date of an election in favor of

the division of the district, the board shall:

(1) appoint itself as the board of one of the new districts; and

(2) appoint five directors for each of the other new districts.

(b) A director appointed under Subsection (a)(1) serves the term

to which that director was elected in the original district. A

director appointed under Subsection (a)(2):

(1) serves until the election for directors under Subsection

(c); and

(2) is not required to own land in or reside in the district for

which the director is appointed.

(c) On the uniform election date in May of the first

even-numbered year after the year in which the directors are

appointed, an election shall be held to elect five directors in

each district for which directors were appointed under Subsection

(a)(2). Of the five directors elected in each district, the

three directors receiving the greatest number of votes shall

serve until the second regularly scheduled election of directors

under Subsection (d), and the remaining two directors shall serve

until the first regularly scheduled election of directors.

(d) Except as provided by Subsection (c), directors serve

staggered four-year terms. On the uniform election date in May

of each even-numbered year, the appropriate number of directors

shall be elected.

Added by Acts 2005, 79th Leg., Ch.

464, Sec. 1, eff. September 1, 2005.

Sec. 8135.156. CONTINUING POWERS AND OBLIGATIONS OF NEW

DISTRICTS. (a) Each new district may incur and pay debts and

has all powers of the original district created by this chapter.

(b) If the district is divided as provided by this subchapter,

the current obligations and any bond authorizations of the

district are not impaired. Debts shall be paid by revenues or by

taxes or assessments imposed on real property in the district as

if the district had not been divided or by contributions from

each new district as stated in the terms set by the board in the

plan for division.

(c) Any other district obligation shall be divided pro rata

among the new districts on an acreage basis or on other terms

that are satisfactory to the new districts.

Added by Acts 2005, 79th Leg., Ch.

464, Sec. 1, eff. September 1, 2005.

Sec. 8135.157. CONTRACT AUTHORITY OF NEW DISTRICTS. The new

districts may contract with each other for:

(1) water and wastewater services; or

(2) any other matter the boards of the new districts consider

appropriate.

Added by Acts 2005, 79th Leg., Ch.

464, Sec. 1, eff. September 1, 2005.

Sec. 8135.158. BOND ISSUANCE BY NEW DISTRICT. A new district

may issue bonds payable wholly or partially from ad valorem taxes

on the approval of a majority of the residents voting in an

election called and held for that purpose.

Added by Acts 2005, 79th Leg., Ch.

464, Sec. 1, eff. September 1, 2005.

Sec. 8135.159. MAINTENANCE TAX APPROVAL FOR NEW DISTRICT. A new

district may impose a maintenance tax on the approval of a

majority of the residents voting in an election called and held

for that purpose.

Added by Acts 2005, 79th Leg., Ch.

464, Sec. 1, eff. September 1, 2005.



CHAPTER 8136. ROCKWALL COUNTY MUNICIPAL UTILITY DISTRICTS NOS. 6, 7, 8, and 9

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8136. ROCKWALL COUNTY MUNICIPAL UTILITY DISTRICTS

NOS. 6, 7, 8, and 9

For contingent expiration of this chapter, see Sec. 8136.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8136.001. DEFINITIONS. In this chapter:

(1) "Board" or "boards" means, as appropriate, the board of

directors of one or all of the districts.

(2) "Director" means a member of the board.

(3) "District" or "districts" means, as appropriate, one or all

of the Rockwall County Municipal Utility Districts Nos. 6, 7, 8,

and 9.

Added by Acts 2005, 79th Leg., Ch.

455, Sec. 1, eff. June 17, 2005.

Sec. 8136.002. NATURE OF DISTRICT. Each district is a municipal

utility district in Rockwall County created under and essential

to accomplish the purposes of Section 52, Article III, and

Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

455, Sec. 1, eff. June 17, 2005.

Sec. 8136.003. CONFIRMATION ELECTION REQUIRED. If the creation

of a district is not confirmed at a confirmation election held

under Section 8136.023 before September 1, 2007:

(1) the district is dissolved September 1, 2007, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Rockwall County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) the provisions of this chapter relating to that district

expire September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

455, Sec. 1, eff. June 17, 2005.

Sec. 8136.004. INITIAL DISTRICT TERRITORY. (a) Each district

is initially composed of the territory described by Section 2 of

the Act creating this chapter.

(b) The boundaries and field notes of each district, as

described in Section 2 of the Act creating this chapter, form a

closure. A mistake made in the field notes or in copying the

field notes in the legislative process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes; or

(3) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch.

455, Sec. 1, eff. June 17, 2005.

Sec. 8136.005. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapters 49 and 54, Water Code, apply

to the districts.

Added by Acts 2005, 79th Leg., Ch.

455, Sec. 1, eff. June 17, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8136.025

Sec. 8136.021. TEMPORARY DIRECTORS. (a) The temporary board of

each district consists of the following persons:

(1) Rockwall County Municipal Utility District No. 6:

(A) Sherry Kent Skinner;

(B) Chris Smith;

(C) Jill Thrasher;

(D) Kevin B. Tucker; and

(E) Berry Watts;

(2) Rockwall County Municipal Utility District No. 7:

(A) Larry Christensen;

(B) Martha Ann Cook;

(C) Terry Jones;

(D) Sandy Sinks; and

(E) Michael W. Skinner;

(3) Rockwall County Municipal Utility District No. 8:

(A) David M. Cook, Sr.;

(B) Lisa Gheen;

(C) Linda Nelson;

(D) Charles Sinks II (Chuck); and

(E) Karen D. Wilson; and

(4) Rockwall County Municipal Utility District No. 9:

(A) Nicholas Helge;

(B) Thaddeus James Parker (Thad);

(C) Jennifer Lynne Clark;

(D) Michael Joseph McCrea, Jr. (Mike); and

(E) Andrea Brandon Roland.

(b) If a temporary director fails to qualify for office, the

remaining temporary directors of that district shall appoint a

person to fill the vacancy.

(c) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8136.023; or

(2) the date the provisions of this chapter relating to that

district expire under Section 8136.003.

Added by Acts 2005, 79th Leg., Ch.

455, Sec. 1, eff. June 17, 2005.

Sec. 8136.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors of a

district have qualified under Section 49.055, Water Code, the

temporary directors of that district shall meet at a location in

the district agreeable to a majority of the directors of that

district. If a location cannot be agreed upon, the meeting shall

be at the Rockwall County Courthouse. At the meeting, the

temporary directors shall elect officers from among the temporary

directors and conduct any other district business.

Added by Acts 2005, 79th Leg., Ch.

455, Sec. 1, eff. June 17, 2005.

Sec. 8136.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors of each district shall hold an election

to confirm the creation of the district and to elect five

directors as provided by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch.

455, Sec. 1, eff. June 17, 2005.

Sec. 8136.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

of each district elected under Section 8136.023 shall draw lots

to determine which two shall serve until the first regularly

scheduled election of directors under Section 8136.052 and which

three shall serve until the second regularly scheduled election

of directors.

Added by Acts 2005, 79th Leg., Ch.

455, Sec. 1, eff. June 17, 2005.

Sec. 8136.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

455, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8136.051. DIRECTORS; TERMS. (a) Each district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch.

455, Sec. 1, eff. June 17, 2005.

Sec. 8136.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors of each district shall be elected.

Added by Acts 2005, 79th Leg., Ch.

455, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8136.101. GENERAL POWERS. Each district has all of the

rights, powers, privileges, authority, functions, and duties

provided by the general law of this state, including Chapters 49

and 54, Water Code, applicable to municipal utility districts

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

455, Sec. 1, eff. June 17, 2005.

Sec. 8136.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, each district may

construct, maintain, or operate paved roads or works, facilities,

or improvements in aid of those roads, inside the district.

(b) A road project must meet or exceed all applicable

construction standards, zoning and subdivision requirements, and

regulatory ordinances of each municipality in whose corporate

limits or extraterritorial jurisdiction the district is located.

If the district is located outside the extraterritorial

jurisdiction of a municipality, a road project must meet all

applicable construction standards, zoning and subdivision

requirements, and regulatory ordinances of each county in which

the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by ordinance or

resolution. If the district is located outside the

extraterritorial jurisdiction of a municipality, the district may

not undertake a road project unless each county in which the

district is located consents by ordinance or resolution.

Added by Acts 2005, 79th Leg., Ch.

455, Sec. 1, eff. June 17, 2005.

Sec. 8136.103. ADDING LAND BY PETITION OF LANDOWNER. Each

district may only add land to the district in the manner provided

by Section 49.301, Water Code, if a landowner petitions for the

addition of land that is:

(1) adjacent to the boundaries of the district; or

(2) separated from the district by public land or right-of-way.

Added by Acts 2005, 79th Leg., Ch.

455, Sec. 1, eff. June 17, 2005.

Sec. 8136.104. EMINENT DOMAIN. (a) Each district may exercise

the power of eminent domain within the boundaries of the district

for all public purposes.

(b) Each district may exercise the power of eminent domain

outside the boundaries of the district only for the purpose of

constructing, acquiring, operating, repairing, or maintaining

water supply lines or sanitary sewer lines.

(c) Each district shall exercise the power of eminent domain in

the same manner as required for a county.

Added by Acts 2005, 79th Leg., Ch.

455, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8136.151. TAX TO REPAY BONDS. Each district may impose a

tax to pay the principal of or interest on bonds issued to

finance projects under Section 8136.102.

Added by Acts 2005, 79th Leg., Ch.

455, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. BONDS

Sec. 8136.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) Each district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of projects under

Sections 8136.101 and 8136.102.

(b) A district may not issue bonds to finance projects

authorized by Section 8136.102 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8136.102 may not exceed one-fourth

of the assessed value of the real property in the district.

(d) Sections 49.181 and 49.182, Water Code, do not apply to a

project undertaken by a district under Section 8136.102 or to

bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch.

455, Sec. 1, eff. June 17, 2005.



CHAPTER 8137. GALVESTON COUNTY MUNICIPAL UTILITY DISTRICT NO. 60

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8137. GALVESTON COUNTY MUNICIPAL UTILITY DISTRICTNO. 60SUBCHAPTER A. GENERAL PROVISIONSSec. 8137.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "City" means the City of Texas City, Texas.(3) "Director" means a member of the board.(4) "District" means the Galveston County Municipal Utility District No. 60.

Added by Acts 2005, 79th Leg., Ch. 432, Sec. 1, eff. June 17, 2005.

Sec. 8137.002. NATURE OF DISTRICT. The district is a municipal utility district in Galveston County created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 432, Sec. 1, eff. June 17, 2005.

Sec. 8137.003. CONFIRMATION ELECTION REQUIRED. The board shall hold an election to confirm the creation of the district as provided by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch. 432, Sec. 1, eff. June 17, 2005.

Sec. 8137.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All land and other property included in the district will benefit from the improvements and services to be provided by the district under powers conferred by Section 52, Article III, and Section 59, Article XVI, Texas Constitution.(b) The district is created to accomplish:(1) the same purposes as a municipal utility district as provided by Section 54.012, Water Code;(2) the same purposes as a navigation district created under Section 59, Article XVI, Texas Constitution, and operating under Chapters 60 and 62, Water Code; and(3) to the extent authorized by Section 52, Article III, Texas Constitution, the construction, acquisition, improvement, maintenance, or operation of macadamized, graveled, or paved roads or turnpikes, or improvements in aid of those roads or turnpikes, inside the district.

Added by Acts 2005, 79th Leg., Ch. 432, Sec. 1, eff. June 17, 2005.

Sec. 8137.005. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 2 of the Act creating this chapter.(b) The boundaries and field notes contained in Section 2 of the Act creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect the district's:(1) organization, existence, or validity;(2) right to issue any type of bond for the purposes for which the district is created or to pay the principal of and interest on a bond;(3) right to impose or collect an assessment or tax; or(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch. 432, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 8137.051. DIRECTORS; TERMS. (a) The district is governed by a board of five directors.(b) Except as provided by Section 8137.053, directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch. 432, Sec. 1, eff. June 17, 2005.

Sec. 8137.052. ELECTION OF DIRECTORS. On the uniform election date in May of each even-numbered year, the appropriate number of directors shall be elected.

Added by Acts 2005, 79th Leg., Ch. 432, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. GENERAL POWERS AND DUTIESSec. 8137.101. GENERAL POWERS AND DUTIES. The district has the powers and duties necessary to accomplish the purposes for which the district is created.

Added by Acts 2005, 79th Leg., Ch. 432, Sec. 1, eff. June 17, 2005.

Sec. 8137.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES. The district has the powers and duties provided by the general law of this state, including Chapters 49 and 54, Water Code, applicable to municipal utility districts created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 432, Sec. 1, eff. June 17, 2005.

Sec. 8137.103. NAVIGATION POWERS. The district may purchase, construct, acquire, own, operate, maintain, improve, or extend, inside and outside the district, canals, waterways, bulkheads, docks, and any other improvements or facilities necessary or convenient to accomplish the navigation purposes of the district authorized by Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 432, Sec. 1, eff. June 17, 2005.

Sec. 8137.104. ROAD PROJECTS. (a) The district may construct, acquire, improve, maintain, or operate macadamized, graveled, or paved roads or turnpikes, or improvements in aid of those roads or turnpikes, inside the district.(b) A road project must meet all applicable construction standards, zoning and subdivision requirements, and regulatory ordinances of the municipality or county in whose jurisdiction the district is located.(c) The district may not undertake a road project unless each municipality or county in whose jurisdiction the district is located consents by ordinance or resolution.

Added by Acts 2005, 79th Leg., Ch. 432, Sec. 1, eff. June 17, 2005.

Sec. 8137.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR RESOLUTIONS. Subject to the limitations of Section 54.016, Water Code, the district shall comply with all applicable requirements of any ordinance or resolution adopted by the city council that consents to the creation of the district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch. 432, Sec. 1, eff. June 17, 2005.

Sec. 8137.106. LIMITATION ON USE OF EMINENT DOMAIN. The district may exercise the power of eminent domain outside the district only to acquire an easement necessary for underground water, sewage, or drainage facilities that serve the district.

Added by Acts 2005, 79th Leg., Ch. 432, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 8137.151. ELECTIONS REGARDING TAXES OR BONDS. (a) Except as provided by Section 8137.201(c), the district may issue, without an election, bonds and other obligations secured by revenue or contract payments from any lawful source other than ad valorem taxation.(b) The district must hold an election in the manner provided by Chapters 49 and 54, Water Code, to obtain voter approval before the district may impose a maintenance tax or issue bonds payable from ad valorem taxes.

Added by Acts 2005, 79th Leg., Ch. 432, Sec. 1, eff. June 17, 2005.

Sec. 8137.152. AD VALOREM TAX. (a) If authorized at an election held under Section 8137.151, the district may impose an annual ad valorem tax on taxable property in the district for the provision of services or for the maintenance and operation of the district, including the construction, acquisition, maintenance, and operation of improvements.(b) The board shall determine the tax rate. The rate may not exceed the rate approved at the election.

Added by Acts 2005, 79th Leg., Ch. 432, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONSSec. 8137.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS. (a) The district may issue bonds or other obligations payable wholly or partly from ad valorem taxes, impact fees, revenue, grants, or other district money, or any combination of those sources, to pay for any authorized district purpose.(b) In exercising the district's borrowing power, the district may issue a bond or other obligation in the form of a bond, note, certificate of participation, or other instrument evidencing a proportionate interest in payments to be made by the district, or other type of obligation.(c) The district may not issue bonds to finance projects authorized by Section 8137.104 unless the issuance is approved by a vote of a two-thirds majority of the voters of the district voting at an election called for that purpose.(d) Bonds or other obligations issued or incurred to finance projects authorized by Section 8137.104 may not exceed one-fourth of the assessed value of the real property in the district.(e) Sections 49.181 and 49.182, Water Code, do not apply to a project undertaken by the district under Section 8137.104 or to bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch. 432, Sec. 1, eff. June 17, 2005.

Sec. 8137.202. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the time bonds or other obligations payable wholly or partly from ad valorem taxes are issued:(1) the board shall impose a continuing direct annual ad valorem tax, without limit as to rate or amount, for each year that all or part of the bonds are outstanding; and(2) the district annually shall impose an ad valorem tax on all taxable property in the district in an amount sufficient to:(A) pay the interest on the bonds or other obligations as the interest becomes due;(B) create a sinking fund for the payment of the principal of the bonds or other obligations when due or the redemption price at any earlier required redemption date; and(C) pay the expenses of imposing the taxes.

Added by Acts 2005, 79th Leg., Ch. 432, Sec. 1, eff. June 17, 2005.



CHAPTER 8138. LAS LOMAS MUNICIPAL UTILITY DISTRICT NO. 4 OF KAUFMAN COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8138. LAS LOMAS MUNICIPAL UTILITY

DISTRICT NO. 4 OF KAUFMAN COUNTY

For contingent expiration of this chapter, see Sec. 8138.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8138.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means Las Lomas Municipal Utility District No. 4

of Kaufman County.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.

Sec. 8138.002. NATURE OF DISTRICT. The district is a municipal

utility district in Kaufman County created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.

Sec. 8138.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8138.023 before September 1, 2007:

(1) the district is dissolved September 1, 2007, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Kaufman County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.

Sec. 8138.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2.02 of

the Act creating this chapter.

(b) The boundaries and field notes contained in Section 2.02 of

the Act creating this chapter form a closure. A mistake made in

the field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes; or

(3) the legality or operation of the board.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8138.025

Sec. 8138.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Don Allard;

(2) Terry Durbin;

(3) Michael Higgins;

(4) Matthew McDonald; and

(5) Machelle Wilson.

(b) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than three

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

persons to fill all vacancies on the board.

(c) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8138.023; or

(2) the date this chapter expires under Section 8138.003.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.

Sec. 8138.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall convene the organizational meeting of the

district at a location in the district agreeable to a majority of

the directors. If a location cannot be agreed upon, the

organizational meeting shall be at the Kaufman County Courthouse.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.

Sec. 8138.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.

Sec. 8138.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8138.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 8138.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.

Sec. 8138.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8138.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.

Sec. 8138.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8138.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.

Sec. 8138.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads, or improvements in aid of those roads.

(b) A project authorized by this section must meet or exceed the

construction standards adopted by the North Central Texas Council

of Governments, or its successor agency.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by ordinance or

resolution. If the district is located outside the

extraterritorial jurisdiction of a municipality, the district may

not undertake a road project unless each county in which the

district is located consents by ordinance or resolution.

(d) The district may not exercise the power of eminent domain

outside the district to acquire a site or easement for a road

project authorized by this section.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

577, Sec. 1, eff. September 1, 2009.

Sec. 8138.103. CERTIFICATE OF CONVENIENCE AND NECESSITY. (a)

The district may pay out of bond proceeds or other available

district money all expenses, including legal, engineering, and

other fees, related to obtaining a new certificate of convenience

and necessity under Chapter 13, Water Code, authorizing the

district to provide retail water or sewer service inside or

outside the district.

(b) The district may pay out of bond proceeds or other available

district money all expenses, including the purchase price,

related to acquiring certificate of convenience and necessity

rights from another retail public utility to allow the district

to provide retail water or sewer service in the district.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.

Sec. 8138.104. CONTRACT WITH POLITICAL SUBDIVISION FOR WATER OR

SEWER SERVICES. (a) The district may enter into a contract to

allow a political subdivision to provide retail water or sewer

service in the district. The contract may contain terms the

board considers desirable, fair, and advantageous to the

district.

(b) The contract may provide that the district will construct or

acquire and convey to the political subdivision a water supply or

treatment system, a water distribution system, or a sanitary

sewage collection or treatment system as necessary to provide

water or sewer service in the district.

(c) The district may use bond proceeds or other available

district money to pay for its obligations and for services and

facilities provided under the contract.

(d) If the contract requires the district to make payments from

taxes other than operation and maintenance taxes, the contract is

subject to Section 49.108, Water Code.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.

Sec. 8138.105. LIMITATION ON USE OF EMINENT DOMAIN. The

district may exercise the power of eminent domain outside the

district only to acquire an easement necessary for a pipeline

that serves the district.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8138.151. OPERATION AND MAINTENANCE TAX. (a) The district

may impose a tax for any district operation and maintenance

purpose in the manner provided by Section 49.107, Water Code.

(b) Section 49.107(f), Water Code, does not apply to

reimbursements for projects constructed or acquired under Section

8138.102.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.

Sec. 8138.152. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of and interest on bonds issued under

Section 8138.201.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.

Sec. 8138.153. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code;

(4) a cable operator, as defined by 47 U.S.C. Section 522; or

(5) a person who provides to the public advanced

telecommunications services.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.

SUBCHAPTER E. BONDS

Sec. 8138.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, and to finance:

(1) the construction, maintenance, or operation of projects

under Section 8138.102;

(2) the district's efforts to obtain a new certificate of

convenience and necessity or to acquire certificate of

convenience and necessity rights under Section 8138.103; or

(3) the district's contractual obligations under Section

8138.104.

(b) The district may not issue bonds to finance projects

authorized by Section 8138.102 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8138.102 may not exceed one-fourth

of the assessed value of the real property in the district.

(d) Sections 49.181 and 49.182, Water Code, do not apply to a

project undertaken by the district under Section 8138.102 or to

bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.

SUBCHAPTER F. DIVISION OF DISTRICT INTO MULTIPLE DISTRICTS

Sec. 8138.251. DIVISION OF DISTRICT; REQUIREMENTS. (a) At any

time before the district issues indebtedness secured by taxes or

net revenues, the district, including any annexed territory, may

be divided into two or more new districts.

(b) A new district created by division of the district must be

at least 100 acres.

(c) The board may consider a proposal to divide the district on:

(1) a petition of a landowner in the district; or

(2) a motion by the board.

(d) If the board decides to divide the district, the board

shall:

(1) set the terms of the division, including names for the new

districts and a plan for the payment or performance of any

outstanding district obligations; and

(2) prepare a metes and bounds description for each proposed

district.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.

Sec. 8138.252. ELECTION FOR DIVISION OF DISTRICT. (a) After

the board has complied with Section 8138.251(d), the board shall

hold an election in the district to determine whether the

district should be divided as proposed.

(b) The board shall give notice of the election not later than

the 35th day before the date of the election. The notice must

state:

(1) the date and location of the election; and

(2) the proposition to be voted on.

(c) If a majority of the votes are cast in favor of the

division:

(1) the district shall be divided; and

(2) not later than the 30th day after the date of the election,

the district shall provide written notice of the division to:

(A) the Texas Commission on Environmental Quality;

(B) the attorney general;

(C) the commissioners court of each county in which a new

district is located; and

(D) any municipality having extraterritorial jurisdiction over

territory in each new district.

(d) If a majority of the votes are not cast in favor of the

division, the district may not be divided.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.

Sec. 8138.253. ELECTION OF DIRECTORS OF NEW DISTRICTS. (a) Not

later than the 90th day after the date of an election in favor of

the division of the district, the board shall:

(1) appoint itself as the board of one of the new districts; and

(2) appoint five directors for each of the other new districts.

(b) Directors appointed under Subsection (a)(1) serve the

staggered terms to which they were elected in the original

district. Directors appointed under Subsection (a)(2) serve

until the election for directors under Subsection (c).

(c) On the uniform election date in May of the first

even-numbered year after the year in which the directors are

appointed, an election shall be held to elect five directors in

each district for which directors were appointed under Subsection

(a)(2). The directors shall draw lots to determine which two

shall serve two-year terms and which three shall serve four-year

terms.

(d) Except as provided by Subsection (c), directors serve

staggered four-year terms. On the uniform election date in May

of each even-numbered year, the appropriate number of directors

shall be elected.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.

Sec. 8138.254. CONTINUING POWERS AND OBLIGATIONS OF NEW

DISTRICTS. (a) Each new district may incur and pay debts and

has all powers of the original district created by this chapter.

(b) If the district is divided as provided by this subchapter,

the current obligations and any bond authorizations of the

district are not impaired. Debts shall be paid by revenues or by

taxes or assessments imposed on real property in the district as

if the district had not been divided or by contributions from

each new district as stated in the terms set by the board under

Section 8138.251(d).

(c) Any other district obligation shall be divided pro rata

among the new districts on an acreage basis or on other terms

that are satisfactory to the new districts.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.

Sec. 8138.255. CONTRACT AUTHORITY OF NEW DISTRICTS. The new

districts may contract with each other for:

(1) water and wastewater services; or

(2) any other matter the boards of the new districts consider

appropriate.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 2.01, eff. June 18, 2006.



CHAPTER 8139. CITY OF FORT WORTH MUNICIPAL UTILITY DISTRICT NO. 2 OF TARRANT COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8139. CITY OF FORT WORTH MUNICIPAL UTILITY DISTRICT

NO. 2 OF TARRANT COUNTY

For contingent expiration of this chapter, see Sec. 8139.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8139.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the City of Fort Worth Municipal Utility

District No. 2 of Tarrant County.

Added by Acts 2005, 79th Leg., Ch.

1329, Sec. 1, eff. June 18, 2005.

Sec. 8139.002. NATURE OF DISTRICT. The district is a municipal

utility district in Tarrant County created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2005, 79th Leg., Ch.

1329, Sec. 1, eff. June 18, 2005.

Sec. 8139.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8139.024 before September 1, 2007:

(1) the district is dissolved September 1, 2007, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Tarrant County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

1329, Sec. 1, eff. June 18, 2005.

Sec. 8139.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch.

1329, Sec. 1, eff. June 18, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8139.026

Sec. 8139.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2005, a person who owns land in the district may submit a

petition to the Texas Commission on Environmental Quality

requesting that the commission appoint as temporary directors the

five persons named in the petition.

(b) The commission shall appoint as temporary directors the five

persons named in the first petition received by the commission

under Subsection (a).

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8139.024; or

(2) the date this chapter expires under Section 8139.003.

Added by Acts 2005, 79th Leg., Ch.

1329, Sec. 1, eff. June 18, 2005.

Sec. 8139.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. If a location cannot be agreed upon,

the meeting shall be at the Tarrant County Courthouse. At the

meeting, the temporary directors shall elect officers from among

the temporary directors and conduct any other district business.

Added by Acts 2005, 79th Leg., Ch.

1329, Sec. 1, eff. June 18, 2005.

Sec. 8139.023. CONSENT OF MUNICIPALITY OR COUNTY REQUIRED. (a)

The temporary directors may not hold an election under Section

8139.024 until each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located has adopted

a resolution consenting to the creation of the district.

(b) If the district is located outside the extraterritorial

jurisdiction of a municipality, the temporary directors may not

hold the election until each county in which the district is

located has adopted a resolution consenting to the creation of

the district.

(c) A municipality or county may not adopt a resolution under

this section before the effective date of the Act creating this

chapter.

Added by Acts 2005, 79th Leg., Ch.

1329, Sec. 1, eff. June 18, 2005.

Sec. 8139.024. CONFIRMATION AND INITIAL DIRECTORS' ELECTION. If

each municipality or county has consented to the creation of the

district under Section 8139.023, the temporary directors shall

hold an election to confirm the creation of the district and to

elect five directors as provided by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch.

1329, Sec. 1, eff. June 18, 2005.

Sec. 8139.025. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8139.024 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 8139.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

1329, Sec. 1, eff. June 18, 2005.

Sec. 8139.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

1329, Sec. 1, eff. June 18, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8139.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch.

1329, Sec. 1, eff. June 18, 2005.

Sec. 8139.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

1329, Sec. 1, eff. June 18, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8139.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

1329, Sec. 1, eff. June 18, 2005.

Sec. 8139.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet or exceed all applicable

construction standards, zoning and subdivision requirements, and

regulatory ordinances of each municipality in whose corporate

limits or extraterritorial jurisdiction the district is located.

If the district is located outside the extraterritorial

jurisdiction of a municipality, a road project must meet all

applicable construction standards, zoning and subdivision

requirements, and regulatory ordinances of each county in which

the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by ordinance or

resolution. If the district is located outside the

extraterritorial jurisdiction of a municipality, the district may

not undertake a road project unless each county in which the

district is located consents by ordinance or resolution.

Added by Acts 2005, 79th Leg., Ch.

1329, Sec. 1, eff. June 18, 2005.

Sec. 8139.103. COMPLIANCE WITH MUNICIPAL ORDINANCES OR

RESOLUTIONS. Subject to the limitations of Section 54.016, Water

Code, the district shall comply with all applicable requirements

of any ordinance or resolution adopted by the city council of the

City of Fort Worth.

Added by Acts 2005, 79th Leg., Ch.

1329, Sec. 1, eff. June 18, 2005.

Sec. 8139.104. LIMITATION ON USE OF EMINENT DOMAIN. The

district may exercise the power of eminent domain outside the

district only to acquire an easement necessary for a pipeline

that serves the district.

Added by Acts 2005, 79th Leg., Ch.

1329, Sec. 1, eff. June 18, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8139.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8139.201.

Added by Acts 2005, 79th Leg., Ch.

1329, Sec. 1, eff. June 18, 2005.

SUBCHAPTER E. BONDS

Sec. 8139.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of projects under

Sections 8139.101 and 8139.102.

(b) The district may not issue bonds to finance projects

authorized by Section 8139.102 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8139.102 may not exceed one-fourth

of the assessed value of the real property in the district.

(d) Sections 49.181 and 49.182, Water Code, do not apply to a

project undertaken by the district under Section 8139.102 or to

bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch.

1329, Sec. 1, eff. June 18, 2005.



CHAPTER 8140. EAST MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICTS NOS. 5, 6, AND 7

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8140. EAST MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICTS

NOS. 5, 6, AND 7

For contingent expiration of this chapter, see Sec. 8140.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8140.001. DEFINITIONS. In this chapter:

(1) "Board" or "boards" means, as appropriate, the board of

directors of one or all of the districts.

(2) "Director" means a member of a board.

(3) "District" or "districts" means, as appropriate, one or all

of the East Montgomery County Municipal Utility Districts Nos. 5,

6, and 7.

Added by Acts 2005, 79th Leg., Ch.

775, Sec. 1, eff. September 1, 2005.

Sec. 8140.002. NATURE OF DISTRICT. Each district is a municipal

utility district in Montgomery County created under and essential

to accomplish the purposes of Section 52, Article III, and

Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

775, Sec. 1, eff. September 1, 2005.

Sec. 8140.003. CONFIRMATION ELECTION REQUIRED. If the creation

of a district is not confirmed at a confirmation election held

under Section 8140.023 before September 1, 2007:

(1) the district is dissolved September 1, 2007, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Montgomery County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) the provisions of this chapter relating to that district

expire September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

775, Sec. 1, eff. September 1, 2005.

Sec. 8140.004. INITIAL DISTRICT TERRITORY. (a) Each district

is initially composed of the territory described by Section 2 of

the Act creating this chapter.

(b) The boundaries and field notes of each district, as

described by Section 2 of the Act creating this chapter, form a

closure. A mistake made in the field notes or in copying the

field notes in the legislative process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch.

775, Sec. 1, eff. September 1, 2005.

Sec. 8140.005. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapters 49 and 54, Water Code, apply

to the districts.

Added by Acts 2005, 79th Leg., Ch.

775, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8140.025

Sec. 8140.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2005, a person who owns land inside the boundaries of a

district may petition the Texas Commission on Environmental

Quality to appoint as temporary directors of that district the

five persons listed in the petition.

(b) The commission shall appoint as temporary directors the

persons listed in a petition received by the commission under

Subsection (a). If the commission receives more than one

petition for a district, the commission shall appoint the

directors listed in the first petition the commission receives.

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8140.023; or

(2) the date the provisions of this chapter relating to the

district expire under Section 8140.003.

Added by Acts 2005, 79th Leg., Ch.

775, Sec. 1, eff. September 1, 2005.

Sec. 8140.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors of a

district have qualified under Section 49.055, Water Code, the

temporary directors of that district shall meet at a location in

the district agreeable to a majority of the directors of that

district. If a location cannot be agreed upon, the meeting shall

be at the Montgomery County Courthouse. At the meeting, the

temporary directors shall elect officers from among the temporary

directors and conduct any other district business.

Added by Acts 2005, 79th Leg., Ch.

775, Sec. 1, eff. September 1, 2005.

Sec. 8140.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors of each district shall hold an election

to confirm the creation of the district and to elect five

directors as provided by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch.

775, Sec. 1, eff. September 1, 2005.

Sec. 8140.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

of each district elected under Section 8140.023 shall draw lots

to determine which two shall serve until the first regularly

scheduled election of directors under Section 8140.052 and which

three shall serve until the second regularly scheduled election

of directors.

Added by Acts 2005, 79th Leg., Ch.

775, Sec. 1, eff. September 1, 2005.

Sec. 8140.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

775, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8140.051. DIRECTORS; TERMS. (a) Each district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch.

775, Sec. 1, eff. September 1, 2005.

Sec. 8140.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors of each district shall be elected.

Added by Acts 2005, 79th Leg., Ch.

775, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8140.101. GENERAL POWERS. Each district has all of the

rights, powers, privileges, authority, functions, and duties

provided by the general law of this state, including Chapters 49

and 54, Water Code, applicable to municipal utility districts

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

775, Sec. 1, eff. September 1, 2005.

Sec. 8140.102. ROAD PROJECTS. (a) The district may construct,

acquire, improve, maintain, or operate macadamized, graveled, or

paved roads or turnpikes, or improvements in aid of those roads

or turnpikes, inside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulatory

ordinances of the municipality or county in whose jurisdiction

the district is located.

(c) The district may not undertake a road project unless each

municipality or county in whose jurisdiction the district is

located consents by ordinance or resolution.

Added by Acts 2005, 79th Leg., Ch.

775, Sec. 1, eff. September 1, 2005.

Sec. 8140.103. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. Subject to the limitations of Section 54.016, Water

Code, each district shall comply with all applicable requirements

of any ordinance or resolution adopted by the city council of the

City of Houston, including an ordinance or resolution adopted

before September 1, 2005, that consents to the creation of the

district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch.

775, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8140.151. TAX TO REPAY BONDS. Each district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8140.201.

Added by Acts 2005, 79th Leg., Ch.

775, Sec. 1, eff. September 1, 2005.

SUBCHAPTER E. BONDS

Sec. 8140.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) Each district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of projects under

Sections 8140.101 and 8140.102.

(b) A district may not issue bonds to finance projects

authorized by Section 8140.102 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8140.102 may not exceed one-fourth

of the assessed value of the real property in the district.

(d) Sections 49.181 and 49.182, Water Code, do not apply to a

project undertaken by a district under Section 8140.102 or to

bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch.

775, Sec. 1, eff. September 1, 2005.



CHAPTER 8141. DALLAS COUNTY MUNICIPAL UTILITY DISTRICT NO. 3

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8141. DALLAS COUNTY MUNICIPAL UTILITY DISTRICT NO. 3

For contingent expiration of this chapter, see Sec. 8141.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8141.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Dallas County Municipal Utility

District No. 3.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

Sec. 8141.002. NATURE OF DISTRICT. The district is a municipal

utility district in Dallas County created under and essential to

accomplish the purposes of Section 52, Article III, and Section

59, Article XVI, Texas Constitution. The district is created to

serve a public use and benefit.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

Sec. 8141.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8141.024 before September 1, 2007:

(1) the district is dissolved September 1, 2007, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Dallas County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

Sec. 8141.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes; or

(3) the legality or operation of the board.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8141.026

Sec. 8141.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) David Alan Bunch;

(2) Douglas Lee Bynum;

(3) Brent Turner Huddleston;

(4) Timothy Michael Mueller; and

(5) Tobin Douglas Tewell.

(b) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than three

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

persons to fill all vacancies on the board.

(c) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8141.024; or

(2) the date this chapter expires under Section 8141.003.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

Sec. 8141.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall convene the organizational meeting of the

district at a location in the district agreeable to a majority of

the directors. If a location cannot be agreed upon, the

organizational meeting shall be at the Dallas County Courthouse.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

Sec. 8141.023. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8141.024 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has adopted a resolution

consenting to the creation of the district.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

Sec. 8141.024. CONFIRMATION AND INITIAL DIRECTORS' ELECTION. If

the requirements of Section 8141.023 have been met, the temporary

directors shall hold an election to confirm the creation of the

district and to elect five directors as provided by Section

49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

Sec. 8141.025. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8141.024 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 8141.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

Sec. 8141.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8141.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

Sec. 8141.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8141.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

Sec. 8141.102. ROAD PROJECTS. (a) The district may construct,

acquire, improve, maintain, or operate macadamized, graveled, or

paved roads or turnpikes, or improvements in aid of those roads

or turnpikes, inside the district.

(b) A road project must meet or exceed all applicable

construction standards, zoning and subdivision requirements, and

regulatory ordinances of each municipality in whose corporate

limits or extraterritorial jurisdiction the district is located.

If the district is located outside the extraterritorial

jurisdiction of a municipality, a road project must meet or

exceed all applicable construction standards, zoning and

subdivision requirements, and regulatory ordinances of each

county in which the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by ordinance or

resolution. If the district is located outside the

extraterritorial jurisdiction of a municipality, the district may

not undertake a road project unless each county in which the

district is located consents by ordinance or resolution.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

Sec. 8141.103. ROAD CONTRACTS. The district may contract for a

road project in the manner provided by Subchapter I, Chapter 49,

Water Code.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

Sec. 8141.104. WATER CONTROL AND STORAGE PROJECTS. (a) The

district may construct, acquire, improve, or maintain dams,

embankments, reservoirs, lakes, or other improvements as

necessary to control, store, or preserve water in the district

for any useful purpose.

(b) The district may overflow and inundate district lands and

other district property in the district.

(c) A project authorized by this section is subject to all

applicable permitting and regulatory requirements.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

Sec. 8141.105. CERTIFICATE OF CONVENIENCE AND NECESSITY. (a)

The district may pay out of bond proceeds or other available

district money all expenses, including legal, engineering, and

surveying fees, related to obtaining a new certificate of

convenience and necessity under Chapter 13, Water Code,

authorizing the district to provide retail water or sewer service

inside or outside the district.

(b) The district may pay out of bond proceeds or other available

district money all expenses, including the purchase price,

related to acquiring certificate of convenience and necessity

rights from another retail public utility to allow the district

to provide retail water or sewer service in the district.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

Sec. 8141.106. CONTRACT WITH POLITICAL SUBDIVISION FOR WATER OR

SEWER SERVICES. (a) The district may enter into a contract to

allow a political subdivision to provide retail water or sewer

service in the district. The contract may contain terms the

board considers desirable, fair, and advantageous to the

district.

(b) The contract may provide that the district will construct or

acquire and convey to the political subdivision a water supply or

treatment system, a water distribution system, or a sanitary

sewage collection or treatment system, as necessary to provide

water or sewer service in the district.

(c) The district may use bond proceeds or other available

district money to pay for its obligations and for services and

facilities provided under the contract.

(d) If the contract requires the district to make payments from

taxes other than operation and maintenance taxes, the contract is

subject to Section 49.108, Water Code.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8141.151. OPERATION AND MAINTENANCE TAX. (a) The district

may impose a tax for any district operation and maintenance

purpose in the manner provided by Section 49.107, Water Code.

(b) Section 49.107(f), Water Code, does not apply to

reimbursements for projects constructed or acquired under Section

8141.102.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

Sec. 8141.152. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of and interest on bonds issued under

Section 8141.201.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

Sec. 8141.153. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code;

(4) a cable operator as defined by 47 U.S.C. Section 522; or

(5) a person who provides to the public advanced

telecommunications services.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. BONDS

Sec. 8141.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS;

TAX. (a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, and to finance:

(1) the construction, maintenance, or operation of projects

under Sections 8141.102 and 8141.104; or

(2) the district's contractual obligations under Section

8141.106.

(b) The district may issue bonds or other obligations payable

wholly or partly from ad valorem taxes, impact fees, revenue,

grants, or other district money or any combination of those

sources.

(c) The district may not issue bonds or other obligations

secured wholly or partly by ad valorem taxation to finance

projects authorized by Section 8141.102 unless the issuance is

approved by a vote of a two-thirds majority of the voters of the

district voting at an election called for that purpose.

(d) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8141.102 may not exceed one-fourth

of the assessed value of the real property in the district.

(e) Sections 49.181 and 49.182, Water Code, do not apply to a

project undertaken by the district under Section 8141.102 or to

bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

SUBCHAPTER F. DIVISION OF DISTRICT INTO MULTIPLE DISTRICTS

Sec. 8141.251. DIVISION OF DISTRICT; REQUIREMENTS. (a) At any

time before the district issues indebtedness secured by taxes or

net revenues, the district, including any annexed territory, may

be divided into two or more new districts.

(b) A new district created by division of the district must be

at least 100 acres.

(c) The board may consider a proposal to divide the district on:

(1) a petition of a landowner in the district; or

(2) a motion by the board.

(d) If the board decides to divide the district, the board

shall:

(1) set the terms of the division, including names for the new

districts and a plan for the payment or performance of any

outstanding district obligations; and

(2) prepare a metes and bounds description for each proposed

district.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

Sec. 8141.252. ELECTION FOR DIVISION OF DISTRICT. (a) After

the board has complied with Section 8141.251(d), the board shall

hold an election in the district to determine whether the

district should be divided as proposed.

(b) The board shall give notice of the election not later than

the 35th day before the date of the election. The notice must

state:

(1) the date and location of the election; and

(2) the proposition to be voted on.

(c) If a majority of the votes cast are in favor of the

division:

(1) the district shall be divided; and

(2) not later than the 30th day after the date of the election,

the district shall provide written notice of the division to:

(A) the Texas Commission on Environmental Quality;

(B) the attorney general;

(C) the commissioners court of each county in which a new

district is located; and

(D) any municipality having extraterritorial jurisdiction over

territory in each new district.

(d) If a majority of the votes cast are not in favor of the

division, the district may not be divided.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

Sec. 8141.253. ELECTION OF DIRECTORS OF NEW DISTRICTS. (a) Not

later than the 90th day after the date of an election in favor of

the division of the district, the board shall:

(1) appoint itself as the board of one of the new districts; and

(2) appoint five directors for each of the other new districts.

(b) Directors appointed under Subsection (a)(1) serve the

staggered terms to which they were elected in the original

district. Directors appointed under Subsection (a)(2) serve

until the election for directors under Subsection (c).

(c) On the uniform election date in May of the first

even-numbered year after the year in which the directors are

appointed, an election shall be held to elect five directors in

each district for which directors were appointed under Subsection

(a)(2). The directors shall draw lots to determine which two

shall serve two-year terms and which three shall serve four-year

terms.

(d) Except as provided by Subsection (c), directors serve

staggered four-year terms. On the uniform election date in May

of each even-numbered year, the appropriate number of directors

shall be elected.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

Sec. 8141.254. CONTINUING POWERS AND OBLIGATIONS OF NEW

DISTRICTS. (a) Each new district may incur and pay debts and

has all powers of the original district created by this chapter.

(b) If the district is divided as provided by this subchapter,

the current obligations and any bond authorizations of the

district are not impaired. Debts shall be paid by revenues or by

taxes or assessments imposed on real property in the district as

if the district had not been divided or by contributions from

each new district as stated in the terms set by the board under

Section 8141.251(d).

(c) Any other district obligation shall be divided pro rata

among the new districts on an acreage basis or on other terms

that are satisfactory to the new districts.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.

Sec. 8141.255. CONTRACT AUTHORITY OF NEW DISTRICTS. The new

districts may contract with each other for:

(1) water and wastewater services; or

(2) any other matter the boards of the new districts consider

appropriate.

Added by Acts 2005, 79th Leg., Ch.

778, Sec. 1, eff. June 17, 2005.



CHAPTER 8142. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 167

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8142. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICTNO. 167SUBCHAPTER A. GENERAL PROVISIONSSec. 8142.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "City" means the City of Rosenberg, Texas.(3) "County" means Fort Bend County.(4) "Director" means a member of the board.(5) "District" means the Fort Bend County Municipal Utility District No. 167.

Added by Acts 2005, 79th Leg., Ch. 901, Sec. 1, eff. June 17, 2005.

Sec. 8142.002. NATURE OF DISTRICT. The district is a municipal utility district in Fort Bend County created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 901, Sec. 1, eff. June 17, 2005.

Sec. 8142.003. CONFIRMATION ELECTION REQUIRED. The board shall hold an election to confirm the creation of the district as provided by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch. 901, Sec. 1, eff. June 17, 2005.

Sec. 8142.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All land and other property included in the district will benefit from the improvements and services to be provided by the district under powers conferred by Section 52, Article III, and Section 59, Article XVI, Texas Constitution.(b) The district is created to accomplish:(1) the same purposes as a municipal utility district as provided by Section 54.012, Water Code; and(2) the construction, acquisition, improvement, maintenance, or operation of macadamized, graveled, or paved roads or turnpikes, or improvements in aid of those roads or turnpikes, to the extent authorized by Section 52, Article III, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 901, Sec. 1, eff. June 17, 2005.

Sec. 8142.005. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 2 of the Act creating this chapter.(b) The boundaries and field notes contained in Section 2 of the Act creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect the district's:(1) organization, existence, or validity;(2) right to issue any type of bond for the purposes for which the district is created or to pay the principal of and interest on a bond;(3) right to impose or collect an assessment or tax; or(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch. 901, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 8142.051. DIRECTORS; TERMS. (a) The district is governed by a board of five directors.(b) Except as provided by Section 8142.053, directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch. 901, Sec. 1, eff. June 17, 2005.

Sec. 8142.052. ELECTION OF DIRECTORS. On the uniform election date in May of each even-numbered year, the appropriate number of directors shall be elected.

Added by Acts 2005, 79th Leg., Ch. 901, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. GENERAL POWERS AND DUTIESSec. 8142.101. GENERAL POWERS AND DUTIES. The district has the powers and duties necessary to accomplish the purposes for which the district is created.

Added by Acts 2005, 79th Leg., Ch. 901, Sec. 1, eff. June 17, 2005.

Sec. 8142.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES. The district has the powers and duties provided by the general law of this state, including Chapters 49 and 54, Water Code, applicable to municipal utility districts created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 901, Sec. 1, eff. June 17, 2005.

Sec. 8142.103. ROAD PROJECTS. The district may construct, acquire, improve, maintain, or operate macadamized, graveled, or paved roads or turnpikes, or improvements in aid of those roads or turnpikes, inside the district.

Added by Acts 2005, 79th Leg., Ch. 901, Sec. 1, eff. June 17, 2005.

Sec. 8142.104. MUNICIPAL OR COUNTY CONSENT AND STANDARDS. (a) The district may not undertake a road project unless each municipality in whose corporate limits or extraterritorial jurisdiction the district is located consents by ordinance or resolution. If the district is located outside the extraterritorial jurisdiction of a municipality, the district may not undertake a road project unless each county in which the district is located consents by ordinance or resolution.(b) A road project must meet all applicable construction standards, zoning and subdivision requirements, and regulatory ordinances of each municipality in whose corporate limits or extraterritorial jurisdiction the district is located. If the district is located outside the extraterritorial jurisdiction of a municipality, a road project must meet all applicable construction standards, zoning and subdivision requirements, and regulatory ordinances of each county in which the district is located.

Added by Acts 2005, 79th Leg., Ch. 901, Sec. 1, eff. June 17, 2005.

Sec. 8142.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR RESOLUTIONS. Subject to the limitations of Section 54.016, Water Code, the district shall comply with all applicable requirements of any ordinance or resolution adopted by the city council of the City of Rosenberg that consents to the creation of the district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch. 901, Sec. 1, eff. June 17, 2005.

Sec. 8142.106. LIMITATION ON USE OF EMINENT DOMAIN. The district may exercise the power of eminent domain outside the district only to acquire an easement necessary for underground water, sewage, or drainage facilities that serve the district.

Added by Acts 2005, 79th Leg., Ch. 901, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 8142.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The district may issue, without an election, bonds and other obligations secured by revenue or contract payments from any lawful source other than ad valorem taxation.(b) The district must hold an election in the manner provided by Chapters 49 and 54, Water Code, to obtain voter approval before the district may impose a maintenance tax or issue bonds payable from ad valorem taxes.

Added by Acts 2005, 79th Leg., Ch. 901, Sec. 1, eff. June 17, 2005.

Sec. 8142.152. AD VALOREM TAX. (a) If authorized at an election held under Section 8142.151, the district may impose an annual ad valorem tax on taxable property in the district for the provision of services or for the maintenance and operation of the district, including the improvements constructed or acquired by the district.(b) The board shall determine the tax rate. The rate may not exceed the rate approved at the election.

Added by Acts 2005, 79th Leg., Ch. 901, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONSSec. 8142.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS. (a) The district may issue bonds or other obligations payable wholly or partly from ad valorem taxes, impact fees, revenue, grants, or other district money, or any combination of those sources, to pay for any authorized district purpose.(b) In exercising the district's borrowing power, the district may issue a bond or other obligation in the form of a bond, note, certificate of participation, or other instrument evidencing a proportionate interest in payments to be made by the district, or other type of obligation.(c) The district may not issue bonds to finance projects authorized by Section 8142.103 unless the issuance is approved by a vote of a two-thirds majority of the voters of the district voting at an election called for that purpose.(d) Bonds or other obligations issued or incurred to finance projects authorized by Section 8142.103 may not exceed one-fourth of the assessed value of the real property in the district.

Added by Acts 2005, 79th Leg., Ch. 901, Sec. 1, eff. June 17, 2005.

Sec. 8142.202. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the time bonds or other obligations payable wholly or partly from ad valorem taxes are issued:(1) the board shall impose a continuing direct annual ad valorem tax, without limit as to rate or amount, for each year that all or part of the bonds are outstanding; and(2) the district annually shall impose an ad valorem tax on all taxable property in the district in an amount sufficient to:(A) pay the interest on the bonds or other obligations as the interest becomes due;(B) create a sinking fund for the payment of the principal of the bonds or other obligations when due or the redemption price at any earlier required redemption date; and(C) pay the expenses of imposing the taxes.

Added by Acts 2005, 79th Leg., Ch. 901, Sec. 1, eff. June 17, 2005.

Sec. 8142.203. CERTAIN AUTHORITY OF TEXAS COMMISSION ON ENVIRONMENTAL QUALITY NOT APPLICABLE. Sections 49.181 and 49.182, Water Code, do not apply to a road project undertaken by the district or to bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch. 901, Sec. 1, eff. June 17, 2005.



CHAPTER 8143. GALVESTON COUNTY MUNICIPAL UTILITY DISTRICT NO. 61

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8143. GALVESTON COUNTY MUNICIPAL UTILITY DISTRICTNO. 61SUBCHAPTER A. GENERAL PROVISIONSSec. 8143.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "City" means the City of Texas City, Texas.(3) "Director" means a member of the board.(4) "District" means the Galveston County Municipal Utility District No. 61.

Added by Acts 2005, 79th Leg., Ch. 433, Sec. 1, eff. June 17, 2005.

Sec. 8143.002. NATURE OF DISTRICT. The district is a municipal utility district in Galveston County created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 433, Sec. 1, eff. June 17, 2005.

Sec. 8143.003. CONFIRMATION ELECTION REQUIRED. The board shall hold an election to confirm the creation of the district as provided by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch. 433, Sec. 1, eff. June 17, 2005.

Sec. 8143.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All land and other property included in the district will benefit from the improvements and services to be provided by the district under powers conferred by Section 52, Article III, and Section 59, Article XVI, Texas Constitution.(b) The district is created to accomplish:(1) the same purposes as a municipal utility district as provided by Section 54.012, Water Code;(2) the same purposes as a navigation district created under Section 59, Article XVI, Texas Constitution, and operating under Chapters 60 and 62, Water Code; and(3) to the extent authorized by Section 52, Article III, Texas Constitution, the construction, acquisition, improvement, maintenance, or operation of macadamized, graveled, or paved roads or turnpikes, or improvements in aid of those roads or turnpikes, inside the district.

Added by Acts 2005, 79th Leg., Ch. 433, Sec. 1, eff. June 17, 2005.

Sec. 8143.005. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 2 of the Act creating this chapter.(b) The boundaries and field notes contained in Section 2 of the Act creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect the district's:(1) organization, existence, or validity;(2) right to issue any type of bond for the purposes for which the district is created or to pay the principal of and interest on a bond;(3) right to impose or collect an assessment or tax; or(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch. 433, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 8143.051. DIRECTORS; TERMS. (a) The district is governed by a board of five directors.(b) Except as provided by Section 8143.053, directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch. 433, Sec. 1, eff. June 17, 2005.

Sec. 8143.052. ELECTION OF DIRECTORS. On the uniform election date in May of each even-numbered year, the appropriate number of directors shall be elected.

Added by Acts 2005, 79th Leg., Ch. 433, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. GENERAL POWERS AND DUTIESSec. 8143.101. GENERAL POWERS AND DUTIES. The district has the powers and duties necessary to accomplish the purposes for which the district is created.

Added by Acts 2005, 79th Leg., Ch. 433, Sec. 1, eff. June 17, 2005.

Sec. 8143.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES. The district has the powers and duties provided by the general law of this state, including Chapters 49 and 54, Water Code, applicable to municipal utility districts created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 433, Sec. 1, eff. June 17, 2005.

Sec. 8143.103. NAVIGATION POWERS. The district may purchase, construct, acquire, own, operate, maintain, improve, or extend, inside and outside the district, canals, waterways, bulkheads, docks, and any other improvements or facilities necessary or convenient to accomplish the navigation purposes of the district authorized by Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 433, Sec. 1, eff. June 17, 2005.

Sec. 8143.104. ROAD PROJECTS. (a) The district may construct, acquire, improve, maintain, or operate macadamized, graveled, or paved roads or turnpikes, or improvements in aid of those roads or turnpikes, inside the district.(b) A road project must meet all applicable construction standards, zoning and subdivision requirements, and regulatory ordinances of the municipality or county in whose jurisdiction the district is located.(c) The district may not undertake a road project unless each municipality or county in whose jurisdiction the district is located consents by ordinance or resolution.

Added by Acts 2005, 79th Leg., Ch. 433, Sec. 1, eff. June 17, 2005.

Sec. 8143.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR RESOLUTIONS. Subject to the limitations of Section 54.016, Water Code, the district shall comply with all applicable requirements of any ordinance or resolution adopted by the city council that consents to the creation of the district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch. 433, Sec. 1, eff. June 17, 2005.

Sec. 8143.106. LIMITATION ON USE OF EMINENT DOMAIN. The district may exercise the power of eminent domain outside the district only to acquire an easement necessary for underground water, sewage, or drainage facilities that serve the district.

Added by Acts 2005, 79th Leg., Ch. 433, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 8143.151. ELECTIONS REGARDING TAXES OR BONDS. (a) Except as provided by Section 8143.201(c), the district may issue, without an election, bonds and other obligations secured by revenue or contract payments from any lawful source other than ad valorem taxation.(b) The district must hold an election in the manner provided by Chapters 49 and 54, Water Code, to obtain voter approval before the district may impose a maintenance tax or issue bonds payable from ad valorem taxes.

Added by Acts 2005, 79th Leg., Ch. 433, Sec. 1, eff. June 17, 2005.

Sec. 8143.152. AD VALOREM TAX. (a) If authorized at an election held under Section 8143.151, the district may impose an annual ad valorem tax on taxable property in the district for the provision of services or for the maintenance and operation of the district, including the construction, acquisition, maintenance, and operation of improvements.(b) The board shall determine the tax rate. The rate may not exceed the rate approved at the election.

Added by Acts 2005, 79th Leg., Ch. 433, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONSSec. 8143.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS. (a) The district may issue bonds or other obligations payable wholly or partly from ad valorem taxes, impact fees, revenue, grants, or other district money, or any combination of those sources, to pay for any authorized district purpose.(b) In exercising the district's borrowing power, the district may issue a bond or other obligation in the form of a bond, note, certificate of participation, or other instrument evidencing a proportionate interest in payments to be made by the district, or other type of obligation.(c) The district may not issue bonds to finance projects authorized by Section 8143.104 unless the issuance is approved by a vote of a two-thirds majority of the voters of the district voting at an election called for that purpose.(d) Bonds or other obligations issued or incurred to finance projects authorized by Section 8143.104 may not exceed one-fourth of the assessed value of the real property in the district.(e) Sections 49.181 and 49.182, Water Code, do not apply to a project undertaken by the district under Section 8143.104 or to bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch. 433, Sec. 1, eff. June 17, 2005.

Sec. 8143.202. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the time bonds or other obligations payable wholly or partly from ad valorem taxes are issued:(1) the board shall impose a continuing direct annual ad valorem tax, without limit as to rate or amount, for each year that all or part of the bonds are outstanding; and(2) the district annually shall impose an ad valorem tax on all taxable property in the district in an amount sufficient to:(A) pay the interest on the bonds or other obligations as the interest becomes due;(B) create a sinking fund for the payment of the principal of the bonds or other obligations when due or the redemption price at any earlier required redemption date; and(C) pay the expenses of imposing the taxes.

Added by Acts 2005, 79th Leg., Ch. 433, Sec. 1, eff. June 17, 2005.



CHAPTER 8144. GALVESTON COUNTY MUNICIPAL UTILITY DISTRICT NO. 62

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8144. GALVESTON COUNTY MUNICIPAL UTILITY DISTRICTNO. 62SUBCHAPTER A. GENERAL PROVISIONSSec. 8144.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "City" means the City of Texas City, Texas.(3) "Director" means a member of the board.(4) "District" means the Galveston County Municipal Utility District No. 62.

Added by Acts 2005, 79th Leg., Ch. 434, Sec. 1, eff. June 17, 2005.

Sec. 8144.002. NATURE OF DISTRICT. The district is a municipal utility district in Galveston County created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 434, Sec. 1, eff. June 17, 2005.

Sec. 8144.003. CONFIRMATION ELECTION REQUIRED. The board shall hold an election to confirm the creation of the district as provided by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch. 434, Sec. 1, eff. June 17, 2005.

Sec. 8144.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All land and other property included in the district will benefit from the improvements and services to be provided by the district under powers conferred by Section 52, Article III, and Section 59, Article XVI, Texas Constitution.(b) The district is created to accomplish:(1) the same purposes as a municipal utility district as provided by Section 54.012, Water Code;(2) the same purposes as a navigation district created under Section 59, Article XVI, Texas Constitution, and operating under Chapters 60 and 62, Water Code; and(3) to the extent authorized by Section 52, Article III, Texas Constitution, the construction, acquisition, improvement, maintenance, or operation of macadamized, graveled, or paved roads or turnpikes, or improvements in aid of those roads or turnpikes, inside the district.

Added by Acts 2005, 79th Leg., Ch. 434, Sec. 1, eff. June 17, 2005.

Sec. 8144.005. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 2 of the Act creating this chapter.(b) The boundaries and field notes contained in Section 2 of the Act creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect the district's:(1) organization, existence, or validity;(2) right to issue any type of bond for the purposes for which the district is created or to pay the principal of and interest on a bond;(3) right to impose or collect an assessment or tax; or(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch. 434, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 8144.051. DIRECTORS; TERMS. (a) The district is governed by a board of five directors.(b) Except as provided by Section 8144.053, directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch. 434, Sec. 1, eff. June 17, 2005.

Sec. 8144.052. ELECTION OF DIRECTORS. On the uniform election date in May of each even-numbered year, the appropriate number of directors shall be elected.

Added by Acts 2005, 79th Leg., Ch. 434, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. GENERAL POWERS AND DUTIESSec. 8144.101. GENERAL POWERS AND DUTIES. The district has the powers and duties necessary to accomplish the purposes for which the district is created.

Added by Acts 2005, 79th Leg., Ch. 434, Sec. 1, eff. June 17, 2005.

Sec. 8144.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES. The district has the powers and duties provided by the general law of this state, including Chapters 49 and 54, Water Code, applicable to municipal utility districts created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 434, Sec. 1, eff. June 17, 2005.

Sec. 8144.103. NAVIGATION POWERS. The district may purchase, construct, acquire, own, operate, maintain, improve, or extend, inside and outside the district, canals, waterways, bulkheads, docks, and any other improvements or facilities necessary or convenient to accomplish the navigation purposes of the district authorized by Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 434, Sec. 1, eff. June 17, 2005.

Sec. 8144.104. ROAD PROJECTS. (a) The district may construct, acquire, improve, maintain, or operate macadamized, graveled, or paved roads or turnpikes, or improvements in aid of those roads or turnpikes, inside the district.(b) A road project must meet all applicable construction standards, zoning and subdivision requirements, and regulatory ordinances of the municipality or county in whose jurisdiction the district is located.(c) The district may not undertake a road project unless each municipality or county in whose jurisdiction the district is located consents by ordinance or resolution.

Added by Acts 2005, 79th Leg., Ch. 434, Sec. 1, eff. June 17, 2005.

Sec. 8144.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR RESOLUTIONS. Subject to the limitations of Section 54.016, Water Code, the district shall comply with all applicable requirements of any ordinance or resolution adopted by the city council that consents to the creation of the district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch. 434, Sec. 1, eff. June 17, 2005.

Sec. 8144.106. LIMITATION ON USE OF EMINENT DOMAIN. The district may exercise the power of eminent domain outside the district only to acquire an easement necessary for underground water, sewage, or drainage facilities that serve the district.

Added by Acts 2005, 79th Leg., Ch. 434, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 8144.151. ELECTIONS REGARDING TAXES OR BONDS. (a) Except as provided by Section 8144.201(c), the district may issue, without an election, bonds and other obligations secured by revenue or contract payments from any lawful source other than ad valorem taxation.(b) The district must hold an election in the manner provided by Chapters 49 and 54, Water Code, to obtain voter approval before the district may impose a maintenance tax or issue bonds payable from ad valorem taxes.

Added by Acts 2005, 79th Leg., Ch. 434, Sec. 1, eff. June 17, 2005.

Sec. 8144.152. AD VALOREM TAX. (a) If authorized at an election held under Section 8144.151, the district may impose an annual ad valorem tax on taxable property in the district for the provision of services or for the maintenance and operation of the district, including the construction, acquisition, maintenance, and operation of improvements.(b) The board shall determine the tax rate. The rate may not exceed the rate approved at the election.

Added by Acts 2005, 79th Leg., Ch. 434, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONSSec. 8144.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS. (a) The district may issue bonds or other obligations payable wholly or partly from ad valorem taxes, impact fees, revenue, grants, or other district money, or any combination of those sources, to pay for any authorized district purpose.(b) In exercising the district's borrowing power, the district may issue a bond or other obligation in the form of a bond, note, certificate of participation, or other instrument evidencing a proportionate interest in payments to be made by the district, or other type of obligation.(c) The district may not issue bonds to finance projects authorized by Section 8144.104 unless the issuance is approved by a vote of a two-thirds majority of the voters of the district voting at an election called for that purpose.(d) Bonds or other obligations issued or incurred to finance projects authorized by Section 8144.104 may not exceed one-fourth of the assessed value of the real property in the district.(e) Sections 49.181 and 49.182, Water Code, do not apply to a project undertaken by the district under Section 8144.104 or to bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch. 434, Sec. 1, eff. June 17, 2005.

Sec. 8144.202. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the time bonds or other obligations payable wholly or partly from ad valorem taxes are issued:(1) the board shall impose a continuing direct annual ad valorem tax, without limit as to rate or amount, for each year that all or part of the bonds are outstanding; and(2) the district annually shall impose an ad valorem tax on all taxable property in the district in an amount sufficient to:(A) pay the interest on the bonds or other obligations as the interest becomes due;(B) create a sinking fund for the payment of the principal of the bonds or other obligations when due or the redemption price at any earlier required redemption date; and(C) pay the expenses of imposing the taxes.

Added by Acts 2005, 79th Leg., Ch. 434, Sec. 1, eff. June 17, 2005.



CHAPTER 8145. GALVESTON COUNTY MUNICIPAL UTILITY DISTRICT NO. 63

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8145. GALVESTON COUNTY MUNICIPAL UTILITY DISTRICTNO. 63SUBCHAPTER A. GENERAL PROVISIONSSec. 8145.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "City" means the City of Texas City, Texas.(3) "Director" means a member of the board.(4) "District" means the Galveston County Municipal Utility District No. 63.

Added by Acts 2005, 79th Leg., Ch. 435, Sec. 1, eff. June 17, 2005.

Sec. 8145.002. NATURE OF DISTRICT. The district is a municipal utility district in Galveston County created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 435, Sec. 1, eff. June 17, 2005.

Sec. 8145.003. CONFIRMATION ELECTION REQUIRED. The board shall hold an election to confirm the creation of the district as provided by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch. 435, Sec. 1, eff. June 17, 2005.

Sec. 8145.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All land and other property included in the district will benefit from the improvements and services to be provided by the district under powers conferred by Section 52, Article III, and Section 59, Article XVI, Texas Constitution.(b) The district is created to accomplish:(1) the same purposes as a municipal utility district as provided by Section 54.012, Water Code;(2) the same purposes as a navigation district created under Section 59, Article XVI, Texas Constitution, and operating under Chapters 60 and 62, Water Code; and(3) to the extent authorized by Section 52, Article III, Texas Constitution, the construction, acquisition, improvement, maintenance, or operation of macadamized, graveled, or paved roads or turnpikes, or improvements in aid of those roads or turnpikes, inside the district.

Added by Acts 2005, 79th Leg., Ch. 435, Sec. 1, eff. June 17, 2005.

Sec. 8145.005. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 2 of the Act creating this chapter.(b) The boundaries and field notes contained in Section 2 of the Act creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect the district's:(1) organization, existence, or validity;(2) right to issue any type of bond for the purposes for which the district is created or to pay the principal of and interest on a bond;(3) right to impose or collect an assessment or tax; or(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch. 435, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 8145.051. DIRECTORS; TERMS. (a) The district is governed by a board of five directors.(b) Except as provided by Section 8145.053, directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch. 435, Sec. 1, eff. June 17, 2005.

Sec. 8145.052. ELECTION OF DIRECTORS. On the uniform election date in May of each even-numbered year, the appropriate number of directors shall be elected.

Added by Acts 2005, 79th Leg., Ch. 435, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. GENERAL POWERS AND DUTIESSec. 8145.101. GENERAL POWERS AND DUTIES. The district has the powers and duties necessary to accomplish the purposes for which the district is created.

Added by Acts 2005, 79th Leg., Ch. 435, Sec. 1, eff. June 17, 2005.

Sec. 8145.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES. The district has the powers and duties provided by the general law of this state, including Chapters 49 and 54, Water Code, applicable to municipal utility districts created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 435, Sec. 1, eff. June 17, 2005.

Sec. 8145.103. NAVIGATION POWERS. The district may purchase, construct, acquire, own, operate, maintain, improve, or extend, inside and outside the district, canals, waterways, bulkheads, docks, and any other improvements or facilities necessary or convenient to accomplish the navigation purposes of the district authorized by Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 435, Sec. 1, eff. June 17, 2005.

Sec. 8145.104. ROAD PROJECTS. (a) The district may construct, acquire, improve, maintain, or operate macadamized, graveled, or paved roads or turnpikes, or improvements in aid of those roads or turnpikes, inside the district.(b) A road project must meet all applicable construction standards, zoning and subdivision requirements, and regulatory ordinances of the municipality or county in whose jurisdiction the district is located.(c) The district may not undertake a road project unless each municipality or county in whose jurisdiction the district is located consents by ordinance or resolution.

Added by Acts 2005, 79th Leg., Ch. 435, Sec. 1, eff. June 17, 2005.

Sec. 8145.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR RESOLUTIONS. Subject to the limitations of Section 54.016, Water Code, the district shall comply with all applicable requirements of any ordinance or resolution adopted by the city council that consents to the creation of the district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch. 435, Sec. 1, eff. June 17, 2005.

Sec. 8145.106. LIMITATION ON USE OF EMINENT DOMAIN. The district may exercise the power of eminent domain outside the district only to acquire an easement necessary for underground water, sewage, or drainage facilities that serve the district.

Added by Acts 2005, 79th Leg., Ch. 435, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 8145.151. ELECTIONS REGARDING TAXES OR BONDS. (a) Except as provided by Section 8145.201(c), the district may issue, without an election, bonds and other obligations secured by revenue or contract payments from any lawful source other than ad valorem taxation.(b) The district must hold an election in the manner provided by Chapters 49 and 54, Water Code, to obtain voter approval before the district may impose a maintenance tax or issue bonds payable from ad valorem taxes.

Added by Acts 2005, 79th Leg., Ch. 435, Sec. 1, eff. June 17, 2005.

Sec. 8145.152. AD VALOREM TAX. (a) If authorized at an election held under Section 8145.151, the district may impose an annual ad valorem tax on taxable property in the district for the provision of services or for the maintenance and operation of the district, including the construction, acquisition, maintenance, and operation of improvements.(b) The board shall determine the tax rate. The rate may not exceed the rate approved at the election.

Added by Acts 2005, 79th Leg., Ch. 435, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONSSec. 8145.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS. (a) The district may issue bonds or other obligations payable wholly or partly from ad valorem taxes, impact fees, revenue, grants, or other district money, or any combination of those sources, to pay for any authorized district purpose.(b) In exercising the district's borrowing power, the district may issue a bond or other obligation in the form of a bond, note, certificate of participation, or other instrument evidencing a proportionate interest in payments to be made by the district, or other type of obligation.(c) The district may not issue bonds to finance projects authorized by Section 8145.104 unless the issuance is approved by a vote of a two-thirds majority of the voters of the district voting at an election called for that purpose.(d) Bonds or other obligations issued or incurred to finance projects authorized by Section 8145.104 may not exceed one-fourth of the assessed value of the real property in the district.(e) Sections 49.181 and 49.182, Water Code, do not apply to a project undertaken by the district under Section 8145.104 or to bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch. 435, Sec. 1, eff. June 17, 2005.

Sec. 8145.202. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the time bonds or other obligations payable wholly or partly from ad valorem taxes are issued:(1) the board shall impose a continuing direct annual ad valorem tax, without limit as to rate or amount, for each year that all or part of the bonds are outstanding; and(2) the district annually shall impose an ad valorem tax on all taxable property in the district in an amount sufficient to:(A) pay the interest on the bonds or other obligations as the interest becomes due;(B) create a sinking fund for the payment of the principal of the bonds or other obligations when due or the redemption price at any earlier required redemption date; and(C) pay the expenses of imposing the taxes.

Added by Acts 2005, 79th Leg., Ch. 435, Sec. 1, eff. June 17, 2005.



CHAPTER 8146. GALVESTON COUNTY MUNICIPAL UTILITY DISTRICT NO. 64

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8146. GALVESTON COUNTY MUNICIPAL UTILITY DISTRICTNO. 64SUBCHAPTER A. GENERAL PROVISIONSSec. 8146.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "City" means the City of Texas City, Texas.(3) "Director" means a member of the board.(4) "District" means the Galveston County Municipal Utility District No. 64.

Added by Acts 2005, 79th Leg., Ch. 436, Sec. 1, eff. June 17, 2005.

Sec. 8146.002. NATURE OF DISTRICT. The district is a municipal utility district in Galveston County created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 436, Sec. 1, eff. June 17, 2005.

Sec. 8146.003. CONFIRMATION ELECTION REQUIRED. The board shall hold an election to confirm the creation of the district as provided by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch. 436, Sec. 1, eff. June 17, 2005.

Sec. 8146.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All land and other property included in the district will benefit from the improvements and services to be provided by the district under powers conferred by Section 52, Article III, and Section 59, Article XVI, Texas Constitution.(b) The district is created to accomplish:(1) the same purposes as a municipal utility district as provided by Section 54.012, Water Code;(2) the same purposes as a navigation district created under Section 59, Article XVI, Texas Constitution, and operating under Chapters 60 and 62, Water Code; and(3) to the extent authorized by Section 52, Article III, Texas Constitution, the construction, acquisition, improvement, maintenance, or operation of macadamized, graveled, or paved roads or turnpikes, or improvements in aid of those roads or turnpikes, inside the district.

Added by Acts 2005, 79th Leg., Ch. 436, Sec. 1, eff. June 17, 2005.

Sec. 8146.005. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 2 of the Act creating this chapter.(b) The boundaries and field notes contained in Section 2 of the Act creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect the district's:(1) organization, existence, or validity;(2) right to issue any type of bond for the purposes for which the district is created or to pay the principal of and interest on a bond;(3) right to impose or collect an assessment or tax; or(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch. 436, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 8146.051. DIRECTORS; TERMS. (a) The district is governed by a board of five directors.(b) Except as provided by Section 8146.053, directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch. 436, Sec. 1, eff. June 17, 2005.

Sec. 8146.052. ELECTION OF DIRECTORS. On the uniform election date in May of each even-numbered year, the appropriate number of directors shall be elected.

Added by Acts 2005, 79th Leg., Ch. 436, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. GENERAL POWERS AND DUTIESSec. 8146.101. GENERAL POWERS AND DUTIES. The district has the powers and duties necessary to accomplish the purposes for which the district is created.

Added by Acts 2005, 79th Leg., Ch. 436, Sec. 1, eff. June 17, 2005.

Sec. 8146.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES. The district has the powers and duties provided by the general law of this state, including Chapters 49 and 54, Water Code, applicable to municipal utility districts created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 436, Sec. 1, eff. June 17, 2005.

Sec. 8146.103. NAVIGATION POWERS. The district may purchase, construct, acquire, own, operate, maintain, improve, or extend, inside and outside the district, canals, waterways, bulkheads, docks, and any other improvements or facilities necessary or convenient to accomplish the navigation purposes of the district authorized by Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 436, Sec. 1, eff. June 17, 2005.

Sec. 8146.104. ROAD PROJECTS. (a) The district may construct, acquire, improve, maintain, or operate macadamized, graveled, or paved roads or turnpikes, or improvements in aid of those roads or turnpikes, inside the district.(b) A road project must meet all applicable construction standards, zoning and subdivision requirements, and regulatory ordinances of the municipality or county in whose jurisdiction the district is located.(c) The district may not undertake a road project unless each municipality or county in whose jurisdiction the district is located consents by ordinance or resolution.

Added by Acts 2005, 79th Leg., Ch. 436, Sec. 1, eff. June 17, 2005.

Sec. 8146.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR RESOLUTIONS. Subject to the limitations of Section 54.016, Water Code, the district shall comply with all applicable requirements of any ordinance or resolution adopted by the city council that consents to the creation of the district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch. 436, Sec. 1, eff. June 17, 2005.

Sec. 8146.106. LIMITATION ON USE OF EMINENT DOMAIN. The district may exercise the power of eminent domain outside the district only to acquire an easement necessary for underground water, sewage, or drainage facilities that serve the district.

Added by Acts 2005, 79th Leg., Ch. 436, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 8146.151. ELECTIONS REGARDING TAXES OR BONDS. (a) Except as provided by Section 8146.201(c), the district may issue, without an election, bonds and other obligations secured by revenue or contract payments from any lawful source other than ad valorem taxation.(b) The district must hold an election in the manner provided by Chapters 49 and 54, Water Code, to obtain voter approval before the district may impose a maintenance tax or issue bonds payable from ad valorem taxes.

Added by Acts 2005, 79th Leg., Ch. 436, Sec. 1, eff. June 17, 2005.

Sec. 8146.152. AD VALOREM TAX. (a) If authorized at an election held under Section 8146.151, the district may impose an annual ad valorem tax on taxable property in the district for the provision of services or for the maintenance and operation of the district, including the construction, acquisition, maintenance, and operation of improvements.(b) The board shall determine the tax rate. The rate may not exceed the rate approved at the election.

Added by Acts 2005, 79th Leg., Ch. 436, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONSSec. 8146.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS. (a) The district may issue bonds or other obligations payable wholly or partly from ad valorem taxes, impact fees, revenue, grants, or other district money, or any combination of those sources, to pay for any authorized district purpose.(b) In exercising the district's borrowing power, the district may issue a bond or other obligation in the form of a bond, note, certificate of participation, or other instrument evidencing a proportionate interest in payments to be made by the district, or other type of obligation.(c) The district may not issue bonds to finance projects authorized by Section 8146.104 unless the issuance is approved by a vote of a two-thirds majority of the voters of the district voting at an election called for that purpose.(d) Bonds or other obligations issued or incurred to finance projects authorized by Section 8146.104 may not exceed one-fourth of the assessed value of the real property in the district.(e) Sections 49.181 and 49.182, Water Code, do not apply to a project undertaken by the district under Section 8146.104 or to bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch. 436, Sec. 1, eff. June 17, 2005.

Sec. 8146.202. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the time bonds or other obligations payable wholly or partly from ad valorem taxes are issued:(1) the board shall impose a continuing direct annual ad valorem tax, without limit as to rate or amount, for each year that all or part of the bonds are outstanding; and(2) the district annually shall impose an ad valorem tax on all taxable property in the district in an amount sufficient to:(A) pay the interest on the bonds or other obligations as the interest becomes due;(B) create a sinking fund for the payment of the principal of the bonds or other obligations when due or the redemption price at any earlier required redemption date; and(C) pay the expenses of imposing the taxes.

Added by Acts 2005, 79th Leg., Ch. 436, Sec. 1, eff. June 17, 2005.



CHAPTER 8147. GALVESTON COUNTY MUNICIPAL UTILITY DISTRICT NO. 54

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8147. GALVESTON COUNTY MUNICIPAL UTILITY DISTRICT NO. 54SUBCHAPTER A. GENERAL PROVISIONSSec. 8147.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "City" means the City of Texas City, Texas.(3) "Director" means a member of the board.(4) "District" means the Galveston County Municipal Utility District No. 54.

Added by Acts 2005, 79th Leg., Ch. 440, Sec. 1, eff. June 17, 2005.

Sec. 8147.002. NATURE OF DISTRICT. The district is a municipal utility district in Galveston County created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 440, Sec. 1, eff. June 17, 2005.

Sec. 8147.003. CONFIRMATION ELECTION REQUIRED. The board shall hold an election to confirm the creation of the district as provided by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch. 440, Sec. 1, eff. June 17, 2005.

Sec. 8147.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All land and other property included in the district will benefit from the improvements and services to be provided by the district under powers conferred by Section 52, Article III, and Section 59, Article XVI, Texas Constitution.(b) The district is created to accomplish:(1) the same purposes as a municipal utility district as provided by Section 54.012, Water Code; and(2) to the extent authorized by Section 52, Article III, Texas Constitution, the construction, acquisition, improvement, maintenance, or operation of macadamized, graveled, or paved roads or turnpikes, or improvements in aid of those roads or turnpikes, inside the district.

Added by Acts 2005, 79th Leg., Ch. 440, Sec. 1, eff. June 17, 2005.

Sec. 8147.005. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 2 of the Act creating this chapter.(b) The boundaries and field notes contained in Section 2 of the Act creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect the district's:(1) organization, existence, or validity;(2) right to issue any type of bond for the purposes for which the district is created or to pay the principal of and interest on a bond;(3) right to impose or collect an assessment or tax; or(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch. 440, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 8147.051. DIRECTORS; TERMS. (a) The district is governed by a board of five directors.(b) Except as provided by Section 8147.053, directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch. 440, Sec. 1, eff. June 17, 2005.

Sec. 8147.052. ELECTION OF DIRECTORS. On the uniform election date in May of each even-numbered year, the appropriate number of directors shall be elected.

Added by Acts 2005, 79th Leg., Ch. 440, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. GENERAL POWERS AND DUTIESSec. 8147.101. GENERAL POWERS AND DUTIES. The district has the powers and duties necessary to accomplish the purposes for which the district is created.

Added by Acts 2005, 79th Leg., Ch. 440, Sec. 1, eff. June 17, 2005.

Sec. 8147.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES. The district has the powers and duties provided by the general law of this state, including Chapters 49 and 54, Water Code, applicable to municipal utility districts created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 440, Sec. 1, eff. June 17, 2005.

Sec. 8147.103. ROAD PROJECTS. (a) The district may construct, acquire, improve, maintain, or operate macadamized, graveled, or paved roads or turnpikes, or improvements in aid of those roads or turnpikes, inside the district.(b) A road project must meet all applicable construction standards, zoning and subdivision requirements, and regulatory ordinances of the municipality or county in whose jurisdiction the district is located.(c) The district may not undertake a road project unless each municipality or county in whose jurisdiction the district is located consents by ordinance or resolution.

Added by Acts 2005, 79th Leg., Ch. 440, Sec. 1, eff. June 17, 2005.

Sec. 8147.104. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR RESOLUTIONS. Subject to the limitations of Section 54.016, Water Code, the district shall comply with all applicable requirements of any ordinance or resolution adopted by the city council that consents to the creation of the district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch. 440, Sec. 1, eff. June 17, 2005.

Sec. 8147.105. LIMITATION ON USE OF EMINENT DOMAIN. The district may exercise the power of eminent domain outside the district only to acquire an easement necessary for underground water, sewage, or drainage facilities that serve the district.

Added by Acts 2005, 79th Leg., Ch. 440, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 8147.151. ELECTIONS REGARDING TAXES OR BONDS. (a) Except as provided by Section 8147.201(c), the district may issue, without an election, bonds and other obligations secured by revenue or contract payments from any lawful source other than ad valorem taxation.(b) The district must hold an election in the manner provided by Chapters 49 and 54, Water Code, to obtain voter approval before the district may impose a maintenance tax or issue bonds payable from ad valorem taxes.

Added by Acts 2005, 79th Leg., Ch. 440, Sec. 1, eff. June 17, 2005.

Sec. 8147.152. AD VALOREM TAX. (a) If authorized at an election held under Section 8147.151, the district may impose an annual ad valorem tax on taxable property in the district for the provision of services or for the maintenance and operation of the district, including the construction, acquisition, maintenance, and operation of improvements.(b) The board shall determine the tax rate. The rate may not exceed the rate approved at the election.

Added by Acts 2005, 79th Leg., Ch. 440, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONSSec. 8147.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS. (a) The district may issue bonds or other obligations payable wholly or partly from ad valorem taxes, impact fees, revenue, grants, or other district money, or any combination of those sources, to pay for any authorized district purpose.(b) In exercising the district's borrowing power, the district may issue a bond or other obligation in the form of a bond, note, certificate of participation, or other instrument evidencing a proportionate interest in payments to be made by the district, or other type of obligation.(c) The district may not issue bonds to finance projects authorized by Section 8147.103 unless the issuance is approved by a vote of a two-thirds majority of the voters of the district voting at an election called for that purpose.(d) Bonds or other obligations issued or incurred to finance projects authorized by Section 8147.103 may not exceed one-fourth of the assessed value of the real property in the district.(e) Sections 49.181 and 49.182, Water Code, do not apply to a project undertaken by the district under Section 8147.103 or to bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch. 440, Sec. 1, eff. June 17, 2005.

Sec. 8147.202. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the time bonds or other obligations payable wholly or partly from ad valorem taxes are issued:(1) the board shall impose a continuing direct annual ad valorem tax, without limit as to rate or amount, for each year that all or part of the bonds are outstanding; and(2) the district annually shall impose an ad valorem tax on all taxable property in the district in an amount sufficient to:(A) pay the interest on the bonds or other obligations as the interest becomes due;(B) create a sinking fund for the payment of the principal of the bonds or other obligations when due or the redemption price at any earlier required redemption date; and(C) pay the expenses of imposing the taxes.

Added by Acts 2005, 79th Leg., Ch. 440, Sec. 1, eff. June 17, 2005.



CHAPTER 8148. GALVESTON COUNTY MUNICIPAL UTILITY DISTRICT NO. 52

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8148. GALVESTON COUNTY MUNICIPAL UTILITY DISTRICT

NO. 52

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8148.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Galveston County Municipal Utility

District No. 52.

Added by Acts 2005, 79th Leg., Ch.

439, Sec. 1, eff. June 17, 2005.

Sec. 8148.002. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All

land and other property included in the district will benefit

from the works and projects to be provided by the district under

powers conferred by Section 59, Article XVI, Texas Constitution.

(b) The district exists to accomplish:

(1) the same purposes as a municipal utility district as

provided by Section 54.012, Water Code;

(2) the same purposes as a navigation district created under

Section 59, Article XVI, Texas Constitution, and operating under

Chapters 60 and 62, Water Code; and

(3) to the extent authorized by Section 52, Article III, Texas

Constitution, the construction, acquisition, improvement,

maintenance, or operation of macadamized, graveled, or paved

roads or turnpikes, or improvements in aid of those roads or

turnpikes, inside the district.

Added by Acts 2005, 79th Leg., Ch.

439, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8148.051. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

439, Sec. 1, eff. June 17, 2005.

Sec. 8148.052. NAVIGATION POWERS. The district may purchase,

construct, acquire, own, operate, maintain, improve, or extend,

inside and outside the district, canals, waterways, bulkheads,

docks, and any other improvements or facilities necessary or

convenient to accomplish the navigation purposes of the district

authorized by Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

439, Sec. 1, eff. June 17, 2005.

Sec. 8148.053. ROAD PROJECTS. (a) The district may construct,

acquire, improve, maintain, or operate macadamized, graveled, or

paved roads or turnpikes, or improvements in aid of those roads

or turnpikes, inside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulatory

ordinances of the municipality or county in whose jurisdiction

the district is located.

(c) The district may not undertake a road project unless each

municipality or county in whose jurisdiction the district is

located consents by ordinance or resolution.

Added by Acts 2005, 79th Leg., Ch.

439, Sec. 1, eff. June 17, 2005.

Sec. 8148.054. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. Subject to the limitations of Section 54.016, Water

Code, the district shall comply with all applicable requirements

of any ordinance or resolution adopted by the city council of the

City of Texas City that consents to the creation of the district

or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch.

439, Sec. 1, eff. June 17, 2005.

Sec. 8148.055. LIMITATION ON USE OF EMINENT DOMAIN. The

district may exercise the power of eminent domain outside the

district only to acquire an easement necessary for underground

water, sewage, or drainage facilities that serve the district.

Added by Acts 2005, 79th Leg., Ch.

439, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. BONDS

Sec. 8148.101. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of projects under Section

8148.053.

(b) The district may not issue bonds to finance projects

authorized by Section 8148.053 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8148.053 may not exceed one-fourth

of the assessed value of the real property in the district.

(d) Sections 49.181 and 49.182, Water Code, do not apply to a

project undertaken by the district under Section 8148.053 or to

bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch.

439, Sec. 1, eff. June 17, 2005.



CHAPTER 8149. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 406

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8149. HARRIS COUNTY MUNICIPAL UTILITY DISTRICTNO. 406SUBCHAPTER A. GENERAL PROVISIONSSec. 8149.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "City" means the City of Houston, Texas.(3) "Director" means a member of the board.(4) "District" means the Harris County Municipal Utility District No. 406.

Added by Acts 2005, 79th Leg., Ch. 1170, Sec. 1, eff. June 18, 2005.

Sec. 8149.002. NATURE OF DISTRICT. The district is a municipal utility district in Harris County created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 1170, Sec. 1, eff. June 18, 2005.

Sec. 8149.003. CONFIRMATION ELECTION REQUIRED. The board shall hold an election to confirm the creation of the district as provided by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch. 1170, Sec. 1, eff. June 18, 2005.

Sec. 8149.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All land and other property included in the district will benefit from the improvements and services to be provided by the district under powers conferred by Section 52, Article III, and Section 59, Article XVI, Texas Constitution.(b) The district is created to accomplish:(1) the same purposes as a municipal utility district as provided by Section 54.012, Water Code; and(2) the construction, acquisition, improvement, maintenance, or operation of macadamized, graveled, or paved roads or turnpikes, or improvements in aid of those roads or turnpikes, to the extent authorized by Section 52, Article III, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 1170, Sec. 1, eff. June 18, 2005.

Sec. 8149.005. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 2 of the Act creating this chapter.(b) The boundaries and field notes contained in Section 2 of the Act creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect the district's:(1) organization, existence, or validity;(2) right to issue any type of bond for the purposes for which the district is created or to pay the principal of and interest on a bond;(3) right to impose or collect an assessment or tax; or(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch. 1170, Sec. 1, eff. June 18, 2005.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 8149.051. DIRECTORS; TERMS. (a) The district is governed by a board of five directors.(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch. 1170, Sec. 1, eff. June 18, 2005.

Sec. 8149.052. ELECTION OF DIRECTORS. On the uniform election date in May of each even-numbered year, the appropriate number of directors shall be elected.

Added by Acts 2005, 79th Leg., Ch. 1170, Sec. 1, eff. June 18, 2005.

SUBCHAPTER C. GENERAL POWERS AND DUTIESSec. 8149.101. GENERAL POWERS AND DUTIES. The district has the powers and duties necessary to accomplish the purposes for which the district is created.

Added by Acts 2005, 79th Leg., Ch. 1170, Sec. 1, eff. June 18, 2005.

Sec. 8149.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES. The district has the powers and duties provided by the general law of this state, including Chapters 49 and 54, Water Code, applicable to municipal utility districts created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 1170, Sec. 1, eff. June 18, 2005.

Sec. 8149.103. ROAD PROJECTS. The district may construct, acquire, improve, maintain, or operate macadamized, graveled, or paved roads or turnpikes, or improvements in aid of those roads or turnpikes, inside the district.

Added by Acts 2005, 79th Leg., Ch. 1170, Sec. 1, eff. June 18, 2005.

Sec. 8149.104. MUNICIPAL OR COUNTY CONSENT AND STANDARDS. (a) The district may not undertake a road project unless each municipality in whose corporate limits or extraterritorial jurisdiction the district is located consents by ordinance or resolution. If the district is located outside the extraterritorial jurisdiction of a municipality, the district may not undertake a road project unless each county in which the district is located consents by ordinance or resolution.(b) A road project must meet or exceed all applicable construction standards, zoning and subdivision requirements, and regulatory ordinances of each municipality in whose corporate limits or extraterritorial jurisdiction the district is located. If the district is located outside the extraterritorial jurisdiction of a municipality, a road project must meet all applicable construction standards, zoning and subdivision requirements, and regulatory ordinances of each county in which the district is located.

Added by Acts 2005, 79th Leg., Ch. 1170, Sec. 1, eff. June 18, 2005.

Sec. 8149.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR RESOLUTIONS. Subject to the limitations of Section 54.016, Water Code, the district shall comply with all applicable requirements of any ordinance or resolution adopted by the city council of the City of Houston that consents to the creation of the district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch. 1170, Sec. 1, eff. June 18, 2005.

Sec. 8149.106. LIMITATION ON USE OF EMINENT DOMAIN. The district may exercise the power of eminent domain outside the district only to acquire an easement necessary for underground water, sewage, or drainage facilities that serve the district.

Added by Acts 2005, 79th Leg., Ch. 1170, Sec. 1, eff. June 18, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 8149.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The district may issue, without an election, bonds and other obligations secured by revenue or contract payments from any source other than ad valorem taxation.(b) The district must hold an election in the manner provided by Chapters 49 and 54, Water Code, to obtain voter approval before the district may impose an ad valorem tax or issue bonds payable from ad valorem taxes.

Added by Acts 2005, 79th Leg., Ch. 1170, Sec. 1, eff. June 18, 2005.

Sec. 8149.152. AD VALOREM TAX. (a) If authorized at an election held under Section 8149.151(b), the district may impose an annual ad valorem tax on taxable property in the district for the provision of services or for the maintenance and operation of the district, including the construction, acquisition, maintenance, and operation of improvements.(b) The board shall determine the tax rate. The rate may not exceed the rate approved at the election.

Added by Acts 2005, 79th Leg., Ch. 1170, Sec. 1, eff. June 18, 2005.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONSSec. 8149.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS. (a) The district may issue bonds or other obligations payable wholly or partly from ad valorem taxes, impact fees, revenue, grants, or other district money, or any combination of those sources, to pay for any authorized district purpose.(b) The district may issue a bond or other obligation in the form of a bond, note, certificate of participation, or other instrument evidencing a proportionate interest in payments to be made by the district, or other type of obligation.(c) The district may not issue bonds to finance projects authorized by Section 8149.103 unless the issuance is approved by a vote of a two-thirds majority of the voters of the district voting at an election called for that purpose.(d) Bonds or other obligations issued or incurred to finance projects authorized by Section 8149.103 may not exceed one-fourth of the assessed value of the real property in the district.

Added by Acts 2005, 79th Leg., Ch. 1170, Sec. 1, eff. June 18, 2005.

Sec. 8149.202. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the time bonds or other obligations payable wholly or partly from ad valorem taxes are issued:(1) the board shall impose a continuing direct annual ad valorem tax, without limit as to rate or amount, for each year that all or part of the bonds are outstanding; and(2) the district annually shall impose the continuing direct annual ad valorem tax on all taxable property in the district in an amount sufficient to:(A) pay the interest on the bonds or other obligations as the interest becomes due;(B) create a sinking fund for the payment of the principal of the bonds or other obligations when due or the redemption price at any earlier required redemption date; and(C) pay the expenses of imposing the taxes.

Added by Acts 2005, 79th Leg., Ch. 1170, Sec. 1, eff. June 18, 2005.

Sec. 8149.203. CERTAIN AUTHORITY OF TEXAS COMMISSION ON ENVIRONMENTAL QUALITY NOT APPLICABLE. Sections 49.181 and 49.182 do not apply to a road project undertaken by the district or to bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch. 1170, Sec. 1, eff. June 18, 2005.



CHAPTER 8150. IMPERIAL REDEVELOPMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8150. IMPERIAL REDEVELOPMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8150.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "City" means the City of Sugar Land, Texas.

(3) "Director" means a member of the board.

(4) "District" means the Imperial Redevelopment District.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.

Sec. 8150.002. NATURE OF DISTRICT. The district is a municipal

utility district in Fort Bend County created under and essential

to accomplish the purposes of Section 52, Article III, Section

1-g, Article VIII, and Section 59, Article XVI, Texas

Constitution.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.

Sec. 8150.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All

land and other property included in the district will benefit

from the improvements and services to be provided by the district

under powers conferred by Section 52, Article III, Section 1-g,

Article VIII, and Section 59, Article XVI, Texas Constitution.

(b) The district is created for the same purposes as:

(1) a municipal utility district as provided by Section 54.012,

Water Code;

(2) a road utility district created under Section 52, Article

III, Texas Constitution, and operating under Chapter 441,

Transportation Code, including the purpose of constructing,

acquiring, improving, maintaining, and operating roads and road

facilities; and

(3) the purchase, construction, acquisition, ownership,

improvement, maintenance, and operation of the public works and

public improvements authorized for a tax increment reinvestment

zone operating under Chapter 311, Tax Code, and a municipal

management district operating under Chapter 375, Local Government

Code.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.

Sec. 8150.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.

Sec. 8150.005. CONSTRUCTION OF CHAPTER. This chapter shall be

liberally construed in conformity with the findings and purposes

set forth in this chapter.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.

Sec. 8150.006. CONFLICT OF LAW. If any provision of general law

applicable to the district conflicts with Chapters 49 and 54,

Water Code, Chapters 49 and 54, Water Code, prevail.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8150.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Except as provided by Section 8150.053, directors serve

staggered four-year terms.

(c) Section 49.052, Water Code, does not apply to the directors.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.

Sec. 8150.052. APPOINTMENT OF DIRECTORS. The governing body of

the city shall appoint the appropriate number of directors to the

board to serve staggered terms that expire September 1 of each

even-numbered year.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.

Sec. 8150.053. VACANCIES. (a) The board shall notify the

governing body of the city in writing when a vacancy occurs on

the board.

(b) The governing body of the city shall appoint a person to

fill the vacancy for the remainder of the unexpired term.

(c) If the governing body of the city does not fill a vacancy on

the board before the 91st day after receipt of written notice of

a vacancy, the remaining directors shall appoint a person to

fill the vacancy, if a majority of the directors remain in

office. If less than a majority of the directors remain in

office, the vacancy shall be filled as provided by Section

49.105(c), Water Code.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.

For expiration of this section, see Subsection (c).

Sec. 8150.054. INITIAL DIRECTORS. (a) The governing body of

the city shall appoint initial directors not later than the 60th

day after the date the city consents to the creation of the

district, as provided by Section 54.016, Water Code.

(b) The initial directors shall draw lots to determine which two

directors serve until September 1 of the first even-numbered year

following the year the initial directors are appointed and which

three directors serve until September 1 of the second

even-numbered year following the year the initial directors are

appointed.

(c) This section expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.

SUBCHAPTER C. GENERAL POWERS AND DUTIES

Sec. 8150.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.

Sec. 8150.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.

Sec. 8150.103. TAX INCREMENT REINVESTMENT ZONE. (a) All or any

part of the area of the district is eligible to be included in a

tax increment reinvestment zone created under Chapter 311, Tax

Code.

(b) The district may enter into a contract with the board of

directors of a reinvestment zone and the governing body of the

city that provides for the district to manage or assist in

managing the reinvestment zone or to implement or assist in

implementing the reinvestment zone's project plan and

reinvestment zone financing plan. The contract may require the

district to issue bonds or other obligations and pledge the

contract revenues to the payment of the bonds or other

obligations.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.

Sec. 8150.104. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.

SUBCHAPTER D. ADDITIONAL ROAD POWERS

Sec. 8150.151. ROAD PROJECTS. (a) As authorized by Section 52,

Article III, Texas Constitution, the district may construct,

acquire, improve, maintain, or operate, inside and outside the

district, roads and road facilities as defined by Chapter 441,

Transportation Code.

(b) The roads and road facilities authorized by Subsection (a)

may include drainage, landscaping, pedestrian improvements,

lights, signs, or signals that are incidental to the roads and

their construction, maintenance, or operation.

(c) The roads and road facilities authorized by this section

must meet all applicable construction standards, zoning and

subdivision requirements, and regulatory ordinances of the city.

(d) On completion of a road or road facility authorized by this

section, the district, with the consent of the city, may convey

the road or road facility to the city if the conveyance is free

of all indebtedness of the district. If the city becomes the

owner of a road or road facility, the city is responsible for all

future maintenance and upkeep and the district has no further

responsibility for the road or road facility or its maintenance

or upkeep, unless otherwise agreed to by the district and the

city.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.

Sec. 8150.152. JOINT ROAD PROJECTS. (a) A district may

contract with a state agency, political subdivision, or

corporation created under Chapter 431, Transportation Code, for a

joint road project.

(b) The contract may:

(1) provide for joint payment of project costs; and

(2) require the state agency, political subdivision, or

corporation to design, construct, or improve a project as

provided by the contract.

(c) A contract may be a contract under Section 49.108, Water

Code.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.

Sec. 8150.153. REIMBURSEMENT FOR ROAD PROJECT. (a) The

district may:

(1) reimburse a private person for money spent to construct a

road or road facility that is dedicated or otherwise transferred

to public use; or

(2) purchase a road or road facility constructed by a private

person.

(b) The amount paid for the reimbursement or for the purchase of

a road or road facility under Subsection (a) may:

(1) include all construction costs, including engineering,

legal, financing, and other expenses incident to the

construction; or

(2) be at a price not to exceed the replacement cost of the road

or road facility as determined by the board.

(c) The reimbursement or purchase of a road or road facility may

be paid for with proceeds from the sale of the district's bonds

or from any other money available to the district.

(d) The district may enter into an agreement to use the proceeds

of a subsequent bond sale to reimburse a private person under

this section. The agreement may provide the terms and conditions

under which the road or road facility is to be dedicated or

transferred for the benefit of the public.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 8150.201. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from any

source other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The board may include more than one purpose in a single

proposition at an election.

(d) The district may issue bonds or other obligations to finance

road projects under Section 52(b)(3), Article III, Texas

Constitution, secured wholly or partly by ad valorem taxation,

impose ad valorem taxes to pay the principal of and interest on

the obligations, and provide a sinking fund for the redemption of

the obligations only if the issuance is approved by a two-thirds

majority of the voters of the district voting at an election held

for that purpose. The total amount of bonds issued under this

subsection may not exceed one-fourth of the assessed market value

of real property of the district as determined by the chief

appraiser of the appraisal district that appraises property for

the district.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.

Sec. 8150.202. AD VALOREM TAX. (a) If authorized at an

election held under Section 8150.201, the district may impose an

annual ad valorem tax on taxable property in the district for the

provision of services or for the maintenance and operation of the

district, including the improvements constructed or acquired by

the district.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.

SUBCHAPTER F. BONDS AND OTHER OBLIGATIONS

Sec. 8150.251. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations payable

wholly or partly from ad valorem taxes, impact fees, revenue,

grants, or other district money, or any combination of those

sources, to pay for any authorized district purpose.

(b) The district may issue a bond or other obligation in the

form of a bond, note, certificate of participation, or other

instrument evidencing a proportionate interest in payments to be

made by the district, or other type of obligation.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.

Sec. 8150.252. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose the continuing direct

annual ad valorem tax on all taxable property in the district in

an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.

Sec. 8150.253. BONDS FOR CONTRACT COSTS. If the district enters

into a contract under Section 8150.152, the district may issue

bonds to pay all or part of the costs of the joint road project

and any other payments required under the contract.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.

Sec. 8150.254. BONDS PAYABLE FROM REVENUE FROM CERTAIN

CONTRACTS. The district may issue bonds payable wholly or partly

from the revenue of a contract authorized by Section 8150.103(b)

to pay for the implementation of the reinvestment zone's project

plan or reinvestment zone financing plan.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.

Sec. 8150.255. AUTHORITY OF TEXAS COMMISSION ON ENVIRONMENTAL

QUALITY OVER ISSUANCE OF DISTRICT BONDS. (a) Sections 49.181

and 49.182, Water Code, apply to all water, wastewater, drainage,

and recreational facility projects of the district and bonds

issued for those purposes.

(b) Section 49.181, Water Code, applies to all road and road

facility projects and bonds issued for those purposes, but the

review of the Texas Commission on Environmental Quality of the

projects is limited to the financial feasibility of the projects

and bonds, and does not include the review or approval of the

design and construction of the projects or the engineering

feasibility of the projects. The commission shall adjust the

requirements of written applications for investigation of

feasibility in accordance with this subsection.

(c) Section 49.182, Water Code, does not apply to road and road

facility projects or bonds issued for those purposes.

(d) To the extent that the district issues bonds secured solely

by revenues provided under a contract described in Section

8150.103(b), Sections 49.181, 49.182, and 49.4645, Water Code, do

not apply to the issuance of the bonds and do not restrict the

types of facilities or improvements that may be financed with the

bonds.

(e) Projects and bonds of the district are not subject to the

review and approval of the Texas Transportation Commission or the

rules adopted by the Texas Transportation Commission.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.

Sec. 8150.256. APPLICABILITY OF OTHER BOND LAW. Chapter 1471,

Government Code, does not apply to the district.

Added by Acts 2005, 79th Leg., Ch.

1175, Sec. 1, eff. June 18, 2005.



CHAPTER 8151. GALVESTON COUNTY MUNICIPAL UTILITY DISTRICT NO. 67

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8151. GALVESTON COUNTY MUNICIPAL UTILITY DISTRICT

NO. 67

For contingent expiration of this chapter, see Sec. 8151.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8151.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Galveston County Municipal Utility

District No. 67.

Added by Acts 2005, 79th Leg., Ch.

461, Sec. 1, eff. September 1, 2005.

Sec. 8151.002. NATURE OF DISTRICT. The district is a municipal

utility district in Galveston County created under and essential

to accomplish the purposes of Section 52, Article III, and

Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

461, Sec. 1, eff. September 1, 2005.

Sec. 8151.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8151.023 before September 1, 2009:

(1) the district is dissolved September 1, 2009, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Galveston County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2011.

Added by Acts 2005, 79th Leg., Ch.

461, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1370, Sec. 1, eff. June 15, 2007.

Sec. 8151.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch.

461, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8151.025

Sec. 8151.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2005, a person who owns land inside the boundaries of the

proposed district may petition the Texas Commission on

Environmental Quality to appoint as temporary directors the five

persons listed in the petition.

(b) The commission shall appoint as temporary directors the

persons listed in a petition received by the commission under

Subsection (a).

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8151.023; or

(2) the date this chapter expires under Section 8151.003.

Added by Acts 2005, 79th Leg., Ch.

461, Sec. 1, eff. September 1, 2005.

Sec. 8151.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. If a location cannot be agreed upon,

the meeting shall be at the Galveston County Courthouse. At the

meeting, the temporary directors shall elect officers from among

the temporary directors and conduct any other district business.

Added by Acts 2005, 79th Leg., Ch.

461, Sec. 1, eff. September 1, 2005.

Sec. 8151.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch.

461, Sec. 1, eff. September 1, 2005.

Sec. 8151.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8151.023 shall draw lots to determine which

two shall serve terms expiring June 1 following the first

regularly scheduled election of directors under Section 8151.052

and which three shall serve until June 1 following the second

regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

461, Sec. 1, eff. September 1, 2005.

Sec. 8151.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2011.

Added by Acts 2005, 79th Leg., Ch.

461, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1370, Sec. 2, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8151.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms that expire June 1

of even-numbered years.

Added by Acts 2005, 79th Leg., Ch.

461, Sec. 1, eff. September 1, 2005.

Sec. 8151.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

461, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8151.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

461, Sec. 1, eff. September 1, 2005.

Sec. 8151.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulatory

ordinances of the municipality or county in whose jurisdiction

the district is located.

(c) The district may not undertake a road project unless each

municipality or county in whose jurisdiction the district is

located consents by ordinance or resolution.

Added by Acts 2005, 79th Leg., Ch.

461, Sec. 1, eff. September 1, 2005.

Sec. 8151.103. LIMITATION ON USE OF EMINENT DOMAIN. The

district may exercise the power of eminent domain outside the

district only to acquire an easement necessary for a pipeline

that serves the district.

Added by Acts 2005, 79th Leg., Ch.

461, Sec. 1, eff. September 1, 2005.

Sec. 8151.104. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. Subject to the limitations of Section 54.016, Water

Code, the district shall comply with all applicable requirements

of any ordinance or resolution adopted by the city council of the

City of Texas City, including an ordinance or resolution adopted

before September 1, 2005, that consents to the creation of the

district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch.

461, Sec. 1, eff. September 1, 2005.

Sec. 8151.105. DIVISION OF DISTRICT. The district may divide

into two or more districts in the manner provided by Section

53.029, Water Code, if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing an ad valorem tax.

Added by Acts 2005, 79th Leg., Ch.

461, Sec. 1, eff. September 1, 2005.

Sec. 8151.106. NAVIGATION DISTRICT POWERS. The district may

purchase, construct, acquire, own, operate, maintain, improve, or

extend, inside or outside the district, a canal, waterway,

bulkhead, dock, or other improvement necessary or convenient to

accomplish the purposes of a navigation district under Chapters

60 and 62, Water Code, and Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1370, Sec. 3, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8151.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8151.201.

Added by Acts 2005, 79th Leg., Ch.

461, Sec. 1, eff. September 1, 2005.

Sec. 8151.152. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2005, 79th Leg., Ch.

461, Sec. 1, eff. September 1, 2005.

SUBCHAPTER E. BONDS

Sec. 8151.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, payable wholly or

partly from ad valorem taxes, impact fees, revenue, grants, or

other district money, to finance any district purpose.

(b) The district may not issue bonds under Subsection (a) unless

the issuance is approved by a vote of a two-thirds majority of

the voters of the district voting at an election called for that

purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8151.102 may not exceed one-fourth

of the assessed value of the real property in the district.

(d) Sections 49.181 and 49.182, Water Code, do not apply to a

project undertaken by the district under Section 8151.102 or to

bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch.

461, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1370, Sec. 4, eff. June 15, 2007.



CHAPTER 8152. ZAPATA COUNTY MUNICIPAL UTILITY DISTRICT NO. 2

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8152. ZAPATA COUNTY MUNICIPAL UTILITY DISTRICT NO. 2

For contingent expiration of this chapter, see Sec. 8152.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8152.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Zapata County Municipal Utility

District No. 2.

Added by Acts 2005, 79th Leg., Ch.

777, Sec. 1, eff. September 1, 2005.

Sec. 8152.002. NATURE OF DISTRICT. The district is a municipal

utility district in Zapata County created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2005, 79th Leg., Ch.

777, Sec. 1, eff. September 1, 2005.

Sec. 8152.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8152.023 before September 1, 2007:

(1) the district is dissolved September 1, 2007, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Zapata County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

777, Sec. 1, eff. September 1, 2005.

Sec. 8152.004. INITIAL DISTRICT TERRITORY. The initial

territory of the district is coextensive with the service areas

covered by Certificates of Convenience and Necessity Nos. 12877

and 20850, as identified on the Texas Commission on Environmental

Quality official service area maps associated with those

certificates.

Added by Acts 2005, 79th Leg., Ch.

777, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8152.026

Sec. 8152.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2005, the commissioners of the Commissioners Court of Zapata

County and the county judge of Zapata County shall each appoint

one temporary director to serve as one of the five temporary

directors of the district.

(b) If a temporary director fails to qualify for office, the

person who appointed that temporary director shall appoint a

person to fill the vacancy.

(c) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8152.023; or

(2) the date this chapter expires under Section 8152.003.

Added by Acts 2005, 79th Leg., Ch.

777, Sec. 1, eff. September 1, 2005.

Sec. 8152.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. If a location cannot be agreed upon,

the meeting shall be at the Zapata County Courthouse. At the

meeting, the temporary directors shall elect officers from among

the temporary directors and conduct any other district business.

Added by Acts 2005, 79th Leg., Ch.

777, Sec. 1, eff. September 1, 2005.

Sec. 8152.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch.

777, Sec. 1, eff. September 1, 2005.

Sec. 8152.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8152.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 8152.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

777, Sec. 1, eff. September 1, 2005.

Sec. 8152.025. TRANSFER OF ASSETS. (a) If the district's

creation is confirmed under Section 8152.023, Zapata County shall

transfer to the district the assets, debts, and contractual

rights and obligations of the county associated with the Zapata

County Waterworks under Certificate of Convenience and Necessity

No. 12877 and the sanitary sewer utility under Certificate of

Convenience and Necessity No. 20850.

(b) Not later than the 30th day after the date of the transfer

under Subsection (a), the Zapata County Waterworks and Zapata

County Certificates of Convenience and Necessity Nos. 12877 and

20850 are considered to be held by the district.

(c) The Commissioners Court of Zapata County shall notify the

Texas Commission on Environmental Quality of the transfer of

Certificates of Convenience and Necessity Nos. 12877 and 20850 to

the district.

(d) On receipt of notice under Subsection (c), the Texas

Commission on Environmental Quality shall note in its records

that Certificates of Convenience and Necessity Nos. 12877 and

20850 are held by the district and shall reissue the certificates

in the name of the district without further application or

notice.

Added by Acts 2005, 79th Leg., Ch.

777, Sec. 1, eff. September 1, 2005.

Sec. 8152.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

777, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8152.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch.

777, Sec. 1, eff. September 1, 2005.

Sec. 8152.052. ELECTION OF DIRECTORS. On the uniform election

date in November of each even-numbered year, the appropriate

number of directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

777, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8152.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

777, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8152.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8152.201.

Added by Acts 2005, 79th Leg., Ch.

777, Sec. 1, eff. September 1, 2005.

SUBCHAPTER E. BONDS

Sec. 8152.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations as provided by

Chapters 49 and 54, Water Code, to finance the construction,

maintenance, or operation of projects under Section 8152.101.

Added by Acts 2005, 79th Leg., Ch.

777, Sec. 1, eff. September 1, 2005.



CHAPTER 8153. BRAZORIA COUNTY MUNICIPAL UTILITY DISTRICT NO. 44

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8153. BRAZORIA COUNTY MUNICIPAL UTILITY DISTRICT

NO. 44

For contingent expiration of this chapter, see Sec. 8153.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8153.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Brazoria County Municipal Utility

District No. 44.

Added by Acts 2005, 79th Leg., Ch.

460, Sec. 1, eff. September 1, 2005.

Sec. 8153.002. NATURE OF DISTRICT. The district is a municipal

utility district in Brazoria County created under and essential

to accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2005, 79th Leg., Ch.

460, Sec. 1, eff. September 1, 2005.

Sec. 8153.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8153.024 before September 1, 2007:

(1) the district is dissolved September 1, 2007, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Brazoria County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

460, Sec. 1, eff. September 1, 2005.

Sec. 8153.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes; or

(3) the legality or operation of the board.

Added by Acts 2005, 79th Leg., Ch.

460, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8153.026

Sec. 8153.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2005, a person who owns land in the district may submit a

petition to the Texas Commission on Environmental Quality to

appoint as temporary directors the five persons named in the

petition.

(b) The commission shall appoint as temporary directors the five

persons named in the first petition received by the commission

under Subsection (a).

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8153.024; or

(2) the date this chapter expires under Section 8153.003.

Added by Acts 2005, 79th Leg., Ch.

460, Sec. 1, eff. September 1, 2005.

Sec. 8153.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. If a location cannot be agreed upon,

the meeting shall be at the Brazoria County Courthouse. At the

meeting, the temporary directors shall elect officers from among

the temporary directors and conduct any other district business.

Added by Acts 2005, 79th Leg., Ch.

460, Sec. 1, eff. September 1, 2005.

Sec. 8153.023. CONSENT OF MUNICIPALITY OR COUNTY REQUIRED. (a)

The temporary directors may not hold an election under Section

8153.024 until each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located has adopted

a resolution consenting to the creation of the district.

(b) If the district is located outside the extraterritorial

jurisdiction of a municipality, the temporary directors may not

hold the election until each county in which the district is

located has adopted a resolution consenting to the creation of

the district.

(c) A municipality or county may not adopt a resolution under

this section before the effective date of the Act creating this

chapter.

Added by Acts 2005, 79th Leg., Ch.

460, Sec. 1, eff. September 1, 2005.

Sec. 8153.024. CONFIRMATION AND INITIAL DIRECTORS' ELECTION. If

each municipality or county has consented to the creation of the

district under Section 8153.023, the temporary directors shall

hold an election to confirm the creation of the district and to

elect five directors as provided by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch.

460, Sec. 1, eff. September 1, 2005.

Sec. 8153.025. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8153.024 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 8153.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

460, Sec. 1, eff. September 1, 2005.

Sec. 8153.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

460, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8153.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch.

460, Sec. 1, eff. September 1, 2005.

Sec. 8153.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

460, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8153.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

460, Sec. 1, eff. September 1, 2005.

Sec. 8153.102. ROAD PROJECTS. (a) To the extent authorized

under Section 52, Article III, Texas Constitution, the district

may construct, acquire, improve, maintain, or operate

macadamized, graveled, or paved roads or turnpikes, or

improvements in aid of those roads or turnpikes, inside the

district.

(b) A road project must meet or exceed all applicable

construction standards, zoning and subdivision requirements, and

regulatory ordinances of each municipality in whose corporate

limits or extraterritorial jurisdiction the district is located.

If the district is located outside the extraterritorial

jurisdiction of a municipality, a road project must meet or

exceed all applicable construction standards, zoning and

subdivision requirements, and regulatory ordinances of each

county in which the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by ordinance or

resolution. If the district is located outside the

extraterritorial jurisdiction of a municipality, the district may

not undertake a road project unless each county in which the

district is located consents by ordinance or resolution.

Added by Acts 2005, 79th Leg., Ch.

460, Sec. 1, eff. September 1, 2005.

Sec. 8153.103. COMPLIANCE WITH MUNICIPAL ORDINANCES OR

RESOLUTIONS. Subject to the limitations of Section 54.016, Water

Code, the district shall comply with all applicable requirements

of any ordinance or resolution adopted by the city council of the

City of Bonney.

Added by Acts 2005, 79th Leg., Ch.

460, Sec. 1, eff. September 1, 2005.

Sec. 8153.104. LIMITATION ON USE OF EMINENT DOMAIN. The

district may exercise the power of eminent domain outside the

district only to acquire an easement necessary for a pipeline

that serves the district.

Added by Acts 2005, 79th Leg., Ch.

460, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8153.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8153.201.

Added by Acts 2005, 79th Leg., Ch.

460, Sec. 1, eff. September 1, 2005.

SUBCHAPTER E. BONDS

Sec. 8153.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of projects under

Sections 8153.101 and 8153.102.

(b) The district may not issue bonds to finance projects

authorized by Section 8153.102 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8153.102 may not exceed one-fourth

of the assessed value of the real property in the district.

(d) Sections 49.181 and 49.182, Water Code, do not apply to a

project undertaken by the district under Section 8153.102 or to

bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch.

460, Sec. 1, eff. September 1, 2005.



CHAPTER 8154. BLUE RIDGE WEST MUNICIPAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8154. BLUE RIDGE WEST MUNICIPAL UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8154.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Blue Ridge West Municipal Utility

District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8154.002. NATURE OF DISTRICT. The district is a municipal

utility district and a conservation and reclamation district in

Fort Bend County created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8154.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

(d) The accomplishment of the purposes stated in this chapter is

for the benefit of the people of this state and for the

improvement of their property and industries. The district, in

carrying out the purposes of this chapter, will be performing an

essential public function under the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8154.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2, Chapter 633,

Acts of the 60th Legislature, Regular Session, 1967 (Article

8280-379, Vernon's Texas Civil Statutes), as that territory may

have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8154.051. COMPOSITION OF BOARD. The board consists of five

directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8154.052. QUALIFICATIONS FOR OFFICE. (a) A person must

reside in this state to be elected or appointed as a director of

the board.

(b) A director is not required to reside in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8154.053. DIRECTOR'S BOND. (a) Each director shall

execute a bond in the amount of $5,000 for the faithful

performance of the director's duties.

(b) The bond must be:

(1) approved by:

(A) the board; and

(B) the county judge or the commissioners court of the county in

which the district is located;

(2) filed for record in the office of the county clerk of the

county in which the district is located;

(3) filed for safekeeping in the district's depository; and

(4) recorded in a record kept for that purpose in the district

office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8154.054. ABSENCE OF PRESIDENT OR SECRETARY FROM BOARD

MEETING; DUTY OF SECRETARY. (a) If the board president is

absent from a board meeting at which an order is adopted or other

action is taken:

(1) the board vice president may sign the order or action; or

(2) the board may authorize the president to sign the order or

action.

(b) The board secretary shall sign the minutes of each board

meeting.

(c) If the board secretary is absent from a board meeting, the

board:

(1) shall name a secretary pro tem for the meeting who:

(A) may exercise all powers and duties of the secretary for the

meeting;

(B) shall sign the minutes of the meeting; and

(C) may attest all orders passed or other action taken at the

meeting; or

(2) may authorize the secretary to attest all orders passed or

other action taken at the meeting.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8154.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has all of the rights, powers, privileges, and

duties provided by general law applicable to a municipal utility

district created under Section 59, Article XVI, Texas

Constitution, including those conferred by Chapters 49 and 54,

Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.068, eff. September 1, 2009.

Sec. 8154.102. ADDITIONAL POWERS. (a) The district may:

(1) purchase, construct, or otherwise acquire a waterworks

system, sanitary sewer system, or storm sewer system and drainage

facility, or any part of those systems or facilities;

(2) make any necessary purchase, construction, improvement,

extension, or addition to a system or facility described by

Subdivision (1);

(3) purchase or acquire, operate, and maintain any land,

right-of-way, easement, site, equipment, building, plant,

structure, or facility necessary to a system or facility

described by Subdivision (1); and

(4) sell water and other services.

(b) The district may exercise any of the rights or powers

granted by this chapter inside or outside the district's

boundaries.

(c) The district may exercise any of its rights or powers to

provide water or sewerage services to an area inside or outside

the district's boundaries.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8154.103. HEARINGS FOR EXCLUSION OF TERRITORY. (a) The

board is not required to call or hold a hearing on the exclusion

of land or other property from the district.

(b) The board on its own motion may call and hold one or more

hearings on the exclusion of land or other property from the

district in the manner provided by general law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8154.104. EMINENT DOMAIN. The district may exercise the

power of eminent domain only in a county in which the district is

located.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8154.105. COST OF RELOCATING OR ALTERING PROPERTY. (a) In

this section, "sole expense" means the actual cost of relocating,

raising, lowering, rerouting, or changing the grade of, or

altering the construction of a facility described by Subsection

(b) in providing a comparable replacement without enhancing the

facility, after deducting from that cost the net salvage value

derived from the old facility.

(b) If the district, in the exercise of the power of eminent

domain, the power of relocation, or any other power granted under

this chapter, makes necessary the relocation, raising, rerouting,

changing the grade of, or altering the construction of a highway,

a railroad, an electric transmission line, a pipeline, or a

telegraph or telephone property or facility, the necessary

relocation, raising, rerouting, changing the grade of, or

alteration of construction shall be accomplished at the sole

expense of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8154.106. NOTICE OF ELECTION. The board president or

secretary may give notice of an election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8154.151. TAX METHOD. (a) The district shall use the ad

valorem plan of taxation.

(b) The board is not required to hold a hearing on the adoption

of a plan of taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8154.152. DEPOSITORY. (a) The board shall select one or

more banks or trust companies in this state to act as a

depository of bond proceeds or of revenue derived from the

operation of district facilities.

(b) The depository shall, as determined by the board:

(1) furnish indemnity bonds;

(2) pledge securities; or

(3) meet any other requirement.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8154.153. PROCEDURE FOR PAYMENT. An officer or employee of

the district, as designated by a standing order entered in the

board's minutes, may draw and sign a warrant to pay a current

expense, salary, or account of the district if the account has

been contracted and ordered paid by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8154.154. PROJECTS AND PURCHASES EXEMPT FROM ASSESSMENT OR

TAXATION. The district is not required to pay a tax or

assessment on:

(1) a district project or any part of the project; or

(2) a district purchase.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 8154.201. AUTHORITY TO ISSUE BONDS. The district may vote

and issue bonds of any kind, including refunding bonds, for

contiguous or noncontiguous areas for any district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8154.202. EXCHANGING BONDS FOR PROPERTY OR WORK. The

district may exchange bonds, including refunding bonds:

(1) for property acquired by purchase; or

(2) in payment of the contract price of work done or materials

or services furnished for the use and benefit of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8154.203. BOND ELECTION. (a) On the failure of a bond

election:

(1) a general law that provides for calling a hearing on the

dissolution of the district after a district bond election fails

does not apply to the district; and

(2) the board may call a subsequent bond election after the

expiration of six months after the date of the election.

(b) The outcome of a bond election does not affect the

district's existence, function, or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8154.204. BONDS EXEMPT FROM TAXATION. A bond issued under

this subchapter, the transfer of the bond, and income from the

bond, including profits made on the sale of the bond, are exempt

from taxation in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8155. BOIS D'ARC MUNICIPAL UTILITY DISTRICT OF FANNIN COUNTY, TEXAS

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8155. BOIS D'ARC MUNICIPAL UTILITY DISTRICT

OF FANNIN COUNTY, TEXAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8155.001. DEFINITION. In this chapter, "district" means

the Bois D'Arc Municipal Utility District of Fannin County,

Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8155.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district created under Section 59,

Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8155.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects that are to

be accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8155.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2, Chapter 421,

Acts of the 66th Legislature, Regular Session, 1979, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on a bond;

(3) the district's right to impose taxes; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8155.051. COMPOSITION OF BOARD. The district is governed

by a board of seven directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8155.052. VACANCIES. The Commissioners Court of Fannin

County shall appoint directors to fill all vacancies on the board

when the number of qualified directors is fewer than four.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8155.053. DIRECTOR'S BOND. A director is not required to

post a public official's bond.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8155.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district created

under Section 59, Article XVI, Texas Constitution, including

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8155.102. WATER AND SEWER SYSTEMS. (a) To serve the

inhabitants of the county in which the district is situated, the

district may:

(1) acquire, and may improve or extend, any existing water or

sewer system that serves all or part of the district territory;

or

(2) construct a water or sewer system.

(b) A contract to acquire an existing water or sewer facility

may be made on terms approved by the contracting parties.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8155.103. TAXES. The district may not impose a tax unless

the tax has been approved by the voters at an election called for

that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8156. PASEO DEL ESTE MUNICIPAL UTILITY DISTRICT NO. 11 OF EL PASO COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8156. PASEO DEL ESTE MUNICIPAL UTILITY

DISTRICT NO. 11 OF EL PASO COUNTY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8156.001. DEFINITION. In this chapter, "district" means

Paseo del Este Municipal Utility District No. 11 of El Paso

County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.070, eff. September 1, 2009.

Sec. 8156.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in El Paso County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8156.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the works and projects accomplished by the district

under the powers conferred by Section 59, Article XVI, Texas

Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8156.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 3, Chapter 700,

Acts of the 74th Legislature, Regular Session, 1995, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to impose a tax; or

(3) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8156.005. EFFECT OF CHAPTER ON CITY OF EL PASO. This

chapter does not diminish or affect the City of El Paso's

extraterritorial jurisdiction or its rights under the Local

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8156.051. COMPOSITION OF BOARD. The district is governed

by a board of five directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8156.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, functions, and duties

provided by general law applicable to a municipal utility

district created under Section 59, Article XVI, Texas

Constitution, including Chapters 49, 50, and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8156.102. ANNEXATION OF DISTRICT TERRITORY BY POLITICAL

SUBDIVISION. A political subdivision that annexes the district

territory included in Section 3, Chapter 700, Acts of the 74th

Legislature, Regular Session, 1995, as provided by Chapter 43,

Local Government Code, assumes the district's powers, functions,

and duties and any outstanding bonded indebtedness of the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8156.103. AUTHORITY OF EL PASO WATER UTILITIES PUBLIC

SERVICE BOARD OVER DISTRICT FACILITIES. (a) In this section,

"Public Service Board" means the El Paso Water Utilities Public

Service Board.

(b) The plans and specifications for any facilities to be

constructed or acquired by the district must be approved by the

Public Service Board. The Public Service Board may not

unreasonably withhold or delay the approval.

(c) The Public Service Board is entitled to inspect or act as

the construction manager for district facilities to ensure that

the facilities meet the applicable standards of the Public

Service Board. The district shall pay the Public Service Board a

reasonable fee for those services consistent with fees charged

for similar services the Public Service Board provides on similar

utility construction contracts.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8157. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 465

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8157. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT

NO. 465

For contingent expiration of this chapter, see Sec. 8157.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8157.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Harris County Municipal Utility

District No. 465.

Added by Acts 2005, 79th Leg., Ch.

465, Sec. 1, eff. September 1, 2005.

Sec. 8157.002. NATURE OF DISTRICT. The district is a municipal

utility district in Harris County created under and essential to

accomplish the purposes of Section 52, Article III, and Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

465, Sec. 1, eff. September 1, 2005.

Sec. 8157.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8157.023 before September 1, 2007:

(1) the district is dissolved September 1, 2007, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Harris County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

465, Sec. 1, eff. September 1, 2005.

Sec. 8157.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes; or

(3) the legality or operation of the board.

Added by Acts 2005, 79th Leg., Ch.

465, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8157.025

Sec. 8157.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2005, a person who owns land in the district may submit a

petition to the Texas Commission on Environmental Quality to

appoint as temporary directors the five persons named in the

petition.

(b) The commission shall appoint as temporary directors the five

persons named in the first petition received by the commission

under Subsection (a).

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8157.023; or

(2) the date this chapter expires under Section 8157.003.

Added by Acts 2005, 79th Leg., Ch.

465, Sec. 1, eff. September 1, 2005.

Sec. 8157.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. If a location cannot be agreed upon,

the meeting shall be at the Harris County Courthouse. At the

meeting, the temporary directors shall elect officers from among

the temporary directors and conduct any other district business.

Added by Acts 2005, 79th Leg., Ch.

465, Sec. 1, eff. September 1, 2005.

Sec. 8157.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch.

465, Sec. 1, eff. September 1, 2005.

Sec. 8157.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8157.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 8157.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

465, Sec. 1, eff. September 1, 2005.

Sec. 8157.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

465, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8157.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch.

465, Sec. 1, eff. September 1, 2005.

Sec. 8157.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

465, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8157.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

465, Sec. 1, eff. September 1, 2005.

Sec. 8157.102. ROAD PROJECTS. The district may construct,

acquire, improve, maintain, or operate macadamized, graveled, or

paved roads or turnpikes, or improvements in aid of those roads

or turnpikes, inside or outside the district.

Added by Acts 2005, 79th Leg., Ch.

465, Sec. 1, eff. September 1, 2005.

Sec. 8157.103. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. Subject to the limitations of Section 54.016, Water

Code, the district shall comply with all applicable requirements

of any ordinance or resolution adopted by the city council of the

City of Houston, including an ordinance or resolution adopted

before September 1, 2005, that consents to the creation of the

district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch.

465, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8157.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8157.201.

Added by Acts 2005, 79th Leg., Ch.

465, Sec. 1, eff. September 1, 2005.

SUBCHAPTER E. BONDS

Sec. 8157.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of projects under

Sections 8157.101 and 8157.102.

(b) The district may not issue bonds to finance projects

authorized by Section 8157.102 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8157.102 may not exceed one-fourth

of the assessed value of the real property in the district.

(d) Sections 49.181 and 49.182, Water Code, do not apply to a

project undertaken by the district under Section 8157.102 or to

bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch.

465, Sec. 1, eff. September 1, 2005.



CHAPTER 8158. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 464

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8158. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT

NO. 464

For contingent expiration of this chapter, see Sec. 8158.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8158.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Harris County Municipal Utility

District No. 464.

Added by Acts 2005, 79th Leg., Ch.

466, Sec. 1, eff. September 1, 2005.

Sec. 8158.002. NATURE OF DISTRICT. The district is a municipal

utility district in Harris County created under and essential to

accomplish the purposes of Section 52, Article III, and Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

466, Sec. 1, eff. September 1, 2005.

Sec. 8158.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8158.023 before September 1, 2007:

(1) the district is dissolved September 1, 2007, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Harris County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

466, Sec. 1, eff. September 1, 2005.

Sec. 8158.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes; or

(3) the legality or operation of the board.

Added by Acts 2005, 79th Leg., Ch.

466, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8158.025

Sec. 8158.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2005, a person who owns land in the district may submit a

petition to the Texas Commission on Environmental Quality to

appoint as temporary directors the five persons named in the

petition.

(b) The commission shall appoint as temporary directors the five

persons named in the first petition received by the commission

under Subsection (a).

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8158.023; or

(2) the date this chapter expires under Section 8158.003.

Added by Acts 2005, 79th Leg., Ch.

466, Sec. 1, eff. September 1, 2005.

Sec. 8158.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. If a location cannot be agreed upon,

the meeting shall be at the Harris County Courthouse. At the

meeting, the temporary directors shall elect officers from among

the temporary directors and conduct any other district business.

Added by Acts 2005, 79th Leg., Ch.

466, Sec. 1, eff. September 1, 2005.

Sec. 8158.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch.

466, Sec. 1, eff. September 1, 2005.

Sec. 8158.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8158.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 8158.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

466, Sec. 1, eff. September 1, 2005.

Sec. 8158.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

466, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8158.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch.

466, Sec. 1, eff. September 1, 2005.

Sec. 8158.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

466, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8158.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

466, Sec. 1, eff. September 1, 2005.

Sec. 8158.102. ROAD PROJECTS. The district may construct,

acquire, improve, maintain, or operate macadamized, graveled, or

paved roads or turnpikes, or improvements in aid of those roads

or turnpikes, inside or outside the district.

Added by Acts 2005, 79th Leg., Ch.

466, Sec. 1, eff. September 1, 2005.

Sec. 8158.103. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. Subject to the limitations of Section 54.016, Water

Code, the district shall comply with all applicable requirements

of any ordinance or resolution adopted by the city council of the

City of Houston, including an ordinance or resolution adopted

before September 1, 2005, that consents to the creation of the

district or to the inclusion of lands within the district.

Added by Acts 2005, 79th Leg., Ch.

466, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8158.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8158.201.

Added by Acts 2005, 79th Leg., Ch.

466, Sec. 1, eff. September 1, 2005.

SUBCHAPTER E. BONDS

Sec. 8158.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of projects under

Sections 8158.101 and 8158.102.

(b) The district may not issue bonds to finance projects

authorized by Section 8158.102 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8158.102 may not exceed one-fourth

of the assessed value of the real property in the district.

(d) Sections 49.181 and 49.182, Water Code, do not apply to a

project undertaken by the district under Section 8158.102 or to

bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch.

466, Sec. 1, eff. September 1, 2005.



CHAPTER 8159. NEW SWEDEN MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8159. NEW SWEDEN MUNICIPAL UTILITY DISTRICT NO. 1SUBCHAPTER A. GENERAL PROVISIONSSec. 8159.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the New Sweden Municipal Utility District No. 1 as created by the Texas Commission on Environmental Quality by order dated July 20, 2006.

Added by Acts 2007, 80th Leg., R.S., Ch. 591, Sec. 1, eff. June 16, 2007.

SUBCHAPTER B. POWERS AND DUTIESSec. 8159.101. GENERAL POWERS AND DUTIES. The district has:(1) the powers and duties provided to a municipal utility district by general law, including Chapters 49 and 54, Water Code, and Chapters 42 and 43, Local Government Code; and(2) all the powers and duties necessary or appropriate to accomplish the purposes for which the district was created by the Texas Commission on Environmental Quality.

Added by Acts 2007, 80th Leg., R.S., Ch. 591, Sec. 1, eff. June 16, 2007.

Sec. 8159.102. ADDITIONAL POWERS RELATED TO ANNEXATION AND TAX ALLOCATION AGREEMENTS. (a) This section applies only to a municipality that:(1) has extraterritorial jurisdiction over the entire area in which the district is located; and(2) has made a strategic partnership agreement with the district.(b) The district and the municipality may agree to provide for the:(1) annexation, including limited purpose annexation, by the municipality of all or a part of the territory of the district; and(2) allocation, following annexation of all or part of the district by the municipality, of taxes imposed on real property in the district between the district and the municipality.(c) Notwithstanding the limitations otherwise imposed by Subchapter J, Chapter 54, Water Code, the district is granted the powers under that subchapter for the purpose of:(1) defining a particular area to be taxed; and(2) entering a tax allocation agreement as provided by this chapter.(d) This chapter does not eliminate any right granted to a municipality under general law to annex all or part of the district. The powers granted to the district and a municipality under this chapter are cumulative of powers granted under other law.

Added by Acts 2007, 80th Leg., R.S., Ch. 591, Sec. 1, eff. June 16, 2007.

Sec. 8159.103. SPECIFIC PROVISIONS OF TAX ALLOCATION AGREEMENT. The tax allocation agreement made under Section 8159.102 may contain:(1) a method by which the district continues to exist following annexation by the municipality of all or part of the district territory, if the district is initially located outside the corporate boundaries of the municipality;(2) an allocation of the ad valorem tax revenues of the district and the municipality from property in the district as the district and the municipality may agree;(3) an allocation of governmental services to be provided by the municipality or the district following the date of the inclusion of all or part of the district territory in the corporate boundaries of the municipality, which must be proportionate to the allocation of taxes to which the district and the municipality agreed under Subdivision (2);(4) an agreement under which the district assesses and collects ad valorem taxes on all taxable property:(A) at a rate applying to the area of the district included in the municipality and designated as a defined area as provided by Subchapter J, Chapter 54, Water Code, calculated to pay for the improvements, facilities, or services that primarily benefit that area and do not generally benefit the district as a whole; and(B) at a rate applying to the area of the district that is not included in the municipality and is designated as a separate defined area as provided by Subchapter J, Chapter 54, Water Code, calculated to pay for the improvements, facilities, or services that primarily benefit that area and do not generally benefit the district as a whole;(5) a provision permitting district bonds in an area designated as a defined area as provided by Subchapter J, Chapter 54, Water Code, to be sold by negotiated contract, notwithstanding other law;(6) a provision that the allocation agreement will end on the date that:(A) all territory in the district is annexed by the municipality for full purposes; and(B) the district is dissolved as otherwise provided by law; and(7) any other terms considered appropriate by the municipality and the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 591, Sec. 1, eff. June 16, 2007.



CHAPTER 8160. NEW SWEDEN MUNICIPAL UTILITY DISTRICT NO. 2

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8160. NEW SWEDEN MUNICIPAL UTILITY DISTRICT NO. 2SUBCHAPTER A. GENERAL PROVISIONSSec. 8160.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the New Sweden Municipal Utility District No. 2 as created by the Texas Commission on Environmental Quality by order dated November 10, 2006.

Added by Acts 2007, 80th Leg., R.S., Ch. 592, Sec. 1, eff. June 16, 2007.

SUBCHAPTER B. POWERS AND DUTIESSec. 8160.101. GENERAL POWERS AND DUTIES. The district has:(1) the powers and duties provided to a municipal utility district by general law, including Chapters 49 and 54, Water Code, and Chapters 42 and 43, Local Government Code; and(2) all the powers and duties necessary or appropriate to accomplish the purposes for which the district was created by the Texas Commission on Environmental Quality.

Added by Acts 2007, 80th Leg., R.S., Ch. 592, Sec. 1, eff. June 16, 2007.

Sec. 8160.102. ADDITIONAL POWERS RELATED TO ANNEXATION AND TAX ALLOCATION AGREEMENTS. (a) This section applies only to a municipality that:(1) has extraterritorial jurisdiction over the entire area in which the district is located; and(2) has made a strategic partnership agreement with the district.(b) The district and the municipality may agree to provide for the:(1) annexation, including limited purpose annexation, by the municipality of all or a part of the territory of the district; and(2) allocation, following annexation of all or part of the district by the municipality, of taxes imposed on real property in the district between the district and the municipality.(c) Notwithstanding the limitations otherwise imposed by Subchapter J, Chapter 54, Water Code, the district is granted the powers under that subchapter for the purpose of:(1) defining a particular area to be taxed; and(2) entering a tax allocation agreement as provided by this chapter.(d) This chapter does not eliminate any right granted to a municipality under general law to annex all or part of the district. The powers granted to the district and a municipality under this chapter are cumulative of powers granted under other law.

Added by Acts 2007, 80th Leg., R.S., Ch. 592, Sec. 1, eff. June 16, 2007.

Sec. 8160.103. SPECIFIC PROVISIONS OF TAX ALLOCATION AGREEMENT. The tax allocation agreement made under Section 8160.102 may contain:(1) a method by which the district continues to exist following annexation by the municipality of all or part of the district territory, if the district is initially located outside the corporate boundaries of the municipality;(2) an allocation of the ad valorem tax revenues of the district and the municipality from property in the district as the district and the municipality may agree;(3) an allocation of governmental services to be provided by the municipality or the district following the date of the inclusion of the district territory in the corporate boundaries of the municipality, which must be proportionate to the allocation of taxes to which the district and the municipality agreed under Subdivision (2);(4) an agreement under which the district assesses and collects ad valorem taxes on all taxable property:(A) at a rate applying to the area of the district included in the municipality and designated as a defined area as provided by Subchapter J, Chapter 54, Water Code, calculated to pay for the improvements, facilities, or services that primarily benefit that area and do not generally benefit the district as a whole; and(B) at a rate applying to the area of the district that is not included in the municipality and is designated as a separate defined area as provided by Subchapter J, Chapter 54, Water Code, calculated to pay for the improvements, facilities, or services that primarily benefit that area and do not generally benefit the district as a whole;(5) a provision permitting district bonds in an area designated as a defined area as provided by Subchapter J, Chapter 54, Water Code, to be sold by negotiated contract, notwithstanding other law;(6) a provision that the allocation agreement will end on the date that:(A) all territory in the district is annexed by the municipality for full purposes; and(B) the district is dissolved as otherwise provided by law; and(7) any other terms considered appropriate by the municipality and the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 592, Sec. 1, eff. June 16, 2007.



CHAPTER 8161. ENCANTO REAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8161. ENCANTO REAL UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8161.001. DEFINITION. In this chapter, "district" means

the Encanto Real Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8161.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Harris County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8161.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8161.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 700,

Acts of the 62nd Legislature, Regular Session, 1971 (Article

8280-584, Vernon's Texas Civil Statutes), as that territory may

have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8161.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8161.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8162. FAIRFIELDS MUNICIPAL UTILITY DISTRICT OF KAUFMAN COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8162. FAIRFIELDS MUNICIPAL UTILITY DISTRICT OF KAUFMAN

COUNTY

For contingent expiration of this chapter, see Section 8162.004.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8162.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Fairfields Municipal Utility District

of Kaufman County.

Added by Acts 2007, 80th Leg., R.S., Ch.

497, Sec. 1, eff. June 16, 2007.

Sec. 8162.002. NATURE OF DISTRICT. The district is a municipal

utility district in Kaufman County created under and essential to

accomplish the purposes of Section 52, Article III, and Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

497, Sec. 1, eff. June 16, 2007.

Sec. 8162.003. FINDING OF PUBLIC USE AND BENEFIT. The district

is created to serve a public use and benefit.

Added by Acts 2007, 80th Leg., R.S., Ch.

497, Sec. 1, eff. June 16, 2007.

Sec. 8162.004. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8162.023 before September 1, 2009:

(1) the district is dissolved September 1, 2009, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Kaufman County any assets that remain after the

payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

497, Sec. 1, eff. June 16, 2007.

Sec. 8162.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes; or

(3) the legality or operation of the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

497, Sec. 1, eff. June 16, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8162.025.

Sec. 8162.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Anthony Francis Apollaro Jr.;

(2) John Ryan Brown;

(3) Mary Patricia Carson;

(4) Paris Milton Rutherford IV; and

(5) Marcus Lee Scroggins.

(b) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than three

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

persons to fill all vacancies on the board.

(c) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8162.023; or

(2) the date this chapter expires under Section 8162.004.

Added by Acts 2007, 80th Leg., R.S., Ch.

497, Sec. 1, eff. June 16, 2007.

Sec. 8162.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall convene the organizational meeting of the

district at a location in the district agreeable to a majority of

the directors. If a location cannot be agreed upon, the

organizational meeting shall be at the Kaufman County Courthouse.

Added by Acts 2007, 80th Leg., R.S., Ch.

497, Sec. 1, eff. June 16, 2007.

Sec. 8162.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

497, Sec. 1, eff. June 16, 2007.

Sec. 8162.024. INITIAL ELECTED DIRECTORS; TERMS.The directors

elected under Section 8162.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors and which three shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

497, Sec. 1, eff. June 16, 2007.

Sec. 8162.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

497, Sec. 1, eff. June 16, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8162.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

497, Sec. 1, eff. June 16, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8162.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

497, Sec. 1, eff. June 16, 2007.

Sec. 8162.102. ROAD PROJECTS. (a) The district may construct,

acquire, improve, maintain, or operate macadamized, graveled, or

paved roads or improvements in aid of those roads.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulations

of each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located. If the

district is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, a road project

must meet all applicable construction standards, zoning and

subdivision requirements, and regulations of each county in which

the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by resolution. If

the district is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the district may

not undertake a road project unless each county in which the

district is located consents by resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

497, Sec. 1, eff. June 16, 2007.

Sec. 8162.103. ROAD CONTRACTS. The district may contract for a

road project in the manner provided by Subchapter I, Chapter 49,

Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

497, Sec. 1, eff. June 16, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8162.151. OPERATION AND MAINTENANCE TAX. The district may

impose a tax for any district operation and maintenance purpose

in the manner provided by Section 49.107, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

497, Sec. 1, eff. June 16, 2007.

Sec. 8162.152. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of and interest on bonds issued under

Section 8162.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

497, Sec. 1, eff. June 16, 2007.

Sec. 8162.153. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code;

(4) a cable operator as defined by 47 U.S.C. Section 522; or

(5) a person who provides to the public advanced

telecommunications services.

Added by Acts 2007, 80th Leg., R.S., Ch.

497, Sec. 1, eff. June 16, 2007.

SUBCHAPTER E. BONDS

Sec. 8162.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, and to finance the

construction, maintenance, or operation of projects under Section

8162.102.

(b) The district may issue bonds or other obligations payable

wholly or partly from ad valorem taxes, impact fees, revenue,

grants, or other district money.

(c) The district may not issue bonds or other obligations

secured wholly or partly by ad valorem taxation to finance

projects authorized by Section 8162.102 unless the issuance is

approved by a vote of a two-thirds majority of district voters

voting at an election called for that purpose.

(d) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8162.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

497, Sec. 1, eff. June 16, 2007.

SUBCHAPTER F. DIVISION OF DISTRICT INTO MULTIPLE DISTRICTS

Sec. 8162.251. DIVISION OF DISTRICT; REQUIREMENTS. (a) At any

time before the district issues indebtedness secured by taxes or

net revenue, the district may be divided into two or more new

districts.

(b) A new district created by division of the district must be

at least 100 acres.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

(d) The board may consider a proposal to divide the district on:

(1) a petition of a landowner in the district; or

(2) a motion by the board.

(e) If the board decides to divide the district, the board

shall:

(1) set the terms of the division, including names for the new

districts and a plan for the payment or performance of any

outstanding district obligations; and

(2) prepare a metes and bounds description for each proposed

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

497, Sec. 1, eff. June 16, 2007.

Sec. 8162.252. ELECTION FOR DIVISION OF DISTRICT. (a) After

the board has complied with Section 8162.251(e), the board shall

hold an election in the district to determine whether the

district should be divided as proposed.

(b) The board shall give notice of the election not later than

the 35th day before the date of the election. The notice must

state:

(1) the date and location of the election; and

(2) the proposition to be voted on.

(c) If a majority of the votes cast are in favor of the

division:

(1) the district is divided; and

(2) not later than the 30th day after the date of the election,

the district shall provide written notice of the division to:

(A) the Texas Commission on Environmental Quality;

(B) the attorney general;

(C) the commissioners court of each county in which a new

district is located; and

(D) any municipality having extraterritorial jurisdiction over

territory in each new district.

(d) If a majority of the votes cast are not in favor of the

division, the district may not be divided.

Added by Acts 2007, 80th Leg., R.S., Ch.

497, Sec. 1, eff. June 16, 2007.

Sec. 8162.253. ELECTION OF DIRECTORS OF NEW DISTRICTS. (a) Not

later than the 90th day after the date of an election in favor of

the division of the district, the board shall:

(1) appoint itself as the board of one of the new districts; and

(2) appoint five directors for each of the other new districts.

(b) Directors appointed under Subsection (a)(1) serve the

staggered terms to which they were elected in the original

district. Directors appointed under Subsection (a)(2) serve

until the election for directors under Subsection (c).

(c) On the uniform election date in May of the first

even-numbered year after the year in which the directors are

appointed, the appointed board shall hold an election to elect

five directors in each district for which directors were

appointed under Subsection (a)(2). The directors shall draw lots

to determine which two shall serve until the next regularly

scheduled election of directors and which three shall serve until

the second regularly scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

497, Sec. 1, eff. June 16, 2007.

Sec. 8162.254. CONTINUING POWERS AND OBLIGATIONS OF NEW

DISTRICTS. (a) Each new district may incur and pay debts and

has all powers of the original district created by this chapter.

(b) If the district is divided as provided by this subchapter,

the current obligations and any bond authorizations of the

district are not impaired. Debts shall be paid by revenue or by

taxes or assessments imposed on real property in the district as

if the district had not been divided or by contributions from

each new district as stated in the terms set by the board under

Section 8162.251(e).

(c) Any other district obligation is divided pro rata among the

new districts on an acreage basis or on other terms that are

satisfactory to the new districts.

Added by Acts 2007, 80th Leg., R.S., Ch.

497, Sec. 1, eff. June 16, 2007.

Sec. 8162.255. CONTRACT AUTHORITY OF NEW DISTRICTS. The new

districts may contract with each other for:

(1) water and wastewater services; or

(2) any other matter the boards of the new districts consider

appropriate.

Added by Acts 2007, 80th Leg., R.S., Ch.

497, Sec. 1, eff. June 16, 2007.



CHAPTER 8163. TRAVIS-CREEDMOOR MUNICIPAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8163. TRAVIS-CREEDMOOR MUNICIPAL UTILITY DISTRICTSUBCHAPTER A. GENERAL PROVISIONSSec. 8163.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Travis-Creedmoor Municipal Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch. 159, Sec. 1, eff. May 21, 2007.

Sec. 8163.002. NATURE OF DISTRICT. The district is a municipal utility district in Travis County created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 159, Sec. 1, eff. May 21, 2007.

Sec. 8163.003. CONFIRMATION ELECTION REQUIRED. The board shall hold an election to confirm the creation of the district as provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 159, Sec. 1, eff. May 21, 2007.

Sec. 8163.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All land and other property included in the district will benefit from the improvements and services to be provided by the district.(b) The district is created to accomplish:(1) the purposes of a municipal utility district as provided by general law; and(2) to the extent authorized by Section 52, Article III, Texas Constitution, the construction, acquisition, improvement, maintenance, or operation of arterials or main feeder roads or improvements in aid of those roads.

Added by Acts 2007, 80th Leg., R.S., Ch. 159, Sec. 1, eff. May 21, 2007.

Sec. 8163.005. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 2 of the Act creating this chapter.(b) The boundaries and field notes contained in Section 2 of the Act creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect the district's:(1) organization, existence, or validity;(2) right to issue any type of bond for the purposes for which the district is created or to pay the principal of and interest on a bond;(3) right to impose or collect an assessment or tax; or(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch. 159, Sec. 1, eff. May 21, 2007.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 8163.051. DIRECTORS; TERMS. (a) The district is governed by a board of five directors.(b) Except as provided by Section 8163.053, directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch. 159, Sec. 1, eff. May 21, 2007.

Sec. 8163.052. ELECTION OF DIRECTORS. On the uniform election date in May of each even-numbered year, the appropriate number of directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch. 159, Sec. 1, eff. May 21, 2007.

Sec. 8163.053. INITIAL DIRECTORS. (a) The initial board consists of:(1) David Donaldson;(2) Mike Fowler;(3) Jim Hemphill;(4) Kurt Johnson; and(5) Kerry Russell.(b) Unless the initial board otherwise agrees, the initial directors shall draw lots to determine which two directors shall serve until the first regularly scheduled election of directors and which three directors shall serve until the second regularly scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch. 159, Sec. 1, eff. May 21, 2007.

SUBCHAPTER C. POWERS AND DUTIESSec. 8163.101. GENERAL POWERS AND DUTIES. The district has the powers and duties necessary to accomplish the purposes for which the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch. 159, Sec. 1, eff. May 21, 2007.

Sec. 8163.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES. The district has the powers and duties provided by the general law of this state, including Chapters 49 and 54, Water Code, applicable to municipal utility districts created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 159, Sec. 1, eff. May 21, 2007.

Sec. 8163.103. ROAD PROJECTS. (a) To the extent authorized by Section 52, Article III, Texas Constitution, the district may construct, acquire, improve, maintain, or operate arterials or main feeder roads or improvements in aid of those roads.(b) A road project must meet all applicable construction standards, zoning and subdivision requirements, and regulatory ordinances of the municipality or county in whose jurisdiction the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch. 159, Sec. 1, eff. May 21, 2007.

Sec. 8163.104. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR RESOLUTIONS. Subject to the limitations of Section 54.016, Water Code, the district shall comply with all applicable requirements of any ordinance or resolution adopted by the governing body of the municipality that consents to the creation of the district or to the inclusion of lands within the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 159, Sec. 1, eff. May 21, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 8163.151. ELECTIONS REGARDING TAXES OR BONDS. (a) Except as provided by Section 8163.201(b), the district may issue, without an election, bonds and other obligations secured by revenue or contract payments from any source other than ad valorem taxation.(b) The district must hold an election in the manner provided by Chapters 49 and 54, Water Code, to obtain voter approval before the district may impose an operation and maintenance tax or issue bonds payable from ad valorem taxes.

Added by Acts 2007, 80th Leg., R.S., Ch. 159, Sec. 1, eff. May 21, 2007.

Sec. 8163.152. OPERATION AND MAINTENANCE TAX. (a) If authorized at an election held under Section 8163.151, the district may impose an operation and maintenance tax on taxable property in the district in accordance with Section 49.107, Water Code.(b) The board shall determine the tax rate. The rate may not exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch. 159, Sec. 1, eff. May 21, 2007.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONSSec. 8163.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS. (a) The district may issue bonds or other obligations payable wholly or partly from ad valorem taxes, impact fees, revenue, grants, or other district money, or any combination of those sources, to pay for any authorized district purpose.(b) The district may not issue bonds to finance projects authorized by Section 8163.103 unless the issuance is approved by a vote of a two-thirds majority of the voters of the district voting at an election called for that purpose.(c) Bonds or other obligations issued or incurred to finance projects authorized by Section 8163.103 may not exceed one-fourth of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 159, Sec. 1, eff. May 21, 2007.

Sec. 8163.202. TAXES FOR BONDS. At the time bonds payable wholly or partly from ad valorem taxes are issued:(1) the board shall impose a continuing direct annual ad valorem tax, without limit as to rate or amount, for each year that all or part of the bonds are outstanding; and(2) the district annually shall impose an ad valorem tax on all taxable property in the district in an amount sufficient to:(A) pay the interest on the bonds as the interest becomes due;(B) create a sinking fund for the payment of the principal of the bonds when due or the redemption price at any earlier required redemption date; and(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch. 159, Sec. 1, eff. May 21, 2007.



CHAPTER 8164. COLLIN COUNTY MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8164. COLLIN COUNTY MUNICIPAL UTILITY DISTRICT NO. 1SUBCHAPTER A. GENERAL PROVISIONSSec. 8164.001. DEFINITION. In this chapter, "district" means the Collin County Municipal Utility District No. 1.

Added by Acts 2007, 80th Leg., R.S., Ch. 1067, Sec. 1, eff. June 15, 2007.

Sec. 8164.002. NATURE OF DISTRICT. (a) The district is a municipal utility district with road powers.(b) The district is essential to accomplish the purposes of Section 52, Article III, and Section 59, Article XVI, Texas Constitution, and will serve a public use and benefit.

Added by Acts 2007, 80th Leg., R.S., Ch. 1067, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. POWERS AND DUTIESSec. 8164.051. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES. The district has the powers and duties provided by the general law of this state, including Chapters 49 and 54, Water Code, applicable to municipal utility districts created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 1067, Sec. 1, eff. June 15, 2007.

Sec. 8164.052. ROAD PROJECTS. (a) The district may construct, acquire, improve, maintain, or operate macadamized, graveled, or paved roads or turnpikes, or improvements in aid of those roads or turnpikes, inside or outside the district.(b) A road project must meet all applicable construction standards, zoning and subdivision requirements, and regulatory ordinances of the municipality or county in whose jurisdiction the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch. 1067, Sec. 1, eff. June 15, 2007.

Sec. 8164.053. ROAD CONTRACTS. The district may contract for a road project in the same manner as provided by Subchapter I, Chapter 49, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 1067, Sec. 1, eff. June 15, 2007.

Sec. 8164.054. CONTRACT WITH POLITICAL SUBDIVISION FOR WATER OR SEWER SERVICES. (a) The district may enter into a contract to allow a political subdivision to provide retail water or sewer service in the district. The contract may contain terms the board considers desirable, fair, and advantageous to the district.(b) The contract may provide that the district will construct or acquire and convey to the political subdivision a water supply or treatment system, a water distribution system, or a sanitary sewage collection or treatment system, as necessary to provide water or sewer service in the district.(c) The district may use bond proceeds or other available district money to pay for its obligations and for services and facilities provided under the contract.(d) If the contract requires the district to make payments from taxes other than operation and maintenance taxes, the contract is subject to Section 49.108, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 1067, Sec. 1, eff. June 15, 2007.

Sec. 8164.055. DIVISION OF DISTRICT. (a) Subject to this section, the district may divide into two or more districts as provided by Sections 51.748, 51.749, 51.750, 51.751, 51.752, and 51.753, Water Code. For the purpose of applying those sections, the district shall be considered an original district and a reference to "this chapter" shall be considered a reference to Chapter 54, Water Code.(b) On petition of any district landowner or on a motion by the district's board of directors, the board may consider a proposal to divide the district.(c) No division of the district may occur that would result in the creation of a new district that contains land outside of the boundaries of the district as it existed on January 1, 2009.(d) Section 54.016, Water Code, and Section 42.042, Local Government Code, do not apply to any new district created by the division of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1063, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. GENERAL FINANCIAL PROVISIONSSec. 8164.101. OPERATION AND MAINTENANCE TAX. (a) The district may impose a tax for any district operation and maintenance purpose in the manner provided by Section 49.107, Water Code.(b) Section 49.107(f), Water Code, does not apply to reimbursements for projects constructed or acquired under Section 8164.052.

Added by Acts 2007, 80th Leg., R.S., Ch. 1067, Sec. 1, eff. June 15, 2007.

Sec. 8164.102. TAX TO REPAY BONDS. The district may impose a tax to pay the principal of and interest on bonds issued under Section 8164.151.

Added by Acts 2007, 80th Leg., R.S., Ch. 1067, Sec. 1, eff. June 15, 2007.

Sec. 8164.103. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND ASSESSMENTS. The district may not impose an impact fee or assessment on the property, including the equipment, rights-of-way, facilities, or improvements, of:(1) an electric utility or a power generation company as defined by Section 31.002, Utilities Code;(2) a gas utility as defined by Section 101.003 or 121.001, Utilities Code;(3) a telecommunications provider as defined by Section 51.002, Utilities Code; or(4) a person who provides to the public cable television or advanced telecommunications services.

Added by Acts 2007, 80th Leg., R.S., Ch. 1067, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. BONDSSec. 8164.151. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS. (a) In addition to the general authority to issue bonds under Chapters 49 and 54, Water Code, the district may issue bonds or other obligations as provided by Chapters 49 and 54, Water Code, to finance:(1) the construction, maintenance, or operation of projects under Section 8164.052; or(2) the district's contractual obligations under Section 8164.054.(b) The district may issue bonds or other obligations payable wholly or partly from ad valorem taxes, impact fees, revenue, grants, or other district money or any combination of those sources.(c) The district may not issue bonds or other obligations secured wholly or partly by ad valorem taxation to finance projects authorized by Section 8164.052 unless the issuance is approved by a vote of a two-thirds majority of the voters of the district voting at an election called for that purpose.(d) Bonds or other obligations issued or incurred to finance projects authorized by Section 8164.052 may not exceed one-fourth of the assessed value of the real property in the district.(e) Sections 49.181 and 49.182, Water Code, do not apply to a project undertaken by the district under Section 8164.052 or to bonds issued by the district to finance the project.

Added by Acts 2007, 80th Leg., R.S., Ch. 1067, Sec. 1, eff. June 15, 2007.



CHAPTER 8165. CHATEAU WOODS MUNICIPAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8165. CHATEAU WOODS MUNICIPAL UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8165.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "City" means the city of Chateau Woods.

(3) "District" means the Chateau Woods Municipal Utility

District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8165.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Montgomery County

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8165.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the works and projects accomplished by the district

under the powers conferred by Section 59, Article XVI, Texas

Constitution.

(c) The district is essential to accomplish the purposes of

Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8165.004. DISTRICT TERRITORY. The district is composed of

the territory described by Section 3, Chapter 744, Acts of the

73rd Legislature, Regular Session, 1993, as that territory may

have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8165.051. COMPOSITION OF BOARD; TERMS. (a) The district

is governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8165.052. QUALIFICATIONS FOR OFFICE. To be eligible to

serve as director, a person must:

(1) be a registered voter; and

(2) reside in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8165.053. VACANCIES. A vacancy in the office of director

shall be filled by appointment of the board until the next

election for directors. If the position is not scheduled to be

filled at the election, the person elected to fill the position

shall serve only for the remainder of the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8165.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, functions, and duties

provided by general law applicable to a municipal utility

district created under Section 59, Article XVI, Texas

Constitution, including those conferred by Chapters 49, 50, and

54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8166. CIBOLO CREEK MUNICIPAL AUTHORITY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8166. CIBOLO CREEK MUNICIPAL AUTHORITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8166.001. DEFINITION. In this chapter, "district" means

the Cibolo Creek Municipal Authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8166.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Bexar, Comal, and

Guadalupe Counties created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8166.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8166.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 347,

Acts of the 62nd Legislature, Regular Session, 1971 (Article

8280-487, Vernon's Texas Civil Statutes), as that territory may

have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8166.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8166.101. MUNICIPAL UTILITY DISTRICT AND WASTE DISPOSAL

POWERS. The district has the rights, powers, privileges, and

functions provided by general law applicable to a municipal

utility district, including Chapters 49 and 54, Water Code, and

applicable to a river authority under Chapter 30, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8166.102. WATER SUPPLY IN AND TO MUNICIPALITY. (a) The

powers granted by Section 8166.101 do not include the power to

supply water for municipal uses, domestic uses, or commercial

purposes, on a retail basis in the municipal limits or

extraterritorial jurisdiction of a municipality that lies wholly

or partly in the district.

(b) A municipality described by Subsection (a) may contract with

the district to supply surface water to the municipality for

resale. The municipality shall bear the full cost of the

development, transportation, distribution, and treatment of the

water.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8166.151. LIMITATION ON USE OF SEWAGE SYSTEM REVENUE. The

district may not use revenue received from the district sewage

system, including from the collection, transportation, treatment,

or disposal of sewage, and from other purposes pertaining to the

system, to pay for surface water development, transportation,

distribution, or treatment.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8167. CINCO MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8167. CINCO MUNICIPAL UTILITY DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8167.001. DEFINITION. In this chapter, "district" means

Cinco Municipal Utility District No. 1.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8167.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Fort Bend County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8167.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8167.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 3, Chapter 184,

Acts of the 69th Legislature, Regular Session, 1985, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8167.051. COMPOSITION OF BOARD. The district is governed

by a board of five elected directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8167.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district created

under Section 59, Article XVI, Texas Constitution, including

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8167.102. WATER CONSERVATION PROGRAM. (a) In this

section, "program of water conservation" means the practices,

techniques, and technologies that will reduce water consumption,

reduce water loss or waste, improve efficiency in water use, or

increase water recycling and reuse so that a water supply is

available for future or alternative uses.

(b) The district shall adopt and implement a program of water

conservation consistent with rules and criteria adopted and

enforceable by the Texas Commission on Environmental Quality for

similarly situated districts in the region.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8168. CINCO MUNICIPAL UTILITY DISTRICT NO. 2

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8168. CINCO MUNICIPAL UTILITY DISTRICT NO. 2

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8168.001. DEFINITION. In this chapter, "district" means

Cinco Municipal Utility District No. 2.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8168.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Fort Bend and Harris

Counties created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8168.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8168.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 3, Chapter 185,

Acts of the 69th Legislature, Regular Session, 1985, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8168.051. COMPOSITION OF BOARD. The district is governed

by a board of five elected directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8168.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district created

under Section 59, Article XVI, Texas Constitution, including

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8168.102. WATER CONSERVATION PROGRAM. (a) In this

section, "program of water conservation" means the practices,

techniques, and technologies that will reduce water consumption,

reduce water loss or waste, improve efficiency in water use, or

increase water recycling and reuse so that a water supply is

available for future or alternative uses.

(b) The district shall adopt and implement a program of water

conservation consistent with rules and criteria adopted and

enforceable by the Texas Commission on Environmental Quality for

similarly situated districts in the region.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8169. CINCO MUNICIPAL UTILITY DISTRICT NO. 3

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8169. CINCO MUNICIPAL UTILITY DISTRICT NO. 3

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8169.001. DEFINITION. In this chapter, "district" means

Cinco Municipal Utility District No. 3.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8169.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Fort Bend and Harris

Counties created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8169.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8169.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 3, Chapter 186,

Acts of the 69th Legislature, Regular Session, 1985, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8169.051. COMPOSITION OF BOARD. The district is governed

by a board of five elected directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8169.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district created

under Section 59, Article XVI, Texas Constitution, including

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8169.102. WATER CONSERVATION PROGRAM. (a) In this

section, "program of water conservation" means the practices,

techniques, and technologies that will reduce water consumption,

reduce water loss or waste, improve efficiency in water use, or

increase water recycling and reuse so that a water supply is

available for future or alternative uses.

(b) The district shall adopt and implement a program of water

conservation consistent with rules and criteria adopted and

enforceable by the Texas Commission on Environmental Quality for

similarly situated districts in the region.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8170. CINCO MUNICIPAL UTILITY DISTRICT NO. 5

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8170. CINCO MUNICIPAL UTILITY DISTRICT NO. 5

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8170.001. DEFINITION. In this chapter, "district" means

Cinco Municipal Utility District No. 5.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8170.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Fort Bend and Harris

Counties created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8170.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8170.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 3, Chapter 188,

Acts of the 69th Legislature, Regular Session, 1985, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8170.051. COMPOSITION OF BOARD. The district is governed

by a board of five elected directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8170.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district created

under Section 59, Article XVI, Texas Constitution, including

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8170.102. WATER CONSERVATION PROGRAM. (a) In this

section, "program of water conservation" means the practices,

techniques, and technologies that will reduce water consumption,

reduce water loss or waste, improve efficiency in water use, or

increase water recycling and reuse so that a water supply is

available for future or alternative uses.

(b) The district shall adopt and implement a program of water

conservation consistent with rules and criteria adopted and

enforceable by the Texas Commission on Environmental Quality for

similarly situated districts in the region.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8171. CINCO MUNICIPAL UTILITY DISTRICT NO. 6

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8171. CINCO MUNICIPAL UTILITY DISTRICT NO. 6

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8171.001. DEFINITION. In this chapter, "district" means

Cinco Municipal Utility District No. 6.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8171.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Fort Bend County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8171.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8171.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 3, Chapter 189,

Acts of the 69th Legislature, Regular Session, 1985, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8171.051. COMPOSITION OF BOARD. The district is governed

by a board of five elected directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8171.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district created

under Section 59, Article XVI, Texas Constitution, including

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8171.102. WATER CONSERVATION PROGRAM. (a) In this

section, "program of water conservation" means the practices,

techniques, and technologies that will reduce water consumption,

reduce water loss or waste, improve efficiency in water use, or

increase water recycling and reuse so that a water supply is

available for future or alternative uses.

(b) The district shall adopt and implement a program of water

conservation consistent with rules and criteria adopted and

enforceable by the Texas Commission on Environmental Quality for

similarly situated districts in the region.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8172. CINCO MUNICIPAL UTILITY DISTRICT NO. 7

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8172. CINCO MUNICIPAL UTILITY DISTRICT NO. 7

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8172.001. DEFINITION. In this chapter, "district" means

Cinco Municipal Utility District No. 7.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8172.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Fort Bend County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8172.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8172.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 3, Chapter 190,

Acts of the 69th Legislature, Regular Session, 1985, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8172.051. COMPOSITION OF BOARD. The district is governed

by a board of five elected directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8172.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district created

under Section 59, Article XVI, Texas Constitution, including

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8172.102. WATER CONSERVATION PROGRAM. (a) In this

section, "program of water conservation" means the practices,

techniques, and technologies that will reduce water consumption,

reduce water loss or waste, improve efficiency in water use, or

increase water recycling and reuse so that a water supply is

available for future or alternative uses.

(b) The district shall adopt and implement a program of water

conservation consistent with rules and criteria adopted and

enforceable by the Texas Commission on Environmental Quality for

similarly situated districts in the region.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8173. CINCO MUNICIPAL UTILITY DISTRICT NO. 8

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8173. CINCO MUNICIPAL UTILITY DISTRICT NO. 8

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8173.001. DEFINITION. In this chapter, "district" means

Cinco Municipal Utility District No. 8.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8173.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Fort Bend County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8173.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8173.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 3, Chapter 191,

Acts of the 69th Legislature, Regular Session, 1985, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8173.051. COMPOSITION OF BOARD. The district is governed

by a board of five elected directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8173.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district created

under Section 59, Article XVI, Texas Constitution, including

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8173.102. WATER CONSERVATION PROGRAM. (a) In this

section, "program of water conservation" means the practices,

techniques, and technologies that will reduce water consumption,

reduce water loss or waste, improve efficiency in water use, or

increase water recycling and reuse so that a water supply is

available for future or alternative uses.

(b) The district shall adopt and implement a program of water

conservation consistent with rules and criteria adopted and

enforceable by the Texas Commission on Environmental Quality for

similarly situated districts in the region.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8174. CINCO MUNICIPAL UTILITY DISTRICT NO. 9

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8174. CINCO MUNICIPAL UTILITY DISTRICT NO. 9

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8174.001. DEFINITION. In this chapter, "district" means

Cinco Municipal Utility District No. 9.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8174.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Fort Bend and Harris

Counties created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8174.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8174.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 3, Chapter 192,

Acts of the 69th Legislature, Regular Session, 1985, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8174.051. COMPOSITION OF BOARD. The district is governed

by a board of five elected directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8174.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district created

under Section 59, Article XVI, Texas Constitution, including

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8174.102. WATER CONSERVATION PROGRAM. (a) In this

section, "program of water conservation" means the practices,

techniques, and technologies that will reduce water consumption,

reduce water loss or waste, improve efficiency in water use, or

increase water recycling and reuse so that a water supply is

available for future or alternative uses.

(b) The district shall adopt and implement a program of water

conservation consistent with rules and criteria adopted and

enforceable by the Texas Commission on Environmental Quality for

similarly situated districts in the region.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8175. LOS FRESNOS MUNICIPAL UTILITY DISTRICT NO. 2 OF CAMERON COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8175. LOS FRESNOS MUNICIPAL UTILITY DISTRICT

NO. 2 OF CAMERON COUNTY

For contingent expiration of this chapter, see Section 8175.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8175.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Los Fresnos Municipal Utility District

No. 2 of Cameron County.

Added by Acts 2007, 80th Leg., R.S., Ch.

117, Sec. 1, eff. September 1, 2007.

Sec. 8175.002. NATURE OF DISTRICT. The district is a municipal

utility district in Cameron County created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

117, Sec. 1, eff. September 1, 2007.

Sec. 8175.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8175.024 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Cameron County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

117, Sec. 1, eff. September 1, 2007.

Sec. 8175.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

117, Sec. 1, eff. September 1, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8175.026.

Sec. 8175.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Horacio Barrera;

(2) Nilo Ortiz;

(3) Dennis Parker;

(4) Rebecca Rodriguez; and

(5) Jon Waters.

(b) If a temporary director fails to qualify for office, the

Texas Commission on Environmental Quality shall appoint a person

to fill the vacancy.

(c) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8175.024; or

(2) the date this chapter expires under Section 8175.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

117, Sec. 1, eff. September 1, 2007.

Sec. 8175.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. If a location cannot be agreed upon,

the directors shall meet at the Cameron County Courthouse. At

the meeting, the temporary directors shall elect officers from

among the temporary directors and conduct any other district

business.

Added by Acts 2007, 80th Leg., R.S., Ch.

117, Sec. 1, eff. September 1, 2007.

Sec. 8175.023. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8175.024 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has adopted a resolution

consenting to the creation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

117, Sec. 1, eff. September 1, 2007.

Sec. 8175.024. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

117, Sec. 1, eff. September 1, 2007.

Sec. 8175.025. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8175.024 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors and which three shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

117, Sec. 1, eff. September 1, 2007.

Sec. 8175.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

117, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8175.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

117, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8175.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

117, Sec. 1, eff. September 1, 2007.

Sec. 8175.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads, or improvements in aid of those roads,

inside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulatory

ordinances or orders of each municipality in whose corporate

limits or extraterritorial jurisdiction the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by ordinance or

resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

117, Sec. 1, eff. September 1, 2007.

Sec. 8175.103. DIVISION OF DISTRICT. (a) The district may be

divided into two new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) The division procedure is prescribed by Sections 53.030

through 53.041, Water Code.

(c) Any new district created by the division of the district has

all the powers and duties of the district.

(d) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

117, Sec. 1, eff. September 1, 2007.

Sec. 8175.104. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. The district shall comply with all applicable

requirements of any ordinance or resolution adopted by the city

council of the City of Los Fresnos that consents to the creation

of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

117, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8175.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds or other

obligations issued under Section 8175.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

117, Sec. 1, eff. September 1, 2007.

SUBCHAPTER E. BONDS

Sec. 8175.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of a project under

Section 8175.101 or 8175.102.

(b) The district may not issue bonds or other obligations to

finance projects authorized by Section 8175.102 unless the

issuance is approved by a vote of a two-thirds majority of the

district voters voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8175.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

117, Sec. 1, eff. September 1, 2007.



CHAPTER 8176. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 182

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8176. FORT BEND COUNTY MUNICIPAL UTILITY

DISTRICT NO. 182

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8176.001. DEFINITION. In this chapter, "district" means

the Fort Bend County Municipal Utility District No. 182.

Added by Acts 2007, 80th Leg., R.S., Ch.

517, Sec. 1, eff. September 1, 2007.

Sec. 8176.002. NATURE OF DISTRICT. The district is a municipal

utility district in Fort Bend County created under and essential

to accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

517, Sec. 1, eff. September 1, 2007.

Sec. 8176.003. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, the following laws apply to the

district:

(1) Chapters 49 and 54, Water Code, including Subchapter J,

Chapter 54, Water Code; and

(2) Section 52(b)(3), Article III, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

517, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. ADDITIONAL POWERS AND DUTIES

Sec. 8176.051. ROAD PROJECTS. (a) The district may construct,

acquire, improve, maintain, or operate macadamized, graveled, or

paved roads or turnpikes, or improvements in aid of those roads

or turnpikes, inside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulatory

ordinances of the municipality or county in whose jurisdiction

the district is located.

(c) The district may not undertake a road project unless each

municipality in whose jurisdiction the district is located

consents by ordinance or resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

517, Sec. 1, eff. September 1, 2007.

Sec. 8176.052. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. Subject to the limitations of Section 54.016, Water

Code, the district shall comply with all applicable requirements

of any ordinance or resolution adopted by the city council of the

City of Fulshear, including an ordinance or resolution adopted

before September 1, 2007, that consents to the creation of the

district or to the inclusion of lands within the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

517, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. GENERAL FINANCIAL PROVISIONS

Sec. 8176.101. TAX TO REPAY BONDS FOR ROAD PROJECTS. The

district may impose a tax to pay the principal of or interest on

bonds issued under Section 8176.151.

Added by Acts 2007, 80th Leg., R.S., Ch.

517, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. BONDS

Sec. 8176.151. AUTHORITY TO ISSUE BONDS FOR ROAD PROJECTS. (a)

The district may issue bonds or other obligations as provided by

Chapters 49 and 54, Water Code, to finance the construction,

maintenance, or operation of projects under Section 8176.051.

(b) The district may not issue bonds or other obligations

secured wholly or partly by ad valorem taxation to finance

projects authorized by Section 8176.051 unless the issuance is

approved by a vote of a two-thirds majority of the voters in the

district or of the defined areas to be benefited by the project

as provided by Subchapter J, Chapter 54, Water Code, voting at an

election called for that purpose. The simple majority vote

approval required by Section 54.808(a), Water Code, does not

apply to an election under this subsection.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8176.051 may not exceed one-fourth

of the assessed value of the real property in the district or the

defined area, as applicable.

Added by Acts 2007, 80th Leg., R.S., Ch.

517, Sec. 1, eff. September 1, 2007.



CHAPTER 8177. FLYING "L" PUBLIC UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8177. FLYING "L" PUBLIC UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8177.001. DEFINITION. In this chapter, "district" means

the Flying "L" Public Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8177.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Bandera County, created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8177.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8177.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 505,

Acts of the 62nd Legislature, Regular Session, 1971 (Article

8280-508, Vernon's Texas Civil Statutes), as that territory may

have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8177.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8177.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8178. CY-CHAMP PUBLIC UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8178. CY-CHAMP PUBLIC UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8178.001. DEFINITIONS. In this chapter, "district" means

the Cy-Champ Public Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8178.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Harris County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8178.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8178.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 686,

Acts of the 62nd Legislature, Regular Session, 1971 (Article

8280-573, Vernon's Texas Civil Statutes), as that territory may

have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8178.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8178.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8179. CYPRESS CREEK UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8179. CYPRESS CREEK UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8179.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Cypress Creek Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8179.002. NATURE OF DISTRICT. The district is a municipal

utility district and a conservation and reclamation district in

Harris County, created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8179.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

(d) The accomplishment of the purposes stated in this chapter is

for the benefit of the people of this state and for the

improvement of their property and industries. The district in

carrying out the purposes of this chapter will be performing an

essential public function under the Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8179.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2, Chapter 146,

Acts of the 61st Legislature, Regular Session, 1969 (Article

8280-403, Vernon's Texas Civil Statutes), as that territory may

have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code;

(3) former Section 9, Chapter 146, Acts of the 61st Legislature,

Regular Session, 1969 (Article 8280-403, Vernon's Texas Civil

Statutes); or

(4) other law.

(b) The boundaries and field notes of the district form a

closure. If a mistake is made in the field notes or in copying

the field notes in the legislative process, the mistake does not

affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 8179.051. COMPOSITION OF BOARD. The board consists of five

directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8179.052. DIRECTOR'S BOND. (a) Each director shall

execute a bond in the amount of $5,000 for the faithful

performance of the director's duties.

(b) The bond must be:

(1) approved by the county judge and the board;

(2) filed in the office of the county clerk of the county or

counties in which the district is located; and

(3) recorded in a record book kept for that purpose in the

district office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8179.053. BOARD VACANCY. (a) Except as provided by

Subsection (b), a vacancy in the office of director shall be

filled in the manner provided by Section 49.105, Water Code.

(b) The county judge of the county in which the district is

located shall appoint directors to fill all vacancies on the

board whenever the number of qualified directors is fewer than

three.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8179.054. DISTRICT OFFICE. (a) Except as provided by this

section, the board shall designate, establish, and maintain a

district office as provided by Section 49.062, Water Code.

(b) The board may establish a second district office outside the

district. If the board establishes a second district office, the

board shall give notice of the location of that office by:

(1) filing a copy of the board resolution that establishes the

location of the office:

(A) with the Texas Commission on Environmental Quality; and

(B) in the municipal utility district records of each county in

which the district is located; and

(2) publishing notice of the location of the office in a

newspaper of general circulation in each county in which the

district is located.

(c) A district office that is a private residence, office, or

dwelling is a public place for matters relating to district

business.

(d) The board shall provide notice of any change in the location

of the district office outside the district in the manner

required by Subsection (b).

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8179.055. ABSENCE OF PRESIDENT FROM BOARD MEETING. If the

board president is absent from a board meeting:

(1) the board vice president may:

(A) sign an order adopted at the meeting; or

(B) implement any other action taken at the meeting; or

(2) the board may authorize the president to sign the order or

implement the action.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8179.101. GENERAL POWERS AND DUTIES. The district has all

of the rights, powers, privileges, authority, and functions

conferred by the general laws of this state relating to municipal

utility districts created under Section 59, Article XVI, Texas

Constitution, including those conferred by Chapters 49 and 54,

Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8179.102. ADDITIONAL POWERS AND DUTIES. (a) The district

may:

(1) make, purchase, construct, lease, or otherwise acquire

property, works, facilities, existing improvements, or

improvements to be made, constructed, or acquired that are:

(A) inside or outside the district's boundaries; and

(B) necessary to carry out the powers granted by this chapter or

general law; or

(2) enter into a contract with a person on terms the board

considers desirable, fair, and advantageous for:

(A) the purchase or sale of water;

(B) the transportation, treatment, and disposal of the domestic,

industrial, or communal wastes of the district or others;

(C) the continuing and orderly development of land and property

in the district through the purchase, construction, or

installation of facilities, works, or improvements that the

district is otherwise authorized to do or perform so that, to the

greatest extent reasonably possible, considering sound

engineering and economic practices, all of the land and property

may ultimately receive the services of the facilities, works, or

improvements; and

(D) the performance of any of the powers granted by this chapter

or general law.

(b) A contract under Subsection (a)(2) may not have a duration

of more than 40 years.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8179.103. EMINENT DOMAIN. The district may exercise the

power of eminent domain only:

(1) in a county in which the district is located; and

(2) when necessary to carry out the purposes for which the

district was created.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8179.104. COST OF RELOCATING OR ALTERING PROPERTY. (a) In

this section, "sole expense" means the actual cost of relocating,

raising, lowering, rerouting, or changing the grade of or

altering the construction of a facility described by Subsection

(b) in providing comparable replacement without enhancement of

the facility, after deducting from that cost the net salvage

value of the old facility.

(b) If the district's exercise of the power of eminent domain,

the power of relocation, or any other power conferred by this

chapter makes necessary the relocation, raising, rerouting,

changing the grade, or alteration of the construction of a

highway, a railroad, an electric transmission line, a telegraph

or telephone property or facility, or a pipeline, the necessary

action shall be accomplished at the sole expense of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8179.105. CONTRACT FOR PURCHASE OF WATER, SEWER, OR

DRAINAGE SERVICES; ELECTION NOT REQUIRED. (a) The district may

enter into a contract with a political subdivision for water,

sewer, or drainage services or any combination of those services

without the necessity of an election by any contracting party.

(b) The district may pay for an obligation incurred by such a

contract by issuing bonds that, if otherwise necessary, have been

approved by the voters in the manner provided by this chapter.

(c) The district may deliver the district's bonds to any of the

following parties that enters into such a contract with the

district:

(1) the United States;

(2) an agency or instrumentality of the United States;

(3) this state; or

(4) an agency or instrumentality of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8179.106. NOTICE OF ELECTION. The board president or

secretary may give notice of an election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8179.107. DISTRICT RULES. The district shall adopt and

enforce reasonable and effective rules to secure and maintain

safe, sanitary, and adequate plumbing installations, connections,

and appurtenances as subsidiary parts of the district's sewerage

system to preserve the quality of water within or controlled by

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8179.151. TAX METHOD. (a) The district shall use the ad

valorem plan of taxation.

(b) The board is not required to hold a hearing on the adoption

of a plan of taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8179.152. DISTRICT ACCOUNTS. The district shall keep a

complete system of the district's accounts.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8179.153. COPY OF AUDIT REPORT. A copy of the audit report

prepared under Subchapter G, Chapter 49, Water Code, shall be

delivered:

(1) to each director; and

(2) on request to a holder of at least 25 percent of the

outstanding bonds of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8179.154. PAYMENT OF TAX OR ASSESSMENT NOT REQUIRED. The

district is not required to pay a tax or assessment on:

(1) district property; or

(2) a purchase made by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8179.155. DIRECTOR AS SHAREHOLDER IN DEPOSITORY. A

director may be a shareholder in a depository of district funds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER E. BONDS

Sec. 8179.201. USE OF BOND PROCEEDS DURING CONSTRUCTION. (a)

The district may appropriate or set aside out of the proceeds

from the sale of any bonds issued under this chapter an amount

for the payment of interest, administrative, and operating

expenses expected to accrue during a period of construction, as

may be provided in the bond orders or resolutions.

(b) For purposes of this section, the period of construction may

not exceed three years.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8180. CYPRESS FOREST PUBLIC UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8180. CYPRESS FOREST PUBLIC UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8180.001. DEFINITION. In this chapter, "district" means

Cypress Forest Public Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8180.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Harris County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8180.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8180.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 195,

Acts of the 62nd Legislature, Regular Session, 1971 (Article

8280-479, Vernon's Texas Civil Statutes), as that territory may

have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8180.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8180.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8181. CYPRESS-KLEIN UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8181. CYPRESS-KLEIN UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8181.001. DEFINITION. In this chapter, "district" means

the Cypress-Klein Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8181.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Harris County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8181.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8181.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 654,

Acts of the 62nd Legislature, Regular Session, 1971 (Article

8280-542, Vernon's Texas Civil Statutes), as that territory may

have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8181.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8181.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8182. CYPRESSWOOD UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8182. CYPRESSWOOD UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8182.001. DEFINITION. In this chapter, "district" means

the Cypresswood Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8182.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Harris County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8182.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8182.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 576,

Acts of the 62nd Legislature, Regular Session, 1971 (Article

8280-515, Vernon's Texas Civil Statutes), as that territory may

have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8182.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8182.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8183. DELTA COUNTY MUNICIPAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8183. DELTA COUNTY MUNICIPAL UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8183.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) Repealed by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.072,

eff. September 1, 2009.

(3) "Director" means a member of the board.

(4) "District" means the Delta County Municipal Utility

District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.072, eff. September 1, 2009.

Sec. 8183.002. NATURE OF DISTRICT. The district is a municipal

utility district and a conservation and reclamation district

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All

territory in the district will benefit from the works and

improvements of the district.

(b) The accomplishment of the purposes stated in this chapter is

for the benefit of the people of this state for the improvement

of their property and industries. In carrying out the purposes

of this chapter, the district will be performing an essential

public function under the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT TERRITORY AND ANNEXATIONS

TO DISTRICT TERRITORY

Sec. 8183.051. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Delta County

unless the district territory has been modified under this

subchapter or other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.052. ANNEXATION OF TERRITORY. (a) The board may

annex territory if a petition requesting annexation is signed by

a majority of the registered voters of the territory who own

taxable property in the territory and is filed with the board.

The petition must describe the territory to be annexed by metes

and bounds, or otherwise, except that if the territory is the

same as that contained in the boundaries of a municipality, the

petition is sufficient if it states that the territory to be

annexed is the territory contained in the municipal boundaries.

(b) If the board determines that the petition complies with

Subsection (a), the board shall:

(1) adopt a resolution stating the conditions, if any, under

which the territory may be annexed to the district; and

(2) set a time and place to hold a hearing on the question of

whether the territory to be annexed will benefit from the

improvements, works, or facilities owned or operated or

contemplated to be owned or operated by the district.

(c) At least 10 days before the date of the hearing, notice of

the adoption of the resolution stating the time and place of the

hearing and addressed to the citizens and owners of property in

the territory to be annexed shall be published one time in a

newspaper designated by the board that is of general circulation

in the territory to be annexed. The notice must describe the

territory in the same manner in which Subsection (a) requires the

petition to describe the territory.

(d) Any interested person may appear at the hearing and offer

evidence for or against the annexation.

(e) The hearing may proceed in the order and under the rules

prescribed by the board and may be recessed from time to time.

(f) If, at the conclusion of the hearing, the board finds that

the land in the territory will benefit from the present or

contemplated improvements, works, or facilities of the district,

the board may adopt a resolution annexing the territory to the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.053. RESTRICTION ON ANNEXATION OF RAILROAD

RIGHT-OF-WAY. (a) A railroad right-of-way may not be annexed to

the district unless the right-of-way is contained in the limits

of a municipality annexed at the same time or previously annexed

to the district.

(b) A railroad right-of-way that is not in the limits of a

municipality will not benefit from improvements, works, and

facilities the district is authorized to construct.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. BOARD OF DIRECTORS

Sec. 8183.101. QUALIFICATIONS FOR OFFICE. (a) A person may not

be appointed a director unless the person resides in Delta County

or in a county all or a portion of which is contained in the

district.

(b) A person may not be appointed a director unless the person

resides in and owns taxable property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.102. APPOINTMENT OF SECRETARY AND TREASURER. The

board shall appoint a secretary and a treasurer, who are not

required to be directors. The board may combine the offices of

secretary and treasurer.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.103. VOTE BY BOARD PRESIDENT. The president has the

same right to vote as any other director. The vice president may

not exercise the president's right to vote.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.104. DIRECTOR'S AND TREASURER'S BOND. (a) Each

director shall give bond in the amount of $5,000 conditioned on

the faithful performance of the director's duties.

(b) The treasurer shall give bond in the amount required by the

board. The treasurer's bond shall be conditioned on the

treasurer's faithful accounting for all money that comes into the

treasurer's custody as treasurer of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.105. COMPENSATION. Unless the board by resolution

increases the fee to an amount authorized by Section 49.060,

Water Code, each director:

(1) shall receive a fee for attending each meeting of the board

not to exceed $20 for a meeting or $40 in one calendar month; and

(2) is entitled to an additional amount not to exceed $20 for

each day that the director devotes to serving the business of the

district if the service is expressly approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER D. GENERAL POWERS AND DUTIES

Sec. 8183.151. CONTRACTS TO SUPPLY WATER OR SEWAGE SERVICES.

(a) The district may contract with a municipality or other

entity to supply to the entity water or sewage transportation,

treatment, or disposal services.

(b) The district may contract with a municipality for the rental

or leasing of or for the operation of the municipality's water

production, water supply, water filtration or purification, or

water supply facilities or the municipality's sewage collection,

treatment, and disposal system on the consideration agreed to by

the district and the municipality.

(c) The contract may be on terms and for the time agreed to by

the parties.

(d) The contract may provide that it will continue in effect

until bonds specified in it and refunding bonds issued in lieu of

the bonds are paid.

(e) The district may contract with a municipality for the

operation of the district's water and sewer system by the

municipality.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.152. ACQUISITION OF LAND AND OTHER PROPERTY. The

district may acquire the fee simple title to land and other

property or easements inside or outside the district and may

construct, lease, or otherwise acquire all works, plants, and

other facilities necessary or useful to:

(1) divert, impound, store, or treat water for, or transport

water to, municipalities and others inside or outside the

district for municipal, domestic, industrial, or mining purposes;

or

(2) provide sewage collection, transportation, treatment, or

disposal services to municipalities and others inside or outside

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.153. CONSTRUCTION CONTRACTS. (a) The district may

award a construction contract that requires an expenditure of

more than $5,000 only after publication of notice to bidders once

each week for two weeks in a newspaper of general circulation in

the district that is designated or approved by the board.

(b) The notice is sufficient if it states:

(1) the time and place for opening the bids;

(2) the general nature of the work to be done or the material,

equipment, or supplies to be purchased; and

(3) the place where and the terms on which copies of the plans

and specifications may be obtained.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.154. SURPLUS PROPERTY. Subject to the terms of a deed

of trust issued by the district, the district may sell, trade, or

otherwise dispose of property the board considers not needed for

district purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.155. EMINENT DOMAIN. (a) To carry out a power

provided by this chapter, the district may exercise the power of

eminent domain to acquire the fee simple title to land and other

property and easements, inside or outside the district, including

land needed for a reservoir, dam, or flood easement above the

probable high-water line around a reservoir.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code.

(c) The district is a municipal corporation for the purposes of

Chapter 21, Property Code.

(d) The district may not exercise the power of eminent domain to

acquire property owned by any other political subdivision.

(e) In exercising the power of eminent domain against a person

that has the power of eminent domain or a receiver or trustee for

that person, the district may acquire an easement only and not

the fee title.

(f) The board shall determine the amount of and the type of

interest in land, other property, or easements to be acquired

under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.156. COST OF RELOCATING PROPERTY. If the district's

exercise of any power granted under this chapter makes necessary

relocating, raising, rerouting or changing the grade of, or

altering the construction of any highway, railroad, electric

transmission line, telephone or telegraph property and facility,

or pipeline, the action shall be accomplished at the sole expense

of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 8183.201. DEPOSITORY. (a) The board shall designate one

or more banks inside or outside the district to serve as

depository for district money.

(b) All district money shall be deposited in a designated

depository, except that:

(1) bond proceeds and money pledged to pay bonds, to the extent

provided in the indenture, may be deposited with the trustee bank

named in the trust indenture; and

(2) money shall be remitted to the bank of payment for the

payment of principal of and interest on the bonds.

(c) To the extent that money in a depository bank or the trustee

bank is not insured by the Federal Deposit Insurance Corporation,

the money must be secured in the manner provided by law for the

security of county funds.

(d) The board shall prescribe the terms of service for

depositories.

(e) Before designating a depository bank, the board shall:

(1) publish notice one time in a newspaper of general

circulation in the district that is specified by the board; or

(2) mail a copy of the notice to each bank in the district.

(f) The notice must:

(1) state the time and place at which the board will meet to

designate a depository bank or banks; and

(2) invite each bank in the district to submit an application to

be designated as a depository.

(g) At the time stated in the notice, the board shall:

(1) consider the applications and the management and condition

of each bank; and

(2) designate as a depository the bank or banks:

(A) that offer the most favorable terms for the handling of the

money; and

(B) that the board finds have proper management and are in

condition to handle the money.

(h) Membership on the board of an officer or director of a bank

does not disqualify the bank from being designated as a

depository.

(i) If the board does not receive any applications before the

time stated in the notice, the board shall designate one or more

banks inside or outside the district on terms that the board

finds advantageous to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.202. TAX ASSESSOR AND COLLECTOR. Before the sale and

delivery of district bonds payable wholly or partly from ad

valorem taxes, the board may appoint a tax assessor and

collector.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.203. PROJECTS EXEMPT FROM ASSESSMENT OR TAXATION. The

district is not required to pay a tax or assessment on a project

or any part of a project.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER F. BONDS

Sec. 8183.251. AUTHORITY TO ISSUE BONDS. The district may issue

bonds to carry out any power conferred by this chapter. The

bonds must be authorized by a board resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.252. FORM OF BONDS. A district bond must be:

(1) issued in the district's name;

(2) signed by the president or vice president; and

(3) attested by the secretary.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.253. MATURITY. District bonds must mature not later

than 40 years after their date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.254. ELECTION FOR BONDS PAYABLE FROM AD VALOREM TAX.

(a) Bonds, other than refunding bonds, payable wholly or partly

from ad valorem taxes may not be issued unless authorized by a

majority of the district voters voting at an election.

(b) The board may order an election under this section without a

petition. The order must specify:

(1) the time and places at which the election will be held;

(2) the purpose for which the bonds will be issued;

(3) the maximum amount of the bonds;

(4) the maximum maturity of the bonds;

(5) the form of the ballot; and

(6) the presiding judge for each voting place.

(c) Notice of the election must be given by publishing a

substantial copy of the order calling the election in a newspaper

of general circulation in each municipality located in the

district. The notice must be published once a week for two

consecutive weeks. The first publication must be not later than

the 21st day before the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.255. BONDS PAYABLE FROM REVENUE. (a) Bonds issued

under this subchapter may be secured under board resolution by a

pledge of:

(1) all or part of the net revenue of the district;

(2) the net revenue of one or more contracts made before or

after the issuance of the bonds; or

(3) other revenue or income specified by resolution of the board

or in the trust indenture.

(b) The pledge may reserve the right to issue additional bonds

on a parity with, or subordinate to, the bond being issued,

subject to conditions specified in the pledge.

(c) Bonds not payable wholly or partly from ad valorem taxes may

be issued without an election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.256. BONDS PAYABLE FROM AD VALOREM TAXES. The

district may issue bonds payable, as pledged by board resolution,

from:

(1) ad valorem taxes imposed on taxable property in the

district; or

(2) ad valorem taxes and revenue of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.257. TAX AND RATE REQUIREMENTS. (a) If the district

issues bonds payable wholly or partly from ad valorem taxes, the

board shall impose a tax sufficient to pay the bonds and the

interest on the bonds as the bonds and interest become due. The

board may adopt the rate of the tax after considering the money

received from the other pledged revenue available for payment of

principal and interest to the extent and in the manner permitted

by the resolution authorizing the issuance of the bonds.

(b) If the district issues bonds payable wholly or partly from

revenue, the board shall set and revise the rates of compensation

for water sold and services rendered by the district.

(c) For bonds payable wholly from revenue, the rates of

compensation must be sufficient to:

(1) pay the expense of operating and maintaining the facilities

of the district;

(2) pay the bonds as they mature and the interest as it accrues;

and

(3) maintain the reserve and other funds as provided in the

resolution authorizing the issuance of the bonds.

(d) For bonds payable partly from revenue, the rates of

compensation must be sufficient to assure compliance with the

resolution authorizing the issuance of the bonds or the trust

indenture securing the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.258. ADDITIONAL SECURITY. (a) Bonds not payable

wholly from ad valorem taxes may be additionally secured, at the

discretion of the board, by a deed of trust or mortgage lien on

physical property of the district, franchises, easements, water

rights and appropriation permits, leases, contracts, and all

rights appurtenant to the property, vesting in the trustee the

power to:

(1) sell the property for the payment of the debt;

(2) operate the property; and

(3) take other action to further secure the bonds.

(b) A purchaser under a sale under the deed of trust lien, if

one is given:

(1) is the absolute owner of property, facilities, and rights

purchased; and

(2) is entitled to maintain and operate the property,

facilities, and rights.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.259. TRUST INDENTURE. (a) A bond issued under this

subchapter, including a refunding bond, that is not payable

wholly from ad valorem taxes may be additionally secured by a

trust indenture. The trustee may be a bank with trust powers

located inside or outside this state.

(b) A trust indenture, regardless of the existence of the deed

of trust or mortgage lien on the property, may:

(1) provide for the security of the bonds and the preservation

of the trust estate in the manner prescribed by the board;

(2) provide for amendment or modification of the trust

indenture;

(3) provide for the issuance of bonds to replace lost or

mutilated bonds;

(4) condition the right to spend district money or sell district

property on the approval of a licensed engineer selected as

provided by the trust indenture; and

(5) provide for the investment of district money.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.260. USE OF BOND PROCEEDS. (a) The district may set

aside an amount of proceeds from the sale of bonds issued under

this subchapter for:

(1) payment of interest expected to accrue during construction;

(2) a reserve interest and sinking fund; and

(3) any other fund provided for in the resolution authorizing

the bonds or in the trust indenture.

(b) The district may use proceeds from the sale of the bonds to

pay any expense necessarily incurred in accomplishing the purpose

of the district, including any expense of issuing and selling the

bonds.

(c) The district may temporarily invest proceeds from the sale

of the bonds and other district funds in securities that are

specified in the bond resolution or the trust indenture.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.261. APPOINTMENT OF RECEIVER. (a) On default or

threatened default in the payment of principal of or interest on

bonds issued under this subchapter that are payable wholly or

partly from revenue, a court may, on petition of the holders of

outstanding bonds, appoint a receiver for the district.

(b) The receiver may collect and receive all district income

except taxes, employ and discharge district agents and employees,

take charge of money on hand except money received from taxes,

unless commingled, and manage the proprietary affairs of the

district without consent or hindrance by the board.

(c) The receiver may be authorized to sell or contract for the

sale of water or to renew those contracts with the approval of

the court that appointed the receiver.

(d) The court may vest the receiver with any other power or duty

the court finds necessary to protect the bondholders.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.262. REFUNDING BONDS. (a) The district may issue

refunding bonds to refund outstanding bonds issued under this

subchapter and interest on those bonds.

(b) Refunding bonds may:

(1) be issued to refund bonds of more than one series;

(2) combine the pledges for the outstanding bonds for the

security of the refunding bonds; or

(3) be secured by a pledge of other or additional revenue or

mortgage liens.

(c) The provisions of this subchapter regarding the issuance of

other bonds, their security, and the remedies of the holders

apply to refunding bonds.

(d) The comptroller shall register the refunding bonds on

surrender and cancellation of the bonds to be refunded.

(e) Instead of issuing bonds to be registered on the surrender

and cancellation of the bonds to be refunded, the district, in

the resolution authorizing the issuance of the refunding bonds,

may provide for the sale of the refunding bonds and the deposit

of the proceeds in a bank at which the bonds to be refunded are

payable. In that case, the refunding bonds may be issued in an

amount sufficient to pay the principal of and interest on the

bonds to be refunded to their option date or maturity date, and

the comptroller shall register the refunding bonds without the

concurrent surrender and cancellation of the bonds to be

refunded.

(f) An election is not required for refunding bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.263. LIMITATION ON RIGHTS OF HOLDERS. The resolution

authorizing the bonds or the trust indenture securing the bonds

may limit or qualify the rights of the holders of less than all

of the outstanding bonds payable from the same source to

institute or prosecute litigation affecting the district's

property or income.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.264. BONDS EXEMPT FROM TAXATION. A bond issued under

this subchapter, the transfer of the bond, and income from the

bond, including profits made on the sale of the bond, are exempt

from taxation in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8183.265. DETACHMENT OF TERRITORY AFTER ISSUANCE OF BONDS.

Territory may not be detached from the district after the

issuance of bonds payable from revenue or taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8184. DOWDELL PUBLIC UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8184. DOWDELL PUBLIC UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8184.001. DEFINITION. In this chapter, "district" means

the Dowdell Public Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8184.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Harris County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8184.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8184.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 697,

Acts of the 62nd Legislature, Regular Session, 1971 (Article

8280-581, Vernon's Texas Civil Statutes), as that territory may

have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8184.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8184.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8185. LIBERTY COUNTY MUNICIPAL UTILITY DISTRICT NO. 5

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8185. LIBERTY COUNTY MUNICIPALUTILITY DISTRICT NO. 5SUBCHAPTER A. GENERAL PROVISIONSSec. 8185.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a board member.(3) "District" means the Liberty County Municipal Utility District No. 5.

Added by Acts 2007, 80th Leg., R.S., Ch. 1254, Sec. 1, eff. September 1, 2007.

Sec. 8185.002. NATURE OF DISTRICT. The district is a municipal utility district in Liberty County created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 1254, Sec. 1, eff. September 1, 2007.

Sec. 8185.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All land and other property in the district will benefit from the works and projects to be accomplished by the district under powers conferred by Section 59, Article XVI, Texas Constitution.(b) The district is created to serve a public use and benefit.

Added by Acts 2007, 80th Leg., R.S., Ch. 1254, Sec. 1, eff. September 1, 2007.

Sec. 8185.005. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 2 of the act creating this chapter.(b) The boundaries and field notes contained in Section 2 of the act creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect:(1) the organization, existence, or validity of the district;(2) the right of the district to impose taxes;(3) the validity of the district's bonds, notes, or other indebtedness; or(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 1254, Sec. 1, eff. September 1, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONSSec. 8185.021. TEMPORARY DIRECTORS. (a) On or after September 1, 2007, a person who owns land in the district may submit a petition to the Texas Commission on Environmental Quality requesting that the commission appoint as temporary directors the five persons named in the petition.(b) The commission shall appoint as temporary directors the five persons named in the first petition received by the commission under Subsection (a).(c) If a temporary director fails to qualify for office or if a vacancy occurs in the office of temporary director, the vacancy shall be filled as provided by Section 49.105, Water Code.(d) Temporary directors serve until the date the directors are elected under Section 8185.023.(e) If permanent directors have not been elected under Section 8185.023 and the terms of the temporary directors have expired, successor temporary directors shall be appointed or reappointed as provided by Subsection (f) to serve terms that expire on the earlier of:(1) the date permanent directors are elected under Section 8185.023; or(2) the fourth anniversary of the date of the appointment or reappointment.(f) If Subsection (e) applies, the owner or owners of a majority of the assessed value of the real property in the district may submit a petition to the commission requesting that the commission appoint as successor temporary directors the five persons named in the petition. The commission shall appoint as successor temporary directors the five persons named in the petition.

Added by Acts 2007, 80th Leg., R.S., Ch. 1254, Sec. 1, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1065, Sec. 10, eff. June 19, 2009.

Sec. 8185.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS. As soon as practicable after all the temporary directors have qualified under Section 49.055, Water Code, the directors shall meet at a location in the district agreeable to a majority of the directors. If a location cannot be agreed upon, the meeting shall be at the Liberty County Courthouse. At the meeting, the temporary directors shall elect officers from among the temporary directors and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch. 1254, Sec. 1, eff. September 1, 2007.

Sec. 8185.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION. (a) The temporary directors shall hold an election to confirm the creation of the district and to elect five directors as provided by Section 49.102, Water Code.(b) Section 41.001(a), Election Code, does not apply to a confirmation and initial directors' election held under this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 1254, Sec. 1, eff. September 1, 2007.

Sec. 8185.024. INITIAL ELECTED DIRECTORS; TERMS. The directors elected under Section 8185.023 shall draw lots to determine which two serve until the first regularly scheduled election of directors under Section 8185.052 and which three shall serve until the second regularly scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch. 1254, Sec. 1, eff. September 1, 2007.

Sec. 8185.025. FIRST REGULARLY SCHEDULED ELECTION OF DIRECTORS. The board by order may postpone the first election under Section 8185.052 following the confirmation and initial directors' election held under Section 8185.023 if:(1) the election would otherwise occur not later than the 60th day after the date on which the confirmation election is held; or(2) the board determines that there is not sufficient time to comply with the requirements of law and to order the election.

Added by Acts 2007, 80th Leg., R.S., Ch. 1254, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 8185.051. DIRECTORS; TERMS. (a) The district is governed by a board of five directors.(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch. 1254, Sec. 1, eff. September 1, 2007.

Sec. 8185.052. ELECTION OF DIRECTORS. On the uniform election date in May of each even-numbered year, the appropriate number of directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch. 1254, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIESSec. 8185.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES. The district has the powers and duties provided by the general law of this state, including Chapters 49 and 54, Water Code, applicable to municipal utility districts created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 1254, Sec. 1, eff. September 1, 2007.

Sec. 8185.102. UTILITIES. The district may not impose an impact fee or assessment on the property, equipment, rights-of-way, facilities, or improvements of:(1) an electric utility as defined by Section 31.002, Utilities Code;(2) a gas utility as defined by Section 101.003 or 121.001, Utilities Code;(3) a telecommunications provider as defined by Section 51.002, Utilities Code; or(4) a cable operator as defined by 47 U.S.C. Section 522.

Added by Acts 2007, 80th Leg., R.S., Ch. 1254, Sec. 1, eff. September 1, 2007.

Sec. 8185.103. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR RESOLUTIONS. Subject to the limitations of Section 54.016, Water Code, the district shall comply with all valid and applicable requirements of any ordinance or resolution adopted by a municipality in the corporate limits or extraterritorial jurisdiction of which the district is located, including an ordinance or resolution adopted before September 1, 2007, that consents to the creation of the district or to the inclusion of lands within the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 1254, Sec. 1, eff. September 1, 2007.



CHAPTER 8186. EAST MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 3

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8186. EAST MONTGOMERY COUNTY MUNICIPAL

UTILITY DISTRICT NO. 3

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8186.001. DEFINITION. In this chapter, "district" means

the East Montgomery County Municipal Utility District No. 3.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8186.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Montgomery County,

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8186.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the works and projects accomplished by the district

under the powers conferred by Section 59, Article XVI, Texas

Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8186.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 3, Chapter 1385,

Acts of the 77th Legislature, Regular Session, 2001, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, or validity;

(2) the validity of district bonds, notes, or other

indebtedness;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8186.051. COMPOSITION OF BOARD; TERMS. (a) The district

is governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8186.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, functions, and duties

provided by general law applicable to a municipal utility

district created under Section 59, Article XVI, Texas

Constitution, including Chapters 49, 50, and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8186.102. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. Subject to the limitations of Section 54.016, Water

Code, the district shall comply with all applicable requirements

of any ordinance or resolution adopted by any municipality in

whose corporate limits or extraterritorial jurisdiction the

district is located, including an ordinance or resolution adopted

before September 1, 2001, that consents to the creation of the

district or to the inclusion of lands in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8187. GOBER MUNICIPAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8187. GOBER MUNICIPAL UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8187.001. DEFINITIONS. In this chapter:

(1) "Director" means a member of the district's board of

directors.

(2) "District" means the Gober Municipal Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8187.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Fannin County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8187.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property in the district will benefit

from the works and projects to be accomplished by the district

under powers conferred by Section 59, Article XVI, Texas

Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8187.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 3, Chapter 756,

Acts of the 75th Legislature, Regular Session, 1997, as that

territory may have been modified under:

(1) Subchapter J, Chapter 49, Water Code;

(2) Subchapter H, Chapter 54, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to impose a tax; or

(3) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8187.051. COMPOSITION OF BOARD; TERMS. (a) The district

is governed by a board of five directors.

(b) Directors serve staggered terms of four years.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8187.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, functions, and duties

provided by general law applicable to a municipal utility

district created under Section 59, Article XVI, Texas

Constitution, including Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8188. GRANT ROAD PUBLIC UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8188. GRANT ROAD PUBLIC UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8188.001. DEFINITION. In this chapter, "district" means

the Grant Road Public Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8188.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Harris County, created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8188.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8188.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 474,

Acts of the 62nd Legislature, Regular Session, 1971 (Article

8280-504, Vernon's Texas Civil Statutes), as that territory may

have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8188.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8188.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8189. TRADITION MUNICIPAL UTILITY DISTRICT NO. 2 OF DENTON COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8189. TRADITION MUNICIPAL UTILITY DISTRICT

NO. 2 OF DENTON COUNTY

For contingent expiration of this chapter, see Section 8189.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8189.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Tradition Municipal Utility District

No. 2 of Denton County.

Added by Acts 2007, 80th Leg., R.S., Ch.

752, Sec. 1, eff. September 1, 2007.

Sec. 8189.002. NATURE OF DISTRICT. The district is a municipal

utility district in Denton County created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

752, Sec. 1, eff. September 1, 2007.

Sec. 8189.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8189.024 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Denton County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

752, Sec. 1, eff. September 1, 2007.

Sec. 8189.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

752, Sec. 1, eff. September 1, 2007.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8189.026.

Sec. 8189.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2007, a person who owns land in the district may submit a

petition to the Texas Commission on Environmental Quality

requesting that the commission appoint as temporary directors the

five persons named in the petition.

(b) The commission shall appoint as temporary directors the five

persons named in the first petition received by the commission

under Subsection (a).

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8189.024; or

(2) the date this subchapter expires under Section 8189.026.

Added by Acts 2007, 80th Leg., R.S., Ch.

752, Sec. 1, eff. September 1, 2007.

Sec. 8189.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. At the meeting, the temporary

directors shall elect officers from among the temporary directors

and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

752, Sec. 1, eff. September 1, 2007.

Sec. 8189.023. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8189.024 until

each municipality in whose extraterritorial jurisdiction the

district is located has adopted a resolution after September 1,

2007, reconfirming its consent to the creation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

752, Sec. 1, eff. September 1, 2007.

Sec. 8189.024. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

752, Sec. 1, eff. September 1, 2007.

Sec. 8189.025. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8189.024 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 8189.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

752, Sec. 1, eff. September 1, 2007.

Sec. 8189.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

752, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8189.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

752, Sec. 1, eff. September 1, 2007.

Sec. 8189.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch.

752, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8189.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

752, Sec. 1, eff. September 1, 2007.

Sec. 8189.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads, or improvements in aid of those roads,

inside the district.

(b) A road project must meet or exceed all applicable

construction standards, zoning and subdivision requirements, and

regulatory ordinances of each municipality in whose corporate

limits or extraterritorial jurisdiction the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by ordinance or

resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

752, Sec. 1, eff. September 1, 2007.

Sec. 8189.103. DIVISION OF DISTRICT; REQUIREMENTS. (a) The

district may be divided into two or more new districts only if

the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) The board may consider a proposal to divide the district on:

(1) a petition of a landowner in the district; or

(2) a motion by the board.

(c) If the board decides to divide the district, the board

shall:

(1) set the terms of the division, including names for the new

districts and a plan for the payment or performance of any

outstanding district obligations;

(2) prepare a metes and bounds description for each proposed

district; and

(3) send written notice containing the information required by

Subdivisions (1) and (2) to each county and municipality in whose

extraterritorial jurisdiction the district is located.

(d) Any new district created by the division of the district may

not, at the time the new district is created:

(1) contain any land outside the area described by Section 2 of

the Act creating this chapter; or

(2) consist of fewer than 300 acres or more than 500 acres,

without obtaining prior consent from the City Council of the City

of Fort Worth.

(e) The City Council of the City of Fort Worth may refuse to

issue a building permit or refuse to commence water service for

an area located in the district until the area is in a new

district that has been created by the division of the district in

accordance with this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

752, Sec. 1, eff. September 1, 2007.

Sec. 8189.104. ELECTION FOR DIVISION OF DISTRICT. (a) Not

sooner than the 30th day after the date on which the board has

complied with Section 8189.103(c), the board shall hold an

election in the district to determine whether the district should

be divided as proposed.

(b) The board shall give notice of the election not later than

the 35th day before the date of the election. The notice must

state:

(1) the date and location of the election; and

(2) the proposition to be voted on.

(c) If a majority of the votes cast are in favor of the

division:

(1) the district is divided; and

(2) not later than the 30th day after the date of the election,

the district shall provide written notice of the division to:

(A) the Texas Commission on Environmental Quality;

(B) the attorney general;

(C) the Commissioners Court of Denton County; and

(D) any municipality having extraterritorial jurisdiction over

territory in each new district.

(d) If a majority of the votes cast are not in favor of the

division, the district may not be divided.

Added by Acts 2007, 80th Leg., R.S., Ch.

752, Sec. 1, eff. September 1, 2007.

Sec. 8189.105. ELECTION OF DIRECTORS OF NEW DISTRICTS. (a) Not

later than the 90th day after the date of an election in favor of

the division of the district, the board shall:

(1) appoint itself as the board of one of the new districts; and

(2) appoint five directors for each of the other new districts.

(b) Directors appointed under Subsection (a)(1) serve the

staggered terms to which they were elected in the original

district. Directors appointed under Subsection (a)(2) serve

until the election for directors under Subsection (c).

(c) On the uniform election date in May of the first

even-numbered year after the year in which the directors are

appointed, the appointed board shall hold an election to elect

five directors in each district for which directors were

appointed under Subsection (a)(2). The directors shall draw lots

to determine which two shall serve until the next regularly

scheduled election of directors and which three shall serve until

the second regularly scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

752, Sec. 1, eff. September 1, 2007.

Sec. 8189.106. CONTINUING POWERS AND OBLIGATIONS OF NEW

DISTRICTS. (a) Each new district may incur and pay debts and

has all powers of the original district created by this chapter,

including the power to divide into two or more districts.

(b) If the district is divided as provided by this subchapter,

the current obligations and any bond authorizations of the

district are not impaired. Debts shall be paid by revenue or by

taxes or assessments imposed on real property in the district as

if the district had not been divided or by contributions from

each new district as stated in the terms set by the board under

Section 8189.103(c).

(c) Any other district obligation is divided pro rata among the

new districts on an acreage basis or on other terms that are

satisfactory to the new districts.

Added by Acts 2007, 80th Leg., R.S., Ch.

752, Sec. 1, eff. September 1, 2007.

Sec. 8189.107. COMPLIANCE WITH MUNICIPAL ORDINANCES OR

RESOLUTIONS. The original district and any new district created

by the division of the district shall comply with all applicable

requirements of any ordinance or resolution adopted by the City

Council of the City of Fort Worth that consents to the creation

of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

752, Sec. 1, eff. September 1, 2007.

Sec. 8189.108. PAYMENT OF IMPACT FEES. (a) A municipality that

provides water or wastewater service to a new development located

in the district or in a district created under this subchapter

may impose impact fees as provided by Chapter 395, Local

Government Code.

(b) Notwithstanding the provisions of Chapter 395, Local

Government Code, regarding the time and method of payment of

impact fees, the fees may be paid by the district, a district

created under this subchapter, the landowner, or the developer

under an agreement with the municipality.

Added by Acts 2007, 80th Leg., R.S., Ch.

752, Sec. 1, eff. September 1, 2007.

Sec. 8189.109. LIMIT ON EMINENT DOMAIN POWER. The district may

exercise the power of eminent domain outside the district only to

acquire an easement necessary for pipeline, storm water, or

drainage facilities that serve the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

752, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8189.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8189.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

752, Sec. 1, eff. September 1, 2007.

SUBCHAPTER E. BONDS

Sec. 8189.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of projects under

Sections 8189.101 and 8189.102.

(b) The district may not issue bonds to finance projects

authorized by Section 8189.102 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8189.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

752, Sec. 1, eff. September 1, 2007.



CHAPTER 8190. DENTON COUNTY MUNICIPAL UTILITY DISTRICT NO. 7

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8190. DENTON COUNTY MUNICIPAL UTILITY DISTRICT NO. 7

For contingent expiration of this chapter, see Section 8190.004.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8190.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Denton County Municipal Utility

District No. 7.

Added by Acts 2007, 80th Leg., R.S., Ch.

793, Sec. 1, eff. June 15, 2007.

Sec. 8190.002. NATURE OF DISTRICT. The district is a municipal

utility district in Denton County created under and essential to

accomplish the purposes of Section 52, Article III, and Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

793, Sec. 1, eff. June 15, 2007.

Sec. 8190.003. FINDING OF PUBLIC USE AND BENEFIT. The district

is created to serve a public use and benefit.

Added by Acts 2007, 80th Leg., R.S., Ch.

793, Sec. 1, eff. June 15, 2007.

Sec. 8190.004. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8190.023 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Denton County any assets that remain after the

payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

793, Sec. 1, eff. June 15, 2007.

Sec. 8190.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes; or

(3) the legality or operation of the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

793, Sec. 1, eff. June 15, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8190.025.

Sec. 8190.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2007, a person who owns land in the district may submit a

petition to the Texas Commission on Environmental Quality to

appoint as temporary directors the five persons named in the

petition.

(b) The commission shall appoint as temporary directors the five

persons named in the first petition received by the commission

under Subsection (a).

(c) If a temporary director fails to qualify for office or if a

vacancy occurs in the office of temporary director, the vacancy

shall be filled as provided by Section 49.105, Water Code.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8190.023; or

(2) the date this chapter expires under Section 8190.004.

Added by Acts 2007, 80th Leg., R.S., Ch.

793, Sec. 1, eff. June 15, 2007.

Sec. 8190.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall convene the organizational meeting of the

district at a location in the district agreeable to a majority of

the directors. If a location cannot be agreed upon, the

organizational meeting shall be at the Denton County Courthouse.

Added by Acts 2007, 80th Leg., R.S., Ch.

793, Sec. 1, eff. June 15, 2007.

Sec. 8190.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

793, Sec. 1, eff. June 15, 2007.

Sec. 8190.024. INITIAL ELECTED DIRECTORS; TERMS.The directors

elected under Section 8190.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors and which three shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

793, Sec. 1, eff. June 15, 2007.

Sec. 8190.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

793, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8190.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

793, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8190.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

793, Sec. 1, eff. June 15, 2007.

Sec. 8190.102. ROAD PROJECTS. (a) The district may construct,

acquire, improve, maintain, or operate macadamized, graveled, or

paved roads, or improvements in aid of those roads.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulations

of each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located. If the

district is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, a road project

must meet all applicable construction standards, zoning and

subdivision requirements, and regulations of each county in which

the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by resolution. If

the district is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the district may

not undertake a road project unless each county in which the

district is located consents by resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

793, Sec. 1, eff. June 15, 2007.

Sec. 8190.103. ROAD CONTRACTS. The district may contract for a

road project in the manner provided by Subchapter I, Chapter 49,

Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

793, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8190.151. OPERATION AND MAINTENANCE TAX. The district may

impose a tax for any district operation and maintenance purpose

in the manner provided by Section 49.107, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

793, Sec. 1, eff. June 15, 2007.

Sec. 8190.152. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of and interest on bonds issued under

Section 8190.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

793, Sec. 1, eff. June 15, 2007.

Sec. 8190.153. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code;

(4) a cable operator as defined by 47 U.S.C. Section 522; or

(5) a person who provides to the public advanced

telecommunications services.

Added by Acts 2007, 80th Leg., R.S., Ch.

793, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. BONDS

Sec. 8190.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, and to finance the

construction, maintenance, or operation of projects under Section

8190.102.

(b) The district may issue bonds or other obligations payable

wholly or partly from ad valorem taxes, impact fees, revenue,

grants, or other district money.

(c) The district may not issue bonds or other obligations

secured wholly or partly by ad valorem taxation to finance

projects authorized by Section 8190.102 unless the issuance is

approved by a vote of a two-thirds majority of district voters

voting at an election called for that purpose.

(d) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8190.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

793, Sec. 1, eff. June 15, 2007.



CHAPTER 8191. HACIENDAS DEL NORTE WATER IMPROVEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8191. HACIENDAS DEL NORTE WATER IMPROVEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8191.001. DEFINITION. In this chapter, "district" means

the Haciendas Del Norte Water Improvement District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8191.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in El Paso County, created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8191.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8191.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 104,

Acts of the 67th Legislature, Regular Session, 1981, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8191.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8191.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8192. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 233 OF HARRIS COUNTY, TEXAS

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8192. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 233

OF HARRIS COUNTY, TEXAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8192.001. DEFINITION. In this chapter, "district" means

the Harris County Municipal Utility District No. 233 of Harris

County, Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8192.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Harris County, created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8192.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8192.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2, Chapter 704,

Acts of the 68th Legislature, Regular Session, 1983, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue bonds for a purpose for which

the district is created or to pay the principal of and interest

on the bonds;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8192.051. COMPOSITION OF BOARD; TERMS. (a) The board of

directors is composed of five elected directors.

(b) Directors serve staggered four-year terms, with two or three

directors elected at each election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8192.052. BOARD VACANCY.If at any time there are fewer than

three qualified directors for any reason, on petition of a

landowner in the district, the Texas Commission on Environmental

Quality shall appoint the necessary number of directors to fill

all vacancies on the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8192.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Sec. 8192.102. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. The district shall comply with all applicable

requirements of a Houston City Council ordinance or resolution

that consented to the creation of the district or the inclusion

of land in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.



CHAPTER 8193. KAUFMAN COUNTY MUNICIPAL UTILITY DISTRICT NO. 2

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8193. KAUFMAN COUNTY MUNICIPAL UTILITY DISTRICT NO. 2

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8193.001. DEFINITION. "District" means Kaufman County

Municipal Utility District No. 2.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8193.051. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

Sec. 8193.052. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulatory

ordinances of any municipality in whose extraterritorial

jurisdiction the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

Sec. 8193.053. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. The district shall comply with all applicable

requirements of any ordinance or resolution adopted by the

governing body of a municipality that consented to the creation

of the district or to the inclusion of lands in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. GENERAL FINANCIAL PROVISIONS

Sec. 8193.101. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8193.151.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. BONDS

Sec. 8193.151. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of projects under

Sections 8193.051 and 8193.052.

(b) The district may not issue bonds or other obligations

secured wholly or partly by ad valorem taxes to finance projects

authorized by Section 8193.052 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8193.052 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.



CHAPTER 8194. KAUFMAN COUNTY MUNICIPAL UTILITY DISTRICT NO. 3

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8194. KAUFMAN COUNTY MUNICIPAL UTILITY DISTRICT NO. 3

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8194.001. DEFINITION. "District" means Kaufman County

Municipal Utility District No. 3.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8194.051. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

Sec. 8194.052. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulatory

ordinances of any municipality in whose extraterritorial

jurisdiction the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

Sec. 8194.053. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. The district shall comply with all applicable

requirements of any ordinance or resolution adopted by the

governing body of a municipality that consented to the creation

of the district or to the inclusion of lands in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. GENERAL FINANCIAL PROVISIONS

Sec. 8194.101. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8194.151.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. BONDS

Sec. 8194.151. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of projects under

Sections 8194.051 and 8194.052.

(b) The district may not issue bonds or other obligations

secured wholly or partly by ad valorem taxes to finance projects

authorized by Section 8194.052 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8194.052 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.



CHAPTER 8195. KAUFMAN COUNTY MUNICIPAL UTILITY DISTRICT NO. 4

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8195. KAUFMAN COUNTY MUNICIPAL UTILITY DISTRICT NO. 4

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8195.001. DEFINITION. "District" means Kaufman County

Municipal Utility District No. 4.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8195.051. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

Sec. 8195.052. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulatory

ordinances of any municipality in whose extraterritorial

jurisdiction the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

Sec. 8195.053. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. The district shall comply with all applicable

requirements of any ordinance or resolution adopted by the

governing body of a municipality that consented to the creation

of the district or to the inclusion of lands in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. GENERAL FINANCIAL PROVISIONS

Sec. 8195.101. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8195.151.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. BONDS

Sec. 8195.151. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of projects under

Sections 8195.051 and 8195.052.

(b) The district may not issue bonds or other obligations

secured wholly or partly by ad valorem taxes to finance projects

authorized by Section 8195.052 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8195.052 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.



CHAPTER 8196. KAUFMAN COUNTY MUNICIPAL UTILITY DISTRICT NO. 5

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8196. KAUFMAN COUNTY MUNICIPAL UTILITY DISTRICT NO. 5

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8196.001. DEFINITION. "District" means Kaufman County

Municipal Utility District No. 5.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8196.051. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

Sec. 8196.052. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulatory

ordinances of any municipality in whose extraterritorial

jurisdiction the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

Sec. 8196.053. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. The district shall comply with all applicable

requirements of any ordinance or resolution adopted by the

governing body of a municipality that consented to the creation

of the district or to the inclusion of lands in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. GENERAL FINANCIAL PROVISIONS

Sec. 8196.101. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8196.151.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. BONDS

Sec. 8196.151. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of projects under

Sections 8196.051 and 8196.052.

(b) The district may not issue bonds or other obligations

secured wholly or partly by ad valorem taxes to finance projects

authorized by Section 8196.052 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8196.052 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.



CHAPTER 8197. KAUFMAN COUNTY MUNICIPAL UTILITY DISTRICT NO. 6

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8197. KAUFMAN COUNTY MUNICIPAL UTILITY DISTRICT NO. 6

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8197.001. DEFINITION. "District" means Kaufman County

Municipal Utility District No. 6.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8197.051. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

Sec. 8197.052. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulatory

ordinances of any municipality in whose extraterritorial

jurisdiction the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

Sec. 8197.053. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. The district shall comply with all applicable

requirements of any ordinance or resolution adopted by the

governing body of a municipality that consented to the creation

of the district or to the inclusion of lands in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. GENERAL FINANCIAL PROVISIONS

Sec. 8197.101. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8197.151.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. BONDS

Sec. 8197.151. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of projects under

Sections 8197.051 and 8197.052.

(b) The district may not issue bonds or other obligations

secured wholly or partly by ad valorem taxes to finance projects

authorized by Section 8197.052 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8197.052 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.



CHAPTER 8198. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 402

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8198. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 402

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8198.001. DEFINITION. "District" means Harris County

Municipal Utility District No. 402.

Added by Acts 2007, 80th Leg., R.S., Ch.

469, Sec. 1, eff. September 1, 2007.

Sec. 8198.002. NATURE OF DISTRICT. The district is a municipal

utility district in Harris County created under and essential to

accomplish the purposes of Section 52(b)(3), Article III, or

Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

469, Sec. 1, eff. September 1, 2007.

Sec. 8198.003. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapters 49 and 54, Water Code, apply

to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

469, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8198.051. ROAD PROJECTS. (a) The district may construct,

acquire, improve, maintain, or operate macadamized, graveled, or

paved roads or turnpikes, or improvements in aid of those roads

or turnpikes, inside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulations

of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located; and

(2) each county in which the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

469, Sec. 1, eff. September 1, 2007.

Sec. 8198.052. COMPLIANCE WITH MUNICIPAL CONSENT RESOLUTIONS.

The district shall comply with all applicable requirements of any

resolution, adopted by the governing body of a municipality, that

consented to the creation of the district or to the inclusion of

land in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

469, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. GENERAL FINANCIAL PROVISIONS

Sec. 8198.101. TAX TO REPAY BONDS FOR ROAD PROJECTS. The

district may impose a tax to pay the principal of or interest on

bonds issued under Section 8198.151.

Added by Acts 2007, 80th Leg., R.S., Ch.

469, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. BONDS

Sec. 8198.151. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS

FOR ROAD PROJECTS. (a) The district may issue bonds or other

obligations as provided by Chapters 49 and 54, Water Code, to

finance the construction, maintenance, or operation of projects

under Section 8198.051.

(b) The district may not issue bonds or other obligations

secured wholly or partly by ad valorem taxation to finance

projects authorized by Section 8198.051 unless the issuance is

approved by a vote of a two-thirds majority of the voters in the

district or of the defined areas to be benefited by the project

as provided by Subchapter J, Chapter 54, Water Code, voting at an

election called for that purpose. The simple majority vote

approval required by Section 54.808(a), Water Code, does not

apply to an election under this subsection.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8198.051 may not exceed one-fourth

of the assessed value of the real property in the district or the

defined area as provided by Subchapter J, Chapter 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

469, Sec. 1, eff. September 1, 2007.



CHAPTER 8199. WILLIAMSON-LIBERTY HILL MUNICIPAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8199. WILLIAMSON-LIBERTY HILL MUNICIPAL UTILITY DISTRICT

For contingent expiration of this chapter, see Section 8199.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8199.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Williamson-Liberty Hill Municipal

Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

1075, Sec. 1, eff. June 15, 2007.

Sec. 8199.002. NATURE OF DISTRICT. The district is a municipal

utility district created under and essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1075, Sec. 1, eff. June 15, 2007.

Sec. 8199.003. CONFIRMATION ELECTION REQUIRED. (a) The board

shall hold an election to confirm the creation of the district as

provided by Section 49.102, Water Code.

(b) If the creation of the district is not confirmed at a

confirmation election before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Williamson County any assets that remain after

the payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1075, Sec. 1, eff. June 15, 2007.

Sec. 8199.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1075, Sec. 1, eff. June 15, 2007.

Sec. 8199.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

1075, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8199.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1075, Sec. 1, eff. June 15, 2007.

For expiration of this section, see Subsection (c).

Sec. 8199.052. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) Brad Greenblum;

(2) Patrick Shelton;

(3) Mark Sprague;

(4) Keith Husbands; and

(5) Robert Gelernter.

(b) Unless the initial board agrees otherwise, the initial

directors shall draw lots to determine which two shall serve

until the first regularly scheduled election of directors and

which three shall serve until the second regularly scheduled

election of directors.

(c) This section expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1075, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8199.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

1075, Sec. 1, eff. June 15, 2007.

Sec. 8199.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1075, Sec. 1, eff. June 15, 2007.

Sec. 8199.103. REGIONAL WASTE DISPOSAL POWERS AND DUTIES. The

district has the powers and duties applicable to a district under

Chapter 30, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1075, Sec. 1, eff. June 15, 2007.

Sec. 8199.104. COMPLIANCE WITH MUNICIPAL CONSENT RESOLUTION.

The district shall comply with all applicable requirements of any

resolution, adopted by the governing body of a municipality under

Section 54.016, Water Code, that consents to the creation of the

district or to the inclusion of land in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1075, Sec. 1, eff. June 15, 2007.

Sec. 8199.105. WASTEWATER TREATMENT FACILITY DESIGN APPROVAL.

The district must obtain the approval of the Brazos River

Authority for the design of any district wastewater treatment

facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

1075, Sec. 1, eff. June 15, 2007.

Sec. 8199.106. WASTEWATER SERVICE PROVIDERS. Only the Brazos

River Authority or a provider approved by the Brazos River

Authority may provide wastewater service in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1075, Sec. 1, eff. June 15, 2007.

Sec. 8199.107. COMPLIANCE WITH FEBRUARY 2005 AGREEMENT. The

district shall comply with the terms of the "Agreement Regarding

Sewer Services Areas and Customers" among the Lower Colorado

River Authority, the Brazos River Authority, the City of

Georgetown, the City of Liberty Hill, and the Chisholm Trail

Special Utility District dated February 1, 2005.

Added by Acts 2007, 80th Leg., R.S., Ch.

1075, Sec. 1, eff. June 15, 2007.

Sec. 8199.108. STREET REPAIR AND MAINTENANCE. (a) After July

1, 2017, the district, at the district's expense, shall repair

and maintain any streets in the district.

(b) A district's repair and maintenance of streets under this

section must meet all applicable construction standards and

regulations of the City of Liberty Hill and Williamson County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1075, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8199.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from a source

other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) An ad valorem tax rate imposed by the district may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

1075, Sec. 1, eff. June 15, 2007.

Sec. 8199.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8199.151, the

district may impose an operation and maintenance tax on taxable

property in the district as provided by Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

1075, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.073, eff. September 1, 2009.

SUBCHAPTER E. BONDS

Sec. 8199.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, grants, or

other district money, or any combination of those sources, to pay

for any authorized district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

1075, Sec. 1, eff. June 15, 2007.

Sec. 8199.202. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, at a rate not to exceed the rate approved at an election

held under Section 8199.151, for each year that all or part of

the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1075, Sec. 1, eff. June 15, 2007.



CHAPTER 8200. SUNFIELD MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8200. SUNFIELD MUNICIPAL UTILITY DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8200.001. DEFINITION. In this chapter, "district" means

the Sunfield Municipal Utility District No. 1.

Added by Acts 2007, 80th Leg., R.S., Ch.

959, Sec. 1, eff. June 15, 2007.

Sec. 8200.002. ELECTION DATE. Section 41.001(a), Election Code,

does not apply to an election:

(1) to confirm the district's creation;

(2) to elect initial directors; or

(3) to approve a maintenance tax, a bond, or a contract.

Added by Acts 2007, 80th Leg., R.S., Ch.

959, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8200.051. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside or outside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulations

of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located; and

(2) each county in which the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

959, Sec. 1, eff. June 15, 2007.

Sec. 8200.052. CONVEYANCE OF ROAD TO MUNICIPALITY OR COUNTY. On

completion of a road or road facility authorized by this section,

the district, with the consent of a municipality or county, may

convey the road or road facility to the municipality or county if

the conveyance is free of all indebtedness of the district. If

the municipality or county becomes the owner of a road or road

facility, the municipality or county is responsible for all

future maintenance and upkeep and the district has no further

responsibility for the road or road facility or its maintenance

or upkeep, unless otherwise agreed to by the district and the

municipality or county.

Added by Acts 2007, 80th Leg., R.S., Ch.

959, Sec. 1, eff. June 15, 2007.

Sec. 8200.053. REIMBURSEMENT FOR ROAD PROJECT. (a) The

district may:

(1) reimburse a private person for money spent to construct a

road or road facility that is dedicated or otherwise transferred

to public use; or

(2) purchase a road or road facility constructed by a private

person.

(b) The amount paid for the reimbursement or for the purchase of

a road or road facility under Subsection (a) may:

(1) include all construction costs, including engineering,

legal, financing, and other expenses incident to the

construction; or

(2) be at a price not to exceed the replacement cost of the road

or road facility as determined by the board.

(c) The reimbursement or purchase of a road or road facility may

be paid for with proceeds from the sale of the district's bonds

or from any other money available to the district.

(d) The district may enter into an agreement to use the proceeds

of a subsequent bond sale to reimburse a private person under

this section. The agreement may provide the terms under which

the road or road facility is to be dedicated or transferred for

the benefit of the public.

Added by Acts 2007, 80th Leg., R.S., Ch.

959, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. GENERAL FINANCIAL PROVISIONS

Sec. 8200.101. TAX TO REPAY BONDS FOR ROAD PROJECTS. The

district may impose an ad valorem tax to pay the principal of or

interest on bonds issued under Section 8200.151.

Added by Acts 2007, 80th Leg., R.S., Ch.

959, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. BONDS

Sec. 8200.151. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS

FOR ROAD PROJECTS. (a) The district may issue bonds or other

obligations as provided by Chapters 49 and 54, Water Code, and to

finance the construction, maintenance, or operation of projects

under Section 8200.051.

(b) The district may not issue bonds or other obligations to

finance projects authorized by Section 8200.051 unless the

issuance is approved by a vote of a two-thirds majority of the

voters of the district voting at an election called for that

purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8200.051 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

959, Sec. 1, eff. June 15, 2007.



CHAPTER 8201. SUNFIELD MUNICIPAL UTILITY DISTRICT NO. 3

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8201. SUNFIELD MUNICIPAL UTILITY DISTRICT NO. 3

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8201.001. DEFINITION. In this chapter, "district" means

the Sunfield Municipal Utility District No. 3.

Added by Acts 2007, 80th Leg., R.S., Ch.

957, Sec. 1, eff. June 15, 2007.

Sec. 8201.002. ELECTION DATE. Section 41.001(a), Election Code,

does not apply to an election:

(1) to confirm the district's creation;

(2) to elect initial directors; or

(3) to approve a maintenance tax, a bond, or a contract.

Added by Acts 2007, 80th Leg., R.S., Ch.

957, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8201.051. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside or outside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulations

of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located; and

(2) each county in which the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

957, Sec. 1, eff. June 15, 2007.

Sec. 8201.052. CONVEYANCE OF ROAD TO MUNICIPALITY OR COUNTY. On

completion of a road or road facility authorized by this section,

the district, with the consent of a municipality or county, may

convey the road or road facility to the municipality or county if

the conveyance is free of all indebtedness of the district. If

the municipality or county becomes the owner of a road or road

facility, the municipality or county is responsible for all

future maintenance and upkeep and the district has no further

responsibility for the road or road facility or its maintenance

or upkeep, unless otherwise agreed to by the district and the

municipality or county.

Added by Acts 2007, 80th Leg., R.S., Ch.

957, Sec. 1, eff. June 15, 2007.

Sec. 8201.053. REIMBURSEMENT FOR ROAD PROJECT. (a) The

district may:

(1) reimburse a private person for money spent to construct a

road or road facility that is dedicated or otherwise transferred

to public use; or

(2) purchase a road or road facility constructed by a private

person.

(b) The amount paid for the reimbursement or for the purchase of

a road or road facility under Subsection (a) may:

(1) include all construction costs, including engineering,

legal, financing, and other expenses incident to the

construction; or

(2) be at a price not to exceed the replacement cost of the road

or road facility as determined by the board.

(c) The reimbursement or purchase of a road or road facility may

be paid for with proceeds from the sale of the district's bonds

or from any other money available to the district.

(d) The district may enter into an agreement to use the proceeds

of a subsequent bond sale to reimburse a private person under

this section. The agreement may provide the terms under which

the road or road facility is to be dedicated or transferred for

the benefit of the public.

Added by Acts 2007, 80th Leg., R.S., Ch.

957, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. GENERAL FINANCIAL PROVISIONS

Sec. 8201.101. TAX TO REPAY BONDS FOR ROAD PROJECTS. The

district may impose an ad valorem tax to pay the principal of or

interest on bonds issued under Section 8201.151.

Added by Acts 2007, 80th Leg., R.S., Ch.

957, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. BONDS

Sec. 8201.151. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS

FOR ROAD PROJECTS. (a) The district may issue bonds or other

obligations as provided by Chapters 49 and 54, Water Code, and to

finance the construction, maintenance, or operation of projects

under Section 8201.051.

(b) The district may not issue bonds or other obligations to

finance projects authorized by Section 8201.051 unless the

issuance is approved by a vote of a two-thirds majority of the

voters of the district voting at an election called for that

purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8201.051 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

957, Sec. 1, eff. June 15, 2007.



CHAPTER 8202. SUNFIELD MUNICIPAL UTILITY DISTRICT NO. 4

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8202. SUNFIELD MUNICIPAL UTILITY DISTRICT NO. 4

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8202.001. DEFINITION. In this chapter, "district" means

the Sunfield Municipal Utility District No. 4.

Added by Acts 2007, 80th Leg., R.S., Ch.

958, Sec. 1, eff. June 15, 2007.

Sec. 8202.002. ELECTION DATE. Section 41.001(a), Election Code,

does not apply to an election:

(1) to confirm the district's creation;

(2) to elect initial directors; or

(3) to approve a maintenance tax, a bond, or a contract.

Added by Acts 2007, 80th Leg., R.S., Ch.

958, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8202.051. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside or outside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulations

of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located; and

(2) each county in which the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

958, Sec. 1, eff. June 15, 2007.

Sec. 8202.052. CONVEYANCE OF ROAD TO MUNICIPALITY OR COUNTY. On

completion of a road or road facility authorized by this section,

the district, with the consent of a municipality or county, may

convey the road or road facility to the municipality or county if

the conveyance is free of all indebtedness of the district. If

the municipality or county becomes the owner of a road or road

facility, the municipality or county is responsible for all

future maintenance and upkeep and the district has no further

responsibility for the road or road facility or its maintenance

or upkeep, unless otherwise agreed to by the district and the

municipality or county.

Added by Acts 2007, 80th Leg., R.S., Ch.

958, Sec. 1, eff. June 15, 2007.

Sec. 8202.053. REIMBURSEMENT FOR ROAD PROJECT. (a) The

district may:

(1) reimburse a private person for money spent to construct a

road or road facility that is dedicated or otherwise transferred

to public use; or

(2) purchase a road or road facility constructed by a private

person.

(b) The amount paid for the reimbursement or for the purchase of

a road or road facility under Subsection (a) may:

(1) include all construction costs, including engineering,

legal, financing, and other expenses incident to the

construction; or

(2) be at a price not to exceed the replacement cost of the road

or road facility as determined by the board.

(c) The reimbursement or purchase of a road or road facility may

be paid for with proceeds from the sale of the district's bonds

or from any other money available to the district.

(d) The district may enter into an agreement to use the proceeds

of a subsequent bond sale to reimburse a private person under

this section. The agreement may provide the terms under which

the road or road facility is to be dedicated or transferred for

the benefit of the public.

Added by Acts 2007, 80th Leg., R.S., Ch.

958, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. GENERAL FINANCIAL PROVISIONS

Sec. 8202.101. TAX TO REPAY BONDS FOR ROAD PROJECTS. The

district may impose an ad valorem tax to pay the principal of or

interest on bonds issued under Section 8202.151.

Added by Acts 2007, 80th Leg., R.S., Ch.

958, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. BONDS

Sec. 8202.151. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS

FOR ROAD PROJECTS. (a) The district may issue bonds or other

obligations as provided by Chapters 49 and 54, Water Code, and to

finance the construction, maintenance, or operation of projects

under Section 8202.051.

(b) The district may not issue bonds or other obligations to

finance projects authorized by Section 8202.051 unless the

issuance is approved by a vote of a two-thirds majority of the

voters of the district voting at an election called for that

purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8202.051 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

958, Sec. 1, eff. June 15, 2007.



CHAPTER 8203. SOMERSET MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8203. SOMERSET MUNICIPAL UTILITY DISTRICT NO. 1

For contingent expiration of this chapter, see Section 8203.004.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8203.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Somerset Municipal Utility District No.

1.

Added by Acts 2007, 80th Leg., R.S., Ch.

982, Sec. 1, eff. June 15, 2007.

Sec. 8203.002. NATURE OF DISTRICT. The district is a municipal

utility district in San Jacinto County created under and

essential to accomplish the purposes of Section 52, Article III,

and Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

982, Sec. 1, eff. June 15, 2007.

Sec. 8203.003. FINDING OF PUBLIC USE AND BENEFIT. The district

is created to serve a public use and benefit.

Added by Acts 2007, 80th Leg., R.S., Ch.

982, Sec. 1, eff. June 15, 2007.

Sec. 8203.004. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8203.023 before September 1, 2009:

(1) the district is dissolved September 1, 2009, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to San Jacinto County any assets that remain after

the payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

982, Sec. 1, eff. June 15, 2007.

Sec. 8203.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes; or

(3) the legality or operation of the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

982, Sec. 1, eff. June 15, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Section 8203.025.

Sec. 8203.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Terry Vaughn;

(2) Clarke Evans;

(3) Sherry Baker;

(4) Dale Wilson; and

(5) Ronnie Vincent.

(b) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than three

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

persons to fill all vacancies on the board.

(c) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8203.023; or

(2) the date this chapter expires under Section 8203.004.

Added by Acts 2007, 80th Leg., R.S., Ch.

982, Sec. 1, eff. June 15, 2007.

Sec. 8203.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall convene the organizational meeting of the

district at a location in the district agreeable to a majority of

the directors. If a location cannot be agreed upon, the

organizational meeting shall be at the San Jacinto County

Courthouse.

Added by Acts 2007, 80th Leg., R.S., Ch.

982, Sec. 1, eff. June 15, 2007.

Sec. 8203.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

982, Sec. 1, eff. June 15, 2007.

Sec. 8203.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8203.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors and which three shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

982, Sec. 1, eff. June 15, 2007.

Sec. 8203.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

982, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8203.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

982, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8203.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

982, Sec. 1, eff. June 15, 2007.

Sec. 8203.102. ROAD PROJECTS; LIMIT ON EMINENT DOMAIN POWER.

(a) The district may construct, acquire, improve, maintain, or

operate macadamized, graveled, or paved roads or improvements in

aid of those roads.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulations

of each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located. If the

district is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, a road project

must meet all applicable construction standards, zoning and

subdivision requirements, and regulations of each county in which

the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by resolution. If

the district is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the district may

not undertake a road project unless each county in which the

district is located consents by resolution.

(d) The district may not exercise the power of eminent domain

outside the district for a road project.

Added by Acts 2007, 80th Leg., R.S., Ch.

982, Sec. 1, eff. June 15, 2007.

Sec. 8203.103. ROAD CONTRACTS. The district may contract for a

road project in the manner provided by Subchapter I, Chapter 49,

Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

982, Sec. 1, eff. June 15, 2007.

Sec. 8203.104. RECREATIONAL FACILITIES; LIMIT ON EMINENT DOMAIN

POWER. (a) In this section, "recreational facilities" has the

meaning assigned by Section 49.462, Water Code.

(b) The district may develop and maintain recreational

facilities.

(c) The district may not, for the development or maintenance of

a recreational facility, acquire by condemnation land, an

easement, or other property inside or outside the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

982, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8203.151. OPERATION AND MAINTENANCE TAX. The district may

impose a tax for any district operation and maintenance purpose

in the manner provided by Section 49.107, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

982, Sec. 1, eff. June 15, 2007.

Sec. 8203.152. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of and interest on bonds issued under

Section 8203.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

982, Sec. 1, eff. June 15, 2007.

Sec. 8203.153. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code;

(4) a cable operator as defined by 47 U.S.C. Section 522; or

(5) a person who provides to the public advanced

telecommunications services.

Added by Acts 2007, 80th Leg., R.S., Ch.

982, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. BONDS

Sec. 8203.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, and to finance the

construction, maintenance, or operation of projects under Section

8203.102.

(b) The district may issue bonds or other obligations payable

wholly or partly from ad valorem taxes, impact fees, revenue,

grants, or other district money.

(c) The district may not issue bonds or other obligations

secured wholly or partly by ad valorem taxation to finance

projects authorized by Section 8203.102 unless the issuance is

approved by a vote of a two-thirds majority of district voters

voting at an election called for that purpose.

(d) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8203.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

982, Sec. 1, eff. June 15, 2007.

SUBCHAPTER F. DIVISION OF DISTRICT INTO MULTIPLE DISTRICTS

Sec. 8203.251. DIVISION OF DISTRICT; REQUIREMENTS. (a) At any

time before the district issues indebtedness secured by taxes or

net revenue, the district may be divided into two or more new

districts.

(b) A new district created by division of the district must be

at least 100 acres.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

(d) The board may consider a proposal to divide the district on:

(1) a petition of a landowner in the district; or

(2) a motion by the board.

(e) If the board decides to divide the district, the board

shall:

(1) set the terms of the division, including names for the new

districts and a plan for the payment or performance of any

outstanding district obligations; and

(2) prepare a metes and bounds description for each proposed

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

982, Sec. 1, eff. June 15, 2007.

Sec. 8203.252. ELECTION FOR DIVISION OF DISTRICT. (a) After

the board has complied with Section 8203.251(e), the board shall

hold an election in the district to determine whether the

district should be divided as proposed.

(b) The board shall give notice of the election not later than

the 35th day before the date of the election. The notice must

state:

(1) the date and location of the election; and

(2) the proposition to be voted on.

(c) If a majority of the votes cast are in favor of the

division:

(1) the district is divided; and

(2) not later than the 30th day after the date of the election,

the district shall provide written notice of the division to:

(A) the Texas Commission on Environmental Quality;

(B) the attorney general;

(C) the commissioners court of each county in which a new

district is located; and

(D) any municipality having extraterritorial jurisdiction over

territory in each new district.

(d) If a majority of the votes cast are not in favor of the

division, the district may not be divided.

Added by Acts 2007, 80th Leg., R.S., Ch.

982, Sec. 1, eff. June 15, 2007.

Sec. 8203.253. ELECTION OF DIRECTORS OF NEW DISTRICTS. (a) Not

later than the 90th day after the date of an election in favor of

the division of the district, the board shall:

(1) appoint itself as the board of one of the new districts; and

(2) appoint five directors for each of the other new districts.

(b) Directors appointed under Subsection (a)(1) serve the

staggered terms to which they were elected in the original

district. Directors appointed under Subsection (a)(2) serve

until the election for directors under Subsection (c).

(c) On the uniform election date in May of the first

even-numbered year after the year in which the directors are

appointed, the appointed board shall hold an election to elect

five directors in each district for which directors were

appointed under Subsection (a)(2). The directors shall draw lots

to determine which two shall serve until the next regularly

scheduled election of directors and which three shall serve until

the second regularly scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

982, Sec. 1, eff. June 15, 2007.

Sec. 8203.254. CONTINUING POWERS AND OBLIGATIONS OF NEW

DISTRICTS. (a) Each new district may incur and pay debts and

has all powers of the original district created by this chapter.

(b) If the district is divided as provided by this subchapter,

the current obligations and any bond authorizations of the

district are not impaired. Debts shall be paid by revenue or by

taxes or assessments imposed on real property in the district as

if the district had not been divided or by contributions from

each new district as stated in the terms set by the board under

Section 8203.251(e).

(c) Any other district obligation is divided pro rata among the

new districts on an acreage basis or on other terms that are

satisfactory to the new districts.

Added by Acts 2007, 80th Leg., R.S., Ch.

982, Sec. 1, eff. June 15, 2007.

Sec. 8203.255. CONTRACT AUTHORITY OF NEW DISTRICTS. The new

districts may contract with each other for:

(1) water and wastewater services; or

(2) any other matter the boards of the new districts consider

appropriate.

Added by Acts 2007, 80th Leg., R.S., Ch.

982, Sec. 1, eff. June 15, 2007.



CHAPTER 8204. SOMERSET MUNICIPAL UTILITY DISTRICT NO. 2

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8204. SOMERSET MUNICIPAL UTILITY DISTRICT NO. 2

For contingent expiration of this chapter, see Section 8204.004.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8204.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Somerset Municipal Utility District No.

2.

Added by Acts 2007, 80th Leg., R.S., Ch.

983, Sec. 1, eff. June 15, 2007.

Sec. 8204.002. NATURE OF DISTRICT. The district is a municipal

utility district in San Jacinto County created under and

essential to accomplish the purposes of Section 52, Article III,

and Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

983, Sec. 1, eff. June 15, 2007.

Sec. 8204.003. FINDING OF PUBLIC USE AND BENEFIT. The district

is created to serve a public use and benefit.

Added by Acts 2007, 80th Leg., R.S., Ch.

983, Sec. 1, eff. June 15, 2007.

Sec. 8204.004. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8204.023 before September 1, 2009:

(1) the district is dissolved September 1, 2009, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to San Jacinto County any assets that remain after

the payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

983, Sec. 1, eff. June 15, 2007.

Sec. 8204.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes; or

(3) the legality or operation of the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

983, Sec. 1, eff. June 15, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Section 8204.025.

Sec. 8204.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Aaron Corey;

(2) Eric Lopez;

(3) Greg Attaway;

(4) Marty Grisham; and

(5) Eric Jones.

(b) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than three

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

persons to fill all vacancies on the board.

(c) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8204.023; or

(2) the date this chapter expires under Section 8204.004.

Added by Acts 2007, 80th Leg., R.S., Ch.

983, Sec. 1, eff. June 15, 2007.

Sec. 8204.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall convene the organizational meeting of the

district at a location in the district agreeable to a majority of

the directors. If a location cannot be agreed upon, the

organizational meeting shall be at the San Jacinto County

Courthouse.

Added by Acts 2007, 80th Leg., R.S., Ch.

983, Sec. 1, eff. June 15, 2007.

Sec. 8204.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

983, Sec. 1, eff. June 15, 2007.

Sec. 8204.024. INITIAL ELECTED DIRECTORS; TERMS.The directors

elected under Section 8204.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors and which three shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

983, Sec. 1, eff. June 15, 2007.

Sec. 8204.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

983, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8204.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

983, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8204.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

983, Sec. 1, eff. June 15, 2007.

Sec. 8204.102. ROAD PROJECTS; LIMIT ON EMINENT DOMAIN POWER.

(a) The district may construct, acquire, improve, maintain, or

operate macadamized, graveled, or paved roads, or improvements in

aid of those roads.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulations

of each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located. If the

district is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, a road project

must meet all applicable construction standards, zoning and

subdivision requirements, and regulations of each county in which

the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by resolution. If

the district is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the district may

not undertake a road project unless each county in which the

district is located consents by resolution.

(d) The district may not exercise the power of eminent domain

outside the district for a road project.

Added by Acts 2007, 80th Leg., R.S., Ch.

983, Sec. 1, eff. June 15, 2007.

Sec. 8204.103. ROAD CONTRACTS. The district may contract for a

road project in the manner provided by Subchapter I, Chapter 49,

Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

983, Sec. 1, eff. June 15, 2007.

Sec. 8204.104. RECREATIONAL FACILITIES; LIMIT ON EMINENT DOMAIN

POWER. (a) In this section, "recreational facilities" has the

meaning assigned by Section 49.462, Water Code.

(b) The district may develop and maintain recreational

facilities.

(c) The district may not, for the development or maintenance of

a recreational facility, acquire by condemnation land, an

easement, or other property inside or outside the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

983, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8204.151. OPERATION AND MAINTENANCE TAX. The district may

impose a tax for any district operation and maintenance purpose

in the manner provided by Section 49.107, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

983, Sec. 1, eff. June 15, 2007.

Sec. 8204.152. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of and interest on bonds issued under

Section 8204.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

983, Sec. 1, eff. June 15, 2007.

Sec. 8204.153. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code;

(4) a cable operator as defined by 47 U.S.C. Section 522; or

(5) a person who provides to the public advanced

telecommunications services.

Added by Acts 2007, 80th Leg., R.S., Ch.

983, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. BONDS

Sec. 8204.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, and to finance the

construction, maintenance, or operation of projects under Section

8204.102.

(b) The district may issue bonds or other obligations payable

wholly or partly from ad valorem taxes, impact fees, revenue,

grants, or other district money.

(c) The district may not issue bonds or other obligations

secured wholly or partly by ad valorem taxation to finance

projects authorized by Section 8204.102 unless the issuance is

approved by a vote of a two-thirds majority of district voters

voting at an election called for that purpose.

(d) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8204.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

983, Sec. 1, eff. June 15, 2007.

SUBCHAPTER F. DIVISION OF DISTRICT INTO MULTIPLE DISTRICTS

Sec. 8204.251. DIVISION OF DISTRICT; REQUIREMENTS. (a) At any

time before the district issues indebtedness secured by taxes or

net revenue, the district may be divided into two or more new

districts.

(b) A new district created by division of the district must be

at least 100 acres.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

(d) The board may consider a proposal to divide the district on:

(1) a petition of a landowner in the district; or

(2) a motion by the board.

(e) If the board decides to divide the district, the board

shall:

(1) set the terms of the division, including names for the new

districts and a plan for the payment or performance of any

outstanding district obligations; and

(2) prepare a metes and bounds description for each proposed

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

983, Sec. 1, eff. June 15, 2007.

Sec. 8204.252. ELECTION FOR DIVISION OF DISTRICT. (a) After

the board has complied with Section 8204.251(e), the board shall

hold an election in the district to determine whether the

district should be divided as proposed.

(b) The board shall give notice of the election not later than

the 35th day before the date of the election. The notice must

state:

(1) the date and location of the election; and

(2) the proposition to be voted on.

(c) If a majority of the votes cast are in favor of the

division:

(1) the district is divided; and

(2) not later than the 30th day after the date of the election,

the district shall provide written notice of the division to:

(A) the Texas Commission on Environmental Quality;

(B) the attorney general;

(C) the commissioners court of each county in which a new

district is located; and

(D) any municipality having extraterritorial jurisdiction over

territory in each new district.

(d) If a majority of the votes cast are not in favor of the

division, the district may not be divided.

Added by Acts 2007, 80th Leg., R.S., Ch.

983, Sec. 1, eff. June 15, 2007.

Sec. 8204.253. ELECTION OF DIRECTORS OF NEW DISTRICTS. (a) Not

later than the 90th day after the date of an election in favor of

the division of the district, the board shall:

(1) appoint itself as the board of one of the new districts; and

(2) appoint five directors for each of the other new districts.

(b) Directors appointed under Subsection (a)(1) serve the

staggered terms to which they were elected in the original

district. Directors appointed under Subsection (a)(2) serve

until the election for directors under Subsection (c).

(c) On the uniform election date in May of the first

even-numbered year after the year in which the directors are

appointed, the appointed board shall hold an election to elect

five directors in each district for which directors were

appointed under Subsection (a)(2). The directors shall draw lots

to determine which two shall serve until the next regularly

scheduled election of directors and which three shall serve until

the second regularly scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

983, Sec. 1, eff. June 15, 2007.

Sec. 8204.254. CONTINUING POWERS AND OBLIGATIONS OF NEW

DISTRICTS. (a) Each new district may incur and pay debts and

has all powers of the original district created by this chapter.

(b) If the district is divided as provided by this subchapter,

the current obligations and any bond authorizations of the

district are not impaired. Debts shall be paid by revenue or by

taxes or assessments imposed on real property in the district as

if the district had not been divided or by contributions from

each new district as stated in the terms set by the board under

Section 8204.251(e).

(c) Any other district obligation is divided pro rata among the

new districts on an acreage basis or on other terms that are

satisfactory to the new districts.

Added by Acts 2007, 80th Leg., R.S., Ch.

983, Sec. 1, eff. June 15, 2007.

Sec. 8204.255. CONTRACT AUTHORITY OF NEW DISTRICTS. The new

districts may contract with each other for:

(1) water and wastewater services; or

(2) any other matter the boards of the new districts consider

appropriate.

Added by Acts 2007, 80th Leg., R.S., Ch.

983, Sec. 1, eff. June 15, 2007.



CHAPTER 8205. WALLER COUNTY MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8205. WALLER COUNTY MUNICIPAL UTILITY DISTRICT

NO. 1

For contingent expiration of this chapter, see Section 8205.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8205.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Waller County Municipal Utility

District No. 1.

Added by Acts 2007, 80th Leg., R.S., Ch.

518, Sec. 1, eff. September 1, 2007.

Sec. 8205.002. NATURE OF DISTRICT. The district is a municipal

utility district in Waller County created under and essential to

accomplish the purposes of Section 52, Article III, and Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

518, Sec. 1, eff. September 1, 2007.

Sec. 8205.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8205.024 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Waller County any assets that remain after the

payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

518, Sec. 1, eff. September 1, 2007.

Sec. 8205.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

518, Sec. 1, eff. September 1, 2007.

Sec. 8205.005. EFFECT OF CHAPTER ON BROOKSHIRE-KATY DRAINAGE

DISTRICT OF WALLER COUNTY. This chapter does not affect the

powers of the Brookshire-Katy Drainage District of Waller County.

Added by Acts 2007, 80th Leg., R.S., Ch.

518, Sec. 1, eff. September 1, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Section 8205.026.

Sec. 8205.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Natalie Birdwell;

(2) Patty Trussel;

(3) Herb Love;

(4) Tom Moran; and

(5) Melissa Krauser.

(b) If a temporary director fails to qualify for office, the

Texas Commission on Environmental Quality shall appoint a person

to fill the vacancy.

(c) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8205.024; or

(2) the date this chapter expires under Section 8205.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

518, Sec. 1, eff. September 1, 2007.

Sec. 8205.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. If a location cannot be agreed upon,

the directors shall meet at the Waller County Courthouse. At the

meeting, the temporary directors shall elect officers from among

the temporary directors and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

518, Sec. 1, eff. September 1, 2007.

Sec. 8205.023. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8205.024 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has adopted a resolution

consenting to the creation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

518, Sec. 1, eff. September 1, 2007.

Sec. 8205.024. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

518, Sec. 1, eff. September 1, 2007.

Sec. 8205.025. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8205.024 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors and which three shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

518, Sec. 1, eff. September 1, 2007.

Sec. 8205.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

518, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8205.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

518, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8205.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

518, Sec. 1, eff. September 1, 2007.

Sec. 8205.102. ROAD PROJECTS. (a) The district may construct,

acquire, improve, maintain, or operate macadamized, graveled, or

paved roads or turnpikes, or improvements in aid of those roads

or turnpikes, inside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulations

of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located; and

(2) each county in whose jurisdiction the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

518, Sec. 1, eff. September 1, 2007.

Sec. 8205.103. DIVISION OF DISTRICT. (a) The district may be

divided into two new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) The division procedure is prescribed by Sections 53.030

through 53.041, Water Code.

(c) Any new district created by the division of the district has

all the powers and duties of the district.

(d) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

518, Sec. 1, eff. September 1, 2007.

Sec. 8205.104. COMPLIANCE WITH MUNICIPAL CONSENT RESOLUTIONS.

The district shall comply with all applicable requirements of any

resolution, adopted by the governing body of a municipality, that

consents to the creation of the district or to the inclusion of

land in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

518, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8205.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds or other

obligations issued under Section 8205.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

518, Sec. 1, eff. September 1, 2007.

SUBCHAPTER E. BONDS

Sec. 8205.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of a project under

Section 8205.101 or 8205.102.

(b) The district may not issue bonds or other obligations to

finance projects authorized by Section 8205.102 unless the

issuance is approved by a vote of a two-thirds majority of the

district voters voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8205.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

518, Sec. 1, eff. September 1, 2007.



CHAPTER 8206. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 123

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8206. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO.

123

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8206.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Montgomery County Municipal Utility

District No. 123.

Added by Acts 2007, 80th Leg., R.S., Ch.

439, Sec. 1, eff. June 15, 2007.

Sec. 8206.002. NATURE OF DISTRICT. (a) The district is a

municipal utility district created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

(b) The district, to the extent authorized by Section 8206.103

and Section 52, Article III, Texas Constitution, has road powers.

Added by Acts 2007, 80th Leg., R.S., Ch.

439, Sec. 1, eff. June 15, 2007.

Sec. 8206.003. CONFIRMATION ELECTION REQUIRED. The board shall

hold an election to confirm the creation of the district as

provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

439, Sec. 1, eff. June 15, 2007.

Sec. 8206.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

439, Sec. 1, eff. June 15, 2007.

Sec. 8206.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

439, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8206.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

439, Sec. 1, eff. June 15, 2007.

For expiration of this section, see Subsection (c).

Sec. 8206.052. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) Damon Sachs;

(2) Emily Robinson;

(3) Dan McDonald;

(4) Matthew May; and

(5) Jeffrey Zinn.

(b) Unless the initial board agrees otherwise, the initial

directors shall draw lots to determine which two shall serve

until the first regularly scheduled election of directors and

which three shall serve until the second regularly scheduled

election of directors.

(c) This section expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

439, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8206.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

439, Sec. 1, eff. June 15, 2007.

Sec. 8206.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

439, Sec. 1, eff. June 15, 2007.

Sec. 8206.103. ROAD PROJECTS. (a) Under Section 52, Article

III, Texas Constitution, the district may finance, construct, or

acquire a road project as provided by this section.

(b) The district shall employ or contract with a licensed

engineer to certify whether a proposed road project meets the

criteria for a thoroughfare, arterial, or collector road of:

(1) a county in whose jurisdiction the proposed road project is

located; or

(2) a municipality in whose corporate limits or extraterritorial

jurisdiction the proposed road project is located.

(c) The district may finance, construct, or acquire a road that

is located in the district and that has been certified by the

licensed engineer as a thoroughfare, arterial, or collector road,

or any improvements in aid of the certified road.

(d) A road project must meet all applicable standards,

regulations, ordinances, or orders of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the road project is located; and

(2) each county in which the road project is located if the road

project is not located in the corporate limits of a municipality.

(e) The district may, with the consent of the municipality or

county, convey a completed road project to:

(1) a municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located; or

(2) a county in which the road project is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

439, Sec. 1, eff. June 15, 2007.

Sec. 8206.104. COMPLIANCE WITH MUNICIPAL CONSENT RESOLUTION.

The district shall comply with all applicable requirements of any

resolution, adopted by the governing body of a municipality under

Section 54.016, Water Code, that consents to the creation of the

district or to the inclusion of land in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

439, Sec. 1, eff. June 15, 2007.

Sec. 8206.105. RECREATIONAL FACILITIES; LIMIT ON EMINENT DOMAIN

POWER. (a) In this section, "recreational facilities" and

"develop and maintain" have the meanings assigned by Section

49.462, Water Code.

(b) The district may develop and maintain recreational

facilities.

(c) The district may not, for the development or maintenance of

a recreational facility, acquire by condemnation land, an

easement, or other property inside or outside the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

439, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8206.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from a source

other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of district voters voting at

an election held for that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

439, Sec. 1, eff. June 15, 2007.

Sec. 8206.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8206.151, the

district may impose an operation and maintenance tax on taxable

property in the district as provided by Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

439, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.074, eff. September 1, 2009.

SUBCHAPTER E. BONDS

Sec. 8206.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, grants, or

other district money, or any combination of those sources, to pay

for any authorized district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

439, Sec. 1, eff. June 15, 2007.

Sec. 8206.202. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of a bond, note, or other

obligation issued or incurred to finance a road project may not

exceed one-fourth of the assessed value of real property in the

district according to the most recent certified tax appraisal

roll for Montgomery County.

Added by Acts 2007, 80th Leg., R.S., Ch.

439, Sec. 1, eff. June 15, 2007.

Sec. 8206.203. BONDS FOR RECREATIONAL FACILITIES. If authorized

at an election under Section 8206.151, the district may issue

bonds payable from ad valorem taxes to pay for the development

and maintenance of recreational facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

439, Sec. 1, eff. June 15, 2007.

Sec. 8206.204. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

439, Sec. 1, eff. June 15, 2007.



CHAPTER 8207. FULSHEAR MUNICIPAL UTILITY DISTRICT NO. 1 OF FORT BEND COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8207. FULSHEAR MUNICIPAL UTILITY DISTRICT

NO. 1 OF FORT BEND COUNTY

For contingent expiration of this chapter, see Section 8207.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8207.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Fulshear Municipal Utility District No.

1 of Fort Bend County.

Added by Acts 2007, 80th Leg., R.S., Ch.

516, Sec. 1, eff. September 1, 2007.

Sec. 8207.002. NATURE OF DISTRICT. The district is a municipal

utility district in Fort Bend County created under and essential

to accomplish the purposes of Section 52, Article III, and

Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

516, Sec. 1, eff. September 1, 2007.

Sec. 8207.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8207.024 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Fort Bend County any assets that remain after

the payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

516, Sec. 1, eff. September 1, 2007.

Sec. 8207.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

516, Sec. 1, eff. September 1, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8207.026.

Sec. 8207.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Simmi Jaggi Basra;

(2) Elizabeth Clampitt;

(3) Derek Hargrove;

(4) William Swanson; and

(5) Hank Kidd.

(b) If a temporary director fails to qualify for office, the

Texas Commission on Environmental Quality shall appoint a person

to fill the vacancy.

(c) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8207.024; or

(2) the date this chapter expires under Section 8207.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

516, Sec. 1, eff. September 1, 2007.

Sec. 8207.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. If a location cannot be agreed upon,

the directors shall meet at the Fort Bend County Courthouse. At

the meeting, the temporary directors shall elect officers from

among the temporary directors and conduct any other district

business.

Added by Acts 2007, 80th Leg., R.S., Ch.

516, Sec. 1, eff. September 1, 2007.

Sec. 8207.023. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8207.024 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has adopted a resolution

consenting to the creation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

516, Sec. 1, eff. September 1, 2007.

Sec. 8207.024. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

516, Sec. 1, eff. September 1, 2007.

Sec. 8207.025. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8207.024 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors and which three shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

516, Sec. 1, eff. September 1, 2007.

Sec. 8207.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

516, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8207.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

516, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8207.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

516, Sec. 1, eff. September 1, 2007.

Sec. 8207.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulations

of each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located. If the

district is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, a road project

must meet all applicable construction standards, zoning and

subdivision requirements, and regulations of each county in which

the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

516, Sec. 1, eff. September 1, 2007.

Sec. 8207.103. COMPLIANCE WITH MUNICIPAL ORDINANCES OR

RESOLUTIONS. The district shall comply with all applicable

requirements of any ordinance or resolution adopted by the

governing body of the City of Fulshear.

Added by Acts 2007, 80th Leg., R.S., Ch.

516, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8207.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds or other

obligations issued under Section 8207.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

516, Sec. 1, eff. September 1, 2007.

SUBCHAPTER E. BONDS

Sec. 8207.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of a project under

Section 8207.101 or 8207.102.

(b) The district may not issue bonds or other obligations to

finance projects authorized by Section 8207.102 unless the

issuance is approved by a vote of a two-thirds majority of the

district voters voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8207.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

516, Sec. 1, eff. September 1, 2007.



CHAPTER 8208. FOUR SEASONS RANCH MUNICIPAL UTILITY DISTRICT NO. 1 OF DENTON COUNTY

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8208. FOUR SEASONS RANCH MUNICIPAL UTILITY DISTRICT NO. 1 OF DENTON COUNTYFor contingent expiration of this chapter, see Section 8208.003.SUBCHAPTER A. GENERAL PROVISIONSSec. 8208.001. DEFINITIONS. In this chapter:(1) "Board" means the district's board of directors.(2) "Director" means a board member.(3) "District" means the Four Seasons Ranch Municipal Utility District No. 1 of Denton County.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 8.01, eff. September 1, 2007.

Sec. 8208.002. NATURE OF DISTRICT. The district is a municipal utility district in Denton County created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 8.01, eff. September 1, 2007.

Sec. 8208.003. CONFIRMATION ELECTION REQUIRED. If the creation of the district is not confirmed at a confirmation election held under Section 8208.024 before September 1, 2011:(1) the district is dissolved September 1, 2011, except that the district shall:(A) pay any debts incurred;(B) transfer to Denton County any assets that remain after the payment of debts; and(C) maintain the organization of the district until all debts are paid and remaining assets are transferred; and(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 8.01, eff. September 1, 2007.

Sec. 8208.004. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 9.02 of the article creating this chapter.(b) The boundaries and field notes contained in Section 9.02 of the article creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect:(1) the organization, existence, or validity of the district;(2) the right of the district to impose taxes;(3) the validity of the district's bonds, notes, or other indebtedness; or(4) the legality or operation of the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 8.01, eff. September 1, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONSFor expiration of this subchapter, see Section 8208.026.Sec. 8208.021. TEMPORARY DIRECTORS. (a) On or after September 1, 2007, a person who owns land in the district may submit a petition to the Texas Commission on Environmental Quality requesting that the commission appoint as temporary directors the five persons named in the petition.(b) The commission shall appoint as temporary directors the five persons named in the first petition received by the commission under Subsection (a).(c) If a temporary director fails to qualify for office, the commission shall appoint a person to fill the vacancy.(d) Temporary directors serve until the earlier of:(1) the date directors are elected under Section 8208.024; or(2) the date this subchapter expires under Section 8208.026.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 8.01, eff. September 1, 2007.

Sec. 8208.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS. As soon as practicable after all the temporary directors have qualified under Section 49.055, Water Code, the temporary directors shall meet at a location in the district agreeable to a majority of the directors. At the meeting the temporary directors shall elect officers from among the temporary directors and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 8.01, eff. September 1, 2007.

Sec. 8208.023. CONSENT OF MUNICIPALITY REQUIRED. The temporary directors may not hold an election under Section 8208.024 until each municipality in whose corporate limits or extraterritorial jurisdiction the district is located, if any, has adopted a resolution consenting to the creation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 8.01, eff. September 1, 2007.

Sec. 8208.024. CONFIRMATION AND INITIAL DIRECTORS' ELECTION. The temporary directors shall hold an election to confirm the creation of the district and to elect five directors as provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 8.01, eff. September 1, 2007.

Sec. 8208.025. INITIAL ELECTED DIRECTORS; TERMS.The directors elected under Section 8208.024 shall draw lots to determine which two shall serve until the first regularly scheduled election of directors and which three shall serve until the second regularly scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 8.01, eff. September 1, 2007.

Sec. 8208.026. EXPIRATION OF SUBCHAPTER. This subchapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 8.01, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 8208.051. DIRECTORS; TERMS. (a) The district is governed by a board of five directors.(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 8.01, eff. September 1, 2007.

Sec. 8208.052. ELECTION OF DIRECTORS. On the uniform election date in May of each even-numbered year, the appropriate number of directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 8.01, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIESSec. 8208.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES. The district has the powers and duties provided by the general law of this state, including Chapters 49 and 54, Water Code, applicable to municipal utility districts created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 8.01, eff. September 1, 2007.

Sec. 8208.102. ROAD PROJECTS. (a) To the extent authorized by Section 52, Article III, Texas Constitution, the district may construct, acquire, improve, maintain, or operate macadamized, graveled, or paved roads, or improvements in aid of those roads, inside the district.(b) A road project must meet or exceed all applicable construction standards, zoning and subdivision requirements, and regulatory ordinances of each municipality in whose corporate limits or extraterritorial jurisdiction the district is located.(c) The district may not undertake a road project unless each municipality in whose corporate limits or extraterritorial jurisdiction the district is located consents by ordinance or resolution.(d) The district shall, at its sole cost and expense, maintain, improve, operate, and repair all roads constructed or acquired by the district unless the municipality or county in which a road is located voluntarily assumes the obligation. An assumption of an obligation under this subsection is not valid or binding unless the assumption is in writing, executed by the necessary parties, and filed in the land records of the county in which the road is located.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 8.01, eff. September 1, 2007.

Sec. 8208.103. COMPLIANCE WITH MUNICIPAL ORDINANCES OR RESOLUTIONS. The district shall comply with all applicable requirements of any ordinance or resolution adopted by the governing body of each municipality in whose corporate limits or extraterritorial jurisdiction the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 8.01, eff. September 1, 2007.

Sec. 8208.104. ANNEXATION OF LAND IN GRAYSON COUNTY. The district may not annex land located in Grayson County without the prior consent of the Commissioners Court of Grayson County.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 8.01, eff. September 1, 2007.

Sec. 8208.105. DIVISION OF DISTRICT. (a) The district may be divided into two new districts only if the district:(1) has no outstanding bonded debt; and(2) is not imposing ad valorem taxes.(b) The division procedure is prescribed by Sections 53.030 through 53.041, Water Code.(c) Any new district created by the division of the district has all the powers and duties of the district.(d) A new district, at the time it is created by the division of the district, may not contain land outside the area described by Section 9.02 of the article creating this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 8.01, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 8208.151. TAX TO REPAY BONDS. The district may impose a tax to pay the principal of and interest on bonds issued under Section 8208.201.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 8.01, eff. September 1, 2007.

SUBCHAPTER E. BONDSSec. 8208.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS. (a) The district may issue bonds or other obligations as provided by Chapters 49 and 54, Water Code, and to finance the construction, maintenance, or operation of projects under Sections 8208.101 and 8208.102.(b) The district may not issue bonds to finance projects authorized by Section 8208.102 unless the issuance is approved by a vote of a two-thirds majority of district voters voting at an election called for that purpose.(c) Bonds or other obligations issued or incurred to finance projects authorized by Section 8208.102 may not exceed one-fourth of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 8.01, eff. September 1, 2007.



CHAPTER 8209. KAUFMAN COUNTY MUNICIPAL UTILITY DISTRICT NO. 7

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8209. KAUFMAN COUNTY MUNICIPAL UTILITY DISTRICT NO. 7

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8209.001. DEFINITION. "District" means Kaufman County

Municipal Utility District No. 7.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8209.051. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

Sec. 8209.052. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulatory

ordinances of any municipality in whose extraterritorial

jurisdiction the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

Sec. 8209.053. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. The district shall comply with all applicable

requirements of any ordinance or resolution adopted by the

governing body of a municipality that consented to the creation

of the district or to the inclusion of lands in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. GENERAL FINANCIAL PROVISIONS

Sec. 8209.101. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8209.151.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. BONDS

Sec. 8209.151. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of projects under

Sections 8209.051 and 8209.052.

(b) The district may not issue bonds or other obligations

secured wholly or partly by ad valorem taxes to finance projects

authorized by Section 8209.052 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8209.052 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

545, Sec. 1, eff. September 1, 2007.



CHAPTER 8210. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 114

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8210. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 114SUBCHAPTER A. GENERAL PROVISIONSSec. 8210.001. DEFINITIONS. In this chapter:(1) "Board" means the district's board of directors.(2) "Director" means a board member.(3) "District" means the Montgomery County Municipal Utility District No. 114.

Added by Acts 2007, 80th Leg., R.S., Ch. 582, Sec. 1, eff. June 16, 2007.

Sec. 8210.002. NATURE OF DISTRICT. (a) The district is a municipal utility district created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.(b) The district, to the extent authorized by Section 8210.103 and Section 52, Article III, Texas Constitution, has road powers.

Added by Acts 2007, 80th Leg., R.S., Ch. 582, Sec. 1, eff. June 16, 2007.

Sec. 8210.003. CONFIRMATION ELECTION REQUIRED. The board shall hold an election to confirm the creation of the district as provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 582, Sec. 1, eff. June 16, 2007.

Sec. 8210.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land and other property in the district will benefit from the improvements and services to be provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 582, Sec. 1, eff. June 16, 2007.

Sec. 8210.005. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 2 of the Act creating this chapter.(b) The boundaries and field notes contained in Section 2 of the Act creating this chapter form a closure. A mistake in the field notes or in copying the field notes in the legislative process does not affect the district's:(1) organization, existence, or validity;(2) right to issue any type of bond for a purpose for which the district is created or to pay the principal of and interest on the bond;(3) right to impose an assessment or tax; or(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch. 582, Sec. 1, eff. June 16, 2007.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 8210.051. GOVERNING BODY; TERMS. (a) The district is governed by a board of five elected directors.(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch. 582, Sec. 1, eff. June 16, 2007.

For expiration of this section, see Subsection (c).Sec. 8210.052. INITIAL DIRECTORS. (a) The initial board consists of:(1) Ella Schubert;(2) Thomas W. Mohr;(3) Michael S. Cooper;(4) Jaime Lobb; and(5) Kimberly A. Lazrine.(b) Unless the initial board agrees otherwise, the initial directors shall draw lots to determine which two shall serve until the first regularly scheduled election of directors and which three shall serve until the second regularly scheduled election of directors.(c) This section expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch. 582, Sec. 1, eff. June 16, 2007.

SUBCHAPTER C. POWERS AND DUTIESSec. 8210.101. GENERAL POWERS AND DUTIES. The district has the powers and duties necessary to accomplish the purposes for which the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch. 582, Sec. 1, eff. June 16, 2007.

Sec. 8210.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES. The district has the powers and duties provided by the general law of this state, including Chapters 49 and 54, Water Code, applicable to municipal utility districts created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 582, Sec. 1, eff. June 16, 2007.

Sec. 8210.103. ROAD PROJECTS. (a) Under Section 52, Article III, Texas Constitution, the district may finance, construct, or acquire a road project as provided by this section.(b) The district shall employ or contract with a licensed engineer to certify whether a proposed road project meets the criteria for a thoroughfare, arterial, or collector road of:(1) a county in whose jurisdiction the proposed road project is located; or(2) a municipality in whose corporate limits or extraterritorial jurisdiction the proposed road project is located.(c) The district may finance, construct, or acquire a road that has been certified by the licensed engineer as a thoroughfare, arterial, or collector road, or any improvements in aid of the certified road.(d) A road project must be located:(1) in the district; or(2) in another municipal utility district that serves a master planned community the district also serves.(e) A road project must meet all applicable standards, regulations, ordinances, or orders of:(1) each municipality in whose corporate limits or extraterritorial jurisdiction the road project is located; and(2) each county in which the road project is located if the road project is not located in the corporate limits of a municipality.(f) The district may, with the consent of the municipality or county, convey a completed road project to:(1) a municipality in whose corporate limits or extraterritorial jurisdiction the road project is located; or(2) a county in which the road project is located.

Added by Acts 2007, 80th Leg., R.S., Ch. 582, Sec. 1, eff. June 16, 2007.

Sec. 8210.104. COMPLIANCE WITH MUNICIPAL CONSENT RESOLUTION. The district shall comply with all applicable requirements of any resolution, adopted by the governing body of a municipality under Section 54.016, Water Code, that consents to the creation of the district or to the inclusion of land in the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 582, Sec. 1, eff. June 16, 2007.

Sec. 8210.105. RECREATIONAL FACILITIES; LIMIT ON EMINENT DOMAIN POWER. (a) In this section, "recreational facilities" and "develop and maintain" have the meanings assigned by Section 49.462, Water Code.(b) The district may develop and maintain recreational facilities.(c) The district may not, for the development or maintenance of a recreational facility, acquire by condemnation land, an easement, or other property inside or outside the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 582, Sec. 1, eff. June 16, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 8210.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The district may issue, without an election, bonds and other obligations secured by revenue or contract payments from a source other than ad valorem taxation.(b) The district must hold an election in the manner provided by Chapters 49 and 54, Water Code, to obtain voter approval before the district may impose an ad valorem tax or issue bonds payable from ad valorem taxes.(c) The district may not issue bonds payable from ad valorem taxes to finance a road project unless the issuance is approved by a vote of a two-thirds majority of district voters voting at an election held for that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch. 582, Sec. 1, eff. June 16, 2007.

Sec. 8210.152. OPERATION AND MAINTENANCE TAX. (a) If authorized at an election held under Section 8210.151, the district may impose an operation and maintenance tax on taxable property in the district as provided by Section 49.107, Water Code.(b) The board shall determine the tax rate. The rate may not exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch. 582, Sec. 1, eff. June 16, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 21.075, eff. September 1, 2009.

SUBCHAPTER E. BONDSSec. 8210.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS. The district may issue bonds or other obligations payable wholly or partly from ad valorem taxes, impact fees, revenue, grants, or other district money, or any combination of those sources, to pay for any authorized district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch. 582, Sec. 1, eff. June 16, 2007.

Sec. 8210.202. BONDS FOR ROAD PROJECTS. At the time of issuance, the total principal amount of a bond, note, or other obligation issued or incurred to finance a road project may not exceed one-fourth of the assessed value of real property in the district according to the most recent certified tax appraisal roll for Montgomery County.

Added by Acts 2007, 80th Leg., R.S., Ch. 582, Sec. 1, eff. June 16, 2007.

Sec. 8210.203. BONDS FOR RECREATIONAL FACILITIES. If authorized at an election under Section 8210.151, the district may issue bonds payable from ad valorem taxes to pay for the development and maintenance of recreational facilities.

Added by Acts 2007, 80th Leg., R.S., Ch. 582, Sec. 1, eff. June 16, 2007.

Sec. 8210.204. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the time bonds or other obligations payable wholly or partly from ad valorem taxes are issued:(1) the board shall impose a continuing direct annual ad valorem tax, without limit as to rate or amount, for each year that all or part of the bonds are outstanding; and(2) the district annually shall impose an ad valorem tax on all taxable property in the district in an amount sufficient to:(A) pay the interest on the bonds or other obligations as the interest becomes due;(B) create a sinking fund for the payment of the principal of the bonds or other obligations when due or the redemption price at any earlier required redemption date; and(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch. 582, Sec. 1, eff. June 16, 2007.



CHAPTER 8211. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 121

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8211. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO.

121

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8211.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Montgomery County Municipal Utility

District No. 121.

Added by Acts 2007, 80th Leg., R.S., Ch.

438, Sec. 1, eff. June 15, 2007.

Sec. 8211.002. NATURE OF DISTRICT. (a) The district is a

municipal utility district created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

(b) The district, to the extent authorized by Section 8211.103

and Section 52, Article III, Texas Constitution, has road powers.

Added by Acts 2007, 80th Leg., R.S., Ch.

438, Sec. 1, eff. June 15, 2007.

Sec. 8211.003. CONFIRMATION ELECTION REQUIRED. The board shall

hold an election to confirm the creation of the district as

provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

438, Sec. 1, eff. June 15, 2007.

Sec. 8211.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

438, Sec. 1, eff. June 15, 2007.

Sec. 8211.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

438, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8211.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

438, Sec. 1, eff. June 15, 2007.

For expiration of this section, see Subsection (c).

Sec. 8211.052. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) James D. Pell;

(2) Jeff Beard;

(3) Ed Jones;

(4) Vicki Fullerton; and

(5) Sandi La Plant.

(b) Unless the initial board agrees otherwise, the initial

directors shall draw lots to determine which two shall serve

until the first regularly scheduled election of directors and

which three shall serve until the second regularly scheduled

election of directors.

(c) This section expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

438, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8211.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

438, Sec. 1, eff. June 15, 2007.

Sec. 8211.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

438, Sec. 1, eff. June 15, 2007.

Sec. 8211.103. ROAD PROJECTS. (a) Under Section 52, Article

III, Texas Constitution, the district may finance, construct, or

acquire a road project as provided by this section.

(b) The district shall employ or contract with a licensed

engineer to certify whether a proposed road project meets the

criteria for a thoroughfare, arterial, or collector road of:

(1) a county in whose jurisdiction the proposed road project is

located; or

(2) a municipality in whose corporate limits or extraterritorial

jurisdiction the proposed road project is located.

(c) The district may finance, construct, or acquire a road that

has been certified by the licensed engineer as a thoroughfare,

arterial, or collector road, or any improvements in aid of the

certified road.

(d) A road project must be located:

(1) in the district; or

(2) in another municipal utility district that serves a master

planned community the district also serves.

(e) A road project must meet all applicable standards,

regulations, ordinances, or orders of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the road project is located; and

(2) each county in which the road project is located if the road

project is not located in the corporate limits of a municipality.

(f) The district may, with the consent of the municipality or

county, convey a completed road project to:

(1) a municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located; or

(2) a county in which the road project is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

438, Sec. 1, eff. June 15, 2007.

Sec. 8211.104. COMPLIANCE WITH MUNICIPAL CONSENT RESOLUTION.

The district shall comply with all applicable requirements of any

resolution, adopted by the governing body of a municipality under

Section 54.016, Water Code, that consents to the creation of the

district or to the inclusion of land in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

438, Sec. 1, eff. June 15, 2007.

Sec. 8211.105. RECREATIONAL FACILITIES; LIMIT ON EMINENT DOMAIN

POWER. (a) In this section, "recreational facilities" and

"develop and maintain" have the meanings assigned by Section

49.462, Water Code.

(b) The district may develop and maintain recreational

facilities.

(c) The district may not, for the development or maintenance of

a recreational facility, acquire by condemnation land, an

easement, or other property inside or outside the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

438, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8211.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from a source

other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of district voters voting at

an election held for that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

438, Sec. 1, eff. June 15, 2007.

Sec. 8211.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8211.151, the

district may impose an operation and maintenance tax on taxable

property in the district as provided by Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

438, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.076, eff. September 1, 2009.

SUBCHAPTER E. BONDS

Sec. 8211.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, grants, or

other district money, or any combination of those sources, to pay

for any authorized district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

438, Sec. 1, eff. June 15, 2007.

Sec. 8211.202. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of a bond, note, or other

obligation issued or incurred to finance a road project may not

exceed one-fourth of the assessed value of real property in the

district according to the most recent certified tax appraisal

roll for Montgomery County.

Added by Acts 2007, 80th Leg., R.S., Ch.

438, Sec. 1, eff. June 15, 2007.

Sec. 8211.203. BONDS FOR RECREATIONAL FACILITIES. If authorized

at an election under Section 8211.151, the district may issue

bonds payable from ad valorem taxes to pay for the development

and maintenance of recreational facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

438, Sec. 1, eff. June 15, 2007.

Sec. 8211.204. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

438, Sec. 1, eff. June 15, 2007.



CHAPTER 8212. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 113

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8212. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO.

113

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8212.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Montgomery County Municipal Utility

District No. 113.

Added by Acts 2007, 80th Leg., R.S., Ch.

581, Sec. 1, eff. June 16, 2007.

Sec. 8212.002. NATURE OF DISTRICT. (a) The district is a

municipal utility district created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

(b) The district, to the extent authorized by Section 8212.103

and Section 52, Article III, Texas Constitution, has road powers.

Added by Acts 2007, 80th Leg., R.S., Ch.

581, Sec. 1, eff. June 16, 2007.

Sec. 8212.003. CONFIRMATION ELECTION REQUIRED. The board shall

hold an election to confirm the creation of the district as

provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

581, Sec. 1, eff. June 16, 2007.

Sec. 8212.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

581, Sec. 1, eff. June 16, 2007.

Sec. 8212.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

581, Sec. 1, eff. June 16, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8212.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

581, Sec. 1, eff. June 16, 2007.

For expiration of this section, see Subsection (c).

Sec. 8212.052. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) Albert Joshua Barouh;

(2) Ashley Short Grigsby;

(3) Genevieve Strang;

(4) Jeffrey T. Nielsen; and

(5) David Garrett.

(b) Unless the initial board agrees otherwise, the initial

directors shall draw lots to determine which two shall serve

until the first regularly scheduled election of directors and

which three shall serve until the second regularly scheduled

election of directors.

(c) This section expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

581, Sec. 1, eff. June 16, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8212.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

581, Sec. 1, eff. June 16, 2007.

Sec. 8212.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

581, Sec. 1, eff. June 16, 2007.

Sec. 8212.103. ROAD PROJECTS. (a) Under Section 52, Article

III, Texas Constitution, the district may finance, construct, or

acquire a road project as provided by this section.

(b) The district shall employ or contract with a licensed

engineer to certify whether a proposed road project meets the

criteria for a thoroughfare, arterial, or collector road of:

(1) a county in whose jurisdiction the proposed road project is

located; or

(2) a municipality in whose corporate limits or extraterritorial

jurisdiction the proposed road project is located.

(c) The district may finance, construct, or acquire a road that

has been certified by the licensed engineer as a thoroughfare,

arterial, or collector road, or any improvements in aid of the

certified road.

(d) A road project must be located:

(1) in the district; or

(2) in another municipal utility district that serves a master

planned community the district also serves.

(e) A road project must meet all applicable standards,

regulations, ordinances, or orders of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the road project is located; and

(2) each county in which the road project is located if the road

project is not located in the corporate limits of a municipality.

(f) The district may, with the consent of the municipality or

county, convey a completed road project to:

(1) a municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located; or

(2) a county in which the road project is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

581, Sec. 1, eff. June 16, 2007.

Sec. 8212.104. COMPLIANCE WITH MUNICIPAL CONSENT RESOLUTION.

The district shall comply with all applicable requirements of any

resolution, adopted by the governing body of a municipality under

Section 54.016, Water Code, that consents to the creation of the

district or to the inclusion of land in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

581, Sec. 1, eff. June 16, 2007.

Sec. 8212.105. RECREATIONAL FACILITIES; LIMIT ON EMINENT DOMAIN

POWER. (a) In this section, "recreational facilities" and

"develop and maintain" have the meanings assigned by Section

49.462, Water Code.

(b) The district may develop and maintain recreational

facilities.

(c) The district may not, for the development or maintenance of

a recreational facility, acquire by condemnation land, an

easement, or other property inside or outside the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

581, Sec. 1, eff. June 16, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8212.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from a source

other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of district voters voting at

an election held for that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

581, Sec. 1, eff. June 16, 2007.

Sec. 8212.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8212.151, the

district may impose an operation and maintenance tax on taxable

property in the district as provided by Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

581, Sec. 1, eff. June 16, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.077, eff. September 1, 2009.

SUBCHAPTER E. BONDS

Sec. 8212.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, grants, or

other district money, or any combination of those sources, to pay

for any authorized district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

581, Sec. 1, eff. June 16, 2007.

Sec. 8212.202. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of a bond, note, or other

obligation issued or incurred to finance a road project may not

exceed one-fourth of the assessed value of real property in the

district according to the most recent certified tax appraisal

roll for Montgomery County.

Added by Acts 2007, 80th Leg., R.S., Ch.

581, Sec. 1, eff. June 16, 2007.

Sec. 8212.203. BONDS FOR RECREATIONAL FACILITIES. If authorized

at an election under Section 8212.151, the district may issue

bonds payable from ad valorem taxes to pay for the development

and maintenance of recreational facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

581, Sec. 1, eff. June 16, 2007.

Sec. 8212.204. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

581, Sec. 1, eff. June 16, 2007.



CHAPTER 8213. BRAZORIA COUNTY MUNICIPAL UTILITY DISTRICT NO. 62

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8213. BRAZORIA COUNTY MUNICIPAL UTILITY DISTRICT NO. 62

For contingent expiration of this chapter, see Section 8213.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8213.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means Brazoria County Municipal Utility District

No. 62.

Added by Acts 2007, 80th Leg., R.S., Ch.

952, Sec. 1, eff. September 1, 2007.

Sec. 8213.002. NATURE OF DISTRICT. The district is a municipal

utility district in Brazoria County created under and essential

to accomplish the purposes of Section 52, Article III, and

Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

952, Sec. 1, eff. September 1, 2007.

Sec. 8213.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8213.024 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Brazoria County any assets that remain after the

payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

952, Sec. 1, eff. September 1, 2007.

Sec. 8213.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

952, Sec. 1, eff. September 1, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8213.026.

Sec. 8213.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2007, a person who owns land in the district may submit a

petition to the Texas Commission on Environmental Quality

requesting that the commission appoint as temporary directors the

five persons named in the petition.

(b) The commission shall appoint as temporary directors the five

persons named in the first petition received by the commission

under Subsection (a).

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8213.024; or

(2) the date this chapter expires under Section 8213.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

952, Sec. 1, eff. September 1, 2007.

Sec. 8213.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. At the meeting, the temporary

directors shall elect officers from among the temporary directors

and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

952, Sec. 1, eff. September 1, 2007.

Sec. 8213.023. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8213.024 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has adopted a resolution

consenting to the creation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

952, Sec. 1, eff. September 1, 2007.

Sec. 8213.024. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

952, Sec. 1, eff. September 1, 2007.

Sec. 8213.025. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8213.024 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors and which three shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

952, Sec. 1, eff. September 1, 2007.

Sec. 8213.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

952, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8213.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

952, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8213.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

952, Sec. 1, eff. September 1, 2007.

Sec. 8213.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads, or improvements in aid of those roads,

inside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulations

of each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located. If the

district is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, a road project

must meet all applicable construction standards, zoning and

subdivision requirements, and regulations of each county in which

the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

952, Sec. 1, eff. September 1, 2007.

Sec. 8213.103. COMPLIANCE WITH MUNICIPAL ORDINANCES OR

RESOLUTIONS. The district shall comply with all applicable

requirements of any ordinance or resolution adopted by the

governing body of each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

952, Sec. 1, eff. September 1, 2007.

Sec. 8213.104. EFFECT OF ANNEXATION BY CITY OF ALVIN. If,

before the date of the confirmation election, the City of Alvin

annexes into its corporate limits all territory described by the

Act creating this chapter, Section 43.075, Local Government Code,

does not apply to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

952, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8213.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds or other

obligations issued under Section 8213.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

952, Sec. 1, eff. September 1, 2007.

SUBCHAPTER E. BONDS

Sec. 8213.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of a project under

Section 8213.101 or 8213.102.

(b) The district may not issue bonds or other obligations to

finance projects authorized by Section 8213.102 unless the

issuance is approved by a vote of a two-thirds majority of the

district voters voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8213.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

952, Sec. 1, eff. September 1, 2007.



CHAPTER 8214. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 494

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8214. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 494

For contingent expiration of this chapter, see Section 8214.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8214.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means Harris County Municipal Utility District

No. 494.

Added by Acts 2007, 80th Leg., R.S., Ch.

782, Sec. 1, eff. September 1, 2007.

Sec. 8214.002. NATURE OF DISTRICT. The district is a municipal

utility district in Harris County created under and essential to

accomplish the purposes of Section 52, Article III, and Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

782, Sec. 1, eff. September 1, 2007.

Sec. 8214.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8214.023 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Harris County any assets that remain after the

payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

782, Sec. 1, eff. September 1, 2007.

Sec. 8214.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

782, Sec. 1, eff. September 1, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8214.025.

Sec. 8214.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2007, a person who owns land in the district may submit a

petition to the Texas Commission on Environmental Quality

requesting that the commission appoint as temporary directors the

five persons named in the petition.

(b) The commission shall appoint as temporary directors the five

persons named in the first petition received by the commission

under Subsection (a).

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8214.023; or

(2) the date this chapter expires under Section 8214.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

782, Sec. 1, eff. September 1, 2007.

Sec. 8214.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. At the meeting, the temporary

directors shall elect officers from among the temporary directors

and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

782, Sec. 1, eff. September 1, 2007.

Sec. 8214.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

782, Sec. 1, eff. September 1, 2007.

Sec. 8214.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8214.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors and which three shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

782, Sec. 1, eff. September 1, 2007.

Sec. 8214.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

782, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8214.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

782, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8214.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

782, Sec. 1, eff. September 1, 2007.

Sec. 8214.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulations

of each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located. If the

district is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, a road project

must meet all applicable construction standards, zoning and

subdivision requirements, and regulations of each county in which

the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

782, Sec. 1, eff. September 1, 2007.

Sec. 8214.103. COMPLIANCE WITH MUNICIPAL ORDINANCES OR

RESOLUTIONS. The district shall comply with all applicable

requirements of any ordinance or resolution adopted by the

governing body of the City of Houston.

Added by Acts 2007, 80th Leg., R.S., Ch.

782, Sec. 1, eff. September 1, 2007.

Sec. 8214.104. EFFECT OF ANNEXATION BY CITY OF HOUSTON. If,

before the date of the confirmation election, the City of Houston

annexes into its corporate limits all territory described by the

Act creating this chapter, Section 43.075, Local Government Code,

does not apply to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

782, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8214.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds or other

obligations issued under Section 8214.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

782, Sec. 1, eff. September 1, 2007.

Sec. 8214.152. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2007, 80th Leg., R.S., Ch.

782, Sec. 1, eff. September 1, 2007.

SUBCHAPTER E. BONDS

Sec. 8214.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of a project under

Section 8214.101 or 8214.102.

(b) The district may not issue bonds or other obligations to

finance projects authorized by Section 8214.102 unless the

issuance is approved by a vote of a two-thirds majority of the

district voters voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8214.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

782, Sec. 1, eff. September 1, 2007.



CHAPTER 8215. JACKRABBIT ROAD PUBLIC UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8215. JACKRABBIT ROAD PUBLIC UTILITY DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8215.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Jackrabbit Road Public Utility

District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8215.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Harris County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8215.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8215.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 675,

Acts of the 62nd Legislature, Regular Session, 1971, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bonds for a

purpose for which the district is created or to pay the principal

of and interest on the bonds;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8215.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8215.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions conferred by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8216. GALVESTON COUNTY MUNICIPAL UTILITY DISTRICT NO. 65

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8216. GALVESTON COUNTY MUNICIPAL UTILITY DISTRICT NO. 65

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8216.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Galveston County Municipal Utility

District No. 65.

Added by Acts 2007, 80th Leg., R.S., Ch.

1130, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1156, Sec. 1, eff. June 15, 2007.

Sec. 8216.002. NATURE OF DISTRICT. (a) The district is a

municipal utility district created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

(b) The district, to the extent authorized by Section 8216.103

and Section 52, Article III, Texas Constitution, has road powers.

Added by Acts 2007, 80th Leg., R.S., Ch.

1130, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1156, Sec. 1, eff. June 15, 2007.

Sec. 8216.003. CONFIRMATION ELECTION REQUIRED. The board shall

hold an election to confirm the creation of the district as

provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1130, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1156, Sec. 1, eff. June 15, 2007.

Sec. 8216.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1130, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1156, Sec. 1, eff. June 15, 2007.

Sec. 8216.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

1130, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1156, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8216.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1130, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1156, Sec. 1, eff. June 15, 2007.

For expiration of this section, see Subsection (c).

Sec. 8216.052. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) Kristina Lanningham;

(2) Cynthia Mesusan;

(3) Larry M. Flores;

(4) Richard R. Gumke; and

(5) Sandra Erickson.

(b) Unless the initial board agrees otherwise, the initial

directors shall draw lots to determine which two shall serve

until the first regularly scheduled election of directors and

which three shall serve until the second regularly scheduled

election of directors.

(c) This section expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1130, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1156, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8216.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

1130, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1156, Sec. 1, eff. June 15, 2007.

Sec. 8216.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1130, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1156, Sec. 1, eff. June 15, 2007.

Sec. 8216.103. ROAD PROJECTS. (a) Under Section 52, Article

III, Texas Constitution, the district may finance, construct, or

acquire a road project as provided by this section.

(b) The district shall employ, or contract with, a licensed

engineer to certify whether a proposed road project meets the

criteria for a thoroughfare, arterial, or collector road of:

(1) a county in whose jurisdiction the proposed road project is

located; or

(2) a municipality in whose corporate limits or extraterritorial

jurisdiction the proposed road project is located.

(c) The district may finance, construct, or acquire a road that

has been certified by the licensed engineer as a thoroughfare,

arterial, or collector road, or any improvements in aid of the

certified road.

(d) A road project must meet all applicable standards,

regulations, ordinances, or orders of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the road project is located; and

(2) each county in which the road project is located if the road

project is not located in the corporate limits of a municipality.

(e) The district may, with the consent of the municipality or

county, convey a completed road project to:

(1) a municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located; or

(2) a county in which the road project is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1130, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1156, Sec. 1, eff. June 15, 2007.

Sec. 8216.104. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution, adopted by the

governing body of a municipality under Section 54.016, Water

Code, that consents to the creation of the district or to the

inclusion of land in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1130, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1156, Sec. 1, eff. June 15, 2007.

Sec. 8216.105. NAVIGATION DISTRICT POWERS. (a) The district

has the powers provided by the general law of this state,

including Chapters 60 and 62, Water Code, applicable to

navigation districts created under Section 59, Article XVI, Texas

Constitution.

(b) The district may purchase, construct, acquire, own, operate,

maintain, improve, or extend, inside or outside the district, a

canal, waterway, bulkhead, dock, or other improvement necessary

or convenient to accomplish the navigation purposes of the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1130, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1156, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8216.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from a source

other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of district voters voting at

an election held for that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

1130, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1156, Sec. 1, eff. June 15, 2007.

Sec. 8216.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8216.151, the

district may impose an operation and maintenance tax on taxable

property in the district as provided by Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

1130, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1156, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.078, eff. September 1, 2009.

SUBCHAPTER E. BONDS

Sec. 8216.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, grants, or

other district money, or any combination of those sources, to pay

for any authorized district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

1130, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1156, Sec. 1, eff. June 15, 2007.

Sec. 8216.202. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of a bond, note, or other

obligation issued or incurred to finance a road project may not

exceed one-fourth of the assessed value of real property in the

district according to the most recent certified tax appraisal

roll for Galveston County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1130, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1156, Sec. 1, eff. June 15, 2007.

Sec. 8216.203. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1130, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1156, Sec. 1, eff. June 15, 2007.



CHAPTER 8217. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 509

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8217. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 509

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8217.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Harris County Municipal Utility

District No. 509.

Added by Acts 2007, 80th Leg., R.S., Ch.

1133, Sec. 1, eff. June 15, 2007.

Sec. 8217.002. NATURE OF DISTRICT. (a) The district is a

municipal utility district created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

(b) The district, to the extent authorized by Section 8217.103

and Section 52, Article III, Texas Constitution, has road powers.

Added by Acts 2007, 80th Leg., R.S., Ch.

1133, Sec. 1, eff. June 15, 2007.

Sec. 8217.003. CONFIRMATION ELECTION REQUIRED. The board shall

hold an election to confirm the creation of the district as

provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1133, Sec. 1, eff. June 15, 2007.

Sec. 8217.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1133, Sec. 1, eff. June 15, 2007.

Sec. 8217.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

1133, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8217.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1133, Sec. 1, eff. June 15, 2007.

For expiration of this section, see Subsection (c).

Sec. 8217.052. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) Alan Mueller;

(2) Wesley Christensen;

(3) Frederick W. Graney;

(4) Joseph Perillo; and

(5) Paul M. Merriman.

(b) Unless the initial board agrees otherwise, the initial

directors shall draw lots to determine which two shall serve

until the first regularly scheduled election of directors and

which three shall serve until the second regularly scheduled

election of directors.

(c) This section expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1133, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8217.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

1133, Sec. 1, eff. June 15, 2007.

Sec. 8217.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1133, Sec. 1, eff. June 15, 2007.

Sec. 8217.103. ROAD PROJECTS. (a) Under Section 52, Article

III, Texas Constitution, the district may finance, construct, or

acquire a road project as provided by this section.

(b) The district shall employ or contract with a licensed

engineer to certify whether a proposed road project meets the

criteria for a thoroughfare, arterial, or collector road of:

(1) a county in whose jurisdiction the proposed road project is

located; or

(2) a municipality in whose corporate limits or extraterritorial

jurisdiction the proposed road project is located.

(c) The district may finance, construct, or acquire a road that

has been certified by the licensed engineer as a thoroughfare,

arterial, or collector road, or any improvements in aid of the

certified road.

(d) A road project must meet all applicable standards,

regulations, ordinances, or orders of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the road project is located; and

(2) each county in which the road project is located if the road

project is not located in the corporate limits of a municipality.

(e) The district may, with the consent of the municipality or

county, convey a completed road project to:

(1) a municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located; or

(2) a county in which the road project is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1133, Sec. 1, eff. June 15, 2007.

Sec. 8217.104. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution, adopted by the

governing body of a municipality under Section 54.016, Water

Code, that consents to the creation of the district or to the

inclusion of land in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1133, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8217.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from a source

other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of district voters voting at

an election held for that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

1133, Sec. 1, eff. June 15, 2007.

Sec. 8217.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8217.151, the

district may impose an operation and maintenance tax on taxable

property in the district as provided by Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

1133, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. BONDS

Sec. 8217.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, grants, or

other district money, or any combination of those sources, to pay

for any authorized district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

1133, Sec. 1, eff. June 15, 2007.

Sec. 8217.202. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of a bond, note, or other

obligation issued or incurred to finance a road project may not

exceed one-fourth of the assessed value of real property in the

district according to the most recent certified tax appraisal

roll for Harris County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1133, Sec. 1, eff. June 15, 2007.

Sec. 8217.203. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1133, Sec. 1, eff. June 15, 2007.



CHAPTER 8218. WILLOW CREEK FARMS MUNICIPAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8218. WILLOW CREEK FARMS MUNICIPAL UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8218.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Willow Creek Farms Municipal Utility

District.

Added by Acts 2007, 80th Leg., R.S., Ch.

580, Sec. 1, eff. June 16, 2007.

Sec. 8218.002. NATURE OF DISTRICT. (a) The district is a

municipal utility district created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

(b) The district, to the extent authorized by Section 8218.103

and Section 52, Article III, Texas Constitution, has road powers.

Added by Acts 2007, 80th Leg., R.S., Ch.

580, Sec. 1, eff. June 16, 2007.

Sec. 8218.003. CONFIRMATION ELECTION REQUIRED. The board shall

hold an election to confirm the creation of the district as

provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

580, Sec. 1, eff. June 16, 2007.

Sec. 8218.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

580, Sec. 1, eff. June 16, 2007.

Sec. 8218.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

580, Sec. 1, eff. June 16, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8218.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

580, Sec. 1, eff. June 16, 2007.

For expiration of this section, see Subsection (c).

Sec. 8218.052. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) Steven Bonjonia;

(2) Julie Styles;

(3) Alesha Herbert;

(4) Kevin Labban; and

(5) Glynda Cross-Paris.

(b) Unless the initial board agrees otherwise, the initial

directors shall draw lots to determine which two shall serve

until the first regularly scheduled election of directors and

which three shall serve until the second regularly scheduled

election of directors.

(c) This section expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

580, Sec. 1, eff. June 16, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8218.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

580, Sec. 1, eff. June 16, 2007.

Sec. 8218.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

580, Sec. 1, eff. June 16, 2007.

Sec. 8218.103. ROAD PROJECTS. (a) Under Section 52, Article

III, Texas Constitution, the district may construct, acquire,

maintain, or operate macadamized, graveled, or paved roads or

improvements in aid of those roads.

(b) A road project must meet all applicable standards,

regulations, ordinances, or orders of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the road project is located; and

(2) each county in which the road project is located, if the

road project is not located in the corporate limits of a

municipality.

Added by Acts 2007, 80th Leg., R.S., Ch.

580, Sec. 1, eff. June 16, 2007.

Sec. 8218.104. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution, adopted by the

governing body of a municipality under Section 54.016, Water

Code, that consents to the creation of the district or to the

inclusion of land in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

580, Sec. 1, eff. June 16, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8218.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from a source

other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of district voters voting at

an election held for that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

580, Sec. 1, eff. June 16, 2007.

Sec. 8218.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8218.151, the

district may impose an operation and maintenance tax on taxable

property in the district as provided by Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

580, Sec. 1, eff. June 16, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.079, eff. September 1, 2009.

SUBCHAPTER E. BONDS

Sec. 8218.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, grants, or

other district money, or any combination of those sources, to pay

for any authorized district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

580, Sec. 1, eff. June 16, 2007.

Sec. 8218.202. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of a bond, note, or other

obligation issued or incurred to finance a road project may not

exceed one-fourth of the assessed value of real property in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

580, Sec. 1, eff. June 16, 2007.

Sec. 8218.203. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

580, Sec. 1, eff. June 16, 2007.



CHAPTER 8219. KLEIN PUBLIC UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8219. KLEIN PUBLIC UTILITY DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8219.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Klein Public Utility District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8219.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Harris County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8219.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8219.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 411,

Acts of the 62nd Legislature, Regular Session, 1971, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8219.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8219.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions conferred by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8220. LAKE FOREST UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8220. LAKE FOREST UTILITY

DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8220.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Lake Forest Utility District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8220.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Harris County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8220.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8220.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 579,

Acts of the 62nd Legislature, Regular Session, 1971, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8220.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8220.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions conferred by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8221. 3 B&J MUNICIPAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8221. 3 B&J MUNICIPAL UTILITY DISTRICT

For contingent expiration of this chapter, see Section 8221.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8221.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the 3 B&J Municipal Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

1131, Sec. 1, eff. June 15, 2007.

Sec. 8221.002. NATURE OF DISTRICT. The district is a municipal

utility district created under and essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1131, Sec. 1, eff. June 15, 2007.

Sec. 8221.003. CONFIRMATION ELECTION REQUIRED. (a) The board

shall hold an election to confirm the creation of the district as

provided by Section 49.102, Water Code.

(b) If the creation of the district is not confirmed at a

confirmation election before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Williamson County any assets that remain after

the payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1131, Sec. 1, eff. June 15, 2007.

Sec. 8221.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1131, Sec. 1, eff. June 15, 2007.

Sec. 8221.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

1131, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8221.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1131, Sec. 1, eff. June 15, 2007.

For expiration of this section, see Subsection (c).

Sec. 8221.052. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) Duane McGlauflin;

(2) Bryan Teich;

(3) Joe Owen;

(4) Harold Schneider; and

(5) Kerry Wiggins.

(b) Unless the initial board agrees otherwise, the initial

directors shall draw lots to determine which two shall serve

until the first regularly scheduled election of directors and

which three shall serve until the second regularly scheduled

election of directors.

(c) This section expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1131, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8221.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

1131, Sec. 1, eff. June 15, 2007.

Sec. 8221.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1131, Sec. 1, eff. June 15, 2007.

Sec. 8221.103. REGIONAL WASTE DISPOSAL POWERS AND DUTIES. The

district has the powers and duties applicable to a district under

Chapter 30, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1131, Sec. 1, eff. June 15, 2007.

Sec. 8221.104. COMPLIANCE WITH MUNICIPAL CONSENT RESOLUTION.

The district shall comply with all applicable requirements of any

resolution, adopted by the governing body of a municipality under

Section 54.016, Water Code, that consents to the creation of the

district or to the inclusion of land in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1131, Sec. 1, eff. June 15, 2007.

Sec. 8221.105. WASTEWATER TREATMENT FACILITY DESIGN APPROVAL.

The district must obtain the approval of the Brazos River

Authority for the design of any district wastewater treatment

facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

1131, Sec. 1, eff. June 15, 2007.

Sec. 8221.106. WASTEWATER SERVICE PROVIDERS. Only the Brazos

River Authority or a provider approved by the Brazos River

Authority may provide wastewater service in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1131, Sec. 1, eff. June 15, 2007.

Sec. 8221.107. COMPLIANCE WITH FEBRUARY 2005 AGREEMENT. The

district shall comply with the terms of the "Agreement Regarding

Sewer Services Areas and Customers" among the Lower Colorado

River Authority, the Brazos River Authority, the City of

Georgetown, the City of Liberty Hill, and the Chisholm Trail

Special Utility District dated February 1, 2005.

Added by Acts 2007, 80th Leg., R.S., Ch.

1131, Sec. 1, eff. June 15, 2007.

Sec. 8221.108. STREET REPAIR AND MAINTENANCE. (a) After July

1, 2017, the district, at the district's expense, shall repair

and maintain any streets in the district.

(b) A district's repair and maintenance of streets under this

section must meet all applicable construction standards and

regulations of the City of Georgetown and Williamson County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1131, Sec. 1, eff. June 15, 2007.

Sec. 8221.109. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1086, Sec. 1, eff. June 19, 2009.

Sec. 8221.110. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

1086, Sec. 1, eff. June 19, 2009.

Sec. 8221.111. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for a road project

authorized by Section 8221.109.

Added by Acts 2009, 81st Leg., R.S., Ch.

1086, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8221.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from a source

other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) An ad valorem tax rate imposed by the district may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

1131, Sec. 1, eff. June 15, 2007.

Sec. 8221.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8221.151, the

district may impose an operation and maintenance tax on taxable

property in the district as provided by Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

1131, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.080, eff. September 1, 2009.

SUBCHAPTER E. BONDS

Sec. 8221.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, grants, or

other district money, or any combination of those sources, to pay

for any authorized district purpose, including a purpose

described by Section 8221.109.

Added by Acts 2007, 80th Leg., R.S., Ch.

1131, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1086, Sec. 2, eff. June 19, 2009.

Sec. 8221.202. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, at a rate not to exceed the rate approved at an election

held under Section 8221.151, for each year that all or part of

the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1131, Sec. 1, eff. June 15, 2007.

Sec. 8221.203. BONDS FOR ROAD PROJECTS. (a) At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

(b) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1086, Sec. 3, eff. June 19, 2009.



CHAPTER 8222. LAMAR IMPROVEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8222. LAMAR IMPROVEMENT DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8222.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Lamar Improvement District.

Added by Acts 2007, 80th Leg., R.S., Ch.

193, Sec. 1, eff. May 23, 2007.

Sec. 8222.002. NATURE OF DISTRICT. (a) The district is a

municipal utility district created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

(b) The district, to the extent authorized by Section 8222.103

and Section 52, Article III, Texas Constitution, has road powers.

Added by Acts 2007, 80th Leg., R.S., Ch.

193, Sec. 1, eff. May 23, 2007.

Sec. 8222.003. CONFIRMATION ELECTION REQUIRED. The board shall

hold an election to confirm the creation of the district as

provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

193, Sec. 1, eff. May 23, 2007.

Sec. 8222.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

193, Sec. 1, eff. May 23, 2007.

Sec. 8222.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

193, Sec. 1, eff. May 23, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8222.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

193, Sec. 1, eff. May 23, 2007.

For expiration of this section, see Subsection (c).

Sec. 8222.052. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) Grey Hill;

(2) Richard Bianchi;

(3) Gwynn Lumpkin;

(4) Sam Ward; and

(5) Jeanie Wittliff.

(b) Unless the initial board agrees otherwise, the initial

directors shall draw lots to determine which two shall serve

until the first regularly scheduled election of directors and

which three shall serve until the second regularly scheduled

election of directors.

(c) This section expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

193, Sec. 1, eff. May 23, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8222.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

193, Sec. 1, eff. May 23, 2007.

Sec. 8222.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

193, Sec. 1, eff. May 23, 2007.

Sec. 8222.103. ROAD PROJECTS. (a) Under Section 52, Article

III, Texas Constitution, the district may finance, construct, or

acquire a road project as provided by this section.

(b) The district shall employ, or contract with, a licensed

engineer to certify whether a proposed road project meets the

criteria for a thoroughfare, arterial, or collector road of:

(1) a county in whose jurisdiction the proposed road project is

located; or

(2) a municipality in whose corporate limits or extraterritorial

jurisdiction the proposed road project is located.

(c) The district may finance, construct, or acquire a road that

has been certified by the licensed engineer as a thoroughfare,

arterial, or collector road, or any improvements in aid of the

certified road.

(d) A road project must meet all applicable standards,

regulations, ordinances, or orders of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the road project is located; and

(2) each county in which the road project is located if the road

project is not located in the corporate limits of a municipality.

(e) The district may, with the consent of the municipality or

county, convey a completed road project to:

(1) a municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located; or

(2) a county in which the road project is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

193, Sec. 1, eff. May 23, 2007.

Sec. 8222.104. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution, adopted by the

governing body of a municipality under Section 54.016, Water

Code, that consents to the creation of the district or to the

inclusion of land in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

193, Sec. 1, eff. May 23, 2007.

Sec. 8222.105. NAVIGATION DISTRICT POWERS. (a) The district

has the powers provided by the general law of this state,

including Chapters 60 and 62, Water Code, applicable to

navigation districts created under Section 59, Article XVI, Texas

Constitution.

(b) The district may purchase, construct, acquire, own, operate,

maintain, improve, or extend, inside or outside the district, a

canal, waterway, bulkhead, dock, or other improvement necessary

or convenient to accomplish the navigation purposes of the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

193, Sec. 1, eff. May 23, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8222.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from a source

other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of district voters voting at

an election held for that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

193, Sec. 1, eff. May 23, 2007.

Sec. 8222.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8222.151, the

district may impose an operation and maintenance tax on taxable

property in the district as provided by Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

193, Sec. 1, eff. May 23, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.081, eff. September 1, 2009.

SUBCHAPTER E. BONDS

Sec. 8222.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, grants, or

other district money, or any combination of those sources, to pay

for any authorized district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

193, Sec. 1, eff. May 23, 2007.

Sec. 8222.202. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of a bond, note, or other

obligation issued or incurred to finance a road project may not

exceed one-fourth of the assessed value of real property in the

district according to the most recent certified tax appraisal

roll for Aransas County.

Added by Acts 2007, 80th Leg., R.S., Ch.

193, Sec. 1, eff. May 23, 2007.

Sec. 8222.203. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

193, Sec. 1, eff. May 23, 2007.



CHAPTER 8223. MCKINNEY MUNICIPAL UTILITY DISTRICT NO. 1 OF COLLIN COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8223. MCKINNEY MUNICIPAL UTILITY DISTRICT

NO. 1 OF COLLIN COUNTY

For contingent expiration of this chapter, see Section 8223.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8223.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the McKinney Municipal Utility District No.

1 of Collin County.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8223.002. NATURE OF DISTRICT. The district is a municipal

utility district in Collin County created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8223.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8223.024 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Collin County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8223.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes of the district, as described

by Section 2 of the Act creating this chapter, form a closure. A

mistake made in the field notes or in copying the field notes in

the legislative process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Section 8223.026.

Sec. 8223.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2007, a person who owns land in the district may petition the

Texas Commission on Environmental Quality to appoint as temporary

directors of the district the five persons listed in the

petition.

(b) The commission shall appoint as temporary directors the

persons listed in a petition received by the commission under

Subsection (a). If the commission receives more than one

petition for the district, the commission shall appoint the

directors listed in the first petition the commission receives.

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8223.024; or

(2) the date this chapter expires under Section 8223.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8223.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors of the

district have qualified under Section 49.055, Water Code, the

temporary directors of the district shall meet at a location in

the district agreeable to a majority of the directors of the

district. At the meeting, the temporary directors shall elect

officers from among the temporary directors and conduct any other

district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8223.023. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors of the district may not hold an election under Section

8223.024 until each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located, if any,

has adopted a resolution consenting to the creation of the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8223.024. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors of the district shall hold an election to

confirm the creation of the district and to elect five directors

as provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8223.025. INITIAL ELECTED DIRECTORS; TERMS. The directors

of the district elected under Section 8223.024 shall draw lots to

determine which two shall serve until the first regularly

scheduled election of directors under Section 8223.052 and which

three shall serve until the second regularly scheduled election

of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8223.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8223.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8223.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8223.101. GENERAL POWERS. The district has the powers and

duties provided by the general law of this state, including

Chapters 49 and 54, Water Code, applicable to municipal utility

districts created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8223.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads, or improvements in aid of those roads,

inside the district.

(b) A road project must meet or exceed all applicable

construction standards, zoning and subdivision requirements, and

regulatory ordinances or orders of each municipality in whose

corporate limits or extraterritorial jurisdiction the district is

located.

(c) If the district is located outside the territorial

jurisdiction of a municipality, a road project must meet all

applicable construction standards, zoning and subdivision

requirements, and regulatory ordinances of each county in which

the district is located.

(d) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by ordinance or

resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8223.103. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. The district shall comply with all applicable

requirements of any ordinance or resolution adopted by the city

council of the City of McKinney.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8223.104. DIVISION OF DISTRICT. (a) The district may be

divided into two new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) The division procedure is prescribed by Sections 53.030

through 53.041, Water Code.

(c) Any new district created by the division of the district has

all the powers and duties of the district.

(d) A new district, at the time it is created by the division of

the district, may not contain land outside the area described by

Section 2 of the Act creating this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8223.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8223.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8223.152. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

SUBCHAPTER E. BONDS

Sec. 8223.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of projects under

Sections 8223.101 and 8223.102.

(b) The district may not issue bonds to finance projects

authorized by Section 8223.102 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8223.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.



CHAPTER 8224. CINCO SOUTHWEST MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8224. CINCO SOUTHWEST MUNICIPAL UTILITY DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8224.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a board member.

(3) "District" means the Cinco Southwest Municipal Utility

District No. 1.

Added by Acts 2007, 80th Leg., R.S., Ch.

1155, Sec. 1, eff. June 15, 2007.

Sec. 8224.002. NATURE OF DISTRICT. (a) The district is a

municipal utility district in Fort Bend County created under and

essential to accomplish the purposes of Section 59, Article XVI,

Texas Constitution.

(b) The district, to the extent authorized by Section 8224.052

and Section 52, Article III, Texas Constitution, has road powers.

Added by Acts 2007, 80th Leg., R.S., Ch.

1155, Sec. 1, eff. June 15, 2007.

Sec. 8224.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1155, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8224.051. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

(a) The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 54, Water

Code, applicable to municipal utility districts created under

Section 59, Article XVI, Texas Constitution.

(b) The district has the powers and duties necessary to

accomplish the purposes for which the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

1155, Sec. 1, eff. June 15, 2007.

Sec. 8224.052. ROAD PROJECTS. (a) Under Section 52, Article

III, Texas Constitution, the district may finance, construct, or

acquire a road project as provided by this section.

(b) The district shall employ or contract with a licensed

engineer to certify whether a proposed road project meets the

criteria for a thoroughfare, arterial, or collector road of:

(1) a county in whose jurisdiction the proposed road project is

located; or

(2) a municipality in whose corporate limits or extraterritorial

jurisdiction the proposed road project is located.

(c) The district may finance, construct, or acquire a road that

has been certified by the licensed engineer as a thoroughfare,

arterial, or collector road, or any improvements in aid of the

road.

(d) A road project must meet all applicable standards,

regulations, ordinances, or orders of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the road project is located; and

(2) each county in which the road project is located if the road

project is not located in the corporate limits of a municipality.

(e) The district may, with the consent of the municipality or

county, convey a completed road project to:

(1) a municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located; or

(2) a county in which the road project is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1155, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. BONDS

Sec. 8224.101. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS

FOR ROAD PROJECTS. (a) The district may issue bonds or other

obligations payable wholly or partly from ad valorem taxes,

impact fees, revenue, grants, or other district money, or any

combination of those sources, to pay for road projects as

provided by Section 8224.052.

(b) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of district voters voting at

an election held for that purpose.

(c) The total principal amount of bonds, notes, or other

obligations issued or incurred to finance the road projects may

not exceed one-fourth of the assessed value of the real property

in the district according to the most recent certified appraisal

roll for Fort Bend County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1155, Sec. 1, eff. June 15, 2007.



CHAPTER 8225. CINCO SOUTHWEST MUNICIPAL UTILITY DISTRICT NO. 2

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8225. CINCO SOUTHWEST MUNICIPAL UTILITY DISTRICT NO. 2

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8225.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a board member.

(3) "District" means the Cinco Southwest Municipal Utility

District No. 2.

Added by Acts 2007, 80th Leg., R.S., Ch.

584, Sec. 1, eff. June 16, 2007.

Sec. 8225.002. NATURE OF DISTRICT. (a) The district is a

municipal utility district in Fort Bend County created under and

essential to accomplish the purposes of Section 59, Article XVI,

Texas Constitution.

(b) The district, to the extent authorized by Section 8225.052

and Section 52, Article III, Texas Constitution, has road powers.

Added by Acts 2007, 80th Leg., R.S., Ch.

584, Sec. 1, eff. June 16, 2007.

Sec. 8225.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

584, Sec. 1, eff. June 16, 2007.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8225.051. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

(a) The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 54, Water

Code, applicable to municipal utility districts created under

Section 59, Article XVI, Texas Constitution.

(b) The district has the powers and duties necessary to

accomplish the purposes for which the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

584, Sec. 1, eff. June 16, 2007.

Sec. 8225.052. ROAD PROJECTS. (a) Under Section 52, Article

III, Texas Constitution, the district may finance, construct, or

acquire a road project as provided by this section.

(b) The district shall employ or contract with a licensed

engineer to certify whether a proposed road project meets the

criteria for a thoroughfare, arterial, or collector road of:

(1) a county in whose jurisdiction the proposed road project is

located; or

(2) a municipality in whose corporate limits or extraterritorial

jurisdiction the proposed road project is located.

(c) The district may finance, construct, or acquire a road that

has been certified by the licensed engineer as a thoroughfare,

arterial, or collector road, or any improvements in aid of the

road.

(d) A road project must meet all applicable standards,

regulations, ordinances, or orders of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the road project is located; and

(2) each county in which the road project is located if the road

project is not located in the corporate limits of a municipality.

(e) The district may, with the consent of the municipality or

county, convey a completed road project to:

(1) a municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located; or

(2) a county in which the road project is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

584, Sec. 1, eff. June 16, 2007.

SUBCHAPTER C. BONDS

Sec. 8225.101. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS

FOR ROAD PROJECTS. (a) The district may issue bonds or other

obligations payable wholly or partly from ad valorem taxes,

impact fees, revenue, grants, or other district money, or any

combination of those sources, to pay for road projects as

provided by Section 8225.052.

(b) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of district voters voting at

an election held for that purpose.

(c) The total principal amount of bonds, notes, or other

obligations issued or incurred to finance the road projects may

not exceed one-fourth of the assessed value of the real property

in the district according to the most recent certified appraisal

roll for Fort Bend County.

Added by Acts 2007, 80th Leg., R.S., Ch.

584, Sec. 1, eff. June 16, 2007.



CHAPTER 8226. CINCO SOUTHWEST MUNICIPAL UTILITY DISTRICT NO. 3

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8226. CINCO SOUTHWEST MUNICIPAL UTILITY DISTRICT NO. 3

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8226.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a board member.

(3) "District" means the Cinco Southwest Municipal Utility

District No. 3.

Added by Acts 2007, 80th Leg., R.S., Ch.

585, Sec. 1, eff. June 16, 2007.

Sec. 8226.002. NATURE OF DISTRICT. (a) The district is a

municipal utility district created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

(b) The district, to the extent authorized by Section 8226.052

and Section 52, Article III, Texas Constitution, has road powers.

Added by Acts 2007, 80th Leg., R.S., Ch.

585, Sec. 1, eff. June 16, 2007.

Sec. 8226.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

585, Sec. 1, eff. June 16, 2007.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8226.051. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

(a) The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 54, Water

Code, applicable to municipal utility districts created under

Section 59, Article XVI, Texas Constitution.

(b) The district has the powers and duties necessary to

accomplish the purposes for which the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

585, Sec. 1, eff. June 16, 2007.

Sec. 8226.052. ROAD PROJECTS. (a) Under Section 52, Article

III, Texas Constitution, the district may finance, construct, or

acquire a road project as provided by this section.

(b) The district shall employ or contract with a licensed

engineer to certify whether a proposed road project meets the

criteria for a thoroughfare, arterial, or collector road of:

(1) a county in whose jurisdiction the proposed road project is

located; or

(2) a municipality in whose corporate limits or extraterritorial

jurisdiction the proposed road project is located.

(c) The district may finance, construct, or acquire a road that

has been certified by the licensed engineer as a thoroughfare,

arterial, or collector road, or any improvements in aid of the

road.

(d) A road project must meet all applicable standards,

regulations, ordinances, or orders of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the road project is located; and

(2) each county in which the road project is located if the road

project is not located in the corporate limits of a municipality.

(e) The district may, with the consent of the municipality or

county, convey a completed road project to:

(1) a municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located; or

(2) a county in which the road project is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

585, Sec. 1, eff. June 16, 2007.

SUBCHAPTER C. BONDS

Sec. 8226.101. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS

FOR ROAD PROJECTS. (a) The district may issue bonds or other

obligations payable wholly or partly from ad valorem taxes,

impact fees, revenue, grants, or other district money, or any

combination of those sources, to pay for road projects.

(b) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of district voters voting at

an election held for that purpose.

(c) The total principal amount of bonds, notes, or other

obligations issued or incurred to finance the road projects may

not exceed one-fourth of the assessed value of the real property

in the district according to the most recent certified appraisal

roll for Fort Bend County.

Added by Acts 2007, 80th Leg., R.S., Ch.

585, Sec. 1, eff. June 16, 2007.



CHAPTER 8227. CINCO SOUTHWEST MUNICIPAL UTILITY DISTRICT NO. 4

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8227. CINCO SOUTHWEST MUNICIPAL UTILITY DISTRICT NO. 4

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8227.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a board member.

(3) "District" means the Cinco Southwest Municipal Utility

District No. 4.

Added by Acts 2007, 80th Leg., R.S., Ch.

586, Sec. 1, eff. June 16, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

789, Sec. 1, eff. June 15, 2007.

Sec. 8227.002. NATURE OF DISTRICT. (a) The district is a

municipal utility district in Fort Bend County created under and

essential to accomplish the purposes of Section 59, Article XVI,

Texas Constitution.

(b) The district, to the extent authorized by Section 8227.052

and Section 52, Article III, Texas Constitution, has road powers.

Added by Acts 2007, 80th Leg., R.S., Ch.

586, Sec. 1, eff. June 16, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

789, Sec. 1, eff. June 15, 2007.

Sec. 8227.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

586, Sec. 1, eff. June 16, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

789, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8227.051. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

(a) The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 54, Water

Code, applicable to municipal utility districts created under

Section 59, Article XVI, Texas Constitution.

(b) The district has the powers and duties necessary to

accomplish the purposes for which the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

586, Sec. 1, eff. June 16, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

789, Sec. 1, eff. June 15, 2007.

Sec. 8227.052. ROAD PROJECTS. (a) Under Section 52, Article

III, Texas Constitution, the district may finance, construct, or

acquire a road project as provided by this section.

(b) The district shall employ or contract with a licensed

engineer to certify whether a proposed road project meets the

criteria for a thoroughfare, arterial, or collector road of:

(1) a county in whose jurisdiction the proposed road project is

located; or

(2) a municipality in whose corporate limits or extraterritorial

jurisdiction the proposed road project is located.

(c) The district may finance, construct, or acquire a road that

has been certified by the licensed engineer as a thoroughfare,

arterial, or collector road, or any improvements in aid of the

road.

(d) A road project must meet all applicable standards,

regulations, ordinances, or orders of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the road project is located; and

(2) each county in which the road project is located if the road

project is not located in the corporate limits of a municipality.

(e) The district may, with the consent of the municipality or

county, convey a completed road project to:

(1) a municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located; or

(2) a county in which the road project is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

586, Sec. 1, eff. June 16, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

789, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. BONDS

Sec. 8227.101. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS

FOR ROAD PROJECTS. (a) The district may issue bonds or other

obligations payable wholly or partly from ad valorem taxes,

impact fees, revenue, grants, or other district money, or any

combination of those sources, to pay for road projects as

provided by Section 8227.052.

(b) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of district voters voting at

an election held for that purpose.

(c) The total principal amount of bonds, notes, or other

obligations issued or incurred to finance the road projects may

not exceed one-fourth of the assessed value of the real property

in the district according to the most recent certified appraisal

roll for Fort Bend County.

Added by Acts 2007, 80th Leg., R.S., Ch.

586, Sec. 1, eff. June 16, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

789, Sec. 1, eff. June 15, 2007.



CHAPTER 8229. LUCE BAYOU PUBLIC UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8229. LUCE BAYOU PUBLIC UTILITY DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8229.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Luce Bayou Public Utility District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8229.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Harris County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8229.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8229.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 554,

Acts of the 62nd Legislature, Regular Session, 1971, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8229.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8229.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions conferred by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8230. LUMBERTON MUNICIPAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8230. LUMBERTON MUNICIPAL UTILITY DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8230.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Lumberton Municipal Utility District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8230.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Hardin County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8230.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8230.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2, Chapter 388,

Acts of the 63rd Legislature, Regular Session, 1973, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8230.005. CERTAIN LAWS INAPPLICABLE TO CREATION OF

DISTRICT. The district was created notwithstanding any provision

of Section 212.003, Local Government Code, Chapter 42 or 43,

Local Government Code, or Section 54.016, Water Code, and to the

extent of the creation of the district only, those provisions

shall have no application.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8230.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8230.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions conferred and

imposed by general law applicable to a municipal utility district

created under Section 59, Article XVI, Texas Constitution,

including Chapters 49 and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8231. CALHOUN COUNTY MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8231. CALHOUN COUNTY MUNICIPAL UTILITY DISTRICT NO. 1

For contingent expiration of this chapter, see Section 8231.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8231.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Calhoun County Municipal Utility

District No. 1.

Added by Acts 2007, 80th Leg., R.S., Ch.

587, Sec. 1, eff. June 16, 2007.

Sec. 8231.002. NATURE OF DISTRICT. The district is a municipal

utility district in Calhoun County created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

587, Sec. 1, eff. June 16, 2007.

Sec. 8231.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8231.022 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Calhoun County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

587, Sec. 1, eff. June 16, 2007.

Sec. 8231.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

587, Sec. 1, eff. June 16, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8231.024.

Sec. 8231.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Robert Harriman;

(2) William B. Fuller;

(3) Jeffrey B. Holberg;

(4) Michael R. Jeter; and

(5) Donald D. Simmons.

(b) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than three

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

persons to fill the vacancies on the board.

(c) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8231.022; or

(2) the date this chapter expires under Section 8231.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

587, Sec. 1, eff. June 16, 2007.

Sec. 8231.022. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

587, Sec. 1, eff. June 16, 2007.

Sec. 8231.023. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8231.022 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors and which three shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

587, Sec. 1, eff. June 16, 2007.

Sec. 8231.024. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

587, Sec. 1, eff. June 16, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8231.051. DIRECTORS; TERMS; ELECTIONS. (a) The district

is governed by a board of five directors.

(b) Directors serve staggered four-year terms.

(c) The appropriate number of directors shall be elected on the

uniform election date in May of even-numbered years.

Added by Acts 2007, 80th Leg., R.S., Ch.

587, Sec. 1, eff. June 16, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8231.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

587, Sec. 1, eff. June 16, 2007.

Sec. 8231.102. DIVISION OF DISTRICT. (a) The district may be

divided into two or more districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) The division procedure is prescribed by Sections 51.749

through 51.758, Water Code.

(c) Any new district created by the division of the district has

all the powers and duties of the district, except the power to

divide the district into new districts under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

587, Sec. 1, eff. June 16, 2007.



CHAPTER 8232. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 124

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8232. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO.

124

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8232.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Montgomery County Municipal Utility

District No. 124.

Added by Acts 2007, 80th Leg., R.S., Ch.

440, Sec. 1, eff. June 15, 2007.

Sec. 8232.002. NATURE OF DISTRICT. (a) The district is a

municipal utility district created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

(b) The district, to the extent authorized by Section 8232.103

and Section 52, Article III, Texas Constitution, has road powers.

Added by Acts 2007, 80th Leg., R.S., Ch.

440, Sec. 1, eff. June 15, 2007.

Sec. 8232.003. CONFIRMATION ELECTION REQUIRED. The board shall

hold an election to confirm the creation of the district as

provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

440, Sec. 1, eff. June 15, 2007.

Sec. 8232.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

440, Sec. 1, eff. June 15, 2007.

Sec. 8232.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

440, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8232.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

440, Sec. 1, eff. June 15, 2007.

For expiration of this section, see Subsection (c).

Sec. 8232.052. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) Richard Brent;

(2) Tom Martin;

(3) Larry Calhoun;

(4) Mary Daily; and

(5) Bill Crowl.

(b) Unless the initial board agrees otherwise, the initial

directors shall draw lots to determine which two shall serve

until the first regularly scheduled election of directors and

which three shall serve until the second regularly scheduled

election of directors.

(c) This section expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

440, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8232.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

440, Sec. 1, eff. June 15, 2007.

Sec. 8232.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

440, Sec. 1, eff. June 15, 2007.

Sec. 8232.103. ROAD PROJECTS. (a) Under Section 52, Article

III, Texas Constitution, the district may finance, construct, or

acquire a road project as provided by this section.

(b) The district shall employ or contract with a licensed

engineer to certify whether a proposed road project meets the

criteria for a thoroughfare, arterial, or collector road of:

(1) a county in whose jurisdiction the proposed road project is

located; or

(2) a municipality in whose corporate limits or extraterritorial

jurisdiction the proposed road project is located.

(c) The district may finance, construct, or acquire a road that

is located in the district and that has been certified by the

licensed engineer as a thoroughfare, arterial, or collector road,

or any improvements in aid of the certified road.

(d) A road project must meet all applicable standards,

regulations, ordinances, or orders of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the road project is located; and

(2) each county in which the road project is located if the road

project is not located in the corporate limits of a municipality.

(e) The district may, with the consent of the municipality or

county, convey a completed road project to:

(1) a municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located; or

(2) a county in which the road project is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

440, Sec. 1, eff. June 15, 2007.

Sec. 8232.104. COMPLIANCE WITH MUNICIPAL CONSENT RESOLUTION.

The district shall comply with all applicable requirements of any

resolution, adopted by the governing body of a municipality under

Section 54.016, Water Code, that consents to the creation of the

district or to the inclusion of land in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

440, Sec. 1, eff. June 15, 2007.

Sec. 8232.105. RECREATIONAL FACILITIES; LIMIT ON EMINENT DOMAIN

POWER. (a) In this section, "recreational facilities" and

"develop and maintain" have the meanings assigned by Section

49.462, Water Code.

(b) The district may develop and maintain recreational

facilities.

(c) The district may not, for the development or maintenance of

a recreational facility, acquire by condemnation land, an

easement, or other property inside or outside the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

440, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8232.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from a source

other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of district voters voting at

an election held for that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

440, Sec. 1, eff. June 15, 2007.

Sec. 8232.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8232.151, the

district may impose an operation and maintenance tax on taxable

property in the district as provided by Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

440, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.082, eff. September 1, 2009.

SUBCHAPTER E. BONDS

Sec. 8232.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, grants, or

other district money, or any combination of those sources, to pay

for any authorized district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

440, Sec. 1, eff. June 15, 2007.

Sec. 8232.202. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of a bond, note, or other

obligation issued or incurred to finance a road project may not

exceed one-fourth of the assessed value of real property in the

district according to the most recent certified tax appraisal

roll for Montgomery County.

Added by Acts 2007, 80th Leg., R.S., Ch.

440, Sec. 1, eff. June 15, 2007.

Sec. 8232.203. BONDS FOR RECREATIONAL FACILITIES. If authorized

at an election under Section 8232.151, the district may issue

bonds payable from ad valorem taxes to pay for the development

and maintenance of recreational facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

440, Sec. 1, eff. June 15, 2007.

Sec. 8232.204. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

440, Sec. 1, eff. June 15, 2007.



CHAPTER 8233. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 190

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8233. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 190

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8233.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Fort Bend County Municipal Utility

District No. 190.

Added by Acts 2007, 80th Leg., R.S., Ch.

1284, Sec. 1, eff. June 15, 2007.

Sec. 8233.002. NATURE OF DISTRICT. (a) The district is a

municipal utility district created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

(b) The district, to the extent authorized by Section 8233.102

and Section 52, Article III, Texas Constitution, has road powers.

Added by Acts 2007, 80th Leg., R.S., Ch.

1284, Sec. 1, eff. June 15, 2007.

Sec. 8233.003. CONFIRMATION ELECTION REQUIRED. The board shall

hold an election to confirm the creation of the district as

provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1284, Sec. 1, eff. June 15, 2007.

Sec. 8233.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All

land and other property in the district will benefit from the

improvements and services to be provided by the district.

(b) The district is created to accomplish:

(1) the purposes of a municipal utility district as provided by

general law; and

(2) to the extent authorized by Section 52, Article III, Texas

Constitution, the financing, construction, or acquisition of road

projects.

Added by Acts 2007, 80th Leg., R.S., Ch.

1284, Sec. 1, eff. June 15, 2007.

Sec. 8233.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

1284, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8233.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1284, Sec. 1, eff. June 15, 2007.

For expiration of this section, see Subsection (c).

Sec. 8233.052. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) Phil Mullan;

(2) Shannon M. Frederick;

(3) Barbara D. Colihan;

(4) Randy Young; and

(5) Ronald D. Petersen.

(b) Unless the initial board agrees otherwise, the initial

directors shall draw lots to determine which two shall serve

until the first regularly scheduled election of directors and

which three shall serve until the second regularly scheduled

election of directors.

(c) This section expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1284, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8233.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

(a) The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 54, Water

Code, applicable to municipal utility districts created under

Section 59, Article XVI, Texas Constitution.

(b) The district has the powers and duties necessary to

accomplish the purposes for which the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

1284, Sec. 1, eff. June 15, 2007.

Sec. 8233.102. ROAD PROJECTS. (a) Under Section 52, Article

III, Texas Constitution, a district may finance, construct, or

acquire a road project as provided by this section.

(b) A road project must meet all applicable standards,

regulations, ordinances, or orders of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the road project is located; and

(2) each county in which the road project is located.

(c) The district may, with the consent of the municipality or

county, convey a completed road project to:

(1) a municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located; or

(2) a county in which the road project is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1284, Sec. 1, eff. June 15, 2007.

Sec. 8233.103. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution, adopted by the

governing body of a municipality under Section 54.016, Water

Code, that consents to the creation of the district or to the

inclusion of land in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1284, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8233.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from a source

other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds to finance a road project

under Section 8233.102 unless the issuance is approved by a vote

of a two-thirds majority of district voters voting at an election

held for that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

1284, Sec. 1, eff. June 15, 2007.

Sec. 8233.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8233.151, the

district may impose an operation and maintenance tax on taxable

property in the district as provided by Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

1284, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.083, eff. September 1, 2009.

SUBCHAPTER E. BONDS

Sec. 8233.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, grants, or

other district money, or any combination of those sources, to pay

for any authorized district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

1284, Sec. 1, eff. June 15, 2007.

Sec. 8233.202. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds, notes, or other

obligations issued or incurred to finance a road project under

Section 8233.102 may not exceed one-fourth of the assessed value

of real property in the district according to the most recent

appraisal roll for Fort Bend County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1284, Sec. 1, eff. June 15, 2007.

Sec. 8233.203. TAXES FOR BONDS. At the time bonds payable

wholly or partly from ad valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds as the interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds when due or the redemption price at any earlier

required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1284, Sec. 1, eff. June 15, 2007.



CHAPTER 8234. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 438

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8234. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 438

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8234.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Harris County Municipal Utility

District No. 438.

Added by Acts 2007, 80th Leg., R.S., Ch.

783, Sec. 1, eff. June 15, 2007.

Sec. 8234.002. NATURE OF DISTRICT. (a) The district is a

municipal utility district created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

(b) The district, to the extent authorized by Section 8234.103

and Section 52, Article III, Texas Constitution, has road powers.

Added by Acts 2007, 80th Leg., R.S., Ch.

783, Sec. 1, eff. June 15, 2007.

Sec. 8234.003. CONFIRMATION ELECTION REQUIRED. The board shall

hold an election to confirm the creation of the district as

provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

783, Sec. 1, eff. June 15, 2007.

Sec. 8234.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

783, Sec. 1, eff. June 15, 2007.

Sec. 8234.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

783, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8234.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

783, Sec. 1, eff. June 15, 2007.

For expiration of this section, see Subsection (c).

Sec. 8234.052. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) Shanna Martinez;

(2) Amelia Culwell;

(3) Gavin Cunningham;

(4) Howard F. Barrett-Smith; and

(5) Linda Brown.

(b) Unless the initial board agrees otherwise, the initial

directors shall draw lots to determine which two shall serve

until the first regularly scheduled election of directors and

which three shall serve until the second regularly scheduled

election of directors.

(c) This section expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

783, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8234.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

783, Sec. 1, eff. June 15, 2007.

Sec. 8234.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

783, Sec. 1, eff. June 15, 2007.

Sec. 8234.103. ROAD PROJECTS. (a) Under Section 52, Article

III, Texas Constitution, the district may finance, construct, or

acquire a road project as provided by this section.

(b) The district shall employ or contract with a licensed

engineer to certify whether a proposed road project meets the

criteria for a thoroughfare, arterial, or collector road of:

(1) a county in whose jurisdiction the proposed road project is

located; or

(2) a municipality in whose corporate limits or extraterritorial

jurisdiction the proposed road project is located.

(c) The district may finance, construct, or acquire a road that

has been certified by the licensed engineer as a thoroughfare,

arterial, or collector road, or any improvements in aid of the

certified road.

(d) A road project must meet all applicable standards,

regulations, ordinances, or orders of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the road project is located; and

(2) if the road project is not located in the corporate limits

of a municipality, each county in which the road project is

located.

(e) The district may, with the consent of the municipality or

county, convey a completed road project to:

(1) a municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located; or

(2) a county in which the road project is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

783, Sec. 1, eff. June 15, 2007.

Sec. 8234.104. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution, adopted by the

governing body of a municipality under Section 54.016, Water

Code, that consents to the creation of the district or to the

inclusion of land in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

783, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8234.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from a source

other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of district voters voting at

an election held for that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

783, Sec. 1, eff. June 15, 2007.

Sec. 8234.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8234.151, the

district may impose an operation and maintenance tax on taxable

property in the district as provided by Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

783, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. BONDS

Sec. 8234.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, grants, or

other district money, or any combination of those sources, to pay

for any authorized district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

783, Sec. 1, eff. June 15, 2007.

Sec. 8234.202. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of a bond, note, or other

obligation issued or incurred to finance a road project may not

exceed one-fourth of the assessed value of real property in the

district according to the most recent certified tax appraisal

roll for Harris County.

Added by Acts 2007, 80th Leg., R.S., Ch.

783, Sec. 1, eff. June 15, 2007.

Sec. 8234.203. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

783, Sec. 1, eff. June 15, 2007.



CHAPTER 8235. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 437

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8235. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 437

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8235.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Harris County Municipal Utility

District No. 437.

Added by Acts 2007, 80th Leg., R.S., Ch.

784, Sec. 1, eff. June 15, 2007.

Sec. 8235.002. NATURE OF DISTRICT. (a) The district is a

municipal utility district created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

(b) The district, to the extent authorized by Section 8235.103

and Section 52, Article III, Texas Constitution, has road powers.

Added by Acts 2007, 80th Leg., R.S., Ch.

784, Sec. 1, eff. June 15, 2007.

Sec. 8235.003. CONFIRMATION ELECTION REQUIRED. The board shall

hold an election to confirm the creation of the district as

provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

784, Sec. 1, eff. June 15, 2007.

Sec. 8235.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

784, Sec. 1, eff. June 15, 2007.

Sec. 8235.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

784, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8235.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

784, Sec. 1, eff. June 15, 2007.

For expiration of this section, see Subsection (c).

Sec. 8235.052. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) Thomas M. Moran, Jr.;

(2) Jesse C. Brown II;

(3) Mark Thomas Fowler;

(4) Harry Gerard O'Brien; and

(5) Phil Peyton Ditto.

(b) Unless the initial board agrees otherwise, the initial

directors shall draw lots to determine which two shall serve

until the first regularly scheduled election of directors and

which three shall serve until the second regularly scheduled

election of directors.

(c) This section expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

784, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8235.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

784, Sec. 1, eff. June 15, 2007.

Sec. 8235.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

784, Sec. 1, eff. June 15, 2007.

Sec. 8235.103. ROAD PROJECTS. (a) Under Section 52, Article

III, Texas Constitution, the district may finance, construct, or

acquire a road project as provided by this section.

(b) The district shall employ or contract with a licensed

engineer to certify whether a proposed road project meets the

criteria for a thoroughfare, arterial, or collector road of:

(1) a county in whose jurisdiction the proposed road project is

located; or

(2) a municipality in whose corporate limits or extraterritorial

jurisdiction the proposed road project is located.

(c) The district may finance, construct, or acquire a road that

has been certified by the licensed engineer as a thoroughfare,

arterial, or collector road, or any improvements in aid of the

certified road.

(d) A road project must meet all applicable standards,

regulations, ordinances, or orders of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the road project is located; and

(2) if the road project is not located in the corporate limits

of a municipality, each county in which the road project is

located.

(e) The district may, with the consent of the municipality or

county, convey a completed road project to:

(1) a municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located; or

(2) a county in which the road project is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

784, Sec. 1, eff. June 15, 2007.

Sec. 8235.104. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution, adopted by the

governing body of a municipality under Section 54.016, Water

Code, that consents to the creation of the district or to the

inclusion of land in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

784, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8235.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from a source

other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of district voters voting at

an election held for that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

784, Sec. 1, eff. June 15, 2007.

Sec. 8235.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8235.151, the

district may impose an operation and maintenance tax on taxable

property in the district as provided by Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

784, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. BONDS

Sec. 8235.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, grants, or

other district money, or any combination of those sources, to pay

for any authorized district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

784, Sec. 1, eff. June 15, 2007.

Sec. 8235.202. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of a bond, note, or other

obligation issued or incurred to finance a road project may not

exceed one-fourth of the assessed value of real property in the

district according to the most recent certified tax appraisal

roll for Harris County.

Added by Acts 2007, 80th Leg., R.S., Ch.

784, Sec. 1, eff. June 15, 2007.

Sec. 8235.203. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

784, Sec. 1, eff. June 15, 2007.



CHAPTER 8236. WALLER COUNTY MUNICIPAL UTILITY DISTRICT NO. 2

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8236. WALLER COUNTY MUNICIPAL UTILITY DISTRICT NO. 2

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8236.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Waller County Municipal Utility

District No. 2.

Added by Acts 2007, 80th Leg., R.S., Ch.

1153, Sec. 1, eff. June 15, 2007.

Sec. 8236.002. NATURE OF DISTRICT. (a) The district is a

municipal utility district created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

(b) The district, to the extent authorized by Section 8236.103

and Section 52, Article III, Texas Constitution, has road powers.

Added by Acts 2007, 80th Leg., R.S., Ch.

1153, Sec. 1, eff. June 15, 2007.

Sec. 8236.003. CONFIRMATION ELECTION REQUIRED. The board shall

hold an election to confirm the creation of the district as

provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1153, Sec. 1, eff. June 15, 2007.

Sec. 8236.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1153, Sec. 1, eff. June 15, 2007.

Sec. 8236.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

1153, Sec. 1, eff. June 15, 2007.

Sec. 8236.006. EFFECT OF CHAPTER ON BROOKSHIRE-KATY DRAINAGE

DISTRICT OF WALLER COUNTY. This chapter does not affect the

powers of the Brookshire-Katy Drainage District of Waller County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1153, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8236.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1153, Sec. 1, eff. June 15, 2007.

For expiration of this section, see Subsection (c).

Sec. 8236.052. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) Jason Kelly;

(2) Sandra E. Baggett;

(3) Irma Ocampo;

(4) Paul Cornett; and

(5) Ben Stamets.

(b) Unless the initial board agrees otherwise, the initial

directors shall draw lots to determine which two shall serve

until the first regularly scheduled election of directors and

which three shall serve until the second regularly scheduled

election of directors.

(c) This section expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1153, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8236.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

1153, Sec. 1, eff. June 15, 2007.

Sec. 8236.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1153, Sec. 1, eff. June 15, 2007.

Sec. 8236.103. ROAD PROJECTS. (a) Under Section 52, Article

III, Texas Constitution, the district may finance, construct, or

acquire a road project as provided by this section.

(b) The district shall employ or contract with a licensed

engineer to certify whether a proposed road project meets the

criteria for a thoroughfare, arterial, or collector road of:

(1) a county in whose jurisdiction the proposed road project is

located; or

(2) a municipality in whose corporate limits or extraterritorial

jurisdiction the proposed road project is located.

(c) The district may finance, construct, or acquire a road that

has been certified by the licensed engineer as a thoroughfare,

arterial, or collector road, or any improvements in aid of the

certified road.

(d) A road project must meet all applicable standards,

regulations, ordinances, or orders of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the road project is located; and

(2) if the road project is not located in the corporate limits

of a municipality, each county in which the road project is

located.

(e) The district may, with the consent of the municipality or

county, convey a completed road project to:

(1) a municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located; or

(2) a county in which the road project is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1153, Sec. 1, eff. June 15, 2007.

Sec. 8236.104. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution, adopted by the

governing body of a municipality under Section 54.016, Water

Code, that consents to the creation of the district or to the

inclusion of land in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1153, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8236.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from a source

other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of district voters voting at

an election held for that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

1153, Sec. 1, eff. June 15, 2007.

Sec. 8236.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8236.151, the

district may impose an operation and maintenance tax on taxable

property in the district as provided by Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

1153, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. BONDS

Sec. 8236.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, grants, or

other district money, or any combination of those sources, to pay

for any authorized district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

1153, Sec. 1, eff. June 15, 2007.

Sec. 8236.202. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of a bond, note, or other

obligation issued or incurred to finance a road project may not

exceed one-fourth of the assessed value of real property in the

district according to the most recent certified tax appraisal

roll for Waller County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1153, Sec. 1, eff. June 15, 2007.

Sec. 8236.203. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1153, Sec. 1, eff. June 15, 2007.



CHAPTER 8237. WALLER COUNTY MUNICIPAL UTILITY DISTRICT NO. 3

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8237. WALLER COUNTY MUNICIPAL UTILITY DISTRICT NO. 3

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8237.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Waller County Municipal Utility

District No. 3.

Added by Acts 2007, 80th Leg., R.S., Ch.

579, Sec. 1, eff. June 16, 2007.

Sec. 8237.002. NATURE OF DISTRICT. (a) The district is a

municipal utility district created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

(b) The district, to the extent authorized by Section 8237.103

and Section 52, Article III, Texas Constitution, has road powers.

Added by Acts 2007, 80th Leg., R.S., Ch.

579, Sec. 1, eff. June 16, 2007.

Sec. 8237.003. CONFIRMATION ELECTION REQUIRED. The board shall

hold an election to confirm the creation of the district as

provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

579, Sec. 1, eff. June 16, 2007.

Sec. 8237.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

579, Sec. 1, eff. June 16, 2007.

Sec. 8237.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

579, Sec. 1, eff. June 16, 2007.

Sec. 8237.006. EFFECT OF CHAPTER ON BROOKSHIRE-KATY DRAINAGE

DISTRICT OF WALLER COUNTY. This chapter does not affect the

powers of the Brookshire-Katy Drainage District of Waller County.

Added by Acts 2007, 80th Leg., R.S., Ch.

579, Sec. 1, eff. June 16, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8237.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

579, Sec. 1, eff. June 16, 2007.

For expiration of this section, see Subsection (c).

Sec. 8237.052. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) Larry Mueller;

(2) Michael Bien;

(3) Mark Ross;

(4) Henry Anawaty; and

(5) Phyllis Oustifine.

(b) Unless the initial board agrees otherwise, the initial

directors shall draw lots to determine which two shall serve

until the first regularly scheduled election of directors and

which three shall serve until the second regularly scheduled

election of directors.

(c) This section expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

579, Sec. 1, eff. June 16, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8237.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

579, Sec. 1, eff. June 16, 2007.

Sec. 8237.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

579, Sec. 1, eff. June 16, 2007.

Sec. 8237.103. ROAD PROJECTS. (a) Under Section 52, Article

III, Texas Constitution, the district may finance, construct, or

acquire a road project as provided by this section.

(b) The district shall employ or contract with a licensed

engineer to certify whether a proposed road project meets the

criteria for a thoroughfare, arterial, or collector road of:

(1) a county in whose jurisdiction the proposed road project is

located; or

(2) a municipality in whose corporate limits or extraterritorial

jurisdiction the proposed road project is located.

(c) The district may finance, construct, or acquire a road that

has been certified by the licensed engineer as a thoroughfare,

arterial, or collector road, or any improvements in aid of the

certified road.

(d) A road project must meet all applicable standards,

regulations, ordinances, or orders of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the road project is located; and

(2) if the road project is not located in the corporate limits

of a municipality, each county in which the road project is

located.

(e) The district may, with the consent of the municipality or

county, convey a completed road project to:

(1) a municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located; or

(2) a county in which the road project is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

579, Sec. 1, eff. June 16, 2007.

Sec. 8237.104. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution, adopted by the

governing body of a municipality under Section 54.016, Water

Code, that consents to the creation of the district or to the

inclusion of land in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

579, Sec. 1, eff. June 16, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8237.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from a source

other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of district voters voting at

an election held for that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

579, Sec. 1, eff. June 16, 2007.

Sec. 8237.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8237.151, the

district may impose an operation and maintenance tax on taxable

property in the district as provided by Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

579, Sec. 1, eff. June 16, 2007.

SUBCHAPTER E. BONDS

Sec. 8237.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, grants, or

other district money, or any combination of those sources, to pay

for any authorized district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

579, Sec. 1, eff. June 16, 2007.

Sec. 8237.202. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of a bond, note, or other

obligation issued or incurred to finance a road project may not

exceed one-fourth of the assessed value of real property in the

district according to the most recent certified tax appraisal

roll for Waller County.

Added by Acts 2007, 80th Leg., R.S., Ch.

579, Sec. 1, eff. June 16, 2007.

Sec. 8237.203. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

579, Sec. 1, eff. June 16, 2007.



CHAPTER 8238. GUNTER MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8238. GUNTER MUNICIPAL UTILITY DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8238.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Gunter Municipal Utility District No.

1.

Added by Acts 2007, 80th Leg., R.S., Ch.

966, Sec. 1, eff. June 15, 2007.

Sec. 8238.002. NATURE OF DISTRICT. The district is a municipal

utility district in Grayson County created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

966, Sec. 1, eff. June 15, 2007.

Sec. 8238.003. CONFIRMATION ELECTION REQUIRED. The board shall

hold an election to confirm the creation of the district as

provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

966, Sec. 1, eff. June 15, 2007.

Sec. 8238.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All

land and other property included in the district will benefit

from the improvements and services to be provided by the

district.

(b) The district is created to accomplish:

(1) the purposes of a municipal utility district as provided by

general law; and

(2) to the extent authorized by Section 52, Article III, Texas

Constitution, the construction, acquisition, improvement,

maintenance, or operation of macadamized, graveled, or paved

roads or improvements in aid of those roads.

Added by Acts 2007, 80th Leg., R.S., Ch.

966, Sec. 1, eff. June 15, 2007.

Sec. 8238.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

966, Sec. 1, eff. June 15, 2007.

Sec. 8238.006. ANNEXATION BY CITY OF GUNTER. Notwithstanding

any other law, if all of the territory of the district is annexed

by the City of Gunter into the corporate limits of that

municipality before the date of the election under Section

8238.003, the district may not be dissolved and shall continue

until the district is dissolved under Section 43.074, Local

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

966, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8238.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Except as provided by Section 8238.053, directors serve

staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

966, Sec. 1, eff. June 15, 2007.

Sec. 8238.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch.

966, Sec. 1, eff. June 15, 2007.

Sec. 8238.053. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) Erik Nelson;

(2) David Kelly;

(3) Jeff Sallas;

(4) Howell Kemp; and

(5) Jill Tate.

(b) Unless the initial board otherwise agrees, the initial

directors shall draw lots to determine which two directors shall

serve until the first regularly scheduled election of directors

and which three directors shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

966, Sec. 1, eff. June 15, 2007.

Sec. 8238.054. CONSENT OF MUNICIPALITY REQUIRED. The initial

directors may not hold an election under Section 8238.003 until:

(1) all of the territory of the district is included in the

corporate limits of the City of Gunter; and

(2) the City of Gunter has adopted a resolution consenting to

the creation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

966, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8238.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

(a) The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 54, Water

Code, applicable to municipal utility districts created under

Section 59, Article XVI, Texas Constitution.

(b) The district has the powers and duties necessary to

accomplish the purposes for which the district is created.

(c) Notwithstanding Subsection (a), the district may not act as

a retail provider of water or wastewater service.

(d) The district shall make the district's water and wastewater

facilities available to an entity holding the applicable

certificate of public convenience and necessity.

Added by Acts 2007, 80th Leg., R.S., Ch.

966, Sec. 1, eff. June 15, 2007.

Sec. 8238.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or improvements in aid of those roads.

(b) A road project must meet all applicable standards,

regulations, and ordinances of the municipality or county in

whose jurisdiction the district is located.

(c) If a portion of the territory of the district is excluded

from the corporate limits of the City of Gunter, the district

shall:

(1) improve, maintain, repair, and operate the roads located in

that portion of territory in accordance with the ordinances and

rules of the political subdivision possessing jurisdiction over

the roads in that portion of territory; and

(2) pay the entire cost of performing the district's duties

under Subdivision (1).

Added by Acts 2007, 80th Leg., R.S., Ch.

966, Sec. 1, eff. June 15, 2007.

Sec. 8238.103. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. Subject to the limitations of Section 54.016, Water

Code, the district shall comply with all applicable requirements

of any ordinance or resolution adopted by the governing body of

the municipality that consents to the creation of the district or

to the inclusion of lands within the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

966, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8238.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from any

source other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an operation and maintenance tax or issue

bonds payable from ad valorem taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

966, Sec. 1, eff. June 15, 2007.

Sec. 8238.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8238.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

966, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8238.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations payable

wholly or partly from ad valorem taxes, impact fees, revenue,

grants, or other district money, or any combination of those

sources, to pay for any authorized district purpose.

(b) The district may not issue bonds to finance projects

authorized by Section 8238.102 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8238.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

966, Sec. 1, eff. June 15, 2007.

Sec. 8238.202. TAXES FOR BONDS. At the time bonds payable

wholly or partly from ad valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds as the interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds when due or the redemption price at any earlier

required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

966, Sec. 1, eff. June 15, 2007.



CHAPTER 8239. GUNTER MUNICIPAL UTILITY DISTRICT NO. 2

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8239. GUNTER MUNICIPAL UTILITY DISTRICT NO. 2

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8239.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Gunter Municipal Utility District No.

2.

Added by Acts 2007, 80th Leg., R.S., Ch.

1138, Sec. 1, eff. June 15, 2007.

Sec. 8239.002. NATURE OF DISTRICT. The district is a municipal

utility district in Grayson County created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1138, Sec. 1, eff. June 15, 2007.

Sec. 8239.003. CONFIRMATION ELECTION REQUIRED. The board shall

hold an election to confirm the creation of the district as

provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1138, Sec. 1, eff. June 15, 2007.

Sec. 8239.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All

land and other property included in the district will benefit

from the improvements and services to be provided by the

district.

(b) The district is created to accomplish:

(1) the purposes of a municipal utility district as provided by

general law; and

(2) to the extent authorized by Section 52, Article III, Texas

Constitution, the construction, acquisition, improvement,

maintenance, or operation of macadamized, graveled, or paved

roads or improvements in aid of those roads.

Added by Acts 2007, 80th Leg., R.S., Ch.

1138, Sec. 1, eff. June 15, 2007.

Sec. 8239.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

1138, Sec. 1, eff. June 15, 2007.

Sec. 8239.006. ANNEXATION BY CITY OF GUNTER. Notwithstanding

any other law, if all of the territory of the district is annexed

by the City of Gunter into the corporate limits of that

municipality before the date of the election under Section

8239.003, the district may not be dissolved and shall continue

until the district is dissolved under Section 43.074, Local

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1138, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8239.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Except as provided by Section 8239.053, directors serve

staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1138, Sec. 1, eff. June 15, 2007.

Sec. 8239.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch.

1138, Sec. 1, eff. June 15, 2007.

Sec. 8239.053. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) Jennifer Milstead;

(2) Collette Sallas;

(3) Eddie Collins;

(4) Herschel Pierce; and

(5) Todd Cook.

(b) Unless the initial board otherwise agrees, the initial

directors shall draw lots to determine which two directors shall

serve until the first regularly scheduled election of directors

and which three directors shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

1138, Sec. 1, eff. June 15, 2007.

Sec. 8239.054. CONSENT OF MUNICIPALITY REQUIRED. The initial

directors may not hold an election under Section 8239.003 until:

(1) all of the territory of the district is included in the

corporate limits of the City of Gunter; and

(2) the City of Gunter has adopted a resolution consenting to

the creation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1138, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8239.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

(a) The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 54, Water

Code, applicable to municipal utility districts created under

Section 59, Article XVI, Texas Constitution.

(b) The district has the powers and duties necessary to

accomplish the purposes for which the district is created.

(c) Notwithstanding Subsection (a), the district may not act as

a retail provider of water or wastewater service.

(d) The district shall make the district's water and wastewater

facilities available to an entity holding the applicable

certificate of public convenience and necessity.

Added by Acts 2007, 80th Leg., R.S., Ch.

1138, Sec. 1, eff. June 15, 2007.

Sec. 8239.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or improvements in aid of those roads.

(b) A road project must meet all applicable construction

standards, regulations, and ordinances of the municipality or

county in whose jurisdiction the district is located.

(c) If a portion of the territory of the district is excluded

from the corporate limits of the City of Gunter, the district

shall:

(1) improve, maintain, repair, and operate the roads located in

that portion of territory in accordance with the ordinances and

rules of the political subdivision possessing jurisdiction over

the roads in that portion of territory; and

(2) pay the entire cost of performing the district's duties

under Subdivision (1).

Added by Acts 2007, 80th Leg., R.S., Ch.

1138, Sec. 1, eff. June 15, 2007.

Sec. 8239.103. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. Subject to the limitations of Section 54.016, Water

Code, the district shall comply with all applicable requirements

of any ordinance or resolution adopted by the governing body of

the municipality that consents to the creation of the district or

to the inclusion of lands within the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1138, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8239.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from any

source other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an operation and maintenance tax or issue

bonds payable from ad valorem taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1138, Sec. 1, eff. June 15, 2007.

Sec. 8239.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8239.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

1138, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8239.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations payable

wholly or partly from ad valorem taxes, impact fees, revenue,

grants, or other district money, or any combination of those

sources, to pay for any authorized district purpose.

(b) The district may not issue bonds to finance projects

authorized by Section 8239.102 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8239.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1138, Sec. 1, eff. June 15, 2007.

Sec. 8239.202. TAXES FOR BONDS. At the time bonds payable

wholly or partly from ad valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds as the interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds when due or the redemption price at any earlier

required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1138, Sec. 1, eff. June 15, 2007.



CHAPTER 8240. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 510

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8240. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT

NO. 510

Text of chapter effective on the date on which all of the

territory described by Section 2, Ch. 1124, Acts 80th Leg., R.S.,

is annexed into the City of Baytown.

For contingent expiration of this chapter, see Section 8240.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8240.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Harris County Municipal Utility

District No. 510.

Added by Acts 2007, 80th Leg., R.S., Ch.

1124, Sec. 1.

Sec. 8240.002. NATURE OF DISTRICT. The district is a municipal

utility district in Harris County created under and essential to

accomplish the purposes of Section 52, Article III, and Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1124, Sec. 1.

Sec. 8240.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8240.023 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Harris County any assets that remain after the

payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1124, Sec. 1.

Sec. 8240.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

1124, Sec. 1.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8240.025.

Sec. 8240.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2007, a person who owns land in the district may submit a

petition to the Texas Commission on Environmental Quality

requesting that the commission appoint as temporary directors the

five persons named in the petition.

(b) The commission shall appoint as temporary directors the five

persons named in the first petition received by the commission

under Subsection (a).

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8240.023; or

(2) the date this chapter expires under Section 8240.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

1124, Sec. 1.

Sec. 8240.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. At the meeting, the temporary

directors shall elect officers from among the temporary directors

and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

1124, Sec. 1.

Sec. 8240.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1124, Sec. 1.

Sec. 8240.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8240.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors and which three shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

1124, Sec. 1.

Sec. 8240.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1124, Sec. 1.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8240.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1124, Sec. 1.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8240.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1124, Sec. 1.

Sec. 8240.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulations

of each municipality in whose corporate limits the district is

located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1124, Sec. 1.

Sec. 8240.103. DIVISION OF DISTRICT. (a) The district may be

divided into two new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) The division procedure is prescribed by Sections 53.030

through 53.041, Water Code.

(c) Any new district created by the division of the district has

all the powers and duties of the district.

(d) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1124, Sec. 1.

Sec. 8240.104. COMPLIANCE WITH MUNICIPAL CONSENT RESOLUTIONS.

The district shall comply with all applicable requirements of any

ordinance or resolution adopted by the city council of the City

of Baytown.

Added by Acts 2007, 80th Leg., R.S., Ch.

1124, Sec. 1.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8240.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds or other

obligations issued under Section 8240.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

1124, Sec. 1.

SUBCHAPTER E. BONDS

Sec. 8240.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of a project under

Section 8240.101 or 8240.102.

(b) The district may not issue bonds or other obligations to

finance projects authorized by Section 8240.102 unless the

issuance is approved by a vote of a two-thirds majority of the

district voters voting at an election held for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8240.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1124, Sec. 1.



CHAPTER 8241. SOUTHEAST MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8241. SOUTHEAST MONTGOMERY COUNTY MUNICIPAL UTILITY

DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8241.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Southeast Montgomery County Municipal

Utility District No. 1.

Added by Acts 2007, 80th Leg., R.S., Ch.

948, Sec. 1, eff. June 15, 2007.

Sec. 8241.002. NATURE OF DISTRICT. (a) The district is a

municipal utility district created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

(b) The district, to the extent authorized by Section 8241.103

and Section 52, Article III, Texas Constitution, has road powers.

Added by Acts 2007, 80th Leg., R.S., Ch.

948, Sec. 1, eff. June 15, 2007.

Sec. 8241.003. CONFIRMATION ELECTION REQUIRED. The board shall

hold an election to confirm the creation of the district as

provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

948, Sec. 1, eff. June 15, 2007.

Sec. 8241.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

948, Sec. 1, eff. June 15, 2007.

Sec. 8241.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

948, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8241.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

948, Sec. 1, eff. June 15, 2007.

For expiration of this section, see Subsection (c).

Sec. 8241.052. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) Brad J. Dubros;

(2) Bill E. Slezer;

(3) Ronnie Christian;

(4) Norman Stalarow; and

(5) Marlon Doerre.

(b) Unless the initial board agrees otherwise, the initial

directors shall draw lots to determine which two shall serve

until the first regularly scheduled election of directors and

which three shall serve until the second regularly scheduled

election of directors.

(c) This section expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

948, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8241.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

948, Sec. 1, eff. June 15, 2007.

Sec. 8241.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

948, Sec. 1, eff. June 15, 2007.

Sec. 8241.103. ROAD PROJECTS. (a) Under Section 52, Article

III, Texas Constitution, the district may finance, construct, or

acquire a road project as provided by this section.

(b) The district shall employ or contract with a licensed

engineer to certify whether a proposed road project meets the

criteria for a thoroughfare, arterial, or collector road of:

(1) a county in whose jurisdiction the proposed road project is

located; or

(2) a municipality in whose corporate limits or extraterritorial

jurisdiction the proposed road project is located.

(c) The district may finance, construct, or acquire a road that

has been certified by the licensed engineer as a thoroughfare,

arterial, or collector road, or any improvements in aid of the

certified road.

(d) A road project must meet all applicable standards,

regulations, ordinances, or orders of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the road project is located; and

(2) each county in which the road project is located if the road

project is not located in the corporate limits of a municipality.

(e) The district may, with the consent of the municipality or

county, convey a completed road project to:

(1) a municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located; or

(2) a county in which the road project is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

948, Sec. 1, eff. June 15, 2007.

Sec. 8241.104. COMPLIANCE WITH MUNICIPAL CONSENT RESOLUTION.

The district shall comply with all applicable requirements of any

resolution, adopted by the governing body of a municipality under

Section 54.016, Water Code, that consents to the creation of the

district or to the inclusion of land in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

948, Sec. 1, eff. June 15, 2007.

Sec. 8241.105. RECREATIONAL FACILITIES; LIMIT ON EMINENT DOMAIN

POWER. (a) In this section, "recreational facilities" and

"develop and maintain" have the meanings assigned by Section

49.462, Water Code.

(b) The district may develop and maintain recreational

facilities.

(c) The district may not, for the development or maintenance of

a recreational facility, acquire by condemnation land, an

easement, or other property inside or outside the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

948, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8241.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from a source

other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of district voters voting at

an election held for that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

948, Sec. 1, eff. June 15, 2007.

Sec. 8241.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8241.151, the

district may impose an operation and maintenance tax on taxable

property in the district as provided by Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

948, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.084, eff. September 1, 2009.

SUBCHAPTER E. BONDS

Sec. 8241.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, grants, or

other district money, or any combination of those sources, to pay

for any authorized district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

948, Sec. 1, eff. June 15, 2007.

Sec. 8241.202. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of a bond, note, or other

obligation issued or incurred to finance a road project may not

exceed one-fourth of the assessed value of real property in the

district according to the most recent certified tax appraisal

roll for Montgomery County.

Added by Acts 2007, 80th Leg., R.S., Ch.

948, Sec. 1, eff. June 15, 2007.

Sec. 8241.203. BONDS FOR RECREATIONAL FACILITIES. If authorized

at an election under Section 8241.151, the district may issue

bonds payable from ad valorem taxes to pay for the development

and maintenance of recreational facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

948, Sec. 1, eff. June 15, 2007.

Sec. 8241.204. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

948, Sec. 1, eff. June 15, 2007.



CHAPTER 8242. BOOTH RANCH MUNICIPAL UTILITY DISTRICT OF FORT BEND COUNTY, TEXAS

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8242. BOOTH RANCH MUNICIPAL UTILITY

DISTRICT OF FORT BEND COUNTY, TEXAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8242.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Commission" means the Texas Commission on Environmental

Quality or its successors.

(3) "Director" means a member of the board.

(4) "District" means Booth Ranch Municipal Utility District of

Fort Bend County, Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

540, Sec. 1, eff. June 16, 2007.

Sec. 8242.002. NATURE OF DISTRICT. Booth Ranch Municipal

Utility District of Fort Bend County, Texas, is created as a

municipal utility district created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

540, Sec. 1, eff. June 16, 2007.

Sec. 8242.003. CONFIRMATION ELECTION REQUIRED. The board shall

hold an election to confirm the creation of the district as

provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

540, Sec. 1, eff. June 16, 2007.

Sec. 8242.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All

land and other property included in the district will benefit

from the improvements and services to be provided by the

district.

(b) The district is created to accomplish the purposes of a

municipal utility district as provided by general law.

Added by Acts 2007, 80th Leg., R.S., Ch.

540, Sec. 1, eff. June 16, 2007.

Sec. 8242.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of territory described by Section 2 of the Act

creating this chapter.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not in any way affect the

district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

540, Sec. 1, eff. June 16, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8242.051. BOARD OF DIRECTORS; TERMS. (a) The district is

governed by a board of five directors.

(b) Except as provided by Section 8242.053, directors serve

staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

540, Sec. 1, eff. June 16, 2007.

Sec. 8242.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch.

540, Sec. 1, eff. June 16, 2007.

Sec. 8242.053. INITIAL DIRECTORS. (a) The initial board shall

be appointed by the commission upon petition of any landowner in

the district.

(b) Unless otherwise agreed, the directors shall decide the

initial terms of office by lot, with a simple majority of

directors serving until the second succeeding directors election

and the remaining directors serving until the next directors

election.

Added by Acts 2007, 80th Leg., R.S., Ch.

540, Sec. 1, eff. June 16, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8242.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

540, Sec. 1, eff. June 16, 2007.

Sec. 8242.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

540, Sec. 1, eff. June 16, 2007.

Sec. 8242.103. MUNICIPAL CONSENT ORDINANCES OR RESOLUTIONS. (a)

Subject to the limitations of Section 54.016, Water Code, the

district shall comply with all applicable requirements of any

ordinance or resolution adopted by the governing body of the

municipality that consents to the creation of the district or to

the inclusion of lands within the district.

(b) Notwithstanding Section 54.016(e), Water Code, the governing

body of a municipality which includes within its corporate limits

all or a portion of the district may include restrictions in or

conditions to its consent to the creation of the district in

addition to those set forth in that subsection, including the

condition that, at the time such consent is granted, no lands

within the district may be within the corporate limits or

extraterritorial jurisdiction of any other municipality.

Added by Acts 2007, 80th Leg., R.S., Ch.

540, Sec. 1, eff. June 16, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8242.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenues or contract payments from any

lawful sources other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an operation and maintenance tax or issue

bonds payable from ad valorem taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

540, Sec. 1, eff. June 16, 2007.

Sec. 8242.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held in accordance with Section

8242.151, the district may impose an operation and maintenance

tax on taxable property in the district in accordance with the

provisions of Section 49.107, Water Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

540, Sec. 1, eff. June 16, 2007.

SUBCHAPTER E. BONDS OR OTHER OBLIGATIONS

Sec. 8242.201. OBLIGATIONS. The district may issue bonds,

notes, or other obligations payable in whole or in part from ad

valorem taxes, impact fees, revenues, grants, or other district

money, or any combination of those sources, to pay for any

authorized district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

540, Sec. 1, eff. June 16, 2007.

Sec. 8242.202. TAXES FOR BONDS. At the time bonds payable in

whole or in part from ad valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds as the interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds when due or the redemption price at any earlier

required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

540, Sec. 1, eff. June 16, 2007.



CHAPTER 8243. LANNIUS MUNICIPAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8243. LANNIUS MUNICIPAL UTILITY DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8243.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Lannius Municipal Utility District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8243.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Fannin County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8243.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8243.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2, Chapter 620,

Acts of the 63rd Legislature, Regular Session, 1973, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8243.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS

Text of section effective on April 01, 2011

Sec. 8243.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions conferred and

imposed by general law applicable to a municipal utility district

created under Section 59, Article XVI, Texas Constitution,

including Chapters 49 and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8243.102. WATER AND SEWER SYSTEMS. The district may:

(1) acquire an existing water system that serves all or part of

the district territory; or

(2) enter into a contract with the owner of a system described

by Subdivision (1) under which the owner agrees:

(A) to operate and maintain all or part of the district's

facilities;

(B) to provide billing for utility service supplied by district

facilities;

(C) not to provide water service to a customer who is subject to

the sanitary sewer service supplied by district facilities but

who has not paid for that sewer service; and

(D) to any other agreement required to assure adequate

maintenance of district facilities and provide money to pay

district obligations.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8244. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 104

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8244. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO.

104

For contingent expiration of this chapter, see Section 8244.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8244.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Montgomery County Municipal Utility

District No. 104.

Added by Acts 2007, 80th Leg., R.S., Ch.

960, Sec. 1, eff. June 15, 2007.

Sec. 8244.002. NATURE OF DISTRICT. The district is a municipal

utility district in Montgomery County created under and essential

to accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

960, Sec. 1, eff. June 15, 2007.

Sec. 8244.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8244.023 before September 1, 2015:

(1) the district is dissolved September 1, 2015, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Montgomery County any assets that remain after

the payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2016.

Added by Acts 2007, 80th Leg., R.S., Ch.

960, Sec. 1, eff. June 15, 2007.

Sec. 8244.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All

land and other property included in the district will benefit

from the improvements and services to be provided by the

district.

(b) The district is created to accomplish:

(1) the purposes of a municipal utility district as provided by

general law; and

(2) to the extent authorized by Section 52, Article III, Texas

Constitution, the construction, acquisition, improvement,

maintenance, or operation of arterial or main feeder roads or

improvements in aid of those roads.

Added by Acts 2007, 80th Leg., R.S., Ch.

960, Sec. 1, eff. June 15, 2007.

Sec. 8244.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

960, Sec. 1, eff. June 15, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8244.025.

Sec. 8244.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Patrick S. Graham;

(2) Kyle Rhoden;

(3) James H. Ragan;

(4) Karen Strong; and

(5) Antonio J. Padua.

(b) Temporary directors serve until the earlier of:

(1) the date initial directors are elected under Section

8244.023; or

(2) the date this subchapter expires under Section 8244.025.

Added by Acts 2007, 80th Leg., R.S., Ch.

960, Sec. 1, eff. June 15, 2007.

Sec. 8244.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. At the meeting, the temporary

directors shall elect officers from among the temporary directors

and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

960, Sec. 1, eff. June 15, 2007.

Sec. 8244.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

Not later than the second anniversary of the organizational

meeting held under Section 8244.022, the temporary directors

shall hold an election to confirm the creation of the district

and to elect five initial directors as provided by Section

49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

960, Sec. 1, eff. June 15, 2007.

Sec. 8244.024. INITIAL ELECTED DIRECTORS; TERMS. Unless the

initial board otherwise agrees, the directors elected under

Section 8244.023 shall draw lots to determine which two shall

serve until the first regularly scheduled election of directors

under Section 8244.052 and which three shall serve until the

second regularly scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

960, Sec. 1, eff. June 15, 2007.

Sec. 8244.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2015.

Added by Acts 2007, 80th Leg., R.S., Ch.

960, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8244.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Except for temporary or initial directors, directors serve

staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

960, Sec. 1, eff. June 15, 2007.

Sec. 8244.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch.

960, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8244.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

(a) The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 54, Water

Code, applicable to municipal utility districts created under

Section 59, Article XVI, Texas Constitution.

(b) The district has the powers and duties necessary to

accomplish the purposes for which the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

960, Sec. 1, eff. June 15, 2007.

Sec. 8244.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

acquire, construct, or finance a road that meets the criteria or

requirements for a thoroughfare, arterial, or collector road of

the county in which the road is located or the municipality in

whose corporate limits or extraterritorial jurisdiction the road

is located or improvements in aid of that road.

(b) A road project must meet all applicable standards,

regulations, and ordinances of the municipality or county in

whose jurisdiction the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

960, Sec. 1, eff. June 15, 2007.

Sec. 8244.103. RECREATIONAL FACILITIES; LIMIT ON EMINENT DOMAIN

POWER. (a) In this section, "recreational facilities" and

"develop and maintain" have the meanings assigned by Section

49.462, Water Code.

(b) The district may develop and maintain recreational

facilities.

(c) The district may not, for the development or maintenance of

a recreational facility, acquire by condemnation land, an

easement, or other property inside or outside the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

960, Sec. 1, eff. June 15, 2007.

Sec. 8244.104. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. Subject to the limitations of Section 54.016, Water

Code, the district shall comply with all applicable requirements

of any ordinance or resolution adopted by the governing body of

the municipality that consents to the creation of the district or

to the inclusion of lands within the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

960, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8244.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from any

source other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an operation and maintenance tax or issue

bonds payable from ad valorem taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

960, Sec. 1, eff. June 15, 2007.

Sec. 8244.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8244.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

960, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8244.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, grants, or

other district money, or any combination of those sources, to pay

for any authorized district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

960, Sec. 1, eff. June 15, 2007.

Sec. 8244.202. BONDS FOR ROAD PROJECTS. (a) The district may

not issue bonds to finance projects authorized by Section

8244.102 unless the issuance is approved by a vote of a

two-thirds majority of the voters of the district voting at an

election called for that purpose.

(b) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8244.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

960, Sec. 1, eff. June 15, 2007.

Sec. 8244.203. BONDS FOR RECREATIONAL FACILITIES. If authorized

at an election under Section 8244.151, the district may issue

bonds payable from ad valorem taxes to pay for the development

and maintenance of recreational facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

960, Sec. 1, eff. June 15, 2007.

Sec. 8244.204. TAXES FOR BONDS. At the time bonds payable

wholly or partly from ad valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds as the interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds when due or the redemption price at any earlier

required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

960, Sec. 1, eff. June 15, 2007.



CHAPTER 8245. HARDIN STORE ROAD MUNICIPAL UTILITY DISTRICT NO. 1 OF MONTGOMERY COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8245. HARDIN STORE ROAD MUNICIPAL UTILITY DISTRICT

NO. 1 OF MONTGOMERY COUNTY

For contingent expiration of this chapter, see Section 8245.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8245.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Hardin Store Road Municipal Utility

District No. 1 of Montgomery County.

Added by Acts 2007, 80th Leg., R.S., Ch.

578, Sec. 1, eff. September 1, 2007.

Sec. 8245.002. NATURE OF DISTRICT. The district is a municipal

utility district in Montgomery County created under and essential

to accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

578, Sec. 1, eff. September 1, 2007.

Sec. 8245.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8245.024 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Montgomery County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

578, Sec. 1, eff. September 1, 2007.

Sec. 8245.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

578, Sec. 1, eff. September 1, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8245.026.

Sec. 8245.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2007, a person who owns land in the district may submit a

petition to the Texas Commission on Environmental Quality

requesting that the commission appoint as temporary directors the

five persons named in the petition.

(b) The commission shall appoint as temporary directors the five

persons named in the first petition received by the commission

under Subsection (a).

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8245.024; or

(2) the date this chapter expires under Section 8245.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

578, Sec. 1, eff. September 1, 2007.

Sec. 8245.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. At the meeting, the temporary

directors shall elect officers from among the temporary directors

and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

578, Sec. 1, eff. September 1, 2007.

Sec. 8245.023. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8245.024 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has adopted a resolution

consenting to the creation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

578, Sec. 1, eff. September 1, 2007.

Sec. 8245.024. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

578, Sec. 1, eff. September 1, 2007.

Sec. 8245.025. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8245.024 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 8245.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

578, Sec. 1, eff. September 1, 2007.

Sec. 8245.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

578, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8245.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

578, Sec. 1, eff. September 1, 2007.

Sec. 8245.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch.

578, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8245.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

578, Sec. 1, eff. September 1, 2007.

Sec. 8245.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet or exceed all applicable

construction standards, zoning and subdivision requirements, and

regulatory ordinances of each municipality in whose corporate

limits or extraterritorial jurisdiction the district is located.

If the district is located outside the extraterritorial

jurisdiction of a municipality, a road project must meet all

applicable construction standards, zoning and subdivision

requirements, and regulatory ordinances of each county in which

the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by ordinance or

resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

578, Sec. 1, eff. September 1, 2007.

Sec. 8245.103. COMPLIANCE WITH MUNICIPAL CONSENT RESOLUTION.

The district shall comply with all applicable requirements of any

resolution adopted by the governing body of a municipality under

Section 54.016, Water Code, that consents to the creation of the

district or to the inclusion of land in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

578, Sec. 1, eff. September 1, 2007.

Sec. 8245.104. RECREATIONAL FACILITIES; LIMIT ON EMINENT DOMAIN

POWER. (a) In this section, "recreational facilities" and

"develop and maintain" have the meanings assigned by Section

49.462, Water Code.

(b) The district may develop and maintain recreational

facilities in the manner provided by Subchapter N, Chapter 49,

Water Code.

(c) The district may not, for the development or maintenance of

a recreational facility, acquire by condemnation land, an

easement, or other property inside or outside the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

578, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8245.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8245.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

578, Sec. 1, eff. September 1, 2007.

SUBCHAPTER E. BONDS

Sec. 8245.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of projects under

Sections 8245.101 and 8245.102.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may issue bonds payable from ad valorem taxes.

(c) The district may not issue bonds to finance projects

authorized by Section 8245.102 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(d) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8245.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

578, Sec. 1, eff. September 1, 2007.

Sec. 8245.202. BONDS FOR RECREATIONAL FACILITIES. If authorized

at an election under Section 8245.201(b), the district may issue

bonds payable from ad valorem taxes to pay for the development

and maintenance of recreational facilities under Section

8245.104.

Added by Acts 2007, 80th Leg., R.S., Ch.

578, Sec. 1, eff. September 1, 2007.



CHAPTER 8246. LAVACA COUNTY FLOOD CONTROL DISTRICT NO. 3

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8246. LAVACA COUNTY FLOOD CONTROL DISTRICT NO. 3

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8246.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Lavaca County Flood Control District

No. 3.

(4) "President" means the president of the board.

(5) "Secretary" means the secretary of the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8246.002. NATURE OF DISTRICT. (a) The district is a

municipal utility district and a conservation and reclamation

district as provided by this chapter.

(b) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8246.003. DISTRICT TERRITORY. The district is composed of

the territory described by Section 1, Chapter 95, Acts of the

56th Legislature, Regular Session, 1959, as that territory may

have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8246.051. COMPOSITION OF BOARD. The board is composed of

five elected directors who serve staggered terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8246.052. DIRECTOR'S BOND; TREASURER'S BOND. (a) Each

director shall give bond in the amount of $1,000 for the faithful

performance of the director's duties.

(b) The treasurer of the district shall give bond in the amount

of $2,500 for the faithful performance of the treasurer's duties.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8246.053. OFFICIAL ACTIONS; QUORUM. (a) The board shall

perform official actions by resolution.

(b) Two-thirds of the board constitutes a quorum for the

transaction of any business of the district.

(c) A majority vote of those present is sufficient in any

official action, including final passage and enactment of a

resolution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8246.054. BOARD MEETINGS. (a) The board shall hold regular

meetings at least once every three months. The dates of regular

meetings must be established in the district's bylaws or by

resolution.

(b) The president or any three directors may call a special

meeting as necessary to administer district business. At least

five days before the date of a special meeting, the secretary

must mail notice of the meeting to the address each director

filed with the secretary. A director may waive in writing

notices of special meetings.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8246.055. BOARD COMPENSATION FOR ATTENDING MEETINGS.

Unless the board by resolution increases the fee to an amount

authorized by Section 49.060, Water Code:

(1) each director is entitled to receive a fee of $20 for

attending each board meeting; and

(2) a director may not be paid more than $40 for meetings held

in one calendar month.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8246.056. OFFICERS. (a) The president shall perform those

functions that are customarily incident to the office of

president.

(b) The vice president shall act as president in case of the

inability, absence, or failure of the president to act.

(c) The secretary may be a director or an individual who is not

a director.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. GENERAL POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8246.101. MUNICIPAL UTILITY DISTRICT POWERS; GENERAL

POWERS. (a) The district has and may exercise the powers,

functions, duties, and privileges provided by general law

applicable to a municipal utility district, including those

conferred by Chapters 49 and 54, Water Code.

(b) The district may exercise the rights, privileges, and

functions provided by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8246.102. EMINENT DOMAIN. The district may exercise the

power of eminent domain inside district boundaries to acquire

property of any kind, or an interest in property, necessary or

convenient for the district to exercise a right, power,

privilege, or function conferred on the district by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8246.103. CONTRACTS AND WARRANTS. The district may enter

into contracts and issue warrants payable from current funds

under the applicable provisions of Chapter 252, Local Government

Code, that relate to a municipality with a population of less

than 5,000, to the extent those provisions are not in conflict

with this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER D. FLOOD CONTROL

Text of section effective on April 01, 2011

Sec. 8246.151. FLOOD CONTROL POWERS AND DUTIES. The district

may:

(1) exercise a power, right, privilege, or function conferred by

general law on a flood control district created under Section 59,

Article XVI, Texas Constitution, as applicable to Lavaca County

and essential to the flood control project;

(2) devise plans and construct works to lessen and control

floods;

(3) reclaim land in the district;

(4) prevent the deposit of silt in navigable streams;

(5) remove natural or artificial obstructions from streams and

other watercourses;

(6) regulate the flow of surface and floodwaters;

(7) provide drainage essential to the flood control project;

(8) acquire, by gift, devise, purchase, or condemnation, land, a

right or interest in land, or any other character of property

needed to carry on the work of flood control;

(9) sell, trade, or otherwise dispose of land or other property,

or a right in the property, no longer needed for the flood

control project or flood control purposes;

(10) use the bed and banks of a bayou, river, or stream in the

district, subject to the concurrence of the Texas Commission on

Environmental Quality;

(11) authorize its officers, employees, or agents to enter any

land in the district to make or examine a survey in connection

with a flood control plan or project or for any other authorized

purpose;

(12) overflow or inundate any public land or public property,

and require the relocation of a road or highway, in the manner

and to the extent permitted to a district organized under general

law under Section 59, Article XVI, Texas Constitution, subject to

the concurrence of the state agency with jurisdiction over the

land or property or the Texas Transportation Commission, as

applicable;

(13) appoint a flood control manager and any agents or employees

of the county as necessary for flood control purposes, including

an engineer and counsel, prescribe their duties, and set the

amounts of their bonds and compensation;

(14) cooperate or contract with the United States to receive and

use money from a grant, loan, or advancement to exercise a power

or further a purpose under this chapter;

(15) contribute to the United States in connection with any

project undertaken by the United States that affects or relates

to flood control in Lavaca County;

(16) cooperate or contract with an agency or political

subdivision of this state, including a municipality in Lavaca

County, in relation to:

(A) a survey;

(B) the acquisition of land or a right-of-way; or

(C) the construction, maintenance, or financing of all or part

of a project in connection with any matter within the scope of

this chapter;

(17) contract with an agency or political subdivision of this

state, including a municipality in Lavaca County, for the

imposition of taxes on behalf of and for the benefit of the

district;

(18) sue and be sued under the laws of this state; and

(19) perform any act necessary or proper to carry out the powers

described by this section or Section 8246.152.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8246.152. EASEMENT OVER AND RELOCATION OF ROADS. The

district has a right-of-way and easement over and across a road

or highway of this state or a subdivision of this state for the

construction or maintenance of a district flood control project,

subject to the concurrence of the Texas Transportation Commission

if the project requires the relocation or bridging of a state

highway.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8246.153. MAINTENANCE OF FEDERAL FLOOD CONTROL PROJECTS.

The district is entitled to maintain a flood control project

constructed in Lavaca County by the United States if the project:

(1) extends wholly or partly into the district or is within five

miles of the boundaries of the district; and

(2) is considered by the board to protect property in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8246.201. PETITION AND ELECTION AUTHORIZING AD VALOREM TAX;

TAX LIMIT. (a) The board may impose on all taxable property in

the district an annual tax at a rate not to exceed 15 cents on

the $100 valuation.

(b) Before an election is held on the ad valorem tax

proposition, a petition for the tax must be presented to the

board. The petition must be signed by 10 percent of the

registered voters who own taxable property in the district.

(c) The petition, election order, and notice of the election

must state:

(1) the specific tax rate to be voted on or that the rate may

not exceed the limit under Subsection (a); and

(2) one or more of the purposes authorized by this chapter for

which the tax money may be spent.

(d) The total amount of all taxes imposed by the district for

all purposes may not exceed 15 cents on the $100 valuation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8246.202. NOTICE FOR AND MANNER OF HOLDING AD VALOREM TAX

ELECTION. (a) Notice of an election under Section 8246.201 must

be published once each week for two weeks in a newspaper that is

published in Lavaca County and has general circulation in the

district.

(b) The date of the first publication of notice must be not less

than 20 days and not more than 30 days before the date of the

election.

(c) The presiding judge for each voting place shall appoint the

necessary judges and clerks to assist the presiding judge in

holding the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8246.203. TAX LAWS APPLICABLE. The laws of this state

relating to the imposition of ad valorem taxes and collection of

delinquent taxes by a water control and improvement district

apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER F. BONDS

Text of section effective on April 01, 2011

Sec. 8246.251. PETITION FOR BOND ELECTION. (a) A petition

requesting an election on the proposition of the issuance of

bonds for any purpose authorized in this chapter may be presented

to the board.

(b) The petition must be signed by at least 50 registered,

property tax paying voters residing in the district.

(c) The petition must state:

(1) the amount of bonds to be voted on;

(2) the general nature of the work to be done;

(3) the necessity for and feasibility of the work;

(4) the estimated cost; and

(5) the operating costs.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8246.252. DATE AND NOTICE OF PETITION HEARING. (a) The

board shall set a date for a public hearing on the petition that

is not more than 30 days after the date the petition is filed

with the board.

(b) Notice of the hearing must be published once a week for two

consecutive weeks in a newspaper of general circulation in the

district. The first publication of notice must be not less than

20 days before the date of the hearing.

(c) The secretary shall post or cause to be posted for at least

15 days before the date of the hearing a copy of the notice at

the courthouse door of Lavaca County and at three other public

places in the district that will give reasonable notice

throughout the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8246.253. HEARING AND DETERMINATION ON PETITION. (a) The

board shall consider and determine all matters brought before the

board at the hearing.

(b) If the board determines that the proposed improvements are

feasible and practicable and a benefit to the public, the board

shall grant the petition and order the requested election. If

the board refuses the petition, the board's reasons must be

stated in the minutes of the board. The board's decision is

final.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8246.254. ELECTION FOR, ISSUANCE OF, AND SALE OF BONDS.

(a) Except as provided by this section, the election for,

issuance of, and sale of district bonds are governed by the

provisions of Chapters 1201, 1207, 1251, and 1431, Government

Code, that pertain to the election for, issuance of, and sale of

bonds by counties.

(b) As determined by the board, district bonds mature serially

not later than 30 years after the date of their issuance.

(c) District bonds may be sold only by sealed competitive bids

to the highest bidder.

(d) Notice of a proposed sale must be published in a financial

publication of general circulation in this state once a week for

two consecutive weeks. The date of the first publication must be

at least 15 days before the date of the proposed sale.

(e) District bonds must be signed by the president and attested

by the secretary.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8247. YORK VALLEY MUNICIPAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8247. YORK VALLEY MUNICIPAL UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8247.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the York Valley Municipal Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

196, Sec. 1, eff. May 23, 2007.

Sec. 8247.002. NATURE OF DISTRICT. The district is a municipal

utility district in Guadalupe County created under and essential

to accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

196, Sec. 1, eff. May 23, 2007.

Sec. 8247.003. CONFIRMATION ELECTION REQUIRED. The board shall

hold an election to confirm the creation of the district as

provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

196, Sec. 1, eff. May 23, 2007.

Sec. 8247.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All

land and other property included in the district will benefit

from the improvements and services to be provided by the

district.

(b) The district is created to accomplish:

(1) the purposes of a municipal utility district as provided by

general law; and

(2) to the extent authorized by Section 52, Article III, Texas

Constitution, the construction, acquisition, improvement,

maintenance, or operation of macadamized, graveled, or paved

roads, or improvements in aid of those roads.

Added by Acts 2007, 80th Leg., R.S., Ch.

196, Sec. 1, eff. May 23, 2007.

Sec. 8247.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

196, Sec. 1, eff. May 23, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8247.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Except as provided by Section 8247.052, directors serve

staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

196, Sec. 1, eff. May 23, 2007.

Sec. 8247.052. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) Greg Hammonds;

(2) Carole Baker;

(3) Jimmy Kull;

(4) Marcy Steward; and

(5) William Meyer.

(b) Unless the initial board otherwise agrees, the initial

directors shall draw lots to determine which two directors shall

serve until the first regularly scheduled election of directors

and which three directors shall serve until the second regularly

scheduled election of directors.

(c) This section expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

196, Sec. 1, eff. May 23, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8247.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

(a) The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 54, Water

Code, applicable to municipal utility districts created under

Section 59, Article XVI, Texas Constitution.

(b) The district has the powers and duties necessary to

accomplish the purposes for which the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

196, Sec. 1, eff. May 23, 2007.

Sec. 8247.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads, or improvements in aid of those roads.

(b) A road project must meet all applicable standards,

regulations, and ordinances of the municipality or county in

whose jurisdiction the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

196, Sec. 1, eff. May 23, 2007.

Sec. 8247.103. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) Any new district created by the division of the district has

all the powers and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

(d) The board, on its own motion or on receipt of a petition

signed by the owners of a majority of the assessed value of real

property in the district according to the most recent certified

appraisal roll for the county in which the district is located,

may adopt an order dividing the district.

(e) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds of each new district;

(3) appoint temporary directors for each new district; and

(4) provide for the division of assets and liabilities between

each new district.

(f) On or before the 30th day after the adoption of an order

dividing the district, the district shall file the order dividing

the district with the Texas Commission on Environmental Quality

and record the order in the real property records of the county

in which the district is located.

(g) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 49.102, Water Code.

(h) Any new district created by the division of the district

must hold an election in the manner provided by Chapters 49 and

54, Water Code, to obtain voter approval before the district may

impose a maintenance tax or issue bonds payable wholly or partly

from ad valorem taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

196, Sec. 1, eff. May 23, 2007.

Sec. 8247.104. FIREFIGHTING AND EMERGENCY MEDICAL SERVICES. (a)

The district may establish, operate, and maintain, or contract

with another political subdivision for the joint operation of, a

fire department to perform all firefighting and emergency medical

services in the district in accordance with Subchapter L, Chapter

49, Water Code.

(b) The district may issue bonds or impose a mandatory fee, with

voter approval, for financing a fire plan approved in accordance

with Section 49.351, Water Code, including the construction and

purchase of necessary buildings, facilities, land, and equipment

and the provision of an adequate water supply.

Added by Acts 2007, 80th Leg., R.S., Ch.

196, Sec. 1, eff. May 23, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8247.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from any

source other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an operation and maintenance tax or issue

bonds payable from ad valorem taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

196, Sec. 1, eff. May 23, 2007.

Sec. 8247.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8247.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

196, Sec. 1, eff. May 23, 2007.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8247.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations payable

wholly or partly from ad valorem taxes, impact fees, revenue,

grants, or other district money, or any combination of those

sources, to pay for any authorized district purpose.

(b) The district may not issue bonds to finance projects

authorized by Section 8247.102 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8247.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

196, Sec. 1, eff. May 23, 2007.

Sec. 8247.202. TAXES FOR BONDS. At the time bonds payable

wholly or partly from ad valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds as the interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds when due or the redemption price at any earlier

required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

196, Sec. 1, eff. May 23, 2007.



CHAPTER 8248. RANDALL COUNTY MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8248. RANDALL COUNTY MUNICIPAL UTILITY DISTRICT NO. 1

For contingent expiration of this chapter, see Section 8248.004.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8248.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Randall County Municipal Utility

District No. 1.

Added by Acts 2007, 80th Leg., R.S., Ch.

1003, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1142, Sec. 1, eff. June 15, 2007.

Sec. 8248.002. NATURE OF DISTRICT. The district is a municipal

utility district in Randall County created under and essential to

accomplish the purposes of Section 52, Article III, and Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1003, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1142, Sec. 1, eff. June 15, 2007.

Sec. 8248.003. FINDING OF PUBLIC USE AND BENEFIT. The district

is created to serve a public use and benefit.

Added by Acts 2007, 80th Leg., R.S., Ch.

1003, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1142, Sec. 1, eff. June 15, 2007.

Sec. 8248.004. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8248.023 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Randall County any assets that remain after the

payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1003, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1142, Sec. 1, eff. June 15, 2007.

Sec. 8248.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes; or

(3) the legality or operation of the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

1003, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1142, Sec. 1, eff. June 15, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8248.025.

Sec. 8248.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) William G. Pernell;

(2) Jerry D. Billington;

(3) Gaylord T. Hughey, Jr.;

(4) Casey S. Cobb; and

(5) Michael R. Pugh.

(b) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than three

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

persons to fill all vacancies on the board.

(c) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8248.023; or

(2) the date this chapter expires under Section 8248.004.

Added by Acts 2007, 80th Leg., R.S., Ch.

1003, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1142, Sec. 1, eff. June 15, 2007.

Sec. 8248.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall convene the organizational meeting of the

district at a location in the district agreeable to a majority of

the directors. If a location cannot be agreed upon, the

organizational meeting shall be at the Randall County Courthouse.

Added by Acts 2007, 80th Leg., R.S., Ch.

1003, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1142, Sec. 1, eff. June 15, 2007.

Sec. 8248.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1003, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1142, Sec. 1, eff. June 15, 2007.

Sec. 8248.024. INITIAL ELECTED DIRECTORS; TERMS.The directors

elected under Section 8248.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors and which three shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

1003, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1142, Sec. 1, eff. June 15, 2007.

Sec. 8248.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1003, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1142, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8248.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1003, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1142, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8248.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1003, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1142, Sec. 1, eff. June 15, 2007.

Sec. 8248.102. ANNEXATION. The district or any new district

created by the division of the district may not annex the

property of a landowner before obtaining written consent from the

landowner. The annexation of the property must be completed by

the district not later than one year after the district's receipt

of the landowner's written consent. A landowner may revoke the

landowner's consent to annexation before annexation by notifying

the district in writing that the consent is revoked. A

landowner's petition for annexation that meets the requirements

of Chapter 49 or 54, Water Code, shall be considered as the

landowner's written consent for the purposes of this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1003, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1142, Sec. 1, eff. June 15, 2007.

Reenacted by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.071, eff. September 1, 2009.

Sec. 8248.103. ROAD PROJECTS. (a) The district may construct,

acquire, improve, maintain, or operate macadamized, graveled, or

paved roads, or improvements in aid of those roads, in the

district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulations

of each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located. If the

district is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, a road project

must meet all applicable construction standards, zoning and

subdivision requirements, and regulations of each county in which

the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by resolution. If

the district is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the district may

not undertake a road project unless each county in which the

district is located consents by resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1003, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1142, Sec. 1, eff. June 15, 2007.

Sec. 8248.104. ROAD CONTRACTS. The district may contract for a

road project in the manner provided by Subchapter I, Chapter 49,

Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1003, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1142, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8248.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of and interest on bonds issued under

Section 8248.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

1003, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1142, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. BONDS

Sec. 8248.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, and to finance the

construction, maintenance, or operation of projects under

Sections 8248.101 and 8248.103.

(b) The district may not issue bonds or other obligations

secured wholly or partly by ad valorem taxation to finance

projects authorized by Section 8248.103 unless the issuance is

approved by a vote of a two-thirds majority of district voters

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8248.103 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1003, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1142, Sec. 1, eff. June 15, 2007.

SUBCHAPTER F. DIVISION OF DISTRICT INTO MULTIPLE DISTRICTS

Sec. 8248.251. DIVISION OF DISTRICT; REQUIREMENTS. (a) At any

time before the district issues indebtedness secured by taxes or

net revenue, the district may be divided into two or more new

districts.

(b) A new district created by division of the district must be

at least 100 acres.

(c) The board may consider a proposal to divide the district on:

(1) a petition of a landowner in the district; or

(2) a motion by the board.

(d) If the board decides to divide the district, the board

shall:

(1) set the terms of the division, including names for the new

districts and a plan for the payment or performance of any

outstanding district obligations; and

(2) prepare a metes and bounds description for each proposed

district.

(e) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter. After its creation, a new district may annex property

in accordance with this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1003, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1142, Sec. 1, eff. June 15, 2007.

Sec. 8248.252. ELECTION FOR DIVISION OF DISTRICT. (a) After

the board has complied with Section 8248.251(d), the board shall

hold an election in the district to determine whether the

district should be divided as proposed.

(b) The board shall give notice of the election in the same

manner required for other district elections prescribed by the

Water Code and Election Code.

(c) If a majority of the votes cast are in favor of the

division:

(1) the district is divided; and

(2) not later than the 30th day after the date of the election,

the district shall provide written notice of the division to:

(A) the Texas Commission on Environmental Quality;

(B) the attorney general;

(C) the commissioners court of each county in which a new

district is located; and

(D) any municipality having extraterritorial jurisdiction over

territory in each new district.

(d) If a majority of the votes cast are not in favor of the

division, the district may not be divided.

Added by Acts 2007, 80th Leg., R.S., Ch.

1003, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1142, Sec. 1, eff. June 15, 2007.

Sec. 8248.253. ELECTION OF DIRECTORS OF NEW DISTRICTS. (a) Not

later than the 90th day after the date of an election in favor of

the division of the district, the board shall:

(1) appoint itself as the board of one of the new districts; and

(2) appoint five directors for each of the other new districts.

(b) Directors appointed under Subsection (a)(1) serve the

staggered terms to which they were elected in the original

district. Directors appointed under Subsection (a)(2) serve

until the election for directors under Subsection (c).

(c) On the uniform election date in May of the first

even-numbered year after the year in which the directors are

appointed, the appointed board shall hold an election to elect

five directors in each district for which directors were

appointed under Subsection (a)(2). The elected directors shall

draw lots to determine which two shall serve until the next

regularly scheduled election of directors and which three shall

serve until the second regularly scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

1003, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1142, Sec. 1, eff. June 15, 2007.

Sec. 8248.254. CONTINUING POWERS AND OBLIGATIONS OF NEW

DISTRICTS. (a) Each new district may incur and pay debts and

has all powers of the original district created by this chapter.

(b) If the district is divided as provided by this subchapter,

the current obligations and any bond authorizations of the

district are not impaired. Debts shall be paid by revenue or by

taxes or assessments imposed on real property in the district as

if the district had not been divided or by contributions from

each new district as stated in the terms set by the board under

Section 8248.251(d).

(c) Any other district obligation is divided pro rata among the

new districts on an acreage basis or on other terms that are

satisfactory to the new districts.

Added by Acts 2007, 80th Leg., R.S., Ch.

1003, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1142, Sec. 1, eff. June 15, 2007.

Sec. 8248.255. CONTRACT AUTHORITY OF NEW DISTRICTS. The new

districts may contract with each other for:

(1) water and wastewater services; or

(2) any other matter the boards of the new districts consider

appropriate.

Added by Acts 2007, 80th Leg., R.S., Ch.

1003, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1142, Sec. 1, eff. June 15, 2007.



CHAPTER 8250. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 473

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8250. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 473

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8250.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Harris County Municipal Utility

District No. 473.

Added by Acts 2007, 80th Leg., R.S., Ch.

1127, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1154, Sec. 1, eff. June 15, 2007.

Sec. 8250.002. NATURE OF DISTRICT. (a) The district is a

municipal utility district created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

(b) The district, to the extent authorized by Section 8250.052

of this code and Section 52, Article III, Texas Constitution, has

road powers.

Added by Acts 2007, 80th Leg., R.S., Ch.

1127, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1154, Sec. 1, eff. June 15, 2007.

Sec. 8250.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1127, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1154, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8250.051. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

(a) The district has the powers and duties necessary to

accomplish the purposes for which the district is created. This

chapter does not limit the district's powers existing before the

effective date of the Act enacting this chapter.

(b) The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 54, Water

Code, applicable to municipal utility districts created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1127, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1154, Sec. 1, eff. June 15, 2007.

Sec. 8250.052. ROAD PROJECTS. (a) Under Section 52, Article

III, Texas Constitution, the district may finance, construct, or

acquire a road project as provided by this section.

(b) The district shall employ or contract with a licensed

engineer to certify whether a proposed road project meets the

criteria for a thoroughfare, arterial, or collector road of:

(1) a county in whose jurisdiction the proposed road project is

located; or

(2) a municipality in whose corporate limits or extraterritorial

jurisdiction the proposed road project is located.

(c) The district may finance, construct, or acquire a

thoroughfare, arterial, or collector road that has been certified

by the licensed engineer, or any improvements in aid of the road.

(d) A road project must meet all applicable standards,

regulations, ordinances, or orders of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the road project is located; and

(2) each county in which the road project is located if the road

project is not located in the corporate limits of a municipality.

(e) The district may, with the consent of the municipality or

county, convey a completed road project to:

(1) a municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located; or

(2) a county in which the road project is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1127, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1154, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. BONDS

Sec. 8250.101. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS

FOR ROAD PROJECTS. (a) The district may issue bonds or other

obligations payable wholly or partly from ad valorem taxes,

impact fees, revenue, grants, or other district money, or any

combination of those sources, to pay for road projects.

(b) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) The total principal amount of bonds, notes, or other

obligations issued or incurred to finance road projects may not

exceed one-fourth of the assessed value of the real property in

the district according to the most recent certified appraisal

roll for Harris County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1127, Sec. 1, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1154, Sec. 1, eff. June 15, 2007.



CHAPTER 8251. KING'S CROSSING MUNICIPAL UTILITY DISTRICT OF GRAYSON COUNTY

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8251. KING'S CROSSING MUNICIPAL UTILITY DISTRICT OFGRAYSON COUNTYFor contingent expiration of this chapter, see Section 8251.004.SUBCHAPTER A. GENERAL PROVISIONSSec. 8251.001. DEFINITIONS. In this chapter:(1) "Board" means the district's board of directors.(2) "Director" means a board member.(3) "District" means the King's Crossing Municipal Utility District of Grayson County.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 5.01, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1137, Sec. 1, eff. June 15, 2007.

Sec. 8251.002. NATURE OF DISTRICT. The district is a municipal utility district in Grayson County created under and essential to accomplish the purposes of Section 52, Article III, and Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 5.01, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1137, Sec. 1, eff. June 15, 2007.

Sec. 8251.003. FINDING OF PUBLIC USE AND BENEFIT. The district is created to serve a public use and benefit.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 5.01, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1137, Sec. 1, eff. June 15, 2007.

Sec. 8251.004. CONFIRMATION ELECTION REQUIRED. If the creation of the district is not confirmed at a confirmation election held under Section 8251.024 before September 1, 2009:(1) the district shall, as soon as it reasonably knows the district will not be confirmed and before September 1, 2009:(A) pay any debts incurred; and(B) transfer to Grayson County any assets that remain after the payment of debts;(2) the district is dissolved September 1, 2009; and(3) this chapter expires September 1, 2009.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 5.01, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1137, Sec. 1, eff. June 15, 2007.

Text of section as added by Acts 2007, 80th Leg., R.S., Ch. 1137, Sec. 1Sec. 8251.005. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 2 of the Act creating this chapter.(b) The boundaries and field notes contained in Section 2 of the Act creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect:(1) the organization, existence, or validity of the district;(2) the right of the district to impose taxes; or(3) the legality or operation of the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 1137, Sec. 1, eff. June 15, 2007.

Text of section as added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 5.01Sec. 8251.005. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 5.02 of the article creating this chapter.(b) The boundaries and field notes contained in Section 5.02 of the article creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect:(1) the organization, existence, or validity of the district;(2) the right of the district to impose taxes; or(3) the legality or operation of the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 5.01, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 8251.051. DIRECTORS; TERMS. (a) The district is governed by a board of five directors.(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 5.01, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1137, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIESSec. 8251.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES. The district has the powers and duties provided by the general law of this state, including Chapters 49 and 54, Water Code, applicable to municipal utility districts created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 5.01, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1137, Sec. 1, eff. June 15, 2007.

Sec. 8251.102. ROAD PROJECTS. (a) The district may construct, acquire, improve, maintain, or operate macadamized, graveled, or paved roads or improvements in aid of those roads, inside or outside the district.(b) A road project must meet all applicable construction standards, zoning and subdivision requirements, and regulations of each municipality in whose corporate limits or extraterritorial jurisdiction the district is located. If the district is not located in the corporate limits or extraterritorial jurisdiction of a municipality, a road project must meet all applicable construction standards, zoning and subdivision requirements, and regulations of each county in which the district is located.(c) The district may not undertake a road project unless each municipality in whose corporate limits or extraterritorial jurisdiction the district is located consents by resolution. If the district is not located in the corporate limits or extraterritorial jurisdiction of a municipality, the district may not undertake a road project unless each county in which the district is located consents by resolution.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 5.01, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1137, Sec. 1, eff. June 15, 2007.

Sec. 8251.103. ROAD CONTRACTS. The district may contract for a road project in the manner provided by Subchapter I, Chapter 49, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 5.01, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1137, Sec. 1, eff. June 15, 2007.

Sec. 8251.104. MAINTENANCE AND REPAIR OF ROADS IN TERRITORY OUTSIDE CORPORATE LIMITS OF MUNICIPALITY. If district territory, or a portion of district territory, is located outside the corporate limits of a municipality, the district shall:(1) maintain, improve, operate, and repair any road located in that territory in accordance with the ordinances and rules of each political subdivision in whose jurisdiction the road is located; and(2) pay for the cost of performing the district's duties under Subdivision (1).

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 5.01, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1137, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 8251.151. OPERATION AND MAINTENANCE TAX. The district may impose a tax for any district operation and maintenance purpose in the manner provided by Section 49.107, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 5.01, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1137, Sec. 1, eff. June 15, 2007.

Sec. 8251.152. TAX TO REPAY BONDS. The district may impose a tax to pay the principal of and interest on bonds issued under Section 8251.201.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 5.01, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1137, Sec. 1, eff. June 15, 2007.

Sec. 8251.153. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND ASSESSMENTS. The district may not impose an impact fee or assessment on the property, including the equipment, rights-of-way, facilities, or improvements, of:(1) an electric utility or a power generation company as defined by Section 31.002, Utilities Code;(2) a gas utility as defined by Section 101.003 or 121.001, Utilities Code;(3) a telecommunications provider as defined by Section 51.002, Utilities Code;(4) a cable operator as defined by 47 U.S.C. Section 522; or(5) a person who provides to the public advanced telecommunications services.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 5.01, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1137, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. BONDSSec. 8251.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS. (a) The district may issue bonds or other obligations as provided by Chapters 49 and 54, Water Code, and to finance the construction, maintenance, or operation of projects under Section 8251.102.(b) The district may issue bonds or other obligations payable wholly or partly from ad valorem taxes, impact fees, revenue, grants, or other district money.(c) The district may not issue bonds or other obligations secured wholly or partly by ad valorem taxation to finance projects authorized by Section 8251.102 unless the issuance is approved by a vote of a two-thirds majority of district voters voting at an election called for that purpose.(d) Bonds or other obligations issued or incurred to finance projects authorized by Section 8251.102 may not exceed one-fourth of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 1129, Sec. 5.01, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1137, Sec. 1, eff. June 15, 2007.



CHAPTER 8252. MCKINNEY MUNICIPAL UTILITY DISTRICT NO. 2 OF COLLIN COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8252. MCKINNEY MUNICIPAL UTILITY DISTRICT

NO. 2 OF COLLIN COUNTY

For contingent expiration of this chapter, see Section 8252.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8252.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the McKinney Municipal Utility District No.

2 of Collin County.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8252.002. NATURE OF DISTRICT. The district is a municipal

utility district in Collin County created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8252.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8252.024 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Collin County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8252.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 3 of the

Act creating this chapter.

(b) The boundaries and field notes of the district, as described

by Section 3 of the Act creating this chapter, form a closure. A

mistake made in the field notes or in copying the field notes in

the legislative process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8252.026.

Sec. 8252.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2007, a person who owns land in the district may petition the

Texas Commission on Environmental Quality to appoint as temporary

directors of the district the five persons listed in the

petition.

(b) The commission shall appoint as temporary directors the

persons listed in a petition received by the commission under

Subsection (a). If the commission receives more than one

petition for the district, the commission shall appoint the

directors listed in the first petition the commission receives.

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8252.024; or

(2) the date this chapter expires under Section 8252.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8252.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors of the

district have qualified under Section 49.055, Water Code, the

temporary directors of the district shall meet at a location in

the district agreeable to a majority of the directors of the

district. At the meeting, the temporary directors shall elect

officers from among the temporary directors and conduct any other

district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8252.023. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors of the district may not hold an election under Section

8252.024 until each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located, if any,

has adopted a resolution consenting to the creation of the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8252.024. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors of the district shall hold an election to

confirm the creation of the district and to elect five directors

as provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8252.025. INITIAL ELECTED DIRECTORS; TERMS. The directors

of the district elected under Section 8252.024 shall draw lots to

determine which two shall serve until the first regularly

scheduled election of directors under Section 8252.052 and which

three shall serve until the second regularly scheduled election

of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8252.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8252.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8252.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8252.101. GENERAL POWERS. The district has the powers and

duties provided by the general law of this state, including

Chapters 49 and 54, Water Code, applicable to municipal utility

districts created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8252.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads, or improvements in aid of those roads,

inside the district.

(b) A road project must meet or exceed all applicable

construction standards, zoning and subdivision requirements, and

regulatory ordinances or orders of each municipality in whose

corporate limits or extraterritorial jurisdiction the district is

located.

(c) If the district is located outside the territorial

jurisdiction of a municipality, a road project must meet all

applicable construction standards, zoning and subdivision

requirements, and regulatory ordinances of each county in which

the district is located.

(d) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by ordinance or

resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8252.103. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. The district shall comply with all applicable

requirements of any ordinance or resolution adopted by the city

council of the City of McKinney.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8252.104. DIVISION OF DISTRICT. (a) The district may be

divided into two new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) The division procedure is prescribed by Sections 53.030

through 53.041, Water Code.

(c) Any new district created by the division of the district has

all the powers and duties of the district.

(d) A new district, at the time it is created by the division of

the district, may not contain land outside the area described by

Section 3 of the Act creating this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8252.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8252.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

Sec. 8252.152. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.

SUBCHAPTER E. BONDS

Sec. 8252.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of projects under

Sections 8252.101 and 8252.102.

(b) The district may not issue bonds to finance projects

authorized by Section 8252.102 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8252.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2007.



CHAPTER 8253. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 58

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8253. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 58

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8253.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a board member.

(3) "District" means the Fort Bend County Municipal Utility

District No. 58.

Added by Acts 2007, 80th Leg., R.S., Ch.

588, Sec. 1, eff. June 16, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

790, Sec. 1, eff. June 15, 2007.

Sec. 8253.002. NATURE OF DISTRICT. (a) The district is a

municipal utility district created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

(b) The district, to the extent authorized by Section 8253.052

and Section 52, Article III, Texas Constitution, has road powers.

Added by Acts 2007, 80th Leg., R.S., Ch.

588, Sec. 1, eff. June 16, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

790, Sec. 1, eff. June 15, 2007.

Sec. 8253.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

588, Sec. 1, eff. June 16, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

790, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8253.051. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

(a) The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 54, Water

Code, applicable to municipal utility districts created under

Section 59, Article XVI, Texas Constitution.

(b) The district has the powers and duties necessary to

accomplish the purposes for which the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

588, Sec. 1, eff. June 16, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

790, Sec. 1, eff. June 15, 2007.

Sec. 8253.052. ROAD PROJECTS. (a) Under Section 52, Article

III, Texas Constitution, the district may finance, construct, or

acquire a road project as provided by this section.

(b) The district shall employ or contract with a licensed

engineer to certify whether a proposed road project meets the

criteria for a thoroughfare, arterial, or collector road of:

(1) a county in whose jurisdiction the proposed road project is

located; or

(2) a municipality in whose corporate limits or extraterritorial

jurisdiction the proposed road project is located.

(c) The district may finance, construct, or acquire a road that

has been certified by the licensed engineer as a thoroughfare,

arterial, or collector road, or any improvements in aid of the

road.

(d) A road project must meet all applicable standards,

regulations, ordinances, or orders of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the road project is located; and

(2) each county in which the road project is located if the road

project is not located in the corporate limits of a municipality.

(e) The district may, with the consent of the municipality or

county, convey a completed road project to:

(1) a municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located; or

(2) a county in which the road project is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

588, Sec. 1, eff. June 16, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

790, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. BONDS

Sec. 8253.101. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS

FOR ROAD PROJECTS. (a) The district may issue bonds or other

obligations payable wholly or partly from ad valorem taxes,

impact fees, revenue, grants, or other district money, or any

combination of those sources, to pay for road projects as

provided by Section 8253.052.

(b) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of district voters voting at

an election held for that purpose.

(c) The total principal amount of bonds, notes, or other

obligations issued or incurred to finance the road projects may

not exceed one-fourth of the assessed value of the real property

in the district according to the most recent certified appraisal

roll for Fort Bend County.

Added by Acts 2007, 80th Leg., R.S., Ch.

588, Sec. 1, eff. June 16, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

790, Sec. 1, eff. June 15, 2007.



CHAPTER 8254. PRESTON SUMMIT MUNICIPAL UTILITY DISTRICT NO. 1 OF GRAYSON COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8254. PRESTON SUMMIT MUNICIPAL UTILITY DISTRICT NO. 1 OF

GRAYSON COUNTY

For contingent expiration of this chapter, see Section 8254.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8254.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Preston Summit Municipal Utility

District No. 1 of Grayson County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1139, Sec. 1, eff. September 1, 2007.

Sec. 8254.002. NATURE OF DISTRICT. The district is a municipal

utility district in Grayson County created under and essential to

accomplish the purposes of Section 52, Article III, and Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1139, Sec. 1, eff. September 1, 2007.

Sec. 8254.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8254.023 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Grayson County any assets that remain after the

payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1139, Sec. 1, eff. September 1, 2007.

Sec. 8254.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

1139, Sec. 1, eff. September 1, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8254.025.

Sec. 8254.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2007, a person who owns land in the district may submit a

petition to the Texas Commission on Environmental Quality

requesting that the commission appoint as temporary directors the

five persons named in the petition.

(b) The commission shall appoint as temporary directors the five

persons named in the first petition received by the commission

under Subsection (a).

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8254.023; or

(2) the date this chapter expires under Section 8254.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

1139, Sec. 1, eff. September 1, 2007.

Sec. 8254.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. At the meeting, the temporary

directors shall elect officers from among the temporary directors

and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

1139, Sec. 1, eff. September 1, 2007.

Sec. 8254.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION;

ANNEXATION BY CITY. (a) The temporary directors shall hold an

election to confirm the creation of the district and to elect

five directors as provided by Section 49.102, Water Code.

(b) The temporary directors may not hold the election until the

City of Gunter has annexed into its corporate limits all

territory described by Section 2 of the Act creating this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1139, Sec. 1, eff. September 1, 2007.

Sec. 8254.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8254.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors and which three shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

1139, Sec. 1, eff. September 1, 2007.

Sec. 8254.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1139, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8254.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1139, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8254.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1139, Sec. 1, eff. September 1, 2007.

Sec. 8254.102. WATER AND WASTEWATER FACILITIES AND SERVICES.

(a) The district shall make available any district water or

wastewater facility to each person that holds a certificate of

convenience and necessity for land in the district.

(b) The district may not provide retail water or wastewater

services.

Added by Acts 2007, 80th Leg., R.S., Ch.

1139, Sec. 1, eff. September 1, 2007.

Sec. 8254.103. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulations

of each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1139, Sec. 1, eff. September 1, 2007.

Sec. 8254.104. MAINTENANCE AND REPAIR OF ROADS IN TERRITORY

EXCLUDED FROM CITY. If the City of Gunter excludes district

territory from the city's corporate limits, the district shall

maintain, improve, operate, and repair any road located in that

territory in accordance with the ordinances and rules of each

political subdivision in whose jurisdiction the road is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1139, Sec. 1, eff. September 1, 2007.

Sec. 8254.105. DIVISION OF DISTRICT. (a) The district may be

divided into two new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) The division procedure is prescribed by Sections 53.030

through 53.041, Water Code.

(c) Any new district created by the division of the district has

all the powers and duties of the district.

(d) Any new district created by the division of the district may

not, at the time the new district is created, contain any land:

(1) outside the area described by Section 2 of the Act creating

this chapter; or

(2) outside the corporate limits of the city of Gunter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1139, Sec. 1, eff. September 1, 2007.

Sec. 8254.106. COMPLIANCE WITH MUNICIPAL CONSENT RESOLUTIONS.

The district shall comply with all applicable requirements of any

ordinance or resolution adopted by the governing body of each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1139, Sec. 1, eff. September 1, 2007.

Sec. 8254.107. LIMITATION ON ANNEXATION. (a) The district may

not add land to the district under Subchapter J, Chapter 49,

Water Code, if the land is located outside the corporate limits

of the city of Gunter.

(b) Section 43.075, Local Government Code, does not apply to the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1139, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8254.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds or other

obligations issued under Section 8254.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

1139, Sec. 1, eff. September 1, 2007.

SUBCHAPTER E. BONDS

Sec. 8254.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of a project under

Section 8254.101 or 8254.103.

(b) The district may not issue bonds or other obligations to

finance projects authorized by Section 8254.103 unless the

issuance is approved by a vote of a two-thirds majority of the

district voters voting at an election held for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8254.103 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1139, Sec. 1, eff. September 1, 2007.



CHAPTER 8255. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 416

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8255. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 416

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8255.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Harris County Municipal Utility

District No. 416.

Added by Acts 2007, 80th Leg., R.S., Ch.

1125, Sec. 1, eff. June 15, 2007.

Sec. 8255.002. NATURE OF DISTRICT. (a) The district is a

municipal utility district created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

(b) The district, to the extent authorized by Section 8255.052

of this code and Section 52, Article III, Texas Constitution, has

road powers.

Added by Acts 2007, 80th Leg., R.S., Ch.

1125, Sec. 1, eff. June 15, 2007.

Sec. 8255.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1125, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8255.051. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

(a) The district has the powers and duties necessary to

accomplish the purposes for which the district is created.

(b) The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 54, Water

Code, applicable to municipal utility districts created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1125, Sec. 1, eff. June 15, 2007.

Sec. 8255.052. ROAD PROJECTS. (a) Under Section 52, Article

III, Texas Constitution, the district may finance, construct, or

acquire a road project as provided by this section.

(b) The district shall employ or contract with a licensed

engineer to certify whether a proposed road project meets the

criteria for a thoroughfare, arterial, or collector road of:

(1) a county in whose jurisdiction the proposed road project is

located; or

(2) a municipality in whose corporate limits or extraterritorial

jurisdiction the proposed road project is located.

(c) The district may finance, construct, or acquire a

thoroughfare, arterial, or collector road that has been certified

by the licensed engineer, or any improvements in aid of the road.

(d) A road project must meet all applicable standards,

regulations, ordinances, or orders of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the road project is located; and

(2) each county in which the road project is located if the road

project is not located in the corporate limits of a municipality.

(e) The district may, with the consent of the municipality or

county, convey a completed road project to:

(1) a municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located; or

(2) a county in which the road project is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1125, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. BONDS

Sec. 8255.101. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS

FOR ROAD PROJECTS. (a) The district may issue bonds or other

obligations payable wholly or partly from ad valorem taxes,

impact fees, revenue, grants, or other district money, or any

combination of those sources, to pay for road projects under

Section 8255.052.

(b) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) The total principal amount of bonds, notes, or other

obligations issued or incurred to finance road projects may not

exceed one-fourth of the assessed value of the real property in

the district according to the most recent certified appraisal

roll for Harris County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1125, Sec. 1, eff. June 15, 2007.



CHAPTER 8256. PLATINUM RANCH MUNICIPAL UTILITY DISTRICT NO. 1 OF GRAYSON COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8256. PLATINUM RANCH MUNICIPAL UTILITY DISTRICT NO. 1 OF

GRAYSON COUNTY

For contingent expiration of this chapter, see Section 8256.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8256.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Platinum Ranch Municipal Utility

District No. 1 of Grayson County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 6.01, eff. September 1, 2007.

Sec. 8256.002. NATURE OF DISTRICT. The district is a municipal

utility district in Grayson County created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 6.01, eff. September 1, 2007.

Sec. 8256.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8256.055 before September 1, 2009:

(1) the district is dissolved September 1, 2009, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Grayson County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 6.01, eff. September 1, 2007.

Sec. 8256.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 6.02 of

the article creating this chapter.

(b) The boundaries and field notes contained in Section 6.02 of

the article creating this chapter form a closure. A mistake made

in the field notes or in copying the field notes in the

legislative process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or other

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 6.01, eff. September 1, 2007.

Sec. 8256.005. ANNEXATION INTO CITY OF GUNTER. (a)

Notwithstanding any other law, if all of the territory of the

district is annexed by the City of Gunter into the corporate

limits of that municipality before the date of the election held

to confirm the creation of the district, the district is not

dissolved and shall continue in full force and effect.

(b) Any future annexation or inclusion of additional territory

into a district governed by this chapter may not occur unless the

City of Gunter is allowed to voluntarily annex the same territory

into the municipality's corporate limits.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 6.01, eff. September 1, 2007.

Sec. 8256.006. DISSOLUTION. Section 43.074, Local Government

Code, applies to the dissolution of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 6.01, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8256.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Except as provided by Section 8256.053, directors serve

staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 6.01, eff. September 1, 2007.

Sec. 8256.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 6.01, eff. September 1, 2007.

For expiration of this section, see Subsection (c).

Sec. 8256.053. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) Mark McClure;

(2) Greg Meador;

(3) Lance Hancock;

(4) David Howell; and

(5) Mark Smith.

(b) The terms of the first three directors named in Subsection

(a) expire on the uniform election date in May 2008, and the

terms of the last two directors named in Subsection (a) expire on

the uniform election date in May 2010.

(c) This section expires September 1, 2011.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 6.01, eff. September 1, 2007.

Sec. 8256.054. INCORPORATION OF DISTRICT TERRITORY INTO

MUNICIPALITY REQUIRED. The directors may not hold an election

under Section 8256.055 until all of the territory of the district

is included in the corporate limits of the City of Gunter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 6.01, eff. September 1, 2007.

Sec. 8256.055. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The initial directors shall hold an election to confirm the

creation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 6.01, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8256.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

(a) The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 54, Water

Code, applicable to municipal utility districts created under

Section 59, Article XVI, Texas Constitution.

(b) Notwithstanding Subsection (a), the district may not act as

a retail provider of water or wastewater service.

(c) The district shall make the district's water and wastewater

facilities available to an entity holding the applicable

certificate of convenience and necessity.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 6.01, eff. September 1, 2007.

Sec. 8256.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads, inside the district.

(b) A road project must meet all applicable construction

standards, subdivision requirements, and regulatory ordinances of

the municipality in whose corporate limits or extraterritorial

jurisdiction the district is located.

(c) If a portion of the territory of the district is excluded

from the corporate limits of the City of Gunter, the district

shall:

(1) improve, maintain, repair, and operate the roads located in

that portion of territory in accordance with the ordinances and

rules of the political subdivision possessing jurisdiction over

the roads in that portion of territory; and

(2) pay the entire cost of performing the district's duties

under Subdivision (1).

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 6.01, eff. September 1, 2007.

Sec. 8256.103. DIVISION OF DISTRICT. (a) The district may be

divided into two new districts only if:

(1) the district has no outstanding bonded debt;

(2) the district is not imposing ad valorem taxes; and

(3) each new district is within the corporate limits of the City

of Gunter.

(b) The division procedure is prescribed by Sections 53.030

through 53.041, Water Code.

(c) Any new district created by the division of the district has

all the powers and duties of the district.

(d) At the time of creation, any new district created by the

division of the district may not contain any land outside the

area described by Section 6.02 of the article creating this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 6.01, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8256.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds or other

obligations issued under Section 8256.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 6.01, eff. September 1, 2007.

SUBCHAPTER E. BONDS

Sec. 8256.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of a project under

Section 8256.101 or 8256.102.

(b) The district may not issue bonds to finance projects

authorized by Section 8256.102 unless the issuance is approved by

a vote of a two-thirds majority of the district voters voting at

an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8256.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 6.01, eff. September 1, 2007.



CHAPTER 8257. MAGNOLIA WOODS MUNICIPAL UTILITY DISTRICT NO. 1 OF MONTGOMERY, WALLER, AND GRIMES COUNTIES

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8257. MAGNOLIA WOODS MUNICIPAL UTILITY DISTRICT NO. 1 OF

MONTGOMERY, WALLER, AND GRIMES COUNTIES

For contingent expiration of this chapter, see Section 8257.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8257.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Magnolia Woods Municipal Utility

District No. 1 of Montgomery, Waller, and Grimes Counties.

Added by Acts 2007, 80th Leg., R.S., Ch.

1157, Sec. 1, eff. September 1, 2007.

Sec. 8257.002. NATURE OF DISTRICT. The district is a municipal

utility district in Montgomery, Waller, and Grimes Counties

created under and essential to accomplish the purposes of Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1157, Sec. 1, eff. September 1, 2007.

Sec. 8257.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8257.024 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Montgomery, Waller, and Grimes Counties any

assets that remain after the payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1157, Sec. 1, eff. September 1, 2007.

Sec. 8257.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or other

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

1157, Sec. 1, eff. September 1, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8257.026.

Sec. 8257.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2007, a person who owns land in the district may submit a

petition to the Texas Commission on Environmental Quality

requesting that the commission appoint as temporary directors the

five persons named in the petition.

(b) The commission shall appoint as temporary directors the five

persons named in the first petition received by the commission

under Subsection (a).

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8257.024; or

(2) the date this chapter expires under Section 8257.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

1157, Sec. 1, eff. September 1, 2007.

Sec. 8257.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. At the meeting, the temporary

directors shall elect officers from among the temporary directors

and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

1157, Sec. 1, eff. September 1, 2007.

Sec. 8257.023. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8257.024 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has adopted a resolution

consenting to the creation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1157, Sec. 1, eff. September 1, 2007.

Sec. 8257.024. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1157, Sec. 1, eff. September 1, 2007.

Sec. 8257.025. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8257.024 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors and which three shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

1157, Sec. 1, eff. September 1, 2007.

Sec. 8257.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1157, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8257.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1157, Sec. 1, eff. September 1, 2007.

Sec. 8257.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch.

1157, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8257.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1157, Sec. 1, eff. September 1, 2007.

Sec. 8257.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads, or improvements in aid of those roads,

inside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulatory

ordinances of each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located.

(c) If the district is located outside the extraterritorial

jurisdiction of a municipality, a road project must meet all

applicable construction standards, subdivision requirements, and

regulatory ordinances of each county in which the district is

located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1157, Sec. 1, eff. September 1, 2007.

Sec. 8257.103. DIVISION OF DISTRICT. (a) The district may be

divided into two new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) The division procedure is prescribed by Sections

53.030-53.034, 53.040, and 53.041, Water Code.

(c) Any new district created by the division of the district has

all the powers and duties of the district.

(d) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1157, Sec. 1, eff. September 1, 2007.

Sec. 8257.104. LIMITATION ON DISTRICT DISSOLUTION. (a)

Notwithstanding Section 43.0751, Local Government Code, or any

other general law, before December 31, 2017, the district may not

be dissolved unless the dissolution is approved by:

(1) the board; and

(2) the governing body of each municipality in whose corporate

limits or extraterritorial jurisdiction the district is located.

(b) This section expires December 31, 2017.

Added by Acts 2007, 80th Leg., R.S., Ch.

1157, Sec. 1, eff. September 1, 2007.

Sec. 8257.105. COMPLIANCE WITH MUNICIPAL ORDINANCES OR

RESOLUTIONS. The district shall comply with all applicable

requirements of any ordinance or resolution adopted by the

governing body of each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1157, Sec. 1, eff. September 1, 2007.

Sec. 8257.106. RECREATIONAL FACILITIES; LIMIT ON EMINENT DOMAIN

POWER. (a) In this section, "recreational facilities" and

"develop and maintain" have the meanings assigned by Section

49.462, Water Code.

(b) The district may develop and maintain recreational

facilities.

(c) The district may not, for the development or maintenance of

a recreational facility, acquire by condemnation land, an

easement, or other property inside or outside the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1157, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8257.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds or other

obligations issued under Section 8257.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

1157, Sec. 1, eff. September 1, 2007.

SUBCHAPTER E. BONDS

Sec. 8257.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations as provided by

Chapters 49 and 54, Water Code, to finance the construction,

maintenance, or operation of a project under Section 8257.101,

8257.102, or 8257.106.

Added by Acts 2007, 80th Leg., R.S., Ch.

1157, Sec. 1, eff. September 1, 2007.

Sec. 8257.202. BONDS FOR ROAD PROJECTS. (a) The district may

not issue bonds or other obligations to finance projects

authorized by Section 8257.102 unless the issuance is approved by

a vote of a two-thirds majority of the district voters voting at

an election called for that purpose.

(b) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8257.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1157, Sec. 1, eff. September 1, 2007.

Sec. 8257.203. BONDS FOR RECREATIONAL FACILITIES. If authorized

at an election under Section 49.4645, Water Code, the district

may issue bonds payable from ad valorem taxes to pay for the

development and maintenance of recreational facilities in

accordance with Subchapter N, Chapter 49, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1157, Sec. 1, eff. September 1, 2007.



CHAPTER 8258. SANGANI RANCH MUNICIPAL UTILITY DISTRICT NO. 1 OF GRAYSON COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8258. SANGANI RANCH MUNICIPAL UTILITY DISTRICT NO. 1 OF

GRAYSON COUNTY

For contingent expiration of this chapter, see Section 8258.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8258.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Sangani Ranch Municipal Utility

District No. 1 of Grayson County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 7.01, eff. September 1, 2007.

Sec. 8258.002. NATURE OF DISTRICT. The district is a municipal

utility district in Grayson County created under and essential to

accomplish the purposes of Section 52, Article III, and Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 7.01, eff. September 1, 2007.

Sec. 8258.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8258.023 before September 1, 2009:

(1) the district is dissolved September 1, 2009, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Grayson County any assets that remain after the

payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 7.01, eff. September 1, 2007.

Sec. 8258.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 7.02 of

the article creating this chapter.

(b) The boundaries and field notes contained in Section 7.02 of

the article creating this chapter form a closure. A mistake made

in the field notes or in copying the field notes in the

legislative process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 7.01, eff. September 1, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8258.025.

Sec. 8258.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2007, a person who owns land in the district may submit a

petition to the Texas Commission on Environmental Quality

requesting that the commission appoint as temporary directors the

five persons named in the petition.

(b) The commission shall appoint as temporary directors the five

persons named in the first petition received by the commission

under Subsection (a).

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8258.023; or

(2) the date this chapter expires under Section 8258.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 7.01, eff. September 1, 2007.

Sec. 8258.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. At the meeting, the temporary

directors shall elect officers from among the temporary directors

and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 7.01, eff. September 1, 2007.

Sec. 8258.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION;

ANNEXATION BY CITY. (a) The temporary directors shall hold an

election to confirm the creation of the district and to elect

five directors as provided by Section 49.102, Water Code.

(b) The temporary directors may not hold the election until the

City of Gunter has annexed into its corporate limits all

territory described by Section 7.02 of the article creating this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 7.01, eff. September 1, 2007.

Sec. 8258.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8258.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors and which three shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 7.01, eff. September 1, 2007.

Sec. 8258.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 7.01, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8258.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 7.01, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8258.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 7.01, eff. September 1, 2007.

Sec. 8258.102. WATER AND WASTEWATER FACILITIES AND SERVICES.

(a) The district shall make available any district water or

wastewater facility to each person that holds a certificate of

convenience and necessity for land in the district.

(b) The district may not provide retail water or wastewater

services.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 7.01, eff. September 1, 2007.

Sec. 8258.103. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet all applicable construction

standards, subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 7.01, eff. September 1, 2007.

Sec. 8258.104. MAINTENANCE AND REPAIR OF ROADS IN TERRITORY

EXCLUDED FROM CITY. If the City of Gunter excludes district

territory from the city's corporate limits, the district shall

maintain, improve, operate, and repair any road located in that

territory in accordance with the ordinances and rules of each

political subdivision in whose jurisdiction the road is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 7.01, eff. September 1, 2007.

Sec. 8258.105. DIVISION OF DISTRICT. (a) The district may be

divided into two new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) The division procedure is prescribed by Sections 53.030

through 53.041, Water Code.

(c) Any new district created by the division of the district has

all the powers and duties of the district.

(d) Any new district created by the division of the district may

not, at the time the new district is created, contain any land:

(1) outside the area described by Section 7.02 of the article

creating this chapter; or

(2) outside the corporate limits of the city of Gunter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 7.01, eff. September 1, 2007.

Sec. 8258.106. LIMITATION ON ANNEXATION. (a) The district may

not add land to the district under Subchapter J, Chapter 49,

Water Code, if the land is located outside the corporate limits

of the city of Gunter.

(b) Section 43.075, Local Government Code, does not apply to the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 7.01, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8258.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds or other

obligations issued under Section 8258.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 7.01, eff. September 1, 2007.

SUBCHAPTER E. BONDS

Sec. 8258.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of a project under

Section 8258.101 or 8258.103.

(b) The district may not issue bonds or other obligations to

finance projects authorized by Section 8258.103 unless the

issuance is approved by a vote of a two-thirds majority of the

district voters voting at an election held for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8258.103 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 7.01, eff. September 1, 2007.



CHAPTER 8259. LONGHORN TOWN UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8259. LONGHORN TOWN UTILITY DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8259.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Longhorn Town Utility District of

Harris County, Texas.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8259.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Harris County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8259.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8259.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 659,

Acts of the 62nd Legislature, Regular Session, 1971, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bonds for a

purpose for which the district is created or to pay the principal

of and interest on the bonds;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8259.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8259.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions conferred by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8260. LOUETTA NORTH PUBLIC UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8260. LOUETTA NORTH PUBLIC UTILITY DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8260.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Louetta North Public Utility District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8260.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Harris County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8260.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8260.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 685,

Acts of the 62nd Legislature, Regular Session, 1971, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8260.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8260.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions conferred by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8261. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 112

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8261. MONTGOMERY COUNTY MUNICIPAL UTILITY

DISTRICT NO. 112

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8261.001. DEFINITION. In this chapter, "district" means

the Montgomery County Municipal Utility District No. 112.

Added by Acts 2007, 80th Leg., R.S., Ch.

1140, Sec. 1, eff. September 1, 2007.

Sec. 8261.002. NATURE OF DISTRICT. The district is a municipal

utility district created under and essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1140, Sec. 1, eff. September 1, 2007.

Sec. 8261.003. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, the following laws apply to the

district:

(1) Chapters 49 and 54, Water Code, including Subchapter J,

Chapter 54, Water Code, notwithstanding the limitation on

authorization based on acreage under Section 54.801 of that code;

and

(2) Section 52(b)(3), Article III, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1140, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8261.051. ROAD PROJECTS. (a) The district may construct,

acquire, improve, maintain, or operate macadamized, graveled, or

paved roads, or improvements in aid of those roads, inside the

district.

(b) A road project must meet all applicable construction

standards and regulatory ordinances of each municipality or

county in whose jurisdiction the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1140, Sec. 1, eff. September 1, 2007.

Sec. 8261.052. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution adopted by the

governing body of a municipality that consents to the creation of

the district or to the inclusion of land in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1140, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. GENERAL FINANCIAL PROVISIONS

Sec. 8261.101. TAX TO REPAY BONDS FOR ROAD PROJECTS. The

district may impose a tax to pay the principal of or interest on

bonds issued under Section 8261.151.

Added by Acts 2007, 80th Leg., R.S., Ch.

1140, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. BONDS

Sec. 8261.151. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 51, Water Code, to finance the

construction, maintenance, or operation of a project under

Section 8261.051.

(b) The district may not issue bonds or other obligations to

finance projects authorized by Section 8261.051 unless the

issuance is approved by a vote of a two-thirds majority of the

district voters, or a two-thirds majority of voters in a defined

area that will benefit from the project, as provided by

Subchapter J, Chapter 54, Water Code, voting at an election

called for that purpose. The simple majority vote approval

required by Section 54.808(a), Water Code, does not apply to an

election under this section.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8261.051 may not exceed one-fourth

of the assessed value of the real property in the district or the

defined area, if applicable.

Added by Acts 2007, 80th Leg., R.S., Ch.

1140, Sec. 1, eff. September 1, 2007.



CHAPTER 8262. LOUETTA ROAD UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8262. LOUETTA ROAD UTILITY DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8262.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Louetta Road Utility District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8262.002. NATURE OF DISTRICT. The district is a municipal

utility district and a conservation and reclamation district in

Harris County created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8262.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

(d) The accomplishment of the purposes stated in this chapter is

for the benefit of the people of this state and for the

improvement of their property and industries. The district in

carrying out the purposes of this chapter will be performing an

essential public function under the Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8262.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2, Chapter 749,

Acts of the 61st Legislature, Regular Session, 1969, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code;

(3) Section 9, Chapter 749, Acts of the 61st Legislature,

Regular Session, 1969; or

(4) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8262.005. EXPANSION OF DISTRICT. (a) If land is annexed

by the district under Section 49.301, Water Code, the board may

require the petitioners to:

(1) assume the petitioners' pro rata share of the voted but

unissued bonds of the district; and

(2) authorize the board to impose a tax on the petitioners'

property to pay for the bonds after the bonds have been issued.

(b) If land is annexed by the district under Section 49.302,

Water Code, the board may submit to the voters of the area to be

annexed a proposition on the question of the assumption by the

area to be annexed of its part of the voted but not yet issued or

sold tax or tax-revenue bonds of the district and the imposition

of an ad valorem tax on taxable property in the area to be

annexed along with a tax in the rest of the district for the

payment of the bonds.

(c) If the petitioners consent or if the election results

favorably, the district may issue its voted but unissued tax or

tax-revenue bonds regardless of changes to district boundaries

since the original voting or authorization of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8262.006. STATE POLICY REGARDING WASTE DISPOSAL. The

district's powers and duties are subject to the state policy of

encouraging the development and use of integrated area-wide waste

collection, treatment, and disposal systems to serve the waste

disposal needs of this state's residents, if integrated systems

can reasonably be provided for an area, so as to avoid the

economic burden on residents and the effect on state water

quality caused by the construction and operation of numerous

small waste collection, treatment, and disposal facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Text of section effective on April 01, 2011

Sec. 8262.051. COMPOSITION OF BOARD. The board consists of five

elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8262.052. DIRECTOR'S BOND. Each director shall qualify by

giving bond in the amount of $5,000 for the faithful performance

of the director's duties.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8262.053. ABSENCE OR INACTION OF BOARD PRESIDENT. (a)

When the board president is absent or fails or declines to act,

the board vice president shall perform all duties and exercise

all power this chapter or general law gives the president.

(b) If the board president is absent from a board meeting:

(1) the board vice president may sign an order or other action

adopted at the meeting; or

(2) the board may authorize the president to sign the order or

implement the action.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8262.054. DISTRICT OFFICE. (a) Except as provided by this

section, the board shall designate, establish, and maintain a

district office as provided by Section 49.062, Water Code.

(b) The board may establish a second district office outside the

district. If the board establishes a second district office, the

board shall give notice of the location of that office by:

(1) filing a copy of the board resolution that establishes the

location of the office:

(A) with the Texas Commission on Environmental Quality; and

(B) in the municipal utility district records of each county in

which the district is located; and

(2) publishing notice of the location of the office in a

newspaper of general circulation in each county in which the

district is located.

(c) A district office that is a private residence, office, or

dwelling is a public place for matters relating to the district's

business.

(d) The board shall provide notice of any change in the location

of the district office outside the district in the manner

required by Subsection (b).

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8262.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has all of the rights, powers, privileges, and functions

conferred and imposed by the general law of this state relating

to municipal utility districts created under Section 59, Article

XVI, Texas Constitution, including those conferred by Chapters 49

and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8262.102. ADDITIONAL POWERS. (a) The district may:

(1) make, purchase, construct, lease, or otherwise acquire

property, works, facilities, existing improvements, or

improvements to be made, constructed, or acquired that are:

(A) inside or outside the district's boundaries; and

(B) necessary to carry out the powers granted by this chapter or

general law; or

(2) enter into a contract with a person on terms the board

considers desirable, fair, and advantageous for:

(A) the purchase or sale of water;

(B) the transportation, treatment, and disposal of the domestic,

industrial, or communal wastes of the district or others;

(C) the continuing and orderly development of land and property

in the district through the purchase, construction, or

installation of facilities, works, or improvements that the

district is otherwise authorized to do or perform so that, to the

greatest extent reasonably possible, considering sound

engineering and economic practices, all of the land and property

may ultimately receive the services of the facilities, works, or

improvements; and

(D) the performance of any of the powers granted by this chapter

or general law.

(b) A contract under Subsection (a)(2) may not have a duration

of more than 40 years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8262.103. EMINENT DOMAIN. The district may exercise the

power of eminent domain only:

(1) in a county in which the district is located; and

(2) when necessary to carry out the purposes for which the

district was created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8262.104. COST OF RELOCATING OR ALTERING PROPERTY. (a) In

this section, "sole expense" means the actual cost of relocating,

raising, lowering, rerouting, changing the grade of, or altering

the construction of a facility described by Subsection (b) in

providing comparable replacement without enhancement of the

facility, after deducting from that cost the net salvage value of

the old facility.

(b) If the district's exercise of the power of eminent domain,

the power of relocation, or any other power conferred by this

chapter makes necessary the relocation, raising, rerouting,

changing the grade, or alteration of the construction of a

highway, a railroad, an electric transmission line, a telegraph

or telephone property or facility, or a pipeline, the necessary

action shall be accomplished at the sole expense of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8262.105. CONTRACT FOR PURCHASE OF WATER, SEWER, OR

DRAINAGE SERVICES; ELECTION NOT REQUIRED. (a) The district and

a political subdivision may enter into a contract for water,

sewer, or drainage services or any combination of those services

without the necessity of an election by any contracting party to

approve the contract.

(b) The district may pay for an obligation incurred by such a

contract by issuing bonds that, if otherwise necessary, have been

approved by the voters in the manner provided by this chapter.

(c) The district may deliver the district's bonds to the United

States or an agency or instrumentality of the United States, or

to this state or an agency or instrumentality of this state, that

entered into a contract with the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8262.106. NOTICE OF ELECTION. The board president or

secretary may give notice of an election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8262.107. DISTRICT RULES. The district shall adopt and

enforce reasonable and effective rules to secure and maintain

safe, sanitary, and adequate plumbing installations, connections,

and appurtenances as subsidiary parts of the district's sewerage

system to preserve the quality of water within or controlled by

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8262.151. TAX METHOD. (a) The district shall use the ad

valorem plan of taxation.

(b) The board is not required to call or hold a hearing on the

adoption of a plan of taxation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8262.152. DISTRICT ACCOUNTS. The district shall keep a

complete system of the district's accounts.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8262.153. COPY OF AUDIT REPORT. A copy of the audit report

prepared under Subchapter G, Chapter 49, Water Code, shall be

delivered:

(1) to each director; and

(2) to a holder of at least 25 percent of the outstanding bonds

of the district, on request.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8262.154. PAYMENT OF TAX OR ASSESSMENT NOT REQUIRED. The

district is not required to pay a tax or assessment on:

(1) district property; or

(2) a purchase made by the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8262.155. DEPOSITORY. (a) The board shall select one or

more banks in this state to act as depository for the district's

money.

(b) To the extent that money in the depository bank is not

insured by the Federal Deposit Insurance Corporation, the money

must be secured in the manner provided by law for the security of

county funds.

(c) A director may be a shareholder in a bank that is a

depository of district money.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER E. BONDS

Text of section effective on April 01, 2011

Sec. 8262.201. LOST OR MUTILATED BONDS. A trust indenture

securing bonds issued under this chapter may provide for the

issuance of bonds to replace lost or mutilated bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8262.202. USE OF BOND PROCEEDS DURING CONSTRUCTION. (a)

The district may appropriate or set aside out of the proceeds

from the sale of any bonds issued under this chapter an amount

for the payment of interest, administrative, and operating

expenses expected to accrue during a period of construction, as

may be provided in the bond orders or resolutions.

(b) For purposes of this section, the period of construction may

not exceed three years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8262.203. REFUNDING BONDS. (a) By order or resolution

adopted by the board, the district may issue revenue refunding

bonds or tax-revenue refunding bonds to refund revenue bonds or

tax-revenue bonds, whether original bonds or refunding bonds,

previously issued by the district.

(b) The comptroller shall register the refunding bonds on the

surrender and cancellation of the bonds to be refunded.

(c) Instead of issuing bonds to be registered on the surrender

and cancellation of the bonds to be refunded, the district, in

the order or resolution authorizing the issuance of the refunding

bonds, may provide for the sale of the refunding bonds and the

deposit of the proceeds in the place or places where the bonds to

be refunded are payable. In that case, the refunding bonds may

be issued if an amount sufficient to pay the principal of and

interest on the bonds to be refunded to their maturity dates, or

to their option dates if according to their terms the bonds have

been called for payment before maturity, has been deposited in

the place or places where the bonds to be refunded are payable,

and the comptroller shall register the refunding bonds without

the surrender and cancellation of the bonds to be refunded.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8263. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 102

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8263. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO.

102

For contingent expiration of this chapter, see Section 8263.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8263.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Montgomery County Municipal Utility

District No. 102.

Added by Acts 2007, 80th Leg., R.S., Ch.

965, Sec. 1, eff. June 15, 2007.

Sec. 8263.002. NATURE OF DISTRICT. The district is a municipal

utility district in Montgomery County created under and essential

to accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

965, Sec. 1, eff. June 15, 2007.

Sec. 8263.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8263.023 before September 1, 2015:

(1) the district is dissolved September 1, 2015, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Montgomery County any assets that remain after

the payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2016.

Added by Acts 2007, 80th Leg., R.S., Ch.

965, Sec. 1, eff. June 15, 2007.

Sec. 8263.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All

land and other property included in the district will benefit

from the improvements and services to be provided by the

district.

(b) The district is created to accomplish:

(1) the purposes of a municipal utility district as provided by

general law; and

(2) to the extent authorized by Section 52, Article III, Texas

Constitution, the construction, acquisition, improvement,

maintenance, or operation of arterial or main feeder roads or

improvements in aid of those roads.

Added by Acts 2007, 80th Leg., R.S., Ch.

965, Sec. 1, eff. June 15, 2007.

Sec. 8263.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

965, Sec. 1, eff. June 15, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8263.025.

Sec. 8263.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Kirk Laguarta;

(2) Jill Welmer;

(3) Brent Brentzel;

(4) Jenrose Foshee; and

(5) Nathan Giessinger.

(b) Temporary directors serve until the earlier of:

(1) the date initial directors are elected under Section

8263.023; or

(2) the date this subchapter expires under Section 8263.025.

Added by Acts 2007, 80th Leg., R.S., Ch.

965, Sec. 1, eff. June 15, 2007.

Sec. 8263.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. At the meeting, the temporary

directors shall elect officers from among the temporary directors

and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

965, Sec. 1, eff. June 15, 2007.

Sec. 8263.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

Not later than the second anniversary of the organizational

meeting held under Section 8263.022, the temporary directors

shall hold an election to confirm the creation of the district

and to elect five initial directors as provided by Section

49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

965, Sec. 1, eff. June 15, 2007.

Sec. 8263.024. INITIAL ELECTED DIRECTORS; TERMS. Unless the

initial board otherwise agrees, the directors elected under

Section 8263.023 shall draw lots to determine which two shall

serve until the first regularly scheduled election of directors

under Section 8263.052 and which three shall serve until the

second regularly scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

965, Sec. 1, eff. June 15, 2007.

Sec. 8263.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2015.

Added by Acts 2007, 80th Leg., R.S., Ch.

965, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8263.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Except for temporary or initial directors, directors serve

staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

965, Sec. 1, eff. June 15, 2007.

Sec. 8263.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch.

965, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8263.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

(a) The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 54, Water

Code, applicable to municipal utility districts created under

Section 59, Article XVI, Texas Constitution.

(b) The district has the powers and duties necessary to

accomplish the purposes for which the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

965, Sec. 1, eff. June 15, 2007.

Sec. 8263.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

acquire, construct, or finance a road that meets the criteria or

requirements for a thoroughfare, arterial, or collector road of

the county in which the road is located or the municipality in

whose corporate limits or extraterritorial jurisdiction the road

is located or improvements in aid of that road.

(b) A road project must meet all applicable standards,

regulations, and ordinances of the municipality or county in

whose jurisdiction the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

965, Sec. 1, eff. June 15, 2007.

Sec. 8263.103. RECREATIONAL FACILITIES; LIMIT ON EMINENT DOMAIN

POWER. (a) In this section, "recreational facilities" and

"develop and maintain" have the meanings assigned by Section

49.462, Water Code.

(b) The district may develop and maintain recreational

facilities.

(c) The district may not, for the development or maintenance of

a recreational facility, acquire by condemnation land, an

easement, or other property inside or outside the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

965, Sec. 1, eff. June 15, 2007.

Sec. 8263.104. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. Subject to the limitations of Section 54.016, Water

Code, the district shall comply with all applicable requirements

of any ordinance or resolution adopted by the governing body of

the municipality that consents to the creation of the district or

to the inclusion of lands within the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

965, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8263.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from any

source other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an operation and maintenance tax or issue

bonds payable from ad valorem taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

965, Sec. 1, eff. June 15, 2007.

Sec. 8263.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8263.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

965, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8263.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, grants, or

other district money, or any combination of those sources, to pay

for any authorized district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

965, Sec. 1, eff. June 15, 2007.

Sec. 8263.202. BONDS FOR ROAD PROJECTS. (a) The district may

not issue bonds to finance projects authorized by Section

8263.102 unless the issuance is approved by a vote of a

two-thirds majority of the voters of the district voting at an

election called for that purpose.

(b) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8263.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

965, Sec. 1, eff. June 15, 2007.

Sec. 8263.203. BONDS FOR RECREATIONAL FACILITIES. If authorized

at an election under Section 8263.151, the district may issue

bonds payable from ad valorem taxes to pay for the development

and maintenance of recreational facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

965, Sec. 1, eff. June 15, 2007.

Sec. 8263.204. TAXES FOR BONDS. At the time bonds payable

wholly or partly from ad valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds as the interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds when due or the redemption price at any earlier

required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

965, Sec. 1, eff. June 15, 2007.



CHAPTER 8264. KIMBERLIN RANCH MUNICIPAL UTILITY DISTRICT NO. 1 OF GRAYSON COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8264. KIMBERLIN RANCH MUNICIPAL UTILITY DISTRICT NO. 1 OF

GRAYSON COUNTY

For contingent expiration of this chapter, see Section 8264.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8264.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Kimberlin Ranch Municipal Utility

District No. 1 of Grayson County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 2.01, eff. September 1, 2007.

Sec. 8264.002. NATURE OF DISTRICT. The district is a municipal

utility district in Grayson County created under and essential to

accomplish the purposes of Section 52, Article III, and Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 2.01, eff. September 1, 2007.

Sec. 8264.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8264.023 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Grayson County any assets that remain after the

payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 2.01, eff. September 1, 2007.

Sec. 8264.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2.02 of

the article creating this chapter.

(b) The boundaries and field notes contained in Section 2.02 of

the article creating this chapter form a closure. A mistake made

in the field notes or in copying the field notes in the

legislative process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 2.01, eff. September 1, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Section 8264.025.

Sec. 8264.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2007, a person who owns land in the district may submit a

petition to the Texas Commission on Environmental Quality

requesting that the commission appoint as temporary directors the

five persons named in the petition.

(b) The commission shall appoint as temporary directors the five

persons named in the first petition received by the commission

under Subsection (a).

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8264.023; or

(2) the date this chapter expires under Section 8264.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 2.01, eff. September 1, 2007.

Sec. 8264.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. At the meeting, the temporary

directors shall elect officers from among the temporary directors

and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 2.01, eff. September 1, 2007.

Sec. 8264.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION;

ANNEXATION BY CITY. (a) The temporary directors shall hold an

election to confirm the creation of the district and to elect

five directors as provided by Section 49.102, Water Code.

(b) The temporary directors may not hold the election until the

City of Gunter has annexed into its corporate limits all

territory described by Section 2.02 of the article creating this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 2.01, eff. September 1, 2007.

Sec. 8264.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8264.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors and which three shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 2.01, eff. September 1, 2007.

Sec. 8264.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 2.01, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8264.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 2.01, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8264.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 2.01, eff. September 1, 2007.

Sec. 8264.102. WATER AND WASTEWATER FACILITIES AND SERVICES.

(a) The district shall make available any district water or

wastewater facility to each person that holds a certificate of

convenience and necessity for land in the district.

(b) The district may not provide retail water or wastewater

services.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 2.01, eff. September 1, 2007.

Sec. 8264.103. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet all applicable construction

standards, subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 2.01, eff. September 1, 2007.

Sec. 8264.104. MAINTENANCE AND REPAIR OF ROADS IN TERRITORY

EXCLUDED FROM CITY. If the City of Gunter excludes district

territory from the city's corporate limits, the district shall

maintain, improve, operate, and repair any road located in that

territory in accordance with the ordinances and rules of each

political subdivision in whose jurisdiction the road is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 2.01, eff. September 1, 2007.

Sec. 8264.105. DIVISION OF DISTRICT. (a) The district may be

divided into two new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) The division procedure is prescribed by Sections 53.030

through 53.041, Water Code.

(c) Any new district created by the division of the district has

all the powers and duties of the district.

(d) Any new district created by the division of the district may

not, at the time the new district is created, contain any land:

(1) outside the area described by Section 2.02 of the article

creating this chapter; or

(2) outside the corporate limits of the city of Gunter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 2.01, eff. September 1, 2007.

Sec. 8264.106. LIMITATION ON ANNEXATION. (a) The district may

not add land to the district under Subchapter J, Chapter 49,

Water Code, if the land is located outside the corporate limits

of the city of Gunter.

(b) Section 43.075, Local Government Code, does not apply to the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 2.01, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8264.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds or other

obligations issued under Section 8264.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 2.01, eff. September 1, 2007.

SUBCHAPTER E. BONDS

Sec. 8264.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of a project under

Section 8264.101 or 8264.103.

(b) The district may not issue bonds or other obligations to

finance projects authorized by Section 8264.103 unless the

issuance is approved by a vote of a two-thirds majority of the

district voters voting at an election held for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8264.103 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 2.01, eff. September 1, 2007.



CHAPTER 8265. KIMBERLIN RANCH MUNICIPAL UTILITY DISTRICT NO. 2 OF GRAYSON COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8265. KIMBERLIN RANCH MUNICIPAL UTILITY DISTRICT NO. 2 OF

GRAYSON COUNTY

For contingent expiration of this chapter, see Section 8265.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8265.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Kimberlin Ranch Municipal Utility

District No. 2 of Grayson County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 3.01, eff. September 1, 2007.

Sec. 8265.002. NATURE OF DISTRICT. The district is a municipal

utility district in Grayson County created under and essential to

accomplish the purposes of Section 52, Article III, and Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 3.01, eff. September 1, 2007.

Sec. 8265.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8265.023 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Grayson County any assets that remain after the

payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 3.01, eff. September 1, 2007.

Sec. 8265.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 3.02 of

the article creating this chapter.

(b) The boundaries and field notes contained in Section 3.02 of

the article creating this chapter form a closure. A mistake made

in the field notes or in copying the field notes in the

legislative process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 3.01, eff. September 1, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Section 8265.025.

Sec. 8265.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2007, a person who owns land in the district may submit a

petition to the Texas Commission on Environmental Quality

requesting that the commission appoint as temporary directors the

five persons named in the petition.

(b) The commission shall appoint as temporary directors the five

persons named in the first petition received by the commission

under Subsection (a).

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8265.023; or

(2) the date this chapter expires under Section 8265.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 3.01, eff. September 1, 2007.

Sec. 8265.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. At the meeting, the temporary

directors shall elect officers from among the temporary directors

and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 3.01, eff. September 1, 2007.

Sec. 8265.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION;

ANNEXATION BY CITY. (a) The temporary directors shall hold an

election to confirm the creation of the district and to elect

five directors as provided by Section 49.102, Water Code.

(b) The temporary directors may not hold the election until the

City of Gunter has annexed into its corporate limits all

territory described by Section 3.02 of the article creating this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 3.01, eff. September 1, 2007.

Sec. 8265.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8265.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors and which three shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 3.01, eff. September 1, 2007.

Sec. 8265.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 3.01, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8265.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 3.01, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8265.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 3.01, eff. September 1, 2007.

Sec. 8265.102. WATER AND WASTEWATER FACILITIES AND SERVICES.

(a) The district shall make available any district water or

wastewater facility to each person that holds a certificate of

convenience and necessity for land in the district.

(b) The district may not provide retail water or wastewater

services.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 3.01, eff. September 1, 2007.

Sec. 8265.103. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet all applicable construction

standards, subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 3.01, eff. September 1, 2007.

Sec. 8265.104. MAINTENANCE AND REPAIR OF ROADS IN TERRITORY

EXCLUDED FROM CITY. If the City of Gunter excludes district

territory from the city's corporate limits, the district shall

maintain, improve, operate, and repair any road located in that

territory in accordance with the ordinances and rules of each

political subdivision in whose jurisdiction the road is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 3.01, eff. September 1, 2007.

Sec. 8265.105. DIVISION OF DISTRICT. (a) The district may be

divided into two new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) The division procedure is prescribed by Sections 53.030

through 53.041, Water Code.

(c) Any new district created by the division of the district has

all the powers and duties of the district.

(d) Any new district created by the division of the district may

not, at the time the new district is created, contain any land:

(1) outside the area described by Section 3.02 of the article

creating this chapter; or

(2) outside the corporate limits of the city of Gunter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 3.01, eff. September 1, 2007.

Sec. 8265.106. LIMITATION ON ANNEXATION. (a) The district may

not add land to the district under Subchapter J, Chapter 49,

Water Code, if the land is located outside the corporate limits

of the city of Gunter.

(b) Section 43.075, Local Government Code, does not apply to the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 3.01, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8265.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds or other

obligations issued under Section 8264.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 3.01, eff. September 1, 2007.

SUBCHAPTER E. BONDS

Sec. 8265.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of a project under

Section 8265.101 or 8265.103.

(b) The district may not issue bonds or other obligations to

finance projects authorized by Section 8265.103 unless the

issuance is approved by a vote of a two-thirds majority of the

district voters voting at an election held for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8265.103 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 3.01, eff. September 1, 2007.



CHAPTER 8266. KIMBERLIN RANCH MUNICIPAL UTILITY DISTRICT NO. 3 OF GRAYSON COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8266. KIMBERLIN RANCH MUNICIPAL UTILITY DISTRICT NO. 3 OF

GRAYSON COUNTY

For contingent expiration of this chapter, see Section 8266.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8266.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Kimberlin Ranch Municipal Utility

District No. 3 of Grayson County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 4.01, eff. September 1, 2007.

Sec. 8266.002. NATURE OF DISTRICT. The district is a municipal

utility district in Grayson County created under and essential to

accomplish the purposes of Section 52, Article III, and Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 4.01, eff. September 1, 2007.

Sec. 8266.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8266.023 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Grayson County any assets that remain after the

payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 4.01, eff. September 1, 2007.

Sec. 8266.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 4.02 of

the article creating this chapter.

(b) The boundaries and field notes contained in Section 4.02 of

the article creating this chapter form a closure. A mistake made

in the field notes or in copying the field notes in the

legislative process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 4.01, eff. September 1, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Section 8266.025.

Sec. 8266.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2007, a person who owns land in the district may submit a

petition to the Texas Commission on Environmental Quality

requesting that the commission appoint as temporary directors the

five persons named in the petition.

(b) The commission shall appoint as temporary directors the five

persons named in the first petition received by the commission

under Subsection (a).

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8266.023; or

(2) the date this chapter expires under Section 8266.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 4.01, eff. September 1, 2007.

Sec. 8266.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. At the meeting, the temporary

directors shall elect officers from among the temporary directors

and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 4.01, eff. September 1, 2007.

Sec. 8266.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION;

ANNEXATION BY CITY. (a) The temporary directors shall hold an

election to confirm the creation of the district and to elect

five directors as provided by Section 49.102, Water Code.

(b) The temporary directors may not hold the election until the

City of Gunter has annexed into its corporate limits all

territory described by Section 4.02 of the article creating this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 4.01, eff. September 1, 2007.

Sec. 8266.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8266.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors and which three shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 4.01, eff. September 1, 2007.

Sec. 8266.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 4.01, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8266.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 4.01, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8266.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 4.01, eff. September 1, 2007.

Sec. 8266.102. WATER AND WASTEWATER FACILITIES AND SERVICES.

(a) The district shall make available any district water or

wastewater facility to each person that holds a certificate of

convenience and necessity for land in the district.

(b) The district may not provide retail water or wastewater

services.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 4.01, eff. September 1, 2007.

Sec. 8266.103. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet all applicable construction

standards, subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 4.01, eff. September 1, 2007.

Sec. 8266.104. MAINTENANCE AND REPAIR OF ROADS IN TERRITORY

EXCLUDED FROM CITY. If the City of Gunter excludes district

territory from the city's corporate limits, the district shall

maintain, improve, operate, and repair any road located in that

territory in accordance with the ordinances and rules of each

political subdivision in whose jurisdiction the road is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 4.01, eff. September 1, 2007.

Sec. 8266.105. DIVISION OF DISTRICT. (a) The district may be

divided into two new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) The division procedure is prescribed by Sections 53.030

through 53.041, Water Code.

(c) Any new district created by the division of the district has

all the powers and duties of the district.

(d) Any new district created by the division of the district may

not, at the time the new district is created, contain any land:

(1) outside the area described by Section 4.02 of the article

creating this chapter; or

(2) outside the corporate limits of the city of Gunter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 4.01, eff. September 1, 2007.

Sec. 8266.106. LIMITATION ON ANNEXATION. (a) The district may

not add land to the district under Subchapter J, Chapter 49,

Water Code, if the land is located outside the corporate limits

of the city of Gunter.

(b) Section 43.075, Local Government Code, does not apply to the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 4.01, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8266.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds or other

obligations issued under Section 8266.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 4.01, eff. September 1, 2007.

SUBCHAPTER E. BONDS

Sec. 8266.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of a project under

Section 8266.101 or 8266.103.

(b) The district may not issue bonds or other obligations to

finance projects authorized by Section 8266.103 unless the

issuance is approved by a vote of a two-thirds majority of the

district voters voting at an election held for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8266.103 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 4.01, eff. September 1, 2007.



CHAPTER 8267. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 120

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8267. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO.

120

For contingent expiration of this chapter, see Section 8267.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8267.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Montgomery County Municipal Utility

District No. 120.

Added by Acts 2007, 80th Leg., R.S., Ch.

1135, Sec. 1, eff. June 15, 2007.

Sec. 8267.002. NATURE OF DISTRICT. The district is a municipal

utility district in Montgomery County created under and essential

to accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1135, Sec. 1, eff. June 15, 2007.

Sec. 8267.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8267.023 before September 1, 2015:

(1) the district is dissolved September 1, 2015, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Montgomery County any assets that remain after

the payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2016.

Added by Acts 2007, 80th Leg., R.S., Ch.

1135, Sec. 1, eff. June 15, 2007.

Sec. 8267.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All

land and other property included in the district will benefit

from the improvements and services to be provided by the

district.

(b) The district is created to accomplish:

(1) the purposes of a municipal utility district as provided by

general law; and

(2) to the extent authorized by Section 52, Article III, Texas

Constitution, the construction, acquisition, improvement,

maintenance, or operation of arterial or main feeder roads or

improvements in aid of those roads.

Added by Acts 2007, 80th Leg., R.S., Ch.

1135, Sec. 1, eff. June 15, 2007.

Sec. 8267.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

1135, Sec. 1, eff. June 15, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Section 8267.025.

Sec. 8267.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Kent Puckett;

(2) Tammy Evans;

(3) Andy Taylor;

(4) Roy Knowles; and

(5) Keith Behrens.

(b) Temporary directors serve until the earlier of:

(1) the date initial directors are elected under Section

8267.023; or

(2) the date this subchapter expires under Section 8267.025.

Added by Acts 2007, 80th Leg., R.S., Ch.

1135, Sec. 1, eff. June 15, 2007.

Sec. 8267.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. At the meeting, the temporary

directors shall elect officers from among the temporary directors

and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

1135, Sec. 1, eff. June 15, 2007.

Sec. 8267.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

Not later than the second anniversary of the organizational

meeting held under Section 8267.022, the temporary directors

shall hold an election to confirm the creation of the district

and to elect five initial directors as provided by Section

49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1135, Sec. 1, eff. June 15, 2007.

Sec. 8267.024. INITIAL ELECTED DIRECTORS; TERMS. Unless the

initial board otherwise agrees, the directors elected under

Section 8267.023 shall draw lots to determine which two shall

serve until the first regularly scheduled election of directors

under Section 8267.052 and which three shall serve until the

second regularly scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

1135, Sec. 1, eff. June 15, 2007.

Sec. 8267.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2015.

Added by Acts 2007, 80th Leg., R.S., Ch.

1135, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8267.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Except for temporary or initial directors, directors serve

staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1135, Sec. 1, eff. June 15, 2007.

Sec. 8267.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch.

1135, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8267.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

(a) The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 54, Water

Code, applicable to municipal utility districts created under

Section 59, Article XVI, Texas Constitution.

(b) The district has the powers and duties necessary to

accomplish the purposes for which the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

1135, Sec. 1, eff. June 15, 2007.

Sec. 8267.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

acquire, construct, or finance a road that meets the criteria or

requirements for a thoroughfare, arterial, or collector road of

the county in which the road is located or the municipality in

whose corporate limits or extraterritorial jurisdiction the road

is located or improvements in aid of that road.

(b) A road project must meet all applicable standards,

regulations, and ordinances of the municipality or county in

whose jurisdiction the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1135, Sec. 1, eff. June 15, 2007.

Sec. 8267.103. RECREATIONAL FACILITIES; LIMIT ON EMINENT DOMAIN

POWER. (a) In this section, "recreational facilities" and

"develop and maintain" have the meanings assigned by Section

49.462, Water Code.

(b) The district may develop and maintain recreational

facilities.

(c) The district may not, for the development or maintenance of

a recreational facility, acquire by condemnation land, an

easement, or other property inside or outside the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1135, Sec. 1, eff. June 15, 2007.

Sec. 8267.104. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. Subject to the limitations of Section 54.016, Water

Code, the district shall comply with all applicable requirements

of any ordinance or resolution adopted by the governing body of

the municipality that consents to the creation of the district or

to the inclusion of lands within the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1135, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8267.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from any

source other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an operation and maintenance tax or issue

bonds payable from ad valorem taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1135, Sec. 1, eff. June 15, 2007.

Sec. 8267.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8267.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

1135, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8267.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, grants, or

other district money, or any combination of those sources, to pay

for any authorized district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

1135, Sec. 1, eff. June 15, 2007.

Sec. 8267.202. BONDS FOR ROAD PROJECTS. (a) The district may

not issue bonds to finance projects authorized by Section

8267.102 unless the issuance is approved by a vote of a

two-thirds majority of the voters of the district voting at an

election called for that purpose.

(b) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8267.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1135, Sec. 1, eff. June 15, 2007.

Sec. 8267.203. BONDS FOR RECREATIONAL FACILITIES. If authorized

at an election under Section 8267.151, the district may issue

bonds payable from ad valorem taxes to pay for the development

and maintenance of recreational facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

1135, Sec. 1, eff. June 15, 2007.

Sec. 8267.204. TAXES FOR BONDS. At the time bonds payable

wholly or partly from ad valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds as the interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds when due or the redemption price at any earlier

required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1135, Sec. 1, eff. June 15, 2007.



CHAPTER 8268. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 117

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8268. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO.

117

For contingent expiration of this chapter, see Section 8268.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8268.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Montgomery County Municipal Utility

District No. 117.

Added by Acts 2007, 80th Leg., R.S., Ch.

1134, Sec. 1, eff. June 15, 2007.

Sec. 8268.002. NATURE OF DISTRICT. The district is a municipal

utility district in Montgomery County created under and essential

to accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1134, Sec. 1, eff. June 15, 2007.

Sec. 8268.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8268.023 before September 1, 2015:

(1) the district is dissolved September 1, 2015, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Montgomery County any assets that remain after

the payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2016.

Added by Acts 2007, 80th Leg., R.S., Ch.

1134, Sec. 1, eff. June 15, 2007.

Sec. 8268.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All

land and other property included in the district will benefit

from the improvements and services to be provided by the

district.

(b) The district is created to accomplish:

(1) the purposes of a municipal utility district as provided by

general law; and

(2) to the extent authorized by Section 52, Article III, Texas

Constitution, the construction, acquisition, improvement,

maintenance, or operation of arterial or main feeder roads or

improvements in aid of those roads.

Added by Acts 2007, 80th Leg., R.S., Ch.

1134, Sec. 1, eff. June 15, 2007.

Sec. 8268.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

1134, Sec. 1, eff. June 15, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Section 8268.025.

Sec. 8268.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Arthur J. Sullivan, III;

(2) Linda Grant Jones;

(3) James H. Pouns;

(4) Lee Lupher; and

(5) Thomas Vann.

(b) Temporary directors serve until the earlier of:

(1) the date initial directors are elected under Section

8268.023; or

(2) the date this subchapter expires under Section 8268.025.

Added by Acts 2007, 80th Leg., R.S., Ch.

1134, Sec. 1, eff. June 15, 2007.

Sec. 8268.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. At the meeting, the temporary

directors shall elect officers from among the temporary directors

and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

1134, Sec. 1, eff. June 15, 2007.

Sec. 8268.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

Not later than the second anniversary of the organizational

meeting held under Section 8268.022, the temporary directors

shall hold an election to confirm the creation of the district

and to elect five initial directors as provided by Section

49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1134, Sec. 1, eff. June 15, 2007.

Sec. 8268.024. INITIAL ELECTED DIRECTORS; TERMS. Unless the

initial board otherwise agrees, the directors elected under

Section 8268.023 shall draw lots to determine which two shall

serve until the first regularly scheduled election of directors

under Section 8268.052 and which three shall serve until the

second regularly scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

1134, Sec. 1, eff. June 15, 2007.

Sec. 8268.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2015.

Added by Acts 2007, 80th Leg., R.S., Ch.

1134, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8268.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Except for temporary or initial directors, directors serve

staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1134, Sec. 1, eff. June 15, 2007.

Sec. 8268.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch.

1134, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8268.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

(a) The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 54, Water

Code, applicable to municipal utility districts created under

Section 59, Article XVI, Texas Constitution.

(b) The district has the powers and duties necessary to

accomplish the purposes for which the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

1134, Sec. 1, eff. June 15, 2007.

Sec. 8268.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

acquire, construct, or finance a road that meets the criteria or

requirements for a thoroughfare, arterial, or collector road of

the county in which the road is located or the municipality in

whose corporate limits or extraterritorial jurisdiction the road

is located or improvements in aid of that road.

(b) A road project must meet all applicable standards,

regulations, and ordinances of the municipality or county in

whose jurisdiction the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1134, Sec. 1, eff. June 15, 2007.

Sec. 8268.103. RECREATIONAL FACILITIES; LIMIT ON EMINENT DOMAIN

POWER. (a) In this section, "recreational facilities" and

"develop and maintain" have the meanings assigned by Section

49.462, Water Code.

(b) The district may develop and maintain recreational

facilities.

(c) The district may not, for the development or maintenance of

a recreational facility, acquire by condemnation land, an

easement, or other property inside or outside the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1134, Sec. 1, eff. June 15, 2007.

Sec. 8268.104. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. Subject to the limitations of Section 54.016, Water

Code, the district shall comply with all applicable requirements

of any ordinance or resolution adopted by the governing body of

the municipality that consents to the creation of the district or

to the inclusion of lands within the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1134, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8268.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from any

source other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an operation and maintenance tax or issue

bonds payable from ad valorem taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1134, Sec. 1, eff. June 15, 2007.

Sec. 8268.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8268.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

1134, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8268.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, grants, or

other district money, or any combination of those sources, to pay

for any authorized district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

1134, Sec. 1, eff. June 15, 2007.

Sec. 8268.202. BONDS FOR ROAD PROJECTS. (a) The district may

not issue bonds to finance projects authorized by Section

8268.102 unless the issuance is approved by a vote of a

two-thirds majority of the voters of the district voting at an

election called for that purpose.

(b) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8268.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1134, Sec. 1, eff. June 15, 2007.

Sec. 8268.203. BONDS FOR RECREATIONAL FACILITIES. If authorized

at an election under Section 8268.151, the district may issue

bonds payable from ad valorem taxes to pay for the development

and maintenance of recreational facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

1134, Sec. 1, eff. June 15, 2007.

Sec. 8268.204. TAXES FOR BONDS. At the time bonds payable

wholly or partly from ad valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds as the interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds when due or the redemption price at any earlier

required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1134, Sec. 1, eff. June 15, 2007.



CHAPTER 8269. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 119

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE F. MUNICIPAL UTILITY DISTRICTSCHAPTER 8269. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 119For contingent expiration of this chapter, see Section 8269.003.SUBCHAPTER A. GENERAL PROVISIONSSec. 8269.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means the Montgomery County Municipal Utility District No. 119.

Added by Acts 2007, 80th Leg., R.S., Ch. 1132, Sec. 1, eff. June 15, 2007.

Sec. 8269.002. NATURE OF DISTRICT. The district is a municipal utility district in Montgomery County created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 1132, Sec. 1, eff. June 15, 2007.

Sec. 8269.003. CONFIRMATION ELECTION REQUIRED. If the creation of the district is not confirmed at a confirmation election held under Section 8269.023 before September 1, 2015:(1) the district is dissolved September 1, 2015, except that the district shall:(A) pay any debts incurred;(B) transfer to Montgomery County any assets that remain after the payment of debts; and(C) maintain the organization of the district until all debts are paid and remaining assets are transferred; and(2) this chapter expires September 1, 2016.

Added by Acts 2007, 80th Leg., R.S., Ch. 1132, Sec. 1, eff. June 15, 2007.

Sec. 8269.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All land and other property included in the district will benefit from the improvements and services to be provided by the district.(b) The district is created to accomplish:(1) the purposes of a municipal utility district as provided by general law; and(2) to the extent authorized by Section 52, Article III, Texas Constitution, the construction, acquisition, improvement, maintenance, or operation of arterial or main feeder roads or improvements in aid of those roads.

Added by Acts 2007, 80th Leg., R.S., Ch. 1132, Sec. 1, eff. June 15, 2007.

Sec. 8269.005. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 2 of the Act creating this chapter.(b) The boundaries and field notes contained in Section 2 of the Act creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect the district's:(1) organization, existence, or validity;(2) right to issue any type of bond for the purposes for which the district is created or to pay the principal of and interest on a bond;(3) right to impose or collect an assessment or tax; or(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch. 1132, Sec. 1, eff. June 15, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONSFor expiration of this subchapter, see Section 8269.025.Sec. 8269.021. TEMPORARY DIRECTORS. (a) The temporary board consists of:(1) Lester Jones;(2) Pam Puckett;(3) Louis Evans;(4) Patty McBean; and(5) Cindy Keefe.(b) Temporary directors serve until the earlier of:(1) the date initial directors are elected under Section 8269.023; or(2) the date this subchapter expires under Section 8269.025.

Added by Acts 2007, 80th Leg., R.S., Ch. 1132, Sec. 1, eff. June 15, 2007.

Sec. 8269.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS. As soon as practicable after all the temporary directors have qualified under Section 49.055, Water Code, the temporary directors shall meet at a location in the district agreeable to a majority of the directors. At the meeting, the temporary directors shall elect officers from among the temporary directors and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch. 1132, Sec. 1, eff. June 15, 2007.

Sec. 8269.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION. Not later than the second anniversary of the organizational meeting held under Section 8269.022, the temporary directors shall hold an election to confirm the creation of the district and to elect five initial directors as provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 1132, Sec. 1, eff. June 15, 2007.

Sec. 8269.024. INITIAL ELECTED DIRECTORS; TERMS. Unless the initial board otherwise agrees, the directors elected under Section 8269.023 shall draw lots to determine which two shall serve until the first regularly scheduled election of directors under Section 8269.052 and which three shall serve until the second regularly scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch. 1132, Sec. 1, eff. June 15, 2007.

Sec. 8269.025. EXPIRATION OF SUBCHAPTER. This subchapter expires September 1, 2015.

Added by Acts 2007, 80th Leg., R.S., Ch. 1132, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 8269.051. DIRECTORS; TERMS. (a) The district is governed by a board of five directors.(b) Except for temporary or initial directors, directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch. 1132, Sec. 1, eff. June 15, 2007.

Sec. 8269.052. ELECTION OF DIRECTORS. On the uniform election date in May of each even-numbered year, the appropriate number of directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch. 1132, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIESSec. 8269.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES. (a) The district has the powers and duties provided by the general law of this state, including Chapters 49 and 54, Water Code, applicable to municipal utility districts created under Section 59, Article XVI, Texas Constitution.(b) The district has the powers and duties necessary to accomplish the purposes for which the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch. 1132, Sec. 1, eff. June 15, 2007.

Sec. 8269.102. ROAD PROJECTS. (a) To the extent authorized by Section 52, Article III, Texas Constitution, the district may acquire, construct, or finance a road that meets the criteria or requirements for a thoroughfare, arterial, or collector road of the county in which the road is located or the municipality in whose corporate limits or extraterritorial jurisdiction the road is located or improvements in aid of that road.(b) A road project must meet all applicable standards, regulations, and ordinances of the municipality or county in whose jurisdiction the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch. 1132, Sec. 1, eff. June 15, 2007.

Sec. 8269.103. RECREATIONAL FACILITIES; LIMIT ON EMINENT DOMAIN POWER. (a) In this section, "recreational facilities" and "develop and maintain" have the meanings assigned by Section 49.462, Water Code.(b) The district may develop and maintain recreational facilities.(c) The district may not, for the development or maintenance of a recreational facility, acquire by condemnation land, an easement, or other property inside or outside the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 1132, Sec. 1, eff. June 15, 2007.

Sec. 8269.104. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR RESOLUTIONS. Subject to the limitations of Section 54.016, Water Code, the district shall comply with all applicable requirements of any ordinance or resolution adopted by the governing body of the municipality that consents to the creation of the district or to the inclusion of lands within the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 1132, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 8269.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The district may issue, without an election, bonds and other obligations secured by revenue or contract payments from any source other than ad valorem taxation.(b) The district must hold an election in the manner provided by Chapters 49 and 54, Water Code, to obtain voter approval before the district may impose an operation and maintenance tax or issue bonds payable from ad valorem taxes.

Added by Acts 2007, 80th Leg., R.S., Ch. 1132, Sec. 1, eff. June 15, 2007.

Sec. 8269.152. OPERATION AND MAINTENANCE TAX. (a) If authorized at an election held under Section 8269.151, the district may impose an operation and maintenance tax on taxable property in the district in accordance with Section 49.107, Water Code.(b) The board shall determine the tax rate. The rate may not exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch. 1132, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONSSec. 8269.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS. The district may issue bonds or other obligations payable wholly or partly from ad valorem taxes, impact fees, revenue, grants, or other district money, or any combination of those sources, to pay for any authorized district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch. 1132, Sec. 1, eff. June 15, 2007.

Sec. 8269.202. BONDS FOR ROAD PROJECTS. (a) The district may not issue bonds to finance projects authorized by Section 8269.102 unless the issuance is approved by a vote of a two-thirds majority of the voters of the district voting at an election called for that purpose.(b) Bonds or other obligations issued or incurred to finance projects authorized by Section 8269.102 may not exceed one-fourth of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 1132, Sec. 1, eff. June 15, 2007.

Sec. 8269.203. BONDS FOR RECREATIONAL FACILITIES. If authorized at an election under Section 8269.151, the district may issue bonds payable from ad valorem taxes to pay for the development and maintenance of recreational facilities.

Added by Acts 2007, 80th Leg., R.S., Ch. 1132, Sec. 1, eff. June 15, 2007.

Sec. 8269.204. TAXES FOR BONDS. At the time bonds payable wholly or partly from ad valorem taxes are issued:(1) the board shall impose a continuing direct annual ad valorem tax, without limit as to rate or amount, for each year that all or part of the bonds are outstanding; and(2) the district annually shall impose an ad valorem tax on all taxable property in the district in an amount sufficient to:(A) pay the interest on the bonds as the interest becomes due;(B) create a sinking fund for the payment of the principal of the bonds when due or the redemption price at any earlier required redemption date; and(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch. 1132, Sec. 1, eff. June 15, 2007.



CHAPTER 8270. CNP UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8270. CNP UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8270.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the CNP Utility District.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

Sec. 8270.002. NATURE OF DISTRICT. The district is a municipal

utility district and a conservation and reclamation district in

Harris County created under Section 59, Article XVI, Texas

Constitution.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

Sec. 8270.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

(d) The accomplishment of the purposes stated in this chapter is

for the benefit of the people of this state and for the

improvement of their property and industries. The district, in

carrying out the purposes of this chapter, will be performing an

essential public function under the constitution.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

Sec. 8270.004. STATE POLICY REGARDING WASTE DISPOSAL. The

district's powers and duties are subject to the state policy of

encouraging the development and use of integrated area-wide waste

collection, treatment, and disposal systems to serve the waste

disposal needs of this state's residents, if integrated systems

can reasonably be provided for an area, so as to avoid the

economic burden on residents and the effect on state water

quality caused by the construction and operation of numerous

small waste collection, treatment, and disposal facilities.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

SUBCHAPTER B. DISTRICT TERRITORY AND ANNEXATIONS TO DISTRICT

TERRITORY

Sec. 8270.051. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2, Chapter 751,

Acts of the 61st Legislature, Regular Session, 1969, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code;

(3) Section 9, Chapter 751, Acts of the 61st Legislature,

Regular Session, 1969; or

(4) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or the board.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

Sec. 8270.052. EXPANSION OF DISTRICT. (a) If land is added to

the district under Section 49.301, Water Code, the board may

require the petitioners:

(1) to assume the petitioners' pro rata share of the voted but

unissued bonds of the district; and

(2) to authorize the board to impose a tax on the petitioners'

property to pay for the bonds after the bonds have been issued.

(b) If land is annexed in the manner provided by Section 49.302,

Water Code, the board may also submit a proposition to the voters

of the area to be annexed on the question of the assumption by

the area to be annexed of its part of the voted but not yet

issued or sold tax or tax-revenue bonds of the district and the

imposition of an ad valorem tax on taxable property within the

area to be annexed along with a tax on the rest of the district

for the payment of the bonds.

(c) If the petitioners consent or if the election results

favorably, the district may issue its voted but unissued tax or

tax-revenue bonds regardless of changes to district boundaries

since the original voting or authorization of the bonds.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

SUBCHAPTER C. DISTRICT ADMINISTRATION

Sec. 8270.101. COMPOSITION OF BOARD. The board consists of five

elected directors.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

Sec. 8270.102. DIRECTOR'S BOND. Each director shall give bond

in the amount of $5,000 for the faithful performance of the

director's duties.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

Sec. 8270.103. DISTRICT OFFICE. (a) Except as provided by this

section, the board shall designate, establish, and maintain a

district office as provided by Section 49.062, Water Code.

(b) The board may establish a second district office outside the

district. If the board establishes a second district office, the

board shall give notice of the location of that office by:

(1) filing a copy of the board resolution that establishes the

location of the office:

(A) with the Texas Commission on Environmental Quality; and

(B) in the municipal utility district records of each county in

which the district is located; and

(2) publishing notice of the location of the office in a

newspaper of general circulation in each county in which the

district is located.

(c) A district office that is a private residence, office, or

dwelling is a public place for matters relating to district

business.

(d) The board shall provide notice of any change in the location

of the district office outside the district in the manner

required by Subsection (b).

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

Sec. 8270.104. ABSENCE OR INACTION OF BOARD PRESIDENT. (a)

When the board president is absent or fails or declines to act,

the board vice president shall perform all duties and exercise

all power this chapter or general law gives the president.

(b) If the board president is absent from a board meeting:

(1) the board vice president may:

(A) sign an order adopted at the meeting; or

(B) implement any other action taken at the meeting; or

(2) the board may authorize the president to sign the order or

implement the action.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 8270.151. MUNICIPAL UTILITY DISTRICT POWERS. The district

has all of the rights, powers, privileges, authority, and

functions conferred and imposed by the general laws of the state

relating to municipal utility districts created under Section 59,

Article XVI, Texas Constitution, including those conferred by

Chapters 49 and 54, Water Code.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

Sec. 8270.152. ADDITIONAL POWERS. (a) The district may:

(1) make, purchase, construct, lease, or otherwise acquire

property, works, facilities, existing improvements, or

improvements to be made, constructed, or acquired that are:

(A) inside or outside the district's boundaries; and

(B) necessary to carry out the powers granted by this chapter or

general law; or

(2) enter into a contract with a person on terms the board

considers desirable, fair, and advantageous for:

(A) the purchase or sale of water;

(B) the transportation, treatment, and disposal of the domestic,

industrial, or communal wastes of the district or others;

(C) the continuing and orderly development of land and property

in the district through the purchase, construction, or

installation of facilities, works, or improvements that the

district is otherwise authorized to do or perform so that, to the

greatest extent reasonably possible, considering sound

engineering and economic practices, all of the land and property

may ultimately receive the services of the facilities, works, or

improvements; and

(D) the performance of any of the powers granted by this chapter

or general law.

(b) A contract under Subsection (a)(2) may not have a duration

of more than 40 years.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

Sec. 8270.153. EMINENT DOMAIN. The district may exercise the

power of eminent domain only:

(1) in a county in which the district is located; and

(2) when necessary to carry out the purposes for which the

district was created.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

Sec. 8270.154. COST OF RELOCATING OR ALTERING PROPERTY. (a) In

this section, "sole expense" means the actual cost of relocating,

raising, lowering, rerouting, or changing the grade of or

altering the construction of a facility described by Subsection

(b) in providing comparable replacement without enhancement of

the facility, after deducting from that cost the net salvage

value of the old facility.

(b) If the district's exercise of the power of eminent domain,

the power of relocation, or any other power conferred by this

chapter makes necessary relocating, raising, rerouting, changing

the grade, or altering the construction of a highway, a railroad,

an electric transmission line, a telegraph or telephone property

or facility, or a pipeline, the necessary action shall be

accomplished at the sole expense of the district.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

Sec. 8270.155. CONTRACT FOR PURCHASE OF WATER, SEWER, OR

DRAINAGE SERVICES; ELECTION NOT REQUIRED. (a) The district may

enter into a contract with a political subdivision for water,

sewer, or drainage services or any combination of those services

without the necessity of an election by any contracting party.

(b) The district may pay for an obligation incurred by such a

contract by issuing bonds that, if otherwise necessary, have been

approved by the voters in the manner provided by this chapter.

(c) The district may deliver the district's bonds to any of the

following parties that enters into such a contract with the

district:

(1) the United States;

(2) an agency or instrumentality of the United States;

(3) this state; or

(4) an agency or instrumentality of this state.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

Sec. 8270.156. NOTICE OF ELECTION. The board president or

secretary may give notice of an election.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

Sec. 8270.157. DISTRICT RULES. The district shall adopt and

enforce reasonable and effective rules to secure and maintain

safe, sanitary, and adequate plumbing installations, connections,

and appurtenances as subsidiary parts of the district's sewerage

system to preserve the quality of water within or controlled by

the district.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 8270.201. TAX METHOD. (a) The board shall use the ad

valorem plan of taxation.

(b) The board is not required to hold a hearing on the adoption

of a plan of taxation.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

Sec. 8270.202. DISTRICT ACCOUNTS. The district shall keep a

complete system of the district's accounts.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

Sec. 8270.203. COPY OF AUDIT REPORT. A copy of the audit report

prepared under Subchapter G, Chapter 49, Water Code, shall be

delivered:

(1) to each director; and

(2) on request to a holder of at least 25 percent of the

outstanding bonds of the district.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

Sec. 8270.204. PAYMENT OF TAX OR ASSESSMENT NOT REQUIRED. The

district is not required to pay a tax or assessment on:

(1) district property; or

(2) a purchase made by the district.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

Sec. 8270.205. DEPOSITORY. (a) The board shall select one or

more banks in this state to act as depository for the district's

funds.

(b) To the extent that funds in the depository bank are not

insured by the Federal Deposit Insurance Corporation, the funds

must be secured in the manner provided by law for the security of

county funds.

(c) A director may be a shareholder in a depository of district

funds.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

SUBCHAPTER F. BONDS

Sec. 8270.251. ISSUANCE OF BONDS. (a) The district may issue

bonds payable from taxes or revenue to provide money for any

purpose of this chapter, including the acquisition of land.

(b) The district must issue bonds in the manner provided by

Chapters 49 and 54, Water Code, except that the district may

issue bonds payable solely from net revenue by resolution or

order of the board without an election.

(c) Bonds issued under this subchapter may be payable from all

or any designated part of the revenue of district property and

facilities or under a specific contract, as provided in the order

or resolution authorizing the issuance of bonds.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

Sec. 8270.252. ADDITIONAL SECURITY. (a) Within the discretion

of the board, bonds issued under this subchapter may be

additionally secured by a deed of trust or mortgage lien on

physical property of the district and franchises, easements,

water rights and appropriation permits, leases, contracts, and

all rights appurtenant to that property, vesting in the trustee

the power to:

(1) sell the property for payment of the debt;

(2) operate the property; and

(3) take any other action to secure the bonds.

(b) A purchaser under a sale under the deed of trust or mortgage

lien of the property:

(1) is the absolute owner of the property, facilities, and

rights purchased; and

(2) may maintain and operate the property and facilities.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

Sec. 8270.253. TRUST INDENTURE. A trust indenture created under

Section 8270.252, regardless of the existence of a deed of trust

or mortgage lien on the property, may:

(1) provide for the security of the bonds and the preservation

of the trust estate in the manner prescribed by the board;

(2) provide for amendment or modification of the trust

indenture;

(3) provide for the issuance of bonds to replace lost or

mutilated bonds;

(4) condition the right to spend district money or sell district

property on the approval of a licensed engineer selected as

provided by the trust indenture; and

(5) provide for the investment of district money.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

Sec. 8270.254. ORDER OR RESOLUTION AUTHORIZING ISSUANCE OF

CERTAIN BONDS. (a) In an order or resolution authorizing the

issuance of revenue, tax-revenue, revenue refunding, or

tax-revenue refunding bonds, the board may:

(1) provide for:

(A) the flow of funds; and

(B) the establishment and maintenance of the interest and

sinking fund, reserve fund, or other fund;

(2) make additional covenants with respect to the bonds and the

pledged revenue and the operation and maintenance of the

improvements and facilities the revenue of which is pledged,

which may include provisions for the operation or leasing of all

or part of the improvements and facilities and the use or pledge

of money received from the operation contract or lease as the

board considers appropriate;

(3) prohibit the further issuance of bonds or other obligations

payable from the pledged revenue or reserve the right to issue

additional bonds to be secured by a pledge of and payable from

the revenue on a parity with, or subordinate to, the lien and

pledge in support of the bonds being issued, subject to any

conditions set forth in the order or resolution; and

(4) include any other provision or covenant not prohibited by

the Texas Constitution or this chapter.

(b) The board may adopt and execute any other proceeding or

instrument necessary or convenient in the issuance of the bonds.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

Sec. 8270.255. USE OF BOND PROCEEDS DURING CONSTRUCTION. (a)

The district may appropriate or set aside out of the proceeds

from the sale of any bonds issued under this subchapter an amount

for the payment of interest, administrative, and operating

expenses expected to accrue during a period of construction, as

may be provided in the bond orders or resolutions.

(b) For purposes of this section, the period of construction may

not exceed three years.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.

Sec. 8270.256. REFUNDING BONDS. (a) By order or resolution

adopted by the board, the district may issue revenue refunding

bonds or tax-revenue refunding bonds to refund revenue bonds or

tax-revenue bonds, whether original bonds or refunding bonds,

previously issued by the district.

(b) The comptroller shall register the refunding bonds on the

surrender and cancellation of the bonds to be refunded.

(c) Instead of issuing bonds to be registered on the surrender

and cancellation of the bonds to be refunded, the district, in

the order or resolution authorizing the issuance of the refunding

bonds, may provide for the sale of the refunding bonds and the

deposit of the proceeds in the place or places where the bonds to

be refunded are payable. In that case, the refunding bonds may

be issued if an amount sufficient to pay the principal of and

interest on the bonds to be refunded to their maturity dates, or

to their option dates if according to their terms the bonds have

been called for payment before maturity, has been deposited in

the place or places where the bonds to be refunded are payable,

and the comptroller shall register the refunding bonds without

the surrender and cancellation of the bonds to be refunded.

Redesignated from Special District Local Laws Code, Chapter 9013

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.101, eff. September 1, 2009.



CHAPTER 8271. LANGHAM CREEK UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8271. LANGHAM CREEK UTILITY DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8271.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Langham Creek Utility District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8271.002. NATURE OF DISTRICT. The district is a municipal

utility district and a conservation and reclamation district in

Harris County created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8271.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

(d) The accomplishment of the purposes stated in this chapter is

for the benefit of the people of this state and for the

improvement of their property and industries. The district in

carrying out the purposes of this chapter will be performing an

essential public function under the Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8271.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2, Chapter 306,

Acts of the 61st Legislature, Regular Session, 1969, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code;

(3) Section 9, Chapter 306, Acts of the 61st Legislature,

Regular Session, 1969; or

(4) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bonds for a

purpose for which the district is created or to pay the principal

of and interest on the bonds;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8271.005. EXPANSION OF DISTRICT. (a) If land is annexed

by the district under Section 49.301, Water Code, the board may

require the petitioners to:

(1) assume the petitioners' pro rata share of the voted but

unissued bonds of the district; and

(2) authorize the board to impose a tax on the petitioners'

property to pay for the bonds after the bonds have been issued.

(b) If land is annexed by the district under Section 49.302,

Water Code, the board may submit to the voters of the area to be

annexed a proposition on the question of the assumption by the

area to be annexed of its part of the voted but not yet issued or

sold tax or tax-revenue bonds of the district and the imposition

of an ad valorem tax on taxable property in the area to be

annexed along with a tax in the rest of the district for the

payment of the bonds.

(c) If the petitioners consent or if the election results

favorably, the district may issue its voted but unissued tax or

tax-revenue bonds regardless of changes to district boundaries

since the original voting or authorization of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8271.006. STATE POLICY REGARDING WASTE DISPOSAL. The

district's powers and duties are subject to the state policy of

encouraging the development and use of integrated area-wide waste

collection, treatment, and disposal systems to serve the waste

disposal needs of this state's residents, if integrated systems

can reasonably be provided for an area, so as to avoid the

economic burden on residents and the effect on state water

quality caused by the construction and operation of numerous

small waste collection, treatment, and disposal facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Text of section effective on April 01, 2011

Sec. 8271.051. COMPOSITION OF BOARD. The board consists of five

elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8271.052. DIRECTOR'S BOND. Each director shall qualify by

giving bond in the amount of $5,000 for the faithful performance

of the director's duties.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8271.053. ABSENCE OR INACTION OF BOARD PRESIDENT. (a)

When the board president is absent or fails or declines to act,

the board vice president shall perform all duties and exercise

all power this chapter or general law gives the president.

(b) If the board president is absent from a board meeting:

(1) the board vice president may sign an order or other action

adopted at the meeting; or

(2) the board may authorize the president to sign the order or

implement the action.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8271.054. DISTRICT OFFICE. (a) Except as provided by this

section, the board shall designate, establish, and maintain a

district office as provided by Section 49.062, Water Code.

(b) The board may establish a second district office outside the

district. If the board establishes a second district office, the

board shall give notice of the location of that office by:

(1) filing a copy of the board resolution that establishes the

location of the office:

(A) with the Texas Commission on Environmental Quality; and

(B) in the municipal utility district records of each county in

which the district is located; and

(2) publishing notice of the location of the office in a

newspaper of general circulation in each county in which the

district is located.

(c) A district office that is a private residence, office, or

dwelling is a public place for matters relating to the district's

business.

(d) The board shall provide notice of any change in the location

of the district office outside the district in the manner

required by Subsection (b).

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8271.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has all of the rights, powers, privileges, and functions

conferred and imposed by the general law of this state relating

to municipal utility districts created under Section 59, Article

XVI, Texas Constitution, including those conferred by Chapters 49

and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8271.102. ADDITIONAL POWERS. (a) The district may:

(1) make, purchase, construct, lease, or otherwise acquire

property, works, facilities, existing improvements, or

improvements to be made, constructed, or acquired that are:

(A) inside or outside the district's boundaries; and

(B) necessary to carry out the powers granted by this chapter or

general law; or

(2) enter into a contract with a person on terms the board

considers desirable, fair, and advantageous for:

(A) the purchase or sale of water;

(B) the transportation, treatment, and disposal of the domestic,

industrial, or communal wastes of the district or others;

(C) the continuing and orderly development of land and property

in the district through the purchase, construction, or

installation of facilities, works, or improvements that the

district is otherwise authorized to do or perform so that, to the

greatest extent reasonably possible, considering sound

engineering and economic practices, all of the land and property

may ultimately receive the services of the facilities, works, or

improvements; and

(D) the performance of any of the powers granted by this chapter

or general law.

(b) A contract under Subsection (a)(2) may not have a duration

of more than 40 years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8271.103. EMINENT DOMAIN. The district may exercise the

power of eminent domain only:

(1) in a county in which the district is located; and

(2) when necessary to carry out the purposes for which the

district was created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8271.104. COST OF RELOCATING OR ALTERING PROPERTY. (a) In

this section, "sole expense" means the actual cost of relocating,

raising, lowering, rerouting, changing the grade of, or altering

the construction of a facility described by Subsection (b) in

providing comparable replacement without enhancement of the

facility, after deducting from that cost the net salvage value of

the old facility.

(b) If the district's exercise of the power of eminent domain,

the power of relocation, or any other power conferred by this

chapter makes necessary the relocation, raising, rerouting,

changing the grade, or alteration of the construction of a

highway, a railroad, an electric transmission line, a telegraph

or telephone property or facility, or a pipeline, the necessary

action shall be accomplished at the sole expense of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8271.105. CONTRACT FOR PURCHASE OF WATER, SEWER, OR

DRAINAGE SERVICES; ELECTION NOT REQUIRED. (a) The district and

a political subdivision may enter into a contract for water,

sewer, or drainage services or any combination of those services

without the necessity of an election by any contracting party to

approve the contract.

(b) The district may pay for an obligation incurred by such a

contract by issuing bonds that, if otherwise necessary, have been

approved by the voters in the manner provided by this chapter.

(c) The district may deliver the district's bonds to the United

States or an agency or instrumentality of the United States, or

to this state or an agency or instrumentality of this state, that

entered into a contract with the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8271.106. NOTICE OF ELECTION. The board president or

secretary may give notice of an election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8271.107. DISTRICT RULES. The district shall adopt and

enforce reasonable and effective rules to secure and maintain

safe, sanitary, and adequate plumbing installations, connections,

and appurtenances as subsidiary parts of the district's sewerage

system to preserve the quality of water within or controlled by

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8271.151. TAX METHOD. (a) The district shall use the ad

valorem plan of taxation.

(b) The board is not required to call or hold a hearing on the

adoption of a plan of taxation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8271.152. DISTRICT ACCOUNTS. The district shall keep a

complete system of the district's accounts.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8271.153. COPY OF AUDIT REPORT. A copy of the audit report

prepared under Subchapter G, Chapter 49, Water Code, shall be

delivered:

(1) to each director; and

(2) to a holder of at least 25 percent of the outstanding bonds

of the district, on request.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8271.154. PAYMENT OF TAX OR ASSESSMENT NOT REQUIRED. The

district is not required to pay a tax or assessment on:

(1) district property; or

(2) a purchase made by the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8271.155. DEPOSITORY. (a) The board shall select one or

more banks in this state to act as depository for the district's

money.

(b) To the extent that money in the depository bank is not

insured by the Federal Deposit Insurance Corporation, the money

must be secured in the manner provided by law for the security of

county funds.

(c) A director may be a shareholder in a bank that is a

depository of district money.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER E. BONDS

Text of section effective on April 01, 2011

Sec. 8271.201. LOST OR MUTILATED BONDS. A trust indenture

securing bonds issued under this chapter may provide for the

issuance of bonds to replace lost or mutilated bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8271.202. USE OF BOND PROCEEDS DURING CONSTRUCTION. (a)

The district may appropriate or set aside out of the proceeds

from the sale of any bonds issued under this chapter an amount

for the payment of interest, administrative, and operating

expenses expected to accrue during a period of construction, as

may be provided in the bond orders or resolutions.

(b) For purposes of this section, the period of construction may

not exceed three years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8271.203. REFUNDING BONDS. (a) By order or resolution

adopted by the board, the district may issue revenue refunding

bonds or tax-revenue refunding bonds to refund revenue bonds or

tax-revenue bonds, whether original bonds or refunding bonds,

previously issued by the district.

(b) The comptroller shall register the refunding bonds on the

surrender and cancellation of the bonds to be refunded.

(c) Instead of issuing bonds to be registered on the surrender

and cancellation of the bonds to be refunded, the district, in

the order or resolution authorizing the issuance of the refunding

bonds, may provide for the sale of the refunding bonds and the

deposit of the proceeds in the place or places where the bonds to

be refunded are payable. In that case, the refunding bonds may

be issued if an amount sufficient to pay the principal of and

interest on the bonds to be refunded to their maturity dates, or

to their option dates if according to their terms the bonds have

been called for payment before maturity, has been deposited in

the place or places where the bonds to be refunded are payable,

and the comptroller shall register the refunding bonds without

the surrender and cancellation of the bonds to be refunded.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8272. HARRIS-MONTGOMERY COUNTIES MUNICIPAL UTILITY DISTRICT NO. 386

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8272. HARRIS-MONTGOMERY COUNTIES MUNICIPAL

UTILITY DISTRICT NO. 386

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8272.001. DEFINITION. In this chapter, "district" means

the Harris-Montgomery Counties Municipal Utility District No.

386.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8272.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district created under Section 59,

Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8272.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the works and projects accomplished by the district

under the powers conferred by Section 59, Article XVI, Texas

Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8272.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 3, Chapter 1381,

Acts of the 77th Legislature, Regular Session, 2001, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, or validity;

(2) the validity of district bonds, notes, or other

indebtedness;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8272.051. COMPOSITION OF BOARD; TERMS. (a) The district

is governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8272.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, functions, and duties

provided by general law applicable to a municipal utility

district created under Section 59, Article XVI, Texas

Constitution, including Chapters 49, 50, and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8272.102. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. Subject to the limitations of Section 54.016, Water

Code, the district shall comply with all applicable requirements

of any ordinance or resolution adopted by the city council of the

City of Houston, including an ordinance or resolution adopted

before September 1, 2001, that consents to the creation of the

district or to the inclusion of lands in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8272.103. RELOCATING OR ALTERING PROPERTY; COSTS. (a) The

district may relocate, raise, reroute, change the grade of, or

alter the construction of a highway, railroad, electric

transmission line, telecommunications or other public utility

facility, pipeline, canal, or drainage ditch if considered

necessary by the board of directors.

(b) The district shall pay for any relocation, raising,

rerouting, changing, or altering under this section, unless

otherwise agreed in writing by the interested parties.

(c) If a facility is replaced, the cost of replacement is

limited to an amount equal to the cost of replacing the facility

with a comparable facility, less the replaced facility's net

salvage value.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8272.104. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code; or

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8273. EL PASO COUNTY TORNILLO WATER IMPROVEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8273. EL PASO COUNTY TORNILLO WATER IMPROVEMENT DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8273.001. DEFINITIONS. In this chapter:

(1) "Authority" means the El Paso County Tornillo Water

Improvement District.

(2) "Board" means the board of directors of the authority.

(3) "Director" means a member of the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8273.002. NATURE OF AUTHORITY. The authority is a

conservation and reclamation district in El Paso County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8273.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

authority is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the authority will benefit from the works and projects

accomplished by the authority under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the authority is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8273.004. AUTHORITY TERRITORY. (a) The authority is

composed of the territory described by Section 3, Chapter 916,

Acts of the 70th Legislature, Regular Session, 1987, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the authority form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the authority's organization, existence, or validity;

(2) the authority's right to impose a tax; or

(3) the legality or operation of the authority or its governing

body.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8273.051. COMPOSITION OF BOARD; TERMS. (a) The authority

is governed by a board of seven directors elected to numbered

places.

(b) Directors serve staggered terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8273.052. DIRECTOR'S BOND. Each director shall execute a

bond for $5,000 payable to the authority and conditioned on the

faithful performance of the director's duties.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8273.053. OFFICIAL BOARD ACTIONS. The affirmative vote of

a majority of the directors is required for any official board

action.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8273.054. COMPENSATION. Unless the board by resolution

increases the fee to an amount authorized by Section 49.060,

Water Code, the authority may provide that each director is

entitled to receive $20 for each day of service necessary to

discharge the director's duties.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8273.055. CHANGING METHOD OF ELECTING DIRECTORS. If the

board determines that it is in the best interest of the residents

of the authority to change the method by which directors are

elected, the board may adopt any plan of redistricting, including

a plan based on equal geographical areas.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8273.101. GENERAL POWERS. The authority may perform any

act consistent with the powers granted by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8273.102. MUNICIPAL UTILITY DISTRICT POWERS. The authority

has the rights, powers, privileges, and functions conferred by

the general law applicable to a municipal utility district

created under Section 59, Article XVI, Texas Constitution,

including Chapters 49, 50, and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8273.103. PERMITS; WATER SUPPLY ACQUISITION. The authority

may:

(1) acquire water appropriation permits, construction

permits, and other permits directly from the Texas Commission on

Environmental Quality or from owners of permits;

(2) acquire water or a water supply from any person, including a

public agency, this state, or the United States;

(3) contract with one or more substantial users of water to

acquire the water supply on an agreed allocation of storage space

between the authority and the user; or

(4) contract independently for the authority's water supply.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8273.104. DOMESTIC, INDUSTRIAL, OR COMMUNAL WASTE. The

authority may collect, transport, process, dispose of, and

control all domestic, industrial, or communal waste, whether in

fluid, solid, or composite state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8273.105. WATER CONSERVATION PROGRAM. (a) In this

section, "program of water conservation" means the practices,

techniques, and technologies that will reduce water consumption,

reduce water loss or waste, improve efficiency in water use, or

increase water recycling and reuse so that a water supply is

available for future uses.

(b) The authority shall adopt and implement a program of water

conservation consistent with rules and criteria adopted and

enforced by the Texas Commission on Environmental Quality for

similarly situated districts in the region.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8273.106. ADDITIONAL POWERS. The authority may purchase,

construct, acquire, own, lease, operate, maintain, repair,

improve, and extend, inside or outside the authority's

boundaries, land or an interest in land, any work, improvement,

facility, plant, equipment, or appliance incident, helpful, or

necessary to provide for:

(1) the control, storage, preservation, transmission, treatment,

and distribution and use of storm water, floodwater, the water of

rivers and streams, and groundwater for municipal, domestic,

industrial, and other beneficial uses; and

(2) the collection, transportation, processing, disposition, and

control of domestic, industrial, or commercial waste.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8273.107. CONSTRUCTION CONTRACTS. (a) The authority may

award a construction contract that requires an expenditure of

more than $12,500 only after publication of notice to bidders

once each week for two consecutive weeks immediately before

awarding the contract.

(b) The notice must be published in a newspaper with general

circulation in the authority, as designated by the board.

(c) The notice must state:

(1) the time and place for opening the bids;

(2) the general nature of the work to be done or the material,

equipment, or supplies to be purchased; and

(3) the terms on which copies of the plans and specifications

may be obtained.

(d) The authority is not required to advertise work to be

performed in an emergency.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8274. HARRIS COUNTY UTILITY DISTRICT NO. 6

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8274. HARRIS COUNTY UTILITY DISTRICT NO. 6

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8274.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Harris County Utility District No. 6.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8274.002. NATURE OF DISTRICT. The district is a municipal

utility district and a conservation and reclamation district in

Harris County created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8274.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

(d) The accomplishment of the purposes stated in this chapter is

for the benefit of the people of this state and for the

improvement of their property and industries. The district in

carrying out the purposes of this chapter will be performing an

essential public function under the Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8274.004. DISTRICT TERRITORY. (a) The district is composed

of the territory described by Section 2, Chapter 391, Acts of the

61st Legislature, Regular Session, 1969, as that territory may

have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code;

(3) Section 9, Chapter 391, Acts of the 61st Legislature,

Regular Session, 1969; or

(4) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8274.005. EXPANSION OF DISTRICT. (a) If land is annexed

to the district under Section 49.301, Water Code, the board may

require the petitioners to:

(1) allow the assumption by the area to be annexed of its pro

rata share of the taxes necessary to support voted but unissued

tax or tax-revenue bonds of the district; and

(2) authorize the board to impose a tax on the petitioners'

property to pay for the bonds after the bonds have been issued.

(b) If land is annexed to the district under Section 49.302,

Water Code, the board may submit to the voters of the area to be

annexed a proposition on the question of the assumption by the

area to be annexed of its pro rata share of the voted but not yet

issued or sold tax or tax-revenue bonds of the district and the

imposition of an ad valorem tax on taxable property in the area

to be annexed along with a tax in the rest of the district for

the payment of the bonds.

(c) If the petitioners consent or if the election results

favorably, the district may issue its voted but unissued tax or

tax-revenue bonds regardless of changes to district boundaries

since the original voting or authorization of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8274.006. STATE POLICY REGARDING WASTE DISPOSAL. The

district's powers and functions are subject to the state policy

of encouraging the development and use of integrated area-wide

waste collection, treatment, and disposal systems to serve the

waste disposal needs of this state's residents, if integrated

systems can reasonably be provided for an area, so as to avoid

the economic burden on residents and the effect on state water

quality caused by the construction and operation of numerous

small waste collection, treatment, and disposal facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8274.007. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed to effect the purposes, powers,

rights, and functions stated in this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Text of section effective on April 01, 2011

Sec. 8274.051. COMPOSITION OF BOARD. The board consists of five

directors elected by position.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8274.052. DIRECTOR'S BOND. Each director shall qualify by

giving bond in the amount of $5,000 for the faithful performance

of the director's duties.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8274.053. ABSENCE OR INACTION OF BOARD PRESIDENT. (a)

When the board president is absent or fails or declines to act,

the board vice president shall perform all duties and exercise

all power this chapter or general law gives the president.

(b) If the board president is absent from a board meeting:

(1) the board vice president may sign an order or other action

adopted at the meeting; or

(2) the board may authorize the president to sign the order or

other action.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8274.054. DISTRICT OFFICE. (a) Except as provided by this

section, the board shall designate, establish, and maintain a

district office as provided by Section 49.062, Water Code.

(b) The board may establish a second district office outside the

district. If the board establishes a second district office, the

board shall give notice of the location of that office by:

(1) filing a copy of the board resolution that establishes the

location of the office:

(A) with the Texas Commission on Environmental Quality; and

(B) in the municipal utility district records of Harris County;

and

(2) publishing notice of the location of the office in a

newspaper of general circulation in Harris County.

(c) A district office that is a private residence, office, or

dwelling is a public place for matters relating to the district's

business.

(d) The board shall provide notice of any change in the location

of the district office outside the district in the manner

required by Subsection (b).

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8274.101. MUNICIPAL UTILITY DISTRICT POWERS. (a) The

district has all of the rights, powers, privileges, and functions

conferred and imposed by the general law of this state relating

to municipal utility districts created under Section 59, Article

XVI, Texas Constitution, including those conferred by Chapters 49

and 54, Water Code.

(b) The district may exercise inside or outside the district's

boundaries any of the rights or powers granted by this chapter or

under the general law relating to municipal utility districts,

including the provision of water, sanitary sewerage, and drainage

services.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8274.102. ADDITIONAL POWERS. (a) The district may:

(1) make, purchase, construct, lease, or otherwise acquire,

inside or outside the district's boundaries, property, works,

facilities, or improvements, whether previously existing or to be

made, constructed, or acquired, that are necessary to carry out

the powers granted by this chapter or general law; or

(2) enter into a contract with a person on terms the board

considers desirable, fair, and advantageous for:

(A) the purchase or sale of water;

(B) the transportation, treatment, and disposal of the domestic,

industrial, or communal wastes of the district or others,

including the purposes provided by Chapter 30, Water Code;

(C) the continuing and orderly development of land and property

in the district through the purchase, construction, or

installation of facilities, works, or improvements that the

district is otherwise authorized to do or perform so that, to the

greatest extent reasonably possible, considering sound

engineering and economic practices, all of the land and property

may ultimately receive the services of the facilities, works, or

improvements; and

(D) the performance of any of the powers granted by this chapter

or the general law.

(b) A contract under Subsection (a)(2) may not have a duration

of more than 40 years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8274.103. EMINENT DOMAIN. The district may exercise the

power of eminent domain only:

(1) in a county in which the district is located; and

(2) when necessary to carry out the purposes for which the

district was created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8274.104. COST OF RELOCATING OR ALTERING PROPERTY. (a) In

this section, "sole expense" means the actual cost of relocating,

raising, lowering, rerouting, changing the grade of, or altering

the construction of a facility described by Subsection (b) in

providing comparable replacement without enhancement of the

facility, after deducting from that cost the net salvage value of

the old facility.

(b) If the district's exercise of the power of eminent domain,

the power of relocation, or any other power conferred by this

chapter makes necessary the relocation, raising, rerouting,

changing the grade, or alteration of the construction of a

highway, a railroad, an electric transmission line, a telegraph

or telephone property or facility, or a pipeline, the necessary

action shall be accomplished at the sole expense of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8274.105. CONTRACT FOR PURCHASE OF WATER, SEWER, OR

DRAINAGE SERVICES; ELECTION NOT REQUIRED. (a) The district and

a political subdivision may enter into a contract for water,

sewer, or drainage services or any combination of those services

without the necessity of an election by any contracting party to

approve the contract.

(b) The district may pay for an obligation incurred by such a

contract by issuing bonds that, if otherwise necessary, have been

approved by the voters in the manner provided by this chapter.

(c) The district may deliver the district's bonds to the United

States or an agency or instrumentality of the United States, or

this state or an agency or instrumentality of this state, that

entered into a contract with the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8274.106. NOTICE OF ELECTION. The board president or

secretary may give notice of an election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8274.151. TAX METHOD. (a) The district shall use the ad

valorem plan of taxation.

(b) The board is not required to call or hold a hearing on the

adoption of a plan of taxation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8274.152. TAX TO PAY OBLIGATIONS INCURRED UNDER CONTRACT

FOR WATER PURCHASE. (a) If the tax is authorized at an election

held for that purpose in the manner provided by Section 49.107,

Water Code, the district may impose a tax and pledge the tax for

the payment of all or part of an obligation incurred under a

contract to purchase water.

(b) The election may be held in conjunction with an election

authorizing tax bonds or authorizing a maintenance tax.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8274.153. DISTRICT ACCOUNTS. The district shall keep a

complete system of the district's accounts.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8274.154. FISCAL YEAR. The fiscal year of the district is

from January 1 to December 31 of the same year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8274.155. COPY OF AUDIT REPORT. A copy of the audit report

prepared under Subchapter G, Chapter 49, Water Code, shall be

delivered:

(1) to each director; and

(2) to a holder of at least 25 percent of the outstanding bonds

of the district, on request.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8274.156. PAYMENT OF TAX OR ASSESSMENT NOT REQUIRED. The

district is not required to pay a tax or assessment on:

(1) district property; or

(2) a purchase made by the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8274.157. DEPOSITORY. (a) The board shall select one or

more banks in this state to act as depository for the district's

money.

(b) To the extent that money in the depository bank is not

insured by the Federal Deposit Insurance Corporation, the money

must be secured in the manner provided by law for the security of

county funds.

(c) A director may be a shareholder in a bank that is a

depository of district money.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER E. BONDS

Text of section effective on April 01, 2011

Sec. 8274.201. AUTHORITY TO ISSUE BONDS. The district may vote

and issue any kind of bonds or issue refunding bonds for

contiguous or noncontiguous areas for any district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8274.202. USE OF BOND PROCEEDS OUTSIDE DISTRICT. The

proceeds from the sale of tax-supported district bonds may not be

spent outside the district unless the expenditure is absolutely

necessary to the operation of the district in the exercise of the

district's rights, powers, privileges, and functions.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8274.203. USE OF BOND PROCEEDS DURING CONSTRUCTION. (a)

The district may appropriate or set aside out of the proceeds

from the sale of any bonds issued under this chapter an amount

for the payment of interest, administrative, and operating

expenses expected to accrue during a period of construction, as

may be provided in the bond orders or resolutions.

(b) For purposes of this section, the period of construction may

not exceed three years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8274.204. LOST OR MUTILATED BONDS. A trust indenture

securing bonds issued under this chapter may provide for the

issuance of bonds to replace lost or mutilated bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8274.205. REFUNDING BONDS. (a) By order or resolution

adopted by the board, the district may issue revenue refunding

bonds or tax-revenue refunding bonds to refund revenue bonds or

tax-revenue bonds, whether original bonds or refunding bonds,

previously issued by the district.

(b) The comptroller shall register the refunding bonds on the

surrender and cancellation of the bonds to be refunded.

(c) Instead of issuing bonds to be registered on the surrender

and cancellation of the bonds to be refunded, the district, in

the order or resolution authorizing the issuance of the refunding

bonds, may provide for the sale of the refunding bonds and the

deposit of the proceeds in the place or places where the bonds to

be refunded are payable. In that case, the refunding bonds may

be issued if an amount sufficient to pay the principal of and

interest on the bonds to be refunded to their maturity dates, or

to their option dates if according to their terms the bonds have

been called for payment before maturity, has been deposited in

the place or places where the bonds to be refunded are payable,

and the comptroller shall register the refunding bonds without

the surrender and cancellation of the bonds to be refunded.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8275. HARRIS COUNTY UTILITY DISTRICT NO. 14

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8275. HARRIS COUNTY UTILITY DISTRICT NO. 14

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8275.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Harris County Utility District No. 14.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8275.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Harris County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8275.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8275.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 445,

Acts of the 62nd Legislature, Regular Session, 1971, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8275.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8275.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions conferred by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8276. HARRIS COUNTY UTILITY DISTRICT NO. 15

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8276. HARRIS COUNTY UTILITY DISTRICT NO. 15

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8276.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Harris County Utility District No. 15.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8276.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Harris County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8276.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8276.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 642,

Acts of the 62nd Legislature, Regular Session, 1971, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8276.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8276.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions conferred by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8277. HARRIS COUNTY UTILITY DISTRICT NO. 16

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8277. HARRIS COUNTY UTILITY DISTRICT NO. 16

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8277.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Harris County Utility District No. 16.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8277.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Harris County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8277.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8277.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 437,

Acts of the 62nd Legislature, Regular Session, 1971, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8277.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8277.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions conferred by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8278. HARRIS COUNTY WATER CONTROL AND IMPROVEMENT DISTRICT NO. 132 OF HARRIS COUNTY, TEXAS

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8278. HARRIS COUNTY WATER CONTROL AND IMPROVEMENT

DISTRICT NO. 132 OF HARRIS COUNTY, TEXAS

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8278.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Harris County Water Control and

Improvement District No. 132 of Harris County, Texas.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8278.002. NATURE OF DISTRICT. The district is a municipal

utility district and a conservation and reclamation district in

Harris County created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8278.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

(d) The accomplishment of the purposes stated in this chapter is

for the benefit of the people of this state and for the

improvement of their property and industries. The district in

carrying out the purposes of this chapter will be performing an

essential public function under the Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8278.004. DISTRICT TERRITORY. (a) The district is composed

of the territory described by Section 2, Chapter 144, Acts of the

61st Legislature, Regular Session, 1969, as that territory may

have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code;

(3) Section 9, Chapter 144, Acts of the 61st Legislature,

Regular Session, 1969; or

(4) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8278.005. EXPANSION OF DISTRICT. (a) If land is annexed

to the district under Section 49.301, Water Code, the board may

require the petitioners to:

(1) assume the petitioners' pro rata share of the voted but

unissued bonds of the district; and

(2) authorize the board to impose a tax on the petitioners'

property to pay for the bonds after the bonds have been issued.

(b) If land is annexed to the district under Section 49.302,

Water Code, the board may submit to the voters of the area to be

annexed a proposition on the question of the assumption by the

area to be annexed of its part of the voted but not yet issued or

sold tax or tax-revenue bonds of the district and the imposition

of an ad valorem tax on taxable property in the area to be

annexed along with a tax in the rest of the district for the

payment of the bonds.

(c) If the petitioners consent or if the election results

favorably, the district may issue its voted but unissued tax or

tax-revenue bonds regardless of changes to district boundaries

since the original voting or authorization of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8278.006. STATE POLICY REGARDING WASTE DISPOSAL. The

district's powers and duties are subject to the state policy of

encouraging the development and use of integrated area-wide waste

collection, treatment, and disposal systems to serve the waste

disposal needs of this state's residents, if integrated systems

can reasonably be provided for an area, so as to avoid the

economic burden on residents and the effect on state water

quality caused by the construction and operation of numerous

small waste collection, treatment, and disposal facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Text of section effective on April 01, 2011

Sec. 8278.051. COMPOSITION OF BOARD. The board consists of five

elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8278.052. APPOINTMENT OF TREASURER. The board may appoint

the treasurer.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8278.053. DIRECTOR'S AND TREASURER'S BONDS. (a) Each

director shall qualify by giving bond in the amount of $5,000 for

the faithful performance of the director's duties.

(b) The treasurer shall give bond in the amount required by the

board. The treasurer's bond shall be conditioned on the

treasurer's faithful accounting for all money that comes into the

treasurer's custody as treasurer of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8278.054. ABSENCE OR INACTION OF BOARD PRESIDENT. (a)

When the board president is absent or fails or declines to act,

the board vice president shall perform all duties and exercise

all power this chapter or general law gives the president.

(b) If the board president is absent from a board meeting:

(1) the board vice president may sign an order or other action

adopted at the meeting; or

(2) the board may authorize the president to sign the order or

other action.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8278.055. DISTRICT OFFICE. (a) Except as provided by this

section, the board shall designate, establish, and maintain a

district office as provided by Section 49.062, Water Code.

(b) The board may establish a second district office outside the

district. If the board establishes a second district office, the

board shall give notice of the location of that office by:

(1) filing a copy of the board resolution that establishes the

location of the office:

(A) with the Texas Commission on Environmental Quality; and

(B) in the municipal utility district records of the county in

which the district is located; and

(2) publishing notice of the location of the office in a

newspaper of general circulation in the county in which the

district is located.

(c) A district office that is a private residence, office, or

dwelling is a public place for matters relating to the district's

business.

(d) The board shall provide notice of any change in the location

of the district office outside the district in the manner

required by Subsection (b).

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8278.101. MUNICIPAL UTILITY DISTRICT POWERS. (a) The

district has all of the rights, powers, privileges, and functions

conferred and imposed by the general law of this state relating

to municipal utility districts created under Section 59, Article

XVI, Texas Constitution, including those conferred by Chapters 49

and 54, Water Code.

(b) The district may exercise inside or outside the district's

boundaries any of the rights or powers granted by this chapter or

under the general law relating to municipal utility districts,

including the provision of water or sewerage service.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8278.102. ADDITIONAL POWERS. (a) The district may:

(1) make, purchase, construct, lease, or otherwise acquire

property, works, facilities, existing improvements, or

improvements to be made, constructed, or acquired that are:

(A) inside or outside the district's boundaries; and

(B) necessary or useful to carry out the powers granted by this

chapter or general law; or

(2) enter into a contract with a person on terms the board

considers desirable, fair, and advantageous for:

(A) the purchase or sale of water;

(B) the transportation, treatment, and disposal of the domestic,

industrial, or communal wastes of the district or others;

(C) the continuing and orderly development of land and property

in the district through the purchase, construction, or

installation of facilities, works, or improvements that the

district is otherwise authorized to do or perform so that, to the

greatest extent reasonably possible, considering sound

engineering and economic practices, all of the land and property

may ultimately receive the services of the facilities, works, or

improvements; and

(D) the performance of any of the powers granted by this chapter

or the general law relating to municipal utility districts.

(b) A contract under Subsection (a)(2) may not have a duration

of more than 40 years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8278.103. EMINENT DOMAIN. The district may exercise the

power of eminent domain only in the county in which the district

is located.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8278.104. COST OF RELOCATING OR ALTERING PROPERTY. (a) In

this section, "sole expense" means the actual cost of relocating,

raising, lowering, rerouting, changing the grade of, or altering

the construction of a facility described by Subsection (b) in

providing comparable replacement without enhancement of the

facility, after deducting from that cost the net salvage value of

the old facility.

(b) If the district's exercise of the power of eminent domain

makes necessary the relocation, raising, lowering, rerouting,

changing the grade, or alteration of the construction of a

highway, a railroad, an electric transmission line, a telegraph

or telephone property or facility, or a pipeline, the necessary

action shall be accomplished at the sole expense of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8278.105. NOTICE OF ELECTION. The board president or

secretary may give notice of an election. (Acts 61st Leg., R.S.,

Ch. 144, Sec. 19 (part).)

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8278.151. TAX METHOD. (a) The district shall use the ad

valorem plan of taxation.

(b) The board is not required to call or hold a hearing on the

adoption of a plan of taxation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8278.152. DISTRICT ACCOUNTS. The district shall keep a

complete system of the district's accounts.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8278.153. FISCAL YEAR. The fiscal year of the district is

from January 1 to December 31 of the same year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8278.154. COPY OF AUDIT REPORT. A copy of the audit report

prepared under Subchapter G, Chapter 49, Water Code, shall be

delivered:

(1) to each director; and

(2) to a holder of at least 25 percent of the outstanding bonds

of the district, on request.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8278.155. PAYMENT OF TAX OR ASSESSMENT NOT REQUIRED. The

district is not required to pay a tax or assessment on:

(1) district property; or

(2) a purchase made by the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8278.156. DEPOSITORY. (a) The board shall select one or

more banks in this state to act as depository for the district's

money.

(b) To the extent that money in the depository bank is not

insured by the Federal Deposit Insurance Corporation, the money

must be secured in the manner provided by law for the security of

county funds.

(c) A director may be a shareholder in a bank that is a

depository of district money.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER E. BONDS

Text of section effective on April 01, 2011

Sec. 8278.201. AUTHORITY TO ISSUE BONDS. The district may issue

bonds to provide water and sewer service to areas inside or

outside the boundaries of the district, regardless of whether the

areas are contiguous or noncontiguous.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8278.202. LOST OR MUTILATED BONDS. A trust indenture

securing bonds issued under this chapter may provide for the

issuance of bonds to replace lost or mutilated bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8278.203. USE OF BOND PROCEEDS DURING CONSTRUCTION. (a)

The district may appropriate or set aside out of the proceeds

from the sale of any bonds issued under this chapter an amount

for the payment of interest, administrative, and operating

expenses expected to accrue during a period of construction, as

may be provided in the bond orders or resolutions.

(b) For purposes of this section, the period of construction may

not exceed three years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8278.204. REFUNDING BONDS. (a) By order or resolution

adopted by the board, the district may issue tax or revenue

refunding bonds or tax-revenue refunding bonds to refund revenue

bonds or tax-revenue bonds, whether original bonds or refunding

bonds, previously issued by the district.

(b) The comptroller shall register the refunding bonds on the

surrender and cancellation of the bonds to be refunded.

(c) Instead of issuing bonds to be registered on the surrender

and cancellation of the bonds to be refunded, the district, in

the order or resolution authorizing the issuance of the refunding

bonds, may provide for the sale of the refunding bonds and the

deposit of the proceeds in the place or places where the bonds to

be refunded are payable. In that case, the refunding bonds may

be issued if an amount sufficient to pay the principal of and

interest on the bonds to be refunded to their maturity dates, or

to their option dates if according to their terms the bonds have

been called for payment before maturity, has been deposited in

the place or places where the bonds to be refunded are payable,

and the comptroller shall register the refunding bonds without

the surrender and cancellation of the bonds to be refunded.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8279. HORSEPEN BAYOU MUNICIPAL UTILITY DISTRICT OF HARRIS COUNTY, TEXAS

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8279. HORSEPEN BAYOU MUNICIPAL UTILITY DISTRICT OF

HARRIS COUNTY, TEXAS

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8279.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Horsepen Bayou Municipal Utility

District of Harris County, Texas.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8279.002. NATURE OF DISTRICT. The district is a municipal

utility district and a conservation and reclamation district in

Harris County created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8279.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

(d) The accomplishment of the purposes stated in this chapter is

for the benefit of the people of this state and for the

improvement of their property and industries. The district in

carrying out the purposes of this chapter will be performing an

essential public function under the Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8279.004. DISTRICT TERRITORY. (a) The district is composed

of the territory described by Section 2, Chapter 838, Acts of the

61st Legislature, Regular Session, 1969, as that territory may

have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code;

(3) Section 9, Chapter 838, Acts of the 61st Legislature,

Regular Session, 1969; or

(4) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8279.005. EXPANSION OF DISTRICT. (a) If land is annexed

to the district under Section 49.301, Water Code, the board may

require the petitioners to:

(1) assume the petitioners' pro rata share of the voted but

unissued bonds of the district; and

(2) authorize the board to impose a tax on the petitioners'

property to pay for the bonds after the bonds have been issued.

(b) If land is annexed to the district under Section 49.302,

Water Code, the board may submit to the voters of the area to be

annexed a proposition on the question of the assumption by the

area to be annexed of its part of the voted but not yet issued or

sold tax or tax-revenue bonds of the district and the imposition

of an ad valorem tax on taxable property in the area to be

annexed along with a tax in the rest of the district for the

payment of the bonds.

(c) If the petitioners consent or if the election results

favorably, the district may issue its voted but unissued tax or

tax-revenue bonds regardless of changes to district boundaries

since the original voting or authorization of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8279.006. STATE POLICY REGARDING WASTE DISPOSAL. The

district's powers and duties are subject to the state policy of

encouraging the development and use of integrated area-wide waste

collection, treatment, and disposal systems to serve the waste

disposal needs of this state's residents, if integrated systems

can reasonably be provided for an area, so as to avoid the

economic burden on residents and the effect on state water

quality caused by the construction and operation of numerous

small waste collection, treatment, and disposal facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Text of section effective on April 01, 2011

Sec. 8279.051. COMPOSITION OF BOARD. The board consists of five

elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8279.052. APPOINTMENT OF TREASURER. The board may appoint

the treasurer.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8279.053. DIRECTOR'S AND TREASURER'S BONDS. (a) Each

director shall qualify by giving bond in the amount of $5,000 for

the faithful performance of the director's duties.

(b) The treasurer shall give bond in the amount required by the

board. The treasurer's bond shall be conditioned on the

treasurer's faithful accounting for all money that comes into the

treasurer's custody as treasurer of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8279.054. ABSENCE OR INACTION OF BOARD PRESIDENT. (a)

When the board president is absent or fails or declines to act,

the board vice president shall perform all duties and exercise

all power this chapter or general law gives the president.

(b) If the board president is absent from a board meeting:

(1) the board vice president may sign an order or other action

adopted at the meeting; or

(2) the board may authorize the president to sign the order or

other action.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8279.055. DISTRICT OFFICE. (a) Except as provided by this

section, the board shall designate, establish, and maintain a

district office as provided by Section 49.062, Water Code.

(b) The board may establish a second district office outside the

district. If the board establishes a second district office, the

board shall give notice of the location of that office by:

(1) filing a copy of the board resolution that establishes the

location of the office:

(A) with the Texas Commission on Environmental Quality; and

(B) in the municipal utility district records of the county in

which the district is located; and

(2) publishing notice of the location of the office in a

newspaper of general circulation in the county in which the

district is located.

(c) A district office that is a private residence, office, or

dwelling is a public place for matters relating to the district's

business.

(d) The board shall provide notice of any change in the location

of the district office outside the district in the manner

required by Subsection (b).

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8279.101. MUNICIPAL UTILITY DISTRICT POWERS. (a) The

district has all of the rights, powers, privileges, and functions

conferred and imposed by the general law of this state relating

to municipal utility districts created under Section 59, Article

XVI, Texas Constitution, including those conferred by Chapters 49

and 54, Water Code.

(b) The district may exercise inside or outside the district's

boundaries any of the rights or powers granted by this chapter or

under the general law relating to municipal utility districts,

including the provision of water or sewerage service.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8279.102. ADDITIONAL POWERS. (a) The district may:

(1) make, purchase, construct, lease, or otherwise acquire

property, works, facilities, existing improvements, or

improvements to be made, constructed, or acquired that are:

(A) inside or outside the district's boundaries; and

(B) necessary to carry out the powers granted by this chapter or

general law; or

(2) enter into a contract with a person on terms the board

considers desirable, fair, and advantageous for:

(A) the purchase or sale of water;

(B) the transportation, treatment, and disposal of the domestic,

industrial, or communal wastes of the district or others;

(C) the continuing and orderly development of land and property

in the district through the purchase, construction, or

installation of facilities, works, or improvements that the

district is otherwise authorized to do or perform so that, to the

greatest extent reasonably possible, considering sound

engineering and economic practices, all of the land and property

may ultimately receive the services of the facilities, works, or

improvements; and

(D) the performance of any of the powers granted by this chapter

or the general law relating to municipal utility districts.

(b) A contract under Subsection (a)(2) may not have a duration

of more than 40 years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8279.103. EMINENT DOMAIN. The district may exercise the

power of eminent domain only in a county in which the district is

located.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8279.104. COST OF RELOCATING OR ALTERING PROPERTY. (a) In

this section, "sole expense" means the actual cost of relocating,

raising, lowering, rerouting, changing the grade of, or altering

the construction of a facility described by Subsection (b) in

providing comparable replacement without enhancement of the

facility, after deducting from that cost the net salvage value of

the old facility.

(b) If the district's exercise of the power of eminent domain

makes necessary the relocation, raising, rerouting, changing the

grade, or alteration of the construction of a highway, a

railroad, an electric transmission line, a telegraph or telephone

property or facility, or a pipeline, the necessary action shall

be accomplished at the sole expense of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8279.105. NOTICE OF ELECTION. The board president or

secretary may give notice of an election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8279.151. TAX METHOD. (a) The district shall use the ad

valorem plan of taxation.

(b) The board is not required to call or hold a hearing on the

adoption of a plan of taxation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8279.152. DISTRICT ACCOUNTS. The district shall keep a

complete system of the district's accounts.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8279.153. COPY OF AUDIT REPORT. A copy of the audit report

prepared under Subchapter G, Chapter 49, Water Code, shall be

delivered:

(1) to each director; and

(2) to a holder of at least 25 percent of the outstanding bonds

of the district, on request.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8279.154. PAYMENT OF TAX OR ASSESSMENT NOT REQUIRED. The

district is not required to pay a tax or assessment on:

(1) district property; or

(2) a purchase made by the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8279.155. DEPOSITORY. (a) The board shall select one or

more banks in this state to act as depository for the district's

money.

(b) To the extent that money in the depository bank is not

insured by the Federal Deposit Insurance Corporation, the money

must be secured in the manner provided by law for the security of

county funds.

(c) A director may be a shareholder in a bank that is a

depository of district money.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER E. BONDS

Text of section effective on April 01, 2011

Sec. 8279.201. AUTHORITY TO ISSUE BONDS. The district may issue

bonds to provide water and sewer service to areas inside or

outside the boundaries of the district, regardless of whether the

areas are contiguous or noncontiguous.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8279.202. LOST OR MUTILATED BONDS. A trust indenture

securing bonds issued under this chapter may provide for the

issuance of bonds to replace lost or mutilated bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8279.203. USE OF BOND PROCEEDS DURING CONSTRUCTION. (a)

The district may appropriate or set aside out of the proceeds

from the sale of any bonds issued under this chapter an amount

for the payment of interest, administrative, and operating

expenses expected to accrue during a period of construction, as

may be provided in the bond orders or resolutions.

(b) For purposes of this section, the period of construction may

not exceed three years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8279.204. REFUNDING BONDS. (a) By order or resolution

adopted by the board, the district may issue revenue refunding

bonds or tax-revenue refunding bonds to refund revenue bonds or

tax-revenue bonds, whether original bonds or refunding bonds,

previously issued by the district.

(b) The comptroller shall register the refunding bonds on the

surrender and cancellation of the bonds to be refunded.

(c) Instead of issuing bonds to be registered on the surrender

and cancellation of the bonds to be refunded, the district, in

the order or resolution authorizing the issuance of the refunding

bonds, may provide for the sale of the refunding bonds and the

deposit of the proceeds in the place or places where the bonds to

be refunded are payable. In that case, the refunding bonds may

be issued if an amount sufficient to pay the principal of and

interest on the bonds to be refunded to their maturity dates, or

to their option dates if according to their terms the bonds have

been called for payment before maturity, has been deposited in

the place or places where the bonds to be refunded are payable,

and the comptroller shall register the refunding bonds without

the surrender and cancellation of the bonds to be refunded.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8280. ISAACSON MUNICIPAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8280. ISAACSON MUNICIPAL UTILITY DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8280.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means Isaacson Municipal Utility District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8280.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Wharton County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8280.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the works and projects accomplished by the district

under the powers conferred by Section 59, Article XVI, Texas

Constitution.

(c) The district is essential to accomplish the purposes of

Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8280.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 3, Acts of the

71st Legislature, Regular Session, 1989, as that territory may

have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to impose a tax; or

(3) the legality or operation of the district or its governing

body.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8280.051. COMPOSITION OF BOARD; TERMS. (a) The district

is governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8280.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the rights, powers, privileges, functions, and

duties provided by the general law of this state, including

Chapters 49, 50, and 54, Water Code, applicable to a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8281. EAST CEDAR CREEK FRESH WATER SUPPLY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8281. EAST CEDAR CREEK FRESH WATER SUPPLY DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8281.001. DEFINITION. In this chapter, "district" means

the East Cedar Creek Fresh Water Supply District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8281.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Henderson County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8281.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects that are to

be accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8281.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2, Chapter 696,

Acts of the 65th Legislature, Regular Session, 1977, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or any other mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on a bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8281.051. COMPOSITION OF BOARD. The board of directors of

the district is composed of seven elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8281.052. VACANCIES. The Commissioners Court of Henderson

County shall appoint directors to fill all vacancies on the board

when the number of qualified directors is fewer than four.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8281.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district created

under Section 59, Article XVI, Texas Constitution, including

Chapters 49 and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8281.102. WATER AND SEWER SYSTEMS. (a) The district may

acquire, and may improve or extend, any existing water or sewer

system that serves all or part of the district territory or may

construct a water or sewer system to serve the inhabitants of the

county in which the district is located.

(b) A contract to acquire an existing water or sewer facility

may be made on terms approved by the contracting parties.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8281.103. LIMITATION ON PROVIDING WATER TO CERTAIN USERS.

Notwithstanding any other provision of this chapter, the district

may not compete with the City of Mabank in providing water to

household users unless the district receives permission from the

Public Utility Commission of Texas, with the consent of that

city.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8281.104. AGRICULTURAL PRODUCTS. The district may produce

agricultural products other than livestock on property the

district owns or controls and may market those products.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8281.105. VOTER APPROVAL OF TAXES REQUIRED. The district

may not impose a tax unless the tax has been approved by the

voters at an election called for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8282. FALCON'S LAIR UTILITY AND RECLAMATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8282. FALCON'S LAIR UTILITY AND RECLAMATION DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8282.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "City" means the city of Mesquite.

(3) "District" means the Falcon's Lair Utility and Reclamation

District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district created under Section 52,

Article III, and Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by this

chapter.

(c) The creation of the district is essential to accomplish the

purposes of Section 52, Article III, and Section 59, Article XVI,

Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT TERRITORY AND ANNEXATIONS

TO DISTRICT TERRITORY

Text of section effective on April 01, 2011

Sec. 8282.051. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 5(a), Chapter 935,

Acts of the 69th Legislature, Regular Session, 1985, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right or power to issue bonds for the

purposes for which the district is created or to pay the

principal of and interest on the bonds;

(3) the district's authority to impose a tax;

(4) the validity of any contract, agreement, or obligation of

the district; or

(5) the legality of the operations or proceedings of the

district or the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.052. CITY APPROVAL REQUIRED FOR ANNEXATION. The

district must secure the approval of the city, in the form of an

ordinance or resolution of the city council of the city, before

final annexation of additional land to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. DISTRICT ADMINISTRATION

Text of section effective on April 01, 2011

Sec. 8282.101. COMPOSITION OF BOARD; TERMS. (a) The board

consists of five directors.

(b) Directors serve staggered four-year terms, with the terms of

two or three directors expiring every other year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.102. VACANCY. (a) Except as provided by Subsection

(b), if a vacancy occurs in the office of director, the remaining

directors shall appoint a person to fill the vacancy until the

next election of directors for the district. If the vacant

position is not regularly scheduled to be filled at that

election, the person elected at that election to fill the vacancy

serves only for the unexpired term.

(b) If the number of qualified directors by reason of vacancies

is fewer than three, the city council of the city, on petition of

the owners of a majority in value of the land in the district, as

shown by the tax rolls of the city, shall appoint the necessary

number of directors to fill all vacancies on the board.

(c) The city may not be found liable for an act relating to a

district obligation or the operation of the district because of

the city's appointment of a director as prescribed by Subsection

(b).

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.103. OFFICERS AND ASSISTANTS. (a) The board shall

reorganize and elect officers after each election and at any

other time the board considers appropriate.

(b) The board may designate one or more assistant secretaries

and an assistant treasurer. An assistant secretary or assistant

treasurer is not required to be a director.

(c) The board secretary or one of the assistant secretaries:

(1) shall keep the minutes of the meetings of the board and all

official records of the board; and

(2) may certify as to the accuracy or authenticity of any

actions, proceedings, minutes, or records of the board or of the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.104. COMPENSATION. Unless the board by resolution

increases the fee to an amount authorized by Section 49.060,

Water Code, each director is entitled to receive compensation in

an amount not to exceed $50 for each meeting of the board, as

determined by the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.105. BOARD PROCEDURES. The board shall provide the

method of execution of all contracts, the signing of checks, and

the handling of any other matter approved by the board, as shown

in the district's official minutes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER D. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8282.151. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions conferred,

contemplated, and described by Section 59, Article XVI, Texas

Constitution, including the rights, powers, privileges, and

functions conferred by the general law applicable to municipal

utility districts operating under Chapter 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.152. AUTHORITY TO CONSTRUCT OR ACQUIRE WORKS AND

FACILITIES. Subject to compliance with applicable codes,

ordinances, resolutions, and rules of the city, the district may

plan, lay out, purchase, construct, acquire, own, operate,

maintain, repair, or improve, inside or outside the boundaries of

the district, any works, improvements, facilities, plants,

equipment, and appliances, including any administrative

buildings, properties, and facilities, any permits, franchises,

licenses, or contract or property rights, and any levees, drains,

waterways, lakes, reservoirs, channels, conduits, sewers, dams,

storm water detention facilities, or other similar facilities and

improvements, whether for municipal, industrial, agricultural,

recreational, conservation, reclamation, or flood control

purposes, that are necessary, helpful, or incidental to the

exercise of any right, power, privilege, or function provided by

this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.153. ROADS. (a) To the extent authorized by Section

52, Article III, Texas Constitution, the district may provide for

the construction, maintenance, and operation of a macadamized,

graveled, or paved road or turnpike, or a work, facility, or

improvement in aid of a road or turnpike, inside or outside the

district's boundaries.

(b) Subject to compliance with Sections 8282.252(a) and (b), the

district may issue, sell, and deliver bonds, notes, or other

district obligations for a purpose described by Subsection (a)

and may impose taxes to pay the bonds.

(c) Without the city's consent and approval, the district may

not undertake to construct, maintain, operate, repair,

reconstruct, cross, or intersect any city street or road.

(d) Sections 49.181, 49.182, and 54.5161, Water Code, do not

apply to projects undertaken by the district under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.154. IMPROVEMENT PROJECTS AND SERVICES. (a) The

board may undertake an improvement project or service that

confers a special benefit on all or a definable part of the

district.

(b) The board may levy and collect special assessments on

property in the area described by Subsection (a), based on the

benefit conferred by the improvement project or service, to pay

all or part of the cost of the project or service.

(c) An improvement project or service provided by the district

may include the acquisition, construction, or financing of water,

wastewater, or drainage facilities, streets, sidewalks, or

roadways.

(d) Sections 375.113-375.124, Local Government Code, apply to

the financing of an improvement project or service under this

section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.155. FIRE DEPARTMENT. (a) The district may

establish, operate, and maintain a fire department to perform all

firefighting activities in the district and may issue bonds and

impose taxes to pay for the department and the activities, as

authorized by Section 59(f), Article XVI, Texas Constitution, and

Section 49.351, Water Code. For purposes of this chapter, a

reference in Section 49.351, Water Code, to the Texas Commission

on Environmental Quality or the executive director of the

commission means the city council of the city.

(b) The city has the superior right to provide the degree of

firefighting services the city considers to be in the city's best

interests.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.156. DISTRICT CONTRACTS. (a) Except as provided by

this section, a contract for the purchase or construction of

materials, machinery, or other things used to constitute the

district's works, improvements, facilities, plants, equipment, or

appliances must be advertised, let, and awarded as provided by

Section 49.273, Water Code.

(b) If the district determines, after a contract has been

awarded, that additional work is needed or that the character or

type of the work or facilities should be changed, the board may

authorize change orders to the contract on terms the board

approves, provided the change does not increase the total cost of

the contract by more than 25 percent.

(c) The district must seek informal competitive bids or

proposals from at least three bidders if:

(1) the estimated amount of a proposed construction contract is

more than $5,000 but less than $25,000; or

(2) the duration of a proposed construction contract is more

than two years.

(d) A contract must be written and awarded to the lowest and

best bidder.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.157. GENERAL CONTRACTING AUTHORITY. (a) The district

may contract with the United States, this state or its agencies,

the city, any other public agency or entity, or an individual,

corporation, or other entity for the operation and maintenance or

the construction of any facility or improvement authorized by

this chapter.

(b) A contract that obligates the district to make payments in

whole or in part from ad valorem taxes, other than maintenance

taxes, is subject to approval at an election held under the same

procedures required for the issuance of bonds payable from ad

valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.158. WATER AND SEWER CONTRACTS. (a) The district and

the city may enter into, execute, and perform contracts under

Section 552.014, Local Government Code, as they consider to be

appropriate and mutually advantageous.

(b) A contract under this section may provide for the district's

acquisition for the benefit of the city and the district's

conveyance to the city of, and the city's acceptance and

ownership of and payment for, all or any designated portion of

any of the works, facilities, improvements, equipment,

appliances, properties, and contract rights as provided by

Section 552.014, Local Government Code, that:

(1) the district is authorized under this chapter to purchase,

acquire, construct, own, or improve; and

(2) the city, under its home-rule charter or under general law,

would have been or may be authorized to purchase, acquire,

construct, own, or improve in its own name or behalf.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.159. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain in the manner, with the privileges,

rights, and immunities, and subject to the conditions and

limitations provided by Sections 49.222 and 49.223, Water Code,

to acquire land, an easement, a right-of-way, or other property

or improvement that is or may be needed to carry out the

district's powers, purposes, and functions.

(b) Without the city's advance written consent and approval, the

district may not begin eminent domain proceedings for a purpose

described by Subsection (a).

(c) Without approval by city ordinance or resolution, the

district may not exercise the power of eminent domain to acquire

any land, easement, right-of-way, or other property or

improvement owned by the city or any city agency or

instrumentality.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.160. PROVISION OF WATER AND SEWER SERVICES BY CITY.

(a) Notwithstanding Section 8282.157(a), to the extent that the

city considers practical, the city may provide water supply and

sewer services to residential retail customers in the district

and may provide water supply and wastewater treatment services to

the district, under a mutually agreeable contract or otherwise.

(b) The district is responsible for an off-site extension that

is required to provide water supply and sewer service.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.161. REGULATORY AUTHORITY. (a) With respect to

district property, the district has the regulatory and police

power provided by Chapters 49 and 54, Water Code, except as

limited by this section.

(b) Except with respect to any rules relating to the operation,

use, or occupancy of the lakes, reservoirs, levees, channels,

drains, dams, and contiguous or adjacent facilities constructed

or to be constructed and owned or controlled by the district, the

board may not adopt a rule that includes a penal provision to be

enforced by a district peace officer unless the city has approved

the adoption of the rule. The proposed rule must be presented to

the city for the city's review and approval at least 30 days

before the rule's effective date.

(c) The district may not adopt a penal rule that conflicts or is

inconsistent with any ordinance of general applicability in the

city.

(d) The district may not adopt or enforce a rule relating to the

city's streets or roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.162. POLICE PROTECTION. Except for providing for the

security of lakes, reservoirs, levees, channels, drains, dams,

and contiguous and adjacent facilities, excluding parks and

streets owned or controlled by the district, the district may not

provide peace officers or have responsibility for police

protection in the city's corporate limits. That function is a

responsibility of the city.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.163. DISTRICT ELECTIONS. (a) The board shall order

each election the district is required to hold.

(b) Notice of a district election must be published once a week

for two consecutive weeks in a newspaper with general circulation

in the city, with the first publication occurring at least 14

days before the date of the election.

(c) A district election held for any purpose may be held

separately or at the same time as an election for another purpose

including a director or maintenance tax election that may be held

on the same day as a bond election or another election. An

election held at the same time as an election for another purpose

may be called by the board in a single election order, and the

results may be canvassed in a single order.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.164. APPLICABILITY OF CITY ORDINANCES, CODES,

RESOLUTIONS, AND RULES. Except as expressly provided, this

chapter does not exempt the district from the terms of any

applicable ordinances, codes, resolutions, or rules of the city.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8282.201. GENERAL FINANCIAL POWERS. The board may:

(1) spend and borrow money;

(2) issue bond anticipation notes and tax anticipation notes;

(3) impose maintenance taxes; and

(4) carry out all acts and exercise all powers provided by

Subchapter E, Chapter 49, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.202. TAX METHOD. (a) The district shall use the ad

valorem plan of taxation.

(b) Subchapter G, Chapter 54, Water Code, applies to all matters

relating to the imposition of district taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.203. TAX COLLECTOR. (a) The board shall appoint a

person as tax collector for the district and may appoint deputies

considered necessary.

(b) Each person appointed under this section shall qualify by

executing a bond in the amount of $10,000 payable to the

district, approved by the board, and conditioned on the faithful

performance of the person's duties.

(c) The board shall set the compensation for the tax collector

and any deputy tax collector.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.204. USE OF MAINTENANCE TAX. (a) The board may use

and pledge the proceeds received from all or any designated

portion of the district's maintenance taxes for any lawful

purpose, other than the payment of the principal of or interest

on bonds. Bonds must be paid from taxes imposed separately to

the extent that those bonds are required to be paid from taxes.

(b) The district may not use maintenance taxes for the purpose

of maintaining, repairing, operating, or improving any of the

works, facilities, and improvements described by Section 8282.153

until the district has complied with Sections 8282.252(a) and

(b).

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.205. DEPOSIT AND SECURITY OF DISTRICT MONEY. (a) The

district's treasurer shall have district money deposited and

invested in the district's depository bank or other banks or

savings associations selected by the district's authorized

investment officers.

(b) To the extent that deposited or invested money is not

insured by the Federal Deposit Insurance Corporation, the money

must be secured in the manner provided by law for the security of

county funds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.206. INVESTMENT OF DISTRICT MONEY. At the direction

of the board or any other authorized district representative or

investment officer, district money may be invested in direct or

indirect obligations of the United States, the state, or any

political subdivision of the state, or may be placed in

certificates of deposit of state or national banks or savings and

loan associations in this state, if that money is secured in the

manner provided for the security of county funds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER F. BONDS

Text of section effective on April 01, 2011

Sec. 8282.251. AUTHORITY TO ISSUE BONDS. The board may issue

bonds as provided by general law, including Sections

54.501-54.515 and 54.518-54.521, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.252. AUTHORITY TO ISSUE BONDS FOR ROADS AND TURNPIKES.

(a) The district may not issue bonds for a purpose described

by Section 8282.153 unless the bonds are approved by a vote of a

two-thirds majority of the voters voting in the district or the

territory to be affected by the bonds.

(b) Bonds, notes, or other district obligations issued or

incurred for a purpose described by Section 8282.153 may not

exceed one-fourth of the assessed valuation of the real property

of the district or the territory to be affected by the bonds.

(c) Sections 49.181, 49.182, and 54.5161, Water Code, do not

apply to bonds issued by the district as provided by this

section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.253. AUTHORITY TO ISSUE BONDS FOR IMPROVEMENT PROJECTS

OR SERVICES. (a) To pay all or part of the costs of an

improvement project or service under Section 8282.154, the board

may issue bonds in one or more series payable from and secured by

ad valorem taxes, assessments, impact fees, revenues, grants,

gifts, contracts, or leases or any combination of those sources

of money.

(b) Bonds issued under this section may be liens on all or part

of the revenue derived from improvements authorized under Section

8282.154, including installment payments of special assessments

or from any other source pledged to their payment.

(c) Sections 375.202-375.206, Local Government Code, apply to

bonds issued under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8282.254. OBLIGATIONS. (a) In this section, "obligation"

means a bond, note, lease-purchase agreement, or installment sale

obligation of the district.

(b) The principal amount of the district's obligations that are

payable from assessments imposed by the district may be in an

amount that does not exceed the aggregate appraised value of the

property in the district, as established by an independent

appraisal by a member of the Appraisal Institute.

(c) The appraised value of the property in the district

established for ad valorem tax purposes does not limit the

principal amount of the obligations that may be issued by the

district under Subsection (b).

(d) The city is not required to pay the principal of and

interest on an obligation issued by the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8283. GREATER TEXOMA UTILITY AUTHORITY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8283. GREATER TEXOMA UTILITY AUTHORITY

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8283.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the authority.

(2) "Director" means a member of the board.

(3) "Authority" means the Greater Texoma Utility Authority.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8283.002. NATURE OF AUTHORITY. (a) The authority is a

conservation and reclamation district created under Section 59,

Article XVI, Texas Constitution.

(b) The authority is a political subdivision of this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8283.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

authority is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the authority will benefit from the works and projects

accomplished by the authority under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the authority is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. AUTHORITY TERRITORY; ANNEXATION

Text of section effective on April 01, 2011

Sec. 8283.051. AUTHORITY TERRITORY. The authority is composed

of the territory that was included in the corporate boundaries of

the cities of Denison and Sherman on May 2, 1979, as that

territory may have been modified under:

(1) Section 2 or 4, Chapter 97, Acts of the 66th Legislature,

Regular Session, 1979;

(2) Subchapter H, Chapter 54, Water Code;

(3) Subchapter J, Chapter 49, Water Code; or

(4) other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8283.052. ANNEXATION. (a) The authority may annex

territory only as specified by this section.

(b) A municipality, by resolution or ordinance adopted by its

governing body, may request that the territory then included in

its corporate limits be annexed to the authority. On receipt of

the request, the board shall proceed in the manner provided by

Subsections (d) and (e).

(c) Territory that is annexed to a municipality after May 2,

1979, or after annexation of the municipality to the authority

may be annexed to the authority if the board determines the

annexation should be considered and proceeds in the manner

provided by Subsections (d) and (e).

(d) Under the circumstances described by this section, the board

shall call and hold a public hearing to determine if the

territory should be annexed. Notice of the hearing must be

published at least:

(1) once in a newspaper of general circulation in the area of

the authority and the territory proposed to be annexed; and

(2) 10 days before the date set for the hearing.

(e) If at the conclusion of the hearing the board finds that the

annexation would be in the best interest of the territory to be

annexed, the area in the authority, and the inhabitants of both,

it shall enter an order to that effect. The order finally

annexes the territory to the authority.

(f) An action to review the annexation of territory to the

authority may be brought in a district court in the county where

the principal office of the authority is located. An annexation

may be set aside for fraud or abuse of discretion.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8283.101. COMPOSITION OF BOARD; TERMS. (a) The board

consists of at least six and not more than nine directors

appointed as follows:

(1) three directors appointed by the governing body of the City

of Denison;

(2) three directors appointed by the governing body of the City

of Sherman; and

(3) any directors appointed under Sections 8283.102 and

8283.103.

(b) Except for a director appointed under Section 8283.103, a

director serves a two-year term that begins January 1 following

the director's appointment.

(c) A director's term may not be shortened because of the

annexation of a municipality under Section 8283.102 or 8283.103.

(d) The City of Denison or the City of Sherman by ordinance may

provide for staggered terms for directors it appoints, but the

term of an incumbent may not be shortened or be longer than two

years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8283.102. APPOINTMENT OF DIRECTORS BY HOME-RULE

MUNICIPALITIES. (a) If a home-rule municipality is annexed, the

governing body of the municipality shall appoint a director whose

term begins January 1 following the annexation.

(b) If more than two home-rule municipalities are annexed, those

municipalities are collectively entitled to appoint two directors

and shall designate their directors by any method agreed to by

those municipalities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8283.103. APPOINTMENT OF DIRECTORS BY MUNICIPALITIES OTHER

THAN HOME-RULE MUNICIPALITIES. Municipalities, other than

home-rule municipalities, are collectively entitled to appoint

one director and shall designate their director by any method

agreed to by those municipalities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8283.104. QUALIFICATIONS FOR OFFICE. (a) Each director

must be a qualified voter of the municipality that appoints the

director.

(b) An officer, employee, or member of the governing body of a

municipal corporation may not be a director.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8283.105. BOARD VACANCY. A vacancy in the office of

director shall be filled for the unexpired term, if applicable,

by the governing body of the municipality that appointed the

previous director.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8283.106. REMOVAL FROM OFFICE. (a) Under procedures

adopted by board rule, the board may remove a director from

office only for malfeasance in office.

(b) The procedures must be designed to guarantee due process to

the director.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8283.107. VOTING REQUIREMENT. A majority vote of the board

is required to adopt any measure.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER D. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8283.151. MUNICIPAL UTILITY DISTRICT POWERS. Except as

otherwise provided by this chapter, the authority has the rights,

powers, privileges, and functions conferred and imposed by the

general law applicable to a municipal utility district created

under Section 59, Article XVI, Texas Constitution, including

those conferred by Chapters 30, 49, and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8283.152. ACQUISITION AND USE OF PROPERTY. The authority

may operate, control, purchase, construct, lease, or acquire,

inside or outside the boundaries of the authority, property,

works, facilities, or improvements, whether previously existing

or to be made, constructed, or acquired, that the board finds

necessary to carry out the powers granted by this chapter or

general law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8283.153. WATER RIGHTS. The authority may acquire,

develop, and use rights to groundwater or surface water.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8283.154. EMINENT DOMAIN. To carry out an authority power

or purpose, the authority, in the manner provided by Chapter 49,

Water Code, may exercise the power of eminent domain to acquire

land, an easement, or other property inside or outside the

authority's boundaries.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8283.155. GENERAL CONTRACT POWERS. (a) The authority may

enter into a contract with a person, including a political

subdivision, on terms the board considers desirable, fair, and

advantageous for:

(1) the purchase or sale of raw or treated water;

(2) the purchase, lease, use, management, control, or operation

of water treatment or distribution facilities or sewer collection

and treatment facilities, all or part of the facilities or

systems owned by the other political subdivision, in accordance

with terms mutually agreed on by the governing bodies of the

contracting parties; or

(3) planning, making preliminary surveys, investigations, or

feasibility reports, engineering, or reports of any kind.

(b) A contract for the acquisition of an existing water or sewer

facility may be made on terms approved by the contracting

parties.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8283.156. WATER, SEWER, SOLID WASTE, OR DRAINAGE CONTRACTS;

ELECTION NOT REQUIRED. The authority and a municipal corporation

or other political subdivision may enter into a water, sewer,

solid waste, or drainage contract or any combination of those

contracts without the necessity of an election by any contracting

party to approve the contract.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8283.157. TREATMENT OF PAYMENTS UNDER CERTAIN MUNICIPAL

CORPORATION CONTRACTS. A payment by a municipal corporation for

the purchase of water or the treatment and disposal of sewage is

a maintenance and operating expense of the utility system or

combined systems of the municipal corporation unless the

contract:

(1) provides for the municipal corporation to acquire an

ownership interest in the facilities; or

(2) makes other provisions.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8283.158. STANDARD SPECIFICATIONS FOR FACILITIES IN GRAYSON

COUNTY. (a) In this section, "commission" means the Texas

Commission on Environmental Quality or its successor.

(b) Subject to Subsection (f), for area in Grayson County, the

authority by order may adopt standard specifications for

facilities designed or constructed to:

(1) store, treat, or transport water for domestic, municipal, or

industrial purposes to ensure that the facilities are adequate in

design to serve the needs of the area's inhabitants;

(2) collect, treat, and dispose of sewage; or

(3) dispose of solid waste.

(c) Before the specifications become final, the board must hold

a public hearing. The board must give notice of the hearing to

the commission and must publish in a newspaper of general

circulation in the area notice of the hearing one time at least

10 days before the date of the hearing so that any interested

party may present evidence for or against a proposed

specification.

(d) An appeal of an order adopting standard specifications may

be made to a district court of Grayson County. The substantial

evidence rule applies to the appeal.

(e) The authority is entitled to seek an injunction against:

(1) the construction of a facility, including an extension to an

existing facility, if the construction does not meet the

authority's standard specifications; or

(2) the operation of a facility if construction has begun and

the facility does not meet those specifications.

(f) A standard specification adopted under this section does not

apply to an area that, on the date the order is adopted, is

located inside the corporate boundaries or the extraterritorial

jurisdiction of a municipality unless approved by the governing

body of the municipality.

(g) The authority shall file the standard specifications with

the commission.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8283.159. TAX PROHIBITION. The authority may not impose a

tax.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER E. BONDS

Text of section effective on April 01, 2011

Sec. 8283.201. REVENUE BONDS. The authority may issue revenue

bonds to carry out any of its powers, functions, or obligations.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8283.202. BONDS FOR CERTAIN FACILITIES. If the authority

operates a facility under contract with a municipal corporation,

it may, if the contract permits the issuance, issue bonds to

improve or extend the facility.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8284. GREENWOOD UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8284. GREENWOOD UTILITY DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8284.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Greenwood Utility District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8284.002. NATURE OF DISTRICT. The district is a municipal

utility district and a conservation and reclamation district in

Harris County created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8284.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

(d) The accomplishment of the purposes stated in this chapter is

for the benefit of the people of this state and for the

improvement of their property and industries. The district in

carrying out the purposes of this chapter will be performing an

essential public function under the Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8284.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2, Chapter 616,

Acts of the 61st Legislature, Regular Session, 1969, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code;

(3) Section 9, Chapter 616, Acts of the 61st Legislature,

Regular Session, 1969; or

(4) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8284.005. EXPANSION OF DISTRICT. (a) If land is annexed

to the district under Section 49.301, Water Code, the board may

require the petitioners to:

(1) assume the petitioners' pro rata share of the voted but

unissued bonds of the district; and

(2) authorize the board to impose a tax on the petitioners'

property to pay for the bonds after the bonds have been issued.

(b) If land is annexed to the district under Section 49.302,

Water Code, the board may submit to the voters of the area to be

annexed a proposition on the question of the assumption by the

area to be annexed of its part of the voted but not yet issued or

sold tax or tax-revenue bonds of the district and the imposition

of an ad valorem tax on taxable property in the area to be

annexed along with a tax in the rest of the district for the

payment of the bonds.

(c) If the petitioners consent or if the election results

favorably, the district may issue its voted but unissued tax or

tax-revenue bonds regardless of changes to district boundaries

since the original voting or authorization of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8284.006. STATE POLICY REGARDING WASTE DISPOSAL. The

district's powers and duties are subject to the state policy of

encouraging the development and use of integrated area-wide waste

collection, treatment, and disposal systems to serve the waste

disposal needs of this state's residents, if integrated systems

can reasonably be provided for an area, so as to avoid the

economic burden on residents and the effect on state water

quality caused by the construction and operation of numerous

small waste collection, treatment, and disposal facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Text of section effective on April 01, 2011

Sec. 8284.051. COMPOSITION OF BOARD. The board consists of five

elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8284.052. APPOINTMENT OF TREASURER. The board may appoint

the treasurer.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8284.053. DIRECTOR'S AND TREASURER'S BONDS. (a) Each

director shall qualify by giving bond in the amount of $5,000 for

the faithful performance of the director's duties.

(b) The treasurer shall give bond in the amount required by the

board. The treasurer's bond shall be conditioned on the

treasurer's faithful accounting for all money that comes into the

treasurer's custody as treasurer of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8284.054. ABSENCE OR INACTION OF BOARD PRESIDENT. (a)

When the board president is absent or fails or declines to act,

the board vice president shall perform all duties and exercise

all power this chapter or general law gives the president.

(b) If the board president is absent from a board meeting:

(1) the board vice president may sign an order or other action

adopted at the meeting; or

(2) the board may authorize the president to sign the order or

other action.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8284.055. DISTRICT OFFICE. (a) Except as provided by this

section, the board shall designate, establish, and maintain a

district office as provided by Section 49.062, Water Code.

(b) The board may establish a second district office outside the

district. If the board establishes a second district office, the

board shall give notice of the location of that office by:

(1) filing a copy of the board resolution that establishes the

location of the office:

(A) with the Texas Commission on Environmental Quality; and

(B) in the municipal utility district records of the county in

which the district is located; and

(2) publishing notice of the location of the office in a

newspaper of general circulation in the county in which the

district is located.

(c) A district office that is a private residence, office, or

dwelling is a public place for matters relating to the district's

business.

(d) The board shall provide notice of any change in the location

of the district office outside the district in the manner

required by Subsection (b).

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8284.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has all of the rights, powers, privileges, and functions

conferred and imposed by the general law of this state relating

to municipal utility districts created under Section 59, Article

XVI, Texas Constitution, including those conferred by Chapters 49

and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8284.102. ADDITIONAL POWERS. (a) The district may:

(1) make, purchase, construct, lease, or otherwise acquire

property, works, facilities, existing improvements, or

improvements to be made, constructed, or acquired that are:

(A) inside or outside the district's boundaries; and

(B) necessary to carry out the powers granted by this chapter or

general law; or

(2) enter into a contract with a person on terms the board

considers desirable, fair, and advantageous for:

(A) the purchase or sale of water;

(B) the transportation, treatment, and disposal of the domestic,

industrial, or communal wastes of the district or others;

(C) the continuing and orderly development of land and property

in the district through the purchase, construction, or

installation of facilities, works, or improvements that the

district is otherwise authorized to do or perform so that, to the

greatest extent reasonably possible, considering sound

engineering and economic practices, all of the land and property

may ultimately receive the services of the facilities, works, or

improvements; and

(D) the performance of any of the powers granted by this chapter

or the general law relating to municipal utility districts.

(b) A contract under Subsection (a)(2) may not have a duration

of more than 40 years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8284.103. EMINENT DOMAIN. The district may exercise the

power of eminent domain only:

(1) in the county in which the district is located; and

(2) when necessary to carry out the purposes for which the

district was created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8284.104. COST OF RELOCATING OR ALTERING PROPERTY. (a) In

this section, "sole expense" means the actual cost of relocating,

raising, lowering, rerouting, changing the grade of, or altering

the construction of a facility described by Subsection (b) in

providing comparable replacement without enhancement of the

facility, after deducting from that cost the net salvage value of

the old facility.

(b) If the district's exercise of the power of eminent domain

makes necessary the relocation, raising, lowering, rerouting,

changing the grade, or alteration of the construction of a

highway, a railroad, an electric transmission line, a telegraph

or telephone property or facility, or a pipeline, the necessary

action shall be accomplished at the sole expense of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8284.105. NOTICE OF ELECTION. The board president or

secretary may give notice of an election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8284.151. TAX METHOD. (a) The district shall use the ad

valorem plan of taxation.

(b) The board is not required to call or hold a hearing on the

adoption of a plan of taxation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8284.152. DISTRICT ACCOUNTS. The district shall keep a

complete system of the district's accounts.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8284.153. FISCAL YEAR. The fiscal year of the district is

from January 1 to December 31 of the same year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8284.154. COPY OF AUDIT REPORT. A copy of the audit report

prepared under Subchapter G, Chapter 49, Water Code, shall be

delivered:

(1) to each director; and

(2) to a holder of at least 25 percent of the outstanding bonds

of the district, on request.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8284.155. PAYMENT OF TAX OR ASSESSMENT NOT REQUIRED. The

district is not required to pay a tax or assessment on:

(1) district property; or

(2) a purchase made by the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8284.156. DEPOSITORY. (a) The board shall select one or

more banks in this state to act as depository for the district's

money.

(b) To the extent that money in the depository bank is not

insured by the Federal Deposit Insurance Corporation, the money

must be secured in the manner provided by law for the security of

county funds.

(c) A director may be a shareholder in a bank that is a

depository of district money.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER E. BONDS

Text of section effective on April 01, 2011

Sec. 8284.201. LOST OR MUTILATED BONDS. A trust indenture

securing bonds issued under this chapter may provide for the

issuance of bonds to replace lost or mutilated bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8284.202. USE OF BOND PROCEEDS DURING CONSTRUCTION. (a)

The district may appropriate or set aside out of the proceeds

from the sale of any bonds issued under this chapter an amount

for the payment of interest, administrative, and operating

expenses expected to accrue during a period of construction, as

may be provided in the bond orders or resolutions.

(b) For purposes of this section, the period of construction may

not exceed three years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8284.203. REFUNDING BONDS. (a) By order or resolution

adopted by the board, the district may issue tax or revenue

refunding bonds or tax-revenue refunding bonds to refund revenue

bonds or tax-revenue bonds, whether original bonds or refunding

bonds, previously issued by the district.

(b) The comptroller shall register the refunding bonds on the

surrender and cancellation of the bonds to be refunded.

(c) Instead of issuing bonds to be registered on the surrender

and cancellation of the bonds to be refunded, the district, in

the order or resolution authorizing the issuance of the refunding

bonds, may provide for the sale of the refunding bonds and the

deposit of the proceeds in the place or places where the bonds to

be refunded are payable. In that case, the refunding bonds may

be issued if an amount sufficient to pay the principal of and

interest on the bonds to be refunded to their maturity dates, or

to their option dates if according to their terms the bonds have

been called for payment before maturity, has been deposited in

the place or places where the bonds to be refunded are payable,

and the comptroller shall register the refunding bonds without

the surrender and cancellation of the bonds to be refunded.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8285. MALCOMSON ROAD UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8285. MALCOMSON ROAD UTILITY DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8285.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Malcomson Road Utility District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8285.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Harris County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8285.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8285.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 658,

Acts of the 62nd Legislature, Regular Session, 1971, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8285.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8285.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions conferred by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8286. MASON CREEK UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8286. MASON CREEK UTILITY DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8286.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Mason Creek Utility District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8286.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Harris County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8286.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8286.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 664,

Acts of the 62nd Legislature, Regular Session, 1971, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bond for the

purpose for which the district is created or to pay the principal

of and interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8286.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8286.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions conferred by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8287. MONTGOMERY COUNTY UTILITY DISTRICT NO. 2

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8287. MONTGOMERY COUNTY UTILITY DISTRICT NO. 2

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8287.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Montgomery County Utility District No.

2.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8287.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Montgomery County

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8287.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8287.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 635,

Acts of the 62nd Legislature, Regular Session, 1971, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8287.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8287.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions conferred by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8288. MEEKER MUNICIPAL WATER DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8288. MEEKER MUNICIPAL WATER DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8288.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Bond" means a bond or note.

(3) "Director" means a member of the board.

(4) "District" means the Meeker Municipal Water District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Jefferson County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The accomplishment of the purposes stated in this chapter is

for the benefit of the people of this state and for the

improvement of their property and industries. The district, in

carrying out the purposes of this chapter, will be performing an

essential public function under the constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.004. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed to effect the purposes, powers,

rights, and functions stated in this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.005. DISTRICT TERRITORY. (a) The district is composed

of the territory described by Section 1, Chapter 714, Acts of the

65th Legislature, Regular Session, 1977, as that territory may

have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries of the district form a closure. A mistake in

copying the field notes in the legislative process or another

mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue bonds or to pay the principal

of and interest on the bonds;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or the board.

(c) The board may redefine the boundaries of the district to

correct any mistake in the field notes appearing in Section 1,

Chapter 714, Acts of the 65th Legislature, Regular Session, 1977.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8288.051. COMPOSITION OF BOARD; TERMS. (a) The district

is governed by a board of nine elected directors, each of whom

occupies a numbered place on the board.

(b) Directors serve staggered terms.

(c) Director elections must be held in the manner provided in

the Water Code for municipal utility districts.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.052. QUALIFICATIONS FOR OFFICE. To be eligible to be

elected or to serve as a director, a person must be a resident,

qualified voter of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8828.053. BOARD RESOLUTIONS; VOTING REQUIREMENTS. (a) The

district shall act through orders or resolutions adopted by the

board.

(b) All directors are entitled to vote.

(c) The affirmative vote of a majority of the directors in

attendance, but not fewer than five directors, is necessary to

adopt an order or resolution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.054. OFFICERS AND ASSISTANTS. (a) The board shall

elect a president, vice president, secretary, and treasurer.

(b) The board shall elect the president and vice president from

among the directors.

(c) The president serves for a one-year term.

(d) The offices of secretary and treasurer:

(1) may be held by one person; and

(2) are not required to be held by a director.

(e) The board may appoint one or more assistant officers who are

not required to be directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.055. OFFICER DUTIES. (a) The board president shall

preside at board meetings and perform other duties prescribed by

the board.

(b) The board secretary is the official custodian of the

minutes, books, records, and seal of the board and shall perform

other duties and functions prescribed by the board.

(c) The board treasurer shall perform duties and functions

prescribed by the board.

(d) An assistant officer may perform any duties or functions as

may be prescribed by the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.056. MEETINGS. The board shall have regular meetings

at times specified by board resolution or bylaws and shall have

special meetings when called by the board president or by any

three directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8288.101. DISTRICT POWERS. The district may exercise any

power necessary or appropriate to achieve the purposes of this

chapter, including the power to:

(1) adopt an official seal;

(2) adopt and enforce:

(A) bylaws and rules for the conduct of its affairs; and

(B) any rule that a municipal utility district may adopt and

enforce under Section 54.205 et seq., Water Code;

(3) acquire, hold, use, invest, reinvest, and dispose of its

receipts and money from any source;

(4) select a depository or depositories;

(5) acquire, own, rent, lease, accept, hold, or dispose of

property or an interest in property, including a right or

easement, by purchase, exchange, gift, assignment, condemnation,

sale, lease, or other means, in performing a duty or exercising a

power under this chapter;

(6) hold, manage, operate, or improve property;

(7) lease or rent any land, buildings, structures, or facilities

from or to any person;

(8) sell, assign, lease, encumber, mortgage, or otherwise

dispose of property or an interest in property, and release or

relinquish a right, title, claim, lien, interest, easement, or

demand, regardless of the manner in which acquired, and conduct a

transaction authorized by this subdivision by public or private

sale, notwithstanding any other law;

(9) in the manner and to the extent permitted by this chapter:

(A) borrow money for a corporate purpose;

(B) enter into an agreement in connection with the borrowing;

(C) issue bonds for money borrowed;

(D) provide for and secure the payment of the bonds; and

(E) provide for the rights of the holders of the bonds;

(10) request and accept an appropriation, grant, allocation,

subsidy, guaranty, aid, service, material, or gift from any

public or private source, including the federal government, the

state, a public agency, or a political subdivision;

(11) operate and maintain an office; and

(12) appoint and determine the duties, tenure, qualifications,

and compensation of officers, employees, agents, and professional

advisors and counselors considered necessary or advisable by the

board, including financial consultants, accountants, attorneys,

architects, engineers, appraisers, and financing experts.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.102. GENERAL POWERS REGARDING WATER. The district has

all rights, powers, and privileges necessary or useful to enable

it to acquire, provide, supply, deliver, and sell potable water

inside or outside its boundaries for any beneficial purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.103. GENERAL POWERS REGARDING WASTE. The district has

all rights, powers, and privileges necessary or useful to enable

it to collect, transport, dispose of, and control domestic,

industrial, or communal wastes, whether in fluid, solid, or

composite state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.104. GENERAL POWERS REGARDING GARBAGE COLLECTION AND

DISPOSAL. The district has all rights, powers, and privileges

necessary or useful to enable it to provide for garbage

collection and disposal in all or part of the district on terms

and at rates and charges the board considers just and reasonable

to:

(1) preserve the water of rivers and streams in this state; and

(2) aid in the preservation and conservation of the natural

resources of this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.105. GENERAL CONTRACT POWERS. (a) The district may

enter into and enforce a contract or agreement necessary or

convenient to the exercise of the powers, rights, privileges, and

functions conferred on the district by this chapter or the

general law, including a contract or agreement with any person as

the board considers necessary or proper for, or in connection

with, any power or function of the district for:

(1) the purchase or sale of water;

(2) the collection, transportation, processing, or disposal of

waste; or

(3) the construction, acquisition, ownership, financing,

operation, maintenance, sale, leasing to or from, or other use or

disposition of any facilities authorized to be developed,

acquired, or constructed under this chapter or the general law.

(b) The authority to enter into or enforce the contract or

agreement includes the authority to enter into or enforce a

contract or agreement regarding:

(1) any improvements, structures, facilities, equipment, and

other property of any kind in connection with the subject of the

contract or agreement;

(2) any land, leaseholds, and easements; and

(3) any interests in the property.

(c) The contract or agreement:

(1) may not have a term of more than 40 years; and

(2) may contain provisions the board determines to be in the

best interest of the district.

(d) The district may pledge all or part of its revenue to the

payment of its obligations under the contract or agreement to the

same extent and on the same conditions as it may pledge revenue

to secure district bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.106. AUTHORITY OF PUBLIC AGENCIES AND POLITICAL

SUBDIVISIONS TO CONTRACT WITH DISTRICT. A public agency or

political subdivision of this state may enter into a contract or

agreement with the district, on terms agreed to by the parties,

for:

(1) the purchase or sale of water;

(2) waste collection, transportation, processing, or disposal;

or

(3) any purpose relating to the district's powers or functions.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.107. CONVEYANCE OF PROPERTY TO DISTRICT. A public

agency or political subdivision of this state may lease, sell, or

otherwise convey to the district, for any consideration that the

parties agree is adequate, any of its land, improvements,

property, plants, lines, or other facilities related to:

(1) the supply of water; or

(2) waste collection, transportation, processing, or disposal.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.108. ACQUISITION OF EXISTING FACILITIES. If the

district acquires existing works, improvements, facilities,

plants, equipment, or appliances that are completed, partially

created, or under construction, the district may:

(1) assume the contracts and obligations of the previous owner;

and

(2) perform the obligations of the previous owner in the same

manner and to the same extent that any other purchaser or

assignee would be bound.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.109. EMINENT DOMAIN. (a) To carry out a power

conferred by this chapter, the district may exercise the power of

eminent domain inside or outside the district to acquire the fee

simple title to land, or any other interest in land as determined

by the board, and other property and easements, necessary for

water wells, water or sewer treatment plants, water or sewer

lines, pumping stations and force mains, storage tanks, or other

similar facilities.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.110. COST OF RELOCATING OR ALTERING PROPERTY;

RIGHTS-OF-WAY AND EASEMENTS. (a) If the district's exercise of

its eminent domain, police, or other power requires relocating,

raising, lowering, rerouting, or changing the grade of or

altering the construction of any highway, railroad, electric,

transmission, telegraph, or telephone line, conduit, pole,

property, or facility or pipeline, the action shall be

accomplished at the sole expense of the district. The term "sole

expense" means the actual cost of the lowering, rerouting, or

change in grade or alteration of construction to provide a

comparable replacement without enhancing the facility, after

deducting from the cost the net salvage value derived from the

old facility.

(b) The district has all necessary or useful rights-of-way and

easements along, over, under, and across all public, state,

municipal, and county roads, highways, and places for any of its

purposes. The district shall restore a used facility to its

previous condition as nearly as possible at the sole expense of

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8288.151. IMPOSITION OF MAINTENANCE TAX; PROHIBITION ON

OTHER TAXES OR ASSESSMENTS. (a) The district may impose a tax,

not to exceed 10 cents on each $100 of the assessed value of

taxable property in the district according to the most recent

certified tax appraisal roll of the district, for:

(1) maintenance purposes, including money for studying,

planning, maintaining, repairing, and operating all necessary

plants, works, facilities, improvements, appliances, and

equipment of the district;

(2) paying costs of proper services, engineering, and legal

fees; and

(3) organization and administrative expenses.

(b) The district may not impose a maintenance tax unless the tax

is approved by a majority of the voters voting at an election

held for that purpose.

(c) Except for the maintenance tax authorized by this section,

the district may not under this chapter or any other law levy or

collect a tax or assessment or create a debt payable from a tax

or assessment.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.152. ELECTION TO IMPOSE TAX. (a) The board may order

an election to impose a maintenance tax. The election order must

specify:

(1) the time and place of the election;

(2) the maximum amount of tax to be authorized;

(3) the form of the ballot; and

(4) other matters the board considers necessary or advisable.

(b) Notice of the election must be given by publishing once a

week for two consecutive weeks a substantial copy of the election

order in a newspaper of general circulation in the district. The

first publication must occur at least 14 days before the date of

the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.153. DEPOSITORY. (a) The board shall designate one

or more banks inside or outside the district to serve as the

depository for the district's money.

(b) All district money shall be deposited in the depository

designated by the board, except that:

(1) bond proceeds and money pledged to pay bonds, to the extent

provided in a resolution or trust indenture authorizing or

securing district bonds, may be deposited with another bank or

trustee named in the bond resolution or trust indenture; and

(2) money shall be remitted to each paying agent for the payment

of principal of and interest on the bonds.

(c) To the extent that money in a depository bank or the trustee

bank is not insured by the Federal Deposit Insurance Corporation,

the money must be secured in the manner provided by law for the

security of the county funds in this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.154. INVESTMENT OF DISTRICT MONEY. The board may

invest district money in obligations and make time deposits of

district money in a manner determined by the board or in the

manner permitted or required in a resolution or trust indenture

authorizing or securing district bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.155. DISTRICT FACILITIES EXEMPT FROM TAXATION AND

ASSESSMENT. The district is not required to pay a tax or

assessment on its facilities or any part of its facilities. (Acts

65th Leg., R.S., Ch. 714, Sec. 22 (part).)

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER E. BONDS

Text of section effective on April 01, 2011

Sec. 8288.201. AUTHORITY TO ISSUE BONDS. (a) The district may

issue bonds payable from and secured by district revenue to carry

out any power conferred by this chapter. The bonds must be

authorized by a board resolution.

(b) The bonds must be issued in the manner and under the terms

of the resolution authorizing the issuance of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.202. FORM OF BONDS. District bonds must be:

(1) issued in the district's name;

(2) signed by the president or vice president; and

(3) attested by the secretary.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.203. MATURITY. District bonds must mature not later

than 40 years after the date of their issuance.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.204. BONDS SECURED BY REVENUE; ADDITIONAL BONDS. (a)

District bonds may be secured by a pledge of all or part of the

district's revenue, or by all or part of the payments or rentals

under one or more contracts or leases specified by board

resolution or a trust indenture securing the bonds.

(b) A resolution authorizing the issuance of bonds secured by a

pledge of revenue of all or part of the district's facilities may

provide that the district shall first pay the expenses of

operating and maintaining all or part of the facilities as the

board considers appropriate before paying the principal of and

interest on the bonds.

(c) In a resolution authorizing the issuance of bonds secured by

revenue, contract payments, or lease rentals, the district may

reserve the right, under conditions specified by the resolution,

to issue additional bonds that will be on a parity with, superior

to, or subordinate to the bonds then being issued.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.205. ADDITIONAL SECURITY. (a) District bonds may be

additionally secured, at the discretion of the board, by a deed

of trust or mortgage lien on all or part of the district's

physical property, facilities, easements, water rights and

appropriation permits, leases, contracts, and all rights

appurtenant to the property, vesting in the trustee power to:

(1) sell the property for the payment of the debt;

(2) operate the property; and

(3) take other action to further secure the bonds.

(b) A purchaser under a sale under the deed of trust lien, if

one is given:

(1) is the absolute owner of the property, facilities, and

rights purchased; and

(2) is entitled to maintain and operate the property,

facilities, and rights.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.206. TRUST INDENTURE. District bonds authorized by

this chapter, including refunding bonds, may be additionally

secured by a trust indenture. The trustee may be a bank with

trust powers that is located inside or outside the state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.207. CHARGES FOR DISTRICT SERVICES. If district bonds

payable wholly from revenue are issued, the board shall set and

revise the rates, fees, and charges assessed for water sold and

waste collection and treatment services provided by the district.

The rates, fees, and charges must be sufficient to:

(1) pay the expense of operating and maintaining the district

facilities that generate the revenue from which the bonds will be

paid;

(2) pay the principal of and interest on the bonds when due; and

(3) maintain the reserve fund and other funds as provided in the

resolution authorizing the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.208. STATE PLEDGE REGARDING RIGHTS AND REMEDIES OF

BONDHOLDERS. Without depriving this state of its power to

regulate and control the rates, fees, and charges assessed for

water sold and waste collection and treatment services provided

by the district, the state pledges to and agrees with the holders

of district bonds that the state will not exercise its power to

regulate and control the rates, fees, and charges in any way that

would impair the rights or remedies of the holders of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.209. USE OF BOND PROCEEDS. (a) The district may set

aside an amount of proceeds from the sale of district bonds for:

(1) the payment of interest expected to accrue during

construction not to exceed three years;

(2) a debt service reserve fund; and

(3) other funds as may be provided in the resolution authorizing

the bonds or in the trust indenture.

(b) The district may use proceeds from the sale of the bonds to

pay any expense necessarily incurred in accomplishing the purpose

of the district, including any expense of issuing and selling the

bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.210. APPOINTMENT OF RECEIVER. (a) On default or

threatened default in the payment of the principal of or interest

on district bonds that are payable wholly or partly from revenue,

a court may, on petition of the holders of at least 25 percent of

the district's outstanding revenue bonds, appoint a receiver for

the district.

(b) The receiver may collect and receive all district revenue,

other than taxes, employ and discharge district agents and

employees, and take charge of money on hand, other than money

received from taxes, unless commingled, and or hindrance by the

board.

(c) The receiver may be authorized to sell or contract for the

sale of water or the collection or treatment of waste or to renew

contracts with the approval of the court that appointed the

receiver.

(d) The court may vest the receiver with any other power or duty

the court finds necessary to protect the holders of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.211. REFUNDING BONDS. (a) The district may issue

refunding bonds to refund outstanding district bonds and interest

on those bonds. Refunding bonds may be issued without an

election.

(b) Refunding bonds may:

(1) be issued to refund bonds of more than one series;

(2) combine the pledges for the outstanding bonds for the

security of the refunding bonds; or

(3) be secured by a pledge of other or additional revenue or

mortgage liens.

(c) The provisions of this subchapter regarding the issuance of

other bonds, their security, and the remedies of the holders

apply to refunding bonds.

(d) The comptroller shall register the refunding bonds on the

surrender and cancellation of the bonds to be refunded.

(e) Instead of issuing bonds to be registered on the surrender

and cancellation of the bonds to be refunded, the district, in

the resolution authorizing the issuance of the refunding bonds,

may provide for the sale of the refunding bonds and the deposit

of the proceeds in a bank at which the bonds to be refunded are

payable. In that case, the refunding bonds may be issued in an

amount sufficient to pay the principal of and interest and any

required redemption premium on the bonds to be refunded to any

redemption date or to their maturity date, and the comptroller

shall register the refunding bonds without the surrender and

cancellation of the bonds to be refunded.

(f) The district may also issue refunding bonds under any other

applicable law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.212. OTHER REMEDIES AND COVENANTS. The resolution

authorizing the issuance of any district bonds authorized under

this chapter, including refunding bonds, or the trust indenture

securing the bonds, may provide other remedies and covenants the

board considers necessary to issue the bonds on the most

favorable terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.213. LIMITATION ON RIGHTS OF BONDHOLDERS. The

resolution authorizing the bonds or the trust indenture securing

the bonds may limit or qualify the rights of the holders of less

than all of the outstanding bonds payable from the same source to

institute or prosecute litigation affecting the district's

property or income.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8288.214. BONDS EXEMPT FROM TAXATION. A district bond, the

transfer of the bond, and the income from the bond, including

profits made on the sale of the bond, are exempt from taxation in

this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8289. MEMORIAL POINT UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8289. MEMORIAL POINT UTILITY DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8289.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Memorial Point Utility District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8289.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Polk County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8289.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8289.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 423,

Acts of the 62nd Legislature, Regular Session, 1971, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8289.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8289.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions conferred by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8290. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 6

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8290. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 6

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8290.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Montgomery County Municipal Utility

District No. 6.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8290.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Montgomery County

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8290.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8290.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 693,

Acts of the 62nd Legislature, Regular Session, 1971, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bonds for a

purpose for which the district is created or to pay the principal

of and interest on the bonds;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8290.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8290.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions conferred by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8291. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 7

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8291. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 7

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8291.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Montgomery County Municipal Utility

District No. 7.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8291.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Montgomery County

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8291.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8291.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 694,

Acts of the 62nd Legislature, Regular Session, 1971, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bonds for a

purpose for which the district is created or to pay the principal

of and interest on the bonds;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8291.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8291.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions conferred by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8292. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 67

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8292. MONTGOMERY COUNTY MUNICIPAL UTILITY

DISTRICT NO. 67

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8292.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Montgomery County Municipal Utility

District No. 67.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8292.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Montgomery County

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8292.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8292.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 3, Chapter 756,

Acts of the 69th Legislature, Regular Session, 1985, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bonds for a

purpose for which the district is created or to pay the principal

of and interest on the bonds;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8292.051. COMPOSITION OF BOARD; TERMS. (a) The district

is governed by a board of five elected directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8292.052. BOARD VACANCY. (a) Except as provided by

Subsection (b), if a director fails to qualify for office, the

remaining directors shall appoint a person to fill the vacancy

until the next election of directors for the district. If the

vacant position is not regularly scheduled to be filled at that

election, the person elected at that election to fill the vacancy

serves only for the unexpired term.

(b) If at any time there are fewer than three qualified

directors, the Texas Commission on Environmental Quality shall

appoint, on petition of a landowner in the district, the

necessary number of directors to fill all vacancies on the board.

Persons appointed under this subsection serve the same terms as

provided for persons appointed under Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8292.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district created

under Section 59, Article XVI, Texas Constitution, including

Chapters 49 and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8292.102. WATER CONSERVATION PROGRAM. (a) In this

section, "program of water conservation" means the practices,

techniques, and technologies that will reduce water consumption,

reduce water loss or waste, improve efficiency in water use, or

increase water recycling and reuse so that a water supply is

available for future or alternative uses.

(b) The district shall adopt and implement a program of water

conservation consistent with rules and criteria adopted and

enforceable by the Texas Commission on Environmental Quality for

similarly situated districts in the region.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8293. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 9

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8293. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 9

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8293.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Montgomery County Municipal Utility

District No. 9.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8293.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Montgomery County

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8293.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8293.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 704,

Acts of the 62nd Legislature, Regular Session, 1971, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8293.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8293.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions conferred by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8294. EMERALD BAY MUNICIPAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8294. EMERALD BAY MUNICIPAL UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8294.001. DEFINITION. In this chapter, "district" means

Emerald Bay Municipal Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8159.001 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(78), eff. September 1, 2009.

Sec. 8294.002. NATURE OF DISTRICT. (a) The district is a

conservation and reclamation district in Smith County created

under Section 59, Article XVI, Texas Constitution.

(b) The district is a political subdivision of the state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8159.002 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(78), eff. September 1, 2009.

Sec. 8294.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the works and projects accomplished by the district

under Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8159.003 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(78), eff. September 1, 2009.

Sec. 8294.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2(a), Chapter 722,

Acts of the 68th Legislature, Regular Session, 1983, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries of the district form a closure. A mistake in

the description of the boundaries under Section 2(a), Chapter

722, Acts of the 68th Legislature, Regular Session, 1983, does

not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue bonds for a purpose for which

the district is created or to pay the principal of and interest

on the bonds; or

(3) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8159.004 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(78), eff. September 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8294.051. COMPOSITION OF BOARD. The district is governed

by a board of five directors who serve staggered terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8159.051 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(78), eff. September 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8294.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

may exercise the rights, powers, privileges, and functions

provided by general law applicable to a municipal utility

district created under Section 59, Article XVI, Texas

Constitution, including Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8159.101 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(78), eff. September 1, 2009.

Sec. 8294.102. GENERAL CONTRACT POWERS. The district may enter

into a water supply, sewage treatment, solid waste, or drainage

contract, or any combination of those contracts, with a municipal

corporation, political subdivision, or private entity.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8159.102 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(78), eff. September 1, 2009.

Sec. 8294.103. CONTRACTS TO ACQUIRE EXISTING WATER OR SEWER

SYSTEMS. A contract for the acquisition of an existing water or

sewer facility may be made on terms approved by the contracting

parties.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8159.103 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(78), eff. September 1, 2009.

Sec. 8294.104. VOTER APPROVAL OF CERTAIN CONTRACTS. (a) A

contract that provides for the district to make payment from

taxes other than maintenance taxes must be approved by a majority

of the district voters voting on the question at an election held

for that purpose.

(b) The election shall be held in the same manner as an election

for the issuance of bonds payable from taxes by a municipal

utility district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8159.104 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(78), eff. September 1, 2009.



CHAPTER 8295. EMERALD FOREST UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8295. EMERALD FOREST UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8295.001. DEFINITIONS. In this chapter, "district" means

Emerald Forest Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8160.001 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(79), eff. September 1, 2009.

Sec. 8295.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Harris County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8160.002 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(79), eff. September 1, 2009.

Sec. 8295.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8160.003 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(79), eff. September 1, 2009.

Sec. 8295.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 584,

Acts of the 62nd Legislature, Regular Session, 1971 (Article

8280-519, Vernon's Texas Civil Statutes), as that territory may

have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8160.004 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(79), eff. September 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8295.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8160.051 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(79), eff. September 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8295.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8160.101 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(79), eff. September 1, 2009.



CHAPTER 8296. BURLESON COUNTY MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8296. BURLESON COUNTY MUNICIPAL UTILITY

DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8296.001. DEFINITION. In this chapter, "district" means

the Burleson County Municipal Utility District No. 1.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8163.001 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(80), eff. September 1, 2009.

Sec. 8296.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Burleson County created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8163.002 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(80), eff. September 1, 2009.

Sec. 8296.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8163.003 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(80), eff. September 1, 2009.

Sec. 8296.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 703,

Acts of the 62nd Legislature, Regular Session, 1971 (Article

8280-587, Vernon's Texas Civil Statutes), as that territory may

have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8163.004 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(80), eff. September 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8296.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8163.051 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(80), eff. September 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8296.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions provided by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8163.101 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(80), eff. September 1, 2009.



CHAPTER 8297. HAYS COUNTY MUNICIPAL UTILITY DISTRICT NO. 6

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8297. HAYS COUNTY MUNICIPAL UTILITY

DISTRICT NO. 6

For contingent expiration of this chapter, see Section 8297.004.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8297.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Hays County Municipal Utility District

No. 6.

Added by Acts 2007, 80th Leg., R.S., Ch.

961, Sec. 1, eff. June 15, 2007.

Sec. 8297.002. NATURE OF DISTRICT. The district is a municipal

utility district in Hays County created under and essential to

accomplish the purposes of Section 52, Article III, and Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

961, Sec. 1, eff. June 15, 2007.

Sec. 8297.003. FINDINGS OF PUBLIC USE AND BENEFIT. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the works and projects to be accomplished by the

district under powers conferred by Section 52, Article III, and

Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

961, Sec. 1, eff. June 15, 2007.

Sec. 8297.004. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8297.023 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Hays County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

961, Sec. 1, eff. June 15, 2007.

Sec. 8297.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

961, Sec. 1, eff. June 15, 2007.

Sec. 8297.006. CONSTRUCTION OF CHAPTER. This chapter shall be

liberally construed in conformity with the findings and purposes

set forth in this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

961, Sec. 1, eff. June 15, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8297.025.

Sec. 8297.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Sam McBride;

(2) Ken Austin;

(3) Mike Coble;

(4) Mike Schroeder; and

(5) David Fulkerson.

(b) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than three

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

persons to fill all vacancies on the board.

(c) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8297.023; or

(2) the date this chapter expires under Section 8297.004.

Added by Acts 2007, 80th Leg., R.S., Ch.

961, Sec. 1, eff. June 15, 2007.

Sec. 8297.022. CONSENT OF MUNICIPALITY REQUIRED. (a) The

temporary directors may not hold an election under Section

8297.023 until each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located has adopted

a resolution consenting to the creation of the district.

(b) A resolution adopted by a municipality before April 1, 2007,

is not effective under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

961, Sec. 1, eff. June 15, 2007.

Sec. 8297.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

(a) The temporary directors shall hold an election to confirm

the creation of the district and to elect five directors as

provided by Section 49.102, Water Code.

(b) If a majority of the votes cast at the election favor the

creation of the district, the temporary directors shall declare

the district created. If a majority of the votes cast at the

election do not favor the creation of the district, the district

is not created. The temporary directors shall file a copy of the

election results with the Texas Commission on Environmental

Quality.

Added by Acts 2007, 80th Leg., R.S., Ch.

961, Sec. 1, eff. June 15, 2007.

Sec. 8297.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8297.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors and which three shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

961, Sec. 1, eff. June 15, 2007.

Sec. 8297.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

961, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8297.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

961, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8297.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

961, Sec. 1, eff. June 15, 2007.

Sec. 8297.102. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. The district shall comply with all applicable

requirements of any ordinance or resolution adopted by the city

council of the City of Dripping Springs that consents to the

creation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

961, Sec. 1, eff. June 15, 2007.

Sec. 8297.103. LIMITATION ON USE OF EMINENT DOMAIN. The

district may exercise the power of eminent domain outside the

district only to acquire an easement necessary for a pipeline

that serves the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

961, Sec. 1, eff. June 15, 2007.



CHAPTER 8298. CAPE ROYALE UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8298. CAPE ROYALE UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8298.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Cape Royale Utility District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8164.001 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(81), eff. September 1, 2009.

Sec. 8298.002. NATURE OF DISTRICT. The district is a municipal

utility district and a conservation and reclamation district in

San Jacinto County, created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8164.002 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(81), eff. September 1, 2009.

Sec. 8298.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

(d) The accomplishment of the purposes stated in this chapter is

for the benefit of the people of this state and for the

improvement of their property and industries. The district in

carrying out the purposes of this chapter will be performing an

essential public function under the Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8164.003 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(81), eff. September 1, 2009.

Sec. 8298.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 2, Chapter 270,

Acts of the 61st Legislature, Regular Session, 1969 (Article

8280-424, Vernon's Texas Civil Statutes), as that territory may

have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code;

(3) former Section 9, Chapter 270, Acts of the 61st Legislature,

Regular Session, 1969 (Article 8280-424, Vernon's Texas Civil

Statutes); or

(4) other law.

(b) The boundaries and field notes of the district form a

closure. If a mistake is made in the field notes or in copying

the field notes in the legislative process, the mistake does not

affect:

(1) the district's organization, existence, and validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8164.004 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(81), eff. September 1, 2009.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 8298.051. COMPOSITION OF BOARD. The board consists of five

directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8164.051 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(81), eff. September 1, 2009.

Sec. 8298.052. DIRECTOR'S BOND. (a) Each director shall give a

bond in the amount of $5,000 for the faithful performance of the

director's duties.

(b) The bond must be:

(1) approved by the county judge and the board;

(2) filed in the office of the county clerk of the county or

counties in which the district is located; and

(3) recorded in a record book kept for that purpose in the

district office.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8164.052 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(81), eff. September 1, 2009.

Sec. 8298.053. BOARD VACANCY. (a) Except as provided by

Subsection (b), a vacancy in the office of director shall be

filled in the manner provided by Section 49.105, Water Code.

(b) The county judge of the county in which the district is

located shall appoint directors to fill all vacancies on the

board whenever the number of qualified directors is fewer than

three.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8164.053 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(81), eff. September 1, 2009.

Sec. 8298.054. DISTRICT OFFICE. (a) Except as provided by this

section, the board shall designate, establish, and maintain a

district office as provided by Section 49.062, Water Code.

(b) The board may establish a second district office outside the

district. If the board establishes a second district office, the

board shall give notice of the location of that office by:

(1) filing a copy of the board resolution that establishes the

location of the office:

(A) with the Texas Commission on Environmental Quality; and

(B) in the municipal utility district records of each county in

which the district is located; and

(2) publishing notice of the location of the office in a

newspaper of general circulation in each county in which the

district is located.

(c) A district office that is a private residence, office, or

dwelling is a public place for matters relating to district

business.

(d) The board shall provide notice of any change in the location

of the district office outside the district in the manner

required by Subsection (b).

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8164.054 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(81), eff. September 1, 2009.

Sec. 8298.055. ABSENCE OF PRESIDENT FROM BOARD MEETING. If the

board president is absent from a board meeting:

(1) the board vice president may:

(A) sign an order adopted at the meeting; or

(B) implement any other action taken at the meeting; or

(2) the board may authorize the president to sign the order or

implement the action.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8164.055 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(81), eff. September 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8298.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has all of the rights, powers, privileges,

authority, and functions conferred by the general laws of this

state relating to municipal utility districts created under

Section 59, Article XVI, Texas Constitution, including those

conferred by Chapters 49 and 54, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8164.101 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(81), eff. September 1, 2009.

Sec. 8298.102. ADDITIONAL POWERS AND DUTIES. (a) The district

may:

(1) make, purchase, construct, lease, or otherwise acquire

property, works, facilities, existing improvements, or

improvements to be made, constructed, or acquired that are:

(A) inside or outside the district's boundaries; and

(B) necessary to carry out the powers granted by this chapter or

general law; or

(2) enter into a contract with a person on terms the board

considers desirable, fair, and advantageous for:

(A) the purchase or sale of water;

(B) the transportation, treatment, and disposal of the domestic,

industrial, or communal wastes of the district or others;

(C) the continuing and orderly development of land and property

in the district through the purchase, construction, or

installation of facilities, works, or improvements that the

district is otherwise authorized to do or perform so that, to the

greatest extent reasonably possible, considering sound

engineering and economic practices, all of the land and property

may ultimately receive the services of the facilities, works, or

improvements; and

(D) the performance of any of the powers granted by this chapter

or general law.

(b) A contract under Subsection (a)(2) may not have a duration

of more than 40 years.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8164.102 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(81), eff. September 1, 2009.

Sec. 8298.103. EMINENT DOMAIN. The district may exercise the

power of eminent domain only:

(1) in a county in which the district is located; and

(2) when necessary to carry out the purposes for which the

district was created.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8164.103 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(81), eff. September 1, 2009.

Sec. 8298.104. COST OF RELOCATING OR ALTERING PROPERTY. (a) In

this section, "sole expense" means the actual cost of relocating,

raising, lowering, rerouting, changing the grade of, or altering

the construction of a facility described by Subsection (b) in

providing comparable replacement without enhancement of the

facility, after deducting from that cost the net salvage value of

the old facility.

(b) If the district's exercise of the power of eminent domain,

the power of relocation, or any other power granted by this

chapter makes necessary the relocating, raising, rerouting or

changing the grade of, or alteration of the construction of a

highway, a railroad, an electric transmission line, a telegraph

or telephone property or facility, or a pipeline, the necessary

action shall be accomplished at the sole expense of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8164.104 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(81), eff. September 1, 2009.

Sec. 8298.105. CONTRACT FOR PURCHASE OF WATER, SEWER, OR

DRAINAGE SERVICES; ELECTION NOT REQUIRED. (a) The district may

enter into a contract with a political subdivision for water,

sewer, or drainage services or any combination of those services

without the necessity of an election by any contracting party.

(b) The district may pay for an obligation incurred by such a

contract by issuing bonds that, if otherwise necessary, have been

approved by the voters in the manner provided by this chapter.

(c) The district may deliver the district's bonds to any of the

following parties that enters into such a contract with the

district:

(1) the United States;

(2) an agency or instrumentality of the United States;

(3) this state; or

(4) an agency or instrumentality of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8164.105 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(81), eff. September 1, 2009.

Sec. 8298.106. NOTICE OF ELECTION. The board president or

secretary may give notice of an election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8164.106 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(81), eff. September 1, 2009.

Sec. 8298.107. DISTRICT RULES. The district shall adopt and

enforce reasonable and effective rules to secure and maintain

safe, sanitary, and adequate plumbing installations, connections,

and appurtenances as subsidiary parts of the district's sewerage

system to preserve the quality of water within or controlled by

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8164.107 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(81), eff. September 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8298.151. TAX METHOD. (a) The district shall use the ad

valorem plan of taxation.

(b) The board is not required to hold a hearing on the adoption

of a plan of taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8164.151 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(81), eff. September 1, 2009.

Sec. 8298.152. DISTRICT ACCOUNTS. The district shall keep a

complete system of the district's accounts.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8164.152 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(81), eff. September 1, 2009.

Sec. 8298.153. COPY OF AUDIT REPORT. A copy of the audit report

prepared under Subchapter G, Chapter 49, Water Code, shall be

delivered:

(1) to each director; and

(2) on request to a holder of at least 25 percent of the

outstanding bonds of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8164.153 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(81), eff. September 1, 2009.

Sec. 8298.154. PAYMENT OF TAX OR ASSESSMENT NOT REQUIRED. The

district is not required to pay a tax or assessment on:

(1) district property; or

(2) a purchase made by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8164.154 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(81), eff. September 1, 2009.

Sec. 8298.155. DIRECTOR AS SHAREHOLDER IN DEPOSITORY. A

director may be a shareholder in a depository of district funds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8164.155 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(81), eff. September 1, 2009.

SUBCHAPTER E. BONDS

Sec. 8298.201. USE OF BOND PROCEEDS DURING CONSTRUCTION. (a)

The district may appropriate or set aside out of the proceeds

from the sale of any bonds issued under this chapter an amount

for the payment of interest, administrative, and operating

expenses expected to accrue during a period of construction, as

may be provided in the bond orders or resolutions.

(b) For purposes of this section, the period of construction may

not exceed three years.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.10, eff. April 1, 2009.

Renumbered from Special District Local Laws Code, Section

8164.201 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(81), eff. September 1, 2009.



CHAPTER 8299. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 183

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8299. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 183

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8299.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means Fort Bend County Municipal Utility District

No. 183.

Added by Acts 2007, 80th Leg., R.S., Ch.

1314, Sec. 1, eff. September 1, 2007.

Renumbered from Special District Local Laws Code, Section

8208.001 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(82), eff. September 1, 2009.

Sec. 8299.002. NATURE OF DISTRICT. The district is a municipal

utility district in Fort Bend County created under and essential

to accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1314, Sec. 1, eff. September 1, 2007.

Renumbered from Special District Local Laws Code, Section

8208.002 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(82), eff. September 1, 2009.

Sec. 8299.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8299.055 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Fort Bend County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1314, Sec. 1, eff. September 1, 2007.

Renumbered from Special District Local Laws Code, Section

8208.003 and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(15), eff. September 1, 2009.

Sec. 8299.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

1314, Sec. 1, eff. September 1, 2007.

Renumbered from Special District Local Laws Code, Section

8208.004 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(82), eff. September 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8299.051. BOARD OF DIRECTORS; TERMS. (a) The district is

governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1314, Sec. 1, eff. September 1, 2007.

Renumbered from Special District Local Laws Code, Section

8208.051 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(82), eff. September 1, 2009.

Sec. 8299.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch.

1314, Sec. 1, eff. September 1, 2007.

Renumbered from Special District Local Laws Code, Section

8208.052 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(82), eff. September 1, 2009.

For expiration of this section, see Section 8299.056.

Sec. 8299.053. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) John Randolph;

(2) Stacy Eickhoff;

(3) Karen Ross;

(4) John Neslage; and

(5) Stephen Eustis.

(b) Notwithstanding Section 8299.051(b), the terms of the first

three directors named in Subsection (a) expire on the uniform

election date in May 2008, and the terms of the last two

directors named in Subsection (a) expire on the uniform election

date in May 2010.

Added by Acts 2007, 80th Leg., R.S., Ch.

1314, Sec. 1, eff. September 1, 2007.

Renumbered from Special District Local Laws Code, Section

8208.053 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(82), eff. September 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(16), eff. September 1, 2009.

For expiration of this section, see Section 8299.056.

Sec. 8299.054. CONSENT OF MUNICIPALITY REQUIRED. The initial

directors may not hold an election under Section 8299.055 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has adopted a resolution

consenting to the creation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1314, Sec. 1, eff. September 1, 2007.

Renumbered from Special District Local Laws Code, Section

8208.054 and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(17), eff. September 1, 2009.

For expiration of this section, see Section 8299.056.

Sec. 8299.055. CONFIRMATION AND INITIAL DIRECTORS ELECTION. The

initial directors shall hold an election to confirm the creation

of the district as provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1314, Sec. 1, eff. September 1, 2007.

Renumbered from Special District Local Laws Code, Section

8208.055 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(82), eff. September 1, 2009.

Sec. 8299.056. EXPIRATION. Sections 8299.053, 8299.054, and

8299.055 and this section expire September 1, 2011.

Added by Acts 2007, 80th Leg., R.S., Ch.

1314, Sec. 1, eff. September 1, 2007.

Renumbered from Special District Local Laws Code, Section

8208.056 and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(18), eff. September 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8299.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1314, Sec. 1, eff. September 1, 2007.

Renumbered from Special District Local Laws Code, Section

8208.101 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(82), eff. September 1, 2009.

Sec. 8299.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet or exceed all applicable

construction standards, zoning and subdivision requirements, and

regulatory ordinances of each municipality in whose corporate

limits or extraterritorial jurisdiction the district is located.

If the district is located outside the extraterritorial

jurisdiction of a municipality, a road project must meet all

applicable construction standards, zoning and subdivision

requirements, and regulatory ordinances of each county in which

the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by ordinance or

resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1314, Sec. 1, eff. September 1, 2007.

Renumbered from Special District Local Laws Code, Section

8208.102 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(82), eff. September 1, 2009.

Sec. 8299.103. COMPLIANCE WITH MUNICIPAL ORDINANCES OR

RESOLUTIONS. The district shall comply with all applicable

requirements of any ordinance or resolution adopted by the city

council of the City of Alvin.

Added by Acts 2007, 80th Leg., R.S., Ch.

1314, Sec. 1, eff. September 1, 2007.

Renumbered from Special District Local Laws Code, Section

8208.103 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(82), eff. September 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8299.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8299.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

1314, Sec. 1, eff. September 1, 2007.

Renumbered from Special District Local Laws Code, Section

8208.151 and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(19).

SUBCHAPTER E. BONDS

Sec. 8299.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 54, Water Code, to finance the

construction, maintenance, or operation of projects under

Sections 8299.101 and 8299.102.

(b) The district may not issue bonds to finance projects

authorized by Section 8299.102 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8299.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1314, Sec. 1, eff. September 1, 2007.

Renumbered from Special District Local Laws Code, Section

8208.201 and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(20).



CHAPTER 8300. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 189

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8300. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 189

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8300.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means Fort Bend County Municipal Utility District

No. 189.

Added by Acts 2007, 80th Leg., R.S., Ch.

170, Sec. 1, eff. May 22, 2007.

Renumbered from Special District Local Laws Code, Section

8210.001 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(83), eff. September 1, 2009.

Sec. 8300.002. NATURE OF DISTRICT. The district is created as a

municipal utility district created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

170, Sec. 1, eff. May 22, 2007.

Renumbered from Special District Local Laws Code, Section

8210.002 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(83), eff. September 1, 2009.

Sec. 8300.003. CONFIRMATION ELECTION REQUIRED. The board shall

hold an election to confirm the creation of the district as

provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

170, Sec. 1, eff. May 22, 2007.

Renumbered from Special District Local Laws Code, Section

8210.003 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(83), eff. September 1, 2009.

Sec. 8300.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All

land and other property included in the district will benefit

from the improvements and services to be provided by the

district.

(b) The district is created to accomplish the purposes of a

municipal utility district as provided by general law.

Added by Acts 2007, 80th Leg., R.S., Ch.

170, Sec. 1, eff. May 22, 2007.

Renumbered from Special District Local Laws Code, Section

8210.004 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(83), eff. September 1, 2009.

Sec. 8300.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of territory described by Section 2 of the Act

creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake in the field

notes or in copying the field notes in the legislative process

does not in any way affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose or collect an assessment or tax; or

(4) legality or operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

170, Sec. 1, eff. May 22, 2007.

Renumbered from Special District Local Laws Code, Section

8210.005 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(83), eff. September 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8300.051. BOARD OF DIRECTORS; TERMS. (a) The district is

governed by a board of five directors.

(b) Except as provided by Section 8300.053, directors serve

staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

170, Sec. 1, eff. May 22, 2007.

Renumbered from Special District Local Laws Code, Section

8210.051 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(83), eff. September 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(21), eff. September 1, 2009.

Sec. 8300.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch.

170, Sec. 1, eff. May 22, 2007.

Renumbered from Special District Local Laws Code, Section

8210.052 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(83), eff. September 1, 2009.

Sec. 8300.053. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) Dan LeNeveu;

(2) Nikki Ball;

(3) Glenn Hansen;

(4) Joseph Charles Tusa; and

(5) Howard Moon.

(b) Unless otherwise agreed, the directors shall decide the

initial terms of office by lot, with a simple majority of

directors serving until the second succeeding directors election

and the remaining directors serving until the next directors

election.

Added by Acts 2007, 80th Leg., R.S., Ch.

170, Sec. 1, eff. May 22, 2007.

Renumbered from Special District Local Laws Code, Section

8210.053 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(83), eff. September 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8300.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

170, Sec. 1, eff. May 22, 2007.

Renumbered from Special District Local Laws Code, Section

8210.101 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(83), eff. September 1, 2009.

Sec. 8300.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

170, Sec. 1, eff. May 22, 2007.

Renumbered from Special District Local Laws Code, Section

8210.102 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(83), eff. September 1, 2009.

Sec. 8300.103. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. Subject to the limitations of Section 54.016, Water

Code, the district shall comply with all applicable requirements

of any ordinance or resolution adopted by the governing body of

the municipality that consents to the creation of the district or

to the inclusion of land within the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

170, Sec. 1, eff. May 22, 2007.

Renumbered from Special District Local Laws Code, Section

8210.103 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(83), eff. September 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8300.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenues or contract payments from any

lawful sources other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an operation and maintenance tax or issue

bonds payable from ad valorem taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

170, Sec. 1, eff. May 22, 2007.

Renumbered from Special District Local Laws Code, Section

8210.151 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(83), eff. September 1, 2009.

Sec. 8300.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held in accordance with Section

8300.151, the district may impose an operation and maintenance

tax on taxable property in the district in accordance with the

provisions of Section 49.107, Water Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

170, Sec. 1, eff. May 22, 2007.

Renumbered from Special District Local Laws Code, Section

8210.152 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(83), eff. September 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(22), eff. September 1, 2009.

SUBCHAPTER E. BONDS OR OTHER OBLIGATIONS

Sec. 8300.201. OBLIGATIONS. The district may issue bonds,

notes, or other obligations payable in whole or in part from ad

valorem taxes, impact fees, revenue, grants, or other district

money, or any combination of those sources, to pay for any

authorized district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

170, Sec. 1, eff. May 22, 2007.

Renumbered from Special District Local Laws Code, Section

8210.201 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(83), eff. September 1, 2009.

Sec. 8300.202. TAXES FOR BONDS. At the time bonds payable in

whole or in part from ad valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds as the interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds when due or the redemption price at any earlier

required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

170, Sec. 1, eff. May 22, 2007.

Renumbered from Special District Local Laws Code, Section

8210.202 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(83), eff. September 1, 2009.



CHAPTER 8301. TRUE RANCH MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8301. TRUE RANCH MUNICIPAL UTILITY DISTRICT NO. 1

For contingent expiration of this chapter, see Section 8301.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8301.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a board member.

(3) "District" means the True Ranch Municipal Utility District

No. 1.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 10.01, eff. June 16, 2007.

Renumbered from Special District Local Laws Code, Section

8269.001 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(84), eff. September 1, 2009.

Sec. 8301.002. NATURE OF DISTRICT. The district is a municipal

utility district in Hays County created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 10.01, eff. June 16, 2007.

Renumbered from Special District Local Laws Code, Section

8269.002 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(84), eff. September 1, 2009.

Sec. 8301.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8301.023 before September 1, 2012:

(1) the district is dissolved September 1, 2012, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Hays County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2015.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 10.01, eff. June 16, 2007.

Renumbered from Special District Local Laws Code, Section

8269.003 and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(23), eff. September 1, 2009.

Sec. 8301.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All

land and other property in the district will benefit from the

works and projects to be accomplished by the district under

powers conferred by Section 59, Article XVI, Texas Constitution.

(b) The district is created to serve a public use and benefit.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 10.01, eff. June 16, 2007.

Renumbered from Special District Local Laws Code, Section

8269.004 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(84), eff. September 1, 2009.

Sec. 8301.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 10.02 of

the Act creating this chapter.

(b) The boundaries and field notes contained in Section 10.02 of

the Act creating this chapter form a closure. A mistake made in

the field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the right of the district to issue bonds, notes, or other

indebtedness or to pay the principal of and interest on a bond;

(4) the validity of the district's bonds, notes, or other

indebtedness; or

(5) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 10.01, eff. June 16, 2007.

Renumbered from Special District Local Laws Code, Section

8269.005 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(84), eff. September 1, 2009.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Section 8301.026.

Sec. 8301.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2007, a person who owns land in the district may submit a

petition to the Texas Commission on Environmental Quality

requesting that the commission appoint as temporary directors the

five persons named in the petition.

(b) The commission shall appoint as temporary directors the five

persons named in the first petition received by the commission

under Subsection (a).

(c) If a temporary director fails to qualify for office or if a

vacancy occurs in the office of temporary director, the vacancy

shall be filled as provided by Section 49.105, Water Code.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 8301.023; or

(2) the date this chapter expires under Section 8301.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 10.01, eff. June 16, 2007.

Renumbered from Special District Local Laws Code, Section

8269.021 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(84), eff. September 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(24), eff. September 1, 2009.

Sec. 8301.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the directors shall

meet at a location in the district agreeable to a majority of the

directors. If a location cannot be agreed upon, the meeting

shall be at the Hays County Courthouse. At the meeting, the

temporary directors shall elect officers from among the temporary

directors and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 10.01, eff. June 16, 2007.

Renumbered from Special District Local Laws Code, Section

8269.022 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(84), eff. September 1, 2009.

Sec. 8301.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

(a) The temporary directors shall hold an election to confirm

the creation of the district and to elect five directors as

provided by Section 49.102, Water Code.

(b) Section 41.001(a), Election Code, does not apply to a

confirmation and initial directors' election held under this

section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 10.01, eff. June 16, 2007.

Renumbered from Special District Local Laws Code, Section

8269.023 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(84), eff. September 1, 2009.

Sec. 8301.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 8301.023 shall draw lots to determine which

two serve until the first regularly scheduled election of

directors under Section 8301.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 10.01, eff. June 16, 2007.

Renumbered from Special District Local Laws Code, Section

8269.024 and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(25), eff. September 1, 2009.

Sec. 8301.025. DATE OF FIRST REGULARLY SCHEDULED ELECTION OF

DIRECTORS. The board by order may postpone the first election

under Section 8301.052 following the confirmation and initial

directors' election held under Section 8301.023 if:

(1) the election would otherwise occur not later than the 60th

day after the date on which the confirmation election is held; or

(2) the board determines that there is not sufficient time to

comply with the requirements of law and to order the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 10.01, eff. June 16, 2007.

Renumbered from Special District Local Laws Code, Section

8269.025 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(84), eff. September 1, 2009.

Renumbered from Special District Local Laws Code, Section

8269.025 and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(26), eff. September 1, 2009.

Sec. 8301.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2015.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 10.01, eff. June 16, 2007.

Renumbered from Special District Local Laws Code, Section

8269.026 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(84), eff. September 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8301.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 10.01, eff. June 16, 2007.

Renumbered from Special District Local Laws Code, Section

8269.051 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(84), eff. September 1, 2009.

Sec. 8301.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 10.01, eff. June 16, 2007.

Renumbered from Special District Local Laws Code, Section

8269.052 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(84), eff. September 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8301.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 10.01, eff. June 16, 2007.

Renumbered from Special District Local Laws Code, Section

8269.101 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(84), eff. September 1, 2009.

Sec. 8301.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 10.01, eff. June 16, 2007.

Renumbered from Special District Local Laws Code, Section

8269.102 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(84), eff. September 1, 2009.

Sec. 8301.103. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate arterials or

main feeder roads or improvements in aid of those roads.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulatory

ordinances of the municipality or county in whose jurisdiction

the district is located.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 10.01, eff. June 16, 2007.

Renumbered from Special District Local Laws Code, Section

8269.103 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(84), eff. September 1, 2009.

Sec. 8301.104. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCES OR

RESOLUTIONS. Subject to the limitations of Section 54.016, Water

Code, the district shall comply with all valid and applicable

requirements of any ordinance or resolution adopted by a

municipality in the corporate limits or extraterritorial

jurisdiction of which the district is located, including an

ordinance or resolution adopted before September 1, 2007, that

consents to the creation of the district or to the inclusion of

lands within the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 10.01, eff. June 16, 2007.

Renumbered from Special District Local Laws Code, Section

8269.104 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(84), eff. September 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8301.151. ELECTIONS REGARDING TAXES OR BONDS. (a) Except

as provided by Section 8301.201(b), the district may issue,

without an election, bonds and other obligations secured by

revenue or contract payments from any source other than ad

valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an operation and maintenance tax or issue

bonds payable from ad valorem taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 10.01, eff. June 16, 2007.

Renumbered from Special District Local Laws Code, Section

8269.151 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(84), eff. September 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(27), eff. September 1, 2009.

Sec. 8301.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8301.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 10.01, eff. June 16, 2007.

Renumbered from Special District Local Laws Code, Section

8269.152 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(84), eff. September 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(28), eff. September 1, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8301.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations payable

wholly or partly from ad valorem taxes, impact fees, revenue,

grants, or other district money, or any combination of those

sources, to pay for any authorized district purpose.

(b) The district may not issue bonds to finance projects

authorized by Section 8301.103 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 8301.103 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 10.01, eff. June 16, 2007.

Renumbered from Special District Local Laws Code, Section

8269.201 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(84), eff. September 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(29), eff. September 1, 2009.

Sec. 8301.202. TAXES FOR BONDS. At the time bonds payable

wholly or partly from ad valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, without limit as to rate or amount, for each year that all

or part of the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds as the interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds when due or the redemption price at any earlier

required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 10.01, eff. June 16, 2007.

Renumbered from Special District Local Laws Code, Section

8269.202 by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(84), eff. September 1, 2009.



CHAPTER 8302. MONTGOMERY COUNTY UTILITY DISTRICT NO. 3

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8302. MONTGOMERY COUNTY UTILITY DISTRICT NO. 3

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8302.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Montgomery County Utility District No.

3.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8302.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Montgomery County

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8302.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8302.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 634,

Acts of the 62nd Legislature, Regular Session, 1971, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bond for a purpose

for which the district is created or to pay the principal of and

interest on the bond;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8302.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8302.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions conferred by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8303. MONTGOMERY COUNTY UTILITY DISTRICT NO. 4

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8303. MONTGOMERY COUNTY UTILITY DISTRICT NO. 4

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8303.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Montgomery County Utility District No.

4.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8303.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Montgomery County

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8303.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8303.004. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 4, Chapter 344,

Acts of the 62nd Legislature, Regular Session, 1971, as that

territory may have been modified under:

(1) Subchapter H, Chapter 54, Water Code;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in copying the field notes in the legislative

process or another mistake in the field notes does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue any type of bonds for a

purpose for which the district is created or to pay the principal

of and interest on the bonds;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8303.051. COMPOSITION OF BOARD. The board of directors is

composed of five elected directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8303.101. MUNICIPAL UTILITY DISTRICT POWERS. The district

has the rights, powers, privileges, and functions conferred by

general law applicable to a municipal utility district, including

Chapters 49 and 54, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.04, eff. April 1, 2011.



CHAPTER 8304. WALLER COUNTY MUNICIPAL UTILITY DISTRICT NO. 9

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8304. WALLER COUNTY MUNICIPAL UTILITY DISTRICT NO. 9

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8304.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Waller County Municipal Utility

District No. 9.

Added by Acts 2009, 81st Leg., R.S., Ch.

483, Sec. 1, eff. June 19, 2009.

Sec. 8304.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

483, Sec. 1, eff. June 19, 2009.

Sec. 8304.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

483, Sec. 1, eff. June 19, 2009.

Sec. 8304.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8304.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

483, Sec. 1, eff. June 19, 2009.

Sec. 8304.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

483, Sec. 1, eff. June 19, 2009.

Sec. 8304.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

483, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8304.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8304.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

483, Sec. 1, eff. June 19, 2009.

Sec. 8304.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8304.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8304.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8304.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the commission requesting that the

commission appoint as successor temporary directors the five

persons named in the petition. The commission shall appoint as

successor temporary directors the five persons named in the

petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

483, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8304.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

483, Sec. 1, eff. June 19, 2009.

Sec. 8304.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

483, Sec. 1, eff. June 19, 2009.

Sec. 8304.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

483, Sec. 1, eff. June 19, 2009.

Sec. 8304.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

483, Sec. 1, eff. June 19, 2009.

Sec. 8304.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

483, Sec. 1, eff. June 19, 2009.

Sec. 8304.106. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8304.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

483, Sec. 1, eff. June 19, 2009.

Sec. 8304.107. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district, may adopt an order dividing

the district.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election under Section 8304.003

to confirm the district's creation.

(f) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds description of the territory of

each new district;

(3) appoint temporary directors for each new district; and

(4) provide for the division of assets and liabilities between

or among the new districts.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the Texas Commission on Environmental Quality and record the

order in the real property records of each county in which the

district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 8304.003.

(i) Municipal consent to the creation of the district and to the

inclusion of land in the district granted under Section 8304.004

acts as municipal consent to the creation of any new district

created by the division of the district and to the inclusion of

land in the new district.

(j) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

483, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8304.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8304.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

483, Sec. 1, eff. June 19, 2009.

Sec. 8304.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8304.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

483, Sec. 1, eff. June 19, 2009.

Sec. 8304.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

483, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8304.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

483, Sec. 1, eff. June 19, 2009.

Sec. 8304.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

483, Sec. 1, eff. June 19, 2009.

Sec. 8304.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

483, Sec. 1, eff. June 19, 2009.



CHAPTER 8305. SEDONA LAKES MUNICIPAL UTILITY DISTRICT NO. 1 OF BRAZORIA COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8305. SEDONA LAKES MUNICIPAL UTILITY DISTRICT NO. 1 OF

BRAZORIA COUNTY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8305.001. DEFINITION. In this chapter, "district" means

the Sedona Lakes Municipal Utility District No. 1 of Brazoria

County.

Added by Acts 2009, 81st Leg., R.S., Ch.

420, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8305.051. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

420, Sec. 1, eff. June 19, 2009.

Sec. 8305.052. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

420, Sec. 1, eff. June 19, 2009.

Sec. 8305.053. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

420, Sec. 1, eff. June 19, 2009.

Sec. 8305.054. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, including any ordinance or

resolution adopted before September 1, 2009, and that consents to

the creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

420, Sec. 1, eff. June 19, 2009.

Sec. 8305.055. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8305.052; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

420, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. GENERAL FINANCIAL PROVISIONS

Sec. 8305.101. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds or other

obligations issued under Section 8305.151.

Added by Acts 2009, 81st Leg., R.S., Ch.

420, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. BONDS AND OTHER OBLIGATIONS

Sec. 8305.151. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

420, Sec. 1, eff. June 19, 2009.

Sec. 8305.152. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

420, Sec. 1, eff. June 19, 2009.

Sec. 8305.153. BONDS FOR ROAD PROJECTS. (a) The district may

not issue bonds payable from ad valorem taxes to finance a road

project unless the issuance is approved by a vote of a two-thirds

majority of the district voters voting at an election held for

that purpose.

(b) At the time of issuance, the total principal amount of bonds

or other obligations issued or incurred to finance road projects

and payable from ad valorem taxes may not exceed one-fourth of

the assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

420, Sec. 1, eff. June 19, 2009.



CHAPTER 8306. XS RANCH MUNICIPAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8306. XS RANCH MUNICIPAL UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8306.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Commission" means the Texas Commission on Environmental

Quality.

(3) "Director" means a board member.

(4) "District" means the XS Ranch Municipal Utility District.

Added by Acts 2009, 81st Leg., R.S., Ch.

649, Sec. 1, eff. June 19, 2009.

Sec. 8306.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

649, Sec. 1, eff. June 19, 2009.

Sec. 8306.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

649, Sec. 1, eff. June 19, 2009.

Sec. 8306.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8306.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located, including the City of

Bastrop, has consented by ordinance or resolution to the creation

of the district and to the inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

649, Sec. 1, eff. June 19, 2009.

Sec. 8306.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

649, Sec. 1, eff. June 19, 2009.

Sec. 8306.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

649, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8306.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8306.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

649, Sec. 1, eff. June 19, 2009.

Sec. 8306.052. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Mark Engels;

(2) Mark Oldemeyer;

(3) James Michael Sulester, Jr.;

(4) William Faust; and

(5) Don Montague.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8306.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8306.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8306.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the commission requesting that the

commission appoint as successor temporary directors the five

persons named in the petition. The commission shall appoint as

successor temporary directors the five persons named in the

petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

649, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8306.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

649, Sec. 1, eff. June 19, 2009.

Sec. 8306.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

649, Sec. 1, eff. June 19, 2009.

Sec. 8306.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

649, Sec. 1, eff. June 19, 2009.

Sec. 8306.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

649, Sec. 1, eff. June 19, 2009.

Sec. 8306.105. COMPLIANCE WITH MUNICIPAL ORDINANCE OR

RESOLUTION. (a) The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

(b) Land in the district that is located in the City of

Bastrop's extraterritorial jurisdiction is subject to municipal

ordinances applicable to extraterritorial areas, unless the

municipality's governing body waives compliance.

Added by Acts 2009, 81st Leg., R.S., Ch.

649, Sec. 1, eff. June 19, 2009.

Sec. 8306.106. CONTRACT WITH CERTAIN MUNICIPALITIES REQUIRED.

(a) The district may not exercise the powers and duties of a

municipal utility district under this chapter unless the district

enters into a written contract with any municipality in whose

extraterritorial jurisdiction the district is wholly or partly

located that:

(1) provides for the continuation of the extraterritorial status

of the district or the district's annexation by the municipality;

(2) ensures that any development in the district occurs in a

manner that furthers the health, safety, and welfare of the

residents of the district; and

(3) includes other terms and consideration that the municipality

determines to be reasonable and appropriate.

(b) A contract under this section may be renewed or extended for

successive periods not to exceed 15 years.

(c) If the district does not enter into a contract under this

section before the later of September 1, 2009, or the 30th day

after the effective date of the Act creating this chapter, the

board, at the board's sole discretion, may adopt an order

dissolving the district if the district has no assets or

obligations. If an order dissolving the district is adopted

under this subsection, an original or certified copy of the order

must be filed with the commission and in the real property

records of any county in which the district is located.

Added by Acts 2009, 81st Leg., R.S., Ch.

649, Sec. 1, eff. June 19, 2009.

Sec. 8306.107. EFFECT OF CHAPTER ON CITY OF BASTROP. Nothing in

this chapter abrogates, diminishes, or otherwise alters any

rights, powers, privileges, or functions of the City of Bastrop

provided by the general law of this state, including Chapter 42,

Local Government Code, and Chapter 54, Water Code, related to the

creation of special districts in its extraterritorial

jurisdiction.

Added by Acts 2009, 81st Leg., R.S., Ch.

649, Sec. 1, eff. June 19, 2009.

Sec. 8306.108. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8306.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

649, Sec. 1, eff. June 19, 2009.

Sec. 8306.109. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if:

(1) the district has no outstanding bonded debt;

(2) the district is not imposing ad valorem taxes; and

(3) the requirements of Subsection (i) are satisfied.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district, may adopt an order dividing

the district.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election under Section 8306.003

to confirm the district's creation.

(f) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds description of the territory of

each new district;

(3) appoint temporary directors for each new district; and

(4) provide for the division of assets and liabilities between

or among the new districts.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the commission and record the order in the real property

records of each county in which the district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 8306.003.

(i) If the district is located wholly or partly in the corporate

limits or the extraterritorial jurisdiction of a municipality,

the district may not divide under this section unless the

municipality by resolution or ordinance first consents to the

division of the district. If the district is not located wholly

or partly in the corporate limits or the extraterritorial

jurisdiction of a municipality, the district may not divide under

this section unless the commissioners court of each county in

which the district is wholly or partly located first adopts a

resolution or order in support of the division of the district.

(j) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

649, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8306.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8306.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

649, Sec. 1, eff. June 19, 2009.

Sec. 8306.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8306.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

649, Sec. 1, eff. June 19, 2009.

Sec. 8306.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

649, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8306.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

649, Sec. 1, eff. June 19, 2009.

Sec. 8306.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

649, Sec. 1, eff. June 19, 2009.

Sec. 8306.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

649, Sec. 1, eff. June 19, 2009.



CHAPTER 8307. CALDWELL COUNTY MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8307. CALDWELL COUNTY MUNICIPAL UTILITY DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8307.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Caldwell County Municipal Utility

District No. 1.

Added by Acts 2009, 81st Leg., R.S., Ch.

753, Sec. 1, eff. June 19, 2009.

Sec. 8307.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

753, Sec. 1, eff. June 19, 2009.

Sec. 8307.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

753, Sec. 1, eff. June 19, 2009.

Sec. 8307.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8307.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

753, Sec. 1, eff. June 19, 2009.

Sec. 8307.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

753, Sec. 1, eff. June 19, 2009.

Sec. 8307.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

753, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8307.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8307.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

753, Sec. 1, eff. June 19, 2009.

Sec. 8307.052. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Joseph John Mazzola III;

(2) Hunter Wallace Dehn;

(3) Seth Thatcher;

(4) Scott Guesner; and

(5) Mark Solomon.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8307.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8307.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8307.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

753, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8307.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

753, Sec. 1, eff. June 19, 2009.

Sec. 8307.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

753, Sec. 1, eff. June 19, 2009.

Sec. 8307.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

753, Sec. 1, eff. June 19, 2009.

Sec. 8307.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

753, Sec. 1, eff. June 19, 2009.

Sec. 8307.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

753, Sec. 1, eff. June 19, 2009.

Sec. 8307.106. LIMITATION ON CONSTRUCTION AND DEVELOPMENT IN

DISTRICT. A developer may not begin construction or development

of a project in the district unless the developer has entered

into a contract with an appropriate entity for the provision of

water and sewer services for the project.

Added by Acts 2009, 81st Leg., R.S., Ch.

753, Sec. 1, eff. June 19, 2009.

Sec. 8307.107. LOCAL ROADWAY IMPROVEMENT. A developer who

undertakes a project in the district shall enter into an

agreement with the Texas Department of Transportation, the

commissioners court of any county in whose jurisdiction the

district is located, or another appropriate entity to make

improvements in the roads surrounding the district to mitigate

any problems with traffic the proposed project is anticipated to

cause or create.

Added by Acts 2009, 81st Leg., R.S., Ch.

753, Sec. 1, eff. June 19, 2009.

Sec. 8307.108. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8307.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

753, Sec. 1, eff. June 19, 2009.

Sec. 8307.109. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created:

(1) contain any land outside the area described by Section 2 of

the Act creating this chapter; or

(2) contain less than 100 acres.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district according to the most recent

certified appraisal roll for each county in which the district is

located, may adopt an order dividing the district.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election under Section 8307.003

to confirm the district's creation.

(f) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds description of the territory of

each new district;

(3) appoint temporary directors for each new district; and

(4) provide for the division of assets and liabilities between

or among the new districts.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the Texas Commission on Environmental Quality and record the

order in the real property records of each county in which the

district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 8307.003.

(i) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

(j) Any new district created by the division of the district may

divide into two or more districts as provided by this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

753, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8307.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8307.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

753, Sec. 1, eff. June 19, 2009.

Sec. 8307.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8307.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

753, Sec. 1, eff. June 19, 2009.

Sec. 8307.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

753, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8307.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

753, Sec. 1, eff. June 19, 2009.

Sec. 8307.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

753, Sec. 1, eff. June 19, 2009.

Sec. 8307.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

753, Sec. 1, eff. June 19, 2009.



CHAPTER 8310. TWIN LAKES MUNICIPAL UTILITY DISTRICT NO. 1 OF KAUFMAN COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8310. TWIN LAKES MUNICIPAL UTILITY DISTRICT NO. 1 OF

KAUFMAN COUNTY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8310.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Twin Lakes Municipal Utility District

No. 1 of Kaufman County.

Added by Acts 2009, 81st Leg., R.S., Ch.

576, Sec. 1, eff. June 19, 2009.

Sec. 8310.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

576, Sec. 1, eff. June 19, 2009.

Sec. 8310.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

576, Sec. 1, eff. June 19, 2009.

Sec. 8310.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8310.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

576, Sec. 1, eff. June 19, 2009.

Sec. 8310.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

576, Sec. 1, eff. June 19, 2009.

Sec. 8310.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

576, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8310.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8310.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

576, Sec. 1, eff. June 19, 2009.

Sec. 8310.052. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Lisa Pray;

(2) Ruth (Rannie) Everett;

(3) Christopher T. Guido;

(4) Jonathan E. Neubauer; and

(5) Joy D. Crow.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8310.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8310.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8310.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

576, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8310.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

576, Sec. 1, eff. June 19, 2009.

Sec. 8310.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

576, Sec. 1, eff. June 19, 2009.

Sec. 8310.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

576, Sec. 1, eff. June 19, 2009.

Sec. 8310.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

576, Sec. 1, eff. June 19, 2009.

Sec. 8310.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

576, Sec. 1, eff. June 19, 2009.

Sec. 8310.106. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8310.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

576, Sec. 1, eff. June 19, 2009.

Sec. 8310.107. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district, may adopt an order dividing

the district.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election under Section 8310.003

to confirm the district's creation.

(f) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds description of the territory of

each new district;

(3) appoint temporary directors for each new district; and

(4) provide for the division of assets and liabilities between

or among the new districts.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the Texas Commission on Environmental Quality and record the

order in the real property records of each county in which the

district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 8310.003.

(i) Municipal consent to the creation of the district and to the

inclusion of land in the district granted under Section 8310.004

acts as municipal consent to the creation of any new district

created by the division of the district and to the inclusion of

land in the new district.

(j) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

576, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8310.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8310.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

576, Sec. 1, eff. June 19, 2009.

Sec. 8310.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8310.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

576, Sec. 1, eff. June 19, 2009.

Sec. 8310.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

576, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8310.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

576, Sec. 1, eff. June 19, 2009.

Sec. 8310.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

576, Sec. 1, eff. June 19, 2009.

Sec. 8310.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

576, Sec. 1, eff. June 19, 2009.



CHAPTER 8311. VAN ALSTYNE MUNICIPAL UTILITY DISTRICT NO. 1 OF GRAYSON COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8311. VAN ALSTYNE MUNICIPAL UTILITY DISTRICT NO. 1 OF

GRAYSON COUNTY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8311.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Van Alstyne Municipal Utility District

No. 1 of Grayson County.

Added by Acts 2009, 81st Leg., R.S., Ch.

528, Sec. 1, eff. June 19, 2009.

Sec. 8311.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

528, Sec. 1, eff. June 19, 2009.

Sec. 8311.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

528, Sec. 1, eff. June 19, 2009.

Sec. 8311.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8311.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

528, Sec. 1, eff. June 19, 2009.

Sec. 8311.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

528, Sec. 1, eff. June 19, 2009.

Sec. 8311.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

528, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8311.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8311.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

528, Sec. 1, eff. June 19, 2009.

Sec. 8311.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8311.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8311.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8311.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

528, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8311.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

528, Sec. 1, eff. June 19, 2009.

Sec. 8311.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

528, Sec. 1, eff. June 19, 2009.

Sec. 8311.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

528, Sec. 1, eff. June 19, 2009.

Sec. 8311.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

528, Sec. 1, eff. June 19, 2009.

Sec. 8311.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

528, Sec. 1, eff. June 19, 2009.

Sec. 8311.106. LIMITATION ON USE OF EMINENT DOMAIN. (a) The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8311.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

(b) The district may not exercise the power of eminent domain in

the corporate limits of the City of Van Alstyne unless the city

has consented by ordinance or resolution to that exercise of

eminent domain authority.

Added by Acts 2009, 81st Leg., R.S., Ch.

528, Sec. 1, eff. June 19, 2009.

Sec. 8311.107. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if:

(1) the district has no outstanding bonded debt;

(2) the district is not imposing ad valorem taxes; and

(3) the City of Van Alstyne has consented by ordinance or

resolution to the division of the district.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district, may adopt an order dividing

the district.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election under Section 8311.003

to confirm the district's creation.

(f) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds description of the territory of

each new district;

(3) appoint temporary directors for each new district; and

(4) provide for the division of assets and liabilities between

or among the new districts.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the Texas Commission on Environmental Quality and record the

order in the real property records of each county in which the

district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 8311.003.

(i) Subject to Subsection (a), municipal consent to the creation

of the district and to the inclusion of land in the district

granted under Section 8311.004 acts as municipal consent to the

creation of any new district created by the division of the

district and to the inclusion of land in the new district.

(j) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

528, Sec. 1, eff. June 19, 2009.

Sec. 8311.108. LIMITATION ON ANNEXATION. The district may not

annex any territory outside the area described by Section 2 of

the Act creating this chapter unless the City of Van Alstyne has

consented by ordinance or resolution to the annexation.

Added by Acts 2009, 81st Leg., R.S., Ch.

528, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8311.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8311.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

528, Sec. 1, eff. June 19, 2009.

Sec. 8311.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8311.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

528, Sec. 1, eff. June 19, 2009.

Sec. 8311.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

528, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8311.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

528, Sec. 1, eff. June 19, 2009.

Sec. 8311.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

528, Sec. 1, eff. June 19, 2009.

Sec. 8311.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

528, Sec. 1, eff. June 19, 2009.



CHAPTER 8313. BRAZORIA COUNTY MUNICIPAL UTILITY DISTRICT NO. 64

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8313. BRAZORIA COUNTY MUNICIPAL UTILITY DISTRICT NO. 64

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8313.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Brazoria County Municipal Utility

District No. 64.

Added by Acts 2009, 81st Leg., R.S., Ch.

657, Sec. 1, eff. June 19, 2009.

Sec. 8313.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

657, Sec. 1, eff. June 19, 2009.

Sec. 8313.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

657, Sec. 1, eff. June 19, 2009.

Sec. 8313.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8313.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

657, Sec. 1, eff. June 19, 2009.

Sec. 8313.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a)

The district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

657, Sec. 1, eff. June 19, 2009.

Sec. 8313.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

657, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8313.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8313.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

657, Sec. 1, eff. June 19, 2009.

Sec. 8313.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8313.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8313.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8313.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the commission requesting that the

commission appoint as successor temporary directors the five

persons named in the petition. The commission shall appoint as

successor temporary directors the five persons named in the

petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

657, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8313.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

657, Sec. 1, eff. June 19, 2009.

Sec. 8313.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

657, Sec. 1, eff. June 19, 2009.

Sec. 8313.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

657, Sec. 1, eff. June 19, 2009.

Sec. 8313.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

657, Sec. 1, eff. June 19, 2009.

Sec. 8313.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

657, Sec. 1, eff. June 19, 2009.

Sec. 8313.106. EFFECT OF ANNEXATION BY VILLAGE OF BONNEY. (a)

The Village of Bonney may annex part of the territory of the

district into its corporate limits without annexing all of the

territory of the district under an agreement entered into between

the Village of Bonney and the landowners of the land being

annexed. The district continues in existence following annexation

of part of the territory of the district as described by this

subsection.

(b) The district shall be dissolved and its debts and

obligations assumed by the Village of Bonney in accordance with

Chapter 43, Local Government Code, including Sections 43.075 and

43.0715, on annexation of all of the territory of the district by

the Village of Bonney, provided that:

(1) water, sanitary sewer, and drainage improvements, and roads

have been constructed to serve at least 95 percent of the

territory of the district; and

(2) the board adopts a resolution consenting to the dissolution

of the district.

(c) Notwithstanding Section 54.016(f)(2), Water Code, a contract

("Allocation Agreement") between the Village of Bonney and the

district that provides for the allocation of the taxes or

revenues of the district and the city following the date of

inclusion of all the district's territory in the corporate limits

of the city, may provide that the total annual ad valorem taxes

collected by the city and the district from taxable property in

the district may exceed the city's ad valorem tax on the

property.

Added by Acts 2009, 81st Leg., R.S., Ch.

657, Sec. 1, eff. June 19, 2009.

Sec. 8313.107. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8313.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

657, Sec. 1, eff. June 19, 2009.

Sec. 8313.108. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district, may adopt an order dividing

the district.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election under Section 8313.003

to confirm the district's creation.

(f) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds description of the territory of

each new district;

(3) appoint temporary directors for each new district; and

(4) provide for the division of assets and liabilities between

or among the new districts.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the Texas Commission on Environmental Quality and record the

order in the real property records of each county in which the

district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 8313.003.

(i) Municipal consent to the creation of the district and to the

inclusion of land in the district granted under Section 8313.004

acts as municipal consent to the creation of any new district

created by the division of the district and to the inclusion of

land in the new district.

(j) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

657, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8313.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8313.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

657, Sec. 1, eff. June 19, 2009.

Sec. 8313.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8313.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

657, Sec. 1, eff. June 19, 2009.

Sec. 8313.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

657, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8313.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

657, Sec. 1, eff. June 19, 2009.

Sec. 8313.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

657, Sec. 1, eff. June 19, 2009.

Sec. 8313.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

657, Sec. 1, eff. June 19, 2009.



CHAPTER 8315. BURNET COUNTY MUNICIPAL UTILITY DISTRICT NO. 3

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8315. BURNET COUNTY MUNICIPAL UTILITY DISTRICT NO. 3

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8315.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Burnet County Municipal Utility

District No. 3.

Added by Acts 2009, 81st Leg., R.S., Ch.

1066, Sec. 1, eff. June 19, 2009.

Sec. 8315.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1066, Sec. 1, eff. June 19, 2009.

Sec. 8315.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1066, Sec. 1, eff. June 19, 2009.

Sec. 8315.004. CONSENT OF MUNICIPALITY REQUIRED. (a) The

temporary directors may not hold an election under Section

8315.003 until each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located has

consented by ordinance or resolution to the creation of the

district and to the inclusion of land in the district.

(b) A municipality may not provide consent under Subsection (a)

until the municipality and the owner or owners of the territory

described by Section 2 of the Act creating this chapter have

executed an annexation agreement governing the municipality's

eventual annexation of the territory. The municipality may

incorporate any of the terms of the annexation agreement into the

ordinance or resolution described by Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch.

1066, Sec. 1, eff. June 19, 2009.

Sec. 8315.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a)

The district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1066, Sec. 1, eff. June 19, 2009.

Sec. 8315.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1066, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8315.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8315.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1066, Sec. 1, eff. June 19, 2009.

Sec. 8315.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8315.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8315.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8315.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

1066, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8315.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1066, Sec. 1, eff. June 19, 2009.

Sec. 8315.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1066, Sec. 1, eff. June 19, 2009.

Sec. 8315.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1066, Sec. 1, eff. June 19, 2009.

Sec. 8315.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

1066, Sec. 1, eff. June 19, 2009.

Sec. 8315.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. (a) The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

(b) In addition to all the rights and remedies provided by other

law, if the district violates the terms of an ordinance or

resolution described by Subsection (a), the municipality is

entitled to injunctive relief or a writ of mandamus issued by a

court requiring the district and the district's officials to

observe and comply with the terms of the ordinance or resolution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1066, Sec. 1, eff. June 19, 2009.

Sec. 8315.106. ANNEXATION OF DISTRICT BY MUNICIPALITY. (a) A

municipality may annex all or part of the territory of the

district or any new district created by the division of the

district only as provided by an annexation agreement described by

Section 8315.004(b).

(b) A municipality is not required to annex any part of the

district's territory that is outside the corporate boundaries of

the municipality.

(c) A municipality is not required to assume control and

operation of the district or a new district created by division

of the district on annexation of all or part of the territory of

the district or new district, but the municipality may assume

control and operation of the district or a new district and

dissolve the district or new district if:

(1) the municipality has annexed all of the territory of the

district or new district;

(2) the water and wastewater facilities required to serve at

least 95 percent of the lots in the district or new district, as

set out by a final plat, have been completed; and

(3) the municipality has complied with the requirements of

Section 43.075, Local Government Code.

(d) Notwithstanding Section 54.016(f)(2), Water Code, a contract

between a municipality and the district or new district that

provides for the allocation of the taxes or revenues of the

district and the municipality following the date of inclusion of

all or part of the district's territory in the corporate limits

of the municipality, may provide that the total annual ad valorem

taxes collected by the municipality and the district from taxable

property in the district may exceed the city's ad valorem tax on

the property.

Added by Acts 2009, 81st Leg., R.S., Ch.

1066, Sec. 1, eff. June 19, 2009.

Sec. 8315.107. LIMITATION ON CREATION OF OTHER MUNICIPAL UTILITY

DISTRICTS. Before December 31, 2011, the Texas Commission on

Environmental Quality may not grant a petition under Chapter 54,

Water Code, to create a municipal utility district if the

district contains any territory described by Section 2 of the Act

creating this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1066, Sec. 1, eff. June 19, 2009.

Sec. 8315.108. LIMITATION ON ANNEXATION OF LAND BY DISTRICT.

(a) The district or any new district created by the division of

the district may not annex land unless:

(1) the owner or owners of the land have provided written

consent to the annexation; and

(2) the land is adjacent to the district or new district.

(b) The district must complete an annexation authorized by this

section not later than the first anniversary of the date the

district or new district receives written consent from the owner

or owners of the land.

(c) An owner of land may revoke the owner's consent to

annexation before the annexation is completed by notifying the

district or new district in writing that the consent is revoked.

(d) For purposes of this section, a petition by an owner of land

for annexation to the district that meets the requirements of

Chapter 49, Water Code, satisfies the requirement of written

consent under Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch.

1066, Sec. 1, eff. June 19, 2009.

Sec. 8315.109. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8315.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1066, Sec. 1, eff. June 19, 2009.

Sec. 8315.110. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district, may adopt an order dividing

the district.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election under Section 8315.003

to confirm the district's creation.

(f) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds description of the territory of

each new district;

(3) appoint temporary directors for each new district or provide

that the owner or owners of a majority of the assessed value of

the real property in each new district may submit a petition to

the Texas Commission on Environmental Quality requesting that the

commission appoint as temporary directors the five persons named

in the petition; and

(4) provide for the division of assets and liabilities between

or among the new districts.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the Texas Commission on Environmental Quality and record the

order in the real property records of each county in which the

district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 8315.003. A new district that is not confirmed is

subject to dissolution under general law.

(i) Municipal consent to the creation of the district and to the

inclusion of land in the district granted under Section 8315.004

acts as municipal consent to the creation of any new district

created by the division of the district and to the inclusion of

land in the new district.

(j) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1066, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8315.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8315.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1066, Sec. 1, eff. June 19, 2009.

Sec. 8315.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8315.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1066, Sec. 1, eff. June 19, 2009.

Sec. 8315.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

1066, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8315.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1066, Sec. 1, eff. June 19, 2009.

Sec. 8315.202. TAXES FOR BONDS.At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1066, Sec. 1, eff. June 19, 2009.

Sec. 8315.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1066, Sec. 1, eff. June 19, 2009.



CHAPTER 8316. BLAKETREE MUNICIPAL UTILITY DISTRICT NO. 1 OF MONTGOMERY COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8316. BLAKETREE MUNICIPAL UTILITY DISTRICT NO. 1 OF

MONTGOMERY COUNTY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8316.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Blaketree Municipal Utility District

No. 1 of Montgomery County.

Added by Acts 2009, 81st Leg., R.S., Ch.

561, Sec. 1, eff. June 19, 2009.

Sec. 8316.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

561, Sec. 1, eff. June 19, 2009.

Sec. 8316.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

561, Sec. 1, eff. June 19, 2009.

Sec. 8316.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8316.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

561, Sec. 1, eff. June 19, 2009.

Sec. 8316.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, maintenance, or

operation of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

561, Sec. 1, eff. June 19, 2009.

Sec. 8316.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

561, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8316.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8316.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

561, Sec. 1, eff. June 19, 2009.

Sec. 8316.052. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Robb Clark;

(2) Lorie Varnas;

(3) Rand Arbuckle;

(4) Alfredo Saenz; and

(5) Tammy Pizzitola.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8316.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8316.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8316.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

561, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8316.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

561, Sec. 1, eff. June 19, 2009.

Sec. 8316.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

561, Sec. 1, eff. June 19, 2009.

Sec. 8316.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

561, Sec. 1, eff. June 19, 2009.

Sec. 8316.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

561, Sec. 1, eff. June 19, 2009.

Sec. 8316.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

561, Sec. 1, eff. June 19, 2009.

Sec. 8316.106. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8316.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

561, Sec. 1, eff. June 19, 2009.

Sec. 8316.107. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district, may adopt an order dividing

the district.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election under Section 8316.003

to confirm the district's creation.

(f) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds description of the territory of

each new district;

(3) appoint temporary directors for each new district; and

(4) provide for the division of assets and liabilities between

or among the new districts.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the Texas Commission on Environmental Quality and record the

order in the real property records of each county in which the

district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 8316.003.

(i) Municipal consent to the creation of the district and to the

inclusion of land in the district granted under Section 8316.004

acts as municipal consent to the creation of any new district

created by the division of the district and to the inclusion of

land in the new district.

(j) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

561, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8316.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8316.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

561, Sec. 1, eff. June 19, 2009.

Sec. 8316.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8316.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

561, Sec. 1, eff. June 19, 2009.

Sec. 8316.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

561, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8316.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

561, Sec. 1, eff. June 19, 2009.

Sec. 8316.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

561, Sec. 1, eff. June 19, 2009.

Sec. 8316.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

561, Sec. 1, eff. June 19, 2009.



CHAPTER 8317. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 194

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8317. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 194

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8317.001. DEFINITION. In this chapter, "district" means

the Fort Bend County Municipal Utility District No. 194.

Added by Acts 2009, 81st Leg., R.S., Ch.

349, Sec. 1, eff. June 19, 2009.

Sec. 8317.002. NATURE AND PURPOSES OF DISTRICT. (a) The

district is a municipal utility district created under and

essential to accomplish the purposes of Section 59, Article XVI,

Texas Constitution.

(b) The district is essential to accomplish the purposes of

Section 52, Article III, Texas Constitution, that relate to the

construction, acquisition, or improvement of macadamized,

graveled, or paved roads described by Section 54.234, Water Code,

or improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

349, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8317.051. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes described

by Section 8317.002.

Added by Acts 2009, 81st Leg., R.S., Ch.

349, Sec. 1, eff. June 19, 2009.

Sec. 8317.052. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

349, Sec. 1, eff. June 19, 2009.

Sec. 8317.053. AUTHORITY FOR ROAD PROJECTS. (a) Under Section

52, Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, and convey

to this state, a county, or a municipality for operation and

maintenance macadamized, graveled, or paved roads described by

Section 54.234, Water Code, or improvements, including storm

drainage, in aid of those roads.

(b) The district may exercise the powers provided by this

section without submitting a petition to or obtaining approval

from the Texas Commission on Environmental Quality as required by

Section 54.234, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

349, Sec. 1, eff. June 19, 2009.

Sec. 8317.054. APPROVAL OF ROAD PROJECT. (a) The district may

not undertake a road project authorized by Section 8317.053

unless:

(1) each municipality or county that will operate and maintain

the road has approved the plans and specifications of the road

project, if a municipality or county will operate and maintain

the road; or

(2) the Texas Transportation Commission has approved the plans

and specifications of the road project, if the state will operate

and maintain the road.

(b) Except as provided by Subsection (a), the district is not

required to obtain approval from the Texas Transportation

Commission to design, acquire, construct, finance, issue bonds

for, improve, or convey a road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

349, Sec. 1, eff. June 19, 2009.

Sec. 8317.055. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for a road project

authorized by Section 8317.053.

Added by Acts 2009, 81st Leg., R.S., Ch.

349, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. BONDS AND OTHER OBLIGATIONS

Sec. 8317.101. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS

FOR ROAD PROJECTS. (a) The district may issue bonds or other

obligations payable wholly or partly from ad valorem taxes,

impact fees, revenue, contract payments, grants, or other

district money, or any combination of those sources, to pay for a

road project authorized by Section 8317.053.

(b) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

(c) At the time of issuance, the total principal amount of bonds

or other obligations issued or incurred to finance road projects

and payable from ad valorem taxes may not exceed one-fourth of

the assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

349, Sec. 1, eff. June 19, 2009.

Sec. 8317.102. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the

district shall provide for the annual imposition of a continuing

direct ad valorem tax, without limit as to rate or amount, while

all or part of the bonds are outstanding as required and in the

manner provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

349, Sec. 1, eff. June 19, 2009.



CHAPTER 8319. GRAY COUNTY MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8319. GRAY COUNTY MUNICIPAL UTILITY DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8319.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Gray County Municipal Utility District

No. 1.

Added by Acts 2009, 81st Leg., R.S., Ch.

869, Sec. 1, eff. June 19, 2009.

Sec. 8319.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

869, Sec. 1, eff. June 19, 2009.

Sec. 8319.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

869, Sec. 1, eff. June 19, 2009.

Sec. 8319.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8319.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

869, Sec. 1, eff. June 19, 2009.

Sec. 8319.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

869, Sec. 1, eff. June 19, 2009.

Sec. 8319.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

869, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8319.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8319.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

869, Sec. 1, eff. June 19, 2009.

Sec. 8319.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8319.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8319.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8319.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

869, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8319.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

869, Sec. 1, eff. June 19, 2009.

Sec. 8319.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

869, Sec. 1, eff. June 19, 2009.

Sec. 8319.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

869, Sec. 1, eff. June 19, 2009.

Sec. 8319.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

869, Sec. 1, eff. June 19, 2009.

Sec. 8319.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

869, Sec. 1, eff. June 19, 2009.

Sec. 8319.106. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district, may adopt an order dividing

the district.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election under Section 8319.003

to confirm the district's creation.

(f) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds description of the territory of

each new district;

(3) appoint temporary directors for each new district or provide

that the owner or owners of a majority of the assessed value of

the real property in each new district may submit a petition to

the Texas Commission on Environmental Quality requesting that the

commission appoint as temporary directors the five persons named

in the petition; and

(4) provide for the division of assets and liabilities between

or among the new districts.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the Texas Commission on Environmental Quality and record the

order in the real property records of each county in which the

district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 8319.003. A new district that is not confirmed is

subject to dissolution under general law.

(i) Municipal consent to the creation of the district and to the

inclusion of land in the district granted under Section 8319.004

acts as municipal consent to the creation of any new district

created by the division of the district and to the inclusion of

land in the new district.

(j) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

869, Sec. 1, eff. June 19, 2009.

Sec. 8319.107. LIMITATION ON USE OF EMINENT DOMAIN. (a) The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8319.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

(b) The district may not exercise the power of eminent domain to

acquire land, an easement, or other property that is located more

than five miles outside the district's boundaries.

Added by Acts 2009, 81st Leg., R.S., Ch.

869, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8319.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8319.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

869, Sec. 1, eff. June 19, 2009.

Sec. 8319.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8319.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

869, Sec. 1, eff. June 19, 2009.

Sec. 8319.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

869, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8319.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

869, Sec. 1, eff. June 19, 2009.

Sec. 8319.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

869, Sec. 1, eff. June 19, 2009.

Sec. 8319.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

869, Sec. 1, eff. June 19, 2009.



CHAPTER 8320. SIENNA PLANTATION MUNICIPAL UTILITY DISTRICT NO. 4

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8320. SIENNA PLANTATION MUNICIPAL UTILITY DISTRICT NO. 4

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8320.001. DEFINITION. In this chapter, "district" means

the Sienna Plantation Municipal Utility District No. 4.

Added by Acts 2009, 81st Leg., R.S., Ch.

208, Sec. 1, eff. May 27, 2009.

Sec. 8320.002. NATURE AND PURPOSES OF DISTRICT. (a) The

district is a municipal utility district created under and

essential to accomplish the purposes of Section 59, Article XVI,

Texas Constitution.

(b) The district is essential to accomplish the purposes of

Section 52, Article III, Texas Constitution, that relate to the

construction, acquisition, improvement, operation, or maintenance

of macadamized, graveled, or paved roads, or improvements,

including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

208, Sec. 1, eff. May 27, 2009.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8320.051. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes described

by Section 8320.002.

Added by Acts 2009, 81st Leg., R.S., Ch.

208, Sec. 1, eff. May 27, 2009.

Sec. 8320.052. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

208, Sec. 1, eff. May 27, 2009.

Sec. 8320.053. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

208, Sec. 1, eff. May 27, 2009.

Sec. 8320.054. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

208, Sec. 1, eff. May 27, 2009.

Sec. 8320.055. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for a road project

authorized by Section 8320.053.

Added by Acts 2009, 81st Leg., R.S., Ch.

208, Sec. 1, eff. May 27, 2009.

SUBCHAPTER C. BONDS AND OTHER OBLIGATIONS

Sec. 8320.101. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS

FOR ROAD PROJECTS. (a) The district may issue bonds or other

obligations payable wholly or partly from ad valorem taxes,

impact fees, revenue, contract payments, grants, or other

district money, or any combination of those sources, to pay for a

road project authorized by Section 8320.053.

(b) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

(c) At the time of issuance, the total principal amount of bonds

or other obligations issued or incurred to finance road projects

and payable from ad valorem taxes may not exceed one-fourth of

the assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

208, Sec. 1, eff. May 27, 2009.

Sec. 8320.102. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the

district shall provide for the annual imposition of a continuing

direct ad valorem tax, without limit as to rate or amount, while

all or part of the bonds are outstanding as required and in the

manner provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

208, Sec. 1, eff. May 27, 2009.



CHAPTER 8321. SIENNA PLANTATION MUNICIPAL UTILITY DISTRICT NO. 5

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8321. SIENNA PLANTATION MUNICIPAL UTILITY DISTRICT NO. 5

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8321.001. DEFINITION. In this chapter, "district" means

the Sienna Plantation Municipal Utility District No. 5.

Added by Acts 2009, 81st Leg., R.S., Ch.

209, Sec. 1, eff. May 27, 2009.

Sec. 8321.002. NATURE AND PURPOSES OF DISTRICT. (a) The

district is a municipal utility district created under and

essential to accomplish the purposes of Section 59, Article XVI,

Texas Constitution.

(b) The district is essential to accomplish the purposes of

Section 52, Article III, Texas Constitution, that relate to the

construction, acquisition, improvement, operation, or maintenance

of macadamized, graveled, or paved roads, or improvements,

including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

209, Sec. 1, eff. May 27, 2009.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8321.051. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes described

by Section 8321.002.

Added by Acts 2009, 81st Leg., R.S., Ch.

209, Sec. 1, eff. May 27, 2009.

Sec. 8321.052. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

209, Sec. 1, eff. May 27, 2009.

Sec. 8321.053. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

209, Sec. 1, eff. May 27, 2009.

Sec. 8321.054. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

209, Sec. 1, eff. May 27, 2009.

Sec 8321.055. LIMITATION ON USE OF EMINENT DOMAIN. The district

may not exercise the power of eminent domain outside the district

to acquire a site or easement for a road project authorized by

Section 8321.053.

Added by Acts 2009, 81st Leg., R.S., Ch.

209, Sec. 1, eff. May 27, 2009.

SUBCHAPTER C. BONDS AND OTHER OBLIGATIONS

Sec. 8321.101. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS

FOR ROAD PROJECTS. (a) The district may issue bonds or other

obligations payable wholly or partly from ad valorem taxes,

impact fees, revenue, contract payments, grants, or other

district money, or any combination of those sources, to pay for a

road project authorized by Section 8321.053.

(b) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

(c) At the time of issuance, the total principal amount of bonds

or other obligations issued or incurred to finance road projects

and payable from ad valorem taxes may not exceed one-fourth of

the assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

209, Sec. 1, eff. May 27, 2009.

Sec. 8321.102. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the

district shall provide for the annual imposition of a continuing

direct ad valorem tax, without limit as to rate or amount, while

all or part of the bonds are outstanding as required and in the

manner provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

209, Sec. 1, eff. May 27, 2009.



CHAPTER 8322. SIENNA PLANTATION MUNICIPAL UTILITY DISTRICT NO. 6

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8322. SIENNA PLANTATION MUNICIPAL UTILITY DISTRICT NO. 6

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8322.001. DEFINITION. In this chapter, "district" means

the Sienna Plantation Municipal Utility District No. 6.

Added by Acts 2009, 81st Leg., R.S., Ch.

210, Sec. 1, eff. May 27, 2009.

Sec. 8322.002. NATURE AND PURPOSES OF DISTRICT. (a) The

district is a municipal utility district created under and

essential to accomplish the purposes of Section 59, Article XVI,

Texas Constitution.

(b) The district is essential to accomplish the purposes of

Section 52, Article III, Texas Constitution, that relate to the

construction, acquisition, improvement, operation, or maintenance

of macadamized, graveled, or paved roads, or improvements,

including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

210, Sec. 1, eff. May 27, 2009.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8322.051. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes described

by Section 8322.002.

Added by Acts 2009, 81st Leg., R.S., Ch.

210, Sec. 1, eff. May 27, 2009.

Sec. 8322.052. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

210, Sec. 1, eff. May 27, 2009.

Sec. 8322.053. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

210, Sec. 1, eff. May 27, 2009.

Sec. 8322.054. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

210, Sec. 1, eff. May 27, 2009.

Sec. 8322.055. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for a road project

authorized by Section 8322.053.

Added by Acts 2009, 81st Leg., R.S., Ch.

210, Sec. 1, eff. May 27, 2009.

SUBCHAPTER C. BONDS AND OTHER OBLIGATIONS

Sec. 8322.101. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS

FOR ROAD PROJECTS. (a) The district may issue bonds or other

obligations payable wholly or partly from ad valorem taxes,

impact fees, revenue, contract payments, grants, or other

district money, or any combination of those sources, to pay for a

road project authorized by Section 8322.053.

(b) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

(c) At the time of issuance, the total principal amount of bonds

or other obligations issued or incurred to finance road projects

and payable from ad valorem taxes may not exceed one-fourth of

the assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

210, Sec. 1, eff. May 27, 2009.

Sec. 8322.102. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the

district shall provide for the annual imposition of a continuing

direct ad valorem tax, without limit as to rate or amount, while

all or part of the bonds are outstanding as required and in the

manner provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

210, Sec. 1, eff. May 27, 2009.



CHAPTER 8323. SIENNA PLANTATION MUNICIPAL UTILITY DISTRICT NO. 7

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8323. SIENNA PLANTATION MUNICIPAL UTILITY DISTRICT NO. 7

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8323.001. DEFINITION. In this chapter, "district" means

the Sienna Plantation Municipal Utility District No. 7.

Added by Acts 2009, 81st Leg., R.S., Ch.

211, Sec. 1, eff. May 27, 2009.

Sec. 8323.002. NATURE AND PURPOSES OF DISTRICT. (a) The

district is a municipal utility district created under and

essential to accomplish the purposes of Section 59, Article XVI,

Texas Constitution.

(b) The district is essential to accomplish the purposes of

Section 52, Article III, Texas Constitution, that relate to the

construction, acquisition, improvement, operation, or maintenance

of macadamized, graveled, or paved roads, or improvements,

including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

211, Sec. 1, eff. May 27, 2009.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8323.051. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes described

by Section 8323.002.

Added by Acts 2009, 81st Leg., R.S., Ch.

211, Sec. 1, eff. May 27, 2009.

Sec. 8323.052. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

211, Sec. 1, eff. May 27, 2009.

Sec. 8323.053. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

211, Sec. 1, eff. May 27, 2009.

Sec. 8323.054. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

211, Sec. 1, eff. May 27, 2009.

Sec. 8323.055. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for a road project

authorized by Section 8323.053.

Added by Acts 2009, 81st Leg., R.S., Ch.

211, Sec. 1, eff. May 27, 2009.

SUBCHAPTER C. BONDS AND OTHER OBLIGATIONS

Sec. 8323.101. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS

FOR ROAD PROJECTS. (a) The district may issue bonds or other

obligations payable wholly or partly from ad valorem taxes,

impact fees, revenue, contract payments, grants, or other

district money, or any combination of those sources, to pay for a

road project authorized by Section 8323.053.

(b) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

(c) At the time of issuance, the total principal amount of bonds

or other obligations issued or incurred to finance road projects

and payable from ad valorem taxes may not exceed one-fourth of

the assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

211, Sec. 1, eff. May 27, 2009.

Sec. 8323.102. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the

district shall provide for the annual imposition of a continuing

direct ad valorem tax, without limit as to rate or amount, while

all or part of the bonds are outstanding as required and in the

manner provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

211, Sec. 1, eff. May 27, 2009.



CHAPTER 8324. LAKE WEATHERFORD MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8324. LAKE WEATHERFORD MUNICIPAL UTILITY DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8324.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Lake Weatherford Municipal Utility

District No. 1.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8324.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8324.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8324.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8324.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8324.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a)

The district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8324.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2(a) of

the Act creating this chapter.

(b) The boundaries and field notes contained in Section 2(a) of

the Act creating this chapter form a closure. A mistake made in

the field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8324.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8324.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8324.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8324.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8324.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8324.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the commission requesting that the

commission appoint as successor temporary directors the five

persons named in the petition. The commission shall appoint as

successor temporary directors the five persons named in the

petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8324.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8324.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8324.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8324.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8324.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted

before the effective date of the Act creating this chapter under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8324.106. SELECTION OF EXTRATERRITORIAL JURISDICTION. The

board may not select the municipality that may exercise authority

in the district as provided by Section 54.0163, Water Code,

unless the City of Weatherford provides written consent to that

selection.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8324.107. LIMITATION ON ANNEXATION OF LAND BY DISTRICT.

Notwithstanding Section 54.016(d), Water Code, the district may

not annex land that is located in the extraterritorial

jurisdiction of a municipality unless the City of Weatherford

provides written consent to that annexation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8324.108. EFFECT OF ANNEXATION BY CITY OF WEATHERFORD. (a)

The City of Weatherford may annex part of the territory of the

district into its corporate limits without annexing all of the

territory of the district under an agreement entered into before

the effective date of the Act creating this chapter between the

City of Weatherford and the landowners of the land being annexed.

The district continues in existence following annexation of part

of the territory of the district as described by this subsection.

(b) The district shall be dissolved and its debts and

obligations assumed by the City of Weatherford in accordance with

Chapter 43, Local Government Code, including Sections 43.075 and

43.0715, on annexation of all of the territory of the district by

the City of Weatherford, provided that:

(1) water, sanitary sewer, and drainage improvements, and roads

have been constructed to serve at least 95 percent of the

territory of the district; or

(2) the board adopts a resolution consenting to the dissolution

of the district.

(c) If all of the territory of the district is annexed by the

City of Weatherford but the conditions under Subsection (b) have

not been met, the City of Weatherford may dissolve the district

by resolution only on or after the 20th anniversary of the

effective date of the Act creating this chapter.

(d) Notwithstanding Section 54.016(f)(2), Water Code, a contract

("Allocation Agreement") between the City of Weatherford and the

district that provides for the allocation of the taxes or

revenues of the district and the city following the date of

inclusion of all the district's territory in the corporate limits

of the city, may provide that the total annual ad valorem taxes

collected by the city and the district from taxable property in

the district may exceed the city's ad valorem tax on the

property.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8324.109. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8324.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8324.110. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created:

(1) contain any land outside the area described by Section 2(a)

of the Act creating this chapter; or

(2) contain less than 200 or more than 600 acres of land without

the prior consent of any municipality in whose extraterritorial

jurisdiction the district is located.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district, may adopt an order dividing

the district.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election under Section 8324.003

to confirm the district's creation.

(f) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds description of the territory of

each new district;

(3) appoint temporary directors for each new district; and

(4) provide for the division of assets and liabilities between

or among the new districts.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the Texas Commission on Environmental Quality and record the

order in the real property records of each county in which the

district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 8324.003.

(i) Except as provided by Subsection (c), municipal consent to

the creation of the district and to the inclusion of land in the

district granted under Section 8324.004 acts as municipal consent

to the creation of any new district created by the division of

the district and to the inclusion of land in the new district.

(j) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8324.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8324.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8324.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8324.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8324.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8324.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8324.202. TAXES FOR BONDS.At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8324.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.



CHAPTER 8325. LAKE WEATHERFORD MUNICIPAL UTILITY DISTRICT NO. 2

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8325. LAKE WEATHERFORD MUNICIPAL UTILITY DISTRICT NO. 2

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8325.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Lake Weatherford Municipal Utility

District No. 2.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8325.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8325.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8325.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8325.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8325.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a)

The district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8325.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2(b) of

the Act creating this chapter.

(b) The boundaries and field notes contained in Section 2(b) of

the Act creating this chapter form a closure. A mistake made in

the field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8325.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8325.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8325.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8325.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8325.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8325.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the commission requesting that the

commission appoint as successor temporary directors the five

persons named in the petition. The commission shall appoint as

successor temporary directors the five persons named in the

petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8325.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8325.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8325.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8325.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8325.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted

before the effective date of the Act creating this chapter under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8325.106. SELECTION OF EXTRATERRITORIAL JURISDICTION. The

board may not select the municipality that may exercise authority

in the district as provided by Section 54.0163, Water Code,

unless the City of Weatherford provides written consent to that

selection.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8325.107. LIMITATION ON ANNEXATION OF LAND BY DISTRICT.

Notwithstanding Section 54.016(d), Water Code, the district may

not annex land that is located in the extraterritorial

jurisdiction of a municipality unless the City of Weatherford

provides written consent to that annexation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8325.108. EFFECT OF ANNEXATION BY CITY OF WEATHERFORD. (a)

The City of Weatherford may annex part of the territory of the

district into its corporate limits without annexing all of the

territory of the district under an agreement entered into before

the effective date of the Act creating this chapter between the

City of Weatherford and the landowners of the land being annexed.

The district continues in existence following annexation of part

of the territory of the district as described by this subsection.

(b) The district shall be dissolved and its debts and

obligations assumed by the City of Weatherford in accordance with

Chapter 43, Local Government Code, including Sections 43.075 and

43.0715, on annexation of all of the territory of the district by

the City of Weatherford, provided that:

(1) water, sanitary sewer, and drainage improvements, and roads

have been constructed to serve at least 95 percent of the

territory of the district; or

(2) the board adopts a resolution consenting to the dissolution

of the district.

(c) If all of the territory of the district is annexed by the

City of Weatherford but the conditions under Subsection (b) have

not been met, the City of Weatherford may dissolve the district

by resolution only on or after the 20th anniversary of the

effective date of the Act creating this chapter.

(d) Notwithstanding Section 54.016(f)(2), Water Code, a contract

("Allocation Agreement") between the City of Weatherford and the

district that provides for the allocation of the taxes or

revenues of the district and the city following the date of

inclusion of all the district's territory in the corporate limits

of the city, may provide that the total annual ad valorem taxes

collected by the city and the district from taxable property in

the district may exceed the city's ad valorem tax on the

property.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8325.109. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8325.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8325.110. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created:

(1) contain any land outside the area described by Section 2(b)

of the Act creating this chapter; or

(2) contain less than 200 or more than 600 acres of land without

the prior consent of any municipality in whose extraterritorial

jurisdiction the district is located.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district, may adopt an order dividing

the district.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election under Section 8325.003

to confirm the district's creation.

(f) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds description of the territory of

each new district;

(3) appoint temporary directors for each new district; and

(4) provide for the division of assets and liabilities between

or among the new districts.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the Texas Commission on Environmental Quality and record the

order in the real property records of each county in which the

district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 8325.003.

(i) Except as provided by Subsection (c), municipal consent to

the creation of the district and to the inclusion of land in the

district granted under Section 8325.004 acts as municipal consent

to the creation of any new district created by the division of

the district and to the inclusion of land in the new district.

(j) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8325.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8325.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8325.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8325.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8325.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8325.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8325.202. TAXES FOR BONDS.At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.

Sec. 8325.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1058, Sec. 1, eff. June 19, 2009.



CHAPTER 8326. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 525

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8326. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 525

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8326.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Harris County Municipal Utility

District No. 525.

Added by Acts 2009, 81st Leg., R.S., Ch.

226, Sec. 1, eff. May 27, 2009.

Sec. 8326.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

226, Sec. 1, eff. May 27, 2009.

Sec. 8326.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

226, Sec. 1, eff. May 27, 2009.

Sec. 8326.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8326.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

226, Sec. 1, eff. May 27, 2009.

Sec. 8326.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, or improvement of macadamized,

graveled, or paved roads described by Section 54.234, Water Code,

or improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

226, Sec. 1, eff. May 27, 2009.

Sec. 8326.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

226, Sec. 1, eff. May 27, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8326.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8326.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

226, Sec. 1, eff. May 27, 2009.

Sec. 8326.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8326.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8326.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8326.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

226, Sec. 1, eff. May 27, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8326.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

226, Sec. 1, eff. May 27, 2009.

Sec. 8326.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

226, Sec. 1, eff. May 27, 2009.

Sec. 8326.103. AUTHORITY FOR ROAD PROJECTS. (a) Under Section

52, Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, and convey

to this state, a county, or a municipality for operation and

maintenance macadamized, graveled, or paved roads described by

Section 54.234, Water Code, or improvements, including storm

drainage, in aid of those roads.

(b) The district may exercise the powers provided by this

section without submitting a petition to or obtaining approval

from the Texas Commission on Environmental Quality as required by

Section 54.234, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

226, Sec. 1, eff. May 27, 2009.

Sec. 8326.104. APPROVAL OF ROAD PROJECT. (a) The district may

not undertake a road project authorized by Section 8326.103

unless:

(1) each municipality or county that will operate and maintain

the road has approved the plans and specifications of the road

project, if a municipality or county will operate and maintain

the road; or

(2) the Texas Transportation Commission has approved the plans

and specifications of the road project, if the state will operate

and maintain the road.

(b) Except as provided by Subsection (a), the district is not

required to obtain approval from the Texas Transportation

Commission to design, acquire, construct, finance, issue bonds

for, improve, or convey a road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

226, Sec. 1, eff. May 27, 2009.

Sec. 8326.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

226, Sec. 1, eff. May 27, 2009.

Sec. 8326.106. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8326.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

226, Sec. 1, eff. May 27, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8326.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8326.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

226, Sec. 1, eff. May 27, 2009.

Sec. 8326.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8326.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

226, Sec. 1, eff. May 27, 2009.

Sec. 8326.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

226, Sec. 1, eff. May 27, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8326.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

226, Sec. 1, eff. May 27, 2009.

Sec. 8326.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

226, Sec. 1, eff. May 27, 2009.

Sec. 8326.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

226, Sec. 1, eff. May 27, 2009.



CHAPTER 8328. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 202

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8328. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 202

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8328.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Fort Bend County Municipal Utility

District No. 202.

Added by Acts 2009, 81st Leg., R.S., Ch.

385, Sec. 1, eff. June 19, 2009.

Sec. 8328.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

385, Sec. 1, eff. June 19, 2009.

Sec. 8328.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

385, Sec. 1, eff. June 19, 2009.

Sec. 8328.004. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, or improvement of macadamized,

graveled, or paved roads described by Section 54.234, Water Code,

or improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

385, Sec. 1, eff. June 19, 2009.

Sec. 8328.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

385, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8328.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8328.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

385, Sec. 1, eff. June 19, 2009.

Sec. 8328.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8328.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8328.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8328.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the commission requesting that the

commission appoint as successor temporary directors the five

persons named in the petition. The commission shall appoint as

successor temporary directors the five persons named in the

petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

385, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8328.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

385, Sec. 1, eff. June 19, 2009.

Sec. 8328.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

385, Sec. 1, eff. June 19, 2009.

Sec. 8328.103. AUTHORITY FOR ROAD PROJECTS. (a) Under Section

52, Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, and convey

to this state, a county, or a municipality for operation and

maintenance macadamized, graveled, or paved roads described by

Section 54.234, Water Code, or improvements, including storm

drainage, in aid of those roads.

(b) The district may exercise the powers provided by this

section without submitting a petition to or obtaining approval

from the Texas Commission on Environmental Quality as required by

Section 54.234, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

385, Sec. 1, eff. June 19, 2009.

Sec. 8328.104. APPROVAL OF ROAD PROJECT. (a) The district may

not undertake a road project authorized by Section 8328.103

unless:

(1) each municipality or county that will operate and maintain

the road has approved the plans and specifications of the road

project, if a municipality or county will operate and maintain

the road; or

(2) the Texas Transportation Commission has approved the plans

and specifications of the road project, if the state will operate

and maintain the road.

(b) Except as provided by Subsection (a), the district is not

required to obtain approval from the Texas Transportation

Commission to design, acquire, construct, finance, issue bonds

for, improve, or convey a road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

385, Sec. 1, eff. June 19, 2009.

Sec. 8328.105. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8328.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

385, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8328.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8328.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

385, Sec. 1, eff. June 19, 2009.

Sec. 8328.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8328.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

385, Sec. 1, eff. June 19, 2009.

Sec. 8328.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

385, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8328.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

385, Sec. 1, eff. June 19, 2009.

Sec. 8328.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

385, Sec. 1, eff. June 19, 2009.

Sec. 8328.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

385, Sec. 1, eff. June 19, 2009.



CHAPTER 8329. FORT BEND-WALLER COUNTIES MUNICIPAL UTILITY DISTRICT NO. 2

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8329. FORT BEND-WALLER COUNTIES MUNICIPAL UTILITY

DISTRICT NO. 2

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8329.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Fort Bend-Waller Counties Municipal

Utility District No. 2.

Added by Acts 2009, 81st Leg., R.S., Ch.

766, Sec. 1, eff. June 19, 2009.

Sec. 8329.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

766, Sec. 1, eff. June 19, 2009.

Sec. 8329.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

766, Sec. 1, eff. June 19, 2009.

Sec. 8329.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8329.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

766, Sec. 1, eff. June 19, 2009.

Sec. 8329.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

766, Sec. 1, eff. June 19, 2009.

Sec. 8329.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

766, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8329.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8329.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

766, Sec. 1, eff. June 19, 2009.

Sec. 8329.052. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Suzanne Corbin;

(2) Carolyn Davis;

(3) Jeff Hayes;

(4) Sharon Wallingford; and

(5) Ray Deyoe.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8329.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8329.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8329.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the commission requesting that the

commission appoint as successor temporary directors the five

persons named in the petition. The commission shall appoint as

successor temporary directors the five persons named in the

petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

766, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8329.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

766, Sec. 1, eff. June 19, 2009.

Sec. 8329.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

766, Sec. 1, eff. June 19, 2009.

Sec. 8329.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

766, Sec. 1, eff. June 19, 2009.

Sec. 8329.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, zoning and

subdivision requirements, and regulations of each county in which

the road project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

766, Sec. 1, eff. June 19, 2009.

Sec. 8329.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

766, Sec. 1, eff. June 19, 2009.

Sec. 8329.106. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8329.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

766, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8329.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8329.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

766, Sec. 1, eff. June 19, 2009.

Sec. 8329.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8329.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

766, Sec. 1, eff. June 19, 2009.

Sec. 8329.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

766, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8329.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

766, Sec. 1, eff. June 19, 2009.

Sec. 8329.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

766, Sec. 1, eff. June 19, 2009.

Sec. 8329.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

766, Sec. 1, eff. June 19, 2009.



CHAPTER 8330. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 192

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8330. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 192

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8330.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Fort Bend County Municipal Utility

District No. 192.

Added by Acts 2009, 81st Leg., R.S., Ch.

505, Sec. 1, eff. June 19, 2009.

Sec. 8330.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

505, Sec. 1, eff. June 19, 2009.

Sec. 8330.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

505, Sec. 1, eff. June 19, 2009.

Sec. 8330.004. CONSENT OF MUNICIPALITY REQUIRED. (a) The

temporary directors may not hold an election under Section

8330.003 until each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located has

consented by ordinance or resolution to the creation of the

district and to the inclusion of land in the district.

(b) Subject to the limitations of Section 54.016, Water Code,

the district shall comply with all applicable requirements of any

ordinance or resolution adopted by the governing body of the

municipality that consents to the creation of the district or to

the inclusion of lands within the district.

(c) In addition to the restrictions and conditions described by

Section 54.016(e), Water Code, a municipality that contains

district territory in its corporate limits or extraterritorial

jurisdiction may include in the municipality's consent any

restriction on or condition to the municipality's consent to the

creation of the district, including a limitation on the powers of

the district otherwise granted by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

505, Sec. 1, eff. June 19, 2009.

Sec. 8330.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, or improvement of macadamized,

graveled, or paved roads described by Section 54.234, Water Code,

or improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

505, Sec. 1, eff. June 19, 2009.

Sec. 8330.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

505, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8330.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8330.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

505, Sec. 1, eff. June 19, 2009.

Sec. 8330.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8330.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8330.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8330.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the commission requesting that the

commission appoint as successor temporary directors the five

persons named in the petition. The commission shall appoint as

successor temporary directors the five persons named in the

petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

505, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8330.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

505, Sec. 1, eff. June 19, 2009.

Sec. 8330.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

505, Sec. 1, eff. June 19, 2009.

Sec. 8330.103. AUTHORITY FOR ROAD PROJECTS. (a) Under Section

52, Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, and convey

to this state, a county, or a municipality for operation and

maintenance macadamized, graveled, or paved roads described by

Section 54.234, Water Code, or improvements, including storm

drainage, in aid of those roads.

(b) The district may exercise the powers provided by this

section without submitting a petition to or obtaining approval

from the Texas Commission on Environmental Quality as required by

Section 54.234, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

505, Sec. 1, eff. June 19, 2009.

Sec. 8330.104. APPROVAL OF ROAD PROJECT. (a) The district may

not undertake a road project authorized by Section 8330.103

unless:

(1) each municipality or county that will operate and maintain

the road has approved the plans and specifications of the road

project, if a municipality or county will operate and maintain

the road; or

(2) the Texas Transportation Commission has approved the plans

and specifications of the road project, if the state will operate

and maintain the road.

(b) Except as provided by Subsection (a), the district is not

required to obtain approval from the Texas Transportation

Commission to design, acquire, construct, finance, issue bonds

for, improve, or convey a road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

505, Sec. 1, eff. June 19, 2009.

Sec. 8330.105. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8330.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

505, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8330.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8330.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

505, Sec. 1, eff. June 19, 2009.

Sec. 8330.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8330.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

505, Sec. 1, eff. June 19, 2009.

Sec. 8330.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

505, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8330.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

505, Sec. 1, eff. June 19, 2009.

Sec. 8330.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

505, Sec. 1, eff. June 19, 2009.

Sec. 8330.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

505, Sec. 1, eff. June 19, 2009.



CHAPTER 8331. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 204

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8331. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 204

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8331.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Fort Bend County Municipal Utility

District No. 204.

Added by Acts 2009, 81st Leg., R.S., Ch.

384, Sec. 1, eff. June 19, 2009.

Sec. 8331.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

384, Sec. 1, eff. June 19, 2009.

Sec. 8331.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

384, Sec. 1, eff. June 19, 2009.

Sec. 8331.004. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a)

The district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, or improvement of macadamized,

graveled, or paved roads described by Section 54.234, Water Code,

or improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

384, Sec. 1, eff. June 19, 2009.

Sec. 8331.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

384, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8331.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8331.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

384, Sec. 1, eff. June 19, 2009.

Sec. 8331.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8331.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8331.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8331.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the commission requesting that the

commission appoint as successor temporary directors the five

persons named in the petition. The commission shall appoint as

successor temporary directors the five persons named in the

petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

384, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8331.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

384, Sec. 1, eff. June 19, 2009.

Sec. 8331.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

384, Sec. 1, eff. June 19, 2009.

Sec. 8331.103. AUTHORITY FOR ROAD PROJECTS. (a) Under Section

52, Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, and convey

to this state, a county, or a municipality for operation and

maintenance macadamized, graveled, or paved roads described by

Section 54.234, Water Code, or improvements, including storm

drainage, in aid of those roads.

(b) The district may exercise the powers provided by this

section without submitting a petition to or obtaining approval

from the Texas Commission on Environmental Quality as required by

Section 54.234, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

384, Sec. 1, eff. June 19, 2009.

Sec. 8331.104. APPROVAL OF ROAD PROJECT. (a) The district may

not undertake a road project authorized by Section 8331.103

unless:

(1) each municipality or county that will operate and maintain

the road has approved the plans and specifications of the road

project, if a municipality or county will operate and maintain

the road; or

(2) the Texas Transportation Commission has approved the plans

and specifications of the road project, if the state will operate

and maintain the road.

(b) Except as provided by Subsection (a), the district is not

required to obtain approval from the Texas Transportation

Commission to design, acquire, construct, finance, issue bonds

for, improve, or convey a road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

384, Sec. 1, eff. June 19, 2009.

Sec. 8331.105. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8331.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

384, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8331.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8331.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

384, Sec. 1, eff. June 19, 2009.

Sec. 8331.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8331.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

384, Sec. 1, eff. June 19, 2009.

Sec. 8331.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

384, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8331.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

384, Sec. 1, eff. June 19, 2009.

Sec. 8331.202. TAXES FOR BONDS.At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

384, Sec. 1, eff. June 19, 2009.

Sec. 8331.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

384, Sec. 1, eff. June 19, 2009.



CHAPTER 8332. GALVESTON COUNTY MUNICIPAL UTILITY DISTRICT NO. 76

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8332. GALVESTON COUNTY MUNICIPAL

UTILITY DISTRICT NO. 76

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8332.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Galveston County Municipal Utility

District No. 76.

Added by Acts 2009, 81st Leg., R.S., Ch.

536, Sec. 1, eff. June 19, 2009.

Sec. 8332.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

536, Sec. 1, eff. June 19, 2009.

Sec. 8332.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

536, Sec. 1, eff. June 19, 2009.

Sec. 8332.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8332.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

536, Sec. 1, eff. June 19, 2009.

Sec. 8332.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution;

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, or improvement of macadamized,

graveled, or paved roads described by Section 54.234, Water Code,

or improvements, including storm drainage, in aid of those roads;

and

(3) a navigation district as provided by general law and Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

536, Sec. 1, eff. June 19, 2009.

Sec. 8332.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

536, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8332.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8332.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

536, Sec. 1, eff. June 19, 2009.

Sec. 8332.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8332.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8332.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8332.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

536, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8332.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

536, Sec. 1, eff. June 19, 2009.

Sec. 8332.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

536, Sec. 1, eff. June 19, 2009.

Sec. 8332.103. AUTHORITY FOR ROAD PROJECTS. (a) Under Section

52, Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, and convey

to this state, a county, or a municipality for operation and

maintenance macadamized, graveled, or paved roads described by

Section 54.234, Water Code, or improvements, including storm

drainage, in aid of those roads.

(b) The district may exercise the powers provided by this

section without submitting a petition to or obtaining approval

from the Texas Commission on Environmental Quality as required by

Section 54.234, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

536, Sec. 1, eff. June 19, 2009.

Sec. 8332.104. APPROVAL OF ROAD PROJECT. (a) The district may

not undertake a road project authorized by Section 8332.103

unless:

(1) each municipality or county that will operate and maintain

the road has approved the plans and specifications of the road

project, if a municipality or county will operate and maintain

the road; or

(2) the Texas Transportation Commission has approved the plans

and specifications of the road project, if the state will operate

and maintain the road.

(b) Except as provided by Subsection (a), the district is not

required to obtain approval from the Texas Transportation

Commission to design, acquire, construct, finance, issue bonds

for, improve, or convey a road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

536, Sec. 1, eff. June 19, 2009.

Sec. 8332.105. CERTAIN NAVIGATION IMPROVEMENTS. The district

has the power to purchase, construct, acquire, own, operate,

maintain, improve, or extend, inside or outside the district, a

canal or other waterway, bulkhead, dock, or other improvement

necessary or convenient to accomplish the purposes of the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

536, Sec. 1, eff. June 19, 2009.

Sec. 8332.106. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

536, Sec. 1, eff. June 19, 2009.

Sec. 8332.107. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8332.103;

(2) a recreational facility as defined by Section 49.462, Water

Code; or

(3) a navigation facility described by Section 8332.105.

Added by Acts 2009, 81st Leg., R.S., Ch.

536, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8332.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8332.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

536, Sec. 1, eff. June 19, 2009.

Sec. 8332.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8332.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

536, Sec. 1, eff. June 19, 2009.

Sec. 8332.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

536, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8332.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

536, Sec. 1, eff. June 19, 2009.

Sec. 8332.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

536, Sec. 1, eff. June 19, 2009.

Sec. 8332.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

536, Sec. 1, eff. June 19, 2009.



CHAPTER 8333. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 201

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8333. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 201

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8333.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Fort Bend County Municipal Utility

District No. 201.

Added by Acts 2009, 81st Leg., R.S., Ch.

388, Sec. 1, eff. June 19, 2009.

Sec. 8333.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

388, Sec. 1, eff. June 19, 2009.

Sec. 8333.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

388, Sec. 1, eff. June 19, 2009.

Sec. 8333.004. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a)

The district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, or improvement of macadamized,

graveled, or paved roads described by Section 54.234, Water Code,

or improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

388, Sec. 1, eff. June 19, 2009.

Sec. 8333.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

388, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8333.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8333.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

388, Sec. 1, eff. June 19, 2009.

Sec. 8333.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8333.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8333.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8333.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the commission requesting that the

commission appoint as successor temporary directors the five

persons named in the petition. The commission shall appoint as

successor temporary directors the five persons named in the

petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

388, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8333.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

388, Sec. 1, eff. June 19, 2009.

Sec. 8333.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

388, Sec. 1, eff. June 19, 2009.

Sec. 8333.103. AUTHORITY FOR ROAD PROJECTS. (a) Under Section

52, Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, and convey

to this state, a county, or a municipality for operation and

maintenance macadamized, graveled, or paved roads described by

Section 54.234, Water Code, or improvements, including storm

drainage, in aid of those roads.

(b) The district may exercise the powers provided by this

section without submitting a petition to or obtaining approval

from the Texas Commission on Environmental Quality as required by

Section 54.234, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

388, Sec. 1, eff. June 19, 2009.

Sec. 8333.104. APPROVAL OF ROAD PROJECT. (a) The district may

not undertake a road project authorized by Section 8333.103

unless:

(1) each municipality or county that will operate and maintain

the road has approved the plans and specifications of the road

project, if a municipality or county will operate and maintain

the road; or

(2) the Texas Transportation Commission has approved the plans

and specifications of the road project, if the state will operate

and maintain the road.

(b) Except as provided by Subsection (a), the district is not

required to obtain approval from the Texas Transportation

Commission to design, acquire, construct, finance, issue bonds

for, improve, or convey a road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

388, Sec. 1, eff. June 19, 2009.

Sec. 8333.105. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8333.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

388, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8333.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8333.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

388, Sec. 1, eff. June 19, 2009.

Sec. 8333.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8333.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

388, Sec. 1, eff. June 19, 2009.

Sec. 8333.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

388, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8333.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

388, Sec. 1, eff. June 19, 2009.

Sec. 8333.202. TAXES FOR BONDS.At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

388, Sec. 1, eff. June 19, 2009.

Sec. 8333.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

388, Sec. 1, eff. June 19, 2009.



CHAPTER 8334. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 478

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8334. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 478

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8334.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Harris County Municipal Utility

District No. 478.

Added by Acts 2009, 81st Leg., R.S., Ch.

508, Sec. 1, eff. June 19, 2009.

Sec. 8334.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

508, Sec. 1, eff. June 19, 2009.

Sec. 8334.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

508, Sec. 1, eff. June 19, 2009.

Sec. 8334.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8334.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

508, Sec. 1, eff. June 19, 2009.

Sec. 8334.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, or improvement of macadamized,

graveled, or paved roads described by Section 54.234, Water Code,

or improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

508, Sec. 1, eff. June 19, 2009.

Sec. 8334.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

508, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8334.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8334.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

508, Sec. 1, eff. June 19, 2009.

Sec. 8334.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8334.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8334.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8334.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the commission requesting that the

commission appoint as successor temporary directors the five

persons named in the petition. The commission shall appoint as

successor temporary directors the five persons named in the

petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

508, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8334.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

508, Sec. 1, eff. June 19, 2009.

Sec. 8334.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

508, Sec. 1, eff. June 19, 2009.

Sec. 8334.103. AUTHORITY FOR ROAD PROJECTS. (a) Under Section

52, Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, and convey

to this state, a county, or a municipality for operation and

maintenance macadamized, graveled, or paved roads described by

Section 54.234, Water Code, or improvements, including storm

drainage, in aid of those roads.

(b) The district may exercise the powers provided by this

section without submitting a petition to or obtaining approval

from the Texas Commission on Environmental Quality as required by

Section 54.234, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

508, Sec. 1, eff. June 19, 2009.

Sec. 8334.104. APPROVAL OF ROAD PROJECT. (a) The district may

not undertake a road project authorized by Section 8334.103

unless:

(1) each municipality or county that will operate and maintain

the road has approved the plans and specifications of the road

project, if a municipality or county will operate and maintain

the road; or

(2) the Texas Transportation Commission has approved the plans

and specifications of the road project, if the state will operate

and maintain the road.

(b) Except as provided by Subsection (a), the district is not

required to obtain approval from the Texas Transportation

Commission to design, acquire, construct, finance, issue bonds

for, improve, or convey a road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

508, Sec. 1, eff. June 19, 2009.

Sec. 8334.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

508, Sec. 1, eff. June 19, 2009.

Sec. 8334.106. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8334.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

508, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8334.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8334.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

508, Sec. 1, eff. June 19, 2009.

Sec. 8334.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8334.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

508, Sec. 1, eff. June 19, 2009.

Sec. 8334.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

508, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8334.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

508, Sec. 1, eff. June 19, 2009.

Sec. 8334.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

508, Sec. 1, eff. June 19, 2009.

Sec. 8334.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

508, Sec. 1, eff. June 19, 2009.



CHAPTER 8335. BASTROP COUNTY MUNICIPAL UTILITY DISTRICT NO. 2

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8335. BASTROP COUNTY MUNICIPAL UTILITY DISTRICT NO. 2

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8335.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Bastrop County Municipal Utility

District No. 2.

Added by Acts 2009, 81st Leg., R.S., Ch.

1412, Sec. 1, eff. June 19, 2009.

Sec. 8335.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1412, Sec. 1, eff. June 19, 2009.

Sec. 8335.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1412, Sec. 1, eff. June 19, 2009.

Sec. 8335.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8335.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1412, Sec. 1, eff. June 19, 2009.

Sec. 8335.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1412, Sec. 1, eff. June 19, 2009.

Sec. 8335.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1412, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8335.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8335.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1412, Sec. 1, eff. June 19, 2009.

Sec. 8335.052. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) William Strawn;

(2) Michael Lamendola;

(3) David Bowen;

(4) Sean Mills; and

(5) Ann Schneider.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8335.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8335.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8335.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

1412, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8335.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1412, Sec. 1, eff. June 19, 2009.

Sec. 8335.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1412, Sec. 1, eff. June 19, 2009.

Sec. 8335.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1412, Sec. 1, eff. June 19, 2009.

Sec. 8335.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

1412, Sec. 1, eff. June 19, 2009.

Sec. 8335.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1412, Sec. 1, eff. June 19, 2009.

Sec. 8335.106. CONTRACT WITH CERTAIN MUNICIPALITIES REQUIRED.

(a) In order to exercise the powers and duties of a municipal

utility district granted by this chapter, the district shall

enter into a written contract with any municipality within whose

extraterritorial jurisdiction the district is wholly or partly

located:

(1) regulating the continuation of the extraterritorial status

of the district and its annexation by the municipality;

(2) regulating the development within the boundaries of the

district in a manner that the parties agree will further the

health, safety, and welfare of the residents of the district; and

(3) containing other terms and consideration that the

municipality determines to be reasonable and appropriate.

(b) A contract under this section may be renewed or extended for

successive periods not to exceed 15 years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1412, Sec. 1, eff. June 19, 2009.

Sec. 8335.107. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8335.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1412, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8335.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8335.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1412, Sec. 1, eff. June 19, 2009.

Sec. 8335.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8335.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1412, Sec. 1, eff. June 19, 2009.

Sec. 8335.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

1412, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8335.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1412, Sec. 1, eff. June 19, 2009.

Sec. 8335.202. TAXES FOR BONDS.At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1412, Sec. 1, eff. June 19, 2009.

Sec. 8335.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1412, Sec. 1, eff. June 19, 2009.



CHAPTER 8336. WALLER COUNTY MUNICIPAL UTILITY DISTRICT NO. 13

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8336. WALLER COUNTY MUNICIPAL UTILITY DISTRICT NO. 13

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8336.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Waller County Municipal Utility

District No. 13.

Added by Acts 2009, 81st Leg., R.S., Ch.

389, Sec. 1, eff. June 19, 2009.

Sec. 8336.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

389, Sec. 1, eff. June 19, 2009.

Sec. 8336.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

389, Sec. 1, eff. June 19, 2009.

Sec. 8336.004. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a)

The district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, or improvement of macadamized,

graveled, or paved roads described by Section 54.234, Water Code,

or improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

389, Sec. 1, eff. June 19, 2009.

Sec. 8336.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

389, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8336.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8336.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

389, Sec. 1, eff. June 19, 2009.

Sec. 8336.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8336.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8336.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8336.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the commission requesting that the

commission appoint as successor temporary directors the five

persons named in the petition. The commission shall appoint as

successor temporary directors the five persons named in the

petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

389, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8336.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

389, Sec. 1, eff. June 19, 2009.

Sec. 8336.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

389, Sec. 1, eff. June 19, 2009.

Sec. 8336.103. AUTHORITY FOR ROAD PROJECTS. (a) Under Section

52, Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, and convey

to this state, a county, or a municipality for operation and

maintenance macadamized, graveled, or paved roads described by

Section 54.234, Water Code, or improvements, including storm

drainage, in aid of those roads.

(b) The district may exercise the powers provided by this

section without submitting a petition to or obtaining approval

from the Texas Commission on Environmental Quality as required by

Section 54.234, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

389, Sec. 1, eff. June 19, 2009.

Sec. 8336.104. APPROVAL OF ROAD PROJECT. (a) The district may

not undertake a road project authorized by Section 8336.103

unless:

(1) each municipality or county that will operate and maintain

the road has approved the plans and specifications of the road

project, if a municipality or county will operate and maintain

the road; or

(2) the Texas Transportation Commission has approved the plans

and specifications of the road project, if the state will operate

and maintain the road.

(b) Except as provided by Subsection (a), the district is not

required to obtain approval from the Texas Transportation

Commission to design, acquire, construct, finance, issue bonds

for, improve, or convey a road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

389, Sec. 1, eff. June 19, 2009.

Sec. 8336.105. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8336.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

389, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8336.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8336.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

389, Sec. 1, eff. June 19, 2009.

Sec. 8336.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8336.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

389, Sec. 1, eff. June 19, 2009.

Sec. 8336.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

389, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8336.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

389, Sec. 1, eff. June 19, 2009.

Sec. 8336.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

389, Sec. 1, eff. June 19, 2009.

Sec. 8336.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

389, Sec. 1, eff. June 19, 2009.



CHAPTER 8337. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 200

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8337. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 200

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8337.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Fort Bend County Municipal Utility

District No. 200.

Added by Acts 2009, 81st Leg., R.S., Ch.

499, Sec. 1, eff. June 19, 2009.

Sec. 8337.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

499, Sec. 1, eff. June 19, 2009.

Sec. 8337.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

499, Sec. 1, eff. June 19, 2009.

Sec. 8337.004. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, or improvement of macadamized,

graveled, or paved roads described by Section 54.234, Water Code,

or improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

499, Sec. 1, eff. June 19, 2009.

Sec. 8337.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

499, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8337.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8337.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

499, Sec. 1, eff. June 19, 2009.

Sec. 8337.052. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Alan Lee;

(2) U. L. Edwards;

(3) Danny Wilbanks;

(4) Jim Taylor; and

(5) John West.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8337.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8337.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8337.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

499, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8337.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

499, Sec. 1, eff. June 19, 2009.

Sec. 8337.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

499, Sec. 1, eff. June 19, 2009.

Sec. 8337.103. AUTHORITY FOR ROAD PROJECTS. (a) Under Section

52, Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, and convey

to this state, a county, or a municipality for operation and

maintenance macadamized, graveled, or paved roads described by

Section 54.234, Water Code, or improvements, including storm

drainage, in aid of those roads.

(b) The district may exercise the powers provided by this

section without submitting a petition to or obtaining approval

from the Texas Commission on Environmental Quality as required by

Section 54.234, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

499, Sec. 1, eff. June 19, 2009.

Sec. 8337.104. APPROVAL OF ROAD PROJECT. (a) The district may

not undertake a road project authorized by Section 8337.103

unless:

(1) each municipality or county that will operate and maintain

the road has approved the plans and specifications of the road

project, if a municipality or county will operate and maintain

the road; or

(2) the Texas Transportation Commission has approved the plans

and specifications of the road project, if the state will operate

and maintain the road.

(b) Except as provided by Subsection (a), the district is not

required to obtain approval from the Texas Transportation

Commission to design, acquire, construct, finance, issue bonds

for, improve, or convey a road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

499, Sec. 1, eff. June 19, 2009.

Sec. 8337.105. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8337.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

499, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8337.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8337.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

499, Sec. 1, eff. June 19, 2009.

Sec. 8337.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8337.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

499, Sec. 1, eff. June 19, 2009.

Sec. 8337.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

499, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8337.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

499, Sec. 1, eff. June 19, 2009.

Sec. 8337.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

499, Sec. 1, eff. June 19, 2009.

Sec. 8337.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

499, Sec. 1, eff. June 19, 2009.



CHAPTER 8338. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 161

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8338. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 161

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8338.001. DEFINITION. In this chapter, "district" means

the Fort Bend County Municipal Utility District No. 161.

Added by Acts 2009, 81st Leg., R.S., Ch.

490, Sec. 1, eff. June 19, 2009.

Sec. 8338.002. NATURE AND PURPOSES OF DISTRICT. (a) The

district is a municipal utility district created under and

essential to accomplish the purposes of Section 59, Article XVI,

Texas Constitution.

(b) The district is essential to accomplish the purposes of

Section 52, Article III, Texas Constitution, that relate to the

construction, acquisition, or improvement of macadamized,

graveled, or paved roads described by Section 54.234, Water Code,

or improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

490, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8338.051. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes described

by Section 8338.002.

Added by Acts 2009, 81st Leg., R.S., Ch.

490, Sec. 1, eff. June 19, 2009.

Sec. 8338.052. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

490, Sec. 1, eff. June 19, 2009.

Sec. 8338.053. AUTHORITY FOR ROAD PROJECTS. (a) Under Section

52, Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, and convey

to this state, a county, or a municipality for operation and

maintenance macadamized, graveled, or paved roads described by

Section 54.234, Water Code, or improvements, including storm

drainage, in aid of those roads.

(b) The district may exercise the powers provided by this

section without submitting a petition to or obtaining approval

from the Texas Commission on Environmental Quality as required by

Section 54.234, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

490, Sec. 1, eff. June 19, 2009.

Sec. 8338.054. APPROVAL OF ROAD PROJECT. (a) The district may

not undertake a road project authorized by Section 8338.053

unless:

(1) each municipality or county that will operate and maintain

the road has approved the plans and specifications of the road

project, if a municipality or county will operate and maintain

the road; or

(2) the Texas Transportation Commission has approved the plans

and specifications of the road project, if the state will operate

and maintain the road.

(b) Except as provided by Subsection (a), the district is not

required to obtain approval from the Texas Transportation

Commission to design, acquire, construct, finance, issue bonds

for, improve, or convey a road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

490, Sec. 1, eff. June 19, 2009.

Sec. 8338.055. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for a road project

authorized by Section 8338.053.

Added by Acts 2009, 81st Leg., R.S., Ch.

490, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. BONDS AND OTHER OBLIGATIONS

Sec. 8338.101. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS

FOR ROAD PROJECTS. (a) The district may issue bonds or other

obligations payable wholly or partly from ad valorem taxes,

impact fees, revenue, contract payments, grants, or other

district money, or any combination of those sources, to pay for a

road project authorized by Section 8338.053.

(b) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

(c) At the time of issuance, the total principal amount of bonds

or other obligations issued or incurred to finance road projects

and payable from ad valorem taxes may not exceed one-fourth of

the assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

490, Sec. 1, eff. June 19, 2009.

Sec. 8338.102. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the

district shall provide for the annual imposition of a continuing

direct ad valorem tax, without limit as to rate or amount, while

all or part of the bonds are outstanding as required and in the

manner provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

490, Sec. 1, eff. June 19, 2009.



CHAPTER 8339. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 163

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8339. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 163

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8339.001. DEFINITION. In this chapter, "district" means

the Fort Bend County Municipal Utility District No. 163.

Added by Acts 2009, 81st Leg., R.S., Ch.

491, Sec. 1, eff. June 19, 2009.

Sec. 8339.002. NATURE AND PURPOSES OF DISTRICT. (a) The

district is a municipal utility district created under and

essential to accomplish the purposes of Section 59, Article XVI,

Texas Constitution.

(b) The district is essential to accomplish the purposes of

Section 52, Article III, Texas Constitution, that relate to the

construction, acquisition, or improvement of macadamized,

graveled, or paved roads described by Section 54.234, Water Code,

or improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

491, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8339.051. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes described

by Section 8339.002.

Added by Acts 2009, 81st Leg., R.S., Ch.

491, Sec. 1, eff. June 19, 2009.

Sec. 8339.052. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

491, Sec. 1, eff. June 19, 2009.

Sec. 8339.053. AUTHORITY FOR ROAD PROJECTS. (a) Under Section

52, Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, and convey

to this state, a county, or a municipality for operation and

maintenance macadamized, graveled, or paved roads described by

Section 54.234, Water Code, or improvements, including storm

drainage, in aid of those roads.

(b) The district may exercise the powers provided by this

section without submitting a petition to or obtaining approval

from the Texas Commission on Environmental Quality as required by

Section 54.234, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

491, Sec. 1, eff. June 19, 2009.

Sec. 8339.054. APPROVAL OF ROAD PROJECT. (a) The district may

not undertake a road project authorized by Section 8339.053

unless:

(1) each municipality or county that will operate and maintain

the road has approved the plans and specifications of the road

project, if a municipality or county will operate and maintain

the road; or

(2) the Texas Transportation Commission has approved the plans

and specifications of the road project, if the state will operate

and maintain the road.

(b) Except as provided by Subsection (a), the district is not

required to obtain approval from the Texas Transportation

Commission to design, acquire, construct, finance, issue bonds

for, improve, or convey a road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

491, Sec. 1, eff. June 19, 2009.

Sec. 8339.055. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for a road project

authorized by Section 8339.053.

Added by Acts 2009, 81st Leg., R.S., Ch.

491, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. BONDS AND OTHER OBLIGATIONS

Sec. 8339.101. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS

FOR ROAD PROJECTS. (a) The district may issue bonds or other

obligations payable wholly or partly from ad valorem taxes,

impact fees, revenue, contract payments, grants, or other

district money, or any combination of those sources, to pay for a

road project authorized by Section 8339.053.

(b) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

(c) At the time of issuance, the total principal amount of bonds

or other obligations issued or incurred to finance road projects

and payable from ad valorem taxes may not exceed one-fourth of

the assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

491, Sec. 1, eff. June 19, 2009.

Sec. 8339.102. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the

district shall provide for the annual imposition of a continuing

direct ad valorem tax, without limit as to rate or amount, while

all or part of the bonds are outstanding as required and in the

manner provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

491, Sec. 1, eff. June 19, 2009.



CHAPTER 8340. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 203

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8340. FORT BEND COUNTY MUNICIPAL UTILITY DISTRICT NO. 203

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8340.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Fort Bend County Municipal Utility

District No. 203.

Added by Acts 2009, 81st Leg., R.S., Ch.

386, Sec. 1, eff. June 19, 2009.

Sec. 8340.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

386, Sec. 1, eff. June 19, 2009.

Sec. 8340.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

386, Sec. 1, eff. June 19, 2009.

Sec. 8340.004. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a)

The district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, or improvement of macadamized,

graveled, or paved roads described by Section 54.234, Water Code,

or improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

386, Sec. 1, eff. June 19, 2009.

Sec. 8340.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

386, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8340.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8340.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

386, Sec. 1, eff. June 19, 2009.

Sec. 8340.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8340.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8340.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8340.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the commission requesting that the

commission appoint as successor temporary directors the five

persons named in the petition. The commission shall appoint as

successor temporary directors the five persons named in the

petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

386, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8340.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

386, Sec. 1, eff. June 19, 2009.

Sec. 8340.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

386, Sec. 1, eff. June 19, 2009.

Sec. 8340.103. AUTHORITY FOR ROAD PROJECTS. (a) Under Section

52, Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, and convey

to this state, a county, or a municipality for operation and

maintenance macadamized, graveled, or paved roads described by

Section 54.234, Water Code, or improvements, including storm

drainage, in aid of those roads.

(b) The district may exercise the powers provided by this

section without submitting a petition to or obtaining approval

from the Texas Commission on Environmental Quality as required by

Section 54.234, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

386, Sec. 1, eff. June 19, 2009.

Sec. 8340.104. APPROVAL OF ROAD PROJECT. (a) The district may

not undertake a road project authorized by Section 8340.103

unless:

(1) each municipality or county that will operate and maintain

the road has approved the plans and specifications of the road

project, if a municipality or county will operate and maintain

the road; or

(2) the Texas Transportation Commission has approved the plans

and specifications of the road project, if the state will operate

and maintain the road.

(b) Except as provided by Subsection (a), the district is not

required to obtain approval from the Texas Transportation

Commission to design, acquire, construct, finance, issue bonds

for, improve, or convey a road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

386, Sec. 1, eff. June 19, 2009.

Sec. 8340.105. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8340.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

386, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8340.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8340.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

386, Sec. 1, eff. June 19, 2009.

Sec. 8340.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8340.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

386, Sec. 1, eff. June 19, 2009.

Sec. 8340.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

386, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8340.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

386, Sec. 1, eff. June 19, 2009.

Sec. 8340.202. TAXES FOR BONDS.At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

386, Sec. 1, eff. June 19, 2009.

Sec. 8340.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

386, Sec. 1, eff. June 19, 2009.



CHAPTER 8342. HOOD COUNTY GRANBURY MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8342. HOOD COUNTY GRANBURY MUNICIPAL UTILITY

DISTRICT NO. 1

For contingent expiration of this chapter, see Section 8342.004.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8342.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Hood County Granbury Municipal Utility

District No. 1.

Added by Acts 2009, 81st Leg., R.S., Ch.

422, Sec. 1, eff. September 1, 2009.

Sec. 8342.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

422, Sec. 1, eff. September 1, 2009.

Sec. 8342.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

422, Sec. 1, eff. September 1, 2009.

Sec. 8342.004. CONSENT OF MUNICIPALITY AND DEVELOPMENT AGREEMENT

REQUIRED. (a) The temporary directors may not hold an election

under Section 8342.003 until each municipality in whose corporate

limits or extraterritorial jurisdiction the district is located

has:

(1) consented by ordinance or resolution to the creation of the

district; and

(2) entered into a development agreement with the majority owner

of the assessed value of the real property in the district.

(b) If a development agreement required under Subsection (a)(2)

has not been entered into before September 1, 2010:

(1) the district is dissolved September 1, 2010, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Hood County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

422, Sec. 1, eff. September 1, 2009.

Sec. 8342.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a)

The district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

422, Sec. 1, eff. September 1, 2009.

Sec. 8342.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

422, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8342.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8342.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

422, Sec. 1, eff. September 1, 2009.

Sec. 8342.052. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Jeffrey Krueger;

(2) William Bruce Schneider;

(3) Kevin Patton;

(4) Virgil R. Briscoe; and

(5) Jeffrey K. Wilson.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8342.003; or

(2) September 1, 2013.

(c) If permanent directors have not been elected under Section

8342.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8342.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the commission requesting that the

commission appoint as successor temporary directors the five

persons named in the petition. The commission shall appoint as

successor temporary directors the five persons named in the

petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

422, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8342.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

422, Sec. 1, eff. September 1, 2009.

Sec. 8342.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

422, Sec. 1, eff. September 1, 2009.

Sec. 8342.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

422, Sec. 1, eff. September 1, 2009.

Sec. 8342.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

422, Sec. 1, eff. September 1, 2009.

Sec. 8342.105. COMPLIANCE WITH MUNICIPAL REGULATIONS. Any

water, sanitary sewer, drainage, or other infrastructure or

public facilities constructed, acquired, improved, maintained, or

operated by the district shall comply with any subdivision or

other applicable regulations of any municipality in whose

corporate limits or extraterritorial jurisdiction the

infrastructure or public facilities are located.

Added by Acts 2009, 81st Leg., R.S., Ch.

422, Sec. 1, eff. September 1, 2009.

Sec. 8342.106. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

422, Sec. 1, eff. September 1, 2009.

Sec. 8342.107. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8342.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

422, Sec. 1, eff. September 1, 2009.

Sec. 8342.108. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) The division procedure is prescribed by Sections 53.030

through 53.041, Water Code.

(c) Any new district created by the division of the district has

all the powers and duties of the district and is subject to all

limitations and conditions provided by this chapter.

(d) A new district created by the division of the district may

not, at the time the new district is created, contain land that

is not contiguous to the area described by Section 2 of the Act

creating this chapter.

(e) A division of the district may not occur until each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has adopted a resolution

consenting to the division.

Added by Acts 2009, 81st Leg., R.S., Ch.

422, Sec. 1, eff. September 1, 2009.

Sec. 8342.109. LIMITATION ON DISSOLUTION OF DISTRICT. (a)

Before the issuance of bonds, the district or any new district

created by the division of the district may not be dissolved

unless the dissolution is approved by:

(1) the board;

(2) the majority owner of the assessed value of the real

property in the district or the new district, as applicable; and

(3) the governing body of each municipality in whose corporate

limits or extraterritorial jurisdiction the district or the new

district is located.

(b) The district or any new district may not be dissolved if it

has outstanding bonded debt unless:

(1) all the property in the district or the new district is

annexed by a municipality;

(2) the dissolution is approved by the governing body of the

municipality; and

(3) the bonded debt and developer reimbursement obligations of

the district or the new district are assumed by the municipality

in whose corporate limits or extraterritorial jurisdiction the

district or the new district is located or by another entity

approved by the municipality.

(c) A dissolution subject to Subsection (b) is effective when

all outstanding bonded debt and developer reimbursement

obligations have been discharged.

Added by Acts 2009, 81st Leg., R.S., Ch.

422, Sec. 1, eff. September 1, 2009.

Sec. 8342.110. DEDICATION OF AIRPORT PROPERTY. The district may

dedicate, by fee or easement, property owned by the district for

any purposes necessary or convenient for the operation, use, or

expansion of a municipal airport.

Added by Acts 2009, 81st Leg., R.S., Ch.

422, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8342.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8342.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

422, Sec. 1, eff. September 1, 2009.

Sec. 8342.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8342.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

422, Sec. 1, eff. September 1, 2009.

Sec. 8342.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

422, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8342.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

422, Sec. 1, eff. September 1, 2009.

Sec. 8342.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

422, Sec. 1, eff. September 1, 2009.

Sec. 8342.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

422, Sec. 1, eff. September 1, 2009.



CHAPTER 8345. SOUTH FORK RANCH MUNICIPAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8345. SOUTH FORK RANCH MUNICIPAL UTILITY DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8345.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the South Fork Ranch Municipal Utility

District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1095, Sec. 1, eff. June 19, 2009.

Sec. 8345.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1095, Sec. 1, eff. June 19, 2009.

Sec. 8345.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1095, Sec. 1, eff. June 19, 2009.

Sec. 8345.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8345.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1095, Sec. 1, eff. June 19, 2009.

Sec. 8345.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a)

The district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, or improvement of macadamized,

graveled, or paved roads described by Section 54.234, Water Code,

or improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1095, Sec. 1, eff. June 19, 2009.

Sec. 8345.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1095, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8345.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8345.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1095, Sec. 1, eff. June 19, 2009.

Sec. 8345.052. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Nyle Maxwell;

(2) John Avery;

(3) Charles Avery;

(4) Joseph Rutledge; and

(5) Troy Lawson.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8345.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8345.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8345.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

1095, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8345.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1095, Sec. 1, eff. June 19, 2009.

Sec. 8345.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1095, Sec. 1, eff. June 19, 2009.

Sec. 8345.103. AUTHORITY FOR ROAD PROJECTS. (a) Under Section

52, Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, and convey

to this state, a county, or a municipality for operation and

maintenance macadamized, graveled, or paved roads described by

Section 54.234, Water Code, or improvements, including storm

drainage, in aid of those roads.

(b) The district may not exercise the powers provided by this

section unless the district submits a petition to and obtains

approval from the Texas Commission on Environmental Quality as

required by Section 54.234, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1095, Sec. 1, eff. June 19, 2009.

Sec. 8345.104. APPROVAL OF ROAD PROJECT. (a) The district may

not undertake a road project authorized by Section 8345.103

unless:

(1) each municipality or county that will operate and maintain

the road has approved the plans and specifications of the road

project, if a municipality or county will operate and maintain

the road; or

(2) the Texas Transportation Commission has approved the plans

and specifications of the road project, if the state will operate

and maintain the road.

(b) The district may not design, acquire, construct, finance,

issue bonds for, improve, or convey a road project unless the

district obtains approval from the Texas Transportation

Commission.

Added by Acts 2009, 81st Leg., R.S., Ch.

1095, Sec. 1, eff. June 19, 2009.

Sec. 8345.105. STREET REPAIR AND MAINTENANCE. (a) After the

10th anniversary of the effective date of the Act creating this

chapter, the district, at the district's expense, shall repair

and maintain the streets in the district.

(b) A district's repair and maintenance of a street under this

section must meet all applicable construction standards and

regulations of Williamson County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1095, Sec. 1, eff. June 19, 2009.

Sec. 8345.106. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1095, Sec. 1, eff. June 19, 2009.

Sec. 8345.107. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8345.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1095, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8345.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8345.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1095, Sec. 1, eff. June 19, 2009.

Sec. 8345.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8345.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1095, Sec. 1, eff. June 19, 2009.

Sec. 8345.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

1095, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8345.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1095, Sec. 1, eff. June 19, 2009.

Sec. 8345.202. TAXES FOR BONDS.At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1095, Sec. 1, eff. June 19, 2009.

Sec. 8345.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1095, Sec. 1, eff. June 19, 2009.



CHAPTER 8346. WALLER COUNTY MUNICIPAL UTILITY DISTRICT NO. 15

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8346. WALLER COUNTY MUNICIPAL UTILITY DISTRICT NO. 15

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8346.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Waller County Municipal Utility

District No. 15.

Added by Acts 2009, 81st Leg., R.S., Ch.

387, Sec. 1, eff. June 19, 2009.

Sec. 8346.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

387, Sec. 1, eff. June 19, 2009.

Sec. 8346.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

387, Sec. 1, eff. June 19, 2009.

Sec. 8346.004. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a)

The district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, or improvement of macadamized,

graveled, or paved roads described by Section 54.234, Water Code,

or improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

387, Sec. 1, eff. June 19, 2009.

Sec. 8346.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

387, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8346.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8346.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

387, Sec. 1, eff. June 19, 2009.

Sec. 8346.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8346.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8346.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8346.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the commission requesting that the

commission appoint as successor temporary directors the five

persons named in the petition. The commission shall appoint as

successor temporary directors the five persons named in the

petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

387, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8346.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

387, Sec. 1, eff. June 19, 2009.

Sec. 8346.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

387, Sec. 1, eff. June 19, 2009.

Sec. 8346.103. AUTHORITY FOR ROAD PROJECTS. (a) Under Section

52, Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, and convey

to this state, a county, or a municipality for operation and

maintenance macadamized, graveled, or paved roads described by

Section 54.234, Water Code, or improvements, including storm

drainage, in aid of those roads.

(b) The district may exercise the powers provided by this

section without submitting a petition to or obtaining approval

from the Texas Commission on Environmental Quality as required by

Section 54.234, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

387, Sec. 1, eff. June 19, 2009.

Sec. 8346.104. APPROVAL OF ROAD PROJECT. (a) The district may

not undertake a road project authorized by Section 8346.103

unless:

(1) each municipality or county that will operate and maintain

the road has approved the plans and specifications of the road

project, if a municipality or county will operate and maintain

the road; or

(2) the Texas Transportation Commission has approved the plans

and specifications of the road project, if the state will operate

and maintain the road.

(b) Except as provided by Subsection (a), the district is not

required to obtain approval from the Texas Transportation

Commission to design, acquire, construct, finance, issue bonds

for, improve, or convey a road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

387, Sec. 1, eff. June 19, 2009.

Sec. 8346.105. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8346.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

387, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8346.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8346.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

387, Sec. 1, eff. June 19, 2009.

Sec. 8346.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8346.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

387, Sec. 1, eff. June 19, 2009.

Sec. 8346.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

387, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8346.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

387, Sec. 1, eff. June 19, 2009.

Sec. 8346.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

387, Sec. 1, eff. June 19, 2009.

Sec. 8346.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

387, Sec. 1, eff. June 19, 2009.



CHAPTER 8347. SEVEN OAKS RANCH MUNICIPAL UTILITY DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8347. SEVEN OAKS RANCH MUNICIPAL UTILITY DISTRICT

For contingent expiration of this chapter, see Section 8347.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8347.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Seven Oaks Ranch Municipal Utility

District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1093, Sec. 1, eff. September 1, 2009.

Sec. 8347.002. NATURE OF DISTRICT. The district is a municipal

utility district created under and essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1093, Sec. 1, eff. September 1, 2009.

Sec. 8347.003. CONFIRMATION ELECTION REQUIRED. (a) The board

shall hold an election to confirm the creation of the district as

provided by Section 49.102, Water Code.

(b) If the creation of the district is not confirmed at a

confirmation election before September 1, 2013:

(1) the district is dissolved September 1, 2013, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Williamson County any assets that remain after

the payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2016.

Added by Acts 2009, 81st Leg., R.S., Ch.

1093, Sec. 1, eff. September 1, 2009.

Sec. 8347.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8347.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1093, Sec. 1, eff. September 1, 2009.

Sec. 8347.005. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. All land

and other property in the district will benefit from the

improvements and services to be provided by the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1093, Sec. 1, eff. September 1, 2009.

Sec. 8347.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for a purpose for which the

district is created or to pay the principal of and interest on

the bond;

(3) right to impose an assessment or tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1093, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8347.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8347.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1093, Sec. 1, eff. September 1, 2009.

For expiration of this section, see Subsection (c).

Sec. 8347.052. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) Edward Rathgeber;

(2) R. Tim Mitchell;

(3) Mike Wittenberg;

(4) Marcos Canchola; and

(5) Bob Brent.

(b) Unless the initial board agrees otherwise, the initial

directors shall draw lots to determine which two shall serve

until the first regularly scheduled election of directors and

which three shall serve until the second regularly scheduled

election of directors.

(c) This section expires September 1, 2016.

Added by Acts 2009, 81st Leg., R.S., Ch.

1093, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8347.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1093, Sec. 1, eff. September 1, 2009.

Sec. 8347.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1093, Sec. 1, eff. September 1, 2009.

Sec. 8347.103. REGIONAL WASTE DISPOSAL POWERS AND DUTIES. The

district has the powers and duties applicable to a district under

Chapter 30, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1093, Sec. 1, eff. September 1, 2009.

Sec. 8347.104. COMPLIANCE WITH MUNICIPAL CONSENT RESOLUTION.

The district shall comply with all applicable requirements of any

resolution, adopted by the governing body of a municipality under

Section 54.016, Water Code, that consents to the creation of the

district or to the inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1093, Sec. 1, eff. September 1, 2009.

Sec. 8347.105. WASTEWATER TREATMENT FACILITY DESIGN APPROVAL.

The district must obtain the approval of the Brazos River

Authority for the design of any district wastewater treatment

facility.

Added by Acts 2009, 81st Leg., R.S., Ch.

1093, Sec. 1, eff. September 1, 2009.

Sec. 8347.106. WASTEWATER SERVICE PROVIDERS. Only the Brazos

River Authority or a provider approved by the Brazos River

Authority may provide wastewater service in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1093, Sec. 1, eff. September 1, 2009.

Sec. 8347.107. COMPLIANCE WITH FEBRUARY 2005 AGREEMENT. The

district shall comply with the terms of the "Agreement Regarding

Sewer Services Areas and Customers" among the Lower Colorado

River Authority, the Brazos River Authority, the City of

Georgetown, the City of Liberty Hill, and the Chisholm Trail

Special Utility District dated February 1, 2005.

Added by Acts 2009, 81st Leg., R.S., Ch.

1093, Sec. 1, eff. September 1, 2009.

Sec. 8347.108. STREET REPAIR AND MAINTENANCE. (a) After

September 1, 2019, the district, at the district's expense, shall

repair and maintain any streets in the district.

(b) A district's repair and maintenance of streets under this

section must meet all applicable construction standards and

regulations of Williamson County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1093, Sec. 1, eff. September 1, 2009.

Sec. 8347.109. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for a recreational

facility as defined by Section 49.462, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1093, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8347.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from a source

other than ad valorem taxation.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) An ad valorem tax rate imposed by the district may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1093, Sec. 1, eff. September 1, 2009.

Sec. 8347.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8347.151, the

district may impose an operation and maintenance tax on taxable

property in the district as provided by Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1093, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. BONDS

Sec. 8347.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, grants, or

other district money, or any combination of those sources, to pay

for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1093, Sec. 1, eff. September 1, 2009.

Sec. 8347.202. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, at a rate not to exceed the rate approved at an election

held under Section 8347.151, for each year that all or part of

the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1093, Sec. 1, eff. September 1, 2009.



CHAPTER 8348. BROWN'S RANCH MUNICIPAL UTILITY DISTRICT NO. 1 OF GRAYSON COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8348. BROWN'S RANCH MUNICIPAL UTILITY DISTRICT NO. 1 OF

GRAYSON COUNTY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8348.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Brown's Ranch Municipal Utility

District No. 1 of Grayson County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1089, Sec. 1, eff. September 1, 2009.

Sec. 8348.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1089, Sec. 1, eff. September 1, 2009.

Sec. 8348.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1089, Sec. 1, eff. September 1, 2009.

Sec. 8348.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8348.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1089, Sec. 1, eff. September 1, 2009.

Sec. 8348.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a)

The district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1089, Sec. 1, eff. September 1, 2009.

Sec. 8348.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1089, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8348.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8348.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1089, Sec. 1, eff. September 1, 2009.

Sec. 8348.052. TEMPORARY DIRECTORS. (a) On or after September

1, 2009, the owner or owners of a majority of the assessed value

of the real property in the district may submit a petition to the

Texas Commission on Environmental Quality requesting that the

commission appoint as temporary directors the five persons named

in the petition. The commission shall appoint as temporary

directors the five persons named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8348.003; or

(2) September 1, 2013.

(c) If permanent directors have not been elected under Section

8348.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8348.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the commission requesting that the

commission appoint as successor temporary directors the five

persons named in the petition. The commission shall appoint as

successor temporary directors the five persons named in the

petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

1089, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8348.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1089, Sec. 1, eff. September 1, 2009.

Sec. 8348.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1089, Sec. 1, eff. September 1, 2009.

Sec. 8348.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1089, Sec. 1, eff. September 1, 2009.

Sec. 8348.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

1089, Sec. 1, eff. September 1, 2009.

Sec. 8348.105. COSTS OF ROAD PROJECT. The district shall bear

the cost of maintaining, improving, operating, and repairing a

road authorized by Section 8348.103 that is located in the

district, regardless of whether the district conveys the road to

this state, a county, or a municipality.

Added by Acts 2009, 81st Leg., R.S., Ch.

1089, Sec. 1, eff. September 1, 2009.

Sec. 8348.106. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1089, Sec. 1, eff. September 1, 2009.

Sec. 8348.107. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8348.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1089, Sec. 1, eff. September 1, 2009.

Sec. 8348.108. LIMITATION ON ANNEXATION. The district may not

annex land without the written consent by resolution or ordinance

of each municipality in whose corporate limits or

extraterritorial jurisdiction the land is located and the written

consent of each water or sewer service provider that holds a

certificate of public convenience and necessity and whose

certificated service area includes any part of the land.

Added by Acts 2009, 81st Leg., R.S., Ch.

1089, Sec. 1, eff. September 1, 2009.

Sec. 8348.109. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district, may adopt an order dividing

the district.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election under Section 8348.003

to confirm the district's creation.

(f) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds description of the territory of

each new district;

(3) appoint temporary directors for each new district; and

(4) provide for the division of assets and liabilities between

or among the new districts.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the Texas Commission on Environmental Quality and record the

order in the real property records of each county in which the

district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 8348.003.

(i) Municipal consent to the creation of the district and to the

inclusion of land in the district granted under Section 8348.004

acts as municipal consent to the creation of any new district

created by the division of the district and to the inclusion of

land in the new district.

(j) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1089, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8348.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8348.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1089, Sec. 1, eff. September 1, 2009.

Sec. 8348.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8348.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1089, Sec. 1, eff. September 1, 2009.

Sec. 8348.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

1089, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8348.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1089, Sec. 1, eff. September 1, 2009.

Sec. 8348.202. TAXES FOR BONDS.At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1089, Sec. 1, eff. September 1, 2009.

Sec. 8348.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1089, Sec. 1, eff. September 1, 2009.



CHAPTER 8349. NORTHWEST WILLIAMSON COUNTY MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8349. NORTHWEST WILLIAMSON COUNTY MUNICIPAL UTILITY

DISTRICT NO. 1

For contingent expiration of this chapter, see Section 8349.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8349.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Northwest Williamson County Municipal

Utility District No. 1.

Added by Acts 2009, 81st Leg., R.S., Ch.

1085, Sec. 1, eff. June 19, 2009.

Sec. 8349.002. NATURE OF DISTRICT. The district is a municipal

utility district created under and essential to accomplish the

purposes of Section 59, Article XVI, and Section 52, Article III,

Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1085, Sec. 1, eff. June 19, 2009.

Sec. 8349.003. CONFIRMATION ELECTION REQUIRED. (a) The board

shall hold an election to confirm the creation of the district as

provided by Section 49.102, Water Code.

(b) If the creation of the district is not confirmed at a

confirmation election before September 1, 2013:

(1) the district is dissolved September 1, 2013, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Williamson County any assets that remain after

the payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2016.

Added by Acts 2009, 81st Leg., R.S., Ch.

1085, Sec. 1, eff. June 19, 2009.

Sec. 8349.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8349.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1085, Sec. 1, eff. June 19, 2009.

Sec. 8349.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) All

land and other property in the district will benefit from the

improvements and services to be provided by the district.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, or improvement of macadamized,

graveled, or paved roads described by Section 54.234, Water Code,

or improvements, including storm drainage, bridges, and

appurtenances, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1085, Sec. 1, eff. June 19, 2009.

Sec. 8349.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose an assessment or tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1085, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8349.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1085, Sec. 1, eff. June 19, 2009.

For expiration of this section, see Subsection (c).

Sec. 8349.052. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) Kevin Boscamp;

(2) Ken Willey;

(3) Trip Leon;

(4) Bill Woodall; and

(5) Bruce Hollingsworth.

(b) Unless the initial board agrees otherwise, the initial

directors shall draw lots to determine which two shall serve

until the first regularly scheduled election of directors and

which three shall serve until the second regularly scheduled

election of directors.

(c) This section expires September 1, 2016.

Added by Acts 2009, 81st Leg., R.S., Ch.

1085, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8349.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1085, Sec. 1, eff. June 19, 2009.

Sec. 8349.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1085, Sec. 1, eff. June 19, 2009.

Sec. 8349.103. AUTHORITY FOR ROAD PROJECTS. (a) Under Section

52, Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, and convey to this

state, a county, or a municipality for operation and maintenance

macadamized, graveled, or paved roads described by Section

54.234, Water Code, or improvements, including storm drainage,

bridges, and appurtenances, in aid of those roads.

(b) The district may exercise the powers provided by this

section without submitting a petition to or obtaining approval

from the Texas Commission on Environmental Quality as required by

Section 54.234, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1085, Sec. 1, eff. June 19, 2009.

Sec. 8349.104. APPROVAL OF ROAD PROJECT. (a) The district may

not undertake a road project authorized by Section 8349.103

unless:

(1) the municipality or county that will operate and maintain

the road has approved the plans and specifications of the road

project; or

(2) the Texas Transportation Commission has approved the plans

and specifications of the road project, if the state will operate

and maintain the road.

(b) Except as provided by Subsection (a), the district is not

required to obtain approval from the Texas Transportation

Commission to design, acquire, construct, finance, issue bonds

for, improve, or convey a road project.

(c) The district's construction, repair, and maintenance of

streets under this section must meet all applicable construction

standards and regulations of Williamson County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1085, Sec. 1, eff. June 19, 2009.

Sec. 8349.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any resolution that is adopted by the governing

body of a municipality under Section 54.016 or 54.0165, Water

Code, and that consents to the creation of the district or to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1085, Sec. 1, eff. June 19, 2009.

Sec. 8349.106. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8349.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1085, Sec. 1, eff. June 19, 2009.

Sec. 8349.107. REGIONAL WASTE DISPOSAL POWERS AND DUTIES. The

district has the powers and duties applicable to a district under

Chapter 30, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1085, Sec. 1, eff. June 19, 2009.

Sec. 8349.108. WASTEWATER TREATMENT FACILITY DESIGN APPROVAL.

The district must obtain the approval of the Brazos River

Authority for the design of a district wastewater treatment

facility.

Added by Acts 2009, 81st Leg., R.S., Ch.

1085, Sec. 1, eff. June 19, 2009.

Sec. 8349.109. WASTEWATER SERVICE PROVIDERS. Only the Brazos

River Authority or a provider approved by the Brazos River

Authority may provide wastewater service in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1085, Sec. 1, eff. June 19, 2009.

Sec. 8349.110. COMPLIANCE WITH FEBRUARY 2005 AGREEMENT. The

district shall comply with the terms of the "Agreement Regarding

Sewer Services Areas and Customers" among the Lower Colorado

River Authority, the Brazos River Authority, the City of

Georgetown, the City of Liberty Hill, and the Chisholm Trail

Special Utility District dated February 1, 2005.

Added by Acts 2009, 81st Leg., R.S., Ch.

1085, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8349.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by revenue or contract payments from a source

other than ad valorem taxes.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes. An ad valorem tax rate imposed by the

district may not exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1085, Sec. 1, eff. June 19, 2009.

Sec. 8349.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8349.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1085, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8349.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1085, Sec. 1, eff. June 19, 2009.

Sec. 8349.202. TAXES FOR BONDS AND OTHER OBLIGATIONS. At the

time bonds or other obligations payable wholly or partly from ad

valorem taxes are issued:

(1) the board shall impose a continuing direct annual ad valorem

tax, at a rate not to exceed the rate approved at an election

held under Section 8349.151, for each year that all or part of

the bonds are outstanding; and

(2) the district annually shall impose an ad valorem tax on all

taxable property in the district in an amount sufficient to:

(A) pay the interest on the bonds or other obligations as the

interest becomes due;

(B) create a sinking fund for the payment of the principal of

the bonds or other obligations when due or the redemption price

at any earlier required redemption date; and

(C) pay the expenses of imposing the taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1085, Sec. 1, eff. June 19, 2009.

Sec. 8349.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1085, Sec. 1, eff. June 19, 2009.



CHAPTER 8350. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 495

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8350. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 495

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8350.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Harris County Municipal Utility

District No. 495.

Added by Acts 2009, 81st Leg., R.S., Ch.

244, Sec. 1, eff. May 27, 2009.

Sec. 8350.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

244, Sec. 1, eff. May 27, 2009.

Sec. 8350.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

244, Sec. 1, eff. May 27, 2009.

Sec. 8350.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8350.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

244, Sec. 1, eff. May 27, 2009.

Sec. 8350.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, or improvement of macadamized,

graveled, or paved roads described by Section 54.234, Water Code,

or improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

244, Sec. 1, eff. May 27, 2009.

Sec. 8350.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

244, Sec. 1, eff. May 27, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8350.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8350.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

244, Sec. 1, eff. May 27, 2009.

Sec. 8350.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8350.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8350.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8350.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

244, Sec. 1, eff. May 27, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8350.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

244, Sec. 1, eff. May 27, 2009.

Sec. 8350.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

244, Sec. 1, eff. May 27, 2009.

Sec. 8350.103. AUTHORITY FOR ROAD PROJECTS. (a) Under Section

52, Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, and convey

to this state, a county, or a municipality for operation and

maintenance macadamized, graveled, or paved roads described by

Section 54.234, Water Code, or improvements, including storm

drainage, in aid of those roads.

(b) The district may exercise the powers provided by this

section without submitting a petition to or obtaining approval

from the Texas Commission on Environmental Quality as required by

Section 54.234, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

244, Sec. 1, eff. May 27, 2009.

Sec. 8350.104. APPROVAL OF ROAD PROJECT. (a) The district may

not undertake a road project authorized by Section 8350.103

unless:

(1) each municipality or county that will operate and maintain

the road has approved the plans and specifications of the road

project, if a municipality or county will operate and maintain

the road; or

(2) the Texas Transportation Commission has approved the plans

and specifications of the road project, if the state will operate

and maintain the road.

(b) Except as provided by Subsection (a), the district is not

required to obtain approval from the Texas Transportation

Commission to design, acquire, construct, finance, issue bonds

for, improve, or convey a road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

244, Sec. 1, eff. May 27, 2009.

Sec. 8350.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

244, Sec. 1, eff. May 27, 2009.

Sec. 8350.106. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8350.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

244, Sec. 1, eff. May 27, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8350.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8350.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

244, Sec. 1, eff. May 27, 2009.

Sec. 8350.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8350.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

244, Sec. 1, eff. May 27, 2009.

Sec. 8350.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

244, Sec. 1, eff. May 27, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8350.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

244, Sec. 1, eff. May 27, 2009.

Sec. 8350.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

244, Sec. 1, eff. May 27, 2009.

Sec. 8350.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

244, Sec. 1, eff. May 27, 2009.



CHAPTER 8351. WALLER COUNTY MUNICIPAL UTILITY DISTRICT NO. 14

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8351. WALLER COUNTY MUNICIPAL UTILITY DISTRICT NO. 14

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8351.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Waller County Municipal Utility

District No. 14.

Added by Acts 2009, 81st Leg., R.S., Ch.

392, Sec. 1, eff. June 19, 2009.

Sec. 8351.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

392, Sec. 1, eff. June 19, 2009.

Sec. 8351.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

392, Sec. 1, eff. June 19, 2009.

Sec. 8351.004. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a)

The district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, or improvement of macadamized,

graveled, or paved roads described by Section 54.234, Water Code,

or improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

392, Sec. 1, eff. June 19, 2009.

Sec. 8351.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

392, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8351.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8351.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

392, Sec. 1, eff. June 19, 2009.

Sec. 8351.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8351.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8351.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8351.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the commission requesting that the

commission appoint as successor temporary directors the five

persons named in the petition. The commission shall appoint as

successor temporary directors the five persons named in the

petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

392, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8351.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

392, Sec. 1, eff. June 19, 2009.

Sec. 8351.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

392, Sec. 1, eff. June 19, 2009.

Sec. 8351.103. AUTHORITY FOR ROAD PROJECTS. (a) Under Section

52, Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, and convey

to this state, a county, or a municipality for operation and

maintenance macadamized, graveled, or paved roads described by

Section 54.234, Water Code, or improvements, including storm

drainage, in aid of those roads.

(b) The district may exercise the powers provided by this

section without submitting a petition to or obtaining approval

from the Texas Commission on Environmental Quality as required by

Section 54.234, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

392, Sec. 1, eff. June 19, 2009.

Sec. 8351.104. APPROVAL OF ROAD PROJECT. (a) The district may

not undertake a road project authorized by Section 8351.103

unless:

(1) each municipality or county that will operate and maintain

the road has approved the plans and specifications of the road

project, if a municipality or county will operate and maintain

the road; or

(2) the Texas Transportation Commission has approved the plans

and specifications of the road project, if the state will operate

and maintain the road.

(b) Except as provided by Subsection (a), the district is not

required to obtain approval from the Texas Transportation

Commission to design, acquire, construct, finance, issue bonds

for, improve, or convey a road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

392, Sec. 1, eff. June 19, 2009.

Sec. 8351.105. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8351.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

392, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8351.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8351.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

392, Sec. 1, eff. June 19, 2009.

Sec. 8351.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8351.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

392, Sec. 1, eff. June 19, 2009.

Sec. 8351.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

392, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8351.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

392, Sec. 1, eff. June 19, 2009.

Sec. 8351.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

392, Sec. 1, eff. June 19, 2009.

Sec. 8351.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

392, Sec. 1, eff. June 19, 2009.



CHAPTER 8352. HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 403

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8352. HARRIS COUNTY MUNICIPAL

UTILITY DISTRICT NO. 403

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8352.001. DEFINITION. In this chapter, "district" means

the Harris County Municipal Utility District No. 403.

Added by Acts 2009, 81st Leg., R.S., Ch.

429, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 8352.051. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

429, Sec. 1, eff. June 19, 2009.

Sec. 8352.052. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

429, Sec. 1, eff. June 19, 2009.

Sec. 8352.053. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

429, Sec. 1, eff. June 19, 2009.

Sec. 8352.054. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of an ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

429, Sec. 1, eff. June 19, 2009.

Sec. 8352.055. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8352.052; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

429, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. GENERAL FINANCIAL PROVISIONS

Sec. 8352.101. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8352.151.

Added by Acts 2009, 81st Leg., R.S., Ch.

429, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. BONDS AND OTHER OBLIGATIONS

Sec. 8352.151. AUTHORITY TO ISSUE BONDS AND OTHER

OBLIGATIONS.The district may issue bonds or other obligations

payable wholly or partly from ad valorem taxes, impact fees,

revenue, contract payments, grants, or other district money, or

any combination of those sources, to pay for any authorized

district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

429, Sec. 1, eff. June 19, 2009.

Sec. 8352.152. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the

district shall provide for the annual imposition of a continuing

direct ad valorem tax, without limit as to rate or amount, while

all or part of the bonds are outstanding as required and in the

manner provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

429, Sec. 1, eff. June 19, 2009.

Sec. 8352.153. BONDS FOR ROAD PROJECTS. (a) The district may

not issue bonds payable from ad valorem taxes to finance a road

project unless the issuance is approved by a vote of a two-thirds

majority of the district voters voting at an election held for

that purpose.

(b) At the time of issuance, the total principal amount of bonds

or other obligations issued or incurred to finance road projects

and payable from ad valorem taxes may not exceed one-fourth of

the assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

429, Sec. 1, eff. June 19, 2009.



CHAPTER 8353. CLEARWATER RANCH MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8353. CLEARWATER RANCH MUNICIPAL UTILITY DISTRICT NO. 1

For contingent expiration of this chapter, see Section 8353.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8353.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Clearwater Ranch Municipal Utility

District No. 1.

Added by Acts 2009, 81st Leg., R.S., Ch.

1062, Sec. 1, eff. June 19, 2009.

Sec. 8353.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1062, Sec. 1, eff. June 19, 2009.

Sec. 8353.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

(a) The temporary directors shall hold an election to confirm

the creation of the district and to elect five permanent

directors as provided by Section 49.102, Water Code.

(b) If the creation of the district is not confirmed at a

confirmation election held under this section before December 31,

2013:

(1) the district is dissolved December 31, 2013, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Burnet County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2016.

Added by Acts 2009, 81st Leg., R.S., Ch.

1062, Sec. 1, eff. June 19, 2009.

Sec. 8353.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8353.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1062, Sec. 1, eff. June 19, 2009.

Sec. 8353.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a)

The district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1062, Sec. 1, eff. June 19, 2009.

Sec. 8353.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1062, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8353.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8353.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1062, Sec. 1, eff. June 19, 2009.

Sec. 8353.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8353.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8353.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earliest of:

(1) the date permanent directors are elected under Section

8353.003;

(2) the date the requirements of Section 8353.003(b)(1) are

fulfilled; or

(3) September 1, 2016.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

1062, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8353.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1062, Sec. 1, eff. June 19, 2009.

Sec. 8353.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1062, Sec. 1, eff. June 19, 2009.

Sec. 8353.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1062, Sec. 1, eff. June 19, 2009.

Sec. 8353.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

1062, Sec. 1, eff. June 19, 2009.

Sec. 8353.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1062, Sec. 1, eff. June 19, 2009.

Sec. 8353.106. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8353.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1062, Sec. 1, eff. June 19, 2009.

Sec. 8353.107. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district, may adopt an order dividing

the district.

(e) The board may adopt an order dividing the district only

after the date on which the creation of the district is confirmed

at an election under Section 8353.003.

(f) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds description of the territory of

each new district;

(3) appoint temporary directors for each new district or provide

that the owner or owners of a majority of the assessed value of

the real property in each new district may submit a petition to

the Texas Commission on Environmental Quality requesting that the

commission appoint as temporary directors the five persons named

in the petition; and

(4) provide for the division of assets and liabilities between

or among the new districts.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the Texas Commission on Environmental Quality and record the

order in the real property records of each county in which the

district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 8353.003(a). A new district that is not confirmed is

subject to dissolution under general law.

(i) Municipal consent to the creation of the district and to the

inclusion of land in the district granted under Section 8353.004

acts as municipal consent to the creation of any new district

created by division of the district and to the inclusion of land

in the new district.

(j) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1062, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8353.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8353.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1062, Sec. 1, eff. June 19, 2009.

Sec. 8353.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8353.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1062, Sec. 1, eff. June 19, 2009.

Sec. 8353.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

1062, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8353.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1062, Sec. 1, eff. June 19, 2009.

Sec. 8353.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1062, Sec. 1, eff. June 19, 2009.

Sec. 8353.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1062, Sec. 1, eff. June 19, 2009.



CHAPTER 8355. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 128

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8355. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO.

128

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8355.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Montgomery County Municipal Utility

District No. 128.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8355.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8355.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8355.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8355.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8355.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8355.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2(a) of

the Act creating this chapter.

(b) The boundaries and field notes contained in Section 2(a) of

the Act creating this chapter form a closure. A mistake made in

the field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8355.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8355.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8355.052. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) H. Daniel Wright;

(2) Justin Hood;

(3) Sherry Barker;

(4) Noe Carrasco; and

(5) Rusty Wilson.

(b) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy.

(c) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8355.003; or

(2) September 1, 2013.

(d) If permanent directors have not been elected under Section

8355.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (e) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8355.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(e) If Subsection (d) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8355.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8355.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8355.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8355.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards,

subdivision requirements, and regulations of each municipality in

whose corporate limits or extraterritorial jurisdiction the road

project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8355.105. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created:

(1) contain any land outside the area described by Section 2(a)

of the Act creating this chapter; or

(2) contain less than 200 or more than 600 acres of land without

the prior consent of any municipality in whose extraterritorial

jurisdiction the district is located.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district, may adopt an order dividing

the district.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election under Section 8355.003

to confirm the district's creation.

(f) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds description of the territory of

each new district;

(3) appoint temporary directors for each new district; and

(4) provide for the division of assets and liabilities between

or among the new districts.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the Texas Commission on Environmental Quality and record the

order in the real property records of each county in which the

district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 8355.003. A new district that is not confirmed is

subject to dissolution under general law.

(i) Except as provided by Subsection (c), municipal consent to

the creation of the district and to the inclusion of land in the

district granted under Section 8355.004 acts as municipal consent

to the creation of any new district created by the division of

the district and to the inclusion of land in the new district.

(j) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8355.106. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8355.107. EFFECT OF ANNEXATION. (a) A municipality within

whose extraterritorial jurisdiction the land in the district lies

may annex all of the district into its corporate limits under the

terms of an agreement entered into before the effective date of

the Act creating this chapter between the municipality and the

owners of the land being annexed, and, in that instance, the

district may not be dissolved, except as provided by Subsection

(b).

(b) The district may be dissolved and its debts and obligations

assumed by the municipality in accordance with Chapter 43, Local

Government Code, including Sections 43.075 and 43.0715, on:

(1) annexation of all of the territory of the district by the

municipality; and

(2) completion of the construction of the water, sanitary sewer,

and drainage improvements and roads required to serve at least 95

percent of the land in the district.

(c) Notwithstanding Section 54.016(f)(2), Water Code, a contract

between the municipality and the district that provides for the

allocation of the taxes or revenues between the district and the

municipality following the date of inclusion of all the

district's territory in the corporate limits of the municipality

may provide that the total annual ad valorem taxes collected by

the municipality and the district from taxable property in the

district may exceed the municipality's ad valorem tax on the

property.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8355.108. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8355.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8355.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8355.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8355.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8355.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8355.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8355.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, including

revenue received by the district under Chapter 311, Tax Code, and

Chapter 380, Local Government Code, assessments, grants, or other

district money, or any combination of those sources, to pay for

any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8355.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8355.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.



CHAPTER 8356. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 129

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8356. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO.

129

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8356.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Montgomery County Municipal Utility

District No. 129.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8356.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8356.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8356.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8356.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8356.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8356.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2(b) of

the Act creating this chapter.

(b) The boundaries and field notes contained in Section 2(b) of

the Act creating this chapter form a closure. A mistake made in

the field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8356.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8356.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8356.052. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Wade Bradow;

(2) Joel Littlefield;

(3) Bryan Neal;

(4) James Coody; and

(5) Simon Sequeira.

(b) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy.

(c) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8356.003; or

(2) September 1, 2013.

(d) If permanent directors have not been elected under Section

8356.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (e) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8356.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(e) If Subsection (d) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8356.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8356.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8356.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8356.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards,

subdivision requirements, and regulations of each municipality in

whose corporate limits or extraterritorial jurisdiction the road

project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8356.105. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created:

(1) contain any land outside the area described by Section 2(b)

of the Act creating this chapter; or

(2) contain less than 200 or more than 600 acres of land without

the prior consent of any municipality in whose extraterritorial

jurisdiction the district is located.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district, may adopt an order dividing

the district.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election under Section 8356.003

to confirm the district's creation.

(f) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds description of the territory of

each new district;

(3) appoint temporary directors for each new district; and

(4) provide for the division of assets and liabilities between

or among the new districts.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the Texas Commission on Environmental Quality and record the

order in the real property records of each county in which the

district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 8356.003. A new district that is not confirmed is

subject to dissolution under general law.

(i) Except as provided by Subsection (c), municipal consent to

the creation of the district and to the inclusion of land in the

district granted under Section 8356.004 acts as municipal consent

to the creation of any new district created by the division of

the district and to the inclusion of land in the new district.

(j) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8356.106. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8356.107. EFFECT OF ANNEXATION. (a) A municipality within

whose extraterritorial jurisdiction the land in the district lies

may annex all of the district into its corporate limits under the

terms of an agreement entered into before the effective date of

the Act creating this chapter between the municipality and the

owners of the land being annexed, and, in that instance, the

district may not be dissolved, except as provided by Subsection

(b).

(b) The district may be dissolved and its debts and obligations

assumed by the municipality in accordance with Chapter 43, Local

Government Code, including Sections 43.075 and 43.0715, on:

(1) annexation of all of the territory of the district by the

municipality; and

(2) completion of the construction of the water, sanitary sewer,

and drainage improvements and roads required to serve at least 95

percent of the land in the district.

(c) Notwithstanding Section 54.016(f)(2), Water Code, a contract

between the municipality and the district that provides for the

allocation of the taxes or revenues between the district and the

municipality following the date of inclusion of all the

district's territory in the corporate limits of the municipality

may provide that the total annual ad valorem taxes collected by

the municipality and the district from taxable property in the

district may exceed the municipality's ad valorem tax on the

property.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8356.108. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8356.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8356.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8356.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8356.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8356.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8356.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8356.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, including

revenue received by the district under Chapter 311, Tax Code, and

Chapter 380, Local Government Code, assessments, grants, or other

district money, or any combination of those sources, to pay for

any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8356.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.

Sec. 8356.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

867, Sec. 1, eff. September 1, 2009.



CHAPTER 8357. BRAZORIA COUNTY MUNICIPAL UTILITY DISTRICT NO. 65

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8357. BRAZORIA COUNTY MUNICIPAL UTILITY DISTRICT NO. 65

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8357.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Brazoria County Municipal Utility

District No. 65.

Added by Acts 2009, 81st Leg., R.S., Ch.

581, Sec. 1, eff. June 19, 2009.

Sec. 8357.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

581, Sec. 1, eff. June 19, 2009.

Sec. 8357.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

581, Sec. 1, eff. June 19, 2009.

Sec. 8357.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8357.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

581, Sec. 1, eff. June 19, 2009.

Sec. 8357.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, or improvement of macadamized,

graveled, or paved roads described by Section 54.234, Water Code,

or improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

581, Sec. 1, eff. June 19, 2009.

Sec. 8357.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

581, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8357.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8357.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

581, Sec. 1, eff. June 19, 2009.

Sec. 8357.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8357.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8357.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8357.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

581, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8357.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

581, Sec. 1, eff. June 19, 2009.

Sec. 8357.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

581, Sec. 1, eff. June 19, 2009.

Sec. 8357.103. AUTHORITY FOR ROAD PROJECTS. (a) Under Section

52, Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, and convey

to this state, a county, or a municipality for operation and

maintenance macadamized, graveled, or paved roads described by

Section 54.234, Water Code, or improvements, including storm

drainage, in aid of those roads.

(b) The district may exercise the powers provided by this

section without submitting a petition to or obtaining approval

from the Texas Commission on Environmental Quality as required by

Section 54.234, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

581, Sec. 1, eff. June 19, 2009.

Sec. 8357.104. APPROVAL OF ROAD PROJECT. (a) The district may

not undertake a road project authorized by Section 8357.103

unless:

(1) each municipality or county that will operate and maintain

the road has approved the plans and specifications of the road

project, if a municipality or county will operate and maintain

the road; or

(2) the Texas Transportation Commission has approved the plans

and specifications of the road project, if the state will operate

and maintain the road.

(b) Except as provided by Subsection (a), the district is not

required to obtain approval from the Texas Transportation

Commission to design, acquire, construct, finance, issue bonds

for, improve, or convey a road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

581, Sec. 1, eff. June 19, 2009.

Sec. 8357.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

581, Sec. 1, eff. June 19, 2009.

Sec. 8357.106. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8357.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

581, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8357.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8357.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

581, Sec. 1, eff. June 19, 2009.

Sec. 8357.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8357.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

581, Sec. 1, eff. June 19, 2009.

Sec. 8357.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

581, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8357.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

581, Sec. 1, eff. June 19, 2009.

Sec. 8357.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

581, Sec. 1, eff. June 19, 2009.

Sec. 8357.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

581, Sec. 1, eff. June 19, 2009.



CHAPTER 8358. GUADALUPE COUNTY MUNICIPAL UTILITY DISTRICT NO. 3

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8358. GUADALUPE COUNTY MUNICIPAL UTILITY DISTRICT NO. 3

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8358.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Guadalupe County Municipal Utility

District No. 3.

Added by Acts 2009, 81st Leg., R.S., Ch.

1411, Sec. 1, eff. June 19, 2009.

Sec. 8358.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1411, Sec. 1, eff. June 19, 2009.

Sec. 8358.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1411, Sec. 1, eff. June 19, 2009.

Sec. 8358.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8358.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has:

(1) consented by ordinance or resolution to the creation of the

district and to the inclusion of land in the district subsequent

to the effective date of the Act creating this chapter; and

(2) approved and entered into a development agreement with the

owners of land within the district under Section 212.172, Local

Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1411, Sec. 1, eff. June 19, 2009.

Sec. 8358.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a)

The district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1411, Sec. 1, eff. June 19, 2009.

Sec. 8358.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1411, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8358.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8358.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1411, Sec. 1, eff. June 19, 2009.

Sec. 8358.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8358.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8358.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8358.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

1411, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8358.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1411, Sec. 1, eff. June 19, 2009.

Sec. 8358.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1411, Sec. 1, eff. June 19, 2009.

Sec. 8358.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1411, Sec. 1, eff. June 19, 2009.

Sec. 8358.104. APPROVAL OF ROAD PROJECT. (a) The district may

not undertake a road project authorized by Section 8358.103

unless:

(1) each municipality or county that will operate and maintain

the road has approved the plans and specifications of the road

project; or

(2) the Texas Transportation Commission approves the plans and

specifications of the road project, if the state will operate and

maintain the road.

(b) Except as provided by Subsection (a), the district is not

required to obtain approval from the Texas Transportation

Commission to design, acquire, construct, finance, issue bonds

for, improve, or convey a road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

1411, Sec. 1, eff. June 19, 2009.

Sec. 8358.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. (a) The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

(b) For purposes of Section 54.016, Water Code, the district is

a city service district for the limited purpose of establishing

consent conditions.

Added by Acts 2009, 81st Leg., R.S., Ch.

1411, Sec. 1, eff. June 19, 2009.

Sec. 8358.106. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8358.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1411, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8358.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8358.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1411, Sec. 1, eff. June 19, 2009.

Sec. 8358.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8358.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1411, Sec. 1, eff. June 19, 2009.

Sec. 8358.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

1411, Sec. 1, eff. June 19, 2009.

Sec. 8358.154. ALLOCATION OF TAXES. Section 54.016(f), Water

Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1411, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8358.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1411, Sec. 1, eff. June 19, 2009.

Sec. 8358.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1411, Sec. 1, eff. June 19, 2009.

Sec. 8358.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1411, Sec. 1, eff. June 19, 2009.



CHAPTER 8359. LAKE TEXOMA MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8359. LAKE TEXOMA MUNICIPAL UTILITY DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8359.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Lake Texoma Municipal Utility District

No. 1.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.

Sec. 8359.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.

Sec. 8359.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

(a) The temporary directors shall hold an election to confirm

the creation of the district and to elect five permanent

directors as provided by Section 49.102, Water Code.

(b) The temporary directors of any new district created under

Section 8359.108 may not hold an election under Subsection (a)

until the earlier of:

(1) the date the land in the new district has been annexed by

the City of Denison; or

(2) not later than the 180th day after the date the City of

Denison receives a written petition from a landowner requesting

annexation that the city does not grant.

(c) The petition described by Subsection (b) must:

(1) request annexation of land that is contiguous with a

boundary of the City of Denison;

(2) include all the land in the new district;

(3) include land covered by the development agreement executed

under Section 8359.004;

(4) include the landowner's consent to abide by the

comprehensive land use plan and development regulations as

defined in the development agreement; and

(5) if the development agreement for the land included in the

new district expires before a new district is created under

Section 8359.108, include the landowner's consent to reinstate

the comprehensive land use plan and development regulations

defined in the expired development agreement.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.

Sec. 8359.004. DEVELOPMENT AGREEMENT REQUIRED. The temporary

directors may not hold an election under Section 8359.003 until

the City of Denison and the owners of the land to be covered by a

development agreement that covers all or part of the land in the

district enter into the development agreement under Chapter 212,

Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.

Sec. 8359.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) All land and other property included in the district will

benefit from the improvements and services to be provided by the

district under powers conferred by Section 52, Article III, and

Section 59, Article XVI, Texas Constitution, and under this

chapter.

(c) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.

Sec. 8359.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax or assessment; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.

Sec. 8359.007. ELIGIBILITY FOR INCLUSION IN TAX INCREMENT

REINVESTMENT ZONE. (a) All or any part of the district is

eligible to be included in a tax increment reinvestment zone

created under Chapter 311, Tax Code.

(b) If the City of Denison creates a tax increment reinvestment

zone described by Subsection (a) that includes all or part of the

territory of the district, the City of Denison and the board of

directors of the zone, by contract with the district, may grant

money to the district to be used for a permissible purpose of a

corporation under Section 380.002(b), Local Government Code,

including the right to pledge the money as security for a bond

issued by the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8359.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8359.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.

Sec. 8359.052. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Ben Munson;

(2) Gifford Jackson;

(3) Robert Vaughn;

(4) Denice Lucas; and

(5) Patrick O'Toole.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8359.003; or

(2) September 1, 2013.

(c) If permanent directors have not been elected under Section

8359.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8359.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8359.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.

Sec. 8359.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.

Sec. 8359.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.

Sec. 8359.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.

Sec. 8359.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. (a) The district shall comply with all applicable

requirements of an ordinance or resolution adopted by the City of

Denison in accordance with Section 54.016 or 54.0165, Water Code,

that consents to the creation of the district or to the inclusion

of land in the district. The ordinance or resolution of the City

of Denison consenting to the creation of the district may limit

the amount of the district's bonds and tax rate.

(b) The ordinance or resolution of the City of Denison

consenting to the inclusion of additional land in the district

may be conditioned on the additional land being covered by the

development agreement executed under Section 8359.004.

(c) The consent ordinance or resolution of the City of Denison

may not impose a restriction or condition not expressly provided

under Section 54.016(f), Water Code, on a new district created

under Section 8359.108 or on the inclusion of land in the new

district. A restriction or condition on the creation of a new

district under Section 8359.108 or the inclusion of land in a new

district may not:

(1) limit the amount of the new district's bonds or tax rate; or

(2) restrict the purposes authorized by this chapter for which

the new district may issue bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.

Sec. 8359.106. ANNEXATION. (a) Before the district holds an

election under Section 8359.003, the district may annex:

(1) without the consent of the City of Denison, land previously

owned by the United States Army Corps of Engineers; or

(2) in accordance with Section 54.016, Water Code, land located

in the extraterritorial jurisdiction or corporate limits of the

City of Denison if the City of Denison has consented by ordinance

or resolution to the annexation.

(b) The district may not annex land located outside the

corporate limits and extraterritorial jurisdiction of the City of

Denison.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.

Sec. 8359.107. EFFECT OF ANNEXATION BY CITY OF DENISON. (a) The

City of Denison may annex part of the district into its corporate

limits without annexing the entire district under the terms of a

development agreement executed under Section 8359.004 between the

City of Denison and the owners of the land in the district that

is covered by the development agreement. If a development

agreement is not executed under Section 8359.004 or the agreement

has expired, nothing in this chapter limits the right of the City

of Denison to annex the district.

(b) If the City of Denison annexes all or part of the district

into its corporate limits:

(1) the district is not dissolved;

(2) the ability of the district to issue bonds is not impaired

or precluded; and

(3) unless otherwise approved by the board and the governing

body of the City of Denison, the city:

(A) may not take over the property or other assets of the

district;

(B) may not assume any debts, liabilities, or other obligations

of the district;

(C) is not obligated to perform any functions of the district;

and

(D) is not obligated to pay a landowner or developer for

expenses incurred by the landowner or developer in connection

with the district that would otherwise be eligible for

reimbursement from the proceeds of bonds issued by the district.

(c) Notwithstanding Section 54.016(f)(2), Water Code, an

allocation agreement between the City of Denison and the district

that provides for the allocation of the taxes or revenues of the

district and the city following the date of inclusion of all the

district's territory in the corporate limits of the city may

provide that the total annual ad valorem taxes collected by the

city and the district from taxable property in the district may

exceed the city's ad valorem tax on that property.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.

Sec. 8359.108. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district

may, at the time the new district is created, contain only:

(1) land within the area described by Section 2 of the Act

creating this chapter;

(2) any land previously owned by the United States Army Corps of

Engineers; and

(3) any land adjacent to the area described by Section 2 of the

Act creating this chapter if that adjacent land is within the

extraterritorial jurisdiction of the City of Denison and if that

adjacent land has been approved for inclusion in the district

under the consent ordinance or resolution adopted by the City of

Denison under Section 8359.105.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district, may adopt an order dividing

the district.

(e) The board may adopt an order dividing the district only

after the date the board holds an election under Section 8359.003

to confirm the district's creation.

(f) An order dividing the district must:

(1) name each new district;

(2) include the metes and bounds description of the territory of

each new district;

(3) appoint temporary directors for each new district; and

(4) provide for the division of assets and liabilities between

or among the new districts.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the Texas Commission on Environmental Quality and record the

order in the real property records of each county in which the

district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 8359.003.

(i) Municipal consent by the City of Denison is not required for

the creation of any new district created under this section.

(j) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

(k) If the voters of a new district do not confirm the creation

of the new district, the assets, obligations, territory, and

governance of the new district revert to that of the original

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.

Sec. 8359.109. DISSOLUTION OF DISTRICT. The district may be

dissolved by ordinance or resolution of the governing body of the

City of Denison after the date on which at least 95 percent of

the infrastructure authorized by this chapter and the Water Code

to serve full development in the district has been completed. On

dissolution, the City of Denison shall:

(1) take over the property and other assets of the district;

(2) assume all debts, liabilities, or other obligations of the

district;

(3) perform the functions of the district; and

(4) pay any landowner or developer for costs and expenses

incurred by the landowner or developer in connection with the

district that would otherwise be eligible for reimbursement from

the proceeds of bonds issued by the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.

Sec. 8359.110. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8359.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8359.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8359.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.

Sec. 8359.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8359.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.

Sec. 8359.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8359.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, revenue from a tax

increment reinvestment zone created under Chapter 311, Tax Code,

revenue from economic development agreements under Chapter 380,

Local Government Code, or any combination of those sources, to

pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.

Sec. 8359.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.

Sec. 8359.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1071, Sec. 1, eff. September 1, 2009.



CHAPTER 8361. CHAMBERS COUNTY IMPROVEMENT DISTRICT NO. 3

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8361. CHAMBERS COUNTY IMPROVEMENT DISTRICT NO. 3

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8361.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Chambers County Improvement District

No. 3.

Added by Acts 2009, 81st Leg., R.S., Ch.

874, Sec. 1, eff. June 19, 2009.

Sec. 8361.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

874, Sec. 1, eff. June 19, 2009.

Sec. 8361.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

874, Sec. 1, eff. June 19, 2009.

Sec. 8361.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8361.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

874, Sec. 1, eff. June 19, 2009.

Sec. 8361.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

874, Sec. 1, eff. June 19, 2009.

Sec. 8361.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

874, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8361.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8361.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

874, Sec. 1, eff. June 19, 2009.

Sec. 8361.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8361.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8361.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8361.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

874, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8361.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

874, Sec. 1, eff. June 19, 2009.

Sec. 8361.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

874, Sec. 1, eff. June 19, 2009.

Sec. 8361.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

874, Sec. 1, eff. June 19, 2009.

Sec. 8361.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

874, Sec. 1, eff. June 19, 2009.

Sec. 8361.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

874, Sec. 1, eff. June 19, 2009.

Sec. 8361.106. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8361.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

874, Sec. 1, eff. June 19, 2009.

Sec. 8361.107. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district, may adopt an order dividing

the district.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election under Section 8361.003

to confirm the district's creation.

(f) An order dividing the district:

(1) shall:

(A) name each new district;

(B) include the metes and bounds of each new district;

(C) appoint temporary directors for each new district, or

provide that the owner or owners of a majority of the assessed

value of the real property in each new district may submit a

petition to the Texas Commission on Environmental Quality

requesting that the commission appoint as temporary directors the

five persons named in the petition; and

(D) provide for the division of assets and liabilities between

or among the new districts; and

(2) is subject to a confirmation election in each new district.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the Texas Commission on Environmental Quality and record the

order in the real property records of each county in which the

district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 8361.003. The results of that election must be filed as

required by Sections 49.102(e) and (f), Water Code. If the

voters of a new district do not confirm the creation of the new

district, the assets, liabilities, territory, and governance of

the new district revert to the original district.

(i) Municipal consent to the creation of the district and to the

inclusion of land in the district granted under Section 8361.004

acts as municipal consent to the creation of any new district

created by the division of the district and to the inclusion of

land in the new district.

(j) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

874, Sec. 1, eff. June 19, 2009.

Sec. 8361.108. FIREFIGHTING AND EMERGENCY MEDICAL SERVICES.

Subchapter L, Chapter 49, Water Code, applies to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

874, Sec. 1, eff. June 19, 2009.

Sec. 8361.109. FEASIBILITY EVALUATION. For purposes of any

applicable evaluation by the Texas Commission on Environmental

Quality of the economic feasibility of the district or its

projects and bonds, debt service tax rate, maintenance tax rate,

or overlapping tax rate, the district shall be treated as a

municipal utility district situated wholly within Harris County.

Added by Acts 2009, 81st Leg., R.S., Ch.

874, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8361.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8361.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

874, Sec. 1, eff. June 19, 2009.

Sec. 8361.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8361.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

874, Sec. 1, eff. June 19, 2009.

Sec. 8361.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

874, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8361.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

874, Sec. 1, eff. June 19, 2009.

Sec. 8361.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

874, Sec. 1, eff. June 19, 2009.

Sec. 8361.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

874, Sec. 1, eff. June 19, 2009.



CHAPTER 8362. SOMERSET MUNICIPAL UTILITY DISTRICT NO. 3

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8362. SOMERSET MUNICIPAL UTILITY DISTRICT NO. 3

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8362.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Somerset Municipal Utility District No.

3.

Added by Acts 2009, 81st Leg., R.S., Ch.

877, Sec. 1, eff. June 19, 2009.

Sec. 8362.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

877, Sec. 1, eff. June 19, 2009.

Sec. 8362.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

877, Sec. 1, eff. June 19, 2009.

Sec. 8362.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8362.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

877, Sec. 1, eff. June 19, 2009.

Sec. 8362.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

877, Sec. 1, eff. June 19, 2009.

Sec. 8362.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

877, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8362.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8362.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

877, Sec. 1, eff. June 19, 2009.

Sec. 8362.052. TEMPORARY DIRECTORS. (a) On or after September

1, 2009, the owner or owners of a majority of the assessed value

of the real property in the district may submit a petition to the

Texas Commission on Environmental Quality requesting that the

commission appoint as temporary directors the five persons named

in the petition. The commission shall appoint as temporary

directors the five persons named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8362.003; or

(2) September 1, 2013.

(c) If permanent directors have not been elected under Section

8362.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8362.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

877, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8362.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

877, Sec. 1, eff. June 19, 2009.

Sec. 8362.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

877, Sec. 1, eff. June 19, 2009.

Sec. 8362.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

877, Sec. 1, eff. June 19, 2009.

Sec. 8362.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

877, Sec. 1, eff. June 19, 2009.

Sec. 8362.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

877, Sec. 1, eff. June 19, 2009.

Sec. 8362.106. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8362.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

877, Sec. 1, eff. June 19, 2009.

Sec. 8362.107. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district, may adopt an order dividing

the district.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election under Section 8362.003

to confirm the district's creation.

(f) An order dividing the district must:

(1) name each new district;

(2) include the metes and bounds description of the territory of

each new district;

(3) appoint temporary directors for each new district; and

(4) provide for the division of assets and liabilities between

or among the new districts.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the Texas Commission on Environmental Quality and record the

order in the real property records of each county in which the

district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 8362.003.

(i) Municipal consent to the creation of the district and to the

inclusion of land in the district granted under Section 8362.004

acts as municipal consent to the creation of any new district

created by the division of the district and to the inclusion of

land in the new district.

(j) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

(k) If the voters of a new district do not confirm the creation

of the new district, the assets, obligations, territory, and

governance of the new district revert to that of the original

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

877, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8362.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8362.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

877, Sec. 1, eff. June 19, 2009.

Sec. 8362.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8362.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

877, Sec. 1, eff. June 19, 2009.

Sec. 8362.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

877, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8362.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

877, Sec. 1, eff. June 19, 2009.

Sec. 8362.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

877, Sec. 1, eff. June 19, 2009.

Sec. 8362.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

877, Sec. 1, eff. June 19, 2009.



CHAPTER 8365. BRAZORIA COUNTY MUNICIPAL UTILITY DISTRICT NO. 63

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8365. BRAZORIA COUNTY MUNICIPAL UTILITY DISTRICT NO. 63

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8365.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Brazoria County Municipal Utility

District No. 63.

Added by Acts 2009, 81st Leg., R.S., Ch.

880, Sec. 1, eff. June 19, 2009.

Sec. 8365.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

880, Sec. 1, eff. June 19, 2009.

Sec. 8365.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

880, Sec. 1, eff. June 19, 2009.

Sec. 8365.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8365.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

880, Sec. 1, eff. June 19, 2009.

Sec. 8365.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, or improvement of macadamized,

graveled, or paved roads described by Section 54.234, Water Code,

or improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

880, Sec. 1, eff. June 19, 2009.

Sec. 8365.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

880, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8365.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8365.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

880, Sec. 1, eff. June 19, 2009.

Sec. 8365.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8365.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8365.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8365.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

880, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8365.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

880, Sec. 1, eff. June 19, 2009.

Sec. 8365.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

880, Sec. 1, eff. June 19, 2009.

Sec. 8365.103. AUTHORITY FOR ROAD PROJECTS. (a) Under Section

52, Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, and convey

to this state, a county, or a municipality for operation and

maintenance macadamized, graveled, or paved roads described by

Section 54.234, Water Code, or improvements, including storm

drainage, in aid of those roads.

(b) The district may exercise the powers provided by this

section without submitting a petition to or obtaining approval

from the Texas Commission on Environmental Quality as required by

Section 54.234, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

880, Sec. 1, eff. June 19, 2009.

Sec. 8365.104. APPROVAL OF ROAD PROJECT. (a) The district may

not undertake a road project authorized by Section 8365.103

unless:

(1) each municipality or county that will operate and maintain

the road has approved the plans and specifications of the road

project, if a municipality or county will operate and maintain

the road; or

(2) the Texas Transportation Commission has approved the plans

and specifications of the road project, if the state will operate

and maintain the road.

(b) Except as provided by Subsection (a), the district is not

required to obtain approval from the Texas Transportation

Commission to design, acquire, construct, finance, issue bonds

for, improve, or convey a road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

880, Sec. 1, eff. June 19, 2009.

Sec. 8365.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

880, Sec. 1, eff. June 19, 2009.

Sec. 8365.106. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8365.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

880, Sec. 1, eff. June 19, 2009.

Sec. 8365.107. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district, may adopt an order dividing

the district.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election under Section 8365.003

to confirm the district's creation.

(f) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds description of the territory of

each new district;

(3) appoint temporary directors for each new district, or

provide that the owner or owners of a majority of the assessed

value of the real property in the district may submit a petition

to the Texas Commission on Environmental Quality requesting that

the commission appoint as temporary directors the five persons

named in the petition;

(4) provide for the division of assets and liabilities between

or among the new districts; and

(5) be subject to a confirmation election in each new district.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the Texas Commission on Environmental Quality and record the

order in the real property records of each county in which the

district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 8365.003. The results of that election must be filed as

required by Sections 49.102(e) and (f), Water Code. If the

voters of a new district do not confirm the creation of the new

district, the assets, liabilities, territory, and governance of

the new district revert to the original district.

(i) Municipal consent to the creation of the district and to the

inclusion of land in the district granted under Section 8365.004

acts as municipal consent to the creation of any new district

created by the division of the district and to the inclusion of

land in the new district.

(j) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

880, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8365.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8365.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

880, Sec. 1, eff. June 19, 2009.

Sec. 8365.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8365.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

880, Sec. 1, eff. June 19, 2009.

Sec. 8365.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

880, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8365.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

880, Sec. 1, eff. June 19, 2009.

Sec. 8365.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

880, Sec. 1, eff. June 19, 2009.

Sec. 8365.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

880, Sec. 1, eff. June 19, 2009.



CHAPTER 8366. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO. 118

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8366. MONTGOMERY COUNTY MUNICIPAL UTILITY DISTRICT NO.

118

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8366.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Montgomery County Municipal Utility

District No. 118.

Added by Acts 2009, 81st Leg., R.S., Ch.

862, Sec. 1, eff. June 19, 2009.

Sec. 8366.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

862, Sec. 1, eff. June 19, 2009.

Sec. 8366.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

862, Sec. 1, eff. June 19, 2009.

Sec. 8366.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8366.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

862, Sec. 1, eff. June 19, 2009.

Sec. 8366.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

862, Sec. 1, eff. June 19, 2009.

Sec. 8366.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

862, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8366.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8366.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

862, Sec. 1, eff. June 19, 2009.

Sec. 8366.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8366.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8366.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8366.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

862, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8366.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

862, Sec. 1, eff. June 19, 2009.

Sec. 8366.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

862, Sec. 1, eff. June 19, 2009.

Sec. 8366.103. AUTHORITY FOR ROAD PROJECTS. (a) Under Section

52, Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, and convey

to this state, a county, or a municipality for operation and

maintenance macadamized, graveled, or paved roads described by

Section 54.234, Water Code, or improvements, including storm

drainage, in aid of those roads.

(b) The district may exercise the powers provided by this

section without submitting a petition to or obtaining approval

from the Texas Commission on Environmental Quality as required by

Section 54.234, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

862, Sec. 1, eff. June 19, 2009.

Sec. 8366.104. APPROVAL OF ROAD PROJECT. (a) The district may

not undertake a road project authorized by Section 8366.103

unless:

(1) each municipality or county that will operate and maintain

the road has approved the plans and specifications of the road

project, if a municipality or county will operate and maintain

the road; or

(2) the Texas Transportation Commission has approved the plans

and specifications of the road project, if the state will operate

and maintain the road.

(b) Except as provided by Subsection (a), the district is not

required to obtain approval from the Texas Transportation

Commission to design, acquire, construct, finance, issue bonds

for, improve, or convey a road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

862, Sec. 1, eff. June 19, 2009.

Sec. 8366.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

862, Sec. 1, eff. June 19, 2009.

Sec. 8366.106. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8366.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

862, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8366.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8366.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

862, Sec. 1, eff. June 19, 2009.

Sec. 8366.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8366.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

862, Sec. 1, eff. June 19, 2009.

Sec. 8366.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

862, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8366.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

862, Sec. 1, eff. June 19, 2009.

Sec. 8366.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

862, Sec. 1, eff. June 19, 2009.

Sec. 8366.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

862, Sec. 1, eff. June 19, 2009.



CHAPTER 8367. LIBERTY COUNTY MUNICIPAL UTILITY DISTRICT NO. 6

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8367. LIBERTY COUNTY MUNICIPAL UTILITY DISTRICT NO. 6

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8367.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Liberty County Municipal Utility

District No. 6.

Added by Acts 2009, 81st Leg., R.S., Ch.

882, Sec. 1, eff. June 19, 2009.

Sec. 8367.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

882, Sec. 1, eff. June 19, 2009.

Sec. 8367.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

882, Sec. 1, eff. June 19, 2009.

Sec. 8367.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8367.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

882, Sec. 1, eff. June 19, 2009.

Sec. 8367.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, or improvement of macadamized,

graveled, or paved roads described by Section 54.234, Water Code,

or improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

882, Sec. 1, eff. June 19, 2009.

Sec. 8367.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

882, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8367.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8367.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

882, Sec. 1, eff. June 19, 2009.

Sec. 8367.052. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Mark Froehlich;

(2) Cynthia Gage;

(3) Greg Parker;

(4) Jeremy Newsom; and

(5) Cindy Leslie.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8367.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8367.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8367.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

882, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8367.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

882, Sec. 1, eff. June 19, 2009.

Sec. 8367.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

882, Sec. 1, eff. June 19, 2009.

Sec. 8367.103. AUTHORITY FOR ROAD PROJECTS. (a) Under Section

52, Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, and convey

to this state, a county, or a municipality for operation and

maintenance macadamized, graveled, or paved roads described by

Section 54.234, Water Code, or improvements, including storm

drainage, in aid of those roads.

(b) The district may exercise the powers provided by this

section without submitting a petition to or obtaining approval

from the Texas Commission on Environmental Quality as required by

Section 54.234, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

882, Sec. 1, eff. June 19, 2009.

Sec. 8367.104. APPROVAL OF ROAD PROJECT. (a) The district may

not undertake a road project authorized by Section 8367.103

unless:

(1) each municipality or county that will operate and maintain

the road has approved the plans and specifications of the road

project, if a municipality or county will operate and maintain

the road; or

(2) the Texas Transportation Commission has approved the plans

and specifications of the road project, if the state will operate

and maintain the road.

(b) Except as provided by Subsection (a), the district is not

required to obtain approval from the Texas Transportation

Commission to design, acquire, construct, finance, issue bonds

for, improve, or convey a road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

882, Sec. 1, eff. June 19, 2009.

Sec. 8367.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

882, Sec. 1, eff. June 19, 2009.

Sec. 8367.106. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8367.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

882, Sec. 1, eff. June 19, 2009.

Sec. 8367.107. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district, may adopt an order dividing

the district.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election under Section 8367.003

to confirm the district's creation.

(f) An order dividing the district:

(1) shall:

(A) name each new district;

(B) include the metes and bounds of each new district;

(C) appoint temporary directors for each new district, or

provide that the owner or owners of a majority of the assessed

value of the real property in each new district may submit a

petition to the Texas Commission on Environmental Quality

requesting that the commission appoint as temporary directors the

five persons named in the petition; and

(D) provide for the division of assets and liabilities between

or among the new districts; and

(2) is subject to a confirmation election in each new district.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the Texas Commission on Environmental Quality and record the

order in the real property records of each county in which the

district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 8367.003. The results of that election must be filed as

required by Sections 49.102(e) and (f), Water Code. If the

voters of a new district do not confirm the creation of the new

district, the assets, liabilities, territory, and governance of

the new district revert to the original district.

(i) Municipal consent to the creation of the district and to the

inclusion of land in the district granted under Section 8367.004

acts as municipal consent to the creation of any new district

created by the division of the district and to the inclusion of

land in the new district.

(j) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

882, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8367.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8367.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

882, Sec. 1, eff. June 19, 2009.

Sec. 8367.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8367.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

882, Sec. 1, eff. June 19, 2009.

Sec. 8367.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

882, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8367.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

882, Sec. 1, eff. June 19, 2009.

Sec. 8367.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

882, Sec. 1, eff. June 19, 2009.

Sec. 8367.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

882, Sec. 1, eff. June 19, 2009.



CHAPTER 8368. PARKLANDS MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8368. PARKLANDS MUNICIPAL UTILITY DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8368.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Parklands Municipal Utility District

No. 1.

Added by Acts 2009, 81st Leg., R.S., Ch.

861, Sec. 1, eff. June 19, 2009.

Sec. 8368.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

861, Sec. 1, eff. June 19, 2009.

Sec. 8368.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

861, Sec. 1, eff. June 19, 2009.

Sec. 8368.004. ELECTION DATES. Section 41.001(a), Election

Code, does not apply to an election to:

(1) confirm the district's creation;

(2) elect initial permanent directors; or

(3) approve a maintenance tax, bond, or contract.

Added by Acts 2009, 81st Leg., R.S., Ch.

861, Sec. 1, eff. June 19, 2009.

Sec. 8368.005. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8368.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the territory described by Section 2 of the Act

creating this chapter is located has consented by ordinance or

resolution and to the inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

861, Sec. 1, eff. June 19, 2009.

Sec. 8368.006. TERRITORY ADDED. (a) The territory described by

Section 2 of the Act creating this chapter is added to the

district's territory as of the effective date of this section.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

861, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8368.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8368.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

861, Sec. 1, eff. June 19, 2009.

Sec. 8368.052. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Benjamin B. Tolson;

(2) Jordan R. Smith;

(3) Shad Schmid;

(4) Ryan N. Stevens; and

(5) Janet Cobbel.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8368.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

8368.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8368.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

861, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8368.101. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

861, Sec. 1, eff. June 19, 2009.

Sec. 8368.102. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, including bridges, storm drainage, and other improvements

or appurtenances in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

861, Sec. 1, eff. June 19, 2009.

Sec. 8368.103. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If a municipality or county will maintain and operate the

road, the municipality or county must approve the plans and

specifications of the road project.

(d) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

861, Sec. 1, eff. June 19, 2009.

Sec. 8368.104. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes or assessments.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district, including the power to divide in

accordance with this section.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside:

(1) the territory of the district at the time the district was

created; or

(2) the area described by Section 2 of the Act creating this

chapter.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district according to the most recent

certified appraisal roll for each county in which the district is

located, may adopt an order dividing the district.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election under Section 8368.003

to confirm the district's creation.

(f) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds description of the territory of

each new district;

(3) appoint temporary directors for each new district; and

(4) provide for the division of assets and liabilities between

or among the new districts.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the Texas Commission on Environmental Quality and record the

order in the real property records of each county in which the

district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 8368.003.

(i) Any new district created by the division of the district

must hold an election as required by Chapters 49 and 54, Water

Code, and this chapter to obtain voter approval before the

district may impose a maintenance tax or issue bonds payable

wholly or partly from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

861, Sec. 1, eff. June 19, 2009.

Sec. 8368.105. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8368.102; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

861, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8368.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 8368.201.

Added by Acts 2009, 81st Leg., R.S., Ch.

861, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8368.201. BONDS FOR ROAD PROJECTS. (a) The district may

not issue bonds payable from ad valorem taxes to finance a road

project unless the issuance is approved by a vote of a two-thirds

majority of the district voters voting at an election held for

that purpose.

(b) At the time of issuance, the total principal amount of bonds

or other obligations issued or incurred to finance road projects

and payable from ad valorem taxes may not exceed one-fourth of

the assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

861, Sec. 1, eff. June 19, 2009.



CHAPTER 8369. SAN GABRIEL MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE F. MUNICIPAL UTILITY DISTRICTS

CHAPTER 8369. SAN GABRIEL MUNICIPAL UTILITY DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8369.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the San Gabriel Municipal Utility District

No. 1.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.

Sec. 8369.002. NATURE OF DISTRICT. The district is a municipal

utility district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.

Sec. 8369.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.

Sec. 8369.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 8369.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.

Sec. 8369.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.

Sec. 8369.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8369.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 8369.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.

Sec. 8369.052. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Mark Barker;

(2) Mike Mayben;

(3) Raudel Hinojosa;

(4) John Weddige; and

(5) Sammie Joseph III.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

8369.003; or

(2) September 1, 2013.

(c) If permanent directors have not been elected under Section

8369.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

8369.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8369.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.

Sec. 8369.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.

Sec. 8369.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.

Sec. 8369.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.

Sec. 8369.105. STREET REPAIR AND MAINTENANCE. (a) After

September 1, 2019, the district, at the district's expense, shall

repair and maintain any streets in the district.

(b) A district's repair and maintenance of streets under this

section must meet all applicable construction standards and

regulations of Williamson County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.

Sec. 8369.106. REGIONAL WASTE DISPOSAL POWERS AND DUTIES. The

district has the powers and duties applicable to a district under

Chapter 30, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.

Sec. 8369.107. WASTEWATER TREATMENT FACILITY DESIGN APPROVAL.

The district must obtain the approval of the Brazos River

Authority for the design of any district wastewater treatment

facility.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.

Sec. 8369.108. WASTEWATER SERVICE PROVIDERS. Only the Brazos

River Authority or a provider approved by the Brazos River

Authority may provide wastewater service in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.

Sec. 8369.109. COMPLIANCE WITH FEBRUARY 2005 AGREEMENT. The

district shall comply with the terms of the "Agreement Regarding

Sewer Services Areas and Customers" among the Lower Colorado

River Authority, the Brazos River Authority, the City of

Georgetown, the City of Liberty Hill, and the Chisholm Trail

Special Utility District dated February 1, 2005.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.

Sec. 8369.110. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.

Sec. 8369.111. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 8369.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8369.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 8369.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.

Sec. 8369.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 8369.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.

Sec. 8369.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 8369.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.

Sec. 8369.202. TAXES FOR BONDS.At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.

Sec. 8369.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1094, Sec. 1, eff. September 1, 2009.



CHAPTER 8501. ANGELINA AND NECHES RIVER AUTHORITY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE G. RIVER AUTHORITIES

CHAPTER 8501. ANGELINA AND NECHES RIVER AUTHORITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8501.001. DEFINITIONS. In this chapter:

(1) "Authority" means the Angelina and Neches River Authority.

(2) "Board" means the board of directors of the authority.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.002. WATER RIGHTS NOT AFFECTED. This chapter does not

affect any existing rights, or existing priorities in the rights,

to water from the source of supply. The formation of the

authority or a contract for the purchase of water with the

authority is not an abandonment or waiver of those rights or

priorities and is not an abandonment of the original point of

diversion from the source of supply. All those rights existing at

the time of the formation of the authority are preserved.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.003. REGULAR OFFICE OF AUTHORITY. A regular office

shall be established and maintained for conducting authority

business within the authority's territory.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.004. RECORDS. (a) The secretary-treasurer of the

board shall keep a record of all proceedings and all orders of

the board.

(b) The records of the authority are subject to public

inspection.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.005. LIBERAL CONSTRUCTION. This chapter shall be

liberally construed to effectuate its purposes.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. NATURE AND TERRITORY

Sec. 8501.051. CREATION AND NATURE OF AUTHORITY. The Angelina

and Neches River Authority is created as a conservation and

reclamation district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.052. TERRITORY. (a) The authority is composed of the

territory described by Section 3, Chapter 97, General Laws, Acts

of the 44th Legislature, Regular Session, 1935, as amended by the

relevant part of Section 1, Chapter 394, Acts of the 65th

Legislature, Regular Session, 1977.

(b) The authority's territory also may have been modified under

other law.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. BOARD OF DIRECTORS AND EMPLOYEES

Sec. 8501.101. MEMBERSHIP OF BOARD. (a) The board consists of

nine directors appointed by the governor with the advice and

consent of the senate.

(b) Each director must be a freehold property taxpayer and a

qualified voter of the state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.102. TERMS. Directors are appointed for staggered

terms of six years with one-third of the directors' terms

expiring every two years.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.103. VACANCY. (a) A vacancy on the board shall be

filled by appointment by the governor with the advice and consent

of the senate.

(b) A person appointed to a vacant position serves for the

unexpired part of the term.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.104. OATH AND BOND REQUIREMENT FOR DIRECTOR. (a) A

director shall, within 15 days after the date of appointment,

qualify by taking the constitutional oath of office and by filing

a good and sufficient bond with the secretary of state.

(b) The bond is subject to approval by the secretary of state

and must:

(1) be in the amount of $1,000;

(2) be payable to the authority; and

(3) be conditioned on the faithful performance of the duties as

a director.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.105. COMPENSATION OF DIRECTORS. Unless the board by

resolution increases the fee of office to an amount authorized by

Section 49.060, Water Code, a director shall receive as a fee of

office an amount not to exceed $10 for each day of service

necessary to discharge the director's duties, if the board votes

to authorize the service.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.106. QUORUM RELATING TO CONSTRUCTION MATTERS. The

concurrence of five directors is required for entering into a

construction contract or for authorizing the issuance of a

warrant to pay for a construction contract.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.107. OFFICERS. (a) The board shall elect one of the

directors as president of the board, one as vice president, and

one as secretary-treasurer.

(b) The president is the chief executive officer of the

authority.

(c) The vice president shall act as president if the president

is absent or disabled.

(d) The secretary-treasurer shall act as a secretary of the

board. The board shall select a secretary pro tem if the

secretary-treasurer is absent or unable to act.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.108. MEETINGS. (a) The president shall preside at

all meetings of the board.

(b) The board shall set, by order entered in the minutes of its

proceedings, a specified time for the regular meetings of the

board. The board shall meet for a specific occasion if called by

order of the president, vice president, or a majority of the

directors.

(c) The board shall hold its meetings at its office and

principal place of business unless the board directs otherwise

for a specific occasion.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.109. EMPLOYMENT PREFERENCE. (a) The authority and

each contractor who employs labor for the construction of an

improvement for the authority shall give a preference to the

employment of:

(1) persons who are on relief rolls or otherwise unemployed and

who are able to efficiently provide the proper service in the

various classifications of labor under which they are to be

employed; and

(2) if there are not sufficient persons who are qualified under

Subdivision (1), qualified workers who reside in the locality

where the improvement is to be constructed.

(b) The persons to whom the preference applies include persons

required for office or clerical work but do not include the key

workers of the authority or contractor.

(c) Each contract expressly entered into under this chapter by

the authority with a contractor must expressly impose on the

contractor the duty to give the preference provided by this

section.

(d) To the extent this section conflicts with the requirements

of a federal agency providing funds for the authority, the

requirements of the federal agency control.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.110. REMOVAL OF EMPLOYEE. An employee of the

authority may be removed by the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.111. COMPENSATION OF EMPLOYEES. The board shall set

the reasonable compensation to be paid to the general manager and

other employees of the authority.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.112. DIRECTOR'S, OFFICER'S, OR EMPLOYEE'S SURETY BOND.

A bond required to be given by a director, officer, or employee

of the authority must be executed by a surety company authorized

to do business in this state, as surety on the bond.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.113. CONFLICT OF INTEREST; CRIMINAL PENALTY. (a) A

director or an engineer or employee of the authority may not be

directly or indirectly interested, personally or as an agent for

another person, in a contract for the purchase or construction of

any work by the authority.

(b) A person commits an offense if the person violates this

section. An offense under this subsection is a misdemeanor

punishable by a fine not to exceed $1,000, by confinement in the

county jail for not less than six months or more than one year,

or by both the fine and confinement.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 8501.151. POWERS UNDER CONSTITUTION AND OTHER LAW. The

authority has the powers of a conservation and reclamation

district under the constitution and other laws of this state,

including the powers:

(1) expressly authorized in Section 59, Article XVI, Texas

Constitution, for a district created to conserve, store, control,

preserve, use, and distribute the storm water and floodwater and

the water of the rivers and streams of the state;

(2) implied by the purposes of that section of the constitution;

and

(3) given by general law.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.152. APPLICABILITY OF WATER CODE. The rights, powers,

privileges, and functions granted to the authority, and the

authority itself, are expressly subject to Chapters 11, 12, 26,

and 49, Water Code, as applicable.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.153. STATE SUPERVISION AND APPROVAL. (a) The Texas

Commission on Environmental Quality shall consider the adequacy

of, and decide whether to approve, any flood control or

conservation improvement plan that:

(1) is devised by the authority to achieve a plan or purpose for

which the authority is created; and

(2) contemplates improvements that are to be supervised by the

commission under general law.

(b) Before the authority establishes a diversion point or

constructs a canal, pumping plant, or other work under this

chapter, the authority must:

(1) present the plans and specifications for the project to the

Texas Commission on Environmental Quality; and

(2) obtain the approval of the commission.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.154. GENERAL POWERS RELATING TO WATER. (a) The

authority has the rights and powers of an independent

conservation and reclamation district to construct, maintain, and

operate in the valleys of the Neches River and its tributaries,

inside or outside the authority, any work considered essential:

(1) to the operation of the authority; and

(2) for the authority's administration in the control, storage,

preservation, and distribution to all useful purposes of the

water, including storm water and floodwater, of the Neches River

and its tributaries.

(b) The authority has the same power of control and regulation

over the waters of the Neches River and its tributaries that the

state has, subject to the constitution and statutes of this

state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.155. POWERS RELATING TO PARTICULAR PURPOSES. For the

conservation and beneficial use of the water of the Neches River

and its tributaries, including storm water and floodwater, the

authority may control and use the water in the manner and for a

particular purpose described by Section 8501.156, 8501.157,

8501.158, 8501.159, 8501.160, or 8501.161.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.156. POWERS RELATING TO FLOODING. In acting under

Section 8501.155, the authority may:

(1) prevent the devastation of land from recurrent overflows;

(2) protect life and property in the authority from uncontrolled

floodwater; and

(3) encourage the conservation of soil to prevent destructive

erosion and to prevent the increased flood menace related to that

erosion.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.157. POWERS RELATING TO USE OF WATER IN GENERAL. In

acting under Section 8501.155, the authority may:

(1) through practical means, provide for the control and

coordination of the regulation of the water of the Neches River

and its tributaries;

(2) by adequate organization and administration, provide for

preserving the equitable rights of the people of different

sections of the watershed area in the beneficial use of the water

of the Neches River and its tributaries;

(3) store, control, and conserve the water of the Neches River

and its tributaries inside or outside the authority and prevent

the escape of that water without the maximum of public service;

(4) equitably distribute the water of the Neches River and its

tributaries to meet the regional potential requirements for all

uses, including domestic, manufacturing, and irrigation uses; and

(5) use controlled and conserved floodwater and storm water for

any purpose that results in the performance of a useful service

authorized by the constitution of this state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.158. POWERS RELATING TO DOMESTIC, COMMERCIAL, OR

INDUSTRIAL USE OF WATER. In acting under Section 8501.155, the

authority may:

(1) conserve the water of the Neches River and its tributaries

essential for the domestic uses of the people of the authority,

including all necessary water supplies for cities and towns;

(2) control the water of the Neches River and its tributaries

and make the water available for use in the development of

commercial and industrial enterprises in the entire watershed

area of the authority; and

(3) control, store, and use the water of the Neches River and

its tributaries in the development and distribution of

hydroelectric power, if that use is economically coordinated with

other superior uses and subordinated to the uses declared by law

to be superior.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.159. POWERS RELATING TO USE OF WATER FOR IRRIGATION.

In acting under Section 8501.155, the authority may provide for

the irrigation of all land in the authority or land outside the

authority but inside the authority's watershed area where the

irrigation is required for agricultural purposes or is considered

helpful to more profitable agricultural production.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.160. POWERS RELATING TO DRAINAGE OF WATER. In acting

under Section 8501.155, the authority may:

(1) provide for the better encouragement and development of

drainage systems for, and provide for the drainage of, lands in

the valleys of the Neches River and its tributaries as needed for

profitable agricultural production; and

(2) provide for drainage for other land in the watershed area of

the authority as required for the most advantageous use of the

land.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.161. POWERS RELATING TO ACQUISITION OR OPERATION OF

WORKS, LAND, OR OTHER PROPERTY. (a) In acting under Section

8501.155, the authority may:

(1) purchase or construct any work necessary or convenient for

the exercise of the authority's powers under this chapter and to

accomplish the purposes of this chapter; and

(2) purchase or otherwise acquire land or other property

necessary or convenient for carrying out the purposes of this

chapter.

(b) The plans and works provided by the authority, and the works

provided under the power of the authority, shall regard primarily

the necessary and potential needs for water by or within the area

in the authority constituting the watershed of the Neches River

and its tributaries.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.162. ADDITIONAL POWERS RELATING TO ACQUISITION OR

OPERATION OF PROPERTY. (a) In this section, "property" includes

a right, including a water right, and includes land and a

tenement, easement, improvement, reservoir, dam, canal, lateral,

plant, work, and facility.

(b) The authority may investigate, plan, acquire, construct,

maintain, or operate any property the authority considers

necessary or proper for the accomplishment of the purposes of the

authority.

(c) The power described by Subsection (b) includes the power to

acquire property inside or outside the authority that is

incidental or helpful to carrying out the authority's purposes

under this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.163. POWERS RELATING TO CONTRACT, LEASE, AGREEMENT, OR

CONVEYANCE. (a) The authority may enter into a contract, lease,

or other agreement necessary or convenient to carry out a power

given to the authority by this chapter.

(b) The authority may enter into the contract, lease, or

agreement with any person, including:

(1) an individual or artificial entity;

(2) a corporation, including a municipal corporation and a

public or private corporation; and

(3) a government or governmental agency, including the United

States and this state.

(c) The authority may:

(1) convey or cause to be conveyed any of its property to the

United States; and

(2) enter into a lease, regardless of whether it includes a

privilege of purchase, with the United States relating to any

property and obligate the authority to pay rent under the lease

from the income or other revenue of the property.

(d) A contract, lease, or agreement under this section must be

approved by resolution of the board and must be executed by the

president and attested by the secretary-treasurer.

(e) This section does not authorize the assumption by the

authority of any obligation requiring a payment from taxes.

(f) The property to which Subsection (c) applies includes a

right, land, tenement, easement, improvement, reservoir, dam,

canal, plant, lateral, work, and facility.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.164. RIGHT OF EMINENT DOMAIN. (a) The authority may

exercise the power of eminent domain to acquire fee simple title

to, or an easement over or through, any land, water, or land

under water that is necessary or convenient for carrying out any

purpose or power given to the authority by this chapter. The

power applies to private or public property inside or outside the

authority.

(b) A condemnation proceeding is under the direction of the

board and must be in the name of the authority.

(c) The assessment of damages and all procedures related to

condemnation, appeal, and payment must conform to Chapter 21,

Property Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.165. COORDINATION AND JOINT UNDERTAKINGS AMONG

DISTRICTS. (a) A drainage, conservation, reclamation, or other

district created by this state with powers provided in Section

59, Article XVI, Texas Constitution, may:

(1) coordinate its plans with the authority; and

(2) enter into joint undertakings with the authority for the

purposes for which the entities are created.

(b) The acts taken under Subsection (a) must be approved by a

majority of the boards of directors of all the districts

involved.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.166. NO AUTHORITY FOR TAX OR SPECIAL ASSESSMENT. This

chapter does not authorize the authority to impose a tax or

special assessment or to create any debt payable from taxes.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER E. GENERAL FINANCIAL MATTERS

Sec. 8501.201. PROCEDURE FOR PAYMENT. A warrant for the payment

of money by the authority may be drawn and signed by the

president and the secretary-treasurer if the account under which

the payment is to be made results from a contract made by the

board and is ordered paid by the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.202. RECORDS RELATING TO MONEY. The

secretary-treasurer shall:

(1) receive and give a receipt for all money received by the

authority; and

(2) keep records of all money received and spent by the

authority.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.203. FILING OF AUDIT. In addition to copies of the

annual audit of the authority that are filed as required by

Section 49.194, Water Code, a copy shall be filed with the

depository of the authority and the office of the auditor.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.204. FEES. (a) The board shall prescribe fees to be

collected for:

(1) the use of water;

(2) a water connection; or

(3) another service.

(b) The board shall set the fees in amounts that are reasonable

and equitable and sufficient to produce revenue adequate to pay

the items described by Subsection (c). The fees may not exceed

what may be reasonably necessary to fulfill the obligations

imposed on the authority by this chapter.

(c) The board shall pay the following items from the fees:

(1) all expenses necessary to the operation and maintenance of

the improvements and facilities of the authority, including:

(A) the cost of the acquisition of materials and other property

necessary to maintain the improvements and facilities in good

condition and to operate them efficiently;

(B) necessary wages and salaries of the authority; and

(C) other expenses reasonably necessary to the efficient

operation of the improvements and facilities;

(2) the interest on any obligation issued under this chapter and

payable from the revenue from the improvements and facilities;

and

(3) the amount required to be paid annually into the sinking

fund for the payment of an obligation issued under this chapter

and payable from the revenue of the improvements and facilities.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.205. LIMITATION ON USE OF REVENUE. (a) A charge on

the revenue derived from the improvements and facilities of the

authority may not be made if the principal or interest of any

obligation issued under this chapter is unpaid.

(b) If the revenue derived from the improvements and facilities

of the authority exceed the amount required for the payment of

items under Section 8501.204(c), the board may pay the cost of

improvements and replacements not covered by Section

8501.204(c)(1) and may establish a reasonable depreciation and

emergency fund.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER F. OBLIGATIONS RELATING TO BORROWED MONEY

Sec. 8501.251. POWER TO BORROW MONEY; EVIDENCE OF OBLIGATION.

The authority may:

(1) borrow money from any source, including an agency of the

United States; and

(2) issue a note, warrant, certificate of indebtedness, or other

form of obligation of the authority as evidence of the borrowed

money.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.252. OBLIGATION PAYABLE FROM REVENUE. (a) An

obligation issued under this chapter by the authority may be made

payable from and secured by a pledge of:

(1) all the revenue derived from the operations and devices of

the authority's improvements and facilities, excluding any

revenue derived from a tax or assessment;

(2) only the revenue derived from the operation of the

authority's improvements and facilities acquired with the

proceeds from the sale of the obligation; or

(3) a specific part of the revenue derived from the operation of

the authority's improvements and facilities.

(b) The proceedings authorizing the issuance of the obligation

must identify the method described by Subsection (a) that is to

be used to pay and secure the obligation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.253. NO CREATION OF DEBT; NO PAYMENT FROM TAXES. (a)

An obligation issued under this chapter is not a debt or a pledge

of credit of the authority.

(b) The obligation:

(1) may not be paid in whole or part from any money raised by

taxation; and

(2) must contain a recital to that effect.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.254. TIME OF SALE. An obligation issued under this

chapter shall be sold at the time determined by the board to be

expedient and necessary to the interest of the authority.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.255. MATURITY. An obligation issued under this

chapter must mature not more than 50 years after its date in the

manner provided by the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.256. SIGNATURES. (a) An obligation issued under this

chapter must be signed by the president and secretary-treasurer

of the board. An interest coupon attached to an obligation may be

executed with the facsimile signature of the president and

secretary-treasurer.

(b) If an officer whose signature is on an obligation or coupon

ceases to be an officer before the delivery of the obligation to

the purchaser, the signature remains valid for all purposes.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.257. LIEN ON REVENUE. (a) If more than one series of

obligations is issued under this chapter payable from and secured

by identical revenue, the priority of a lien against that revenue

depends on the time of delivery of the obligations. A lien for a

series of obligations is prior and superior to a lien for another

series of obligations subsequently delivered.

(b) For an issue or series of obligations that are authorized as

a unit but delivered periodically in blocks, the board may, in

the proceedings authorizing the issuance of the obligations,

provide that all the obligations of the issue or series are

coequal as to lien regardless of the time of delivery.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.258. SINKING FUND: IN GENERAL. (a) A resolution or

order authorizing the issuance of obligations under this chapter

must provide for the creation of a sinking fund. Amounts

sufficient to pay the principal of and interest on the

obligations shall be paid into the fund from the revenue pledged

to the payment of the obligations. The payments into the fund

shall be made monthly as the revenue is collected.

(b) In the manner provided by this chapter, the money in the

sinking fund shall be applied, at or before maturity of the

obligations, solely to:

(1) the payment of interest on the obligations for the payment

of which the fund is created; and

(2) the retirement of the obligations.

(c) A resolution or order authorizing the issuance of

obligations under this chapter must provide that the revenue from

which the obligations are to be paid and that is pledged to the

payment of the obligations shall be:

(1) set apart and paid into the sinking fund monthly as the

revenue accrues and is received; and

(2) disbursed in the manner provided by this chapter.

(d) In determining the amount of revenue to be set apart, the

board shall provide that the amount to be set apart and paid into

the sinking fund in any year shall be not less than a fixed

amount. The fixed amount must be at least sufficient to:

(1) provide for the payment of the principal of and interest on

all obligations maturing and becoming payable in the year; and

(2) create a surplus or margin of 10 percent in excess of the

amount needed under Subdivision (1).

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.259. SINKING FUND: EXCESS MONEY. (a) At the time

obligations are authorized under this chapter, the board may

provide that all money in the sinking fund in excess of the

amount required for the payment of the principal of and interest

on the outstanding obligations, for a period the board

determines, shall be spent once each year under the board's order

to purchase obligations for the account of which the sinking fund

has been accumulated, if the obligations can be purchased at a

price the board considers reasonable.

(b) The board may provide that, if the obligations contain an

option permitting retirement before maturity, the excess amount

shall be paid out as provided by this chapter for the purchase of

the obligations. If the board is unable to purchase sufficient

obligations of the issue to absorb all the surplus, the board

shall call for redemption of a sufficient amount of the

obligations to absorb, so far as practicable, the entire surplus

remaining in the sinking fund.

(c) The board may provide that any excess amount in the sinking

fund that cannot be applied to the purchase or redemption of

obligations shall remain in the sinking fund to be used for

payment of principal or interest, when due, or for the subsequent

call of obligations for purchase or redemption in the manner

provided by this section.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.260. COVENANTS FOR MARKETABILITY. (a) A resolution

or order authorizing the issuance of obligations under this

chapter may contain covenants with the holders of the obligations

on the following subjects as considered necessary to ensure the

marketability of the obligations:

(1) management and operation of the improvements and facilities

of the authority;

(2) collection of fees for the use of the improvements and

facilities;

(3) disposition of the fees;

(4) issuance of future obligations and creation of future liens,

mortgages, and encumbrances against the improvements and

facilities and the revenue of the improvements and facilities;

and

(5) other pertinent matters.

(b) The covenants may not be inconsistent with this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.261. HOLDER OF OBLIGATION MAY COMPEL PERFORMANCE. (a)

A holder of obligations issued under this chapter or of coupons

originally attached to the obligations may enforce and compel the

performance by the board of all duties required of the board by

this chapter, including:

(1) setting and collecting reasonable and sufficient fees for

the use of the improvements and facilities of the authority;

(2) segregating the income and revenue of the improvements and

facilities; and

(3) applying the income and revenue under this chapter.

(b) The holder of the obligations or coupons may act under

Subsection (a):

(1) at law or in equity; and

(2) by a suit, action, mandamus, or other proceeding.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.262. HOLDER OF OBLIGATION ENTITLED TO ADMINISTRATOR OR

RECEIVER. (a) If there is a default in the payment of the

principal of or interest on an obligation issued under this

chapter, any holder of the obligation is entitled to have an

administrator or receiver appointed by a court to administer and

operate, on behalf of the authority and the holders of the

obligation, the improvements and facilities the revenue of which

is pledged to the payment of the obligation.

(b) The administrator or receiver may:

(1) set and collect fees sufficient to:

(A) provide for the payment of operation and maintenance

expenses as described by this chapter; and

(B) pay any outstanding obligations or interest coupons payable

from the revenue of the improvements and facilities; and

(2) apply the income and revenue of the improvements and

facilities in accordance with this chapter and the proceedings

authorizing the issuance of the obligation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.263. ADDITIONAL SECURITY FOR OBLIGATION: MORTGAGE AND

ENCUMBRANCE. (a) As additional security for the payment of an

obligation issued under this chapter, the board may have executed

in favor of the holders of the obligations an indenture

mortgaging and encumbering:

(1) the improvements, facilities, and other property acquired

with the proceeds of the sale of the obligation; or

(2) all the improvements, facilities, and other property of the

authority.

(b) In the encumbrance, the board may provide for granting to

any purchaser at a foreclosure sale under the encumbrance a

franchise to operate the improvements, facilities, and other

property for a term not to exceed 50 years after the date of the

purchase, subject to the laws regulating the matter.

(c) The indenture:

(1) may contain the provisions the board considers proper; and

(2) is enforceable in the manner provided by the laws of this

state for the enforcement of other mortgages and encumbrances.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.264. SALE UNDER MORTGAGE OR ENCUMBRANCE. (a) Under a

sale ordered under a mortgage or encumbrance described by Section

8501.263, a purchaser of the improvements, facilities, and other

property at the sale, and the purchaser's successors or assigns,

are vested with a permit and franchise to maintain and operate

the improvements, facilities, and other property with powers and

privileges like those held by the authority in the operation of

the improvements, facilities, and other property.

(b) Instead of operating the improvements, facilities, and other

property as provided by Subsection (a), the purchaser and the

purchaser's successors or assigns may remove all or part of the

improvements, facilities, and other property for diversion to

other purposes.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.265. STATE FRANCHISE LAW NOT APPLICABLE. A statute of

this state relating to the granting of franchises is not

applicable to:

(1) the authorization or execution of a mortgage or encumbrance

entered into under this chapter; or

(2) the grant of a franchise under this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.266. DEPOSIT OF PROCEEDS. (a) The proceeds of the

sale of an obligation issued under this chapter may be:

(1) deposited in one or more banks on which the purchaser of the

obligations and the board agree; and

(2) deposited and paid out under the conditions and other terms

to which the purchaser and board agree.

(b) The statutes of this state relating to the deposit of

authority funds in the depository of the authority do not apply

to the deposit of the proceeds of the sale of an obligation

issued under this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.267. USE OF UNSPENT PROCEEDS AFTER PROJECT COMPLETION.

Any part of the proceeds of the sale of an obligation issued

under this chapter that are unspent after the project for which

the obligations were authorized is completed may be paid into the

sinking fund for the payment of the obligation and may be used

only for:

(1) the payment of the principal of the obligation; or

(2) the purpose of acquiring outstanding obligations by purchase

in the manner provided by this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.268. INSURING IMPROVEMENTS AND FACILITIES. (a) The

board may enter into, under terms to which the board agrees, an

agreement with the purchaser of an obligation issued under this

chapter to:

(1) keep all the improvements and facilities, the revenue of

which is pledged to the payment of the obligation, insured with

insurers of good standing against loss or damage by fire, water

or flood, or another hazard that private companies that operate

similar property customarily cover by insurance; and

(2) carry with one or more insurers of good standing the

insurance covering the use and occupancy of the property as is

customarily carried by private companies that operate similar

property.

(b) The cost of the insurance shall be budgeted as a maintenance

and operation expense.

(c) The insurance shall be carried for the benefit of the holder

of the obligation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.269. REFUNDING OBLIGATION. (a) The authority may

authorize and issue, on terms the board considers advisable, a

refunding obligation to provide for the retirement of an

outstanding obligation issued by the authority under this

chapter. The refunding obligation:

(1) may be issued for an obligation that is due or to become

due; and

(2) is subject to the provisions of this chapter relating to the

issuance of other obligations.

(b) A refunding obligation may be:

(1) exchanged for like par amounts of the outstanding

obligation; or

(2) sold, with the proceeds being used to retire the outstanding

obligation.

(c) The refunding obligation must be:

(1) secured in all respects to the same extent as other

obligations issued under this chapter; and

(2) paid from the same revenue from which the refunded

obligation was to be paid.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8501.270. TAX EXEMPTION. An obligation issued under this

chapter is exempt from taxation by this state or by any municipal

corporation, county, or other political subdivision or taxing

district of this state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 8501.901. CHAPTER AS FULL AUTHORITY; OTHER STATUTES NOT

APPLICABLE. (a) This chapter, without reference to other

statutes of this state, is full authority for the authorization

and issuance of an obligation under this chapter and for the

accomplishment of all actions authorized by this chapter. No

other proceedings are necessary.

(b) A statute of this state does not apply to a proceeding or

other act under this chapter if the statute:

(1) relates to:

(A) the authorization or issuance of obligations;

(B) the operation or maintenance of an improvement or facility;

(C) the grant of a franchise or permit; or

(D) the right to an election or referendum petition; or

(2) in any way impedes or restricts the implementation of the

acts authorized under this chapter.

(c) Notwithstanding Subsections (a) and (b), this section does

not prevent another statute from applying to the authority if the

legislative intent is that the other statute supersede or operate

in conjunction with this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 8502. BRAZOS RIVER AUTHORITY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE G. RIVER AUTHORITIES

CHAPTER 8502. BRAZOS RIVER AUTHORITY

Sec. 8502.001. CREATION. (a) A conservation and reclamation

district to be known as the "Brazos River Authority" is created.

The authority is a river authority, a governmental agency, a

municipality, and a body politic and corporate.

(b) The authority is created under and is essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

(c) The authority may exercise the powers expressly granted by

Section 59, Article XVI, Texas Constitution, to districts created

to conserve, control, and utilize to beneficial service the storm

waters and floodwaters of the rivers and streams of the state, as

well as those powers that may be contemplated and implied by the

purposes of that provision of the constitution and that are

conferred by general law and the provisions of this chapter. In

addition, the authority may discover, develop, and produce

groundwater in the Brazos River basin for the use of its

customers.

(d) The authority may exercise all the rights and powers of an

independent governmental agency, a municipality, and a body

politic and corporate to formulate plans deemed essential to its

operation and for its administration in the control, storing,

preservation, and distribution for all useful purposes of the

storm waters and floodwaters of the Brazos River and its

tributary streams.

(e) The authority may exercise the same authority and power of

control and regulation over the storm waters and floodwaters of

the Brazos River and its tributaries as may be exercised by the

state, subject to the provisions of the constitution and the acts

of the legislature.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 221.001 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(a), eff. September 1, 2007.

Sec. 8502.002. DEFINITIONS. In this chapter:

(1) "Authority" means the Brazos River Authority.

(2) "Board" means the board of directors of the authority.

(3) "Director" means a member of the board.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 221.002 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(a), eff. September 1, 2007.

Sec. 8502.003. TERRITORY. The territory of the authority

comprises the watershed of the Brazos River, as determined by

rule of the Texas Water Development Board, except the portions

lying within Freestone, Leon, and Madison counties.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 221.003 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(a), eff. September 1, 2007.

Sec. 8502.004. POWERS. (a) The authority may exercise, in

addition to all the general powers vested by the constitution and

statutes in a governmental agency and body politic and corporate

for the greatest practicable measure of conservation and

beneficial utilization of storm waters, floodwaters, and

unappropriated flow waters, the powers of control and employment

of the floodwaters, storm waters, unappropriated flow waters, and

groundwater of the authority in the manner and for the purposes

provided by this section.

(b) The authority may provide, through all practical and legal

means, for the control and the coordination of the regulation of

the waters of the watershed of the Brazos River and its tributary

streams as a unit.

(c) The authority may provide, by adequate organization and

administration, for the preservation of the equitable rights of

the people of the different sections of the watershed area in the

beneficial use of storm waters, floodwaters, and unappropriated

flow waters of the Brazos River and its tributary streams.

(d) The authority may provide for storing, controlling, and

conserving storm waters, floodwaters, and unappropriated flow

waters of the Brazos River and its tributaries, preventing the

escape of those waters without the maximum of public service,

preventing the devastation of lands by recurrent overflows, and

protecting life and property in the watershed area from

uncontrolled floodwaters.

(e) The authority may provide for the conservation of waters

essential for the domestic uses of the people of the watershed of

the Brazos River and its tributaries, including all necessary

water supplies for municipalities.

(f) The authority may provide for the irrigation of lands in the

watershed of the Brazos River and its tributary streams where

irrigation is required for agricultural purposes, or may be

considered helpful to more profitable agricultural production,

and provide for the equitable distribution of storm waters,

floodwaters, and unappropriated flow waters to the regional

potential requirements for all uses. Plans and works provided by

the authority, and works provided under the authorization of the

authority, should give primary consideration to the necessary and

potential needs for water by or within the areas constituting the

watershed of the Brazos River and its tributary streams.

(g) The authority may provide for the better encouragement and

development of drainage systems and provisions for drainage of

lands in the valleys of the Brazos River and its tributary

streams needing drainage for profitable agricultural production

and drainage for other lands in the watershed area of the

authority requiring drainage for the most advantageous use.

(h) The authority may provide for the conservation of all soils

against destructive erosion and for the prevention of increased

flood danger caused by destructive soil erosion.

(i) The authority may provide for controlling and making

available for employment floodwaters, storm waters, and

unappropriated flow waters in the development of commercial and

industrial enterprises in all sections of the watershed area of

the authority.

(j) The authority may provide for the control, storage, and

employment of floodwaters, storm waters, and unappropriated flow

waters in the development and distribution of hydroelectric

power, where this use may be economically coordinated with other

and superior uses and subordinated to the uses declared by law to

be superior.

(k) The authority may provide for each purpose for which

floodwaters, storm waters, and unappropriated flow waters, when

controlled and conserved, may be used in the performance of a

useful service as contemplated and authorized by the provisions

of the constitution and the public policy it declares.

(l) The authority may provide for the development of groundwater

and may make groundwater available for use for domestic,

municipal, irrigation, commercial, and industrial purposes.

(m) This chapter does not confer on the authority any power

under Chapter 36, Water Code, to regulate the groundwater of

other landowners.

(n) When producing groundwater, the authority is subject to all

laws, regulations, and rules relating to groundwater, including

the rules of a groundwater conservation district and the Central

Carrizo-Wilcox Coordinating Council.

(o) The authority may not transport or assist in the transport

of groundwater pumped in the basin outside the Brazos River

basin.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 221.004 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(a), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 13.006(c), eff. September 1, 2007.

Sec. 8502.005. LIMITATION OF AUTHORITY; STATE SUPERVISION. The

powers and duties granted to the authority by this chapter are

subject to all legislative declarations of public policy in the

maximum utilization of the storm waters, floodwaters, and

unappropriated flow waters of the Brazos River watershed and

developed groundwater of the Brazos River basin for the purposes

for which the authority is created, as expressed and indicated in

this chapter, and subject to the continuing rights of supervision

by the state.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 221.005 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(a), eff. September 1, 2007.

Sec. 8502.006. DAMS AND RESERVOIRS; WATER SUPPLY CONTRACTS. (a)

The authority may construct, acquire, equip, acquire storage

rights at, and operate dams and reservoirs that, in the opinion

of the board, are useful in carrying out the powers conferred on

the authority by this chapter, regardless of whether a dam is

designed to serve a single purpose or multiple purposes.

(b) The authority may provide water supply lines and water

purification and pumping facilities.

(c) The authority may execute contracts with municipalities in

the state substantially in the manner prescribed by Section

552.020, Local Government Code, for districts organized or

created under Section 59, Article XVI, Texas Constitution, and

may execute water supply contracts with other users of water.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.77(33), eff. April 1, 2009.

Renumbered from Water Code, Section 221.006 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(a), eff. September 1, 2007.

Sec. 8502.007. PRIORITY OF RIGHTS. This chapter does not change

any existing priority of right under the laws of this state to

the use of waters of this state, including any rights of

municipalities that maintain and use storage structures in the

bed of the Brazos River or its tributaries.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 221.007 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(a), eff. September 1, 2007.

Sec. 8502.008. BOND PROVISIONS. (a) Bonds may be:

(1) sold for cash, at public or private sale, and at the price

the board determines;

(2) issued on the terms the board determines in exchange for

property of any kind, real, personal, or mixed, or any interest

in property, that the board determines necessary or convenient

for any corporate purpose; or

(3) issued to refund bonds issued at any time under authority of

this chapter.

(b) Bonds must be authorized by resolution of the board.

(c) A resolution authorizing bonds may contain provisions that

are part of the contract between the authority and the purchasers

and subsequent holders of the bonds:

(1) reserving the right to redeem the bonds at the time, in the

amount, and at the price provided;

(2) providing for the setting aside of sinking funds or reserve

funds and the regulation and disposition of those funds;

(3) pledging, to secure the payment of the principal of and

interest on the bonds and the sinking fund or reserve fund

payments agreed to be made with respect to the bonds, all or any

part of the gross or net revenues subsequently received by the

authority with respect to the property, real, personal, or mixed,

to be acquired or constructed with the bonds or with proceeds of

the bonds, or all or any part of the gross or net revenues

subsequently received by the authority from any source;

(4) prescribing the purposes to which the bonds or any bonds

later issued, or the proceeds of the bonds, may be applied;

(5) agreeing to set and collect rates and charges sufficient to

produce revenues that are adequate to pay the items specified in

any resolution or resolutions authorizing any bonds, and

prescribing the use and disposition of all revenues;

(6) prescribing limitations on the issuance of additional bonds

and on all agreements that may be made with the purchasers and

successive holders of the bonds;

(7) relating to the construction, extension, improvement,

operation, maintenance, depreciation, replacement, and repair of

the properties of the authority and the carrying of insurance on

all or any part of the property covering loss or damage or loss

of use and occupancy resulting from specified risks;

(8) establishing the procedure, if any, by which, if the

authority so desires, the terms of any contract with the

bondholders may be amended or abrogated, the amount of bonds the

holders of which must consent to such amendment or abrogation,

and the manner in which the consent is evidenced;

(9) providing for the execution and delivery by the authority to

a bank or trust company authorized by law to accept trusts, or to

the United States or any office or agency of the United States,

of indentures or agreements authorized to be made with or for the

benefit of the bondholders and any other provisions contained in

the indentures or agreements; and

(10) making other provisions, not inconsistent with this

chapter, that the board approves.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 221.008 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(a), eff. September 1, 2007.

Sec. 8502.009. BOARD OF DIRECTORS; BONDS; QUORUM; OFFICERS. (a)

The board consists of 21 members. Members of the board and their

successors serve staggered terms of six years and until their

successors are designated and have qualified. The terms of seven

members of the board expire on February 1 of each odd-numbered

year.

(b) The governor shall appoint the directors at large with the

advice and consent of the senate. Within 60 days after

appointment, each director shall take and subscribe an oath of

office similar to the oaths administered to county commissioners

and shall execute bond in the amount of $5,000, payable to the

authority. The premium on the bond shall be paid by the

authority. The bond, after being recorded in the official bond

records of the county in which the authority maintains its

office, shall be deposited with a depository selected and

approved for the deposit of the funds of the authority.

(c) A vacancy occurring on the board shall be filled by

appointment of the governor with the advice and consent of the

senate.

(d) Eleven members of the board constitute a quorum to transact

business.

(e) The governor shall designate a director as the presiding

officer of the board to serve in that capacity at the pleasure of

the governor. The board shall elect from among its members an

assistant presiding officer and a secretary. The board shall

appoint a treasurer. The treasurer shall furnish a bond in an

amount equal to 75 percent of the amount of money estimated to be

on hand during the year, not to exceed $100,000.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 221.009 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(a), eff. September 1, 2007.

Sec. 8502.010. CREATION OF MASTER DISTRICT; WATER CONTROL AND

IMPROVEMENT DISTRICT. A master district is created having all

the powers, duties, and functions, and subject to applicable and

practicable procedures for those districts, to accomplish the

purposes of this chapter, as provided by Chapter 49, Water Code,

and the provisions of the Water Code applicable to water control

and improvement districts.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 221.010 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(a), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 13.006(d), eff. September 1, 2007.

Sec. 8502.011. BOND ELECTION REQUIRED. The authority may not

issue bonds or incur any form of continuing obligation or

indebtedness payable from ad valorem taxes for purposes of

effecting improvements comprehended in the plan of organization

and administration of the authority, or incur any indebtedness in

the form of a continuing charge on lands or other physical

properties within the authority, unless the proposition has been

submitted to the qualified voters of the authority, or in

appropriate cases the qualified voters of a defined area within

the authority, and is approved by a majority of the electors

voting on the proposition.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 221.011 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(a), eff. September 1, 2007.

Sec. 8502.012. ADDITIONAL POWERS AND DUTIES. (a) The authority

is a district and a river authority as defined by Chapter 30,

Water Code. All the provisions of Chapter 30, Water Code, are

applicable to the authority.

(b) As used in this section:

(1) "Person" means any individual, partnership, corporation,

public utility, or other private entity or any public agency.

(2) "Public agency" means an authority, district, municipality

or other political subdivision, joint board, or other public

agency created and operating under the laws of this state and any

entity created to operate or act on behalf of a public agency.

(c) The authority and all persons may enter into contracts with

each other, in any manner and on terms to which the parties

agree, with respect to any power, function, facility, or service

that the authority is authorized by law to provide or finance.

Public agencies may use and pledge any available revenues for and

in the payment of amounts due under a contract as an additional

source of payment of the contract and may covenant with respect

to available revenues to assure the availability of the revenues

when required. In this subsection, "revenues" does not mean or

include revenues from ad valorem taxes levied and collected by a

public agency or the proceeds from the sale or refunding of bonds

of a public agency that are to be wholly or partially paid from

ad valorem taxes levied and collected by the public agency unless

the use or pledge of the tax revenues or bond proceeds is

approved by the qualified voters of the public agency at an

election called for the purpose of levying taxes or issuing or

refunding bonds, or both, for the purpose of using or pledging

their revenues or proceeds under contracts entered into under

this subsection.

(d) A public agency may set, charge, and collect fees, rates,

charges, rentals, and other amounts for a service or facility

provided by a utility operated by the public agency, or provided

under or in connection with a contract with the authority, from

the inhabitants of the authority or from any users or

beneficiaries of the utility, service, or facility, including:

(1) water charges;

(2) sewage charges;

(3) solid waste disposal system fees and charges, including

garbage collection or handling fees; and

(4) other fees or charges.

(e) A public agency may use and pledge the fees, rates, charges,

rentals, and other amounts authorized by Subsection (c) to make

payments to the authority required under a contract with the

authority and may covenant to do so in amounts sufficient to make

all or any part of the payments to the authority when due. If the

parties agree in the contract, the payments shall constitute an

expense of operation of any facility or utility operated by the

public agency.

(f) The authority, acting through the board, may carry out any

activities and acquire, purchase, construct, own, operate,

maintain, repair, improve, or extend and may lease or sell, on

terms and conditions, including rentals or sale prices, on which

the parties agree, all works, improvements, facilities, plants,

buildings, structures, equipment, and appliances, and all real

and personal property, or any interest in real or personal

property, related to the works, improvements, facilities, plants,

buildings, structures, equipment, and appliances, that are

incident to or necessary in carrying out or performing any power

or function of the authority under this section.

(g) The authority may issue bonds with respect to the

acquisition, purchase, construction, maintenance, repair,

improvement, and extension of works, improvements, facilities,

plants, buildings, structures, appliances, and property for the

purpose of exercising any of its powers and functions under this

section in the manner provided by this chapter or any other

applicable law.

(h) The authority may issue revenue bonds to pay for the costs

of feasibility studies for proposed projects of the authority,

including engineering, planning and design, and environmental

studies. The authority may include in any revenue bond issue the

funds to operate and maintain, for a period not to exceed two

years after completion, the facilities acquired or constructed

through the revenue bond issue.

(i) If bonds issued by the authority recite that they are

secured by a pledge of payments under a contract, a copy of the

contract and the proceedings relating to the contract may be

submitted to the attorney general along with the bonds. If the

attorney general finds that the bonds have been authorized and

the contract has been made and entered into in accordance with

law, the attorney general shall approve the bonds and the

contract, and after the approval, the bonds and the contract are

incontestable in any court or other forum for any reason and are

valid and binding in accordance with their terms and provisions

for all purposes.

(j) The provisions of Chapters 618, 1201, 1204, 1207, and 1371,

Government Code, are applicable to bonds issued by the authority.

(k) This section is wholly sufficient authority for the issuance

of bonds, the execution of contracts, and the performance of

other acts and procedures authorized by this section by the

authority and all persons, including public agencies, without

reference to any other provision of law or any restriction or

limitation contained in those provisions, except as specifically

provided by this section. To the extent of any conflict or

inconsistency between this section and any other law, including

any charter of a home-rule municipality, this section shall

prevail and control. The authority and all persons, including

public agencies, may use any law not in conflict with this

section to the extent convenient or necessary to carry out any

power or authority, expressed or implied, granted by this

section.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 221.012 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(a), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 13.006(e), eff. September 1, 2007.

Sec. 8502.013. DISPOSITION OF PROPERTY. (a) Nothing in this

chapter shall be construed as authorizing the authority, and it

is not authorized, to mortgage or otherwise encumber any of its

property of any kind, real, personal, or mixed, or any interest

in property, or to acquire any property or interest subject to a

mortgage or conditional sale; provided, however, that this

section shall not be construed as preventing the pledging of the

revenues of the authority as provided by this chapter.

(b) Nothing in this chapter shall be construed as authorizing

the sale, release, or other disposition of property of any kind,

real, personal, or mixed, or any interest in property, by the

authority or through any court proceedings or otherwise;

provided, however, that the authority may sell for cash any

property or interest if the board by affirmative vote of 11 of

its members determines that the property or interest is not

necessary to the business of the authority and approves the terms

of the sale. Except by sale as expressly authorized by this

section, authority property or interest may not come into the

ownership or control, directly or indirectly, of any person,

firm, or corporation other than a public authority created under

the laws of the state.

(c) All authority property is exempt from forced sale, and

nothing in this chapter authorizes the sale of any of the

property of the authority under a judgment rendered in a suit,

and a sale of that kind is prohibited.

(d) Notwithstanding any restrictions or provisions in this

section or in this chapter, the authority, acting by a majority

vote of the board, may construct or purchase, from any person,

firm, or corporation (referred to in this subsection as

"customer") with which the authority has contracted to sell

hydroelectric power, transmission lines and other property used

or to be used by the customer for the transmission of or in

connection with power purchased or to be purchased from the

authority. The authority may lease all or any portion of that

property to the customer for all or a portion of the time during

the term of the hydroelectric power purchase contract. The lease

may contain provisions that are valid and enforceable giving the

lessee the right to purchase from the authority all or any

portion of the property at or within the time specified in the

lease and for a price and on terms and conditions specified in

the lease; provided, however, that the price may not be less than

the depreciated value, determined in the manner prescribed in the

lease, plus one percent of the original cost of the property.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 221.013 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(a), eff. September 1, 2007.

Sec. 8502.0132. SALE OF CAPTIVE PROPERTY AT POSSUM KINGDOM LAKE.

(a) In this section:

(1) "Adjacent Land" means the real property owned by the

applicable Offeree that is adjacent to the applicable Captive

Property To Be Sold.

(2) "Captive Property To Be Sold" means those portions of the

following tracts of real property owned by the Authority at the

Lake that are located above the 1000' contour line, but does not

include any portion of the following tracts that is part of

Project Land or property that is leased for single-family

residential purposes as of the effective date of the Act enacting

this section:

(A) two tracts of land totaling 2019.86 acres, more or less, in

Palo Pinto County, Texas, described in Brazos River Authority

Records as Tracts 8-1-93 and 9-3-9, as such Tracts are more

particularly described in an Award of Commissioners entered June

28, 1940, in the County Court of Palo Pinto County, Texas, in

Cause No. 2539, styled Brazos River Conservation and Reclamation

District versus Orland R. Seaman, Et Al., as the same appears on

file and of record in Volume 5, Pages 414 and 419, et seq., Civil

Minutes of the County Court of Palo Pinto County, Texas; and

(B) a 2278.3 acre tract of land, more or less, in Palo Pinto

County, Texas, described in Brazos River Authority records as

Tract 11-2-46, as such tract is more particularly described in

deeds recorded at Book 181, Page 325, Book 182, Page 339, Book

183, Page 12, and Book 183, Page 16, in Palo Pinto County

Records, Palo Pinto County, Texas.

(3) "FERC License" means the order of the Federal Energy

Regulatory Commission issuing a license to the Authority for

project number 1490-003-Texas on September 8, 1989, as such

license has been renewed, extended, or amended and may be further

renewed, extended, or amended at any time and from time to time,

and including the Amendment to the original FERC license that was

issued on May 15, 1980, to the extent incorporated or referenced

in the FERC License.

(4) "Lake" means Possum Kingdom Lake located in Young, Palo

Pinto, Stephens, and Jack Counties. The boundary of the Lake is

defined by the 1000' contour line, as that contour may meander

and change over time with natural forces, including erosion and

accretion. The "1000' contour line" means the line running along

the periphery of the Lake if the surface of the Lake is at an

elevation of 1000 feet above mean sea level, as measured from the

top of the spillway crest gates of the Morris Sheppard Dam, as

such line may move and shift from time to time due to natural

forces.

(5) "Offeree" means any person to whom an offer to sell Captive

Property To Be Sold is to be made under this section. To qualify

as an Offeree, a person must own in fee simple the real property

adjacent to the Captive Property To Be Sold, and be able to

provide an attorney's opinion or other satisfactory legal

documentation that such Offeree meets the qualifications of an

Offeree under this subdivision.

(6) "Project Land" means that portion of Authority property that

is subject to the FERC License, as identified and defined in the

FERC License, as may be amended at any time, and from time to

time, and which Project Land may move or change over time due to

natural forces.

(b) Notwithstanding any other provision of this chapter, the

Authority is directed to sell all Captive Property To Be Sold in

accordance with the directives of this section, including the

following:

(1) Within 90 days of the effective date of the Act enacting

this section, the Authority shall publish a list of the parcels

at the Lake that qualify as Captive Property To Be Sold and an

"Application Of Intent To Purchase" form for use by the Offerees

as provided by this section.

(2) Each listed parcel of Captive Property To Be Sold shall be

offered for sale at its fair market value to the Offeree who owns

any Adjacent Land that is adjacent to that specific parcel of

Captive Property To Be Sold, and each Adjacent Land owner has the

right (but not the obligation) to purchase the parcel in equal

proportion among those wishing to acquire same.

(3) Any Offeree who desires to purchase Captive Property To Be

Sold must, within 180 days of the inclusion of that property on

the published list of Captive Property To Be Sold under

Subdivision (1), submit a completed Application Of Intent To

Purchase form to the Authority.

(4) If the Authority does not receive an Application Of Intent

To Purchase from an Offeree within the required time, the Offeree

shall be deemed to have waived any right to purchase the subject

property under this section and the Authority shall have the

right to retain or sell such property as directed by the board.

(5) The Authority shall accept and process all Application Of

Intent To Purchase forms in the order in which they are received.

(6) Any sale of property under this section must be handled as

if it were a private sale for fair market value under Section

49.226(a), Water Code.

(7) The fair market value of the Captive Property To Be Sold

must be determined as follows:

(A) Within forty-five (45) days of the Authority's receipt of

the Offeree's completed Application Of Intent To Purchase and an

acceptable survey as provided by Subsection (d)(1), the Authority

shall provide the Offeree with an appraisal of the fair market

value of the Captive Property To Be Sold dated within one year of

the date of the Authority's receipt of the Application Of Intent

To Purchase (the "First Appraisal"). The Authority's appraiser

must be an appraiser certified under Chapter 1103, Occupations

Code. Within fifteen (15) days of receipt of the First

Appraisal, the Offeree shall notify the Authority in writing as

to whether the Offeree agrees with or disputes the fair market

value set forth in the First Appraisal. If the Offeree does not

dispute the fair market value as determined by the First

Appraisal within such 15-day time period, then the First

Appraisal shall be final and binding on all parties to establish

the fair market value for the Captive Property To Be Sold.

(B) If the Offeree disputes the fair market value determined by

the First Appraisal, the Offeree may withdraw its application to

purchase the Captive Property To Be Sold or employ a

disinterested appraiser certified under Chapter 1103, Occupations

Code, to conduct a second appraisal of the fair market value of

the Captive Property To Be Sold (the "Second Appraisal"). The

Second Appraisal must be completed and sent to the Authority not

later than the 45th day after the date the Offeree notifies the

Authority that the Offeree disputes the First Appraisal. If the

Authority does not receive the Second Appraisal within such

45-day time period, then the Offeree's Application Of Intent To

Purchase will be deemed withdrawn.

(C) Within fifteen (15) days of receipt of the Second Appraisal,

the Authority shall notify the Prospective Purchaser in writing

as to whether the Authority agrees with or disputes the fair

market value determined by the Second Appraisal. If the

Authority does not dispute the fair market value as determined by

the Second Appraisal within this 15-day time period, then the

Second Appraisal shall be final and binding on all parties to

establish the purchase price for the Captive Property To Be Sold.

If the Authority timely disputes the fair market value

determined by the Second Appraisal, the two appraisers (or their

designated agents) shall meet and attempt to reach an agreement

on the fair market value of the Captive Property To Be Sold, such

meeting to occur not later than the 30th day after the date the

Authority notifies the Offeree that the Authority disputes the

Second Appraisal.

(D) If the two appraisers reach agreement on the fair market

value, within 20 days after their meeting they shall issue a

report of the agreed fair market value to the Authority and to

the Offeree, and this agreed fair market value shall be final and

binding on all parties to establish the purchase price. If the

two appraisers fail to reach agreement on or before the 20th day

after the date of the meeting, then not later than the 30th day

after the date of the meeting the two appraisers shall appoint a

disinterested third appraiser certified under Chapter 1103,

Occupations Code, to reconcile the two previous appraisals (the

"Third Appraisal"). The Third Appraisal must be completed on or

before the 30th day after the date of the third appraiser's

appointment, and the fair market value determined by the Third

Appraisal is final and binding on all parties to establish the

purchase price; provided, however, the final purchase price may

not be more than the fair market value determined by the First

Appraisal or less than the fair market value determined by the

Second Appraisal.

(E) The appraisal costs must be paid by the person who requests

the appraisal, except that the Offeree and the Authority shall

each pay one-half of the cost of the Third Appraisal if a Third

Appraisal is necessary. If the Offeree fails to pay its share of

the Third Appraisal, then the Offeree's Application Of Intent To

Purchase will be deemed withdrawn.

(F) The timelines established in the appraisal process set forth

in this subdivision may be extended on joint agreement of

Authority and Offeree.

(c) If the Authority seeks to exempt any Captive Property To Be

Sold from sale under this section as necessary for the continued

operation of services at the Lake by the Authority, the Authority

must designate as exempt each parcel it seeks to have exempted

and provide actual notice of the exemption to any Offeree who

otherwise would have been eligible to purchase that property.

Any such Offeree shall have the right, but not the obligation, to

challenge the exemption designation by the Authority in

accordance with Subsection (e).

(d) For each parcel that an Offeree elects to purchase pursuant

to this section, the Offeree shall:

(1) provide to the Authority a survey of the property that is:

(A) prepared by a licensed state land surveyor or a registered

professional land surveyor;

(B) dated not earlier than the date one year before the

effective date of the Act enacting this section; and

(C) acceptable to the Authority and any title company providing

title insurance for the Offeree; and

(2) pay all reasonable, normal, customary, and documented

closing costs associated with the sale of the property.

(e) A person who disputes the Authority's decision to exempt a

specific parcel from sale under this section may file a

declaratory judgment action in the district court of Travis

County. If a person files such an action:

(1) any claim to governmental immunity is hereby waived for the

determination of the dispute;

(2) the court shall determine all issues presented by de novo

review; and

(3) the Authority shall bear the burden to establish by a

preponderance of the evidence that the parcel it seeks to have

exempted from sale is necessary for the specifically authorized

operation of services at the Lake.

(f) For any property sold under this section:

(1) the Authority shall provide a Special Warranty Deed that

encompasses and includes all interests in the property held by

the Authority, subject only to:

(A) those restrictions, covenants, and prohibitions contained in

the deed of conveyance under which the Authority originally

acquired title to the property, including without limitation any

releases of the Authority for the inundation, overflowing, or

flooding of the Lake;

(B) all encumbrances and other matters filed of record in the

public records of the county in which the property is located;

and

(C) any other matters or conditions that are apparent on the

ground or that would be reasonably disclosed or discovered by an

inspection of the property; and

(2) the Offeree shall release and agree to hold the Authority

harmless from, and the Authority may not be held liable for

damages, claims, costs, injuries, or any other harm to any

Offeree or any other person or the Captive Property To Be Sold or

any improvements on the property, caused by or arising from any

temporary flooding of any portion of the Captive Property To Be

Sold.

(g) Any sale of Captive Property To Be Sold pursuant to this

section must allow the Authority the right to enter on the

Captive Property To Be Sold and the Lake and other bodies of

water, if any, located within the Captive Property To Be Sold and

to cross the Adjacent Land on roads with essential equipment for

all purposes reasonably necessary for the Authority to fulfill

its obligations as a river authority and any obligations set

forth in the FERC License, state water rights, or other

governmental regulations, or that the Authority considers

necessary for public safety, health, and welfare purposes. Any

exercise of those rights by the Authority may be conducted only

after written notice is given at least 48 hours in advance of

such entry to the Offeree (except in the event of an emergency,

in which case advance notice is not required, but the Authority

shall provide such written notice as soon as practicable

thereafter). The Authority shall use reasonable efforts to avoid

interfering with the Offeree's use of the Captive Property To Be

Sold and Adjacent Land and shall promptly repair any damage to

the Captive Property To Be Sold and Adjacent Land caused by the

Authority's entrance. Any claim to governmental immunity on

behalf of the Authority is hereby waived for the recovery of any

damage caused by the Authority's breach of this subsection.

(h) Any sale of a parcel of Captive Property To Be Sold pursuant

to this section the total size of which is greater than 100 acres

must include as a condition of sale an agreement that the

purchaser of such parcel will place a conservation easement that

complies with state and federal tax requirements on the property

conveyed within three (3) years of the closing date for the sale

of the property.

(i) Chapters 232 and 272, Local Government Code, do not apply to

a sale of property under this section.

(j) The Authority may use proceeds from the sale of property

under this section for any Authority purpose.

(k) The Authority shall reserve its interest in all oil, gas,

and other minerals in and under the Captive Property To Be Sold

(or any portion thereof) to the extent the Authority owns an

interest in those minerals.

(l) To the extent of any conflict with other laws of this state,

this section prevails.

Added by Acts 2009, 81st Leg., R.S., Ch.

193, Sec. 1, eff. May 27, 2009.

Sec. 8502.014. ACQUISITION OF PROPERTY; EMINENT DOMAIN. (a)

The authority may acquire by purchase, lease, or gift or in any

other manner and may maintain, use, and operate property of any

kind, real, personal, or mixed, or any interest in property,

within or outside the boundaries of the authority, necessary or

convenient to the exercise of the powers, rights, privileges, and

functions conferred on the authority by this chapter.

(b) The authority may acquire, by purchase, condemnation, or

otherwise, any property the board determines necessary to make

effectual and practicable the construction and operation of all

works, improvements, and services that are planned ultimately to

be provided by the authority to accomplish any of the purposes

for which the authority was created. The acquisition or

condemnation may be either of the fee simple title or of a lesser

title or an easement only, within the discretion of the board;

provided, however, that a person may not be deprived of any

defense available under the general law of eminent domain; and

provided, further, that the authority may not acquire or operate

a steam generating plant for the production and sale of electric

energy and, except for the purpose of acquiring the necessary

area below or above the anticipated high-water line of a

reservoir, may not condemn any property of a rural

electrification cooperative or other corporations engaged in the

generation or sale of electric energy to the public.

(c) The authority may exercise the power of eminent domain for

the purpose of acquiring by condemnation property of any kind,

real, personal, or mixed, or any interest in property, within or

outside the boundaries of the authority, other than property or

an interest in property outside the boundaries of the authority

owned by any body politic, that is necessary or convenient to the

exercise of the powers, rights, privileges, and functions

conferred on the authority by this chapter, in the manner

provided by general law with respect to condemnation or, at the

option of the authority, in the manner provided by statutes

relative to condemnation by districts organized under general law

under Section 59, Article XVI, Texas Constitution.

(d) In condemnation proceedings being prosecuted by the

authority, the authority is not required to give bond for appeal

or bond for cost.

(e) The authority may overflow and inundate any public lands and

public property and may require the relocation of roads and

highways in the manner and to the extent permitted to districts

organized under general law under Section 59, Article XVI, Texas

Constitution.

(f) If the authority, in the exercise of the power of eminent

domain or power of relocation or any other power granted under

this chapter, makes necessary the relocation, raising, rerouting,

changing the grade, or altering the construction of any highway,

railroad, electric transmission line, or pipeline, all necessary

relocation, raising, rerouting, changing of grade, or alteration

of construction shall be accomplished at the sole expense of the

authority.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 221.014 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(a), eff. September 1, 2007.

Sec. 8502.015. CONTRACTS, GRANTS, AND LOANS. (a) The board may

negotiate and contract with the federal government or with any of

its agencies for grants, loans, and advancements from the United

States for the furtherance of any purpose set forth in this

chapter.

(b) The authority may receive and accept grants, loans, or

allotments from the United States and others for furtherance of

any of the purposes set forth in this chapter.

(c) An opinion from the attorney general as to whether a grant,

loan, or allotment has been received by the authority from the

United States or others shall be authority for the action of any

person charged with any duty contingent on such grant, loan, or

allotment.

Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1, 2003.

Renumbered from Water Code, Section 221.015 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(a), eff. September 1, 2007.

Sec. 8502.016. RULES. The board may make all necessary rules

for the government and control of the authority not inconsistent

with the constitution and laws of the state.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 221.016 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(a), eff. September 1, 2007.

Sec. 8502.017. USE OF BRAZOS RIVER AND TRIBUTARIES. In the

prosecution of the plans for which the authority has been created

for the storing, controlling, conserving, and distributing for

useful purposes of the storm waters, floodwaters, and

unappropriated flow waters of the Brazos River watershed and

developed groundwater from the Brazos River basin for the use of

its customers, the authority may use the bed and banks of the

Brazos River and its tributary streams for any and all purposes

necessary to the accomplishment of the plans of the authority.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 221.017 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(a), eff. September 1, 2007.

Sec. 8502.018. DEFAULT PROCEDURES. (a) A resolution

authorizing the issuance of bonds and any indenture or agreement

entered into under the resolution may include provisions

regarding a default on the:

(1) payment of the interest on any bonds as the interest becomes

due and payable;

(2) payment of the principal of any bonds as they become due and

payable, whether at maturity, by call for redemption, or

otherwise; or

(3) performance of an agreement made with the purchasers or

successive holders of any bonds.

(b) If a default described by Subsection (a) has occurred and

has continued for a period, if any, prescribed by the resolution

authorizing the issuance of the bonds, the trustee under an

indenture entered into with respect to the bonds authorized by

the resolution, or, if there is no indenture, a trustee appointed

in the manner provided in the resolution by the holders of 25

percent in aggregate principal amount of the bonds authorized by

the resolution and then outstanding may, and on the written

request of the holders of 25 percent in aggregate principal

amount of the bonds authorized by the resolution and then

outstanding shall, in the trustee's own name but for the equal

and proportionate benefit of the holders of all the bonds, and

with or without having possession of the bonds:

(1) by mandamus or other suit, action, or proceeding at law or

in equity, enforce all rights of the bondholders;

(2) bring suit on the bonds or the appurtenant coupons;

(3) by action or suit in equity, require the board to act as if

it were the trustee of an express trust for the bondholders;

(4) by action or suit in equity, enjoin any acts or things that

may be unlawful or in violation of the rights of the bondholders;

or

(5) after such notice to the board as the resolution may

provide, declare the principal of all of the bonds due and

payable, and if all defaults have been made good, then with the

written consent of the holders of 25 percent in aggregate

principal amount of the bonds then outstanding, annul the

declaration and its consequences; provided, however, that the

holders of more than a majority in principal amount of the bonds

authorized by the resolution and then outstanding shall, by

written instrument delivered to the trustee, have the right to

direct and control any and all actions taken or to be taken by

the trustee under this section.

(c) A resolution, indenture, or agreement relating to bonds may

provide that in a suit, action, or proceeding under this section,

the trustee, whether or not all of the bonds have been declared

due and payable and with or without possession of any of the

bonds, is entitled as of right to the appointment of a receiver

who may enter and take possession of all or part of the

properties of the authority, operate and maintain the properties,

and set, collect, and receive rates and charges sufficient to

provide revenues adequate to pay the items specified in the

resolution authorizing bonds and the costs and disbursements of

the suit, action, or proceeding and apply that revenue in

conformity with this chapter and the resolution authorizing the

bonds.

(d) In a suit, action, or proceeding by a trustee or receiver,

if any, under this section, counsel fees and expenses of the

trustee and of the receiver, if any, constitute taxable

disbursements, and all costs and disbursements allowed by the

court shall be a first charge on any revenue pledged to secure

the payment of the bonds.

(e) Subject to the provisions of the constitution, the courts of

McLennan County have jurisdiction of a suit, action, or

proceeding under this section by a trustee on behalf of the

bondholders and of all proceedings involved in the suit, action,

or proceeding.

(f) In addition to the powers specifically provided by this

section, the trustee has all powers necessary or appropriate for

the exercise of the powers specifically provided or incident to

the general representation of the bondholders in the enforcement

of their rights.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 221.018 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(a), eff. September 1, 2007.

Sec. 8502.019. LIMITED LIABILITY FOR AQUATIC HERBICIDE

APPLICATION. (a) In this section, "commercially licensed

aquatic herbicide applicator" means a person who holds a

commercial applicator license issued by the Department of

Agriculture under Chapter 76, Agriculture Code, that authorizes

the application of aquatic herbicides.

(b) Except as provided by Chapter 12, Parks and Wildlife Code,

an authority employee holding a noncommercial aquatic herbicide

applicator license or a commercially licensed aquatic herbicide

applicator working under contract with the authority is not

liable for damages in excess of $2 million for personal injury,

property damage, or death resulting from the application by the

applicator of aquatic herbicide in compliance with applicable law

and the terms of the license or permit.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 221.019 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(a), eff. September 1, 2007.

Sec. 8502.020. SALE OF AUTHORITY PROPERTY. (a) Definitions.

In this section:

(1) "Authority Land" means the FERC Project Area and all other

real property owned by the Authority at the Lake as of the date

before Closing, save and except for the Leased Tract.

(2) "Buffer Zone" means that twenty-five or fifty foot strip of

land measured landward horizontally from the 1000' contour line

that is included in the FERC Project Area as defined in the FERC

License.

(3) "Close" or "Closing" means the date on which the Authority

transfers its interest in the Leased Tract, in whole or in part,

to a Purchaser. There may be multiple closing dates if the

Leased Tract is sold in portions.

(4) "Commercial Leased Land" means that portion of the Leased

Tract that is located wholly outside the FERC Project Area and

that is leased for commercial purposes as of the date the

Restrictions are placed of record.

(5) "Consumer Price Index" means the consumer price index for

Housing, Dallas-Fort Worth, TX area, Series Id: CUURA316SAH,

CUUSA316SAH, Base Period: 1982-84 = 100, as published by the

Bureau of Labor Statistics of the United States Department of

Labor, or its equivalent substitute should this series be

discontinued.

(6) "Contract" means the Authority entering into a purchase and

sale agreement with a Purchaser for the transfer of the

Authority's interest in the Leased Tract, in whole or in part.

(7) "Driveways" means those certain private gravel and/or paved

driveways that connect a Road or other street or thoroughfare to

an individual Leased Tract or any improvements thereon; Driveways

also includes those shared or common Driveways that serve more

than one Leaseholder or individual Leased Tract.

(8) "Environmental Laws" means the Comprehensive Environmental

Response, Compensation and Liability Act of 1980, the Toxic

Substances Control Act, the Clean Water Act, the Resource

Conservation and Recovery Act and any other similar federal,

state or local law, rule or regulation respecting the environment

or Hazardous Materials, together with all rules and regulations

promulgated thereunder and all present or future amendments

thereto.

(9) "FERC License" means the order of the Federal Energy

Regulatory Commission issuing a license to the Authority for

project number 1490-003-Texas on September 8, 1989, as such

license has been renewed, extended, or amended and may be further

renewed, extended, or amended at any time and from time to time,

and also including the Amendment to the original FERC License,

which amendment was issued on May 15, 1980, to the extent

incorporated or referenced in the FERC License.

(10) "FERC Project Area" means that portion of Authority

property that is subject to the FERC License, as identified and

defined in the FERC License, as may be amended at any time and

from time to time, and which FERC Project Area may move or change

over time due to natural forces.

(11) "Ground Lease" means each of those certain residential

and/or commercial ground leases between the Authority and a

Leaseholder, and the respective heirs, successors, and assigns.

(12) "Hazardous Materials" means underground storage tanks,

petroleum and petroleum products, asbestos, PCB's,

urea-formaldehyde and any hazardous or toxic substances,

pollutants, contaminants, wastes, or materials as defined under

any Environmental Laws.

(13) "Lake" means Possum Kingdom Lake located in Young, Palo

Pinto, Stephens, and Jack Counties. The boundary of the Lake is

defined by the 1000' contour line, as that contour may meander

and change over time with natural forces, including erosion and

accretion. The "1000' contour line" means the line running along

the periphery of the Lake if the surface of the Lake is at an

elevation of 1000 feet above mean sea level, as measured from the

top of the spillway crest gates of the Morris Sheppard Dam, as

such line may move and shift from time to time due to natural

forces.

(14) "Leased Tract" or "Tract" means all or any portion of the

Commercial Leased Land, the Residential Leased Land, and

Undeveloped Strips, whether owned by the Authority, Purchaser, or

Owner and whether or not subject to a lease or Ground Lease or

owned in fee simple.

(15) "Leaseholder" means a person or entity that has a

residential lease or a commercial lease with the Authority,

including the Leaseholder's heirs, successors, and assigns.

(16) "Lienholder" means any mortgagee under a mortgage, or a

trustee or beneficiary under a deed of trust, constituting a lien

on any portion of the Leased Tract.

(17) "Owner" means the record holder of fee simple title to any

portion of the Leased Tract sold pursuant to this section,

including its heirs, personal representatives, successors, and

assigns. This term does not include a Purchaser who acquires the

Leased Tract from the Authority in accordance with Subsection

(b).

(18) "Property" means the Leased Tract and the Authority Land.

(19) "Purchaser" means any person or entity, including its

successors in interest, heirs, or assigns, that acquires the

Leased Tract (or any portion thereof) from the Authority in

accordance with Subsection (b). This term does not include those

Leaseholders that acquire individual Leased Tracts from the

Purchaser in accordance with Subsection (b).

(20) "Ranch" means that certain subdivision of record in Palo

Pinto County, Texas, according to the map or plat of record in

Volume 7, Page 71, Plat Records of Palo Pinto County, Texas, as

it may be amended or modified from time to time, which

subdivision includes a portion of the Leased Tract and a portion

of the Authority Land.

(21) "Ranch Agreement" means that certain agreement by and among

the Authority, The Ranch on Possum Kingdom, L.P., and Hill

Country Harbor Village, L.P., effective as of August 1, 1997, and

dated December 12, 1997.

(22) "Ranch Declarations" means that certain Declaration of

Covenants, Conditions and Restrictions for The Ranch on Possum

Kingdom Palo Pinto County, Texas, dated December 8, 1997, as

recorded in Volume 944, Page 403, Official Public Records of Palo

Pinto County, Texas.

(23) "Residential Leased Land" means that portion of the Leased

Tract located outside the FERC Project Area that is leased for

single-family residential purposes only as of the date the

Restrictions are placed of record. This term does not include

land that is subject to a commercial lease, where such lessee is

authorized to sublease for residential purposes.

(24) "Restrictions" means the easements, covenants,

restrictions, liens, encumbrances, and requirements contained in

the Declaration of Restrictive Covenants, Easements, and

Conditions to be recorded by the Authority as set forth in

Subsection (d).

(25) "Roads" means those paved or gravel streets, roads, and

thoroughfares owned and maintained by the Authority that are

located in Stephens, Jack, Young, or Palo Pinto County and that

provide access, ingress, and egress to and from the Leased Tract,

the Lake, and/or Authority Land; provided, however, that the

definition of Roads, as used herein, does not include:

(A) Driveways;

(B) paved or gravel roads located wholly within Authority public

use areas;

(C) paved or gravel roads located within gated Authority

operations areas; and

(D) paved or gravel roads located wholly within an individual

tract that is part of the Commercial Leased Land, which roads

only serve that individual commercial Tract.

(26) "Shoreline Management Plan" means that certain Possum

Kingdom Shoreline Management Plan and Customer Guide, adopted May

22, 2006, and amended July 31, 2006, and as may be revised and/or

further amended by the Authority at any time and from time to

time.

(27) "Undeveloped Strips" means small strips of unleased land

located between individual lots within the Leased Tract and small

parcels of land between the Leased Tract and Roads that the

Authority determines in its sole discretion to include in any

sale of all or any portion of the Leased Tract.

(b) Sale to Purchaser. Prior to January 1, 2011, the Authority

may sell the Leased Tract in whole or in part, to a Purchaser in

accordance with applicable law, this subsection, and Subsections

(d), (e), (f), (g), (h), and (i). Any sale of the Leased Tract

to a Purchaser under this subsection shall be subject to the

following:

(1) Each Leaseholder shall have the opportunity to buy such

Leaseholder's individual Leased Tract from the Purchaser or to

continue leasing the applicable Leased Tract from the Purchaser

in accordance with the following purchase or lease options. The

Purchaser shall:

(A) Permit the Leaseholder to purchase such Leaseholder's

individual Leased Tract in cash or through lender financing for

90% of land only assessed value without any exemptions (as

determined by the appraisal district) for the year 2008, such

option to be available at Closing as set forth in Subdivision (2)

and for a period of at least one year from Closing.

(B) Permit the Leaseholder to purchase for the percent of

assessed value only as set forth in Paragraph (A) such

Leaseholder's individual Leased Tract via seller financing, with

a down payment of ten percent (10%) and an interest rate of six

percent (6%), with a 30-year amortization, such option to be

available at Closing as set forth in Subdivision (2) and for a

period of at least one year from Closing. The leaseholder shall

not be charged any origination fees or points by purchaser as a

part of the closing costs involved in the seller financing

option.

(C) Offer a new 99-year lease at a rental rate of 6% of the land

only assessed value without any exemptions (as determined by the

appraisal district) for the year 2008, with annual Consumer Price

Index increases or decreases, such option to be available for a

period of at least one year from Closing. The 99-year lease will

include an option to purchase the applicable Leased Tract at the

land only assessed value without any exemptions (as determined by

the appraisal district) at the time of purchase (but not less

than the 2008 land only assessed value without any exemptions).

(D) Offer a new 20-year lease with a rental rate as determined

by the current Authority lease rate methodology or other lease

rate structure as set forth in the Ground Lease as applicable

(and including increases and adjustments to such rates) with

annual Consumer Price Index increases or decreases, to

Leaseholders who are over the age of 65 and who receive an ad

valorem tax exemption under Section 11.13, Tax Code, for a

structure on the Leaseholder's individual Leased Tract, such

option to be available for a period of at least one year from the

date of Closing. The Leaseholder must have received the ad

valorem tax exemption for a structure on the Leaseholder's

individual Leased Tract by January 1, 2009. The 20-year lease

will include an option to purchase the applicable Leased Tract at

the land only assessed value without any exemptions (as

determined by the appraisal district) at the time of purchase

(but not less than the 2008 land only assessed value without any

exemptions).

(E) Ratify the existing Ground Lease of any Leaseholder who does

not timely exercise one of the foregoing options, such

ratification to include:

(i) adoption of the current Authority lease rate methodology or

other lease rate structure as set forth in the Ground Lease, as

applicable (and including increases and adjustments to such

rates) for a period of 8 years from Closing;

(ii) an option permitting the Leaseholder to purchase such

Leaseholder's individual Leased Tract for the land only assessed

value without any exemptions (as determined by the appraisal

district) at the time of purchase, or for the year 2008,

whichever is greater, for a period of 8 years from Closing; and

(iii) an agreement to extend Ground Leases as necessary to allow

for this full 8-year purchase option period. Nothing in this

subsection shall preclude the Purchaser from offering additional

purchase or lease options to the Leaseholders, provided any

additional options are made available to all Leaseholders on an

equal basis.

(2) A Leaseholder who desires to buy such Leaseholder's

individual Leased Tract from the Purchaser pursuant to the option

set forth in either Subdivision (1)(A) or (B) concurrently with

the Purchaser's Closing must exercise the desired option as

follows:

(A) notify the Authority and Purchaser in writing within 90 days

after the effective date of the Contract between the Authority

and Purchaser of Leaseholder's intent to purchase the applicable

Leased Tract;

(B) Leaseholder and Purchaser will enter into a purchase and

sale agreement in substantially the form as agreed to between the

Authority and Purchaser, which form will be attached to the

Contract, and which individual purchase and sale agreements will

be ratified by Purchaser at the Closing; the purchase and sale

agreement shall contain, at a minimum, the following terms and

conditions:

(i) the purchase price for the individual Leased Tract in

accordance with the applicable purchase option;

(ii) earnest money in the amount of $1,000 to be delivered to

the title company agreed to by Leaseholder and Purchaser and

approved by the Authority along with the executed purchase and

sale agreement;

(iii) the Leaseholder's obligation to provide a survey as set

forth in this subsection and a title commitment from the agreed

upon title company;

(iv) a 60-day period commencing on the date of the purchase and

sale agreement for the Leaseholder to obtain financing (if

exercising its option pursuant to Subdivision (1)(A) above);

(v) the Leaseholder must notify Purchaser of any objections to

any items on the title commitment and/or survey within fifteen

(15) days after receipt of same, but in no event less than 45

days prior to the anticipated date of Closing, provided however

that neither the Purchaser nor the Authority shall have any

obligation to cure any such items or to incur any expenses in

curing any items, except that Purchaser and/or the Authority, as

applicable, shall use good faith efforts to address and/or remove

those requirements or exceptions shown on Schedule C of the title

commitment that are applicable to or created by the Purchaser

and/or Authority, as applicable, and, notwithstanding the

foregoing, neither the Purchaser nor the Authority shall have any

obligation to cure any exceptions on the attached Schedule C

regarding legal right of access to or from the applicable Leased

Tract;

(vi) Leaseholder is purchasing the applicable individual Leased

Tract in its "as-is" condition and Purchaser shall have no

obligation to make any improvements or modifications thereto, nor

will Purchaser make any representations or warranties as to the

condition or use of the applicable Leased Tract;

(vii) Purchaser shall not be responsible for any broker fees or

commissions due to any broker or agent engaged or claiming to

have been engaged by Leaseholder for the purchase and sale of the

applicable Leased Tract;

(viii) Purchaser shall be responsible for costs related to the

release of any existing liens placed on the applicable portion of

the Leased Tract by Purchaser, including prepayment penalties and

recording fees, release of Purchaser's loan liability to the

extent applicable to the individual Leased Tract, tax statements

or certificates, preparation of the deed, and one-half of any

escrow fee;

(ix) Leaseholder shall be responsible for any costs associated

with a loan or financing for the applicable portion of the Leased

Tract, including, without limitation, loan origination, discount,

buy-down, and commitment fees, appraisal fees, loan application

fees, credit reports, preparation of loan documents, loan-related

inspection fees, and interest on the notes from the date of

disbursement to date of first monthly payment; the cost of the

survey; recording fees; copies of easements and restrictions;

mortgagee title policy with endorsements required by lender, if

any; one-half of any escrow fee; any prepaid items, including

without limitation, insurance premiums and reserves and taxes;

underwriting fee; and any title policy (including endorsements)

obtained by Leaseholder;

(x) Taxes will be prorated as of the date of Closing; if taxes

are not paid as of the date of Closing, then Leaseholder shall be

responsible for the payment of taxes; and

(xi) the agreement between Leaseholder and Purchaser shall be

contingent on Closing occurring within the timeframes set forth

in this subsection.

(C) Leaseholder shall deliver to Authority and Purchaser no less

than forty-five days prior to Closing, at the Leaseholder's

expense, an accurate survey of the individual Leased Tract

(including any Undeveloped Strips being included in such Leased

Tract), which survey is acceptable to the Authority and

Purchaser. To be acceptable to the Authority and Purchaser, the

survey must:

(i) be acceptable to the title company selected by the Purchaser

and Leaseholder and approved by the Authority for purposes of

issuing any policy of title insurance on the applicable portion

of the Leased Tract;

(ii) be prepared by a licensed state land surveyor or a

registered professional land surveyor acceptable to the

Authority;

(iii) include the boundary of the Leaseholder's Leased Tract and

any Undeveloped Strips being conveyed, which boundaries must be

consistent with the master survey prepared on behalf of the

Authority in conjunction with the sale of the Leased Tract to the

Purchaser;

(iv) include all improvements on the Leased Tract and indicate

any encroachments across the applicable boundary lines or into

the FERC Project Area or Buffer Zone; Leaseholder must provide

evidence that any such encroachments across boundary lines or

into the FERC Project Area or Buffer Zone have been cured by the

Leaseholder (either by removal of such encroachment or by written

agreement between the affected parties permitting such

encroachment to continue) prior to the survey being deemed

acceptable; and

(v) be reviewed and approved by the Authority and Purchaser; the

Authority, Purchaser, and their representatives or agents may

perform an inspection of the applicable Leased Tract to verify

the accuracy of the Survey and any encroachments thereon;

(D) On or before Closing, the purchase and sale agreement

between the Leaseholder and Purchaser and any earnest money that

may be required pursuant to such agreement shall be timely

delivered to a title company or escrow agent acceptable to the

Authority and agreed to by Leaseholder and Purchaser in such

agreement;

(E) On or before Closing, Purchaser and Leaseholder shall

complete all documentation necessary to effectuate transfer of

the applicable Leased Tract from the Purchaser to the Leaseholder

and deliver such completed and executed documents to the

applicable escrow agent; and

(F) Promptly after Closing, the deed and any other applicable

documents effectuating transfer of such Leased Tract to the

Leaseholder shall be recorded in the county records where the

Leased Tract is located promptly after such escrow agent receives

written notice from the Authority or title company or escrow

agent facilitating the Closing of the Leased Tract from the

Authority to Purchaser that such Closing has been completed and

the necessary documents have been recorded pursuant to such

Closing. In no event shall the deed or any other documents

transferring the applicable portion of the Leased Tract to the

Leaseholder be recorded prior to Closing.

(3) Closing shall occur no later than December 31, 2010. The

Authority shall post on its website no later than thirty days

after entering into a Contract for sale with Purchaser the

effective date of such Contract and the anticipated date of

Closing, which date shall be at least six (6) months from the

effective date of the Contract. Any changes to the anticipated

date of Closing shall also be posted on the Authority's website.

These dates shall be used to establish the time periods provided

in Subdivision (2).

(c) Sale to Leaseholders. This subsection shall only apply to,

and be effective for, those portions of the Leased Tract (if any)

for which Closing has not occurred on or before December 31,

2010, pursuant to Subsection (b), in which case the effective

date of this subsection shall be January 1, 2011. Upon the

effective date of this subsection, the Authority shall suspend

any applicable sale efforts under Subsection (b) for a period of

two years beginning on the effective date of this subsection and

initiate a tract by tract sale of the Leased Tract to the

then-current Leaseholders as follows:

(1) For a period of two years beginning on the effective date of

this subsection and in accordance with the procedures set forth

in this subsection, and subject to Subsections (d), (e), (f),

(g), (h), and (i), the Authority shall provide Leaseholders the

opportunity to purchase their individual Leased Tracts directly

from the Authority. Leaseholders shall have until the expiration

of such two-year period to submit a completed application of

intent to purchase their individual Leased Tracts as provided by

Subdivision (4).

(2) The Authority shall determine if, and how, any Undeveloped

Strips will be divided between adjacent Leaseholders and

incorporated into any individual Leased Tract; provided, however,

Leaseholders shall not be required to accept any such Undeveloped

Strips.

(3) On or before the effective date of this subsection, the

Authority shall make available to the Leaseholders a form for an

application of intent to purchase the Leaseholder's individual

Leased Tract. Such application shall be deemed a contract subject

to the provisions set out herein. The application of intent

shall provide the Leaseholder a 30-day feasibility period

beginning on the date such application is submitted in which the

Leaseholder can determine the feasibility of purchasing the

applicable individual Leased Tract, including the ability of such

Leaseholder to obtain financing for such purchase.

(4) A Leaseholder who desires to purchase such Leaseholder's

individual Leased Tract must submit a completed application to

the Authority on or before December 31, 2012. An application

will be deemed "complete" upon the following:

(A) Leaseholder delivers to the Authority an executed

application of intent to purchase with all required information

included in the application;

(B) Leaseholder delivers an earnest money deposit, in good funds

acceptable to the title company or escrow agent selected by the

Authority, in the amount of $1,000 to such title company or

escrow agent, which earnest money shall be nonrefundable after

the expiration of the feasibility period except in the event

closing does not occur due to the fault of the Authority;

(C) any and all rent and other fees or amounts due to the

Authority pursuant to such Leaseholder's Ground Lease have been

paid and there are no amounts then outstanding which are past

due;

(D) Leaseholder has delivered to the Authority a survey that is

acceptable to the Authority of the applicable Leased Tract (and

any Undeveloped Strips being included in such Leased Tract). To

be acceptable to the Authority, the survey must:

(i) be acceptable to the title company selected by the Authority

for purposes of issuing any policy of title insurance on the

applicable portion of the Leased Tract;

(ii) be prepared by a licensed state land surveyor or a

registered professional land surveyor acceptable to the

Authority;

(iii) include the boundary of the Leaseholder's Leased Tract and

any Undeveloped Strips being conveyed, which boundaries must be

consistent with the master survey of the Leased Tract prepared on

behalf of the Authority;

(iv) include all improvements on the Leased Tract and indicate

any encroachments across the applicable boundary lines or into

the FERC Project Area or Buffer Zone; Leaseholder must provide

evidence that any such encroachments across boundary lines or

into the FERC Project Area or Buffer Zone have been cured by the

Leaseholder (either by removal of such encroachment or by written

agreement between the affected parties permitting such

encroachment to continue) prior to the survey being deemed

acceptable; and

(v) be reviewed and approved by the Authority; the Authority or

its representatives or agents may perform an inspection of the

Leased Tract to verify the accuracy of the Survey and any

encroachments thereon.

(E) Leaseholder has delivered to the Authority a title

commitment and, if requested by the Authority, any exception

documents referenced therein, prepared by the applicable title

company or escrow agent selected by the Authority; and

(F) Leaseholder has delivered to the Authority written evidence

from Leaseholder's lender or financial institution that

Leaseholder has the financing or funds available, as applicable,

to complete the purchase of Leaseholder's Leased Tract.

(5) Completed applications that are timely delivered will be

accepted and processed by the Authority in the order in which

they are received; except that the Authority shall give

preference in processing applications to Leaseholders who receive

an ad valorem tax exemption under Section 11.13, Tax Code, for a

structure on the Leaseholder's Leased Tract.

(6) A Leased Tract sold under this subsection shall be sold for

90% of the land only assessed value without any exemptions, as

determined by the appraisal district, for the year in which the

Leaseholder's application of intent to purchase is submitted to

the Authority, or for the year 2008, whichever is greater.

(7) The Leaseholder purchasing such Leaseholder's Leased Tract

is responsible for:

(A) timely paying all rent and other fees or amounts due to the

Authority pursuant to such Leaseholder's Ground Lease through the

date of closing on the Leaseholder's portion of the Leased Tract;

(B) obtaining and delivering to the Authority a survey of the

applicable Leased Tract in accordance with Subdivision (4)(D) and

curing any encroachments shown thereon, all at Leaseholder's

expense;

(C) obtaining and delivering to the Authority, at such

Leaseholder's expense, a title commitment in accordance with

Subdivision (4)(E); the Authority may, but shall have no

obligation to, cure any objections that Leaseholder may have to

the exceptions, covenants, easements, reservations or any other

items reflected on the title commitment; provided, however, that

the Authority shall use good faith efforts to address and/or

remove those requirements or exceptions shown on Schedule C of

the title commitment that are applicable to or created by the

Authority, and, notwithstanding the foregoing, the Authority

shall have no obligation to cure any exceptions on the attached

Schedule C regarding legal right of access to or from the

applicable Leased Tract;

(D) delivering to the applicable title company or escrow agent

on or before closing on the Leaseholder's Leased Tract, in good

funds, the purchase price and all reasonable, normal, customary,

and documented costs associated with the transfer of the

individual Leased Tract to the Leaseholder including, without

limitation, all escrow fees, recording fees, taxes on the land

after the date of such closing, document preparation fees, the

cost of any Title Policy (including any endorsements thereon)

obtained by Leaseholder, and any costs associated with removing

any liens on the applicable Leased Tract; and

(E) timely delivering to the escrow agent any notices,

statements, affidavits, or other documents required by the

application, escrow agent, or at law to effectuate the transfer

of the applicable Leased Tract to the Leaseholder.

(8) For those completed applications of intent to purchase

timely delivered to the Authority under this subsection, the

purchase must be completed no later than June 30, 2013. For any

individual Leased Tracts for which closing has not occurred by

such date, the application shall be deemed terminated. The

Authority shall not accept any applications of intent to purchase

after December 31, 2012; and any applications of intent to

purchase that are delivered to the Authority prior to such date

but that are not "complete" as of such date in accordance with

Subdivision (4) shall be rejected by the Authority. Leaseholders

submitting an application of intent to purchase their individual

Leased Tracts are responsible for ensuring that such application

is deemed "complete" on or before December 31, 2012.

(9) Any Ground Lease that would otherwise expire shall be

automatically extended as necessary for one year terms to permit

such Leaseholder the full two-year period to deliver such

application of intent to purchase such Leaseholder's individual

Leased Tract and to complete such transaction no later than June

30, 2013.

(10) The Owner of a Tract sold under this subsection shall pay

the Authority any reasonable fees set by the Authority for any

services the Owner accepts from the Authority. However, the Owner

of a Tract is under no obligation to accept services from the

Authority.

(11) Any Tract subject to the Ranch Agreement shall only be

subject to sale under this subsection if the Authority is

released from its obligations under the Ranch Agreement relating

to such Tract.

(12) The following laws do not apply to sale of an individual

Leased Tract under this subsection:

(A) Chapter 272, Local Government Code;

(B) Section 49.226, Water Code; and

(C) Section 8502.013 of this code.

(13) A provision that applies to the Leaseholder of a Leased

Tract under this section applies to any subsequent Owner of the

Leased Tract.

(14) At closing on the individual Leased Tract, the Leaseholder

shall pay any indebtedness secured by a lien on the Leaseholder's

leasehold estate (including the Buffer Zone, whether or not

included as part of the Leased Tract pursuant to Subsection (e))

or deliver the express written consent of the Lienholder on the

leasehold estate in the Leased Tract permitting the Leaseholder

to grant a purchase money lien on the fee simple estate in the

Leased Tract.

(15) At the closing of the applicable Leased Tract, the

Authority will deliver a special warranty deed.

(16) For any portion of the Leased Tract that has not been sold

pursuant to this subsection on or before June 30, 2013, the Board

shall sell any such remaining portion of the Leased Tract

pursuant to terms and conditions determined by such Board.

(d) Restrictions on Leased Tract. The Leased Tract (or any

portion thereof) sold in accordance with Subsection (b) or (c)

shall be subject to the following Restrictions, which shall be

included, in substance, in a Declaration of Restrictive

Covenants, Easements, and Conditions to be prepared by the

Authority substantively in accordance with the following and

recorded by the Authority, as declarant, in the applicable county

records prior to any sale pursuant to Subsection (b) or (c):

(1) Subject to Subdivision (10), no Owner, Purchaser, or

Leaseholder may forbid, restrict, or take any action which

effectively forbids or restricts the public from using the FERC

Project Area and the adjacent areas of the Lake in accordance

with the terms of the FERC License.

(2) Each Owner, Purchaser, and Leaseholder shall agree to not

block, restrict, or otherwise prohibit access over, through, or

across any Road and further agrees that such Roads or portion

thereof shall remain open for use by the Authority, other Owners

or Purchasers, lessees of any portion of the Property (including

Leaseholders) and the general public. Except for (i) those

portions of the Property that are accessible by water only as of

the effective date of the Restrictions, and/or (ii) restrictions

of access existing as of the effective date of the Restrictions

(e.g., access to and from public roads that requires traversing

real property not owned by the Authority, Owners, or Purchasers

hereunder), and/or (iii) the covenants and restrictions of the

Ranch Declarations (to the extent applicable to the Roads) or

other restrictive covenants existing prior to the date the

Restrictions are recorded of record, no Owner, Purchaser, or

Leaseholder shall be permitted to block, restrict, or otherwise

prohibit access on, over, or across the Roads.

(3) The Driveways are not part of the Roads and shall be

maintained by the Owner, Purchaser, or Leaseholder of the

applicable Driveways. No Owner, Purchaser, or Leaseholder shall

obstruct, prevent, or otherwise restrict access on, over or

across any portion of a common Driveway by any such other Owner,

Purchaser, or Leaseholder, or their guests or invitees, whose

portion of the Property is served by such common Driveway.

Owners, Purchasers, and/or Leaseholders whose portion of the

Property is served by a common Driveway shall at all times have a

nonexclusive right of ingress and egress over and across such

common Driveway to access their portion of the Property.

(4) All grants and dedications of easements, rights-of-way,

restrictions, and related rights affecting the Leased Tract, made

prior to the Leased Tract becoming subject to the Restrictions

that are of record, or visible or apparent, shall be incorporated

into such Restrictions by reference and made a part of the

Restrictions for all purposes as if fully set forth therein and

shall be construed as being adopted in each and every contract,

deed, or conveyance executed or to be executed by or on behalf of

the Authority conveying any part of the Leased Tract. The

foregoing adoption of such easements includes, without

limitation, any and all written easements or agreements, whether

or not recorded, between the Authority and any other party for

the installation, maintenance, repair, or replacement of utility

lines located on, above, over, under, or beneath the Property.

(5) The Authority shall reserve for itself and its successors,

assigns, and designees the nonexclusive right and easement, but

not the obligation, to enter upon the Property, the Lake and

other bodies of water, if any, located within the Property (a) to

install, keep, maintain, and replace pumps in order to obtain

water for the irrigation of any portion of the Authority Land,

(b) to construct, maintain, replace, and repair any wall, dam, or

other structure retaining water therein, (c) to access,

construct, maintain, replace, and repair any measurement

stations, monuments, or other similar improvements, (d) to remove

trash and other debris, and (e) to fulfill the Authority's

obligations as a river authority and any obligations set forth in

the FERC License, state water rights, or other governmental

regulations. The Authority and its designees shall have an

access easement through, over, and across any portion of the

Leased Tract to the extent reasonably necessary to exercise the

rights and responsibilities under this subdivision; provided,

however, that (i) the Authority shall provide written notice at

least 48 hours in advance of such entry to the Purchaser or Owner

of such portion of the Leased Tract (except in the event of an

emergency, in which case advance notice shall not be required,

but the Authority shall provide such written notice as soon as

practicable thereafter); (ii) the Authority shall promptly repair

any damage to the portion of the Leased Tract caused by the

Authority's entrance onto such Owner's or Purchaser's portion of

the Leased Tract; and (iii) the Authority shall use reasonable

efforts to avoid interfering with the Owner's or Purchaser's use

of the portion of the Leased Tract.

(6) The Authority shall reserve for itself and its successors,

assigns, and designees a perpetual right, power, privilege, and

easement to occasionally overflow, flood, and submerge that

portion of the Property located at or below the elevation contour

of 1015' above mean sea level in connection with the Authority's

operation and maintenance of the Lake. The Authority shall have

no liability to any Owner, Purchaser, Leaseholder, or any other

person for any damages, claims, costs, injuries, or liabilities

to any person or the Property or any improvements thereon that

are caused by or arise from any act or omission by the Authority

in connection with the foregoing right and easement.

(7) Additional land may be included in the Property or Leased

Tract at any time by the Authority, as long as the Authority owns

any portion of the Property, by recording an amendment to these

Restrictions in each of the counties in which the Property is

located. Upon such additions, the Restrictions shall apply to the

added land and the rights, privileges, duties, and liabilities of

the Owners or Purchasers subject to the Restrictions shall be the

same with respect to the added land as with respect to the

Property originally covered by the Restrictions. As additional

lands are added hereto, the Authority shall, with respect to said

land, record amendments that may incorporate the Restrictions

therein by reference and that may supplement or modify the

Restrictions with such additional covenants, restrictions, and

conditions that may be appropriate for those added lands.

(8) The Restrictions may not be modified in any respect

whatsoever or terminated, in whole or in part, except with the

consent of (i) the Owners or Purchasers of at least sixty percent

(60%) of the individual lots that comprise the Residential Leased

Land and Commercial Leased Land, and (ii) the Owners or

Purchasers of at least sixty percent (60%) of the land area of

the Authority Land, and (iii) the Authority, for so long as the

Authority has any interest in the Property, whether as an Owner

or holder of the FERC License or otherwise. Notwithstanding the

foregoing, the Authority, without the joinder of any other party,

shall have the absolute right to make minor changes or amendments

to the Restrictions to correct or clarify errors, omissions,

mistakes, or ambiguities contained therein. No amendment shall be

effective until such amendment has been recorded in the Official

Public Records of each of the counties in which the Property is

located.

(9) No improvements (except as specifically set forth in

Subdivision (11)) shall be constructed or located on the Leased

Tract within twenty-five feet (25') landward measured

horizontally from the 1000' contour line of the Lake, a meander

line that changes over time due to natural forces, such as

erosion and accretion; provided, however, this restriction shall

not include improvements inside this setback that are existing at

the time the Restrictions are filed that (i) have been approved

in writing by the Authority, and (ii) if such improvements are

located within the FERC Project Area, have been approved by the

Federal Energy Regulatory Commission (and to the extent not

already approved by the Federal Energy Regulatory Commission, the

Authority intends to file an application to obtain permission for

the existing encroachments into the FERC Project Area to remain

in place). In addition, no improvements on the Leased Tract (or

any portion thereof) shall be constructed or located within five

feet (5') of any other boundary line (i.e., the side and back

boundary lines), other than fences; provided, however, this

restriction shall not include improvements located within this 5'

setback that are existing at the time the Restrictions are filed

and that have been approved in writing by the Authority.

(10) No Owner, Purchaser, or Leaseholder shall have any rights

to construct any improvements or fencing that block or restrict

access to the FERC Project Area, except with the written consent

of the Authority, to be granted or withheld in its sole

discretion, and except in compliance with the FERC License. This

limitation does not apply to fences located within the Leased

Tract and outside the FERC Project Area.

(11) Erosion control improvements (such as retaining walls, rip

rap, etc.) and landscape planting may not be constructed or

located within the FERC Project Area or at or below the 1000'

contour line without the prior written approval of the Authority.

Such improvements shall be subject to the terms and conditions

set forth in the Restrictions, in the FERC License, in any other

Federal Energy Regulatory Commission rules and regulations, and

in the Authority's regulations, including without limitation, the

Shoreline Management Plan.

(12) No Owner, Purchaser, or Leaseholder shall have the right to

place, or permit to be placed, any advertisements, private

notices, signs, or billboards on the Leased Tract except that

temporary signage customarily found on residential property may

be placed on the Residential Leased Land at the reasonable

discretion of the Owner, Purchaser, and/or Leaseholder of that

portion of the Residential Leased Land.

(13) No activities shall be conducted on the Leased Tract and no

improvements constructed on the Leased Tract that are or might be

unsafe or hazardous to any person or property.

(14) No Owner, Purchaser, Leaseholder, or occupant of any

portion of the Leased Tract shall use or permit the use,

handling, generation, storage, release, disposal, or

transportation of Hazardous Materials on, about, or under the

Leased Tract except for such quantities that are routinely

utilized in connection with residential use (for all portions of

the Leased Tract except the Commercial Leased Land) or for

commercial uses that are in compliance with the Restrictions (for

the Commercial Leased Land), and that are stored, used, and

disposed of in compliance with all Environmental Laws. Each

Owner, Purchaser, and Leaseholder shall indemnify, defend,

protect, and save the Authority, its successors and assigns,

trustees, directors, employees, and officers and each other

Owner, Purchaser, and Leaseholder, harmless from and against, and

shall reimburse such indemnified parties for, all liabilities,

obligations, losses, claims, damages, fines, penalties, costs,

charges, judgments, and expenses, including, without limitation,

reasonable attorneys' fees and expenses that may be imposed upon

or incurred or paid by or asserted against such indemnified

parties by reason of or in connection with such Owner's,

Purchaser's, or Leaseholder's failure to comply with this

subdivision.

(15) No Owner or Purchaser shall conduct, or permit to be

conducted, any activity on the Leased Tract that is improper,

immoral, noxious, annoying, creates a nuisance, or is otherwise

objectionable to other Owners or Purchasers or incompatible with

the recreational use of the Lake and the FERC Project Area.

(16) The Residential Leased Land (and any Undeveloped Strips

that are conveyed to an Owner or Purchaser as part of the

Residential Leased Land pursuant to Subsection (b) or (c)) shall

be improved and used solely for single-family residential use,

inclusive of a garage, fencing, and other such related

improvements as are necessary or customarily incident to normal

residential use and enjoyment and for no other use. No portion of

the Residential Leased Land (and any Undeveloped Strips that are

conveyed to an Owner or Purchaser as part of the Residential

Leased Land pursuant to Subsection (b) or (c)) shall be used for

manufacturing, industrial, business, commercial, institutional,

or other nonresidential purpose, save and except as set forth in

Subdivision (17). Notwithstanding the foregoing, Owners,

Purchasers, and/or Leaseholders shall be permitted to conduct a

"garage sale" on their respective portion of the Residential

Leased Land (and any Undeveloped Strips that are conveyed to an

Owner or Purchaser as part of the Residential Leased Land

pursuant to either Subsection (b) or (c)) not more than one time

per calendar year.

(17) No professional, business, or commercial activity to which

the general public is invited shall be conducted on the

Residential Leased Land (and any Undeveloped Strips that are

conveyed to an Owner or Purchaser as part of the Residential

Leased Land pursuant to Subsection (b) or (c)); except an Owner,

Purchaser, Leaseholder, or occupant of a residence may conduct

business activities within a residence so long as: (a) the

existence or operation of the business activity is not apparent

or detectable by sight, sound, or smell from outside the

residence; (b) the business activity conforms to all zoning

requirements; (c) the business activity does not involve

door-to-door solicitation of residents, lessees, Leaseholders,

Owners, or Purchasers within the Property; (d) the business does

not generate a level of vehicular or pedestrian traffic or a

number of vehicles parked within the Property that is noticeably

greater than that which is typical of residences in which no

business activity is being conducted; and (e) the business

activity is consistent with the residential character of the

Residential Leased Land and does not constitute a nuisance, or a

hazardous or offensive use, or threaten the security or safety of

other residents, lessees, Owners, Purchasers, or Leaseholders of

the Property. The terms "business" and "trade", as used in this

provision, shall be construed to have their ordinary, generally

accepted meanings and shall include, without limitation, any

occupation, work, or activity undertaken on an ongoing basis that

involves the provision of goods or services to persons other than

the provider's family and for which the provider receives a fee,

compensation, or other form of consideration, regardless of

whether: (x) such activity is engaged in full or part-time; (y)

such activity is intended to or does generate a profit; or (z) a

license is required. Leasing of a residence shall not be

considered a business or trade within the meaning of this

subsection. This subdivision shall not apply to any activity

conducted by the Authority.

(18) Except as may be otherwise provided in the Restrictions,

Commercial Leased Land (and any Undeveloped Strips that are

conveyed to an Owner or Purchaser as part of the Commercial

Leased Land pursuant to Subsection (b) or (c)) may be improved

and used for any lawful commercial purpose, including without

limitation, nonprofit organizations or governmental or

quasi-governmental agencies.

(19) No portion of the Leased Tract may be used for the

commercial testing or development of wind power, or to produce,

lease, store, and/or transmit electrical power generated thereby

for commercial or resale purposes.

(20) Each Owner or Purchaser shall keep, or cause to be kept,

all improvements located on its respective portion of the Leased

Tract maintained in good condition and repair, clean and free of

rubbish and other hazards, and otherwise in full accordance with

the Restrictions and all governmental rules, regulations, codes,

and zoning requirements. Such maintenance shall include, but not

be limited to, the following: regular and timely removal of all

litter, garbage, trash, and waste; regular lawn mowing; tree,

shrub, and plant pruning and trimming; watering of landscaped

areas; weed control; pest control; maintaining exterior lighting

and mechanical facilities in good working order; keeping walks

and driveways clean and in good repair; and the repairing and

repainting of the exterior improvements visible to neighboring

properties and/or public view.

(21) In the event of any damage to or destruction of any

building or improvement on any portion of the Leased Tract from

any cause whatsoever, the Owner, Purchaser, or Leaseholder upon

whose portion of the Leased Tract the casualty occurred shall, at

such Owner's, Purchaser's, or Leaseholder's sole option, either

(i) repair, restore, or rebuild and complete the same with

reasonable diligence, (ii) clear the affected area of all

hazardous or dangerous debris and structures and lawfully dispose

of same within one year from the date of casualty, or (iii)

effectuate any combination of clauses (i) and (ii) of this

subdivision as such Owner, Purchaser, or Leaseholder may deem

reasonably appropriate. Notwithstanding the foregoing, in the

event the Owner, Purchaser, or Leaseholder elects to rebuild

buildings or improvements that were located within the FERC

Project Area or within twenty-five feet (25') landward measured

horizontally from the 1000' contour line that were approved in

accordance with Subdivision (9), such buildings or improvements

shall be rebuilt in accordance with Subdivision (24).

(22) The Texas Commission on Environmental Quality has adopted

rules governing on-site sewage facilities (also called septic

systems). The Authority is the commission's authorized agent for

the septic system licensing program, including the enforcement of

the commission's septic system rules and regulations for the

Property. The Authority, as the agent for the commission, shall

have the authority to access the Property for the purpose of

issuing such licenses, inspecting such septic systems, and

enforcing any and all rules and regulations related thereto.

Each Owner, Purchaser, and Leaseholder agrees to comply with all

sanitary regulations and the licensing process adopted by the

commission and enforced by the Authority, as its agent, from time

to time.

(23) The Owner or Purchaser shall be responsible, at such

Owner's or Purchaser's expense, for providing for the collection,

removal, and disposal of all solid waste on the Leased Tract; or

the Owner or Purchaser of any portion of the Leased Tract shall

be responsible for ensuring that the Leaseholders provide for

such collection, removal, and disposal of all solid waste on the

applicable portion of the Leased Tract. In the event the Ranch

fails to provide for the collection, removal, and disposal of all

solid waste related to the Ranch, the Owner or Purchaser shall be

responsible for providing for the same.

(24) (i) An Owner, Purchaser, or Leaseholder, subject to

approval by the Federal Energy Regulatory Commission, may repair,

alter, or rebuild improvements located within the FERC Project

Area, which improvements were previously approved in accordance

with Subdivision (9); provided, however, such repairs,

alterations, and/or rebuilding shall not extend beyond the

footprint of the existing or previously existing improvement.

(ii) An Owner, Purchaser, or Leaseholder may repair, alter, or

rebuild improvements located outside the FERC Project Area but

within 25' landward measured horizontally from the 1000' contour

line, and/or improvements located within the 5' boundary setback,

which improvements were previously approved in accordance with

Subdivision (9). Such repairs, alterations, or rebuilding may

extend such improvements outside the previously existing

footprint towards the side boundaries and back boundary of the

applicable Leased Tract, but such improvements may not be

extended towards the shoreline or encroach closer to the 1000'

contour line of the Lake than the existing or previously existing

improvements.

(25) The Authority shall reserve its rights, title, and interest

in all oil, gas, and other minerals in and under any and all

Property, including the Leased Tract.

(26) No land within the FERC Project Area shall be improved,

used, or occupied, except in such manner as shall have been

approved by the Authority and, to the extent required, by the

Federal Energy Regulatory Commission. No docks, piers, on-water

facilities, retaining walls, or any other structures or

facilities shall be built, installed, or maintained in, on, or

over the waters of the Lake or within the FERC Project Area

except as authorized by the Authority. All such structures or

facilities shall be subject to all rules and regulations

applicable to the Lake and the FERC Project Area, as the same may

be adopted or amended from time to time. Owner, Purchaser, and/or

the Leaseholder shall be responsible for any fees or annual

charges assessed by the Authority and/or the Federal Energy

Regulatory Commission for such permit or improvements and shall

be responsible for ensuring that any such improvements are

consistent with the FERC License, Shoreline Management Plan, and

all other rules and regulations applicable to the FERC Project

Area. Owner or Purchaser shall not, at any time, permit any liens

to encumber the FERC Project Area.

(27) No use of the Lake or other bodies of water within the

Property, if any, shall be made except in accordance with the

FERC License, the Shoreline Management Plan, the Authority's

regulations, and any other rules and regulations that may be

promulgated by the Federal Energy Regulatory Commission and/or

the Authority at any time and as amended from time to time. Any

such use shall be subject to the Authority's and the Federal

Energy Regulatory Commission's superior use rights. The

Authority shall not be responsible for any loss, damage, or

injury to any person or property arising out of the authorized or

unauthorized use of the Lake or other bodies of water within or

adjacent to the Property.

(28) The Authority may use and regulate the Lake or other bodies

of water within the Property for the irrigation of the Authority

Land, or for any other purpose deemed appropriate by the

Authority, subject to the rights and authority of the Federal

Energy Regulatory Commission or other governmental entity having

jurisdiction of such areas, and subject to the water rights

granted (or which may be granted) to the Authority by the State

of Texas. The Authority's rights under this subdivision shall be

superior to any rights of any Owner, Purchaser, or Leaseholder.

This subdivision shall not be construed to limit or restrict the

rights and authority of the Federal Energy Regulatory Commission

or other governmental entity having jurisdiction of the Property.

(29) Owners or Purchasers must obtain written permission from

the Authority in accordance with the Authority's regulations to

use or divert water from the Lake on any portion of the Leased

Tract for domestic or commercial purposes.

(30) No Owner, Purchaser, or Leaseholder shall be permitted to

divert or alter the natural drainage of the terrain or clear

vegetation on any portion of the Property in such a manner that

would cause unnatural erosion or silting of the Lake.

(31) Owners, Purchasers, and Leaseholders shall take all

reasonable precautions to ensure that all use of and activities

on the Leased Tract and the FERC Project Area, including without

limitation, the construction, operation, and maintenance of any

improvements on the Leased Tract, and/or FERC Project Area occur

in a manner that is in compliance with the FERC License and that

will protect the scenic, recreational, and environmental values

of the Lake. The Authority, as a licensee of the Federal Energy

Regulatory Commission, has specific approval authority on any

proposed construction that impacts the FERC Project Area or

lakebed, and Owner, Purchaser, and Leaseholder shall comply with

the approval process as may be established by the Authority

and/or the Federal Energy Regulatory Commission from time to

time.

(32) Structures in place within the FERC Project Area shall be

subject to the FERC License, as the same may be amended and/or

renewed from time to time. Any structures erected in the FERC

Project Area after May 15, 1980 (the date of the amendment to the

previous FERC License) may be required to be removed at the

expense of the owner of the improvement, unless such improvements

are approved in writing by the Authority in accordance with the

FERC License. In no event shall this subdivision grant any

authorization for a violation of any rules or regulations of the

Authority, the FERC License, or any state, federal, or local law.

(33) The Owner, Purchaser, and Leaseholder of any portion of the

Leased Tract shall comply with all of the following rules and

regulations:

(A) the Shoreline Management Plan and any amendments or

revisions to that document to the extent such Shoreline

Management Plan applies to the Owner's, Purchaser's, and/or

Leaseholder's portion of the Leased Tract;

(B) the applicable rules, regulations, and order of the Federal

Energy Regulatory Commission including, without limitation the

FERC License;

(C) the Authority's "Regulations for Governance for Brazos River

Authority Lakes and Associated Lands," as published on the

Authority's Internet website; and

(D) other rules and regulations adopted by the Authority

regarding conduct on and use of the Lake or the Property.

(34) By Texas statute, the Authority is empowered to adopt and

has adopted certain regulations governing conduct on and use of

the Property within the FERC Project Area and Lake. Owners,

Purchasers, Leaseholders, and persons using the Leased Tract with

such Owners' or Purchasers' consent shall abide by all such rules

and regulations adopted from time to time by the Authority and

any future revisions and amendments thereto.

(35) Owners, Purchasers, and Leaseholders of that portion of the

Leased Tract that is part of the Ranch shall comply with the

terms and conditions of the Ranch Agreement and the covenants and

restrictions set forth in the Ranch Declarations, to the extent

applicable to such portion of the Leased Tract. As to that

portion of the Property that is part of the Ranch, the Ranch

Declarations shall control in the event of any conflict between

the covenants, restrictions, and conditions set forth in the

Ranch Declarations and the Restrictions.

(36) In order to maintain the quality of the Lake's water, the

stability of the shoreline, and of the environment in the Lake's

vicinity, each Owner, Purchaser, and Leaseholder of all or any

portion of the Leased Tract agrees to:

(A) comply with any local, state, or federal laws related to

water quality or the environment, including laws governing toxic

wastes and hazardous substances;

(B) if the Owner's or Purchaser's private on-site sewerage

facility is not licensed by the Texas Commission on Environmental

Quality (or any successor to such Commission) then the Owner,

Purchaser, or Leaseholder shall connect to and use, at the

Owner's, Purchaser's, or Leaseholder's expense, as applicable,

any wastewater treatment system or service that becomes available

to the Owner's or Purchaser's portion of the Leased Tract, not

later than twelve (12) months after the system or service becomes

available to such portion of the Leased Tract and thereafter

discontinue use of any private on-site sewerage facility; and if,

at any time after a wastewater treatment system or service

becomes available to the Owner's or Purchaser's portion of the

Leased Tract, the Owner's or Purchaser's private on-site sewerage

facility (whether licensed or not) requires either replacement or

an alteration or change in the on-site sewerage facility

resulting in (i) an increase in the volume of permitted flow,

(ii) a change in the nature of permitted influent, (iii) a change

from the planning materials approved by the permitting authority,

(iv) a change in construction, and/or (v) an increase,

lengthening, or expansion of the treatment or disposal system,

then such Owner or Purchaser shall promptly connect to and use,

at the Owner's, Purchaser's, or Leaseholder's expense, as

applicable, such wastewater treatment system or service and

thereafter discontinue use of any private on-site sewerage

facility. Notwithstanding the foregoing, in the event a property

owners association or municipality requires the Owners or

Purchasers of the portion of the Leased Tract that is included in

such association or municipality to connect to a wastewater

system or service, then such association or municipality rules

shall control;

(C) obtain written consent of the Authority prior to diverting

or pumping water from the Lake or any body of water within or

adjacent to the Property, constructing or erecting any embankment

or retaining wall, or commencing any dredging activity; and

(D) pay to the Authority any reasonable fee related thereto

(e.g., water usage, recreational user, dredging, or retaining

wall fees) as may be adopted from time to time by the Authority.

(37) Each Owner or Purchaser of all or any portion of the Leased

Tract agrees and acknowledges that the water level in the Lake

varies and that the Authority is not responsible for maintaining

the Lake at any certain level or above or below any certain

level.

(38) The Authority is not responsible or liable for any personal

injury or damage to any Owner, Purchaser, Leaseholder, the Leased

Tract, the Property, or any improvements caused by any increase

or decrease in the water level (even if such increase or decrease

is due to modifications of the Morris Sheppard (Possum Kingdom)

Dam or other actions or omissions of the Authority) or caused by

natural flooding.

(39) The Authority shall reserve the right of ingress and egress

for the Authority and any person authorized by the Authority,

including an agent of the Authority or employees, over and across

the Leased Tract and any and all on-water facilities whether

located within the Leased Tract or FERC Project Area for all

reasonable purposes of the Authority, including, without

limitation, the construction, maintenance, repair, and/or

replacements of any roads, drainage facilities, and power, water,

wastewater, and other utility mains and lines that the Authority

considers necessary or beneficial and for public safety, health,

and welfare purposes; provided however, that:

(A) the Authority shall provide written notice at least 48 hours

in advance of such entry to the Purchaser or Owner of such

portion of the Leased Tract (except in the event of an emergency,

in which case advance notice shall not be required, but the

Authority shall provide such written notice as soon as

practicable thereafter), which notice shall state with reasonable

specificity the purpose for such entry;

(B) the Authority shall promptly repair any damage to the

portion of the Leased Tract caused by the Authority's entrance

onto such Owner's or Purchaser's portion of the Leased Tract; and

(C) the Authority shall use reasonable efforts to avoid

interfering with the Owner's or Purchaser's use of the portion of

the Leased Tract.

(40) Each Owner, Purchaser, and Leaseholder shall comply

strictly with the Restrictions, as the same may be amended from

time to time. Failure to comply with the Restrictions shall

constitute a violation of the Restrictions, and shall give rise

to a cause of action to recover sums due for damages or

injunctive relief or both, maintainable by the Authority or other

Owners or Purchaser; provided however, no Owner, Purchaser,

Leaseholder, or other person shall have any right of action

against the Authority arising under the Restrictions.

(41) The Authority shall make no warranty or representation as

to the present or future validity or enforceability of any such

restrictive covenants, terms, or provisions. Any Owner,

Purchaser, or Leaseholder acquiring or leasing, as applicable,

any portion of the Property in reliance on one or more of the

Restrictions shall assume all risks of the validity and

enforceability thereof and, by acquiring such portion of the

Property, agrees to hold the Authority harmless therefrom.

(42) If the Owner, Purchaser, or Leaseholder of any portion of

the Leased Tracts or on-water facilities related thereto

(including retaining walls) shall fail to comply with the

requirements of the Restrictions, then the Authority shall have

the right, but not the obligation, following thirty (30) days

prior written notice to such defaulting owner to enter such

defaulting owner's portion of the Leased Tract (but only if such

failure to comply results in a public health, safety, or welfare

concern) and/or such defaulting owner's on-water facility and

cure such breach, the cost of which shall be reimbursed by such

defaulting owner to the Authority upon demand. Any such unpaid

amounts, together with interest thereon (at the rate of six

percent (6%) per annum) and the costs of collection (if any),

shall be charged as a continuing lien against such defaulting

owner's portion of the Leased Tract, which lien shall be

subordinate to the lien of any third-party deed of trust

previously recorded against such defaulting owner's portion of

the Leased Tract.

(43) A person shall be deemed to be in default of the

Restrictions only upon the expiration of thirty (30) days (ten

(10) days in the event of failure to pay money) from receipt of

written notice from the Authority or other Owner or Purchaser

specifying the particulars in which such person has failed to

perform the obligations of the Restrictions unless such person,

prior to the expiration of said thirty (30) days (ten (10) days

in the event of failure to pay money), has rectified the

particulars specified in said notice of default. However, such

person shall not be deemed to be in default if such failure

(except a failure to pay money) cannot be rectified within said

thirty (30) day period and such person commences the cure of such

default within such thirty (30) day period and thereafter is

continuously using good faith and its best efforts to rectify the

particulars specified in the notice of default.

(44) The Authority shall have the right, but not the obligation,

to enforce all of the provisions of the Restrictions. Any Owner

or Purchaser shall have the right to enforce all of the

provisions of the Restrictions against any other Owner,

Purchaser, or Leaseholder, but not against the Authority. Such

right of enforcement shall include the right to sue for both

damages for, and injunctive relief against, the breach of any

such provision. Furthermore, the Authority shall have the right,

when appropriate in its sole judgment and discretion, to claim or

impose a lien upon any portion of the Leased Tract, or

improvement constructed thereon, in order to enforce any right or

effect compliance with the Restrictions.

(45) The failure of a person (including the Authority or any

Owner or Purchaser) to insist upon strict performance of any of

the Restrictions shall not be deemed a waiver of any rights or

remedies that said person may have, and shall not be deemed a

waiver of any subsequent breach or default in the performance of

any of the Restrictions by the same or any other person.

(46) The Authority shall not be liable to any Owner, Purchaser,

or Leaseholder, or to any other person for any loss, damage, or

injury arising out of or in any way connected with the

performance or nonperformance of the Authority's rights,

obligations, or privileges under the Restrictions. Without

limiting the foregoing, the Authority shall not be liable to any

Owner, Purchaser, or Leaseholder due to the construction of any

improvements within the Property.

(47) Each of the Restrictions on the Leased Tract shall be a

burden on each portion of the Leased Tract, shall be appurtenant

to and for the benefit of the other Property, other portions of

the Leased Tract, and each part thereof, and shall run with the

land.

(48) The Restrictions shall inure to the benefit of and be

binding upon the Owners or Purchasers, their heirs, successors,

assigns, and personal representatives, and upon any person

acquiring all or any portion of the Leased Tract, or any interest

therein, whether by operation of law or otherwise.

Notwithstanding the foregoing, if any Owner or Purchaser sells or

transfers all or any portion of such Owner's or Purchaser's

interest in all or any portion of the Leased Tract, such Owner or

Purchaser shall, upon the sale and conveyance of title, be

released and discharged from all of its obligations as Owner or

Purchaser in connection with the property sold by it arising

under the Restrictions after the sale and conveyance of title but

shall remain liable for all obligations arising under the

Restrictions prior to the sale and conveyance of title. The new

Owner or Purchaser of all or any such portion of the Leased

Tract, (including, without limitation, any Owner (or Lienholder)

who acquires its interest by foreclosure, trustee's sale or

otherwise) shall be liable for all obligations arising under the

Restrictions with respect to such portion of the Leased Tract on

and/or after the date of sale and conveyance of title. The

Authority may assign, in whole or in part, any of its privileges,

exemptions, rights, and obligations (if any) under the

Restrictions to any other person and may permit the

participation, in whole or in part, by any other person in any of

its privileges, exemptions, rights, and obligations (if any)

hereunder.

(49) Except as provided in this subsection, the term of the

Restrictions shall be for a period of fifty (50) years from the

date such Restrictions are executed by the Authority.

Notwithstanding the foregoing, upon the expiration of such

period, the term of the Restrictions shall automatically renew

for successive periods of five (5) years each unless, at least

ninety (90) days prior to the date of expiration of any period

then in effect, (i) the Owners or Purchasers of at least sixty

percent (60%) of the individual lots that comprise the

Residential Leased Land and the Commercial Leased Land, (ii) the

Owners or Purchasers of at least sixty percent (60%) of the land

area of the Authority Land, and (iii) the Authority, for so long

as the Authority has any interest in the Property, whether as an

Owner or holder of the FERC License or otherwise, duly execute,

acknowledge and record in the office of the recorder of the

counties in which the Property is located a written termination

notice, in which event, the Restrictions shall automatically

expire at the end of the period then in effect.

(e) Buffer Zone. Notwithstanding any provision in this

subsection to the contrary, a sale under Subsection (b) or (c)

shall be subject to the following:

(1) If at the time Closing occurs under Subsection (b) or if at

the time a Leaseholder completes the purchase of the applicable

Leased Tract from the Authority pursuant to Subsection (c), as

applicable, the Buffer Zone, or any portion thereof, has been

removed from the FERC Project Area, the Leased Tract being

conveyed shall include that portion of the Buffer Zone so

removed; provided, however, the Purchaser and/or Owner, as

applicable, shall grant the Authority access to the FERC Project

Area and Lake to allow the Authority to fulfill its obligations

as a River Authority and any obligations set forth in the FERC

License, state water rights, or other governmental regulations.

(2) If at the time Closing occurs under Subsection (b), or if at

the time a Leaseholder closes on the purchase of the applicable

Leased Tract from the Authority pursuant to Subsection (c), as

applicable, the Buffer Zone, or any portion thereof, has not been

removed from the FERC Project Area and a portion of the Leased

Tract is located within the Buffer Zone, the Authority shall

provide such Purchaser and/or Owner, as applicable, a residual

interest in that portion of the Buffer Zone adjacent to the

Leased Tract and covered by the applicable residential Ground

Lease, such residual interest to automatically vest upon

satisfaction of either of the following conditions:

(A) the Federal Energy Regulatory Commission approves an

amendment to the FERC License removing the Buffer Zone from the

boundaries prescribed by the FERC License such that the Buffer

Zone is no longer subject to regulation by the Federal Energy

Regulatory Commission; or

(B) the FERC License expires (and is not renewed or extended) or

is otherwise terminated and thus the Buffer Zone is no longer

subject to regulation by the Federal Energy Regulatory

Commission.

(3) Notwithstanding the foregoing, if such residual interest has

not vested on or before August 31, 2040, then such residual

interest shall be terminated and of no further force and effect.

Upon satisfaction of either of the foregoing conditions prior to

August 31, 2040, this conveyance shall be automatically effective

without necessity of further documentation. From and after the

date such conveyance becomes effective, the Buffer Zone shall be

considered to be a part of the Leased Tract conveyed under

Subsection (b) or (c) and the Purchaser or then current Owner of

the applicable Leased Tract shall be the beneficiary of the

residual interest created herein, but only as to the portion of

the Buffer Zone located adjacent to the Purchaser's or Owner's

property and all right, title, and interest in such adjacent

portion of the Buffer Zone as measured by extending the boundary

lines on both sides of the applicable portion of the Leased Tract

in a straight line across the Buffer Zone to the then current

1000' contour line of the Lake, or, if such portion cannot

reasonably be measured as set forth above, then as otherwise

determined by the Authority. Such residual interest shall

immediately vest in the Purchaser or then-current Owner of such

adjacent Leased Tract without the necessity of any additional

written conveyance.

(4) In the event a sale under Subsection (b) or (c) does not

include the Buffer Zone or any portion thereof, or only includes

a residual interest in the Buffer Zone or any portion thereof,

then such Buffer Zone shall remain subject to the terms and

conditions of the residential Ground Lease in effect between the

Leaseholder and the Authority at the time Closing occurs under

Subsection (b) or at the time the Leaseholder purchases the

applicable Leased Tract under Subsection (c); provided, however,

no rent shall be due the Authority under such Ground Lease for

the Buffer Zone. At such time as the applicable Ground Lease

expires or is otherwise terminated, the Authority may, subject to

approval of the Federal Energy Regulatory Commission, grant the

Purchaser or the then-current Owner of the adjacent tract (as

determined pursuant to the method set forth in Subdivision

(2)(B)), an easement for use of such portion of the Buffer Zone,

which easement shall be subject to the FERC License. The

Authority shall retain ownership of such portion of the Buffer

Zone and exercise control over such portion of the Buffer Zone

consistent with the FERC License and this subsection. The

easement granted to such Owner shall be limited to uses permitted

under the terms of the FERC License and the Authority's Shoreline

Management Plan, and any other Authority rules and regulations as

may be adopted from time to time.

(f) Purchase Price. For purposes of determining the purchase

price and/or lease rate pursuant to the options set forth in

Subsection (b)(1) or the purchase price in Subsection (c), in the

event the appraisal district does not provide an assessed value

for the applicable portion of the Leased Tract for the applicable

year, then the land only assessed value without any exemptions

for the applicable portion of the Leased Tract shall be

calculated based on the assessed value per square foot of

comparable lots with similar physical characteristics in the

applicable county or adjoining counties, as determined by the

Authority.

(g) Roads. Authority or Purchaser, whichever is applicable,

shall transfer its interest in the Roads to the applicable county

in which the Roads, or any portion thereof, are situated as

follows:

(1) All Roads located in Stephens County (approximately three

miles of Roads) shall be transferred to Stephens County on or

before December 31, 2011.

(2) All Roads located in Palo Pinto County (approximately

forty-six miles of Roads) shall be transferred to Palo Pinto

County in twenty percent increments of the total mileage per year

for five consecutive years. The first twenty percent increment

shall be transferred on or before December 31, 2011, and each

remaining twenty percent increment shall be transferred on or

before December 31 of each subsequent year, but not before

January 1 of such year unless approved by an order or resolution

of the Palo Pinto County Commissioners Court, with the final

twenty percent increment being transferred on or before December

31, 2015, but not before January 1, 2015, unless approved by an

order or resolution of the Palo Pinto County Commissioners Court.

(3) Authority or Purchaser, whichever is applicable, in

consultation with the Palo Pinto County Commissioner or

Commissioners who have jurisdiction over the Leased Tract, shall

determine which Roads or portions thereof shall be transferred

each year.

(4) The transfer of any portion of the Roads located within the

FERC Project Area shall be in accordance with the FERC License

and may be in the form of a grant of a right-of-way or easement,

unless otherwise authorized by the Federal Energy Regulatory

Commission.

(5) Beginning on the date of transfer, the Authority or

Purchaser, whichever is applicable, shall no longer have any

obligations regarding such Roads. The Roads shall be transferred

in their "as-is" condition and neither the Authority nor the

Purchaser shall have any obligation to ensure that the Roads, or

any portion thereof, comply with the standards in effect at the

time of transfer in the applicable county for like roads

currently maintained by that county.

(6) Concurrently with the transfer in each year of a portion of

the Roads, the Authority or Purchaser, as applicable, shall

transfer to Palo Pinto County the amount, rounded to the nearest

dollar, computed by multiplying $200,000 by a fraction the

numerator of which is the number of miles of Roads located in and

transferred to Palo Pinto County in that year and the denominator

of which is the total number of miles of Roads located in and

transferred or to be transferred to Palo Pinto County. For every

other county in which a portion of the Roads is located, the

Authority or Purchaser, as applicable, shall transfer an amount

equal to (A) the per mile road payment (as defined below)

multiplied by (B) the number of miles of the Roads located in

such county. As used in this subdivision, "per mile road

payment" means the amount, rounded to the nearest dollar,

computed by dividing $200,000 by the total number of miles of

Roads located in and transferred or to be transferred to Palo

Pinto County pursuant to this subsection.

(7) Notwithstanding any provision in this subsection to the

contrary, the Authority or Purchaser, as applicable, shall retain

ownership of any portion of a Road that is inaccessible to the

public. For purposes of this subdivision, a portion of the Road

is considered inaccessible to the public if, as of the effective

date of the Act enacting this section, the public can only access

such portion of the Road by crossing property not owned by the

Authority or Purchaser, as applicable, and not subject to an

easement or other ownership interest that allows the public to

cross such property without restriction. If a retained portion of

a Road subsequently becomes accessible to the public, the

Authority or Purchaser, as applicable, shall transfer such

retained portion, including any interest the Authority or

Purchaser has in any additional Road constructed or acquired by

the Authority or Purchaser in order to make the retained portion

of the Road accessible to the public, to the applicable county in

accordance with the process set forth in this subsection, or in

the event such portion of the Road becomes accessible to the

public after December 31, 2015, within one (1) year of such

retained portion of the Road becoming accessible.

(h) Platting. A sale of the Leased Tract under this section

shall not be subject to Chapter 232, Local Government Code, or

any other platting requirement.

(i) Mineral Interests. The Authority shall reserve its interest

in all oil, gas, and other minerals in and under the Leased Tract

(or any portion thereof) sold under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

192, Sec. 1, eff. May 27, 2009.



CHAPTER 8503. LOWER COLORADO RIVER AUTHORITY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE G. RIVER AUTHORITIES

CHAPTER 8503. LOWER COLORADO RIVER AUTHORITY

Sec. 8503.001. CREATION. (a) A conservation and reclamation

district to be known as the "Lower Colorado River Authority" is

created. The authority is a governmental agency and a body

politic and corporate.

(b) The authority is created under and is essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution, including the control, storing, preservation, and

distribution of the waters of the Colorado River and its

tributaries within the boundaries of the authority for

irrigation, generation of electric energy and power, and other

useful purposes; the reclamation and irrigation of arid,

semiarid, and other lands needing irrigation; the development of

parks on lands owned or acquired by the authority; and the

conservation and development of the forests, water, and electric

power in this state.

(c) Nothing in this chapter or in any other law shall be

construed as authorizing the authority to levy or collect taxes

or to create any indebtedness payable out of taxes or in any way

to pledge the credit of this state.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.001 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Sec. 8503.002. DEFINITIONS. In this chapter:

(1) "Authority" means the Lower Colorado River Authority.

(2) "Board" means the board of directors of the authority.

(2-a) "Commission" means the Texas Commission on Environmental

Quality.

(3) "Director" means a member of the board.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.002 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 13.006(f), eff. September 1, 2007.

Sec. 8503.003. TERRITORY. The authority consists of the

territory included within the boundaries of the counties of

Blanco, Burnet, Llano, Travis, Bastrop, Fayette, Colorado,

Wharton, San Saba, and Matagorda.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.003 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Sec. 8503.004. POWERS AND DUTIES. (a) Except as expressly

limited by this chapter, the authority has all the powers,

rights, privileges, and functions conferred by general law on any

district or districts created under Section 59, Article XVI,

Texas Constitution.

(b) The authority may control, store, and preserve, within the

boundaries of the authority, the waters of the Colorado River and

its tributaries and the lands of the authority for any useful

purpose and may use, distribute, and sell those waters, within

the boundaries of the authority or within the boundaries of the

watershed that contributes inflow to the Colorado River below the

intersection of Coleman, Brown, and McCulloch counties, for any

such purpose.

(c) The authority may develop and generate water power and

electric energy within the boundaries of the authority and may

distribute and sell water power and electric energy, within or

outside the boundaries of the authority.

(d) Within the boundaries of the authority, the authority may

prevent or aid in the prevention of damage to person or property

from the waters of the Colorado River and its tributaries.

(e) Within the boundaries of the authority, the authority may

forest and reforest and aid in the foresting and reforesting of

the watershed area of the Colorado River and its tributaries, and

the authority may prevent and aid in the prevention of soil

erosion and floods within the watershed area.

(f) The authority may acquire by purchase, lease, or gift or in

any other manner provided by law and may maintain, use, and

operate property of any kind, real, personal, or mixed, or any

interest in property, within or outside the boundaries of the

authority that is necessary or convenient to the exercise of the

powers, rights, privileges, and functions conferred on the

authority by this chapter.

(g) The authority may acquire by condemnation property of any

kind, real, personal, or mixed, or any interest in property,

within or outside the boundaries of the authority, other than

property or an interest in property outside the boundaries of the

authority owned by a body politic, that is necessary or

convenient to the exercise of the powers, rights, privileges, and

functions conferred on the authority by this chapter. The

authority shall exercise the condemnation power in the manner

provided by general law with respect to condemnation or, at the

option of the authority, in the manner provided by state law

relating to condemnation by districts organized under general law

under Section 59, Article XVI, Texas Constitution.

(h) Subject to the provisions of this chapter, the authority may

sell or otherwise dispose of property of any kind, real,

personal, or mixed, or any interest in the property, that is not

necessary to the conduct of the business of the authority.

(i) The authority may overflow and inundate within the

boundaries of the authority any public lands and public property

and may require the relocation of roads, pipelines, transmission

lines, railroads, cemeteries, and highways in the manner and to

the extent permitted to districts organized under general law

under Section 59, Article XVI, Texas Constitution.

(j) The authority may construct, extend, improve, maintain, and

reconstruct, cause to be constructed, extended, improved,

maintained, and reconstructed, and use and operate facilities of

any kind necessary or convenient to the exercise of its powers,

rights, privileges, and functions.

(k) The authority may sue and be sued in its corporate name.

(l) The authority may adopt and use a corporate seal.

(m) The authority may make bylaws for the management and

regulation of its affairs.

(n) The authority may appoint officers, agents, and employees,

prescribe their duties, and set their compensation.

(o) The authority may make contracts and execute instruments

necessary or convenient to the exercise of the powers, rights,

privileges, and functions conferred on the authority by this

chapter or permitted by general law.

(p) The authority may borrow money for its corporate purposes on

notes or other written evidence of indebtedness for a period not

to exceed five years as may be authorized from time to time by an

affirmative vote of 12 members of the board and repay the loans

or indebtedness from the proceeds of bonds of the authority at

the next bond offering. The authority may borrow money and

accept grants from the United States, this state, or any

corporation or agency created or designated by the United States

or this state and, in connection with the loan or grant, may

enter into an agreement that the United States, this state, or

the corporation or agency requires. The authority may make and

issue negotiable bonds for money borrowed in the manner provided

by Sections 8503.013 and 8503.014 or other general law. This

chapter does not authorize the issuance of any bonds, notes, or

other evidences of indebtedness of the authority except as

specifically provided by this chapter or other general law.

(q) The authority may provide for the study, correcting, and

control of both artificial and natural pollution, including

organic, inorganic, and thermal, of all groundwater or surface

water of the Colorado River and its tributaries within the

boundaries of the authority. The authority may adopt by

ordinance rules with regard to the pollution, both artificial and

natural, and possesses police power to enforce its rules. The

authority may provide a reasonable penalty for the violation of

any rule. The penalty is cumulative of any penalties fixed by

the general law of this state. A penalty under this subsection

may not exceed the limit for penalties provided by Section

49.004, Water Code. An ordinance enacted under this section may

not be adopted in any county or counties outside the existing

boundaries of the authority.

(r) As a necessary aid to the conservation, control,

preservation, purification, and distribution of surface waters

and groundwater of the Colorado River and its tributaries within

the boundaries of the authority, the authority may construct,

own, operate, maintain, or otherwise provide sewage gathering,

treatment, and disposal services, including waste disposal

services, and may make contracts regarding those services with

the United States, this state, counties, municipalities, and

others. The authority shall charge the actual cost of those

services.

(s) The authority may develop and manage parks, recreational

facilities, and natural science laboratories and may promote the

preservation of fish and wildlife within the boundaries of the

authority. The authority may negotiate contracts with any county,

municipality, municipal corporation, person, firm, corporation,

nonprofit organization, or state or federal agency for the

operation and maintenance of any such park, recreational

facility, or natural science laboratory. The preservation of fish

and wildlife shall be in accordance with the rules of the Parks

and Wildlife Commission. Notwithstanding any other provisions of

this chapter, the board may charge and collect reasonable

entrance, gate, or use fees for the development, management, and

use of parks and recreational facilities developed in whole or in

part by the authority.

(t) The authority may enter into agreements authorized by

Chapter 163, Utilities Code, to acquire, install, construct,

operate, enlarge and make additions to, and own and operate

electric power and energy generating facilities as provided by

that chapter, in joint ownership with others, either as cotenants

or under any other arrangements that are approved by a

three-fourths vote of the statutory membership of the board. In

accordance with and subject to the terms of the agreements, if

any, the authority may sell or otherwise dispose of any or all of

its interest in the jointly owned electric power and generating

facilities. This subsection does not apply to generating

facilities or other property wholly owned by the authority.

(u) The authority may do any and all other acts or things

necessary or convenient, including controlling the use of the

surface of a lake or island located in the lake developed by the

authority and levying a charge for the commercial use of the lake

or island, to the exercise of all powers, rights, privileges,

authority, or functions conferred on the authority by the

constitution, this chapter, or any law.

(v) The authority may enter into contracts with this state

through the comptroller providing for direct sale by the

authority of electrical power to this state for use in buildings

or other facilities owned, leased, or rented by this state in

Travis County.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.004 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 13.006(g), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.116, eff. September 1, 2007.

Sec. 8503.005. LIMITATIONS OF AUTHORITY. (a) The authority may

not use for irrigation purposes any water under any permit or

permits acquired from any other company or person unless the use

is expressly authorized and granted to the authority by the

commission or its predecessor agency under authority of law. In

considering subsequent applications by the authority, the

commission shall at all times consider the needs of the people

living within and on lands lying within the watershed of the

Colorado River and its tributaries above the authority.

(b) Notwithstanding any rights or permits issued by the

commission or its predecessor agency that are held or acquired by

the authority, the impounding and use of the floodwaters of the

Colorado River or its tributaries for the generation of

hydroelectric power by the authority or anyone who may succeed to

the rights and privileges conferred on the authority by this

chapter are subject to the rights of a person, municipal

corporation, or body politic that, under legal grant of

authority, is impounding and putting to beneficial use the waters

if the person, municipal corporation, or body politic:

(1) has received a permit for the use from the commission, or

its predecessor agency; or

(2) is permitted by law to impound water for the purposes

described by this subsection.

(c) Nothing in this chapter shall be construed to require a

municipal corporation or body politic to surrender to the

authority any rights described by this section to which it may be

legally entitled.

(d) This chapter may not be construed to subject to condemnation

by the authority or any successor, or by anyone who may succeed

to the rights and privileges conferred on the authority by this

chapter, any waters:

(1) impounded or to be impounded within or outside the authority

under any law authorizing water to be impounded or under any

permits granted to a municipal corporation or body politic; or

(2) impounded or permitted to be impounded or used outside the

authority under permits legally granted to any person.

(e) Nothing in this chapter shall be construed as depriving any

person or municipality of the right, legally granted, to impound

the waters of the Colorado River or its tributaries for

authorized beneficial uses or as repealing any law granting those

rights to persons and municipalities.

(f) The rights of the authority to impound or use or sell the

waters of the Colorado River and its tributaries for the

generation of hydroelectric power are subordinate and inferior to

the rights of:

(1) municipalities situated within the boundaries of the

authority to build dams and impound floodwaters solely for

municipal purposes;

(2) municipalities and bodies politic within the watershed of

the Colorado River outside the authority to build dams or impound

floodwaters for municipal purposes; and

(3) bodies politic within the watershed of the Colorado River to

build dams and impound the floodwaters within the watershed of

the Colorado River and its tributaries for domestic purposes

inside and outside the boundaries of the authority.

(g) The title to any rights, properties, licenses, franchises,

or permits acquired by the authority shall be subject to the

limitations imposed by Subsection (f).

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.005 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Sec. 8503.006. BOARD OF DIRECTORS. (a) The powers, rights,

privileges, and functions of the authority shall be exercised by

the board. The board shall consist of 15 directors and shall

include at least one director from each of the counties named in

Section 8503.003 except Travis County, which shall have two

directors. Three directors shall be appointed at large from the

counties served with electric power, other than the counties

included in Section 8503.003.

(b) A director appointed at large may not serve for a period of

more than six consecutive years. A county other than a county

included in Section 8503.003 may not be represented on the board

for more than six consecutive years. A county other than Travis

County may not have two directors for a period greater than six

consecutive years.

(c) All directors shall be appointed by the governor with the

advice and consent of the senate for staggered terms of six

years, with five members' terms expiring on February 1 of each

odd-numbered year.

(d) Each director must be a resident and freehold property

taxpayer of the county from which the director is appointed and

must have been a resident and taxpayer of that county for not

less than the two years preceding the director's appointment. Not

more than two directors may be residents of the same county.

(e) A person is not eligible for appointment as a director if

the person has, during the three years preceding the person's

appointment, been employed by an electric power and light

company, a telephone company, or any other utility company.

(f) At the expiration of the term of a director, a successor

shall be appointed by the governor with the advice and consent of

the senate. Each director shall hold office until the expiration

of the term for which the director was appointed and until a

successor has been appointed and has qualified, unless removed

sooner as provided by this section.

(g) A director may be removed by the governor for inefficiency,

neglect of duty, or misconduct in office after at least 30 days'

written notice of the charges against the director and an

opportunity to be heard in person or by counsel at a public

hearing.

(h) The governor shall appoint a person to fill a vacancy on the

board for the unexpired term.

(i) Each director shall qualify by taking the official oath of

office prescribed by the constitution or general laws of the

state.

(j) Each director is entitled to receive fees of office of not

more than $150 per day and reimbursement of actual expenses

incurred in accordance with Chapter 49, Water Code. However, no

director may be paid per diem in excess of 150 days in any one

calendar year.

(k) Eight directors constitute a quorum at any meeting and,

except as otherwise provided by this chapter or in the bylaws,

all action may be taken by the affirmative vote of a majority of

the directors present at any meeting, except that bonds, notes,

or other evidence of indebtedness are subject to the requirements

of Sections 8503.004(p) and 8503.013(f), and no amendment of the

bylaws shall be valid unless authorized or ratified by the

affirmative vote of at least eight directors, unless otherwise

specifically provided by this chapter.

(l) The board is a state board as contemplated by Section 30a,

Article XVI, Texas Constitution.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.006 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 13.006(h), eff. September 1, 2007.

Sec. 8503.007. OFFICERS; GENERAL MANAGER; EMPLOYEES. (a) The

governor shall designate a director as the presiding officer of

the board to serve in that capacity at the pleasure of the

governor. The board shall elect one of their number as an

assistant presiding officer.

(b) The board shall select a secretary, who shall keep true and

complete records of all proceedings of the board. Until the

appointment of a secretary or in the event of the secretary's

absence or inability to act, the board shall select a secretary

pro tempore.

(c) The board shall select a general manager. The general

manager is the chief executive officer of the authority.

(d) The board shall select a treasurer, who may also hold the

office of secretary.

(e) The officers described in Subsections (b)-(d) have the

powers and duties, hold office for the term, and are subject to

removal in the manner as may be provided in the bylaws.

(f) The board shall set the compensation of the officers. The

board may appoint the officers described in Subsections (b)-(d),

agents, and employees, may set their compensation and term of

office and the method by which they may be removed, and may

delegate to them the power and duties it determines proper.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.007 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Sec. 8503.008. DISBURSEMENT OF FUNDS; SURETY BONDS. (a) The

money of the authority may be disbursed only by checks, drafts,

orders, or other instruments signed by the persons authorized by

the bylaws or a resolution concurred in by no fewer than a

majority of all the directors.

(b) The general manager, the treasurer, and all other officers,

agents, and employees of the authority charged with the

collection, custody, or payment of any funds of the authority

must give bond conditioned on the faithful performance of their

duties and an accounting for all funds and property of the

authority coming into their hands.

(c) The bonds must be in a form and amount, and with a surety

company authorized to do business in this state, approved by the

board.

(d) The premiums on the bonds shall be paid by the authority and

charged as an operating expense.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.008 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Sec. 8503.009. OFFICE; RECORDS. (a) The domicile of the

authority is in the city of Austin, Travis County, where the

authority shall maintain its principal office in the charge of

the general manager.

(b) The authority shall keep complete and accurate accounts

conforming to approved methods of bookkeeping.

(c) The accounts and all contracts, documents, and records of

the authority shall be kept at the principal office. The accounts

and contracts shall be open to public inspection at all

reasonable times.

(d) The board shall cause to be made and completed, within 90

days after the end of each fiscal year, an audit of the books of

account and financial records of the authority for that fiscal

year. The audit shall be made by an independent certified public

accountant or firm of certified public accountants.

(e) Copies of a written report of the audit certified by the

accountant or accountants must be placed and kept on file with

the commission, with the comptroller, and at the principal office

of the authority, and be open to public inspection at all

reasonable times.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.009 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Sec. 8503.010. CONFLICT OF INTEREST. The provisions of Chapter

171, Local Government Code, apply to conflicts of interest in the

award of authority contracts.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.010 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Sec. 8503.011. RATES AND CHARGES. (a) The board shall

establish and collect rates and other charges for the sale or use

of water, water connections, power, electric energy, or other

services sold, furnished, or supplied by the authority. The fees

and charges must be reasonable and nondiscriminatory and

sufficient to produce revenues adequate to:

(1) pay all expenses necessary to the operation and maintenance

of the properties and facilities of the authority;

(2) pay the interest on and principal of all bonds issued under

this chapter as the interest and principal become due and

payable;

(3) pay the principal and interest on any legal debt created by

the authority;

(4) pay all sinking fund and reserve fund payments agreed to be

made with respect to bonds and payable out of those revenues, as

the payments become due and payable; and

(5) fulfill the terms of any agreements made with the

bondholders or with any person on their behalf.

(b) Out of the revenues that may be received in excess of those

required for the purposes specified in Subsection (a), the board

may:

(1) establish a reasonable depreciation and emergency fund;

(2) retire, by purchase and cancellation or redemption, bonds

issued under this chapter; or

(3) apply the excess revenues to any corporate purpose.

(c) The rates and charges of the authority may not be in excess

of what is necessary to fulfill the obligations imposed on the

authority by this chapter or other law. Nothing in this chapter

shall be construed as depriving this state of its power to

regulate and control fees or charges to be collected for the use

of water, water connections, power, electric energy, or other

service; provided, however, that this state pledges to and agrees

with the purchasers and successive holders of the bonds and other

written evidence of indebtedness issued under this chapter that

this state will not limit or alter the power vested in the

authority to establish and collect fees and charges that will

produce revenues sufficient to pay the items specified in

Subsection (a), or in any way impair the rights or remedies of

creditors or bondholders, or of any person on their behalf, until

the bonds and other written evidence of indebtedness, together

with the interest on the bonds or indebtedness and the interest

on unpaid installments of interest and all costs and expenses in

connection with any action or proceedings by or on behalf of the

bondholders and all other obligations of the authority in

connection with the bonds are fully met and discharged.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.011 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Sec. 8503.012. PAYMENT OF DEBTS. Any indebtedness, liability,

or obligation of the authority for the payment of money, however

entered into or incurred and whether arising from contract,

implied contract, or otherwise, is payable solely:

(1) out of revenues received by the authority with respect to

its properties, subject to any prior lien on the revenues

conferred by any resolution or resolutions adopted as provided by

this chapter authorizing the issuance of bonds; or

(2) if the board so determines, out of the proceeds of sale by

the authority of bonds payable solely from those revenues.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.012 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Sec. 8503.013. ISSUANCE OF BONDS. (a) The authority may issue

bonds from time to time and for any purpose authorized by this

chapter or other general law. If bonds of the authority are

issued, except as otherwise provided under general law, the

bonds:

(1) when sold, shall be sold for cash at public sale to the

highest and best bidder, as determined by the board, and the

interest cost of the money received for the bonds shall be

computed to maturity in accordance with the method prescribed by

the board in connection with the sale of the bonds;

(2) may be issued, on terms determined by the board in exchange

for property of any kind, real, personal, or mixed, or any

interest in property that the board determines necessary or

convenient for any corporate purposes, provided that any property

acquired through the exchange of bonds is certified in writing

before the exchange as being of a value equal to or in excess of

the par value of the bonds by an independent appraisal that is to

be kept on file by the authority as a public record, with a copy

filed with the state auditor;

(3) may be issued in exchange for like principal amounts of

other obligations of the authority, matured or unmatured; or

(4) may be sold to this state or any agency of this state, the

United States, or any agency or corporation created or designated

by this state or the United States in exchange for cash equal in

amount to the principal amount of the bonds sold and the interest

cost of the money received for the bonds, computed to maturity in

accordance with standard bond tables in general use by banks and

insurance companies, as determined by the board.

(b) The proceeds from the sale of the bonds shall be deposited

in one or more banks or trust companies and shall be paid out

under terms and conditions not in conflict with the provisions of

this chapter or other general law that are agreed on between the

authority and the purchasers of the bonds.

(c) The proceeds of the bonds and any net operating revenues

derived from the sale of electric power or water that may be

available after paying the interest on outstanding bonds and the

principal amount of the bonds and after setting aside sufficient

funds for working capital, including a reasonable amount for

contingencies, and setting aside funds for reserves to secure

payment of principal of and interest on outstanding bonds, shall

be used:

(1) to build and construct dams or other structures within the

authority, on the Colorado River and its tributaries, for the

impounding and storage of floodwater and surface water;

(2) to purchase and install in the dams on the Colorado River

hydroelectric generators and other related facilities for the

generation of hydroelectric power;

(3) for the construction of additional lines and the purchase

and installation of additional equipment the board considers

necessary or expedient to enable the authority to continue to

meet the demand for electric power in the areas within the

authority directly served by its transmission lines and

distribution systems on January 1, 1975, and other areas within

the service area served by the authority on January 1, 1975, that

cannot receive comparable service from any other power source and

to provide electric power to this state as provided by Section

8503.004; provided, however, that no steam generating capacity

shall be installed by the authority, except that the authority

may acquire, install, construct, enlarge and make additions to,

and operate one or more steam generating plants, the sum of whose

aggregate capacity may not be more than 5,000 megawatts, to be

located within the boundaries of either one or more of Colorado,

Fayette, Bastrop, Travis, Blanco, Burnet, Llano, or San Saba

counties and to be utilized for the purpose of serving the area

directly served by the authority's transmission lines and

distribution systems on January 1, 1975, and to provide electric

power to this state as provided by Section 8503.004;

(4) to own or acquire an interest in one or more steam

generating plants at any location within or outside the

authority, if the plant or plants are owned in conjunction with

one or more other utilities, public, private, or municipal,

provided that an interest owned or acquired by the authority

shall be utilized for the sole purpose of providing electric

power and energy only in the areas within the authority directly

served by its transmission lines and distribution systems as they

existed on January 1, 1975;

(5) for the purpose of building dams, levees, or other flood

control structures between the city of Austin and the mouth of

the Colorado River that are considered necessary and desirable by

the board and for acquiring or installing facilities necessary to

supply water for irrigation and other useful purposes within the

counties composing the authority; and

(6) in aid of any soil conservation or soil reclamation projects

within the authority that the board determines to be in the

public interest.

(d) Nothing in this section shall be construed as establishing

priorities as to uses of water that are contrary to the general

laws of this state with reference to the water uses.

(e) Except as otherwise provided by general law, proceeds of

bonds sold by the authority, and any net operating revenues that

the board determines are not needed to carry out the projects set

out in Subsections (c)(1), (2), and (3), to the extent not

required by an outstanding trust indenture to be used to redeem

outstanding bonds, shall be placed in a general revenue fund of

the authority. Dams built on the Colorado River or on its

tributaries shall be used for the purpose of impounding and

storing floodwaters and surface waters.

(f) Bonds shall be authorized by resolution of the board

concurred in by at least 12 of the members.

(g) Bonds shall bear the date or dates, mature at the time or

times, bear interest at the rates, payable annually or

semiannually, be in the denominations, be in the form, either

coupon or registered, carry the registration privileges as to

principal only or as to both principal and interest and as to

exchange of coupon bonds for registered bonds or vice versa and

exchange of bonds of one denomination for bonds of other

denominations, be executed in the manner, and be payable at the

place or places within or outside this state that the resolution

may provide.

(h) A resolution authorizing bonds may contain provisions that

are part of the contract between the authority and the holder of

the bonds from time to time:

(1) reserving the right to redeem the bonds at the time or

times, in the amounts, and at the prices, not exceeding 105

percent of the principal amount of the bonds, plus accrued

interest, as may be provided;

(2) providing for the setting aside of interest and sinking

funds or reserve funds and the regulation and disposition of

those funds;

(3) pledging, to secure the payment of the principal of and

interest on the bonds and of the sinking fund or reserve fund

payments agreed to be made with respect to the bonds, all or any

part of the gross or net revenues received by the authority with

respect to the property, real, personal, or mixed, acquired or

constructed or to be acquired or constructed with the bonds or

the proceeds of the bonds, or all or any part of the gross or net

revenues previously or thereafter received by the authority from

any source;

(4) prescribing the purposes to which the bonds or any bonds

issued later are to be applied;

(5) agreeing to set and collect rates and charges sufficient to

produce revenues adequate to pay the items specified in Section

8503.011(a) and prescribing the use and disposition of all

revenues;

(6) prescribing limitations on the issuance of additional bonds

and on the agreements that may be made with the purchasers and

successive holders of the bonds;

(7) relating to the construction, extension, improvement,

reconstruction, operation, maintenance, and repair of the

properties of the authority and the carrying of insurance on all

or any part of the properties covering loss or damage or loss of

use and occupancy resulting from specified risks;

(8) setting the procedure, if any, by which, if the authority so

desires, the terms of a contract with the bondholders may be

amended or abrogated, the amount of bonds whose holders must

consent to that amendment or abrogation, and the manner in which

the consent may be given;

(9) providing for the execution and delivery by the authority,

to a bank or trust company authorized by law to accept trusts, of

indentures and agreements for the benefit of the bondholders

setting forth all of the agreements authorized by this chapter to

be made with or for the benefit of the bondholders and other

provisions that are customary in those kinds of indentures or

agreements; and

(10) making other provisions, not inconsistent with this chapter

or other general law, that the board approves, provided that an

agreement, contract, or commitment may not be made that, under

any contingency, could or would result in the United States

government or any of its agencies or bureaus claiming the right

or privilege of controlling or managing the properties and

facilities of the authority or the control or disposition of the

water of the Colorado River or its tributaries; provided,

however, that nothing in this chapter shall be construed as

limiting or restricting the rights or powers as set out in

Section 8503.014 in the event of a default on the part of the

authority; and provided further that nothing in this chapter is

intended to prohibit compliance with existing federal

regulations, if compliance with those regulations is done on the

advice and approval of the attorney general.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.013 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 13.006(i), eff. September 1, 2007.

Sec. 8503.014. DEFAULT PROCEDURES. (a) A resolution

authorizing the issuance of bonds and any indenture or agreement

entered into under the resolution may include provisions

regarding a default on:

(1) the payment of the interest on the bonds as the interest

becomes due and payable;

(2) the payment of the principal of the bonds as they become due

and payable, whether at maturity, by call for redemption, or

otherwise; or

(3) the performance of an agreement made with the purchasers or

successive holders of any bonds.

(b) If a default described by Subsection (a) has occurred and

has continued for a period, if any, prescribed by the resolution

authorizing the issuance of the bonds, the trustee under an

indenture entered into with respect to the bonds authorized by

the resolution, or, if there is no indenture, a trustee appointed

in the manner provided in the resolution by the holders of 25

percent in aggregate principal amount of the bonds authorized by

the resolution and then outstanding, shall, in the trustee's own

name but for the equal and proportionate benefit of all of the

bondholders, and with or without having possession of the bonds:

(1) by mandamus or other suit, action, or proceeding at law or

in equity, enforce all rights of the bondholders, including the

requirements of Section 8503.011;

(2) bring suit on the bonds or the appurtenant coupons;

(3) by action or suit in equity, require the authority to act as

if it were the trustee of an express trust for the bondholders;

(4) by action or suit in equity, enjoin any acts or things that

may be unlawful or in violation of the rights of the bondholders;

or

(5) after such notice to the authority as the resolution may

provide, declare the principal of all of the bonds due and

payable, and if all defaults have been made good, then with the

written consent of the holders of 25 percent in aggregate

principal amount of the bonds then outstanding, annul the

declaration and its consequences; provided, however, that the

holders of more than a majority in principal amount of the bonds

authorized by the resolution and then outstanding shall, by

written instrument delivered to the trustee, have the right to

direct and control any and all action taken or to be taken by the

trustee under this section.

(c) A resolution, indenture, or agreement relating to bonds may

provide that in a suit, action, or proceeding under this section,

the trustee, whether or not all of the bonds have been declared

due and payable and with or without possession of any of the

bonds, is entitled as of right to the appointment of a receiver

who may enter and take possession of all or any part of the

properties of the authority, operate and maintain the properties,

and set, collect, and receive rates and charges sufficient to

provide revenues adequate to pay the items set forth in Section

8503.011(a) and the costs and disbursements of the suit, action,

or proceeding and apply the revenues in conformity with this

chapter and the resolution authorizing the bonds.

(d) In a suit, action, or proceeding by a trustee under this

section, the reasonable fees, counsel fees, and expenses of the

trustee or the receiver, if any, constitute taxable

disbursements, and all costs and disbursements allowed by the

court shall be a first charge on any revenues pledged to secure

the payment of the bonds.

(e) Subject to the provisions of the constitution, the courts of

Travis County have jurisdiction of a suit, action, or proceeding

under this section by a trustee on behalf of the bondholders and

of all property involved in the suit, action, or proceeding.

(f) In addition to the powers specifically provided by this

section, the trustee has all powers necessary or appropriate for

the exercise of the powers specifically provided or incident to

the general representation of the bondholders in the enforcement

of their rights.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.014 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 13.006(j), eff. September 1, 2007.

Sec. 8503.015. AUDIT. The authority is subject to the audit

provisions of Subchapter G, Chapter 49, Water Code.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.015 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 13.006(k), eff. September 1, 2007.

Sec. 8503.016. AUTHORITY AS CONSERVATION AND RECLAMATION

DISTRICT. (a) The authority shall manage and use its

facilities, the water impounded by its dams on the Colorado River

or its tributaries, and any available net operating revenues to

accomplish, to the extent possible, the purposes included in

Section 59(a), Article XVI, Texas Constitution, that are

enumerated in the provisions of this chapter or other general

law, and the authority shall market electric power that, in the

opinion of the board, will not be immediately needed by the

authority, under contracts and on conditions that will best

enable the authority to pay its operating expenses, meet its

outstanding financial obligations as they mature, supply the

increasing demand for electric power in the area dependent on its

systems for electric service on April 28, 1975, and assure, to

the extent possible, an adequate supply of water for irrigation

and other useful purposes, as it is needed in the various

counties comprising the authority.

(b) When bonds are to be issued to finance in whole or in part

water-impounding facilities, before approving the bonds the

attorney general shall be furnished a resolution from the

commission or its successor agency certifying that the authority

possesses the necessary water right authorizing it to impound or

otherwise appropriate the waters to be utilized by the project.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.016 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Sec. 8503.017. BONDS AS NEGOTIABLE INSTRUMENTS. Bonds issued by

the authority under this chapter or other general law are

negotiable instruments under the laws of this state.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.017 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Sec. 8503.018. ADDITIONAL POWERS RELATING TO CONTRACTS, RULES,

AND REGULATIONS. The authority may, but without intending by

this provision to limit any powers of the authority as granted to

it by this chapter or other general law, enter into and carry out

contracts or establish or comply with rules and regulations

concerning labor and materials and other related matters in

connection with any project or projects as the authority

considers desirable or as requested by the United States, this

state, or any corporation or agency created, designated, or

established by the United States or this state that may assist in

the financing of the project or projects.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.018 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Sec. 8503.019. PURCHASE OF BONDS. The authority may, out of any

funds available for the purpose, purchase bonds issued by it at a

price not exceeding the redemption price applicable at the time

of the purchase, or if the bonds are not redeemable, at a price

not exceeding the principal amount of the bonds plus accrued

interest. All bonds purchased in this manner shall be canceled.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.019 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Sec. 8503.020. DISPOSITION OF PROPERTY. (a) Nothing in this

chapter shall be construed as authorizing the authority, and the

authority is not authorized, to mortgage or otherwise encumber

any of its property of any kind, real, personal, or mixed, or any

interest in such property, or to acquire any property or interest

subject to a mortgage or conditional sale, provided that this

section may not be construed as preventing the pledging of the

revenues of the authority as authorized by this chapter.

(b) Nothing in this chapter shall be construed as authorizing

the sale of any property or interest by the authority or by any

receiver of any of its properties or through any court proceeding

or otherwise, unless, by the affirmative vote of three-fourths of

its statutory membership, the board has determined that the

property or interest is not necessary or convenient or of

beneficial use to the business of the authority and has approved

the terms of the sale. Except by sale as expressly authorized in

this section, authority property or interest may not come into

the ownership or control, directly or indirectly, of any person,

firm, or corporation other than a public authority created under

the laws of this state or a nonprofit corporation created by the

authority under Chapter 152, Water Code.

(c) The limitations on the sale of property of the authority in

this section do not and are not intended to preclude the

authority from selling any interest owned or held by the

authority in any jointly owned electric power and generating

facilities constructed, or to be constructed, under Section

8503.004(t), provided that the sale of an ownership interest in a

joint project is provided for and in conformance with any

contract with other owners regarding the electric power and

energy generating facilities.

(d) All authority property is exempt from forced sale, and

nothing in this chapter shall be construed to authorize the sale

of any of the property of the authority under a judgment rendered

in a suit, and a sale of that kind is prohibited.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.020 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 13.006(l), eff. September 1, 2007.

Sec. 8503.021. PROPERTY AGREEMENTS WITH CITY OF AUSTIN. Nothing

in this chapter prohibits the authority from owning property in

conjunction with, acquiring property from, or selling property to

the City of Austin, on terms and conditions to which the

authority and the city agree. The authority may acquire property

from the City of Austin subject to repurchase agreements, or

other terms and conditions as are agreed on between the authority

and the city, and may enter into any contractual relations with

the city respecting property that the parties agree on.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.021 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Sec. 8503.022. PROPERTY USEFUL IN THE PRODUCTION OR UTILIZATION

OF ELECTRIC ENERGY. This chapter does not prohibit or restrict

the sale, lease, or other disposition, to an electric

cooperative, municipality, nonprofit corporation created by the

authority under Chapter 152, Water Code, or other governmental

agency or body politic and corporate of this state, of any

property acquired or constructed by the authority and incidental

to or used or useful in the generation, production, transmission,

distribution, or sale of electric energy. The authority may

pledge the proceeds of a sale under this section to the same

extent and in the same manner in which it is authorized to pledge

its revenues.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.022 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 13.006(m), eff. September 1, 2007.

Sec. 8503.023. PUBLIC ACCESS. (a) The authority may not

prevent the public use of its lands for recreational purposes and

fishing except at such points where, in the opinion of the board,

the use would interfere with the proper conduct of the business

of the authority or would interfere with the lawful use of the

property. A lease of authority lands, except one expressly

permitted by Section 8503.022, is not lawful unless it provides

for free public use of the lands for recreational purposes and

fishing.

(b) All public rights-of-way traversing the areas flooded or to

be flooded by the impounded waters shall remain open as a way of

free public passage to and from the lakes created, and a charge

may not be made to the public for the right to engage in fishing

or boating on or swimming in those lakes.

(c) If any citizen of this state or of the United States advises

the attorney general that this section has not been complied

with, the attorney general may, after investigation of the

complaint and notice to the authority, institute the proper legal

proceedings, if any are required, to require the authority or its

successor to comply with this section.

(d) If any of the authority's land bordering the lakes to be

created under this chapter is sold by the authority, the

authority shall retain in each tract a strip 20 feet wide

abutting the high-water line of the lake for the purpose of

passage and use by the public for public sports and amusements;

provided, however, that this subsection does not apply to any

sales of land by the authority to any state or federal agency to

be used for game or fish sanctuaries or preserves or for game or

fish propagation purposes.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.023 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 13.006(n), eff. September 1, 2007.

Sec. 8503.024. BONDS EXEMPT FROM TAXATION. All bonds and

interest on the bonds issued under the provisions of this chapter

are exempt from taxation, except inheritance taxes, by this state

or by any municipal corporation, county, or other political

subdivision or taxing district of this state.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.024 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Sec. 8503.025. SOURCE OF AUTHORITY. (a) This chapter, without

reference to other statutory provisions, constitutes full

authority for the authorization and issuance of bonds under this

chapter, and no other act or law regarding the authorization or

issuance of obligations or the deposit of the proceeds of

obligations, or in any way impeding or restricting the carrying

out of the acts authorized by this chapter shall be construed as

applying a limitation to any proceedings taken under or acts done

under this chapter.

(b) Nothing in this chapter shall prevent the authority from

issuing bonds under any applicable general law of this state,

provided, however, that no bonds are issued that would be in

conflict with Section 8503.024.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.025 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 13.006(o), eff. September 1, 2007.

Sec. 8503.026. BONDS AS INVESTMENTS AND SECURITY FOR DEPOSITS.

(a) All authority bonds are legal and authorized investments for

individuals, partnerships, profit and nonprofit corporations,

banks, savings banks, trust companies, building and loan

associations, savings and loan associations, insurance companies,

fiduciaries, trustees, and guardians and for the sinking funds of

municipalities, counties, school districts, or other political

corporations or subdivisions of this state.

(b) The bonds are eligible to secure the deposit of all public

funds of this state and any public funds of municipalities,

counties, school districts, or other political corporations or

subdivisions of this state and are lawful and sufficient security

for those deposits to the extent of their par value when

accompanied by all unmatured coupons.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.026 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Sec. 8503.027. CONSTRUCTION. (a) This chapter and all of its

terms and provisions shall be liberally construed to carry out

the purposes set forth in this chapter.

(b) Nothing in this chapter affects the meaning of Section

8503.011, formerly Section 222.011, Water Code, and Section 9,

Chapter 74, Acts of the 64th Legislature, Regular Session, 1975,

as it existed prior to the adoption of the former Chapter 222,

Water Code, except where specifically amended.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.027 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 13.006(p), eff. September 1, 2007.

Sec. 8503.028. AUTHORITY POWERS IN LAMPASAS COUNTY.

Notwithstanding any other provision of this chapter, the

authority may exercise all powers within Lampasas County that it

may otherwise exercise within the 10 counties specified in

Section 8503.003, except that the authority may not provide water

or wastewater services in the portion of Lampasas County outside

the Colorado River watershed without the consent of the Brazos

River Authority.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.028 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 13.006(q), eff. September 1, 2007.

Sec. 8503.029. ADDITIONAL SPECIFIC POWERS. (a) Notwithstanding

any other provision of this chapter, the authority:

(1) may purchase, construct, acquire, own, operate, repair,

improve, or extend any facility necessary or convenient to

provide water services in Williamson County in cooperation with

another special district, a municipality, or another governmental

entity;

(2) may not provide water services in the watershed of the

Brazos River unless the authority obtains in writing the consent

of the Brazos River Authority before the services are provided;

and

(3) may transfer surface water from the authority to a place in

Williamson County that is outside the watershed of the Colorado

River only if the transfer is made to:

(A) a municipality that was a water customer of the authority on

May 20, 1997, and located in the watersheds of both the Colorado

River and the Brazos River; or

(B) a person or entity that pays for the surface water in an

amount sufficient to pay both the authority's applicable water

rate and an additional charge to pay the costs of mitigating any

adverse effects of the transfer of surface water to Williamson

County from the Colorado River watershed, and provided the

transfer results in no net loss of water to the Colorado River

watershed as determined by the board.

(b) Notwithstanding the amounts of surface water transferred by

the authority to municipalities in accordance with Subsection

(a)(3)(A), the volume of surface water authorized for transfer by

the authority in accordance with Subsection (a)(3)(B) may not

exceed 25,000 acre-feet per year, it being the intent of the

legislature that the authority not be the sole provider of

surface water to Williamson County.

(c) The authority shall determine the amount of the additional

charge under Subsection (a)(3)(B). The additional charge may not

be less than 10 percent of the authority's applicable rate for

surface water to be transferred. The authority shall deposit any

money the authority receives from the additional charge, and may

deposit any other money as the board determines, into a separate

fund designated as the agricultural water conservation fund. The

authority may use money from the agricultural water conservation

fund only for the development of water resources or other water

use strategies to replace or offset the amount of surface water

to be transferred to Williamson County, including the development

and implementation of methods, programs, and strategies relating

to groundwater resources, reuse, conservation, and other

opportunities to reduce the reliance on surface water for

agricultural irrigation, provided that the methods, programs, and

strategies take into consideration the surface water and

groundwater needs of the affected Colorado River basin users.

(d) Before its determination of the use of money from the

agricultural water conservation fund, the authority shall consult

with an advisory committee representing agricultural irrigation

interests that is appointed by the county judges of Matagorda,

Wharton, and Colorado counties. The board's determination of the

additional charge is not subject to review or modification by any

regulatory agency or independent reviewing authority. Water

resources developed or conserved through the additional charge

may be acquired from any source inside or outside the boundaries

of the authority and shall be used to benefit the water service

areas of the authority's irrigation operations.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.029 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Sec. 8503.030. PROVISION OF WATER TO MUNICIPALITY OUTSIDE

COLORADO RIVER BASIN. (a) This section applies notwithstanding

any other provision of this chapter or other law.

(b) In this section and Section 8503.031:

(1) "Municipality" includes a municipally owned utility.

(2) "Water service area" means the area in which the authority

is authorized to use, distribute, and sell water on January 1,

2001.

(c) Subject to the limitations and restrictions in this section,

the authority may enter into a written contract with a

municipality located outside the water service area to distribute

and sell water to the municipality.

(d) In addition to the authority's applicable water rate, the

authority shall charge a municipality a surcharge determined by

the board according to the terms of the contract to enable the

authority to develop and manage water resources sufficient to

address the projected needs of the authority's water service area

and the needs of the municipality to the extent agreed in the

contract. The contract must provide that the surcharge be

sufficient to allow the authority to recover all capital

construction costs incurred by the authority under this section.

The board's determination of the surcharge is not subject to

review or modification by any regulatory agency or administrative

authority.

(e) The use or reservation of water under a contract authorized

by this section may extend for a base period of not more than 50

years. A contract may provide an option to renew for not more

than an additional 30 years. An option to renew must require that

the municipality progressively reduce the amount of water

reserved or used by the municipality during the last 10 years of

the renewal term and require that the rate paid by the

municipality immediately increase by a factor of five if the

municipality does not make the required reduction. A contract

must provide that the municipality is not entitled to further

reservation, use, or delivery of water from the authority at the

conclusion of the contract.

(f) A contract authorized by this section must require that the

then current rate paid by the municipality immediately increase

by a factor of five if:

(1) the municipality initiates legal proceedings in a court or

regulatory agency to obtain:

(A) an increase in the amount of surface water taken by the

municipality under this section; or

(B) an extension of either the base or renewal periods under

Subsection (e); or

(2) the authority is compelled by any authority to reserve,

sell, or make available to the municipality more than 150,000

acre-feet of water per year or to reserve, sell, or make

available to the municipality water beyond the base and renewal

periods under Subsection (e).

(g) The contract must provide that within the water service area

the authority must own any personal property, fixtures, or

appurtenances that are used for making available, diverting, or

delivering water to a municipality under a contract authorized by

this section.

(h) Water to be provided under a contract authorized by this

section may not be diverted from the Colorado River at diversion

points located on the reservoirs that, on May 16, 2001, are owned

and operated by the authority upstream of Mansfield Dam. Water to

be provided under a contract authorized by this section may be

diverted only from off-channel reservoirs built downstream of

Mansfield Dam after May 16, 2001.

(i) The authority may not provide water to a municipality under

a contract authorized by this section unless the authority

demonstrates, through its water management plan, to the

commission that the authority will operate its water supply

system in conjunction with the water resources management efforts

contemplated by the contract to:

(1) increase the average lake levels of Lake Buchanan and Lake

Travis by at least 6 feet and 18 feet, respectively, above the

average lake levels of those lakes during times when those lakes

would have been operating at less than 90 percent of conservation

capacity without those efforts; and

(2) increase the average lake levels of Lake Buchanan and Lake

Travis during a repeat of the drought of record at least 10 feet

and 20 feet, respectively, above the average lake levels of those

lakes during a repeat of the drought of record without those

efforts.

(j) As a requirement of the authority's water management plan,

the authority shall submit annually to the commission data and a

report demonstrating that the authority has operated its water

supply system in accordance with the provisions of this section.

The data shall include a tabulation that compares actual recorded

lake levels with lake levels that would have occurred without the

water resources management efforts contemplated by a contract

authorized by this section. The commission shall review the data

and report submitted by the authority and shall certify, in

writing made available to the public, whether the authority has

complied with the provisions of this section.

(k) The authority may sell no more than a total of 150,000

acre-feet of water in any year under contracts authorized by this

section.

(l) This section does not authorize:

(1) the authority to pump water to the municipality directly

from the Colorado River;

(2) the authority to sell its surface water rights to any person

or entity for use outside the water service area; or

(3) a sale or lease of water other than as specifically

authorized by this section.

(m) The authority may not sell groundwater to a municipality

under this section.

(n) The authority may not contract to distribute or sell water

under this section unless the board finds, after providing an

opportunity for public input, that the contract:

(1) will protect and benefit the lower Colorado River watershed

and the authority's water service area, including municipal,

industrial, agricultural, recreational, and environmental

interests;

(2) is consistent with regional water plans filed with the Texas

Water Development Board on or before January 5, 2001;

(3) will ensure that the beneficial inflows remaining after any

water diversions will be adequate to maintain the ecological

health and productivity of the Matagorda Bay system;

(4) will provide for instream flows no less protective than

those included in the authority's Water Management Plan for the

Lower Colorado River Basin, as approved by the commission;

(5) will ensure that, before any water is delivered under the

contract, the municipality has prepared a drought contingency

plan and has developed and implemented a water conservation plan

that will result in the highest practicable levels of water

conservation and efficiency achievable within the jurisdiction of

the municipality;

(6) provides for a broad public and scientific review process

designed to ensure that all information that can be practicably

developed is considered in establishing beneficial inflow and

instream flow provisions; and

(7) will benefit stored water levels in the authority's existing

reservoirs.

(o) A municipality that buys water from the authority under a

contract authorized by this section may not resell that water

outside the boundaries of the regional water planning area in

which the municipality is located, as those boundaries are

designated by the Texas Water Development Board as of January 5,

2001.

(p) Nothing in this section shall exempt the authority or any

municipality from the permitting requirements of state and

federal law.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.030 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 13.006(r), eff. September 1, 2007.

Sec. 8503.031. AUTHORITY OF MUNICIPALITY TO CONTRACT FOR WATER.

Section 8503.030 constitutes full authority for a municipality or

municipally owned utility to enter into a contract with the

authority under that section. The payments made under a contract

authorized by that section are operation and maintenance expenses

of the municipality's utility system. A municipality or

municipally owned utility that enters into a contract under that

section may use proceeds from the sale of its revenue bonds to

make any such payments.

Added by Acts 2003, 78th Leg., ch. 996, Sec. 1, eff. Sept. 1,

2003.

Renumbered from Water Code, Section 222.031 by Acts 2007, 80th

Leg., R.S., Ch.

921, Sec. 13.006(b), eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 13.006(s), eff. September 1, 2007.



CHAPTER 8801. HARRIS-GALVESTON SUBSIDENCE DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8801. HARRIS-GALVESTON SUBSIDENCE DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8801.001. DEFINITIONS. In this chapter:

(1) "Agricultural crop":

(A) means food or fiber commodities that are grown for resale or

commercial purposes and that are to be used for food, clothing,

or animal feed; and

(B) includes nursery products and florist items that are in the

possession of a nursery grower.

(1-a) "Beneficial use" means any use that is useful or

beneficial to the user, including:

(A) an agricultural, gardening, domestic, stock raising,

municipal, mining, manufacturing, industrial, commercial, or

recreational use, or a use for pleasure purposes; or

(B) exploring for, producing, handling, or treating oil, gas,

sulfur, or other minerals.

(1-b) "Board" means the board of directors of the district.

(2) "Commission" means the Texas Commission on Environmental

Quality.

(3) "District" means the Harris-Galveston Subsidence District.

(3-a) "Florist item" means a cut flower, potted plant, blooming

plant, inside foliage plant, bedding plant, corsage flower, cut

foliage, floral decoration, or live decorative material.

(4) "Groundwater" means water located beneath the earth's

surface. The term does not include water produced with oil in the

production of oil and gas.

(4-a) "Nursery grower" means a person who grows in any medium

more than 50 percent of the nursery products or florist items

that the person sells or leases. A person grows a nursery

product or florist item if the person cultivates or propagates

the product or item by engaging in activities associated with the

production or multiplying of stock, including the development of

new plants from cuttings, grafts, plugs, or seedlings. The term

does not include a person who merely holds or maintains a nursery

product or florist item before sale or lease.

(4-b) "Nursery product" includes a tree, shrub, vine, cutting,

graft, scion, grass, bulb, or bud that is grown or kept for, or

capable of, propagation and distribution for sale or lease.

(5) "Subsidence" means the lowering of the elevation of the

surface of land by groundwater withdrawal.

(5-a) "Waste" means:

(A) the withdrawal of groundwater from a groundwater reservoir

at a rate and in an amount that causes or threatens to cause

intrusion into the reservoir of water unsuitable for

agricultural, gardening, domestic, or stock raising purposes;

(B) the flowing or producing of wells from a groundwater

reservoir if the water produced is not used for a beneficial use

or if the amount used is more than is reasonably required for a

beneficial use;

(C) the escape of groundwater from a groundwater reservoir to

any other reservoir or geologic strata that does not contain

groundwater;

(D) the pollution or harmful alteration of groundwater in a

groundwater reservoir by saltwater or other harmful matter

admitted from another stratum or from the surface of the ground;

(E) wilfully or negligently causing, suffering, or allowing

groundwater to escape or flow into a river, creek, natural

watercourse, depression, lake, reservoir, drain, sewer, street,

highway, road, or road ditch, or onto land that does not belong

to the owner of the well unless the discharge is authorized by a

permit, rule, or order issued by the commission under Chapter 26,

Water Code;

(F) the escape of groundwater pumped for irrigation as

irrigation tailwater onto land that does not belong to the owner

of the well unless the occupant of the land receiving the

discharge granted permission for the discharge; or

(G) wilfully causing or knowingly permitting the water produced

from an artesian well to run off the owner's land or to percolate

through the stratum above which the water is found, as prescribed

by Section 11.205, Water Code.

(6) "Water conservation" means a measure that seeks to make a

water supply available for alternative or future use. The term

includes best management practices, improved efficiency or

accountability, recycling, reuse, pollution prevention, and

reduction in consumption, loss, or waste.

(7) "Well" means a facility, device, or method used to withdraw

groundwater from the groundwater supply.

(8) "Well owner" means a person who has an ownership interest in

a well, operates a well, owns land on which a well is located, or

owns the water withdrawn or to be withdrawn from a well.

(9) "Withdrawal" means the act of extracting by pumping or some

other method.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 2, eff. May 27, 2005.

Sec. 8801.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district created under Section 59,

Article XVI, Texas Constitution, and is essential to accomplish

the purposes of that section.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 3, eff. May 27, 2005.

Sec. 8801.003. PURPOSE; LEGISLATIVE INTENT. (a) The purpose of

this chapter is to provide for the regulation of groundwater

withdrawal in the district to end subsidence, which contributes

to or precipitates flooding or overflow of the district,

including rising water resulting from a storm or hurricane.

(b) The legislature intends that the district shall administer

and enforce this chapter and exercise the district's rights,

powers, and duties in a manner that will effectively and

expeditiously accomplish the purpose of this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8801.004. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) The works and projects accomplished by the district under

powers conferred by Section 59, Article XVI, Texas Constitution,

will benefit all the land and other property included in the

district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8801.005. DISTRICT TERRITORY. The district includes the

territory located within the boundaries of Harris County and

Galveston County, as that territory may have been modified under:

(1) Section 8801.006 or its predecessor statute, former Section

151.003(b), Water Code; or

(2) other law.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 3, eff. May 27, 2005.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Sec. 8801.051. DIRECTORS. (a) The district is governed by a

board composed of 19 directors appointed as provided by this

section. Directors serve for two-year, staggered terms. A

director must be a qualified voter of the district.

(b) The mayor of the municipality with the largest population of

any municipality in the district shall appoint six directors from

that municipality. One of those directors must be a

representative of industry.

(c) The mayor of the municipality with the second largest

population of any municipality in the district shall appoint one

director from that municipality.

(d) The mayors of all municipalities in Galveston County shall

jointly appoint two directors from those municipalities.

(e) The mayor of Baytown shall appoint one director from the

municipality of Baytown.

(f) The Commissioners Court of Harris County shall appoint three

directors who are not residents of the municipality that has the

largest population of any municipality in the district. One of

those directors must be a representative of agriculture, one must

be a representative of industry, and one must be a representative

of municipal utility districts and a resident of a municipal

utility district in the district.

(g) The Commissioners Court of Galveston County shall appoint

three directors. One of those directors must be a representative

of municipal utility districts and a resident of a municipal

utility district in the district.

(h) The president of the Clear Lake City Water Authority and the

mayors of the municipalities of Deer Park, Galena Park, La Porte,

Nassau Bay, and Seabrook shall jointly appoint one director from

Harris County.

(i) The mayors of the municipalities of West University Place,

Southside Place, Bellaire, and Jacinto City shall jointly appoint

one director from Harris County.

(j) The mayors of the municipalities of Humble, Piney Point

Village, Hedwig Village, Bunker Hill Village, Hunters Creek

Village, Hilshire Village, and Spring Valley shall jointly

appoint one director from Harris County.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8801.052. FEES OF OFFICE; REIMBURSEMENT. (a) A director

is entitled to fees of office of not more than $150 a day for

each day the director actually spends performing the duties of a

director. The fees of office may not exceed $9,000 a year.

(b) Each director is entitled to reimbursement of actual

expenses reasonably and necessarily incurred while engaging in

activities on behalf of the district.

(c) To receive fees of office and reimbursement for expenses,

each director must file with the district a verified statement

that shows the number of days spent in the service of the

district and a general description of the duties performed for

each day of service.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 4, eff. May 27, 2005.

Sec. 8801.053. BOARD POWERS AND DUTIES. (a) In addition to the

powers and duties described in this chapter, the board has all

other powers necessary or convenient to carry out its

responsibilities and accomplish the purpose of this chapter.

(b) The board may adopt bylaws and policies as necessary to

accomplish its purposes.

(c) The board may purchase materials, supplies, equipment,

vehicles, and machinery needed by the district to accomplish its

purposes.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 4, eff. May 27, 2005.

Sec. 8801.054. OFFICERS. (a) Each year, at the first meeting

after the new directors take office, the directors shall select

from among the directors a chair, a vice chair, and a secretary.

(b) The chair shall preside over meetings of the board and

execute all documents on behalf of the district. The vice chair

shall act as chair if the chair is absent or disabled. The

secretary shall ensure that all records and books of the district

are properly kept and attest to the chair's signature on all

documents. The board may authorize another director, the general

manager, or any employee to execute documents on behalf of the

district and to certify the authenticity of any record of the

district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 4, eff. May 27, 2005.

Sec. 8801.055. MEETINGS. (a) The board shall hold regular

meetings once each month at a time set by the board. The board

may hold special meetings at the call of the chair or on the

written request of at least three directors.

(b) A meeting of a committee of the board at which less than a

quorum is present is not subject to Chapter 551, Government Code.

(c) The board shall give notice of meetings of the board as

provided by Chapter 551, Government Code. Failure to provide

notice of a regular meeting or an insubstantial defect in notice

of any meeting does not affect the validity of any action taken

at the meeting.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 4, eff. May 27, 2005.

Sec. 8801.0551. QUORUM. A majority of the membership of the

board constitutes a quorum for any meeting, and a concurrence of

a majority of the entire membership of the board is sufficient

for transacting any district business.

Added by Acts 2005, 79th Leg., Ch.

238, Sec. 4, eff. May 27, 2005.

Sec. 8801.0552. SWORN STATEMENT, BOND, AND OATH OF OFFICE. (a)

As soon as practicable after a director is appointed, the

director shall make the sworn statement prescribed by the

constitution for public officers.

(b) As soon as practicable after a director has made the sworn

statement and before beginning to perform the duties of office,

the director shall take the oath of office prescribed by the

constitution for public officers.

(c) Before beginning to perform the duties of office, each

director shall execute a bond for $10,000 payable to the district

and conditioned on the faithful performance of the director's

duties. A director's bond must be approved by the board and paid

for by the district.

(d) The sworn statement shall be filed as prescribed by the

constitution. The bond and oath shall be filed with the district

and retained in its records. A duplicate original of the oath

shall also be filed with the secretary of state not later than

the 10th day after the date on which the oath was executed. The

new director may begin to perform the duties of office before the

oath is filed.

Added by Acts 2005, 79th Leg., Ch.

238, Sec. 4, eff. May 27, 2005.

Sec. 8801.056. VACANCIES. If a vacancy occurs on the board, a

person representing the same area as the vacating director shall

be appointed as provided by Section 8801.051 to serve the

unexpired term.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8801.057. GENERAL MANAGER. (a) The board shall employ a

general manager, who serves as the chief administrative officer

of the district. The board may delegate to the general manager

full authority to manage district affairs or operate the district

subject only to orders by the board.

(b) The duties of the general manager include:

(1) administering board orders;

(2) coordinating with state, federal, and local agencies;

(3) overseeing development of district plans and programs; and

(4) performing other duties assigned by the board.

(c) The board shall determine the compensation and terms of

office and employment for the general manager.

(d) The board by majority vote may discharge the general

manager.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 5, eff. May 27, 2005.

Sec. 8801.058. EMPLOYEES; BOND. (a) The general manager shall

employ persons necessary to properly handle district business and

operation. The general manager may employ attorneys, bookkeepers,

engineers, and other expert and specialized personnel considered

necessary.

(b) The general manager shall determine the compensation paid to

district employees.

(c) The general manager may discharge a district employee.

(d) The board shall require an employee who collects, pays, or

handles district funds to furnish a good and sufficient bond. The

bond must be in an amount sufficient to safeguard the district

and must be:

(1) payable to the district; and

(2) conditioned on the faithful performance of the employee's

duties and on accounting for all district funds and property in

the employee's hands.

(e) The district shall pay for the bond described by Subsection

(d).

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8801.059. EMPLOYEE BENEFITS. (a) The board may provide

for and administer retirement, disability, and death compensation

funds for the employees of the district.

(b) The board may establish a public retirement system as

provided by Chapter 810, Government Code, or provide for a

deferred compensation plan as described by Section 457, Internal

Revenue Code of 1986.

(c) The board may include hospitalization and medical benefits

for its employees as part of the compensation paid to employees

and may adopt or amend a plan or rule as necessary to provide

hospitalization and medical benefits.

(d) The board may establish a sick leave pool for employees of

the district in the same manner as a sick leave pool for state

employees is authorized to be created under Subchapter A, Chapter

661, Government Code.

Added by Acts 2005, 79th Leg., Ch.

238, Sec. 6, eff. May 27, 2005.

Sec. 8801.060. EXPENDITURES. (a) The district's money may be

disbursed only by check, draft, order, electronic funds transfer,

or other instrument. The board may by resolution allow

disbursements to be transferred by federal reserve wire system to

accounts in the name of the district.

(b) Disbursements must be signed by at least two directors

unless the board by resolution allows certain employees of the

district, or a combination of employees and directors, to sign

disbursements on behalf of the board.

Added by Acts 2005, 79th Leg., Ch.

238, Sec. 6, eff. May 27, 2005.

Sec. 8801.061. FISCAL YEAR. The fiscal year of the district is

the calendar year.

Added by Acts 2005, 79th Leg., Ch.

238, Sec. 6, eff. May 27, 2005.

Sec. 8801.062. ANNUAL AUDIT. (a) The board annually shall

order an audit to be made of the financial condition of the

district.

(b) The annual audit and other district records must be open for

inspection during regular business hours at the principal office

of the district.

Added by Acts 2005, 79th Leg., Ch.

238, Sec. 6, eff. May 27, 2005.

Sec. 8801.063. ANNUAL BUDGET. (a) The board shall adopt an

annual budget.

(b) The budget must contain a complete financial statement,

including a statement of:

(1) the outstanding obligations of the district;

(2) the amount of cash on hand to the credit of each fund of the

district;

(3) the amount of money received by the district from all

sources during the previous year;

(4) the amount of money available to the district from all

sources during the ensuing year;

(5) the amount of the balances expected at the end of the year

in which the budget is being prepared;

(6) the estimated amount of revenues and balances available to

cover the proposed budget; and

(7) the estimated fee revenues that will be required.

(c) The board may amend the annual budget adopted under

Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

238, Sec. 6, eff. May 27, 2005.

Sec. 8801.064. DEPOSITORY. (a) The board shall name one or

more banks to serve as depository for district money.

(b) District money must be deposited as received with the

depository bank and must remain on deposit. This subsection does

not limit the power of the board to place a portion of the

district's money on time deposit or to purchase certificates of

deposit or other authorized investments.

(c) To the extent that money in the depository is not insured by

the Federal Deposit Insurance Corporation, the money must be

secured as provided by Chapter 2257, Government Code.

Added by Acts 2005, 79th Leg., Ch.

238, Sec. 6, eff. May 27, 2005.

Sec. 8801.065. INVESTMENTS. (a) District money may be invested

and reinvested in accordance with Chapter 2256, Government Code.

(b) The board, by resolution, may provide that an authorized

representative of the district may invest and reinvest district

money and provide for money to be withdrawn from the appropriate

district accounts for investments on terms that the board

considers advisable.

Added by Acts 2005, 79th Leg., Ch.

238, Sec. 6, eff. May 27, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8801.101. DISTRICT POWERS AND DUTIES. Except as provided

by Section 8801.103, the district has all of the rights, powers,

privileges, and authority necessary and convenient to exercise

its jurisdiction and powers as provided by this chapter, whether

the jurisdiction and powers are specifically authorized by this

chapter or implied from this chapter or other law.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 7, eff. May 27, 2005.

Acts 2005, 79th Leg., Ch.

729, Sec. 2.02, eff. April 1, 2007.

Sec. 8801.102. NONAPPLICABILITY OF OTHER LAW. (a) Other laws

governing the administration or operation of conservation and

reclamation districts created under Section 52, Article III, or

Section 59, Article XVI, Texas Constitution, including Chapters

36 and 49, Water Code, do not apply to the district.

(b) Notwithstanding Section 36.052, Water Code, this chapter

prevails over any other law in conflict or inconsistent with this

chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 7, eff. May 27, 2005.

Sec. 8801.103. SALE OR DISTRIBUTION OF WATER PROHIBITED. The

district may not sell or distribute surface water or groundwater

for any purpose.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8801.104. AUTHORITY TO COMPEL TESTIMONY, ADMINISTER OATHS,

AND ISSUE SUBPOENAS. If necessary to carry out its powers,

duties, and functions under this chapter, the board may:

(1) compel the testimony of a person;

(2) administer an oath to a person compelled to testify before

the board or a person designated by the board; and

(3) issue a subpoena to compel the testimony of a person and the

production of a document.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8801.105. SUITS BY OR AGAINST THE DISTRICT; REPRESENTATION

BY ATTORNEY GENERAL. (a) The district may sue and be sued in

the courts of this state in the name of the district by and

through the board.

(b) At the request of the district, the attorney general shall

defend the district in suits brought against the district in all

district and appellate courts of this state and in the courts of

the United States.

(c) The district may engage outside attorneys to initiate or

defend suits on behalf of the district.

(d) The general manager is the agent of the district on whom

process, notice, or demand required or permitted by law to be

served on the district may be served.

(e) The district is not required to give bond for appeal,

injunction, or costs in any suit to which it is a party.

(f) If the district prevails in any suit other than a suit in

which it voluntarily intervenes, the district may seek and the

court shall grant, in the same action, recovery for attorney's

fees, costs for expert witnesses, and other costs incurred by the

district before the court. The court shall set the amount of the

attorney's fees.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 7, eff. May 27, 2005.

Sec. 8801.106. GRANTS; CONTRACTS. (a) The district may make or

accept a grant, gratuity, advance, or loan in any form to or from

any public source approved by the board, including a governmental

entity, and may enter into a contract, agreement, or covenant

that the board considers appropriate in connection with a grant,

gratuity, advance, or loan.

(b) The district may enter into contracts only in the district's

name.

(c) The district may purchase property from another governmental

entity by negotiated contract without securing appraisals or

advertising for bids.

(d) The district may use the reverse auction procedure, as

defined by Section 2155.062, Government Code, for purchasing.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 7, eff. May 27, 2005.

Sec. 8801.107. COOPERATION WITH GOVERNMENTAL ENTITIES. In

implementing this chapter, the board may request the assistance

of and cooperate with a local government or an agency of this

state or of the United States.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8801.108. RULES. (a) After notice and hearing, the board

shall adopt rules designed to expeditiously and effectively

implement this chapter and accomplish its purpose, including

rules governing procedures before the board. The board may adopt

rules to prevent the waste of groundwater or the degradation of

water quality. The board shall enforce the rules.

(b) The board shall compile its rules in a book and make the

rules available for use and inspection at the district's

principal office.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 8, eff. May 27, 2005.

Sec. 8801.109. HEARINGS. (a) Board hearings must be conducted

as provided by this section and Section 8801.110.

(b) At a regular meeting of the board, the board shall set the

dates, times, and locations for hearings to be held under this

chapter. The board may hold hearings at any location in the

district and may recess a hearing from day to day.

(c) A person may appear at a hearing and present testimony,

evidence, exhibits, or other information in person or by counsel,

or both.

(d) The board may use hearing examiners to hear a subject set

for the hearing, but the board must make the decision on the

subject. Procedures for use of hearing examiners shall be

provided by rule.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8801.110. NOTICE OF HEARINGS. (a) Except as provided by

this section, notice of hearings shall be provided according to

Chapter 551, Government Code.

(b) At a meeting at which the board sets a hearing, the board

shall direct the general manager of the district to give notice

of the hearing.

(c) Written notice of a hearing other than a hearing on a permit

application must be given to:

(1) each county and municipal government in the district; and

(2) each person that the board believes has an interest in the

subject matter of the hearing.

(d) Notice of a hearing must be published at least once in a

newspaper of general circulation in each county in the district.

(e) A copy of the notice must be posted in the place where

notices are usually posted at the county courthouse of each

county in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 9, eff. May 27, 2005.

Sec. 8801.111. DISTRICT PLAN. (a) The board shall formulate a

plan to control and prevent subsidence in the district.

(b) The plan must:

(1) reduce groundwater withdrawals to amounts that will restore

and maintain sufficient artesian pressure to control and prevent

subsidence; and

(2) specify in as much detail as practicable the acts,

procedures, performance, and avoidance that are necessary to

accomplish the purpose of this chapter.

(c) Information gathered for formulating the plan must include:

(1) a list of all wells in the district that are subject to

regulation under this chapter;

(2) a list of all available sources of water, other than

groundwater, in the district;

(3) the purposes for which the water described by Subdivision

(2) is used and for which it is proposed to be used;

(4) accurate estimates of:

(A) groundwater withdrawal from all wells or proposed wells in

the district;

(B) the amount of groundwater that may be withdrawn from each

area in the district without causing a reduction of artesian

pressure that will lead to subsidence in the district; and

(C) current and future water needs in the district;

(5) information relating to formulating a permit system; and

(6) other information and material necessary to manage

groundwater in the district and to effectively and expeditiously

accomplish the purpose of this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8801.112. ADOPTION OF DISTRICT PLAN. (a) The board shall

hold a hearing to consider a plan formulated under Section

8801.111.

(b) After the hearing, the board shall:

(1) make any changes it considers necessary according to

evidence and material presented at the hearing; and

(2) adopt the plan.

(c) The board may amend or repeal a plan adopted under this

section and may adopt a new plan as provided by this section for

the adoption of the original plan.

(d) An adopted plan remains in effect until a new plan is

adopted.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8801.113. WATER CONSERVATION MEASURES. (a) The board may

adopt rules requiring the use of water conservation measures to

reduce groundwater withdrawals.

(b) The district may cooperate with the commission and any local

government to establish water conservation goals, guidelines, and

plans to be used in the district.

(c) The district may contract with a local government in the

district to provide services needed to meet water conservation

requirements that the commission establishes.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8801.114. DISTRICT RESEARCH. (a) The district may conduct

studies and research that the board considers necessary to

implement this chapter. In conducting studies and research, the

district may use the services of geologists, hydrologists,

licensed professional engineers, licensed professional

geoscientists, or other expert personnel.

(b) The district may collect any information that the board

determines is necessary to implement this chapter, including

information regarding the use of groundwater, water conservation,

and the practicability of recharging a groundwater reservoir.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 10, eff. May 27, 2005.

Sec. 8801.115. STUDIES BY BOARD STAFF. At least once each year

and at any other time the board considers necessary, the board

shall have its staff and, if necessary, the staff of the Texas

Water Development Board make a complete study of the groundwater

in the district and determine:

(1) the water level;

(2) the rates and amounts of groundwater withdrawal; and

(3) other information relating to groundwater withdrawal that

may effect subsidence in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8801.116. ACCESS TO PROPERTY. (a) To perform technical

and other investigations needed to implement this chapter, the

board and its agents and employees are entitled to access to all

property in the district.

(b) Before entering property for the purposes of this section,

the person seeking access shall:

(1) give notice to the owner of the property as provided by

district rules; and

(2) present proper credentials.

(c) The board and its agents and employees who enter private

property shall observe the establishment's rules concerning

safety, internal security, and fire protection.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8801.117. ANNUAL GROUNDWATER WITHDRAWAL DETERMINATION. (a)

Not later than March 31 of each year, the board shall hold a

hearing to determine the effects of groundwater withdrawal during

the preceding calendar year on subsidence in the district.

(b) At the hearing, the board shall consider information

provided under Sections 8801.115 and 8801.162 and information

presented by persons appearing before the board.

(c) After the hearing, the board shall:

(1) consider all information presented to it;

(2) determine groundwater withdrawal in the district during the

preceding calendar year; and

(3) make findings on the effects of groundwater withdrawal

during the preceding calendar year on subsidence in the district.

(d) The board's findings and determinations under Subsection (c)

shall be included in a report adopted by the board. The board

shall make the report available for examination by any interested

person.

(e) The board shall submit the report adopted under Subsection

(d) and a copy of the most recent district plan adopted under

Section 8801.112 to the appropriate regional water planning

group.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 11, eff. May 27, 2005.

Sec. 8801.118. MONITORING AND SUPERVISION BY DISTRICT. (a) The

district may use subsidence compaction monitors, water-level

observation wells, and other materials and equipment to determine

the amount of groundwater that may be withdrawn while allowing

groundwater to rebound and stabilize to a level that will halt

subsidence.

(b) The district may use global positioning systems and other

geodetic survey methods to monitor land surface elevations and

measure subsidence. The district may coordinate monitoring and

data collection activities with other entities, including private

entities and federal, state, or local governmental entities.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 12, eff. May 27, 2005.

Sec. 8801.119. REGULATION OF SPACING AND GROUNDWATER WITHDRAWAL.

(a) To minimize as far as practicable the drawdown of the water

table and the reduction of artesian pressure and to control and

prevent subsidence, the board may provide for the spacing of

wells in the district and may regulate groundwater withdrawal

from wells, taking into consideration the economic impact on well

owners, the resulting effect on subsidence, and other relevant

factors.

(b) Before issuing an order or rule under this section, the

board shall set a hearing on the proposed order or rule.

(c) The district may adopt different rules for:

(1) each aquifer, subdivision of an aquifer, or geologic stratum

located wholly or partly within the boundaries of the district;

or

(2) each geographic area overlying an aquifer or subdivision of

an aquifer located wholly or partly within the boundaries of the

district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 13, eff. May 27, 2005.

Sec. 8801.120. WATER-METERING DEVICES. The board may require

water-metering devices to be placed on wells in the district and

may adopt standards for the accuracy, testing, and calibration of

the devices.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 14, eff. May 27, 2005.

Sec. 8801.121. REQUIRED WRITTEN POLICIES. The board shall adopt

the following written policies:

(1) a code of ethics for district directors, officers, and

employees, and persons who are engaged in handling investments

for the district;

(2) a policy relating to travel expenditures;

(3) a policy relating to district investments;

(4) policies and procedures for selection, monitoring, or review

and evaluation of professional services; and

(5) policies that ensure a better use of management information,

including the use of:

(A) budgets to plan and control cost; and

(B) uniform reporting requirements based on "Audits of State and

Local Governmental Units," published by the American Institute of

Certified Public Accountants, and "Governmental Accounting and

Financial Reporting Standards," published by the Governmental

Accounting Standards Board.

Added by Acts 2005, 79th Leg., Ch.

238, Sec. 14, eff. May 27, 2005.

Sec. 8801.122. RECORDS. The board shall maintain a complete

account of all meetings and proceedings and shall preserve its

minutes, contracts, records, notices, accounts, receipts, and

other records in a safe place.

Added by Acts 2005, 79th Leg., Ch.

238, Sec. 14, eff. May 27, 2005.

Sec. 8801.123. OPEN OR UNCOVERED WELLS. (a) The district may

require the owner or lessee of land on which an open or uncovered

well is located to keep the well closed or capped with a covering

capable of sustaining weight of at least 400 pounds when the well

is not in actual use.

(b) If the owner or lessee fails or refuses to close or cap the

well, any person, firm, or corporation employed by the district

may enter onto the land and close or cap the well safely and

securely.

Added by Acts 2005, 79th Leg., Ch.

238, Sec. 14, eff. May 27, 2005.

SUBCHAPTER D. REGULATORY PROVISIONS

Sec. 8801.151. GROUNDWATER WITHDRAWALS SUBJECT TO BOARD RULE.

Groundwater withdrawals governed by this chapter, including

withdrawals of injected water, are subject to reasonable board

rules and orders, taking into account all factors, including

availability of surface water or alternative water supplies,

economic impact on persons and the community, degree and effect

of subsidence on the surface of land, and differing topographical

and geophysical characteristics of land areas in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 15, eff. May 27, 2005.

Sec. 8801.152. CERTAIN WELLS EXEMPT. The regulatory provisions

of this chapter do not apply to:

(1) a well regulated under Chapter 27, Water Code;

(2) a well with a casing diameter of less than five inches that

serves only a single-family dwelling; and

(3) any other well as provided by board rule.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 15, eff. May 27, 2005.

Sec. 8801.154. WELL REGISTRATION. The board by rule may require

the registration of any well in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8801.155. PERMIT REQUIRED. (a) The owner or operator of a

well located in the district must obtain a permit from the board

before:

(1) drilling, equipping, or completing the well;

(2) substantially altering the size of the well or a well pump;

or

(3) operating the well.

(b) A well must have a valid permit if it is operational.

(c) An owner or operator commits a violation if the owner or

operator does not obtain a permit as required by Subsection (a).

A violation occurs on the first day the drilling, alteration, or

operation begins. Each day that a violation continues is a

separate violation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 15, eff. May 27, 2005.

Sec. 8801.156. APPLICATION FOR PERMIT. (a) A person must

submit an application to the board to obtain a permit under this

chapter.

(b) The application must state:

(1) the name and address of the person requesting the permit;

(2) the location and wellhead elevation of the well or proposed

well;

(3) the amount of water being withdrawn or proposed to be

withdrawn; and

(4) any other information necessary for the board to control and

prevent subsidence in the district.

(c) The board shall set a reasonable fee for processing an

application. The application must be accompanied by the fee.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8801.157. NOTICE AND HEARING ON PERMIT. (a) On receiving

an application for a permit, the board shall issue notice and set

a time for a hearing on the application.

(b) The board must give written notice of the date, time, and

location of the hearing to the applicant by regular mail or by

certified mail, return receipt requested.

(c) The board may consider as many applications for permits as

necessary at a hearing.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 16, eff. May 27, 2005.

Sec. 8801.158. ISSUANCE OF PERMIT. (a) Within a reasonable

period after a permit hearing under Section 8801.157, but not

later than the 60th day after the date of the hearing, the board

shall:

(1) decide whether to issue the permit; and

(2) set the terms of the permit if it decides to issue the

permit.

(b) In deciding whether to issue a permit and in setting the

terms of the permit, the board shall consider:

(1) the purpose of this chapter;

(2) the district plan;

(3) the quality, quantity, and availability of surface water or

alternative water supplies at prices that are competitive with

prices charged by suppliers of surface water in the district;

(4) the economic impact on the applicant of a decision to issue

or deny the permit, or of the permit terms, in relation to the

effect on subsidence that would result;

(5) the applicant's use of water conservation measures;

(6) the applicant's compliance with the requirements of this

chapter or any rule, permit, or order of the district; and

(7) all other relevant factors.

(c) The board shall issue a permit to an applicant if, on

presentation of adequate proof, the board finds that:

(1) there is no other adequate and available substitute or

supplemental source of surface water at prices competitive with

the prices charged by suppliers of surface water in the district;

and

(2) compliance with any provision of this chapter or any

district rule will result in an arbitrary taking of property or

in the practical closing and elimination of a lawful business,

occupation, or activity without sufficient corresponding benefit

or advantage to the public.

(d) The permit must state the terms prescribed by the board. The

permit must include:

(1) the name and address of the person to whom the permit is

issued;

(2) the location of the well;

(3) the date the permit expires;

(4) conditions and restrictions placed on groundwater

withdrawal; and

(5) other terms necessary to control and prevent subsidence.

(e) The board may condition issuance of a permit under this

section on the resolution of a prior or continuing violation of

this chapter or any rule, permit, or order of the district. The

board may require an applicant to pay a civil penalty or

settlement amount, or take other necessary action, to resolve a

prior or continuing violation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 17, eff. May 27, 2005.

Sec. 8801.159. TERM OF PERMIT. (a) A permit issued under this

chapter may be for a term not to exceed five years as set by the

board.

(b) A permit does not become a vested right of the permit

holder. The board may revoke or suspend a permit or amend its

terms after notice and hearing when reasonably necessary to

accomplish the purpose of this chapter.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8801.160. RENEWAL OF PERMIT. The board may renew a permit

for a well in the manner provided for obtaining the original

permit.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8801.161. PERMIT FEES. (a) When the board issues or

renews a permit, the board shall collect a permit fee from the

applicant. The fee shall be determined by a schedule based on

the term of the permit and the maximum amount of groundwater that

the board authorizes to be withdrawn from the well.

(a-1) In addition to a regular permit fee under Subsection (a),

the board may establish a disincentive permit fee to serve as a

regulatory tool by creating a disincentive to continued

over-reliance on groundwater.

(b) The board shall determine the amount of the permit fees

under Subsections (a) and (a-1) after a hearing.

(b-1) The fee under Subsection (a) may not exceed 110 percent of

the highest rate that the City of Houston charges for surface

water supplied to its customers in the district.

(c) The amount of a permit fee applicable to a well used for

irrigating agricultural crops may not exceed 70 percent of the

lowest amount determined under Subsection (b).

(d) The district may establish a fee for administrative acts of

the district, including receiving applications for permits or

permit amendments.

(e) The board shall use permit fees collected under this section

to pay the cost of issuing permits and performing other

regulatory functions, including making grants, loans, or

contractual payments to achieve, facilitate, or expedite

reductions in groundwater pumping or the development or

distribution of alternative water supplies.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 18, eff. May 27, 2005.

Sec. 8801.162. ANNUAL REPORT. Before January 31 each year, a

well owner who holds a permit under this chapter shall submit to

the board a report stating:

(1) the well owner's name;

(2) the total amount of groundwater withdrawn from the well

during the preceding 12-month period;

(3) the total amount of groundwater withdrawn from the well

during each month of the preceding 12-month period;

(4) the purpose for which the groundwater was used; and

(5) any other information the board considers necessary.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8801.163. CONVERSION TO ALTERNATIVE WATER SUPPLY. (a) In

this section, " alternative water supply" means a water supply

that a person needs to acquire from sources other than the

person's own groundwater supply to comply with a board order

issued under this section.

(b) The board may issue an order requiring a person to

completely or partially discontinue the use of groundwater only

if the person is able to:

(1) acquire an alternative water supply needed to replace the

water supply covered by the order; or

(2) participate in a groundwater reduction plan or other

agreement approved by the board that complies with the district's

regulatory requirements.

(c) A notice of public hearing must inform a person when the

board will consider an order to convert to an alternative water

supply.

(d) Repealed by Acts 2005, 79th Leg., Ch. 238, Sec. 51, eff. May

27, 2005.

(e) This section does not limit the board's authority to issue

an order or adopt a rule requiring a person to reduce groundwater

use by eliminating waste or implementing water conservation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 19, eff. May 27, 2005.

Acts 2005, 79th Leg., Ch.

238, Sec. 20, eff. May 27, 2005.

Acts 2005, 79th Leg., Ch.

238, Sec. 51, eff. May 27, 2005.

SUBCHAPTER E. APPEAL AND ENFORCEMENT PROVISIONS

Sec. 8801.201. APPEAL OF SURFACE WATER RATES. (a) A person who

is required to convert to surface water under this chapter and

who purchases that water supply wholesale from a political

subdivision as defined by Section 12.013(b), Water Code, may

appeal to the commission the rates the political subdivision

charges to the person. Chapter 12, Water Code, and rules adopted

under that chapter apply to an appeal under this section.

(b) The commission shall hear the appeal not later than the

180th day after the date the appeal is filed.

(c) The commission shall issue a final decision on the appeal

not later than the 60th day after the date the hearing ends.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 8801.202. APPEAL OF DISTRICT ACTIONS. (a) A person who is

adversely affected by a rule, order, or other official action of

the district under this chapter, including a person residing in

or owning real property in the district whose residence or real

property is subsiding, may appeal the action in a district court

in any county in the district only after any administrative

appeal to the district is finally resolved. An appeal under this

section must be filed not later than the 45th day after the date

any administrative appeal is finally resolved.

(b) On a written request from a person residing in or owning

real property in the district, the board shall make written

findings and conclusions regarding a rule, order, or other

official action of the district. The board shall provide

certified copies of those findings and conclusions to the person

not later than the 35th day after the date the board receives the

request.

(c) An appeal under this section is governed by the substantial

evidence rule as provided by Subchapter G, Chapter 2001,

Government Code. The burden of proof is on the petitioner, and

the challenged rule, order, or other official action of the

district is considered prima facie valid.

(d) The district court shall set for trial as expeditiously as

possible an appeal brought under this section and may not

postpone or continue the suit unless the reasons for postponement

or continuance are imperative.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 21, eff. May 27, 2005.

Sec. 8801.204. INJUNCTIVE RELIEF; CIVIL PENALTY. (a) If it

appears that a person has violated or is violating or threatening

to violate this chapter or a rule, permit, or other order of the

district issued or adopted under this chapter, the district may

institute an action in a district court in the district for:

(1) injunctive relief to restrain the person from continuing the

violation or threat of violation;

(2) the assessment and recovery of a civil penalty of:

(A) not less than $50 and not more than $5,000 for each

violation and for each day of a continuing violation, if the

person is not a political subdivision or an agency of a political

subdivision; or

(B) if the person is a political subdivision or an agency of a

political subdivision, an amount equal to the greater of:

(i) 120 percent of the sum of the fees assessed against the

person and the amount the person would have paid to an

alternative water supplier; or

(ii) $5,000 for each violation and for each day of a continuing

violation; or

(3) both injunctive relief and civil penalties.

(b) On application for injunctive relief and a finding that a

person is violating or threatening to violate this chapter or a

rule, permit, or other order of the district issued or adopted

under this chapter, the district court shall grant injunctive

relief as the facts warrant.

(c) At the request of the board, or the general manager if

authorized by the board, the attorney general shall institute and

conduct an action against any person in the name of the district

for injunctive relief or to recover a civil penalty, or both.

(d) The district is not required to post a bond or other

security with the court.

(e) In a suit to recover a civil penalty or a suit for

injunctive relief and a civil penalty, if the court finds that a

person has violated or is violating a provision of this chapter

or a rule, permit, or order of the district, the court shall

assess a civil penalty in the amount provided by this section.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

238, Sec. 22, eff. May 27, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1249, Sec. 1, eff. June 19, 2009.



CHAPTER 8802. BARTON SPRINGS-EDWARDS AQUIFER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8802. BARTON SPRINGS-EDWARDS AQUIFER

CONSERVATION DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8802.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Barton Springs-Edwards Aquifer

Conservation District.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.07, eff. April 1, 2007.

Sec. 8802.002. LEGISLATIVE FINDINGS. The legislature finds that

the creation of the district:

(1) is feasible and practicable;

(2) will be a benefit to land in the district; and

(3) will be a public benefit and utility.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.07, eff. April 1, 2007.

Sec. 8802.003. DISTRICT TERRITORY. The district is composed of

the territory described by the Texas Water Commission's August

15, 1986, order, as that territory may have been modified under:

(1) Subchapter J, Chapter 36, Water Code; or

(2) other law.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.07, eff. April 1, 2007.

Sec. 8802.004. EFFECT ON CERTAIN LITIGATION. This chapter does

not adversely affect the rights of any parties involved in

litigation on or before February 1, 1987, with the Texas Water

Commission or the petitioners for the creation of the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.07, eff. April 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8802.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors who serve staggered four-year terms.

(b) At least two directors must be elected by voters residing in

the city of Austin.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.07, eff. April 1, 2007.

Sec. 8802.052. ELECTION DATE. An election shall be held to

elect the appropriate number of directors on the spring uniform

election date each even-numbered year.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.07, eff. April 1, 2007.

Sec. 8802.053. SINGLE-MEMBER DISTRICTS. (a) The district is

divided into five numbered, single-member districts for electing

directors.

(b) The board may revise the single-member districts as

necessary or appropriate.

(c) As soon as practicable after the publication of each federal

decennial census, the board shall revise the single-member

districts as the board considers appropriate to reflect

population changes. When the board revises the single-member

districts under this subsection, the board shall place two of the

districts:

(1) entirely within the boundaries of the city of Austin, as

those boundaries exist at that time; or

(2) within the boundaries of the city of Austin, as those

boundaries exist at that time, but also including unincorporated

areas or other municipalities that are surrounded wholly or

partly by the boundaries of the city of Austin if the areas or

municipalities are noncontiguous to the territory of any other

single-member district.

(d) Changes in the boundaries of the city of Austin between

revisions of the single-member districts under Subsection (c) do

not affect the boundaries of the single-member districts.

(e) When the boundaries of the single-member districts are

changed, a director in office on the effective date of the

change, or elected or appointed before the effective date of the

change to a term of office beginning on or after the effective

date of the change, is entitled to serve the term or the

remainder of the term in the single-member district to which

elected or appointed even though the change in boundaries places

the person's residence outside the single-member district for

which the person was elected or appointed.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.07, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8802.101. GENERAL POWERS AND DUTIES. Except as otherwise

provided by this chapter, the district has the powers and duties

provided by Chapter 36, Water Code, for groundwater conservation

districts.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.07, eff. April 1, 2007.

Sec. 8802.102. RULES REGULATING ZONING AND SUBDIVISION OF LAND

PROHIBITED. The district may not adopt rules regulating zoning

or the subdivision of land.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.07, eff. April 1, 2007.

Sec. 8802.103. IMPOSITION OF TAXES. (a) The district may

impose an ad valorem tax as provided by Subchapter G, Chapter 36,

Water Code, only if:

(1) the user fee authorized by this subchapter is held

unconstitutional by the Texas Supreme Court; and

(2) a majority of the voters approve the tax at an election held

in the district.

(b) The district may impose the ad valorem tax at a rate not to

exceed three cents on each $100 of appraised value.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.07, eff. April 1, 2007.

Sec. 8802.104. USER FEES. (a) The board by rule may impose

reasonable fees on each well for which the district issues a

permit and which is not exempt from regulation by the district.

(b) The board may assess the fees on an annual basis according

to:

(1) the size of column pipe used in the well;

(2) the production capacity of the well; or

(3) the actual, authorized, or anticipated pumpage of the well.

(c) The board may use fees as both a regulatory mechanism and a

revenue-producing mechanism.

(d) The board shall adopt rules relating to:

(1) the rates of fees;

(2) the manner and form for filing reports of fees; and

(3) the manner of collecting fees.

(e) The district may use money collected from fees to:

(1) manage and operate the district; and

(2) pay all or part of the principal of and interest on district

bonds or notes.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.07, eff. April 1, 2007.

Sec. 8802.1045. AMOUNT OF ANNUAL PRODUCTION FEE. (a) Except as

provided by this section, the board may not charge an annual

production fee of more than $1 per acre-foot for water permitted

for agricultural use or 17 cents per thousand gallons for water

permitted for any other purpose.

(b) For a permit first issued after September 1, 2007, or a

permit first issued after September 9, 2004, and renewed after

September 1, 2007, the board may charge, for the amount of water

permitted under the permit as issued or renewed if the water is

permitted for any purpose other than agricultural use, an annual

production fee of not more than the greater of:

(1) 38 cents per thousand gallons; or

(2) the raw surface water cost of other wholesale suppliers

serving customers in the district.

(c) For a permit that is materially amended after September 1,

2007, the board may charge, for only the additional amount of

water authorized by the material amendment if the water is

permitted for any purpose other than agricultural use, an annual

production fee of not more than the greater of:

(1) 38 cents per thousand gallons; or

(2) the raw surface water cost of other wholesale suppliers

serving customers in the district.

(d) For a permit first issued on or before September 9, 2004,

that is renewed without material amendment after September 1,

2007, the board may not charge an annual production fee of more

than 17 cents per thousand gallons for the amount of water

permitted under the permit as renewed if the water is permitted

for any purpose other than agricultural use.

(e) The board may adopt a differential rate structure for the

nonagricultural production fees described by this section to

promote alternatives to the exclusive use of groundwater

resources.

(f) A material amendment under this section is an amendment to a

permit that increases the amount of water permitted by more than

10 percent in one fiscal year or by more than 25 percent in any

three-year period. The renewal on or after September 1, 2007, of

a permit that was issued on or before September 9, 2004, is

considered to be a material amendment for purposes of this

section if the permit as renewed increases the amount of water

permitted by an amount that exceeds the limits specified by this

subsection.

Added by Acts 2007, 80th Leg., R.S., Ch.

1405, Sec. 2, eff. September 1, 2007.

Sec. 8802.105. CERTAIN WATER USE FEES PERMITTED. (a) Each

year the board may assess against the City of Austin a water use

fee in an amount not to exceed 60 percent of the total funding

the district expects to receive for the next fiscal year from

water use fees assessed against Austin and other nonexempt users

in that year, subject to the computation under Subsection (b).

(b) For purposes of computing water use fees under this section,

the district shall estimate the amount of permitted pumpage for

the next fiscal year by considering various factors including

historical growth rates, future growth rates, the amount of

permitted pumpage, historical permitted pumpage, and any pending

applications for permitted pumpage. The district shall use the

estimated amount of permitted pumpage and its water use fee rate

to compute the water use fee to be assessed against the City of

Austin for the district's next fiscal year. The district shall

compute the water use fee assessed against the City of Austin at

a rate of 17 cents per thousand gallons for the total amount of

water permitted for any nonagricultural purpose, regardless of

the rate actually imposed on or remitted by the permittee.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.07, eff. April 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1405, Sec. 3, eff. September 1, 2007.

Sec. 8802.106. PRODUCTION CAPACITY OF CERTAIN EXEMPT WELLS.

Notwithstanding the 25,000-gallon production capacity restriction

provided by Section 36.117(b)(1), Water Code, a well in the

district is exempt under Section 36.117, Water Code, only if the

production capacity of the well is 10,000 gallons per day or

less.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.07, eff. April 1, 2007.

Sec. 8802.107. ENFORCEMENT. (a) If it appears that a person

has violated, is violating, or is threatening to violate Chapter

36, Water Code, or a district permit, rule, or order, the

district may file a civil suit in a district court of the county

in which the violation occurs to obtain:

(1) injunctive relief to restrain the person from continuing the

violation;

(2) a civil penalty of not less than $50 or more than $1,000 for

each violation and for each day of violation; or

(3) both injunctive relief and a civil penalty.

(b) On application for injunctive relief under Subsection (a)(1)

and a finding that a person is violating or threatening to

violate this chapter or a district permit, rule, or order, the

district court shall grant injunctive relief as the facts may

warrant.

(c) Any legal action initiated under this section to obtain

penalties must be authorized by a resolution of the board or by

the district's general manager, if authorized by the board.

(d) In a civil suit filed under this section, the district:

(1) is not required to post bond or other security; and

(2) may recover reasonable attorney's fees and expert witness's

fees.

(e) The remedies provided by this section are in addition to any

remedies provided by other law.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.07, eff. April 1, 2007.

Sec. 8802.108. BORROWING MONEY. (a) The district may borrow

money as provided by Sections 49.152-49.154, Water Code.

(b) The district may not borrow money for a period of more than

one year.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.07, eff. April 1, 2007.

Sec. 8802.109. RESTRICTIONS ON PRODUCTION DURING DROUGHT. (a)

During a period declared by the district to be a drought and only

as specified in the district's approved management plan, the

district may restrict or prohibit groundwater production as

provided by this section.

(b) The district may restrict groundwater production on an

equivalent, pro-rata basis for permits first issued on or before

September 9, 2004, including permits renewed after September 1,

2007.

(c) The district, to protect the conditions of the aquifer, may

restrict or prohibit groundwater production:

(1) for permits first issued after September 9, 2004; and

(2) for permits first issued on or before September 9, 2004, and

amended after September 9, 2004, for any additional amount of

water authorized by the amendment.

Added by Acts 2007, 80th Leg., R.S., Ch.

1405, Sec. 4, eff. September 1, 2007.

Sec. 8802.110. RESTRICTIONS ON PRODUCTION DURING EXTREME

DROUGHT. (a) During a period declared by the district to be an

extreme drought, to maintain groundwater production necessary to

sustain human consumption and protect the public's health,

safety, and welfare, the district, as provided by this section,

may impose greater restrictions on groundwater production for

industrial, commercial, or nonagricultural irrigation permits

than the district imposes on permits for other uses.

(b) For an industrial, commercial, or nonagricultural irrigation

permit first issued on or before September 9, 2004, the district

may restrict withdrawals by an amount not to exceed 40 percent of

the amount permitted on or before September 9, 2004, retaining at

least 60 percent of the total authorized pumpage, if:

(1) an alternative water supply for at least 10 percent of the

amount permitted is available and in place during the extreme

drought; and

(2) any restriction imposed by the district under Sections

8802.109(b) and (c) remains in effect.

(c) For industrial, commercial, and nonagricultural irrigation

permits first issued on or before September 9, 2004, and amended

after September 9, 2004, the district may impose greater

restrictions, including complete curtailment, for the additional

amount of water authorized by the amendment than the district

imposes on similarly situated permittees for other uses.

Added by Acts 2007, 80th Leg., R.S., Ch.

1405, Sec. 4, eff. September 1, 2007.

SUBCHAPTER D. INCLUSION AND EXCLUSION OF LAND IN DISTRICT

Sec. 8802.151. MUNICIPAL APPROVAL NOT REQUIRED. Approval of

inclusion of land in the district that is located in the

corporate limits or extraterritorial jurisdiction of a

municipality does not require the municipality's approval under

Subchapter B, Chapter 42, Local Government Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.07, eff. April 1, 2007.

Sec. 8802.152. EXCLUSION OF COUNTY AREA. (a) The residents of

any county area of the district, on petition of at least 15

percent of the registered voters in that county area, may request

that the board, in conjunction with the next regularly scheduled

directors' election, hold a referendum to determine whether to

exclude that county area from the district.

(b) The petition must be submitted to the board not later than

the 45th day before the date of the election.

(c) The board shall call and add a referendum under this section

to the ballot of the May directors' election in the county area.

(d) Exclusion of a county area from the district requires

approval by a majority of the voters voting on the proposition:

"The _________________ county area of the Barton Springs-Edwards

Aquifer Conservation District shall be excluded from the Barton

Springs-Edwards Aquifer Conservation District."

(e) The exclusion of any county area from the district is

effective on June 1 following approval of the referendum. On and

after that date:

(1) the boundaries of the district shall be redefined to exclude

the county area;

(2) the imposition and collection of district taxes or user fees

in the county area shall cease;

(3) the offices held by any directors elected from the county

area shall terminate; and

(4) any other matters provided by law or by agreement with any

person affecting the authority and operations of the district

shall be automatically redesignated and redefined to be

consistent with the exclusion of the county area.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.07, eff. April 1, 2007.

SUBCHAPTER E. CONVERSION AND DISSOLUTION OF DISTRICT

Sec. 8802.201. CONVERSION OF DISTRICT PROHIBITED. The district

may not be converted to any other type of conservation and

reclamation district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.07, eff. April 1, 2007.

Sec. 8802.202. DISSOLUTION OF DISTRICT; ELECTION. (a) The

board shall call a dissolution election if:

(1) the board receives a petition signed by a number of

registered voters in the district equal to at least 30 percent of

the voters in the district's most recent election; and

(2) the district has no outstanding bonds or other long-term

indebtedness.

(b) The board shall dissolve the district if at least two-thirds

of the voters voting in the election vote in favor of dissolving

the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.07, eff. April 1, 2007.



CHAPTER 8803. STARR COUNTY GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8803. STARR COUNTY GROUNDWATER CONSERVATION DISTRICT

For contingent expiration of this chapter, see Section 8803.004.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8803.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Starr County Groundwater Conservation

District.

(3) "Municipally owned utility" has the meaning assigned by

Section 13.002, Water Code.

(4) "Regional water authority" means the Rio Grande Regional

Water Authority.

(5) "Water supply or sewer service corporation" has the meaning

assigned by Section 13.002, Water Code.

Added by Acts 2005, 79th Leg., Ch.

451, Sec. 4, eff. June 17, 2005.

Sec. 8803.002. NATURE OF DISTRICT. The district is:

(1) a conservation and reclamation district in Starr County

created under Section 59, Article XVI, Texas Constitution; and

(2) a groundwater conservation district.

Added by Acts 2005, 79th Leg., Ch.

451, Sec. 4, eff. June 17, 2005.

Sec. 8803.003. DISTRICT BOUNDARIES. The boundaries of the

district are coextensive with the boundaries of Starr County.

Added by Acts 2005, 79th Leg., Ch.

451, Sec. 4, eff. June 17, 2005.

Sec. 8803.004. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

before September 1, 2009:

(1) the district is dissolved on September 1, 2009, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Starr County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

1395, Sec. 1, eff. June 15, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Section 8803.026.

Sec. 8803.021. APPOINTMENT OF TEMPORARY DIRECTORS. (a) Not

later than the 45th day after the effective date of this

subchapter, five temporary directors shall be appointed as

follows:

(1) the Starr County Commissioners Court shall appoint four

temporary directors, with one of the temporary directors

appointed from each of the four commissioners precincts in the

county to represent the precinct in which the temporary director

resides; and

(2) the county judge of Starr County shall appoint one temporary

director who resides in the district to represent the district at

large.

(b) If there is a vacancy on the temporary board of directors of

the district, the remaining temporary directors shall appoint a

person to fill the vacancy in a manner that meets the

representational requirements of this section.

(c) Temporary directors serve until the earlier of:

(1) the time the temporary directors become initial directors as

provided by Section 8803.024; or

(2) the date this chapter expires under Section 8803.004.

Added by Acts 2007, 80th Leg., R.S., Ch.

1395, Sec. 2, eff. June 15, 2007.

Sec. 8803.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 36.055, Water Code, a majority of the

temporary directors shall convene the organizational meeting of

the district at a location within the district agreeable to a

majority of the directors. If an agreement on location cannot be

reached, the organizational meeting shall be at the Starr County

Courthouse.

Added by Acts 2007, 80th Leg., R.S., Ch.

1395, Sec. 2, eff. June 15, 2007.

Sec. 8803.023. CONFIRMATION ELECTION. (a) The temporary

directors shall hold an election to confirm the creation of the

district.

(b) Section 41.001(a), Election Code, does not apply to a

confirmation election held as provided by this section.

(c) Except as provided by this section, a confirmation election

must be conducted as provided by Sections 36.017(b)-(i), Water

Code, and the Election Code. The provision of Section 36.017(d),

Water Code, relating to the election of permanent directors does

not apply to a confirmation election under this section.

(d) Starr County may pay for any portion of the costs incident

to the district's confirmation election.

Added by Acts 2007, 80th Leg., R.S., Ch.

1395, Sec. 2, eff. June 15, 2007.

Sec. 8803.024. INITIAL DIRECTORS. (a) If creation of the

district is confirmed at an election held under Section 8803.023,

the temporary directors of the district become the initial

directors of the district and serve on the board of directors

until permanent directors are elected under Section 8803.025.

(b) The initial directors for county precincts 2 and 3 serve a

term expiring June 1 following the first regularly scheduled

election of directors under Section 8803.025, and the initial

directors for county precincts 1 and 4 serve a term expiring June

1 following the second regularly scheduled election of directors.

The at-large director shall serve a term expiring June 1

following the second regularly scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

1395, Sec. 2, eff. June 15, 2007.

Sec. 8803.025. INITIAL ELECTION OF PERMANENT DIRECTORS. On the

uniform election date prescribed by Section 41.001, Election

Code, in May of the first even-numbered year after the year in

which the district is authorized to be created at a confirmation

election, an election shall be held in the district for the

election of two directors to replace the initial directors who,

under Section 8803.024(b), serve a term expiring June 1 following

that election.

Added by Acts 2007, 80th Leg., R.S., Ch.

1395, Sec. 2, eff. June 15, 2007.

Sec. 8803.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

1395, Sec. 2, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8803.051. BOARD. The board consists of five directors.

Added by Acts 2005, 79th Leg., Ch.

451, Sec. 4, eff. June 17, 2005.

Sec. 8803.052. TERMS. Directors serve staggered four-year

terms.

Added by Acts 2005, 79th Leg., Ch.

451, Sec. 4, eff. June 17, 2005.

Sec. 8803.053. METHOD OF ELECTING DIRECTORS: COMMISSIONERS

PRECINCTS. (a) The directors of the district shall be elected

according to the commissioners precinct method as provided by

this section.

(b) One director shall be elected by the voters of the entire

district, and one director shall be elected from each county

commissioners precinct by the voters of that precinct.

(c) Except as provided by Subsection (e), to be eligible to be a

candidate for or to serve as director at large, a person must be

a registered voter in the district. To be eligible to be a

candidate for or to serve as director from a county commissioners

precinct, a person must be a registered voter of that precinct.

(d) A person shall indicate on the application for a place on

the ballot:

(1) the precinct that the person seeks to represent; or

(2) that the person seeks to represent the district at large.

(e) When the boundaries of the county commissioners precincts

are redrawn after each federal decennial census to reflect

population changes, a director in office on the effective date of

the change, or a director elected or appointed before the

effective date of the change whose term of office begins on or

after the effective date of the change, shall serve in the

precinct to which elected or appointed even though the change in

boundaries places the person's residence outside the precinct for

which the person was elected or appointed.

Added by Acts 2005, 79th Leg., Ch.

451, Sec. 4, eff. June 17, 2005.

Sec. 8803.054. ELECTION DATE FOR DIRECTORS. The district shall

hold an election to elect the appropriate number of directors on

the uniform election date prescribed by Section 41.001, Election

Code, in May of each even-numbered year.

Added by Acts 2005, 79th Leg., Ch.

451, Sec. 4, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8803.101. GENERAL POWERS AND DUTIES. The district has all

the rights, powers, privileges, authority, functions, and duties

provided by the general law of this state, including Chapter 36,

Water Code, applicable to groundwater conservation districts

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

451, Sec. 4, eff. June 17, 2005.

Sec. 8803.102. COURT-APPOINTED RECEIVER. The district may serve

as the court-appointed receiver in a matter determined by a court

concerning the disposition of assets of any other district

authorized by Section 52(b)(1) or (2), Article III, or Section

59, Article XVI, Texas Constitution, a municipally owned utility,

or a water supply or sewer service corporation.

Added by Acts 2005, 79th Leg., Ch.

451, Sec. 4, eff. June 17, 2005.

Sec. 8803.103. POWER TO CONTRACT WITH MUNICIPALITIES. The

district may enter into a contract with a municipality to assume

the functions of the municipality's municipally owned utility. A

contract under this section may include provisions for the

district's:

(1) assumption of the debts, liabilities, and obligations of the

municipally owned utility;

(2) ownership or use of the assets and facilities of the

municipally owned utility; and

(3) performance of the functions and services previously

provided by the municipally owned utility.

Added by Acts 2005, 79th Leg., Ch.

451, Sec. 4, eff. June 17, 2005.

Sec. 8803.104. RELATION TO OTHER WATER-RELATED ENTITIES. (a)

To the extent that a rule of the district conflicts with a rule

of the regional water authority, the rule of the authority

controls.

(b) To the extent that a rule of the district conflicts with an

action of a municipally owned utility or water supply or sewer

service corporation whose certificated area is located wholly or

partly in the district's territory, the action of the utility or

corporation controls.

(c) Notwithstanding Subsections (a) and (b), to the extent that

a rule of the district concerning groundwater conflicts with a

rule of the regional water authority or with an action of a

municipally owned utility or water supply or sewer service

corporation whose certificated area is located wholly or partly

in the district's territory, the rule of the district controls.

Added by Acts 2005, 79th Leg., Ch.

451, Sec. 4, eff. June 17, 2005.

SUBCHAPTER D. MERGER WITH WATER SUPPLY OR SEWER SERVICE

CORPORATION

Sec. 8803.151. DEFINITIONS. In this subchapter:

(1) "Commission" means the Texas Commission on Environmental

Quality.

(2) "Directors" means the board of directors of a water supply

or sewer service corporation.

Added by Acts 2005, 79th Leg., Ch.

451, Sec. 4, eff. June 17, 2005.

Sec. 8803.152. AUTHORITY FOR AGREEMENT FOR MERGER; PROVISIONS.

(a) Subject to Sections 8803.153, 8803.154, and 8803.155, the

district may enter into a merger agreement with a water supply or

sewer service corporation.

(b) The merger agreement must include provisions for:

(1) the district's assumption of the debts, liabilities, and

obligations of the water supply or sewer service corporation;

(2) the district's assumption of the ownership of the

corporation's assets and facilities;

(3) the assignment to the district of the certificate of public

convenience and necessity obtained by the corporation under

Subchapter G, Chapter 13, Water Code, and any right obtained

under the certificate;

(4) the district's performance of the functions and services

previously provided by the corporation; and

(5) the dissolution of the corporation.

Added by Acts 2005, 79th Leg., Ch.

451, Sec. 4, eff. June 17, 2005.

Sec. 8803.153. BOARD, DIRECTORS, AND MEMBERS APPROVAL OF MERGER

AGREEMENT. Before an election to confirm a proposed merger

agreement described by Section 8803.152 may be held, the board,

the directors, and, if the water supply or sewer service

corporation has members with voting rights, the members of the

corporation must each approve the proposed merger agreement in

accordance with the laws, rules, charter, bylaws, and procedures

applicable to the district and the corporation.

Added by Acts 2005, 79th Leg., Ch.

451, Sec. 4, eff. June 17, 2005.

Sec. 8803.154. COMMISSION DETERMINATION OF DISTRICT CAPABILITY

FOR SERVICE. Before an election to confirm a proposed merger

agreement described by Section 8803.152 may be held, the

commission must determine that the district is capable of

rendering adequate and continuous service as required by Section

13.251, Water Code.

Added by Acts 2005, 79th Leg., Ch.

451, Sec. 4, eff. June 17, 2005.

Sec. 8803.155. ELECTION TO CONFIRM MERGER AGREEMENT. (a)

Before a proposed merger agreement described by Section 8803.152

may take effect, the board shall hold an election to confirm the

agreement.

(b) The election must be held on the first authorized uniform

election date after the board, the directors, and, if required,

the members of the water supply or sewer service corporation

approve the proposed merger agreement that allows sufficient time

for the board to comply with all applicable provisions of the

Election Code.

Added by Acts 2005, 79th Leg., Ch.

451, Sec. 4, eff. June 17, 2005.

Sec. 8803.156. BALLOTS FOR ELECTION. The ballot for an election

under Section 8803.155 shall read as follows:

"By voting YES on this ballot, you are voting in favor of the

proposed merger agreement between the (name of water supply or

sewer service corporation) and the Starr County Groundwater

Conservation District under which the corporation's debts,

liabilities, obligations, assets, and facilities are to be

transferred to the district, the district is to perform the

functions and services previously provided by the corporation,

and the corporation is to be dissolved. By voting NO on this

ballot, you are voting against the proposed merger agreement."

Added by Acts 2005, 79th Leg., Ch.

451, Sec. 4, eff. June 17, 2005.

Sec. 8803.157. ELECTION RESULTS FOR MERGER WITH WATER SUPPLY OR

SEWER SERVICE CORPORATION. (a) If a majority of the voters

voting in an election under Section 8803.155 both in the

certificated area of the water supply or sewer service

corporation and in the territory of the district outside the

certificated area vote in favor of the ballot proposition, the

proposed merger agreement takes effect.

(b) If a majority of the voters voting in an election under

Section 8803.155 either in the certificated area of the water

supply or sewer service corporation or in the territory of the

district outside the certificated area do not vote in favor of

the ballot proposition:

(1) the proposed merger agreement does not take effect; and

(2) the board may not hold a subsequent election to confirm a

proposed merger agreement between the same water supply or sewer

service corporation and the district before the first anniversary

of the election date.

Added by Acts 2005, 79th Leg., Ch.

451, Sec. 4, eff. June 17, 2005.

Sec. 8803.158. FILING REQUIREMENT. If a proposed merger

agreement is confirmed at an election under Section 8803.155, not

later than the 15th day after the date of the election the board

shall file with the commission and in the deed records of Starr

County a copy of:

(1) the merger agreement;

(2) the resolutions or other actions taken by the board, the

directors, and, if required, the members of the water supply or

sewer service corporation approving the merger agreement under

Section 8803.153; and

(3) the election results.

Added by Acts 2005, 79th Leg., Ch.

451, Sec. 4, eff. June 17, 2005.



CHAPTER 8804. BEE GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8804. BEE GROUNDWATER CONSERVATION DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8804.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Bee Groundwater Conservation District.

Added by Acts 2007, 80th Leg., R.S., Ch.

183, Sec. 1, eff. May 23, 2007.

Sec. 8804.002. NATURE OF DISTRICT. The district is a

groundwater conservation district in Bee County created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

183, Sec. 1, eff. May 23, 2007.

Sec. 8804.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property in the district will benefit

from the works and projects accomplished by the district under

powers conferred by Section 59, Article XVI, Texas Constitution.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

183, Sec. 1, eff. May 23, 2007.

Sec. 8804.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Bee County,

except for:

(1) the area in the municipal boundaries of the city of Beeville

as the boundaries existed on January 1, 1997;

(2) the area in the boundaries of the Pettus Municipal Utility

District as the boundaries existed on January 1, 1997; and

(3) the Tynan Water Corporation's service area on January 1,

1997.

Added by Acts 2007, 80th Leg., R.S., Ch.

183, Sec. 1, eff. May 23, 2007.

Sec. 8804.005. CONSTRUCTION OF CHAPTER. This chapter shall be

liberally construed to achieve the legislative intent and

purposes of Chapter 36, Water Code. A power granted by Chapter

36, Water Code, or this chapter shall be broadly interpreted to

achieve that intent and those purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

183, Sec. 1, eff. May 23, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8804.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of seven directors.

(b) Directors serve staggered four-year terms, with three or

four directors' terms expiring June 1 of each odd-numbered year.

(c) A director may serve consecutive terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

183, Sec. 1, eff. May 23, 2007.

Sec. 8804.052. ELIGIBILITY TO SERVE. (a) A person must own

land in the single-member district from which the person is

elected to serve as a director.

(b) A person may not serve as a director if the person holds

another public office.

Added by Acts 2007, 80th Leg., R.S., Ch.

183, Sec. 1, eff. May 23, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

864, Sec. 1, eff. June 19, 2009.

Sec. 8804.053. METHOD OF ELECTING DIRECTORS: SINGLE-MEMBER

DISTRICTS. (a) The board shall draw seven numbered

single-member districts for electing directors. The board may

revise the districts as necessary or appropriate.

(b) The board shall provide for one director to be elected from

each single-member district. A director elected from a

single-member district represents the residents of that

single-member district.

Added by Acts 2007, 80th Leg., R.S., Ch.

183, Sec. 1, eff. May 23, 2007.

Sec. 8804.054. ELECTION DATE. The district shall hold an

election in the district to elect directors on the uniform

election date in May of each odd-numbered year.

Added by Acts 2007, 80th Leg., R.S., Ch.

183, Sec. 1, eff. May 23, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8804.101. GROUNDWATER CONSERVATION DISTRICT POWERS AND

DUTIES. The district has the rights, powers, privileges,

functions, and duties provided by general law applicable to

groundwater conservation districts, including Chapter 36, Water

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

183, Sec. 1, eff. May 23, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8804.151. AD VALOREM TAXES. The district may not impose an

ad valorem tax at a rate that exceeds five cents on the $100

valuation of taxable property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

183, Sec. 1, eff. May 23, 2007.



CHAPTER 8805. LIPAN-KICKAPOO WATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8805. LIPAN-KICKAPOO WATER CONSERVATION DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8805.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Lipan-Kickapoo Water Conservation

District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8805.002. NATURE OF DISTRICT. The district is created

under Section 59, Article XVI, Texas Constitution, to provide for

the conservation, preservation, protection, recharge, and

prevention of waste and pollution of the district's groundwater

and surface water, consistent with the objectives of Section 59,

Article XVI, Texas Constitution, and Chapter 36, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8805.003. LEGISLATIVE FINDINGS. The legislature finds

that:

(1) the creation of the district is feasible and practicable;

(2) the district will benefit the land in the district;

(3) there is a public necessity for the district; and

(4) the district will provide a public use and benefit.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8805.004. DISTRICT TERRITORY. The district is composed of

the territory described by Section 4, Chapter 439, Acts of the

70th Legislature, Regular Session, 1987, as that territory may

have been modified under:

(1) Subchapter J, Chapter 36, Water Code; or

(2) other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8805.005. OWNERSHIP OF GROUNDWATER AND SURFACE WATER RIGHTS

NOT AFFECTED BY CHAPTER. The ownership and rights of the owner

of land, the owner's lessees, and assigns in groundwater and any

surface water rights are recognized and this chapter does not

deprive or divest the owner, the owner's lessees, or assigns of

those ownership rights.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8805.051. COMPOSITION OF BOARD; TERMS. (a) The board

consists of:

(1) an equal number of directors from each county in the

district, elected by a majority vote of the voters residing in

any part of the county that is included in the district; and

(2) one director elected from the district at large.

(b) Directors serve staggered four-year terms.

(c) A director takes office at the first regular meeting of the

board following the director's election to the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8805.052. ELECTION OF DIRECTORS. (a) Every second year,

the board shall hold an election on the uniform election date in

May provided by Section 41.001, Election Code, to elect the

appropriate number of directors.

(b) Three directors are elected at one election and four at the

next election in continuing sequence unless the number of

directors changes under Section 8805.055.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8805.053. QUALIFICATIONS FOR ELECTION. (a) To be

qualified for election as a director, a person must be:

(1) a resident of the district or proposed district; and

(2) at least 18 years of age.

(b) In addition to the requirements of Subsection (a), a

director from a county area must be a resident of that county.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8805.054. BOARD VACANCY. (a) If a vacancy occurs in the

office of director, the remaining directors shall appoint a

replacement who meets the qualifications of Section 8805.053.

(b) The appointed replacement serves until the next directors'

election.

(c) If the position is not regularly scheduled to be filled at

the next election, the person elected to fill the position serves

for the remainder of the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8805.055. COMPOSITION OF BOARD AND ELECTION OF DIRECTORS

FOLLOWING ANNEXATION. (a) When the district annexes territory,

the board shall change the number of directors, if necessary, so

that:

(1) an equal number of directors is elected by district voters

of each county; and

(2) one director is elected from the district at large.

(b) If the board changes the number of directors under

Subsection (a), the board shall provide that, as nearly as

possible, half of the directors are elected at each subsequent

election in continuing sequence.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8805.056. VOTE REQUIRED FOR OFFICIAL BOARD ACTION. An

official action of the board is not valid without the affirmative

vote of a majority of the directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8805.101. GENERAL POWERS AND DUTIES. (a) Except to the

extent of any conflict with this chapter or as specifically

limited by this chapter, the district:

(1) is governed by and subject to Chapter 36 and Subchapters H

and I, Chapter 49, Water Code; and

(2) may exercise the powers provided by the chapters described

by Subdivision (1), including the power to issue bonds, impose

taxes, and exercise eminent domain authority.

(b) The district shall exercise the duties provided by the

chapters specified by Subsection (a)(1).

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8805.102. SEAL. The board may adopt a seal for the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8805.103. CONTROL, STORAGE, AND PRESERVATION OF STORM AND

FLOOD WATER. The district may control, store, and preserve storm

water and floodwater in the district and water of rivers and

streams in the district for:

(1) irrigation of arid land;

(2) prevention of floods and flood damage in the district; and

(3) domestic, agricultural, and industrial use.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8805.104. RECLAMATION. The district may:

(1) reclaim land in the district; and

(2) construct works, facilities, and improvements necessary to

accomplish that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8805.105. SOIL CONSERVATION AND IMPROVEMENT. The district

may construct and maintain terraces or other structures on land

in the district and may engage in or promote land treatment

measures for soil conservation and improvement.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8805.106. ACQUISITION OF PROPERTY. The district may

acquire land or other property necessary to carry out this

chapter by:

(1) gift;

(2) grant;

(3) devise;

(4) lease;

(5) purchase; or

(6) condemnation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8805.107. SALE AND DISPOSAL OF PROPERTY. Subject to this

chapter and Chapter 36, Water Code, the district may sell or

otherwise dispose of land and other property of the district that

the board determines is not necessary to carry out the purposes

or powers of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8805.108. BORROWING MONEY. The district may borrow money

for any purpose authorized by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8805.109. APPEARANCE BEFORE RAILROAD COMMISSION. The

district, through the directors or the district's general

manager, may appear before the Railroad Commission of Texas and

present evidence and information relating to any pending permit

application for an injection well to be located in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.



CHAPTER 8806. COKE COUNTY UNDERGROUND WATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8806. COKE COUNTY UNDERGROUND WATER

CONSERVATION DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8806.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Coke County Underground Water

Conservation District.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.11, eff. April 1, 2009.

Sec. 8806.002. NATURE OF DISTRICT. The district is created

under Section 59, Article XVI, Texas Constitution, to provide for

the conservation, preservation, protection, recharge, and

prevention of waste of the groundwater reservoirs located under

district land, consistent with the objectives of Section 59,

Article XVI, Texas Constitution, and Chapters 36 and 51, Water

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.11, eff. April 1, 2009.

Sec. 8806.003. FINDINGS OF PUBLIC USE AND BENEFIT. (a) The

district is created to serve a public use and benefit.

(b) Land included in the boundaries of the district will

benefit.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.11, eff. April 1, 2009.

Sec. 8806.004. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Coke County,

Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.11, eff. April 1, 2009.

Sec. 8806.005. ADMINISTRATIVE PROCEDURES. The administrative

and procedural provisions of Chapters 36 and 51, Water Code,

apply to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.11, eff. April 1, 2009.

Sec. 8806.006. CONFLICT OF LAW. If there is a conflict between

Chapters 36 and 51, Water Code, Chapter 36 controls.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.11, eff. April 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8806.051. COMPOSITION OF BOARD; TERMS. (a) The district

is governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.11, eff. April 1, 2009.

Sec. 8806.052. METHOD OF ELECTING DIRECTORS. One director is

elected from each county commissioners precinct in Coke County

and one director is elected at large.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.11, eff. April 1, 2009.

Sec. 8806.053. ELECTION DATE. The district shall hold an

election in the district to elect directors on the uniform

election date in May of each odd-numbered year.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.11, eff. April 1, 2009.

Sec. 8806.054. QUALIFICATIONS FOR ELECTION. (a) To be

qualified for election as a director, a person must be:

(1) a resident of the district; and

(2) at least 21 years of age.

(b) To be qualified for election as a director from a precinct,

a person must reside in that precinct.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.11, eff. April 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8806.101. GENERAL RIGHTS, POWERS, DUTIES, PRIVILEGES, AND

FUNCTIONS. The district has:

(1) the powers essential to accomplish the purposes of Section

59, Article XVI, Texas Constitution; and

(2) the rights, powers, duties, privileges, and functions

provided by this chapter, Chapters 36 and 51, Water Code, and

other laws of this state relating to groundwater conservation

districts.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.11, eff. April 1, 2009.

Sec. 8806.102. WELL PERMITS. (a) The board may:

(1) require a permit for drilling, equipping, or completing a

well in the groundwater reservoir; and

(2) issue a permit subject to terms and provisions relating to

drilling, equipping, or completing a well that are necessary to

prevent waste or conserve, preserve, and protect groundwater.

(b) The board may not deny an owner of land, or the owner's

heirs, assigns, and lessees, a permit to drill a well on that

land or the right to produce groundwater from that well subject

to rules adopted under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.11, eff. April 1, 2009.

Sec. 8806.103. WELL SPACING AND PRODUCTION. The board may:

(1) provide for the spacing of wells producing from groundwater

reservoirs; and

(2) regulate the production from those wells to minimize as far

as practicable the drawdown of the water table or the reduction

of the artesian pressure.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.11, eff. April 1, 2009.

Sec. 8806.104. RECORDS, REPORTS, AND LOGS. (a) The board may

require that records be kept and reports be made of:

(1) the drilling, equipping, and completing of a well into a

groundwater reservoir; and

(2) the taking and use of groundwater from that reservoir.

(b) The board may require accurate driller's logs to be kept of

a well described by Subsection (a)(1).

(c) The board may require that a copy of a driller's log and of

any electric log that may be made of a well be filed with the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.11, eff. April 1, 2009.

Sec. 8806.105. ACQUISITION OF LAND. The district may acquire

land to erect a dam or drain a lake, depression, or draw.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.11, eff. April 1, 2009.

Sec. 8806.106. RECHARGE OF RESERVOIR. The district may

construct dams, drain lakes, depressions, draws, or creeks, and

install pumps and other equipment necessary to recharge a

groundwater reservoir.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.11, eff. April 1, 2009.

Sec. 8806.107. SURVEYS. The district may have a licensed

engineer survey the groundwater of a groundwater reservoir and

the facilities for the development, production, and use of that

groundwater and determine the quantity of the groundwater

available for production and use and the improvements,

developments, and recharges needed for the groundwater reservoir.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.11, eff. April 1, 2009.

Sec. 8806.108. DISTRICT PLANS. (a) The district may develop

comprehensive plans for the most efficient use of the groundwater

of a groundwater reservoir and for the control and prevention of

waste of that groundwater.

(b) The plans must specify in the amount of detail that may be

practicable any act, procedure, performance, or avoidance

necessary to effect those plans.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.11, eff. April 1, 2009.

Sec. 8806.109. RESEARCH PROJECTS. The district may carry out

research projects, develop information, and determine

limitations, if any, that should be made on the withdrawal of

groundwater from a groundwater reservoir.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.11, eff. April 1, 2009.

Sec. 8806.110. COLLECTION AND PRESERVATION OF INFORMATION. The

district may collect and preserve information regarding the use

of groundwater and the practicability of recharge of a

groundwater reservoir.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.11, eff. April 1, 2009.

Sec. 8806.111. DISSEMINATION OF PLANS AND INFORMATION. The

board may:

(1) publish plans and information;

(2) notify the users of groundwater in the district of the plans

and information; and

(3) encourage the adoption and execution of the plans.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.11, eff. April 1, 2009.

Sec. 8806.112. CONTRACT FOR AND SALE AND DISTRIBUTION OF WATER.

The district may contract for, sell, and distribute water from a

water import authority or other agency.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.11, eff. April 1, 2009.

Sec. 8806.113. ANNEXATION. Territory may be added to the

district under Subchapter J, Chapter 49, Water Code. The board

shall determine to which precinct the annexed land is added for

the purpose of electing directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.11, eff. April 1, 2009.

Sec. 8806.114. DISSOLUTION. Chapter 36, Water Code, applies to

the dissolution of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.11, eff. April 1, 2009.



CHAPTER 8807. LOWER TRINITY GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8807. LOWER TRINITY GROUNDWATER

CONSERVATION DISTRICT

For contingent expiration of this chapter, see Sec. 8807.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8807.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Lower Trinity Groundwater Conservation

District.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

Sec. 8807.002. NATURE OF DISTRICT. The district is a

groundwater conservation district in Liberty, Polk, and San

Jacinto Counties created under and essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

Sec. 8807.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8807.023 before September 1, 2007:

(1) the district is dissolved on September 1, 2007, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to each county in proportion to the contribution of

money made; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires on September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

Sec. 8807.004. INITIAL DISTRICT TERRITORY. (a) Except as

provided by Subsection (b), the initial boundaries of the

district are coextensive with the boundaries of Liberty, Polk,

and San Jacinto Counties.

(b) If the creation of the district is not confirmed by the

voters of a county at an election held under Section 8807.023,

that county is not included in the district.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

Sec. 8807.005. ADDITION OF ADJACENT COUNTY TO DISTRICT. (a) A

county adjoining the district may petition to join the district

by resolution of the county commissioners court.

(b) If, after a hearing on the resolution, the board finds that

the addition of the county would benefit the district and the

county to be added, the board by resolution may approve the

addition of the county to the district.

(c) The addition of a county under this section is not final

until approved by the voters in the county to be added at an

election held for that purpose.

(d) The ballots for the election shall be printed to permit

voting for or against the proposition: "The addition of (county's

name) to the Lower Trinity Groundwater Conservation District."

(e) If a majority of the votes are cast in favor of the addition

of the county to the district, the county is added to the

district, and the district boundaries are adjusted accordingly.

If less than a majority of the votes are cast in favor of the

addition of the county to the district, the county is not added

to the district.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

Sec. 8807.006. APPLICABILITY OF OTHER GROUNDWATER CONSERVATION

DISTRICT LAW. Except as otherwise provided by this chapter,

Chapter 36, Water Code, applies to the district.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8807.025

Sec. 8807.021. TEMPORARY DIRECTORS. (a) Not later than the

45th day after the effective date of the Act creating this

chapter, temporary directors shall be appointed in the same

manner as provided by Section 8807.052(a) for permanent

directors.

(b) If the voters of one county do not confirm the creation of

the district under Section 8807.023:

(1) the directors appointed from that county and the director

appointed jointly by the commissioners courts of all three

counties are not eligible to serve as directors of the district;

and

(2) the commissioners courts in the counties in which the

creation of the district is confirmed shall jointly appoint one

additional director to represent the forestry, agricultural, or

landowner groundwater interests of both counties.

(c) If the voters of two counties do not confirm the creation of

the district under Section 8807.023:

(1) the directors appointed from those counties and the director

appointed jointly by the commissioners courts of all three

counties are not eligible to serve as directors of the district;

and

(2) the commissioners court in the county in which the creation

of the district is confirmed shall appoint one additional

director to represent the forestry, agricultural, or landowner

groundwater interests of that county.

(d) If there is a vacancy on the temporary board of directors,

the governing body of each entity that appointed the director who

vacated the office shall appoint a person to fill the vacancy.

(e) Temporary directors serve until the earlier of:

(1) the time the temporary directors become initial directors as

provided by Section 8807.024; or

(2) the date this chapter expires under Section 8807.003.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

Sec. 8807.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 36.055, Water Code, a majority of the

temporary directors shall convene the organizational meeting of

the district at a location in the district agreeable to a

majority of the directors. If an agreement on location cannot be

reached, the organizational meeting shall be at the Polk County

Courthouse.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

Sec. 8807.023. CONFIRMATION ELECTION. (a) The temporary

directors shall hold an election on the same date in Liberty,

Polk, and San Jacinto Counties to confirm the creation of the

district.

(b) Except as provided by this section, a confirmation election

must be conducted as provided by Sections 36.017, 36.018, and

36.019, Water Code, and by the Election Code. The provision

under Section 36.017(d), Water Code, relating to the election of

permanent directors does not apply to a confirmation election

under this section.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

Sec. 8807.024. INITIAL DIRECTORS. (a) If creation of the

district is confirmed at an election held under Section 8807.023,

the temporary directors of the district become the initial

directors of the district and serve on the board of directors

until permanent directors are appointed under Section 8807.052.

(b) If the district has seven initial directors:

(1) the terms of two initial directors expire December 31, 2006;

(2) the terms of two initial directors expire December 31, 2007;

and

(3) the terms of three initial directors, including the director

who was appointed jointly by the three counties, expire December

31, 2008.

(c) If the district has five initial directors:

(1) the terms of one initial director from each county expire

December 31, 2006;

(2) the terms of one initial director from each county expire

December 31, 2007; and

(3) the term of the initial director appointed jointly by the

two counties expires on December 31, 2008.

(d) If the district has three initial directors, the term of one

director will expire on December 31 in 2006, 2007, and 2008.

(e) The initial directors, excluding the director appointed

jointly by the counties, shall draw lots to determine their

terms.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

Sec. 8807.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8807.051. GOVERNING BODY. The district is governed by a

board of directors, which initially shall consist of not fewer

than three and not more than seven directors, appointed as

provided by Section 8807.052.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

Sec. 8807.052. APPOINTMENT OF DIRECTORS. (a) If the voters in

Liberty, Polk, and San Jacinto Counties confirm the creation of

the district, seven directors shall be appointed as follows:

(1) the Liberty County Commissioners Court shall appoint one

director to represent the rural water utilities or the forestry

or agricultural groundwater supply interests of the county;

(2) the Polk County Commissioners Court shall appoint one

director to represent the rural water utilities or the large

industrial groundwater supply interests of the county;

(3) the San Jacinto County Commissioners Court shall appoint one

director to represent the rural water utilities or the forestry

or agricultural groundwater supply interests of the county;

(4) the incorporated municipalities of Liberty County shall

jointly appoint one director;

(5) the incorporated municipalities of Polk County shall jointly

appoint one director;

(6) the incorporated municipalities of San Jacinto County shall

jointly appoint one director; and

(7) the commissioners courts of Liberty, Polk, and San Jacinto

Counties shall jointly appoint one director to represent the

forestry, agricultural, or landowner groundwater interests of all

three counties.

(b) If the voters in two counties confirm the creation of the

district, five directors shall be appointed as follows:

(1) the commissioners court in each of those counties shall

appoint a director as provided by Subsection (a);

(2) the incorporated municipalities in each of those counties

shall appoint a director as provided by Subsection (a); and

(3) the commissioners courts of the two counties shall jointly

appoint one director to represent the forestry, agricultural, or

landowner groundwater interests of both counties.

(c) If the voters in only one county confirm the creation of the

district, three directors shall be appointed as follows:

(1) the commissioners court of the county shall appoint a

director as provided by Subsection (a);

(2) the incorporated municipalities in the county shall appoint

a director as provided by Subsection (a); and

(3) the commissioners court of the county shall appoint an

additional director to represent the forestry, agricultural, or

landowner groundwater interests of the county.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

Sec. 8807.053. CHANGE IN COMPOSITION; ADDITIONAL COUNTY. If a

county is added to the district under Section 8807.005, the board

may change the number of directors so that an equal number of

directors is appointed from each county and one director is

appointed jointly by the counties in the district.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

Sec. 8807.054. TERMS. Directors serve staggered three-year

terms.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

Sec. 8807.055. VACANCY; RULES. (a) If there is a vacancy on

the board, the governing body of each entity that appointed the

director who vacated shall appoint a director to serve the

remainder of the term.

(b) The board shall adopt rules to establish when a vacancy has

occurred.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

Sec. 8807.056. PRESIDING OFFICER. The jointly appointed

director under Section 8807.052(a)(7) or (b)(3) or the additional

director appointed under Section 8807.052(c)(3) shall serve as

the presiding officer of the board.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

Sec. 8807.057. QUALIFICATIONS; GROUNDWATER PRODUCER. A person

is not disqualified from serving as a director if that person is

an employee, manager, director, or officer of a groundwater

producer that is or may be regulated by the district.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

Sec. 8807.058. COMPENSATION; REIMBURSEMENT. (a) A director is

not entitled to receive compensation for serving as a director.

(b) A director may receive reimbursement for actual, reasonable

expenses incurred in the discharge of official duties.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

Sec. 8807.059. VOTING REQUIREMENT. A majority vote of a quorum

is required for board action.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8807.101. PRODUCTION FEES. (a) The district may assess

reasonable fees on each well in the district. The fee:

(1) must be based on the amount of water withdrawn from the

well; and

(2) may not exceed 5 cents per 1,000 gallons of groundwater

withdrawn for any purpose.

(b) This section does not apply to:

(1) a well used exclusively for agriculture, as defined by

Section 36.001, Water Code; or

(2) an exempt well under Section 8807.102.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

Sec. 8807.102. WELLS EXEMPT FROM REGULATION. (a) The district

may not require a permit for a well that is:

(1) used solely for domestic and livestock purposes; and

(2) incapable of producing more than 25,000 gallons of

groundwater a day.

(b) The district may not assess fees on a well that meets the

criteria established under Section 36.117(b), Water Code.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

Sec. 8807.103. TAXES PROHIBITED. The district may not impose a

tax.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

Sec. 8807.104. LIMIT ON ISSUANCE OF BONDS. The district may not

issue any bonds or other obligations that pledge revenue derived

from district taxation.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

Sec. 8807.105. EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.

Sec. 8807.106. LIMIT ON PURCHASE OF GROUNDWATER RIGHTS FOR

CONSERVATION PURPOSES. The district may purchase groundwater

rights only if the purchased rights are acquired for conservation

purposes and are held in trust permanently.

Added by Acts 2005, 79th Leg., Ch.

863, Sec. 1, eff. June 17, 2005.



CHAPTER 8808. DUVAL COUNTY GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8808. DUVAL COUNTY GROUNDWATER CONSERVATION DISTRICT

For contingent expiration of this chapter, see Sec. 8808.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8808.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Duval County Groundwater Conservation

District.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

Sec. 8808.002. NATURE OF DISTRICT. The district is a

groundwater conservation district in Duval County created under

and essential to accomplish the purposes of Section 59, Article

XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

Sec. 8808.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

before September 1, 2009:

(1) the district is dissolved on September 1, 2009, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Duval County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires on September 1, 2012.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

701, Sec. 1, eff. June 15, 2007.

Sec. 8808.004. INITIAL DISTRICT TERRITORY. The initial

boundaries of the district are coextensive with the boundaries of

Duval County, Texas.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

Sec. 8808.005. APPLICABILITY OF OTHER GROUNDWATER CONSERVATION

DISTRICT LAW. Except as otherwise provided by this chapter,

Chapter 36, Water Code, applies to the district.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8808.026

Sec. 8808.021. APPOINTMENT OF TEMPORARY DIRECTORS. (a) Not

later than the 45th day after the effective date of this chapter,

five temporary directors shall be appointed as follows:

(1) the Duval County Commissioners Court shall appoint four

temporary directors, with one of the temporary directors

appointed from each of the four commissioners precincts in the

county to represent the precinct in which the temporary director

resides; and

(2) the county judge of Duval County shall appoint one temporary

director who resides in the district to represent the district at

large.

(b) If there is a vacancy on the temporary board of directors of

the district, the remaining temporary directors shall appoint a

person to fill the vacancy in a manner that meets the

representational requirements of this section.

(c) Temporary directors serve until the earlier of:

(1) the time the temporary directors become initial directors as

provided by Section 8808.024; or

(2) the date this chapter expires under Section 8808.003.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

Sec. 8808.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 36.055, Water Code, a majority of the

temporary directors shall convene the organizational meeting of

the district at a location within the district agreeable to a

majority of the directors. If an agreement on location cannot be

reached, the organizational meeting shall be at the Duval County

Courthouse.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

Sec. 8808.023. CONFIRMATION ELECTION. (a) The temporary

directors shall hold an election to confirm the creation of the

district.

(b) Section 41.001(a), Election Code, does not apply to a

confirmation election held as provided by this section.

(c) Except as provided by this section, a confirmation election

must be conducted as provided by Sections 36.017(b)-(i), Water

Code, and the Election Code. The provision of Section 36.017(d),

Water Code, relating to the election of permanent directors does

not apply to a confirmation election under this section.

(d) Duval County may pay for any portion of the costs incident

to the district's confirmation election.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

701, Sec. 2, eff. June 15, 2007.

Sec. 8808.024. INITIAL DIRECTORS. (a) If creation of the

district is confirmed at an election held under Section 8808.023,

the temporary directors of the district become the initial

directors of the district and serve on the board of directors

until permanent directors are elected under Section 8808.025.

(b) The initial directors for county precincts 2 and 3 serve a

term expiring June 1 following the first regularly scheduled

election of directors under Section 8808.025, and the initial

directors for county precincts 1 and 4 serve a term expiring June

1 following the second regularly scheduled election of directors.

The at-large director shall serve a term expiring June 1

following the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

Sec. 8808.025. INITIAL ELECTION OF PERMANENT DIRECTORS. On the

uniform election date prescribed by Section 41.001, Election

Code, in May of the first even-numbered year after the year in

which the district is authorized to be created at a confirmation

election, an election shall be held in the district for the

election of two directors to replace the initial directors who,

under Section 8808.024(b), serve a term expiring June 1 following

that election.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

Sec. 8808.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8808.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms, with two or three

directors' terms expiring June 1 of each even-numbered year.

(c) A director may serve consecutive terms.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

Sec. 8808.052. METHOD OF ELECTING DIRECTORS: COMMISSIONERS

PRECINCTS. (a) The directors of the district shall be elected

according to the commissioners precinct method as provided by

this section.

(b) One director shall be elected by the voters of the entire

district, and one director shall be elected from each county

commissioners precinct by the voters of that precinct.

(c) Except as provided by Subsection (e), to be eligible to be a

candidate for or to serve as director at large, a person must be

a registered voter in the district. To be a candidate for or to

serve as director from a county commissioners precinct, a person

must be a registered voter of that precinct.

(d) A person shall indicate on the application for a place on

the ballot:

(1) the precinct that the person seeks to represent; or

(2) that the person seeks to represent the district at large.

(e) When the boundaries of the county commissioners precincts

are redrawn after each federal decennial census to reflect

population changes, a director in office on the effective date of

the change, or a director elected or appointed before the

effective date of the change whose term of office begins on or

after the effective date of the change, shall serve in the

precinct to which elected or appointed even though the change in

boundaries places the person's residence outside the precinct for

which the person was elected or appointed.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

Sec. 8808.053. ELECTION DATE. The district shall hold an

election to elect the appropriate number of directors on the

uniform election date prescribed by Section 41.001, Election

Code, in May of each even-numbered year.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

Sec. 8808.054. COMPENSATION. (a) Sections 36.060(a), (b), and

(d), Water Code, do not apply to the district.

(b) A director is entitled to receive compensation of not more

than $50 a day for each day the director actually spends

performing the duties of a director. The compensation may not

exceed $3,000 a year.

(c) The board may authorize a director to receive reimbursement

for the director's reasonable expenses incurred while engaging in

activities on behalf of the board.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8808.101. COURT-APPOINTED RECEIVER. The district may serve

as the court-appointed receiver in a matter determined by a court

concerning the disposition of assets of any other district

authorized by Section 52(b)(1) or (2), Article III, or Section

59, Article XVI, Texas Constitution, including a municipal

utility district or a water control and improvement district in

Duval County.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

Sec. 8808.102. POWER TO CONTRACT WITH MUNICIPAL UTILITY

DISTRICTS. The district may enter into a contract with a

municipal utility district in Duval County to assume the

functions of the municipal utility district. A contract under

this section may include provisions for the district's:

(1) assumption of the debts, liabilities, and obligations of the

municipal utility district;

(2) ownership or use of the assets and facilities of the

municipal utility district; and

(3) performance of the functions and services previously

provided by the municipal utility district.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

Sec. 8808.103. RELATION TO OTHER WATER-RELATED ENTITIES. (a)

To the extent that a rule of the district conflicts with a rule

of a water control and improvement district, the rule of the

water control and improvement district controls.

(b) To the extent that a rule of the district conflicts with a

rule of a municipal utility district, the rule of the municipal

utility district controls.

(c) Notwithstanding Subsections (a) and (b), to the extent that

a rule of the district concerning groundwater conflicts with a

rule of a water control and improvement district or a municipal

utility district whose territory is located wholly or partly in

the district's territory, the rule of the district controls.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. MERGER WITH WATER CONTROL AND IMPROVEMENT DISTRICT

Sec. 8808.151. DEFINITIONS. In this subchapter:

(1) "Commission" means the Texas Commission on Environmental

Quality.

(2) "Directors" means the board of directors of a water control

and improvement district.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

Sec. 8808.152. AUTHORITY FOR AGREEMENT FOR MERGER; PROVISIONS.

(a) Subject to Sections 8808.153, 8808.154, and 8808.155, the

district may enter into a merger agreement with a water control

and improvement district in Duval County.

(b) The merger agreement must include provisions for:

(1) the district's assumption of the debts, liabilities, and

obligations of the water control and improvement district;

(2) the district's assumption of the ownership of the assets and

facilities of the water control and improvement district;

(3) the assignment to the district of the certificate of public

convenience and necessity obtained by the water control and

improvement district under Subchapter G, Chapter 13, Water Code,

and any right obtained under the certificate;

(4) the district's performance of the functions and services

previously provided by the water control and improvement

district; and

(5) the dissolution of the water control and improvement

district.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

Sec. 8808.153. BOARD AND DIRECTORS APPROVAL OF MERGER AGREEMENT.

Before an election to confirm a proposed merger agreement

described by Section 8808.152 may be held, the board and the

directors must each approve the proposed merger agreement in

accordance with the laws, rules, and procedures applicable to the

district and the water control and improvement district.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

Sec. 8808.154. COMMISSION DETERMINATION OF DISTRICT CAPABILITY

FOR SERVICE. Before an election to confirm a proposed merger

agreement described by Section 8808.152 may be held, the

commission must determine that the district is capable of

rendering adequate and continuous service as required by Section

13.251, Water Code.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

Sec. 8808.155. ELECTION TO CONFIRM MERGER AGREEMENT. (a)

Before a proposed merger agreement described by Section 8808.152

may take effect, the board shall hold an election to confirm the

agreement.

(b) The election must be held on the first authorized uniform

election date after the board and the directors approve the

proposed merger agreement that allows sufficient time for the

board to comply with all applicable provisions of the Election

Code.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

Sec. 8808.156. BALLOTS FOR ELECTION. The ballot for an election

under Section 8808.155 shall read as follows:

"By voting YES on this ballot, you are voting in favor of the

proposed merger agreement between the (name of water control and

improvement district) and the Duval County Groundwater

Conservation District under which the debts, liabilities,

obligations, assets, and facilities of (name of water control and

improvement district) are to be transferred to the district, the

district is to perform the functions and services previously

provided by the (name of water control and improvement district),

and the (name of water control and improvement district) is to be

dissolved. By voting NO on this ballot, you are voting against

the proposed merger agreement."

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

Sec. 8808.157. ELECTION RESULTS FOR MERGER WITH WATER CONTROL

AND IMPROVEMENT DISTRICT. (a) If a majority of the voters

voting in an election under Section 8808.155 both in the area of

the water control and improvement district and in the territory

of the district outside that area vote in favor of the ballot

proposition, the proposed merger agreement takes effect.

(b) If a majority of the voters voting in an election under

Section 8808.155 either in the area of the water control and

improvement district or in the territory of the district outside

that area do not vote in favor of the ballot proposition:

(1) the proposed merger agreement does not take effect; and

(2) the board may not hold a subsequent election to confirm a

proposed merger agreement between the same water control and

improvement district and the district before the first

anniversary of the election date.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.

Sec. 8808.158. FILING REQUIREMENT. If a proposed merger

agreement is confirmed at an election under Section 8808.155, not

later than the 15th day after the date of the election the board

shall file with the commission and in the deed records of Duval

County a copy of:

(1) the merger agreement;

(2) the resolutions or other actions taken by the board and the

directors approving the merger agreement under Section 8808.153;

and

(3) the election results.

Added by Acts 2005, 79th Leg., Ch.

450, Sec. 1, eff. June 17, 2005.



CHAPTER 8809. ANDERSON COUNTY UNDERGROUND WATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8809. ANDERSON COUNTY UNDERGROUND WATER CONSERVATION

DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8809.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Anderson County Underground Water

Conservation District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8809.002. NATURE OF DISTRICT. The district is created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8809.003. LEGISLATIVE FINDINGS. The legislature finds

that:

(1) the creation of the district is feasible and practicable;

(2) the district will benefit the land in the district;

(3) there is a public necessity for the district; and

(4) the district will provide a public use and benefit.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8809.004. DISTRICT TERRITORY. The district is composed of

the territory described by Section 4, Chapter 992, Acts of the

70th Legislature, Regular Session, 1987, as that territory may

have been modified under:

(1) Subchapter J, Chapter 36, Water Code; or

(2) other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8809.051. COMPOSITION OF BOARD; TERMS. (a) The board is

composed of nine directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8809.052. ELECTION DATE. Every two years, an election

shall be held on the uniform election date in May to elect the

appropriate number of directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8809.053. QUALIFICATIONS FOR ELECTION. To be qualified for

election as a director, a person must be:

(1) a resident of the district; and

(2) at least 18 years of age.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8809.054. BOARD RESOLUTIONS; VOTING REQUIREMENTS. (a) The

district shall act by resolutions adopted by the board.

(b) All directors are entitled to vote.

(c) The affirmative vote of a majority of the board is necessary

to adopt a resolution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8809.055. NOTICE OF MEETINGS. The board must publish

notice in a newspaper of general circulation in the district not

later than the fifth day before the date the board is scheduled

to meet.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8809.101. GROUNDWATER CONSERVATION DISTRICT POWERS AND

DUTIES. Except to the extent of any conflict with this chapter

or as specifically limited by this chapter, the district is

governed by and subject to Chapter 36, Water Code, and has the

powers and duties provided by Chapter 36, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8809.102. LIMITATIONS ON DISTRICT POWERS. The district

does not have the power to issue bonds and impose taxes under

Subchapters F and G, Chapter 36, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8809.103. REGULATION OF GROUNDWATER PUMPING AND USE. The

district may:

(1) prohibit the pumping or use of groundwater if the district

determines that the pumping would present an unreasonable risk of

pollution; or

(2) limit the pumping of groundwater to uses determined by the

board to benefit the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8809.104. PURCHASE OF WATER BY INJECTION WELL PERMIT

HOLDER. The district may require persons holding a permit for an

injection well to purchase water from the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8809.105. DISPOSAL OF SALT DOME LEACHATE. The district

may:

(1) adopt rules for the disposal of salt dome leachate in the

district; or

(2) require the disposal of salt dome leachate outside the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8809.106. WATER WELL FEES. (a) The district shall impose

a fee on each water well at the time a permit is first issued and

may impose an annual fee on each well.

(b) The amount of a well fee must be set according to:

(1) the size of the column pipe used in the well;

(2) the production capacity of the well; or

(3) the amount of water produced.

(c) The board shall adopt rules relating to the rates for the

fees.

(d) The board may:

(1) adopt rules classifying the types of uses made of

groundwater in the district; and

(2) use the classifications to determine, in part, the amount of

fees to be imposed under this section.

(e) The district may use money collected from fees to manage and

operate the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8809.107. DISSOLUTION OF DISTRICT. The district may be

dissolved as provided by Subchapter P, Chapter 51, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.



CHAPTER 8810. CENTRAL TEXAS GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8810. CENTRAL TEXAS GROUNDWATER

CONSERVATION DISTRICT

For contingent expiration of this chapter, see Sec. 8810.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8810.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Central Texas Groundwater Conservation

District.

Added by Acts 2005, 79th Leg., Ch.

855, Sec. 1, eff. June 17, 2005.

Sec. 8810.002. NATURE OF DISTRICT. The district is a

groundwater conservation district in Burnet County created under

and essential to accomplish the purposes of Section 59, Article

XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

855, Sec. 1, eff. June 17, 2005.

Sec. 8810.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

before September 1, 2007:

(1) the district is dissolved on September 1, 2007, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Burnet County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires on September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

855, Sec. 1, eff. June 17, 2005.

Sec. 8810.004. INITIAL DISTRICT TERRITORY. The initial

boundaries of the district are coextensive with the boundaries of

Burnet County, Texas.

Added by Acts 2005, 79th Leg., Ch.

855, Sec. 1, eff. June 17, 2005.

Sec. 8810.005. CONSTRUCTION OF CHAPTER. This chapter shall be

liberally construed to achieve the legislative intent and

purposes of Chapter 36, Water Code. A power granted by Chapter

36, Water Code, or this chapter shall be broadly interpreted to

achieve that intent and those purposes.

Added by Acts 2005, 79th Leg., Ch.

855, Sec. 1, eff. June 17, 2005.

Sec. 8810.006. APPLICABILITY OF OTHER GROUNDWATER CONSERVATION

DISTRICT LAW. Except as otherwise provided by this chapter,

Chapter 36, Water Code, applies to the district.

Added by Acts 2005, 79th Leg., Ch.

855, Sec. 1, eff. June 17, 2005.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8810.026

Sec. 8810.021. APPOINTMENT OF TEMPORARY DIRECTORS. (a) Not

later than the 45th day after the effective date of this chapter,

five temporary directors shall be appointed as follows:

(1) the Burnet County Commissioners Court shall appoint one

temporary director from each of the four commissioners precincts

in the county to represent the precincts in which the temporary

directors reside; and

(2) the county judge of Burnet County shall appoint one

temporary director who resides in the district to represent the

district at large.

(b) If there is a vacancy on the temporary board of directors of

the district, the authority who appointed the temporary director

whose position is vacant shall appoint a person to fill the

vacancy.

(c) Temporary directors serve until the earlier of:

(1) the time the temporary directors become initial directors as

provided by Section 8810.024; or

(2) the date this chapter expires under Section 8810.003.

Added by Acts 2005, 79th Leg., Ch.

855, Sec. 1, eff. June 17, 2005.

Sec. 8810.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 36.055, Water Code, a majority of the

temporary directors shall convene the organizational meeting of

the district at a location within the district agreeable to a

majority of the directors. If an agreement on location cannot be

reached, the organizational meeting shall be at the Burnet County

Courthouse.

Added by Acts 2005, 79th Leg., Ch.

855, Sec. 1, eff. June 17, 2005.

Sec. 8810.023. CONFIRMATION ELECTION. (a) The temporary

directors shall hold an election to confirm the creation of the

district.

(b) Section 41.001(a), Election Code, does not apply to a

confirmation election held as provided by this section.

(c) Except as provided by this section, a confirmation election

must be conducted as provided by Sections 36.017(b)-(i), Water

Code, and the Election Code. Section 36.017(d), Water Code, does

not apply to a confirmation election under this section.

(d) The ballot for the election must be printed to provide for

voting for or against the proposition: "The creation of the

Central Texas Groundwater Conservation District and the

imposition of a maintenance tax at an initial rate not to exceed

two cents for each $100 of assessed valuation."

(e) If a majority of the votes cast at the election are not in

favor of the creation of the district, the temporary directors

may call and hold a subsequent confirmation election. The

subsequent election may not be held before the first anniversary

of the date on which the previous election was held.

(f) The district may not impose a maintenance tax unless the tax

is confirmed under this section.

Added by Acts 2005, 79th Leg., Ch.

855, Sec. 1, eff. June 17, 2005.

Sec. 8810.024. INITIAL DIRECTORS. (a) If creation of the

district is confirmed at an election held under Section 8810.023,

the temporary directors of the district become the initial

directors of the district and serve on the board of directors

until permanent directors are elected under Section 8810.025.

(b) The initial directors representing commissioners precincts 2

and 4 shall serve a term expiring June 1 following the first

regularly scheduled election of directors under Section 8810.025,

and the initial directors representing commissioners precincts 1

and 3 shall serve a term expiring June 1 following the second

regularly scheduled election of directors. The at-large director

shall serve a term expiring June 1 following the second regularly

scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

855, Sec. 1, eff. June 17, 2005.

Sec. 8810.025. INITIAL ELECTION OF PERMANENT DIRECTORS. On the

uniform election date prescribed by Section 41.001, Election

Code, in May of the first even-numbered year after the year in

which the district is authorized to be created at a confirmation

election, an election shall be held in the district for the

election of two directors to replace the initial directors who,

under Section 8810.024(b), serve a term expiring June 1 following

that election.

Added by Acts 2005, 79th Leg., Ch.

855, Sec. 1, eff. June 17, 2005.

Sec. 8810.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

855, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8810.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms, with two or three

directors' terms expiring June 1 of each even-numbered year.

(c) A director may serve consecutive terms.

Added by Acts 2005, 79th Leg., Ch.

855, Sec. 1, eff. June 17, 2005.

Sec. 8810.052. METHOD OF ELECTING DIRECTORS: COMMISSIONERS

PRECINCTS. (a) The directors of the district shall be elected

according to the commissioners precinct method as provided by

this section.

(b) One director shall be elected by the voters of the entire

district, and one director shall be elected from each county

commissioners precinct by the voters of that precinct.

(c) Except as provided by Subsection (e), to be eligible to be a

candidate for or to serve as director at large, a person must be

a registered voter in the district. To be a candidate for or to

serve as director from a county commissioners precinct, a person

must be a registered voter of that precinct.

(d) A person shall indicate on the application for a place on

the ballot:

(1) the precinct that the person seeks to represent; or

(2) that the person seeks to represent the district at large.

(e) When the boundaries of the county commissioners precincts

are redrawn after each federal decennial census to reflect

population changes, a director in office on the effective date of

the change, or a director elected or appointed before the

effective date of the change whose term of office begins on or

after the effective date of the change, shall serve in the

precinct to which elected or appointed even though the change in

boundaries places the person's residence outside the precinct for

which the person was elected or appointed.

Added by Acts 2005, 79th Leg., Ch.

855, Sec. 1, eff. June 17, 2005.

Sec. 8810.053. ELECTION DATE. The district shall hold an

election to elect the appropriate number of directors on the

uniform election date prescribed by Section 41.001, Election

Code, in May of each even-numbered year.

Added by Acts 2005, 79th Leg., Ch.

855, Sec. 1, eff. June 17, 2005.

Sec. 8810.054. DIVISION OF MUNICIPALITY. The provision in

Section 36.059(b), Water Code, concerning the division of a

municipal corporation among precincts does not apply to an

election under this chapter.

Added by Acts 2005, 79th Leg., Ch.

855, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8810.101. PERMIT CONSIDERATION. Before granting or denying

a permit under Section 36.113, Water Code, the district shall

consider if the proposed use of water unreasonably affects

surrounding landowners.

Added by Acts 2005, 79th Leg., Ch.

855, Sec. 1, eff. June 17, 2005.

Sec. 8810.102. PERMITS FOR CERTAIN ACTIVITIES; APPLICABLE RULES.

(a) The district may require a permit for any activity that

extracts groundwater or allows more than 25,000 gallons of

groundwater a day to escape.

(b) If a permit is required under Subsection (a), the permit

holder is subject to rules adopted by the district to:

(1) conserve, preserve, protect, and recharge the groundwater or

a groundwater reservoir or its subdivisions to control

subsidence, prevent degradation of groundwater quality, and

prevent waste of groundwater; and

(2) carry out any other power or duty under Chapter 36, Water

Code.

(c) To the extent of a conflict, this section controls over

Section 36.117(b), Water Code.

Added by Acts 2005, 79th Leg., Ch.

855, Sec. 1, eff. June 17, 2005.

Sec. 8810.103. IMPACT OF TRANSFER. (a) If the district finds

that a transfer of groundwater out of the district negatively

impacts any of the factors described by Section 36.122(f), Water

Code, the district may impose additional requirements or

limitations on the permit that are designed to minimize those

impacts.

(b) Sections 36.122(c), (e), (i), and (j), Water Code, do not

apply to a requirement or limitation imposed under this section.

Added by Acts 2005, 79th Leg., Ch.

855, Sec. 1, eff. June 17, 2005.

Sec. 8810.104. CONTRACTS WITH OTHER GOVERNMENTAL ENTITIES. The

district and another governmental entity, including a river

authority located in the district, may enter into a contract for

the performance by that entity of a district function.

Added by Acts 2005, 79th Leg., Ch.

855, Sec. 1, eff. June 17, 2005.

Sec. 8810.105. REVENUE. (a) To pay the maintenance and

operating costs of the district and to pay any bonds or notes

issued by the district, the district may:

(1) impose ad valorem taxes at a rate not to exceed five cents

on each $100 of assessed valuation of taxable property;

(2) assess fees for services or for water withdrawn from

nonexempt wells; or

(3) solicit and accept grants from any private or public source.

(b) The district may not impose ad valorem taxes to pay the

maintenance and operating costs of the district at a rate that

exceeds the maximum rate approved by a majority of the voters of

the district voting at an election in the district held for that

purpose.

Added by Acts 2005, 79th Leg., Ch.

855, Sec. 1, eff. June 17, 2005.

Sec. 8810.106. PROHIBITION ON DISTRICT USE OF EMINENT DOMAIN

POWERS. The district may not exercise the power of eminent

domain.

Added by Acts 2005, 79th Leg., Ch.

855, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. DISSOLUTION

Sec. 8810.151. ELECTION FOR DISSOLUTION. (a) If the district

has no outstanding bond or other long-term indebtedness, the

district may be dissolved by a favorable vote of a majority of

the registered voters of the district at an election called for

that purpose.

(b) The board shall call a dissolution election if the board

receives a petition for dissolution signed by at least 50 percent

of the registered voters in the district as computed by using the

list of registered voters for Burnet County.

(c) If the district is dissolved under this section, the board

shall:

(1) notify the Texas Commission on Environmental Quality and the

secretary of state of the dissolution; and

(2) transfer title to any assets of the district to Burnet

County.

Added by Acts 2005, 79th Leg., Ch.

855, Sec. 1, eff. June 17, 2005.



CHAPTER 8811. CORPUS CHRISTI AQUIFER STORAGE AND RECOVERY CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8811. CORPUS CHRISTI AQUIFER STORAGE AND RECOVERY

CONSERVATION DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8811.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Corpus Christi Aquifer Storage and

Recovery Conservation District.

Added by Acts 2005, 79th Leg., Ch.

1324, Sec. 1, eff. June 18, 2005.

Sec. 8811.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Kleberg, Nueces, and San

Patricio Counties created under and essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution. The

district is created to develop and protect municipal aquifer

storage areas created by the City of Corpus Christi.

Added by Acts 2005, 79th Leg., Ch.

1324, Sec. 1, eff. June 18, 2005.

Sec. 8811.003. CONFIRMATION ELECTION NOT REQUIRED. An election

to confirm the creation of the district is not required.

Added by Acts 2005, 79th Leg., Ch.

1324, Sec. 1, eff. June 18, 2005.

Sec. 8811.004. INITIAL DISTRICT TERRITORY. The initial

boundaries of the district are coextensive with the city limits

of the City of Corpus Christi and include:

(1) property owned by or under contract to the City of Corpus

Christi in Nueces and Kleberg Counties; and

(2) in San Patricio County, property owned by or under contract

to the City of Corpus Christi and bounded on the west by

Interstate Highway 37 and U.S. Highway 77, on the north by the

metropolitan planning organization boundary, on the east by

County Road 2849, and on the south by the city limits of the City

of Corpus Christi.

Added by Acts 2005, 79th Leg., Ch.

1324, Sec. 1, eff. June 18, 2005.

Sec. 8811.005. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapter 36, Water Code, applies to the

district.

Added by Acts 2005, 79th Leg., Ch.

1324, Sec. 1, eff. June 18, 2005.

Sec. 8811.006. CREATION OF GROUNDWATER CONSERVATION DISTRICTS IN

SAN PATRICIO COUNTY. (a) This chapter does not preclude the

creation of a groundwater conservation district in San Patricio

County.

(b) A groundwater conservation district created in San Patricio

County may not limit or restrict the district from recovering

water stored by the district in a municipal aquifer storage area

in the district, even if the municipal aquifer storage area is

also located in the groundwater conservation district.

(c) To the extent that the boundaries of the district and a

groundwater conservation district in San Patricio County overlap,

the power and authority of the two districts are joint and

coextensive.

(d) The district and land in the district are exempt from taxes

and fees imposed by a groundwater conservation district created

in San Patricio County.

Added by Acts 2005, 79th Leg., Ch.

1324, Sec. 1, eff. June 18, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8811.021. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Except as provided by Subsection (c), directors serve

staggered four-year terms.

(c) The initial directors shall draw lots to determine which

three directors shall serve four-year terms that expire at the

end of the calendar year four years after the effective date of

the Act creating this chapter, and which two directors shall

serve two-year terms that expire at the end of the calendar year

two years after the effective date of the Act creating this

chapter.

Added by Acts 2005, 79th Leg., Ch.

1324, Sec. 1, eff. June 18, 2005.

Sec. 8811.022. APPOINTMENT OF DIRECTORS. The Corpus Christi

City Council shall appoint the directors.

Added by Acts 2005, 79th Leg., Ch.

1324, Sec. 1, eff. June 18, 2005.

Sec. 8811.023. VACANCY. If a vacancy occurs on the board, the

board may appoint a director to serve the remainder of the term.

Added by Acts 2005, 79th Leg., Ch.

1324, Sec. 1, eff. June 18, 2005.

Sec. 8811.024. OFFICERS. The board shall annually elect

officers. The officers must be confirmed by the Corpus Christi

City Council.

Added by Acts 2005, 79th Leg., Ch.

1324, Sec. 1, eff. June 18, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8811.051. AQUIFER STORAGE AND RECOVERY PROJECTS. The

district may implement and develop aquifer storage and recovery

projects.

Added by Acts 2005, 79th Leg., Ch.

1324, Sec. 1, eff. June 18, 2005.

Sec. 8811.052. MUNICIPAL AQUIFER STORAGE AREAS IN SAN PATRICIO

COUNTY. The district may not allow more water to be recovered

from a municipal aquifer storage area in San Patricio County than

the amount of water stored by the district at the municipal

aquifer storage area.

Added by Acts 2005, 79th Leg., Ch.

1324, Sec. 1, eff. June 18, 2005.

Sec. 8811.053. TAXES AND BONDS PROHIBITED. The district may not

impose a tax or issue bonds.

Added by Acts 2005, 79th Leg., Ch.

1324, Sec. 1, eff. June 18, 2005.

Sec. 8811.054. EMINENT DOMAIN. The district may not exercise

the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch.

1324, Sec. 1, eff. June 18, 2005.



CHAPTER 8812. VICTORIA COUNTY GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8812. VICTORIA COUNTY GROUNDWATER

CONSERVATION DISTRICT

For contingent expiration of this chapter, see Sec. 8812.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8812.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Victoria County Groundwater

Conservation District.

Added by Acts 2005, 79th Leg., Ch.

661, Sec. 1, eff. September 1, 2005.

Sec. 8812.002. NATURE OF DISTRICT. The district is a

groundwater conservation district in Victoria County created

under and essential to accomplish the purposes of Section 59,

Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

661, Sec. 1, eff. September 1, 2005.

Sec. 8812.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

before September 1, 2010:

(1) the district is dissolved on September 1, 2010, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Victoria County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires on September 1, 2013.

Added by Acts 2005, 79th Leg., Ch.

661, Sec. 1, eff. September 1, 2005.

Sec. 8812.004. INITIAL DISTRICT TERRITORY. The initial

boundaries of the district are coextensive with the boundaries of

Victoria County, Texas.

Added by Acts 2005, 79th Leg., Ch.

661, Sec. 1, eff. September 1, 2005.

Sec. 8812.005. APPLICABILITY OF OTHER GROUNDWATER CONSERVATION

DISTRICT LAW. Except as otherwise provided by this chapter,

Chapter 36, Water Code, applies to the district.

Added by Acts 2005, 79th Leg., Ch.

661, Sec. 1, eff. September 1, 2005.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8812.026

Sec. 8812.021. APPOINTMENT OF TEMPORARY DIRECTORS. (a) Not

later than the 10th day after September 1, 2005, the Victoria

County Commissioners Court shall appoint five temporary directors

as follows:

(1) one temporary director shall be appointed from each of the

four commissioner precincts in the county to represent the

precinct in which the temporary director resides; and

(2) one temporary director who resides in the district shall be

appointed to represent the district at large.

(b) If there is a vacancy on the temporary board of directors of

the district, the remaining temporary directors shall select a

qualified person to fill the vacancy. If, at any time, there are

fewer than three qualified temporary directors, the Victoria

County Commissioners Court shall appoint the necessary number of

persons to fill all vacancies on the board.

(c) To be eligible to serve as a temporary director, a person

must be a resident of Victoria County and at least 18 years of

age.

(d) Temporary directors serve until the earlier of:

(1) the time the temporary directors become initial directors as

provided by Section 8812.024; or

(2) the date this chapter expires under Section 8812.003.

Added by Acts 2005, 79th Leg., Ch.

661, Sec. 1, eff. September 1, 2005.

Sec. 8812.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 36.055, Water Code, a majority of the

temporary directors shall convene the organizational meeting of

the district at a location within the district agreeable to a

majority of the directors. If an agreement on location cannot be

reached, the organizational meeting shall be at the Victoria

County Courthouse. At the meeting, the temporary directors shall

elect a chair, vice chair, and secretary from among the temporary

directors.

Added by Acts 2005, 79th Leg., Ch.

661, Sec. 1, eff. September 1, 2005.

Sec. 8812.023. CONFIRMATION ELECTION. (a) Not later than the

30th day after September 1, 2005, the temporary board shall order

an election to be held not later than the 120th day after

September 1, 2005, to confirm the creation of the district.

(b) Section 41.001(a), Election Code, does not apply to a

confirmation election held as provided by this section.

(c) The ballot for the election must be printed to permit voting

for or against the following proposition: "The creation of the

Victoria County Groundwater Conservation District and the

imposition of an ad valorem tax in the district at a rate not to

exceed two cents for each $100 of assessed valuation."

(d) The temporary board may include any other proposition on the

ballot that it considers necessary.

(e) Except as provided by this section, a confirmation election

must be conducted as provided by Section 36.017(b)-(i), Water

Code, and the Election Code. The provision of Section 36.017(d),

Water Code, relating to the election of permanent directors does

not apply to a confirmation election under this section.

(f) If the creation of the district is not confirmed at a

confirmation election held under this section, the board may hold

another confirmation election not sooner than the first

anniversary of the most recent confirmation election.

Added by Acts 2005, 79th Leg., Ch.

661, Sec. 1, eff. September 1, 2005.

Sec. 8812.024. INITIAL DIRECTORS. (a) If creation of the

district is confirmed at an election held under Section 8812.023,

the temporary directors of the district become the initial

directors of the district and serve on the board of directors

until permanent directors are elected under Section 8812.025.

(b) The directors for county commissioner precincts one and

three serve until the first regularly scheduled election of

directors under Section 8812.025. The directors for precincts two

and four and the director at large serve until the second

regularly scheduled election of directors under Section 8812.025.

Added by Acts 2005, 79th Leg., Ch.

661, Sec. 1, eff. September 1, 2005.

Sec. 8812.025. INITIAL ELECTION OF PERMANENT DIRECTORS. On the

uniform election date prescribed by Section 41.001, Election

Code, in November of the first even-numbered year after the year

in which the creation of the district is confirmed at an election

held under Section 8812.023, an election shall be held in the

district for the election of two directors to replace the initial

directors who, under Section 8812.024(b), serve until that

election.

Added by Acts 2005, 79th Leg., Ch.

661, Sec. 1, eff. September 1, 2005.

Sec. 8812.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2013.

Added by Acts 2005, 79th Leg., Ch.

661, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8812.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch.

661, Sec. 1, eff. September 1, 2005.

Sec. 8812.052. METHOD OF ELECTING DIRECTORS: COMMISSIONERS

PRECINCTS. (a) The directors of the district shall be elected

according to the commissioners precinct method as provided by

this section.

(b) One director shall be elected by the voters of the entire

district, and one director shall be elected from each county

commissioners precinct by the voters of that precinct.

(c) Except as provided by Subsection (e), to be eligible to be a

candidate for or to serve as director at large, a person must be

at least 18 years of age and a resident of the district. To be a

candidate for or to serve as director from a county commissioners

precinct, a person must be at least 18 years of age and a

resident of that precinct.

(d) A person shall indicate on the application for a place on

the ballot:

(1) the precinct that the person seeks to represent; or

(2) that the person seeks to represent the district at large.

(e) When the boundaries of the county commissioners precincts

are redrawn after each federal decennial census to reflect

population changes, a director in office on the effective date of

the change, or a director elected or appointed before the

effective date of the change whose term of office begins on or

after the effective date of the change, shall serve in the

precinct to which elected or appointed even though the change in

boundaries places the person's residence outside the precinct for

which the person was elected or appointed.

Added by Acts 2005, 79th Leg., Ch.

661, Sec. 1, eff. September 1, 2005.

Sec. 8812.053. ELECTION DATE. The district shall hold an

election to elect the appropriate number of directors on the

uniform election date prescribed by Section 41.001, Election

Code, in November of each even-numbered year.

Added by Acts 2005, 79th Leg., Ch.

661, Sec. 1, eff. September 1, 2005.

Sec. 8812.054. VACANCIES. A vacancy on the board shall be

filled by appointment of the board until the next regularly

scheduled directors' election. The person appointed to fill the

vacancy shall serve only for the remainder of the unexpired term.

Added by Acts 2005, 79th Leg., Ch.

661, Sec. 1, eff. September 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8812.101. PROHIBITION ON DISTRICT USE OF EMINENT DOMAIN.

The district may not exercise the power of eminent domain.

Added by Acts 2005, 79th Leg., Ch.

661, Sec. 1, eff. September 1, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8812.151. LIMITATION ON TAXES. The district may not impose

ad valorem taxes at a rate that exceeds two cents on each $100 of

assessed valuation of taxable property in the district.

Added by Acts 2005, 79th Leg., Ch.

661, Sec. 1, eff. September 1, 2005.



CHAPTER 8813. NORTH FORT BEND WATER AUTHORITY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8813. NORTH FORT BEND WATER AUTHORITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8813.001. DEFINITIONS. In this chapter:

(1) "Authority" means the North Fort Bend Water Authority.

(2) "Board" means the board of directors of the authority.

(3) "Commission" means the Texas Commission on Environmental

Quality or its successor.

(4) "Director" means a member of the board.

(5) "District" means any district created under Sections

52(b)(1) and (2), Article III, or Section 59, Article XVI, Texas

Constitution, regardless of the manner of creation, other than:

(A) a navigation district or port authority;

(B) a district governed by Chapter 36, Water Code; or

(C) a district that does not have the legal authority to supply

water.

(6) "Groundwater reduction plan" means a plan adopted or

implemented to supply water, reduce reliance on groundwater,

regulate groundwater pumping and usage, or require and allocate

water usage among persons in order to comply with or exceed

requirements imposed by the Fort Bend Subsidence District or the

Harris-Galveston Coastal Subsidence District, as applicable,

including any applicable groundwater reduction requirements.

(7) "Local government" means a municipality, county, district,

or other political subdivision of this state or a combination of

two or more of those entities.

(8) "Person" includes an individual, corporation, organization,

government or governmental subdivision or agency, district, local

government, business trust, estate, trust, partnership,

association, and any other legal entity.

(9) "Subsidence" means the lowering in elevation of the surface

of land by the withdrawal of groundwater.

(10) "System" means a network of pipelines, conduits, valves,

canals, pumping stations, force mains, treatment plants, and any

other construction, device, or related appurtenance used to treat

or transport water.

(11) "Water" includes:

(A) groundwater, percolating or otherwise;

(B) any surface water, natural or artificial, navigable or

nonnavigable; and

(C) industrial and municipal wastewater.

(12) "Well" includes a facility, device, or method used to

withdraw groundwater from a groundwater source within the

boundaries of the authority.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.002. NATURE OF AUTHORITY. The authority is a regional

water authority in Fort Bend and Harris Counties created under

and essential to accomplish the purposes of Section 59, Article

XVI, Texas Constitution, including the acquisition and provision

of surface water and groundwater for residential, commercial,

industrial, agricultural, and other uses, the reduction of

groundwater withdrawals, the conservation, preservation,

protection, and recharge of groundwater and of groundwater

reservoirs or their subdivisions, the prevention of waste of

groundwater, the control of subsidence caused by the withdrawal

of water from groundwater reservoirs or their subdivisions, and

other public purposes stated in this chapter. The authority is a

political subdivision of this state.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.003. CONFIRMATION ELECTION NOT REQUIRED. An election

to confirm the creation of the authority is not required.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.004. INITIAL AUTHORITY TERRITORY. (a) The authority

is initially composed of the territory described by Section 2 of

the Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the authority;

(2) the right of the authority to issue any type of bond or note

for the purposes for which the authority is created or to pay the

principal of and interest on a bond or note;

(3) the right of the authority to impose or collect a fee, user

fee, rate, charge, or special assessment; or

(4) the legality or operation of the authority.

(c) All of the territory of a local government created after the

effective date of the Act creating this chapter that encompasses

any territory within the boundaries of the authority, immediately

on the creation and without any action required of the authority,

is subject to all of the rights, powers, privileges, and rules of

the authority to the same extent as the territory was before the

local government was created.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.005. EXCLUSION OF CERTAIN TERRITORY. (a) A district

or municipality that, on the effective date of the Act creating

this chapter, is located, wholly or partly, within the territory

described by Section 2(a) or (b) of the Act creating this chapter

may petition for exclusion of all of its territory from the

authority's boundaries by a petition signed by a majority of the

members of the governing body of the district or municipality.

(b) The board shall:

(1) not later than the 120th day after the effective date of the

Act creating this chapter, grant the petition and order the

territory excluded if the petition:

(A) includes an accurate legal description of the boundaries of

the territory to be excluded; and

(B) is filed with the authority not later than the 60th day

after the effective date of the Act creating this chapter; and

(2) if the board grants the petition, file for recording in the

office of the county clerk for the applicable county or counties

a copy of the order and a description of the authority's

boundaries as they exist after the exclusion of the territory.

(c) If a district or municipality is excluded from the

authority's boundaries under this section, the authority is not

required to:

(1) provide water or any other service to the district or

municipality; or

(2) include the district or municipality in any groundwater

reduction plan adopted or implemented by the authority.

(d) If, not later than the 60th day after the effective date of

the Act creating this chapter, a district or municipality files a

petition for exclusion under this section, the authority may not

impose fees, user fees, rates, charges, or special assessments on

the district or municipality after the petition is filed with the

authority unless the district or municipality is annexed by the

authority under Section 8813.006.

(e) If a district or municipality excluded from the authority's

boundaries under this section petitions the authority to be

annexed under Section 8813.006, the authority may annex the

district or municipality. The authority may, as a condition of

annexation, require terms and conditions the board considers

appropriate. The authority may require the district or

municipality to pay the authority the fees, user fees, charges,

and special assessments, with interest, that, as determined by

the authority, the district or municipality would have been

charged by the authority if the district or municipality had not

been excluded from the authority under this section.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.006. ANNEXATION. (a) Except to the extent the

authority agrees in writing, a municipality's annexation of

territory within the authority does not affect:

(1) the authority's powers inside or outside the annexed

territory;

(2) the authority's boundaries or contracts; or

(3) the authority's ability to assess fees, user fees, rates,

charges, or special assessments inside or outside the territory

annexed by the municipality.

(b) Territory may be annexed to the authority, regardless of

whether the territory is contiguous to the authority, as provided

by Chapter 49, Water Code.

(c) In addition to the authority granted by Subsection (b),

regardless of whether the territory is contiguous to the

authority, the authority may annex some or all of the territory

located within a district or municipality if the district or

municipality files with the authority a petition requesting the

annexation signed by a majority of the members of the governing

body of the district or municipality. The petition must include

an accurate legal description of the boundaries of the territory

to be included. If the authority has bonds, notes, or other

obligations outstanding, the authority shall require the

petitioning district or municipality to be obligated to pay its

share of the principal of and interest on the outstanding bonds,

notes, or other obligations, and related costs. The board may

grant the petition and order the territory described by the

petition annexed to the authority if it is feasible, practicable,

and to the advantage of the authority.

(d) Any territory that a district located within the authority

annexes becomes territory of the authority on the effective date

of the annexation without any action required of the authority.

The authority by rule may require all districts located within

the authority to send to the authority written notice of the

effective date of an annexation and require the districts to send

to the authority copies of any necessary documents describing the

annexed land and describing the districts' boundaries as they

exist after inclusion of the annexed land.

(e) The annexation to the authority of territory under this

section does not affect the validity of the authority's bonds

issued before or after the annexation.

(f) A municipality that annexes territory of the authority for

limited purposes under Subchapter F, Chapter 43, Local Government

Code, does not have the right to:

(1) receive notices from the authority under Section

8813.103(c);

(2) participate in the appointment of directors under Subchapter

B; or

(3) receive information about or have the opportunity to fund

its share of capital costs in the manner provided by the

authority under Section 8813.104.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.007. APPLICABILITY OF OTHER LAW. (a) Except as

otherwise provided by this chapter, Chapter 49, Water Code,

applies to the authority.

(b) This chapter does not prevail over or preempt a provision of

Chapter 36, Water Code, Chapter 8801 of this code, or Chapter

1045, Acts of the 71st Legislature, Regular Session, 1989, that

is being implemented by the Harris-Galveston Coastal Subsidence

District or Fort Bend Subsidence District, as applicable.

(c) Chapter 36, Water Code, does not apply to the authority.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

875, Sec. 1, eff. June 19, 2009.

Sec. 8813.008. FINDING OF BENEFIT. All the land, property, and

persons included within the boundaries of the authority will be

directly benefited by the works, projects, improvements, and

services to be provided by the authority under powers conferred

by Section 59, Article XVI, Texas Constitution, and this chapter.

The authority is created to serve a public use and benefit. The

creation of the authority will serve to promote the health,

safety, and general welfare of persons within the authority and

the general public. Any fees, user fees, rates, charges, or

special assessments imposed by the authority under this chapter

are necessary to pay for the costs of accomplishing the purposes

of the authority as set forth in Section 59, Article XVI, Texas

Constitution, and this chapter, including:

(1) the reduction of groundwater withdrawals;

(2) the facilitation of compliance with the requirements of the

Fort Bend Subsidence District or the Harris-Galveston Coastal

Subsidence District, as applicable; and

(3) the provision of services, facilities, and systems.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8813.022

Sec. 8813.021. INITIAL DIRECTORS. (a) The initial board

consists of:

Name of Director:

Representing Director Precinct:

David Spell

1

Robert Darden

2

Bruce Fay

3

Melony Gay

4

Robert Patton

5

Peter Houghton

6

Pat Hebert

7

(b) The directors for director precincts 1, 3, 5, and 7 shall

serve until the appointment of directors under Section 8813.056

in 2008. The directors for director precincts 2, 4, and 6 shall

serve until the appointment of directors under Section 8813.056

in 2010.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.022. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8813.051. DIRECTORS; TERMS. (a) The authority is governed

by a board of seven directors.

(b) The directors serve staggered four-year terms that expire

May 15 of even-numbered years.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.052. ELIGIBILITY TO SERVE AS DIRECTOR. (a) To be

eligible to serve as a director of the authority or to be listed

on a ballot as a candidate for director of the authority

representing a director precinct, an individual must:

(1) be at least 18 years of age;

(2) be a resident of the authority; and

(3) have served as a director of one or more districts for a

total of at least four years.

(b) Notwithstanding Subsection (a), to serve as a director

representing, or to be listed on a ballot as a candidate for

director representing, a director precinct that includes any part

of the City of Fulshear, an individual must:

(1) meet the qualifications provided by Subsections (a)(1) and

(2); and

(2) have served as:

(A) the mayor or a member of the city council of the City of

Fulshear for any period; or

(B) a director of one or more districts for a total of at least

four years.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.053. DISQUALIFICATION OF DIRECTORS. The common law

doctrine of incompatibility does not disqualify an official or

employee of a public entity from serving as a director of the

authority. A director who is also an officer or employee of a

public entity may not participate in the discussion of or vote on

a matter regarding a contract with that public entity.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.054. CONFLICTS OF INTEREST. Chapter 171, Local

Government Code, governs conflicts of interest of board members.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.055. SINGLE-MEMBER DIRECTOR PRECINCTS. (a) The

authority is divided into seven single-member director precincts,

as described by Section 3 of the Act creating this chapter.

(b) The board may redraw the single-member director precincts in

a manner that is reasonable and equitable:

(1) after any change in the boundaries of the authority; or

(2) by a resolution redrawing the director precincts adopted by

a two-thirds majority of the board based on changed

circumstances.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.056. METHOD OF APPOINTMENT OF DIRECTORS. (a) The

governing bodies of the districts and municipalities located

within each director precinct jointly shall appoint one director

to represent the precinct by a vote conducted as provided by this

section.

(b) If a district or municipality is located within two or more

director precincts, the district or municipality is considered,

for purposes of this section, to be located only within the

director precinct in which the greatest amount of territory of

the district or municipality is located.

(c) For the appointment of a director for a director precinct,

the board shall determine the number of votes each district or

municipality may cast. The number of votes for a governing body

of a district or municipality within the precinct is equal to the

number computed by dividing the total number of units of water,

as determined by the board, used within the precinct by the

district or municipality during the calendar year preceding the

year in which the director is selected by the total number of

units of water used within the precinct by all districts and

municipalities in the precinct, multiplying that quotient by 100,

and rounding that result to the nearest one-tenth. The board

shall provide the presiding officer of each governing body of a

district or municipality within each director precinct written

notice of the number of votes computed for that governing body to

cast.

(d) For purposes of Subsection (c), the board shall determine

the amount of water usage of all districts and municipalities

within each director precinct.

(e) In the appropriate even-numbered year, the governing body of

each district or municipality in a director precinct by

resolution may nominate one candidate for the position of

director for that director precinct. Each district or

municipality shall submit the name of its candidate, if any, to

the presiding officer of the authority by February 15 of that

year. If by February 15 of that year only one candidate's name

is submitted for the position of director for a director

precinct, the board may declare the unopposed candidate elected

and may cancel the director appointment procedures generally

required by this section for that position. If more than one

candidate's name is submitted for the position of director for a

director precinct, before March 15 of that year the board shall

prepare, for the director precinct or precincts from which a

director is being appointed, a ballot listing all of the

candidates for that director precinct and shall provide a copy of

the appropriate ballot to the presiding officer of the governing

body of each district or municipality located within the director

precinct from which a director is being appointed.

(f) An individual may not be listed as a candidate on the ballot

for more than one director position. If a candidate is nominated

for more than one director position, the candidate must choose to

be on the ballot for only one director position.

(g) The governing body of each district or municipality shall

determine its votes for director by resolution and submit them to

the presiding officer of the authority before May 1 of the

appropriate even-numbered year. In casting its votes for

director, the governing body of each district or municipality may

vote for only one candidate on the ballot for the director

precinct in which the district or municipality is located. For

each director precinct from which a director is being appointed,

the board shall count the votes, declare elected the candidate

who received the greatest number of votes from districts and

municipalities located within that director precinct, and submit

the results before May 15 of that year to the governing body of

each district or municipality within that director precinct.

(h) The board may adopt rules regarding:

(1) the manner and timing of determinations and calculations

required by this section;

(2) the reporting of water usage to the authority by districts

and municipalities; and

(3) the conduct and process of the appointment of directors.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.057. VACANCY IN OFFICE OF DIRECTOR. A vacancy in the

office of director shall be filled by appointment by the

governing bodies of the districts and municipalities that are

located within the director precinct for which the vacancy

occurred. The appointment process shall follow the procedures of

Section 8813.056. The board may establish dates different from

those specified by Sections 8813.056(e) and (g), but the date for

the board's submission of the voting results to each district and

municipality may not be later than the 120th day after the date

the vacancy occurs.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.058. MEETINGS AND ACTIONS OF BOARD. (a) The board

may meet as many times each year as the board considers

appropriate.

(b) Directors of the authority are public officials and are

entitled to governmental immunity for their actions in their

capacity as directors and officers of the authority.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.059. GENERAL MANAGER. (a) The board may employ a

general manager of the authority or contract with a person to

perform the duties of a general manager. The board may delegate

to the general manager full authority to manage and operate the

affairs of the authority subject only to orders of the board.

(b) The board may delegate to the general manager the authority

to employ all persons necessary for the proper handling of the

business and operation of the authority and to determine the

compensation to be paid to all employees, other than the general

manager.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8813.101. GENERAL POWERS AND DUTIES. (a) The authority

may:

(1) provide for the conservation, preservation, protection,

recharge, and prevention of waste of groundwater, and for the

reduction of groundwater withdrawals as necessary to develop,

implement, or enforce a groundwater reduction plan, in a manner

consistent with the purposes of Section 59, Article XVI, Texas

Constitution, and facilitate compliance with Fort Bend Subsidence

District or Harris-Galveston Coastal Subsidence District, as

applicable, rules, orders, regulations, or requirements;

(2) acquire or develop surface water and groundwater supplies

from sources inside or outside the boundaries of the authority,

conserve, store, transport, treat, purify, distribute, sell, and

deliver water to or among persons inside and outside the

boundaries of the authority, and allocate water among persons

participating in the authority's groundwater reduction plan

whether they are located inside or outside the authority's

boundaries;

(3) enter into contracts with persons inside or outside the

authority on terms and conditions the board considers desirable,

fair, and advantageous for the performance of its rights, powers,

and authority under this chapter;

(4) coordinate water services provided inside, outside, or into

the authority;

(5) provide wholesale and retail water services to any users or

customers within the authority's boundaries without being

required to execute contracts with those users or customers;

(6) adopt policies establishing whether, when, and the manner in

which the authority uses requests for proposals in obtaining

services, including professional services;

(7) determine whether to adopt administrative policies in

addition to those required by Section 49.199, Water Code; and

(8) administer and enforce this chapter.

(b) Sections 49.451-49.455, Water Code, do not apply to the

authority.

(c) Notwithstanding Subsection (a)(5), the authority may not

provide retail water service to a retail user within the

authority's boundaries that is located within the boundaries of a

district or municipality on the date the authority awards a

contract for the construction or executes a contract for the

acquisition of water facilities to serve that retail user,

unless:

(1) the district or municipality consents in writing to the

authority's provision of retail water service; or

(2) the retail user owns or operates a well.

(d) If a retail user that does not own or operate a well is

added to the boundaries of a district or municipality after the

date the authority awards a contract for the construction or

executes a contract for the acquisition of water facilities to

serve that retail user, the authority may provide retail service

to that retail user without the written consent of the district

or municipality.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.102. AUTHORITY RULES. The authority may adopt and

enforce rules reasonably required to implement this chapter,

including rules governing procedures before the board and rules

regarding implementation, enforcement, and any other matters

related to the authority's water supply or groundwater reduction

plan.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.103. FEES, USER FEES, RATES, AND CHARGES. (a) The

authority may establish fees, user fees, rates, and charges and

classifications of payers of fees and rates as necessary to

enable the authority to fulfill the authority's purposes and

regulatory functions provided by this chapter. The authority may

impose fees, user fees, rates, and charges on any person within

the authority.

(b) The authority may charge the owner of a well located within

the authority's boundaries a fee or user fee according to the

amount of water pumped from the well. If ownership of a well

changes, both the prior and subsequent well owners are liable to

the authority, jointly and severally, for all fees and user fees

imposed by the authority under this subsection, and any related

penalties and interest, for water pumped from that well before

the change in well ownership.

(c) The board shall make reasonable efforts to send districts

and municipalities written notice of the date, time, and location

of the meeting at which the board intends to adopt a proposed

charge under Subsection (b) and the amount of the proposed

charge. The board's failure to comply with this subsection does

not invalidate a charge adopted by the board under Subsection

(b).

(d) For wells located in Harris County or Fort Bend County, the

board shall exempt from the charge under Subsection (b) classes

of wells that are not subject to any groundwater reduction

requirement imposed by the Harris-Galveston Coastal Subsidence

District or the Fort Bend Subsidence District, as applicable. If

any of those classes of wells become subject to a groundwater

reduction requirement imposed by the applicable subsidence

district, the authority may impose the charge under Subsection

(b) on those classes. The board by rule may exempt any other

classes of wells from the charge under Subsection (b). The board

may not apply the charge under Subsection (b) to a well:

(1) with a casing diameter of less than five inches that serves

only a single-family dwelling; or

(2) regulated under Chapter 27, Water Code.

(e) For purposes of Subsection (d), a well is subject to a

groundwater reduction requirement if the applicable subsidence

district has adopted or adopts a requirement or rule that

groundwater withdrawals from the well, or from the well and other

wells collectively, be reduced, including a groundwater reduction

that is not required until a future date.

(f) The authority may establish fees, user fees, rates, and

charges that are sufficient to:

(1) achieve water conservation;

(2) prevent waste of water;

(3) serve as a disincentive to pumping groundwater;

(4) develop, implement, or enforce a groundwater reduction plan;

(5) accomplish the purposes of this chapter, including making

available alternative water supplies;

(6) enable the authority to meet operation and maintenance

expenses;

(7) pay the principal of and interest on notes, bonds, and other

obligations issued in connection with the exercise of the

authority's general powers and duties; and

(8) satisfy all rate covenants relating to the issuance of

notes, bonds, and other obligations.

(g) The authority may charge rates established by the authority

for water purchased from the authority.

(h) The authority may impose fees, user fees, or charges for the

importation of water into the authority's boundaries from a

source located outside the authority's boundaries.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.104. PURCHASE OF WATER FROM ANOTHER ENTITY. (a) If

the authority purchases water from another entity for resale to

local governments, the authority shall use its best efforts in

negotiating with the entity to determine the amount of capital

costs included in any rates or charges paid by the authority.

The authority shall determine the amount of expected capital

costs of its own system.

(b) The authority shall provide each district or municipality

within its boundaries information regarding the share of the

capital costs to be paid by the district or municipality, as

determined by the authority, and shall provide each district or

municipality the opportunity, in a manner and by a procedure

determined by the authority, to fund its share of the capital

costs with proceeds from the sale of bonds or fees and charges

collected by the districts or municipalities. A district or

municipality may use any lawful source of revenue, including bond

funds, to pay any sums due to the authority.

(c) The authority may adopt a procedure by which a district or

municipality may receive a credit from the authority. The board

may adopt any other procedure necessary to accomplish the goals

of this section.

(d) In complying with this section, the authority may use any

reasonable basis to calculate from time to time the share of the

capital costs of a district or municipality. The authority may

calculate the shares of the capital costs based on the amount of

water used within the authority by the district or municipality

during the calendar year preceding the year in which the

calculation is made.

(e) This section or any failure to comply with this section does

not limit or impede the authority's ability to issue bonds or

notes or invalidate any fees, user fees, charges, rates, or

special assessments imposed by the authority.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.105. ASSESSMENTS. (a) The board may undertake

improvement projects and services that confer a special benefit

on all or a definable part of the authority. The board may

impose special assessments on property in that area, including

property of a local government, based on the benefit conferred by

the improvement project or services, to pay all or part of the

cost of the project and services. The board may provide

improvements and services to an area outside the boundaries of

the authority if the board determines that there is a benefit to

the authority. The authority may finance with special

assessments any improvement project or service authorized by this

chapter or any other applicable law.

(b) Services or improvement projects may be financed with

special assessments under this chapter only after the board holds

a public hearing on the advisability of the improvements and

services and the proposed assessments.

(c) The board shall publish notice of the hearing in a newspaper

or newspapers with general circulation in Harris and Fort Bend

Counties. The publication must be made not later than the 30th

day before the date of the hearing.

(d) Notice provided under this section must include:

(1) the time and place of the hearing;

(2) the general nature of the proposed improvement project or

services;

(3) the estimated cost of the improvement, including interest

during construction and associated financing costs; and

(4) the proposed method of assessment.

(e) Written notice containing the information required by

Subsection (d) shall be mailed by certified mail, return receipt

requested, not later than the 30th day before the date of the

hearing. The notice shall be mailed to each person within the

authority who holds a permit for a well issued by the

Harris-Galveston Coastal Subsidence District or Fort Bend

Subsidence District, as applicable, and whose well is subject to

a groundwater reduction requirement imposed by that district.

The Harris-Galveston Coastal Subsidence District and Fort Bend

Subsidence District shall provide to the authority a list of

persons who hold such a permit.

(f) The board may establish rules regarding procedures for a

hearing. A hearing on the services or improvement project,

whether conducted by the board or a hearings examiner, may be

adjourned from time to time. At the conclusion of a hearing

conducted by the board, the board shall make written findings and

conclusions relating to the advisability of the improvement

project or services, the nature of the improvement project or

services, the estimated cost, and the area benefited. If the

board appoints a hearings examiner to conduct the hearing, after

conclusion of the hearing, the hearings examiner shall file with

the board a written report of the examiner's findings and

conclusions.

(g) At a hearing on proposed assessments, on adjournment of the

hearing, or after consideration of the hearings examiner's

report, the board shall hear and rule on all objections to each

proposed assessment. The board may amend proposed assessments

for any property. After the board hears and takes action on

those objections, the board, by order:

(1) shall impose the assessments as special assessments on the

property;

(2) shall specify the method of payment of the assessments; and

(3) may provide that those assessments, including interest, be

paid in periodic installments.

(h) Periodic installments must be in amounts sufficient to meet

annual costs for services and improvements as provided by

Subsection (j) and continue for the number of years required to

retire the indebtedness or pay for the services to be rendered.

The board may provide interest charges or penalties for failure

to make timely payment and may impose an amount to cover

delinquencies and expenses of collection.

(i) If assessments are imposed for more than one service or

improvement project, the board may provide that assessments

collected for one service or improvement project may be borrowed

to be used for another service or improvement project. The board

shall establish a procedure for the distribution or use of any

assessments in excess of those necessary to finance the services

or improvement project for which those assessments were

collected.

(j) The board shall apportion the cost of an improvement project

or services to be assessed against the property in the authority

according to the special benefits that accrue to the property

because of the improvement project or services. The board may

assess the cost only according to the number of gallons of

groundwater pumped from wells within the authority that are

subject to a groundwater reduction requirement imposed by the

Harris-Galveston Coastal Subsidence District or Fort Bend

Subsidence District, as applicable. The board may not assess the

cost according to groundwater pumped from:

(1) a well with a casing diameter of less than five inches that

serves only a single-family dwelling; or

(2) a well that is regulated by Chapter 27, Water Code.

(k) The area of the authority to be assessed according to the

findings of the board may be the entire authority or any part of

the authority and may be less than the area proposed in the

notice of the hearing.

(l) The area to be assessed may not include property that is not

within the authority boundaries at the time of the hearing unless

there is an additional hearing, following the required notice.

(m) Notwithstanding Subsection (l), the owner of land annexed to

the authority after the authority has imposed assessments may

waive the right to notice and an assessment hearing and may agree

to the imposition and payment of assessments at an agreed rate

for land annexed to the authority. A district or municipality

may waive the right to notice and an assessment hearing for land

within its boundaries annexed to the authority and may agree to

the imposition and payment of assessments at an agreed rate for

the annexed land.

(n) The board shall have prepared an assessment roll showing the

assessments against each property and the board's basis for the

assessment. The assessment roll shall be:

(1) filed with the secretary of the board or other officer who

performs the function of secretary; and

(2) open for public inspection.

(o) After notice and hearing in the manner required for an

original assessment, the board may make supplemental assessments

to correct omissions or mistakes in the assessment:

(1) relating to the total cost of the improvement project or

services; or

(2) covering delinquencies or costs of collection.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.106. INTEREST AND PENALTIES. The board may require

the payment of interest on any late or unpaid fees, user fees,

rates, charges, and special assessments due the authority, but

the interest rate may not exceed the interest rate permitted by

Section 2251.025, Government Code. The board may also impose

penalties for the failure to make a complete or timely payment to

the authority. In addition, the board may exclude a person, or

any territory or well owned or controlled by a person, from the

authority's groundwater reduction plan for failure to make a

complete or timely payment to the authority.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.107. ATTORNEY'S FEES AND COLLECTION EXPENSES. (a)

The authority is entitled to reasonable attorney's fees incurred

by the authority in enforcing its rules.

(b) The authority is entitled to collection expenses and

reasonable attorney's fees incurred by the authority in

collecting any delinquent fees, user fees, rates, and charges and

any related penalties and interest.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.108. LIEN. (a) Fees and user fees imposed by the

authority under Section 8813.103(b), any related penalties and

interest, and collection expenses and reasonable attorney's fees

incurred by the authority:

(1) are a first and prior lien against the well to which the

fees or user fees apply;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the owner

of the well.

(b) A lien under this section is effective from the date of the

resolution or order of the board imposing the fee or user fee

until the fee or user fee is paid.

(c) The board may enforce the lien in the same manner that a

municipal utility district operating under Chapter 54, Water

Code, may enforce an ad valorem tax lien against real property.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.109. ADMINISTRATIVE PENALTY; INJUNCTION. (a) A

person who violates a rule or order of the authority is subject

to an administrative penalty of not more than $5,000, as

determined by the board, for each violation or each day of a

continuing violation. The person shall pay the penalty to the

authority.

(b) The authority may bring an action to recover the penalty in

a district court in the county where the violation occurred.

(c) The authority may bring an action for injunctive relief in a

district court in the county where a violation of an authority

rule or order occurs or is threatened to occur. The court may

grant to the authority, without bond or other undertaking, a

prohibitory or mandatory injunction that the facts warrant,

including a temporary restraining order, temporary injunction, or

permanent injunction.

(d) The authority may bring an action for an administrative

penalty and injunctive relief in the same proceeding.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.110. WATER SUPPLY OR DROUGHT CONTINGENCY PLANS. The

authority by rule may develop, prepare, revise, adopt, implement,

enforce, and manage comprehensive water supply or drought

contingency plans for the authority, or any portion of the

authority.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.111. GROUNDWATER REDUCTION PLAN. (a) The authority

may wholly or partly develop, prepare, revise, adopt, implement,

enforce, manage, or participate in a groundwater reduction plan

that is applicable only to the authority and one or more persons

outside the authority. The authority may require that any

groundwater reduction plan that the authority wholly or partly

develops, prepares, revises, adopts, implements, enforces, or

manages or in which the authority participates be the exclusive

groundwater reduction plan that is binding and mandatory on some

or all of the territory, persons, or wells located within the

authority. A groundwater reduction plan may:

(1) specify the measures to be taken to reduce groundwater

withdrawals;

(2) identify alternative sources of water, including water from

the authority, to be provided to those affected;

(3) identify the rates, terms, and conditions under which

alternative sources of water will be provided, which may be

changed from time to time as considered necessary by the

authority;

(4) specify the dates and extent to which persons or districts

within the authority's boundaries shall reduce or cease reliance

on groundwater and accept water from alternative sources,

including water from the authority;

(5) include other terms and measures that are consistent with

the powers and duties of the authority;

(6) exceed the minimum requirements imposed by the

Harris-Galveston Coastal Subsidence District or Fort Bend

Subsidence District, as applicable, including any applicable

groundwater reduction requirements; and

(7) be amended from time to time at the discretion of the

authority.

(b) Fees, user fees, rates, charges, and special assessments of

the authority may be imposed under this chapter for a person's

participation in and benefit derived from the authority's

groundwater reduction plan or a groundwater reduction plan in

which the authority participates.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.112. ACQUISITION, CONSTRUCTION, AND OPERATION OF

SYSTEMS. (a) The authority may:

(1) acquire by purchase, gift, lease, contract, or any other

legal means a water treatment or supply system, or any other

works, plants, improvements, or facilities necessary or

convenient to accomplish the purposes of the authority, or any

interest of the authority, inside or outside the authority's

boundaries;

(2) design, finance, operate, maintain, or construct a water

treatment or supply system or any other works, plants,

improvements, or facilities necessary or convenient to accomplish

the purposes of the authority and provide water services inside

or outside the authority's boundaries;

(3) lease or sell a water treatment or supply system or any

other works, plants, improvements, or facilities necessary or

convenient to accomplish the purposes of the authority that the

authority constructs or acquires inside or outside the

authority's boundaries;

(4) contract with any person to operate or maintain a water

treatment or supply system the person owns; or

(5) acquire water rights under any law or permit.

(b) The authority may contract, according to terms and

conditions the board considers desirable, fair, and advantageous,

with a person outside the authority's boundaries:

(1) to allow the person, or the person's well, to be included in

a groundwater reduction plan adopted or implemented wholly or

partly by the authority or in a groundwater reduction plan in

which the authority participates;

(2) to sell water to the person; or

(3) to sell the person available excess capacity or additional

capacity of the authority's water treatment or supply system.

(c) The authority by rule may require that the plans and

specifications of water lines to be constructed within the

authority that are designed or intended to serve more than one

district or more than one person owning or holding a well permit

issued by the Harris-Galveston Coastal Subsidence District or

Fort Bend Subsidence District, as applicable, be approved by the

authority before the commencement of construction of the water

lines.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.113. SALE OR REUSE OF WATER OR BY-PRODUCT. The

authority may store, sell, or reuse:

(1) water; or

(2) any by-product from the authority's operations.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.114. CONTRACTS. (a) The authority may enter into a

contract with a person for the performance of a purpose or

function of the authority, including a contract to design,

construct, finance, lease, own, manage, operate, or maintain

works, improvements, facilities, plants, equipment, or appliances

necessary to accomplish a purpose or function of the authority.

A contract may be of unlimited duration.

(b) The authority may purchase, acquire, finance, or lease an

interest in a project used for a purpose or function of the

authority.

(c) The authority may contract for:

(1) the purchase, sale, or lease of water or water rights;

(2) the performance of activities within the powers of the

authority through the purchase, construction, or installation of

works, improvements, facilities, plants, equipment, or

appliances; or

(3) the design, construction, ownership, management,

maintenance, or operation of any works, improvements, facilities,

plants, equipment, or appliances of the authority or another

person.

(d) The authority may purchase surplus property from this state,

the United States, or another public entity through a negotiated

contract without bids.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.115. COOPERATION WITH AND ASSISTANCE OF OTHER

GOVERNMENTAL ENTITIES. (a) In implementing this chapter, the

board may cooperate with and request the assistance of the Texas

Water Development Board, the commission, the United States

Geological Survey, the Fort Bend Subsidence District, other local

governments, and other agencies of the United States and this

state.

(b) The Fort Bend Subsidence District may enter into an

interlocal contract with the authority to carry out the

authority's purposes and may carry out the governmental functions

and services specified in the interlocal contract.

(c) In an attempt to minimize costs associated with preparing a

groundwater reduction plan, the board may consider the usefulness

of water supply studies and plans prepared by or on behalf of the

North Harris County Regional Water Authority, the West Harris

County Regional Water Authority, the City of Houston, or other

governmental entities to the extent those studies or plans are

available and applicable to the authority.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.116. GIFTS AND GRANTS. The authority may accept a

gift or grant from money collected by the Fort Bend Subsidence

District to fund the construction, maintenance, or operation of a

water treatment or supply system.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.117. EXPENDITURES. (a) The authority's money may be

disbursed only by check, draft, order, federal reserve wire

system, or other instrument or authorization.

(b) Disbursements of the authority must be signed by at least a

majority of the directors. The board by resolution may allow the

general manager, treasurer, bookkeeper, or other employee of the

authority to sign disbursements, except as limited by Subsection

(c).

(c) The board by resolution may allow disbursements to be

transferred by federal reserve wire system to accounts in the

name of the authority without the necessity of any directors

signing the disbursement. Disbursements of the authority's money

by federal reserve wire system to any accounts not in the name of

the authority must be signed by at least a majority of the

directors.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.118. AD VALOREM TAXATION. The authority may not

impose an ad valorem tax.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.119. EMINENT DOMAIN. (a) The authority may acquire

by condemnation any land, easements, or other property inside the

authority's boundaries to further authorized purposes, powers, or

duties of the authority. The authority may acquire by

condemnation any land, easements, or other property outside the

authority's boundaries for the purposes of pumping, storing,

treating, or transporting water. When exercising the power of

eminent domain granted by this section, the authority may elect

to condemn either the fee simple title or a lesser property

interest.

(b) The authority shall exercise the right of eminent domain in

the manner provided by Chapter 21, Property Code. The authority

is not required to give bond for appeal or bond for costs in a

condemnation suit or other suit to which it is a party. The

authority is not required to deposit more than the amount of an

award in a suit.

(c) The authority may not use the power of eminent domain for

the condemnation of land for the purpose of acquiring rights to

groundwater or for the purpose of acquiring water or water

rights.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.

Sec. 8813.120. ACTION AGAINST PERSON, DISTRICT, OR POLITICAL

SUBDIVISION. (a) The authority may bring an action in a

district court against a person, including a district or other

political subdivision located in the authority's territory or

included in the authority's groundwater reduction plan, to:

(1) recover any fees, rates, charges, assessments, collection

expenses, attorney's fees, interest, penalties, or administrative

penalties due the authority; or

(2) enforce the authority's rules or orders.

(b) Governmental immunity from suit or liability of a district

or other political subdivision is waived for the purposes of an

action under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

875, Sec. 2, eff. June 19, 2009.

SUBCHAPTER D. BONDS AND NOTES

Sec. 8813.151. REVENUE BONDS AND NOTES. (a) The authority may

issue bonds or notes payable solely from revenue from any source,

including:

(1) tolls, charges, rates, fees, user fees, and special

assessments the authority imposes or collects;

(2) the sale of water, water services, water rights or capacity,

water transmission rights or services, water pumping, or any

other service or product of the authority provided inside or

outside the boundaries of the authority;

(3) grants or gifts;

(4) the ownership or operation of all or a designated part of

the authority's works, improvements, facilities, plants, or

equipment; and

(5) contracts between the authority and any person.

(b) Notes issued by the authority may be first or subordinate

lien notes at the board's discretion.

(c) In connection with any bonds or notes of the authority, the

authority may exercise any power of an issuer under Chapter 1371,

Government Code.

(d) The authority may conduct a public, private, or negotiated

sale of the bonds or notes.

(e) The authority may enter into one or more indentures of trust

to further secure its bonds or notes.

(f) The authority may issue bonds or notes in more than one

series as necessary to carry out the purposes of this chapter.

In issuing bonds or notes secured by revenue of the authority,

the authority may reserve the right to issue additional bonds or

notes secured by the authority's revenue that are on a parity

with or are senior or subordinate to the bonds or notes issued

earlier.

(g) A resolution of the board authorizing the bonds or notes or

a trust indenture securing the bonds or notes may specify

additional provisions that constitute a contract between the

authority and its bondholders or noteholders.

(h) Bonds and notes may be additionally secured by deed of trust

or mortgage on any or all of the authority's facilities.

(i) The authority may issue refunding bonds or notes to refund

any of its bonds or notes in any manner provided by law.

(j) Sections 49.153, 49.154, and 49.181, Water Code, do not

apply to bonds or notes issued by the authority. Commission

rules regarding bonds or notes do not apply to bonds or notes

issued by the authority.

Added by Acts 2005, 79th Leg., Ch.

893, Sec. 1, eff. June 17, 2005.



CHAPTER 8814. STERLING COUNTY UNDERGROUND WATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8814. STERLING COUNTY UNDERGROUND WATER CONSERVATION

DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8814.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Sterling County Underground Water

Conservation District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.002. NATURE OF DISTRICT. The district is created

under Section 59, Article XVI, Texas Constitution, to provide for

the conservation, preservation, protection, recharge, and

prevention of waste and pollution of the district's groundwater

and surface water, consistent with the objectives of Section 59,

Article XVI, Texas Constitution, and Chapter 36 and Subchapters H

and I, Chapter 49, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.003. LEGISLATIVE FINDINGS. The legislature finds

that:

(1) the organization of the district is feasible and

practicable;

(2) the land to be included in and the residents of the district

will benefit from the creation of the district;

(3) there is a public necessity for the district; and

(4) the creation of the district will further the public

welfare.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.004. DISTRICT TERRITORY. The district is composed of

the territory in Sterling County unless the district's territory

has been modified under:

(1) Subchapter J or K, Chapter 36, Water Code; or

(2) other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.005. DISTRICT NAME CHANGE. The board may change the

name of the district if additional territory is annexed to or

consolidated with the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.006. OWNERSHIP OF GROUNDWATER AND SURFACE WATER RIGHTS

NOT AFFECTED BY CHAPTER. The ownership and rights of the owner

of land, the owner's lessees, and assigns in groundwater and any

surface water rights are recognized, and this chapter does not

deprive or divest the owner, the owner's lessees, or assigns of

those ownership rights.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.007. PAYMENT OF ORGANIZATIONAL EXPENSES. (a) The

board may pay:

(1) all costs and expenses necessarily incurred in the creation

and organization of the district;

(2) legal fees; and

(3) other incidental expenses.

(b) The board may reimburse a person for money advanced for a

purpose described by Subsection (a).

(c) A payment may be made from maintenance taxes or other

district revenue.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Text of section effective on April 01, 2011

Sec. 8814.051. COMPOSITION OF BOARD; TERMS. (a) The board is

composed of five directors.

(b) Directors serve staggered four-year terms.

(c) A director takes office at the first regular meeting of the

board following the director's election to the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.052. ELECTION OF DIRECTORS. One director is elected

from the district at large. One director is elected from each

county commissioners precinct.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.053. ELECTION DATE. Every two years, an election

shall be held on the uniform election date in May to elect the

appropriate number of directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.054. QUALIFICATIONS FOR ELECTION; ELIGIBILITY TO

SERVE. (a) To be qualified for election as a director, a person

must be:

(1) a resident of the district; and

(2) at least 18 years of age.

(b) In addition to the requirements of Subsection (a), a person

who is a director from a county commissioners precinct must be a

resident of that precinct unless the composition of the board is

changed by annexation or consolidation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.055. BOARD VACANCY. If a vacancy occurs in the office

of director, the remaining directors shall appoint a director for

the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.056. COMPOSITION OF BOARD FOLLOWING ANNEXATION OR

CONSOLIDATION. If the district annexes territory or consolidates

with another district, the board shall determine the composition

of the board in a manner that is equitable for the residents of

the district as provided by Chapter 36, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.057. COMPENSATION; EXPENSES. (a) A director or

officer serves without compensation but may be reimbursed for

actual expenses incurred in the performance of official duties.

(b) The expenses described by Subsection (a) must be:

(1) reported in the district's records; and

(2) approved by the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.058. VOTE REQUIRED FOR OFFICIAL BOARD ACTION. An

official action of the board is not valid without the affirmative

vote of a majority of the directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.059. OFFICERS. (a) After each directors' election,

the board shall:

(1) hold a regular meeting at the district office; and

(2) organize by electing from the directors a president, a vice

president, and a secretary.

(b) A person selected to serve as president, vice president, or

secretary serves in that capacity for a two-year term.

(c) The president, vice president, and secretary shall perform

the duties and may exercise the powers specifically provided by

this chapter or by order of the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.060. GENERAL MANAGER; SERVICE OF PROCESS. (a) The

general manager shall execute a bond in the amount determined by

the board, payable to the district, and conditioned on the

faithful performance of the general manager's duties. The

district shall pay for the bond.

(b) The general manager is entitled to receive the compensation

provided by the district's budget.

(c) Service of process in a suit may be had by serving the

general manager.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.061. TREASURER AND ATTORNEY. (a) The board may

appoint a treasurer and an attorney for the district.

(b) The person appointed as treasurer shall execute a bond in

the amount determined by the board, payable to the district,

conditioned on the faithful performance of the treasurer's

duties. The district shall pay for the bond.

(c) A person appointed under this section is entitled to the

compensation provided by the district's budget.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.062. ENGINEER. The board may:

(1) appoint or contract with a competent professional engineer

for the district; and

(2) determine the amount of compensation to be paid to the

engineer.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.063. PERSONNEL. (a) The general manager or the board

may:

(1) employ other persons necessary to properly handle the

district's business and operation; and

(2) employ or contract with expert and specialized personnel who

are necessary to carry out this chapter.

(b) The board shall determine the terms of employment and the

compensation to be paid to employees described by this section.

(c) The district shall pay for any bond that an employee of or

person under contract with the district is required to furnish

under Section 36.057(d), Water Code.

(d) The general manager or the board may dismiss an employee of

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.064. DISTRICT OFFICE. The board shall maintain an

office in the district for conducting district business.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.065. MEETINGS. The board shall hold regular meetings

at the district office on a date established by the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.066. RECORDS. The board shall keep a complete written

account of board meetings and other proceedings and shall

preserve the board's minutes, contracts, records, plans, notices,

accounts, receipts, and records in a secure manner at the

district's office.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8814.101. GROUNDWATER CONSERVATION DISTRICT POWERS AND

DUTIES. Except to the extent of any conflict with this chapter

or as specifically limited by this chapter, the district may

exercise the powers granted by, and shall exercise the duties

provided by, Chapter 36, Water Code, to carry out the purpose of

the district and this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.102. RULES. (a) The board may adopt rules necessary

to carry out the purpose and powers under this chapter.

(b) In addition to the rules adopted under Subsection (a), the

board may adopt and enforce rules as provided by Chapter 36 and

Subchapters H and I, Chapter 49, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.103. EMINENT DOMAIN. (a) The district may exercise

the power of eminent domain to acquire by condemnation a fee

simple or other interest in property in the district if the

property interest is necessary to the exercise of the authority

conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, but the

district is not required to deposit in the trial court money or a

bond as provided by Section 21.021(a), Property Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.104. CERTAIN PERMIT DENIALS PROHIBITED. If the

district regulates production of groundwater by permit as

authorized by Chapter 36, Water Code, the board may not deny a

permit to drill a well to the owner of land, or the owner's

heirs, assigns, and lessees on that land, and the right to

produce water from that well under rules adopted by the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.105. CONTROL, STORAGE, AND PRESERVATION OF STORM AND

FLOOD WATER. The district may control, store, and preserve the

storm and flood water in the district and the water of the rivers

and streams in the district for:

(1) irrigation of arid land;

(2) prevention of floods and flood damage in the district; and

(3) domestic, agricultural, municipal, and industrial uses.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.106. RECLAMATION. The district may:

(1) reclaim land in the district; and

(2) construct works, facilities, and improvements necessary to

accomplish that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.107. SOIL CONSERVATION AND IMPROVEMENT. The district

may construct and maintain terraces or other structures on land

in the district and may engage in or promote land treatment

measures for soil conservation and improvement.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.108. ACQUISITION OF PROPERTY. The district may

acquire land or other property necessary to carry out this

chapter by:

(1) gift;

(2) devise;

(3) lease;

(4) purchase; or

(5) condemnation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.109. SALE AND DISPOSAL OF PROPERTY. Subject to this

chapter and Chapter 36 and Subchapters H and I, Chapter 49, Water

Code, the district may sell or otherwise dispose of land and

other property of the district that is not necessary to carry out

the purpose or powers of the district as determined by the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.110. IMPROVEMENTS AND FACILITIES. (a) The district

may construct or acquire and improve and maintain works,

facilities, and improvements necessary to carry out the purpose,

powers, and plans of the district.

(b) The district must construct and acquire works, facilities,

and improvements in the manner provided by Chapter 49, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.111. INPUT WELLS. The district may drill, equip,

operate, and maintain input wells, pumps, and other facilities to

carry out its purpose and powers under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.112. APPEARANCE BEFORE RAILROAD COMMISSION. The

district, through the directors or the district's general

manager, may appear before the Railroad Commission of Texas and

present evidence and information relating to a pending permit

application for an injection well to be located in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.113. STUDIES AND SURVEYS. (a) The board may have a

professional engineer conduct studies and surveys of the

groundwater and surface water supplies in the district and the

facilities available for use in the conservation, preservation,

protection, recharge, and prevention of waste and pollution of

those water resources.

(b) A professional engineer may determine the quantities of

groundwater and surface water in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.114. RESEARCH; INFORMATION. The district may engage

in research projects and shall develop information to be used by

the district in preparing and implementing the district's plans

and in carrying out the district's powers and duties under this

chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.115. DISTRICT PLANS. (a) The district shall develop

and implement comprehensive plans for the conservation,

preservation, protection, recharge, and prevention of waste and

pollution of groundwater and surface water in the district.

(b) The plans must include all works, facilities, and

improvements necessary to implement the plans and the

specifications for those works, facilities, and improvements.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8814.116. PAYMENT OF JUDGMENTS. A court of this state that

renders a money judgment against the district may require the

board to pay the judgment from money in the district depository

that is not dedicated to the payment of any indebtedness of the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.



CHAPTER 8815. CENTRAL HARRIS COUNTY REGIONAL WATER AUTHORITY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8815. CENTRAL HARRIS COUNTY REGIONAL WATER AUTHORITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8815.001. DEFINITIONS. In this chapter:

(1) "Authority" means the Central Harris County Regional Water

Authority.

(2) "Board" means the board of directors of the authority.

(3) "Commission" means the Texas Commission on Environmental

Quality or its successor.

(4) "Director" means a member of the board.

(5) "District" means any district created under Sections

52(b)(1) and (2), Article III, or Section 59, Article XVI, Texas

Constitution, regardless of the manner of creation, other than:

(A) a navigation district or port authority; or

(B) a district governed by Chapter 36, Water Code.

(6) "Groundwater reduction plan" means a plan adopted or

implemented to supply water, reduce reliance on groundwater,

regulate groundwater pumping and usage, or require and allocate

water usage among persons in order to comply with or exceed

requirements imposed by the subsidence district, including any

applicable groundwater reduction requirements.

(7) "Local government" means a municipality, county, district,

or other political subdivision of this state or a combination of

two or more of those entities.

(8) "Member district" means each of the following conservation

and reclamation districts created under Section 59, Article XVI,

Texas Constitution:

(A) Harris County Municipal Utility District No. 33;

(B) Harris County Municipal Utility District No. 150;

(C) Harris County Municipal Utility District No. 200;

(D) Harris County Municipal Utility District No. 205;

(E) Harris County Municipal Utility District No. 215;

(F) Harris County Municipal Utility District No. 217;

(G) Harris County Municipal Utility District No. 304;

(H) Harris County Municipal Utility District No. 399;

(I) Harris County Utility District No. 16;

(J) Fallbrook Utility District; and

(K) Rankin Road West Municipal Utility District.

(9) "Subsidence" means the lowering in elevation of the surface

of land by the withdrawal of groundwater.

(10) "Subsidence district" means the Harris-Galveston Coastal

Subsidence District.

(11) "System" means a network of pipelines, conduits, valves,

canals, pumping stations, force mains, treatment plants, and any

other construction, device, or related appurtenance used to treat

or transport water.

(12) "Water" includes:

(A) groundwater, percolating or otherwise;

(B) any surface water, natural or artificial, navigable or

nonnavigable; and

(C) industrial and municipal wastewater.

(13) "Well" includes a facility or device owned or partially

owned by a member district and used to withdraw groundwater from

a groundwater source inside or outside the boundaries of the

authority for the purpose of supplying water to territory in the

authority.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.002. NATURE OF AUTHORITY. The authority is a regional

water authority in Harris County created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.003. CONFIRMATION ELECTION NOT REQUIRED. An election

to confirm the creation of the authority is not required.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.004. AUTHORITY TERRITORY. (a) The initial territory

of the authority consists of the combined territories of each of

the member districts as of the effective date of the law creating

this chapter, regardless of whether the territory contains

noncontiguous parcels of land or whether the territory is located

within the boundaries of any other governmental entity or

political subdivision of this state.

(b) The authority may annex additional territory under Section

8815.006.

(c) Territory may be excluded from the authority under Section

8815.005.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.005. EXCLUSION OF CERTAIN TERRITORY. (a) On the

mutual agreement of the board and the governing body of a member

district, all of the land within that member district may be

excluded from the authority.

(b) If a member district is excluded from the authority's

boundaries under this section, the authority:

(1) is not required to provide water or any other service to the

district; and

(2) is not required to include the district in any groundwater

reduction plan adopted or implemented by the authority and may

remove the district from any groundwater reduction plan adopted

by the authority that includes the district.

(c) If a member district excluded from the authority's

boundaries under this section petitions the authority to be

annexed under Section 8815.006, the authority may annex the

district. The authority may require, as a condition of

annexation, terms and conditions the board considers appropriate.

The authority may require the district to pay the authority the

fees, user fees, charges, and special assessments, with interest,

that, as determined by the authority, the district would have

been charged by the authority if the district had not been

excluded from the authority under this section.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.006. ANNEXATION. (a) Except to the extent the

authority agrees in writing, a municipality's annexation of

territory within the authority does not affect:

(1) the authority's powers inside or outside the annexed

territory;

(2) the authority's boundaries or contracts; or

(3) the authority's ability to assess fees, user fees, rates,

charges, or special assessments inside or outside the territory

annexed by the municipality.

(b) Territory within the authority annexed by a municipality may

be excluded from the authority under a written agreement between

the authority and the municipality.

(c) Territory may be annexed to the authority, regardless of

whether the territory is contiguous to the authority, as provided

by Chapter 49, Water Code.

(d) In addition to the authority granted by Subsection (c),

regardless of whether the territory is contiguous to the

authority, the authority may annex all of the territory located

within a district if the district files with the authority a

petition requesting the annexation signed by a majority of the

members of the governing body of the district. The petition must

include an accurate legal description of the boundaries of the

district. If the authority has bonds, notes, or other

obligations outstanding, the authority shall require the

petitioning district to be obligated to pay its share of the

principal of and interest on the outstanding bonds, notes, or

other obligations, and related costs. The authority may also

require the petitioning district to pay a portion of the expenses

incurred by the member districts in connection with the

organization, creation, and administration of the authority. The

board may grant the petition and order the district annexed to

the authority if:

(1) it is feasible, practicable, and to the advantage of the

authority; and

(2) the authority's system and other improvements are sufficient

or will be sufficient to supply surface water and groundwater to

the added territory, if required under any groundwater reduction

plan adopted and implemented by the authority, without harming

the territory already included in the authority.

(e) Any territory that a member district annexes after the

effective date of the Act creating this chapter becomes territory

of the authority only on the adoption of an order or resolution

by the board consenting to the inclusion of the additional

territory within the authority. The authority by rule may

require all member districts to send to the authority written

notice of the effective date of an annexation and require the

member districts to send to the authority copies of any necessary

documents describing the annexed land and describing the member

districts' boundaries and actual and projected water usage

requirements as they exist after inclusion of the annexed land.

(f) The annexation to the authority of territory under this

section does not affect the validity of the authority's bonds

issued before or after the annexation.

(g) A municipality that annexes territory of the authority for

limited purposes under Subchapter F, Chapter 43, Local Government

Code, does not have the right to:

(1) receive notices from the authority under Section

8815.103(c);

(2) participate in the appointment of directors under Subchapter

B; or

(3) receive information about or have the opportunity to fund

its share of capital costs in the manner provided by the

authority under Section 8815.104.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.007. APPLICABILITY OF OTHER LAW. (a) Except as

otherwise provided by this chapter, Chapter 49, Water Code,

applies to the authority.

(b) This chapter does not prevail over or preempt a provision of

Chapter 36, Water Code, or Chapter 8801 of this code that is

being implemented by the subsidence district.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8815.022

Sec. 8815.021. INITIAL DIRECTORS. (a) The initial board

consists of:

Name of Director:

Representing Director Precinct:

Margaret Cox

1

Judge Caston

2

Barbara Hays

3

Julian Boddy

At large

James A. Johnson

At large

(b) At the first meeting of the initial board, or as soon as

practicable after that meeting, the directors shall draw lots to

determine:

(1) their terms so that:

(A) three directors, including one at-large position, serve

until the first appointment of directors under Section 8815.055

in 2006; and

(B) two directors, including one at-large position, serve until

the second appointment of directors under Section 8815.055 in

2008; and

(2) which two director precincts appoint a director in the first

even-numbered year in which directors are appointed under Section

8815.055.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.022. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8815.051. DIRECTORS; TERMS. (a) The authority is governed

by a board of five directors.

(b) The directors serve staggered four-year terms that expire

May 15 of even-numbered years.

(c) Each director must qualify to serve as director in the

manner provided by Section 49.055, Water Code.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.052. ELIGIBILITY TO SERVE AS DIRECTOR. (a) To be

eligible to serve as a director or to be listed on a ballot as a

candidate for director, an individual must:

(1) be at least 18 years of age;

(2) be a resident of this state;

(3) own land in or be a qualified voter in the authority; and

(4) have served as a director of one or more districts for a

total of at least two years.

(b) To be eligible to serve as a director representing a

director precinct or to be listed on a ballot as a candidate for

director representing a director precinct under Section 8815.055,

in addition to satisfying the requirements under Subsection (a),

an individual must own land or be a qualified voter within the

director precinct.

(c) A director serves until the director's successor has

qualified.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.053. DISQUALIFICATION OF DIRECTORS. The common law

doctrine of incompatibility does not disqualify an official or

employee of a public entity from serving as a director.

Notwithstanding any other law, a director may participate in all

votes and decisions pertaining to the business of the authority

except that a director who is also an officer or employee of a

public entity may not participate in the discussion of or vote on

a matter regarding a contract with that public entity.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.054. SINGLE-MEMBER DIRECTOR PRECINCTS. (a) The

authority is divided into three single-member director precincts

as follows:

(1) Director Precinct No. 1 includes the territory that is

contained in the following member districts: Harris County

Municipal Utility District No. 33, Fallbrook Utility District,

Rankin Road West Municipal Utility District, and Harris County

Municipal Utility District No. 215.

(2) Director Precinct No. 2 includes the territory that is

contained in the following member districts: Harris County

Municipal Utility District No. 150, Harris County Municipal

Utility District No. 217, and Harris County Municipal Utility

District No. 304.

(3) Director Precinct No. 3 includes the territory that is

contained in the following member districts: Harris County

Municipal Utility District No. 200, Harris County Municipal

Utility District No. 205, Harris County Municipal Utility

District No. 399, and Harris County Utility District No. 16.

(b) The board may redraw the single-member director precincts in

a manner that is reasonable and equitable:

(1) after any change in the boundaries of the authority; or

(2) by a resolution redrawing the director precincts adopted by

a majority of the board based on changed circumstances.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.055. METHOD OF APPOINTMENT OF DIRECTORS. (a) One

director is appointed from each of the three director precincts

and two directors are appointed at large. Two directors from

director precincts and one director at large shall be appointed

in the first even-numbered year after the authority is created,

and one director from a director precinct and one director at

large shall be appointed in the next even-numbered year after the

authority is created. Each subsequent even-numbered year, the

appropriate number of directors shall be appointed.

(b) In the appropriate even-numbered year, the governing bodies

of the member districts located within a director precinct

jointly shall appoint one director to represent the precinct by a

vote conducted as provided by this section. Each even-numbered

year, the governing bodies of each member district shall appoint

one director for an at-large position by a vote conducted as

provided by this section.

(c) If a member district is located within two or more director

precincts, the member district is considered, for purposes of

this subchapter, to be located only within the director precinct

in which the greatest amount of territory of the member district

is located.

(d) For the appointment of a director for a director precinct,

the board shall determine the number of votes each member

district may cast. The number of votes for a governing body of a

member district within the precinct is equal to the number

computed by dividing the total number of units of water, as

determined by the board, used within the member district during

the calendar year preceding the year in which the director is

selected by the total number of units of water used by all member

districts in the precinct, multiplying that quotient by 100, and

rounding that result to the nearest one-tenth. The board shall

provide the presiding officer of each governing body of a member

district within each director precinct written notice of the

number of votes computed for that governing body to cast.

(e) For the appointment of a director for an at-large position,

the board shall determine the number of votes each member

district may cast. The number of votes for a governing body of a

member district is equal to the number computed by dividing the

total number of units of water, as determined by the board, used

within the member district during the calendar year preceding the

year in which the director is selected by the total number of

units of water used by all member districts in the authority,

multiplying that quotient by 100, and rounding that result to the

nearest one-tenth. The board shall provide the presiding officer

of each governing body of a member district written notice of the

number of votes computed for that governing body to cast.

(f) For purposes of Subsections (d) and (e), the board shall

determine the amount of water usage of all member districts

within each director precinct.

(g) In the appropriate even-numbered year, the governing body of

each member district in a director precinct by resolution may

nominate one candidate for the position of director for that

director precinct. Each member district shall submit the name of

its candidate, if any, to the presiding officer of the authority

by February 15 of that year. If by February 15 of that year only

one candidate's name is submitted for the position of director

for a director precinct, the board may declare the unopposed

candidate elected and may cancel the director appointment

procedures generally required by this section for that position.

If more than one candidate's name is submitted for the position

of director for a director precinct, before March 15 of that

year, the board shall prepare, for the director precinct or

precincts from which a director is being appointed, a ballot

listing all of the candidates for that director precinct and

shall provide a copy of the appropriate ballot to the presiding

officer of the governing body of each member district located

within the director precinct or precincts from which a director

is being appointed.

(h) The governing body of each member district in the authority

by resolution may nominate one candidate for the at-large

director position. Each member district shall submit the name of

its candidate, if any, to the presiding officer of the authority

by February 15 of each even-numbered year. If by February 15 of

that year only one candidate's name is submitted for the at-large

director position, the board may declare the unopposed candidate

elected and may cancel the director appointment procedures

generally required by this section for that position. If more

than one candidate's name is submitted for the at-large director

position, before March 15 of that year, the board shall prepare a

ballot listing all of the candidates for the at-large director

position and shall provide a copy of the ballot to the presiding

officer of the governing body of each member district.

(i) An individual may not be listed as a candidate on the ballot

for more than one director position. If a candidate is nominated

for more than one director position, the candidate must choose to

be on the ballot for only one director position.

(j) The governing body of each member district shall determine

its votes for director by resolution and submit them to the

presiding officer of the authority before May 1 of each

even-numbered year. In casting its votes for director, the

governing body of each member district may vote for only one

candidate on the ballot for the director precinct in which the

member district is located and for one candidate on the at-large

position ballot. For each director precinct from which a

director is being appointed, the board shall count the votes,

declare elected the candidate who received the greatest number of

votes from member districts located within that director

precinct, and submit the results before May 15 of that year to

the governing body of each member district within that director

precinct. For the at-large position, the board shall count the

votes, declare elected the candidate who received the greatest

number of votes, and submit the results before May 15 of that

year to the governing body of each member district.

(k) The board may adopt rules regarding:

(1) the manner and timing of determinations and computations

required by this section;

(2) the reporting of water usage to the authority by member

districts; and

(3) the conduct and process of the appointment of directors.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.056. VACANCY IN OFFICE OF DIRECTOR. A vacancy in the

office of director for a director precinct shall be filled by

appointment by the governing bodies of the member districts that

are located within the director precinct for which the vacancy

occurred. A vacancy in the office of director for an at-large

position shall be filled by appointment by the governing bodies

of all of the member districts. The appointment process shall

follow the procedures of Section 8815.055. The board may

establish dates different from those specified by Sections

8815.055(g) and (h), but the date for the board's submission of

the voting results to each member district may not be later than

the 120th day after the date the vacancy occurs.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.057. MEETINGS AND ACTIONS OF BOARD. (a) The board

may meet as many times each year as the board considers

appropriate.

(b) Directors are public officials and are entitled to

governmental immunity for their actions in their capacity as

directors and officers of the authority.

(c) Directors may receive fees of office and reimbursement of

expenses as provided by Section 49.060, Water Code.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.058. GENERAL MANAGER. (a) The board may employ a

general manager of the authority or contract with a person to

perform the duties of a general manager. The board may delegate

to the general manager full authority to manage and operate the

affairs of the authority subject only to orders of the board.

(b) The board may delegate to the general manager the authority

to employ all persons necessary for the proper handling of the

business and operation of the authority and to determine the

compensation to be paid to all employees, other than the general

manager.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8815.101. GENERAL POWERS AND DUTIES. (a) The authority

may:

(1) provide for the conservation, preservation, protection,

recharge, and prevention of waste of groundwater, and for the

reduction of groundwater withdrawals as necessary to develop,

implement, or enforce a groundwater reduction plan, in a manner

consistent with the purposes of Section 59, Article XVI, Texas

Constitution, and facilitate compliance with subsidence district

rules, orders, regulations, or requirements;

(2) acquire or develop surface water and groundwater supplies

from sources inside or outside the boundaries of the authority,

conserve, store, transport, treat, purify, distribute, sell, and

deliver water to or among persons inside and outside the

boundaries of the authority, and allocate water among persons

participating in the authority's groundwater reduction plan

whether they are located inside or outside the authority's

boundaries;

(3) enter into contracts with persons inside or outside the

authority on terms and conditions the board considers desirable,

fair, and advantageous for the performance of its rights, powers,

and authority under this chapter;

(4) coordinate water services provided inside, outside, or into

the authority; and

(5) administer and enforce this chapter.

(b) Sections 49.451-49.455, Water Code, do not apply to the

authority.

(c) The authority has all the rights, powers, privileges,

authority, functions, and duties necessary and convenient to

accomplish the purposes of this chapter.

(d) The authority's rights, powers, privileges, authority,

functions, and duties are subject to the continuing right of

supervision of the state, to be exercised by and through the

commission.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.102. AUTHORITY RULES. The authority may adopt and

enforce rules reasonably required to implement this chapter,

including rules governing procedures before the board and rules

regarding implementation, enforcement, and any other matters

related to the authority's water supply or groundwater reduction

plan.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.103. FEES, USER FEES, RATES, AND CHARGES. (a) The

authority may establish fees, user fees, rates, and charges and

classifications of payers of fees and rates as necessary to

enable the authority to fulfill the authority's purposes and

regulatory functions provided by this chapter. The authority may

impose fees, user fees, rates, and charges on any person within

the authority.

(b) The authority may charge the owner of a well located within

the authority's boundaries a fee or user fee according to the

amount of water pumped from the well.

(c) The board shall make reasonable efforts to send member

districts written notice of the date, time, and location of the

meeting at which the board intends to adopt a proposed charge

under Subsection (b) and the amount of the proposed charge. The

board's failure to comply with this subsection does not

invalidate a charge adopted by the board under Subsection (b).

(d) The board shall exempt from the charge under Subsection (b)

classes of wells that are not subject to any groundwater

reduction requirement imposed by the subsidence district. If any

of those classes of wells become subject to a groundwater

reduction requirement imposed by the subsidence district, the

authority may impose the charge under Subsection (b) on those

classes. The board by rule may exempt any other classes of wells

from the charge under Subsection (b). The board may not apply

the charge under Subsection (b) to a well:

(1) with a casing diameter of less than five inches that serves

only a single-family dwelling; or

(2) regulated under Chapter 27, Water Code.

(e) The authority may establish fees, user fees, rates, and

charges that are sufficient to:

(1) achieve water conservation;

(2) prevent waste of water;

(3) serve as a disincentive to pumping groundwater;

(4) develop, implement, or enforce a groundwater reduction plan;

(5) accomplish the purposes of this chapter, including making

available alternative water supplies;

(6) enable the authority to meet operation and maintenance

expenses;

(7) pay the principal of and interest on notes, bonds, and other

obligations issued in connection with the exercise of the

authority's general powers and duties; and

(8) satisfy all rate covenants relating to the issuance of

notes, bonds, and other obligations.

(f) The authority may charge rates established by the authority

for water purchased from the authority.

(g) The authority may impose fees, user fees, or charges for the

importation of water into the authority's boundaries from a

source located outside the authority's boundaries.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.104. PURCHASE OF WATER FROM ANOTHER ENTITY. (a) If

the authority purchases water from another entity for resale to

local governments, the authority shall use its best efforts in

negotiating with the entity to determine the amount of capital

costs included in any rates or charges paid by the authority.

The authority shall determine the amount of expected capital

costs of its own system.

(b) The authority shall provide each member district information

regarding the share of the capital costs to be paid by the member

district, as determined by the authority, and shall provide each

member district the opportunity, in a manner and by a procedure

determined by the authority, to fund its share of the capital

costs with proceeds from the sale of bonds or fees and charges

collected by the member districts. A member district may use any

lawful source of revenue, including bond funds, to pay any sums

due to the authority.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.105. ASSESSMENTS. (a) The board may undertake

improvement projects and services that confer a special benefit

on all or a definable part of the authority. The board may

impose special assessments on property in that area, including

property of a local government, based on the benefit conferred by

the improvement project or services, to pay all or part of the

cost of the project and services. The board may provide

improvements and services to an area outside the boundaries of

the authority if the board determines that there is a benefit to

the authority. The authority may finance with special

assessments any improvement project or service authorized by this

chapter or any other applicable law.

(b) Services or improvement projects may be financed with

special assessments under this chapter only after the board holds

a public hearing on the advisability of the improvements and

services and the proposed assessments.

(c) The board shall publish notice of the hearing in a newspaper

or newspapers with general circulation in Harris County. The

publication must be made not later than the 30th day before the

date of the hearing.

(d) Notice provided under this section must include:

(1) the time and place of the hearing;

(2) the general nature of the proposed improvement project or

services;

(3) the estimated cost of the improvement, including interest

during construction and associated financing costs; and

(4) the proposed method of assessment.

(e) Written notice containing the information required by

Subsection (d) shall be mailed by certified mail, return receipt

requested, not later than the 30th day before the date of the

hearing. The notice shall be mailed to each member district.

The subsidence district shall provide to the authority a list of

the member districts that hold a well permit issued by the

subsidence district.

(f) The board may establish rules regarding procedures for a

hearing. A hearing on the services or improvement project,

whether conducted by the board or a hearings examiner, may be

adjourned from time to time. At the conclusion of a hearing

conducted by the board, the board shall make written findings and

conclusions relating to the advisability of the improvement

project or services, the nature of the improvement project or

services, the estimated cost, and the area benefited. If the

board appoints a hearings examiner to conduct the hearing, after

conclusion of the hearing, the hearings examiner shall file with

the board a written report of the examiner's findings and

conclusions.

(g) At a hearing on proposed assessments, on adjournment of the

hearing, or after consideration of the hearings examiner's

report, the board shall hear and rule on all objections to each

proposed assessment. The board may amend proposed assessments

for any property. After the board hears and takes action on

those objections, the board, by order:

(1) shall impose the assessments as special assessments on the

property;

(2) shall specify the method of payment of the assessments; and

(3) may provide that those assessments, including interest, be

paid in periodic installments.

(h) Periodic installments must be in amounts sufficient to meet

annual costs for services and improvements as provided by

Subsection (j) and continue for the number of years required to

retire the indebtedness or pay for the services to be rendered.

The board may provide interest charges or penalties for failure

to make timely payment and may impose an amount to cover

delinquencies and expenses of collection.

(i) If assessments are imposed for more than one service or

improvement project, the board may provide that assessments

collected for one service or improvement project may be borrowed

to be used for another service or improvement project. The board

shall establish a procedure for the distribution or use of any

assessments in excess of those necessary to finance the services

or improvement project for which those assessments were

collected.

(j) The board shall apportion the cost of an improvement project

or services to be assessed against the property in the authority

according to the special benefits that accrue to the property

because of the improvement project or services. The board may

assess the cost only according to the number of gallons of

groundwater pumped from wells within the authority that are

subject to a groundwater reduction requirement imposed by the

subsidence district. The board may not assess the cost according

to groundwater pumped from:

(1) a well with a casing diameter of less than five inches that

serves only a single-family dwelling; or

(2) a well that is regulated by Chapter 27, Water Code.

(k) The area of the authority to be assessed according to the

findings of the board may be the entire authority or any part of

the authority and may be less than the area proposed in the

notice of the hearing.

(l) The area to be assessed may not include property that is not

within the authority boundaries at the time of the hearing unless

there is an additional hearing, following the required notice.

(m) Notwithstanding Subsection (l), the owner of land annexed to

the authority after the authority has imposed assessments may

waive the right to notice and an assessment hearing and may agree

to the imposition and payment of assessments at an agreed rate

for land annexed to the authority. A member district may waive

the right to notice and an assessment hearing for land within its

boundaries annexed to the authority and may agree to the

imposition and payment of assessments at an agreed rate for the

annexed land.

(n) The board shall have prepared an assessment roll showing the

assessments against each property and the board's basis for the

assessment. The assessment roll shall be:

(1) filed with the secretary of the board or other officer who

performs the function of secretary; and

(2) open for public inspection.

(o) After notice and hearing in the manner required for an

original assessment, the board may make supplemental assessments

to correct omissions or mistakes in the assessment:

(1) relating to the total cost of the improvement project or

services; or

(2) covering delinquencies or costs of collection.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.106. INTEREST AND PENALTIES. The board may require

the payment of interest on any late or unpaid fees, user fees,

rates, charges, and special assessments due the authority, but

the interest rate may not exceed the interest rate permitted by

Section 2251.025, Government Code. The board may also impose

penalties for the failure to make a complete or timely payment to

the authority. In addition, the board may exclude a member

district or other person, or any territory or well owned or

controlled by a member district or other person, from the

authority's groundwater reduction plan for failure to make a

complete or timely payment to the authority.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.107. ADMINISTRATIVE PENALTY; INJUNCTION. (a) A

person who violates a rule or order of the authority is subject

to an administrative penalty of not more than $5,000, as

determined by the board, for each violation or each day of a

continuing violation. The person shall pay the penalty to the

authority.

(b) The authority may bring an action to recover the penalty in

a district court in the county where the violation occurred.

(c) The authority may bring an action for injunctive relief in a

district court in the county where a violation of an authority

rule or order occurs or is threatened to occur. The court may

grant to the authority, without bond or other undertaking, a

prohibitory or mandatory injunction that the facts warrant,

including a temporary restraining order, temporary injunction, or

permanent injunction.

(d) The authority may bring an action for an administrative

penalty and injunctive relief in the same proceeding.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.108. WATER SUPPLY OR DROUGHT CONTINGENCY PLANS. The

authority by rule may develop, prepare, revise, adopt, implement,

enforce, and manage comprehensive water supply or drought

contingency plans for the authority, or any portion of the

authority.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.109. GROUNDWATER REDUCTION PLAN. (a) Notwithstanding

any other law, regardless of whether the authority enters into

contracts with local governments located within its boundaries,

and regardless of whether the authority holds any well permit

issued by the subsidence district under Chapter 8801, the

authority by rule may wholly or partly develop, prepare, revise,

adopt, implement, enforce, manage, or participate in a

groundwater reduction plan that is applicable only to the

authority or a groundwater reduction plan that is applicable to

the authority and one or more persons outside the authority. The

authority may require that any groundwater reduction plan that

the authority wholly or partly develops, prepares, revises,

adopts, implements, enforces, or manages or in which the

authority participates be the exclusive groundwater reduction

plan that is binding and mandatory on some or all of the

territory, member districts or other persons, or wells located

within the authority. A groundwater reduction plan may:

(1) specify the measures to be taken to reduce groundwater

withdrawals;

(2) identify alternative sources of water to be provided to

those affected;

(3) identify the rates, terms, and conditions under which

alternative sources of water will be provided, which may be

changed from time to time as considered necessary by the

authority;

(4) specify the dates and extent to which member districts or

other persons within the authority's boundaries shall reduce or

cease reliance on groundwater and accept water from alternative

sources;

(5) include other terms and measures that are consistent with

the powers and duties of the authority;

(6) exceed the minimum requirements imposed by the subsidence

district, including any applicable groundwater reduction

requirements; and

(7) be amended from time to time at the discretion of the

authority.

(b) Fees, user fees, rates, charges, and special assessments of

the authority may be imposed under this chapter for a person's

participation in and benefit derived from the authority's

groundwater reduction plan or a groundwater reduction plan in

which the authority participates.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.110. ACQUISITION, CONSTRUCTION, AND OPERATION OF

SYSTEMS. (a) The authority may:

(1) acquire by purchase, gift, lease, contract, or any other

legal means a water treatment or supply system, or any other

works, plants, improvements, or facilities necessary or

convenient to accomplish the purposes of the authority, or any

interest of the authority, inside or outside the authority's

boundaries;

(2) design, finance, operate, maintain, or construct a water

treatment or supply system or any other works, plants,

improvements, or facilities necessary or convenient to accomplish

the purposes of the authority and provide water services inside

or outside the authority's boundaries;

(3) lease or sell a water treatment or supply system or any

other works, plants, improvements, or facilities necessary or

convenient to accomplish the purposes of the authority that the

authority constructs or acquires inside or outside the

authority's boundaries;

(4) contract with any person to operate or maintain a water

treatment or supply system the person owns; or

(5) acquire water rights under any law or permit.

(b) Except as otherwise provided by this chapter, the provisions

of Chapter 49, Water Code, pertaining to competitive bidding

apply to the authority.

(c) The authority may contract, according to terms and

conditions the board considers desirable, fair, and advantageous,

with a person outside the authority's boundaries:

(1) to allow the person to be included in a groundwater

reduction plan adopted or implemented wholly or partly by the

authority or in a groundwater reduction plan in which the

authority participates;

(2) to sell water to the person; or

(3) to sell the person available excess capacity or additional

capacity of the authority's water treatment or supply system.

(d) The authority by rule may require that the plans and

specifications of water lines to be constructed within the

authority that are designed or intended to serve more than one

member district or more than one person owning or holding a well

permit issued by the subsidence district be approved by the

authority before the commencement of construction of the water

lines.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.111. SALE OR REUSE OF WATER OR BY-PRODUCT. The

authority may store, sell, or reuse:

(1) water; or

(2) any by-product from the authority's operations.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.112. CONTRACTS. (a) The authority may enter into a

contract with a person for the performance of a purpose or

function of the authority, including a contract to design,

construct, finance, lease, own, manage, operate, or maintain

works, improvements, facilities, plants, equipment, or appliances

necessary to accomplish a purpose or function of the authority.

A contract may be of unlimited duration.

(b) The authority may purchase, acquire, finance, or lease an

interest in a project used for a purpose or function of the

authority.

(c) The authority may contract for:

(1) the purchase, sale, or lease of water or water rights;

(2) the performance of activities within the powers of the

authority through the purchase, construction, or installation of

works, improvements, facilities, plants, equipment, or

appliances; or

(3) the design, construction, ownership, management,

maintenance, or operation of any works, improvements, facilities,

plants, equipment, or appliances of the authority or another

person.

(d) The authority may purchase surplus property from this state,

the United States, or another public entity through a negotiated

contract without bids.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.113. COOPERATION WITH AND ASSISTANCE OF OTHER

GOVERNMENTAL ENTITIES. (a) In implementing this chapter, the

board may cooperate with and request the assistance of the Texas

Water Development Board, the commission, the United States

Geological Survey, the subsidence district, other local

governments, and other agencies of the United States and this

state.

(b) The subsidence district may enter into an interlocal

contract with the authority to carry out the authority's purposes

and may carry out the governmental functions and services

specified in the interlocal contract.

(c) The board shall endeavor to coordinate with the City of

Houston to develop a plan for a system to distribute surface

water in an economical and efficient manner to the authority.

(d) In an attempt to minimize costs associated with preparing a

groundwater reduction plan, the board shall consider the

usefulness of water supply studies and plans prepared by or on

behalf of the North Harris County Regional Water Authority, the

West Harris County Regional Water Authority, the City of Houston,

or other governmental entities to the extent those studies or

plans are available and applicable to the authority.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.114. GIFTS AND GRANTS. The authority may accept a

gift or grant from money collected by the subsidence district

under Chapter 8801 to fund the construction, maintenance, or

operation of a water treatment or supply system.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.115. EXPENDITURES. (a) The authority's money may be

disbursed only by check, draft, order, federal reserve wire

system, or other instrument or authorization.

(b) Disbursements of the authority must be signed by at least a

majority of the directors. Notwithstanding any other law, the

board by resolution may allow the general manager, treasurer,

bookkeeper, or other employee of the authority to sign

disbursements, except as limited by Subsection (c).

(c) The board by resolution may allow disbursements to be

transferred by federal reserve wire system to accounts in the

name of the authority without the necessity of any directors

signing the disbursement. Disbursements of the authority's money

by federal reserve wire system to any accounts not in the name of

the authority must be signed by at least a majority of the

directors.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.116. AD VALOREM TAXATION. The authority may not

impose an ad valorem tax.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.117. EMINENT DOMAIN. (a) The authority may acquire

by condemnation any land, easements, or other property inside the

authority's boundaries to further authorized purposes, powers, or

duties of the authority. The authority may acquire by

condemnation any land, easements, or other property outside the

authority's boundaries for the purpose of pumping, storing,

treating, or transporting water. When exercising the power of

eminent domain granted by this section, the authority may elect

to condemn either the fee simple title or a lesser property

interest.

(b) The authority shall exercise the right of eminent domain in

the manner provided by Chapter 21, Property Code. The authority

is not required to give bond for appeal or bond for costs in a

condemnation suit or other suit to which it is a party. The

authority is not required to deposit more than the amount of an

award in a suit.

(c) The authority may not use the power of eminent domain for

the condemnation of land for the purpose of acquiring rights to

groundwater or for the purpose of acquiring water or water

rights.

(d) The authority may not use the power of eminent domain for

the condemnation of property that is:

(1) owned by the City of Houston or any instrumentality of the

City of Houston, including a local government corporation created

under Chapter 431, Transportation Code, to aid or act on behalf

of the City of Houston; or

(2) located within the municipal limits of the City of Houston.

(e) Notwithstanding Subsection (d)(2), and as limited by

Subsection (a), the authority may use the power of eminent domain

to acquire property that is not owned by the City of Houston that

is within the municipal limits of the City of Houston if:

(1) the property is located in an area of the municipality that

is less than 1,000 feet wide at its narrowest point; or

(2) the municipality grants permission for the condemnation.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

Sec. 8815.118. CONSENT REQUIRED FOR SERVICE OUTSIDE OF

AUTHORITY. (a) Notwithstanding any contrary provision of this

subchapter, the authority must obtain the consent of the City of

Houston before providing water service to any person or territory

outside the boundaries of the authority.

(b) Subsection (a) does not apply to a person or territory that

receives water service or has contracted to receive water service

from a member district on the effective date of the Act creating

this chapter.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. BONDS AND NOTES

Sec. 8815.151. REVENUE BONDS AND NOTES. (a) The authority may

issue bonds or notes payable solely from revenue from any source,

including:

(1) tolls, charges, rates, fees, user fees, and special

assessments the authority imposes or collects;

(2) the sale of water, water services, water rights or capacity,

water transmission rights or services, water pumping, or any

other service or product of the authority provided inside or

outside the boundaries of the authority;

(3) grants or gifts;

(4) the ownership or operation of all or a designated part of

the authority's works, improvements, facilities, plants, or

equipment; and

(5) contracts between the authority and any person.

(b) Notes issued by the authority may be first or subordinate

lien notes at the board's discretion.

(c) In connection with any bonds or notes of the authority, the

authority may exercise any power of an issuer under Chapter 1371,

Government Code.

(d) The authority may conduct a public, private, or negotiated

sale of the bonds or notes.

(e) The authority may enter into one or more indentures of trust

to further secure its bonds or notes.

(f) The authority may issue bonds or notes in more than one

series as necessary to carry out the purposes of this chapter.

In issuing bonds or notes secured by revenue of the authority,

the authority may reserve the right to issue additional bonds or

notes secured by the authority's revenue that are on a parity

with or are senior or subordinate to the bonds or notes issued

earlier.

(g) A resolution of the board authorizing the bonds or notes or

a trust indenture securing the bonds or notes may specify

additional provisions that constitute a contract between the

authority and its bondholders or noteholders.

(h) Bonds and notes may be additionally secured by deed of trust

or mortgage on any or all of the authority's facilities.

(i) Sections 49.153, 49.154, and 49.181, Water Code, do not

apply to bonds or notes issued by the authority. Commission

rules regarding bonds or notes do not apply to bonds or notes

issued by the authority.

Added by Acts 2005, 79th Leg., Ch.

656, Sec. 1, eff. June 17, 2005.



CHAPTER 8816. CULBERSON COUNTY GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8816. CULBERSON COUNTY GROUNDWATER CONSERVATION DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8816.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Culberson County Groundwater

Conservation District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8816.002. NATURE OF DISTRICT. The district is a

groundwater conservation district in Culberson County created

under and essential to accomplish the purposes of Section 59,

Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8816.003. FINDINGS OF PUBLIC USE AND BENEFIT. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the works and projects accomplished by the district

under the powers conferred by Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8816.004. DISTRICT TERRITORY. The district is composed of

the territory described by Section 3, Chapter 1075, Acts of the

75th Legislature, Regular Session, 1997, as that territory may

have been modified under:

(1) Subchapter J, Chapter 36, Water Code; or

(2) other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8816.005. CONFLICTS OF LAW. (a) Except as otherwise

provided by this chapter, if there is a conflict between this

chapter and Chapter 36 or 49, Water Code, this chapter controls.

(b) If there is a conflict between Chapters 36 and 49, Water

Code, Chapter 36 controls.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8816.051. COMPOSITION OF BOARD; TERMS. (a) The district

is governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8816.052. ELECTION DATE. Every two years on the uniform

election date in May, the appropriate number of directors shall

be elected to the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8816.101. GROUNDWATER CONSERVATION DISTRICT POWERS AND

DUTIES. The district has the rights, powers, privileges,

functions, and duties provided by the general law of this state,

including Chapters 36 and 49, Water Code, applicable to

groundwater conservation districts created under Section 59,

Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8816.102. CONTRACT FOR AND SALE AND DISTRIBUTION OF WATER.

The district may contract for, sell, and distribute water from a

water import authority or other entity.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.



CHAPTER 8817. SAN PATRICIO COUNTY GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8817. SAN PATRICIO COUNTY GROUNDWATER

CONSERVATION DISTRICT

For contingent expiration of this chapter, see Sec. 8817.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8817.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the San Patricio County Groundwater

Conservation District.

Added by Acts 2005, 79th Leg., Ch.

1178, Sec. 1, eff. June 18, 2005.

Sec. 8817.002. NATURE OF DISTRICT. The district is a

groundwater conservation district in San Patricio County created

under and essential to accomplish the purposes of Section 59,

Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

1178, Sec. 1, eff. June 18, 2005.

Sec. 8817.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

before September 1, 2007:

(1) the district is dissolved on September 1, 2007, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to San Patricio County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires on September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

1178, Sec. 1, eff. June 18, 2005.

Sec. 8817.004. INITIAL DISTRICT TERRITORY. The initial

boundaries of the district are coextensive with the boundaries of

San Patricio County, Texas.

Added by Acts 2005, 79th Leg., Ch.

1178, Sec. 1, eff. June 18, 2005.

Sec. 8817.005. APPLICABILITY OF OTHER GROUNDWATER CONSERVATION

DISTRICT LAW. Except as otherwise provided by this chapter,

Chapter 36, Water Code, applies to the district.

Added by Acts 2005, 79th Leg., Ch.

1178, Sec. 1, eff. June 18, 2005.

Sec. 8817.006. CREATION OF AQUIFER STORAGE AND RECOVERY

CONSERVATION DISTRICTS IN SAN PATRICIO COUNTY. (a) This chapter

does not preclude the creation of an aquifer storage and recovery

conservation district in San Patricio County.

(b) The district may not limit or restrict an aquifer storage

and recovery conservation district from recovering water stored

by the aquifer storage and recovery conservation district in a

municipal aquifer storage area located in the district.

(c) To the extent that the boundaries of the aquifer storage and

recovery conservation district and the district overlap, the

power and authority of the two districts are joint and

coextensive.

Added by Acts 2005, 79th Leg., Ch.

1178, Sec. 1, eff. June 18, 2005.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8817.024

Sec. 8817.021. APPOINTMENT OF TEMPORARY DIRECTORS. (a) Not

later than the 30th day after the effective date of the Act

creating this chapter, the San Patricio County Commissioners

Court shall appoint five temporary directors and enter the

appointments in the minutes of the court.

(b) If a temporary director fails to qualify for office or if

there is a vacancy on the temporary board of directors of the

district, the county commissioners shall appoint a person to fill

the vacancy.

(c) Temporary directors serve until the earlier of:

(1) the time initial directors are elected as provided by

Section 8817.022; or

(2) the date this chapter expires under Section 8817.003.

Added by Acts 2005, 79th Leg., Ch.

1178, Sec. 1, eff. June 18, 2005.

Sec. 8817.022. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

(a) The temporary directors shall hold an election to confirm

the creation of the district and elect seven initial directors.

(b) At the confirmation and initial directors' election, the

temporary directors shall have placed on the ballot the name of

any candidate filing for an initial director's position and blank

spaces to write in the names of other persons. A temporary

director who is eligible to be a candidate may file for an

initial director's position.

(c) Section 41.001(a), Election Code, does not apply to a

confirmation election held as provided by this section.

(d) Except as provided by this section, a confirmation election

must be conducted as provided by Sections 36.017(b)-(i), Water

Code, and the Election Code.

(e) If the district is confirmed at the election, the temporary

directors, at the time the vote is canvassed, shall declare the

qualified person who receives the most votes for each position to

be elected as an initial director for that position and shall

include the results of the initial directors' election in the

district's election report to the Texas Commission on

Environmental Quality.

Added by Acts 2005, 79th Leg., Ch.

1178, Sec. 1, eff. June 18, 2005.

Sec. 8817.023. FIRST ELECTION OF PERMANENT DIRECTORS. On the

first uniform election date prescribed by Section 41.001,

Election Code, in November of an even-numbered year that is at

least six months after the date on which the district is

authorized to be created at a confirmation election, an election

shall be held in the district for the election of three permanent

directors to serve a term expiring November 15 following the

first election under Section 8817.052 and four permanent

directors to serve a term expiring November 15 following the

second election under that section.

Added by Acts 2005, 79th Leg., Ch.

1178, Sec. 1, eff. June 18, 2005.

Sec. 8817.024. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

1178, Sec. 1, eff. June 18, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8817.051. DIRECTORS; TERMS. (a) The district is governed

by a board of seven directors.

(b) Directors serve staggered four-year terms, with three or

four directors' terms expiring November 15 of each even-numbered

year.

(c) Newly elected permanent directors take office at the first

regular meeting of the board after the vote is canvassed.

(d) The board shall adopt rules and procedures for the

appointment of a permanent director to fill a vacancy or to

complete an unexpired term.

Added by Acts 2005, 79th Leg., Ch.

1178, Sec. 1, eff. June 18, 2005.

Sec. 8817.052. ELECTION DATE. The district shall hold an

election to elect the appropriate number of directors on the

uniform election date prescribed by Section 41.001, Election

Code, in November of each even-numbered year.

Added by Acts 2005, 79th Leg., Ch.

1178, Sec. 1, eff. June 18, 2005.

Sec. 8817.053. METHOD OF ELECTING DIRECTORS: JUSTICE OF THE

PEACE PRECINCTS. (a) The directors of the district shall be

elected according to the precinct method as provided by this

section.

(b) One director shall be elected by the voters of the entire

district, and one director shall be elected from each justice of

the peace precinct by the voters of that precinct.

(c) Except as provided by Subsection (e), to be eligible to be a

candidate for or to serve as director at large, a person must be

a registered voter in the district. To be a candidate for or to

serve as director from a justice of the peace precinct, a person

must be a registered voter of that precinct.

(d) A person shall indicate on the application for a place on

the ballot:

(1) the precinct that the person seeks to represent; or

(2) that the person seeks to represent the district at large.

(e) When the boundaries of the justice of the peace precincts

are redrawn after each federal decennial census to reflect

population changes, a director in office on the effective date of

the change, or a director elected or appointed before the

effective date of the change whose term of office begins on or

after the effective date of the change, shall serve in the

precinct to which elected or appointed even though the change in

boundaries places the person's residence outside the precinct for

which the person was elected or appointed.

Added by Acts 2007, 80th Leg., R.S., Ch.

590, Sec. 1, eff. June 16, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8817.101. GENERAL POWERS AND DUTIES. Except as provided by

Section 8817.006, the district has all of the rights, powers,

privileges, authority, functions, and duties provided by the

general law of this state, including Chapter 36, Water Code,

applicable to groundwater conservation districts created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

1178, Sec. 1, eff. June 18, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8817.151. LIMITATION ON TAXES. The district may not levy

ad valorem taxes at a rate that exceeds five cents on each $100

of assessed valuation of taxable property in the district.

Added by Acts 2005, 79th Leg., Ch.

1178, Sec. 1, eff. June 18, 2005.



CHAPTER 8818. HICKORY UNDERGROUND WATER CONSERVATION DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8818. HICKORY UNDERGROUND WATER CONSERVATION

DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8818.001. DEFINITION. In this chapter, "district" means

the Hickory Underground Water Conservation District No. 1.

Added by Acts 2007, 80th Leg., R.S., Ch.

1182, Sec. 5, eff. June 15, 2007.

Sec. 8818.002. ELECTION PROCEDURES. (a) Notwithstanding Section

61.012, Election Code, for an election held by the district,

other than an election that is held jointly with another election

in which a federal office appears on the ballot, the use of a

voting station that meets the requirements for accessibility

under 42 U.S.C. Section 15481(a)(3) is not required.

(b) The board of directors of the district shall notify the

secretary of state if the district does not provide at least one

voting station at each polling place used in the election that

meets the requirements for accessibility under 42 U.S.C. Section

15481(a)(3).

Added by Acts 2007, 80th Leg., R.S., Ch.

1182, Sec. 5, eff. June 15, 2007.



CHAPTER 8819. PANOLA COUNTY GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8819. PANOLA COUNTY GROUNDWATER

CONSERVATION DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8819.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Panola County Groundwater Conservation

District.

Added by Acts 2007, 80th Leg., R.S., Ch.

867, Sec. 1, eff. June 15, 2007.

Sec. 8819.002. NATURE OF DISTRICT. The district is a

groundwater conservation district in Panola County created under

and essential to accomplish the purposes of Section 59, Article

XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

867, Sec. 1, eff. June 15, 2007.

Sec. 8819.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

on or before December 31, 2008, the district is dissolved on that

date, except that:

(1) any debts incurred shall be paid;

(2) any assets that remain after the payment of debts shall be

transferred to Panola County; and

(3) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred.

Added by Acts 2007, 80th Leg., R.S., Ch.

867, Sec. 1, eff. June 15, 2007.

Sec. 8819.004. INITIAL DISTRICT TERRITORY. The initial

boundaries of the district are coextensive with the boundaries of

Panola County, Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

867, Sec. 1, eff. June 15, 2007.

Sec. 8819.005. APPLICABILITY OF OTHER GROUNDWATER CONSERVATION

DISTRICT LAW. Except as otherwise provided by this chapter,

Chapter 36, Water Code, applies to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

867, Sec. 1, eff. June 15, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8819.026.

Sec. 8819.021. APPOINTMENT OF TEMPORARY DIRECTORS. (a) Not

later than the 45th day after the effective date of this chapter,

nine temporary directors shall be appointed as follows:

(1) the Panola County Commissioners Court shall appoint eight

temporary directors, with two of the temporary directors

appointed from each of the four commissioners precincts in the

county to represent the precincts in which the temporary

directors reside; and

(2) the county judge of Panola County shall appoint one

temporary director who resides in the district to represent the

district at large.

(b) Of the temporary directors, at least one director must

represent rural water suppliers in the district, one must

represent agricultural interests in the district, and one must

represent industrial interests in the district.

(c) If there is a vacancy on the temporary board of directors of

the district, the Panola County Commissioners Court shall appoint

a person to fill the vacancy in a manner that meets the

representational requirements of this section.

(d) Temporary directors serve until the earlier of:

(1) the election of initial directors under Section 8819.023; or

(2) the date this subchapter expires under Section 8819.026.

Added by Acts 2007, 80th Leg., R.S., Ch.

867, Sec. 1, eff. June 15, 2007.

Sec. 8819.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 36.055, Water Code, a majority of the

temporary directors shall convene the organizational meeting of

the district at a location within the district agreeable to a

majority of the directors. If an agreement on location cannot be

reached, the organizational meeting shall be at the Panola County

Courthouse.

Added by Acts 2007, 80th Leg., R.S., Ch.

867, Sec. 1, eff. June 15, 2007.

Sec. 8819.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

(a) The temporary directors shall hold an election to confirm

the creation of the district and to elect the initial directors

of the district.

(b) The temporary directors shall have placed on the ballot the

names of all candidates for an initial director's position who

have filed an application for a place on the ballot as provided

by Section 52.003, Election Code.

(c) The ballot must be printed to provide for voting for or

against the proposition: "The creation of the Panola County

Groundwater Conservation District."

(d) If the district levies a maintenance tax for payment of

expenses, the ballot must be printed to provide for voting for or

against the proposition: "The levy of a maintenance tax at a rate

not to exceed ____ cents for each $100 of assessed valuation."

(e) Section 41.001(a), Election Code, does not apply to an

election held under this section.

(f) Except as provided by this section, an election under this

section must be conducted as provided by Sections 36.017(b)-(i),

Water Code, and the Election Code. The provision of Section

36.017(d), Water Code, relating to the election of permanent

directors does not apply to an election under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

867, Sec. 1, eff. June 15, 2007.

Sec. 8819.024. INITIAL DIRECTORS. (a) If creation of the

district is confirmed at an election held under Section 8819.023,

the initial directors of the district serve on the board of

directors until permanent directors are elected under Section

8819.025 or 8819.053.

(b) The two initial directors representing each of the four

commissioners precincts shall draw lots to determine which of the

two directors shall serve a term expiring June 1 following the

first regularly scheduled election of directors under Section

8819.025, and which of the two directors shall serve a term

expiring June 1 following the second regularly scheduled election

of directors. The at-large director shall serve a term expiring

June 1 following the second regularly scheduled election of

directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

867, Sec. 1, eff. June 15, 2007.

Sec. 8819.025. INITIAL ELECTION OF PERMANENT DIRECTORS. On the

uniform election date prescribed by Section 41.001, Election

Code, in May of the first even-numbered year after the year in

which the district is authorized to be created at a confirmation

election, an election shall be held in the district for the

election of four directors to replace the initial directors who,

under Section 8819.024(b), serve a term expiring June 1 following

that election.

Added by Acts 2007, 80th Leg., R.S., Ch.

867, Sec. 1, eff. June 15, 2007.

Sec. 8819.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

867, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8819.051. DIRECTORS; TERMS. (a) The district is governed

by a board of nine directors.

(b) Directors serve staggered four-year terms, with four or five

directors' terms expiring June 1 of each even-numbered year.

(c) A director may serve consecutive terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

867, Sec. 1, eff. June 15, 2007.

Sec. 8819.052. METHOD OF ELECTING DIRECTORS: COMMISSIONERS

PRECINCTS. (a) The directors of the district shall be elected

according to the commissioners precinct method as provided by

this section.

(b) One director shall be elected by the voters of the entire

district, and two directors shall be elected from each county

commissioners precinct by the voters of that precinct.

(c) Except as provided by Subsection (e), to be eligible to be a

candidate for or to serve as director at large, a person must be

a registered voter in the district. To be a candidate for or to

serve as director from a county commissioners precinct, a person

must be a registered voter of that precinct.

(d) A person shall indicate on the application for a place on

the ballot:

(1) the precinct that the person seeks to represent; or

(2) that the person seeks to represent the district at large.

(e) When the boundaries of the county commissioners precincts

are redrawn after each federal decennial census to reflect

population changes, a director in office on the effective date of

the change, or a director elected or appointed before the

effective date of the change whose term of office begins on or

after the effective date of the change, shall serve in the

precinct to which elected or appointed even though the change in

boundaries places the person's residence outside the precinct for

which the person was elected or appointed.

Added by Acts 2007, 80th Leg., R.S., Ch.

867, Sec. 1, eff. June 15, 2007.

Sec. 8819.053. ELECTION DATE. The district shall hold an

election to elect the appropriate number of directors on the

uniform election date prescribed by Section 41.001, Election

Code, in May of each even-numbered year.

Added by Acts 2007, 80th Leg., R.S., Ch.

867, Sec. 1, eff. June 15, 2007.

Sec. 8819.054. COMPENSATION. (a) Sections 36.060(a), (b), and

(d), Water Code, do not apply to the district.

(b) A director is entitled to receive compensation of not more

than $50 a day for each day the director actually spends

performing the duties of a director. The compensation may not

exceed $3,000 a year.

(c) The board may authorize a director to receive reimbursement

for the director's reasonable expenses incurred while engaging in

activities on behalf of the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

867, Sec. 1, eff. June 15, 2007.

Sec. 8819.055. BOARD ACTION. A majority vote of a quorum is

required for board action. If there is a tie vote, the proposed

action fails.

Added by Acts 2007, 80th Leg., R.S., Ch.

867, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8819.101. GENERAL POWERS. Except as otherwise provided by

this chapter, the district has all of the rights, powers,

privileges, functions, and duties provided by the general law of

this state applicable to groundwater conservation districts

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

867, Sec. 1, eff. June 15, 2007.

Sec. 8819.102. GROUNDWATER WELLS UNDER RAILROAD COMMISSION

JURISDICTION. (a) Except as provided by this section, a

groundwater well drilled or operated within the district under a

permit issued by the Railroad Commission of Texas is under the

jurisdiction of the railroad commission, and, in respect to such

a well, the district has only the authority provided by Chapter

36, Water Code.

(b) Groundwater produced in an amount authorized by a railroad

commission permit may be used within or exported from the

district without a permit from the district.

(c) To the extent groundwater is produced in excess of railroad

commission authorization, the holder of the railroad commission

permit:

(1) shall apply to the district for the appropriate permit for

the excess production; and

(2) is subject to the applicable regulatory fees.

Added by Acts 2007, 80th Leg., R.S., Ch.

867, Sec. 1, eff. June 15, 2007.

Sec. 8819.103. PROHIBITION ON DISTRICT PURCHASE, SALE,

TRANSPORT, OR DISTRIBUTION OF WATER. The district may not

purchase, sell, transport, or distribute surface water or

groundwater for any purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

867, Sec. 1, eff. June 15, 2007.

Sec. 8819.104. PROHIBITION ON DISTRICT USE OF EMINENT DOMAIN

POWERS. The district may not exercise the power of eminent

domain.

Added by Acts 2007, 80th Leg., R.S., Ch.

867, Sec. 1, eff. June 15, 2007.

Sec. 8819.105. REGIONAL COOPERATION. (a) In this section,

"designated groundwater management area" means an area designated

as a groundwater management area under Section 35.004, Water

Code.

(b) To provide for regional continuity, the district shall

comply with the requirements of Section 36.108, Water Code, and:

(1) participate as needed in coordination meetings with other

groundwater conservation districts in its designated groundwater

management area;

(2) coordinate the collection of data with other groundwater

conservation districts in its designated groundwater management

area in such a way as to achieve relative uniformity of data type

and quality;

(3) coordinate efforts to monitor water quality with other

groundwater conservation districts in its designated groundwater

management area, local governments, and state agencies;

(4) provide groundwater level data to other groundwater

conservation districts in its designated groundwater management

area;

(5) investigate any groundwater or aquifer pollution with the

intention of locating its source;

(6) notify other groundwater conservation districts in its

designated groundwater management area and all appropriate

agencies of any groundwater pollution detected;

(7) annually provide to other groundwater conservation districts

in its designated groundwater management area an inventory of

water wells and an estimate of groundwater production in the

district; and

(8) include other groundwater conservation districts in its

designated groundwater management area on the mailing lists for

district newsletters, seminars, public education events, news

articles, and field days.

Added by Acts 2007, 80th Leg., R.S., Ch.

867, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8819.151. LIMITATION ON TAXES. The district may not impose

ad valorem taxes at a rate that exceeds 1.5 cents on each $100

valuation of taxable property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

867, Sec. 1, eff. June 15, 2007.

Sec. 8819.152. FEES. (a) The board by rule may impose

reasonable fees on each well:

(1) for which a permit is issued by the district; and

(2) that is not exempt from district regulation.

(b) A production fee may be based on:

(1) the size of column pipe used by the well; or

(2) the amount of water actually withdrawn from the well, or the

amount authorized or anticipated to be withdrawn.

(c) The board shall base the initial production fee on the

criteria listed in Subsection (b)(2). The initial production

fee:

(1) may not exceed:

(A) 25 cents per acre-foot for water used for agricultural

irrigation; or

(B) 6.75 cents per thousand gallons for water used for any other

purpose; and

(2) may be increased at a cumulative rate not to exceed three

percent per year.

(d) In addition to the production fee authorized under this

section, the district may assess an export fee on groundwater

from a well that is produced for transport outside the district.

(e) Fees authorized by this section may be:

(1) assessed annually;

(2) used to pay the cost of district operations; and

(3) used for any other purpose allowed under Chapter 36, Water

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

867, Sec. 1, eff. June 15, 2007.

Sec. 8819.153. LIMITATION ON INDEBTEDNESS. The district may

issue bonds and notes under Subchapter F, Chapter 36, Water Code,

except that the total indebtedness created by that issuance may

not exceed $500,000 at any time.

Added by Acts 2007, 80th Leg., R.S., Ch.

867, Sec. 1, eff. June 15, 2007.



CHAPTER 8820. NORTHERN TRINITY GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8820. NORTHERN TRINITY GROUNDWATER CONSERVATION DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8820.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Northern Trinity Groundwater

Conservation District.

Added by Acts 2007, 80th Leg., R.S., Ch.

1126, Sec. 1, eff. June 15, 2007.

Sec. 8820.002. NATURE OF DISTRICT. The district is a

groundwater conservation district in Tarrant County created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1126, Sec. 1, eff. June 15, 2007.

Sec. 8820.003. DISTRICT TERRITORY. The boundaries of the

district are coextensive with the boundaries of Tarrant County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1126, Sec. 1, eff. June 15, 2007.

Sec. 8820.004. CONFIRMATION ELECTION NOT REQUIRED. The board is

not required to hold an election to confirm the district's

creation.

Added by Acts 2007, 80th Leg., R.S., Ch.

1126, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8820.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1126, Sec. 1, eff. June 15, 2007.

Sec. 8820.052. APPOINTMENT OF DIRECTORS. (a) The Tarrant

County Commissioners Court shall appoint one director from each

of the four commissioners precincts in the county to represent

the precinct in which the director resides.

(b) The county judge of Tarrant County shall appoint one

director who resides in the district to represent the district at

large.

Added by Acts 2007, 80th Leg., R.S., Ch.

1126, Sec. 1, eff. June 15, 2007.

For expiration of this section, see Subsection (c).

Sec. 8820.053. INITIAL DIRECTORS. (a) Not later than the 45th

day after the effective date of this chapter:

(1) the Tarrant County Commissioners Court shall appoint one

director from each of the four commissioners precincts in the

county to represent the precinct in which the director resides;

and

(2) the county judge of Tarrant County shall appoint one

director who resides in the district to represent the district at

large.

(b) The initial board may agree on which three directors serve

four-year terms that expire at the end of the calendar year

following the fourth anniversary of the effective date of this

chapter, and which two directors serve two-year terms that expire

at the end of the calendar year following the second anniversary

of the effective date of this chapter. If the initial board

cannot agree, the directors shall draw lots to determine which

three directors serve the four-year terms and which two directors

serve the two-year terms.

(c) This section expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1126, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8820.101. GROUNDWATER CONSERVATION DISTRICT POWERS AND

DUTIES.The district has the powers and duties provided by the

general law of this state, including Chapter 36, Water Code,

applicable to groundwater conservation districts created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1126, Sec. 1, eff. June 15, 2007.

Sec. 8820.102. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2007, 80th Leg., R.S., Ch.

1126, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. REGULATION OF OTHER DISTRICTS

Sec. 8820.151. REGULATION OF WELLS IN ANOTHER DISTRICT. Except

as provided by this subchapter, the district may not regulate the

drilling or equipping of, or the completion, operation, or

production of, a well located in the district and in another

conservation and reclamation district created under Section 59,

Article XVI, Texas Constitution, and that on January 1, 2007:

(1) had statutory authority to require a person to obtain a

permit before drilling, equipping, completing, altering, or

operating a well in its boundaries; and

(2) had adopted rules to implement that statutory authority.

Added by Acts 2007, 80th Leg., R.S., Ch.

1126, Sec. 1, eff. June 15, 2007.

Sec. 8820.152. FEES ON WELLS IN ANOTHER DISTRICT. The district

may assess to the owner or operator of a well located in a

conservation and reclamation district described by Section

8820.151 a fee based on the amount of groundwater produced from

the well in the same manner and at the same rate as other wells

in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1126, Sec. 1, eff. June 15, 2007.

Sec. 8820.153. COORDINATION WITH OTHER DISTRICTS. (a) The

district and any conservation and reclamation district described

by Section 8820.151 shall meet to:

(1) coordinate the adoption of rules by each district to promote

consistent planning and regulation; and

(2) develop procedures to ensure the expedited exchange of

technical and regulatory information between the districts.

(b) The district and a conservation and reclamation district

described by Section 8820.151 may enter into one or more

agreements to implement this section, including an interlocal

contract under Chapter 791, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1126, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 8820.201. TAXES AND BONDS PROHIBITED. The district may not

impose a tax or issue bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

1126, Sec. 1, eff. June 15, 2007.



CHAPTER 8821. SOUTHERN TRINITY GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8821. SOUTHERN TRINITY

GROUNDWATER CONSERVATION DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8821.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Southern Trinity Groundwater

Conservation District.

Added by Acts 2007, 80th Leg., R.S., Ch.

1345, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1248, Sec. 2, eff. June 19, 2009.

Sec. 8821.002. NATURE OF DISTRICT. The district is a

groundwater conservation district in McLennan County created

under and essential to accomplish the purposes of Section 59,

Article XVI, Texas Constitution. The district is located in a

priority groundwater management area designated by the Texas

Commission on Environmental Quality pursuant to Section 35.008,

Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1345, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1248, Sec. 3, eff. June 19, 2009.

Sec. 8821.004. INITIAL DISTRICT TERRITORY. The initial

boundaries of the district are coextensive with the boundaries of

McLennan County, Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

1345, Sec. 1, eff. June 15, 2007.

Sec. 8821.005. CONSTRUCTION OF CHAPTER. This chapter shall be

liberally construed to achieve the legislative intent and

purposes of Chapter 36, Water Code. A power granted by Chapter

36, Water Code, or this chapter shall be broadly interpreted to

achieve that intent and those purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1345, Sec. 1, eff. June 15, 2007.

Sec. 8821.006. APPLICABILITY OF OTHER GROUNDWATER CONSERVATION

DISTRICT LAW. Except as otherwise provided by this chapter,

Chapter 36, Water Code, applies to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1345, Sec. 1, eff. June 15, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8821.025.

Sec. 8821.021. APPOINTMENT OF TEMPORARY DIRECTORS. (a) Not

later than the 45th day after the effective date of this chapter,

five temporary directors shall be appointed as follows:

(1) the McLennan County Commissioners Court shall appoint one

temporary director from each of the four commissioners precincts

in the county to represent the precincts in which the temporary

directors reside; and

(2) the county judge of McLennan County shall appoint one

temporary director who resides in the district to represent the

district at large.

(b) If there is a vacancy on the temporary board, the authority

who appointed the temporary director whose position is vacant

shall appoint a person to fill the vacancy.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1248, Sec. 7(1),

eff. June 19, 2009.

Added by Acts 2007, 80th Leg., R.S., Ch.

1345, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1248, Sec. 7(1), eff. June 19, 2009.

Sec. 8821.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 36.055, Water Code, a majority of the

temporary directors shall convene the organizational meeting of

the district at a location within the district agreeable to a

majority of the directors. If an agreement on location cannot be

reached, the organizational meeting shall be at the McLennan

County Courthouse.

Added by Acts 2007, 80th Leg., R.S., Ch.

1345, Sec. 1, eff. June 15, 2007.

Sec. 8821.024. INITIAL DIRECTORS. (a) The temporary directors

are the initial directors and serve for the terms provided by

Subsection (b).

(b) The initial directors representing commissioners precincts 2

and 4 serve a term expiring on December 31, 2011, and the initial

directors representing commissioners precincts 1 and 3 and the

at-large director serve a term expiring on December 31, 2013.

Added by Acts 2007, 80th Leg., R.S., Ch.

1345, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1248, Sec. 4, eff. June 19, 2009.

Sec. 8821.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires December 31, 2013.

Added by Acts 2007, 80th Leg., R.S., Ch.

1345, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1248, Sec. 5, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8821.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five directors.

(b) Directors serve staggered four-year terms, with two or three

directors' terms expiring December 31 of each even-numbered year.

(c) A director may not serve more than three consecutive terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1345, Sec. 1, eff. June 15, 2007.

Sec. 8821.052. APPOINTMENT OF DIRECTORS. (a) The McLennan

County Commissioners Court shall appoint one director from each

of the four commissioners precincts and one director to represent

the district at large.

(b) Except as provided by Subsection (c), to be eligible to

serve as director at large, a person must be a registered voter

in the district. To serve as director from a county

commissioners precinct, a person must be a registered voter of

that precinct.

(c) When the boundaries of the county commissioners precincts

are redrawn after each federal decennial census to reflect

population changes, a director in office on the effective date of

the change, or a director appointed before the effective date of

the change whose term of office begins on or after the effective

date of the change, shall serve in the precinct to which

appointed even though the change in boundaries places the

person's residence outside the precinct for which the person was

appointed.

Added by Acts 2007, 80th Leg., R.S., Ch.

1345, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8821.101. GROUNDWATER CONSERVATION DISTRICT POWERS AND

DUTIES. Except as provided by this chapter, the district has the

powers and duties provided by the general law of this state,

including Chapter 36, Water Code, and Section 59, Article XVI,

Texas Constitution, applicable to groundwater conservation

districts.

Added by Acts 2007, 80th Leg., R.S., Ch.

1345, Sec. 1, eff. June 15, 2007.

Sec. 8821.102. REGISTRATION AND REPORTING REQUIREMENTS FOR

CERTAIN EXEMPT WELLS. The district may adopt rules that require

the owner or operator of a well or class of wells exempt from

permitting under Section 36.117, Water Code, to register the well

with the district and, if the well is not exempt under Section

36.117(b)(1), Water Code, to report groundwater withdrawals from

the well using reasonable and appropriate reporting methods and

frequency.

Added by Acts 2007, 80th Leg., R.S., Ch.

1345, Sec. 1, eff. June 15, 2007.

Sec. 8821.103. WELL SPACING RULES; EXEMPTIONS. (a) Except as

provided by Subsection (b), the district shall exempt from the

well spacing requirements adopted by the district any well that

is completed on or before the effective date of those

requirements.

(b) The district may provide by rule that a well may lose its

exemption under this section if the well is modified in a manner

that substantially increases the capacity of the well after the

effective date of the well spacing requirements adopted by the

district.

(c) Except as provided by this section, the district may require

any well or class of wells exempt from permitting under Chapter

36, Water Code, to comply with the well spacing requirements

adopted by the district. The district shall apply well spacing

requirements uniformly to any well or class of wells based on the

size or capacity of the well and without regard to the type of

use of the groundwater produced by the well.

Added by Acts 2007, 80th Leg., R.S., Ch.

1345, Sec. 1, eff. June 15, 2007.

Sec. 8821.104. ADOPTION OF RULES AND ISSUANCE OF PERMITS.

Before the district adopts a management plan, the district may

adopt rules and issue permits.

Added by Acts 2007, 80th Leg., R.S., Ch.

1345, Sec. 1, eff. June 15, 2007.

Sec. 8821.105. CONTRACTS WITH OTHER GOVERNMENTAL ENTITIES. The

district and another governmental entity, including a river

authority located in the district, may contract for the

performance by that entity of a district function.

Added by Acts 2007, 80th Leg., R.S., Ch.

1345, Sec. 1, eff. June 15, 2007.

Sec. 8821.106. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2007, 80th Leg., R.S., Ch.

1345, Sec. 1, eff. June 15, 2007.

Sec. 8821.107. DISTRICT TERRITORY REQUIREMENTS; DISSOLUTION OF

DISTRICT. (a) On September 1, 2011, the district boundaries

must include at least one county adjacent to McLennan County.

(b) As soon as practicable after September 1, 2011, the Texas

Commission on Environmental Quality shall determine whether the

district complies with Subsection (a).

(c) If the Texas Commission on Environmental Quality determines

that the district does not comply with Subsection (a), the

commission shall dissolve the district in accordance with

Sections 36.304, 36.305, 36.307, 36.308, 36.309, and 36.310,

Water Code, regardless of whether the district meets the criteria

for dissolution under Section 36.304(a), Water Code.

(d) This section expires September 1, 2013.

Added by Acts 2007, 80th Leg., R.S., Ch.

1345, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8821.151. REVENUE. To pay the maintenance and operating

costs of the district and to pay any bonds or notes issued by the

district, the district may:

(1) assess fees for services or for water withdrawn from

nonexempt wells; or

(2) solicit and accept grants from any private or public source.

Added by Acts 2007, 80th Leg., R.S., Ch.

1345, Sec. 1, eff. June 15, 2007.

Sec. 8821.152. DISTRICT REVENUES. (a) The district by rule,

resolution, or order may establish, amend, pledge, encumber,

expend the proceeds from, and assess to any person fees for

services or production fees based on the amount of groundwater

authorized by permit to be withdrawn from a well, or on the

amount of water actually withdrawn, to enable the district to

fulfill its purposes and regulatory functions as provided by this

chapter. The district may use revenues generated by fees it

assesses for any lawful purpose.

(b) Notwithstanding any provision of general law to the

contrary, a fee authorized by Subsection (a) may not exceed:

(1) $1 per acre-foot annually for groundwater used for

agricultural purposes; or

(2) 30 cents per thousand gallons annually for groundwater used

for nonagricultural purposes.

(c) Notwithstanding any provision of general law or this chapter

to the contrary, if any, the district may assess a production fee

under this section for groundwater produced from a well or class

of wells exempt from permitting under Section 36.117, Water Code,

except for a well exempt from permitting under Section

36.117(b)(1), Water Code. A production fee assessed by the

district under this subsection must be based on the amount of

groundwater actually withdrawn from the well and may not exceed

the amount established by the district for permitted uses under

Subsection (b)(2) of this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1345, Sec. 1, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1248, Sec. 6, eff. June 19, 2009.

SUBCHAPTER E. DISSOLUTION

Sec. 8821.201. ELECTION FOR DISSOLUTION. (a) If the district

has no outstanding bond or other long-term indebtedness, the

district may be dissolved by a favorable vote of a majority of

the registered voters of the district at an election held for

that purpose.

(b) The board shall hold a dissolution election if the board

receives a petition for dissolution signed by at least 50 percent

of the registered voters in the district as computed by using the

list of registered voters for McLennan County.

(c) If the district is dissolved under this section, the board

shall:

(1) notify the Texas Commission on Environmental Quality and the

secretary of state of the dissolution; and

(2) transfer title to any assets of the district to McLennan

County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1345, Sec. 1, eff. June 15, 2007.



CHAPTER 8822. LAVACA COUNTY GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8822. LAVACA COUNTY GROUNDWATER

CONSERVATION DISTRICT

For contingent expiration of this chapter, see Section 8822.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8822.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Lavaca County Groundwater Conservation

District.

Added by Acts 2007, 80th Leg., R.S., Ch.

951, Sec. 1, eff. June 15, 2007.

Sec. 8822.002. NATURE OF DISTRICT. The district is a

groundwater conservation district in Lavaca County created under

and essential to accomplish the purposes of Section 59, Article

XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

951, Sec. 1, eff. June 15, 2007.

Sec. 8822.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

on or before September 1, 2013:

(1) the district is dissolved on September 1, 2013, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Lavaca County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2013.

Added by Acts 2007, 80th Leg., R.S., Ch.

951, Sec. 1, eff. June 15, 2007.

Sec. 8822.004. INITIAL DISTRICT TERRITORY. The initial

boundaries of the district are coextensive with the boundaries of

Lavaca County, Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

951, Sec. 1, eff. June 15, 2007.

Sec. 8822.005. APPLICABILITY OF OTHER GROUNDWATER CONSERVATION

DISTRICT LAW. Except as otherwise provided by this chapter,

Chapter 36, Water Code, applies to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

951, Sec. 1, eff. June 15, 2007.

Sec. 8822.006. DISTRICT PURPOSE. The district is created to:

(1) provide for the conservation, preservation, protection,

recharging, and prevention of waste of groundwater, and of

groundwater reservoirs or their subdivisions, in the Lavaca

County area; and

(2) control subsidence caused by the withdrawal of water from

the groundwater reservoirs or their subdivisions in the Lavaca

County area.

Added by Acts 2007, 80th Leg., R.S., Ch.

951, Sec. 1, eff. June 15, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8822.026.

Sec. 8822.021. TEMPORARY DIRECTORS. The following individuals

shall serve as temporary directors for the district:

(1) A. J. Cerny, Jr.;

(2) August Etlinger;

(3) J. C. Hermes;

(4) David L. Myers; and

(5) Larry A. Svetlik.

Added by Acts 2007, 80th Leg., R.S., Ch.

951, Sec. 1, eff. June 15, 2007.

Sec. 8822.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 36.055, Water Code, a majority of the

temporary directors shall convene the organizational meeting of

the district at a location within the district agreeable to a

majority of the directors. If an agreement on location cannot be

reached, the organizational meeting shall be at the Lavaca County

Courthouse.

Added by Acts 2007, 80th Leg., R.S., Ch.

951, Sec. 1, eff. June 15, 2007.

Sec. 8822.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

(a) The temporary directors shall hold an election on the

uniform election date in May 2008 to confirm the creation of the

district and to elect the initial directors of the district.

(b) The temporary directors shall have placed on the ballot the

name of any candidate who files for an initial director's

position and blank spaces to write in the names of other persons.

A temporary director who is eligible to be a candidate under

Section 8822.052 may file for an initial director's position.

(c) Except as provided by this chapter, an election under this

section must be conducted as provided by Sections 36.017(b)-(g)

and (i) and 36.059, Water Code, and the Election Code. Sections

36.017(a) and (h), Water Code, do not apply to an election under

this section.

(d) If a majority of the votes cast at the election are not in

favor of creation of the district, the elected directors shall

take office as temporary directors and may hold a subsequent

confirmation election on the uniform election date in May 2010 or

2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

951, Sec. 1, eff. June 15, 2007.

Sec. 8822.024. INITIAL DIRECTORS. (a) If creation of the

district is confirmed at an election held under Section 8822.023,

the elected directors shall take office as initial directors of

the district and serve on the board of directors until permanent

directors are elected under Section 8822.025 or 8822.053.

(b) The initial director representing each of the four

commissioners precincts shall draw lots to determine which two

directors shall serve a term expiring June 1 following the first

regularly scheduled election of directors under Section 8822.025,

and which two directors shall serve a term expiring June 1

following the second regularly scheduled election of directors.

The at-large director shall serve a term expiring June 1

following the second regularly scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

951, Sec. 1, eff. June 15, 2007.

Sec. 8822.025. INITIAL ELECTION OF PERMANENT DIRECTORS. On the

uniform election date prescribed by Section 41.001, Election

Code, in May of the first even-numbered year after the year in

which the district is authorized to be created at a confirmation

election, an election shall be held in the district for the

election of two directors to replace the initial directors who,

under Section 8822.024(b), serve a term expiring June 1 following

that election.

Added by Acts 2007, 80th Leg., R.S., Ch.

951, Sec. 1, eff. June 15, 2007.

Sec. 8822.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2013.

Added by Acts 2007, 80th Leg., R.S., Ch.

951, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8822.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms, with two or three

directors' terms expiring June 1 of each even-numbered year.

(c) A director may serve consecutive terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

951, Sec. 1, eff. June 15, 2007.

Sec. 8822.052. METHOD OF ELECTING DIRECTORS: COMMISSIONERS

PRECINCTS. (a) Except as provided by Subsection (f), the

directors of the district shall be elected according to the

commissioners precinct method as provided by this section.

(b) One director shall be elected by the voters of the entire

district, and one director shall be elected from each county

commissioners precinct by the voters of that precinct.

(c) Except as provided by Subsection (e), to be eligible to be a

candidate for or to serve as director at large, a person must be

a registered voter in the district. To be a candidate for or to

serve as director from a county commissioners precinct, a person

must be a registered voter of that precinct.

(d) A person shall indicate on the application for a place on

the ballot:

(1) the precinct that the person seeks to represent; or

(2) that the person seeks to represent the district at large.

(e) When the boundaries of the county commissioners precincts

are redrawn after each federal decennial census to reflect

population changes, a director in office on the effective date of

the change, or a director elected or appointed before the

effective date of the change whose term of office begins on or

after the effective date of the change, shall serve in the

precinct to which elected or appointed even though the change in

boundaries places the person's residence outside the precinct for

which the person was elected or appointed.

(f) If territory is added to the district, the board shall

change the method of electing directors as necessary to ensure

that all district voters are fairly represented. A change in the

method of electing directors adopted by the board under this

subsection shall be implemented at the next directors' election

at which the change can be implemented consistently with the

Election Code and federal law.

Added by Acts 2007, 80th Leg., R.S., Ch.

951, Sec. 1, eff. June 15, 2007.

Sec. 8822.053. ELECTION DATE. The district shall hold an

election to elect the appropriate number of directors on the

uniform election date prescribed by Section 41.001, Election

Code, in May of each even-numbered year.

Added by Acts 2007, 80th Leg., R.S., Ch.

951, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8822.101. GENERAL POWERS. Except as otherwise provided by

this chapter, the district has all of the rights, powers,

privileges, functions, and duties provided by the general law of

this state applicable to groundwater conservation districts

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

951, Sec. 1, eff. June 15, 2007.

Sec. 8822.102. PROHIBITION ON REQUIRING METERING OF EXEMPT

WELLS. The district may not require meters on wells exempt from

permitting or regulation under Section 36.117, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

951, Sec. 1, eff. June 15, 2007.

Sec. 8822.103. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2007, 80th Leg., R.S., Ch.

951, Sec. 1, eff. June 15, 2007.

Sec. 8822.104. REGISTRATION AND REPORTING REQUIREMENTS FOR

CERTAIN EXEMPT WELLS. The district may adopt rules that require

the owner or operator of a well or class of wells exempt from

permitting under Section 36.117, Water Code, to register the well

with the district and, notwithstanding Section 8822.102, if the

well is not exempt under Section 36.117(b)(1), Water Code, to

report groundwater withdrawals from the well using reasonable and

appropriate reporting methods and frequency.

Added by Acts 2007, 80th Leg., R.S., Ch.

951, Sec. 1, eff. June 15, 2007.

Sec. 8822.105. WELL SPACING RULES; EXEMPTIONS. (a) Except as

provided by Subsection (b), the district shall exempt from the

well spacing requirements adopted by the district any well that

is completed on or before the effective date of those

requirements.

(b) The district may provide by rule that a well may lose its

exemption under this section if the well is modified in a manner

that substantially increases the capacity of the well after the

effective date of the well spacing requirements adopted by the

district.

(c) Except as provided by this section, the district may require

any well or class of wells exempt from permitting under Chapter

36, Water Code, to comply with the well spacing requirements

adopted by the district. The district shall apply well spacing

requirements uniformly to any well or class of wells based on the

size or capacity of the well and without regard to the type of

use of the groundwater produced by the well.

Added by Acts 2007, 80th Leg., R.S., Ch.

951, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8822.151. LIMITATION ON TAXES. The district may not impose

ad valorem taxes at a rate that exceeds five cents on each $100

of assessed valuation of taxable property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

951, Sec. 1, eff. June 15, 2007.



CHAPTER 8824. COLORADO COUNTY GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8824. COLORADO COUNTY GROUNDWATER CONSERVATION DISTRICT

For contingent expiration of this chapter, see Section 8824.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8824.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Colorado County Groundwater

Conservation District.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

Sec. 8824.002. NATURE OF DISTRICT. The district is a

groundwater conservation district in Colorado County created

under and essential to accomplish the purposes of Section 59,

Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

Sec. 8824.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

before September 1, 2011:

(1) the district is dissolved on September 1, 2011, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Colorado County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires on September 1, 2013.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

Sec. 8824.004. INITIAL DISTRICT TERRITORY. The initial

boundaries of the district are coextensive with the boundaries of

Colorado County, Texas, except that the district does not include

any territory that is included in the boundaries of the Coastal

Bend Groundwater Conservation District as of the effective date

of the Act enacting this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

Sec. 8824.005. APPLICABILITY OF OTHER GROUNDWATER CONSERVATION

DISTRICT LAW. Except as otherwise provided by this chapter,

Chapter 36, Water Code, applies to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8824.024.

Sec. 8824.021. APPOINTMENT OF TEMPORARY DIRECTORS. (a) Not

later than September 11, 2007, the Colorado County Commissioners

Court shall appoint seven temporary directors. Temporary

directors must meet the qualifications provided by Section

8824.052 for permanent directors.

(b) If there is a vacancy on the temporary board of directors of

the district, the remaining temporary directors shall select a

qualified person to fill the vacancy. If, at any time, there are

three or more vacancies on the temporary board, the Colorado

County Commissioners Court shall appoint a qualified person to

fill each vacancy.

(c) Temporary directors serve until the earlier of:

(1) the time initial directors are elected as provided by

Section 8824.023; or

(2) the date this chapter expires under Section 8824.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

Sec. 8824.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

(a) As soon as practicable after all the temporary directors

have qualified under Section 36.055, Water Code, a majority of

the temporary directors shall convene the organizational meeting

of the district at a location within the district agreeable to a

majority of the directors. If an agreement on location cannot be

reached, the organizational meeting shall be at the Colorado

County Courthouse.

(b) At the meeting, the temporary directors shall elect a

presiding officer, assistant presiding officer, and secretary

from among the temporary directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

Sec. 8824.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

(a) The temporary board of directors shall hold an election to

confirm the creation of the district and elect seven initial

directors.

(b) Section 41.001(a), Election Code, does not apply to a

confirmation election held as provided by this section.

(c) Except as provided by this section, a confirmation election

must be conducted as provided by Sections 36.017(b)-(i), Water

Code, and the Election Code.

(d) The ballot for the election must be printed to provide for

voting for or against the proposition: "The creation of the

Colorado County Groundwater Conservation District and the levy of

an ad valorem tax in the district at a rate not to exceed three

cents for each $100 of assessed valuation."

(e) The temporary board of directors may include any other

proposition on the ballot that the directors determine necessary.

(f) If a majority of the votes cast at the election are not in

favor of the creation of the district, the temporary board of

directors may hold a subsequent confirmation election. The

subsequent election may not be held before the month in which the

first anniversary of the date on which the preceding election was

held occurs.

(g) The initial directors for positions one, three, five, and

seven shall serve until the first regularly scheduled election of

directors under Section 8824.053. The initial directors for the

remaining positions shall serve until the second regularly

scheduled election of directors under Section 8824.053.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

Sec. 8824.024. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2013.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8824.051. DIRECTORS; TERMS. (a) The district is governed

by a board of seven directors.

(b) Directors serve staggered four-year terms.

(c) A director may serve only two consecutive terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

Sec. 8824.052. METHOD OF ELECTING DIRECTORS. (a) Except as

provided by Subsection (e), the directors of the district shall

be elected as follows:

(1) the directors for positions 1 through 4 must reside in

Colorado County Commissioners Precincts 1 through 4,

respectively, and are elected by the voters of the applicable

county commissioners precinct; and

(2) the directors for positions 5 through 7 must reside in the

cities of Columbus, Eagle Lake, and Weimar, respectively, and are

elected at large by the voters of the district.

(b) To be eligible to be a candidate for or to serve as a

director, a person must be a registered voter.

(c) A person shall indicate on the application for a place on

the ballot the position on the board to which the person seeks to

be elected.

(d) When the boundaries of the county commissioners precincts

are redrawn after each federal decennial census to reflect

population changes, a director in office on the effective date of

the change, or a director elected or appointed before the

effective date of the change whose term of office begins on or

after the effective date of the change, shall serve in the

precinct to which elected or appointed even though the change in

boundaries places the person's residence outside the precinct for

which the person was elected or appointed.

(e) If territory is added to the district, the board shall

change the method of electing directors as necessary to ensure

that all district voters are fairly represented. A change in the

method of electing directors adopted by the board under this

subsection shall be implemented at the next directors' election

at which the change can be implemented consistently with the

Election Code and federal law.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

Sec. 8824.053. ELECTION DATE. The district shall hold an

election to elect the appropriate number of directors on the

uniform election date prescribed by Section 41.001, Election

Code, in November of each even-numbered year.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

Sec. 8824.054. DIVISION OF MUNICIPALITY. The provision of

Section 36.059(b), Water Code, concerning the division of a

municipal corporation among precincts does not apply to an

election under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

Sec. 8824.055. COMPENSATION; REIMBURSEMENT. (a)

Notwithstanding Section 36.060, Water Code, a director is not

entitled to receive compensation for performing the duties of a

director.

(b) The board may authorize a director to receive reimbursement

for the director's reasonable expenses incurred while engaging in

activities on behalf of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

Sec. 8824.056. VACANCY. A vacancy in the office of director

shall be filled by appointment of the board. The appointed

director serves only for the remainder of the unexpired term to

which the director was appointed.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8824.101. RESTRICTIONS ON GENERAL POWERS. Sections 36.103

and 36.104, Water Code, do not apply to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

Sec. 8824.102. PROHIBITION ON REQUIRING METERING OF EXEMPT

WELLS. The district may not require meters on wells exempt from

permitting or regulation under Section 36.117, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

Sec. 8824.103. RIGHT TO ENTER LAND. (a) A district director or

employee or a person who contracts with the district may enter

private property on behalf of the district without obtaining the

permission of the property owner only if:

(1) the purpose of the entry is to conduct an investigation of a

violation of or enforce a district rule; and

(2) the property owner is provided reasonable notice before the

property is entered.

(b) A district director or employee or a person who contracts

with the district must obtain the permission of a property owner

before entering private property on behalf of the district for

any purpose other than the purposes described by Subsection

(a)(1).

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

Sec. 8824.104. WELL SPACING RULES; EXEMPTIONS. (a) Except as

provided by Subsection (b), the district shall exempt from the

well spacing requirements adopted by the district any well that

is completed on or before the effective date of those

requirements.

(b) The district may provide by rule that a well may lose its

exemption under this section if the well is modified in a manner

that substantially increases the capacity of the well after the

effective date of the well spacing requirements adopted by the

district.

(c) Except as provided by this section, the district may require

any well or class of wells exempt from permitting under Chapter

36, Water Code, to comply with the well spacing requirements

adopted by the district. The district shall apply well spacing

requirements uniformly to any well or class of wells based on the

size or capacity of the well and without regard to the type of

use of the groundwater produced by the well.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

Sec. 8824.105. REGISTRATION AND REPORTING REQUIREMENTS FOR

CERTAIN EXEMPT WELLS.The district may adopt rules that require

the owner or operator of a well or class of wells exempt from

permitting under Section 36.117, Water Code, to register the well

with the district and, notwithstanding Section 8824.102, if the

well is not exempt under Section 36.117(b)(1), Water Code, to

report groundwater withdrawals from the well using reasonable and

appropriate reporting methods and frequency.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

Sec. 8824.106. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8824.151. REVENUE. (a) To pay the maintenance and

operating costs of the district and to pay any bonds or notes

issued by the district, the district may:

(1) impose ad valorem taxes at a rate not to exceed three cents

on each $100 of assessed valuation of taxable property in the

district; or

(2) assess reasonable fees for:

(A) services provided;

(B) water withdrawn from each well that is not exempt from

district permitting or regulation; or

(C) groundwater exported from the district.

(b) In determining a tax rate under Subsection (a)(1), the board

shall take into consideration the income of the district from

sources other than taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

Sec. 8824.152. GRANTS, GIFTS, AND DONATIONS. The district may

solicit and accept grants, gifts, and donations from any public

or private source.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. DISSOLUTION

Sec. 8824.201. SUBCHAPTER CUMULATIVE. The provisions of this

subchapter are cumulative of the provisions of Subchapter I,

Chapter 36, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

Sec. 8824.202. DISSOLUTION BY ELECTION. (a) After January 1,

2016, the board shall order an election on the question of

dissolving the district if the board receives a petition

requesting that an election be held for that purpose that is

signed by at least 15 percent of the district's registered

voters.

(b) Not later than the 30th day after the date the board

receives the petition, the directors shall:

(1) validate the signatures on the petition; and

(2) if the signatures are validated, order an election on the

next uniform election date under Section 41.001, Election Code.

(c) The order calling the election must state the nature of the

election, including the proposition that is to appear on the

ballot.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

Sec. 8824.203. NOTICE OF ELECTION. Notice of an election under

this subchapter must be provided by posting a copy of the order

calling the election in at least one conspicuous place for at

least 10 days before the day of the election:

(1) at the Colorado County Courthouse;

(2) in each Colorado County commissioners precinct; and

(3) in the cities of Columbus, Eagle Lake, and Weimar.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

Sec. 8824.204. BALLOT. The ballot for an election under this

subchapter must be printed to permit voting for or against the

proposition: "The dissolution of the Colorado County Groundwater

Conservation District."

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.

Sec. 8824.205. ELECTION RESULTS; DISPOSITION OF ASSETS. If a

majority of the votes in an election under this subchapter favor

dissolution:

(1) the board shall find that the district is dissolved; and

(2) Section 36.310, Water Code, applies for the purpose of

disposition of the district's assets.

Added by Acts 2007, 80th Leg., R.S., Ch.

953, Sec. 1, eff. June 15, 2007.



CHAPTER 8825. BLUEBONNET GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8825. BLUEBONNET GROUNDWATER CONSERVATION DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8825.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Bluebonnet Groundwater Conservation

District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8825.002. NATURE OF DISTRICT. (a) The district is a

groundwater conservation district created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

(b) The purpose of this chapter is to create a locally

controlled district to:

(1) protect and recharge groundwater;

(2) prevent pollution or waste of groundwater;

(3) control subsidence caused by withdrawal of water from the

groundwater reservoirs in the area; and

(4) regulate the transport of water out of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8825.003. FINDINGS OF PUBLIC USE AND BENEFIT. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the works and projects accomplished by the district

under the powers conferred by Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8825.004. DISTRICT TERRITORY. The district's boundaries

are coextensive with the boundaries of Austin, Grimes, Walker,

and Waller Counties, unless the district's territory has been

modified under:

(1) Subchapter J, Chapter 36, Water Code; or

(2) other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8825.051. COMPOSITION OF BOARD. The district is governed

by a board of not fewer than 8 or more than 20 directors

appointed as provided by Section 8825.053.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8825.052. TERMS. (a) Directors serve staggered four-year

terms.

(b) A director may serve consecutive terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8825.053. APPOINTMENT OF DIRECTORS. (a) The commissioners

courts of the counties in the district, if the district has two

to five counties, shall each appoint four directors, of whom:

(1) one must represent municipal interests;

(2) one must represent agricultural interests;

(3) one must represent industrial interests; and

(4) one must represent rural water suppliers' interests.

(b) If the district consists of one county, the commissioners

court of that county shall appoint eight directors, of whom:

(1) two must represent municipal interests;

(2) two must represent agricultural interests;

(3) two must represent industrial interests; and

(4) two must represent rural water suppliers' interests.

(c) Every two years after the date on which all initial

directors qualified as required by Section 36.055, Water Code,

the appropriate commissioners courts shall each appoint the

appropriate number of directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8825.054. BOARD VACANCY. (a) If there is a vacancy on the

board, the commissioners court that appointed the director who

vacated the office shall appoint a director to serve the

remainder of the term.

(b) In making the appointment, the commissioners court shall

appoint a director to represent the interest of the director who

vacated the office.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8825.055. COMPENSATION; EXPENSES. (a) A director is not

entitled to receive compensation for serving as a director.

(b) A director may be reimbursed for actual reasonable expenses

incurred in discharging official duties.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8825.056. VOTE REQUIRED FOR BOARD ACTION. A majority vote

of a quorum of the board is required for board action. If there

is a tie vote, the proposed action fails.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8825.101. GROUNDWATER CONSERVATION DISTRICT POWERS AND

DUTIES. Except as otherwise provided by this chapter, the

district has the rights, powers, privileges, functions, and

duties provided by the general law of this state, including

Chapter 36, Water Code, applicable to groundwater conservation

districts created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8825.102. LIMITATIONS ON DISTRICT POWERS. The district

does not have the authority granted by:

(1) Section 36.105, Water Code, relating to eminent domain; and

(2) Sections 36.020 and 36.201-36.204, Water Code, relating to

taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8825.103. REGISTRATION, EQUIPMENT, AND MAINTENANCE OF

EXEMPTED WELLS; APPLICABILITY OF FEES. (a) A well exempted

under Section 36.117(a) or (b), Water Code, may be:

(1) registered in accordance with rules adopted by the district;

and

(2) equipped and maintained in accordance with Section

36.117(h)(2), Water Code.

(b) The district may require the driller of a well exempted as

provided by Subsection (a) to file the drilling log with the

district.

(c) Groundwater withdrawn from an exempted well and subsequently

transported outside the boundaries of the district is subject to

all applicable production and export fees imposed under Sections

8825.105 and 8825.106.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8825.104. CERTAIN PERMIT DENIALS PROHIBITED. The district

may not deny the owner of a tract of land, or the owner's lessee,

who does not have a well equipped to produce more than 25,000

gallons each day on the tract, either a permit to drill a well on

the tract or the privilege to produce groundwater from the tract,

subject to any rules of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8825.105. PERMIT FEES. (a) The board by rule may impose a

reasonable fee on each well that is not exempt from regulation by

the district and for which a permit is issued by the district.

(b) The fee may be based on:

(1) the size of column pipe used by the well; or

(2) the actual, authorized, or anticipated amount of water to be

withdrawn from the well.

(c) The fee may not exceed:

(1) $1 for each acre-foot payable annually for water used for

agricultural use; or

(2) 17 cents for each thousand gallons for water used for any

other purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8825.106. ADDITIONAL FEE; SURCHARGE. In addition to a fee

imposed under Section 8825.105, the district may impose a

reasonable fee or surcharge for an export fee using one of the

following methods:

(1) a fee negotiated between the district and the transporter;

or

(2) a combined production and export fee not to exceed 17 cents

for each thousand gallons for water used.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8825.107. ANNUAL ASSESSMENT AND USE OF FEES. A fee imposed

under Section 8825.105 or 8825.106 may be:

(1) assessed annually; and

(2) used to fund the costs of district operations.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8825.108. MITIGATION ASSISTANCE. In addition to the

authority granted by Chapter 36, Water Code, the district may

assist in the mediation between landowners regarding the

mitigation of a loss of existing groundwater supply of exempt

domestic and livestock users due to the groundwater pumping of

others.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8825.109. COORDINATION WITH OTHER ENTITIES. The district

may:

(1) coordinate activities with the Central Carrizo-Wilcox

Coordinating Council and appoint a nonvoting representative to

the Central Carrizo-Wilcox Coordinating Council; and

(2) coordinate activities with the Harris-Galveston Coastal

Subsidence District or other groundwater conservation districts

to manage portions of the Gulf Coast Aquifer.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.



CHAPTER 8826. BRAZORIA COUNTY GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8826. BRAZORIA COUNTY GROUNDWATER CONSERVATION DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8826.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Brazoria County Groundwater

Conservation District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8826.002. NATURE OF DISTRICT. The district is a

groundwater conservation district in Brazoria County created

under and essential to accomplish the purposes of Section 59,

Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8826.003. FINDINGS OF PUBLIC USE AND BENEFIT. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the works and projects accomplished by the district

under the powers conferred by Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8826.004. DISTRICT TERRITORY. The district's boundaries

are coextensive with the boundaries of Brazoria County, Texas,

unless the district's territory has been modified under:

(1) Subchapter J, Chapter 36, Water Code; or

(2) other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8826.051. COMPOSITION OF BOARD; TERMS. (a) The district

is governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8826.052. ELECTION OF DIRECTORS. (a) Directors are

elected according to the commissioners precinct method as

provided by this section.

(b) One director is elected by the voters of the entire

district. One director is elected from each county commissioners

precinct by the voters of that precinct.

(c) A person shall indicate on the application for a place on

the ballot:

(1) the precinct that the person seeks to represent; or

(2) that the person seeks to represent the district at large.

(d) When the boundaries of the county commissioners precincts

are redrawn under Section 18, Article V, Texas Constitution, a

director in office on the effective date of the change, or

elected or appointed before the effective date of the change to a

term of office beginning on or after the effective date of the

change, shall serve the term or the remainder of the term in the

precinct to which elected or appointed even though the change in

boundaries places the director's residence outside the precinct

for which the director was elected or appointed.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8826.053. ELECTION DATE. On the first Tuesday after the

first Monday in November of each even-numbered year, the

appropriate number of directors shall be elected.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8826.054. ELIGIBILITY. (a) To be eligible to be a

candidate for or to serve as director at large, a person must be

a registered voter in the district.

(b) To be eligible to be a candidate for or to serve as director

from a county commissioners precinct, a person must be a

registered voter of that precinct, except as provided by Section

8826.052(d).

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8826.101. GROUNDWATER CONSERVATION DISTRICT POWERS AND

DUTIES. Except as provided by Section 8826.102, the district has

the rights, powers, privileges, functions, and duties provided by

the general law of this state, including Chapter 36, Water Code,

applicable to groundwater conservation districts created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8826.102. LIMITATIONS ON DISTRICT POWERS. The district may

not:

(1) impose a tax of any type;

(2) exercise the power of eminent domain;

(3) acquire land;

(4) issue or sell bonds; or

(5) purchase, sell, transport, or distribute surface water or

groundwater.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8826.103. WELLS EXEMPT FROM REGULATION. (a) For a new or

existing water well on private property that serves only a

single-family dwelling used only for domestic purposes, the

district may not:

(1) assess or collect a fee of any type; or

(2) require that a meter be placed on the well.

(b) For a new or existing water well used only for agriculture,

as that term is defined by Section 36.001, Water Code, the

district may not:

(1) assess or collect a fee of any type; or

(2) require that a meter be placed on the well.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8826.151. FEES. Unless exempt under this chapter or

Chapter 36, Water Code, the board may establish by schedule and

impose:

(1) a production fee under Section 36.205, Water Code;

(2) an export fee for groundwater transferred out of the

district in an amount not to exceed 150 percent of the maximum

wholesale water rate charged by the City of Houston; and

(3) other fees as authorized by Chapter 36, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.



CHAPTER 8827. BREWSTER COUNTY GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8827. BREWSTER COUNTY GROUNDWATER CONSERVATION DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8827.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Commissioners court" means the Brewster County

Commissioners Court.

(3) "Director" means a board member.

(4) "District" means the Brewster County Groundwater

Conservation District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8827.002. NATURE OF DISTRICT. The district is a

groundwater conservation district in Brewster County created

under and essential to accomplish the purposes of Section 59,

Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8827.003. FINDINGS OF PUBLIC USE AND BENEFIT. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the works and projects accomplished by the district

under the powers conferred by Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8827.004. DISTRICT TERRITORY. The district's boundaries

are coextensive with the boundaries of Brewster County unless the

district's territory has been modified under:

(1) Subchapter J, Chapter 36, Water Code; or

(2) other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8827.005. DISTRICT NAME CHANGE. The board by resolution

may change the name of the district if the district annexes

territory.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8827.051. COMPOSITION OF BOARD; TERMS. (a) The district

is governed by a board of seven directors appointed by the

commissioners court.

(b) The board is composed of:

(1) three directors who represent the municipalities or

population centers of Alpine, Lajitas, Marathon, Study Butte, and

Terlingua;

(2) three directors who represent the rural part of Brewster

County, exclusive of the municipalities or population centers of

Alpine, Lajitas, Marathon, Study Butte, and Terlingua; and

(3) one director who represents Brewster County at large.

(c) A director described by Subsection (b)(1) must reside in or

in the immediate area of a municipality or population center

listed in that subsection.

(d) At least one director must reside in each county

commissioners precinct.

(e) Directors serve staggered three-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8827.052. APPOINTMENT OF DIRECTORS. The commissioners

court shall appoint a director to succeed a director on or before

the date the director's term expires.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8827.053. BOARD VACANCY. If there is a vacancy on the

board, the commissioners court shall appoint a director to serve

the remainder of the term.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8827.054. COMPENSATION; EXPENSES. A director may not

receive a salary or other compensation for service as a director

but may be reimbursed for actual expenses of attending meetings

at the rate in effect for employees of Brewster County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8827.101. GROUNDWATER CONSERVATION DISTRICT POWERS AND

DUTIES. The district has the rights, powers, privileges,

functions, and duties provided by the general law of this state,

including Chapter 36, Water Code, applicable to groundwater

conservation districts created under Section 59, Article XVI,

Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8827.102. LIMITATIONS ON DISTRICT POWERS RELATING TO REAL

PROPERTY. Notwithstanding other law:

(1) the district may not exercise the power of eminent domain;

and

(2) an agent or employee of the district may not enter private

property without the permission of the landowner or the

landowner's agent except to inspect a permitted well and to

ensure compliance with district rules.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8827.103. GROUNDWATER TRANSFER RESTRICTIONS AND FEES. (a)

The district may limit and impose fees on the transfer of

groundwater out of the district if, after public notice and a

hearing and in accordance with district rules, the district finds

that restrictions or fees on transfer are in the district's best

interests.

(b) In making the determination under Subsection (a), the

district shall consider:

(1) the availability of water in the district and in the

receiving area during the period for which the proposed water

transfer is requested;

(2) the availability of feasible and practicable alternative

supplies to the applicant proposing the transfer;

(3) the amount and proposed use of the transferred water in the

receiving area;

(4) the projected effect of the proposed transfer on aquifer

conditions, depletion, or subsidence or effects on existing

permit holders or other groundwater users within the district;

(5) the projected environmental and economic effects on the

district; and

(6) the compatibility of the proposed transfer with the approved

regional plan and certified district management plan.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.



CHAPTER 8828. CLEAR FORK GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8828. CLEAR FORK GROUNDWATER CONSERVATION DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8828.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Clear Fork Groundwater Conservation

District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8828.002. NATURE OF DISTRICT. The district is a

groundwater conservation district in Fisher County created under

and essential to accomplish the purposes of Section 59, Article

XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8828.003. FINDINGS OF PUBLIC USE AND BENEFIT. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the works and projects accomplished by the district

under the powers conferred by Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8828.004. DISTRICT TERRITORY. The district's boundaries

are coextensive with the boundaries of Fisher County, Texas,

unless the district's territory has been modified under:

(1) Subchapter J, Chapter 36, Water Code; or

(2) other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8828.005. DISTRICT NAME CHANGE. The board may change the

district's name when the district annexes territory.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8828.006. CONFLICTS OF LAW. (a) Except as otherwise

provided by this chapter, if there is a conflict between this

chapter and Chapter 36 or 49, Water Code, this chapter controls.

(b) If there is a conflict between Chapters 36 and 49, Water

Code, Chapter 36 controls.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8828.051. COMPOSITION OF BOARD; TERMS. (a) The district

is governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8828.052. ELECTION OF DIRECTORS. (a) Directors are

elected according to the commissioners precinct method as

provided by this section.

(b) One director is elected by the voters of the entire

district. One director is elected from each county commissioners

precinct by the voters of that precinct.

(c) A person shall indicate on the application for a place on

the ballot:

(1) the precinct that the person seeks to represent; or

(2) that the person seeks to represent the district at large.

(d) At the first election of the district after the county

commissioners precincts are redrawn under Section 18, Article V,

Texas Constitution, a new director is elected from each precinct.

The directors shall draw lots to determine which two directors

shall serve two-year terms and which two directors shall serve

four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8828.053. ELECTION DATE. The district shall hold an

election in the district to elect directors on the uniform

election date in May of each even-numbered year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8828.054. QUALIFICATIONS FOR OFFICE. (a) To be qualified

to be a candidate for or to serve as director at large, a person

must be a registered voter in the district.

(b) To be a candidate for or to serve as director from a county

commissioners precinct, a person must be a registered voter of

that precinct.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8828.055. BOARD VACANCY. (a) The board shall appoint a

replacement to fill a vacancy in the office of any director.

(b) The appointed replacement serves until the next directors'

election.

(c) If the position is not scheduled to be filled at the next

election, the person elected to fill the position serves only for

the remainder of the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8828.101. GROUNDWATER CONSERVATION DISTRICT POWERS AND

DUTIES. Except as provided by this chapter, the district has the

rights, powers, privileges, functions, and duties provided by the

general law of this state, including Chapter 36, Water Code,

applicable to groundwater conservation districts created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8828.102. NO EMINENT DOMAIN POWER. The district does not

have the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8828.151. DISTRICT REVENUE. To pay the district's

maintenance and operating costs, the district may:

(1) impose an ad valorem tax at a rate not to exceed five cents

for each $100 of taxable value of property in the district;

(2) assess general production fees;

(3) solicit and accept grants from any public or private source;

and

(4) assess a transfer fee on water exported from the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.



CHAPTER 8829. COASTAL BEND GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8829. COASTAL BEND GROUNDWATER CONSERVATION DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8829.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Coastal Bend Groundwater Conservation

District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8829.002. NATURE OF DISTRICT. The district is a

groundwater conservation district in Wharton County created under

and essential to accomplish the purposes of Section 59, Article

XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8829.003. FINDINGS OF PUBLIC USE AND BENEFIT. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the works and projects accomplished by the district

under the powers conferred by Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8829.004. DISTRICT TERRITORY. The district's boundaries

are coextensive with the boundaries of Wharton County, Texas,

unless the district's territory has been modified under:

(1) Subchapter J, Chapter 36, Water Code; or

(2) other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8829.005. DISTRICT NAME CHANGE. The board may change the

district's name when the district annexes territory.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8829.006. CONFLICTS OF LAW. (a) Except as otherwise

provided by this chapter, if there is a conflict between this

chapter and Chapter 36 or 49, Water Code, this chapter controls.

(b) If there is a conflict between Chapters 36 and 49, Water

Code, Chapter 36 controls.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8829.051. COMPOSITION OF BOARD; TERMS. (a) Except as

provided by Section 8829.056(b), the district is governed by a

board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8829.052. ELECTION OF DIRECTORS. (a) Except as provided

by Section 8829.056, this section and Sections 8829.053 and

8829.054 govern the election and qualifications of directors.

(b) Directors are elected according to the commissioners

precinct method as provided by this section.

(c) One director is elected by the voters of the entire

district. One director is elected from each county commissioners

precinct by the voters of that precinct.

(d) A person shall indicate on the application for a place on

the ballot:

(1) the precinct that the person seeks to represent; or

(2) that the person seeks to represent the district at large.

(e) At the first election after the county commissioners

precincts are redrawn under Section 18, Article V, Texas

Constitution, a new director is elected from each precinct. The

directors shall draw lots to determine which two directors shall

serve two-year terms and which two directors shall serve

four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8829.053. ELECTION DATE. (a) The district shall hold an

election in the district to elect directors on the first Tuesday

after the first Monday in November of each even-numbered year.

(b) The district shall hold elections for the directors for:

(1) Precincts 1 and 3 every four years after 2004; and

(2) Precincts 2 and 4 and the district at large every four years

after 2002.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8829.054. QUALIFICATIONS FOR OFFICE. (a) To be qualified

to be a candidate for or to serve as director at large, a person

must be a registered voter in the district.

(b) To be a candidate for or to serve as director from a county

commissioners precinct, a person must be a registered voter of

that precinct.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8829.055. BOARD VACANCY. (a) The board shall appoint a

replacement to fill a vacancy in the office of any director.

(b) The appointed replacement serves until the next directors'

election.

(c) If the position is not scheduled to be filled at the next

election, the person elected to fill the position serves only for

the remainder of the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8829.056. COMPOSITION OF BOARD AND ELECTION OF DIRECTORS

FOLLOWING ANNEXATION. (a) If the district annexes territory,

the board of directors of the district by resolution shall adopt

an appropriate and equitable method for:

(1) electing directors for the district;

(2) drawing voting district boundaries if required by the method

adopted; and

(3) maintaining staggered terms for the directors.

(b) If the district annexes territory, the board by resolution

may add one or more directors as provided by Section 36.051,

Water Code.

(c) If the board votes to add a director to represent annexed

territory under Subsection (b), at an election to ratify

annexation under Section 36.328, Water Code, the board may

include on the ballot the names of candidates for director to

represent the annexed territory on the board. A director elected

under this subsection serves until an election is held under

Subsection (d).

(d) A method of electing directors adopted under Subsection (a):

(1) supersedes the method of electing directors provided by

Sections 8829.052-8829.054; and

(2) applies beginning with the election held on the first date

provided by Section 8829.053 that:

(A) occurs after the date the annexation of the territory is

final; and

(B) allows sufficient time to comply with any requirements of

law.

(e) The method of electing directors provided by Sections

8829.052-8829.054 applies until an election is held under

Subsection (d).

(f) To be eligible to be a candidate for or to serve as a

director of the district under this section, a person must:

(1) be a registered voter of the district; and

(2) comply with each requirement stated in a resolution adopted

under Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8829.057. REVISION OF VOTING DISTRICTS. (a) The board may

revise voting districts as necessary or appropriate.

(b) If the board adopts a method for electing directors based on

voting districts, the board shall revise each district after each

federal decennial census to reflect population changes.

(c) When the boundaries of the voting districts are redrawn, a

director serving on the effective date of the change, or elected

or appointed before the effective date of the change to a term of

office beginning on or after the effective date of the change,

serves the term or the remainder of the term in the district to

which elected or appointed even though the change in district

boundaries places the person's residence outside the district for

which the person was elected or appointed.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8829.101. GROUNDWATER CONSERVATION DISTRICT POWERS AND

DUTIES. Except as provided by this chapter, the district has the

rights, powers, duties, privileges, and functions provided by the

general law of this state, including Chapter 36, Water Code,

applicable to groundwater conservation districts created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8829.102. REGIONAL COOPERATION. (a) In recognition of the

need for uniform regional monitoring and regulation of common,

scientifically recognized groundwater sources, and within

designated management areas, the district shall establish rules

that:

(1) require the permitting of each water well that is:

(A) not exempt from permitting by Chapter 36, Water Code; and

(B) capable of producing more than 25,000 gallons each day;

(2) provide for the prevention of waste, as defined by Section

36.001, Water Code;

(3) provide for timely capping or plugging of abandoned wells;

and

(4) require reports to be filed with the district on each new,

nonexempt water well.

(b) A report required under Subsection (a)(4) must include:

(1) the driller's log;

(2) a description of the casing and pumping equipment installed;

(3) the capacity of the well; and

(4) the intended use of the water.

(c) To further regional continuity, the district shall:

(1) seek to participate in at least one coordination meeting

annually with each adjacent district that shares an aquifer with

the district;

(2) coordinate the collection of data with adjacent districts in

a manner designed to achieve uniformity of data quality;

(3) coordinate efforts to monitor water quality with adjacent

districts, local governments, and state agencies;

(4) investigate any groundwater pollution with the intention of

locating its source and report its findings to adjacent districts

and appropriate state agencies;

(5) provide to adjacent districts annually an inventory of new

water wells in the district and an estimate of groundwater

production within the district; and

(6) include adjacent districts on the mailing lists for district

newsletters, seminars, public education events, news articles,

and field days.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER D. FINANCIAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8829.151. DISTRICT REVENUE. To pay the district's

maintenance and operating costs, the district may:

(1) impose an ad valorem tax at a rate not to exceed five cents

for each $100 of taxable value of property in the district;

(2) assess general production fees;

(3) solicit and accept grants from any public or private source;

and

(4) assess a transfer fee on water exported from the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.



CHAPTER 8830. UPPER TRINITY GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8830. UPPER TRINITY GROUNDWATER

CONSERVATION DISTRICT

For contingent expiration of this chapter, see Section 8830.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8830.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Upper Trinity Groundwater Conservation

District.

Added by Acts 2007, 80th Leg., R.S., Ch.

1343, Sec. 1, eff. June 15, 2007.

Sec. 8830.002. NATURE OF DISTRICT; FINDINGS. (a) The district

is a groundwater conservation district in Hood, Montague, Parker,

and Wise Counties created under and essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

(b) The district is created to serve a public use and benefit.

(c) All of the land and other property included within the

boundaries of the district will be benefited by the works and

projects that are to be accomplished by the district under powers

conferred by this chapter and by Chapter 36, Water Code.

(d) Any fees imposed by the district under this chapter are

necessary to pay for the costs of accomplishing the purposes of

the district, including the conservation and management of

groundwater resources, as provided by this chapter and Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1343, Sec. 1, eff. June 15, 2007.

Sec. 8830.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8830.023 before September 1, 2009:

(1) the district is dissolved on September 1, 2009, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred in equal amounts to Hood, Montague, Parker, and Wise

Counties; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

1343, Sec. 1, eff. June 15, 2007.

Sec. 8830.004. INITIAL DISTRICT TERRITORY. The initial

boundaries of the district are coextensive with the boundaries of

Hood, Montague, Parker, and Wise Counties.

Added by Acts 2007, 80th Leg., R.S., Ch.

1343, Sec. 1, eff. June 15, 2007.

Sec. 8830.005. APPLICABILITY OF OTHER GROUNDWATER CONSERVATION

DISTRICT LAW. Except as otherwise provided by this chapter,

Chapter 36, Water Code, applies to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1343, Sec. 1, eff. June 15, 2007.

Sec. 8830.006. CONSTRUCTION OF CHAPTER. This chapter shall be

liberally construed to achieve the legislative intent and

purposes of Chapter 36, Water Code. A power granted by Chapter

36, Water Code, or this chapter shall be broadly interpreted to

achieve that intent and those purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1343, Sec. 1, eff. June 15, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 8830.025.

Sec. 8830.021. APPOINTMENT OF TEMPORARY DIRECTORS. (a) The

district is initially governed by a board of eight temporary

directors appointed as provided by Section 8830.051(a).

(b) Temporary directors shall be appointed not later than the

90th day after the effective date of the Act enacting this

chapter. If after the 90th day fewer than eight temporary

directors have been appointed, each unfilled position shall be

considered a vacancy and filled in accordance with Subsection

(c).

(c) If a vacancy occurs on the temporary board, the remaining

temporary directors shall appoint a person to fill the vacancy in

a manner that meets the representational requirements of this

section.

(d) To be eligible to serve as a temporary director, a person

must be a registered voter in the appointing county.

(e) Each temporary director must qualify to serve as a director

in the manner provided by Section 36.055, Water Code.

(f) Temporary directors serve until the earlier of:

(1) the time the temporary directors become the initial

permanent directors under Section 8830.024; or

(2) the date this chapter expires under Section 8830.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

1343, Sec. 1, eff. June 15, 2007.

Sec. 8830.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 36.055, Water Code, a majority of the

temporary directors shall convene the organizational meeting of

the district at a location in the district agreeable to a

majority of the directors. If an agreement on location cannot be

reached, the organizational meeting shall be at the Poolville

Junior High School in Parker County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1343, Sec. 1, eff. June 15, 2007.

Sec. 8830.023. CONFIRMATION ELECTION. (a) The temporary

directors shall hold an election to confirm the creation of the

district.

(b) Section 41.001(a), Election Code, does not apply to a

confirmation election held as provided by this section.

(c) Except as provided by this section, a confirmation election

must be conducted as provided by Sections 36.017(b), (c), and

(e)-(g), Water Code, and by the Election Code.

(d) The ballot for the election must be printed to provide for

voting for or against the proposition: "The creation of a

nontaxing, locally controlled groundwater conservation district

to be known as the Upper Trinity Groundwater Conservation

District, in lieu and instead of anticipated action by the Texas

Commission on Environmental Quality to otherwise establish a

conservation and reclamation district within the same or a larger

area."

(e) If a majority of the votes cast at the election are not in

favor of the creation of the district, the temporary directors

may order a subsequent confirmation election to be held in

accordance with this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1343, Sec. 1, eff. June 15, 2007.

Sec. 8830.024. INITIAL PERMANENT DIRECTORS; INITIAL TERMS. If

creation of the district is confirmed at an election held under

Section 8830.023:

(1) the temporary directors become the initial permanent

directors; and

(2) the two directors appointed from each county shall draw lots

to determine which director serves a term expiring June 1 of the

first odd-numbered year after the confirmation election and which

director serves a term expiring June 1 of the next odd-numbered

year.

Added by Acts 2007, 80th Leg., R.S., Ch.

1343, Sec. 1, eff. June 15, 2007.

Sec. 8830.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

1343, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8830.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of eight directors appointed as follows:

(1) two directors appointed by the Hood County Commissioners

Court;

(2) two directors appointed by the Montague County Commissioners

Court;

(3) two directors appointed by the Parker County Commissioners

Court; and

(4) two directors appointed by the Wise County Commissioners

Court.

(b) Directors serve staggered four-year terms, with the term of

one director from each of the four counties expiring on June 1 of

each odd-numbered year.

(c) A director may serve multiple consecutive terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1343, Sec. 1, eff. June 15, 2007.

Sec. 8830.052. DIRECTOR ELIGIBILITY; QUALIFICATION. (a) To be

eligible to serve as a director, a person must be a registered

voter in the appointing county.

(b) Each director must qualify to serve in the manner provided

by Section 36.055, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1343, Sec. 1, eff. June 15, 2007.

Sec. 8830.053. VACANCIES. If a vacancy occurs on the board, the

remaining directors shall appoint a person to fill the vacancy in

a manner that meets the representational requirements of Section

8830.051.

Added by Acts 2007, 80th Leg., R.S., Ch.

1343, Sec. 1, eff. June 15, 2007.

Sec. 8830.054. COMPENSATION; REIMBURSEMENT. (a)

Notwithstanding Sections 36.060(a) and (d), Water Code, a

director may not receive compensation for performing the duties

of director.

(b) A director is entitled to reimbursement of actual expenses

reasonably and necessarily incurred while engaging in activities

on behalf of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1343, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8830.101. GROUNDWATER CONSERVATION DISTRICT POWERS AND

DUTIES. Except as provided by this chapter, the district has the

powers and duties provided by the general law of this state,

including Chapter 36, Water Code, and Section 59, Article XVI,

Texas Constitution, applicable to groundwater conservation

districts.

Added by Acts 2007, 80th Leg., R.S., Ch.

1343, Sec. 1, eff. June 15, 2007.

Sec. 8830.102. CONTRACTS. The district may enter into a

contract with any person, public or private, for any purpose

authorized by law.

Added by Acts 2007, 80th Leg., R.S., Ch.

1343, Sec. 1, eff. June 15, 2007.

Sec. 8830.103. APPLICABILITY OF DISTRICT REGULATIONS.

Groundwater regulation under this chapter applies to all persons

except as exempted under Section 36.117, Water Code, or this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1343, Sec. 1, eff. June 15, 2007.

Sec. 8830.104. WELL SPACING RULES; EXEMPTIONS. (a) Except as

provided by Subsection (b), the district shall exempt from the

well spacing requirements adopted by the district any well that

is completed on or before the effective date of those

requirements.

(b) The district may provide by rule that a well may lose its

exemption under this section if the well is modified in a manner

that substantially increases the capacity of the well after the

effective date of the well spacing requirements adopted by the

district.

(c) Except as provided by this section and notwithstanding

Section 8830.103, the district may require any well or class of

wells exempt from permitting under Chapter 36, Water Code, to

comply with the well spacing requirements adopted by the

district. The district shall apply well spacing requirements

uniformly to any well or class of wells based on the size or

capacity of the well and without regard to the type of use of the

groundwater produced by the well.

Added by Acts 2007, 80th Leg., R.S., Ch.

1343, Sec. 1, eff. June 15, 2007.

Sec. 8830.105. REGISTRATION AND REPORTING REQUIREMENTS FOR

CERTAIN EXEMPT WELLS. The district may adopt rules that require

the owner or operator of a well or class of wells exempt from

permitting under Section 36.117, Water Code, to register the well

with the district and, except for a well exempt from permitting

under Subsection (b)(1) of that section, to report groundwater

withdrawals from the well using reasonable and appropriate

reporting methods and frequency.

Added by Acts 2007, 80th Leg., R.S., Ch.

1343, Sec. 1, eff. June 15, 2007.

Sec. 8830.106. ENFORCEMENT. (a) The district may enforce this

chapter in the manner provided by Chapter 36, Water Code. In

lieu of a remedy available to the district under Section 36.102,

Water Code, or in addition to those remedies, the district may

impose a fee in addition to a fee assessed under Section 8830.152

on a person producing groundwater in violation of a rule of the

district, including the failure or refusal to comply with any

order or rule of the district to reduce or cease groundwater

usage. The purpose of a fee authorized under this subsection is

to serve as a disincentive to producing groundwater except as

authorized by the district.

(b) A fee imposed under Subsection (a) may not exceed an amount

equal to 10 times the amount of a fee assessed under Section

8830.152.

Added by Acts 2007, 80th Leg., R.S., Ch.

1343, Sec. 1, eff. June 15, 2007.

Sec. 8830.107. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2007, 80th Leg., R.S., Ch.

1343, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8830.151. TAXES PROHIBITED. The district may not impose a

tax. Sections 36.020(a) and 36.201-36.204, Water Code, do not

apply to the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1343, Sec. 1, eff. June 15, 2007.

Sec. 8830.152. DISTRICT REVENUES. (a) The district by rule,

resolution, or order may establish, amend, pledge, encumber,

expend the proceeds from, and assess to any person production

fees based on the amount of groundwater authorized by permit to

be withdrawn from a well or on the amount of water actually

withdrawn, to enable the district to fulfill its purposes and

regulatory functions as provided by this chapter. The district

may use revenues generated by fees it assesses for any lawful

purpose.

(b) Notwithstanding any provision of general law to the

contrary, a fee authorized by Subsection (a) may not exceed:

(1) $1 per acre-foot annually for groundwater used for

agricultural purposes; or

(2) 30 cents per thousand gallons annually for groundwater used

for nonagricultural purposes.

(c) Notwithstanding any provision of general law or this chapter

to the contrary, if any, the district may assess a production fee

under this section for groundwater produced from a well or class

of wells exempt from permitting under Section 36.117, Water Code.

A production fee assessed by the district under this subsection

must be based on the amount of groundwater actually withdrawn

from the well and may not exceed the amount established by the

district for permitted uses under Subsection (b)(2).

(d) Notwithstanding Section 36.1071(f), Water Code, the district

by rule, resolution, or order before the adoption of its

management plan may:

(1) establish, assess, and enforce the collection of production

fees under this section; and

(2) establish and enforce metering and reporting requirements,

except for a well exempt from permitting under Section

36.117(b)(1), Water Code.

(e) The district by rule may establish a temporary or permanent

discounted fee rate for persons who prepay production fees to the

district under this section on or before the dates established by

district rule.

Added by Acts 2007, 80th Leg., R.S., Ch.

1343, Sec. 1, eff. June 15, 2007.

Sec. 8830.153. EXEMPTION FROM PRODUCTION FEES FOR GROUNDWATER

USED FOR CERTAIN EMERGENCY PURPOSES. (a) In this section,

"involved entity" means:

(1) a fire department or emergency services district that uses

groundwater produced within the boundaries of the district; or

(2) a person that provides groundwater produced within the

boundaries of the district to a fire department or emergency

services district.

(b) Groundwater produced within the boundaries of the district

for use by a fire department or emergency services district

solely for emergency purposes is exempt from the assessment of

any production fees that would otherwise be required under a

district rule, resolution, or order adopted under Section

8830.152.

(c) For purposes of this section, emergency purposes include the

use of groundwater:

(1) to fight fires, manage chemical spills, and otherwise

address emergency public safety or welfare concerns; and

(2) for training exercises conducted in preparation for

responding to fires, chemical spills, and other emergency public

safety or welfare concerns.

(d) The district may adopt rules to implement this section that

require each involved entity to report to the district using

reasonable and appropriate reporting methods established by the

district:

(1) the total quantity of groundwater produced or used, as

applicable, for all purposes by the involved entity during each

month of the reporting period;

(2) the quantity of groundwater produced or used, as applicable,

for emergency purposes during each month of the reporting period;

and

(3) the quantity of groundwater produced or used, as applicable,

for any purpose other than for emergency purposes during each

month of the reporting period.

(e) The production fee exemption provided by Subsection (b) does

not apply to groundwater produced for a purpose other than for

emergency purposes.

Added by Acts 2009, 81st Leg., R.S., Ch.

390, Sec. 1, eff. June 19, 2009.



CHAPTER 8831. COASTAL PLAINS GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8831. COASTAL PLAINS GROUNDWATER

CONSERVATION DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8831.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Coastal Plains Groundwater Conservation

District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8831.002. NATURE OF DISTRICT. The district is a

groundwater conservation district in Matagorda County created

under and essential to accomplish the purposes of Section 59,

Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8831.003. FINDINGS OF PUBLIC USE AND BENEFIT. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the works and projects accomplished by the district

under the powers conferred by Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8831.004. DISTRICT TERRITORY. The district's boundaries

are coextensive with the boundaries of Matagorda County, Texas,

unless the district's territory has been modified under:

(1) Subchapter J, Chapter 36, Water Code; or

(2) other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8831.051. COMPOSITION OF BOARD; TERMS. (a) The district

is governed by a board of seven directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8831.052. ELECTION OF DIRECTORS. (a) Three directors are

elected by the voters of the entire district. One director is

elected from each county commissioners precinct by the voters of

that precinct. The directors elected from precincts 1-4 occupy

positions 1-4, respectively, on the board. The at-large

directors occupy positions 5-7, respectively, on the board.

(b) A person shall indicate on the application for a place on

the ballot the position on the board for which the person is a

candidate.

(c) At the first election after the county commissioners

precincts are redrawn under Section 18, Article V, Texas

Constitution, each director in office on the effective date of

the change, or elected to a term of office beginning on or after

the effective date of the change, shall serve, unless otherwise

removed as provided by law, in the position to which each was

elected for the entire term to which elected, even though the

change in boundaries places the director's residence outside the

precinct from which the director was elected.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8831.053. ELECTION DATE. Each even-numbered year, the

board shall hold an election in the district on a uniform

election date provided by Section 41.001(a), Election Code, to

elect the appropriate number of directors. If the board changes

the election date, the district shall adjust the terms of office

to conform to the new election date.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8831.054. ELIGIBILITY. (a) To be eligible to be a

candidate for or to serve as a director at large, a person must

be a registered voter of the district.

(b) To be eligible to be a candidate for or to serve as a

director from a county commissioners precinct, a person must be a

registered voter of that precinct, except as provided by Section

8831.052(c).

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8831.055. BOARD VACANCY. (a) The board shall appoint a

replacement to fill a vacancy in the office of director.

(b) The appointed replacement serves until the next directors'

election.

(c) At that election, a person is elected to fill the position.

If the position is not scheduled to be filled at the election,

the person elected to fill the position serves only for the

remainder of the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8831.101. GROUNDWATER CONSERVATION DISTRICT POWERS AND

DUTIES. Except as provided by this chapter, the district has the

rights, powers, privileges, functions, and duties provided by the

general law of this state, including Chapter 36, Water Code,

applicable to groundwater conservation districts created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8831.102. REGIONAL COOPERATION. To provide for uniformity

across districts in addressing the need to achieve a common

approach to managing the underlying aquifer and to ensure that

administration of the district will be cost-effective, the

district shall:

(1) attempt to coordinate meetings with adjacent districts;

(2) encourage sharing of personnel and resources to achieve

administrative cost savings;

(3) study a common approach for collecting and sharing

appropriate data to be used in managing the aquifer;

(4) support cooperation in the investigation of aquifer

contamination; and

(5) include adjacent districts on mailing lists for district

meeting announcements, newsletters, public meetings, and other

scheduled events.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8831.151. DISTRICT REVENUE. To pay the district's

maintenance and operating costs and to pay any bonds issued by

the district, the district may:

(1) impose an ad valorem tax at a rate not to exceed 2.5 cents

for each $100 of taxable value of property in the district,

subject to voter approval;

(2) assess fees for services or for water withdrawn from wells;

or

(3) solicit and accept grants from any public or private source.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.



CHAPTER 8832. MESQUITE GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8832. MESQUITE GROUNDWATER CONSERVATION DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8832.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Mequite Groundwater Conservation

District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8832.002. NATURE OF DISTRICT. The district is created

under Section 59, Article XVI, Texas Constitution, to provide for

the conservation, preservation, protection, recharge, and

prevention of waste of the groundwater reservoirs located under

district land, consistent with the objectives of Section 59,

Article XVI, Texas Constitution, and Chapter 36, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8832.003. DISTRICT TERRITORY. The district includes the

territory in Collingsworth County and any territory annexed by

the district under Section 8832.055 or other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8832.004. DISTRICT NAME CHANGE. The board by resolution

may change the district's name.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8832.051. COMPOSITION OF BOARD; TERMS. (a) Except as

provided by Section 8832.055, the district is governed by a board

of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8832.052. ELECTION OF DIRECTORS. (a) The district is

divided into five numbered single-member districts for electing

directors.

(b) The board may revise the single-member districts as

necessary or appropriate.

(c) One director is elected from each single-member district. A

director elected from a single-member district represents the

residents and property owners of that single-member district.

(d) Board elections are conducted according to Sections

36.017(b)-(h), Water Code, and the Election Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8832.053. ELECTION DATE. A board election shall be held on

a uniform election date in each even-numbered year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8832.054. QUALIFICATIONS FOR ELECTION; ELIGIBILITY TO

SERVE. (a) To be qualified for election as a director, a person

must be:

(1) a resident of the district; and

(2) at least 18 years of age.

(b) To represent a single-member district, a director must own

property in that single-member district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8832.055. COMPOSITION OF BOARD AND ELECTION OF DIRECTORS

FOLLOWING ANNEXATION. (a) Territory may be added to the

district as provided by Chapter 36, Water Code.

(b) If the district annexes territory, the board may:

(1) add the annexed territory to one or more existing

single-member districts for purposes of electing directors;

(2) redraw the five single-member districts to include the

annexed territory; or

(3) add additional single-member districts for the election of

additional directors.

(c) The district may not contain more than 11 single-member

districts.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8832.101. GENERAL POWERS AND DUTIES. The district may

exercise:

(1) the powers essential to accomplish the purposes of Section

59, Article XVI, Texas Constitution; and

(2) the rights, powers, duties, privileges, and functions

provided by this chapter, Chapter 36, Water Code, and other laws

of this state relating to groundwater conservation districts.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8832.102. ADMINISTRATIVE PROCEDURES. Except as provided by

this chapter, the administrative and procedural provisions of

Chapter 36, Water Code, apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8832.103. WELL PERMITS. (a) As permitted by Chapter 36,

Water Code, the district may:

(1) require a permit for drilling, equipping, or completing a

well in a groundwater reservoir in the district; and

(2) issue a permit that includes terms relating to drilling,

equipping, or completing a well that are necessary to prevent

waste or conserve, preserve, and protect groundwater.

(b) The district may not deny an owner of land, or the owner's

heirs, assigns, and lessees, a permit to drill a well on that

land or the right to produce groundwater from that well subject

to rules adopted under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8832.104. WELL SPACING AND PRODUCTION. To minimize as far

as practicable the drawdown of the water table or the reduction

of the artesian pressure, the district as permitted by Chapter

36, Water Code, may provide for the spacing of wells producing

from the groundwater reservoirs in the district and regulate the

production from those wells.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8832.105. LOGS. As permitted by Chapter 36, Water Code,

the district may require that:

(1) accurate driller's logs be kept of the drilling, equipping,

and completion of a well into a groundwater reservoir in the

district; and

(2) a copy of a driller's log and of any electric log that may

be made of the well be filed with the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8832.106. SURVEYS. As permitted by Chapter 36, Water Code,

the district may have a licensed engineer survey the groundwater

of a groundwater reservoir in the district and the facilities for

the development, production, and use of that groundwater and

determine the quantity of the groundwater available for

production and use and the improvements, developments, and

recharges needed for the groundwater reservoir.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8832.107. RESEARCH AND DETERMINATIONS REGARDING GROUNDWATER

WITHDRAWAL. As permitted by Chapter 36, Water Code, the district

may carry out research projects, develop information, and

determine limitations, if any, that should be made on the

withdrawal of groundwater from a groundwater reservoir in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8832.108. COLLECTION AND PRESERVATION OF INFORMATION. As

permitted by Chapter 36, Water Code, the district may collect and

preserve information regarding the use of groundwater and the

practicability of recharge of a groundwater reservoir in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8832.109. CONTRACT FOR SALE AND DISTRIBUTION OF WATER. As

permitted by Chapter 36, Water Code, the district may contract

for, sell, and distribute water from a water import authority or

other agency.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8832.151. FINANCIAL RECORDS. (a) The district shall file

with the county treasurer of each county in which the district is

located a copy of each audit, board order, or other document

relating to district finances. The copy shall be filed not later

than the 60th day after the date the audit is completed, the

order is adopted, or the other document is finalized.

(b) The county treasurer shall maintain a copy of each audit,

order, or other document at the county treasurer's main office

and shall make the copies available for public inspection during

regular office hours.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.



CHAPTER 8834. FORT BEND SUBSIDENCE DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8834. FORT BEND SUBSIDENCE DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8834.001. DEFINITIONS. In this chapter:

(1) "Beneficial use" means any use that is useful or beneficial

to the user, including:

(A) an agricultural, gardening, domestic, stock raising,

municipal, mining, manufacturing, industrial, commercial, or

recreational use, or a use for pleasure purposes; or

(B) exploring for, producing, handling, or treating oil, gas,

sulfur, or other minerals.

(2) "Board" means the district's board of directors.

(3) "Commission" means the Texas Commission on Environmental

Quality.

(4) "District" means the Fort Bend Subsidence District.

(5) "Groundwater" means water existing below the earth's surface

in the district. The term does not include water produced with

oil in the production of oil and gas.

(6) "Subsidence" means the lowering in elevation of the surface

of land by groundwater withdrawal.

(7) "Waste" means:

(A) groundwater withdrawal from a groundwater reservoir at a

rate and in an amount that causes or threatens to cause intrusion

into the reservoir of water unsuitable for agricultural,

gardening, domestic, or stock raising purposes;

(B) groundwater withdrawal from a groundwater reservoir through

a well if the water withdrawn is not used for a beneficial use or

if the amount used is more than is reasonably required for a

beneficial use;

(C) escape of groundwater from a groundwater reservoir to any

other reservoir or geologic strata that does not contain

groundwater;

(D) pollution or harmful alteration of groundwater in a

groundwater reservoir by saltwater or other harmful matter

admitted from another stratum or from the surface of the ground;

(E) unless the discharge is authorized by a permit, rule, or

order issued by the commission under Chapter 26, Water Code,

wilfully or negligently causing, suffering, or allowing

groundwater to escape or flow:

(i) into a river, creek, natural watercourse, depression, lake,

reservoir, drain, sewer, street, highway, road, or road ditch; or

(ii) onto land that does not belong to the owner of the well;

(F) unless the occupant of the land receiving the discharge

granted permission for the discharge, the escape of groundwater

pumped for irrigation as irrigation tailwater onto land that does

not belong to the owner of the well; or

(G) wilfully causing or knowingly permitting the water withdrawn

from an artesian well to run off the owner's land or to percolate

through the stratum above which the water is found, as prescribed

by Section 11.205, Water Code.

(8) "Well" means a facility, device, or method used to withdraw

groundwater.

(9) "Withdrawal" means the act of extracting by pumping or

another method.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.002. NATURE OF DISTRICT. The district is:

(1) a conservation and reclamation district created under

Section 59, Article XVI, Texas Constitution; and

(2) a political subdivision of the state.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.003. PURPOSE; LEGISLATIVE INTENT. (a) The purpose of

this chapter is to provide for the regulation of groundwater

withdrawal in the district to prevent subsidence, which

contributes to or precipitates flooding or overflow in the

district, including rising water resulting from a storm or

hurricane.

(b) The legislature intends that the district administer and

enforce this chapter and exercise the district's rights, powers,

and duties in a manner that will effectively and expeditiously

accomplish the purposes of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.004. FINDINGS OF PUBLIC USE AND BENEFIT. The district

is created to serve a public use and benefit.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.005. DISTRICT TERRITORY. The district includes the

territory in Fort Bend County unless the district's territory has

been modified under other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.006. CERTAIN OTHER STATUTES INAPPLICABLE. Other laws

governing the administration or operation of a conservation and

reclamation district created under Section 52, Article III, or

Section 59, Article XVI, Texas Constitution, including Chapters

36 and 49, Water Code, do not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER B. DISTRICT ADMINISTRATION

Text of section effective on April 01, 2011

Sec. 8834.051. DIRECTORS. (a) The district is governed by a

board of 13 directors appointed as provided by this section.

(b) Directors serve two-year terms.

(c) A director must be a qualified voter of the district.

(d) The persons designated by Subsections (e), (f), and (g)

shall appoint directors in January to fill vacancies caused by

the expiration of directors' terms. The district shall mail

notice regarding the necessity of an appointment to the persons

designated by Subsections (e), (f), and (g) not later than the

20th day before the date of the board's January meeting.

(e) The mayor of each of the following municipalities shall

appoint a director from the mayor's respective municipality:

(1) Houston;

(2) Missouri City;

(3) Stafford;

(4) Sugar Land;

(5) Rosenberg; and

(6) Richmond.

(f) The Commissioners Court of Fort Bend County shall appoint:

(1) two directors who represent agricultural interests and live

in an unincorporated area;

(2) two directors who represent industrial interests; and

(3) two directors who represent business interests.

(g) The mayors of Fort Bend County municipalities other than

those listed in Subsection (e) shall appoint one director

jointly.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.052. BOARD POWERS AND DUTIES. (a) The board has all

powers necessary or convenient to carry out its responsibilities

and accomplish the purpose of this chapter, whether the powers

are specifically authorized by this chapter or are implied by

this chapter or other law.

(b) The board shall administer this chapter as provided by

Section 8834.003.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.053. OFFICIAL BOARD ACTIONS. The affirmative vote of

a majority of the directors is required for any official board

action.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.054. DIRECTOR'S BOND. (a) A director shall execute a

bond that is:

(1) for $5,000;

(2) payable to the district; and

(3) conditioned on the faithful performance of the director's

duties.

(b) The district shall pay for the bond.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.055. OFFICERS. (a) Each year, at the first meeting

after the new directors take office, the directors shall select a

president, a vice president, and a secretary.

(b) An officer selected under Subsection (a) serves at the will

of the board and may be removed and replaced by a majority of the

board at any time.

(c) The president shall preside over meetings of the board. If

the president is not present, the vice president shall preside.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.056. MEETINGS. (a) The board shall hold one regular

meeting each month at a time set by the board.

(b) The board may hold a special meeting at the call of the

president or on the written request of at least three directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.057. APPLICABILITY OF OPEN MEETINGS LAW. (a) The

board shall give notice of board meetings as provided by Chapter

551, Government Code. Failure to provide notice of a regular

meeting or an insubstantial defect in notice of any meeting does

not affect the validity of any action taken at the meeting.

(b) A meeting of a committee of the board is not subject to

Chapter 551, Government Code, if less than a quorum is present at

the meeting.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.058. COMPENSATION AND REIMBURSEMENT OF DIRECTORS. (a)

A director is entitled to receive fees of office of not more

than $150 a day for each day the director is engaged in the

exercise of the director's duties. The fees of office may not

exceed $9,000 a year.

(b) A director is entitled to receive reimbursement for actual

expenses reasonably and necessarily incurred in the exercise of

the director's duties under this chapter.

(c) To receive fees of office and reimbursement for expenses, a

director must file with the district a verified statement that:

(1) shows the number of days spent in the service of the

district; and

(2) provides a general description of the duties performed for

each day of service.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.059. VACANCIES. If a vacancy occurs on the board, the

person or persons designated by Section 8834.051 to appoint a

director for the position that is vacated shall appoint a

director to serve the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.060. DISTRICT POLICIES. The board shall adopt the

following written policies:

(1) a code of ethics for district directors, officers, and

employees and for persons engaged in handling investments for the

district;

(2) a policy relating to travel expenditures;

(3) a policy relating to district investments;

(4) policies and procedures for the selection, monitoring, or

review and evaluation of professional services; and

(5) policies that ensure a better use of management information,

including the use of:

(A) budgets to plan and control cost; and

(B) uniform reporting requirements based on "Audits of State and

Local Governmental Units," published by the American Institute of

Certified Public Accountants, and "Governmental Accounting and

Financial Reporting Standards," published by the Governmental

Accounting Standards Board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.061. GENERAL MANAGER. (a) The board may employ a

general manager to serve as the chief administrative officer of

the district. The district may contract with any person to

perform the general manager's duties.

(b) The board may delegate to the general manager the authority

to manage and operate the affairs of the district subject only to

orders of the board.

(c) The duties of the general manager include:

(1) administering board orders;

(2) coordinating with state, federal, and local agencies;

(3) supervising development of district plans and programs;

(4) preparing and submitting the annual budget to the board; and

(5) performing other duties assigned by the board.

(d) The general manager shall execute a bond that is:

(1) in an amount set by the board;

(2) payable to the district; and

(3) conditioned on the general manager's faithful performance of

the general manager's duties.

(e) The district shall pay for the bond described under

Subsection (d).

(f) The board shall determine the compensation and terms of

office and employment for the general manager.

(g) The board by a vote of a majority of board members may

discharge the general manager.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.062. PERSONNEL. (a) The general manager shall employ

personnel necessary to properly handle district business and

operation. The general manager may employ attorneys,

bookkeepers, engineers, and other expert and specialized

personnel considered necessary.

(b) The general manager shall determine the compensation paid to

district employees.

(c) The general manager may discharge a district employee.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.063. BENEFITS. (a) The board may provide for and

administer retirement, disability, and death compensation funds

for the employees of the district.

(b) The board may:

(1) establish a public retirement system as provided by Chapter

810, Government Code; or

(2) provide for a deferred compensation plan as described by

Section 457, Internal Revenue Code of 1986.

(c) The board may:

(1) include hospitalization and medical benefits for district

employees as part of the compensation paid to the employees; and

(2) adopt or amend a plan or rule as necessary to provide the

benefits described by Subdivision (1).

(d) The board may establish a sick leave pool for district

employees in the manner provided for state employees by

Subchapter A, Chapter 661, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.064. BOND FOR EMPLOYEE RESPONSIBLE FOR MONEY. (a)

The board shall require an employee who collects, pays, or

handles district money to provide a good and sufficient bond that

is:

(1) in an amount sufficient to safeguard the district;

(2) payable to the district; and

(3) conditioned on:

(A) the faithful performance of the employee's duties; and

(B) accounting for all district money and property under the

employee's control.

(b) The district shall pay for the bond.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.065. DISTRICT OFFICE. The board shall maintain its

principal office in the district for conducting district

business. The office must be in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.066. MAINTENANCE OF RECORDS; PUBLIC INSPECTION. (a)

The district shall:

(1) keep a complete account of board meetings and proceedings;

and

(2) maintain in a safe place the board's minutes, contracts,

records, notices, accounts, and receipts.

(b) The board's minutes, contracts, records, notices, accounts,

and receipts are:

(1) the property of the district; and

(2) subject to public inspection.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.067. SEAL. The board shall adopt a seal.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8834.101. DISTRICT PLAN. (a) The board shall formulate a

plan to control and mitigate subsidence in the district.

(b) The plan must:

(1) regulate groundwater withdrawals to maintain sufficient

artesian pressure to control and mitigate subsidence; and

(2) specify in as much detail as practicable the acts,

procedures, performance, and avoidance that are necessary to

carry out the purpose of this chapter.

(c) When formulating the plan, the board shall compile and

consider:

(1) a list of wells in the district subject to regulation under

this chapter;

(2) a list of all available sources of water, other than

groundwater, in the district;

(3) the purpose for which the water is used and for which it is

proposed to be used;

(4) accurate estimates of:

(A) groundwater withdrawal from all wells or proposed wells in

the district;

(B) the amount of groundwater that may be withdrawn from each

area in the district without causing:

(i) long-term static water level decline; and

(ii) reduction of artesian pressure that will lead to subsidence

in the district; and

(C) current and future water needs in the district;

(5) information relating to formulating a permit system; and

(6) other information necessary to manage groundwater in the

district and to effectively and expeditiously carry out the

purpose of this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.102. ADOPTION OF DISTRICT PLAN. (a) The board shall

hold a hearing to consider a plan formulated under Section

8834.101.

(b) After the hearing, the board shall:

(1) make any changes it considers necessary according to

evidence and material presented at the hearing; and

(2) adopt the plan.

(c) The board may amend or repeal a plan adopted under this

section and may adopt a new plan as provided by this section for

the adoption of the original plan.

(d) An adopted plan remains in effect until a new plan is

adopted.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.103. WATER CONSERVATION MEASURES. (a) The board may

adopt rules requiring the use of water conservation measures to

reduce groundwater withdrawals.

(b) The district may cooperate with the commission and a local

government to establish water conservation goals, guidelines, and

plans to be used in the district.

(c) The district may contract with a local government in the

district to provide services needed to meet water conservation

requirements that the commission establishes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.104. ANNUAL GROUNDWATER WITHDRAWAL DETERMINATION. (a)

Before March 31 of each year, the board shall hold a hearing to

determine the effects during the preceding calendar year of

groundwater withdrawal on subsidence in the district.

(b) At the hearing, the board shall consider information

provided under Sections 8834.107 and 8834.214 and information

presented by persons appearing before the board.

(c) After the hearing, the board shall:

(1) consider all information presented to it;

(2) determine groundwater withdrawal in the district during the

preceding calendar year; and

(3) make findings on the effects during the preceding calendar

year of groundwater withdrawal on subsidence in the district.

(d) The board's findings and determinations under Subsection (c)

shall be included in a report adopted by the board. The report

shall be made available for examination by any interested person.

(e) The board shall submit the report adopted under Subsection

(d) and a copy of the most recent district plan adopted under

Section 8834.101 to the appropriate regional water planning

group.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.105. MONITORING AND SUPERVISION BY DISTRICT. (a) The

district may use subsidence compaction monitors, water-level

observation wells, and other materials and equipment to determine

the amount of groundwater that may be withdrawn while allowing

groundwater to rebound and stabilize to a level that will halt

subsidence.

(b) The district may use global positioning systems and other

geodetic survey methods to monitor land surface elevations and

measure subsidence.

(c) The district may coordinate monitoring and data collection

activities with other entities, including private entities and

federal, state, or local governmental entities.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.106. DISTRICT RESEARCH. (a) The board may conduct

studies and research that the board considers necessary to

implement this chapter.

(b) The district may collect any information that the board

determines is necessary to implement this chapter, including

information regarding the use of groundwater, water conservation,

and the practicability of recharging a groundwater reservoir.

(c) The board may use the services of geologists, hydrologists,

licensed engineers, licensed geoscientists, or other expert

personnel to accomplish the purposes of this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.107. STUDIES BY BOARD STAFF. At least once each year

and at any other time the board considers necessary, the board

may have its staff make a complete study of the groundwater in

the district and determine:

(1) the water level;

(2) the rates and amounts of groundwater withdrawal; and

(3) other information relating to groundwater withdrawal that

may affect subsidence in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.108. SALE OR DISTRIBUTION OF WATER PROHIBITED. The

district may not sell or distribute surface water or groundwater.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.109. ACCESS TO PROPERTY. (a) To carry out technical

and other investigations necessary to implement this chapter, the

board and its agents and employees are entitled to access to all

property in the district.

(b) Before entering property for the purposes of this section,

the person seeking access shall:

(1) give notice to the owner of the property as provided by

district rules; and

(2) present proper credentials.

(c) The board and its agents and employees who enter private

property shall observe the establishment's rules concerning

safety, internal security, and fire protection.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.110. GENERAL POWERS RELATED TO PROPERTY AND CONTRACTS.

(a) The board may:

(1) purchase, lease, own, convey, and dispose of property both

inside and outside district territory necessary or convenient to

exercise the board's powers, duties, and functions under this

chapter;

(2) construct, purchase, lease, or acquire in some other manner

any material or property, including supplies, equipment,

vehicles, or machinery, necessary to carry out this chapter;

(3) accept a grant, gift, or devise of property; or

(4) accept a grant, gift, loan, or other distribution of money.

(b) The district may make or accept a grant, gratuity, advance,

or loan in any form to or from any public source approved by the

board, including a governmental entity.

(c) The district may enter into a contract, covenant, or

agreement the board considers appropriate related to a grant,

gratuity, advance, or loan.

(d) The board may enter into a contract with any person to carry

out this chapter.

(e) The district may enter into contracts only in the district's

name.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.111. COOPERATION WITH GOVERNMENTAL ENTITIES. In

implementing this chapter, the board may request the assistance

of and cooperate with a local government or an agency of this

state or of the United States, including the Texas Water

Development Board, the commission, and the United States

Geological Survey.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.112. RULES. (a) After notice and hearing, the board

shall adopt rules designed to expeditiously and effectively

implement this chapter and accomplish its purpose, including

rules governing procedures before the board. The board shall

enforce the rules.

(b) The board may adopt rules to prevent the waste of water or

the degradation of water quality.

(c) The board shall compile its rules in a book and make the

book available for use and inspection at the district's principal

office. The district shall provide copies of its rules on

payment of the reproduction cost.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.113. CONSIDERATIONS FOR RULES AND ORDERS. When

adopting a rule or issuing an order, the board shall consider:

(1) the availability of surface water or alternative water

supplies;

(2) the economic effects on persons and the community;

(3) the degree and effect of subsidence on the surface of the

land; and

(4) the differing topographical and geophysical characteristics

of the land.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.114. HEARINGS. (a) At a regular meeting of the

board, the board shall set the date, time, and location for a

hearing to be held under this chapter.

(b) The board may hold a hearing at any location in the district

and recess a hearing from day to day.

(c) Any person may appear at a hearing and present testimony,

evidence, exhibits, or other information in person or by counsel,

or both.

(d) The board may use a hearing examiner to hear a subject set

for the hearing.

(e) The board shall make the final decision on a subject heard

by a hearing examiner. Procedures for use of hearing examiners

shall be provided by rule.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.115. NOTICE OF HEARINGS. (a) Not later than the 10th

day before the date set for a hearing other than a permit

application hearing, the district shall deliver or mail notice of

the hearing to:

(1) each county and municipal government in the district; and

(2) each person that the board considers to have an interest in

the subject matter of the hearing.

(b) Not later than the 10th day before the date set for a

hearing, the district shall:

(1) publish notice of the hearing once in a newspaper of general

circulation in each county in the district; and

(2) post notice of the hearing at the county courthouse of each

county in the district in the place where notices are usually

posted.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.116. BOARD BYLAWS AND POLICIES. The board may adopt

bylaws and policies as necessary to accomplish its purposes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.117. AUTHORITY TO ISSUE SUBPOENAS AND ADMINISTER

OATHS. (a) The board may issue a subpoena to compel the

testimony of a person or the production of a document if the

testimony or document is necessary to carry out the board's

powers, duties, and functions under this chapter.

(b) On application by the board, a district court shall enforce

a subpoena issued under Subsection (a) in the same manner as a

subpoena issued by the court.

(c) The board may administer an oath to a person who testifies

before the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.118. SUITS. (a) The district may sue and be sued in

the courts of this state in the name of the district by and

through the board.

(b) If requested by the district, the attorney general shall

represent the district in the district courts and appellate

courts of this state and in the courts of the United States.

(c) The board, in the board's sole discretion, may employ

attorneys to represent the district in the district courts and

appellate courts of this state and the courts of the United

States.

(d) The general manager is the agent of the district on whom

process, notice, or demand required or permitted by law to be

served on the district may be served.

(e) The district is not required to give a bond for appeal,

injunction, or costs in any suit to which the district is a

party.

(f) If the district prevails in any suit other than a suit in

which it voluntarily intervenes, the district may seek and the

court shall grant, in the same action, recovery for attorney's

fees, costs for expert witnesses, and other costs incurred by the

district before the court. The court shall set the amount of the

attorney's fees.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8834.151. DISBURSEMENT OF MONEY. The district may disburse

its money by:

(1) a check, draft, order, or other instrument signed by a

person authorized under a board bylaw or board resolution; or

(2) electronic funds transfer.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.152. DISTRICT ACCOUNTS. The district shall keep a

complete system of the district's accounts.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.153. FISCAL YEAR. The district's fiscal year is the

calendar year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.154. BUDGET. (a) The board shall adopt an annual

budget containing a complete financial statement.

(b) The board may amend the annual budget.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.155. AUDIT. The district shall have its affairs

audited each year by an independent certified public accountant

or a firm of independent certified public accountants of

recognized integrity and ability. The district shall pay for the

audit.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.156. COPY OF AUDIT. The board shall keep one copy of

the audit prepared under Section 8834.155 at the district office

open to inspection by any interested person during normal office

hours.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.157. DEPOSITORY AND INVESTMENTS. (a) Except as

provided by Subsection (g), the board shall designate one or more

banks in the district to serve as a depository for district

money. All district money shall be deposited in a depository

bank. This subsection does not limit the power of the board to

place a portion of the district's money on time deposit or to

purchase certificates of deposit or other authorized investments.

(b) The board shall prescribe the term of service for

depositories.

(c) To the extent that money in a depository bank or a trustee

bank is not invested or insured by the Federal Deposit Insurance

Corporation, the money must be secured in the manner provided by

Chapter 2257, Government Code.

(d) Before designating a depository bank, the board shall issue

a notice stating the time and location the board will meet for

that purpose and shall invite banks in the district to submit

applications to be designated depositories.

(e) The board shall consider the management and condition of

each bank that applies under Subsection (d) and designate as a

depository the bank or banks that:

(1) offer the most favorable terms and conditions for handling

district money;

(2) the board finds have proper management; and

(3) are in a condition to warrant handling of district money.

(f) Membership on the district's board of an officer or director

of a bank does not disqualify the bank from being designated as a

depository bank.

(g) If the board does not receive any applications before the

meeting under Subsection (d), the board shall designate as a

depository a bank or banks inside or outside the district under

terms the board finds advantageous to the district.

(h) District money may be invested and reinvested as provided by

Chapter 2256, Government Code.

(i) The board by resolution may provide that an authorized

district representative may invest and reinvest district money

and provide for money to be withdrawn from the appropriate

district accounts for investments on terms that the board

considers advisable.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER E. REGULATORY PROVISIONS

Text of section effective on April 01, 2011

Sec. 8834.201. GROUNDWATER WITHDRAWALS SUBJECT TO BOARD RULE.

Groundwater withdrawals governed by this chapter, including

withdrawals of injected water, are subject to reasonable board

rules and orders.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.202. CERTAIN WELLS EXEMPT. This chapter does not

apply to:

(1) a well regulated under Chapter 27, Water Code;

(2) a well that:

(A) has a casing with an inside diameter of not more than five

inches; and

(B) serves only a single-family dwelling; or

(3) a shallow well that:

(A) is not used to provide water for:

(i) human consumption;

(ii) agriculture;

(iii) manufacturing or industry; or

(iv) water injection; and

(B) withdraws water solely:

(i) to prevent hazardous sand boils, dewater surface

construction sites, or relieve hydrostatic uplift on permanent

structures;

(ii) for groundwater quality analysis and for monitoring

migration of subsurface contaminants or pollution; or

(iii) for recovery of contamination or pollution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.203. REGULATION OF SPACING AND GROUNDWATER WITHDRAWAL.

(a) To minimize as far as practicable the drawdown of the water

table and the reduction of artesian pressure and to control and

prevent subsidence, the board may provide for the spacing of

wells in the district and may regulate groundwater withdrawal

from wells, taking into consideration:

(1) the economic impact on well owners;

(2) the resulting effect on subsidence; and

(3) other relevant factors.

(b) Before adopting a rule or issuing an order under this

section, the board shall set a hearing on the proposed rule or

order.

(c) The district may adopt different rules for:

(1) each aquifer, subdivision of an aquifer, or geologic stratum

located wholly or partly in the district's territory; or

(2) each geographic area overlying an aquifer or subdivision of

an aquifer located wholly or partly in the district's territory.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.204. WATER-METERING DEVICES. The board may:

(1) require water-metering devices to be placed on wells in the

district; and

(2) adopt standards for the accuracy, testing, and calibration

of the devices.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.205. WELL REGISTRATION. The board by rule may require

the registration of any well in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.206. PERMIT REQUIRED. (a) The owner of a well

located in the district must obtain a permit from the board

before:

(1) drilling, equipping, or completing the well;

(2) substantially altering the size of the well or a well pump;

or

(3) operating the well.

(b) An operational well must have a permit.

(c) An owner or operator commits a violation if the owner or

operator does not obtain a permit as required by Subsection (a).

A violation occurs on the first day the drilling, equipping,

completing, altering, or operation begins. Each day that a

violation continues is a separate violation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.207. APPLICATION FOR PERMIT. (a) A person must

submit an application and an application fee to the board to

obtain a permit under this chapter.

(b) The application must state:

(1) the person's name and address;

(2) the location and wellhead elevation of the well or proposed

well;

(3) the amount of water being withdrawn or proposed to be

withdrawn; and

(4) any other information required by the board as necessary for

the board to control and prevent subsidence in the district.

(c) The board shall use the application fee to process

applications.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.208. NOTICE AND HEARING ON PERMIT APPLICATION. (a)

The board shall hold a hearing on each permit application.

(b) Not later than the 10th day before the date set for the

hearing, the board shall notify the applicant by regular mail or

by certified mail, return receipt requested, of the date, time,

and location of the hearing.

(c) The board may consider at a hearing as many permit

applications as the board considers necessary.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.209. ISSUANCE OF PERMIT. (a) Not later than the 60th

day after the date of the hearing on a permit application, the

board shall:

(1) decide whether to issue the permit; and

(2) prescribe the terms of the permit, if it decides to issue

the permit.

(b) In deciding whether to issue a permit and in prescribing the

terms of the permit, the board shall consider:

(1) the purpose of this chapter;

(2) the district plan;

(3) the quality, quantity, and availability of surface water or

alternative water supplies at prices that are competitive with

prices charged by suppliers of surface water in the district;

(4) the economic effect on the applicant of a decision to issue

or deny the permit, or of the permit terms, in relation to the

effect on subsidence that would result;

(5) the applicant's compliance with this chapter or any district

rule, permit, or order; and

(6) all other relevant factors.

(c) The board shall issue a permit to an applicant if the board

finds on sufficient evidence that:

(1) there is no other adequate and available substitute or

supplemental source of surface water at prices competitive with

the prices charged by suppliers of surface water in the district;

and

(2) compliance with any provision of this chapter or any

district rule will result in an arbitrary taking of property or

in the practical closing and elimination of any lawful business,

occupation, or activity without sufficient corresponding benefit

or advantage to the public.

(d) The permit must state the terms prescribed by the board.

The permit must include:

(1) the name and address of the permit holder;

(2) the location of the well;

(3) the date the permit begins and the date the permit expires;

(4) conditions and restrictions placed on groundwater

withdrawal; and

(5) other terms necessary to control and prevent subsidence.

(e) The board may condition the issuance of a permit under this

section on the resolution of a previous or continuing violation

of this chapter or of any district rule, permit, or order. The

board may require an applicant to pay a civil penalty or

settlement amount, or take other necessary action, to resolve a

previous or continuing violation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.210. TERM OF PERMIT. (a) A permit issued under this

chapter expires on the first anniversary of the date of issuance,

unless the board specifies a different period.

(b) To aid the district in the effective and expeditious

performance of its duties, the board may issue a permit for a

term not to exceed five years if the issuance does not impair the

district's ability to control and prevent subsidence in the

district.

(c) A permit is not a vested right of the permit holder. The

board may revoke, suspend, or amend a permit after notice and

hearing when reasonably necessary to accomplish the purpose of

this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.211. RENEWAL OF PERMIT. The board may renew a permit

in the manner provided for issuing an original permit.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.212. PERMIT FEES. (a) When the board issues or

renews a permit, the board shall collect a permit fee from the

applicant. The fee shall be determined by a schedule based on:

(1) the term of the permit; and

(2) the maximum annual amount of groundwater the board

authorizes to be withdrawn from the well.

(b) The board may establish a disincentive permit fee to serve

as a regulatory tool by creating a disincentive to continued

overreliance on groundwater.

(c) The board shall determine the fee schedule after a hearing.

(d) The board shall use permit fees collected under this section

to pay the cost of issuing permits and performing other

regulatory functions under this chapter, including making grants,

loans, or contractual payments to achieve, facilitate, or

expedite reductions in groundwater pumping or the development or

distribution of alternative water supplies.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.213. TRANSFERRING PERMIT. (a) A permit is

transferable only if the permit holder and the new owner of the

well notify the district by certified mail, return receipt

requested, of:

(1) the transfer of ownership of the well; and

(2) the name and address of the new owner.

(b) On receipt of the information required under Subsection (a),

the district shall issue an amended permit with the new owner of

the well listed as the permit holder. The remaining terms of the

permit remain unchanged.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.214. ANNUAL REPORT. Before January 31 each year, a

well owner who holds a permit under this chapter shall submit to

the board a report stating:

(1) the well owner's name;

(2) the location of the well;

(3) the total amount of groundwater withdrawn from the well

during the preceding 12-month period;

(4) the total amount of groundwater withdrawn from the well

during each month of the preceding 12-month period;

(5) the purpose for which the groundwater was used; and

(6) any other information required by the board that the board

considers necessary for the board to control and prevent

subsidence in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.215. REDUCTION OF GROUNDWATER USE. (a) The board by

order may require a person to completely or partially discontinue

the use of groundwater by:

(1) acquiring an alternative water supply needed to replace the

water supply covered by the order; or

(2) participating in a groundwater reduction plan or other

agreement the board approves as complying with the district's

regulatory requirements.

(b) The board by order or rule may require a person to reduce

groundwater use by eliminating waste or implementing water

conservation measures.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.216. OPEN OR UNCOVERED WELLS. (a) The district may

require the owner or lessee of land on which an open or uncovered

well is located to keep the well closed or capped with a covering

capable of supporting not less than 400 pounds when the well is

not in actual use.

(b) If the owner or lessee fails or refuses to close or cap a

well as required, a person employed by the district may enter the

land and close or cap the well safely and securely.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER F. APPEAL AND ENFORCEMENT PROVISIONS

Text of section effective on April 01, 2011

Sec. 8834.251. APPEAL OF DISTRICT ACTIONS. (a) A person who is

adversely affected by a rule, order, or other official action of

the board, including a person residing in or owning real property

in the district whose residence or real property is subsiding,

may appeal the action to a district court in any county in the

district after any administrative appeal is finally resolved.

(b) An appeal under this section must be filed not later than

the 45th day after the date any administrative appeal is finally

resolved.

(c) On written request from a person who is adversely affected,

the board shall make written findings and conclusions regarding a

rule, order, or other official action of the district. The board

shall provide a certified copy of the findings and conclusions to

the person not later than the 35th day after the date the request

was made.

(d) An appeal under this section of the legal propriety of a

rule, order, or other action of the board is governed by the

substantial evidence rule as provided by Subchapter G, Chapter

2001, Government Code. The burden of proof is on the petitioner,

and the challenged rule, order, or other official action of the

district is considered prima facie valid.

(e) The district court shall set for trial as expeditiously as

possible an appeal brought under this section and may not

postpone or continue the suit unless the reasons for postponement

or continuance are imperative.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8834.252. INJUNCTIVE RELIEF; CIVIL PENALTY. (a) If a

person has violated, is violating, or is threatening to violate

this chapter or a district rule, permit, or order, the district

may institute an action in a district court in the district for:

(1) an injunction to restrain the person from continuing the

violation or the threat of violation;

(2) a civil penalty of not less than $50 and not more than

$5,000 for each violation and for each day of violation; or

(3) both injunctive relief and a civil penalty.

(b) The attorney general shall institute an action under this

section at the request of the board, or at the request of the

general manager if authorized by the board. The district in its

sole discretion may employ attorneys of its choice to institute

the action.

(c) The district is not required to post bond or other security

with the court.

(d) The district court shall grant the injunctive relief

requested under Subsection (a) as the facts warrant if the court

finds that a person is violating or threatening to violate this

chapter or a district rule, permit, or order.

(e) The district court shall assess a civil penalty requested

under Subsection (a) in the amount provided by that subsection if

the court finds that a person has violated or is violating this

chapter or a district rule, permit, or order.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.



CHAPTER 8836. FAYETTE COUNTY GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8836. FAYETTE COUNTY GROUNDWATER CONSERVATION DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8836.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Fayette County Groundwater Conservation

District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8836.002. NATURE OF DISTRICT. The district is a

groundwater conservation district in Fayette County created under

and essential to accomplish the purposes of Section 59, Article

XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8836.003. FINDINGS OF PUBLIC USE AND BENEFIT. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the works and projects accomplished by the district

under the powers conferred by Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8836.004. DISTRICT TERRITORY. The district's boundaries

are coextensive with the boundaries of Fayette County, Texas,

unless the district's territory has been modified under:

(1) Subchapter J, Chapter 36, Water Code; or

(2) other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8836.005. DISTRICT NAME CHANGE. The board by resolution

may change the district's name.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8836.051. COMPOSITION OF BOARD; TERMS. (a) The district

is governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8836.052. ELECTION OF DIRECTORS. (a) Directors are

elected according to the commissioners precinct method as

provided by this section.

(b) One director is elected by the voters of the entire

district. One director is elected from each county commissioners

precinct by the voters of that precinct.

(c) A person shall indicate on the application for a place on

the ballot:

(1) the precinct that the person seeks to represent; or

(2) that the person seeks to represent the district at large.

(d) At the first election after the county commissioners

precincts are redrawn under Section 18, Article V, Texas

Constitution, four new directors shall be elected to represent

the precincts. The directors from Precincts 1 and 3 are elected

for two-year terms. The directors from Precincts 2 and 4 are

elected for four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8836.053. ELECTION DATE. On the first Tuesday after the

first Monday in November of each even-numbered year, the

appropriate number of directors shall be elected for terms

beginning January 1 of the following year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8836.054. QUALIFICATIONS FOR OFFICE. (a) To be qualified

to be a candidate for or to serve as director at large, a person

must be a registered voter in the district.

(b) To be qualified to be a candidate for or to serve as

director from a county commissioners precinct, a person must be a

registered voter of that precinct.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8836.101. GROUNDWATER CONSERVATION DISTRICT POWERS AND

DUTIES. Except as provided by this chapter, the district has the

rights, powers, privileges, functions, and duties provided by the

general law of this state, including Chapter 36, Water Code,

applicable to groundwater conservation districts created under

Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8836.102. REGIONAL COOPERATION. To provide for regional

continuity, the district shall:

(1) participate in coordination meetings with adjacent districts

on an as-needed basis;

(2) coordinate the collection of data with adjacent districts in

such a way as to achieve relative uniformity of data type and

quality;

(3) coordinate efforts to monitor water quality with adjacent

districts, local governments, and state agencies;

(4) provide groundwater level data to adjacent districts;

(5) investigate any groundwater and aquifer pollution with the

intention of locating its source;

(6) notify adjacent districts and all appropriate agencies of

any detected groundwater pollution;

(7) annually provide to adjacent districts an inventory of water

wells and an estimate of groundwater production within the

district; and

(8) include adjacent districts on the mailing lists for district

newsletters, seminars, public education events, news articles,

and field days.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER D. FINANCIAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8836.151. DISTRICT REVENUE. To pay the district's

maintenance and operating costs and to pay any bonds or notes

issued by the district, the district may:

(1) impose an ad valorem tax at a rate not to exceed two cents

on each $100 valuation of taxable property in the district,

subject to voter approval;

(2) assess fees for services or for water withdrawn from

non-exempt wells; or

(3) solicit and accept grants from any private or public source.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8836.152. ELECTION TO APPROVE BONDS OR NOTES. The district

may not issue or sell bonds or notes payable from any source

unless the action is approved by a majority of the voters of the

district voting at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.



CHAPTER 8840. GLASSCOCK GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8840. GLASSCOCK GROUNDWATER CONSERVATION DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8840.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Glasscock Groundwater Conservation

District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8840.002. NATURE OF DISTRICT. The district is created

under Section 59, Article XVI, Texas Constitution, to provide for

the conservation, preservation, protection, recharge, and

prevention of waste of the groundwater reservoirs located under

district land, consistent with the objectives of Section 59,

Article XVI, Texas Constitution, and Chapter 36, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8840.003. FINDINGS OF PUBLIC USE AND BENEFIT. (a) The

district is created to serve a public use and benefit.

(b) All land included in the district will benefit from the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8840.004. DISTRICT TERRITORY. The district's boundaries

are coextensive with the boundaries of Glasscock County, Texas,

unless the district's territory has been modified under:

(1) Subchapter J, Chapter 36, Water Code; or

(2) other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8840.051. COMPOSITION OF BOARD; TERMS. (a) The district

is governed by a board of directors as provided by Chapter 36,

Water Code.

(b) Directors serve staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8840.052. ELECTION OF DIRECTORS. (a) The district is

divided into numbered precincts for electing directors.

(b) The board may revise the district precincts as necessary or

appropriate.

(c) One director is elected from each district precinct and one

director is elected at large.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8840.053. ELECTION DATE. The board shall hold an election

to elect the appropriate number of directors on the uniform

election date in May of each even-numbered year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8840.054. QUALIFICATIONS FOR ELECTION. (a) To be qualified

for election as a director, a person must:

(1) be a resident of the district or proposed district;

(2) own land subject to taxation in the district or proposed

district; and

(3) be at least 21 years of age.

(b) To be qualified for election as a director from a district

precinct, a person must own land subject to taxation in the

district precinct from which the person is elected.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8840.055. ELECTION OF DIRECTORS FOLLOWING ANNEXATION. (a)

Territory may be added to the district under Chapter 36, Water

Code.

(b) If the district annexes territory, the directors shall

determine the precincts to which annexed territory is added for

the purpose of electing directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8840.101. GENERAL POWERS AND DUTIES. The district may

exercise:

(1) the powers essential to accomplish the purposes of Section

59, Article XVI, Texas Constitution; and

(2) the rights, powers, duties, privileges, and functions

provided by this chapter, Chapter 36, Water Code, and other laws

of this state relating to groundwater conservation districts.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8840.102. ADMINISTRATIVE PROCEDURES. Except as provided by

this chapter, the administrative and procedural provisions of

Chapter 36, Water Code, apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8840.103. WELL PERMITS. (a) As permitted by Chapter 36,

Water Code, the district may:

(1) require a permit for drilling, equipping, or completing a

well in a groundwater reservoir; and

(2) issue a permit subject to terms relating to drilling,

equipping, or completing a well that are necessary to prevent

waste or conserve, preserve, and protect groundwater.

(b) The district may not deny an owner of land, or the owner's

heirs, assigns, and lessees, a permit to drill a well on that

land or the right to produce groundwater from that well subject

to rules adopted under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8840.104. WELL SPACING AND PRODUCTION. To minimize as far

as practicable the drawdown of the water table or the reduction

of the artesian pressure, the district, as permitted by Chapter

36, Water Code, may provide for the spacing of wells producing

from the groundwater reservoirs and regulate the production from

those wells.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8840.105. LOGS. As permitted by Chapter 36, Water Code,

the district may require that:

(1) accurate driller's logs be kept of the drilling, equipping,

or completion of a well into a groundwater reservoir; and

(2) a copy of a driller's log and of any electric log that may

be made of the well be filed with the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8840.106. SURVEYS. As permitted by Chapter 36, Water Code,

the district may have a licensed engineer survey the groundwater

of a groundwater reservoir and the facilities for the

development, production, and use of that groundwater and

determine the quantity of the groundwater available for

production and use and the improvements, developments, and

recharges needed for the groundwater reservoir.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8840.107. RESEARCH AND DETERMINATIONS REGARDING GROUNDWATER

WITHDRAWAL. As permitted by Chapter 36, Water Code, the district

may carry out research projects, develop information, and

determine limitations, if any, that should be made on the

withdrawal of groundwater from a groundwater reservoir.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8840.108. COLLECTION AND PRESERVATION OF INFORMATION. As

permitted by Chapter 36, Water Code, the district may collect and

preserve information regarding the use of groundwater and the

practicability of recharge of a groundwater reservoir.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8840.109. CONTRACT FOR SALE AND DISTRIBUTION OF WATER. As

permitted by Chapter 36, Water Code, the district may contract

for, sell, and distribute water from a water import authority or

other agency.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.



CHAPTER 8842. HEADWATERS GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8842. HEADWATERS GROUNDWATER CONSERVATION DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8842.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Headwaters Groundwater Conservation

District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8842.002. NATURE OF DISTRICT. The district is a

groundwater conservation district in Kerr County created under

and essential to accomplish the purposes of Section 59, Article

XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8842.003. FINDINGS OF PUBLIC USE AND BENEFIT. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the works and projects accomplished by the district

under the powers conferred by Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8842.004. DISTRICT TERRITORY. The district's boundaries

are coextensive with the boundaries of Kerr County, unless the

district's territory has been modified under:

(1) Subchapter J, Chapter 36, Water Code; or

(2) other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8842.051. COMPOSITION OF BOARD; TERMS. (a) The district is

governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8842.052. ELECTION OF DIRECTORS. (a) Directors are elected

according to the commissioners precinct method as provided by

this section.

(b) One director is elected by the voters of the entire

district. One director is elected from each county commissioners

precinct by the voters of that precinct.

(c) A person shall indicate on the application for a place on

the ballot:

(1) the precinct that the person seeks to represent; or

(2) that the person seeks to represent the district at large.

(d) At the first election after the county commissioners

precincts are redrawn under Section 18, Article V, Texas

Constitution, a new director is elected from each precinct. The

directors shall draw lots to determine which two directors shall

serve two-year terms and which two directors shall serve

four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8842.053. ELECTION DATE. (a) Except as provided by

Subsection (b), directors' elections shall occur on the date of

the general election for state and county officers.

(b) If directors' elections may not lawfully be held on the date

described by Subsection (a), directors' elections shall occur on

the uniform election date in May of odd-numbered years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8842.054. ELIGIBILITY. (a) To be eligible to serve on the

board, a person must have been a resident of the district for at

least one year before the date the person takes office as a

director.

(b) To be qualified to be a candidate for or to serve as

director at large, a person must be a registered voter in the

district.

(c) To be a candidate for or to serve as director from a county

commissioners precinct, a person must be a registered voter of

that precinct.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8842.055. COMPENSATION; EXPENSES. A director serves

without compensation but is entitled to reimbursement for actual

expenses incurred in performing activities related to district

business, including education, travel, and seminars.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8842.101. GROUNDWATER CONSERVATION DISTRICT POWERS AND

DUTIES. The district has the rights, powers, privileges,

functions, and duties provided by the general law of this state,

including Chapter 36, Water Code, applicable to groundwater

conservation districts created under Section 59, Article XVI,

Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8842.102. AUTHORITY OF DISTRICT TO CONTRACT WITH

GOVERNMENTAL BODIES. (a) The district may contract with Kerr

County or a river authority whose boundaries are coextensive with

the district's boundaries for services available from the county

or river authority that directly relate to the district's

activities. Any party to a contract under this subsection may

petition the Texas Commission on Environmental Quality to resolve

any dispute arising out of the contract.

(b) The district may contract with a state agency or another

governmental body to carry out any function of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8842.103. GRANTING OF GROUNDWATER RIGHTS PROHIBITED. The

district may not sell, donate, lease, or otherwise grant rights

in or to groundwater located in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.



CHAPTER 8844. HILL COUNTRY UNDERGROUND WATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8844. HILL COUNTRY UNDERGROUND WATER CONSERVATION

DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8844.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Hill Country Underground Water

Conservation District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8844.002. NATURE OF DISTRICT. The district is created

under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8844.003. LEGISLATIVE FINDINGS. The legislature finds

that:

(1) the organization of the district is feasible and

practicable;

(2) the land to be included in the district and the residents of

the district will benefit from the creation of the district;

(3) there is a public necessity for the district; and

(4) the creation of the district will further the public

welfare.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8844.004. DISTRICT TERRITORY. The district is composed of

the territory located in Gillespie County, unless the district's

territory has been modified under:

(1) this subchapter; or

(2) other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER B. ANNEXATION OF TERRITORY

Text of section effective on April 01, 2011

Sec. 8844.051. ANNEXATION OF TERRITORY AUTHORIZED. The board

may annex territory to the district as provided by this

subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8844.052. PETITION FOR ANNEXATION ELECTION. (a) To

initiate a proceeding to annex territory to the district, a

written petition requesting that the board call an annexation

election must be presented to the board.

(b) The petition must:

(1) define the territory to be annexed; and

(2) be signed by at least 50 percent of the persons who reside

in the territory to be annexed according to the most recent

federal census.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8844.053. HEARING; ELECTION ORDER. (a) On receipt of a

petition under Section 8844.052, the board shall set a date for a

hearing on the petition. The hearing must be set for a date that

is not later than the 20th day after the date the board receives

the petition.

(b) The board shall publish notice of the place, time, date, and

purpose of the hearing in one or more newspapers with general

circulation in the district and in the territory to be annexed.

(c) At the hearing, any person may present testimony for or

against annexation of the territory to the district.

(d) At the conclusion of the hearing, the board shall determine

whether an election should be held to determine whether the

territory should be annexed.

(e) If the board determines that an election should be held, the

board shall issue an order calling separate elections to be held

in the district and in the territory to be annexed to determine

whether the territory should be annexed to the district. The

board shall hold the elections on the same day at the next

uniform election date following the date of the order.

(f) If the board determines that an election should not be held,

the board shall issue an order denying the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8844.054. BALLOTS. Ballots for an election called under

Section 8844.053 must be printed to provide for voting for or

against the proposition: "The inclusion of

_______________________ (briefly describe the territory to be

annexed) in the Hill Country Underground Water Conservation

District, and assumption by the described territory of a

proportional share of the outstanding indebtedness of the

district."

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8844.055. DECLARATION OF ELECTION RESULTS. (a) If a

majority of the voters in the district and a majority of the

voters in the territory to be annexed voting on the proposition

vote in favor of the proposition, the territory is annexed to the

district, and the board shall issue a declaration to that effect.

(b) If a majority of the voters in the district or in the

territory to be annexed voting on the proposition vote against

annexing the territory to the district, the territory is not

annexed to the district, and the board shall issue a declaration

to that effect.

(c) The board shall file a copy of the election results and

declaration with the Texas Commission on Environmental Quality.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER C. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8844.101. COMPOSITION OF BOARD. (a) The board is composed

of five directors, unless the board is expanded under Subsection

(b).

(b) If territory is annexed to the district, the territory

annexed is entitled to be represented by one director, and the

board shall add one director to the board for that purpose. The

board shall appoint an initial director to represent the newly

annexed territory. The initial director serves until the first

regular meeting of the board following the first regular election

of directors subsequent to the annexation of the territory.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8844.102. TERMS. Directors serve four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8844.103. QUALIFICATIONS FOR ELECTION; ELIGIBILITY TO

SERVE. (a) To be qualified for election as a director, a person

must be:

(1) a resident of the district; and

(2) at least 18 years of age.

(b) In addition to the requirements of Subsection (a):

(1) to be a director from a county commissioners precinct, a

person must be a resident of that precinct; and

(2) to be a director from a specific territory annexed to the

district, a person must be a resident of that territory.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8844.104. ELECTION DATE. Each odd-numbered year, the board

shall hold an election in the district on the uniform election

date in May to elect the appropriate number of directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER D. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8844.151. GROUNDWATER CONSERVATION DISTRICT POWERS AND

DUTIES. Except to the extent of a conflict with this chapter or

as limited by this chapter, the district is governed by, is

subject to, may exercise the powers granted by, and shall

exercise the duties provided by Chapter 36, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8844.152. RECLAMATION. The district may:

(1) reclaim land in the district; and

(2) construct works, facilities, and improvements necessary to

accomplish that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8844.153. SOIL CONSERVATION AND IMPROVEMENT. The district

may construct and maintain terraces or other structures on land

in the district and may engage in or promote land treatment

measures for soil conservation and improvement.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8844.154. INPUT WELLS. The district may drill, equip,

operate, and maintain input wells, pumps, and other facilities to

carry out its purpose and powers under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8844.155. ACQUISITION OF PROPERTY. The district may

acquire any land or property necessary to carry out this chapter

by:

(1) gift;

(2) grant;

(3) devise;

(4) lease;

(5) purchase; or

(6) the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8844.156. SALE AND DISPOSAL OF PROPERTY. Subject to this

chapter and Chapter 36, Water Code, the district may sell or

otherwise dispose of land and other property of the district that

is not necessary to carry out the purpose or powers of the

district as determined by the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8844.157. APPEARANCE BEFORE RAILROAD COMMISSION. The

district, through the directors or the district's general

manager, may appear before the Railroad Commission of Texas and

present evidence and information related to a pending permit

application for an injection well to be located in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8844.158. PROHIBITION: SUPPLY OF GROUNDWATER. The

district may not contract to or take an action to supply

groundwater inside or outside the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.



CHAPTER 8846. KINNEY COUNTY GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8846. KINNEY COUNTY GROUNDWATER CONSERVATION DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8846.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Commissioners court" means the Kinney County Commissioners

Court.

(3) "Director" means a board member.

(4) "District" means the Kinney County Groundwater Conservation

District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8846.002. NATURE OF DISTRICT. The district is a

groundwater conservation district in Kinney County created under

and essential to accomplish the purposes of Section 59, Article

XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8846.003. FINDINGS OF PUBLIC USE AND BENEFIT. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the works and projects accomplished by the district

under the powers conferred by Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8846.004. DISTRICT TERRITORY. The district's boundaries

are coextensive with the boundaries of Kinney County, Texas,

unless the district's territory has been modified under:

(1) Subchapter J, Chapter 36, Water Code; or

(2) other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8846.005. DISTRICT NAME CHANGE. The board may change the

district's name when the district annexes territory.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8846.006. CONTRACTS FOR ELECTION SERVICES. The district

shall contract with the county clerk of Kinney County to conduct

the district's elections.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8846.051. COMPOSITION OF BOARD; TERMS. (a) The district

is governed by a board of seven directors.

(b) Directors serve staggered four-year terms.

(c) A director may serve consecutive terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8846.052. ELECTION OF DIRECTORS. (a) Directors are

elected according to the method provided by this section.

(b) Three at-large directors are elected by the voters of the

entire district. One director is elected from each county

commissioners precinct by the voters of that precinct.

(c) A person shall indicate on the application for a place on

the ballot the position on the board for which the person is a

candidate.

(d) At the first election after the county commissioners

precincts are redrawn under Section 18, Article V, Texas

Constitution, each director in office on the effective date of

the change, or elected to a term of office beginning on or after

the effective date of the change, shall serve, unless otherwise

removed as provided by law, in the position to which each was

elected for the entire term to which elected, even though the

change in boundaries places the director's residence outside the

precinct from which the director was elected.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8846.053. ELECTION DATE. On the first Tuesday after the

first Monday in November of each even-numbered year, the

appropriate number of directors shall be elected.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8846.054. ELIGIBILITY. (a) To be eligible to be a

candidate for or to serve as a director at large, a person must

be a registered voter in the district and:

(1) for position one, reside in the district;

(2) for position two, reside in the city of Brackettville; and

(3) for position three, reside in the Fort Clark Springs

Municipal Utility District.

(b) To be eligible to be a candidate for or to serve as a

director from a county commissioners precinct, a person must:

(1) be a registered voter of that precinct; and

(2) reside in a rural area of that precinct.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8846.055. BOARD VACANCY. (a) The commissioners court

shall appoint a replacement to fill a vacancy in the office of

director.

(b) The appointed replacement serves until the next directors'

election.

(c) At that election, a person is elected to fill the position.

If the position is not scheduled to be filled at the election,

the person elected to fill the position serves only for the

remainder of the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8846.056. COMPENSATION; EXPENSES. (a) A director may not

receive compensation for performing duties as a director.

(b) A director shall be reimbursed for actual reasonable

expenses incurred in performing duties as a director.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8846.101. GROUNDWATER CONSERVATION DISTRICT POWERS AND

DUTIES. The district has the rights, powers, privileges,

functions, and duties provided by the general law of this state,

including Chapter 36, Water Code, applicable to groundwater

conservation districts created under Section 59, Article XVI,

Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8846.151. TAXES. To pay the district's maintenance and

operating expenses, each year the district may impose an ad

valorem tax at a rate not to exceed 10 cents for each $100 of

assessed valuation if a majority of the voters:

(1) approved the authority to impose the tax at the confirmation

election; or

(2) approve that authority at a separate election called for

that purpose by the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8846.152. FEES. The district may:

(1) impose a fee on water exported from the district; and

(2) assess other fees as authorized by Chapter 36, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.



CHAPTER 8848. LONE WOLF GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8848. LONE WOLF GROUNDWATER CONSERVATION DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8848.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Lone Wolf Groundwater Conservation

District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8848.002. NATURE OF DISTRICT. The district is a

groundwater conservation district created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8848.003. FINDINGS OF PUBLIC USE AND BENEFIT. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the works and projects accomplished by the district

under the powers conferred by Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8848.004. DISTRICT TERRITORY. The district's boundaries

are coextensive with the boundaries of Mitchell County unless the

district's territory has been modified under:

(1) Subchapter J, Chapter 36, Water Code; or

(2) other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8848.051. COMPOSITION OF BOARD; TERMS. (a) The district

is governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8848.052. ELECTION OF DIRECTORS. (a) Directors are

elected according to the commissioners precinct method as

provided by this section.

(b) One director is elected by the voters of the entire

district. One director is elected from each county commissioners

precinct by the voters of that precinct.

(c) A person shall indicate on the application for a place on

the ballot:

(1) the precinct that the person seeks to represent; or

(2) that the person seeks to represent the district at large.

(d) When the boundaries of the county commissioners precincts

are changed, each director in office on the effective date of the

change or elected to a term of office beginning on or after the

effective date of the change serves in the precinct to which the

director was elected for the entire term to which the director

was elected, even though the change in boundaries places the

person's residence outside the precinct for which the person was

elected.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8848.053. ELECTION DATE. On the uniform election date in

May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8848.054. ELIGIBILITY. (a) To be eligible to be a

candidate for or to serve as director at large, a person must be

a registered voter in the district.

(b) To be eligible to be a candidate for or to serve as director

from a county commissioners precinct, a person must be a

registered voter of that precinct, except as provided by Section

8848.052(d).

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8848.055. COMPENSATION. A director is not entitled to fees

of office.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8848.101. GROUNDWATER CONSERVATION DISTRICT POWERS AND

DUTIES. The district has the rights, powers, privileges,

functions, and duties provided by the general law of this state,

including Chapter 36, Water Code, applicable to groundwater

conservation districts created under Section 59, Article XVI,

Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8848.151. LIMITATION ON TAX RATE FOR DEBT. The district

may impose an ad valorem tax at a rate not to exceed 20 cents for

each $100 of assessed valuation to pay any part of the bonds or

notes issued by the district if a majority of the voters approve:

(1) the authority to impose the tax at the confirmation

election; or

(2) that authority at a separate election called for that

purpose by the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.



CHAPTER 8849. LOST PINES GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8849. LOST PINES GROUNDWATER CONSERVATION DISTRICT

Text of effective on April 01, 2011

SUBCHAPTER A. GENERAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8849.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Lost Pines Groundwater Conservation

District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8849.002. NATURE OF DISTRICT. The district is a

groundwater conservation district created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8849.003. FINDINGS OF PUBLIC USE AND BENEFIT. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the district will

benefit from the works and projects accomplished by the district

under the powers conferred by Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8849.004. DISTRICT TERRITORY. The district's boundaries

are coextensive with the boundaries of Bastrop and Lee Counties

unless the district's territory has been modified under:

(1) Subchapter J, Chapter 36, Water Code; or

(2) other law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER B. BOARD OF DIRECTORS

Text of section effective on April 01, 2011

Sec. 8849.051. COMPOSITION OF BOARD; TERMS. (a) The district

is governed by a board of 10 directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8849.052. APPOINTMENT OF DIRECTORS. (a) Five directors

are appointed from Bastrop County by the county judge of Bastrop

County and five directors are appointed from Lee County by the

county judge of Lee County.

(b) Every two years after the initial appointment of directors,

the appropriate number of directors shall be appointed.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8849.053. BOARD VACANCY. If a vacancy occurs on the board,

the board may appoint a director to serve the remainder of the

term.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8849.054. EXPENSES. A director is entitled to

reimbursement for actual reasonable expenses incurred in

performing duties as a director.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER C. POWERS AND DUTIES

Text of section effective on April 01, 2011

Sec. 8849.101. GROUNDWATER CONSERVATION DISTRICT POWERS AND

DUTIES. The district has the rights, powers, privileges,

functions, and duties provided by the general law of this state,

including Chapter 36, Water Code, applicable to groundwater

conservation districts created under Section 59, Article XVI,

Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8849.102. AUTHORITY TO EXEMPT CERTAIN WELLS FROM

REGULATION. The district may adopt a rule exempting a well that

is not capable of producing more than 50,000 gallons of

groundwater a day from a permit requirement, a fee, or a

restriction on production.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8849.103. GROUNDWATER WELLS UNDER JURISDICTION OF RAILROAD

COMMISSION. (a) In this section:

(1) "Public utility" means any person, corporation, public

utility, water supply or sewer service corporation, municipality,

political subdivision, or agency operating, maintaining, or

controlling facilities in this state for providing potable water

service for compensation.

(2) "Railroad commission" means the Railroad Commission of

Texas.

(b) A groundwater well drilled or operated in the district under

a permit issued by the railroad commission is under the exclusive

jurisdiction of the railroad commission and is exempt from

regulation by the district.

(c) Groundwater produced in an amount authorized by a railroad

commission permit may be used in or exported from the district

without a permit from the district.

(d) To the extent groundwater production exceeds railroad

commission authorization, the holder of the railroad commission

permit:

(1) shall apply to the district for the appropriate permit for

the excess production; and

(2) is subject to the applicable regulatory fees.

(e) Groundwater produced from a well under the jurisdiction of

the railroad commission is generally exempt from water district

fees. However, the district may impose a pumping fee or an

export fee on groundwater produced from an otherwise exempt mine

well that is used for municipal purposes or by a public utility.

A fee imposed by the district under this subsection may not

exceed the fee imposed on other groundwater producers in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8849.104. MEMBERSHIP ON CENTRAL CARRIZO-WILCOX COORDINATING

COUNCIL. The district is a member of the Central Carrizo-Wilcox

Coordinating Council.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8849.105. MANAGEMENT PLAN. The district shall develop or

contract to develop a district management plan under Section

36.1071, Water Code, and submit the plan to the Central

Carrizo-Wilcox Coordinating Council to be included in the

management plan developed by the council.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8849.106. REGIONAL COOPERATION. The district shall:

(1) adopt a management plan detailing proposed efforts of the

district to cooperate with other groundwater conservation

districts;

(2) participate as needed in coordination meetings with adjacent

groundwater conservation districts that share one or more

aquifers with the district;

(3) coordinate the collection of data with adjacent groundwater

conservation districts in such a way as to achieve relative

uniformity of data type and quality;

(4) provide groundwater level information to adjacent

groundwater conservation districts;

(5) investigate any groundwater pollution to identify the

pollution's source;

(6) notify adjacent groundwater conservation districts and all

appropriate agencies of any groundwater pollution detected and

the source of the pollution identified;

(7) provide to adjacent groundwater conservation districts

annually an inventory of water wells in the district and an

estimate of groundwater production in the district; and

(8) include adjacent groundwater conservation districts on

mailing lists for district newsletters and information regarding

seminars, public education events, news articles, and field days.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Text of section effective on April 01, 2011

Sec. 8849.151. PUMPING FEES. (a) The district may assess

regulatory pumping fees for water produced in or exported from

the district.

(b) The regulatory pumping fees the district assesses for water

for crop or livestock production or other agricultural uses may

not exceed 20 percent of the rate applied to water for municipal

uses.

(c) Regulatory pumping fees based on the amount of water

withdrawn from a well may not exceed:

(1) $1 for each acre-foot for water used to irrigate

agricultural crops; or

(2) 17 cents for each thousand gallons for water used for any

other purpose.

(d) Combined regulatory pumping fees for production and export

of water may not exceed 17 cents for each thousand gallons for

water used.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 8849.152. TAXES PROHIBITED. The district may not impose a

tax.

Added by Acts 2009, 81st Leg., R.S., Ch.

1139, Sec. 1.05, eff. April 1, 2011.



CHAPTER 8850. HARRISON COUNTY GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8850. HARRISON COUNTY GROUNDWATER

CONSERVATION DISTRICT

For contingent expiration of this chapter, see Section 8850.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8850.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Harrison County Groundwater

Conservation District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. June 19, 2009.

Sec. 8850.002. NATURE OF DISTRICT. The district is a

groundwater conservation district in Harrison County created

under and essential to accomplish the purposes of Section 59,

Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. June 19, 2009.

Sec. 8850.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 8850.023 before December 31, 2010:

(1) the district is dissolved December 31, 2010, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Harrison County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. June 19, 2009.

Sec. 8850.004. INITIAL DISTRICT TERRITORY. The initial

boundaries of the district are coextensive with the boundaries of

Harrison County, Texas.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. June 19, 2009.

Sec. 8850.005. APPLICABILITY OF OTHER GROUNDWATER CONSERVATION

DISTRICT LAW. Except as otherwise provided by this chapter,

Chapter 36, Water Code, applies to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. June 19, 2009.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Section 8850.026.

Sec. 8850.021. APPOINTMENT OF TEMPORARY DIRECTORS. (a) Not

later than the 45th day after the effective date of the Act

enacting this chapter, five temporary directors shall be

appointed as follows:

(1) the Harrison County Commissioners Court shall appoint four

temporary directors, with one of the temporary directors

appointed from each of the four commissioners precincts in the

county to represent the precincts in which the temporary

directors reside; and

(2) the county judge of Harrison County shall appoint one

temporary director who resides in the district to represent the

district at large.

(b) Of the temporary directors, at least one director must

represent rural water suppliers in the district, one must

represent agricultural interests in the district, and one must

represent industrial interests in the district.

(c) If there is a vacancy on the temporary board of directors of

the district, the Harrison County Commissioners Court shall

appoint a person to fill the vacancy in a manner that meets the

representational requirements of this section.

(d) Temporary directors serve until the earlier of:

(1) the date initial directors are elected under Section

8850.023; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(e) If initial directors have not been elected under Section

8850.023 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed in the manner

provided by Subsections (a) and (b) to serve terms that expire on

the date this subchapter expires under Section 8850.026.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. June 19, 2009.

Sec. 8850.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 36.055, Water Code, a majority of the

temporary directors shall convene the organizational meeting of

the district at a location within the district agreeable to a

majority of the directors. If an agreement on location cannot be

reached, the organizational meeting shall be at the Harrison

County Courthouse.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. June 19, 2009.

Sec. 8850.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

(a) The temporary directors shall hold an election to confirm

the creation of the district and to elect the initial directors

of the district.

(b) The temporary directors shall have placed on the ballot the

names of all candidates for an initial director's position who

have filed an application for a place on the ballot as provided

by Section 52.003, Election Code.

(c) The ballot must be printed to provide for voting for or

against the proposition: "The creation of the Harrison County

Groundwater Conservation District."

(d) If the district levies a maintenance tax for payment of

expenses, the ballot must be printed to provide for voting for or

against the proposition: "The levy of a maintenance tax at a

rate not to exceed 1.5 cents for each $100 of assessed

valuation."

(e) Section 41.001(a), Election Code, does not apply to an

election held under this section.

(f) Except as provided by this section, an election under this

section must be conducted as provided by Sections 36.017(b)-(i),

Water Code, and the Election Code. The provision of Section

36.017(d), Water Code, relating to the election of permanent

directors does not apply to an election under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. June 19, 2009.

Sec. 8850.024. INITIAL DIRECTORS. (a) If creation of the

district is confirmed at an election held under Section 8850.023,

the directors elected shall take office as initial directors of

the district and serve on the board of directors until permanent

directors are elected under Section 8850.025 or 8850.053.

(b) The four initial directors representing the commissioners

precincts shall draw lots to determine which two shall serve a

term expiring June 1 following the first regularly scheduled

election of directors under Section 8850.025, and which two shall

serve a term expiring June 1 following the second regularly

scheduled election of directors. The at-large director shall

serve a term expiring June 1 following the second regularly

scheduled election of directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. June 19, 2009.

Sec. 8850.025. INITIAL ELECTION OF PERMANENT DIRECTORS. On the

uniform election date prescribed by Section 41.001, Election

Code, in May of the first even-numbered year after the year in

which the district is authorized to be created at a confirmation

election, an election shall be held in the district for the

election of two directors to replace the initial directors who,

under Section 8850.024(b), serve a term expiring June 1 following

that election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. June 19, 2009.

Sec. 8850.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8850.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms, with two or three

directors' terms expiring June 1 of each even-numbered year.

(c) A director may serve consecutive terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. June 19, 2009.

Sec. 8850.052. METHOD OF ELECTING DIRECTORS: COMMISSIONERS

PRECINCTS. (a) The directors of the district shall be elected

according to the commissioners precinct method as provided by

this section.

(b) One director shall be elected by the voters of the entire

district, and one director shall be elected from each county

commissioners precinct by the voters of that precinct.

(c) Except as provided by Subsection (e), to be eligible to be a

candidate for or to serve as director at large, a person must be

a registered voter in the district. To be a candidate for or to

serve as director from a county commissioners precinct, a person

must be a registered voter of that precinct.

(d) A person shall indicate on the application for a place on

the ballot:

(1) the precinct that the person seeks to represent; or

(2) that the person seeks to represent the district at large.

(e) When the boundaries of the county commissioners precincts

are redrawn after each federal decennial census to reflect

population changes, a director in office on the effective date of

the change, or a director elected or appointed before the

effective date of the change whose term of office begins on or

after the effective date of the change, shall serve in the

precinct to which elected or appointed even though the change in

boundaries places the person's residence outside the precinct for

which the person was elected or appointed.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. June 19, 2009.

Sec. 8850.053. ELECTION DATE. The district shall hold an

election to elect the appropriate number of directors on the

uniform election date prescribed by Section 41.001, Election

Code, in May of each even-numbered year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. June 19, 2009.

Sec. 8850.054. COMPENSATION. (a) Sections 36.060(a), (b), and

(d), Water Code, do not apply to the district.

(b) A director is entitled to receive compensation of not more

than $50 a day for each day the director actually spends

performing the duties of a director. The compensation may not

exceed $3,000 a year.

(c) The board may authorize a director to receive reimbursement

for the director's reasonable expenses incurred while engaging in

activities on behalf of the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. June 19, 2009.

Sec. 8850.055. BOARD ACTION. A majority vote of a quorum is

required for board action. If there is a tie vote, the proposed

action fails.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8850.101. GENERAL POWERS. Except as otherwise provided by

this chapter, the district has all of the rights, powers,

privileges, functions, and duties provided by the general law of

this state applicable to groundwater conservation districts

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. June 19, 2009.

Sec. 8850.102. PROHIBITION ON DISTRICT PURCHASE, SALE,

TRANSPORT, OR DISTRIBUTION OF WATER. The district may not

purchase, sell, transport, or distribute surface water or

groundwater for any purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. June 19, 2009.

Sec. 8850.103. PROHIBITION ON DISTRICT USE OF EMINENT DOMAIN

POWER. The district may not exercise the power of eminent

domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8850.151. LIMITATION ON TAXES. The district may not impose

ad valorem taxes at a rate that exceeds 1.5 cents on each $100

valuation of taxable property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. June 19, 2009.

Sec. 8850.152. FEES. (a) The board by rule may impose

reasonable fees on each well:

(1) for which a permit is issued by the district; and

(2) that is not exempt from district regulation.

(b) A production fee may be based on:

(1) the size of column pipe used by the well; or

(2) the amount of water actually withdrawn from the well, or the

amount authorized or anticipated to be withdrawn.

(c) The board shall base the initial production fee on the

criteria listed in Subsection (b)(2). The initial production

fee:

(1) may not exceed:

(A) 25 cents per acre-foot for water used for agricultural

irrigation; or

(B) 4.25 cents per thousand gallons for water used for any other

purpose; and

(2) may be increased at a cumulative rate not to exceed three

percent per year.

(d) In addition to the production fee authorized under this

section, the district may assess an export fee on groundwater

from a well that is produced for transport outside the district.

(e) Fees authorized by this section may be:

(1) assessed annually;

(2) used to pay the cost of district operations; and

(3) used for any other purpose allowed under Chapter 36, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. June 19, 2009.

Sec. 8850.153. LIMITATION ON INDEBTEDNESS. The district may

issue bonds and notes under Subchapter F, Chapter 36, Water Code,

except that the total indebtedness created by that issuance may

not exceed $500,000 at any time.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. June 19, 2009.



CHAPTER 8852. BRUSH COUNTRY GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8852. BRUSH COUNTRY GROUNDWATER CONSERVATION DISTRICT

For contingent expiration of this chapter, see Section 8852.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8852.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Brush Country Groundwater Conservation

District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.002. NATURE OF DISTRICT. The district is a

groundwater conservation district created under and essential to

accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed in at least one of the

territories described by Section 8852.023 at a confirmation

election held before September 1, 2011:

(1) the district is dissolved on September 1, 2011, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred in equal amounts to Jim Hogg, Brooks, Hidalgo, and

Jim Wells Counties; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries described in Section 2 of the Act creating

this chapter form a closure. A mistake made in describing the

district's boundaries in the legislative process does not affect

the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose an assessment or tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.005. CONSTRUCTION OF CHAPTER. This chapter shall be

liberally construed to achieve the legislative intent and

purposes of Chapter 36, Water Code. A power granted by Chapter

36, Water Code, or this chapter shall be broadly interpreted to

achieve that intent and those purposes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. DISTRICT CREATION

Sec. 8852.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) David Grall;

(2) Mauro Garcia;

(3) Robert Scott;

(4) A. C. Jones IV;

(5) Mario Martinez;

(6) Israel Hinojosa;

(7) a person appointed by the commissioners courts of Brooks and

Jim Hogg Counties within 60 days of the effective date of this

Act;

(8) Jesse Howell;

(9) Pearson Knolle; and

(10) Lawrence Cornelius.

(b) If there is a vacancy on the temporary board, the remaining

temporary directors shall select a qualified person to fill the

vacancy.

(c) Unless the temporary director's term expires under

Subsection (d), a temporary director serves until the earlier of:

(1) the date the temporary director becomes an initial permanent

director under Section 8852.024; or

(2) the date this chapter expires under Section 8852.003.

(d) The following temporary directors' terms expire on the date

of the canvass of the election to confirm the creation of the

district:

(1) David Grall and Mauro Garcia, if the voters in the territory

described by Section 8852.023(a)(3) vote not to confirm the

creation of the district;

(2) Robert Scott, if the voters in the territory described by

Section 8852.023(a)(1) vote not to confirm the creation of the

district;

(3) A. C. Jones IV and Mario Martinez, if the voters in the

territory described by Section 8852.023(a)(5) vote not to confirm

the creation of the district;

(4) Israel Hinojosa, if the voters in the territory described by

Section 8852.023(a)(4) vote not to confirm the creation of the

district;

(5) a person appointed by the commissioners courts of Brooks and

Jim Hogg Counties, if the creation of the district is confirmed

by voters of none of the territories described by Section

8852.023;

(6) Jesse Howell and Pearson Knolle, if the voters in the

territory described by Section 8852.023(a)(6) vote not to confirm

the creation of the district; and

(7) Lawrence Cornelius, if the voters in the territory described

by Section 8852.023(a)(2) vote not to confirm the creation of the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 36.055, Water Code, a majority of the

temporary directors shall convene the organizational meeting of

the district at a location within the district agreeable to a

majority of the directors. If an agreement on location cannot be

reached, the organizational meeting shall be at the Brooks County

Courthouse.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.023. CONFIRMATION ELECTION. (a) The temporary board

shall hold an election in each of the following territories in

the district to confirm the creation of the district and the

imposition of a maintenance tax:

(1) the territory in the corporate limits of the city of

Falfurrias as of January 1, 2009;

(2) the territory in the corporate limits of the city of Alice

as of January 1, 2009;

(3) the territory:

(A) in Brooks County that, as of January 1, 2009, is:

(i) outside the corporate limits of the city of Falfurrias; and

(ii) not in the Kenedy County Groundwater Conservation District;

and

(B) in Hidalgo County that is:

(i) described by a metes and bounds description in Section 2 of

the Act creating this chapter; and

(ii) not in the Kenedy County Groundwater Conservation District

as of January 1, 2009;

(4) the territory in the certificated retail water service area

of the Jim Hogg County Water Control and Improvement District No.

2 as of January 1, 2009;

(5) the territory in Jim Hogg County that is outside the

certificated retail water service area of the Jim Hogg County

Water Control and Improvement District No. 2 as of January 1,

2009; and

(6) the territory in Jim Wells County that, as of January 1,

2009, is:

(A) outside the corporate limits of the city of Alice; and

(B) not in the Kenedy County Groundwater Conservation District.

(b) Section 41.001(a), Election Code, does not apply to a

confirmation election held as provided by this section.

(c) Except as provided by this section, an election under this

section must be conducted as provided by Sections 36.017(b), (c),

and (e), Water Code, and the Election Code.

(d) The ballot for the election must be printed to provide for

voting for or against the proposition: "The creation of the

Brush Country Groundwater Conservation District and the levy of

an ad valorem tax in the district at a rate not to exceed three

cents for each $100 of assessed valuation."

(e) If the majority of voters in a territory described by

Subsection (a) voting at an election held under this section vote

to confirm the creation of the district, that territory is

included in the district. If the majority of voters in a

territory described by Subsection (a) voting at an election held

under this section vote not to confirm the creation of the

district, that territory is excluded from the district.

(f) If the majority of voters in any of the territories

described by Subsection (a) voting at an election held under this

section vote not to confirm the creation of the district, the

temporary board or any successor board may hold a subsequent

confirmation election in that territory.

(g) The district may not impose a maintenance tax unless the tax

is confirmed under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.024. INITIAL PERMANENT DIRECTORS. (a) If the

creation of the district is confirmed at an election held under

Section 8852.023 in one or more territories in the district, each

temporary director who represents a territory that is included in

the district becomes an initial permanent director of the

district.

(b) The initial permanent directors shall draw lots to determine

which directors serve a term expiring on June 1 of the first

even-numbered year after the confirmation election and which

directors serve a term expiring on June 1 of the next

even-numbered year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.025. GIFTS AND GRANTS. The temporary board may

solicit and accept gifts and grants, including services, on the

district's behalf from any public or private source to provide

revenue for the district before a confirmation election is held

under Section 8852.023.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.026. RIGHT OF CERTAIN LANDOWNERS TO WITHDRAW FROM

DISTRICT. A person who owns a tract of land in Brooks or Hidalgo

County that adjoins the boundaries of the Kenedy County

Groundwater Conservation District as of the effective date of the

Act creating this chapter may petition the Kenedy County

Groundwater Conservation District for annexation into that

district. Notwithstanding any other law, the Kenedy County

Groundwater Conservation District may annex territory described

by a petition under this section. Territory annexed by the

Kenedy County Groundwater Conservation District under this

section not later than January 1, 2010, is disannexed at that

time from the district created by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.027. LIMITATION OF POWERS OF TEMPORARY BOARD. (a)

The temporary board may exercise only the powers described by

Sections 8852.022, 8852.023, and 8852.025.

(b) Except as required by a law or rule relating to

participation in a groundwater management area in which the

district is located, the temporary board may not:

(1) adopt rules, including rules regarding wells; or

(2) develop a draft or final management plan.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. BOARD OF DIRECTORS

Sec. 8852.051. APPOINTMENT OF DIRECTORS; TERMS. (a) Not later

than June 1 of each even-numbered year, the Commissioners Courts

of Brooks County, Jim Hogg County, and Jim Wells County shall

appoint directors as follows:

(1) the Commissioners Court of Brooks County shall appoint:

(A) one director who represents the municipal interests of the

territory described by Section 8852.023(a)(1), if the territory

described by Section 8852.023(a)(1) is included in the district;

and

(B) two directors who represent the agricultural interests of

the territory described by Sections 8852.023(a)(3)(A) and (B), if

the territory described by Sections 8852.023(a)(3)(A) and (B) is

included in the district;

(2) the Commissioners Court of Jim Hogg County shall appoint:

(A) one director who represents the interests of Jim Hogg County

in the territory described by Section 8852.023(a)(4), if the

territory described by Section 8852.023(a)(4) is included in the

district; and

(B) two directors who represent the agricultural interests of

the territory described by Section 8852.023(a)(5), if the

territory described by Section 8852.023(a)(5) is included in the

district;

(3) the Commissioners Court of Jim Wells County shall appoint:

(A) one director who represents the municipal interests of the

territory described by Section 8852.023(a)(2), if the territory

described by Section 8852.023(a)(2) is included in the district;

and

(B) two directors who represent the agricultural interests of

the territory described by Section 8852.023(a)(6), if the

territory described by Section 8852.023(a)(6) is included in the

district; and

(4) the Commissioners Courts of Brooks County and Jim Hogg

County jointly shall appoint one director to represent the

industrial and mining interests of Jim Hogg and Brooks Counties.

(b) Directors serve staggered four-year terms that expire on

June 1 of an even-numbered year.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.052. ELIGIBILITY. (a) A director is not disqualified

from service because the director is an employee, manager,

director of the board, or officer of a groundwater producer that

is or may be regulated by the district.

(b) A temporary director whose term of office expires under

Section 8852.021(d) is not eligible for appointment as a

director.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.053. COMPENSATION; REIMBURSEMENT. (a)

Notwithstanding Section 36.060, Water Code, a director is not

entitled to receive compensation for performing the duties of a

director.

(b) A director is entitled to receive reimbursement for the

director's reasonable expenses incurred while engaging in

activities on behalf of the district in accordance with Sections

36.060(b) and (c), Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.054. VACANCY. A vacancy in the office of director

shall be filled by appointment of the board in a manner

consistent with the representational requirements of Section

8852.051. The appointed director serves only for the remainder

of the unexpired term to which the director was appointed.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 8852.101. GROUNDWATER CONSERVATION DISTRICT POWERS AND

DUTIES. Except as otherwise provided by this chapter, the

district has the powers and duties provided by the general law of

this state, including Chapter 36, Water Code, and Section 59,

Article XVI, Texas Constitution, applicable to groundwater

conservation districts.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.102. CONTRACTS. The district may enter into a

contract with any person, public or private, for any purpose

authorized by law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.103. EXEMPTIONS FROM PERMIT REQUIREMENTS. (a)

Section 36.117, Water Code, applies to the district except that

for the purposes of applying that section to the district,

"domestic use" and "livestock use" have the meanings assigned by

Subsection (b).

(b) In this section:

(1) "Domestic use":

(A) means the use of groundwater by an individual or a household

to support domestic activities, including the use of groundwater

for:

(i) drinking, washing, or culinary purposes;

(ii) irrigating a lawn or a family garden or orchard;

(iii) watering domestic animals; or

(iv) water recreation, including aquatic and wildlife enjoyment;

and

(B) does not include the use of water:

(i) to support an activity for which consideration is given or

received or for which the product of the activity is sold; or

(ii) by or for a public water system.

(2) "Livestock use" means the use of groundwater for the

open-range watering of livestock, exotic livestock, game animals,

or fur-bearing animals. For purposes of this subdivision,

"livestock" and "exotic livestock" have the meanings assigned by

Sections 1.003 and 142.001, Agriculture Code, respectively, and

"game animal" and "fur-bearing animal" have the meanings assigned

by Sections 63.001 and 71.001, Parks and Wildlife Code,

respectively. Livestock use does not include use by or for a

public water system.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.104. EFFECTS OF TRANSFER. (a) In reviewing a

proposed transfer of groundwater out of the district in

accordance with Section 36.122(f), Water Code, the district shall

determine whether the proposed transfer would have a negative

effect on:

(1) the availability of water in the district;

(2) the conditions of any aquifer that overlies the district;

(3) subsidence in the district;

(4) existing permit holders or other groundwater users in the

district; and

(5) any applicable approved regional water plan or certified

district management plan.

(b) If the district determines under Subsection (a) that the

transfer would have a negative effect, the district may, in

addition to the conditions authorized by Section 36.122, Water

Code, impose other requirements or limitations on the permit that

are designed to minimize the effect.

(c) Sections 36.122(c), (i), and (j), Water Code, do not apply

to a requirement or limitation imposed under this section.

(d) The district may impose a fee or surcharge as an export fee.

The restrictions under Section 36.122(e), Water Code, do not

apply to a fee or surcharge imposed under this subsection.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.105. APPLICABILITY OF DISTRICT REGULATIONS.

Groundwater regulations adopted by the district under this

chapter apply to all persons except as exempted under Section

36.117, Water Code, or this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.106. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.107. LANDOWNERS' RIGHTS. The rights of landowners and

their lessees and assigns in groundwater in the district are

recognized. Nothing in this chapter shall be construed to

deprive or divest the owners or their lessees and assigns of

their rights, subject to district rules.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.108. LIMITATION ON RULEMAKING POWER NOT APPLICABLE.

Section 36.121, Water Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 8852.151. REVENUE. To pay the maintenance and operating

costs of the district and to pay any bonds or notes issued by the

district, the district may impose ad valorem taxes at a rate not

to exceed three cents on each $100 of assessed valuation of

taxable property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.152. GRANTS, GIFTS, AND DONATIONS. The district may

solicit and accept grants, gifts, and donations from any public

or private source.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

SUBCHAPTER F. DISSOLUTION

Sec. 8852.201. SUBCHAPTER CUMULATIVE. The provisions of this

subchapter are cumulative of the provisions of Subchapter I,

Chapter 36, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.202. DISSOLUTION BY ELECTION. (a) After January 1,

2016, the board shall order an election on the question of

dissolving the district if the board receives a petition

requesting that an election be held for that purpose that is

signed by at least 15 percent of the district's registered

voters.

(b) Not later than the 30th day after the date the board

receives the petition, the directors shall:

(1) validate the signatures on the petition; and

(2) if the signatures are validated, order an election on the

next uniform election date under Section 41.001, Election Code.

(c) The order calling the election must state the nature of the

election, including the proposition that is to appear on the

ballot.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.203. NOTICE OF ELECTION. Notice of an election under

this subchapter must be provided by posting a copy of the order

calling the election in at least one conspicuous place for at

least 10 days before the day of the election at the county

courthouse in Brooks County, Jim Hogg County, Jim Wells County,

and Hidalgo County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.204. BALLOT. The ballot for an election under this

subchapter must be printed to permit voting for or against the

proposition: "The dissolution of the Brush Country Groundwater

Conservation District."

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.

Sec. 8852.205. ELECTION RESULTS; DISPOSITION OF ASSETS. If a

majority of the votes in an election under this subchapter favor

dissolution:

(1) the board shall find that the district is dissolved; and

(2) Section 36.310, Water Code, applies for the purpose of

disposition of the district's assets.

Added by Acts 2009, 81st Leg., R.S., Ch.

1396, Sec. 1, eff. June 19, 2009.



CHAPTER 8855. PRAIRIELANDS GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8855. PRAIRIELANDS GROUNDWATER CONSERVATION DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8855.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Prairielands Groundwater Conservation

District.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. September 1, 2009.

Sec. 8855.002. NATURE OF DISTRICT; FINDINGS. (a) The district

is a groundwater conservation district initially composed of

Ellis, Hill, Johnson, and Somervell Counties created under and

essential to accomplish the purposes of Section 59, Article XVI,

Texas Constitution.

(b) The district is created to serve a public use and benefit.

(c) All of the land and other property included within the

boundaries of the district will be benefited by the works and

projects that are to be accomplished by the district under powers

conferred by this chapter and by Chapter 36, Water Code.

(d) Any fees imposed by the district under this chapter are

necessary to pay for the costs of accomplishing the purposes of

the district, including the conservation and management of

groundwater resources, as provided by this chapter and Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. September 1, 2009.

Sec. 8855.003. DISTRICT TERRITORY. The initial boundaries of

the district are coextensive with the boundaries of Ellis, Hill,

Johnson, and Somervell Counties.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. September 1, 2009.

Sec. 8855.004. APPLICABILITY OF OTHER GROUNDWATER CONSERVATION

DISTRICT LAW. Except as otherwise provided by this chapter,

Chapter 36, Water Code, applies to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. September 1, 2009.

Sec. 8855.005. CONSTRUCTION OF CHAPTER. This chapter shall be

liberally construed to achieve the purposes expressed by this

chapter and Chapter 36, Water Code. A power granted by this

chapter or Chapter 36, Water Code, shall be broadly interpreted

to achieve that intent and those purposes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. INITIAL ORGANIZATION

Sec. 8855.021. APPOINTMENT OF INITIAL DIRECTORS. (a) The

district is governed by a board of eight initial directors

appointed as provided by Section 8855.051(a).

(b) Initial directors shall be appointed not later than the 90th

day after the effective date of the Act enacting this chapter.

If after the 90th day fewer than eight initial directors have

been appointed, each unfilled initial director position shall be

considered a vacancy and filled by the remaining initial

directors.

(c) Except as provided under Subsection (b) for failure to

appoint an initial director, if a vacancy occurs on the board in

a position for which an initial director has previously been

appointed, the appointing county commissioners court for the

vacant position shall appoint a person to fill the vacancy in a

manner that meets the representational requirements of Section

8855.051.

(d) To be eligible to serve as an initial director, a person

must be a registered voter in the appointing county.

(e) Each initial director must qualify to serve as a director

under Section 36.055, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. September 1, 2009.

Sec. 8855.022. ORGANIZATIONAL MEETING OF INITIAL DIRECTORS. As

soon as practicable after all the initial directors have

qualified under Section 36.055, Water Code, a majority of the

initial directors shall convene the organizational meeting of the

district at a location in the district agreeable to a majority of

the directors. If an agreement on location cannot be reached,

the organizational meeting shall be held at a suitable location

on the Hill College campus in Cleburne, Johnson County, Texas.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. September 1, 2009.

Sec. 8855.023. INITIAL TERMS. (a) The two initial directors

appointed from each county shall draw lots to determine which

director serves an initial term expiring August 31, 2011, and

which director serves an initial term expiring August 31, 2013.

(b) Each successor director shall be appointed and shall serve

in accordance with Subchapter C.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. BOARD OF DIRECTORS

Sec. 8855.051. GOVERNING BODY; TERMS. (a) Except as provided

by Subchapter D, the district is governed by a board of eight

directors appointed as follows:

(1) two directors appointed by the Ellis County Commissioners

Court;

(2) two directors appointed by the Hill County Commissioners

Court;

(3) two directors appointed by the Johnson County Commissioners

Court; and

(4) two directors appointed by the Somervell County

Commissioners Court.

(b) Directors serve staggered four-year terms, with the term of

one director from each of the four counties expiring on August 31

of each odd-numbered year.

(c) A director may serve multiple consecutive terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. September 1, 2009.

Sec. 8855.052. DIRECTOR ELIGIBILITY; QUALIFICATION. (a) To be

eligible to serve as a director, a person must be a registered

voter in the appointing county.

(b) Each director must qualify to serve under Section 36.055,

Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. September 1, 2009.

Sec. 8855.053. VACANCIES. If a vacancy occurs on the board, the

appointing county commissioners court for the vacant position

shall appoint a person to fill the vacancy. Section 36.051(c),

Water Code, does not apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. September 1, 2009.

Sec. 8855.054. COMPENSATION; REIMBURSEMENT. (a)

Notwithstanding Sections 36.060(a) and (d), Water Code, a

director may not receive compensation for performing the duties

of director.

(b) A director is entitled to reimbursement of actual expenses

reasonably and necessarily incurred while engaging in activities

on behalf of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. DISTRICT EXPANSION

Sec. 8855.071. EXPANSION OF DISTRICT BOUNDARIES. (a) After the

effective date of the Act enacting this chapter, the district

territory described in Section 8855.003 shall be expanded to

include all of the territory in Navarro County, and the governing

board described by Section 8855.051(a) shall be expanded to 10

members and include two directors appointed by the Navarro County

Commissioners Court, if:

(1) pursuant to Chapter 35, Water Code, the Texas Commission on

Environmental Quality designates all or any portion of the

territory in Navarro County as a priority groundwater management

area; and

(2) following the designation described by Subdivision (1), the

commissioners court of Navarro County:

(A) adopts a resolution that states, "By this action of the

Navarro County Commissioners Court, all of the territory in

Navarro County, Texas, shall, as of the date of this resolution,

be included in the boundaries of the Prairielands Groundwater

Conservation District"; and

(B) appoints two directors who are registered to vote in Navarro

County to the board.

(b) A person appointed under this section must qualify to serve

under Section 36.055, Water Code.

(c) At the first regular meeting of the board following the

qualification of both directors, the two directors appointed

under this section shall draw lots to determine which director

serves a term expiring August 31 of the first odd-numbered year

after the directors' appointment, and which director serves a

term expiring August 31 of the next odd-numbered year.

(d) A director appointed under this section shall otherwise

serve in accordance with Subchapter C.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. POWERS AND DUTIES

Sec. 8855.101. GROUNDWATER CONSERVATION DISTRICT POWERS AND

DUTIES. Except as provided by this chapter, the district has the

powers and duties provided by the general law of this state

applicable to groundwater conservation districts created under

Section 59, Article XVI, Texas Constitution, including Chapter

36, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. September 1, 2009.

Sec. 8855.102. CONTRACTS. The district may enter into a

contract with any person, public or private, for any purpose

authorized by law.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. September 1, 2009.

Sec. 8855.103. APPLICABILITY OF DISTRICT REGULATIONS.

Groundwater regulation under this chapter applies to all persons

except as exempted from permitting under Section 36.117, Water

Code, or this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. September 1, 2009.

Sec. 8855.104. WELL SPACING RULES; EXEMPTIONS. (a) Except as

provided by Subsection (b), the district shall exempt from the

well spacing requirements adopted by the district any well that

is completed on or before the effective date of those

requirements.

(b) The district may provide by rule that a well may lose its

exemption under this section if the well is modified in a manner

that substantially increases the capacity of the well after the

effective date of the well spacing requirements adopted by the

district.

(c) Except as provided by this section and notwithstanding

Section 8855.103, the district may require a well or class of

wells exempt from permitting under Chapter 36, Water Code, to

comply with the well spacing requirements adopted by the

district. The district shall apply well spacing requirements

uniformly to any well or class of wells based on the size or

capacity of the well and without regard to the type of use of the

groundwater produced by the well.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. September 1, 2009.

Sec. 8855.105. REGISTRATION AND REPORTING REQUIREMENTS FOR

CERTAIN EXEMPT WELLS. The district may adopt rules that require

the owner or operator of a well or class of wells exempt from

permitting under Section 36.117, Water Code, to register the well

with the district and, except for a well exempt from permitting

under Section 36.117(b)(1), to report groundwater withdrawals

from the well using reasonable and appropriate reporting methods

and frequency.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. September 1, 2009.

Sec. 8855.106. ENFORCEMENT. (a) The district may enforce this

chapter against any person in the manner provided by Chapter 36,

Water Code. In lieu of a remedy available to the district under

Section 36.102, Water Code, or in addition to those remedies, the

district may impose a fee in addition to a fee assessed under

Section 8855.152 on a person producing groundwater in violation

of a district order or rule, including the failure or refusal to

comply with any district order or rule relating to reducing or

ceasing groundwater use. The purpose of a fee authorized by this

subsection is to serve as a disincentive to producing groundwater

except as authorized by the district.

(b) A fee imposed under Subsection (a) may not exceed an amount

equal to 10 times the amount of a fee assessed under Section

8855.152.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. September 1, 2009.

SUBCHAPTER F. GENERAL FINANCIAL PROVISIONS

Sec. 8855.151. TAXES PROHIBITED. The district may not impose a

tax. Sections 36.020(a) and 36.201-36.204, Water Code, do not

apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. September 1, 2009.

Sec. 8855.152. DISTRICT REVENUES. (a) The district by rule,

resolution, or order may establish, amend, pledge, encumber,

spend the proceeds from, and assess to any person production

fees, based on the amount of groundwater authorized by permit to

be withdrawn from a well or on the amount of water actually

withdrawn, to enable the district to fulfill its purposes and

regulatory functions as provided by this chapter. The district

may use revenue generated by fees it assesses for any lawful

purpose.

(b) Notwithstanding any provision of general law to the

contrary, a fee authorized by Subsection (a) may not exceed:

(1) $1 per acre-foot annually for groundwater used for

agricultural purposes; or

(2) 30 cents per thousand gallons annually for groundwater used

for nonagricultural purposes.

(c) Notwithstanding any provision of general law or this chapter

to the contrary, if any, the district may assess a production fee

under this section for groundwater produced from a well or class

of wells exempt from permitting under Section 36.117, Water Code,

except for a well exempt from permitting under Section

36.117(b)(1). A production fee assessed by the district under

this subsection must be based on the amount of groundwater

actually withdrawn from the well and may not exceed the amount

established by the district for permitted uses under Subsection

(b)(2) of this section.

(d) Notwithstanding Section 36.1071(f), Water Code, the district

by rule, resolution, or order before the adoption of its

management plan may:

(1) establish, assess, and enforce the collection of production

fees under this section; and

(2) establish and enforce metering and reporting requirements,

except for a well exempt from permitting under Section

36.117(b)(1), Water Code.

(e) The district by rule may establish a temporary or permanent

discounted fee rate for persons who prepay production fees to the

district under this section on or before the dates established by

district rule.

Added by Acts 2009, 81st Leg., R.S., Ch.

1208, Sec. 1, eff. September 1, 2009.



CHAPTER 8856. NORTH TEXAS GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8856. NORTH TEXAS GROUNDWATER CONSERVATION DISTRICT

For contingent expiration of this chapter, see Section 8856.004.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8856.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the North Texas Groundwater Conservation

District.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.

Sec. 8856.002. NATURE OF DISTRICT; FINDINGS. (a) The district

is a groundwater conservation district in Collin, Cooke, and

Denton Counties created under and essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

(b) The district is created to serve a public use and benefit.

(c) All of the land and other property included within the

boundaries of the district will be benefited by the works and

projects that are to be accomplished by the district under powers

conferred by this chapter and by Chapter 36, Water Code.

(d) Any fees imposed by the district under this chapter are

necessary to pay for the costs of accomplishing the purposes of

the district, including the conservation and management of

groundwater resources, as provided by this chapter and Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.

Sec. 8856.003. PUBLIC HEARING IN EACH COUNTY. (a) Not later

than December 1, 2009, the commissioners court of each county in

the district shall hold a public hearing on the topic of

including the territory of the county in the district.

(b) After the public hearings and not later than December 31,

2009, the commissioners court of each county shall vote to

confirm or reject the county's inclusion in the district. The

commissioners court shall adopt a resolution reflecting the

result of that vote and provide a copy of the resolution to the

temporary directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.

Sec. 8856.004. CONFIRMATION REQUIRED. (a) The creation of the

district is confirmed only if the commissioners courts of two or

more of the counties in the district submit a resolution

confirming the county's inclusion in the district to the

temporary board. If the commissioners court of a county does not

submit a resolution confirming the county's inclusion in the

district to the temporary board, that county is not included in

the district. The temporary board shall provide a copy of the

resolutions and the final district boundaries to the Texas

Commission on Environmental Quality.

(b) If the creation of the district is not confirmed as provided

by Subsection (a) before January 1, 2010:

(1) the district is dissolved on January 1, 2010, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred in equal amounts to Collin, Cooke, and Denton

Counties; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2011.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.

Sec. 8856.005. INITIAL DISTRICT TERRITORY. The initial

boundaries of the district are coextensive with the boundaries of

Collin, Cooke, and Denton Counties.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.

Sec. 8856.006. APPLICABILITY OF OTHER GROUNDWATER CONSERVATION

DISTRICT LAW. Except as otherwise provided by this chapter,

Chapter 36, Water Code, applies to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.

Sec. 8856.007. CONSTRUCTION OF CHAPTER. This chapter shall be

liberally construed to achieve the legislative intent and

purposes of Chapter 36, Water Code. A power granted by Chapter

36, Water Code, or this chapter shall be broadly interpreted to

achieve that intent and those purposes.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Section 8856.024.

Sec. 8856.021. APPOINTMENT OF TEMPORARY DIRECTORS. (a) The

district is initially governed by a board of nine temporary

directors appointed as provided by Sections 8856.051(b) and (d).

(b) Temporary directors shall be appointed not later than the

90th day after the effective date of the Act enacting this

chapter. If after the 90th day fewer than nine temporary

directors have been appointed, each unfilled position shall be

considered a vacancy and filled in accordance with Subsection

(c).

(c) If a vacancy occurs on the temporary board, the remaining

temporary directors shall appoint a person to fill the vacancy in

a manner that meets the representational requirements of this

section.

(d) To be eligible to serve as a temporary director, a person

must be a registered voter in the appointing county.

(e) Each temporary director must qualify to serve as a director

in the manner provided by Section 36.055, Water Code.

(f) Temporary directors serve until the earlier of:

(1) the time the temporary directors become the initial

permanent directors under Section 8856.023; or

(2) the date this chapter expires under Section 8856.004.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.

Sec. 8856.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 36.055, Water Code, a majority of the

temporary directors shall convene the organizational meeting of

the district at a location in the district agreeable to a

majority of the directors. If an agreement on location cannot be

reached, the organizational meeting shall be at the Pilot Point

High School in Denton County.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.

Sec. 8856.023. INITIAL PERMANENT DIRECTORS; INITIAL TERMS. (a)

If the creation of the district is confirmed under Section

8856.004, the temporary directors from the counties that are

included in the district become the initial permanent directors.

(b) If the Commissioners Courts of Collin, Cooke, and Denton

Counties confirm the inclusion of those counties in the district,

the three directors appointed from each county shall draw lots as

follows to determine:

(1) for Denton and Cooke Counties, which director's term expires

June 1, 2011, and which two directors' terms expire June 1, 2013;

and

(2) for Collin County, which two directors' terms expire June 1,

2011, and which director's term expires June 1, 2013.

(c) If the commissioners courts of only two of the counties

confirm the inclusion of those counties in the district, the

three directors appointed from each county shall draw lots as

follows to determine:

(1) for the first county to confirm, which director's term

expires June 1, 2011, and which two directors' terms expire June

1, 2013; and

(2) for the second county to confirm, which two directors' terms

expire June 1, 2011, and which director's term expires June 1,

2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.

Sec. 8856.024. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2011.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8856.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of six or nine directors appointed as

provided by this section.

(b) If the Commissioners Courts of Collin, Cooke, and Denton

Counties confirm the inclusion of those counties in the district,

nine directors shall be appointed as follows:

(1) the Collin County Commissioners Court shall appoint three

directors;

(2) the Cooke County Commissioners Court shall appoint three

directors; and

(3) the Denton County Commissioners Court shall appoint three

directors.

(c) If the commissioners courts of only two of the counties

confirm the inclusion of those counties in the district, the

commissioners court of each of those counties shall appoint three

directors.

(d) The commissioners court of each appointing county shall

appoint two of the three directors from that county as follows:

(1) one director from a slate of not more than three nominees

submitted by the largest municipal groundwater producer in the

county; and

(2) one director from a slate of not more than three nominees

submitted by the other groundwater producers in that county.

(e) Directors serve staggered four-year terms, with the term of

one or two directors from each appointing county expiring on June

1 of each odd-numbered year.

(f) A director may serve multiple consecutive terms.

(g) A position on the board may not be construed to be a civil

office of emolument for any purpose, including a purpose

described by Section 40, Article XVI, Texas Constitution.

(h) A person who qualifies to serve on the board may serve as a

director and participate in all votes relating to the business of

the district regardless of any common law doctrine of

incompatibility. Section 36.051, Water Code, does not apply to

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.

Sec. 8856.052. DIRECTOR ELIGIBILITY; QUALIFICATION. (a) To be

eligible to serve as a director, a person must be a registered

voter in the appointing county.

(b) Each director must qualify to serve in the manner provided

by Section 36.055, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.

Sec. 8856.053. VACANCIES. If a vacancy occurs on the board, the

commissioners court that appointed the director who vacated the

office shall appoint a person to fill the vacancy in a manner

that meets the representational requirements of Section 8856.051.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.

Sec. 8856.054. COMPENSATION; REIMBURSEMENT. (a)

Notwithstanding Sections 36.060(a) and (d), Water Code, a

director may not receive compensation for performing the duties

of director.

(b) A director is entitled to reimbursement of actual expenses

reasonably and necessarily incurred while engaging in activities

on behalf of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.

Sec. 8856.055. BOARD CHAIR. The board shall select one of its

members to serve as the chair for a two-year term. The position

of chair must rotate among the counties in the district every two

years in alphabetical order by county.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8856.101. GROUNDWATER CONSERVATION DISTRICT POWERS AND

DUTIES. Except as provided by this chapter, the district has the

powers and duties provided by the general law of this state,

including Chapter 36, Water Code, applicable to groundwater

conservation districts created under Section 59, Article XVI,

Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.

Sec. 8856.102. CONTRACTS. The district may enter into a

contract with any person, public or private, for any purpose

authorized by law.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.

Sec. 8856.103. APPLICABILITY OF DISTRICT REGULATIONS.

Groundwater regulation under this chapter applies to all persons

except as exempted from the requirement to obtain a permit for a

well under Section 36.117, Water Code, or this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.

Sec. 8856.104. WELL SPACING RULES; EXEMPTIONS. (a) Except as

provided by Subsection (b), the district shall exempt from the

well spacing requirements adopted by the district any well that

is completed on or before the effective date of those

requirements.

(b) The district may provide by rule that a well may lose its

exemption under this section if the well is modified in a manner

that substantially increases the capacity of the well after the

effective date of the well spacing requirements adopted by the

district.

(c) Except as provided by this section and notwithstanding

Section 8856.103, the district may require any well or class of

wells exempt from permitting under Chapter 36, Water Code, to

comply with the well spacing requirements adopted by the

district. The district shall apply well spacing requirements

uniformly to any well or class of wells based on the size or

capacity of the well and without regard to the type of use of the

groundwater produced by the well.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.

Sec. 8856.105. REGISTRATION AND REPORTING REQUIREMENTS FOR

CERTAIN EXEMPT WELLS. The district may adopt rules that require

the owner or operator of a well or class of wells exempt from

permitting under Section 36.117, Water Code, to register the well

with the district and, except for a well exempt from permitting

under Subsection (b)(1) of that section, to report groundwater

withdrawals from the well using reasonable and appropriate

reporting methods and frequency.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.

Sec. 8856.106. ENFORCEMENT. (a) The district may enforce this

chapter in the manner provided by Chapter 36, Water Code. In

lieu of a remedy available to the district under Section 36.102,

Water Code, or in addition to those remedies, the district may

impose a fee in addition to a fee assessed under Section 8856.152

on a person producing groundwater in violation of a rule of the

district, including the failure or refusal to comply with any

order or rule of the district to reduce or cease groundwater

usage. The purpose of a fee authorized under this subsection is

to serve as a disincentive to producing groundwater except as

authorized by the district.

(b) A fee imposed under Subsection (a) may not exceed an amount

equal to 10 times the amount of a fee assessed under Section

8856.152.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.

Sec. 8856.107. NO EMINENT DOMAIN POWER. The district may not

exercise the power of eminent domain.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8856.151. TAXES PROHIBITED. The district may not impose a

tax. Sections 36.020(a) and 36.201-36.204, Water Code, do not

apply to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.

Sec. 8856.152. DISTRICT REVENUES. (a) The district by rule,

resolution, or order may establish, amend, pledge, encumber,

expend the proceeds from, and assess to any person production

fees based on the amount of groundwater authorized by permit to

be withdrawn from a well or on the amount of water actually

withdrawn, to enable the district to fulfill its purposes and

regulatory functions as provided by this chapter. The district

may use revenues generated by fees it assesses for any lawful

purpose.

(b) Notwithstanding any provision of general law to the

contrary, a fee authorized by Subsection (a) may not exceed:

(1) $1 per acre-foot annually for groundwater used for

agricultural purposes; or

(2) 30 cents per thousand gallons annually for groundwater used

for nonagricultural purposes.

(c) Notwithstanding any provision of general law or this chapter

to the contrary, if any, the district may assess a production fee

under this section for groundwater produced from a well or class

of wells exempt from permitting under Section 36.117, Water Code,

except for a well exempted under Subsection (b)(1) of that

section. A production fee assessed by the district under this

subsection must be based on the amount of groundwater actually

withdrawn from the well and may not exceed the amount established

by the district for permitted uses under Subsection (b)(2) of

this section.

(d) Notwithstanding Section 36.1071(f), Water Code, the district

by rule, resolution, or order before the adoption of its

management plan may:

(1) establish, assess, and enforce the collection of production

fees under this section; and

(2) establish and enforce metering and reporting requirements,

except for a well exempt from permitting under Section

36.117(b)(1), Water Code.

(e) The district by rule may establish a temporary or permanent

discounted fee rate for persons who prepay production fees to the

district under this section on or before the dates established by

district rule.

(f) The district may not charge an export fee to a producer of

groundwater withdrawn from a well in the district who distributes

the water to any part of the territory under the provider's

certificate of public convenience and necessity even if the

territory is outside the district's boundaries.

Added by Acts 2009, 81st Leg., R.S., Ch.

248, Sec. 1, eff. May 27, 2009.



CHAPTER 8859. RED RIVER GROUNDWATER CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE H. DISTRICTS GOVERNING GROUNDWATER

CHAPTER 8859. RED RIVER GROUNDWATER CONSERVATION DISTRICT

For expiration of this subchapter, see Section 8859.025.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8859.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Red River Groundwater Conservation

District.

(4) "Water services district" means a district created under the

authority of Section 59, Article XVI, or Section 52, Article III,

Texas Constitution, with the authority to provide retail water

service in the district.

(5) "Water supply corporation" means a water supply corporation

operating under Chapter 67, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.

Sec. 8859.002. NATURE OF DISTRICT; FINDINGS. (a) The district

is a groundwater conservation district in Grayson and Fannin

Counties created under and essential to accomplish the purposes

of Section 59, Article XVI, Texas Constitution.

(b) The district is created to serve a public use and benefit.

(c) All of the land and other property included within the

boundaries of the district will be benefited by the works and

projects that are to be accomplished by the district under powers

conferred by this chapter and by Chapter 36, Water Code.

(d) Any fees imposed by the district under this chapter are

necessary to pay for the costs of accomplishing the purposes of

the district, including the conservation and management of

groundwater resources, as provided by this chapter and Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.

Sec. 8859.003. INITIAL DISTRICT TERRITORY. The initial

boundaries of the district are coextensive with the boundaries of

Grayson and Fannin Counties.

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.

Sec. 8859.004. APPLICABILITY OF OTHER GROUNDWATER CONSERVATION

DISTRICT LAW. (a) Except as otherwise provided by this chapter,

Chapter 36, Water Code, applies to the district.

(b) Subchapter B, Chapter 36, Water Code, does not apply to the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.

Sec. 8859.005. CONSTRUCTION OF CHAPTER. This chapter shall be

liberally construed to achieve the legislative intent and

purposes of Chapter 36, Water Code. A power granted by Chapter

36, Water Code, or this chapter shall be broadly interpreted to

achieve that intent and those purposes.

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

Sec. 8859.021. INITIAL DIRECTORS; APPOINTMENT. (a) Not later

than the 30th day after the effective date of the Act creating

this chapter, the persons designated by Sections 8859.053(a)(1),

(2), (3), and (4) to appoint directors shall appoint initial

directors as prescribed by Section 8859.053 and in writing shall

submit the appointed directors' names to the county judge of

Fannin County. The persons responsible for making nominations

for the appointments under Sections 8859.053(a)(2) and (3) shall

submit initial director nominations to the commissioners court of

Fannin County not later than the 20th day after the effective

date of the Act enacting this chapter.

(b) Not later than the 30th day after the effective date of the

Act creating this chapter, the county judge of Fannin County

shall set the date, time, and location for a meeting of the

representatives designated under Subsection (d) for the

appointment of initial directors by the entities that Sections

8859.053(a)(5) and (6) authorize to appoint directors.

(c) The county judge of Fannin County shall give notice of the

meeting required by Subsection (b) not later than the 20th day

before the date of the meeting by:

(1) providing a notice to the county clerk of Fannin County for

public posting; and

(2) mailing a notice to the commissioners court of Grayson

County.

(d) The governing body of each entity described by Sections

8859.053(a)(5) and (6) shall designate a representative to attend

the meeting described by Subsection (b) and to cast the vote on

behalf of the entity. Failure of a governing body to designate a

representative or of a representative to cast a vote does not

invalidate the appointment of the initial directors.

(e) The county judge of Fannin County shall preside at the

meeting described in Subsection (b) and may require

representatives described by Subsection (d) to provide evidence

demonstrating representation of an appropriate entity and

qualification under Section 8859.053(f). The county judge of

Fannin County in writing shall certify to the board and to the

executive director of the Texas Commission on Environmental

Quality the results of the meeting described in Subsection (b),

including:

(1) the identity of each representative described by Subsection

(d) who attended the meeting; and

(2) the names and terms of each initial director appointed.

(f) If the county judge of Fannin County does not perform any

duty established by this section before the 90th day after the

effective date of the Act creating this chapter, the executive

director of the Texas Commission on Environmental Quality shall

perform that duty as soon as practicable after that date.

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.

Sec. 8859.022. INITIAL DIRECTORS; TERMS OF OFFICE. (a) The

following initial directors shall serve from the date of

appointment until August 31, 2011:

(1) the initial director appointed by the commissioners court of

Fannin County under Section 8859.053(a)(1);

(2) one initial director appointed by the governing body of the

municipality under Section 8859.053(a)(4); and

(3) the initial director appointed by the governing bodies of

the municipalities under Section 8859.053(a)(5).

(b) The following initial directors shall serve from the date of

appointment until August 31, 2013:

(1) the two initial directors appointed by the commissioners

court of Fannin County under Sections 8859.053(a)(2) and (3);

(2) one initial director appointed by the governing body of the

municipality described by Section 8859.053(a)(4); and

(3) the initial director appointed by the governing boards

described by Section 8859.053(a)(6).

(c) The governing body of the municipality that appoints initial

directors under Section 8859.053(a)(4) shall indicate in the

submission for each appointment the length of the term for the

appointment as described by Subsection (b).

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.

Sec. 8859.023. INITIAL DIRECTORS; QUALIFICATIONS. (a) To be

eligible to serve as an initial director:

(1) a person appointed under Section 8859.053(a)(1), (2), or (3)

must be a registered voter of Fannin County; and

(2) a person appointed under Section 8859.053(a)(4), (5), or (6)

must be a registered voter of Grayson County.

(b) Each initial director must qualify to serve as a director in

the manner provided by Section 36.055, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.

Sec. 8859.024. ORGANIZATIONAL MEETING OF INITIAL DIRECTORS. (a)

As soon as practicable after all the initial directors have

qualified under Section 36.055, Water Code, a majority of the

initial directors shall convene the organizational meeting of the

district at the Grayson County courthouse or at another location

in the district agreeable to a majority of the initial directors.

(b) The initial directors shall elect officers of the initial

board in accordance with Section 36.054(b), Water Code, at its

organizational meeting.

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.

Sec. 8859.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires December 31, 2013.

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 8859.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of seven directors appointed as provided by

this section.

(b) Directors serve staggered four-year terms, with the terms of

three or four directors from each appointing county expiring on

August 31 of each odd-numbered year.

(c) A director serves until the director's successor has

qualified to serve.

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.

Sec. 8859.052. DIRECTOR ELIGIBILITY; QUALIFICATION. (a) To be

eligible to serve as a director:

(1) a person appointed under Section 8859.053(a)(1), (2), or (3)

must be a registered voter of Fannin County; and

(2) a person appointed under Section 8859.053(a)(4), (5), or (6)

must be a registered voter of Grayson County.

(b) Each director must qualify to serve in the manner provided

by Section 36.055, Water Code.

(c) A person who qualifies as a director may participate in all

votes relating to the business of the district, regardless of any

common law doctrine or statutory prohibition related to conflicts

of interest or incompatibility.

(d) Section 36.058, Water Code, does not apply to a director.

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.

Sec. 8859.053. APPOINTMENT OF DIRECTORS. (a) The board

consists of seven directors as follows:

(1) one director appointed by the commissioners court of Fannin

County at the discretion of the commissioners court;

(2) one director appointed by the commissioners court of Fannin

County selected from a list of nominees submitted to the

commissioners court by the governing bodies of the municipalities

in Fannin County;

(3) one director appointed by the commissioners court of Fannin

County selected from a list of nominees submitted to the

commissioners court by the water services districts and water

supply corporations that provide retail water service to

customers in Fannin County, subject to the limitation provided by

Subsection (f);

(4) two directors appointed by the governing body of the

municipality in Grayson County that has the largest annual

production of groundwater by volume for the four years preceding

the appointment;

(5) one director appointed jointly by the governing bodies of

the municipalities in Grayson County other than the municipality

described by Subdivision (4); and

(6) one director appointed jointly by the governing boards of

all water services districts and water supply corporations that

provide retail water service to customers in Grayson County,

subject to the limitation provided by Subsection (f).

(b) Directors must be appointed not later than the second Monday

in August of each odd-numbered year.

(c) Not later than the 60th day before the second Monday in

August of each odd-numbered year, the district shall mail written

notice to each entity authorized to make an appointment under

Subsection (a).

(d) The board by rule shall adopt a procedure for the written

submission of appointments to the district.

(e) An entity that Subsection (a)(2) or (3) authorizes to

nominate persons for director shall submit a list of nominees not

later than the 30th day before the date the appointment is to be

made under this section. If an entity designated by Subsection

(a)(2) or (3) does not submit the list before that date, the

commissioners court of Fannin County may appoint a director to

the position for which the list was not received at the

discretion of the commissioners court.

(f) A water services district or water supply corporation in

Grayson and Fannin Counties may not participate in the

appointment of a director unless that district or corporation

used groundwater produced from wells located within the district

to provide retail water service in the district during the

calendar year of the appointment or the calendar year preceding

the appointment. The board may require evidence of eligibility

to participate.

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.

Sec. 8859.054. VACANCIES. If a vacancy occurs on the board, the

entity that appointed the director who vacated the office shall

appoint a person to fill the vacancy for the unexpired term in

the manner provided for the vacant position by Section 8859.053.

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.

Sec. 8859.055. COMPENSATION; REIMBURSEMENT. (a)

Notwithstanding Sections 36.060(a) and (d), Water Code, a

director may not receive compensation for performing the duties

of director.

(b) A director is entitled to reimbursement of actual expenses

reasonably and necessarily incurred while engaging in activities

on behalf of the district.

(c) A position on the board is not a civil office of emolument

for any purpose, including a purpose described in Section 40,

Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.

Sec. 8859.056. QUORUM; CONCURRENCE FOR TRANSACTING BUSINESS.

(a) A majority of the board membership constitutes a quorum for

any meeting and a concurrence of a majority of the board shall be

sufficient to transact district business, except as provided by

Subsection (b).

(b) A concurrence of not fewer than six directors is required

for transacting the following district business:

(1) establishing or amending a groundwater production fee

assessed by the district based on the amount of groundwater

authorized by permit to be withdrawn from a well or on the amount

of water actually withdrawn from a well;

(2) adopting the annual budget of the district; and

(3) except as provided by Subsection (c), granting or denying a

permit or permit amendment for a well that is intended to produce

water within the district which will be transported in any amount

for use outside the boundaries of the district.

(c) A concurrence of a majority of the board is sufficient to

grant or deny a permit or permit amendment submitted by a retail

public utility that provides retail water service in the district

and intends to:

(1) produce water from a well located:

(A) within the district; and

(B) inside the boundaries or a certificated service area of a

retail public utility; and

(2) transport the water outside the district, so long as the

water is used within the same certificated service area or

boundary of the retail public utility.

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.

Sec. 8859.057. DECENNIAL REVIEW OF DISTRICT REPRESENTATION. (a)

Not later than January 1, 2019, and every 10 years following

that date, the board shall complete a review of the adequacy of

representation of water users on the board based on groundwater

production and use within the district.

(b) Not later than the 20th day following the date the review is

complete, the board shall submit the review described in

Subsection (a) and any recommendation the board may have relating

to the reapportionment of directors or the representational

structure of the board to each member of the house of

representatives and each member of the senate whose state

legislative district includes territory in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8859.101. GROUNDWATER CONSERVATION DISTRICT POWERS AND

DUTIES. Except as provided by this chapter, the district has the

powers and duties provided by the general law of this state,

including Chapter 36, Water Code, applicable to groundwater

conservation districts created under Section 59, Article XVI,

Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.

Sec. 8859.102. CONTRACTS. The district may enter into a

contract with any person, public or private, for any purpose

authorized by law.

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.

Sec. 8859.103. APPLICABILITY OF DISTRICT RULES REGULATING

GROUNDWATER. District rules regulating groundwater adopted under

this chapter apply to all persons except as exempted under

Section 36.117, Water Code, or this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.

Sec. 8859.104. WELL SPACING RULES; EXEMPTIONS. (a) Except as

provided by Subsection (b), the district shall exempt from the

well spacing requirements adopted by the district any well that

is completed on or before the effective date of those

requirements.

(b) The district by rule may provide that a well may lose its

exemption under this section if the well is modified in a manner

that substantially increases the capacity of the well after the

effective date of the well spacing requirements adopted by the

district.

(c) Except as provided by this section and notwithstanding

Section 8859.103, the district may require any well or class of

wells exempt from permitting under Chapter 36, Water Code, to

comply with the well spacing requirements adopted by the

district. The district shall apply well spacing requirements

uniformly to any well or class of wells based on the size or

capacity of the well and without regard to the type of use of the

groundwater produced by the well.

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.

Sec. 8859.105. REGISTRATION AND REPORTING REQUIREMENTS FOR

CERTAIN EXEMPT WELLS. The district may adopt rules that require

the owner or operator of a well or class of wells exempt from

permitting under Section 36.117, Water Code, to register the well

with the district and, except for a well exempt from permitting

under Subsection (b)(1) of that section, to report groundwater

withdrawals from the well using reasonable and appropriate

reporting methods and frequency.

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.

Sec. 8859.106. ENFORCEMENT. (a) The district may enforce this

chapter in the manner provided by Chapter 36, Water Code. In

lieu of a remedy available to the district under Section 36.102,

Water Code, or in addition to those remedies, the district may

impose a fee in addition to a fee assessed under Section 8859.152

on a person producing groundwater in violation of a rule of the

district, including the failure or refusal to comply with any

order or rule of the district to reduce or cease groundwater

usage. The purpose of a fee authorized under this subsection is

to serve as a disincentive to producing groundwater except as

authorized by the district.

(b) A fee imposed under Subsection (a) may not exceed an amount

equal to 10 times the amount of a fee assessed under Section

8859.152.

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 8859.151. TAXES PROHIBITED. The district may not impose a

tax. Sections 36.201-36.204, Water Code, do not apply to the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.

Sec. 8859.152. DISTRICT REVENUES. (a) The district by rule,

resolution, or order may establish, amend, pledge, encumber,

expend the proceeds from, and assess to any person production

fees based on the amount of groundwater authorized by permit to

be withdrawn from a well or on the amount of water actually

withdrawn, to enable the district to fulfill its purposes and

regulatory functions as provided by this chapter. The district

may use revenues generated by fees it assesses for any lawful

purpose.

(b) Notwithstanding any provision of general law to the

contrary, a fee authorized by Subsection (a) may not exceed:

(1) $1 per acre-foot annually for groundwater used for

agricultural purposes; or

(2) 30 cents per thousand gallons annually for groundwater used

for nonagricultural purposes.

(c) Notwithstanding any provision of general law or this chapter

to the contrary, the district may assess a production fee under

this section for groundwater produced from a well or class of

wells exempt from permitting under Section 36.117, Water Code,

except for a well exempt from permitting under Subsection (b)(1)

of that section. A production fee assessed by the district under

this subsection must be based on the amount of groundwater

actually withdrawn from the well and may not exceed the amount

established by the district for permitted uses under Subsection

(b)(2) of this section.

(d) Notwithstanding Section 36.1071(f), Water Code, the district

by rule, resolution, or order before the adoption of its

management plan may:

(1) establish, assess, and enforce the collection of production

fees under this section; and

(2) establish and enforce metering and reporting requirements,

except for a well exempt from permitting under Section

36.117(b)(1), Water Code.

(e) The district by rule may establish a temporary or permanent

discounted fee rate for persons who prepay production fees to the

district under this section on or before the dates established by

district rule.

(f) The district may not assess a fee for transporting water

that is produced from a well located inside the district and

inside a certificated service area of a retail public utility and

transported outside of the district, if the water is used in the

same certificated service area of the retail public utility.

Added by Acts 2009, 81st Leg., R.S., Ch.

884, Sec. 1, eff. September 1, 2009.



CHAPTER 9001. SMILEY ROAD WATER CONTROL AND IMPROVEMENT DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9001. SMILEY ROAD WATER CONTROL AND IMPROVEMENT DISTRICT

For contingent expiration of this chapter, see Sec. 9001.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9001.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Smiley Road Water Control and

Improvement District.

Added by Acts 2005, 79th Leg., Ch.

446, Sec. 1, eff. June 17, 2005.

Sec. 9001.002. NATURE OF DISTRICT. The district is a water

control and improvement district in Denton County created under

and essential to accomplish the purposes of Section 52, Article

III, and Section 59, Article XVI, Texas Constitution. The

district is created to serve a public use and benefit.

Added by Acts 2005, 79th Leg., Ch.

446, Sec. 1, eff. June 17, 2005.

Sec. 9001.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 9001.023 before September 1, 2007:

(1) the district is dissolved September 1, 2007, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Denton County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

446, Sec. 1, eff. June 17, 2005.

Sec. 9001.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose ad valorem taxes; or

(3) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch.

446, Sec. 1, eff. June 17, 2005.

Sec. 9001.005. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapters 49 and 51, Water Code, apply

to the district.

Added by Acts 2005, 79th Leg., Ch.

446, Sec. 1, eff. June 17, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 9001.025

Sec. 9001.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Brett Blakey;

(2) Michael Cummings;

(3) Shane Jordan;

(4) Mike Miller; and

(5) Mike Mollo.

(b) If a temporary director fails to qualify for office, the

Texas Commission on Environmental Quality shall appoint a person

to fill the vacancy.

(c) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 9001.023; or

(2) the date this chapter expires under Section 9001.003.

Added by Acts 2005, 79th Leg., Ch.

446, Sec. 1, eff. June 17, 2005.

Sec. 9001.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet and elect officers from their membership.

Added by Acts 2005, 79th Leg., Ch.

446, Sec. 1, eff. June 17, 2005.

Sec. 9001.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

Before September 1, 2007, the temporary directors shall hold an

election to confirm the creation of the district and to elect

five directors as provided by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch.

446, Sec. 1, eff. June 17, 2005.

Sec. 9001.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 9001.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 9001.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

446, Sec. 1, eff. June 17, 2005.

Sec. 9001.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

446, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 9001.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch.

446, Sec. 1, eff. June 17, 2005.

Sec. 9001.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

446, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 9001.101. GENERAL POWERS. (a) The district has:

(1) all of the rights, powers, privileges, authority, functions,

and duties provided by the general law of this state, including

Chapters 49 and 51, Water Code, applicable to water control and

improvement districts created under Section 59, Article XVI,

Texas Constitution; and

(2) subject to Section 9001.105, the rights, authority,

privileges, and functions of a road district operating under

Section 52(b)(3), Article III, Texas Constitution, Chapter 257,

Transportation Code, and other general laws of this state

relating to road districts.

(b) The district may provide water, sanitary sewer, drainage,

and, subject to Section 9001.105, road services to each part of

the district not receiving those services on the effective date

of the Act creating this chapter.

Added by Acts 2005, 79th Leg., Ch.

446, Sec. 1, eff. June 17, 2005.

Sec. 9001.102. AUTHORITY TO CONTRACT WITH OWNERS OF REAL

PROPERTY IN DISTRICT. The district may enter into a contract

with an owner of real property in the district for the

construction, acquisition, financing, ownership, maintenance, and

operation of a work or project described by Section 9001.101(b).

Added by Acts 2005, 79th Leg., Ch.

446, Sec. 1, eff. June 17, 2005.

Sec. 9001.103. CONTRACTS WITH CITY OF CELINA. The district

shall use its best efforts to acquire water, sewer, and other

powers permitted by law and, if successful, to enter into a

contract with the City of Celina to provide water, sewer, and

other services to the city.

Added by Acts 2005, 79th Leg., Ch.

446, Sec. 1, eff. June 17, 2005.

Sec. 9001.104. PROHIBITION ON DIVISION OF DISTRICT. The

district may not divide into two or more districts in the manner

specified by Section 51.748 or 53.029, Water Code.

Added by Acts 2005, 79th Leg., Ch.

446, Sec. 1, eff. June 17, 2005.

Sec. 9001.105. VOTER APPROVED ROAD DISTRICT POWERS. (a) If a

majority of the voters of the district vote in favor of the

district's assumption of road district powers in the manner

provided by Section 53.029, Water Code, at an election held for

that purpose, the district shall assume the rights, authority,

privileges, and functions of a road district as described by

Section 9001.101(a)(2).

(b) If the voters approve road district powers under Subsection

(a), the district may provide for, or provide aid for, the

construction, acquisition, financing, maintenance, and operation

of macadamized, graveled, or paved roads inside the district.

Road district powers under this section do not include any powers

related to the construction, acquisition, financing, maintenance,

or operation of a turnpike or toll road.

(c) A road project must meet or exceed all applicable

construction standards, zoning and subdivision requirements, and

regulatory ordinances of each municipality in whose corporate

limits or extraterritorial jurisdiction the district is located.

If the district is located outside the extraterritorial

jurisdiction of a municipality, a road project must meet all

applicable construction standards, zoning and subdivision

requirements, and regulatory ordinances of each county in which

the district is located.

(d) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by ordinance or

resolution. If the district is located outside the

extraterritorial jurisdiction of a municipality, the district may

not undertake a road project unless the county in which the

district is located consents by ordinance or resolution.

(e) If the district assumes road district powers under this

section, construction plans and specifications for all roads must

be submitted to Denton County for approval.

(f) Section 49.182, Water Code, does not apply to a project

undertaken by the district under this section.

Added by Acts 2005, 79th Leg., Ch.

446, Sec. 1, eff. June 17, 2005.

Sec. 9001.106. ADDITION OF LAND TO DISTRICT. The district may

add land to the district in the manner provided by Section

49.301, Water Code, if the owner of the land submits a petition

to the district for the addition of the land to the district and

the land is adjacent to the territory of the district or is

separated from the district only by public land or a

right-of-way.

Added by Acts 2005, 79th Leg., Ch.

446, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 9001.151. AD VALOREM PLAN OF TAXATION. The district shall

use the ad valorem plan of taxation, subject to voter approval at

an election held in the district for that purpose.

Added by Acts 2005, 79th Leg., Ch.

446, Sec. 1, eff. June 17, 2005.

Sec. 9001.152. AD VALOREM TAX FOR ROAD PROJECTS. The district

may impose an ad valorem tax to pay the principal of or interest

on bonds issued under Section 9001.201(b) to finance projects

under Section 9001.105.

Added by Acts 2005, 79th Leg., Ch.

446, Sec. 1, eff. June 17, 2005.

Sec. 9001.153. UTILITY EXEMPTION FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, equipment, rights-of-way, facilities,

or improvements of:

(1) an electric utility as defined by Section 31.002, Utilities

Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a cable operator as defined by 47 U.S.C. Section 522.

Added by Acts 2005, 79th Leg., Ch.

446, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. BONDS

Sec. 9001.201. AUTHORITY TO ISSUE BONDS. (a) The district may

issue bonds as provided by Chapter 49 or 51, Water Code, or

Section 53.029, Water Code, the general laws of this state, or

this section.

(b) Except as provided by Subsection (c) and Section 9001.202,

the district may issue bonds, notes, or other obligations as

provided by Section 53.029, Water Code, to finance, or assist in

the financing of, projects under Section 9001.105.

(c) The district may not issue bonds under Subsection (b) unless

the issuance is authorized by two-thirds of the district's voters

voting at an election called for that purpose.

(d) Section 49.181, Water Code, does not apply to a bond issued

by the district under Section 53.029, Water Code.

Added by Acts 2005, 79th Leg., Ch.

446, Sec. 1, eff. June 17, 2005.

Sec. 9001.202. LIMIT ON BONDS AND OTHER OBLIGATIONS. (a)

Bonds, notes, or other obligations issued or incurred by the

district under Section 53.029, Water Code, may not exceed

one-fourth of the assessed value of the real property in the

district.

(b) The district may not issue bonds until a development

agreement between the City of Celina and the district has been

signed.

Added by Acts 2005, 79th Leg., Ch.

446, Sec. 1, eff. June 17, 2005.

Sec. 9001.203. USE OF BOND PROCEEDS. The district may use

proceeds from the sale of bonds to acquire improvements or

facilities:

(1) from a private water supply corporation to provide water or

sanitary sewer services to territory in the district; or

(2) to provide services described by Section 9001.101(b).

Added by Acts 2005, 79th Leg., Ch.

446, Sec. 1, eff. June 17, 2005.



CHAPTER 9002. KAUFMAN COUNTY WATER CONTROL AND IMPROVEMENT DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9002. KAUFMAN COUNTY WATER CONTROL AND IMPROVEMENT

DISTRICT NO. 1

For contingent expiration of this chapter, see Sec. 9002.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9002.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means Kaufman County Water Control and

Improvement District No. 1.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 1.01, eff. June 18, 2005.

Sec. 9002.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district in Kaufman County created

under and essential to accomplish the purposes of Section 59,

Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 1.01, eff. June 18, 2005.

Sec. 9002.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 9002.023 before September 1, 2007:

(1) the district is dissolved September 1, 2007, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Kaufman County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 1.01, eff. June 18, 2005.

Sec. 9002.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 1.02 of

the Act creating this chapter.

(b) The boundaries and field notes contained in Section 1.02 of

the Act creating this chapter form a closure. A mistake made in

the field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes; or

(3) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 1.01, eff. June 18, 2005.

Sec. 9002.005. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, Chapters 49 and 51, Water Code, apply

to the district.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 1.01, eff. June 18, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 9002.025

Sec. 9002.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) David G. Chaney;

(2) Rick Ellis;

(3) Jim Lee;

(4) Ronald H. Linam; and

(5) Max W. Lindsay.

(b) If a temporary director fails to qualify for office, the

Texas Commission on Environmental Quality shall appoint a person

to fill the vacancy.

(c) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 9002.023; or

(2) the date this chapter expires under Section 9002.003.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 1.01, eff. June 18, 2005.

Sec. 9002.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall convene the organizational meeting of the

district at a location in the district agreeable to a majority of

the directors. If a location cannot be agreed upon, the

organizational meeting shall be at the Kaufman County Courthouse.

At the meeting, the temporary directors shall elect officers

from among the temporary directors and conduct any other district

business.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 1.01, eff. June 18, 2005.

Sec. 9002.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 1.01, eff. June 18, 2005.

Sec. 9002.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 9002.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 9002.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 1.01, eff. June 18, 2005.

Sec. 9002.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 1.01, eff. June 18, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 9002.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 1.01, eff. June 18, 2005.

Sec. 9002.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 1.01, eff. June 18, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 9002.101. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads, or improvements in aid of those roads.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulatory

ordinances of the municipality or county in whose jurisdiction

the district is located.

(c) The district may not undertake a road project unless each

municipality or county in whose jurisdiction the district is

located consents by ordinance or resolution.

(d) The district may not exercise the power of eminent domain

outside the district to acquire a site or easement for a road

project authorized by this section.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 1.01, eff. June 18, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

243, Sec. 1, eff. May 27, 2009.

Sec. 9002.102. LIMITATION ON USE OF EMINENT DOMAIN. The

district may exercise the power of eminent domain outside the

district only to acquire an easement necessary for a pipeline

that serves the district.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 1.01, eff. June 18, 2005.

Sec. 9002.103. AUTHORITY TO PROVIDE SERVICES. The district may

provide water, sanitary sewer, drainage, and road services to any

part of the district not receiving those services on the

effective date of the Act creating this chapter.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 1.01, eff. June 18, 2005.

Sec. 9002.104. AUTHORITY TO CONTRACT. The district may enter

into a contract with an owner of real property in the district to

construct, acquire, finance, own, maintain, or operate works or

projects authorized by Section 9002.103.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 1.01, eff. June 18, 2005.

Sec. 9002.105. DIVISION OF DISTRICT. The district may divide

into two new districts as provided by Section 53.029, Water Code.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 1.01, eff. June 18, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 9002.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of and interest on bonds issued under

Section 9002.201.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 1.01, eff. June 18, 2005.

Sec. 9002.152. UTILITY PROPERTY EXEMPT FROM IMPACT FEES AND

ASSESSMENTS. The district may not impose an impact fee or

assessment on the property, including the equipment,

rights-of-way, facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(3) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(4) a cable operator as defined by 47 U.S.C. Section 522.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 1.01, eff. June 18, 2005.

SUBCHAPTER E. BONDS

Sec. 9002.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 51, Water Code, to finance the

construction, maintenance, or operation of projects under Section

9002.101.

(b) The district may not issue bonds under Subsection (a) unless

the issuance is approved by a vote of a two-thirds majority of

the voters of the district voting at an election called for that

purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 9002.101 may not exceed one-fourth

of the assessed value of the real property in the district.

(d) Sections 49.181 and 49.182, Water Code, do not apply to a

project undertaken by the district under Section 9002.101 or to

bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 1.01, eff. June 18, 2005.

Sec. 9002.202. USE OF BOND PROCEEDS. The district may use

proceeds from the sale of bonds to acquire from a private water

supply corporation facilities or improvements necessary to

provide a service authorized by Section 9002.103.

Added by Acts 2005, 79th Leg., Ch.

1361, Sec. 1.01, eff. June 18, 2005.



CHAPTER 9003. AQUILLA-HACKBERRY CREEK CONSERVATION DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9003. AQUILLA-HACKBERRY CREEK CONSERVATION DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9003.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Aquilla-Hackberry Creek Conservation

District.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9003.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district and a political subdivision

created under Section 59, Article XVI, Texas Constitution.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9003.003. LEGISLATIVE DECLARATION AND FINDINGS. (a) The

legislature declares that:

(1) the district is essential to accomplish the purposes of

Section 59, Article XVI, Texas Constitution; and

(2) this chapter addresses a subject in which the state and

general public are interested.

(b) The legislature finds that:

(1) all land included in the district will be benefited; and

(2) the district is created to serve a public use and benefit.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9003.004. DISTRICT TERRITORY. The district is composed of

the territory described by Section 3, Chapter 183, Acts of the

56th Legislature, Regular Session, 1959 (Article 8280-222,

Vernon's Texas Civil Statutes), as that territory may have been

modified under:

(1) Subchapter O, Chapter 51, Water Code, before September 1,

1995;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9003.005. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed to accomplish its purposes.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. ADMINISTRATION

Sec. 9003.051. BOARD. The board consists of five directors.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9003.052. QUALIFICATIONS FOR OFFICE. A director of the

district must be:

(1) at least 21 years of age;

(2) a resident of the state; and

(3) the owner of taxable property in the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9003.053. BOND. Each director shall make bond in the

amount of $5,000 for the faithful performance of the director's

duties.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9003.054. ORDER FOR DIRECTORS ELECTION. The election order

for a directors election shall state the time, place, and purpose

of the election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9003.055. NOTICE OF ELECTION. Notice of the directors

election shall be published two times in a newspaper of general

circulation in the district at least 30 days before the election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9003.056. ELECTION RESULTS. (a) The candidate receiving

the highest number of votes for a position shall be declared

elected as a director of the district.

(b) The board shall enter an order declaring the results of the

election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9003.057. PETITION. (a) Any candidate for director may

have the candidate's name printed on the ballot by submitting a

petition signed by at least 25 persons qualified to vote at the

election.

(b) The petition must be presented to the secretary of the board

not later than the 21st day before the date of the election.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9003.058. COMPENSATION. (a) Unless the board by

resolution increases the fee to an amount authorized by Section

49.060, Water Code, a director is entitled to receive an amount

determined by the board, not to exceed $40 a day, for:

(1) each day the director attends a meeting of the board; or

(2) each day the director otherwise devotes to the business of

the district.

(b) A director is entitled to reimbursement for actual expenses

incurred in attending to district business, provided the service

and expense are expressly approved by the board.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9003.059. APPOINTMENT OF SECRETARY AND TREASURER. The

board shall appoint a secretary and a treasurer. The board may

combine the offices of secretary and treasurer. The secretary or

treasurer is not required to be a director.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9003.060. VOTE BY BOARD PRESIDENT. The president has the

same right to vote as any other director.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9003.061. EMPLOYEES. The board may employ a general

manager, attorneys, accountants, engineers, or other technical or

nontechnical employees or assistants and set the amount and

manner of their compensation.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9003.062. DISTRICT SEAL. The board may adopt a seal for

the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 9003.101. GENERAL POWERS. (a) The district has all the

rights, powers, and privileges granted water control and

improvement districts by:

(1) Chapter 51, Water Code; and

(2) other laws relating to water control and improvement

districts.

(b) Repealed by Acts 2005, 79th Leg., Ch. 729, Sec. 2.02, eff.

April 1, 2007.

(c) In addition to powers granted the district under other law,

the district has the power to:

(1) control, store, conserve, protect, distribute, and use the

storm and flood waters in the district for all useful purposes

permitted by law;

(2) implement flood prevention and control measures in the

district and prevent or aid in preventing damage to district

lands and the soil and fertility of those lands;

(3) receive and accept technical and financial assistance from

other districts or state agencies or from the United States to

accomplish district purposes; and

(4) purchase, construct, maintain, or in any other manner

acquire, provide, and develop all works, facilities,

improvements, lands, easements, and properties that may be

necessary or useful in fulfilling any purpose of the district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

729, Sec. 2.02, eff. April 1, 2007.

Sec. 9003.102. SURVEYS; ENGINEERING INVESTIGATIONS. The board

may conduct or provide for surveys and engineering investigations

for district purposes.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9003.103. EXPENDITURES. The board may provide for the

payment of expenditures considered essential to the proper

maintenance of the district and its business.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9003.104. LIMITATION ON EMINENT DOMAIN. The district's

powers of eminent domain are limited to Hill and McLennan

counties.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9003.105. COST OF RELOCATING PROPERTY. If the district's

exercise of eminent domain or of another power granted by this

chapter makes necessary relocating, raising, rerouting, changing

the grade of, or altering the construction of any highway,

railroad, electric transmission line, telephone or telegraph

properties and facilities, or pipeline, all the necessary

relocating, raising, rerouting, changing of grade, or alteration

of construction shall be accomplished at the sole expense of the

district.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER D. TAXES AND BONDS

Sec. 9003.151. AUTHORITY TO IMPOSE TAX; TAX ELECTIONS. (a) If

authorized at an election under Section 49.107, Water Code, the

district may impose annual ad valorem taxes to provide funds:

(1) necessary to construct or acquire, maintain, and operate

works, plants, and facilities considered essential or beneficial

to the district and its purposes; or

(2) adequate to defray the cost of the maintenance, operation,

and administration of the district.

(b) Elections for the imposition of taxes shall be:

(1) ordered by the board; and

(2) held and conducted in the manner provided by general law

relating to elections for the authorization of bonds of water

control and improvement districts.

(c) In calling an election for taxes authorized by Subsection

(a), the board shall specify the maximum tax rate. A tax in

excess of that amount may not be imposed without submitting the

question of the increased rate to the voters.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9003.152. TAX LIEN. All taxes imposed by the district for

any purpose constitute a lien on the property taxed. Limitation

does not bar the enforcement or collection of those taxes.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9003.153. ISSUANCE OF BONDS. (a) To accomplish district

purposes, the board may borrow money and issue bonds in the

manner provided by general law.

(b) In the resolution authorizing the bonds, the district may

set aside an amount from the bond proceeds for:

(1) the payment of interest expected to accrue during

construction; and

(2) a reserve interest and sinking fund.

(c) Bond proceeds may be used to pay all expenses necessarily

incurred in accomplishing district purposes, including the

expenses of issuing and selling the bonds.

(d) Pending the use of bond proceeds for the purpose for which

the bonds were issued, the board may invest the proceeds in

obligations of or guaranteed by the United States.

(e) Bonds payable wholly from the district's net revenue, from

the proceeds of any water contracts, or from any source other

than ad valorem taxes may be issued pursuant to a board

resolution without a hearing or election. The resolution must be

authorized by unanimous vote of all directors.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9003.154. TAX STATUS OF BONDS. All bonds issued by the

district, the transfer of the bonds, and the income from the

bonds, including profits from the sale of the bonds, may not be

taxed by the state or by any municipal corporation, county, or

other political subdivision or taxing district of the state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 9004. SOUTH BUDA WATER CONTROL AND IMPROVEMENT DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9004. SOUTH BUDA WATER CONTROL AND IMPROVEMENT DISTRICT

NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9004.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the South Buda Water Control and

Improvement District No. 1.

Added by Acts 2005, 79th Leg., Ch.

1323, Sec. 1, eff. June 18, 2005.

Sec. 9004.002. NATURE OF DISTRICT. The district is a water

control and improvement district in Hays County created under and

essential to accomplish the purposes of Section 59, Article XVI,

Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

1323, Sec. 1, eff. June 18, 2005.

Sec. 9004.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 9004.021 before September 1, 2010:

(1) the district is dissolved September 1, 2010, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Hays County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2013.

Added by Acts 2005, 79th Leg., Ch.

1323, Sec. 1, eff. June 18, 2005.

Sec. 9004.004. DISTRICT TERRITORY. (a) The district includes

the territory provided by Section 2 of the Act creating this

chapter, as that territory may have been modified under:

(1) Subchapter J, Chapter 49, Water Code; or

(2) other law.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes; or

(3) the legality or operation of the board.

Added by Acts 2005, 79th Leg., Ch.

1323, Sec. 1, eff. June 18, 2005.

Sec. 9004.005. APPLICABILITY OF OTHER LAW; CONFLICTS OF LAW.

(a) Except as otherwise provided by this chapter, the following

laws apply to the district:

(1) Chapters 30, 49, and 51, including Section 51.331, Water

Code; and

(2) Chapter 441, Transportation Code, applicable to road

utility districts created under Section 52, Article III, Texas

Constitution, to the extent those provisions can apply to the

district.

(b) If a provision of Chapter 441, Transportation Code, relating

to road utility districts, conflicts with this chapter or Chapter

30, 49, or 51, Water Code, this chapter or Chapters 30, 49, and

51, Water Code, prevail.

Added by Acts 2005, 79th Leg., Ch.

1323, Sec. 1, eff. June 18, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 9004.022

Sec. 9004.021. CONFIRMATION ELECTION. (a) The board shall hold

an election to confirm the validation of the creation of the

district.

(b) The election shall be conducted as provided by Section

49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch.

1323, Sec. 1, eff. June 18, 2005.

Sec. 9004.022. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2013.

Added by Acts 2005, 79th Leg., Ch.

1323, Sec. 1, eff. June 18, 2005.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 9004.051. STREET OR SECURITY LIGHTING. The district may

purchase, install, operate, or maintain street lighting or

security lighting within public utility easements or public

rights-of-way in the district.

Added by Acts 2005, 79th Leg., Ch.

1323, Sec. 1, eff. June 18, 2005.



CHAPTER 9005. BELL COUNTY WATER CONTROL AND IMPROVEMENT DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9005. BELL COUNTY WATER CONTROL AND IMPROVEMENT DISTRICT

NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9005.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Bell County Water Control and

Improvement District No. 1.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9005.002. FINDING OF BENEFIT. The legislature finds that

all property in the district will benefit from the improvements

constructed, acquired, leased, or operated by the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9005.003. DISTRICT TERRITORY. The district is composed of

the territory described by Section 1, Chapter 523, Acts of the

54th Legislature, Regular Session, 1955 (Article 8280-189,

Vernon's Texas Civil Statutes), as that territory may have been

modified under:

(1) Subchapter J, Chapter 49, Water Code;

(2) Subchapter O, Chapter 51, Water Code, before September 1,

1995;

(3) former Section 4A, Chapter 523, Acts of the 54th

Legislature, Regular Session, 1955 (Article 8280-189, Vernon's

Texas Civil Statutes); or

(4) other law.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9005.004. ANNEXATION OF TERRITORY. (a) If an election

concerning the annexation of territory to the district would

result in the district boundaries becoming coterminous with the

boundaries of the City of Killeen, the board, in a separate

proposition, may submit the question of whether to automatically

extend the boundaries of the district to include territory the

City of Killeen annexes that is not already included in the

district.

(b) Land annexed by the City of Killeen under Subsection (a) is

part of the district only after:

(1) the annexed area assumes its pro rata share of all bonds,

notes, or other obligations or taxes owed, contracted, or

authorized by the district; and

(2) that assumption is approved at an election held in the

district as enlarged as a result of the annexation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 9005.051. GENERAL POWERS; APPLICABILITY OF OTHER LAW. The

district has all powers granted to water control and improvement

districts under the general laws of this state.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9005.052. CONTRACTS TO LEASE AND OPERATE FEDERAL FACILITIES

OR PROPERTIES. (a) The district may contract with the United

States or any officer of the United States to lease or operate a

facility or other property owned by the United States, inside or

outside the district, to:

(1) supply, transport, and distribute fresh water, including a

contract regarding water rights to appropriate and use public

waters from the Leon River or Belton Reservoir; and

(2) collect, treat, and dispose of wastewater and sewage,

including a contract regarding maintenance, repair, extension, or

improvement of the facilities or other property.

(b) The contract provisions must be, as determined by the board,

in the district's best interests in providing a water supply and

sanitary sewer service for persons who reside in and in the

vicinity of the district.

(c) The contract's initial period may not exceed 40 years.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9005.053. PURCHASE OR USE OF WATER. (a) The district may:

(1) acquire a water or a water supply facility inside or outside

the district from any person, including:

(A) this state or any agency or subdivision of this state; and

(B) the United States; and

(2) treat, use, distribute, and sell, inside or outside the

district, any water the district acquires.

(b) Before exercising a power under Subsection (a), the board

must determine that adequate provisions can be made to continue

to serve the water requirements in the district.

(c) The district's powers under this section are under the

continuing supervision of the Texas Commission on Environmental

Quality under Chapters 5 and 6, Water Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

SUBCHAPTER C. FINANCIAL PROVISIONS

Sec. 9005.101. TAX METHOD. The district shall use the ad

valorem method of taxation for all authorized taxes.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9005.102. AUTHORITY TO ISSUE BONDS. (a) In this section,

"district property" means the district's improvements, including

property operated by the district under a lease.

(b) The district may call a bond election and issue bonds in the

manner and for the purposes provided in Chapters 49 and 51, Water

Code. In addition to the purposes under those chapters, the

district may vote on and issue bonds to:

(1) acquire materials, supplies, equipment, and other property

needed or useful to maintain district property; and

(2) extend, enlarge, improve, or repair district property.

(c) If bonds are voted on and issued in connection with property

to be operated by the district under lease, the engineer's report

must include a summary of the proposed expenditures of the bond

proceeds.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9005.103. CANCELLATION OF CERTAIN BOND AUTHORITY. The

district may cancel, by order adopted by the board, the authority

to issue the $4.5 million bonds authorized at an election held

within the district on August 30, 1952, to construct or purchase

water and sewer facilities the United States has undertaken to

construct.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.



CHAPTER 9006. CLEAR CREEK WATERSHED AUTHORITY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9006. CLEAR CREEK WATERSHED AUTHORITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9006.001. DEFINITIONS. In this chapter:

(1) "Authority" means the Clear Creek Watershed Authority.

(2) "Board" means the authority's board of directors.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9006.002. NATURE OF AUTHORITY. The Clear Creek Watershed

Authority is a conservation and reclamation district created to

control, store, preserve, and distribute storm and flood waters

along Clear Creek and tributaries in Cooke, Denton, Montague, and

Wise Counties, as authorized by Section 59, Article XVI, Texas

Constitution.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9006.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

authority is created to serve a public use and benefit.

(b) All territory and other property included within the

boundaries of the authority will benefit from the projects,

improvements, works, and measures to be constructed and

accomplished by the authority under powers conferred by Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9006.004. AUTHORITY TERRITORY; EXCLUSION. (a) The

authority is composed of portions of Cooke, Denton, Montague, and

Wise Counties as described by Sections 2 and 2a, Chapter 372,

Acts of the 56th Legislature, Regular Session, 1959 (Article

8280-234, Vernon's Texas Civil Statutes), as that territory may

have been modified under:

(1) Subchapter O, Chapter 51, Water Code, before September 1,

1995;

(2) Subchapter J, Chapter 49, Water Code; or

(3) other law.

(b) An error or discrepancy in the field notes of the

authority's boundaries contained in Section 2, Chapter 372, Acts

of the 56th Legislature, Regular Session, 1959 (Article 8280-234,

Vernon's Texas Civil Statutes), does not affect the validity of

the authority or any of its powers.

(c) Territory in the authority that is annexed by a municipality

on or after January 1, 2009, remains in the authority.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

878, Sec. 2, eff. June 19, 2009.

Sec. 9006.005. APPLICABILITY OF OTHER LAW. Except as provided

in this chapter, general laws pertaining to water control and

improvement districts govern the authority.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 9006.051. COMPOSITION. The board consists of nine

directors.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9006.052. ELIGIBILITY TO SERVE. A director of the

authority or any subordinate district must be a landowner within

the authority and reside in Cooke, Denton, Montague, or Wise

County. A director who fails to meet the requirements of this

section shall vacate the director's office.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 9006.101. GENERAL POWERS. To accomplish a purpose for

which the authority is created, the authority has the powers

conferred by the general laws of this state on water control and

improvement districts, including the power to:

(1) construct, acquire, improve, maintain, or repair a dam or

other structure; and

(2) acquire land, easements, equipment, or other property needed

to use, control, or distribute storm or flood waters that may be

impounded, diverted, or controlled by the authority.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9006.102. LIMIT ON IMPOUNDING WATER. The authority's right

to impound water is subject to a prior grant or permit issued by

the Texas Commission on Environmental Quality.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9006.103. RESTRICTION ON EMINENT DOMAIN POWER. The

authority may not exercise the power of eminent domain outside

authority boundaries.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9006.104. COST OF RELOCATING OR ALTERING PROPERTY. If the

authority in the exercise of the power of eminent domain, the

power of relocation, or any other powers granted under this

chapter makes necessary relocating, raising, rerouting, changing

the grade of, or altering the construction of any highway,

railroad, electric transmission line, telephone or telegraph

property or facility, or pipeline, the authority or the

subordinate district is solely responsible for the expense of

that necessary action.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 9006.201. ISSUANCE OF BONDS. To accomplish an authority

purpose and to obtain money necessary to furnish land or

easements or permanent improvements on the land or easements, the

authority may issue and secure bonds as provided by general law

for water control and improvement districts.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9006.202. PLEDGE OF REVENUE TO PAY BONDS. When the board

selects a plan of taxation, the board may pledge authority

revenue to pay bonds authorized by voters.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9006.203. USE OF AD VALOREM TAXATION PLAN. The authority

shall use the ad valorem plan of taxation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9006.204. PLAN OR METHOD OF TAXATION; HEARING. (a) Except

as provided by Subsection (b), after adopting a plan or method of

taxation, the authority may call a hearing to consider changing

the method of taxation. The authority shall call the hearing in

the same manner used for the hearing to adopt the original plan

of taxation.

(b) Once bonds are approved by the attorney general or district

court, the political subdivision issuing the bonds may not change

its plan of taxation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9006.205. MAINTENANCE TAX ELECTION PROCEDURES. (a) A

maintenance tax election shall be called and notice given in the

same manner as provided for a bond election.

(b) This chapter does not prevent the calling of a later

maintenance tax election to establish or increase the amount of

tax if the board determines that a maintenance tax election is

required.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9006.206. MAINTENANCE TAX RATE. In calling a maintenance

tax election, the board must specify the maximum proposed tax

rate. To impose a maintenance tax at a rate that exceeds the

maximum proposed rate approved by the voters, the board must

submit the question of a tax rate increase to the voters.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9006.207. AUTHORITY PROPERTY NOT SUBJECT TO TAXATION.

Property owned by the authority is exempt from ad valorem taxes

imposed by a county, municipality, school district, or other

entity.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

878, Sec. 3, eff. June 19, 2009.



CHAPTER 9007. BEXAR-MEDINA-ATASCOSA COUNTIES WATER CONTROL AND IMPROVEMENT DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9007. BEXAR-MEDINA-ATASCOSA COUNTIES WATER CONTROL AND

IMPROVEMENT DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9007.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Bexar-Medina-Atascosa Counties Water

Control and Improvement District No. 1.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 9007.051. COMPOSITION; TERM. (a) The district is governed

by a board of seven directors elected to staggered four-year

terms.

(b) Five directors are elected from single-member precincts.

Two directors are elected at large.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9007.052. DIRECTOR QUALIFICATIONS. (a) A person seeking

to represent a single-member precinct of the district must own

land in the precinct the person seeks to represent.

(b) A person seeking to represent the district at large must own

land in the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9007.053. APPLICATION FOR PLACEMENT ON BALLOT. A person

seeking to be placed on the ballot for a board election must:

(1) indicate that the person wishes to run for a position

representing the district at large; or

(2) identify the single-member precinct from which the person

wishes to run.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9007.054. EMPLOYMENT OF GENERAL MANAGER; APPLICABILITY OF

OTHER LAW. Section 49.056(c), Water Code, does not apply to the

district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9007.055. COMPENSATION. Notwithstanding Section 49.060(a),

Water Code, a director is not entitled to receive a fee of more

than $150 a month for performing the duties of a director.

Added by Acts 2009, 81st Leg., R.S., Ch.

1061, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. EXCLUSION OF LAND BY RESOLUTION

Sec. 9007.101. AUTHORITY TO EXCLUDE LAND. (a) The board by

resolution may exclude from the district land that:

(1) is inside the district but was not included in the district

when the district was created; and

(2) has been subdivided into town lots and blocks, with streets

or other thoroughfares dedicated to the use of the public.

(b) A map and the dedication of the land must be filed for

record with the county clerk of the county in which the land is

located before the board adopts the resolution to exclude the

land.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9007.102. ENTRY OF EXCLUSION INTO MINUTES. The secretary

of the district shall enter a resolution passed under Section

9007.101 in the board's minutes.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9007.103. EFFECT OF EXCLUSION RESOLUTION. From and after

the time the secretary of the district enters a resolution under

Section 9007.102, the excluded land is no longer:

(1) part of the district; or

(2) entitled to be served with water by the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

SUBCHAPTER D. EXCLUSION OF PROPERTY AFTER HEARING

Sec. 9007.151. AUTHORITY TO EXCLUDE PROPERTY. The board may

exclude property from the district if the board, after notice and

hearing, finds that exclusion of the property is in the best

interest of the district and that:

(1) the property is not irrigable with water purchased from the

district because:

(A) the district cannot deliver water by gravity flow to a high

point on the property to irrigate the property;

(B) the property is subdivided into tracts of less than 10

acres; or

(C) the property is subdivided into town lots, town lots and

blocks, or similar small parcels of any size that will not be

used for agricultural purposes or are suitable for a residential,

commercial, or other nonagricultural purpose; or

(2) the property has not been irrigated with water purchased

from the district for a period of not less than three years

before the date the notice for the hearing is mailed.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9007.152. GROUNDS FOR HEARING. If the board has

information that property located in the district is not

irrigated or irrigable, the board may call and hold a hearing to

determine whether to exclude the property from the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9007.153. NOTICE OF HEARING; PUBLICATION. (a) The board,

by certified mail, return receipt requested, shall issue to each

owner of property in the area proposed to be excluded a written

notice of a hearing to be held under this subchapter. For

purposes of this subsection, the board shall use the current tax

rolls of the district to determine property ownership.

(b) The board shall issue a notice under Subsection (a) not

earlier than the 21st day and not later than the 16th day before

the date of a hearing held under this subchapter. The notice

must:

(1) describe the property proposed to be excluded;

(2) describe the basis for the proposed exclusion;

(3) state the time, date, and location of the hearing; and

(4) advise that an interested property owner has the right to

appear at the hearing to offer evidence to contest the proposed

exclusion.

(c) The board shall publish notice of a hearing to be held under

this subchapter at least once a week for two consecutive weeks in

a newspaper of general circulation in each county in which the

property proposed to be excluded is located. The first published

notice must appear in the newspaper not earlier than the 40th day

and not later than the 16th day before the date of the hearing.

The notice must:

(1) describe the property proposed to be excluded;

(2) state the time, date, and location of the hearing; and

(3) advise that an interested property owner has the right to

appear at the hearing and to offer evidence to contest the

proposed exclusion.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9007.154. CONSENT FROM HOLDERS OF INDEBTEDNESS. If the

district has outstanding bonded indebtedness, or indebtedness

under a loan from a governmental agency, a written consent from

an authorized representative of the holder or holders of the

indebtedness consenting to an exclusion of land from the district

under this subchapter shall be obtained and filed with the

district before a hearing is held under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9007.155. SUIT TO REVIEW ORDER; APPEAL. An interested

person may:

(1) bring a suit to review an exclusion order issued under this

subchapter in the manner provided by Section 49.308, Water Code;

and

(2) appeal as provided by Section 49.308(c), Water Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9007.156. NOTICE AND RECORD OF EXCLUSION. (a) The

district shall record a copy of an exclusion order issued under

this subchapter in the real property records of the county in

which the excluded property is located. The copy of the order

must be certified and acknowledged by the secretary of the board.

(b) The board shall provide a copy of the order to the Texas

Commission on Environmental Quality not later than the 30th day

after the date the board issues the order.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9007.157. EFFECT OF EXCLUSION. (a) Property excluded

under this subchapter is not a part of the district and is not

entitled to purchase water from or to receive any other service

from the district.

(b) A tax, assessment, or other charge on the excluded property

that is owed to the district at the time the exclusion order

takes effect remains the obligation of the owner of the excluded

property and continues to be secured by any statutory liens on

the property.

(c) After property is excluded under this subchapter, the owner

of the property is not liable to the district for future taxes,

assessments, or other charges of the district based on the

excluded property.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9007.158. DISTRICT FACILITIES AND EASEMENTS. An exclusion

order issued under this subchapter does not affect or interfere

with any rights that the district has to maintain and continue

operation of an easement, canal, ditch, pipeline, pump, or other

district facility that is located on the excluded property for

the purpose of servicing property remaining in the district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Sec. 9007.159. SUBSTITUTION FOR EXCLUDED PROPERTY. (a) At the

sole discretion of the board, after the board issues an exclusion

order under this subchapter, property may be added to the

district if the property is:

(1) practically irrigable with water purchased from the

district; and

(2) in the aggregate less than or equal to the acreage of

property excluded under the exclusion order.

(b) Property may be added to the district under this section

only if the owner of the property files a petition requesting

inclusion. If the owner requesting inclusion already has acreage

within the district, all taxes and other assessments owed to the

district by the owner must be current before the board may

consider the petition requesting inclusion.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.



CHAPTER 9008. LA SALLE WATER CONTROL AND IMPROVEMENT DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9008. LA SALLE WATER CONTROL AND IMPROVEMENT DISTRICT NO.

1

For contingent expiration of this chapter, see Sec. 9008.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9008.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the La Salle Water Control and Improvement

District No. 1.

Added by Acts 2005, 79th Leg., Ch.

467, Sec. 1, eff. June 17, 2005.

Sec. 9008.002. NATURE OF DISTRICT. The La Salle Water Control

and Improvement District No. 1 is a water control and improvement

district in Calhoun County created under and essential to

accomplish the purposes of Section 52, Article III, and Section

59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

467, Sec. 1, eff. June 17, 2005.

Sec. 9008.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 9008.024 before September 1, 2007:

(1) the district is dissolved September 1, 2007, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Calhoun County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

467, Sec. 1, eff. June 17, 2005.

Sec. 9008.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose ad valorem taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2005, 79th Leg., Ch.

467, Sec. 1, eff. June 17, 2005.

SUBCHAPTER A1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 9008.026

Sec. 9008.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Douglas A. Baker;

(2) W. H. "Bill" Bauer, Jr.;

(3) Waymond Boyd;

(4) Lawrence A. Korenek; and

(5) Edwin A. Wagner.

(b) If a temporary director fails to qualify for office, the

Texas Commission on Environmental Quality shall appoint a person

to fill the vacancy.

(c) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 9008.024; or

(2) the date this chapter expires under Section 9008.003.

Added by Acts 2005, 79th Leg., Ch.

467, Sec. 1, eff. June 17, 2005.

Sec. 9008.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. If a location cannot be agreed upon,

the meeting shall be at the Calhoun County Courthouse. At the

meeting, the temporary directors shall elect officers from among

the temporary directors and conduct any other district business.

Added by Acts 2005, 79th Leg., Ch.

467, Sec. 1, eff. June 17, 2005.

Sec. 9008.023. CONSENT OF MUNICIPALITY OR COUNTY REQUIRED. (a)

The temporary directors may not hold an election under Section

9008.024 until each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located has adopted

a resolution consenting to the creation of the district.

(b) If the district is located outside the extraterritorial

jurisdiction of a municipality, the temporary directors may not

hold the election until the county in which the district is

located has adopted a resolution consenting to the creation of

the district.

(c) A municipality or county may not adopt a resolution under

this section before the effective date of the Act creating this

chapter.

Added by Acts 2005, 79th Leg., Ch.

467, Sec. 1, eff. June 17, 2005.

Sec. 9008.024. CONFIRMATION AND INITIAL DIRECTORS' ELECTION. If

each municipality or county has consented to the creation of the

district under Section 9008.023, the temporary directors shall

hold an election to confirm the creation of the district and to

elect five directors as provided by Section 49.102, Water Code.

Added by Acts 2005, 79th Leg., Ch.

467, Sec. 1, eff. June 17, 2005.

Sec. 9008.025. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 9008.024 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 9008.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2005, 79th Leg., Ch.

467, Sec. 1, eff. June 17, 2005.

Sec. 9008.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch.

467, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 9008.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2005, 79th Leg., Ch.

467, Sec. 1, eff. June 17, 2005.

Sec. 9008.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2005, 79th Leg., Ch.

467, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 9008.101. WATER CONTROL AND IMPROVEMENT DISTRICT POWERS AND

DUTIES. The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 51, Water

Code, applicable to water control and improvement districts

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch.

467, Sec. 1, eff. June 17, 2005.

Sec. 9008.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet or exceed all applicable

construction standards, zoning and subdivision requirements, and

regulatory ordinances of each municipality in whose corporate

limits or extraterritorial jurisdiction the district is located.

If the district is located outside the extraterritorial

jurisdiction of a municipality, a road project must meet all

applicable construction standards, zoning and subdivision

requirements, and regulatory ordinances of the county in which

the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by ordinance or

resolution. If the district is located outside the

extraterritorial jurisdiction of a municipality, the district may

not undertake a road project unless the county in which the

district is located consents by ordinance or resolution.

Added by Acts 2005, 79th Leg., Ch.

467, Sec. 1, eff. June 17, 2005.

Sec. 9008.103. COMPLIANCE WITH MUNICIPAL ORDINANCES OR

RESOLUTIONS. Notwithstanding Section 51.714, Water Code, and

subject to the limitations of Section 54.016, Water Code, the

district shall comply with all applicable requirements of any

ordinance or resolution adopted by the governing body of a

municipality in whose corporate limits or extraterritorial

jurisdiction the district is partly or wholly located.

Added by Acts 2005, 79th Leg., Ch.

467, Sec. 1, eff. June 17, 2005.

Sec. 9008.104. LIMITATION ON USE OF EMINENT DOMAIN. The

district may exercise the power of eminent domain outside the

district only to acquire an easement necessary for a pipeline

that serves the district.

Added by Acts 2005, 79th Leg., Ch.

467, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 9008.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 9008.201.

Added by Acts 2005, 79th Leg., Ch.

467, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. BONDS

Sec. 9008.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 51, Water Code, to finance the

construction, maintenance, or operation of projects under

Sections 9008.101 and 9008.102.

(b) The district may not issue bonds to finance projects

authorized by Section 9008.102 unless the issuance is approved by

a vote of a two-thirds majority of the voters of the district

voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 9008.102 may not exceed one-fourth

of the assessed value of the real property in the district.

(d) Sections 49.181 and 49.182, Water Code, do not apply to a

project undertaken by the district under Section 9008.102 or to

bonds issued by the district to finance the project.

Added by Acts 2005, 79th Leg., Ch.

467, Sec. 1, eff. June 17, 2005.



CHAPTER 9009. CADE RANCH WATER CONTROL AND IMPROVEMENT DISTRICT NO. 1 OF GALVESTON COUNTY

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTSCHAPTER 9009. CADE RANCH WATER CONTROL AND IMPROVEMENT DISTRICT NO. 1 OF GALVESTON COUNTYFor contingent expiration of this chapter, See Section 9009.003.SUBCHAPTER A. GENERAL PROVISIONSSec. 9009.001. DEFINITIONS. In this chapter:(1) "Board" means the board of directors of the district.(2) "Director" means a member of the board.(3) "District" means Cade Ranch Water Control and Improvement District No. 1 of Galveston County.

Added by Acts 2007, 80th Leg., R.S., Ch. 541, Sec. 1, eff. September 1, 2007.

Sec. 9009.002. NATURE OF DISTRICT. The district is a water control and improvement district in Galveston County created under and essential to accomplish the purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 541, Sec. 1, eff. September 1, 2007.

Sec. 9009.003. CONFIRMATION ELECTION REQUIRED. If the creation of the district is not confirmed at a confirmation election held under Section 9009.024 before September 1, 2011:(1) the district is dissolved September 1, 2011, except that:(A) any debts incurred shall be paid;(B) any assets that remain after the payment of debts shall be transferred to Galveston County; and(C) the organization of the district shall be maintained until all debts are paid and remaining assets are transferred; and(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch. 541, Sec. 1, eff. September 1, 2007.

Sec. 9009.004. INITIAL DISTRICT TERRITORY. (a) The district is initially composed of the territory described by Section 2 of the Act creating this chapter.(b) The boundaries and field notes contained in Section 2 of the Act creating this chapter form a closure. A mistake made in the field notes or in copying the field notes in the legislative process does not affect:(1) the organization, existence, or validity of the district;(2) the right of the district to impose taxes;(3) the validity of the district's bonds, notes, or indebtedness; or(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 541, Sec. 1, eff. September 1, 2007.

SUBCHAPTER A1. TEMPORARY PROVISIONSFor expiration of this subchapter, see Sec. 9009.026.Sec. 9009.021. TEMPORARY DIRECTORS. (a) On or after September 1, 2007, a person who owns land in the district may submit a petition to the Texas Commission on Environmental Quality requesting that the commission appoint as temporary directors the five persons named in the petition.(b) The Texas Commission on Environmental Quality shall appoint as temporary directors the five persons named in the first petition received by the commission under Subsection (a).(c) If a temporary director fails to qualify for office, the Texas Commission on Environmental Quality shall appoint a person to fill the vacancy.(d) Temporary directors serve until the earlier of:(1) the date directors are elected under Section 9009.024; or(2) the date this chapter expires under Section 9009.003.

Added by Acts 2007, 80th Leg., R.S., Ch. 541, Sec. 1, eff. September 1, 2007.

Sec. 9009.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS. As soon as practicable after all the temporary directors have qualified under Section 49.055, Water Code, the temporary directors shall meet at a location in the district agreeable to a majority of the directors. If a location cannot be agreed upon, the meeting shall be at the Galveston County Courthouse. At the meeting, the temporary directors shall elect officers from among the temporary directors and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch. 541, Sec. 1, eff. September 1, 2007.

Sec. 9009.023. CONSENT OF MUNICIPALITY REQUIRED. The temporary directors may not hold an election under Section 9009.024 until each municipality in whose corporate limits or extraterritorial jurisdiction the district is located, if any, has adopted a resolution consenting to the creation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 541, Sec. 1, eff. September 1, 2007.

Sec. 9009.024. CONFIRMATION AND INITIAL DIRECTORS' ELECTION. The temporary directors shall hold an election to confirm the creation of the district and to elect five directors as provided by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 541, Sec. 1, eff. September 1, 2007.

Sec. 9009.025. INITIAL ELECTED DIRECTORS; TERMS. The directors elected under Section 9009.024 shall draw lots to determine which two shall serve until the first regularly scheduled election of directors under Section 9009.052 and which three shall serve until the second regularly scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch. 541, Sec. 1, eff. September 1, 2007.

Sec. 9009.026. EXPIRATION OF SUBCHAPTER. This subchapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch. 541, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORSSec. 9009.051. DIRECTORS; TERMS. (a) The district is governed by a board of five directors.(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch. 541, Sec. 1, eff. September 1, 2007.

Sec. 9009.052. ELECTION OF DIRECTORS. On the uniform election date in May of each even-numbered year, the appropriate number of directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch. 541, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIESSec. 9009.101. WATER CONTROL AND IMPROVEMENT DISTRICT POWERS AND DUTIES. The district has the powers and duties provided by the general law of this state, including Chapters 49 and 51, Water Code, applicable to water control and improvement districts created under Section 59, Article XVI, Texas Constitution, including Section 51.331, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 541, Sec. 1, eff. September 1, 2007.

Sec. 9009.102. ROAD PROJECTS. (a) To the extent authorized by Section 52, Article III, Texas Constitution, the district may construct, acquire, improve, maintain, or operate macadamized, graveled, or paved roads or turnpikes, or improvements in aid of those roads or turnpikes, inside the district.(b) A road project must meet or exceed all applicable construction standards, zoning and subdivision requirements, and regulatory ordinances of each municipality in whose corporate limits or extraterritorial jurisdiction the district is located. If the district is located outside the extraterritorial jurisdiction of a municipality, a road project must meet all applicable construction standards, zoning and subdivision requirements, and regulatory ordinances of each county in which the district is located.(c) The district may not undertake a road project unless each municipality in whose corporate limits or extraterritorial jurisdiction the district is located consents by ordinance or resolution. If the district is located outside the extraterritorial jurisdiction of a municipality, the district may not undertake a road project unless each county in which the district is located consents by ordinance or resolution.

Added by Acts 2007, 80th Leg., R.S., Ch. 541, Sec. 1, eff. September 1, 2007.

Sec. 9009.103. POWERS AND DUTIES FOR NAVIGATION PURPOSES. The district may purchase, construct, acquire, own, operate, maintain, improve, or extend inside and outside the district canals, waterways, bulkheads, docks, and any other improvements or facilities necessary or convenient to accomplish the navigation purposes of the district under Chapters 60 and 62, Water Code, and authorized by Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 541, Sec. 1, eff. September 1, 2007.

Sec. 9009.104. DIVISION OF THE DISTRICT. (a) The district may be divided into two new districts only if the district:(1) has no outstanding bonded debt; and(2) is not imposing ad valorem taxes.(b) The division procedure prescribed in Sections 53.030-53.034, 53.040, and 53.041, Water Code, applies to the district. Notwithstanding Section 9009.101, Sections 51.748-51.753, Water Code, do not apply to the district.(c) Any new district created by the division of the district has all the powers and duties of the district.(d) At the time of creation, any new district created by the division of the district may not contain any land outside the area described by Section 2 of the Act creating this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 541, Sec. 1, eff. September 1, 2007.

Sec. 9009.105. DISSOLUTION OF DISTRICT. Notwithstanding Section 43.071, Local Government Code, or any other general law, prior to December 31, 2017, the district may be dissolved only upon approval of the board of directors of the district and the approval of the governing body of each city or town within whose corporate limits or extraterritorial jurisdiction the district lies.

Added by Acts 2007, 80th Leg., R.S., Ch. 541, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONSSec. 9009.151. TAX TO REPAY BONDS. The district may impose a tax to pay the principal of or interest on bonds issued under Section 9009.201.

Added by Acts 2007, 80th Leg., R.S., Ch. 541, Sec. 1, eff. September 1, 2007.

SUBCHAPTER E. BONDSSec. 9009.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS. (a) The district may issue bonds or other obligations as provided by Chapters 49 and 51, Water Code, to finance the construction, maintenance, or operation of projects under Sections 9009.101 and 9009.102.(b) The district may not issue bonds to finance projects authorized by Section 9009.102 unless the issuance is approved by a vote of a two-thirds majority of the voters of the district voting at an election called for that purpose.(c) Bonds or other obligations issued or incurred to finance projects authorized by Section 9009.102 may not exceed one-fourth of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch. 541, Sec. 1, eff. September 1, 2007.



CHAPTER 9010. BACLIFF MUNICIPAL UTILITY DISTRICT OF GALVESTON COUNTY, TEXAS

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9010. BACLIFF MUNICIPAL UTILITY DISTRICT

OF GALVESTON COUNTY, TEXAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9010.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Bacliff Municipal Utility District of

Galveston County, Texas.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Renumbered from Special District Local Laws Code, Section

9004.001 by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(65), eff. September 1, 2007.

Sec. 9010.002. NATURE OF DISTRICT. The Bacliff Municipal

Utility District of Galveston County, Texas, is:

(1) a conservation and reclamation district under Section 59,

Article XVI, Texas Constitution; and

(2) a water control and improvement district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Renumbered from Special District Local Laws Code, Section

9004.002 by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(65), eff. September 1, 2007.

Sec. 9010.003. LEGISLATIVE DECLARATION AND FINDINGS. (a) The

legislature declares that the district is:

(1) essential to accomplish the purposes of Section 59, Article

XVI, Texas Constitution; and

(2) a municipal corporation.

(b) The legislature finds that:

(1) the district is created to serve a public use and benefit;

and

(2) all land and other property included in the district are

benefited by the creation of the district and by the improvements

that the district purchases, constructs, or otherwise acquires.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Renumbered from Special District Local Laws Code, Section

9004.003 by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(65), eff. September 1, 2007.

Sec. 9010.004. DISTRICT TERRITORY. The district is composed of

the territory described by Section 1, Chapter 244, Acts of the

58th Legislature, Regular Session, 1963 (Article 8280-286,

Vernon's Texas Civil Statutes), as that territory may have been

modified under:

(1) Chapter 3A, Title 128, Revised Statutes, before August 30,

1971;

(2) Subchapter O, Chapter 51, Water Code;

(3) Subchapter J, Chapter 49, Water Code; or

(4) other law.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Renumbered from Special District Local Laws Code, Section

9004.004 by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(65), eff. September 1, 2007.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 9010.051. GENERAL POWERS AND DUTIES. The district has all

the rights, powers, privileges, and duties conferred and imposed

by a general law of this state on a water control and improvement

district created under Section 59, Article XVI, Texas

Constitution, including Chapters 49 and 51, Water Code.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Renumbered from Special District Local Laws Code, Section

9004.051 by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(65), eff. September 1, 2007.

Sec. 9010.052. TAX METHOD. (a) The board shall use the ad

valorem plan of taxation.

(b) The board is not required to hold a hearing on the adoption

of a plan of taxation.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Renumbered from Special District Local Laws Code, Section

9004.052 by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(65), eff. September 1, 2007.

Sec. 9010.053. LIMITATION ON EMINENT DOMAIN AUTHORITY. The

district may not exercise the power of eminent domain outside the

district.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Renumbered from Special District Local Laws Code, Section

9004.053 by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(65), eff. September 1, 2007.

Sec. 9010.054. DURATION OF CONTRACT FOR WATER PURCHASE OR SALE.

A district contract for the purchase or sale of water may not

exceed 40 years.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Renumbered from Special District Local Laws Code, Section

9004.054 by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(65), eff. September 1, 2007.

Sec. 9010.055. INSTALLATION OF STREET LIGHTS. (a) On approval

by a majority of the voters of the district voting at an election

held for that purpose, the district may:

(1) install, operate, and maintain street lighting in a public

utility easement or public right-of-way inside the district; and

(2) assess the cost of the installation, operation, and

maintenance of the street lighting as an additional charge in the

monthly billings of the district's customers.

(b) The district may not use money from taxes or bonds supported

by taxes for a purpose described by this section.

(c) This section does not authorize the district to install,

operate, or maintain street lighting on a right-of-way that is

part of the designated state highway system.

Added by Acts 2005, 79th Leg., Ch.

729, Sec. 1.08, eff. April 1, 2007.

Renumbered from Special District Local Laws Code, Section

9004.055 by Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(65), eff. September 1, 2007.



CHAPTER 9011. BELL COUNTY WATER CONTROL AND IMPROVEMENT DISTRICT NO. 3

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9011. BELL COUNTY WATER CONTROL AND

IMPROVEMENT DISTRICT NO. 3

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9011.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a member of the board.

(3) "District" means the Bell County Water Control and

Improvement District No. 3.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.002. NATURE OF DISTRICT. The district is a water

control and improvement district created under Section 59,

Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.003. FINDING OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land included in the district will benefit.

(c) The accomplishment of the purposes stated in this chapter is

for the benefit of the people of this state and the improvement

of their property and industries. The district, in carrying out

the purposes of this chapter, will be performing an essential

public function under the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT TERRITORY AND ANNEXATIONS

TO DISTRICT TERRITORY

Sec. 9011.051. DISTRICT TERRITORY. The district is composed of

the territory described by Section 2, Chapter 506, Acts of the

54th Legislature, Regular Session, 1955 (Article 8280-182,

Vernon's Texas Civil Statutes), as that territory may have been

modified under:

(1) this subchapter or its predecessor statutes; or

(2) other law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.052. ANNEXATION OF TERRITORY BY LANDOWNER PETITION.

As provided by this subchapter, the district may annex territory

by petition of the owners of land or a portion of the land

requested to be annexed.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.053. PETITION REQUIREMENTS. (a) A petition to the

board to annex land must:

(1) request that the district annex the land;

(2) describe by metes and bounds the land proposed to be

annexed;

(3) affirmatively state that:

(A) the land annexed is subject to its proportionate part of the

outstanding debt;

(B) the land will be subject to taxation for payment of that

debt;

(C) the assumption of the proportionate debt will be a covenant

running with the land; and

(D) the petition will be filed in the deed records of Bell

County; and

(4) be signed:

(A) by a majority of the owners of the land to be annexed if the

number of owners is 30 or fewer; or

(B) by 30 owners of the land to be annexed if the number of

owners is more than 30.

(b) The petition must be filed with the board secretary.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.054. HEARING ON PETITION. The board shall order a

hearing on the petition to be held at a time and on a date stated

in the order and not before the 30th day after the date of the

order.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.055. NOTICE OF HEARING. (a) The board secretary

shall:

(1) issue notice of the hearing that includes:

(A) the time and place of the hearing; and

(B) a description of the territory proposed to be annexed; and

(2) post copies of the notice for 15 days before the date of the

hearing in:

(A) three public places in the district; and

(B) one public place in the territory proposed to be annexed.

(b) The notice must be published in a newspaper of general

circulation in the county one time at least 15 days before the

date of the hearing.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.056. BOARD ANNEXATION OF TERRITORY. (a) The board by

resolution may annex the proposed territory to the district if

the board finds as a result of the hearing that the annexation:

(1) is to the advantage of the district; and

(2) will not injure other land of the district.

(b) If on hearing the petition a change to the proposed

annexation is found necessary or desirable, the annexation may

include less than all of the territory described in the petition.

(c) The resolution authorizing the annexation must be recorded

in the board minutes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.057. RATIFICATION ELECTION; LIMITATION ON ASSUMPTION

OF DEBT OR TAXES. (a) The annexation of territory under this

subchapter is not final until ratified by:

(1) a majority of the voters voting at a separate election held

in the district; and

(2) a majority of the voters voting at a separate election held

in the territory to be annexed.

(b) If the district has outstanding debts or taxes, the

proposition for the territory's assumption of its proportion of

the debts or taxes on annexation shall be submitted at the same

time and at the same election.

(c) The manner of holding the election, the election notice, and

the manner and time of giving notice of the election under this

section are governed by Chapters 49 and 51, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.058. ANNEXED TERRITORY'S RESPONSIBILITY FOR DISTRICT

DEBT OR TAXES. The annexed territory shall bear the territory's

proportionate share of all debt or taxes owed, contracted, or

authorized by the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.059. ANNEXATION OF TERRITORY IN A MUNICIPALITY. The

district may annex territory inside a municipality's boundaries.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

SUBCHAPTER C. BOARD OF DIRECTORS

Sec. 9011.101. COMPOSITION OF BOARD. The board consists of five

elected directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.102. QUALIFICATIONS FOR OFFICE. (a) A person may not

be appointed a director unless the person resides in Bell County

and owns taxable property in the district.

(b) A person may not serve as a director if the person is:

(1) a member of a governing body of a county or municipality; or

(2) an employee of a county or municipality.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.103. DIRECTORS' ELECTION. (a) Except as provided by

this subchapter, a directors' election is held in accordance with

Chapters 49 and 51, Water Code, and the Election Code.

(b) The election order must state the time, place, and purpose

of the election.

(c) Notice of a directors' election must be published in a

newspaper of general circulation in the district's territory one

time at least 30 days before the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.104. BALLOT PETITION. (a) A person who wants to have

the person's name printed on the ballot as a candidate for

director must present to the board secretary a petition

requesting that action.

(b) The petition must be:

(1) signed by at least 10 residents of the district who are

registered voters; and

(2) presented to the secretary not later than the 11th day

before the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 21.085, eff. September 1, 2009.

Sec. 9011.105. APPOINTMENT OF SECRETARY AND TREASURER. The

board shall appoint a secretary and a treasurer who are not

required to be directors. The board may combine the offices of

secretary and treasurer.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.106. VOTE BY BOARD PRESIDENT. The president has the

same right to vote as any other director.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.107. DIRECTOR'S AND TREASURER'S BOND. (a) A director

shall give bond in the amount of $5,000 for the faithful

performance of the director's duties.

(b) The treasurer shall give bond in the amount required by the

board. The treasurer's bond shall be conditioned on the

treasurer's faithfully accounting for all money that comes into

the treasurer's custody as treasurer.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.108. COMPENSATION. Unless the board by resolution

increases the fee to an amount authorized by Section 49.060,

Water Code, each director is entitled to receive a fee of not

more than $25 a day for each day the director spends performing

duties as a director. The fees for each director for any one

month may not exceed $100.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 9011.151. WATER CONTROL AND IMPROVEMENT DISTRICT POWERS.

The district has all powers conferred by the general laws of this

state relating to water control and improvement districts,

including Chapters 49 and 51, Water Code, except powers that:

(1) conflict with this chapter; or

(2) relate to the annexation and exclusion of territory.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.152. WATER SUPPLY AND DISTRIBUTION; ACQUISITION OF

LAND RIGHTS. (a) The district may acquire or develop water,

including groundwater, and sources of water.

(b) The district may acquire or construct all works, plants, or

other facilities or equipment necessary or useful to:

(1) store or process the water; and

(2) transport and distribute the water for municipal, domestic,

farm, or industrial purposes.

(c) The board may make an agreement or contract with any

organized district, municipality, person, public agency, or state

or the federal government for the district to:

(1) acquire water, groundwater, or sources of water;

(2) store, process, transport, and distribute the water; and

(3) perform any other act necessary to carry out the powers of

the district or accomplish a purpose of this chapter.

(d) An existing municipality or district may contract with the

district for the purposes stated in this section.

(e) The district may acquire all the land, easements, and

rights-of-way necessary to carry out the powers of the district

or the purposes of this chapter.

(f) The district may exercise the powers under this section

inside or outside the district's boundaries but only in Bell

County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.153. EMINENT DOMAIN. (a) In Bell County only, the

district may exercise the power of eminent domain to acquire

land, easements, or rights-of-way to carry out any power

conferred by this chapter.

(b) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code.

(c) The board shall determine the amount of and character of

interest in land or easements to be acquired.

(d) In exercising the power of eminent domain against a person

that has the power of eminent domain or a receiver or trustee for

that person, the district may acquire an easement only but may

not acquire the fee title.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.154. COST OF RELOCATING OR ALTERING PROPERTY. If the

district's exercise of the power of eminent domain, the power of

relocation, or any other power granted under this chapter makes

necessary the relocating, raising, rerouting, changing the grade,

or altering the construction of any highway, railroad, electric

transmission line, communication property and facility, or

pipeline, the action shall be accomplished at the sole expense of

the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.155. AWARD OF CERTAIN CONSTRUCTION OR PURCHASE

CONTRACTS. (a) This section applies only to a construction

contract or contract for the purchase of materials, equipment, or

supplies requiring an expenditure of more than $2,000.

(b) This section does not apply to the purchase of a system or

part of a system in existence at the time of the purchase.

(c) The district shall award a contract to the lowest and best

bidder only after notice of the contract to bidders is published

once at least 10 days before the date the contract is awarded.

The notice must be printed in a newspaper of general circulation

in the district that is designated by the board.

(d) The notice is sufficient if it states:

(1) the time and place for opening the bids;

(2) the general nature of the work to be done or the material,

equipment, or supplies to be purchased; and

(3) the place where and the terms on which copies of the plans

and specifications may be obtained.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.156. CONTRACTS REGARDING WATER OR SEWER FACILITIES.

(a) The district may contract with a municipality, an organized

district, or another person to supply water to that person.

(b) The district may contract with a municipality, an organized

district, or another person to rent, lease, or operate the water

production, water supply and water supply facilities, or sanitary

and storm sewer facilities of that person.

(c) The parties to the contract may agree on the contract terms

including the consideration and the duration of the contract.

(d) The contract may provide that it will continue in effect

until bonds specified in it and refunding bonds issued in lieu of

those bonds are paid.

(e) A power granted by this section does not apply outside Bell

County.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.157. CONTRACTS AND COOPERATION WITH MUNICIPALITY

INSIDE DISTRICT. (a) The district territory described by the

law codified by this chapter intentionally overlaps the territory

of an existing municipality. The board may contract or cooperate

with the municipality on matters that come within the purposes

for which the district is organized or in aid of those purposes.

(b) The municipality may contract with the district for the

purposes stated in this section or in aid of those purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.158. PROHIBITED AGREEMENTS. (a) The district may not

enter into a contract or agreement that requires the district or

the people in the district to lose ownership of or control over

the use of any district property, real, personal, or mixed, after

payment of all outstanding legal obligations of the district,

including bonds and refunding bonds.

(b) A contract or agreement prohibited by this section, if

entered into by the board, is void.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 9011.201. DEPOSITORY. (a) The board shall designate one

or more banks to serve as depository for the district's money.

(b) District money shall be deposited with a designated

depository bank, except that:

(1) money pledged to pay bonds may be deposited with the trustee

bank named in the trust indenture; and

(2) money shall be remitted to the bank of payment for the

payment of principal of and interest on bonds.

(c) To the extent that money in a depository bank or the trustee

bank is not insured by the Federal Deposit Insurance Corporation,

the money must be secured in the manner provided by law for the

security of county funds.

(d) Membership on the board of an officer or director of a bank

does not disqualify the bank from being designated as a

depository.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.202. IMPOSITION OF AD VALOREM TAXES. A tax imposed by

the district must be an ad valorem tax, including a tax to:

(1) pay off bonds for preliminary surveys and investigation or

to provide funds for conducting preliminary surveys, if no

construction bonds are to be issued; and

(2) pay the principal and interest and other costs that may be

paid from taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.203. TAX ASSESSOR AND COLLECTOR. (a) The board shall

appoint a tax assessor and collector.

(b) The board may appoint deputies to assist the tax assessor

and collector by an order stating the manner and period of

assistance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.204. PROJECTS EXEMPT FROM ASSESSMENT OR TAXATION. The

district is not required to pay a tax or assessment on a project

or any part of a project.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

SUBCHAPTER F. BONDS

Sec. 9011.251. AUTHORITY TO ISSUE BONDS. (a) The district may

issue bonds to carry out any purpose of this chapter and to:

(1) provide a water system, as authorized by this chapter, for

municipal, domestic, and industrial purposes;

(2) pay fees of an attorney, engineer, or fiscal agent;

(3) pay the cost of printing and issuing bonds; and

(4) exercise any other power conferred by this chapter.

(b) The bonds must be authorized by a board resolution.

(c) Bonds issued by the district must be payable by a pledge of:

(1) revenue;

(2) ad valorem taxes imposed on all taxable property in the

district; or

(3) both revenue and ad valorem taxes.

(d) The pledge must be in a resolution or trust indenture

adopted or authorized by the board.

(e) A bond issuance payable wholly or partly from ad valorem

taxes is subject to the conditions prescribed by this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.252. FORM OF BONDS. A district bond must be:

(1) issued in the district's name;

(2) signed by the president or vice president; and

(3) attested by the secretary.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.253. MATURITY. District bonds must mature not later

than 40 years after their date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.254. ELECTION FOR BONDS PAYABLE FROM AD VALOREM TAXES.

(a) Bonds, other than refunding bonds, payable wholly or partly

from ad valorem taxes may not be issued unless authorized by a

majority of the district voters voting at an election.

(b) The board may order an election under this section without a

petition. The order must specify:

(1) the time and place at which the election will be held;

(2) the purpose for which the bonds will be issued;

(3) the maximum amount of the bonds;

(4) the maximum maturity of the bonds;

(5) the form of the ballot; and

(6) the presiding judge for each voting place.

(c) Notice of the election must be published:

(1) at least once in a newspaper published or having general

circulation in the district; and

(2) at least 14 days before the date of the election.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.255. BONDS PAYABLE FROM REVENUE. (a) In this

section, "net revenue" means the gross revenue of the district

less the amount necessary to pay the cost of maintaining and

operating the district and its property.

(b) Bonds issued under this subchapter may be secured under

board resolution by a pledge of:

(1) all or part of the net revenue of the district;

(2) the net revenue of one or more contracts made before or

after the issuance of the bonds; or

(3) other revenue specified by resolution of the board.

(c) The pledge may reserve the right to issue additional bonds

on a parity with, or subordinate to, the bond being issued,

subject to the conditions specified in the pledge.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.256. TAX AND RATE REQUIREMENTS. (a) If the district

issues bonds payable wholly or partly from ad valorem taxes, the

board shall impose a tax sufficient to pay the bonds and the

interest on the bonds as the bonds and interest become due. The

board may adopt the rate of the tax after considering the money

received from pledged revenue available for payment of principal

and interest to the extent and in the manner permitted by the

resolution authorizing the issuance of the bonds.

(b) If the district issues bonds payable wholly or partly from

revenue, the board shall set and revise the rates of compensation

for the use of the systems and services rendered by the district.

(c) For bonds payable wholly from revenue, the rates of

compensation must be sufficient to:

(1) pay the expense of operating and maintaining the facilities

of the district;

(2) pay the bonds as they mature and the interest as it accrues;

and

(3) maintain the reserve and other funds as provided by the

resolution authorizing the issuance of the bonds or the trust

indenture.

(d) For bonds payable partly from revenue, the rates of

compensation must be sufficient to assure compliance with the

resolution authorizing the issuance of the bonds or with the

trust indenture.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.257. ADDITIONAL SECURITY. (a) Bonds, including

refunding bonds, authorized by this subchapter may be

additionally secured by a deed of trust lien on physical property

of the district, franchises, easements, water rights and

appropriation permits, leases, contracts, and all rights

appurtenant to the property, vesting in the trustee the power to:

(1) sell the property; and

(2) take other action to further secure the bonds.

(b) A purchaser under a sale under the deed of trust:

(1) is the owner of the property and facilities purchased; and

(2) is entitled to maintain and operate the property and

facilities.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.258. TRUST INDENTURE OR DEED OF TRUST. (a) A deed of

trust lien conferred on the physical property may be combined

with the trust indenture authorized by this chapter.

(b) The trust indenture or deed of trust may provide for:

(1) the security of the bonds and the operation and preservation

of the trust estate in the manner prescribed by the board;

(2) amendment or modification of the trust indenture or deed of

trust; and

(3) the issuance of bonds to replace lost or mutilated bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.259. USE OF BOND PROCEEDS. (a) The district may set

aside an amount of proceeds from the sale of bonds issued under

this subchapter for the payment of:

(1) interest to accrue during two years after the purchase of a

system or expected to accrue during construction and two years

after construction; and

(2) a reserve interest and sinking fund.

(b) The resolution authorizing the bonds or a trust indenture

may provide for setting aside amounts under Subsection (a).

(c) The district may use proceeds from the sale of the bonds to

pay an expense incurred in accomplishing the purposes of the

district, including:

(1) the fees of attorneys, engineers, or fiscal agents; and

(2) the cost of printing and issuing the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.260. APPOINTMENT OF RECEIVER. (a) On default or

threatened default in the payment of the principal of or interest

on bonds issued under this subchapter and payable wholly or

partly from revenue, a court may, on petition of the holders of

25 percent of the outstanding bonds, appoint a receiver.

(b) The receiver may collect and receive all district income,

employ and discharge district agents and employees, take charge

of money on hand, and manage the affairs of the district without

consent or hindrance by the board.

(c) The court may vest the receiver with any other power or duty

the court finds necessary to protect the bondholders.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.261. REFUNDING BONDS. (a) The district may issue

refunding bonds without an election to refund outstanding bonds

issued under this subchapter and interest on those bonds.

(b) Refunding bonds may:

(1) be issued to refund bonds of more than one series;

(2) combine the pledges for the outstanding bonds for the

security of the refunding bonds; or

(3) be secured by a pledge of other or additional revenue.

(c) The provisions of this subchapter regarding the issuance of

other bonds and the remedies of the holders apply to refunding

bonds.

(d) The comptroller shall register the refunding bonds on

surrender and cancellation of the bonds to be refunded.

(e) Instead of issuing bonds to be registered on the surrender

and cancellation of the bonds to be refunded, the district, in

the resolution authorizing the issuance of the refunding bonds,

may provide for the sale of the refunding bonds and the deposit

of the proceeds in a bank at which the bonds to be refunded are

payable. In that case, the refunding bonds may be issued in an

amount sufficient to pay the interest on the bonds to be refunded

to their option date or maturity date, and the comptroller shall

register the refunding bonds without the surrender and

cancellation of the bonds to be refunded.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9011.262. BONDS EXEMPT FROM TAXATION. A bond issued under

this subchapter, the transfer of the bond, and income from the

bond, including profits made on the sale of the bond, are exempt

from taxation in this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.



CHAPTER 9012. CROSBY MUNICIPAL UTILITY DISTRICT OF HARRIS COUNTY, TEXAS

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9012. CROSBY MUNICIPAL UTILITY DISTRICT OF HARRIS COUNTY,

TEXAS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9012.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Crosby Municipal Utility District of

Harris County, Texas.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9012.002. NATURE OF DISTRICT. The district is:

(1) a conservation and reclamation district under Section 59,

Article XVI, Texas Constitution;

(2) a water control and improvement district; and

(3) a municipal corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9012.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property in the district will benefit

from the creation of the district and the improvements the

district will purchase, construct, or otherwise acquire.

(c) The creation of the district is essential to accomplish the

purposes of Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

SUBCHAPTER B. DISTRICT TERRITORY AND EXCLUSIONS FROM DISTRICT

TERRITORY

Sec. 9012.051. DISTRICT TERRITORY. (a) The district is

composed of the territory described by Section 1, Chapter 554,

Acts of the 59th Legislature, Regular Session, 1965 (Article

8280-315, Vernon's Texas Civil Statutes), as that territory may

have been modified under:

(1) Subchapter O, Chapter 51, Water Code;

(2) Subchapter J, Chapter 49, Water Code;

(3) former Section 5, Chapter 554, Acts of the 59th Legislature,

Regular Session, 1965 (Article 8280-315, Vernon's Texas Civil

Statutes); or

(4) other law.

(b) The boundaries and field notes of the district form a

closure. A mistake in the field notes or in copying the field

notes in the legislative process does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to issue bonds or to pay the principal

of and interest on the bonds;

(3) the district's right to impose a tax; or

(4) the legality or operation of the district or its governing

body.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9012.052. EXCLUDING TERRITORY FROM THE DISTRICT. (a) The

board may exclude territory from the district before voting any

bonds or taxes in and for the district.

(b) The board shall give notice of its intention to hold a

hearing on the question of excluding territory from the district.

The notice must:

(1) specify the date and place of the hearing; and

(2) describe by metes and bounds the territory proposed to be

excluded.

(c) The notice must be published at least once in a newspaper of

general circulation in Harris County. The first publication of

the notice must be at least 10 days before the date set for the

hearing.

(d) The board by order may exclude the territory from the

district if at the hearing the board finds that the proposed

exclusion of territory is advantageous to the district and to the

territory to be excluded. In the order, the board shall also

redefine the boundaries of the district to embrace all land not

excluded. The territory is no longer a part of the district.

(e) The order authorizing the exclusion must be recorded in the

board minutes.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9012.053. HEARINGS FOR EXCLUSION OF TERRITORY. (a) The

board is not required to call or hold a hearing on the exclusion

of land or other property from the district.

(b) This section may not be construed to prevent the board on

its own motion from calling and holding an exclusion hearing

under general law.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

SUBCHAPTER C. BOARD OF DIRECTORS

Sec. 9012.101. COMPOSITION OF BOARD. The board is composed of

five directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 9012.151. WATER CONTROL AND IMPROVEMENT DISTRICT POWERS.

The district has the rights, powers, privileges, and duties

provided by general law applicable to a water control and

improvement district created under Section 59, Article XVI, Texas

Constitution, including Chapters 49 and 51, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9012.152. ACQUISITION OF IMPROVEMENTS. The district may

make, construct, or otherwise acquire improvements inside or

outside the district that are necessary or convenient to carry

out a power granted to the district under this chapter or a

general law described by Section 9012.151.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9012.153. COST OF RELOCATING OR ALTERING PROPERTY. (a) In

this section, "sole expense" means the actual cost of relocating,

raising, lowering, rerouting, or changing the grade of, or

altering the construction of a facility described by Subsection

(b) in providing comparable replacement without enhancement of

the facility, after deducting from that cost the net salvage

value derived from the old facility.

(b) If the district's exercise of the power of eminent domain,

the power of relocation, or any other power conferred by this

chapter makes necessary the relocation, raising, rerouting,

changing the grade, or alteration of the construction of a

highway, a railroad, an electric transmission line, or a

telephone or telegraph property or facility, or a pipeline, the

necessary action shall be accomplished at the sole expense of the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9012.154. LIMIT ON EMINENT DOMAIN POWER. The district may

not exercise the power of eminent domain outside the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

Sec. 9012.155. DURATION OF CONTRACT FOR WATER PURCHASE OR SALE.

A district contract for the purchase or sale of water may not

exceed 40 years.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.

SUBCHAPTER E. GENERAL FINANCIAL PROVISIONS

Sec. 9012.201. TAX METHOD. (a) The district shall use the ad

valorem basis or plan of taxation.

(b) The board is not required to hold a hearing on the adoption

of a plan of taxation.

Added by Acts 2007, 80th Leg., R.S., Ch.

920, Sec. 1.12, eff. April 1, 2009.



CHAPTER 9014. MOORE FARM WATER CONTROL AND IMPROVEMENT DISTRICT NO. 1 OF KAUFMAN COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9014. MOORE FARM WATER CONTROL AND IMPROVEMENT DISTRICT

NO. 1 OF KAUFMAN COUNTY

For contingent expiration of this chapter, see Section 9014.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9014.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Moore Farm Water Control and

Improvement District No. 1 of Kaufman County.

Added by Acts 2007, 80th Leg., R.S., Ch.

503, Sec. 1, eff. September 1, 2007.

Sec. 9014.002. NATURE OF DISTRICT. The district is a water

control and improvement district in Kaufman County created under

and essential to accomplish the purposes of Section 59, Article

XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

503, Sec. 1, eff. September 1, 2007.

Sec. 9014.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 9014.024 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Kaufman County any assets that remain after the

payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

503, Sec. 1, eff. September 1, 2007.

Sec. 9014.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

503, Sec. 1, eff. September 1, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 9014.026.

Sec. 9014.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2007, a person who owns land in the district may submit a

petition to the Texas Commission on Environmental Quality

requesting that the commission appoint as temporary directors the

five persons named in the petition.

(b) The commission shall appoint as temporary directors the five

persons named in the first petition received by the commission

under Subsection (a).

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 9014.024; or

(2) the date this chapter expires under Section 9014.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

503, Sec. 1, eff. September 1, 2007.

Sec. 9014.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. If a location cannot be agreed upon,

the directors shall meet at the Kaufman County Courthouse. At

the meeting, the temporary directors shall elect officers from

among the temporary directors and conduct any other district

business.

Added by Acts 2007, 80th Leg., R.S., Ch.

503, Sec. 1, eff. September 1, 2007.

Sec. 9014.023. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 9014.024 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has adopted a resolution

consenting to the creation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

503, Sec. 1, eff. September 1, 2007.

Sec. 9014.024. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

503, Sec. 1, eff. September 1, 2007.

Sec. 9014.025. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 9014.024 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors and which three shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

503, Sec. 1, eff. September 1, 2007.

Sec. 9014.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

503, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 9014.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

503, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 9014.101. WATER CONTROL AND IMPROVEMENT DISTRICT POWERS AND

DUTIES. The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 51, Water

Code, applicable to water control and improvement districts

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

503, Sec. 1, eff. September 1, 2007.

Sec. 9014.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulatory

ordinances or orders of:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located; and

(2) each county in which the district is located.

(c) The district may not undertake a road project unless:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located consents by

ordinance or resolution; and

(2) each county in which the district is located consents by

order or resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

503, Sec. 1, eff. September 1, 2007.

Sec. 9014.103. DIVISION OF DISTRICT. (a) The district may be

divided into two new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) The division procedure is prescribed by Sections 53.030

through 53.041, Water Code. Sections 51.748 through 51.753,

Water Code, do not apply to the district.

(c) Any new district created by the division of the district has

all the powers and duties of the district.

(d) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

503, Sec. 1, eff. September 1, 2007.

For expiration of this section, see Subsection (b).

Sec. 9014.104. DISSOLUTION OF DISTRICT. (a) Before December

31, 2017, the district may not be dissolved unless the

dissolution is approved by:

(1) the board; and

(2) the governing body of each municipality in whose corporate

limits or extraterritorial jurisdiction the district is located.

(b) This section expires December 31, 2017.

Added by Acts 2007, 80th Leg., R.S., Ch.

503, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 9014.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds or other

obligations issued under Section 9014.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

503, Sec. 1, eff. September 1, 2007.

SUBCHAPTER E. BONDS

Sec. 9014.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 51, Water Code, to finance the

construction, maintenance, or operation of a project under

Section 9014.101 or 9014.102.

(b) The district may not issue bonds or other obligations to

finance projects authorized by Section 9014.102 unless the

issuance is approved by a vote of a two-thirds majority of the

district voters voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 9014.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

503, Sec. 1, eff. September 1, 2007.



CHAPTER 9015. ALICE WATER AUTHORITY

SPECIAL DISTRICT LOCAL LAWS CODETITLE 6. WATER AND WASTEWATERSUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTSCHAPTER 9015. ALICE WATER AUTHORITYSUBCHAPTER A. GENERAL PROVISIONSSec. 9015.001. DEFINITIONS. In this chapter:(1) "Authority" means the Alice Water Authority.(2) "Board" means the board of directors of the authority.(3) "City" means the City of Alice.(4) "Corpus Christi" means the City of Corpus Christi.(5) "Director" means a member of the board.(6) "Nueces district" means the Lower Nueces Water Supply District.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.001 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.002. NATURE OF AUTHORITY. (a) The authority is a conservation and reclamation district created under Section 59, Article XVI, Texas Constitution.(b) The authority is an agency of this state.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.002 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) All territory and taxable property in the authority will benefit from the works and improvements of the authority.(b) The accomplishment of the purposes stated in this chapter, including the use, for municipal and industrial purposes, of stored water that otherwise would be wasted into the Gulf, is for the benefit of the people of this state and for the improvement of their property and industries.(c) In carrying out the purposes of this chapter, the authority will be performing an essential public function under the constitution.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.003 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.004. CONSTRUCTION OF CHAPTER. This chapter may not be interpreted as amending or repealing Section 11.024, Water Code, which provides for priorities for the use of water.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.004 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

SUBCHAPTER B. AUTHORITY TERRITORY AND ANNEXATIONS TO AUTHORITY TERRITORYSec. 9015.051. AUTHORITY TERRITORY. The authority is composed of the territory that was contained in the city on January 1, 1981, as that territory may have been modified under:(1) Subchapter J, Chapter 49, Water Code;(2) Section 5, Chapter 12, Acts of the 57th Legislature, 3rd Called Session, 1962 (Article 8280-270, Vernon's Texas Civil Statutes);(3) Section 9015.052; or(4) other law.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.051 and amended by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.002(30), eff. September 1, 2009.

Sec. 9015.052. ANNEXATION OF CITY TERRITORY. (a) Territory annexed to the city may be annexed to the authority as provided by this section.(b) At any time after final passage of an ordinance annexing territory to the city, the board may issue a notice of hearing on the question of annexing all or part of the territory annexed to the city.(c) The notice is sufficient if it:(1) states the date and place of the hearing; and(2) describes the area proposed to be annexed or refers to the annexation ordinance of the city.(d) The notice must be published one time in a newspaper of general circulation in the city not later than the 10th day before the date set for the hearing.(e) The board shall adopt a resolution annexing the territory to the authority if, after the hearing, the board finds that the territory proposed to be annexed will benefit from the water supplied or to be supplied by the authority.(f) After the territory is annexed to the authority, the board may hold an election in the authority as enlarged to determine whether the authority as enlarged shall:(1) assume any tax-supported bonds that are outstanding or voted but not yet sold; and(2) impose an ad valorem tax on all taxable property in the authority as enlarged for the payment of those bonds.(g) An election held under Subsection (f) shall be held in the same manner as an election under Section 9015.354 for the issuance of bonds payable wholly or partly from taxes.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.052 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.002(31), eff. September 1, 2009.

SUBCHAPTER C. BOARD OF DIRECTORSSec. 9015.101. COMPOSITION OF BOARD; TERMS. The board consists of five directors who serve staggered two-year terms expiring January 1.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.101 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.102. APPOINTMENT OF DIRECTORS. Each December the governing body of the city shall appoint a director to succeed each director whose term expires on the following January 1.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.102 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.103. QUALIFICATIONS FOR OFFICE. (a) A director must reside in and own taxable property in the authority.(b) A member of the city's governing body or an employee of the city may not be appointed as a director.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.103 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.104. VACANCY. If a director ceases to reside in the authority or otherwise ceases to serve as a director, the governing body of the city shall appoint a successor to fill the vacancy for the unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.104 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.105. APPOINTMENT OF SECRETARY AND TREASURER. The board shall appoint a secretary and a treasurer, who are not required to be directors. The board may combine the offices of secretary and treasurer.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.105 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.106. VOTE BY BOARD PRESIDENT. The president has the same right to vote as any other director. The vice president may not exercise the president's right to vote.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.106 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.107. DIRECTOR'S AND TREASURER'S BOND. (a) Each director shall give bond in the amount of $5,000 conditioned on the faithful performance of the director's duties.(b) The treasurer shall give bond in the amount required by the board. The treasurer's bond shall be conditioned on the treasurer's faithful accounting for all money that comes into the treasurer's custody as treasurer of the authority.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.107 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.108. COMPENSATION. Unless the board by resolution increases the fee to an amount authorized by Section 49.060, Water Code, each director:(1) shall receive a fee for attending each meeting of the board not to exceed $20 for a meeting or $40 in one calendar month; and(2) is entitled to an additional amount not to exceed $20 for each day that the director devotes to serving the business of the authority if the service is expressly approved by the board.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.108 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.109. MANAGER. The board shall employ a manager.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.109 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

SUBCHAPTER D. GENERAL POWERS AND DUTIESSec. 9015.151. ACQUISITION AND USE OF WATER FROM CORPUS CHRISTI. (a) The authority may acquire from Corpus Christi untreated water supplied from Lake Corpus Christi, subject to a contract between the authority and Corpus Christi that is approved by the Nueces district or under a contract assigned to the authority.(b) The authority may procure water under Subsection (a) only if the water is "surplus" to the requirements of Corpus Christi as defined in a contract between Corpus Christi and the Nueces district.(c) The authority may use water procured under Subsection (a) as a source of water supply for the city if the right of the city to execute a contract prescribing the obligations of the city and the authority is approved by the voters of the city in compliance with Section 402.020, Local Government Code.(d) The authority may contract with Corpus Christi or the Nueces district, or both, in reference to the authority's duty or option to participate in the cost of any future enlargement of Lake Corpus Christi and for a commensurate share of the increased water yield.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.151 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.152. WATER FACILITIES. (a) The authority may acquire or construct, inside or outside the authority:(1) a diversion works;(2) wells;(3) pumps;(4) pumping stations;(5) pipelines;(6) intermediate and terminal storage reservoirs;(7) a water treatment plant; and(8) any other related facility necessary or useful in diverting, impounding, drilling, storing, or treating water, or in transporting treated or untreated water to the city for municipal, domestic, agricultural, industrial, or any other purpose.(b) A diversion works may be constructed to take water from Lake Corpus Christi through intake or otherwise or from the Nueces River below Lake Corpus Christi.(c) The specifications in this section of certain elements of the authority's proposed water supply, treatment, and transportation system do not preclude the authority from constructing any facility necessary or convenient in enabling the authority to deliver treated or untreated water to the city.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.152 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.153. REGIONAL WASTE DISPOSAL. The authority may exercise the powers granted by Chapter 30, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.153 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.154. APPROPRIATION PERMITS. The authority may:(1) obtain an appropriation permit from the Texas Commission on Environmental Quality as provided by Section 12.011, Water Code; or(2) participate with Corpus Christi or the Nueces district in obtaining a required appropriation permit.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.154 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.155. ACQUISITION OF PROPERTY. (a) To exercise a right or perform a duty under this chapter, the authority may acquire:(1) works, machinery, plants, or other facilities; and(2) land, rights-of-way, or easements.(b) Subject to the terms of a deed of trust or indenture executed by the authority, the authority may sell, trade, lease, rent, or otherwise dispose of any property the board considers not needed for authority purposes.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.155 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.156. GENERAL CONTRACT POWERS. The authority may contract with the city, a public agency, a political subdivision, this state, the United States, or another person for the purchase or sale of water or any other purpose necessary to carry out this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.156 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.157. AWARD OF CERTAIN CONSTRUCTION CONTRACTS. (a) This section applies only to a construction contract requiring an expenditure of more than $2,000.(b) A contract may be awarded only after notice of the contract to bidders for sealed bids is published once a week for two weeks in a newspaper of general circulation in the authority that is designated or approved by the board.(c) The notice is sufficient if it states:(1) the time and place for opening the bids;(2) the general nature of the work to be done or the material, equipment, or supplies to be purchased; and(3) the place where and the terms on which copies of the plans and specifications may be obtained.(d) The bids must be opened publicly.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.157 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.158. ASSIGNMENT OF CONTRACT RIGHTS. (a) The authority may acquire by assignment any right of the city under a contract between the city and Corpus Christi in reference to such water supply.(b) If the assignment is accepted, the authority shall assume the city's obligations under the contract.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.158 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

SUBCHAPTER E. EMINENT DOMAIN AND RELATED POWERSSec. 9015.201. EMINENT DOMAIN IN JIM WELLS COUNTY. (a) The authority may exercise the power of eminent domain in Jim Wells County to acquire fee simple title to, an easement or right-of-way in or on, or other interest in land or other property inside or outside the authority, necessary to the exercise of the authority's powers, rights, privileges, and functions under this chapter.(b) The authority may acquire a property interest under Subsection (a) in the manner provided by Chapter 21, Property Code, or in the manner provided by a statute relating to condemnation by a general law district created under Section 59, Article XVI, Texas Constitution.(c) The authority is a municipal corporation for the purposes of Section 21.021, Property Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.201 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.202. EMINENT DOMAIN IN NUECES COUNTY. (a) Except as provided by this section, the authority has the same power of eminent domain in Nueces County as it has in Jim Wells County.(b) The power is strictly limited to an acquisition necessary to acquire:(1) an easement or right-of-way necessary to build a pipeline from the city to a point on the Nueces River from which water will be obtained from Corpus Christi under a contract;(2) fee simple title to any land reasonably necessary for the erection of a pumping station or stations near the pipeline to be built under Subdivision (1); or(3) land or an interest in land located inside or outside the authority on which to place reservoirs, works, wells, plants, transmission lines, or other facilities necessary or helpful in impounding, storing, or treating water or in transporting water to the city or to others for municipal, domestic, agricultural, commercial, or other purposes.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.202 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.203. DETERMINATION OF INTEREST TO BE ACQUIRED. The board shall determine the amount and character of interest in land, easements, or other property to be acquired under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.203 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.204. SURVEYS. The authority has the same rights and powers to make surveys and attend to other business of the authority in Jim Wells and Nueces Counties as provided by Section 49.221, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.204 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.205. COST OF RELOCATING OR ALTERING PROPERTY. (a) In this section, the term "sole expense" means the actual cost of the relocation, raising, lowering, rerouting, or change in grade or alteration of construction under Subsection (b) to provide a comparable replacement without enhancing the facility, after deducting the net salvage value derived from the old facility.(b) If the authority's exercise of eminent domain, relocation, or another power conferred by this chapter makes necessary relocating, raising, rerouting, changing the grade of, or altering the construction of any highway, railroad, electric transmission line, telephone or telegraph property and facility, or pipeline, the action shall be accomplished at the sole expense of the authority.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.205 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

SUBCHAPTER F. REGULATORY POWERSSec. 9015.251. ADOPTION OF RULES.The board may adopt reasonable rules to:(1) secure, maintain, and preserve the sanitary condition of water in and water that flows into any intermediate or terminal reservoir owned by the authority;(2) prevent waste of or the unauthorized use of water; and(3) regulate resident, hunting, fishing, boating, camping, and any other recreational or business privilege along or around any reservoir, body of land, or easement owned by the authority.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.251 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.252. ENFORCEMENT OF RULES; PENALTY. (a) The authority by rule may prescribe reasonable penalties for the violation of an authority rule.(b) A penalty may consist of:(1) a fine not to exceed $200;(2) confinement in jail for a term not to exceed 30 days; or(3) both the fine and confinement.(c) A penalty adopted under this section is in addition to any other penalty provided by Texas law.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.252 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.253. NOTICE OF RULE PROVIDING PENALTY. (a) If the authority adopts a rule that provides a penalty, the authority must publish a substantive statement of the rule and the penalty once a week for two consecutive weeks in each county in which any part of the reservoir to which the rule applies is situated.(b) The statement must be as condensed as possible so that the act prohibited by the rule can be easily understood.(c) The statement may include notice of any number of rules.(d) The notice must state that:(1) a person who violates the rule is subject to a penalty; and(2) the rule is on file in the principal office of the authority, where it may be read by any interested person.(e) A rule takes effect five days after the date of second publication of the statement under this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.253 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.254. JUDICIAL NOTICE OF RULES. A court shall take judicial notice of a rule adopted under this subchapter and published as required by Section 9015.253, and the court shall consider the rule to be similar in nature to a penal ordinance of a municipality.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.254 and amended by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.002(32), eff. September 1, 2009.

Sec. 9015.255. ENFORCEMENT BY PEACE OFFICERS. (a) A peace officer may make an arrest when necessary to prevent or abate the commission of an offense:(1) in violation of an authority rule or a law of this state that occurs or threatens to occur on any land, water, or easement owned or controlled by the authority; or(2) involving damage to any property owned or controlled by the authority.(b) A peace officer may make an arrest under Subsection (a)(2) at any location.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.255 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

SUBCHAPTER G. GENERAL FINANCIAL PROVISIONSSec. 9015.301. DEPOSITORY. (a) Except as provided by Subsection (h), the board shall designate one or more banks in the authority to serve as depository for authority money.(b) Authority money shall be deposited with a designated depository bank, except that:(1) money pledged to pay bonds may be deposited with the trustee bank named in the trust agreement; and(2) money shall be remitted to the bank of payment for the payment of principal of and interest on bonds.(c) To the extent that money in a depository bank or the trustee bank is not insured by the Federal Deposit Insurance Corporation, the money must be secured in the manner provided by law for the security of county funds.(d) The board shall prescribe the terms of service for depositories.(e) Before designating a depository bank, the board shall mail a written notice to each bank in the authority at least 10 days before the date set for receiving bids that:(1) states the time and place at which the board will meet to designate a depository bank or banks; and(2) invites each bank in the authority to submit an application to be designated as a depository.(f) At the time stated in the notice, the board shall:(1) consider the application and the management and condition of each bank that applies; and(2) designate as a depository the bank or banks:(A) that offer the most favorable terms for the handling of the money; and(B) that the board finds have proper management and are in condition to handle the money.(g) Membership on the board of an officer or director of a bank does not disqualify the bank from being designated as a depository.(h) If the board does not receive any applications before the time stated in the notice, the board may designate one or more banks located inside or outside the authority on terms that the board finds advantageous to the authority.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.301 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.302. TAX ASSESSOR AND COLLECTOR. The board shall appoint a tax assessor and collector.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.302 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.303. PROJECTS EXEMPT FROM ASSESSMENT OR TAXATION. The authority is not required to pay a tax or assessment on a project or any part of a project.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.303 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

SUBCHAPTER H. BONDSSec. 9015.351. AUTHORITY TO ISSUE BONDS. The authority may issue bonds to carry out any power conferred by this chapter. The bonds must be authorized by a board resolution.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.351 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.352. FORM OF BONDS. An authority bond must be:(1) issued in the authority's name;(2) signed by the president or vice president; and(3) attested by the secretary.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.352 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.353. MATURITY. Authority bonds must mature not later than 40 years after their date of issuance.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.353 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.354. ELECTION FOR BONDS PAYABLE FROM AD VALOREM TAXES. (a) Bonds, other than refunding bonds, payable wholly or partly from ad valorem taxes may not be issued unless authorized by a majority of the authority voters voting at an election.(b) The board may order an election under this section without a petition. The order must specify:(1) the time and places at which the election will be held;(2) the purpose for which the bonds will be issued;(3) the maximum amount of the bonds;(4) the maximum maturity of the bonds;(5) the form of the ballot; and(6) the presiding judge for each voting place.(c) Notice of the election must be given by publishing a substantial copy of the order calling the election in a newspaper of general circulation in the authority. The notice must be published on the same day in each of two consecutive weeks. The first publication must be not later than the 14th day before the date of the election. If a newspaper of general circulation is not published in the authority, notice must be given by posting a copy of the resolution in three public places in the authority.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.354 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.355. BONDS PAYABLE FROM REVENUE. (a) In this section, "net revenue" means the gross revenue and income of the authority pledged under this section less the amount necessary to pay the cost of:(1) performing any contract, the revenue of which is pledged under this section; and(2) maintaining and operating the authority and its property.(b) Bonds issued under this subchapter may be secured under board resolution by a pledge of:(1) all or part of the net revenue of the authority other than revenue from taxation;(2) the net revenue of one or more contracts made before or after the issuance of the bonds; or(3) other revenue or income specified by resolution of the board or in the trust indenture or other instrument securing the bonds.(c) The pledge may reserve the right to issue additional bonds on a parity with, or subordinate to, the bonds being issued, subject to the conditions specified in the pledge.(d) Bonds not payable wholly or partly from ad valorem taxes may be issued without an election.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.355 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.356. BONDS PAYABLE FROM AD VALOREM TAXES. The authority may issue bonds payable, as pledged by board resolution, from:(1) ad valorem taxes imposed on taxable property in the authority; or(2) ad valorem taxes and revenue of the authority.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.356 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.357. TAX AND RATE REQUIREMENTS. (a) If the authority issues bonds payable wholly or partly from ad valorem taxes, the board shall impose a tax sufficient to pay the bonds and the interest on the bonds as the bonds and interest become due. The board may adopt the rate of the tax after considering the money received from the other pledged revenue available for payment of principal and interest to the extent and in the manner permitted by the resolution authorizing the issuance of the bonds.(b) If the authority issues bonds payable wholly or partly from revenue, the board shall set and revise the rates of compensation for water sold and services rendered by the authority.(c) For bonds payable wholly from revenue, the rates of compensation must be sufficient to:(1) pay the expense of operating and maintaining the facilities of the authority;(2) pay the bonds as they mature and the interest as it accrues; and(3) maintain the reserve and other funds as required in the resolution authorizing the issuance of the bonds or in the trust indenture or other instrument securing the bonds.(d) For bonds payable partly from revenue, the rates of compensation must be sufficient to assure compliance with the resolution authorizing the issuance of the bonds and any trust indenture or other instrument securing the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.357 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.358. ADDITIONAL SECURITY. (a) Bonds, including refunding bonds, authorized by the law that are not payable wholly from ad valorem taxes may be additionally secured, at the discretion of the board, by a deed of trust or mortgage lien on physical property of the authority, franchises, easements, water rights and appropriation permits, leases, contracts, and all rights appurtenant to the property, vesting in the trustee power to:(1) sell the property for the payment of the debt;(2) operate the property; and(3) take other action to further secure the bonds.(b) A purchaser under a sale under the deed of trust lien, if one is given:(1) is the absolute owner of property, facilities, and rights purchased; and(2) is entitled to maintain and operate the property, facilities, and rights.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.358 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.359. TRUST INDENTURE. (a) A bond authorized by the law, including a refunding bond, that is not payable wholly from ad valorem taxes may be additionally secured by a trust indenture. The trustee may be a bank with trust powers located inside or outside this state.(b) A trust indenture, regardless of the existence of the deed of trust or mortgage lien on the property, may:(1) provide for the security of the bonds and the preservation of the trust estate in the manner prescribed by the board;(2) provide for amendment or modification of the trust indenture;(3) provide for the issuance of bonds to replace lost or mutilated bonds;(4) condition the right to spend authority money or sell authority property on the approval of a licensed engineer selected as provided by the trust indenture; and(5) provide for the investment of authority money.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.359 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.360. INTERIM BONDS OR NOTES. Before issuing definitive bonds, the board may issue interim bonds or notes exchangeable for definitive bonds.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.360 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.361. USE OF BOND PROCEEDS. (a) The authority may set aside an amount of proceeds from the sale of bonds issued under this subchapter for payments into the interest and sinking fund and the reserve fund. The resolution authorizing the bonds or a trust indenture or other instrument securing the bonds may provide for setting aside amounts under this subsection.(b) The authority may use proceeds from the sale of the bonds to pay any expense necessarily incurred in accomplishing the purpose of the authority, including any expense of issuing and selling the bonds.(c) The authority may invest proceeds from the sale of the bonds in direct obligations of or obligations unconditionally guaranteed by the United States that mature in the manner authorized by the resolution authorizing the bonds or by the trust indenture or other instrument securing the bonds.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.361 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.362. APPOINTMENT OF RECEIVER. (a) On default or threatened default in the payment of principal of or interest on bonds issued under this subchapter that are payable wholly or partly from revenue, a court may, on petition of the holders of outstanding bonds, appoint a receiver for the authority.(b) The receiver may collect and receive all authority income except taxes, employ and discharge authority agents and employees, take charge of money on hand, except money received from taxes, unless commingled, and manage the proprietary affairs of the authority without consent or hindrance by the board.(c) The receiver may be authorized to sell or contract for the sale of water or to renew those contracts with the approval of the court that appointed the receiver.(d) The court may vest the receiver with any other power or duty the court finds necessary to protect the bondholders.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.362 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.363. REFUNDING BONDS. (a) The authority may issue refunding bonds to refund outstanding bonds issued under this subchapter and interest on those bonds.(b) Refunding bonds may:(1) be issued to refund bonds of more than one series;(2) combine the pledges for the outstanding bonds for the security of the refunding bonds; or(3) be secured by a pledge of other or additional revenue or mortgage liens.(c) The provisions of this subchapter regarding the issuance of other bonds, their security, and the remedies of the holders apply to refunding bonds.(d) The comptroller shall register the refunding bonds on surrender and cancellation of the bonds to be refunded.(e) Instead of issuing bonds to be registered on the surrender and cancellation of the bonds to be refunded, the authority, in the resolution authorizing the issuance of the refunding bonds, may provide for the sale of the refunding bonds and the deposit of the proceeds in a bank at which the bonds to be refunded are payable. In that case, the refunding bonds may be issued in an amount sufficient to pay the principal of and interest on the bonds to be refunded to their option date or maturity date, and the comptroller shall register the refunding bonds without the surrender and cancellation of the bonds to be refunded.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.363 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.364. LIMITATION ON RIGHTS OF HOLDERS. The resolution authorizing the bonds or the trust indenture or other instrument securing the bonds may limit or qualify the rights of the holders of less than all of the outstanding bonds payable from the same source to institute or prosecute litigation affecting the authority's property or income.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.364 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.

Sec. 9015.365. BONDS EXEMPT FROM TAXATION. A bond issued under this subchapter, the transfer of the bond, and income from the bond, including profits made on the sale of the bond, are exempt from taxation in this state.

Added by Acts 2007, 80th Leg., R.S., Ch. 920, Sec. 1.12, eff. April 1, 2009.Renumbered from Special District Local Laws Code, Section 9009.365 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(85), eff. September 1, 2009.



CHAPTER 9021. ROLLING V RANCH WATER CONTROL AND IMPROVEMENT DISTRICT NO. 1 OF WISE COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9021. ROLLING V RANCH WATER CONTROL AND IMPROVEMENT

DISTRICT NO. 1 OF WISE COUNTY

For contingent expiration of this chapter, see Section 9021.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9021.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Rolling V Ranch Water Control and

Improvement District No. 1 of Wise County.

Added by Acts 2007, 80th Leg., R.S., Ch.

946, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1347, Sec. 1, eff. September 1, 2007.

Sec. 9021.002. NATURE OF DISTRICT. The district is a water

control and improvement district in Wise County created under and

essential to accomplish the purposes of Section 59, Article XVI,

and Section 52, Article III, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

946, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1347, Sec. 1, eff. September 1, 2007.

Sec. 9021.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 9021.024 before November 4, 2009:

(1) the district is dissolved November 4, 2009, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Wise County any assets that remain after the

payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

946, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1347, Sec. 1, eff. September 1, 2007.

Sec. 9021.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

946, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1347, Sec. 1, eff. September 1, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 9021.026.

Sec. 9021.021. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Brian Hull;

(2) Ronnie Hess;

(3) Steve Pike;

(4) Robert Stennett; and

(5) Craig Wade.

(b) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than three

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

persons to fill all vacancies on the board.

(c) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 9021.024; or

(2) the date this chapter expires under Section 9021.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

946, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1347, Sec. 1, eff. September 1, 2007.

Sec. 9021.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. If a location cannot be agreed upon,

the directors shall meet at the Wise County Courthouse. At the

meeting, the temporary directors shall elect officers from among

the temporary directors and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

946, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1347, Sec. 1, eff. September 1, 2007.

Sec. 9021.023. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 9021.024 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has:

(1) adopted a resolution consenting to the creation of the

district; and

(2) entered into a development agreement with all owners of real

property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

946, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1347, Sec. 1, eff. September 1, 2007.

Sec. 9021.024. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

946, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1347, Sec. 1, eff. September 1, 2007.

Sec. 9021.025. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 9021.024 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors and which three shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

946, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1347, Sec. 1, eff. September 1, 2007.

Sec. 9021.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires November 4, 2012.

Added by Acts 2007, 80th Leg., R.S., Ch.

946, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1347, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 9021.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

946, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1347, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 9021.101. WATER CONTROL AND IMPROVEMENT DISTRICT POWERS AND

DUTIES. The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 51, Water

Code, applicable to water control and improvement districts

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

946, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1347, Sec. 1, eff. September 1, 2007.

Sec. 9021.102. ROAD PROJECTS. To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads, or improvements in aid of those roads.

Added by Acts 2007, 80th Leg., R.S., Ch.

946, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1347, Sec. 1, eff. September 1, 2007.

Sec. 9021.103. AUTHORITY TO CONTRACT WITH OWNERS OF REAL

PROPERTY IN DISTRICT. The board may contract with an owner of

real property in the district to construct, acquire, finance,

own, maintain, or operate a work, project, service, or commodity

necessary for a project authorized by Section 9021.101 or

9021.102.

Added by Acts 2007, 80th Leg., R.S., Ch.

946, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1347, Sec. 1, eff. September 1, 2007.

Sec. 9021.104. DIVISION OF DISTRICT. (a) The district may be

divided into two new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) The division procedure is prescribed by Sections 53.030

through 53.041, Water Code.

(c) Any new district created by the division of the district has

all the powers and duties of the district.

(d) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

946, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1347, Sec. 1, eff. September 1, 2007.

For expiration of this section, see Subsection (b).

Sec. 9021.105. DISSOLUTION OF DISTRICT. (a) Before December

31, 2017, the district may not be dissolved unless the

dissolution is approved by:

(1) the board; and

(2) the governing body of each municipality in whose corporate

limits or extraterritorial jurisdiction the district is located.

(b) This section expires December 31, 2017.

Added by Acts 2007, 80th Leg., R.S., Ch.

946, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1347, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 9021.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds or other

obligations issued under Section 9021.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

946, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1347, Sec. 1, eff. September 1, 2007.

SUBCHAPTER E. BONDS

Sec. 9021.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 51, Water Code, to finance the

construction, maintenance, or operation of a project under

Section 9021.101 or 9021.102.

(b) The district may not issue bonds or other obligations to

finance projects authorized by Section 9021.102 unless the

issuance is approved by a vote of a two-thirds majority of the

district voters voting at an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 9021.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

946, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1347, Sec. 1, eff. September 1, 2007.



CHAPTER 9022. KENDALL COUNTY WATER CONTROL AND IMPROVEMENT DISTRICT NO. 2

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9022. KENDALL COUNTY WATER CONTROL AND IMPROVEMENT

DISTRICT NO. 2

For contingent expiration of this chapter, see Section 9022.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9022.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means Kendall County Water Control and

Improvement District No. 2.

Added by Acts 2007, 80th Leg., R.S., Ch.

989, Sec. 1, eff. September 1, 2007.

Sec. 9022.002. NATURE OF DISTRICT. The district is a water

control and improvement district in Kendall County created under

and essential to accomplish the purposes of Section 59, Article

XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

989, Sec. 1, eff. September 1, 2007.

Sec. 9022.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 9022.023 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Kendall County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

989, Sec. 1, eff. September 1, 2007.

Sec. 9022.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

989, Sec. 1, eff. September 1, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 9022.024.

Sec. 9022.021. INITIAL DIRECTORS. (a) The initial board

consists of:

(1) Steve Mack;

(2) Matthew Diana;

(3) Glen Boehm;

(4) Jamie D'Spain; and

(5) Phillip Bell.

(b) Notwithstanding Section 9022.051(b), the terms of the first

three directors named in Subsection (a) expire on the uniform

election date in November of the first even-numbered year after

the year in which the creation of the district is confirmed at an

election held under Section 9022.023, and the terms of the last

two directors named in Subsection (a) expire on the uniform

election date in November of the next even-numbered year.

Added by Acts 2007, 80th Leg., R.S., Ch.

989, Sec. 1, eff. September 1, 2007.

Sec. 9022.022. CONSENT OF MUNICIPALITY REQUIRED. The initial

directors may not hold an election under Section 9022.023 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has received a petition

seeking municipal consent to the creation of the district and has

adopted a resolution providing that consent.

Added by Acts 2007, 80th Leg., R.S., Ch.

989, Sec. 1, eff. September 1, 2007.

Sec. 9022.023. CONFIRMATION ELECTION. The initial directors

shall hold an election to confirm the creation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

989, Sec. 1, eff. September 1, 2007.

Sec. 9022.024. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

989, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 9022.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

989, Sec. 1, eff. September 1, 2007.

Sec. 9022.052. ELECTION OF DIRECTORS. Notwithstanding Section

49.103(b), Water Code, on the uniform election date in November

of each even-numbered year, the appropriate number of directors

shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch.

989, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 9022.101. WATER CONTROL AND IMPROVEMENT DISTRICT POWERS AND

DUTIES. The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 51, Water

Code, applicable to water control and improvement districts

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

989, Sec. 1, eff. September 1, 2007.

Sec. 9022.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may:

(1) construct, acquire, improve, maintain, or operate

macadamized, graveled, or paved roads, or improvements in aid of

those roads, inside the district; and

(2) improve or maintain roads, or improvements in aid of those

roads, outside the district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulatory

ordinances of the municipality in whose corporate limits or

extraterritorial jurisdiction the district is located. If the

district is located outside the extraterritorial jurisdiction of

a municipality, a road project must meet all applicable

construction standards, zoning and subdivision requirements, and

regulatory ordinances of the county in which the district is

located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by ordinance or

resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

989, Sec. 1, eff. September 1, 2007.

Sec. 9022.103. DIVISION OF DISTRICT. (a) The district may

divide into two new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) The division procedure is prescribed by Sections 53.030

through 53.041, Water Code. Sections 51.748 through 51.753,

Water Code, do not apply to the district.

(c) Any new district created by the division of the district has

all the powers and duties of the district.

(d) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

989, Sec. 1, eff. September 1, 2007.

For expiration of this section, see Subsection (b).

Sec. 9022.104. DISSOLUTION OF DISTRICT. (a) Notwithstanding

Section 43.0751, Local Government Code, or any other general law,

before December 31, 2017, the district may not be dissolved

unless the dissolution is approved by:

(1) the board; and

(2) the governing body of each municipality in whose corporate

limits or extraterritorial jurisdiction the district is located.

(b) This section expires December 31, 2017.

Added by Acts 2007, 80th Leg., R.S., Ch.

989, Sec. 1, eff. September 1, 2007.

Sec. 9022.105. LIMIT ON EMINENT DOMAIN POWER. The district may

exercise the power of eminent domain outside the district only to

acquire an easement necessary for belowground water, sewer, storm

water, or drainage pipelines that serve the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

989, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 9022.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of and interest on bonds issued under

Section 9022.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

989, Sec. 1, eff. September 1, 2007.

SUBCHAPTER E. BONDS

Sec. 9022.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 51, Water Code, to finance the

construction, maintenance, or operation of projects under Section

9022.101 or 9022.102.

(b) The district may not issue bonds authorized by Section

9022.102 unless the issuance is approved by a vote of a

two-thirds majority of the voters of the district voting at an

election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 9022.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

989, Sec. 1, eff. September 1, 2007.



CHAPTER 9024. CADE RANCH WATER CONTROL AND IMPROVEMENT DISTRICT NO. 1 OF GALVESTON COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9024. CADE RANCH WATER CONTROL AND IMPROVEMENT DISTRICT

NO. 1 OF GALVESTON COUNTY

For contingent expiration of this chapter, see Section 9024.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9024.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Cade Ranch Water Control and

Improvement District No. 1 of Galveston County.

Added by Acts 2007, 80th Leg., R.S., Ch.

788, Sec. 1, eff. September 1, 2007.

Sec. 9024.002. NATURE OF DISTRICT. The district is a water

control and improvement district in Galveston County created

under and essential to accomplish the purposes of Section 59,

Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

788, Sec. 1, eff. September 1, 2007.

Sec. 9024.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 9024.024 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Galveston County any assets that remain after

the payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

788, Sec. 1, eff. September 1, 2007.

Sec. 9024.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

788, Sec. 1, eff. September 1, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 9024.026.

Sec. 9024.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2007, a person who owns land in the district may submit a

petition to the Texas Commission on Environmental Quality

requesting that the commission appoint as temporary directors the

five persons named in the petition.

(b) The commission shall appoint as temporary directors the five

persons named in the first petition received by the commission.

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 9024.024; or

(2) the date this chapter expires under Section 9024.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

788, Sec. 1, eff. September 1, 2007.

Sec. 9024.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. If a location cannot be agreed upon,

the meeting shall be at the Galveston County Courthouse. At the

meeting the temporary directors shall elect officers from among

the temporary directors and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

788, Sec. 1, eff. September 1, 2007.

Sec. 9024.023. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 9024.024 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located, if any, has adopted a

resolution consenting to the creation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

788, Sec. 1, eff. September 1, 2007.

Sec. 9024.024. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

788, Sec. 1, eff. September 1, 2007.

Sec. 9024.025. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 9024.024 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 9024.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

788, Sec. 1, eff. September 1, 2007.

Sec. 9024.026. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

788, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 9024.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

788, Sec. 1, eff. September 1, 2007.

Sec. 9024.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch.

788, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 9024.101. WATER CONTROL AND IMPROVEMENT DISTRICT POWERS AND

DUTIES. The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 51, Water

Code, applicable to water control and improvement districts

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

788, Sec. 1, eff. September 1, 2007.

Sec. 9024.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads, or improvements in aid of those roads,

inside the district.

(b) A road project must meet or exceed all applicable

construction standards, zoning and subdivision requirements, and

regulatory ordinances of each municipality in whose corporate

limits or extraterritorial jurisdiction the district is located.

If the district is located outside the extraterritorial

jurisdiction of a municipality, a road project must meet or

exceed all applicable construction standards, zoning and

subdivision requirements, and regulatory ordinances of each

county in which the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by ordinance or

resolution. If a district is located outside the

extraterritorial jurisdiction of a municipality, the district may

not undertake a road project unless each county in which the

district is located consents by ordinance or resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

788, Sec. 1, eff. September 1, 2007.

Sec. 9024.103. NAVIGATION POWERS. The district may purchase,

construct, acquire, own, operate, maintain, improve, or extend,

inside and outside the district, canals, waterways, bulkheads,

docks, and any other improvements or facilities necessary or

convenient to accomplish the navigation purposes of the district

under Chapters 60 and 62, Water Code, as authorized by Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

788, Sec. 1, eff. September 1, 2007.

Sec. 9024.104. DIVISION OF DISTRICT. (a) The district may be

divided into two new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) The division procedure is prescribed by Sections 53.030

through 53.041, Water Code. Sections 51.748 through 51.753,

Water Code, do not apply to the district.

(c) Any new district created by the division of the district has

all the powers and duties of the district.

(d) A new district, at the time it is created by the division of

the district, may not contain land outside the area described by

Section 2 of the Act creating this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

788, Sec. 1, eff. September 1, 2007.

For expiration of this section, see Subsection (b).

Sec. 9024.105. LIMITATION ON DISTRICT DISSOLUTION. (a)

Notwithstanding Section 43.0751, Local Government Code, or any

other general law, before December 31, 2017, the district may not

be dissolved unless the dissolution is approved by:

(1) the board; and

(2) the governing body of each municipality in whose corporate

limits or extraterritorial jurisdiction the district is located.

(b) This section expires December 31, 2017.

Added by Acts 2007, 80th Leg., R.S., Ch.

788, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 9024.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 9024.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

788, Sec. 1, eff. September 1, 2007.

SUBCHAPTER E. BONDS

Sec. 9024.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 51, Water Code, and to finance the

construction, maintenance, or operation of projects under

Sections 9024.101 and 9024.102.

(b) The district may not issue bonds to finance projects

authorized by Section 9024.102 unless the issuance is approved by

a vote of a two-thirds majority of district voters voting at an

election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 9024.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

788, Sec. 1, eff. September 1, 2007.



CHAPTER 9025. TALLEY RANCH WATER CONTROL AND IMPROVEMENT DISTRICT NO. 1 OF DENTON COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9025. TALLEY RANCH WATER CONTROL AND IMPROVEMENT

DISTRICT NO. 1 OF DENTON COUNTY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9025.001. DEFINITION. In this chapter, "district" means

the Talley Ranch Water Control and Improvement District No. 1 of

Denton County.

Added by Acts 2007, 80th Leg., R.S., Ch.

967, Sec. 1, eff. September 1, 2007.

Sec. 9025.002. NATURE OF DISTRICT. The district is a water

control and improvement district in Denton County created under

and essential to accomplish the purposes of Section 59, Article

XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

967, Sec. 1, eff. September 1, 2007.

Sec. 9025.003. APPLICABILITY OF OTHER LAW. Except as otherwise

provided by this chapter, the following laws apply to the

district:

(1) Chapters 49 and 51, Water Code; and

(2) Section 52(b)(3), Article III, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

967, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. POWERS AND DUTIES

Sec. 9025.051. ROAD PROJECTS. (a) The district may construct,

acquire, improve, maintain, or operate macadamized, graveled, or

paved roads, or improvements in aid of those roads, inside the

district.

(b) A road project must meet all applicable construction

standards, zoning and subdivision requirements, and regulatory

ordinances of the municipality in whose corporate limits or

extraterritorial jurisdiction the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by ordinance or

resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

967, Sec. 1, eff. September 1, 2007.

Sec. 9025.052. COMPLIANCE WITH COUNTY OR MUNICIPAL ORDINANCES OR

RESOLUTIONS RELATING TO ROAD PROJECTS. The district shall comply

with all applicable requirements relating to projects authorized

by Section 9025.051 of any ordinance or resolution adopted by the

governing body of:

(1) a county in which the district is located for a project in

the unincorporated area of the county; or

(2) a municipality in whose corporate limits or extraterritorial

jurisdiction the district is located for a project in the

corporate limits or the extraterritorial jurisdiction of the

municipality.

Added by Acts 2007, 80th Leg., R.S., Ch.

967, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. GENERAL FINANCIAL PROVISIONS

Sec. 9025.101. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of and interest on bonds issued for a

project under Section 9025.051.

Added by Acts 2007, 80th Leg., R.S., Ch.

967, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. BONDS

Sec. 9025.151. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 51, Water Code, to finance the

construction, maintenance, or operation of projects under Section

9025.051.

(b) The district may not issue bonds authorized for a project

under Section 9025.051 unless the issuance is approved by a vote

of a two-thirds majority of the voters of the district voting at

an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 9025.051 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

967, Sec. 1, eff. September 1, 2007.



CHAPTER 9027. BOLIVAR YACHT BASIN WATER CONTROL AND IMPROVEMENT DISTRICT NO. 1 OF GALVESTON COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9027. BOLIVAR YACHT BASIN WATER CONTROL AND IMPROVEMENT

DISTRICT NO. 1 OF GALVESTON COUNTY

For contingent expiration of this chapter, see Section 9027.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9027.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Bolivar Yacht Basin Water Control and

Improvement District No. 1 of Galveston County.

Added by Acts 2007, 80th Leg., R.S., Ch.

1289, Sec. 1, eff. September 1, 2007.

Sec. 9027.002. NATURE OF DISTRICT. The district is a water

control and improvement district in Galveston County created

under and essential to accomplish the purposes of Section 59,

Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1289, Sec. 1, eff. September 1, 2007.

Sec. 9027.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 9027.023 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Galveston County any assets that remain after

the payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1289, Sec. 1, eff. September 1, 2007.

Sec. 9027.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the legality or operation of the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

1289, Sec. 1, eff. September 1, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 9027.025.

Sec. 9027.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2007, a person who owns land in the district may submit a

petition to the Texas Commission on Environmental Quality

requesting that the commission appoint as temporary directors the

five persons named in the petition.

(b) The commission shall appoint as temporary directors the five

persons named in the first petition received by the commission.

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 9027.023; or

(2) the date this chapter expires under Section 9027.003.

Added by Acts 2007, 80th Leg., R.S., Ch.

1289, Sec. 1, eff. September 1, 2007.

Sec. 9027.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. If a location cannot be agreed upon,

the meeting shall be at the Galveston County Courthouse. At the

meeting the temporary directors shall elect officers from among

the temporary directors and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

1289, Sec. 1, eff. September 1, 2007.

Sec. 9027.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1289, Sec. 1, eff. September 1, 2007.

Sec. 9027.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 9027.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 9027.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

1289, Sec. 1, eff. September 1, 2007.

Sec. 9027.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

1289, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 9027.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

1289, Sec. 1, eff. September 1, 2007.

Sec. 9027.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch.

1289, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 9027.101. WATER CONTROL AND IMPROVEMENT DISTRICT POWERS AND

DUTIES. The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 51, Water

Code, applicable to water control and improvement districts

created under Section 59, Article XVI, Texas Constitution,

including the powers provided by Section 51.331, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1289, Sec. 1, eff. September 1, 2007.

Sec. 9027.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads, or improvements in aid of those roads,

inside the district.

(b) A road project must meet or exceed all applicable

construction standards, zoning and subdivision requirements, and

regulatory ordinances of each municipality in whose corporate

limits or extraterritorial jurisdiction the district is located.

If the district is located outside the extraterritorial

jurisdiction of a municipality, a road project must meet or

exceed all applicable construction standards, zoning and

subdivision requirements, and regulatory ordinances of each

county in which the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by ordinance or

resolution. If a district is located outside the

extraterritorial jurisdiction of a municipality, the district may

not undertake a road project unless each county in which the

district is located consents by ordinance or resolution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1289, Sec. 1, eff. September 1, 2007.

Sec. 9027.103. NAVIGATION POWERS. The district may purchase,

construct, acquire, own, operate, maintain, improve, or extend,

inside and outside the district, canals, waterways, bulkheads,

docks, and any other improvements or facilities necessary or

convenient to accomplish the navigation purposes of the district

under Chapters 60 and 62, Water Code, as authorized by Section

59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

1289, Sec. 1, eff. September 1, 2007.

Sec. 9027.104. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) Any new district created by the division of the district has

all the powers and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

(d) The board, on its own motion or on receipt of a petition

signed by the owners of a majority of the assessed value of real

property in the district according to the most recent certified

appraisal roll for Galveston County, may adopt an order dividing

the district.

(e) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds of each new district;

(3) appoint temporary directors for each new district; and

(4) provide for the division of assets and liabilities among the

new districts.

(f) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

dividing the district with the Texas Commission on Environmental

Quality and record the order in the real property records of

Galveston County.

(g) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 49.102, Water Code.

(h) Any new district created by the division of the district

must hold an election in the manner provided by Chapters 49 and

51, Water Code, to obtain voter approval before the district may

impose a maintenance tax or issue bonds payable wholly or partly

from ad valorem taxes.

Added by Acts 2007, 80th Leg., R.S., Ch.

1289, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 9027.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 9027.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

1289, Sec. 1, eff. September 1, 2007.

SUBCHAPTER E. BONDS

Sec. 9027.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 51, Water Code, to finance the

construction, maintenance, or operation of projects under

Sections 9027.101 and 9027.102.

(b) The district may not issue bonds to finance projects

authorized by Section 9027.102 unless the issuance is approved by

a vote of a two-thirds majority of district voters voting at an

election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 9027.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1289, Sec. 1, eff. September 1, 2007.



CHAPTER 9030. BURNET COUNTY WATER CONTROL AND IMPROVEMENT DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9030. BURNET COUNTY WATER CONTROL AND

IMPROVEMENT DISTRICT NO. 1

For contingent expiration of this chapter, see Section 9030.004.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9030.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Burnet County Water Control and

Improvement District No. 1.

(4) "Project" means a program or project authorized by this

chapter or general law, to be undertaken inside or outside the

boundaries of the district, that is necessary to accomplish the

public purposes of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

945, Sec. 1, eff. September 1, 2007.

Sec. 9030.002. NATURE OF DISTRICT. The district is a water

control and improvement district in Burnet County created under

and essential to accomplish the purposes of Section 52, Article

III, and Section 59, Article XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

945, Sec. 1, eff. September 1, 2007.

Sec. 9030.003. LEGISLATIVE FINDINGS. The legislature finds

that:

(1) all of the land and other property included in the

boundaries of the district will be benefited by the works and

projects that are to be accomplished by the district pursuant to

the powers conferred by Section 52, Article III, and Section 59,

Article XVI, Texas Constitution; and

(2) the district serves a public use and benefit.

Added by Acts 2007, 80th Leg., R.S., Ch.

945, Sec. 1, eff. September 1, 2007.

Sec. 9030.004. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 9030.023 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Burnet County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

945, Sec. 1, eff. September 1, 2007.

Sec. 9030.005. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes; or

(3) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

945, Sec. 1, eff. September 1, 2007.

Sec. 9030.006. APPLICABILITY OF ADMINISTRATIVE PROVISIONS OF

OTHER LAW; CONFLICT OF LAW. The district shall operate as a

water control and improvement district and comply with the

administrative provisions of Chapter 51, Water Code, except as

otherwise provided by this chapter. The district shall also

comply with Chapter 49, Water Code, to the extent that chapter

does not conflict with Chapter 51 of that code. If there is a

conflict between Chapters 49 and 51, Water Code, Chapter 51

controls.

Added by Acts 2007, 80th Leg., R.S., Ch.

945, Sec. 1, eff. September 1, 2007.

Sec. 9030.007. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the legislative

findings and purposes stated in this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

945, Sec. 1, eff. September 1, 2007.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 9030.025.

Sec. 9030.021. TEMPORARY DIRECTORS. (a) The temporary board is

composed of:

(1) Brian Carlton;

(2) Brandon Myers;

(3) Brent Wicker;

(4) Bob Sewell; and

(5) Brandon Raney.

(b) If a temporary director fails to qualify for office, the

temporary directors who have qualified shall appoint a person to

fill the vacancy. If at any time there are fewer than three

qualified temporary directors, the Texas Commission on

Environmental Quality shall appoint the necessary number of

persons to fill all vacancies on the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

945, Sec. 1, eff. September 1, 2007.

Sec. 9030.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.

As soon as practicable after all the temporary directors have

qualified under Section 49.055, Water Code, the temporary

directors shall meet at a location in the district agreeable to a

majority of the directors. If a location cannot be agreed upon,

the meeting shall be at the Burnet County Courthouse. At the

meeting the temporary directors shall elect officers from among

the temporary directors and conduct any other district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

945, Sec. 1, eff. September 1, 2007.

Sec. 9030.023. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

(a) The temporary directors shall hold an election to confirm

the creation of the district and to elect five directors as

provided by Section 49.102, Water Code.

(b) Section 41.001(a), Election Code, does not apply to a

confirmation election held under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

945, Sec. 1, eff. September 1, 2007.

Sec. 9030.024. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 9030.023 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors and which three shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

945, Sec. 1, eff. September 1, 2007.

Sec. 9030.025. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

945, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 9030.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

945, Sec. 1, eff. September 1, 2007.

Sec. 9030.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch.

945, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 9030.101. WATER CONTROL AND IMPROVEMENT DISTRICT AND

MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES. The district has

all of the rights, powers, privileges, authority, functions, and

duties provided by the general law of this state applicable to:

(1) water control and improvement districts, including Chapters

49 and 51, Water Code; and

(2) municipal utility districts, including Chapter 54, Water

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

945, Sec. 1, eff. September 1, 2007.

Sec. 9030.102. ROAD PROJECTS. To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads, or improvements in aid of those roads.

Added by Acts 2007, 80th Leg., R.S., Ch.

945, Sec. 1, eff. September 1, 2007.

Sec. 9030.103. CONTRACT WITH POLITICAL SUBDIVISION FOR WATER OR

SEWER SERVICES. (a) The district may enter into a contract to

allow a political subdivision to provide retail water or sewer

service in the district. The contract may contain terms the

board considers desirable, fair, and advantageous to the

district.

(b) The contract may provide that the district will construct or

acquire and convey to the political subdivision a water supply or

treatment system, a water distribution system, or a sanitary

sewage collection or treatment system, as necessary to provide

water or sewer service in the district.

(c) The district may use bond proceeds or other available

district money to pay for its obligations under, or for services

or facilities provided under, the contract.

(d) If the contract requires the district to make payments from

taxes other than operation and maintenance taxes, the contract is

subject to Section 49.108, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

945, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 9030.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds or other

obligations issued under Section 9030.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

945, Sec. 1, eff. September 1, 2007.

SUBCHAPTER E. BONDS

Sec. 9030.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49, 51, and 54, Water Code, to finance:

(1) the construction, maintenance, or operation of projects

under Sections 9030.101 and 9030.102; or

(2) the district's contractual obligations under Section

9030.103.

(b) The district may issue bonds or other obligations payable

wholly or partly from ad valorem taxes, impact fees, revenue,

grants, or other district money.

(c) The district may not issue bonds or other obligations

secured wholly or partly by ad valorem taxation to finance

projects authorized by Section 9030.102 unless the issuance is

approved by a vote of a two-thirds majority of the voters of the

district voting at an election called for that purpose.

(d) Bonds or other obligations issued or incurred to finance

projects authorized by Section 9030.101 or 9030.102 or

contractual obligations under Section 9030.103 may not exceed

one-fourth of the assessed value of the real property in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

945, Sec. 1, eff. September 1, 2007.



CHAPTER 9031. SMITH ROAD WATER CONTROL AND IMPROVEMENT DISTRICT NO. 1 OF JEFFERSON COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9031. SMITH ROAD WATER CONTROL AND IMPROVEMENT DISTRICT

NO. 1 OF JEFFERSON COUNTY

For contingent expiration of this chapter, see Section 9031.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9031.001. DEFINITIONS.In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Smith Road Water Control and

Improvement District No. 1 of Jefferson County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1143, Sec. 1, eff. September 1, 2009.

Sec. 9031.002. NATURE OF DISTRICT. The district is a water

control and improvement district in Jefferson County created

under and essential to accomplish the purposes of Section 59,

Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1143, Sec. 1, eff. September 1, 2009.

Sec. 9031.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 9031.024 before September 1, 2013:

(1) the district is dissolved September 1, 2013, except that the

district shall:

(A) pay any debts incurred;

(B) transfer to Jefferson County any assets that remain after

the payment of debts; and

(C) maintain the organization of the district until all debts

are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2016.

Added by Acts 2009, 81st Leg., R.S., Ch.

1143, Sec. 1, eff. September 1, 2009.

Sec. 9031.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes in Section 2 of the Act

creating this chapter form a closure. A mistake made in the field

notes or in copying the field notes in the legislative process

does not affect:

(1) the district's organization, existence, or validity;

(2) the district's right to impose taxes;

(3) the validity of the district's bonds, notes, or

indebtedness; or

(4) the board's legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1143, Sec. 1, eff. September 1, 2009.

SUBCHAPTER A-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Section 9031.026.

Sec. 9031.021. TEMPORARY DIRECTORS. (a) On or after September

1, 2009, a person who owns land in the district may submit a

petition to the Texas Commission on Environmental Quality

requesting that the commission appoint as temporary directors the

five persons named in the petition.

(b) The commission shall appoint as temporary directors the five

persons named in the first petition the commission receives.

(c) If a temporary director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Temporary directors serve until the earlier of:

(1) the date directors are elected under Section 9031.024; or

(2) the date this chapter expires under Section 9031.003.

Added by Acts 2009, 81st Leg., R.S., Ch.

1143, Sec. 1, eff. September 1, 2009.

Sec. 9031.022. ORGANIZATIONAL MEETING OF TEMPORARY DIRECTORS.As

soon as practicable after all temporary directors qualify under

Section 49.055, Water Code, the temporary directors shall meet at

a location in the district agreeable to a majority of the

directors. If a location cannot be agreed upon, the meeting shall

be at the Jefferson County Courthouse. At their initial meeting

the temporary directors shall elect officers from among the

temporary directors and conduct any other district business.

Added by Acts 2009, 81st Leg., R.S., Ch.

1143, Sec. 1, eff. September 1, 2009.

Sec. 9031.023. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 9031.024 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located, if any, has adopted a

resolution consenting to the district's creation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1143, Sec. 1, eff. September 1, 2009.

Sec. 9031.024. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The temporary directors shall hold an election to confirm the

district's creation and to elect five directors as provided by

Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1143, Sec. 1, eff. September 1, 2009.

Sec. 9031.025. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 9031.024 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors under Section 9031.052 and which three shall serve

until the second regularly scheduled election of directors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1143, Sec. 1, eff. September 1, 2009.

Sec. 9031.026. EXPIRATION OF SUBCHAPTER.This subchapter expires

September 1, 2016.

Added by Acts 2009, 81st Leg., R.S., Ch.

1143, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 9031.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Directors serve staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1143, Sec. 1, eff. September 1, 2009.

Sec. 9031.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2009, 81st Leg., R.S., Ch.

1143, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 9031.101. WATER CONTROL AND IMPROVEMENT DISTRICT POWERS AND

DUTIES. The district has the powers and duties provided by the

general law of this state, applicable to water control and

improvement districts created under Section 59, Article XVI,

Texas Constitution, including Chapters 49 and 51, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1143, Sec. 1, eff. September 1, 2009.

Sec. 9031.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads, or improvements in aid of those roads,

inside the district.

(b) A road project must meet or exceed all applicable

construction standards, zoning and subdivision requirements, and

regulatory ordinances of each municipality in whose corporate

limits or extraterritorial jurisdiction the district is located.

If the district is located outside the extraterritorial

jurisdiction of a municipality, a road project must meet or

exceed all applicable construction standards, zoning and

subdivision requirements, and regulatory ordinances of each

county in which the district is located.

(c) The district may not undertake a road project unless each

municipality in whose corporate limits or extraterritorial

jurisdiction the district is located consents by ordinance or

resolution. If a district is located outside the extraterritorial

jurisdiction of a municipality, the district may not undertake a

road project unless each county in which the district is located

consents by ordinance or resolution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1143, Sec. 1, eff. September 1, 2009.

Sec. 9031.103. POTABLE WATER SUPPLIER. The district shall

purchase potable water for the district from the West Jefferson

County Municipal Water District or a successor to that supplier

of potable water.

Added by Acts 2009, 81st Leg., R.S., Ch.

1143, Sec. 1, eff. September 1, 2009.

Sec. 9031.104. LEVEE AND FLOOD HAZARD MITIGATION POWERS. The

district may purchase, construct, acquire, own, operate,

maintain, improve, or extend, inside or outside the district,

levees, dikes, flood hazard mitigation structures, and any other

improvements or facilities necessary or convenient to accomplish

the levee improvements and flood hazard mitigation purposes of

the district under Chapter 57, Water Code, as authorized by

Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1143, Sec. 1, eff. September 1, 2009.

Sec. 9031.105. DIVISION OF DISTRICT. (a) The district may be

divided into two new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) The division procedure is prescribed by Sections 53.030

through 53.041, Water Code. Sections 51.748 through 51.753, Water

Code, do not apply to the district.

(c) Any new district created by the division of the district has

all the powers and duties of the district.

(d) A new district, at the time it is created by the division of

the district, may not contain land outside the area described by

Section 2 of the Act creating this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1143, Sec. 1, eff. September 1, 2009.

For expiration of this section, see Subsection (b).

Sec. 9031.106. LIMITATION ON DISTRICT DISSOLUTION. (a)

Notwithstanding Section 43.0751, Local Government Code, or any

other general law, the district may not be dissolved before

December 31, 2019, unless the dissolution is approved by:

(1) the board; and

(2) the governing body of each municipality in whose corporate

limits or extraterritorial jurisdiction the district is located.

(b) This section expires December 31, 2019.

Added by Acts 2009, 81st Leg., R.S., Ch.

1143, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 9031.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds issued under

Section 9031.201.

Added by Acts 2009, 81st Leg., R.S., Ch.

1143, Sec. 1, eff. September 1, 2009.

SUBCHAPTER E. BONDS

Sec. 9031.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49, 51, and 57, Water Code, and to finance

the construction, maintenance, or operation of projects under

Sections 9031.101, 9031.102, and 9031.104.

(b) The district may not issue bonds to finance projects

authorized by Section 9031.102 unless the issuance is approved by

a vote of a two-thirds majority of district voters voting at an

election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 9031.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1143, Sec. 1, eff. September 1, 2009.



CHAPTER 9034. FORT BEND COUNTY WATER CONTROL AND IMPROVEMENT DISTRICT NO. 10

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9034. FORT BEND COUNTY WATER CONTROL AND IMPROVEMENT

DISTRICT NO. 10

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9034.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Fort Bend County Water Control and

Improvement District No. 10.

Added by Acts 2009, 81st Leg., R.S., Ch.

219, Sec. 1, eff. May 27, 2009.

Sec. 9034.002. NATURE OF DISTRICT. The district is a water

control and improvement district created under Section 59,

Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

219, Sec. 1, eff. May 27, 2009.

Sec. 9034.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

219, Sec. 1, eff. May 27, 2009.

Sec. 9034.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 9034.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

219, Sec. 1, eff. May 27, 2009.

Sec. 9034.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a water control and improvement district as provided by

general law and Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

219, Sec. 1, eff. May 27, 2009.

Sec. 9034.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

219, Sec. 1, eff. May 27, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 9034.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 9034.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

219, Sec. 1, eff. May 27, 2009.

Sec. 9034.052. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Jay Henry;

(2) Mark Schindler;

(3) David Vercellino;

(4) Chris Sitka; and

(5) Chrystal Seymour.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

9034.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

9034.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

9034.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

219, Sec. 1, eff. May 27, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 9034.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

219, Sec. 1, eff. May 27, 2009.

Sec. 9034.102. WATER CONTROL AND IMPROVEMENT DISTRICT POWERS AND

DUTIES. The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 51, Water

Code, applicable to water control and improvement districts

created under Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

219, Sec. 1, eff. May 27, 2009.

Sec. 9034.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

219, Sec. 1, eff. May 27, 2009.

Sec. 9034.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

219, Sec. 1, eff. May 27, 2009.

Sec. 9034.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 42.042, Local Government Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

219, Sec. 1, eff. May 27, 2009.

Sec. 9034.106. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 9034.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

219, Sec. 1, eff. May 27, 2009.

Sec. 9034.107. FIRE DEPARTMENTS. (a) The district may contract

with the City of Richmond to perform firefighting services in the

district on the same terms that the municipality provides

firefighting services in the extraterritorial jurisdiction of the

municipality. The district, with voter approval, may issue bonds

payable from ad valorem taxes to pay for capital costs required

under the contract, including:

(1) the construction and purchase of facilities, land, and

equipment; and

(2) the provision of adequate water supply.

(b) Notwithstanding Sections 49.351(g), (h), and (i), Water

Code, if the district contracts with the City of Richmond to

provide firefighting services in the district, the district is

not required to submit a fire plan to the Texas Commission on

Environmental Quality for approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

219, Sec. 1, eff. May 27, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 9034.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 9034.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 51, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

219, Sec. 1, eff. May 27, 2009.

Sec. 9034.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 9034.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

219, Sec. 1, eff. May 27, 2009.

Sec. 9034.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

219, Sec. 1, eff. May 27, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 9034.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

219, Sec. 1, eff. May 27, 2009.

Sec. 9034.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Section 51.433, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

219, Sec. 1, eff. May 27, 2009.

Sec. 9034.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

219, Sec. 1, eff. May 27, 2009.



CHAPTER 9037. COMAL COUNTY WATER CONTROL AND IMPROVEMENT DISTRICT NO. 6

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9037. COMAL COUNTY WATER CONTROL AND IMPROVEMENT

DISTRICT NO. 6

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9037.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Comal County Water Control and

Improvement District No. 6.

Added by Acts 2009, 81st Leg., R.S., Ch.

1096, Sec. 1, eff. June 19, 2009.

Sec. 9037.002. NATURE OF DISTRICT. The district is a water

control and improvement district created under Section 59,

Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1096, Sec. 1, eff. June 19, 2009.

Sec. 9037.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1096, Sec. 1, eff. June 19, 2009.

Sec. 9037.004. CONSENT REQUIRED. (a) The temporary directors

may not hold an election under Section 9037.003 until:

(1) each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located has

consented by ordinance or resolution to the creation of the

district and to the inclusion of land in the district;

(2) each municipality in whose extraterritorial jurisdiction the

district is located has:

(A) approved and entered into a strategic partnership agreement

with the district under Section 43.0751, Local Government Code;

and

(B) approved and entered into a development agreement with the

owners of land in the district under Section 212.172, Local

Government Code;

(3) an agreement that addresses the provision of water and

wastewater treatment to the land in the district has been

approved and entered into by:

(A) each municipality in whose extraterritorial jurisdiction the

district is located;

(B) the commissioners court of each county in which the district

is located;

(C) a retail or wholesale provider of water and wastewater

treatment; and

(D) the owners of land in the district;

(4) the commissioners court of each county in which the district

is located has issued an order making the findings under Sections

51.021(a)(1), (2), (3), and (4), Water Code; and

(5) the commissioners court of each county in which the district

is located has approved and entered into an agreement with the

district that must include, but is not limited to, provisions

relating to the use of county right-of-way, the district's

exercise of the power of eminent domain outside the boundaries of

the district, drainage serving the land in the district, platting

of land in the district, and the provision of water and

wastewater treatment to the land in the district.

(b) A municipality that contains district territory in its

corporate limits or extraterritorial jurisdiction may include in

its consent to the creation of the district any restriction on or

condition to the consent, including a limitation on the powers of

the district otherwise granted by this chapter.

(c) Sections 51.022 through 51.025, Water Code, do not apply to

the district or the order of the county under Subsection (a)(4).

Added by Acts 2009, 81st Leg., R.S., Ch.

1096, Sec. 1, eff. June 19, 2009.

Sec. 9037.005. EXTRATERRITORIAL STATUS. All of the land

included in the district, as approved by the City of Bulverde for

inclusion in the district, is included in the extraterritorial

jurisdiction of the City of Bulverde on adoption of the

resolution or ordinance consenting to the creation of the

district by the governing body of the City of Bulverde.

Added by Acts 2009, 81st Leg., R.S., Ch.

1096, Sec. 1, eff. June 19, 2009.

Sec. 9037.006. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a)

The district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a water control and improvement district as provided by

general law and Section 59, Article XVI, Texas Constitution, as

limited by this chapter, including the disposal of waste and

control of storm water; and

(2) Section 52, Article III, Texas Constitution, as limited by

this chapter, that relate to the construction, acquisition,

improvement, operation, or maintenance of macadamized, graveled,

or paved roads, or improvements, including storm drainage, in aid

of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1096, Sec. 1, eff. June 19, 2009.

Sec. 9037.007. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1096, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 9037.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 9037.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1096, Sec. 1, eff. June 19, 2009.

Sec. 9037.052. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Shannon Miller;

(2) Jim Leonard;

(3) David Rittenhouse;

(4) George Weron; and

(5) Blaine Lopez.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

9037.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

9037.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

9037.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

1096, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 9037.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties, as limited by this chapter, necessary to

accomplish the purposes for which the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1096, Sec. 1, eff. June 19, 2009.

Sec. 9037.102. WATER CONTROL AND IMPROVEMENT DISTRICT POWERS AND

DUTIES. The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 51, Water

Code, applicable to water control and improvement districts

created under Section 59, Article XVI, Texas Constitution,

including the powers and duties that relate to the disposal of

waste and control of storm water under Section 51.331, Water

Code, as limited by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1096, Sec. 1, eff. June 19, 2009.

Sec. 9037.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, as limited by this chapter, the

district may design, acquire, construct, finance, issue bonds

for, improve, operate, maintain, and convey to this state, a

county, or a municipality for operation and maintenance

macadamized, graveled, or paved roads, or improvements, including

storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1096, Sec. 1, eff. June 19, 2009.

Sec. 9037.104. APPROVAL OF ROAD PROJECT. (a) The district may

not undertake a road project authorized by Section 9037.103

unless:

(1) the proposed road project complies with applicable municipal

or county subdivision ordinances or regulations; or

(2) the Texas Transportation Commission has approved the plans

and specifications of the road project, if the state will operate

and maintain the road.

(b) Except as provided by Subsection (a), the district is not

required to obtain approval from the Texas Transportation

Commission to design, acquire, construct, finance, issue bonds

for, improve, or convey a road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

1096, Sec. 1, eff. June 19, 2009.

Sec. 9037.105. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 42.042 or 42.0425, Local Government Code, and that

consents to the creation of the district or to the inclusion of

land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1096, Sec. 1, eff. June 19, 2009.

Sec. 9037.106. LIMITATION ON USE OF EMINENT DOMAIN. (a) The

district shall not exercise the power of eminent domain outside

the district to acquire a site or easement for:

(1) a road project authorized by Section 9037.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

(b) The district shall not exercise the power of eminent domain

outside the boundaries of the district for any purpose unless the

proposed exercise is approved by a written resolution of the

commissioners court of each county in which the district is

located.

Added by Acts 2009, 81st Leg., R.S., Ch.

1096, Sec. 1, eff. June 19, 2009.

Sec. 9037.107. WATER AND WASTEWATER INFRASTRUCTURE. The

district may not construct any water or wastewater improvement

unless the plans and specifications for the improvement have been

approved by Comal County, the City of Bulverde, and any wholesale

provider of water or wastewater treatment to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1096, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 9037.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 9037.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 51, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1096, Sec. 1, eff. June 19, 2009.

Sec. 9037.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 9037.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1096, Sec. 1, eff. June 19, 2009.

Sec. 9037.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

1096, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 9037.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1096, Sec. 1, eff. June 19, 2009.

Sec. 9037.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Section 51.433, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1096, Sec. 1, eff. June 19, 2009.

Sec. 9037.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1096, Sec. 1, eff. June 19, 2009.



CHAPTER 9038. COMAL COUNTY WATER IMPROVEMENT DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9038. COMAL COUNTY WATER IMPROVEMENT DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9038.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Comal County Water Improvement District

No. 1.

Added by Acts 2009, 81st Leg., R.S., Ch.

584, Sec. 1, eff. June 19, 2009.

Sec. 9038.002. NATURE OF DISTRICT. The district is a water

control and improvement district created under Section 59,

Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

584, Sec. 1, eff. June 19, 2009.

Sec. 9038.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

584, Sec. 1, eff. June 19, 2009.

Sec. 9038.004. CONSENT OF MUNICIPALITY AND DEVELOPMENT AGREEMENT

REQUIRED. (a) The temporary directors may not hold an election

under Section 9038.003 until each municipality in whose corporate

limits or extraterritorial jurisdiction the district is located

has:

(1) consented by ordinance or resolution to the creation of the

district and to the inclusion of land in the district; and

(2) entered into a development agreement under Section 212.172,

Local Government Code, with the retail public utility owned by

the municipality that addresses water and wastewater issues and

with the owners of land in the district that addresses relevant

issues, including:

(A) the provision of services other than water or wastewater

services to land in the district, including emergency services

and solid waste collection;

(B) traffic and roadway impacts caused by the creation of the

district;

(C) the amount of debt to be issued by the district or any new

district created by the division of the district;

(D) a plan for dividing the district, including the number,

location, and size of any new districts created by the division

of the district;

(E) fire flow; and

(F) a prohibition against a retail public utility, as defined by

Section 13.002, Water Code, other than the retail public utility

owned by the municipality, from providing retail water or

wastewater service to the property in the district or a new

district created by the division of the district.

(b) The development agreement may not contain a provision

prohibited by Section 212.174, Local Government Code, in relation

to the provision of utility service.

(c) A confirmation election held in violation of this section is

void.

Added by Acts 2009, 81st Leg., R.S., Ch.

584, Sec. 1, eff. June 19, 2009.

Sec. 9038.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a water control and improvement district as provided by

general law and Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

584, Sec. 1, eff. June 19, 2009.

Sec. 9038.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

584, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 9038.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 9038.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

584, Sec. 1, eff. June 19, 2009.

Sec. 9038.052. TEMPORARY DIRECTORS. (a) The temporary board

consists of:

(1) Donnie Shaw;

(2) Bob Shemwell;

(3) Joe Dawson;

(4) Dick Nevitt; and

(5) Robert Whitley.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

9038.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

9038.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

9038.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

584, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 9038.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

584, Sec. 1, eff. June 19, 2009.

Sec. 9038.102. WATER CONTROL AND IMPROVEMENT DISTRICT POWERS AND

DUTIES. The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 51, Water

Code, applicable to water control and improvement districts

created under Section 59, Article XVI, Texas Constitution, and

including powers relating to sanitary sewer.

Added by Acts 2009, 81st Leg., R.S., Ch.

584, Sec. 1, eff. June 19, 2009.

Sec. 9038.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

584, Sec. 1, eff. June 19, 2009.

Sec. 9038.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

584, Sec. 1, eff. June 19, 2009.

Sec. 9038.105. WATER AND WASTEWATER INFRASTRUCTURE. (a) The

district may not construct a water or wastewater facility unless

any municipality in whose corporate limits or extraterritorial

jurisdiction the facility is located at the time of construction

has approved the plans and specifications of the facility.

(b) On completion of a water or wastewater facility described in

a development agreement between the district and a municipality,

the district shall convey the facility to the municipality or to

the retail public utility owned by the municipality, free of all

liens, claims, or encumbrances, in the form and manner acceptable

to the municipality or retail public utility.

Added by Acts 2009, 81st Leg., R.S., Ch.

584, Sec. 1, eff. June 19, 2009.

Sec. 9038.106. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION AND DEVELOPMENT AGREEMENT. (a) The district shall

comply with all applicable requirements of any ordinance or

resolution that is adopted under Section 42.042, Local Government

Code, and that consents to the creation of the district or to the

inclusion of land in the district.

(b) Notwithstanding other law, a municipality may place a

condition or restriction on the creation of the district or

inclusion of land in the district that is:

(1) expressly permitted by Sections 54.016(e) and (i), Water

Code; or

(2) contained in the development agreement entered into under

Section 212.172, Local Government Code, and this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

584, Sec. 1, eff. June 19, 2009.

Sec. 9038.107. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 9038.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

584, Sec. 1, eff. June 19, 2009.

Sec. 9038.108. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district, may adopt an order dividing

the district.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election under Section 9038.003

to confirm the district's creation.

(f) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds description of the territory of

each new district;

(3) appoint temporary directors for each new district; and

(4) provide for the division of assets and liabilities between

or among the new districts.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the Texas Commission on Environmental Quality and record the

order in the real property records of each county in which the

district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 9038.003.

(i) Municipal consent to the creation of the district and to the

inclusion of land in the district granted under Section 9038.004

acts as municipal consent to the creation of any new district

created by the division of the district and to the inclusion of

land in the new district.

(j) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

584, Sec. 1, eff. June 19, 2009.

Sec. 9038.109. LIMITATION ON ANNEXATION OF LAND BY DISTRICT.

The district or any new district created by the division of the

district may not annex land outside the area described by Section

2 of the Act creating this chapter without the consent of each

municipality in whose corporate limits or extraterritorial

jurisdiction any of the land in the area described by Section 2

of the Act creating this chapter is located.

Added by Acts 2009, 81st Leg., R.S., Ch.

584, Sec. 1, eff. June 19, 2009.

Sec. 9038.110. MUNICIPAL ANNEXATION ADJACENT TO DISTRICT. For

the purposes of Section 43.021(2), Local Government Code, or

other law, including a municipal charter or ordinance relating

to annexation, an area adjacent to the district or any new

district created by the division of the district is considered

adjacent to a municipality in whose corporate limits or

extraterritorial jurisdiction any of the land in the area

described by Section 2 of the Act creating this chapter is

located.

Added by Acts 2009, 81st Leg., R.S., Ch.

584, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 9038.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 9038.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 51, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

584, Sec. 1, eff. June 19, 2009.

Sec. 9038.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 9038.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

584, Sec. 1, eff. June 19, 2009.

Sec. 9038.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

584, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 9038.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

584, Sec. 1, eff. June 19, 2009.

Sec. 9038.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Section 51.433, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

584, Sec. 1, eff. June 19, 2009.

Sec. 9038.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

584, Sec. 1, eff. June 19, 2009.



CHAPTER 9039. COMAL COUNTY WATER IMPROVEMENT DISTRICT NO. 2

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9039. COMAL COUNTY WATER IMPROVEMENT DISTRICT NO. 2

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9039.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Comal County Water Improvement District

No. 2.

Added by Acts 2009, 81st Leg., R.S., Ch.

583, Sec. 1, eff. June 19, 2009.

Sec. 9039.002. NATURE OF DISTRICT. The district is a water

control and improvement district created under Section 59,

Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

583, Sec. 1, eff. June 19, 2009.

Sec. 9039.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

583, Sec. 1, eff. June 19, 2009.

Sec. 9039.004. CONSENT OF MUNICIPALITY REQUIRED. (a) The

temporary directors may not hold an election under Section

9039.003 until each municipality in whose corporate limits or

extraterritorial jurisdiction the district is located has

consented by ordinance or resolution to the creation of the

district and to the inclusion of land in the district.

(b) A confirmation election held in violation of this section is

void.

Added by Acts 2009, 81st Leg., R.S., Ch.

583, Sec. 1, eff. June 19, 2009.

Sec. 9039.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a water control and improvement district as provided by

general law and Section 59, Article XVI, Texas Constitution; and

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

583, Sec. 1, eff. June 19, 2009.

Sec. 9039.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

583, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 9039.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 9039.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

583, Sec. 1, eff. June 19, 2009.

Sec. 9039.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

9039.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

9039.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

9039.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the commission requesting that the

commission appoint as successor temporary directors the five

persons named in the petition. The commission shall appoint as

successor temporary directors the five persons named in the

petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

583, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 9039.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

583, Sec. 1, eff. June 19, 2009.

Sec. 9039.102. WATER CONTROL AND IMPROVEMENT DISTRICT POWERS AND

DUTIES. The district has the powers and duties provided by the

general law of this state, including Chapters 49 and 51, Water

Code, applicable to water control and improvement districts

created under Section 59, Article XVI, Texas Constitution, and

including powers relating to sanitary sewer systems.

Added by Acts 2009, 81st Leg., R.S., Ch.

583, Sec. 1, eff. June 19, 2009.

Sec. 9039.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

583, Sec. 1, eff. June 19, 2009.

Sec. 9039.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

583, Sec. 1, eff. June 19, 2009.

Sec. 9039.105. CHANGE IN SURFACE LAND USE. The district may not

develop the surface of any land in the district for purposes

other than mining, quarrying, or water resource development,

retention, and distribution unless:

(1) the municipality in whose corporate limits or

extraterritorial jurisdiction the land is located and the owner

or owners of the land enter into a development agreement under

Section 212.172, Local Government Code; and

(2) the change in use of the land complies with the development

agreement described by Subdivision (1).

Added by Acts 2009, 81st Leg., R.S., Ch.

583, Sec. 1, eff. June 19, 2009.

Sec. 9039.106. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 42.042, Local Government Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

583, Sec. 1, eff. June 19, 2009.

Sec. 9039.107. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 9039.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

583, Sec. 1, eff. June 19, 2009.

Sec. 9039.108. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if the district:

(1) has no outstanding bonded debt; and

(2) is not imposing ad valorem taxes.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district, may adopt an order dividing

the district.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election under Section 9039.003

to confirm the district's creation.

(f) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds description of the territory of

each new district;

(3) appoint temporary directors for each new district; and

(4) provide for the division of assets and liabilities between

or among the new districts.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the Texas Commission on Environmental Quality and record the

order in the real property records of each county in which the

district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 9039.003. If the voters of a new district do not confirm

the creation of the new district, the assets, obligations,

territory, and governance of the new district revert to the

original district.

(i) Municipal consent to the creation of the district and to the

inclusion of land in the district granted under Section 9039.004

acts as municipal consent to the creation of any new district

created by the division of the district and to the inclusion of

land in the new district.

(j) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

583, Sec. 1, eff. June 19, 2009.

Sec. 9039.109. LIMITATION ON ANNEXATION OF LAND BY DISTRICT.

(a) Except as provided by Subsection (b), the district or any

new district created by the division of the district may not

annex land outside the area described by Section 2 of the Act

creating this chapter without the consent of each municipality in

whose corporate limits or extraterritorial jurisdiction any of

the land in the area described by Section 2 of the Act creating

this chapter is located.

(b) The district or any new district created by the division of

the district may annex land adjacent to the area described by

Section 2 of the Act creating this chapter for mining, quarrying,

or water resource development, retention, and distribution

purposes without the consent of a municipality in whose corporate

limits or extraterritorial jurisdiction any of the land in the

area described by Section 2 of the Act creating this chapter is

located.

Added by Acts 2009, 81st Leg., R.S., Ch.

583, Sec. 1, eff. June 19, 2009.

Sec. 9039.110. MUNICIPAL ANNEXATION ADJACENT TO DISTRICT. For

the purposes of Section 43.021(2), Local Government Code, or

other law, including a municipal charter or ordinance relating to

annexation, an area adjacent to the district or any new district

created by the division of the district is considered adjacent to

a municipality in whose corporate limits or extraterritorial

jurisdiction any of the land in the area described by Section 2

of the Act creating this chapter is located.

Added by Acts 2009, 81st Leg., R.S., Ch.

583, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 9039.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 9039.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 51, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

(d) The district may not hold an election to authorize the

issuance of bonds payable from ad valorem taxes to finance water

and wastewater facilities to provide water and wastewater service

for uses other than mining, quarrying, or water resource

development, retention, and distribution unless each municipality

in whose corporate limits or extraterritorial jurisdiction the

district is located and the owners of land in the district enter

into a development agreement under Section 212.172, Local

Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

583, Sec. 1, eff. June 19, 2009.

Sec. 9039.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 9039.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

583, Sec. 1, eff. June 19, 2009.

Sec. 9039.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

583, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 9039.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

583, Sec. 1, eff. June 19, 2009.

Sec. 9039.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Section 51.433, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

583, Sec. 1, eff. June 19, 2009.

Sec. 9039.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

583, Sec. 1, eff. June 19, 2009.



CHAPTER 9040. MONTGOMERY COUNTY WATER CONTROL AND IMPROVEMENT DISTRICT NO. 3

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9040. MONTGOMERY COUNTY WATER CONTROL AND IMPROVEMENT

DISTRICT NO. 3

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9040.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Montgomery County Water Control and

Improvement District No. 3.

Added by Acts 2009, 81st Leg., R.S., Ch.

863, Sec. 1, eff. June 19, 2009.

Sec. 9040.002. NATURE OF DISTRICT. The district is a water

control and improvement district created under Section 59,

Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

863, Sec. 1, eff. June 19, 2009.

Sec. 9040.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

863, Sec. 1, eff. June 19, 2009.

Sec. 9040.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 9040.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

863, Sec. 1, eff. June 19, 2009.

Sec. 9040.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of a

water control and improvement district as provided by general law

and Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

863, Sec. 1, eff. June 19, 2009.

Sec. 9040.006. INITIAL DISTRICT TERRITORY. (a) The district

is initially composed of the territory described by Section 2 of

the Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

863, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 9040.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 9040.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

863, Sec. 1, eff. June 19, 2009.

Sec. 9040.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

9040.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

9040.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

9040.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

863, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 9040.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

863, Sec. 1, eff. June 19, 2009.

Sec. 9040.102. WATER CONTROL AND IMPROVEMENT DISTRICT POWERS AND

DUTIES. (a) The district has the powers and duties provided by

the general law of this state, including Chapters 49 and 51,

Water Code, applicable to water control and improvement districts

created under Section 59, Article XVI, Texas Constitution.

(b) The powers and duties authorized under Subsection (a) shall

specifically include the powers authorized under Subchapter H,

Chapter 51, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

863, Sec. 1, eff. June 19, 2009.

Sec. 9040.103. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 42.042 or 42.0425, Local Government Code, and that

consents to the creation of the district or to the inclusion of

land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

863, Sec. 1, eff. June 19, 2009.

Sec. 9040.104. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for a recreational

facility as defined by Section 49.462, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

863, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 9040.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 9040.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 51, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

863, Sec. 1, eff. June 19, 2009.

Sec. 9040.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 9040.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

863, Sec. 1, eff. June 19, 2009.

Sec. 9040.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

863, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 9040.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

863, Sec. 1, eff. June 19, 2009.

Sec. 9040.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Chapter 51, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

863, Sec. 1, eff. June 19, 2009.

Sec. 9040.203. BONDS FOR RECREATIONAL FACILITIES. (a) The

district may develop recreational facilities and issue bonds for

the facilities under Chapter 49, Water Code, notwithstanding any

overlap of the district's territory with the territory of one or

more political subdivisions authorized to develop recreational

facilities and issue bonds under Chapter 49, Water Code.

(b) The authority of the district to develop recreational

facilities and issue bonds under this section does not limit the

authority of any other political subdivision whose territory the

territory of the district may overlap, wholly or partly, to

develop recreational facilities and issue bonds under Chapter 49,

Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

863, Sec. 1, eff. June 19, 2009.



CHAPTER 9041. MONTGOMERY COUNTY WATER CONTROL AND IMPROVEMENT DISTRICT NO. 2

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9041. MONTGOMERY COUNTY WATER CONTROL AND IMPROVEMENT

DISTRICT NO. 2

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9041.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Montgomery County Water Control and

Improvement District No. 2.

Added by Acts 2009, 81st Leg., R.S., Ch.

871, Sec. 1, eff. June 19, 2009.

Sec. 9041.002. NATURE OF DISTRICT. The district is a water

control and improvement district created under Section 59,

Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

871, Sec. 1, eff. June 19, 2009.

Sec. 9041.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

871, Sec. 1, eff. June 19, 2009.

Sec. 9041.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 9041.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

871, Sec. 1, eff. June 19, 2009.

Sec. 9041.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a) The

district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of a

water control and improvement district as provided by general law

and Section 59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

871, Sec. 1, eff. June 19, 2009.

Sec. 9041.006. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

871, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 9041.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 9041.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

871, Sec. 1, eff. June 19, 2009.

Sec. 9041.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

9041.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

9041.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

9041.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

871, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 9041.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

871, Sec. 1, eff. June 19, 2009.

Sec. 9041.102. WATER CONTROL AND IMPROVEMENT DISTRICT POWERS AND

DUTIES. (a) The district has the powers and duties provided by

the general law of this state, including Chapters 49 and 51,

Water Code, applicable to water control and improvement districts

created under Section 59, Article XVI, Texas Constitution.

(b) The powers and duties authorized under Subsection (a) shall

specifically include the powers authorized under Subchapter H,

Chapter 51, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

871, Sec. 1, eff. June 19, 2009.

Sec. 9041.103. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 42.042 or 42.0425, Local Government Code, and that

consents to the creation of the district or to the inclusion of

land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

871, Sec. 1, eff. June 19, 2009.

Sec. 9041.104. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for a recreational

facility as defined by Section 49.462, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

871, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 9041.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 9041.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 51, Water Code, to obtain voter approval before

the district may impose an ad valorem tax or issue bonds payable

from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

871, Sec. 1, eff. June 19, 2009.

Sec. 9041.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 9041.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

871, Sec. 1, eff. June 19, 2009.

Sec. 9041.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

871, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 9041.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

871, Sec. 1, eff. June 19, 2009.

Sec. 9041.202. TAXES FOR BONDS. At the time the district issues

bonds payable wholly or partly from ad valorem taxes, the board

shall provide for the annual imposition of a continuing direct ad

valorem tax, without limit as to rate or amount, while all or

part of the bonds are outstanding as required and in the manner

provided by Chapter 51, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

871, Sec. 1, eff. June 19, 2009.

Sec. 9041.203. BONDS FOR RECREATIONAL FACILITIES. (a) The

district may develop recreational facilities and issue bonds for

the facilities under Chapter 49, Water Code, notwithstanding any

overlap of the district's territory with the territory of one or

more political subdivisions authorized to develop recreational

facilities and issue bonds under Chapter 49, Water Code.

(b) The authority of the district to develop recreational

facilities and issue bonds under this section does not limit the

authority of any other political subdivision whose territory the

territory of the district may overlap, wholly or partly, to

develop recreational facilities and issue bonds under Chapter 49,

Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

871, Sec. 1, eff. June 19, 2009.



CHAPTER 9206. DOUBLE PLATINUM RANCH WATER CONTROL AND IMPROVEMENT DISTRICT NO. 1 OF GRAYSON COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE I. WATER CONTROL AND IMPROVEMENT DISTRICTS

CHAPTER 9206. DOUBLE PLATINUM RANCH WATER CONTROL AND IMPROVEMENT

DISTRICT NO. 1 OF GRAYSON COUNTY

For contingent expiration of this chapter, see Section 9206.003.

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9206.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Director" means a member of the board.

(3) "District" means the Double Platinum Ranch Water Control and

Improvement District No. 1 of Grayson County.

Added by Acts 2007, 80th Leg., R.S., Ch.

944, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 1.01, eff. September 1, 2007.

Sec. 9206.002. NATURE OF DISTRICT. The district is a water

control and improvement district in Grayson County created under

and essential to accomplish the purposes of Section 59, Article

XVI, Texas Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

944, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 1.01, eff. September 1, 2007.

Sec. 9206.003. CONFIRMATION ELECTION REQUIRED. If the creation

of the district is not confirmed at a confirmation election held

under Section 9206.064 before September 1, 2011:

(1) the district is dissolved September 1, 2011, except that:

(A) any debts incurred shall be paid;

(B) any assets that remain after the payment of debts shall be

transferred to Grayson County; and

(C) the organization of the district shall be maintained until

all debts are paid and remaining assets are transferred; and

(2) this chapter expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

944, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 1.01, eff. September 1, 2007.

Text of section as added by Acts 2007, 80th Leg., R.S., Ch.

944, Sec. 1

Sec. 9206.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 2 of the

Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or other

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

944, Sec. 1, eff. September 1, 2007.

Text of section as added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 1.01

Sec. 9206.004. INITIAL DISTRICT TERRITORY. (a) The district is

initially composed of the territory described by Section 1.02 of

the article creating this chapter.

(b) The boundaries and field notes contained in Section 1.02 of

the article creating this chapter form a closure. A mistake made

in the field notes or in copying the field notes in the

legislative process does not affect:

(1) the organization, existence, or validity of the district;

(2) the right of the district to impose taxes;

(3) the validity of the district's bonds, notes, or other

indebtedness; or

(4) the legality or operation of the district or the board.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 1.01, eff. September 1, 2007.

Sec. 9206.005. ANNEXATION BY CITY OF GUNTER. (a)

Notwithstanding any other law, if all of the territory of the

district is annexed by the City of Gunter into the corporate

limits of that municipality before the date of the election held

to confirm the creation of the district, the district may not be

dissolved and shall continue until the district is dissolved

under Section 43.074, Local Government Code.

(b) Any future annexation or inclusion of additional territory

into a district governed by this chapter may not occur unless the

City of Gunter is allowed to voluntarily annex the same territory

into its corporate limits.

Added by Acts 2007, 80th Leg., R.S., Ch.

944, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 1.01, eff. September 1, 2007.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 9206.051. DIRECTORS; TERMS. (a) The district is governed

by a board of five directors.

(b) Except as provided by Section 9206.061 of this code and

Section 49.102, Water Code, directors serve staggered four-year

terms, with the terms of two or three directors expiring June 1

of each even-numbered year.

Added by Acts 2007, 80th Leg., R.S., Ch.

944, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 1.01, eff. September 1, 2007.

Sec. 9206.052. ELECTION OF DIRECTORS. On the uniform election

date in May of each even-numbered year, the appropriate number of

directors shall be elected.

Added by Acts 2007, 80th Leg., R.S., Ch.

944, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 1.01, eff. September 1, 2007.

SUBCHAPTER B-1. TEMPORARY PROVISIONS

For expiration of this subchapter, see Sec. 9206.066.

Sec. 9206.061. INITIAL DIRECTORS. (a) On or after September 1,

2007, a person who owns land in the district may submit a

petition to the Texas Commission on Environmental Quality

requesting that the commission appoint as initial directors the

five persons named in the petition.

(b) The commission shall appoint as initial directors the five

persons named in the first petition received by the commission

under Subsection (a).

(c) If an initial director fails to qualify for office, the

commission shall appoint a person to fill the vacancy.

(d) Initial directors serve until the earlier of:

(1) the date the first directors are elected at the confirmation

election under Section 9206.064; or

(2) the date this subchapter expires under Section 9206.066.

Added by Acts 2007, 80th Leg., R.S., Ch.

944, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 1.01, eff. September 1, 2007.

Sec. 9206.062. ORGANIZATIONAL MEETING OF INITIAL DIRECTORS. As

soon as practicable after all the initial directors have

qualified under Section 49.055, Water Code, the initial directors

shall meet at a location in the district agreeable to a majority

of the directors. At the meeting, the initial directors shall

elect officers from among the initial directors and conduct any

other district business.

Added by Acts 2007, 80th Leg., R.S., Ch.

944, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 1.01, eff. September 1, 2007.

Sec. 9206.063. CONSENT OF MUNICIPALITY REQUIRED. The initial

directors may not hold an election under Section 9206.064 until

all of the territory of the district is included in the corporate

limits of the City of Gunter.

Added by Acts 2007, 80th Leg., R.S., Ch.

944, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 1.01, eff. September 1, 2007.

Sec. 9206.064. CONFIRMATION AND INITIAL DIRECTORS' ELECTION.

The initial directors shall hold an election to confirm the

creation of the district and to elect five directors as provided

by Section 49.102, Water Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

944, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 1.01, eff. September 1, 2007.

Sec. 9206.065. INITIAL ELECTED DIRECTORS; TERMS. The directors

elected under Section 9206.064 shall draw lots to determine which

two shall serve until the first regularly scheduled election of

directors and which three shall serve until the second regularly

scheduled election of directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

944, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 1.01, eff. September 1, 2007.

Sec. 9206.066. EXPIRATION OF SUBCHAPTER. This subchapter

expires September 1, 2014.

Added by Acts 2007, 80th Leg., R.S., Ch.

944, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 1.01, eff. September 1, 2007.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 9206.101. WATER CONTROL AND IMPROVEMENT DISTRICT POWERS AND

DUTIES. (a) The district has the powers and duties provided by

the general law of this state, including Chapters 49 and 51,

Water Code, applicable to water control and improvement districts

created under Section 59, Article XVI, Texas Constitution.

(b) Notwithstanding Subsection (a), the district may not act as

a retail provider of water or wastewater services.

(c) The district shall make its water and wastewater facilities

available to an entity holding the applicable certificate of

convenience and necessity.

Added by Acts 2007, 80th Leg., R.S., Ch.

944, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 1.01, eff. September 1, 2007.

Sec. 9206.102. ROAD PROJECTS. (a) To the extent authorized by

Section 52, Article III, Texas Constitution, the district may

construct, acquire, improve, maintain, or operate macadamized,

graveled, or paved roads or turnpikes, or improvements in aid of

those roads or turnpikes, inside the district.

(b) A road project must meet or exceed all applicable

construction standards, zoning and subdivision requirements, and

regulatory ordinances of the municipality in whose corporate

limits or extraterritorial jurisdiction the district is located.

(c) If a portion of the territory of the district is excluded

from the corporate limits of the City of Gunter, the district

shall:

(1) improve, maintain, repair, and operate the roads located in

that portion of territory in accordance with the ordinances and

rules of the political subdivision possessing jurisdiction over

the roads in that portion of territory; and

(2) pay the entire cost of performing the district's duties

under Subdivision (1).

Added by Acts 2007, 80th Leg., R.S., Ch.

944, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 1.01, eff. September 1, 2007.

Sec. 9206.103. DIVISION OF DISTRICT. (a) The district may be

divided into two new districts only if:

(1) the district has no outstanding bonded debt;

(2) the district is not imposing ad valorem taxes; and

(3) each new district is within the corporate limits of the City

of Gunter.

(b) The division procedure is prescribed by Sections 53.030

through 53.041, Water Code. Sections 51.748 through 51.753,

Water Code, do not apply to the district.

(c) Any new district created by the division of the district has

all the powers and duties of the district.

(d) At the time of creation, any new district created by the

division of the district may not contain any land outside the

area described by Section 2 of the Act creating this chapter.

Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 1.01

(d) At the time of creation, any new district created by the

division of the district may not contain any land outside the

area described by Section 1.02 of the article creating this

chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

944, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 1.01, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 1.01, eff. September 1, 2007.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 9206.151. TAX TO REPAY BONDS. The district may impose a

tax to pay the principal of or interest on bonds or other

obligations issued under Section 9206.201.

Added by Acts 2007, 80th Leg., R.S., Ch.

944, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 1.01, eff. September 1, 2007.

SUBCHAPTER E. BONDS

Sec. 9206.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

(a) The district may issue bonds or other obligations as

provided by Chapters 49 and 51, Water Code, to finance the

construction, maintenance, or operation of a project under

Section 9206.101 or 9206.102.

(b) The district may not issue bonds to finance projects

authorized by Section 9206.102 unless the issuance is approved by

a vote of a two-thirds majority of the district voters voting at

an election called for that purpose.

(c) Bonds or other obligations issued or incurred to finance

projects authorized by Section 9206.102 may not exceed one-fourth

of the assessed value of the real property in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

944, Sec. 1, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1129, Sec. 1.01, eff. September 1, 2007.



CHAPTER 9301. CAMERON COUNTY WATER IMPROVEMENT DISTRICT NUMBER TEN

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE J. WATER IMPROVEMENT DISTRICTS

CHAPTER 9301. CAMERON COUNTY WATER IMPROVEMENT DISTRICT NUMBER

TEN

Sec. 9301.001. DEFINITION. In this chapter, "district" means

the Cameron County Water Improvement District Number Ten.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9301.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district created under Section 59,

Article XVI, Texas Constitution.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9301.003. PURPOSE. The purposes of the district are:

(1) to reclaim and irrigate the district's arid, semiarid, and

other lands needing irrigation;

(2) to reclaim and drain the district's overflowed lands and

other lands needing drainage; and

(3) all other purposes under Section 59, Article XVI, Texas

Constitution.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9301.004. DISTRICT TERRITORY. The district is composed of

the territory described by Section 1, Chapter 110, Acts of the

41st Legislature, 1st Called Session, 1929, as that territory may

have been modified under:

(1) Chapter 2, Title 128, Revised Statutes, before August 30,

1971;

(2) Chapter 55, Water Code, before September 1, 1995;

(3) Subchapter J, Chapter 49, Water Code; or

(4) other law.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9301.005. LEGISLATIVE FINDINGS. The legislature determines

that:

(1) all property within the boundaries of the district is

benefited by the creation of the district;

(2) no property not benefited by the creation of the district is

included in the district's boundaries; and

(3) the district is essential to accomplish the purposes of

Section 59, Article XVI, Texas Constitution.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9301.006. GOVERNING LAW; POWERS AND DUTIES. (a) The

district is governed by Chapters 49 and 55, Water Code.

(b) The district has the rights, powers, privileges, duties, and

functions of a water improvement district under the Texas

Constitution and general law, including Chapters 49 and 55, Water

Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9301.007. BOARD OF DIRECTORS. (a) The board consists of

five directors.

(b) A director must meet the qualifications for a director under

Chapter 55, Water Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 9501. SEAWALL COMMISSION IN MATAGORDA COUNTY

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE K. SEAWALL COMMISSIONS

CHAPTER 9501. SEAWALL COMMISSION IN MATAGORDA COUNTY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9501.001. DEFINITIONS. In this chapter:

(1) "Commission" means a seawall commission established under

Section 9501.002.

(2) "Commissioners court" means the Commissioners Court of

Matagorda County.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9501.002. AUTHORITY TO ESTABLISH COMMISSION. (a) The

commissioners court and the governing body of a municipality in

Matagorda County by resolution may establish a seawall commission

to perform the functions described by Section 571.002, Local

Government Code.

(b) A resolution authorized by Subsection (a) must specify the

date on which the commission is established.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.77(24), eff. April 1, 2009.

Sec. 9501.003. JURISDICTION. (a) Except as provided by

Subsection (b), the commission has jurisdiction only in county

commissioners precinct number three in Matagorda County, as that

precinct existed on December 31, 1959.

(b) The commission does not have jurisdiction in the

municipality of Bay City.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9501.004. LAWSUITS. The commission may sue and be sued in

a court in this state.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER B. COMMISSION

Sec. 9501.051. COMMISSION; TERMS. The commission is composed of

three members appointed for staggered terms of six years, with

one member's term expiring every two years.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9501.052. APPOINTMENT OF MEMBERS; VACANCY. (a) The

members of the commission shall be appointed as follows:

(1) one member by the commissioners court;

(2) one member by the governing body of the municipality; and

(3) one member by the commissioners court and the governing body

of the municipality, acting jointly.

(b) On expiration of a member's term of office, the office shall

be filled by the authority that originally appointed the member.

(c) If a vacancy occurs during the term, it shall be filled for

the remainder of the term by the original appointing authority.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9501.053. ELIGIBILITY FOR APPOINTMENT. To be eligible for

appointment as a member of the commission, a person must own real

property in and be a qualified voter of the area in which the

commission has jurisdiction.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9501.054. OATH. (a) Before assuming the duties of office,

each member must:

(1) take the constitutional oath of office and swear in writing

before the county judge that the member will faithfully and

impartially discharge the duties of the office; and

(2) on the request of the commissioners court or the governing

body of the municipality, give an account of the member's

activities.

(b) The clerk of the county court shall file and maintain the

oath of office as part of the records of the commission.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9501.055. BOND. Each member of the commission shall

execute a bond in the amount of $1,000 that is:

(1) payable to the county judge for the benefit of the

commission; and

(2) conditioned on the faithful performance of the member's

official duties.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9501.056. PRESIDING OFFICER. (a) The members of the

commission shall annually elect one member as presiding officer.

(b) The presiding officer shall:

(1) preside over commission meetings; and

(2) sign each contract, warrant, or other instrument made or

issued by the commission.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9501.057. COMPENSATION; CERTIFIED REPORT. (a) The

commissioners court and the governing body of the municipality by

order or resolution shall set the compensation of members of the

commission. The amount of compensation for each member may not

exceed $50 for each day that the member attends an official

meeting of the commission. The total amount of compensation for

each member each month may not exceed $300.

(b) Each member shall submit to the county auditor for each pay

period a certified report that describes in detail each time the

member attended an official meeting of the commission. The report

must be submitted on a date prescribed by the commissioners court

and the governing body of the municipality.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9501.058. REMOVAL FROM OFFICE. The commissioners court and

the governing body of the municipality, by a majority vote in a

joint session, may remove a member of the commission from office

only for malfeasance.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9501.059. TREASURER. The county treasurer of Matagorda

County shall serve as treasurer of the commission.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9501.060. AUDITOR. The county auditor for Matagorda County

is the auditor for the commission.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9501.061. EMPLOYMENT OF ATTORNEY. The commission may

employ an attorney for legal services required by the commission.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 9501.101. COMMISSION POWERS. The commission may exercise

the authority granted to a county or municipality under Section

571.002, 571.003, 571.004, or 571.005 or Section 571.011(a) or

(b), Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.77(25), eff. April 1, 2009.

Sec. 9501.102. AUTHORITY TO CONTRACT. The commission may enter

into a contract relating to the performance of any function

described by Section 571.002, Local Government Code.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.77(26), eff. April 1, 2009.

Sec. 9501.103. PURCHASING AND CONTRACTING. The commission, in

the performance of functions under this chapter, has the same

powers granted to a county under Subchapter C, Chapter 262, and

Chapter 271, Local Government Code, and is subject to the same

requirements imposed on a county under those provisions.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9501.104. ANNUAL REPORT REQUIRED. The commission shall

annually submit a report to the commissioners court and the

governing body of the municipality. The report must:

(1) describe the commission's financial condition and operations

during the preceding year;

(2) propose a budget for the following year; and

(3) describe generally the work proposed for the following year.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9501.105. CONDEMNATION PROCEEDINGS. (a) A condemnation

proceeding brought by the commission must be brought in the name

of the commission and under the direction of the commission.

(b) An appeal from a finding and assessment of damages as

provided by Chapter 21, Property Code, does not suspend work of

the commission.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

SUBCHAPTER D. FINANCIAL PROVISIONS

Sec. 9501.151. AD VALOREM TAX. (a) The commission may impose

an ad valorem tax on real property within the commission's

jurisdiction.

(b) The commission shall determine the tax rate, which may not

exceed 10 cents for each $100 valuation of property.

(c) Revenue from the tax may be used only to pay for functions

of the commission.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9501.152. ASSESSMENT AND COLLECTION OF TAXES. The county

tax assessor and collector shall assess and collect taxes imposed

by the commission in the manner provided by law for the

assessment and collection of county taxes.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 9501.153. DISBURSEMENT OF FUNDS. The commission may

disburse funds set aside by the commissioners court and the

governing body of the municipality for the performance of the

commission's functions.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 9601. RIVERBEND WATER RESOURCES DISTRICT

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE L. MUNICIPAL WATER DISTRICTS

CHAPTER 9601. RIVERBEND WATER RESOURCES DISTRICT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 9601.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "Bond" has the meaning assigned to the term "public

security" by Section 1202.001, Government Code.

(3) "Director" means a person appointed to the board.

(4) "District" means the Riverbend Water Resources District.

(5) "Member" means a municipality, county, or other political

subdivision that is a member of the district as provided by

Section 9601.005.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.002. NATURE OF DISTRICT. The district is a

conservation and reclamation district created under and essential

to accomplish the purposes of Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.003. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. (a) The

district is created to serve a public use and benefit.

(b) All land and other property included in the boundaries of

the district will benefit from the works and projects

accomplished by the district under the powers conferred by

Section 59, Article XVI, Texas Constitution.

(c) The accomplishment of the purposes stated in this chapter is

for the benefit of the people of this state and the improvement

of their property and industries and will foster and encourage

economic development in this state.

(d) The district, in carrying out the purposes of this chapter,

will be performing an essential public function under the

constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.004. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed to effect the purposes, powers,

rights, and functions stated in this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.005. DISTRICT MEMBERS. (a) The district is composed

of the following members:

(1) the City of Annona;

(2) the City of Avery;

(3) the City of DeKalb;

(4) the City of Hooks;

(5) the City of Maud;

(6) the City of New Boston;

(7) the City of Texarkana, Texas;

(8) the City of Wake Village; and

(9) the Red River Redevelopment Authority.

(b) After receipt of a petition from the governing body of a

municipality, county, or other political subdivision that desires

to join the district, the board may add a member to the district

on terms determined by the board to be in the best interests of

the district.

(c) A member's withdrawal from the district or the cessation of

existence of a member does not affect the validity of the

district or any of the district's powers or duties.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.006. DISTRICT TERRITORY. (a) The territory of the

district is composed of all the territory contained in:

(1) the cities of Annona, Avery, DeKalb, Hooks, Maud, New

Boston, Texarkana, Texas, and Wake Village; and

(2) the Red River Redevelopment Authority, the boundaries of

which are described by Section 3503.004, including territory that

may be added under Section 3503.005.

(b) The territory of the district also includes all of the

territory:

(1) of any municipality, county, or other political subdivision

that joins the district as a member; and

(2) added to the territory of a member by annexation or other

means.

(c) A defect in the description of the boundaries of a member or

in any past or future proceedings for the annexation of territory

by a member does not affect the validity, powers, or duties of

the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.007. CONFIRMATION ELECTION NOT REQUIRED. (a) The

board is not required to hold an election to confirm the

district's creation.

(b) Sections 49.101-49.105, Water Code, do not apply to the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 9601.051. COMPOSITION OF BOARD; TERMS. (a) The district

is governed by its board.

(b) The governing body of each member shall appoint a director

to represent the member on the board and shall promptly fill a

vacancy in that board position in accordance with the member's

policies, resolutions, and procedures.

(c) Except as provided by Subsection (d), directors serve

staggered terms of four years.

(d) A director who is also an elected official of a political

subdivision serves for a term coinciding with the term of the

elected office.

(e) The board shall determine the method of staggering the terms

of the directors.

(f) A director may serve consecutive terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.052. QUALIFICATIONS FOR OFFICE. To be eligible to be

appointed or to serve as a director, a person must be a resident,

qualified voter of the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.053. BOARD RESOLUTIONS; VOTING REQUIREMENTS. (a) The

district shall act through orders or resolutions adopted by the

board.

(b) All directors are entitled to vote.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.054. OFFICERS AND ASSISTANTS. (a) The board shall

elect a president, vice president, secretary, and treasurer.

(b) The board shall elect the president and vice president from

among the directors.

(c) The president and vice president serve for a one-year term.

(d) The offices of secretary and treasurer:

(1) may be held by one person; and

(2) are not required to be held by a director.

(e) The board may appoint one or more assistant officers who are

not required to be directors.

(f) A person may not concurrently hold the offices of board

president and secretary.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.055. MEETINGS. The board shall have regular meetings

at times specified by board resolution or bylaws and shall have

special meetings when called by the board president or by a

number of directors that is equal to or greater than the number

of directors that is one less than a majority of the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.056. TELEPHONE CONFERENCE CALL MEETINGS. (a) The

board may hold an open or closed meeting by telephone conference

call only if:

(1) the meeting is a special called meeting;

(2) immediate action is required; and

(3) convening a quorum of the board at one location is difficult

or impossible.

(b) A telephone conference call meeting is subject to the notice

requirements applicable to other meetings of the board.

(c) Each part of a telephone conference call meeting that is

required to be open to the public shall be made audible to the

public at the location specified in the notice of the meeting as

the location of the meeting.

(d) The location designated in the notice as the location of the

meeting shall provide two-way communication during the entire

telephone conference call meeting, and the identification of each

party to the telephone conference shall be clearly stated prior

to speaking.

(e) Section 551.125, Government Code, does not apply to a

meeting held under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.057. RECALL. A director may be recalled at any time

by the governing body of the member that appointed the director.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.058. COMPENSATION; REIMBURSEMENT. A director is not

entitled to compensation for service on the board but is entitled

to be reimbursed for necessary expenses incurred in the

performance of official duties.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.059. BOARD POSITION NOT A CIVIL OFFICE OF EMOLUMENT.

(a) A position on the board may not be construed to be a civil

office of emolument for any purpose, including a purpose

described in Section 40, Article XVI, Texas Constitution.

(b) An elected official of any county, municipality, or other

political subdivision in the territory of the district may be

appointed to and serve on the board as a director without penalty

or forfeiture of office.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 9601.101. GENERAL POWERS. Except as provided by this

chapter, the district may exercise the powers applicable to a

district under Chapter 49, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.102. SPECIFIC POWERS. The district may exercise any

power necessary or appropriate to achieve the purposes of this

chapter, including the power to:

(1) adopt and enforce:

(A) a trade name or trademark;

(B) bylaws and rules for the conduct of the affairs of the

district;

(C) any rule that a water control and improvement district may

adopt and enforce in accordance with Sections 51.127-51.130,

Water Code; and

(D) specific rates, charges, fees, or rentals, and reasonable

rules and regulations, for providing any district commodity,

facility, or service;

(2) in the manner and to the extent permitted by this chapter:

(A) borrow money for a district purpose;

(B) enter into an agreement in connection with the borrowing;

(C) issue bonds for money borrowed;

(D) provide for and secure the payment of the bonds; and

(E) provide for the rights of the holders of the bonds;

(3) acquire any and all storage rights and storage capacity in a

reservoir or other water source inside or outside the boundaries

of the district, and acquire the right to take water from that

reservoir or source, subject to the rights or permits held by

municipalities or other persons, and in accordance with any

contract or contracts that the district may make with the United

States, any state of the United States, or any political

subdivision of any state of the United States, in reference to

those rights;

(4) construct, acquire, own, finance, operate, maintain, sell,

lease as lessor or lessee, dispose of, or otherwise use any work,

plant, or other district facility as defined by Section 49.001,

Water Code, inside or outside the boundaries of the district,

that the board determines is necessary or useful for the exercise

of a district power; and

(5) pledge all or part of district revenue to the payment of

district obligations under a contract or agreement to the same

extent and on the same conditions as the district may pledge

revenue to secure district bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.103. GENERAL POWERS REGARDING WATER. The district has

all rights, powers, and privileges necessary or useful to enable

it to acquire, provide, supply, deliver, and sell water, whether

processed or unprocessed, raw or potable, inside or outside its

boundaries to any person for any beneficial purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.104. AUTHORITY OF PUBLIC AGENCIES AND POLITICAL

SUBDIVISIONS TO CONTRACT WITH DISTRICT. (a) A public agency or

a county, municipality, or other political subdivision of this

state or another state may enter into a contract or agreement

with the district, on terms agreed to by the parties, for:

(1) the purchase or sale of water;

(2) waste collection, transportation, processing, or disposal;

or

(3) any purpose relating to the district's powers or functions.

(b) A contract or agreement under this section must comply with

Chapter 791, Government Code.

(c) A provision of district services or facilities to a member

or an exercise of district power regarding a member's retail

services may only be made through a contract between the district

and the member under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.105. CONVEYANCE OF PROPERTY TO DISTRICT. A public

agency or a county, municipality, or other political subdivision

of this state may lease, sell, or otherwise convey to the

district, for any consideration that the parties agree is

adequate, any of its land, improvements, property, plants, lines,

or other facilities related to:

(1) the supply, delivery, or sale of water;

(2) waste collection, transportation, processing, or disposal;

or

(3) garbage collection or disposal.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.106. ACQUISITION OF EXISTING FACILITIES. If the

district acquires existing works, improvements, facilities,

plants, equipment, or appliances that are completed, partially

created, or under construction, the district may:

(1) assume the contracts and obligations of the previous owner;

and

(2) perform the obligations of the previous owner in the same

manner and to the same extent that any other purchaser or

assignee would be bound.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 9601.151. PROHIBITION ON ASSESSMENTS OR TAXES. (a) The

district may not under this chapter or any other law impose an

assessment on real property or an ad valorem tax or create a debt

payable from an assessment on real property or an ad valorem tax.

(b) Sections 49.106-49.108, Water Code, do not apply to the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.152. DEPOSITORY. District money shall be deposited in

the depository or depositories designated by the board, except

that:

(1) bond proceeds and money pledged to pay bonds, to the extent

provided in the proceedings authorizing the issuance of bonds, or

the trust indenture securing the bonds, may be deposited with

another depository or trustee named in the proceedings or trust

indenture; and

(2) money shall be remitted to each paying agent for the payment

of principal of and interest on the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.153. INVESTMENT OF DISTRICT MONEY. (a) Chapter 2256,

Government Code, applies to the district and the investment of

district funds and funds under district control.

(b) The board may invest bond proceeds in a manner determined by

the board or in the manner permitted or required in the

proceedings authorizing the issuance of bonds or in the trust

indenture securing the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.154. DISTRICT FACILITIES EXEMPT FROM TAXATION AND

ASSESSMENT. The district is not required to pay a tax or

assessment on its facilities or any part of its facilities.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS

Sec. 9601.201. AUTHORITY TO ISSUE BONDS. (a) The district by

resolution may authorize the issuance of bonds payable from and

secured by revenue or any other available source of district

money to carry out a power conferred by this chapter. Bonds

issued by the district are not a direct obligation of any member.

(b) The bonds must be issued in the manner and under the terms

of the proceedings authorizing the issuance of the bonds.

(c) Bonds may be issued by the district without an election.

(d) Sections 49.181-49.186, Water Code, do not apply to the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.202. FORM OF BONDS. District bonds must be:

(1) issued in the district's name; and

(2) signed by the officers of the district in accordance with

the proceedings authorizing the issuance of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.203. MATURITY. District bonds must mature not later

than 50 years after the date of their issuance.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.204. BONDS SECURED BY REVENUE; ADDITIONAL BONDS. (a)

Bonds may be secured by a pledge of all or part of the district's

revenue, or by all or part of the payments or rentals under one

or more contracts or leases specified by the proceedings

authorizing the issuance of the bonds.

(b) The proceedings authorizing the issuance of bonds secured by

a pledge of revenue of all or part of the district's facilities

may provide that the district shall first pay the expenses of

operating and maintaining all or part of the facilities as the

board considers appropriate before paying the principal of and

interest on the bonds.

(c) In the proceedings authorizing the issuance of bonds secured

by revenue, contract payments, or lease rentals, the district may

reserve the right, under conditions specified by the proceedings,

to issue additional bonds that will be on a parity with, superior

to, or subordinate to the bonds then being issued.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.205. ADDITIONAL SECURITY. (a) At the discretion of

the board, bonds may be additionally secured by a deed of trust

or mortgage lien on all or part of the district's physical

property, facilities, easements, water rights and appropriation

permits, leases, contracts, and all rights appurtenant to the

property, vesting in the trustee power to:

(1) sell the property for the payment of the bonds;

(2) operate the property; and

(3) take other action to further secure the bonds.

(b) A purchaser under a sale under the deed of trust lien, if

one is given, is:

(1) the absolute owner of the property, facilities, and rights

purchased; and

(2) entitled to maintain and operate the property, facilities,

and rights.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.206. DELEGATION OF AUTHORITY. (a) In connection with

the issuance of bonds, the board may:

(1) prescribe the maximum principal amount of bonds to be issued

and the maximum rate of interest the bonds may bear;

(2) recite the public purpose for which the bonds are to be

issued;

(3) delegate to any officer or employee of the district the

authority to effect the sale of the bonds; and

(4) determine the period during which the delegation authority

under Subdivision (3) may be exercised.

(b) In exercising the authority delegated by the board to an

officer or employee, the officer or employee may establish the

terms and details related to the issuance and sale of the bonds,

including:

(1) the form and designation of the bonds;

(2) the principal amount of the bonds and the amount of the

bonds to mature in each year;

(3) the dates, price, interest rates, interest payment dates,

principal payment dates, and redemption features of the bonds;

(4) the execution of agreements determined by the officer or

employee to be necessary in connection with the issuance of the

bonds; and

(5) any other details relating to the issuance and sale of the

bonds as specified by the board in the proceedings authorizing

the issuance of the bonds.

(c) A finding or determination made by an officer or employee

acting under the authority delegated to the officer or employee

has the same force and effect as a finding or determination made

by the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.207. TRUST INDENTURE. District bonds authorized by

this chapter, including refunding bonds, may be additionally

secured by a trust indenture. The trustee may be a bank with

trust powers that is located inside or outside the state.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.208. CREDIT AGREEMENT. In connection with the

issuance of bonds under this chapter, the board may exercise the

authority granted to the governing body of an issuer with regard

to the execution and delivery of a credit agreement under Chapter

1371, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.209. CHARGES FOR DISTRICT SERVICES. If bonds payable

wholly from revenue are issued, the board shall set and revise

the rates, fees, and charges assessed for water sold, waste

collection and treatment services provided, and garbage

collection services provided by the district. The rates, fees,

and charges must be sufficient to:

(1) pay the expense of operating and maintaining the district

facilities that generate the revenue from which the bonds may or

will be paid;

(2) pay the principal of and interest on the bonds when due; and

(3) maintain the reserve fund and other funds as provided in the

proceedings authorizing the issuance of bonds or the trust

indenture securing the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.210. STATE PLEDGE REGARDING RIGHTS AND REMEDIES OF

BONDHOLDERS. Without depriving this state of its power to

regulate and control the rates, fees, and charges assessed for

water sold and waste collection and treatment services provided

by the district, the state pledges to and agrees with the holders

of district bonds that the state will not exercise its power to

regulate and control the rates, fees, and charges in any way that

would impair the rights or remedies of the holders of the bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.211. USE OF BOND PROCEEDS. In addition to the

permitted use of bond proceeds provided by general law, the

district may use proceeds from the sale of bonds:

(1) for the payment of interest on the bonds while the project

or facility is being acquired or constructed and for the year

after it is acquired or constructed;

(2) for the operation and maintenance of the project or facility

during the estimated period of acquisition or construction of the

project or facility and for one year after it is acquired or

constructed;

(3) for a debt service reserve fund;

(4) for other funds as may be provided in the proceedings

authorizing the issuance of bonds or in the trust indenture

securing the bonds;

(5) to pay any expense necessarily incurred in accomplishing the

purpose of the district, including any expense of issuing and

selling the bonds; and

(6) to pay any costs incurred under the terms of a credit

agreement.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.212. ADDITIONAL AUTHORITY TO PROVIDE DEBT SERVICE

RESERVE. (a) The board may provide that in lieu of or in

addition to providing for the funding of a debt service reserve

fund with cash, a line or letter of credit or an insurance policy

may be used for the debt service reserve fund.

(b) Any agreement under which a line or letter of credit or

insurance policy is provided must be submitted to the attorney

general for examination and approval. After approval, the

agreement is incontestable in any court or other forum for any

reason and is a valid and binding obligation of the district in

accordance with its terms for all purposes.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.213. REFUNDING BONDS. (a) The district may issue

refunding bonds to refund all or part of its outstanding bonds

issued under this chapter, including matured but unpaid interest

and obligations incurred under a credit agreement.

(b) Refunding bonds may be issued in the manner provided by

Chapter 1207, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.214. REMEDIES AND COVENANTS. The proceedings

authorizing the issuance of any bonds authorized under this

chapter, including refunding bonds, the execution of a trust

indenture securing the bonds, and the execution of a credit

agreement, may provide other remedies and covenants the board

considers necessary to issue the bonds on terms the board

determines to be most favorable to the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.215. LIMITATION ON RIGHTS OF BONDHOLDERS. The

proceedings authorizing the issuance of bonds or the trust

indenture securing the bonds may limit or qualify the rights of

the holders of less than all of the outstanding bonds payable

from the same source to institute or prosecute litigation

affecting the district's property or income.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.216. BONDS EXEMPT FROM TAXATION. Payments made by the

district in connection with the issuance of bonds, the transfer

of any bond, and the income from any bond, including profits made

on the sale of any bond, are exempt from taxation in this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.

Sec. 9601.217. APPOINTMENT OF RECEIVER. (a) On default or

threatened default in the payment of the principal of or interest

on obligations incurred by the district in connection with the

issuance of bonds that are payable wholly or partly from revenue,

a court may, on petition of the holders of at least 25 percent of

the district's outstanding revenue bonds, or the party to a

credit agreement, appoint a receiver for the district.

(b) The receiver may collect and receive all district revenue,

employ and discharge district agents and employees, take charge

of money on hand, and manage the district's proprietary affairs

without the consent of or hindrance by the board.

(c) The receiver may be authorized to sell or contract for the

sale of water, the collection or treatment of waste, or the

provision of garbage collection or disposal services, or to renew

contracts with the approval of the court that appointed the

receiver.

(d) The court may vest the receiver with any other power or duty

the court finds necessary to protect the holders of the bonds or

the party to a credit agreement.

Added by Acts 2009, 81st Leg., R.S., Ch.

523, Sec. 1, eff. June 19, 2009.



CHAPTER 11001. ROAD DISTRICT AUTHORITY OF BASTROP COUNTY WATER CONTROL AND IMPROVEMENT DISTRICT NO. 2

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE X. DISTRICTS WITH COMBINED POWERS

CHAPTER 11001. ROAD DISTRICT AUTHORITY OF BASTROP COUNTY WATER

CONTROL AND IMPROVEMENT DISTRICT NO. 2

Sec. 11001.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of the district.

(2) "District" means the Bastrop County Water Control and

Improvement District No. 2.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 11001.002. ROAD DISTRICT POWERS AND DUTIES. (a) The

district has all of the rights, powers, privileges, functions,

responsibilities, and duties that general law grants a road

district created under Section 52, Article III, Texas

Constitution.

(b) The board, within the district's boundaries, may exercise

the powers that the commissioners court of a county may exercise

under Chapter 257, Transportation Code, to the extent that

chapter can be applied.

(c) Repealed by Acts 2005, 79th Leg., Ch. 729, Sec. 2.02, eff.

April 1, 2007.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

729, Sec. 2.02, eff. April 1, 2007.

Sec. 11001.003. MASTER PLAN APPROVAL AND ADOPTION. (a) The

district shall adopt a master plan for all road improvements.

(b) The district shall submit the master plan to the governing

bodies of the City of Bastrop and Bastrop County before the plan

is adopted.

(c) The district may not adopt the master plan until the plan is

approved by the governing body of:

(1) the City of Bastrop, for improvements to be made in the

city's jurisdiction; and

(2) Bastrop County, for improvements to be made in the county's

jurisdiction.

(d) Not later than the 61st day after the date the applicable

governing body receives the master plan, the governing body shall

review the plan and present the district with any proposed

revisions necessary to obtain the governing body's approval of

the plan.

(e) The district shall review proposed plan revisions at a

public hearing held for that purpose.

(f) The district must adopt the master plan at a public hearing.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 11001.004. MASTER PLAN CONTENT. The master plan must

include:

(1) a map of the district boundaries that shows:

(A) the proposed improvements; and

(B) how the proposed improvements would connect to other

entities' road and drainage systems; and

(2) a written plan that contains:

(A) general objectives for the proposed improvements;

(B) the sequence of the improvements;

(C) the estimated date of completion of each phase of the

proposed improvements;

(D) the estimated cost of each phase of the proposed

improvements;

(E) an analysis of the district's projected revenues compared

with the projected costs; and

(F) a proposed timetable for completion of the proposed

improvements.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 11001.005. MASTER PLAN IMPLEMENTATION. The district shall

make all road improvements in accordance with the master plan.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 11001.006. MASTER PLAN ANNUAL HEARING. The district shall

conduct an annual public hearing on revisions to the master plan

to inform the public and provide opportunity for public comment.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 11001.007. MONTHLY CHARGES. (a) The board by resolution

may impose a monthly charge in an amount not to exceed $15 for

each developed or undeveloped lot, tract, or reserve in the

district.

(a-1) The board may not increase the monthly charge for a

developed or undeveloped lot, tract, or reserve in the district

by more than $3 in any calendar year. The board may grant an

exemption to an increase in the monthly charge to the owner of a

lot, tract, or reserve in the district who:

(1) is 65 years of age or older and who uses the lot, tract, or

reserve as a residence; or

(2) has been determined to have a disability by and has written

documentation of the disability from the United States Social

Security Administration or the United States Department of

Veterans Affairs.

(b) Money received from the monthly charge may be used only for:

(1) constructing, maintaining, or repairing public streets or

roadways in the district; or

(2) purchasing equipment necessary to maintain or repair public

streets or roadways in the district.

(c) Of the money received under Subsection (a) each fiscal year:

(1) not more than 10 percent may be used for administrative

purposes; and

(2) not less than 15 percent shall be used for road maintenance.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

790, Sec. 1, eff. June 19, 2009.

Sec. 11001.008. CITY OR COUNTY APPROVAL OF PLANS AND

SPECIFICATIONS. (a) The district shall submit for the approval

of the governing body of the City of Bastrop or Bastrop County,

as appropriate, all road plans and specifications before the

district begins construction.

(b) The plans and specifications are considered approved if the

governing body to which they are presented does not by resolution

disapprove of them before the 22nd day after the date on which

they are presented.

(c) In reviewing plans or specifications for construction in a

subdivision, the City of Bastrop or Bastrop County shall

generally apply, as a minimum standard, the standard the city or

county applied to review similar plans or specifications at the

time the subdivision was created. If the plans or specifications

exceed that minimum standard, the standard for approval shall be

based on good engineering practices related to subjects such as

vehicle and pedestrian safety, soil and terrain variables,

watershed impacts, projected traffic use, and future maintenance

requirements.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 11001.009. INSPECTIONS, SAMPLING, AND TESTING. (a) The

City of Bastrop or Bastrop County may:

(1) perform reasonable inspections, gather and test samples, and

perform other testing; or

(2) require the district or the contractor for the work to

perform reasonable inspections, gather and test samples, and

perform other testing.

(b) The district may include the cost of inspecting, sampling,

and testing in the bid specifications. If the district includes

the costs in the bid specifications, the costs are allowable

charges for spending road money.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 11001.010. CONVEYANCE OF IMPROVEMENTS. (a) The district

shall convey the completed improvements to the City of Bastrop or

Bastrop County as appropriate.

(b) If the improvements comply with the minimum standards the

city or county, as applicable, prescribes for improvements in its

jurisdiction, the city or county shall accept the improvements.

(c) If the jurisdictions of the city and the county overlap, the

more stringent standards apply.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 11001.011. ADDITIONAL POWERS. The district may:

(1) select professional and consultant personnel for

engineering, legal, and other necessary support services;

(2) select and approve work contractors and subcontractors;

(3) supervise road and drainage work in the district;

(4) contract to carry out the improvements provided by the

master plan, including contracting with a professional or

contractor;

(5) supervise the cost-effective use of district money allocated

for permanent improvements; and

(6) approve expenditures for necessary maintenance.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 11001.012. REPORT TO CERTAIN LEGISLATORS. The district

annually shall present a report concerning road district

activities to each state representative and each state senator

who represents the area in the district's jurisdiction. The

report must include:

(1) information regarding the progress of work during the

preceding year;

(2) the amount of money spent during the preceding year;

(3) any revisions to the master plan; and

(4) a complete financial statement that lists all funds of the

district and fund balances, expenditures, and interest earnings.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.

Sec. 11001.013. TERMINATION OF ROAD DISTRICT AUTHORITY;

DISTRIBUTION OF DISTRICT MONEY. (a) The road district authority

under this chapter terminates when:

(1) all road improvements under the master plan are completed;

and

(2) the City of Bastrop or Bastrop County, as appropriate, has

accepted all road improvements in the district.

(b) On termination of the district's road district authority,

the district shall give any money related to the district's road

district authority that remains in the district's possession or

control to the City of Bastrop or Bastrop County, as appropriate,

for road maintenance in the district. The district shall send the

money to the City of Bastrop or Bastrop County in the proportion

that the number of miles of road improvements by the district

accepted by the city or county bears to the total number of miles

of road improvements by the district accepted by both the city

and the county.

Acts 2003, 78th Leg., ch. 1277, Sec. 1, eff. April 1, 2005.



CHAPTER 11004. GOODWATER MUNICIPAL UTILITY DISTRICT NO. 1

SPECIAL DISTRICT LOCAL LAWS CODE

TITLE 6. WATER AND WASTEWATER

SUBTITLE X. DISTRICTS WITH COMBINED POWERS

CHAPTER 11004. GOODWATER MUNICIPAL UTILITY DISTRICT NO. 1

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 11004.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

(2) "Director" means a board member.

(3) "District" means the Goodwater Municipal Utility District

No. 1.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.002. NATURE OF DISTRICT. The district is a combined

powers district created under Section 59, Article XVI, Texas

Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.003. CONFIRMATION AND DIRECTORS' ELECTION REQUIRED.

The temporary directors shall hold an election to confirm the

creation of the district and to elect five permanent directors as

provided by Section 49.102, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.004. CONSENT OF MUNICIPALITY REQUIRED. The temporary

directors may not hold an election under Section 11004.003 until

each municipality in whose corporate limits or extraterritorial

jurisdiction the district is located has consented by ordinance

or resolution to the creation of the district and to the

inclusion of land in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.005. FINDINGS OF PUBLIC PURPOSE AND BENEFIT. (a)

The district is created to serve a public purpose and benefit.

(b) The district is created to accomplish the purposes of:

(1) a municipal utility district as provided by general law and

Section 59, Article XVI, Texas Constitution;

(2) Section 52, Article III, Texas Constitution, that relate to

the construction, acquisition, improvement, operation, or

maintenance of macadamized, graveled, or paved roads, or

improvements, including storm drainage, in aid of those roads;

and

(3) Section 52-a, Article III, Texas Constitution, to promote,

develop, encourage, and maintain employment, commerce, economic

development, and the public welfare in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.006. INITIAL DISTRICT TERRITORY. (a) The district

is initially composed of the territory described by Section 2 of

the Act creating this chapter.

(b) The boundaries and field notes contained in Section 2 of the

Act creating this chapter form a closure. A mistake made in the

field notes or in copying the field notes in the legislative

process does not affect the district's:

(1) organization, existence, or validity;

(2) right to issue any type of bond for the purposes for which

the district is created or to pay the principal of and interest

on a bond;

(3) right to impose a tax; or

(4) legality or operation.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.007. RELATION TO OTHER LAW. If any provision of the

general law, including a provision incorporated by reference in

this chapter, is in conflict or inconsistent with this chapter,

this chapter prevails.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.008. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. BOARD OF DIRECTORS

Sec. 11004.051. GOVERNING BODY; TERMS. (a) The district is

governed by a board of five elected directors.

(b) Except as provided by Section 11004.052, directors serve

staggered four-year terms.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.052. TEMPORARY DIRECTORS. (a) On or after the

effective date of the Act creating this chapter, the owner or

owners of a majority of the assessed value of the real property

in the district may submit a petition to the Texas Commission on

Environmental Quality requesting that the commission appoint as

temporary directors the five persons named in the petition. The

commission shall appoint as temporary directors the five persons

named in the petition.

(b) Temporary directors serve until the earlier of:

(1) the date permanent directors are elected under Section

11004.003; or

(2) the fourth anniversary of the effective date of the Act

creating this chapter.

(c) If permanent directors have not been elected under Section

11004.003 and the terms of the temporary directors have expired,

successor temporary directors shall be appointed or reappointed

as provided by Subsection (d) to serve terms that expire on the

earlier of:

(1) the date permanent directors are elected under Section

11004.003; or

(2) the fourth anniversary of the date of the appointment or

reappointment.

(d) If Subsection (c) applies, the owner or owners of a majority

of the assessed value of the real property in the district may

submit a petition to the Texas Commission on Environmental

Quality requesting that the commission appoint as successor

temporary directors the five persons named in the petition. The

commission shall appoint as successor temporary directors the

five persons named in the petition.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 11004.101. GENERAL POWERS AND DUTIES. The district has the

powers and duties necessary to accomplish the purposes for which

the district is created.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.102. MUNICIPAL UTILITY DISTRICT POWERS AND DUTIES.

The district has the powers and duties provided by the general

law of this state, including Chapters 49 and 54, Water Code,

applicable to municipal utility districts created under Section

59, Article XVI, Texas Constitution.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.103. AUTHORITY FOR ROAD PROJECTS. Under Section 52,

Article III, Texas Constitution, the district may design,

acquire, construct, finance, issue bonds for, improve, operate,

maintain, and convey to this state, a county, or a municipality

for operation and maintenance macadamized, graveled, or paved

roads, or improvements, including storm drainage, in aid of those

roads.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.104. ROAD STANDARDS AND REQUIREMENTS. (a) A road

project must meet all applicable construction standards, zoning

and subdivision requirements, and regulations of each

municipality in whose corporate limits or extraterritorial

jurisdiction the road project is located.

(b) If a road project is not located in the corporate limits or

extraterritorial jurisdiction of a municipality, the road project

must meet all applicable construction standards, subdivision

requirements, and regulations of each county in which the road

project is located.

(c) If the state will maintain and operate the road, the Texas

Transportation Commission must approve the plans and

specifications of the road project.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.105. STREET REPAIR AND MAINTENANCE. (a) After the

10th anniversary of the effective date of the Act creating this

chapter, the district, at the district's expense, shall repair

and maintain any streets in the district.

(b) A district's repair and maintenance of streets under this

section must meet all applicable construction standards and

regulations of the City of Georgetown and Williamson County.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.106. REGIONAL WASTE DISPOSAL POWERS AND DUTIES. The

district has the powers and duties applicable to a district under

Chapter 30, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.107. WASTEWATER TREATMENT FACILITY DESIGN APPROVAL.

The district must obtain the approval of the Brazos River

Authority for the design of any district wastewater treatment

facility.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.108. WASTEWATER SERVICE PROVIDERS. Only the Brazos

River Authority or a provider approved by the Brazos River

Authority may provide wastewater service in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.109. COMPLIANCE WITH FEBRUARY 2005 AGREEMENT. The

district shall comply with the terms of the "Agreement Regarding

Sewer Services Areas and Customers" among the Lower Colorado

River Authority, the Brazos River Authority, the City of

Georgetown, the City of Liberty Hill, and the Chisholm Trail

Special Utility District dated February 1, 2005.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.110. DIVISION OF DISTRICT. (a) The district may be

divided into two or more new districts only if:

(1) the district has no outstanding bonded debt; and

(2) the district is not imposing ad valorem taxes.

(b) This chapter applies to any new district created by the

division of the district, and a new district has all the powers

and duties of the district.

(c) Any new district created by the division of the district may

not, at the time the new district is created, contain any land

outside the area described by Section 2 of the Act creating this

chapter.

(d) The board, on its own motion or on receipt of a petition

signed by the owner or owners of a majority of the assessed value

of the real property in the district, may adopt an order dividing

the district.

(e) The board may adopt an order dividing the district before or

after the date the board holds an election under Section

11004.003 to confirm the district's creation.

(f) An order dividing the district shall:

(1) name each new district;

(2) include the metes and bounds description of the territory of

each new district;

(3) appoint temporary directors for each new district or provide

that the owner or owner of a majority of the assessed value of

the real property in each new district may submit a petition to

the Texas Commission on Environmental Quality requesting that the

commission appoint as temporary directors the five persons named

in the petition; and

(4) provide for the division of assets and liabilities between

or among the new districts.

(g) On or before the 30th day after the date of adoption of an

order dividing the district, the district shall file the order

with the commission and record the order in the real property

records of each county in which the district is located.

(h) Any new district created by the division of the district

shall hold a confirmation and directors' election as required by

Section 11004.003. A new district that is not confirmed is

subject to dissolution under general laws.

(i) Municipal consent to the creation of the district and to the

inclusion of land in the district granted under Section 11004.004

acts as municipal consent to the creation of any new district

created under this section and to the inclusion of land in the

new district.

(j) Any new district created by the division of the district

must hold an election as required by this chapter to obtain voter

approval before the district may impose a maintenance tax or

issue bonds payable wholly or partly from ad valorem taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.111. COMPLIANCE WITH MUNICIPAL CONSENT ORDINANCE OR

RESOLUTION. The district shall comply with all applicable

requirements of any ordinance or resolution that is adopted under

Section 54.016 or 54.0165, Water Code, and that consents to the

creation of the district or to the inclusion of land in the

district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.112. LIBRARIES. The district may exercise the powers

of a library district under Chapter 326, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.113. EXERCISE OF POWERS OF DEVELOPMENT CORPORATION.

The district may exercise the powers of a development corporation

under Chapter 505, Local Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.114. LIMITATION ON USE OF EMINENT DOMAIN. The

district may not exercise the power of eminent domain outside the

district to acquire a site or easement for:

(1) a road project authorized by Section 11004.103; or

(2) a recreational facility as defined by Section 49.462, Water

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. GENERAL FINANCIAL PROVISIONS

Sec. 11004.151. ELECTIONS REGARDING TAXES OR BONDS. (a) The

district may issue, without an election, bonds and other

obligations secured by:

(1) revenue other than ad valorem taxes; or

(2) contract payments described by Section 11004.153.

(b) The district must hold an election in the manner provided by

Chapters 49 and 54, Water Code, to obtain voter approval before

the district may impose an ad valorem tax, impose a sales or use

tax, or issue bonds payable from ad valorem taxes.

(c) The district may not issue bonds payable from ad valorem

taxes to finance a road project unless the issuance is approved

by a vote of a two-thirds majority of the district voters voting

at an election held for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.152. OPERATION AND MAINTENANCE TAX. (a) If

authorized at an election held under Section 11004.151, the

district may impose an operation and maintenance tax on taxable

property in the district in accordance with Section 49.107, Water

Code.

(b) The board shall determine the tax rate. The rate may not

exceed the rate approved at the election.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.153. CONTRACT TAXES. (a) In accordance with Section

49.108, Water Code, the district may impose a tax other than an

operation and maintenance tax and use the revenue derived from

the tax to make payments under a contract after the provisions of

the contract have been approved by a majority of the district

voters voting at an election held for that purpose.

(b) A contract approved by the district voters may contain a

provision stating that the contract may be modified or amended by

the board without further voter approval.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

SUBCHAPTER E. BONDS AND OTHER OBLIGATIONS

Sec. 11004.201. AUTHORITY TO ISSUE BONDS AND OTHER OBLIGATIONS.

The district may issue bonds or other obligations payable wholly

or partly from ad valorem taxes, impact fees, revenue, contract

payments, grants, or other district money, or any combination of

those sources, to pay for any authorized district purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.202. TAXES FOR BONDS. At the time the district

issues bonds payable wholly or partly from ad valorem taxes, the

board shall provide for the annual imposition of a continuing

direct ad valorem tax, without limit as to rate or amount, while

all or part of the bonds are outstanding as required and in the

manner provided by Sections 54.601 and 54.602, Water Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.

Sec. 11004.203. BONDS FOR ROAD PROJECTS. At the time of

issuance, the total principal amount of bonds or other

obligations issued or incurred to finance road projects and

payable from ad valorem taxes may not exceed one-fourth of the

assessed value of the real property in the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1098, Sec. 1, eff. June 19, 2009.









TAX CODE

TITLE 1. PROPERTY TAX CODE

CHAPTER 1. GENERAL PROVISIONS

TAX CODE

TITLE 1. PROPERTY TAX CODE

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

Sec. 1.01. SHORT TITLE. This title may be cited as the Property

Tax Code.

Acts 1979, 66th Leg., p. 2218, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 1.02. APPLICABILITY OF TITLE. This title applies to a

taxing unit that is created by or pursuant to any general,

special, or local law enacted before or after the enactment of

this title unless a law enacted after enactment of this title by

or pursuant to which the taxing unit is created expressly

provides that this title does not apply. This title supersedes

any provision of a municipal charter or ordinance relating to

property taxation. Nothing in this title invalidates or restricts

the right of voters to utilize municipal-level initiative and

referendum to set a tax rate, level of spending, or limitation on

tax increase for that municipality.

Acts 1979, 66th Leg., p. 2218, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 117, ch. 13,

Sec. 1, eff. Jan. 1, 1982.

Sec. 1.03. CONSTRUCTION OF TITLE. The Code Construction Act

(Chapter 311, Government Code) applies to the construction of

each provision of this title except as otherwise expressly

provided by this title.

Acts 1979, 66th Leg., p. 2218, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 479, Sec. 72, eff.

Sept. 1, 1985.

Sec. 1.04. DEFINITIONS. In this title:

(1) "Property" means any matter or thing capable of private

ownership.

(2) "Real property" means:

(A) land;

(B) an improvement;

(C) a mine or quarry;

(D) a mineral in place;

(E) standing timber; or

(F) an estate or interest, other than a mortgage or deed of

trust creating a lien on property or an interest securing payment

or performance of an obligation, in a property enumerated in

Paragraphs (A) through (E) of this subdivision.

(3) "Improvement" means:

(A) a building, structure, fixture, or fence erected on or

affixed to land;

(B) a transportable structure that is designed to be occupied

for residential or business purposes, whether or not it is

affixed to land, if the owner of the structure owns the land on

which it is located, unless the structure is unoccupied and held

for sale or normally is located at a particular place only

temporarily; or

(C) for purposes of an entity created under Section 52, Article

III, or Section 59, Article XVI, Texas Constitution, the:

(i) subdivision of land by plat;

(ii) installation of water, sewer, or drainage lines; or

(iii) paving of undeveloped land.

(3-a) Notwithstanding anything contained herein to the contrary,

a manufactured home is an improvement to real property only if

the owner of the home has elected to treat the manufactured home

as real property pursuant to Section 1201.2055, Occupations Code,

and a certified copy of the statement of ownership and location

has been filed with the real property records of the county in

which the home is located as provided in Section 1201.2055(d),

Occupations Code.

(4) "Personal property" means property that is not real

property.

(5) "Tangible personal property" means personal property that

can be seen, weighed, measured, felt, or otherwise perceived by

the senses, but does not include a document or other perceptible

object that constitutes evidence of a valuable interest, claim,

or right and has negligible or no intrinsic value.

(6) "Intangible personal property" means a claim, interest

(other than an interest in tangible property), right, or other

thing that has value but cannot be seen, felt, weighed, measured,

or otherwise perceived by the senses, although its existence may

be evidenced by a document. It includes a stock, bond, note or

account receivable, franchise, license or permit, demand or time

deposit, certificate of deposit, share account, share certificate

account, share deposit account, insurance policy, annuity,

pension, cause of action, contract, and goodwill.

(7) "Market value" means the price at which a property would

transfer for cash or its equivalent under prevailing market

conditions if:

(A) exposed for sale in the open market with a reasonable time

for the seller to find a purchaser;

(B) both the seller and the purchaser know of all the uses and

purposes to which the property is adapted and for which it is

capable of being used and of the enforceable restrictions on its

use; and

(C) both the seller and purchaser seek to maximize their gains

and neither is in a position to take advantage of the exigencies

of the other.

(8) "Appraised value" means the value determined as provided by

Chapter 23 of this code.

(9) "Assessed value" means, for the purposes of assessment of

property for taxation, the amount determined by multiplying the

appraised value by the applicable assessment ratio, but, for the

purposes of determining the debt limitation imposed by Article

III, Section 52, of the Texas Constitution, shall mean the market

value of the property recorded by the chief appraiser.

(10) "Taxable value" means the amount determined by deducting

from assessed value the amount of any applicable partial

exemption.

(11) "Partial exemption" means an exemption of part of the value

of taxable property.

(12) "Taxing unit" means a county, an incorporated city or town

(including a home-rule city), a school district, a special

district or authority (including a junior college district, a

hospital district, a district created by or pursuant to the Water

Code, a mosquito control district, a fire prevention district, or

a noxious weed control district), or any other political unit of

this state, whether created by or pursuant to the constitution or

a local, special, or general law, that is authorized to impose

and is imposing ad valorem taxes on property even if the

governing body of another political unit determines the tax rate

for the unit or otherwise governs its affairs.

(13) "Tax year" means the calendar year.

(14) "Assessor" means the officer or employee responsible for

assessing property taxes as provided by Chapter 26 of this code

for a taxing unit by whatever title he is designated.

(15) "Collector" means the officer or employee responsible for

collecting property taxes for a taxing unit by whatever title he

is designated.

(16) "Possessory interest" means an interest that exists as a

result of possession or exclusive use or a right to possession or

exclusive use of a property and that is unaccompanied by

ownership of a fee simple or life estate in the property.

However, "possessory interest" does not include an interest,

whether of limited or indeterminate duration, that involves a

right to exhaust a portion of a real property.

(17) "Conservation and reclamation district" means a district

created under Article III, Section 52, or Article XVI, Section

59, of the Texas Constitution, or under a statute enacted under

Article III, Section 52, or Article XVI, Section 59, of the Texas

Constitution.

(18) "Clerical error" means an error:

(A) that is or results from a mistake or failure in writing,

copying, transcribing, entering or retrieving computer data,

computing, or calculating; or

(B) that prevents an appraisal roll or a tax roll from

accurately reflecting a finding or determination made by the

chief appraiser, the appraisal review board, or the assessor;

however, "clerical error" does not include an error that is or

results from a mistake in judgment or reasoning in the making of

the finding or determination.

(19) "Comptroller" means the Comptroller of Public Accounts of

the State of Texas.

Acts 1979, 66th Leg., p. 2218, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 118, ch. 13,

Sec. 2, eff. Jan. 1, 1982; Acts 1987, 70th Leg., ch. 984, Sec.

25, eff. June 19, 1987; Acts 1989, 71st Leg., ch. 1123, Sec. 1,

eff. Jan. 1, 1990; Acts 1991, 72nd Leg., ch. 20, Sec. 13, eff.

Aug. 26, 1991; Acts 1991, 72nd Leg., ch. 393, Sec. 1, eff. June

10, 1991; Acts 1991, 72nd Leg., ch. 843, Sec. 6, eff. Sept. 1,

1991; Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec. 8.01(22), eff.

Nov. 12, 1991; Acts 1993, 73rd Leg., ch. 347, Sec. 4.04, eff. May

31, 1993; Acts 1997, 75th Leg., ch. 1070, Sec. 52, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 30, eff. June 18, 2005.

Sec. 1.05. CITY FISCAL YEAR. The governing body of a home-rule

city may establish by ordinance a fiscal year different from that

fixed in its charter if a different fiscal year is desirable to

adapt budgeting and other fiscal activities to the tax cycle

required by this title.

Acts 1979, 66th Leg., p. 2220, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 1.06. EFFECT OF WEEKEND OR HOLIDAY. If the last day for

the performance of an act is a Saturday, Sunday, or legal state

or national holiday, the act is timely if performed on the next

regular business day.

Acts 1979, 66th Leg., p. 2220, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 1.07. DELIVERY OF NOTICE. (a) An official or agency

required by this title to deliver a notice to a property owner

may deliver the notice by regular first-class mail, with postage

prepaid, unless this section or another provision of this title

requires a different method of delivery or the parties agree that

the notice must be delivered as provided by Section 1.085.

(b) The official or agency shall address the notice to the

property owner, the person designated under Section 1.111(f) to

receive the notice for the property owner, if that section

applies, or, if appropriate, the property owner's agent at the

agent's address according to the most recent record in the

possession of the official or agency. However, if a property

owner files a written request with the appraisal district that

notices be sent to a particular address, the official or agency

shall send the notice to the address stated in the request.

(c) A notice permitted to be delivered by first-class mail by

this section is presumed delivered when it is deposited in the

mail. This presumption is rebuttable when evidence of failure to

receive notice is provided.

(d) A notice required by Section 11.45(d), 23.44(d), 23.57(d),

23.79(d), or 23.85(d) must be sent by certified mail.

Acts 1979, 66th Leg., p. 2220, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 4947, ch. 885, Sec. 1,

eff. Jan. 1, 1984; Acts 1989, 71st Leg., ch. 796, Sec. 1, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1039, Sec. 1, eff. Jan.

1, 1998; Acts 1999, 76th Leg., ch. 441, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1126, Sec. 1, eff. September 1, 2005.

Sec. 1.08. TIMELINESS OF ACTION BY MAIL. When a property owner

is required by this title to make a payment or to file or deliver

a report, application, statement, or other document or paper by a

specified due date, his action is timely if:

(1) it is sent by regular first-class mail, properly addressed

with postage prepaid; and

(2) it bears a post office cancellation mark of a date earlier

than or on the specified due date and within the specified period

or the property owner furnishes satisfactory proof that it was

deposited in the mail on or before the specified due date and

within the specified period.

Acts 1979, 66th Leg., p. 2220, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Amended by:

Acts 2005, 79th Leg., Ch.

412, Sec. 2, eff. September 1, 2005.

Sec. 1.085. COMMUNICATION IN ELECTRONIC FORMAT. (a) Except as

provided by Section 1.07(d), any notice, rendition, application

form, or completed application that is required or permitted by

this title to be delivered between a chief appraiser and a

property owner or between a chief appraiser and a person

designated by a property owner under Section 1.111(f) may be

delivered in an electronic format if the chief appraiser and the

property owner agree under this section.

(b) An agreement between a chief appraiser and a property owner

must:

(1) be in writing;

(2) be signed by the chief appraiser and the property owner; and

(3) specify:

(A) the medium of communication;

(B) the type of communication covered;

(C) the means for protecting the security of a communication;

(D) the means for confirming delivery of a communication; and

(E) the electronic mail address of the property owner or person

designated to represent the property owner under Section 1.111,

as applicable.

(c) An agreement may address other matters.

(d) Unless otherwise provided by an agreement, the delivery of

any information in an electronic format is effective on receipt

by a chief appraiser, property owner, or person designated by a

property owner.

(e) The comptroller by rule:

(1) shall prescribe acceptable media, formats, content, and

methods for the electronic transmission of notices required by

Section 25.19; and

(2) may prescribe acceptable media, formats, content, and

methods for the electronic transmission of other notices,

renditions, and applications.

(f) In an agreement entered into under this section, a chief

appraiser may select the medium, format, content, and method to

be used by the appraisal district from among those prescribed by

the comptroller under Subsection (e).

(g) Notwithstanding Subsection (a), if a property owner whose

property is included in 25 or more accounts in the appraisal

records of the appraisal district requests the chief appraiser to

enter into an agreement for the delivery of the notice required

by Section 25.19 in an electronic format, the chief appraiser

must enter into an agreement under this section for that purpose

and shall deliver the notice in accordance with an electronic

medium, format, content, and method prescribed by the comptroller

under Subsection (e).

Added by Acts 1999, 76th Leg., ch. 441, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 984, Sec. 1; Acts

2003, 78th Leg., ch. 1173, Sec. 1, eff. Jan. 1, 2005.

Amended by:

Acts 2005, 79th Leg., Ch.

412, Sec. 3, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

412, Sec. 18(1), eff. September 1, 2005.

Sec. 1.09. AVAILABILITY OF FORMS. When a property owner is

required by this title to use a form, the office or agency with

which the form is filed shall make printed and electronic

versions of the forms readily and timely available and shall

furnish a property owner a form without charge.

Added by Acts 1979, 66th Leg., p. 2220, ch. 841, Sec. 1, eff.

Jan. 1, 1982. Amended by Acts 2003, 78th Leg., ch. 984, Sec. 2;

Acts 2003, 78th Leg., ch. 1173, Sec. 2, eff. Jan. 1, 2005.

Sec. 1.10. ROLLS IN ELECTRONIC DATA-PROCESSING RECORDS. The

appraisal roll for an appraisal district and the appraisal roll

or the tax roll for the unit may be retained in electronic

data-processing equipment. However, a physical document for each

must be prepared and made readily available to the public.

Acts 1979, 66th Leg., p. 2220, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 118, ch. 13,

Sec. 3, eff. Jan. 1, 1982.

Sec. 1.11. COMMUNICATIONS TO FIDUCIARY. (a) On the written

request of a property owner, an appraisal office or an assessor

or collector shall deliver all notices, tax bills, and other

communications relating to the owner's property or taxes to the

owner's fiduciary.

(b) To be effective, a request made under this section must be

filed with the appraisal district. A request remains in effect

until revoked by a written revocation filed with the appraisal

district by the owner.

Added by Acts 1981, 67th Leg., 1st C.S., p. 118, ch. 13, Sec. 4,

eff. Jan. 1, 1982.

Amended by:

Acts 2005, 79th Leg., Ch.

1126, Sec. 2, eff. September 1, 2005.

Sec. 1.111. REPRESENTATION OF PROPERTY OWNER. (a) A property

owner may designate a lessee or other person to act as the agent

of the owner for any purpose under this title in connection with

the property or the property owner.

(b) The designation of an agent must be made by written

authorization on a form prescribed by the comptroller under

Subsection (h) and signed by the owner, a property manager

authorized to designate agents for the owner, or another person

authorized to act on behalf of the owner other than the person

being designated as agent, and must clearly indicate that the

person is authorized to act on behalf of the property owner in

property tax matters relating to the property or the property

owner. The designation may authorize the agent to represent the

owner in all property tax matters or in specific property tax

matters as identified in the designation. The designation does

not take effect with respect to an appraisal district or a taxing

unit participating in the appraisal district until a copy of the

designation is filed with the appraisal district.

(c) The designation of an agent under this section remains in

effect until revoked in a written revocation filed with the

appraisal district by the property owner. A designation may be

made to expire according to its own terms but is still subject to

prior revocation by the property owner.

(d) A property owner may not designate more than one agent to

represent the property owner in connection with an item of

property. The designation of an agent in connection with an item

of property revokes any previous designation of an agent in

connection with that item of property.

(e) An agreement between a property owner or the owner's agent

and the chief appraiser is final if the agreement relates to a

matter:

(1) which may be protested to the appraisal review board or on

which a protest has been filed but not determined by the board;

or

(2) which may be corrected under Section 25.25 or on which a

motion for correction under that section has been filed but not

determined by the board.

(f) A property owner in writing filed with the appraisal

district may direct the appraisal district, appraisal review

board, and each taxing unit participating in the appraisal

district to deliver all notices, tax bills, orders, and other

communications relating to one or more specified items of the

owner's property to a specified person instead of to the property

owner. The instrument must clearly identify the person by name

and give the person's address to which all notices, tax bills,

orders, and other communications are to be delivered. The

property owner may but is not required to designate the person's

agent for other tax matters designated under Subsection (a) as

the person to receive all notices, tax bills, orders, and other

communications. The designation of an agent for other tax matters

under Subsection (a) may also provide that the agent is the

person to whom notices, tax bills, orders, and other

communications are to be delivered under this subsection.

(g) An appraisal district, appraisal review board, or taxing

unit may not require a person to designate an agent to represent

the person in a property tax matter other than as provided by

this section.

(h) The comptroller shall prescribe forms and adopt rules to

facilitate compliance with this section. The comptroller shall

include on any form used for designation of an agent for a

single-family residential property in which the property owner

resides the following statement in boldfaced type:

"In some cases, you may want to contact your appraisal district

or other local taxing units for free information and/or forms

concerning your case before designating an agent."

(i) An appraisal review board shall accept and consider a motion

or protest filed by an agent of a property owner if an agency

authorization is filed at or before the hearing on the motion or

protest. If an appraisal review board designates a time and

place for appearance before a hearing, an agency authorization is

considered to be filed at or before the hearing if a copy of the

authorization is filed at the time and place designated by the

board.

(j) An individual exempt from registration as a property tax

consultant under Section 1152.002, Occupations Code, who files a

protest with the appraisal review board on behalf of the property

owner is entitled to receive all notices from the appraisal

district regarding the property subject to the protest until the

authority is revoked by the property owner as provided by this

section.

Added by Acts 1987, 70th Leg., ch. 435, Sec. 1, eff. Jan. 1,

1988. Amended by Acts 1989, 71st Leg., ch. 796, Sec. 2, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec. 1,

eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 981, Sec. 1, eff.

Jan. 1, 1994; Acts 1993, 73rd Leg., ch. 1031, Sec. 1, eff. Sept.

1, 1993; Acts 1997, 75th Leg., ch. 349, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

156, Sec. 1, eff. May 26, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1267, Sec. 1, eff. June 19, 2009.

Sec. 1.12. MEDIAN LEVEL OF APPRAISAL. (a) For purposes of this

title, the median level of appraisal is the median appraisal

ratio of a reasonable and representative sample of properties in

an appraisal district or, for purposes of Section 41.43 or 42.26,

of a sample of properties specified by that section.

(b) An appraisal ratio is the ratio of a property's appraised

value as determined by the appraisal office or appraisal review

board, as applicable, to:

(1) the appraised value of the property according to law if the

property qualifies for appraisal for tax purposes according to a

standard other than market value; or

(2) the market value of the property if Subdivision (1) of this

subsection does not apply.

(c) The median appraisal ratio for a sample of properties is, in

a numerically ordered list of the appraisal ratios for the

properties:

(1) if the sample contains an odd number of properties, the

appraisal ratio above and below which there is an equal number of

appraisal ratios in the list; or

(2) if the sample contains an even number of properties, the

average of the two consecutive appraisal ratios above and below

which there is an equal number of appraisal ratios in the list.

(d) For purposes of this section, the appraisal ratio of a

homestead to which Section 23.23 applies is the ratio of the

property's market value as determined by the appraisal district

or appraisal review board, as applicable, to the market value of

the property according to law. The appraisal ratio is not

calculated according to the appraised value of the property as

limited by Section 23.23.

Added by Acts 1981, 67th Leg., 1st C.S., p. 118, ch. 13, Sec. 5,

eff. Jan. 1, 1982. Amended by Acts 1983, 68th Leg., p. 4924, ch.

877, Sec. 1, eff. Jan. 1, 1984; Acts 1985, 69th Leg., ch. 823,

Sec. 1, eff. Jan. 1, 1986; Acts 1989, 71st Leg., ch. 796, Sec. 3,

eff. June 15, 1989; Acts 1997, 75th Leg., ch. 1039, Sec. 46, eff.

Jan. 1, 1998.

Sec. 1.15. APPRAISERS FOR TAXING UNITS PROHIBITED. A taxing

unit may not employ any person for the purpose of appraising

property for taxation purposes except to the extent necessary to

perform a contract under Section 6.05(b) of this code.

Added by Acts 1983, 68th Leg., p. 5463, ch. 1028, Sec. 1, eff.

Oct. 1, 1985. Renumbered from Sec. 1.13 by Acts 1987, 70th Leg.,

ch. 167, Sec. 5.01(a)(50) eff. Sept. 1, 1987.



CHAPTER 5. STATE ADMINISTRATION

TAX CODE

TITLE 1. PROPERTY TAX CODE

SUBTITLE B. PROPERTY TAX ADMINISTRATION

CHAPTER 5. STATE ADMINISTRATION

Sec. 5.03. POWERS AND DUTIES GENERALLY. (a) The comptroller

shall adopt rules establishing minimum standards for the

administration and operation of an appraisal district. The

minimum standards may vary according to the number of parcels and

the kinds of property the district is responsible for appraising.

(b) The comptroller may require from each district engaged in

appraising property for taxation an annual report on a form

prescribed by the comptroller on the administration and operation

of the appraisal office.

(c) The comptroller may contract with consultants to assist in

performance of the duties imposed by this chapter.

Acts 1979, 66th Leg., p. 2221, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 118, ch. 13,

Sec. 6, eff. Aug. 14, 1981; Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 2, eff. Sept. 1, 1991.

Sec. 5.04. TRAINING AND EDUCATION OF APPRAISERS. (a) The

comptroller shall enter into a memorandum of understanding with

the Texas Department of Licensing and Regulation or any successor

agency responsible for certifying tax professionals in this state

in setting standards for and approving curricula and materials

for use in training and educating appraisers and

assessor-collectors, and the comptroller may contract or enter

into a memorandum of understanding with other public agencies,

educational institutions, or private organizations in sponsoring

courses of instruction and training programs.

(b) An appraisal district shall reimburse an employee of the

appraisal office for all actual and necessary expenses, tuition

and other fees, and costs of materials incurred in attending,

with approval of the chief appraiser, a course or training

program sponsored or approved by the Texas Department of

Licensing and Regulation.

Acts 1979, 66th Leg., p. 2222, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 119, ch. 13,

Sec. 7, eff. Aug. 14, 1981; Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 2, eff. Sept. 1, 1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

450, Sec. 40, eff. September 1, 2009.

Sec. 5.041. TRAINING OF APPRAISAL REVIEW BOARD MEMBERS. (a)

The comptroller shall:

(1) approve curricula and provide materials for use in training

and educating members of an appraisal review board;

(2) supervise a comprehensive course for training and education

of appraisal review board members and issue certificates

indicating course completion;

(3) make all materials for use in training and educating members

of an appraisal review board freely available online;

(4) establish and maintain a toll-free telephone number that

appraisal review board members may call for answers to technical

questions relating to the duties and responsibilities of

appraisal review board members and property appraisal issues; and

(5) provide, as feasible, online technological assistance to

improve the operations of appraisal review boards and appraisal

districts.

(b) A member of the appraisal review board established for an

appraisal district must complete the course established under

Subsection (a). A member of the appraisal review board may not

participate in a hearing conducted by the board unless the person

has completed the course established under Subsection (a) and

received a certificate of course completion.

(c) The comptroller may contract with service providers to

assist with the duties imposed under Subsection (a), but the

course required may not be provided by an appraisal district or a

taxing unit. The comptroller may assess a fee to recover a

portion of the costs incurred for the training course, but the

fee may not exceed $50 per person trained.

(d) The course material for the course required under Subsection

(a) is the comptroller's Appraisal Review Board Manual in use on

the effective date of this section. The manual shall be updated

regularly. It may be revised on request, in writing, to the

comptroller. The revision language must be approved on the

unanimous agreement of a committee selected by the comptroller

and representing, equally, taxpayers and chief appraisers. The

person requesting the revision shall pay the costs of mediation

if the comptroller determines that mediation is required.

(e) Notwithstanding the provisions of Subsection (b), an

appraisal review board member appointed after a course offering

may continue to serve until the completion of the subsequent

course offering.

(e-1) In addition to the course established under Subsection

(a), the comptroller shall approve curricula and provide

materials for use in a continuing education course for members of

an appraisal review board. The curricula and materials must

include information regarding:

(1) the cost, income, and market data comparison methods of

appraising property;

(2) the appraisal of business personal property;

(3) the determination of capitalization rates for property

appraisal purposes;

(4) the duties of an appraisal review board;

(5) the requirements regarding the independence of an appraisal

review board from the board of directors and the chief appraiser

and other employees of the appraisal district;

(6) the prohibitions against ex parte communications applicable

to appraisal review board members;

(7) the Uniform Standards of Professional Appraisal Practice;

(8) the duty of the appraisal district to substantiate the

district's determination of the value of property;

(9) the requirements regarding the equal and uniform appraisal

of property;

(10) the right of a property owner to protest the appraisal of

the property as provided by Chapter 41; and

(11) a detailed explanation of each of the actions described by

Sections 41.41(a), 41.411, 41.412, 41.413, 41.42, and 41.43 so

that members are fully aware of each of the grounds on which a

property appraisal can be appealed.

(e-2) As soon as practicable after the beginning of the second

year of an appraisal review board member's term of office, the

member must successfully complete the course established under

Subsection (e-1). A person who fails to timely complete the

course established under Subsection (e-1) may not be reappointed

to an additional term on the appraisal review board. If the

person is reappointed to an additional term on the appraisal

review board, the person must successfully complete the course

established under Subsection (e-1) in each year the member

continues to serve.

(e-3) The comptroller may contract with service providers to

assist with the duties imposed under Subsection (e-1), but the

course required by that subsection may not be provided by an

appraisal district or a taxing unit. The comptroller may assess

a fee to recover a portion of the costs incurred for the

continuing education course, but the fee may not exceed $50 for

each person trained.

(f) The comptroller may not advise a property owner, a property

owner's agent, an appraisal district, or an appraisal review

board on a matter that the comptroller knows is the subject of a

protest to the appraisal review board.

Added by Acts 1997, 75th Leg., ch. 691, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1294, Sec. 1, eff. September 1, 2009.

Sec. 5.042. REQUIRED TRAINING FOR CHIEF APPRAISERS. (a) Except

as provided by this section, a person may not serve as a chief

appraiser for an appraisal district unless the person has

completed the course of training prescribed by Section 1151.164,

Occupations Code.

(b) A person may serve in a temporary, provisional, or interim

capacity as chief appraiser for a period of up to one year

without completing the training required by this section.

(c) This section does not apply to a county assessor-collector

who serves as chief appraiser under Section 6.05(c).

Added by Acts 2005, 79th Leg., Ch.

1111, Sec. 2, eff. July 1, 2006.

Sec. 5.05. APPRAISAL MANUALS AND OTHER MATERIALS. (a) The

comptroller may prepare and issue publications relating to the

appraisal of property and the administration of taxes, or may

approve other publications relating to those matters, including

materials published by The Appraisal Foundation, the

International Association of Assessing Officers, or other

professionally recognized organizations, for use in the

administration of property taxes, including:

(1) a general appraisal manual;

(2) special appraisal manuals as authorized by law;

(3) cost, price, and depreciation schedules as authorized by

law;

(4) periodic news and reference bulletins;

(5) an annotated version of this title and Title 3; and

(6) a handbook containing selected laws and all rules

promulgated by the comptroller relating to the property tax and

its administration.

(b) The comptroller shall revise or supplement all materials

issued by the comptroller or approve other publications

periodically as necessary to keep them current.

(c) The comptroller shall provide without charge one copy of all

materials to officials of local government who are responsible

for administering the property tax system. If a local government

official requests more than one copy, the comptroller may charge

a reasonable fee to offset the costs of printing and distributing

the materials. The comptroller shall make the materials available

to members of the public but may charge a reasonable fee to

offset the costs of printing and distributing the materials.

(d) If the appraised value of property is at issue in a lawsuit

involving property taxation, a court may not admit in evidence

appraisal manuals or cost, price, and depreciation schedules, or

portions thereof, that are prepared and issued pursuant to this

section. The manuals or schedules may only be used for the

limited purpose of impeachment in the same manner and pursuant to

the same evidentiary rules as applicable to books and treatises.

Acts 1979, 66th Leg., p. 2222, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 119, ch. 13,

Sec. 8, eff. Aug. 14, 1981; Acts 1989, 71st Leg., ch. 384, Sec.

6, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., 2nd C.S., ch. 6,

Sec. 3, eff. Sept. 1, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

412, Sec. 4, eff. September 1, 2005.

Sec. 5.06. EXPLANATION OF TAXPAYER REMEDIES. (a) The

comptroller shall prepare and publish a pamphlet explaining the

remedies available to dissatisfied taxpayers and the procedures

to be followed in seeking remedial action. The comptroller shall

include in the pamphlet advice on preparing and presenting a

protest.

(b) The comptroller shall provide without charge a reasonable

number of copies of the pamphlet to any person on request. The

comptroller may charge a person who requests multiple copies of

the pamphlet a reasonable fee to offset the costs of printing and

distributing those copies. The comptroller at its discretion

shall determine the number of copies that a person may receive

without charge.

Acts 1979, 66th Leg., p. 2222, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1989, 71st Leg., ch. 384, Sec. 7, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec. 4,

eff. Sept. 1, 1991.

Sec. 5.07. PROPERTY TAX FORMS AND RECORDS SYSTEMS. (a) The

comptroller shall prescribe the contents of all forms necessary

for the administration of the property tax system and on request

shall furnish sufficient copies of model forms of each type to

the appropriate local officials. The comptroller may require

reimbursement for the costs of printing and distributing the

forms.

(b) The comptroller shall make the contents of the forms uniform

to the extent practicable but may prescribe or approve additional

or substitute forms for special circumstances.

(c) The comptroller shall also prescribe a uniform record system

to be used by all appraisal districts for the purpose of

submitting data to be used in the studies required by Section

5.10 of this code and by Section 403.302, Government Code. The

record system shall include a compilation of information

concerning sales of real property within the boundaries of the

appraisal district. The sales information maintained in the

uniform record system shall be submitted annually in a form

prescribed by the comptroller.

Acts 1979, 66th Leg., p. 2222, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec. 4,

eff. Sept. 1, 1991; Acts 2003, 78th Leg., ch. 1183, Sec. 4, eff.

June 20, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

288, Sec. 5, eff. January 1, 2010.

Sec. 5.08. PROFESSIONAL AND TECHNICAL ASSISTANCE. (a) The

comptroller may provide professional and technical assistance on

request in appraising property, installing or updating tax maps,

purchasing equipment, developing recordkeeping systems, or

performing other appraisal activities. The comptroller may also

provide professional and technical assistance on request to an

appraisal review board. The comptroller may require reimbursement

for the costs of providing the assistance.

(b) The comptroller may provide information to and consult with

persons actively engaged in appraising property for tax purposes

about any matter relating to property taxation without charge.

Acts 1979, 66th Leg., p. 2223, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 119, ch. 13,

Sec. 9, eff. Aug. 14, 1981; Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 4, eff. Sept. 1, 1991.

Sec. 5.09. ANNUAL REPORTS. (a) The comptroller shall publish

an annual report of the operations of the appraisal districts.

The report shall include for each appraisal district, each

county, and each school district and may include for other taxing

units the total appraised values, assessed values, and taxable

values of taxable property by class of property, the assessment

ratio, and the tax rate.

(b) The comptroller shall deliver a copy of each annual report

published under Subsection (a) of this section to the governor,

the lieutenant governor, and each member of the legislature.

(c) Repealed by Acts 1991, 72nd Leg., 2nd C.S. ch. 6, Sec. 66,

eff. Jan. 8, 1992.

Acts 1979, 66th Leg., p. 2223, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 119, ch. 13,

Sec. 10, eff. Aug. 14, 1981; Acts 1989, 71st Leg., ch. 384, Sec.

8, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., 2nd C.S., ch. 6,

Sec. 5, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 66, eff. Jan. 8, 1992.

Sec. 5.10. RATIO STUDIES. (a) At least once every two years,

the comptroller shall conduct a study in each appraisal district

to determine the degree of uniformity of and the median level of

appraisals by the appraisal district within each major category

of property. The comptroller shall publish a report of the

findings of the study, including in the report the median levels

of appraisal for each major category of property, the coefficient

of dispersion around the median level of appraisal for each major

category of property, and any other standard statistical measures

that the comptroller considers appropriate. In conducting the

study, the comptroller shall apply appropriate standard

statistical analysis techniques to data collected as part of the

study of school district taxable values required by Section

403.302, Government Code.

(b) The published findings of a ratio study conducted by the

comptroller shall be distributed to all members of the

legislature and to all appraisal districts.

(c) In conducting a study under this section, the comptroller or

the comptroller's authorized representative may enter the

premises of a business, trade, or profession and inspect the

property to determine the existence and market value of property

used for the production of income. An inspection under this

subsection must be made during normal business hours or at a time

mutually agreeable to the comptroller or the comptroller's

authorized representative and the person in control of the

premises.

Added by Acts 1981, 67th Leg., 1st C.S., p. 119, ch. 13, Sec. 11,

eff. Jan. 1, 1984. Amended by Acts 1983, 68th Leg., p. 5404, ch.

1001, Sec. 2, eff. Jan. 1, 1984; Acts 1985, 69th Leg., ch. 823,

Sec. 2, eff. Jan. 1, 1986; Acts 1989, 71st Leg., ch. 384, Sec. 9,

eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 843, Sec. 7, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch. 260, Sec. 44, eff. May

30, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

288, Sec. 6, eff. January 1, 2010.

Sec. 5.102. REVIEW OF APPRAISAL DISTRICTS. (a) At least once

every two years, the comptroller shall review the governance of

each appraisal district, taxpayer assistance provided, and the

operating and appraisal standards, procedures, and methodology

used by each appraisal district, to determine compliance with

generally accepted standards, procedures, and methodology. After

consultation with the advisory committee created under Section

403.302, Government Code, the comptroller by rule may establish

procedures and standards for conducting and scoring the review.

(b) In conducting the review, the comptroller is entitled to

access to all records and reports of the appraisal district, to

copy or print any record or report of the appraisal district, and

to the assistance of the appraisal district's officers and

employees.

(c) At the conclusion of the review, the comptroller shall, in

writing, notify the appraisal district concerning its performance

in the review. If the review results in a finding that an

appraisal district is not in compliance with generally accepted

standards, procedures, and methodology, the comptroller shall

deliver a report that details the comptroller's findings and

recommendations for improvement to:

(1) the appraisal district's chief appraiser and board of

directors; and

(2) the superintendent and board of trustees of each school

district participating in the appraisal district.

(d) If the appraisal district fails to comply with the

recommendations in the report and the comptroller finds that the

board of directors of the appraisal district failed to take

remedial action reasonably designed to ensure substantial

compliance with each recommendation in the report before the

first anniversary of the date the report was issued, the

comptroller shall notify the Board of Tax Professional Examiners,

or a successor to the board, which shall take action necessary to

ensure that the recommendations in the report are implemented as

soon as practicable.

(e) Before February 1 of the year following the year in which

the Board of Tax Professional Examiners, or its successor, takes

action under Subsection (d), and with the assistance of the

comptroller, the board shall determine whether the

recommendations in the most recent report have been substantially

implemented. The presiding officer of the board shall notify

the chief appraiser and the board of directors of the appraisal

district in writing of the board's determination.

Added by Acts 1991, 72nd Leg., ch. 843, Sec. 9, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 260, Sec. 46, eff. May

30, 1995; Acts 1997, 75th Leg., ch. 1040, Sec. 65, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 1183, Sec. 5, eff. June 20, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

288, Sec. 7, eff. January 1, 2010.

Sec. 5.12. PERFORMANCE AUDIT OF APPRAISAL DISTRICT. (a) The

comptroller shall audit the performance of an appraisal district

if one or more of the following conditions exist according to

each of two consecutive studies conducted by the comptroller

under Section 5.10, regardless of whether the prescribed

condition or conditions that exist are the same for each of those

studies:

(1) the overall median level of appraisal for all property in

the district for which the comptroller determines a median level

of appraisal is less than 0.75;

(2) the coefficient of dispersion around the overall median

level of appraisal of the properties used to determine the

overall median level of appraisal for all property in the

district for which the comptroller determines a median level of

appraisal exceeds 0.30; or

(3) the difference between the median levels of appraisal for

any two classes of property in the district for which the

comptroller determines a median level of appraisal is more than

0.45.

(b) At the written request of the governing bodies of a majority

of the taxing units participating in an appraisal district or of

a majority of the taxing units entitled to vote on the

appointment of appraisal district directors, the comptroller

shall audit the performance of the appraisal district. The

governing bodies may request a general audit of the performance

of the appraisal district or may request an audit of only one or

more particular duties, practices, functions, departments, or

other appraisal district matters.

(c) At the written request of the owners of not less than 10

percent of the number of accounts or parcels of property in an

appraisal district belonging to a single class of property, if

the class constitutes at least five percent of the appraised

value of taxable property within the district in the preceding

year, or at the written request of the owners of property

representing not less than 10 percent of the appraised value of

all property in the district belonging to a single class of

property, if the class constitutes at least five percent of the

appraised value of taxable property in the district in the

preceding year, the comptroller shall audit the performance of

the appraisal district. The property owners may request a general

audit of the performance of the appraisal district or may request

an audit of only one or more particular duties, practices,

functions, departments, or other appraisal district matters. A

property owner may authorize an agent to sign a request for an

audit under this subsection on the property owner's behalf. The

comptroller may require a person signing a request for an audit

to provide proof that the person is entitled to sign the request

as a property owner or as the agent of a property owner.

(d) A request for a performance audit of an appraisal district

may not be made under Subsection (b) or (c) if according to each

of the two most recently published studies conducted by the

comptroller under Section 5.10:

(1) the overall median level of appraisal for all property in

the district for which the comptroller determines a median level

of appraisal is more than 0.90 and less than 1.10;

(2) the coefficient of dispersion around the overall median

level of appraisal of the properties used to determine the

overall median level of appraisal for all property in the

district for which the comptroller determines a median level of

appraisal is less than 0.15; and

(3) the difference between the highest and lowest median levels

of appraisal in the district for the classes of property for

which the comptroller determines a median level of appraisal is

less than 0.20.

(e) A request for a performance audit of an appraisal district

may not be made under Subsection (b) or (c):

(1) during the two years immediately following the publication

of the second of two consecutive studies according to which the

comptroller is required to conduct an audit of the district under

Subsection (a);

(2) during the year immediately following the date the results

of an audit of the district conducted by the comptroller under

Subsection (a) are reported to the chief appraiser of the

district; or

(3) during a year in which the comptroller is conducting a

review of the district under Section 5.102.

(f) For purposes of this section, "class of property" means a

major kind of property for which the comptroller determines a

median level of appraisal under Section 5.10 of this code.

(g) Repealed by Acts 2009, 81st Leg., R.S., Ch. 288, Sec. 11,

eff. January 1, 2010.

(h) In addition to the performance audits required by

Subsections (a), (b), and (c) and the review of appraisal

standards required by Section 5.102, the comptroller may audit an

appraisal district to analyze the effectiveness and efficiency of

the policies, management, and operations of the appraisal

district. The results of the audit shall be delivered in a report

that details the comptroller's findings and recommendations for

improvement to the appraisal district's chief appraiser and board

of directors and the governing body of each taxing unit

participating in the appraisal district. The comptroller may

require reimbursement by the appraisal district for some or all

of the costs of the audit, not to exceed the actual costs

associated with conducting the audit.

Added by Acts 1987, 70th Leg., ch. 860, Sec. 1, eff. Jan. 1,

1990. Amended by Acts 1989, 71st Leg., ch. 384, Sec. 12, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 843, Sec. 10, eff. Sept.

1, 1991; Acts 2003, 78th Leg., ch. 1183, Sec. 6, eff. June 20,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

288, Sec. 8, eff. January 1, 2010.

Acts 2009, 81st Leg., R.S., Ch.

288, Sec. 11, eff. January 1, 2010.

Sec. 5.13. ADMINISTRATION OF PERFORMANCE AUDITS. (a) The

comptroller shall complete an audit required by Section 5.12(a)

within two years after the date of the publication of the second

of the two studies the results of which required the audit to be

conducted. The comptroller shall complete an audit requested

under Section 5.12(b) or (c) as soon as practicable after the

request is made.

(b) The comptroller may not audit the financial condition of an

appraisal district or a district's tax collections. If the

request is for an audit limited to one or more particular

matters, the comptroller's audit must be limited to those

matters.

(c) The comptroller must approve the specific plan for the

performance audit of an appraisal district. Before approving an

audit plan, the comptroller must provide any interested person an

opportunity to appear before the comptroller and to comment on

the proposed plan. Not later than the 20th day before the date

the comptroller considers the plan for an appraisal district

performance audit, the comptroller must notify the presiding

officer of the appraisal district board of directors that the

comptroller intends to consider the plan. The notice must include

the time, date, and place of the meeting to consider the plan.

Immediately after receiving the notice, the presiding officer

shall deliver a copy of the notice to the other members of the

appraisal district board of directors.

(d) In conducting a general audit, the comptroller shall

consider and report on:

(1) the extent to which the district complies with applicable

law or generally accepted standards of appraisal or other

relevant practice;

(2) the uniformity and level of appraisal of major kinds of

property and the cause of any significant deviations from ideal

uniformity and equality of appraisal of major kinds of property;

(3) duplication of effort and efficiency of operation;

(4) the general efficiency, quality of service, and

qualification of appraisal district personnel; and

(5) except as otherwise provided by Subsection (b) of this

section, any other matter included in the request for the audit.

(e) In conducting the audit, the comptroller is entitled to have

access at all times to the books, appraisal and other records,

reports, vouchers, and other information, whether confidential or

not, of the appraisal district. The comptroller may require the

assistance of appraisal district officers or employees that does

not interfere significantly with the ordinary functions of the

appraisal district. The comptroller may rely on any analysis it

has made previously relating to the appraisal district if the

previous analysis is useful or relevant to the audit.

(f) The comptroller shall report the results of its audit in

writing to the governing body of each taxing unit that

participates in the appraisal district, to the chief appraiser,

and to the presiding officer of the appraisal district board of

directors. If the audit was requested under Section 5.12(c) of

this code, the comptroller shall also provide a report to a

representative of the property owners who requested the audit.

(g) If the audit is required or requested under Section 5.12(a)

or (b) of this code, the appraisal district shall reimburse the

comptroller for the costs incurred in conducting the audit and

making its report of the audit. The costs shall be allocated

among the taxing units participating in the district in the same

manner as an operating expense of the district. If the audit is

requested under Section 5.12(c) of this code, the property owners

who requested the audit shall reimburse the comptroller for the

costs incurred in conducting the audit and making its report of

the audit and shall allocate the costs among those property

owners in proportion to the appraised value of each property

owner's property in the district or on such other basis as the

property owners may agree. If the audit confirms that the median

level of appraisal for a class of property exceeds 1.10 or that

the median level of appraisal for a class of property varies at

least 10 percent from the overall median level of appraisal for

all property in the district for which the comptroller determines

a median level of appraisal, within 90 days after the date a

request is made by the property owners for reimbursement the

appraisal district shall reimburse the property owners who

requested the audit for the amount paid to the comptroller for

the costs incurred in conducting the audit and making the report.

Before conducting an audit under Section 5.12(c), the comptroller

may require the requesting taxing units or property owners to

provide the comptroller with a bond, deposit, or other financial

security sufficient to cover the expected costs of conducting the

audit and making the report. For purposes of this subsection,

"costs" include expenses related to salaries, professional fees,

travel, reproduction or other printing services, and consumable

supplies that are directly attributable to conducting the audit.

(h) At any time after the request for an audit is made, the

comptroller may discontinue the audit in whole or in part if

requested to do so by:

(1) the governing bodies of a majority of the taxing units

participating in the district, if the audit was requested by a

majority of those units;

(2) the governing bodies of a majority of the taxing units

entitled to vote on the appointment of appraisal district

directors, if the audit was requested by a majority of those

units; or

(3) if the audit was requested under Section 5.12(c) of this

code, by the taxpayers who requested the audit.

(i) The comptroller by rule may adopt procedures, audit

standards, and forms for the administration of the performance

audits.

Added by Acts 1987, 70th Leg., ch. 860, Sec. 1, eff. Jan. 1,

1990. Redesignated from Sec. 5.12(c) to (i) and amended by Acts

1989, 71st Leg., ch. 384, Sec. 12, eff. Sept. 1, 1989. Amended by

Acts 1991, 72nd Leg., ch. 843, Sec. 11, eff. Sept. 1, 1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

288, Sec. 9, eff. January 1, 2010.

Sec. 5.14. PUBLIC ACCESS, INFORMATION, AND COMPLAINTS. (a) The

comptroller shall develop and implement policies that provide the

public with a reasonable opportunity to submit information on any

property tax issue under the jurisdiction of the comptroller.

(b) The comptroller shall prepare and maintain a written plan

that describes how a person who does not speak English or who has

a physical, mental, or developmental disability may be provided

reasonable access to the comptroller's programs.

(c) The comptroller shall prepare information of public interest

describing the property tax functions of the office of the

comptroller and the comptroller's procedures by which complaints

are filed with and resolved by the comptroller. The comptroller

shall make the information available to the public and

appropriate state agencies.

(d) If a written complaint is filed with the comptroller that

the comptroller has authority to resolve, the comptroller, at

least quarterly and until final disposition of the complaint,

shall notify the parties to the complaint of the status of the

complaint unless notice would jeopardize an undercover

investigation.

(e) The comptroller shall keep an information file about each

complaint filed with the comptroller that the comptroller has

authority to resolve.

Added by Acts 1989, 71st Leg., ch. 384, Sec. 13, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec. 6,

eff. Sept. 1, 1991.

Sec. 5.16. ADMINISTRATIVE PROVISIONS. (a) The comptroller may

inspect the records or other materials of an appraisal office or

taxing unit, including the relevant records and materials in the

possession or control of a consultant, advisor, or expert hired

by the appraisal office or taxing unit, for the purpose of:

(1) establishing, reviewing, or evaluating the value of or an

appraisal of any property; or

(2) conducting a study, review, or audit required by Section

5.10 or 5.102 or by Section 403.302, Government Code.

(b) On request of the comptroller, the chief appraiser or

administrative head of the taxing unit shall produce the

materials in the form and manner prescribed by the comptroller.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec. 7, eff.

Sept. 1, 1991. Amended by Acts 1997, 75th Leg., ch. 1040, Sec.

66, eff. Sept. 1, 1997.



CHAPTER 6. LOCAL ADMINISTRATION

TAX CODE

TITLE 1. PROPERTY TAX CODE

SUBTITLE B. PROPERTY TAX ADMINISTRATION

CHAPTER 6. LOCAL ADMINISTRATION

SUBCHAPTER A. APPRAISAL DISTRICTS

Sec. 6.01. APPRAISAL DISTRICTS ESTABLISHED. (a) An appraisal

district is established in each county.

(b) The district is responsible for appraising property in the

district for ad valorem tax purposes of each taxing unit that

imposes ad valorem taxes on property in the district.

(c) An appraisal district is a political subdivision of the

state.

Acts 1979, 66th Leg., p. 2224, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 119, ch. 13,

Sec. 12, 13, eff. Aug. 14, 1981; Acts 1983, 68th Leg., p. 4819,

ch. 851, Sec. 1, eff. Aug. 29, 1983.

Sec. 6.02. DISTRICT BOUNDARIES. (a) The appraisal district's

boundaries are the same as the county's boundaries.

(b) This section does not preclude the board of directors of two

or more adjoining appraisal districts from providing for the

operation of a consolidated appraisal district by interlocal

contract.

(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 648, Sec. 5(2),

eff. January 1, 2008.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 648, Sec. 5(2),

eff. January 1, 2008.

(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 648, Sec. 5(2),

eff. January 1, 2008.

(f) Repealed by Acts 2007, 80th Leg., R.S., Ch. 648, Sec. 5(2),

eff. January 1, 2008.

(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 648, Sec. 5(2),

eff. January 1, 2008.

Acts 1979, 66th Leg., p. 2224, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 120, ch. 13,

Sec. 14, 167(a), eff. Aug. 14, 1981; Acts 1983, 68th Leg., p.

573, ch. 117, Sec. 1, eff. May 17, 1983; Acts 1991, 72nd Leg.,

ch. 20, Sec. 14, eff. Aug. 26, 1991; Acts 1991, 72nd Leg., ch.

391, Sec. 13, eff. Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 347,

Sec. 4.05, eff. May 31, 1993; Acts 1997, 75th Leg., ch. 165, Sec.

6.72, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

648, Sec. 1, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

648, Sec. 5(2), eff. January 1, 2008.

Sec. 6.03. BOARD OF DIRECTORS. (a) The appraisal district is

governed by a board of directors. Five directors are appointed by

the taxing units that participate in the district as provided by

this section. If the county assessor-collector is not appointed

to the board, the county assessor-collector serves as a nonvoting

director. The county assessor-collector is ineligible to serve if

the board enters into a contract under Section 6.05(b) or if the

commissioners court of the county enters into a contract under

Section 6.24(b). To be eligible to serve on the board of

directors, an individual other than a county assessor-collector

serving as a nonvoting director must be a resident of the

district and must have resided in the district for at least two

years immediately preceding the date the individual takes office.

An individual who is otherwise eligible to serve on the board is

not ineligible because of membership on the governing body of a

taxing unit. An employee of a taxing unit that participates in

the district is not eligible to serve on the board unless the

individual is also a member of the governing body or an elected

official of a taxing unit that participates in the district.

(b) Members of the board of directors other than a county

assessor-collector serving as a nonvoting director serve two-year

terms beginning on January 1 of even-numbered years.

(c) Members of the board of directors other than a county

assessor-collector serving as a nonvoting director are appointed

by vote of the governing bodies of the incorporated cities and

towns, the school districts, and, if entitled to vote, the

conservation and reclamation districts that participate in the

district and of the county. A governing body may cast all its

votes for one candidate or distribute them among candidates for

any number of directorships. Conservation and reclamation

districts are not entitled to vote unless at least one

conservation and reclamation district in the district delivers to

the chief appraiser a written request to nominate and vote on the

board of directors by June 1 of each odd-numbered year. On

receipt of a request, the chief appraiser shall certify a list by

June 15 of all eligible conservation and reclamation districts

that are imposing taxes and that participate in the district.

(d) The voting entitlement of a taxing unit that is entitled to

vote for directors is determined by dividing the total dollar

amount of property taxes imposed in the district by the taxing

unit for the preceding tax year by the sum of the total dollar

amount of property taxes imposed in the district for that year by

each taxing unit that is entitled to vote, by multiplying the

quotient by 1,000, and by rounding the product to the nearest

whole number. That number is multiplied by the number of

directorships to be filled. A taxing unit participating in two or

more districts is entitled to vote in each district in which it

participates, but only the taxes imposed in a district are used

to calculate voting entitlement in that district.

(e) The chief appraiser shall calculate the number of votes to

which each taxing unit other than a conservation and reclamation

district is entitled and shall deliver written notice to each of

those units of its voting entitlement before October 1 of each

odd-numbered year. The chief appraiser shall deliver the notice:

(1) to the county judge and each commissioner of the county

served by the appraisal district;

(2) to the presiding officer of the governing body of each city

or town participating in the appraisal district, to the city

manager of each city or town having a city manager, and to the

city secretary or clerk, if there is one, of each city or town

that does not have a city manager; and

(3) to the presiding officer of the governing body of each

school district participating in the district and to the

superintendent of those school districts.

(f) The chief appraiser shall calculate the number of votes to

which each conservation and reclamation district entitled to vote

for district directors is entitled and shall deliver written

notice to the presiding officer of each conservation and

reclamation district of its voting entitlement and right to

nominate a person to serve as a director of the district before

July 1 of each odd-numbered year.

(g) Each taxing unit other than a conservation and reclamation

district that is entitled to vote may nominate by resolution

adopted by its governing body one candidate for each position to

be filled on the board of directors. The presiding officer of the

governing body of the unit shall submit the names of the unit's

nominees to the chief appraiser before October 15.

(h) Each conservation and reclamation district entitled to vote

may nominate by resolution adopted by its governing body one

candidate for the district's board of directors. The presiding

officer of the conservation and reclamation district's governing

body shall submit the name of the district's nominee to the chief

appraiser before July 15 of each odd-numbered year. Before August

1, the chief appraiser shall prepare a nominating ballot, listing

all the nominees of conservation and reclamation districts

alphabetically by surname, and shall deliver a copy of the

nominating ballot to the presiding officer of the board of

directors of each district. The board of directors of each

district shall determine its vote by resolution and submit it to

the chief appraiser before August 15. The nominee on the ballot

with the most votes is the nominee of the conservation and

reclamation districts in the appraisal district if the nominee

received more than 10 percent of the votes entitled to be cast by

all of the conservation and reclamation districts in the

appraisal district, and shall be named on the ballot with the

candidates nominated by the other taxing units. The chief

appraiser shall resolve a tie vote by any method of chance.

(i) If no nominee of the conservation and reclamation districts

receives more than 10 percent of the votes entitled to be cast

under Subsection (h), the chief appraiser, before September 1,

shall notify the presiding officer of the board of directors of

each conservation and reclamation district of the failure to

select a nominee. Each conservation and reclamation district may

submit a nominee by September 15 to the chief appraiser as

provided by Subsection (h). The chief appraiser shall submit a

second nominating ballot by October 1 to the conservation and

reclamation districts as provided by Subsection (h). The

conservation and reclamation districts shall submit their votes

for nomination before October 15 as provided by Subsection (h).

The nominee on the second nominating ballot with the most votes

is the nominee of the conservation and reclamation districts in

the appraisal district and shall be named on the ballot with the

candidates nominated by the other taxing units. The chief

appraiser shall resolve a tie vote by any method of chance.

(j) Before October 30, the chief appraiser shall prepare a

ballot, listing the candidates whose names were timely submitted

under Subsections (g) and, if applicable, (h) or (i)

alphabetically according to the first letter in each candidate's

surname, and shall deliver a copy of the ballot to the presiding

officer of the governing body of each taxing unit that is

entitled to vote.

(k) The governing body of each taxing unit entitled to vote

shall determine its vote by resolution and submit it to the chief

appraiser before December 15. The chief appraiser shall count the

votes, declare the five candidates who receive the largest

cumulative vote totals elected, and submit the results before

December 31 to the governing body of each taxing unit in the

district and to the candidates. For purposes of determining the

number of votes received by the candidates, the candidate

receiving the most votes of the conservation and reclamation

districts is considered to have received all of the votes cast by

conservation and reclamation districts and the other candidates

are considered not to have received any votes of the conservation

and reclamation districts. The chief appraiser shall resolve a

tie vote by any method of chance.

(l) If a vacancy occurs on the board of directors other than a

vacancy in the position held by a county assessor-collector

serving as a nonvoting director, each taxing unit that is

entitled to vote by this section may nominate by resolution

adopted by its governing body a candidate to fill the vacancy.

The unit shall submit the name of its nominee to the chief

appraiser within 45 days after notification from the board of

directors of the existence of the vacancy, and the chief

appraiser shall prepare and deliver to the board of directors

within the next five days a list of the nominees. The board of

directors shall elect by majority vote of its members one of the

nominees to fill the vacancy.

(m) Repealed by Acts 2007, 80th Leg., R.S., Ch. 648, Sec. 5(4),

eff. January 1, 2008.

Acts 1979, 66th Leg., p. 2224, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 120, ch. 13,

Sec. 15, 167(a), eff. Aug. 14, 1981; Acts 1987, 70th Leg., ch.

59, Sec. 1, eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 270,

Sec. 1, eff. Aug. 31, 1987; Acts 1989, 71st Leg., ch. 1123, Sec.

2, eff. Jan. 1, 1990; Acts 1991, 72nd Leg., ch. 20, Sec. 15, eff.

Aug. 26, 1991; Acts 1991, 72nd Leg., ch. 371, Sec. 1, eff. Sept.

1, 1991; Acts 1993, 73rd Leg., ch. 347, Sec. 4.06, eff. May 31,

1993; Acts 1997, 75th Leg., ch. 165, Sec. 6.73, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1039, Sec. 2, eff. Jan. 1, 1998;

Acts 1999, 76th Leg., ch. 705, Sec. 1, eff. Jan. 1, 2000; Acts

2003, 78th Leg., ch. 629, Sec. 1, eff. June 20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

648, Sec. 5(4), eff. January 1, 2008.

Sec. 6.031. CHANGES IN BOARD MEMBERSHIP OR SELECTION. (a) The

board of directors of an appraisal district, by resolution

adopted and delivered to each taxing unit participating in the

district before August 15, may increase the number of members on

the board of directors of the district to not more than 13,

change the method or procedure for appointing the members, or

both, unless the governing body of a taxing unit that is entitled

to vote on the appointment of board members adopts a resolution

opposing the change, and files it with the board of directors

before September 1. If a change is rejected, the board shall

notify, in writing, each taxing unit participating in the

district before September 15.

(b) The taxing units participating in an appraisal district may

increase the number of members on the board of directors of the

district to not more than 13, change the method or procedure for

appointing the members, or both, if the governing bodies of

three-fourths of the taxing units that are entitled to vote on

the appointment of board members adopt resolutions providing for

the change. However, a change under this subsection is not valid

if it reduces the voting entitlement of one or more taxing units

that do not adopt a resolution proposing it to less than a

majority of the voting entitlement under Section 6.03 of this

code or if it reduces the voting entitlement of any taxing unit

that does not adopt a resolution proposing it to less than 50

percent of its voting entitlement under Section 6.03 of this code

and if that taxing unit's allocation of the budget is not reduced

to the same proportional percentage amount, or if it expands the

types of taxing units that are entitled to vote on appointment of

board members.

(c) An official copy of a resolution under this section must be

filed with the chief appraiser of the appraisal district after

June 30 and before October 1 of a year in which board members are

appointed or the resolution is ineffective.

(d) Before October 5 of each year in which board members are

appointed, the chief appraiser shall determine whether a

sufficient number of eligible taxing units have filed valid

resolutions proposing a change for the change to take effect. The

chief appraiser shall notify each taxing unit participating in

the district of each change that is adopted before October 10.

(e) A change in membership or selection made as provided by this

section remains in effect until changed in a manner provided by

this section or rescinded by resolution of a majority of the

governing bodies that are entitled to vote on appointment of

board members under Section 6.03 of this code.

(f) A provision of Section 6.03 of this code that is subject to

change under this section but is not expressly changed by

resolution of a sufficient number of eligible taxing units

remains in effect.

(g) For purposes of this section, the conservation and

reclamation districts in an appraisal district are considered to

be entitled to vote on the appointment of appraisal district

directors if:

(1) a conservation and reclamation district has filed a request

to the chief appraiser to nominate and vote on directors in the

current year as provided by Section 6.03(c); or

(2) conservation and reclamation districts were entitled to vote

on the appointment of directors in the appraisal district in the

most recent year in which directors were appointed under Section

6.03.

Added by Acts 1981, 67th Leg., 1st C.S., p. 121, ch. 13, Sec. 16,

eff. Aug. 14, 1981. Amended by Acts 1987, 70th Leg., ch. 59, Sec.

2, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 1123, Sec. 3,

eff. Jan. 1, 1990.

Sec. 6.033. RECALL OF DIRECTOR. (a) The governing body of a

taxing unit may call for the recall of a member of the board of

directors of an appraisal district appointed under Section 6.03

of this code for whom the unit cast any of its votes in the

appointment of the board. The call must be in the form of a

resolution, be filed with the chief appraiser of the appraisal

district, and state that the unit is calling for the recall of

the member. If a resolution calling for the recall of a board

member is filed under this subsection, the chief appraiser, not

later than the 10th day after the date of filing, shall deliver a

written notice of the filing of the resolution and the date of

its filing to the presiding officer of the governing body of each

taxing unit entitled to vote in the appointment of board members.

(b) On or before the 30th day after the date on which a

resolution calling for the recall of a member of the board is

filed, the governing body of a taxing unit that cast any of its

votes in the appointment of the board for that member may vote to

recall the member by resolution submitted to the chief appraiser.

Each taxing unit is entitled to the same number of votes in the

recall as it cast for that member in the appointment of the

board. The governing body of the taxing unit calling for the

recall may cast its votes in favor of the recall in the same

resolution in which it called for the recall.

(c) Not later than the 10th day after the last day provided by

this section for voting in favor of the recall, the chief

appraiser shall count the votes cast in favor of the recall. If

the number of votes in favor of the recall equals or exceeds a

majority of the votes cast for the member in the appointment of

the board, the member is recalled and ceases to be a member of

the board. The chief appraiser shall immediately notify in

writing the presiding officer of the appraisal district board of

directors and of the governing body of each taxing unit that

voted in the recall election of the outcome of the recall

election. If the presiding officer of the appraisal district

board of directors is the member whose recall was voted on, the

chief appraiser shall also notify the secretary of the appraisal

district board of directors of the outcome of the recall

election.

(d) If a vacancy occurs on the board of directors after the

recall of a member of the board under this section, the taxing

units that were entitled to vote in the recall election shall

appoint a new board member. Each taxing unit is entitled to the

same number of votes as it originally cast to appoint the

recalled board member. Each taxing unit entitled to vote may

nominate one candidate by resolution adopted by its governing

body. The presiding officer of the governing body of the unit

shall submit the name of the unit's nominee to the chief

appraiser on or before the 30th day after the date it receives

notification from the chief appraiser of the result of the recall

election. On or before the 15th day after the last day provided

for a nomination to be submitted, the chief appraiser shall

prepare a ballot, listing the candidates nominated alphabetically

according to each candidate's surname, and shall deliver a copy

of the ballot to the presiding officer of the governing body of

each taxing unit that is entitled to vote. On or before the 15th

day after the date on which a taxing unit's ballot is delivered,

the governing body of the taxing unit shall determine its vote by

resolution and submit it to the chief appraiser. On or before the

15th day after the last day on which a taxing unit may vote, the

chief appraiser shall count the votes, declare the candidate who

received the largest vote total appointed, and submit the results

to the presiding officer of the governing body of the appraisal

district and of each taxing unit in the district and to the

candidates. The chief appraiser shall resolve a tie vote by any

method of chance.

(e) If the board of directors of an appraisal district is

appointed by a method or procedure adopted under Section 6.031 of

this code, the governing bodies of the taxing units that voted

for or otherwise participated in the appointment of a member of

the board may recall that member and appoint a new member to the

vacancy by any method adopted by resolution of a majority of

those governing bodies. If the appointment was by election, the

method of recall and of appointing a new member to the vacancy is

not valid unless it provides that each taxing unit is entitled to

the same number of votes in the recall and in the appointment to

fill the vacancy as it originally cast for the member being

recalled.

Added by Acts 1985, 69th Leg., ch. 273, Sec. 1, eff. Aug. 26,

1985. Redesignated from Sec. 6.032 and amended by Acts 1987, 70th

Leg., ch. 59, Sec. 5, eff. Sept. 1, 1987.

Sec. 6.034. OPTIONAL STAGGERED TERMS FOR BOARD OF DIRECTORS.

(a) The taxing units participating in an appraisal district may

provide that the terms of the appointed members of the board of

directors be staggered if the governing bodies of at least

three-fourths of the taxing units that are entitled to vote on

the appointment of board members adopt resolutions providing for

the staggered terms. A change to staggered terms may be adopted

only if the method or procedure for appointing board members is

changed under Section 6.031 of this code to eliminate or have the

effect of eliminating cumulative voting for board members as

provided by Section 6.03 of this code. A change to staggered

terms may be proposed concurrently with a change that eliminates

or has the effect of eliminating cumulative voting.

(b) An official copy of a resolution providing for staggered

terms adopted by the governing body of a taxing unit must be

filed with the chief appraiser of the appraisal district after

June 30 and before October 1 of a year in which board members are

to be appointed, or the resolution is ineffective.

(c) Before October 5 of each year in which board members are to

be appointed, the chief appraiser shall determine whether a

sufficient number of taxing units have filed valid resolutions

proposing a change to staggered terms for the change to take

effect. Before October 10 the chief appraiser shall notify each

taxing unit participating in the district of a change that is

adopted under this section.

(d) A change to staggered terms made under this section becomes

effective beginning on January 1 of the next even-numbered year

after the chief appraiser determines that the change has been

adopted. The entire board of directors shall be appointed for

that year without regard to the staggered terms. At the earliest

practical date after January 1 of that year, the board shall

determine by lot which of its members shall serve one-year terms

and which shall serve two-year terms in order to implement the

staggered terms. If the board consists of an even number of board

members, one-half of the members must be designated to serve

one-year terms and one-half shall be designated to serve two-year

terms. If the board consists of an odd number of board members,

the number of members designated to serve two-year terms must

exceed by one the number of members designated to serve one-year

terms.

(e) After the staggered terms have been implemented as provided

by Subsection (d) of this section, the appraisal district shall

appoint annually for terms to begin on January 1 of each year a

number of board members equal to the number of board members

whose terms expire on that January 1, unless a change in the

total number of board members is adopted under Section 6.031 of

this code to take effect on that January 1.

(f) If a change in the number of directors is adopted under

Section 6.031 of this code in an appraisal district that has

adopted staggered terms for board members, the change must

specify how many members' terms are to begin in even-numbered

years and how many members' terms are to begin in odd-numbered

years. The change may not provide that the number of members

whose terms are to begin in even-numbered years differs by more

than one from the number of members whose terms are to begin in

odd-numbered years.

(g) A change to staggered terms made as provided by this section

may be rescinded by resolution of a majority of the governing

bodies that are entitled to vote on appointment of board members

under Section 6.03 of this code. To be effective, a resolution

providing for the rescission must be adopted by the governing

body and filed with the chief appraiser after June 30 and before

October 1 of an odd-numbered year. If the required number of

resolutions are filed during that period, the chief appraiser

shall notify each taxing unit participating in the district that

the rescission is adopted. If the rescission is adopted, the

terms of all members of the board serving at the time of the

adoption expire on January 1 of the even-numbered year following

the adoption, including terms of members who will have served

only one year of a two-year term on that date. The entire board

of directors shall be appointed for two-year terms beginning on

that date.

(h) If an appraisal district that has adopted staggered terms

adopts or rescinds a change in the method or procedure for

appointing board members and the change or rescission results in

a method of appointing board members by cumulative voting, the

change or rescission has the same effect as a rescission of the

change to staggered terms made under Subsection (g) of this

section.

(i) If a vacancy occurs on the board of directors of an

appraisal district that has adopted staggered terms for board

members, the vacancy shall be filled by appointment by resolution

of the governing body of the taxing unit that nominated the

person whose departure from the board caused the vacancy, and the

procedure for filling a vacancy provided by Section 6.03 of this

code does not apply in that event.

Added by Acts 1985, 69th Leg., ch. 601, Sec. 1, eff. June 14,

1985. Amended by Acts 1987, 70th Leg., ch. 59, Sec. 4, eff. Sept.

1, 1987. Renumbered from Sec. 6.032 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(51), eff. Sept. 1, 1987. Amended by Acts 1997,

75th Leg., ch. 1039, Sec. 3, eff. Jan. 1, 1998.

Sec. 6.035. RESTRICTIONS ON ELIGIBILITY AND CONDUCT OF BOARD

MEMBERS AND CHIEF APPRAISERS AND THEIR RELATIVES. (a) An

individual is ineligible to serve on an appraisal district board

of directors and is disqualified from employment as chief

appraiser if the individual:

(1) is related within the second degree by consanguinity or

affinity, as determined under Chapter 573, Government Code, to an

individual who is engaged in the business of appraising property

for compensation for use in proceedings under this title or of

representing property owners for compensation in proceedings

under this title in the appraisal district; or

(2) owns property on which delinquent taxes have been owed to a

taxing unit for more than 60 days after the date the individual

knew or should have known of the delinquency unless:

(A) the delinquent taxes and any penalties and interest are

being paid under an installment payment agreement under Section

33.02; or

(B) a suit to collect the delinquent taxes is deferred or abated

under Section 33.06 or 33.065.

(b) A member of an appraisal district board of directors or a

chief appraiser commits an offense if the board member continues

to hold office or the chief appraiser remains employed knowing

that an individual related within the second degree by

consanguinity or affinity, as determined under Chapter 573,

Government Code, to the board member or chief appraiser is

engaged in the business of appraising property for compensation

for use in proceedings under this title or of representing

property owners for compensation in proceedings under this title

in the appraisal district in which the member serves or the chief

appraiser is employed. An offense under this subsection is a

Class B misdemeanor.

(c) A chief appraiser commits an offense if the chief appraiser

refers a person, whether gratuitously or for compensation, to

another person for the purpose of obtaining an appraisal of

property, whether or not the appraisal is for ad valorem tax

purposes. An offense under this subsection is a Class B

misdemeanor.

(d) An appraisal performed by a chief appraiser in a private

capacity or by an individual related within the second degree by

consanguinity or affinity, as determined under Chapter 573,

Government Code, to the chief appraiser may not be used as

evidence in a protest or challenge under Chapter 41 or an appeal

under Chapter 42 concerning property that is taxable in the

appraisal district in which the chief appraiser is employed.

Added by Acts 1989, 71st Leg., ch. 796, Sec. 4, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 561, Sec. 43, eff.

Aug. 26, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(27), eff.

Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1430, Sec. 1, eff. Sept.

1, 2001.

Sec. 6.036. INTEREST IN CERTAIN CONTRACTS PROHIBITED. (a) An

individual is not eligible to be appointed to or to serve on the

board of directors of an appraisal district if the individual or

a business entity in which the individual has a substantial

interest is a party to a contract with:

(1) the appraisal district; or

(2) a taxing unit that participates in the appraisal district,

if the contract relates to the performance of an activity

governed by this title.

(b) An appraisal district may not enter into a contract with a

member of the board of directors of the appraisal district or

with a business entity in which a member of the board has a

substantial interest.

(c) A taxing unit may not enter into a contract relating to the

performance of an activity governed by this title with a member

of the board of directors of an appraisal district in which the

taxing unit participates or with a business entity in which a

member of the board has a substantial interest.

(d) For purposes of this section, an individual has a

substantial interest in a business entity if:

(1) the combined ownership of the individual and the

individual's spouse is at least 10 percent of the voting stock or

shares of the business entity; or

(2) the individual or the individual's spouse is a partner,

limited partner, or officer of the business entity.

(e) In this section, "business entity" means a sole

proprietorship, partnership, firm, corporation, holding company,

joint-stock company, receivership, trust, or other entity

recognized by law.

(f) This section does not limit the application of any other

law, including the common law relating to conflicts of interest,

to an appraisal district director.

Added by Acts 1989, 71st Leg., ch. 796, Sec. 5, eff. Sept. 1,

1989.

Sec. 6.037. PARTICIPATION OF CONSERVATION AND RECLAMATION

DISTRICTS IN APPRAISAL DISTRICT MATTERS. In this title, a

reference to the taxing units entitled to vote on the appointment

of appraisal district board members includes the conservation and

reclamation districts participating in the appraisal district,

without regard to whether the conservation and reclamation

districts are currently entitled to do so under Section 6.03(c).

In a provision of this title other than Section 6.03 or 6.031

that grants authority to a majority or other number of the taxing

units entitled to vote on the appointment of appraisal district

directors, including the disapproval of the appraisal district

budget under Section 6.06 and the disapproval of appraisal

district board actions under Section 6.10, the conservation and

reclamation districts participating in the appraisal district are

given the vote or authority of one taxing unit. That vote or

authority is considered exercised only if a majority of the

conservation and reclamation districts take the same action to

exercise that vote or authority. Otherwise, the conservation and

reclamation districts are treated in the same manner as a single

taxing unit that is entitled to act but does not take any action

on the matter.

Added by Acts 1989, 71st Leg., ch. 1123, Sec. 4, eff. Jan. 1,

1990. Renumbered from Sec. 6.035 by Acts 1990, 71st Leg., 6th

C.S., ch. 12, Sec. 2(28), eff. Sept. 6, 1990.

Sec. 6.04. ORGANIZATION, MEETINGS, AND COMPENSATION. (a) A

majority of the appraisal district board of directors constitutes

a quorum. At its first meeting each calendar year, the board

shall elect from its members a chairman and a secretary.

(b) The board may meet at any time at the call of the chairman

or as provided by board rule, but may not meet less often than

once each calendar quarter.

(c) Members of the board may not receive compensation for

service on the board but are entitled to reimbursement for actual

and necessary expenses incurred in the performance of their

duties as provided by the budget adopted by the board.

(d) The board shall develop and implement policies that provide

the public with reasonable opportunity to appear before the board

to speak on any issue under the jurisdiction of the board.

Reasonable time shall be provided during each board meeting for

public comment on appraisal district and appraisal review board

policies and procedures, and a report from the taxpayer liaison

officer if one is required by Section 6.052.

(e) The board shall prepare and maintain a written plan that

describes how a person who does not speak English or who has a

physical, mental, or developmental disability may be provided

reasonable access to the board.

(f) The board shall prepare information of public interest

describing the functions of the board and the board's procedures

by which complaints are filed with and resolved by the board. The

board shall make the information available to the public and the

appropriate taxing jurisdictions.

(g) If a written complaint is filed with the board that the

board has authority to resolve, the board, at least quarterly and

until final disposition of the complaint, shall notify the

parties to the complaint of the status of the complaint unless

notice would jeopardize an undercover investigation.

Acts 1979, 66th Leg., p. 2225, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1983, 68th Leg., p. 1160, ch. 262, Sec. 1,

eff. Aug. 29, 1983; Acts 1989, 71st Leg., ch. 796, Sec. 6, eff.

Sept. 1, 1989.

Sec. 6.05. APPRAISAL OFFICE. (a) Except as authorized by

Subsection (b) of this section, each appraisal district shall

establish an appraisal office. The appraisal office must be

located in the county for which the district is established. An

appraisal district may establish branch appraisal offices outside

the county for which the district is established.

(b) The board of directors of an appraisal district may contract

with an appraisal office in another district or with a taxing

unit in the district to perform the duties of the appraisal

office for the district.

(c) The chief appraiser is the chief administrator of the

appraisal office. The chief appraiser is appointed by and serves

at the pleasure of the appraisal district board of directors. If

a taxing unit performs the duties of the appraisal office

pursuant to a contract, the assessor for the unit is the chief

appraiser.

(d) The chief appraiser is entitled to compensation as provided

by the budget adopted by the board of directors. The chief

appraiser's compensation may not be directly or indirectly linked

to an increase in the total market, appraised, or taxable value

of property in the appraisal district. The chief appraiser may

employ and compensate professional, clerical, and other personnel

as provided by the budget.

(e) The chief appraiser may delegate authority to his employees.

(f) The chief appraiser may not employ any individual related to

a member of the board of directors within the second degree by

affinity or within the third degree by consanguinity, as

determined under Chapter 573, Government Code. A person commits

an offense if the person intentionally or knowingly violates this

subsection. An offense under this subsection is a misdemeanor

punishable by a fine of not less than $100 or more than $1,000.

(g) The chief appraiser is an officer of the appraisal district

for purposes of the nepotism law, Chapter 573, Government Code.

An appraisal district may not employ or contract with an

individual or the spouse of an individual who is related to the

chief appraiser within the first degree by consanguinity or

affinity, as determined under Chapter 573, Government Code.

(h) The board of directors of an appraisal district by

resolution may prescribe that specified actions of the chief

appraiser relating to the finances or administration of the

appraisal district are subject to the approval of the board.

(i) To ensure adherence with generally accepted appraisal

practices, the board of directors of an appraisal district shall

develop biennially a written plan for the periodic reappraisal of

all property within the boundaries of the district according to

the requirements of Section 25.18 and shall hold a public hearing

to consider the proposed plan. Not later than the 10th day

before the date of the hearing, the secretary of the board shall

deliver to the presiding officer of the governing body of each

taxing unit participating in the district a written notice of the

date, time, and place for the hearing. Not later than September

15 of each even-numbered year, the board shall complete its

hearings, make any amendments, and by resolution finally approve

the plan. Copies of the approved plan shall be distributed to

the presiding officer of the governing body of each taxing unit

participating in the district and to the comptroller within 60

days of the approval date.

Acts 1979, 66th Leg., p. 2224, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1987, 70th Leg., ch. 55, Sec. 1, eff. Jan.

1, 1988; Acts 1989, 71st Leg., ch. 384, Sec. 15, eff. Sept. 1,

1989; Acts 1989, 71st Leg., ch. 796, Sec. 7, eff. Sept. 1, 1989;

Acts 1990, 71st Leg., 6th C.S., ch. 12, Sec. 2(29), eff. Sept. 6,

1990; Acts 1991, 72nd Leg., ch. 561, Sec. 44, eff. Aug. 26, 1991;

Acts 1995, 74th Leg., ch. 76, Sec. 5.95(25), (27), eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

412, Sec. 5, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

205, Sec. 1, eff. May 25, 2007.

Sec. 6.051. OWNERSHIP OR LEASE OF REAL PROPERTY. (a) The board

of directors of an appraisal district may purchase or lease real

property and may construct improvements as necessary to establish

and operate the appraisal office or a branch appraisal office.

(b) The acquisition or conveyance of real property or the

construction or renovation of a building or other improvement by

an appraisal district must be approved by the governing bodies of

three-fourths of the taxing units entitled to vote on the

appointment of board members. The board of directors by

resolution may propose a property transaction or other action for

which this subsection requires approval of the taxing units. The

chief appraiser shall notify the presiding officer of each

governing body entitled to vote on the approval of the proposal

by delivering a copy of the board's resolution, together with

information showing the costs of other available alternatives to

the proposal. On or before the 30th day after the date the

presiding officer receives notice of the proposal, the governing

body of a taxing unit by resolution may approve or disapprove the

proposal. If a governing body fails to act on or before that 30th

day or fails to file its resolution with the chief appraiser on

or before the 10th day after that 30th day, the proposal is

treated as if it were disapproved by the governing body.

(c) The board of directors may convey real property owned by the

district, and the proceeds shall be credited to each taxing unit

that participates in the district in proportion to the unit's

allocation of the appraisal district budget in the year in which

the transaction occurs. A conveyance must be approved as provided

by Subsection (b) of this section, and any proceeds shall be

apportioned by an amendment to the annual budget made as provided

by Subsection (c) of Section 6.06 of this code.

(d) An acquisition of real property by an appraisal district

before January 1, 1988, may be validated before March 1, 1988, in

the manner provided by Subsection (b) of this section for the

acquisition of real property.

Added by Acts 1987, 70th Leg., ch. 55, Sec. 2, eff. Jan. 1, 1988.

Sec. 6.052. TAXPAYER LIAISON OFFICER. (a) The board of

directors for an appraisal district created for a county with a

population of more than 125,000 shall appoint a taxpayer liaison

officer who shall serve at the pleasure of the board. The

taxpayer liaison officer shall administer the public access

functions required by Sections 6.04(d), (e), and (f), and is

responsible for resolving disputes not involving matters that may

be protested under Section 41.41.

(b) The taxpayer liaison officer may provide information and

materials designed to assist property owners in understanding the

appraisal process, protest procedures, and related matters.

(c) The taxpayer liaison officer shall report to the board at

each meeting on the status of all complaints filed with the board

under Section 6.04(g).

(d) The taxpayer liaison officer is entitled to compensation as

provided by the budget adopted by the board of directors.

(e) The chief appraiser or any other person who performs

appraisal services for the appraisal district for compensation is

not eligible to be the taxpayer liaison officer for the appraisal

district.

Added by Acts 1989, 71st Leg., ch. 796, Sec. 8, eff. Jan. 1,

1990. Amended by Acts 1991, 72nd Leg., ch. 371, Sec. 2, eff.

Sept. 1, 1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1086, Sec. 1, eff. September 1, 2007.

Sec. 6.053. ASSISTANCE TO EMERGENCY MANAGEMENT AUTHORITIES. The

chief appraiser shall, if requested by the emergency management

authorities of a federal, state, or local government agency,

provide information and assistance pertinent to disaster

mitigation or recovery, including assisting in the estimation of

damage from an actual or potential disaster event.

Added by Acts 2009, 81st Leg., R.S., Ch.

844, Sec. 1, eff. June 19, 2009.

Sec. 6.06. APPRAISAL DISTRICT BUDGET AND FINANCING. (a) Each

year the chief appraiser shall prepare a proposed budget for the

operations of the district for the following tax year and shall

submit copies to each taxing unit participating in the district

and to the district board of directors before June 15. He shall

include in the budget a list showing each proposed position, the

proposed salary for the position, all benefits proposed for the

position, each proposed capital expenditure, and an estimate of

the amount of the budget that will be allocated to each taxing

unit. Each taxing unit entitled to vote on the appointment of

board members shall maintain a copy of the proposed budget for

public inspection at its principal administrative office.

(b) The board of directors shall hold a public hearing to

consider the budget. The secretary of the board shall deliver to

the presiding officer of the governing body of each taxing unit

participating in the district not later than the 10th day before

the date of the hearing a written notice of the date, time, and

place fixed for the hearing. The board shall complete its

hearings, make any amendments to the proposed budget it desires,

and finally approve a budget before September 15. If governing

bodies of a majority of the taxing units entitled to vote on the

appointment of board members adopt resolutions disapproving a

budget and file them with the secretary of the board within 30

days after its adoption, the budget does not take effect, and the

board shall adopt a new budget within 30 days of the disapproval.

(c) The board may amend the approved budget at any time, but the

secretary of the board must deliver a written copy of a proposed

amendment to the presiding officer of the governing body of each

taxing unit participating in the district not later than the 30th

day before the date the board acts on it.

(d) Each taxing unit participating in the district is allocated

a portion of the amount of the budget equal to the proportion

that the total dollar amount of property taxes imposed in the

district by the unit for the tax year in which the budget

proposal is prepared bears to the sum of the total dollar amount

of property taxes imposed in the district by each participating

unit for that year. If a taxing unit participates in two or more

districts, only the taxes imposed in a district are used to

calculate the unit's cost allocations in that district. If the

number of real property parcels in a taxing unit is less than 5

percent of the total number of real property parcels in the

district and the taxing unit imposes in excess of 25 percent of

the total amount of the property taxes imposed in the district by

all of the participating taxing units for a year, the unit's

allocation may not exceed a percentage of the appraisal

district's budget equal to three times the unit's percentage of

the total number of real property parcels appraised by the

district.

(e) Unless the governing body of a unit and the chief appraiser

agree to a different method of payment, each taxing unit shall

pay its allocation in four equal payments to be made at the end

of each calendar quarter, and the first payment shall be made

before January 1 of the year in which the budget takes effect. A

payment is delinquent if not paid on the date it is due. A

delinquent payment incurs a penalty of 5 percent of the amount of

the payment and accrues interest at an annual rate of 10 percent.

If the budget is amended, any change in the amount of a unit's

allocation is apportioned among the payments remaining.

(f) Payments shall be made to a depository designated by the

district board of directors. The district's funds may be

disbursed only by a written check, draft, or order signed by the

chairman and secretary of the board or, if authorized by

resolution of the board, by the chief appraiser.

(g) If a taxing unit decides not to impose taxes for any tax

year, the unit is not liable for any of the costs of operating

the district in that year, and those costs are allocated among

the other taxing units as if that unit had not imposed taxes in

the year used to calculate allocations. However, if that unit has

made any payments, it is not entitled to a refund.

(h) If a newly formed taxing unit or a taxing unit that did not

impose taxes in the preceding year imposes taxes in any tax year,

that unit is allocated a portion of the amount budgeted to

operate the district as if it had imposed taxes in the preceding

year, except that the amount of taxes the unit imposes in the

current year is used to calculate its allocation. Before the

amount of taxes to be imposed for the current year is known, the

allocation may be based on an estimate to which the district

board of directors and the governing body of the unit agree, and

the payments made after that amount is known shall be adjusted to

reflect the amount imposed. The payments of a newly formed taxing

unit that has no source of funds are postponed until the unit has

received adequate tax or other revenues.

(i) The fiscal year of an appraisal district is the calendar

year unless the governing bodies of three-fourths of the taxing

units entitled to vote on the appointment of board members adopt

resolutions proposing a different fiscal year and file them with

the secretary of the board not more than 12 and not less than

eight months before the first day of the fiscal year proposed by

the resolutions. If the fiscal year of an appraisal district is

changed under this subsection, the chief appraiser shall prepare

a proposed budget for the fiscal year as provided by Subsection

(a) of this section before the 15th day of the seventh month

preceding the first day of the fiscal year established by the

change, and the board of directors shall adopt a budget for the

fiscal year as provided by Subsection (b) of this section before

the 15th day of the fourth month preceding the first day of the

fiscal year established by the change. Unless the appraisal

district adopts a different method of allocation under Section

6.061 of this code, the allocation of the budget to each taxing

unit shall be calculated as provided by Subsection (d) of this

section using the amount of property taxes imposed by each

participating taxing unit in the most recent tax year preceding

the fiscal year established by the change for which the necessary

information is available. Each taxing unit shall pay its

allocation as provided by Subsection (e) of this section, except

that the first payment shall be made before the first day of the

fiscal year established by the change and subsequent payments

shall be made quarterly. In the year in which a change in the

fiscal year occurs, the budget that takes effect on January 1 of

that year may be amended as necessary as provided by Subsection

(c) of this section in order to accomplish the change in fiscal

years.

(j) If the total amount of the payments made or due to be made

by the taxing units participating in an appraisal district

exceeds the amount actually spent or obligated to be spent during

the fiscal year for which the payments were made, the chief

appraiser shall credit the excess amount against each taxing

unit's allocated payments for the following year in proportion to

the amount of each unit's budget allocation for the fiscal year

for which the payments were made. If a taxing unit that paid its

allocated amount is not allocated a portion of the district's

budget for the following fiscal year, the chief appraiser shall

refund to the taxing unit its proportionate share of the excess

funds not later than the 150th day after the end of the fiscal

year for which the payments were made.

(k) For good cause shown, the board of directors may waive the

penalty and interest on a delinquent payment under Subsection

(e).

Acts 1979, 66th Leg., p. 2226, ch. 841, Sec. 1, eff. Jan. 1,

1981. Amended by Acts 1981, 67th Leg., 1st C.S., p. 122, ch. 13,

Sec. 17, 18, eff. Aug. 14, 1981; Acts 1985, 69th Leg., ch. 311,

Sec. 1, eff. Aug. 26, 1985; Acts 1989, 71st Leg., ch. 796, Sec.

9, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 20, Sec. 16,

eff. Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 347, Sec. 4.07,

eff. May 31, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

87, Sec. 1, eff. May 14, 2007.

Sec. 6.061. CHANGES IN METHOD OF FINANCING. (a) The board of

directors of an appraisal district, by resolution adopted and

delivered to each taxing unit participating in the district after

June 15 and before August 15, may prescribe a different method of

allocating the costs of operating the district unless the

governing body of any taxing unit that participates in the

district adopts a resolution opposing the different method, and

files it with the board of directors before September 1. If a

board proposal is rejected, the board shall notify, in writing,

each taxing unit participating in the district before September

15.

(b) The taxing units participating in an appraisal district may

adopt a different method of allocating the costs of operating the

district if the governing bodies of three-fourths of the taxing

units that are entitled to vote on the appointment of board

members adopt resolutions providing for the other method.

However, a change under this subsection is not valid if it

requires any taxing unit to pay a greater proportion of the

appraisal district's costs than the unit would pay under Section

6.06 of this code without the consent of the governing body of

that unit.

(c) An official copy of a resolution under this section must be

filed with the chief appraiser of the appraisal district after

April 30 and before May 15 or the resolution is ineffective.

(d) Before May 20, the chief appraiser shall determine whether a

sufficient number of eligible taxing units have filed valid

resolutions proposing a change in the allocation of district

costs for the change to take effect. Before May 25, the chief

appraiser shall notify each taxing unit participating in the

district of each change that is adopted.

(e) A change in allocation of district costs made as provided by

this section remains in effect until changed in a manner provided

by this section or rescinded by resolution of a majority of the

governing bodies that are entitled to vote on appointment of

board members under Section 6.03 of this code.

(f) Repealed by Acts 1993, 73rd Leg., ch. 347, Sec. 4.13(2),

eff. May 31, 1993.

Added by Acts 1981, 67th Leg., 1st C.S., p. 123, ch. 13, Sec. 19,

eff. Aug. 14, 1981. Amended by Acts 1987, 70th Leg., ch. 59, Sec.

3, eff. Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 20, Sec. 17,

eff. Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 347, Sec. 4.13(2),

eff. May 31, 1993.

Sec. 6.062. PUBLICATION OF BUDGET. (a) Not later than the 10th

day before the date of the public hearing at which the board of

directors considers the appraisal district budget, the chief

appraiser shall give notice of the public hearing by publishing

the notice in a newspaper having general circulation in the

county for which the appraisal district is established. The

notice may not be smaller than one-quarter page of a

standard-size or tabloid-size newspaper and may not be published

in the part of the paper in which legal notices and classified

advertisements appear.

(b) The notice must set out the time, date, and place of the

public hearing and must set out a summary of the proposed budget.

The summary must set out as separate items:

(1) the total amount of the proposed budget;

(2) the amount of increase proposed from the budget adopted for

the current year; and

(3) the number of employees compensated under the current budget

and the number of employees to be compensated under the proposed

budget.

(c) The notice must state that the appraisal district is

supported solely by payments from the local taxing units served

by the appraisal district. The notice must also contain the

following statement: "If approved by the appraisal district board

of directors at the public hearing, this proposed budget will

take effect automatically unless disapproved by the governing

bodies of the county, school districts, cities, and towns served

by the appraisal district. A copy of the proposed budget is

available for public inspection in the office of each of those

governing bodies."

Added by Acts 1989, 71st Leg., ch. 796, Sec. 10, eff. Sept. 1,

1989.

Sec. 6.063. FINANCIAL AUDIT. (a) At least once each year, the

board of directors of an appraisal district shall have prepared

an audit of its affairs by an independent certified public

accountant or a firm of independent certified public accountants.

(b) The report of the audit is a public record. A copy of the

report shall be delivered to the presiding officer of the

governing body of each taxing unit eligible to vote on the

appointment of district directors, and a reasonable number of

copies shall be available for inspection at the appraisal office.

Added by Acts 1987, 70th Leg., ch. 860, Sec. 2, eff. Sept. 1,

1987.

Sec. 6.07. TAXING UNIT BOUNDARIES. If a new taxing unit is

formed or an existing taxing unit's boundaries are altered, the

unit shall notify the appraisal office of the new boundaries

within 30 days after the date the unit is formed or its

boundaries are altered.

Acts 1979, 66th Leg., p. 2227, ch. 841, Sec. 1, eff. Jan. 1,

1980.

Sec. 6.08. NOTICE OF OPTIONAL EXEMPTIONS. If a taxing unit

adopts, amends, or repeals an exemption that the unit by law has

the option to adopt or not, the taxing unit shall notify the

appraisal office of its action and of the terms of the exemption

within 30 days after the date of its action.

Acts 1979, 66th Leg., p. 2227, ch. 841, Sec. 1, eff. Jan. 1,

1980.

Sec. 6.09. DESIGNATION OF DISTRICT DEPOSITORY. (a) The

appraisal district depository must be a banking corporation

incorporated under the laws of this state or the United States or

a savings and loan association in this state whose deposits are

insured by the Federal Savings and Loan Insurance Corporation.

(b) The appraisal district board of directors shall designate as

the district depository the financial institution or institutions

that offer the most favorable terms and conditions for the

handling of the district's funds.

(c) The board shall solicit bids to be designated as depository

for the district. The depository when designated shall serve for

a term of two years and until its successor is designated and has

qualified. The board and the depository may agree to extend a

depository contract for one additional two-year period.

(d) To the extent that funds in the depository are not insured

by the Federal Deposit Insurance Corporation or the Federal

Savings and Loan Insurance Corporation, they shall be secured in

the manner provided by law for the security of funds of counties.

Added by Acts 1981, 67th Leg., 1st C.S., p. 124, ch. 13, Sec. 20,

eff. Aug. 14, 1981. Amended by Acts 2003, 78th Leg., ch. 906,

Sec. 1, eff. June 20, 2003.

Sec. 6.10. DISAPPROVAL OF BOARD ACTIONS. If the governing

bodies of a majority of the taxing units entitled to vote on the

appointment of board members adopt resolutions disapproving an

action, other than adoption of the budget, by the appraisal

district board of directors and file them with the secretary of

the board within 15 days after the action is taken, the action is

revoked effective the day after the day on which the required

number of resolutions is filed.

Added by Acts 1981, 67th Leg., 1st C.S., p. 124, ch. 13, Sec. 21,

eff. Aug. 14, 1981.

Sec. 6.11. PURCHASING AND CONTRACTING AUTHORITY. (a) An

appraisal district is subject to the same requirements and has

the same purchasing and contracting authority as a municipality

under Chapter 252, Local Government Code.

(b) For purposes of this section, all the provisions of Chapter

252, Local Government Code, applicable to a municipality or to

purchases and contracts by a municipality apply to an appraisal

district and to purchases and contracts by an appraisal district

to the extent they can be made applicable, and all references to

the municipality in that chapter mean the appraisal district. For

purposes of applying Section 252.061, Local Government Code, to

an appraisal district, any resident of the appraisal district may

seek an injunction under that section. Sections 252.062 and

252.063, Local Government Code, apply to an officer or employee

of an appraisal district in the same manner those sections apply

to a municipal officer or employee.

Added by Acts 1981, 67th Leg., 1st C.S., p. 124, ch. 13, Sec. 21,

eff. Aug. 14, 1981. Amended by Acts 1987, 70th Leg., ch. 149,

Sec. 42, eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 757, Sec.

21, eff. Sept. 1, 1993; Acts 2003, 78th Leg., ch. 152, Sec. 1,

eff. July 1, 2003.

Sec. 6.12. AGRICULTURAL APPRAISAL ADVISORY BOARD. (a) The

chief appraiser of each appraisal district shall appoint, with

the advice and consent of the board of directors, an agricultural

advisory board composed of three or more members as determined by

the board.

(b) One of the agricultural advisory board members must be a

representative of the county agricultural stabilization and

conservation service, and the remainder of the members must be

landowners of the district whose land qualifies for appraisal

under Subchapter C, D, E, or H, Chapter 23, and who have been

residents of the district for at least five years.

(c) Members of the board serve for staggered terms of two years.

In making the initial appointments of members of the agricultural

advisory board the chief appraiser shall appoint for a term of

one year one-half of the members, or if the number of members is

an odd number, one fewer than a majority of the membership.

(d) The board shall meet at the call of the chief appraiser at

least three times a year.

(e) An employee or officer of an appraisal district may not be

appointed and may not serve as a member of the agricultural

advisory board.

(f) A member of the agricultural advisory board is not entitled

to compensation.

(g) The board shall advise the chief appraiser on the valuation

and use of land that may be designated for agricultural use or

that may be open space agricultural or timber land within the

district.

Added by Acts 1989, 71st Leg., ch. 274, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1999, 76th Leg., ch. 631, Sec. 1, eff.

Sept. 1, 1999.

Sec. 6.13. DISTRICT RECORDS. The preservation, microfilming,

destruction, or other disposition of the records of each

appraisal district is subject to the requirements of Subtitle C,

Title 6, Local Government Code, and rules adopted under that

subtitle.

Added by Acts 1989, 71st Leg., ch. 1248, Sec. 67, eff. Sept. 1,

1989. Renumbered from Sec. 6.12 by Acts 1990, 71st Leg., 6th

C.S., ch. 12, Sec. 2(30), eff. Sept. 6, 1990.

Sec. 6.14. INFORMATION PROVIDED TO TEXAS LEGISLATIVE COUNCIL.

(a) On the written request of the Texas Legislative Council, an

appraisal district that maintains its appraisal records in

electronic format shall provide a copy of the information or data

maintained in the district's appraisal records to the council

without charge.

(b) The appraisal district shall provide the requested

information or data to the council as soon as practicable but not

later than the 30th day after the date the request is received by

the district.

(c) The information or data shall be provided in a form approved

by the council.

Added by Acts 1999, 76th Leg., ch. 1585, Sec. 4, eff. June 20,

1999.

Sec. 6.15. EX PARTE COMMUNICATIONS; PENALTY. (a) A member of

the board of directors of an appraisal district commits an

offense if the member directly or indirectly communicates with

the chief appraiser on any matter relating to the appraisal of

property by the appraisal district, except in:

(1) an open meeting of the appraisal district board of directors

or another public forum; or

(2) a closed meeting of the board of directors held to consult

with the board's attorney about pending litigation, at which the

chief appraiser's presence is necessary for full communication

between the board and the board's attorney.

(b) A chief appraiser commits an offense if the chief appraiser

directly or indirectly communicates with a member of the board of

directors of the appraisal district on any matter relating to the

appraisal of property by the appraisal district, except in:

(1) an open meeting of the board of directors or another public

forum; or

(2) a closed meeting of the board of directors held to consult

with the board's attorney about pending litigation, at which the

chief appraiser's presence is necessary for full communication

between the board and the board's attorney.

(c) Subsections (a) and (b) do not apply to a routine

communication between the chief appraiser and the county

assessor-collector that relates to the administration of an

appraisal roll, including a communication made in connection with

the certification, correction, or collection of an account,

regardless of whether the county assessor-collector was appointed

to the board of directors of the appraisal district or serves as

a nonvoting director.

(d) An offense under this section is a Class C misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch.

208, Sec. 1, eff. September 1, 2007.

SUBCHAPTER B. ASSESSORS AND COLLECTORS

Sec. 6.21. COUNTY ASSESSOR-COLLECTOR. (a) The

assessor-collector for a county is determined as provided by

Article VIII, Sections 14, 16, and 16a, of the Texas

Constitution.

(b) If a county with a population of less than 10,000 authorizes

a separate county assessor-collector as provided by Article VIII,

Section 16a, of the Texas Constitution, the commissioners court

may appoint a county assessor-collector to serve until an

assessor-collector is elected at the next general election and

has qualified.

Acts 1979, 66th Leg., p. 2227, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 6.22. ASSESSOR AND COLLECTOR FOR OTHER TAXING UNITS. (a)

The assessor and collector for a taxing unit other than a county

or a home-rule city are determined by the law creating or

authorizing creation of the unit.

(b) The assessor and collector for a home-rule city are

determined by the city's charter and ordinances.

(c) The governing body of a taxing unit authorized to have its

own assessor and collector by official action in the manner

required by law for official action by the body may require the

county to assess and collect the taxes the unit imposes in the

county in the manner in which the county assesses and collects

its taxes. The governing body of the unit may revoke the

requirement at any time by the same official action.

Acts 1979, 66th Leg., p. 2227, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 6.23. DUTIES OF ASSESSOR AND COLLECTOR. (a) The county

assessor-collector shall assess and collect taxes on property in

the county for the county. He shall also assess and collect taxes

on property for another taxing unit if:

(1) the law creating or authorizing creation of the unit

requires it to use the county assessor-collector for the taxes

the unit imposes in the county;

(2) the law creating or authorizing creation of the unit does

not mention who assesses and collects its taxes and the unit

imposes taxes in the county;

(3) the governing body of the unit requires the county to assess

and collect its taxes as provided by Subsection (c) of Section

6.22 of this code; or

(4) required by an intergovernmental contract.

(b) The assessor and collector for a taxing unit other than a

county shall assess, collect, or assess and collect taxes, as

applicable, for the unit. He shall also assess, collect, or

assess and collect taxes, as applicable, for another unit if:

(1) required by or pursuant to the law creating or authorizing

creation of the other unit; or

(2) required by an intergovernmental contract.

Acts 1979, 66th Leg., p. 2227, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 125, ch. 13,

Sec. 22, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 4819, ch.

851, Sec. 2, eff. Aug. 29, 1983.

Sec. 6.24. CONTRACTS FOR ASSESSMENT AND COLLECTION. (a) The

governing body of a taxing unit other than a county may contract

as provided by the Interlocal Cooperation Act with the governing

body of another unit or with the board of directors of an

appraisal district for the other unit or the district to perform

duties relating to the assessment or collection of taxes.

(b) The commissioners court with the approval of the county

assessor-collector may contract as provided by the Interlocal

Cooperation Act with the governing body of another taxing unit in

the county or with the board of directors of the appraisal

district for the other unit or the district to perform duties

relating to the assessment or collection of taxes for the county.

If a county contracts to have its taxes assessed and collected by

another taxing unit or by the appraisal district, except as

provided by Subsection (c), the contract shall require the other

unit or the district to assess and collect all taxes the county

is required to assess and collect.

(c) A contract entered into under Subsection (b) may exclude

from the taxes the other unit or the district is required to

assess and collect taxes the county is required to assess and

collect under one or more of the following provisions:

(1) Section 23.121;

(2) Section 23.122;

(3) Section 23.124;

(4) Section 23.1241;

(5) Section 23.1242;

(6) Section 23.125;

(7) Section 23.127; or

(8) Section 23.128.

(d) A contract under this section may provide for the entity

that collects taxes to contract with an attorney, as provided by

Section 6.30 of this code, for collection of delinquent taxes.

Acts 1979, 66th Leg., p. 2228, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 125, ch. 13,

Sec. 23, 24, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 4829,

ch. 851, Sec. 28, eff. Aug. 29, 1983; Acts 2001, 77th Leg., ch.

1430, Sec. 2, eff. Sept. 1, 2001.

Sec. 6.26. ELECTION TO CONSOLIDATE ASSESSING AND COLLECTING

FUNCTIONS. (a) The qualified voters residing in an appraisal

district by petition submitted to the county clerk of the county

principally served by the appraisal district may require that an

election be held to determine whether or not to require the

appraisal district, the county assessor-collector, or a specified

taxing unit within the appraisal district to assess, collect, or

assess and collect property taxes on property appraised by the

district for all taxing units.

(b) The qualified voters of a taxing unit that assesses,

collects, or assesses and collects its own property taxes by

petition submitted to the governing body of the taxing unit may

require that an election be held to determine whether or not to

require the appraisal district, the county assessor-collector, or

another taxing unit that is assessing and collecting property

taxes to assess, collect, or assess and collect the unit's

property taxes.

(c) A petition is valid if:

(1) it states that it is intended to require an election in the

appraisal district or taxing unit on the question of

consolidation of assessing or collecting functions or both;

(2) it states the functions to be consolidated and identifies

the entity or office that will be required to perform the

functions; and

(3) it is signed by a number of qualified voters equal to at

least 10 percent of the number of qualified voters, according to

the most recent official list of qualified voters, residing in

the appraisal district, if the petition is authorized by

Subsection (a) of this section, or in the taxing unit, if the

petition is authorized by Subsection (b) of this section, or by

10,000 qualified voters, whichever number is less.

(d) Not later than the 10th day after the day the petition is

submitted, the commissioners court, if the petition is authorized

by Subsection (a) of this section, or the governing body of the

taxing unit, if the petition is authorized by Subsection (b) of

this section, shall determine whether the petition is valid and

pass a resolution stating its finding. The signature of a person

may not be counted for purposes of validating the petition under

Subsection (c)(3) of this section if:

(1) the person does not enter beside his signature at the time

of his signing the date on which he signs the petition; or

(2) the person signs the petition more than 30 days before the

date on which the petition is submitted to the county clerk or

the governing body.

(e) If the commissioners court or the governing body finds that

the petition is valid, it shall order that an election be held in

the district or taxing unit on the next uniform election date

prescribed by the Texas Election Code that is more than 60 days

after the last day on which it could have acted to approve or

disapprove the petition. At the election, the ballots shall be

prepared to permit voting for or against the proposition:

"Requiring the (name of entity or office) to (assess, collect, or

assess and collect, as applicable) property taxes for (all taxing

units in the appraisal district for _____________ county or name

of taxing unit or units, as applicable)."

(f) If a majority of the qualified voters voting on the question

in the election favor the proposition, the entity or office named

by the ballot shall perform the functions named by the ballot

beginning with the next time property taxes are assessed or

collected, as applicable, that is more than 90 days after the

date of the election. If the governing bodies (and appraisal

district board of directors when the district is involved) agree,

a function may be consolidated when performance of the function

begins in less than 90 days after the date of the election.

(g) A taxing unit shall pay the actual cost of performance of

the functions to the office or entity that performs functions for

it pursuant to an election as provided by this section.

(h) If a taxing unit is required by election pursuant to

Subsection (b) of this section to assess, collect, or assess and

collect property taxes for another taxing unit, it also shall

perform the functions for all taxing units for which the other

unit previously performed those functions pursuant to law or

intergovernmental contract.

(i) If functions are consolidated by an election, a taxing unit

may not terminate the consolidation within two years after the

date of the consolidation.

(j) An appraisal district may not be required by an election to

assess, collect, or assess and collect taxes on property outside

the district's boundaries. A taxing unit may not be required by

an election to assess, collect, or assess and collect taxes on

property outside the boundaries of the appraisal district that

appraises property for the unit.

Acts 1979, 66th Leg., p. 2229, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 125, ch. 13,

Sec. 25, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 4612, ch.

785, Sec. 1, eff. Sept. 1, 1983.

Sec. 6.27. COMPENSATION FOR ASSESSMENT AND COLLECTION. (a)

Repealed by Acts 1983, 68th Leg., p. 4829, ch. 851, Sec. 28, eff.

Aug. 29, 1983.

(b) Except as provided by Subsection (d), the county

assessor-collector is entitled to a reasonable fee, which may not

exceed the actual costs incurred, for assessing and collecting

taxes for a taxing unit pursuant to Section 6.23(a)(1), (2), or

(3).

(c) The assessor or collector for a taxing unit other than a

county is entitled to reasonable compensation, which may not

exceed the actual costs incurred, for assessing or collecting

taxes for a taxing unit pursuant to Subsection (b) of Section

6.23 of this code.

(d) If a law enacted under Section 59, Article XVI, Texas

Constitution, creating a river authority authorizes the river

authority to impose a tax, specifies the maximum tax rate, and

specifies the maximum fee that the authority may pay for the

assessment and collection of the authority's taxes, and if the

county assessor-collector assesses and collects the taxes the

river authority imposes pursuant to Section 6.23(a)(1), (2), or

(3), the county assessor-collector may not charge the river

authority a fee for assessing and collecting the taxes that

exceeds the fee specified in the law creating the river

authority.

Acts 1979, 66th Leg., p. 2230, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 125, ch. 13,

Sec. 26, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 4829, ch.

851, Sec. 28, eff. Aug. 29, 1983.

Amended by:

Acts 2005, 79th Leg., Ch.

32, Sec. 1, eff. May 9, 2005.

Sec. 6.275. RELEASE OF ASSESSOR AND COLLECTOR FROM LIABILITY. A

county assessor-collector is not personally liable for the loss

of public funds in the custody of the assessor-collector or the

assessor-collector's office if a district court enters a

declaratory judgment that the loss is due to a reason other than

the negligence or misconduct of the assessor-collector.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 37, Sec. 1, eff.

Oct. 20, 1987.

Sec. 6.28. BONDS FOR STATE AND COUNTY TAXES. (a) Before

beginning to perform the duties of office, a person elected or

appointed as county assessor-collector must give bonds to the

state and to the county, conditioned on the faithful performance

of the person's duties as assessor-collector.

(b) The bond for state taxes must be payable to the governor and

his successors in office in an amount equal to five percent of

the net state collections from motor vehicle sales and use taxes

and motor vehicle registration fees in the county during the year

ending August 31 preceding the date bond is given, except that

the amount of bond may not be less than $2,500 or more than

$100,000. To be effective, the bond must be approved by the

commissioners court and the state comptroller of public accounts.

(c) The bond for county taxes must be payable to the

commissioners court in an amount equal to 10 percent of the total

amount of county taxes imposed in the preceding tax year, except

that the amount of the bond may not be more than $100,000. To be

effective, the bond must be approved by the commissioners court.

(d) The state comptroller of public accounts or the

commissioners court may require a new bond for state taxes at any

time. The commissioners court may require a new bond for county

taxes at any time. However, the total amount of state bonds or

county bonds required of an assessor-collector may not exceed

$100,000 at one time. The commissioners court shall suspend the

assessor-collector from office and begin removal proceedings if

he fails to give new bond within a reasonable time after demand.

(e) The assessor-collector's official oath and bonds for state

and county taxes shall be recorded in the office of the county

clerk, and the county judge shall submit the bond for state taxes

to the state comptroller of public accounts.

(f) A county shall pay a reasonable premium for the

assessor-collector's bonds for state and county taxes out of the

county general revenue fund on presentation to the commissioners

court of a bill for the premium authenticated as required by law

for other claims against the county. A court of competent

jurisdiction may determine the reasonableness of any amount

claimed as premium.

Acts 1979, 66th Leg., p. 2230, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 126, ch. 13,

Sec. 27, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 4820, ch.

851, Sec. 3, eff. Aug. 29, 1983; Acts 1999, 76th Leg., ch. 1097,

Sec. 1, eff. Aug. 30, 1999.

Sec. 6.29. BONDS FOR OTHER TAXES. (a) A taxing unit, other

than a county, that has its own collector shall require him to

give bond conditioned on the faithful performance of his duties.

To be effective, the bond must be made payable to and must be

approved by the governing body of the unit in an amount

determined by the governing body. The governing body may require

a new bond at any time, and failure to give new bond within a

reasonable time after demand is a ground for removal from office.

The governing body may prescribe additional requirements for the

bond.

(b) A taxing unit whose taxes are collected by the collector for

another taxing unit, by an officer or employee of another taxing

unit or of an appraisal district, or by any other person other

than the unit's own collector may require that collector,

officer, employee, or other person to give bond conditioned on

the faithful performance of his duties. To be effective, the bond

must be made payable to and must be approved by and paid for by

the governing body of the unit requiring bond in an amount

determined by the governing body. The governing body may

prescribe additional requirements for the bond.

(c) A taxing unit shall pay the premium for a bond required

pursuant to this section from its general fund or as provided by

intergovernmental contract.

Acts 1979, 66th Leg., p. 2231, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1987, 70th Leg., ch. 125, Sec. 1, eff. May

20, 1987.

Sec. 6.30. ATTORNEYS REPRESENTING TAXING UNITS. (a) The county

attorney or, if there is no county attorney, the district

attorney shall represent the county to enforce the collection of

delinquent taxes if the commissioners court does not contract

with a private attorney as provided by Subsection (c) of this

section.

(b) The governing body of a taxing unit other than a county may

determine who represents the unit to enforce the collection of

delinquent taxes. If a taxing unit collects taxes for another

taxing unit, the attorney representing the unit to enforce the

collection of delinquent taxes may represent the other unit with

consent of its governing body.

(c) The governing body of a taxing unit may contract with any

competent attorney to represent the unit to enforce the

collection of delinquent taxes. The attorney's compensation is

set in the contract, but the total amount of compensation

provided may not exceed 20 percent of the amount of delinquent

tax, penalty, and interest collected.

(d) Repealed by Acts 1983, 68th Leg., p. 4829, ch. 851, Sec. 28,

eff. Aug. 29, 1983.

(e) A contract with an attorney that does not conform to the

requirements of this section is void.

Acts 1979, 66th Leg., p. 2231, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 126, ch. 13,

Sec. 28, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 4829, ch.

851, Sec. 4, 28, eff. Aug. 29, 1983.

SUBCHAPTER C. APPRAISAL REVIEW BOARD

Sec. 6.41. APPRAISAL REVIEW BOARD. (a) The appraisal review

board is established for each appraisal district.

(b) The board consists of three members. However, the district

board of directors by resolution of a majority of its members may

increase the size of the appraisal review board to the number of

members the board of directors considers appropriate.

(c) To be eligible to serve on the board, an individual must be

a resident of the district and must have resided in the district

for at least two years.

(d) Except as provided by Subsection (d-1), members of the board

are appointed by resolution of a majority of the appraisal

district board of directors. A vacancy on the board is filled in

the same manner for the unexpired portion of the term.

(d-1) In a county with a population of 3.3 million or more or a

county with a population of 350,000 or more that is adjacent to a

county with a population of 3.3 million or more the members of

the board are appointed by the local administrative district

judge in the county in which the appraisal district is

established.

(d-2) A local administrative district judge making appointments

under Subsection (d-1) may make such appointments directly or

may, by written order, appoint from three to five persons to

perform the duties of appraisal review board commissioner. If

the local administrative district judge chooses to appoint

appraisal review board commissioners, each commissioner shall

possess the same qualifications as those required of an appraisal

review board member.

(d-3) The local administrative judge making appointments under

Subsection (d-1) shall cause the proper officer to notify such

appointees of such appointment, and when and where they are to

appear.

(d-4) If appraisal review board commissioners are appointed

under Subsection (d-2), they shall meet as directed by the local

administrative district judge in order to complete their duties.

(d-5) The appraisal district of the county shall provide to the

local administrative district judge, or to the appraisal review

board commissioners, as the case may be, the number of appraisal

review board positions that require appointment and shall provide

whatever reasonable assistance is requested by the local

administrative district judge or the commissioners.

(d-6) An appraisal review board commissioner is not disqualified

from serving as a member of the appraisal review board.

(d-7) If appraisal review board commissioners are appointed

under this section, the commissioners shall return a list of

proposed appraisal review board members to the local

administrative district judge at a time directed by such local

administrative judge, but in no event later than January 1 of

each year. Such list shall be composed of no less than five (5)

names in excess of the number of appraisal review board positions

to be filled by the local administrative district judge. The

local administrative judge may accept the proposed names, or

reject the proposed list and return the proposed list to the

commissioners upon which the commissioners shall propose a

revised list until the local administrative judge accepts the

list.

(d-8) Any appraisal review board commissioners appointed

pursuant to this section shall hold office for a term of one year

beginning January 1. A commissioner may be appointed to

successive terms at the discretion of the local administrative

district judge.

(d-9) Upon selection of the individuals who are to serve as

members of the appraisal review board, the local administrative

district judge shall enter an appropriate order designating such

members and setting each member's respective term of office, as

provided elsewhere in this section.

(e) Members of the board hold office for terms of two years

beginning January 1. The appraisal district board of directors

by resolution shall provide for staggered terms, so that the

terms of as close to one-half of the members as possible expire

each year. In making the initial or subsequent appointments, the

board of directors or the local administrative district judge or

the judge's designee shall designate those members who serve

terms of one year as needed to comply with this subsection.

(f) A member of the board may be removed from the board by a

majority vote of the appraisal district board of directors, or by

the local administrative district judge or the judge's designee,

as applicable, that appointed the member. Grounds for removal

are:

(1) a violation of Section 6.412, 6.413, 41.66(f), or 41.69; or

(2) good cause relating to the attendance of members at called

meetings of the board as established by written policy adopted by

a majority of the appraisal district board of directors.

(g) Subsection (a) does not preclude the boards of directors of

two or more adjoining appraisal districts from providing for the

operation of a consolidated appraisal review board by interlocal

contract.

(h) When adjoining appraisal districts by interlocal contract

have provided for the operation of a consolidated appraisal

review board:

(1) a reference in this or another section of this code to the

appraisal district means the adjoining appraisal districts;

(2) a reference in this or another section of this code to the

appraisal district board of directors means the boards of

directors of the adjoining appraisal districts;

(3) a provision of this code that applies to an appraisal review

board also applies to the consolidated appraisal review board;

and

(4) a reference in this code to the appraisal review board shall

be construed to also refer to the consolidated appraisal review

board.

Acts 1979, 66th Leg., p. 2231, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 127, ch. 13,

Sec. 29, eff. Jan. 1, 1982; Acts 1989, 71st Leg., ch. 796, Sec.

11, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 597, Sec. 107,

eff. Sept. 1, 1991; Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec.

8, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 154, Sec. 1,

eff. Aug. 28, 1995; Acts 1995, 74th Leg., ch. 299, Sec. 1, eff.

Jan. 1, 1996; Acts 1997, 75th Leg., ch. 1039, Sec. 4, eff. Jan.

1, 1998; Acts 1999, 76th Leg., ch. 639, Sec. 1, eff. June 18,

1999; Acts 2001, 77th Leg., ch. 354, Sec. 1, eff. Jan. 1, 2002;

Acts 2001, 77th Leg., ch. 1430, Sec. 3, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 408, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

970, Sec. 1, eff. January 1, 2010.

Acts 2009, 81st Leg., R.S., Ch.

1267, Sec. 2, eff. January 1, 2010.

Sec. 6.411. EX PARTE COMMUNICATIONS; PENALTY. (a) A member of

an appraisal review board commits an offense if the member

communicates with the chief appraiser or another employee of the

appraisal district for which the appraisal review board is

established in violation of Section 41.66(f).

(b) A chief appraiser or another employee of an appraisal

district commits an offense if the chief appraiser or other

employee communicates with a member of the appraisal review board

established for the appraisal district in a circumstance in which

the appraisal review board member is prohibited by Section

41.66(f) from communicating with the chief appraiser or other

employee.

(c) This section does not apply to communications between the

board and its legal counsel.

(c-1) This section does not apply to communications involving

the chief appraiser or another employee of an appraisal district

and a member of the appraisal review board that are specifically

limited to and involve administrative, clerical, or logistical

matters related to the scheduling and operation of hearings, the

processing of documents, the issuance of orders, notices, and

subpoenas, and the operation of the appraisal review board.

(d) An offense under this section is a Class A misdemeanor.

Added by Acts 2003, 78th Leg., ch. 950, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1211, Sec. 12, eff. January 1, 2010.

Sec. 6.412. RESTRICTIONS ON ELIGIBILITY OF BOARD MEMBERS. (a)

An individual is ineligible to serve on an appraisal review board

if the individual:

(1) is related within the second degree by consanguinity or

affinity, as determined under Chapter 573, Government Code, to an

individual who is engaged in the business of appraising property

for compensation for use in proceedings under this title or of

representing property owners for compensation in proceedings

under this title in the appraisal district for which the

appraisal review board is established; or

(2) owns property on which delinquent taxes have been owed to a

taxing unit for more than 60 days after the date the individual

knew or should have known of the delinquency unless:

(A) the delinquent taxes and any penalties and interest are

being paid under an installment payment agreement under Section

33.02; or

(B) a suit to collect the delinquent taxes is deferred or abated

under Section 33.06 or 33.065.

(b) A member of an appraisal review board commits an offense if

the board member continues to hold office knowing that an

individual related within the second degree by consanguinity or

affinity, as determined under Chapter 573, Government Code, to

the board member is engaged in the business of appraising

property for compensation for use in proceedings under this title

or of representing property owners for compensation in

proceedings under this title in the appraisal district for which

the appraisal review board is established. An offense under this

subsection is a Class B misdemeanor.

(c) A person is ineligible to serve on the appraisal review

board if the person is a member of the board of directors, an

officer, or employee of the appraisal district, an employee of

the comptroller, or a member of the governing body, officer, or

employee of a taxing unit.

(d) A person is ineligible to serve on the appraisal review

board of an appraisal district established for a county having a

population of more than 100,000:

(1) if the person:

(A) has served for all or part of three previous terms as a

board member or auxiliary board member on the appraisal review

board; or

(B) is a former member of the board of directors, officer, or

employee of the appraisal district; or

(2) if the person served as a member of the governing body or

officer of a taxing unit for which the appraisal district

appraises property, until the fourth anniversary of the date the

person ceased to be a member or officer; or

(3) if the person has ever appeared before the appraisal review

board for compensation.

(e) In an appraisal district established for a county having a

population of 100,000 or less, a person who has served for all or

part of three consecutive terms as a board member or auxiliary

board member on the appraisal review board is ineligible to serve

on the appraisal review board during a term that begins on the

next January 1 following the third of those consecutive terms.

(f) In this section, a reference to an auxiliary board member

means an appraisal review board auxiliary member appointed under

Section 6.411, as that law existed before January 1, 2002.

Added by Acts 1989, 71st Leg., ch. 796, Sec. 12, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 561, Sec. 45, eff.

Aug. 26, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(27), eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 691, Sec. 2, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 639, Sec. 2, eff. June 18,

1999; Acts 2001, 77th Leg., ch. 354, Sec. 2, eff. Jan. 1, 2002;

Acts 2001, 77th Leg., ch. 1430, Sec. 4, eff. Sept. 1, 2001.

Sec. 6.413. INTEREST IN CERTAIN CONTRACTS PROHIBITED. (a) An

individual is not eligible to be appointed to or to serve on the

appraisal review board established for an appraisal district if

the individual or a business entity in which the individual has a

substantial interest is a party to a contract with the appraisal

district or with a taxing unit that participates in the appraisal

district.

(b) An appraisal district may not enter into a contract with a

member of the appraisal review board established for the

appraisal district or with a business entity in which a member of

the appraisal review board has a substantial interest.

(c) A taxing unit may not enter into a contract with a member of

the appraisal review board established for an appraisal district

in which the taxing unit participates or with a business entity

in which a member of the appraisal review board has a substantial

interest.

(d) For purposes of this section, an individual has a

substantial interest in a business entity if:

(1) the combined ownership of the individual and the

individual's spouse is at least 10 percent of the voting stock or

shares of the business entity; or

(2) the individual or the individual's spouse is a partner,

limited partner, or officer of the business entity.

(e) In this section, "business entity" means a sole

proprietorship, partnership, firm, corporation, holding company,

joint-stock company, receivership, trust, or other entity

recognized by law.

(f) This section does not limit the application of any other

law, including the common law relating to conflicts of interest,

to an appraisal review board member.

Added by Acts 1989, 71st Leg., ch. 796, Sec. 13, eff. Sept. 1,

1989.

Sec. 6.42. ORGANIZATION, MEETINGS AND COMPENSATION. (a) A

majority of the appraisal review board constitutes a quorum. The

board of directors of the appraisal district by resolution shall

select a chairman and a secretary from among the members of the

appraisal review board. The board of directors of the appraisal

district is encouraged to select as chairman of the appraisal

review board a member of the appraisal review board, if any, who

has a background in law and property appraisal.

(b) The board may meet at any time at the call of the chairman

or as provided by rule of the board. The board shall meet to

examine the appraisal records within 10 days after the date the

chief appraiser submits the records to the board.

(c) Members of the board are entitled to per diem set by the

appraisal district budget for each day the board meets and to

reimbursement for actual and necessary expenses incurred in the

performance of board functions as provided by the district

budget.

(d) Repealed by Acts 1995, 74th Leg., ch. 515, Sec. 1, eff. June

12, 1995.

Acts 1979, 66th Leg., p. 2232, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 836, Sec. 7.1, eff.

Jan. 1, 1992; Acts 1995, 74th Leg., ch. 515, Sec. 1, eff. June

12, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1294, Sec. 2, eff. September 1, 2009.

Sec. 6.43. PERSONNEL. The appraisal review board may employ

legal counsel as provided by the district budget or use the

services of the county attorney and may use the staff of the

appraisal office for clerical assistance.

Acts 1979, 66th Leg., p. 2232, ch. 841, Sec. 1, eff. Jan. 1,

1982.



CHAPTER 11. TAXABLE PROPERTY AND EXEMPTIONS

TAX CODE

TITLE 1. PROPERTY TAX CODE

SUBTITLE C. TAXABLE PROPERTY AND EXEMPTIONS

CHAPTER 11. TAXABLE PROPERTY AND EXEMPTIONS

SUBCHAPTER A. TAXABLE PROPERTY

Sec. 11.01. REAL AND TANGIBLE PERSONAL PROPERTY. (a) All real

and tangible personal property that this state has jurisdiction

to tax is taxable unless exempt by law.

(b) This state has jurisdiction to tax real property if located

in this state.

(c) This state has jurisdiction to tax tangible personal

property if the property is:

(1) located in this state for longer than a temporary period;

(2) temporarily located outside this state and the owner resides

in this state; or

(3) used continually, whether regularly or irregularly, in this

state.

(d) Tangible personal property that is operated or located

exclusively outside this state during the year preceding the tax

year and on January 1 of the tax year is not taxable in this

state.

Acts 1979, 66th Leg., p. 2233, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1983, 68th Leg., p. 1908, ch. 353, Sec. 1,

eff. Jan. 1, 1984; Acts 1989, 71st Leg., ch. 534, Sec. 2, eff.

Jan. 1, 1990.

Sec. 11.02. INTANGIBLE PERSONAL PROPERTY. (a) Except as

provided by Subsection (b) of this section, intangible personal

property is not taxable.

(b) Intangible property governed by Article 4.01, Insurance

Code, or by Section 89.003, Finance Code, is taxable as provided

by law, unless exempt by law, if this state has jurisdiction to

tax those intangibles.

(c) This state has jurisdiction to tax intangible personal

property if the property is:

(1) owned by a resident of this state; or

(2) located in this state for business purposes.

Acts 1979, 66th Leg., p. 2233, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 3,

part A, Sec. 1, eff. Jan. 1, 1985; Acts 1999, 76th Leg., ch. 62,

Sec. 7.88, eff. Sept. 1, 1999.

SUBCHAPTER B. EXEMPTIONS

Sec. 11.11. PUBLIC PROPERTY. (a) Except as provided by

Subsections (b) and (c) of this section, property owned by this

state or a political subdivision of this state is exempt from

taxation if the property is used for public purposes.

(b) Land owned by the Permanent University Fund is taxable for

county purposes. Any notice required by Section 25.19 of this

code shall be sent to the comptroller, and the comptroller shall

appear in behalf of the state in any protest or appeal relating

to taxation of Permanent University Fund land.

(c) Agricultural or grazing land owned by a county for the

benefit of public schools under Article VII, Section 6, of the

Texas Constitution is taxable for all purposes. The county shall

pay the taxes on the land from the revenue derived from the land.

If revenue from the land is insufficient to pay the taxes, the

county shall pay the balance from the county general fund.

(d) Property owned by the state that is not used for public

purposes is taxable. Property owned by a state agency or

institution is not used for public purposes if the property is

rented or leased for compensation to a private business

enterprise to be used by it for a purpose not related to the

performance of the duties and functions of the state agency or

institution or used to provide private residential housing for

compensation to members of the public other than students and

employees of the state agency or institution owning the property,

unless the residential use is secondary to its use by an

educational institution primarily for instructional purposes. Any

notice required by Section 25.19 of this code shall be sent to

the agency or institution that owns the property, and it shall

appear in behalf of the state in any protest or appeal related to

taxation of the property.

(e) Property that is held or dedicated for the support,

maintenance, or benefit of an institution of higher education as

defined by Section 61.003, Education Code, but is not rented or

leased for compensation to a private business enterprise to be

used by it for a purpose not related to the performance of the

duties and functions of the state or institution or is not rented

or leased to provide private residential housing to members of

the public other than students and employees of the state or

institution is not taxable. If a portion of property of an

institution of higher education is used for public purposes and a

portion is not used for those purposes, the portion of the

property used for public purposes is exempt under this

subsection. All oil, gas, and other mineral interests owned by an

institution of higher education are exempt from all ad valorem

taxes. Property bequeathed to an institution is exempt from the

assessment of ad valorem taxes from the date of the decedent's

death, unless:

(1) the property is leased for compensation to a private

business enterprise as provided in this subsection; or

(2) the transfer of the property to an institution is contested

in a probate court, in which case ad valorem taxes shall be

assessed to the estate of the decedent until the final

determination of the disposition of the property is made. The

property is exempt from the assessment of ad valorem taxes upon

vesting of the property in the institution.

(f) Property of a higher education development foundation or an

alumni association that is located on land owned by the state for

the support, maintenance, or benefit of an institution of higher

education as defined in Chapter 61, Education Code, is exempt

from taxation if:

(1) the foundation or organization meets the requirements of

Sections 11.18(e) and (f) and is organized exclusively to operate

programs or perform other activities for the benefit of

institutions of higher education; and

(2) the property is used exclusively in those programs or

activities.

(g) For purposes of this section, an improvement is owned by the

state and is used for public purposes if it is:

(1) located on land owned by the Texas Department of Criminal

Justice;

(2) leased and used by the department; and

(3) subject to a lease-purchase agreement providing that legal

title to the improvement passes to the department at the end of

the lease period.

(h) For purposes of this section, tangible personal property is

owned by this state or a political subdivision of this state if

it is subject to a lease-purchase agreement providing that the

state or political subdivision, as applicable, is entitled to

compel delivery of the legal title to the property to the state

or political subdivision, as applicable, at the end of the lease

term. The property ceases to be owned by the state or political

subdivision, as applicable, if, not later than the 30th day after

the date the lease terminates, the state or political

subdivision, as applicable, does not exercise its right to

acquire legal title to the property.

(i) A corporation organized under the Texas Non-Profit

Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil

Statutes), or a successor statute, that engages primarily in

providing chilled water and steam to an eligible institution, as

defined by Section 301.031, Health and Safety Code, is entitled

to an exemption from taxation of the property the corporation

owns as though the property of the corporation were owned by this

state and used for health or educational purposes.

(j) For purposes of this section, any portion of a facility

owned by the Texas Department of Transportation that is part of

the Trans-Texas Corridor, is a rail facility or system, or is a

highway in the state highway system, and that is licensed or

leased to a private entity by that department under Chapter 91,

223, or 227, Transportation Code, is public property used for a

public purpose if the rail facility or system, highway, or

facility is operated by the private entity to provide

transportation or utility services. Any part of a facility, rail

facility or system, or state highway that is licensed or leased

to a private entity for a commercial purpose is not exempt from

taxation.

Acts 1979, 66th Leg., p. 2234, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 127, ch. 13,

Sec. 30, eff. Jan. 1, 1984; Acts 1983, 68th Leg., p. 4821, ch.

851, Sec. 5, eff. Aug. 29, 1983; Acts 1983, 68th Leg., p. 5419,

ch. 1007, Sec. 1, eff. Jan. 1, 1984; Acts 1989, 71st Leg., ch.

796, Sec. 14, eff. Jan. 1, 1990; Acts 1989, 71st Leg., ch. 1021,

Sec. 1, eff. Aug. 28, 1989; Acts 1990, 71st Leg., 6th C.S., ch.

12, Sec. 2(31), eff. Sept. 6, 1990; Acts 1991, 72nd Leg., 2nd

C.S., ch. 6, Sec. 9, eff. Sept. 1, 1991; Acts 1997, 75th Leg.,

ch. 843, Sec. 1, eff. Jan. 1, 1998; Acts 2001, 77th Leg., ch.

362, Sec. 1, eff. May 26, 2001; Acts 2003, 78th Leg., ch. 1266,

Sec. 1.01, eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.95, eff. June 14, 2005.

Acts 2007, 80th Leg., R.S., Ch.

204, Sec. 1, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.152, eff. September 1, 2009.

Sec. 11.111. PUBLIC PROPERTY USED TO PROVIDE TRANSITIONAL

HOUSING FOR INDIGENT PERSONS. (a) The governing body of a

taxing unit by ordinance or order may exempt from ad valorem

taxation residential property owned by the United States or an

agency of the United States and used to provide transitional

housing for the indigent under a program operated or directed by

the United States Department of Housing and Urban Development.

(b) For purposes of this section, transitional housing for

indigent individuals is housing provided at no cost or nominal

cost to an indigent individual or family during a temporary

period in which the individual or a member of the family

participates in a job training program, job placement program, or

other program intended to assist the individual or family to

become self-sufficient.

(c) The exemption provided by this section applies even if the

United States or its agency leases the property to a nonprofit

organization in return for the organization's assistance in

operating the program to provide transitional housing, as long as

the lease does not require the nonprofit organization to pay more

than a nominal amount to lease the property.

Added by Acts 1991, 72nd Leg., ch. 762, Sec. 13, eff. Jan. 1,

1992.

Sec. 11.12. FEDERAL EXEMPTIONS. Property exempt from ad valorem

taxation by federal law is exempt from taxation.

Acts 1979, 66th Leg., p. 2234, ch. 841, Sec. 1, eff. Jan. 1,

1980.

Sec. 11.13. RESIDENCE HOMESTEAD. (a) A family or single adult

is entitled to an exemption from taxation for the county purposes

authorized in Article VIII, Section 1-a, of the Texas

Constitution of $3,000 of the assessed value of his residence

homestead.

(b) An adult is entitled to exemption from taxation by a school

district of $15,000 of the appraised value of the adult's

residence homestead, except that $10,000 of the exemption does

not apply to an entity operating under former Chapter 17, 18, 25,

26, 27, or 28, Education Code, as those chapters existed on May

1, 1995, as permitted by Section 11.301, Education Code.

(c) In addition to the exemption provided by Subsection (b) of

this section, an adult who is disabled or is 65 or older is

entitled to an exemption from taxation by a school district of

$10,000 of the appraised value of his residence homestead.

(d) In addition to the exemptions provided by Subsections (b)

and (c) of this section, an individual who is disabled or is 65

or older is entitled to an exemption from taxation by a taxing

unit of a portion (the amount of which is fixed as provided by

Subsection (e) of this section) of the appraised value of his

residence homestead if the exemption is adopted either:

(1) by the governing body of the taxing unit; or

(2) by a favorable vote of a majority of the qualified voters of

the taxing unit at an election called by the governing body of a

taxing unit, and the governing body shall call the election on

the petition of at least 20 percent of the number of qualified

voters who voted in the preceding election of the taxing unit.

(e) The amount of an exemption adopted as provided by Subsection

(d) of this section is $3,000 of the appraised value of the

residence homestead unless a larger amount is specified by:

(1) the governing body authorizing the exemption if the

exemption is authorized as provided by Subdivision (1) of

Subsection (d) of this section; or

(2) the petition for the election if the exemption is authorized

as provided by Subdivision (2) of Subsection (d) of this section.

(f) Once authorized, an exemption adopted as provided by

Subsection (d) of this section may be repealed or decreased or

increased in amount by the governing body of the taxing unit or

by the procedure authorized by Subdivision (2) of Subsection (d)

of this section. In the case of a decrease, the amount of the

exemption may not be reduced to less than $3,000 of the market

value.

(g) If the residence homestead exemption provided by Subsection

(d) of this section is adopted by a county that levies a tax for

the county purposes authorized by Article VIII, Section 1-a, of

the Texas Constitution, the residence homestead exemptions

provided by Subsections (a) and (d) of this section may not be

aggregated for the county tax purposes. An individual who is

eligible for both exemptions is entitled to take only the

exemption authorized as provided by Subsection (d) of this

section for purposes of that county tax.

(h) Joint, community, or successive owners may not each receive

the same exemption provided by or pursuant to this section for

the same residence homestead in the same year. An eligible

disabled person who is 65 or older may not receive both a

disabled and an elderly residence homestead exemption but may

choose either. A person may not receive an exemption under this

section for more than one residence homestead in the same year.

(i) The assessor and collector for a taxing unit may disregard

the exemptions authorized by Subsection (b), (c), (d), or (n) of

this section and assess and collect a tax pledged for payment of

debt without deducting the amount of the exemption if:

(1) prior to adoption of the exemption, the unit pledged the

taxes for the payment of a debt; and

(2) granting the exemption would impair the obligation of the

contract creating the debt.

(j) For purposes of this section:

(1) "Residence homestead" means a structure (including a mobile

home) or a separately secured and occupied portion of a structure

(together with the land, not to exceed 20 acres, and improvements

used in the residential occupancy of the structure, if the

structure and the land and improvements have identical ownership)

that:

(A) is owned by one or more individuals, either directly or

through a beneficial interest in a qualifying trust;

(B) is designed or adapted for human residence;

(C) is used as a residence; and

(D) is occupied as his principal residence by an owner or, for

property owned through a beneficial interest in a qualifying

trust, by a trustor of the trust who qualifies for the exemption.

(2) "Trustor" means a person who transfers an interest in

residential property to a qualifying trust, whether by deed or by

will, or the person's spouse.

(3) "Qualifying trust" means a trust:

(A) in which the agreement, will, or court order creating the

trust provides that the trustor of the trust or the beneficiary

of the trust if created by court order has the right to use and

occupy as the trustor's or beneficiary's principal residence

residential property rent free and without charge except for

taxes and other costs and expenses specified in the instrument or

court order:

(i) for life;

(ii) for the lesser of life or a term of years; or

(iii) until the date the trust is revoked or terminated by an

instrument or court order that describes the property with

sufficient certainty to identify it and is recorded in the real

property records of the county in which the property is located;

and

(B) that acquires the property in an instrument of title or

under a court order that:

(i) describes the property with sufficient certainty to identify

it and the interest acquired;

(ii) is recorded in the real property records of the county in

which the property is located; and

(iii) in the case of a trust that is not created by court order,

is executed by the trustor or the personal representative of the

trustor.

(k) A qualified residential structure does not lose its

character as a residence homestead if a portion of the structure

is rented to another or is used primarily for other purposes that

are incompatible with the owner's residential use of the

structure. However, the amount of any residence homestead

exemption does not apply to the value of that portion of the

structure that is used primarily for purposes that are

incompatible with the owner's residential use.

(l) A qualified residential structure does not lose its

character as a residence homestead when the owner who qualifies

for the exemption temporarily stops occupying it as a principal

residence if that owner does not establish a different principal

residence and the absence is:

(1) for a period of less than two years and the owner intends to

return and occupy the structure as the owner's principal

residence; or

(2) caused by the owner's:

(A) military service outside of the United States as a member of

the armed forces of the United States or of this state; or

(B) residency in a facility that provides services related to

health, infirmity, or aging.

(m) In this section:

(1) "Disabled" means under a disability for purposes of payment

of disability insurance benefits under Federal Old-Age,

Survivors, and Disability Insurance.

(2) "School district" means a political subdivision organized to

provide general elementary and secondary public education.

"School district" does not include a junior college district or a

political subdivision organized to provide special education

services.

(n) In addition to any other exemptions provided by this

section, an individual is entitled to an exemption from taxation

by a taxing unit of a percentage of the appraised value of his

residence homestead if the exemption is adopted by the governing

body of the taxing unit before July 1 in the manner provided by

law for official action by the body. If the percentage set by the

taxing unit produces an exemption in a tax year of less than

$5,000 when applied to a particular residence homestead, the

individual is entitled to an exemption of $5,000 of the appraised

value. The percentage adopted by the taxing unit may not exceed

20 percent.

(o) For purposes of this section, a residence homestead also may

consist of an interest in real property created through ownership

of stock in a corporation incorporated under the Cooperative

Association Act (Article 1396-50.01, Vernon's Texas Civil

Statutes) to provide dwelling places to its stockholders if:

(1) the interests of the stockholders of the corporation are

appraised separately as provided by Section 23.19 of this code in

the tax year to which the exemption applies;

(2) ownership of the stock entitles the owner to occupy a

dwelling place owned by the corporation;

(3) the dwelling place is a structure or a separately secured

and occupied portion of a structure; and

(4) the dwelling place is occupied as his principal residence by

a stockholder who qualifies for the exemption.

(p) Exemption under this section for a homestead described by

Subsection (o) of this section extends only to the dwelling place

occupied as a residence homestead and to a portion of the total

common area used in the residential occupancy that is equal to

the percentage of the total amount of the stock issued by the

corporation that is owned by the homestead claimant. The size of

a residence homestead under Subsection (o) of this section,

including any relevant portion of common area, may not exceed 20

acres.

(q) The surviving spouse of an individual who qualifies for an

exemption under Subsection (d) for the residence homestead of a

person 65 or older is entitled to an exemption for the same

property from the same taxing unit in an amount equal to that of

the exemption for which the deceased spouse qualified if:

(1) the deceased spouse died in a year in which the deceased

spouse qualified for the exemption;

(2) the surviving spouse was 55 or older when the deceased

spouse died; and

(3) the property was the residence homestead of the surviving

spouse when the deceased spouse died and remains the residence

homestead of the surviving spouse.

(r) An individual who receives an exemption under Subsection (d)

is not entitled to an exemption under Subsection (q).

(s) Expired.

Acts 1979, 66th Leg., p. 2234, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 127, ch. 13,

Sec. 31, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 4822, ch.

851, Sec. 6, eff. Aug. 29, 1983; Acts 1985, 69th Leg., ch. 301,

Sec. 1, eff. June 7, 1985; Acts 1987, 70th Leg., ch. 547, Sec. 1,

eff. Jan. 1, 1988; Acts 1991, 72nd Leg., ch. 20, Sec. 18, eff.

Aug. 26, 1991; Acts 1991, 72nd Leg., ch. 20, Sec. 19(a), eff.

Jan. 1, 1992; Acts 1991, 72nd Leg., ch. 391, Sec. 14; Acts 1993,

73rd Leg., ch. 347, Sec. 4.08, eff. May 31, 1993; Acts 1993, 73rd

Leg., ch. 854, Sec. 1, eff. Jan. 1, 1994; Acts 1995, 74th Leg.,

ch. 76, Sec. 15.01, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch.

610, Sec. 1, eff. Jan. 1, 1996; Acts 1997, 75th Leg., ch. 194,

Sec. 1, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 592, Sec.

2.01; Acts 1997, 75th Leg., ch. 1039, Sec. 6, eff. Jan. 1, 1998;

Acts 1997, 75th Leg., ch. 1059, Sec. 2, eff. June 19, 1997; Acts

1997, 75th Leg., ch. 1071, Sec. 28, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 1199, Sec. 1, eff. June 18, 1999; Acts 1999,

76th Leg., ch. 1481, Sec. 1, eff. Jan. 1, 2000; Acts 2003, 78th

Leg., ch. 240, Sec. 1, eff. June 18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

159, Sec. 1, eff. January 1, 2006.

Sec. 11.131. RESIDENCE HOMESTEAD OF 100 PERCENT OR TOTALLY

DISABLED VETERAN. (a) In this section:

(1) "Disabled veteran" has the meaning assigned by Section

11.22.

(2) "Residence homestead" has the meaning assigned by Section

11.13.

(b) A disabled veteran who receives from the United States

Department of Veterans Affairs or its successor 100 percent

disability compensation due to a service-connected disability and

a rating of 100 percent disabled or of individual unemployability

is entitled to an exemption from taxation of the total appraised

value of the veteran's residence homestead.

Added by Acts 2009, 81st Leg., R.S., Ch.

1405, Sec. 1(a), eff. June 19, 2009.

Sec. 11.135. CONTINUATION OF RESIDENCE HOMESTEAD EXEMPTION WHILE

REPLACEMENT STRUCTURE IS CONSTRUCTED; SALE OF PROPERTY. (a) If

a qualified residential structure for which the owner receives an

exemption under Section 11.13 is rendered uninhabitable or

unusable by a casualty or by wind or water damage, the owner may

continue to receive the exemption for the structure and the land

and improvements used in the residential occupancy of the

structure while the owner constructs a replacement qualified

residential structure on the land if the owner does not establish

a different principal residence for which the owner receives an

exemption under Section 11.13 during that period and intends to

return and occupy the structure as the owner's principal

residence. To continue to receive the exemption, the owner must

begin active construction of the replacement qualified

residential structure or other physical preparation of the site

on which the structure is to be located not later than the first

anniversary of the date the owner ceases to occupy the former

qualified residential structure as the owner's principal

residence. The owner may not receive the exemption for that

property under the circumstances described by this subsection for

more than two years.

(b) For purposes of Subsection (a), the site of a replacement

qualified residential structure is under physical preparation if

the owner has engaged in architectural or engineering work, soil

testing, land clearing activities, or site improvement work

necessary for the construction of the structure or has conducted

an environmental or land use study relating to the construction

of the structure.

(c) If an owner receives an exemption for property under Section

11.13 under the circumstances described by Subsection (a) and

sells the property before the owner completes construction of a

replacement qualified residential structure on the property, an

additional tax is imposed on the property equal to the difference

between the taxes imposed on the property for each of the years

in which the owner received the exemption and the tax that would

have been imposed had the owner not received the exemption in

each of those years, plus interest at an annual rate of seven

percent calculated from the dates on which the differences would

have become due.

(d) A tax lien attaches to property on the date a sale under the

circumstances described by Subsection (c) occurs to secure

payment of the additional tax and interest imposed by that

subsection and any penalties incurred. The lien exists in favor

of all taxing units for which the additional tax is imposed.

(e) A determination that a sale of property under the

circumstances described by Subsection (c) has occurred is made by

the chief appraiser. The chief appraiser shall deliver a notice

of the determination to the owner of the property as soon as

possible after making the determination and shall include in the

notice an explanation of the owner's right to protest the

determination. If the owner does not file a timely protest or if

the final determination of the protest is that the additional

taxes are due, the assessor for each taxing unit shall prepare

and deliver a bill for the additional taxes plus interest as soon

as practicable. The taxes and interest are due and become

delinquent and incur penalties and interest as provided by law

for ad valorem taxes imposed by the taxing unit if not paid

before the next February 1 that is at least 20 days after the

date the bill is delivered to the owner of the property.

(f) The sanctions provided by Subsection (c) do not apply if the

sale is:

(1) for right-of-way; or

(2) to this state or a political subdivision of this state to be

used for a public purpose.

(g) The comptroller shall adopt rules and forms to implement

this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1417, Sec. 2, eff. January 1, 2010.

Sec. 11.14. TANGIBLE PERSONAL PROPERTY NOT PRODUCING INCOME.

(a) A person is entitled to an exemption from taxation of all

tangible personal property, other than manufactured homes, that

the person owns and that is not held or used for production of

income. This subsection does not exempt from taxation a structure

that a person owns which is substantially affixed to real estate

and is used or occupied as a residential dwelling.

(b) In this section:

(1) "Manufactured home" has the meaning assigned by Section

11.432.

(2) "Structure" does not include a vehicle that:

(A) is a trailer-type unit designed primarily for use as

temporary living quarters in connection with recreational,

camping, travel, or seasonal use;

(B) is built on a single chassis mounted on wheels;

(C) has a gross trailer area in the set-up mode of 400 square

feet or less; and

(D) is certified by the manufacturer as complying with American

National Standards Institute Standard A119.5.

(c) The governing body of a taxing unit, by resolution or order,

depending upon the method prescribed by law for official action

by that governing body, may provide for taxation of tangible

personal property exempted under Subsection (a). If a taxing unit

provides for taxation of tangible personal property as provided

by this subsection, the exemption prescribed by Subsection (a)

does not apply to that unit.

(d) The central appraisal district for the county shall

determine the cost of appraising tangible personal property

required by a taxing unit under the provisions of Subsection (c)

and shall assess those costs to the taxing unit or taxing units

which provide for the taxation of tangible personal property.

(e) A political subdivision choosing to tax property otherwise

made exempt by this section, pursuant to Article VIII, Section

1(e), of the Texas Constitution, may not do so until the

governing body of the political subdivision has held a public

hearing on the matter, after having given notice of the hearing

at the times and in the manner required by this subsection, and

has found that the action will be in the public interest of all

the residents of that political subdivision. At the hearing, all

interested persons are entitled to speak and present evidence for

or against taxing the property. Not later than the 30th day prior

to the date of a hearing held under this subsection, notice of

the hearing must be:

(1) published in a newspaper having general circulation in the

political subdivision and in a section of the newspaper other

than the advertisement section;

(2) not less than one-half of one page in size; and

(3) republished on not less than three separate days during the

period beginning with the 10th day prior to the hearing and

ending with the actual date of the hearing.

Acts 1979, 66th Leg., p. 2236, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1987, 70th Leg., ch. 181, Sec. 1, eff. May

26, 1987; Acts 1989, 71st Leg., ch. 76, Sec. 1, eff. Jan. 1,

1990; Acts 1991, 72nd Leg., ch. 391, Sec. 15, eff. Aug. 26, 1991;

Acts 1993, 73rd Leg., ch. 347, Sec. 4.09, eff. May 31, 1993; Acts

2001, 77th Leg., ch. 521, Sec. 1, eff. Jan. 1, 2002; Acts 2003,

78th Leg., ch. 5, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1216, Sec. 1, eff. January 1, 2009.

Sec. 11.145. INCOME-PRODUCING TANGIBLE PERSONAL PROPERTY HAVING

VALUE OF LESS THAN $500. (a) A person is entitled to an

exemption from taxation of the tangible personal property the

person owns that is held or used for the production of income if

that property has a taxable value of less than $500.

(b) The exemption provided by Subsection (a) applies to each

separate taxing unit in which a person holds or uses tangible

personal property for the production of income, and, for the

purposes of Subsection (a), all property in each taxing unit is

aggregated to determine taxable value.

Added by Acts 1995, 74th Leg., ch. 296, Sec. 1, eff. Jan. 1,

1996.

Sec. 11.146. MINERAL INTEREST HAVING VALUE OF LESS THAN $500.

(a) A person is entitled to an exemption from taxation of a

mineral interest the person owns if the interest has a taxable

value of less than $500.

(b) The exemption provided by Subsection (a) applies to each

separate taxing unit in which a person owns a mineral interest

and, for the purposes of Subsection (a), all mineral interests in

each taxing unit are aggregated to determine value.

Added by Acts 1995, 74th Leg., ch. 296, Sec. 1, eff. Jan. 1,

1996.

Sec. 11.15. FAMILY SUPPLIES. A family is entitled to an

exemption from taxation of its family supplies for home or farm

use.

Acts 1979, 66th Leg., p. 2236, ch. 841, Sec. 1, eff. Jan. 1,

1980.

Sec. 11.16. FARM PRODUCTS. (a) A producer is entitled to an

exemption from taxation of the farm products that he produces and

owns. A nursery product, as defined by Section 71.041,

Agriculture Code, is a farm product for purposes of this section

if it is in a growing state.

(b) Farm products in the hands of the producer are exempt.

(c) For purposes of this exemption, the following definitions

apply:

(1) "Farm products" include livestock, poultry, and timber.

(2) "In the hands of the producer," for livestock and poultry,

means under the ownership of the person who is financially

providing for the physical requirements of such livestock and

poultry on January 1 of the tax year and, for timber, means

standing timber or timber that has been harvested and, on January

1 of the tax year, is located on the real property on which it

was produced and is under the ownership of the person who owned

the timber when it was standing.

Acts 1979, 66th Leg., p. 2236, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., p. 457, ch. 192, Sec. 1,

eff. Jan. 1, 1982; Acts 1981, 67th Leg. p. 1487, ch. 388, Sec. 3,

eff. Sept. 1, 1981; Acts 1999, 76th Leg., ch. 631, Sec. 2, eff.

Jan. 1, 2000.

Sec. 11.161. IMPLEMENTS OF HUSBANDRY. Machinery and equipment

items that are used in the production of farm or ranch products

or of timber, regardless of their primary design, are considered

to be implements of husbandry and are exempt from ad valorem

taxation.

Added by Acts 1981, 67th Leg., 1st C.S., p. 127, ch. 13, Sec. 32,

eff. Jan. 1, 1982. Amended by Acts 1983, 68th Leg., p. 4823, ch.

851, Sec. 7, eff. Aug. 29, 1983; Acts 1991, 72nd Leg., ch. 16,

Sec. 17.01, eff. Aug. 26, 1991; Acts 1999, 76th Leg., ch. 631,

Sec. 3, eff. Jan. 1, 2000.

Amended by:

Acts 2005, 79th Leg., Ch.

412, Sec. 6, eff. January 1, 2006.

Sec. 11.17. CEMETERIES. A person is entitled to an exemption

from taxation of the property he owns and uses exclusively for

human burial and does not hold for profit.

Acts 1979, 66th Leg., p. 2236, ch. 841, Sec. 1, eff. Jan. 1,

1980.

Sec. 11.18. CHARITABLE ORGANIZATIONS. (a) An organization that

qualifies as a charitable organization as provided by this

section is entitled to an exemption from taxation of:

(1) the buildings and tangible personal property that:

(A) are owned by the charitable organization; and

(B) except as permitted by Subsection (b), are used exclusively

by qualified charitable organizations; and

(2) the real property owned by the charitable organization

consisting of:

(A) an incomplete improvement that:

(i) is under active construction or other physical preparation;

and

(ii) is designed and intended to be used exclusively by

qualified charitable organizations; and

(B) the land on which the incomplete improvement is located that

will be reasonably necessary for the use of the improvement by

qualified charitable organizations.

(b) Use of exempt property by persons who are not charitable

organizations qualified as provided by this section does not

result in the loss of an exemption authorized by this section if

the use is incidental to use by qualified charitable

organizations and limited to activities that benefit the

beneficiaries of the charitable organizations that own or use the

property.

(c) To qualify as a charitable organization for the purposes of

this section, an organization, whether operated by an individual,

or as a corporation, foundation, trust, or association, must meet

the applicable requirements of Subsections (d), (e), (f), and

(g).

Text of subsection as reenacted by Acts 2009, 81st Leg., R.S.,

Ch.

1246, Sec. 1

(d) A charitable organization must be organized exclusively to

perform religious, charitable, scientific, literary, or

educational purposes and, except as permitted by Subsections (h)

and (l), engage exclusively in performing one or more of the

following charitable functions:

(1) providing medical care without regard to the beneficiaries'

ability to pay, which in the case of a nonprofit hospital or

hospital system means providing charity care and community

benefits in accordance with Section 11.1801;

(2) providing support or relief to orphans, delinquent,

dependent, or handicapped children in need of residential care,

abused or battered spouses or children in need of temporary

shelter, the impoverished, or victims of natural disaster without

regard to the beneficiaries' ability to pay;

(3) providing support without regard to the beneficiaries'

ability to pay to:

(A) elderly persons, including the provision of:

(i) recreational or social activities; and

(ii) facilities designed to address the special needs of elderly

persons; or

(B) the handicapped, including training and employment:

(i) in the production of commodities; or

(ii) in the provision of services under 41 U.S.C. Sections

46-48c;

(4) preserving a historical landmark or site;

(5) promoting or operating a museum, zoo, library, theater of

the dramatic or performing arts, or symphony orchestra or choir;

(6) promoting or providing humane treatment of animals;

(7) acquiring, storing, transporting, selling, or distributing

water for public use;

(8) answering fire alarms and extinguishing fires with no

compensation or only nominal compensation to the members of the

organization;

(9) promoting the athletic development of boys or girls under

the age of 18 years;

(10) preserving or conserving wildlife;

(11) promoting educational development through loans or

scholarships to students;

(12) providing halfway house services pursuant to a

certification as a halfway house by the parole division of the

Texas Department of Criminal Justice;

(13) providing permanent housing and related social, health

care, and educational facilities for persons who are 62 years of

age or older without regard to the residents' ability to pay;

(14) promoting or operating an art gallery, museum, or

collection, in a permanent location or on tour, that is open to

the public;

(15) providing for the organized solicitation and collection for

distributions through gifts, grants, and agreements to nonprofit

charitable, education, religious, and youth organizations that

provide direct human, health, and welfare services;

(16) performing biomedical or scientific research or biomedical

or scientific education for the benefit of the public;

(17) operating a television station that produces or broadcasts

educational, cultural, or other public interest programming and

that receives grants from the Corporation for Public Broadcasting

under 47 U.S.C. Section 396, as amended;

(18) providing housing for low-income and moderate-income

families, for unmarried individuals 62 years of age or older, for

handicapped individuals, and for families displaced by urban

renewal, through the use of trust assets that are irrevocably

and, pursuant to a contract entered into before December 31,

1972, contractually dedicated on the sale or disposition of the

housing to a charitable organization that performs charitable

functions described by Subdivision (9);

(19) providing housing and related services to persons who are

62 years of age or older in a retirement community, if the

retirement community provides independent living services,

assisted living services, and nursing services to its residents

on a single campus:

(A) without regard to the residents' ability to pay; or

(B) in which at least four percent of the retirement community's

combined net resident revenue is provided in charitable care to

its residents;

(20) providing housing on a cooperative basis to students of an

institution of higher education if:

(A) the organization is exempt from federal income taxation

under Section 501(a), Internal Revenue Code of 1986, as amended,

by being listed as an exempt entity under Section 501(c)(3) of

that code;

(B) membership in the organization is open to all students

enrolled in the institution and is not limited to those chosen by

current members of the organization;

(C) the organization is governed by its members; and

(D) the members of the organization share the responsibility for

managing the housing;

(21) acquiring, holding, and transferring unimproved real

property under an urban land bank demonstration program

established under Chapter 379C, Local Government Code, as or on

behalf of a land bank;

(22) acquiring, holding, and transferring unimproved real

property under an urban land bank program established under

Chapter 379E, Local Government Code, as or on behalf of a land

bank; or

(23) operating a radio station that broadcasts educational,

cultural, or other public interest programming, including

classical music, and that in the preceding five years has

received or been selected to receive one or more grants from the

Corporation for Public Broadcasting under 47 U.S.C. Section 396,

as amended.

Text of subsection as reenacted by Acts 2009, 81st Leg., R.S.,

Ch.

1314, Sec. 1

(d) A charitable organization must be organized exclusively to

perform religious, charitable, scientific, literary, or

educational purposes and, except as permitted by Subsections (h)

and (l), engage exclusively in performing one or more of the

following charitable functions:

(1) providing medical care without regard to the beneficiaries'

ability to pay, which in the case of a nonprofit hospital or

hospital system means providing charity care and community

benefits in accordance with Section 11.1801;

(2) providing support or relief to orphans, delinquent,

dependent, or handicapped children in need of residential care,

abused or battered spouses or children in need of temporary

shelter, the impoverished, or victims of natural disaster without

regard to the beneficiaries' ability to pay;

(3) providing support to elderly persons, including the

provision of recreational or social activities and facilities

designed to address the special needs of elderly persons, or to

the handicapped, without regard to the beneficiaries' ability to

pay;

(4) preserving a historical landmark or site;

(5) promoting or operating a museum, zoo, library, theater of

the dramatic or performing arts, or symphony orchestra or choir;

(6) promoting or providing humane treatment of animals;

(7) acquiring, storing, transporting, selling, or distributing

water for public use;

(8) answering fire alarms and extinguishing fires with no

compensation or only nominal compensation to the members of the

organization;

(9) promoting the athletic development of boys or girls under

the age of 18 years;

(10) preserving or conserving wildlife;

(11) promoting educational development through loans or

scholarships to students;

(12) providing halfway house services pursuant to a

certification as a halfway house by the parole division of the

Texas Department of Criminal Justice;

(13) providing permanent housing and related social, health

care, and educational facilities for persons who are 62 years of

age or older without regard to the residents' ability to pay;

(14) promoting or operating an art gallery, museum, or

collection, in a permanent location or on tour, that is open to

the public;

(15) providing for the organized solicitation and collection for

distributions through gifts, grants, and agreements to nonprofit

charitable, education, religious, and youth organizations that

provide direct human, health, and welfare services;

(16) performing biomedical or scientific research or biomedical

or scientific education for the benefit of the public;

(17) operating a television station that produces or broadcasts

educational, cultural, or other public interest programming and

that receives grants from the Corporation for Public Broadcasting

under 47 U.S.C. Section 396, as amended;

(18) providing housing for low-income and moderate-income

families, for unmarried individuals 62 years of age or older, for

handicapped individuals, and for families displaced by urban

renewal, through the use of trust assets that are irrevocably

and, pursuant to a contract entered into before December 31,

1972, contractually dedicated on the sale or disposition of the

housing to a charitable organization that performs charitable

functions described by Subdivision (9);

(19) providing housing and related services to persons who are

62 years of age or older in a retirement community, if the

retirement community provides independent living services,

assisted living services, and nursing services to its residents

on a single campus:

(A) without regard to the residents' ability to pay; or

(B) in which at least four percent of the retirement community's

combined net resident revenue is provided in charitable care to

its residents;

(20) providing housing on a cooperative basis to students of an

institution of higher education if:

(A) the organization is exempt from federal income taxation

under Section 501(a), Internal Revenue Code of 1986, as amended,

by being listed as an exempt entity under Section 501(c)(3) of

that code;

(B) membership in the organization is open to all students

enrolled in the institution and is not limited to those chosen by

current members of the organization;

(C) the organization is governed by its members; and

(D) the members of the organization share the responsibility for

managing the housing;

(21) acquiring, holding, and transferring unimproved real

property under an urban land bank demonstration program

established under Chapter 379C, Local Government Code, as or on

behalf of a land bank;

(22) acquiring, holding, and transferring unimproved real

property under an urban land bank program established under

Chapter 379E, Local Government Code, as or on behalf of a land

bank; or

(23) providing housing and related services to individuals who:

(A) are unaccompanied and homeless and have a disabling

condition; and

(B) have been continuously homeless for a year or more or have

had at least four episodes of homelessness in the preceding three

years.

(e) A charitable organization must be operated in a way that

does not result in accrual of distributable profits, realization

of private gain resulting from payment of compensation in excess

of a reasonable allowance for salary or other compensation for

services rendered, or realization of any other form of private

gain and, if the organization performs one or more of the

charitable functions specified by Subsection (d) other than a

function specified by Subdivision (1), (2), (8), (9), (12), (16),

or (18), be organized as a nonprofit corporation as defined by

the Texas Non-Profit Corporation Act (Article 1396-1.01 et seq.,

Vernon's Texas Civil Statutes).

(f) A charitable organization must:

(1) use its assets in performing the organization's charitable

functions or the charitable functions of another charitable

organization; and

(2) by charter, bylaw, or other regulation adopted by the

organization to govern its affairs direct that on discontinuance

of the organization by dissolution or otherwise:

(A) the assets are to be transferred to this state, the United

States, or an educational, religious, charitable, or other

similar organization that is qualified as a charitable

organization under Section 501(c)(3), Internal Revenue Code of

1986, as amended; or

(B) if required for the organization to qualify as a tax-exempt

organization under Section 501(c)(12), Internal Revenue Code of

1986, as amended, the assets are to be transferred directly to

the organization's members, each of whom, by application for an

acceptance of membership in the organization, has agreed to

immediately transfer those assets to this state or to an

educational, religious, charitable, or other similar organization

that is qualified as a charitable organization under Section

501(c)(3), Internal Revenue Code of 1986, as amended, as

designated in the bylaws, charter, or regulation adopted by the

organization.

(g) A charitable organization that performs a charitable

function specified by Subsection (d)(15) must:

(1) be affiliated with a state or national organization that

authorizes, approves, or sanctions volunteer charitable

fundraising organizations;

(2) qualify for exemption under Section 501(c)(3), Internal

Revenue Code of 1986, as amended;

(3) be governed by a volunteer board of directors; and

(4) distribute contributions to at least five other associations

to be used for general charitable purposes, with all recipients

meeting the following criteria:

(A) be governed by a volunteer board of directors;

(B) qualify for exemption under Section 501(c)(3), Internal

Revenue Code of 1986, as amended;

(C) receive a majority of annual revenue from private or

corporate charitable gifts and government agencies; and

(D) provide services without regard to the ability of persons

receiving the services to pay for the services.

(h) Performance of noncharitable functions by a charitable

organization that owns or uses exempt property does not result in

loss of an exemption authorized by this section if those other

functions are incidental to the organization's charitable

functions. The division of responsibilities between an

organization that qualifies as a charitable organization under

Subsection (c) and another organization will not disqualify the

organizations or any property owned or used by either

organization from receiving an exemption under this section if

the collaboration furthers the provision of one or more of the

charitable functions described in Subsection (d) and if the other

organization:

(1) is exempt from federal income taxation under Section 501(a),

Internal Revenue Code of 1986, as an organization described by

Section 501(c)(3) of that code;

(2) meets the criteria for a charitable organization under

Subsections (e) and (f); and

(3) is under common control with the charitable organization

described in this subsection.

(i) In this section, "building" includes the land that is

reasonably necessary for use of, access to, and ornamentation of

the building.

(j) The exemption of an organization preserving or conserving

wildlife is limited to land and improvements and may not exceed

1,000 acres in any one county.

(k) In connection with a nursing home or retirement community,

for purposes of Subsection (d):

(1) "Assisted living services" means responsible adult

supervision of or assistance with routine living functions of an

individual in instances where the individual's condition

necessitates that supervision or assistance.

(2) "Charity care," "government-sponsored indigent health care,"

and "net resident revenue" are determined in the same manner for

a retirement community or nursing home as for a hospital under

Section 11.1801(a)(2).

(3) "Nursing care services" includes services provided by

nursing personnel, including patient observation, the promotion

and maintenance of health, prevention of illness or disability,

guidance and counseling to individuals and families, and referral

of patients to physicians, other health care providers, or

community resources if appropriate.

(4) "Retirement community" means a collection of various types

of housing that are under common ownership and designed for

habitation by individuals over the age of 62.

(5) "Single campus" means a facility designed to provide

multiple levels of retirement housing that is geographically

situated on a site at which all levels of housing are contiguous

to each other on a single property.

(l) A charitable organization described by Subsection (d)(3)

that provides support to elderly persons must engage primarily in

performing charitable functions described by Subsection (d)(3),

but may engage in other activities that support or are related to

its charitable functions.

(m) A property may not be exempted under Subsection (a)(2) for

more than three years.

(n) For purposes of Subsection (a)(2), an incomplete improvement

is under physical preparation if the charitable organization has:

(1) engaged in architectural or engineering work, soil testing,

land clearing activities, or site improvement work necessary for

the construction of the improvement; or

(2) conducted an environmental or land use study relating to the

construction of the improvement.

(o) For purposes of Subsection (a)(2), real property acquired,

held, and transferred by an organization that performs the

function described by Subsection (d)(21) or (22) is considered to

be used exclusively by the qualified charitable organization to

perform that function.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

1246, Sec. 2

(p) Real property owned by a charitable organization and leased

to an institution of higher education, as defined by Section

61.003, Education Code, is exempt from taxation to the same

extent as the property would be exempt if the property were owned

by the institution.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

1314, Sec. 2

(p) The exemption authorized by Subsection (d)(23) applies only

to improvements that:

(1) are owned by a charitable organization that has been in

existence for at least 10 years;

(2) are used to provide housing and related services to

individuals described by that subsection; and

(3) are located on a single campus owned by a municipality with

a population of more than 600,000 and less than 700,000.

Acts 1979, 66th Leg., p. 2236, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 127, ch. 13,

Sec. 33, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 2207, ch.

412, Sec. 1, eff. Jan. 1, 1984; Acts 1985, 69th Leg., ch. 960,

Sec. 1, eff. Jan. 1, 1986; Acts 1987, 70th Leg., ch. 430, Sec. 1,

eff. Jan. 1, 1988; Acts 1991, 72nd Leg., ch. 407, Sec. 1, eff.

Jan. 1, 1992; Acts 1993, 73rd Leg., ch. 360, Sec. 5, eff. Sept.

1, 1993; Acts 1995, 74th Leg., ch. 471, Sec. 1, eff. Jan. 1,

1996; Acts 1995, 74th Leg., ch. 781, Sec. 4, eff. Sept. 1, 1995;

Acts 1997, 75th Leg., ch. 715, Sec. 1, eff. Jan. 1, 1998; Acts

1997, 75th Leg., ch. 1039, Sec. 7, eff. Jan. 1, 1998; Acts 1997,

75th Leg., ch. 1411, Sec. 1, eff. June 20, 1997; Acts 1999, 76th

Leg., ch. 138, Sec. 1, eff. May 18, 1999; Acts 1999, 76th Leg.,

ch. 266, Sec. 1, eff. Jan. 1, 2000; Acts 1999, 76th Leg., ch.

924, Sec. 1, eff. Jan. 1, 2000; Acts 1999, 76th Leg., ch. 1443,

Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec.

18.001(a), eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 288,

Sec. 1.01, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 288,

Sec. 2.01, eff. Jan. 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1034, Sec. 13, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1341, Sec. 34, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 22.002, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1246, Sec. 1, eff. January 1, 2010.

Acts 2009, 81st Leg., R.S., Ch.

1246, Sec. 2, eff. January 1, 2010.

Acts 2009, 81st Leg., R.S., Ch.

1314, Sec. 1, eff. January 1, 2010.

Acts 2009, 81st Leg., R.S., Ch.

1314, Sec. 2, eff. January 1, 2010.

Sec. 11.1801. CHARITY CARE AND COMMUNITY BENEFITS REQUIREMENTS

FOR CHARITABLE HOSPITAL. (a) To qualify as a charitable

organization under Section 11.18(d)(1), a nonprofit hospital or

hospital system must provide charity care and community benefits

as follows:

(1) charity care and government-sponsored indigent health care

must be provided at a level that is reasonable in relation to the

community needs, as determined through the community needs

assessment, the available resources of the hospital or hospital

system, and the tax-exempt benefits received by the hospital or

hospital system;

(2) charity care and government-sponsored indigent health care

must be provided in an amount equal to at least four percent of

the hospital's or hospital system's net patient revenue;

(3) charity care and government-sponsored indigent health care

must be provided in an amount equal to at least 100 percent of

the hospital's or hospital system's tax-exempt benefits,

excluding federal income tax; or

(4) charity care and community benefits must be provided in a

combined amount equal to at least five percent of the hospital's

or hospital system's net patient revenue, provided that charity

care and government-sponsored indigent health care are provided

in an amount equal to at least four percent of net patient

revenue.

(b) A nonprofit hospital that has been designated as a

disproportionate share hospital under the state Medicaid program

in the current year or in either of the previous two fiscal years

shall be considered to have provided a reasonable amount of

charity care and government-sponsored indigent health care and is

considered to be in compliance with the standards in Subsection

(a).

(c) A hospital operated on a nonprofit basis that is located in

a county with a population of less than 58,000 and in which the

entire county or the population of the entire county has been

designated as a health professionals shortage area is considered

to be in compliance with the standards in Subsection (a).

(d) A hospital providing health care services to inpatients or

outpatients without receiving any payment for providing those

services from any source, including the patient or person legally

obligated to support the patient, third-party payors, Medicare,

Medicaid, or any other state or local indigent care program but

excluding charitable donations, legacies, bequests, or grants or

payments for research, is considered to be in compliance with the

standards in Subsection (a).

(e) For purposes of complying with Subsection (a)(4), a hospital

or hospital system may not change its existing fiscal year unless

the hospital or hospital system changes its ownership or

corporate structure as a result of a sale or merger.

(f) For purposes of this section, a hospital that complies with

Subsection (a)(1) or that is considered to be in compliance with

the standards in Subsection (a) under Subsection (b), (c), or (d)

shall be excluded in determining a hospital system's compliance

with the standards in Subsection (a)(2), (3), or (4).

(g) For purposes of this section, "charity care,"

"government-sponsored indigent health care," "health care

organization," "hospital system," "net patient revenue,"

"nonprofit hospital," and "tax-exempt benefits" have the meanings

assigned by Sections 311.031 and 311.042, Health and Safety Code.

A determination of the amount of community benefits and charity

care and government-sponsored indigent health care provided by a

hospital or hospital system and the hospital's or hospital

system's compliance with Section 311.045, Health and Safety Code,

shall be based on the most recently completed and audited prior

fiscal year of the hospital or hospital system.

(h) The providing of charity care and government-sponsored

indigent health care in accordance with Subsection (a)(1) shall

be guided by the prudent business judgment of the hospital, which

will ultimately determine the appropriate level of charity care

and government-sponsored indigent health care based on the

community needs, the available resources of the hospital, the

tax-exempt benefits received by the hospital, and other factors

that may be unique to the hospital, such as the hospital's volume

of Medicare and Medicaid patients. These criteria shall not be

determinative factors, but shall be guidelines contributing to

the hospital's decision along with other factors that may be

unique to the hospital. The formulas in Subsections (a)(2), (3),

and (4) shall also not be considered determinative of a

reasonable amount of charity care and government-sponsored

indigent health care.

(i) The requirements of this section shall not apply to the

extent a hospital or hospital system demonstrates that reductions

in the amount of community benefits, charity care, and

government-sponsored indigent health care are necessary to

maintain financial reserves at a level required by a bond

covenant or are necessary to prevent the hospital or hospital

system from endangering its ability to continue operations, or if

the hospital or hospital system, as a result of a natural or

other disaster, is required substantially to curtail its

operations.

(j) In any fiscal year that a hospital or hospital system,

through unintended miscalculation, fails to meet any of the

standards in Subsection (a) or fails to be considered to be in

compliance with the standards in Subsection (a) under Subsection

(b), (c), or (d), the hospital or hospital system shall not lose

its tax-exempt status without the opportunity to cure the

miscalculation in the fiscal year following the fiscal year the

failure is discovered by both meeting one of the standards and

providing an additional amount of charity care and

government-sponsored indigent health care that is equal to the

shortfall from the previous fiscal year. A hospital or hospital

system may apply this provision only once every five years.

Acts 1979, 66th Leg., p. 2236, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 127, ch. 13,

Sec. 33, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 2207, ch.

412, Sec. 1, eff. Jan. 1, 1984; Acts 1985, 69th Leg., ch. 960,

Sec. 1, eff. Jan. 1, 1986; Acts 1987, 70th Leg., ch. 430, Sec. 1,

eff. Jan. 1, 1988; Acts 1991, 72nd Leg., ch. 407, Sec. 1, eff.

Jan. 1, 1992. Amended by Acts 1993, 73rd Leg., ch. 360, Sec. 5,

eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 471, Sec. 1, eff.

Jan. 1, 1996; Acts 1995, 74th Leg., ch. 781, Sec. 4, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 715, Sec. 1, eff. Jan. 1,

1998; Acts 1997, 75th Leg., ch. 1039, Sec. 7, eff. Jan. 1, 1998;

Acts 1997, 75th Leg., ch. 1411, Sec. 1, eff. June 20, 1997; Acts

1999, 76th Leg., ch. 138, Sec. 1, eff. May 18, 1999; Acts 1999,

76th Leg., ch. 266, Sec. 1, eff. Jan. 1, 2000; Acts 1999, 76th

Leg., ch. 924, Sec. 1, eff. Jan. 1, 2000; Acts 1999, 76th Leg.,

ch. 1443, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch.

669, Sec. 118, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch.

1420, Sec. 18.001(a), eff. Sept. 1, 2001.

Sec. 11.181. CHARITABLE ORGANIZATIONS IMPROVING PROPERTY FOR

LOW-INCOME HOUSING. (a) An organization is entitled to an

exemption from taxation of improved or unimproved real property

it owns if the organization:

(1) meets the requirements of a charitable organization provided

by Sections 11.18(e) and (f);

(2) owns the property for the purpose of building or repairing

housing on the property primarily with volunteer labor to sell

without profit to an individual or family satisfying the

organization's low-income and other eligibility requirements; and

(3) engages exclusively in the building, repair, and sale of

housing as described by Subdivision (2), and related activities.

(b) Property may not be exempted under Subsection (a) after the

fifth anniversary of the date the organization acquires the

property.

(c) An organization entitled to an exemption under Subsection

(a) is also entitled to an exemption from taxation of any

building or tangible personal property the organization owns and

uses in the administration of its acquisition, building, repair,

or sale of property. To qualify for an exemption under this

subsection, property must be used exclusively by the charitable

organization, except that another individual or organization may

use the property for activities incidental to the charitable

organization's use that benefit the beneficiaries of the

charitable organization.

(d) For the purposes of Subsection (e), the chief appraiser

shall determine the market value of property exempted under

Subsection (a) and shall record the market value in the appraisal

records.

(e) If the organization that owns improved or unimproved real

property that has been exempted under Subsection (a) sells the

property to a person other than an individual or family

satisfying the organization's low-income or other eligibility

requirements, a penalty is imposed on the property equal to the

amount of the taxes that would have been imposed on the property

in each tax year that the property was exempted from taxation

under Subsection (a), plus interest at an annual rate of 12

percent calculated from the dates on which the taxes would have

become due.

(f) The charitable organization and the purchaser of the

property from that organization are jointly and severally liable

for the penalty and interest imposed under Subsection (e). A tax

lien in favor of all taxing units for which the penalty is

imposed attaches to the property to secure payment of the penalty

and interest.

(g) The chief appraiser shall make an entry in the appraisal

records for the property against which a penalty under Subsection

(e) is imposed and shall deliver written notice of the imposition

of the penalty and interest to the charitable organization and to

the person who purchased the property from that organization.

Added by Acts 1993, 73rd Leg., ch. 345, Sec. 1, eff. Jan. 1,

1994.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1137, Sec. 1, eff. June 19, 2009.

Sec. 11.182. COMMUNITY HOUSING DEVELOPMENT ORGANIZATIONS

IMPROVING PROPERTY FOR LOW-INCOME AND MODERATE-INCOME HOUSING:

PROPERTY PREVIOUSLY EXEMPT. (a) In this section:

(1) "Cash flow" means the amount of money generated by a housing

project for a fiscal year less the disbursements for that fiscal

year for operation and maintenance of the project, including:

(A) standard property maintenance;

(B) debt service;

(C) employee compensation;

(D) fees required by government agencies;

(E) expenses incurred in satisfaction of requirements of

lenders, including reserve requirements;

(F) insurance; and

(G) other justifiable expenses related to the operation and

maintenance of the project.

(2) "Community housing development organization" has the meaning

assigned by 42 U.S.C. Section 12704.

(b) An organization is entitled to an exemption from taxation of

improved or unimproved real property it owns if the organization:

(1) is organized as a community housing development

organization;

(2) meets the requirements of a charitable organization provided

by Sections 11.18(e) and (f);

(3) owns the property for the purpose of building or repairing

housing on the property to sell without profit to a low-income or

moderate-income individual or family satisfying the

organization's eligibility requirements or to rent without profit

to such an individual or family; and

(4) engages exclusively in the building, repair, and sale or

rental of housing as described by Subdivision (3) and related

activities.

(c) Property owned by the organization may not be exempted under

Subsection (b) after the third anniversary of the date the

organization acquires the property unless the organization is

offering to rent or is renting the property without profit to a

low-income or moderate-income individual or family satisfying the

organization's eligibility requirements.

(d) A multifamily rental property consisting of 36 or more

dwelling units owned by the organization that is exempted under

Subsection (b) may not be exempted in a subsequent tax year

unless in the preceding tax year the organization spent, for

eligible persons in the county in which the property is located,

an amount equal to at least 40 percent of the total amount of

taxes that would have been imposed on the property in that year

without the exemption on social, educational, or economic

development services, capital improvement projects, or rent

reduction. This subsection does not apply to property acquired by

the organization using tax-exempt bond financing after January 1,

1997, and before December 31, 2001.

(e) In addition to meeting the applicable requirements of

Subsections (b) and (c), to receive an exemption under Subsection

(b) for improved real property that includes a housing project

constructed after December 31, 2001, and financed with qualified

501(c)(3) bonds issued under Section 145 of the Internal Revenue

Code of 1986, tax-exempt private activity bonds subject to volume

cap, or low-income housing tax credits, the organization must:

(1) control 100 percent of the interest in the general partner

if the project is owned by a limited partnership;

(2) comply with all rules of and laws administered by the Texas

Department of Housing and Community Affairs applicable to

community housing development organizations; and

(3) submit annually to the Texas Department of Housing and

Community Affairs and to the governing body of each taxing unit

for which the project receives an exemption for the housing

project evidence demonstrating that the organization spent an

amount equal to at least 90 percent of the project's cash flow in

the preceding fiscal year as determined by the audit required by

Subsection (g), for eligible persons in the county in which the

property is located, on social, educational, or economic

development services, capital improvement projects, or rent

reduction.

(f) An organization entitled to an exemption under Subsection

(b) is also entitled to an exemption from taxation of any

building or tangible personal property the organization owns and

uses in the administration of its acquisition, building, repair,

sale, or rental of property. To qualify for an exemption under

this subsection, property must be used exclusively by the

organization, except that another person may use the property for

activities incidental to the organization's use that benefit the

beneficiaries of the organization.

(g) To receive an exemption under Subsection (b) or (f), an

organization must annually have an audit prepared by an

independent auditor. The audit must include a detailed report on

the organization's sources and uses of funds. A copy of the audit

must be delivered to the Texas Department of Housing and

Community Affairs and to the chief appraiser of the appraisal

district in which the property subject to the exemption is

located.

(h) Subsections (d) and (e)(3) do not apply to property owned by

an organization if:

(1) the entity that provided the financing for the acquisition

or construction of the property:

(A) requires the organization to make payments in lieu of taxes

to the school district in which the property is located; or

(B) restricts the amount of rent the organization may charge for

dwelling units on the property; or

(2) the organization has entered into an agreement with each

taxing unit for which the property receives an exemption to spend

in each tax year for the purposes provided by Subsection (d) or

(e)(3) an amount equal to the total amount of taxes imposed on

the property in the tax year preceding the year in which the

organization acquired the property.

(i) If any property owned by an organization receiving an

exemption under this section has been acquired or sold during the

preceding year, such organization shall file by March 31 of the

following year with the chief appraiser in the county in which

the relevant property is located, on a form promulgated by the

comptroller of public accounts, a list of such properties

acquired or sold during the preceding year.

(j) An organization may not receive an exemption under

Subsection (b) or (f) for property for a tax year unless the

organization received an exemption under that subsection for the

property for any part of the 2003 tax year.

(k) Notwithstanding Subsection (j) of this section and Sections

11.43(a) and (c), an exemption under Subsection (b) or (f) does

not terminate because of a change in the ownership of the

property if the property is sold at a foreclosure sale and, not

later than the 30th day after the date of the sale, the owner of

the property submits to the chief appraiser evidence that the

property is owned by an organization that meets the requirements

of Subsections (b)(1), (2), and (4). If the owner of the

property submits the evidence required by this subsection, the

exemption continues to apply to the property for the remainder of

the current tax year and for subsequent tax years until the owner

ceases to qualify the property for the exemption. This

subsection does not prohibit the chief appraiser from requiring

the owner to file a new application to confirm the owner's

current qualification for the exemption as provided by Section

11.43(c).

Added by Acts 1997, 75th Leg., ch. 715, Sec. 2, eff. Jan. 1,

1998. Amended by Acts 2001, 77th Leg., ch. 842, Sec. 2, 4, eff.

June 14, 2001; Acts 2001, 77th Leg., ch. 1191, Sec. 1, eff. Jan.

1, 2002; Acts 2003, 78th Leg., ch. 1156, Sec. 1, 2, eff. Jan. 1,

2004; Acts 2003, 78th Leg., ch. 1275, Sec. 2(120), eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

505, Sec. 1, eff. June 16, 2007.

Sec. 11.1825. ORGANIZATIONS CONSTRUCTING OR REHABILITATING

LOW-INCOME HOUSING: PROPERTY NOT PREVIOUSLY EXEMPT. (a) An

organization is entitled to an exemption from taxation of real

property owned by the organization that the organization

constructs or rehabilitates and uses to provide housing to

individuals or families meeting the income eligibility

requirements of this section.

(b) To receive an exemption under this section, an organization

must meet the following requirements:

(1) for at least the preceding three years, the organization:

(A) has been exempt from federal income taxation under Section

501(a), Internal Revenue Code of 1986, as amended, by being

listed as an exempt entity under Section 501(c)(3) of that code;

(B) has met the requirements of a charitable organization

provided by Sections 11.18(e) and (f); and

(C) has had as one of its purposes providing low-income housing;

(2) a majority of the members of the board of directors of the

organization have their principal place of residence in this

state;

(3) at least two of the positions on the board of directors of

the organization must be reserved for and held by:

(A) an individual of low income as defined by Section 2306.004,

Government Code, whose principal place of residence is located in

this state;

(B) an individual whose residence is located in an economically

disadvantaged census tract as defined by Section 783.009(b),

Government Code, in this state; or

(C) a representative appointed by a neighborhood organization in

this state that represents low-income households; and

(4) the organization must have a formal policy containing

procedures for giving notice to and receiving advice from

low-income households residing in the county in which a housing

project is located regarding the design, siting, development, and

management of affordable housing projects.

(c) Notwithstanding Subsection (b), an owner of real property

that is not an organization described by that subsection is

entitled to an exemption from taxation of property under this

section if the property otherwise qualifies for the exemption and

the owner is:

(1) a limited partnership of which an organization that meets

the requirements of Subsection (b) controls 100 percent of the

general partner interest; or

(2) an entity the parent of which is an organization that meets

the requirements of Subsection (b).

(d) If the owner of the property is an entity described by

Subsection (c), the entity must:

(1) be organized under the laws of this state; and

(2) have its principal place of business in this state.

(e) A reference in this section to an organization includes an

entity described by Subsection (c).

(f) For property to be exempt under this section, the

organization must own the property for the purpose of

constructing or rehabilitating a housing project on the property

and:

(1) renting the housing to individuals or families whose median

income is not more than 60 percent of the greater of:

(A) the area median family income for the household's place of

residence, as adjusted for family size and as established by the

United States Department of Housing and Urban Development; or

(B) the statewide area median family income, as adjusted for

family size and as established by the United States Department of

Housing and Urban Development; or

(2) selling single-family dwellings to individuals or families

whose median income is not more than the greater of:

(A) the area median family income for the household's place of

residence, as adjusted for family size and as established by the

United States Department of Housing and Urban Development; or

(B) the statewide area median family income, as adjusted for

family size and as established by the United States Department of

Housing and Urban Development.

(g) Property may not receive an exemption under this section

unless at least 50 percent of the total square footage of the

dwelling units in the housing project is reserved for individuals

or families described by Subsection (f).

(h) The annual total of the monthly rent charged or to be

charged for each dwelling unit in the project reserved for an

individual or family described by Subsection (f) may not exceed

30 percent of the area median family income for the household's

place of residence, as adjusted for family size and as

established by the United States Department of Housing and Urban

Development.

(i) Property owned for the purpose of constructing a housing

project on the property is exempt under this section only if:

(1) the property is used to provide housing to individuals or

families described by Subsection (f); or

(2) the housing project is under active construction or other

physical preparation.

(j) For purposes of Subsection (i)(2), a housing project is

under physical preparation if the organization has engaged in

architectural or engineering work, soil testing, land clearing

activities, or site improvement work necessary for the

construction of the project or has conducted an environmental or

land use study relating to the construction of the project.

(k) An organization may not receive an exemption for a housing

project constructed by the organization if the construction of

the project was completed before January 1, 2004.

(l) If the property is owned for the purpose of rehabilitating a

housing project on the property:

(1) the original construction of the housing project must have

been completed at least 10 years before the date the organization

began actual rehabilitation of the project;

(2) the person from whom the organization acquired the project

must have owned the project for at least five years, if the

organization is not the original owner of the project;

(3) the organization must provide to the chief appraiser and, if

the project was financed with bonds, the issuer of the bonds a

written statement prepared by a certified public accountant

stating that the organization has spent on rehabilitation costs

at least the greater of $5,000 or the amount required by the

financial lender for each dwelling unit in the project; and

(4) the organization must maintain a reserve fund for

replacements:

(A) in the amount required by the financial lender; or

(B) if the financial lender does not require a reserve fund for

replacements, in an amount equal to $300 per unit per year.

(m) Beginning with the 2005 tax year, the amount of the reserve

required by Subsection (l)(4)(B) is increased by an annual

cost-of-living adjustment determined in the manner provided by

Section 1(f)(3), Internal Revenue Code of 1986, as amended,

substituting "calendar year 2004" for the calendar year specified

in Section 1(f)(3)(B) of that code.

(n) A reserve must be established for each dwelling unit in the

property, regardless of whether the unit is reserved for an

individual or family described by Subsection (f). The reserve

must be maintained on a continuing basis, with withdrawals

permitted:

(1) only as authorized by the financial lender; or

(2) if the financial lender does not require a reserve fund for

replacements, only to pay the cost of capital improvements needed

for the property to maintain habitability under the Minimum

Property Standards of the United States Department of Housing and

Urban Development or the code of a municipality or county

applicable to the property, whichever is more restrictive.

(o) For purposes of Subsection (n)(2), "capital improvement"

means a property improvement that has a depreciable life of at

least five years under generally accepted accounting principles,

excluding typical "make ready" expenses such as expenses for

plasterboard repair, interior painting, or floor coverings.

(p) If the organization acquires the property for the purpose of

constructing or rehabilitating a housing project on the property,

the organization must be renting or offering to rent the

applicable square footage of dwelling units in the property to

individuals or families described by Subsection (f) not later

than the third anniversary of the date the organization acquires

the property.

(q) If property qualifies for an exemption under this section,

the chief appraiser shall use the income method of appraisal as

provided by Section 23.012 to determine the appraised value of

the property. In appraising the property, the chief appraiser

shall:

(1) consider the restrictions provided by this section on the

income of the individuals or families to whom the dwelling units

of the housing project may be rented and the amount of rent that

may be charged for purposes of computing the actual rental income

from the property or projecting future rental income; and

(2) use the same capitalization rate that the chief appraiser

uses to appraise other rent-restricted properties.

(r) Not later than January 31 of each year, the appraisal

district shall give public notice in the manner determined by the

district, including posting on the district's website if

applicable, of the capitalization rate to be used in that year to

appraise property receiving an exemption under this section.

(s) Unless otherwise provided by the governing body of a taxing

unit any part of which is located in a county with a population

of at least 1.4 million under Subsection (x), for property

described by Subsection (f)(1), the amount of the exemption under

this section from taxation is 50 percent of the appraised value

of the property.

(s-1) For property described by Subsection (f)(2), the amount of

the exemption under this section from taxation is 100 percent of

the appraised value of the property.

(t) Notwithstanding Section 11.43(c), an exemption under this

section does not terminate because of a change in ownership of

the property if:

(1) the property is foreclosed on for any reason and, not later

than the 30th day after the date of the foreclosure sale, the

owner of the property submits to the chief appraiser evidence

that the property is owned by:

(A) an organization that meets the requirements of Subsection

(b); or

(B) an entity that meets the requirements of Subsections (c) and

(d); or

(2) in the case of property owned by an entity described by

Subsections (c) and (d), the organization meeting the

requirements of Subsection (b) that controls the general partner

interest of or is the parent of the entity as described by

Subsection (c) ceases to serve in that capacity and, not later

than the 30th day after the date the cessation occurs, the owner

of the property submits evidence to the chief appraiser that the

organization has been succeeded in that capacity by another

organization that meets the requirements of Subsection (b).

(u) The chief appraiser may extend the deadline provided by

Subsection (t)(1) or (2), as applicable, for good cause shown.

(v) Notwithstanding any other provision of this section, an

organization may not receive an exemption from taxation of

property described by Subsection (f)(1) by a taxing unit any part

of which is located in a county with a population of at least 1.4

million unless the exemption is approved by the governing body of

the taxing unit in the manner provided by law for official

action.

(w) To receive an exemption under this section from taxation by

a taxing unit for which the approval of the governing body of the

taxing unit is required by Subsection (v), an organization must

submit to the governing body of the taxing unit a written request

for approval of the exemption from taxation of the property

described in the request.

(x) Not later than the 60th day after the date the governing

body of the taxing unit receives a written request under

Subsection (w) for an exemption under this section, the governing

body shall:

(1) approve the exemption in the amount provided by Subsection

(s);

(2) approve the exemption in a reasonable amount other than the

amount provided by Subsection (s); or

(3) deny the exemption if the governing body determines that:

(A) the taxing unit cannot afford the loss of ad valorem tax

revenue that would result from approving the exemption; or

(B) additional housing for individuals or families meeting the

income eligibility requirements of this section is not needed in

the territory of the taxing unit.

(y) Not later than the fifth day after the date the governing

body of the taxing unit takes action under Subsection (x), the

taxing unit shall issue a letter to the organization stating the

governing body's action and, if the governing body denied the

exemption, stating whether the denial was based on a

determination under Subsection (x)(3)(A) or (B) and the basis for

the determination. The taxing unit shall send a copy of the

letter by regular mail to the chief appraiser of each appraisal

district that appraises the property for the taxing unit. The

governing body may charge the organization a fee not to exceed

the administrative costs of processing the request of the

organization, approving or denying the exemption, and issuing the

letter required by this subsection. If the chief appraiser

determines that the property qualifies for an exemption under

this section and the governing body of the taxing unit approves

the exemption, the chief appraiser shall grant the exemption in

the amount approved by the governing body.

Added by Acts 2003, 78th Leg., ch. 1156, Sec. 3, eff. Jan. 1,

2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1264, Sec. 1, eff. January 1, 2008.

Sec. 11.1826. MONITORING OF COMPLIANCE WITH LOW-INCOME AND

MODERATE-INCOME HOUSING EXEMPTIONS. (a) In this section,

"department" means the Texas Department of Housing and Community

Affairs.

(b) Property may not be exempted under Section 11.1825 for a tax

year unless the organization owning or controlling the owner of

the property has an audit prepared by an independent auditor

covering the organization's most recent fiscal year. The audit

must be conducted in accordance with generally accepted

accounting principles. The audit must include an opinion on

whether:

(1) the financial statements of the organization present fairly,

in all material respects and in conformity with generally

accepted accounting principles, the financial position, changes

in net assets, and cash flows of the organization; and

(2) the organization has complied with all of the terms and

conditions of the exemption under Section 11.1825.

(c) Not later than the 180th day after the last day of the

organization's most recent fiscal year, the organization must

deliver a copy of the audit to the department and the chief

appraiser of the appraisal district in which the property is

located.

(d) Notwithstanding any other provision of this section, if the

property contains not more than 36 dwelling units, the

organization may deliver to the department and the chief

appraiser a detailed report and certification as an alternative

to an audit.

(e) Property may not be exempted under Section 11.182 for a tax

year unless the organization owning or controlling the owner of

the property complies with this section, except that the audit

required by this section must address compliance with the

requirements of Section 11.182.

(f) All information submitted to the department or the chief

appraiser under this section is subject to required disclosure,

is excepted from required disclosure, or is confidential in

accordance with Chapter 552, Government Code, or other law.

Acts 2003, 78th Leg., ch. 1156, Sec. 3, eff. Jan. 1, 2004.

Sec. 11.183. ASSOCIATION PROVIDING ASSISTANCE TO AMBULATORY

HEALTH CARE CENTERS. (a) An association is entitled to an

exemption from taxation of the property it owns and uses

exclusively for the purposes for which the association is

organized if the association:

(1) is exempt from federal income taxation under Section 501(a),

Internal Revenue Code of 1986, as an organization described by

Section 501(c)(3) of that code;

(2) complies with the criteria for a charitable organization

under Sections 11.18(e) and (f);

(3) except as provided by Subsection (b), engages exclusively in

providing assistance to ambulatory health care centers that

provide medical care to individuals without regard to the

individuals' ability to pay, including providing policy analysis,

disseminating information, conducting continuing education,

providing research, collecting and analyzing data, or providing

technical assistance to the health care centers;

(4) is funded wholly or partly, or assists ambulatory health

care centers that are funded wholly or partly, by a grant under

Section 330, Public Health Service Act (42 U.S.C. Section 254b),

and its subsequent amendments; and

(5) does not perform abortions or provide abortion referrals or

provide assistance to ambulatory health care centers that perform

abortions or provide abortion referrals.

(b) Use of the property by a person other than the association

does not affect the eligibility of the property for an exemption

authorized by this section if the use is incidental to use by the

association and limited to activities that benefit:

(1) the ambulatory health care centers to which the association

provides assistance; or

(2) the individuals to whom the health care centers provide

medical care.

(c) Performance of noncharitable functions by the association

does not affect the eligibility of the property for an exemption

authorized by this section if those other functions are

incidental to the association's charitable functions.

Added by Acts 1999, 76th Leg., ch. 675, Sec. 1, eff. Jan. 1,

2000.

Sec. 11.184. ORGANIZATIONS ENGAGED PRIMARILY IN PERFORMING

CHARITABLE FUNCTIONS. (a) In this section:

(1) "Local charitable organization" means an organization that:

(A) is a chapter, subsidiary, or branch of a statewide

charitable organization; and

(B) with respect to its activities in this state, is engaged

primarily in performing functions listed in Section 11.18(d).

(2) "Qualified charitable organization" means a statewide

charitable organization or a local charitable organization.

(3) "Statewide charitable organization" means a statewide

organization that, with respect to its activities in this state,

is engaged primarily in performing functions listed in Section

11.18(d).

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1137, Sec. 2(b),

eff. January 1, 2010.

(c) A qualified charitable organization is entitled to an

exemption from taxation of:

(1) the buildings and other real property and the tangible

personal property that:

(A) are owned by the organization; and

(B) except as permitted by Subsection (d), are used exclusively

by the organization and other organizations eligible for an

exemption from taxation under this section or Section 11.18; and

(2) the real property owned by the organization consisting of:

(A) an incomplete improvement that:

(i) is under active construction or other physical preparation;

and

(ii) is designed and intended to be used exclusively by the

organization and other organizations eligible for an exemption

from taxation under this section or Section 11.18; and

(B) the land on which the incomplete improvement is located that

will be reasonably necessary for the use of the improvement by

the organization and other organizations eligible for an

exemption from taxation under this section or Section 11.18.

(d) Use of exempt property by persons who are not charitable

organizations eligible for an exemption from taxation under this

section or Section 11.18 does not result in the loss of an

exemption authorized by this section if the use is incidental to

use by those charitable organizations and limited to activities

that benefit the charitable organization that owns or uses the

property.

(e) Before an organization may submit an application for an

exemption under this section, the organization must apply to the

comptroller for a determination of whether the organization is

engaged primarily in performing functions listed in Section

11.18(d) and is eligible for an exemption under this section. In

making the determination, the comptroller shall consider:

(1) whether the organization is recognized by the Internal

Revenue Service as a tax-exempt organization under Section 501 of

the Internal Revenue Code of 1986;

(2) whether the organization holds a letter of exemption issued

by the comptroller certifying that the organization is entitled

to issue an exemption certificate under Section 151.310;

(3) whether the charter or bylaws of the organization require

charitable work or public service;

(4) the amount of monetary support contributed or in-kind

charitable or public service performed by the organization in

proportion to:

(A) the organization's operating expenses;

(B) the amount of dues received by the organization; and

(C) the taxes imposed on the organization's property during the

preceding year if the property was taxed in that year or, if the

property was exempt from taxation in that year, the taxes that

would have been imposed on the property if it had not been exempt

from taxation; and

(5) any other factor the comptroller considers relevant.

(f) Not later than the 30th day after the date the organization

submits an application under Subsection (e), the comptroller may

request that the organization provide additional information the

comptroller determines necessary. Not later than the 90th day

after the date the application is submitted or, if applicable,

the date the additional information is provided, the comptroller

shall issue a letter to the organization stating the

comptroller's determination.

(g) The comptroller may:

(1) adopt rules to implement this section;

(2) prescribe the form of an application for a determination

letter under this section; and

(3) charge an organization a fee not to exceed the

administrative costs of processing a request, making a

determination, and issuing a determination letter under this

section.

(h) An organization applying for an exemption under this section

shall submit with the application a copy of the determination

letter issued by the comptroller under Subsection (f). The chief

appraiser shall accept the copy of the letter as conclusive

evidence as to whether the organization engages primarily in

performing charitable functions and is eligible for an exemption

under this section.

(i) A property may not be exempted under Subsection (c)(2) for

more than three years.

(j) For purposes of Subsection (c)(2), an incomplete improvement

is under physical preparation if the charitable organization has:

(1) engaged in architectural or engineering work, soil testing,

land clearing activities, or site improvement work necessary for

the construction of the improvement; or

(2) conducted an environmental or land use study relating to the

construction of the improvement.

(k) An exemption under this section expires at the end of the

fifth tax year after the year in which the exemption is granted.

To continue to receive an exemption under this section after that

year, the organization must obtain a new determination letter and

reapply for the exemption.

(l) Notwithstanding the other provisions of this section, a

corporation that is not a qualified charitable organization is

entitled to an exemption from taxation of property under this

section if:

(1) the corporation is exempt from federal income taxation under

Section 501(a), Internal Revenue Code of 1986, by being listed as

an exempt entity under Section 501(c)(2) of that code;

(2) the corporation holds title to the property for, collects

income from the property for, and turns over the entire amount of

that income, less expenses, to a qualified charitable

organization; and

(3) the qualified charitable organization would qualify for an

exemption from taxation of the property under this section if the

qualified charitable organization owned the property.

(m) Before a corporation described by Subsection (l) may submit

an application for an exemption under this section, the qualified

charitable organization for which the corporation holds title to

the property must apply to the comptroller for the determination

described by Subsection (e) with regard to the qualified

charitable organization. The application for the determination

must also include an application to the comptroller for a

determination of whether the corporation meets the requirements

of Subsections (l)(1) and (2). The corporation shall submit with

the application for an exemption under this section a copy of the

determination letter issued by the comptroller. The chief

appraiser shall accept the copy of the letter as conclusive

evidence of the matters described by Subsection (h) as well as of

whether the corporation meets the requirements of Subsections

(l)(1) and (2).

(n) Notwithstanding Subsection (k), in order for a corporation

to continue to receive an exemption under Subsection (l) after

the fifth tax year after the year in which the exemption is

granted, the qualified charitable organization for which the

corporation holds title to property must obtain a new

determination letter and the corporation must reapply for the

exemption.

Added by Acts 2001, 77th Leg., ch. 1040, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 288, Sec. 1.02, eff.

June 18, 2003; Acts 2003, 78th Leg., ch. 288, Sec. 2.02, eff.

Jan. 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1137, Sec. 2(a), eff. January 1, 2010.

Acts 2009, 81st Leg., R.S., Ch.

1137, Sec. 2(b), eff. January 1, 2010.

Sec. 11.185. COLONIA MODEL SUBDIVISION PROGRAM. (a) An

organization is entitled to an exemption from taxation of

unimproved real property it owns if the organization:

(1) meets the requirements of a charitable organization provided

by Sections 11.18(e) and (f);

(2) purchased the property or is developing the property with

proceeds of a loan made by the Texas Department of Housing and

Community Affairs under the colonia model subdivision program

under Subchapter GG, Chapter 2306, Government Code; and

(3) owns the property for the purpose of developing a model

colonia subdivision.

(b) Property may not be exempted under Subsection (a) after the

fifth anniversary of the date the organization acquires the

property.

(c) An organization entitled to an exemption under Subsection

(a) is also entitled to an exemption from taxation of any

building or tangible personal property the organization owns and

uses in the administration of its acquisition, building, repair,

or sale of property. To qualify for an exemption under this

subsection, property must be used exclusively by the charitable

organization, except that another individual or organization may

use the property for activities incidental to the charitable

organization's use that benefit the beneficiaries of the

charitable organization.

(d) For the purposes of Subsection (e), the chief appraiser

shall determine the market value of property exempted under

Subsection (a) and shall record the market value in the appraisal

records.

(e) If the organization that owns improved or unimproved real

property that has been exempted under Subsection (a) sells the

property to a person other than a person described by Section

2306.786(b)(1), Government Code, a penalty is imposed on the

property equal to the amount of the taxes that would have been

imposed on the property in each tax year that the property was

exempted from taxation under Subsection (a), plus interest at an

annual rate of 12 percent computed from the dates on which the

taxes would have become due.

Added by Acts 2001, 77th Leg., ch. 1367, Sec. 2.14, eff. Sept. 1,

2002. Renumbered from Tax Code Sec. 11.184 by Acts 2003, 78th

Leg., ch. 1275, Sec. 2(121), eff. Sept. 1, 2003.

Sec. 11.19. YOUTH SPIRITUAL, MENTAL, AND PHYSICAL DEVELOPMENT

ASSOCIATIONS. (a) An association that qualifies as a youth

development association as provided by Subsection (d) is entitled

to an exemption from taxation of:

(1) the tangible property that:

(A) is owned by the association;

(B) except as permitted by Subsection (b), is used exclusively

by qualified youth development associations; and

(C) is reasonably necessary for the operation of the

association; and

(2) the real property owned by the youth development association

consisting of:

(A) an incomplete improvement that:

(i) is under active construction or other physical preparation;

and

(ii) is designed and intended to be used exclusively by

qualified youth development associations when complete; and

(B) the land on which the incomplete improvement is located that

will be reasonably necessary for the use of the improvement by

qualified youth development associations.

(b) Use of exempt tangible property by persons who are not youth

development associations qualified as provided by Subsection (d)

of this section does not result in the loss of an exemption under

this section if the use is incidental to use by qualified

associations and benefits the individuals the associations serve.

(c) An association that qualifies as a youth development

association as provided by Subsection (d) of this section is

entitled to an exemption from taxation of those endowment funds

the association owns that are used exclusively for the support of

the association and are invested exclusively in bonds, mortgages,

or property purchased at a foreclosure sale for the purpose of

satisfying or protecting the bonds or mortgages. However,

foreclosure-sale property that is held by an endowment fund for

longer than the two-year period immediately following purchase at

the foreclosure sale is not exempt from taxation.

(d) To qualify as a youth development association for the

purposes of this section, an association must:

(1) be organized and operated primarily for the purpose of

promoting the threefold spiritual, mental, and physical

development of boys, girls, young men, or young women;

(2) be operated in a way that does not result in accrual of

distributable profits, realization of private gain resulting from

payment of compensation in excess of a reasonable allowance for

salary or other compensation for services rendered, or

realization of any other form of private gain;

(3) operate in conjunction with a state or national organization

that is organized and operated for the same purpose as the

association;

(4) use its assets in performing the association's youth

development functions or the youth development functions of

another youth development association; and

(5) by charter, bylaw, or other regulation adopted by the

association to govern its affairs direct that on discontinuance

of the association by dissolution or otherwise the assets are to

be transferred to this state, the United States, or a charitable,

educational, religious, or other similar organization that is

qualified as a charitable organization under Section 501(c)(3),

Internal Revenue Code of 1954, as amended.

(e) A property may not be exempted under Subsection (a)(2) for

more than three years.

(f) For purposes of Subsection (a)(2), an incomplete improvement

is under physical preparation if the youth development

association has:

(1) engaged in architectural or engineering work, soil testing,

land clearing activities, or site improvement work necessary for

the construction of the improvement; or

(2) conducted an environmental or land use study relating to the

construction of the improvement.

Acts 1979, 66th Leg., p. 2237, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 129, ch. 13,

Sec. 34, eff. Jan. 1, 1982; Acts 1997, 75th Leg., ch. 1039, Sec.

8, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 1411, Sec. 2,

eff. June 20, 1997; Acts 1999, 76th Leg., ch. 138, Sec. 2, eff.

May 18, 1999; Acts 2003, 78th Leg., ch. 288, Sec. 1.03, eff. June

18, 2003; Acts 2003, 78th Leg., ch. 288, Sec. 2.03, eff. Jan. 1,

2006.

Sec. 11.20. RELIGIOUS ORGANIZATIONS. (a) An organization that

qualifies as a religious organization as provided by Subsection

(c) is entitled to an exemption from taxation of:

(1) the real property that is owned by the religious

organization, is used primarily as a place of regular religious

worship, and is reasonably necessary for engaging in religious

worship;

(2) the tangible personal property that is owned by the

religious organization and is reasonably necessary for engaging

in worship at the place of worship specified in Subdivision (1);

(3) the real property that is owned by the religious

organization and is reasonably necessary for use as a residence

(but not more than one acre of land for each residence) if the

property:

(A) is used exclusively as a residence for those individuals

whose principal occupation is to serve in the clergy of the

religious organization; and

(B) produces no revenue for the religious organization;

(4) the tangible personal property that is owned by the

religious organization and is reasonably necessary for use of the

residence specified by Subdivision (3);

(5) the real property owned by the religious organization

consisting of:

(A) an incomplete improvement that is under active construction

or other physical preparation and that is designed and intended

to be used by the religious organization as a place of regular

religious worship when complete; and

(B) the land on which the incomplete improvement is located that

will be reasonably necessary for the religious organization's use

of the improvement as a place of regular religious worship;

(6) the land that the religious organization owns for the

purpose of expansion of the religious organization's place of

regular religious worship or construction of a new place of

regular religious worship if:

(A) the religious organization qualifies other property,

including a portion of the same tract or parcel of land, owned by

the organization for an exemption under Subdivision (1) or (5);

and

(B) the land produces no revenue for the religious organization;

and

(7) the real property owned by the religious organization that

is leased to another person and used by that person for the

operation of a school that qualifies as a school under Section

11.21(d).

(b) An organization that qualifies as a religious organization

as provided by Subsection (c) of this section is entitled to an

exemption from taxation of those endowment funds the organization

owns that are used exclusively for the support of the religious

organization and are invested exclusively in bonds, mortgages, or

property purchased at a foreclosure sale for the purpose of

satisfying or protecting the bonds or mortgages. However,

foreclosure-sale property that is held by an endowment fund for

longer than the two-year period immediately following purchase at

the foreclosure sale is not exempt from taxation.

(c) To qualify as a religious organization for the purposes of

this section, an organization (whether operated by an individual,

as a corporation, or as an association) must:

(1) be organized and operated primarily for the purpose of

engaging in religious worship or promoting the spiritual

development or well-being of individuals;

(2) be operated in a way that does not result in accrual of

distributable profits, realization of private gain resulting from

payment of compensation in excess of a reasonable allowance for

salary or other compensation for services rendered, or

realization of any other form of private gain;

(3) use its assets in performing the organization's religious

functions or the religious functions of another religious

organization; and

(4) by charter, bylaw, or other regulation adopted by the

organization to govern its affairs direct that on discontinuance

of the organization by dissolution or otherwise the assets are to

be transferred to this state, the United States, or a charitable,

educational, religious, or other similar organization that is

qualified as a charitable organization under Section 501(c)(3),

Internal Revenue Code of 1954, as amended.

(d) Use of property that qualifies for the exemption prescribed

by Subsection (a)(1) or (2) or by Subsection (h)(1) for

occasional secular purposes other than religious worship does not

result in loss of the exemption if the primary use of the

property is for religious worship and all income from the other

use is devoted exclusively to the maintenance and development of

the property as a place of religious worship.

(e) For the purposes of this section, "religious worship" means

individual or group ceremony or meditation, education, and

fellowship, the purpose of which is to manifest or develop

reverence, homage, and commitment in behalf of a religious faith.

(f) A property may not be exempted under Subsection (a)(5) for

more than three years.

(g) For purposes of Subsection (a)(5), an incomplete improvement

is under physical preparation if the religious organization has

engaged in architectural or engineering work, soil testing, land

clearing activities, or site improvement work necessary for the

construction of the improvement or has conducted an environmental

or land use study relating to the construction of the

improvement.

(h) Property owned by this state or a political subdivision of

this state, including a leasehold or other possessory interest in

the property, that is held or occupied by an organization that

qualifies as a religious organization as provided by Subsection

(c) is entitled to an exemption from taxation if the property:

(1) is used by the organization primarily as a place of regular

religious worship and is reasonably necessary for engaging in

religious worship; or

(2) meets the qualifications for an exemption under Subsection

(a)(5).

(i) For purposes of the exemption provided by Subsection (h),

the religious organization may apply for the exemption and take

other action relating to the exemption as if the organization

owned the property.

(j) A tract of land that is contiguous to the tract of land on

which the religious organization's place of regular religious

worship is located may not be exempted under Subsection (a)(6)

for more than six years. A tract of land that is not contiguous

to the tract of land on which the religious organization's place

of regular religious worship is located may not be exempted under

Subsection (a)(6) for more than three years. For purposes of this

subsection, a tract of land is considered to be contiguous with

another tract of land if the tracts are divided only by a road,

railroad track, river, or stream.

(k) For purposes of Subsection (a)(6), an application or

statement accompanying an application for the exemption stating

that the land is owned for the purposes described by Subsection

(a)(6) and signed by an authorized officer of the organization is

sufficient to establish that the land is owned for those

purposes.

Acts 1979, 66th Leg., p. 2238, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 129, ch. 13,

Sec. 35, eff. Jan. 1, 1982; Acts 1987, 70th Leg., ch. 640, Sec.

1, eff. Jan. 1, 1988; Acts 1995, 74th Leg., ch. 458, Sec. 1, eff.

June 9, 1995; Acts 1997, 75th Leg., ch. 1039, Sec. 9, eff. Jan.

1, 1998; Acts 1997, 75th Leg., ch. 1411, Sec. 3, eff. June 20,

1997; Acts 1999, 76th Leg., ch. 138, Sec. 3, eff. May 18, 1999;

Acts 2003, 78th Leg., ch. 123, Sec. 1, eff. Jan. 1, 2004; Acts

2003, 78th Leg., ch. 288, Sec. 1.04, eff. June 18, 2003; Acts

2003, 78th Leg., ch. 288, Sec. 2.04, eff. Jan. 1, 2006; Acts

2003, 78th Leg., ch. 1052, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 23.001(80), eff. September 1, 2005.

Sec. 11.201. ADDITIONAL TAX ON SALE OF CERTAIN RELIGIOUS

ORGANIZATION PROPERTY. (a) If land is sold or otherwise

transferred to another person in a year in which the land

receives an exemption under Section 11.20(a)(6), an additional

tax is imposed on the land equal to the tax that would have been

imposed on the land had the land been taxed for each of the five

years preceding the year in which the sale or transfer occurs in

which the land received an exemption under that subsection, plus

interest at an annual rate of seven percent calculated from the

dates on which the taxes would have become due.

(b) A tax lien attaches to the land on the date the sale or

transfer occurs to secure payment of the tax and interest imposed

by this section and any penalties incurred. The lien exists in

favor of all taxing units for which the tax is imposed.

(c) If only part of a parcel of land that is exempted under

Section 11.20(a)(6) is sold or transferred, the tax applies only

to that part of the parcel and equals the taxes that would have

been imposed had that part been taxed.

(d) The assessor for each taxing unit shall prepare and deliver

a bill for the additional taxes plus interest as soon as

practicable after the sale or transfer occurs. The taxes and

interest are due and become delinquent and incur penalties and

interest as provided by law for ad valorem taxes imposed by the

taxing unit if not paid before the next February 1 that is at

least 20 days after the date the bill is delivered to the owner

of the land.

(e) The sanctions provided by Subsection (a) do not apply if the

sale or transfer occurs as a result of:

(1) a sale for right-of-way;

(2) a condemnation;

(3) a transfer of property to the state or a political

subdivision of the state to be used for a public purpose; or

(4) a transfer of property to a religious organization that

qualifies the property for an exemption under Section 11.20 for

the tax year in which the transfer occurs.

Acts 2003, 78th Leg., ch. 1052, Sec. 2, eff. Jan. 1, 2004.

Sec. 11.21. SCHOOLS. (a) A person is entitled to an exemption

from taxation of:

(1) the buildings and tangible personal property that the person

owns and that are used for a school that is qualified as provided

by Subsection (d) if:

(A) the school is operated exclusively by the person owning the

property;

(B) except as permitted by Subsection (b), the buildings and

tangible personal property are used exclusively for educational

functions; and

(C) the buildings and tangible personal property are reasonably

necessary for the operation of the school; and

(2) the real property owned by the person consisting of:

(A) an incomplete improvement that:

(i) is under active construction or other physical preparation;

and

(ii) is designed and intended to be used for a school that is

qualified as provided by Subsection (d); and

(B) the land on which the incomplete improvement is located that

will be reasonably necessary for the use of the improvement for a

school that is qualified as provided by Subsection (d).

(b) Use of exempt tangible property for functions other than

educational functions does not result in loss of an exemption

authorized by this section if those other functions are

incidental to use of the property for educational functions and

benefit the students or faculty of the school.

(c) A person who operates a school that is qualified as provided

by Subsection (d) of this section is entitled to an exemption

from taxation of those endowment funds he owns that are used

exclusively for the support of the school and are invested

exclusively in bonds, mortgages, or property purchased at a

foreclosure sale for the purpose of satisfying or protecting the

bonds or mortgages. However, foreclosure-sale property that is

held by an endowment fund for longer than the two-year period

immediately following purchase at the foreclosure sale is not

exempt from taxation.

(d) To qualify as a school for the purposes of this section, an

organization (whether operated by an individual, as a

corporation, or as an association) must:

(1) be organized and operated primarily for the purpose of

engaging in educational functions;

(2) normally maintain a regular faculty and curriculum and

normally have a regularly organized body of students in

attendance at the place where its educational functions are

carried on;

(3) be operated in a way that does not result in accrual of

distributable profits, realization of private gain resulting from

payment of compensation in excess of a reasonable allowance for

salary or other compensation for services rendered, or

realization of any other form of private gain and, if the

organization is a corporation, be organized as a nonprofit

corporation as defined by the Texas Non-Profit Corporation Act;

(4) use its assets in performing the organization's educational

functions or the educational functions of another educational

organization; and

(5) by charter, bylaw, or other regulation adopted by the

organization to govern its affairs direct that on discontinuance

of the organization by dissolution or otherwise the assets are to

be transferred to this state, the United States, or an

educational, charitable, religious, or other similar organization

that is qualified as a charitable organization under Section

501(c)(3), Internal Revenue Code of 1954, as amended.

(e) In this section, "building" includes the land that is

reasonably necessary for use of, access to, and ornamentation of

the building.

(f) Notwithstanding Subsection (a), a person is entitled to an

exemption from taxation of the buildings and tangible personal

property the person acquires for use for a school that meets each

requirement of Subsection (d) if:

(1) the person authorizes the former owner to continue to use

the property pending the use of the property for a school; and

(2) the former owner would be entitled to an exemption from

taxation of the property if the former owner continued to own the

property.

(g) A property may not be exempted under Subsection (a)(2) for

more than three years.

(h) For purposes of Subsection (a)(2), an incomplete improvement

is under physical preparation if the person has:

(1) engaged in architectural or engineering work, soil testing,

land clearing activities, or site improvement work necessary for

the construction of the improvement; or

(2) conducted an environmental or land use study relating to the

construction of the improvement.

Acts 1979, 66th Leg., p. 2239, ch. 841, Sec. 1, eff. Jan. 1.

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 130, ch. 13,

Sec. 36, eff. Jan. 1, 1982; Acts 1997, 75th Leg., ch. 1039, Sec.

10, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 1293, Sec. 1,

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1411, Sec. 4, eff.

June 20, 1997; Acts 1999, 76th Leg., ch. 138, Sec. 4, eff. May

18, 1999; Acts 2003, 78th Leg., ch. 288, Sec. 1.05, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 288, Sec. 2.05, eff. Jan. 1,

2006.

Sec. 11.22. DISABLED VETERANS. (a) A disabled veteran is

entitled to an exemption from taxation of a portion of the

assessed value of a property the veteran owns and designates as

provided by Subsection (f) in accordance with the following

schedule:

an exemption of for a disability rating of

up to:

at least:

but less than:

$5,000 of the

10%

30%

assessed value

7,500

30

50

10,000

50

70

12,000

70 and over

(b) A disabled veteran is entitled to an exemption from taxation

of $12,000 of the assessed value of a property the veteran owns

and designates as provided by Subsection (f) of this section if

the veteran:

(1) is 65 years of age or older and has a disability rating of at

least 10 percent;

(2) is totally blind in one or both eyes; or

(3) has lost the use of one or more limbs.

(c) If a disabled veteran who is entitled to an exemption by

Subsection (a) or (b) of this section dies, the veteran's

surviving spouse is entitled to an exemption from taxation of a

portion of the assessed value of a property the spouse owns and

designates as provided by Subsection (f) of this section. The

amount of the exemption is the amount of the veteran's exemption

at time of death. The spouse is entitled to an exemption by this

subsection only for as long as the spouse remains unmarried. If

the spouse does not survive the veteran, each of the veteran's

surviving children who is younger than 18 years of age and

unmarried is entitled to an exemption from taxation of a portion

of the assessed value of a property the child owns and designates

as provided by Subsection (f) of this section. The amount of

exemption for each eligible child is computed by dividing the

amount of the veteran's exemption at time of death by the number

of eligible children.

(d) If an individual dies while on active duty as a member of

the armed services of the United States:

(1) the individual's surviving spouse is entitled to an

exemption from taxation of $5,000 of the assessed value of the

property the spouse owns and designates as provided by Subsection

(f) of this section; and

(2) each of the individual's surviving children who is younger

than 18 years of age and unmarried is entitled to an exemption

from taxation of a portion of the assessed value of a property

the child owns and designates as provided by Subsection (f) of

this section, the amount of exemption for each eligible child to

be computed by dividing $5,000 by the number of eligible

children.

(e) An individual who qualifies for more than one exemption

authorized by this section is entitled to aggregate the amounts

of the exemptions, except that:

(1) a disabled veteran who qualifies for more than one exemption

authorized by Subsections (a) and (b) of this section is entitled

to only one exemption but may choose the greatest exemption for

which he qualifies; and

(2) an individual who receives an exemption as a surviving

spouse of a disabled veteran as provided by Subsection (c) of

this section may not receive an exemption as a surviving child as

provided by Subsection (c) or (d) of this section.

(f) An individual may receive an exemption to which he is

entitled by this section against only one property, which must be

the same for every taxing unit in which the individual claims the

exemption. If an individual is entitled by Subsection (e) of this

section to aggregate the amounts of more than one exemption, he

must take the entire aggregated amount against the same property.

An individual must designate on his exemption application form

the property against which he takes an exemption under this

section.

(g) An individual is not entitled to an exemption by this

section unless he is a resident of this state.

(h) In this section:

(1) "Child" includes an adopted child or a child born out of

wedlock whose paternity has been admitted or has been established

in a legal action.

(2) "Disability rating" means a veteran's percentage of

disability as certified by the Veterans' Administration or its

successor or the branch of the armed services in which the

veteran served.

(3) "Disabled veteran" means a veteran of the armed services of

the United States who is classified as disabled by the Veterans'

Administration or its successor or the branch of the armed

services in which the veteran served and whose disability is

service-connected.

(4) "Surviving spouse" means the individual who was married to a

disabled veteran or member of the armed services at the time of

the veteran's or member's death.

Acts 1979, 66th Leg., p. 2240, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 18.002,

eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1405, Sec. 1(b), eff. June 19, 2009.

Sec. 11.23. MISCELLANEOUS EXEMPTIONS. (a) Veteran's

Organizations. A nonprofit organization that is composed

primarily of members or former members of the armed forces of the

United States or its allies and that is chartered or incorporated

by the United States Congress is entitled to an exemption from

taxation of each of the buildings (including the land that is

reasonably necessary for use of, access to, and ornamentation of

the buildings) and other property owned and primarily used by

that organization if the property is not used to produce revenue

or held for gain. Occasional renting of the post or chapter

property for other nonprofit activities does not result in loss

of the exemption provided by this subsection if the rental

proceeds are used solely for the maintenance and improvement of

the property. For purposes of this subsection, an organization is

a nonprofit organization if it is organized and operated in a way

that does not result in the accrual of distributable profits,

realization of private gain from payment of compensation in

excess of a reasonable allowance for salary or other compensation

for services rendered, or realization of any other form of

private gain.

(b) Federation of Women's Clubs. The Texas Federation of Women's

Clubs is entitled to an exemption from taxation of the tangible

property it owns if the property is not held for gain.

(c) Nature Conservancy of Texas. The Nature Conservancy of

Texas, Incorporated, is entitled to an exemption from taxation of

the tangible property it owns if the property is not held for

gain, as long as the organization is a nonprofit corporation as

defined by the Texas Non-Profit Corporation Act.

(d) Congress of Parents and Teachers. The Texas Congress of

Parents and Teachers is entitled to an exemption from taxation

for state and county purposes of the buildings (including the

land that is reasonably necessary for use of, access to, and

ornamentation of the buildings) it owns and uses as its state

headquarters.

(e) Private Enterprise Demonstration Associations. An

association that engages exclusively in conducting nonprofit

educational programs designed to demonstrate the American private

enterprise system to children and young people and that operates

under a state or national organization that is organized and

operated for the same purpose is entitled to an exemption from

taxation of the tangible property that it owns and uses

exclusively if it is reasonably necessary for the association's

operation.

(f) Bison, Buffalo, and Cattalo. A person is entitled to an

exemption from taxation of the bison, buffalo, and cattalo he

owns that are not held for gain and that are used in experimental

breeding with cattle for the purpose of producing an improved

strain of meat animal or kept in parks to preserve the species.

(g) Theater Schools. A corporation that is organized to promote

the teaching and study of the dramatic arts is entitled to an

exemption from taxation of the property it owns and uses in the

operation of a school for the dramatic arts if:

(1) the corporation is organized as a nonprofit corporation as

defined by the Texas Non-Profit Corporation Act;

(2) the corporation is not self-sustaining in any fiscal year

from income other than gifts, grants, or donations;

(3) the corporation is exempt from federal income taxes;

(4) the school maintains a theater-school program with regular

classes for at least four grades, formal textbooks and

curriculum, an enrollment of 150 or more students during each of

at least two semesters every calendar year, and a faculty

substantially all of whom hold degrees in theater arts from an

accredited school of higher education;

(5) the school offers apprenticeship or other practical training

in theater management and operation for college students or

offers similar training for playwrights, actors, and production

personnel; and

(6) more than one-half of each season's theatrical productions

for which admission is charged have significant literary merit of

the character that contributes to the educational programs of

secondary schools and schools of higher education.

(h) County Fair Associations. A county fair association

organized to hold agricultural fairs and encourage agricultural

pursuits is entitled to an exemption from taxation of the land

and buildings that it owns and uses to hold agricultural fairs.

An association that holds a license issued after January 1, 2001,

under the Texas Racing Act (Article 179e, Vernon's Texas Civil

Statutes) to conduct a horse race meeting or a greyhound race

meeting with pari-mutuel wagering is not entitled to an exemption

under this subsection. Land or a building used to conduct a horse

race meeting or a greyhound race meeting with pari-mutuel

wagering under a license issued after January 1, 2001, under that

Act may not be exempted under this subsection. To qualify for an

exemption under this subsection, a county fair association must:

(1) be a nonprofit corporation as defined by the Texas

Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's

Texas Civil Statutes);

(2) be exempt from federal income taxes as an organization

described by Section 501(c)(3), (4), or (5), Internal Revenue

Code of 1986, as amended;

(3) qualify for an exemption from the franchise tax under

Section 171.060; and

(4) meet the requirements of a charitable organization provided

by Sections 11.18(e) and (f), for which purpose the functions for

which the association is organized are considered to be

charitable functions.

(i) Community Service Clubs. An association that qualifies as a

community service club is entitled to an exemption from taxation

of the tangible property the club owns that qualifies under

Article VIII, Section 2, of the constitution and that is not used

for profit or held for gain. To qualify as a community service

club for the purposes of this subsection, an association must:

(1) be organized to promote and must engage primarily in

promoting:

(A) the religious, educational, and physical development of

boys, girls, young men, or young women;

(B) the development of the concepts of patriotism and love of

country; and

(C) the development of interest in community, national, and

international affairs;

(2) be affiliated with a state or national organization of

similar purpose;

(3) be open to membership without regard to race, religion, or

national origin; and

(4) be operated in a way that does not result in accrual of

distributable profits, realization of private gain resulting from

payment of compensation in excess of a reasonable allowance for

salary or other compensation for services rendered, or

realization of any other form of private gain.

(j) Medical Center Development. All real and personal property

owned by a nonprofit corporation, as defined in the Texas

Non-Profit Corporation Act, and held for use in the development

of a medical center area or areas in which the nonprofit

corporation has donated land for a state medical, dental, or

nursing school, and for other hospital, medical, and educational

uses and uses reasonably related thereto, during the time

remaining property is held for the development to completion of

the medical center and not leased or otherwise used with a view

to profit, is exempt from all ad valorem taxation as though the

property were, during that time, owned and held by the state for

health and educational purposes.

(j-1) Medical Center Development in Populous Counties. In a

county described by Section 201.1055(1), Transportation Code, all

real and personal property owned by a nonprofit corporation, as

defined in the Texas Non-Profit Corporation Act (Article

1396-1.01 et seq., Vernon's Texas Civil Statutes), and held for

use in the development or operation of a medical center area or

areas in which the nonprofit corporation has donated land for a

state medical, dental, or nursing school, and for other hospital,

medical, educational, or nonprofit uses and uses reasonably

related thereto, or for governmental or public purposes,

including the relief of traffic congestion, and not leased or

otherwise used with a view to profit, is exempt from all ad

valorem taxation as though the property were, during that time,

owned and held by the state for health and educational purposes.

In connection with the application or enforcement of a deed

restriction or a covenant related to the property, a use or

purpose described in this subsection shall also be considered to

be a hospital, medical, or educational use, or a use that is

reasonably related to a hospital, medical, or educational use.

(k) Scientific Research Corporations. A nonprofit corporation as

defined in the Texas Non-Profit Corporation Act is entitled to an

exemption from taxation of the property it owns and uses in

scientific research and educational activities for the benefit of

one or more colleges and universities. Use of property exempted

by this subsection for purposes other than scientific research

and education does not result in loss of the exemption if those

other functions are incidental to use of the property for

scientific research and education activities and benefit the

scientific research corporation and the colleges or universities

that it supports.

(l) Incomplete Improvements. A person described by Subsection

(a)-(e), (g), or (i)-(k) is entitled to an exemption from

taxation of the real property owned by the person consisting of

an incomplete improvement that is under active construction or

other physical preparation and that is designed and intended to

be used by the person for a purpose described by that subsection

when complete and the land on which the incomplete improvement is

located that will be reasonably necessary for the person's use of

the improvement for that purpose. A property may not be exempted

under this subsection for more than three years. For purposes of

this subsection, an incomplete improvement is under physical

preparation if the person has:

(1) engaged in architectural or engineering work, soil testing,

land clearing activities, or site improvement work necessary for

the construction of the improvement; or

(2) conducted an environmental or land use study relating to the

construction of the improvement.

Acts 1979, 66th Leg., p. 2242, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 130, ch. 13,

Sec. 37, eff. Jan. 1, 1982; Acts 1987, 70th Leg., ch. 430, Sec.

2, eff. Jan. 1, 1988; Acts 1987, 70th Leg., ch. 640, Sec. 5, eff.

Aug. 31, 1987; Acts 1991, 72nd Leg., ch. 162, Sec. 1, eff. Aug.

26, 1991; Acts 1997, 75th Leg., ch. 954, Sec. 2, eff. Jan. 1,

1998; Acts 1999, 76th Leg., ch. 138, Sec. 5, eff. May 18, 1999;

Acts 2001, 77th Leg., ch. 815, Sec. 1, eff. Jan. 1, 2002; Acts

2003, 78th Leg., ch. 288, Sec. 1.06, eff. June 18, 2003; Acts

2003, 78th Leg., ch. 288, Sec. 2.06, eff. Jan. 1, 2006; Acts

2003, 78th Leg., 3rd C.S., ch. 3, Sec. 20.01, eff. Jan. 11, 2004.

Sec. 11.231. NONPROFIT COMMUNITY BUSINESS ORGANIZATION PROVIDING

ECONOMIC DEVELOPMENT SERVICES TO LOCAL COMMUNITY. (a) In this

section, "nonprofit community business organization" means an

organization that meets the following requirements:

(1) the organization has been in existence for at least the

preceding five years;

(2) the organization:

(A) is a nonprofit corporation organized under the Texas

Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's

Texas Civil Statutes) or a nonprofit corporation formed under the

Texas Nonprofit Corporation Law, as described by Section 1.008,

Business Organizations Code;

(B) is a nonprofit organization described by Section 501(c)(6),

Internal Revenue Code of 1986; and

(C) is not a statewide organization;

(3) for at least the preceding three years, the organization has

maintained a dues-paying membership of at least 50 members; and

(4) the organization:

(A) has a board of directors elected by the members;

(B) does not compensate members of the board of directors for

service on the board;

(C) with respect to its activities in this state, is engaged

primarily in performing functions listed in Subsection (d);

(D) is primarily supported by membership dues and other income

from activities substantially related to its primary functions;

and

(E) is not, has not formed, and does not financially support a

political committee as defined by Section 251.001, Election Code.

(b) An association that qualifies as a nonprofit community

business organization as provided by this section is entitled to

an exemption from taxation of:

(1) the buildings and tangible personal property that:

(A) are owned by the nonprofit community business organization;

and

(B) except as permitted by Subsection (c), are used exclusively

by qualified nonprofit community business organizations to

perform their primary functions; and

(2) the real property owned by the nonprofit community business

organization consisting of:

(A) an incomplete improvement that:

(i) is under active construction or other physical preparation;

and

(ii) is designed and intended to be used exclusively by

qualified nonprofit community business organizations; and

(B) the land on which the incomplete improvement is located that

will be reasonably necessary for the use of the improvement by

qualified nonprofit community business organizations.

(c) Use of exempt property by persons who are not nonprofit

community business organizations qualified as provided by this

section does not result in the loss of an exemption authorized by

this section if the use is incidental to use by qualified

nonprofit community business organizations and limited to

activities that benefit the beneficiaries of the nonprofit

community business organizations that own or use the property.

(d) To qualify for an exemption under this section, a nonprofit

community business organization must be engaged primarily in

performing one or more of the following functions in the local

community:

(1) promoting the common economic interests of commercial

enterprises;

(2) improving the business conditions of one or more types of

business; or

(3) otherwise providing services to aid in economic development.

(e) In this section, "building" includes the land that is

reasonably necessary for use of, access to, and ornamentation of

the building.

(f) A property may not be exempted under Subsection (b)(2) for

more than three years.

(g) For purposes of Subsection (b)(2), an incomplete improvement

is under physical preparation if the nonprofit community business

organization has:

(1) engaged in architectural or engineering work, soil testing,

land clearing activities, or site improvement work necessary for

the construction of the improvement; or

(2) conducted an environmental or land use study relating to the

construction of the improvement.

Added by Acts 2009, 81st Leg., R.S., Ch.

1417, Sec. 3, eff. January 1, 2010.

Sec. 11.24. HISTORIC SITES. The governing body of a taxing unit

by official action of the body adopted in the manner required by

law for official actions may exempt from taxation part or all of

the assessed value of a structure or archeological site and the

land necessary for access to and use of the structure or

archeological site, if the structure or archeological site is:

(1) designated as a Recorded Texas Historic Landmark under

Chapter 442, Government Code, or a state archeological landmark

under Chapter 191, Natural Resources Code, by the Texas

Historical Commission; or

(2) designated as a historically or archeologically significant

site in need of tax relief to encourage its preservation pursuant

to an ordinance or other law adopted by the governing body of the

unit.

Acts 1979, 66th Leg., p. 2243, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1995, 74th Leg., ch. 109, Sec. 21, eff.

Aug. 30, 1995.

Sec. 11.25. MARINE CARGO CONTAINERS USED EXCLUSIVELY IN

INTERNATIONAL COMMERCE. (a) A person is entitled to an

exemption from taxation of a marine cargo container and the

equipment related to the container that the person owns if:

(1) the person is:

(A) a citizen of a foreign country; or

(B) an entity organized under the laws of a foreign country; and

(2) the container is:

(A) based, registered, and subject to taxation in a foreign

country; and

(B) used exclusively in international commerce.

(b) In this section, "marine cargo container":

(1) means a container that may be:

(A) used to transport goods by ship;

(B) readily handled;

(C) transferred from one mode of transport to another without

reloading; and

(D) used repeatedly; and

(2) includes a container that is fully or partially enclosed so

as to serve as a compartment for goods, has an open top suitable

for loading goods into the container, or consists of a flat rack

suitable for securing goods onto the container.

Added by Acts 1997, 75th Leg., ch. 726, Sec. 1, eff. Sept. 1,

1997.

Sec. 11.251. TANGIBLE PERSONAL PROPERTY EXEMPT. (a) In this

section, "freeport goods" means property that under Article VIII,

Section 1-j, of the Texas Constitution is not taxable.

(b) A person is entitled to an exemption from taxation of the

appraised value of that portion of the person's inventory or

property consisting of freeport goods.

(c) The exemption provided by Subsection (b) is subtracted from

the market value of the inventory or property determined under

Section 23.12 to determine the taxable value of the inventory or

property.

(d) Except as provided by Subsections (f) and (g), the chief

appraiser shall determine the appraised value of freeport goods

under this subsection. The chief appraiser shall determine the

percentage of the market value of inventory or property owned by

the property owner in the preceding calendar year that was

contributed by freeport goods. The chief appraiser shall apply

that percentage to the market value of the property owner's

inventory or property for the current year to determine the

appraised value of freeport goods for the current year.

(e) In determining the market value of freeport goods that in

the preceding year were assembled, manufactured, repaired,

maintained, processed, or fabricated in this state or used by the

person who acquired or imported the property in the repair or

maintenance of aircraft operated by a certificated air carrier,

the chief appraiser shall exclude the cost of equipment,

machinery, or materials that entered into and became component

parts of the freeport goods but were not themselves freeport

goods or that were not transported outside the state before the

expiration of 175 days after they were brought into this state by

the property owner or acquired by the property owner in this

state. For component parts held in bulk, the chief appraiser may

use the average length of time a component part was held in this

state by the property owner during the preceding year in

determining whether the component parts were transported out of

this state before the expiration of 175 days.

(f) If the property owner was not engaged in transporting

freeport goods out of this state for the entire preceding year,

the chief appraiser shall calculate the percentage of cost

described in Subsection (d) for the portion of the year in which

the property owner was engaged in transporting freeport goods out

of this state.

(g) If the property owner or the chief appraiser demonstrates

that the method provided by Subsection (d) significantly

understates or overstates the market value of the property

qualified for an exemption under Subsection (b) in the current

year, the chief appraiser shall determine the market value of the

freeport goods to be exempt by determining, according to the

property owner's records and any other available information, the

market value of those freeport goods owned by the property owner

on January 1 of the current year, excluding the cost of

equipment, machinery, or materials that entered into and became

component parts of the freeport goods but were not themselves

freeport goods or that were not transported outside the state

before the expiration of 175 days after they were brought into

this state by the property owner or acquired by the property

owner in this state.

(h) The chief appraiser by written notice delivered to a

property owner who claims an exemption under this section may

require the property owner or a person designated in writing by

the importer of record to provide copies of inventory or property

records in order to determine the amount and value of freeport

goods. If the property owner or designated person fails to

deliver the information requested in the notice before the 31st

day after the date the notice is delivered to the property owner

or before the date the appraisal review board approves the

appraisal records under Section 41.12, whichever is later, the

property owner forfeits the right to claim or receive the

exemption for that year. If the property owner or designated

person delivers the information requested in the notice before

the date the appraisal review board approves the appraisal

records but not before the 31st day after the date the notice is

delivered to the property owner and the exemption is allowed, the

property owner is liable to each taxing unit for a penalty in an

amount equal to 10 percent of the difference between the amount

of tax imposed by the taxing unit on the inventory or property

and the amount that would otherwise have been imposed. The chief

appraiser shall make an entry on the appraisal records for the

inventory or property indicating the property owner's liability

for the penalty and shall deliver a written notice of imposition

of the penalty, explaining the reason for its imposition, to the

property owner. The assessor for a taxing unit that taxes the

inventory or property shall add the amount of the penalty to the

property owner's tax bill, and the tax collector for the unit

shall collect the penalty at the time and in the manner the

collector collects the tax. The amount of the penalty constitutes

a lien against the inventory or property against which the

penalty is imposed, as if it were a tax, and accrues penalty and

interest in the same manner as a delinquent tax.

(i) The exemption provided by Subsection (b) does not apply to a

taxing unit that takes action to tax the property under Article

VIII, Section 1-j, Subsection (b), of the Texas Constitution.

(j) Petroleum products as set forth in Article VIII, Section

1-j, of the Texas Constitution shall mean liquid and gaseous

materials that are the immediate derivatives of the refining of

oil or natural gas.

(k) Property that meets the requirements of Article VIII,

Sections 1-j(a)(1) and (2), of the Texas Constitution and that is

transported outside of this state not later than 175 days after

the date the person who owns it on January 1 acquired it or

imported it into this state is freeport goods regardless of

whether the person who owns it on January 1 is the person who

transports it outside of this state.

Added by Acts 1989, 71st Leg., ch. 534, Sec. 1. Amended by Acts

1991, 72nd Leg., ch. 504, Sec. 1, eff. June 13, 1991; Acts 1993,

73rd Leg., ch. 779, Sec. 1, eff. Jan. 1, 1994; Acts 2001, 77th

Leg., ch. 125, Sec. 1, eff. Sept. 1, 2001.

Sec. 11.252. MOTOR VEHICLES LEASED FOR PERSONAL USE. (a) The

owner of a motor vehicle that is subject to a lease is entitled

to an exemption from taxation of the vehicle if:

(1) the lessee does not hold the vehicle for the production of

income; and

(2) the vehicle is used primarily for activities that do not

involve the production of income.

(b) For purposes of this section, a motor vehicle is presumed to

be used primarily for activities that do not involve the

production of income if 50 percent or more of the miles the motor

vehicle is driven in a year are for non-income producing

purposes.

(c) The comptroller by rule shall establish exemption

application requirements and appropriate procedures to determine

whether a motor vehicle subject to a lease qualifies for an

exemption under Subsection (a).

(d) In connection with the requirements and procedures under

Subsection (c), the comptroller by rule shall adopt a form to be

completed by the lessee of a motor vehicle for which the owner of

the vehicle may apply for an exemption under Subsection (a). The

form shall require the lessee to provide the lessee's name,

address, and driver's license or personal identification

certificate number and to certify under oath that the lessee does

not hold the vehicle for the production of income and that the

vehicle is used primarily for activities that do not involve the

production of income. The comptroller shall include on the form a

notice of the penalties prescribed by Section 37.10, Penal Code,

for making a false statement on the form.

(e) The owner of a motor vehicle that is subject to a lease

shall maintain the form completed by the lessee of the vehicle

and make the form available for inspection and copying by the

chief appraiser of the applicable appraisal district at all

reasonable times. If the owner does not maintain a completed form

relating to the vehicle, the owner:

(1) must render the vehicle for taxation in the applicable

rendition statement or property report filed by the owner under

Chapter 22; and

(2) may not file an application for an exemption under

Subsection (a) for the vehicle.

(f) The governing body of a municipality by ordinance adopted

before January 1, 2002, may provide for the taxation of leased

motor vehicles otherwise exempted under Subsection (a). If the

governing body of a municipality provides for the taxation of

leased motor vehicles under this subsection, the exemption

provided by Subsection (a) does not apply to that municipality.

(g) Repealed by Acts 2003, 78th Leg., ch. 866, Sec. 1.

(h) In this section:

(1) "Lease" has the meaning assigned by Section 152.001(6).

(2) "Motor vehicle" means a passenger car or truck with a

shipping weight of not more than 9,000 pounds.

(i) In addition to the requirements of Subsections (c) and (d),

the comptroller by rule shall prescribe a property report form to

be completed by the lessor describing the leased motor vehicles

that the lessor owns. The property report form shall require the

lessor to list each leased vehicle the lessor owns on January 1,

to provide the year, make, model, and vehicle identification

number of each leased vehicle, and to provide the name of the

lessee, the address at which the vehicle is kept, and an

indication of whether the lessee has designated the vehicle as

not held for the production and not used for the production of

income.

(j) The lessor shall provide the chief appraiser with the

completed property report form adopted by the comptroller in the

manner provided by Subchapter B, Chapter 22.

Added by Acts 2001, 77th Leg., ch. 1406, Sec. 1, eff. Jan. 1,

2002. Amended by Acts 2003, 78th Leg., ch. 866, Sec. 1, eff. June

20, 2003.

Sec. 11.253. TANGIBLE PERSONAL PROPERTY IN TRANSIT. (a) In

this section:

(1) "Dealer's motor vehicle inventory," "dealer's vessel and

outboard motor inventory," "dealer's heavy equipment inventory,"

and "retail manufactured housing inventory" have the meanings

assigned by Subchapter B, Chapter 23.

(2) "Goods-in-transit" means tangible personal property that:

(A) is acquired in or imported into this state to be forwarded

to another location in this state or outside this state;

(B) is detained at a location in this state in which the owner

of the property does not have a direct or indirect ownership

interest for assembling, storing, manufacturing, processing, or

fabricating purposes by the person who acquired or imported the

property;

(C) is transported to another location in this state or outside

this state not later than 175 days after the date the person

acquired the property in or imported the property into this

state; and

(D) does not include oil, natural gas, petroleum products,

aircraft, dealer's motor vehicle inventory, dealer's vessel and

outboard motor inventory, dealer's heavy equipment inventory, or

retail manufactured housing inventory.

(3) "Location" means a physical address.

(4) "Petroleum product" means a liquid or gaseous material that

is an immediate derivative of the refining of oil or natural gas.

(b) A person is entitled to an exemption from taxation of the

appraised value of that portion of the person's property that

consists of goods-in-transit.

(c) The exemption provided by Subsection (b) is subtracted from

the market value of the property determined under Section 23.01

or 23.12, as applicable, to determine the taxable value of the

property.

(d) Except as provided by Subsections (f) and (g), the chief

appraiser shall determine the appraised value of goods-in-transit

under this subsection. The chief appraiser shall determine the

percentage of the market value of tangible personal property

owned by the property owner and used for the production of income

in the preceding calendar year that was contributed by

goods-in-transit. For the first year in which the exemption

applies to a taxing unit, the chief appraiser shall determine

that percentage as if the exemption applied in the preceding

year. The chief appraiser shall apply that percentage to the

market value of the property owner's tangible personal property

used for the production of income for the current year to

determine the appraised value of goods-in-transit for the current

year.

(e) In determining the market value of goods-in-transit that in

the preceding year were assembled, stored, manufactured,

processed, or fabricated in this state, the chief appraiser shall

exclude the cost of equipment, machinery, or materials that

entered into and became component parts of the goods-in-transit

but were not themselves goods-in-transit or that were not

transported to another location in this state or outside this

state before the expiration of 175 days after the date they were

brought into this state by the property owner or acquired by the

property owner in this state. For component parts held in bulk,

the chief appraiser may use the average length of time a

component part was held by the owner of the component parts

during the preceding year at a location in this state that was

not owned by or under the control of the owner of the component

parts in determining whether the component parts were transported

to another location in this state or outside this state before

the expiration of 175 days.

(f) If the property owner was not engaged in transporting

goods-in-transit to another location in this state or outside

this state for the entire preceding year, the chief appraiser

shall calculate the percentage of the market value described in

Subsection (d) for the portion of the year in which the property

owner was engaged in transporting goods-in-transit to another

location in this state or outside this state.

(g) If the property owner or the chief appraiser demonstrates

that the method provided by Subsection (d) significantly

understates or overstates the market value of the property

qualified for an exemption under Subsection (b) in the current

year, the chief appraiser shall determine the market value of the

goods-in-transit to be exempt by determining, according to the

property owner's records and any other available information, the

market value of those goods-in-transit owned by the property

owner on January 1 of the current year, excluding the cost of

equipment, machinery, or materials that entered into and became

component parts of the goods-in-transit but were not themselves

goods-in-transit or that were not transported to another location

in this state or outside this state before the expiration of 175

days after the date they were brought into this state by the

property owner or acquired by the property owner in this state.

(h) The chief appraiser by written notice delivered to a

property owner who claims an exemption under this section may

require the property owner to provide copies of property records

so the chief appraiser can determine the amount and value of

goods-in-transit and that the location in this state where the

goods-in-transit were detained for assembling, storing,

manufacturing, processing, or fabricating purposes was not owned

by or under the control of the owner of the goods-in-transit. If

the property owner fails to deliver the information requested in

the notice before the 31st day after the date the notice is

delivered to the property owner, the property owner forfeits the

right to claim or receive the exemption for that year.

(i) Property that meets the requirements of this section

constitutes goods-in-transit regardless of whether the person who

owns the property on January 1 is the person who transports the

property to another location in this state or outside this state.

(j) The governing body of a taxing unit, in the manner required

for official action by the governing body, may provide for the

taxation of goods-in-transit exempt under Subsection (b) and not

exempt under other law. The official action to tax the

goods-in-transit must be taken before January 1 of the first tax

year in which the governing body proposes to tax

goods-in-transit. Before acting to tax the exempt property, the

governing body of the taxing unit must conduct a public hearing

as required by Section 1-n(d), Article VIII, Texas Constitution.

If the governing body of a taxing unit provides for the taxation

of the goods-in-transit as provided by this subsection, the

exemption prescribed by Subsection (b) does not apply to that

unit. The goods-in-transit remain subject to taxation by the

taxing unit until the governing body of the taxing unit, in the

manner required for official action, rescinds or repeals its

previous action to tax goods-in-transit, or otherwise determines

that the exemption prescribed by Subsection (b) will apply to

that taxing unit.

(k) A property owner who receives the exemption from taxation

provided by Subsection (b) is not eligible to receive the

exemption from taxation provided by Section 11.251 for the same

property.

Added by Acts 2007, 80th Leg., R.S., Ch.

830, Sec. 1, eff. January 1, 2008.

Sec. 11.254. MOTOR VEHICLE USED FOR PRODUCTION OF INCOME AND FOR

PERSONAL ACTIVITIES. (a) Except as provided by Subsection (c),

an individual is entitled to an exemption from taxation of one

motor vehicle owned by the individual that is used in the course

of the individual's occupation or profession and is also used for

personal activities of the owner that do not involve the

production of income.

(b) In this section, "motor vehicle" means a passenger car or

light truck as those terms are defined by Section 502.001,

Transportation Code.

(c) A person who has been granted or applied for an exemption

under this section may not apply for another exemption under this

section until after the application or exemption has been denied.

(d) This section does not apply to a motor vehicle used to

transport passengers for hire.

Added by Acts 2007, 80th Leg., R.S., Ch.

842, Sec. 1.

Renumbered from Tax Code, Section 11.253 by Acts 2009, 81st Leg.,

R.S., Ch.

706, Sec. 2, eff. January 1, 2010.

Sec. 11.26. LIMITATION OF SCHOOL TAX ON HOMESTEADS OF ELDERLY OR

DISABLED. (a) The tax officials shall appraise the property to

which this section applies and calculate taxes as on other

property, but if the tax so calculated exceeds the limitation

imposed by this section, the tax imposed is the amount of the tax

as limited by this section, except as otherwise provided by this

section. A school district may not increase the total annual

amount of ad valorem tax it imposes on the residence homestead of

an individual 65 years of age or older or on the residence

homestead of an individual who is disabled, as defined by Section

11.13, above the amount of the tax it imposed in the first tax

year in which the individual qualified that residence homestead

for the applicable exemption provided by Section 11.13(c) for an

individual who is 65 years of age or older or is disabled. If the

individual qualified that residence homestead for the exemption

after the beginning of that first year and the residence

homestead remains eligible for the same exemption for the next

year, and if the school district taxes imposed on the residence

homestead in the next year are less than the amount of taxes

imposed in that first year, a school district may not

subsequently increase the total annual amount of ad valorem taxes

it imposes on the residence homestead above the amount it imposed

in the year immediately following the first year for which the

individual qualified that residence homestead for the same

exemption, except as provided by Subsection (b). If the first tax

year the individual qualified the residence homestead for the

exemption provided by Section 11.13(c) for individuals 65 years

of age or older was a tax year before the 1997 tax year, the

amount of the limitation provided by this section is the amount

of tax the school district imposed for the 1996 tax year less an

amount equal to the amount determined by multiplying $10,000

times the tax rate of the school district for the 1997 tax year,

plus any 1997 tax attributable to improvements made in 1996,

other than improvements made to comply with governmental

regulations or repairs.

(a-1) Notwithstanding the other provisions of this section, if

in the 2007 tax year an individual qualifies for a limitation on

tax increases provided by this section on the individual's

residence homestead and the first tax year the individual or the

individual's spouse qualified for an exemption under Section

11.13(c) for the same homestead was the 2006 tax year, the amount

of the limitation provided by this section on the homestead in

the 2007 tax year is equal to the amount computed by:

(1) multiplying the amount of tax the school district imposed on

the homestead in the 2006 tax year by a fraction the numerator of

which is the tax rate of the district for the 2007 tax year and

the denominator of which is the tax rate of the district for the

2006 tax year; and

(2) adding any tax imposed in the 2007 tax year attributable to

improvements made in the 2006 tax year as provided by Subsection

(b) to the lesser of the amount computed under Subdivision (1) or

the amount of tax the district imposed on the homestead in the

2006 tax year.

(a-2) Notwithstanding the other provisions of this section, if

in the 2007 tax year an individual qualifies for a limitation on

tax increases provided by this section on the individual's

residence homestead and the first tax year the individual or the

individual's spouse qualified for an exemption under Section

11.13(c) for the same homestead was a tax year before the 2006

tax year, the amount of the limitation provided by this section

on the homestead in the 2007 tax year is equal to the amount

computed by:

(1) multiplying the amount of tax the school district imposed on

the homestead in the 2005 tax year by a fraction the numerator of

which is the tax rate of the district for the 2006 tax year and

the denominator of which is the tax rate of the district for the

2005 tax year;

(2) adding any tax imposed in the 2006 tax year attributable to

improvements made in the 2005 tax year as provided by Subsection

(b) to the lesser of the amount computed under Subdivision (1) or

the amount of tax the district imposed on the homestead in the

2005 tax year;

(3) multiplying the amount computed under Subdivision (2) by a

fraction the numerator of which is the tax rate of the district

for the 2007 tax year and the denominator of which is the tax

rate of the district for the 2006 tax year; and

(4) adding to the lesser of the amount computed under

Subdivision (2) or (3) any tax imposed in the 2007 tax year

attributable to improvements made in the 2006 tax year, as

provided by Subsection (b).

(a-3) Except as provided by Subsection (b), a limitation on tax

increases provided by this section on a residence homestead

computed under Subsection (a-1) or (a-2) continues to apply to

the homestead in subsequent tax years until the limitation

expires.

(b) If an individual makes improvements to the individual's

residence homestead, other than improvements required to comply

with governmental requirements or repairs, the school district

may increase the tax on the homestead in the first year the value

of the homestead is increased on the appraisal roll because of

the enhancement of value by the improvements. The amount of the

tax increase is determined by applying the current tax rate to

the difference in the assessed value of the homestead with the

improvements and the assessed value it would have had without the

improvements. A limitation imposed by this section then applies

to the increased amount of tax until more improvements, if any,

are made.

(c) The limitation on tax increases required by this section

expires if on January 1:

(1) none of the owners of the structure who qualify for the

exemption and who owned the structure when the limitation first

took effect is using the structure as a residence homestead; or

(2) none of the owners of the structure qualifies for the

exemption.

(d) If the appraisal roll provides for taxation of appraised

value for a prior year because a residence homestead exemption

for individuals 65 years of age or older or for disabled

individuals was erroneously allowed, the tax assessor shall add,

as back taxes due as provided by Section 26.09(d), the positive

difference if any between the tax that should have been imposed

for that year and the tax that was imposed because of the

provisions of this section.

(e) For each school district in an appraisal district, the chief

appraiser shall determine the portion of the appraised value of

residence homesteads of individuals on which school district

taxes are not imposed in a tax year because of the limitation on

tax increases imposed by this section. That portion is calculated

by determining the taxable value that, if multiplied by the tax

rate adopted by the school district for the tax year, would

produce an amount equal to the amount of tax that would have been

imposed by the school district on those residence homesteads if

the limitation on tax increases imposed by this section were not

in effect, but that was not imposed because of that limitation.

The chief appraiser shall determine that taxable value and

certify it to the comptroller as soon as practicable for each tax

year.

(f) The limitation on tax increases required by this section

does not expire because the owner of an interest in the structure

conveys the interest to a qualifying trust as defined by Section

11.13(j) if the owner or the owner's spouse is a trustor of the

trust and is entitled to occupy the structure.

(g) Except as provided by Subsection (b), if an individual who

receives a limitation on tax increases imposed by this section,

including a surviving spouse who receives a limitation under

Subsection (i), subsequently qualifies a different residence

homestead for the same exemption under Section 11.13, a school

district may not impose ad valorem taxes on the subsequently

qualified homestead in a year in an amount that exceeds the

amount of taxes the school district would have imposed on the

subsequently qualified homestead in the first year in which the

individual receives that same exemption for the subsequently

qualified homestead had the limitation on tax increases imposed

by this section not been in effect, multiplied by a fraction the

numerator of which is the total amount of school district taxes

imposed on the former homestead in the last year in which the

individual received that same exemption for the former homestead

and the denominator of which is the total amount of school

district taxes that would have been imposed on the former

homestead in the last year in which the individual received that

same exemption for the former homestead had the limitation on tax

increases imposed by this section not been in effect.

(h) An individual who receives a limitation on tax increases

under this section, including a surviving spouse who receives a

limitation under Subsection (i), and who subsequently qualifies a

different residence homestead for an exemption under Section

11.13, or an agent of the individual, is entitled to receive from

the chief appraiser of the appraisal district in which the former

homestead was located a written certificate providing the

information necessary to determine whether the individual may

qualify for that same limitation on the subsequently qualified

homestead under Subsection (g) and to calculate the amount of

taxes the school district may impose on the subsequently

qualified homestead.

(i) If an individual who qualifies for the exemption provided by

Section 11.13(c) for an individual 65 years of age or older dies,

the surviving spouse of the individual is entitled to the

limitation applicable to the residence homestead of the

individual if:

(1) the surviving spouse is 55 years of age or older when the

individual dies; and

(2) the residence homestead of the individual:

(A) is the residence homestead of the surviving spouse on the

date that the individual dies; and

(B) remains the residence homestead of the surviving spouse.

(j) If an individual who qualifies for an exemption provided by

Section 11.13(c) for an individual 65 years of age or older dies

in the first year in which the individual qualified for the

exemption and the individual first qualified for the exemption

after the beginning of that year, except as provided by

Subsection (k), the amount to which the surviving spouse's school

district taxes are limited under Subsection (i) is the amount of

school district taxes imposed on the residence homestead in that

year determined as if the individual qualifying for the exemption

had lived for the entire year.

(k) If in the first tax year after the year in which an

individual dies in the circumstances described by Subsection (j)

the amount of school district taxes imposed on the residence

homestead of the surviving spouse is less than the amount of

school district taxes imposed in the preceding year as limited by

Subsection (j), in a subsequent tax year the surviving spouse's

school district taxes on that residence homestead are limited to

the amount of taxes imposed by the district in that first tax

year after the year in which the individual dies.

(l) For the purpose of calculating a limitation on ad valorem

tax increases by a school district under this section, an

individual who qualified a residence homestead before January 1,

2003, for an exemption under Section 11.13(c) for a disabled

individual is considered to have first qualified the homestead

for that exemption on January 1, 2003.

(m) For the purpose of qualifying under Subsection (g) for the

limitation on ad valorem taxes on a subsequently qualified

homestead imposed by a school district, the residence homestead

of a disabled individual may be considered to be a subsequently

qualified homestead only if the disabled individual qualified the

former homestead for an exemption under Section 11.13(c) for a

disabled individual for a tax year beginning on or after January

1, 2003.

(n) Notwithstanding Subsection (c), the limitation on tax

increases required by this section does not expire if the owner

of the structure qualifies for an exemption under Section 11.13

under the circumstances described by Section 11.135(a).

(o) Notwithstanding Subsections (a), (a-3), and (b), an

improvement to property that would otherwise constitute an

improvement under Subsection (b) is not treated as an improvement

under that subsection if the improvement is a replacement

structure for a structure that was rendered uninhabitable or

unusable by a casualty or by wind or water damage. For purposes

of appraising the property in the tax year in which the structure

would have constituted an improvement under Subsection (b), the

replacement structure is considered to be an improvement under

that subsection only if:

(1) the square footage of the replacement structure exceeds that

of the replaced structure as that structure existed before the

casualty or damage occurred; or

(2) the exterior of the replacement structure is of higher

quality construction and composition than that of the replaced

structure.

Acts 1979, 66th Leg., p. 2244, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 130, ch. 13,

Sec. 38, eff. Jan. 1, 1982; Acts 1984, 68th Leg., 2nd C.S., ch.

28, art. II, Sec. 16, eff. Sept. 1, 1984; Acts 1991, 72nd Leg.,

2nd C.S., ch. 6, Sec. 10, eff. Sept. 1, 1991; Acts 1993, 73rd

Leg., ch. 854, Sec. 2, eff. Jan. 1, 1994; Acts 1997, 75th Leg.,

ch. 592, Sec. 2.02; Acts 1997, 75th Leg., ch. 1039, Sec. 11, 14;

Acts 1997, 75th Leg., ch. 1059, Sec. 3, eff. June 19, 1997; Acts

1999, 76th Leg., ch. 62, Sec. 16.01, eff. Sept. 1, 1999; Acts

1999, 76th Leg., ch. 1481, Sec. 2, eff. Jan. 1, 2000; Acts 2001,

77th Leg., ch. 193, Sec. 1, eff. Jan. 1, 2002; Acts 2001, 77th

Leg., ch. 1420, Sec. 18.003, eff. Sept. 1, 2001; Acts 2003, 78th

Leg., ch. 411, Sec. 1, 2, eff. Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

19, Sec. 1, eff. May 12, 2007.

Acts 2009, 81st Leg., R.S., Ch.

359, Sec. 1(b), eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1417, Sec. 4, eff. January 1, 2010.

Sec. 11.261. LIMITATION OF COUNTY, MUNICIPAL, OR JUNIOR COLLEGE

DISTRICT TAX ON HOMESTEADS OF DISABLED AND ELDERLY. (a) This

section applies only to a county, municipality, or junior college

district that has established a limitation on the total amount of

taxes that may be imposed by the county, municipality, or junior

college district on the residence homestead of a disabled

individual or an individual 65 years of age or older under

Section 1-b(h), Article VIII, Texas Constitution.

(b) The tax officials shall appraise the property to which the

limitation applies and calculate taxes as on other property, but

if the tax so calculated exceeds the limitation provided by this

section, the tax imposed is the amount of the tax as limited by

this section, except as otherwise provided by this section. The

county, municipality, or junior college district may not increase

the total annual amount of ad valorem taxes the county,

municipality, or junior college district imposes on the residence

homestead of a disabled individual or an individual 65 years of

age or older above the amount of the taxes the county,

municipality, or junior college district imposed on the residence

homestead in the first tax year, other than a tax year preceding

the tax year in which the county, municipality, or junior college

district established the limitation described by Subsection (a),

in which the individual qualified that residence homestead for

the exemption provided by Section 11.13(c) for a disabled

individual or an individual 65 years of age or older. If the

individual qualified that residence homestead for the exemption

after the beginning of that first year and the residence

homestead remains eligible for the exemption for the next year,

and if the county, municipal, or junior college district taxes

imposed on the residence homestead in the next year are less than

the amount of taxes imposed in that first year, a county,

municipality, or junior college district may not subsequently

increase the total annual amount of ad valorem taxes it imposes

on the residence homestead above the amount it imposed on the

residence homestead in the year immediately following the first

year, other than a tax year preceding the tax year in which the

county, municipality, or junior college district established the

limitation described by Subsection (a), for which the individual

qualified that residence homestead for the exemption.

(c) If an individual makes improvements to the individual's

residence homestead, other than repairs and other than

improvements required to comply with governmental requirements,

the county, municipality, or junior college district may increase

the amount of taxes on the homestead in the first year the value

of the homestead is increased on the appraisal roll because of

the enhancement of value by the improvements. The amount of the

tax increase is determined by applying the current tax rate to

the difference between the appraised value of the homestead with

the improvements and the appraised value it would have had

without the improvements. A limitation provided by this section

then applies to the increased amount of county, municipal, or

junior college district taxes on the residence homestead until

more improvements, if any, are made.

(d) A limitation on county, municipal, or junior college

district tax increases provided by this section expires if on

January 1:

(1) none of the owners of the structure who qualify for the

exemption provided by Section 11.13(c) for a disabled individual

or an individual 65 years of age or older and who owned the

structure when the limitation provided by this section first took

effect is using the structure as a residence homestead; or

(2) none of the owners of the structure qualifies for the

exemption provided by Section 11.13(c) for a disabled individual

or an individual 65 years of age or older.

(e) If the appraisal roll provides for taxation of appraised

value for a prior year because a residence homestead exemption

for disabled individuals or individuals 65 years of age or older

was erroneously allowed, the tax assessor for the applicable

county, municipality, or junior college district shall add, as

back taxes due as provided by Section 26.09(d), the positive

difference, if any, between the tax that should have been imposed

for that year and the tax that was imposed because of the

provisions of this section.

(f) A limitation on tax increases provided by this section does

not expire because the owner of an interest in the structure

conveys the interest to a qualifying trust as defined by Section

11.13(j) if the owner or the owner's spouse is a trustor of the

trust and is entitled to occupy the structure.

(g) Except as provided by Subsection (c), if an individual who

receives a limitation on county, municipal, or junior college

district tax increases provided by this section subsequently

qualifies a different residence homestead in the same county,

municipality, or junior college district for an exemption under

Section 11.13, the county, municipality, or junior college

district may not impose ad valorem taxes on the subsequently

qualified homestead in a year in an amount that exceeds the

amount of taxes the county, municipality, or junior college

district would have imposed on the subsequently qualified

homestead in the first year in which the individual receives that

exemption for the subsequently qualified homestead had the

limitation on tax increases provided by this section not been in

effect, multiplied by a fraction the numerator of which is the

total amount of taxes the county, municipality, or junior college

district imposed on the former homestead in the last year in

which the individual received that exemption for the former

homestead and the denominator of which is the total amount of

taxes the county, municipality, or junior college district would

have imposed on the former homestead in the last year in which

the individual received that exemption for the former homestead

had the limitation on tax increases provided by this section not

been in effect.

(h) An individual who receives a limitation on county,

municipal, or junior college district tax increases under this

section and who subsequently qualifies a different residence

homestead in the same county, municipality, or junior college

district for an exemption under Section 11.13, or an agent of the

individual, is entitled to receive from the chief appraiser of

the appraisal district in which the former homestead was located

a written certificate providing the information necessary to

determine whether the individual may qualify for a limitation on

the subsequently qualified homestead under Subsection (g) and to

calculate the amount of taxes the county, municipality, or junior

college district may impose on the subsequently qualified

homestead.

(i) If an individual who qualifies for a limitation on county,

municipal, or junior college district tax increases under this

section dies, the surviving spouse of the individual is entitled

to the limitation on taxes imposed by the county, municipality,

or junior college district on the residence homestead of the

individual if:

(1) the surviving spouse is disabled or is 55 years of age or

older when the individual dies; and

(2) the residence homestead of the individual:

(A) is the residence homestead of the surviving spouse on the

date that the individual dies; and

(B) remains the residence homestead of the surviving spouse.

(j) If an individual who is 65 years of age or older and

qualifies for a limitation on county, municipal, or junior

college district tax increases for the elderly under this section

dies in the first year in which the individual qualified for the

limitation and the individual first qualified for the limitation

after the beginning of that year, except as provided by

Subsection (k), the amount to which the surviving spouse's

county, municipal, or junior college district taxes are limited

under Subsection (i) is the amount of taxes imposed by the

county, municipality, or junior college district, as applicable,

on the residence homestead in that year determined as if the

individual qualifying for the exemption had lived for the entire

year.

(k) If in the first tax year after the year in which an

individual who is 65 years of age or older dies under the

circumstances described by Subsection (j) the amount of taxes

imposed by a county, municipality, or junior college district on

the residence homestead of the surviving spouse is less than the

amount of taxes imposed by the county, municipality, or junior

college district in the preceding year as limited by Subsection

(j), in a subsequent tax year the surviving spouse's taxes

imposed by the county, municipality, or junior college district

on that residence homestead are limited to the amount of taxes

imposed by the county, municipality, or junior college district

in that first tax year after the year in which the individual

dies.

(l) Notwithstanding Subsection (d), a limitation on county,

municipal, or junior college district tax increases provided by

this section does not expire if the owner of the structure

qualifies for an exemption under Section 11.13 under the

circumstances described by Section 11.135(a).

(m) Notwithstanding Subsections (b) and (c), an improvement to

property that would otherwise constitute an improvement under

Subsection (c) is not treated as an improvement under that

subsection if the improvement is a replacement structure for a

structure that was rendered uninhabitable or unusable by a

casualty or by wind or water damage. For purposes of appraising

the property in the tax year in which the structure would have

constituted an improvement under Subsection (c), the replacement

structure is considered to be an improvement under that

subsection only if:

(1) the square footage of the replacement structure exceeds that

of the replaced structure as that structure existed before the

casualty or damage occurred; or

(2) the exterior of the replacement structure is of higher

quality construction and composition than that of the replaced

structure.

Added by Acts 2003, 78th Leg., ch. 396, Sec. 1, eff. Jan. 1,

2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

359, Sec. 1(c), eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1417, Sec. 5, eff. January 1, 2010.

Sec. 11.27. SOLAR AND WIND-POWERED ENERGY DEVICES. (a) A

person is entitled to an exemption from taxation of the amount of

appraised value of his property that arises from the installation

or construction of a solar or wind-powered energy device that is

primarily for production and distribution of energy for on-site

use.

(b) The comptroller, with the assistance of the Texas Energy and

Natural Resources Advisory Council, or its successor, shall

develop guidelines to assist local officials in the

administration of this section.

(c) In this section:

(1) "Solar energy device" means an apparatus designed or adapted

to convert the radiant energy from the sun, including energy

imparted to plants through photosynthesis employing the

bioconversion processes of anaerobic digestion, gasification,

pyrolysis, or fermentation, but not including direct combustion,

into thermal, mechanical, or electrical energy; to store the

converted energy, either in the form to which originally

converted or another form; or to distribute radiant solar energy

or the energy to which the radiant solar energy is converted.

(2) "Wind-powered energy device" means an apparatus designed or

adapted to convert the energy available in the wind into thermal,

mechanical, or electrical energy; to store the converted energy,

either in the form to which originally converted or another form;

or to distribute the converted energy.

Added by Acts 1981, 67th Leg., 1st C.S., p. 130, ch. 13, Sec. 39,

eff. Jan. 1, 1982. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 11, eff. Sept. 1, 1991.

Sec. 11.271. OFFSHORE DRILLING EQUIPMENT NOT IN USE. An owner

or lessee of a marine or mobile drilling unit designed for

offshore drilling of oil or gas wells is entitled to an exemption

from taxation of the drilling unit if the drilling unit:

(1) is being stored in a county bordering on the Gulf of Mexico

or on a bay or other body of water immediately adjacent to the

Gulf of Mexico;

(2) is not being stored for the sole purpose of repair or

maintenance; and

(3) is not being used to drill a well at the location at which

it is being stored.

Added by Acts 1987, 70th Leg., ch. 805, Sec. 1, eff. Jan. 1,

1988.

Sec. 11.28. PROPERTY EXEMPTED FROM CITY TAXATION BY AGREEMENT.

The owner of property to which an agreement made under the

Property Redevelopment and Tax Abatement Act (Chapter 312 of this

code) applies is entitled to exemption from taxation by an

incorporated city or town or other taxing unit of all or part of

the value of the property as provided by the agreement.

Added by Acts 1981, 67th Leg., 1st C.S., p. 56, ch. 5, Sec. 7.

Amended by Acts 1987, 70th Leg., ch. 191, Sec. 2, eff. Sept. 1,

1987.

Sec. 11.29. INTRACOASTAL WATERWAY DREDGE DISPOSAL SITE. (a) A

person is entitled to an exemption from taxation of land that the

person owns and that has been dedicated by recorded donated

easement dedicating said land as a disposal site for depositing

and discharging materials dredged from the main channel of the

Gulf Intracoastal Waterway by or under the direction of the state

or federal government.

(b) An exemption granted under this section terminates when the

land ceases to be used as an active dredge material disposal site

described by Subsection (a) of this section and is no longer

dedicated for that purpose.

Added by Acts 1987, 70th Leg., ch. 428, Sec. 1, eff. Jan. 1,

1988.

Sec. 11.30. NONPROFIT WATER SUPPLY OR WASTEWATER SERVICE

CORPORATION. (a) A corporation organized under Chapter 67,

Water Code, that provides in the bylaws of the corporation that

on dissolution of the corporation the assets of the corporation

remaining after discharge of the corporation's indebtedness shall

be transferred to an entity that provides a water supply or

wastewater service, or both, that is exempt from ad valorem

taxation is entitled to an exemption from taxation of:

(1) property that the corporation owns and that is reasonably

necessary for and used in the operation of the corporation:

(A) to acquire, treat, store, transport, sell, or distribute

water; or

(B) to provide wastewater service; and

(2) the real property owned by the corporation consisting of:

(A) an incomplete improvement that:

(i) is under active construction or other physical preparation;

and

(ii) is designed and intended to be used in the operation of the

corporation for a purpose described by Subdivision (1) when

complete; and

(B) the land on which the incomplete improvement is located that

will be reasonably necessary for the use of the improvement in

the operation of the corporation for a purpose described by

Subdivision (1).

(b) A property may not be exempted under Subsection (a)(2) for

more than three years.

(c) For purposes of Subsection (a)(2), an incomplete improvement

is under physical preparation if the corporation has:

(1) engaged in architectural or engineering work, soil testing,

land clearing activities, or site improvement work necessary for

the construction of the improvement; or

(2) conducted an environmental or land use study relating to the

construction of the improvement.

Added by Acts 1991, 72nd Leg., ch. 306, Sec. 1, eff. Jan. 1,

1992. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.46, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 138, Sec. 6, eff. May

18, 1999; Acts 2003, 78th Leg., ch. 288, Sec. 1.07, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 288, Sec. 2.07, eff. Jan. 1,

2006.

Sec. 11.31. POLLUTION CONTROL PROPERTY. (a) A person is

entitled to an exemption from taxation of all or part of real and

personal property that the person owns and that is used wholly or

partly as a facility, device, or method for the control of air,

water, or land pollution. A person is not entitled to an

exemption from taxation under this section solely on the basis

that the person manufactures or produces a product or provides a

service that prevents, monitors, controls, or reduces air, water,

or land pollution. Property used for residential purposes, or for

recreational, park, or scenic uses as defined by Section 23.81,

is ineligible for an exemption under this section.

(b) In this section, "facility, device, or method for the

control of air, water, or land pollution" means land that is

acquired after January 1, 1994, or any structure, building,

installation, excavation, machinery, equipment, or device, and

any attachment or addition to or reconstruction, replacement, or

improvement of that property, that is used, constructed,

acquired, or installed wholly or partly to meet or exceed rules

or regulations adopted by any environmental protection agency of

the United States, this state, or a political subdivision of this

state for the prevention, monitoring, control, or reduction of

air, water, or land pollution. This section does not apply to a

motor vehicle.

(c) In applying for an exemption under this section, a person

seeking the exemption shall present in a permit application or

permit exemption request to the executive director of the Texas

Commission on Environmental Quality information detailing:

(1) the anticipated environmental benefits from the installation

of the facility, device, or method for the control of air, water,

or land pollution;

(2) the estimated cost of the pollution control facility,

device, or method; and

(3) the purpose of the installation of such facility, device, or

method, and the proportion of the installation that is pollution

control property.

If the installation includes property that is not used wholly for

the control of air, water, or land pollution, the person seeking

the exemption shall also present such financial or other data as

the executive director requires by rule for the determination of

the proportion of the installation that is pollution control

property.

(d) Following submission of the information required by

Subsection (c), the executive director of the Texas Commission on

Environmental Quality shall determine if the facility, device, or

method is used wholly or partly as a facility, device, or method

for the control of air, water, or land pollution. As soon as

practicable, the executive director shall send notice by regular

mail or by electronic means to the chief appraiser of the

appraisal district for the county in which the property is

located that the person has applied for a determination under

this subsection. The executive director shall issue a letter to

the person stating the executive director's determination of

whether the facility, device, or method is used wholly or partly

to control pollution and, if applicable, the proportion of the

property that is pollution control property. The executive

director shall send a copy of the letter by regular mail or by

electronic means to the chief appraiser of the appraisal district

for the county in which the property is located.

(e) Not later than the 20th day after the date of receipt of the

letter issued by the executive director, the person seeking the

exemption or the chief appraiser may appeal the executive

director's determination to the Texas Commission on Environmental

Quality. The commission shall consider the appeal at the next

regularly scheduled meeting of the commission for which adequate

notice may be given. The person seeking the determination and

the chief appraiser may testify at the meeting. The commission

may remand the matter to the executive director for a new

determination or deny the appeal and affirm the executive

director's determination. On issuance of a new determination,

the executive director shall issue a letter to the person seeking

the determination and provide a copy to the chief appraiser as

provided by Subsection (d). A new determination of the executive

director may be appealed to the commission in the manner provided

by this subsection. A proceeding under this subsection is not a

contested case for purposes of Chapter 2001, Government Code.

(f) The commission may charge a person seeking a determination

that property is pollution control property an additional fee not

to exceed its administrative costs for processing the

information, making the determination, and issuing the letter

required by this section.

(g) The commission shall adopt rules to implement this section.

Rules adopted under this section must:

(1) establish specific standards for considering applications

for determinations;

(2) be sufficiently specific to ensure that determinations are

equal and uniform; and

(3) allow for determinations that distinguish the proportion of

property that is used to control, monitor, prevent, or reduce

pollution from the proportion of property that is used to produce

goods or services.

(g-1) The standards and methods for making a determination under

this section that are established in the rules adopted under

Subsection (g) apply uniformly to all applications for

determinations under this section, including applications

relating to facilities, devices, or methods for the control of

air, water, or land pollution included on a list adopted by the

Texas Commission on Environmental Quality under Subsection (k).

(h) The executive director may not make a determination that

property is pollution control property unless the property meets

the standards established under rules adopted under this section.

(i) A person seeking an exemption under this section shall

provide to the chief appraiser a copy of the letter issued by the

executive director of the Texas Commission on Environmental

Quality under Subsection (d) determining that the facility,

device, or method is used wholly or partly as pollution control

property. The chief appraiser shall accept a final determination

by the executive director as conclusive evidence that the

facility, device, or method is used wholly or partly as pollution

control property.

(j) This section does not apply to a facility, device, or method

for the control of air, water, or land pollution that was subject

to a tax abatement agreement executed before January 1, 1994.

(k) The Texas Commission on Environmental Quality shall adopt

rules establishing a nonexclusive list of facilities, devices, or

methods for the control of air, water, or land pollution, which

must include:

(1) coal cleaning or refining facilities;

(2) atmospheric or pressurized and bubbling or circulating

fluidized bed combustion systems and gasification fluidized bed

combustion combined cycle systems;

(3) ultra-supercritical pulverized coal boilers;

(4) flue gas recirculation components;

(5) syngas purification systems and gas-cleanup units;

(6) enhanced heat recovery systems;

(7) exhaust heat recovery boilers;

(8) heat recovery steam generators;

(9) superheaters and evaporators;

(10) enhanced steam turbine systems;

(11) methanation;

(12) coal combustion or gasification byproduct and coproduct

handling, storage, or treatment facilities;

(13) biomass cofiring storage, distribution, and firing systems;

(14) coal cleaning or drying processes, such as coal

drying/moisture reduction, air jigging, precombustion

decarbonization, and coal flow balancing technology;

(15) oxy-fuel combustion technology, amine or chilled ammonia

scrubbing, fuel or emission conversion through the use of

catalysts, enhanced scrubbing technology, modified combustion

technology such as chemical looping, and cryogenic technology;

(16) if the United States Environmental Protection Agency adopts

a final rule or regulation regulating carbon dioxide as a

pollutant, property that is used, constructed, acquired, or

installed wholly or partly to capture carbon dioxide from an

anthropogenic source in this state that is geologically

sequestered in this state;

(17) fuel cells generating electricity using hydrogen derived

from coal, biomass, petroleum coke, or solid waste; and

(18) any other equipment designed to prevent, capture, abate, or

monitor nitrogen oxides, volatile organic compounds, particulate

matter, mercury, carbon monoxide, or any criteria pollutant.

(l) The Texas Commission on Environmental Quality by rule shall

update the list adopted under Subsection (k) at least once every

three years. An item may be removed from the list if the

commission finds compelling evidence to support the conclusion

that the item does not provide pollution control benefits.

(m) Notwithstanding the other provisions of this section, if the

facility, device, or method for the control of air, water, or

land pollution described in an application for an exemption under

this section is a facility, device, or method included on the

list adopted under Subsection (k), the executive director of the

Texas Commission on Environmental Quality, not later than the

30th day after the date of receipt of the information required by

Subsections (c)(2) and (3) and without regard to whether the

information required by Subsection (c)(1) has been submitted,

shall determine that the facility, device, or method described in

the application is used wholly or partly as a facility, device,

or method for the control of air, water, or land pollution and

shall take the actions that are required by Subsection (d) in the

event such a determination is made.

(n) The Texas Commission on Environmental Quality shall

establish a permanent advisory committee consisting of

representatives of industry, appraisal districts, taxing units,

and environmental groups, as well as members who are not

representatives of any of those entities but have substantial

technical expertise in pollution control technology and

environmental engineering, to advise the commission regarding the

implementation of this section. Chapter 2110, Government Code,

does not apply to the size, composition, or duration of the

advisory committee.

Added by Acts 1993, 73rd Leg., ch. 285, Sec. 1, eff. Jan. 1,

1994. Amended by Acts 2001, 77th Leg., ch. 881, Sec. 1, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1277, Sec. 4, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

943, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

962, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

962, Sec. 3, eff. September 1, 2009.

Sec. 11.32. CERTAIN WATER CONSERVATION INITIATIVES. The

governing body of a taxing unit by official action of the

governing body adopted in the manner required by law for official

actions may exempt from taxation part or all of the assessed

value of property on which approved water conservation

initiatives, desalination projects, or brush control initiatives

have been implemented. For purposes of this section, approved

water conservation, desalination, and brush control initiatives

shall be designated pursuant to an ordinance or other law adopted

by the governing unit.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 5.11. Amended by

Acts 2001, 77th Leg., ch. 966, Sec. 4.24, eff. Sept. 1, 2001;

Acts 2001, 77th Leg., ch. 1234, Sec. 38, eff. Sept. 1, 2001.

Sec. 11.33. RAW COCOA AND GREEN COFFEE HELD IN HARRIS COUNTY.

(a) A person is entitled to an exemption from taxation of raw

cocoa and green coffee that the person holds in Harris County.

(b) An exemption granted under this section, once allowed, need

not be claimed in subsequent years, and the exemption applies to

all raw cocoa and green coffee the person holds until the cocoa's

or the coffee's qualification for the exemption changes. The

chief appraiser may, however, require a person who holds raw

cocoa or green coffee for which an exemption in a prior year has

been granted to file a new application to confirm the cocoa's or

the coffee's current qualification for the exemption by

delivering a written notice that a new application is required,

accompanied by an appropriate application form, to the person.

Added by Acts 2001, 77th Leg., ch. 961, Sec. 1, eff. Jan. 1,

2002.

Sec. 11.34. LIMITATION OF TAXES ON REAL PROPERTY IN DESIGNATED

AREAS OF CERTAIN MUNICIPALITIES. (a) This section applies only

to a municipality having a population of less than 10,000.

(b) Acting under the authority of Section 1-o, Article VIII,

Texas Constitution, the governing body of a municipality, by

official action, may call an election in the municipality to

permit the voters of the municipality to determine whether to

authorize the governing body to enter into an agreement with an

owner of real property in or adjacent to an area in the

municipality that has been approved for funding under the

programs administered by the Department of Agriculture as

described by Section 1-o, Article VIII, Texas Constitution, under

which the parties agree that the ad valorem taxes imposed by any

political subdivision on the owner's real property may not be

increased for the first five tax years after the tax year in

which the agreement is entered into, subject to the terms and

conditions provided by the agreement.

(c) If the authority to limit tax increases under this section

is approved by the voters and the governing body of the

municipality enters into an agreement to limit tax increases

under this section, the tax officials shall appraise the property

to which the limitation applies and calculate taxes as on other

property, but if the tax so calculated exceeds the limitation,

the tax imposed is the amount of the tax as limited by this

section, except as provided by Subsections (f) and (g).

(d) An agreement to limit tax increases under this section must

be entered into before December 31 of the tax year in which the

election was held.

(e) A taxing unit may not increase the total annual amount of ad

valorem taxes the taxing unit imposes on the property above the

amount of the taxes the taxing unit imposed on the property in

the tax year in which the governing body of the municipality

entered into an agreement to limit tax increases under this

section.

(f) Subject to Subsection (g), an agreement to limit tax

increases under this section expires on the earlier of:

(1) January 1 of the sixth tax year following the tax year in

which the agreement was entered into; or

(2) January 1 of the first tax year in which the owner of the

property when the agreement was entered into ceases to own the

property.

(g) If property subject to an agreement to limit tax increases

under this section is owned by two or more persons, the

limitation expires on January 1 of the first tax year following

the year in which the ownership of at least a 50 percent interest

in the property is sold or otherwise transferred.

(h) Notwithstanding Subsection (a), if the population of a

municipality to which this section applies when the municipality

enters into an agreement to limit taxes under this section

subsequently increases to 10,000 or more, the validity of the

agreement is not affected by that change in population, and the

agreement does not expire because of that change.

Added by Acts 2009, 81st Leg., R.S., Ch.

464, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. ADMINISTRATION OF EXEMPTIONS

Sec. 11.41. PARTIAL OWNERSHIP OF EXEMPT PROPERTY. (a) If a

person who qualifies for an exemption as provided by this chapter

is not the sole owner of the property to which the exemption

applies, the exemption shall be multiplied by a fraction, the

numerator of which is the value of the property interest the

person owns and the denominator of which is the value of the

property.

(b) In the application of this section, community ownership by a

person who qualifies for the exemption and the person's spouse is

treated as if the person owns the community interest of the

person's spouse.

Acts 1979, 66th Leg., p. 2244, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1997, 75th Leg., ch. 194, Sec. 2, eff. Jan.

1, 1998; Acts 1997, 75th Leg., ch. 1039, Sec. 15, eff. Jan. 1,

1998.

Sec. 11.42. EXEMPTION QUALIFICATION DATE. (a) Except as

provided by Subsections (b) and (c) and by Sections 11.421,

11.422, 11.434, 11.435, and 11.436, eligibility for and amount of

an exemption authorized by this chapter for any tax year are

determined by a claimant's qualifications on January 1. A person

who does not qualify for an exemption on January 1 of any year

may not receive the exemption that year.

(b) An exemption authorized by Section 11.11 is effective

immediately on qualification for the exemption.

(c) An exemption authorized by Section 11.13(c) or (d) is

effective as of January 1 of the tax year in which the person

qualifies for the exemption and applies to the entire tax year.

(d) A person who acquires property after January 1 of a tax year

may receive an exemption authorized by Section 11.17, 11.18,

11.19, 11.20, 11.21, 11.23, 11.231, or 11.30 for the applicable

portion of that tax year immediately on qualification for the

exemption.

Acts 1979, 66th Leg., p. 2245, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1987, 70th Leg., ch. 640, Sec. 2, eff. Aug.

31, 1987; Acts 1991, 72nd Leg., ch. 836, Sec. 6.1, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 345, Sec. 2, eff. Jan. 1, 1994;

Acts 1997, 75th Leg., ch. 1039, Sec. 16, eff. Jan. 1, 1998; Acts

1997, 75th Leg., ch. 1059, Sec. 1, eff. June 19, 1997; Acts 1997,

75th Leg., ch. 1155, Sec. 1, eff. Jan. 1, 1998; Acts 1999, 76th

Leg., ch. 1481, Sec. 3, eff. Jan. 1, 2000; Acts 2003, 78th Leg.,

ch. 411, Sec. 3, eff. Jan. 1, 2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1417, Sec. 6, eff. January 1, 2010.

Sec. 11.421. QUALIFICATION OF RELIGIOUS ORGANIZATION. (a) If

the chief appraiser denies a timely filed application for an

exemption under Section 11.20 for an organization that otherwise

qualified for the exemption on January 1 of the year but that did

not satisfy the requirements of Subsection (c)(4) of that section

on that date, the organization is eligible for the exemption for

the tax year if the organization:

(1) satisfies the requirements of Section 11.20(c)(4) before the

later of:

(A) June 1 of the year to which the exemption applies; or

(B) the 60th day after the date the chief appraiser notifies the

organization of its failure to comply with those requirements;

and

(2) within the time provided by Subdivision (1) files with the

chief appraiser a new completed application for the exemption

together with an affidavit stating that the organization has

complied with the requirements of Section 11.20(c)(4).

(b) If the chief appraiser cancels an exemption for a religious

organization under Section 11.20 that was erroneously allowed in

a tax year because he determines that the organization did not

satisfy the requirements of Section 11.20(c)(4) on January 1 of

that year, the organization is eligible for the exemption for

that tax year if the organization:

(1) was otherwise qualified for the exemption;

(2) satisfies the requirements of Section 11.20(c)(4) on or

before the 60th day after the date the chief appraiser notifies

the organization of the cancellation; and

(3) within the time provided by Subdivision (2) files with the

chief appraiser a new completed application for the exemption

together with an affidavit stating that the organization has

complied with the requirements of Section 11.20(c)(4).

Added by Acts 1987, 70th Leg., ch. 640, Sec. 3, eff. Aug. 31,

1987. Amended by Acts 1997, 75th Leg., ch. 1039, Sec. 17, eff.

Jan. 1, 1998; Acts 1997, 75th Leg., ch. 1411, Sec. 5, eff. June

20, 1997.

Sec. 11.422. QUALIFICATIONS OF A SCHOOL. (a) If the chief

appraiser denies a timely filed application for an exemption

under Section 11.21 for a school that otherwise qualified for the

exemption on January 1 of the year but that did not satisfy the

requirements of Subsection (d)(5) of that section on that date,

the school is eligible for the exemption for the tax year if the

school:

(1) satisfies the requirements of Section 11.21(d)(5) before the

later of:

(A) July 1 of the year for which the exemption applies; or

(B) the 60th day after the date the chief appraiser notifies the

school of its failure to comply with those requirements; and

(2) within the time provided by Subdivision (1), files with the

chief appraiser a new completed application for the exemption

together with an affidavit stating that the school has complied

with the requirements of Section 11.21(d)(5).

(b) If the chief appraiser cancels an exemption for a school

under Section 11.21 that was erroneously allowed in a tax year

because the appraiser determines that the school did not satisfy

the requirements of Section 11.21(d)(5) on January 1 of that

year, the school is eligible for the exemption for that tax year

if the school:

(1) was otherwise qualified for the exemption;

(2) satisfies the requirements of Section 11.21(d)(5) on or

before the 30th day after the date the chief appraiser notifies

the school of the cancellation; and

(3) in the time provided in Subdivision (2) files with the chief

appraiser a new completed application stating that the school has

complied with the requirements of Section 11.21(d)(5).

Added by Acts 1991, 72nd Leg., ch. 836, Sec. 6.2, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 1039, Sec. 17, eff.

Jan. 1, 1998; Acts 1997, 75th Leg., ch. 1411, Sec. 5, eff. June

20, 1997.

Sec. 11.423. QUALIFICATION OF CHARITABLE ORGANIZATION OR YOUTH

ASSOCIATION. (a) If the chief appraiser denies a timely filed

application for an exemption under Section 11.18 or 11.19 for an

organization or association that otherwise qualified for the

exemption on January 1 of the year but that did not satisfy the

requirements of Section 11.18(f)(2) or 11.19(d)(5), as

appropriate, on that date, the organization or association is

eligible for the exemption for the tax year if the organization

or association:

(1) satisfies the requirements of Section 11.18(f)(2) or

11.19(d)(5), as appropriate, before the later of:

(A) June 1 of the year to which the exemption applies; or

(B) the 60th day after the date the chief appraiser notifies the

organization or association of its failure to comply with those

requirements; and

(2) within the time provided by Subdivision (1) files with the

chief appraiser a new completed application for the exemption

together with an affidavit stating that the organization or

association has complied with the requirements of Section

11.18(f)(2) or 11.19(d)(5), as appropriate.

(b) If the chief appraiser cancels an exemption for an

organization or association under Section 11.18 or 11.19 that was

erroneously allowed in a tax year because the chief appraiser

determines that the organization or association did not satisfy

the requirements of Section 11.18(f)(2) or 11.19(d)(5), as

appropriate, on January 1 of that year, the organization or

association is eligible for the exemption for that tax year if

the organization or association:

(1) was otherwise qualified for the exemption;

(2) satisfies the requirements of Section 11.18(f)(2) or

11.19(d)(5), as appropriate, on or before the 60th day after the

date the chief appraiser notifies the organization or association

of the cancellation; and

(3) within the time provided by Subdivision (2) files with the

chief appraiser a new completed application for the exemption

together with an affidavit stating that the organization or

association has complied with the requirements of Section

11.18(f)(2) or 11.19(d)(5), as appropriate.

Added by Acts 1997, 75th Leg., ch. 1039, Sec. 18, eff. Jan. 1,

1998; Acts 1997, 75th Leg., ch. 1411, Sec. 6, eff. June 20, 1997.

Sec. 11.424. CONFLICT BETWEEN GOVERNING REGULATION OF NONPROFIT

ORGANIZATION, ASSOCIATION, OR ENTITY AND CONTRACT WITH UNITED

STATES. To the extent of a conflict between a provision in a

contract entered into by an organization, association, or entity

with the United States and a provision in the charter, a bylaw,

or other regulation adopted by the organization or entity to

govern its affairs in compliance with Section 11.18(f)(2),

11.19(d)(5), 11.20(c)(4), or 11.21(d)(5), the existence of the

contract or the organization's compliance with the contract does

not affect the eligibility of the organization, association, or

entity to receive an exemption under the applicable section of

this code, and the organization, association, or entity may

comply with the provision in the contract instead of the

conflicting provision in the charter, bylaw, or other regulation.

Added by Acts 1997, 75th Leg., ch. 1039, Sec. 18, eff. Jan. 1,

1998; Acts 1997, 75th Leg., ch. 1411, Sec. 6, eff. June 20, 1997.

Sec. 11.43. APPLICATION FOR EXEMPTION. (a) To receive an

exemption, a person claiming the exemption, other than an

exemption authorized by Section 11.11, 11.12, 11.14, 11.145,

11.146, 11.15, 11.16, 11.161, or 11.25 of this code, must apply

for the exemption. To apply for an exemption, a person must file

an exemption application form with the chief appraiser for each

appraisal district in which the property subject to the claimed

exemption has situs.

(b) Except as provided by Subsection (c) and by Sections 11.184

and 11.437, a person required to apply for an exemption must

apply each year the person claims entitlement to the exemption.

(c) An exemption provided by Section 11.13, 11.131, 11.17,

11.18, 11.182, 11.183, 11.19, 11.20, 11.21, 11.22, 11.23(h), (j),

or (j-1), 11.231, 11.254, 11.29, 11.30, or 11.31, once allowed,

need not be claimed in subsequent years, and except as otherwise

provided by Subsection (e), the exemption applies to the property

until it changes ownership or the person's qualification for the

exemption changes. However, the chief appraiser may require a

person allowed one of the exemptions in a prior year to file a

new application to confirm the person's current qualification for

the exemption by delivering a written notice that a new

application is required, accompanied by an appropriate

application form, to the person previously allowed the exemption.

(d) To receive an exemption the eligibility for which is

determined by the claimant's qualifications on January 1 of the

tax year, a person required to claim an exemption must file a

completed exemption application form before May 1 and must

furnish the information required by the form. A person who after

January 1 of a tax year acquires property that qualifies for an

exemption covered by Section 11.42(d) must apply for the

exemption for the applicable portion of that tax year before the

first anniversary of the date the person acquires the property.

For good cause shown the chief appraiser may extend the deadline

for filing an exemption application by written order for a single

period not to exceed 60 days.

(e) Except as provided by Section 11.422, 11.431, 11.433,

11.434, 11.435, or 11.439, or 11.4391, if a person required to

apply for an exemption in a given year fails to file timely a

completed application form, the person may not receive the

exemption for that year.

(f) The comptroller, in prescribing the contents of the

application form for each kind of exemption, shall ensure that

the form requires an applicant to furnish the information

necessary to determine the validity of the exemption claim. The

form must require an applicant to provide the applicant's name

and driver's license number, personal identification certificate

number, or social security account number. The comptroller shall

include on the forms a notice of the penalties prescribed by

Section 37.10, Penal Code, for making or filing an application

containing a false statement. The comptroller shall include, on

application forms for exemptions that do not have to be claimed

annually, a statement explaining that the application need not be

made annually and that if the exemption is allowed, the applicant

has a duty to notify the chief appraiser when the applicant's

entitlement to the exemption ends. In this subsection:

(1) "Driver's license" has the meaning assigned that term by

Section 521.001, Transportation Code.

(2) "Personal identification certificate" means a certificate

issued by the Department of Public Safety under Subchapter E,

Chapter 521, Transportation Code.

(g) A person who receives an exemption that is not required to

be claimed annually shall notify the appraisal office in writing

before May 1 after his entitlement to the exemption ends.

(h) If the chief appraiser learns of any reason indicating that

an exemption previously allowed should be canceled, he shall

investigate. If he determines that the property should not be

exempt, he shall cancel the exemption and deliver written notice

of the cancellation within five days after the date he makes the

cancellation.

(i) If the chief appraiser discovers that an exemption that is

not required to be claimed annually has been erroneously allowed

in any one of the five preceding years, the chief appraiser shall

add the property or appraised value that was erroneously exempted

for each year to the appraisal roll as provided by Section 25.21

of this code for other property that escapes taxation. If an

exemption that was erroneously allowed did not apply to all

taxing units in which the property was located, the chief

appraiser shall note on the appraisal records, for each prior

year, the taxing units that gave the exemption and are entitled

to impose taxes on the property or value that escaped taxation.

(j) An application for an exemption under Section 11.13 must:

(1) list each owner of the residence homestead and the interest

of each owner;

(2) state that the applicant does not claim an exemption under

that section on another residence homestead;

(3) state that each fact contained in the application is true;

and

(4) include a sworn statement that the applicant has read and

understands the notice of the penalties required by Subsection

(f).

(k) A person who qualifies for an exemption authorized by

Section 11.13(c) or (d) must apply for the exemption no later

than the first anniversary of the date the person qualified for

the exemption.

(l) The form for an application under Section 11.13 must include

a space for the applicant to state the applicant's date of birth.

Failure to provide the date of birth does not affect the

applicant's eligibility for an exemption under that section,

other than an exemption under Section 11.13(c) or (d) for an

individual 65 years of age or older.

(m) Notwithstanding Subsections (a) and (k), a person who

receives an exemption under Section 11.13, other than an

exemption under Section 11.13(c) or (d) for an individual 65

years of age or older, in a tax year is entitled to receive an

exemption under Section 11.13(c) or (d) for an individual 65

years of age or older in the next tax year on the same property

without applying for the exemption if the person becomes 65 years

of age in that next year as shown by:

(1) information in the records of the appraisal district that

was provided to the appraisal district by the individual in an

application for an exemption under Section 11.13 on the property

or in correspondence relating to the property; or

(2) the information provided by the Texas Department of Public

Safety to the appraisal district under Section 521.049,

Transportation Code.

(m-1) Subsection (m) does not apply if the chief appraiser

determines that the individual is no longer entitled to any

exemption under Section 11.13 on the property.

Acts 1979, 66th Leg., p. 2245, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 131, ch. 13,

Sec. 40, 41, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 3442,

ch. 574, Sec. 1, eff. Jan. 1, 1984; Acts 1983, 68th Leg., p.

4823, ch. 851, Sec. 8, eff. Aug. 29, 1983; Acts 1987, 70th Leg.,

ch. 428, Sec. 2, eff. Jan. 1, 1988; Acts 1987, 70th Leg., ch.

791, Sec. 1, eff. Jan. 1, 1988; Acts 1989, 71st Leg., ch. 76,

Sec. 2, eff. Jan. 1, 1990; Acts 1990, 71st Leg., 6th C.S., ch. 8,

Sec. 2, eff. Sept. 6, 1990; Acts 1991, 72nd Leg., ch. 306, Sec.

2, eff. Jan. 1, 1992; Acts 1991, 72nd Leg., ch. 836, Sec. 6.5,

eff. Sept. 1, 1991; Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec.

12, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 198, Sec. 3,

eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 285, Sec. 2, eff.

Jan. 1, 1994; Acts 1993, 73rd Leg., ch. 779, Sec. 2, eff. Jan. 1,

1994; Acts 1995, 74th Leg., ch. 296, Sec. 2, eff. Jan. 1, 1996;

Acts 1995, 74th Leg., ch. 381, Sec. 1, eff. Jan. 1, 1996; Acts

1997, 75th Leg., ch. 194, Sec. 3, eff. Jan. 1, 1998; Acts 1997,

75th Leg., ch. 726, Sec. 2, eff. Sept. 1, 1997; Acts 1997, 75th

Leg., ch. 1039, Sec. 19, eff. Jan. 1, 1998; Acts 1997, 75th Leg.,

ch. 1059, Sec. 4, eff. June 19, 1997; Acts 1997, 75th Leg., ch.

1155, Sec. 2, eff. Jan. 1, 1998; Acts 1999, 76th Leg., ch. 62,

Sec. 16.02, 16.03, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch.

675, Sec. 2, eff. Jan. 1, 2000; Acts 1999, 76th Leg., ch. 1481,

Sec. 4, 5, eff. Jan. 1, 2000; Acts 2001, 77th Leg., ch. 125, Sec.

2, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 213, Sec. 1,

eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 842, Sec. 1, eff.

June 14, 2001; Acts 2001, 77th Leg., ch. 1040, Sec. 2, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 18.004, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 407, Sec. 1, eff. Jan. 1,

2004; Acts 2003, 78th Leg., ch. 411, Sec. 4, eff. Jan. 1, 2004;

Acts 2003, 78th Leg., ch. 1275, Sec. 3(39), eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 1276, Sec. 15.001(a), eff. Sept. 1,

2003; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 20.02, eff.

Jan. 11, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

1126, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

766, Sec. 2, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

706, Sec. 1, eff. January 1, 2010.

Acts 2009, 81st Leg., R.S., Ch.

1405, Sec. 1(c), eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1417, Sec. 7, eff. January 1, 2010.

Sec. 11.431. LATE APPLICATION OF HOMESTEAD EXEMPTION. (a) The

chief appraiser shall accept and approve or deny an application

for a residence homestead exemption, including a disabled veteran

residence homestead exemption, after the deadline for filing it

has passed if it is filed not later than one year after the

delinquency date for the taxes on the homestead.

(b) If a late application is approved after approval of the

appraisal records by the appraisal review board, the chief

appraiser shall notify the collector for each unit in which the

residence is located. The collector shall deduct from the

person's tax bill the amount of tax imposed on the exempted

amount if the tax has not been paid. If the tax has been paid,

the collector shall refund the amount of tax imposed on the

exempted amount.

Added by Acts 1981, 67th Leg., 1st C.S., p. 132, ch. 13, Sec. 42,

eff. Jan. 1, 1982. Amended by Acts 2003, 78th Leg., ch. 650, Sec.

1, eff. June 20, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1405, Sec. 1(d), eff. June 19, 2009.

Sec. 11.432. HOMESTEAD EXEMPTION FOR MANUFACTURED HOME. (a)

For a manufactured home to qualify for an exemption under Section

11.13, the application for the exemption must be accompanied by a

copy of the statement of ownership and location for the

manufactured home issued by the manufactured housing division of

the Texas Department of Housing and Community Affairs under

Section 1201.207, Occupations Code, showing that the individual

applying for the exemption is the owner of the manufactured home

or be accompanied by a verified copy of the purchase contract

showing that the applicant is the purchaser of the manufactured

home, unless a photostatic copy of the current title page for the

home is displayed on the computer website of the Texas Department

of Housing and Community Affairs. The appraisal district may

rely upon the computer records of the Texas Department of Housing

and Community Affairs to determine whether a manufactured home

qualifies for an exemption.

(b) The land on which a manufactured home is located qualifies

for an exemption under Section 11.13 only if:

(1) the manufactured home qualifies for an exemption as provided

by Subsection (a); and

(2) the manufactured home is listed together with the land on

which it is located under Section 25.08. The consumer is

entitled to obtain the homestead exemptions provided by Section

11.13 regardless of whether the owner has elected to treat the

home as real property or personal property and regardless of

whether the home is listed on the tax rolls with the real

property to which it is attached or separately.

(c) In this section, "manufactured home" has the meaning

assigned by Section 1201.003, Occupations Code.

Added by Acts 1985, 69th Leg., ch. 846, Sec. 14, eff. Sept. 1,

1985. Amended by Acts 1989, 71st Leg., ch. 1039, Sec. 4.02, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 274, Sec. 12, eff. Aug.

30, 1993; Acts 2003, 78th Leg., ch. 338, Sec. 44, eff. Jan. 1,

2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 70, eff. January 1, 2008.

Sec. 11.433. LATE APPLICATION FOR RELIGIOUS ORGANIZATION

EXEMPTION. (a) The chief appraiser shall accept and approve or

deny an application for a religious organization exemption under

Section 11.20 after the filing deadline provided by Section 11.43

if the application is filed not later than December 31 of the

fifth year after the year in which the taxes for which the

exemption is claimed were imposed.

(b) The chief appraiser may not approve a late application for

an exemption filed under this section if the taxes imposed on the

property for the year for which the exemption is claimed are paid

before the application is filed.

(c) If a late application is approved after approval of the

appraisal records for the year for which the exemption is

granted, the chief appraiser shall notify the collector for each

taxing unit in which the property was taxable in the year for

which the exemption is granted. The collector shall deduct from

the organization's tax bill the amount of tax imposed on the

property for that year if the tax has not been paid and any

unpaid penalties and accrued interest relating to that tax. The

collector may not refund taxes, penalties, or interest paid on

the property for which an exemption is granted under this

section.

(d) The chief appraiser may grant an exemption for property

pursuant to an application filed under this section only if the

property otherwise qualified for the exemption under the law in

effect on January 1 of the tax year for which the exemption is

claimed.

(e) Repealed by Acts 1999, 76th Leg., ch. 449, Sec. 5, eff. June

18, 1999; Acts 1999, 76th Leg., ch. 817, Sec. 4, eff. September

1, 1999.

Added by Acts 1990, 71st Leg., 6th C.S., ch. 8, Sec. 1, eff.

Sept. 6, 1990. Amended by Acts 1993, 73rd Leg., ch. 971, Sec. 1,

eff. June 19, 1993; Acts 1997, 75th Leg., ch. 170, Sec. 1, eff.

May 21, 1997; Acts 1999, 76th Leg., ch. 449, Sec. 1, 5, eff. June

18, 1999; Acts 1999, 76th Leg., ch. 817, Sec. 4, eff. Sept. 1,

1999.

Sec. 11.434. LATE APPLICATION FOR A SCHOOL EXEMPTION. (a) The

chief appraiser shall accept or deny an application for a school

exemption under Section 11.21 after the filing deadline provided

by Section 11.43 if the application is filed not later than

December 31 of the fifth year after the year in which the taxes

for which the exemption is claimed were imposed.

(b) The chief appraiser may not approve a late application for

an exemption filed under this section if the taxes imposed on the

property for the year for which the exemption is claimed are paid

before the application is filed.

(c) If a late application is approved after approval of the

appraisal records for the year for which the exemption is

granted, the chief appraiser shall notify the collector for each

taxing unit in which the property was taxable in the year for

which the exemption is granted. The collector shall deduct from

the school's tax bill the amount of tax imposed on the property

for that year if the tax has not been paid and any unpaid

penalties and accrued interest relating to that tax. The

collector may not refund taxes, penalties, or interest paid on

the property for which an exemption is granted under this

section.

(d) Repealed by Acts 1999, 76th Leg., ch. 449, Sec. 5, eff. June

18, 1999.

Added by Acts 1991, 72nd Leg., ch. 836, Sec. 6.3, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 1411, Sec. 7, eff.

June 20, 1997; Acts 1999, 76th Leg., ch. 449, Sec. 2, 5, eff.

June 18, 1999.

Sec. 11.435. LATE APPLICATION FOR CHARITABLE ORGANIZATION

EXEMPTION. (a) The chief appraiser shall accept and approve or

deny an application for a charitable organization exemption under

Section 11.18 after the filing deadline provided by Section 11.43

if the application is filed not later than December 31 of the

fifth year after the year in which the taxes for which the

exemption is claimed were imposed.

(b) The chief appraiser may not approve a late application for

an exemption filed under this section if the taxes imposed on the

property for the year for which the exemption is claimed are paid

before the application is filed.

(c) If a late application is approved after approval of the

appraisal records for the year for which the exemption is

granted, the chief appraiser shall notify the collector for each

taxing unit in which the property was taxable in the year for

which the exemption is granted. The collector shall deduct from

the organization's tax bill the amount of tax imposed on the

property for that year if the tax has not been paid and any

unpaid penalties and accrued interest relating to that tax. The

collector may not refund taxes, penalties, or interest paid on

the property for which an exemption is granted under this

section.

(d) The chief appraiser may grant an exemption for property

pursuant to an application filed under this section only if the

property otherwise qualified for the exemption under the law in

effect on January 1 of the tax year for which the exemption is

claimed.

(e) Repealed by Acts 1999, 76th Leg., ch. 449, Sec. 5, eff. June

18, 1999.

Added by Acts 1991, 72nd Leg., ch. 836, Sec. 6.4, eff. Sept. 1,

1991. Amended by Acts 1997, 75th Leg., ch. 170, Sec. 2, eff. May

21, 1997; Acts 1999, 76th Leg., ch. 449, Sec. 3, 5, eff. June 18,

1999.

Sec. 11.436. APPLICATION FOR EXEMPTION OF CERTAIN PROPERTY USED

FOR LOW-INCOME HOUSING. (a) An organization that acquires

property that qualifies for an exemption under Section 11.181(a)

or 11.1825 may apply for the exemption for the year of

acquisition not later than the 30th day after the date the

organization acquires the property, and the deadline provided by

Section 11.43(d) does not apply to the application for that year.

(b) If the application is granted, the exemption for that year

applies only to the portion of the year in which the property

qualifies for the exemption, as provided by Section 26.111. If

the application is granted after approval of the appraisal

records by the appraisal review board, the chief appraiser shall

notify the collector for each taxing unit in which the property

is located. The collector shall calculate the amount of tax due

on the property in that year as provided by Section 26.111 and

shall refund any amount paid in excess of that amount.

(c) To facilitate the financing associated with the acquisition

of a property, an organization, before acquiring the property,

may request from the chief appraiser of the appraisal district

established for the county in which the property is located a

preliminary determination of whether the property would qualify

for an exemption under Section 11.1825 if acquired by the

organization. The request must include the information that would

be included in an application for an exemption for the property

under Section 11.1825. Not later than the 45th day after the date

a request is submitted under this subsection, the chief appraiser

shall issue a written preliminary determination for the property

included in the request. A preliminary determination does not

affect the granting of an exemption under Section 11.1825.

Added by Acts 1993, 73rd Leg., ch. 345, Sec. 3, eff. Jan. 1,

1994. Amended by Acts 1997, 75th Leg., ch. 715, Sec. 3, eff. Jan.

1, 1998; Acts 2001, 77th Leg., ch. 842, Sec. 3, eff. June 14,

2001; Acts 2003, 78th Leg., ch. 1156, Sec. 4, eff. Jan. 1, 2004.

Sec. 11.437. EXEMPTION FOR COTTON STORED IN WAREHOUSE. (a) A

person who operates a warehouse used primarily for the storage of

cotton for transportation outside of this state may apply for an

exemption under Section 11.251 for cotton stored in the warehouse

on behalf of all the owners of the cotton. An exemption granted

under this section applies to all cotton stored in the warehouse

that is eligible to be exempt under Section 11.251. Cotton that

is stored in a warehouse covered by an exemption granted under

this section and that is transported outside of this state is

presumed to have been transported outside of this state within

the time permitted by Article VIII, Section 1-j, of the Texas

Constitution for cotton to qualify for an exemption under that

section.

(b) An exemption granted under this section, once allowed, need

not be claimed in subsequent years, and except as provided by

Section 11.43(e), the exemption applies to cotton stored in the

warehouse until the warehouse changes ownership or the cotton's

qualification for the exemption changes. The chief appraiser may,

however, require a person who operates a warehouse for which an

exemption for cotton has been granted in a prior year to file a

new application to confirm the cotton's current qualification for

the exemption by delivering a written notice that a new

application is required, accompanied by an appropriate

application form, to the person.

Added by Acts 1993, 73rd Leg., ch. 779, Sec. 3, eff. Jan. 1,

1994. Renumbered from Tax Code Sec. 11.436 by Acts 1995, 74th

Leg., ch. 76, Sec. 17.01(45), eff. Sept. 1, 1995.

Sec. 11.438. LATE APPLICATION FOR VETERAN'S ORGANIZATION

EXEMPTION. (a) The chief appraiser shall accept and approve or

deny an application for a veteran's organization exemption under

Section 11.23(a) after the filing deadline provided by Section

11.43 if the application is filed not later than December 31 of

the fifth year after the year in which the taxes for which the

exemption is claimed were imposed.

(b) If the taxes and related penalties and interest imposed on

the property for the year for which the exemption is claimed are

paid before an application is filed under this section, the chief

appraiser may approve the late application for an exemption only

on a showing that the taxes, penalties, and interest were paid

under protest.

(c) If a late application is approved after approval of the

appraisal records for a year for which the exemption is granted,

the chief appraiser shall notify the collector for each taxing

unit in which the property was taxable in that year. The

collector shall deduct from the organization's tax bill the

amount of tax imposed on the property for that year and any

penalties and interest relating to that tax if the tax and

related penalties and interest have not been paid. If the tax

and related penalties and interest on the property for a tax year

for which an exemption is granted under this section were paid

under protest, the organization is eligible for a refund of the

tax, penalties, and interest paid as provided by Section 31.11.

The deadline prescribed by Section 31.11(c) for applying for a

refund does not apply to a refund under this section.

(d) Repealed by Acts 1999, 76th Leg., ch. 449, Sec. 5, eff. June

18, 1999.

Added by Acts 1997, 75th Leg., ch. 1328, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 449, Sec. 4, 5, eff.

June 18, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

494, Sec. 2, eff. January 1, 2010.

Sec. 11.439. LATE APPLICATION FOR DISABLED VETERANS EXEMPTION.

(a) The chief appraiser shall accept and approve or deny an

application for an exemption under Section 11.22 after the filing

deadline provided by Section 11.43 if the application is filed

not later than one year after the delinquency date for the taxes

on the property.

(b) If a late application is approved after approval of the

appraisal records for the year for which the exemption is

granted, the chief appraiser shall notify the collector for each

taxing unit in which the property was taxable in that year. The

collector shall correct the taxing unit's tax roll to reflect the

amount of tax imposed on the property after applying the

exemption and shall deduct from the person's tax bill the amount

of tax imposed on the exempted portion of the property for that

year. If the tax and any related penalties and interest have been

paid, the collector shall pay to the person a refund of the tax

imposed on the exempted portion of the property and the

corresponding portion of any related penalties and interest paid.

The collector shall pay the refund not later than the 60th day

after the date the chief appraiser notifies the collector of the

approval of the exemption. No additional interest is due on the

amount refunded.

Added by Acts 2001, 77th Leg., ch. 213, Sec. 2, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

412, Sec. 7, eff. September 1, 2005.

Sec. 11.4391. LATE APPLICATION FOR FREEPORT EXEMPTION. (a) The

chief appraiser shall accept and approve or deny an application

for an exemption for freeport goods under Section 11.251 after

the deadline for filing it has passed if it is filed before the

date the appraisal review board approves the appraisal records.

(b) If the application is approved, the property owner is liable

to each taxing unit for a penalty in an amount equal to 10

percent of the difference between the amount of tax imposed by

the taxing unit on the inventory or property, a portion of which

consists of freeport goods, and the amount that would otherwise

have been imposed.

(c) The chief appraiser shall make an entry on the appraisal

records for the inventory or property indicating the property

owner's liability for the penalty and shall deliver a written

notice of imposition of the penalty, explaining the reason for

its imposition, to the property owner.

(d) The tax assessor for a taxing unit that taxes the inventory

or property shall add the amount of the penalty to the property

owner's tax bill, and the tax collector for the unit shall

collect the penalty at the time and in the manner the collector

collects the tax. The amount of the penalty constitutes a lien

against the inventory or property against which the penalty is

imposed, as if it were a tax, and accrues penalty and interest in

the same manner as a delinquent tax.

Added by Acts 2001, 77th Leg., ch. 125, Sec. 3, eff. Sept. 1,

2002. Renumbered from Tax Code Sec. 11.439 by Acts 2003, 78th

Leg., ch. 1275, Sec. 2(122), eff. Sept. 1, 2003.

Sec. 11.44. NOTICE OF APPLICATION REQUIREMENTS. (a) Before

February 1 of each year, the chief appraiser shall deliver an

appropriate exemption application form to each person who in the

preceding year was allowed an exemption that must be applied for

annually. He shall include a brief explanation of the

requirements of Section 11.43 of this code.

(b) Each year the chief appraiser for each appraisal district

shall publicize, in a manner reasonably designed to notify all

residents of the district, the requirements of Section 11.43 of

this code and the availability of application forms.

(c) The comptroller shall prescribe by rule the content of the

explanation required by Subsection (a) of this section, and shall

require that each exemption application form be printed and

prepared:

(1) as a separate form from any other form; or

(2) on the front of the form if the form also provides for other

information.

Acts 1979, 66th Leg., p. 2246, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 132, ch. 13,

Sec. 43, eff. Jan. 1, 1982; Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 13, eff. Sept. 1, 1991.

Sec. 11.45. ACTION ON EXEMPTION APPLICATIONS. (a) The chief

appraiser shall determine separately each applicant's right to an

exemption. After considering the application and all relevant

information, the chief appraiser shall, as the law and facts

warrant:

(1) approve the application and allow the exemption;

(2) modify the exemption applied for and allow the exemption as

modified;

(3) disapprove the application and request additional

information from the applicant in support of the claim; or

(4) deny the application.

(b) If the chief appraiser requests additional information from

an applicant, the applicant must furnish it within 30 days after

the date of the request or the application is denied. However,

for good cause shown the chief appraiser may extend the deadline

for furnishing the information by written order for a single

period not to exceed 15 days.

(c) The chief appraiser shall determine the validity of each

application for exemption filed with him before he submits the

appraisal records for review and determination of protests as

provided by Chapter 41 of this code.

(d) If the chief appraiser modifies or denies an exemption, he

shall deliver a written notice of the modification or denial to

the applicant within five days after the date he makes the

determination. He shall include with the notice a brief

explanation of the procedures for protesting his action.

Acts 1979, 66th Leg., p. 2246, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 133, ch. 13,

Sec. 44, eff. Jan. 1, 1982.

Sec. 11.46. COMPILATION OF PARTIAL EXEMPTIONS. Each year the

chief appraiser shall compile and make available to the public a

list showing for each taxing unit in the district the number of

each kind of partial exemption allowed in that tax year and the

total assessed value of each taxing unit that is exempted by each

kind of partial exemption.

Acts 1979, 66th Leg., p. 2246, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 133, ch. 13,

Sec. 45, eff. Jan. 1, 1982.

Sec. 11.47. MAIL SURVEY OF RESIDENCE HOMESTEADS. (a) Between

December 1 and December 31 of any year, the appraisal office may

mail a card to each person who was allowed, in that year, one or

more residence homestead exemptions that are not required to be

claimed annually. The appraisal office shall include on the card

the description of the property and the kind and amount of

residence homestead exemptions allowed for the property according

to the appraisal office records.

(b) The appraisal office shall include on each card mailed as

authorized by this section a direction to the postal authorities

not to forward it to any other address and to return it to the

appraisal office if the addressee is no longer at the address to

which the card was mailed.

(c) The appraisal office shall investigate each residence

homestead exemption allowed a person whose card is returned

undelivered.

Added by Acts 1981, 67th Leg., 1st C.S., p. 133, ch. 13, Sec. 46,

eff. Jan. 1, 1982.

Sec. 11.48. CONFIDENTIAL INFORMATION. (a) A driver's license

number, personal identification certificate number, or social

security account number provided in an application for an

exemption filed with a chief appraiser is confidential and not

open to public inspection. The information may not be disclosed

to anyone other than an employee of the appraisal office who

appraises property, except as authorized by Subsection (b).

(b) Information made confidential by this section may be

disclosed:

(1) in a judicial or administrative proceeding pursuant to a

lawful subpoena;

(2) to the person who filed the application or to the person's

representative authorized in writing to receive the information;

(3) to the comptroller and the comptroller's employees

authorized by the comptroller in writing to receive the

information or to an assessor or a chief appraiser if requested

in writing;

(4) in a judicial or administrative proceeding relating to

property taxation to which the person who filed the application

is a party; or

(5) if and to the extent the information is required to be

included in a public document or record that the appraisal office

is required by law to prepare or maintain.

(c) A person who legally has access to an application for an

exemption or who legally obtains the information from the

application made confidential by this section commits an offense

if the person knowingly:

(1) permits inspection of the confidential information by a

person not authorized by Subsection (b) to inspect the

information; or

(2) discloses the confidential information to a person not

authorized by Subsection (b) to receive the information.

(d) An offense under Subsection (c) is a Class B misdemeanor.

Added by Acts 2003, 78th Leg., ch. 436, Sec. 1, eff. Sept. 1,

2003.



CHAPTER 21. TAXABLE SITUS

TAX CODE

TITLE 1. PROPERTY TAX CODE

SUBTITLE D. APPRAISAL AND ASSESSMENT

CHAPTER 21. TAXABLE SITUS

Sec. 21.01. REAL PROPERTY. Real property is taxable by a taxing

unit if located in the unit on January 1, except as provided by

Chapter 41, Education Code.

Acts 1979, 66th Leg., p. 2247, ch. 841, Sec. 1, eff. Jan. 1,

1979. Amended by Acts 1993, 73rd Leg., ch. 347, Sec. 4.10, eff.

May 31, 1993; Acts 1997, 75th Leg., ch. 165, Sec. 6.74, eff.

Sept. 1, 1997.

Sec. 21.02. TANGIBLE PERSONAL PROPERTY GENERALLY. (a) Except

as provided by Subsections (b) and (e) and by Sections 21.021,

21.04, and 21.05, tangible personal property is taxable by a

taxing unit if:

(1) it is located in the unit on January 1 for more than a

temporary period;

(2) it normally is located in the unit, even though it is

outside the unit on January 1, if it is outside the unit only

temporarily;

(3) it normally is returned to the unit between uses elsewhere

and is not located in any one place for more than a temporary

period; or

(4) the owner resides (for property not used for business

purposes) or maintains the owner's principal place of business in

this state (for property used for business purposes) in the unit

and the property is taxable in this state but does not have a

taxable situs pursuant to Subdivisions (1) through (3) of this

subsection.

(b) Tangible personal property having taxable situs at the same

location as real property detached from a school district and

annexed by another school district under Chapter 41, Education

Code, is taxable in the tax year in which the detachment and

annexation occurs by the same school district by which the real

property is taxable in that tax year under Chapter 41, Education

Code. For purposes of this subsection and Chapter 41, Education

Code, tangible personal property has taxable situs at the same

location as real property detached and annexed under Chapter 41,

Education Code, if the detachment and annexation of the real

property, had it occurred before January 1 of the tax year, would

have changed the taxable situs of the tangible personal property

determined as provided by Subsection (a) from the school district

from which the real property was detached to the school district

to which the real property was annexed.

(c) Tangible personal property has taxable situs in a school

district that is the result of a consolidation under Chapter 41,

Education Code, in the year in which the consolidation occurs if

the property would have had taxable situs in the consolidated

district in that year had the consolidation occurred before

January 1 of that year.

(d) A motor vehicle does not have taxable situs in a taxing unit

under Subsection (a)(1) if, on January 1, the vehicle:

(1) has been located for less than 60 days at a place of

business of a person who holds a wholesale motor vehicle auction

general distinguishing number issued by the Texas Department of

Motor Vehicles under Chapter 503, Transportation Code, for that

place of business; and

(2) is offered for resale.

(e) In this subsection, "portable drilling rig" includes

equipment associated with the drilling rig. A portable drilling

rig designed for land-based oil or gas drilling or exploration

operations is taxable by each taxing unit in which the rig is

located on January 1 if the rig was located in the appraisal

district that appraises property for the unit for the preceding

365 consecutive days. If the drilling rig was not located in the

appraisal district where it is located on January 1 for the

preceding 365 days, it is taxable by each taxing unit in which

the owner's principal place of business in this state is located

on January 1, unless the owner renders the rig under Chapter 22

to the appraisal district in which the rig is located on January

1, in which event the rig is taxable by each taxing unit in which

the rig is located on January 1. If an owner elects to render

any portable drilling rig to the appraisal district in which the

rig is located on January 1 when the rig otherwise would be

taxable at the owner's principal place of business in this state,

all the owner's portable drilling rigs are taxable by the taxing

units in which each rig is located on January 1. Notwithstanding

any other provision of this subsection, if the owner of a

portable drilling rig does not have a place of business in this

state, the rig is taxable by each taxing unit in which the rig is

located on January 1.

Acts 1979, 66th Leg., p. 2247, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 1908, ch. 353, Sec. 2,

eff. Jan. 1, 1984; Acts 1989, 71st Leg., ch. 534, Sec. 5, eff.

Aug. 28, 1989; Acts 1993, 73rd Leg., ch. 347, Sec. 4.11, eff. May

31, 1993; Acts 1997, 75th Leg., ch. 165, Sec. 6.75, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

412, Sec. 8, eff. September 1, 2005.

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 1(a), eff. January 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

911, Sec. 1(a), eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3K.01, eff. September 1, 2009.

Sec. 21.021. VESSELS AND OTHER WATERCRAFT. (a) A vessel or

other watercraft used as an instrumentality of commerce (as

defined in Section 21.031(b) of this code) is taxable pursuant to

Section 21.02 of this code.

(b) A special-purpose vessel or other watercraft not used as an

instrumentality of commerce (as defined in Section 21.031(b) of

this code) is deemed to be located on January 1 for more than a

temporary period for purposes of Section 21.02 of this code in

the taxing unit in which it was physically located during the

year preceding the tax year. If the vessel or watercraft was

physically located in more than one taxing unit during the year

preceding the tax year, it is deemed to be located for more than

a temporary period for purposes of Section 21.02 of this code in

the taxing unit in which it was physically located for the

longest period during the year preceding the tax year or for 30

days, whichever is longer. If a vessel or other watercraft is not

deemed to be located in any taxing unit on January 1 for more

than a temporary period pursuant to this subsection, the property

is taxable as provided by Subdivisions (2) through (4) of Section

21.02 of this code.

(c) This section applies solely to a determination of taxable

situs and does not apply to a determination of jurisdiction to

tax under Section 11.01 of this code.

Added by Acts 1983, 68th Leg., p. 1908, ch. 353, Sec. 3, eff.

Jan. 1, 1984.

Sec. 21.03. INTERSTATE ALLOCATION. (a) If personal property

that is taxable by a taxing unit is used continually outside this

state, whether regularly or irregularly, the appraisal office

shall allocate to this state the portion of the total market

value of the property that fairly reflects its use in this state.

(b) The comptroller shall adopt rules:

(1) identifying the kinds of property subject to this section;

and

(2) establishing formulas for calculating the proportion of

total market value to be allocated to this state.

Acts 1979, 66th Leg., p. 2247, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec. 14,

eff. Sept. 1, 1991.

Sec. 21.031. ALLOCATION OF TAXABLE VALUE OF VESSELS AND OTHER

WATERCRAFT USED OUTSIDE THIS STATE. (a) If a vessel or other

watercraft that is taxable by a taxing unit is used continually

outside this state, whether regularly or irregularly, the

appraisal office shall allocate to this state the portion of the

total market value of the vessel or watercraft that fairly

reflects its use in this state. The appraisal office shall not

allocate to this state the portion of the total market value of

the vessel or watercraft that fairly reflects its use in another

state or country, in international waters, or beyond the Gulfward

boundary of this state.

(b) The appraisal office shall make the allocation as follows:

(1) The allocable portion of the total fair market value of a

vessel or other watercraft used as an instrumentality of commerce

that is taxable in this state is determined by multiplying the

total fair market value by a fraction, the numerator of which is

the number of miles the vessel or watercraft was operated in this

state during the year preceding the tax year and the denominator

of which is the total number of miles the vessel or watercraft

was operated during the year preceding the tax year. For purposes

of this section, "vessel or other watercraft used as an

instrumentality of commerce" means a vessel or other watercraft

that is primarily employed in the transportation of cargo,

passengers, or equipment, and that is economically employed when

it is moving from point to point as a means of transportation.

(2) The allocable portion of the total fair market value of a

special-purpose vessel or other watercraft not used as an

instrumentality of commerce is determined by multiplying the

total fair market value by a fraction, the numerator of which is

the number of days the vessel or watercraft was physically

located in this state during the year preceding the tax year and

the denominator of which is 365. For purposes of this section,

"special-purpose vessel or other watercraft not used as an

instrumentality of commerce" means a vessel or other watercraft

that:

(A) is designed to be transient and customarily is moved from

location to location on a more or less regular basis;

(B) is economically employed when operated in a localized area

or in a fixed place; and

(C) is not primarily employed to transport cargo, passengers,

and equipment but rather to perform some specialized function or

operation not requiring constant movement from point to point.

(c) A vessel or other watercraft used as an instrumentality of

commerce or a special-purpose vessel or other watercraft not used

as an instrumentality of commerce that is used outside this state

and is in this state solely to be converted, repaired, stored, or

inspected is presumed to be in interstate, international, or

foreign commerce and not located in this state for longer than a

temporary period for purposes of Sections 11.01 and 21.02.

(d) If the allocation provisions of this section do not fairly

reflect the use of a vessel or other watercraft in this state, an

alternate allocation formula shall be utilized if the property

owner or appraisal office demonstrates that:

(1) the allocation formula specified in this section is

arbitrary and unreasonable as applied to the vessel or

watercraft; and

(2) the formula or indication of use proposed by the property

owner or appraisal office more fairly reflects the vessel or

watercraft's use in this state than that specified in this

section.

(e) To receive an allocation of value under this section, a

property owner must apply for the allocation on a form that

substantially complies with the form prescribed by the

comptroller. The application must be filed with the chief

appraiser for the district in which the property to which the

application applies is taxable before the approval of the

appraisal records by the appraisal review board as provided by

Section 41.12 of this code.

(f) The comptroller shall promulgate forms and may adopt rules

consistent with the provisions of this section.

(g) A vessel or other watercraft to be used as an

instrumentality of commerce or a special-purpose vessel or other

watercraft not to be used as an instrumentality of commerce that

is under construction in this state is presumed to be in

interstate, international, or foreign commerce and not located in

this state for longer than a temporary period for purposes of

Sections 11.01 and 21.02.

(h) Tangible personal property in this state is presumed to be

in interstate, international, or foreign commerce and not located

in this state for longer than a temporary period for purposes of

Sections 11.01 and 21.02 if the owner demonstrates to the chief

appraiser that the owner intends to incorporate the property in

or attach the property to an identified vessel or other

watercraft described by Subsection (c) or (g).

Added by Acts 1983, 68th Leg., p. 1908, ch. 353, Sec. 3, eff.

Jan. 1, 1984. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 6,

Sec. 15, eff. Sept. 1, 1991; Acts 2001, 77th Leg., ch. 117, Sec.

1, eff. Jan. 1, 2002.

Sec. 21.04. RAILROAD ROLLING STOCK. (a) A portion of the total

market value of railroad rolling stock that is appraised as

provided by Subchapter B of Chapter 24 of this code is taxable by

each county in which the railroad operates.

(b) The portion of the total market value that is taxable by a

county is determined by the provisions of Subchapter B of Chapter

24 of this code.

Acts 1979, 66th Leg., p. 2247, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 4823, ch. 851, Sec. 9,

eff. Aug. 29, 1983.

Sec. 21.05. COMMERCIAL AIRCRAFT. (a) If a commercial aircraft

that is taxable by a taxing unit is used both in this state and

outside this state, the appraisal office shall allocate to this

state the portion of the fair market value of the aircraft that

fairly reflects its use in this state. The appraisal office shall

not allocate to this state the portion of the total market value

of the aircraft that fairly reflects its use beyond the

boundaries of this state.

(b) The allocable portion of the total fair market value of a

commercial aircraft that is taxable in this state is presumed to

be the fair market value of the aircraft multiplied by a

fraction, the numerator of which is the product of 1.5 and the

number of revenue departures by the aircraft from Texas during

the year preceding the tax year, and the denominator of which is

the greater of (1) 8,760, or (2) the numerator.

(c) During the time in which any commercial aircraft is removed

from air transportation service for repair, storage, or

inspection, such aircraft is presumed to be in interstate,

international, or foreign commerce and not located in this state

for longer than a temporary period for purposes of Section 11.01

of this code.

(d) A certificated air carrier shall designate the tax situs of

commercial aircraft that land in Texas as either the carrier's

principal office in Texas or that Texas airport from which the

carrier has the highest number of Texas departures.

(e) For purposes of this subchapter, a commercial aircraft shall

mean an instrumentality of air commerce that is:

(1) primarily engaged in the transportation of cargo,

passengers, or equipment for others for consideration;

(2) economically employed when it is moving from point to point

as a means of transportation; and

(3) operated by a certificated air carrier. A certificated air

carrier is one engaged in interstate or intrastate commerce under

authority of the U.S. Department of Transportation.

Added by Acts 1989, 71st Leg., ch. 534, Sec. 6, eff. Aug. 28,

1989.

Sec. 21.055. BUSINESS AIRCRAFT. (a) If an aircraft is used for

a business purpose of the owner, is taxable by a taxing unit, and

is used continually outside this state, whether regularly or

irregularly, the appraisal office shall allocate to this state

the portion of the fair market value of the aircraft that fairly

reflects its use in this state. The appraisal office shall not

allocate to this state the portion of the total market value of

the aircraft that fairly reflects its use beyond the boundaries

of this state.

(b) The allocable portion of the total fair market value of an

aircraft described by Subsection (a) is presumed to be the fair

market value of the aircraft multiplied by a fraction, the

numerator of which is the number of departures by the aircraft

from a location in this state during the year preceding the tax

year and the denominator of which is the total number of

departures by the aircraft from all locations during the year

preceding the tax year.

(c) This section does not apply to a commercial aircraft as

defined by Section 21.05.

Added by Acts 1999, 76th Leg., ch. 970, Sec. 1, eff. June 18,

1999; Acts 1999, 76th Leg., ch. 1481, Sec. 7, eff. Sept. 1, 1999.

Sec. 21.06. INTANGIBLE PROPERTY GENERALLY. (a) Except as

provided by Sections 21.07 through 21.09 of this code, intangible

property is taxable by a taxing unit if the owner of the property

resides in the unit on January 1, unless the property normally is

used in this state for business purposes outside the unit. In

that event, the intangible property is taxable by each taxing

unit in which the property normally is used for business

purposes.

(b) Depositing intangible property with an agency of the state

pursuant to a law requiring or authorizing the deposit is not

using it for a business purpose at the depository.

Acts 1979, 66th Leg., p. 2248, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 21.07. INTANGIBLES OF CERTAIN TRANSPORTATION BUSINESSES.

(a) A portion of the total intangible value of a transportation

business whose intangibles are appraised as provided by

Subchapter A of Chapter 24 of this code is taxable by each county

in which the business operates.

(b) The portion of the total value that is taxable as provided

by Subsection (a) of this section is determined by the provisions

of Subchapter A of Chapter 24 of this code.

Acts 1979, 66th Leg., p. 2248, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 4823, ch. 851, Sec. 10,

eff. Aug. 29, 1983.

Sec. 21.08. INTANGIBLES OF CERTAIN FINANCIAL INSTITUTIONS. (a)

The taxable situs of intangible property owned by an insurance

company incorporated under the laws of this state is determined

as provided by Article 4.01, Insurance Code.

(b) The taxable situs of intangible property owned by a savings

and loan association is determined as provided by Section 89.003,

Finance Code.

Acts 1979, 66th Leg., p. 2248, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.89, eff.

Sept. 1, 1999.



CHAPTER 22. RENDITIONS AND OTHER REPORTS

TAX CODE

TITLE 1. PROPERTY TAX CODE

SUBTITLE D. APPRAISAL AND ASSESSMENT

CHAPTER 22. RENDITIONS AND OTHER REPORTS

SUBCHAPTER A. INFORMATION FROM TAXPAYER

Sec. 22.01. RENDITION GENERALLY. (a) Except as provided by

Chapter 24, a person shall render for taxation all tangible

personal property used for the production of income that the

person owns or that the person manages and controls as a

fiduciary on January 1. A rendition statement shall contain:

(1) the name and address of the property owner;

(2) a description of the property by type or category;

(3) if the property is inventory, a description of each type of

inventory and a general estimate of the quantity of each type of

inventory;

(4) the physical location or taxable situs of the property; and

(5) the property owner's good faith estimate of the market value

of the property or, at the option of the property owner, the

historical cost when new and the year of acquisition of the

property.

(b) When required by the chief appraiser, a person shall render

for taxation any other taxable property that he owns or that he

manages and controls as a fiduciary on January 1.

(c) A person may render for taxation any property that he owns

or that he manages and controls as a fiduciary on January 1,

although he is not required to render it by Subsection (a) or (b)

of this section.

(d) A fiduciary who renders property shall indicate his

fiduciary capacity and shall state the name and address of the

owner.

(e) Notwithstanding Subsections (a) and (b), a person is not

required to render for taxation cotton that:

(1) the person manages and controls as a fiduciary;

(2) is stored in a warehouse for which an exemption for cotton

has been granted under Section 11.437; and

(3) the person intends to transport outside of the state within

the time permitted by Article VIII, Section 1-j, of the Texas

Constitution for cotton to qualify for an exemption under that

section.

(f) Notwithstanding Subsections (a) and (b), a rendition

statement of a person who owns tangible personal property used

for the production of income located in the appraisal district

that, in the owner's opinion, has an aggregate value of less than

$20,000 is required to contain only:

(1) the name and address of the property owner;

(2) a general description of the property by type or category;

and

(3) the physical location or taxable situs of the property.

(g) A person's good faith estimate of the market value of the

property under Subsection (a)(5) is solely for the purpose of

compliance with the requirement to render tangible personal

property and is inadmissible in any subsequent protest, hearing,

appeal, suit, or other proceeding under this title involving the

property, except for:

(1) a proceeding to determine whether the person complied with

this section;

(2) a proceeding under Section 22.29(b); or

(3) a protest under Section 41.41.

(h) If the property that is the subject of the rendition is

regulated by the Public Utility Commission of Texas, the Railroad

Commission of Texas, the federal Surface Transportation Board, or

the Federal Energy Regulatory Commission, the owner of the

property is considered to have complied with the requirements of

this section if the owner provides to the chief appraiser, on

written request of the chief appraiser, a copy of the annual

regulatory report covering the property and sufficient

information to enable the chief appraiser to allocate the value

of the property among the appropriate taxing units for which the

appraisal district appraises property.

(i) Subsection (a) does not apply to a property owner whose

property is subject to appraisal by a third party retained by the

appraisal district if the property owner provides information

substantially equivalent to that required by Subsection (a)

regarding the property directly to the third party appraiser.

(j) Subsection (a) does not apply to property that is exempt

from taxation.

(k) Notwithstanding Subsections (a) and (b), an individual who

has been granted or has applied for an exemption from taxation

under Section 11.254 for a motor vehicle the individual owns is

not required to render the motor vehicle for taxation.

(l) If the information contained in the most recent rendition

statement filed by a person in a prior tax year is accurate with

respect to the current tax year, the person may comply with the

requirements of Subsection (a) by filing a rendition statement on

a form prescribed or approved by the comptroller under Section

22.24(c) on which the person has checked the appropriate box to

affirm that the information continues to be complete and

accurate.

Acts 1979, 66th Leg., p. 2249, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 134, ch. 13,

Sec. 48, eff. Jan. 1, 1982; Acts 1993, 73rd Leg., ch. 779, Sec.

4, eff. Jan. 1, 1994; Acts 2003, 78th Leg., ch. 1173, Sec. 3,

eff. Jan. 1, 2004; Acts 2003, 78th Leg., ch. 1276, Sec.

15.001(b), eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

941, Sec. 1, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

602, Sec. 1, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

842, Sec. 2.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.002(33), eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

706, Sec. 3, eff. January 1, 2010.

Sec. 22.02. RENDITION OF PROPERTY LOSING EXEMPTION DURING TAX

YEAR OR FOR WHICH EXEMPTION APPLICATION IS DENIED. (a) If an

exemption applicable to a property on January 1 terminates during

the tax year, the person who owns or acquires the property on the

date applicability of the exemption terminates shall render the

property for taxation within 30 days after the date of

termination.

(b) If the chief appraiser denies an application for an

exemption for property described by Section 22.01(a), the person

who owns the property on the date the application is denied shall

render the property for taxation in the manner provided by

Section 22.01 within 30 days after the date of denial.

Acts 1979, 66th Leg., p. 2249, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 2003, 78th Leg., ch. 1173, Sec. 4, eff.

Jan. 1, 2004.

Sec. 22.03. REPORT OF DECREASED VALUE. (a) A person who

believes the appraised value of his property decreased during the

preceding tax year for any reason other than normal depreciation

may file an information report describing the property involved

and stating the nature and cause of the decrease.

(b) Except as provided by Subsection (d) of this section, before

determining the appraised value of property that is the subject

of a completed and timely filed report as provided by Subsection

(a) of this section, the chief appraiser must view the property

to verify any reported change in appraised value and its cause

and nature. The person who views the property shall note on the

back of the property owner's report his name, the date he viewed

the property, and his determination of any decrease in appraised

value and its cause and nature.

(c) The chief appraiser shall deliver a written notice to the

property owner of the determination made as provided by

Subsection (b) of this section.

(d) Before determining the appraised value of oil and gas

property that is the subject of a completed and timely filed

report as provided by Subsection (a) of this section, the chief

appraiser must review the appraisal of the property to verify any

reported change in appraised value and its cause and nature. The

person who reviews the appraisal of the property shall note on

the back of the property owner's report his name, the date he

reviewed the appraisal of the property, and his determination of

any decrease in appraised value and its cause and nature.

Acts 1979, 66th Leg., p. 2249, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 134, ch. 13,

Sec. 49, eff. Jan. 1, 1982; Acts 1985, 69th Leg., ch. 315, Sec.

1, 2, eff. Jan. 1, 1986.

Sec. 22.04. REPORT BY BAILEE, LESSEE, OR OTHER POSSESSOR. (a)

When required by the chief appraiser, a person shall file a

report listing the name and address of each owner of property

that is in his possession or under his management on January 1 by

bailment, lease, consignment, or other arrangement.

(b) When required by the chief appraiser, a person who leases or

otherwise provides space to another for storage of personal

property shall file an information report stating the name and

address of each person to whom he leased or otherwise provided

storage space on January 1.

(c) This section does not apply to a warehouse for which an

exemption for cotton has been granted under Section 11.437.

(d) This section does not apply to a motor vehicle that on

January 1 is located at a place of business of a person who holds

a wholesale motor vehicle auction general distinguishing number

issued by the Texas Department of Motor Vehicles under Chapter

503, Transportation Code, for that place of business, and that:

(1) has not acquired taxable situs under Section 21.02(a)(1) in

a taxing unit that participates in the appraisal district because

the vehicle is described by Section 21.02(d);

(2) is offered for sale by a dealer who holds a dealer's general

distinguishing number issued by the Texas Department of Motor

Vehicles under Chapter 503, Transportation Code, and whose

inventory of motor vehicles is subject to taxation in the manner

provided by Sections 23.121 and 23.122; or

(3) is collateral possessed by a lienholder and offered for sale

in foreclosure of a security interest.

Acts 1979, 66th Leg., p. 2249, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 134, ch. 13,

Sec. 50, eff. Jan. 1, 1982; Acts 1993, 73rd Leg., ch. 779, Sec.

5, eff. Jan. 1, 1994; Acts 2003, 78th Leg., ch. 1276, Sec.

15.001(c), eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

412, Sec. 9, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3K.02, eff. September 1, 2009.

Sec. 22.05. RENDITION BY RAILROAD. (a) In addition to other

reports required by Chapter 24 of this code, a railroad

corporation shall render the property the railroad corporation

owns or possesses as of January 1.

(b) The rendition shall:

(1) list all real property other than the property covered by

Subdivision (2) of this subsection;

(2) list the number of miles of railroad together with the

market value per mile, which value shall include right-of-way,

roadbed, superstructure, and all buildings and improvements used

in the operation of the railroad; and

(3) list all personal property as required by Section 22.01 of

this code.

Acts 1979, 66th Leg., p. 2249, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 134, ch. 13,

Sec. 51, eff. Jan. 1, 1982.

Sec. 22.07. INSPECTION OF PROPERTY. (a) The chief appraiser or

his authorized representative may enter the premises of a

business, trade, or profession and inspect the property to

determine the existence and market value of tangible personal

property used for the production of income and having a taxable

situs in the district.

(b) An inspection under this section must be during normal

business hours or at a time mutually agreeable to the chief

appraiser or his representative and the person in control of the

premises.

(c) The chief appraiser may request, either in writing or by

electronic means, that the property owner provide a statement

containing supporting information indicating how the value

rendered under Section 22.01(a)(5) was determined. The statement

must:

(1) summarize information sufficient to identify the property,

including:

(A) the physical and economic characteristics relevant to the

opinion of value, if appropriate; and

(B) the source of the information used;

(2) state the effective date of the opinion of value; and

(3) explain the basis of the value rendered. If the property

owner is a business with 50 employees or less, the property owner

may base the estimate of value on the depreciation schedules used

for federal income tax purposes.

(d) The property owner shall deliver the statement to the chief

appraiser, either in writing or by electronic means, not later

than the 21st day after the date the chief appraiser's request is

received. The owner's statement is solely for informational

purposes and is not admissible in evidence in any subsequent

protest, suit, appeal, or other proceeding under this title

involving the property other than:

(1) a proceeding to determine whether the property owner has

complied with this section;

(2) a proceeding under Section 22.29(b); or

(3) a protest under Section 41.41.

(e) A statement provided under this section is confidential

information and may not be disclosed, except as provided by

Section 22.27.

(f) Failure to comply with this section in a timely manner is

considered to be a failure to timely render under Section 22.01

and penalties as described in Section 22.28 shall be applied by

the chief appraiser.

Added by Acts 1981, 67th Leg., 1st C.S., p. 135, ch. 13, Sec. 52,

eff. Jan. 1, 1982. Amended by Acts 2003, 78th Leg., ch. 1173,

Sec. 5, eff. Jan. 1, 2004.

SUBCHAPTER B. REQUIREMENTS AND PROCEDURES

Sec. 22.21. PUBLICIZING REQUIREMENTS. Each year the comptroller

and each chief appraiser shall publicize in a manner reasonably

designed to notify all property owners the requirements of the

law relating to filing rendition statements and property reports

and of the availability of forms.

Acts 1979, 66th Leg., p. 2250, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 135, ch. 13,

Sec. 53, eff. Jan. 1, 1982; Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 17, eff. Sept. 1, 1991.

Sec. 22.22. METHOD FOR REQUIRING RENDITION OR REPORT. The chief

appraiser may require a rendition statement or property report he

is authorized to require by this chapter by delivering written

notice that the statement or report is required to the person

responsible for filing it. He shall attach to the notice a copy

of the appropriate form.

Acts 1979, 66th Leg., p. 2250, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 135, ch. 13,

Sec. 53, eff. Jan. 1, 1982.

Sec. 22.23. FILING DATE. (a) Rendition statements and property

reports must be delivered to the chief appraiser after January 1

and not later than April 15, except as provided by Section 22.02.

(b) On written request by the property owner, the chief

appraiser shall extend a deadline for filing a rendition

statement or property report to May 15. The chief appraiser may

further extend the deadline an additional 15 days upon good cause

shown in writing by the property owner.

Acts 1979, 66th Leg., p. 2250, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 135, ch. 13,

Sec. 53, eff. Jan. 1, 1982; Acts 1985, 69th Leg., ch. 312, Sec.

1, eff. June 7, 1985; Acts 1987, 70th Leg., ch. 185, Sec. 1, eff.

Jan. 1, 1988; Acts 1993, 73rd Leg., ch. 924, Sec. 1, eff. Sept.

1, 1993; Acts 1997, 75th Leg., ch. 1039, Sec. 20, eff. Jan. 1,

1998; Acts 2003, 78th Leg., ch. 1173, Sec. 6.

Sec. 22.24. RENDITION AND REPORT FORMS. (a) A person required

to render property or to file a report as provided by this

chapter shall use a form that substantially complies with the

appropriate form prescribed or approved by the comptroller.

(b) A person filing a rendition or report shall include all

information required by Section 22.01.

(c) The comptroller may prescribe or approve different forms for

different kinds of property but shall ensure that each form

requires a property owner to furnish the information necessary to

identify the property and to determine its ownership, taxability,

and situs. Each form must include a box that the property owner

may check to permit the property owner to affirm that the

information contained in the most recent rendition statement

filed by the property owner in a prior tax year is accurate with

respect to the current tax year in accordance with Section

22.01(l). A form may not require but may permit a property owner

to furnish information not specifically required by this chapter

to be reported. In addition, a form prescribed or approved under

this subsection must contain the following statement in bold

type: "If you make a false statement on this form, you could be

found guilty of a Class A misdemeanor or a state jail felony

under Section 37.10, Penal Code."

(d) Except as required by Section 22.01(a), a rendition or

report form shall permit but not require a property owner to

state the owner's good faith estimate of the market value of the

property.

(e) To be valid, a rendition or report must be sworn to before

an officer authorized by law to administer an oath. The

comptroller may not prescribe or approve a rendition or report

form unless the form provides for the person filing the form to

swear that the information provided in the rendition or report is

true and accurate to the best of the person's knowledge and

belief. This subsection does not apply to a rendition or report

filed by the property owner, an employee of the property owner,

or an employee of a property owner on behalf of an affiliated

entity of the property owner.

Acts 1979, 66th Leg., p. 2250, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 135, ch. 13,

Sec. 54, eff. Jan. 1, 1982; Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 18, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 316,

Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 463, Sec.

1, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1173, Sec. 7,

eff. Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

602, Sec. 2, eff. September 1, 2007.

Sec. 22.25. PLACE AND MANNER OF FILING. A rendition statement

or property report required or authorized by this chapter must be

filed with the chief appraiser for the district in which the

property listed in the statement or report is taxable.

Acts 1979, 66th Leg., p. 2251, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 135, ch. 13,

Sec. 55, eff. Jan. 1, 1982.

Sec. 22.26. SIGNATURE. (a) Each rendition statement or

property report required or authorized by this chapter must be

signed by an individual who is required to file the statement or

report.

(b) When a corporation is required to file a statement or

report, an officer of the corporation or an employee or agent who

has been designated in writing by the board of directors or by an

authorized officer to sign in behalf of the corporation must sign

the statement or report.

Acts 1979, 66th Leg., p. 2251, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 22.27. CONFIDENTIAL INFORMATION. (a) Rendition

statements, real and personal property reports, attachments to

those statements and reports, and other information the owner of

property provides to the appraisal office in connection with the

appraisal of the property, including income and expense

information related to a property filed with an appraisal office

and information voluntarily disclosed to an appraisal office or

the comptroller about real or personal property sales prices

after a promise it will be held confidential, are confidential

and not open to public inspection. The statements and reports and

the information they contain about specific real or personal

property or a specific real or personal property owner and

information voluntarily disclosed to an appraisal office about

real or personal property sales prices after a promise it will be

held confidential may not be disclosed to anyone other than an

employee of the appraisal office who appraises property except as

authorized by Subsection (b) of this section.

(b) Information made confidential by this section may be

disclosed:

(1) in a judicial or administrative proceeding pursuant to a

lawful subpoena;

(2) to the person who filed the statement or report or the owner

of property subject to the statement, report, or information or

to a representative of either authorized in writing to receive

the information;

(3) to the comptroller and the comptroller's employees

authorized by the comptroller in writing to receive the

information or to an assessor or a chief appraiser if requested

in writing;

(4) in a judicial or administrative proceeding relating to

property taxation to which the person who filed the statement or

report or the owner of the property that is a subject of the

statement, report, or information is a party;

(5) for statistical purposes if in a form that does not identify

specific property or a specific property owner;

(6) if and to the extent the information is required to be

included in a public document or record that the appraisal office

is required to prepare or maintain;

(7) to a taxing unit or its legal representative that is engaged

in the collection of delinquent taxes on the property that is the

subject of the information;

(8) to an employee or agent of a taxing unit responsible for

auditing, monitoring, or reviewing the operations of an appraisal

district; or

(9) to an employee or agent of a school district that is engaged

in the preparation of a protest of the comptroller's property

value study in accordance with Section 403.303, Government Code.

(c) A person who legally has access to a statement or report or

to other information made confidential by this section or who

legally obtains the confidential information commits a Class B

misdemeanor if he knowingly:

(1) permits inspection of the statement or report by a person

not authorized to inspect it by Subsection (b) of this section;

or

(2) discloses the confidential information to a person not

authorized to receive the information by Subsection (b) of this

section.

(d) No person who directly or indirectly provides information to

the comptroller or appraisal office about real or personal

property sales prices, either as set forth in Subsection (a) of

this section under a promise of confidentiality, or otherwise,

shall be liable to any other person as the result of providing

such information.

Acts 1979, 66th Leg., p. 2251, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 136, ch. 13,

Sec. 56, eff. Jan. 1, 1982; Acts 1985, 69th Leg., ch. 148, Sec.

1, eff. Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 836, Sec. 1.1,

eff. Sept. 1, 1991; Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec.

19, 20, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 316, Sec.

2, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1430, Sec. 5,

eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1153, Sec. 2, eff. June 19, 2009.

Sec. 22.28. PENALTY FOR DELINQUENT REPORT. (a) Except as

otherwise provided by Section 22.30, the chief appraiser shall

impose a penalty on a person who fails to timely file a rendition

statement or property report required by this chapter in an

amount equal to 10 percent of the total amount of taxes imposed

on the property for that year by taxing units participating in

the appraisal district.

(b) The chief appraiser shall certify to the assessor for each

taxing unit participating in the appraisal district that imposes

taxes on the property that the chief appraiser has imposed a

penalty under this section. The assessor shall add the amount of

the penalty to the original amount of tax imposed on the property

and shall include that amount in the tax bill for that year. The

penalty becomes part of the tax on the property and is secured by

the tax lien that attaches to the property under Section 32.01.

(c) To help defray the costs of administering this chapter, a

collector who collects a penalty imposed under Subsection (a)

shall remit to the appraisal district that employs the chief

appraiser who imposed the penalty an amount equal to five percent

of the penalty amount collected.

Added by Acts 2003, 78th Leg., ch. 1173, Sec. 8, eff. Jan. 1,

2004.

Amended by:

Acts 2005, 79th Leg., Ch.

1126, Sec. 4, eff. September 1, 2005.

Sec. 22.29. PENALTY FOR FRAUD OR INTENT TO EVADE TAX. (a) The

chief appraiser shall impose an additional penalty on the person

equal to 50 percent of the total amount of taxes imposed on the

property for the tax year of the statement or report by the

taxing units participating in the appraisal district if it is

finally determined by a court that:

(1) the person filed a false statement or report with the intent

to commit fraud or to evade the tax; or

(2) the person alters, destroys, or conceals any record,

document, or thing, or presents to the chief appraiser any

altered or fraudulent record, document, or thing, or otherwise

engages in fraudulent conduct, for the purpose of affecting the

course or outcome of an inspection, investigation, determination,

or other proceeding before the appraisal district.

(b) Enforcement of this section shall be by a proceeding

initiated by the district or county attorney of the county in

which the appraisal is established, on behalf of the appraisal

district.

(c) In making a determination of liability under this section,

the court shall consider:

(1) the person's compliance history with respect to paying taxes

and filing statements or reports;

(2) the type, nature, and taxability of the specific property

involved;

(3) the type, nature, size, and sophistication of the person's

business or other entity for which property is rendered;

(4) the completeness of the person's records;

(5) the person's reliance on advice provided by the appraisal

district that may have contributed to the violation;

(6) any change in appraisal district policy during the current

or preceding tax year that may affect how property is rendered;

and

(7) any other factor the court considers relevant.

(d) The chief appraiser may retain a portion of a penalty

collected under this section, not to exceed 20 percent of the

amount of the penalty, to cover the chief appraiser's costs of

collecting the penalty. The chief appraiser shall distribute the

remainder of the penalty to each taxing unit participating in the

appraisal district that imposes taxes on the property in

proportion to the taxing unit's share of the total amount of

taxes imposed on the property by all taxing units participating

in the district.

Added by Acts 2003, 78th Leg., ch. 1173, Sec. 8, eff. Jan. 1,

2004.

Sec. 22.30. WAIVER OF PENALTY. (a) The chief appraiser may

waive the penalty imposed by Section 22.28 or 22.29 if the chief

appraiser determines that the person exercised reasonable

diligence to comply with or has substantially complied with the

requirements of this chapter. A written request, accompanied by

supporting documentation, stating the grounds on which penalties

should be waived must be sent to the chief appraiser not later

than the 30th day after the date the person received notification

of the imposition of the penalty. The chief appraiser shall make

a determination of the penalty waiver request based on the

information submitted.

(b) The chief appraiser shall notify the person of the chief

appraiser's determination regarding the penalty waiver request

after considering:

(1) the person's compliance history with respect to paying taxes

and filing statements or reports;

(2) the type, nature, and taxability of the specific property

involved;

(3) the type, nature, size, and sophistication of the person's

business or other entity for which property is rendered;

(4) the completeness of the person's records;

(5) the person's reliance on advice provided by the appraisal

district that may have contributed to the person's failure to

comply and the imposition of the penalty;

(6) any change in appraisal district policy during the current

or preceding tax year that may affect how property is rendered;

and

(7) any other factors that may have caused the person to fail to

timely file a statement or report.

(c) A property owner is entitled to protest before the appraisal

review board the failure or refusal of a chief appraiser to waive

a penalty under Subsection (a).

Added by Acts 2003, 78th Leg., ch. 1173, Sec. 8, eff. Jan. 1,

2004.

SUBCHAPTER C. OTHER REPORTS

Sec. 22.41. REPORT OF POLITICAL SUBDIVISION ACTIONS AFFECTING

REAL PROPERTY VALUES. (a) At the request of the chief appraiser

of an appraisal district in which a political subdivision of this

state has territory, the governing body of the political

subdivision shall deliver a written report to the chief appraiser

describing each of the following actions taken by the governing

body in the preceding period specified in the request:

(1) a zoning action;

(2) an action that directly restricts the use of real property

or a class of real property specified by the action or that

exempts real property or a class of real property specified by

the action from an existing restriction on the use of the

property; or

(3) an action that grants the owner or custodian of real

property specified by the action the right or authority to make a

change or improvement to the property.

(b) The report is not required to include an action that does

not apply to real property in the appraisal district whose chief

appraiser requested the report.

(c) The chief appraiser in the request for a report shall

specify the period to be covered by the report. The governing

body is not required to include in the report an action included

in a previous report made to the chief appraiser of the same

appraisal district. The governing body must deliver the report to

the chief appraiser not later than the 30th day after the date of

the request, unless the chief appraiser specifies or agrees to a

later date.

(d) As soon as practicable after delivering a report to the

chief appraiser under Subsection (c), the governing body making

the report shall deliver a copy of the report to the governing

body of each taxing unit in which is located property affected by

an action included in the report.

Added by Acts 1989, 71st Leg., ch. 796, Sec. 15, eff. Sept. 1,

1989.



CHAPTER 23. APPRAISAL METHODS AND PROCEDURES

TAX CODE

TITLE 1. PROPERTY TAX CODE

SUBTITLE D. APPRAISAL AND ASSESSMENT

CHAPTER 23. APPRAISAL METHODS AND PROCEDURES

SUBCHAPTER A. APPRAISALS GENERALLY

Sec. 23.01. APPRAISALS GENERALLY. (a) Except as otherwise

provided by this chapter, all taxable property is appraised at

its market value as of January 1.

(b) The market value of property shall be determined by the

application of generally accepted appraisal methods and

techniques. If the appraisal district determines the appraised

value of a property using mass appraisal standards, the mass

appraisal standards must comply with the Uniform Standards of

Professional Appraisal Practice. The same or similar appraisal

methods and techniques shall be used in appraising the same or

similar kinds of property. However, each property shall be

appraised based upon the individual characteristics that affect

the property's market value, and all available evidence that is

specific to the value of the property shall be taken into account

in determining the property's market value.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

619, Sec. 1

(c) Notwithstanding Section 1.04(7)(C), in determining the

market value of a residence homestead, the chief appraiser may

not exclude from consideration the value of other residential

property that is in the same neighborhood as the residence

homestead being appraised and would otherwise be considered in

appraising the residence homestead because the other residential

property:

(1) was sold at a foreclosure sale conducted in any of the three

years preceding the tax year in which the residence homestead is

being appraised and was comparable at the time of sale based on

relevant characteristics with other residence homesteads in the

same neighborhood; or

(2) has a market value that has declined because of a declining

economy.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

1211, Sec. 1

(c) Notwithstanding any provision of this subchapter to the

contrary, if the appraised value of property in a tax year is

lowered under Subtitle F, the appraised value of the property as

finally determined under that subtitle is considered to be the

appraised value of the property for that tax year. In the

following tax year, the chief appraiser may not increase the

appraised value of the property unless the increase by the chief

appraiser is reasonably supported by substantial evidence when

all of the reliable and probative evidence in the record is

considered as a whole. If the appraised value is finally

determined in a protest under Section 41.41(a)(2) or an appeal

under Section 42.26, the chief appraiser may satisfy the

requirement to reasonably support by substantial evidence an

increase in the appraised value of the property in the following

tax year by presenting evidence showing that the inequality in

the appraisal of property has been corrected with regard to the

properties that were considered in determining the value of the

subject property. The burden of proof is on the chief appraiser

to support an increase in the appraised value of property under

the circumstances described by this subsection.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

1405, Sec. 2

(c) The market value of a residence homestead shall be

determined solely on the basis of the property's value as a

residence homestead, regardless of whether the residential use of

the property by the owner is considered to be the highest and

best use of the property.

Acts 1979, 66th Leg., p. 2252, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 823, Sec. 5, eff. Jan.

1, 1986; Acts 1997, 75th Leg., ch. 1039, Sec. 21, eff. Jan. 1,

1998.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

619, Sec. 1, eff. January 1, 2010.

Acts 2009, 81st Leg., R.S., Ch.

1211, Sec. 1, eff. January 1, 2010.

Acts 2009, 81st Leg., R.S., Ch.

1405, Sec. 2, eff. January 1, 2010.

Sec. 23.0101. CONSIDERATION OF ALTERNATE APPRAISAL METHODS. In

determining the market value of property, the chief appraiser

shall consider the cost, income, and market data comparison

methods of appraisal and use the most appropriate method.

Added by Acts 1997, 75th Leg., ch. 1039, Sec. 22, eff. Jan. 1,

1998. Amended by Acts 1999, 76th Leg., ch. 1295, Sec. 1, eff.

Jan. 1, 2000.

Sec. 23.011. COST METHOD OF APPRAISAL. If the chief appraiser

uses the cost method of appraisal to determine the market value

of real property, the chief appraiser shall:

(1) use cost data obtained from generally accepted sources;

(2) make any appropriate adjustment for physical, functional, or

economic obsolescence;

(3) make available to the public on request cost data developed

and used by the chief appraiser as applied to all properties

within a property category and may charge a reasonable fee to the

public for the data;

(4) clearly state the reason for any variation between generally

accepted cost data and locally produced cost data if the data

vary by more than 10 percent; and

(5) make available to the property owner on request all

applicable market data that demonstrate the difference between

the replacement cost of the improvements to the property and the

depreciated value of the improvements.

Added by Acts 1997, 75th Leg., ch. 1039, Sec. 22, eff. Jan. 1,

1998.

Sec. 23.012. INCOME METHOD OF APPRAISAL. (a) If the income

method of appraisal is the most appropriate method to use to

determine the market value of real property, the chief appraiser

shall:

(1) analyze comparable rental data available to the chief

appraiser or the potential earnings capacity of the property, or

both, to estimate the gross income potential of the property;

(2) analyze comparable operating expense data available to the

chief appraiser to estimate the operating expenses of the

property;

(3) analyze comparable data available to the chief appraiser to

estimate rates of capitalization or rates of discount; and

(4) base projections of future rent or income potential and

expenses on reasonably clear and appropriate evidence.

(b) In developing income and expense statements and cash-flow

projections, the chief appraiser shall consider:

(1) historical information and trends;

(2) current supply and demand factors affecting those trends;

and

(3) anticipated events such as competition from other similar

properties under construction.

Added by Acts 1997, 75th Leg., ch. 1039, Sec. 22, eff. Jan. 1,

1998. Amended by Acts 2003, 78th Leg., ch. 548, Sec. 1, eff. Jan.

1, 2004.

Sec. 23.013. MARKET DATA COMPARISON METHOD OF APPRAISAL. (a)

If the chief appraiser uses the market data comparison method of

appraisal to determine the market value of real property, the

chief appraiser shall use comparable sales data and shall adjust

the comparable sales to the subject property.

(b) A sale is not considered to be a comparable sale unless the

sale occurred within 24 months of the date as of which the market

value of the subject property is to be determined, except that a

sale that did not occur during that period may be considered to

be a comparable sale if enough comparable properties were not

sold during that period to constitute a representative sample.

(c) A sale of a comparable property must be appropriately

adjusted for any change in the market value of the comparable

property during the period between the date of the sale of the

comparable property and the date as of which the market value of

the subject property is to be determined.

(d) Whether a property is comparable to the subject property

shall be determined based on similarities with regard to

location, square footage of the lot and improvements, property

age, property condition, property access, amenities, views,

income, operating expenses, occupancy, and the existence of

easements, deed restrictions, or other legal burdens affecting

marketability.

Added by Acts 1997, 75th Leg., ch. 1039, Sec. 22, eff. Jan. 1,

1998. Amended by Acts 1999, 76th Leg., ch. 1295, Sec. 2, eff.

Jan. 1, 2000.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1211, Sec. 2, eff. January 1, 2010.

Sec. 23.014. EXCLUSION OF PROPERTY AS REAL PROPERTY. Except as

provided by Section 23.24(b), in determining the market value of

real property, the chief appraiser shall analyze the effect on

that value of, and exclude from that value the value of, any:

(1) tangible personal property, including trade fixtures;

(2) intangible personal property; or

(3) other property that is not subject to appraisal as real

property.

Added by Acts 2003, 78th Leg., ch. 548, Sec. 2, eff. Jan. 1,

2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1211, Sec. 2, eff. January 1, 2010.

Sec. 23.02. REAPPRAISAL OF PROPERTY DAMAGED IN NATURAL DISASTER

AREA. (a) The governing body of a taxing unit that is located

partly or entirely inside an area declared to be a natural

disaster area by the governor may authorize reappraisal of all

property damaged in the disaster at its market value immediately

after the disaster.

(b) If a taxing unit authorizes a reappraisal pursuant to this

section, the appraisal office shall complete the reappraisal as

soon as practicable. The appraisal office shall include on the

appraisal records, in addition to other information required or

authorized by law:

(1) the date of the disaster;

(2) the appraised value of the property after the disaster; and

(3) if the reappraisal is not authorized by all taxing units in

which the property is located, an indication of the taxing units

to which the reappraisal applies.

(c) A taxing unit that authorizes a reappraisal under this

section must pay the appraisal district all the costs of making

the reappraisal. If two or more taxing units provide for the

reappraisal in the same territory, each shall share the costs of

the reappraisal in that territory in the proportion the total

dollar amount of taxes imposed in that territory in the preceding

year bears to the total dollar amount of taxes all units

providing for reappraisal of that territory imposed in the

preceding year.

(d) If property damaged in a natural disaster is reappraised as

provided by this section, the governing body shall provide for

prorating the taxes on the property for the year in which the

disaster occurred. If the taxes are prorated, taxes due on the

property are determined as follows: the taxes on the property

based on its value on January 1 of that year are multiplied by a

fraction, the denominator of which is 365 and the numerator of

which is the number of days before the date the disaster

occurred; the taxes on the property based on its reappraised

value are multiplied by a fraction, the denominator of which is

365 and the numerator of which is the number of days, including

the date the disaster occurred, remaining in the year; and the

total of the two amounts is the amount of taxes on the property

for the year.

(e) Repealed by Acts 1983, 68th Leg., p. 4829, ch. 851, Sec. 28,

eff. Aug. 29, 1983.

Added by Acts 1981, 67th Leg., 1st C.S., p. 136, ch. 13, Sec. 57,

eff. Jan. 1, 1982. Amended by Acts 1983, 68th Leg., p. 4829, ch.

851, Sec. 28, eff. Aug. 29, 1983.

Sec. 23.03. COMPILATION OF LARGE PROPERTIES AND PROPERTIES

SUBJECT TO LIMITATION ON APPRAISED VALUE. Each year the chief

appraiser shall compile and send to the Texas Department of

Economic Development a list of properties in the appraisal

district that in that tax year:

(1) have a market value of $100 million or more; or

(2) are subject to a limitation on appraised value under Chapter

313.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 2, eff. Jan. 1,

2002.

SUBCHAPTER B. SPECIAL APPRAISAL PROVISIONS

Sec. 23.11. GOVERNMENTAL ACTION THAT CONSTITUTES TAKING. In

appraising private real property, the effect of a governmental

action on the market value of private real property as determined

in a suit or contested case filed under Chapter 2007, Government

Code, shall be taken into consideration by the chief appraiser in

determining the market value of the property.

Added by Acts 1995, 74th Leg., ch. 517, Sec. 3, eff. Sept. 1,

1995.

Sec. 23.12. INVENTORY. (a) Except as provided by Sections

23.121, 23.1241, 23.124, and 23.127, the market value of an

inventory is the price for which it would sell as a unit to a

purchaser who would continue the business. An inventory shall

include residential real property which has never been occupied

as a residence and is held for sale in the ordinary course of a

trade or business, provided that the residential real property

remains unoccupied, is not leased or rented, and produces no

income.

(b) The chief appraiser shall establish procedures for the

equitable and uniform appraisal of inventory for taxation. In

conjunction with the establishment of the procedures, the chief

appraiser shall:

(1) establish, publish, and adhere to one procedure for the

determination of the quantity of property held in inventory

without regard to the kind, nature, or character of the property

comprising the inventory; and

(2) apply the same enforcement, verification, and audit

procedures, techniques, and criteria to the discovery, physical

examination, or quantification of all inventories without regard

to the kind, nature, or character of the property comprising the

inventory.

(c) In appraising an inventory, the chief appraiser shall use

the information obtained pursuant to Subsection (b) of this

section and shall apply generally accepted appraisal techniques

in computing the market value as defined in Subsection (a) of

this section.

(d) Subsections (b) and (c) of this section apply only to an

inventory held for sale, lease, or rental.

(e) A person who owns an inventory to which Subsection (b) of

this section applies may bring an action to enjoin the chief

appraiser from certifying to a taxing unit any portion of the

appraisal roll that lists an inventory for which the chief

appraiser has not complied with the requirements of Subsection

(b) of this section.

(f) The owner of an inventory other than a dealer's motor

vehicle inventory as that term is defined by Section 23.121, a

dealer's heavy equipment inventory as that term is defined by

Section 23.1241, or a dealer's vessel and outboard motor

inventory as that term is defined by Section 23.124, or a retail

manufactured housing inventory as that term is defined by Section

23.127 may elect to have the inventory appraised at its market

value as of September 1 of the year preceding the tax year to

which the appraisal applies by filing an application with the

chief appraiser requesting that the inventory be appraised as of

September 1. The application must clearly describe the inventory

to which it applies and be signed by the owner of the inventory.

The application applies to the appraisal of the inventory in each

tax year that begins after the next August 1 following the date

the application is filed with the chief appraiser unless the

owner of the inventory by written notice filed with the chief

appraiser revokes the application or the ownership of the

inventory changes. A notice revoking the application is effective

for each tax year that begins after the next September following

the date the notice of revocation is filed with the chief

appraiser.

(g) Expired.

Acts 1979, 66th Leg., p. 2253, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 137, ch. 13,

Sec. 58, eff. Jan. 1, 1982; Acts 1987, 70th Leg., ch. 590, Sec.

1, eff. Aug. 31, 1987; Acts 1989, 71st Leg., ch. 796, Sec. 16,

eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 672, Sec. 1, 2,

eff. Jan. 1, 1994; Acts 1995, 74th Leg., ch. 836, Sec. 1, 2, eff.

Jan. 1, 1996; Acts 1995, 74th Leg., ch. 945, Sec. 1, eff. Jan. 1,

1996; Acts 1997, 75th Leg., ch. 165, Sec. 31.01(73), eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1112, Sec. 1, eff. Jan. 1,

1998; Acts 1997, 75th Leg., ch. 1184, Sec. 1, eff. Jan. 1, 1998.

Sec. 23.121. DEALER'S MOTOR VEHICLE INVENTORY; VALUE. (a) In

this section:

(1) "Chief appraiser" means the chief appraiser for the

appraisal district in which a dealer's motor vehicle inventory is

located.

(2) "Collector" means the county tax assessor-collector in the

county in which a dealer's motor vehicle inventory is located.

(3) "Dealer" means a person who holds a dealer's general

distinguishing number issued by the Texas Department of Motor

Vehicles under the authority of Chapter 503, Transportation Code,

or who is legally recognized as a motor vehicle dealer pursuant

to the law of another state and who complies with the terms of

Section 152.063(f). The term does not include:

(A) a person who holds a manufacturer's license issued under

Chapter 2301, Occupations Code;

(B) an entity that is owned or controlled by a person who holds

a manufacturer's license issued under Chapter 2301, Occupations

Code; or

(C) a dealer whose general distinguishing number issued by the

Texas Department of Motor Vehicles under the authority of Chapter

503, Transportation Code, prohibits the dealer from selling a

vehicle to any person except a dealer.

(4) "Dealer's motor vehicle inventory" means all motor vehicles

held for sale by a dealer.

(5) "Dealer-financed sale" means the sale of a motor vehicle in

which the seller finances the purchase of the vehicle, is the

sole lender in the transaction, and retains exclusively the right

to enforce the terms of the agreement evidencing the sale.

(6) "Declaration" means the dealer's motor vehicle inventory

declaration form promulgated by the comptroller as required by

this section.

(7) "Fleet transaction" means the sale of five or more motor

vehicles from a dealer's motor vehicle inventory to the same

person within one calendar year.

(8) "Motor vehicle" means a towable recreational vehicle or a

fully self-propelled vehicle with at least two wheels which has

as its primary purpose the transport of a person or persons, or

property, whether or not intended for use on a public street,

road, or highway. The term does not include:

(A) a vehicle with respect to which the certificate of title has

been surrendered in exchange for a salvage certificate in the

manner provided by law; or

(B) equipment or machinery designed and intended to be used for

a specific work-related purpose other than the transporting of a

person or property.

(9) "Owner" means a dealer who owes current year vehicle

inventory taxes levied against a dealer's motor vehicle

inventory.

(10) "Person" means a natural person, corporation, partnership,

or other legal entity.

(11) "Sales price" means the total amount of money paid or to be

paid for the purchase of a motor vehicle as set forth as "sales

price" in the form entitled "Application for Texas Certificate of

Title" promulgated by the Texas Department of Motor Vehicles. In

a transaction that does not involve the use of that form, the

term means an amount of money that is equivalent, or

substantially equivalent, to the amount that would appear as

"sales price" on the Application for Texas Certificate of Title

if that form were involved.

(12) "Subsequent sale" means a dealer-financed sale of a motor

vehicle that, at the time of the sale, has been the subject of a

dealer-financed sale from the same dealer's motor vehicle

inventory in the same calendar year.

(13) "Total annual sales" means the total of the sales price

from every sale from a dealer's motor vehicle inventory for a

12-month period.

(14) "Towable recreational vehicle" means a nonmotorized vehicle

that is designed for temporary human habitation for recreational,

camping, or seasonal use and:

(A) is titled and registered with the Texas Department of Motor

Vehicles through the office of the collector;

(B) is permanently built on a single chassis;

(C) contains one or more life support systems; and

(D) is designed to be towable by a motor vehicle.

(b) For the purpose of the computation of property tax, the

market value of a dealer's motor vehicle inventory on January 1

is the total annual sales from the dealer's motor vehicle

inventory, less sales to dealers, fleet transactions, and

subsequent sales, for the 12-month period corresponding to the

prior tax year, divided by 12.

(c) For the purpose of the computation of property tax, the

market value of the dealer's motor vehicle inventory of an owner

who was not a dealer on January 1 of the prior tax year, the

chief appraiser shall estimate the market value of the dealer's

motor vehicle inventory. In making the estimate required by this

subsection the chief appraiser shall extrapolate using sales

data, if any, generated by sales from the dealer's motor vehicle

inventory in the prior tax year.

(d) Except for dealer's motor vehicle inventory, personal

property held by a dealer is appraised as provided by other

sections of this code. In the case of a dealer whose sales from

dealer's motor vehicle inventory are made predominately to

dealers, the chief appraiser shall appraise the dealer's motor

vehicle inventory as provided by Section 23.12 of this code.

(e) A dealer is presumed to be an owner of a dealer's motor

vehicle inventory on January 1 if, in the 12-month period ending

on December 31 of the immediately preceding year, the dealer sold

a motor vehicle to a person other than a dealer. The presumption

created by this subsection is not rebutted by the fact that a

dealer has no motor vehicles physically on hand for sale from

dealer's motor vehicle inventory on January 1.

(f) The comptroller shall promulgate a form entitled Dealer's

Motor Vehicle Inventory Declaration. Except as provided by

Section 23.122(l), not later than February 1 of each year, or, in

the case of a dealer who was not in business on January 1, not

later than 30 days after commencement of business, each dealer

shall file a declaration with the chief appraiser and file a copy

with the collector. For purposes of this subsection, a dealer is

presumed to have commenced business on the date of issuance to

the dealer of a dealer's general distinguishing number as

provided by Chapter 503, Transportation Code. Notwithstanding

the presumption created by this subsection, a chief appraiser

may, at his or her sole discretion, designate as the date on

which a dealer commenced business a date other than the date of

issuance to the dealer of a dealer's general distinguishing

number. The declaration is sufficient to comply with this

subsection if it sets forth the following information:

(1) the name and business address of each location at which the

dealer owner conducts business;

(2) each of the dealer's general distinguishing numbers issued

by the Texas Department of Motor Vehicles;

(3) a statement that the dealer owner is the owner of a dealer's

motor vehicle inventory; and

(4) the market value of the dealer's motor vehicle inventory for

the current tax year as computed under Section 23.121(b).

(g) Under the terms provided by this subsection, the chief

appraiser may examine the books and records of the holder of a

general distinguishing number issued by the Texas Department of

Motor Vehicles. A request made under this subsection must be

made in writing, delivered personally to the custodian of the

records, at the location for which the general distinguishing

number has been issued, must provide a period not less than 15

days for the person to respond to the request, and must state

that the person to whom it is addressed has the right to seek

judicial relief from compliance with the request. In a request

made under this section the chief appraiser may examine:

(1) the document issued by the Texas Department of Motor

Vehicles showing the person's general distinguishing number;

(2) documentation appropriate to allow the chief appraiser to

ascertain the applicability of this section and Section 23.122 to

the person;

(3) sales records to substantiate information set forth in the

dealer's declaration filed by the person.

(h) If a dealer fails to file a declaration as required by this

section, or if, on the declaration required by this section, a

dealer reports the sale of fewer than five motor vehicles in the

prior year, the chief appraiser shall report that fact to the

Texas Department of Motor Vehicles and the department shall

initiate termination proceedings. The chief appraiser shall

include with the report a copy of a declaration, if any,

indicating the sale by a dealer of fewer than five motor vehicles

in the prior year. A report by a chief appraiser to the Texas

Department of Motor Vehicles as provided by this subsection is

prima facie grounds for the cancellation of the dealer's general

distinguishing number under Section 503.038(a)(9), Transportation

Code, or for refusal by the Texas Department of Motor Vehicles to

renew the dealer's general distinguishing number.

(i) A dealer who fails to file a declaration required by this

section commits an offense. An offense under this subsection is a

misdemeanor punishable by a fine not to exceed $500. Each day

during which a dealer fails to comply with the terms of this

subsection is a separate violation.

(j) A dealer who violates Subsection (g) of this section commits

an offense. An offense under this subsection is a misdemeanor

punishable by a fine not to exceed $500. Each day during which a

person fails to comply with the terms of Subsection (g) of this

section is a separate violation.

(k) In addition to other penalties provided by law, a dealer who

fails to file or fails to timely file a declaration required by

this section shall forfeit a penalty. A tax lien attaches to the

dealer's business personal property to secure payment of the

penalty. The appropriate district attorney, criminal district

attorney, county attorney, chief appraiser, or person designated

by the chief appraiser shall collect the penalty established by

this section in the name of the chief appraiser. Venue of an

action brought under this subsection is in the county in which

the violation occurred or in the county in which the owner

maintains the owner's principal place of business or residence.

A penalty forfeited under this subsection is $1,000 for each

month or part of a month in which a declaration is not filed or

timely filed after it is due.

Added by Acts 1993, 73rd Leg., ch. 672, Sec. 3, eff. Jan. 1,

1994. Renumbered from Tax Code Sec. 23.12A by Acts 1995, 74th

Leg., ch. 76, Sec. 17.01(46), eff. Sept. 1, 1995. Renumbered from

Tax Code Sec. 23.12A and amended by Acts 1995, 74th Leg., ch.

945, Sec. 2, eff. Jan. 1, 1996; Acts 1997, 75th Leg., ch. 165,

Sec. 30.249, eff. Sept. 1, 1997; Amended by Acts 1997, 75th Leg.,

ch. 321, Sec. 1 to 3, eff. May 26, 1997; Acts 1999, 76th Leg.,

ch. 1038, Sec. 1, eff. June 18, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

116, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3K.03, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3K.04, eff. September 1, 2009.

Sec. 23.122. PREPAYMENT OF TAXES BY CERTAIN TAXPAYERS. (a) In

this section:

(1) "Aggregate tax rate" means the combined tax rates of all

relevant taxing units authorized by law to levy property taxes

against a dealer's motor vehicle inventory.

(2) "Chief appraiser" has the meaning given it in Section 23.121

of this code.

(3) "Collector" has the meaning given it in Section 23.121 of

this code.

(4) "Dealer's motor vehicle inventory" has the meaning given it

in Section 23.121 of this code.

(5) "Declaration" has the meaning given it in Section 23.121 of

this code.

(6) "Owner" has the meaning given it in Section 23.121 of this

code.

(7) "Relevant taxing unit" means a taxing unit, including the

county, authorized by law to levy property taxes against a

dealer's motor vehicle inventory.

(8) "Sales price" has the meaning given it in Section 23.121 of

this code.

(9) "Statement" means the Dealer's Motor Vehicle Inventory Tax

Statement filed on a form promulgated by the comptroller as

required by this section.

(10) "Subsequent sale" has the meaning given it in Section

23.121 of this code.

(11) "Total annual sales" has the meaning given it in Section

23.121 of this code.

(12) "Unit property tax factor" means a number equal to

one-twelfth of the prior year aggregate tax rate at the location

where a dealer's motor vehicle inventory is located on January 1

of the current year.

(b) Except for a vehicle sold to a dealer, a vehicle included in

a fleet transaction, or a vehicle that is the subject of a

subsequent sale, an owner or a person who has agreed by contract

to pay the owner's current year property taxes levied against the

owner's motor vehicle inventory shall assign a unit property tax

to each motor vehicle sold from a dealer's motor vehicle

inventory. The unit property tax of each motor vehicle is

determined by multiplying the sales price of the motor vehicle by

the unit property tax factor. On or before the 10th day of each

month the owner shall, together with the statement filed by the

owner as required by this section, deposit with the collector a

sum equal to the total of unit property tax assigned to all motor

vehicles sold from the dealer's motor vehicle inventory in the

prior month to which a unit property tax was assigned. The money

shall be deposited by the collector in or otherwise credited by

the collector to the owner's escrow account for prepayment of

property taxes as provided by this section. An escrow account

required by this section is used to pay property taxes levied

against the dealer's motor vehicle inventory, and the owner shall

fund the escrow account as provided by this subsection.

(c) The collector shall maintain the escrow account for each

owner in the county depository. The collector is not required to

maintain a separate account in the depository for each escrow

account created as provided by this section but shall maintain

separate records for each owner. The collector shall retain any

interest generated by the escrow account to defray the cost of

administration of the prepayment procedure established by this

section. Interest generated by an escrow account created as

provided by this section is the sole property of the collector,

and that interest may be used by no entity other than the

collector. Interest generated by an escrow account may not be

used to reduce or otherwise affect the annual appropriation to

the collector that would otherwise be made.

(d) The owner may not withdraw funds in an escrow account

created pursuant to this section.

(e) The comptroller shall promulgate a form entitled a Dealer's

Motor Vehicle Inventory Tax Statement. Each month, a dealer

shall complete the form regardless of whether a motor vehicle is

sold. A dealer may use no other form for that purpose. The

statement may include the information the comptroller deems

appropriate but shall include at least the following:

(1) a description of each motor vehicle sold;

(2) the sales price of the motor vehicle;

(3) the unit property tax of the motor vehicle if any; and

(4) the reason no unit property tax is assigned if no unit

property tax is assigned.

(f) On or before the 10th day of each month a dealer shall file

with the collector the statement covering the sale of each motor

vehicle sold by the dealer in the prior month. On or before the

10th day of a month following a month in which a dealer does not

sell a motor vehicle, the dealer must file the statement with the

collector and indicate that no sales were made in the prior

month. A dealer shall file a copy of the statement with the

chief appraiser and retain documentation relating to the

disposition of each motor vehicle sold. A chief appraiser or

collector may examine documents held by a dealer as required by

this subsection in the same manner, and subject to the same

provisions, as are set forth in Section 23.121(g).

(g) The requirements of Subsection (f) of this section apply to

all dealers, without regard to whether or not the dealer owes

vehicle inventory tax for the current year. A dealer who owes no

vehicle inventory tax for the current year because he was not in

business on January 1 may neither assign a unit property tax to a

motor vehicle sold by the dealer nor remit money with the

statement unless pursuant to the terms of a contract as provided

by Subsection (l) of this section.

(h) A collector may establish a procedure, voluntary or

mandatory, by which the unit property tax of a vehicle is paid

and deposited into an owner's escrow account at the time of

processing the transfer of title to the motor vehicle.

(i) A relevant taxing unit shall, on its tax bill prepared for

the owner of a dealer's motor vehicle inventory, separately

itemize the taxes levied against the dealer's motor vehicle

inventory. When the tax bill is prepared by a relevant taxing

unit for a dealer's motor vehicle inventory, the assessor for the

relevant taxing unit, or an entity, if any, other than the

collector, that collects taxes on behalf of the taxing unit,

shall provide the collector a true and correct copy of the tax

bill sent to the owner, including taxes levied against the

dealer's motor vehicle inventory. The collector shall apply the

money in the owner's escrow account to the taxes imposed and

deliver a tax receipt to the owner. The collector shall apply the

amount to each relevant taxing unit in proportion to the amount

of taxes levied, and the assessor of each relevant taxing unit

shall apply the funds received from the collector to the taxes

owed by the owner.

(j) If the amount in the escrow account is not sufficient to pay

the taxes in full, the collector shall apply the money to the

taxes and deliver to the owner a tax receipt for the partial

payment and a tax bill for the amount of the deficiency together

with a statement that the owner must remit to the collector the

balance of the total tax due.

(k) The collector shall remit to each relevant taxing unit the

total amount collected by the collector in deficiency payments.

The assessor of each relevant taxing unit shall apply those funds

to the taxes owed by the owner. Taxes that are due but not

received by the collector on or before January 31 are delinquent.

Not later than February 15 the collector shall distribute to

relevant taxing units in the manner set forth in this section all

funds collected pursuant to the authority of this section and

held in escrow by the collector as provided by this section. This

section does not impose a duty on a collector to collect

delinquent taxes that the collector is not otherwise obligated by

law or contract to collect.

(l) A person who acquires the business or assets of an owner

may, by contract, agree to pay the current year vehicle inventory

taxes owed by the owner. The owner who owes the current year tax

and the person who acquires the business or assets of the owner

shall jointly notify the chief appraiser and the collector of the

terms of the agreement and of the fact that the purchaser has

agreed to pay the current year vehicle inventory taxes owed by

the selling dealer. The chief appraiser and the collector shall

adjust their records accordingly. Notwithstanding the terms of

Section 23.121 of this code, a person who agrees to pay current

year vehicle inventory taxes as provided by this subsection is

not required to file a declaration until the year following the

acquisition. This subsection does not relieve the selling owner

of tax liability.

(m) A dealer who fails to file a statement as required by this

section commits an offense. An offense under this subsection is a

misdemeanor punishable by a fine not to exceed $100. Each day

during which a dealer fails to comply with the terms of this

subsection is a separate violation.

(n) In addition to other penalties provided by law, a dealer who

fails to file or fails to timely file a statement as required by

this section shall forfeit a penalty. A tax lien attaches to the

dealer's business personal property to secure payment of the

penalty. The appropriate district attorney, criminal district

attorney, county attorney, collector, or person designated by the

collector shall collect the penalty established by this section

in the name of the collector. Venue of an action brought under

this subsection is in the county in which the violation occurred

or in the county in which the owner maintains the owner's

principal place of business or residence. A penalty forfeited

under this subsection is $500 for each month or part of a month

in which a statement is not filed or timely filed after it is

due.

(o) An owner who fails to remit unit property taxes due as

required by this section shall pay a penalty of five percent of

the amount due. If the amount is not paid within 10 days after

the due date, the owner shall pay an additional penalty of five

percent of the amount due. Notwithstanding the terms of this

section, unit property taxes paid on or before January 31 of the

year following the date on which they are due are not delinquent.

The collector, the collector's designated agent, or the county or

district attorney shall enforce the terms of this subsection. A

penalty under this subsection is in addition to any other penalty

provided by law if the owner's taxes are delinquent.

(p) Fines collected pursuant to the authority of this section

shall be deposited in the county depository to the credit of the

general fund. Penalties collected pursuant to the authority of

this section are the sole property of the collector, may be used

by no entity other than the collector, and may not be used to

reduce or otherwise affect the annual appropriation to the

collector that would otherwise be made.

Added by Acts 1993, 73rd Leg., ch. 672, Sec. 4, eff. Jan. 1,

1994. Renumbered from Tax Code Sec. 23.12B by Acts 1995, 74th

Leg., ch. 76, Sec. 17.01(47), eff. Sept. 1, 1995. Renumbered from

Tax Code Sec. 23.12B and amended by Acts 1995, 74th Leg., ch.

945, Sec. 3, eff. Jan. 1, 1996; Amended by Acts 1997, 75th Leg.,

ch. 321, Sec. 4 to 7, eff. May 26, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

116, Sec. 2, eff. September 1, 2009.

Sec. 23.123. DECLARATIONS AND STATEMENTS CONFIDENTIAL. (a) In

this section:

(1) "Collector" has the meaning given it in Section 23.122 of

this code.

(2) "Chief appraiser" has the meaning given it in Section 23.122

of this code.

(3) "Dealer" has the meaning given it in Section 23.121 of this

code.

(4) "Declaration" has the meaning given it in Section 23.122 of

this code.

(5) "Owner" has the meaning given it in Section 23.121 of this

code.

(6) "Statement" has the meaning given it in Section 23.122 of

this code.

(b) Except as provided by this section, a declaration or

statement filed with a chief appraiser or collector as required

by Section 23.121 or Section 23.122 of this code is confidential

and not open to public inspection. A declaration or statement and

the information contained in either may not be disclosed to

anyone except an employee of the appraisal office who appraises

the property or to an employee of the county tax

assessor-collector involved in the maintenance of the owner's

escrow account.

(c) Information made confidential by this section may be

disclosed:

(1) in a judicial or administrative proceeding pursuant to a

lawful subpoena;

(2) to the person who filed the declaration or statement or to

that person's representative authorized by the person in writing

to receive the information;

(3) to the comptroller or an employee of the comptroller

authorized by the comptroller to receive the information;

(4) to a collector or chief appraiser;

(5) to a district attorney, criminal district attorney or county

attorney involved in the enforcement of a penalty imposed

pursuant to Section 23.121 or Section 23.122;

(6) for statistical purposes if in a form that does not identify

specific property or a specific property owner;

(7) if and to the extent that the information is required for

inclusion in a public document or record that the appraisal or

collection office is required by law to prepare or maintain; or

(8) to the Texas Department of Motor Vehicles for use by that

department in auditing compliance of its licensees with

appropriate provisions of applicable law.

(d) A person who knowingly permits inspection of a declaration

or statement by a person not authorized to inspect the

declaration or statement or who discloses confidential

information contained in the declaration or statement to a person

not authorized to receive the information commits an offense. An

offense under this subsection is a Class B misdemeanor.

Added by Acts 1995, 74th Leg., ch. 945, Sec. 4, eff. Jan. 1,

1996. Amended by Acts 1999, 76th Leg., ch. 1038, Sec. 2, eff.

June 18, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3K.05, eff. September 1, 2009.

Sec. 23.124. DEALER'S VESSEL AND OUTBOARD MOTOR INVENTORY;

VALUE. (a) In this section:

(1) "Chief appraiser" means the chief appraiser for the

appraisal district in which a dealer's vessel and outboard motor

inventory is located.

(2) "Collector" means the county tax assessor-collector in the

county in which a dealer's vessel and outboard motor inventory is

located.

(3) "Dealer" means a person who holds a dealer's and

manufacturer's number issued by the Parks and Wildlife Department

under the authority of Section 31.041, Parks and Wildlife Code,

or is authorized by law or interstate reciprocity agreement to

purchase vessels or outboard motors in Texas without paying the

sales tax. The term does not include a person who is principally

engaged in manufacturing vessels or outboard motors or an entity

that is owned or controlled by such a person.

(4) "Dealer's vessel and outboard motor inventory" means all

vessels and outboard motors held for sale by a dealer.

(5) "Dealer-financed sale" means the sale of a vessel or

outboard motor in which the seller finances the purchase of the

vessel or outboard motor, is the sole lender in the transaction,

and retains exclusively the right to enforce the terms of the

agreement evidencing the sale.

(6) "Declaration" means the dealer's vessel and outboard motor

inventory declaration form promulgated by the comptroller as

required by this section.

(7) "Fleet transaction" means the sale of five or more vessels

or outboard motors from a dealer's vessel and outboard motor

inventory to the same business entity within one calendar year.

(8) "Outboard motor" has the meaning given it by Section 31.003,

Parks and Wildlife Code.

(9) "Owner" means a dealer who owes current year vessel and

outboard motor inventory taxes levied against a dealer's vessel

and outboard motor inventory.

(10) "Person" means a natural person, corporation, partnership,

or other legal entity.

(11) "Sales price" means the total amount of money paid or to be

paid for the purchase of:

(A) a vessel, other than a trailer that is treated as a vessel,

as set forth as "sales price" in the form entitled "Application

for Texas Certificate of Number/Title for Boat/Seller, Donor or

Trader's Affidavit" promulgated by the Parks and Wildlife

Department;

(B) an outboard motor as set forth as "sales price" in the form

entitled "Application for Texas Certificate of Title for an

Outboard Motor/Seller, Donor or Trader's Affidavit" promulgated

by the Parks and Wildlife Department; or

(C) a trailer that is treated as a vessel as set forth as "sales

price" in the form entitled "Application for Texas Certificate of

Title" promulgated by the Texas Department of Motor Vehicles.

In a transaction involving a vessel, an outboard motor, or a

trailer that is treated as a vessel that does not involve the use

of one of these forms, the term means an amount of money that is

equivalent, or substantially equivalent, to the amount that would

appear as "sales price" on the Application for Texas Certificate

of Number/Title for Boat/Seller, Donor or Trader's Affidavit, the

Application for Texas Certificate of Title for an Outboard

Motor/Seller, Donor or Trader's Affidavit, or the Application for

Texas Certificate of Title if one of these forms were involved.

(12) "Subsequent sale" means a dealer-financed sale of a vessel

or outboard motor that, at the time of the sale, has been the

subject of a dealer-financed sale from the same dealer's vessel

and outboard motor inventory in the same calendar year.

(13) "Total annual sales" means the total of the sales price

from every sale from a dealer's vessel and outboard motor

inventory for a 12-month period.

(14) "Vessel" has the meaning given it by Section 31.003, Parks

and Wildlife Code, except such term shall not include:

(A) vessels of more than 65 feet in length, measured from end to

end over the deck, excluding sheer; and

(B) canoes, kayaks, punts, rowboats, rubber rafts, or other

vessels under 14 feet in length when paddled, poled, oared, or

windblown.

The term "vessel" also includes trailers that are treated as

vessels as defined in this section.

(15) "Trailer treated as a vessel" means a vehicle that:

(A) is designed to carry a vessel; and

(B) is either a "trailer" or "semitrailer" as such terms are

defined by Section 501.002, Transportation Code.

(b) For the purpose of the computation of property tax, the

market value of a dealer's vessel and outboard motor inventory on

January 1 is the total annual sales from the dealer's vessel and

outboard motor inventory, less sales to dealers, fleet

transactions, and subsequent sales, for the 12-month period

corresponding to the prior tax year, divided by 12.

(c) For the purpose of the computation of property tax on the

market value of a dealer's vessel and outboard motor inventory of

an owner who was not a dealer on January 1 of the prior tax year,

the chief appraiser shall estimate the market value of the

dealer's vessel and outboard motor inventory. In making the

estimate required by this subsection, the chief appraiser shall

extrapolate using sales data, if any, generated by sales from the

dealer's vessel and outboard motor inventory in the prior tax

year.

(d) Except for the dealer's vessel and outboard motor inventory,

personal property held by a dealer is appraised as provided by

other sections of this code. In the case of a dealer whose sales

from the dealer's vessel and outboard motor inventory are made

predominantly to dealers, the chief appraiser shall appraise the

dealer's vessel and outboard motor inventory as provided by

Section 23.12 of this code.

(e) A dealer is presumed to be an owner of a dealer's vessel and

outboard motor inventory on January 1 if, in the 12-month period

ending on December 31 of the immediately preceding year, the

dealer sold a vessel or outboard motor to a person other than a

dealer. The presumption created by this subsection is not

rebutted by the fact that a dealer has no vessels or outboard

motors physically on hand for sale from a dealer's vessel and

outboard motor inventory on January 1.

(f) The comptroller shall promulgate a form entitled "Dealer's

Vessel and Outboard Motor Inventory Declaration." Except as

provided by Section 23.125(l) of this code, not later than

February 1 of each year or, in the case of a dealer who was not

in business on January 1, not later than 30 days after

commencement of business, each dealer shall file a declaration

with the chief appraiser and file a copy with the collector. The

declaration is sufficient to comply with this subsection if it

sets forth the following information:

(1) the name and business address of each location at which the

dealer owner conducts business;

(2) each of the dealer's and manufacturer's numbers issued by

the Parks and Wildlife Department;

(3) a statement that the dealer owner is the owner of a dealer's

vessel and outboard motor inventory; and

(4) the market value of the dealer's vessel and outboard motor

inventory for the current tax year as computed under Subsection

(b) of this section.

(g) Under the terms provided by this subsection, the chief

appraiser may examine the books and records of the holder of a

dealer's and manufacturer's number issued by the Parks and

Wildlife Department. A request made under this subsection must be

made in writing, delivered personally to the custodian of the

records, must provide a period not less than 15 days for the

person to respond to the request, and must state that the person

to whom it is addressed has the right to seek judicial relief

from compliance with the request. In a request made under this

section the chief appraiser may examine:

(1) the document issued by the Parks and Wildlife Department

showing the person's dealer's and manufacturer's number;

(2) documentation appropriate to allow the chief appraiser to

ascertain the applicability of this section and Section 23.125 of

this code to the person;

(3) sales records to substantiate information set forth in the

dealer's declaration filed by the person.

(h) If a dealer fails to file a declaration required by this

section, or if, on the declaration required by this section, a

dealer reports the sale of fewer than five vessels or outboard

motors in the prior year, the chief appraiser shall report that

fact to the Parks and Wildlife Department.

(i) A dealer who fails to file a declaration required by this

section commits an offense. An offense under this subsection is a

misdemeanor punishable by a fine not to exceed $500. Each day

during which a dealer fails to comply with the terms of this

subsection is a separate violation.

(j) A dealer who violates Subsection (g) of this section commits

an offense. An offense under this subsection is a misdemeanor

punishable by a fine not to exceed $500. Each day during which a

dealer fails to comply with the terms of Subsection (g) of this

section is a separate violation.

(k) In addition to other penalties provided by law, a dealer who

fails to file or fails to timely file a declaration required by

this section shall forfeit a penalty. A tax lien attaches to the

dealer's business personal property to secure payment of the

penalty. The appropriate district attorney, criminal district

attorney, or county attorney shall collect the penalty

established by this section in the name of the chief appraiser or

collector. Venue of an action brought under this subsection is

in the county in which the violation occurred or in the county in

which the owner maintains the owner's principal place of business

or residence. A penalty forfeited under this subsection is

$1,000 for each month or part of a month in which a declaration

is not filed or timely filed after it is due.

Added by Acts 1995, 74th Leg., ch. 836, Sec. 3, eff. Jan. 1,

1996. Renumbered from Tax Code Sec. 23.12D by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(73), eff. Sept. 1, 1997. Amended by

Acts 1997, 75th Leg., ch. 1052, Sec. 1, 2, eff. Jan. 1, 1998.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

116, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3K.06, eff. September 1, 2009.

Sec. 23.1241. DEALER'S HEAVY EQUIPMENT INVENTORY; VALUE. (a)

In this section:

(1) "Dealer" means a person engaged in the business in this

state of selling heavy equipment.

(2) "Dealer's heavy equipment inventory" means all items of

heavy equipment that a dealer holds for sale at retail. The term

includes items of heavy equipment that are leased or rented but

subject to a purchase option by the lessee or renter.

(3) "Dealer-financed sale" means the sale at retail of an item

of heavy equipment in which the dealer finances the purchase of

the item, is the sole lender in the transaction, and retains

exclusively the right to enforce the terms of the agreement that

evidences the sale.

(4) "Declaration" means a dealer's heavy equipment inventory

declaration form adopted by the comptroller under this section.

(5) "Fleet transaction" means the sale of five or more items of

heavy equipment from a dealer's heavy equipment inventory to the

same person in one calendar year.

(6) "Heavy equipment" means self-propelled, self-powered, or

pull-type equipment, including farm equipment or a diesel engine,

that weighs at least 3,000 pounds and is intended to be used for

agricultural, construction, industrial, maritime, mining, or

forestry uses. The term does not include a motor vehicle that is

required by:

(A) Chapter 501, Transportation Code, to be titled; or

(B) Chapter 502, Transportation Code, to be registered.

(7) "Sales price" means:

(A) the total amount of money paid or to be paid to a dealer for

the purchase of an item of heavy equipment; or

(B) for a lease or rental with an option to purchase, the total

amount of the lease or rental payments plus any final

consideration, excluding interest.

(8) "Subsequent sale" means a dealer-financed sale of an item of

heavy equipment that, at the time of the sale, has been the

subject of a dealer-financed sale from the same dealer's heavy

equipment inventory in the same calendar year.

(9) "Total annual sales" means the total of the sales price for

each sale from a dealer's heavy equipment inventory in a 12-month

period.

(b) For the purpose of the computation of property tax:

(1) the market value of a dealer's heavy equipment inventory on

January 1 is the total annual sales, less sales to dealers, fleet

transactions, and subsequent sales, for the 12-month period

corresponding to the preceding tax year, divided by 12; and

(2) a sale is considered to occur when possession of an item of

heavy equipment is transferred from the dealer to the purchaser.

(c) For the purpose of the computation of property tax on the

market value of the dealer's heavy equipment inventory of an

owner who was not a dealer on January 1 of the preceding tax

year, the chief appraiser shall estimate the market value of the

dealer's heavy equipment inventory. In making the estimate

required by this subsection, the chief appraiser shall

extrapolate using sales data, if any, generated by sales from the

dealer's heavy equipment inventory in the preceding tax year.

(d) Except for dealer's heavy equipment inventory, personal

property held by a dealer is appraised as provided by the other

sections of this code. In the case of a dealer whose sales from

the dealer's heavy equipment inventory are made predominately to

other dealers, the chief appraiser shall appraise the dealer's

heavy equipment inventory as provided by Section 23.12.

(e) A dealer is presumed to be an owner of a dealer's heavy

equipment inventory on January 1 if, in the 12-month period

ending on December 31 of the preceding year, the dealer sold an

item of heavy equipment to a person other than a dealer. The

presumption is not rebutted by the fact that a dealer has no item

of heavy equipment physically on hand for sale from the dealer's

heavy equipment inventory on January 1.

(f) The comptroller by rule shall adopt a dealer's heavy

equipment inventory declaration form. Except as provided by

Section 23.1242(k), not later than February 1 of each year, or,

in the case of a dealer who was not in business on January 1, not

later than 30 days after commencement of business, each dealer

shall file a declaration with the chief appraiser and file a copy

with the collector. The declaration is sufficient to comply with

this subsection if it sets forth:

(1) the name and business address of each location at which the

declarant conducts business;

(2) a statement that the declarant is the owner of a dealer's

heavy equipment inventory; and

(3) the market value of the declarant's heavy equipment

inventory for the current tax year as computed under Subsection

(b).

(g) As provided by this subsection, the chief appraiser may

examine the books and records of a dealer. A request made under

this subsection must be made in writing, must be delivered

personally to the custodian of the records at a location at which

the dealer conducts business, must provide a period of not less

than 15 days for the person to respond to the request, and must

state that the person to whom the request is addressed has the

right to seek judicial relief from compliance with the request.

In a request made under this section, the chief appraiser may

examine:

(1) documentation appropriate to allow the chief appraiser to

ascertain the applicability of this section and Section 23.1242

to the person; and

(2) sales records to substantiate information set forth in the

declaration filed by the dealer.

(h) Repealed by Acts 1999, 76th Leg., ch. 574, Sec. 2(1), eff.

June 18, 1999.

(i) A dealer who fails to file a declaration as required by

Subsection (f) commits an offense. An offense under this

subsection is a misdemeanor punishable by a fine not to exceed

$500. Each day that a person fails to file the declaration as

required by Subsection (f) is a separate violation.

(j) In addition to other penalties provided by law, a dealer who

fails to file or fails to timely file a declaration required by

Subsection (f) shall forfeit a penalty. A tax lien attaches to

the dealer's business personal property to secure payment of the

penalty. The appropriate district attorney, criminal district

attorney, or county attorney shall collect the penalty

established by this section in the name of the chief appraiser or

collector. Venue of an action brought under this subsection is

in the county in which the violation occurred or in the county in

which the owner maintains the owner's principal place of business

or residence. A penalty forfeited under this subsection is

$1,000 for each month or part of a month in which a declaration

is not filed or timely filed after it is due.

Added by Acts 1997, 75th Leg., ch. 1184, Sec. 2, eff. Jan. 1,

1998. Amended by Acts 1999, 76th Leg., ch. 574, Sec. 2(1), eff.

June 18, 1999; Acts 1999, 76th Leg., ch. 1550, Sec. 1 to 3, eff.

Jan. 1, 2000.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

116, Sec. 4, eff. September 1, 2009.

Sec. 23.1242. PREPAYMENT OF TAXES BY HEAVY EQUIPMENT DEALERS.

(a) In this section:

(1) "Aggregate tax rate" means the combined tax rates of all

appropriate taxing units authorized by law to levy property taxes

against a dealer's heavy equipment inventory.

(2) "Dealer's heavy equipment inventory," "declaration,"

"dealer," "sales price," "subsequent sale," and "total annual

sales" have the meanings assigned those terms by Section 23.1241.

(3) "Statement" means the dealer's heavy equipment inventory tax

statement filed on a form adopted by the comptroller under this

section.

(4) "Unit property tax factor" means a number equal to

one-twelfth of the preceding year's aggregate ad valorem tax rate

at the location where a dealer's heavy equipment inventory is

located on January 1 of the current year.

(b) Except for an item of heavy equipment sold to a dealer, an

item of heavy equipment included in a fleet transaction, or an

item of heavy equipment that is the subject of a subsequent sale,

an owner or a person who has agreed by contract to pay the

owner's current year property taxes levied against the owner's

heavy equipment inventory shall assign a unit property tax to

each item of heavy equipment sold from a dealer's heavy equipment

inventory. The unit property tax of each item of heavy equipment

is determined by multiplying the sales price of the item by the

unit property tax factor. On or before the 10th day of each

month the owner shall, together with the statement filed by the

owner as required by this section, deposit with the collector an

amount equal to the total of unit property tax assigned to all

items of heavy equipment sold from the dealer's heavy equipment

inventory in the preceding month to which a unit property tax was

assigned. The money shall be deposited by the collector to the

credit of the owner's escrow account for prepayment of property

taxes as provided by this section. An escrow account required by

this section is used to pay property taxes levied against the

dealer's heavy equipment inventory, and the owner shall fund the

escrow account as provided by this subsection.

(c) The collector shall maintain the escrow account for each

owner in the county depository. The collector is not required to

maintain a separate account in the depository for each escrow

account created as provided by this section but shall maintain

separate records for each owner. The collector shall retain any

interest generated by the escrow account to defray the cost of

administration of the prepayment procedure established by this

section. Interest generated by an escrow account created as

provided by this section is the sole property of the collector

and that interest may not be used by an entity other than the

collector. Interest generated by an escrow account may not be

used to reduce or otherwise affect the annual appropriation to

the collector that would otherwise be made.

(d) The owner may not withdraw funds in an escrow account

created under this section.

(e) The comptroller by rule shall adopt a dealer's heavy

equipment inventory tax statement form. Each month, a dealer

shall complete the form regardless of whether an item of heavy

equipment is sold. A dealer may use no other form for that

purpose. The statement may include the information the

comptroller considers appropriate but shall include at least the

following:

(1) a description of each item of heavy equipment sold,

including any unique identification or serial number affixed to

the item by the manufacturer;

(2) the sales price of the item of heavy equipment;

(3) the unit property tax of the item of heavy equipment, if

any; and

(4) the reason no unit property tax is assigned if no unit

property tax is assigned.

(f) On or before the 10th day of each month, a dealer shall file

with the collector the statement covering the sale of each item

of heavy equipment sold by the dealer in the preceding month. On

or before the 10th day of a month following a month in which a

dealer does not sell an item of heavy equipment, the dealer must

file the statement with the collector and indicate that no sales

were made in the prior month. A dealer shall file a copy of the

statement with the chief appraiser and retain documentation

relating to the disposition of each item of heavy equipment sold.

A chief appraiser or collector may examine documents held by a

dealer as provided by this subsection in the same manner, and

subject to the same conditions, as provided by Section

23.1241(g).

(g) Except as provided by this subsection, Subsection (f)

applies to any dealer, regardless of whether a dealer owes heavy

equipment inventory tax for the current year. A dealer who owes

no heavy equipment inventory tax for the current year because the

dealer was not in business on January 1:

(1) shall file the statement required by this section showing

the information required by this section for each month that the

dealer is in business; and

(2) may not assign a unit property tax to an item of heavy

equipment sold by the dealer or remit money with the statement

except in compliance with the terms of a contract as provided by

Subsection (k).

(h) A taxing unit shall, on its tax bill prepared for the owner

of a dealer's heavy equipment inventory, separately itemize the

taxes levied against the dealer's heavy equipment inventory. When

the tax bill is prepared for a dealer's heavy equipment

inventory, the assessor for the taxing unit, or an entity, if

any, other than the collector, that collects taxes on behalf of

the taxing unit, shall provide the collector a true and correct

copy of the tax bill sent to the owner, including taxes levied

against the dealer's heavy equipment inventory. The collector

shall apply the money in the owner's escrow account to the taxes

imposed and deliver a tax receipt to the owner. The collector

shall apply the amount to each appropriate taxing unit in

proportion to the amount of taxes levied, and the assessor of

each taxing unit shall apply the funds received from the

collector to the taxes owed by the owner.

(i) If the amount in the escrow account is not sufficient to pay

the taxes in full, the collector shall apply the money to the

taxes and deliver to the owner a tax receipt for the partial

payment and a tax bill for the amount of the deficiency together

with a statement that the owner must remit to the collector the

balance of the total tax due.

(j) The collector shall remit to each appropriate taxing unit

the total amount collected by the collector in deficiency

payments. The assessor of each taxing unit shall apply those

funds to the taxes owed by the owner. Taxes that are due but not

received by the collector on or before January 31 are delinquent.

Not later than February 15, the collector shall distribute to

each appropriate taxing unit in the manner provided by this

section all funds collected under authority of this section and

held in escrow by the collector under this section. This section

does not impose a duty on a collector to collect delinquent taxes

that the collector is not otherwise obligated by law or contract

to collect.

(k) A person who acquires the business or assets of an owner

may, by contract, agree to pay the current year heavy equipment

inventory taxes owed by the owner. The owner who owes the current

year tax and the person who acquires the business or assets of

the owner shall jointly notify the chief appraiser and the

collector of the terms of the agreement and of the fact that the

other person has agreed to pay the current year heavy equipment

inventory taxes owed by the dealer. The chief appraiser and the

collector shall adjust their records accordingly. Notwithstanding

Section 23.1241, a person who agrees to pay current year heavy

equipment inventory taxes as provided by this subsection is not

required to file a declaration until the year following the

acquisition. This subsection does not relieve the selling owner

of the tax liability.

(l) A dealer who fails to file a statement as required by this

section commits an offense. An offense under this subsection is a

misdemeanor punishable by a fine not to exceed $100. Each day

that a dealer fails to comply with this subsection is a separate

violation.

(m) In addition to other penalties provided by law, a dealer who

fails to file or fails to timely file a statement as required by

this section shall forfeit a penalty. A tax lien attaches to the

owner's business personal property to secure payment of the

penalty. The appropriate district attorney, criminal district

attorney, or county attorney shall collect the penalty

established by this section in the name of the chief appraiser or

collector. Venue of an action brought under this subsection is

in the county in which the violation occurred or in the county in

which the owner maintains the owner's principal place of business

or residence. A penalty forfeited under this subsection is $500

for each month or part of a month in which a statement is not

filed or timely filed after it is due.

(n) An owner who fails to remit unit property taxes due as

required by this section shall pay a penalty of five percent of

the amount due. If the amount is not paid within 10 days after

the due date, the owner shall pay an additional penalty of five

percent of the amount due. Notwithstanding this section, unit

property taxes paid on or before January 31 of the year following

the date on which they are due are not delinquent. The collector,

the collector's designated agent, or the county or district

attorney shall enforce this subsection. A penalty under this

subsection is in addition to any other penalty provided by law if

the owner's taxes are delinquent.

(o) A fine collected under this section shall be deposited in

the county depository to the credit of the general fund. A

penalty collected under this section is the sole property of the

collector, may be used by no entity other than the collector, and

may not be used to reduce or otherwise affect the annual

appropriation to the collector that would otherwise be made.

(p) Section 23.123 applies to a declaration or statement filed

under this section in the same manner in which that section

applies to a statement or declaration filed as required by

Section 23.121 or 23.122.

Added by Acts 1997, 75th Leg., ch. 1184, Sec. 2, eff. Jan. 1,

1998.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

116, Sec. 5, eff. September 1, 2009.

Sec. 23.125. PREPAYMENT OF TAXES BY CERTAIN TAXPAYERS. (a) in

this section:

(1) "Aggregate tax rate" means the combined tax rates of all

relevant taxing units authorized by law to levy property taxes

against a dealer's vessel and outboard motor inventory.

(2) "Chief appraiser" has the meaning given it in Section 23.124

of this code.

(3) "Collector" has the meaning given it in Section 23.124 of

this code.

(4) "Dealer's vessel and outboard motor inventory" has the

meaning given it in Section 23.124 of this code.

(5) "Declaration" has the meaning given it in Section 23.124 of

this code.

(6) "Owner" has the meaning given it in Section 23.124 of this

code.

(7) "Relevant taxing unit" means a taxing unit, including the

county, authorized by law to levy property taxes against a

dealer's vessel and outboard motor inventory.

(8) "Sales price" has the meaning given it in Section 23.124 of

this code.

(9) "Statement" means the dealer's vessel and outboard motor

inventory tax statement filed on a form promulgated by the

comptroller as required by this section.

(10) "Subsequent sale" has the meaning given it in Section

23.124 of this code.

(11) "Total annual sales" has the meaning given it in Section

23.124 of this code.

(12) "Unit property tax factor" means a number equal to

one-twelfth of the prior year aggregate tax rate at the location

where a dealer's vessel and outboard motor inventory is located

on January 1 of the current year.

(b) Except for a vessel or outboard motor sold to a dealer, a

vessel or outboard motor included in a fleet transaction, or a

vessel or outboard motor that is the subject of a subsequent

sale, an owner or a person who has agreed by contract to pay the

owner's current year property taxes levied against the owner's

vessel and outboard motor inventory shall assign a unit property

tax to each vessel and outboard motor sold from a dealer's vessel

and outboard motor inventory. The unit property tax of each

vessel or outboard motor is determined by multiplying the sales

price of the vessel or outboard motor by the unit property tax

factor. On or before the 10th day of each month the owner shall,

together with the statement filed by the owner as required by

this section, deposit with the collector a sum equal to the total

of unit property tax assigned to all vessels and outboard motors

sold from the dealer's vessel and outboard motor inventory in the

prior month to which a unit property tax was assigned. The money

shall be deposited by the collector in or otherwise credited by

the collector to the owner's escrow account for prepayment of

property taxes as provided by this section. An escrow account

required by this section is used to pay property taxes levied

against the dealer's vessel and outboard motor inventory, and the

owner shall fund the escrow account as provided by this

subsection.

(c) The collector shall maintain the escrow account for each

owner in the county depository. The collector is not required to

maintain a separate account in the depository for each escrow

account created as provided by this section but shall maintain

separate records for each owner. The collector shall retain any

interest generated by the escrow account to defray the cost of

administration of the prepayment procedure established by this

section. Interest generated by an escrow account created as

provided by this section is the sole property of the collector,

and that interest may be used by no entity other than the

collector. Interest generated by an escrow account may not be

used to reduce or otherwise affect the annual appropriation to

the collector that would otherwise be made.

(d) The owner may not withdraw funds in an escrow account

created pursuant to this section.

(e) The comptroller shall promulgate a form entitled "Dealer's

Vessel and Outboard Motor Inventory Tax Statement." Each month,

a dealer shall complete the form regardless of whether a vessel

and outboard motor is sold. A dealer may use no other form for

that purpose. The statement may include the information the

comptroller deems appropriate but shall include at least the

following:

(1) a description of each vessel or outboard motor sold;

(2) the sales price of the vessel or outboard motor;

(3) the unit property tax of the vessel or outboard motor, if

any; and

(4) the reason no unit property tax is assigned if no unit

property tax is assigned.

(f) On or before the 10th day of each month a dealer shall file

with the collector the statement covering the sale of each vessel

or outboard motor sold by the dealer in the prior month. On or

before the 10th day of a month following a month in which a

dealer does not sell a vessel or outboard motor, the dealer must

file the statement with the collector and indicate that no sales

were made in the prior month. A dealer shall file a copy of the

statement with the chief appraiser and retain documentation

relating to the disposition of each vessel and outboard motor

sold. A chief appraiser or collector may examine documents held

by a dealer as provided by this subsection in the same manner,

and subject to the same provisions, as are set forth in Section

23.124(g).

(g) Except as provided by this subsection, the requirements of

Subsection (f) of this section apply to all dealers, without

regard to whether or not the dealer owes vessel and outboard

motor inventory tax for the current year. A dealer who owes no

vessel and outboard motor inventory tax for the current year

because he was not in business on January 1:

(1) shall file the statement required by this section showing

the information required by this section for each month during

which the dealer is in business; and

(2) may neither assign a unit property tax to a vessel or

outboard motor sold by the dealer nor remit money with the

statement unless pursuant to the terms of a contract as provided

by Subsection (l) of this section.

(h) A collector may establish a procedure, voluntary or

mandatory, by which the unit property tax of a vessel or outboard

motor is paid and deposited into an owner's escrow account at the

time of processing the transfer of title to the vessel or

outboard motor.

(i) A relevant taxing unit shall, on its tax bill prepared for

the owner of a dealer's vessel and outboard motor inventory,

separately itemize the taxes levied against the dealer's vessel

and outboard motor inventory. When the tax bill is prepared by a

relevant taxing unit for a dealer's vessel and outboard motor

inventory, the assessor for the relevant taxing unit, or an

entity, if any, other than the collector, that collects taxes on

behalf of the taxing unit, shall provide the collector a true and

correct copy of the tax bill sent to the owner, including taxes

levied against a dealer's vessel and outboard motor inventory.

The collector shall apply the money in the owner's escrow account

to the taxes imposed and deliver a tax receipt to the owner. The

collector shall apply the amount to each relevant taxing unit in

proportion to the amount of taxes levied, and the assessor of

each relevant taxing unit shall apply the funds received from the

collector to the taxes owed by the owner.

(j) If the amount in the escrow account is not sufficient to pay

the taxes in full, the collector shall apply the money to the

taxes and deliver to the owner a tax receipt for the partial

payment and a tax bill for the amount of the deficiency together

with a statement that the owner must remit to the collector the

balance of the total tax due.

(k) The collector shall remit to each relevant taxing unit the

total amount collected by the collector in deficiency payments.

The assessor of each relevant taxing unit shall apply those funds

to the taxes owed by the owner. Taxes that are due but not

received by the collector on or before January 31 are delinquent.

Not later than February 15, the collector shall distribute to

relevant taxing units in the manner set forth in this section all

funds collected pursuant to the authority of this section and

held in escrow by the collector as provided by this section. This

section does not impose a duty on a collector to collect

delinquent taxes that the collector is not otherwise obligated by

law or contract to collect.

(l) A person who acquires the business or assets of an owner

may, by contract, agree to pay the current year vessel and

outboard motor inventory taxes owed by the owner. The owner who

owes the current year tax and the person who acquires the

business or assets of the owner shall jointly notify the chief

appraiser and the collector of the terms of the agreement and of

the fact that the other person has agreed to pay the current year

vessel and outboard motor inventory taxes owed by the dealer. The

chief appraiser and the collector shall adjust their records

accordingly. Notwithstanding the terms of Section 23.124 of this

code, a person who agrees to pay current year vessel and outboard

motor inventory taxes as provided by this subsection is not

required to file a declaration until the year following the

acquisition. This subsection does not relieve the selling owner

of the tax liability.

(m) A dealer who fails to file a statement as required by this

section commits an offense. An offense under this subsection is a

misdemeanor punishable by a fine not to exceed $100. Each day

during which a dealer fails to comply with the terms of this

subsection is a separate violation.

(n) In addition to other penalties provided by law, a dealer who

fails to file or fails to timely file a statement as required by

this section shall forfeit a penalty. A tax lien attaches to the

owner's business personal property to secure payment of the

penalty. The appropriate district attorney, criminal district

attorney, or county attorney shall collect the penalty

established by this section in the name of the chief appraiser or

collector. Venue of an action brought under this subsection is

in the county in which the violation occurred or in the county in

which the owner maintains the owner's principal place of business

or residence. A penalty forfeited under this subsection is $500

for each month or part of a month in which a statement is not

filed or timely filed after it is due.

(o) An owner who fails to remit unit property taxes due as

required by this section shall pay a penalty of five percent of

the amount due. If the amount is not paid within 10 days after

the due date, the owner shall pay an additional penalty of five

percent of the amount due. Notwithstanding the terms of this

section, unit property taxes paid on or before January 31 of the

year following the date on which they are due are not delinquent.

The collector, the collector's designated agent, or the county or

district attorney shall enforce the terms of this subsection. A

penalty under this subsection is in addition to any other penalty

provided by law if the owner's taxes are delinquent.

(p) Fines and penalties collected pursuant to the authority of

this section shall be deposited in the county depository to the

credit of the general fund.

Added by Acts 1995, 74th Leg., ch. 836, Sec. 4, eff. Jan. 1,

1996. Renumbered from Tax Code Sec. 23.12E by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(73), eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

116, Sec. 6, eff. September 1, 2009.

Sec. 23.126. DECLARATIONS AND STATEMENTS CONFIDENTIAL. (a) in

this section:

(1) "Collector" has the meaning given it in Section 23.124 of

this code.

(2) "Chief appraiser" has the meaning given it in Section 23.124

of this code.

(3) "Dealer" has the meaning given it in Section 23.124 of this

code.

(4) "Declaration" has the meaning given it in Section 23.124 of

this code.

(5) "Owner" has the meaning given it in Section 23.124 of this

code.

(6) "Statement" has the meaning given it in Section 23.124 of

this code.

(b) Except as provided by this section, a declaration or

statement filed with a chief appraiser or collector as required

by Section 23.124 or Section 23.125 of this code is confidential

and not open to public inspection. A declaration or statement and

the information contained in either may not be disclosed to

anyone except an employee of the appraisal office who appraises

the property or to an employee of the county tax

assessor-collector involved in the maintenance of the owner's

escrow account.

(c) Information made confidential by this section may be

disclosed:

(1) in a judicial or administrative proceeding pursuant to a

lawful subpoena;

(2) to the person who filed the declaration or statement or to

that person's representative authorized by the person in writing

to receive the information;

(3) to the comptroller or an employee of the comptroller

authorized by the comptroller to receive the information;

(4) to a collector or chief appraiser;

(5) to a district attorney, criminal district attorney, or

county attorney involved in the enforcement of a penalty imposed

pursuant to Section 23.124 or Section 23.125 of this code;

(6) for statistical purposes if in a form that does not identify

specific property or a specific property owner; or

(7) if and to the extent that the information is required for

inclusion in a document or record that the appraisal or

collection office is required by law to prepare or maintain.

(d) A person who knowingly permits inspection of a declaration

or statement by a person not authorized to inspect the

declaration or statement or who discloses confidential

information contained in the declaration or statement to a person

not authorized to receive the information commits an offense. An

offense under this subsection is a Class B misdemeanor.

Added by Acts 1995, 74th Leg., ch. 836, Sec. 5, eff. Jan. 1,

1996. Renumbered from Tax Code Sec. 23.12F by Acts 1997, 75th

Leg., ch. 165, Sec. 31.01(73), eff. Sept. 1, 1997.

Sec. 23.127. RETAIL MANUFACTURED HOUSING INVENTORY; VALUE. (a)

In this section:

(1) "Chief appraiser" means the chief appraiser for the

appraisal district in which a retailer's retail manufactured

housing inventory is located.

(2) "Collector" means the county tax assessor-collector for the

county in which a retailer's retail manufactured housing

inventory is located.

(3) "Declaration" means a retail manufactured housing inventory

declaration form adopted by the comptroller under this section.

(4) "Department" means the Texas Department of Housing and

Community Affairs.

(5) "HUD-code manufactured home" has the meaning assigned by

Section 1201.003, Occupations Code.

(6) "Manufactured housing" means:

(A) a HUD-code manufactured home as it would customarily be held

by a retailer in the normal course of business in a retail

manufactured housing inventory; or

(B) a mobile home as it would customarily be held by a retailer

in the normal course of business in a retail manufactured housing

inventory.

(7) "Mobile home" has the meaning assigned by Section 1201.003,

Occupations Code.

(8) "Owner" means a retailer who owes current year inventory

taxes imposed on a retailer's retail manufactured housing

inventory.

(9) "Retail manufactured housing inventory" means all units of

manufactured housing that a retailer holds for sale at retail.

(10) "Retailer" has the meaning assigned by Section 1201.003,

Occupations Code.

(11) "Retailer-financed sale" means the sale at retail of a unit

of manufactured housing in which the retailer finances the

purchase of the unit of manufactured housing, is the sole lender

in the transaction, and retains exclusively the right to enforce

the terms of the agreement that evidences the sale.

(12) "Sales price" means the total amount of money paid or to be

paid to a retailer for the purchase of a unit of manufactured

housing, excluding any amount paid for the installation of the

unit.

(13) "Subsequent sale" means a retailer-financed sale of a unit

of manufactured housing that, at the time of the sale, has been

the subject of a retailer-financed sale from the same retail

manufactured housing inventory in the same calendar year.

(14) "Total annual sales" means the total of the sales price for

each sale from a retail manufactured housing inventory in a

12-month period.

(b) For the purpose of the computation of property taxes, the

market value of a retail manufactured housing inventory on

January 1 is the total annual sales, less sales to retailers and

subsequent sales, for the 12-month period corresponding to the

preceding tax year, divided by 12.

(c) For the purpose of the computation of property taxes on the

market value of the retail manufactured housing inventory of an

owner who was not a retailer on January 1 of the preceding tax

year, the chief appraiser shall estimate the market value of the

retail manufactured housing inventory. In making the estimate

required by this subsection, the chief appraiser shall

extrapolate using any sales data generated by sales from the

retail manufactured housing inventory in the preceding tax year.

(d) Except for a retail manufactured housing inventory, personal

property held by a retailer is appraised as provided by the other

sections of this code. In the case of a retailer whose sales from

the retail manufactured housing inventory are made predominately

to other retailers, the chief appraiser shall appraise the retail

manufactured housing inventory as provided by Section 23.12.

(e) A retailer is presumed to be an owner of a retail

manufactured housing inventory on January 1 if, in the 12-month

period ending on December 31 of the immediately preceding year,

the retailer sold a unit of manufactured housing to a person

other than a retailer. The presumption created by this subsection

is not rebutted by the fact that a retailer does not have any

units of manufactured housing physically on hand for sale from

the retail manufactured housing inventory on January 1.

(f) The comptroller by rule shall adopt a form entitled "Retail

Manufactured Housing Inventory Declaration." Except as provided

by Section 23.128(k), not later than February 1 of each year or,

in the case of a retailer who was not in business on January 1,

not later than the 30th day after the date the retailer commences

business, each retailer shall file a declaration with the chief

appraiser and file a copy with the collector. The declaration is

sufficient to comply with this subsection if it sets forth the

following information:

(1) the name and business address of each location at which the

retailer conducts business;

(2) the retailer's license number issued by the department;

(3) a statement that the retailer is the owner of a retail

manufactured housing inventory; and

(4) the market value of the retailer's manufactured housing

inventory for the current tax year as computed under Subsection

(b).

(g) The chief appraiser may examine the books and records of a

retailer. A request made under this subsection must be made in

writing, delivered personally to the custodian of the records at

a location at which the retailer conducts business, provide a

period of not less than 15 days for the person to respond to the

request, and state that the person to whom the request is

addressed has the right to seek judicial relief from compliance

with the request. In an examination made under this section, the

chief appraiser may examine:

(1) the document issued by the department showing the retailer's

license number;

(2) documentation appropriate to allow the chief appraiser to

ascertain the applicability of this section and Section 23.128 to

the retailer; and

(3) sales records to substantiate information stated in a

retailer's declaration filed by the person.

(h) If a retailer fails to file a declaration as required by

Subsection (f), or if, on the declaration required by Subsection

(f) a retailer reports the sale of fewer than two units of

manufactured housing in the preceding year, the chief appraiser

shall report that fact to the department.

(i) A retailer who fails to file a declaration as required by

Subsection (f) commits an offense. An offense under this

subsection is a misdemeanor punishable by a fine not to exceed

$500. Each day that a retailer fails to file the declaration as

required by Subsection (f) is a separate violation.

(j) A retailer who violates Subsection (g) commits an offense.

An offense under this subsection is a misdemeanor punishable by a

fine not to exceed $500. Each day that a retailer fails to comply

with Subsection (g) is a separate violation.

(k) In addition to other penalties provided by law, a retailer

who fails to file or fails to timely file a declaration required

by Subsection (f) is liable for a penalty in the amount of $1,000

for each month or part of a month in which a declaration is not

filed or timely filed after it is due. A lien attaches to the

retailer's business personal property to secure payment of the

penalty. The appropriate district attorney, criminal district

attorney, county attorney, chief appraiser, or person designated

by the chief appraiser shall collect the penalty established by

this section in the name of the chief appraiser. Venue of an

action brought under this subsection is in the county in which

the violation occurred or in the county in which the retailer

maintains the retailer's principal place of business or

residence.

(l) Section 23.123 applies to a declaration filed under this

section in the same manner in which that section applies to a

declaration filed as required by Section 23.121.

Added by Acts 1997, 75th Leg., ch. 1112, Sec. 2, eff. Jan. 1,

1998. Amended by Acts 1999, 76th Leg., ch. 1060, Sec. 1, eff.

Jan. 1, 2000; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.812, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

116, Sec. 7, eff. September 1, 2009.

Sec. 23.128. PREPAYMENT OF TAXES BY MANUFACTURED HOUSING

RETAILERS. (a) In this section:

(1) "Aggregate tax rate" means the combined tax rates of all

appropriate taxing units authorized by law to impose property

taxes on a retail manufactured housing inventory.

(2) "Appropriate taxing unit" means a taxing unit, including the

county, authorized by law to impose property taxes on a retail

manufactured housing inventory.

(3) "Chief appraiser," "collector," "declaration," "manufactured

housing," "owner," "retail manufactured housing inventory,"

"retailer," "sales price," "subsequent sale," and "total annual

sales" have the meanings assigned by Section 23.127.

(4) "Statement" means the retail manufactured housing inventory

tax statement filed on a form adopted by the comptroller under

this section.

(5) "Unit property tax factor" means a number equal to

one-twelfth of the preceding year's aggregate ad valorem tax rate

at the location at which a retail manufactured housing inventory

is located on January 1 of the current year.

(b) Except for a unit of manufactured housing sold to a retailer

or a unit of manufactured housing that is the subject of a

subsequent sale, a retailer or a person who has agreed by

contract to pay the retailer's current year property taxes

imposed on the retailer's manufactured housing inventory shall

assign a unit property tax to each unit of manufactured housing

sold from a retail manufactured housing inventory. The unit

property tax of each unit of manufactured housing is determined

by multiplying the sales price of the unit by the unit property

tax factor. On or before the 10th day of each month the retailer

shall, together with the statement filed by the retailer as

required by this section, deposit with the collector an amount

equal to the total of the unit property tax assigned to all units

of manufactured housing sold from the retail manufactured housing

inventory in the preceding month to which a unit property tax was

assigned. The collector shall deposit the money to the credit of

the retailer's escrow account for prepayment of property taxes as

provided by this section. An escrow account required by this

section is used to pay property taxes imposed on the retail

manufactured housing inventory, and the retailer shall fund the

escrow account as provided by this subsection.

(c) The collector shall maintain the escrow account for each

retailer in the county depository. The collector is not required

to maintain a separate account in the depository for each escrow

account created as provided by this section but shall maintain

separate records for each retailer. The collector shall retain

any interest generated by the escrow account to defray the cost

of administration of the prepayment procedure established by this

section. Interest generated by an escrow account created as

provided by this section is the sole property of the collector

and may not be used by an entity other than the collector.

Interest generated by an escrow account may not be used to reduce

or otherwise affect the annual appropriation to the collector

that would otherwise be made.

(d) The retailer may not withdraw money in an escrow account

created under this section.

(e) The comptroller by rule shall adopt a form entitled "Retail

Manufactured Housing Inventory Tax Statement." Each month, a

retailer shall complete the form regardless of whether a unit of

manufactured housing is sold. A retailer may not use another

form for that purpose. The statement shall include:

(1) a description of the unit of manufactured housing sold,

including any unique identification or serial number affixed to

each unit by the manufacturer;

(2) the sales price of the unit of manufactured housing;

(3) any unit property tax of the unit of manufactured housing;

(4) the reason a unit property tax is not assigned if that is

the case; and

(5) any other information the comptroller considers appropriate.

(f) On or before the 10th day of each month, a retailer shall

file with the collector the statement covering the sale of each

unit of manufactured housing sold by the retailer in the

preceding month. On or before the 10th day of a month following

a month in which a dealer does not sell a unit of manufactured

housing, the dealer must file the statement with the collector

and indicate that no sales were made in the prior month. A

retailer shall file a copy of the statement with the chief

appraiser and retain documentation relating to the disposition of

each unit of manufactured housing sold. A chief appraiser or

collector may examine documents held by a retailer as required by

this subsection in the same manner, and subject to the same

conditions, as in Section 23.127(g).

(g) Subsection (f) applies to a retailer regardless of whether

the retailer owes retail manufactured housing inventory tax for

the current year. A retailer who does not owe any retail

manufactured housing inventory tax for the current year because

the retailer was not in business on January 1 may not assign a

unit property tax to a unit of manufactured housing sold by the

retailer or remit money with the statement unless under the terms

of a contract as provided by Subsection (k).

(h) An appropriate taxing unit shall, on its tax bill prepared

for the owner of a retail manufactured housing inventory,

separately itemize the taxes imposed on the retail manufactured

housing inventory. When the tax bill is prepared for a retail

manufactured housing inventory, the assessor for the taxing unit,

or an entity, if any, other than the collector, that collects

taxes on behalf of the taxing unit, shall provide the collector a

true and correct copy of the tax bill sent to the owner,

including taxes imposed on the retail manufactured housing

inventory. The collector shall apply the money in the owner's

escrow account to the taxes imposed and deliver a tax receipt to

the owner. The collector shall apply the amount to each

appropriate taxing unit in proportion to the amount of taxes

imposed, and the assessor of each taxing unit shall apply the

money received from the collector to the taxes owed by the owner.

No penalties or interest shall be assessed against an owner for

property taxes which the owner has previously paid but which are

not delivered to the appropriate taxing unit before the date on

which such taxes become delinquent.

(i) If the amount in the escrow account is not sufficient to pay

the taxes in full, the collector shall apply the money to the

taxes and deliver to the owner a tax receipt for the partial

payment and a tax bill for the amount of the deficiency together

with a statement that the owner must remit to the collector the

balance of the total tax due; however, no penalty or interest

shall be assessed against an owner for that portion of the

property taxes which represents the amount of the partial payment

if the amount of the deficiency is not paid before the date the

deficiency is delinquent.

(j) The collector shall remit to each appropriate taxing unit

the total amount collected by the collector in deficiency

payments. The assessor of each taxing unit shall apply that

amount to the taxes owed by the owner. Taxes that are due but not

received by the collector on or before January 31 are delinquent.

Not later than February 15, the collector shall distribute to

each appropriate taxing unit in the manner provided by this

section all money collected under this section and held in escrow

by the collector under this section. This section does not impose

a duty on a collector to collect delinquent taxes that the

collector is not otherwise obligated by law or contract to

collect.

(k) A person who acquires the business or assets of a retailer

may, by contract, agree to pay the current year retail

manufactured housing inventory taxes owed by the retailer. The

retailer who owes the current year tax and the person who

acquires the business or assets of the retailer shall jointly

notify the chief appraiser and the collector of the terms of the

agreement and of the fact that the purchaser has agreed to pay

the current year retail manufactured housing inventory taxes owed

by the selling retailer. The chief appraiser and the collector

shall adjust their records accordingly. Notwithstanding Section

23.127, a person who agrees to pay current year retail

manufactured housing inventory taxes as provided by this

subsection is not required to file a declaration until the year

following the acquisition. This subsection does not relieve the

selling retailer of tax liability.

(l) A retailer who fails to file a statement as required by this

section commits an offense. An offense under this subsection is a

misdemeanor punishable by a fine not to exceed $100. Each day

that a retailer fails to comply with this subsection is a

separate violation.

(m) In addition to other penalties provided by law, a retailer

who fails to file or fails to timely file a statement as required

by this section is liable for a penalty in the amount of $500 for

each month or part of a month in which a statement is not filed

after it is due. A tax lien attaches to the retailer's business

personal property to secure payment of the penalty. The

appropriate district attorney, criminal district attorney, county

attorney, collector, or person designated by the collector shall

collect the penalty established by this section in the name of

the collector. Venue of an action brought under this subsection

is in the county in which the violation occurred or in the county

in which the retailer maintains the retailer's principal place of

business or residence.

(n) A retailer who fails to remit unit property taxes due as

required by this section shall pay a penalty of five percent of

the amount due. If the amount is not paid within 10 days after

the due date, the retailer shall pay an additional penalty of

five percent of the amount due. Notwithstanding this section,

unit property taxes paid on or before January 31 of the year

following the date on which they are due are not delinquent. The

collector, the collector's designated agent, or the county or

district attorney shall enforce this subsection. A penalty under

this subsection is in addition to any other penalty provided by

law if the owner's taxes are delinquent.

(o) A fine collected under this section shall be deposited in

the county depository to the credit of the general fund. A

penalty collected under this section is the sole property of the

collector and may not be used by an entity other than the

collector or used to reduce or otherwise affect the annual

appropriation to the collector that would otherwise be made.

(p) Section 23.123 applies to a statement filed under this

section in the same manner in which that section applies to a

statement filed as required by Section 23.122.

Added by Acts 1997, 75th Leg., ch. 1112, Sec. 2, eff. Jan. 1,

1998. Amended by Acts 1999, 76th Leg., ch. 1060, Sec. 2, eff.

Jan. 1, 2000; Acts 1999, 76th Leg., ch. 1060, Sec. 3, eff. Sept.

1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

116, Sec. 8, eff. September 1, 2009.

Sec. 23.13. TAXABLE LEASEHOLDS. A taxable leasehold or other

possessory interest in real property that is exempt from taxation

to the owner of the estate or interest encumbered by the

possessory interest is appraised at the market value of the

leasehold or other possessory interest. However, the appraised

value may not be less than the total rental paid for the interest

for the current tax year.

Acts 1979, 66th Leg., p. 2253, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 23.135. LICENSE TO OCCUPY DWELLING UNIT IN TAX-EXEMPT

RETIREMENT COMMUNITY. A license to occupy a dwelling unit in a

retirement community that is exempt from taxation under Section

11.18(d)(19) is not a taxable leasehold or other possessory

interest in real property regardless of whether the occupant of

the dwelling unit is required to pay a refundable or

nonrefundable deposit or a periodic service fee under the

contract granting the occupant the license to occupy the dwelling

unit.

Added by Acts 2005, 79th Leg., Ch.

606, Sec. 1, eff. June 17, 2005.

Sec. 23.14. APPRAISAL OF PROPERTY SUBJECT TO ENVIRONMENTAL

RESPONSE REQUIREMENT. (a) In this section, "environmental

response requirement" means remedial action by a property owner

to correct, mitigate, or prevent a present or future air, water,

or land pollution.

(b) In appraising real property that the chief appraiser knows

is subject to an environmental response requirement, the present

value of the estimated cost to the owner of the property of the

environmental response requirement is an appropriate element that

reduces market value and shall be taken into consideration by the

chief appraiser in determining the market value of the property.

Added by Acts 1993, 73rd Leg., ch. 403, Sec. 1, eff. Aug. 30,

1993.

Sec. 23.15. INTANGIBLES OF AN INSURANCE COMPANY. Intangible

property owned by an insurance company incorporated under the

laws of this state is appraised as provided by Article 4.01,

Insurance Code.

Acts 1979, 66th Leg., p. 2253, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 23.16. INTANGIBLES OF A SAVINGS AND LOAN ASSOCIATION.

Intangible property owned by a savings and loan association is

appraised as provided by Section 89.003, Finance Code.

Acts 1979, 66th Leg., p. 2253, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.90, eff.

Sept. 1, 1999.

Sec. 23.17. MINERAL INTEREST NOT BEING PRODUCED. An interest in

a mineral that may be removed by surface mining or quarrying from

a deposit and that is not being produced is appraised at the

price for which the interest would sell while the mineral is in

place and not being produced. The appraised value is determined

by applying a per acre value to the number of acres covered by

the interest. The aggregate of the appraised value of the

interest and the appraised value of all other interests that if

not under separate ownership would constitute a fee simple estate

in real property may not exceed the appraised value that would be

placed on the fee estate if the interest in minerals were not

owned separately.

Acts 1979, 66th Leg., p. 2253, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 23.175. OIL OR GAS INTEREST. (a) If a real property

interest in oil or gas in place is appraised by a method that

takes into account the future income from the sale of oil or gas

to be produced from the interest, the method must use the average

price of the oil or gas from the interest for the preceding

calendar year multiplied by a market condition factor as the

price at which the oil or gas produced from the interest is

projected to be sold in the current year of the appraisal. The

average price for the preceding calendar year is calculated by

dividing the sum of the monthly average prices for which oil and

gas from the interest was selling during each month of the

preceding calendar year by 12. If there was no production of oil

or gas from the interest during any month of the preceding

calendar year, the average price for which similar oil and gas

from comparable interests was selling during that month is to be

used. The comptroller shall calculate the market condition

factor by dividing the comptroller's current calendar year

statewide average price for oil or gas, as applicable, forecasted

for revenue estimating purposes by the preceding calendar year

actual statewide average price for oil or gas, as applicable.

For purposes of calculating the market condition factor, "price"

means the market value of oil or gas as determined under

Subchapter C, Chapter 201, or Section 202.053, as applicable.

The comptroller shall calculate the preceding calendar year

actual statewide average prices for oil and gas and the market

condition factors for oil and gas and publish that information to

be used for ad valorem tax appraisal purposes concurrently with

the current calendar year statewide average prices for oil and

gas forecasted for revenue estimating purposes. The price for

the interest used in the second or a subsequent calendar year of

the appraisal shall reflect the same percentage rate increase or

decrease in the price for oil or gas, as applicable, as projected

for that calendar year by the comptroller for revenue estimating

purposes.

(b) The comptroller by rule shall develop and distribute to each

appraisal office appraisal manuals that specify methods and

procedures to discount future income from the sale of oil or gas

from the interest to present value.

(c) Each appraisal office shall use the methods and procedures

specified by the appraisal manuals developed under Subsection (b)

of this section.

Added by Acts 1993, 73rd Leg., ch. 998, Sec. 1, eff. Sept. 1,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

911, Sec. 2, eff. January 1, 2008.

Sec. 23.18. PROPERTY OWNED BY A NONPROFIT HOMEOWNERS'

ORGANIZATION FOR THE BENEFIT OF ITS MEMBERS. (a) Because many

residential subdivisions are developed on the basis of a

nonprofit corporation or association maintaining nominal

ownership to property, such as swimming pools, parks, meeting

halls, parking lots, tennis courts, or other similar property,

that is held for the use, benefit, and enjoyment of the members

of the organization, that nominally owned property is to be

appraised as provided by this section on the basis of a nominal

value to avoid double taxation of the property that would result

from taxation on the basis of market value of both the property

of the organization and the residential units or lots of the

members of the organization, whose property values are enhanced

by the right to use the organization's property.

(b) All property owned by an organization that qualifies as a

nonprofit homeowners' organization under this section is

appraised at a nominal value as provided by this section if:

(1) the property is held for the use, benefit, and enjoyment of

all members of the organization equally;

(2) each member of the organization owns an easement, license,

or other nonrevokable right for the use and enjoyment on an equal

basis of all property held by the organization, even if the right

is subject to a restriction imposed by the instruments conveying

the right or interest or granting the easement or subject to a

rule, regulation, or bylaw imposed by the organization pursuant

to authority granted by articles of incorporation, declaration of

covenants, conditions and restrictions, bylaws, or articles of

association of the organization; and

(3) each member's easement, license, or other nonrevokable right

to the use and enjoyment of the property is appurtenant to and an

integral part of the taxable real property owned by the member.

(c) The chief appraiser, in appraising property owned by a

member of a qualified nonprofit homeowners' organization who is

entitled to the use and enjoyment of facilities owned by the

organization, shall consider the enhanced value of the property

resulting from the member's right to the use and benefit of those

facilities.

(d) An organization qualifies as a nonprofit homeowners'

organization under this section if:

(1) it engages in residential real estate management;

(2) it is organized and operated to provide for the acquisition,

construction, management, maintenance, and care of property

nominally owned by the organization and held for the use,

benefit, and enjoyment of its members;

(3) 60 percent or more of the gross income of the organization

consists of amounts received as membership dues, fees, or

assessments from owners of residences or residential lots within

an area subject to the jurisdiction and assessment of the

organization;

(4) 90 percent or more of the expenditures of the organization

is made for the purpose of acquiring, constructing, managing,

maintaining, and caring for the property nominally held by the

organization;

(5) each member owns an easement, a license, or other

nonrevokable right for the use and enjoyment on an equal basis of

all property nominally owned by the organization even if the

right is subject to a restriction imposed by the instruments

conveying the right or interest or granting the easement or

subject to a rule, regulation, or bylaw imposed by the

organization pursuant to authority granted by articles of

incorporation, declaration of covenants, conditions and

restrictions, the bylaws, or articles of association of the

organization;

(6) net earnings of the organization do not inure to the benefit

of any member of the organization or individual, other than by

acquiring, constructing, or providing management, maintenance,

and care of the organization's property or by a rebate of excess

membership dues, fees, or assessments; and

(7) it qualifies for taxation under Section 1301 of the Tax

Reform Act of 1976, Section 528 of the Internal Revenue Code of

1954, as amended, entitled "Certain Homeowners Associations."

Added by Acts 1981, 67th Leg., 1st C.S., p. 138, ch. 13, Sec. 59,

eff. Jan. 1, 1982.

Sec. 23.19. PROPERTY OCCUPIED BY STOCKHOLDERS OF CORPORATION

INCORPORATED UNDER COOPERATIVE ASSOCIATION ACT. (a) In this

section, "cooperative housing corporation" means a corporation

incorporated under the Cooperative Association Act (Article

1396-50.01, Vernon's Texas Civil Statutes) to provide dwelling

places for its stockholders.

(b) If an appraisal district receives a written request for the

appraisal of real property and improvements of a cooperative

housing corporation according to the separate interests of the

corporation's stockholders, the chief appraiser shall separately

appraise the interests described by Subsection (d) if the

conditions required by Subsections (e) and (f) have been met.

Separate appraisal under this section is for the purposes of

administration of tax exemptions, determination of applicable

limitations of taxes under Section 11.26 or 11.261, and

apportionment by a cooperative housing corporation of property

taxes among its stockholders but is not the basis for determining

value on which a tax is imposed under this title. A stockholder

whose interest is separately appraised under this section may

protest and appeal the appraised value in the manner provided by

this title for protest and appeal of the appraised value of other

property.

(c) An appraisal under this section applies to the tax year in

which a request is made under this section only if the request is

received by the appraisal district before March 1. After the

first separate appraisal of interests of stockholders of a

cooperative housing corporation under this section, separate

appraisals of interests of stockholders of the corporation shall

be made in subsequent years without further request. A request

may not be rescinded after the first separate appraisal has been

made, and a request is binding on future owners and stockholders

of the corporation.

(d) The interest that is to be separately appraised under this

section is the market value of the right of exclusive occupancy

of each separate dwelling place that is transferable only

concurrently with the transfer of stock ownership in the

corporation by the person having the right of occupancy, together

with the market value of the right of use of a portion of the

total common area used in the residential occupancy that is equal

to the percentage of the total amount of the stock issued by the

corporation that is owned by the stockholder.

(e) A separate appraisal of interests under this section may not

be made unless:

(1) the person making the request files a resolution of the

board of directors of the corporation certifying that the

stockholders of the corporation have approved the request in the

manner provided by the corporate articles of incorporation or

bylaws for approval of matters affecting the corporation

generally; and

(2) a diagrammatic floor plan of the improvements and a survey

plot map of the land showing the location of the improvements on

the land have been filed with the appraisal district.

(f) The chief appraiser may require a cooperative housing

corporation for which separate appraisal of interests has been

requested under this section to submit or verify a list of

stockholders of the corporation at least annually.

(g) A tax bill or a separate statement accompanying the tax bill

to a cooperative housing corporation for which interests of

stockholders are separately appraised under this section must

state, in addition to the information required by Section 31.01,

the appraised value and taxable value of each interest separately

appraised. Each exemption claimed as provided by this title by a

person entitled to the exemption shall also be deducted from the

total appraised value of the property of the corporation. The

total tax imposed by a school district, county, municipality, or

junior college district shall be reduced by any amount that

represents an increase in taxes attributable to separately

appraised interests of the real property and improvements that

are subject to the limitation of taxes prescribed by Section

11.26 or 11.261. The corporation shall apportion among its

stockholders liability for reimbursing the corporation for

property taxes according to the relative taxable values of their

interests.

(h) A cooperative housing corporation remains liable for payment

of all taxes, penalties, and interest imposed under this title on

property owned by the corporation, and the tax lien attaches to

the entirety of the property.

(i) The chief appraiser may charge a fee in an amount not to

exceed $100 for the initial cost of separately appraising

interests in a cooperative housing corporation.

Added by Acts 1987, 70th Leg., ch. 547, Sec. 2, eff. Jan. 1,

1988. Amended by Acts 2003, 78th Leg., ch. 396, Sec. 2, eff. Jan.

1, 2004.

Sec. 23.20. WAIVER OF SPECIAL APPRAISAL. (a) An owner of

inventory or real property may in writing waive the right to

special appraisal provided by Section 23.12 or Subchapter C, D,

E, F, or G as to one or more taxing units designated in the

waiver. In a tax year in which a waiver is in effect, the

property is appraised for each taxing unit to which the waiver

applies at the value determined under Subchapter A of this

chapter or the value determined under Section 23.12 or Subchapter

C, D, E, F, or G, whichever is the greater value.

(b) A waiver of the right to special appraisal provided by

Section 23.12 may be submitted at any time. A waiver of the right

to special appraisal provided by Subchapter C, D, E, F, or G may

be submitted with an application for appraisal under that

subchapter or at any other time. A property owner who has waived

special appraisal under this section as to one or more taxing

units may make additional waivers under this section as to other

taxing units in which the property is located.

(c) A waiver under this section is effective for 25 consecutive

tax years beginning on the first tax year in which the waiver is

effective without regard to whether the property is subject to

appraisal under Section 23.12 or Subchapter C, D, E, F, or G. To

be effective in the year in which the waiver is executed, it must

be filed before May 1 of that year with the chief appraiser of

the appraisal district in which the property is located, unless

for good cause shown the chief appraiser extends the filing

deadline for not more than 60 days. An application filed after

the year's deadline takes effect in the next tax year.

(d) A waiver filed under this section is applicable to the

property for the term of the waiver, runs with any land to which

the waiver applies, and is binding on the owner who executed the

waiver and any successor in interest. A waiver may not be revoked

as to any taxing unit except on approval by official action of

the governing body of the taxing unit on a finding by the

governing body that the revocation of the waiver would not

materially impair the contractual, bond, or other debt obligation

of the taxing unit wholly or partly payable from property taxes

to which the property is subject. An application for revocation

must be filed with the governing body of each taxing unit to

which the revocation is to apply. A waiver may not be revoked if

revocation is prohibited under a rule adopted under Subsection

(e). The revocation is effective in the year in which the

governing body approves the revocation if the chief appraiser

receives a written notice of the approval before the appraisal

review board approves the appraisal records. If the notice is not

received before the deadline the revocation takes effect in the

next tax year.

(e) The Texas Commission on Environmental Quality, a

commissioners court, and the Texas Transportation Commission

each, by rule, may ensure that a waiver under this section that

applies to real property is properly and timely executed, and is

irrevocable by the owner of the property to which the waiver

applies or by any other related person receiving or proposing to

receive, directly or indirectly, the proceeds of any bonds issued

by or to be issued by the taxing unit. The rules of the Texas

Commission on Environmental Quality apply to waivers applicable

to taxing units that are conservation and reclamation districts

subject to the jurisdiction of the commission. The rules of the

commissioners court apply to waivers applicable to taxing units

that are road districts created by the commissioners court. The

rules of the Texas Transportation Commission apply to waivers

applicable to taxing units that are road utility districts

subject to the jurisdiction of the commission.

(f) For computations required to be made under this title, the

appraised value of the property for taxation by a taxing unit to

which a waiver applies is the value at which the property is

taxed under this section.

(g) A waiver of a special appraisal of property under Subchapter

C, D, E, F, or G of this chapter does not constitute a change of

use of the property or diversion of the property to another use

for purposes of the imposition of additional taxes under any of

those subchapters.

Added by Acts 1989, 71st Leg., ch. 796, Sec. 17, eff. June 15,

1989; Acts 1989, 71st Leg., ch. 1235, Sec. 1, eff. June 16, 1989.

Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.281, eff. Sept.

1, 1995; Acts 1995, 74th Leg., ch. 165, Sec. 22(68), eff. Sept.

1, 1995; Acts 2003, 78th Leg., ch. 700, Sec. 1, eff. Jan. 1,

2004.

Sec. 23.21. PROPERTY USED TO PROVIDE AFFORDABLE HOUSING. (a)

In appraising real property that is rented or leased to a

low-income individual or family meeting income-eligibility

standards established by the owner of the property under

regulations or restrictions limiting to a percentage of the

individual's or the family's income the amount that the

individual or family may be required to pay for the rental or

lease of the property, the chief appraiser shall take into

account the extent to which that use and limitation reduce the

market value of the property.

(b) In appraising real property that is rented or leased to a

low-income individual or family meeting income-eligibility

standards established by a governmental entity or under a

governmental contract for affordable housing limiting the amount

that the individual or family may be required to pay for the

rental or lease of the property, the chief appraiser shall take

into account the extent to which that use and limitation reduce

the market value of the property.

Added by Acts 1997, 75th Leg., ch. 980, Sec. 53, eff. Jan. 1,

1998. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 16.04, eff.

Sept. 1, 1999.

Sec. 23.215. APPRAISAL OF CERTAIN NONEXEMPT PROPERTY USED FOR

LOW-INCOME OR MODERATE-INCOME HOUSING. (a) This section applies

only to real property owned by an organization:

(1) that on the effective date of this section was rented to a

low-income or moderate-income individual or family satisfying the

organization's income eligibility requirements and that continues

to be used for that purpose;

(2) that was financed under the low income housing tax credit

program under Subchapter DD, Chapter 2306, Government Code;

(3) that does not receive an exemption under Section 11.182 or

11.1825; and

(4) the owner of which has not entered into an agreement with

any taxing unit to make payments to the taxing unit instead of

taxes on the property.

(b) The chief appraiser shall appraise the property in the

manner provided by Section 11.1825(q).

Acts 2003, 78th Leg., ch. 1156, Sec. 5, eff. Jan. 1, 2004.

Sec. 23.22. LAND USE OF WHICH IS RESTRICTED BY GOVERNMENTAL

ENTITY. In appraising land the use of which is subject to a

restriction that is imposed by a governmental entity and to which

the owner of the land has not consented, including a restriction

to preserve wildlife habitat, the chief appraiser shall consider

the effect of the restriction on the value of the property.

Added by Acts 1997, 75th Leg., ch. 1039, Sec. 23, eff. Jan. 1,

1998. Renumbered from Sec. 23.21 by Acts 1999, 76th Leg., ch. 62,

Sec. 16.05, eff. Sept. 1, 1999.

Sec. 23.23. LIMITATION ON APPRAISED VALUE OF RESIDENCE

HOMESTEAD. (a) Notwithstanding the requirements of Section

25.18 and regardless of whether the appraisal office has

appraised the property and determined the market value of the

property for the tax year, an appraisal office may increase the

appraised value of a residence homestead for a tax year to an

amount not to exceed the lesser of:

(1) the market value of the property for the most recent tax

year that the market value was determined by the appraisal

office; or

(2) the sum of:

(A) 10 percent of the appraised value of the property for the

preceding tax year;

(B) the appraised value of the property for the preceding tax

year; and

(C) the market value of all new improvements to the property.

(b) When appraising a residence homestead, the chief appraiser

shall:

(1) appraise the property at its market value; and

(2) include in the appraisal records both the market value of

the property and the amount computed under Subsection (a)(2).

(c) The limitation provided by Subsection (a) takes effect as to

a residence homestead on January 1 of the tax year following the

first tax year the owner qualifies the property for an exemption

under Section 11.13. The limitation expires on January 1 of the

first tax year that neither the owner of the property when the

limitation took effect nor the owner's spouse or surviving spouse

qualifies for an exemption under Section 11.13.

(d) This section does not apply to property appraised under

Subchapter C, D, E, F, or G.

(e) In this section, "new improvement" means an improvement to a

residence homestead made after the most recent appraisal of the

property that increases the market value of the property and the

value of which is not included in the appraised value of the

property for the preceding tax year. The term does not include

repairs to or ordinary maintenance of an existing structure or

the grounds or another feature of the property.

(f) Notwithstanding Subsections (a) and (e) and except as

provided by Subdivision (2), an improvement to property that

would otherwise constitute a new improvement is not treated as a

new improvement if the improvement is a replacement structure for

a structure that was rendered uninhabitable or unusable by a

casualty or by wind or water damage. For purposes of appraising

the property under Subsection (a) in the tax year in which the

structure would have constituted a new improvement:

(1) the appraised value the property would have had in the

preceding tax year if the casualty or damage had not occurred is

considered to be the appraised value of the property for that

year, regardless of whether that appraised value exceeds the

actual appraised value of the property for that year as limited

by Subsection (a); and

(2) the replacement structure is considered to be a new

improvement only if:

(A) the square footage of the replacement structure exceeds that

of the replaced structure as that structure existed before the

casualty or damage occurred; or

(B) the exterior of the replacement structure is of higher

quality construction and composition than that of the replaced

structure.

Added by Acts 1997, 75th Leg., ch. 1039, Sec. 47, eff. Jan. 1,

1998. Amended by Acts 2003, 78th Leg., ch. 1173, Sec. 9, eff.

Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1355, Sec. 1, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

359, Sec. 1(d), eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1417, Sec. 8, eff. January 1, 2010.

Sec. 23.24. FURNITURE, FIXTURES, AND EQUIPMENT. (a) If real

property is appraised by a method that takes into account the

value of furniture, fixtures, and equipment in or on the real

property, the furniture, fixtures, and equipment shall not be

subject to additional appraisal or taxation as personal property.

(b) In determining the market value of the real property

appraised on the basis of rental income, the chief appraiser may

not separately appraise or take into account any personal

property valued as a portion of the income of the real property,

and the market value of the real property must include the

combined value of the real property and the personal property.

Added by Acts 1999, 76th Leg., ch. 479, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1211, Sec. 2, eff. January 1, 2010.

Sec. 23.25. APPRAISAL OF LAND USED FOR SINGLE-FAMILY RESIDENTIAL

PURPOSES THAT IS CONTIGUOUS TO AGRICULTURAL OR OPEN-SPACE LAND

WITH COMMON OWNERSHIP. (a) This section applies only to the

appraisal of a parcel of land that:

(1) is used for single-family residential purposes; and

(2) is contiguous to a parcel of land that is:

(A) appraised under Subchapter C or D; and

(B) owned by:

(i) the same person;

(ii) the person's spouse;

(iii) an individual related within the first degree of

consanguinity to the person; or

(iv) a legal entity that is affiliated with the person.

(b) In appraising the parcel of land, the chief appraiser shall:

(1) determine the price for which the parcel of land being

appraised and the contiguous parcel of land described by

Subsection (a)(2) would sell if both parcels were sold as a

single combined parcel of land; and

(2) attribute a portion of the amount determined under

Subdivision (1) to the parcel of land being appraised based on

the proportion that the size of the parcel of land being

appraised bears to the size of the single combined parcel of land

described by Subdivision (1).

(c) If the chief appraiser uses the market data comparison

method of appraisal to appraise the parcel of land, the chief

appraiser may not use comparable sales data pertaining to the

sale of land located in the corporate limits of a municipality.

Added by Acts 2007, 80th Leg., R.S., Ch.

1112, Sec. 1, eff. January 1, 2008.

SUBCHAPTER C. LAND DESIGNATED FOR AGRICULTURAL USE

Sec. 23.41. APPRAISAL. (a) Land designated for agricultural

use is appraised at its value based on the land's capacity to

produce agricultural products. The value of land based on its

capacity to produce agricultural products is determined by

capitalizing the average net income the land would have yielded

under prudent management from production of agricultural products

during the five years preceding the current year. However, if the

value of land as determined by capitalization of average net

income exceeds the market value of the land as determined by

other generally accepted appraisal methods, the land shall be

appraised by application of the other appraisal methods.

(b) The comptroller shall promulgate rules specifying the

methods to apply and the procedures to use in appraising land

designated for agricultural use.

(c), (d) Repealed by Acts 1999, 76th Leg., ch. 574, Sec. 2(2),

eff. June 18, 1999.

(e) Improvements other than appurtenances to the land, the

mineral estate, and all land used for residential purposes and

for processing harvested agricultural products are appraised

separately at market value. Riparian water rights, private roads,

dams, reservoirs, water wells, and canals, ditches, terraces, and

similar reshapings of or additions to the soil for agricultural

purposes are appurtenances to the land, and the effect of each on

the value of the land for agricultural use shall be considered in

appraising the land. However, the comptroller shall provide that

in calculating average net income from land a deduction from

income be allowed for an appurtenance subject to depreciation or

depletion.

Acts 1979, 66th Leg., p. 2254, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 139, ch. 13,

Sec. 60, eff. Jan. 1, 1982; Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 21, eff. Sept. 1, 1991; Acts 1999, 76th Leg., ch. 574,

Sec. 2(2), eff. June 18, 1999.

Sec. 23.42. ELIGIBILITY. (a) Except as provided by Subsection

(a-1), an individual is entitled to have land he owns designated

for agricultural use if, on January 1:

(1) the land has been devoted exclusively to or developed

continuously for agriculture for the three years preceding the

current year;

(2) the individual is using and intends to use the land for

agriculture as an occupation or a business venture for profit

during the current year; and

(3) agriculture is the individual's primary occupation and

primary source of income.

(a-1) On or after January 1, 2008, an individual is not entitled

to have land designated for agricultural use if the land secures

a home equity loan described by Section 50(a)(6), Article XVI,

Texas Constitution.

(b) Use of land for nonagricultural purposes does not deprive an

owner of his right to an agricultural designation if the

nonagricultural use is secondary to and compatible with the

agricultural use of the land.

(c) Agriculture is an individual's primary occupation and

primary source of income if as of January 1 he devotes a greater

portion of his time to and derives a greater portion of his gross

income from agriculture than any other occupation. The time an

individual devotes to each occupation and the gross income he

derives from each is determined by averaging the time he devoted

to each and the gross income he derived from each for any number

of consecutive years not exceeding five years immediately

preceding January 1 of the current year, that he has engaged in

agriculture as an occupation. However, if he has not been engaged

in agriculture as an occupation for the entire year preceding

January 1, the time he has devoted to and the income he has

derived from each occupation since the date he began engaging in

agriculture as an occupation determine whether agriculture is his

primary occupation and primary source of income.

(d) For purposes of this section:

(1) "Agriculture" means the use of land to produce plant or

animal products, including fish or poultry products, under

natural conditions but does not include the processing of plant

or animal products after harvesting or the production of timber

or forest products.

(2) "Occupation" includes employment and a business venture that

requires continual supervision or management.

Acts 1979, 66th Leg., p. 2254, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1112, Sec. 2, eff. January 1, 2008.

Sec. 23.425. ELIGIBILITY OF LAND USED FOR GROWING FLORIST ITEMS

IN CERTAIN COUNTIES. (a) This section applies only to land:

(1) that is located in a county with a population of 35,000 or

less; and

(2) on which a greenhouse for growing florist items solely for

wholesale purposes is located.

(b) A person who owns land described by Subsection (a) is

entitled to have the land designated for agricultural use under

this subchapter if the land otherwise qualifies for the

designation under Section 23.42 and the person who owns the land

is not using it in conjunction with or contiguous to land being

used to conduct retail sales of florist items. For purposes of

Section 23.41, a greenhouse described by Subsection (a)(2) is an

appurtenance to the land.

(c) In this section:

(1) "Florist item" has the meaning assigned by Section 71.041,

Agriculture Code.

(2) "Greenhouse" means a building or permanent structure that is

enclosed with a nonporous covering and is designed or constructed

for growing plants in a protected or climate-controlled

environment.

Added by Acts 2001, 77th Leg., ch. 365, Sec. 1, eff. Jan. 1,

2002.

Sec. 23.43. APPLICATION. (a) An individual claiming the right

to have his land designated for agricultural use must apply for

the designation each year he claims it. Application for the

designation is made by filing a sworn application form with the

chief appraiser for the appraisal district in which the land is

located.

(b) A claimant must deliver a completed application form to the

chief appraiser before May 1 and must furnish the information

required by the form. For good cause shown the chief appraiser

may extend the deadline for filing the application by written

order for a single period not to exceed 60 days.

(c) If a claimant fails to timely file a completed application

form in a given year, he may not receive the agricultural

designation for that year.

(d) The comptroller in prescribing the contents of the

application forms shall ensure that each form requires a claimant

to furnish the information necessary to determine the validity of

the claim. The comptroller shall require that the form permit a

claimant who has previously been allowed an agricultural

designation to indicate that previously reported information has

not changed and to supply only the eligibility information not

previously reported.

(e) Before February 1 the chief appraiser shall deliver an

application form to each individual whose land was designated for

agricultural use during the preceding year. He shall include with

the application a brief explanation of the requirements for

obtaining agricultural designation.

(f) Each year the chief appraiser for each appraisal district

shall publicize, in a manner reasonably designed to notify all

residents of the district, the requirements of this section and

the availability of application forms.

Acts 1979, 66th Leg., p. 2255, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 139, ch. 13,

Sec. 61, 62, eff. Jan. 1, 1982; Acts 1991, 72nd Leg., 2nd C.S.,

ch. 6, Sec. 22, eff. Sept. 1, 1991.

Sec. 23.431. LATE APPLICATION FOR AGRICULTURAL DESIGNATION. (a)

The chief appraiser shall accept and approve or deny an

application for an agricultural designation after the deadline

for filing it has passed if it is filed before approval of the

appraisal records by the appraisal review board.

(b) If an application for agricultural designation is approved

when the application is filed late, the owner is liable for a

penalty of 10 percent of the difference between the amount of tax

imposed on the property and the amount that would be imposed

without the agricultural designation.

(c) The chief appraiser shall make an entry on the appraisal

records indicating the person's liability for the penalty and

shall deliver written notice of imposition of the penalty,

explaining the reason for its imposition, to the person.

(d) The tax assessor for a taxing unit to which an agricultural

designation allowed after a late application applies shall add

the amount of the penalty to the owner's tax bill, and the tax

collector for the unit shall collect the penalty at the time and

in the manner he collects the tax. The amount of the penalty

constitutes a lien against the property against which the penalty

is imposed, as if it were a tax, and accrues penalty and interest

in the same manner as a delinquent tax.

Added by Acts 1981, 67th Leg., 1st C.S., p. 140, ch. 13, Sec. 63,

eff. Jan. 1, 1982.

Sec. 23.44. ACTION ON APPLICATION. (a) The chief appraiser

shall determine individually each claimant's right to the

agricultural designation. After considering the application and

all relevant information, the chief appraiser shall, as the law

and facts warrant:

(1) approve the application and designate the land for

agricultural use;

(2) disapprove the application and request additional

information from the claimant in support of the claim; or

(3) deny the application.

(b) If the chief appraiser requests additional information from

a claimant, the claimant must furnish the information within 30

days after the date of the request or the application is denied.

However, for good cause shown the chief appraiser may extend the

deadline for furnishing additional information by written order

for a single period not to exceed 15 days.

(c) The chief appraiser shall determine the validity of each

application for agricultural designation filed with him before he

submits the appraisal records for review and determination of

protests as provided by Chapter 41 of this code.

(d) If the chief appraiser denies an application, he shall

deliver a written notice of the denial to the claimant within

five days after the date of denial. The notice must include a

brief explanation of the procedures for protesting the denial.

Acts 1979, 66th Leg., p. 2255, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 140, ch. 13,

Sec. 64, eff. Jan. 1, 1982.

Sec. 23.45. APPLICATION CONFIDENTIAL. (a) An application for

agricultural designation filed with a chief appraiser is

confidential and not open to public inspection. The application

and the information it contains about specific property or a

specific owner may not be disclosed to anyone other than an

employee of the appraisal office who appraises property except as

authorized by Subsection (b) of this section.

(b) Information made confidential by this section may be

disclosed:

(1) in a judicial or administrative proceeding pursuant to a

lawful subpoena;

(2) to the person who filed the application or to his

representative authorized in writing to receive the information;

(3) to the comptroller and his employees authorized by him in

writing to receive the information or to an assessor or a chief

appraiser if requested in writing;

(4) in a judicial or administrative proceeding relating to

property taxation to which the person who filed the application

is a party;

(5) for statistical purposes if in a form that does not identify

specific property or a specific property owner; or

(6) if and to the extent the information is required to be

included in a public document or record that the appraisal office

is required to prepare or maintain.

(c) A person who legally has access to an application for

agricultural designation or who legally obtains the confidential

information the application contains commits a Class B

misdemeanor if he knowingly:

(1) permits inspection of the application by a person not

authorized to inspect it by Subsection (b) of this section; or

(2) discloses confidential information contained in the report

to a person not authorized to receive the information by

Subsection (b) of this section.

Acts 1979, 66th Leg., p. 2256, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 141, ch. 13,

Sec. 65, eff. Jan. 1, 1982; Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 23, eff. Sept. 1, 1991.

Sec. 23.46. ADDITIONAL TAXATION. (a) When appraising land

designated for agricultural use, the chief appraiser also shall

appraise the land at its market value and shall record both the

market value and the value based on its capacity to produce

agricultural products in the appraisal records.

(b) Property taxes imposed on land designated for agricultural

use are based on the land's agricultural use value determined as

provided by Section 23.41 of this code after the appropriate

assessment ratio has been applied to that value. When an assessor

calculates the amount of tax due on the land, however, he shall

also calculate the amount of tax that would have been imposed had

the land not been designated for agricultural use. The difference

in the amount of tax imposed and the amount that would have been

imposed is the amount of additional tax for that year, and the

assessor shall enter that amount in his tax records relating to

the property.

(c) If land that has been designated for agricultural use in any

year is sold or diverted to a nonagricultural use, the total

amount of additional taxes for the three years preceding the year

in which the land is sold or diverted plus interest at the rate

provided for delinquent taxes becomes due. A determination that

the land has been diverted to a nonagricultural use is made by

the chief appraiser. For purposes of this subsection, the chief

appraiser may not consider any period during which land is owned

by the state in determining whether the land has been diverted to

a nonagricultural use. The chief appraiser shall deliver a notice

of the determination to the owner of the land as soon as possible

after making the determination and shall include in the notice an

explanation of the owner's right to protest the determination. If

the owner does not file a timely protest or if the final

determination of the protest is that the additional taxes are

due, the assessor for each taxing unit shall prepare and deliver

a bill for the additional taxes plus interest as soon as

practicable after the change of use occurs. If the additional

taxes are due because of a sale of the land, the assessor for

each taxing unit shall prepare and deliver the bill as soon as

practicable after the sale occurs. The taxes and interest are due

and become delinquent and incur penalties and interest as

provided by law for ad valorem taxes imposed by the taxing unit

if not paid before the next February 1 that is at least 20 days

after the date the bill is delivered to the owner of the land.

(d) A tax lien attaches to the land on the date the sale or

change of use occurs to secure payment of the additional tax and

interest imposed by Subsection (c) of this section and any

penalties incurred. The lien exists in favor of all taxing units

for which the additional tax is imposed.

(e) Land is not diverted to nonagricultural use for purposes of

Subsection (c) of this section solely because the owner of the

land claims it as part of his residence homestead for purposes of

Section 11.13 of this code.

Acts 1979, 66th Leg., p. 2256, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 141, ch. 13,

Sec. 66, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 4147, ch.

652, Sec. 1, eff. June 19, 1983; Acts 1983, 68th Leg., p. 4824,

ch. 851, Sec. 11, eff. Aug. 29, 1983; Acts 1989, 71st Leg., ch.

796, Sec. 18, eff. Sept. 1, 1989; Acts 1997, 75th Leg., ch. 345,

Sec. 4, eff. Sept. 1, 1997.

Sec. 23.47. LOAN SECURED BY LIEN ON AGRICULTURAL-USE LAND. (a)

A lender may not require as a condition to granting or amending

the terms of a loan secured by a lien in favor of the lender on

land appraised according to this subchapter that the borrower

waive the right to the appraisal or agree not to apply for or

receive the appraisal.

(b) A provision in an instrument pertaining to a loan secured by

a lien in favor of the lender on land appraised according to this

subchapter is void to the extent that the provision attempts to

require the borrower to waive the right to the appraisal or to

prohibit the borrower from applying for or receiving the

appraisal.

(c) A provision in an instrument pertaining to a loan secured by

a lien in favor of the lender on land appraised according to this

subchapter that requires the borrower to make a payment to

protect the lender from loss because of the imposition of

additional taxes and interest under Section 23.46 is void unless

the provision:

(1) requires the borrower to pay into an escrow account

established by the lender an amount equal to the additional taxes

and interest that would be due under Section 23.46 if a sale or

change of use occurred on January 1 of the year in which the loan

is granted or amended;

(2) requires the escrow account to bear interest to be credited

to the account monthly;

(3) permits the lender to apply money in the escrow account to

the payment of a bill for additional taxes and interest under

Section 23.46 before the loan is paid and requires the lender to

refund the balance remaining in the escrow account after the bill

is paid to the borrower; and

(4) requires the lender to refund the money in the escrow

account to the borrower on the payment of the loan.

(d) On the request of the borrower or the borrower's

representative, the assessor for each taxing unit shall compute

the additional taxes and interest that would be due that taxing

unit under Section 23.46 if a sale or change of use occurred on

January 1 of the year in which the loan is granted or amended.

The assessor may charge a reasonable fee not to exceed the actual

cost of making the computation.

(e) In this section, "lender" means a lending institution,

including a bank, trust company, banking association, savings and

loan association, mortgage company, investment bank, credit

union, life insurance company, or governmental agency that

customarily provides financing or an affiliate of any of those

entities. The term does not include an agency of the United

States.

Added by Acts 1995, 74th Leg., ch. 82, Sec. 1, eff. May 11, 1995.

Sec. 23.48. REAPPRAISAL OF LAND SUBJECT TO TEMPORARY QUARANTINE

FOR TICKS. (a) An owner of land designated for agricultural use

on which the Texas Animal Health Commission has established a

temporary quarantine of at least 90 days in length in the current

tax year for the purpose of regulating the handling of livestock

and eradicating ticks or exposure to ticks at any time during a

tax year is entitled to a reappraisal of the owner's land for

that year on written request delivered to the chief appraiser.

(b) As soon as practicable after receiving a request for

reappraisal, the chief appraiser shall complete the reappraisal.

In determining the appraised value of the land under Section

23.41, the effect on the value of the land caused by the

infestation of ticks is an additional factor that must be taken

into account. The appraised value of land reappraised under this

section may not exceed the lesser of:

(1) the market value of the land as determined by other

appraisal methods; or

(2) one-half of the original appraised value of the land for the

current tax year.

(c) A property owner may not be required to pay the appraisal

district for the costs of making the reappraisal. Each taxing

unit that participates in the appraisal district and imposes

taxes on the land shall share the costs of the reappraisal in the

proportion the total dollar amount of taxes imposed by that

taxing unit on that land in the preceding year bears to the total

dollar amount of taxes all taxing units participating in the

appraisal district imposed on the land in the preceding year.

(d) If land is reappraised as provided by this section, the

governing body of each taxing unit that participates in the

appraisal district and imposes taxes on the land shall provide

for prorating the taxes on the land for the tax year in which the

reappraisal is conducted. If the taxes are prorated, taxes due

on the land are determined as follows: the taxes on the land

based on its value on January 1 of that year are multiplied by a

fraction, the denominator of which is 365 and the numerator of

which is the number of days in that year before the date the

reappraisal was conducted; the taxes on the land based on its

reappraised value are multiplied by a fraction, the denominator

of which is 365 and the numerator of which is the number of days,

including the date the reappraisal was conducted, remaining in

the year; and the total of the two amounts is the amount of taxes

imposed on the land for that year. Notwithstanding Section

26.15, the assessor for each applicable taxing unit shall enter

the reappraised value on the appropriate tax roll together with

the original appraised value and the calculation of the taxes

imposed on the land under this section. If for any tax year the

reappraisal results in a decrease in the tax liability of the

landowner, the assessor for the taxing unit shall prepare and

mail a new tax bill in the manner provided by Chapter 31. If the

owner has paid the tax, each taxing unit that imposed taxes on

the land in that year shall promptly refund the difference

between the tax paid and the tax due on the lower appraised

value.

(e) In appraising the land for any subsequent tax year in which

the Texas Animal Health Commission quarantine remains in place,

the chief appraiser shall continue to take into account the

effect on the value of the land caused by the infestation of

ticks.

(f) If the owner of the land is informed by the Texas Animal

Health Commission that the quarantine is no longer in place, not

later than the 30th day after the date on which the owner

received that information the owner of the land shall so notify

the chief appraiser in writing. If the owner fails to notify the

chief appraiser as required by this subsection, a penalty is

imposed on the property equal to 10 percent of the difference

between the taxes imposed on the property in each year it is

erroneously allowed appraisal under this section and the taxes

that would otherwise have been imposed.

(g) The chief appraiser shall make an entry in the appraisal

records for the property against which the penalty is imposed

indicating liability for the penalty and shall deliver a written

notice of imposition of the penalty to the person who owns the

property. The notice shall include a brief explanation of the

procedures for protesting the imposition of the penalty. The

assessor for each taxing unit that imposed taxes on the property

on the basis of appraisal under this section shall add the amount

of the penalty to the unit's tax bill for taxes on the property

against which the penalty is imposed. The penalty shall be

collected at the same time and in the same manner as the taxes on

the property against which the penalty is imposed. The amount of

the penalty constitutes a lien on the property against which the

penalty is imposed and accrues penalty and interest in the same

manner as a delinquent tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

1011, Sec. 2, eff. June 15, 2007.

SUBCHAPTER D. APPRAISAL OF AGRICULTURAL LAND

Sec. 23.51. DEFINITIONS. In this subchapter:

(1) "Qualified open-space land" means land that is currently

devoted principally to agricultural use to the degree of

intensity generally accepted in the area and that has been

devoted principally to agricultural use or to production of

timber or forest products for five of the preceding seven years

or land that is used principally as an ecological laboratory by a

public or private college or university. Qualified open-space

land includes all appurtenances to the land. For the purposes of

this subdivision, appurtenances to the land means private roads,

dams, reservoirs, water wells, canals, ditches, terraces, and

other reshapings of the soil, fences, and riparian water rights.

Notwithstanding the other provisions of this subdivision, land

that is currently devoted principally to wildlife management as

defined by Subdivision (7)(B) or (C) to the degree of intensity

generally accepted in the area qualifies for appraisal as

qualified open-space land under this subchapter regardless of the

manner in which the land was used in any preceding year.

(2) "Agricultural use" includes but is not limited to the

following activities: cultivating the soil, producing crops for

human food, animal feed, or planting seed or for the production

of fibers; floriculture, viticulture, and horticulture; raising

or keeping livestock; raising or keeping exotic animals for the

production of human food or of fiber, leather, pelts, or other

tangible products having a commercial value; planting cover

crops or leaving land idle for the purpose of participating in a

governmental program, provided the land is not used for

residential purposes or a purpose inconsistent with agricultural

use; and planting cover crops or leaving land idle in conjunction

with normal crop or livestock rotation procedure. The term also

includes the use of land to produce or harvest logs and posts for

the use in constructing or repairing fences, pens, barns, or

other agricultural improvements on adjacent qualified open-space

land having the same owner and devoted to a different

agricultural use. The term also includes the use of land for

wildlife management.

(3) "Category" means the value classification of land

considering the agricultural use to which the land is principally

devoted. The chief appraiser shall determine the categories into

which land in the appraisal district is classified. In

classifying land according to categories, the chief appraiser

shall distinguish between irrigated cropland, dry cropland,

improved pasture, native pasture, orchard, and waste. The chief

appraiser may establish additional categories. The chief

appraiser shall further divide each category according to soil

type, soil capability, irrigation, general topography,

geographical factors, and other factors that influence the

productive capacity of the category. The chief appraiser shall

obtain information from the Texas Agricultural Extension Service,

the Natural Resources Conservation Service of the United States

Department of Agriculture, and other recognized agricultural

sources for the purposes of determining the categories of land

existing in the appraisal district.

(4) "Net to land" means the average annual net income derived

from the use of open-space land that would have been earned from

the land during the five-year period preceding the year before

the appraisal by an owner using ordinary prudence in the

management of the land and the farm crops or livestock produced

or supported on the land and, in addition, any income received

from hunting or recreational leases. The chief appraiser shall

calculate net to land by considering the income that would be due

to the owner of the land under cash lease, share lease, or

whatever lease arrangement is typical in that area for that

category of land, and all expenses directly attributable to the

agricultural use of the land by the owner shall be subtracted

from this owner income and the results shall be used in income

capitalization. In calculating net to land, a reasonable

deduction shall be made for any depletion that occurs of

underground water used in the agricultural operation. For land

that qualifies under Subdivision (7) for appraisal under this

subchapter, the chief appraiser may not consider in the

calculation of net to land the income that would be due to the

owner under a hunting or recreational lease of the land.

(5) "Income capitalization" means the process of dividing net to

land by the capitalization rate to determine the appraised value.

(6) "Exotic animal" means a species of game not indigenous to

this state, including axis deer, nilga antelope, red sheep, other

cloven-hoofed ruminant mammals, or exotic fowl as defined by

Section 142.001, Agriculture Code.

(7) "Wildlife management" means:

(A) actively using land that at the time the wildlife-management

use began was appraised as qualified open-space land under this

subchapter or as qualified timber land under Subchapter E in at

least three of the following ways to propagate a sustaining

breeding, migrating, or wintering population of indigenous wild

animals for human use, including food, medicine, or recreation:

(i) habitat control;

(ii) erosion control;

(iii) predator control;

(iv) providing supplemental supplies of water;

(v) providing supplemental supplies of food;

(vi) providing shelters; and

(vii) making of census counts to determine population;

(B) actively using land to protect federally listed endangered

species under a federal permit if the land is:

(i) included in a habitat preserve and is subject to a

conservation easement created under Chapter 183, Natural

Resources Code; or

(ii) part of a conservation development under a federally

approved habitat conservation plan that restricts the use of the

land to protect federally listed endangered species; or

(C) actively using land for a conservation or restoration

project to provide compensation for natural resource damages

pursuant to the Comprehensive Environmental Response,

Compensation, and Liability Act of 1980 (42 U.S.C. Section 9601

et seq.), the Oil Pollution Act of 1990 (33 U.S.C. Section 2701

et seq.), the Federal Water Pollution Control Act (33 U.S.C.

Section 1251 et seq.), or Chapter 40, Natural Resources Code.

(8) "Endangered species," "federal permit," and "habitat

preserve" have the meanings assigned by Section 83.011, Parks and

Wildlife Code.

Acts 1979, 66th Leg., p. 2257, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 142, ch. 13,

Sec. 67, eff. Jan. 1, 1982; Acts 1985, 69th Leg., ch. 207, Sec.

1, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 773, Sec. 1,

eff. Jan. 1, 1988; Acts 1987, 70th Leg., ch. 780, Sec. 1, 2, eff.

Jan. 1, 1988; Acts 1989, 71st Leg., ch. 796, Sec. 19, eff. Jan.

1, 1990; Acts 1991, 72nd Leg., ch. 560, Sec. 1 to 3, eff. Jan. 1,

1992; Acts 1993, 73rd Leg., ch. 203, Sec. 6, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 911, Sec. 1, eff. Jan. 1, 1996; Acts

2003, 78th Leg., ch. 775, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

817, Sec. 1, eff. January 1, 2006.

Acts 2005, 79th Leg., Ch.

1126, Sec. 6, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

454, Sec. 1, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1112, Sec. 3, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

495, Sec. 1, eff. January 1, 2010.

Sec. 23.52. APPRAISAL OF QUALIFIED AGRICULTURAL LAND. (a) The

appraised value of qualified open-space land is determined on the

basis of the category of the land, using accepted income

capitalization methods applied to average net to land. The

appraised value so determined may not exceed the market value as

determined by other appraisal methods.

(b) The chief appraiser shall determine the appraised value

according to this subchapter and, when requested by a landowner,

the appraised value according to Subchapter C of this chapter of

each category of open-space land owned by that landowner and

shall make each value and the market value according to the

preceding year's appraisal roll available to a person seeking to

apply for appraisal as provided by this subchapter or as provided

by Subchapter C of this chapter.

(c) The chief appraiser may not change the appraised value of a

parcel of open-space land unless the owner has applied for and

the land has qualified for appraisal as provided by this

subchapter or by Subchapter C of this chapter or unless the

change is made as a result of a reappraisal.

(d) The comptroller by rule shall develop and distribute to each

appraisal office appraisal manuals setting forth this method of

appraising qualified open-space land, and each appraisal office

shall use the appraisal manuals in appraising qualified

open-space land. The comptroller by rule shall develop and the

appraisal office shall enforce procedures to verify that land

meets the conditions contained in Subdivision (1) of Section

23.51 of this code. The rules, before taking effect, must be

approved by a majority vote of a committee comprised of the

following officials or their designees: the governor, the

comptroller, the attorney general, the agriculture commissioner,

and the Commissioner of the General Land Office.

(e) For the purposes of Section 23.55 of this code, the chief

appraiser also shall determine the market value of qualified

open-space land and shall record both the market value and the

appraised value in the appraisal records.

(f) The appraisal of minerals or subsurface rights to minerals

is not within the provisions of this subchapter.

(g) The category of land that qualifies under Section 23.51(7)

is the category of the land under this subchapter or Subchapter

E, as applicable, before the wildlife-management use began.

Acts 1979, 66th Leg., p. 2258, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 143, ch. 13,

Sec. 68, eff. Jan. 1, 1982; Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 24, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 911,

Sec. 2, eff. Jan. 1, 1996; Acts 2001, 77th Leg., ch. 1172, Sec.

2, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

495, Sec. 2, eff. January 1, 2010.

Sec. 23.521. STANDARDS FOR QUALIFICATION OF LAND FOR APPRAISAL

BASED ON WILDLIFE MANAGEMENT USE. (a) The Parks and Wildlife

Department, with the assistance of the comptroller, shall develop

standards for determining whether land qualifies under Section

23.51(7) for appraisal under this subchapter. The comptroller by

rule shall adopt the standards developed by the Parks and

Wildlife Department and distribute those rules to each appraisal

district. On request of the Parks and Wildlife Department, the

Texas Agricultural Extension Service shall assist the department

in developing the standards.

(b) The standards adopted under Subsection (a) may require that

a tract of land be a specified minimum size to qualify under

Section 23.51(7)(A) for appraisal under this subchapter, taking

into consideration one or more of the following factors:

(1) the activities listed in Section 23.51(7)(A);

(2) the type of indigenous wild animal population the land is

being used to propagate;

(3) the region in this state in which the land is located; and

(4) any other factor the Parks and Wildlife Department

determines is relevant.

(c) The standards adopted under Subsection (a) may include

specifications for a written management plan to be developed by a

landowner if the landowner receives a request for a written

management plan from a chief appraiser as part of a request for

additional information under Section 23.57.

(d) In determining whether land qualifies under Section 23.51(7)

for appraisal under this subchapter, the chief appraiser and the

appraisal review board shall apply the standards adopted under

Subsection (a) and, to the extent they do not conflict with those

standards, the appraisal manuals developed and distributed under

Section 23.52(d).

Added by Acts 2001, 77th Leg., ch. 1172, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

454, Sec. 2, eff. January 1, 2008.

Sec. 23.522. TEMPORARY CESSATION OF AGRICULTURAL USE DURING

DROUGHT. The eligibility of land for appraisal under this

subchapter does not end because the land ceases to be devoted

principally to agricultural use to the degree of intensity

generally accepted in the area if:

(1) a drought declared by the governor creates an agricultural

necessity to extend the normal time the land remains out of

agricultural production; and

(2) the owner of the land intends that the use of the land in

that manner and to that degree of intensity be resumed when the

declared drought ceases.

Added by Acts 2009, 81st Leg., R.S., Ch.

1211, Sec. 3, eff. January 1, 2010.

Sec. 23.53. CAPITALIZATION RATE. The capitalization rate to be

used in determining the appraised value of qualified open-space

land as provided by this subchapter is 10 percent or the interest

rate specified by the Farm Credit Bank of Texas or its successor

on December 31 of the preceding year plus 2-1/2 percentage

points, whichever percentage is greater.

Acts 1979, 66th Leg., p. 2259, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1995, 74th Leg., ch. 579, Sec. 4, eff. Jan.

1, 1996.

Sec. 23.54. APPLICATION. (a) A person claiming that his land

is eligible for appraisal under this subchapter must file a valid

application with the chief appraiser.

(b) To be valid, the application must:

(1) be on a form provided by the appraisal office and prescribed

by the comptroller; and

(2) contain the information necessary to determine the validity

of the claim.

(c) The comptroller shall include on the form a notice of the

penalties prescribed by Section 37.10, Penal Code, for making or

filing an application containing a false statement. The

comptroller, in prescribing the contents of the application form,

shall require that the form permit a claimant who has previously

been allowed appraisal under this subchapter to indicate that

previously reported information has not changed and to supply

only the eligibility information not previously reported.

(d) The form must be filed before May 1. However, for good cause

the chief appraiser may extend the filing deadline for not more

than 60 days.

(e) If a person fails to file a valid application on time, the

land is ineligible for appraisal as provided by this subchapter

for that year. Once an application is filed and appraisal under

this subchapter is allowed, the land is eligible for appraisal

under this subchapter in subsequent years without a new

application unless the ownership of the land changes or its

eligibility under this subchapter ends. However, the chief

appraiser if he has good cause to believe the land's eligibility

under this subchapter has ended, may require a person allowed

appraisal under this subchapter in a prior year to file a new

application to confirm that the land is currently eligible under

this subchapter by delivering a written notice that a new

application is required, accompanied by the application form, to

the person who filed the application that was previously allowed.

(f) The appraisal office shall make a sufficient number of

printed application forms readily available at no charge.

(g) Each year the chief appraiser for each appraisal district

shall publicize, in a manner reasonably designed to notify all

residents of the district, the requirements of this section and

the availability of application forms.

(h) A person whose land is allowed appraisal under this

subchapter shall notify the appraisal office in writing before

May 1 after eligibility of the land under this subchapter ends or

after a change in the category of agricultural use. If a person

fails to notify the appraisal office as required by this

subsection a penalty is imposed on the property equal to 10

percent of the difference between the taxes imposed on the

property in each year it is erroneously allowed appraisal under

this subchapter and the taxes that would otherwise have been

imposed.

(i) The chief appraiser shall make an entry in the appraisal

records for the property against which the penalty is imposed

indicating liability for the penalty and shall deliver a written

notice of imposition of the penalty to the person who owns the

property. The notice shall include a brief explanation of the

procedures for protesting the imposition of the penalty. The

assessor for each taxing unit that imposed taxes on the property

on the basis of appraisal under this subchapter shall add the

amount of the penalty to the unit's tax bill for taxes on the

property against which the penalty is imposed. The penalty shall

be collected at the same time and in the same manner as the taxes

on the property against which the penalty is imposed. The amount

of the penalty constitutes a lien on the property against which

the penalty is imposed and accrues penalty and interest in the

same manner as a delinquent tax.

(j) If the chief appraiser discovers that appraisal under this

subchapter has been erroneously allowed in any one of the five

preceding years because of failure of the person whose land was

allowed appraisal under this subchapter to give notice that its

eligibility has ended, he shall add the difference between the

appraised value of the land under this subchapter and the market

value of the land to the appraisal roll as provided by Section

25.21 of this code for other property that escapes taxation.

Acts 1979, 66th Leg., p. 2259, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 143, ch. 13,

Sec. 69, eff. Jan. 1, 1982; Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 25, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 1031,

Sec. 14, eff. Sept. 1, 1993.

Sec. 23.541. LATE APPLICATION FOR APPRAISAL AS AGRICULTURAL

LAND. (a) The chief appraiser shall accept and approve or deny

an application for appraisal under this subchapter after the

deadline for filing it has passed if it is filed before approval

of the appraisal records by the appraisal review board.

(b) If appraisal under this subchapter is approved when the

application is filed late, the owner is liable for a penalty of

10 percent of the difference between the amount of tax imposed on

the property and the amount that would be imposed if the property

were taxed at market value.

(c) The chief appraiser shall make an entry on the appraisal

records indicating the person's liability for the penalty and

shall deliver written notice of imposition of the penalty,

explaining the reason for its imposition, to the person.

(d) The tax assessor for a taxing unit that taxes land based on

an appraisal under this subchapter after a late application shall

add the amount of the penalty to the owner's tax bill, and the

tax collector for the unit shall collect the penalty at the time

and in the manner he collects the tax. The amount of the penalty

constitutes a lien against the property against which the penalty

is imposed, as if it were a tax, and accrues penalty and interest

in the same manner as a delinquent tax.

Added by Acts 1981, 67th Leg., 1st C.S., p. 144, ch. 13, Sec. 70,

eff. Jan. 1, 1982.

Sec. 23.55. CHANGE OF USE OF LAND. (a) If the use of land that

has been appraised as provided by this subchapter changes, an

additional tax is imposed on the land equal to the difference

between the taxes imposed on the land for each of the five years

preceding the year in which the change of use occurs that the

land was appraised as provided by this subchapter and the tax

that would have been imposed had the land been taxed on the basis

of market value in each of those years, plus interest at an

annual rate of seven percent calculated from the dates on which

the differences would have become due. For purposes of this

subsection, the chief appraiser may not consider any period

during which land is owned by the state in determining whether a

change in the use of the land has occurred.

(b) A tax lien attaches to the land on the date the change of

use occurs to secure payment of the additional tax and interest

imposed by this section and any penalties incurred. The lien

exists in favor of all taxing units for which the additional tax

is imposed.

(c) The additional tax imposed by this section does not apply to

a year for which the tax has already been imposed.

(d) If the change of use applies to only part of a parcel that

has been appraised as provided by this subchapter, the additional

tax applies only to that part of the parcel and equals the

difference between the taxes imposed on that part of the parcel

and the taxes that would have been imposed had that part been

taxed on the basis of market value.

(e) A determination that a change in use of the land has

occurred is made by the chief appraiser. The chief appraiser

shall deliver a notice of the determination to the owner of the

land as soon as possible after making the determination and shall

include in the notice an explanation of the owner's right to

protest the determination. If the owner does not file a timely

protest or if the final determination of the protest is that the

additional taxes are due, the assessor for each taxing unit shall

prepare and deliver a bill for the additional taxes plus interest

as soon as practicable. The taxes and interest are due and become

delinquent and incur penalties and interest as provided by law

for ad valorem taxes imposed by the taxing unit if not paid

before the next February 1 that is at least 20 days after the

date the bill is delivered to the owner of the land.

(f) The sanctions provided by Subsection (a) of this section do

not apply if the change of use occurs as a result of:

(1) a sale for right-of-way;

(2) a condemnation;

(3) a transfer of the property to the state or a political

subdivision of the state to be used for a public purpose; or

(4) a transfer of the property from the state, a political

subdivision of the state, or a nonprofit corporation created by a

municipality with a population of more than one million under the

Development Corporation Act (Subtitle C1, Title 12, Local

Government Code) to an individual or a business entity for

purposes of economic development if the comptroller determines

that the economic development is likely to generate for deposit

in the general revenue fund during the next two fiscal bienniums

an amount of taxes and other revenues that equals or exceeds 20

times the amount of additional taxes and interest that would have

been imposed under Subsection (a) had the sanctions provided by

that subsection applied to the transfer.

(g) If the use of the land changes to a use that qualifies under

Subchapter E of this chapter, the sanctions provided by

Subsection (a) of this section do not apply.

(h) Additional taxes, if any, for a year in which land was

designated for agricultural use as provided by Subchapter C of

this chapter (or Article VIII, Section 1-d, of the constitution)

are determined as provided by that subchapter, and the additional

taxes imposed by this section do not apply for that year.

(i) The use of land does not change for purposes of Subsection

(a) of this section solely because the owner of the land claims

it as part of his residence homestead for purposes of Section

11.13 of this code.

(j) The sanctions provided by Subsection (a) do not apply to a

change in the use of land if:

(1) the land is located in an unincorporated area of a county

with a population of less than 100,000;

(2) the land does not exceed five acres;

(3) the land is owned by a not-for-profit cemetery organization;

(4) the cemetery organization dedicates the land for a cemetery

purpose;

(5) the cemetery organization has not dedicated more than five

acres of land in the county for a cemetery purpose in the five

years preceding the date the cemetery organization dedicates the

land for a cemetery purpose; and

(6) the land is adjacent to a cemetery that has been in

existence for more than 100 years.

(k) In Subsection (j), "cemetery," "cemetery organization," and

"cemetery purpose" have the meanings assigned those terms by

Section 711.001, Health and Safety Code.

(l) The sanctions provided by Subsection (a) of this section do

not apply to land owned by an organization that qualifies as a

religious organization under Section 11.20(c) of this code if the

organization converts the land to a use for which the land is

eligible for an exemption under Section 11.20 of this code within

five years.

(m) For purposes of determining whether a transfer of land

qualifies for the exemption from additional taxes provided by

Subsection (f)(4), on an application of the entity transferring

or proposing to transfer the land or of the individual or entity

to which the land is transferred or proposed to be transferred,

the comptroller shall determine the amount of taxes and other

revenues likely to be generated as a result of the economic

development for deposit in the general revenue fund during the

next two fiscal bienniums. If the comptroller determines that the

amount of those revenues is likely to equal or exceed 20 times

the amount of additional taxes and interest that would be imposed

under Subsection (a) if the sanctions provided by that subsection

applied to the transfer, the comptroller shall issue a letter to

the applicant stating the comptroller's determination and shall

send a copy of the letter by regular mail to the chief appraiser.

(n) Within one year of the conclusion of the two fiscal

bienniums for which the comptroller issued a letter as provided

under Subsection (m), the board of directors of the appraisal

district, by official board action, may direct the chief

appraiser to request the comptroller to determine if the amount

of revenues was equal to or exceeded 20 times the amount of taxes

and interest that would have been imposed under Subsection (a).

The comptroller shall issue a finding as to whether the amount of

revenue met the projected increases. The chief appraiser shall

review the results of the comptroller's finding and shall make a

determination as to whether sanctions under Subsection (a) should

be imposed. If the chief appraiser determines that the sanctions

provided by Subsection (a) shall be imposed, the sanctions shall

be based on the date of the transfer of the property under

Subsection (f)(4).

(o) The sanctions provided by Subsection (a) do not apply to

land owned by an organization that qualifies as a charitable

organization under Section 11.18(c), is organized exclusively to

perform religious or charitable purposes, and engages in

performing the charitable functions described by Section

11.18(d)(19), if the organization converts the land to a use for

which the land is eligible for an exemption under Section

11.18(d)(19) within five years.

Acts 1979, 66th Leg., p. 2259, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 145, ch. 13,

Sec. 71, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 4147, ch.

652, Sec. 2, eff. June 19, 1983; Acts 1983, 68th Leg., p. 4824,

ch. 851, Sec. 12, eff. Aug. 29, 1983; Acts 1989, 71st Leg., ch.

796, Sec. 20, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 471,

Sec. 2, eff. June 12, 1995; Acts 1995, 74th Leg., ch. 811, Sec.

1, eff. Aug. 28, 1995; Acts 1997, 75th Leg., ch. 165, Sec.

31.01(74), eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 345,

Sec. 5, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 351, Sec.

1, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 288, Sec. 1.08,

eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1176, Sec. 1, eff.

June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 23.001(81), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.69, eff. April 1, 2009.

Sec. 23.56. LAND INELIGIBLE FOR APPRAISAL AS OPEN-SPACE LAND.

Land is not eligible for appraisal as provided by this subchapter

if:

(1) the land is located inside the corporate limits of an

incorporated city or town, unless:

(A) the city or town is not providing the land with governmental

and proprietary services substantially equivalent in standard and

scope to those services it provides in other parts of the city or

town with similar topography, land utilization, and population

density;

(B) the land has been devoted principally to agricultural use

continuously for the preceding five years; or

(C) the land:

(i) has been devoted principally to agricultural use or to

production of timber or forest products continuously for the

preceding five years; and

(ii) is used for wildlife management;

(2) the land is owned by an individual who is a nonresident

alien or by a foreign government if that individual or government

is required by federal law or by rule adopted pursuant to federal

law to register his ownership or acquisition of that property; or

(3) the land is owned by a corporation, partnership, trust, or

other legal entity if the entity is required by federal law or by

rule adopted pursuant to federal law to register its ownership or

acquisition of that land and a nonresident alien or a foreign

government or any combination of nonresident aliens and foreign

governments own a majority interest in the entity.

Acts 1979, 66th Leg., p. 2260, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

495, Sec. 3, eff. January 1, 2010.

Sec. 23.57. ACTION ON APPLICATIONS. (a) The chief appraiser

shall determine separately each applicant's right to have his

land appraised under this subchapter. After considering the

application and all relevant information, the chief appraiser

shall, as the law and facts warrant:

(1) approve the application and allow appraisal under this

subchapter;

(2) disapprove the application and request additional

information from the applicant in support of the claim; or

(3) deny the application.

(b) If the chief appraiser requests additional information from

an applicant, the applicant must furnish it within 30 days after

the date of the request or the application is denied. However,

for good cause shown the chief appraiser may extend the deadline

for furnishing the information by written order for a single

period not to exceed 15 days.

(c) The chief appraiser shall determine the validity of each

application for appraisal under this subchapter filed with him

before he submits the appraisal records for review and

determination of protests as provided by Chapter 41 of this code.

(d) If the chief appraiser denies an application, he shall

deliver a written notice of the denial to the applicant within

five days after the date he makes the determination. He shall

include with the notice a brief explanation of the procedures for

protesting his action and a full explanation of the reasons for

denial of the application.

Added by Acts 1981, 67th Leg., 1st C.S., p. 145, ch. 13, Sec. 72,

eff. Jan. 1, 1982.

Sec. 23.58. LOAN SECURED BY LIEN ON OPEN-SPACE LAND. (a) A

lender may not require as a condition to granting or amending the

terms of a loan secured by a lien in favor of the lender on land

appraised according to this subchapter that the borrower waive

the right to the appraisal or agree not to apply for or receive

the appraisal.

(b) A provision in an instrument pertaining to a loan secured by

a lien in favor of the lender on land appraised according to this

subchapter is void to the extent that the provision attempts to

require the borrower to waive the right to the appraisal or to

prohibit the borrower from applying for or receiving the

appraisal.

(c) A provision in an instrument pertaining to a loan secured by

a lien in favor of the lender on land appraised according to this

subchapter that requires the borrower to make a payment to

protect the lender from loss because of the imposition of

additional taxes and interest under Section 23.55 is void unless

the provision:

(1) requires the borrower to pay into an escrow account

established by the lender an amount equal to the additional taxes

and interest that would be due under Section 23.55 if a change of

use occurred on January 1 of the year in which the loan is

granted or amended;

(2) requires the escrow account to bear interest to be credited

to the account monthly;

(3) permits the lender to apply money in the escrow account to

the payment of a bill for additional taxes and interest under

Section 23.55 before the loan is paid and requires the lender to

refund the balance remaining in the escrow account after the bill

is paid to the borrower; and

(4) requires the lender to refund the money in the escrow

account to the borrower on the payment of the loan.

(d) On the request of the borrower or the borrower's

representative, the assessor for each taxing unit shall compute

the additional taxes and interest that would be due that taxing

unit under Section 23.55 if a change of use occurred on January 1

of the year in which the loan is granted or amended. The assessor

may charge a reasonable fee not to exceed the actual cost of

making the computation.

(e) In this section, "lender" has the meaning assigned by

Section 23.47(e).

Added by Acts 1995, 74th Leg., ch. 82, Sec. 2, eff. May 11, 1995.

Sec. 23.59. APPRAISAL OF OPEN-SPACE LAND THAT IS CONVERTED TO

TIMBER PRODUCTION. (a) If land that has been appraised under

this subchapter for at least five preceding years is converted to

production of timber after September 1, 1997, the owner may elect

to have the land continue to be appraised under this subchapter

for 15 years after the date of the conversion, so long as the

land qualifies for appraisal as timber land under Subchapter E.

In that event, the land is deemed to be the same category of land

under this subchapter as it was immediately before conversion to

timber production.

(b) The election must be made by a new application filed as

provided by Section 23.54 and remains in effect for 15 years or

until a change in use of the land occurs.

(c) This section applies to the appraisal of land converted to

timber production only until the end of the tax year in which the

15th anniversary of the date of the conversion occurs. In the

16th and subsequent years, the land shall be appraised as timber

land as provided by Subchapter E, so long as it qualifies as

timber land under Subchapter E.

Added by Acts 1997, 75th Leg., ch. 765, Sec. 1, eff. Sept. 1,

1997.

Sec. 23.60. REAPPRAISAL OF LAND SUBJECT TO TEMPORARY QUARANTINE

FOR TICKS. (a) An owner of qualified open-space land, other

than land used for wildlife management, on which the Texas Animal

Health Commission has established a temporary quarantine of at

least 90 days in length in the current tax year for the purpose

of regulating the handling of livestock and eradicating ticks or

exposure to ticks at any time during a tax year is entitled to a

reappraisal of the owner's land for that year on written request

delivered to the chief appraiser.

(b) As soon as practicable after receiving a request for

reappraisal, the chief appraiser shall complete the reappraisal.

In determining the appraised value of the land under Section

23.52, the effect on the value of the land caused by the

infestation of ticks is an additional factor that must be taken

into account. The appraised value of land reappraised under this

section may not exceed the lesser of:

(1) the market value of the land as determined by other

appraisal methods; or

(2) one-half of the original appraised value of the land for the

current tax year.

(c) A property owner may not be required to pay the appraisal

district for the costs of making the reappraisal. Each taxing

unit that participates in the appraisal district and imposes

taxes on the land shall share the costs of the reappraisal in the

proportion the total dollar amount of taxes imposed by that

taxing unit on that land in the preceding year bears to the total

dollar amount of taxes all taxing units participating in the

appraisal district imposed on that land in the preceding year.

(d) If land is reappraised as provided by this section, the

governing body of each taxing unit that participates in the

appraisal district and imposes taxes on the land shall provide

for prorating the taxes on the land for the tax year in which the

reappraisal is conducted. If the taxes are prorated, taxes due

on the land are determined as follows: the taxes on the land

based on its value on January 1 of that year are multiplied by a

fraction, the denominator of which is 365 and the numerator of

which is the number of days in that year before the date the

reappraisal was conducted; the taxes on the land based on its

reappraised value are multiplied by a fraction, the denominator

of which is 365 and the numerator of which is the number of days,

including the date the reappraisal was conducted, remaining in

the year; and the total of the two amounts is the amount of taxes

imposed on the land for that year. Notwithstanding Section

26.15, the assessor for each applicable taxing unit shall enter

the reappraised value on the appropriate tax roll together with

the original appraised value and the calculation of the taxes

imposed on the land under this section. If for any tax year the

reappraisal results in a decrease in the tax liability of the

landowner, the assessor for the taxing unit shall prepare and

mail a new tax bill in the manner provided by Chapter 31. If the

owner has paid the tax, each taxing unit that imposed taxes on

the land in that year shall promptly refund the difference

between the tax paid and the tax due on the lower appraised

value.

(e) In appraising the land for any subsequent tax year in which

the Texas Animal Health Commission quarantine remains in place,

the chief appraiser shall continue to take into account the

effect on the value of the land caused by the infestation of

ticks.

(f) If the owner of the land is informed by the Texas Animal

Health Commission that the quarantine is no longer in place, not

later than the 30th day after the date on which the owner

received that information the owner of the land shall so notify

the chief appraiser. If the owner fails to notify the chief

appraiser as required by this subsection, a penalty is imposed on

the property equal to 10 percent of the difference between the

taxes imposed on the property in each year it is erroneously

allowed appraisal under this section and the taxes that would

otherwise have been imposed.

(g) The chief appraiser shall make an entry in the appraisal

records for the property against which the penalty is imposed

indicating liability for the penalty and shall deliver a written

notice of imposition of the penalty to the person who owns the

property. The notice shall include a brief explanation of the

procedures for protesting the imposition of the penalty. The

assessor for each taxing unit that imposed taxes on the property

on the basis of appraisal under this section shall add the amount

of the penalty to the unit's tax bill for taxes on the property

against which the penalty is imposed. The penalty shall be

collected at the same time and in the same manner as the taxes on

the property against which the penalty is imposed. The amount of

the penalty constitutes a lien on the property against which the

penalty is imposed and accrues penalty and interest in the same

manner as a delinquent tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

1011, Sec. 3, eff. June 15, 2007.

SUBCHAPTER E. APPRAISAL OF TIMBER LAND

Sec. 23.71. DEFINITIONS. In this subchapter:

(1) "Category of the land" means the value classification of

land for timber production, based on soil type, soil capability,

general topography, weather, location, and other pertinent

factors, as determined by competent governmental sources.

(2) "Net to land" means the average net income that would have

been earned by a category of land over the preceding five years

by a person using ordinary prudence in the management of the land

and the timber produced on the land. The net income for each year

is determined by multiplying the land's potential average annual

growth, expressed in tons, by the stumpage value, expressed in

price per ton, of large pine sawtimber, small pine sawtimber,

pine pulpwood, hardwood sawtimber, hardwood pulpwood, and any

other significant timber product, taking into consideration the

three forest types and the four different soil types, as

determined by using information for the East Texas timber-growing

region as a whole from the U.S. Forest Service, the Natural

Resources Conservation Service of the United States Department of

Agriculture, the Texas Forest Service, and colleges and

universities within this state, and by subtracting from the

product reasonable management costs and other reasonable expenses

directly attributable to the production of the timber that a

prudent manager of the land and timber, seeking to maximize

return, would incur in the management of the land and timber.

Stumpage prices shall be determined by using information

collected for all types of timber sales, including cutting

contract and gatewood sales.

Acts 1979, 66th Leg., p. 2261, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 2003, 78th Leg., ch. 968, Sec. 1, eff. Jan.

1, 2004.

Sec. 23.72. QUALIFICATION FOR PRODUCTIVITY APPRAISAL. Land

qualifies for appraisal as provided by this subchapter if it is

currently and actively devoted principally to production of

timber or forest products to the degree of intensity generally

accepted in the area with intent to produce income and has been

devoted principally to production of timber or forest products or

to agricultural use that would qualify the land for appraisal

under Subchapter C or D of this chapter for five of the preceding

seven years.

Acts 1979, 66th Leg., p. 2261, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1987, 70th Leg., ch. 780, Sec. 3, eff. Jan.

1, 1988.

Sec. 23.73. APPRAISAL OF QUALIFIED TIMBER LAND. (a) The

appraised value of qualified timber land is determined on the

basis of the category of the land, using accepted income

capitalization methods applied to average net to land. The

appraised value so determined may not exceed the market value of

the land as determined by other appraisal methods.

(b) The comptroller by rule shall develop and distribute to each

appraisal office appraisal manuals setting forth this method of

appraising qualified timber land, and each appraisal office shall

use the appraisal manuals in appraising qualified timber land.

The comptroller by rule shall develop and the appraisal office

shall enforce procedures to verify that land meets the conditions

contained in Section 23.72 of this code. The rules, before taking

effect, must be approved by majority vote of a committee

comprised of the following officials or their designees: the

governor, the comptroller, the attorney general, the agriculture

commissioner, and the Commissioner of the General Land Office.

(c) For the purposes of Section 23.76 of this code, the chief

appraiser also shall determine the market value of qualified

timber land and shall record both the market value and the

appraised value in the appraisal records.

(d) The appraisal of minerals or subsurface rights to minerals

is not within the provisions of this subchapter.

Acts 1979, 66th Leg., p. 2261, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg. 1st C.S., p. 145, ch. 13,

Sec. 73, eff. Jan. 1, 1982; Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 26, eff. Sept. 1, 1991.

Sec. 23.74. CAPITALIZATION RATE. (a) The capitalization rate

to be used in determining the appraised value of qualified timber

land as provided by this subchapter is the greater of:

(1) the interest rate specified by the Farm Credit Bank of Texas

or its successor on December 31 of the preceding year plus 2-1/2

percentage points; or

(2) the capitalization rate used in determining the appraised

value of qualified timber land as provided by this subchapter for

the preceding tax year.

(b) Notwithstanding Subsection (a):

(1) in the first tax year in which the capitalization rate

determined under that subsection equals or exceeds 10 percent,

the capitalization rate for that tax year is the rate determined

under Subsection (a)(1); and

(2) for each tax year following the tax year described by

Subdivision (1), the capitalization rate is the average of the

rate determined under Subsection (a)(1) for the current tax year

and the capitalization rate used for each of the four tax years

preceding the current tax year other than a tax year preceding

the tax year described by Subdivision (1).

Acts 1979, 66th Leg., p. 2262, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1995, 74th Leg., ch. 579, Sec. 5, eff. Jan.

1, 1996; Acts 2003, 78th Leg., ch. 968, Sec. 2, eff. Jan. 1,

2004.

Sec. 23.75. APPLICATION. (a) A person claiming that his land

is eligible for appraisal as provided by this subchapter must

file a valid application with the chief appraiser.

(b) To be valid, the application must:

(1) be on a form provided by the appraisal office and prescribed

by the comptroller; and

(2) contain the information necessary to determine the validity

of the claim.

(c) The comptroller shall include on the form a notice of the

penalties prescribed by Section 37.10, Penal Code, for making or

filing an application containing a false statement. The

comptroller, in prescribing the contents of the application form,

shall require that the form permit a claimant who has previously

been allowed appraisal under this subchapter to indicate that

previously reported information has not changed and to supply

only the eligibility information not previously reported.

(d) The form must be filed before May 1. However, for good cause

the chief appraiser may extend the filing deadline for not more

than 60 days.

(e) If a person fails to file a valid application on time, the

land is ineligible for appraisal as provided by this subchapter

for that year. Once an application is filed and appraisal under

this subchapter is allowed, the land is eligible for appraisal

under this subchapter in subsequent years without a new

application unless the ownership of the land changes or its

eligibility under this subchapter ends. However, the chief

appraiser if he has good cause to believe the land's eligibility

under this subchapter has ended, may require a person allowed

appraisal under this subchapter in a prior year to file a new

application to confirm that the land is currently eligible under

this subchapter by delivering a written notice that a new

application is required, accompanied by the application form, to

the person who filed the application that was previously allowed.

(f) The appraisal office shall make a sufficient number of

printed application forms readily available at no charge.

(g) Each year the chief appraiser for each appraisal district

shall publicize, in a manner reasonably designed to notify all

residents of the district, the requirements of this section and

the availability of application forms.

(h) A person whose land is allowed appraisal under this

subchapter shall notify the appraisal office in writing before

May 1 after eligibility of the land under this subchapter ends.

If a person fails to notify the appraisal office as required by

this subsection a penalty is imposed on the property equal to 10

percent of the difference between the taxes imposed on the

property in each year it is erroneously allowed appraisal under

this subchapter and the taxes that would otherwise have been

imposed.

(i) The chief appraiser shall make an entry in the appraisal

records for the property against which the penalty is imposed

indicating liability for the penalty and shall deliver a written

notice of imposition of the penalty to the person who owns the

property. The notice shall include a brief explanation of the

procedures for protesting the imposition of the penalty. The

assessor for each taxing unit that imposed taxes on the property

on the basis of appraisal under this subchapter shall add the

amount of the penalty to the unit's tax bill for taxes on the

property against which the penalty is imposed. The penalty shall

be collected at the same time and in the same manner as the taxes

on the property against which the penalty is imposed. The amount

of the penalty constitutes a lien on the property against which

the penalty is imposed and accrues penalty and interest in the

same manner as a delinquent tax.

(j) If the chief appraiser discovers that appraisal under this

subchapter has been erroneously allowed in any one of the five

preceding years because of failure of the person whose land was

allowed appraisal under this subchapter to give notice that its

eligibility had ended, the chief appraiser shall add the

difference between the appraised value of the land under this

subchapter and the market value of the land to the appraisal roll

as provided by Section 25.21 of this code for other property that

escapes taxation.

Acts 1979, 66th Leg., p. 2262, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 146, ch. 13,

Sec. 74, eff. Jan. 1, 1982; Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 27, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 579,

Sec. 6, eff. Jan. 1, 1996.

Sec. 23.751. LATE APPLICATION FOR APPRAISAL AS TIMBER LAND. (a)

The chief appraiser shall accept and approve or deny an

application for appraisal under this subchapter after the

deadline for filing it has passed if it is filed before approval

of the appraisal records by the appraisal review board.

(b) If appraisal under this subchapter is approved when the

application is filed late, the owner is liable for a penalty of

10 percent of the difference between the amount of tax imposed on

the property and the amount that would be imposed if the property

were taxed at market value.

(c) The chief appraiser shall make an entry on the appraisal

records indicating the person's liability for the penalty and

shall deliver written notice of imposition of the penalty,

explaining the reason for its imposition, to the person.

(d) The tax assessor for a taxing unit that taxes land based on

an appraisal under this subchapter after a late application shall

add the amount of the penalty to the owner's tax bill, and the

tax collector for the unit shall collect the penalty at the time

and in the manner he collects the tax. The amount of the penalty

constitutes a lien against the property against which the penalty

is imposed, as if it were a tax, and accrues penalty and interest

in the same manner as a delinquent tax.

Added by Acts 1981, 67th Leg., 1st C.S., p. 147, ch. 13, Sec. 75,

eff. Jan. 1, 1982.

Sec. 23.76. CHANGE OF USE OF LAND. (a) If the use of land that

has been appraised as provided by this subchapter changes, an

additional tax is imposed on the land equal to the difference

between the taxes imposed on the land for each of the five years

preceding the year in which the change of use occurs that the

land was appraised as provided by this subchapter and the tax

that would have been imposed had the land been taxed on the basis

of market value in each of those years, plus interest at an

annual rate of seven percent calculated from the dates on which

the differences would have become due.

(b) A tax lien attaches to the land on the date the change of

use occurs to secure payment of the additional tax and interest

imposed by this section and any penalties incurred. The lien

exists in favor of all taxing units for which the additional tax

is imposed.

(c) The additional tax imposed by this section does not apply to

a year for which the tax has already been imposed.

(d) If the change of use applies to only part of a parcel that

has been appraised as provided by this subchapter, the additional

tax applies only to that part of the parcel and equals the

difference between the taxes imposed on that part of the parcel

and the taxes that would have been imposed had that part been

taxed on the basis of market value.

(e) A determination that a change in use of the land has

occurred is made by the chief appraiser. The chief appraiser

shall deliver a notice of the determination to the owner of the

land as soon as possible after making the determination and shall

include in the notice an explanation of the owner's right to

protest the determination. If the owner does not file a timely

protest or if the final determination of the protest is that the

additional taxes are due, the assessor for each taxing unit shall

prepare and deliver a bill for the additional taxes and interest

as soon as practicable after the change of use occurs. The taxes

and interest are due and become delinquent and incur penalties

and interest as provided by law for ad valorem taxes imposed by

the taxing unit if not paid before the next February 1 that is at

least 20 days after the date the bill is delivered to the owner

of the land.

(f) The sanctions provided by Subsection (a) do not apply if the

change of use occurs as a result of:

(1) a sale for right-of-way;

(2) a condemnation; or

(3) a transfer of the land to this state or a political

subdivision of this state to be used for a public purpose.

(g) If the use of the land changes to a use that qualifies under

Subchapter C, D, or H of this chapter, the sanctions provided by

Subsection (a) of this section do not apply.

(h) The use of land does not change for purposes of Subsection

(a) solely because the owner of the land claims it as part of the

owner's residence homestead for purposes of Section 11.13.

(i) The sanctions provided by Subsection (a) do not apply to

land owned by an organization that qualifies as a religious

organization under Section 11.20(c) if the organization converts

the land to a use for which the land is eligible for an exemption

under Section 11.20 within five years.

(j) The sanctions provided by Subsection (a) do not apply to a

change in the use of land if:

(1) the land is located in an unincorporated area of a county

with a population of less than 100,000;

(2) the land does not exceed five acres;

(3) the land is owned by a not-for-profit cemetery organization;

(4) the cemetery organization dedicates the land for a cemetery

purpose;

(5) the cemetery organization has not dedicated more than five

acres of land in the county for a cemetery purpose in the five

years preceding the date the cemetery organization dedicates the

land for a cemetery purpose; and

(6) the land is adjacent to a cemetery that has been in

existence for more than 100 years.

(k) In Subsection (j), "cemetery," "cemetery organization," and

"cemetery purpose" have the meanings assigned those terms by

Section 711.001, Health and Safety Code.

Acts 1979, 66th Leg., p. 2262, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 148, ch. 13,

Sec. 76, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 4824, ch.

851, Sec. 13, eff. Aug. 29, 1983; Acts 1989, 71st Leg., ch. 796,

Sec. 21, eff. Sept. 1, 1989; Acts 1999, 76th Leg., ch. 723, Sec.

1, eff. June 18, 1999; Acts 1999, 76th Leg., ch. 631, Sec. 4,

eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

921, Sec. 1, eff. September 1, 2005.

Sec. 23.77. LAND INELIGIBLE FOR APPRAISAL AS TIMBER LAND. Land

is not eligible for appraisal as provided by this subchapter if:

(1) the land is located inside the corporate limits of an

incorporated city or town, unless:

(A) the city or town is not providing the land with governmental

and proprietary services substantially equivalent in standard and

scope to those services it provides in other parts of the city or

town with similar topography, land utilization, and population

density; or

(B) the land has been devoted principally to production of

timber or forest products continuously for the preceding five

years;

(2) the land is owned by an individual who is a nonresident

alien or by a foreign government if that individual or government

is required by federal law or by rule adopted pursuant to federal

law to register his ownership or acquisition of that property; or

(3) the land is owned by a corporation, partnership, trust, or

other legal entity if the entity is required by federal law or by

rule adopted pursuant to federal law to register its ownership or

acquisition of that land and a nonresident alien or a foreign

government or any combination of nonresident aliens and foreign

governments own a majority interest in the entity.

Acts 1979, 66th Leg., p. 2263, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 23.78. MINIMUM TAXABLE VALUE OF TIMBER LAND. The taxable

value of qualified timber land appraised as provided by this

subchapter may not be less than the appraised value of that land

for the taxing unit in the 1978 tax year, except that the taxable

value used for any tax year may not exceed the market value of

the land as determined by other generally accepted appraisal

methods. If the appraised value of timber land determined as

provided by this subchapter is less than a taxing unit's

appraised value of that land in 1978, the assessor for the unit

shall substitute the 1978 appraised value for that land on the

unit's appraisal roll.

Acts 1979, 66th Leg., p. 2263, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 148, ch. 13,

Sec. 77, eff. Jan. 1, 1982.

Sec. 23.79. ACTION ON APPLICATIONS. (a) The chief appraiser

shall determine separately each applicant's right to have his

land appraised under this subchapter. After considering the

application and all relevant information, the chief appraiser

shall, as the law and facts warrant:

(1) approve the application and allow appraisal under this

subchapter;

(2) disapprove the application and request additional

information from the applicant in support of the claim; or

(3) deny the application.

(b) If the chief appraiser requests additional information from

an applicant, the applicant must furnish it within 30 days after

the date of the request or the application is denied. However,

for good cause shown the chief appraiser may extend the deadline

for furnishing the information by written order for a single

period not to exceed 15 days.

(c) The chief appraiser shall determine the validity of each

application for appraisal under this subchapter filed with him

before he submits the appraisal records for review and

determination of protests as provided by Chapter 41 of this code.

(d) If the chief appraiser denies an application, he shall

deliver a written notice of the denial to the applicant within

five days after the date he makes the determination. He shall

include with the notice a brief explanation of the procedures for

protesting his action.

Added by Acts 1981, 67th Leg., 1st C.S., p. 148, ch. 13, Sec. 78,

eff. Jan. 1, 1982.

SUBCHAPTER F. APPRAISAL OF RECREATIONAL, PARK, AND SCENIC LAND

Sec. 23.81. DEFINITIONS. In this subchapter:

(1) "Recreational, park, or scenic use" means use for individual

or group sporting activities, for park or camping activities, for

development of historical, archaeological, or scientific sites,

or for the conservation and preservation of scenic areas.

(2) "Deed restriction" means a valid and enforceable provision

that limits the use of land and that is included in a written

instrument filed and recorded in the deed records of the county

in which the land is located.

Added by Acts 1981, 67th Leg., 1st C.S., p. 149, ch. 13, Sec. 79,

eff. Jan. 1, 1982.

Sec. 23.82. VOLUNTARY RESTRICTIONS. (a) The owner of a fee

simple estate in land of at least five acres may limit the use of

the land to recreational, park, or scenic use by filing with the

county clerk of the county in which the land is located a written

instrument executed in the form and manner of a deed.

(b) The instrument must describe the land, name each owner of

the land, and provide that the restricted land may be used only

for recreational, park, or scenic uses during the term of the

deed restriction. The term of the deed restriction must be for at

least 10 years, and the length of the term must be stated in the

instrument.

(c) The county attorney of the county in which the restricted

land is located or any person owning or having an interest in the

restricted land may enforce a deed restriction that complies with

the requirements of this section.

Added by Acts 1981, 67th Leg., 1st C.S., p. 149, ch. 13, Sec. 79,

eff. Jan. 1, 1982.

Sec. 23.83. APPRAISAL OF RESTRICTED LAND. (a) A person is

entitled to have land he owns appraised under this subchapter if,

on January 1:

(1) the land is restricted as provided by this subchapter;

(2) the land is used in a way that does not result in accrual of

distributable profits, realization of private gain resulting from

payment of compensation in excess of a reasonable allowance for

salary or other compensation for services rendered, or

realization of any other form of private gain;

(3) the land has been devoted exclusively to recreational, park,

or scenic uses for the preceding year; and

(4) he is using and intends to use the land exclusively for

those purposes in the current year.

(b) The chief appraiser may not consider any factor other than

one relating to the value of the land as restricted. Sales of

comparable land not restricted as provided by this subchapter may

not be used to determine the value of restricted land.

(c) Improvements other than appurtenances to the land and the

mineral estate are appraised separately at market value. Riparian

water rights, private roads, dams, reservoirs, water wells, and

canals, ditches, terraces, and similar reshapings of or additions

to the soil are appurtenances to the land and the effect of each

on the value of the land for recreational, park, or scenic uses

shall be considered in appraising the land.

(d) If land is appraised under this subchapter for a year, the

chief appraiser shall determine at the end of that year whether

the land was used exclusively for recreational, park, or scenic

uses. If the land was not used exclusively for recreational,

park, or scenic uses, the assessor for each taxing unit shall

impose an additional tax equal to the difference in the amount of

tax imposed and the amount that would have been imposed for that

year if the land had not been restricted to recreational, park,

or scenic uses. The assessor shall include the amount of

additional tax plus interest on the next bill for taxes on the

land.

(e) The comptroller shall promulgate rules specifying the

methods to apply and the procedures to use in appraising land

under this subchapter.

Added by Acts 1981, 67th Leg., 1st C.S., p. 149, ch. 13, Sec. 79,

eff. Jan. 1, 1982. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 28, eff. Sept. 1, 1991.

Sec. 23.84. APPLICATION. (a) A person claiming the right to

have his land appraised under this subchapter must apply for the

right the first year he claims it. Application for appraisal

under this chapter is made by filing a sworn application form

with the chief appraiser for the appraisal district in which the

land is located.

(b) A claimant must deliver a completed application form to the

chief appraiser before May 1 and must furnish the information

required by the form. For good cause shown the chief appraiser

may extend the deadline for filing the application by written

order for a single period not to exceed 60 days.

(c) If a claimant fails to timely file a completed application

form, the land is ineligible for appraisal as provided by this

subchapter for that year. Once an application is filed and

appraisal under this subchapter is allowed, the land is eligible

for appraisal under this subchapter during the term of the deed

restriction without a new application unless the ownership of the

land changes or its eligibility under this subchapter ends.

However, the chief appraiser, if he has good cause to believe the

land's eligibility under this subchapter has ended, may require a

person allowed appraisal under this subchapter in a prior year to

file a new application to confirm that the land is currently

eligible under this subchapter by delivering a written notice

that a new application is required, accompanied by the

application form, to the person who filed the application that

was previously allowed.

(d) A person whose land is allowed appraisal under this

subchapter shall notify the appraisal office in writing before

May 1 after eligibility of the land under this subchapter ends.

(e) If the chief appraiser discovers that appraisal under this

subchapter has been erroneously allowed in any one of the five

preceding years, the chief appraiser shall add the difference

between the appraised value of the land under this subchapter and

the market value of the land if it had not been restricted to

recreational, park, or scenic uses to the appraisal roll as

provided by Section 25.21 of this code for other property that

escapes taxation.

(f) The comptroller in prescribing the contents of the

application forms shall ensure that each form requires a claimant

to furnish the information necessary to determine the validity of

the claim and that the form requires the claimant to state that

the land for which he claims appraisal under this subchapter will

be used exclusively for recreational, park, or scenic uses in the

current year.

Added by Acts 1981, 67th Leg., 1st C.S., p. 149, ch. 13, Sec. 79,

eff. Jan. 1, 1982. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 29, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 579,

Sec. 7, eff. Jan. 1, 1996.

Sec. 23.85. ACTION ON APPLICATION. (a) The chief appraiser

shall determine individually each claimant's right to appraisal

under this subchapter. After considering the application and all

relevant information, the chief appraiser shall, as the law and

facts warrant:

(1) approve the application and allow appraisal under this

subchapter;

(2) disapprove the application and request additional

information from the claimant in support of the claim; or

(3) deny the application.

(b) If the chief appraiser requests additional information from

a claimant, the claimant must furnish the information within 30

days after the date of the request or the application is denied.

However, for good cause shown the chief appraiser may extend the

deadline for furnishing additional information by written order

for a single period not to exceed 15 days.

(c) The chief appraiser shall determine the validity of each

application for appraisal under this subchapter filed with him

before he submits the appraisal records for review and

determination of protests as provided by Chapter 41 of this code.

(d) If the chief appraiser denies an application, he shall

deliver a written notice of the denial to the claimant within

five days after the date of denial. The notice must include a

brief explanation of the procedures for protesting the denial.

Added by Acts 1981, 67th Leg., 1st C.S., p. 149, ch. 13, Sec. 79,

eff. Jan. 1, 1982.

Sec. 23.86. ADDITIONAL TAXATION FOR PRECEDING YEARS. (a) If

land that has been appraised under this subchapter is no longer

subject to a deed restriction or is diverted to a use other than

recreational, park, or scenic uses, an additional tax is imposed

on the land equal to the difference between the taxes imposed on

the land for each of the five years preceding the year in which

the change of use occurs or the deed restriction expires that the

land was appraised as provided by this subchapter and the tax

that would have been imposed had the land not been restricted to

recreational, park, or scenic uses in each of those years, plus

interest at an annual rate of seven percent calculated from the

dates on which the differences would have become due.

(b) A tax lien attaches to the land on the date the change of

use occurs or the deed restriction expires to secure payment of

the additional tax and interest imposed by this section and any

penalties incurred. The lien exists in favor of all taxing units

for which the additional tax is imposed.

(c) The assessor shall prepare and deliver a statement for the

additional taxes as soon as practicable after the change of use

occurs or the deed restriction expires. The taxes become

delinquent and incur penalties and interest as provided by law

for ad valorem taxes imposed by the taxing unit if not paid

before the next date on which the unit's taxes become delinquent

that is more than 10 days after the date the statement is

delivered.

(d) The sanctions provided by Subsection (a) of this section do

not apply if the change of use occurs as a result of a sale for

right-of-way or a condemnation.

Added by Acts 1981, 67th Leg., 1st C.S., p. 149, ch. 13, Sec. 79,

eff. Jan. 1, 1982. Amended by Acts 1983, 68th Leg., p. 4824, ch.

851, Sec. 14, eff. Aug. 29, 1983.

Sec. 23.87. PENALTY FOR VIOLATING DEED RESTRICTION. (a) If

land appraised under this subchapter is used for other than

recreational, park, or scenic uses before the term of the deed

restriction expires, a penalty is imposed on the land equal to

the difference between the taxes imposed on the land for the year

in which the violation occurs and the amount that would have been

imposed for that year had the land not been restricted to

recreational, park, or scenic uses.

(b) The chief appraiser shall make an entry in the appraisal

records for the land against which the penalty is imposed

indicating liability for the penalty and shall deliver a written

notice of imposition of the penalty to the person who filed the

application for appraisal under this subchapter. The notice shall

include a brief explanation of the procedures for protesting the

imposition of the penalty.

(c) The assessor for each taxing unit that imposed taxes on the

land on the basis of appraisal under this subchapter shall add

the amount of the penalty to the unit's tax bill for taxes on the

land against which the penalty is imposed. The penalty shall be

collected at the same time and in the same manner as the taxes on

the land against which the penalty is imposed. The amount of the

penalty constitutes a lien on the land against which the penalty

is imposed and accrues penalties and interest in the same manner

as a delinquent tax.

Added by Acts 1981, 67th Leg., 1st C.S., p. 149, ch. 13, Sec. 79,

eff. Jan. 1, 1982.

SUBCHAPTER G. APPRAISAL OF PUBLIC ACCESS AIRPORT PROPERTY

Sec. 23.91. DEFINITIONS. In this subchapter:

(1) "Airport property" means real property that is designed to

be used or is used for airport purposes, including the landing,

parking, shelter, or takeoff of aircraft and the accommodation of

individuals engaged in the operation, maintenance, or navigation

of aircraft or of aircraft passengers in connection with their

use of aircraft or of airport property.

(2) "Public access airport property" means privately owned

airport property that is regularly used by the public for or

regularly provides services to the public in connection with

airport purposes.

(3) "Deed restriction" means a valid and enforceable provision

that restricts the use of property and that is included in a

written instrument filed and recorded in the deed records of the

county in which the property is located.

Added by Acts 1981, 67th Leg., p. 2355, ch. 581, Sec. 1, eff.

Jan. 1, 1982.

Sec. 23.92. VOLUNTARY RESTRICTIONS. (a) The owner of a fee

simple estate in property of at least five acres may limit the

use of that part of the property which is airport property to

public access airport property by filing with the county clerk of

the county in which the property is located a written instrument

executed in the form and manner of a deed.

(b) The instrument must describe the property and the restricted

part of the property, name each owner of the property, and

provide that the restricted property may only be used as public

access airport property during the term of the deed restriction.

The term of the deed restriction must be for at least 10 years,

and the length of the term must be stated in the instrument.

(c) The county attorney of the county in which the restricted

property is located or any person owning or having an interest in

the restricted property may enforce a deed restriction that

complies with the requirements of this section.

Added by Acts 1981, 67th Leg., p. 2355, ch. 581, Sec. 1, eff.

Jan. 1, 1982.

Sec. 23.93. APPRAISAL OF RESTRICTED LAND. (a) A person is

entitled to have airport property he owns appraised under this

subchapter if, on January 1:

(1) the property is restricted as provided by this subchapter;

(2) the property has been devoted exclusively to use as public

access airport property for the preceding year; and

(3) he is using and intends to use the property exclusively as

public access airport property in the current year.

(b) The chief appraiser may not consider any factor other than

one relating to the value of the airport property as restricted.

Sales of comparable airport property not restricted as provided

by this subchapter may not be used to determine the value of

restricted property.

(c) Improvements to the property that qualify as public access

airport property are appraised as provided by this subchapter,

but other improvements and the mineral estate are appraised

separately at market value.

(d) If airport property is appraised under this subchapter for a

year, the chief appraiser shall determine at the end of that year

whether the property was used exclusively as public access

airport property. If the airport property was not used

exclusively as public access airport property, the assessor for

each taxing unit shall impose an additional tax equal to the

difference in the amount of tax imposed and the amount that would

have been imposed for that year if the property had not been

restricted to use as public access airport property. The assessor

shall include the amount of additional tax plus interest on the

next bill for taxes on the land.

(e) The comptroller shall promulgate rules specifying the

methods to apply and the procedures to use in appraising property

under this subchapter.

Added by Acts 1981, 67th Leg., p. 2355, ch. 581, Sec. 1, eff.

Jan. 1, 1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 152,

ch. 13, Sec. 81, eff. Jan. 1, 1982; Acts 1991, 72nd Leg., 2nd

C.S., ch. 6, Sec. 30, eff. Sept. 1, 1991.

Sec. 23.94. APPLICATION. (a) A person claiming the right to

have his airport property appraised under this subchapter must

apply for the right the first year he claims it. Application for

appraisal under this subchapter is made by filing a sworn

application form with the chief appraiser for each appraisal

district in which the land is located.

(b) A claimant must deliver a completed application form to the

chief appraiser before May 1 and must furnish the information

required by the form. For good cause shown the chief appraiser

may extend the deadline for filing the application by written

order for a single period not to exceed 60 days.

(c) If a claimant fails to timely file a completed application

form, the property is ineligible for appraisal as provided by

this subchapter for that year. Once an application is filed and

appraisal under this subchapter is allowed, the property is

eligible for appraisal under this subchapter during the term of

the deed restriction without a new application unless the

ownership of the property changes or its eligibility under this

subchapter ends. However, the chief appraiser, if he has good

cause to believe the property's eligibility under this subchapter

has ended, may require a person allowed appraisal under this

subchapter in a prior year to file a new application to confirm

that the property is currently eligible under this subchapter by

delivering a written notice that a new application is required,

accompanied by the application form, to the person who filed the

application that was previously allowed.

(d) A person whose property is allowed appraisal under this

subchapter shall notify the appraisal office in writing before

May 1 after eligibility of the property under this subchapter

ends.

(e) If the chief appraiser discovers that appraisal under this

subchapter has been erroneously allowed in any one of the five

preceding years, the chief appraiser shall add the difference

between the appraised value of the property under this subchapter

and the value of the property if it had not been restricted to

use as public access airport property to the appraisal roll as

provided by Section 25.21 of this code for other property that

escapes taxation.

(f) The comptroller in prescribing the contents of the

application forms shall ensure that each form requires a claimant

to furnish the information necessary to determine the validity of

the claim and that the form requires the claimant to state that

the airport property for which he claims appraisal under this

subchapter will be used exclusively as public access airport

property in the current year.

Added by Acts 1981, 67th Leg., p. 2355, ch. 581, Sec. 1, eff.

Jan. 1, 1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 152,

ch. 13, Sec. 82, eff. Jan. 1, 1982; Acts 1991, 72nd Leg., 2nd

C.S., ch. 6, Sec. 31, eff. Sept. 1, 1991; Acts 1995, 74th Leg.,

ch. 579, Sec. 8, eff. Jan. 1, 1996.

Sec. 23.95. ACTION ON APPLICATION. (a) The chief appraiser

shall determine individually each claimant's right to appraisal

under this subchapter. After considering the application and all

relevant information, the chief appraiser shall, as the law and

facts warrant:

(1) approve the application and allow appraisal under this

subchapter;

(2) disapprove the application and request additional

information from the claimant in support of the claim; or

(3) deny the application.

(b) If the chief appraiser requests additional information from

a claimant, the claimant must furnish the information within 30

days after the date of the request or before April 15, whichever

is earlier, or the application is denied. However, for good cause

shown the chief appraiser may extend the deadline for furnishing

additional information by written order for a single period not

to exceed 15 days.

(c) The chief appraiser shall determine the validity of each

application for appraisal under this subchapter filed with him

before he submits the appraisal records for review and

determination of protests as provided by Chapter 41 of this code.

(d) If the chief appraiser denies an application, he shall

deliver a written notice of the denial to the claimant within

five days after the date of denial. The notice must include a

brief explanation of the procedures for protesting the denial.

Added by Acts 1981, 67th Leg., p. 2355, ch. 581, Sec. 1, eff.

Jan. 1, 1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 153,

ch. 13, Sec. 83, eff. Jan. 1, 1982.

Sec. 23.96. TAXATION FOR PRECEDING YEARS. (a) If airport

property that has been appraised under this subchapter is no

longer subject to a deed restriction, an additional tax is

imposed on the property equal to the difference between the taxes

imposed on the property for each of the five years preceding the

year in which the deed restriction expires that the property was

appraised as provided by this subchapter and the tax that would

have been imposed had the property not been restricted to use as

public access airport property in each of those years, plus

interest at an annual rate of seven percent calculated from the

dates on which the differences would have become due.

(b) A tax lien attaches to the property on the date the deed

restriction expires to secure payment of the additional tax and

interest imposed by this section and any penalties incurred. The

lien exists in favor of all taxing units for which the additional

tax is imposed.

(c) The assessor shall prepare and deliver a statement for the

additional taxes as soon as practicable after the deed

restriction expires. The taxes become delinquent and incur

penalties and interest as provided by law for ad valorem taxes

imposed by the taxing unit if not paid before the next date on

which the unit's taxes become delinquent that is more than 10

days after the date the statement is delivered.

(d) The sanctions provided by Subsection (a) of this section do

not apply if the change of use occurs as a result of a sale for

right-of-way or a condemnation.

Added by Acts 1981, 67th Leg., p. 2355, ch. 581, Sec. 1, eff.

Jan. 1, 1982. Amended by Acts 1983, 68th Leg., p. 4824, ch. 851,

Sec. 15, eff. Aug. 29, 1983.

Sec. 23.97. PENALTY FOR VIOLATING DEED RESTRICTION. (a) If

airport property appraised under this subchapter is used as other

than public access airport property before the term of the deed

restriction expires, a penalty is imposed on the property equal

to the difference between the taxes imposed on the property on

the basis of appraisal under this subchapter for the year in

which the violation occurs and the amount that would have been

imposed for that year had the property not been restricted to use

as public access airport property.

(b) The chief appraiser shall make an entry in the appraisal

records for the property against which the penalty is imposed

indicating liability for the penalty and shall deliver a written

notice of imposition of the penalty to the person who filed the

application for appraisal under this subchapter. The notice shall

include a brief explanation of the procedures for protesting the

imposition of the penalty.

(c) The assessor for each taxing unit that imposed taxes on the

property on the basis of appraisal under this subchapter shall

add the amount of the penalty to the unit's tax bill for taxes on

the property against which the penalty is imposed. The county

assessor-collector shall add the amount of the penalty to the

county's tax bill for taxes on the property. The penalty shall be

collected at the same time and in the same manner as the taxes on

the property against which the penalty is imposed. The amount of

the penalty constitutes a lien on the property against which the

penalty is imposed and accrues penalty and interest in the same

manner as a delinquent tax.

Added by Acts 1981, 67th Leg., p. 2355, ch. 581, Sec. 1, eff.

Jan. 1, 1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 154,

ch. 13, Sec. 84, eff. Jan. 1, 1982.

SUBCHAPTER H. APPRAISAL OF RESTRICTED-USE TIMBER LAND

Sec. 23.9801. DEFINITIONS. In this subchapter:

(1) "Aesthetic management zone" means timber land on which

timber harvesting is restricted for aesthetic or conservation

purposes, including:

(A) maintaining standing timber adjacent to public

rights-of-way, including highways and roads; and

(B) preserving an area in a forest, as defined by Section

152.003, Natural Resources Code, that is designated by the

director of the Texas Forest Service as special or unique because

of the area's natural beauty, topography, or historical

significance.

(2) "Critical wildlife habitat zone" means timber land on which

the timber harvesting is restricted so as to provide at least

three of the following benefits for the protection of an animal

or plant that is listed as endangered or threatened under the

Endangered Species Act of 1973 (16 U.S.C. Section 1531 et seq.)

and its subsequent amendments or as endangered under Section

68.002, Parks and Wildlife Code:

(A) habitat control;

(B) erosion control;

(C) predator control;

(D) providing supplemental supplies of water;

(E) providing supplemental supplies of food;

(F) providing shelters; and

(G) making of census counts to determine population.

(3) "Management plan" means a plan that uses forestry best

management practices consistent with the agricultural and

silvicultural nonpoint source pollution management program

administered by the State Soil and Water Conservation Board under

Section 201.026, Agriculture Code.

(4) "Regenerate" means to replant or manage natural

regeneration.

(5) "Streamside management zone" means timber land on which

timber harvesting is restricted in accordance with a management

plan to:

(A) protect water quality; or

(B) preserve a waterway, including a lake, river, stream, or

creek.

(6) "Qualified restricted-use timber land" means land that

qualifies for appraisal as provided by this subchapter.

Added by Acts 1999, 76th Leg., ch. 631, Sec. 5, eff. Jan. 1,

2000.

Sec. 23.9802. QUALIFICATION FOR APPRAISAL AS RESTRICTED-USE

TIMBER LAND. (a) Land qualifies for appraisal as provided by

this subchapter if the land is in an aesthetic management zone,

critical wildlife habitat zone, or streamside management zone.

(b) Land qualifies for appraisal as provided by this subchapter

if:

(1) timber was harvested from the land in a year in which the

land was appraised under Subchapter E; and

(2) the land has been regenerated for timber production to the

degree of intensity generally accepted in the area for commercial

timber land and with intent to produce income.

(c) Land ceases to qualify for appraisal under Subsection (b) on

the 10th anniversary of the date the timber was harvested under

Subsection (b)(1). This subsection does not disqualify the land

from qualifying for appraisal under this section in a tax year

following that anniversary based on the circumstances existing in

that subsequent tax year.

Added by Acts 1999, 76th Leg., ch. 631, Sec. 5, eff. Jan. 1,

2000.

Sec. 23.9803. APPRAISAL OF QUALIFIED RESTRICTED-USE TIMBER LAND.

(a) Except as provided by Subsection (b), the appraised value

of qualified restricted-use timber land is one-half of the

appraised value of the land as determined under Section 23.73(a).

(b) The appraised value determined under Subsection (a) may not

exceed the lesser of:

(1) the market value of the land as determined by other

appraisal methods; or

(2) the appraised value of the land for the year preceding the

first year of appraisal under this subchapter.

(c) The chief appraiser shall determine the market value of

qualified restricted-use timber land and shall record both the

market value and the appraised value in the appraisal records.

Added by Acts 1999, 76th Leg., ch. 631, Sec. 5, eff. Jan. 1,

2000.

Sec. 23.9804. APPLICATION. (a) A person claiming that the

person's land is eligible for appraisal as provided by this

subchapter must file a valid application with the chief

appraiser.

(b) To be valid, an application for appraisal under Section

23.9802(a) must:

(1) be on a form provided by the appraisal office and prescribed

by the comptroller;

(2) provide evidence that the land qualifies for designation as

an aesthetic management zone, critical wildlife habitat zone, or

streamside management zone;

(3) specify the location of the proposed zone and the quantity

of land, in acres, in the proposed zone; and

(4) contain other information necessary to determine the

validity of the claim.

(c) To be valid, an application for appraisal under Section

23.9802(b) must:

(1) be on a form provided by the appraisal office and prescribed

by the comptroller;

(2) provide evidence that the land on which the timber was

harvested was appraised under Subchapter E in the year in which

the timber was harvested;

(3) provide evidence that all of the land has been regenerated

in compliance with Section 23.9802(b)(2); and

(4) contain other information necessary to determine the

validity of the claim.

(d) The comptroller shall include on the form a notice of the

penalties prescribed by Section 37.10, Penal Code, for making or

filing an application containing a false statement. The

comptroller, in prescribing the contents of the application form,

shall require that the form permit a claimant who has previously

been allowed appraisal under this subchapter to indicate that the

previously reported information has not changed and to supply

only the eligibility information not previously reported.

(e) The form must be filed before May 1. However, for good cause

shown, the chief appraiser may extend the filing deadline for not

more than 15 days.

(f) If a person fails to file a valid application on time, the

land is ineligible for appraisal as provided by this subchapter

for that year. Once an application is filed and appraisal under

this subchapter is allowed, the land is eligible for appraisal

under the applicable provision of this subchapter in subsequent

years without a new application unless the ownership of the land

changes, the standing timber is harvested, or the land's

eligibility under this subchapter ends. However, if the chief

appraiser has good cause to believe the land's eligibility under

this subchapter has ended, the chief appraiser may require a

person allowed appraisal under this subchapter in a previous year

to file a new application to confirm that the land is currently

eligible under this subchapter by delivering a written notice

that a new application is required, accompanied by the

application form, to the person who filed the application that

was previously allowed.

(g) The appraisal office shall make a sufficient number of

printed application forms readily available at no charge.

(h) Each year the chief appraiser for each appraisal district

shall publicize, in a manner reasonably designed to notify all

residents of the district, the requirements of this section and

the availability of application forms.

(i) A person whose land is allowed appraisal under this

subchapter shall notify the appraisal office in writing before

May 1 after eligibility of the land under this subchapter ends.

If a person fails to notify the appraisal office as required by

this subsection, a penalty is imposed on the property equal to 10

percent of the difference between the taxes imposed on the

property in each year it is erroneously allowed appraisal under

this subchapter and the taxes that would otherwise have been

imposed.

(j) The chief appraiser shall make an entry in the appraisal

records for the property against which the penalty is imposed

indicating liability for the penalty and shall deliver a written

notice of imposition of the penalty to the person who owns the

property. The notice shall include a brief explanation of the

procedures for protesting the imposition of the penalty. The

assessor for each taxing unit that imposed taxes on the property

on the basis of appraisal under this subchapter shall add the

amount of the penalty to the unit's tax bill for taxes on the

property against which the penalty is imposed. The penalty shall

be collected at the same time and in the same manner as the taxes

on the property against which the penalty is imposed. The amount

of the penalty constitutes a lien on the property against which

the penalty is imposed and on delinquency accrues penalty and

interest in the same manner as a delinquent tax.

(k) If the chief appraiser discovers that appraisal under this

subchapter has been erroneously allowed in any of the 10

preceding years because of failure of the person whose land was

allowed appraisal under this subchapter to give notice that the

land's eligibility had ended, the chief appraiser shall add the

difference between the appraised value of the land under this

subchapter and the market value of the land for any year in which

the land was ineligible for appraisal under this subchapter to

the appraisal records as provided by Section 25.21 for other

property that escapes taxation.

Added by Acts 1999, 76th Leg., ch. 631, Sec. 5, eff. Jan. 1,

2000.

Sec. 23.9805. ACTION ON APPLICATION. (a) The chief appraiser

shall determine separately each applicant's right to have the

applicant's land appraised under this subchapter. After

considering the application and all relevant information, the

chief appraiser shall, based on the law and facts:

(1) approve the application and allow appraisal under this

subchapter;

(2) disapprove the application and request additional

information from the applicant in support of the claim; or

(3) deny the application.

(b) If the chief appraiser requests additional information from

an applicant, the applicant must furnish it not later than the

30th day after the date of the request or the chief appraiser

shall deny the application. However, for good cause shown, the

chief appraiser may extend the deadline for furnishing the

information by written order for a single period not to exceed 15

days.

(c) The chief appraiser shall determine the validity of each

application for appraisal under this subchapter filed with the

chief appraiser before the chief appraiser submits the appraisal

records for review and determination of protests as provided by

Chapter 41.

(d) If the chief appraiser denies an application, the chief

appraiser shall deliver a written notice of the denial to the

applicant not later than the fifth day after the date the chief

appraiser makes the determination. The chief appraiser shall

include with the notice a brief explanation of the procedures for

protesting the denial.

Added by Acts 1999, 76th Leg., ch. 631, Sec. 5, eff. Jan. 1,

2000.

Sec. 23.9806. APPLICATION DENIAL BASED ON ZONE LOCATION. (a)

Before a chief appraiser may deny an application under Section

23.9805 on the ground that the land is not located in an

aesthetic management zone, critical wildlife habitat zone, or

streamside management zone, the chief appraiser must first

request a determination letter from the director of the Texas

Forest Service as to the type, location, and size of the zone, if

any, in which the land is located.

(b) The chief appraiser shall notify the landowner and each

taxing unit in which the land is located that a determination

letter has been requested.

(c) The director's letter is conclusive as to the type, size,

and location of the zone for purposes of appraisal of the land

under this subchapter.

(d) If the land is located in a zone described in the

determination letter, the chief appraiser shall approve the

application and allow appraisal under this subchapter if the

applicant is otherwise entitled to have the applicant's land

appraised under this subchapter.

(e) The director of the Texas Forest Service by rule shall adopt

procedures under this section. The procedures must allow the

chief appraiser, the landowner, and a representative of each

taxing unit in which the land is located to present information

to the director before the director issues the determination

letter.

(f) Chapters 41 and 42 do not apply to a determination under

this section by the director of the Texas Forest Service of the

type, size, and location of a zone.

Added by Acts 1999, 76th Leg., ch. 631, Sec. 5, eff. Jan. 1,

2000.

Sec. 23.9807. CHANGE OF USE OF LAND. (a) If the use of land

that has been appraised as provided by this subchapter changes to

a use that qualifies the land for appraisal under Subchapter E,

an additional tax is imposed on the land equal to the sum of:

(1) the difference between:

(A) the taxes imposed on the land for each of the five years

preceding the year in which the change of use occurs that the

land was appraised as provided by this subchapter; and

(B) the taxes that would have been imposed had the land been

appraised under Subchapter E in each of those years; and

(2) interest at an annual rate of seven percent calculated from

the dates on which the differences would have become due.

(b) If the use of land that has been appraised as provided by

this subchapter changes to a use that does not qualify the land

for appraisal under Subchapter E or under this subchapter, an

additional tax is imposed on the land equal to the sum of:

(1) the difference between:

(A) the taxes imposed on the land for each of the five years

preceding the year in which the change of use occurs that the

land was appraised as provided by this subchapter; and

(B) the taxes that would have been imposed had the land been

taxed on the basis of market value in each of those years; and

(2) interest at an annual rate of seven percent calculated from

the dates on which the differences would have become due.

(c) A tax lien attaches to the land on the date the change of

use occurs to secure payment of the additional tax and interest

imposed by this section and any penalties incurred. The lien

exists in favor of all taxing units for which the additional tax

is imposed.

(d) The additional tax imposed by this section does not apply to

a year for which the tax has already been imposed.

(e) If the change of use applies to only part of a parcel that

has been appraised as provided by this subchapter, the additional

tax applies only to that part of the parcel.

(f) A determination that a change in use of the land has

occurred is made by the chief appraiser. The chief appraiser

shall deliver a notice of the determination to the owner of the

land as soon as possible after making the determination and shall

include in the notice an explanation of the owner's right to

protest the determination. If the owner does not file a timely

protest or if the final determination of the protest is that the

additional taxes are due, the assessor for each taxing unit shall

prepare and deliver a bill for the additional taxes and interest

as soon as practicable after the change of use occurs. The taxes

and interest are due and become delinquent and incur penalties

and interest as provided by law for ad valorem taxes imposed by

the taxing unit if not paid before the next February 1 that is at

least 20 days after the date the bill is delivered to the owner

of the land.

(g) The harvesting of timber from the land before the expiration

of the period provided by Section 23.9802(c) constitutes a change

of use of the land for purposes of this section.

(h) The sanction provided by Subsection (a) or (b) does not

apply if the change of use occurs as a result of a:

(1) sale for right-of-way;

(2) condemnation; or

(3) change in law.

Added by Acts 1999, 76th Leg., ch. 631, Sec. 5, eff. Jan. 1,

2000.



CHAPTER 24. CENTRAL APPRAISAL

TAX CODE

TITLE 1. PROPERTY TAX CODE

SUBTITLE D. APPRAISAL AND ASSESSMENT

CHAPTER 24. CENTRAL APPRAISAL

SUBCHAPTER B. RAILROAD ROLLING STOCK

Sec. 24.31. APPRAISAL AT HEADQUARTERS. The chief appraiser for

the county in which the owner of rolling stock used by a railroad

resides or maintains a principal place of business in this state

shall appraise for taxation the rolling stock owned on January 1.

However, if the owner does not reside or maintain a place of

business in this state, the chief appraiser for the county in

which a railroad that leases the rolling stock maintains its

principal place of business in this state shall appraise it.

Acts 1979, 66th Leg., p. 2267, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 154, ch. 13,

Sec. 88, eff. Aug. 14, 1981.

Sec. 24.32. ROLLING STOCK INFORMATION REPORTS. (a) In addition

to any reports required by Chapter 22, a person who on January 1

owns or manages and controls as a fiduciary any rolling stock

used in the operation of a railroad shall file a property

information report listing the rolling stock with the chief

appraiser for the county in which the owner maintains his

principal place of business in this state.

(b) If the owner of a railroad is leasing or otherwise using

rolling stock on January 1 for use in the operation of the

railroad, he shall file a separate report, attached to the report

required by Subsection (a) of this section, listing the rolling

stock, the name and business address of the owner, and the full

consideration for the lease or use.

(c) A report required by this section must be on a form

prescribed by the comptroller. In prescribing the form, the

comptroller shall ensure that it requires the information

necessary to determine market value of rolling stock used in this

state.

(d) The report must contain all the information required by the

form and must be signed by the individual required to file the

report by Subsection (a) of this section. When a corporation is

required to file the report, an officer of the corporation or an

employee or agent who has been designated in writing by the board

of directors or by an authorized officer to sign in behalf of the

corporation must sign the report.

(e) A report must be filed before May 1. For good cause shown

the chief appraiser may extend the filing deadline by written

order for a single period not to exceed 15 days.

Acts 1979, 66th Leg., p. 2267, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 154, ch. 13,

Sec. 89, eff. Aug. 14, 1981; Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 36, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 464,

Sec. 2, eff. Jan. 1, 1994.

Sec. 24.33. REPORT OF LEASED ROLLING STOCK FORWARDED. If the

owner of leased rolling stock resides in this state or maintains

a place of business in this state, the chief appraiser receiving

the lessee's report required by Subsection (b) of Section 24.32

of this code shall deliver a certified copy of the report by

registered or certified mail to the chief appraiser responsible

for appraising the rolling stock as provided by Section 24.31 of

this code.

Acts 1979, 66th Leg., p. 2267, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 155, ch. 13,

Sec. 90, eff. Aug. 14, 1981.

Sec. 24.34. INTERSTATE ALLOCATION. (a) If the railroad

operates in another state or country, the chief appraiser shall

allocate to this state the proportion of the total market value

of the rolling stock that fairly reflects its use in this state

during the preceding tax year.

(b) The comptroller shall adopt rules establishing formulas for

interstate allocation of the value of railroad rolling stock.

Acts 1979, 66th Leg., p. 2267, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 155, ch. 13,

Sec. 91, eff. Aug. 14, 1981; Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 37, eff. Sept. 1, 1991.

Sec. 24.35. NOTICE, REVIEW, AND PROTEST. (a) The chief

appraiser shall deliver notice to the owner of the rolling stock

as provided by Section 25.19 of this code and present the

appraised value for review and protest as provided by Chapter 41

of this code.

(b) Review and protests of appraisals of railroad rolling stock

must be completed by July 1 or as soon thereafter as practicable

and for that reason shall be given priority.

Acts 1979, 66th Leg., p. 2268, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 155, ch. 13,

Sec. 92, eff. Aug. 14, 1981.

Sec. 24.36. CERTIFICATION TO COMPTROLLER. On approval of the

appraised value of the rolling stock as provided by Chapter 41 of

this code, the chief appraiser shall certify to the comptroller

the amount of market value allocated to this state for each owner

whose rolling stock is appraised in the county and the name and

business address of each owner.

Acts 1979, 66th Leg., p. 2268, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 155, ch. 13,

Sec. 93, eff. Aug. 14, 1981; Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 38, eff. Sept. 1, 1991.

Sec. 24.365. CORRECTION OF CERTIFIED AMOUNT. (a) A chief

appraiser who discovers that the chief appraiser's certification

to the comptroller of the amount of the market value of rolling

stock allocated to this state under Section 24.36 was incomplete

or incorrect shall immediately certify the correct amount of that

market value to the comptroller.

(b) As soon as practicable after the comptroller receives the

correct certification from the chief appraiser, the comptroller

shall certify to the county assessor-collector for each affected

county the information required by Section 24.38 as corrected.

Added by Acts 2001, 77th Leg., ch. 268, Sec. 2, eff. Sept. 1,

2001.

Sec. 24.37. INTRASTATE APPORTIONMENT. The comptroller shall

apportion the appraised value of each owner's rolling stock to

each county in which the railroad using it operates according to

the ratio the mileage of road owned by the railroad in the county

bears to the total mileage of road the railroad owns in this

state.

Acts 1979, 66th Leg., p. 2268, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec. 38,

eff. Sept. 1, 1991.

Sec. 24.38. CERTIFICATION OF APPORTIONED VALUE. Before July 26,

the comptroller shall certify to the county assessor-collector

for each county in which a railroad operates:

(1) the county's apportioned amount of the market value of each

owner's rolling stock; and

(2) the name and business address of each owner.

Acts 1979, 66th Leg., p. 2268, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1983, 68th Leg., p. 4825, ch. 851, Sec. 16,

eff. Aug. 29, 1983; Acts. 1991, 72nd Leg., 2nd C.S., ch. 6, Sec.

38, eff. Sept. 1, 1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

908, Sec. 1, eff. January 1, 2010.

Sec. 24.39. IMPOSITION OF TAX. The county assessor-collector

and commissioners court may not change the apportioned values

certified as provided by this subchapter. The county

assessor-collector shall add each owner's rolling stock and the

value apportioned to the county as certified to him to the

appraisal roll certified to him by the chief appraiser as

provided by Section 26.01 of this code for county tax purposes.

He shall calculate the county tax due on the rolling stock as

provided by Section 26.09 of this code.

Acts 1979, 66th Leg., p. 2268, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 155, ch. 13,

Sec. 94, eff. Aug. 14, 1981; Acts 1983, 68th Leg., p. 4825, ch.

851, Sec. 16, eff. Aug. 29, 1983.

Sec. 24.40. OMITTED PROPERTY. (a) If a chief appraiser

discovers that rolling stock used in this state and subject to

appraisal by him has not been appraised and apportioned to the

counties in one of the two preceding years, he shall appraise the

property as of January 1 for each year it was omitted, submit the

appraisal for review and protest, and certify the approved value

to the comptroller.

(b) The certification shall show that the appraisal is for

property that escaped taxation in a prior year and shall indicate

the year and the appraised value for each year.

Acts 1979, 66th Leg., p. 2268, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1981, 67th Leg., 1st C.S., p. 156, ch. 13,

Sec. 95, eff. Aug. 14, 1981; Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 39, eff. Sept. 1, 1991.



CHAPTER 25. LOCAL APPRAISAL

TAX CODE

TITLE 1. PROPERTY TAX CODE

SUBTITLE D. APPRAISAL AND ASSESSMENT

CHAPTER 25. LOCAL APPRAISAL

Sec. 25.01. PREPARATION OF APPRAISAL RECORDS. (a) By May 15 or

as soon thereafter as practicable, the chief appraiser shall

prepare appraisal records listing all property that is taxable in

the district and stating the appraised value of each.

(b) The chief appraiser with the approval of the board of

directors of the district may contract with a private appraisal

firm to perform appraisal services for the district, subject to

his approval. A contract for private appraisal services is void

if the amount of compensation to be paid the private appraisal

firm is contingent on the amount of or increase in appraised,

assessed, or taxable value of property appraised by the appraisal

firm.

(c) A contract for appraisal services for an appraisal district

is invalid if it does not provide that copies of the appraisal,

together with supporting data, must be made available to the

appraisal district and such appraisals and supporting data shall

be public records. "Supporting data" shall not be construed to

include personal notes, correspondence, working papers, thought

processes, or any other matters of a privileged or proprietary

nature.

Acts 1979, 66th Leg., p. 2269, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 156, ch. 13,

Sec. 96, eff. Jan. 1, 1982.

Sec. 25.011. SPECIAL APPRAISAL RECORDS. (a) The chief

appraiser for each appraisal district shall prepare and maintain

a record of property specially appraised under Chapter 23 of this

code and subject, in the future, to additional taxation for

change in use or status.

(b) The record for each type of specially appraised property

must be maintained in a separate document for each 12-month

period beginning June 1. The document must include the name of at

least one owner of the property, the acreage of the property, and

other information sufficient to identify the property as required

by the comptroller. All entries in each document must be kept in

alphabetical order according to the last name of each owner whose

name is part of the record.

Added by Acts 1981, 67th Leg., 1st C.S., p. 156, ch. 13, Sec. 97,

eff. Jan. 1, 1982. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 40, eff. Sept. 1, 1991.

Sec. 25.02. FORM AND CONTENT. (a) The appraisal records shall

be in the form prescribed by the comptroller and shall include:

(1) the name and address of the owner or, if the name or address

is unknown, a statement that it is unknown;

(2) real property;

(3) separately taxable estates or interests in real property,

including taxable possessory interests in exempt real property;

(4) personal property;

(5) the appraised value of land and, if the land is appraised as

provided by Subchapter C, D, E, or H, Chapter 23, the market

value of the land;

(6) the appraised value of improvements to land;

(7) the appraised value of a separately taxable estate or

interest in land;

(8) the appraised value of personal property;

(9) the kind of any partial exemption the owner is entitled to

receive, whether the exemption applies to appraised or assessed

value, and, in the case of an exemption authorized by Section

11.23, the amount of the exemption;

(10) the tax year to which the appraisal applies; and

(11) an identification of each taxing unit in which the property

is taxable.

(b) A mistake in the name or address of an owner does not affect

the validity of the appraisal records, of any appraisal or tax

roll based on them, or of the tax imposed. The mistake may be

corrected as provided by this code.

Acts 1979, 66th Leg., p. 2270, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 157, ch. 13,

Sec. 98, eff. Jan. 1, 1982; Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 41, eff. Sept. 1, 1991; Acts 1999, 76th Leg., ch. 631,

Sec. 6, eff. Sept. 1, 1999.

Sec. 25.025. CONFIDENTIALITY OF CERTAIN HOME ADDRESS

INFORMATION. (a) This section applies only to:

(1) a current or former peace officer as defined by Article

2.12, Code of Criminal Procedure;

(2) a county jailer as defined by Section 1701.001, Occupations

Code;

(3) an employee of the Texas Department of Criminal Justice;

(4) a commissioned security officer as defined by Section

1702.002, Occupations Code;

(5) a victim of family violence as defined by Section 71.004,

Family Code, if as a result of the act of family violence against

the victim, the actor is convicted of a felony or a Class A

misdemeanor;

(6) a federal judge, a state judge, or the spouse of a federal

judge or state judge;

(7) a current or former employee of a district attorney,

criminal district attorney, or county or municipal attorney whose

jurisdiction includes any criminal law or child protective

services matters;

(8) an officer or employee of a community supervision and

corrections department established under Chapter 76, Government

Code, who performs a duty described by Section 76.004(b) of that

code;

(9) a criminal investigator of the United States as described by

Article 2.122(a), Code of Criminal Procedure; and

(10) a police officer or inspector of the United States Federal

Protective Service.

(a-1) In this section:

(1) "Federal judge" means:

(A) a judge, former judge, or retired judge of a United States

court of appeals;

(B) a judge, former judge, or retired judge of a United States

district court;

(C) a judge, former judge, or retired judge of a United States

bankruptcy court; or

(D) a magistrate judge, former magistrate judge, or retired

magistrate judge of a United States district court.

(2) "State judge" means:

(A) a judge, former judge, or retired judge of an appellate

court, a district court, or a county court at law of this state;

(B) an associate judge appointed under Chapter 201, Family Code,

or a retired associate judge or former associate judge appointed

under that chapter; or

(C) a justice of the peace.

(b) Information in appraisal records under Section 25.02 is

confidential and is available only for the official use of the

appraisal district, this state, the comptroller, and taxing units

and political subdivisions of this state if:

(1) the information identifies the home address of a named

individual to whom this section applies; and

(2) the individual chooses to restrict public access to the

information on the form prescribed for that purpose by the

comptroller under Section 5.07.

(c) A choice made under Subsection (b) remains valid until

rescinded in writing by the individual.

(d) This section does not prohibit the public disclosure of

information in appraisal records that identifies property

according to an address if the information does not identify an

individual who has made an election under Subsection (b) in

connection with the individual's address.

Added by Acts 2001, 77th Leg., ch. 119, Sec. 4, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 703, Sec. 1, eff. June

20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

594, Sec. 11, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

621, Sec. 3, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

851, Sec. 1, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 22.003, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

465, Sec. 7, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

732, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1259, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1259, Sec. 4, eff. September 1, 2009.

Sec. 25.026. CONFIDENTIALITY OF VIOLENCE SHELTER CENTER AND

SEXUAL ASSAULT PROGRAM ADDRESS INFORMATION. (a) In this

section:

(1) "Family violence shelter center" has the meaning assigned by

Section 51.002, Human Resources Code.

(2) "Sexual assault program" has the meaning assigned by Section

420.003, Government Code.

(b) Information in appraisal records under Section 25.02 is

confidential and is available only for the official use of the

appraisal district, this state, the comptroller, and taxing units

and political subdivisions of this state if the information

identifies the address of a family violence shelter center or a

sexual assault program.

Added by Acts 2001, 77th Leg., ch. 119, Sec. 5, eff. Sept. 1,

2001.

Sec. 25.027. INFORMATION REGARDING CERTAIN RESIDENTIAL PROPERTY.

(a) Information in appraisal records may not be posted on the

Internet if the information is a photograph, sketch, or floor

plan of an improvement to real property that is designed

primarily for use as a human residence.

(b) This section does not apply to an aerial photograph that

depicts five or more separately owned buildings.

Added by Acts 2005, 79th Leg., Ch.

29, Sec. 1, eff. September 1, 2005.

Sec. 25.03. DESCRIPTION. (a) Property shall be described in

the appraisal records with sufficient certainty to identify it.

The description of a manufactured home shall include the correct

identification or serial number of the home or the Department of

Housing and Urban Development label number or the state seal

number in addition to the information required in Subsection (c)

of this Section. A manufactured home shall not be included in the

appraisal records unless this identification and descriptive

information is included.

(b) The comptroller may adopt rules establishing minimum

standards for descriptions of property.

(c) Each description of a manufactured home shall include the

approximate square footage, the approximate age, the general

physical condition, and any characteristics which distinguish the

particular manufactured home.

Acts 1979, 66th Leg., p. 2270, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 617, Sec. 10, eff.

Aug. 26, 1991; Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec. 42,

eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 274, Sec. 13, eff.

Aug. 30, 1993.

Sec. 25.04. SEPARATE ESTATES OR INTERESTS. Except as otherwise

provided by this chapter, when different persons own land and

improvements in separate estates or interests, each separately

owned estate or interest shall be listed separately in the name

of the owner of each if the estate or interest is described in a

duly executed and recorded instrument of title.

Acts 1979, 66th Leg., p. 2270, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 25.05. LIFE ESTATES. Real property owned by a life tenant

and remainderman shall be listed in the name of the life tenant.

Acts 1979, 66th Leg., p. 2270, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 25.06. PROPERTY ENCUMBERED BY POSSESSORY OR SECURITY

INTEREST. (a) Except as provided by Section 25.07, property

encumbered by a leasehold or other possessory interest or by a

mortgage, deed of trust, or other interest securing payment or

performance of an obligation shall be listed in the name of the

owner of the property so encumbered.

(b) Except as otherwise directed in writing under Section

1.111(f), real property that is subject to an installment

contract of sale shall be listed in the name of the seller if the

installment contract is not filed of record in the real property

records of the county.

(c) This section does not apply to:

(1) any portion of a facility owned by the Texas Department of

Transportation that is part of the Trans-Texas Corridor, is a

rail facility or system, or is a highway in the state highway

system and that is licensed or leased to a private entity by that

department under Chapter 91, 227, or 361, Transportation Code; or

(2) a leasehold or other possessory interest granted by the

Texas Department of Transportation in a facility owned by that

department that is part of the Trans-Texas Corridor, is a rail

facility or system, or is a highway in the state highway system.

Acts 1979, 66th Leg., p. 2270, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1995, 74th Leg., ch. 579, Sec. 9, eff. Jan.

1, 1996; Acts 1999, 76th Leg., ch. 1481, Sec. 6, eff. Jan. 1,

2000.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.96, eff. June 14, 2005.

Sec. 25.07. LEASEHOLD AND OTHER POSSESSORY INTERESTS IN EXEMPT

PROPERTY. (a) Except as provided by Subsection (b) of this

section, a leasehold or other possessory interest in real

property that is exempt from taxation to the owner of the estate

or interest encumbered by the possessory interest shall be listed

in the name of the owner of the possessory interest if the

duration of the interest may be at least one year.

Text of subsection as amended by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.36

Text of subsection effective until April 01, 2011

(b) Except as provided by Sections 11.11(b) and (c), a leasehold

or other possessory interest in exempt property may not be listed

if:

(1) the property is permanent university fund land;

(2) the property is county public school fund agricultural land;

(3) the property is a part of a public transportation facility

owned by a municipality or county and:

(A) is an airport passenger terminal building or a building used

primarily for maintenance of aircraft or other aircraft services,

for aircraft equipment storage, or for air cargo;

(B) is an airport fueling system facility;

(C) is in a foreign-trade zone:

(i) that has been granted to a joint airport board under

Subchapter C, Chapter 681, Business & Commerce Code;

(ii) the area of which in the portion of the zone located in the

airport operated by the joint airport board does not exceed 2,500

acres; and

(iii) that is established and operating pursuant to federal law;

or

(D)(i) is in a foreign trade zone established pursuant to

federal law after June 1, 1991, which operates pursuant to

federal law;

(ii) is contiguous to or has access via a taxiway to an airport

located in two counties, one of which has a population of 500,000

or more according to the federal decennial census most recently

preceding the establishment of the foreign trade zone; and

(iii) is owned, directly or through a corporation organized

under the Development Corporation Act (Subtitle C1, Title 12,

Local Government Code), by the same municipality which owns the

airport;

(4) the interest is in a part of:

(A) a park, market, fairground, or similar public facility that

is owned by a municipality; or

(B) a convention center, visitor center, sports facility with

permanent seating, concert hall, arena, or stadium that is owned

by a municipality as such leasehold or possessory interest serves

a governmental, municipal, or public purpose or function when the

facility is open to the public, regardless of whether a fee is

charged for admission;

(5) the interest involves only the right to use the property for

grazing or other agricultural purposes;

(6) the property is owned by the Texas National Research

Laboratory Commission or by a corporation formed by the Texas

National Research Laboratory Commission under Section 465.008(g),

Government Code, and is used or is useful in connection with an

eligible undertaking as defined by Section 465.021, Government

Code;

(7) the property is:

(A) owned by a municipality, a public port, or a navigation

district created or operating under Section 59, Article XVI,

Texas Constitution, or under a statute enacted under Section 59,

Article XVI, Texas Constitution; and

(B) used as an aid or facility incidental to or useful in the

operation or development of a port or waterway or in aid of

navigation-related commerce; or

(8) the property is part of a rail facility owned by a rural

rail transportation district created or operating under Chapter

623, Acts of the 67th Legislature, Regular Session, 1981 (Article

6550c, Vernon's Texas Civil Statutes).

Text of subsection as amended by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.70

Text of subsection effective until April 01, 2011

(b) Except as provided by Subsections (b) and (c) of Section

11.11 of this code, a leasehold or other possessory interest in

exempt property may not be listed if:

(1) the property is permanent university fund land;

(2) the property is county public school fund agricultural land;

(3) the property is a part of a public transportation facility

owned by an incorporated city or town and:

(A) is an airport passenger terminal building or a building used

primarily for maintenance of aircraft or other aircraft services,

for aircraft equipment storage, or for air cargo;

(B) is an airport fueling system facility;

(C) is in a foreign-trade zone:

(i) that has been granted to a joint airport board under

Subchapter C, Chapter 681, Business & Commerce Code;

(ii) the area of which in the portion of the zone located in the

airport operated by the joint airport board does not exceed 2,500

acres; and

(iii) that is established and operating pursuant to federal law;

or

(D)(i) is in a foreign trade zone established pursuant to

federal law after June 1, 1991, which operates pursuant to

federal law;

(ii) is contiguous to or has access via a taxiway to an airport

located in two counties, one of which has a population of 500,000

or more according to the federal decennial census most recently

preceding the establishment of the foreign trade zone; and

(iii) is owned, directly or through a corporation organized

under the Development Corporation Act (Subtitle C1, Title 12,

Local Government Code), by the same incorporated city or town

which owns the airport;

(4) the interest is in a part of:

(A) a park, market, fairground, or similar public facility that

is owned by an incorporated city or town; or

(B) a convention center, visitor center, sports facility with

permanent seating, concert hall, arena, or stadium that is owned

by an incorporated city or town as such leasehold or possessory

interest serves a governmental, municipal, or public purpose or

function when the facility is open to the public, regardless of

whether a fee is charged for admission;

(5) the interest involves only the right to use the property for

grazing or other agricultural purposes; or

(6) the property is:

(A) owned by a municipality, a public port, or a navigation

district created or operating under Section 59, Article XVI,

Texas Constitution, or under a statute enacted under Section 59,

Article XVI, Texas Constitution; and

(B) used as an aid or facility incidental to or useful in the

operation or development of a port or waterway or in aid of

navigation-related commerce.

Text of subsection effective on April 01, 2011

(b) Except as provided by Sections 11.11(b) and (c), a leasehold

or other possessory interest in exempt property may not be listed

if:

(1) the property is permanent university fund land;

(2) the property is county public school fund agricultural land;

(3) the property is a part of a public transportation facility

owned by a municipality or county and:

(A) is an airport passenger terminal building or a building used

primarily for maintenance of aircraft or other aircraft services,

for aircraft equipment storage, or for air cargo;

(B) is an airport fueling system facility;

(C) is in a foreign-trade zone:

(i) that has been granted to a joint airport board under

Subchapter C, Chapter 681, Business & Commerce Code;

(ii) the area of which in the portion of the zone located in the

airport operated by the joint airport board does not exceed 2,500

acres; and

(iii) that is established and operating pursuant to federal law;

or

(D)(i) is in a foreign trade zone established pursuant to

federal law after June 1, 1991, that operates pursuant to federal

law;

(ii) is contiguous to or has access via a taxiway to an airport

located in two counties, one of which has a population of 500,000

or more according to the federal decennial census most recently

preceding the establishment of the foreign trade zone; and

(iii) is owned, directly or through a corporation organized

under the Development Corporation Act (Subtitle C1, Title 12,

Local Government Code), by the same municipality that owns the

airport;

(4) the interest is in a part of:

(A) a park, market, fairground, or similar public facility that

is owned by a municipality; or

(B) a convention center, visitor center, sports facility with

permanent seating, concert hall, arena, or stadium that is owned

by a municipality as such leasehold or possessory interest serves

a governmental, municipal, or public purpose or function when the

facility is open to the public, regardless of whether a fee is

charged for admission;

(5) the interest involves only the right to use the property for

grazing or other agricultural purposes;

(6) the property is:

(A) owned by a municipality, a public port, or a navigation

district created or operating under Section 59, Article XVI,

Texas Constitution, or under a statute enacted under Section 59,

Article XVI, Texas Constitution; and

(B) used as an aid or facility incidental to or useful in the

operation or development of a port or waterway or in aid of

navigation-related commerce; or

(7) the property is part of a rail facility owned by a rural

rail transportation district operating under Chapter 172,

Transportation Code.

(c) Subsection (a) does not apply to:

(1) any portion of a facility owned by the Texas Department of

Transportation that is part of the Trans-Texas Corridor, is a

rail facility or system, or is a highway in the state highway

system and that is licensed or leased to a private entity by that

department under Chapter 91, 227, or 361, Transportation Code; or

(2) a leasehold or other possessory interest granted by the

Texas Department of Transportation in a facility owned by that

department that is part of the Trans-Texas Corridor, is a rail

facility or system, or is a highway in the state highway system.

Acts 1979, 66th Leg., p. 2270, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., p. 2615, ch. 700, Sec. 1,

eff. Jan. 1, 1982; Acts 1981, 67th Leg., 1st C.S., p. 157, ch.

13, Sec. 99, eff. Jan. 1, 1982; Acts 1989, 71st Leg., ch. 534,

Sec. 7, eff. Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 582, Sec.

18, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 763, Sec. 2,

eff. Jan. 1, 1992; Acts 1997, 75th Leg., ch. 829, Sec. 1, eff.

Jan. 1, 1998; Acts 2001, 77th Leg., ch. 1127, Sec. 1, eff. Aug.

27, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.97, eff. June 14, 2005.

Acts 2007, 80th Leg., R.S., Ch.

609, Sec. 7, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.36, eff. April 1, 2009.

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.70, eff. April 1, 2009.

Acts 2007, 80th Leg., R.S., Ch.

1169, Sec. 1, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 4.11, eff. April 1, 2011.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 22.004, eff. September 1, 2009.

Sec. 25.08. IMPROVEMENTS. (a) Except as provided by

Subsections (b) through (f), an improvement may be listed in the

name of the owner of the land on which the improvement is

located.

(b) If a person who is not entitled to exemption owns an

improvement on exempt land, the improvement shall be listed in

the name of the owner of the improvement.

(c) When a person other than the owner of an improvement owns

the land on which the improvement is located, the land and the

improvement shall be listed separately in the name of the owner

of each if either owner files with the chief appraiser before May

1 a written request for separate taxation on a form furnished for

that purpose together with proof of separate ownership. After an

improvement qualifies for taxation separate from land, the

qualification remains effective in subsequent tax years and need

not be requested again. However, the qualification ceases when

ownership of the land or the improvement is transferred or either

owner files a request to cancel the separate taxation.

(d) Within 30 days after an owner of land or an improvement

qualifies for separate taxation or cancels a qualification, the

chief appraiser shall deliver a written notice of the

qualification or cancellation to the other owner.

(e) A manufactured home shall be listed together with the land

on which the home is located if:

(1) the statement of ownership and location for the home issued

under Section 1201.207, Occupations Code, reflects that the owner

has elected to treat the home as real property; and

(2) a certified copy of the statement of ownership and location

has been filed in the real property records in the county in

which the home is located.

(f) A manufactured home shall be listed separately from the land

on which the home is located if either of the conditions provided

by Subsection (e) is not satisfied.

Acts 1979, 66th Leg., p. 2271, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 158, ch. 13,

Sec. 100, eff. Jan. 1, 1982; Acts 2003, 78th Leg., ch. 338, Sec.

45, eff. Jan. 1, 2004.

Sec. 25.09. CONDOMINIUMS AND PLANNED UNIT DEVELOPMENTS. (a) A

separately owned apartment or unit in a condominium as defined in

the Condominium Act shall be listed in the name of the owner of

each particular apartment or unit. The value of each apartment or

unit shall include the value of its fractional share in the

common elements of the condominium.

(b) Property owned by a planned unit development association may

be listed and taxes imposed proportionately against each member

of the association if the association files with the chief

appraiser before May 1 a resolution adopted by vote of a majority

of all members of the association authorizing the proportionate

imposition of taxes. A resolution adopted as provided by this

subsection remains effective in subsequent tax years unless it is

revoked by a similar resolution.

(c) If property is listed and taxes imposed proportionately as

authorized by Subsection (b) of this section, the amount of tax

to be imposed on the association's property shall be divided by

the number of parcels of real property in the development. The

quotient is the proportionate amount of tax to be imposed on each

parcel, and a tax lien attaches to each parcel to secure payment

of its proportionate share of the tax on the association's

property.

(d) For purposes of this section, "planned unit development

association" means an association that owns and maintains

property in a real property development project for the benefit

of its members, who are owners of individual parcels of real

property in the development and are members of the association

because of that ownership.

Acts 1979, 66th Leg., p. 2271, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 158, ch. 13,

Sec. 101, eff. Jan. 1, 1982.

Sec. 25.10. STANDING TIMBER. (a) Except as provided by

Subsections (b) and (c) of this section, standing timber may be

listed together with the land on which it is located in the name

of the owner of the land.

(b) If a person who is not entitled to exemption owns standing

timber on exempt land, the timber shall be listed separately in

the name of the owner of the timber.

(c) When a person other than the owner of standing timber owns

the land on which the timber is located, the land and the timber

shall be listed separately in the name of the owner of each if

either owner files with the chief appraiser before May 1 a

written request for separate taxation on a form furnished for

that purpose together with proof of separate ownership. A

qualification for separate taxation of timber expires at the end

of the tax year.

(d) Within 30 days after an owner of land or timber qualifies

for separate taxation, the chief appraiser shall deliver a

written notice of the qualification to the other owner.

Acts 1979, 66th Leg., p. 2272, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 158, ch. 13,

Sec. 102, eff. Jan. 1, 1982.

Sec. 25.11. UNDIVIDED INTERESTS. (a) Except as provided by

Section 25.12 of this code and by Subsection (b) of this section,

a property owned in undivided interests may be listed jointly in

the name of all owners of undivided interests in the property or

in the name of any one or more owners.

(b) An undivided interest in a property shall be listed

separately from other undivided interests in the property in the

name of its owner if the interest is described in a duly executed

and recorded instrument of title and the owner files with the

appraisal office before May 1 a written request for separate

taxation on a form furnished for that purpose together with proof

of ownership and of the proportion his interest bears to the

whole. After an undivided interest qualifies for separate

taxation, the qualification remains effective in subsequent tax

years and need not be requested again. However, the qualification

ceases when ownership is transferred or when any owner files a

request to cancel separate taxation.

(c) Within 30 days after an owner qualifies for separate

taxation or cancels a qualification, the chief appraiser shall

deliver a written notice of the qualification or cancellation to

the other owners.

Acts 1979, 66th Leg., p. 2272, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 158, ch. 13,

Sec. 103, eff. Jan. 1, 1982.

Sec. 25.12. MINERAL INTEREST. (a) Except as provided by

Subsection (b) of this section, each separate interest in

minerals in place shall be listed separately from other interests

in the minerals in place in the name of the owner of the

interest.

(b) Separate interests in minerals in place, other than

interests having a taxable value of less than $500, shall be

listed jointly in the name of the operator designated with the

railroad commission or the name of all owners or any combination

of owners if the designated operator files with the appraisal

office before May 1 a written request for joint taxation on a

form furnished for that purpose. A qualification pursuant to this

subsection for joint taxation remains effective in subsequent tax

years and need not be requested again. However, the qualification

ceases when the designated operator files a request to cancel

joint taxation.

Text of subsec. (c) as added by Acts 1989, 71st Leg., ch. 796,

Sec. 22

(c) If a written request for joint taxation has been filed under

Subsection (b), the notice of appraised value provided for by

Section 25.19 for the owners included in the request for joint

taxation shall be delivered to the operator, owner, or owners of

the mineral interest in whose name the mineral interest is

designated for joint taxation. The chief appraiser is not

required to deliver a separate notice of appraised value to each

owner included in the request for joint taxation. However, the

chief appraiser shall deliver a separate notice of appraised

value to an owner of an interest in the property who before May 1

files a written request to receive a separate notice of appraised

value with the chief appraiser on a form provided by the

appraisal district for that purpose. The request is effective for

each subsequent year until revoked by the owner or until the

owner no longer owns an interest in the property.

Text of subsec. (c) as added by Acts 1989, 71st Leg., ch. 450,

Sec. 1

(c) If a written request for joint taxation has been filed under

Subsection (b), the notice of appraised value provided for by

Section 25.19 for the owners included in the request for joint

taxation shall be delivered to the operator, owner, or owners of

the mineral interest in whose name the mineral interest is

designated for joint taxation. The chief appraiser is not

required to deliver a separate notice of appraised value to each

owner included in the request for joint taxation. Provided,

however, a mineral interest owner may request a separate notice

of appraised value and the chief appraiser shall deliver a

separate notice of appraised value to such owner.

Acts 1979, 66th Leg., p. 2272, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 159, ch. 13,

Sec. 104, eff. Jan. 1, 1982; Acts 1989, 71st Leg., ch. 450, Sec.

1, eff. Sept. 1, 1990; Acts 1989, 71st Leg., ch. 796, Sec. 22,

eff. Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1299, Sec. 1, eff.

Jan. 1, 1998.

Sec. 25.13. EXEMPT PROPERTY SUBJECT TO CONTRACT OF SALE.

Property that is exempt from taxation to the titleholder but is

subject on January 1 to a contract of sale to a person not

entitled to exemption shall be listed in the name of the

purchaser.

Acts 1979, 66th Leg., p. 2273, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 25.135. QUALIFYING TRUSTS. The interest of a qualifying

trust as defined by Section 11.13(j) in a residence homestead

shall be listed in the name of the trustor of the trust.

Added by Acts 1993, 73rd Leg., ch. 854, Sec. 3, eff. Jan. 1,

1994.

Sec. 25.16. PROPERTY LOSING EXEMPTION DURING TAX YEAR. (a) If

an exemption applicable to a property on January 1 terminates

during the tax year, the property shall be listed in the name of

the person who owns or acquires the property on the date

applicability of the exemption terminates.

(b) The chief appraiser shall make an entry on the appraisal

records showing that taxes on the property are to be calculated

as provided by Section 26.10 of this code and showing the date on

which exemption terminated.

Acts 1979, 66th Leg., p. 2273, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 159, ch. 13,

Sec. 105, eff. Jan. 1, 1982.

Sec. 25.17. PROPERTY OVERLAPPING TAXING UNIT OR APPRAISAL

DISTRICT BOUNDARIES. (a) If real property is located partially

outside and partially inside a taxing unit's boundaries, the

portion inside the unit's boundaries shall be listed separately

from the remaining portion.

(b) If real property is located partially inside the boundaries

of more than one appraisal district, the chief appraisers who are

responsible for appraising the property shall to the greatest

extent practicable coordinate their appraisals of each portion of

the property to ensure to the greatest extent possible that the

property as a whole is appraised at its market value.

Acts 1979, 66th Leg., p. 2273, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

648, Sec. 2, eff. January 1, 2008.

Sec. 25.18. PERIODIC REAPPRAISALS. (a) Each appraisal office

shall implement the plan for periodic reappraisal of property

approved by the board of directors under Section 6.05(i).

(b) The plan shall provide for the following reappraisal

activities for all real and personal property in the district at

least once every three years:

(1) identifying properties to be appraised through physical

inspection or by other reliable means of identification,

including deeds or other legal documentation, aerial photographs,

land-based photographs, surveys, maps, and property sketches;

(2) identifying and updating relevant characteristics of each

property in the appraisal records;

(3) defining market areas in the district;

(4) identifying property characteristics that affect property

value in each market area, including:

(A) the location and market area of property;

(B) physical attributes of property, such as size, age, and

condition;

(C) legal and economic attributes; and

(D) easements, covenants, leases, reservations, contracts,

declarations, special assessments, ordinances, or legal

restrictions;

(5) developing an appraisal model that reflects the relationship

among the property characteristics affecting value in each market

area and determines the contribution of individual property

characteristics;

(6) applying the conclusions reflected in the model to the

characteristics of the properties being appraised; and

(7) reviewing the appraisal results to determine value.

(c) A taxing unit by resolution adopted by its governing body

may require the appraisal office to appraise all property within

the unit or to identify and appraise newly annexed territory and

new improvements in the unit as of a date specified in the

resolution. On or before the deadline requested by the taxing

unit, which deadline may not be less than 30 days after the date

the resolution is delivered to the appraisal office, the chief

appraiser shall complete the appraisal and deliver to the unit an

estimate of the total appraised value of property taxable by the

unit as of the date specified in such resolution. The unit must

pay the appraisal district for the cost of making the appraisal.

The chief appraiser shall provide sufficient personnel to make

the appraisals required by this subsection on or before the

deadline requested by the taxing unit. An appraisal made pursuant

to this subsection may not be used by a taxing unit as the basis

for the imposition of taxes.

Acts 1979, 66th Leg., p. 2273, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 159, ch. 13,

Sec. 106, eff. Jan. 1, 1982; Acts 1989, 71st Leg., ch. 796, Sec.

23, eff. Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

412, Sec. 10, eff. September 1, 2005.

Sec. 25.19. NOTICE OF APPRAISED VALUE. (a) By April 1 or as

soon thereafter as practicable if the property is a single-family

residence that qualifies for an exemption under Section 11.13, or

by May 1 or as soon thereafter as practicable in connection with

any other property, the chief appraiser shall deliver a clear and

understandable written notice to a property owner of the

appraised value of the property owner's property if:

(1) the appraised value of the property is greater than it was

in the preceding year;

(2) the appraised value of the property is greater than the

value rendered by the property owner; or

(3) the property was not on the appraisal roll in the preceding

year.

(b) The chief appraiser shall separate real from personal

property and include in the notice for each:

(1) a list of the taxing units in which the property is taxable;

(2) the appraised value of the property in the preceding year;

(3) the taxable value of the property in the preceding year for

each taxing unit taxing the property;

(4) the appraised value of the property for the current year and

the kind and amount of each partial exemption, if any, approved

for the current year;

(5) if the appraised value is greater than it was in the

preceding year, the amount of tax that would be imposed on the

property on the basis of the tax rate for the preceding year;

(6) in italic typeface, the following statement: "The Texas

Legislature does not set the amount of your local taxes. Your

property tax burden is decided by your locally elected officials,

and all inquiries concerning your taxes should be directed to

those officials";

(7) a detailed explanation of the time and procedure for

protesting the value;

(8) the date and place the appraisal review board will begin

hearing protests; and

(9) a brief explanation that the governing body of each taxing

unit decides whether or not taxes on the property will increase

and the appraisal district only determines the value of the

property.

(b-1) For real property, in addition to the information required

by Subsection (b), the chief appraiser shall state in a notice

required to be delivered under Subsection (a), the difference,

expressed as a percent increase or decrease, as applicable, in

the appraised value of the property for the current tax year as

compared to the fifth tax year before the current tax year.

(b-2) This subsection applies only to a notice of appraised

value for residential real property that has not qualified for a

residence homestead exemption in the current tax year. If the

records of the appraisal district indicate that the address of

the property is also the address of the owner of the property, in

addition to containing the applicable information required by

Subsections (b), (b-1), and (f), the notice must contain the

following statement in boldfaced 12-point type: "According to

the records of the appraisal district, the residential real

property described in this notice of appraised value is not

currently being allowed a residence homestead exemption from ad

valorem taxation. If the property is your home and you occupy it

as your principal place of residence, the property may qualify

for one or more residence homestead exemptions, which will reduce

the amount of taxes imposed on the property. The form needed to

apply for a residence homestead exemption is enclosed. Although

the form may state that the deadline for filing an application

for a residence homestead exemption is April 30, a late

application for a residence homestead exemption will be accepted

if filed before February 1, (insert year application must be

filed). There is no fee or charge for filing an application or a

late application for a residence homestead exemption." The

notice must be accompanied by an application form for a residence

homestead exemption.

(c) In the case of the residence homestead of a person 65 years

of age or older or disabled that is subject to the limitation on

a tax increase over the preceding year for school tax purposes,

the chief appraiser shall indicate on the notice that the

preceding year's taxes may not be increased.

(d) Failure to receive a notice required by this section does

not affect the validity of the appraisal of the property, the

imposition of any tax on the basis of the appraisal, the

existence of any tax lien, the deadline for filing an application

for a residence homestead exemption, or any proceeding instituted

to collect the tax.

(e) The chief appraiser, with the approval of the appraisal

district board of directors, may dispense with the notice

required by Subsection (a)(1) if the amount of increase in

appraised value is $1,000 or less.

(f) In the notice of appraised value for real property, the

chief appraiser shall list separately:

(1) the market value of the land; and

(2) the total market value of the structures and other

improvements on the property.

(g) By April 1 or as soon thereafter as practicable if the

property is a single-family residence that qualifies for an

exemption under Section 11.13, or by May 1 or as soon thereafter

as practicable in connection with any other property, the chief

appraiser shall deliver a written notice to the owner of each

property not included in a notice required to be delivered under

Subsection (a), if the property was reappraised in the current

tax year, if the ownership of the property changed during the

preceding year, or if the property owner or the agent of a

property owner authorized under Section 1.111 makes a written

request for the notice. The chief appraiser shall separate real

from personal property and include in the notice for each

property:

(1) the appraised value of the property in the preceding year;

(2) the appraised value of the property for the current year and

the kind of each partial exemption, if any, approved for the

current year;

(3) a detailed explanation of the time and procedure for

protesting the value; and

(4) the date and place the appraisal review board will begin

hearing protests.

(h) A notice required by Subsection (a) or (g) must be in the

form of a letter.

(i) Delivery with a notice required by Subsection (a) or (g) of

a copy of the pamphlet published by the comptroller under Section

5.06 or a copy of the notice published by the chief appraiser

under Section 41.70 is sufficient to comply with the requirement

that the notice include the information specified by Subsection

(b)(7) or (g)(3), as applicable.

(j) The chief appraiser shall include with a notice required by

Subsection (a) or (g):

(1) a copy of a notice of protest form as prescribed by the

comptroller under Section 41.44(d); and

(2) instructions for completing and mailing the form to the

appraisal review board and requesting a hearing on the protest.

(k) Notwithstanding any other provision of this section, the

chief appraiser may not deliver a written notice concerning

property that is required to be rendered or reported under

Chapter 22 until after the applicable deadline for filing the

rendition statement or property report.

Acts 1979, 66th Leg., p. 2274, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 159, ch. 13,

Sec. 107, 162, eff. Jan. 1, 1982; Acts 1987, 70th Leg., ch. 185,

Sec. 2, eff. Jan. 1, 1987; Acts 1987, 70th Leg., ch. 947, Sec.

11, eff. Jan. 1, 1988; Acts 1989, 71st Leg., ch. 745, Sec. 1,

eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 784, Sec. 1, eff.

Jan. 1, 1990; Acts 1989, 71st Leg., ch. 796, Sec. 24, eff. Sept.

1, 1989; Acts 1990, 71st Leg., 6th C.S., ch. 12, Sec. 2(32), eff.

Sept. 6, 1990; Acts 1991, 72nd Leg., ch. 836, Sec. 2.1, eff. Jan.

1, 1992; Acts 1997, 75th Leg., ch. 1039, Sec. 24, eff. Jan. 1,

1998; Acts 1999, 76th Leg., ch. 1358, Sec. 4, eff. Jan. 1, 2000;

Acts 1999, 76th Leg., ch. 1517, Sec. 1, eff. Jan. 1, 2000; Acts

2003, 78th Leg., ch. 1173, Sec. 10, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

412, Sec. 11, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

412, Sec. 12, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1255, Sec. 1, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

1106, Sec. 1, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1112, Sec. 4, eff. January 1, 2008.

Sec. 25.195. INSPECTION BY PROPERTY OWNER. (a) After the chief

appraiser has submitted the appraisal records to the appraisal

review board as provided by Section 25.22(a), a property owner or

the owner's designated agent is entitled to inspect and copy the

appraisal records relating to property of the property owner,

together with supporting data, schedules, and, except as provided

by Subsection (b), any other material or information held by the

chief appraiser or required by Section 25.01(c) to be provided to

the appraisal district under a contract for appraisal services,

including material or information obtained under Section 22.27,

that is obtained or used in making appraisals for the appraisal

records relating to that property.

(b) The owner of property other than vacant land or real

property used for residential purposes or the owner's agent may

not inspect any material or information obtained under Section

22.27.

(c) A property owner or the designated agent of an owner whose

property is appraised by a private appraisal firm under a

contract for appraisal services with an appraisal district is

entitled to inspect and copy, at the office of that firm, all

information pertaining to the property that the firm considered

in appraising the property, including information showing each

method of appraisal used to determine the value of the property

and all calculations, personal notes, correspondence, and working

papers used in appraising the property. This subsection does not

apply to information made confidential by Section 22.27, except

that the property owner or agent is entitled to inspect and copy

any information relating to the owner's property, including

otherwise confidential information.

(d) The appraisal firm shall make information covered by

Subsection (c) available for inspection and copying by the owner

or agent not later than the 15th day after the date the owner or

agent delivers a written request to inspect the information,

unless the owner or agent agrees in writing to a later date.

(e) If an owner or agent states under oath in a document filed

with an appraisal review board in connection with a proceeding

initiated under Section 25.25 or Chapter 41 that the applicable

appraisal firm has not complied with a request for inspection or

copying under Subsection (c) related to the property that is the

subject of the proceeding, the board may not conduct a hearing on

the merits of any claim relating to that property and may not

approve the appraisal records relating to that property until the

board determines in a hearing that:

(1) the appraisal firm has made the information available for

inspection and copying as required by Subsection (c); or

(2) the owner or agent has withdrawn the motion or protest that

initiated the proceeding.

Added by Acts 1983, 68th Leg., p. 5079, ch. 920, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1987, 70th Leg., ch. 38, Sec. 1,

eff. April 29, 1987; Acts 1997, 75th Leg., ch. 1039, Sec. 25,

eff. Jan. 1, 1998; Acts 2001, 77th Leg., ch. 268, Sec. 3, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 372, Sec. 1, eff. May

26, 2001.

Sec. 25.20. ACCESS BY TAXING UNITS. The chief appraiser shall

give the assessor for a taxing unit in the district reasonable

access to the appraisal records at any time.

Acts 1979, 66th Leg., p. 2274, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 161, ch. 13,

Sec. 108, eff. Jan. 1, 1982; Acts 1985, 69th Leg., ch. 312, Sec.

2, eff. June 7, 1985; Acts 1989, 71st Leg., ch. 796, Sec. 25,

eff. Sept. 1, 1989.

Sec. 25.21. OMITTED PROPERTY. (a) If the chief appraiser

discovers that real property was omitted from an appraisal roll

in any one of the five preceding years or that personal property

was omitted from an appraisal roll in one of the two preceding

years, he shall appraise the property as of January 1 of each

year that it was omitted and enter the property and its appraised

value in the appraisal records.

(b) The entry shall show that the appraisal is for property that

was omitted from an appraisal roll in a prior year and shall

indicate the year and the appraised value for each year.

Acts 1979, 66th Leg., p. 2274, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 161, ch. 13,

Sec. 109, eff. Jan. 1, 1982; Acts 1991, 72nd Leg., ch. 367, Sec.

1, eff. Jan. 1, 1992; Acts 1991, 72nd Leg., ch. 836, Sec. 1.2,

eff. Sept. 1, 1991.

Sec. 25.22. SUBMISSION FOR REVIEW AND PROTEST. (a) By May 15

or as soon thereafter as practicable, the chief appraiser shall

submit the completed appraisal records to the appraisal review

board for review and determination of protests. However, the

chief appraiser may not submit the records until the chief

appraiser has delivered the notices required by Subsection (d) of

Section 11.45, Subsection (d) of Section 23.44, Subsection (d) of

Section 23.57, Subsection (d) of Section 23.79, Subsection (d) of

Section 23.85, Subsection (d) of Section 23.95, Subsection (d) of

Section 23.9805, and Section 25.19.

(b) The chief appraiser shall make and subscribe an affidavit on

the submission substantially as follows:

"I, __________, (Chief Appraiser) for __________ solemnly swear

that I have made or caused to be made a diligent inquiry to

ascertain all property in the district subject to appraisal by me

and that I have included in the records all property that I am

aware of at an appraised value determined as required by law."

(c) The chief appraiser may require of his employees who are

engaged in listing and appraising property an affidavit similar

to his own.

Acts 1979, 66th Leg., p. 2275, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., p. 2359, ch. 581, Sec. 2,

eff. Jan. 1, 1982; Acts 1981, 67th Leg., 1st C.S., p. 161, ch.

13, Sec. 110, eff. Jan. 1, 1982; Acts 1985, 69th Leg., ch. 312,

Sec. 3, eff. June 7, 1985; Acts 1989, 71st Leg., ch. 796, Sec.

26, eff. Sept. 1, 1989; Acts 1999, 76th Leg., ch. 631, Sec. 7,

eff. Sept. 1, 1999.

Sec. 25.23. SUPPLEMENTAL APPRAISAL RECORDS. (a) After

submission of appraisal records, the chief appraiser shall

prepare supplemental appraisal records listing:

(1) each taxable property the chief appraiser discovers that is

not included in the records already submitted, including property

that was omitted from an appraisal roll in a prior tax year;

(2) property on which the appraisal review board has not

determined a protest at the time of its approval of the appraisal

records; and

(3) property that qualifies for an exemption under Section

11.13(n) that was adopted by the governing body of a taxing unit

after the date the appraisal records were submitted.

(b) Supplemental appraisal records shall be in the form

prescribed by the comptroller and shall include the items

required by Section 25.02 of this code.

(c) As soon as practicable after determining the appraised value

of a property listed in supplemental appraisal records, the chief

appraiser shall deliver the notice required by Section 25.19, if

applicable, and submit the records for review and determination

of protest as provided by Section 25.22.

(d) Supplemental appraisal records are subject to review,

protest, and appeal as provided by Chapters 41 and 42 of this

code. However, a property owner must file a notice of protest

within 30 days after the date notice is delivered as required by

Section 25.19. If a property owner files a notice of protest, the

appraisal review board shall hear and determine the protest

within 30 days after the filing of the protest or as soon

thereafter as practicable. If a property owner does not file a

protest within the protest deadline, the appraisal review board

shall complete its review of the supplemental appraisal records

within 30 days after the protest deadline or as soon thereafter

as practicable.

(e) The chief appraiser shall add supplemental appraisal

records, as changed by the appraisal review board and approved by

that board, to the appraisal roll for the district and certify

the addition to the taxing units.

Acts 1979, 66th Leg., p. 2275, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 162, ch. 13,

Sec. 111, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 4945, ch.

884, Sec. 2, eff. Jan. 1, 1984; Acts 1989, 71st Leg., ch. 796,

Sec. 27, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 836, Sec.

1.3, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., 2nd C.S., ch. 6,

Sec. 43, eff. Sept. 1, 1991; Acts 1999, 76th Leg., ch. 1199, Sec.

2, eff. June 18, 1999.

Sec. 25.24. APPRAISAL ROLL. The appraisal records, as changed

by order of the appraisal review board and approved by that

board, constitute the appraisal roll for the district.

Acts 1979, 66th Leg., p. 2276, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 162, ch. 13,

Sec. 112, eff. Jan. 1, 1982.

Sec. 25.25. CORRECTION OF APPRAISAL ROLL. (a) Except as

provided by Chapters 41 and 42 of this code and by this section,

the appraisal roll may not be changed.

(b) The chief appraiser may change the appraisal roll at any

time to correct a name or address, a determination of ownership,

a description of property, multiple appraisals of a property, or

a clerical error or other inaccuracy as prescribed by board rule

that does not increase the amount of tax liability. Before the

10th day after the end of each calendar quarter, the chief

appraiser shall submit to the appraisal review board and to the

board of directors of the appraisal district a written report of

each change made under this subsection that decreases the tax

liability of the owner of the property. The report must include:

(1) a description of each property; and

(2) the name of the owner of that property.

(c) The appraisal review board, on motion of the chief appraiser

or of a property owner, may direct by written order changes in

the appraisal roll for any of the five preceding years to

correct:

(1) clerical errors that affect a property owner's liability for

a tax imposed in that tax year;

(2) multiple appraisals of a property in that tax year; or

(3) the inclusion of property that does not exist in the form or

at the location described in the appraisal roll.

(d) At any time prior to the date the taxes become delinquent, a

property owner or the chief appraiser may file a motion with the

appraisal review board to change the appraisal roll to correct an

error that resulted in an incorrect appraised value for the

owner's property. However, the error may not be corrected unless

it resulted in an appraised value that exceeds by more than

one-third the correct appraised value. If the appraisal roll is

changed under this subsection, the property owner must pay to

each affected taxing unit a late-correction penalty equal to 10

percent of the amount of taxes as calculated on the basis of the

corrected appraised value. Payment of the late-correction

penalty is secured by the lien that attaches to the property

under Section 32.01 and is subject to enforced collection under

Chapter 33. The roll may not be changed under this subsection if:

(1) the property was the subject of a protest brought by the

property owner under Chapter 41, a hearing on the protest was

conducted in which the property owner offered evidence or

argument, and the appraisal review board made a determination of

the protest on the merits; or

(2) the appraised value of the property was established as a

result of a written agreement between the property owner or the

owner's agent and the appraisal district.

(e) If the chief appraiser and the property owner do not agree

to the correction before the 15th day after the date the motion

is filed, a party bringing a motion under Subsection (c) or (d)

is entitled on request to a hearing on and a determination of the

motion by the appraisal review board. A party bringing a motion

under this section must describe the error or errors that the

motion is seeking to correct. Not later than 15 days before the

date of the hearing, the board shall deliver written notice of

the date, time, and place of the hearing to the chief appraiser,

the property owner, and the presiding officer of the governing

body of each taxing unit in which the property is located. The

chief appraiser, the property owner, and each taxing unit are

entitled to present evidence and argument at the hearing and to

receive written notice of the board's determination of the

motion. A property owner who files the motion must comply with

the payment requirements of Section 42.08 or forfeit the right to

a final determination of the motion.

(f) The chief appraiser shall certify each change made as

provided by this section to the assessor for each unit affected

by the change within five days after the date the change is

entered.

(g) Within 45 days after receiving notice of the appraisal

review board's determination of a motion under this section, the

property owner or the chief appraiser may file suit to compel the

board to order a change in the appraisal roll as required by this

section.

(h) The appraisal review board, on the joint motion of the

property owner and the chief appraiser filed at any time prior to

the date the taxes become delinquent, shall by written order

correct an error that resulted in an incorrect appraised value

for the owner's property.

(i) A person who acquires property after January 1 of the tax

year at issue is entitled to file any motion that this section

authorizes the person who owned the property on January 1 of that

year to file, if the deadline for filing the motion has not

passed.

(j) If during the pendency of a motion under this section the

ownership of property subject to the motion changes, the new

owner of the property is entitled to proceed with the motion in

the same manner as the property owner who filed the motion.

(k) The chief appraiser shall change the appraisal records and

school district appraisal rolls promptly to reflect the

detachment and annexation of property among school districts

under Subchapter C or G, Chapter 41, Education Code.

(l) A motion may be filed under Subsection (c) regardless of

whether, for a tax year to which the motion relates, the owner of

the property protested under Chapter 41 an action relating to the

value of the property that is the subject of the motion.

(m) The hearing on a motion under Subsection (c) or (d) shall be

conducted in the manner provided by Subchapter C, Chapter 41.

(n) After a chief appraiser certifies a change under Subsection

(b) that corrects multiple appraisals of a property, the

liability of a taxing unit for a refund of taxes under Section

26.15(f), and any penalty or interest on those taxes, is limited

to taxes paid for the tax year in which the appraisal roll is

changed and the four tax years preceding that year.

(o) The failure or refusal of a chief appraiser to change an

appraisal roll under Subsection (b) is not:

(1) an action that the appraisal review board is authorized to

determine under this section;

(2) an action that may be the subject of a suit to compel filed

under Subsection (g);

(3) an action that a property owner is entitled to protest under

Section 41.41; or

(4) an action that may be appealed under Chapter 42.

Acts 1979, 66th Leg., p. 2276, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 162, ch. 13,

Sec. 113, eff. Jan. 1, 1982; Acts 1985, 69th Leg., ch. 826, Sec.

1, eff. June 15, 1985; Acts 1989, 71st Leg., ch. 796, Sec. 28,

eff. Jan. 1, 1990; Acts 1989, 71st Leg., ch. 829, Sec. 1, eff.

June 14, 1989; Acts 1991, 72nd Leg., ch. 367, Sec. 2, eff. Jan.

1, 1992; Acts 1991, 72nd Leg., ch. 393, Sec. 2, eff. June 10,

1991; Acts 1993, 73rd Leg., ch. 347, Sec. 4.12, eff. May 31,

1993; Acts 1993, 73rd Leg., ch. 1031, Sec. 2, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(48), eff. Sept. 1, 1995;

Acts 1997, 75th Leg., ch. 165, Sec. 6.76, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 177, Sec. 1, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1039, Sec. 26, eff. Jan. 1, 1998; Acts 2001,

77th Leg., ch. 439, Sec. 1, eff. May 28, 2001; Acts 2001, 77th

Leg., ch. 1430, Sec. 6, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1126, Sec. 7, eff. September 1, 2005.



CHAPTER 26. ASSESSMENT

TAX CODE

TITLE 1. PROPERTY TAX CODE

SUBTITLE D. APPRAISAL AND ASSESSMENT

CHAPTER 26. ASSESSMENT

Sec. 26.01. SUBMISSION OF ROLLS TO TAXING UNITS. (a) By July

25, the chief appraiser shall prepare and certify to the assessor

for each taxing unit participating in the district that part of

the appraisal roll for the district that lists the property

taxable by the unit. The part certified to the assessor is the

appraisal roll for the unit. The chief appraiser shall consult

with the assessor for each taxing unit and notify each unit in

writing by April 1 of the form in which the roll will be provided

to each unit.

(b) When a chief appraiser submits an appraisal roll for county

taxes to a county assessor-collector, the chief appraiser also

shall certify the appraisal district appraisal roll to the

comptroller. However, the comptroller by rule may provide for

submission of only a summary of the appraisal roll. The chief

appraiser shall certify the district appraisal roll or the

summary of that roll in the form and manner prescribed by the

comptroller's rule.

(c) The chief appraiser shall prepare and certify to the

assessor for each taxing unit a listing of those properties which

are taxable by that unit but which are under protest and

therefore not included on the appraisal roll approved by the

appraisal review board and certified by the chief appraiser. This

listing shall include the appraised market value, productivity

value (if applicable), and taxable value as determined by the

appraisal district and shall also include the market value,

taxable value, and productivity value (if applicable) as claimed

by the property owner filing the protest if available. If the

property owner does not claim a value and the appraised value of

the property in the current year is equal to or less than its

value in the preceding year, the listing shall include a

reasonable estimate of the market value, taxable value, and

productivity value (if applicable) that would be assigned to the

property if the taxpayer's claim is upheld. If the property owner

does not claim a value and the appraised value of the property is

higher than its appraised value in the preceding year, the

listing shall include the appraised market value, productivity

value (if applicable) and taxable value of the property in the

preceding year, except that if there is a reasonable likelihood

that the appraisal review board will approve a lower appraised

value for the property than its appraised value in the preceding

year, the chief appraiser shall make a reasonable estimate of the

taxable value that would be assigned to the property if the

property owner's claim is upheld. The taxing unit shall use the

lower value for calculations as prescribed in Sections 26.04 and

26.041 of this code.

(d) The chief appraiser shall prepare and certify to the

assessor for each taxing unit a list of those properties of which

the chief appraiser has knowledge that are reasonably likely to

be taxable by that unit but that are not included on the

appraisal roll certified to the assessor under Subsection (a) or

included on the listing certified to the assessor under

Subsection (c). The chief appraiser shall include on the list for

each property the market value, appraised value, and kind and

amount of any partial exemptions as determined by the appraisal

district for the preceding year and a reasonable estimate of the

market value, appraised value, and kind and amount of any partial

exemptions for the current year. Until the property is added to

the appraisal roll, the assessor for the taxing unit shall

include each property on the list in the calculations prescribed

by Sections 26.04 and 26.041, and for that purpose shall use the

lower market value, appraised value, or taxable value, as

appropriate, included on or computed using the information

included on the list for the property.

(e) Except as provided by Subsection (f), not later than April

30, the chief appraiser shall prepare and certify to the assessor

for each county, municipality, and school district participating

in the appraisal district an estimate of the taxable value of

property in that taxing unit. The chief appraiser shall assist

each county, municipality, and school district in determining

values of property in that taxing unit for the taxing unit's

budgetary purposes.

(f) Subsection (e) does not apply to a county or municipality

that notifies the chief appraiser that the county or municipality

elects not to receive the estimate or assistance described by

that subsection.

Acts 1979, 66th Leg., p. 2276, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 162, ch. 13,

Sec. 114, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 4615, ch.

786, Sec. 1, eff. Aug. 29, 1983; Acts 1983, 68th Leg., p. 4826,

ch. 851, Sec. 17, eff. Aug. 29, 1983; Acts 1983, 68th Leg., p.

4946, ch. 884, Sec. 3, eff. Jan. 1, 1984; Acts 1985, 69th Leg.,

ch. 312, Sec. 6, eff. June 7, 1985; Acts 1987, 70th Leg., ch.

947, Sec. 1, eff. Jan. 1, 1988; Acts 1991, 72nd Leg., 2nd C.S.,

ch. 6, Sec. 44, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch.

1040, Sec. 67, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 643,

Sec. 2, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 898, Sec.

2, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1087, Sec. 1,

eff. Jan. 1, 2002.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

55, Sec. 1, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 85, eff. September 1, 2009.

Sec. 26.012. DEFINITIONS. In this chapter:

(1) "Additional sales and use tax" means an additional sales and

use tax imposed by:

(A) a city under Section 321.101(b);

(B) a county under Chapter 323; or

(C) a hospital district, other than a hospital district created

on or after September 1, 2001, that:

(i) imposes the sales and use tax under Subchapter I, Chapter

286, Health and Safety Code; or

(ii) imposes the sales and use tax under Subchapter L, Chapter

285, Health and Safety Code.

(2) "Collection rate" means the amount, expressed as a

percentage, calculated by:

(A) adding together estimates of the following amounts:

(i) the total amount of taxes to be levied in the current year

and collected before July 1 of the next year, including any

penalties and interest on those taxes that will be collected

during that period;

(ii) any additional taxes imposed under Chapter 23 collected

between July 1 of the current year and June 30 of the following

year; and

(iii) the total amount of delinquent taxes levied in any

preceding year that will be collected between July 1 of the

current year and June 30 of the following year, including any

penalties and interest on those taxes that will be collected

during that period; and

(B) dividing the amount calculated under Paragraph (A) by the

total amount of taxes that will be levied in the current year.

(3) "Current debt" means debt service for the current year.

(4) "Current debt rate" means a rate expressed in dollars per

$100 of taxable value and calculated according to the following

formula:

CURRENT DEBT RATE = (CURRENT DEBT SERVICE - EXCESS COLLECTIONS) +

(CURRENT TOTAL VALUE X COLLECTION RATE)

CURRENT JUNIOR COLLEGE LEVY

CURRENT TOTAL VALUE

(5) "Current junior college levy" means the amount of taxes the

governing body proposes to dedicate in the current year to a

junior college district under Section 45.105(e), Education Code.

(6) "Current total value" means the total taxable value of

property listed on the appraisal roll for the current year,

including all appraisal roll supplements and corrections as of

the date of the calculation, less the taxable value of property

exempted for the current tax year for the first time under

Section 11.31, except that:

(A) the current total value for a school district excludes:

(i) the total value of homesteads that qualify for a tax

limitation as provided by Section 11.26; and

(ii) new property value of property that is subject to an

agreement entered into under Chapter 313; and

(B) the current total value for a county, municipality, or

junior college district excludes the total value of homesteads

that qualify for a tax limitation provided by Section 11.261.

(7) "Debt" means a bond, warrant, certificate of obligation, or

other evidence of indebtedness owed by a taxing unit that is

payable solely from property taxes in installments over a period

of more than one year, not budgeted for payment from maintenance

and operations funds, and secured by a pledge of property taxes,

or a payment made under contract to secure indebtedness of a

similar nature issued by another political subdivision on behalf

of the taxing unit.

(8) "Debt service" means the total amount expended or to be

expended by a taxing unit from property tax revenues to pay

principal of and interest on debts or other payments required by

contract to secure the debts and, if the unit is created under

Section 52, Article III, or Section 59, Article XVI, Texas

Constitution, payments on debts that the unit anticipates

incurring in the next calendar year.

(9) "Effective maintenance and operations rate" means a rate

expressed in dollars per $100 of taxable value and calculated

according to the following formula:

EFFECTIVE MAINTENANCE AND OPERATIONS RATE =

LAST YEAR'S - LAST YEAR'S - LAST YEAR'S JUNIOR

LEVY DEBT LEVY COLLEGE LEVY

(CURRENT TOTAL VALUE - NEW PROPERTY VALUE)

(10) "Excess collections" means the amount, if any, by which

debt taxes collected in the preceding year exceeded the amount

anticipated in the preceding year's calculation of the rollback

rate, as certified by the collector under Section 26.04(b) of

this code.

(11) "Last year's debt levy" means the total of:

(A) the amount of taxes that would be generated by multiplying

the total taxable value of property on the appraisal roll for the

preceding year, including all appraisal roll supplements and

corrections, other than corrections made pursuant to Section

25.25(d) of this code, as of the date of calculation, by the debt

rate adopted by the governing body in the preceding year under

Section 26.05(a)(1) of this code; and

(B) the amount of debt taxes refunded by the taxing unit in the

preceding year for tax years before that year.

(12) "Last year's junior college levy" means the amount of taxes

dedicated by the governing body in the preceding year for use of

a junior college district under Section 45.105(e), Education

Code.

(13) "Last year's levy" means the total of:

(A) the amount of taxes that would be generated by multiplying

the total tax rate adopted by the governing body in the preceding

year by the total taxable value of property on the appraisal roll

for the preceding year, including:

(i) taxable value that was reduced in an appeal under Chapter

42; and

(ii) all appraisal roll supplements and corrections other than

corrections made pursuant to Section 25.25(d), as of the date of

the calculation, except that last year's taxable value for a

school district excludes the total value of homesteads that

qualified for a tax limitation as provided by Section 11.26 and

last year's taxable value for a county, municipality, or junior

college district excludes the total value of homesteads that

qualified for a tax limitation as provided by Section 11.261; and

(B) the amount of taxes refunded by the taxing unit in the

preceding year for tax years before that year.

(14) "Last year's total value" means the total taxable value of

property listed on the appraisal roll for the preceding year,

including all appraisal roll supplements and corrections, other

than corrections made pursuant to Section 25.25(d), as of the

date of the calculation, except that:

(A) last year's taxable value for a school district excludes the

total value of homesteads that qualified for a tax limitation as

provided by Section 11.26; and

(B) last year's taxable value for a county, municipality, or

junior college district excludes the total value of homesteads

that qualified for a tax limitation as provided by Section

11.261.

(15) "Lost property levy" means the amount of taxes levied in

the preceding year on property value that was taxable in the

preceding year but is not taxable in the current year because the

property is exempt in the current year under a provision of this

code other than Section 11.251 or 11.253, the property has

qualified for special appraisal under Chapter 23 in the current

year, or the property is located in territory that has ceased to

be a part of the unit since the preceding year.

(16) "Maintenance and operations" means any lawful purpose other

than debt service for which a taxing unit may spend property tax

revenues.

(17) "New property value" means:

(A) the total taxable value of property added to the appraisal

roll in the current year by annexation and improvements listed on

the appraisal roll that were made after January 1 of the

preceding tax year, including personal property located in new

improvements that was brought into the unit after January 1 of

the preceding tax year;

(B) property value that is included in the current total value

for the tax year succeeding a tax year in which any portion of

the value of the property was excluded from the total value

because of the application of a tax abatement agreement to all or

a portion of the property, less the value of the property that

was included in the total value for the preceding tax year; and

(C) for purposes of an entity created under Section 52, Article

III, or Section 59, Article XVI, Texas Constitution, property

value that is included in the current total value for the tax

year succeeding a tax year in which the following occurs:

(i) the subdivision of land by plat;

(ii) the installation of water, sewer, or drainage lines; or

(iii) the paving of undeveloped land.

Added by Acts 1987, 70th Leg., ch. 947, Sec. 2, eff. Jan. 1,

1988. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.27(d)(1),

14.28(1), eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 66, Sec.

4, eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 534, Sec. 3;

Acts 1993, 73rd Leg., ch. 285, Sec. 3, eff. Aug. 30, 1993; Acts

1993, 73rd Leg., ch. 696, Sec. 1, eff. Jan. 1, 1994; Acts 1993,

73rd Leg., ch. 696, Sec. 1, eff. Jan. 1, 1994; Acts 1995, 74th

Leg., ch. 506, Sec. 1 to 3, eff. Aug. 28, 1995; Acts 1997, 75th

Leg., ch. 165, Sec. 6.77, 29.01, 29.02, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1070, Sec. 53, eff. Sept. 1, 1997; Acts

2001, 77th Leg., ch. 1290, Sec. 15, eff. Sept. 1, 2001; Acts

2001, 77th Leg., ch. 1505, Sec. 3, eff. Jan. 1, 2002; Acts 2003,

78th Leg., ch. 396, Sec. 3, eff. Jan. 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

830, Sec. 2, eff. January 1, 2008.

Sec. 26.02. ASSESSMENT RATIOS PROHIBITED. The assessment of

property for taxation on the basis of a percentage of its

appraised value is prohibited. All property shall be assessed on

the basis of 100 percent of its appraised value.

Acts 1979, 66th Leg., p. 2277, ch. 841, Sec. 1, eff. Jan. 1,

1981. Amended by Acts 1983, 68th Leg., p. 4827, ch. 851, Sec. 18,

eff. Aug. 29, 1983.

Sec. 26.03. TREATMENT OF CAPTURED APPRAISED VALUE AND TAX

INCREMENT. (a) In this section, "captured appraised value,"

"reinvestment zone," "tax increment," and "tax increment fund"

have the meanings assigned by Chapter 311.

(b) This section does not apply to a school district.

(c) The portion of the captured appraised value of real property

taxable by a taxing unit that corresponds to the portion of the

tax increment of the unit from that property that the unit has

agreed to pay into the tax increment fund for a reinvestment zone

and that is not included in the calculation of "new property

value" as defined by Section 26.012 is excluded from the value of

property taxable by the unit in any tax rate calculation under

this chapter.

(d) The portion of the tax increment of a taxing unit that the

unit has agreed to pay into the tax increment fund for a

reinvestment zone is excluded from the amount of taxes imposed or

collected by the unit in any tax rate calculation under this

chapter, except that the portion of the tax increment is not

excluded if in the same tax rate calculation there is no portion

of captured appraised value excluded from the value of property

taxable by the unit under Subsection (c) for the same

reinvestment zone.

Added by Acts 2001, 77th Leg., ch. 503, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 150, Sec. 1, eff. Jan.

1, 2004; Acts 2003, 78th Leg., ch. 426, Sec. 1, eff. Jan. 1,

2004.

Sec. 26.04. SUBMISSION OF ROLL TO GOVERNING BODY; EFFECTIVE AND

ROLLBACK TAX RATES. (a) On receipt of the appraisal roll, the

assessor for a taxing unit shall determine the total appraised

value, the total assessed value, and the total taxable value of

property taxable by the unit. He shall also determine, using

information provided by the appraisal office, the appraised,

assessed, and taxable value of new property.

(b) The assessor shall submit the appraisal roll for the unit

showing the total appraised, assessed, and taxable values of all

property and the total taxable value of new property to the

governing body of the unit by August 1 or as soon thereafter as

practicable. By August 1 or as soon thereafter as practicable,

the taxing unit's collector shall certify an estimate of the

collection rate for the current year to the governing body. If

the collector certified an anticipated collection rate in the

preceding year and the actual collection rate in that year

exceeded the anticipated rate, the collector shall also certify

the amount of debt taxes collected in excess of the anticipated

amount in the preceding year.

(c) An officer or employee designated by the governing body

shall calculate the effective tax rate and the rollback tax rate

for the unit, where:

(1) "Effective tax rate" means a rate expressed in dollars per

$100 of taxable value calculated according to the following

formula:

EFFECTIVE TAX RATE = (LAST YEAR'S LEVY - LOST PROPERTY LEVY)

EFFECTIVE TAX RATE = (LAST YEAR'S LEVY - LOST PROPERTY LEVY)

(CURRENT TOTAL VALUE - NEW PROPERTY VALUE)

; and

(2) "Rollback tax rate" means a rate expressed in dollars per

$100 of taxable value calculated according to the following

formula:

ROLLBACK TAX RATE =

ROLLBACK TAX RATE =

x 1.08) + CURRENT DEBT RATE

(d) The effective tax rate for a county is the sum of the

effective tax rates calculated for each type of tax the county

levies and the rollback tax rate for a county is the sum of the

rollback tax rates calculated for each type of tax the county

levies.

(e) By August 7 or as soon thereafter as practicable, the

designated officer or employee shall submit the rates to the

governing body. He shall deliver by mail to each property owner

in the unit or publish in a newspaper in the form prescribed by

the comptroller:

(1) the effective tax rate, the rollback tax rate, and an

explanation of how they were calculated;

(2) the estimated amount of interest and sinking fund balances

and the estimated amount of maintenance and operation or general

fund balances remaining at the end of the current fiscal year

that are not encumbered with or by corresponding existing debt

obligation;

(3) a schedule of the unit's debt obligations showing:

(A) the amount of principal and interest that will be paid to

service the unit's debts in the next year from property tax

revenue, including payments of lawfully incurred contractual

obligations providing security for the payment of the principal

of and interest on bonds and other evidences of indebtedness

issued on behalf of the unit by another political subdivision

and, if the unit is created under Section 52, Article III, or

Section 59, Article XVI, Texas Constitution, payments on debts

that the unit anticipates to incur in the next calendar year;

(B) the amount by which taxes imposed for debt are to be

increased because of the unit's anticipated collection rate; and

(C) the total of the amounts listed in Paragraphs (A)-(B), less

any amount collected in excess of the previous year's anticipated

collections certified as provided in Subsection (b);

(4) the amount of additional sales and use tax revenue

anticipated in calculations under Section 26.041;

(5) a statement that the adoption of a tax rate equal to the

effective tax rate would result in an increase or decrease, as

applicable, in the amount of taxes imposed by the unit as

compared to last year's levy, and the amount of the increase or

decrease;

(6) in the year that a taxing unit calculates an adjustment

under Subsection (i) or (j), a schedule that includes the

following elements:

(A) the name of the unit discontinuing the department, function,

or activity;

(B) the amount of property tax revenue spent by the unit listed

under Paragraph (A) to operate the discontinued department,

function, or activity in the 12 months preceding the month in

which the calculations required by this chapter are made; and

(C) the name of the unit that operates a distinct department,

function, or activity in all or a majority of the territory of a

taxing unit that has discontinued operating the distinct

department, function, or activity; and

(7) in the year following the year in which a taxing unit raised

its rollback rate as required by Subsection (j), a schedule that

includes the following elements:

(A) the amount of property tax revenue spent by the unit to

operate the department, function, or activity for which the

taxing unit raised the rollback rate as required by Subsection

(j) for the 12 months preceding the month in which the

calculations required by this chapter are made; and

(B) the amount published by the unit in the preceding tax year

under Subdivision (6)(B).

(e-1) The notice requirements imposed by Subsections (e)(1)-(6)

do not apply to a school district.

(f) If as a result of consolidation of taxing units a taxing

unit includes territory that was in two or more taxing units in

the preceding year, the amount of taxes imposed in each in the

preceding year is combined for purposes of calculating the

effective and rollback tax rates under this section.

(g) A person who owns taxable property is entitled to an

injunction prohibiting the taxing unit in which the property is

taxable from adopting a tax rate if the assessor or designated

officer or employee of the unit, as applicable, has not complied

with the computation or publication requirements of this section

and the failure to comply was not in good faith.

(h) For purposes of this section, the anticipated collection

rate of a taxing unit is the percentage relationship that the

total amount of estimated tax collections for the current year

bears to the total amount of taxes imposed for the current year.

The total amount of estimated tax collections for the current

year is the sum of the collector's estimate of:

(1) the total amount of property taxes imposed in the current

year that will be collected before July 1 of the following year,

including any penalties and interest on those taxes that will be

collected during that period; and

(2) the total amount of delinquent property taxes imposed in

previous years that will be collected on or after July 1 of the

current year and before July 1 of the following year, including

any penalties and interest on those taxes that will be collected

during that period.

(i) This subsection applies to a taxing unit that has agreed by

written contract to transfer a distinct department, function, or

activity to another taxing unit and discontinues operating that

distinct department, function, or activity if the operation of

that department, function, or activity in all or a majority of

the territory of the taxing unit is continued by another existing

taxing unit or by a new taxing unit. The rollback tax rate of a

taxing unit to which this subsection applies in the first tax

year in which a budget is adopted that does not allocate revenue

to the discontinued department, function, or activity is

calculated as otherwise provided by this section, except that

last year's levy used to calculate the effective maintenance and

operations rate of the unit is reduced by the amount of

maintenance and operations tax revenue spent by the taxing unit

to operate the department, function, or activity for the 12

months preceding the month in which the calculations required by

this chapter are made and in which the unit operated the

discontinued department, function, or activity. If the unit did

not operate that department, function, or activity for the full

12 months preceding the month in which the calculations required

by this chapter are made, the unit shall reduce last year's levy

used for calculating the effective maintenance and operations

rate of the unit by the amount of the revenue spent in the last

full fiscal year in which the unit operated the discontinued

department, function, or activity.

(j) This subsection applies to a taxing unit that had agreed by

written contract to accept the transfer of a distinct department,

function, or activity from another taxing unit and operates a

distinct department, function, or activity if the operation of a

substantially similar department, function, or activity in all or

a majority of the territory of the taxing unit has been

discontinued by another taxing unit, including a dissolved taxing

unit. The rollback tax rate of a taxing unit to which this

subsection applies in the first tax year after the other taxing

unit discontinued the substantially similar department, function,

or activity in which a budget is adopted that allocates revenue

to the department, function, or activity is calculated as

otherwise provided by this section, except that last year's levy

used to calculate the effective maintenance and operations rate

of the unit is increased by the amount of maintenance and

operations tax revenue spent by the taxing unit that discontinued

operating the substantially similar department, function, or

activity to operate that department, function, or activity for

the 12 months preceding the month in which the calculations

required by this chapter are made and in which the unit operated

the discontinued department, function, or activity. If the unit

did not operate the discontinued department, function, or

activity for the full 12 months preceding the month in which the

calculations required by this chapter are made, the unit may

increase last year's levy used to calculate the effective

maintenance and operations rate by an amount not to exceed the

amount of property tax revenue spent by the discontinuing unit to

operate the discontinued department, function, or activity in the

last full fiscal year in which the discontinuing unit operated

the department, function, or activity.

(k) to (q) Expired.

Acts 1979, 66th Leg., p. 2277, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 163, ch. 13,

Sec. 116, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 2165, ch.

400, Sec. 1, eff. June 17, 1983; Acts 1983, 68th Leg., p. 5376,

ch. 987, Sec. 3, eff. June 19, 1983; Acts 1983, 68th Leg., p.

5402, ch. 1001, Sec. 1, eff. Jan. 1, 1984; Acts 1985, 69th Leg.,

ch. 657, Sec. 1, 2, eff. June 14, 1985; Acts 1985, 69th Leg., 1st

C.S., ch. 1, Sec. 2, eff. Sept. 1, 1985; Acts 1986, 69th Leg.,

3rd C.S., ch. 10, art. 1, Sec. 36, eff. Jan. 1, 1987; Acts 1987,

70th Leg., ch. 699, Sec. 1, eff. June 19, 1987; Acts 1987, 70th

Leg., ch. 849, Sec. 2, eff. Aug. 31, 1987; Acts 1987, 70th Leg.,

ch. 947, Sec. 3, eff. Jan. 1, 1988; Acts 1987, 70th Leg., ch.

988, Sec. 1, eff. June 18, 1987; Acts 1991, 72nd Leg., ch. 14,

Sec. 284 (18), eff. Sept. 1, 1991; Acts 1991, 72nd Leg., 2nd

C.S., ch. 6, Sec. 45, eff. Sept. 1, 1991; Acts 1993, 73rd Leg.,

ch. 81, Sec. 2, eff. May 4, 1993; Acts 1993, 73rd Leg., ch. 611,

Sec. 1, 2, eff. Aug. 30, 1993; Acts 1997, 75th Leg., ch. 165,

Sec. 29.01, 29.03, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch.

1070, Sec. 54, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 398,

Sec. 2, eff. Aug. 30, 1999; Acts 1999, 76th Leg., ch. 1358, Sec.

1, eff. Jan. 1, 2000; Acts 1999, 76th Leg., ch. 1561, Sec. 1,

eff. Aug. 30, 1999.

Sec. 26.041. TAX RATE OF UNIT IMPOSING ADDITIONAL SALES AND USE

TAX. (a) In the first year in which an additional sales and use

tax is required to be collected, the effective tax rate and

rollback tax rate for the unit are calculated according to the

following formulas:

EFFECTIVE TAX RATE = (LAST YEAR'S LEVY - LOST PROPERTY LEVY

EFFECTIVE TAX RATE = (LAST YEAR'S LEVY - LOST PROPERTY LEVY

(CURRENT TOTAL VALUE - NEW PROPERTY VALUE)

SALES TAX GAIN RATE

and

ROLLBACK RATE =

ROLLBACK RATE =

1.08) + CURRENT DEBT RATE - SALES TAX GAIN

RATE

where "sales tax gain rate" means a number expressed in dollars

per $100 of taxable value, calculated by dividing the revenue

that will be generated by the additional sales and use tax in the

following year as calculated under Subsection (d) of this section

by the current total value.

(b) Except as provided by Subsections (a) and (c) of this

section, in a year in which a taxing unit imposes an additional

sales and use tax the rollback tax rate for the unit is

calculated according to the following formula, regardless of

whether the unit levied a property tax in the preceding year:

ROLLBACK RATE =

(LAST YEAR'S MAINTENANCE AND OPERATIONS EXPENSE x 1.08) +

(TOTAL CURRENT VALUE - NEW PROPERTY VALUE)

(CURRENT DEBT RATE - SALES TAX REVENUE RATE)

where "last year's maintenance and operations expense" means the

amount spent for maintenance and operations from property tax and

additional sales and use tax revenues in the preceding year, and

"sales tax revenue rate" means a number expressed in dollars per

$100 of taxable value, calculated by dividing the revenue that

will be generated by the additional sales and use tax in the

current year as calculated under Subsection (d) of this section

by the current total value.

(c) In a year in which a taxing unit that has been imposing an

additional sales and use tax ceases to impose an additional sales

and use tax the effective tax rate and rollback tax rate for the

unit are calculated according to the following formulas:

EFFECTIVE TAX RATE =

(LAST YEAR'S LEVY - LOST PROPERTY LEVY) +

(CURRENT TOTAL VALUE - NEW PROPERTY VALUE)

SALES TAX LOSS RATE

and

ROLLBACK TAX RATE =

(LAST YEAR'S MAINTENANCE AND OPERATIONS EXPENSE x 1.08) +

(TOTAL CURRENT VALUE - NEW PROPERTY VALUE)

CURRENT DEBT RATE

where "sales tax loss rate" means a number expressed in dollars

per $100 of taxable value, calculated by dividing the amount of

sales and use tax revenue generated in the last four quarters for

which the information is available by the current total value and

"last year's maintenance and operations expense" means the amount

spent for maintenance and operations from property tax and

additional sales and use tax revenues in the preceding year.

(d) In order to determine the amount of additional sales and use

tax revenue for purposes of this section, the designated officer

or employee shall use the sales and use tax revenue for the last

preceding four quarters for which the information is available as

the basis for projecting the additional sales and use tax revenue

for the current tax year. If the rate of the additional sales and

use tax is increased or reduced, the projection to be used for

the first tax year after the effective date of the sales and use

tax change shall be adjusted to exclude any revenue gained or

lost because of the sales and use tax rate change. If the unit

did not impose an additional sales and use tax for the last

preceding four quarters, the designated officer or employee shall

request the comptroller of public accounts to provide to the

officer or employee a report showing the estimated amount of

taxable sales and uses within the unit for the previous four

quarters as compiled by the comptroller, and the comptroller

shall comply with the request. The officer or employee shall

prepare the estimate of the additional sales and use tax revenue

for the first year of the imposition of the tax by multiplying

the amount reported by the comptroller by the appropriate

additional sales and use tax rate and by multiplying that product

by .95.

(e) If a city that imposes an additional sales and use tax

receives payments under the terms of a contract executed before

January 1, 1986, in which the city agrees not to annex certain

property or a certain area and the owners or lessees of the

property or of property in the area agree to pay at least

annually to the city an amount determined by reference to all or

a percentage of the property tax rate of the city and all or a

part of the value of the property subject to the agreement or

included in the area subject to the agreement, the governing

body, by order adopted by a majority vote of the governing body,

may direct the designated officer or employee to add to the

effective and rollback tax rates the amount that, when applied to

the total taxable value submitted to the governing body, would

produce an amount of taxes equal to the difference between the

total amount of payments for the tax year under contracts

described by this subsection under the rollback tax rate

calculated under this section and the total amount of payments

for the tax year that would have been obligated to the city if

the city had not adopted an additional sales and use tax.

(f) An estimate made by the comptroller under Subsection (d) of

this section need not be adjusted to take into account any

projection of additional revenue attributable to increases in the

total value of items taxable under the state sales and use tax

because of amendments of Chapter 151, Tax Code.

(g) If the rate of the additional sales and use tax is

increased, the designated officer or employee shall make two

projections, in the manner provided by Subsection (d) of this

section, of the revenue generated by the additional sales and use

tax in the following year. The first projection must take into

account the increase and the second projection must not take into

account the increase. The officer or employee shall then subtract

the amount of the result of the second projection from the amount

of the result of the first projection to determine the revenue

generated as a result of the increase in the additional sales and

use tax. In the first year in which an additional sales and use

tax is increased, the effective tax rate for the unit is the

effective tax rate before the increase minus a number the

numerator of which is the revenue generated as a result of the

increase in the additional sales and use tax, as determined under

this subsection, and the denominator of which is the current

total value minus the new property value.

(h) If the rate of the additional sales and use tax is

decreased, the designated officer or employee shall make two

projections, in the manner provided by Subsection (d) of this

section, of the revenue generated by the additional sales and use

tax in the following year. The first projection must take into

account the decrease and the second projection must not take into

account the decrease. The officer or employee shall then subtract

the amount of the result of the first projection from the amount

of the result of the second projection to determine the revenue

lost as a result of the decrease in the additional sales and use

tax. In the first year in which an additional sales and use tax

is decreased, the effective tax rate for the unit is the

effective tax rate before the decrease plus a number the

numerator of which is the revenue lost as a result of the

decrease in the additional sales and use tax, as determined under

this subsection, and the denominator of which is the current

total value minus the new property value.

(i) Any amount derived from the sales and use tax that is or

will be distributed by a county to the recipient of an economic

development grant made under Chapter 381, Local Government Code,

is not considered to be sales and use tax revenue for purposes of

this section.

(j) Any amount derived from the sales and use tax that is

retained by the comptroller under Section 4 or 5, Chapter 1507,

Acts of the 76th Legislature, Regular Session, 1999 (Article

5190.14, Vernon's Texas Civil Statutes), is not considered to be

sales and use tax revenue for purposes of this section.

Added by Acts 1986, 69th Leg., 3rd C.S., ch. 10, art. 1, Sec. 17,

eff. Jan. 1, 1987. Amended by Acts 1987, 70th Leg., ch. 11, Sec.

11, eff. April 2, 1987; Acts 1987, 70th Leg., ch. 947, Sec. 4,

eff. Jan. 1, 1988; Acts 1989, 71st Leg., ch. 256, Sec. 3, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 184, Sec. 8, eff. May

24, 1991; Acts 1995, 74th Leg., ch. 1012, Sec. 1, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 165, Sec. 29.04, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 814, Sec. 5.08, eff. Sept. 1,

2003.

Sec. 26.043. EFFECTIVE TAX RATE IN CITY IMPOSING MASS TRANSIT

SALES AND USE TAX. (a) In the tax year in which a city has set

an election on the question of whether to impose a local sales

and use tax under Subchapter H, Chapter 453, Transportation Code,

the officer or employee designated to make the calculations

provided by Section 26.04 may not make those calculations until

the outcome of the election is determined. If the election is

determined in favor of the imposition of the tax, the

representative shall subtract from the city's rollback and

effective tax rates the amount that, if applied to the city's

current total value, would impose an amount equal to the amount

of property taxes budgeted in the current tax year to pay for

expenses related to mass transit services.

(b) In a tax year to which this section applies, a reference in

this chapter to the city's effective or rollback tax rate refers

to that rate as adjusted under this section.

(c) For the purposes of this section, "mass transit services"

does not include the construction, reconstruction, or general

maintenance of municipal streets.

Added by Acts 1986, 69th Leg., 3rd C.S., ch. 10, art. 1, Sec. 35,

eff. Jan. 1, 1987. Amended by Acts 1987, 70th Leg., ch. 947, Sec.

6, eff. Jan. 1, 1988; Acts 1991, 72nd Leg., ch. 736, Sec. 1, eff.

June 15, 1991; Acts 1997, 75th Leg., ch. 165, Sec. 29.05, eff.

Sept. 1, 1997.

Sec. 26.044. EFFECTIVE TAX RATE TO PAY FOR STATE CRIMINAL

JUSTICE MANDATE. (a) The first time that a county adopts a tax

rate after September 1, 1991, in which the state criminal justice

mandate applies to the county, the effective maintenance and

operation rate for the county is increased by the rate calculated

according to the following formula:

(State Criminal Justice Mandate)

(Current Total Value - New Property Value)

(b) In the second and subsequent years that a county adopts a

tax rate, if the amount spent by the county for the state

criminal justice mandate increased over the previous year, the

effective maintenance and operation rate for the county is

increased by the rate calculated according to the following

formula:

(This Year's State Criminal Justice Mandate - Previous Year's

State

Criminal Justice Mandate)

(Current Total Value - New Property Value)

(c) The county shall include a notice of the increase in the

effective maintenance and operation rate provided by this

section, including a description and amount of the state criminal

justice mandate, in the information published under Section

26.04(e) and Section 26.06(b) of this code.

(d) In this section, "state criminal justice mandate" means the

amount spent by the county in the previous 12 months providing

for the maintenance and operation cost of keeping inmates in

county-paid facilities after they have been sentenced to the

Texas Department of Criminal Justice as certified by the county

auditor based on information provided by the county sheriff,

minus the amount received from state revenue for reimbursement of

such costs.

Added by Acts 1991, 72nd Leg., 2nd C.S., ch. 10, Sec. 11.10, eff.

Aug. 29, 1991.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.153, eff. September 1, 2009.

Sec. 26.0441. TAX RATE ADJUSTMENT FOR INDIGENT HEALTH CARE. (a)

In the first tax year in which a taxing unit adopts a tax rate

after January 1, 2000, and in which the enhanced minimum

eligibility standards for indigent health care established under

Section 61.006, Health and Safety Code, apply to the taxing unit,

the effective maintenance and operations rate for the taxing unit

is increased by the rate computed according to the following

formula:

Enhanced Indigent Health Care Expenditures

Amount of Increase = __________________________________________

(Current Total Value - New Property Value)

(b) In each subsequent tax year, if the taxing unit's enhanced

indigent health care expenses exceed the amount of those expenses

for the preceding year, the effective maintenance and operations

rate for the taxing unit is increased by the rate computed

according to the following formula:

(Current Tax Year's Enhanced Indigent Health

Care Expenditures - Preceding Tax Year's

Indigent Health Care Expenditures)

Amount of Increase = __________________________________________

(Current Total Value - New Property Value)

(c) The taxing unit shall include a notice of the increase in

its effective maintenance and operations rate provided by this

section, including a brief description and the amount of the

enhanced indigent health care expenditures, in the information

published under Section 26.04(e) and, if applicable, Section

26.06(b).

(d) In this section, "enhanced indigent health care

expenditures" for a tax year means the amount spent by the taxing

unit for the maintenance and operation costs of providing

indigent health care at the increased minimum eligibility

standards established under Section 61.006, Health and Safety

Code, effective on or after January 1, 2000, in the period

beginning on July 1 of the year preceding the tax year for which

the tax is adopted and ending on June 30 of the tax year for

which the tax is adopted, less the amount of state assistance

received by the taxing unit in accordance with Chapter 61, Health

and Safety Code, that is attributable to those costs.

Added by Acts 1999, 76th Leg., ch. 1377, Sec. 1.27, eff. Sept. 1,

1999.

Sec. 26.045. ROLLBACK RELIEF FOR POLLUTION CONTROL REQUIREMENTS.

(a) The rollback tax rate for a political subdivision of this

state is increased by the rate that, if applied to the total

current value, would impose an amount of taxes equal to the

amount the political subdivision will spend out of its

maintenance and operation funds under Section 26.012(16) to pay

for a facility, device, or method for the control of air, water,

or land pollution that is necessary to meet the requirements of a

permit issued by the Texas Commission on Environmental Quality.

(b) In this section, "facility, device, or method for control of

air, water, or land pollution" means any land, structure,

building, installation, excavation, machinery, equipment, or

device, and any attachment or addition to or reconstruction,

replacement, or improvement of that property, that is used,

constructed, acquired, or installed wholly or partly to meet or

exceed rules or regulations adopted by any environmental

protection agency of the United States or this state for the

prevention, monitoring, control, or reduction of air, water, or

land pollution.

(c) To receive an adjustment to the rollback tax rate under this

section, a political subdivision shall present information to the

executive director of the Texas Commission on Environmental

Quality in a permit application or in a request for any exemption

from a permit that would otherwise be required detailing:

(1) the anticipated environmental benefits from the installation

of the facility, device, or method for the control of air, water,

or land pollution;

(2) the estimated cost of the pollution control facility,

device, or method; and

(3) the purpose of the installation of the facility, device, or

method, and the proportion of the installation that is pollution

control property.

(d) Following submission of the information required by

Subsection (c), the executive director of the Texas Commission on

Environmental Quality shall determine whether the facility,

device, or method is used wholly or partly as a facility, device,

or method for the control of air, water, or land pollution. If

the executive director determines that the facility, device, or

method is used wholly or partly to control pollution, the

director shall issue a letter to the political subdivision

stating that determination and the portion of the cost of the

installation that is pollution control property.

(e) The Texas Commission on Environmental Quality may charge a

political subdivision seeking a determination that property is

pollution control property an additional fee not to exceed its

administrative costs for processing the information, making the

determination, and issuing the letter required by this section.

The commission may adopt rules to implement this section.

(f) The Texas Commission on Environmental Quality shall adopt

rules establishing a nonexclusive list of facilities, devices, or

methods for the control of air, water, or land pollution, which

must include:

(1) coal cleaning or refining facilities;

(2) atmospheric or pressurized and bubbling or circulating

fluidized bed combustion systems and gasification fluidized bed

combustion combined cycle systems;

(3) ultra-supercritical pulverized coal boilers;

(4) flue gas recirculation components;

(5) syngas purification systems and gas-cleanup units;

(6) enhanced heat recovery systems;

(7) exhaust heat recovery boilers;

(8) heat recovery steam generators;

(9) superheaters and evaporators;

(10) enhanced steam turbine systems;

(11) methanation;

(12) coal combustion or gasification byproduct and coproduct

handling, storage, or treatment facilities;

(13) biomass cofiring storage, distribution, and firing systems;

(14) coal cleaning or drying processes such as coal

drying/moisture reduction, air jigging, precombustion

decarbonization, and coal flow balancing technology;

(15) oxy-fuel combustion technology, amine or chilled ammonia

scrubbing, fuel or emission conversion through the use of

catalysts, enhanced scrubbing technology, modified combustion

technology such as chemical looping, and cryogenic technology;

(16) if the United States Environmental Protection Agency adopts

a final rule or regulation regulating carbon dioxide as a

pollutant, property that is used, constructed, acquired, or

installed wholly or partly to capture carbon dioxide from an

anthropogenic source in this state that is geologically

sequestered in this state;

(17) fuel cells generating electricity using hydrogen derived

from coal, biomass, petroleum coke, or solid waste; and

(18) any other equipment designed to prevent, capture, abate, or

monitor nitrogen oxides, volatile organic compounds, particulate

matter, mercury, carbon monoxide, or any criteria pollutant.

(g) The Texas Commission on Environmental Quality by rule shall

update the list adopted under Subsection (f) at least once every

three years. An item may be removed from the list if the

commission finds compelling evidence to support the conclusion

that the item does not render pollution control benefits.

(h) Notwithstanding the other provisions of this section, if the

facility, device, or method for the control of air, water, or

land pollution described in a permit application or in a request

for any exemption from a permit that would otherwise be required

is a facility, device, or method included on the list adopted

under Subsection (f), the executive director of the Texas

Commission on Environmental Quality, not later than the 30th day

after the date of receipt of the information required by

Subsections (c)(2) and (3) and without regard to whether the

information required by Subsection (c)(1) has been submitted,

shall determine that the facility, device, or method described in

the permit application or in the request for an exemption from a

permit that would otherwise be required is used wholly or partly

as a facility, device, or method for the control of air, water,

or land pollution and shall take the action that is required by

Subsection (d) in the event such a determination is made.

(i) A political subdivision of the state seeking an adjustment

in its rollback tax rate under this section shall provide to its

tax assessor a copy of the letter issued by the executive

director of the Texas Commission on Environmental Quality under

Subsection (d). The tax assessor shall accept the copy of the

letter from the executive director as conclusive evidence that

the facility, device, or method is used wholly or partly as

pollution control property and shall adjust the rollback tax rate

for the political subdivision as provided for by Subsection (a).

Added by Acts 1993, 73rd Leg., ch. 285, Sec. 4, eff. Aug. 30,

1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1277, Sec. 5, eff. September 1, 2007.

Sec. 26.05. TAX RATE. (a) The governing body of each taxing

unit, before the later of September 30 or the 60th day after the

date the certified appraisal roll is received by the taxing unit,

shall adopt a tax rate for the current tax year and shall notify

the assessor for the unit of the rate adopted. The tax rate

consists of two components, each of which must be approved

separately. The components are:

(1) for a taxing unit other than a school district, the rate

that, if applied to the total taxable value, will impose the

total amount published under Section 26.04(e)(3)(C), less any

amount of additional sales and use tax revenue that will be used

to pay debt service, or, for a school district, the rate

published under Section 44.004(c)(5)(A)(ii)(b), Education Code;

and

(2) the rate that, if applied to the total taxable value, will

impose the amount of taxes needed to fund maintenance and

operation expenditures of the unit for the next year.

(b) A taxing unit may not impose property taxes in any year

until the governing body has adopted a tax rate for that year,

and the annual tax rate must be set by ordinance, resolution, or

order, depending on the method prescribed by law for adoption of

a law by the governing body. The vote on the ordinance,

resolution, or order setting the tax rate must be separate from

the vote adopting the budget. The vote on the ordinance,

resolution, or order setting a tax rate that exceeds the

effective tax rate must be a record vote. A motion to adopt an

ordinance, resolution, or order setting a tax rate that exceeds

the effective tax rate must be made in the following form: "I

move that the property tax rate be increased by the adoption of a

tax rate of (specify tax rate), which is effectively a (insert

percentage by which the proposed tax rate exceeds the effective

tax rate) percent increase in the tax rate." If the ordinance,

resolution, or order sets a tax rate that, if applied to the

total taxable value, will impose an amount of taxes to fund

maintenance and operation expenditures of the taxing unit that

exceeds the amount of taxes imposed for that purpose in the

preceding year, the taxing unit must:

(1) include in the ordinance, resolution, or order in type

larger than the type used in any other portion of the document:

(A) the following statement: "THIS TAX RATE WILL RAISE MORE

TAXES FOR MAINTENANCE AND OPERATIONS THAN LAST YEAR'S TAX RATE.";

and

(B) if the tax rate exceeds the effective maintenance and

operations rate, the following statement: "THE TAX RATE WILL

EFFECTIVELY BE RAISED BY (INSERT PERCENTAGE BY WHICH THE TAX RATE

EXCEEDS THE EFFECTIVE MAINTENANCE AND OPERATIONS RATE) PERCENT

AND WILL RAISE TAXES FOR MAINTENANCE AND OPERATIONS ON A $100,000

HOME BY APPROXIMATELY $(Insert amount)."; and

(2) include on the home page of any Internet website operated by

the unit:

(A) the following statement: "(Insert name of unit) ADOPTED A

TAX RATE THAT WILL RAISE MORE TAXES FOR MAINTENANCE AND

OPERATIONS THAN LAST YEAR'S TAX RATE"; and

(B) if the tax rate exceeds the effective maintenance and

operations rate, the following statement: "THE TAX RATE WILL

EFFECTIVELY BE RAISED BY (INSERT PERCENTAGE BY WHICH THE TAX RATE

EXCEEDS THE EFFECTIVE MAINTENANCE AND OPERATIONS RATE) PERCENT

AND WILL RAISE TAXES FOR MAINTENANCE AND OPERATIONS ON A $100,000

HOME BY APPROXIMATELY $(Insert amount)."

(c) If the governing body of a taxing unit does not adopt a tax

rate before the date required by Subsection (a), the tax rate for

the taxing unit for that tax year is the lower of the effective

tax rate calculated for that tax year or the tax rate adopted by

the taxing unit for the preceding tax year. A tax rate

established by this subsection is treated as an adopted tax rate.

Before the fifth day after the establishment of a tax rate by

this subsection, the governing body of the taxing unit must

ratify the applicable tax rate in the manner required by

Subsection (b).

(d) The governing body of a taxing unit other than a school

district may not adopt a tax rate that exceeds the lower of the

rollback tax rate or the effective tax rate calculated as

provided by this chapter until the governing body has held two

public hearings on the proposed tax rate and has otherwise

complied with Section 26.06 and Section 26.065. The governing

body of a taxing unit shall reduce a tax rate set by law or by

vote of the electorate to the lower of the rollback tax rate or

the effective tax rate and may not adopt a higher rate unless it

first complies with Section 26.06.

(e) A person who owns taxable property is entitled to an

injunction restraining the collection of taxes by a taxing unit

in which the property is taxable if the taxing unit has not

complied with the requirements of this section and the failure to

comply was not in good faith. An action to enjoin the collection

of taxes must be filed prior to the date a taxing unit delivers

substantially all of its tax bills.

(f) Except as required by the law under which an obligation was

created, the governing body may not apply any tax revenues

generated by the rate described in Subsection (a)(1) of this

section for any purpose other than the retirement of debt.

(g) Notwithstanding Subsection (a), the governing body of a

school district that elects to adopt a tax rate before the

adoption of a budget for the fiscal year that begins in the

current tax year may adopt a tax rate for the current tax year

before receipt of the certified appraisal roll for the school

district if the chief appraiser of the appraisal district in

which the school district participates has certified to the

assessor for the school district an estimate of the taxable value

of property in the school district as provided by Section

26.01(e). If a school district adopts a tax rate under this

subsection, the effective tax rate and the rollback tax rate of

the district shall be calculated based on the certified estimate

of taxable value.

Acts 1979, 66th Leg., p. 2268, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 164, ch. 13,

Sec. 117, eff. Jan. 1, 1982; Acts 1985, 69th Leg., ch. 657, Sec.

3, eff. June 14, 1985; Acts 1987, 70th Leg., ch. 699, Sec. 2,

eff. June 19, 1987; Acts 1987, 70th Leg., ch. 947, Sec. 7, eff.

Jan. 1, 1988; Acts 1987, 70th Leg., ch. 988, Sec. 2, eff. June

18, 1987; Acts 1991, 72nd Leg., ch. 404, Sec. 1, eff. Jan. 1,

1992; Acts 1997, 75th Leg., ch. 165, Sec. 29.06, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1039, Sec. 27, eff. Jan. 1, 1998;

Acts 1999, 76th Leg., ch. 398, Sec. 3, eff. Aug. 30, 1999; Acts

1999, 76th Leg., ch. 423, Sec. 1, eff. Jan. 1, 2000; Acts 1999,

76th Leg., ch. 1358, Sec. 2, eff. Jan. 1, 2000.

Amended by:

Acts 2005, 79th Leg., Ch.

412, Sec. 13, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1368, Sec. 1, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 14.001, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

668, Sec. 1, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 86, eff. September 1, 2009.

Sec. 26.051. EVIDENCE OF UNRECORDED TAX RATE ADOPTION. (a) If

a taxing unit does not make a proper record of the adoption of a

tax rate for a year but the tax rate can be determined by

examining the tax rolls for that year, the governing body of the

taxing unit may take testimony or make other inquiry to determine

whether a tax rate was properly adopted for that year. If the

governing body determines that a tax rate was properly adopted,

it may order that its official records for that year be amended

nunc pro tunc to reflect the adoption of the rate.

(b) An amendment of the official records made under Subsection

(a) of this section is prima facie evidence that the tax rate

entered into the records was properly and regularly adopted for

that year.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 14.01(a), eff. Aug.

28, 1989.

Sec. 26.052. SIMPLIFIED TAX RATE NOTICE FOR TAXING UNITS WITH

LOW TAX LEVIES. (a) This section applies only to a taxing unit

for which the total tax rate proposed for the current tax year:

(1) is 50 cents or less per $100 of taxable value; and

(2) would impose taxes of $500,000 or less when applied to the

current total value for the taxing unit.

(b) A taxing unit to which this section applies is exempt from

the notice and publication requirements of Section 26.04(e) and

is not subject to an injunction under Section 26.04(g) for

failure to comply with those requirements.

(c) A taxing unit to which this section applies may provide

public notice of its proposed tax rate in either of the following

methods not later than the seventh day before the date on which

the tax rate is adopted:

(1) mailing a notice of the proposed tax rate to each owner of

taxable property in the taxing unit; or

(2) publishing notice of the proposed tax rate in the legal

notices section of a newspaper having general circulation in the

taxing unit.

(d) A taxing unit that provides public notice of a proposed tax

rate under Subsection (c) is exempt from Sections 26.05(d) and

26.06 and is not subject to an injunction under Section 26.05(e)

for failure to comply with Section 26.05(d). A taxing unit that

provides public notice of a proposed tax rate under Subsection

(c) may not adopt a tax rate that exceeds the rate set out in the

notice unless the taxing unit provides additional public notice

under Subsection (c) of the higher rate or complies with Sections

26.05(d) and 26.06, as applicable, in adopting the higher rate.

(e) Public notice provided under Subsection (c) must specify:

(1) the tax rate that the governing body proposes to adopt;

(2) the date, time, and location of the meeting of the governing

body of the taxing unit at which the governing body will consider

adopting the proposed tax rate; and

(3) if the proposed tax rate for the taxing unit exceeds the

unit's effective tax rate calculated as provided by Section

26.04, a statement substantially identical to the following: "The

proposed tax rate would increase total taxes in (name of taxing

unit) by (percentage by which the proposed tax rate exceeds the

effective tax rate)."

Added by Acts 1999, 76th Leg., ch. 255, Sec. 1, eff. May 28,

1999.

Sec. 26.06. NOTICE, HEARING, AND VOTE ON TAX INCREASE. (a) A

public hearing required by Section 26.05 may not be held before

the seventh day after the date the notice of the public hearing

is given. The second hearing may not be held earlier than the

third day after the date of the first hearing. Each hearing must

be on a weekday that is not a public holiday. Each hearing must

be held inside the boundaries of the unit in a publicly owned

building or, if a suitable publicly owned building is not

available, in a suitable building to which the public normally

has access. At the hearings, the governing body must afford

adequate opportunity for proponents and opponents of the tax

increase to present their views.

(b) The notice of a public hearing may not be smaller than

one-quarter page of a standard-size or a tabloid-size newspaper,

and the headline on the notice must be in 24-point or larger

type. The notice must contain a statement in the following

form:

"NOTICE OF PUBLIC HEARING ON TAX INCREASE

"The (name of the taxing unit) will hold two public hearings on a

proposal to increase total tax revenues from properties on the

tax roll in the preceding tax year by (percentage by which

proposed tax rate exceeds lower of rollback tax rate or effective

tax rate calculated under this chapter) percent. Your individual

taxes may increase at a greater or lesser rate, or even decrease,

depending on the change in the taxable value of your property in

relation to the change in taxable value of all other property and

the tax rate that is adopted.

"The first public hearing will be held on (date and time) at

(meeting place).

"The second public hearing will be held on (date and time) at

(meeting place).

"(Names of all members of the governing body, showing how each

voted on the proposal to consider the tax increase or, if one or

more were absent, indicating the absences.)

"The average taxable value of a residence homestead in (name of

taxing unit) last year was $ (average taxable value of a

residence homestead in the taxing unit for the preceding tax

year, disregarding residence homestead exemptions available only

to disabled persons or persons 65 years of age or older). Based

on last year's tax rate of $ (preceding year's adopted tax

rate) per $100 of taxable value, the amount of taxes imposed last

year on the average home was $ (tax on average taxable value

of a residence homestead in the taxing unit for the preceding tax

year, disregarding residence homestead exemptions available only

to disabled persons or persons 65 years of age or older).

"The average taxable value of a residence homestead in (name of

taxing unit) this year is $ (average taxable value of a

residence homestead in the taxing unit for the current tax year,

disregarding residence homestead exemptions available only to

disabled persons or persons 65 years of age or older). If the

governing body adopts the effective tax rate for this year of $

(effective tax rate) per $100 of taxable value, the amount of

taxes imposed this year on the average home would be $ (tax on

average taxable value of a residence homestead in the taxing unit

for the current tax year, disregarding residence homestead

exemptions available only to disabled persons or persons 65 years

of age or older).

"If the governing body adopts the proposed tax rate of $

(proposed tax rate) per $100 of taxable value, the amount of

taxes imposed this year on the average home would be $ (tax on

the average taxable value of a residence in the taxing unit for

the current year disregarding residence homestead exemptions

available only to disabled persons or persons 65 years of age or

older).

"Members of the public are encouraged to attend the hearings and

express their views."

(c) The notice of a public hearing under this section may be

delivered by mail to each property owner in the unit, or may be

published in a newspaper. If the notice is published in a

newspaper, it may not be in the part of the paper in which legal

notices and classified advertisements appear. If the taxing unit

operates an Internet website, the notice must be posted on the

website from the date the notice is first published until the

second public hearing is concluded.

(d) At the public hearings the governing body shall announce the

date, time, and place of the meeting at which it will vote on the

proposed tax rate. After each hearing the governing body shall

give notice of the meeting at which it will vote on the proposed

tax rate and the notice shall be in the same form as prescribed

by Subsections (b) and (c), except that it must state the

following:

"NOTICE OF TAX REVENUE INCREASE

"The (name of the taxing unit) conducted public hearings on (date

of first hearing) and (date of second hearing) on a proposal to

increase the total tax revenues of the (name of the taxing unit)

from properties on the tax roll in the preceding year by

(percentage by which proposed tax rate exceeds lower of rollback

tax rate or effective tax rate calculated under this chapter)

percent.

"The total tax revenue proposed to be raised last year at last

year's tax rate of (insert tax rate for the preceding year) for

each $100 of taxable value was (insert total amount of taxes

imposed in the preceding year).

"The total tax revenue proposed to be raised this year at the

proposed tax rate of (insert proposed tax rate) for each $100 of

taxable value, excluding tax revenue to be raised from new

property added to the tax roll this year, is (insert amount

computed by multiplying proposed tax rate by the difference

between current total value and new property value).

"The total tax revenue proposed to be raised this year at the

proposed tax rate of (insert proposed tax rate) for each $100 of

taxable value, including tax revenue to be raised from new

property added to the tax roll this year, is (insert amount

computed by multiplying proposed tax rate by current total

value).

"The (governing body of the taxing unit) is scheduled to vote on

the tax rate that will result in that tax increase at a public

meeting to be held on (date of meeting) at (location of meeting,

including mailing address) at (time of meeting)."

(e) The meeting to vote on the tax increase may not be earlier

than the third day or later than the 14th day after the date of

the second public hearing. The meeting must be held inside the

boundaries of the taxing unit in a publicly owned building or, if

a suitable publicly owned building is not available, in a

suitable building to which the public normally has access. If

the governing body does not adopt a tax rate that exceeds the

lower of the rollback tax rate or the effective tax rate by the

14th day, it must give a new notice under Subsection (d) before

it may adopt a rate that exceeds the lower of the rollback tax

rate or the effective tax rate.

(f) Repealed by Acts 2005, 79th Leg., Ch. 1368, Sec. 6, eff.

June 18, 2005.

(g) This section does not apply to a school district. A school

district shall provide notice of a public hearing on a tax

increase as required by Section 44.004, Education Code.

Acts 1979, 66th Leg., p. 2278, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 164, ch. 13,

Sec. 118, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 5464, ch.

1029, Sec. 1, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 657,

Sec. 4, eff. June 14, 1985; Acts 1985, 69th Leg., 1st C.S., ch.

1, Sec. 3, eff. Sept. 1, 1986; Acts 1987, 70th Leg., ch. 456,

Sec. 1, eff. Aug. 31, 1987; Acts 1987, 70th Leg., ch. 947, Sec.

8, eff. Jan. 1, 1988; Acts 1989, 71st Leg., ch. 940, Sec. 1, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec. 46,

eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 165, Sec. 29.07,

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1039, Sec. 28, 29,

eff. Jan. 1, 1998; Acts 1999, 76th Leg., ch. 398, Sec. 4, eff.

Aug. 30, 1999; Acts 1999, 76th Leg., ch. 1358, Sec. 3, eff. Jan.

1, 2000.

Amended by:

Acts 2005, 79th Leg., Ch.

807, Sec. 1, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

1368, Sec. 2, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1368, Sec. 6, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1105, Sec. 1, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1112, Sec. 5(a), eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1112, Sec. 5(b), eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1112, Sec. 5(c), eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 22.005, eff. September 1, 2009.

Sec. 26.065. SUPPLEMENTAL NOTICE OF HEARING ON TAX RATE

INCREASE. (a) In addition to the notice required under Section

26.06, the governing body of a taxing unit required to hold a

public hearing by Section 26.05(d) shall give notice of the

hearing in the manner provided by this section.

(b) If the taxing unit owns, operates, or controls an Internet

website, the unit shall post notice of the public hearing on the

website continuously for at least seven days immediately before

the public hearing on the proposed tax rate increase and at least

seven days immediately before the date of the vote proposing the

increase in the tax rate.

(c) If the taxing unit has free access to a television channel,

the taxing unit shall request that the station carry a 60-second

notice of the public hearing at least five times a day between

the hours of 7 a.m. and 9 p.m. for at least seven days

immediately before the public hearing on the proposed tax rate

increase and at least seven days immediately before the date of

the vote proposing the increase in the tax rate.

(d) The notice of the public hearing required by Subsection (b)

must contain a statement that is substantially the same as the

statement required by Section 26.06(b).

(e) This section does not apply to a taxing unit if the taxing

unit:

(1) is unable to comply with the requirements of this section

because of the failure of an electronic or mechanical device,

including a computer or server; or

(2) is unable to comply with the requirements of this section

due to other circumstances beyond its control.

(f) A person who owns taxable property is not entitled to an

injunction restraining the collection of taxes by a taxing unit

in which the property is taxable if the taxing unit has, in good

faith, attempted to comply with the requirements of this section.

Added by Acts 1999, 76th Leg., ch. 1358, Sec. 5, eff. Jan. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1368, Sec. 3, eff. June 18, 2005.

Sec. 26.07. ELECTION TO REPEAL INCREASE. (a) If the governing

body of a taxing unit other than a school district adopts a tax

rate that exceeds the rollback tax rate calculated as provided by

this chapter, the qualified voters of the taxing unit by petition

may require that an election be held to determine whether or not

to reduce the tax rate adopted for the current year to the

rollback tax rate calculated as provided by this chapter.

(b) A petition is valid only if:

(1) it states that it is intended to require an election in the

taxing unit on the question of reducing the tax rate for the

current year;

(2) it is signed by a number of registered voters of the taxing

unit equal to at least:

(A) seven percent of the number of registered voters of the

taxing unit according to the most recent list of registered

voters if the tax rate adopted for the current tax year would

impose taxes for maintenance and operations in an amount of at

least $5 million; or

(B) 10 percent of the number of registered voters of the taxing

unit according to the most recent official list of registered

voters if the tax rate adopted for the current tax year would

impose taxes for maintenance and operations in an amount of less

than $5 million; and

(3) it is submitted to the governing body on or before the 90th

day after the date on which the governing body adopted the tax

rate for the current year.

(c) Not later than the 20th day after the day a petition is

submitted, the governing body shall determine whether or not the

petition is valid and pass a resolution stating its finding. If

the governing body fails to act within the time allowed, the

petition is treated as if it had been found valid.

(d) If the governing body finds that the petition is valid (or

fails to act within the time allowed), it shall order that an

election be held in the taxing unit on a date not less than 30 or

more than 90 days after the last day on which it could have acted

to approve or disapprove the petition. A state law requiring

local elections to be held on a specified date does not apply to

the election unless a specified date falls within the time

permitted by this section. At the election, the ballots shall be

prepared to permit voting for or against the proposition:

"Reducing the tax rate in (name of taxing unit) for the current

year from (the rate adopted) to (the rollback tax rate calculated

as provided by this chapter)."

(e) If a majority of the qualified voters voting on the question

in the election favor the proposition, the tax rate for the

taxing unit for the current year is the rollback tax rate

calculated as provided by this chapter; otherwise, the tax rate

for the current year is the one adopted by the governing body.

(f) If the tax rate is reduced by an election called under this

section after tax bills for the unit are mailed, the assessor for

the unit shall prepare and mail corrected tax bills. He shall

include with the bill a brief explanation of the reason for and

effect of the corrected bill. The date on which the taxes become

delinquent for the year is extended by a number of days equal to

the number of days between the date the first tax bills were sent

and the date the corrected tax bills were sent.

(g) If a property owner pays taxes calculated using the higher

tax rate when the rate is reduced by an election called under

this section, the taxing unit shall refund the difference between

the amount of taxes paid and the amount due under the reduced

rate if the difference between the amount of taxes paid and the

amount due under the reduced rate is $1 or more. If the

difference between the amount of taxes paid and the amount due

under the reduced rate is less than $1, the taxing unit shall

refund the difference on request of the taxpayer. An application

for a refund of less than $1 must be made within 90 days after

the date the refund becomes due or the taxpayer forfeits the

right to the refund.

(h) to (j) Expired.

Acts 1979, 66th Leg., p. 2279, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 165, ch. 13,

Sec. 119, eff. Jan. 1, 1982; Acts 1985, 69th Leg., 1st C.S., ch.

1, Sec. 2(a), eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 457,

Sec. 13, eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 947, Sec.

9, eff. Jan. 1, 1988; Acts 1993, 73rd Leg., ch. 292, Sec. 1, eff.

Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 728, Sec. 84, eff. Sept.

1, 1993; Acts 1997, 75th Leg., ch. 165, Sec. 29.08, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1368, Sec. 4, eff. June 18, 2005.

Sec. 26.08. ELECTION TO RATIFY SCHOOL TAXES. (a) If the

governing body of a school district adopts a tax rate that

exceeds the district's rollback tax rate, the registered voters

of the district at an election held for that purpose must

determine whether to approve the adopted tax rate. When increased

expenditure of money by a school district is necessary to respond

to a disaster, including a tornado, hurricane, flood, or other

calamity, but not including a drought, that has impacted a school

district and the governor has requested federal disaster

assistance for the area in which the school district is located,

an election is not required under this section to approve the tax

rate adopted by the governing body for the year following the

year in which the disaster occurs.

(b) The governing body shall order that the election be held in

the school district on a date not less than 30 or more than 90

days after the day on which it adopted the tax rate. Section

41.001, Election Code, does not apply to the election unless a

date specified by that section falls within the time permitted by

this section. At the election, the ballots shall be prepared to

permit voting for or against the proposition: "Approving the ad

valorem tax rate of $_____ per $100 valuation in (name of school

district) for the current year, a rate that is $_____ higher per

$100 valuation than the school district rollback tax rate." The

ballot proposition must include the adopted tax rate and the

difference between that rate and the rollback tax rate in the

appropriate places.

(c) If a majority of the votes cast in the election favor the

proposition, the tax rate for the current year is the rate that

was adopted by the governing body.

(d) If the proposition is not approved as provided by Subsection

(c), the governing body may not adopt a tax rate for the school

district for the current year that exceeds the school district's

rollback tax rate.

(d-1) If, after tax bills for the school district have been

mailed, a proposition to approve the school district's adopted

tax rate is not approved by the voters of the district at an

election held under this section, on subsequent adoption of a new

tax rate by the governing body of the district, the assessor for

the school shall prepare and mail corrected tax bills. The

assessor shall include with each bill a brief explanation of the

reason for and effect of the corrected bill. The date on which

the taxes become delinquent for the year is extended by a number

of days equal to the number of days between the date the first

tax bills were sent and the date the corrected tax bills were

sent.

(d-2) If a property owner pays taxes calculated using the

originally adopted tax rate of the school district and the

proposition to approve the adopted tax rate is not approved by

voters, the school district shall refund the difference between

the amount of taxes paid and the amount due under the

subsequently adopted rate if the difference between the amount of

taxes paid and the amount due under the subsequent rate is $1 or

more. If the difference between the amount of taxes paid and the

amount due under the subsequent rate is less than $1, the school

district shall refund the difference on request of the taxpayer.

An application for a refund of less than $1 must be made within

90 days after the date the refund becomes due or the taxpayer

forfeits the right to the refund.

(e) For purposes of this section, local tax funds dedicated to a

junior college district under Section 45.105(e), Education Code,

shall be eliminated from the calculation of the tax rate adopted

by the governing body of the school district. However, the funds

dedicated to the junior college district are subject to Section

26.085.

(f) Repealed by Acts 1999, 76th Leg., ch. 396, Sec. 3.01(c),

eff. Sept. 1, 1999.

(g) In a school district that received distributions from an

equalization tax imposed under former Chapter 18, Education Code,

the effective rate of that tax as of the date of the county unit

system's abolition is added to the district's rollback tax rate.

(h) For purposes of this section, increases in taxable values

and tax levies occurring within a reinvestment zone under Chapter

311 (Tax Increment Financing Act), in which the district is a

participant, shall be eliminated from the calculation of the tax

rate adopted by the governing body of the school district.

(i) For purposes of this section, the effective maintenance and

operations tax rate of a school district is the tax rate that,

applied to the current total value for the district, would impose

taxes in an amount that, when added to state funds that would be

distributed to the district under Chapter 42, Education Code, for

the school year beginning in the current tax year using that tax

rate, including state funds that will be distributed to the

district in that school year under Section 42.2516, Education

Code, would provide the same amount of state funds distributed

under Chapter 42, Education Code, including state funds

distributed under Section 42.2516, Education Code, and

maintenance and operations taxes of the district per student in

weighted average daily attendance for that school year that would

have been available to the district in the preceding year if the

funding elements for Chapters 41 and 42, Education Code, for the

current year had been in effect for the preceding year.

(i-1) For purposes of Subsections (i) and (k), any change from

the preceding school year to the current school year in the

amount of state funds distributed to a school district under

Section 42.2516, Education Code, is not considered to be a change

in a funding element for Chapter 42, Education Code. The amount

of state funds distributed under Chapter 42, Education Code, and

maintenance and operations taxes of the district per student in

weighted average daily attendance for that school year that would

have been available to the district in the preceding year if the

funding elements for Chapters 41 and 42, Education Code, for the

current year had been in effect for the preceding year is

computed on the basis of the amount actually distributed to the

district under Section 42.2516, Education Code, in the preceding

school year.

(j) For purposes of Subsection (i), the amount of state funds

that would have been available to a school district in the

preceding year is computed using the maximum tax rate for the

current year under Section 42.253(e), Education Code.

(n) For purposes of this section, the rollback tax rate of a

school district whose maintenance and operations tax rate for the

2005 tax year was $1.50 or less per $100 of taxable value is:

(1) for the 2006 tax year, the sum of the rate that is equal to

88.67 percent of the maintenance and operations tax rate adopted

by the district for the 2005 tax year, the rate of $0.04 per $100

of taxable value, and the district's current debt rate; and

(2) for the 2007 and subsequent tax years, the lesser of the

following:

(A) the sum of the following:

(i) the rate per $100 of taxable value that is equal to the

product of the state compression percentage, as determined under

Section 42.2516, Education Code, for the current year and $1.50;

(ii) the rate of $0.04 per $100 of taxable value;

(iii) the rate that is equal to the sum of the differences for

the 2006 and each subsequent tax year between the adopted tax

rate of the district for that year if the rate was approved at an

election under this section and the rollback tax rate of the

district for that year; and

(iv) the district's current debt rate; or

(B) the sum of the following:

(i) the effective maintenance and operations tax rate of the

district as computed under Subsection (i) or (k), as applicable;

(ii) the rate per $100 of taxable value that is equal to the

product of the state compression percentage, as determined under

Section 42.2516, Education Code, for the current year and $0.06;

and

(iii) the district's current debt rate.

(o) For purposes of this section, the rollback tax rate of a

school district whose maintenance and operations tax rate for the

2005 tax year was greater than $1.50 per $100 of taxable value is

computed in the manner provided by Subsection (n) except that the

maintenance and operations tax rate per $100 of taxable value

adopted by the district for the 2005 tax year is substituted for

$1.50 in a computation under that subsection.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

1240, Sec. 1

(p) Notwithstanding Subsections (i), (n), and (o), if for the

preceding tax year the district adopted a maintenance and

operations tax rate that was less than the district's effective

maintenance and operations tax rate for that preceding tax year,

the rollback tax rate of the district for the current tax year is

calculated as if the district adopted a maintenance and

operations tax rate for the preceding tax year that was equal to

the district's effective maintenance and operations tax rate for

that preceding tax year.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 87

(p) Notwithstanding Subsections (i), (n), and (o), if for the

preceding tax year a school district adopted a maintenance and

operations tax rate that was less than the district's effective

maintenance and operations tax rate for that preceding tax year,

the rollback tax rate of the district for the current tax year is

calculated as if the district adopted a maintenance and

operations tax rate for the preceding tax year that was equal to

the district's effective maintenance and operations tax rate for

that preceding tax year.

Acts 1979, 66th Leg., p. 2280, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 166, ch. 13,

Sec. 120, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 5377, ch.

987, Sec. 4, eff. June 19, 1983; Acts 1984, 68th Leg., 2nd C.S.,

ch. 28, art. II, Sec. 14, eff. Sept. 1, 1984; Acts 1987, 70th

Leg., ch. 947, Sec. 10, eff. Jan. 1, 1988; Acts 1989, 71st Leg.,

ch. 816, Sec. 22, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch.

20, Sec. 20, 26, eff. Aug. 26, 1991; Acts 1993, 73rd Leg., ch.

347, Sec. 2.04, eff. May 31, 1993; Acts 1993, 73rd Leg., ch. 728,

Sec. 85, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 260, Sec.

47, eff. May 30, 1995; Acts 1995, 74th Leg., ch. 506, Sec. 4,

eff. Aug. 28, 1995; Acts 1995, 74th Leg., ch. 828, Sec. 4(a),

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 592, Sec. 2.03,

eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 396, Sec. 1.40,

3.01(c), eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1187, Sec.

2.11, eff. Sept. 1, 2001.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 1.14, eff. May 31, 2006.

Acts 2009, 81st Leg., R.S., Ch.

777, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1240, Sec. 1, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 87(a), eff. June 19, 2009.

Sec. 26.081. PETITION SIGNATURES. (a) A voter's signature on a

petition filed in connection with an election under this chapter

is not required to appear exactly as the voter's name appears on

the most recent official list of registered voters for the

signature to be valid.

(b) If the governing body reviewing the petition is unable to

verify the validity of a particular voter's signature, and the

petition does not contain any reasonable means by which they

might otherwise do so, such as the voter's registration number,

home address, or telephone number, the governing body may then

require the organizer of the petition to provide such information

for that particular voter if the organizer wishes for the

signature to be counted.

Added by Acts 1989, 71st Leg., ch. 319, Sec. 1, eff. Sept. 1,

1989.

Sec. 26.085. ELECTION TO LIMIT DEDICATION OF SCHOOL FUNDS TO

JUNIOR COLLEGE. (a) If the percentage of the total tax levy of

a school district dedicated by the governing body of the school

district to a junior college district under Section 45.105(e),

Education Code, exceeds the percentage of the total tax levy of

the school district for the preceding year dedicated to the

junior college district under that section, the qualified voters

of the school district by petition may require that an election

be held to determine whether to limit the percentage of the total

tax levy dedicated to the junior college district to the same

percentage as the percentage of the preceding year's total tax

levy dedicated to the junior college district.

(b) A petition is valid only if:

(1) it states that it is intended to require an election on the

question of limiting the amount of school district tax funds to

be dedicated to the junior college district for the current year;

(2) it is signed by a number of registered voters of the school

district equal to at least 10 percent of the number of registered

voters of the school district according to the most recent

official list of registered voters; and

(3) it is submitted to the governing body on or before the 90th

day after the date on which the governing body made the

dedication to the junior college district.

(c) Not later than the 20th day after the day a petition is

submitted, the governing body shall determine whether the

petition is valid and pass a resolution stating its finding. If

the governing body fails to act within the time allowed, the

petition is treated as if it had been found valid.

(d) If the governing body finds that the petition is valid (or

fails to act within the time allowed), it shall order that an

election be held in the school district on a date not less than

30 or more than 90 days after the last day on which it could have

acted to approve or disapprove the petition. A state law

requiring local elections to be held on a specified date does not

apply to the election unless a specified date falls within the

time permitted by this section. At the election, the ballots

shall be prepared to permit voting for or against the

proposition: "Limiting the portion of the (name of school

district) tax levy dedicated to the (name of junior college

district) for the current year to the same portion that was

dedicated last year."

(e) If a majority of the qualified voters voting on the question

in the election favor the proposition, the percentage of the

total tax levy of the school district for the year to which the

election applies dedicated to the junior college district is

reduced to the same percentage of the total tax levy that was

dedicated to the junior college district by the school district

in the preceding year. If the proposition is approved by a

majority of the qualified voters voting in an election to limit

the dedication to the junior college district in a year following

a year in which there was no dedication of local tax funds to the

junior college district under Section 45.105(e), Education Code,

the school district may not dedicate any local tax funds to the

junior college district in the year to which the election

applies. If the proposition is not approved by a majority of the

qualified voters voting in the election, the percentage of the

total tax levy dedicated to the junior college district is the

percentage adopted by the governing body.

Added by Acts 1983, 68th Leg., p. 5374, ch. 987, Sec. 2, eff.

June 19, 1983. Amended by Acts 1993, 73rd Leg., ch. 728, Sec. 86,

eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 165, Sec. 6.78,

eff. Sept. 1, 1997.

Sec. 26.09. CALCULATION OF TAX. (a) On receipt of notice of

the tax rate for the current tax year, the assessor for a taxing

unit other than a county shall calculate the tax imposed on each

property included on the appraisal roll for the unit.

(b) The county assessor-collector shall add the properties and

their values certified to him as provided by Chapter 24 of this

code to the appraisal roll for county tax purposes. The county

assessor-collector shall use the appraisal roll certified to him

as provided by Section 26.01 with the added properties and values

to calculate county taxes.

(c) The tax is calculated by:

(1) subtracting from the appraised value of a property as shown

on the appraisal roll for the unit the amount of any partial

exemption allowed the property owner that applies to appraised

value to determine net appraised value;

(2) multiplying the net appraised value by the assessment ratio

to determine assessed value;

(3) subtracting from the assessed value the amount of any

partial exemption allowed the property owner to determine taxable

value; and

(4) multiplying the taxable value by the tax rate.

(d) If a property is subject to taxation for a prior year in

which it escaped taxation, the assessor shall calculate the tax

for each year separately. In calculating the tax, he shall use

the assessment ratio and tax rate in effect in the unit for the

year for which back taxes are being imposed. To the amount of

back taxes due, he shall add interest calculated at the rate

provided by Subsection (c) of Section 33.01 of this code from the

date the tax would have become delinquent had the tax been

imposed in the proper tax year.

(e) The assessor shall enter the amount of tax determined as

provided by this section in the appraisal roll and submit it to

the governing body of the unit for approval. The appraisal roll

with amounts of tax entered as approved by the governing body

constitutes the unit's tax roll.

Acts 1979, 66th Leg., p. 2281, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S. p. 166, ch. 13,

Sec. 121, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 4827, ch.

851, Sec. 19, eff. Aug. 29, 1983.

Sec. 26.10. PRORATING TAXES--LOSS OF EXEMPTION. (a) If the

appraisal roll shows that a property is eligible for taxation for

only part of a year because an exemption, other than a residence

homestead exemption, applicable on January 1 of that year

terminated during the year, the tax due against the property is

calculated by multiplying the tax due for the entire year as

determined as provided by Section 26.09 of this code by a

fraction, the denominator of which is 365 and the numerator of

which is the number of days the exemption is not applicable.

(b) If the appraisal roll shows that a residence homestead

exemption for an individual 65 years of age or older or a

residence homestead exemption for a disabled individual

applicable to a property on January 1 of a year terminated during

the year and if the owner qualifies a different property for one

of those residence homestead exemptions during the same year, the

tax due against the former residence homestead is calculated by:

(1) subtracting:

(A) the amount of the taxes that otherwise would be imposed on

the former residence homestead for the entire year had the

individual qualified for the residence homestead exemption for

the entire year; from

(B) the amount of the taxes that otherwise would be imposed on

the former residence homestead for the entire year had the

individual not qualified for the residence homestead exemption

during the year;

(2) multiplying the remainder determined under Subdivision (1)

by a fraction, the denominator of which is 365 and the numerator

of which is the number of days that elapsed after the date the

exemption terminated; and

(3) adding the product determined under Subdivision (2) and the

amount described by Subdivision (1)(A).

Acts 1979, 66th Leg., p. 2282, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 5002, ch. 896, Sec. 1,

eff. Jan. 1, 1984; Acts 1997, 75th Leg., ch. 1039, Sec. 30, eff.

Jan. 1, 1998; Acts 1997, 75th Leg., ch. 1059, Sec. 5, eff. Jan.

1, 1998; Acts 1999, 76th Leg., ch. 62, Sec. 16.06, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 1061, Sec. 1, eff. Jan. 1, 2002;

Acts 2003, 78th Leg., ch. 411, Sec. 5, eff. Jan. 1, 2004.

Sec. 26.11. PRORATING TAXES--ACQUISITION BY GOVERNMENT. (a) If

the federal government, the state, or a political subdivision of

the state acquires the right to possession of taxable property

under a court order issued in condemnation proceedings or

acquires title to taxable property, the amount of the tax due on

the property is calculated by multiplying the amount of taxes

imposed on the property for the entire year as determined as

provided by Section 26.09 of this code by a fraction, the

denominator of which is 365 and the numerator of which is the

number of days that elapsed prior to the date of the conveyance

or the date of the order granting the right of possession.

(b) If the amount of taxes to be imposed on the property for the

year of transfer has not been determined at the time of transfer,

the assessor for each taxing unit in which the property is

taxable may use the taxes imposed on the property for the

preceding tax year as the basis for determining the amount of

taxes to be imposed for the current tax year.

(c) If the amount of prorated taxes determined to be due as

provided by this section is tendered to the collector for the

unit, the collector shall accept the tender. The payment

absolves:

(1) the transferor of liability for taxes by the unit on the

property for the year of the transfer; and

(2) the taxing unit of liability for a refund in connection with

taxes on the property for the year of the transfer.

Acts 1979, 66th Leg., p. 2282, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Amended by:

Acts 2005, 79th Leg., Ch.

1126, Sec. 8, eff. September 1, 2005.

Sec. 26.111. PRORATING TAXES--ACQUISITION BY CHARITABLE

ORGANIZATION. (a) If an organization acquires taxable property

that qualifies for and is granted an exemption under Section

11.181(a) or 11.182(a) for the year in which the property was

acquired, the amount of tax due on the property for that year is

calculated by multiplying the amount of taxes imposed on the

property for the entire year as provided by Section 26.09 by a

fraction, the denominator of which is 365 and the numerator of

which is the number of days in that year before the date the

charitable organization acquired the property.

(b) If the exemption terminates during the year of acquisition,

the tax due is calculated by multiplying the taxes imposed for

the entire year as provided by Section 26.09 by a fraction, the

denominator of which is 365 and the numerator of which is the

number of days the property does not qualify for the exemption.

Acts 1993, 73rd Leg., ch. 345, Sec. 4, eff. Jan. 1, 1994. Amended

by Acts 1997, 75th Leg., ch. 715, Sec. 4, eff. Jan. 1, 1998.

Sec. 26.112. CALCULATION OF TAXES ON RESIDENCE HOMESTEAD OF

ELDERLY OR DISABLED PERSON. (a) Except as provided by Section

26.10(b), if at any time during a tax year property is owned by

an individual who qualifies for an exemption under Section

11.13(c) or (d), the amount of the tax due on the property for

the tax year is calculated as if the person qualified for the

exemption on January 1 and continued to qualify for the exemption

for the remainder of the tax year.

(b) If a person qualifies for an exemption under Section

11.13(c) or (d) with respect to the property after the amount of

the tax due on the property is calculated and the effect of the

qualification is to reduce the amount of the tax due on the

property, the assessor for each taxing unit shall recalculate the

amount of the tax due on the property and correct the tax roll.

If the tax bill has been mailed and the tax on the property has

not been paid, the assessor shall mail a corrected tax bill to

the person in whose name the property is listed on the tax roll

or to the person's authorized agent. If the tax on the property

has been paid, the tax collector for the taxing unit shall refund

to the person who paid the tax the amount by which the payment

exceeded the tax due.

Added by Acts 1997, 75th Leg., ch. 1039, Sec. 31, eff. Jan. 1,

1998; Acts 1997, 75th Leg., ch. 1059, Sec. 6, eff. June 19, 1997.

Amended by Acts 1999, 76th Leg., ch. 1481, Sec. 8, eff. Jan. 1,

2000; Acts 2001, 77th Leg., ch. 1061, Sec. 2, eff. Jan. 1, 2002;

Acts 2003, 78th Leg., ch. 411, Sec. 6, eff. Jan. 1, 2004.

Sec. 26.113. PRORATING TAXES--ACQUISITION BY NONPROFIT

ORGANIZATION. (a) If a person acquires taxable property that

qualifies for and is granted an exemption covered by Section

11.42(d) for a portion of the year in which the property was

acquired, the amount of tax due on the property for that year is

computed by multiplying the amount of taxes imposed on the

property for the entire year as provided by Section 26.09 by a

fraction, the denominator of which is 365 and the numerator of

which is the number of days in that year before the date the

property qualified for the exemption.

(b) If the exemption terminates during the year of acquisition,

the tax due is computed by multiplying the taxes imposed for the

entire year as provided by Section 26.09 by a fraction, the

denominator of which is 365 and the numerator of which is the

number of days the property does not qualify for the exemption.

Added by Acts 1997, 75th Leg., ch. 1039, Sec. 31, eff. Jan. 1,

1998; Acts 1997, 75th Leg., ch. 1155, Sec. 3, eff. Jan. 1, 1998.

Amended by Acts 1999, 76th Leg., ch. 1481, Sec. 9, eff. Jan. 1,

2000.

Sec. 26.12. UNITS CREATED DURING TAX YEAR. (a) If a taxing

unit is created after January 1 and before July 1, the chief

appraiser shall prepare and deliver an appraisal roll for the

unit as provided by Section 26.01 of this code as if the unit had

existed on January 1.

(b) If the taxing unit created after January 1 and before July 1

imposes taxes for the year, it shall do so as provided by this

chapter as if it had existed on January 1.

(c) If a taxing unit is created too late for observance of the

deadline provided by Section 26.01 of this code for certification

of the appraisal roll to the assessor for the unit, the chief

appraiser shall submit the appraisal roll as provided by Section

26.01 as soon as practicable.

(d) Except as provided by Subsection (e), a taxing unit created

after June 30 may not impose property taxes in the year in which

the unit is created.

(e) Repealed by Acts 1993, 73rd Leg., ch. 347, Sec. 4.13(2),

eff. May 31, 1993.

Acts 1979, 66th Leg., p. 2282, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1987, 70th Leg., ch. 39, Sec. 1, eff. Jan.

1, 1988; Acts 1989, 71st Leg., ch. 796, Sec. 29, eff. Sept. 1,

1989; Acts 1991, 72nd Leg., ch. 20, Sec. 21, eff. Aug. 26, 1991;

Acts 1993, 73rd Leg., ch. 347, Sec. 4.13(2), eff. May 31, 1993.

Sec. 26.13. TAXING UNIT CONSOLIDATION DURING TAX YEAR. (a) If

two or more taxing units consolidate into a single taxing unit

after January 1, the governing body of the consolidated unit may

elect to impose taxes for the current tax year either as if the

unit as consolidated had existed on January 1 or as if the

consolidation had not occurred.

(b) The chief appraiser shall prepare and deliver an appraisal

roll for the unit or units in accordance with the election made

by the governing body.

(c) Whatever the election, the assessor and collector for the

unit, as consolidated shall assess and collect taxes on property

that is taxable by the unit as consolidated.

Acts 1979, 66th Leg., p. 2283, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 26.135. TAX DATES FOR CERTAIN SCHOOL DISTRICTS. (a) A

school district that before January 1, 1989, has for at least 10

years followed a practice of adopting its tax rate at a different

date than as provided by this chapter and of billing for and

collecting its taxes at different dates than as provided by

Chapters 31 and 33 may continue to follow that practice.

(b) This section does not affect the dates provided by this

title for other purposes, including those relating to the

appraisal and taxability of property, the attachment of tax liens

and personal liability for taxes, and administrative and judicial

review under Chapters 41 and 42.

Added by Acts 1989, 71st Leg., ch. 813, Sec. 6.11, eff. Sept. 1,

1989.

Sec. 26.14. ANNEXATION OF PROPERTY DURING TAX YEAR. (a) Except

as provided by Subsection (b) of this section, a taxing unit may

not impose a tax on property annexed by the unit after January 1.

(b) If a taxing unit annexes territory during a tax year that

was located in another taxing unit of like kind on January 1,

each unit shall impose taxes on property located within its

boundaries on the date the appraisal review board approves the

appraisal roll for the district. The chief appraiser shall

prepare and deliver an appraisal roll for each unit in accordance

with the requirements of this subsection.

(c) For purposes of this section, "taxing units of like kind"

are taxing units that are authorized by the laws by or pursuant

to which they are created to perform essentially the same

services.

Acts 1979, 66th Leg., p. 2283, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 26.15. CORRECTION OF TAX ROLL. (a) Except as provided by

Chapters 41 and 42 of this code and in this section, the tax roll

for a taxing unit may not be changed after it is completed.

(b) The assessor for a unit shall enter on the tax roll the

changes made in the appraisal roll as provided by Section 25.25

of this code.

(c) At any time, the governing body of a taxing unit, on motion

of the assessor for the unit or of a property owner, shall direct

by written order changes in the tax roll to correct errors in the

mathematical computation of a tax. The assessor shall enter the

corrections ordered by the governing body.

(d) Except as provided by Subsection (e) of this section, if a

correction in the tax roll that changes the tax liability of a

property owner is made after the tax bill is mailed, the assessor

shall prepare and mail a corrected tax bill in the manner

provided by Chapter 31 of this code for tax bills generally. He

shall include with the bill a brief explanation of the reason for

and effect of the corrected bill.

(e) If a correction that increases the tax liability of a

property owner is made after the tax is paid, the assessor shall

prepare and mail a supplemental tax bill in the manner provided

by Chapter 31 of this code for tax bills generally. He shall

include with the supplemental bill a brief explanation of the

reason for and effect of the supplemental bill. The additional

tax is due on receipt of the supplemental bill and becomes

delinquent if not paid before the delinquency date prescribed by

Chapter 31 of this code or before the first day of the next month

after the date of the mailing that will provide at least 21 days

for payment of the tax, whichever is later.

(f) If a correction decreases the tax liability of a property

owner after the owner has paid the tax, the taxing unit shall

refund to the property owner the difference between the tax paid

and the tax legally due, except as provided by Section 25.25(n).

(g) A taxing unit that determines a taxpayer is delinquent in ad

valorem tax payments on property other than the property for

which liability for a refund arises may apply the amount of an

overpayment to the payment of the delinquent taxes if the

taxpayer was the sole owner of the property:

(1) for which the refund is sought on January 1 of the tax year

in which those taxes were assessed; and

(2) on which the taxes are delinquent on January 1 of the tax

year for which those taxes were assessed.

Acts 1979, 66th Leg., p. 2283, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 418, Sec. 1, eff. Aug.

26, 1991; Acts 1993, 73rd Leg., ch. 198, Sec. 2, eff. Sept. 1,

1993; Acts 2001, 77th Leg., ch. 1430, Sec. 7, eff. Sept. 1, 2001.



CHAPTER 31. COLLECTIONS

TAX CODE

TITLE 1. PROPERTY TAX CODE

SUBTITLE E. COLLECTIONS AND DELINQUENCY

CHAPTER 31. COLLECTIONS

Sec. 31.01. TAX BILLS. (a) Except as provided by Subsections

(f) and (i-1), the assessor for each taxing unit shall prepare

and mail a tax bill to each person in whose name the property is

listed on the tax roll and to the person's authorized agent. The

assessor shall mail tax bills by October 1 or as soon thereafter

as practicable. The assessor shall mail to the state agency or

institution the tax bill for any taxable property owned by the

agency or institution. The agency or institution shall pay the

taxes from funds appropriated for payment of the taxes or, if

there are none, from funds appropriated for the administration of

the agency or institution. The exterior of the tax bill must

show the return address of the taxing unit. If the assessor

wants the United States Postal Service to return the tax bill if

it is not deliverable as addressed, the exterior of the tax bill

may contain, in all capital letters, the words "RETURN SERVICE

REQUESTED," or another appropriate statement directing the United

States Postal Service to return the tax bill if it is not

deliverable as addressed.

(b) The county assessor-collector shall mail the tax bill for

Permanent University Fund land to the comptroller. The

comptroller shall pay all county tax bills on Permanent

University Fund land with warrants drawn on the General Revenue

Fund and mailed to the county assessors-collectors before

February 1.

(c) The tax bill or a separate statement accompanying the tax

bill shall:

(1) identify the property subject to the tax;

(2) state the appraised value, assessed value, and taxable value

of the property;

(3) if the property is land appraised as provided by Subchapter

C, D, E, or H, Chapter 23, state the market value and the taxable

value for purposes of deferred or additional taxation as provided

by Section 23.46, 23.55, 23.76, or 23.9807, as applicable;

(4) state the assessment ratio for the unit;

(5) state the type and amount of any partial exemption

applicable to the property, indicating whether it applies to

appraised or assessed value;

(6) state the total tax rate for the unit;

(7) state the amount of tax due, the due date, and the

delinquency date;

(8) explain the payment option and discounts provided by

Sections 31.03 and 31.05, if available to the unit's taxpayers,

and state the date on which each of the discount periods provided

by Section 31.05 concludes, if the discounts are available;

(9) state the rates of penalty and interest imposed for

delinquent payment of the tax;

(10) include the name and telephone number of the assessor for

the unit and, if different, of the collector for the unit;

(11) for real property, state for the current tax year and each

of the preceding five tax years:

(A) the appraised value and taxable value of the property;

(B) the total tax rate for the unit;

(C) the amount of taxes imposed on the property by the unit; and

(D) the difference, expressed as a percent increase or decrease,

as applicable, in the amount of taxes imposed on the property by

the unit compared to the amount imposed for the preceding tax

year; and

(12) for real property, state the differences, expressed as a

percent increase or decrease, as applicable, in the following for

the current tax year as compared to the fifth tax year before

that tax year:

(A) the appraised value and taxable value of the property;

(B) the total tax rate for the unit; and

(C) the amount of taxes imposed on the property by the unit.

(c-1) If for any of the preceding six tax years any information

required by Subsection (c)(11) or (12) to be included in a tax

bill or separate statement is unavailable, the tax bill or

statement must state that the information is not available for

that year.

(d) Each tax bill shall also state the amount of penalty, if

any, imposed pursuant to Sections 23.431, 23.54, 23.541, 23.75,

23.751, 23.87, 23.97, and 23.9804.

(d-1) This subsection applies only to a school district. In

addition to stating the total tax rate for the school district,

the tax bill or the separate statement shall separately state:

(1) the maintenance and operations rate of the school district;

(2) if the school district has outstanding debt, as defined by

Section 26.012, the debt rate of the district;

(3) the maintenance and operations rate of the school district

for the preceding tax year;

(4) if for the current tax year the school district imposed

taxes for debt, as defined by Section 26.012, the debt rate of

the district for the current tax year;

(5) if for the preceding tax year the school district imposed

taxes for debt, as defined by Section 26.012, the debt rate of

the district for that year; and

(6) the total tax rate of the district for the preceding tax

year.

(d-2) This subsection applies only to a school district and only

in connection with taxes imposed by the district in 2007. This

subsection expires January 1, 2008. In addition to any other

information required by this section, the tax bill or separate

statement shall separately state:

(1) the amount of tax that would be imposed by applying the

district's maintenance and operations rate for the 2005 tax year

to current total value for 2007;

(2) the amount of tax that would be imposed by applying the

district's maintenance and operations rate for the 2007 tax year

to current total value for 2007; and

(3) the amount, if any, by which the amount calculated under

Subdivision (1) exceeds the amount calculated under Subdivision

(2), which must be labeled "Estimate of school district

maintenance and operations property tax savings attributable to

House Bill No. 1, Acts of the 79th Legislature, 3rd Called

Session, 2006, and appropriations of state funds by the 80th

Legislature."

(e) An assessor may include taxes for more than one taxing unit

in the same tax bill, but he shall include the information

required by Subsection (c) of this section for the tax imposed by

each unit included in the bill.

(f) A collector may provide that a tax bill not be sent until

the total amount of unpaid taxes the collector collects on the

property for all taxing units the collector serves is $15 or

more. A collector may not send a tax bill for an amount of taxes

less than $15 if before the tax bill is prepared the property

owner files a written request with the collector that a tax bill

not be sent until the total amount of unpaid taxes the collector

collects on the property is $15 or more. The request applies to

all subsequent taxes the collector collects on the property until

the property owner in writing revokes the request or the person

no longer owns the property.

(g) Except as provided by Subsection (f) of this section,

failure to send or receive the tax bill required by this section

does not affect the validity of the tax, penalty, or interest,

the due date, the existence of a tax lien, or any procedure

instituted to collect a tax.

(h) An assessor who assesses taxes for more than one taxing unit

may prepare and deliver separate bills for the taxes of a taxing

unit that does not adopt a tax rate for the year before the 60th

day after the date the chief appraiser certifies the appraisal

roll for the unit under Section 26.01 of this code or, if the

taxing unit participates in more than one appraisal district,

before the 60th day after the date it receives a certified

appraisal roll from any of the appraisal districts in which it

participates. If separate tax bills are prepared and delivered

under this subsection, the taxing unit or taxing units that

failed to adopt the tax rate before the prescribed deadline must

pay the additional costs incurred in preparing and mailing the

separate bills in addition to any other compensation required or

agreed to be paid for the appraisal services rendered.

(i) For a city or town that imposes an additional sales and use

tax under Section 321.101(b) of this code, or a county that

imposes a sales and use tax under Chapter 323 of this code, the

tax bill shall indicate the amount of additional ad valorem

taxes, if any, that would have been imposed on the property if

additional ad valorem taxes had been imposed in an amount equal

to the amount of revenue estimated to be collected from the

additional city sales and use tax or from the county sales and

use tax, as applicable, for the year determined as provided by

Section 26.041 of this code.

(i-1) If an assessor mails a tax bill under Subsection (a) to a

mortgagee of a property, the assessor is not required to mail a

copy of the bill to any mortgagor under the mortgage or to the

mortgagor's authorized agent.

(j) If a tax bill is mailed under Subsection (a) of this section

to a mortgagee of a property, the mortgagee shall mail a copy of

the bill to the owner of the property not more than 30 days

following the mortgagee's receipt of the bill.

Acts 1979, 66th Leg., p. 2284, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., p. 2359, ch. 581, Sec. 3,

eff. Jan. 1, 1982; Acts 1981, 67th Leg., 1st C.S., p. 166, ch.

13, Sec. 122, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 15, ch.

5, Sec. 1, eff. March 14, 1983; Acts 1985, 69th Leg., ch. 429,

Sec. 1, eff. June 11, 1985; Acts 1987, 70th Leg., ch. 11, Sec.

13, eff. April 2, 1987; Acts 1987, 70th Leg., ch. 834, Sec. 1,

eff. June 18, 1987; Acts 1989, 71st Leg., ch. 2, Sec.

14.27(d)(2), 14.28(2), eff. Aug. 28, 1989; Acts 1989, 71st Leg.,

ch. 969, Sec. 1, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch.

836, Sec. 9.1, eff. Aug. 26, 1991; Acts 1991, 72nd Leg., 2nd

C.S., ch. 6, Sec. 47, eff. Sept. 1, 1991; Acts 1993, 73rd Leg.,

ch. 926, Sec. 2, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch.

1012, Sec. 2, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 906,

Sec. 1, eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 1039, Sec.

32, eff. Jan. 1, 1998; Acts 1999, 76th Leg., ch. 547, Sec. 1,

eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 631, Sec. 8, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

846, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1255, Sec. 2, eff. January 1, 2006.

Acts 2005, 79th Leg., Ch.

1368, Sec. 5, eff. June 18, 2005.

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 1.15(a), eff. May 31, 2006.

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 1.15(b), eff. May 31, 2006.

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 1.15(c), eff. May 31, 2006.

Acts 2007, 80th Leg., R.S., Ch.

107, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1106, Sec. 2, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

1205, Sec. 1, eff. September 1, 2009.

Sec. 31.02. DELINQUENCY DATE. (a) Except as provided by

Subsection (b) of this section and by Sections 31.03 and 31.04 of

this code, taxes are due on receipt of the tax bill and are

delinquent if not paid before February 1 of the year following

the year in which imposed.

(b) An eligible person serving on active duty in any branch of

the United States armed forces during a war or national emergency

declared in accordance with federal law may pay delinquent

property taxes on property in which the person owns any interest

without penalty or interest no later than the 60th day after the

date on which the earliest of the following occurs:

(1) the person is discharged from active military service;

(2) the person returns to the state for more than 10 days;

(3) the person returns to non-active duty status in the

reserves; or

(4) the war or national emergency ends.

(c) "Eligible person" means a person on active military duty in

this state who was transferred out of this state as a result of a

war or national emergency declared in accordance with federal law

or a person in the reserve forces who was placed on active

military duty and transferred out of this state as a result of a

war or national emergency declared in accordance with federal

law.

(d) A person eligible under Subsection (b) or any co-owner of

property that is owned by an eligible person may notify the

county tax assessor or collector or central appraisal district

for the county in which the property is located of the person's

eligibility for exemption under Subsection (b). The county tax

assessor or collector or central appraisal district shall provide

the forms necessary for those individuals giving notice under

this subsection. If the notice is timely given, a taxing unit in

the county may not bring suit for delinquent taxes for the tax

year in which the notice is given. Failure to file a notice does

not affect eligibility for the waiver of penalties and interest.

(e) On verification that notice was properly filed under

Subsection (d), a suit for delinquent taxes must be abated

without cost to the defendant. The exemptions provided for under

this section shall immediately stop all actions against eligible

persons until the person's eligibility expires as provided in

Subsection (b).

(f) This section applies only to property in which the person

eligible for the exemption owned an interest on the date the

person was transferred out of this state as described by

Subsection (c) or in which the person acquired the interest by

gift, devise, or inheritance after that date.

(g) For the purposes of this section, a person is considered to

be on active military duty if the person is covered by the

Soldiers' and Sailors' Civil Relief Act of 1940 (50 App. U.S.C.

Section 501 et seq.) or the Uniformed Services Employment and

Reemployment Rights Act of 1994 (38 U.S.C. Section 4301 et seq.),

as amended.

(h) Repealed by Acts 2003, 78th Leg., ch. 129, Sec. 2.

Acts 1979, 66th Leg., p. 2285, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 381, Sec. 1, eff. Aug.

26, 1991; Acts 2003, 78th Leg., ch. 129, Sec. 1, 2, eff. May 27,

2003.

Sec. 31.03. SPLIT PAYMENT OF TAXES. (a) The governing body of

a taxing unit that collects its own taxes may provide, in the

manner required by law for official action by the body, that a

person who pays one-half of the unit's taxes before December 1

may pay the remaining one-half of the taxes without penalty or

interest before July 1 of the following year.

(b) Except as provided by Subsection (d), the split-payment

option, if adopted, applies to taxes for all units for which the

adopting taxing unit collects taxes.

(c) If one or more taxing units contract with the appraisal

district for collection of taxes, the split-payment option

provided by Subsection (a) of this section does not apply to

taxes collected by the district unless approved by resolution

adopted by a majority of the governing bodies of the taxing units

whose taxes the district collects and filed with the secretary of

the appraisal district board of directors. After an appraisal

district provides for the split-payment option, the option

applies to all taxes collected by the district until revoked. It

may be revoked in the same manner as provided for adoption.

(d) This subsection applies only to a taxing unit located in a

county having a population of 250,000 or more that borders a

county having a population of 3.3 million or more and the Gulf of

Mexico. The governing body of a taxing unit that has its taxes

collected by another taxing unit that has adopted the

split-payment option under Subsection (a) may provide, in the

manner required by law for official action by the body, that the

split-payment option does not apply to the taxing unit's taxes

collected by the other taxing unit.

Acts 1979, 66th Leg., p. 2285, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 167, ch. 13,

Sec. 123, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 4827, ch.

851, Sec. 20, eff. Aug. 29, 1983; Acts 1983, 68th Leg., p. 4875,

ch. 862, Sec. 1, eff. Sept. 1, 1983.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

395, Sec. 1, eff. June 15, 2007.

Sec. 31.031. INSTALLMENT PAYMENTS OF CERTAIN HOMESTEAD TAXES.

(a) If before the delinquency date an individual who is disabled

or at least 65 years of age and is qualified for an exemption

under Section 11.13(c) pays at least one-fourth of a taxing

unit's taxes imposed on property that the person owns and

occupies as a residence homestead, accompanied by notice to the

taxing unit that the person will pay the remaining taxes in

installments, the person may pay the remaining taxes without

penalty or interest in three equal installments. The first

installment must be paid before April 1, the second installment

before June 1, and the third installment before August 1.

(b) If the individual fails to make a payment before the

applicable date provided by Subsection (a), the unpaid amount is

delinquent and incurs a penalty of six percent and interest as

provided by Section 33.01(c). The penalty provided by Section

33.01(a) does not apply to the unpaid amount.

(c) An individual may pay more than the amount due for each

installment and the amount in excess of the amount due shall be

credited to the next installment. An individual may not pay less

than the total amount due for each installment unless the

collector provides for the acceptance of partial payments under

this section. If the collector accepts a partial payment,

penalties and interest are incurred only by the amount of each

installment that remains unpaid on the applicable date provided

by Subsection (a).

(d) If the delinquency date for taxes to which this section

applies is postponed to May 1 or a later date, the collector

shall extend each installment deadline provided by Subsection (a)

by the number of months that the delinquency date was postponed.

Added by Acts 1989, 71st Leg., ch. 746, Sec. 1, eff. Sept. 1,

1990. Amended by Acts 1993, 73rd Leg., ch. 171, Sec. 1, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 510, Sec. 1, eff. Aug.

28, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1274, Sec. 1, eff. September 1, 2005.

Sec. 31.032. INSTALLMENT PAYMENTS OF TAXES ON PROPERTY IN

DISASTER AREA. (a) This section applies only to:

(1) real property that:

(A) is:

(i) the residence homestead of the owner or consists of property

that is used for residential purposes and that has fewer than

five living units; or

(ii) owned or leased by a business entity that had not more than

the amount calculated as provided by Subsection (h) in gross

receipts in the entity's most recent federal tax year or state

franchise tax annual period, according to the applicable federal

income tax return or state franchise tax report of the entity;

(B) is located in a disaster area; and

(C) has been damaged as a direct result of the disaster;

(2) tangible personal property that is owned or leased by a

business entity described by Subdivision (1)(A)(ii); and

(3) taxes that are imposed on the property by a taxing unit

before the first anniversary of the disaster.

(b) If, before the delinquency date, a person pays at least

one-fourth of a taxing unit's taxes imposed on property that the

person owns, accompanied by notice to the taxing unit that the

person will pay the remaining taxes in installments, the person

may pay the remaining taxes without penalty or interest in three

equal installments. The first installment must be paid before

April 1, the second installment before June 1, and the third

installment before August 1.

(c) If the person fails to make a payment before the applicable

date provided by Subsection (b), the unpaid amount is delinquent

and incurs a penalty of 12 percent and interest as provided by

Section 33.01(c).

(d) A person may pay more than the amount due for each

installment and the amount in excess of the amount due shall be

credited to the next installment. A person may not pay less than

the total amount due for each installment unless the collector

provides for the acceptance of partial payments under this

section. If the collector accepts a partial payment, penalties

and interest are incurred only by the amount of each installment

that remains unpaid on the applicable date provided by Subsection

(b).

(e) If the delinquency date for taxes to which this section

applies is postponed to May 1 or a later date, the collector

shall extend each installment deadline provided by Subsection (b)

by the number of months that the delinquency date was postponed.

The collector may not extend the third installment deadline

beyond December 31.

(f) The comptroller shall adopt rules to implement this section.

(g) In this section:

(1) "Disaster" has the meaning assigned by Section 418.004,

Government Code.

(2) "Disaster area" has the meaning assigned by Section 151.350.

(h) For the 2009 tax year, the limit on gross receipts under

Subsection (a)(1)(A)(ii) is $5 million. For each subsequent tax

year, the comptroller shall adjust the limit to reflect inflation

by using the index that the comptroller considers to most

accurately report changes in the purchasing power of the dollar

for consumers in this state and shall publicize the adjusted

limit. Each collector shall use the adjusted limit as calculated

by the comptroller under this subsection to determine whether

property is owned or leased by a business entity described by

Subsection (a)(1)(A)(ii).

Added by Acts 1995, 74th Leg., ch. 1041, Sec. 1, eff. June 17,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

359, Sec. 2, eff. June 19, 2009.

Sec. 31.035. PERFORMANCE OF SERVICE IN LIEU OF PAYMENT OF TAXES

ON HOMESTEAD OF ELDERLY PERSON. (a) The governing body of a

taxing unit by order or resolution may permit an individual who

is at least 65 years of age to perform service for the taxing

unit in lieu of paying taxes imposed by the taxing unit on

property owned by the individual and occupied as the individual's

residence homestead.

(b) The governing body of the taxing unit shall determine:

(1) the number of property owners who will be permitted to

perform service for the taxing unit under this section; and

(2) the maximum number of hours of service that a property owner

may perform for the taxing unit under this section.

(c) The governing body shall require that each property owner

permitted to perform service for the taxing unit under this

section execute a contract with the taxing unit. The contract

must be executed before the delinquency date and must:

(1) specify:

(A) the nature of the service that the property owner will

perform for the taxing unit;

(B) the facility or location where the service will be

performed;

(C) the number of hours of service the property owner will

perform; and

(D) when the property owner will perform the service; and

(2) set out or describe the provisions of Subsections (d), (e),

and (f).

(d) For each hour of service performed for the taxing unit, the

property owner receives a credit against the taxes owed in an

amount equal to the amount that would be earned by working one

hour at the federal hourly minimum wage rate. The contract must

require the property owner to perform the service not later than

one year after the delinquency date for the taxes against which

the property owner receives credit.

(e) Taxes for which the property owner is to receive credit

under the contract do not become delinquent on the delinquency

date otherwise provided by this chapter as long as the contract

is in effect and are considered paid when the service is

performed. If the property owner fails to perform the service, or

if the taxing unit determines that the service of the property

owner is unsatisfactory, the taxing unit shall terminate the

contract and notify the property owner of the termination. The

unpaid taxes for which the property owner was to receive credit

under the contract for service not yet performed become

delinquent and incur penalty and interest provided by Section

33.01 on the later of:

(1) the delinquency date otherwise provided by this chapter for

the unpaid taxes; or

(2) the first day of the next calendar month that begins at

least 21 days after the date the taxing unit delivers notice to

the property owner that the contract has been terminated.

(f) While performing service for a taxing unit, the property

owner:

(1) is not an employee of the taxing unit; and

(2) is not entitled to any benefit, including workers'

compensation coverage, that the taxing unit provides to an

employee of the taxing unit.

(g) Property owners performing services for a taxing unit under

this section may only supplement or complement the regular

personnel of the taxing unit. A taxing unit may not reduce the

number of persons the taxing unit employs or reduce the number of

hours to be worked by employees of the taxing unit because the

taxing unit permits property owners to perform services for the

taxing unit under this section.

(h) A person performing service for a taxing unit under this

section is not entitled to indemnification from the taxing unit

for injury or property damage the person sustains or liability

the person incurs in performing service under this section. The

taxing unit is not liable for any damages arising from an act or

omission of the person in performing service under this section.

Added by Acts 1999, 76th Leg., ch. 637, Sec. 1, eff. Aug. 30,

1999.

Sec. 31.036. PERFORMANCE OF TEACHING SERVICES IN LIEU OF PAYMENT

OF SCHOOL TAXES ON HOMESTEAD. (a) The governing body of a

school district by resolution may permit qualified individuals to

perform teaching services for the school district at a junior

high school or high school of the district in lieu of paying

taxes imposed by the district on property owned and occupied by

the individual as a residence homestead.

(b) The governing body of the school district shall determine:

(1) the number of qualified individuals who will be permitted to

perform teaching services for the district under this section;

(2) the courses that a qualified individual may teach for the

district under this section; and

(3) the amount of the tax credit that a qualified individual may

earn.

(c) The governing body shall require that each qualified

individual permitted to perform teaching services for the

district under this section execute a contract with the district.

The contract must be executed before the delinquency date and

must:

(1) specify:

(A) the course or courses that the qualified individual will

teach for the district;

(B) the high school or junior high school of the district where

the qualified individual will perform the teaching services;

(C) the semester in which the qualified individual will perform

the teaching services; and

(D) the amount of the tax credit that the qualified individual

will receive on successful completion of the individual's

contractual obligations; and

(2) set out or describe the provisions of Subsections (d)-(g).

(d) A qualified individual who teaches a course for an entire

school semester is entitled to a maximum credit of $500 against

the taxes imposed, except that if the qualified individual

teaches a course for which a student receives a full year's

credit for one semester, the qualified individual is entitled to

a maximum credit of $1,000 for each such course taught for one

semester by the qualified individual. A qualified individual may

not receive credits for teaching more than two courses in any

school year.

(e) The district shall terminate the contract if:

(1) the qualified individual fails to perform the teaching

services; or

(2) the district determines that the teaching services of the

qualified individual are unsatisfactory.

(f) If the contract is terminated under Subsection (e), on the

termination date the district may grant the individual a portion

of the tax credit based on the portion of the teaching services

performed.

(g) While performing teaching services for a school district,

the qualified individual:

(1) is not an employee of the district; and

(2) is not entitled to any benefit, including workers'

compensation coverage, that the district provides to an employee

of the district.

(h) An individual is qualified to perform teaching services for

a school district under this section only if the individual holds

a baccalaureate or more advanced degree in a field related to

each course to be taught and:

(1) is certified as a classroom teacher under Subchapter B,

Chapter 21, Education Code; or

(2) obtains a school district teaching permit under Section

21.055, Education Code.

Added by Acts 1999, 76th Leg., ch. 637, Sec. 2, eff. Aug. 30,

1999.

Sec. 31.037. PERFORMANCE OF TEACHING SERVICES BY EMPLOYEE IN

LIEU OF PAYMENT OF SCHOOL TAXES ON PROPERTY OF BUSINESS ENTITY.

(a) The governing body of a school district by resolution may

authorize a corporation or other business entity to permit a

qualified individual employed by the business entity to perform

teaching services in a high school or a junior high school for

the school district in lieu of paying taxes imposed by the

district on property owned by the business entity.

(b) The governing body of the school district shall determine:

(1) the number of business entities that will be eligible for a

tax credit under this section;

(2) the courses that an employee of the business entity may

teach for the district under this section; and

(3) the amount of the tax credit that a business entity may

earn.

(c) The governing body shall require that each business entity

permitted to provide an employee to perform teaching services for

the district under this section execute a contract with the

district. The contract must be executed before the delinquency

date and must:

(1) specify:

(A) the course or courses that the employee will teach for the

district;

(B) the high school or junior high school of the district where

the employee will perform the teaching services;

(C) the semester in which the employee will perform the teaching

services; and

(D) the amount of the tax credit that the business entity will

receive on successful completion of the contractual obligations

of the business entity and its employee; and

(2) set out or describe the provisions of Subsections (d)-(h).

(d) For each course taught for the entire school semester by an

employee of the business entity for the school district, the

business entity is entitled to a maximum credit of $500 against

the taxes imposed, except that if the employee teaches a course

for which a student receives a full year's credit for one

semester, the business entity is entitled to a maximum credit of

$1,000 for each such course taught for one semester by the

employee.

(e) The district shall terminate the contract if:

(1) the employee fails to perform the teaching services; or

(2) the district determines that the teaching services of the

employee of the business entity are unsatisfactory.

(f) If the contract is terminated under Subsection (e), on the

termination date the district may grant the business entity a

portion of the tax credit based on the portion of the teaching

services performed.

(g) While performing teaching services for a school district,

the employee of the business entity:

(1) is not an employee of the district; and

(2) is not entitled to any benefit, including workers'

compensation coverage, that the district provides to an employee

of the district.

(h) An individual may not perform teaching services for which a

business entity receives a tax credit under this section if the

individual enters into a contract with the same school district

to provide teaching services for a tax credit for the same tax

year under Section 31.036.

(i) An individual is qualified to perform teaching services for

a school district under this section only if the individual holds

a baccalaureate or more advanced degree in a field related to the

course to be taught and:

(1) is certified as a classroom teacher under Subchapter B,

Chapter 21, Education Code; or

(2) obtains a school district teaching permit under Section

21.055, Education Code.

Added by Acts 1999, 76th Leg., ch. 637, Sec. 2, eff. Aug. 30,

1999.

Sec. 31.04. POSTPONEMENT OF DELINQUENCY DATE. (a) If a tax

bill is mailed after January 10, the delinquency date provided by

Section 31.02 of this code is postponed to the first day of the

next month that will provide a period of at least 21 days after

the date of mailing for payment of taxes before delinquent unless

the taxing unit has adopted the discounts provided by Section

31.05(c) of this code, in which case the delinquency date is

determined by Subsection (d) of this section.

(a-1) If a tax bill is mailed that includes taxes for one or

more preceding tax years because the property was erroneously

omitted from the tax roll in those tax years, the delinquency

date provided by Section 31.02 is postponed to February 1 of the

first year that will provide a period of at least 180 days after

the date the tax bill is mailed in which to pay the taxes before

they become delinquent.

(b) If the delinquency date is postponed as provided by this

section, the assessor who mails the bills shall notify the

governing body of each taxing unit whose taxes are included in

the bills of the postponement.

(c) A payment option provided by Section 31.03 of this code or a

discount adopted under Section 31.05(b) of this code does not

apply to taxes that are calculated too late for it to be

available.

(d) If a taxing unit mails its tax bills after September 30 and

adopts the discounts provided by Section 31.05(c) of this code,

the delinquency date is postponed to the first day of the next

month following the fourth full calendar month following the date

the tax bills were mailed.

(e) If the delinquency date for a tax is postponed under

Subsection (a) or (a-1), that postponed delinquency date is the

date on which penalties and interest begin to be incurred on the

tax as provided by Section 33.01.

Acts 1979, 66th Leg., p. 2285, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 16, ch. 5, Sec. 2, eff.

March 14, 1983; Acts 1985, 69th Leg., ch. 753, Sec. 1, eff. June

14, 1985; Acts 2003, 78th Leg., ch. 151, Sec. 1, eff. Sept. 1,

2003.

Sec. 31.05. DISCOUNTS. (a) The governing body of a taxing unit

may adopt the discounts provided by Subsection (b) or Subsection

(c), or both, in the manner required by law for official action

by the body. The discounts, if adopted, apply only to that

taxing unit's taxes. If a taxing unit adopts both discounts

under Subsections (b) and (c), the discounts adopted under

Subsection (b) apply unless the tax bills for the unit are mailed

after September 30, in which case only the discounts under

Subsection (c) apply. A taxing unit that collects taxes for

another taxing unit that adopts the discounts may prepare and

mail separate tax bills on behalf of the adopting taxing unit and

may charge an additional fee for preparing and mailing the

separate tax bills and for collecting the taxes imposed by the

adopting taxing unit. If under an intergovernmental contract a

county assessor-collector collects taxes for a taxing unit that

adopts the discounts, the county assessor-collector may terminate

the contract if the county has adopted a discount policy that is

different from the discount policy adopted by the adopting taxing

unit.

(b) A taxing unit may adopt the following discounts to apply

regardless of the date on which it mails its tax bills:

(1) three percent if the tax is paid in October or earlier;

(2) two percent if the tax is paid in November; and

(3) one percent if the tax is paid in December.

(c) A taxing unit may adopt the following discounts to apply

when it mails its tax bills after September 30:

(1) three percent if the tax is paid before or during the next

full calendar month following the date on which the tax bills

were mailed;

(2) two percent if the tax is paid during the second full

calendar month following the date on which the tax bills were

mailed; and

(3) one percent if the tax is paid during the third full

calendar month following the date on which the tax bills were

mailed.

(d) Repealed by Acts 1983, 68th Leg., p. 4876, ch. 862, Sec. 3,

eff. Sept. 1, 1983.

Acts 1979, 66th Leg., p. 2285, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 167, ch. 13,

Sec. 124, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 16, ch. 5,

Sec. 2, eff. March 14, 1983; Acts 1983, 68th Leg., pp. 4875,

4876, ch. 862, Sec. 2, 3, eff. Sept. 1, 1983.

Amended by:

Acts 2005, 79th Leg., Ch.

1126, Sec. 9, eff. September 1, 2005.

Sec. 31.06. MEDIUM OF PAYMENT. (a) Except as provided by

Section 31.061, taxes are payable only as provided by this

section. A collector shall accept United States currency or a

check or money order in payment of taxes and shall accept payment

by credit card or electronic funds transfer.

(b) Acceptance by a collector of a check or money order or of

payment by credit card constitutes payment of a tax as of the

date of acceptance if the check, money order, or credit card

invoice is duly paid or honored. If the check, money order, or

credit card invoice is not duly paid or honored, the collector

shall deliver written notice of nonpayment to the person who

attempted payment by check, money order, or credit card. Until

payment is made in full by cash or by a check, money order, or

credit card that is duly paid or honored, the lien securing

payment of the tax remains in effect, whether or not the person

receives notice of nonpayment.

(c) If a tax is paid by credit card, the collector may collect a

fee for processing the payment. The collector shall set the fee

in an amount that is reasonably related to the expense incurred

by the collector or taxing unit in processing the payment by

credit card, not to exceed five percent of the amount of taxes

and any penalties or interest being paid. The fee is in addition

to the amount of taxes, penalties, or interest.

(d) If a check or money order accepted in payment of taxes or

the invoice for a payment of taxes by credit card is not duly

paid or honored, the amount of any charge against the taxing unit

for processing the check, order, or credit card invoice is added

to the amount of tax due in the same manner as penalties and

interest are added for taxes that are delinquent. The tax lien on

the property also secures payment of the amount of the charge.

Acts 1979, 66th Leg., p. 2285, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 167, ch. 13,

Sec. 125, eff. Jan. 1, 1982; Acts 1989, 71st Leg., ch. 737, Sec.

1, eff. Aug. 28, 1989; Acts 1993, 73rd Leg., ch. 697, Sec. 1,

eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 606, Sec. 1, eff.

June 18, 1999; Acts 2001, 77th Leg., ch. 529, Sec. 2, eff. June

11, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 88, eff. September 1, 2009.

Sec. 31.061. PAYMENT OF TAXES ASSESSED AGAINST REAL PROPERTY BY

CONVEYANCE TO TAXING UNIT OF PROPERTY. (a) An owner of real

property may, subject to the approval of the governing body of

all of the taxing units, by deed convey the property to the

taxing unit that is owed the largest amount of the taxes,

penalties, and interest assessed against the property in payment

of the taxes, including delinquent taxes, penalties, and interest

assessed against the property by each taxing unit. The taxing

unit acquiring the property holds title to the property on behalf

of each taxing unit. The lien of each taxing unit on the property

conveyed is extinguished at the time of the conveyance. The

taxing unit acquiring the property may, subject to the approval

of the governing body of another taxing unit, by deed convey the

property to that taxing unit. The taxing unit acquiring the

property holds title to the property on behalf of each taxing

unit.

(b) A taxing unit acquiring property under this section may sell

the property. The sale may be conducted in a manner provided by

Section 34.05. If the taxing unit sells the property within six

months after the date the owner conveys the property, the taxing

unit shall pay to each taxing unit its proportionate share of the

sale proceeds according to each taxing unit's share of the total

amount of the taxes, penalties, and interest owed at the time of

the acquisition.

(c) A taxing unit that does not sell property acquired under

this section within six months after the date the owner conveys

the property shall pay to each taxing unit its proportionate

share, as determined under Subsection (b), of the appraised

market value of the property as shown on the most recent tax

roll, less the value of all encumbrances burdening the property.

On making the payment provided by this subsection, the taxing

unit owns the property outright and not on behalf of each taxing

unit. The period during which a taxing unit may hold title to the

property on behalf of each taxing unit may be extended subject to

the approval of the governing body of each taxing unit.

(d) The collector shall credit against the taxes, penalties, and

interest owed each taxing unit:

(1) the taxing unit's share, as determined under Subsection (b),

of the sale price if the property is sold within six months after

the date the owner conveys the property; or

(2) the taxing unit's share, as determined under Subsection (b),

of the appraised market value of the property as shown on the

most recent tax roll, less the value of all encumbrances

burdening the property, if the property is not sold within six

months after the date the owner conveys the property.

(e) The owner remains personally liable to each taxing unit to

the extent the amount of the taxes, penalties, and interest owed

each taxing unit exceeds the amount credited under Subsection

(d). The owner is entitled to a refund from each taxing unit to

the extent the amount credited under Subsection (d) exceeds the

amount of the taxes, penalties, and interest owed the taxing

unit.

(f) A conveyance of property to a taxing unit under this section

is voidable by the taxing unit at any time that the taxing unit

owns the property and determines that the condition of the

property on the date the owner conveyed it was or may have been

in violation of a federal or state law, regulation, rule, or

order. If the taxing unit voids the conveyance:

(1) the taxing unit shall execute a quitclaim deed of the

property to the owner, file the deed in the county records, and

give notice of the deed and its filing to the owner;

(2) the collector shall remove the credit against the taxes,

penalties, and interest owed each taxing unit made under this

section;

(3) a taxing unit that does not acquire the property shall

refund the payment made to it by the taxing unit that acquires

the property and reinstate the taxes, penalties, and interest

owed the taxing unit; and

(4) the lien of each taxing unit is reinstated as of the date it

originally attached.

(g) Repealed by Acts 1997, 75th Leg., ch. 1111, Sec. 8, eff.

Sept. 1, 1997.

Added by Acts 1993, 73rd Leg., ch. 697, Sec. 2, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 1111, Sec. 1, 8, eff.

Sept. 1, 1997.

Sec. 31.07. CERTAIN PAYMENTS ACCEPTED. (a) A person may pay

the tax imposed on any one property without simultaneously paying

taxes imposed on other property he owns.

(b) A collector shall accept payment of the tax imposed on a

property by a taxing unit that has adopted the discounts under

Section 31.05 of this code separately from taxes imposed on that

property by other taxing units using the same collector, even if

the taxes are included in the same bill. The collector may adopt

a policy of accepting separate payments in other circumstances.

If the tax paid is included in the same bill as other taxes that

are not paid, the collector shall send a revised bill or receipt

to reflect the tax payment, if a discount applies to the payment,

and may send a revised bill or receipt to reflect the tax payment

in other circumstances. The sending of a revised bill does not

affect the date on which the unpaid taxes become delinquent.

(c) A collector may adopt a policy of accepting partial payments

of property taxes. A payment option provided by Section 31.03 of

this code or a discount adopted under Section 31.05 of this code

does not apply to any portion of a partial payment. If a

collector accepts a partial payment on a tax bill that includes

taxes for more than one taxing unit, the collector shall allocate

the partial payment among all the taxing units included in the

bill in proportion to the amount of tax included in the bill for

each taxing unit, unless the collector under Subsection (b) has

adopted a policy of accepting payments of a taxing unit's taxes

separate from the taxes of other taxing units included in the

same bill and the taxpayer directs that the partial payment be

allocated in specific amounts to one or more specific taxing

units. Acceptance of a partial payment does not affect the date

that the tax becomes delinquent, but the penalties and interest

provided by Section 33.01 of this code are incurred only by the

portion of a tax that remains unpaid on the date the tax becomes

delinquent.

(d) Notwithstanding Subsection (c), a collector shall accept a

partial payment of property taxes on a tax bill that includes

taxes for more than one taxing unit if one or more of the taxing

units has adopted the discounts under Section 31.05 of this code,

the taxpayer directs that the partial payment be allocated first

to the payment of the taxes owed one or more of the taxing units

that have adopted the discounts, and the amount of the payment is

equal to or greater than the amount of the taxes owed the taxing

units designated by the taxpayer.

Acts 1979, 66th Leg., p. 2286, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 4827, ch. 851, Sec. 21,

eff. Aug. 29, 1983; Acts 1985, 69th Leg., ch. 493, Sec. 1, eff.

June 12, 1985; Acts 1989, 71st Leg., ch. 745, Sec. 2, eff. Sept.

1, 1989. Amended by Acts 1993, 73rd Leg., ch. 539, Sec. 1, eff.

Sept. 1, 1993.

Sec. 31.071. CONDITIONAL PAYMENTS. (a) The collector of a

taxing unit shall accept conditional payments of taxes before the

delinquency date for property taxes that are subject to a pending

challenge or protest.

(b) A property owner whose property is subject to a pending

protest or challenge may pay the tax due on the amount of value

of the property involved in the pending action that is not in

dispute or the amount of tax paid on the property in the

preceding year, whichever is greater, but not to exceed the

amount of tax that would be due on the appraised value that is

subject to protest or challenge. The collector of the taxing unit

shall provide the property owner with a temporary receipt of

taxes paid under this section.

(c) If the property is no longer subject to a challenge,

protest, or appeal at any time before the delinquency date, the

collector shall apply the amount paid by the property owner under

this section to the tax imposed on the property and shall refund

the remainder, if any, to the property owner. If the property is

still subject to an appeal on the last working day before the

delinquency date, or at an earlier date if so requested by the

property owner, the collector shall apply the amount paid under

this section to the payment required by Section 42.08(b) of this

code and shall retain the remainder, if any, until the appeal is

completed. When the appeal is completed, the collector shall

apply any amount retained under this section to the tax

ultimately imposed on the property that is not covered by the

payment under Section 42.08(b) and shall refund the remainder, if

any, to the property owner.

Added by Acts 1987, 70th Leg., ch. 999, Sec. 1, eff. Aug. 31,

1987.

Sec. 31.072. ESCROW ACCOUNTS. (a) The collector for a taxing

unit may enter a contract with a property owner under which the

property owner deposits money in an escrow account maintained by

the collector to provide for the payment of property taxes

collected by the collector on any property the person owns.

(b) A contract may not be made before October 1 of the year

preceding the tax year for which the account is established. The

collector may agree to establish a combined account for more than

one item of property having the same owner on the property

owner's request. If a collector collects taxes for more than one

taxing unit, an account must apply to taxes on the affected

property for each of the taxing units.

(c) A contract under this section must require the property

owner to make monthly deposits to the escrow account until the

amount set in the contract under Subsection (d) of this section

accrues in the account or until the tax bill for the property is

prepared, whichever occurs earlier.

(d) On request by a property owner to establish an escrow

account under this section, the collector shall estimate the

amount of taxes to be imposed on the property by the affected

taxing units in that year. A contract to establish an escrow

account must provide for deposits that would provide, as of the

date the collector estimates the tax bill for the property will

be prepared, a total deposit that is not less than the amount of

taxes estimated by the collector or the amount of taxes imposed

on the property by the affected taxing units in the preceding

year, whichever is less. The collector may agree to a deposit of

a greater amount on the property owner's request.

(e) The county tax assessor-collector shall maintain the escrow

account in the county depository. Any other collector shall

maintain the escrow account in the depository of the taxing unit

or other entity that employs the collector. The collector is not

required to maintain a separate account in the depository for

each escrow account but shall maintain separate records for each

escrow account.

(f) The property owner may withdraw from the collector the money

the owner deposited in an escrow account only if the withdrawal

is made before the date the tax bill is prepared or October 1 of

the tax year, whichever occurs earlier. On and after that date

and until the taxes are paid, the collector must agree to a

withdrawal by the taxpayer. The property owner may not withdraw

less than the total amount deposited in the escrow account.

(g) When the tax bill is prepared for property for which an

escrow account is established, the collector shall apply the

money in the account to the taxes imposed and deliver a tax

receipt to the taxpayer together with a refund of any amount in

the account in excess of the amount of taxes paid. If the amount

in the escrow account is not sufficient to pay the taxes in full,

the collector shall apply the money to the taxes and deliver to

the taxpayer a tax receipt for the partial payment and a tax bill

for the unpaid amount. If the escrow account applies to more than

one taxing unit or to more than one item of property, the

collector shall apply the amount to each taxing unit or item of

property in proportion to the amount of taxes imposed unless the

contract provides otherwise.

(h) Notwithstanding Subsection (a), if the property owner

requesting a collector to establish an escrow account under this

section is a disabled veteran as defined by Section 11.22 or a

recipient of the Purple Heart, the Congressional Medal of Honor,

the Bronze Star Medal, the Silver Star, the Legion of Merit, or a

service cross awarded by a branch of the United States armed

forces and the escrow account is to be used solely to provide for

the payment of property taxes collected by the collector on the

property owner's residence homestead, the collector shall enter

into a contract with the property owner under this section.

(i) Notwithstanding Subsection (a), if the property owner

requesting a collector to establish an escrow account under this

section is the owner of a manufactured home and the escrow

account is to be used solely to provide for the payment of

property taxes collected by the collector on the property owner's

manufactured home, the collector shall enter into a contract with

the property owner under this section.

Added by Acts 1989, 71st Leg., ch. 737, Sec. 2, eff. Aug. 28,

1989.

Amended by:

Acts 2005, 79th Leg., Ch.

85, Sec. 1, eff. May 17, 2005.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 71, eff. January 1, 2008.

Sec. 31.073. RESTRICTED OR CONDITIONAL PAYMENTS PROHIBITED. A

restriction or condition placed on a check in payment of taxes,

penalties, or interest by the maker that limits the amount of

taxes, penalties, or interest owed to an amount less than that

stated in the tax bill or shown by the tax collector's records is

void unless the restriction or condition is authorized by this

code.

Added by Acts 1993, 73rd Leg., ch. 539, Sec. 2, eff. Sept. 1,

1993.

Amended by:

Acts 2005, 79th Leg., Ch.

1126, Sec. 10, eff. September 1, 2005.

Sec. 31.075. TAX RECEIPT. (a) At the request of a property

owner or a property owner's agent, the collector for a taxing

unit shall issue a receipt showing the taxable value and the

amount of tax imposed by the unit on the property in one or more

tax years for which the information is requested, the tax rate

for each of those tax years, and the amount of tax paid in each

of those years. The receipt must describe the property in the

manner prescribed by the comptroller. If the amount of the tax

for the current year has not been calculated when the request is

made, the collector shall on request issue to the property owner

or agent a statement indicating that taxes for the current year

have not been calculated.

(b) In any judicial proceeding, including a suit to collect

delinquent taxes under Chapter 33 of this code, a tax receipt

issued under this section that states that a tax has been paid

constitutes prima facie evidence that the tax has been paid as

stated by the receipt.

Added by Acts 1987, 70th Leg., ch. 52, Sec. 1, eff. May 6, 1987.

Amended by Acts 1991, 72nd Leg., ch. 836, Sec. 5.5, eff. Aug. 26,

1991; Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec. 48, eff. Sept.

1, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

1154, Sec. 2, eff. September 1, 2005.

Sec. 31.08. TAX CERTIFICATE. (a) At the request of any person,

a collector for a taxing unit shall issue a certificate showing

the amount of delinquent taxes, penalties, interest, and any

known costs and expenses under Section 33.48 due the unit on a

property according to the unit's current tax records. If the

collector collects taxes for more than one taxing unit, the

certificate must show the amount of delinquent taxes, penalties,

interest, and any known costs and expenses under Section 33.48

due on the property to each taxing unit for which the collector

collects the taxes. The collector shall charge a fee not to

exceed $10 for each certificate issued. The collector shall pay

all fees collected under this section into the treasury of the

taxing unit that employs the collector.

(b) Except as provided by Subsection (c) of this section, if a

person transfers property accompanied by a tax certificate that

erroneously indicates that no delinquent taxes, penalties, or

interest are due a taxing unit on the property or that fails to

include property because of its omission from an appraisal roll

as described under Section 25.21, the unit's tax lien on the

property is extinguished and the purchaser of the property is

absolved of liability to the unit for delinquent taxes,

penalties, or interest on the property or for taxes based on

omitted property. The person who was liable for the tax for the

year the tax was imposed or the property was omitted remains

personally liable for the tax and for any penalties or interest.

(c) A tax certificate issued through fraud or collusion is void.

Acts 1979, 66th Leg., p. 2286, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 662, ch. 149, Sec. 1,

eff. Sept. 1, 1983; Acts 1987, 70th Leg., ch. 105, Sec. 1, eff.

Sept. 1, 1987.

Amended by:

Acts 2005, 79th Leg., Ch.

846, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1126, Sec. 11, eff. September 1, 2005.

Sec. 31.081. PROPERTY TAX WITHHOLDING ON PURCHASE OF BUSINESS OR

INVENTORY. (a) This section applies only to a person who

purchases a business, an interest in a business, or the inventory

of a business from a person who is liable under this title for

the payment of taxes imposed on personal property used in the

operation of that business.

(b) The purchaser shall withhold from the purchase price an

amount sufficient to pay all of the taxes imposed on the personal

property of the business, plus any penalties and interest

incurred, until the seller provides the purchaser with:

(1) a receipt issued by each appropriate collector showing that

the taxes due the applicable taxing unit, plus any penalties and

interest, have been paid; or

(2) a tax certificate issued under Section 31.08 stating that no

taxes, penalties, or interest is due the applicable taxing unit.

(c) A purchaser who fails to withhold the amount required by

this section is liable for that amount to the applicable taxing

units to the extent of the value of the purchase price, including

the value of a promissory note given in consideration of the sale

to the extent of the note's market value on the effective date of

the purchase, regardless of whether the purchaser has been

required to make any payments on that note.

(d) The purchaser may request each appropriate collector to

issue a tax certificate under Section 31.08 or a statement of the

amount of the taxes, penalties, and interest that are due to each

taxing unit for which the collector collects taxes. The collector

shall issue the certificate or statement before the 10th day

after the date the request is made. If a collector does not

timely provide or mail the certificate or statement to the

purchaser, the purchaser is released from the duties and

liabilities imposed by Subsections (b) and (c) in connection with

taxes, penalties, and interest due the applicable taxing unit.

(e) An action to enforce a duty or liability imposed on a

purchaser by Subsection (b) or (c) must be brought before the

fourth anniversary of the effective date of the purchase. An

action to enforce the purchaser's duty or liability is subject to

a limitation plea by the purchaser as to any taxes that have been

delinquent at least four years as of the date the collector

issues the statement under Subsection (d).

(f) This section does not release a person who sells a business

or the inventory of a business from any personal liability

imposed on the person for the payment of taxes imposed on the

personal property of the business or for penalties or interest on

those taxes.

(g) For purposes of this section:

(1) a person is considered to have purchased a business if the

person purchases the name of the business or the goodwill

associated with the business; and

(2) a person is considered to have purchased the inventory of a

business if the person purchases inventory of a business, the

value of which is at least 50 percent of the value of the total

inventory of the business on the date of the purchase.

Added by Acts 1999, 76th Leg., ch. 1481, Sec. 10, eff. Jan. 1,

2000.

Sec. 31.10. REPORTS AND REMITTANCES OF OTHER TAXES. (a) Each

month the collector of taxes for a taxing unit shall prepare and

submit to the governing body of the unit a written report made

under oath accounting for all taxes collected for the unit during

the preceding month. Reports of collections made in the months of

October through January are due on the 25th day of the month

following the month that is the subject of the report. Reports of

collections made in all other months are due on the 15th day of

the month following the month that is the subject of the report.

A collector for more than one taxing unit may prepare one report

accounting for taxes collected for all units, and he may submit a

certified copy of the report as his monthly report to the

governing body of each unit.

(b) The collector for a taxing unit shall prepare and submit to

the governing body of the unit an annual report made under oath

accounting for all taxes of the unit collected or delinquent on

property taxed by the unit during the preceding 12-month period.

Annual reports are due on the 60th day following the last day of

the fiscal year.

(c) Except as otherwise provided by Subsection (d) of this

section, at least monthly the collector for a taxing unit shall

deposit in the unit's depository all taxes collected for the

unit. The governing body of a unit may require deposits to be

made more frequently.

(d) If the taxes of a taxing unit are collected by the collector

or other officer or employee of another taxing unit or by an

appraisal district as provided by the law creating or authorizing

creation of the unit or as the result of an election held under

Section 6.26 of this code, the entity that collects the taxes

shall deposit the taxes in the unit's depository daily, unless

the governing body of that unit by official action provides that

those deposits may be made less often than daily.

Acts 1979, 66th Leg., p. 2286, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 5462, ch. 1027, Sec. 1,

eff. Aug. 29, 1983; Acts 1987, 70th Leg., ch. 488, Sec. 1, eff.

Jan. 1, 1988.

Sec. 31.11. REFUNDS OF OVERPAYMENTS OR ERRONEOUS PAYMENTS. (a)

If a taxpayer applies to the tax collector of a taxing unit for a

refund of an overpayment or erroneous payment of taxes, the

collector for the unit determines that the payment was erroneous

or excessive, and the auditor for the unit agrees with the

collector's determination, the collector shall refund the amount

of the excessive or erroneous payment from available current tax

collections or from funds appropriated by the unit for making

refunds. However, the collector may not make the refund unless:

(1) in the case of a collector who collects taxes for one taxing

unit, the governing body of the taxing unit also determines that

the payment was erroneous or excessive and approves the refund if

the amount of the refund exceeds:

(A) $5,000 for a refund to be paid by a county with a population

of two million or more; or

(B) $500 for a refund to be paid by any other taxing unit; or

(2) in the case of a collector who collects taxes for more than

one taxing unit, the governing body of the taxing unit that

employs the collector also determines that the payment was

erroneous or excessive and approves the refund if the amount of

the refund exceeds:

(A) $5,000 for a refund to be paid by a county with a population

of two million or more; or

(B) $2,500 for a refund to be paid by any other taxing unit.

(b) A taxing unit that determines a taxpayer is delinquent in ad

valorem tax payments on property other than the property for

which liability for a refund arises may apply the amount of an

overpayment or erroneous payment to the payment of the delinquent

taxes if the taxpayer was the sole owner of the property:

(1) for which the refund is sought on January 1 of the tax year

in which those taxes were assessed; and

(2) on which the taxes are delinquent on January 1 of the tax

year for which those taxes were assessed.

(c) Except as provided by Subsection (c-1), an application for a

refund must be made within three years after the date of the

payment or the taxpayer waives the right to the refund. A

taxpayer may apply for a refund by filing:

(1) an application on a form prescribed by the comptroller by

rule; or

(2) a written request that includes information sufficient to

enable the collector and the auditor for the taxing unit and, if

applicable, the governing body of the taxing unit to determine

whether the taxpayer is entitled to the refund.

(c-1) The governing body of the taxing unit may extend the

deadline provided by Subsection (c) for a single period not to

exceed two years on a showing of good cause by the taxpayer.

(d) The collector for a taxing unit shall provide a copy of the

refund application form without charge on request of a taxpayer

or a taxpayer's representative.

(e) An application for a refund must:

(1) include an affirmation by the taxpayer that the information

in the application is true and correct; and

(2) be signed by the taxpayer.

(f) This subsection applies only to a refund that is required to

be approved by the governing body of a taxing unit. The presiding

officer of the governing body of the taxing unit is not required

to sign the application for the refund or any document

accompanying the application to indicate the governing body's

approval or disapproval of the refund. The collector for the

taxing unit shall indicate on the application whether the

governing body approved or disapproved the refund and the date of

the approval or disapproval.

(g) If a taxpayer submits a payment of taxes that exceeds by $5

or more the amount of taxes owed for a tax year to a taxing unit,

the collector for the taxing unit, without charge, shall mail to

the taxpayer or the taxpayer's representative a written notice of

the amount of the overpayment accompanied by a refund application

form.

(h) This section does not apply to an overpayment caused by a

change of exemption status or correction of a tax roll. Such an

overpayment is covered by Section 26.15 or 42.43, as applicable.

(i) Notwithstanding the other provisions of this section, in the

case of an overpayment or erroneous payment of taxes submitted by

a taxpayer to a collector who collects taxes for one or more

taxing units one of which is a county with a population of two

million or more:

(1) a taxpayer is not required to apply to the collector for the

refund to be entitled to receive the refund if the amount of the

refund is at least $5 but does not exceed $5,000; and

(2) the collector is not required to comply with Subsection (g)

unless the amount of the payment exceeds by more than $5,000 the

amount of taxes owed for a tax year to a taxing unit for which

the collector collects taxes.

Added by Acts 1981, 67th Leg., 1st C.S., p. 167, ch. 13, Sec.

126, eff. Jan. 1, 1982. Amended by Acts 1993, 73rd Leg., ch. 198,

Sec. 1, eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 565, Sec.

1, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 915, Sec. 1,

eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 673, Sec. 1, eff.

Jan. 1, 2002; Acts 2001, 77th Leg., ch. 843, Sec. 1, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1430, Sec. 8, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 756, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

464, Sec. 1, eff. June 16, 2007.

Acts 2009, 81st Leg., R.S., Ch.

69, Sec. 1, eff. January 1, 2010.

Acts 2009, 81st Leg., R.S., Ch.

494, Sec. 1, eff. January 1, 2010.

Sec. 31.111. REFUNDS OF DUPLICATE PAYMENTS. (a) The collector

of a taxing unit who determines that a person erred in making a

payment of taxes because the identical taxes were paid by another

person shall refund the amount of the taxes to the person who

erred in making the payment.

(b) A refund under Subsection (a) shall be made as soon as

practicable after the collector discovers the erroneous payment.

The refund shall be accompanied by a description of the property

subject to the taxes sufficient to identify the property. If the

property is assigned an account number, the collector shall

include that number.

(c) Each month, the collector shall inform the auditor of each

appropriate taxing unit of refunds of taxes made under Subsection

(a) during the preceding month.

Added by Acts 2001, 77th Leg., ch. 673, Sec. 2, eff. Jan. 1, 2002

and by Acts 2001, 77th Leg., ch. 1430, Sec. 9, eff. Sept. 1,

2001.

Sec. 31.115. PAYMENT OF TAX UNDER PROTEST. Payment of an ad

valorem tax is involuntary if the taxpayer indicates that the tax

is paid under protest:

(1) on the instrument by which the tax is paid; or

(2) in a document accompanying the payment.

Added by Acts 1995, 74th Leg., ch. 993, Sec. 1, eff. June 17,

1995.

Sec. 31.12. PAYMENT OF TAX REFUNDS; INTEREST. (a) If a refund

of a tax provided by Section 11.431(b), 26.07(g), 26.15(f),

31.11, or 31.111 is paid on or before the 60th day after the date

the liability for the refund arises, no interest is due on the

amount refunded. If not paid on or before that 60th day, the

amount of the tax to be refunded accrues interest at a rate of

one percent for each month or part of a month that the refund is

unpaid, beginning with the date on which the liability for the

refund arises.

(b) For purposes of this section, liability for a refund arises:

(1) if the refund is required by Section 11.431(b), on the date

the chief appraiser notifies the collector for the unit of the

approval of the late homestead exemption;

(2) if the refund is required by Section 26.07(g), on the date

the results of the election to reduce the tax rate are certified;

(3) if the refund is required by Section 26.15(f):

(A) for a correction to the tax roll made under Section

26.15(b), on the date the change in the tax roll is certified to

the assessor for the taxing unit under Section 25.25; or

(B) for a correction to the tax roll made under Section

26.15(c), on the date the change in the tax roll is ordered by

the governing body of the taxing unit;

(4) if the refund is required by Section 31.11, on the date the

auditor for the taxing unit determines that the payment was

erroneous or excessive or, if the amount of the refund exceeds

the applicable amount specified by Section 31.11(a), on the date

the governing body of the unit approves the refund; or

(5) if the refund is required by Section 31.111, on the date the

collector for the taxing unit determines that the payment was

erroneous.

(c) This section does not apply to a refund in an amount less

than $5.

Added by Acts 1987, 70th Leg., ch. 112, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 796, Sec. 30, eff.

June 15, 1989; Acts 1999, 76th Leg., ch. 915, Sec. 2, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 673, Sec. 3, eff. Jan. 1,

2002; Acts 2001, 77th Leg., ch. 1430, Sec. 10, eff. Sept. 1,

2001.



CHAPTER 32. TAX LIENS AND PERSONAL LIABILITY

TAX CODE

TITLE 1. PROPERTY TAX CODE

SUBTITLE E. COLLECTIONS AND DELINQUENCY

CHAPTER 32. TAX LIENS AND PERSONAL LIABILITY

Sec. 32.01. TAX LIEN. (a) On January 1 of each year, a tax

lien attaches to property to secure the payment of all taxes,

penalties, and interest ultimately imposed for the year on the

property, whether or not the taxes are imposed in the year the

lien attaches. The lien exists in favor of each taxing unit

having power to tax the property.

(b) A tax lien on inventory, furniture, equipment, or other

personal property is a lien in solido and attaches to all

inventory, furniture, equipment, and other personal property that

the property owner owns on January 1 of the year the lien

attaches or that the property owner subsequently acquires.

(c) If an owner's real property is described with certainty by

metes and bounds in one or more instruments of conveyance and

part of that property is the owner's residence homestead taxed

separately and apart from the remainder of the property, each of

the liens under this section that secures the taxes imposed on

that homestead and on the remainder of that property extends in

solido to all the real property described in the instrument or

instruments of conveyance, unless the homestead is identified as

a separate parcel and is separately described in the conveyance

or another instrument recorded in the real property records.

(d) The lien under this section is perfected on attachment and,

except as provided by Section 32.03(b), perfection requires no

further action by the taxing unit.

Acts 1979, 66th Leg., p. 2287, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 4827, ch. 851, Sec. 22,

eff. Aug. 29, 1983; Acts 1993, 73rd Leg., ch. 1031, Sec. 3, eff.

Sept. 1, 1993; Acts 1999, 76th Leg., ch. 1481, Sec. 11, eff. Jan.

1, 2000.

Sec. 32.014. TAX LIEN ON MANUFACTURED HOME. (a) If the owner

of a manufactured home has elected to treat the home as real

property under Section 25.08, the tax lien shall be attached to

the land on which the manufactured home is located.

(b) If the owner of a manufactured home does not elect to treat

the home as real property with the land on which the manufactured

home is located, the tax lien on the manufactured home does not

attach to the land on which the home is located.

(c) In this section, "manufactured home" has the meaning

assigned by Section 1201.003, Occupations Code.

(d) This section prevails over Chapter 1201, Occupations Code,

to the extent of any conflict.

Added by Acts 1987, 70th Leg., ch. 633, Sec. 2, eff. Aug. 31,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.02(b), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 1039, Sec. 4.04, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 978, Sec. 20, eff. Sept.

1, 1995; Acts 2001, 77th Leg., ch. 1055, Sec. 8, eff. Jan. 1,

2002; Acts 2003, 78th Leg., ch. 338, Sec. 46, eff. Jan. 1, 2004;

Acts 2003, 78th Leg., ch. 1276, Sec. 14A.813, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 31, eff. June 18, 2005.

Sec. 32.015. TAX LIEN ON MANUFACTURED HOME. (a) On payment of

the taxes, penalties, and interest for a year for which a valid

tax lien has been recorded on the title records of the

department, the collector for the taxing unit shall issue a tax

certificate showing no taxes due or a tax paid receipt for such

year to the person making payment. When the tax certificate

showing no taxes due or tax paid receipt is filed with the

department, the tax lien is extinguished and canceled and shall

be removed from the title records of the manufactured home. The

collector for a taxing unit may not refuse to issue a tax paid

receipt to the person who offers to pay the taxes, penalties, and

interest for a particular year or years, even though taxes may

also be due for another year or other years.

(b) In this section, "department" and "manufactured home" have

the meanings assigned by Section 1201.003, Occupations Code;

however, the term "manufactured home" does not include a

manufactured home that has been attached to real property and for

which the document of title has been canceled under Section

1201.217 of that code.

Added by Acts 1985, 69th Leg., ch. 846, Sec. 15, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 1134, Sec. 22, eff.

June 18, 1987; Acts 1989, 71st Leg., ch. 1039, Sec. 4.05, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 617, Sec. 11, eff. Aug.

26, 1991; Acts 1995, 74th Leg., ch. 978, Sec. 21, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 1481, Sec. 12, eff. Jan. 1, 2000;

Acts 2001, 77th Leg., ch. 988, Sec. 2, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 1276, Sec. 14A.814, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 32, eff. June 18, 2005.

Sec. 32.02. RESTRICTIONS ON A MINERAL INTEREST TAX LIEN. (a)

If a mineral estate is severed from a surface estate and if

different persons own the mineral estate and surface estate, the

lien resulting from taxes imposed against each interest in the

mineral estate exists only for the duration of the interest it

encumbers. After an interest in the mineral estate terminates,

the lien encumbering it expires and is not enforceable:

(1) against any part of the surface estate not owned by the

owner of the interest encumbered by the lien;

(2) against any part of the mineral estate not owned by the

owner of the interest encumbered by the lien; or

(3) against the owner of the surface estate as a personal

obligation, unless he also owns the interest encumbered by the

lien.

(b) Taxes imposed on a severed interest in a mineral estate that

has terminated remain the personal liability of the person who

owned the interest on January 1 of the year for which the tax was

imposed.

Acts 1979, 66th Leg., p. 2287, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 32.03. RESTRICTIONS ON PERSONAL PROPERTY TAX LIEN. (a)

Except as provided by Subsection (a-1), a tax lien may not be

enforced against personal property transferred to a buyer in

ordinary course of business as defined by Section 1.201(9) of the

Business & Commerce Code for value who does not have actual

notice of the existence of the lien.

(a-1) With regard to a manufactured home, a tax lien may be

recorded at any time not later than six months after the end of

the year for which the tax was owed. A tax lien on a

manufactured home may be enforced if it has been recorded in

accordance with the laws in effect at the time of the recordation

of the lien. A properly recorded tax lien may not be enforced

against a new manufactured home that is owned by a person who

acquired the manufactured home from a retailer as a buyer in the

ordinary course of business.

(a-2) A person may not transfer ownership of a manufactured home

until all tax liens perfected on the home that have been timely

filed with the Texas Department of Housing and Community Affairs

have been extinguished or satisfied and released and any personal

property taxes on the manufactured home which accrued on each

January 1 that falls within the 18 months preceding the date of

the sale have been paid. This subsection does not apply to the

sale of a manufactured home in inventory.

(b) A bona fide purchaser for value or the holder of a lien

recorded on a manufactured home statement of ownership and

location is not required to pay any taxes that have not been

recorded with the Texas Department of Housing and Community

Affairs. In this section, manufactured home has the meaning

assigned by Section 32.015(b). Unless a tax lien has been filed

timely with the Texas Department of Housing and Community

Affairs, no taxing unit, nor anyone acting on its behalf, may use

a tax warrant or any other method to attempt to execute or

foreclose on the manufactured home.

(c) A taxpayer may designate in writing which tax year will be

credited with a particular payment. If a taxpayer pays all the

amounts owing for a given year, the taxing unit shall issue a

receipt for the payment of the taxes for the designated year.

(d) Notwithstanding any other provision of this section, if a

manufactured home was omitted from the tax roll for either or

both of the two preceding tax years, the taxing unit may file a

tax lien within the 150-day period following the date on which

the tax becomes delinquent.

(e) If personal property taxes on a manufactured home have not

been levied by the taxing unit, the taxing unit shall provide,

upon request, an estimated amount of taxes computed by

multiplying the taxable value of the manufactured home, according

to the most recent certified appraisal roll for the taxing unit,

by the taxing unit's adopted tax rate for the preceding tax year.

In order to enable the transfer of the manufactured home, the

tax collector shall accept the payment of the estimated personal

property taxes and issue a certification to the Texas Department

of Housing and Community Affairs that the estimated taxes are

being held in escrow until the taxes are levied. Once the taxes

are levied, the tax collector shall apply the escrowed sums to

the levied taxes. At the time the tax collector accepts the

payment of the taxes, the tax collector shall provide notice that

the payment of the estimated taxes is an estimate that may be

raised once the appraisal rolls for the year are certified and

that the new owner may be liable for the payment of any

difference between the tax established by the certified appraisal

roll and the estimate actually paid.

Acts 1979, 66th Leg., p. 2287, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 846, Sec. 16, eff.

Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 617, Sec. 12, eff. Aug.

26, 1991; Acts 1991, 72nd Leg., ch. 836, Sec. 5.2, eff. Aug. 26,

1991; Acts 1995, 74th Leg., ch. 978, Sec. 22, eff. Sept. 1, 1995;

Acts 2001, 77th Leg., ch. 988, Sec. 3, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 338, Sec. 47, eff. Jan. 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 33, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1284, Sec. 34, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

863, Sec. 72, eff. January 1, 2008.

Sec. 32.04. PRIORITIES AMONG TAX LIENS. (a) Whether or not a

tax lien provided by this chapter takes priority over a tax lien

of the United States is determined by federal law. In the absence

of federal law, a tax lien provided by this chapter takes

priority over a tax lien of the United States.

(b) Tax liens provided by this chapter have equal priority.

Acts 1979, 66th Leg., p. 2287, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 32.05. PRIORITY OF TAX LIENS OVER OTHER PROPERTY INTERESTS.

(a) A tax lien on real property takes priority over a homestead

interest in the property.

(b) Except as provided by Subsection (c)(1), a tax lien provided

by this chapter takes priority over:

(1) the claim of any creditor of a person whose property is

encumbered by the lien;

(2) the claim of any holder of a lien on property encumbered by

the tax lien, including any lien held by a property owners'

association, homeowners' association, condominium unit owners'

association, or council of owners of a condominium regime under a

restrictive covenant, condominium declaration, master deed, or

other similar instrument that secures regular or special

maintenance assessments, fees, dues, interest, fines, costs,

attorney's fees, or other monetary charges against the property;

and

(3) any right of remainder, right or possibility of reverter, or

other future interest in, or encumbrance against, the property,

whether vested or contingent.

(b-1) The priority given to a tax lien by Subsection (b)

prevails, regardless of whether the debt, lien, future interest,

or other encumbrance existed before attachment of the tax lien.

(c) A tax lien provided by this chapter is inferior to:

(1) a claim for any survivor's allowance, funeral expenses, or

expenses of the last illness of a decedent made against the

estate of a decedent as provided by law;

(2) except as provided by Subsection (b)(2), a recorded

restrictive covenant that runs with the land and was recorded

before January 1 of the year the tax lien arose; or

(3) a valid easement of record recorded before January 1 of the

year the tax lien arose.

(d) In an action brought under Chapter 33 for the enforced

collection of a delinquent tax against property, a property

owners' association, homeowners' association, condominium unit

owners' association, or council of owners of a condominium regime

that holds a lien for regular or special maintenance assessments,

fees, dues, interest, fines, costs, attorney's fees, or other

monetary charges against the property is not a necessary party to

the action unless, at the time the action is commenced, notice of

the lien in a liquidated amount is evidenced by a sworn

instrument duly executed by an authorized person and recorded

with the clerk of the county in which the property is located.

A tax sale of the property extinguishes the lien held by a

property owners' association, homeowners' association,

condominium unit owners' association, or council of owners of a

condominium regime for all amounts that accrued before the date

of sale if:

(1) the holder of the lien is joined as a party to an action

brought under Chapter 33 by virtue of a notice of the lien on

record at the time the action is commenced; or

(2) the notice of lien is not of record at the time the action

is commenced, regardless of whether the holder of the lien is

made a party to the action.

(e) The existence of a recorded restrictive covenant,

declaration, or master deed that generally provides for the lien

held by a property owners' association, homeowners' association,

condominium unit owners' association, or council of owners of a

condominium regime does not, by itself, constitute actual or

constructive notice to a taxing unit of a lien under Subsection

(d).

Acts 1979, 66th Leg., p. 2287, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 854, Sec. 1, eff. June

16, 1991; Acts 1999, 76th Leg., ch. 1481, Sec. 13, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1126, Sec. 12, eff. September 1, 2005.

Sec. 32.06. TRANSFER OF TAX LIEN. (a) In this section:

(1) "Mortgage servicer" has the meaning assigned by Section

51.0001, Property Code.

(2) "Transferee" means a person authorized to pay the taxes of

another.

(a-1) A person may authorize another person to pay the taxes

imposed by a taxing unit on the person's real property by filing

with the collector for the unit:

(1) a sworn document stating:

(A) the authorization;

(B) the name and street address of the transferee authorized to

pay the taxes of the property owner;

(C) a description of the property by street address, if

applicable, and legal description; and

(D) notice has been given to the property owner that if the

property owner is age 65 or disabled, the property owner may be

eligible for a tax deferral under Section 33.06; and

(2) the information required by Section 351.054, Finance Code.

(a-2) A tax lien may be transferred to the person who pays the

taxes on behalf of the property owner under the authorization

for:

(1) taxes that are delinquent at the time of payment; or

(2) taxes that are not delinquent at the time of payment if:

(A) the property is not subject to a recorded mortgage lien; or

(B) a tax lien transfer authorized by the property owner has

been executed and recorded for one or more prior years on the

same property and the property owner has executed an

authorization consenting to a transfer of the tax liens for both

the taxes on the property that are not delinquent and taxes on

the property that are delinquent in the manner provided by

Subsection (a-1).

(a-3) If the property owner has executed an authorization under

Subsection (a-2)(2)(B) consenting to a transfer of the tax liens

for both the taxes on the property that are not delinquent and

taxes on the property that are delinquent, the collector shall

certify in one document the transfer of the liens for all the

taxes.

(a-4) The Finance Commission of Texas shall:

(1) prescribe the form and content of an appropriate disclosure

statement to be provided to a property owner before the execution

of a tax lien transfer;

(2) adopt rules relating to the reasonableness of closing costs,

fees, and other charges permitted under this section; and

(3) by rule prescribe the form and content of the sworn document

under Subsection (a-1) and the certified statement under

Subsection (b).

(b) If a transferee authorized to pay a property owner's taxes

pursuant to Subsection (a-1) pays the taxes and any penalties and

interest imposed, the collector shall issue a tax receipt to that

transferee. In addition, the collector or a person designated by

the collector shall certify that the taxes and any penalties and

interest on the subject property and collection costs have been

paid by the transferee on behalf of the property owner and that

the taxing unit's tax lien is transferred to that transferee.

The collector shall attach to the certified statement the

collector's seal of office or sign the statement before a notary

public and deliver a tax receipt and the statement attesting to

the transfer of the tax lien to the transferee within 30 days.

The tax receipt and statement may be combined into one document.

The collector shall identify in a discrete field in the

applicable property owner's account the date of the transfer of a

tax lien transferred under this section. When a tax lien is

released, the transferee shall file a release with the county

clerk of each county in which the property encumbered by the lien

is located for recordation by the clerk and send a copy to the

collector. The transferee may charge the property owner a

reasonable fee for filing the release.

(b-1) Not later than the 10th business day after the date the

certified statement is received by the transferee, the transferee

shall send by certified mail a copy of the sworn document

described by Subsection (a-1) to any mortgage servicer and to

each holder of a recorded first lien encumbering the property.

The copy must be sent, as applicable, to the address shown on the

most recent payment invoice, statement, or payment coupon

provided by the mortgage servicer to the property owner, or the

address of the holder of a recorded first lien as shown in the

real property records.

(c) Except as otherwise provided by this section, the transferee

of a tax lien and any successor in interest is entitled to

foreclose the lien:

(1) in the manner provided by law for foreclosure of tax liens;

or

(2) in the manner specified in Section 51.002, Property Code,

and Section 32.065, after the transferee or a successor in

interest obtains a court order for foreclosure under Rule 736,

Texas Rules of Civil Procedure, except as provided by Subsection

(c-1) of this section, if the property owner and the transferee

enter into a contract that is secured by a lien on the property.

(c-1) If a transferee seeks to foreclose a tax lien on the

property under Subsection (c)(2):

(1) the application for the foreclosure must be served on and

name as parties the owner of the property and the holder of any

recorded preexisting first lien on the property and must:

(A) allege that the lien is an ad valorem tax lien instead of a

lien created under Section 50, Article XVI, Texas Constitution;

(B) state that the applicant does not seek a court order

required by Section 50, Article XVI, Texas Constitution;

(C) state that the transferee has provided notice to cure the

default, notice of intent to accelerate, and notice of

acceleration of the maturity of the debt to the property owner

and each holder of a recorded first lien on the property in the

manner required for notice to a debtor under Section 51.002,

Property Code; and

(D) confirm that the property owner has not requested a deferral

of taxes authorized by Section 33.06; and

(2) the holder of a recorded preexisting lien must be provided

at least 60 days' notice before the date of the proposed

foreclosure.

(d) A transferee shall record a tax lien transferred as provided

by this section with the statement attesting to the transfer of

the tax lien as described by Subsection (b) in the deed records

of each county in which the property encumbered by the lien is

located.

(d-1) A right of rescission described by 12 C.F.R. Section

226.23 applies to a tax lien transfer under this section.

(e) A transferee holding a tax lien transferred as provided by

this section may not charge a greater rate of interest than 18

percent a year on the funds advanced. Funds advanced are limited

to the taxes, penalties, interest, and collection costs paid as

shown on the tax receipt, expenses paid to record the lien, plus

reasonable closing costs.

(f) The holder of a loan secured by a transferred tax lien that

is delinquent for 90 consecutive days must send a notice of the

delinquency by certified mail on or before the 120th day of

delinquency or, if the 120th day is not a business day, on the

next business day after the 120th day of delinquency, to any

holder of a recorded preexisting lien on the property. The

holder or mortgage servicer of a recorded preexisting lien on

property encumbered by a tax lien transferred as provided by

Subsection (b) is entitled, within six months after the date on

which the notice is sent, to obtain a release of the transferred

tax lien by paying the transferee of the tax lien the amount owed

under the contract between the property owner and the transferee.

(f-1) If an obligation secured by a preexisting first lien on

the property is delinquent for at least 90 consecutive days and

the obligation has been referred to a collection specialist, the

mortgage servicer or the holder of the first lien may send a

notice of the delinquency to the transferee of a tax lien. The

mortgage servicer or the first lienholder is entitled, within six

months after the date on which that notice is sent, to obtain a

release of the transferred tax lien by paying the transferee of

the tax lien the amount owed under the contract between the

property owner and the transferee. The Finance Commission of

Texas by rule shall prescribe the form and content of the notice

under this subsection.

(f-2) The rights granted by Subsections (f) and (f-1) do not

affect a right of redemption in a foreclosure proceeding

described by Subsection (k) or (k-1).

(f-3) Notwithstanding any contractual agreement with the

property owner, the transferee of a tax lien must provide the

payoff information required by this section to the greatest

extent permitted by 15 U.S.C. Section 6802 and 12 C.F.R. Part

216. The payoff statement must meet the requirements of a payoff

statement defined by Section 12.017, Property Code. A transferee

may charge a reasonable fee for a payoff statement that is

requested after an initial payoff statement is provided.

(f-4) Failure to comply with Subsection (b-1), (f), or (f-1)

does not invalidate a tax lien under this chapter, a contract

lien, or a deed of trust.

(g) At any time after the end of the six-month period specified

by Subsection (f) and before a notice of foreclosure of the

transferred tax lien is sent, the transferee of the tax lien or

the holder of the tax lien may require the property owner to

provide written authorization and pay a reasonable fee before

providing information regarding the current balance owed by the

property owner to the transferee or the holder of the tax lien.

(h) A mortgage servicer who pays a transferred tax lien becomes

subrogated to all rights in the lien.

(i) Except as provided by Section 33.445, a foreclosure of a tax

lien transferred as provided by this section may not be

instituted within one year from the date on which the lien is

recorded in all counties in which the property is located, unless

the contract between the owner of the property and the transferee

provides otherwise.

(j) After one year from the date on which a tax lien transferred

as provided by this section is recorded in all counties in which

the property is located, the transferee of the lien may foreclose

the lien in the manner provided by Subsection (c) unless a

contract between the holder of the lien and the owner of the

property encumbered by the lien provides otherwise. If a

foreclosure suit results in foreclosure of the lien, the

transferee is entitled to recover attorney's fees in an amount

not to exceed 10 percent of the judgment. The proceeds of a sale

following a judicial foreclosure as provided by this subsection

shall be applied first to the payment of court costs, then to

payment of the judgment, including accrued interest, and then to

the payment of any attorney's fees fixed in the judgment. Any

remaining proceeds shall be paid to other holders of liens on the

property in the order of their priority and then to the person

whose property was sold at the tax sale.

(k) Beginning on the date the foreclosure deed is recorded, the

person whose property is sold as provided by Subsection (c) or

the mortgage servicer of a prior recorded lien against the

property is entitled to redeem the foreclosed property from the

purchaser or the purchaser's successor by paying the purchaser or

successor:

(1) 125 percent of the purchase price during the first year of

the redemption period or 150 percent of the purchase price during

the second year of the redemption period with cash or cash

equivalent funds; and

(2) the amount reasonably spent by the purchaser in connection

with the property as costs within the meaning of Section 34.21(g)

and the legal judgment rate of return on that amount.

(k-1) The right of redemption provided by Subsection (k) may be

exercised on or before the second anniversary of the date on

which the purchaser's deed is filed of record if the property

sold was the residence homestead of the owner, was land

designated for agricultural use, or was a mineral interest. For

any other property, the right of redemption must be exercised not

later than the 180th day after the date on which the purchaser's

deed is filed of record. If a person redeems the property as

provided by Subsection (k) and this subsection, the purchaser at

the tax sale or the purchaser's successor shall deliver a deed

without warranty to the property to the person redeeming the

property. If the person who owned the property at the time of

foreclosure redeems the property, all liens existing on the

property at the time of the tax sale remain in effect to the

extent not paid from the sale proceeds.

Acts 1979, 66th Leg., p. 2288, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1995, 74th Leg., ch. 131, Sec. 1, eff.

Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

406, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1126, Sec. 13, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 3, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1329, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 22.006, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

104, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1382, Sec. 4, eff. September 1, 2009.

Sec. 32.065. CONTRACT FOR FORECLOSURE OF TAX LIEN. (a) Section

32.06 does not abridge the right of an owner of real property to

enter into a contract for the payment of taxes.

(b) Notwithstanding any agreement to the contrary, a contract

entered into under Subsection (a) between a transferee and the

property owner under Section 32.06 that is secured by a priority

lien on the property shall provide for a power of sale and

foreclosure in the manner provided by Section 32.06(c)(2) and:

(1) an event of default;

(2) notice of acceleration;

(3) recording of the deed of trust or other instrument securing

the contract entered into under Subsection (a) in each county in

which the property is located;

(4) recording of the sworn document and affidavit attesting to

the transfer of the tax lien;

(5) requiring the transferee to serve foreclosure notices on the

property owner at the property owner's last known address in the

manner provided by Section 32.06(c)(2) or by a commercially

reasonable delivery service that maintains verifiable records of

deliveries for at least five years from the date of delivery; and

(6) requiring, at the time the foreclosure notices required by

Subdivision (5) are served on the property owner, the transferee

to serve a copy of the notice of sale in the same manner on the

mortgage servicer or the holder of all recorded real property

liens encumbering the property that includes on the first page,

in 14-point boldfaced type or 14-point uppercase typewritten

letters, a statement that reads substantially as follows:

"PURSUANT TO TEXAS TAX CODE SECTION 32.06, THE FORECLOSURE SALE

REFERRED TO IN THIS DOCUMENT IS A SUPERIOR TRANSFER TAX LIEN

SUBJECT TO RIGHT OF REDEMPTION UNDER CERTAIN CONDITIONS. THE

FORECLOSURE IS SCHEDULED TO OCCUR ON THE (DATE)."

(b-1) On an event of default and notice of acceleration, the

mortgage servicer of a recorded lien encumbering real property

may obtain a release of a transferred tax lien on the property by

paying the transferee of the tax lien or the holder of the tax

lien the amount owed by the property owner to that transferee or

holder.

(c) Notwithstanding any other provision of this code, a

transferee of a tax lien or the transferee's assignee is

subrogated to and is entitled to exercise any right or remedy

possessed by the transferring taxing unit, including or related

to foreclosure or judicial sale, but is prohibited from

exercising a remedy of foreclosure or judicial sale where the

transferring taxing unit would be prohibited from foreclosure or

judicial sale.

(d) Chapters 342 and 346, Finance Code, and the provisions of

Chapter 343, Finance Code, other than Sections 343.203 and

343.205, do not apply to a transaction covered by this section.

(e) If in a contract under this section a person contracts for,

charges, or receives a rate or amount of interest that exceeds

the rate or amount allowed by this section, the amount of the

penalty for which the person is obligated is determined in the

manner provided by Chapter 349, Finance Code.

(f) Before accepting an application fee or executing a contract,

the transferee shall disclose to the transferee's prospective

borrower each type and the amount of possible additional charges

or fees that may be incurred by the borrower in connection with

the loan or contract under this section.

(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1329, Sec. 3,

eff. September 1, 2007.

(h) An affidavit of the transferee executed after foreclosure of

a tax lien that recites compliance with the terms of Section

32.06 and this section and is recorded in each county in which

the property is located:

(1) is prima facie evidence of compliance with Section 32.06 and

this section; and

(2) may be relied on conclusively by a bona fide purchaser for

value without notice of any failure to comply.

Acts 1979, 66th Leg., p. 2288, ch. 841, Sec. 1, eff. Jan. 1,

1982. Redesignated from Tax Code Sec. 32.06(j) and amended by

Acts 1995, 74th Leg., ch. 131, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1396, Sec. 39, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 62, Sec. 7.91, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

406, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1126, Sec. 14, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(66), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1220, Sec. 4, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1329, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1329, Sec. 3, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 22.007, eff. September 1, 2009.

Sec. 32.07. PERSONAL LIABILITY FOR TAX. (a) Except as provided

by Subsections (b) and (c) of this section, property taxes are

the personal obligation of the person who owns or acquires the

property on January 1 of the year for which the tax is imposed or

would have been imposed had property not been omitted as

described under Section 25.21. A person is not relieved of the

obligation because he no longer owns the property.

(b) The person in whose name a property is required to be listed

by Section 25.13 of this code is personally liable for the taxes

imposed on the property.

(c) A qualifying trust as defined by Section 11.13(j) and each

trustor of the trust are jointly and severally liable for the tax

imposed on the interest of the trust in a residence homestead.

(d) Any person who receives or collects an ad valorem tax or any

money represented to be a tax from another person holds the

amount so collected in trust for the benefit of the taxing unit

and is liable to the taxing unit for the full amount collected

plus any accrued penalties and interest on the amount collected.

(e) With respect to an ad valorem tax or other money subject to

the provisions of Subsection (d), an individual who controls or

supervises the collection of tax or money from another person, or

an individual who controls or supervises the accounting for and

paying over of the tax or money, and who wilfully fails to pay or

cause to be paid the tax or money is liable as a responsible

individual for an amount equal to the tax or money, plus all

interest, penalties, and costs, not paid or caused to be paid.

The liability imposed by this subsection is in addition to any

other penalty provided by law. The dissolution of a corporation,

association, limited liability company, or partnership does not

affect a responsible individual's liability under this

subsection.

(f) Venue for suits arising under this section shall be governed

by Section 33.41(a).

(g) In this section:

(1) "Responsible individual" includes an officer, manager,

director, or employee or a corporation, association, or limited

liability company or a member of a partnership who, as an

officer, manager, director, employee, or member, is under a duty

to perform an act with respect to the collection, accounting, or

payment of a tax or money subject to the provisions of Subsection

(d).

(2) "Tax" includes any ad valorem tax or money subject to the

provisions of Subsection (d), including the penalty and interest

computed by reference to the amount of the tax or money.

(h) For purposes of Subsection (a), a person is considered to be

an owner of property subject to an installment contract of sale

if the person is:

(1) the seller of the property; or

(2) a purchaser of the property who has the duty under the

installment contract to pay taxes on the property.

Acts 1979, 66th Leg., p. 2289, ch. 841, Sec. 1, eff. Jan. 1,

1980. Amended by Acts 1993, 73rd Leg., ch. 854, Sec. 4, eff. Jan.

1, 1994; Acts 1995, 74th Leg., ch. 579, Sec. 10, eff. Jan. 1,

1996; Acts 1997, 75th Leg., ch. 906, Sec. 2, eff. Jan. 1, 1998;

Acts 1999, 76th Leg., ch. 1481, Sec. 14, 15, eff. Jan. 1, 2000.

Amended by:

Acts 2005, 79th Leg., Ch.

846, Sec. 3, eff. September 1, 2005.



CHAPTER 33. DELINQUENCY

TAX CODE

TITLE 1. PROPERTY TAX CODE

SUBTITLE E. COLLECTIONS AND DELINQUENCY

CHAPTER 33. DELINQUENCY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 33.01. PENALTIES AND INTEREST. (a) A delinquent tax

incurs a penalty of six percent of the amount of the tax for the

first calendar month it is delinquent plus one percent for each

additional month or portion of a month the tax remains unpaid

prior to July 1 of the year in which it becomes delinquent.

However, a tax delinquent on July 1 incurs a total penalty of

twelve percent of the amount of the delinquent tax without regard

to the number of months the tax has been delinquent. A delinquent

tax continues to incur the penalty provided by this subsection as

long as the tax remains unpaid, regardless of whether a judgment

for the delinquent tax has been rendered.

(b) If a person who exercises the split-payment option provided

by Section 31.03 of this code fails to make the second payment

before July 1, the second payment is delinquent and incurs a

penalty of twelve percent of the amount of unpaid tax.

(c) A delinquent tax accrues interest at a rate of one percent

for each month or portion of a month the tax remains unpaid.

Interest payable under this section is to compensate the taxing

unit for revenue lost because of the delinquency. A delinquent

tax continues to accrue interest under this subsection as long as

the tax remains unpaid, regardless of whether a judgment for the

delinquent tax has been rendered.

(d) In lieu of the penalty imposed under Subsection (a), a

delinquent tax incurs a penalty of 50 percent of the amount of

the tax without regard to the number of months the tax has been

delinquent if the tax is delinquent because the property owner

received an exemption under:

(1) Section 11.13 and the chief appraiser subsequently cancels

the exemption because the residence was not the principal

residence of the property owner and the property owner received

an exemption for two or more additional residence homesteads for

the tax year in which the tax was imposed;

(2) Section 11.13(c) or (d) for a person who is 65 years of age

or older and the chief appraiser subsequently cancels the

exemption because the property owner was younger than 65 years of

age; or

(3) Section 11.13(q) and the chief appraiser subsequently

cancels the exemption because the property owner was younger than

55 years of age when the property owner's spouse died.

(e) A penalty imposed under Subsection (d) does not apply if:

(1) the exemption was granted by the appraisal district or board

and not at the request or application of the property owner or

the property owner's agent; or

(2) at any time before the date the tax becomes delinquent, the

property owner gives to the chief appraiser of the appraisal

district in which the property is located written notice of

circumstances that would disqualify the owner for the exemption.

Acts 1979, 66th Leg., p. 2290, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 168, ch. 13,

Sec. 127, eff. Jan. 1, 1982; Acts 1991, 72nd Leg., ch. 836, Sec.

5.3, eff. Aug. 26, 1991; Acts 1997, 75th Leg., ch. 906, Sec. 3,

eff. Jan. 1, 1998; Acts 1997, 75th Leg., ch. 1039, Sec. 33, eff.

Jan. 1, 1998.

Sec. 33.011. WAIVER OF PENALTIES AND INTEREST. (a) The

governing body of a taxing unit:

(1) shall waive penalties and may provide for the waiver of

interest on a delinquent tax if an act or omission of an officer,

employee, or agent of the taxing unit or the appraisal district

in which the taxing unit participates caused or resulted in the

taxpayer's failure to pay the tax before delinquency and if the

tax is paid not later than the 21st day after the date the

taxpayer knows or should know of the delinquency;

(2) may waive penalties and provide for the waiver of interest

on a delinquent tax if:

(A) the property for which the tax is owed is acquired by a

religious organization; and

(B) before the first anniversary of the date the religious

organization acquires the property, the organization pays the tax

and qualifies the property for an exemption under Section 11.20

as evidenced by the approval of the exemption by the chief

appraiser under Section 11.45; and

(3) may waive penalties and provide for the waiver of interest

on a delinquent tax if the taxpayer submits evidence showing

that:

(A) the taxpayer attempted to pay the tax before the delinquency

date by mail;

(B) the taxpayer mailed the tax payment to an incorrect address

that in a prior tax year was the correct address for payment of

the taxpayer's tax;

(C) the payment was mailed to the incorrect address within one

year of the date that the former address ceased to be the correct

address for payment of the tax; and

(D) the taxpayer paid the tax not later than the 21st day after

the date the taxpayer knew or should have known of the

delinquency.

(b) If a tax bill is returned undelivered to the taxing unit by

the United States Postal Service, the governing body of the

taxing unit shall waive penalties and interest if:

(1) the taxing unit does not send another tax bill on the

property in question at least 21 days before the delinquency date

to the current mailing address furnished by the property owner

and the property owner establishes that a current mailing address

was furnished to the appraisal district by the property owner for

the tax bill before September 1 of the year in which the tax is

assessed; or

(2) the tax bill was returned because of an act or omission of

an officer, employee, or agent of the taxing unit or the

appraisal district in which the taxing unit participates and the

taxing unit or appraisal district did not send another tax bill

on the property in question at least 21 days before the

delinquency date to the proper mailing address.

(c) For the purposes of this section, a property owner is

considered to have furnished a current mailing address to the

taxing unit or to the appraisal district if the current address

is expressly communicated to the appraisal district in writing or

if the appraisal district received a copy of a recorded

instrument transferring ownership of real property and the

current mailing address of the new owner is included in the

instrument or in accompanying communications or letters of

transmittal.

(d) A request for a waiver of penalties and interest under

Subsection (a)(1) or (3), (b), or (h) must be made before the

181st day after the delinquency date. A request for a waiver of

penalties and interest under Subsection (a)(2) must be made

before the first anniversary of the date the religious

organization acquires the property. To be valid, a waiver of

penalties or interest under this section must be requested in

writing. If a written request for a waiver is not timely made,

the governing body of a taxing unit may not waive any penalties

or interest under this section.

(e) Penalties and interest do not accrue during the period that

a bill is not sent under Section 31.01(f).

(f) A property owner is not entitled to relief under Subsection

(b) of this section if the property owner or the owner's agent

furnished an incorrect mailing address to the appraisal district

or the taxing unit or to an employee or agent of the district or

unit.

(g) Taxes for which penalties and interest have been waived

under Subsection (b) of this section must be paid within 21 days

of the property owner having received a bill for those taxes at

the current mailing address.

(h) The governing body of a taxing unit shall waive penalties

and interest on a delinquent tax if:

(1) the tax is payable by electronic funds transfer under an

agreement entered into under Section 31.06(a); and

(2) the taxpayer submits evidence sufficient to show that:

(A) the taxpayer attempted to pay the tax by electronic funds

transfer in the proper manner before the delinquency date;

(B) the taxpayer's failure to pay the tax before the delinquency

date was caused by an error in the transmission of the funds; and

(C) the tax was properly paid by electronic funds transfer or

otherwise not later than the 21st day after the date the taxpayer

knew or should have known of the delinquency.

Added by Acts 1985, 69th Leg., ch. 769, Sec. 1, eff. June 14,

1985. Amended by Acts 1989, 71st Leg., ch. 796, Sec. 31, eff.

June 15, 1989; Acts 1991, 72nd Leg., ch. 836, Sec. 5.1, eff. Aug.

26, 1991; Acts 1993, 73rd Leg., ch. 926, Sec. 1, eff. Sept. 1,

1993, and redesignated from Tax Code Sec. 31.015 and amended by

Acts 1995, 74th Leg., ch. 579, Sec. 11, eff. Jan. 1, 1996; Acts

1999, 76th Leg., ch. 606, Sec. 2, eff. June 18, 1999; Acts 1999,

76th Leg., ch. 817, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th

Leg., ch. 768, Sec. 1, eff. June 30, 2001; Acts 2003, 78th Leg.,

ch. 151, Sec. 2, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1126, Sec. 15, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

413, Sec. 1, eff. June 15, 2007.

Sec. 33.02. INSTALLMENT PAYMENT OF DELINQUENT TAXES. (a) The

collector for a taxing unit may enter an agreement with a person

delinquent in the payment of the tax for payment of the tax,

penalties, and interest in installments. The agreement must be

in writing and may not extend for a period of more than 36

months.

(b) Interest and a penalty accrue as provided by Subsections (a)

and (c) of Section 33.01 on the unpaid balance during the period

of the agreement.

(c) A property owner's execution of an installment agreement

under this section is an irrevocable admission of liability for

all taxes, penalties, and interest that are subject to the

agreement.

(d) Property may not be seized and sold and a suit may not be

filed to collect a delinquent tax subject to an installment

agreement unless the property owner:

(1) fails to make a payment as required by the agreement;

(2) fails to pay other property taxes collected by the unit when

due as required by the collector; or

(3) breaches any other condition of the agreement.

(e) Execution of an installment agreement tolls the limitation

periods provided by Section 33.05 of this code for the period

during which enforced collection is barred by Subsection (d) of

this section.

Acts 1979, 66th Leg., p. 2290, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1997, 75th Leg., ch. 906, Sec. 5, eff. Jan.

1, 1998.

Amended by:

Acts 2005, 79th Leg., Ch.

1126, Sec. 16, eff. September 1, 2005.

Sec. 33.03. DELINQUENT TAX ROLL. Each year the collector for

each taxing unit shall prepare a current and a cumulative

delinquent tax roll for the unit.

Acts 1979, 66th Leg., p. 2290, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 33.04. NOTICE OF DELINQUENCY. At least once each year the

collector for a taxing unit shall deliver a notice of delinquency

to each person whose name appears on the current delinquent tax

roll. However, the notice need not be delivered if:

(1) a bill for the tax was not mailed under Section 31.01(f); or

(2) the collector does not know and by exercising reasonable

diligence cannot determine the delinquent taxpayer's name and

address.

Acts 1979, 66th Leg., p. 2290, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 168, ch. 13,

Sec. 128, eff. Jan. 1, 1982; Acts 1985, 69th Leg., ch. 761, Sec.

1, eff. Aug. 26, 1985; Acts 1999, 76th Leg., ch. 1481, Sec. 16,

eff. Jan. 1, 2000; Acts 2001, 77th Leg., ch. 1430, Sec. 11, eff.

Sept. 1, 2001.

Sec. 33.045. NOTICE OF PROVISIONS AUTHORIZING DEFERRAL OR

ABATEMENT. (a) A tax bill mailed by an assessor or collector

under Section 31.01 and any written communication delivered to a

property owner by an assessor or collector for a taxing unit or

an attorney or other agent of a taxing unit that specifically

threatens a lawsuit to collect a delinquent tax assessed against

property that may qualify as a residence homestead shall contain

the following explanation in capital letters: "IF YOU ARE 65

YEARS OF AGE OR OLDER OR ARE DISABLED, AND YOU OCCUPY THE

PROPERTY DESCRIBED IN THIS DOCUMENT AS YOUR RESIDENCE HOMESTEAD,

YOU SHOULD CONTACT THE APPRAISAL DISTRICT REGARDING ANY

ENTITLEMENT YOU MAY HAVE TO A POSTPONEMENT IN THE PAYMENT OF

THESE TAXES".

(b) This section does not apply to a communication that relates

to taxes that are the subject of pending litigation.

Added by Acts 2005, 79th Leg., Ch.

1126, Sec. 18, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

31, Sec. 1, eff. September 1, 2007.

Sec. 33.05. LIMITATION ON COLLECTION OF TAXES. (a) Personal

property may not be seized and a suit may not be filed:

(1) to collect a tax on personal property that has been

delinquent more than four years; or

(2) to collect a tax on real property that has been delinquent

more than 20 years.

(b) A tax delinquent for more than the limitation period

prescribed by this section and any penalty and interest on the

tax is presumed paid unless a suit to collect the tax is pending.

(c) If there is no pending litigation concerning the delinquent

tax at the time of the cancellation and removal, the collector

for a taxing unit shall cancel and remove from the delinquent tax

roll:

(1) a tax on real property that has been delinquent for more

than 20 years;

(2) a tax on personal property that has been delinquent for more

than 10 years; and

(3) a tax on real property that has been delinquent for more

than 10 years if the property has been owned for at least the

preceding eight years by a home-rule municipality in a county

with a population of more than 3.3 million.

Acts 1979, 66th Leg., p. 2291, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 836, Sec. 5.4, eff.

Aug. 26, 1991; Acts 1997, 75th Leg., ch. 63, Sec. 1, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 669, Sec. 119, eff. Sept. 1,

2001.

Sec. 33.06. DEFERRED COLLECTION OF TAXES ON RESIDENCE HOMESTEAD

OF ELDERLY OR DISABLED PERSON. (a) An individual is entitled to

defer collection of a tax, abate a suit to collect a delinquent

tax, or abate a sale to foreclose a tax lien if the individual:

(1) is 65 years of age or older or is disabled as defined by

Section 11.13(m); and

(2) the tax was imposed against property that the individual

owns and occupies as a residence homestead.

(b) To obtain a deferral, an individual must file with the chief

appraiser for the appraisal district in which the property is

located an affidavit stating the facts required to be established

by Subsection (a). The chief appraiser shall notify each taxing

unit participating in the district of the filing. After an

affidavit is filed under this subsection, a taxing unit may not

file suit to collect delinquent taxes on the property and the

property may not be sold at a sale to foreclose the tax lien

until the 181st day after the date the individual no longer owns

and occupies the property as a residence homestead.

(c) To obtain an abatement of a pending suit, the individual

must file in the court in which suit is pending an affidavit

stating the facts required to be established by Subsection (a).

If no controverting affidavit is filed by the taxing unit filing

suit or if, after a hearing, the court finds the individual is

entitled to the deferral, the court shall abate the suit until

the 181st day after the date the individual no longer owns and

occupies the property as a residence homestead. The clerk of the

court shall deliver a copy of the judgment abating the suit to

the chief appraiser of each appraisal district that appraises the

property.

(c-1) To obtain an abatement of a pending sale to foreclose the

tax lien, the individual must deliver an affidavit stating the

facts required to be established by Subsection (a) to the chief

appraiser of each appraisal district that appraises the property,

the collector for the taxing unit that requested the order of

sale or the attorney representing that unit for the collection of

delinquent taxes, and the officer charged with selling the

property not later than the fifth day before the date of the

sale. After an affidavit is delivered under this subsection, the

property may not be sold at a tax sale until the 181st day after

the date the individual no longer owns and occupies the property

as a residence homestead. If property is sold in violation of

this section, the property owner may file a motion to set aside

the sale under the same cause number and in the same court as a

judgment reference in the order of sale. The motion must be filed

during the applicable redemption period as set forth in Section

34.21(a) or, if the property is bid off to a taxing entity, on or

before the 180th day following the date the taxing unit's deed is

filed of record, whichever is later. This right is not

transferable to a third party.

(d) A tax lien remains on the property and interest continues to

accrue during the period collection of taxes is deferred or

abated under this section. The annual interest rate during the

deferral or abatement period is eight percent instead of the rate

provided by Section 33.01. Interest and penalties that accrued or

that were incurred or imposed under Section 33. 01 or 33.07

before the date the individual files the deferral affidavit under

Subsection (b) or the date the judgment abating the suit is

entered, as applicable, are preserved. A penalty under Section

33.01 is not incurred during a deferral or abatement period. The

additional penalty under Section 33.07 may be imposed and

collected only if the taxes for which collection is deferred or

abated remain delinquent on or after the 181st day after the date

the deferral or abatement period expires. A plea of limitation,

laches, or want of prosecution does not apply against the taxing

unit because of deferral or abatement of collection as provided

by this section.

(e) Each year the chief appraiser for each appraisal district

shall publicize in a manner reasonably designed to notify all

residents of the district or county of the provisions of this

section and, specifically, the method by which eligible persons

may obtain a deferral or abatement.

(f) Notwithstanding the other provisions of this section, if an

individual who qualifies for a deferral or abatement of

collection of taxes on property as provided by this section dies,

the deferral or abatement continues in effect until the 181st day

after the date the surviving spouse of the individual no longer

owns and occupies the property as a residence homestead if:

(1) the property was the residence homestead of the deceased

spouse when the deceased spouse died;

(2) the surviving spouse was 55 years of age or older when the

deceased spouse died; and

(3) the property was the residence homestead of the surviving

spouse when the deceased spouse died.

Acts 1979, 66th Leg., p. 2291, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 168, ch. 13,

Sec. 129, eff. Jan. 1, 1982; Acts 1989, 71st Leg., ch. 793, Sec.

1, eff. Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1039, Sec. 35,

eff. Jan. 1, 1998; Acts 2001, 77th Leg., ch. 892, Sec. 1, 2, eff.

June 14, 2001; Acts 2001, 77th Leg., ch. 1430, Sec. 12, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 754, Sec. 1, 2, eff.

Sept. 1, 2003.

Sec. 33.065. DEFERRED COLLECTION OF TAXES ON APPRECIATING

RESIDENCE HOMESTEAD. (a) An individual is entitled to defer or

abate a suit to collect a delinquent tax imposed on the portion

of the appraised value of property the individual owns and

occupies as the individual's residence homestead that exceeds the

sum of:

(1) 105 percent of the appraised value of the property for the

preceding year; and

(2) the market value of all new improvements to the property.

(b) An individual may not obtain a deferral or abatement under

this section, and any deferral or abatement previously received

expires, if the taxes on the portion of the appraised value of

the property that does not exceed the amount provided by

Subsection (a) are delinquent.

(c) To obtain a deferral, an individual must file with the chief

appraiser for the appraisal district in which the property is

located an affidavit stating the facts required to be established

by Subsection (a). The chief appraiser shall notify each taxing

unit participating in the district of the filing. After an

affidavit is filed under this subsection, a taxing unit may not

file suit to collect delinquent taxes on the property for which

collection is deferred until the individual no longer owns and

occupies the property as a residence homestead.

(d) To obtain an abatement, the individual must file in the

court in which the delinquent tax suit is pending an affidavit

stating the facts required to be established by Subsection (a).

If the taxing unit that filed the suit does not file a

controverting affidavit or if, after a hearing, the court finds

the individual is entitled to the deferral, the court shall abate

the suit until the individual no longer owns and occupies the

property as the individual's residence homestead. The clerk of

the court shall deliver a copy of the judgment abating the suit

to the chief appraiser of each appraisal district that appraises

the property.

(e) A deferral or abatement under this section applies only to

ad valorem taxes imposed beginning with the tax year following

the first tax year the individual entitled to the deferral or

abatement qualifies the property for an exemption under Section

11.13. For purposes of this subsection, the owner of a residence

homestead that is qualified for an exemption under Section 11.13

on January 1, 1998, is considered to have qualified the property

for the first time in the 1997 tax year.

(f) If the collection of delinquent taxes on the property was

deferred in a prior tax year and the sum of the amounts described

by Subsections (a)(1) and (2) exceeds the appraised value of the

property for the current tax year, the amount of taxes the

collection of which may be deferred is reduced by the amount

calculated by multiplying the taxing unit's tax rate for the

current year by the amount by which that sum exceeds the

appraised value of the property.

(g) A tax lien remains on the property and interest continues to

accrue during the period collection of delinquent taxes is

deferred or abated under this section. The annual interest rate

during the deferral or abatement period is eight percent instead

of the rate provided by Section 33.01. Interest and penalties

that accrued or that were incurred or imposed under Section 33.01

or 33.07 before the date the individual files the deferral

affidavit under Subsection (c) or the date the judgment abating

the suit is entered, as applicable, are preserved. A penalty is

not incurred on the delinquent taxes for which collection is

deferred or abated during a deferral or abatement period. The

additional penalty under Section 33.07 may be imposed and

collected only if the delinquent taxes for which collection is

deferred or abated remain delinquent on or after the 91st day

after the date the deferral or abatement period expires. A plea

of limitation, laches, or want of prosecution does not apply

against the taxing unit because of deferral or abatement of

collection as provided by this section.

(h) Each year the chief appraiser for each appraisal district

shall publicize in a manner reasonably designed to notify all

residents of the county for which the appraisal district is

established of the provisions of this section and, specifically,

the method by which an eligible person may obtain a deferral.

(i) In this section:

(1) "New improvement" means an improvement to a residence

homestead that is made after the appraisal of the property for

the preceding year and that increases the market value of the

property. The term does not include ordinary maintenance of an

existing structure or the grounds or another feature of the

property.

(2) "Residence homestead" has the meaning assigned that term by

Section 11.13.

Added by Acts 1997, 75th Leg., ch. 1039, Sec. 36, eff. Jan. 1,

1998. Amended by Acts 2001, 77th Leg., ch. 1430, Sec. 13, eff.

Sept. 1, 2001.

Sec. 33.07. ADDITIONAL PENALTY FOR COLLECTION COSTS FOR TAXES

DUE BEFORE JUNE 1. (a) A taxing unit or appraisal district may

provide, in the manner required by law for official action by the

body, that taxes that become delinquent on or after February 1 of

a year but not later than May 1 of that year and that remain

delinquent on July 1 of the year in which they become delinquent

incur an additional penalty to defray costs of collection, if the

unit or district or another unit that collects taxes for the unit

has contracted with an attorney pursuant to Section 6.30. The

amount of the penalty may not exceed the amount of the

compensation specified in the contract with the attorney to be

paid in connection with the collection of the delinquent taxes.

(b) A tax lien attaches to the property on which the tax is

imposed to secure payment of the penalty.

(c) If a penalty is imposed pursuant to this section, a taxing

unit may not recover attorney's fees in a suit to collect

delinquent taxes subject to the penalty.

(d) If a taxing unit or appraisal district provides for a

penalty under this section, the collector shall deliver a notice

of delinquency and of the penalty to the property owner at least

30 and not more than 60 days before July 1.

Added by Acts 1981, 67th Leg., 1st C.S., p. 168, ch. 13, Sec.

130, eff. Jan. 1, 1982. Amended by Acts 1999, 76th Leg., ch.

1481, Sec. 17, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch.

1430, Sec. 14, eff. Sept. 1, 2001.

Sec. 33.08. ADDITIONAL PENALTY FOR COLLECTION COSTS FOR TAXES

DUE ON OR AFTER JUNE 1. (a) This section applies to a taxing

unit or appraisal district only if:

(1) the governing body of the taxing unit or appraisal district

has imposed the additional penalty for collection costs under

Section 33.07; and

(2) the taxing unit or appraisal district, or another taxing

unit that collects taxes for the unit, has entered into a

contract with an attorney under Section 6.30 for the collection

of the unit's delinquent taxes.

(b) The governing body of the taxing unit or appraisal district,

in the manner required by law for official action, may provide

that taxes that become delinquent on or after June 1 under

Section 26.07(f), 26.15(e), 31.03, 31.031, 31.032, or 31.04 incur

an additional penalty to defray costs of collection. The amount

of the penalty may not exceed the amount of the compensation

specified in the applicable contract with an attorney under

Section 6.30 to be paid in connection with the collection of the

delinquent taxes.

(c) After the taxes become delinquent, the collector for a

taxing unit or appraisal district that has provided for the

additional penalty under this section shall send a notice of the

delinquency and the penalty to the property owner. The penalty is

incurred on the first day of the first month that begins at least

21 days after the date the notice is sent.

(d) A tax lien attaches to the property on which the tax is

imposed to secure payment of the additional penalty.

(e) A taxing unit or appraisal district that imposes the

additional penalty under this section may not recover attorney's

fees in a suit to collect delinquent taxes subject to the

penalty.

Added by Acts 1999, 76th Leg., ch. 1481, Sec. 18, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1430, Sec. 15, eff.

Sept. 1, 2001.

Text of section effective until February 01, 2014

Sec. 33.09. TRANSFER OF DELINQUENT COUNTY EDUCATION DISTRICT

TAXES. (a) In this section, "county education district taxes"

means ad valorem taxes imposed by a county education district

under former Section 20.945, Education Code.

(b) Not later than September 15, 2003, the successor-in-interest

to a county education district shall transfer to the component

school districts of the county education district all money held

by the successor-in-interest that represents delinquent county

education district taxes collected after August 31, 1993, less

the amount of any costs incurred by the successor-in-interest to

collect or maintain that money to the extent that those costs

have not been previously reimbursed from the taxes collected. For

purposes of this subsection, taxes collected include any

penalties or interest collected with the taxes. The amount

transferred to each school district must be equal to the

difference between:

(1) the amount of the delinquent county education district taxes

held by the successor-in-interest that were collected from

property located in the school district; and

(2) the school district's share of the unreimbursed costs of

collecting and maintaining the money distributed, computed by

multiplying the total unreimbursed costs of collecting and

maintaining the money by a fraction, the numerator of which is

the amount of the delinquent county education district taxes held

by the successor-in-interest that were collected from property

located in the school district, and the denominator of which is

the total amount of the delinquent county education district

taxes held by the successor-in-interest.

(c) Not later than September 15, 2003, the successor-in-interest

to a county education district shall transfer to the component

school districts of the county education district all uncollected

delinquent county education district taxes not previously

transferred to the component school districts. The uncollected

delinquent taxes transferred to each school district must be the

uncollected delinquent county education district taxes imposed on

property located in the school district.

(d) A school district to which uncollected delinquent county

education district taxes are transferred under this section is

responsible for:

(1) collecting or contracting for the collection of the taxes;

and

(2) preparing and submitting any report required by the

commissioner of education or the comptroller of the amount of

delinquent county education taxes collected.

(e) This section expires February 1, 2014.

Added by Acts 2001, 77th Leg., ch. 1430, Sec. 16, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 409, Sec. 1, eff.

Sept. 1, 2003.

Sec. 33.10. RESTRICTED OR CONDITIONAL PAYMENTS OF DELINQUENT

TAXES, PENALTIES, AND INTEREST PROHIBITED. Unless the

restriction or condition is authorized by this title, a

restriction or condition placed on a check in payment of

delinquent taxes by the maker that purports to limit the amount

of delinquent taxes owed to an amount less than that stated in

the applicable delinquent tax roll, or a restriction or condition

placed on a check in payment of penalties and interest on

delinquent taxes by the maker that purports to limit the amount

of the penalties and interest to an amount less than the amount

of penalties and interest accrued on the delinquent taxes, is

void.

Added by Acts 2003, 78th Leg., ch. 651, Sec. 1, eff. June 20,

2003.

Sec. 33.11. EARLY ADDITIONAL PENALTY FOR COLLECTION COSTS FOR

TAXES IMPOSED ON PERSONAL PROPERTY. (a) In order to defray

costs of collection, the governing body of a taxing unit or

appraisal district in the manner required by law for official

action may provide that taxes imposed on tangible personal

property that become delinquent on or after February 1 of a year

incur an additional penalty on a date that occurs before July 1

of the year in which the taxes become delinquent if:

(1) the taxing unit or appraisal district or another unit that

collects taxes for the unit has contracted with an attorney under

Section 6.30; and

(2) the taxes on the personal property become subject to the

attorney's contract before July 1 of the year in which the taxes

become delinquent.

(b) A penalty imposed under Subsection (a) is incurred by the

delinquent taxes on the later of:

(1) the date those taxes become subject to the attorney's

contract; or

(2) 60 days after the date the taxes become delinquent.

(c) The amount of the penalty may not exceed the amount of the

compensation specified in the contract with the attorney to be

paid in connection with the collection of the delinquent taxes.

(d) A tax lien attaches to the property on which the tax is

imposed to secure payment of the penalty.

(e) If a penalty is provided under this section, a taxing unit

or appraisal district may not:

(1) recover attorney's fees in a suit to collect delinquent

taxes subject to the penalty; or

(2) impose an additional penalty under Section 33.07 on a

delinquent personal property tax.

(f) If the governing body of a taxing unit or appraisal district

provides for a penalty under this section, the collector for the

taxing unit or appraisal district shall send a notice of the

penalty to the property owner. The notice shall state the date

on which the penalty is incurred, and the tax collector shall

deliver the notice at least 30 and not more than 60 days before

that date. If the amount of personal property tax, penalty and

interest owed to all taxing units for which the tax collector

collects exceeds $10,000 on a single account identified by a

unique property identification number, the notice regarding that

account must be delivered by certified mail, return receipt

requested. All other notices under this section may be delivered

by regular first-class mail.

(g) The authority granted to taxing units and appraisal

districts under this section is to be construed as an

alternative, with regards to delinquent personal property taxes,

to the authority given by Section 33.07.

Added by Acts 2005, 79th Leg., Ch.

1126, Sec. 19, eff. September 1, 2005.

SUBCHAPTER B. SEIZURE OF PERSONAL PROPERTY

Sec. 33.21. PROPERTY SUBJECT TO SEIZURE. (a) A person's

personal property is subject to seizure for the payment of a

delinquent tax, penalty, and interest he owes a taxing unit on

property.

(b) A person's personal property is subject to seizure for the

payment of a tax imposed by a taxing unit on the person's

property before the tax becomes delinquent if:

(1) the collector discovers that property on which the tax has

been or will be imposed is about to be:

(A) removed from the county; or

(B) sold in a liquidation sale in connection with the cessation

of a business; and

(2) the collector knows of no other personal property in the

county from which the tax may be satisfied.

(c) Current wages in the possession of an employer are not

subject to seizure.

(d) In this subchapter, "personal property" means:

(1) tangible personal property;

(2) cash on hand;

(3) notes or accounts receivable, including rents and royalties;

(4) demand or time deposits; and

(5) certificates of deposit.

Acts 1979, 66th Leg., p. 2292, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 4828, ch. 851, Sec. 23,

eff. Aug. 29, 1983; Acts 2001, 77th Leg., ch. 1430, Sec. 17, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

309, Sec. 1, eff. September 1, 2007.

Sec. 33.22. INSTITUTION OF SEIZURE. (a) At any time after a

tax becomes delinquent, a collector may apply for a tax warrant

to any court in any county in which the person liable for the tax

has personal property. If more than one collector participates in

the seizure, all may make a joint application.

(b) A collector may apply at any time for a tax warrant

authorizing seizure of property as provided by Subsection (b) of

Section 33.21 of this code.

(c) The court shall issue the tax warrant if the applicant shows

by affidavit that:

(1) the person whose property he intends to seize is delinquent

in the payment of taxes, penalties, and interest in the amount

stated in the application; or

(2) the applicant has reason to believe the property owner is

about to remove from the county personal property on which a tax

has been or will be imposed, the applicant knows of no other

personal property the person owns in the county from which the

tax may be satisfied, and taxes in a stated amount have been

imposed on the property or taxes in an estimated amount will be

imposed on the property.

(d) A collector is entitled to recover attorney's fees in an

amount equal to the compensation specified in the contract with

the attorney if:

(1) recovery of the attorney's fees is requested in the

application for the tax warrant;

(2) the taxing unit served by the collector contracts with an

attorney under Section 6.30;

(3) the existence of the contract and the amount of attorney's

fees that equals the compensation specified in the contract are

supported by the affidavit of the collector; and

(4) the tax sought to be recovered is not subject to the

additional penalty under Section 33.07 or 33.08 at the time the

application is filed.

(e) If a taxing unit is represented by an attorney who is also

an officer or employee of the taxing unit, the collector for the

taxing unit is entitled to recover attorney's fees in an amount

equal to 15 percent of the total amount of delinquent taxes,

penalties, and interest that the property owner owes the taxing

unit.

Acts 1979, 66th Leg., p. 2292, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Amended by:

Acts 2005, 79th Leg., Ch.

1126, Sec. 17, eff. September 1, 2005.

Sec. 33.23. TAX WARRANT. (a) A tax warrant shall direct a

peace officer in the county and the collector to seize as much of

the person's personal property as may be reasonably necessary for

the payment of all taxes, penalties, interest, and attorney's

fees included in the application and all costs of seizure and

sale. The warrant shall direct the person whose property is

seized to disclose to the officer executing the warrant the name

and the address if known of any other person having an interest

in the property.

(b) A bond may not be required of a taxing unit for issuance or

delivery of a tax warrant, and a fee or court cost may not be

charged for issuance or delivery of a warrant.

(c) After a tax warrant is issued, the collector or peace

officer shall take possession of the property pending its sale.

The person against whom a tax warrant is issued or another person

having possession of property of the person against whom a tax

warrant is issued shall surrender the property on demand. Pending

the sale of the property, the collector or peace officer may

secure the property at the location where it is seized or may

move the property to another location.

(d) A person who possesses personal property owned by the person

against whom a tax warrant is issued and who surrenders the

property on demand is not liable to any person for the surrender.

At the time of surrender, the collector shall provide the person

surrendering the property a sworn receipt describing the property

surrendered.

(e) Subsection (d) does not create an obligation on the part of

a person who surrenders property owned by the person against whom

a tax warrant is issued that exceeds or materially differs from

that person's obligation to the person against whom the tax

warrant is issued.

Acts 1979, 66th Leg., p. 2292, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 4828, ch. 851, Sec. 24,

eff. Aug. 29, 1983; Acts 2001, 77th Leg., ch. 1430, Sec. 18, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1126, Sec. 20, eff. September 1, 2005.

Sec. 33.24. BOND FOR PAYMENT OF TAXES. A person may prevent

seizure of property or sale of property seized by delivering to

the collector a cash or surety bond conditioned on payment of the

tax before delinquency. The bond must be approved by the

collector in an amount determined by him, but he may not require

an amount greater than the amount of tax if imposed or the

collector's reasonable estimate of the amount of tax if not yet

imposed.

Acts 1979, 66th Leg., p. 2293, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 33.25. TAX SALE: NOTICE; METHOD; DISPOSITION OF PROCEEDS.

(a) After a seizure of personal property, the collector shall

make a reasonable inquiry to determine the identity and to

ascertain the address of any person having an interest in the

property other than the person against whom the tax warrant is

issued. The collector shall provide in writing the name and

address of each other person the collector identifies as having

an interest in the property to the peace officer charged with

executing the warrant. The peace officer shall deliver as soon as

possible a written notice stating the time and place of the sale

and briefly describing the property seized to the person against

whom the warrant is issued and to any other person having an

interest in the property whose name and address the collector

provided to the peace officer. The posting of the notice and the

sale of the property shall be conducted:

(1) in a county other than a county to which Subdivision (2)

applies, by the peace officer in the manner required for the sale

under execution of personal property; or

(2) in a county having a population of three million or more:

(A) by the peace officer or collector, as specified in the

warrant, in the manner required for the sale under execution of

personal property; or

(B) under an agreement authorized by Subsection (b).

(b) The commissioners court of a county having a population of

three million or more by official action may authorize a peace

officer or the collector for the county charged with selling

property under this subchapter by public auction to enter into an

agreement with a person who holds an auctioneer's license to

advertise the auction sale of the property and to conduct the

auction sale of the property. The agreement may provide for

on-line bidding and sale.

(c) The commissioners court of a county that authorizes a peace

officer or the collector for the county to enter into an

agreement under Subsection (b) may by official action authorize

the peace officer or collector to enter into an agreement with a

service provider to advertise the auction and to conduct the

auction sale of the property or to accept bids during the auction

sale of the property under Subsection (b) using the Internet.

(d) The terms of an agreement entered into under Subsection (b)

or (c) must be approved in writing by the collector for each

taxing unit entitled to receive proceeds from the sale of the

property. An agreement entered into under Subsection (b) or (c)

is presumed to be commercially reasonable, and the presumption

may not be rebutted by any person.

(e) Failure to send or receive a notice required by this section

does not affect the validity of the sale or title to the seized

property.

(f) The proceeds of a sale of property under this section shall

be applied to:

(1) any compensation owed to or any expense advanced by the

licensed auctioneer under an agreement entered into under

Subsection (b) or a service provider under an agreement entered

into under Subsection (c);

(2) all usual costs, expenses, and fees of the seizure and sale,

payable to the peace officer conducting the sale;

(3) all additional expenses incurred in advertising the sale or

in removing, storing, preserving, or safeguarding the seized

property pending its sale;

(4) all usual court costs payable to the clerk of the court that

issued the tax warrant; and

(5) taxes, penalties, interest, and attorney's fees included in

the application for warrant.

(g) The peace officer or licensed auctioneer conducting the sale

shall pay all proceeds from the sale to the collector designated

in the tax warrant for distribution as required by Subsection

(f).

(h) After a seizure of personal property defined by Sections

33.21(d)(2)-(5), the collector shall apply the seized property

toward the payment of the taxes, penalties, interest, and

attorney's fees included in the application for warrant and all

costs of the seizure as required by Subsection (f).

(i) After a tax warrant is issued, the seizure or sale of the

property may be canceled and terminated at any time by the

applicant or an authorized agent or attorney of the applicant.

Acts 1979, 66th Leg., p. 2293, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 2001, 77th Leg., ch. 1430, Sec. 19, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 319, Sec. 1, eff. June

18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1126, Sec. 21, eff. September 1, 2005.

SUBCHAPTER C. DELINQUENT TAX SUITS

Sec. 33.41. SUIT TO COLLECT DELINQUENT TAX. (a) At any time

after its tax on property becomes delinquent, a taxing unit may

file suit to foreclose the lien securing payment of the tax, to

enforce personal liability for the tax, or both. The suit must be

in a court of competent jurisdiction for the county in which the

tax was imposed.

(b) A suit to collect a delinquent tax takes precedence over all

other suits pending in appellate courts.

(c) In a suit brought under Subsection (a), a taxing unit may

foreclose any other lien on the property in favor of the taxing

unit or enforce personal liability of the property owner for the

other lien.

(d) In a suit brought under this section, a court shall grant a

taxing unit injunctive relief on a showing that the personal

property on which the taxing unit seeks to foreclose a tax lien

is about to be:

(1) removed from the county in which the tax was imposed; or

(2) transferred to another person and the other person is not a

buyer in the ordinary course of business, as defined by Section

1.201, Business & Commerce Code.

(e) Injunctive relief granted under Subsection (d) must:

(1) prohibit alienation or dissipation of the property;

(2) order that proceeds from the sale of the property in an

amount equal to the taxes claimed to be due be paid into the

court registry; or

(3) order any other relief to ensure the payment of the taxes

owed.

(f) A taxing unit is not required to file a bond as a condition

to the granting of injunctive relief under Subsection (d).

(g) In a petition for relief under Subsection (d), the taxing

unit may also seek to secure the payment of taxes for a current

tax year that are not delinquent and shall estimate the amount

due if those taxes are not yet assessed.

(h) The tax lien attaches to any amounts paid into the court's

registry with the same priority as for the property on which

taxes are owed.

Acts 1979, 66th Leg., p. 2293, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., p. 2644, ch. 707, Sec.

4(33), eff. Aug. 31, 1981; Acts 1993, 73rd Leg., ch. 1031, Sec.

4, eff. Sept. 1, 1993; Acts 2001, 77th Leg., ch. 1430, Sec. 20,

eff. Sept. 1, 2001.

Sec. 33.42. TAXES INCLUDED IN FORECLOSURE SUIT. (a) In a suit

to foreclose a lien securing payment of its tax on real property,

a taxing unit shall include all delinquent taxes due the unit on

the property.

(b) If a taxing unit's tax on real property becomes delinquent

after the unit files suit to foreclose a tax lien on the property

but before entry of judgment, the court shall include the amount

of the tax and any penalty and interest in its judgment.

(c) If a tax required by this section to be included in a suit

is omitted from the judgment in the suit, the taxing unit may not

enforce collection of the tax at a later time except as provided

by Section 34.04(c)(2).

Acts 1979, 66th Leg., p. 2293, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 2001, 77th Leg., ch. 1430, Sec. 21, eff.

Sept. 1, 2001.

Sec. 33.43. PETITION. (a) A petition initiating a suit to

collect a delinquent property tax is sufficient if it alleges

that:

(1) the taxing unit is legally constituted and authorized to

impose and collect ad valorem taxes on property;

(2) tax in a stated amount was legally imposed on each

separately described property for each year specified and on each

person named if known who owned the property on January 1 of the

year for which the tax was imposed;

(3) the tax was imposed in the county in which the suit is

filed;

(4) the tax is delinquent;

(5) penalties, interest, and costs authorized by law in a stated

amount for each separately assessed property are due;

(6) the taxing unit is entitled to recover each penalty that is

incurred and all interest that accrues on delinquent taxes

imposed on the property from the date of the judgment to the date

of the sale under Section 34.01 or under Section 253.010, Local

Government Code, as applicable, if the suit seeks to foreclose a

tax lien;

(7) the person sued owned the property on January 1 of the year

for which the tax was imposed if the suit seeks to enforce

personal liability;

(8) the person sued owns the property when the suit is filed if

the suit seeks to foreclose a tax lien;

(9) the taxing unit asserts a lien on each separately described

property to secure the payment of all taxes, penalties, interest,

and costs due if the suit seeks to foreclose a tax lien;

(10) all things required by law to be done have been done

properly by the appropriate officials; and

(11) the attorney signing the petition is legally authorized to

prosecute the suit on behalf of the taxing unit.

(b) If the petition alleges that the person sued owns the

property on which the taxing unit asserts a lien, the prayer in

the petition shall be for foreclosure of the lien and payment of

all taxes, penalties, interest, and costs that are due or will

become due and that are secured by the lien. If the petition

alleges that the person sued owned the property on January 1 of

the year for which the taxes were imposed, the prayer shall be

for personal judgment for all taxes, penalties, interest, and

costs that are due or will become due on the property. If the

petition contains the appropriate allegations, the prayer may be

for both foreclosure of a lien on the property and personal

judgment.

(c) If the suit is for personal judgment against the person who

owned personal property on January 1 of the year for which the

tax was imposed on the property, the personal property may be

described generally.

(d) The petition need not be verified.

(e) The comptroller shall prepare forms for petitions initiating

suits to collect delinquent taxes. An attorney representing a

taxing unit may use the forms or develop his own form.

Acts 1979, 66th Leg., p. 2293, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec. 49,

eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 981, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1481, Sec. 19, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 18.006, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1430, Sec. 22, eff.

Sept. 1, 2001.

Sec. 33.44. JOINDER OF OTHER TAXING UNITS. (a) A taxing unit

filing suit to foreclose a tax lien on real property shall join

other taxing units that have claims for delinquent taxes against

all or part of the same property.

(b) For purposes of joining a county, citation may be served on

the county tax assessor-collector. For purposes of joining any

other taxing unit, citation may be served on the officer charged

with collecting taxes for the unit or on the presiding officer or

secretary of the governing body of the unit. Citation may be

served by certified mail, return receipt requested. A person on

whom service is authorized by this subsection may waive the

issuance and service of citation in behalf of his taxing unit.

(c) A taxing unit joined in a suit as provided by this section

must file its claim for delinquent taxes against the property or

its lien on the property is extinguished. The court's judgment in

the suit shall reflect the extinguishment of a lien under this

subsection.

Acts 1979, 66th Leg., p. 2294, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 4828, ch. 851, Sec. 25,

eff. Aug. 29, 1983.

Sec. 33.445. JOINDER OF TAX LIEN TRANSFEREE. (a) A taxing unit

acting under Section 33.44(a) shall also join each transferee of

a tax lien against the property that may appear of record under

Section 32.06. After the joinder, the transferee of the tax lien

may file its claim and seek foreclosure in the suit for all

amounts owed the transferee that are secured by the transferred

tax lien, regardless of when the original transfer of tax lien

was recorded or whether the original loan secured by the

transferred tax lien is delinquent. In the alternative, the

transferee may pay all taxes, penalties, interest, court costs,

and attorney's fees owing to the taxing unit that filed the

foreclosure suit and each other taxing unit that is joined.

(b) In consideration of the payment by the transferee of those

taxes and charges, each joined taxing unit shall transfer its tax

lien to the transferee in the form and manner provided by Section

32.06(b) and enter its disclaimer in the suit.

(c) On transfer of all applicable tax liens, the transferee may

seek to foreclose the tax liens in the pending suit or in any

other manner provided by Section 32.06, regardless of when the

original transfer of tax lien was recorded or whether the

original loan secured by the transferred tax lien is delinquent.

The foreclosure may include all amounts owed to the transferee,

including any amount secured by the original transfer of tax

lien.

(d) All liens held by a transferee who is joined under this

section but fails to act in the manner provided by this section

are extinguished, and the court's judgment shall reflect the

extinguishment of those liens.

Added by Acts 2009, 81st Leg., R.S., Ch.

104, Sec. 2, eff. September 1, 2009.

Sec. 33.45. PLEADING AND ANSWERING TO CLAIMS FILED. A party to

the suit must take notice of and plead and answer to all claims

and pleadings filed by other parties that have been joined or

have intervened, and each citation must so state.

Acts 1979, 66th Leg., p. 2294, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 33.46. PARTITION OF REAL PROPERTY. (a) If suit is filed

to foreclose a tax lien on real property owned in undivided

interests by two or more persons, one or more of the owners may

have the property partitioned in the manner prescribed by law for

the partition of real property in district court.

(b) The court shall apportion the taxes, penalties, interest,

and costs sued for to the owners of the property in proportion to

the interest of each. If an owner pays the taxes, penalties,

interest, and costs apportioned to him, the property partitioned

to him is free from further claim or lien for the taxes involved

in the suit. If an owner refuses to pay the amount apportioned to

him, the suit shall proceed against him for that amount.

(c) The court shall allow reasonable attorney's fees and costs

of partitioning for each property partitioned. The fee shall be

taxed as costs against each owner in proportion to his interest

and constitutes a lien against the property until paid.

Acts 1979, 66th Leg., p. 2294, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 33.47. TAX RECORDS AS EVIDENCE. (a) In a suit to collect

a delinquent tax, the taxing unit's current tax roll and

delinquent tax roll or certified copies of the entries showing

the property and the amount of the tax and penalties imposed and

interest accrued constitute prima facie evidence that each person

charged with a duty relating to the imposition of the tax has

complied with all requirements of law and that the amount of tax

alleged to be delinquent against the property and the amount of

penalties and interest due on that tax as listed are the correct

amounts.

(b) If the description of a property in the tax roll or

delinquent tax roll is insufficient to identify the property, the

records of the appraisal office are admissible to identify the

property.

(c) In a suit to collect a tax, a tax receipt issued under

Section 31.075 of this code, or an electronic replica of the

receipt, that states that a tax has been paid is prima facie

evidence that the tax has been paid as stated by the receipt or

electronic replica.

Acts 1979, 66th Leg., p. 2295, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1987, 70th Leg., ch. 52, Sec. 2, eff. May

6, 1987; Acts 1995, 74th Leg., ch. 828, Sec. 1, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 1481, Sec. 20, eff. Sept. 1,

1999.

Sec. 33.48. RECOVERY OF COSTS AND EXPENSES. (a) In addition to

other costs authorized by law, a taxing unit is entitled to

recover the following costs and expenses in a suit to collect a

delinquent tax:

(1) all usual court costs, including the cost of serving

process;

(2) costs of filing for record a notice of lis pendens against

property;

(3) expenses of foreclosure sale;

(4) reasonable expenses that are incurred by the taxing unit in

determining the name, identity, and location of necessary parties

and in procuring necessary legal descriptions of the property on

which a delinquent tax is due;

(5) attorney's fees in the amount of 15 percent of the total

amount of taxes, penalties, and interest due the unit; and

(6) reasonable attorney ad litem fees approved by the court that

are incurred in a suit in which the court orders the appointment

of an attorney to represent the interests of a defendant served

with process by means of citation by publication or posting.

(b) Each item specified by Subsection (a) of this section is a

charge against the property subject to foreclosure in the suit

and shall be collected out of the proceeds of the sale of the

property or, if the suit is for personal judgment, charged

against the defendant.

(c) Fees collected for attorneys and other officials are fees of

office, except that fees for contract attorneys representing a

taxing unit that is joined or intervenes shall be applied toward

the compensation due the attorney under the contract.

(d) A collector who accepts a payment of the court costs and

other expenses described by this section shall disburse the

amount of the payment as follows:

(1) amounts owing under Subsections (a)(1), (2), (3), and (6)

are payable to the clerk of the court in which the suit is

pending; and

(2) expenses described by Subsection (a)(4) are payable to the

general fund of the taxing unit or to the person or entity who

advanced the expense.

Acts 1979, 66th Leg., p. 2295, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 169, ch. 13,

Sec. 131, eff. Jan. 1, 1982; Acts 1993, 73rd Leg., ch. 1031, Sec.

16, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 906, Sec. 6(a),

eff. Jan. 1, 1998; Acts 2001, 77th Leg., ch. 1430, Sec. 23, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1126, Sec. 22, eff. September 1, 2005.

Sec. 33.49. LIABILITY OF TAXING UNIT FOR COSTS. (a) Except as

provided by Subsection (b), a taxing unit is not liable in a suit

to collect taxes for court costs, including any fees for service

of process, an attorney ad litem, arbitration, or mediation, and

may not be required to post security for costs.

(b) A taxing unit shall pay the cost of publishing citations,

notices of sale, or other notices from the unit's general fund as

soon as practicable after receipt of the publisher's claim for

payment. The taxing unit is entitled to reimbursement from other

taxing units that are parties to the suit for their proportionate

share of the publication costs on satisfaction of any portion of

the tax indebtedness before further distribution of the proceeds.

A taxing unit may not pay a word or line rate for publication of

citation or other required notice that exceeds the rate the

newspaper publishing the notice charges private entities for

similar classes of advertising.

Acts 1979, 66th Leg., p. 2295, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1993, 73rd Leg., ch. 850, Sec. 1, eff. June

19, 1993; Acts 2001, 77th Leg., ch. 1430, Sec. 24, eff. Sept. 1,

2001.

Sec. 33.50. ADJUDGED VALUE. (a) In a suit for foreclosure of a

tax lien on property, the court shall determine the market value

of the property on the date of trial. The appraised value of the

property according to the most recent appraisal roll approved by

the appraisal review board is presumed to be its market value on

the date of trial, and the person being sued has the burden of

establishing that the market value of the property differs from

that appraised value. The court shall incorporate a finding of

the market value of the property on the date of trial in the

judgment.

(b) If the judgment in a suit to collect a delinquent tax is for

the foreclosure of a tax lien on property, the order of sale

shall specify that the property may be sold to a taxing unit that

is a party to the suit or to any other person, other than a

person owning an interest in the property or any party to the

suit that is not a taxing unit, for the market value of the

property stated in the judgment or the aggregate amount of the

judgments against the property, whichever is less.

(c) The order of sale shall also specify that the property may

not be sold to a person owning an interest in the property or to

a person who is a party to the suit other than a taxing unit

unless:

(1) that person is the highest bidder at the tax sale; and

(2) the amount bid by that person is equal to or greater than

the aggregate amount of the judgments against the property,

including all costs of suit and sale.

Acts 1979, 66th Leg., p. 2296, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1997, 75th Leg., ch. 914, Sec. 5, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1481, Sec. 21, eff.

Sept. 1, 1999.

Sec. 33.51. WRIT OF POSSESSION. (a) If the court orders the

foreclosure of a tax lien and the sale of real property, the

judgment shall provide for the issuance by the clerk of said

court of a writ of possession to the purchaser at the sale or to

the purchaser's assigns no sooner than 20 days following the date

on which the purchaser's deed from the sheriff or constable is

filed of record.

(b) The officer charged with executing the writ shall place the

purchaser or the purchaser's assigns in possession of the

property described in the purchaser's deed without further order

from any court and in the manner provided by the writ, subject to

any notice to vacate that may be required to be given to a tenant

under Section 24.005(b), Property Code.

(c) The writ of possession shall order the officer executing the

writ to:

(1) post a written warning that is at least 8-1/2 by 11 inches

on the exterior of the front door of the premises notifying the

occupant that the writ has been issued and that the writ will be

executed on or after a specific date and time stated in the

warning that is not sooner than the 10th day after the date the

warning is posted; and

(2) on execution of the writ:

(A) deliver possession of the premises to the purchaser or the

purchaser's assigns;

(B) instruct the occupants to immediately leave the premises

and, if the occupants fail or refuse to comply, physically remove

them from the premises;

(C) instruct the occupants to remove, or to allow the purchaser

or purchaser's assigns, representatives, or other persons acting

under the officer's supervision to remove, all personal property

from the premises; and

(D) place, or have an authorized person place, the removed

personal property outside the premises at a nearby location, but

not so as to block a public sidewalk, passageway, or street and

not while it is raining, sleeting, or snowing.

(d) The writ of possession shall authorize the officer, at the

officer's discretion, to engage the services of a bonded or

insured warehouseman to remove and store, subject to applicable

law, all or part of the personal property at no cost to the

purchaser, the purchaser's assigns, or the officer executing the

writ. The officer may not require the purchaser or the

purchaser's assigns to store the personal property.

(e) The writ of possession shall contain notice to the officer

that under Section 7.003, Civil Practice and Remedies Code, the

officer is not liable for damages resulting from the execution of

the writ if the officer executes the writ in good faith and with

reasonable diligence.

(f) The warehouseman's lien on stored property, the officer's

duties, and the occupants' rights of redemption as provided by

Section 24.0062, Property Code, are all applicable with respect

to any personal property that is removed under Subsection (d).

(g) A sheriff or constable may use reasonable force in executing

a writ under this section.

(h) If a taxing unit is a purchaser and is entitled to a writ of

possession in the taxing unit's name:

(1) a bond may not be required of the taxing unit for issuance

or delivery of a writ of possession; and

(2) a fee or court cost may not be charged for issuance or

delivery of a writ of possession.

(i) In this section:

(1) "Premises" means all of the property described in the

purchaser's deed, including the buildings, dwellings, or other

structures located on the property.

(2) "Purchaser" includes a taxing unit to which property is bid

off under Section 34.01(j).

Acts 1979, 66th Leg., p. 2296, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1997, 75th Leg., ch. 906, Sec. 7, eff. Jan.

1, 1998; Acts 1997, 75th Leg., ch. 914, Sec. 6, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1111, Sec. 2, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 1481, Sec. 42(1).

Amended by:

Acts 2005, 79th Leg., Ch.

1126, Sec. 23, eff. September 1, 2005.

Sec. 33.52. TAXES INCLUDED IN JUDGMENT. (a) Only taxes that

are delinquent on the date of a judgment may be included in the

amount recoverable under the judgment by the taxing units that

are parties to the suit.

(b) In lieu of stating as a liquidated amount the aggregate

total of taxes, penalties, and interest due, a judgment may:

(1) set out the tax due each taxing unit for each year; and

(2) provide that penalties and interest accrue on the unpaid

taxes as provided by Subchapter A.

(c) For purposes of calculating penalties and interest due under

the judgment, it is presumed that the delinquency date for a tax

is February 1 of the year following the year in which the tax was

imposed, unless the judgment provides otherwise.

(d) A taxing unit's claim for taxes that become delinquent after

the date of the judgment is not affected by the entry of the

judgment or a tax sale conducted under that judgment. Those taxes

may be collected by any remedy provided by this title.

Amended by Acts 1997, 75th Leg., ch. 906, Sec. 8, eff. Jan. 1,

1998; Acts 1997, 75th Leg., ch. 981, Sec. 2; Acts 1997, 75th

Leg., ch. 1111, Sec. 3; Acts 1999, 76th Leg., ch. 1481, Sec. 22,

eff. Sept. 1, 1999.

Sec. 33.53. ORDER OF SALE; PAYMENT BEFORE SALE. (a) If

judgment in a suit to collect a delinquent tax is for foreclosure

of a tax lien, the court shall order the property sold in

satisfaction of the amount of the judgment.

(b) On application by a taxing unit that is a party to the

judgment, the district clerk shall prepare an order to an officer

authorized to conduct execution sales ordering the sale of the

property. If more than one parcel of property is included in the

judgment, the taxing unit may specify particular parcels to be

sold. A taxing unit may request more than one order of sale as

necessary to collect all amounts due under the judgment.

(c) An order of sale:

(1) shall be returned to the district clerk as unexecuted if not

executed before the 181st day after the date the order is issued;

and

(2) may be accompanied by a copy of the judgment and a bill of

costs attached to the order and incorporate the terms of the

judgment or bill of costs by reference.

(d) A judgment or a bill of costs attached to the order of sale

is not required to be certified.

(e) If the owner pays the amount of the judgment before the

property is sold, the taxing unit shall:

(1) release the tax lien held by the taxing unit on the

property; and

(2) file for record with the clerk of the court in which the

judgment was rendered a release of the lien.

Acts 1979, 66th Leg., p. 2296, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1997, 75th Leg., ch. 537, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1481, Sec. 23, eff.

Sept. 1, 1999.

Sec. 33.54. LIMITATION ON ACTIONS RELATING TO PROPERTY SOLD FOR

TAXES. (a) Except as provided by Subsection (b), an action

relating to the title to property may not be maintained against

the purchaser of the property at a tax sale unless the action is

commenced:

(1) before the first anniversary of the date that the deed

executed to the purchaser at the tax sale is filed of record; or

(2) before the second anniversary of the date that the deed

executed to the purchaser is filed of record, if on the date that

the suit to collect the delinquent tax was filed the property

was:

(A) the residence homestead of the owner; or

(B) land appraised or eligible to be appraised under Subchapter

C or D, Chapter 23.

(b) If a person other than the purchaser at the tax sale or the

person's successor in interest pays taxes on the property during

the applicable limitations period and until the commencement of

an action challenging the validity of the tax sale and that

person was not served citation in the suit to foreclose the tax

lien, that limitations period does not apply to that person.

(c) When actions are barred by this section, the purchaser at

the tax sale or the purchaser's successor in interest has full

title to the property, precluding all other claims.

Acts 1979, 66th Leg., p. 2296, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1997, 75th Leg., ch. 1136, Sec. 1, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1192, Sec. 1, eff. Sept.

1, 1997.

Sec. 33.55. EFFECT OF JUDGMENT ON ACCRUAL OF PENALTIES AND

INTEREST. A judgment for delinquent taxes does not affect the

accrual after the date of the judgment of penalties and interest

under this chapter on the taxes included in the judgment.

Added by Acts 1997, 75th Leg., ch. 1111, Sec. 4, eff. Sept. 1,

1997.

Sec. 33.56. VACATION OF JUDGMENT. (a) If, in a suit to collect

a delinquent tax, a court renders a judgment for foreclosure of a

tax lien on behalf of a taxing unit, any taxing unit that was a

party to the judgment may file a petition to vacate the judgment

on one or more of the following grounds:

(1) failure to join a person needed for just adjudication under

the Texas Rules of Civil Procedure, including a taxing unit

required to be joined under Section 33.44(a);

(2) failure to serve a person needed for just adjudication under

the Texas Rules of Civil Procedure, including a taxing unit

required to be joined under Section 33.44(a);

(3) failure of the judgment to adequately describe the property

that is the subject of the suit; or

(4) that the property described in the judgment was subject to

multiple appraisals for the tax years included in the judgment.

(b) The taxing unit must file the petition under the same cause

number as the delinquent tax suit and in the same court.

(c) The taxing unit may not file a petition if a tax sale of the

property has occurred unless:

(1) the tax sale has been vacated by an order of a court;

(2) the property was bid off to a taxing unit under Section

34.01(j) and has not been resold; or

(3) the tax sale or resale purchaser, or the purchaser's heirs,

successors, or assigns, consents to the petition.

(d) Consent of the purchaser to a petition may be shown by:

(1) a written memorandum signed by the purchaser and filed with

the court;

(2) the purchaser's joinder in the taxing unit's petition;

(3) a statement of the purchaser made in open court on the

record in a hearing on the petition; or

(4) the purchaser's signature of approval to an agreed order to

grant the petition.

(e) A copy of the petition must be served in a manner authorized

by Rule 21a, Texas Rules of Civil Procedure, on each party to the

delinquent tax suit.

(f) If the court grants the petition, the court shall enter an

order providing that:

(1) the judgment, any tax sale based on that judgment, and any

subsequent resale are vacated;

(2) any applicable tax deed or applicable resale deed is

canceled;

(3) the delinquent tax suit is revived; and

(4) except in a case in which judgment is vacated under

Subsection (a)(4), the taxes, penalties, interest, and attorney's

fees and costs, and the liens that secure each of those items,

are reinstated.

Added by Acts 1999, 76th Leg., ch. 626, Sec. 1, eff. August 30,

1999. Amended by Acts 2001, 77th Leg., ch. 1430, Sec. 25, eff.

Sept. 1, 2001.

Sec. 33.57. ALTERNATIVE NOTICE OF TAX FORECLOSURE ON CERTAIN

PARCELS OF REAL PROPERTY. (a) In this section, "appraised

value" means the appraised value according to the most recent

appraisal roll approved by the appraisal review board.

(b) This section may be invoked and used by one or more taxing

units if there are delinquent taxes, penalties, interest, and

attorney's fees owing to a taxing unit on a parcel of real

property, and:

(1) the total amount of delinquent taxes, penalties, interest,

and attorney's fees owed exceeds the appraised value of the

parcel; or

(2) there are 10 or more years for which delinquent taxes are

owed on the parcel.

(c) One or more taxing units may file a single petition for

foreclosure under this section that includes multiple parcels of

property and multiple owners. Alternatively, separate petitions

may be filed and docketed separately for each parcel of property.

Another taxing unit with a tax claim against the same parcel may

intervene in an action for the purpose of establishing and

foreclosing its tax lien without further notice to a defendant.

The petition must be filed in the county in which the tax was

imposed and is sufficient if it is in substantially the form

prescribed by Section 33.43 and further alleges that:

(1) the amount owed in delinquent taxes, penalties, interest,

and attorney's fees exceeds the appraised value of the parcel; or

(2) there are 10 or more years for which delinquent taxes are

owed on the parcel.

(d) Simultaneously with the filing of the petition under this

section, a taxing unit shall also file a motion with the court

seeking an order approving notice of the petition to each

defendant by certified mail in lieu of citation and, if the

amount of delinquent taxes, penalties, interest, and attorney's

fees alleged to be owed exceeds the appraised value of the

parcel, waiving the appointment of an attorney ad litem. The

motion must be supported by certified copies of tax records that

show the tax years for which delinquent taxes are owed, the

amounts of delinquent taxes, penalties, interest, and attorney's

fees, and, if appropriate, the appraised value of the parcel.

(e) The court shall approve a motion under Subsection (d) if the

documents in support of the motion show that:

(1) the amount of delinquent taxes, penalties, interest, and

attorney's fees that are owed exceeds the appraised value of the

parcel; or

(2) there are 10 or more years for which delinquent taxes are

owed on the parcel.

(f) Before filing a petition under this section, or as soon

afterwards as practicable, the taxing unit or its attorney shall

determine the address of each owner of a property interest in the

parcel for the purpose of providing notice of the pending

petition. If the title search, the taxing unit's tax records,

and the appraisal district records do not disclose an address of

a person with a property interest, consulting the following

sources of information is to be considered a reasonable effort by

the taxing unit or its attorney to determine the address of a

person with a property interest in the parcel subject to

foreclosure:

(1) telephone directories, electronic or otherwise, that cover:

(A) the area of any last known address for the person; and

(B) the county in which the parcel is located;

(2) voter registration records in the county in which the parcel

is located; and

(3) where applicable, assumed name records maintained by the

county clerk of the county in which the parcel is located and

corporate records maintained by the secretary of state.

(g) Not later than the 45th day before the date on which a

hearing on the merits on a taxing unit's petition is scheduled,

the taxing unit or its attorney shall send a copy of the petition

and a notice by certified mail to each person whose address is

determined under Subsection (f), informing the person of the

pending foreclosure action and the scheduled hearing. A copy of

each notice shall be filed with the clerk of the court together

with an affidavit by the tax collector or by the taxing unit's

attorney attesting to the fact and date of mailing of the notice.

(h) In addition to the notice required by Subsection (g), the

taxing unit shall provide notice by publication and by posting to

all persons with a property interest in the parcel subject to

foreclosure. The notice shall be published in the English

language once a week for two weeks in a newspaper that is

published in the county in which the parcel is located and that

has been in general circulation for at least one year immediately

before the date of the first publication, with the first

publication to be not less than the 45th day before the date on

which the taxing unit's petition is scheduled to be heard. When

returned and filed in the trial court, an affidavit of the

editor or publisher of the newspaper attesting to the date of

publication, together with a printed copy of the notice as

published, is sufficient proof of publication under this

subsection. If a newspaper is not published in the county in

which the parcel is located, publication in an otherwise

qualifying newspaper published in an adjoining county is

sufficient. The maximum fee for publishing the citation shall be

the lowest published word or line rate of that newspaper for

classified advertising. The notice by posting shall be in the

English language and given by posting a copy of the notice at the

courthouse door of the county in which the foreclosure is pending

not less than the 45th day before the date on which the taxing

unit's petition is scheduled to be heard. Proof of the posting

of the notice shall be made by affidavit of the attorney for the

taxing unit, or of the person posting it. If the publication of

the notice cannot be had for the maximum fee established in this

subsection, and that fact is supported by the affidavit of the

attorney for the taxing unit, the notice by posting under this

subsection is sufficient.

(i) The notice required by Subsections (g) and (h) must include:

(1) a statement that foreclosure proceedings have been commenced

and the date the petition was filed;

(2) a legal description, tax account number, and, if known, a

street address for the parcel in which the addressee owns a

property interest;

(3) the name of the person to whom the notice is addressed and

the name of each other person who, according to the title search,

has an interest in the parcel in which the addressee owns a

property interest;

(4) the date, time, and place of the scheduled hearing on the

petition;

(5) a statement that the recipient of the notice may lose

whatever property interest the recipient owns in the parcel as a

result of the hearing and any subsequent tax sale;

(6) a statement explaining how a person may contest the taxing

unit's petition as provided by Subsection (j) and that a person's

interest in the parcel may be preserved by paying all delinquent

taxes, penalties, interest, attorney's fees, and court costs

before the date of the scheduled hearing on the petition;

(7) the name, address, and telephone number of the taxing unit

and the taxing unit's attorney of record; and

(8) the name of each other taxing unit that imposes taxes on the

parcel, together with a notice that any taxing unit may intervene

without further notice and set up its claims for delinquent

taxes.

(j) A person claiming a property interest in a parcel subject to

foreclosure may contest a taxing unit's petition by filing with

the clerk of the court a written response to the petition not

later than the seventh day before the date scheduled for hearing

on the petition and specifying in the response any affirmative

defense of the person. A copy of the response must be served on

the taxing unit's attorney of record in the manner required by

Rule 21a, Texas Rules of Civil Procedure. The taxing unit is

entitled on request to a continuance of the hearing if a written

response filed to a notice of the hearing contains an affirmative

defense or requests affirmative relief against the taxing unit.

(k) Before entry of a judgment under this section, a taxing unit

may remove a parcel erroneously included in the petition and may

take a voluntary nonsuit as to one or more parcels of property

without prejudicing its action against the remaining parcels.

(l) If before the hearing on a taxing unit's petition the taxing

unit discovers a deficiency in the provision of notice under this

section, the taxing unit shall take reasonable steps in good

faith to correct the deficiency before the hearing. A notice

provided by Subsections (g)-(i) is in lieu of citation issued and

served under Rule 117a, Texas Rules of Civil Procedure.

Regardless of the manner in which notice under this section is

given, an attorney ad litem may not be appointed for a person

with an interest in a parcel with delinquent taxes, penalties,

interest, and attorney's fees against the parcel in an amount

that exceeds the parcel's appraised value. To the extent of any

additional conflict between this section and the Texas Rules of

Civil Procedure, this section controls. Except as otherwise

provided by this section, a suit brought under this section is

governed generally by the Texas Rules of Civil Procedure and by

Subchapters C and D of this chapter.

(m) A judgment in favor of a taxing unit under this section must

be only for foreclosure of the tax lien against the parcel. The

judgment may not include a personal judgment against any person.

(n) A person is considered to have been provided sufficient

notice of foreclosure and opportunity to be heard for purposes of

a proceeding under this section if the taxing unit follows the

procedures required by this section for notice by certified mail

or by publication and posting or if one or more of the following

apply:

(1) the person had constructive notice of the hearing on the

merits by acquiring an interest in the parcel after the date of

the filing of the taxing unit's petition;

(2) the person appeared at the hearing on the taxing unit's

petition or filed a responsive pleading or other communication

with the clerk of the court before the date of the hearing; or

(3) before the hearing on the taxing unit's petition, the person

had actual notice of the hearing.

Added by Acts 2005, 79th Leg., Ch.

1126, Sec. 24, eff. September 1, 2005.

For expiration of this section, see Subsection (h).

Sec. 33.58. ALTERNATIVE NOTICE OF FORECLOSURE FOR PARCELS IN

CERTAIN MUNICIPALITIES. (a) This section may be invoked and

used by one or more taxing units if there are delinquent taxes,

penalties, interest, and attorney's fees owing to a taxing unit

on a parcel of real property and there are five or more years for

which delinquent taxes are owed on the parcel, if the parcel is

located in a municipality having a population of more than

100,000 that is situated in two or more counties, at least two of

which have a population of more than one million, and in a

subdivision having an average lot size of one-fifth of an acre or

less.

(b) If a taxing unit invokes this section, the procedures and

other provisions of Section 33.57 apply except as otherwise

provided by this section.

(c) Notwithstanding Section 33.57(c), a petition for foreclosure

under this section is sufficient if it is in substantially the

form prescribed by Section 33.43 and further alleges the grounds

for invoking this section provided by Subsection (a).

(d) Notwithstanding Section 33.57(e), a court shall approve a

motion under Section 33.57(d) if the documents in support of the

motion show that the grounds for invoking this section provided

by Subsection (a) exist.

(e) If a taxing unit's petition includes multiple parcels of

property and if requested by the taxing unit, the court's order

of sale shall provide that the officer conducting the sale shall

sell the parcels in solido, regardless of whether the parcels

adjoin one another or have common ownership.

(f) If the officer conducting the sale of the property is

ordered to sell the property in solido under Subsection (e), the

officer shall use, in calculating the minimum bid amount under

Section 33.50(b) or (c), as appropriate:

(1) the aggregate of all amounts awarded against the multiple

parcels of property as the aggregate amount of the judgments; or

(2) the aggregate of the adjudged market values of the multiple

parcels of property as the market value of the property stated in

the judgment.

(g) If multiple parcels of property are sold in solido under an

order of sale issued under Subsection (e), the amounts prescribed

by Section 34.21 that must be paid in redeeming property shall,

for the purpose of redeeming an individual parcel of property, be

in an amount equal to the taxes, penalties, interest, and

attorney's fees adjudged against that individual parcel.

(h) This section expires September 1, 2017.

Added by Acts 2007, 80th Leg., R.S., Ch.

1042, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. TAX MASTERS

Sec. 33.71. MASTERS FOR TAX SUITS. (a) The court may, in

delinquent tax suits, for good cause appoint a master in chancery

for each case as desired, who shall be a citizen of this state

and not an attorney for either party to the action, nor related

to either party, who shall perform all of the duties required by

the court, be under orders of the court, and have the power the

master of chancery has in a court of equity.

(b) The order of reference to the master may specify or limit

the master's powers, and may direct the master to report only

upon particular issues, or to do or perform particular acts, or

to receive and report evidence only, and may fix the time and

place for beginning and closing the hearings and for the filing

of the master's report.

(c) Subject to the limitations and specifications stated in the

order, the master may:

(1) regulate all proceedings in every hearing before the master

and do all acts and take all measures necessary or proper for the

efficient performance of duties under the order;

(2) require the production of evidence upon all matters embraced

in the reference, including the production of books, papers,

vouchers, documents, and other writings applicable to the case;

(3) rule upon the admissibility of evidence, unless otherwise

directed by the order of reference;

(4) put witnesses on oath, and examine them; and

(5) call the parties to the action and examine them upon oath.

(d) When a party requests, the master shall make a record of the

evidence offered and excluded in the same manner as provided for

a court sitting in the trial of a case.

(e) The clerk of the court shall forthwith furnish the master

with a copy of the order of reference.

(f) The parties may procure the attendance of witnesses before

the master by the issuance and service of process as provided by

law.

(g) A pretrial ruling of a tax master from which a mandamus is

sought must be appealed to the referring court before the

initiation of mandamus proceedings before the court of appeals.

(h) Notwithstanding any other law or requirement, an attorney

appointed a master under this section may practice law in the

referring court if otherwise qualified to do so.

Added by Acts 1983, 68th Leg., p. 5058, ch. 916, Sec. 1, eff.

Sept. 1, 1983. Transferred from Sec. 1.13, and amended by Acts

1991, 72nd Leg., ch. 525, Sec. 1, eff. Sept. 1, 1991. Amended by

Acts 2001, 77th Leg., ch. 326, Sec. 1, eff. May 24, 2001.

Sec. 33.72. REPORT TRANSMITTED TO COURT; NOTICE. (a) At the

conclusion of any hearing conducted by a master that results in a

recommendation of a final judgment or on the request of the

referring court, the master shall transmit to the referring court

all papers relating to the case, with the master's signed and

dated report.

(b) After the master's report has been signed, the master shall

give to the parties participating in the hearing notice of the

substance of the report. The master's report may contain the

master's findings, conclusions, or recommendations. The master's

report must be in writing in a form as the referring court may

direct. The form may be a notation on the referring court's

docket sheet.

(c) If the master's report recommends a final judgment, notice

of the right of appeal to the judge of the referring court shall

be given to all parties.

Added by Acts 1991, 72nd Leg., ch. 525, Sec. 1, eff. Sept. 1,

1991.

Sec. 33.73. COURT ACTION ON MASTER'S REPORT; MASTER'S

COMPENSATION. (a) After the master's report is filed, and

unless a party has filed a written notice of appeal to the

referring court, the court may confirm, modify, correct, reject,

reverse, or recommit the report as the court may deem proper and

necessary in the particular circumstances of the case.

(b) The court shall award reasonable compensation to the master

to be taxed as costs of suit.

Added by Acts 1983, 68th Leg., p. 5058, ch. 916, Sec. 1, eff.

Sept. 1, 1983. Transferred from Sec. 1.13, and amended by Acts

1991, 72nd Leg., ch. 525, Sec. 1, eff. Sept. 1, 1991.

Sec. 33.74. APPEAL OF RECOMMENDATION OF FINAL JUDGMENT TO THE

REFERRING COURT OR ON REQUEST OF THE REFERRING COURT. (a) Any

party is entitled to a hearing by the judge of the referring

court, if within 10 days, computed in the manner provided by Rule

4 of the Texas Rules of Civil Procedure, after the master gives

the notice required by Section 33.72(c), an appeal of the

master's report is filed with the referring court. The first day

of the appeal time to the referring court begins on the day after

the date on which the master gives the notice.

(b) The notice required by Section 33.72(c) may be given in open

court or may be given by first class mail. If the notice is given

by first class mail the notice is considered to have been given

on the third day after the date of the mailing.

(c) All appeals to the referring court shall be in writing

specifying the findings and conclusions of the master that are

objected to and the appeal shall be limited to those findings and

conclusions.

(d) On appeal to the referring court, the parties may present

witnesses as in a hearing de novo only on the issues raised in

the appeal.

(e) Notice of any appeal to the referring court shall be given

to opposing counsel under Rule 72 of the Texas Rules of Civil

Procedure.

(f) If an appeal to the referring court is filed by a party, any

other party may file an appeal to the referring court not later

than the seventh day after the date the initial appeal was filed.

(g) The referring court, after notice to the parties, shall hold

a hearing on all appeals not later than the 45th day after the

date on which the initial appeal was filed with the referring

court.

(h) Before a hearing before a master, the parties may waive the

right of appeal to the referring court in writing or on the

record.

(i) The failure to appeal to the referring court, by waiver or

otherwise, a master's report that is approved by the referring

court does not deprive any party of the right to appeal to or

request other relief from a court of appeals or the supreme

court. The date of the signing of an order or judgment by the

referring court is the controlling date for the purposes of

appeal to or request for other relief from a court of appeals or

the supreme court.

Added by Acts 1991, 72nd Leg., ch. 525, Sec. 1, eff. Sept. 1,

1991.

Sec. 33.75. DECREE OR ORDER OF COURT. If an appeal to the

referring court is not filed or the right to an appeal to the

referring court is waived, the findings and recommendations of

the master become the decree or order of the referring court on

the referring court's signing an order or decree conforming to

the master's report.

Added by Acts 1991, 72nd Leg., ch. 525, Sec. 1, eff. Sept. 1,

1991.

Sec. 33.76. JURY TRIAL DEMANDED. (a) In a trial on the merits,

if a jury trial is demanded and a jury fee is paid, as prescribed

by Rule 216, Texas Rules of Civil Procedure, the master shall

refer any matters requiring a jury back to the referring court

for a full trial before the referring court and jury. However,

the master shall conduct all pretrial work necessary to prepare

the case for a jury trial.

(b) The master may require all parties to submit a proposed jury

charge or other pretrial order or sanction the parties for

failure to present or prepare a proper pretrial order.

Added by Acts 1991, 72nd Leg., ch. 525, Sec. 1, eff. Sept. 1,

1991.

Sec. 33.77. EFFECT OF MASTER'S REPORT PENDING APPEAL. Pending

appeal of the master's report to the referring court, the

decisions and recommendations of the master are in full force and

effect and are enforceable as an order of the referring court,

except for orders providing for incarceration or for the

appointment of a receiver.

Added by Acts 1991, 72nd Leg., ch. 525, Sec. 1, eff. Sept. 1,

1991.

Sec. 33.78. MASTERS MAY NOT BE APPOINTED UNDER TEXAS RULES OF

CIVIL PROCEDURE. A court may not appoint a master under Rule

171, Texas Rules of Civil Procedure, in a delinquent tax suit.

Added by Acts 1991, 72nd Leg., ch. 525, Sec. 1, eff. Sept. 1,

1991.

Sec. 33.79. IMMUNITY. A master appointed under this subchapter

has the judicial immunity of a district judge. All existing

immunity granted masters by law, express or implied, continues in

full force and effect.

Added by Acts 1991, 72nd Leg., ch. 525, Sec. 1, eff. Sept. 1,

1991.

Sec. 33.80. COURT REPORTER. A court reporter is not required

during a hearing held by a master appointed under this

subchapter. A party, the master, or the referring court may

provide for a reporter during the hearing. The record may be

preserved by any other means approved by the master. The

referring court or master may tax the expense of preserving the

record as costs.

Added by Acts 1991, 72nd Leg., ch. 525, Sec. 1, eff. Sept. 1,

1991.

SUBCHAPTER E. SEIZURE OF REAL PROPERTY

Sec. 33.91. PROPERTY SUBJECT TO SEIZURE BY MUNICIPALITY. (a)

After notice has been provided to a person, the person's real

property, whether improved or unimproved, is subject to seizure

by a municipality for the payment of delinquent ad valorem taxes,

penalties, and interest the person owes on the property and the

amount secured by a municipal health or safety lien on the

property if:

(1) the property:

(A) is in a municipality;

(B) is less than one acre; and

(C) has been abandoned for at least one year;

(2) the taxes on the property are delinquent for:

(A) each of the preceding five years; or

(B) each of the preceding three years if a lien on the property

has been created on the property in favor of the municipality for

the cost of remedying a health or safety hazard on the property;

and

(3) the tax collector of the municipality determines that

seizure of the property under this subchapter for the payment of

the delinquent taxes, penalties, and interest, and of a municipal

health and safety lien on the property, would be in the best

interest of the municipality and the other taxing units after

determining that the sum of all outstanding tax and municipal

claims against the property plus the estimated costs under

Section 33.48 of a standard judicial foreclosure exceed the

anticipated proceeds from a tax sale.

(b) The seizure and sale may not be set aside or voided because

of any error in determination.

(c) For purposes of this section, a property is presumed to have

been abandoned for at least one year if, during that period, the

property has remained vacant and a lawful act of ownership of the

property has not been exercised. The tax collector of a

municipality may rely on the affidavit of any competent person

with personal knowledge of the facts in determining whether a

property has been abandoned or vacant. For purposes of this

subsection:

(1) property is considered vacant if there is an absence of any

activity by the owner, a tenant, or a licensee related to

residency, work, trade, business, leisure, or recreation; and

(2) "lawful act of ownership" includes mowing or cutting grass

or weeds, repairing or demolishing a structure or fence, removing

debris, or other form of property upkeep or maintenance performed

by or at the request of the owner of the property.

Added by Acts 1995, 74th Leg., ch. 1017, Sec. 1, eff. Aug. 28,

1995. Amended by Acts 1997, 75th Leg., ch. 914, Sec. 1, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 319, Sec. 2, eff. June

18, 2003.

Sec. 33.911. PROPERTY SUBJECT TO SEIZURE BY COUNTY. (a) After

notice has been provided to a person, the person's real property,

whether improved or unimproved, is subject to seizure by a county

for the payment of delinquent ad valorem taxes, penalties, and

interest the person owes on the property if:

(1) the property:

(A) is in the county;

(B) is not in a municipality; and

(C) has been abandoned for at least one year;

(2) the taxes on the property are delinquent for each of the

preceding five years; and

(3) the county tax assessor-collector determines that seizure of

the property under this subchapter for the payment of the

delinquent taxes, penalties, and interest would be in the best

interest of the county and the other taxing units after

determining that the sum of all outstanding tax and county claims

against the property plus the estimated costs under Section 33.48

of a standard judicial foreclosure exceed the anticipated

proceeds from a tax sale.

(b) The seizure and sale may not be set aside or voided because

of any error in determination.

(c) For purposes of this section, a property is presumed to have

been abandoned for at least one year if, during that period, the

property has remained vacant and a lawful act of ownership of the

property has not been exercised. The tax collector of a county

may rely on the affidavit of any competent person with personal

knowledge of the facts in determining whether a property has been

abandoned or vacant. For purposes of this subsection:

(1) property is considered vacant if there is an absence of any

activity by the owner, a tenant, or a licensee related to

residency, work, trade, business, leisure, or recreation; and

(2) "lawful act of ownership" includes mowing or cutting grass

or weeds, repairing or demolishing a structure or fence, removing

debris, or other form of property upkeep or maintenance performed

by or at the request of the owner of the property.

Added by Acts 1997, 75th Leg., ch. 914, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 319, Sec. 3, eff. June

18, 2003.

Sec. 33.912. NOTICE. (a) A person is considered to have been

provided the notice required by Sections 33.91 and 33.911 if by

affidavit or otherwise the collector shows that the assessor or

collector for the municipality or county mailed the person each

bill for municipal or county taxes required to be sent the person

by Section 31.01:

(1) in each of the five preceding years, if the taxes on the

property are delinquent for each of those years; or

(2) in each of the three preceding years, if:

(A) the taxes on the property are delinquent for each of those

years; and

(B) a lien on the property has been created on the property in

favor of the municipality for the cost of remedying a health or

safety hazard on the property.

(b) If notice under Subsection (a) is not provided, the notice

required by Section 33.91 or 33.911 shall be given by the

assessor or the collector for the municipality or county, as

applicable, by:

(1) serving, in the manner provided by Rule 21a, Texas Rules of

Civil Procedure, a true and correct copy of the application for a

tax warrant filed under Section 33.92 to each person known, or

constructively known through reasonable inquiry, to own or have

an interest in the property;

(2) publishing in the English language a notice of the

assessor's intent to seize the property in a newspaper published

in the county in which the property is located if, after

exercising reasonable diligence, the assessor or collector cannot

determine ownership or the address of the known owners; or

(3) if required under Subsection (g), posting in the English

language a notice of the assessor's intent to seize the property

if, after exercising reasonable diligence, the assessor or

collector cannot determine ownership or the address of the known

owners.

(c) A notice under Subsection (b)(1) shall be provided at the

time of filing the application for a tax warrant and must be

supported by a certificate of service appearing on the

application in the same manner and form as provided by Rule 21a,

Texas Rules of Civil Procedure. The notice is sufficient if sent

to the person's last known address.

(d) A notice by publication or posting under Subsection (b) must

substantially comply with this subsection. The notice must:

(1) be published or posted at least 10 days but not more than

180 days before the date the application for tax warrant under

Section 33.92 is filed;

(2) be directed to the owners of the property by name, if known,

or, if unknown, to "the unknown owners of the property described

below";

(3) state that the assessor or collector intends to seize the

property as abandoned property and that the property will be sold

at public auction without further notice unless all delinquent

taxes, penalties, and interest are paid before the sale of the

property; and

(4) describe the property.

(e) A description of the property under Subsection (d)(4) is

sufficient if it is the same as the property description

appearing on the current tax roll for the county or municipality.

(f) A notice by publication or posting under Subsection (b) may

relate to more than one property or to multiple owners of

property.

(g) For publishing a notice under Subsection (b)(2), a newspaper

may charge a rate that does not exceed the greater of two cents

per word or an amount equal to the published word or line rate of

that newspaper for the same class of advertising. If notice

cannot be provided under Subsection (b)(1) and there is not a

newspaper published in the county where the property is located,

or a newspaper that will publish the notice for the rate

authorized by this subsection, the assessor shall post the notice

in writing in three public places in the county. One of the

posted notices must be at the door of the county courthouse.

Proof of the posting shall be made by affidavit of the person

posting the notice or by the attorney for the assessor or

collector.

(h) A person is considered to have been provided the notice

under Section 33.91 or 33.911 in the manner provided by

Subsection (b) if the application for the tax warrant under

Section 33.92:

(1) contains the certificate of service as required by

Subsection (b)(1);

(2) is accompanied by an affidavit on behalf of the applicable

assessor or collector stating the fact of publication under

Subsection (b)(2), with a copy of the published notice attached;

or

(3) is accompanied by an affidavit of posting on behalf of the

applicable assessor or collector under Subsection (g) stating the

fact of posting and facts supporting the necessity of posting.

(i) A failure to provide, give, or receive a notice provided

under this section does not affect the validity of a sale of the

seized property or title to the property.

(j) The costs of publishing notice under this section are

chargeable as costs and payable from the proceeds of the sale of

the property.

Added by Acts 1997, 75th Leg., ch. 914, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 319, Sec. 4, eff. June

18, 2003.

Sec. 33.92. INSTITUTION OF SEIZURE. (a) After property becomes

subject to seizure under Section 33.91 or 33.911, the collector

for a municipality or a county, as appropriate, may apply for a

tax warrant to a district court in the county in which the

property is located.

(b) The court shall issue the tax warrant if by affidavit the

collector shows that the property is subject to seizure under

Section 33.91 or 33.911. The collector may show that the property

has been abandoned or vacant for at least one year, as required

by Section 33.91(a)(1)(C) or 33.911(a)(1)(C) by affidavit of any

competent person with personal knowledge of the relevant facts.

(c) The court issuing the tax warrant shall include a statement

as to the appraised value of the property according to the most

recent appraisal roll approved by the appraisal review board.

That value is presumed to be the market value of the property on

the date that the warrant is issued.

(d) The collector is entitled, on request in the application, to

recover attorney's fees in an amount equal to the compensation

specified in the contract with the attorney for collection of the

delinquent taxes, penalties, and interest on the property if:

(1) the taxing unit served by the collector contracts with an

attorney under Section 6.30;

(2) the existence of the contract and the amount of attorney's

fees that equal the compensation specified in the contract are

supported by the affidavit of the collector; and

(3) the delinquent tax sought to be recovered is not subject to

an additional penalty under Section 33.07 or 33.08 at the time

the application is filed.

Added by Acts 1995, 74th Leg., ch. 1017, Sec. 1, eff. Aug. 28,

1995. Amended by Acts 1997, 75th Leg., ch. 914, Sec. 1, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 319, Sec. 5, eff. June

18, 2003.

Sec. 33.93. TAX WARRANT. (a) A tax warrant shall direct the

sheriff or a constable in the county and the collector for the

municipality or the county to seize the property described in the

warrant, subject to the right of redemption, for the payment of

the ad valorem taxes, penalties, and interest owing on the

property included in the application, any attorney's fees

included in the application as provided by Section 33.92(d), the

amount secured by a municipal health or safety lien on the

property included in the application, and the costs of seizure

and sale. The warrant shall direct the person whose property is

seized to disclose to a person executing the warrant the name and

address if known of any other person having an interest in the

property.

(b) A bond may not be required of a municipality or county for

issuance or delivery of a tax warrant, and a fee or court cost

may not be charged for issuance or delivery of the warrant.

(c) On issuance of a tax warrant, the collector shall take

possession of the property pending its sale by the officer

charged with selling the property.

Added by Acts 1995, 74th Leg., ch. 1017, Sec. 1, eff. Aug. 28,

1995. Amended by Acts 1997, 75th Leg., ch. 914, Sec. 1, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 319, Sec. 6, eff. June

18, 2003.

Sec. 33.94. NOTICE OF TAX SALE. (a) After a seizure of

property, the collector for the municipality or county shall make

a reasonable inquiry to determine the identity and address of any

person, other than the person against whom the tax warrant is

issued, having an interest in the property. The collector shall

deliver as soon as possible a notice stating the time and place

of the sale and briefly describing the property seized to:

(1) the person against whom the warrant is issued, including

each person to whom notice was provided under Section 33.912(a);

(2) each person to whom notice was provided under Section

33.912(b)(1); and

(3) any other person the collector determines has an interest in

the property if the collector can ascertain the address of the

other person.

(b) Failure to send or receive a notice required by this section

does not affect the validity of the sale of the seized property

or title to the property.

Added by Acts 1995, 74th Leg., ch. 1017, Sec. 1, eff. Aug. 28,

1995. Amended by Acts 1997, 75th Leg., ch. 914, Sec. 1, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 319, Sec. 7, eff. June

18, 2003.

Sec. 33.95. PURCHASER. A purchaser for value at or subsequent

to the tax sale may conclusively presume the validity of the sale

and takes free of any claim of a party with a prior interest in

the property subject to the provisions of Section 16.002(b),

Civil Practice and Remedies Code, and subject to applicable

rights of redemption.

Added by Acts 1995, 74th Leg., ch. 1017, Sec. 1, eff. Aug. 28,

1995. Amended by Acts 1997, 75th Leg., ch. 914, Sec. 1, eff.

Sept. 1, 1997.



CHAPTER 34. TAX SALES AND REDEMPTION

TAX CODE

TITLE 1. PROPERTY TAX CODE

SUBTITLE E. COLLECTIONS AND DELINQUENCY

CHAPTER 34. TAX SALES AND REDEMPTION

SUBCHAPTER A. TAX SALES

Sec. 34.01. SALE OF PROPERTY. (a) Real property seized under a

tax warrant issued under Subchapter E, Chapter 33, or ordered

sold pursuant to foreclosure of a tax lien shall be sold by the

officer charged with selling the property, unless otherwise

directed by the taxing unit that requested the warrant or order

of sale or by an authorized agent or attorney for that unit. The

sale shall be conducted in the manner similar property is sold

under execution except as otherwise provided by this subtitle.

(b) On receipt of an order of sale of real property, the officer

charged with selling the property shall endorse on the order the

date and exact time when the officer received the order. The

endorsement is a levy on the property without necessity for going

upon the ground. The officer shall calculate the total amount due

under the judgment, including all taxes, penalties, and interest,

plus any other amount awarded by the judgment, court costs, and

the costs of the sale. The costs of a sale include the costs of

advertising, and deed recording fees anticipated to be paid in

connection with the sale of the property. To assist the officer

in making the calculation, the collector of any taxing unit that

is party to the judgment may provide the officer with a certified

tax statement showing the amount of the taxes included in the

judgment that remain due that taxing unit and all penalties,

interest, and attorney's fees provided by the judgment as of the

date of the proposed sale. If a certified tax statement is

provided to the officer, the officer shall rely on the amount

included in the statement and is not responsible or liable for

the accuracy of the applicable portion of the calculation. A

certified tax statement is not required to be sworn to and is

sufficient if the tax collector or the collector's deputy signs

the statement.

(c) The officer charged with the sale shall give written notice

of the sale in the manner prescribed by Rule 21a, Texas Rules of

Civil Procedure, as amended, or that rule's successor to each

person who was a defendant to the judgment or that person's

attorney.

(d) An officer's failure to send the written notice of sale or a

defendant's failure to receive that notice is insufficient by

itself to invalidate:

(1) the sale of the property; or

(2) the title conveyed by that sale.

(e) A notice of sale under Subsection (c) must substantially

comply with this subsection. The notice must include:

(1) a statement of the authority under which the sale is to be

made;

(2) the date, time, and location of the sale; and

(3) a brief description of the property to be sold.

(f) A notice of sale is not required to include field notes

describing the property. A description of the property is

sufficient if the notice:

(1) states the number of acres and identifies the original

survey;

(2) as to property located in a platted subdivision or addition,

regardless of whether the subdivision or addition is recorded,

states the name by which the land is generally known with

reference to that subdivision or addition; or

(3) by reference adopts the description of the property

contained in the judgment.

(g) For publishing a notice of sale, a newspaper may charge a

rate that does not exceed the greater of:

(1) two cents per word; or

(2) an amount equal to the published word or line rate of that

newspaper for the same class of advertising.

(h) If there is not a newspaper published in the county of the

sale, or a newspaper that will publish the notice of sale for the

rate authorized by Subsection (g), the officer shall post the

notice in writing in three public places in the county not later

than the 20th day before the date of the sale. One of the notices

must be posted at the door of the county courthouse.

(i) The owner of real property subject to sale may file with the

officer charged with the sale a written request that the property

be divided and that only as many portions be sold as necessary to

pay the amount due against the property, as calculated under

Subsection (b). In the request the owner shall describe the

desired portions and shall specify the order in which the

portions should be sold. The owner may not specify more than four

portions or a portion that divides a building or other contiguous

improvement. The request must be delivered to the officer not

later than the seventh day before the date of the sale.

(j) If a bid sufficient to pay the lesser of the amount

calculated under Subsection (b) or the adjudged value is not

received, the taxing unit that requested the order of sale may

terminate the sale. If the taxing unit does not terminate the

sale, the officer making the sale shall bid the property off to

the taxing unit that requested the order of sale, unless

otherwise agreed by each other taxing unit that is a party to the

judgment, for the aggregate amount of the judgment against the

property or for the market value of the property as specified in

the judgment, whichever is less. The duty of the officer

conducting the sale to bid off the property to a taxing unit

under this subsection is self-executing. The actual attendance of

a representative of the taxing unit at the sale is not a

prerequisite to that duty.

(k) The taxing unit to which the property is bid off takes title

to the property for the use and benefit of itself and all other

taxing units that established tax liens in the suit. The taxing

unit's title includes all the interest owned by the defendant,

including the defendant's right to the use and possession of the

property, subject only to the defendant's right of redemption.

Payments in satisfaction of the judgment and any costs or

expenses of the sale may not be required of the purchasing taxing

unit until the property is redeemed or resold by the purchasing

taxing unit.

(l) Notwithstanding that property is bid off to a taxing unit

under this section, a taxing unit that established a tax lien in

the suit may continue to enforce collection of any amount for

which a former owner of the property is liable to the taxing

unit, including any post-judgment taxes, penalties, and interest,

in any other manner provided by law.

(m) The officer making the sale shall prepare a deed to the

purchaser of real property at the sale, to any other person whom

the purchaser may specify, or to the taxing unit to which the

property was bid off. The taxing unit that requested the order of

sale may elect to prepare a deed for execution by the officer. If

the taxing unit prepares the deed, the officer shall execute that

deed. An officer who executes a deed prepared by the taxing unit

is not responsible or liable for any inconsistency, error, or

other defect in the form of the deed. As soon as practicable

after a deed is executed by the officer, the officer shall either

file the deed for recording with the county clerk or deliver the

executed deed to the taxing unit that requested the order of

sale, which shall file the deed for recording with the county

clerk. The county clerk shall file and record each deed filed

under this subsection and after recording shall return the deed

to the grantee.

(n) The deed vests good and perfect title in the purchaser or

the purchaser's assigns to the interest owned by the defendant in

the property subject to the foreclosure, including the

defendant's right to the use and possession of the property,

subject only to the defendant's right of redemption, the terms of

a recorded restrictive covenant running with the land that was

recorded before January 1 of the year in which the tax lien on

the property arose, a recorded lien that arose under that

restrictive covenant that was not extinguished in the judgment

foreclosing the tax lien, and each valid easement of record as of

the date of the sale that was recorded before January 1 of the

year the tax lien arose. The deed may be impeached only for

fraud.

(o) If a bid sufficient to pay the amount specified by

Subsection (p) is not received, the officer making the sale, with

the consent of the collector who applied for the tax warrant, may

offer property seized under Subchapter E, Chapter 33, to a person

described by Section 11.181 or 11.20 for less than that amount.

If the property is offered to a person described by Section

11.181 or 11.20, the officer making the sale shall reopen the

bidding at the amount of that person's bid and bid off the

property to the highest bidder. Consent to the sale by the taxing

units entitled to receive proceeds of the sale is not required.

The acceptance of a bid by the officer under this subsection is

conclusive and binding on the question of its sufficiency. An

action to set aside the sale on the grounds that a bid is

insufficient may not be sustained, except that a taxing unit that

participates in distribution of proceeds of the sale may file an

action before the first anniversary of the date of the sale to

set aside the sale on the grounds of fraud or collusion between

the officer making the sale and the purchaser.

(p) Except as provided by Subsection (o), property seized under

Subchapter E, Chapter 33, may not be sold for an amount that is

less than the lesser of the market value of the property as

specified in the warrant or the total amount of taxes, penalties,

interest, costs, and other claims for which the warrant was

issued. If a sufficient bid is not received by the officer making

the sale, the officer shall bid off the property to a taxing unit

in the manner specified by Subsection (j) and subject to the

other provisions of that subsection. A taxing unit that takes

title to property under this subsection takes title for the use

and benefit of that taxing unit and all other taxing units that

established tax liens in the suit or that, on the date of the

seizure, were owed delinquent taxes on the property.

(q) A sale of property under this section to a purchaser other

than a taxing unit:

(1) extinguishes each lien securing payment of the delinquent

taxes, penalties, and interest against that property and included

in the judgment; and

(2) does not affect the personal liability of any person for

those taxes, penalties, and interest included in the judgment

that are not satisfied from the proceeds of the sale.

(r) Except as provided by this subsection, a sale of real

property under this section must take place at the county

courthouse in the county in which the land is located. The

commissioners court of the county may designate an area in the

county courthouse or another location in the county where sales

under this section must take place and shall record any

designated area or other location in the real property records of

the county. If the commissioners court designates an area in the

courthouse or another location in the county for sales, a sale

must occur in that area or at that location. If the commissioners

court does not designate an area in the courthouse or another

location in the county for sales, a sale must occur in the same

area in the courthouse that is designated by the commissioners

court for the sale of real property under Section 51.002,

Property Code.

(s) To the extent of a conflict between this section and a

provision of the Texas Rules of Civil Procedure that relates to

an execution, this section controls.

Acts 1979, 66th Leg., p. 2297, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 796, Sec. 32, eff.

June 15, 1989; Acts 1991, 72nd Leg., ch. 854, Sec. 2, eff. June

16, 1991; Acts 1995, 74th Leg., ch. 1017, Sec. 2, eff. Aug. 28,

1995; Acts 1997, 75th Leg., ch. 914, Sec. 2, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 817, Sec. 2, eff. Sept. 1, 1999; Acts

1999, 76th Leg., ch. 1481, Sec. 24, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 1430, Sec. 26, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 319, Sec. 8, eff. June 18, 2003.

Sec. 34.015. PERSONS ELIGIBLE TO PURCHASE REAL PROPERTY. (a)

In this section, "person" does not include a taxing unit or an

individual acting on behalf of a taxing unit.

(b) An officer conducting a sale of real property under Section

34.01 may not execute a deed in the name of or deliver a deed to

any person other than the person who was the successful bidder.

The officer may not execute or deliver a deed to the purchaser of

the property unless the purchaser exhibits to the officer an

unexpired written statement issued under this section to the

person by the county assessor-collector of the county in which

the sale is conducted showing that:

(1) there are no delinquent taxes owed by the person to that

county; and

(2) for each school district or municipality having territory in

the county there are no known or reported delinquent ad valorem

taxes owed by the person to that school district or municipality.

(c) On the written request of any person, a county

assessor-collector shall issue a written statement stating

whether there are any delinquent taxes owed by the person to that

county or to a school district or municipality having territory

in that county. A request for the issuance of a statement by the

county assessor-collector under this subsection must:

(1) sufficiently identify any property subject to taxation by

the county or by a school district or municipality having

territory in the county, regardless of whether the property is

located in the county, that the person owns or formerly owned so

that the county assessor-collector and the collector for each

school district or municipality having territory in the county

may determine whether the property is included on a current or a

cumulative delinquent tax roll for the county, the school

district, or the municipality under Section 33.03;

(2) specify the address to which the county assessor-collector

should send the statement;

(3) include any additional information reasonably required by

the county assessor-collector; and

(4) be sworn to and signed by the person requesting the

statement.

(d) On receipt of a request under Subsection (c), the county

assessor-collector shall send to the collector for each school

district and municipality having territory in the county, other

than a school district or municipality for which the county

assessor-collector is the collector, a request for information as

to whether there are any delinquent taxes owed by the person to

that school district or municipality. The county

assessor-collector shall specify the date by which the collector

must respond to the request.

(e) If the county assessor-collector determines that there are

delinquent taxes owed to the county, the county

assessor-collector shall include in the statement issued under

Subsection (c) the amount of delinquent taxes owed by the person

to that county. If the county assessor-collector is the collector

for a school district or municipality having territory in the

county and the county assessor-collector determines that there

are delinquent ad valorem taxes owed by the person to the school

district or municipality, the assessor-collector shall include in

the statement issued under Subsection (c) the amount of

delinquent taxes owed by the person to that school district or

municipality.

(f) If the county assessor-collector receives a response from

the collector for a school district or municipality having

territory in the county indicating that there are delinquent

taxes owed to that school district or municipality on the

person's current or former property for which the person is

personally liable, the county assessor-collector shall include in

the statement issued under Subsection (c):

(1) the amount of delinquent taxes owed by the person to that

school district or municipality; and

(2) the name and address of the collector for that school

district or municipality.

(g) If the county assessor-collector determines that there are

no delinquent taxes owed by the person to the county or to a

school district or municipality for which the county

assessor-collector is the collector, the county

assessor-collector shall indicate in the statement issued under

Subsection (c) that there are no delinquent ad valorem taxes owed

by the person to the county or to the school district or

municipality.

(h) If the county assessor-collector receives a response from

the collector for any school district or municipality having

territory in that county indicating that there are no delinquent

ad valorem taxes owed by the person to that school district or

municipality, the county assessor-collector shall indicate in the

statement issued under Subsection (c) that there are no

delinquent ad valorem taxes owed by the person to that school

district or municipality.

(i) If the county assessor-collector does not receive a response

from the collector for any school district or municipality to

whom the county assessor-collector sent a request under

Subsection (d) as to whether there are delinquent taxes on the

person's current or former property owed by the person to that

school district or municipality, the county assessor-collector

shall indicate in the statement issued under Subsection (c) that

there are no reported delinquent taxes owed by the person to that

school district or municipality.

(j) To cover the costs associated with the issuance of

statements under Subsection (c), a county assessor-collector may

charge the person requesting a statement a fee not to exceed $10

for each statement requested.

(k) A statement under Subsection (c) must be issued in the name

of the requestor, bear the requestor's name, include the dates of

issuance and expiration, and be eligible for recording under

Section 12.001(b), Property Code. A statement expires on the 90th

day after the date of issuance.

(k-1) If within six months of the date of a sale of real

property under Section 34.01, the successful bidder does not

exhibit to the officer who conducted the sale an unexpired

statement that complies with Subsection (k), the officer who

conducted the sale shall provide a copy of the officer's return

to the county assessor-collector for each county in which the

real property is located. On receipt of the officer's return,

the county assessor-collector shall file the copy with the county

clerk of the county in which the county assessor-collector

serves. The county clerk shall record the return in records kept

for that purpose and shall index and cross-index the return in

the name of the successful bidder at the auction and each former

owner of the property. The chief appraiser of each appraisal

district that appraises the real property for taxation may list

the successful bidder in the appraisal records of that district

as the owner of the property.

(l) The deed executed by the officer conducting the sale must

name the successful bidder as the grantee and recite that the

successful bidder exhibited to that officer an unexpired written

statement issued to the person in the manner prescribed by this

section, showing that the county assessor-collector of the county

in which the sale was conducted determined that:

(1) there are no delinquent ad valorem taxes owed by the person

to that county; and

(2) for each school district or municipality having territory in

the county there are no known or reported delinquent ad valorem

taxes owed by the person to that school district or municipality.

(m) If a deed contains the recital required by Subsection (l),

it is conclusively presumed that this section was complied with.

(n) A person who knowingly violates this section commits an

offense. An offense under this subsection is a Class B

misdemeanor.

(o) To the extent of a conflict between this section and any

other law, this section controls.

(p) This section applies only to a sale of real property under

Section 34.01 that is conducted in:

(1) a county with a population of 250,000 or more; or

(2) a county with a population of less than 250,000 in which the

commissioners court by order has adopted the provisions of this

section.

Added by Acts 2003, 78th Leg., ch. 1010, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

86, Sec. 2, eff. May 17, 2005.

Acts 2005, 79th Leg., Ch.

1147, Sec. 1, eff. June 18, 2005.

Sec. 34.02. DISTRIBUTION OF PROCEEDS. (a) The proceeds of a

tax sale under Section 33.94 or 34.01 shall be applied in the

order prescribed by Subsection (b). The amount included under

each subdivision of Subsection (b) must be fully paid before any

of the proceeds may be applied to the amount included under a

subsequent subdivision.

(b) The proceeds shall be applied to:

(1) the costs of advertising the tax sale;

(2) any fees ordered by the judgment to be paid to an appointed

attorney ad litem;

(3) the original court costs payable to the clerk of the court;

(4) the fees and commissions payable to the officer conducting

the sale;

(5) the expenses incurred by a taxing unit in determining

necessary parties and in procuring necessary legal descriptions

of the property if those expenses were awarded to the taxing unit

by the judgment under Section 33.48(a)(4);

(6) the taxes, penalties, interest, and attorney's fees that are

due under the judgment; and

(7) any other amount awarded to a taxing unit under the

judgment.

(c) If the proceeds are not sufficient to pay the total amount

included under any subdivision of Subsection (b), each

participant in the amount included under that subdivision is

entitled to a share of the proceeds in an amount equal to the

proportion its entitlement bears to the total amount included

under that subdivision.

(d) The officer conducting a sale under Section 33.94 or 34.01

shall pay any excess proceeds after payment of all amounts due

all participants in the sale as specified by Subsection (b) to

the clerk of the court issuing the warrant or order of sale.

(e) In this section, "taxes" includes a charge, fee, or expense

that is expressly authorized by Section 32.06 or 32.065.

Acts 1979, 66th Leg., p. 2297, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1995, 74th Leg., ch. 131, Sec. 2, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1481, Sec. 25, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 319, Sec. 9, eff. June

18, 2003.

Sec. 34.021. DISTRIBUTION OF EXCESS PROCEEDS IN OTHER TAX

FORECLOSURE PROCEEDINGS. A person conducting a sale for the

foreclosure of a tax lien under Rule 736 of the Texas Rules of

Civil Procedure shall, within 10 days of the sale, pay any excess

proceeds after payment of all amounts due all participants in the

sale to the clerk of the court that issued the order authorizing

the sale. The excess proceeds from such a sale shall be handled

according to Sections 34.03 and 34.04 of this code.

Added by Acts 2009, 81st Leg., R.S., Ch.

254, Sec. 1, eff. September 1, 2009.

Sec. 34.03. DISPOSITION OF EXCESS PROCEEDS. (a) The clerk of

the court shall:

(1) if the amount of excess proceeds is more than $25, before

the 31st day after the date the excess proceeds are received by

the clerk, send by certified mail, return receipt requested, a

written notice to the former owner of the property, at the former

owner's last known address according to the records of the court

or any other source reasonably available to the court, that:

(A) states the amount of the excess proceeds;

(B) informs the former owner of that owner's rights to claim the

excess proceeds under Section 34.04; and

(C) includes a copy or the complete text of this section and

Section 34.04; and

(2) regardless of the amount, keep the excess proceeds paid into

court as provided by Section 34.02(c) for a period of two years

after the date of the sale unless otherwise ordered by the court.

(b) If no claimant establishes entitlement to the proceeds

within the period provided by Subsection (a), the clerk shall

distribute the excess proceeds to each taxing unit participating

in the sale in an amount equal to the proportion its taxes,

penalties, and interests bear to the total amount of taxes,

penalties, and interest due all participants in the sale.

(c) The clerk shall note on the execution docket in each case

the amount of the excess proceeds, the date they were received,

and the date they were transmitted to the taxing units

participating in the sale.

Acts 1979, 66th Leg., p. 2298, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 169, ch. 13,

Sec. 132, eff. Jan. 1, 1982; Acts 1999, 76th Leg., ch. 1185, Sec.

1, eff. Sept. 1, 1999.

Sec. 34.04. CLAIMS FOR EXCESS PROCEEDS. (a) A person,

including a taxing unit, may file a petition in the court that

ordered the seizure or sale setting forth a claim to the excess

proceeds. The petition must be filed before the second

anniversary of the date of the sale of the property. The petition

is not required to be filed as an original suit separate from the

underlying suit for seizure of the property or foreclosure of a

tax lien on the property but may be filed under the cause number

of the underlying suit.

(b) A copy of the petition shall be served, in the manner

prescribed by Rule 21a, Texas Rules of Civil Procedure, as

amended, or that rule's successor, on all parties to the

underlying action not later than the 20th day before the date set

for a hearing on the petition.

(c) At the hearing the court shall order that the proceeds be

paid according to the following priorities to each party that

establishes its claim to the proceeds:

(1) to the tax sale purchaser if the tax sale has been adjudged

to be void and the purchaser has prevailed in an action against

the taxing units under Section 34.07(d) by final judgment;

(2) to a taxing unit for any taxes, penalties, or interest that

have become due or delinquent on the subject property subsequent

to the date of the judgment or that were omitted from the

judgment by accident or mistake;

(3) to any other lienholder, consensual or otherwise, for the

amount due under a lien, in accordance with the priorities

established by applicable law;

(4) to a taxing unit for any unpaid taxes, penalties, interest,

or other amounts adjudged due under the judgment that were not

satisfied from the proceeds from the tax sale; and

(5) to each former owner of the property, as the interest of

each may appear, provided that the former owner:

(A) was a defendant in the judgment;

(B) is related within the third degree by consanguinity or

affinity to a former owner that was a defendant in the judgment;

or

(C) acquired by will or intestate succession the interest in the

property of a former owner that was a defendant in the judgment.

(c-1) Except as provided by Subsections (c)(5)(B) and (C), a

former owner of the property that acquired an interest in the

property after the date of the judgment may not establish a claim

to the proceeds. For purposes of this subsection, a former owner

of the property is considered to have acquired an interest in the

property after the date of the judgment if the deed by which the

former owner acquired the interest was recorded in the real

property records of the county in which the property is located

after the date of the judgment.

(d) Interest or costs may not be allowed under this section.

(e) An order under this section directing that all or part of

the excess proceeds be paid to a party is appealable.

(f) A person may not take an assignment or other transfer of an

owner's claim to excess proceeds unless:

(1) the assignment or transfer is taken on or after the 36th day

after the date the excess proceeds are deposited in the registry

of the court;

(2) the assignment or transfer is in writing and signed by the

assignor or transferor;

(3) the assignment or transfer is not the result of an in-person

or telephone solicitation;

(4) the assignee or transferee pays the assignor or transferor

on the date of the assignment or transfer an amount equal to at

least 80 percent of the amount of the assignor's or transferor's

claim to the excess proceeds; and

(5) the assignment or transfer document contains a sworn

statement by the assignor or transferor affirming:

(A) that the assignment or transfer was given voluntarily;

(B) the date on which the assignment or transfer was made and

that the date was not earlier than the 36th day after the date

the excess proceeds were deposited in the registry of the court;

(C) that the assignor or transferor has received the notice from

the clerk required by Section 34.03;

(D) the nature and specific amount of consideration given for

the assignment or transfer;

(E) the circumstances under which the excess proceeds are in the

registry of the court;

(F) the amount of the claim to excess proceeds in the registry

of the court;

(G) that the assignor or transferor has made no other

assignments or transfers of the assignor's or transferor's claim

to the excess proceeds;

(H) that the assignor or transferor knows that the assignor or

transferor may retain counsel; and

(I) that the consideration was paid in full on the date of the

assignment or transfer and that the consideration paid was an

amount equal to at least 80 percent of the amount of the

assignor's or transferor's claim to the excess proceeds.

(g) An assignee or transferee who obtains excess proceeds

without complying with Subsection (f) is liable to the assignor

or transferor for the amount of excess proceeds obtained plus

attorney's fees and expenses. An assignee or transferee who

attempts to obtain excess proceeds without complying with

Subsection (f) is liable to the assignor or transferor for

attorney's fees and expenses.

(h) An assignee or transferee who files a petition setting forth

a claim to excess proceeds must attach a copy of the assignment

or transfer document and produce the original of the assignment

or transfer document in court at the hearing on the petition. If

the original assignment or transfer document is lost, the

assignee or transferee must obtain the presence of the assignor

or transferor to testify at the hearing. In addition, the

assignee or transferee must produce at the hearing the original

of any evidence verifying the payment of the consideration given

for the assignment or transfer. If the original of any evidence

of the payment is lost or if the payment was in cash, the

assignee or transferee must obtain the presence of the assignor

or transferor to testify at the hearing.

(i) A fee charged by an attorney to obtain excess proceeds for

an owner may not be greater than 25 percent of the amount

obtained or $1,000, whichever is less. A person who is not an

attorney may not charge a fee to obtain excess proceeds for an

owner.

(j) The amount of the excess proceeds the court may order be

paid to an assignee or transferee may not exceed 125 percent of

the amount the assignee or transferee paid the assignor or

transferor on the date of the assignment or transfer.

Acts 1979, 66th Leg., p. 2298, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 4829, ch. 851, Sec. 26,

eff. Aug. 29, 1983; Acts 1999, 76th Leg., ch. 1185, Sec. 2, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1481, Sec. 26, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 18.007, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1430, Sec. 27, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 319, Sec. 10, eff. June

18, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

254, Sec. 2, eff. September 1, 2009.

Sec. 34.05. RESALE BY TAXING UNIT. (a) If property is sold to

a taxing unit that is a party to the judgment, the taxing unit

may sell the property at any time by public or private sale. In

selling the property, the taxing unit may, but is not required

to, use the procedures provided by Section 263.001, Local

Government Code, or Section 272.001, Local Government Code. The

sale is subject to any right of redemption of the former owner.

The redemption period begins on the date the deed to the taxing

unit is filed for record.

(b) Property sold pursuant to Subsections (c) and (d) of this

section may be sold for any amount. This subsection does not

authorize a sale of property in violation of Section 52, Article

III, Texas Constitution.

(c) The taxing unit purchasing the property by resolution of its

governing body may request the sheriff or a constable to sell the

property at a public sale. If the purchasing taxing unit has not

sold the property within six months after the date on which the

owner's right of redemption terminates, any taxing unit that is

entitled to receive proceeds of the sale by resolution of its

governing body may request the sheriff or a constable in writing

to sell the property at a public sale. On receipt of a request

made under this subsection, the sheriff or constable shall sell

the property as provided by Subsection (d), unless the property

is sold under Subsection (h) or (i) before the date set for the

public sale.

(d) Except as provided by this subsection, all public sales

requested as provided by Subsection (c) shall be conducted in the

manner prescribed by the Texas Rules of Civil Procedure for the

sale of property under execution. The notice of the sale must

contain a description of the property to be sold, the number and

style of the suit under which the property was sold at the tax

foreclosure sale, and the date of the tax foreclosure sale. The

description of the property in the notice is sufficient if it is

stated in the manner provided by Section 34.01(f). If the

commissioners court of a county by order specifies the date or

time at which or location in the county where a public sale

requested under Subsection (c) shall be conducted, the sale shall

be conducted on the date and at the time and location specified

in the order. The acceptance of a bid by the officer conducting

the sale is conclusive and binding on the question of its

sufficiency. An action to set aside the sale on the grounds that

the bid is insufficient may not be sustained in court, except

that a taxing unit that participates in distribution of proceeds

of the sale may file an action before the first anniversary of

the date of the sale to set aside the sale on the grounds of

fraud or collusion between the officer making the sale and the

purchaser. On conclusion of the sale, the officer making the sale

shall prepare a deed to the purchaser. The taxing unit that

requested the sale may elect to prepare a deed for execution by

the officer. If the taxing unit prepares the deed, the officer

shall execute that deed. An officer who executes a deed prepared

by the taxing unit is not responsible or liable for any

inconsistency, error, or other defect in the form of the deed. As

soon as practicable after a deed is executed by the officer, the

officer shall either file the deed for recording with the county

clerk or deliver the executed deed to the taxing unit that

requested the sale, which shall file the deed for recording with

the county clerk. The county clerk shall file and record each

deed under this subsection and after recording shall return the

deed to the grantee.

(e) The presiding officer of a taxing unit selling real property

under Subsection (h) or (i), under Section 34.051, or under

Section 253.010, Local Government Code, or the sheriff or

constable selling real property under Subsections (c) and (d)

shall execute a deed to the property conveying to the purchaser

the right, title, and interest acquired or held by each taxing

unit that was a party to the judgment foreclosing tax liens on

the property. The conveyance shall be made subject to any

remaining right of redemption at the time of the sale.

(f) An action attacking the validity of a resale of property

pursuant to this section may not be instituted after the

expiration of one year after the date of the resale.

(g) A taxing unit to which property is bid off may recover its

costs of upkeep, maintenance, and environmental cleanup from the

resale proceeds without further court order.

(h) In lieu of a sale pursuant to Subsections (c) and (d) of

this section, the taxing unit that purchased the property may

sell the property at a private sale. Consent of each taxing unit

entitled to receive proceeds of the sale under the judgment is

not required. Property sold under this subsection may not be sold

for an amount that is less than the lesser of:

(1) the market value specified in the judgment of foreclosure;

or

(2) the total amount of the judgments against the property.

(i) In lieu of a sale pursuant to Subsections (c) and (d) of

this section, the taxing unit that purchased the property may

sell the property at a private sale for an amount less than

required under Subsection (h) of this section with the consent of

each taxing unit entitled to receive proceeds of the sale under

the judgment. This subsection does not authorize a sale of

property in violation of Section 52, Article III, Texas

Constitution.

Acts 1979, 66th Leg., p. 2298, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 4829, ch. 851, Sec. 27,

eff. Aug. 29, 1983; Acts 1995, 74th Leg., ch. 499, Sec. 1, eff.

Aug. 28, 1995; Acts 1997, 75th Leg., ch. 310, Sec. 1, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 712, Sec. 3, 4, eff. June 17,

1997; Acts 1997, 75th Leg., ch. 906, Sec. 9, eff. Jan. 1, 1998;

Acts 1997, 75th Leg., ch. 1111, Sec. 5, 8, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1136, Sec. 2, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1192, Sec. 2, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 1481, Sec. 27 to 29, 42(2), eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 1430, Sec. 28, eff. Sept. 1, 2001.

Sec. 34.051. RESALE BY TAXING UNIT FOR THE PURPOSE OF URBAN

REDEVELOPMENT. (a) A municipality is authorized to resell tax

foreclosed property for less than the market value specified in

the judgment of foreclosure or less than the total amount of the

judgments against the property if consent to the conveyance is

evidenced by an interlocal agreement between the municipality and

each taxing unit that is a party to the judgment, provided,

however, that the interlocal agreement complies with the

requirements of Subsection (b).

(b) Any taxing unit may enter into an interlocal agreement with

the municipality for the resale of tax foreclosed properties to

be used for a purpose consistent with the municipality's urban

redevelopment plans or the municipality's affordable housing

policy. If the tax foreclosed property is resold pursuant to this

section to be used for a purpose consistent with the

municipality's urban redevelopment plan or affordable housing

policy, the deed of conveyance must refer to or set forth the

applicable terms of the urban redevelopment plan or affordable

housing policy. Any such interlocal agreement should include the

following:

(1) a general statement and goals of the municipality's urban

redevelopment plans or affordable housing policy, as applicable;

(2) a statement that the interlocal agreement concerns only tax

foreclosed property that is either vacant or distressed and has a

tax delinquency of six or more years;

(3) a statement that the properties will be used only for a

purpose consistent with an urban redevelopment plan or affordable

housing policy, as applicable, that is primarily aimed at

providing housing for families of low or moderate income;

(4) a statement that the principal goal of the interlocal

agreement is to provide an efficient mechanism for returning

deteriorated or unproductive properties to the tax rolls,

enhancing the value of ownership to the surrounding properties,

and improving the safety and quality of life in deteriorating

neighborhoods; and

(5) a provision that all properties are sold subject to any

right of redemption.

(c) The deed of conveyance of property sold under this section

conveys to the purchaser the right, title, and interest acquired

or held by each taxing unit that was a party to the judgment of

foreclosure, subject to any remaining right of redemption at the

time of the sale.

(d) An action attacking the validity of a sale of property

pursuant to this section may not be instituted after the

expiration of one year after the date of the sale and then only

after the unconditional tender into the registry of the court of

an amount equal to all taxes, penalties, interest, costs, and

post-judgment interest of all judgments on which the original

foreclosure sale was based.

Added by Acts 1997, 75th Leg., ch. 1136, Sec. 3, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 819, Sec. 1, eff. June

14, 2001; Acts 2001, 77th Leg., ch. 1430, Sec. 29, eff. Sept. 1,

2001.

Sec. 34.06. DISTRIBUTION OF PROCEEDS OF RESALE. (a) The

proceeds of a resale of property purchased by a taxing unit at a

tax foreclosure sale shall be paid to the purchasing taxing unit.

(b) The proceeds of the resale shall be distributed as required

by Subsections (c)-(e).

(c) The purchasing taxing unit shall first retain an amount from

the proceeds to reimburse the unit for reasonable costs, as

defined by Section 34.21, incurred by the unit for:

(1) maintaining, preserving, and safekeeping the property;

(2) marketing the property for resale; and

(3) costs described by Subsection (f).

(d) After retaining the amount authorized by Subsection (c), the

purchasing taxing unit shall then pay all costs of the suit and

the sale of the property in the same manner and in the same order

of priority as provided by Sections 34.02(b)(1)-(5).

(e) After making the distribution under Subsection (d), any

remaining balance of the proceeds shall be paid to each taxing

unit participating in the sale in an amount equal to the

proportion each participant's taxes, penalties, and interest bear

to the total amount of taxes, penalties, and interest adjudged to

be due all participants in the sale.

(f) The purchasing taxing unit is entitled to recover from the

proceeds of a resale of the property any cost incurred by the

taxing unit in inspecting the property to determine whether there

is a release or threatened release of solid waste from the

property in violation of Chapter 361, Health and Safety Code, or

a rule adopted or permit or order issued by the Texas Natural

Resource Conservation Commission under that chapter, or a

discharge or threatened discharge of waste or a pollutant into or

adjacent to water in this state from a point of discharge on the

property in violation of Chapter 26, Water Code, or a rule

adopted or permit or order issued by the commission under that

chapter, and in taking action to remove or remediate the release

or threatened release or discharge or threatened discharge

regardless of whether the taxing unit:

(1) was required by law to incur the cost; or

(2) obtained the consent of each taxing unit entitled to receive

proceeds of the sale under the judgment of foreclosure to incur

the cost.

Acts 1979, 66th Leg., p. 2299, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1997, 75th Leg., ch. 38, Sec. 1, eff. May

5, 1997; Acts 1997, 75th Leg., ch. 906, Sec. 10, eff. Jan. 1,

1998; Acts 1997, 75th Leg., ch. 914, Sec. 3, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 1481, Sec. 30, eff. Sept. 1, 1999; Acts

2003, 78th Leg., ch. 319, Sec. 11, eff. June 18, 2003.

Sec. 34.07. SUBROGATION OF PURCHASER AT VOID SALE. (a) The

purchaser at a void or defective tax sale or tax resale is

subrogated to the rights of the taxing unit in whose behalf the

property was sold or resold to the same extent a purchaser at a

void or defective sale conducted in behalf of a judgment creditor

is subrogated to the rights of the judgment creditor.

(b) Except as provided by Subsection (c), the purchaser at a

void or defective tax sale or tax resale is subrogated to the tax

lien of the taxing unit in whose behalf the property was sold or

resold to the same extent a purchaser at a void or defective

mortgage or other lien foreclosure sale is subrogated to the lien

of the lienholder, and the purchaser is entitled to a

reforeclosure of the lien to which the purchaser is subrogated.

(c) If the purchaser at a void or defective tax sale or tax

resale paid less than the total amount of the judgment against

the property, the purchaser is subrogated to the tax lien only in

the amount the purchaser paid at the sale or resale.

(d) In lieu of pursuing the subrogation rights provided by this

section to which a purchaser is subrogated, a purchaser at a void

tax sale or tax resale may elect to file an action against the

taxing units to which proceeds of the sale were distributed to

recover an amount from each taxing unit equal to the distribution

of taxes, penalties, interest, and attorney's fees the taxing

unit received. In a suit filed under this subsection, the

purchaser may include a claim for, and is entitled to recover,

any excess proceeds of the sale that remain on deposit in the

registry of the court or, in the alternative, is entitled to have

judgment against any party to whom the excess proceeds have been

distributed. A purchaser who files a suit authorized by this

subsection waives all rights of subrogation otherwise provided by

this section. This subsection applies only to an original

purchaser at a tax sale or resale and only if that purchaser has

not subsequently sold the property to another person.

(e) If the purchaser prevails in a suit filed under Subsection

(d), the court shall expressly provide in its final judgment

that:

(1) the tax sale is vacated and set aside; and

(2) any lien on the property extinguished by the tax sale is

reinstated on the property effective as of the date on which the

lien originally attached to the property.

(f) A suit filed against the taxing units under Subsection (d)

may not be maintained unless the action is instituted before the

first anniversary of the date of sale or resale. In this

subsection:

(1) "Date of sale" means the first Tuesday of the month on which

the sheriff or constable conducted the sale of the property under

Section 34.01.

(2) "Date of resale" means the date on which the grantor's

acknowledgment was taken or, in the case of multiple grantors,

the latest date of acknowledgment by the grantors as shown in the

deed.

Acts 1979, 66th Leg., p. 2299, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1999, 76th Leg., ch. 1481, Sec. 31, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1430, Sec. 30, eff.

Sept. 1, 2001.

Sec. 34.08. CHALLENGE TO VALIDITY OF TAX SALE. (a) A person

may not commence an action that challenges the validity of a tax

sale under this chapter unless the person:

(1) deposits into the registry of the court an amount equal to

the amount of the delinquent taxes, penalties, and interest

specified in the judgment of foreclosure obtained against the

property plus all costs of the tax sale; or

(2) files an affidavit of inability to pay under Rule 145, Texas

Rules of Civil Procedure.

(b) A person may not commence an action challenging the validity

of a tax sale after the time set forth in Section 33.54(a)(1) or

(2), as applicable to the property, against a subsequent

purchaser for value who acquired the property in reliance on the

tax sale. The purchaser may conclusively presume that the tax

sale was valid and shall have full title to the property free and

clear of the right, title, and interest of any person that arose

before the tax sale, subject only to recorded restrictive

covenants and valid easements of record set forth in Section

34.01(n) and subject to applicable rights of redemption.

(c) If a person is not barred from bringing an action

challenging the validity of a tax sale under Subsection (b) or

any other provision of this title or applicable law, the person

must bring an action no later than two years after the cause of

action accrues to recover real property claimed by another who:

(1) pays applicable taxes on the real property before overdue;

and

(2) claims the property under a registered deed executed

pursuant to Section 34.01.

(d) Subsection (c) does not apply to a claim based on a forged

deed.

Added by Acts 1997, 75th Leg., ch. 1136, Sec. 4, eff. Sept. 1,

1997; Acts 1997 75th Leg., ch. 1192, Sec. 3, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1481, Sec. 32, eff. Sept. 1,

1999.

SUBCHAPTER B. REDEMPTION

Sec. 34.21. RIGHT OF REDEMPTION. (a) The owner of real

property sold at a tax sale to a purchaser other than a taxing

unit that was used as the residence homestead of the owner or

that was land designated for agricultural use when the suit or

the application for the warrant was filed, or the owner of a

mineral interest sold at a tax sale to a purchaser other than a

taxing unit, may redeem the property on or before the second

anniversary of the date on which the purchaser's deed is filed

for record by paying the purchaser the amount the purchaser bid

for the property, the amount of the deed recording fee, and the

amount paid by the purchaser as taxes, penalties, interest, and

costs on the property, plus a redemption premium of 25 percent of

the aggregate total if the property is redeemed during the first

year of the redemption period or 50 percent of the aggregate

total if the property is redeemed during the second year of the

redemption period.

(b) If property that was used as the owner's residence homestead

or was land designated for agricultural use when the suit or the

application for the warrant was filed, or that is a mineral

interest, is bid off to a taxing unit under Section 34.01(j) or

(p) and has not been resold by the taxing unit, the owner having

a right of redemption may redeem the property on or before the

second anniversary of the date on which the deed of the taxing

unit is filed for record by paying the taxing unit:

(1) the lesser of the amount of the judgment against the

property or the market value of the property as specified in that

judgment, plus the amount of the fee for filing the taxing unit's

deed and the amount spent by the taxing unit as costs on the

property, if the property was judicially foreclosed and bid off

to the taxing unit under Section 34.01(j); or

(2) the lesser of the amount of taxes, penalties, interest, and

costs for which the warrant was issued or the market value of the

property as specified in the warrant, plus the amount of the fee

for filing the taxing unit's deed and the amount spent by the

taxing unit as costs on the property, if the property was seized

under Subchapter E, Chapter 33, and bid off to the taxing unit

under Section 34.01(p).

(c) If real property that was used as the owner's residence

homestead or was land designated for agricultural use when the

suit or the application for the warrant was filed, or that is a

mineral interest, has been resold by the taxing unit under

Section 34.05, the owner of the property having a right of

redemption may redeem the property on or before the second

anniversary of the date on which the taxing unit files for record

the deed from the sheriff or constable by paying the person who

purchased the property from the taxing unit the amount the

purchaser paid for the property, the amount of the fee for filing

the purchaser's deed for record, the amount paid by the purchaser

as taxes, penalties, interest, and costs on the property, plus a

redemption premium of 25 percent of the aggregate total if the

property is redeemed in the first year of the redemption period

or 50 percent of the aggregate total if the property is redeemed

in the second year of the redemption period.

(d) If the amount paid by the owner of the property under

Subsection (c) is less than the amount of the judgment under

which the property was sold, the owner shall pay to the taxing

unit to which the property was bid off under Section 34.01 an

amount equal to the difference between the amount paid under

Subsection (c) and the amount of the judgment. The taxing unit

shall issue a receipt for a payment received under this

subsection and shall distribute the amount received to each

taxing unit that participated in the judgment and sale in an

amount proportional to the unit's share of the total amount of

the aggregate judgments of the participating taxing units. The

owner of the property shall deliver the receipt received from the

taxing unit to the person from whom the property is redeemed.

(e) The owner of real property sold at a tax sale other than

property that was used as the residence homestead of the owner or

that was land designated for agricultural use when the suit or

the application for the warrant was filed, or that is a mineral

interest, may redeem the property in the same manner and by

paying the same amounts as prescribed by Subsection (a), (b),

(c), or (d), as applicable, except that:

(1) the owner's right of redemption may be exercised not later

than the 180th day following the date on which the purchaser's or

taxing unit's deed is filed for record; and

(2) the redemption premium payable by the owner to a purchaser

other than a taxing unit may not exceed 25 percent.

(f) The owner of real property sold at a tax sale may redeem the

real property by paying the required amount as prescribed by this

section to the assessor-collector for the county in which the

property was sold, if the owner of the real property makes an

affidavit stating:

(1) that the period in which the owner's right of redemption

must be exercised has not expired; and

(2) that the owner has made diligent search in the county in

which the property is located for the purchaser at the tax sale

or for the purchaser at resale, and has failed to find the

purchaser, that the purchaser is not a resident of the county in

which the property is located, that the owner and the purchaser

cannot agree on the amount of redemption money due, or that the

purchaser refuses to give the owner a quitclaim deed to the

property.

(f-1) An assessor-collector who receives an affidavit and

payment under Subsection (f) shall accept that the assertions set

out in the affidavit are true and correct. The

assessor-collector receiving the payment shall give the owner a

signed receipt witnessed by two persons. The receipt, when

recorded, is notice to all persons that the property described

has been redeemed. The assessor-collector shall on demand pay

the money received by the assessor-collector to the purchaser. An

assessor-collector is not liable to any person for performing the

assessor-collector's duties under this subsection in reliance on

the assertions contained in an affidavit.

(g) In this section:

(1) "Land designated for agricultural use" means land for which

an application for appraisal under Subchapter C or D, Chapter 23,

has been finally approved.

(2) "Costs" includes:

(A) the amount reasonably spent by the purchaser for

maintaining, preserving, and safekeeping the property, including

the cost of:

(i) property insurance;

(ii) repairs or improvements required by a local ordinance or

building code or by a lease of the property in effect on the date

of the sale;

(iii) discharging a lien imposed by a municipality to secure

expenses incurred by the municipality in remedying a health or

safety hazard on the property;

(iv) dues or assessments for maintenance paid to a property

owners' association under a recorded restrictive covenant to

which the property is subject; and

(v) impact or standby fees imposed under the Local Government

Code or Water Code and paid to a political subdivision; and

(B) if the purchaser is a taxing unit to which the property is

bid off under Section 34.01, personnel and overhead costs

reasonably incurred by the purchaser in connection with

maintaining, preserving, safekeeping, managing, and reselling the

property.

(3) "Purchaser" includes a taxing unit to which property is bid

off under Section 34.01.

(4) "Residence homestead" has the meaning assigned by Section

11.13.

(h) The right of redemption does not grant or reserve in the

former owner of the real property the right to the use or

possession of the property, or to receive rents, income, or other

benefits from the property while the right of redemption exists.

(i) The owner of property who is entitled to redeem the property

under this section may request that the purchaser of the

property, or the taxing unit to which the property was bid off,

provide that owner a written itemization of all amounts spent by

the purchaser or taxing unit in costs on the property. The owner

must make the request in writing and send the request to the

purchaser at the address shown for the purchaser in the

purchaser's deed for the property, or to the business address of

the collector for the taxing unit, as applicable. The purchaser

or the collector shall itemize all amounts spent on the property

in costs and deliver the itemization in writing to the owner not

later than the 10th day after the date the written request is

received. Delivery of the itemization to the owner may be made by

depositing the document in the United States mail, postage

prepaid, addressed to the owner at the address provided in the

owner's written request. Only those amounts included in the

itemization provided to the owner may be allowed as costs for

purposes of redemption.

(j) A quitclaim deed to an owner redeeming property under this

section is not notice of an unrecorded instrument. The grantee of

a quitclaim deed and a successor or assign of the grantee may be

a bona fide purchaser in good faith for value under recording

laws.

(k) The inclusion of dues and assessments for maintenance paid

to a property owners' association within the definition of

"costs" under Subsection (g) may not be construed as:

(1) a waiver of any immunity to which a taxing unit may be

entitled from a suit or from liability for those dues or

assessments; or

(2) authority for a taxing unit to make an expenditure of public

funds in violation of Section 50, 51, or 52(a), Article III, or

Section 3, Article XI, Texas Constitution.

Acts 1979, 66th Leg., p. 2300, ch. 841, Sec. 1, eff. Jan. 1,

1979. Amended by Acts 1989, 71st Leg., ch. 796, Sec. 33, eff.

June 15, 1989; Acts 1991, 72nd Leg., ch. 419, Sec. 1, eff. Aug.

26, 1991; Acts 1993, 73rd Leg., ch. 349, Sec. 1, eff. May 29,

1993; Acts 1997, 75th Leg., ch. 906, Sec. 11, eff. Jan. 1, 1998;

Acts 1997, 75th Leg., ch. 914, Sec. 4, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1111, Sec. 6, 8, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 1481, Sec. 33, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 231, Sec. 1, eff. May 22, 2001; Acts 2001,

77th Leg., ch. 1430, Sec. 31, eff. Sept. 1, 2001; Acts 2003, 78th

Leg., ch. 319, Sec. 12, eff. June 18, 2003; Acts 2003, 78th Leg.,

ch. 510, Sec. 1, eff. Jan. 1, 2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

374, Sec. 1, eff. September 1, 2009.

Sec. 34.22. EVIDENCE OF TITLE TO REDEEM REAL PROPERTY. (a) A

person asserting ownership of real property sold for taxes is

entitled to redeem the property if he had title to the property

or he was in possession of the property in person or by tenant

either at the time suit to foreclose the tax lien on the property

was instituted or at the time the property was sold. A defect in

the chain of title to the property does not defeat an offer to

redeem.

(b) A person who establishes title to real property that is

superior to the title of one who has previously redeemed the

property is entitled to redeem the property during the redemption

period by paying the amounts provided by law to the person who

previously redeemed the property.

Acts 1979, 66th Leg., p. 2300, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 34.23. DISTRIBUTION OF REDEMPTION PROCEEDS. (a) If the

owner of property sold for taxes to a taxing unit redeems the

property before the property is resold, the taxing unit shall

distribute the redemption proceeds in the manner that proceeds of

the resale of property are distributed.

(b) Except as provided by Section 34.21(e), the owner of

property sold for taxes to a taxing unit may not redeem the

property from the taxing unit after the property has been resold.

Acts 1979, 66th Leg., p. 2300, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1997, 75th Leg., ch. 906, Sec. 12, eff.

Jan. 1, 1998.



CHAPTER 41. LOCAL REVIEW

TAX CODE

TITLE 1. PROPERTY TAX CODE

SUBTITLE F. REMEDIES

CHAPTER 41. LOCAL REVIEW

SUBCHAPTER A. REVIEW OF APPRAISAL RECORDS BY APPRAISAL REVIEW

BOARD

Sec. 41.01. DUTIES OF APPRAISAL REVIEW BOARD. (a) The

appraisal review board shall:

(1) determine protests initiated by property owners;

(2) determine challenges initiated by taxing units;

(3) correct clerical errors in the appraisal records and the

appraisal rolls;

(4) act on motions to correct appraisal rolls under Section

25.25;

(5) determine whether an exemption or a partial exemption is

improperly granted and whether land is improperly granted

appraisal as provided by Subchapter C, D, E, or H, Chapter 23;

and

(6) take any other action or make any other determination that

this title specifically authorizes or requires.

(b) The board may not review or reject an agreement between a

property owner or the owner's agent and the chief appraiser under

Section 1.111(e).

Acts 1979, 66th Leg., p. 2302, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 169, ch. 13,

Sec. 133, eff. Jan. 1, 1982; Acts 1993, 73rd Leg., ch. 1031, Sec.

5, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1039, Sec. 37,

eff. Jan. 1, 1998; Acts 1999, 76th Leg., ch. 631, Sec. 9, eff.

Sept. 1, 1999.

Sec. 41.02. ACTION BY BOARD. After making a determination or

decision under Section 41.01, the appraisal review board shall by

written order direct the chief appraiser to correct or change the

appraisal records or the appraisal roll to conform the appraisal

records or the appraisal roll to the board's determination or

decision.

Acts 1979, 66th Leg., p. 2302, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1993, 73rd Leg., ch. 1031, Sec. 6, eff.

Sept. 1, 1993.

Sec. 41.03. CHALLENGE BY TAXING UNIT. (a) A taxing unit is

entitled to challenge before the appraisal review board:

(1) the level of appraisals of any category of property in the

district or in any territory in the district, but not the

appraised value of a single taxpayer's property;

(2) an exclusion of property from the appraisal records;

(3) a grant in whole or in part of a partial exemption;

(4) a determination that land qualifies for appraisal as

provided by Subchapter C, D, E, or H, Chapter 23; or

(5) failure to identify the taxing unit as one in which a

particular property is taxable.

(b) If a taxing unit challenges a determination that land

qualifies for appraisal under Subchapter H, Chapter 23, on the

ground that the land is not located in an aesthetic management

zone, critical wildlife habitat zone, or streamside management

zone, the taxing unit must first seek a determination letter from

the director of the Texas Forest Service. The appraisal review

board shall accept the letter as conclusive proof of the type,

size, and location of the zone.

Acts 1979, 66th Leg., p. 2302, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 169, ch. 13,

Sec. 134, eff. Jan. 1, 1984; Acts 1999, 76th Leg., ch. 631, Sec.

10, eff. Sept. 1, 1999.

Sec. 41.04. CHALLENGE PETITION. The appraisal review board is

not required to hear or determine a challenge unless the taxing

unit initiating the challenge files a petition with the board

before June 1 or within 15 days after the date that the appraisal

records are submitted to the appraisal review board, whichever is

later. The petition must include an explanation of the grounds

for the challenge.

Acts 1979, 66th Leg., p. 2302, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 169, ch. 13,

Sec. 134, eff. Jan. 1, 1982.

Sec. 41.05. HEARING ON CHALLENGE. (a) On the filing of a

challenge petition, the appraisal review board shall schedule a

hearing on the challenge.

(b) The taxing unit initiating the challenge and each taxing

unit in which property involved in the challenge is or may be

taxable are entitled to an opportunity to appear to offer

evidence or argument.

(c) The chief appraiser shall appear at each hearing to

represent the appraisal office.

(d) If the challenge relates to a taxable leasehold or other

possessory interest in real property that is owned by this state

or a political subdivision of this state, the attorney general or

a representative of the state agency that owns the real property,

if the real property is owned by this state, or a person

designated by the political subdivision that owns the real

property, as applicable, is entitled to appear at the hearing and

offer evidence and argument.

Acts 1979, 66th Leg., p. 2303, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1999, 76th Leg., ch. 416, Sec. 1, eff.

Sept. 1, 1999.

Sec. 41.06. NOTICE OF CHALLENGE HEARING. (a) The secretary of

the appraisal review board shall deliver to the presiding officer

of the governing body of each taxing unit entitled to appear at a

challenge hearing written notice of the date, time, and place

fixed for the hearing. The secretary shall deliver the notice not

later than the 10th day before the date of the hearing.

(b) The secretary shall give the chief appraiser advance notice

of the date, time, place, and subject matter of each challenge

hearing.

(c) If the challenge relates to a taxable leasehold or other

possessory interest in real property that is owned by this state

or a political subdivision of this state, the secretary shall

deliver notice of the hearing as provided by Subsection (a) to:

(1) the attorney general and the state agency that owns the real

property, in the case of real property owned by this state; or

(2) the governing body of the political subdivision, in the case

of real property owned by a political subdivision.

Acts 1979, 66th Leg., p. 2303, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1999, 76th Leg., ch. 416, Sec. 2, eff.

Sept. 1, 1999.

Sec. 41.07. DETERMINATION OF CHALLENGE. (a) The appraisal

review board shall determine each challenge and make its decision

by written order.

(b) If on determining a challenge the board finds that the

appraisal records are incorrect in some respect raised by the

challenge, the board shall refer the matter to the appraisal

office and by its order shall direct the chief appraiser to make

the reappraisals or corrections in the records that are necessary

to conform the records to the requirements of law.

(c) The board shall determine all challenges before approval of

the appraisal records as provided by Section 41.12 of this code.

(d) The board shall deliver by certified mail a notice of the

issuance of the order and a copy of the order to the taxing unit.

Acts 1979, 66th Leg., p. 2303, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 170, ch. 13,

Sec. 135, eff. Jan. 1, 1982.

Sec. 41.08. CORRECTION OF RECORDS ON ORDER OF BOARD. The chief

appraiser shall make the reappraisals or other corrections of the

appraisal records ordered by the appraisal review board as

provided by this subchapter. The chief appraiser shall submit a

copy of the corrected records to the board for its approval as

promptly as practicable.

Acts 1979, 66th Leg., p. 2303, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 41.09. CLERICAL ERRORS. At any time before approval of the

appraisal records as provided by Section 41.12 of this code, the

appraisal review board in writing may correct a clerical error in

the records without referring the matter to the appraisal office

if the correction will not affect the tax liability of a property

owner and if the chief appraiser does not object in writing.

Acts 1979, 66th Leg., p. 2303, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 41.10. CORRECTION OF RECORDS ON RECOMMENDATION OF CHIEF

APPRAISER. At any time before approval of the appraisal records

as provided by Section 41.12 of this code, the chief appraiser

may submit written recommendations to the appraisal review board

for corrections in the records. If the board approves a

recommended correction and it will not result in an increase in

the tax liability of a property owner, the board may make the

correction by written order.

Acts 1979, 66th Leg., p. 2303, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 41.11. NOTICE TO PROPERTY OWNER OF CHANGE IN RECORDS. (a)

Not later than the date the appraisal review board approves the

appraisal records as provided by Section 41.12, the secretary of

the board shall deliver written notice to a property owner of any

change in the records that is ordered by the board as provided by

this subchapter and that will result in an increase in the tax

liability of the property owner. An owner who receives a notice

as provided by this section shall be entitled to protest such

action as provided by Section 41.44(a)(3).

(b) The secretary shall include in the notice a brief

explanation of the procedure for protesting the change.

(c) Failure to deliver notice to a property owner as required by

this section nullifies the change in the records to the extent

the change is applicable to that property owner.

Acts 1979, 66th Leg., p. 2303, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1997, 75th Leg., ch. 906, Sec. 13, eff.

Jan. 1, 1998.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1106, Sec. 3, eff. January 1, 2008.

Sec. 41.12. APPROVAL OF APPRAISAL RECORDS BY BOARD. (a) By

July 20, the appraisal review board shall:

(1) hear and determine all or substantially all timely filed

protests;

(2) determine all timely filed challenges;

(3) submit a list of its approved changes in the records to the

chief appraiser; and

(4) approve the records.

(b) The appraisal review board must complete substantially all

timely filed protests before approving the appraisal records and

may not approve the records if the sum of the appraised values,

as determined by the chief appraiser, of all properties on which

a protest has been filed but not determined is more than five

percent of the total appraised value of all other taxable

properties.

(c) The board of directors of an appraisal district established

for a county with a population of at least one million by

resolution may:

(1) postpone the deadline established by Subsection (a) for the

performance of the functions listed in that subsection to a date

not later than August 30; or

(2) provide that the appraisal review board may approve the

appraisal records if the sum of the appraised values, as

determined by the chief appraiser, of all properties on which a

protest has been filed but not determined does not exceed 10

percent of the total appraised value of all other taxable

properties.

Acts 1979, 66th Leg., p. 2304, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 170, ch. 13,

Sec. 136, eff. Jan. 1, 1982; Acts 1985, 69th Leg., ch. 312, Sec.

4, eff. June 7, 1985; Acts 1985, 69th Leg., ch. 630, Sec. 1, eff.

June 14, 1985; Acts 1993, 73rd Leg., ch. 1031, Sec. 7, 8, eff.

Sept. 1, 1993.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

626, Sec. 1, eff. January 1, 2008.

SUBCHAPTER C. TAXPAYER PROTEST

Sec. 41.41. RIGHT OF PROTEST. (a) A property owner is entitled

to protest before the appraisal review board the following

actions:

(1) determination of the appraised value of the owner's property

or, in the case of land appraised as provided by Subchapter C, D,

E, or H, Chapter 23, determination of its appraised or market

value;

(2) unequal appraisal of the owner's property;

(3) inclusion of the owner's property on the appraisal records;

(4) denial to the property owner in whole or in part of a

partial exemption;

(5) determination that the owner's land does not qualify for

appraisal as provided by Subchapter C, D, E, or H, Chapter 23;

(6) identification of the taxing units in which the owner's

property is taxable in the case of the appraisal district's

appraisal roll;

(7) determination that the property owner is the owner of

property;

(8) a determination that a change in use of land appraised under

Subchapter C, D, E, or H, Chapter 23, has occurred; or

(9) any other action of the chief appraiser, appraisal district,

or appraisal review board that applies to and adversely affects

the property owner.

(b) Each year the chief appraiser for each appraisal district

shall publicize in a manner reasonably designed to notify all

residents of the district:

(1) the provisions of this section; and

(2) the method by which a property owner may protest an action

before the appraisal review board.

Acts 1979, 66th Leg., p. 2305, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 170, ch. 13,

Sec. 137, eff. Jan. 1, 1982; Acts 1985, 69th Leg., ch. 823, Sec.

3, eff. Jan. 1, 1986; Acts 1989, 71st Leg., ch. 796, Sec. 34,

eff. Sept. 1, 1989; Acts 1997, 75th Leg., ch. 113, Sec. 1, eff.

Jan. 1, 1998; Acts 1999, 76th Leg., ch. 631, Sec. 11, eff. Sept.

1, 1999.

Sec. 41.411. PROTEST OF FAILURE TO GIVE NOTICE. (a) A property

owner is entitled to protest before the appraisal review board

the failure of the chief appraiser or the appraisal review board

to provide or deliver any notice to which the property owner is

entitled.

(b) If failure to provide or deliver the notice is established,

the appraisal review board shall determine a protest made by the

property owner on any other grounds of protest authorized by this

title relating to the property to which the notice applies.

(c) A property owner who protests as provided by this section

must comply with the payment requirements of Section 42.08 or the

property owner forfeits the property owner's right to a final

determination of the protest. The delinquency date for purposes

of Section 42.08(b) for the taxes on the property subject to a

protest under this section is postponed to the 125th day after

the date that one or more taxing units first delivered written

notice of the taxes due on the property, as determined by the

appraisal review board at a hearing under Section 41.44(c-3).

Added by Acts 1985, 69th Leg., ch. 504, Sec. 1, eff. June 12,

1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1106, Sec. 4(a), eff. January 1, 2008.

Sec. 41.412. PERSON ACQUIRING PROPERTY AFTER JANUARY 1. (a) A

person who acquires property after January 1 and before the

deadline for filing notice of the protest may pursue a protest

under this subchapter in the same manner as a property owner who

owned the property on January 1.

(b) If during the pendency of a protest under this subchapter

the ownership of the property subject to the protest changes, the

new owner of the property on application to the appraisal review

board may proceed with the protest in the same manner as the

property owner who initiated the protest.

Added by Acts 1987, 70th Leg., ch. 451, Sec. 1, eff. Aug. 31,

1987.

Sec. 41.413. PROTEST BY PERSON LEASING PROPERTY. (a) A person

leasing tangible personal property who is contractually obligated

to reimburse the property owner for taxes imposed on the property

is entitled to protest before the appraisal review board a

determination of the appraised value of the property if the

property owner does not file a protest relating to the property.

(b) A person leasing real property who is contractually

obligated to reimburse the property owner for taxes imposed on

the property is entitled to protest before the appraisal review

board a determination of the appraised value of the property if

the property owner does not file a protest relating to the

property. The protest provided by this subsection is limited to a

single protest by either the property owner or the lessee.

(c) A person bringing a protest under this section is considered

the owner of the property for purposes of the protest. The

appraisal review board shall deliver a copy of any notice

relating to the protest and of the order determining the protest

to the owner of the property and the person bringing the protest.

(d) The property owner shall timely send to the person leasing

the property a copy of any notice of the property's reappraisal

received by the property owner. Failure of the owner to send a

copy of the notice to the person leasing the property does not

affect the time within which the person leasing the property may

protest the appraised value.

Added by Acts 1995, 74th Leg., ch. 581, Sec. 1, eff. Aug. 28,

1995.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch.

1267, Sec. 3

For text of section as added by Acts 2009, 81st Leg., R.S., Ch.

1370, Sec. 1, see other Sec. 41.415.

Sec. 41.415. ELECTRONIC FILING OF NOTICE OF PROTEST. (a) This

section applies only to an appraisal district established for a

county having a population of 500,000 or more.

(b) The appraisal district shall implement a system that allows

the owner of a property that for the current tax year has been

granted a residence homestead exemption under Section 11.13, in

connection with the property, to electronically:

(1) file a notice of protest under Section 41.41(a)(1) or (2)

with the appraisal review board;

(2) receive and review comparable sales data and other evidence

that the chief appraiser intends to use at the protest hearing

before the board;

(3) receive, as applicable:

(A) a settlement offer from the district to correct the

appraisal records by changing the market value and, if

applicable, the appraised value of the property to the value as

redetermined by the district; or

(B) a notice from the district that a settlement offer will not

be made; and

(4) accept or reject a settlement offer received from the

appraisal district under Subdivision (3)(A).

(c) With each notice sent under Section 25.19 to an eligible

property owner, the chief appraiser shall include information

about the system required by this section, including instructions

for accessing and using the system.

(d) A notice of protest filed electronically under this section

must include, at a minimum:

(1) a statement as to whether the protest is brought under

Section 41.41(a)(1) or under Section 41.41(a)(2);

(2) a statement of the property owner's good faith estimate of

the value of the property; and

(3) an electronic mail address that the district may use to

communicate electronically with the property owner in connection

with the protest.

(e) If the property owner accepts a settlement offer made by the

appraisal district, the chief appraiser shall enter the

settlement in the appraisal records as an agreement made under

Section 1.111(e).

(f) If the property owner rejects a settlement offer, the

appraisal review board shall hear and determine the property

owner's protest in the manner otherwise provided by this

subchapter and Subchapter D.

(g) An appraisal district is not required to make the system

required by this section available to an owner of a residence

homestead located in an area in which the chief appraiser

determines that the factors affecting the market value of real

property are unusually complex or to an owner who has designated

an agent to represent the owner in a protest as provided by

Section 1.111.

(h) An electronic mail address provided by a property owner to

an appraisal district under Subsection (d)(3) is confidential and

may not be disclosed by the district.

Added by Acts 2009, 81st Leg., R.S., Ch.

1267, Sec. 3, eff. January 1, 2010.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch.

1370, Sec. 1

For text of section as added by Acts 2009, 81st Leg., R.S., Ch.

1267, Sec. 3, see other Sec. 41.415.

Text of section effective on January 01, 2011

Sec. 41.415. ELECTRONIC FILING OF NOTICE OF PROTEST. (a) This

section applies only to an appraisal district that:

(1) on January 1, 2008, maintained an Internet website

accessible to the public; or

(2) after that date established or establishes such an Internet

website.

(b) Each appraisal district shall implement a system that allows

the owner of a property that for the current tax year has been

granted a residence homestead exemption under Section 11.13, in

connection with the property, to electronically:

(1) file a notice of protest under Section 41.41(a)(1) or (2)

with the appraisal review board;

(2) receive and review comparable sales data and other evidence

that the chief appraiser intends to use at the protest hearing

before the board;

(3) receive, as applicable:

(A) a settlement offer from the district to correct the

appraisal records by changing the market value and, if

applicable, the appraised value of the property to the value as

redetermined by the district; or

(B) a notice from the district that a settlement offer will not

be made; and

(4) accept or reject a settlement offer received from the

appraisal district under Subdivision (3)(A).

(c) With each notice sent under Section 25.19 to an eligible

property owner, the chief appraiser shall include information

about the system required by this section, including instructions

for accessing and using the system.

(d) A notice of protest filed electronically under this section

must include, at a minimum:

(1) a statement as to whether the protest is brought under

Section 41.41(a)(1) or under Section 41.41(a)(2);

(2) a statement of the property owner's good faith estimate of

the value of the property; and

(3) an electronic mail address that the district may use to

communicate electronically with the property owner in connection

with the protest.

(e) If the property owner accepts a settlement offer made by the

appraisal district, the chief appraiser shall enter the

settlement in the appraisal records as an agreement made under

Section 1.111(e).

(f) If the property owner rejects a settlement offer, the

appraisal review board shall hear and determine the property

owner's protest in the manner otherwise provided by this

subchapter and Subchapter D.

(g) An appraisal district is not required to make the system

required by this section available to an owner of a residence

homestead located in an area in which the chief appraiser

determines that the factors affecting the market value of real

property are unusually complex.

(h) An electronic mail address provided by a property owner to

an appraisal district under Subsection (d)(3) is confidential and

may not be disclosed by the district.

(i) Notwithstanding Subsection (b), an appraisal district

established for a county having a population of 250,000 or less

is not required to implement the system required by this section

before January 1, 2013. This subsection expires January 1, 2014.

Added by Acts 2009, 81st Leg., R.S., Ch.

1370, Sec. 1, eff. January 1, 2011.

Sec. 41.42. PROTEST OF SITUS. A protest against the inclusion

of property on the appraisal records for an appraisal district on

the ground that the property does not have taxable situs in that

district shall be determined in favor of the protesting party if

he establishes that the property is subject to appraisal by

another district or that the property is not taxable in this

state. The chief appraiser of a district in which the property

owner prevails in a protest of situs shall notify the appraisal

office of the district in which the property owner has

established situs.

Acts 1979, 66th Leg., p. 2305, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 170, ch. 13,

Sec. 137, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 5034, ch.

906, Sec. 1, eff. Jan. 1, 1984.

Sec. 41.43. PROTEST OF DETERMINATION OF VALUE OR INEQUALITY OF

APPRAISAL. (a) Except as provided by Subsections (a-1) and (d),

in a protest authorized by Section 41.41(a)(1) or (2), the

appraisal district has the burden of establishing the value of

the property by a preponderance of the evidence presented at the

hearing. If the appraisal district fails to meet that standard,

the protest shall be determined in favor of the property owner.

(a-1) If in the protest relating to a property with a market or

appraised value of $1 million or less as determined by the

appraisal district the property owner files with the appraisal

review board and, not later than the 14th day before the date of

the first day of the hearing, delivers to the chief appraiser a

copy of an appraisal of the property performed not later than the

180th day before the date of the first day of the hearing by an

appraiser certified under Chapter 1103, Occupations Code, that

supports the appraised or market value of the property asserted

by the property owner, the appraisal district has the burden of

establishing the value of the property by clear and convincing

evidence presented at the hearing. If the appraisal district

fails to meet that standard, the protest shall be determined in

favor of the property owner.

(a-2) To be valid, an appraisal filed under Subsection (a-1)

must be attested to before an officer authorized to administer

oaths and include:

(1) the name and business address of the certified appraiser;

(2) a description of the property that was the subject of the

appraisal;

(3) a statement that the appraised or market value of the

property:

(A) was, as applicable, the appraised or market value of the

property as of January 1 of the current tax year; and

(B) was determined using a method of appraisal authorized or

required by Chapter 23; and

(4) a statement that the appraisal was performed in accordance

with the Uniform Standards of Professional Appraisal Practice.

(b) A protest on the ground of unequal appraisal of property

shall be determined in favor of the protesting party unless the

appraisal district establishes that:

(1) the appraisal ratio of the property is equal to or less than

the median level of appraisal of a reasonable and representative

sample of other properties in the appraisal district;

(2) the appraisal ratio of the property is equal to or less than

the median level of appraisal of a sample of properties in the

appraisal district consisting of a reasonable number of other

properties similarly situated to, or of the same general kind or

character as, the property subject to the protest; or

(3) the appraised value of the property is equal to or less than

the median appraised value of a reasonable number of comparable

properties appropriately adjusted.

(c) For purposes of this section, evidence includes the data,

schedules, formulas, or other information used to establish the

matter at issue.

(d) If the property owner fails to deliver, before the date of

the hearing, a rendition statement or property report required by

Chapter 22 or a response to the chief appraiser's request for

information under Section 22. 07(c), the property owner has the

burden of establishing the value of the property by a

preponderance of the evidence presented at the hearing. If the

property owner fails to meet that standard, the protest shall be

determined in favor of the appraisal district.

Acts 1979, 66th Leg., p. 2305, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 170, ch. 13,

Sec. 137, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 4924, ch.

877, Sec. 2, eff. Jan. 1, 1984; Acts 1985, 69th Leg., ch. 823,

Sec. 3, eff. Jan. 1, 1986; Acts 1989, 71st Leg., ch. 796, Sec.

35, eff. Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1039, Sec. 37,

eff. Jan. 1, 1998; Acts 2003, 78th Leg., ch. 1041, Sec. 2, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1173, Sec. 11, eff. Jan.

1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1085, Sec. 1, eff. September 1, 2007.

Sec. 41.44. NOTICE OF PROTEST. (a) Except as provided by

Subsections (b), (b-1), (c), (c-1), and (c-2), to be entitled to

a hearing and determination of a protest, the property owner

initiating the protest must file a written notice of the protest

with the appraisal review board having authority to hear the

matter protested:

(1) before May 1 or not later than the 30th day after the date

that notice to the property owner was delivered to the property

owner as provided by Section 25.19, if the property is a

single-family residence that qualifies for an exemption under

Section 11.13, whichever is later;

(2) before June 1 or not later than the 30th day after the date

that notice was delivered to the property owner as provided by

Section 25.19 in connection with any other property, whichever is

later;

(3) in the case of a protest of a change in the appraisal

records ordered as provided by Subchapter A of this chapter or by

Chapter 25, not later than the 30th day after the date notice of

the change is delivered to the property owner; or

(4) in the case of a determination that a change in the use of

land appraised under Subchapter C, D, E, or H, Chapter 23, has

occurred, not later than the 30th day after the date the notice

of the determination is delivered to the property owner.

(b) A property owner who files his notice of protest after the

deadline prescribed by Subsection (a) of this section but before

the appraisal review board approves the appraisal records is

entitled to a hearing and determination of the protest if he

shows good cause as determined by the board for failure to file

the notice on time.

(b-1) Notwithstanding Subsection (a)(1), an owner of property

described by that subsection who files a notice of protest after

the deadline prescribed by that subsection but before the

appraisal review board approves the appraisal records is entitled

to a hearing and determination of the protest if the property

owner files the notice before June 1.

(c) A property owner who files notice of a protest authorized by

Section 41.411 is entitled to a hearing and determination of the

protest if the property owner files the notice prior to the date

the taxes on the property to which the notice applies become

delinquent. An owner of land who files a notice of protest under

Subsection (a)(4) is entitled to a hearing and determination of

the protest without regard to whether the appraisal records are

approved.

(c-1) A property owner who files a notice of protest after the

deadline prescribed by Subsection (a) but before the taxes on the

property to which the notice applies become delinquent is

entitled to a hearing and determination of the protest if the

property owner was continuously employed in the Gulf of Mexico,

including employment on an offshore drilling or production

facility or on a vessel, for a period of not less than 20 days

during which the deadline prescribed by Subsection (a) passed,

and the property owner provides the appraisal review board with

evidence of that fact through submission of a letter from the

property owner's employer or supervisor or, if the property owner

is self-employed, a sworn affidavit.

(c-2) A property owner who files a notice of protest after the

deadline prescribed by Subsection (a) but before the taxes on the

property to which the notice applies become delinquent is

entitled to a hearing and determination of the protest if the

property owner was serving on full-time active duty in the United

States armed forces outside the United States on the day on which

the deadline prescribed by Subsection (a) passed and the property

owner provides the appraisal review board with evidence of that

fact through submission of a valid military identification card

from the United States Department of Defense and a deployment

order.

(c-3) Notwithstanding Subsection (c), a property owner who files

a protest under Section 41.411 on or after the date the taxes on

the property to which the notice applies become delinquent, but

not later than the 125th day after the property owner, in the

protest filed, claims to have first received written notice of

the taxes in question, is entitled to a hearing solely on the

issue of whether one or more taxing units timely delivered a tax

bill. If at the hearing the appraisal review board determines

that all of the taxing units failed to timely deliver a tax bill,

the board shall determine the date on which at least one taxing

unit first delivered written notice of the taxes in question, and

for the purposes of this section the delinquency date is

postponed to the 125th day after that date.

(d) A notice of protest is sufficient if it identifies the

protesting property owner, including a person claiming an

ownership interest in the property even if that person is not

listed on the appraisal records as an owner of the property,

identifies the property that is the subject of the protest, and

indicates apparent dissatisfaction with some determination of the

appraisal office. The notice need not be on an official form, but

the comptroller shall prescribe a form that provides for more

detail about the nature of the protest. The form must permit a

property owner to include each property in the appraisal district

that is the subject of a protest. The comptroller, each appraisal

office, and each appraisal review board shall make the forms

readily available and deliver one to a property owner on request.

Acts 1979, 66th Leg., p. 2306, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 170, ch. 13,

Sec. 137, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 4945, ch.

884, Sec. 1, eff. Jan. 1, 1984; Acts 1985, 69th Leg., ch. 504,

Sec. 2, eff. June 12, 1985; Acts 1987, 70th Leg., ch. 185, Sec.

3, eff. Jan. 1, 1988; Acts 1989, 71st Leg., ch. 796, Sec. 36,

eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 836, Sec. 1.4, eff.

Sept. 1, 1991; Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec. 50,

eff. Sept. 1, 1991; Acts 1999, 76th Leg., ch. 631, Sec. 12, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

829, Sec. 1, eff. January 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

1106, Sec. 4(b), eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1106, Sec. 5, eff. January 1, 2008.

Sec. 41.45. HEARING ON PROTEST. (a) On the filing of a notice

as required by Section 41.44, the appraisal review board shall

schedule a hearing on the protest. If more than one protest is

filed relating to the same property, the appraisal review board

shall schedule a single hearing on all timely filed protests

relating to the property. A hearing for a property that is owned

in undivided or fractional interests, including separate

interests in a mineral in place, shall be scheduled to provide

for participation by all owners who have timely filed a protest.

(b) The property owner initiating the protest is entitled to an

opportunity to appear to offer evidence or argument. The property

owner may offer his evidence or argument by affidavit without

personally appearing if he attests to the affidavit before an

officer authorized to administer oaths and submits the affidavit

to the board hearing the protest before it begins the hearing on

the protest. On receipt of an affidavit, the board shall notify

the chief appraiser. The chief appraiser may inspect the

affidavit and is entitled to a copy on request.

(c) The chief appraiser shall appear at each protest hearing

before the appraisal review board to represent the appraisal

office.

(d) An appraisal review board consisting of more than three

members may sit in panels of not fewer than three members to

conduct protest hearings. However, the determination of a protest

heard by a panel must be made by the board. If the recommendation

of a panel is not accepted by the board, the board may refer the

matter for rehearing to a panel composed of members who did not

hear the original hearing or, if there are not at least three

members who did not hear the original protest, the board may

determine the protest. Before determining a protest or conducting

a rehearing before a new panel or the board, the board shall

deliver notice of the hearing or meeting to determine the protest

in accordance with the provisions of this subchapter.

(e) On request made to the appraisal review board before the

date of the hearing, a property owner who has not designated an

agent under Section 1.111 to represent the owner at the hearing

is entitled to one postponement of the hearing to a later date

without showing cause. In addition and without limitation as to

the number of postponements, the board shall postpone the hearing

to a later date if the property owner or the owner's agent at any

time shows good cause for the postponement or if the chief

appraiser consents to the postponement. The hearing may not be

postponed to a date less than five or more than 30 days after the

date scheduled for the hearing when the postponement is sought

unless the date and time of the hearing as postponed are agreed

to by the chairman of the appraisal review board or the

chairman's representative, the property owner, and the chief

appraiser. A request by a property owner for a postponement

under this subsection may be made in writing, including by

facsimile transmission or electronic mail, by telephone, or in

person to the appraisal review board, a panel of the board, or

the chairman of the board. The chairman or the chairman's

representative may take action on a postponement under this

subsection without the necessity of action by the full board if

the hearing for which the postponement is requested is scheduled

to occur before the next regular meeting of the board. The

granting by the appraisal review board, the chairman, or the

chairman's representative of a postponement under this subsection

does not require the delivery of additional written notice to the

property owner.

(e-1) A property owner who has not designated an agent under

Section 1.111 to represent the owner at the hearing and who fails

to appear at the hearing is entitled to a new hearing if the

property owner files, not later than the fourth day after the

date the hearing occurred, a written statement with the appraisal

review board showing good cause for the failure to appear and

requesting a new hearing.

(e-2) For purposes of Subsections (e) and (e-1), "good cause"

means a reason that includes an error or mistake that:

(1) was not intentional or the result of conscious indifference;

and

(2) will not cause undue delay or other injury to the person

authorized to extend the deadline or grant a rescheduling.

(f) A property owner who has been denied a hearing to which the

property owner is entitled under this chapter may bring suit

against the appraisal review board by filing a petition or

application in district court to compel the board to provide the

hearing. If the property owner is entitled to the hearing, the

court shall order the hearing to be held and may award court

costs and reasonable attorney fees to the property owner.

(g) In addition to the grounds for a postponement under

Subsection (e), the board shall postpone the hearing to a later

date if:

(1) the owner of the property or the owner's agent is also

scheduled to appear at a hearing on a protest filed with the

appraisal review board of another appraisal district;

(2) the hearing before the other appraisal review board is

scheduled to occur on the same date as the hearing set by the

appraisal review board from which the postponement is sought;

(3) the notice of hearing delivered to the property owner or the

owner's agent by the other appraisal review board bears an

earlier postmark than the notice of hearing delivered by the

board from which the postponement is sought or, if the date of

the postmark is identical, the property owner or agent has not

requested a postponement of the other hearing; and

(4) the property owner or the owner's agent includes with the

request for a postponement a copy of the notice of hearing

delivered to the property owner or the owner's agent by the other

appraisal review board.

(h) Before the hearing on a protest or immediately after the

hearing begins, the chief appraiser and the property owner or the

owner's agent shall each provide the other with a copy of any

written material that the person intends to offer or submit to

the appraisal review board at the hearing.

(i) To be valid, an affidavit offered under Subsection (b) must

be attested to before an officer authorized to administer oaths

and include:

(1) the name of the property owner initiating the protest;

(2) a description of the property that is the subject of the

protest; and

(3) evidence or argument.

(j) A statement from the property owner that specifies the

determination or other action of the chief appraiser, appraisal

district, or appraisal review board relating to the subject

property from which the property owner seeks relief constitutes

sufficient argument under Subsection (i).

(k) The comptroller shall prescribe a standard form for an

affidavit offered under Subsection (b). Each appraisal district

shall make copies of the affidavit form available to property

owners without charge.

(l) A property owner is not required to use the affidavit form

prescribed by the comptroller when offering an affidavit under

Subsection (b).

(m) If the protest relates to a taxable leasehold or other

possessory interest in real property that is owned by this state

or a political subdivision of this state, the attorney general or

a representative of the state agency that owns the land, if the

real property is owned by this state, or a person designated by

the political subdivision that owns the real property, as

applicable, is entitled to appear at the hearing and offer

evidence and argument.

Acts 1979, 66th Leg., p. 2306, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 171, ch. 13,

Sec. 138, eff. Jan. 1, 1982; Acts 1987, 70th Leg., ch. 794, Sec.

1, eff. June 18, 1987; Acts 1989, 71st Leg., ch. 796, Sec. 37;

Acts 1991, 72nd Leg., ch. 836, Sec. 3.1, eff. Sept. 1, 1991; Acts

1995, 74th Leg., ch. 828, Sec. 2, eff. Sept. 1, 1995; Acts 1997,

75th Leg., ch. 1039, Sec. 38, eff. Jan. 1, 1998; Acts 1999, 76th

Leg., ch. 416, Sec. 3, eff. Sept. 1, 1999; Acts 1999, 76th Leg.,

ch. 463, Sec. 2, eff. Jan. 1, 2000; Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(99), eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

626, Sec. 2, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

1267, Sec. 4, eff. June 19, 2009.

Sec. 41.455. POOLED OR UNITIZED MINERAL INTERESTS. (a) If a

property owner files protests relating to a pooled or unitized

mineral interest that is being produced at one or more production

sites located in a single county with the appraisal review boards

of more than one appraisal district, the appraisal review board

for the appraisal district established for the county in which

the production site or sites are located must determine the

protest filed with that board and make its decision before

another appraisal review board may hold a hearing to determine

the protest filed with that other board.

(b) If a property owner files protests relating to a pooled or

unitized mineral interest that is being produced at two or more

production sites located in more than one county with the

appraisal review boards of more than one appraisal district and

at least two-thirds of the surface area of the mineral interest

is located in the county for which one of the appraisal districts

is established, the appraisal review board for that appraisal

district must determine the protest filed with that board and

make its decision before another appraisal review board may hold

a hearing to determine the protest filed with that other board.

(c) A protest determined by an appraisal review board in

violation of this section is void.

Added by Acts 1999, 76th Leg., ch. 810, Sec. 1, eff. Jan. 1,

2000.

Sec. 41.46. NOTICE OF PROTEST HEARING. (a) The appraisal

review board before which a protest hearing is scheduled shall

deliver written notice to the property owner initiating a protest

of the date, time, and place fixed for the hearing on the protest

and of the property owner's entitlement to a postponement of the

hearing as provided by Section 41.45 unless the property owner

waives in writing notice of the hearing. The board shall deliver

the notice not later than the 15th day before the date of the

hearing.

(b) The board shall give the chief appraiser advance notice of

the date, time, place, and subject matter of each protest

hearing.

(c) If the protest relates to a taxable leasehold or other

possessory interest in real property that is owned by this state

or a political subdivision of this state, the board shall deliver

notice of the hearing as provided by Subsection (a) to:

(1) the attorney general and the state agency that owns the real

property, in the case of real property owned by this state; or

(2) the governing body of the political subdivision, in the case

of real property owned by a political subdivision.

Acts 1979, 66th Leg., p. 2306, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 172, ch. 13,

Sec. 139, eff. Jan. 1, 1982; Acts 1997, 75th Leg., ch. 1039, Sec.

39, eff. Jan. 1, 1998; Acts 1999, 76th Leg., ch. 416, Sec. 4,

eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

626, Sec. 3, eff. January 1, 2008.

Sec. 41.461. NOTICE OF CERTAIN MATTERS BEFORE HEARING. (a) At

least 14 days before a hearing on a protest, the chief appraiser

shall:

(1) deliver a copy of the pamphlet prepared by the comptroller

under Section 5.06(a) to the property owner initiating the

protest if the owner is representing himself, or to an agent

representing the owner if requested by the agent;

(2) inform the property owner that the owner or the agent of the

owner may inspect and may obtain a copy of the data, schedules,

formulas, and all other information the chief appraiser plans to

introduce at the hearing to establish any matter at issue; and

(3) deliver a copy of the hearing procedures established by the

appraisal review board under Section 41.66 to the property owner.

(b) The charge for copies provided to an owner or agent under

this section may not exceed the charge for copies of public

information as provided under Subchapter F, Chapter 552,

Government Code, except:

(1) the total charge for copies provided in connection with a

protest of the appraisal of residential property may not exceed

$15 for each residence; and

(2) the total charge for copies provided in connection with a

protest of the appraisal of a single unit of property subject to

appraisal, other than residential property, may not exceed $25.

Added by Acts 1991, 72nd Leg., ch. 364, Sec. 1, eff. Jan. 1,

1992. Amended by Acts 1993, 73rd Leg., ch. 1031, Sec. 17, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(100), eff.

Sept. 1, 1995.

Sec. 41.47. DETERMINATION OF PROTEST. (a) The appraisal review

board hearing a protest shall determine the protest and make its

decision by written order.

(b) If on determining a protest the board finds that the

appraisal records are incorrect in some respect raised by the

protest, the board by its order shall correct the appraisal

records by changing the appraised value placed on the protesting

property owner's property or by making the other changes in the

appraisal records that are necessary to conform the records to

the requirements of law. If the appraised value of a taxable

property interest, other than an interest owned by a public

utility or by a cooperative corporation organized to provide

utility service, is changed as the result of a protest or

challenge, the board shall change the appraised value of all

other interests, other than an interest owned by a public utility

or by a cooperative corporation organized to provide utility

service, in the same property, including a mineral in place, in

proportion to the ownership interests.

(c) Repealed by Acts 1985, 69th Leg., ch. 504, Sec. 3, eff. June

12, 1985.

(d) The board shall deliver by certified mail a notice of

issuance of the order and a copy of the order to the property

owner and the chief appraiser.

(e) The notice of the issuance of the order must contain a

prominently printed statement in upper-case bold lettering

informing the property owner in clear and concise language of the

property owner's right to appeal the board's decision to district

court. The statement must describe the deadline prescribed by

Section 42.06(a) of this code for filing a written notice of

appeal, and the deadline prescribed by Section 42.21(a) of this

code for filing the petition for review with the district court.

Acts 1979, 66th Leg., p. 2307, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 172, ch. 13,

Sec. 140, eff. Jan. 1, 1982; Acts 1985, 69th Leg., ch. 504, Sec.

3, eff. June 12, 1985; Acts 1987, 70th Leg., ch. 145, Sec. 1,

eff. Jan. 1, 1988; Acts 1987, 70th Leg., ch. 773, Sec. 2, eff.

Jan. 1, 1988; Acts 1987, 70th Leg., ch. 794, Sec. 2, eff. June

18, 1987; Acts 1989, 71st Leg., ch. 2, Sec. 14.03, eff. Aug. 28,

1989.

SUBCHAPTER D. ADMINISTRATIVE PROVISIONS

Sec. 41.61. ISSUANCE OF SUBPOENA. (a) If reasonably necessary

in the course of a protest provided by this chapter, the

appraisal review board on its own motion or at the written

request of a party to the protest, may subpoena witnesses or

books, records, or other documents of the property owner or

appraisal district that relate to the protest.

(b) On the written request of a party to a protest provided by

this chapter, the appraisal review board shall issue a subpoena

if the requesting party:

(1) shows good cause for issuing the subpoena; and

(2) deposits with the board a sum the board determines is

reasonably sufficient to insure payment of the costs estimated to

accrue for issuance and service of the subpoena and for

compensation of the individual to whom it is directed.

(c) An appraisal review board may not issue a subpoena under

this section unless the board holds a hearing at which the board

determines that good cause exists for the issuance of the

subpoena. The appraisal review board before which a good cause

hearing is scheduled shall deliver written notice to the party

being subpoenaed and parties to the protest of the date, time,

and place of the hearing. The board shall deliver the notice not

later than the 5th day before the date of the good cause hearing.

The party being subpoenaed must have an opportunity to be heard

at the good cause hearing.

Acts 1979, 66th Leg., p. 2307, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 172, ch. 13,

Sec. 141, eff. Jan. 1, 1982; Acts 1989, 71st Leg., ch. 796, Sec.

38, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 828, Sec. 3,

eff. Sept. 1, 1995.

Sec. 41.62. SERVICE AND ENFORCEMENT OF SUBPOENA. (a) A sheriff

or constable shall serve a subpoena issued as provided by this

subchapter.

(b) If the person to whom a subpoena is directed fails to

comply, the issuing board or the party requesting the subpoena

may bring suit in the district court to enforce the subpoena. If

the district court determines that good cause exists for issuance

of the subpoena, the court shall order compliance. The district

court may modify the requirements of a subpoena that the court

determines are unreasonable. Failure to obey the order of the

district court is punishable as contempt.

(c) The county attorney or, if there is no county attorney, the

district attorney shall represent the board in a suit to enforce

a subpoena.

Acts 1979, 66th Leg., p. 2307, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 172, ch. 13,

Sec. 142, eff. Jan. 1, 1982.

Sec. 41.63. COMPENSATION FOR SUBPOENAED WITNESS. (a) An

individual who is not a party to the proceeding and who complies

with a subpoena issued as provided by this subchapter is entitled

to:

(1) the reasonable costs of producing the documents;

(2) mileage of 15 cents a mile for going to and returning from

the place of the proceeding; and

(3) a fee of $10 a day for each whole or partial day that the

individual is necessarily present at the proceedings.

(b) The appraisal review board by rule may prescribe greater

mileage or fee, but an increase is not effective unless uniformly

applicable to all individuals who are entitled to mileage or fee

as provided by Subsection (a) of this section.

(c) Compensation authorized as provided by this section is paid

by the appraisal office if the subpoena is issued on the motion

of the appraisal review board or by the party requesting the

subpoena.

(d) Compensation is not payable unless the amount claimed is

approved by the appraisal review board that issued the subpoena.

Acts 1979, 66th Leg., p. 2307, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 173, ch. 13,

Sec. 143, eff. Jan. 1, 1982.

Sec. 41.64. INSPECTION OF TAX RECORDS. The appraisal review

board may inspect the records or other materials of the appraisal

office that are not made confidential under this code. On demand

of the board, the chief appraiser shall produce the materials as

soon as practicable.

Acts 1979, 66th Leg., p. 2308, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 173, ch. 13,

Sec. 144, eff. Jan. 1, 1982.

Sec. 41.65. REQUEST FOR STATE ASSISTANCE. The appraisal review

board may request the comptroller to assist in determining the

accuracy of appraisals by the appraisal office or to provide

other professional assistance. The appraisal office shall

reimburse the costs of providing assistance if the comptroller

requests reimbursement.

Acts 1979, 66th Leg., p. 2308, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 173, ch. 13,

Sec. 144, eff. Jan. 1, 1982; Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 51, eff. Sept. 1, 1991.

Sec. 41.66. HEARING PROCEDURES. (a) The appraisal review board

shall establish by rule the procedures for hearings it conducts

as provided by Subchapters A and C of this chapter. On request

made by a property owner in the owner's notice of protest or in a

separate writing delivered to the appraisal review board on or

before the date the notice of protest is filed, the property

owner is entitled to a copy of the hearing procedures. The copy

of the hearing procedures shall be delivered to the property

owner not later than the 10th day before the date the hearing on

the protest begins and may be delivered with the notice of the

protest hearing required under Section 41.46(a). The notice of

protest form prescribed by the comptroller under Section 41.44(d)

or any other notice of protest form made available to a property

owner by the appraisal review board or the appraisal office shall

provide the property owner an opportunity to make or decline to

make a request under this subsection. The appraisal review board

shall post a copy of the hearing procedures in a prominent place

in the room in which the hearing is held.

(b) Hearing procedures to the greatest extent practicable shall

be informal. Each party to a hearing is entitled to offer

evidence, examine or cross-examine witnesses or other parties,

and present argument on the matters subject to the hearing.

(c) A property owner who is entitled as provided by this chapter

to appear at a hearing may appear by himself or by his agent. A

taxing unit may appear by a designated agent.

(d) Hearings conducted as provided by this chapter are open to

the public.

(e) The appraisal review board may not consider any appraisal

district information on a protest that was not presented to the

appraisal review board during the protest hearing.

(f) A member of the appraisal review board may not communicate

with another person concerning:

(1) the evidence, argument, facts, merits, or any other matters

related to an owner's protest, except during the hearing on the

protest; or

(2) a property that is the subject of the protest, except during

a hearing on another protest or other proceeding before the board

at which the property is compared to other property or used in a

sample of properties.

(g) At the beginning of a hearing on a protest, each member of

the appraisal review board hearing the protest must sign an

affidavit stating that the board member has not communicated with

another person in violation of Subsection (f). If a board member

has communicated with another person in violation of Subsection

(f), the member must be recused from the proceeding and may not

hear, deliberate on, or vote on the determination of the protest.

The board of directors of the appraisal district shall adopt and

implement a policy concerning the temporary replacement of an

appraisal review board member who has communicated with another

person in violation of Subsection (f).

(h) The appraisal review board shall postpone a hearing on a

protest if the property owner requests additional time to prepare

for the hearing and establishes to the board that the chief

appraiser failed to comply with Section 41.461. The board is not

required to postpone a hearing more than one time under this

subsection.

Acts 1979, 66th Leg., p. 2308, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 173, ch. 13,

Sec. 145, eff. Jan. 1, 1982; Acts 1989, 71st Leg., ch. 796, Sec.

39, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 364, Sec. 2,

eff. Jan. 1, 1992; Acts 1991, 72nd Leg., ch. 836, Sec. 3.2, eff.

Sept. 1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 14, Sec.

8.01(23), eff. Nov. 12, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 19.001, eff. September 1, 2005.

Sec. 41.67. EVIDENCE. (a) A member of the appraisal review

board may swear witnesses who testify in proceedings under this

chapter. All testimony must be given under oath.

(b) Documentary evidence may be admitted in the form of a copy

if the appraisal review board conducting the proceeding

determines that the original document is not readily available. A

party is entitled to an opportunity to compare a copy with the

original document on request.

(c) Official notice may be taken of any fact judicially

cognizable. A party is entitled to an opportunity to contest

facts officially noticed.

(d) Information that was previously requested under Section

41.461 by the protesting party that was not made available to the

protesting party at least 14 days before the scheduled or

postponed hearing may not be used as evidence in the hearing.

Acts 1979, 66th Leg., p. 2308, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 173, ch. 13,

Sec. 146, eff. Jan. 1, 1982; Acts 1991, 72nd Leg., ch. 364, Sec.

3, eff. Jan. 1, 1992; Acts 1999, 76th Leg., ch. 463, Sec. 3, eff.

Sept. 1, 1999.

Sec. 41.68. RECORD OF PROCEEDING. The appraisal review board

shall keep a record of its proceedings in the form and manner

prescribed by the comptroller.

Acts 1979, 66th Leg., p. 2309, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 173, ch. 13,

Sec. 147, eff. Jan. 1, 1982; Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 51, eff. Sept. 1, 1991.

Sec. 41.69. CONFLICT OF INTEREST. A member of the appraisal

review board may not participate in the determination of a

taxpayer protest in which he is interested or in which he is

related to a party by affinity within the second degree or by

consanguinity within the third degree, as determined under

Chapter 573, Government Code.

Acts 1979, 66th Leg., p. 2309, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 173, ch. 13,

Sec. 147, eff. Jan. 1, 1982; Acts 1991, 72nd Leg., ch. 561, Sec.

46, eff. Aug. 26, 1991; Acts 1995, 74th Leg., ch. 76, Sec.

5.95(27), eff. Sept. 1, 1995.

Sec. 41.70. PUBLIC NOTICE OF PROTEST AND APPEAL PROCEDURES. (a)

On or after May 1 but not later than May 15, the chief appraiser

shall publish notice of the manner in which a protest under this

chapter may be brought by a property owner. The notice must

describe how to initiate a protest and must describe the

deadlines for filing a protest. The notice must also describe the

manner in which an order of the appraisal review board may be

appealed. The comptroller by rule shall adopt minimum standards

for the form and content of the notice required by this section.

(b) The chief appraiser shall publish the notice in a newspaper

having general circulation in the county for which the appraisal

district is established. The notice may not be smaller than

one-quarter page of a standard-size or tabloid-size newspaper,

and may not be published in the part of the paper in which legal

notices and classified advertisements appear.

Added by Acts 1989, 71st Leg., ch. 796, Sec. 40, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec. 52,

eff. Sept. 1, 1991.

Sec. 41.71. EVENING AND WEEKEND HEARINGS. An appraisal review

board by rule shall provide for hearings on protests in the

evening or on a Saturday or Sunday.

Added by Acts 1997, 75th Leg., ch. 1039, Sec. 40, eff. Jan. 1,

1998.



CHAPTER 41A. APPEAL THROUGH BINDING ARBITRATION

TAX CODE

TITLE 1. PROPERTY TAX CODE

SUBTITLE F. REMEDIES

CHAPTER 41A. APPEAL THROUGH BINDING ARBITRATION

Sec. 41A.01. RIGHT OF APPEAL BY PROPERTY OWNER. As an

alternative to filing an appeal under Section 42.01, a property

owner is entitled to appeal through binding arbitration under

this chapter an appraisal review board order determining a

protest filed under Section 41.41(a)(1) concerning the appraised

or market value of property if:

(1) the property qualifies as the owner's residence homestead

under Section 11.13; or

(2) the appraised or market value, as applicable, of the

property as determined by the order is $1 million or less.

Added by Acts 2005, 79th Leg., Ch.

372, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

912, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1211, Sec. 4, eff. January 1, 2010.

Sec. 41A.02. NOTICE OF RIGHT TO ARBITRATION. An appraisal

review board that delivers notice of issuance of an order

described by Section 41A.01 and a copy of the order to a property

owner as required by Section 41.47 shall include with the notice

and copy:

(1) a notice of the property owner's rights under this chapter;

and

Text of subdivision as added by Acts 2005, 79th Leg., Ch.

912, Sec. 1

(2) a copy of the form prescribed under Section 41A.04.

Text of subdivision as added by Acts 2005, 79th Leg., R.S., Ch.

372, Sec. 1

(2) a copy of the form prescribed under Section 41A.03(a)(1).

Added by Acts 2005, 79th Leg., Ch.

372, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

912, Sec. 1, eff. September 1, 2005.

Sec. 41A.03. REQUEST FOR ARBITRATION. (a) To appeal an

appraisal review board order under this chapter, a property owner

must file with the appraisal district not later than the 45th day

after the date the property owner receives notice of the order:

(1) a completed request for binding arbitration under this

chapter in the form prescribed by Section 41A.04; and

(2) an arbitration deposit made payable to the comptroller in

the amount of:

(A) $500; or

(B) $250, if the property owner requests expedited arbitration

under Section 41A.031.

(a-1) If a property owner requests binding arbitration under

this chapter to appeal appraisal review board orders involving

two or more tracts of land that are contiguous to one another, a

single arbitration deposit in the amount provided by Subsection

(a)(2) is sufficient to satisfy the requirement of Subsection

(a)(2).

(b) A property owner who fails to strictly comply with this

section waives the property owner's right to request arbitration

under this chapter. A property owner who appeals an appraisal

review board order determining a protest concerning the appraised

or market value, as applicable, of the owner's property under

Chapter 42 waives the owner's right to request binding

arbitration under this chapter regarding the value of that

property. An arbitrator shall dismiss any pending arbitration

proceeding if the property owner's rights are waived under this

subsection.

Added by Acts 2005, 79th Leg., Ch.

372, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

912, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1034, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1211, Sec. 5, eff. January 1, 2010.

Sec. 41A.031. EXPEDITED ARBITRATION. (a) A property owner is

entitled to an expedited arbitration if the property owner

includes a request for expedited arbitration in the request filed

under Section 41A.03 and pays the required deposit.

(b) An expedited arbitration must provide for not more than one

hour of argument and testimony on behalf of the property owner

and not more than one hour of argument and testimony on behalf of

the appraisal district.

(c) The comptroller shall adopt rules and processes to assist in

the conduct of an expedited arbitration.

Added by Acts 2009, 81st Leg., R.S., Ch.

1211, Sec. 6, eff. January 1, 2010.

Sec. 41A.04. CONTENTS OF REQUEST FORM. The comptroller by rule

shall prescribe the form of a request for binding arbitration

under this chapter. The form must require the property owner to

provide only:

(1) a brief statement that explains the basis for the property

owner's appeal of the appraisal review board order;

(2) a statement of the property owner's opinion of the appraised

or market value, as applicable, of the property that is the

subject of the appeal; and

(3) any other information reasonably necessary for the appraisal

district to request appointment of an arbitrator.

Added by Acts 2005, 79th Leg., Ch.

372, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

912, Sec. 1, eff. September 1, 2005.

Sec. 41A.05. PROCESSING OF REGISTRATION REQUEST. (a) Not later

than the 10th day after the date an appraisal district receives

from a property owner a completed request for binding arbitration

under this chapter and an arbitration deposit as required by

Section 41A.03, the appraisal district shall:

(1) certify the request;

(2) submit the request and deposit to the comptroller; and

(3) request the comptroller to appoint a qualified arbitrator to

conduct the arbitration.

(b) The comptroller may retain an amount equal to 10 percent of

the deposit to cover the comptroller's administrative costs.

Added by Acts 2005, 79th Leg., Ch.

372, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

912, Sec. 1, eff. September 1, 2005.

Sec. 41A.06. REGISTRY AND INITIAL QUALIFICATION OF ARBITRATORS.

(a) The comptroller shall maintain a registry listing the

qualified persons who have agreed to serve as arbitrators under

this chapter.

(b) To initially qualify to serve as an arbitrator under this

chapter, a person must:

(1) meet the following requirements, as applicable:

(A) be licensed as an attorney in this state; or

(B) have:

(i) completed at least 30 hours of training in arbitration and

alternative dispute resolution procedures from a university,

college, or legal or real estate trade association; and

(ii) been licensed or certified continuously during the five

years preceding the date the person agrees to serve as an

arbitrator as:

(a) a real estate broker or salesperson under Chapter 1101,

Occupations Code;

(b) a real estate appraiser under Chapter 1103, Occupations Code;

or

(c) a certified public accountant under Chapter 901, Occupations

Code; and

(2) agree to conduct an arbitration for a fee that is not more

than 90 percent of the amount of the arbitration deposit required

by Section 41A.03.

Added by Acts 2005, 79th Leg., Ch.

372, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

912, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1211, Sec. 7, eff. January 1, 2010.

Acts 2009, 81st Leg., R.S., Ch.

1211, Sec. 8, eff. January 1, 2010.

Sec. 41A.061. CONTINUED QUALIFICATION OF ARBITRATOR; RENEWAL OF

AGREEMENT. (a) The comptroller shall include a qualified

arbitrator in the registry until the second anniversary of the

date the person was added to the registry. To continue to be

included in the registry after the second anniversary of the date

the person was added to the registry, the person must renew the

person's agreement with the comptroller to serve as an arbitrator

on or as near as possible to the date on which the person's

license or certification issued under Chapter 901, 1101, or 1103,

Occupations Code, is renewed.

(b) To renew the person's agreement to serve as an arbitrator,

the person must:

(1) file a renewal application with the comptroller at the time

and in the manner prescribed by the comptroller;

(2) continue to meet the requirements provided by Section

41A.06(b); and

(3) during the preceding two years have completed at least eight

hours of continuing education in arbitration and alternative

dispute resolution procedures offered by a university, college,

real estate trade association, or legal association.

(c) The comptroller shall remove a person from the registry if

the person fails or declines to renew the person's agreement to

serve as an arbitrator in the manner required by this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1211, Sec. 9, eff. January 1, 2010.

Sec. 41A.07. APPOINTMENT OF ARBITRATOR. (a) On receipt of the

request and deposit under Section 41A.05, the comptroller shall

send the property owner and the appraisal district a copy of the

comptroller's registry of qualified arbitrators and request that

the parties select an arbitrator from the registry. The

comptroller may send a copy of the registry to the parties by

regular mail in paper form or may send the parties written notice

of the Internet address of a website at which the registry is

maintained and may be accessed. The parties shall attempt to

select an arbitrator from the registry.

(b) Not later than the 20th day after the date the parties

receive the copy of the registry or notice of the Internet

address of the registry website, the appraisal district shall

notify the comptroller that:

(1) the parties have selected an arbitrator and request that the

comptroller appoint the selected arbitrator; or

(2) the parties were unable to select an arbitrator and request

the comptroller to appoint an arbitrator.

(c) On receipt of notice from the appraisal district under

Subsection (b), the comptroller shall:

(1) appoint:

(A) the arbitrator selected under Subsection (b)(1), if

applicable; or

(B) any arbitrator included in the comptroller's registry, if

Subsection (b)(2) applies; and

(2) send notice to the arbitrator appointed, requesting that the

arbitrator conduct the arbitration.

(d) If the arbitrator appointed is unable or unwilling to

conduct the arbitration for any reason, the arbitrator shall

promptly notify the comptroller that the arbitrator does not

accept the appointment and state the reason. The comptroller

shall appoint a substitute arbitrator promptly after receipt of

the notice.

Added by Acts 2005, 79th Leg., Ch.

372, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

912, Sec. 1, eff. September 1, 2005.

Sec. 41A.08. NOTICE AND HEARING; REPRESENTATION OF PARTIES. (a)

On acceptance of an appointment to conduct an arbitration under

this chapter, the arbitrator shall set the date, time, and place

of a hearing on the arbitration. The arbitrator shall give

notice of and conduct the hearing in the manner provided by

Subchapter C, Chapter 171, Civil Practice and Remedies Code. The

arbitrator:

(1) shall continue a hearing if both parties agree to the

continuance; and

(2) may continue a hearing for reasonable cause.

(b) The parties to an arbitration proceeding under this chapter

may represent themselves or, at their own cost, may be

represented by:

(1) an employee of the appraisal district;

(2) an attorney who is licensed in this state;

(3) a person who is licensed as a real estate broker or

salesperson under Chapter 1101, Occupations Code, or is licensed

or certified as a real estate appraiser under Chapter 1103,

Occupations Code;

(4) a property tax consultant registered under Chapter 1152,

Occupations Code; or

(5) an individual who is licensed as a certified public

accountant under Chapter 901, Occupations Code.

Added by Acts 2005, 79th Leg., Ch.

372, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

912, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1211, Sec. 10, eff. January 1, 2010.

Sec. 41A.09. AWARD; PAYMENT OF ARBITRATOR'S FEE. (a) Not later

than the 20th day after the date the hearing under Section 41A.08

is concluded, the arbitrator shall make an arbitration award and

deliver a copy of the award to the property owner, appraisal

district, and comptroller.

(b) An award under this section:

(1) must include a determination of the appraised or market

value, as applicable, of the property that is the subject of the

appeal;

(2) may include any remedy or relief a court may order under

Chapter 42 in an appeal relating to the appraised or market value

of property;

(3) shall specify the arbitrator's fee, which may not exceed the

amount provided by Section 41A.06(b)(2);

(4) is final and may not be appealed except as permitted under

Section 171.088, Civil Practice and Remedies Code, for an award

subject to that section; and

(5) may be enforced in the manner provided by Subchapter D,

Chapter 171, Civil Practice and Remedies Code.

(c) If the arbitrator determines that the appraised or market

value, as applicable, of the property that is the subject of the

appeal is nearer to the property owner's opinion of the appraised

or market value, as applicable, of the property as stated in the

request for binding arbitration submitted under Section 41A.03

than the value determined by the appraisal review board:

(1) the comptroller, on receipt of a copy of the award, shall

refund the property owner's arbitration deposit, less the amount

retained by the comptroller under Section 41A.05(b);

(2) the appraisal district, on receipt of a copy of the award,

shall pay the arbitrator's fee; and

(3) the chief appraiser shall correct the appraised or market

value, as applicable, of the property as shown in the appraisal

roll to reflect the arbitrator's determination.

(d) If the arbitrator determines that the appraised or market

value, as applicable, of the property that is the subject of the

appeal is not nearer to the property owner's opinion of the

appraised or market value, as applicable, of the property as

stated in the request for binding arbitration submitted under

Section 41A.03 than the value determined by the appraisal review

board:

(1) the comptroller, on receipt of a copy of the award, shall:

(A) pay the arbitrator's fee out of the owner's arbitration

deposit; and

(B) refund to the owner the owner's arbitration deposit, less

the arbitrator's fee and the amount retained by the comptroller

under Section 41A.05(b); and

(2) the chief appraiser shall correct the appraised or market

value, as applicable, of the property as shown in the appraisal

roll to reflect the arbitrator's determination if the value as

determined by the arbitrator is less than the value as determined

by the appraisal review board.

(e) The comptroller by rule may prescribe a standard form for an

award and may require arbitrators to use the award form when

making awards under this chapter.

Added by Acts 2005, 79th Leg., Ch.

372, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

912, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1211, Sec. 11, eff. January 1, 2010.

Sec. 41A.10. PAYMENT OF TAXES PENDING APPEAL. (a) The pendency

of an appeal under this chapter does not affect the delinquency

date for the taxes on the property subject to the appeal. A

property owner who appeals an appraisal review board order under

this chapter shall pay taxes on the property subject to the

appeal in an amount equal to the amount of taxes due on the

portion of the taxable value of the property that is not in

dispute. If the final determination of an appeal under this

chapter decreases the property owner's tax liability to less than

the amount of taxes paid, the taxing unit shall refund to the

property owner the difference between the amount of taxes paid

and the amount of taxes for which the property owner is liable.

(b) A property owner may not file an appeal under this chapter

if the taxes on the property subject to the appeal are

delinquent. An arbitrator who determines that the taxes on the

property subject to an appeal are delinquent shall dismiss the

pending appeal with prejudice. If an appeal is dismissed under

this subsection, the comptroller shall refund the property

owner's arbitration deposit, less the amount retained by the

comptroller under Section 41A.05(b).

Added by Acts 2005, 79th Leg., Ch.

372, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

912, Sec. 1, eff. September 1, 2005.

Sec. 41A.11. POSTAPPEAL ADMINISTRATIVE PROCEDURES. An

arbitration award under this chapter is considered to be a final

determination of an appeal for purposes of Subchapter C, Chapter

42.

Added by Acts 2005, 79th Leg., Ch.

372, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

912, Sec. 1, eff. September 1, 2005.

Sec. 41A.12. USE OF PROPERTIES AS SAMPLES. An arbitrator's

determination of market value under this chapter is the market

value of the property subject to the appeal for the purposes of

the study conducted under Section 403.302, Government Code.

Added by Acts 2005, 79th Leg., Ch.

372, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

912, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

288, Sec. 10, eff. January 1, 2010.

Sec. 41A.13. RULES. The comptroller may adopt rules necessary

to implement and administer this chapter.

Added by Acts 2005, 79th Leg., Ch.

372, Sec. 1, eff. September 1, 2005.

Added by Acts 2005, 79th Leg., Ch.

912, Sec. 1, eff. September 1, 2005.



CHAPTER 42. JUDICIAL REVIEW

TAX CODE

TITLE 1. PROPERTY TAX CODE

SUBTITLE F. REMEDIES

CHAPTER 42. JUDICIAL REVIEW

SUBCHAPTER A. IN GENERAL

Sec. 42.01. RIGHT OF APPEAL BY PROPERTY OWNER. A property owner

is entitled to appeal:

(1) an order of the appraisal review board determining:

(A) a protest by the property owner as provided by Subchapter C

of Chapter 41; or

(B) a determination of an appraisal review board on a motion

filed under Section 25.25; or

(2) an order of the comptroller issued as provided by Subchapter

B, Chapter 24, apportioning among the counties the appraised

value of railroad rolling stock owned by the property owner.

Acts 1979, 66th Leg., p. 2309, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 174, ch. 13,

Sec. 148, eff. Jan. 1, 1982; Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 53, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1039,

Sec. 41, eff. Jan. 1, 1998.

Sec. 42.015. APPEAL BY PERSON LEASING PROPERTY. (a) A person

leasing property who is contractually obligated to reimburse the

property owner for taxes imposed on the property is entitled to

appeal an order of the appraisal review board determining a

protest brought by the person under Section 41.413.

(b) A person appealing an order of the appraisal review board

under this section is considered the owner of the property for

purposes of the appeal. The chief appraiser shall deliver a copy

of any notice relating to the appeal to the owner of the property

and to the person bringing the appeal.

Added by Acts 1995, 74th Leg., ch. 581, Sec. 2, eff. Aug. 28,

1995.

Sec. 42.02. RIGHT OF APPEAL BY CHIEF APPRAISER. (a) On written

approval of the board of directors of the appraisal district, the

chief appraiser is entitled to appeal an order of the appraisal

review board determining:

(1) a taxpayer protest as provided by Subchapter C, Chapter 41,

subject to Subsection (b); or

(2) a taxpayer's motion to change the appraisal roll filed under

Section 25.25.

(b) Except as provided by Subsection (c), the chief appraiser

may not appeal an order of the appraisal review board determining

a taxpayer protest under Subsection (a)(1) if:

(1) the protest involved a determination of the appraised or

market value of the taxpayer's property and that value according

to the order that is the subject of the appeal is less than $1

million; or

(2) for any other taxpayer protest, the property to which the

protest applies has an appraised value according to the appraisal

roll for the current year of less than $1 million.

(c) On written approval of the board of directors of the

appraisal district, the chief appraiser may appeal an order of

the appraisal review board determining a taxpayer protest

otherwise prohibited by Subsection (b), if the chief appraiser

alleges that the taxpayer or a person acting on behalf of the

taxpayer committed fraud, made a material misrepresentation, or

presented fraudulent evidence in the hearing before the board.

In an appeal under this subsection, the court shall first

consider whether the taxpayer or a person acting on behalf of the

taxpayer committed fraud, made a material misrepresentation, or

presented fraudulent evidence to the appraisal review board. If

the court does not find by a preponderance of the evidence that

the taxpayer or a person acting on behalf of the taxpayer

committed fraud, made a material misrepresentation, or presented

fraudulent evidence to the appraisal review board, the court

shall:

(1) dismiss the appeal; and

(2) award court costs and reasonable attorney's fees to the

taxpayer.

Acts 1979, 66th Leg., p. 2310, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 2001, 77th Leg., ch. 1430, Sec. 32, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1033, Sec. 1, eff. June 15, 2007.

Sec. 42.03. RIGHT OF APPEAL BY COUNTY. A county may appeal the

order of the comptroller issued as provided by Subchapter B,

Chapter 24 of this code apportioning among the counties the

appraised value of railroad rolling stock.

Acts 1979, 66th Leg., p. 2310, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec. 53,

eff. Sept. 1, 1991.

Sec. 42.031. RIGHT OF APPEAL BY TAXING UNIT. (a) A taxing unit

is entitled to appeal an order of the appraisal review board

determining a challenge by the taxing unit.

(b) A taxing unit may not intervene in or in any other manner be

made a party, whether as defendant or otherwise, to an appeal of

an order of the appraisal review board determining a taxpayer

protest under Subchapter C, Chapter 41, if the appeal was brought

by the property owner.

Added by Acts 1981, 67th Leg., 1st C.S., p. 174, ch. 13, Sec.

149, eff. Jan. 1, 1982. Amended by Acts 1989, 71st Leg., ch. 796,

Sec. 41, eff. Sept. 1, 1989; Acts 1999, 76th Leg., ch. 1481, Sec.

34, eff. Jan. 1, 2000.

Sec. 42.04. INTERVENTION BY STATE OR POLITICAL SUBDIVISION

OWNING PROPERTY SUBJECT TO TAXABLE LEASEHOLD. If the challenge

or protest relates to a taxable leasehold or other possessory

interest in real property that is owned by this state or a

political subdivision of this state, the attorney general or a

representative of the state agency that owns the real property,

if the real property is owned by this state, or a person

designated by the political subdivision that owns the real

property, as applicable, may intervene in an appeal of an order

of an appraisal review board determining a challenge by a taxing

unit or a taxpayer protest.

Added by Acts 1999, 76th Leg., ch. 416, Sec. 5, eff. Sept. 1,

1999.

Sec. 42.05. COMPTROLLER AS PARTY. The comptroller is an

opposing party in an appeal by:

(1) a property owner of an order of the comptroller determining

a protest of the appraisal, interstate allocation, or intrastate

apportionment of transportation business intangibles; or

(2) a county or a property owner of an order of the comptroller

apportioning among the counties the appraised value of railroad

rolling stock.

Acts 1979, 66th Leg., p. 2310, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec. 53,

eff. Sept. 1, 1991.

Sec. 42.06. NOTICE OF APPEAL. (a) To exercise the party's

right to appeal an order of an appraisal review board, a party

other than a property owner must file written notice of appeal

within 15 days after the date the party receives the notice

required by Section 41.47 or, in the case of a taxing unit, by

Section 41.07 that the order appealed has been issued. To

exercise the right to appeal an order of the comptroller, a party

other than a property owner must file written notice of appeal

within 15 days after the date the party receives the

comptroller's order. A property owner is not required to file a

notice of appeal under this section.

(b) A party required to file a notice of appeal under this

section other than a chief appraiser who appeals an order of an

appraisal review board shall file the notice with the chief

appraiser of the appraisal district for which the appraisal

review board is established. A chief appraiser who appeals an

order of an appraisal review board shall file the notice with the

appraisal review board. A party who appeals an order of the

comptroller shall file the notice with the comptroller.

(c) If the chief appraiser, a taxing unit, or a county appeals,

the chief appraiser, if the appeal is of an order of the

appraisal review board, or the comptroller, if the appeal is of

an order of the comptroller, shall deliver a copy of the notice

to the property owner whose property is involved in the appeal

within 10 days after the date the notice is filed.

(d) On the filing of a notice of appeal, the chief appraiser

shall indicate where appropriate those entries on the appraisal

records that are subject to the appeal.

Acts 1979, 66th Leg., p. 2310, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 174, ch. 13,

Sec. 150, eff. Jan. 1, 1982; Acts 1987, 70th Leg., ch. 898, Sec.

1, eff. Jan. 1, 1988; Acts 1989, 71st Leg., ch. 796, Sec. 42,

eff. June 15, 1989; Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec.

53, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1039, Sec. 41,

eff. Jan. 1, 1998.

Sec. 42.07. COSTS OF APPEAL. The reviewing court in its

discretion may charge all or part of the costs of an appeal taken

as provided by this chapter against any of the parties.

Acts 1979, 66th Leg., p. 2310, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 42.08. FORFEITURE OF REMEDY FOR NONPAYMENT OF TAXES. (a)

The pendency of an appeal as provided by this chapter does not

affect the delinquency date for the taxes on the property subject

to the appeal. However, that delinquency date applies only to the

amount of taxes required to be paid under Subsection (b). If the

property owner complies with Subsection (b), the delinquency date

for any additional amount of taxes due on the property is

determined by Section 42.42(c), and that additional amount is not

delinquent before that date.

(b) Except as provided in Subsection (d), a property owner who

appeals as provided by this chapter must pay taxes on the

property subject to the appeal in the amount required by this

subsection before the delinquency date or the property owner

forfeits the right to proceed to a final determination of the

appeal. The amount of taxes the property owner must pay on the

property before the delinquency date to comply with this

subsection is the lesser of:

(1) the amount of taxes due on the portion of the taxable value

of the property that is not in dispute; or

(2) the amount of taxes due on the property under the order from

which the appeal is taken.

(b-1) This subsection applies only to an appeal in which the

property owner elects to pay the amount of taxes described by

Subsection (b)(1). The appeal filed by the property owner must

be accompanied by a statement in writing of the amount of taxes

the property owner proposes to pay.

(c) A property owner that pays an amount of taxes greater than

that required by Subsection (b) does not forfeit the property

owner's right to a final determination of the appeal by making

the payment. If the property owner files a timely appeal under

this chapter, taxes paid on the property are considered paid

under protest, even if paid before the appeal is filed.

(d) After filing an oath of inability to pay the taxes at issue,

a party may be excused from the requirement of prepayment of tax

as a prerequisite to appeal if the court, after notice and

hearing, finds that such prepayment would constitute an

unreasonable restraint on the party's right of access to the

courts. On the motion of a party and after the movant's

compliance with Subsection (e), the court shall hold a hearing to

review and determine compliance with this section, and the

reviewing court may set such terms and conditions on any grant of

relief as may be reasonably required by the circumstances. If

the court determines that the property owner has not

substantially complied with this section, the court shall dismiss

the pending action. If the court determines that the property

owner has substantially but not fully complied with this section,

the court shall dismiss the pending action unless the property

owner fully complies with the court's determination within 30

days of the determination.

(e) Not later than the 45th day before the date of a hearing to

review and determine compliance with this section, the movant

must mail notice of the hearing by certified mail, return receipt

requested, to the collector for each taxing unit that imposes

taxes on the property.

(f) Regardless of whether the collector for the taxing unit

receives a notice under Subsection (e), a taxing unit that

imposes taxes on the property may intervene in an appeal under

this chapter and participate in the proceedings for the limited

purpose of determining whether the property owner has complied

with this section. The taxing unit is entitled to process for

witnesses and evidence and to be heard by the court.

Acts 1979, 66th Leg., p. 2310, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 5049, ch. 910, Sec. 1,

eff. Aug. 29, 1983; Acts 1985, 69th Leg., ch. 195, Sec. 1, eff.

May 24, 1985; Acts 1989, 71st Leg., ch. 796, Sec. 43, eff. June

15, 1989; Acts 1995, 74th Leg., ch. 579, Sec. 12, eff. Jan. 1,

1996; Acts 1997, 75th Leg., ch. 203, Sec. 1, eff. May 21, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1033, Sec. 2, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

530, Sec. 1, eff. June 19, 2009.

Sec. 42.09. REMEDIES EXCLUSIVE. (a) Except as provided by

Subsection (b) of this section, procedures prescribed by this

title for adjudication of the grounds of protest authorized by

this title are exclusive, and a property owner may not raise any

of those grounds:

(1) in defense to a suit to enforce collection of delinquent

taxes; or

(2) as a basis of a claim for relief in a suit by the property

owner to arrest or prevent the tax collection process or to

obtain a refund of taxes paid.

(b) A person against whom a suit to collect a delinquent

property tax is filed may plead as an affirmative defense:

(1) if the suit is to enforce personal liability for the tax,

that the defendant did not own the property on which the tax was

imposed on January 1 of the year for which the tax was imposed;

or

(2) if the suit is to foreclose a lien securing the payment of a

tax on real property, that the property was not located within

the boundaries of the taxing unit seeking to foreclose the lien

on January 1 of the year for which the tax was imposed.

(c) For purposes of this section, "suit" includes a

counterclaim, cross-claim, or other claim filed in the course of

a lawsuit.

Acts 1979, 66th Leg., p. 2311, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1987, 70th Leg., ch. 53, Sec. 1, eff. May

6, 1987.

SUBCHAPTER B. REVIEW BY DISTRICT COURT

Sec. 42.21. PETITION FOR REVIEW. (a) A party who appeals as

provided by this chapter must file a petition for review with the

district court within 60 days after the party received notice

that a final order has been entered from which an appeal may be

had or at any time after the hearing but before the 60-day

deadline. Failure to timely file a petition bars any appeal

under this chapter.

(b) A petition for review brought under Section 42.02 must be

brought against the owner of the property involved in the appeal.

A petition for review brought under Section 42.031 must be

brought against the appraisal district and against the owner of

the property involved in the appeal. A petition for review

brought under Subdivision (2) or (3) of Section 42.01 or under

Section 42.03 must be brought against the comptroller. Any other

petition for review under this chapter must be brought against

the appraisal district. A petition for review is not required to

be brought against the appraisal review board, but may be brought

against the appraisal review board in addition to any other

required party, if appropriate.

(c) If an appeal under this chapter is pending when the

appraisal review board issues an order in a subsequent year under

a protest by the same property owner and that protest relates to

the same property that is involved in the pending appeal, the

property owner may appeal the subsequent appraisal review board

order by amending the original petition for the pending appeal to

include the grounds for appealing the subsequent order. The

amended petition must be filed with the court in the period

provided by Subsection (a) for filing a petition for review of

the subsequent order. A property owner may appeal the subsequent

appraisal review board order under this subsection or may appeal

the order independently of the pending appeal as otherwise

provided by this section, but may not do both. A property owner

may change the election of remedies provided by this subsection

at any time before the end of the period provided by Subsection

(a) for filing a petition for review.

(d) An appraisal district is served by service on the chief

appraiser at any time or by service on any other officer or

employee of the appraisal district present at the appraisal

office at a time when the appraisal office is open for business

with the public. An appraisal review board is served by service

on the chairman of the appraisal review board. Citation of a

party is issued and served in the manner provided by law for

civil suits generally.

(e) A petition that is timely filed under Subsection (a) or

amended under Subsection (c) may be subsequently amended to:

(1) correct or change the name of a party; or

(2) not later than the 120th day before the date of trial,

identify or describe the property originally involved in the

appeal.

Acts 1979, 66th Leg., p. 2311, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 5344, ch. 981, Sec. 1,

eff. Aug. 29, 1983; Acts 1985, 69th Leg., ch. 760, Sec. 1, eff.

Aug. 26, 1985; Acts 1989, 71st Leg., ch. 796, Sec. 44, eff. June

15, 1989; Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec. 54, eff.

Sept. 1, 1991; Acts 1999, 76th Leg., ch. 1113, Sec. 1, eff. June

18, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

905, Sec. 1, eff. June 19, 2009.

Text of section as amended by Acts 1993, 73rd Leg., ch. 667, Sec.

1

Sec. 42.22. VENUE. Venue is in the county in which the

appraisal review board that issued the order appealed is located,

except as provided by Section 42.221. Venue is in Travis County

if the order appealed was issued by the comptroller.

Acts 1979, 66th Leg., p. 2311, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 174, ch. 13,

Sec. 151, eff. Jan. 1, 1982; Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 55, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 667,

Sec. 1, eff. Sept. 1, 1993.

Text of section as amended by Acts 1993, 73rd Leg., ch. 1033,

Sec. 1

Sec. 42.22. VENUE. (a) Except as provided by Subsections (b)

and (c), and by Section 42.221, venue is in the county in which

the appraisal review board that issued the order appealed is

located.

(b) Venue of an action brought under Section 42.01(1) is in the

county in which the property is located or in the county in which

the appraisal review board that issued the order is located.

(c) Venue is in Travis County if the order appealed was issued

by the comptroller.

Acts 1979, 66th Leg., p. 2311, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 174, ch. 13,

Sec. 151, eff. Jan. 1, 1982; Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 55, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 1033,

Sec. 1, eff. Sept. 1, 1993.

Sec. 42.221. CONSOLIDATED APPEALS FOR MULTICOUNTY PROPERTY. (a)

The owner of property of a telecommunications provider, as

defined by Section 51.002, Utilities Code, or the owner of

property regulated by the Railroad Commission of Texas, the

federal Surface Transportation Board, or the Federal Energy

Regulatory Commission that runs through or operates in more than

one county and is appraised by more than one appraisal district

may appeal an order of an appraisal review board relating to the

property running through or operating in more than one county to

the district court of any county in which a portion of the

property is located or operated if the order relating to that

portion of the property is appealed.

(b) A petition for review of each appraisal review board order

under this section must be filed with the court as provided by

Section 42.21. The fee for filing each additional petition for

review under this section after the first petition for review

relating to the same property is filed for a tax year is $5.

(c) If only one appeal by the owner of property subject to this

section is pending before the court in an appeal from the

decision of an appraisal review board of a district other than

the appraisal district for that county, any party to the suit

may, not earlier than the 30th day before and not later than the

10th day before the date set for the hearing, make a motion to

transfer the suit to a district court of the county in which the

appraisal review board from which the appeal is taken is located.

In the absence of a showing that further appeals under this

section will be filed, the court shall transfer the suit.

(d) When the owner files the first petition for review under

this section for a tax year, the owner shall include with the

petition a list of each appraisal district in which the property

is appraised for taxation in that tax year.

(e) The court shall consolidate all the appeals for a tax year

relating to a single property subject to this section for which a

petition for review is filed with the court and may consolidate

other appeals relating to other property subject to this section

of the same owner if the property is located in one or more of

the counties on the list required by Subsection (d). Except as

provided by this subsection, on the motion of the owner of a

property subject to this section the court shall grant a

continuance to provide the owner with an opportunity to include

in the proceeding appeals of appraisal review board orders from

additional appraisal districts. The court may not grant a

continuance to include an appeal of an appraisal review board

order that relates to a property subject to this section in that

tax year after the time for filing a petition for review of that

order has expired.

(f) This section does not affect the property owner's right to

file a petition for review of an individual appraisal district's

order relating to a property subject to this section in the

district court in the county in which the appraisal review board

is located.

(g) On a joint motion or the separate motions of at least 60

percent of the appraisal districts that are defendants in a

consolidated suit filed before the 45th day after the date on

which the property owner's petitions for review of the appraisal

review board orders relating to a property subject to this

section for that tax year must be filed, the court shall transfer

the suit to a district court of the county named in the motion or

motions if that county is one in which one of the appraisal

review boards from which an appeal was taken is located.

Added by Acts 1993, 73rd Leg., ch. 667, Sec. 2, eff. Sept. 1,

1993 and Acts 1993, 73rd Leg., ch. 1033, Sec. 2, eff. Sept. 1,

1993. Amended by Acts 2003, 78th Leg., ch. 1041, Sec. 3, eff.

Sept. 1, 2003.

Sec. 42.225. PROPERTY OWNER'S RIGHT TO APPEAL THROUGH

ARBITRATION. (a) On motion by a property owner who appeals an

appraisal review board order under this chapter, the court shall

submit the appeal to nonbinding arbitration. The court shall

order the nonbinding arbitration to be conducted in accordance

with Chapter 154, Civil Practice and Remedies Code. If the appeal

proceeds to trial following an arbitration award or finding under

this subsection, either party may introduce the award or finding

into evidence. In addition, the court shall award the property

owner reasonable attorney fees if the trial was not requested by

the property owner and the determination of the appeal results in

an appraised value for the owner's property that is equal to or

less than the appraised value under the arbitration award or

finding. However, the amount of an award of attorney fees under

this subsection is subject to the same limitations as those

provided by Section 42.29.

(b) On motion by the property owner, the court shall order the

parties to an appeal of an appraisal review board order under

this chapter to submit to binding arbitration if the appraisal

district joins in the motion or consents to the arbitration. A

binding arbitration award under this subsection is binding and

enforceable in the same manner as a contract obligation.

(c) The court shall appoint an impartial third party to conduct

an arbitration under this section. The impartial third party is

appointed by the court and serves as provided by Subchapter C,

Chapter 154, Civil Practice and Remedies Code.

(d) Each party or counsel for the party may present the position

of the party before the impartial third party, who must render a

specific arbitration award.

(e) Prior to submission of a case to arbitration the court shall

determine matters related to jurisdiction, venue, and

interpretation of the law.

(f) Except as provided in this section, an arbitration award may

include any remedy or relief that a court could order under this

chapter.

Added by Acts 1991, 72nd Leg., ch. 412, Sec. 1, eff. Aug. 26,

1991. Amended by Acts 1993, 73rd Leg., ch. 1031, Sec. 9, eff.

Sept. 1, 1993.

Sec. 42.23. SCOPE OF REVIEW. (a) Review is by trial de novo.

The district court shall try all issues of fact and law raised by

the pleadings in the manner applicable to civil suits generally.

(b) The court may not admit in evidence the fact of prior action

by the appraisal review board or comptroller, except to the

extent necessary to establish its jurisdiction.

(c) Any party is entitled to trial by jury on demand.

(d) Each party to an appeal is considered a party seeking

affirmative relief for the purpose of discovery regarding expert

witnesses under the Texas Rules of Civil Procedure if, on or

before the 120th day after the date the appeal is filed, the

property owner:

(1) makes a written offer of settlement;

(2) requests alternative dispute resolution; and

(3) designates, in response to an appropriate written discovery

request, which cause of action under this chapter is the basis

for the appeal.

(e) For purposes of Subsection (d), a property owner may

designate a cause of action under Section 42.25 or 42.26 as the

basis for an appeal, but may not designate a cause of action

under both sections as the basis for the appeal. Discovery

regarding a cause of action that is not specifically designated

by the property owner under Subsection (d) shall be conducted as

provided by the Texas Rules of Civil Procedure. The court may

enter a protective order to modify the provisions of this

subsection under Rule 192.6 of the Texas Rules of Civil

Procedure.

Acts 1979, 66th Leg., p. 2311, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 174, ch. 13,

Sec. 152, eff. Jan. 1, 1982; Acts 1991, 72nd Leg., 2nd C.S., ch.

6, Sec. 56, eff. Sept. 1, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

1126, Sec. 25, eff. September 1, 2005.

Sec. 42.24. ACTION BY COURT. In determining an appeal, the

district court may:

(1) fix the appraised value of property in accordance with the

requirements of law if the appraised value is at issue;

(2) enter the orders necessary to ensure equal treatment under

the law for the appealing property owner if inequality in the

appraisal of his property is at issue; or

(3) enter other orders necessary to preserve rights protected by

and impose duties required by the law.

Acts 1979, 66th Leg., p. 2311, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 42.25. REMEDY FOR EXCESSIVE APPRAISAL. If the court

determines that the appraised value of property according to the

appraisal roll exceeds the appraised value required by law, the

property owner is entitled to a reduction of the appraised value

on the appraisal roll to the appraised value determined by the

court.

Acts 1979, 66th Leg., p. 2311, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 42.26. REMEDY FOR UNEQUAL APPRAISAL. (a) The district

court shall grant relief on the ground that a property is

appraised unequally if:

(1) the appraisal ratio of the property exceeds by at least 10

percent the median level of appraisal of a reasonable and

representative sample of other properties in the appraisal

district;

(2) the appraisal ratio of the property exceeds by at least 10

percent the median level of appraisal of a sample of properties

in the appraisal district consisting of a reasonable number of

other properties similarly situated to, or of the same general

kind or character as, the property subject to the appeal; or

(3) the appraised value of the property exceeds the median

appraised value of a reasonable number of comparable properties

appropriately adjusted.

(b) If a property owner is entitled to relief under Subsection

(a)(1), the court shall order the property's appraised value

changed to the value as calculated on the basis of the median

level of appraisal according to Subsection (a)(1). If a property

owner is entitled to relief under Subsection (a)(2), the court

shall order the property's appraised value changed to the value

calculated on the basis of the median level of appraisal

according to Subsection (a)(2). If a property owner is entitled

to relief under Subsection (a)(3), the court shall order the

property's appraised value changed to the value calculated on the

basis of the median appraised value according to Subsection

(a)(3). If a property owner is entitled to relief under more than

one subdivision of Subsection (a), the court shall order the

property's appraised value changed to the value that results in

the lowest appraised value. The court shall determine each

applicable median level of appraisal or median appraised value

according to law, and is not required to adopt the median level

of appraisal or median appraised value proposed by a party to the

appeal. The court may not limit or deny relief to the property

owner entitled to relief under a subdivision of Subsection (a)

because the appraised value determined according to another

subdivision of Subsection (a) results in a higher appraised

value.

(c) For purposes of establishing the median level of appraisal

under Subsection (a)(1), the median level of appraisal in the

appraisal district as determined by the comptroller under Section

5.10 is admissible as evidence of the median level of appraisal

of a reasonable and representative sample of properties in the

appraisal district for the year of the comptroller's

determination, subject to the Texas Rules of Evidence and the

Texas Rules of Civil Procedure.

(d) For purposes of this section, the value of the property

subject to the suit and the value of a comparable property or

sample property that is used for comparison must be the market

value determined by the appraisal district when the property is a

residence homestead subject to the limitation on appraised value

imposed by Section 23.23.

Acts 1979, 66th Leg., p. 2311, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 174, ch. 13,

Sec. 153, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 4924, ch.

877, Sec. 3, eff. Jan. 1, 1984; Acts 1985, 69th Leg., ch. 823,

Sec. 3, eff. Jan. 1, 1986; Acts 1989, 71st Leg., ch. 796, Sec.

45, eff. June 15, 1989; Acts 1991, 72nd Leg., ch. 843, Sec. 12,

eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1039, Sec. 42, eff.

Jan. 1, 1998; Acts 2003, 78th Leg., ch. 1041, Sec. 4, eff. Sept.

1, 2003.

Sec. 42.28. APPEAL OF DISTRICT COURT JUDGMENT. A party may

appeal the final judgment of the district court as provided by

law for appeal of civil suits generally, except that an appeal

bond is not required of the chief appraiser, the county, the

comptroller, or the commissioners court.

Acts 1979, 66th Leg., p. 2312, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec. 57,

eff. Sept. 1, 1991.

Sec. 42.29. ATTORNEY'S FEES. (a) A property owner who prevails

in an appeal to the court under Section 42.25 or 42.26 or in an

appeal to the court of a determination of an appraisal review

board on a motion filed under Section 25.25 may be awarded

reasonable attorney's fees. The amount of the award may not

exceed the greater of:

(1) $15,000; or

(2) 20 percent of the total amount by which the property owner's

tax liability is reduced as a result of the appeal.

(b) Notwithstanding Subsection (a), the amount of an award of

attorney's fees may not exceed the lesser of:

(1) $100,000; or

(2) the total amount by which the property owner's tax liability

is reduced as a result of the appeal.

Added by Acts 1983, 68th Leg., p. 5033, ch. 905, Sec. 1, eff.

Aug. 29, 1983. Amended by Acts 1991, 72nd Leg., ch. 836, Sec.

4.1, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 203, Sec. 2,

eff. May 21, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1267, Sec. 5, eff. June 19, 2009.

SUBCHAPTER C. POSTAPPEAL ADMINISTRATIVE PROCEDURES

Sec. 42.41. CORRECTION OF ROLLS. (a) Not later than the 45th

day after the date an appeal is finally determined, the chief

appraiser shall:

(1) correct the appraisal roll and other appropriate records as

necessary to reflect the final determination of the appeal; and

(2) certify the change to the assessor for each affected taxing

unit.

(b) The assessor for each affected taxing unit shall correct the

tax roll and other appropriate records for which the assessor is

responsible.

(c) A chief appraiser is irrebutably presumed to have complied

with Subsection (a)(2).

Acts 1979, 66th Leg., p. 2312, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., 1st C.S., p. 175, ch. 13,

Sec. 155, eff. Jan. 1, 1982; Acts 2003, 78th Leg., ch. 481, Sec.

1, eff. Sept. 1, 2003.

Sec. 42.42. CORRECTED AND SUPPLEMENTAL TAX BILLS. (a) Except

as provided by Subsection (b) of this section, if the final

determination of an appeal that changes a property owner's tax

liability occurs after the tax bill is mailed, the assessor for

each affected taxing unit shall prepare and mail a corrected tax

bill in the manner provided by Chapter 31 of this code for tax

bills generally. The assessor shall include with the bill a brief

explanation of the reason for and effect of the corrected bill.

(b) If the final determination of an appeal that increases a

property owner's tax liability occurs after the property owner

has paid his taxes, the assessor for each affected taxing unit

shall prepare and mail a supplemental tax bill in the manner

provided by Chapter 31 for tax bills generally. The assessor

shall include with the bill a brief explanation of the reason for

and effect of the supplemental bill. The additional tax is due on

receipt of the supplemental bill and becomes delinquent if not

paid before the delinquency date prescribed by Chapter 31 or

before the first day of the next month after the date of mailing

that will provide at least 21 days for payment of the tax,

whichever is later.

(c) If the final determination of an appeal occurs after the

property owner has paid a portion of the tax finally determined

to be due as required by Section 42.08, the assessor for each

affected taxing unit shall prepare and mail a supplemental tax

bill in the form and manner prescribed by Subsection (b). The

additional tax is due and becomes delinquent as provided by

Subsection (b), but the property owner is liable for penalties

and interest on the tax included in the supplemental bill

calculated as provided by Section 33.01 as if the tax included in

the supplemental bill became delinquent on the original

delinquency date prescribed by Chapter 31.

(d) If the property owner did not pay any portion of the taxes

imposed on the property because the court found that payment

would constitute an unreasonable restraint on the owner's right

of access to the courts as provided by Section 42.08(d), after

the final determination of the appeal the assessor for each

affected taxing unit shall prepare and mail a supplemental tax

bill in the form and manner prescribed by Subsection (b). The

additional tax is due and becomes delinquent as provided by

Subsection (b), but the property owner is liable for interest on

the tax included in the supplemental bill calculated as provided

by Section 33.01 as if the tax included in the supplemental bill

became delinquent on the delinquency date prescribed by Chapter

31.

Acts 1979, 66th Leg., p. 2312, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1997, 75th Leg., ch. 203, Sec. 3, eff. May

21, 1997.

Sec. 42.43. REFUND. (a) If the final determination of an

appeal that decreases a property owner's tax liability occurs

after the property owner has paid his taxes, the taxing unit

shall refund to the property owner the difference between the

amount of taxes paid and amount of taxes for which the property

owner is liable.

(b) For a refund made under this section because an exemption

under Section 11.20 that was denied by the chief appraiser or

appraisal review board is granted, the taxing unit shall include

with the refund interest on the amount refunded calculated at an

annual rate that is equal to the auction average rate quoted on a

bank discount basis for three-month treasury bills issued by the

United States government, as published by the Federal Reserve

Board, for the week in which the taxes became delinquent, but not

more than 10 percent, calculated from the delinquency date for

the taxes until the date the refund is made. For any other refund

made under this section, the taxing unit shall include with the

refund interest on the amount refunded at an annual rate of eight

percent, calculated from the delinquency date for the taxes until

the date the refund is made.

(b-1) A taxing unit may not send a refund made under this

section before the earlier of:

(1) the 21st day after the final determination of the appeal; or

(2) the date the property owner files the form prescribed by

Subsection (i) with the taxing unit.

(c) Notwithstanding Subsection (b), if a taxing unit does not

make a refund, including interest, required by this section

before the 60th day after the date the chief appraiser certifies

a correction to the appraisal roll under Section 42.41, the

taxing unit shall include with the refund interest on the amount

refunded at an annual rate of 12 percent, calculated from the

delinquency date for the taxes until the date the refund is made.

A refund is not considered made under this section until sent to

the proper person as provided by this section.

(d) A property owner who prevails in a suit to compel a refund,

including interest, required by this section that is filed on or

after the 180th day after the date the chief appraiser certifies

a correction to the appraisal roll is entitled to court costs and

reasonable attorney's fees.

(e) Except as provided by Subsection (f) or (g), a taxing unit

shall send a refund made under this section to the property

owner.

(f) The final judgment in an appeal under this chapter may

designate to whom and where a refund is to be sent.

(g) If a form prescribed by the comptroller under Subsection (i)

is filed with a taxing unit before the 21st day after the final

determination of an appeal that requires a refund be made, the

taxing unit shall send the refund to the person and address

designated on the form.

(h) A form filed with a taxing unit under Subsection (g) remains

in effect for all subsequent refunds required by this section

until revoked in a written revocation filed with the taxing unit

by the property owner.

(i) The comptroller shall prescribe the form necessary to allow

a property owner to designate the person to whom a refund must be

sent. The comptroller shall include on the form a space for the

property owner to designate to whom and where the refund must be

sent and provide options to mail the refund to:

(1) the property owner;

(2) the business office of the property owner's attorney of

record in the appeal; or

(3) any other individual and address designated by the property

owner.

Acts 1979, 66th Leg., p. 2313, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1987, 70th Leg., ch. 640, Sec. 4, eff. Aug.

31, 1987; Acts 1989, 71st Leg., ch. 796, Sec. 46, eff. June 15,

1989; Acts 1993, 73rd Leg., ch. 592, Sec. 1, eff. Sept. 1, 1993;

Acts 1997, 75th Leg., ch. 1039, Sec. 43, eff. Jan. 1, 1998; Acts

2001, 77th Leg., ch. 253, Sec. 1, eff. May 22, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

905, Sec. 2, eff. June 19, 2009.



CHAPTER 43. SUIT AGAINST APPRAISAL OFFICE

TAX CODE

TITLE 1. PROPERTY TAX CODE

SUBTITLE F. REMEDIES

CHAPTER 43. SUIT AGAINST APPRAISAL OFFICE

Sec. 43.01. AUTHORITY TO BRING SUIT. A taxing unit may sue the

appraisal district that appraises property for the unit to compel

the appraisal district to comply with the provisions of this

title, rules of the comptroller, or other applicable law.

Acts 1979, 66th Leg., p. 2313, ch. 841, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec. 58,

eff. Sept. 1, 1991.

Sec. 43.02. VENUE. Venue is in the county in which the

appraisal district is established.

Acts 1979, 66th Leg., p. 2313, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 43.03. ACTION BY COURT. The court as the evidence warrants

shall enter those orders necessary to compel compliance by the

appraisal office.

Acts 1979, 66th Leg., p. 2313, ch. 841, Sec. 1, eff. Jan. 1,

1982.

Sec. 43.04. SUIT TO COMPEL COMPLIANCE WITH DEADLINES. The

governing body of a taxing unit may sue the chief appraiser or

members of the appraisal review board, as applicable, for failure

to comply with the deadlines imposed by Section 25.22(a),

26.01(a), or 41.12. If the court finds that the chief appraiser

or appraisal review board failed to comply for good cause shown,

the court shall enter an order fixing a reasonable deadline for

compliance. If the court finds that the chief appraiser or

appraisal review board failed to comply without good cause, the

court shall enter an order requiring the chief appraiser or

appraisal review board to comply with the deadline not later than

the 10th day after the date the judgment is signed. In a suit

brought under this section, the court may enter any other order

the court considers necessary to ensure compliance with the

court's deadline or the applicable statutory requirements.

Failure to obey an order of the court is punishable as contempt.

Added by Acts 1985, 69th Leg., ch. 312, Sec. 5, eff. June 7,

1985. Amended by Acts 1989, 71st Leg., ch. 796, Sec. 47, eff.

Sept. 1, 1989.






TITLE 2. STATE TAXATION

CHAPTER 101. GENERAL PROVISIONS

TAX CODE

TITLE 2. STATE TAXATION

SUBTITLE A. GENERAL PROVISIONS

CHAPTER 101. GENERAL PROVISIONS

Sec. 101.001. PURPOSE OF TITLE. (a) This title is enacted as a

part of the state's continuing statutory revision program, begun

by the Texas Legislative Council in 1963 as directed by the

legislature in Chapter 448, Acts of the 58th Legislature, 1963

(Article 5429b-1, Vernon's Texas Civil Statutes). The program

contemplates a topic-by-topic revision of the state's general and

permanent statute law without substantive change.

(b) Consistent with the objectives of the statutory revision

program, the purpose of this code is to make the general and

permanent state tax laws more accessible and understandable by:

(1) rearranging the statutes into a more logical order;

(2) employing a format and numbering system designed to

facilitate citation of the law and to accommodate future

expansion of the law;

(3) eliminating repealed, duplicative, unconstitutional,

expired, executed, and other ineffective provisions; and

(4) restating the law in modern American English to the greatest

extent possible.

Acts 1981, 67th Leg., p. 1492, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 101.002. CONSTRUCTION OF CODE. (a) The Code Construction

Act (Chapter 311, Government Code) applies to the construction of

each provision of this title, except as specifically provided by

this title.

(b) Except as otherwise provided by statute, the jurisdiction

and authority of the state to determine the subjects and objects

of taxation shall extend to the limits of the then-current

interpretations of the Texas Constitution and United States

Constitution and laws.

Acts 1981, 67th Leg., p. 1492, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 479, Sec. 73, eff.

Sept. 1, 1985; Acts 1989, 71st Leg., ch. 231, Sec. 1, eff. Aug.

28, 1989.

Sec. 101.003. DEFINITIONS. In this title:

(1) "Comptroller" means the comptroller of public accounts of

the State of Texas.

(2) "Month" means a calendar month.

(3) "Year" means a calendar year.

(4) "Effects" means personal property or an interest in personal

property.

(5) "Affidavit" means a statement in writing of a fact signed by

the party making the statement, sworn to before some officer

authorized to administer oaths, and officially certified by the

officer under the officer's seal of office.

(6) "Officer" means a state officer.

(7) "Standard time" means that designation of time prescribed by

Section 312.016, Government Code.

(8) "Taxpayer" means a person liable for a tax, fee, assessment,

or other amount imposed by a statute or under the authority of a

statutory function administered by the comptroller.

(9) "Attorney general" means the attorney general of the State

of Texas.

(10) "Report" means a tax return, declaration, statement, or

other document required to be filed with the comptroller.

(11) "Obligation" means the duty of a person to pay a tax, fee,

assessment, or other amount or to make, file, or keep a report,

certificate, affidavit, or other document.

(12) "Obligation" means the duty of a person to pay a tax, fee,

assessment, or other amount or to make, file, or keep a report,

certificate, affidavit, or other document.

(13) "Tax" means a tax, fee, assessment, charge, or other amount

that the comptroller is authorized to administer.

Acts 1981, 67th Leg., p. 1492, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1993, 73rd Leg., ch. 486, Sec. 1.01, eff.

Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 685, Sec. 3.27, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(2), eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1040, Sec. 1, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 19.01, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1467, Sec. 2.10, eff.

Oct. 1, 1999.

Sec. 101.004. COMMON LAW. The rule that statutes in derogation

of the common law shall be construed strictly does not apply to

this title.

Acts 1981, 67th Leg., p. 1493, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 101.005. GRAMMATICAL ERRORS: PUNCTUATION. (a) A

grammatical error does not vitiate a law, and when a sentence or

clause is without meaning, words and clauses may be transposed to

determine the intended meaning.

(b) The punctuation of a sentence does not control or affect the

intention of the legislature in the enactment of this title.

Acts 1981, 67th Leg., p. 1493, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 101.006. FISCAL YEAR. Subchapter G, Chapter 316,

Government Code, establishing a fiscal year for the state,

applies to this title.

Acts 1981, 67th Leg., p. 1493, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(1), eff.

Sept. 1, 1995.

Sec. 101.007. REFERENCES TO STATE OFFICERS. A reference in this

code to the comptroller or another officer includes authorized

representatives and employees of the officer unless the provision

indicates that only the officer is intended in the reference.

Acts 1981, 67th Leg., p. 1493, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1993, 73rd Leg., ch. 587, Sec. 3, eff.

Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 1031, Sec. 18, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1423, Sec. 19.02, eff.

Sept. 1, 1997.

Sec. 101.008. OCCUPATION TAXES LEVIED BY LOCAL GOVERNMENTS. No

city, county, or other political subdivision may levy an

occupation tax imposed by this title unless specifically

permitted to do so by state law.

Acts 1981, 67th Leg., p. 1493, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 101.009. ALLOCATION AND TRANSFER OF NET REVENUES. (a)

Except as provided by Subsection (b) of this section, all

revenues collected from the taxes imposed by the chapters of this

title and by Chapter 8, Title 132, Revised Civil Statutes of

Texas, 1925, as amended, after deduction of the portion allocated

for collection, enforcement, and administration purposes, shall

first be deposited in the general revenue fund. After the initial

deposit, transfers from the general revenue fund to other funds

shall be made at the time, in the manner, and in the amounts

provided by law.

(b) Cigarette tax revenue allocated under Section 154.603(b)

shall be allocated as provided by Section 154.603. Motor fuel

tax revenue shall be allocated and deposited as provided by

Subchapter F, Chapter 162.

Added by Acts 1981, 67th Leg., p. 2776, ch. 752, Sec. 9(a), eff.

Jan. 1, 1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 28,

art. II, part B, Sec. 1, eff. Sept. 1, 1984.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1227, Sec. 1, eff. September 1, 2009.



CHAPTER 111. COLLECTION PROCEDURES

TAX CODE

TITLE 2. STATE TAXATION

SUBTITLE B. ENFORCEMENT AND COLLECTION

CHAPTER 111. COLLECTION PROCEDURES

SUBCHAPTER A. COLLECTION DUTIES AND POWERS

Sec. 111.001. COMPTROLLER TO COLLECT TAXES. The comptroller

shall collect the taxes imposed by this title except as otherwise

provided by this title.

Acts 1981, 67th Leg., p. 1495, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 111.002. COMPTROLLER'S RULES; COMPLIANCE; FORFEITURE. (a)

The comptroller may adopt rules that do not conflict with the

laws of this state or the constitution of this state or the

United States for the enforcement of the provisions of this title

and the collection of taxes and other revenues under this title.

In addition to the discretion to adopt, repeal, or amend such

rules permitted under the constitution and laws of this state and

under the common law, the comptroller may adopt, repeal, or amend

such rules to reflect changes in the power of this state to

collect taxes and enforce the provisions of this title due to

changes in the constitution or laws of the United States and

judicial interpretations thereof.

(b) A person who does not comply with a rule made under this

section forfeits to the state an amount of not less than $25 nor

more than $500. Each day on which a failure to comply occurs or

continues is a separate violation.

(c) If a forfeiture is not paid, the attorney general shall file

suit to recover the forfeiture in a court of competent

jurisdiction in Travis County or in any other county where venue

lies.

(d) Any other provision of this code that imposes a different

penalty for the violation of a comptroller's rule made for the

enforcement or collection of a specific tax imposed by this title

prevails over the penalty provided by this section.

Acts 1981, 67th Leg., p. 1495, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 231, Sec. 2, eff. Aug.

28, 1989.

Sec. 111.0021. APPLICATION TO OTHER TAXES AND FEES. This

chapter also applies to a tax or fee that the comptroller is

required to collect under a law not included in this title.

Added by Acts 1991, 72nd Leg., ch. 705, Sec. 1, eff. Sept. 1,

1991.

Sec. 111.0022. APPLICATION TO OTHER LAWS ADMINISTERED BY

COMPTROLLER. This subtitle and Subtitle A of this title apply to

the administration, collection, and enforcement of other taxes,

fees, and charges, including penalties, or other financial

transactions, that the comptroller is required or authorized to

collect or administer under other law, to the extent that the

other law does not conflict with this subtitle or Subtitle A of

this title.

Added by Acts 1993, 73rd Leg., ch. 486, Sec. 1.02, eff. Sept. 1,

1993.

Sec. 111.003. COMPTROLLER'S INVESTIGATIONS. (a) On the

governor's request, the comptroller shall:

(1) investigate the books and accounts of assessing and

collecting officers of the state and other officers or persons

receiving, disbursing, or possessing public funds;

(2) perform other duties and make investigations in relation to

public funds as requested by the governor; and

(3) investigate any state institution and its policies,

management, and operation, including the fiscal affairs and the

conduct and efficiency of any state employee of the institution.

(b) The comptroller shall report to the governor the results of

an investigation requested under Subsection (a) of this section.

The report must be written and include:

(1) a description of each violation of the revenue laws;

(2) a description of the failure, if any, to enforce revenue

laws;

(3) the name of each person reasonably believed to have

committed a violation or to have been guilty of nonfeasance; and

(4) if a state institution is investigated, a description of the

expenditures of the institution and of all sums of money due the

state, the ascertainment and collection of which does not devolve

upon other officers of the state under existing law.

(c) A person connected with the public service shall submit all

books, records, and accounts to the comptroller without delay on

the request of the comptroller when conducting an investigation

under Subsection (a) of this section.

(d) On the receipt of a report that indicates a violation of

revenue laws or neglect of duty, the governor shall notify the

attorney general, who shall institute criminal and civil

proceedings in the name of the state against persons accused of a

violation or neglect of duty.

(e) The comptroller may at any time examine and investigate the

expenditure of appropriated money for a state institution or for

any other purpose or for improvements made by the state on state

property or money received and disbursed by any board authorized

to receive and disburse state money. The comptroller shall

investigate any state institution when required by information

coming to his own knowledge.

Acts 1981, 67th Leg., p. 1495, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 111.0034. ADVANCED DATABASE SYSTEM FOR AUDITS. (a) The

comptroller shall develop an advanced electronic audit database

system for use by the comptroller's audit division. The system

must:

(1) centralize management of audit transaction data;

(2) enhance the quality control of data; and

(3) be compatible with other data systems of the state.

(b) The comptroller may contract with a vendor to develop or

implement the system.

(c) If the comptroller contracts with a vendor to develop or

implement the system, the comptroller must protect any

confidential information provided to the vendor. A person who

receives confidential information under this section and each

employee or agent of that person is subject to the same

prohibitions against disclosure of the information, and the same

penalties and sanctions for improper disclosure, that apply to

the comptroller.

Added by Acts 2001, 77th Leg., ch. 1272, Sec. 5.01, eff. June 15,

2001.

Sec. 111.0035. ADVANCED DATABASE SYSTEM FOR TAX COLLECTIONS.

(a) The comptroller may contract with an appropriate vendor to

develop and implement an advanced database system to enhance tax

collections.

(b) Subject to Subsection (c), the total amount of compensation

paid to the vendor that develops, implements, and maintains the

advanced database system is equal to the product of:

(1) the percentage stated in the contract; and

(2) the amount of revenue collected from taxpayers by the

comptroller, after all available administrative and judicial

appeals are exhausted, as a result of audit and enforcement

actions taken on cases identified from the system.

(c) The amount of compensation paid to a vendor under Subsection

(b) may not exceed the maximum amount, if any, stated in the

contract between the comptroller and the vendor.

(d) The comptroller may pay compensation to a vendor under this

section periodically at the times specified in the contract

between the comptroller and the vendor. The comptroller shall

determine the amount of a periodic payment in accordance with

Subsections (b) and (c). In computing the amount under Subsection

(b)(2), the comptroller may include a case only if the case:

(1) becomes administratively final during the period covered by

the payment; and

(2) is not the subject of litigation at the end of that period.

(e) The comptroller may pay a vendor under this section only

through warrants issued or electronic funds transfers initiated

by the comptroller. The comptroller shall account for the

compensation as a subtraction from tax collections and not as a

general expense of the comptroller.

(f) Except as provided by Subsection (g), the comptroller shall

award a contract made under this section through a competitive

bidding process that complies with Section 2155.132, Government

Code. If the comptroller receives not more than three bids

through the competitive bidding process, the comptroller shall

report the number of bidders to the Legislative Budget Board

before awarding the contract.

(g) The comptroller may enter into separate contracts with

additional appropriate vendors willing and able to develop and

implement an advanced database system to enhance tax collections

at the same rate and under the same terms and conditions as the

contract awarded through competitive bidding.

(h) Except as specifically provided by this section, the

comptroller may include any term or condition in a contract made

under this section that the comptroller considers necessary or

advisable to maximize enhancement of tax collections while

otherwise protecting the state's interests.

(i) The comptroller shall report semiannually to the Legislative

Budget Board the:

(1) amount of revenue collected under this section; and

(2) amount of compensation awarded to a vendor under this

section.

(j) A person acting on behalf of this state under a contract

authorized by this section does not exercise any of the sovereign

power of this state, except that the person is an agent of this

state for purposes of developing and implementing an advanced

database system to enhance tax collections.

(k) The comptroller may provide to a person acting on behalf of

this state under a contract authorized by this section any

confidential information in the custody of the comptroller that

is necessary to develop and implement an advanced database system

to enhance tax collections and that the comptroller is not

prohibited from sharing under an agreement with another state or

the federal government. A person who receives confidential

information under this subsection and each employee or agent of

that person is subject to each prohibition against disclosure of

the information that applies to the comptroller or an employee of

the comptroller. A person, employee, or agent who receives

confidential information under this subsection and improperly

discloses that information is subject to the same penalties and

sanctions that would apply to the comptroller or an employee of

the comptroller for that disclosure.

Added by Acts 1997, 75th Leg., ch. 927, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1272, Sec. 5.02, eff.

June 15, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.108, eff. September 1, 2007.

Sec. 111.0036. OUT-OF-STATE AUDITS. (a) The comptroller may

contract with one or more appropriate persons to perform tax

audits in any state that is not covered by a comptroller field

office. A contract may provide for a person to perform tax audits

in more than one state.

(b) Subject to Subsection (c), the amount of compensation paid

to a person performing tax audits under this section is equal to

the product of:

(1) the percentage stated in the contract between the

comptroller and the person; and

(2) the amount of revenue collected from taxpayers by the

comptroller, after all available administrative and judicial

appeals are exhausted, as a result of those audits.

(c) The maximum percentage rate stated in a contract may not

exceed 12 percent. In addition, the amount of compensation paid

to a person under Subsection (b) may not exceed the maximum

amount, if any, stated in the contract between the comptroller

and the person.

(d) The comptroller may pay compensation to a person under this

section periodically at the times specified in the contract

between the comptroller and the person. The comptroller shall

determine the amount of a periodic payment in accordance with

Subsections (b) and (c). In computing the amount under Subsection

(b)(2), the comptroller may include a case only if the case:

(1) becomes administratively final during the period covered by

the payment; and

(2) is not the subject of litigation at the end of that period.

(e) The comptroller may pay a person under this section only

through warrants issued or electronic funds transfers initiated

by the comptroller. The comptroller shall account for the

compensation as a subtraction from tax collections and not as a

general expense of the comptroller.

(f) Except as provided by Subsection (g), the comptroller shall

award a contract made under this section through a competitive

bidding process that complies with Section 2155.132, Government

Code. If the comptroller receives not more than three bids

through the competitive bidding process, the comptroller shall

report the number of bidders to the Legislative Budget Board

before awarding the contract.

(g) The comptroller may enter into separate contracts with

additional appropriate persons willing and able to perform tax

audits in other states that are not covered by comptroller field

offices at the same rate and under the same terms and conditions

as the contract awarded through competitive bidding.

(h) The comptroller shall report semiannually to the Legislative

Budget Board the:

(1) amount of revenue collected under this section; and

(2) amount of compensation awarded to a person with whom the

comptroller contracts under this section.

(i) A person acting on behalf of this state under a contract

authorized by this section does not exercise any of the sovereign

power of this state, except that the person is an agent of this

state for purposes of performing tax audits.

(j) The comptroller may provide to a person acting on behalf of

this state under a contract authorized by this section any

confidential information in the custody of the comptroller

relating to a taxpayer that is necessary to the audit of the

taxpayer and that the comptroller is not prohibited from sharing

under an agreement with another state or the federal government.

A person who receives confidential information under this

subsection and each employee or agent of that person are subject

to each prohibition against disclosure of confidential

information obtained from a taxpayer or this state in connection

with a tax audit that applies to the comptroller or an employee

of the comptroller. A person, employee, or agent who receives

confidential information under this subsection and improperly

discloses that information is subject to the same penalties and

sanctions that would apply to the comptroller or an employee of

the comptroller for that disclosure.

Added by Acts 1997, 75th Leg., ch. 927, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.109, eff. September 1, 2007.

Sec. 111.004. POWER TO EXAMINE RECORDS AND PERSONS. (a) For

the purpose of carrying out the terms of this title the

comptroller may examine at the principal or any other office in

the United States of any person, firm, agent, or corporation

permitted to do business in this state, all books, records and

papers and also any of their officers or employees under oath.

(b) If any person refuses to permit an examination or answer any

question authorized by Subsection (a) of this section, the

comptroller may certify the fact of the refusal to the secretary

of state, who shall immediately forfeit the charter or the permit

to do business of the person until the examination as required is

completed.

(c) No charge may be made by the comptroller to examine a book,

record, or paper or to question an officer or employee.

(d) The comptroller's authority to examine books, records, and

papers under this chapter extends to all books, records, papers,

and other objects which the comptroller determines are necessary

for conducting a complete examination under this title.

Acts 1981, 67th Leg., p. 1496, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 111.0041. RECORDS. (a) Any taxpayer who is required by

this title to keep records shall keep those records open to

inspection by the comptroller, the attorney general, or the

authorized representatives of either of them for four years.

(b) This section prevails over any other conflicting provision

of this title.

Acts 1981, 67th Leg., p. 1496, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1999, 76th Leg., ch. 1467, Sec. 2.11, eff.

Oct. 1, 1999.

Sec. 111.0042. SAMPLING IN AUDITING; PROJECTING ASSESSMENTS.

(a) Repealed by Acts 1983, 68th Leg., p. 982, ch. 234, Sec. 1,

eff. May 25, 1983.

(b) Sampling auditing methods are appropriate if:

(1) the taxpayer's records are so detailed, complex, or

voluminous that an audit of all detailed records would be

unreasonable or impractical;

(2) the taxpayer's records are inadequate or insufficient, so

that a competent audit for the period in question is not

otherwise possible; or

(3) the cost of an audit of all detailed records to the taxpayer

or to the state will be unreasonable in relation to the benefits

derived, and sampling procedures will produce a reasonable

result.

(c) Before using a sample technique to establish a tax

liability, the comptroller or his designee must notify the

taxpayer in writing of the sampling procedure to be used.

(d) The sample must reflect as nearly as possible the normal

conditions under which the business was operated during the

period to which the audit applies. If a taxpayer can demonstrate

that a transaction in a sample period is not representative of

the taxpayer's business operations, the transaction shall be

eliminated from the sample and be separately assessed in the

audit. If records are inadequate to reflect accurately the

business operations of the taxpayer, the comptroller or his

designee shall determine the best information available and base

his audit report on that information.

(e) If the taxpayer demonstrates that any sampling method used

by the comptroller was not in accordance with generally

recognized sampling techniques, the audit will be dismissed as to

that portion of the audit established by projection based upon

the sampling method, and a new audit may be performed.

Acts 1981, 67th Leg., p. 1496, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 982, ch. 234, Sec. 1,

eff. May 25, 1983.

Sec. 111.0043. GENERAL AUDIT AND PREHEARING POWERS. (a) In

this section:

(1) "Person" includes an individual, corporation, partner,

partnership, officer, or director of a corporation, joint

venture, trust, trustee, agent, or association.

(2) "Taxpayer" means the person whose tax obligation the

comptroller is seeking to determine.

(b)(1) Before a determination of or a hearing on a taxpayer's tax

obligation, if any, the comptroller may issue a subpoena

addressed to the sheriff or constable of any county in this state

to require any person who the comptroller determines may provide

assistance in the examination of a taxpayer's tax obligation to

appear at the place and time stated in the subpoena for the

taking of his oral deposition before an official authorized to

take depositions. The subpoena may require the person to produce

at the time of the deposition books, documents, records, papers,

accounts, and other objects as may be specified by the

comptroller. The subpoena must include a statement setting out

the reason why the requested material is needed.

(2) The deposition shall be taken in the county of the person's

residence or in the county where the person is employed or

regularly transacts business. The subpoena shall specify that the

person shall remain in attendance from day to day until the

deposition is begun and completed.

(3) The officer taking the oral deposition may not sustain

objections to any of the testimony taken or exclude any of it.

(4) When the testimony is fully transcribed, the deposition

shall be submitted to the person for examination and read to or

by the person, unless the examination and reading are waived in

writing by the person and by the comptroller. However, if the

person is represented by an attorney of record, the deposition

officer shall notify the attorney of record in writing by

registered mail or certified mail that the deposition is ready

for examination and reading at the office of the deposition

officer. If the person does not appear and examine, read, and

sign the deposition within 10 days after the mailing of the

notice, the deposition shall be returned and may be used as fully

as though signed. The officer shall enter on the deposition any

changes in form or substance that the person desires to make and

a statement of the reasons given by the person for making them.

The deposition shall then be signed by the person, unless the

person and the comptroller by stipulation waive the signing or

the person is ill, cannot be found, or refuses to sign. If the

deposition is not signed by the person, the officer shall sign it

and state on the record the fact of the waiver, illness, or

absence of the person or the fact of the refusal to sign,

together with the reason, if any, given for failure to sign. The

deposition may then be used as fully as though signed.

(5) The deposition shall be returned to the comptroller by the

official taking the deposition either by mail or by delivering it

in person.

(c) Before a determination of or a hearing on a taxpayer's tax

obligation, if any, the comptroller may:

(1) issue a subpoena addressed to the sheriff or constable of

any county in this state to require any person to produce at the

place and time stated in the subpoena books, documents, records,

papers, accounts, and other objects that the comptroller

determines may assist in an examination of a person's tax

obligation;

(2) issue an order to a person to permit entry upon designated

land or other property in his possession or control for the

purpose of inspecting, measuring, surveying, or photographing the

property or any designated object or operation on the property

that may be material to any matter involved in the examination;

the order must specify the time, place, and manner of making the

inspection, measurement, or survey and taking the copies and

photographs and may prescribe any terms and conditions that are

just;

(3) copy or conduct a complete examination of books, documents,

records, papers, accounts, and other objects that are produced as

a result of the subpoenas or orders specified in this section;

and

(4) serve or have served by his designated agent any subpoena or

order issued under this section by delivering a copy of the

subpoena to the person.

(d) A person, other than the taxpayer, who is subpoenaed to give

a deposition or to produce books, records, papers, or other

objects under the authority of this section is entitled to

receive after presentation of a voucher sworn by the person and

approved by the comptroller:

(1) mileage of 20 cents a mile, or a greater amount as

prescribed by agency rule, for going to and returning from the

place of the hearing or the place where the deposition is taken,

if the place is more than 25 miles from the person's place of

residence; and

(2) a fee of $20 a day, or a greater amount as prescribed by

agency rule, for each day or part of a day the person is

necessarily present as a deponent.

(e) If a person fails to comply with a subpoena or order issued

under this section, the comptroller may:

(1) acting through the attorney general, bring suit to enforce

the subpoena or order in a district court of Travis County; the

court, if it determines that good cause exists for the issuance

of a subpoena or order, shall order the compliance with the

requirements of the subpoena or order; failure to obey the order

of the court may be punishable by the court as contempt;

(2) use records, books, papers, and other documents obtained or

depositions taken under this section only in an administrative

hearing of the comptroller or a judicial proceeding brought by or

against the comptroller; the information may be made available to

the federal government or to another state under an exchange

agreement; and

(3) delegate his authority to issue subpoenas or orders and to

participate in the taking of depositions as specified in this

section to any attorney employed by him.

(f) If a foreign corporation doing business in this state has

such contact with this state that it becomes subject to the taxes

administered and collected by the comptroller and fails to

appoint or maintain a registered agent in this state, or if the

registered agent cannot with reasonable diligence be found at the

registered office, then the secretary of state shall be an agent

of the corporation and may be served with any subpoena or other

order issued under this section in the manner provided for

service of process in Article 8.10, Texas Business Corporation

Act, as amended.

(g) Any person, including the taxpayer, shall be entitled to

obtain upon request a copy of any statement he has previously

made concerning the examination or its subject matter and which

is in the possession, custody, or control of the comptroller.

Copies of statements made to the comptroller by any person which

are used as a basis for an assessment against a taxpayer may be

obtained by the taxpayer upon request. If the request is refused,

the person may move for an agency order under this subsection.

For the purpose of this section, a statement previously made is:

(1) a written statement signed or otherwise adopted or approved

by the person making it; or

(2) a stenographic, mechanical, electrical, or other recording,

or a transcription thereof, which is a substantially verbatim

recital of an oral statement by the person making it and

contemporaneously recorded.

Acts 1981, 67th Leg., p. 1497, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 111.0044. SPECIAL PROCEDURES FOR THIRD-PARTY ORDERS AND

SUBPOENAS. (a)(1) If any order or subpoena described in Section

111.0043 of this code is served on any person who is a

third-party recordkeeper, and the order or subpoena requires the

production of any portion of records made or kept of the business

transactions or affairs of any person (other than the person

ordered or subpoenaed) who is identified in the description of

the record contained in the order or subpoena, then notice of the

order or subpoena shall be given to any person so identified

within three days of the day on which the service on the

third-party recordkeeper is made but no later than the 14th day

before the day fixed in the order or subpoena as the day upon

which the records are to be examined. The notice shall be

accompanied by a copy of the order or subpoena which has been

served and shall contain directions for staying compliance with

the order or subpoena under Subsection (b)(2) of this section.

(2) The notice shall be sufficient if, on or before the third

day, the notice is delivered in hand to the person entitled to

notice or is mailed by certified or registered mail to the last

mailing address of the person or, in the absence of a last known

address, is left with the person ordered or subpoenaed. If the

notice is mailed, it shall be sufficient if mailed to the last

known address of the person entitled to notice.

(3) For purposes of this section, the term "third-party

recordkeeper" means:

(A) a mutual savings bank, cooperative bank, domestic building

and loan association, or other savings institution chartered and

supervised as a savings and loan or similar association under

federal or state law, a bank as defined in Section 581 of the

Internal Revenue Code of 1954, as amended (26 U.S.C. 581), or any

credit union within the meaning of Section 501(c)(14)(A),

Internal Revenue Code;

(B) any consumer reporting agency as defined under Section

603(f) of the Fair Credit Reporting Act (15 U.S.C. 1681a(f));

(C) any person extending credit through the use of credit cards

or similar devices; and

(D) any broker as defined in Section 3(a)(4) of the Securities

Exchange Act of 1934 (15 U.S.C. 78c(a)(4)).

(4) Subsection (a)(1) of this section may not apply to an order

or subpoena served on the person with respect to whose liability

the order or subpoena is issued or an officer or employee of the

person; or any order or subpoena to determine whether or not

records of the business transactions or affairs of an identified

person have been made or kept; or any order or subpoena described

in Subsection (e) of this section.

(5) An order or subpoena to which this subsection applies shall

identify the taxpayer to whom the order or subpoena relates and

to whom the records pertain and shall provide other information

to enable the person ordered or subpoenaed to locate the records

required under the order or subpoena.

(b)(1) Notwithstanding any other law or rule of law, a person who

is entitled to notice of an order or subpoena under Subsection

(a) of this section shall have the right to intervene in any

proceeding with respect to the enforcement of the order or

subpoena under Subsection (e) of Section 111.0043 of this code.

(2) Notwithstanding any other law or rule of law, a person who

is entitled to notice of an order or subpoena under Subsection

(a) of this section shall have the right to stay compliance with

the order or subpoena if, not later than the 14th day after the

day the notice is given in the manner provided in Subsection

(a)(2) of this section:

(A) notice in writing is given to the person ordered or

subpoenaed not to comply with the order or subpoena;

(B) a copy of the notice not to comply with the order or

subpoena is mailed by registered or certified mail to the person

and to the office the comptroller directs in the notice referred

to in Subsection (a)(1) of this section; and

(C) suit is filed against the comptroller in a district court of

Travis County to stay compliance with the order or subpoena.

(c) No examination of any records required to be produced under

an order or subpoena as to which notice is required under

Subsection (a) of this section may be made:

(1) before the expiration of the 14-day period allowed for the

notice not to comply under Subsection (b)(2) of this section; or

(2) when the requirements of Subsection (b)(2) of this section

have been met, except in accordance with an order issued by a

district court of Travis County authorizing examination of the

records or with the consent of the person staying compliance.

(d) If any person takes any action as provided in Subsection (b)

of this section and such person is the person with respect to

whose liability the order or subpoena is issued under Section

111.0043 of this code (or is the agent, nominee, or other person

acting under the direction or control of such person), then the

running of any period of limitations under Subchapter D of this

chapter with respect to the person shall be suspended for the

period during which a proceeding and appeals of the proceeding

with respect to the enforcement of such order are pending.

(e) Any order or subpoena issued under Section 111.0043 of this

code that does not identify the person with respect to whose

liability the order is issued may be served only after a court

proceeding in which the comptroller establishes that:

(1) the order relates to the investigation of a particular

person or ascertainable group or class of persons;

(2) there is a reasonable basis for believing that the person or

group or class of persons may fail or may have failed to comply

with any provision of state law; and

(3) the information sought to be obtained from the examination

of the records (and the identity of the person or persons with

respect to whose liability the order is issued) is not readily

available from other sources.

(f) In the case of an order or subpoena issued under Section

111.0043 of this code, the provisions of Subsections (a)(1) and

(b) of this section may not apply if, upon petition by the

comptroller, the court determines, on the basis of the facts and

circumstances alleged, that there is reasonable cause to believe

the giving of notice may lead to attempts to conceal, destroy, or

alter records relevant to the examination, to prevent the

communication of information from other persons through

intimidation, bribery, or collusion, or to flee to avoid

prosecution, testifying, or production of records.

(g)(1) A district court of Travis County has jurisdiction to hear

and determine proceedings brought under Subsection (e) or (f) of

this section. The determinations required to be made under

Subsections (e) and (f) of this section shall be ex parte and

shall be made solely upon the petition and supporting affidavits.

An order denying the petition shall be deemed a final order that

may be appealed.

(2) Except for cases the court considers of greater importance,

a proceeding brought for the enforcement of any order, or a

proceeding under this section, and appeals, take precedence on

the docket over all cases and shall be assigned for hearing and

decided at the earliest practicable date.

(h) The comptroller shall by rule establish the rates and

conditions for payments to reimburse reasonably necessary costs

directly incurred by third-party recordkeepers in searching for,

reproducing, or transporting books, papers, records, or other

data required to be produced by order or subpoena upon request of

the comptroller. The reimbursement shall be in addition to

mileage and fees paid under Subsections (d)(1) and (d)(2) of

Section 111.0043 of this code.

Acts 1981, 67th Leg., p. 1499, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 111.0045. USE OF OUTSIDE PERSONNEL; DELEGATION OF POWERS.

(a) As necessary to enhance productivity, the comptroller may

employ or contract for the services of accountants, assistants,

auditors, clerks, information technology specialists, and

investigators to:

(1) provide or use the equipment acquired under Subchapter G;

and

(2) assist with the administration of this code.

(b) The comptroller may delegate to persons employed or

contracted under this section the power to perform duties as

required.

Added by Acts 2001, 77th Leg., ch. 1272, Sec. 5.03, eff. June 15,

2001.

Sec. 111.00455. CONTESTED CASES CONDUCTED BY TAX DIVISION OF

STATE OFFICE OF ADMINISTRATIVE HEARINGS. (a) The tax division

of the State Office of Administrative Hearings shall conduct any

contested case hearing as provided by Section 2003.101,

Government Code, in relation to the collection, receipt,

administration, and enforcement of:

(1) a tax imposed under this title; and

(2) any other tax, fee, or other amount that the comptroller is

required to collect, receive, administer, or enforce under a law

not included in this title.

(b) The following are not contested cases under Subsection (a)

and Section 2003.101, Government Code:

(1) a show cause hearing or any hearing not related to the

collection, receipt, administration, or enforcement of the amount

of a tax or fee imposed, or the penalty or interest associated

with that amount, except for a hearing under Section 151.157(f),

151.1575(c), 151.712(g), 154.1142, or 155.0592;

(2) a property value study hearing under Subchapter M, Chapter

403, Government Code;

(3) a hearing in which the issue relates to:

(A) Chapters 72-75, Property Code;

(B) forfeiture of a right to do business;

(C) a certificate of authority;

(D) articles of incorporation;

(E) a penalty imposed under Section 151.7031;

(F) the refusal or failure to settle under Section 111.101; or

(G) a request for or revocation of an exemption from taxation;

and

(4) any other hearing not related to the collection, receipt,

administration, or enforcement of the amount of a tax or fee

imposed, or the penalty or interest associated with that amount.

(c) A reference in law to the comptroller that relates to the

performance of a contested case hearing described by Subsection

(a) means the tax division of the State Office of Administrative

Hearings.

Added by Acts 2007, 80th Leg., R.S., Ch.

354, Sec. 1, eff. June 15, 2007.

Sec. 111.00457. INFORMATION RELATING TO OTHER PERMIT OR LICENSE

REQUIREMENTS. (a) The comptroller shall include the following

statement on each application for a permit or license issued by

the comptroller:

WARNING. You may be required to obtain an additional permit or

license from the State of Texas or from a local governmental

entity to conduct business. A listing of links relating to

acquiring licenses, permits, and registrations from the State of

Texas is available online at

http://www.TexasOnline.com/portal/tol/en/9/1. You may also want

to contact the municipality and county in which you will conduct

business to determine any local governmental requirements.

(b) The statement required by Subsection (a) must be placed in

the applicant signature box or, if the application does not have

an applicant signature box, on the last line above the applicant

signature line, and in bold typeface that is at least as large as

any other typeface appearing in the general instructions relating

to the application.

(c) The comptroller shall revise the statement required by

Subsection (a) as necessary to reflect any change in the Internet

address that provides the listing of links.

Added by Acts 2009, 81st Leg., R.S., Ch.

302, Sec. 1, eff. June 19, 2009.

Sec. 111.0046. PERMIT OR LICENSE. (a) The comptroller shall

refuse to issue or renew any permit or license to a person who:

(1) is not permitted or licensed as required by law for a

different tax or activity administered by the comptroller, except

if the issuance or renewal of such license or permit is pending

before the comptroller; or

(2) is currently delinquent in the payment of any tax collected

by the comptroller.

(b) The comptroller by rule may establish a minimum age for a

person to be eligible to apply for a permit or license issued by

the comptroller.

Added by Acts 1985, 69th Leg., ch. 59, Sec. 1, eff. April 30,

1985. Amended by Acts 2003, 78th Leg., ch. 209, Sec. 13, eff.

Oct. 1, 2003.

Sec. 111.0047. SUSPENSION AND REVOCATION OF PERMIT OR LICENSE.

(a) If a person fails to comply with any provision of this title

or with a rule of the comptroller adopted under this title, the

comptroller, after a hearing, may revoke or suspend any permit or

license issued to the person.

(b) A person whose permit or license the comptroller proposes to

revoke or suspend under this section is entitled to 20 days'

written notice of the time and place of the hearing on the

revocation or suspension. At the hearing the person must show

cause why each permit or license should not be suspended or

revoked.

(c) The comptroller shall give written notice of the revocation

or suspension of a permit or license to the holder of the permit

or license.

(d) Notices under this section may be served on the holder of

the permit or license personally or may be mailed to the holder's

address as shown in the records of the comptroller.

Added by Acts 1985, 69th Leg., ch. 59, Sec. 1, eff. April 30,

1985. Amended by Acts 1989, 71st Leg., ch. 238, Sec. 42, eff.

Jan. 1, 1990; Acts 1991, 72nd Leg., 1st C.S., ch. 6, Sec. 7; Acts

1993, 73rd Leg., ch. 107, Sec. 4.08, eff. Aug. 30, 1993; Acts

1993, 73rd Leg., ch. 284, Sec. 32, eff. Sept. 1, 1993; Acts 1997,

75th Leg., ch. 1040, Sec. 2, eff. Sept. 1, 1997.

Sec. 111.0048. REISSUED OR NEW PERMIT OR LICENSE AFTER

REVOCATION OR SUSPENSION. (a) A new permit or license may not

be issued to a former holder of a revoked permit or license

unless the comptroller is satisfied that the person will comply

with the provisions of this title and the rules of the

comptroller relating to this title.

(b) The comptroller may prescribe the terms under which a

suspended permit or license may be reissued.

Added by Acts 1985, 69th Leg., ch. 59, Sec. 1, eff. April 30,

1985. Amended by Acts 1989, 71st Leg., ch. 238, Sec. 43, eff.

Jan. 1, 1990; Acts 1991, 72nd Leg., 1st C.S., ch. 6, Sec. 8; Acts

1993, 73rd Leg., ch. 107, Sec. 4.09, eff. Aug. 30, 1993; Acts

1993, 73rd Leg., ch. 284, Sec. 33, eff. Sept. 1, 1993; Acts 1997,

75th Leg., ch. 1040, Sec. 3, eff. Sept. 1, 1997.

Sec. 111.0049. APPEALS. A taxpayer may appeal the revocation or

suspension of a permit or license under Section 111.0046 and

111.0047 of this code in the same manner that appeals are made

from a final deficiency determination.

Added by Acts 1985, 69th Leg., ch. 59, Sec. 1, eff. April 30,

1985.

Sec. 111.005. GOVERNMENTAL ENTITIES TO COOPERATE. Each

department, officer, and employee of the state or of a local

governmental entity shall cooperate with and give reasonable

assistance and information to the comptroller when performing

authorized duties.

Acts 1981, 67th Leg., p. 1502, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 111.006. CONFIDENTIALITY OF INFORMATION. (a) The

following matter is confidential and may not be used publicly,

opened to public inspection, or disclosed except as permitted by

this section:

(1) a federal tax return or federal tax return information

required to have been submitted to the comptroller with a state

tax return or report; and

(2) all information secured, derived, or obtained by the

comptroller or the attorney general during the course of an

examination of the taxpayer's books, records, papers, officers,

or employees, including an examination of the business affairs,

operations, source of income, profits, losses, or expenditures of

the taxpayer.

(b) All information made confidential in this title may not be

subject to subpoena directed to the comptroller or the attorney

general except in a judicial or an administrative proceeding in

which this state, another state, or the federal government is a

party.

(c) The comptroller or the attorney general may use information

or records made confidential by provisions of this title to

enforce any provisions of this title or may authorize their use

in a judicial or an administrative proceeding in which this

state, another state, or the federal government is a party.

(d) The comptroller or the attorney general may disclose to a

municipality or county the information described by Subsection

(a)(2) if:

(1) the information was derived from an examination performed

for the purpose of ascertaining compliance with the hotel

occupancy tax imposed under Chapter 156;

(2) the municipality or county makes a written request for the

information;

(3) the municipality or county making the request has imposed a

local hotel occupancy tax authorized by Chapter 351 or 352, as

applicable;

(4) the municipality or county uses the information only for the

enforcement or administration of its local hotel occupancy tax;

and

(5) to the extent consistent with the use authorized by

Subdivision (4), the municipality or county keeps the information

confidential as provided by this section.

(e) Information made confidential in this title may be examined

by a state officer, a law enforcement officer of this state, a

tax official of another state, a tax official of the United

Mexican States, an official of the United States, or an

authorized representative of any of these officers or officials,

if:

(1) the comptroller authorizes the examination; and

(2) for an official or officer of another state, the United

States, or the United Mexican States, a reciprocal agreement

exists allowing the comptroller to examine tax information under

the control of the officer or official in a manner substantially

equivalent to the officer's or official's access to information

under this subsection.

(f) Subsection (a)(2) does not apply to information obtained by

the comptroller or the attorney general during an examination of

a governmental body, as that term is defined in Section 552.003,

Government Code. However, information obtained by the comptroller

or the attorney general during an examination of the governmental

body that is confidential under law when in the possession of the

governmental body remains confidential while in the possession of

the comptroller or the attorney general.

(g) Information made confidential by Subsection (a)(2) that

relates to a taxpayer's responsibilities under Chapter 162 may be

examined by an official of another state or of the United States

if:

(1) the official has information that would assist the

comptroller in administering Chapter 162;

(2) the comptroller is conducting or may conduct an examination

or a criminal investigation of the taxpayer that is the subject

of the information made confidential by Subsection (a)(2); and

(3) a reciprocal agreement exists allowing the comptroller to

examine information under the control of the official in a manner

substantially equivalent to the official's access to information

under this subsection.

Acts 1981, 67th Leg., p. 1502, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1995, 74th Leg., ch. 175, Sec. 1, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 351, Sec. 4, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 29.10, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1040, Sec. 4, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 1218, Sec. 2, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1227, Sec. 2, eff. September 1, 2009.

Sec. 111.007. CRIMINAL PENALTIES FOR DISCLOSING FEDERAL TAX

INFORMATION. (a) The comptroller, a person who formerly held

the office of comptroller, or an employee or former employee of

the comptroller commits an offense if he discloses in a manner

unauthorized by law a federal tax return or federal tax return

information that is required to be submitted to the comptroller

by any person.

(b) An offense under this section is a misdemeanor punishable by

a fine of not more than $1,000 or by confinement in jail for not

more than one year, or by both a fine and confinement.

Acts 1981, 67th Leg., p. 1502, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 111.0075. USE OF INFORMATION RELATING TO TAX AUDITS. (a)

This section applies to information that:

(1) relates to a taxpayer that the comptroller is auditing or

intends to audit;

(2) is considered public information under Chapter 552,

Government Code; and

(3) is made available by the comptroller to a person who

requested that information under Chapter 552, Government Code.

(b) A person who obtains information described by Subsection (a)

and who is not a taxpayer to whom the information relates may

not, before the sixth day after the date the comptroller made the

information available to the person, use the information for the

direct solicitation of business or employment for pecuniary gain.

(c) If a direct solicitation of business or employment for

pecuniary gain is made by mail or by delivery by common or

contract carrier, the postmark or the receipt mark of the common

or contract carrier is prima facie evidence of the date the

information was used for that solicitation.

(d) A person who violates this section is subject to a civil

penalty of not more than:

(1) $500 for the first violation;

(2) $1,000 for the second violation; and

(3) $3,000 for each subsequent violation.

(e) At the request of the comptroller or the person to whom the

solicitation was directed, the attorney general or the

appropriate district or county attorney may institute and conduct

a suit to collect the penalty authorized by this section and to

restrain the person from continuing to violate this section.

(f) The penalty prescribed by this section is in addition to any

other penalty provided by law.

Added by Acts 2005, 79th Leg., Ch.

689, Sec. 1, eff. September 1, 2005.

Sec. 111.008. DEFICIENCY DETERMINATION. (a) If the comptroller

is not satisfied with a tax report or the amount of the tax

required to be paid to the state by a person, the comptroller may

compute and determine the amount of tax to be paid from

information contained in the report or from any other information

available to the comptroller.

(b) On making a determination under this section, the

comptroller shall notify the person against whom a determination

is made of the determination. The notice may be given by mail or

by personal service.

(c) If the notice is given by mail, it shall be addressed to the

taxpayer or other person at the taxpayer's address as it appears

in the records of the comptroller. Service by mail is complete

when the notice is deposited in a U.S. Post Office.

Acts 1981, 67th Leg., p. 1502, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 111.0081. WHEN PAYMENT IS REQUIRED. (a) Except as

provided in Subsections (b) and (c) of this section, the amount

of a determination made under this code is due and payable 10

days after it becomes final. If the amount of the determination

is not paid within 10 days after the day it became final, a

penalty of 10 percent of the amount of the determination,

exclusive of penalties and interest, shall be added.

(b) This section does not apply to a determination under Section

111.022.

(c) The amount of a determination made under this code is due

and payable 20 days after a comptroller's decision in a

redetermination hearing becomes final. If the amount of the

determination is not paid within 20 days after the day the

decision became final, a penalty of 10 percent of the amount of

the determination, exclusive of penalties and interest, shall be

added.

Added by Acts 1985, 69th Leg., ch. 37, Sec. 9, eff. Aug. 26,

1985. Amended by Acts 2001, 77th Leg., ch. 1263, Sec. 8, eff.

Sept. 1, 2001.

Sec. 111.009. REDETERMINATION. (a) A person having a direct

interest in a determination may petition the comptroller for a

redetermination.

(b) A petition for redetermination must be filed before the

expiration of 30 days after the date on which the service of the

notice of determination is completed or the redetermination is

barred. If a petition for redetermination is not filed before the

expiration of the period provided by this subsection, the

determination is final on the expiration of the period.

(c) If the petition requests a hearing on the redetermination,

the person filing the petition is entitled to a hearing and to

receive notice of the hearing at least 20 days before the day of

the hearing.

(d) An order or decision of the comptroller on a petition for

redetermination becomes final 20 days after service on the

petitioner of the notice of the order or decision.

Acts 1981, 67th Leg., p. 1503, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 705, Sec. 2, eff.

Sept. 1, 1991.

Sec. 111.010. SUIT TO RECOVER TAXES. (a) The attorney general

shall bring suit in the name of the state to recover delinquent

state taxes, tax penalties, and interest owed to the state.

(b) This section applies to state taxes imposed by this title or

by other laws not included in this title but does not apply to

the state ad valorem tax on property.

(c) Venue for and jurisdiction of a suit arising under this

section is exclusively conferred upon the district courts of

Travis County.

(d) The state is entitled to interest at the rate of 10 percent

a year on the amount of a judgment for the state beginning on the

day the judgment is signed and ending on the day the judgment is

satisfied.

Acts 1981, 67th Leg., p. 1503, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 519, ch. 107, Sec. 2,

eff. Sept. 1, 1983; Acts 1991, 72nd Leg., ch. 705, Sec. 3, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch. 1000, Sec. 1, eff. Oct.

1, 1995.

Sec. 111.0102. SUIT CHALLENGING COLLECTION ACTION. Venue for

and jurisdiction of a suit that challenges or is for the purpose

of avoiding a comptroller collection action or state tax lien in

any manner is exclusively conferred on the district courts of

Travis County.

Added by Acts 2007, 80th Leg., R.S., Ch.

931, Sec. 1, eff. June 15, 2007.

Sec. 111.011. TAX COLLECTIONS AND REPORTS BY BUSINESSES;

ENFORCEMENT OF DUTIES. (a) If a person engaged in a business

the operation of which involves the receipt, collection, or

withholding of a tax imposed by this title fails to file a report

or pay the tax as required by this title, the attorney general

may bring suit for an injunction prohibiting the person from

continuing in that business until the report is filed and the tax

is paid.

(b) If a person engaged in business the operation of which

involves the receipt, collection, or withholding of a tax imposed

by this title receives, collects, or withholds more tax than is

authorized by law to be received, collected, or withheld or if

the person receives, collects, or withholds money from any other

person under a claim or representation that the receipt,

collection, or withholding is a tax imposed by this title or

other law and the amount received, collected, or withheld is not

a tax authorized by law, and the person does not voluntarily

comply with the notice set forth in Subsection (c) herein, the

attorney general shall bring suit for an injunction prohibiting

the person from the wrongful receipt, collection, or withholding

of the tax or alleged tax.

(c) Prior to filing suit for an injunction, the attorney general

shall send written notice by certified mail requesting that the

person shall cease any wrongful collections of taxes allowing 15

days for compliance from the date of notice.

(d) The venue for a suit under this section is in Travis County.

Acts 1981, 67th Leg., p. 1503, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 177, Sec. 1, eff.

Sept. 1, 1985.

Sec. 111.012. SECURITY FOR THE PAYMENT OF TAXES. (a) If the

comptroller finds that a tax imposed by this title is insecure,

the comptroller may require a taxpayer to:

(1) provide security for the payment of taxes; or

(2) establish a tax escrow account at a bank or other financial

institution.

(b) The security may consist of:

(1) a cash deposit filed with the comptroller;

(2) a surety bond; or

(3) other security as permitted by the comptroller.

(c) The amount and form of the security shall be set by the

comptroller, except that the amount may not be more than double

the amount of taxes that the comptroller estimates will be due

from the taxpayer during the succeeding 12 months.

(d) The comptroller shall give notice to a taxpayer from whom

security or the establishment of a tax escrow account is required

under this section.

(e) The tax escrow account must be established not later than

the 10th day after the date notice is received from the

comptroller requiring the establishment of the account.

(f) Before the comptroller requires a taxpayer to establish a

tax escrow account, the comptroller must determine that:

(1) the taxpayer remitted or should have remitted a monthly

average of $500 or more in tax collected from customers for the

six-month period preceding the date that the notice requiring the

establishment of a tax escrow account is sent by the comptroller

to the taxpayer; and

(2) the taxpayer:

(A) failed to file two or more tax returns during the 12 months

preceding the date that the notice requiring the establishment of

a tax escrow account is sent by the comptroller to the taxpayer;

(B) has been issued a jeopardy determination under Section

111.022;

(C) has previously been determined to have collected tax but not

remitted that tax under an administrative hearings decision

issued by the comptroller;

(D) is insolvent because the taxpayer's liabilities exceed the

taxpayer's assets or the taxpayer is unable to pay the taxpayer's

debts as they become due;

(E) has assets that are subject to a court administered

receivership; or

(F) has been notified that security is required under this

section but has failed to provide evidence of the security on or

before the 30th day after the date the security was requested.

(g) If a taxpayer does not furnish security to the comptroller

or establish a tax escrow account as required by the comptroller

before the expiration of 10 days following the day on which

notice is received, the comptroller may:

(1) bring suit in a district court in Travis County for an order

enjoining the taxpayer from engaging in business until the

security is furnished or the tax escrow account is established;

or

(2) pursue any other remedies or collection actions available to

the comptroller under this chapter or Chapter 113 to ensure the

security is furnished or the tax escrow account is established.

Acts 1981, 67th Leg., p. 1503, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 483, Sec. 1, eff.

Sept. 1, 1991; Acts 2003, 78th Leg., ch. 209, Sec. 14, eff. Oct.

1, 2003.

Sec. 111.013. EVIDENCE: TAX CLAIMS. (a) In a suit involving

the establishment or collection of a tax imposed under Title 2 or

3 of this code, a certificate of the comptroller that shows a

delinquency is prima facie evidence of:

(1) the stated tax or amount of the tax, after all just and

lawful offsets, payments, and credits have been allowed;

(2) the stated amount of penalties and interest;

(3) the delinquency of the amounts; and

(4) the compliance of the comptroller with the applicable

provisions of this code in computing and determining the amount

due.

(b) The defendant may not deny a claim for taxes, penalties, or

interest unless the defendant timely files a sworn written denial

that specifically identifies the taxes, penalties, and interest

the defendant asserts are not due and the amounts of tax,

penalties, and interest that are not due.

Acts 1981, 67th Leg., p. 1504, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 705, Sec. 4, eff.

Sept. 1, 1991.

Sec. 111.014. EVIDENCE: COPIES OF GRAPHIC MATTER. (a) A copy

of graphic matter is admissible, without further proof, in a

judicial or administrative proceeding concerning the

administration or enforcement of a tax imposed by this title if:

(1) the copy or information contained in the copy is relevant;

(2) the copy is a reproduction made by a photographic,

photostatic, magnetic, or other process that accurately

duplicates or forms a durable medium for accurately reproducing

the original matter or information contained in the original

matter; and

(3) the graphic matter was kept or recorded by the comptroller

in the performance of official functions.

(b) "Graphic matter" means a memorandum, entry, report, or other

document, a record of information contained in a memorandum,

entry, report, or other document, or a record of an action taken

by the comptroller.

(c) The admissibility of a copy of graphic matter as allowed

under this section does not affect the admissibility of the

original matter or other competent evidence offered to show the

incorrectness of the copy or of information reflected in the

copy.

Acts 1981, 67th Leg., p. 1504, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 111.015. REMEDIES CUMULATIVE. The rights, powers,

remedies, liens, and penalties provided by this title are

cumulative of other rights, powers, remedies, liens, and

penalties for the collection of taxes provided by this title and

by other law.

Acts 1981, 67th Leg., p. 1504, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 111.016. PAYMENT TO THE STATE OF TAX COLLECTIONS. (a) Any

person who receives or collects a tax or any money represented to

be a tax from another person holds the amount so collected in

trust for the benefit of the state and is liable to the state for

the full amount collected plus any accrued penalties and interest

on the amount collected.

(a-1) A person is presumed to have received or collected a tax

or money represented to be a tax for the purpose of this section

if the person files, or causes to be filed, a tax return or

report with the comptroller showing tax due. A person, including

a person who is on the accrual method of accounting, may rebut

this presumption by providing satisfactory documentation to the

comptroller that the tax on a transaction or series of

transactions was not collected. The documentation is subject to

verification by the comptroller.

(b) With respect to tax or other money subject to the provisions

of Subsection (a), an individual who controls or supervises the

collection of tax or money from another person, or an individual

who controls or supervises the accounting for and paying over of

the tax or money, and who wilfully fails to pay or cause to be

paid the tax or money is liable as a responsible individual for

an amount equal to the tax or money not paid or caused to be

paid. The liability imposed by this subsection is in addition to

any other penalty provided by law. The dissolution of a

corporation, association, limited liability company, or

partnership does not affect a responsible individual's liability

under this subsection.

(b-1) Notwithstanding any other provision of this title, if the

tax liability of a corporation, association, limited liability

company, limited partnership, or other legal entity with which

the responsible individual was employed or associated has either

not become final, is subject to tolling of limitations under

Section 111.207, or is the subject of a federal bankruptcy

proceeding, the statute of limitations relating to the period

during which the individual may be personally assessed by the

comptroller is stayed until the first anniversary of the date the

liability becomes final or the date the bankruptcy proceeding is

closed or dismissed.

(c) The district courts of Travis County have exclusive,

original jurisdiction of a suit arising under this section.

(d) In this section:

(1) "Responsible individual" includes an officer, manager,

director, or employee of a corporation, association, or limited

liability company or a member of a partnership who, as an

officer, manager, director, employee, or member, is under a duty

to perform an act with respect to the collection, accounting, or

payment of a tax or money subject to the provisions of Subsection

(a).

(2) "Tax" includes any tax or money subject to the provisions of

Subsection (a), including the penalty and interest computed by

reference to the amount of the tax or money.

Acts 1981, 67th Leg., p. 1504, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 1, Sec. 1,

eff. July 21, 1987; Acts 1995, 74th Leg., ch. 87, Sec. 1, eff.

Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

931, Sec. 2, eff. June 15, 2007.

Sec. 111.017. SEIZURE AND SALE OF PROPERTY. (a) Before the

expiration of three years after a person becomes delinquent in

the payment of any amount under this title, the comptroller may

seize and sell at public auction real and personal property of

the person. A seizure made to collect the tax is limited only to

property of the person that is not exempt from execution.

Service or delivery of a notice of seizure under this section

affecting property held by a financial institution in the name of

or on behalf of a delinquent who is a customer of the financial

institution is governed by Section 59.008, Finance Code.

(b) A person commits an offense if the person obstructs,

hinders, impedes, or interferes with the comptroller's seizure of

the property of a delinquent taxpayer in the following ways:

(1) trespassing on the property of a business or a business

location that has been seized by the comptroller without the

permission of the comptroller or the comptroller's agents;

(2) removing or breaking a lock on a business or business

location that has been seized by the comptroller without the

permission of the comptroller or the comptroller's agents;

(3) removing or causing to be removed any inventory, equipment,

or other property from a business or business location seized by

the comptroller without the permission of the comptroller or the

comptroller's agents;

(4) damaging, destroying, or defacing any inventory, equipment,

or property or the business location of a delinquent taxpayer

while it is under seizure by the comptroller; or

(5) knowingly obstructing, hindering, or impeding the

comptroller or the comptroller's agents in the seizure or

securing of a delinquent taxpayer's property, including the

taxpayer's business location, inventory, or equipment, under this

section.

(c) An offense under Subsection (b) is a Class A misdemeanor.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 1, Sec. 2, eff. July

21, 1987. Amended by Acts 1999, 76th Leg., ch. 344, Sec. 7.008,

eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

931, Sec. 3, eff. June 15, 2007.

Sec. 111.018. NOTICE OF SALE OF SEIZED PROPERTY. (a) The

delinquent person whose property is seized under Section 111.017

of this code is entitled to written notice of the sale of the

property at least 20 days before the date of the sale.

(b) The notice must:

(1) contain a description of the property to be sold, a

statement of the amount of the tax, penalties, interest, and

costs due, the name of the delinquent person, and a statement

that unless the amount due, including costs, is paid before the

time of the sale as stated in the notice the described property,

or as much of it as necessary, will be sold;

(2) be enclosed in an envelope that is addressed to the

delinquent person at the person's last known address or place of

business;

(3) be deposited in the United States mail, postage prepaid; and

(4) be published for at least 10 days before the date set for

the sale in a newspaper of general circulation published in the

county in which the seized property is to be sold, or, if there

is no newspaper of general circulation in that county, the notice

must be posted in three public places in that county for 20 days

before the date set for the sale.

(c) Publication in a newspaper of a notice of sale of seized

property under Subsection (b)(4) is not required if the estimated

value of the property to be sold is less than $40,000. The

comptroller may notify potential buyers of seized property the

value of which is estimated to be less than $40,000 by any means

reasonable and cost-effective to the state under the

circumstances.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 1, Sec. 3, eff. July

21, 1987. Amended by Acts 1997, 75th Leg., ch. 1040, Sec. 5, eff.

Sept. 1, 1997.

Sec. 111.019. SALE OF SEIZED PROPERTY; DISPOSITION OF PROCEEDS.

(a) The comptroller may sell at public auction, as provided in

the notice, property seized under Section 111.017 of this code

and may deliver to the purchaser a bill of sale for personal

property sold and a deed for real property sold. A bill of sale

or a deed vests in the purchaser the interest or title in the

property held by the person liable for the amount.

(b) The comptroller may leave unsold property at the place of

the sale at the risk of the person liable for the amount.

(c) The amount by which the proceeds from the sale exceed the

amount of taxes, penalties, interest, and costs shall be disposed

of by the comptroller as follows:

(1) if before the sale of the property a person who is not the

person liable for the amount and who has an interest in or lien

on the property files notice of the interest or lien with the

comptroller, the comptroller shall hold the amount of the excess

pending a determination of the rights of respective parties in

the amount of the excess by a court;

(2) if no notice is given under Subdivision (1) of this

subsection and the person liable for the amount gives a receipt

for the amount of the excess, the comptroller shall return the

amount of the excess to the person; or

(3) if no notice is given under Subdivision (1) of this

subsection and the comptroller is unable to obtain a receipt

under Subdivision (2) of this subsection, the comptroller shall

hold the amount as trustee for the owner subject to the order of

the person liable for the amount or a successor of the person.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 1, Sec. 4, eff. July

21, 1987. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.03,

eff. Sept. 1, 1997.

Sec. 111.020. TAX COLLECTION ON TERMINATION OF BUSINESS. (a)

If a person who is liable for the payment of an amount under this

title sells the business or the stock of goods of the business or

quits the business, the successor to the seller or the seller's

assignee shall withhold an amount of the purchase price

sufficient to pay the amount due until the seller provides a

receipt from the comptroller showing that the amount has been

paid or a certificate stating that no amount is due.

(b) The purchaser of a business or stock of goods who fails to

withhold an amount of the purchase price as required by this

section is liable for the amount required to be withheld to the

extent of the value of the purchase price.

(c) The purchaser of a business may request that the comptroller

issue a certificate stating that no tax is due or issue a

statement of the amount required to be paid before a certificate

may be issued. The comptroller shall issue the certificate or

statement within 60 days after receiving the request or within 60

days after the day on which the records of the former owner of

the business are made available for audit, whichever period

expires later, but in either event the comptroller shall issue

the certificate or statement within 90 days after the date of

receiving the request.

(d) If the comptroller fails to mail the certificate or

statement within the applicable period provided by Subsection (c)

of this section, the purchaser is released from the obligation to

withhold the purchase price or pay the amount due.

(e) A period of limitation during which the obligation of a

purchaser under this section may be enforced begins when the

former owner of the business sells the business or stock of goods

or when a determination is made against the former owner,

whichever event occurs later.

(f) Compliance with Subsection (a) is not a defense to an

assessment of tax liability under Section 111.024 if:

(1) the amount withheld from the purchase price is not

sufficient to fully satisfy the liability of the seller of the

business or stock of goods; and

(2) the purchase price paid to the seller for the business or

stock of goods is not reasonably equivalent to the value of the

business or stock of goods.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 1, Sec. 5, eff. July

21, 1987. Amended by Acts 2001, 77th Leg., ch. 442, Sec. 3, eff.

Sept. 1, 2001.

Sec. 111.021. NOTICE TO HOLDERS OF AND LEVY UPON ASSETS

BELONGING TO DELINQUENT. (a) If a person is delinquent in the

payment of an amount required to be paid or has not paid an

amount claimed in a determination made against the person, the

comptroller may notify personally, by mail, or by means of

facsimile or electronic transmission any other person who:

(1) possesses or controls a credit, bank or savings account,

deposit, or other intangible or personal property belonging to

the delinquent or the person against whom the unpaid

determination is made, hereafter referred to as "assets"; or

(2) owes a debt to the delinquent or person against whom the

unpaid determination is made.

(b) A notice under this section to a state officer, department,

or agency must be given before the officer, department, or agency

presents to the comptroller the claim of the delinquent or person

to whom the unpaid determination applies.

(c) A notice under this section may be given at any time within

three years after the payment becomes delinquent or within three

years after the last recording of a lien filed under this title,

but not thereafter. The notice must state the amount of taxes,

penalties and interest due and owing, and an additional amount of

penalties and interest that will accrue by operation of law in a

period not to exceed 30 days and, in the case of a credit, bank

or savings account or deposit, is effective only up to that

amount.

(d) On receipt of a notice given under this section, the person

receiving the notice:

(1) within 20 days after receiving the notice shall advise the

comptroller of each such asset belonging to the delinquent or

person to whom an unpaid determination applies that is possessed

or controlled by the person receiving the notice and of each debt

owed by the person receiving the notice to the delinquent person

or person to whom an unpaid determination applies;

(2) may not transfer or dispose of the asset or debt possessed,

controlled, or owed by the person at the time the person received

the notice for a period of 60 days after receipt of the notice,

unless the comptroller consents to an earlier disposal; and

(3) may not avoid or attempt to avoid compliance with this

section by filing an interpleader action in court and depositing

the delinquent's or person's funds or other assets into the

registry of the court.

(e) A notice under this section that attempts to prohibit the

transfer or disposal of an asset possessed or controlled by a

bank or other financial institution is governed by Section

59.008, Finance Code, and also is effective if it is delivered or

mailed to the principal or any branch office of the bank or other

financial institution including any office of the bank or other

financial institution at which the deposit is carried or the

credit or property is held.

(f) A person who has received a notice under this section and

who violates Subdivision (2) of Subsection (d) of this section is

liable to the state for the amount of indebtedness of the person

with respect to whose obligation the notice was given to the

extent of the value of the asset or debt transferred or disposed

of.

(f-1) A person who fails or refuses to comply with this section

after receiving a notice of freeze or levy is liable for a

penalty in an amount equal to 50 percent of the amount sought to

be frozen or levied. This penalty is in addition to the liability

imposed under Subsection (f). The penalty may be assessed and

collected by the comptroller using any remedy available to

collect other amounts under this title.

(g) At any time during the 60-day period as stated in

Subdivision (2) of Subsection (d) of this section, the

comptroller may levy upon the asset or debt. The levy shall be

accomplished by delivery of a notice of levy, upon receipt of

which the person possessing the asset or debt shall transfer the

asset to the comptroller or pay to the comptroller the amount

owed to the delinquent or to the person against whom the unpaid

determination is made.

(h) A notice delivered under this section is effective:

(1) at the time of delivery against all property, rights to

property, credits, and/or debts involving the delinquent taxpayer

which are not at the time of the notice subject to an attachment,

garnishment, or execution issued through a judicial process; and

(2) against all property, rights to property, credits and/or

debts involving the delinquent taxpayer that come into the

possession or control of the person served with the notice within

the 60-day period provided by Subdivision (2) of Subsection (d)

of this section.

(i) Any person acting in accordance with the terms of the notice

of freeze or levy issued by the comptroller is discharged from

any obligation or liability to the delinquent taxpayer with

respect to such property or rights to property, credits, and/or

debts of the taxpayer affected by compliance with the notice of

freeze or levy.

(j) For purposes of collecting delinquent taxes imposed under

Chapter 159, the term "asset" includes the contents of a safe

deposit box. The comptroller shall issue regulations specifying

procedures for accomplishing a levy upon the contents of a safe

deposit box, including rules relating to inventory of the box

contents, delivery of the contents, and reimbursement to the

financial institution or other safe deposit box facility for

drilling and other costs.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 1, Sec. 6, eff. July

21, 1987. Amended by Acts 1993, 73rd Leg., ch. 362, Sec. 1, eff.

Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 486, Sec. 1.03, eff.

Sept. 1, 1993; Acts 1999, 76th Leg., ch. 344, Sec. 7.009, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 442, Sec. 4, eff. Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

931, Sec. 4, eff. June 15, 2007.

Sec. 111.022. JEOPARDY DETERMINATION. (a) If the comptroller

believes that the collection of a tax required to be paid to the

state or the amount due for a tax period is jeopardized by delay,

the comptroller shall issue a determination stating the amount

and that the tax collection is in jeopardy. The amount required

to be paid to the state or due for the tax period is due and

payable immediately.

(b) A determination made under this section becomes final on the

expiration of 20 days after the day on which the notice of the

determination was served by personal service or by mail unless a

petition for a redetermination is filed before the determination

becomes final.

(c) If a determination made under this section becomes final

without payment of the amount of the determination being made,

the comptroller shall add to the amount a penalty of 10 percent

of the amount of the tax and interest.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 1, Sec. 7, eff. July

21, 1987. Amended by Acts 2001, 77th Leg., ch. 442, Sec. 5, eff.

Sept. 1, 2001.

Sec. 111.023. WRITTEN AUTHORIZATION. (a) The comptroller may

require that a report, return, declaration, claim for refund, or

other document that is required or permitted to be filed with the

comptroller and that is submitted by an attorney, accountant, or

other representative of a taxpayer on behalf of the taxpayer be

accompanied by express written authorization of the taxpayer in

whose name or on whose behalf it is purportedly submitted.

(b) An officer, director, or employee of the taxpayer whose

duties include administering the taxpayer's rights and

responsibilities with the comptroller may sign the written

authorization. The authorization must include the title and

telephone number of the officer, director, or employee who signs

the authorization for verification by the comptroller.

(c) The comptroller may impose a requirement of Subsection (b)

on a taxpayer's assignment of a claim for refund.

Added by Acts 1993, 73rd Leg., ch. 587, Sec. 4, eff. Sept. 1,

1993. Amended by Acts 1999, 76th Leg., ch. 1467, Sec. 2.12, eff.

Oct. 1, 1999.

Sec. 111.024. LIABILITY IN FRAUDULENT TRANSFERS. (a) A person

who acquires a business or the assets of a business from a

taxpayer through a fraudulent transfer or a sham transaction is

liable for any tax, penalty, and interest owed by the taxpayer.

(b) A transfer of a business or the assets of a business is

considered to be a fraudulent transfer or a sham transaction if

the taxpayer made the transfer or undertook the transaction:

(1) with intent to evade, hinder, delay, or prevent the

collection of any tax, penalty, or interest owed under this

title; or

(2) without receiving a reasonably equivalent value in exchange

for the business or business assets subject to the transfer or

transaction.

(c) In determining the intent of the taxpayer under Subsection

(b)(1), consideration may be given, among other factors, to

whether:

(1) the transfer was to a current or former business insider,

associate, or employee of the taxpayer or to a person related to

the taxpayer within the third degree of consanguinity by blood or

marriage;

(2) the transfer was to a third party who subsequently

transferred the business or assets of the business to a current

or former business insider, associate, or employee of the

taxpayer or to a person related to the taxpayer within the third

degree of consanguinity by blood or marriage;

(3) the taxpayer retained possession or control of the business

or the assets of the business after the transfer or transaction;

(4) the taxpayer's business and the transferee's business are

essentially operated as a single business entity at the same

location;

(5) before the transfer or the transaction occurred, the

taxpayer had either been subjected to or apprised of impending

collection action by the comptroller or by the attorney general;

(6) the transfer or transaction was concealed;

(7) the taxpayer was insolvent at the time of the transfer or

became insolvent not later than the 31st day after the date the

transfer or transaction occurred; or

(8) the transfer or transaction involved all or substantially

all of the taxpayer's assets.

(d) This section does not apply to a transfer of a business or

the assets of a business:

(1) through a court order on dissolution of a marriage; or

(2) by descent or distribution or testate succession on the

death of a taxpayer.

Added by Acts 2001, 77th Leg., ch. 442, Sec. 6, eff. Sept. 1,

2001.

SUBCHAPTER B. TAX REPORTS AND PAYMENTS

Sec. 111.051. REPORTS AND PAYMENTS; DUE DATES; METHOD OF

PAYMENT. (a) The comptroller may set the date for filing a

report for and making a payment of a tax imposed by this title.

(b) A date set by the comptroller under this section prevails

over a different date prescribed by this title for the filing of

a report for or the payment of a tax, except that the comptroller

may only set a report or payment date for the state sales and use

tax that conflicts with the dates prescribed by Chapter 151 of

this code in case of public calamity or natural disaster.

(c) The comptroller may require that all payments from a

taxpayer who files tax reports monthly and remits three or more

dishonored or insufficient funds checks or drafts within a

six-month period be remitted using certified instruments. The

comptroller may require that all payments from a taxpayer who

files tax reports quarterly and remits three or more dishonored

or insufficient funds checks or drafts within an 18-month period

be remitted by using certified instruments. In this subsection,

"certified instruments" includes cashier's checks and money

orders. The comptroller shall send written notice of a payment

restriction under this subsection to the taxpayer at the business

address shown on the comptroller's records. A failure to remit a

payment by a certified instrument after imposition of the payment

restriction by the comptroller is grounds for the suspension and

revocation of a permit or license as provided by Section 111.0047

of this code.

Acts 1981, 67th Leg., p. 1504, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 799, Sec. 1, eff. Aug.

26, 1985; Acts 1993, 73rd Leg., ch. 486, Sec. 1.04, eff. Sept. 1,

1993.

Sec. 111.0511. RESTRICTED OR CONDITIONAL PAYMENTS TO COMPTROLLER

PROHIBITED. (a) In this section, "taxes" includes the tax and

any penalties and interest relating to a tax liability.

(b) Unless the restriction or condition is authorized by this

title, a restriction or condition placed on a check or other

money instrument in payment of taxes by the maker that purports

to limit the amount of taxes owed or place a condition on its

acceptance or negotiation is void.

Added by Acts 2007, 80th Leg., R.S., Ch.

931, Sec. 5, eff. June 15, 2007.

Sec. 111.052. FORM OF REPORT. (a) The comptroller may revise

the form of a report required under this title to eliminate

specific information that may be required by any other provision

of this title.

(b) Information that is no longer required because of a revision

under Subsection (a) of this section may be required again at any

time by the comptroller.

Acts 1981, 67th Leg., p. 1504, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 111.053. FILING DATES: WEEKENDS AND HOLIDAYS. (a) If the

date on which a report or payment of any state tax is due falls

on a Saturday, Sunday, or legal holiday included on the list

published for the year under Subsection (b), the next day that is

not a Saturday, Sunday, or legal holiday included on that list

becomes the due date.

(b) Before January 1 of each year, the comptroller shall publish

in the Texas Register and distribute to each state agency that

receives reports or payments of any taxes a list of the legal

holidays for banking purposes for that year. The comptroller may

not include on the list a holiday on which the comptroller

determines that most financial institutions will be conducting

ordinary business.

(c) An agency that collects a tax for which a due date for a

report or payment falls on a legal holiday not included on the

list published under Subsection (b) shall ensure that a taxpayer

may make a report or payment on that date. The agency may enter

into an agreement with the comptroller for the receipt of reports

or payments on that date.

Acts 1981, 67th Leg., p. 1505, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec.

4.03, eff. Dec. 1, 1991; Acts 1997, 75th Leg., ch. 1423, Sec.

19.04, eff. Sept. 1, 1997.

Sec. 111.054. TIMELY FILING: MAIL DELIVERY. (a) If a tax

payment or a report is placed in a U.S. Post Office or in the

hands of a common or contract carrier properly addressed to the

comptroller on or before the date the payment or report is

required to be made or filed, the payment or report is made or

filed on time.

(b) The receipt mark of a contract or common carrier or the

postmark on a tax payment or report is prima facie evidence of

the date on which the payment or report was delivered to a

carrier or the post office. The comptroller or the person making

the payment or filing the report may show by competent evidence

that the actual date of delivery to the carrier or post office

differs from the receipt mark or postmark.

(c) The comptroller may refund or issue credits for penalties

and interest paid solely as a result of returns or tax payments

timely mailed but postmarked after the required filing date.

Acts 1981, 67th Leg., p. 1505, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 111.055. TIMELY FILING: DILIGENCE. A person who files a

report or makes a tax payment complies with the filing

requirements for timeliness if the person exercises reasonable

diligence to comply and through no fault of the person the report

is not filed or the payment is not made on time.

Acts 1981, 67th Leg., p. 1505, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 111.056. FILING WITHIN 10 DAYS: PENALTY AND INTEREST. If a

report is filed or a tax payment is made before the expiration of

10 days after the date on which the report or payment is due and

if the report as originally filed shows the correct amount of the

tax due or the amount of the payment is for the correct amount

due, no assessment for penalty or interest may be made solely on

the grounds of late filing after the expiration of 90 days after

the date the report was required to be filed or the payment

required to be made.

Acts 1981, 67th Leg., p. 1505, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 111.057. EXTENSION FOR FILING REPORT. (a) The comptroller

may grant a reasonable extension of time, not to exceed 45 days,

for the filing of a report required by this title.

(b) To qualify for an extension of time under this section, the

person required to file a report must make a request for the

extension to the comptroller and remit not less than 90 percent

of the amount of the tax estimated to be due on or before the

filing date as required by other provisions of this title. The

request must be in writing and include the reason an extension is

needed.

Acts 1981, 67th Leg., p. 1505, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 111.058. FILING EXTENSION BECAUSE OF NATURAL DISASTER. (a)

The comptroller may grant to a person whom the comptroller finds

to be a victim of a natural disaster an extension of not more

than 90 days to make or file a return or pay a tax imposed by

this title.

(b) The person owing the tax may file a request for an extension

at any time before the expiration of 90 days after the original

due date.

(c) If an extension under this section is granted, interest on

the unpaid tax does not begin to accrue until the day after the

day on which the extension expires, and tax penalties are

assessed and determined as though the last day of the extension

were the original due date.

Acts 1981, 67th Leg., p. 1505, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 111.059. OATH NOT REQUIRED. A report, return, declaration,

claim for refund, or other document required or permitted to be

filed with the comptroller is not required to be made or

submitted under oath, verification, acknowledgment, or

affirmation.

Acts 1981, 67th Leg., p. 1506, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 111.060. INTEREST ON DELINQUENT TAX. (a) The yearly

interest rate on all delinquent taxes imposed by this title is at

the rate of 12 percent for report periods originally due on or

before December 31, 1999, after which the rate of interest is

variable and determined as provided in Subsection (b).

(b) The rate of interest to be charged to the taxpayer is the

prime rate plus one percent, as published in The Wall Street

Journal on the first day of each calendar year that is not a

Saturday, Sunday, or legal holiday.

(c) Except as provided by Subsection (d), delinquent taxes draw

interest beginning 60 days after the date due.

(d) Subsection (c) does not apply to the taxes imposed by

Chapters 152 and 211 or under an agreement made under Section

162.003.

Acts 1981, 67th Leg., p. 1506, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 450, ch. 93, Sec. 1,

eff. Sept. 1, 1983; Acts 1991, 72nd Leg., ch. 409, Sec. 69, eff.

June 7, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 13.01,

eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 587, Sec. 5, eff.

Jan. 1, 1994; Acts 1995, 74th Leg., ch. 1000, Sec. 2, eff. Oct.

1, 1995; Acts 1999, 76th Leg., ch. 459, Sec. 1, eff. Jan. 1,

2000.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1227, Sec. 3, eff. September 1, 2009.

Sec. 111.061. PENALTY ON DELINQUENT TAX OR TAX REPORTS. (a)

Except as otherwise provided, a penalty of five percent of the

tax due shall be imposed on a person who fails to pay a tax

imposed or file a report required by Title 2 or 3 of this code

when due, and, if the person fails to file the report or pay the

tax within 30 days after the day on which the tax or report is

due, an additional five percent penalty shall be imposed.

(b) Except where another penalty for fraud or intent to evade

the tax is specifically provided, an additional penalty of 50

percent of the tax due shall be imposed if it is determined that:

(1) the failure to pay the tax or file a report when due was a

result of fraud or an intent to evade the tax; or

(2) the taxpayer alters, destroys, or conceals any record,

document, or thing, or presents to the comptroller any altered or

fraudulent record, document, or thing, or otherwise engages in

fraudulent conduct, for the apparent purpose of affecting the

course or outcome of an audit, investigation, redetermination, or

other proceeding before the comptroller.

Added by Acts 1989, 71st Leg., ch. 231, Sec. 4, eff. Aug. 28,

1989. Amended by Acts 1997, 75th Leg., ch. 1040, Sec. 6, eff.

Sept. 1, 1997.

Sec. 111.0611. PERSONAL LIABILITY FOR FRAUDULENT TAX EVASION.

(a) An officer, manager, or director of a corporation,

association, or limited liability company, a partner of a general

partnership, or a managing general partner of a limited

partnership or limited liability partnership who, as an officer,

manager, director, or partner, took an action or participated in

a fraudulent scheme or fraudulent plan to evade the payment of

taxes due under Title 2 or 3 is personally liable for the taxes

and any penalty and interest due. The personal liability of an

individual includes liability for the additional 50 percent fraud

penalty provided by Section 111.061(b). The comptroller shall

assess individuals liable under this section in the same manner

as other persons or entities may be assessed under this chapter.

(b) For purposes of this section, actions that may indicate the

existence of a fraudulent scheme or a fraudulent plan to evade

the payment of taxes include:

(1) filing, or causing to be filed, a fraudulent tax return or

report with the comptroller on behalf of the business entity;

(2) intentionally failing to file a tax return, report, or other

required document with the comptroller when the business entity

is under a legal obligation to file;

(3) filing, or causing to be filed, a tax return or report with

the comptroller on behalf of the business entity that contains an

intentionally false statement that results in the amount of the

tax due exceeding the amount of tax reported by 25 percent or

more; and

(4) altering, destroying, or concealing any record, document, or

thing, presenting to the comptroller any altered or fraudulent

record, document, or thing, or otherwise engaging in fraudulent

conduct with the intent to affect the course or outcome of a

comptroller audit or investigation, a redetermination hearing, or

another proceeding involving the comptroller.

(c) To the extent the comptroller can verify and secure

sufficient unencumbered assets of the corporation, association,

or partnership to satisfy the liability, an individual's personal

liability under Subsection (a) is limited to the amount by which

the total tax, penalty, and interest due under this section

exceeds those assets.

Added by Acts 2007, 80th Leg., R.S., Ch.

931, Sec. 6, eff. June 15, 2007.

Sec. 111.062. ACCEPTANCE OF CREDIT CARDS FOR PAYMENT OF CERTAIN

TAXES AND FEES. (a) The comptroller may accept a credit card in

payment of:

(1) a delinquent tax and related penalties and interest imposed

by this code;

(2) a fee charged for:

(A) an account status certificate;

(B) a no tax due certificate;

(C) postage;

(D) a certified copy;

(E) a copy of a document;

(F) a microfilm copy;

(G) written evidence of the comptroller's records;

(H) research;

(I) labor;

(J) a minerals tax history; and

(K) a minerals tax extract; and

(3) any other service fee charged by the comptroller.

(b) If the comptroller accepts a payment by credit card, the

comptroller may require the payment of a processing fee by the

credit card user.

Added by Acts 1993, 73rd Leg., ch. 449, Sec. 38, eff. Sept. 1,

1993.

Sec. 111.0625. ELECTRONIC TRANSFER OF CERTAIN PAYMENTS. (a)

Except as provided by Subsections (b) and (c), the comptroller by

rule shall require a taxpayer who paid $100,000 or more during

the preceding fiscal year in a category of payments required

under this title to transfer payments in that category by means

of electronic funds transfer in accordance with Section 404.095,

Government Code, if the comptroller reasonably anticipates the

person will pay at least that amount during the current fiscal

year.

(b) The comptroller by rule shall require a taxpayer who paid

$10,000 or more during the preceding fiscal year in the category

of payments described by this subsection to transfer payments in

that category by means of electronic funds transfer in accordance

with Section 404.095, Government Code, if the comptroller

reasonably anticipates the person will pay at least that amount

during the current fiscal year. This subsection applies only to:

(1) state and local sales and use taxes;

(2) direct payment sales taxes;

(3) gas severance taxes;

(4) oil severance taxes;

(5) franchise taxes;

(6) gasoline taxes;

(7) diesel fuel taxes;

(8) hotel occupancy taxes;

(9) insurance premium taxes;

(10) mixed beverage gross receipts taxes;

(11) motor vehicle rental taxes; and

(12) telecommunications infrastructure fund assessments.

(c) Notwithstanding Subsection (b), if the comptroller

determines that the action is necessary to protect the state's

interest or the interests of taxpayers, the comptroller by rule

may:

(1) apply the requirements of Subsection (b) to a category of

payments not listed in Subsection (b); or

(2) remove the requirements of Subsection (b) from a category of

payments listed in Subsection (b).

(d) A rule adopted under Subsection (b) or (c) must provide for

a waiver from the requirements of that subsection for a taxpayer

who cannot comply because of hardship, impracticality, or other

reason.

(e) The comptroller by rule may specify the types of electronic

funds transfers a person must use to comply with this section.

The rule may require a taxpayer to use different types of

transfers for different payment amounts.

Added by Acts 2001, 77th Leg., ch. 41, Sec. 1, eff. May 3, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

371, Sec. 1, eff. June 15, 2007.

Sec. 111.0626. ELECTRONIC FILING OF CERTAIN REPORTS. (a) The

comptroller by rule shall require electronic filing of a report

required under Chapter 151, 201, or 202, or an international fuel

tax agreement, for a taxpayer who is also required under Section

111.0625 to transfer payments by electronic funds transfer.

(b) The comptroller may adopt rules requiring electronic filing

of a report not described by Subsection (a).

(b-1) Notwithstanding any other law, the comptroller by rule may

require a taxpayer who paid $50,000 or more during the preceding

fiscal year to file reports electronically during the current

fiscal year. A taxpayer filing a report electronically may use

software provided by the comptroller or commercially available

software that satisfies requirements prescribed by the

comptroller.

(c) A rule adopted under this section must provide for a waiver

from the electronic filing requirement for a taxpayer who cannot

comply.

Added by Acts 2001, 77th Leg., ch. 41, Sec. 1, eff. May 3, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

371, Sec. 2, eff. September 1, 2008.

Sec. 111.063. PENALTY FOR FAILURE TO USE ELECTRONIC TRANSFERS

AND FILINGS. (a) The comptroller may impose a penalty of five

percent of the tax due on a person who:

(1) is required by statute or rule to pay the tax to the

comptroller by means of electronic funds transfer and does not

pay the tax by means of electronic funds transfer; or

(2) is required under Section 111.0626 to file a report

electronically and does not file the report electronically.

(b) The penalties provided by this section are in addition to

any other penalty provided by law.

Added by Acts 1995, 74th Leg., ch. 87, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 41, Sec. 2, eff. May

3, 2001.

Sec. 111.064. INTEREST ON REFUND OR CREDIT. (a) Except as

otherwise provided by this section, for a refund under this

chapter, interest is at the rate that is the lesser of the annual

rate of interest earned on deposits in the state treasury during

December of the previous calendar year, as determined by the

comptroller, or the rate set in Section 111.060, and accrues on

the amount found to be erroneously paid for a period:

(1) beginning on the later of 60 days after the date of payment

or the due date of the tax report; and

(2) ending on, as determined by the comptroller, either the date

of allowance of credit on account of the comptroller's final

decision or audit or a date not more than 10 days before the date

of the refund warrant.

(b) A credit taken by a taxpayer on the taxpayer's return does

not accrue interest.

(c) For a refund claimed before September 1, 2005, and granted

for a report period due on or after January 1, 2000, the rate of

interest is the rate set in Section 111.060.

(c-1) A refund, without regard to the date claimed, for a report

period due before January 1, 2000, does not accrue interest.

(d) This section does not apply to an amount paid to the

comptroller under Title 6, Property Code, or under an agreement

made under Section 162.003.

(e) All warrants for interest payments shall be drawn against

the fund or account into which the erroneously paid tax was

deposited. The interest shall be paid from funds appropriated for

that purpose.

(f) A local revenue fund is not subject to Subsections

(a)-(c-1). In this subsection, "local revenue fund" includes a

court cost, a fee, a fine, or a similar charge collected by a

municipality, a county, or a court of this state and remitted to

the comptroller.

Added by Acts 1999, 76th Leg., ch. 459, Sec. 2, eff. Jan. 1,

2000. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 90, eff.

Oct. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

404, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

899, Sec. 11.01, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1227, Sec. 4, eff. September 1, 2009.

SUBCHAPTER C. SETTLEMENTS, REFUNDS, AND CREDITS

Sec. 111.101. SETTLEMENT. (a) The comptroller may settle a

claim for a tax, penalty, or interest imposed by this title if

the total costs of collection, as conclusively determined by the

comptroller, of the total amount due would exceed the total

amount due.

(b) The comptroller may settle a claim for a refund of tax,

penalty, or interest imposed by this title if the total costs of

defending a denial of the claim, as conclusively determined by

the comptroller, would exceed the total amount claimed.

Acts 1981, 67th Leg., p. 1506, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1995, 74th Leg., ch. 1000, Sec. 3, eff.

Oct. 1, 1995; Acts 1999, 76th Leg., ch. 459, Sec. 3, eff. Aug.

30, 1999.

Sec. 111.102. SETTLEMENT ON REDETERMINATION. As a part of a

redetermination order, the comptroller may settle a claim for a

tax, penalty, or interest imposed by this title if:

(1) collection of the total amount due would make the taxpayer

insolvent and the taxpayer has submitted to the comptroller all

financial records, including income tax reports and an inventory

of all property owned wherever located; or

(2) the taxpayer is insolvent, is in liquidation, or has ceased

to do business and:

(A) the taxpayer has no property that may be seized by the

courts of this or another state; or

(B) the value of the taxpayer's property is less than the total

amount due and the amount of debts against the property.

Acts 1981, 67th Leg., p. 1506, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1999, 76th Leg., ch. 459, Sec. 4, eff. Aug.

30, 1999.

Sec. 111.103. SETTLEMENT OF PENALTY AND INTEREST ONLY. (a) The

comptroller may settle a claim for a tax penalty or interest on a

tax imposed by this title if the taxpayer exercised reasonable

diligence to comply with the provisions of this title.

(b) Repealed by Acts 1991, 72nd Leg., ch. 705, Sec. 42(a)(1),

eff. Sept. 1, 1991.

Acts 1981, 67th Leg., p. 1507, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 705, Sec. 42(a)(1),

eff. Sept. 1, 1991.

Sec. 111.104. REFUNDS. (a) If the comptroller finds that an

amount of tax, penalty, or interest has been unlawfully or

erroneously collected, the comptroller shall credit the amount

against any other amount when due and payable by the taxpayer

from whom the amount was collected. The remainder of the amount,

if any, may be refunded to the taxpayer from money appropriated

for tax refund purposes.

(b) A tax refund claim may be filed with the comptroller only by

the person who directly paid the tax to this state or by the

person's attorney, assignee, or other successor.

(c) A claim for a refund must:

(1) be written;

(2) state fully and in detail each reason or ground on which the

claim is founded; and

(3) be filed before the expiration of the applicable limitation

period as provided by this code or before the expiration of six

months after a jeopardy or deficiency determination becomes

final, whichever period expires later.

(d) A refund claim for an amount of tax that has been found due

in a jeopardy or deficiency determination is limited to the

amount of tax, penalty, and interest and to the tax payment

period for which the determination was issued. The failure to

file a timely tax refund claim is a waiver of any demand against

the state for an alleged overpayment.

(e) This section applies to all taxes and license fees collected

or administered by the comptroller, except the state property

tax.

(f) No taxes, penalties, or interest may be refunded to a person

who has collected the taxes from another person unless the person

has refunded all the taxes and interest to the person from whom

the taxes were collected.

Acts 1981, 67th Leg., p. 1507, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 154, Sec. 2, eff. Aug.

28, 1989; Acts 1999, 76th Leg., ch. 1467, Sec. 2.13, eff. Oct. 1,

1999; Acts 2003, 78th Leg., ch. 1310, Sec. 86, eff. June 20,

2003.

Sec. 111.1042. TAX REFUND: INFORMAL REVIEW. (a) The

comptroller may informally review a claim for refund filed in

accordance with this title and may grant or deny it, in whole or

in part.

(b) An informal review under this section is not a hearing or

contested case under Chapter 2001, Government Code.

(c) This section does not impair the right to a hearing on a

claim for refund provided in Section 111.105.

(d) If the right to a hearing is not exercised on a full or

partial denial of a claim for refund, the period during which the

comptroller informally reviewed the claim for refund does not

toll the limitation period for any subsequent claim for refund on

the same period and type of tax for which the claim for refund

was fully or partially denied.

Added by Acts 1993, 73rd Leg., ch. 587, Sec. 6, eff. Sept. 1,

1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 1310, Sec. 87, eff.

June 20, 2003.

Sec. 111.105. TAX REFUND: HEARING. (a) A person claiming a

refund under Section 111.104 is entitled to a hearing on the

claim if the person requests a hearing on or before the 30th day

after the date the comptroller issues a letter denying the claim

for refund. The person is entitled to 20 days' notice of the time

and place of the hearing.

(b) A decision of the comptroller following a hearing on a claim

for a refund becomes final 20 days after service on the claimant

of the notice of the order or decision.

(c) A tax refund claimant who is dissatisfied with the decision

on the claim is entitled to file a motion for rehearing.

(d) A motion for rehearing on a tax refund claim must be written

and assert each specific ground of error. The amount of the

refund sought must be set out in the motion for rehearing.

(e) During the administrative hearing process, a person claiming

a refund under Section 111.104 must submit documentation to

enable the comptroller to verify the claim for refund. The

comptroller may issue a notice of demand that all evidence to

support the claim for refund must be produced before the

expiration of a specified date in the notice. The specified date

in the notice may not be earlier than 180 days after the date the

refund is claimed. The comptroller may not consider evidence

produced after the specified date in the notice in an

administrative hearing. The limitation provided by this

subsection does not apply to a judicial proceeding filed in

accordance with Chapter 112.

Acts 1981, 67th Leg., p. 1507, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1987, 70th Leg., ch. 89, Sec. 1, eff. Sept.

1, 1987; Acts 1991, 72nd Leg., ch. 705, Sec. 5, eff. Sept. 1,

1991; Acts 1993, 73rd Leg., ch. 587, Sec. 7, eff. Sept. 1, 1993;

Acts 2003, 78th Leg., ch. 1310, Sec. 88, eff. June 20, 2003.

Sec. 111.107. WHEN REFUND OR CREDIT IS PERMITTED. (a) Except

as otherwise expressly provided, a person may request a refund or

a credit or the comptroller may make a refund or issue a credit

for the overpayment of a tax imposed by this title at any time

before the expiration of the period during which the comptroller

may assess a deficiency for the tax and not thereafter unless the

refund or credit is requested:

(1) under Subchapter B of Chapter 112 and the refund is made or

the credit is issued under a court order;

(2) under the provision of Section 111.104(c)(3) applicable to a

refund claim filed after a jeopardy or deficiency determination

becomes final; or

(3) under Chapter 162, except Section 162.126(f), 162.128(d),

162.228(f), or 162.230(d).

(b) A person may not refile a refund claim for the same

transaction or item, tax type, period, and ground or reason that

was previously denied by the comptroller.

Acts 1981, 67th Leg., p. 1508, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 232, Sec. 2, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 587, Sec. 8, eff. Sept.

1, 1993; Acts 1997, 75th Leg., ch. 1040, Sec. 7, eff. Oct. 1,

1997; Acts 1999, 76th Leg., ch. 1467, Sec. 2.14, eff. Oct. 1,

1999; Acts 2003, 78th Leg., ch. 1310, Sec. 89, eff. June 20,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1227, Sec. 5, eff. September 1, 2009.

Sec. 111.108. RECOVERY OF REFUND OR CREDIT. (a) Within four

years after the date that a refund is erroneously paid or an

amount of credit is erroneously allowed, the comptroller may

recover the refund or credit in a jeopardy or deficiency

determination.

(b) This section does not extend or toll a period of limitation

under this title for filing a timely claim for a refund.

Acts 1981, 67th Leg., p. 1508, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1993, 73rd Leg., ch. 587, Sec. 9, eff.

Sept. 1, 1993.

Sec. 111.109. TAX REFUND FOR WAGES PAID TO EMPLOYEE RECEIVING

AID TO FAMILIES WITH DEPENDENT CHILDREN. The comptroller shall

issue a refund for a tax paid by a person to this state in the

amount of a tax refund voucher issued by the Texas Workforce

Commission under Subchapter H, Chapter 301, Labor Code, subject

to the provisions of that subchapter.

Added by Acts 1993, 73rd Leg., ch. 486, Sec. 4.02, eff. Jan. 1,

1994; Amended by Acts 1997, 75th Leg., ch. 228, Sec. 3, eff.

Sept. 1, 1997.

Sec. 111.110. TAX CREDIT FOR REAL PROPERTY CONTRIBUTED TO AN

INSTITUTION OF HIGHER EDUCATION. (a) Subject to the provisions

of Subchapter D, Chapter 55, Education Code, the comptroller

shall issue a credit to be used by a taxpayer who qualifies for

the credit under that subchapter against the payment of a tax

imposed on the taxpayer:

(1) for the franchise tax under Chapter 171; or

(2) if the taxpayer holds a direct payment permit for the sales

and use tax under Chapter 151, for that tax.

(b) The credit applies to a tax originally due on or after the

date the credit is issued but not later than the end of the 20th

calendar year following the calendar year in which the credit was

issued.

(c) A taxpayer may not claim a credit issued under this section

in a calendar year in an amount greater than five percent of the

total credit issued to that taxpayer.

(d) A taxpayer shall include with a return or report showing an

amount of tax due against which a taxpayer claims a credit under

this section, a statement containing the following information:

(1) the original amount of the credit and its date of issue;

(2) the total amount of the credit previously claimed by the

taxpayer;

(3) the amount of credit claimed on the attached return;

(4) the remaining unused credit amount; and

(5) the calendar year in which the credit expires.

(e) The comptroller may recover an amount erroneously claimed as

a credit in a jeopardy or deficiency determination issued before

the fourth anniversary of the date on which the erroneous claim

is filed.

Added by Acts 1995, 74th Leg., ch. 1019, Sec. 1, eff. Sept. 1,

1995.

SUBCHAPTER D. LIMITATIONS

Sec. 111.201. ASSESSMENT LIMITATION. No tax imposed by this

title may be assessed after four years from the date that the tax

becomes due and payable.

Acts 1981, 67th Leg., p. 1508, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1993, 73rd Leg., ch. 486, Sec. 1.05, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 1000, Sec. 4, eff. Oct.

1, 1995.

Sec. 111.202. SUIT LIMITATION. At any time within three years

after a deficiency or jeopardy determination has become due and

payable or within three years after the last recording of a lien,

the comptroller may bring an action in the courts of this state,

or any other state, or of the United States in the name of the

people of the State of Texas to collect the amount delinquent

together with penalties and interest.

Acts 1981, 67th Leg., p. 1508, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 111.203. AGREEMENTS TO EXTEND PERIOD OF LIMITATION. (a)

Before the expiration of the periods prescribed in Sections

111.104, 111.201, and 111.202 of this code for the filing of a

refund claim or for the assessment and collection of any tax

imposed by this title, the comptroller and a taxpayer may agree

in writing to the filing of a refund claim or to an assessment

and collection after that time. The agreement must contain the

reasons the comptroller and the taxpayer wish to extend the

period. At any time before the expiration of the period agreed

on, the refund may be made, the tax may be assessed and

collected, or an action may be commenced in any court to collect

the amount delinquent.

(b) The extended period agreed on under Subsection (a) of this

section may be extended by subsequent agreements made before the

expiration of the extended period. All subsequent agreements must

set forth the reasons for extending the period.

(c) No single extension agreement may be for a period of more

than 24 months from the expiration date of the period being

extended.

(d) The period for filing a refund claim or for assessment and

collection of a tax may be extended if:

(1) without an extension, there might occur a revenue loss to

the state;

(2) either the taxpayer or the comptroller, despite good faith

efforts, requires more time to prepare for or complete the audit;

(3) without an extension, circumstances beyond the control of

either the comptroller or the taxpayer would make an audit by the

comptroller impractical or burdensome for either party; or

(4) an issue of law involved in the audit is awaiting

determination in either litigation or an administrative

proceeding.

(e) If, during an extended period agreed on under Subsection (a)

of this section, the comptroller finds that an amount of tax,

penalty, or interest has been unlawfully or erroneously

collected, the comptroller shall credit the amount against any

other amount then due and payable by the taxpayer from whom the

amount was collected. The remainder of the amount if any may be

refunded to the taxpayer.

Acts 1981, 67th Leg., p. 1508, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 458, ch. 94, Sec. 1, 2,

eff. May 10, 1983.

Sec. 111.204. BEGINNING OF PERIOD OF LIMITATION. In determining

the beginning date for a period of limitation provided in this

title, the date that a tax is due and payable is the day after

the last day on which a payment is required by the chapter of

this title imposing the tax.

Acts 1981, 67th Leg., p. 1509, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 111.205. EXCEPTION TO ASSESSMENT LIMITATION. (a) The

limitation provided by Section 111.201 of this code does not

apply and the comptroller may assess a tax imposed by this title

at any time if:

(1) with intent to evade the tax, the taxpayer files a false or

fraudulent report;

(2) no report for the tax has been filed; or

(3) information contained in the report of the tax contains a

gross error.

(b) In this section, "gross" error means that, after correction

of the error, the amount of tax due and payable exceeds the

amount initially reported by at least 25 percent.

Acts 1981, 67th Leg., p. 1509, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 459, ch. 94, Sec. 4,

eff. May 10, 1983; Acts 1993, 73rd Leg., ch. 587, Sec. 10, eff.

Sept. 1, 1993.

Sec. 111.2051. ASSESSMENT WHEN REFUND CLAIMED. (a)

Notwithstanding the expiration of any period of limitation

provided under this title, the comptroller may assess a tax

imposed by this title if a taxpayer files a timely claim for

refund with the comptroller.

(b) An assessment authorized by this section is limited to the

tax payment period and type of tax for which the refund is sought

and must be made before the later of:

(1) four years after the date the refund claim is filed with the

comptroller; or

(2) the expiration of the applicable limitation period for

making assessments as otherwise provided by this title.

(c) This section extends only the time in which the comptroller

may assess the tax and does not extend or toll a period of

limitation under this title for filing a timely claim for refund.

Added by Acts 1993, 73rd Leg., ch. 587, Sec. 11, eff. Sept. 1,

1993.

Sec. 111.206. EXCEPTION TO LIMITATION: DETERMINATION RESULTING

FROM ADMINISTRATIVE PROCEEDING. (a) This section applies only

to a final determination resulting from:

(1) an administrative proceeding of a local, state, or federal

regulatory agency; or

(2) a judicial proceeding arising from an administrative

proceeding of a local, state, or federal regulatory agency.

(b) A final determination that affects the amount of liability

of a tax imposed by this title shall be reported to the

comptroller before the expiration of 120 days after the day on

which the determination becomes final. The report must include a

detailed statement of the reasons for the difference in tax

liability as required by the comptroller.

(c) Notwithstanding the expiration of a period of limitation

provided in this title, the comptroller may assess and collect or

bring suit for the collection of any tax deficiency, including

penalties and interest, resulting from a final determination at

any time before the expiration of one year after:

(1) the later of the day the report is required to be filed as

provided by Subsection (b) or the day the report is received; or

(2) the day the final determination is discovered, if a report

is not filed.

(d) If a final determination results in the taxpayer having

overpaid the amount of tax due the state, the taxpayer may file a

claim for refund with the comptroller for the amount of the

overpayment before the first anniversary of the date the final

determination becomes final. If the comptroller assesses tax by

issuing a deficiency determination within the period provided by

Subsection (c), the taxpayer may file a claim for refund for an

amount of tax that has been found due in a deficiency

determination before the 180th day after the deficiency

determination becomes final, but the claim is limited to the

items and the tax payment period for which the determination was

issued.

(e) This section does not shorten any period of limitation

elsewhere provided in this title.

(f) In this section:

(1) "Federal regulatory agency" includes the United States

Internal Revenue Service.

(2) "Administrative proceeding" includes an audit by the United

States Internal Revenue Service.

Acts 1981, 67th Leg., p. 1509, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1995, 74th Leg., ch. 87, Sec. 3, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1040, Sec. 8, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 1310, Sec. 90, eff. June 20,

2003.

Sec. 111.207. TOLLING OF LIMITATION PERIOD. (a) In determining

the expiration date for a period when a tax imposed by this title

may be assessed, collected, or refunded, the following periods

are not considered:

(1) the period following the date of a tax payment made under

protest, but only if a lawsuit is timely filed in accordance with

Chapter 112;

(2) the period during which a judicial proceeding is pending in

a court of competent jurisdiction to determine the amount of the

tax due; and

(3) the period during which an administrative redetermination or

refund hearing is pending before the comptroller.

(b) The suspension of a period of limitation under Subsection

(a) is limited to the issues that were contested under

Subdivision (1), (2), or (3) of that subsection.

(c) A bankruptcy case commenced under Title 11 of the United

States Code suspends the running of the period prescribed by any

section of this title for the assessment or collection of any tax

imposed by this title until the bankruptcy case is dismissed or

closed. After the case is dismissed or closed, the running of the

period resumes until finally expired.

(d) Repealed by Acts 2003, 78th Leg., ch. 1310, Sec. 121(24).

Acts 1981, 67th Leg., p. 1510, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 459, ch. 94, Sec. 3,

eff. May 10, 1983; Acts 2003, 78th Leg., ch. 1310, Sec. 91,

121(24), eff. June 20, 2003.

SUBCHAPTER E. ASSIGNMENT OF TAX CLAIMS

Sec. 111.251. ASSIGNMENT ON PAYMENT BY THIRD PERSON. (a) A

person may voluntarily pay to the comptroller the tax, fine,

penalty, and interest due for a period of time under this title

by another person after the tax becomes due or may pay a judgment

for those taxes, and when the tax or judgment is paid, the

comptroller may assign all rights, liens, judgments, and remedies

of the state to secure and enforce tax payments to the person

paying the tax or the judgment.

(b) A person paying a tax or judgment for another under

Subsection (a) of this section is subrogated to and succeeds to

all rights, liens, judgments, and remedies of the state relating

to the enforcement of the taxes paid.

Acts 1981, 67th Leg., p. 1510, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 111.252. NOTICE TO TAXPAYER. (a) No assignment under

Section 111.251 of this code may be made until after the

expiration of 30 days after notice of the assignments is given to

the taxpayer from whom the tax is due or against whom the

judgment is taken.

(b) Notice of the assignment must be sent by certified mail to

the taxpayer at his last known address as shown in the

comptroller's records.

Acts 1981, 67th Leg., p. 1510, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 111.253. VENUE FOR ENFORCEMENT OF ASSIGNED CLAIMS. Venue

for the enforcement of an assigned tax claim or judgment under

this subchapter by the assignee is governed by the general law

establishing venue and not by the special venue provisions of

this title.

Acts 1981, 67th Leg., p. 1510, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 111.254. REASSIGNMENT. (a) The rights, liens, judgments,

and remedies assigned under Section 111.251 of this code may be

reassigned by any assignee.

(b) If notice is given as required by Section 111.252 of this

code, all rights, liens, judgments, and remedies originally held

by the state to enforce and secure the tax claim or judgment pass

to each person receiving a reassignment unless the reassignment

is expressly limited in writing.

Acts 1981, 67th Leg., p. 1511, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 111.255. RECORDING OF ASSIGNMENT. The assignee of a tax

claim or judgment under this subchapter may record the assignment

in the state tax lien record book in the office of the county

clerk. A recorded assignment shall be indexed to show the names

of the assignor and assignee and the date of the assignment.

Acts 1981, 67th Leg., p. 1511, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER F. TAX REFUND FOR ECONOMIC DEVELOPMENT

Sec. 111.301. REFUND OF STATE TAXES; APPLICATION FOR REFUND.

(a) An eligible person is entitled to a refund of state sales

and use taxes imposed under Chapter 151 and state franchise taxes

imposed under Chapter 171 paid in a calendar year for which the

person paid ad valorem taxes to a school district on property

that in that year is:

(1) located in a reinvestment zone established under Chapter

312;

(2) exempt in whole or in part from the payment of ad valorem

taxes imposed by a municipality or a county under a tax abatement

agreement entered into with the municipality or county under

Chapter 312; and

(3) not subject to a tax abatement agreement or an agreement to

limit the appraised value of property under Chapter 313 entered

into by the school district.

(b) No refund may be made under this section if the person makes

a payment in lieu of taxes, or any other payment, including a

gift, grant, donation, or provision of in-kind service, to a

municipality or county with which the person has executed a tax

abatement agreement, if the payment was made during the period of

the agreement. This subsection does not apply to a payment that

is a tax, fee, or charge for services provided by the

municipality or county, or to payments pursuant to a contract

with an industrial district under Chapter 42 or Chapter 43, Local

Government Code, or to a payment that in any year of the

agreement does not in the aggregate exceed $5,000 in value.

(c) The amount of a refund may not exceed the amount of net

state sales and use and state franchise taxes paid by the person,

after any applicable tax credit, in that year. A person is

entitled to a refund under this section for the lesser of five

years or the duration of the tax abatement agreement. If the tax

abatement agreement is cancelled or the person relocates the

person's business outside the zone, a person may not apply for a

refund after the date of the cancellation or the date of the

relocation, as applicable.

(d) To be eligible for the refund:

(1) a person must have:

(A) established a new business in the reinvestment zone;

(B) expanded an existing business located in the reinvestment

zone; or

(C) modernized an existing business located in the reinvestment

zone to retain jobs of employees of the business;

(2) that business must have had:

(A) since the date the person entered into the tax abatement

agreement with the municipality or county, an increase in the

business's payroll of $3 million, specific to property located in

this state according to records filed by the business with the

Texas Employment Commission; or

(B) since an initial comparison year beginning on or after

January 1, 1996, an increase of at least $4 million in the

appraised value of the business's property subject to the tax

abatement agreement with the municipality or county according to

the appraisal rolls; and

(3) that person must have furnished the comptroller with a copy

of the tax abatement agreement entered into by the person with

the municipality or county.

(e) Application for the refund is to the comptroller. The

application must:

(1) be made on the form prescribed by the comptroller;

(2) have attached a tax receipt from the assessor and collector

of taxes for the school district showing full payment of school

district ad valorem taxes on the property for the tax year for

which the refund is sought; and

(3) include sufficient information for the comptroller to

determine the portion of the ad valorem taxes paid to a school

district by the person for the applicable tax year on the

property that the person would not have been required to pay if

the school district had entered into a tax abatement agreement

concerning the property that included the same terms, including

terms governing the portion of the property that is to be exempt

from taxation under the agreement, as specified by the municipal

or county tax abatement agreement on which the refund amount is

to be based.

(f) A refund amount payable under this subchapter does not earn

interest.

(g) A person applying for a refund must certify to the

comptroller that the person is in compliance with each term of

the tax abatement agreement entered into with the municipality or

county.

(h) If the relevant tax abatement agreement has not been filed

with the comptroller and the Texas Department of Commerce, the

comptroller may not act on the application until the agreement is

on file.

(i) If, after a review or audit, the comptroller determines that

the person applying for the refund is not in compliance with each

term of the appropriate tax abatement agreement, the comptroller

may not act on the refund application until the person comes into

compliance and shall notify the municipality or county of the

person's noncompliance.

(j) The comptroller may grant to a person who is not in

compliance with a tax abatement agreement a temporary waiver if

the comptroller determines that the person's noncompliance is the

result of a natural disaster.

(k) The comptroller may conduct any audit that the comptroller

determines necessary for the enforcement or administration of

this subchapter.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1263, Sec. 9, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

412, Sec. 14, eff. September 1, 2005.

Sec. 111.302. ISSUANCE OF TAX REFUND; AMOUNT OF REFUND. (a)

The comptroller shall issue a tax refund to a person for a tax

year in which the person applying has paid the ad valorem taxes

imposed by a school district on property of the person described

by Section 111.301(a).

(b) Applications for refund must be filed before August 1 of the

year following the tax year for which the person applying has

paid ad valorem taxes described by Section 111.301(a). Within 90

days thereafter, the comptroller shall compute the total amount

eligible for refund.

(c) If the total amount of eligible refunds claimed by all

persons, as determined under Subsection (b), is less than $10

million, the amount of a tax refund is equal to the ad valorem

taxes paid to a school district by the person for the applicable

tax year on the property that the person would not have been

required to pay if the school district had entered into a tax

abatement agreement covering the property that included the same

terms, including terms governing the portion of the property that

is to be exempt from taxation under the agreement, as specified

by the municipal or county tax abatement agreement on which the

refund amount is to be based. If the total amount of eligible

refunds claimed by all persons, as determined under Subsection

(b), is greater than $10 million, the comptroller shall reduce

the amount of each refund as necessary to allow all claimants to

share proportionally the $10 million available. The amount by

which a refund is reduced under this subsection may not be

included in a claim for a refund in a subsequent year.

(d) If an eligible person has entered into tax abatement

agreements with the municipality and the county, and the

agreements provided to the comptroller show that the agreements

exempt different portions of property value, the refund amount

shall be computed based on the greater of the portions exempted.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1263, Sec. 10, eff.

Sept. 1, 2001.

Sec. 111.303. RULES AND FORMS. (a) The comptroller shall adopt

rules and forms for the administration of this subchapter. The

rules must identify the state taxes to which this subchapter

applies.

(b) The comptroller shall provide without charge one copy of the

rules and forms to each person applying for a refund under this

subchapter.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 1, eff. Sept. 1,

1995.

Sec. 111.304. EVALUATION; BIENNIAL REPORT. Not later than

December 31 of each even-numbered year, the comptroller shall

submit a report to the legislature. The report:

(1) must document the applications for refunds filed with the

comptroller under this subchapter;

(2) must document the refunds paid by the comptroller under this

chapter; and

(3) may include any other relevant information that the

comptroller determines is applicable to this subchapter or to

Chapter 312.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 1, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1263, Sec. 11, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

412, Sec. 15, eff. September 1, 2005.

SUBCHAPTER G. ADVANCED TECHNOLOGY EQUIPMENT

Sec. 111.351. WIRELESS EQUIPMENT FOR AUDITORS. The comptroller

shall acquire wireless communication equipment for use by its

auditors, including wireless modems for laptop computers for

high-speed, wireless access to comptroller systems.

Added by Acts 2001, 77th Leg., ch. 1272, Sec. 5.04, eff. June 15,

2001.

Sec. 111.352. COMPUTER AND WIRELESS EQUIPMENT FOR ENFORCEMENT

STAFF. (a) The comptroller shall acquire portable computers

with remote or wireless communications equipment for use by its

enforcement staff.

(b) The portable computers acquired under this section must be

integrated with an electronic signature capturing system and

portable printing capabilities to enhance the security of

collections made under this chapter.

(c) The equipment must enable enforcement staff to:

(1) verify taxpayer claims;

(2) update taxpayer information from the field; and

(3) facilitate account updates.

Added by Acts 2001, 77th Leg., ch. 1272, Sec. 5.04, eff. June 15,

2001.

Sec. 111.353. ADVANCED SCANNERS FOR FIELD OFFICES. The

comptroller shall acquire advanced scanners for its field

offices. The scanners must enable enforcement officers to scan

enforcement data directly into comptroller databases without

requiring later manual entry.

Added by Acts 2001, 77th Leg., ch. 1272, Sec. 5.04, eff. June 15,

2001.



CHAPTER 112. TAXPAYERS' SUITS

TAX CODE

TITLE 2. STATE TAXATION

SUBTITLE B. ENFORCEMENT AND COLLECTION

CHAPTER 112. TAXPAYERS' SUITS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 112.001. TAXPAYERS' SUITS: JURISDICTION. The district

courts of Travis County have exclusive, original jurisdiction of

a taxpayer suit brought under this chapter. This section prevails

over a provision of Chapter 25, Government Code, to the extent of

any conflict.

Acts 1981, 67th Leg., p. 1512, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 232, Sec. 3, eff.

Sept. 1, 1989.

Sec. 112.002. INCLUSION OF PENALTY AND INTEREST. In this

chapter, the terms "tax" and "fee" include an assessment, tax, or

fee, and the penalty and interest computed by reference to the

amount of the assessment, tax, or fee.

Added by Acts 1991, 72nd Leg., ch. 705, Sec. 7, eff. Sept. 1,

1991.

SUBCHAPTER B. SUIT AFTER PROTEST PAYMENT

Sec. 112.051. PROTEST PAYMENT REQUIRED. (a) If a person who is

required to pay a tax or fee imposed by this title or collected

by the comptroller under any law, including a local tax collected

by the comptroller, contends that the tax or fee is unlawful or

that the public official charged with the duty of collecting the

tax or fee may not legally demand or collect the tax or fee, the

person shall pay the amount claimed by the state, and if the

person intends to bring suit under this subchapter, the person

must submit with the payment a protest.

(b) The protest must be in writing and must state fully and in

detail each reason for recovering the payment.

(c) The protest payment must be made within the period of time

set out in Subdivision (3) of Subsection (c) of Section 111.104

of this code for the filing of refund claims.

Acts 1981, 67th Leg., p. 1512, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 460, ch. 94, Sec. 6,

eff. May 10, 1983; Acts 1989, 71st Leg., ch. 232, Sec. 4, eff.

Sept. 1, 1989.

Sec. 112.052. TAXPAYER SUIT AFTER PAYMENT UNDER PROTEST. (a) A

person may bring suit against the state to recover an occupation,

excise, gross receipts, franchise, license, or privilege tax or

fee required to be paid to the state if the person has first paid

the tax under protest as required by Section 112.051 of this

code.

(b) A suit under this section must be brought before the 91st

day after the date the protest payment was made, or the suit is

barred, except that for the tax imposed by Chapter 171 for a

regular annual period, if an extension is granted to the taxpayer

under Section 171.202(c) for filing the report and the taxpayer

files the report on or before the last date of the extension

period, the protest required by Section 112.051 may be filed with

the report to cover the entire amount of tax paid for the period,

and suit for the recovery of the entire amount of tax paid for

the period may be filed before the 91st day after the date the

report is filed. If the report is not filed on or before the last

date of the extension period, a protest filed with the report

applies only to the amount of tax, if any, paid when the report

is filed.

(c) The state may bring a counterclaim in a suit brought under

this section if the counterclaim relates to taxes or fees imposed

under the same statute and during the same period as the taxes or

fees that are the subject of the suit and if the counterclaim is

filed not later than the 30th day before the date set for trial

on the merits of the suit. The state is not required to make an

assessment of the taxes or fees subject to the counterclaim under

any other statute, and the period of limitation applicable to an

assessment of the taxes or fees does not apply to a counterclaim

brought under this subsection.

Acts 1981, 67th Leg., p. 1512, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 1373, ch. 283, Sec. 6,

eff. Sept. 1, 1983; Acts 1989, 71st Leg., ch. 232, Sec. 5, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 486, Sec. 7.01, eff.

Sept. 1, 1993.

Sec. 112.053. TAXPAYER SUIT: PARTIES; ISSUES. (a) A suit

authorized by this subchapter must be brought against the public

official charged with the duty of collecting the tax or fee, the

comptroller, and the attorney general.

(b) The issues to be determined in the suit are limited to those

arising from the reasons expressed in the written protest as

originally filed.

(c) A copy of the written protest as originally filed must be

attached to the original petition filed by the person paying the

tax or fee with the court and to the copies of the original

petition served on the comptroller, the attorney general, and the

public official charged with the duty of collecting the tax or

fee.

Acts 1981, 67th Leg., p. 1512, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1987, 70th Leg., ch. 89, Sec. 2, eff. Sept.

1, 1987; Acts 1997, 75th Leg., ch. 1423, Sec. 19.05, eff. Sept.

1, 1997.

Sec. 112.054. TRIAL DE NOVO. The trial of the issues in a suit

under this subchapter is de novo.

Acts 1981, 67th Leg., p. 1512, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 112.055. CLASS ACTIONS. (a) In this section, a class

action includes a suit brought under this subchapter by at least

two persons who have paid taxes under protest as required by

Section 112.051 of this code.

(b) In a class action, all taxpayers who are within the same

class as the persons bringing the suit, who are represented in

the class action, and who have paid taxes under protest as

required by Section 112.051 of this code, are not required to

file separate suits, but are entitled to and are governed by the

decision rendered in the class action.

Acts 1981, 67th Leg., p. 1512, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 112.056. ADDITIONAL PROTEST PAYMENTS BEFORE HEARING. (a)

A petitioner shall pay additional taxes when due under protest

after the filing of a suit authorized by this subchapter and

before the trial. The petitioner may amend the original petition

to include all additional taxes paid under protest before five

days before the day the suit is set for a hearing or may elect to

file a separate suit. No such election shall prevent the court

from exercising its power to consolidate or sever suits and

claims under the Texas Rules of Civil Procedure.

(b) Repealed by Acts 1989, 71st Leg., ch. 232, Sec. 25(a), eff.

Sept. 1, 1989.

(c) This section applies to additional taxes paid under protest

only if a written protest is filed with the additional taxes and

the protest states the same reason for contending the payment of

taxes that was stated in the original protest.

Acts 1981, 67th Leg., p. 1513, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 1374, ch. 283, Sec. 7,

eff. Sept. 1, 1983; Acts 1989, 71st Leg., ch. 232, Sec. 25(a),

eff. Sept. 1, 1989.

Sec. 112.057. PROTEST PAYMENTS DURING APPEAL. (a) If the state

or the person who brought the suit appeals the judgment of a

trial court in a suit authorized by this subchapter, the person

who brought the suit shall continue to pay additional taxes under

protest as the taxes become due during the appeal.

(b) Additional taxes that are paid under protest during the

appeal of the suit shall be governed by the outcome of the suit

without the necessity of the person filing an additional suit for

the additional taxes.

Acts 1981, 67th Leg., p. 1513, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 232, Sec. 6, eff.

Sept. 1, 1989.

Sec. 112.058. SUBMISSION OF PROTEST PAYMENTS TO COMPTROLLER.

(a) Payments made under protest are to be handled as follows:

(1) An officer who receives payments made under protest as

required by Section 112.051 shall each day send to the

comptroller the payments, a list of the persons making the

payments, and a written statement that the payments were made

under protest.

(2) The comptroller shall, immediately on receipt, credit the

payments to each fund to which the tax or fee paid under protest

is allocated by law.

(3) The comptroller shall maintain detailed records of payments

made under protest.

(4) A payment under protest bears pro rata interest. The pro

rata interest is the amount of interest earned by the protested

funds.

(b) Repealed by Acts 2003, 78th Leg., ch. 1310, Sec. 121(25).

(c) Repealed by Acts 2003, 78th Leg., ch. 1310, Sec. 121(25).

(d) All protest payments of the following taxes that become due

during the fiscal biennium beginning September 1, 1987, may not

be placed in a suspense account, but shall immediately be

deposited to the credit of the fund or funds to which those taxes

are allocated by law:

(1) taxes imposed under Chapter 151, 152, 154, 155, 156, 157, or

171 of this code;

(2) taxes imposed under Article 4.11A, Insurance Code;

(3) surtaxes imposed under Chapters 221, 222, 223, 225, and 226,

Insurance Code; and

(4) taxes and fees paid under the provisions enacted by Article

9, H.B. No. 61, Acts of the 70th Legislature, 2nd Called Session,

1987.

(e) All protest payments of the taxes imposed under Chapters

151, 152, 154, 155, 156, 157, and 171 that become due during the

fiscal biennium beginning September 1, 1989, may not be placed in

a suspense account, but immediately shall be deposited to the

credit of the fund or funds to which those taxes are allocated by

law.

(f) All protest payments of taxes or of fees on prizes imposed

by and collected for the state under Chapter 2001, Occupations

Code, that become due on or after September 1, 1993, are governed

by Subchapter J, Chapter 403, Government Code.

Acts 1981, 67th Leg., p. 1513, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 233, Sec. 1, eff. June

3, 1985; Acts 1987, 70th Leg., ch. 421, Sec. 1, eff. Aug. 31,

1987; Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 10, Sec. 1;

Acts 1989, 71st Leg., ch. 232, Sec. 7, eff. Sept. 1, 1989; Acts

1991, 72nd Leg., ch. 641, Sec. 26, eff. Sept. 1, 1991; Acts 1993,

73rd Leg., ch. 286, Sec. 25, eff. Sept. 1, 1993; Acts 1993, 73rd

Leg., ch. 486, Sec. 7.02, eff. Sept. 1, 1993; Acts 1997, 75th

Leg., ch. 1423, Sec. 19.06, eff. Sept. 1, 1997; Acts 2001, 77th

Leg., ch. 1420, Sec. 14.836, eff. Sept. 1, 2001; Acts 2003, 78th

Leg., ch. 1310, Sec. 92, 121(25), eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.161, eff. September 1, 2005.

Sec. 112.059. DISPOSITION OF PROTEST PAYMENTS BELONGING TO THE

STATE. If a suit authorized by this subchapter is not brought in

the manner or within the time required or if the suit is properly

filed and results in a final determination that a tax payment or

a portion of a tax payment made under protest, including the pro

rata amount of interest earned on the payment, belongs to the

state, the comptroller shall ensure that the proper amount has

been deposited to the credit of the appropriate state fund.

Acts 1981, 67th Leg., p. 1513, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 641, Sec. 27, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 486, Sec. 7.03, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1423, Sec. 19.07, eff.

Sept. 1, 1997.

Sec. 112.060. CREDIT OR REFUND. (a) If a suit under this

subchapter results in a final determination that all or part of

the money paid under protest was unlawfully demanded by the

public official and belongs to the taxpayer, the comptroller

shall credit the proper amount, with the pro rata interest earned

on that amount, against any other amount finally determined to be

due to the state from the taxpayer according to information in

the custody of the comptroller and shall refund the remainder by

the issuance of a refund warrant.

(b) A refund warrant shall be written and signed by the

comptroller.

(c) Each tax refund warrant shall be drawn against each fund to

which the taxes paid under protest are allocated by law. If there

are not sufficient funds in each fund to which the taxes paid

under protest are allocated by law to pay a refund required to be

paid under Subsection (a) of this section, then the comptroller

shall draw the warrant against the General Revenue Fund or other

funds from which refund appropriations may be made, as the

comptroller determines appropriate.

(d) The comptroller shall issue each tax refund warrant and

shall deliver it to the person entitled to receive it.

(e) The comptroller may not refund an amount of tax to a

taxpayer or person who collects taxes from another person unless

the taxpayer or person refunds all the taxes to the person from

whom the taxes were collected.

Acts 1981, 67th Leg., p. 1514, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 233, Sec. 2, eff. June

3, 1985; Acts 1989, 71st Leg., ch. 232, Sec. 8, eff. Sept. 1,

1989; Acts 1993, 73rd Leg., ch. 486, Sec. 7.04, eff. Sept. 1,

1993; Acts 1997, 75th Leg., ch. 1040, Sec. 9, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1423, Sec. 19.08, eff. Sept. 1, 1997.

SUBCHAPTER C. INJUNCTIONS

Sec. 112.101. REQUIREMENTS BEFORE INJUNCTION. (a) An action

for a restraining order or injunction that prohibits the

assessment or collection of a tax or fee imposed by this title or

collected by the comptroller under any law, including a local tax

collected by the comptroller, or a statutory penalty assessed for

the failure to pay the tax or fee may not be brought against the

public official charged with the duty of collecting the tax or

fee or a representative of the public official unless the

applicant for the order or injunction has first:

(1) filed with the attorney general not later than the fifth day

before the date the action is filed a statement of the grounds on

which the order or injunction is sought; and

(2) either:

(A) paid to the public official who collects the tax or fee all

taxes, fees, and penalties then due by the applicant to the

state; or

(B) filed with the public official who collects the tax or fee a

good and sufficient bond to guarantee the payment of the taxes,

fees, and penalties in an amount equal to twice the amount of the

taxes, fees, and penalties then due and that may reasonably be

expected to become due during the period the order or injunction

is in effect.

(b) The amount and terms of the bond and the sureties on the

bond authorized by Subsection (a)(2)(B) must be approved by and

acceptable to the judge of the court granting the order or

injunction and the attorney general.

(c) The application for the restraining order or injunction must

state under the oath of the applicant or the agent or attorney of

the applicant that:

(1) the statement required by Subsection (a)(1) has been filed

as provided by that subsection; and

(2) the payment of taxes, fees, and penalties has been made as

provided by Subsection (a)(2)(A) or a bond has been approved and

filed as provided by Subsection (a)(2)(B) and Subsection (b).

(d) The public official shall deliver a payment or bond required

by Subsection (a)(2) to the comptroller. The comptroller shall

deposit a payment made under Subsection (a)(2)(A) to the credit

of each fund to which the tax, fee, or penalty is allocated by

law. A payment made under Subsection (a)(2)(A) bears pro rata

interest. The pro rata interest is the amount of interest that

would be due if the amount had been placed into the suspense

account of the comptroller.

Acts 1981, 67th Leg., p. 1514, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 232, Sec. 9, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 486, Sec. 7.05, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1423, Sec. 19.09, eff.

Sept. 1, 1997.

Sec. 112.1011. NATURE OF ACTION FOR INJUNCTION. (a) A court

may not issue a restraining order or consider the issuance of an

injunction that prohibits the assessment or collection of an

amount described by Section 112.101(a) unless the applicant for

the order or injunction demonstrates that:

(1) irreparable injury will result to the applicant if the order

or injunction is not granted;

(2) no other adequate remedy is available to the applicant; and

(3) the applicant has a reasonable possibility of prevailing on

the merits of the claim.

(b) If the court issues a temporary or permanent injunction, the

court shall determine whether the amount the assessment or

collection of which the applicant seeks to prohibit is due and

owing to the state by the applicant.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 10, eff. Sept. 1,

1989.

Sec. 112.1012. COUNTERCLAIM. The state may bring a counterclaim

in a suit for a temporary or permanent injunction brought under

this subchapter if the counterclaim relates to taxes or fees

imposed under the same statute and during the same period as the

taxes or fees that are the subject of the suit and if the

counterclaim is filed not later than the 30th day before the date

set for trial on the merits of the application for a temporary or

permanent injunction. The state is not required to make an

assessment of the taxes or fees subject to the counterclaim under

any other statute, and the period of limitation applicable to an

assessment of the taxes or fees does not apply to a counterclaim

brought under this section.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 11, eff. Sept. 1,

1989.

Sec. 112.102. RECORDS AFTER INJUNCTION. (a) After the granting

of a restraining order or injunction under this subchapter, the

applicant shall make and keep records of all taxes accruing

during the period that the order or injunction is effective.

(b) The records are open for inspection by the attorney general

and the public officer authorized to enforce the collection of

the tax to which the order or injunction applies during the

period that the order or injunction is effective and for one year

after the date that the order or injunction expires.

(c) The records must be adequate to determine the amount of all

affected taxes or fees accruing during the period that the order

or injunction is effective.

Acts 1981, 67th Leg., p. 1515, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 232, Sec. 12, eff.

Sept. 1, 1989.

Sec. 112.103. REPORTS AFTER INJUNCTION. (a) On the first

Monday of each month during the period that an order or

injunction granted under this subchapter is effective, the

applicant shall make and file a report with the state officer

authorized to enforce the collection of the tax to which the

order or injunction applies.

(b) The report must include the following monthly information:

(1) the amount of the tax accruing;

(2) a description of the total purchases, receipts, sales, and

dispositions of all commodities, products, materials, articles,

items, services, and transactions on which the tax is levied or

by which the tax is measured;

(3) the name and address of each person to whom a commodity,

product, material, or article is sold or distributed or for whom

a service is performed; and

(4) if payment of the tax is evidenced or measured by the sale

or use of stamps or tickets, a complete record of all stamps or

tickets used, sold, or handled.

(c) The report shall be made on a form prescribed by the state

official with whom the report is required to be filed.

Acts 1981, 67th Leg., p. 1515, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 232, Sec. 13, eff.

Sept. 1, 1989.

Sec. 112.104. ADDITIONAL PAYMENTS OR BOND. (a) If an applicant

for an order or injunction granted under this subchapter has not

filed a bond as required by Section 112.101(a)(2)(B) of this

code, the applicant shall pay to the comptroller all taxes, fees,

and penalties to which the order or injunction applies as those

taxes, fees, and penalties accrue and before they become

delinquent. The comptroller shall credit the payment to each fund

to which the tax, fee, or penalty is allocated by law.

(b) If the attorney general determines that the amount of a bond

filed under this subchapter is insufficient to cover double the

amount of taxes, fees, and penalties accruing after the

restraining order or injunction is granted, the attorney general

shall demand that the applicant file an additional bond.

Acts 1981, 67th Leg., p. 1515, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 232, Sec. 14, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 486, Sec. 7.06, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1423, Sec. 19.10, eff.

Sept. 1, 1997.

Sec. 112.105. DISMISSAL OF INJUNCTION. (a) The attorney

general or the state official authorized to enforce the

collection of a tax to which an order or injunction under this

subchapter applies may file in the court that has granted the

order or injunction an affidavit stating that the applicant has

failed to comply with or has violated a provision of this

subchapter.

(b) On the filing of an affidavit authorized by Subsection (a)

of this section, the clerk of the court shall give notice to the

applicant to appear before the court to show cause why the order

or injunction should not be dismissed. The notice shall be served

by the sheriff of the county where the applicant resides or by

any other peace officer in the state.

(c) The date of the show-cause hearing, which shall be within

five days of service of the notice or as soon as the court can

hear it, shall be named in the notice.

(d) If the court finds that the applicant failed, at any time

before the suit is finally disposed of by the court of last

resort, to make and keep a record, file a report, file an

additional bond on the demand of the attorney general, or pay

additional taxes, fees, and penalties as required by this

subchapter, the court shall dismiss the application and dissolve

the order or injunction.

Acts 1981, 67th Leg., p. 1515, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 112.106. FINAL DISMISSAL OR DISSOLUTION OF INJUNCTION. (a)

If a restraining order or injunction is finally dismissed or

dissolved, the comptroller shall:

(1) if a bond was filed, make demand on the applicant and the

applicant's sureties for the immediate payment of all taxes,

fees, and penalties due the state; or

(2) if no bond was filed, ensure that the proper amount of

taxes, fees, and penalties has been deposited to the credit of

the proper fund to which the taxes, fees, and penalties are

allocated.

(b) Taxes, fees, and penalties that are secured by a bond and

remain unpaid after a demand for payment shall be recovered in a

suit by the attorney general against the applicant and the

applicant's sureties in a court of competent jurisdiction of

Travis County or in any other court having jurisdiction of the

suit.

Acts 1981, 67th Leg., p. 1516, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1993, 73rd Leg., ch. 486, Sec. 7.07, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1423, Sec. 19.11, eff.

Sept. 1, 1997.

Sec. 112.107. CREDIT OR REFUND. If the final judgment in a suit

under this subchapter maintains the right of the applicant for a

temporary or permanent injunction to prevent the assessment or

collection of the tax, the comptroller shall credit the money

deposited under this subchapter, with the pro rata interest

earned on the money, against any other amount finally determined

to be due to the state from the applicant according to

information in the custody of the comptroller and shall refund

the remainder to the applicant.

Acts 1981, 67th Leg., p. 1516, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 232, Sec. 15, eff.

Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 486, Sec. 7.08, eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1423, Sec. 19.12, eff.

Sept. 1, 1997.

Sec. 112.108. OTHER ACTIONS PROHIBITED. Except for a

restraining order or injunction issued as provided by this

subchapter, a court may not issue a restraining order,

injunction, declaratory judgment, writ of mandamus or

prohibition, order requiring the payment of taxes or fees into

the registry or custody of the court, or other similar legal or

equitable relief against the state or a state agency relating to

the applicability, assessment, collection, or constitutionality

of a tax or fee covered by this subchapter or the amount of the

tax or fee due, provided, however, that after filing an oath of

inability to pay the tax, penalties, and interest due, a party

may be excused from the requirement of prepayment of tax as a

prerequisite to appeal if the court, after notice and hearing,

finds that such prepayment would constitute an unreasonable

restraint on the party's right of access to the courts. The court

may grant such relief as may be reasonably required by the

circumstances. A grant of declaratory relief against the state or

a state agency shall not entitle the winning party to recover

attorney fees.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 16, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 579, Sec. 13, eff.

Jan. 1, 1996.

SUBCHAPTER D. SUIT FOR TAX REFUND

Sec. 112.151. SUIT FOR REFUND. (a) A person may sue the

comptroller to recover an amount of tax, penalty, or interest

that has been the subject of a tax refund claim if the person

has:

(1) filed a tax refund claim under Section 111.104 of this code;

(2) filed, as provided by Section 111.105 of this code, a motion

for rehearing that has been denied by the comptroller; and

(3) paid any additional tax found due in a jeopardy or

deficiency determination that applies to the tax liability period

covered in the tax refund claim.

(b) The suit must be brought against both the comptroller and

the attorney general and must be filed in a district court.

(c) The suit must be filed before the expiration of 30 days

after the issue date of the denial of the motion for rehearing or

it is barred.

(d) The amount of the refund sought must be set out in the

original petition. A copy of the motion for rehearing filed under

Section 111.105 of this code must be attached to the original

petition filed with the court and to the copies of the original

petition served on the comptroller and the attorney general.

(e) A person may not intervene in the suit.

(f) Repealed by Acts 1997, 75th Leg., ch. 1423, Sec. 19.128,

eff. Sept. 1, 1997.

Acts 1981, 67th Leg., p. 1516, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1987, 70th Leg., ch. 89, Sec. 3, eff. Sept.

1, 1987; Acts 1989, 71st Leg., ch. 232, Sec. 17, 25(a), eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1423, Sec. 19.128, eff.

Sept. 1, 1997.

Sec. 112.1512. COUNTERCLAIM. The state may bring a counterclaim

in a suit brought under this subchapter if the counterclaim

relates to taxes or fees imposed under the same statute and

during the same period as the taxes or fees that are the subject

of the suit and if the counterclaim is filed not later than the

30th day before the date set for trial on the merits of the suit.

The state is not required to make an assessment of the taxes or

fees subject to the counterclaim under any other statute, and the

period of limitation applicable to an assessment of the taxes or

fees does not apply to a counterclaim brought under this section.

Added by Acts 1989, 71st Leg., ch. 232, Sec. 18, eff. Sept. 1,

1989.

Sec. 112.152. ISSUES IN SUIT. (a) The grounds of error

contained in the motion for rehearing are the only issues that

may be raised in a suit under this subchapter.

(b) The suit applies only to a tax liability period considered

in the comptroller's decision.

Acts 1981, 67th Leg., p. 1516, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 112.153. ATTORNEY GENERAL TO REPRESENT COMPTROLLER. The

attorney general shall represent the comptroller in a suit under

this subchapter.

Acts 1981, 67th Leg., p. 1517, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 112.154. TRIAL DE NOVO. In a suit under this subchapter,

the issues shall be tried de novo as are other civil cases.

Acts 1981, 67th Leg., p. 1517, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 112.155. JUDGMENT. (a) The amount of a judgment for the

plaintiff shall be credited against any tax, penalty, or interest

imposed by this title or by Section 81.111, Natural Resources

Code, and due from the plaintiff.

(b) The remainder of the amount of a judgment not credited to a

tax, penalty, or interest due shall be refunded to the plaintiff.

(c) The plaintiff is entitled to interest on the amount of tax

included in a judgment for the plaintiff equal to the amount of

interest that would be due if the tax had been deposited in the

suspense account of the comptroller. The interest accrues

beginning from the date that the tax was paid until:

(1) the date that the amount is credited against the plaintiff's

tax liability; or

(2) a date determined by the comptroller that is not sooner than

10 days before the actual date on which a refund warrant is

issued.

Acts 1981, 67th Leg., p. 1517, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 232, Sec. 19, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1423, Sec. 19.13, eff.

Sept. 1, 1997.

Sec. 112.156. RES JUDICATA. The rule of res judicata applies in

a suit under this subchapter only if the issues and the tax

liability periods in controversy are the same as were decided in

a previous final judgment entered in a Texas court of record in a

suit between the same parties.

Acts 1981, 67th Leg., p. 1517, ch. 389, Sec. 1, eff. Jan. 1,

1982.



CHAPTER 113. TAX LIENS

TAX CODE

TITLE 2. STATE TAXATION

SUBTITLE B. ENFORCEMENT AND COLLECTION

CHAPTER 113. TAX LIENS

SUBCHAPTER A. FILING AND RELEASE OF STATE TAX LIENS

Sec. 113.001. TAX LIABILITY SECURED BY LIEN. (a) All taxes,

fines, interest, and penalties due by a person to the state under

this title are secured by a lien on all of the person's property

that is subject to execution.

(b) The lien for taxes attaches to all of the property of a

person liable for the taxes.

Acts 1981, 67th Leg., p. 1518, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 37, Sec. 2, eff. Aug.

26, 1985.

Sec. 113.002. TAX LIEN NOTICE. (a) The comptroller shall issue

and file a tax lien notice required by this chapter.

(b) A tax lien notice must include the following information:

(1) the name and address of the taxpayer;

(2) the type of tax that is owing;

(3) each period for which the tax is claimed to be delinquent;

and

(4) the amount of tax only due for each period, excluding the

amount of any penalty, interest, or other charge.

(c) A tax lien notice may include other relevant information

that the comptroller considers proper.

Acts 1981, 67th Leg., p. 1518, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 113.0021. APPLICATION TO OTHER TAXES AND FEES. This

chapter also applies to a tax or fee that the comptroller is

required to collect under a law not included in this title.

Added by Acts 1991, 72nd Leg., ch. 705, Sec. 8, eff. Sept. 1,

1991.

Sec. 113.003. EXECUTION OF DOCUMENTS. The comptroller may

execute, certify, authenticate, or sign any instrument authorized

under this chapter to be issued by the comptroller or under the

comptroller's authority with a facsimile signature and seal.

Acts 1981, 67th Leg., p. 1518, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 113.004. STATE TAX LIEN BOOK. The county clerk of each

county shall provide at the expense of the county a well-bound

book, entitled "State Tax Liens," in which notices of state tax

liens filed by the comptroller are recorded.

Acts 1981, 67th Leg., p. 1519, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 113.005. DUTIES OF COUNTY CLERK. (a) On receipt of a tax

lien notice from the comptroller, the county clerk shall

immediately:

(1) record the notice in the state tax lien book;

(2) note on the notice the date and hour of its recording;

(3) enter in an alphabetical index the name of each person to

whom the notice applies, along with the volume and page number of

the state tax lien book where the notice is recorded;

(4) furnish to the comptroller, on a form prescribed by the

comptroller, a notice showing that the tax lien notice is

recorded and filed, the date and hour of its recording and

filing, and the volume and page number of the state tax lien book

where the lien is recorded; and

(5) send the comptroller a statement of the fee due for

recording and indexing the lien.

(b) This section prevails over conflicting provisions of other

law.

Acts 1981, 67th Leg., p. 1519, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 113.006. EFFECT OF FILING TAX LIEN NOTICE. (a) The filing

and recording of a tax lien notice constitutes a record of the

notice.

(b) One tax lien notice is sufficient to cover all taxes of any

nature administered by the comptroller, including penalty and

interest computed by reference to the amount of tax, that may

have accrued before or after the filing of the notice.

Acts 1981, 67th Leg., p. 1519, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1997, 75th Leg., ch. 1040, Sec. 10, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 209, Sec. 15, eff. Oct.

1, 2003.

Sec. 113.007. EVIDENCE OF TAX PAYMENT. A payment in whole or in

part of a tax secured by a state tax lien may be evidenced by a

receipt, acknowledgment, or release signed by an authorized

representative of the state agency that filed the lien.

Acts 1981, 67th Leg., p. 1519, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 113.008. RELEASE OF LIEN ON SPECIFIC PROPERTY. (a) With

the approval of the attorney general, the comptroller may release

a state tax lien on specific real or personal property when

payment of the reasonable cash market value of the property is

made to the comptroller.

(b) The value of the property to be released shall be determined

in the manner prescribed by the comptroller.

Acts 1981, 67th Leg., p. 1519, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 113.009. FILING OF TAX LIEN RELEASE. (a) A tax lien

release shall be filed in the office of the county clerk in the

manner that other releases are filed. On the filing of a release,

the county clerk shall release the state tax lien filed with the

clerk in accordance with the regulations of the clerk's office.

(b) The county clerk may send the comptroller a statement of the

customary fee due for the filing and indexing of the release of

the tax lien notice, and the comptroller may pay the fee charged.

The comptroller may collect the amount of the fee paid under this

subsection by the comptroller from the taxpayer against whom the

lien was filed.

(c) A state tax lien filed under this chapter may not be

released fully until the taxpayer pays all other taxes,

penalties, interest, fees, or sums that the taxpayer owes the

state and that are administered or collected by the comptroller.

Acts 1981, 67th Leg., p. 1519, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 460, ch. 94, Sec. 5,

eff. May 10, 1983; Acts 2001, 77th Leg., ch. 442, Sec. 7, eff.

Sept. 1, 2001.

Sec. 113.010. RELEASE OF LIEN BY ASSIGNEE. A release in whole

or in part by an assignee of the state's claim for a tax and of

its tax lien or of a judgment for a tax secured by a tax lien may

be filed and recorded with the county clerk for the same fee and

in the same manner as a release by the comptroller or by another

state agency that may file a notice of a lien in the state tax

lien records.

Acts 1981, 67th Leg., p. 1520, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 113.011. LIENS FILED WITH TEXAS DEPARTMENT OF MOTOR

VEHICLES. The comptroller shall furnish to the Texas Department

of Motor Vehicles each release of a tax lien filed by the

comptroller with that department.

Acts 1981, 67th Leg., p. 1520, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1995, 74th Leg., ch. 165, Sec. 22(69), eff.

Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3K.07, eff. September 1, 2009.

SUBCHAPTER B. APPLICATIONS AND STATUS OF STATE TAX LIENS

Sec. 113.101. APPLICABILITY OF LIEN BEFORE FILING. (a) No lien

created by this title is effective against a person listed in

Subsection (b) of this section who acquires a lien, title, or

other right or interest in property before the filing, recording,

and indexing of the lien:

(1) on real property, in the county where the property is

located; or

(2) on personal property, in the county where the taxpayer

resided at the time the tax became due and payable or in the

county where the taxpayer filed the report.

(b) This section applies to a bona fide purchaser, mortgagee,

holder of a deed of trust, judgment creditor, or any other person

who acquired the lien, title, or right or interest in the

property for bona fide consideration.

Acts 1981, 67th Leg., p. 1520, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 113.102. APPLICABILITY OF LIEN TO MERCHANDISE PURCHASED.

No lien created by this title is effective against a bona fide

purchaser for value of goods, wares, or merchandise daily exposed

for sale in the regular course of business if the purchase and

actual or constructive possession of the goods, wares, or

merchandise is completed before the goods, wares, or merchandise

are seized under a valid legal writ or other lawful process.

Acts 1981, 67th Leg., p. 1520, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 113.103. APPLICABILITY OF LIEN TO FINANCIAL INSTITUTIONS.

(a) A bank or savings and loan institution is not required to

recognize the claim of the state to a deposit or to withhold

payment of a deposit to a depositor or to the depositor's order

unless the bank or institution has been served by the comptroller

with a notice of the state's claim.

(b) Notice of a state claim must be in writing and be served by

certified mail to the bank or institution or served personally on

the president or any vice-president, cashier, or assistant

cashier of the bank or institution.

Acts 1981, 67th Leg., p. 1520, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 113.104. PREFERENTIAL TRANSFERS. (a) The comptroller may

recover in a suit brought in Travis County by the attorney

general the property or the value of property transferred in a

preferential transfer.

(b) The transfer of property or an interest in property by a

person who at the time of the transfer is insolvent and has

received or withheld money as a tax under this title or who is

delinquent in the payment of a tax imposed by this title is a

preferential transfer if the transfer occurred during the

six-month period before the date of the filing of a tax lien

notice against the transferor as permitted by this chapter and if

the transfer is made with intent to defraud the state. The

transfer of the property or the interest in property without

adequate and sufficient consideration creates a rebuttable

presumption that the transfer was made with intent to defraud the

state. A transfer with sufficient consideration creates a

rebuttable presumption that the transfer was not made with intent

to defraud the state.

(c) All property subject to execution of a transferee in a

preferential transfer is subject to a prior lien in favor of the

state to secure the recovery of the value of the property

transferred in a preferential transfer.

(d) The remedies provided by this section are cumulative of

other remedies of the comptroller as a creditor.

Acts 1981, 67th Leg., p. 1520, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 113.105. TAX LIEN; PERIOD OF VALIDITY. (a) The state tax

lien on personal property and real estate continues until the

taxes secured by the lien are paid.

(b) The state tax lien on personal property and real estate

attaches to personal property and real estate owned by the

taxpayer beginning on the first day of the period for which the

lien is filed by the state.

Acts 1981, 67th Leg., p. 1521, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 37, Sec. 1, eff. Aug.

26, 1985; Acts 1987, 70th Leg., 2nd C.S., ch. 1, Sec. 9, eff.

July 21, 1987; Acts 2001, 77th Leg., ch. 442, Sec. 8, eff. Sept.

1, 2001.

Sec. 113.106. LIEN; SUIT TO DETERMINE VALIDITY. (a) In an

action to determine the validity of a state tax lien, the lien

shall be:

(1) perpetuated and foreclosed; or

(2) nullified.

(b) If a lien is perpetuated and foreclosed, no further action

or notice on the judgment is required, and the notice of the

state tax lien on record continues in effect.

(c) If all or part of a lien is nullified, a certified copy of

the judgment may be filed with the county clerk of the county

where the tax lien notice was filed and may be recorded in the

same manner as a release by the comptroller.

(d) Execution, order for sale, or other process for the

enforcement of the lien may be issued on the judgment at any

time.

(e) A person must bring suit to determine the validity of a

state tax lien not later than the 10th anniversary of the date

the lien was filed. If more than one state tax lien has been

filed relating to the same tax liability, the 10-year limitation

period provided by this subsection is calculated from the date of

the filing of the first lien relating to the liability.

(f) A taxpayer is presumed to have received proper notice of the

taxpayer's tax liability if the notice is delivered to the

taxpayer's last address of record with the comptroller. The

taxpayer may rebut the presumption by presenting substantive

evidence that demonstrates that notice of the tax liability was

not received. If the taxpayer rebuts the presumption of receipt

of proper notice with evidence the comptroller considers

satisfactory, the period of limitations for filing suit provided

by Subsection (e) does not apply.

Acts 1981, 67th Leg., p. 1521, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

931, Sec. 7, eff. June 15, 2007.

Sec. 113.107. ASSIGNMENT OF JUDGMENT ON LIEN. (a) A judgment

perpetuating and foreclosing a tax lien may be transferred and

assigned for the amount of the taxes covered in the judgment and

may be reassigned by a subsequent holder.

(b) An assignment shall be filed and recorded and shall be

released in the same manner as are liens before judgment.

(c) If notice of the assignment is given as provided by

Subchapter E of Chapter 111 of this code, the assignee is fully

subrogated to and succeeds to all rights, liens, and remedies of

the state.

Acts 1981, 67th Leg., p. 1521, ch. 389, Sec. 1, eff. Jan. 1,

1982.



CHAPTER 141. MULTISTATE TAX COMPACT

TAX CODE

TITLE 2. STATE TAXATION

SUBTITLE D. COMPACTS AND UNIFORM LAWS

CHAPTER 141. MULTISTATE TAX COMPACT

Sec. 141.001. ADOPTION OF MULTISTATE TAX COMPACT. The

Multistate Tax Compact is adopted and entered into with all

jurisdictions legally adopting it to read as follows:

MULTISTATE TAX COMPACT

ARTICLE I. PURPOSES

The purposes of this compact are to:

1. Facilitate proper determination of state and local tax

liability of multistate taxpayers, including the equitable

apportionment of tax bases and settlement of apportionment

disputes.

2. Promote uniformity or compatibility in significant components

of tax systems.

3. Facilitate taxpayer convenience and compliance in the filing

of tax returns and in other phases of tax administration.

4. Avoid duplicative taxation.

ARTICLE II. DEFINITIONS

As used in this compact:

1. "State" means a state of the United States, the District of

Columbia, the Commonwealth of Puerto Rico, or any territory or

possession of the United States.

2. "Subdivision" means any governmental unit or special district

of a state.

3. "Taxpayer" means any corporation, partnership, firm,

association, governmental unit or agency or person acting as a

business entity in more than one state.

4. "Income tax" means a tax imposed on or measured by net income

including any tax imposed on or measured by an amount arrived at

by deducting expenses from gross income, one or more forms of

which expenses are not specifically and directly related to

particular transactions.

5. "Capital stock tax" means a tax measured in any way by the

capital of a corporation considered in its entirety.

6. "Gross receipts tax" means a tax, other than a sales tax,

which is imposed on or measured by the gross volume of business,

in terms of gross receipts or in other terms, and in the

determination of which no deduction is allowed which would

constitute the tax an income tax.

7. "Sales tax" means a tax imposed with respect to the transfer

for a consideration of ownership, possession or custody of

tangible personal property or the rendering of services measured

by the price of the tangible personal property transferred or

services rendered and which is required by state or local law to

be separately stated from the sales price by the seller, or which

is customarily separately stated from the sales price, but does

not include a tax imposed exclusively on the sale of a

specifically identified commodity or article or class of

commodities or articles.

8. "Use tax" means a nonrecurring tax, other than a sales tax,

which (a) is imposed on or with respect to the exercise or

enjoyment of any right or power over tangible personal property

incident to the ownership, possession or custody of that property

or the leasing of that property from another including any

consumption, keeping, retention, or other use of tangible

personal property and (b) is complementary to a sales tax.

9. "Tax" means an income tax, capital stock tax, gross receipts

tax, sales tax, use tax, and any other tax which has a multistate

impact, except that the provisions of Articles III, IV and V of

this compact shall apply only to the taxes specifically

designated therein and the provisions of Article IX of this

compact shall apply only in respect to determinations pursuant to

Article IV.

ARTICLE III. ELEMENTS OF INCOME TAX LAWS

Taxpayer Option, State and Local Taxes

1. Any taxpayer subject to an income tax whose income is subject

to apportionment and allocation for tax purposes pursuant to the

laws of a party state or pursuant to the laws of subdivisions in

two or more party states may elect to apportion and allocate his

income in the manner provided by the laws of such state or by the

laws of such states and subdivisions without reference to this

compact, or may elect to apportion and allocate in accordance

with Article IV. This election for any tax year may be made in

all party states or subdivisions thereof or in any one or more of

the party states or subdivisions thereof without reference to the

election made in the others. For the purposes of this paragraph,

taxes imposed by subdivisions shall be considered separately from

state taxes and the apportionment and allocation also may be

applied to the entire tax base. In no instance wherein Article IV

is employed for all subdivisions of a state may the sum of all

apportionments and allocations to subdivisions within a state be

greater than the apportionment and allocation that would be

assignable to that state if the apportionment or allocation were

being made with respect to a state income tax.

Taxpayer Option, Short Form

2. Each party state or any subdivision thereof which imposes an

income tax shall provide by law that any taxpayer required to

file a return, whose only activities within the taxing

jurisdiction consist of sales and do not include owning or

renting real estate or tangible personal property, and whose

dollar volume of gross sales made during the tax year within the

state or subdivision, as the case may be, is not in excess of

$100,000 may elect to report and pay any tax due on the basis of

a percentage of such volume, and shall adopt rates which shall

produce a tax which reasonably approximates the tax otherwise

due. The Multistate Tax Commission, not more than once in five

years, may adjust the $100,000 figure in order to reflect such

changes as may occur in the real value of the dollar, and such

adjusted figure, upon adoption by the commission, shall replace

the $100,000 figure specifically provided herein. Each party

state and subdivision thereof may make the same election

available to taxpayers additional to those specified in this

paragraph.

Coverage

3. Nothing in this article relates to the reporting or payment of

any tax other than an income tax.

ARTICLE IV. DIVISION OF INCOME

1. As used in this article, unless the context otherwise

requires:

(a) "Business income" means income arising from transactions and

activity in the regular course of the taxpayer's trade or

business and includes income from tangible and intangible

property if the acquisition, management, and disposition of the

property constitute integral parts of the taxpayer's regular

trade or business operations.

(b) "Commercial domicile" means the principal place from which

the trade or business of the taxpayer is directed or managed.

(c) "Compensation" means wages, salaries, commissions and any

other form of remuneration paid to employees for personal

services.

(d) "Financial organization" means any bank, trust company,

savings bank, industrial bank, land bank, safe deposit company,

private banker, savings and loan association, credit union,

cooperative bank, small loan company, sales finance company,

investment company, or any type of insurance company.

(e) "Nonbusiness income" means all income other than business

income.

(f) "Public utility" means any business entity (1) which owns or

operates any plant, equipment, property, franchise, or license

for the transmission of communications, transportation of goods

or persons, except by pipe line, or the production, transmission,

sale, delivery, or furnishing of electricity, water or steam; and

(2) whose rates of charges for goods or services have been

established or approved by a federal, state or local government

or governmental agency.

(g) "Sales" means all gross receipts of the taxpayer not

allocated under paragraphs of this article.

(h) "State" means any state of the United States, the District

of Columbia, the Commonwealth of Puerto Rico, any territory or

possession of the United States, and any foreign country or

political subdivision thereof.

(i) "This state" means the state in which the relevant tax

return is filed or, in the case of application of this article to

the apportionment and allocation of income for local tax

purposes, the subdivision or local taxing district in which the

relevant tax return is filed.

2. Any taxpayer having income from business activity which is

taxable both within and without this state, other than activity

as a financial organization or public utility or the rendering of

purely personal services by an individual, shall allocate and

apportion his net income as provided in this article. If a

taxpayer has income from business activity as a public utility

but derives the greater percentage of his income from activities

subject to this article, the taxpayer may elect to allocate and

apportion his entire net income as provided in this article.

3. For purposes of allocation and apportionment of income under

this article, a taxpayer is taxable in another state if (1) in

that state he is subject to a net income tax, a franchise tax

measured by net income, a franchise tax for the privilege of

doing business, or a corporate stock tax, or (2) that state has

jurisdiction to subject the taxpayer to a net income tax

regardless of whether, in fact, the state does or does not.

4. Rents and royalties from real or tangible personal property,

capital gains, interest, dividends or patent or copyright

royalties, to the extent that they constitute nonbusiness income,

shall be allocated as provided in paragraphs 5 through 8 of this

article.

5. (a) Net rents and royalties from real property located in this

state are allocable to this state.

(b) Net rents and royalties from tangible personal property are

allocable to this state: (1) if and to the extent that the

property is utilized in this state, or (2) in their entirety if

the taxpayer's commercial domicile is in this state and the

taxpayer is not organized under the laws of or taxable in the

state in which the property is utilized.

(c) The extent of utilization of tangible personal property in a

state is determined by multiplying the rents and royalties by a

fraction, the numerator of which is the number of days of

physical location of the property in the state during the rental

or royalty period in the taxable year and the denominator of

which is the number of days of physical location of the property

everywhere during all rental or royalty periods in the taxable

year. If the physical location of the property during the rental

or royalty period is unknown or unascertainable by the taxpayer,

tangible personal property is utilized in the state in which the

property was located at the time the rental or royalty payer

obtained possession.

6. (a) Capital gains and losses from sales of real property

located in this state are allocable to this state.

(b) Capital gains and losses from sales of tangible personal

property are allocable to this state if (1) the property had a

situs in this state at the time of the sale, or (2) the

taxpayer's commercial domicile is in this state and the taxpayer

is not taxable in the state in which the property had a situs.

(c) Capital gains and losses from sales of intangible personal

property are allocable to this state if the taxpayer's commercial

domicile is in this state.

7. Interest and dividends are allocable to this state if the

taxpayer's commercial domicile is in this state.

8. (a) Patent and copyright royalties are allocable to this

state: (1) if and to the extent that the patent or copyright is

utilized by the payer in this state, or (2) if and to the extent

that the patent or copyright is utilized by the payer in a state

in which the taxpayer is not taxable and the taxpayer's

commercial domicile is in this state.

(b) A patent is utilized in a state to the extent that it is

employed in production, fabrication, manufacturing, or other

processing in the state or to the extent that a patented product

is produced in the state. If the basis of receipts from patent

royalties does not permit allocation to states or if the

accounting procedures do not reflect states of utilization, the

patent is utilized in the state in which the taxpayer's

commercial domicile is located.

(c) A copyright is utilized in a state to the extent that

printing or other publication originates in the state. If the

basis of receipts from copyright royalties does not permit

allocation to states or if the accounting procedures do not

reflect states of utilization, the copyright is utilized in the

state in which the taxpayer's commercial domicile is located.

9. All business income shall be apportioned to this state by

multiplying the income by a fraction, the numerator of which is

the property factor plus the payroll factor plus the sales

factor, and the denominator of which is three.

10. The property factor is a fraction, the numerator of which is

the average value of the taxpayer's real and tangible personal

property owned or rented and used in this state during the tax

period and the denominator of which is the average value of all

the taxpayer's real and tangible personal property owned or

rented and used during the tax period.

11. Property owned by the taxpayer is valued at its original

cost. Property rented by the taxpayer is valued at eight times

the net annual rental rate. Net annual rental rate is the annual

rental rate paid by the taxpayer less any annual rental rate

received by the taxpayer from subrentals.

12. The average value of property shall be determined by

averaging the values at the beginning and ending of the tax

period but the tax administrator may require the averaging of

monthly values during the tax period if reasonably required to

reflect properly the average value of the taxpayer's property.

13. The payroll factor is a fraction, the numerator of which is

the total amount paid in this state during the tax period by the

taxpayer for compensation and the denominator of which is the

total compensation paid everywhere during the tax period.

14. Compensation is paid in this state if:

(a) the individual's service is performed entirely within the

state;

(b) the individual's service is performed both within and

without the state, but the service performed without the state is

incidental to the individual's service within the state; or

(c) some of the service is performed in the state and (1) the

base of operations or, if there is no base of operations, the

place from which the service is directed or controlled is in the

state, or (2) the base of operations or the place from which the

service is directed or controlled is not in any state in which

some part of the service is performed, but the individual's

residence is in this state.

15. The sales factor is a fraction, the numerator of which is the

total sales of the taxpayer in this state during the tax period,

and the denominator of which is the total sales of the taxpayer

everywhere during the tax period.

16. Sales of tangible personal property are in this state if:

(a) the property is delivered or shipped to a purchaser, other

than the United States government, within this state regardless

of the f. o. b. point or other conditions of the sale; or

(b) the property is shipped from an office, store, warehouse,

factory, or other place of storage in this state and (1) the

purchaser is the United States government or (2) the taxpayer is

not taxable in the state of the purchaser.

17. Sales, other than sales of tangible personal property, are in

this state if:

(a) the income-producing activity is performed in this state; or

(b) the income-producing activity is performed both in and

outside this state and a greater proportion of the

income-producing activity is performed in this state than in any

other state, based on costs of performance.

18. If the allocation and apportionment provisions of this

article do not fairly represent the extent of the taxpayer's

business activity in this state, the taxpayer may petition for or

the tax administrator may require, in respect to all or any part

of the taxpayer's business activity, if reasonable:

(a) separate accounting;

(b) the exclusion of any one or more of the factors;

(c) the inclusion of one or more additional factors which will

fairly represent the taxpayer's business activity in this state;

or

(d) the employment of any other method to effectuate an

equitable allocation and apportionment of the taxpayer's income.

ARTICLE V. ELEMENTS OF SALES AND USE TAX LAWS

Tax Credit

1. Each purchaser liable for a use tax on tangible personal

property shall be entitled to full credit for the combined amount

or amounts of legally imposed sales or use taxes paid by him with

respect to the same property to another state and any subdivision

thereof. The credit shall be applied first against the amount of

any use tax due the state, and any unused portion of the credit

shall then be applied against the amount of any use tax due a

subdivision.

Exemption Certificates, Vendors May Rely

2. Whenever a vendor receives and accepts in good faith from a

purchaser a resale or other exemption certificate or other

written evidence of exemption authorized by the appropriate state

or subdivision taxing authority, the vendor shall be relieved of

liability for a sales or use tax with respect to the transaction.

ARTICLE VI. THE COMMISSION

Organization and Management

1. (a) The Multistate Tax Commission is hereby established. It

shall be composed of one "member" from each party state who shall

be the head of the state agency charged with the administration

of the types of taxes to which this compact applies. If there is

more than one such agency the state shall provide by law for the

selection of the commission member from the heads of the relevant

agencies. State law may provide that a member of the commission

be represented by an alternate but only if there is on file with

the commission written notification of the designation and

identity of the alternate. The attorney general of each party

state or his designee, or other counsel if the laws of the party

state specifically provide, shall be entitled to attend the

meetings of the commission, but shall not vote. Such attorneys

general, designees, or other counsel shall receive all notices of

meetings required under paragraph 1(e) of this article.

(b) Each party state shall provide by law for the selection of

representatives from its subdivisions affected by this compact to

consult with the commission member from that state.

(c) Each member shall be entitled to one vote. The commission

shall not act unless a majority of the members are present, and

no action shall be binding unless approved by a majority of the

total number of members.

(d) The commission shall adopt an official seal to be used as it

may provide.

(e) The commission shall hold an annual meeting and such other

regular meetings as its bylaws may provide and such special

meetings as its executive committee may determine. The commission

bylaws shall specify the dates of the annual and any other

regular meetings, and shall provide for the giving of notice of

annual, regular and special meetings. Notices of special meetings

shall include the reasons therefor and an agenda of the items to

be considered.

(f) The commission shall elect annually, from among its members,

a chairman, a vice-chairman and a treasurer. The commission shall

appoint an executive director who shall serve at its pleasure,

and it shall fix his duties and compensation. The executive

director shall be secretary of the commission. The commission

shall make provision for the bonding of such of its officers and

employees as it may deem appropriate.

(g) Irrespective of the civil service, personnel or other merit

system laws of any party state, the executive director shall

appoint or discharge such personnel as may be necessary for the

performance of the functions of the commission and shall fix

their duties and compensation. The commission bylaws shall

provide for personnel policies and programs.

(h) The commission may borrow, accept or contract for the

services of personnel from any state, the United States, or any

other governmental entity.

(i) The commission may accept for any of its purposes and

functions any and all donations and grants of money, equipment,

supplies, materials and services, conditional or otherwise, from

any governmental entity, and may utilize and dispose of the same.

(j) The commission may establish one or more offices for the

transacting of its business.

(k) The commission shall adopt bylaws for the conduct of its

business. The commission shall publish its bylaws in convenient

form, and shall file a copy of the bylaws and any amendments

thereto with the appropriate agency or officer in each of the

party states.

(l) The commission annually shall make to the governor and

legislature of each party state a report covering its activities

for the preceding year. Any donation or grant accepted by the

commission or services borrowed shall be reported in the annual

report of the commission, and shall include the nature, amount

and conditions, if any, of the donation, gift, grant or services

borrowed and the identity of the donor or lender. The commission

may make additional reports as it may deem desirable.

Committees

2. (a) To assist in the conduct of its business when the full

commission is not meeting, the commission shall have an executive

committee of seven members, including the chairman,

vice-chairman, treasurer and four other members elected annually

by the commission. The executive committee, subject to the

provisions of this compact and consistent with the policies of

the commission, shall function as provided in the bylaws of the

commission.

(b) The commission may establish advisory and technical

committees, membership on which may include private persons and

public officials, in furthering any of its activities. Such

committees may consider any matter of concern to the commission,

including problems of special interest to any party state and

problems dealing with particular types of taxes.

(c) The commission may establish such additional committees as

its bylaws may provide.

Powers

3. In addition to powers conferred elsewhere in this compact, the

commission shall have power to:

(a) Study state and local tax systems and particular types of

state and local taxes.

(b) Develop and recommend proposals for an increase in

uniformity or compatibility of state and local tax laws with a

view toward encouraging the simplification and improvement of

state and local tax law and administration.

(c) Compile and publish information as in its judgment would

assist the party states in implementation of the compact and

taxpayers in complying with state and local tax laws.

(d) Do all things necessary and incidental to the administration

of its functions pursuant to this compact.

Finance

4. (a) The commission shall submit to the governor or designated

officer or officers of each party state a budget of its estimated

expenditures for such period as may be required by the laws of

that state for presentation to the legislature thereof.

(b) Each of the commission's budgets of estimated expenditures

shall contain specific recommendations of the amounts to be

appropriated by each of the party states. The total amount of

appropriations requested under any such budget shall be

apportioned among the party states as follows: one-tenth in equal

shares; and the remainder in proportion to the amount of revenue

collected by each party state and its subdivisions from income

taxes, capital stock taxes, gross receipts taxes, sales and use

taxes. In determining such amounts, the commission shall employ

such available public sources of information as, in its judgment,

present the most equitable and accurate comparisons among the

party states. Each of the commission's budgets of estimated

expenditures and requests for appropriations shall indicate the

sources used in obtaining information employed in applying the

formula contained in this paragraph.

(c) The commission shall not pledge the credit of any party

state. The commission may meet any of its obligations in whole or

in part with funds available to it under paragraph 1(i) of this

article: provided that the commission takes specific action

setting aside such funds prior to incurring any obligation to be

met in whole or in part in such manner. Except where the

commission makes use of funds available to it under paragraph

1(i), the commission shall not incur any obligation prior to the

allotment of funds by the party states adequate to meet the same.

(d) The commission shall keep accurate accounts of all receipts

and disbursements. The receipts and disbursements of the

commission shall be subject to the audit and accounting

procedures established under its bylaws. All receipts and

disbursements of funds handled by the commission shall be audited

yearly by a certified or licensed public accountant and the

report of the audit shall be included in and become part of the

annual report of the commission.

(e) The accounts of the commission shall be open at any

reasonable time for inspection by duly constituted officers of

the party states and by any persons authorized by the commission.

(f) Nothing contained in this article shall be construed to

prevent commission compliance with laws relating to audit or

inspection of accounts by or on behalf of any government

contributing to the support of the commission.

ARTICLE VII. UNIFORM REGULATIONS AND FORMS

1. Whenever any two or more party states, or subdivisions of

party states, have uniform or similar provisions of law relating

to an income tax, capital stock tax, gross receipts tax, sales or

use tax, the commission may adopt uniform regulations for any

phase of the administration of such law, including assertion of

jurisdiction to tax, or prescribing uniform tax forms. The

commission may also act with respect to the provisions of Article

IV of this compact.

2. Prior to the adoption of any regulation, the commission shall:

(a) As provided in its bylaws, hold at least one public hearing

on due notice to all affected party states and subdivisions

thereof and to all taxpayers and other persons who have made

timely request of the commission for advance notice of its

regulation-making proceedings.

(b) Afford all affected party states and subdivisions and

interested persons an opportunity to submit relevant written data

and views, which shall be considered fully by the commission.

3. The commission shall submit any regulations adopted by it to

the appropriate officials of all party states and subdivisions to

which they might apply. Each such state and subdivision shall

consider any such regulation for adoption in accordance with its

own laws and procedures.

ARTICLE VIII. INTERSTATE AUDITS

1. This article shall be in force only in those party states that

specifically provide therefor by statute.

2. Any party state or subdivision thereof desiring to make or

participate in an audit of any accounts, books, papers, records

or other documents may request the commission to perform the

audit on its behalf. In responding to the request, the commission

shall have access to and may examine, at any reasonable time,

such accounts, books, papers, records, and other documents and

any relevant property or stock of merchandise. The commission may

enter into agreements with party states or their subdivisions for

assistance in performance of the audit. The commission shall make

charges, to be paid by the state or local government or

governments for which it performs the service, for any audits

performed by it in order to reimburse itself for the actual costs

incurred in making the audit.

3. The commission may require the attendance of any person within

the state where it is conducting an audit or part thereof at a

time and place fixed by it within such state for the purpose of

giving testimony with respect to any account, book, paper,

document, other record, property or stock of merchandise being

examined in connection with the audit. If the person is not

within the jurisdiction, he may be required to attend for such

purpose at any time and place fixed by the commission within the

state of which he is a resident: provided that such state has

adopted this article.

4. The commission may apply to any court having power to issue

compulsory process for orders in aid of its powers and

responsibilities pursuant to this article and any and all such

courts shall have jurisdiction to issue such orders. Failure of

any person to obey any such order shall be punishable as contempt

of the issuing court. If the party or subject matter on account

of which the commission seeks an order is within the jurisdiction

of the court to which application is made, such application may

be to a court in the state or subdivision on behalf of which the

audit is being made or a court in the state in which the object

of the order being sought is situated. The provisions of this

paragraph apply only to courts in a state that has adopted this

article.

5. The commission may decline to perform any audit requested if

it finds that its available personnel or other resources are

insufficient for the purpose or that, in the terms requested, the

audit is impracticable of satisfactory performance. If the

commission, on the basis of its experience, has reason to believe

that an audit of a particular taxpayer, either at a particular

time or on a particular schedule, would be of interest to a

number of party states or their subdivisions, it may offer to

make the audit or audits, the offer to be contingent on

sufficient participation therein as determined by the commission.

6. Information obtained by any audit pursuant to this article

shall be confidential and available only for tax purposes to

party states, their subdivisions or the United States.

Availability of information shall be in accordance with the laws

of the states or subdivisions on whose account the commission

performs the audit, and only through the appropriate agencies or

officers of such states or subdivisions. Nothing in this article

shall be construed to require any taxpayer to keep records for

any period not otherwise required by law.

7. Other arrangements made or authorized pursuant to law for

cooperative audit by or on behalf of the party states or any of

their subdivisions are not superseded or invalidated by this

article.

8. In no event shall the commission make any charge against a

taxpayer for an audit.

9. As used in this article, "tax," in addition to the meaning

ascribed to it in Article II, means any tax or license fee

imposed in whole or in part for revenue purposes.

ARTICLE IX. ARBITRATION

1. Whenever the commission finds a need for settling disputes

concerning apportionments and allocations by arbitration, it may

adopt a regulation placing this article in effect,

notwithstanding the provisions of Article VII.

2. The commission shall select and maintain an arbitration panel

composed of officers and employees of state and local governments

and private persons who shall be knowledgeable and experienced in

matters of tax law and administration.

3. Whenever a taxpayer who has elected to employ Article IV, or

whenever the laws of the party state or subdivision thereof are

substantially identical with the relevant provisions of Article

IV, the taxpayer, by written notice to the commission and to each

party state or subdivision thereof that would be affected, may

secure arbitration of an apportionment or allocation, if he is

dissatisfied with the final administrative determination of the

tax agency of the state or subdivision with respect thereto on

the ground that it would subject him to double or multiple

taxation by two or more party states or subdivisions thereof.

Each party state and subdivision thereof hereby consents to the

arbitration as provided herein, and agrees to be bound thereby.

4. The arbitration board shall be composed of one person selected

by the taxpayer, one by the agency or agencies involved, and one

member of the commission's arbitration panel. If the agencies

involved are unable to agree on the person to be selected by

them, such person shall be selected by lot from the total

membership of the arbitration panel. The two persons selected for

the board in the manner provided by the foregoing provisions of

this paragraph shall jointly select the third member of the

board. If they are unable to agree on the selection, the third

member shall be selected by lot from among the total membership

of the arbitration panel. No member of a board selected by lot

shall be qualified to serve if he is an officer or employee or is

otherwise affiliated with any party to the arbitration

proceeding. Residence within the jurisdiction of a party to the

arbitration proceeding shall not constitute affiliation within

the meaning of this paragraph.

5. The board may sit in any state or subdivision party to the

proceeding, in the state of the taxpayer's incorporation,

residence or domicile, in any state where the taxpayer does

business, or in any place that it finds most appropriate for

gaining access to evidence relevant to the matter before it.

6. The board shall give due notice of the times and places of its

hearings. The parties shall be entitled to be heard, to present

evidence, and to examine and cross-examine witnesses. The board

shall act by majority vote.

7. The board shall have power to administer oaths, take

testimony, subpoena and require the attendance of witnesses and

the production of accounts, books, papers, records, and other

documents, and issue commissions to take testimony. Subpoenas may

be signed by any member of the board. In case of failure to obey

a subpoena, and upon application by the board, any judge of a

court of competent jurisdiction of the state in which the board

is sitting or in which the person to whom the subpoena is

directed may be found may make an order requiring compliance with

the subpoena, and the court may punish failure to obey the order

as a contempt. The provisions of this paragraph apply only in

states that have adopted this article.

8. Unless the parties otherwise agree the expenses and other

costs of the arbitration shall be assessed and allocated among

the parties by the board in such manner as it may determine. The

commission shall fix a schedule of compensation for members of

arbitration boards and of other allowable expenses and costs. No

officer or employee of a state or local government who serves as

a member of a board shall be entitled to compensation therefor

unless he is required on account of his service to forego the

regular compensation attaching to his public employment, but any

such board member shall be entitled to expenses.

9. The board shall determine the disputed apportionment or

allocation and any matters necessary thereto. The determinations

of the board shall be final for purposes of making the

apportionment or allocation, but for no other purpose.

10. The board shall file with the commission and with each tax

agency represented in the proceeding: the determination of the

board; the board's written statement of its reasons therefor; the

record of the board's proceedings; and any other documents

required by the arbitration rules of the commission to be filed.

11. The commission shall publish the determinations of boards

together with the statements of the reasons therefor.

12. The commission shall adopt and publish rules of procedure and

practice and shall file a copy of such rules and of any amendment

thereto with the appropriate agency or officer in each of the

party states.

13. Nothing contained herein shall prevent at any time a written

compromise of any matter or matters in dispute, if otherwise

lawful, by the parties to the arbitration proceeding.

ARTICLE X. ENTRY INTO FORCE AND WITHDRAWAL

1. This compact shall enter into force when enacted into law by

any seven states. Thereafter, this compact shall become effective

as to any other state upon its enactment thereof. The commission

shall arrange for notification of all party states whenever there

is a new enactment of the compact.

2. Any party state may withdraw from this compact by enacting a

statute repealing the same. No withdrawal shall affect any

liability already incurred by or chargeable to a party state

prior to the time of such withdrawal.

3. No proceeding commenced before an arbitration board prior to

the withdrawal of a state and to which the withdrawing state or

any subdivision thereof is a party shall be discontinued or

terminated by the withdrawal, nor shall the board thereby lose

jurisdiction over any of the parties to the proceeding necessary

to make a binding determination therein.

ARTICLE XI. EFFECT ON OTHER LAWS AND JURISDICTION

Nothing in this compact shall be construed to:

(a) Affect the power of any state or subdivision thereof to fix

rates of taxation, except that a party state shall be obligated

to implement Article III 2 of this compact.

(b) Apply to any tax or fixed fee imposed for the registration

of a motor vehicle or any tax on motor fuel, other than a sales

tax; provided that the definition of "tax" in Article VIII 9 may

apply for the purposes of that article and the commission's

powers of study and recommendation pursuant to Article VI 3 may

apply.

(c) Withdraw or limit the jurisdiction of any state or local

court or administrative officer or body with respect to any

person, corporation or other entity or subject matter, except to

the extent that such jurisdiction is expressly conferred by or

pursuant to this compact upon another agency or body.

(d) Supersede or limit the jurisdiction of any court of the

United States.

ARTICLE XII. CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the

purposes thereof. The provisions of this compact shall be

severable and if any phrase, clause, sentence or provision of

this compact is declared to be contrary to the constitution of

any state or of the United States or the applicability thereof to

any government, agency, person or circumstance is held invalid,

the validity of the remainder of this compact and the

applicability thereof to any government, agency, person or

circumstance shall not be affected thereby. If this compact shall

be held contrary to the constitution of any state participating

therein, the compact shall remain in full force and effect as to

the remaining party states and in full force and effect as to the

state affected as to all severable matters.

Acts 1981, 67th Leg., p. 1528, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 141.002. COMMISSION MEMBER FOR THIS STATE. The governor

shall appoint the comptroller to represent this state on the

Multistate Tax Commission created by Article VI of the compact.

The comptroller may designate a principal deputy or assistant as

an alternate representative on the commission.

Acts 1981, 67th Leg., p. 1540, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 479, Sec. 208, eff.

Sept. 1, 1985; Acts 1989, 71st Leg., ch. 24, Sec. 1, eff. Sept.

1, 1989.

Sec. 141.003. NOTICE OF MEETINGS. The comptroller shall file

with the secretary of state for publication in the Texas Register

a notice of the general meetings of the Multistate Tax

Commission.

Acts 1981, 67th Leg., p. 1540, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 24, Sec. 1, eff. Sept.

1, 1989.

Sec. 141.005. INTERSTATE AUDIT ARTICLE ADOPTED. The provisions

of Article VIII of the compact, relating to interstate audits,

are in force with respect to this state.

Acts 1981, 67th Leg., p. 1540, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 141.006. REPORT. Before October 1 of each year, the

comptroller shall prepare and file with the presiding officer of

each house of the legislature a complete and detailed report

describing the activities of and accounting for all funds

received and disbursed by the comptroller's office relating to

the compact in the preceding fiscal year. The report must be

included as a part of the annual financial report of the

comptroller's office.

Added by Acts 1989, 71st Leg., ch. 24, Sec. 1, eff. Sept. 1,

1989.



CHAPTER 142. SIMPLIFIED SALES AND USE TAX ADMINISTRATION ACT

TAX CODE

TITLE 2. STATE TAXATION

SUBTITLE D. COMPACTS AND UNIFORM LAWS

CHAPTER 142. SIMPLIFIED SALES AND USE TAX ADMINISTRATION ACT

Sec. 142.001. TITLE. This chapter may be cited as the

Simplified Sales and Use Tax Administration Act.

Added by Acts 2001, 77th Leg., ch. 1053, Sec. 1, eff. June 15,

2001.

Sec. 142.002. DEFINITIONS. In this chapter:

(1) "Agreement" means the Streamlined Sales and Use Tax

Agreement as amended and adopted on November 12, 2002.

(2) "Certified automated system" means software certified under

the agreement to calculate the tax imposed by each jurisdiction

on a transaction, determine the amount of tax to remit to the

appropriate state, and maintain a record of the transaction.

(3) "Certified service provider" means an agent certified under

the agreement to perform all of the seller's sales tax functions,

other than the seller's obligation to remit tax on the seller's

own purchases.

(3-a) "Model 1 seller" means a seller that has selected a

certified service provider as the seller's agent to perform all

of the seller's sales and use tax functions, other than the

seller's obligation to remit tax on the seller's own purchases.

(3-b) "Model 2 seller" means a seller that has selected a

certified automated system to perform part of the seller's sales

and use tax functions, but retains responsibility for remitting

the tax.

(3-c) "Model 3 seller" means a seller that has sales in at least

five member states, has total annual sales revenue of at least

$500 million, has a proprietary system that calculates the amount

of tax due each jurisdiction, and has entered into a performance

agreement with the member states that establishes a tax

performance standard for the seller. The term includes an

affiliated group of sellers using the same proprietary system.

(4) "Sales tax" means a sales tax administered or computed under

Chapter 151.

(5) "Seller" means a person who sells, leases, or rents personal

property or services.

(6) "Use tax" means a use tax administered or computed under

Chapter 151.

Added by Acts 2001, 77th Leg., ch. 1053, Sec. 1, eff. June 15,

2001. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 93, eff.

Oct. 1, 2003.

Sec. 142.003. LEGISLATIVE FINDING. The legislature finds that a

simplified sales and use tax system will reduce and over time

eliminate the burden and costs of all vendors to collect this

state's sales and use tax. The legislature also finds that this

state should participate in multistate discussions to review or

amend the terms of the agreement to simplify and modernize sales

and use tax administration to reduce the burden of tax compliance

for all sellers and for all types of commerce.

Added by Acts 2001, 77th Leg., ch. 1053, Sec. 1, eff. June 15,

2001.

Sec. 142.004. NEGOTIATIONS. This state shall enter into

multistate discussions for the purposes of reviewing or amending

the agreement embodying the simplification requirements

prescribed by Section 142.007. This state may be represented by

not more than four delegates for purposes of those discussions.

Added by Acts 2001, 77th Leg., ch. 1053, Sec. 1, eff. June 15,

2001.

Sec. 142.005. AUTHORITY TO ENTER INTO AGREEMENT. (a) The

comptroller is authorized and directed to participate in the

development of the Streamlined Sales and Use Tax Agreement with

one or more states to simplify and modernize sales and use tax

administration in order to substantially reduce the burden of tax

compliance for all sellers and for all types of commerce. In the

development of the agreement, the comptroller may act jointly

with other states that are members of the agreement to establish

standards for certification of a certified service provider and

certified automated system and establish performance standards

for multistate sellers.

(b) The comptroller or the comptroller's designee may represent

this state before the other states that are signatories to the

agreement.

(c) The comptroller may enter into the agreement on behalf of

this state if the governor, lieutenant governor, speaker of the

house of representatives, and comptroller unanimously agree that

it would be in this state's best interest to be a signatory to

the agreement.

Added by Acts 2001, 77th Leg., ch. 1053, Sec. 1, eff. June 15,

2001. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 94, eff.

Oct. 1, 2003.

Sec. 142.0055. RULES. The comptroller may adopt rules relating

to the administration and collection of the sales and use tax as

necessary to comply with the agreement, including rules

establishing the requirements for a seller to be a Model 1

seller, Model 2 seller, or Model 3 seller.

Added by Acts 2003, 78th Leg., ch. 1310, Sec. 95, eff. Oct. 1,

2003.

Sec. 142.006. RELATIONSHIP TO STATE LAW. The agreement

authorized by this chapter does not, in whole or part, invalidate

or amend a law of this state. Adoption of the agreement by this

state does not amend or modify a law of this state.

Implementation of a condition of the agreement in this state,

whether adopted before, at, or after membership of this state in

the agreement, must be by the action of this state.

Added by Acts 2001, 77th Leg., ch. 1053, Sec. 1, eff. June 15,

2001.

Sec. 142.007. AGREEMENT REQUIREMENTS. (a) The comptroller may

not enter into the agreement authorized by this chapter unless

the agreement requires each state to comply with the requirements

prescribed by this section.

(b) The agreement must set restrictions to limit over time the

number of state rates.

(c) The agreement must establish uniform standards for:

(1) the sourcing of transactions to taxing jurisdictions;

(2) the administration of exempt sales; and

(3) sales and use tax returns and remittances.

(d) The agreement must provide a central, electronic

registration system that allows a seller to register to collect

and remit sales and use taxes for all signatory states.

(e) The agreement must provide that registration with the

central registration system and the collection of sales and use

taxes in the signatory states will not be used as a factor in

determining whether the seller has nexus with a state for any

tax.

(f) The agreement must provide for reduction of the burdens of

complying with local sales and use taxes through:

(1) restricting variances between the state and local tax bases;

(2) requiring states to administer any sales and use taxes

levied by local jurisdictions within the state so that sellers

collecting and remitting these taxes will not have to register or

file returns with, remit funds to, or be subject to independent

audits from local taxing jurisdictions;

(3) restricting the frequency of changes in the local sales and

use tax rates and setting effective dates for the application of

local jurisdictional boundary changes to local sales and use

taxes; and

(4) providing notice of changes in local sales and use tax rates

and of changes in the boundaries of local taxing jurisdictions.

(g) The agreement must outline any monetary allowances that are

to be provided by the states to sellers or certified service

providers. The agreement must allow for a joint public and

private sector study of the compliance cost on sellers and

certified service providers to collect sales and use taxes for

state and local governments under various levels of complexity to

be completed by July 1, 2002.

(h) The agreement must require each state to certify compliance

with the terms of the agreement before joining and to maintain

compliance, under the laws of the member state, with all

provisions of the agreement while a member.

(i) The agreement must require each state to adopt a uniform

policy for certified service providers that protects the privacy

of consumers and maintains the confidentiality of tax

information.

(j) The agreement must provide for the appointment of an

advisory council of private sector representatives and an

advisory council of nonmember state representatives to consult

with in the administration of the agreement.

Added by Acts 2001, 77th Leg., ch. 1053, Sec. 1, eff. June 15,

2001.

Sec. 142.008. COOPERATING SOVEREIGNS. The agreement authorized

by this chapter is an accord among individual cooperating

sovereigns in furtherance of their governmental functions. The

agreement provides a mechanism among the member states to

establish and maintain a cooperative, simplified system for the

application and administration of sales and use taxes under the

duly adopted law of each member state.

Added by Acts 2001, 77th Leg., ch. 1053, Sec. 1, eff. June 15,

2001.

Sec. 142.009. LIMITED BINDING AND BENEFICIAL EFFECT. (a) The

agreement authorized by this chapter binds and inures only to the

benefit of this state and the other member states. A person,

other than a member state, is not an intended beneficiary of the

agreement. A benefit to a person other than a state is

established by the law of this state and the other member states

and not by the terms of the agreement.

(b) Consistent with Subsection (a), a person does not have a

cause of action or defense under the agreement or by virtue of

this state's approval of the agreement. A person may not

challenge, in any action brought under any law, an action or

inaction by any department, agency, or other instrumentality of

this state, or any political subdivision of this state, on the

ground that the action or inaction is inconsistent with the

agreement.

(c) A law of this state, or the application of the law, may not

be declared invalid as to any person or circumstance on the

ground that the provision or application is inconsistent with the

agreement.

Added by Acts 2001, 77th Leg., ch. 1053, Sec. 1, eff. June 15,

2001.

Sec. 142.010. SELLER AND THIRD PARTY LIABILITY. (a) A

certified service provider is the agent of a seller, with whom

the certified service provider has contracted, for the collection

and remittance of sales and use taxes. As the seller's agent, the

certified service provider is liable for sales and use tax due

each member state on all sales transactions the provider

processes for the seller except as provided by this section.

(b) A seller that contracts with a certified service provider is

not liable to this state for sales or use tax due on transactions

processed by the certified service provider unless the seller

misrepresented the type of items it sells or committed fraud. In

the absence of probable cause to believe that the seller has

committed fraud or made a material misrepresentation, the seller

is not subject to audit on the transactions processed by the

certified service provider. A seller is subject to audit for

transactions not processed by the certified service provider. The

member states acting jointly may perform a system check of the

seller and review the seller's procedures to determine if the

certified service provider's system is functioning properly and

the extent to which the seller's transactions are being processed

by the certified service provider.

(c) A person that provides a certified automated system is

responsible for the proper functioning of that system and is

liable to this state for underpayments of tax attributable to

errors in the functioning of the certified automated system. A

seller that uses a certified automated system remains responsible

and is liable to this state for reporting and remitting tax.

(d) A seller that has a proprietary system for determining the

amount of tax due on transactions and has signed an agreement

establishing a performance standard for that system is liable for

the failure of the system to meet the performance standard.

Added by Acts 2001, 77th Leg., ch. 1053, Sec. 1, eff. June 15,

2001.

Sec. 142.011. SETTLEMENT OF TAX, PENALTY, AND INTEREST. On or

after the later of the date on which the agreement takes effect

as provided by the terms of the agreement or this state becomes a

signatory to the agreement, the comptroller may settle a claim

for tax, penalty, or interest on tax imposed by Chapter 151 if

necessary for the comptroller to comply with the terms of the

agreement.

Added by Acts 2003, 78th Leg., ch. 1310, Sec. 96, eff. Oct. 1,

2003.



CHAPTER 151. LIMITED SALES, EXCISE, AND USE TAX

TAX CODETITLE 2. STATE TAXATIONSUBTITLE E. SALES, EXCISE, AND USE TAXESCHAPTER 151. LIMITED SALES, EXCISE, AND USE TAXSUBCHAPTER A. GENERAL PROVISIONSSec. 151.001. SHORT TITLE. This chapter may be cited as the Limited Sales, Excise, and Use Tax Act.

Acts 1981, 67th Leg., p. 1545, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.002. APPLICABILITY OF DEFINITIONS, ETC. The definitions and other provisions of this chapter relating to the collection, administration, and enforcement of the taxes imposed by this chapter, including the requirements for sales tax permits, apply to the parties to a sale of a taxable item that is exempted from the taxes imposed by this chapter but that is subject to the taxes imposed by a city under Chapter 321 of this code.

Acts 1981, 67th Leg., p. 1545, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.27(b)(1), eff. Aug. 28, 1989.

Sec. 151.0028. "AMUSEMENT SERVICES". (a) "Amusement services" means the provision of amusement, entertainment, or recreation, but does not include the provision of educational or health services if prescribed by a licensed practitioner of the healing arts for the primary purpose of education or health maintenance or improvement.(b) "Amusement services" includes membership in a private club or organization that provides entertainment, recreational, sports, dining, or social facilities to its members.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 7, Sec. 3, eff. Oct. 2, 1984. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 1.

Sec. 151.003. "BUSINESS". "Business" means an activity of or caused by a person for the purpose of a direct or indirect gain, benefit, or advantage.

Acts 1981, 67th Leg., p. 1545, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.0031. "COMPUTER PROGRAM". "Computer program" means a series of instructions that are coded for acceptance or use by a computer system and that are designed to permit the computer system to process data and provide results and information. The series of instructions may be contained in or on magnetic tapes, punched cards, printed instructions, or other tangible or electronic media.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 6, Sec. 1, eff. Oct. 2, 1984.

Sec. 151.0033. "CABLE TELEVISION SERVICE". "Cable television service" means the distribution of video programming with or without use of wires to subscribing or paying customers.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 7, Sec. 4, eff. Oct. 2, 1984.

Sec. 151.0034. "CREDIT REPORTING SERVICE". "Credit reporting service" means assembling or furnishing credit history or credit information relating to any person.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 2.

Sec. 151.0035. "DATA PROCESSING SERVICE". "Data processing service" includes word processing, data entry, data retrieval, data search, information compilation, payroll and business accounting data production, the performance of a totalisator service with the use of computational equipment required by the Texas Racing Act (Article 179e, Vernon's Texas Civil Statutes), and other computerized data and information storage or manipulation. "Data processing service" also includes the use of a computer or computer time for data processing whether the processing is performed by the provider of the computer or computer time or by the purchaser or other beneficiary of the service. "Data processing service" does not include the transcription of medical dictation by a medical transcriptionist. "Data storage," as used in this section, does not include a classified advertisement, banner advertisement, vertical advertisement, or link when the item is displayed on an Internet website owned by another person.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 3. Amended by Acts 1997, 75th Leg., ch. 1275, Sec. 53, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1040, Sec. 11, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 209, Sec. 16, eff. Oct. 1, 2003.

Sec. 151.0036. "DEBT COLLECTION SERVICE". (a) "Debt collection service" means activity to collect or adjust a delinquent debt, to collect or adjust a claim, or to repossess property subject to a claim.(b) "Debt collection service" does not include:(1) the collection of:(A) a judgment by an attorney or by a partnership or professional corporation of attorneys if the attorney, partnership, or corporation represented the person in the suit from which the judgment arose; or(B) court-ordered child support or medical child support; or(2) a service provided by a person acting as a trustee in connection with the foreclosure sale of real property under a lien created by a mortgage, deed of trust, or security instrument.(c) "Debt collection service" includes the service performed for which a fee is collected under Section 3.506, Business & Commerce Code. The person collecting the check shall add the amount of the tax to the fee in accordance with Section 151.052 and shall collect the fee from the drawer or endorser of the check.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 4. Amended by Acts 1991, 72nd Leg., ch. 705, Sec. 9, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 341, Sec. 3.06, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 1000, Sec. 5, eff. Oct. 1, 1995; Acts 2001, 77th Leg., ch. 1151, Sec. 1, 2(b), eff. July 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 2.001(d), eff. Sept. 1, 2001.

Sec. 151.0038. "INFORMATION SERVICE". (a) "Information service" means:(1) furnishing general or specialized news or other current information, including financial information, unless furnished to:(A) a newspaper or to a radio or television station licensed by the Federal Communications Commission; or(B) a member of a homeowners association of a residential subdivision or condominium development, and is furnished by the association or on behalf of the association; or(2) electronic data retrieval or research.(b) In this section, "newspaper" has the meaning assigned by Section 151.319(f).

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 5. Amended by Acts 1991, 72nd Leg., ch. 705, Sec. 10, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 1000, Sec. 6, eff. Oct. 1, 1995.

Sec. 151.0039. "INSURANCE SERVICE". (a) "Insurance service" means insurance loss or damage appraisal, insurance inspection, insurance investigation, insurance actuarial analysis or research, insurance claims adjustment or claims processing, or insurance loss prevention service.(b) "Insurance service" does not include insurance coverage for which a premium is paid or commissions paid to insurance agents for the sale of insurance or annuities.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 6.

Sec. 151.00393. INTERNET. "Internet" means collectively the myriad of computer and telecommunications facilities, including equipment and operating software, that comprise the interconnected worldwide network of networks that employ the Transmission Control Protocol/Internet Protocol, or any predecessor or successor protocols to the protocol, to communicate information of all kinds by wire or radio.

Added by Acts 1999, 76th Leg., ch. 394, Sec. 1, eff. Oct. 1, 1999.

Sec. 151.00394. INTERNET ACCESS SERVICE. (a) "Internet access service" means a service that enables users to access content, information, electronic mail, or other services offered over the Internet and may also include access to proprietary content, information, and other services as part of a package of services offered to consumers. The term does not include telecommunications services.(b) "Internet access service" does not include and the exemption under Section 151.325 does not apply to any other taxable service listed in Section 151.0101(a), unless the taxable service is provided in conjunction with and is merely incidental to the provision of Internet access service.(c) On and after October 1, 1999, "Internet access service" is not included in the definitions of "data processing service" and "information service."

Added by Acts 1999, 76th Leg., ch. 394, Sec. 1, eff. Oct. 1, 1999.

Sec. 151.004. "IN THIS STATE". "In this state" means within the exterior limits of Texas and includes all territory within these limits ceded to or owned by the United States.

Acts 1981, 67th Leg., p. 1545, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.0045. "PERSONAL SERVICES". "Personal services" means those personal services listed as personal services under Group 721, Major Group 72 of the Standard Industrial Classification Manual, 1972, and includes massage parlors, escort services, and Turkish baths under Group 729 of said manual but does not include any other services listed under Group 729 unless otherwise covered under this Act, prepared by the statistical policy division of the office on management and budget, office of the president of the United States.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 7, Sec. 5, eff. Oct. 2, 1984.

Sec. 151.0047. "REAL PROPERTY REPAIR AND REMODELING". (a) "Real property repair and remodeling" means the repair, restoration, remodeling, or modification of an improvement to real property other than:(1) a structure or separate part of a structure used as a residence;(2) an improvement immediately adjacent to a structure described by Subdivision (1) of this section and used in the residential occupancy of the structure or separate part of the structure by the person using the structure or part as a residence; or(3) an improvement to a manufacturing or processing production unit in a petrochemical refinery or chemical plant that provides increased capacity in the production unit.(b) In this section:(1) "Increased capacity" means the capability to produce:(A) additional products or services as measured by units per hour or units per year; or(B) a new product or service.(2) "Production unit" means a group of manufacturing and processing machines and ancillary equipment that together are necessary to create or produce a physical or chemical change beginning with the first processing of the raw material and ending with the finished product.(3) "New product" means a product that:(A) has different product properties and a different commercial application than the product previously manufactured or processed by the production unit that produced the previous product; and(B) is not created by straining or purifying an existing product or by making cosmetic changes, such as adding or removing color or odor, to or from an existing product.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 7. Amended by Acts 1991, 72nd Leg., ch. 705, Sec. 11, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 1000, Sec. 7, eff. Oct. 1, 1995; Acts 1997, 75th Leg., ch. 1040, Sec. 12, eff. Sept. 1, 1997.

Sec. 151.0048. REAL PROPERTY SERVICE. (a) Except as provided by Subsection (b), "real property service" means:(1) landscaping;(2) the care and maintenance of lawns, yards, or ornamental trees or other plants;(3) the removal or collection of garbage, rubbish, or other solid waste other than:(A) hazardous waste;(B) industrial solid waste;(C) waste material that results from an activity associated with the exploration, development, or production of oil, gas, geothermal resources, or any other substance or material regulated by the Railroad Commission of Texas under Section 91.101, Natural Resources Code;(D) domestic sewage or an irrigation return flow, to the extent the sewage or return flow does not constitute garbage or rubbish; and(E) industrial discharges subject to regulation by permit issued pursuant to Chapter 26, Water Code;(4) building or grounds cleaning, janitorial, or custodial services;(5) a structural pest control service covered by Section 1951.003, Occupations Code; or(6) the surveying of real property.(b) "Real property service" does not include a service listed under Subsection (a) if the service is purchased by a contractor as part of the improvement of real property with a new structure to be used as a residence or other improvement immediately adjacent to the new structure and used in the residential occupancy of the structure.(b-1) "Real property service" does not include a service listed under Subsection (a) if the service is performed by a landman and is necessary to negotiate or secure land or mineral rights for acquisition or trade, including:(1) determining ownership;(2) negotiating a trade or agreement regarding land or mineral rights;(3) drafting and administering contractual agreements;(4) ensuring that all governmental regulations are complied with; and(5) any other action necessary to complete the transaction related to a service described by this subsection, other than an information service described by Section 151.0038.(c) In this section, "contractor" means a person who makes an improvement on real estate and who, as a necessary or incidental part of the service, incorporates tangible personal property into the property improved. The term includes a builder, developer, speculative builder, or other person acting as a builder to improve residential real property.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 8. Amended by Acts 1991, 72nd Leg., ch. 705, Sec. 12, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 1031, Sec. 19, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 1000, Sec. 7, eff. Oct. 1, 1995; Acts 1997, 75th Leg., ch. 1040, Sec. 13, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1114, Sec. 1.01, eff. Oct. 1, 1999; Acts 1999, 76th Leg., ch. 1114, Sec. 2.01, eff. Oct. 1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.815, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1266, Sec. 1, eff. September 1, 2007.

Sec. 151.005. "SALE" OR "PURCHASE". "Sale" or "purchase" means any of the following when done or performed for consideration:(1) a transfer of title or possession of tangible personal property;(2) the exchange, barter, lease, or rental of tangible personal property;(3) the performance of a taxable service, the charge for an extended warranty or service contract for the performance of a taxable service, or, in the case of an amusement service, a transfer of title to or possession of a ticket or other admission document, the collection of an admission fee, whether by individual performance, subscription series, or membership privilege, the collection of dues or a fee, charge, or assessment, including an initiation fee, by a club or organization for membership or a special privilege, status, or membership classification in the club or organization, or the use of a coin-operated machine;(4) the production, fabrication, processing, printing, or imprinting of tangible personal property for consumers who directly or indirectly furnish the materials used in the production, fabrication, processing, printing, or imprinting;(5) the furnishing and distribution of tangible personal property by a social club or fraternal organization to anyone;(6) the furnishing, preparation, or service of food, meals, or drinks;(7) a transfer of the possession of tangible personal property if the title to the property is retained by the seller as security for the payment of the price; or(8) a transfer of the title or possession of tangible personal property that has been produced, fabricated, or printed to the special order of the customer.

Acts 1981, 67th Leg., p. 1545, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 7, Sec. 6, eff. Oct. 2, 1984; Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 15; Acts 2003, 78th Leg., ch. 209, Sec. 17, eff. Oct. 1, 2003.

Sec. 151.006. "SALE FOR RESALE." (a) "Sale for resale" means a sale of:(1) tangible personal property or a taxable service to a purchaser who acquires the property or service for the purpose of reselling it in the United States of America or a possession or territory of the United States of America or in the United Mexican States in the normal course of business in the form or condition in which it is acquired or as an attachment to or integral part of other tangible personal property or taxable service;(2) tangible personal property to a purchaser for the sole purpose of the purchaser's leasing or renting it in the United States of America or a possession or territory of the United States of America or in the United Mexican States in the normal course of business to another person, but not if incidental to the leasing or renting of real estate;(3) tangible personal property to a purchaser who acquires the property for the purpose of transferring it in the United States of America or a possession or territory of the United States of America or in the United Mexican States as an integral part of a taxable service; or(4) a taxable service performed on tangible personal property that is held for sale by the purchaser of the taxable service.(b) Subsection (a)(3) applies to a transfer of a wireless voice communication device as an integral part of a taxable service, regardless of whether there is a separate charge for the wireless voice communication device or whether the purchaser is the provider of the taxable service, if payment for the service is a condition for receiving the wireless voice communication device.

Acts 1981, 67th Leg., p. 1546, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 7, Sec. 7, eff. Oct. 2, 1984; Acts 1995, 74th Leg., ch. 351, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1266, Sec. 2, eff. September 1, 2007.

Sec. 151.007. "SALES PRICE" OR "RECEIPTS". (a) Except as provided by Subsections (c) and (d), "sales price" or "receipts" means the total amount for which a taxable item is sold, leased, or rented, valued in money, without a deduction for the cost of:(1) the taxable item sold, leased, or rented;(2) the materials used, labor or service employed, interest, losses, or other expenses;(3) the transportation or installation of tangible personal property; or(4) transportation incident to the performance of a taxable service.(b) The total amount for which a taxable item is sold, leased, or rented includes a service that is a part of the sale and the amount of credit given to the purchaser by the seller.(c) "Sales price" or "receipts" does not include any of the following if separately identified to the customer by such means as an invoice, billing, sales slip or ticket, or contract:(1) a cash discount allowed on the sale;(2) the amount charged for tangible personal property returned by a customer if the total amount charged is refunded by cash or credit;(3) a refund of the charges for the performance of a taxable service;(4) finance, carrying and service charges, or interest from credit extended on sales of taxable items under a conditional sales contract or other contract providing for the deferred payment of the purchase price;(5) the value of tangible personal property that:(A) is taken by a seller in trade as all or part of the consideration for a sale of a taxable item; and(B) is of a type of property sold by the seller in the regular course of business;(6) the face value of United States coin or currency in a sale of that coin or currency in which the total consideration given by the purchaser exceeds the face value of the coin or currency; or(7) a voluntary gratuity or a reasonable mandatory charge for the service of a meal or food products, including soft drinks and candy, for immediate human consumption when the service charge is separated from the sales price of the meal or food product and identified as a gratuity or tip and when the total amount of the service charge is disbursed by the employer to employees who customarily and regularly provide the service.(d) "Sales price" or "receipts" of items sold as edible products for human consumption through the use or operation of a money-operated vending machine is 50 percent of the total gross receipts of the vendor from sales of those items, except for sales of soft drinks and candy, for which the "sales price" or "receipts" are the total gross receipts from those sales.(e) The sales price of membership in a private club or organization consists of the dues, fees, and other charges and assessments, including initiation fees, required for membership or a special privilege, status, or membership classification in the club or organization.

Acts 1981, 67th Leg., p. 1546, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 7, Sec. 8, eff. Oct. 2, 1984; Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 9; Acts 1997, 75th Leg., ch. 1040, Sec. 14, eff. Oct. 1, 1997; Acts 2001, 77th Leg., ch. 1263, Sec. 12, eff. Oct. 1, 2001.

Sec. 151.0075. "SECURITY SERVICE". "Security service" means service for which a license is required under Section 1702.101 or 1702.102, Occupations Code.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 10. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.837, eff. Sept. 1, 2001.

Sec. 151.008. "SELLER" OR "RETAILER". (a) "Seller" or "retailer" means a person engaged in the business of making sales of taxable items of a kind the receipts from the sale of which are included in the measure of the sales or use tax imposed by this chapter.(b) "Seller" and "retailer" include:(1) a person in the business of making sales at auction of tangible personal property owned by the person or by another;(2) a person who makes more than two sales of taxable items during a 12-month period, including sales made in the capacity of an assignee for the benefit of creditors or receiver or trustee in bankruptcy;(3) a person regarded by the comptroller as a seller or retailer under Section 151.024 of this code;(4) a hotel, motel, or owner or lessor of an office or residential building or development that contracts and pays for telecommunications services for resale to guests or tenants; and(5) a person who engages in regular or systematic solicitation of sales of taxable items in this state by the distribution of catalogs, periodicals, advertising flyers, or other advertising, by means of print, radio, or television media, or by mail, telegraphy, telephone, computer data base, cable, optic, microwave, or other communication system for the purpose of effecting sales of taxable items.

Acts 1981, 67th Leg., p. 1547, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1985, 69th Leg., ch. 206, Sec. 2, eff. Oct. 1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 14.13.

Sec. 151.009. "TANGIBLE PERSONAL PROPERTY". "Tangible personal property" means personal property that can be seen, weighed, measured, felt, or touched or that is perceptible to the senses in any other manner, and, for the purposes of this chapter, the term includes a computer program and a telephone prepaid calling card.

Acts 1981, 67th Leg., p. 1547, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 6, Sec. 2, eff. Oct. 2, 1984; Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 11; Acts 1997, 75th Leg., ch. 1040, Sec. 16, eff. Sept. 1, 1997.

Sec. 151.010. TAXABLE ITEM. "Taxable item" means tangible personal property and taxable services. Except as otherwise provided by this chapter, the sale or use of a taxable item in electronic form instead of on physical media does not alter the item's tax status.

Acts 1981, 67th Leg., p. 1547, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 7, Sec. 1, eff. Oct. 2, 1984; Acts 2001, 77th Leg., ch. 1263, Sec. 13, eff. Oct. 1, 2001.

Sec. 151.0101. "TAXABLE SERVICES". (a) "Taxable services" means:(1) amusement services;(2) cable television services;(3) personal services;(4) motor vehicle parking and storage services;(5) the repair, remodeling, maintenance, and restoration of tangible personal property, except:(A) aircraft;(B) a ship, boat, or other vessel, other than:(i) a taxable boat or motor as defined by Section 160.001;(ii) a sports fishing boat; or(iii) any other vessel used for pleasure;(C) the repair, maintenance, and restoration of a motor vehicle; and(D) the repair, maintenance, creation, and restoration of a computer program, including its development and modification, not sold by the person performing the repair, maintenance, creation, or restoration service;(6) telecommunications services;(7) credit reporting services;(8) debt collection services;(9) insurance services;(10) information services;(11) real property services;(12) data processing services;(13) real property repair and remodeling;(14) security services;(15) telephone answering services;(16) Internet access service; and(17) a sale by a transmission and distribution utility, as defined in Section 31.002, Utilities Code, of transmission or delivery of service directly to an electricity end-use customer whose consumption of electricity is subject to taxation under this chapter.(b) The comptroller shall have exclusive jurisdiction to interpret Subsection (a) of this section.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 7, Sec. 2, eff. Oct. 2, 1984. Amended by Acts 1985, 69th Leg., ch. 206, Sec. 3, eff. Oct. 1, 1985; Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 12; Acts 1989, 71st Leg., ch. 1249, Sec. 1, eff. Oct. 1, 1989; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 14.021(a); Acts 1999, 76th Leg., ch. 394, Sec. 2, eff. Oct. 1, 1999; Acts 1999, 76th Leg., ch. 405, Sec. 54, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 18.008, eff. Sept. 1, 2001.

Sec. 151.0102. "TELEPHONE ANSWERING SERVICES". "Telephone answering services" means the receiving and relaying of telephone messages by a human operator. The term does not include the automated receiving and relaying of telephone messages included within the definition of "telecommunications services" under Section 151.0103.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 14.031.

Sec. 151.0103. TELECOMMUNICATIONS SERVICES. (a) For the purposes of this title only, "telecommunications services" means the electronic or electrical transmission, conveyance, routing, or reception of sounds, signals, data, or information utilizing wires, cable, radio waves, microwaves, satellites, fiber optics, or any other method now in existence or that may be devised, including but not limited to long-distance telephone service. The term does not include:(1) the storage of data or information for subsequent retrieval or the processing, or reception and processing, of data or information intended to change its form or content;(2) the sale or use of a telephone prepaid calling card;(3) Internet access service; or(4) a pay telephone coin sent-paid telephone call.(b) The exemption provided by Subsection (a)(4) applies only to the portion of the sales price of the telecommunications service that is paid by coin.

Added by Acts 1985, 69th Leg., ch. 206, Sec. 4, eff. Oct. 1, 1985. Amended by Acts 1997, 75th Leg., ch. 1040, Sec. 17, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 394, Sec. 3, eff. Oct. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1199, Sec. 1, eff. September 1, 2007.

Sec. 151.01032. "TELEPHONE PREPAID CALLING CARD". "Telephone prepaid calling card" means a card or other item, including an access code, that represents the right to make one or more telephone calls for which payment is made in incremental amounts and before the call is initiated. The term "telephone prepaid calling card" does not include a card sold by mechanical means for consideration of one dollar or less.

Added by Acts 1997, 75th Leg., ch. 1040, Sec. 15, eff. Sept. 1, 1997.

Sec. 151.0104. TELEPHONE COMPANY. For the purposes of this chapter, "telephone company" means a person that owns or operates a telephone line or telephone in this state and charges for its use.

Added by Acts 1985, 69th Leg., ch. 206, Sec. 4, eff. Oct. 1, 1985. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 13.

Sec. 151.011. "USE" AND "STORAGE". (a) Except as provided by Subsection (c) of this section, "use" means the exercise of a right or power incidental to the ownership of tangible personal property over tangible personal property, including tangible personal property other than printed material that has been processed, fabricated, or manufactured into other property or attached to or incorporated into other property transported into this state, and, except as provided by Section 151.056(b) of this code, includes the incorporation of tangible personal property into real estate or into improvements of real estate whether or not the real estate is subsequently sold.(b) With respect to a taxable service, "use" means the derivation in this state of direct or indirect benefit from the service.(c) "Use" does not include the sale of tangible personal property or a taxable service in the regular course of business, the transfer of a taxable service as an integral part of the transfer of tangible personal property in the regular course of business, or the transfer of tangible personal property as an integral part of the transfer of a taxable service in the regular course of business.(d) Except as provided by Subsection (e) of this section, "storage" means the keeping or retaining for any purpose in this state of tangible personal property sold by a retailer.(e) "Storage" does not include the keeping or retaining of tangible personal property for sale in the regular course of business.(f) Neither "use" nor "storage" includes the exercise of a right or power over or the keeping or retaining of tangible personal property for the purpose of:(1) transporting the property outside the state for use solely outside the state; or(2) processing, fabricating, or manufacturing the property into other property or attaching the property to or incorporating the property into other property to be transported outside the state for use solely outside the state.

Acts 1981, 67th Leg., p. 1547, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 14; Acts 1989, 71st Leg., ch. 323, Sec. 1, eff. Oct. 1, 1989; Acts 2003, 78th Leg., ch. 1310, Sec. 97, eff. Oct. 1, 2003.

Sec. 151.012. EFFECTIVE DATE OF TAX RATE CHANGES. (a) A change in the rate of the tax imposed under Sections 151.051 and 151.101 must take effect on the first day of a calendar quarter.(b) If the performance of a taxable service begins before the effective date of a change in the tax rate and the performance will not be completed until after that effective date, the change in the tax rate applies to the first billing period for the service performed on or after that effective date.

Added by Acts 2003, 78th Leg., ch. 1310, Sec. 98, eff. Oct. 1, 2003.

SUBCHAPTER B. ADMINISTRATION AND RECORDSSec. 151.021. EMPLOYEES. The comptroller may employ accountants, auditors, investigators, assistants, and clerks for the administration of this chapter and may delegate to employees the authority to conduct hearings, prescribe rules, and perform other duties required by this chapter.

Acts 1981, 67th Leg., p. 1548, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.022. RETROACTIVE EFFECT OF RULES. The comptroller may prescribe the extent to which a rule or ruling shall be applied without retroactive effect.

Acts 1981, 67th Leg., p. 1548, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.023. INVESTIGATIONS AND AUDITS. (a) The comptroller, or another person authorized by the comptroller in writing, may examine, copy, and photograph the books, records, papers, and equipment of a person who sells taxable items or of a person liable for the use tax and may investigate the character of the business of the person to verify the accuracy of the person's report or to determine the amount of tax that may be required to be paid if no report has been filed.(b) For the purpose of determining the amount of tax collected and payable to the state, the amount of tax accruing and due, and whether a tax liability has been incurred under this chapter, the comptroller or a person authorized by the comptroller may:(1) inspect at any time during business hours any business premises where a taxable event has occurred and examine, copy, and photograph the books, returns, records, papers, and equipment relating to the conduct in question; and(2) require by delivery of written notice to the taxpayer or to an employee, representative, or agent of the taxpayer that, not later than the 10th working day after the date the notice is delivered, the taxpayer produce to an agent or designated representative of the comptroller for inspection the books, records, papers, and returns relating to the taxable activity stated in the notice.

Acts 1981, 67th Leg., p. 1548, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 2001, 77th Leg., ch. 442, Sec. 9, eff. Sept. 1, 2001.

Sec. 151.0231. MANAGED AUDITS. (a) In this section, "managed audit" means a review and analysis of invoices, checks, accounting records, or other documents or information to determine a taxpayer's liability for tax under this chapter.(b) A managed audit may be limited to certain categories of liability under this chapter, including tax on:(1) sales of one or more types of taxable items;(2) purchases of assets;(3) purchases of expense items;(4) purchases under a direct payment permit; or(5) any other category specified in an agreement authorized by this section.(c) The comptroller may, in a written agreement, authorize a taxpayer to conduct a managed audit under this section. The agreement must:(1) be signed by an authorized representative of the comptroller and the taxpayer; and(2) specify the period to be audited and the procedure to be followed.(d) In determining whether to authorize a managed audit, the comptroller may consider, in addition to other factors the comptroller considers relevant:(1) the taxpayer's history of tax compliance;(2) the amount of time and resources the taxpayer has available to dedicate to the audit;(3) the extent and availability of the taxpayer's records; and(4) the taxpayer's ability to pay any expected liability.(e) The decision to authorize or not authorize a managed audit rests solely with the comptroller.(f) The comptroller may examine records and perform reviews that the comptroller determines are necessary before the audit is finalized to verify the results of the audit.(g) Unless the audit or information reviewed by the comptroller under Subsection (f) discloses fraud or wilful evasion of the tax, the comptroller may not assess a penalty and may waive all or part of the interest that would otherwise accrue on any amount identified to be due in a managed audit. This subsection does not apply to any amount collected by the taxpayer that was a tax or represented to be a tax but that was not remitted to this state.(h) Except as provided by Section 111.104(f), the taxpayer is entitled to a refund of any tax overpayment disclosed by a managed audit under this section.

Added by Acts 1999, 76th Leg., ch. 457, Sec. 1, eff. Oct. 1, 1999.

Sec. 151.024. PERSONS WHO MAY BE REGARDED AS RETAILERS. If the comptroller determines that it is necessary for the efficient administration of this chapter to regard a salesman, representative, peddler, or canvasser as the agent of a dealer, distributor, supervisor, or employer under whom he operates or from whom he obtains the tangible personal property that he sells, whether or not the sale is made in his own behalf or for the dealer, distributor, supervisor, or employer, the comptroller may so regard the salesman, representative, peddler, or canvasser, and may regard the dealer, distributor, supervisor, or employer as a retailer or seller for the purpose of this chapter.

Acts 1981, 67th Leg., p. 1548, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.025. RECORDS REQUIRED TO BE KEPT. (a) All sellers and all other persons storing, using, or consuming in this state a taxable item purchased from a retailer shall keep the following records in the form the comptroller requires:(1) records of gross receipts, including documentation in the form of receipts, shipping manifests, invoices, and other pertinent papers, from each rental, lease, taxable service, and taxable labor transaction occurring during each reporting period;(2) records in the form of receipts, shipping manifests, invoices, and other pertinent papers of all purchases of taxable items from every source made during each reporting period; and(3) records in the form of receipts, shipping manifests, invoices, and other pertinent papers that substantiate each claimed deduction or exclusion authorized by law.(b) A record required by Subsection (a) of this section shall be kept for not less than four years from the day that it is made unless the comptroller authorizes its destruction at an earlier date.(c) Repealed by Acts 2003, 78th Leg., ch. 1310, Sec. 121(26) and Acts 2003, 78th Leg., ch. 209, Sec. 86(b).(d) If any nontaxable charges are combined with and not separately stated from taxable telecommunications service charges on the customer bill or invoice of a provider of telecommunications services, the combined charge is subject to tax unless the provider can identify the portion of the charges that are nontaxable through the provider's books and records kept in the regular course of business. If the nontaxable charges cannot reasonably be identified, the charges from the sale of both nontaxable services and taxable telecommunications services are attributable to taxable telecommunications services. The provider of telecommunications services has the burden of proving nontaxable charges.

Acts 1981, 67th Leg., p. 1548, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1985, 69th Leg., ch. 206, Sec. 5, eff. Oct. 1, 1985; Acts 2001, 77th Leg., ch. 442, Sec. 10, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1310, Sec. 99, 121(26), eff. July 1, 2003; Acts 2003, 78th Leg., ch. 209, Sec. 86(a), (b), eff. Oct. 1, 2003.

Sec. 151.026. OUT-OF-STATE RECORDS. A taxpayer is entitled to keep or store the taxpayer's records outside this state. If the comptroller requests to examine a record kept or stored outside this state, the taxpayer shall bring the record into this state for the examination or permit the comptroller to examine the record at the out-of-state location.

Acts 1981, 67th Leg., p. 1549, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.027. CONFIDENTIALITY OF TAX INFORMATION. (a) Information in or derived from a record, report, or other instrument required to be furnished under this chapter is confidential and not open to public inspection, except for information set forth in a lien filed under this title or a permit issued under this chapter to a seller and except as provided by Subsection (c) of this section.(b) Information secured, derived, or obtained during the course of an examination of a taxpayer's books, records, papers, officers, or employees, including the business affairs, operations, profits, losses, and expenditures of the taxpayer, is confidential and not open to public inspection except as provided by Subsection (c) of this section.(c) This section does not prohibit:(1) the examination of information, if authorized by the comptroller, by another state officer or law enforcement officer, by a tax official of another state, by a tax official of the United Mexican States, or by an official of the United States if a reciprocal agreement exists;(2) the delivery to a taxpayer, or a taxpayer's authorized representative, of a copy of a report or other paper filed by the taxpayer under this chapter;(3) the publication of statistics classified to prevent the identification of a particular report or items in a particular report;(4) the use of records, reports, or information secured, derived, or obtained by the attorney general or the comptroller in an action under this chapter against the same taxpayer who furnished the information;(5) the delivery to a successor, receiver, executor, administrator, assignee, or guarantor of a taxpayer of information about items included in the measure and amounts of any unpaid tax or amounts of tax, penalties, and interest required to be collected;(6) the delivery of information to a municipality, county, or other local governmental entity in accordance with Section 321.3022, 322.2022, or 323.3022; or(7) the release of information in or derived from a record, report, or other instrument required to be furnished under this chapter by a governmental body, as that term is defined in Section 552.003, Government Code.

Acts 1981, 67th Leg., p. 1549, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1995, 74th Leg., ch. 351, Sec. 3, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 1000, Sec. 69, eff. Oct. 1, 1995; Acts 1999, 76th Leg., ch. 1218, Sec. 3, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1360, Sec. 1, eff. September 1, 2009.

Sec. 151.029. REMEDIES NOT EXCLUSIVE. An action taken by the comptroller or the attorney general under this chapter is not an election to pursue one remedy to the exclusion of any other remedy authorized by this chapter.

Acts 1981, 67th Leg., p. 1549, ch. 389, Sec. 1, eff. Jan. 1, 1982.

SUBCHAPTER C. IMPOSITION AND COLLECTION OF SALES TAXSec. 151.051. SALES TAX IMPOSED. (a) A tax is imposed on each sale of a taxable item in this state.(b) The sales tax rate is 6-1/4 percent of the sales price of the taxable item sold.

Added by Acts 1981, 67th Leg., p. 1550, ch. 389, eff. Jan. 1, 1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 13, Sec. 1, eff. Oct. 2, 1984; Acts 1986, 69th Leg., 3rd C.S., ch. 10, art. 1, Sec. 1, eff. Jan. 1, 1987; Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 1, Sec. 1; Acts 1990, 71st Leg., 6th C.S., ch. 5, Sec. 1.01, eff. July 1, 1990.

For expiration of this section, see Subsection (d).Sec. 151.0515. TEXAS EMISSIONS REDUCTION PLAN SURCHARGE. (a) In this section, "equipment" includes all off-road, heavy-duty diesel equipment, other than implements of husbandry used solely for agricultural purposes, including:(1) pavers;(2) tampers/rammers;(3) plate compactors;(4) concrete pavers;(5) rollers;(6) scrapers;(7) paving equipment;(8) surface equipment;(9) signal boards/light plants;(10) trenchers;(11) bore/drill rigs;(12) excavators;(13) concrete/industrial saws;(14) cement and mortar mixers;(15) cranes;(16) graders;(17) off-highway trucks;(18) crushing/processing equipment;(19) rough terrain forklifts;(20) rubber tire loaders;(21) rubber tire tractors/dozers;(22) tractors/loaders/backhoes;(23) crawler tractors/dozers;(24) skid steer loaders;(25) off-highway tractors;(26) Dumpsters/tenders; and(27) mining equipment.(b) In each county in this state, a surcharge is imposed on the retail sale, lease, or rental of new or used equipment in an amount equal to two percent of the sale price or the lease or rental amount.(b-1) In each county in this state, a surcharge is imposed on the storage, use, or other consumption in this state of new or used equipment. The surcharge is at the same percentage rate as is provided by Subsection (b) on the sales price or the lease or rental amount of the equipment.(c) The surcharge shall be collected at the same time and in the same manner and shall be administered and enforced in the same manner as the tax imposed under this chapter. The comptroller shall adopt any additional procedures needed for the collection, administration, and enforcement of the surcharge authorized by this section and shall deposit all remitted surcharges to the credit of the Texas emissions reduction plan fund.(d) This section expires August 31, 2019.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 2, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1331, Sec. 21, eff. July 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1125, Sec. 17, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 262, Sec. 2.13, eff. June 8, 2007.Acts 2009, 81st Leg., R.S., Ch. 1125, Sec. 18, eff. September 1, 2009.

Sec. 151.052. COLLECTION BY RETAILER. (a) Except as provided by Subsection (d), a seller who makes a sale subject to the sales tax imposed by this chapter shall add the amount of the tax to the sales price, and when the amount of the tax is added:(1) it becomes a part of the sales price;(2) it is a debt of the purchaser to the seller until paid; and(3) if unpaid, it is recoverable at law in the same manner as the original sales price.(b) The owner or former owner of tangible personal property, a factor of the owner or former owner, or an agent of the owner, former owner, or factor shall collect the sales tax and add the amount of the tax to the sales price of the tangible personal property if the person delivers the property to a consumer in this state or to another person for redelivery to a consumer in this state under a sale of the property that is not a sale for resale and that is made by a seller not engaged in business in this state.(c) When several taxable items are sold together and at the same time, the sales tax is determined on the sum of the sales prices of the items sold exclusive of any item the sale of which is exempted by this chapter.(d) For purposes of the printer's tax collection duty, it is presumed that printed materials that are distributed by the United States Postal Service singly or in sets addressed to individual recipients, other than the purchaser, and that are either produced at a printer's facility in this state or purchased in this state are for use in Texas and the printer must collect the tax imposed under this chapter. In order to overcome this presumption a purchaser of printed materials that are distributed by the United States Postal Service singly or in sets addressed to individual recipients, other than the purchaser, is required to issue an exemption certificate to the printer if the printed materials are for distribution to both in-state and out-of-state recipients. The certificate must contain the statement that the printed materials are for multistate use and that the purchaser agrees to pay to this state all taxes that are or may become due to the state on the taxable items purchased under the exemption certificate. In this subsection, "printed materials" is defined to be materials that are produced by web offset or rotogravure printing processes. A printer is relieved of the obligation of collecting the taxes imposed by this chapter on printed materials that are distributed by the United States Postal Service singly or in sets addressed to individual recipients, other than the purchaser, but is required to file a report as provided by Section 151.407.

Acts 1981, 67th Leg., p. 1550, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 2001, 77th Leg., ch. 397, Sec. 1, eff. Sept. 1, 2001.

Sec. 151.053. SALES TAX BRACKETS. (a) If the sales price involves a fraction of a dollar, the sales tax to be added to the sales price shall be computed by multiplying the percentage rate of the sales tax times the amount of the sale. A fraction of one cent that is less than one-half of one cent is not collected and a fraction of one cent that is equal to one-half of one cent or more is collected as one cent of tax.(b) The comptroller may publish schedules and brackets of amounts of taxes based on the formula provided by Subsection (a) of this section for use in the collection of the taxes imposed by this chapter.

Acts 1981, 67th Leg., p. 1550, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 13, Sec. 2, eff. Oct. 2, 1984; Acts 1986, 69th Leg., 3rd C.S., ch. 10, art. 1, Sec. 2, eff. Jan. 1, 1987; Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 3, Sec. 1.

Sec. 151.054. GROSS RECEIPTS PRESUMED SUBJECT TO TAX. (a) Except as provided by Subsection (d) of this section, all gross receipts of a seller are presumed to have been subject to the sales tax unless a properly completed resale or exemption certificate is accepted by the seller.(b) A sale is exempt if the seller receives in good faith from a purchaser, who is in the business of selling, leasing, or renting taxable items, a resale certificate stating that the tangible personal property or service is acquired for the purpose of selling, leasing, or renting it in the regular course of business or for the purpose of transferring it as an integral part of a taxable service performed in the regular course of business.(c) A sale is exempt if the seller receives in good faith from a purchaser an exemption certificate stating qualifications for an exemption provided in Subchapter H of this chapter.(d) A sale of liquor, wine, beer, or malt liquor by the holder of a manufacturer's license, wholesaler's permit, general class B wholesaler's permit, local class B wholesaler's permit, local distributor's permit, or a general, local, or branch distributor's license issued under the Alcoholic Beverage Code to the holder of a retail license or permit issued under the Alcoholic Beverage Code is presumed to be a sale for resale. In a sale to which this section applies, the seller is not required to receive a resale certificate from the purchaser.(e) Properly completed resale or exemption certificates should be in the possession of the seller at the time the nontaxable transaction occurs. If the seller is not in possession of these certificates within 60 days from the date written notice requiring possession of them is given to the seller by the comptroller, deductions claimed by the seller that require delivery of the certificates shall be disallowed. If the seller delivers the certificates to the comptroller within the 60-day period, the comptroller may verify the reason or basis for exemption claimed in the certificates before allowing any deductions. A deduction may not be granted on the basis of certificates delivered to the comptroller after the 60-day period.

Acts 1981, 67th Leg., p. 1550, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 15, Sec. 2, eff. Oct. 2, 1984; Acts 1985, 69th Leg., ch. 206, Sec. 6, eff. Oct. 1, 1985; Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 16.

Sec. 151.055. SALES OF ITEMS ACQUIRED FOR LEASE OR RENTAL. (a) If a person purchases tangible personal property by means of a sale for resale for the purpose of renting or leasing the property for use but subsequently sells the property in an occasional sale before the person has collected and paid to the state an amount of sales tax on rental or lease charges equal to the amount of sales tax that would have been due if the person had not acquired the property at a sale for resale, the person at the time of the occasional sale shall include in his receipts from taxable sales the amount by which the purchase price of the item at the occasional sale exceeds the amount received from renting or leasing the property.(b) If tangible personal property is rented or leased under an agreement that provides that all or a portion of the rental or lease payments may be credited against the purchase price of the item, the lessor shall collect the sales tax on the sales price, including the sum of all lease or rental payments for the term of the lease or rental, at the time the purchaser takes possession of the property or when the first payment is due, whichever period is the earlier. If the purchaser-lessee returns the taxable item to the seller-lessor before the end of the lease or rental period without having acquired title to the property, the seller-lessor may take a credit against other taxes due under this chapter or claim a refund as provided by this code for an amount equal to the amount of the taxes paid on the unpaid portion of the sales price.

Acts 1981, 67th Leg., p. 1551, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 9, Sec. 2, eff. Oct. 2, 1984.

Sec. 151.056. PROPERTY CONSUMED IN CONTRACTS TO IMPROVE REAL PROPERTY. (a) A contractor is the consumer of tangible personal property furnished by him and incorporated into the property of his customer if the contract between the contractor and his customer contains a lump-sum price covering both the performance of the service and the furnishing of the necessary incidental material.(b) A contractor is the seller of tangible personal property furnished by him and incorporated into the property of his customer, from whom he shall collect the tax, if the contract between the contractor and his customer contains separate amounts for the performance of the service and for the furnishing of the necessary incidental material. The tax rate is applied to the price of the materials as agreed in the contract or the price of the materials to the contractor, whichever is the greater.(c) If a contractor has paid the sales tax to his supplier when the tangible personal property is purchased, the contractor may credit the amount of the tax paid to the supplier against the tax imposed as provided in Subsection (b) of this section with respect to a subsequent sale of the property.(d) In this section, "contractor" means a person who makes an improvement on real estate and who, as a necessary or incidental part of the service, incorporates tangible personal property into the property improved.(e) This section does not apply to the use or consumption of tangible personal property as a necessary or incidental part of a taxable service.(f) A contractor is not eligible for the exemption provided by Section 151.318 on items used in the performance of a contract to improve real property.(g) In this subsection, "ready mix concrete contractor" means a person who manufactures or produces ready mixed concrete for construction purposes and incorporates the ready mixed concrete in the property improved. A ready mix concrete contractor performing a contract must separate and individually invoice the customer for each yard of ready mixed concrete produced and consumed for the improvement of real property and collect and remit the tax imposed under this chapter on the ready mixed concrete produced and consumed. The tax rate is applied to the price of the materials determined by the greater of the invoice price or fair market value of ready mixed concrete incorporated into the project. This subsection does not apply to an invoice submitted by a ready mix concrete contractor for a public works project.

Acts 1981, 67th Leg., p. 1551, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 17; Acts 2003, 78th Leg., ch. 209, Sec. 18, eff. Oct. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1266, Sec. 3, eff. September 1, 2007.

Sec. 151.0565. TAXABLE ITEMS SOLD OR PROVIDED UNDER DESTINATION MANAGEMENT SERVICES CONTRACTS. (a) In this section:(1) "Destination management services" means the following services when provided under a qualified destination management services contract:(A) transportation management;(B) booking and managing entertainers;(C) coordination of tours or recreational activities;(D) meeting, conference, or event registration;(E) meeting, conference, or event staffing;(F) event management; and(G) meal coordination.(2) "Qualified destination management company" means a business entity that:(A) is incorporated or is a limited liability company;(B) receives at least 80 percent of the entity's annual total revenue from providing or arranging for the provision of destination management services;(C) maintains a permanent nonresidential office from which the destination management services are provided or arranged;(D) has at least three full-time employees;(E) spends at least one percent of the entity's annual gross receipts to market the destinations with respect to which destination management services are provided;(F) has at least 80 percent of the entity's clients described by Subdivision (3)(A) located outside this state;(G) other than office equipment used in the conduct of the entity's business, does not own equipment used to directly provide destination management services, including motor coaches, limousines, sedans, dance floors, decorative props, lighting, podiums, sound or video equipment, or equipment for catered meals;(H) is not doing business as a caterer;(I) does not provide services for weddings;(J) does not own a venue at which events or activities for which destination management services are provided occur; and(K) is not a subsidiary of another entity that, and is not a member of an affiliated group, as that term is defined by Section 171.0001, another member of which:(i) is doing business as, or owns or operates another entity doing business as, a caterer; or(ii) owns or operates a venue described by Paragraph (J).(3) "Qualified destination management services contract" means a contract under which at least three of the destination management services listed in Subdivision (1) are provided:(A) in this state to a client that is not an individual and that:(i) is a corporation, partnership, limited liability company, trade association, or other business entity, other than a social club or fraternal organization;(ii) has its principal place of business outside the county where the destination management services are to be provided; and(iii) agrees to pay the qualified destination management company for all destination management services provided to the client under the terms of the contract; and(B) by a qualified destination management company that pays or accrues liability for the payment of taxes imposed by this chapter on purchases of taxable items that will be consumed or used by the company in performing the contract.(b) A qualified destination management company is the consumer of taxable items sold or otherwise provided under a qualified destination management services contract, and the destination management services provided under the contract are not considered taxable services, as that term is defined by Section 151.0101.

Added by Acts 2009, 81st Leg., R.S., Ch. 1360, Sec. 2, eff. September 1, 2009.

Sec. 151.057. SERVICES BY EMPLOYEES. The following services are not taxable under this chapter:(1) a service performed by an employee for his employer in the regular course of business, within the scope of the employee's duties, and for which the employee is paid his regular wages or salary;(2) a service performed by an employee of a temporary employment service as defined by Section 93.001, Labor Code, for an employer to supplement the employer's existing work force on a temporary basis, when the service is normally performed by the employer's own employees, the employer provides all supplies and equipment necessary, and the help is under the direct or general supervision of the employer to whom the help is furnished; or(3) a service performed by assigned employees of a staff leasing company, either licensed under Chapter 91, Labor Code, or exempt from the licensing requirements of that chapter, for a client company under a written contract that provides for shared employment responsibilities between the staff leasing company and the client company for the assigned employees, most of whom must have been previously employed by the client company. The comptroller shall prescribe by rule the minimum percentage of assigned employees that must have been previously employed by the client company, the minimum time period the assigned employees must have been employed by the client company prior to the commencement of its contract, and such other criteria as the comptroller may deem necessary to properly implement this section.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 6, Sec. 9, eff. Oct. 2, 1984. Amended by Acts 1989, 71st Leg., ch. 254, Sec. 1, eff. Oct. 1, 1989; Acts 1997, 75th Leg., ch. 1040, Sec. 18, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1263, Sec. 14, eff. Oct. 1, 2001.

Sec. 151.058. PROPERTY USED TO PROVIDE TAXABLE SERVICES AND SALE PRICE OF TAXABLE SERVICES. (a) A person performing services taxable under this chapter is the consumer of machinery and equipment used in performing the services.(b) The total amount charged for a service taxable under this chapter is subject to tax, including charges for labor, materials, overhead, and profit, regardless of whether such charges are separately identified to the purchaser of the service.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 18. Amended by Acts 1993, 73rd Leg., ch. 1031, Sec. 20, eff. Sept. 1, 1993.

Sec. 151.059. FEE IMPOSED IN LIEU OF LOCAL SALES AND USE TAXES. Section effective contingent upon federal legislation as provided in Acts 1989, 71st Leg., ch. 291, Sec. 5. (a) A nonresident of this state who is required pursuant to federal law to collect sales or use tax under this chapter may elect to pay a fee to the comptroller in lieu of all local sales and use taxes authorized or governed by Title 3 of this code.(b) A person eligible under federal law may elect to pay the fee imposed by this section by written notification to the comptroller. Such notification must be made within 90 days of the date of the first sale on which tax is required to be collected or within such other period as the comptroller may by rule require. The comptroller may require that a notification under this section be made on a form prescribed by the comptroller and contain any information relevant to the collection of taxes under this chapter. A person who does not elect to pay the fee imposed by this section shall collect and remit all applicable state and local sales and use tax imposed under the laws of this state in the same manner as a resident of this state.(c) Unless another rate is required by federal law, the fee imposed under this section shall be the weighted average rate of local sales and use tax collected in this state during the preceding state fiscal year, applied to the total amount subject to sales and use tax imposed by this chapter. The rate shall be determined by the comptroller as soon as practicable following the end of each state fiscal year and shall be effective beginning on January 1 following the end of that state fiscal year. The weighted average rate of local sales and use tax shall be computed by:(1) dividing the aggregate amount of all local sales and use taxes paid in the state by the aggregate amount of all sales and uses to which:(A) the state sales and use tax applies; and(B) local jurisdictions have the power to impose a local sales or use tax; and(2) rounding that result to the nearest .0025.(d) A fee imposed under this section is subject to the provisions of Subtitle B of Title 2 of this code in the same manner as a tax imposed under this chapter.(e) The fee imposed by this chapter shall be remitted quarterly in a manner prescribed by the comptroller, subject to the limitations of applicable federal law, and shall be apportioned and distributed as required by Section 403.107, Government Code.(f) Nothing in this section shall be construed to apply to nonresident persons whose activities would subject them to a duty to pay, collect, or remit a sales or use tax under this chapter or Title 3 of this code in the absence of federal legislation.

Added by Acts 1989, 71st Leg., ch. 291, Sec. 3.

Sec. 151.060. PROPERTY CONSUMED IN REPAIR OF MOTOR VEHICLE. (a) Except as provided by Subsection (b), a person who repairs a motor vehicle is the seller of all tangible personal property consumed in providing that service except electricity and gas, and shall collect the tax due under this chapter from the customer.(b) A person who repairs a motor vehicle is the consumer of all tangible personal property consumed in providing that service if the contract between the person and the customer contains a lump-sum price covering both the performance of the service and the furnishing of the consumed tangible personal property.(c) In this section, tangible personal property is considered consumed if it can no longer be used for its intended purposes in the normal course of business or is not retained or reusable by the person providing the repair service.

Added by Acts 1991, 72nd Leg., ch. 378, Sec. 1, eff. Oct. 1, 1991.

Sec. 151.061. SOURCING OF CHARGES FOR MOBILE TELECOMMUNICATIONS SERVICES. (a) In this section:(1) "Home service provider" means the facilities-based carrier or reseller with which the customer contracts for the provision of mobile telecommunications services.(2) "Place of primary use" means the street address that is representative of where the customer's use of the mobile telecommunications service primarily occurs. That location must be the residential street address or the primary business street address of the customer that is within the licensed service area of the home service provider.(3) "Electronic database" means a database provided by the state or by a designated database provider to home service providers. Such electronic database shall, allowing for de minimis deviations, designate for each street address in the state, including, to the extent practical, any multiple postal street addresses applicable to one street location, the appropriate taxing jurisdictions, and the appropriate code for each taxing jurisdiction, for each level of taxing jurisdiction, identified by one nationwide numeric code. The nationwide standard numeric codes shall contain the same number of numeric digits, with each digit or combination of digits referring to the same level of taxing jurisdiction throughout the United States using a format similar to FIPS 55-3 or other appropriate standard approved by the Federation of Tax Administrators and the Multistate Tax Commission or their successors. Each address shall be provided in standard postal format. Such electronic database shall also provide the appropriate code for each street address with respect to political subdivisions which are not taxing jurisdictions when reasonably needed to determine the proper taxing jurisdictions.(b) This section applies to state and local sales and use taxes administered and computed under this title or Title 3 and to which this title or Title 3 applies, including this chapter.(c) The federal Mobile Telecommunications Sourcing Act (4 U.S.C. Sections 116-126) governs the sourcing of charges for mobile telecommunications services. In accordance with that Act:(1) mobile telecommunications services provided in a taxing jurisdiction to a customer, the charges for which are billed by or for the customer's home service provider, shall be deemed to be provided by the customer's home service provider; and(2) all charges for mobile telecommunications services that are deemed to be provided by the customer's home service provider in accordance with this Act are authorized to be subjected to tax, charge, or fee by the taxing jurisdictions whose territorial limits encompass the customer's place of primary use, regardless of where the mobile telecommunications services originate, terminate, or pass through, and no other taxing jurisdiction may impose taxes, charges, or fees on charges for such mobile telecommunications services.(d) If a customer believes that an amount of tax or an assignment of place of primary use or taxing jurisdiction included on a billing is erroneous, the customer shall notify the home service provider in writing. The customer shall include in the written notification:(1) the customer's street address for the customer's place of primary use;(2) the account name and number for which the customer requests the correction;(3) a description of the error asserted by the customer; and(4) any other information that the home service provider reasonably requires to process the request.(e) Not later than the 60th day after the date the home service provider receives a request under Subsection (d), the home service provider shall review the provider's records and the electronic database or enhanced zip code to determine the correct amount of the tax imposed or the assignment of the customer's place of primary use or taxing jurisdiction, as appropriate. If the home service provider determines that the amount of tax imposed or the assignment of place of primary use or taxing jurisdiction is incorrect, the home service provider shall correct the error and refund or credit any amount of tax erroneously collected from the customer. The home service provider shall correct the error and refund or credit the amount of tax erroneously collected from the customer for a period of up to four years. If the home service provider determines that the amount of tax imposed or the assignment of place of primary use or taxing jurisdiction is correct, the home service provider shall provide a written explanation to the customer.(f) The procedures prescribed by Subsections (d) and (e) are the first course of remedy available to a customer requesting a correction of assignment of place of primary use or of taxing jurisdiction or a refund of or other compensation for taxes erroneously collected by the home service provider.(g) The state may provide an electronic database, described in Subsection (a)(3), to a home service provider or, if the state does not provide such an electronic database to home service providers, the designated database provider may provide an electronic database to a home service provider.(h) The state or the designated database provider that provides or maintains an electronic database described in Subsection (a)(3) shall provide notice of the availability of the then current electronic database, and any subsequent revisions thereof, by publication in the manner normally employed by the state.(i) A home service provider using the data contained in an electronic database described in Subsection (a)(3) shall be held harmless from any tax, charge, or fee liability that otherwise would be due solely as a result of any error or omission in such database provided by the state or designated database provider. The home service provider shall reflect changes made to such database during a calendar quarter not later than 30 days after the end of such calendar quarter.(j) If neither the state nor the designated database provider provides an electronic database as described in Subsection (a)(3), a home service provider shall be held harmless from any tax, charge, or fee liability in the state that otherwise would be due solely as a result of an assignment of a street address to an incorrect taxing jurisdiction if, subject to Subsection (n), the home service provider employs an enhanced zip code to assign each street address to a specific taxing jurisdiction for each level of taxing jurisdiction and exercises due diligence at each level of taxing jurisdiction to ensure that each such street address is assigned to the correct taxing jurisdiction. If an enhanced zip code overlaps boundaries of taxing jurisdictions of the same level, the home service provider must designate one specific jurisdiction within such enhanced zip code for use in taxing the activity for such enhanced zip code for each level of taxing jurisdiction. Any enhanced zip code assignment changed in accordance with Subsection (n) is deemed to be in compliance with this section. For purposes of this section, there is a rebuttable presumption that a home service provider has exercised due diligence if such home service provider demonstrates that it has:(1) expended reasonable resources to implement and maintain an appropriately detailed electronic database of street address assignments to taxing jurisdictions;(2) implemented and maintained reasonable internal controls to promptly correct misassignments of street addresses to taxing jurisdictions; and(3) used all reasonably obtainable and usable data pertaining to municipal annexations, incorporations, reorganizations, and any other changes in jurisdictional boundaries that materially affect the accuracy of such database.(k) Subsection (j) applies to a home service provider that is in compliance with the requirements of Subsection (j), if an electronic database as defined in Subsection (a)(3) is not provided until the later of:(1) 18 months after the nationwide standard numeric code described in Subsection (a)(3) has been approved by the Federation of Tax Administrators and the Multistate Tax Commission; or(2) 6 months after the state or a designated database provider in the state provides such database as prescribed in Subsection (a)(3).(l) A home service provider shall be responsible for obtaining and maintaining the customer's place of primary use as defined in Subsection (a)(2). Subject to Subsection (n), and if the home service provider's reliance on information provided by its customer is in good faith, a taxing jurisdiction shall:(1) allow a home service provider to rely on the applicable residential or business street address supplied by the home service provider's customer; and(2) not hold a home service provider liable for any additional taxes, charges, or fees based on a different determination of the place of primary use for taxes, charges, or fees that are customarily passed on to the customer as a separate itemized charge.(m) Except as provided in Subsection (n), a taxing jurisdiction shall allow a home service provider to treat the address used by the home service provider for tax purposes for any customer under a service contract or agreement in effect two years after the date of the enactment of the Mobile Telecommunications Sourcing Act (4 U.S.C. Sections 116-126) as that customer's place of primary use for the remaining term of such service contract or agreement, excluding any extension or renewal of such service contract or agreement, for purposes of determining the taxing jurisdictions to which taxes, charges, or fees on charges for mobile telecommunications services are remitted.(n) The state may:(1) determine that the address used for purposes of determining the taxing jurisdictions to which taxes, charges, or fees for mobile telecommunications services are remitted does not meet the definition of place of primary use under Subsection (a)(2) and give binding notice to the home service provider to change the place of primary use on a prospective basis from the date of notice of determination. Before the state gives such notice of determination, the customer shall be given an opportunity to demonstrate in accordance with applicable state administrative procedures that the address is the customer's place of primary use; and(2) determine that the assignment of a taxing jurisdiction by a home service provider under Subsection (j) does not reflect the correct taxing jurisdiction and give binding notice to the home service provider to change the assignment on a prospective basis from the date of notice of determination. The home service provider shall be given an opportunity to demonstrate in accordance with applicable state administrative procedures that the assignment reflects the correct taxing jurisdiction.(o)(1) If a taxing jurisdiction does not otherwise subject charges for mobile telecommunications services to taxation and if these charges are aggregated with and not separately stated from charges that are subject to taxation, then the charges for nontaxable mobile telecommunications services may be subject to taxation unless the home service provider can reasonably identify charges not subject to such tax, charge, or fee from its books and records that are kept in the regular course of business.(2) If a taxing jurisdiction does not subject charges for mobile telecommunications services to taxation, a customer may not rely upon the nontaxability of charges for mobile telecommunications services unless the customer's home service provider separately states the charges for nontaxable mobile telecommunications services from taxable charges or the home service provider elects, after receiving a written request from the customer in the form required by the provider, to provide verifiable data based upon the home service provider's books and records that are kept in the regular course of business that reasonably identifies the nontaxable charges.

Added by Acts 2001, 77th Leg., ch. 370, Sec. 1, eff. Aug. 1, 2002.

SUBCHAPTER D. IMPOSITION AND COLLECTION OF USE TAXSec. 151.101. USE TAX IMPOSED. (a) A tax is imposed on the storage, use, or other consumption in this state of a taxable item purchased from a retailer for storage, use, or other consumption in this state.(b) The tax is at the same percentage rate as is provided by Section 151.051 of this code on the sales price of the taxable item.

Acts 1981, 67th Leg., p. 1552, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.102. USER LIABLE FOR TAX. (a) The person storing, using, or consuming a taxable item in this state is liable for the tax imposed by Section 151.101 of this code, and except as provided by Subsection (b) of this section, the liability continues until the tax is paid to the state.(b) A person storing, using, or consuming a taxable item in this state is not further liable for the tax imposed by Section 151.101 of this code if the person pays the tax to a retailer engaged in business in this state or other person authorized by the comptroller to collect the tax and receives from the retailer or other person a purchaser's receipt given as provided in Section 151.103 of this code.

Acts 1981, 67th Leg., p. 1552, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.103. COLLECTION BY RETAILER; PURCHASER'S RECEIPT. (a) Except as provided by Section 151.052(d), a retailer engaged in business in this state who makes a sale of a taxable item for storage, use, or consumption in this state shall collect the use tax that is due from the purchaser and give the purchaser a receipt for the tax payment. When the amount of use tax is added:(1) it becomes a part of the sales price;(2) it is a debt of the purchaser to the seller until paid; and(3) if unpaid, it is recoverable at law in the same manner as the original sales price.(b) The purchaser's receipt must be issued in the form and manner prescribed by the comptroller.(c) When several taxable items are sold together and at the same time, the use tax is determined on the sum of the sales prices of the items sold exclusive of any item the storage, use, or other consumption of which is exempted by this chapter.(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1266, Sec. 15(2), eff. September 1, 2007.

Acts 1981, 67th Leg., p. 1552, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1993, 73rd Leg., ch. 587, Sec. 12, eff. Oct. 1, 1993; Acts 2001, 77th Leg., ch. 397, Sec. 2, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1310, Sec. 100, eff. July 1, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1266, Sec. 15(2), eff. September 1, 2007.

Sec. 151.104. SALE FOR STORAGE, USE, OR CONSUMPTION PRESUMED. (a) A sale of a taxable item by a person for delivery in this state is presumed to be a sale for storage, use, or consumption in this state unless a resale or exemption certificate is accepted by the seller.(b) A sale is exempt if the seller receives in good faith from a purchaser, who is in the business of selling, leasing, or renting taxable items, a resale certificate stating that the property is acquired for the purpose of selling, leasing, or renting it in the regular course of business or for the purpose of transferring it as an integral part of a taxable service performed in the regular course of business.(c) A sale is exempt if the seller receives in good faith from a purchaser an exemption certificate stating qualifications for an exemption provided in Subchapter H of this chapter.(d) Properly executed resale or exemption certificates should be in possession of the seller at the time the nontaxable transaction occurs. If the seller is not in possession of these certificates within 60 days from the date written notice requiring possession of them is given to the seller by the comptroller, deductions claimed by the seller that require delivery of the certificates shall be disallowed. If the seller acquires certificates within the 60-day period, the comptroller may verify the reason or basis for exemption claimed in the certificates before allowing any deductions. A deduction may not be granted on the basis of certificates obtained after the 60-day period.

Acts 1981, 67th Leg., p. 1552, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 15, Sec. 3, eff. Oct. 2, 1984; Acts 1993, 73rd Leg., ch. 1031, Sec. 21, eff. Sept. 1, 1993.

Sec. 151.105. IMPORTATION FOR STORAGE, USE, OR CONSUMPTION PRESUMED. (a) Tangible personal property that is shipped or brought into this state by a purchaser is presumed, in the absence of evidence to the contrary, to have been purchased from a retailer for storage, use, or consumption in this state.(b) A taxable service used in this state is presumed, in the absence of evidence to the contrary, to have been purchased from a retailer for use in this state.

Acts 1981, 67th Leg., p. 1552, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.106. REGISTRATION OF RETAILERS. (a) A retailer who sells a taxable item for storage, use, or consumption in this state shall register with the comptroller.(b) The registration must include:(1) the name and address of each agent of the retailer operating in the state;(2) the location of all distribution or sales houses or offices or other places of business in the state; and(3) other information that the comptroller requires.(c) A retailer required to register under this section must comply with Subchapter G of this chapter.

Acts 1981, 67th Leg., p. 1553, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.107. RETAILER ENGAGED IN BUSINESS IN THIS STATE. (a) For the purpose of this subchapter and in relation to the use tax, a retailer is engaged in business in this state if the retailer:(1) maintains, occupies, or uses in this state permanently, temporarily, directly, or indirectly or through a subsidiary or agent by whatever name, an office, place of distribution, sales or sample room or place, warehouse, storage place, or any other place of business;(2) has a representative, agent, salesman, canvasser, or solicitor operating in this state under the authority of the retailer or its subsidiary for the purpose of selling or delivering or the taking of orders for a taxable item;(3) derives rentals from a lease of tangible personal property situated in this state;(4) engages in regular or systematic solicitation of sales of taxable items in this state by the distribution of catalogs, periodicals, advertising flyers, or other advertising, by means of print, radio, or television media, or by mail, telegraphy, telephone, computer data base, cable, optic, microwave, or other communication system for the purpose of effecting sales of taxable items;(5) solicits orders for taxable items by mail or through other media and under federal law is subject to or permitted to be made subject to the jurisdiction of this state for purposes of collecting the taxes imposed by this chapter;(6) has a franchisee or licensee operating under its trade name if the franchisee or licensee is required to collect the tax under this section; or(7) otherwise does business in this state.(b) Notwithstanding any other provision of law, a broadcaster, printer, outdoor advertising firm, advertising distributor, or publisher that broadcasts, publishes, displays, or distributes paid commercial advertising in this state that is intended to be disseminated primarily to consumers located in this state and is only secondarily disseminated to bordering jurisdictions, including advertising appearing exclusively in a Texas edition or section of a national publication, is considered for purposes of this section to be the agent of the person placing the advertisement and that person placing the advertisement is considered a retailer engaged in business in this state. The agency relationship recognized by this subsection is for the sole purpose of providing a presence in this state for the imposition of a tax on out-of-state advertisers or sellers. The agent has no responsibility to report, or liability to pay, a tax for the out-of-state advertiser or seller and is not restricted by this subchapter from accepting ads from out-of-state advertisers or sellers. Subsection (c) effective contingent upon federal legislation as provided in Acts 1989, 71st Leg., ch. 291, Sec. 5. (c) Nonresident persons shall collect the tax imposed by this chapter with respect to the sale of tangible personal property to the extent authorized by federal law. Such taxes shall be remitted quarterly to the comptroller pursuant to rules adopted by the comptroller in conformance with federal law. This subsection does not apply to nonresident persons whose activities would subject them to a duty to pay, collect, or remit a sales or use tax under this chapter or Title 3 of this code in the absence of federal legislation.

Acts 1981, 67th Leg., p. 1553, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 19; Acts 1989, 71st Leg., ch. 291, Sec. 2; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 14.14.

SUBCHAPTER E. RESALE AND EXEMPTION CERTIFICATESSec. 151.151. RESALE CERTIFICATE. A purchaser may give a resale certificate for the acquisition of a taxable item if the purchaser intends to sell, lease, or rent it in the regular course of business or transfer it as an integral part of a taxable service performed in the regular course of business.

Acts 1981, 67th Leg., p. 1553, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 20.

Sec. 151.152. RESALE CERTIFICATE: FORM. (a) A resale certificate must be substantially in the form prescribed by the comptroller.(b) A resale certificate must:(1) be signed by the purchaser or contain an electronic form of the purchaser's signature authorized by the comptroller and contain the purchaser's name and address;(2) state the purchaser's tax permit number or that the purchaser's application for a tax permit is pending before the comptroller; and(3) contain a description of the tangible personal property sold, leased, or rented by the purchaser in the regular course of business or transferred as an integral part of a taxable service performed in the regular course of business.(c) A resale certificate from a person engaged in business in the United Mexican States reselling the taxable item in the United Mexican States, in addition to the information required in Subsection (b), must provide:(1) the purchaser's United Mexican States federal identification number; and(2) any other information required by the comptroller.

Acts 1981, 67th Leg., p. 1553, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1995, 74th Leg., ch. 351, Sec. 2, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 1310, Sec. 101, eff. Oct. 1, 2003.

Sec. 151.153. RESALE CERTIFICATE: COMMINGLED FUNGIBLE GOODS. If a purchaser gives a resale certificate with respect to the purchase of fungible goods and then commingles the goods with other similar fungible goods for which a resale certificate was not given, sales from the mass of commingled fungible goods are deemed to be sales of goods covered by the resale certificate until the quantity of goods covered by the certificate equals the quantity of goods sold.

Acts 1981, 67th Leg., p. 1554, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.154. RESALE CERTIFICATE: LIABILITY OF PURCHASER. (a) If a purchaser who gives a resale certificate makes any use of the taxable item other than retention, demonstration, or display while holding it for sale, lease, or rental in the regular course of business or for transfer as an integral part of a taxable service in the regular course of business, the purchaser shall be liable for payment of the sales tax on the value of the taxable item for any period during which the taxable item is used other than for retention, demonstration, or display.(b) The value of an item of tangible personal property is the fair market rental value of the tangible personal property, which is the amount that a purchaser would pay on the open market to rent or lease the tangible personal property for his use. The value of a taxable service is the fair market value of the taxable service, which is the amount that a purchaser would pay on the open market to obtain the service for the use of the purchaser.(c) If an item of tangible personal property has no fair market rental value or if a taxable service has no fair market value, the original purchase price shall be the measure of the tax.(d) At any time, the person making the divergent use may cease paying tax on the fair market rental value or fair market value and may pay sales tax on the original purchase price without credit for taxes previously paid.(e) A purchaser of a taxable item who gives a resale certificate is not liable for the tax imposed by this chapter if he donates the item to an organization exempted under Section 151.309 or 151.310(a)(1) or (2) of this code; except that any use by the purchaser of the taxable item other than retention, demonstration, or display shall be subject to taxes imposed by this section.(f) A purchaser who issues a resale certificate for the purchase of a taxable item is liable for payment of the sales tax on the purchase price of the taxable item if the purchaser uses the item as a part of the excludable consideration on the purchase of another taxable item.

Acts 1981, 67th Leg., p. 1554, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1995, 74th Leg., ch. 1000, Sec. 8, eff. Oct. 1, 1995; Acts 1997, 75th Leg., ch. 1040, Sec. 19, eff. Sept. 1, 1997.

Sec. 151.155. EXEMPTION CERTIFICATE. (a) Except as provided by Section 151.3181 for property used in manufacturing, if a purchaser certifies in writing to a seller that a taxable item sold, leased, or rented to the purchaser will be used in a manner or for a purpose that qualifies the sale of the item for an exemption from the taxes imposed by this chapter, and if the purchaser then uses the item in some other manner or for some other purpose, the purchaser is liable for the payment of the sales tax on the value of the taxable item for any period during which the item is used in the divergent manner or for the divergent purpose.(b) The value of an item of tangible personal property is the fair market rental value of tangible personal property, which is the amount that a purchaser would pay on the open market to rent or lease the property for his use. The value of a taxable service is the fair market value of the taxable service, which is the amount that a purchaser would pay on the open market to obtain the service for the use of the purchaser.(c) If an item of tangible personal property has no fair market rental value or if a taxable service has no fair market value, the original purchase price shall be the measure of tax.(d) At any time, the person making the divergent use may cease paying tax on the fair market rental value or fair market value and may pay sales tax on the original purchase price without credit for taxes previously paid.(e) A purchaser of a taxable item who gives an exemption certificate is not liable for the tax imposed by this chapter if he donates the taxable item to an organization exempted under Section 151.309 or 151.310(a)(1) or (2) of this code; except that any use by the purchaser of the taxable item other than retention, demonstration, or display shall be subject to taxes imposed by this section.

Acts 1981, 67th Leg., p. 1554, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1995, 74th Leg., ch. 1000, Sec. 9, eff. Oct. 1, 1995; Acts 2001, 77th Leg., ch. 1263, Sec. 15, eff. Oct. 1, 2001.

Sec. 151.156. TAX-FREE PURCHASES OF CERTAIN EXPORTED ITEMS. (a) The comptroller by rule may establish procedures by which a maquiladora enterprise or its agent may make tax-free purchases in this state of tangible personal property that is exempted from the taxes imposed by this chapter because the property is immediately exported beyond the territorial limits of the United States.(b) The comptroller may issue a permit to an enterprise that the comptroller authorizes to make tax-free purchases under this section and the comptroller's rules and may allow an authorized maquiladora enterprise to make a tax-free purchase by executing an exemption certificate or in any other manner the comptroller provides.(c) To qualify to make tax-free purchases under this section, a maquiladora enterprise must apply to the comptroller and comply with any requirements the comptroller requires to administer this section and to prevent the evasion of state and local sales and use taxes. The comptroller may require a maquiladora enterprise to post a bond or other security in the amount the comptroller considers reasonable to ensure the payment of state and local sales and use taxes. The comptroller shall require a maquiladora enterprise authorized to make tax-free purchases under this section to make available to the comptroller on request its books and records relating to its maquiladora status, operations, and purchases.(d) The comptroller shall require a maquiladora enterprise authorized to make tax-free purchases under this section to make a report of its tax-free purchases at least quarterly and may require the enterprise to include in a report any other information the comptroller requires.(e) The comptroller may suspend or revoke the permit or other authorization of an enterprise to make tax-free purchases under this section without notice for good cause. In that event, the comptroller shall notify the enterprise as soon as practicable of the comptroller's action and shall provide the enterprise with an opportunity for a hearing on whether the enterprise qualifies to make tax-free purchases under this section.(f) In this section, "maquiladora enterprise" means a business entity chartered by the government of the United Mexican States and authorized by that government to make duty-free imports of raw materials, component parts, or other property into Mexico to be used in manufacturing, processing, or assembling items by the business entity in Mexico primarily for export from Mexico.

Added by Acts 1989, 71st Leg., ch. 903, Sec. 2, eff. June 14, 1989.

Sec. 151.157. CUSTOMS BROKERS. (a) A customs broker, or an authorized employee of a customs broker, licensed by the comptroller under this section may issue documentation for the purpose of showing the exemption of tangible personal property under Section 151.307(b)(2) only under procedures established by this section, Section 151.1575, and by the comptroller by rule.(a-1) The comptroller shall maintain a password-protected website that a customs broker, or an authorized employee of a customs broker, licensed under this section must use to prepare documentation to show the exemption of tangible personal property under Section 151.307(b)(2). The comptroller shall require a customs broker or authorized employee to use the website to actually produce the documentation after providing all necessary information. The comptroller shall use the information provided by a customs broker or authorized employee under this subsection as necessary to enforce this section and Section 151.307. The comptroller shall provide an alternate method to prepare documentation to show the exemption of tangible personal property under Section 151.307(b)(2) in those instances when the password-protected website is unavailable due to technical or communication problems.(b) The comptroller may issue a license to a customs broker for the purpose described by Subsection (a) for each place of business of the broker if the broker:(1) applies to the comptroller for the license;(2) pays the license fee to the comptroller in the amount required by Subsection (c);(3) posts the bond or security in the amount required by Subsection (d); and(4) complies with any rules of the comptroller to administer this section and to prevent the evasion of the tax under this chapter and local sales and use taxes.(c) A customs broker must pay to the comptroller an annual license fee of $300 for each place of business from which the customs broker intends to issue a certificate of export. The comptroller shall use the fees only for the administration of this section, including costs of materials, labor, and overhead.(d) The amount of the bond or security required by Subsection (b)(3) is $5,000, plus an additional $1,000 for each place of business from which the customs broker intends to issue exemption certificates. The security may be in the form of cash, a certificate of deposit, a letter of credit, or another instrument of value.(e) A customs broker licensed under this section shall make available to the comptroller, on or after the 15th day after the date the broker receives written notice from the comptroller, the customs broker's books and records relating to the business of issuing documentation certifying the export of tangible personal property beyond the territorial limits of the United States for purposes of exempting the property from the taxes imposed by this chapter. The customs broker shall make available to the comptroller, without notice from the comptroller, the customs broker's books and records if the comptroller determines that the comptroller's ability to administer and enforce effectively the provisions of this chapter relating to documentation for the purpose of showing the exemption of tangible personal property under Section 151.307(b)(2) is jeopardized by providing notice. The customs broker shall keep the books and records described by this subsection for at least two years after the date of the last entry that they contain. The customs broker shall report quarterly to the comptroller:(1) the total value of the tangible personal property and the total amount of the corresponding tax for which the customs broker issued certificates of export; and(2) the total amount of tax refunded in accordance with certificates of export.(f) The comptroller may suspend or revoke a license issued under this section if the customs broker does not comply with Section 151.1575(c) or issues documentation that is false to obtain a refund of taxes paid on tangible personal property not exported or to assist another person in obtaining such a refund. The comptroller may determine the length of suspension or revocation necessary for the enforcement of this chapter and the comptroller's rules. A proceeding to suspend or revoke a license under this subsection is a contested case under Chapter 2001, Government Code. Judicial review is by trial de novo. The district courts of Travis County have exclusive original jurisdiction of a suit under this section.(f-1) In addition to any other penalty provided by law, the comptroller may require a customs broker to pay to the comptroller the amount of any tax refunded if the customs broker did not comply with this section or the rules adopted by the comptroller under this section in relation to the refunded tax.(g) A customs broker may authorize a person to act as an independent contractor to certify in accordance with Section 151.1575(a)(1) that tangible personal property has been exported outside of the United States only if the authorization is part of the written contract and the comptroller in writing approves the authorization. A customs broker may not authorize a person under this subsection to prepare documentation for the purpose of showing the exemption for tangible personal property under Section 151.307(b)(2). Text of subsec. (h) as added by Acts 1993, 73rd Leg., ch. 955, Sec. 1 (h) In this section:(1) "Customs broker" means a person licensed by the United States Customs Service to act as a customs house broker.(2) "Authorized employee" means an employee of a customs broker:(A) who is authorized by the broker to perform customs transactions on behalf of the broker;(B) who is compensated by the broker with a regular salary or wages;(C) who is under the direct control and supervision of the broker; and(D) from whose salary or wages the broker is required to and actually does deduct and withhold a tax under federal law. Text of subsec. (h) as added by Acts 2003, 78th Leg., ch. 1001, Sec. 1 (h) Notwithstanding any other law, the filing of a petition to initiate judicial review does not vacate the comptroller decision that is the subject of review and does not affect the enforceability of that decision.(i) The comptroller shall impose a penalty of $500 for each occurrence on a customs broker who fails to file the report required by this section.

Added by Acts 1993, 73rd Leg., ch. 955, Sec. 1, eff. June 19, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 1000, Sec. 10, eff. Oct. 1, 1995; Acts 2003, 78th Leg., ch. 1001, Sec. 1, eff. Jan. 1, 2004.

Sec. 151.1575. REQUIREMENTS RELATING TO ISSUING DOCUMENTATION SHOWING EXPORTATION OF PROPERTY. (a) A customs broker licensed by the comptroller or an authorized employee of the customs broker may issue documentation certifying that delivery of tangible personal property was made to a point outside the territorial limits of the United States as required by Section 151.307(b)(2)(B) only if the customs broker or authorized employee:(1) watches the property cross the border of the United States;(2) watches the property being placed on a common carrier for delivery outside the territorial limits of the United States; or(3) verifies that the purchaser is transporting the property to a destination outside of the territorial limits of the United States by:(A) examining a passport, laser visa identification card, or foreign voter registration picture identification indicating that the purchaser of the property resides in a foreign country;(B) requiring the purchaser to produce the property and the original receipt for the property;(C) requiring the purchaser to state the foreign country destination of the property which must be the foreign country in which the purchaser resides;(D) requiring the purchaser to state the date and time the property is expected to arrive in the foreign country destination;(E) requiring the purchaser to state the date and time the property was purchased, the name and address of the place at which the property was purchased, the sales price and quantity of the property, and a description of the property; (F) requiring the purchaser to sign a form:(i) stating that the purchaser has provided the information and documentation required by this subdivision; and(ii) that contains a notice to the purchaser that tangible personal property not exported is subject to taxation under this chapter and the purchaser is liable, in addition to other possible civil liabilities and criminal penalties, for payment of an amount equal to the value of the merchandise if the purchaser improperly obtained a refund of taxes relating to the property; and(G) requiring the purchaser to produce the purchaser's:(i) Form I-94, Arrival/Departure record, or its successor, as issued by the United States Immigration and Naturalization Service, for those purchasers in a county not bordering the United Mexican States; or(ii) air, land, or water travel documentation if the customs broker is located in a county that does not border the United Mexican States.(b) A customs broker licensed by the comptroller or an authorized employee of the customs broker may issue and deliver documentation under Subsection (a) at any time after the tangible personal property is purchased and the broker or employee completes the process required by Subsection (a). The documentation must include:(1) the name and address of the customs broker;(2) the license number of the customs broker;(3) the name and address of the purchaser;(4) the name and address of the place at which the property was purchased;(5) the date and time of the sale;(6) a description and the quantity of the property;(7) the sales price of the property;(8) the foreign country destination of the property, which may not be the place of export;(9) the date and time:(A) at which the customs broker or authorized employee watched the property cross the border of the United States;(B) at which the customs broker or authorized employee watched the property being placed on a common carrier for delivery outside the territorial limits of the United States; or(C) the property is expected to arrive in the foreign country destination, as stated by the purchaser;(10) a declaration signed by the customs broker or an authorized employee of the customs broker stating that the customs broker is a licensed Texas customs broker; and(11) an export certification stamp issued by the comptroller.(c) The comptroller may require a customs broker to pay the comptroller the amount of any tax refunded if the customs broker does not comply with this section, Section 151.157, or the rules adopted by the comptroller under this section or Section 151.157. In addition to the amount of the refunded tax, the comptroller may require the customs broker to pay a penalty in an amount equal to the amount of the refunded tax, but not less than $500 nor more than $5,000. The comptroller and the state may deduct any penalties to be paid by a customs broker from the broker's posted bond.(d) A proceeding to require a customs broker to pay an amount under Subsection (c) is a contested case in the same manner as a proceeding to revoke or suspend a customs broker's license under Section 151.157(f).(e) In this section, "customs broker" and "authorized employee" have the meanings assigned by Section 151.157.

Added by Acts 2003, 78th Leg., ch. 1001, Sec. 2, eff. Jan. 1, 2004.

Sec. 151.158. EXPORT STAMPS. (a) The comptroller shall have printed or manufactured stamps in the design, size, and quantity the comptroller determines is necessary for the purpose of this section.(b) The comptroller may designate the method of identification for the stamps.(c) The comptroller shall require that the stamps be manufactured so that a stamp may be easily and securely attached to export documentation.(d) The comptroller shall change the design of the stamps at least once each calendar quarter, or more frequently if the comptroller determines it is necessary for the enforcement of this section and the comptroller's rules.(e) The comptroller may provide stamps only to a customs broker licensed under Section 151.157.(f) A stamp is invalid if transferred to a person other than the customs broker to whom the comptroller issued the stamp, to an authorized employee of that customs broker, or to an authorized independent contractor.(g) The comptroller shall charge $1.60 for each stamp. The comptroller shall use the money from the sale of the stamps only for costs related to producing the stamps, including costs of materials, labor, and overhead. Any unspent money shall be deposited to the credit of the general revenue fund. Customs brokers who return unused stamps to the comptroller's office on a quarterly basis shall get credit towards the purchase of new stamps.(h) The comptroller may require stamps to be purchased in minimum quantities if the comptroller considers it necessary for the efficient administration of this section.

Added by Acts 1993, 73rd Leg., ch. 955, Sec. 1, eff. June 19, 1993. Amended by Acts 2003, 78th Leg., ch. 1001, Sec. 3, eff. Jan. 1, 2004.

Sec. 151.159. REFUNDS; IDENTIFICATION CARDS. (a) The comptroller in writing may authorize a customs broker to refund taxes collected under this chapter at export locations specified by the comptroller.(b) The comptroller may issue an export identification card to a wholesaler or retailer. The card must contain the picture of the person to whom the card is issued. The comptroller may issue the card only if the wholesaler or retailer shows by clear and convincing evidence that the wholesaler or retailer is a citizen and resident of a foreign country and that any tangible personal property purchased in this state by the wholesaler or retailer is for export purposes only and is to be used or consumed outside the territorial limits of the United States. A wholesaler or retailer issued an export identification card may use the card only to facilitate the preparation of documentation by a customs broker under Section 151.307(b). The comptroller may require a wholesaler or retailer applying for an export identification card to submit any information in any form the comptroller determines is necessary and to pay a fee in an amount the comptroller determines is necessary to pay for the cost of issuing the card.

Added by Acts 1993, 73rd Leg., ch. 955, Sec. 1, eff. June 19, 1993.

Sec. 151.160. DEPOSITS. Penalties collected by the comptroller shall be deposited into general revenue. Fees and charges collected by the comptroller under this Act shall be considered reimbursements for expenses of administration and shall be available for use by the comptroller in accordance with provisions in the General Appropriations Act appropriating such revenues for use by agencies.

Added by Acts 1993, 73rd Leg., ch. 955, Sec. 1, eff. June 19, 1993.

SUBCHAPTER F. SALES TAX PERMITSSec. 151.201. SALES TAX PERMITS. (a) The comptroller shall issue to an applicant who qualifies under Section 151.202 of this code and under Subchapter G of this chapter a separate permit for each place of business in this state.(b) The holder of a permit shall display it conspicuously in the place of business to which it applies.(c) A permit is valid only for the person and the place of business to which it applies and is nonassignable.(d) Repealed by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 14.12(1).

Acts 1981, 67th Leg., p. 1555, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 5, Sec. 1; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 14.04, 14.12(1).

Sec. 151.202. APPLICATION FOR PERMIT. (a) A person desiring to be a seller in this state shall file with the comptroller an application for a permit for each place of business.(b) An application must:(1) be on a form prescribed by the comptroller;(2) state the name under which the applicant transacts or intends to transact business;(3) give the address of the place of business to which the permit is to apply;(4) contain any other information required by the comptroller; and(5) be signed by the owner if the owner is an individual, a member or partner if the owner is an association or partnership, or an executive officer or other person authorized by the corporation to sign the application if the owner is a corporation.(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1266, Sec. 15(3), eff. September 1, 2007.

Acts 1981, 67th Leg., p. 1555, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 102, eff. July 1, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1266, Sec. 15(3), eff. September 1, 2007.

Sec. 151.2021. CANCELLATION OF INACTIVE PERMIT. (a) The comptroller may cancel a sales tax permit under this section if the permit holder has reported no business activity for 12 consecutive months. No business activity means zero total sales, zero taxable sales, and zero taxable purchases.(b) To cancel a permit, the comptroller shall send a notice of the comptroller's intention to cancel the permit to the permit holder at the address shown on the permit. The notice must specify the date on which the comptroller intends to cancel the permit. That date must be at least 30 days after the date the comptroller sends the notice to the permit holder. The comptroller may not cancel the permit before the date specified in the notice.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 5, Sec. 2. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 14.05.

Sec. 151.203. SUSPENSION AND REVOCATION OF PERMIT. (a) If a person fails to comply with a provision of this chapter or with a rule of the comptroller adopted under this chapter and relating to the sales tax, the comptroller, after a hearing, may revoke or suspend one or more permits issued to the person.(b) A person whose permit the comptroller proposes to revoke or suspend is entitled to 20 days' written notice of the time and place of the hearing on the revocation or suspension. At the hearing the person must show cause why each permit should not be suspended or revoked.(c) The comptroller shall give written notice of the revocation or suspension of a permit to the holder of the permit.(d) Notices under this section may be served on the permit holder personally or may be mailed to the permittee's address as shown in the records of the comptroller.

Acts 1981, 67th Leg., p. 1555, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.204. REISSUED OR NEW PERMIT AFTER REVOCATION OR SUSPENSION. (a) A new permit may not be issued to a former holder of a revoked permit unless the comptroller is satisfied that the person will comply with the provisions of this chapter and the rules of the comptroller relating to the sales tax.(b) The comptroller may prescribe the terms under which a suspended permit may be reissued.(c) Repealed by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 14.12(2).

Acts 1981, 67th Leg., p. 1555, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 5, Sec. 3; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 14.12(2).

Sec. 151.205. APPEALS. A taxpayer may appeal the revocation or suspension of a tax permit in the same manner that appeals are made from a final deficiency determination.

Acts 1981, 67th Leg., p. 1556, ch. 389, Sec. 1, eff. Jan. 1, 1982.

SUBCHAPTER G. SELLER'S AND RETAILER'S SECURITYSec. 151.251. SECURITY REQUIRED. (a) An applicant for a sales tax permit or for registration as a retailer under Section 151.106 of this code must file with the comptroller adequate security for the payment of the taxes imposed by this chapter.(b) If the holder of a sales tax permit or a retailer registered under Section 151.106 of this code who is exempted under Section 151.254 of this code from filing security under this subchapter is determined by the comptroller to be delinquent in the payment of the taxes imposed by this chapter, the comptroller shall require the holder or retailer to file with the comptroller adequate security for the payment of the taxes imposed by this chapter.(c) For the purposes of Subsection (b) of this section, a holder of a permit or a retailer is delinquent in the payment of the taxes imposed by this chapter if the holder or retailer fails to file all reports due or to pay any determination before the day the determination could be paid without additional penalty.(d) If the comptroller determines that it is necessary to ensure compliance with this chapter, the comptroller may require security from a person as a condition to retaining a permit under this chapter.

Acts 1981, 67th Leg., p. 1556, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.252. TEMPORARY PERMIT. (a) The comptroller may issue a temporary sales tax permit or retailer's registration to an applicant for a period determined by the comptroller in order to arrange for and provide the security required by this subchapter.(b) A temporary permit or registration expires without further notice on the expiration date shown on the temporary permit or registration.

Acts 1981, 67th Leg., p. 1556, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.253. SECURITY: REQUIREMENTS. (a) The security required by this subchapter may be a cash bond, a bond from a surety company chartered or authorized to do business in this state, a certificate of deposit, a certificate of savings or U.S. Treasury bond, an assignment of negotiable stocks or bonds that has been approved by the comptroller, or any other security deemed by the comptroller to be sufficient for the payment of taxes imposed by this chapter.(b) The comptroller shall fix the amount of security required in each case, taking into consideration the amount of tax that has or is expected to become due from the person under this chapter and all other applicable local sales and use taxes and the necessity to protect the state against the failure to pay these taxes. The maximum amount of security that may be required is the greater of $100,000 or four times the amount of the person's average monthly tax liability.(c) A bond qualifying under this subchapter must be a continuing instrument and a new and separate obligation for the penal sum named in the bond for each calendar year or portion of a calendar year while the bond is in effect. The bond must remain in effect until the surety or sureties are released and discharged.

Acts 1981, 67th Leg., p. 1556, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1983, 68th Leg., p. 1365, ch. 281, Sec. 7, eff. Oct. 1, 1983; Acts 2001, 77th Leg., ch. 442, Sec. 11, eff. Sept. 1, 2001.

Sec. 151.254. EXEMPTION FROM FILING SECURITY. (a) A person who has filed security under this subchapter is exempted from the security requirements of this subchapter and is entitled, on request, to have the comptroller return, refund, or release the security if in the judgment of the comptroller the person has for two consecutive years continuously complied with the conditions of the security filed under this subchapter.(b) A person who received a sales tax permit or was registered as a retailer before January 1, 1974, and has not been determined to be delinquent as provided by Section 151.251(b) of this code or been required to file security under this subchapter is exempted from filing security.

Acts 1981, 67th Leg., p. 1557, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.255. NOTICE. (a) If the comptroller determines that the holder of a permit or a registered retailer is required to file security under Section 151.251(b) of this code, the comptroller shall notify the person in writing that security is required to be filed and state the amount of security set by the comptroller.(b) Notice under this subsection shall be mailed to the permit holder or registered retailer at the address shown in the comptroller's records.

Acts 1981, 67th Leg., p. 1557, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.256. FAILURE TO PROVIDE SECURITY: LOSS OF PERMIT. If a person fails to provide security under this subchapter as provided by Section 151.251(b) of this code, the comptroller shall revoke or suspend the permit or retailer's registration of the person as provided by Section 151.203 of this code.

Acts 1981, 67th Leg., p. 1557, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.257. FORFEITURE OF SECURITY: DETERMINATION. (a) If a person who has filed a security under this subchapter fails to pay the taxes imposed by this chapter or by a city under the Local Sales and Use Tax Act or fails to file a tax return required by this chapter or under the Local Sales and Use Tax Act, the comptroller shall issue a deficiency or jeopardy determination containing a demand for the amount of taxes, penalties, and interest due. The determination shall state that if payment is not made on or before the last day that the deficiency may be paid without incurring further penalty, the security or a part of the security may be forfeited.(b) If the security filed by the person is a surety bond, the comptroller shall send a copy of the determination to each surety on the bond and shall demand payment from both the person filing the bond and each surety. A surety's obligation under the bond is not affected by whether the surety has a record of the receipt of a copy of the comptroller's determination notice or payment demand.

Acts 1981, 67th Leg., p. 1557, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 2001, 77th Leg., ch. 1263, Sec. 16, eff. Sept. 1, 2001.

Sec. 151.258. SALE OF SECURITY. (a) If necessary to recover an amount of tax, penalty, or interest, the comptroller may sell security deposited under this subchapter. A sale shall be public and notice of the sale may be given personally or by mail to the person who deposited the security.(b) If the notice is given by mail, the comptroller may send it to the last known address appearing in the records of the comptroller.(c) Subject to the requirement of additional security required by Section 151.260 of this code, the comptroller shall return to the depositor any security remaining after the sale and after recovering the amount of tax, penalty, and interest due from the depositor.

Acts 1981, 67th Leg., p. 1557, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.259. SECURITY INSUFFICIENT TO PAY TAX. (a) If payment of the tax due is not made and the forfeiture of the security does not satisfy the delinquency, the comptroller shall suspend or revoke the permit or registration of the taxpayer as provided by Section 151.203 of this code.(b) If the permit or registration is suspended, the comptroller shall certify to the attorney general the amount of taxes, penalties, and interest delinquent under this chapter.(c) A permit or registration revoked or suspended under this section may not be reinstated until all taxes, penalties, and interest have been paid and another security is filed with the comptroller. The comptroller shall set the amount of the security subject only to the maximum amounts provided by Section 151.253(b) of this code.

Acts 1981, 67th Leg., p. 1558, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.260. SECURITY SUFFICIENT TO PAY TAX. (a) If the security is forfeited in whole or in part and no delinquency remains, the comptroller shall demand from the person new or additional security to be filed before the expiration of 10 days after the date the notice of the demand is given.(b) The amount of the new or additional security shall be set by the comptroller subject only to the maximum amounts as provided by Section 151.253(b) of this code.(c) If the person fails to file the amount of the new or additional security before the expiration of the 10-day period, the comptroller shall suspend or revoke the permit or registration of the taxpayer as provided by Section 151.203 of this code and certify the name and address of the person to the attorney general.

Acts 1981, 67th Leg., p. 1558, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.261. NOTICE TO CITIES. If a permit or registration is revoked or suspended under this subchapter, the comptroller shall notify the applicable city of any delinquency under the Local Sales and Use Tax Act.

Acts 1981, 67th Leg., p. 1558, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.262. SUITS BY ATTORNEY GENERAL. (a) The attorney general may file suit for an injunction prohibiting a person from engaging in the business of selling taxable items subject to the taxes imposed by this chapter if the person engages in that business and does not have a valid permit or retailer's registration issued to him by the comptroller for each place of business.(b) The attorney general shall bring suit against a person whose name is certified to him under Section 151.259(b) of this code, the person's sureties, or both, to collect the amount of delinquent tax due.(c) The attorney general may bring suit on a surety bond against the sureties without making the person who is the principal obligor a party to the suit.(d) Venue for a suit under this section is in Travis County.

Acts 1981, 67th Leg., p. 1558, ch. 389, Sec. 1, eff. Jan. 1, 1982.

SUBCHAPTER H. EXEMPTIONSSec. 151.301. "EXEMPTED FROM THE TAXES IMPOSED BY THIS CHAPTER". If a taxable item is exempted from the taxes imposed by this chapter, the sale, storage, use or other consumption of the item is not subject to the sales tax imposed by Section 151.051 of this code or the use tax imposed by Section 151.101 of this code if the item meets the qualifications for exemption as provided in this subchapter; and when an item is exempted from the taxes imposed by this chapter the receipts from its sale are excluded from the computation of the taxes.

Acts 1981, 67th Leg., p. 1559, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.302. SALES FOR RESALE. (a) The sale for resale of a taxable item is exempted from the taxes imposed by this chapter.(b) Tangible personal property used to perform a taxable service is not considered resold unless the care, custody, and control of the tangible personal property is transferred to the purchaser of the service.(c) Internal or external wrapping, packing, and packaging supplies used by a person in wrapping, packing, or packaging tangible personal property or in the performance of a service for the purpose of furthering the sale of the tangible personal property or the service may not be purchased by the person for resale.(d) In this section, "wrapping," "packing," and "packaging supplies" include:(1) wrapping paper, wrapping twine, bags, cartons, crates, crating material, tape, rope, rubber bands, labels, staples, glue, and mailing tubes; and(2) excelsior, straw, cardboard fillers, separators, shredded paper, ice, dry ice, cotton batting, shirt boards, hay laths, and property used inside a package to shape, form, stabilize, preserve, or protect the contents.

Acts 1981, 67th Leg., p. 1559, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1985, 69th Leg., ch. 206, Sec. 7, eff. Oct. 1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 14.06.

Sec. 151.3021. PACKAGING SUPPLIES AND WRAPPING. (a) In this section:(1) "Laundry or dry cleaner" does not include coin- operated or other self-service garment cleaning facilities.(2) "Wrapping, packing, and packaging supplies" means hangers, safety pins, pins, inventory tags, staples, boxes, paper wrappers, and plastic bags.(b) Internal and external wrapping, packing, and packaging supplies are exempted from the taxes imposed by this chapter if sold to a person who is a laundry or dry cleaner for use in wrapping, packing, or packaging an item that has been pressed and dry cleaned or laundered by the person operating as a laundry or dry cleaner in the regular course of business.

Added by Acts 2001, 77th Leg., ch. 1263, Sec. 17, eff. Oct. 1, 2001.

Sec. 151.303. PREVIOUSLY TAXED ITEMS: USE TAX EXEMPTION OR CREDIT. (a) The storage, use, or other consumption of a taxable item the sale of which is subject to the sales tax is exempted from the use tax imposed by Subchapter D of this chapter.(b) The storage, use, or other consumption of a taxable item on which the person storing, using, or consuming the item has paid a use tax is exempted from the use tax imposed by Subchapter D of this chapter.(c) A taxpayer is entitled to a credit against the use tax imposed by Subchapter D of this chapter on a taxable item in an amount equal to the amount of any similar tax paid by the taxpayer in another state on the sale, purchase, or use of the taxable item if the state in which the tax was paid provides a similar credit for a taxpayer of this state.

Acts 1981, 67th Leg., p. 1559, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.304. OCCASIONAL SALES. (a) An occasional sale of a taxable item and the storage, use, or consumption of a taxable item the sale or transfer of which to a consumer is made by an occasional sale are exempted from the taxes imposed by this chapter.(b) In this section, "occasional sale" means:(1) one or two sales of taxable items, other than an amusement service, at retail during a 12-month period by a person who does not habitually engage, or hold himself out as engaging, in the business of selling taxable items at retail;(2) the sale of the entire operating assets of a business or of a separate division, branch, or identifiable segment of a business;(3) a transfer of all or substantially all the property used by a person in the course of an activity if after the transfer the real or ultimate ownership of the property is substantially similar to that which existed before the transfer; (4) the sale of not more than 10 admissions for amusement services during a 12-month period by a person who does not hold himself out as engaging, or does not habitually engage, in providing amusement services; or(5) the sale of tangible personal property by an individual if:(A) the property was originally bought by the individual or a member of the individual's family for the personal use of the individual or the individual's family;(B) the individual does not hold a permit issued under this chapter and is not required to obtain a permit as a "seller" or "retailer" as those terms are defined by Section 151.008;(C) the individual does not employ an auctioneer, broker, or factor, other than an online auction, to sell the property; and(D) the total receipts from sales of the individual's tangible personal property in a calendar year do not exceed $3,000.(c) Within the meaning of Subsection (b)(2) of this section, a separate division, branch, or identifiable segment of a business exists if before its sale the income and expenses attributable to the separate division, branch, or segment could be separately ascertained from the books of account or record.(d) Within the meaning of Subsection (b)(3) of this section, the stockholders, bondholders, partners, or other persons holding an interest in a corporation or other entity have the real or ultimate ownership of the property of the corporation or other entity.(e) This section does not apply to a rental or lease of a taxable item.(f) Subsection (b)(1) of this section does not apply to a sale made by a person who holds a permit issued pursuant to the provisions of this chapter.(g) A person who holds a permit issued under this chapter and makes a purchase from a person entitled to claim the exemption provided by Subsection (b)(1) of this section shall accrue use tax on the transaction and remit it to the comptroller.

Acts 1981, 67th Leg., p. 1559, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 7, Sec. 10, eff. Oct. 2, 1984; Acts 1993, 73rd Leg., ch. 486, Sec. 1.06, eff. Sept. 1, 1993.Amended by: Acts 2007, 80th Leg., R.S., Ch. 608, Sec. 1, eff. July 1, 2007.

Sec. 151.305. COIN-OPERATED MACHINE SALES. (a) The following tangible personal property sold through a coin-operated bulk vending machine for a total consideration of 50 cents or less is exempt from the taxes imposed by this chapter:(1) food or candy, other than beverages;(2) chewing gum; or(3) toys and other items designed primarily to be used or played with by children.(b) In this section, "bulk vending machine" means a vending machine that contains unsorted items and that dispenses at random an item or approximately equal quantities of items to the customer without selection of a particular item or type of item by the customer.

Added by Acts 1989, 71st Leg., ch. 1158, Sec. 1, eff. Oct. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 898, Sec. 1, eff. July 1, 1999.

Sec. 151.306. TRANSFERS OF COMMON INTERESTS IN PROPERTY. If an interest in tangible personal property is sold, under the terms of a good faith, bona fide contractual relationship, to another person who either before or after the sale owned or owns a joint or undivided interest in the property with the seller, and if the taxes imposed by this chapter have previously been paid on the tangible personal property, the tangible personal property is exempted from the taxes imposed by this chapter.

Acts 1981, 67th Leg., p. 1560, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.307. EXEMPTIONS REQUIRED BY PREVAILING LAW. (a) Tangible personal property or service that this state is prohibited from taxing by the law of the United States, the United States Constitution, or the Constitution of Texas is exempted from the taxes imposed by this chapter.(b) When an exemption is claimed because tangible personal property is exported beyond the territorial limits of the United States, proof of export may be shown only by:(1) a bill of lading issued by a licensed and certificated carrier of persons or property showing the seller as consignor, the buyer as consignee, and a delivery point outside the territorial limits of the United States;(2) documentation:(A) provided by a United States Customs Broker licensed by the comptroller under Section 151.157;(B) certifying that delivery was made to a point outside the territorial limits of the United States;(C) that includes, in addition to any other information required by the comptroller, a statement signed by the person claiming the exemption that states that "Providing false information to a customs broker is a Class B misdemeanor."; and(D) to which a stamp issued under Section 151.158 is affixed in the manner required by that section or Section 151.157;(3) import documents from the country of destination showing that the property was imported into a country other than the United States;(4) an original airway, ocean, or railroad bill of lading and a forwarder's receipt if an air, ocean, or rail freight forwarder takes possession of the property; or(5) any other manner provided by the comptroller for an enterprise authorized to make tax-free purchases under Section 151.156.(c) Documentation, including the stamp affixed to the documentation, that is provided by a customs broker licensed by the comptroller under Section 151.157 is presumed valid in the absence of clear and convincing evidence that the tangible personal property covered by the documentation was not exported outside the territorial limits of the United States.(d) A retailer who receives documentation under Subsection (b)(2) relating to the purchase of tangible personal property exported beyond the limits of the United States may not refund the tax paid under this chapter on that purchase before:(1) the 24th hour after the hour stated as the time of export on the documentation, if the retailer is located in a county that borders the United Mexican States; or(2) the seventh day after the day stated as the date of export on the documentation, if the retailer is located in a county that does not border the United Mexican States.(e) A retailer who makes a refund before the time prescribed by Subsection (d) or makes a refund that is undocumented or improperly documented is liable for the amount of the tax refunded with interest.(f) In this section:(1) "Air forwarder" means a licensed International Air Transportation Association freight forwarder.(2) "Ocean forwarder" means a licensed Federal Maritime Commission freight forwarder.

Acts 1981, 67th Leg., p. 1560, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1985, 69th Leg., ch. 235, Sec. 1, eff. Aug. 26, 1985; Acts 1989, 71st Leg., ch. 903, Sec. 1, eff. June 14, 1989; Acts 1993, 73rd Leg., ch. 955, Sec. 2, eff. June 19, 1993; Acts 1999, 76th Leg., ch. 941, Sec. 1, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1001, Sec. 4, eff. Jan. 1, 2004.

Sec. 151.3071. INSTALLATION OF CERTAIN EQUIPMENT FOR EXPORT. Electronic audio equipment that is exempted from the taxes imposed by this chapter because it is purchased for use beyond the territorial limits of the United States does not become subject to the taxes imposed by this chapter solely because the equipment is installed in this state.

Added by Acts 1993, 73rd Leg., ch. 955, Sec. 3, eff. June 19, 1993.

Sec. 151.308. ITEMS TAXED BY OTHER LAW. (a) The following are exempted from the taxes imposed by this chapter:(1) oil as taxed by Chapter 202;(2) sulphur as taxed by Chapter 203;(3) motor fuels and special fuels as defined, taxed, or exempted by Chapter 162;(4) cement as taxed by Chapter 181;(5) motor vehicles, trailers, and semitrailers as defined, taxed, or exempted by Chapter 152, other than a mobile office as defined by Section 152.001(16);(6) mixed beverages, ice, or nonalcoholic beverages and the preparation or service of these items if the receipts are taxable by Chapter 183;(7) alcoholic beverages when sold to the holder of a private club registration permit or to the agent or employee of the holder of a private club registration permit if the holder or agent or employee is acting as the agent of the members of the club and if the beverages are to be served on the premises of the club;(8) oil well service as taxed by Subchapter E, Chapter 191; and(9) insurance premiums subject to gross premiums taxes.(b) Natural gas is exempted under Subsection (a)(3) only to the extent that the gas is taxed as a motor fuel under Chapter 162.

Acts 1981, 67th Leg., p. 1560, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 2, Sec. 23, eff. Oct. 2, 1984; Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 21; Acts 1991, 72nd Leg., ch. 524, Sec. 1, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 705, Sec. 13, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 587, Sec. 13, eff. Oct. 1, 1993; Acts 2001, 77th Leg., ch. 1263, Sec. 18, eff. Oct. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 6, eff. September 1, 2009.

Sec. 151.309. GOVERNMENTAL ENTITIES. A taxable item sold, leased, or rented to, or stored, used, or consumed by, any of the following governmental entities is exempted from the taxes imposed by this chapter:(1) the United States;(2) an unincorporated instrumentality of the United States;(3) a corporation that is an agency or instrumentality of the United States and is wholly owned by the United States or by another corporation wholly owned by the United States;(4) this state;(5) a county, city, special district, or other political subdivision of this state; or(6) a state, or a governmental unit of a state that borders this state, but only to the extent that the other state or governmental unit exempts or does not impose a tax on similar sales of items to this state or a political subdivision of this state.

Acts 1981, 67th Leg., p. 1560, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1993, 73rd Leg., ch. 719, Sec. 1, eff. July 1, 1993.

Sec. 151.310. RELIGIOUS, EDUCATIONAL, AND PUBLIC SERVICE ORGANIZATIONS. (a) A taxable item sold, leased, or rented to, or stored, used, or consumed by, any of the following organizations is exempted from the taxes imposed by this chapter:(1) an organization created for religious, educational, or charitable purposes if no part of the net earnings of the organization benefits a private shareholder or individual and the items purchased, leased, or rented are related to the purpose of the organization;(2) an organization qualifying for an exemption from federal income taxes under Section 501(c)(3), (4), (8), (10), or (19), Internal Revenue Code, of the item sold, leased, rented, stored, used, or consumed relates to the purpose of the exempted organization and the item is not used for the personal benefit of a private stockholder or individual;(3) a nonprofit organization engaged exclusively in providing athletic competition among persons under 19 years old if no financial benefit goes to an individual or shareholder;(4) a company, department, or association organized for the purpose of answering fire alarms and extinguishing fires or for the purpose of answering fire alarms, extinguishing fires, and providing emergency medical services, the members of which receive no compensation or only nominal compensation for their services rendered, if the taxable item is used exclusively by the company, department, or association; or(5) a chamber of commerce or a convention and tourist promotional agency representing at least one Texas city or county if the chamber of commerce or the agency is not organized for profit and no part of its net earnings inures to a private shareholder or other individual.(b) The sale of, or contracting for the sale of, concessions at an event conducted by an organization exempted under Subsection (a)(3) of this section does not prevent the application of the exemption to that organization.(c) An organization that qualifies for an exemption under Subsection (a)(1) or (a)(2) of this section, and each bona fide chapter of the organization, may hold two tax-free sales or auctions under this subsection during a calendar year and each tax-free sale or auction may continue for one day only. The sale of a taxable item the sales price of which is $5,000 or less by a qualified organization or chapter of the organization at a tax-free sale or auction is exempted from the sales tax imposed by Subchapter C of this chapter, except that a taxable item manufactured by or donated to the qualified organization or chapter of the organization may be sold tax free regardless of the sales price to any purchaser other than the donor. The storage, use, or consumption of a taxable item that is acquired from a qualified organization or chapter of the organization at a tax-free sale or auction and that is exempted under this subsection from the taxes imposed by Subchapter C of this chapter is exempted from the use tax imposed by Subchapter D of this chapter until the item is resold or subsequently transferred.(d) If two or more organizations jointly hold a tax-free sale or auction, each organization may hold one additional tax-free sale or auction during the calendar year in which the joint sale or auction is held. The employment of and payment of a reasonable fee to an auctioneer to conduct a tax-free auction does not disqualify an otherwise qualified organization from receiving the exemption provided by Subsection (c).(e) A nonprofit hospital or hospital system that qualifies for an exemption under Subsection (a)(2) shall provide community benefits that include charity care and government-sponsored indigent health care as set forth in Subchapter D, Chapter 311, Health and Safety Code.(f) For purposes of obtaining a refund of or claiming a credit for taxes paid under this chapter on the basis of an exemption under this section, an organization is not considered exempted from the taxes imposed by this chapter before the earlier of:(1) the date the organization applied for the exemption with the comptroller; or(2) the date of assessment of the organization's tax liability by the comptroller as a result of an audit, as applicable.

Acts 1981, 67th Leg., p. 1561, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1981, 67th Leg., p. 2771, ch. 752, Sec. 7(a), eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 2747, ch. 470, Sec. 2, eff. Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 360, Sec. 6, eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 734, Sec. 1, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 781, Sec. 5, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1040, Sec. 20, eff. Oct. 1, 1997; Acts 1999, 76th Leg., ch. 1467, Sec. 2.15, eff. Oct. 1, 1999; Acts 2001, 77th Leg., ch. 1263, Sec. 19, eff. Oct. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1378, Sec. 1, eff. September 1, 2009.

Sec. 151.3101. AMUSEMENT SERVICES EXEMPTIONS. (a) Amusement services are exempted from the taxes imposed by this chapter only if exclusively provided:(1) by this state, a municipality, county, school district, special district, or other political subdivision of this state or the United States;(2) in a place that:(A) is designated as a Recorded Texas Historic Landmark by the Texas Historical Commission; or(B) is included in the National Register of Historic Places;(3) by a nonprofit corporation or association, other than an entity described by Section 501(c)(7), Internal Revenue Code of 1986, if the proceeds do not go to the benefit of an individual except as a part of the services of a purely public charity;(4) by a nonprofit corporation organized under the laws of this state for the purpose of encouraging agriculture by the maintenance of public fairs and exhibitions of livestock and no individual received a private benefit; or(5) by an educational, religious, law enforcement association, or charitable organization.(b) A musical concert performance or other amusement that is not solely for educational purposes is not exclusively provided under Subsection (a)(1) if an entity listed in that subsection contracts with an entity not listed in that subsection for the provision of the amusement.(c) In this section, "educational organization" includes an entity described by Section 61.003(8) or (15), Education Code.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 7, Sec. 11, eff. Oct. 2, 1984. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 22; Acts 1989, 71st Leg., ch. 744, Sec. 1, eff. Oct. 1, 1989; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 14.061; Acts 1999, 76th Leg., ch. 1467, Sec. 2.16, eff. Oct. 1, 1999.

Sec. 151.3105. BINGO EQUIPMENT PURCHASED BY CERTAIN ORGANIZATIONS. Bingo equipment, as defined by Section 2001.002, Occupations Code, is exempted from the taxes imposed by this chapter if the bingo equipment is:(1) purchased by an organization licensed to conduct bingo under Chapter 2001, Occupations Code, that is exempt from the payment of federal income taxes under Section 501(a), Internal Revenue Code of 1986, as amended, by being listed as an exempt organization under Section 501(c)(3), (4), (8), (10), or (19), Internal Revenue Code of 1986, as amended; and(2) used exclusively to conduct bingo authorized under Chapter 2001, Occupations Code.

Added by Acts 2003, 78th Leg., ch. 1114, Sec. 32, eff. Jan. 1, 2004.

Sec. 151.311. TAXABLE ITEMS INCORPORATED INTO OR USED FOR IMPROVEMENT OF REALTY OF AN EXEMPT ENTITY. (a) The purchase of tangible personal property for use in the performance of a contract for an improvement to realty for an organization exempted under Section 151.309 or 151.310 of this code is exempt if the tangible personal property is incorporated into realty in the performance of the contract.(b) The purchase of tangible personal property, other than machinery or equipment and its accessories and repair and replacement parts, for use in the performance of a contract for an improvement to realty for an organization exempted under Section 151.309 or 151.310 of this code is exempt if the tangible personal property is:(1) necessary and essential for the performance of the contract; and(2) completely consumed at the job site.(c) The purchase of a taxable service for use in the performance of a contract for an improvement to realty that is performed for an organization exempted under Section 151.309 or 151.310 of this code is exempt if the service is performed at the job site and if:(1) the contract expressly requires the specific service to be provided or purchased by the person performing the contract; or(2) the service is integral to the performance of the contract.(d) For purposes of this section, tangible personal property is completely consumed if after being used once for its intended purpose it is used up or destroyed. Tangible personal property that is rented or leased for use in the performance of the contract cannot be completely consumed for purposes of this section.

Acts 1981, 67th Leg., p. 1561, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 12, Sec. 1, eff. Oct. 2, 1984; Acts 1985, 69th Leg., ch. 69, art. 2, Sec. 1, eff. July 30, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 14.07; Acts 1993, 73rd Leg., ch. 831, Sec. 1, eff. Oct. 1, 1993.

Sec. 151.3111. SERVICES ON CERTAIN EXEMPTED PERSONAL PROPERTY. (a) A service that is performed on tangible personal property that, if sold, leased, or rented, at the time of the performance of the service, would be exempted under this chapter because of the nature of the property, its use, or a combination of its nature and use, is exempted from this chapter.(b) Subsection (a) does not apply to the performance of a service on:(1) tangible personal property that would be exempted solely because of the exempt status of the seller of the property;(2) tangible personal property that is exempted solely because of the application of Section 151.303, 151.304, or 151.306;(3) motor vehicles, trailers, or semitrailers as defined, taxed, or exempted by Chapter 152; or (4) a taxable boat or motor as defined by Section 160.001.(5) Deleted by Acts 1999, 76th Leg., ch. 631, Sec. 13, eff. Oct. 1, 2001.(6) Tangible personal property exempt under Section 151.326.(c) A taxable service performed on a motor vehicle, trailer, or semitrailer exempted under Section 152.086, 152.087, or 152.088 of this code is exempted from the taxes imposed by this chapter. A taxable service performed on a motor vehicle held for rental in the regular course of business, but not rented, or held for sale in the regular course of business is exempted from the taxes imposed by this chapter.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 7, Sec. 12, eff. Oct. 2, 1984. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 7.03, eff. Oct. 1, 1991; Acts 1995, 74th Leg., ch. 1000, Sec. 11, eff. Oct. 1, 1995; Acts 1999, 76th Leg., ch. 394, Sec. 4, eff. June 3, 1999; Acts 1999, 76th Leg., ch. 631, Sec. 13, eff. Oct. 1, 2001.

Sec. 151.312. PERIODICALS AND WRITINGS OF RELIGIOUS, PHILANTHROPIC, CHARITABLE, HISTORICAL, SCIENTIFIC, AND SIMILAR ORGANIZATIONS. Periodicals and writings, including those presented on audio tape, videotape, and computer disk, that are published and distributed by a religious, philanthropic, charitable, historical, scientific, or other similar organization that is not operated for profit, but excluding an educational organization, are exempted from the taxes imposed by this chapter.

Acts 1981, 67th Leg., p. 1561, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1989, 71st Leg., ch. 231, Sec. 5, eff. Aug. 28, 1989; Acts 1999, 76th Leg., ch. 1467, Sec. 2.17, eff. Oct. 1, 1999.

Sec. 151.313. HEALTH CARE SUPPLIES. (a) The following items are exempted from the taxes imposed by this chapter:(1) a drug or medicine, other than insulin, if prescribed or dispensed for a human or animal by a licensed practitioner of the healing arts;(2) insulin;(3) a drug or medicine that is required to be labeled with a "Drug Facts" panel in accordance with regulations of the federal Food and Drug Administration, without regard to whether it is prescribed or dispensed by a licensed practitioner of the healing arts;(4) a hypodermic syringe or needle;(5) a brace; hearing aid or audio loop; orthopedic, dental, or prosthetic device; ileostomy, colostomy, or ileal bladder appliance; or supplies or replacement parts for the listed items;(6) a therapeutic appliance, device, and any related supplies specifically designed for those products, if dispensed or prescribed by a licensed practitioner of the healing arts, when those items are purchased and used by an individual for whom the items listed in this subdivision were dispensed or prescribed;(7) corrective lens and necessary and related supplies, if dispensed or prescribed by an ophthalmologist or optometrist;(8) specialized printing or signalling equipment used by the deaf for the purpose of enabling the deaf to communicate through the use of an ordinary telephone and all materials, paper, and printing ribbons used in that equipment;(9) a braille wristwatch, braille writer, braille paper and braille electronic equipment that connects to computer equipment, and the necessary adaptive devices and adaptive computer software;(10) each of the following items if purchased for use by the blind to enable them to function more independently: a slate and stylus, print enlarger, light probe, magnifier, white cane, talking clock, large print terminal, talking terminal, or harness for guide dog;(11) hospital beds;(12) blood glucose monitoring test strips;(13) an adjustable eating utensil used to facilitate independent eating if purchased for use by a person, including a person who is elderly or physically disabled, has had a stroke, or is a burn victim, who does not have full use or control of the person's hands or arms;(14) subject to Subsection (d), a dietary supplement; and(15) intravenous systems, supplies, and replacement parts used in the treatment of humans.(b) Each of the following items is exempted from the tax imposed by this chapter if the item is used by a person who is deaf to enable the person to function more independently:(1) a light signal and device to adapt items such as telecommunication devices for the deaf (TDDs), telephones, doorbells, and smoke alarms; and(2) adaptive devices or adaptive software for computers used by persons who are deaf.(c) A product is a drug or medicine for purposes of this section if the product:(1) is intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease, illness, injury, or pain;(2) is applied to the human body or is a product that a human ingests or inhales;(3) is not an appliance or device; and(4) is not food.(d) A product is a dietary supplement for purposes of this section if:(1) the product:(A) contains one or more vitamins, minerals, herbs or botanicals, amino acids, or substances that supplement the daily dietary intake;(B) is not represented as food or the sole item of a meal or the diet; and(C) is labeled "dietary supplement" or "supplement"; or(2) the product is labeled or required to be labeled with a "Supplement Facts" panel in accordance with regulations of the federal Food and Drug Administration.

Acts 1981, 67th Leg., p. 1562, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1981, 67th Leg., p. 2758, ch. 752, Sec. 5(a), eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 2746, ch. 470, Sec. 1, eff. Sept. 1, 1983; Acts 1991, 72nd Leg., ch. 705, Sec. 14, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 1000, Sec. 12, eff. Oct. 1, 1995; Acts 1999, 76th Leg., ch. 394, Sec. 5, eff. April 1, 2000; Acts 1999, 76th Leg., ch. 683, Sec. 1, eff. July 1, 1999; Acts 2001, 77th Leg., ch. 1263, Sec. 20, eff. Oct. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 18.009, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 209, Sec. 19, eff. Oct. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1266, Sec. 4, eff. September 1, 2007.

Sec. 151.314. FOOD AND FOOD PRODUCTS. (a) Food products for human consumption are exempted from the taxes imposed by this chapter.(b) "Food products" shall include, except as otherwise provided herein, but shall not be limited to cereals and cereal products; milk and milk products, including ice cream; oleomargarine; meat and meat products; poultry and poultry products; fish and fish products; eggs and egg products; vegetables and vegetable products; fruit and fruit products; spices, condiments, and salt; sugar and sugar products; coffee and coffee substitutes; tea; cocoa products; or any combination of the above.(c) "Food products" shall not include:(1) drugs, medicines, tonics, vitamins, dietary supplements, and medicinal preparations in any form;(2) carbonated and noncarbonated packaged soft drinks, which are nonalcoholic beverages that contain natural or artificial sweeteners;(3) ice; or(4) candy.(c-1) For purposes of this section, diluted juice that is more than 50 percent vegetable or fruit juice by volume is not considered to be a soft drink.(c-2) The exemption provided by Subsection (a) does not include the following prepared food:(1) food, food products, and drinks, including meals, milk and milk products, fruit and fruit products, sandwiches, salads, processed meats and seafoods, vegetable juice, and ice cream in cones or small cups, served, prepared, or sold ready for immediate consumption in or by restaurants, lunch counters, cafeterias, vending machines, hotels, or like places of business or sold ready for immediate consumption from pushcarts, motor vehicles, or any other form of vehicle;(2) food sold in a heated state or heated by the seller; or(3) two or more food ingredients mixed or combined by the seller for sale as a single item, including items that are sold in an unheated state by weight or volume as a single item, but not including food that is only cut, repackaged, or pasteurized by the seller.(c-3) The exemption provided by Subsection (a) includes:(1) bakery items sold without plates or other eating utensils, including bread, rolls, buns, biscuits, bagels, croissants, pastries, doughnuts, Danish, cakes, tortes, pies, tarts, muffins, bars, cookies, and tortillas; and(2) eggs, fish, meat, and poultry, and foods containing these raw animal foods, that require cooking by the consumer as recommended by the Food and Drug Administration in Chapter 3, Section 401.11 of its Food Code to prevent food-borne illness and any other food that requires cooking by the consumer before the food is edible.(d) Food products, meals, soft drinks, and candy for human consumption are exempted from the taxes imposed by this chapter if:(1) served by a public or private school, school district, student organization, or parent-teacher association under an agreement with the proper school authorities in an elementary or secondary school during the regular school day or by a parent-teacher association during a fund-raising sale the proceeds of which do not benefit an individual;(2) sold by a church or at a function of a church;(3) served to a patient or inmate of a hospital or other institution licensed by the state for the care of humans; or(4) served to a permanent resident of a retirement facility which provides permanent housing and residence to individuals, a majority of whom are 60 years or older.(e) Food products, candy, and soft drinks are exempted from the taxes imposed by this chapter if sold at an exempt sale qualifying under this subsection or if stored or used by the purchaser of the item at the exempt sale. A sale is exempted under this subsection if: Text of subsec. (e)(1) as amended by Acts 2003, 78th Leg., ch. 1310, Sec. 103 (1) the sale is made by a person under 19 years old who is a member of a nonprofit organization devoted to the exclusive purpose of education or religious or physical training or by a group associated with a public or private elementary or secondary school; Text of subsec. (e)(1) as amended by Acts 2003, 78th Leg., ch. 209, Sec. 20 (1) the sale is made by a member of or volunteer for a nonprofit organization devoted to the exclusive purpose of education or religious or physical training or by a group associated with a public or private elementary or secondary school;(2) the sale is made as a part of a fund-raising drive sponsored by the organization or group; and(3) all net proceeds from the sale go to the organization or group for its exclusive use.(f) The exemption provided by this section does not apply to the sale of food products through the use or operation of a vending machine for which the receipts or sales prices are determined by Section 151.007(d).(g) The exemption provided by Subsection (d)(3) does not apply to food products, meals, soft drinks, and candy sold to a person confined in a correctional facility operated under the authority or jurisdiction of or under contract with this state or a political subdivision of the state.

Acts 1981, 67th Leg., p. 1562, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1983, 68th Leg., p. 1040, ch. 235, art. 7, Sec. 4(a), eff. Sept. 1, 1983; Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 7, Sec. 20, eff. Oct. 2, 1984; Acts 1987, 70th Leg., ch. 704, Sec. 1, eff. June 19, 1987; Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 23; Acts 1989, 71st Leg., ch. 299, Sec. 1, eff. Oct. 1, 1989; Acts 1995, 74th Leg., ch. 79, Sec. 1, eff. Oct. 1, 1995; Acts 1995, 74th Leg., ch. 1000, Sec. 13, eff. Oct. 1, 1995; Acts 2003, 78th Leg., ch. 209, Sec. 20, eff. Oct. 1, 2003; Acts 2003, 78th Leg., ch. 1310, Sec. 103, eff. Oct. 1, 2003.

Sec. 151.3141. FOOD STAMP PURCHASES. (a) Items purchased in whole or in part with food coupons issued under the food stamp program from a business approved for participation in the food stamp program are exempted from the taxes imposed by this chapter. The exemption applies only to items permitted by law to be purchased with food coupons under the food stamp program. If two or more items are purchased together and paid for with a combination of food stamps and other means of payment, for purposes of this section the food stamps are applied first to the purchase of items that would be taxable under this chapter in the absence of the exemption provided by this section.(b) For purposes of this section, "food stamp program" means the program operated under 7 U.S.C. Chapter 51.(c) This section and Subsection (e) of Section 151.412 of this code expire on the first day of the next calendar quarter after the comptroller certifies and publishes in the Texas Register notice of the certification that federal law no longer prohibits a state from participating in the food stamp program if the secretary of the United States Department of Agriculture determines that state or local sales taxes are collected on items purchased with food coupons issued under the food stamp program or that for any other reason the exemption provided by this section is no longer required for this state to participate in the food stamp program. The comptroller shall make a certification under this subsection if information sufficient to make the determination becomes known to the comptroller.

Added by Acts 1987, 70th Leg., ch. 1116, Sec. 1, eff. Oct. 1, 1987.

Sec. 151.315. WATER. Water is exempted from the taxes imposed by this chapter.

Acts 1981, 67th Leg., p. 1563, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.316. AGRICULTURAL ITEMS. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 1162, Sec. 1 (a) The following items are exempted from the taxes imposed by this chapter:(1) horses, mules, and work animals;(2) animal life the products of which ordinarily constitute food for human consumption;(3) feed for farm and ranch animals;(4) feed for animals that are held for sale in the regular course of business;(5) seeds and annual plants the products of which:(A) ordinarily constitute food for human consumption;(B) are to be sold in the regular course of business; or(C) are used to produce feed for animals exempted by this section;(6) fertilizers, fungicides, insecticides, herbicides, defoliants, and desiccants exclusively used or employed on a farm or ranch in the production of:(A) food for human consumption;(B) feed for animal life; or(C) other agricultural products to be sold in the regular course of business;(7) machinery and equipment exclusively used or employed on a farm or ranch in the building or maintaining of roads or water facilities or in the production of:(A) food for human consumption;(B) grass;(C) feed for animal life; or(D) other agricultural products to be sold in the regular course of business;(8) machinery and equipment exclusively used in, and pollution control equipment required as a result of, the processing, packing, or marketing of agricultural products by an original producer at a location operated by the original producer for processing, packing, or marketing the producer's own products if:(A) 50 percent or more of the products processed, packed, or marketed at or from the location are produced by the original producer and not purchased or acquired from others; and(B) the producer does not process, pack, or market for consideration any agricultural products that belong to other persons in an amount greater than five percent of the total agricultural products processed, packed, or marketed by the producer;(9) ice exclusively used by commercial fishing boats in the storing of aquatic species including but not limited to shrimp, other crustaceans, finfish, mollusks, and other similar creatures;(10) tangible personal property, including a tire, sold or used to be installed as a component part of a motor vehicle, machinery, or other equipment exclusively used or employed on a farm or ranch in the building or maintaining of roads or water facilities or in the production of:(A) food for human consumption;(B) grass;(C) feed for animal life; or(D) other agricultural products to be sold in the regular course of business;(11) machinery and equipment exclusively used in an agricultural aircraft operation, as defined by 14 C.F.R. Section 137.3; and(12) tangible personal property incorporated into a structure that is used for the disposal of poultry carcasses in accordance with Section 26.303, Water Code. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 1373, Sec. 1 (a) The following items are exempted from the taxes imposed by this chapter:(1) horses, mules, and work animals;(2) animal life the products of which ordinarily constitute food for human consumption;(3) feed for farm and ranch animals;(4) feed for animals that are held for sale in the regular course of business;(5) seeds and annual plants the products of which:(A) ordinarily constitute food for human consumption;(B) are to be sold in the regular course of business; or(C) are used to produce feed for animals exempted by this section;(6) fertilizers, fungicides, insecticides, herbicides, defoliants, and desiccants exclusively used or employed on a farm or ranch in the production of:(A) food for human consumption;(B) feed for animal life; or(C) other agricultural products to be sold in the regular course of business;(7) machinery and equipment exclusively used or employed on a farm or ranch in the building or maintaining of roads or water facilities or in the production of:(A) food for human consumption;(B) grass;(C) feed for animal life; or(D) other agricultural products to be sold in the regular course of business;(8) machinery and equipment exclusively used in, and pollution control equipment required as a result of, the processing, packing, or marketing of agricultural products by an original producer at a location operated by the original producer for processing, packing, or marketing the producer's own products if:(A) 50 percent or more of the products processed, packed, or marketed at or from the location are produced by the original producer and not purchased or acquired from others; and(B) the producer does not process, pack, or market for consideration any agricultural products that belong to other persons in an amount greater than five percent of the total agricultural products processed, packed, or marketed by the producer;(9) ice exclusively used by commercial fishing boats in the storing of aquatic species including but not limited to shrimp, other crustaceans, finfish, mollusks, and other similar creatures; and(10) machinery and equipment exclusively used in an agricultural aircraft operation, as defined by 14 C.F.R. Section 137.3.(b) Tangible personal property sold or used to be installed as a component of an underground irrigation system is exempt from the taxes imposed by this chapter if the system is exclusively used or employed on a farm or ranch in the production of:(1) food for human consumption;(2) grass;(3) feed or forage for:(A) animal life the products of which ordinarily constitute food for human consumption; or(B) horses, mules, and work animals; or(4) other agricultural products to be sold in the regular course of business.(c) In this section:(1) "Farm or ranch" includes one or more tracts of land used, in whole or in part, in the production of crops, livestock, or other agricultural products held for sale in the regular course of business. The term includes feedlots, dairy farms, poultry farms, commercial orchards, commercial nurseries, and similar commercial agricultural operations. The term does not include a home garden or a timber operation.(2) "Original producer" means a person who:(A) brings an agricultural product into being and is the owner of the agricultural product from the time it is brought into being until it is processed, packed, or marketed; or(B) is the grower of an agricultural product, exercises predominant operational control over the raising of the agricultural product, and bears a risk of loss of investment in the agricultural product.(d) Two or more corporations that operate agricultural activities on the same tract or adjacent tracts of land and that are entirely owned by an individual or a combination of the individual, the individual's spouse, and the individual's children may qualify as an original producer for the purposes of Subsection (a)(8).

Acts 1981, 67th Leg., p. 1563, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 9, Sec. 1, eff. Oct. 1, 1984; Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 24; Acts 1993, 73rd Leg., ch. 486, Sec. 1.07, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 1000, Sec. 14, eff. Oct. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1162, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1373, Sec. 1, eff. September 1, 2009.

Sec. 151.3162. TIMBER ITEMS. (a) In this section, "original producer" means a person who:(1) harvests timber that the person owns and continues to own until the timber is processed, packed, or marketed; or(2) grows timber, exercises predominant operational control over the growth of the timber, and bears the risk of loss of investment in the timber.(b) The following items are exempted from the tax imposed by this chapter:(1) seedlings of trees grown for commercial timber;(2) defoliants, desiccants, equipment, fertilizers, fungicides, herbicides, insecticides, and machinery exclusively used in the production of timber to be sold in the regular course of business;(3) machinery and equipment used in, and pollution control equipment required as a result of, the processing, packing, or marketing of timber products by an original producer if:(A) the processing, packing, or marketing occurs at or from a location operated by the original producer;(B) at least 50 percent of the value of the timber products processed, packed, or marketed at or from the location is attributable to products produced by the original producer and not purchased or acquired from others; and(C) the original producer does not process, pack, or market for consideration timber products that belong to another person with a value greater than five percent of the total value of the timber products processed, packed, or marketed by the producer; and(4) tangible personal property sold or used to be installed as a component of an underground irrigation system exclusively used in the production of timber to be sold in the regular course of business.(c) Two or more corporations that operate timber activities on the same or adjacent tracts of land and that are entirely owned by the same individual or a combination of the individual and the individual's spouse or children are considered to be a single original producer for the purposes of Subsection (b)(3).(d) The exemption provided by Subsection (b) takes effect January 1, 2008. Until that date, a person is entitled to a credit or refund of a portion of the taxes paid under this chapter on an item that after January 1, 2008, will be exempted from the taxes imposed by this chapter under Subsection (b). The amount of the credit or refund is determined as follows:(1) for an item for which the taxable event occurs on or after October 1, 2001, and before January 1, 2004, the taxpayer is entitled to a refund or credit in an amount equal to 33 percent of the tax paid on the item;(2) for an item for which the taxable event occurs on or after January 1, 2004, and before January 1, 2006, the taxpayer is entitled to a refund or credit in an amount equal to 50 percent of the tax paid on the item; and(3) for an item for which the taxable event occurs on or after January 1, 2006, and before January 1, 2008, the taxpayer is entitled to a refund or credit in an amount equal to 75 percent of the tax paid on the item.(e) A taxpayer entitled to a credit or refund under Subsection (d) may elect to receive either a credit or a refund. A taxpayer who elects to receive a credit must claim the credit on the return for a period that ends not later than the first anniversary of the date on which the taxable event occurred. A taxpayer who elects to receive a refund must apply to the comptroller for the refund before or during the calendar year following the year in which the tax on the item was paid.

Added by Acts 1999, 76th Leg., ch. 631, Sec. 14, eff. Oct. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1266, Sec. 5, eff. September 1, 2007.

Sec. 151.317. GAS AND ELECTRICITY. (a) Subject to Subsection (d), gas and electricity are exempted from the taxes imposed by this chapter when sold for:(1) residential use;(2) use in powering equipment exempt under Section 151.318 or 151.3185 by a person processing tangible personal property for sale as tangible personal property, other than preparation or storage of prepared food described by Section 151.314(c-2);(3) use in lighting, cooling, and heating in the manufacturing area during the actual manufacturing or processing of tangible personal property for sale as tangible personal property, other than preparation or storage of prepared food described by Section 151.314(c-2);(4) use directly in exploring for, producing, or transporting, a material extracted from the earth;(5) use in agriculture, including dairy or poultry operations and pumping for farm or ranch irrigation;(6) use directly in electrical processes, such as electroplating, electrolysis, and cathodic protection;(7) use directly in the off-wing processing, overhaul, or repair of a jet turbine engine or its parts for a certificated or licensed carrier of persons or property;(8) use directly in providing, under contracts with or on behalf of the United States government or foreign governments, defense or national security-related electronics, classified intelligence data processing and handling systems, or defense-related platform modifications or upgrades;(9) a direct or indirect use, consumption, or loss of electricity by an electric utility engaged in the purchase of electricity for resale; or(10) use in timber operations, including pumping for irrigation of timberland.(b) The sale, production, distribution, lease, or rental of, and the use, storage, or other consumption in this state of, gas and electricity sold for the uses listed in Subsection (a), are exempted from the taxes imposed by a municipality under Chapter 321 except as provided by Section 321.105.(c) In this section, "residential use" means use:(1) in a family dwelling or in a multifamily apartment or housing complex or building or in a part of a building occupied as a home or residence when the use is by the owner of the dwelling, apartment, complex, or building or part of the building occupied; or(2) in a dwelling, apartment, house, or building or part of a building occupied as a home or residence when the use is by a tenant who occupies the dwelling, apartment, house, or building or part of a building under a contract for an express initial term for longer than 29 consecutive days.(d) To qualify for the exemptions in Subsections (a)(2)-(8), the gas or electricity must be sold to the person using the gas or electricity in the exempt manner. For purposes of this subsection, the use of gas or electricity in an exempt manner by an independent contractor engaged by the purchaser of the gas or electricity to perform one or more of the exempt activities identified in Subsections (a)(2)-(8) is considered use by the purchaser of the gas or electricity.(e) Natural gas or electricity used during a regular monthly billing period for both exempt and taxable purposes under a single meter is totally exempt or taxable based on the predominant use of the natural gas or electricity measured by that meter. The comptroller may prescribe by rule the procedures by which a purchaser must establish the predominant use of the natural gas or electricity.

Acts 1981, 67th Leg., p. 1563, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1987, 70th Leg., ch. 411, Sec. 1, eff. Oct. 1, 1987; Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 25; Acts 1995, 74th Leg., ch. 1000, Sec. 16, eff. Oct. 1, 1995; Acts 1997, 75th Leg., ch. 1040, Sec. 21, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 631, Sec. 15, eff. Oct. 1, 2001; Acts 1999, 76th Leg., ch. 1467, Sec. 2.18, eff. Oct. 1, 1999; Acts 2001, 77th Leg., ch. 1263, Sec. 21, eff. Oct. 1, 2001; Acts 2003, 78th Leg., ch. 1310, Sec. 104, 105, eff. Oct. 1, 2003.

Sec. 151.318. PROPERTY USED IN MANUFACTURING. (a) The following items are exempted from the taxes imposed by this chapter if sold, leased, or rented to, or stored, used, or consumed by a manufacturer:(1) tangible personal property that will become an ingredient or component part of tangible personal property manufactured, processed, or fabricated for ultimate sale;(2) tangible personal property directly used or consumed in or during the actual manufacturing, processing, or fabrication of tangible personal property for ultimate sale if the use or consumption of the property is necessary or essential to the manufacturing, processing, or fabrication operation and directly makes or causes a chemical or physical change to:(A) the product being manufactured, processed, or fabricated for ultimate sale; or(B) any intermediate or preliminary product that will become an ingredient or component part of the product being manufactured, processed, or fabricated for ultimate sale;(3) services performed directly on the product being manufactured prior to its distribution for sale and for the purpose of making the product more marketable;(4) actuators, steam production equipment and its fuel, in-process flow through tanks, cooling towers, generators, heat exchangers, transformers and the switches, breakers, capacitor banks, regulators, relays, reclosers, fuses, interruptors, reactors, arrestors, resistors, insulators, instrument transformers, and telemetry units that are related to the transformers, electronic control room equipment, computerized control units, pumps, compressors, and hydraulic units, that are used to power, supply, support, or control equipment that qualifies for exemption under Subdivision (2) or (5) or to generate electricity, chilled water, or steam for ultimate sale; transformers located at an electric generating facility that increase the voltage of electricity generated for ultimate sale, the electrical cable that carries the electricity from the electric generating equipment to the step-up transformers, and the switches, breakers, capacitor banks, regulators, relays, reclosers, fuses, interruptors, reactors, arrestors, resistors, insulators, instrument transformers, and telemetry units that are related to the step-up transformers; and transformers that decrease the voltage of electricity generated for ultimate sale and the switches, breakers, capacitor banks, regulators, relays, reclosers, fuses, interruptors, reactors, arrestors, resistors, insulators, instrument transformers, and telemetry units that are related to the step-down transformers;(5) tangible personal property used or consumed in the actual manufacturing, processing, or fabrication of tangible personal property for ultimate sale if the use or consumption of the property is necessary and essential to a pollution control process;(6) lubricants, chemicals, chemical compounds, gases, or liquids that are used or consumed during the actual manufacturing, processing, or fabrication of tangible personal property for ultimate sale if their use or consumption is necessary and essential to prevent the decline, failure, lapse, or deterioration of equipment exempted by this section;(7) gases used on the premises of a manufacturing plant to prevent contamination of raw material or product, or to prevent a fire, explosion, or other hazardous or environmentally damaging situation at any stage in the manufacturing process or in loading or storage of the product or raw material on premises;(8) tangible personal property used or consumed during the actual manufacturing, processing, or fabrication of tangible personal property for ultimate sale if the use or consumption of the property is necessary and essential to a quality control process that tests tangible personal property that is being manufactured, processed, or fabricated for ultimate sale;(9) safety apparel or work clothing that is used during the actual manufacturing, processing, or fabrication of tangible personal property for ultimate sale if:(A) the manufacturing process would not be possible without the use of the apparel or clothing; and(B) the apparel or clothing is not resold to the employee;(10) tangible personal property used or consumed in the actual manufacturing, processing, or fabrication of tangible personal property for ultimate sale if the use or consumption of the property is necessary and essential to comply with federal, state, or local laws or rules that establish requirements related to public health; and(11) tangible personal property specifically installed to:(A) reduce water use and wastewater flow volumes from the manufacturing, processing, fabrication, or repair operation;(B) reuse and recycle wastewater streams generated within the manufacturing, processing, fabrication, or repair operation; or(C) treat wastewater from another industrial or municipal source for the purpose of replacing existing freshwater sources in the manufacturing, processing, fabrication, or repair operation.(b) The exemption includes:(1) chemicals, catalysts, and other materials that are used during a manufacturing, processing, or fabrication operation to produce or induce a chemical or physical change, to remove impurities, or to make the product more marketable;(2) semiconductor fabrication cleanrooms and equipment; and(3) pharmaceutical biotechnology cleanrooms and equipment that are installed as part of the construction of a new facility on which construction began after July 1, 2003.(c) The exemption does not include:(1) intraplant transportation equipment, including intraplant transportation equipment used to move a product or raw material in connection with the manufacturing process and specifically including all piping and conveyor systems, provided that the following remain eligible for the exemption:(A) piping or conveyor systems that are a component part of a single item of manufacturing equipment or pollution control equipment eligible for the exemption under Subsection (a)(2), (a)(4), or (a)(5);(B) piping through which the product or an intermediate or preliminary product that will become an ingredient or component part of the product is recycled or circulated in a loop between the single item of manufacturing equipment and the ancillary equipment that supports only that single item of manufacturing equipment if the single item of manufacturing equipment and the ancillary equipment operate together to perform a specific step in the manufacturing process; and(C) piping through which the product or an intermediate or preliminary product that will become an ingredient or component part of the product is recycled back to another single item of manufacturing equipment and its ancillary equipment in the same manufacturing process;(2) hand tools;(3) maintenance supplies not otherwise exempted under this section, maintenance equipment, janitorial supplies or equipment, office equipment or supplies, equipment or supplies used in sales or distribution activities, research or development of new products, or transportation activities;(4) machinery and equipment or supplies to the extent not otherwise exempted under this section used to maintain or store tangible personal property; or(5) tangible personal property used in the transmission or distribution of electricity, including transformers, cable, switches, breakers, capacitor banks, regulators, relays, reclosers, fuses, interruptors, reactors, arrestors, resistors, insulators, instrument transformers, and telemetry units not otherwise exempted under this section, and lines, conduit, towers, and poles.(d) In this section, "manufacturing" includes each operation beginning with the first stage in the production of tangible personal property and ending with the completion of tangible personal property having the physical properties (including packaging, if any) that it has when transferred by the manufacturer to another.(e) This section does not apply to any taxable item rented or leased for less than one year to a person engaged in manufacturing.(f) For purposes of Subsection (c)(1), piping through which material is transported forward from one single item of manufacturing equipment and its ancillary support equipment to another single item of manufacturing equipment and its ancillary support equipment is not considered a component part of a single item of manufacturing equipment and is not exempt. An integrated group of manufacturing and processing machines and ancillary equipment that operate together to create or produce the product or an intermediate or preliminary product that will become an ingredient or component part of the product is not a single item of manufacturing equipment.(g) Repealed by Acts 1999, 76th Leg., ch. 1467, Sec. 4.01(3), eff. June 19, 1999.(h) to (m) Repealed by Acts 1997, 75th Leg., ch. 1390, Sec. 3, eff. Oct. 1, 1997.(n) A person engaged in overhauling, retrofitting, or repairing jet turbine aircraft engines and their component parts is entitled to an exemption from the tax imposed by this chapter for the purchase of machinery, equipment, or replacement parts or accessories with a useful life in excess of six months, or supplies, including aluminum oxide, nitric acid, and sodium cyanide, used in electrochemical plating or a similar process that are used or consumed in the overhauling, retrofitting, or repairing.(o) The production of a publication for the dissemination of news of a general character and of a general interest that is printed on newsprint and distributed to the general public free of charge at a daily, weekly, or other short interval is considered "manufacturing" for purposes of this section.(p) For the purposes of this section, the manufacturing of computer software begins with the design and writing of the code or program for the software and includes the testing or demonstration of the software.(q) For purposes of Subsection (b), "semiconductor fabrication cleanrooms and equipment" means all tangible personal property, without regard to whether the property is affixed to or incorporated into realty, used in connection with the manufacturing, processing, or fabrication in a cleanroom environment of a semiconductor product, without regard to whether the property is actually contained in the cleanroom environment. The term includes integrated systems, fixtures, and piping, all property necessary or adapted to reduce contamination or to control airflow, temperature, humidity, chemical purity, or other environmental conditions or manufacturing tolerances, and production equipment and machinery. The term does not include the building or a permanent, nonremovable component of the building, that houses the cleanroom environment. The term includes moveable cleanroom partitions and cleanroom lighting. "Semiconductor fabrication cleanrooms and equipment" are not "intraplant transportation equipment" as that term is used in Subsection (c)(1).(q-1) For purposes of Subsection (b), "pharmaceutical biotechnology cleanrooms and equipment" means all tangible personal property, without regard to whether the property is affixed to or incorporated into realty, used in connection with the manufacturing, processing, or fabrication in a cleanroom environment of a pharmaceutical biotechnology product, without regard to whether the property is actually contained in the cleanroom environment. The term includes integrated systems, fixtures, and piping, all property necessary or adapted to reduce contamination or to control airflow, temperature, humidity, chemical purity, or other environmental conditions or manufacturing tolerances, and production equipment and machinery. The term does not include the building or a permanent, nonremovable component of the building that houses the cleanroom environment. The term includes moveable cleanroom partitions and cleanroom lighting. "Pharmaceutical biotechnology cleanrooms and equipment" are not "intraplant transportation equipment" as that term is used in Subsection (c)(1).(r) A taxpayer claiming an exemption under this section has the burden of proof that the exemption is applicable and that no exclusion under Subsection (c) applies.(s) The following do not apply to the semiconductor fabrication cleanrooms and equipment in Subsection (q) or the pharmaceutical biotechnology cleanrooms and equipment in Subsection (q-1):(1) limitations in Subsection (a)(2) that refer to tangible personal property directly causing chemical and physical changes to the product being manufactured, processed, or fabricated for ultimate sale;(2) Subsection (c)(1); and(3) Subsection (c)(4).(t) In addition to the other items exempted under this section, pre-press machinery, equipment, and supplies, including computers, cameras, photographic props, film, film developing chemicals, veloxes, plate-making machinery, plate metal, litho negatives, color separation negatives, proofs of color negatives, production art work, and typesetting or composition proofs, that are necessary and essential to and used in connection with the printing process are exempted from the tax imposed by this chapter if they are purchased by a person engaged in:(1) printing or imprinting tangible personal property for sale; or(2) producing a publication for the dissemination of news of a general character and of a general interest that is printed on newsprint and distributed to the general public free of charge at a daily, weekly, or other short interval.

Acts 1981, 67th Leg., p. 1564, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 7, Sec. 13, 19, eff. Oct. 2, 1984; Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 26; Acts 1989, 71st Leg., ch. 154, Sec. 1, eff. Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 705, Sec. 15, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 14.081(a); Acts 1993, 73rd Leg., ch. 404, Sec. 1, eff. Oct. 1, 1993; Acts 1993, 73rd Leg., ch. 587, Sec. 14, eff. Oct. 1, 1993; Acts 1995, 74th Leg., ch. 1000, Sec. 17, eff. Oct. 1, 1995; Acts 1997, 75th Leg., ch. 1010, Sec. 4.40, eff. July 1, 1997; Acts 1997, 75th Leg., ch. 1040, Sec. 22, eff. Oct. 1, 1997; Acts 1997, 75th Leg., ch. 1390, Sec. 1 to 3, eff. Oct. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 19.01(91), eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1467, Sec. 2.19, eff. Oct. 1, 1999; Acts 1999, 76th Leg., ch. 1467, Sec. 4.01, eff. June 19, 1999; Acts 2001, 77th Leg., ch. 1263, Sec. 22, eff. Oct. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(100), eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1310, Sec. 106, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1266, Sec. 6(a), eff. July 1, 2007.

Sec. 151.3181. DIVERGENT USE OF PROPERTY USED IN MANUFACTURING. (a) In this section:(1) "Divergent use" means the use of property in a manner or for a purpose other than the manner or purpose that qualified the sale, lease, rental, use, or other consumption of the property for exemption under Section 151.318.(2) "Property" means tangible personal property regardless of whether the tangible personal property is permanently affixed to or incorporated into realty after its purchase.(b) Divergent use of property exempted under Section 151.318 will not result in sales and use tax being due on the property if the divergent use occurs after the fourth anniversary of the date the property is purchased.(c) Except as provided by Subsection (d), divergent use of property exempted under Section 151.318 that occurs during any month before the fourth anniversary of the date the property is purchased results in sales and use tax being due for that month. The amount of the sales and use tax due for a month is equal to 1/48 of the purchase price of the property multiplied by the percentage of divergent use during that month multiplied by the sales and use tax rate applicable at the time of purchase.(d) Divergent use of property exempted under Section 151.318 that occurs during a month before the fourth anniversary of the date the property is purchased does not result in sales and use tax being due for that month if the percentage of divergent use during that month does not exceed five percent of the total use of the property that month.(e) The amount of divergent use during a month is:(1) the total time the property operates for a divergent use during a month, measured in hours; or(2) the total output of the property during divergent use during a month, measured in a manner applicable to that property.(f) The total use of property is:(1) the total time the property operates during a month, measured in hours; or(2) the total output of the property during a month, measured in a manner applicable to that property.(g) The percentage of divergent use for a month is determined by:(1) dividing the amount of divergent use determined under Subsection (e)(1) by the amount of total use of the property determined under Subsection (f)(1); or(2) dividing the amount of divergent use determined under Subsection (e)(2) by the amount of total use of the property determined under Subsection (f)(2).(h) The use of "pharmaceutical biotechnology cleanrooms and equipment," as that term is defined by Section 151.318(q-1), to manufacture, process, or fabricate a pharmaceutical biotechnology product that is not sold is not a divergent use if the use occurs during the certification process by the United States Food and Drug Administration.

Added by Acts 2001, 77th Leg., ch. 1263, Sec. 23, eff. Oct. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 107, eff. June 20, 2003.

Sec. 151.3185. PROPERTY USED IN THE PRODUCTION OF MOTION PICTURES OR VIDEO OR AUDIO RECORDINGS AND BROADCASTS. (a) The sale, lease, or rental or storage, use, or other consumption of the following items are exempted from the taxes imposed by this chapter:(1) tangible personal property that will become an ingredient or component part of:(A) a motion picture or video or audio recording, a copy of which is sold or offered for ultimate sale, licensed, distributed, broadcast, or otherwise exhibited; or(B) a broadcast by a producer of cable programs or by a radio or television station licensed by the Federal Communications Commission;(2) tangible personal property that is necessary or essential to and used or consumed in or during:(A) the production of a motion picture or video or audio recording, a copy of which is sold or offered for ultimate sale, licensed, distributed, broadcast, or otherwise exhibited; or(B) the production of a broadcast by or for a cable program producer or by or for a radio or television station licensed by the Federal Communications Commission; and(3) except as provided by Subsection (c), services that are necessary and essential to and used directly in a production described by Subdivision (2)(A) or (B).(b) The exemption includes:(1) cameras, film, and film developing chemicals that are necessary and essential to and used or consumed in a production described by Subsection (a)(2)(A) or (B);(2) lights, props, sets, teleprompters, microphones, digital equipment, special effects equipment and supplies, and other equipment that is necessary and essential to and used or consumed directly in a production described by Subsection (a)(2)(A) or (B); and(3) audio or video routing switchers located in a studio that are necessary and essential to and used or consumed directly in a production described by Subsection (a)(2)(A) or (B).(c) The exemption does not include:(1) office equipment or supplies;(2) maintenance or janitorial equipment or supplies;(3) machinery, equipment, or supplies used in sales, transmission, or transportation activities;(4) machinery, equipment, or supplies used in distribution activities, unless otherwise exempted by this section;(5) taxable items that are used incidentally in a production described by Subsection (a)(2)(A) or (B); or(6) the following taxable items, regardless of whether they are used incidentally in a production described by Subsection (a)(2)(A) or (B):(A) telecommunications equipment and services;(B) transmission equipment;(C) security services;(D) motor vehicle parking services; and(E) food ready for immediate consumption.(d) A production described by Subsection (a)(2)(A) or (B) does not include a production for broadcast that is not intended to be broadcast to either the general public or to cable television service subscribers or paying customers.(e) The sale of a motion picture, video, or audio master by the producer of the master is exempt from the taxes imposed by this chapter.(f) Tangible personal property that is sold to an entity to which 47 C.F.R. Section 73.624(b) applies is exempt from the taxes imposed by this chapter if the property is necessary for the entity to comply with 47 C.F.R. Section 73.682(d).

Added by Acts 1999, 76th Leg., ch. 1467, Sec. 2.20, eff. Oct. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1263, Sec. 24, eff. Oct. 1, 2001.

Sec. 151.319. NEWSPAPERS AND PROPERTY USED IN NEWSPAPER PUBLICATION. (a) A newspaper sold or distributed by individual copy or by subscription is exempted from the taxes imposed by this chapter.(b) A transaction involving a sale of a newspaper that has been produced, fabricated, or printed to the special order of a customer is exempted from the taxes imposed by this chapter if:(1) the customer is responsible for gathering substantially all of the information contained in the newspaper and for formulating the design, layout, and format of the newspaper; and(2) the customer would be entitled to the exemption provided by Section 151.318(t) if the customer had a printing facility capable of processing and printing the newspaper and printed and processed the newspaper.(c) The sale of a handbill, circular, flyer, advertising supplement, or similar item that is printed to the special order of a customer and tangible personal property that will become an ingredient or component part of such item are exempted from the taxes imposed by this chapter if the item is printed for the exclusive purpose of being distributed as a part of a newspaper, is actually distributed as a part of the newspaper, and is delivered to the person who is responsible for the distribution of the newspaper in which the item is distributed and not to the customer.(d), (e) Repealed by Acts 2001, 77th Leg., ch. 1263, Sec. 84(1), eff. October 1, 2001.(f) In this section, "newspaper" means a publication that is printed on newsprint, the average sales price of which for each copy over a 30-day period does not exceed $1.50, and that is printed and distributed at a daily, weekly, or other short interval for the dissemination of news of a general character and of a general interest. "Newspaper" does not include a magazine, handbill, circular, flyer, sales catalog, or similar printed item unless the printed item is printed for distribution as a part of a newspaper and is actually distributed as a part of a newspaper. For the purposes of this section, an advertisement is news of a general character and of a general interest. Notwithstanding any other provision of this subsection, "newspaper" includes:(1) a publication containing articles and essays of general interest by various writers and advertisements that is produced for the operator of a licensed and certified carrier of persons and distributed by the operator to its customers during their travel on the carrier; and(2) a publication for the dissemination of news of a general character and of a general interest that is printed on newsprint and distributed to the general public free of charge at a daily, weekly, or other short interval.

Acts 1981, 67th Leg., p. 1565, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1983, 68th Leg., p. 4770, ch. 840, Sec. 4, eff. Aug. 29, 1983; Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 12, Sec. 3, eff. Oct. 2, 1984; Acts 1987, 70th Leg., ch. 378, Sec. 1, eff. Oct. 1, 1987; Acts 1991, 72nd Leg., ch. 705, Sec. 16, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 14.09; Acts 1995, 74th Leg., ch. 1000, Sec. 18, eff. Oct. 1, 1995; Acts 2001, 77th Leg., ch. 1263, Sec. 25, 84(1), eff. Oct. 1, 2001; Acts 2003, 78th Leg., ch. 209, Sec. 21, 94, eff. Oct. 1, 2003.

Sec. 151.320. MAGAZINES. (a) Subscriptions to magazines that are sold for a semiannual or longer period and are entered as second class mail are exempted from the taxes imposed by this chapter.(b) "Magazine" means a publication that is usually paperbacked and sometimes illustrated, that appears at a regular interval, and that contains stories, articles, and essays by various writers and advertisements. "Magazine" does not mean the publication of current information which is taxable pursuant to Section 151.0038 of this code as an "information service."

Added by Acts 1987, 70th Leg., ch. 378, Sec. 2, eff. Oct. 1, 1987. Amended by Acts 1993, 73rd Leg., ch. 1031, Sec. 22, eff. Sept. 1, 1993.

Sec. 151.321. UNIVERSITY AND COLLEGE STUDENT ORGANIZATIONS. (a) A taxable item sold by a qualified student organization and for which the sales price is $5,000 or less, is exempted from the taxes imposed by Subchapter C, except that a taxable item manufactured by or donated to the organization is exempt from the taxes imposed by Subchapter C regardless of sales price unless sold to the donor, if the student organization:(1) sells the item at a sale that may last for one day only and the primary purpose of which is to raise funds for the organization; and(2) holds not more than one sale described by Subdivision (1) each month for which an exemption is claimed for an item sold.(b) In each calendar year, the first $5,000 of a qualified student organization's total receipts from sales of taxable items not otherwise exempt under Subsection (a) is exempt from the taxes imposed by Subchapter C. (c) A student organization qualifies for the exemptions under Subsections (a) and (b) if the student organization:(1) is affiliated with an institution of higher education as defined by Section 61.003, Education Code, or a private or independent college or university that is located in this state and that is accredited by a recognized accrediting agency under Section 61.003, Education Code;(2) has as its primary purpose a purpose other than engaging in business or performing an activity designed to make a profit; and(3) files a certification with the comptroller as required by Subsection (d).(d) A student organization must file with the comptroller a certification issued by the institution, college, or university described in Subsection (c)(1) showing that the organization is affiliated with the institution, college, or university.(e) The storage, use, or consumption of a taxable item acquired tax-free under this section is exempted from the use tax imposed by Subchapter D until the item is resold or subsequently transferred.

Added by Acts 1995, 74th Leg., ch. 155, Sec. 1, eff. Oct. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1040, Sec. 23, eff. Oct. 1, 1997; Acts 1999, 76th Leg., ch. 1467, Sec. 2.21, eff. Oct. 1, 1999; Acts 2001, 77th Leg., ch. 58, Sec. 1, eff. Oct. 1, 2001.

Sec. 151.322. CONTAINERS. (a) The following are exempted from the taxes imposed by this chapter:(1) a container sold with its contents if the sales price of the contents is not taxed under this chapter;(2) a nonreturnable container sold without contents to a person who fills the container and sells the contents and the container together; and(3) a returnable container sold with its contents or resold for refilling.(b) In this section:(1) "Returnable container" means a container of a kind customarily returned for reuse by the buyer of the contents.(2) "Nonreturnable container" means a container other than a returnable container.(3) "Container" means glass, plastic, or metal bottles, cans, barrels, and cylinders, but does not include any item of a type described in Section 151.302(d).

Acts 1981, 67th Leg., p. 1566, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 14.10.

Sec. 151.323. CERTAIN TELECOMMUNICATIONS SERVICES. (a) There are exempted from the taxes imposed by this chapter the receipts from the sale, use, or other consumption in this state of:(1) long-distance telecommunications services that are not both originated from and billed to a telephone number or billing or service address within Texas;(2) access to a local exchange telephone company's network by a regulated provider of telecommunications services; and(3) broadcasts, other than cable television service, by commercial radio or television stations licensed or regulated by the Federal Communications Commission.(b) The exemption provided by this section does not apply to mobile telecommunications services.

Acts 1981, 67th Leg., p. 1566, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1985, 69th Leg., ch. 206, Sec. 9, eff. Oct. 1, 1985; Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 27; Acts 2003, 78th Leg., ch. 209, Sec. 22, eff. Oct. 1, 2003.

Sec. 151.324. EQUIPMENT USED ELSEWHERE FOR MINERAL EXPLORATION OR PRODUCTION. (a) The following items are exempted from the sales tax imposed by Subchapter C of this chapter:(1) drill pipe, casing, tubing, and other pipe used for the exploration for or production of oil, gas, sulphur, or other minerals offshore not in this state; and(2) tangible personal property exclusively used for the exploration for or production of oil, gas, sulphur, or other minerals offshore not in this state.(b) Drilling equipment that is used for the exploration for or production of oil, gas, sulphur, or other minerals, that is built for exclusive use outside this state, and that is, on completion, removed forthwith from this state is exempted from the taxes imposed by this chapter.(c) The delivery of items exempted by this section to the purchaser or lessee in this state does not disqualify the purchaser or lessee from the exemption if the property is removed from the state by any means, including by the use of the purchaser's or lessee's own facilities.(d) The shipment to a place in this state of equipment exempted by this section for further assembly or fabrication does not disqualify the purchaser or lessee from the exemption if on completion of the further assembly or fabrication the equipment is removed forthwith from this state. This section applies to a sale that may occur when the equipment exempted is further assembled or fabricated if on completion the equipment is removed forthwith from the state.

Acts 1981, 67th Leg., p. 1567, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.325. BASIC FEE FOR INTERNET ACCESS SERVICE. (a) The sale, use, or other consumption in this state of Internet access service is exempted from the taxes imposed by this chapter in an amount not to exceed the first $25 of a monthly charge.(b) The exemption provided by this section applies without regard to:(1) whether the Internet access service is bundled with another service, including any other taxable service listed in Section 151.0101(a); or(2) the billing period used by the service provider.(c) The exemption in this section applies to the total sales price the service provider charges for Internet access to a purchaser, without regard to whether the service provider charges one lump-sum amount or separately bills the purchaser for each user.

Added by Acts 1999, 76th Leg., ch. 394, Sec. 6, eff. Oct. 1, 1999.

Sec. 151.326. CLOTHING AND FOOTWEAR FOR LIMITED PERIOD. (a) The sale of an article of clothing or footwear designed to be worn on or about the human body is exempted from the taxes imposed by this chapter if:(1) the sales price of the article is less than $100; and(2) the sale takes place during a period beginning at 12:01 a.m. on the third Friday in August and ending at 12 midnight on the following Sunday.(b) This section does not apply to:(1) any special clothing or footwear that is primarily designed for athletic activity or protective use and that is not normally worn except when used for the athletic activity or protective use for which it is designed;(2) accessories, including jewelry, handbags, luggage, umbrellas, wallets, watches, and similar items carried on or about the human body, without regard to whether worn on the body in a manner characteristic of clothing; and(3) the rental of clothing or footwear.

Added by Acts 1999, 76th Leg., ch. 394, Sec. 7, eff. June 3, 1999. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 121(27), eff. Oct. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 931, Sec. 10(a), eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1266, Sec. 7, eff. June 15, 2007.

Sec. 151.327. SCHOOL SUPPLIES AND SCHOOL BACKPACKS BEFORE START OF SCHOOL. (a) In this section:(1) "Backpack" means a messenger bag, book bag, or a pack with straps that a person wears on the person's back, including a backpack with wheels if the backpack can also be worn on the back. The term does not include an item that is commonly considered luggage, a briefcase, an athletic bag, a duffle bag, a gym bag, a computer bag, a purse, or a framed backpack.(2) "School supply" has the meaning assigned by the Streamlined Sales and Use Tax Agreement adopted November 12, 2002, including all amendments made to the agreement on or before December 14, 2006.(a-1) The sale or storage, use, or other consumption of a school supply or a school backpack is exempted from the taxes imposed by this chapter if the school supply or backpack is purchased:(1) for use by a student in a public or private elementary or secondary school;(2) during the period described by Section 151.326(a)(2); and(3) for a sales price of less than $100.(b) A retailer is not required to obtain an exemption certificate stating that school supplies or school backpacks are purchased for use by students in a public or private elementary or secondary school unless the school supplies or backpacks are purchased in a quantity that indicates that the school supplies or backpacks are not purchased for use by students in a public or private elementary or secondary school.

Added by Acts 2007, 80th Leg., R.S., Ch. 931, Sec. 10(b), eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1266, Sec. 8, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1126, Sec. 1, eff. July 1, 2009.

Sec. 151.328. AIRCRAFT. (a) Aircraft are exempted from the taxes imposed by this chapter if:(1) sold to a person using the aircraft as a certificated or licensed carrier of persons or property;(2) sold to a person who:(A) has a sales tax permit issued under this chapter; and(B) uses the aircraft for the purpose of providing flight instruction that is:(i) recognized by the Federal Aviation Administration;(ii) under the direct or general supervision of a flight instructor certified by the Federal Aviation Administration; and(iii) designed to lead to a pilot certificate or rating issued by the Federal Aviation Administration or otherwise required by a rule or regulation of the Federal Aviation Administration;(3) sold to a foreign government;(4) sold in this state to a person for use and registration in another state or nation before any use in this state other than flight training in the aircraft and the transportation of the aircraft out of this state; or(5) sold in this state to a person for use exclusively in connection with an agricultural use, as defined by Section 23.51, and used for:(A) predator control;(B) wildlife or livestock capture;(C) wildlife or livestock surveys;(D) census counts of wildlife or livestock;(E) animal or plant health inspection services; or(F) crop dusting, pollination, or seeding.(b) Repair, remodeling, and maintenance services to aircraft, including an engine or other component part of aircraft, operated by a person described by Subsection (a)(1), (a)(2), or (a)(5) are exempted from the taxes imposed by this chapter.(c) In this section, "aircraft" does not include a rocket or missile, but does include:(1) a fixed wing, heavier-than-air craft that is driven by propeller or jet and supported by the dynamic reaction of the air against its wings;(2) a helicopter; and(3) an airplane flight simulation training device approved by the Federal Aviation Administration under Appendices A and B, 14 C.F.R. Part 60.(d) Machinery, tools, supplies, and equipment used or consumed exclusively in the repair, remodeling, or maintenance of aircraft, aircraft engines, or aircraft component parts by or on behalf of a person described by Subsection (a)(1) or (a)(2) are exempted from the taxes imposed by this chapter.(e) Tangible personal property that is permanently affixed or attached as a component part of an aircraft owned or operated by a person described by Subsection (a)(1) or (a)(2), or that is necessary for the normal operations of the aircraft and is pumped, poured, or otherwise placed in the aircraft, is exempted from the taxes imposed by this chapter.(f) To qualify for the exemption provided under Subsection (a)(4), the person purchasing the aircraft in this state must sign at the time of purchase an exemption certificate that:(1) is designated as an exemption certificate for the purchase of an aircraft for out-of-state registration and use;(2) is on a form designated by the comptroller;(3) contains all information the comptroller considers reasonable;(4) is signed by the purchaser at the time of the purchase; and(5) provides that purchaser, by signing the certificate, authorizes the comptroller to provide a copy of the certificate to the state or nation of intended use and registration.(g) A person commits an offense if the person gives an exemption certificate required under Subsection (f) to a seller for an aircraft that the person knows, at the time of purchase, will be used in a manner other than that expressed in the exemption certificate or the person gives an exemption certificate with fraudulent intent or intent to evade wrongfully the payment of the tax imposed under this chapter. An offense under this subsection is a misdemeanor punishable by a fine not to exceed $500.(h) For purposes of the exemption under Subsection (a)(5), an aircraft is considered to be for use exclusively in connection with an agricultural use if 95 percent of the use of the aircraft is for a purpose described by Subsections (a)(5)(A)-(F). Travel of less than 30 miles each way to a location to perform a service described by Subsections (a)(5)(A)-(F) does not disqualify an aircraft from the exemption under Subsection (a)(5). A person who claims an exemption under Subsection (a)(5) must maintain and make available to the comptroller flight records for all uses of the aircraft.

Acts 1981, 67th Leg., p. 1567, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 14, Sec. 1, eff. Oct. 2, 1984; Acts 1989, 71st Leg., ch. 231, Sec. 6, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 587, Sec. 15, eff. Oct. 1, 1993; Acts 1995, 74th Leg., ch. 147, Sec. 1, eff. July 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1266, Sec. 9, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1373, Sec. 2, eff. September 1, 2009.

Sec. 151.329. CERTAIN SHIPS AND SHIP EQUIPMENT. The following items are exempted from the taxes imposed by this chapter:(1) materials, equipment, and machinery that enter into and become component parts of a ship or vessel that is of eight or more tons displacement and is:(A) used exclusively and directly in a commercial enterprise, including commercial fishing; or(B) used commercially as a vessel for pleasure fishing by individuals as paying passengers on the vessel;(2) a ship or vessel of eight or more tons displacement, that is used exclusively and directly in a commercial enterprise and is sold by the vessel's builder;(3) materials and labor used in repairing, renovating, or converting a ship or vessel that is of eight or more tons displacement and that is used exclusively and directly in a commercial enterprise; (4) materials and supplies purchased by the owner or operator of a ship or vessel operating exclusively in foreign or interstate coastal commerce if the materials and supplies:(A) are loaded on the ship or vessel and used in the maintenance and operation of the ship or vessel; or(B) enter into and become component parts of the ship or vessel; and(5) materials and supplies purchased by a person providing stevedoring services for a ship or vessel operating exclusively in foreign or interstate coastal commerce if the materials and supplies are loaded aboard the ship or vessel and are not removed before the departure of the ship or vessel.

Acts 1981, 67th Leg., p. 1568, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1995, 74th Leg., ch. 230, Sec. 1, eff. July 1, 1995.

Sec. 151.3291. BOATS AND BOAT MOTORS. (a) The sale, other than the lease or rental, and the storage, use, or other consumption of a taxable boat or motor is exempt from the taxes imposed by this chapter.(b) In this section, "taxable boat or motor" has the meaning assigned by Section 160.001.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 7.02, eff. Oct. 1, 1991.

Sec. 151.330. INTERSTATE SHIPMENTS, COMMON CARRIERS, AND SERVICES ACROSS STATE LINES. (a) The sale of tangible personal property that under the sales contract is shipped to a point outside this state is exempted from the sales tax imposed by Subchapter C of this chapter if the shipment is made by the seller by means of:(1) the facilities of the seller;(2) delivery by the seller to a carrier for shipment to a consignee at a point outside this state; or(3) delivery by the seller to a forwarding agent for shipment to a location in another state of the United States or its territories or possessions.(b) The temporary storage of tangible personal property acquired outside this state and then moved into this state is exempted from the use tax imposed by Subchapter D of this chapter if after being moved into this state the property is stored here temporarily and:(1) is used solely outside this state; or(2) is physically attached to or incorporated into other tangible personal property that is used solely outside this state.(c) The storage, use, or other consumption of tangible personal property that is acquired outside this state is exempted from the use tax imposed by Subchapter D of this chapter if the sale, use, or storage of the property would be exempted from the taxes imposed by this chapter had it been sold, leased, or rented in this state.(d) If, pursuant to Subdivision (2) of Subsection (a) of this section a delivery is made to a carrier for shipment to a location outside the United States, then the seller must maintain the same documents required by Subsection (b) of Section 151.307 of this chapter.(e) Services performed for use outside this state are exempt from the tax imposed by Subchapter C of this chapter.(f) Services performed for use both within and outside this state are exempt to the extent the services are for use outside this state and made taxable on or after September 1, 1987.(g) The exemption provided by Subsections (e) and (f) of this section do not apply to services performed outside this state for use within this state.(h) The sale of tangible personal property to a common carrier is exempted from the sales tax imposed by Subchapter C if the tangible personal property:(1) is shipped to a point outside this state using the purchasing carrier's facilities under a bill of lading; and(2) is actually transported to the out-of-state destination for use by the carrier in the conduct of its business as a common carrier outside this state.(i) The storage or use of tangible personal property acquired outside this state for use as a repair or replacement part for and actually affixed in this state to a self-propelled vehicle that is used as a licensed and certificated common carrier of persons or property is exempted from the use tax imposed by Subchapter D.

Acts 1981, 67th Leg., p. 1568, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1985, 69th Leg., ch. 74, Sec. 1, eff. Oct. 1, 1985; Acts 1985, 69th Leg., ch. 235, Sec. 2, 3, eff. Aug. 26, 1985; Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 28; Acts 1993, 73rd Leg., ch. 587, Sec. 16, eff. Oct. 1, 1993; Acts 1997, 75th Leg., ch. 1040, Sec. 24, eff. Oct. 1, 1997.

Sec. 151.331. ROLLING STOCK; TRAIN FUEL AND SUPPLIES. (a) Rolling stock, locomotives, and fuel and supplies essential to the operation of locomotives and trains are exempted from the taxes imposed by this chapter.(b) Electricity, natural gas, and other fuels used or consumed predominately in the repair, maintenance, or restoration of rolling stock are exempt from the taxes imposed by this chapter.

Acts 1981, 67th Leg., p. 1569, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1995, 74th Leg., ch. 1025, Sec. 1, eff. Oct. 1, 1995.

Sec. 151.332. CERTAIN SALES BY SENIOR CITIZEN ORGANIZATIONS. (a) There are exempted from the sales tax imposed by Subchapter C of this chapter the receipts from the sale of tangible personal property that has been manufactured, produced, made, or assembled exclusively by a person 65 years old or older and that is sold at a qualified sale. A sale under this section qualifies for the exemption only if it is made as a part of a fund-raising drive held or sponsored by a nonprofit organization created for the sole purpose of providing assistance to elderly persons. All of the net proceeds derived from sales made during the fund-raising drive must go to the organization, to the persons who manufactured, produced, made, or assembled the items sold, or to both. An organization created for the purpose of providing assistance to the elderly is entitled to conduct not more than four separate tax exempt fund-raising drives during each calendar year, and the aggregate number of days during a calendar year during which one or more tax exempt fund-raising drives may be held by the organization is 20. Any sale occurring after the end of the fourth separate fund-raising drive in a calendar year or after the 20th day on which a fund-raising drive is held in a calendar year is not exempted by this section.(b) There are exempted from the taxes imposed by this chapter the use, storage, or other consumption in this state of tangible personal property by a purchaser at a sale exempted by this section.

Added by Acts 1981, 67th Leg., p. 2771, ch. 752, Sec. 7(b), eff. Jan. 1, 1982.

Sec. 151.333. ENERGY-EFFICIENT PRODUCTS. (a) In this section, "energy-efficient product" means a product that has been designated as an Energy Star qualified product under the Energy Star program jointly operated by the United States Environmental Protection Agency and the United States Department of Energy.(b) This section applies only to the following energy-efficient products:(1) an air conditioner the sales price of which does not exceed $6,000;(2) a clothes washer;(3) a ceiling fan;(4) a dehumidifier;(5) a dishwasher;(6) an incandescent or fluorescent lightbulb;(7) a programmable thermostat; and(8) a refrigerator the sales price of which does not exceed $2,000.(c) The sale of an energy-efficient product to which this section applies is exempted from the taxes imposed by this chapter if the sale takes place during a period beginning at 12:01 a.m. on the Saturday preceding the last Monday in May (Memorial Day) and ending at 11:59 p.m. on the last Monday in May.

Added by Acts 2007, 80th Leg., R.S., Ch. 939, Sec. 16, eff. September 1, 2007.

Sec. 151.334. COMPONENTS OF TANGIBLE PERSONAL PROPERTY USED IN CONNECTION WITH SEQUESTRATION OF CARBON DIOXIDE. Components of tangible personal property used in connection with an advanced clean energy project, as defined by Section 382.003, Health and Safety Code, or a clean energy project, as defined by Section 120.001, Natural Resources Code, are exempted from the taxes imposed by this chapter if:(1) the components are installed to capture carbon dioxide from an anthropogenic emission source, transport or inject carbon dioxide from such a source, or prepare carbon dioxide from such a source for transportation or injection; and(2) the carbon dioxide is sequestered in this state:(A) as part of an enhanced oil recovery project that qualifies for a tax rate reduction under Section 202.0545, as provided by Subsection (c) of that section; or(B) in a manner and under conditions that create a reasonable expectation that at least 99 percent of the carbon dioxide will remain sequestered from the atmosphere for at least 1,000 years.

Added by Acts 2009, 81st Leg., R.S., Ch. 1109, Sec. 4, eff. September 1, 2009.

Sec. 151.335. COIN-OPERATED SERVICES. (a) Amusement and personal services provided through coin-operated machines that are operated by the consumer are exempt from the taxes imposed by this chapter.(b) This section does not apply to the sale of tangible personal property or to the purchase of an admission through the use of a coin-operated machine.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 7, Sec. 15, eff. Oct. 2, 1984.

Sec. 151.336. CERTAIN COINS AND PRECIOUS METALS. (a) The sale of gold, silver, or numismatic coins or of platinum, gold, or silver bullion is exempted from the sales tax imposed by Subchapter C at any sale to a purchaser in which the total sales price of all of the items sold equals $1,000 or more.(b) An item exempt under Subsection (a) is exempt from the use tax imposed by Subchapter D to the purchaser until the item is subsequently transferred.

Added by Acts 1989, 71st Leg., ch. 231, Sec. 7, eff. Aug. 28, 1989.

Sec. 151.337. SALES BY OR TO INDIAN TRIBES. (a) A taxable item sold, leased, or rented to, or stored, used, or consumed by, a tribal council or a business owned by a tribal council of the Alabama-Coushatta Indian Tribe, the Tigua Indian Tribe, or the Texas Band of Kickapoo Indians is exempted from the taxes imposed by this chapter.(b) A taxable item sold, leased, or rented by a tribal council or a business owned by a tribal council of the Alabama-Coushatta Indian Tribe, the Tigua Indian Tribe, or the Texas Band of Kickapoo Indians is exempted from the taxes imposed by this chapter if the item is:(1) made by a member of the Indian tribe;(2) a cultural artifact of the Indian tribe; and(3) sold at a location within the boundaries of a reservation or of trust land held by such an Indian tribe.(c) The storage, use, or consumption of a taxable item acquired in a transaction exempted by Subsection (b) of this section is exempted from the use tax imposed by Subchapter D of this chapter until the item is resold or subsequently transferred.

Added by Acts 1983, 68th Leg., p. 4870, ch. 859, Sec. 2, eff. Sept. 1, 1983. Amended by Acts 1985, 69th Leg., ch. 717, Sec. 11, eff. Sept. 1, 1985.

Sec. 151.338. ENVIRONMENT AND CONSERVATION SERVICES. The services involved in the repair, remodeling, maintenance, or restoration of tangible personal property are not taxable under this chapter if the repair, remodeling, maintenance, or restoration is required by statute, ordinance, order, rule, or regulation of any commission, agency, court, or political, governmental, or quasi-governmental entity in order to protect the environment or to conserve energy.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 7, Sec. 16, eff. Oct. 2, 1984.

Sec. 151.339. PREEXISTING CONTRACTS AND BIDS. The receipts from the sale, use, or rental of and the storage, use, or consumption in this state of taxable services are exempt from the tax imposed by this chapter, if:(1) the services are used for the performance of a written contract entered into prior to the date this chapter takes effect if the contract is not subject to change or modification by reason of the tax; or(2) the services are used pursuant to an obligation of a bid or bids submitted prior to the date this chapter takes effect if the bid or bids may not be withdrawn, modified, or changed by reason of the tax imposed by this chapter; and(3) if notice of a contract or bid on which an exemption is to be claimed is given by the taxpayer to the comptroller within 60 days from the date this chapter takes effect.The exemption provided by this section shall have no effect after September 30, 1987.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 7, Sec. 18, eff. Oct. 2, 1984.

Sec. 151.340. OFFICIAL STATE COIN. Official state coins produced under Section 11.05, State Purchasing and General Services Act (Article 601b, Vernon's Texas Civil Statutes), are exempted from the taxes imposed by this chapter.

Added by Acts 1987, 70th Leg., ch. 910, Sec. 2, eff. Aug. 31, 1987.

Sec. 151.341. ITEMS SOLD TO OR USED BY DEVELOPMENT CORPORATIONS. (a) A taxable item sold, leased, or rented to or stored, used, or consumed by a nonprofit corporation formed under the Development Corporation Act (Subtitle C1, Title 12, Local Government Code), is exempted from the taxes imposed by this chapter if the item is for the exclusive use and benefit of the nonprofit corporation.(b) The exemption provided by this section does not apply to an item that is a project or a part of a project that is to be leased, sold, or lent by the nonprofit corporation.

Added by Acts 1983, 68th Leg., p. 1038, ch. 235, art. 7, Sec. 1(a), eff. Sept. 1, 1983. Renumbered from Sec. 151.333 by Acts 1987, 70th Leg., ch. 167, Sec. 5.01(a)(52), eff. Sept. 1, 1987.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.71, eff. April 1, 2009.

Sec. 151.3415. ITEMS SOLD TO OR USED TO CONSTRUCT, MAINTAIN, EXPAND, IMPROVE, EQUIP, OR RENOVATE MEDIA PRODUCTION FACILITIES AT MEDIA PRODUCTION LOCATIONS; REPORT. (a) In this section, "qualified person" and "qualified media production location" have the meanings assigned by Section 485A.002, Government Code.(b) The sale, lease, or rental of a taxable item to a qualified person is exempted from the taxes imposed by this chapter for a maximum of two years if the item is used:(1) for the construction, maintenance, expansion, improvement, or renovation of a media production facility at a qualified media production location;(2) to equip a media production facility at a qualified media production location; or(3) for the renovation of a building or facility at a qualified media production location that is to be used exclusively as a media production facility.(c) A qualified person shall submit an annual report to the comptroller regarding the sale, lease, or rental of taxable items for which a tax exemption is granted to the qualified person under this section. The report must be in the form and manner prescribed by the comptroller.(d) The comptroller shall share information from reports submitted under Subsection (c), on request, with the Music, Film, Television, and Multimedia Office within the office of the governor.

Added by Acts 2009, 81st Leg., R.S., Ch. 1390, Sec. 2, eff. September 1, 2009.

Sec. 151.342. AGRIBUSINESS ITEMS. (a) There are exempted from the tax imposed by this chapter bins used exclusively as containers in transporting fruit or vegetables from the field or place of harvest to a location where the items are processed, packaged, or marketed.(b) There are exempted from the tax imposed by this chapter poultry cages used exclusively as containers in transporting poultry from a poultry farm to a location where the poultry is processed, packaged, or marketed.

Added by Acts 1983, 68th Leg., p. 5052, ch. 913, Sec. 1, eff. Aug. 29, 1983. Renumbered from Sec. 151.333 by Acts 1987, 70th Leg., ch. 167, Sec. 5.01(a)(52), eff. Sept. 1, 1987. Amended by Acts 1995, 74th Leg., ch. 1000, Sec. 19, eff. Oct. 1, 1995.

Sec. 151.343. ANIMALS SOLD BY NONPROFIT ANIMAL SHELTERS. The sale, including the acceptance of a fee for adoption, of an animal by a nonprofit animal shelter, as that term is defined by Section 823.001, Health and Safety Code, is exempted from the taxes imposed by this chapter.

Added by Acts 1999, 76th Leg., ch. 247, Sec. 1, eff. July 1, 1999.

Sec. 151.346. INTERCORPORATE SERVICES. (a) There are exempt from the taxes imposed by this chapter service transactions among affiliated entities, at least one of which is a corporation, that report their income to the Internal Revenue Service on a single consolidated return for the tax year in which the transaction occurs.(b) For purposes of this section, "affiliated entity" includes an entity that would be classified as a member of an affiliated group under 26 U.S.C. Section 1504 but for the exclusions provided by that section.(c) An exemption authorized by this section does not apply to a service that would have been taxable under this chapter as it existed on September 1, 1987.(d) Services that are exempt under this section may not be purchased for resale by the providing company.(e) Tangible personal property that is transferred as an integral part of a service exempted under this section may not be purchased for resale by the providing company.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 29. Amended by Acts 1991, 72nd Leg., ch. 705, Sec. 17, eff. Sept. 1, 1991.

Sec. 151.347. CERTAIN LAWN AND YARD SERVICE. There are exempted from the taxes imposed by this chapter lawn mowing and other yard maintenance:(1) performed by an individual younger than 18 years of age whose total receipts from taxable services described by Section 151.0048(1) or (2) of this code in the most recent four calendar quarters do not exceed $5,000; (2) performed by an individual 65 years of age or older whose total receipts from taxable services described by Section 151.0048(1) or (2) of this code in the most recent four calendar quarters do not exceed $5,000; or(3) performed by an individual:(A) who is self-employed; and(B) whose total receipts from taxable services described by Section 151.0048(1) or (2) of this code in the most recent four calendar quarters do not exceed $5,000.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 30. Amended by Acts 1989, 71st Leg., ch. 365, Sec. 1, eff. Oct. 1, 1989; Acts 1995, 74th Leg., ch. 308, Sec. 1, eff. July 1, 1995.

Sec. 151.348. COOPERATIVE RESEARCH AND DEVELOPMENT VENTURES. (a) There are exempted from the taxes imposed by this chapter items sold in connection with a joint research and development venture as defined by 15 U.S.C. Section 4301 that are sold by the joint research and development venture to a participating entity, if the items are created, developed, or substantially modified by or for the joint research and development venture, including items developed as a result of research and/or development agreements entered into by the joint research and development venture with third parties.(b) There are exempted from the taxes imposed by this chapter items purchased by, and to carry out the purpose of, a joint research and development venture, as defined by 15 U.S.C. Section 4301, notice of whose establishment and participants was first published in the Federal Register on January 17, 1985, or May 19, 1988, if the items have a useful life in excess of six months when placed in service by the joint research and development venture.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 31. Amended by Acts 1989, 71st Leg., ch. 334, Sec. 1, eff. Aug. 28, 1989.

Sec. 151.350. LABOR TO RESTORE CERTAIN PROPERTY. (a) Labor to restore real or tangible personal property is exempted from the taxes imposed by this chapter if:(1) the amount of the charge for labor is separately itemized; and(2) the restoration is performed on property damaged within a disaster area by the condition that caused the area to be declared a disaster area.(b) The exemption under this section does not apply to tangible personal property transferred by the service provider to the purchaser as part of the service.(c) In this section, "disaster area" means:(1) an area declared a disaster area by the governor under Chapter 418, Government Code; or(2) an area declared a disaster area by the president of the United States under 42 U.S.C. Section 5141.(d) In this section, "restore" means:(1) launder, clean, repair, treat, or apply protective chemicals to an item, to the extent the service is a personal service as defined in Section 151.0045; and(2) repair, restore, or remodel, to the extent the service is:(A) a real property repair or remodeling service as defined in Section 151.0047; or(B) defined as a taxable service in Section 151.0101(a)(5).

Added by Acts 1993, 73rd Leg., ch. 587, Sec. 17, eff. Oct. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 1000, Sec. 20, eff. Oct. 1, 1995; Acts 1999, 76th Leg., ch. 1467, Sec. 2.22, eff. Oct. 1, 1999.

Sec. 151.3501. LABOR TO RESTORE, REPAIR, OR REMODEL HISTORIC SITES. (a) Labor to restore, repair, or remodel an improvement to real property is exempted from the taxes imposed by this chapter if:(1) the amount of the charge for labor is separately itemized; and(2) the restoration, repair, or remodeling is performed on an improvement to real property listed in the National Register of Historic Places.(b) The exemption provided by this section does not apply to tangible personal property transferred by the service provider to the purchaser as part of the service.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 23, eff. Oct. 1, 2003.

Sec. 151.351. INFORMATION SERVICES AND DATA PROCESSING SERVICES. There is exempted from the taxes imposed by this chapter 20 percent of the value of information services and data processing services.

Added by Acts 1999, 76th Leg., ch. 394, Sec. 8, eff. Oct. 1, 1999.

Sec. 151.353. COURT REPORTING SERVICES. (a) Court reporting services relating to the preparation of a document or other record in a civil or criminal suit by a notary public or a court reporter licensed by the State of Texas Court Reporters Certification Board are exempted from the taxes imposed by this chapter if the document is:(1) prepared for the use of a person participating in a suit or the court in which a suit or administrative proceeding is brought; and(2) sold to a person participating in the suit.(b) Court reporting services covered by this section include services in the preparation of a:(1) deposition or discovery document;(2) transcript of testimony; and(3) statement of facts.(c) The exemption provided by this section applies to a document or record on audio or video tape or a computer readable format and courtroom presentation of same.(d) Court reporting services by a video photographer who is not a court reporter and who videotapes or films a deposition, testimony, discovery document, or statement of fact pertaining to a civil or criminal suit are exempted from the taxes imposed by this chapter if the services are provided and sold as described by Subsections (a)(1) and (2).

Added by Acts 1995, 74th Leg., ch. 973, Sec. 1, eff. Oct. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1040, Sec. 25, eff. Oct. 1, 1997.

Sec. 151.354. SERVICES BY EMPLOYEES OF PROPERTY MANAGEMENT COMPANIES. (a) There are exempted from the taxes imposed by this chapter services performed by an employee of a property management company if:(1) the employee is permanently assigned to one rental property by the property management company;(2) the property management company is reimbursed on a dollar-for-dollar basis for the services provided; and(3) the employee remains assigned to that property while employed by successive owners or management companies.(b) This exemption does not apply to services performed by an employee for properties other than the one to which the employee is permanently assigned.(c) For purposes of this section, a person is an employee of a property management company if either the property management company or an affiliate of the property management company employs the person.(d) The property management company must:(1) be contractually obligated to the property owner to exercise control over the activities of the employee providing the service; and(2) manage and direct the employee's day-to-day activities.(e) The property management company or the affiliate must pay tax on the taxable items purchased and provided to employees providing services on managed property.(f) In this section, "property management company" means a person:(1) who, for consideration, operates and manages all the activities at a property held by the owner for purposes of rental, including an office building, mall, or other retail or office complex, an apartment complex, a duplex, or a home; and(2) whose responsibilities include securing tenants, hiring, and supervising employees for operation or upkeep of the property, receiving and applying revenues, and incurring and paying expenses derived from the operation of the property as directed by the owner.(g) In this section, a corporation, limited liability company, partnership, trust, or estate is an affiliate of the property management company if an 80 percent ownership interest in the property management company or the corporation, limited liability company, partnership, trust, or estate is held by the other, or if a third person has an 80 percent ownership interest either directly or indirectly in both the property management company and the corporation, limited liability company, partnership, trust, or estate.

Added by Acts 1999, 76th Leg., ch. 1467, Sec. 2.23, eff. Oct. 1, 1999.

Sec. 151.355. WATER-RELATED EXEMPTIONS. The following are exempted from taxes imposed by this chapter:(1) rainwater harvesting equipment or supplies, water recycling and reuse equipment or supplies, or other equipment, services, or supplies used solely to reduce or eliminate water use;(2) equipment, services, or supplies used solely for desalination of surface water or groundwater;(3) equipment, services, or supplies used solely for brush control designed to enhance the availability of water;(4) equipment, services, or supplies used solely for precipitation enhancement;(5) equipment, services, or supplies used solely to construct or operate a water or wastewater system certified by the Texas Commission on Environmental Quality as a regional system; (6) equipment, services, or supplies used solely to construct or operate a water supply or wastewater system by a private entity as a public-private partnership as certified by the political subdivision that is a party to the project; and(7) tangible personal property specifically used to process, reuse, or recycle wastewater that will be used in fracturing work performed at an oil or gas well.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 4.25, eff. Sept. 1, 2001, and Acts 2001, 77th Leg., ch. 1234, Sec. 39. Amended by Acts 2003, 78th Leg., ch. 209, Sec. 24, eff. Oct. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1352, Sec. 14, eff. June 15, 2007.

SUBCHAPTER I. REPORTS, PAYMENTS, AND METHODS OF REPORTINGSec. 151.401. TAX DUE DATES. (a) The taxes imposed by this chapter are due and payable to the comptroller on or before the 20th day of the month following the end of each calendar month unless a taxpayer qualifies as a quarterly filer under Subsection (b) of this section or unless the taxpayer prepays the tax on a quarterly basis as permitted by Section 151.424 of this code.(b) If a taxpayer owes less than $500 for a calendar month or $1,500 for a calendar quarter, the taxes are due and payable on the 20th day of the month following the end of the calendar quarter.

Acts 1981, 67th Leg., p. 1569, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1981, 67th Leg., p. 2779, ch. 752, Sec. 10, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 1362, ch. 281, Sec. 1, eff. Oct. 1, 1983; Acts 1993, 73rd Leg., ch. 486, Sec. 2.01, eff. Sept. 1, 1994.

Sec. 151.402. TAX REPORT DATES. (a) Except as provided by Subsection (b) of this section, a tax report required by this chapter for a reporting period is due on the same date that the tax payment for the period is due as provided by Section 151.401.(b) A tax report for taxes required by Section 151.401(a) to be paid on or before August 20 is due on or before the 20th day of the following month.

Acts 1981, 67th Leg., p. 1569, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1993, 73rd Leg., ch. 486, Sec. 2.02, eff. Sept. 1, 1994.

Sec. 151.403. WHO MUST FILE A REPORT. (a) A person subject to the sales tax shall file a tax report.(b) A retailer engaged in business in this state as provided by Section 151.107 of this code shall file a tax report with respect to the use tax.(c) A person who acquires a taxable item, the storage, use, or consumption of which is subject to the use tax, shall file a tax report if the person did not pay the use tax to a retailer.

Acts 1981, 67th Leg., p. 1569, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.405. OTHER DUE DATES SET BY COMPTROLLER. (a) The comptroller may require a seller, retailer, or purchaser to file a return or pay the taxes imposed by this chapter for a period other than a monthly period if necessary to ensure the payment or to facilitate the collection of the taxes due.(b) A requirement under Subsection (a) of this section may by rule be made generally applicable to retailers providing amusement services at locations other than the regular business establishment of the retailer or to retailers who provide amusement services and who have no regular business establishment in this state.

Acts 1981, 67th Leg., p. 1570, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1983, 68th Leg., p. 1363, ch. 281, Sec. 2, eff. Oct. 1, 1983; Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 7, Sec. 17, eff. Oct. 2, 1984.

Sec. 151.406. CONTENTS AND FORM OF REPORT. (a) Except as provided by Section 151.407, a tax report required by this chapter must:(1) for sales tax purposes, show the amount of the total receipts of a seller for the reporting period;(2) for use tax purposes, show the amount of the total receipts from sales by a retailer of taxable items during the reporting period for storage, use, or consumption in this state;(3) show the amount of the total sales prices of taxable items that are subject to the use tax during the reporting period and that were acquired for storage, use, or consumption in this state by a purchaser who did not pay the tax to a retailer;(4) show the amount of the taxes due for the reporting period;(5) show the amount of sales tax refunded for items exported beyond the territorial limits of the United States after receiving documentation under Section 151.307(b)(2); and(6) include other information that the comptroller determines to be necessary for the proper administration of this chapter.(b) The comptroller by rule may determine the manner of reporting gross proceeds from taxable rentals and leases of tangible personal property.(c) The report must be in the form as prescribed by the comptroller.(d) A tax report must be signed by the person required to file it or by the person's authorized agent.

Acts 1981, 67th Leg., p. 1570, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 2003, 78th Leg., ch. 1001, Sec. 5, eff. Jan. 1, 2004.

Sec. 151.407. SPECIAL USE TAX REPORTS. (a) The comptroller may require any person or class of persons who have in their possession or custody information relating to the sale of a taxable item, the storage, use, or consumption of which is subject to the use tax, to file a report.(b) A report required under this section must:(1) be filed at the time required by the comptroller; and(2) contain the name and address of the purchaser of the tangible personal property, the sales price of the property, the date of the sale, and other information required by the comptroller.

Acts 1981, 67th Leg., p. 1570, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.408. ACCOUNTING BASIS FOR REPORTS. A taxpayer whose regular books are kept on a cash basis, accrual basis, or some other generally recognized accounting basis that accurately reflects the operation of the business may file the tax reports required by this chapter on the same basis that is used for the taxpayer's regular books.

Acts 1981, 67th Leg., p. 1570, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.409. REPORTS AND PAYMENTS: WHERE MADE. A tax report or tax payment shall be delivered to the office of the comptroller.

Acts 1981, 67th Leg., p. 1570, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.410. METHOD OF REPORTING SALES TAX: GENERAL RULE. A seller shall compute the sales tax imposed by Subchapter C of this chapter to be paid to the comptroller by multiplying the percentage rate of the sales tax times the total receipts of the seller from all sales of taxable tangible personal property and of taxable services.

Acts 1981, 67th Leg., p. 1571, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.411. METHOD OF REPORTING: SELLERS HAVING SALES BELOW TAXABLE AMOUNT. (a) If not less than 50 percent of the total receipts of a seller from the sale of taxable items come from separate transactions in which the sales price is an amount on which no tax is produced, the seller may exclude the receipts from those transactions when reporting and paying the sales tax.(b) A seller may not exclude any receipts from sales as permitted under Subsection (a) of this section unless the seller has received from the comptroller before the filing of the tax report written approval allowing the exclusion, and all receipts from sales of taxable tangible personal property and taxable services are subject to the tax until the approval is granted.(c) The comptroller shall approve the reporting and computation of the sales tax as permitted under Subsection (a) of this section by a seller if the seller qualifies for the exclusion and if the seller submits to the comptroller satisfactory evidence that the seller can and will maintain records adequate to substantiate the authorized exclusion.

Acts 1981, 67th Leg., p. 1571, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 13, Sec. 3, eff. Oct. 2, 1984; Acts 1986, 69th Leg., 3rd C.S., ch. 10, art. 1, Sec. 4, eff. Jan. 1, 1987; Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 3, Sec. 2.

Sec. 151.412. OPTIONAL METHOD OF REPORTING: PERCENTAGE OF SALES. (a) A seller who is a retail grocer, a seller who operates a separate grocery department having separate records that are separately auditable, or any other seller whose taxable receipts from the sale of taxable items are less than 10 percent of the total receipts of the seller may determine the total taxable receipts of the grocer, separate grocery department, or other seller by:(1) adding the amount of all invoices for merchandise sold to the seller during the preceding calendar or fiscal year to obtain the total sum of merchandise purchased;(2) adding the amount of all invoices for exempt merchandise sold to the seller during the preceding calendar or fiscal year to obtain the total sum of exempt merchandise purchased;(3) dividing the sum obtained under Subdivision (2) of this subsection by the sum obtained under Subdivision (1) of this subsection to obtain a percentage relationship;(4) multiplying the percentage obtained under Subdivision (3) of this subsection times the total sales by the seller for the reporting period to obtain the total nontaxable sales of the seller; and(5) subtracting the total nontaxable sales of the seller obtained under Subdivision (4) of this subsection from the total sales by the seller during the reporting period to obtain the total taxable receipts of the seller from sales of tangible personal property.(b) A seller determining taxable receipts as provided by Subsection (a) of this section shall add to the total taxable receipts the sales prices of all purchases made by the seller that are subject to the use tax and on which the use tax has not been paid.(c) If the comptroller audits a seller who qualifies for and uses the method of reporting allowed by this section and determines that the actual tax liability of the seller computed on the actual taxable receipts of the seller differs from the amount reported and paid under this section, the comptroller shall collect the difference due to the state, if any, or refund or credit the seller with the difference that is an overpayment to the state, if any.(d) The comptroller may not assess a penalty or interest against a seller because of an underpayment of the actual tax due disclosed by an audit under Subsection (c) of this section unless the audit discloses wilful evasion of the tax or fraud. The state may not pay interest on an overpayment disclosed by an audit under Subsection (c) of this section.(e) Under procedures adopted by and with the consent of the comptroller, a seller eligible to determine its total taxable receipts under this section may add to the amount provided by Subdivision (2) of Subsection (a) of this section an additional amount that represents that portion of the amount of all invoices for merchandise sold to the seller during the preceding calendar or fiscal year that was not considered exempt merchandise for purposes of Subdivision (1) of Subsection (a) of this section but that became exempt under Section 151.3141 of this code when sold.

Acts 1981, 67th Leg., p. 1571, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1987, 70th Leg., c. 1116, Sec. 2, eff. Oct. 1, 1987.

Sec. 151.413. OPTIONAL METHOD OF REPORTING: SMALL GROCERS. (a) A seller who is a retail grocer and whose annual total receipts do not exceed $100,000 may pay the taxes imposed by this chapter by multiplying 15 percent times the total receipts of the seller to obtain the amount of taxable receipts.(b) A state audit of a retailer electing to report his taxable receipts as provided by this section is limited to determining whether or not the grocer is eligible to use this method. No additional tax may be assessed or a refund or credit granted because of a showing that the tax liability of the retail grocer electing this method of reporting differs or would differ under any other method of reporting.(c) A retail grocer who elects to report under this section shall continue to report as provided by this section for three years unless the grocer's total receipts for a year exceed $100,000.(d) If a retail grocer electing to report under this section has gross receipts in excess of $100,000 for a year, the grocer is ineligible to continue reporting under this section beginning on the first day of the calendar month after the month in which the limitation was exceeded, shall report the ineligibility to the comptroller, and shall immediately cease to use the method of reporting permitted by this section.(e) Subsection (b) of this section does not apply to audits or the tax liability of a retail grocer who fails to report his ineligibility to the comptroller as required by Subsection (d) of this section.

Acts 1981, 67th Leg., p. 1572, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.414. "RETAIL GROCER" DEFINED. In this subchapter, "retail grocer" means a retail vendor who sells food for human consumption off the premises, together with household supplies and nondurable household goods.

Acts 1981, 67th Leg., p. 1572, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.415. ASSESSMENT OF PENALTIES AND INTEREST AGAINST SELLER USING OPTIONAL METHOD OF REPORTING. The comptroller may assess a penalty and interest against a seller using an optional method of reporting under Section 151.412 or Section 151.413 of this code if the seller fails to file a tax report on or before its due date or fails to remit the correct amount of tax due with the report. This section prevails over Section 151.412(d) and Section 151.413(b) of this code.

Acts 1981, 67th Leg., p. 1572, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.416. COMMINGLED RECEIPTS AND TAX. A seller who has an accounting system under which the taxes collected under this chapter are commingled with the receipts from the sales of taxable items may compute his taxable receipts by:(1) subtracting from the total receipts of the seller the receipts from the sales of items that are exempted or are specifically excluded from the taxes imposed by this chapter to obtain a remainder consisting of the commingled receipts from taxable sales and the taxes collected; and(2) dividing this remainder by one plus the sales tax rate expressed as a decimal fraction to obtain a quotient that is the taxable receipts that may be reported under Section 151.410 of this code.

Acts 1981, 67th Leg., p. 1573, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 13, Sec. 4, eff. Oct. 2, 1984; Acts 1986, 69th Leg., 3rd C.S., ch. 10, art. 1, Sec. 3, eff. Jan. 1, 1987; Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 3, Sec. 3.

Sec. 151.417. DIRECT PAYMENT OF TAX BY PURCHASER. (a) The holder of a direct payment permit issued by the comptroller may give a blanket exemption certificate to sellers who sell, lease, or rent taxable items to the holder of the direct payment permit. The blanket exemption certificate covers all future sales of taxable items to the permit holder and relieves the seller of the obligation of collecting the taxes imposed by this chapter from the permit holder.(b) A blanket exemption certificate given under this section must contain the direct payment permit number and the statement that the direct payment permit holder agrees to accrue and pay to this state all taxes that are or may become due on the taxable items sold under the exemption certificate to the permit holder.

Acts 1981, 67th Leg., p. 1573, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.4171. OPTIONAL REPORTING METHOD: PERCENTAGE-BASED. (a) In this section, "percentage-based reporting method" means a method by which a taxpayer categorizes purchase transactions according to standards specified in the letter of authorization, reviews an agreed-on sample of invoices in that category to determine the percentage of taxable transactions, and uses that percentage to calculate the amount of tax to be reported.(b) The comptroller may authorize the holder of a direct payment permit to use a percentage-based reporting method. The authorized percentage must be used for a three-year period specified by the comptroller, unless the authorization is revoked by the comptroller.(c) The comptroller may revoke the authorization to report under this section if the comptroller determines that the percentage being used is no longer representative because of a change:(1) in law, including a change in the interpretation of a law or rule; or(2) in the taxpayer's business operations.(d) The decision of the comptroller to deny or revoke authorization under this section is not appealable.(e) In deciding whether to authorize reporting under this section, the comptroller may categorize transactions by dollar amount, by type of taxable item purchased, by the purpose for which the taxable item will be used, or by other standards appropriate to the taxpayer's operations.(f) The comptroller by rule may specify additional procedures that must be followed and conditions that must be met before the comptroller authorizes a taxpayer to report under this section.

Added by Acts 1999, 76th Leg., ch. 457, Sec. 2, eff. Oct. 1, 1999.

Sec. 151.418. ISSUANCE OF DIRECT PAYMENT PERMIT. (a) The comptroller shall issue a direct payment permit to an applicant for the permit who qualifies as provided by Section 151.419 of this code.(b) The comptroller is the sole judge of an applicant's qualifications, and the comptroller's refusal to issue a permit to an applicant is not appealable.(c) An applicant for a direct payment permit who has been denied the issuance of a permit may:(1) request permission from the comptroller to submit an amended application; or(2) submit a new application for a direct payment permit after a reasonable period after the denial of the original application.

Acts 1981, 67th Leg., p. 1573, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.419. APPLICATION FOR DIRECT PAYMENT PERMITS: QUALIFICATIONS. (a) A person desiring a direct payment permit must file with the comptroller a written application for the permit.(b) The application must be accompanied with:(1) an agreement that is signed by the applicant or a responsible officer of an applicant corporation, that is in a form prescribed by the comptroller, and that provides that the applicant agrees to:(A) accrue and pay all taxes imposed by Subchapter D of this chapter on the storage and use of all taxable items sold to or leased or rented by the permit holder unless the items are exempted from the taxes imposed by this chapter;(B) pay the imposed taxes monthly on or before the 20th day of the month following the end of each calendar month; and(C) waive the discount permitted by Section 151.423 of this code on the payment of all taxes under the direct payment permit only;(2) a description, in the amount of detail that the comptroller requires, of the accounting method by which the applicant proposes to differentiate between taxable and exempt transactions; and(3) records establishing that the applicant is a responsible person who annually purchases taxable items that have a value when purchased of $800,000 or more excluding the value of taxable items for which resale certificates were or could have been given.

Acts 1981, 67th Leg., p. 1573, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1983, 68th Leg., p. 849, ch. 197, Sec. 1, eff. May 24, 1983; Acts 1983, 68th Leg. p. 1363, ch. 281, Sec. 3, eff. Oct. 1, 1983.

Sec. 151.420. REVOCATION OF DIRECT PAYMENT PERMIT. (a) A person to whom a direct payment permit has been issued holds the permit as a matter of revocable privilege and not as a matter of right. The comptroller on his own initiative may cancel a direct payment permit, and the cancellation is not appealable.(b) A person whose direct payment permit is canceled by the comptroller is entitled to written notice of the cancellation, which shall be sent by the comptroller by registered mail.

Acts 1981, 67th Leg., p. 1574, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.421. VOLUNTARY RELINQUISHMENT OF DIRECT PAYMENT PERMIT. (a) The holder of a direct payment permit may notify the comptroller that the direct payment permit is to be voluntarily relinquished.(b) A direct payment permit and the direct payment agreement remain valid and enforceable until the comptroller issues a termination notice.

Acts 1981, 67th Leg., p. 1574, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.422. CANCELLATION OR TERMINATION OF DIRECT PAYMENT PERMIT: DUTY OF PERMIT HOLDER. (a) On the receipt of a notice issued under Section 151.420 of this code canceling a direct payment permit or of a notice issued under Section 151.421 of this code terminating a direct payment permit, the person who held the permit shall immediately notify each seller to whom a blanket exemption certificate has been given that the exemption certificate is no longer valid.(b) The failure of a person to notify a seller as required by Subsection (a) of this section is a failure and refusal to pay the taxes imposed by this chapter by the person required to make the notification.

Acts 1981, 67th Leg., p. 1574, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.423. REIMBURSEMENT TO TAXPAYER FOR TAX COLLECTIONS. A taxpayer may deduct and withhold one-half of one percent of the amount of taxes due from the taxpayer on a timely return as reimbursement for the cost of collecting the taxes imposed by this chapter. The comptroller shall provide a card with each form distributed for the collection of taxes under this chapter. The card may be inserted by the taxpayer with the tax payment to provide for contribution of all or part of the reimbursement provided by this section for use as grants under Subchapter M, Chapter 56, Education Code. If the taxpayer chooses to contribute the reimbursement for the grants, the taxpayer shall include the amount of the reimbursement contribution with the tax payment. The comptroller shall transfer money contributed under this section for grants under Subchapter M, Chapter 56, Education Code, to the appropriate fund.

Acts 1981, 67th Leg., p. 1574, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1983, 68th Leg., p. 1364, ch. 281, Sec. 4, eff. Oct. 1, 1983; Acts 1985, 69th Leg., ch. 708, Sec. 18, eff. Aug. 26, 1985; Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1, pt. 4, Sec. 32; Acts 1999, 76th Leg., ch. 1590, Sec. 4, eff. June 19, 1999.

Sec. 151.424. DISCOUNT FOR PREPAYMENTS. (a) A taxpayer who prepays the taxpayer's tax liability on the basis of a reasonable estimate of the tax liability for a quarter in which a prepayment is made or for a month in which a prepayment is made may deduct and withhold 1.25 percent of the amount of the prepayment in addition to the amount permitted to be deducted and withheld under Section 151.423 of this code. A reasonable estimate of the tax liability must be at least 90 percent of the tax ultimately due or the amount of tax paid in the same quarter, or month, if a monthly prepayer, in the last preceding year. Failure to prepay a reasonable estimate of the tax will result in the loss of the entire prepayment discount.(b) In order to qualify for the deduction permitted by Subsection (a) of this section, the taxpayer must make the tax prepayment:(1) on or before the 15th day of the second month of the calendar quarter for which the prepayment is made if the taxpayer pays the tax quarterly; or(2) on or before the 15th day of the month for which the prepayment is made if the taxpayer pays the tax monthly.(c) A taxpayer who prepays the tax liability as permitted by this section must file a report when due as provided by this chapter. The amount of a prepayment made by a taxpayer under this section shall be credited against the amount of actual tax liability of the taxpayer as shown on the tax report of the taxpayer. If there is a tax liability owed by the taxpayer in excess of the prepayment credit, the taxpayer shall send to the comptroller the remaining tax liability at the time of filing the quarterly or monthly report. The taxpayer is entitled to the deduction permitted under Section 151.423 of this code on the amount of the remaining tax liability.(d) If the amount of a prepayment exceeds the actual tax liability, the excess of the prepayment shall be credited against future tax liability of the taxpayer or refunded to the taxpayer as provided by Subchapter C of Chapter 111 of this code.

Acts 1981, 67th Leg., p. 1574, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1983, 68th Leg., p. 1364, ch. 281, Sec. 5, eff. Oct. 1, 1983.

Sec. 151.425. FORFEITURE OF DISCOUNT OR REIMBURSEMENT. If a taxpayer fails to file a report required by this chapter when due or to pay the tax when due, the taxpayer forfeits any claim to a deduction or discount allowed under Section 151.423 or Section 151.424 of this code.

Acts 1981, 67th Leg., p. 1575, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.426. CREDITS AND REFUNDS FOR BAD DEBTS, RETURNED MERCHANDISE, AND REPOSSESSIONS. (a) A seller may withhold the payment of the tax on a portion of the sales price of a taxable item that remains unpaid by the purchaser if:(1) during the reporting period in which the item was sold, leased, or rented the seller determines that the unpaid portion will remain unpaid;(2) the seller enters the unpaid portion of the sales price in the seller's books as a bad debt; and(3) the bad debt is claimed as a deduction for federal tax purposes during the same or a subsequent reporting period.(b) If the portion of a debt determined to be bad under Subsection (a) of this section is paid, the seller shall report and pay the tax on the portion during the reporting period in which the payment is made.(c) Subject to Subsection (e), a retailer or any person who extends credit to a purchaser under a retailer's private label credit agreement, or an assignee or affiliate of either, is entitled to credit or reimbursement for taxes paid on the portion of:(1) an account determined to be worthless and actually charged off for federal income tax purposes; or(2) the remaining unpaid sales price of a taxable item when the item is repossessed under a conditional sales contract.(d) A seller is entitled to credit for the amount of taxes paid on the amount of a refund or credit made to a purchaser under a bona fide agreement in which the sales price of a taxable item is renegotiated. This credit applies to a refund or credit made under an agreement in settlement of a claim for an alleged breach of warranty on a taxable item sold by the seller to the person with whom the agreement is made.(e) A person is entitled to a credit or reimbursement provided by Subsection (c) only if:(1) the retailer:(A) has a valid sales or use tax permit; and(B) remits the tax for which the credit or reimbursement is sought;(2) all payments on an account are prorated between taxable and nontaxable charges; and(3) the retailer or person claiming the credit or reimbursement provides detailed records outlining:(A) the amount the purchaser contracted to pay;(B) taxable and nontaxable charges;(C) the tax collected and remitted;(D) the unpaid portion of the sales price assigned; and(E) the taxpayer number of the seller who collected and remitted the tax.(f) A person whose volume and character of uncollectible accounts warrants an alternative method of substantiating the reimbursement or credit may:(1) maintain records other than the records specified in Subsection (e) if:(A) the records fairly and equitably apportion taxable and nontaxable elements of a bad debt and compute the amount of sales tax imposed and remitted with respect to the taxable charges remaining unpaid on the debt; and(B) the comptroller approves the procedures used; or(2) implement a system to report its future tax responsibilities based on a historical percentage calculated from a sample of transactions if:(A) the system utilizes records provided by the person claiming the credit or reimbursement; and(B) the comptroller approves the procedures used.(g) The comptroller may revoke the authorization to report under Subsection (f)(2) if the comptroller determines that the percentage being used is no longer representative because of:(1) a change in law, including a change in the interpretation of an existing law or rule; or(2) a change in the taxpayer's business operations.(h) A person claiming a credit or reimbursement under this section shall remit tax on any payments received on an account that has been written off and claimed as a bad debt.(i) A person who is not a retailer may claim a credit or reimbursement authorized by Subsection (c) only for taxes imposed by Section 151.051 or 151.101.(j) For purposes of this section, "affiliate" means any entity or entities that would be classified as a member of an affiliated group under 26 U.S.C. Section 1504.

Acts 1981, 67th Leg., p. 1575, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1983, 68th Leg., p. 1043, ch. 235, art. 7, Sec. 6, eff. Sept. 1, 1983; Acts 1999, 76th Leg., ch. 1467, Sec. 2.24, eff. Oct. 1, 1999.

Sec. 151.4261. CREDIT OR REIMBURSEMENT IN RETURN TRANSACTIONS. A seller is entitled to a credit or reimbursement equal to the amount of sales tax refunded to a purchaser when the purchaser receives a full or partial refund of the sales price of a returned taxable item.

Added by Acts 2009, 81st Leg., R.S., Ch. 1378, Sec. 2, eff. September 1, 2009.

Sec. 151.427. DEDUCTION FOR PROPERTY ON WHICH THE TAX IS PAID AND HELD FOR RESALE. (a) A seller who has paid the tax imposed by this chapter on the sales price of tangible personal property acquired for storage or use may deduct the amount of the tax paid if the seller resells, leases, or rents the item to another in the regular course of business before the seller has made any use of the property other than retaining, displaying, or demonstrating it while holding it for sale in the regular course of business.(b) If a deduction is taken under Subsection (a) of this section, the person who sold the property to the seller may not receive a credit or refund with respect to the sale of the property to the seller.(c) The deduction allowed by Subsection (a) of this section must be taken in accordance with any rule on the deduction made by the comptroller.

Acts 1981, 67th Leg., p. 1576, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.428. INTEREST CHARGED BY RETAILER ON AMOUNTS OF TAXES FINANCED. (a) A retailer who sells taxable items on credit or under any other deferred payment agreement and charges interest or time price differential on the amount of the credit extended for the payment of the sales price of the item and the amount of all sales taxes, and who remits the tax and files tax reports to the comptroller on the basis of the cash system of accounting, shall pay to the comptroller at the time of making each tax report under this chapter an amount calculated according to whichever of the following yields the greater amount:(1) one-half of the amount of interest or time price differential received by the retailer on credit extended to the purchaser for the payment of the amount of all sales taxes imposed; or(2)(A) the amount of interest or time price differential received by the retailer on credit extended to the purchaser for the payment of the amount of all sales taxes imposed, less(B) an amount of interest or time price differential at a rate of nine percent per year received on credit extended by the retailer to the purchaser for the payment of the sales tax.(b) The deduction provided by Paragraph (B) of Subdivision (2) of Subsection (a) of this section is allowed only if the rate of interest or time price differential charged by the retailer on the credit extended for payment of the sales tax and the method of computing the interest or the time price differential are uniform with the rate charged by the retailer on the credit extended on the sales price and the method of computing the interest or time price differential.(c) The reporting, collection, refund, and penalty provisions of this chapter and Subtitle B of this title apply to the payments required by this section, except that Sections 151.423 and 151.424 of this code do not apply to this section.(d) The payments required by this section are in addition to other taxes imposed by this chapter, Chapter 321 of this code, Subchapter I, Chapter 451, Transportation Code, and Subchapter I, Chapter 452, Transportation Code.(e) The revenue received under this section is allocated as provided by Section 151.801 of this code.

Added by Acts 1983, 68th Leg., p. 1039, ch. 235, art. 7, Sec. 3(a), eff. Sept. 1, 1983. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.27(b)(2), eff. Aug. 28, 1989; Acts 1997, 75th Leg., ch. 165, Sec. 30.250, eff. Sept. 1, 1997.

Sec. 151.429. TAX REFUNDS FOR ENTERPRISE PROJECTS. (a) An enterprise project is eligible for a refund in the amount provided by this section of the taxes imposed by this chapter on purchases of all taxable items purchased for use at the qualified business site related to the project or activity.(b) Subject to the limitations provided by Subsection (c) of this section, an enterprise project qualifies for a refund of taxes under this section based on the amount of capital investment made at the qualified business site, the project's designation level, and the refund per job with a maximum refund to be included in a computation of a tax refund for the project. A capital investment at the qualified business site of:(1) $40,000 to $399,999 will result in a refund of up to $2,500 per job with a maximum refund of $25,000 for the creation or retention of 10 jobs;(2) $400,000 to $999,999 will result in a refund of up to $2,500 per job with a maximum refund of $62,500 for the creation or retention of 25 jobs;(3) $1,000,000 to $4,999,999 will result in a refund of up to $2,500 per job with a maximum refund of $312,500 for the creation or retention of 125 jobs;(4) $5,000,000 to $149,999,999 will result in a refund of up to $2,500 per job with a maximum refund of $1,250,000 for the creation or retention of 500 jobs;(5) $150,000,000 to $249,999,999 will result in a refund of up to $5,000 per job with a maximum refund of $2,500,000 for the creation or retention of 500 jobs if the Texas Economic Development Bank designates the project as a double jumbo enterprise project; or(6) $250,000,000 or more will result in a refund of up to $7,500 per job with a maximum refund of $3,750,000 for the creation or retention of at least 500 jobs if the Texas Economic Development Bank designates the project as a triple jumbo enterprise project.(c) The total amount of tax refund that an enterprise project may apply for in a state fiscal year may not exceed $250,000, at not more than $2,500 per job. The total amount of tax refund that a double jumbo enterprise project may apply for in a state fiscal year may not exceed $500,000, at not more than $5,000 per job. The total amount of tax refund that a triple jumbo enterprise project may apply for in a state fiscal year may not exceed $750,000, at not more than $7,500 per job. If an enterprise project, double jumbo enterprise project, or triple jumbo enterprise project qualifies in a state fiscal year for a refund of taxes in an amount in excess of the applicable limitation provided by this subsection, it may apply for a refund of those taxes in a subsequent year, subject to the applicable limitation for each year. The total amount that may be refunded to:(1) an enterprise project under this section may not exceed the amount determined by multiplying $250,000 by the number of state fiscal years during which the enterprise project created or retained one or more jobs for qualified employees;(2) a double jumbo enterprise project under this section may not exceed the amount determined by multiplying $500,000 by the number of state fiscal years during which the double jumbo enterprise project created or retained one or more jobs for qualified employees; or(3) a triple jumbo enterprise project under this section may not exceed the amount determined by multiplying $750,000 by the number of state fiscal years during which the triple jumbo enterprise project created or retained one or more jobs for qualified employees.(d) To receive a refund under this section, an enterprise project must apply to the comptroller for the refund. The Texas Economic Development Bank established under Chapter 489, Government Code, shall provide the comptroller with the assistance that the comptroller requires in administering this section.(e) In this section:(1) "Enterprise project" means a project or activity designated by the Texas Economic Development Bank as an enterprise project under Chapter 2303, Government Code.(2) "Qualified employee" and "qualified hotel project" have the meanings assigned to those terms by Section 2303.003, Government Code.(3) "New permanent job" has the meaning assigned by Section 2303.401, Government Code.(4) "Retained job" has the meaning assigned by Section 2303.401, Government Code.(5) "Double jumbo enterprise project" and "triple jumbo enterprise project" have the meanings assigned by Section 2303.407, Government Code.(f) For the purposes of Subsection (a), items bought by a project after the date it is designated as a project, or within 90 days before the date of designation, may be considered eligible for refund.(g) The refund provided by this section is conditioned on the enterprise project maintaining at least the same level of employment of qualified employees as existed at the time it qualified for a refund for a period of three years from that date. The comptroller shall annually certify whether that level of employment of qualified employees has been maintained. On certifying that such a level has not been maintained, the comptroller shall assess that portion of the refund attributable to any such decrease in employment, including penalty and interest from the date of the refund.(h) Notwithstanding the other provisions of this section, the owner of a qualified hotel project shall receive a rebate, refund, or payment of 100 percent of the sales and use taxes paid or collected by the qualified hotel project or businesses located in the qualified hotel project pursuant to this chapter and 100 percent of the hotel occupancy taxes paid by persons for the use or possession of or for the right to the use or possession of a room or space at the qualified hotel project pursuant to the provisions of Chapter 156 during the first 10 years after such qualified hotel project is open for initial occupancy.(i) As provided by Subsection (c), a double jumbo enterprise project is eligible for a maximum refund of $500,000 and a triple jumbo enterprise project is eligible for a maximum refund of $750,000 in each state fiscal year.(j) An enterprise project approved by the Texas Economic Development Bank after September 1, 2003, may not receive a refund before September 1, 2005.

Added by Acts 1987, 70th Leg., ch. 765, Sec. 2, eff. Aug. 31, 1987. Amended by Acts 1989, 71st Leg., ch. 471, Sec. 5, eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 1106, Sec. 21, 22, eff. Aug. 28, 1989; Acts 1991, 72nd Leg., 2nd C.S., ch. 11, Sec. 56, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 231, Sec. 9, 10, eff. Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 268, Sec. 41, eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 986, Sec. 28, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.57, 5.95(21), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 977, Sec. 1, eff. Aug. 28, 1995; Acts 1995, 74th Leg., ch. 985, Sec. 11, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1121, Sec. 6, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1467, Sec. 2.25, 2.26, eff. Oct. 1, 1999; Acts 2001, 77th Leg., ch. 1134, Sec. 1.06, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1134, Sec. 2.04, eff. Sept. 1, 2005; Acts 2001, 77th Leg., ch. 1420, Sec. 18.010, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 814, Sec. 3.51, 3.52, 3.53, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1114, Sec. 20, eff. June 15, 2007.

Sec. 151.4291. TAX REFUNDS FOR DEFENSE READJUSTMENT PROJECTS. (a) A defense readjustment project is eligible for a refund in the amount provided by this section of the taxes imposed by this chapter on purchases of:(1) equipment or machinery sold to a defense readjustment project for use in a readjustment zone;(2) building materials sold to a defense readjustment project for use in remodeling, rehabilitating, or constructing a structure in a readjustment zone;(3) labor for remodeling, rehabilitating, or constructing a structure by a defense readjustment project in a readjustment zone; and(4) electricity and natural gas purchased and consumed in the normal course of business in the readjustment zone.(b) Subject to the limitations provided by Subsection (c) of this section, a defense readjustment project qualifies for a refund of taxes under this section of $2,500 for each new permanent job or job that has been retained by the defense readjustment project for a qualified employee.(c) The total amount of tax refund that a defense readjustment project may apply for in a state fiscal year may not exceed $250,000. If a defense readjustment project qualifies in a state fiscal year for a refund of taxes in an amount in excess of the limitation provided by this subsection, it may apply for a refund of those taxes in a subsequent year, subject to the $250,000 limitation for each year. However, a defense readjustment project may not apply for a refund under this section after the end of the state fiscal year immediately following the state fiscal year in which the defense readjustment project's designation as a defense readjustment project expires or is removed. The total amount that may be refunded to a defense readjustment project under this section may not exceed the amount determined by multiplying $250,000 by the number of state fiscal years during which the defense readjustment project created one or more jobs for qualified employees.(d) To receive a refund under this section, a defense readjustment project must apply to the comptroller for the refund. The Texas Economic Development Bank shall provide the comptroller with the assistance that the comptroller requires in administering this section.(e) In this section:(1) "Defense readjustment project" means a person designated by the Texas Economic Development Bank as a defense readjustment project under Chapter 2310, Government Code.(2) "Readjustment zone" and "qualified employee" have the meanings assigned to those terms by Section 2310.001, Government Code.(3) "New permanent job" means a new employment position created by a qualified business as described by Section 2310.302, Government Code, that:(A) has provided at least 1,820 hours of employment a year to a qualified employee; and(B) is intended to exist during the period that the qualified business is designated as a defense readjustment project under Chapter 2310, Government Code.(f) For the purposes of Subsection (a), items bought by a project after the date it is designated as a project, or within 90 days before the date of designation, may be considered eligible for a refund.(g) The refund provided by this section is conditioned on the defense readjustment project maintaining at least the same level of employment of qualified employees as existed at the time it qualified for a refund for a period of three years from that date. The comptroller shall annually certify to the Legislative Budget Board whether that level of employment of qualified employees has been maintained. On certifying that such a level has not been maintained, the comptroller shall assess that portion of the refund attributable to any such decrease in employment, including penalty and interest from the date of the refund.(h) Notwithstanding Section 171.103 or 171.1032, a receipt from a service performed by a defense readjustment project in a readjustment zone is not a receipt from business done in this state.

Added by Acts 1997, 75th Leg., ch. 114, Sec. 2, eff. May 19, 1997. Amended by Acts 1999, 76th Leg., ch. 1467, Sec. 2.27, 2.28, eff. Oct. 1, 1999; Acts 2001, 77th Leg., ch. 1134, Sec. 1.07, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1134, Sec. 2.05, eff. Sept. 1, 2005; Acts 2003, 78th Leg., ch. 814, Sec. 3.54, 3.55, eff. Sept. 1, 2003.

Sec. 151.430. DETERMINATION OF OVERPAID AMOUNTS. (a) This section applies to the tax on purchases paid by a person holding a permit under this chapter who has purchased taxable items for use in this state and has remitted tax on those items in error to this state or has paid tax on those items in error to a retailer holding a permit under this chapter.(b) A person to whom this section applies may compute the amount of overpayment by use of a projection based on a sampling of transactions. The sampling method used must comply with generally accepted sampling methods as approved by the comptroller.(c) The person may obtain reimbursement for amounts determined to have been overpaid by taking a credit on one or more sales tax returns or by filing a claim for refund with the comptroller within the limitation period specified by Subchapter D, Chapter 111.(d) The person must record the method by which the projection and computation were performed and must make available on request by the comptroller the records on which the projection and computation were based.(e) The comptroller may adopt rules specifying additional procedures that must be followed in connection with claiming a credit under this section.

Added by Acts 1999, 76th Leg., ch. 457, Sec. 3, eff. Oct. 1, 1999.

Sec. 151.431. SALES AND USE TAX REFUND FOR JOB RETENTION. (a) A qualified business operating in the jurisdiction of the nominating governmental entity for at least three consecutive years may apply for and be granted a onetime refund of sales and use tax paid by the qualified business after certification of the qualified business as provided by Subsection (b) of this section to a vendor or directly to the state for the purchase of equipment or machinery sold to the business for use in an enterprise project if the governing body or bodies certify to the comptroller that the business is retaining 10 or more jobs held by qualified employees during the year. For the purposes of this subsection "job" means an existing employment position of a qualified business that has provided employment to a qualified employee of at least 1,820 hours annually.(b) Only qualified businesses that have been certified as eligible for a refund under this section by the governing body or bodies to the comptroller, including certification of the number of jobs retained, are entitled to the refund.(c) Repealed by Acts 2003, 78th Leg., ch. 814, Sec. 6.01(10).(d) The total amount of the onetime refund that a qualified business may apply for may not exceed $500 for each qualified employee retained, up to a limit of $5,000 for each qualified business.(e) In this section:(1) "Enterprise zone" and "qualified employee" have the meanings assigned to those terms by Section 2303.003, Government Code.(2) "Governing body" means the governing body of a municipality or county that applied to have the project or activity of a qualified business designated as an enterprise project under Section 2303.405, Government Code.(3) "Qualified business" means a person that is certified as a qualified business under Section 2303.402, Government Code.

Added by Acts 1989, 71st Leg., ch. 1106, Sec. 23, eff. Sept. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 268, Sec. 42, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.58, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1467, Sec. 2.29, eff. Oct. 1, 1999; Acts 2003, 78th Leg., ch. 814, Sec. 3.56, 3.57, 6.01(10), eff. Sept. 1, 2003.

Sec. 151.432. DEDUCTIONS OF TAX ON TICKET OR ADMISSION DOCUMENT TO AMUSEMENT SERVICE. (a) A reseller of a ticket or admission document to an amusement service may deduct from taxable sales reported the adjusted value of the ticket or admission document purchased for resale from a non-permitted purchaser of the ticket or admission document if:(1) the taxes imposed by this chapter were paid by the purchaser and the purchaser does not hold a permit issued under this chapter;(2) language on the ticket or admission document purchased for resale states that all taxes have been included in the price of the ticket or admission document;(3) the ticket or admission document for which a deduction is claimed was not purchased tax-free by use of a resale or exemption certificate; and(4) the ticket or admission document is actually resold.(b) The reseller's books and records must be kept in accordance with the requirements of Section 151.025 and must:(1) identify the non-permitted purchaser;(2) document the face value of any ticket or admission document purchased by a non-permitted purchaser;(3) document that sales tax was included in a ticket or admission document purchased by a non-permitted purchaser;(4) document the sale of the ticket or admission document; and(5) account for any remaining inventory of unsold tickets or admission documents.(c) The reseller may satisfy Subsection (b)(3) by retaining a reproduction of a ticket or admission document to the amusement service.(d) In this section, "adjusted value of a ticket or admission document" means the face value of the ticket or admission document, less the included state or local sales or use taxes.

Added by Acts 1997, 75th Leg., ch. 1099, Sec. 1, eff. Oct. 1, 1997.

Sec. 151.433. REPORTS BY WHOLESALERS AND DISTRIBUTORS OF BEER, WINE, AND MALT LIQUOR. (a) In this section:(1) "Distributor" means a person required to hold a general, local, or branch distributor's license under the Alcoholic Beverage Code.(2) "Retailer" means a person required to hold the following:(A) a wine and beer retailer's permit under Chapter 25, Alcoholic Beverage Code;(B) a wine and beer retailer's off-premise permit under Chapter 26, Alcoholic Beverage Code;(C) a retail dealer's on-premise license under Chapter 69, Alcoholic Beverage Code; or(D) a retail dealer's off-premise license under Chapter 71, Alcoholic Beverage Code, except for a dealer who also holds a package store permit under Chapter 22, Alcoholic Beverage Code.(3) "Wholesaler" means a person required to hold the following under the Alcoholic Beverage Code:(A) a wholesaler's permit;(B) a general Class B wholesaler's permit; or(C) a local Class B wholesaler's permit.(b) The comptroller may, when considered necessary by the comptroller for the administration of a tax under this chapter, require each wholesaler or distributor of beer, wine, or malt liquor to file with the comptroller a report each month of sales to retailers in this state.(c) The wholesaler or distributor shall file the report on or before the 25th day of each month. The report must contain the following information for the preceding calendar month's sales in relation to each retailer:(1) the name of the retailer and the address of the retailer's outlet location to which the wholesaler or distributor delivered beer, wine, or malt liquor, including the city and zip code;(2) the taxpayer number assigned by the comptroller to the retailer, if the wholesaler or distributor is in possession of the number;(3) the permit or license number assigned to the retailer by the Texas Alcoholic Beverage Commission; and(4) the monthly net sales made to the retailer by outlet by the wholesaler or distributor, including the quantity and units of beer, wine, and malt liquor sold to the retailer.(d) Except as provided by this subsection, the wholesaler or distributor shall file the report with the comptroller electronically. The comptroller may establish procedures for allowing an alternative method of filing for a wholesaler or distributor who demonstrates to the comptroller an inability to comply with the electronic reporting requirement. If the comptroller determines that another technological method of filing the report is more efficient than electronic filing, the comptroller may establish procedures requiring its use by wholesalers and distributors.(e) Except as provided by Section 111.006, information contained in a report required to be filed by this section is confidential and not subject to disclosure under Chapter 552, Government Code.(f) If a person fails to file a report required by this section or fails to file a complete report, the comptroller may suspend or cancel one or more permits issued to the person under Section 151.203 and may impose a civil or criminal penalty, or both, under Section 151.7031 or 151.709.(g) If a person fails to file a report required by this section or fails to file a complete report, the comptroller may notify the Texas Alcoholic Beverage Commission of the failure and the commission may take administrative action against the person for the failure under the Alcoholic Beverage Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 129, Sec. 1, eff. September 1, 2007.

SUBCHAPTER J. TAX DETERMINATIONSSec. 151.501. DETERMINATION AFTER THE FILING OF A REPORT. If a person has filed a tax report, the comptroller may issue a deficiency determination under Section 111.008 of this code.

Acts 1981, 67th Leg., p. 1576, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.503. DETERMINATION IF NO REPORT FILED. (a) If a person fails to file a report, the comptroller shall estimate the amount of receipts of the person subject to the sales tax, the amount of total sales prices of taxable items sold, leased, or rented by the person to another for storage, use, or consumption in this state, and the total sales prices of taxable items acquired by the person for storage, use, or consumption without the payment of the use tax to a retailer for each period or the total period for which the person failed to report as required by this chapter.(b) The estimate required by Subsection (a) of this section may be made on any information available to the comptroller.(c) On the basis of the estimate, the comptroller shall compute and determine the amount required to be paid to the state for each period.(d) The comptroller shall add to the determination an amount equal to 10 percent of the amount computed under Subsection (c) of this section as a penalty.(e) A determination under this section may be issued for one or more periods, and more than one determination may be issued for a single period.

Acts 1981, 67th Leg., p. 1576, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.504. DETERMINATION WHEN A BUSINESS IS DISCONTINUED. If a business is discontinued, the comptroller may make a determination of tax liability under this subchapter before the date a report or tax payment is due with respect to the discontinued business.

Acts 1981, 67th Leg., p. 1576, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.505. WHEN DETERMINATION BECOMES FINAL. A determination made under Section 151.501, 151.503, or 151.504 of this code becomes final on the expiration of 30 days after the day on which the determination was served by personal service or by mail, unless a petition for a redetermination is filed before the determination becomes final.

Acts 1981, 67th Leg., p. 1577, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.507. LIMITATIONS ON DETERMINATION. (a) A notice of a deficiency determination must be personally served or mailed within the period provided by Subchapter D, Chapter 111 of this code after the last day of the calendar month following the close of the regular reporting period of the taxpayer for which the amount is proposed to be determined or within the period provided by Subchapter D, Chapter 111 of this code after the report is filed, whichever period expires the later.(b) The limitations provided by Subsection (a) of this section do not apply to a determination proposed to be made:(1) for the collection of an amount of sales tax on the sale of a taxable item if a deficiency notice has been given or is given for the collection of the use tax on the same taxable item; or(2) for the collection of the use tax on the storage, use, or consumption of a taxable item if a deficiency notice has been or is given for the collection of the sales tax on the same taxable item.(c) Relettered as (b) by Acts 1985, 69th Leg., ch. 37, Sec. 4, eff. Aug. 26, 1985.

Acts 1981, 67th Leg., p. 1577, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1985, 69th Leg., ch. 37, Sec. 4, eff. Aug. 26, 1985.

Sec. 151.508. OFFSETS. In making a determination, the comptroller may offset an overpayment for one or more periods against an underpayment, penalty, and interest accrued on the underpayment for the same period or one or more other periods. Any interest accrued on the overpayment shall be included in the offset.

Acts 1981, 67th Leg., p. 1577, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.509. PETITION FOR REDETERMINATION. A person petitioning for a redetermination of a determination made under Section 111.022 must file, before the determination becomes final, security as the comptroller requires to ensure compliance with this chapter. The security may be sold by the comptroller in the manner provided by Subchapter A, Chapter 111.

Acts 1981, 67th Leg., p. 1577, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1991, 72nd Leg., ch. 705, Sec. 42(a)(2), eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 1000, Sec. 21, eff. Oct. 1, 1995.

Sec. 151.510. HEARING ON REDETERMINATION. (a) If a petition for a redetermination is filed before the determination becomes final, the petitioner is entitled on a request stated in the petition to an oral hearing on the redetermination and to at least 20 days' notice of the time and place of the hearing.(b) The comptroller may continue the hearing from time to time as is necessary.

Acts 1981, 67th Leg., p. 1578, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.511. REDETERMINATION. (a) The comptroller may decrease the amount of a determination at any time before the determination becomes final.(b) The comptroller may increase the amount of a determination that is not final if the additional claim is asserted by the comptroller at or before a hearing on a redetermination.(c) If an additional claim is asserted, the petitioner is entitled to a 30-day continuance of the hearing to permit the petitioner to obtain and present evidence applicable to the items on which the additional claim is based.(d) Repealed by Acts 1991, 72nd Leg., ch. 705, Sec. 42(a)(3), eff. Sept. 1, 1991.

Acts 1981, 67th Leg., p. 1578, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1991, 72nd Leg., ch. 705, Sec. 42(a)(3), eff. Sept. 1, 1991.

Sec. 151.512. INTEREST. Unpaid taxes imposed by this chapter draw interest beginning 60 days after the date on which the tax or the amount of the tax required to be collected became due and payable to the state.

Acts 1981, 67th Leg., p. 1578, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.514. NOTICES. The comptroller shall give notice of a determination made under this subchapter promptly as provided by Sections 111.008(b) and (c) of this code. Any other notice required by this subchapter shall be given in the same manner. Notices under this subchapter are effective as provided by Section 111.008(c) of this code.

Acts 1981, 67th Leg., p. 1578, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.515. PROCEEDINGS AGAINST CONSUMER. This chapter does not prohibit the comptroller from proceeding against a consumer for an amount of tax that the consumer should have paid but failed to pay.

Acts 1981, 67th Leg., p. 1578, ch. 389, Sec. 1, eff. Jan. 1, 1982.

SUBCHAPTER K. PROCEDURES FOR COLLECTION OF DELINQUENT TAXESSec. 151.601. SUIT. The comptroller may bring an action in a court of this state, another state, or the United States to collect an amount of the taxes imposed by this chapter that is due and unpaid, including penalties and interest. The action shall be prosecuted by the attorney general.

Acts 1981, 67th Leg., p. 1579, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.602. VENUE. A suit brought under this subchapter against a taxpayer in a court of this state may be filed and heard in the county where the person owing the tax resides or has a place of business or in Travis County.

Acts 1981, 67th Leg., p. 1579, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.603. EVIDENCE: COMPTROLLER'S CERTIFICATE. In an action brought under this subchapter a certificate of the comptroller showing the delinquency is prima facie evidence of the determination of the tax or the amount of the tax, of the amount of penalties and interest stated, of the delinquency of the amounts stated, and of the compliance of the comptroller with this chapter in computing and determining the amounts due.

Acts 1981, 67th Leg., p. 1579, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.604. FORM OF ACTION. A suit under this subchapter against any person for recovery of the tax is in the form of an action for debt.

Acts 1981, 67th Leg., p. 1579, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.605. WRITS OF ATTACHMENT. In a suit under this subchapter, no bond or affidavit is required before the issuance of a writ of attachment.

Acts 1981, 67th Leg., p. 1579, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.606. SERVICE OF PROCESS. In a suit under this subchapter, a seller or retailer may be served with process as provided by the rules of civil procedure or by service on an agent or clerk in this state employed by the retailer or seller in a place of business in this state maintained by the seller or retailer. If process is served on the agent or clerk of the retailer or seller, a copy of the process shall forthwith be sent by registered mail to the retailer or seller at his principal or home office.

Acts 1981, 67th Leg., p. 1579, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.607. LIMITATION PERIOD. The limitation period provided by Section 111.202 of this code applies to a suit brought under this subchapter, except that the suit may be brought at any time within 3 years after a determination made under Subchapter J of this code becomes final or within 3 years after the last recording of a lien under this title.

Acts 1981, 67th Leg., p. 1579, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1983, 68th Leg., p. 1044, ch. 235, art. 7, Sec. 7, eff. Sept. 1, 1983.

Sec. 151.608. JUDGMENTS. (a) A judgment in favor of the state obtained in an action under this chapter may be filed for record with the county clerk of any county in the state and when filed constitutes a lien on all of the real property located in the county and belonging to the person named in the judgment as the defendant. The lien applies to all real property in the county owned by the defendant at the time of the filing or acquired by him after the filing of the judgment.(b) The lien has the force and effect of a judgment lien for 10 years after the date of the judgment unless the lien is released or discharged before the expiration of the 10-year period.(c) On the payment in full of the amount of a judgment obtained under this chapter, the comptroller may release the lien.(d) A prior judgment is not a bar to a subsequent suit under this chapter for additional taxes, penalties, and interest accruing after the prior judgment if the suit is brought before the expiration of the limitation period.(e) Execution on a judgment obtained under this chapter may issue in the same manner as an execution under other judgments, and the sale under an execution is held as provided by the rules of civil procedure and the statutes of this state.

Acts 1981, 67th Leg., p. 1579, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.614. RES JUDICATA. In the determination of a suit arising under this chapter, the rule of res judicata applies only if the liability at issue is for the same quarterly period as was at issue in a previously determined suit.

Acts 1981, 67th Leg., p. 1582, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.615. TAX SUIT COMITY. A court of this state shall recognize and enforce a liability for a sales or use tax lawfully imposed by another state if the other state extends a like comity to this state.

Acts 1981, 67th Leg., p. 1582, ch. 389, Sec. 1, eff. Jan. 1, 1982.

SUBCHAPTER L. PROHIBITED ACTS AND CIVIL AND CRIMINAL PENALTIESSec. 151.701. USE OF STAMPS OR TOKENS PROHIBITED. No person may use stamps or tokens for the purpose of collecting or enforcing the collection of the taxes imposed by this chapter or for any other purpose connected with the taxes.

Acts 1981, 67th Leg., p. 1582, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.703. FAILURE TO REPORT OR PAY TAX. (a) A person who fails to file a report as required by this chapter or who fails to pay a tax imposed by this chapter when due forfeits five percent of the amount due as a penalty, and if the person fails to file the report or pay the tax within 30 days after the day on which the tax or report is due, the person forfeits an additional five percent.(b) The minimum penalty provided by Subsection (a) of this section is $1.(c) A delinquent tax draws interest beginning 60 days from the due date.

Acts 1981, 67th Leg., p. 1583, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.7031. FAILURE TO REPORT ON THREE OR MORE OCCASIONS; CIVIL PENALTY. A person who is required to file a report under this chapter, who fails to file the report under this chapter, and who has on two or more previous occasions failed to file a timely report under this chapter shall pay an additional penalty of $50. The penalty provided by this section is assessed without regard to whether the taxpayer subsequently files the report or whether no taxes were due from the taxpayer for the reporting period under the required report.

Added by Acts 1993, 73rd Leg., ch. 486, Sec. 1.08, eff. Sept. 1, 1993.

Sec. 151.7032. FAILURE TO PAY TAXES COLLECTED; CRIMINAL PENALTY. (a) A person commits an offense if the person intentionally or knowingly fails to pay to the comptroller, as required by this chapter, the tax collected by that person.(b) An offense under this section is:(1) a Class C misdemeanor if the amount of the tax collected and not paid is less than $10,000;(2) a state jail felony if the amount of the tax collected and not paid is $10,000 or more but less than $20,000;(3) a felony of the third degree if the amount of the tax collected and not paid is $20,000 or more but less than $100,000; and(4) a felony of the second degree if the amount of the tax collected and not paid is $100,000 or more.

Added by Acts 2001, 77th Leg., ch. 442, Sec. 12, eff. Sept. 1, 2001.

Sec. 151.704. PROHIBITED ADVERTISING; CRIMINAL PENALTY. (a) A retailer commits an offense if the retailer directly or indirectly advertises, holds out, or states to a customer or to the public that the retailer:(1) will assume, absorb, or refund a part of the tax; or(2) will not add the tax to the sales price of a taxable item sold, leased, or rented.(b) This section does not prohibit a utility from billing a customer in one lump-sum price including the utility sales price and the amount of the tax imposed by this chapter.(c) An offense under this section is a misdemeanor punishable by a fine of not more than $500.

Acts 1981, 67th Leg., p. 1583, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.705. COLLECTION OF USE TAX; CRIMINAL PENALTY. A retailer engaged in business in this state who violates Section 151.103 of this code commits a misdemeanor punishable by a fine of not more than $500.

Acts 1981, 67th Leg., p. 1583, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.707. RESALE OR EXEMPTION CERTIFICATE; CRIMINAL PENALTY. (a) A person commits an offense if the person:(1) intentionally or knowingly makes a false entry in, or a fraudulent alteration of, an exemption or resale certificate;(2) makes, presents, or uses an exemption certificate or resale certificate with knowledge that it is false and with the intent that it be accepted as a valid resale or exemption certificate; or(3) intentionally conceals, removes, or impairs the verity or legibility of an exemption or resale certificate or unreasonably impedes the availability of an exemption or resale certificate.(b) An offense under Subsection (a)(1) or (a)(2) of this section is:(1) a Class C misdemeanor if the tax avoided by the use of the exemption or resale certificate is less than $20;(2) a Class B misdemeanor if the tax avoided by the use of the exemption or resale certificate is $20 or more, but less than $200;(3) a Class A misdemeanor if the tax avoided by the use of the exemption or resale certificate is $200 or more, but less than $750;(4) a felony of the third degree if the tax avoided by the use of the exemption or resale certificate is $750 or more, but less than $20,000; or(5) a felony of the second degree if the tax avoided by the use of the exemption or resale certificate is $20,000 or more.

Acts 1981, 67th Leg., p. 1583, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1993, 73rd Leg., ch. 486, Sec. 1.09, eff. Sept. 1, 1993.

Sec. 151.708. SELLING WITHOUT PERMIT; CRIMINAL PENALTY. (a) A person or officer of a corporation commits an offense if the person or corporation engages in business as a retailer in this state without a permit required by this chapter or after the permit is suspended.(b) A first offense under this section is a Class C misdemeanor.(c) If it is shown on the trial of an offense under this section that the person or officer has previously been finally convicted of one offense under this section, on conviction the person or officer shall be punished for a Class B misdemeanor punishable by a fine only, not to exceed $2,000.(d) If it is shown on the trial of an offense under this section that the person or officer has previously been finally convicted of two offenses under this section, on conviction the person or officer shall be punished for a Class A misdemeanor punishable by a fine only, not to exceed $4,000.(e) If it is shown on the trial of an offense under this section that the person or officer has previously been finally convicted of three or more offenses under this section, on conviction the person or officer shall be punished for a Class A misdemeanor punishable by a fine not to exceed $4,000, confinement in jail for a term not to exceed one year, or both the fine and confinement.(f) Each day a person or an officer of a corporation operates a business without a permit or with a suspended permit is a separate offense under this section.

Acts 1981, 67th Leg., p. 1583, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 2001, 77th Leg., ch. 442, Sec. 13, eff. Sept. 1, 2001.

Sec. 151.709. FAILURE TO FURNISH REPORT; CRIMINAL PENALTY. (a) A person commits an offense if the person refuses to furnish a report as required by this chapter or by the comptroller as authorized by this chapter.(b) A first offense under this section is a Class C misdemeanor.(c) If it is shown on the trial of an offense under this section that the person has previously been finally convicted of one offense under this section, on conviction the person shall be punished for a Class B misdemeanor punishable by a fine only, not to exceed $2,000.(d) If it is shown on the trial of an offense under this section that the person has previously been finally convicted of two or more offenses under this section, on conviction the person shall be punished for a Class A misdemeanor punishable by a fine only, not to exceed $4,000.

Acts 1981, 67th Leg., p. 1584, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 2001, 77th Leg., ch. 442, Sec. 14, eff. Sept. 1, 2001.

Sec. 151.7101. ELECTION OF OFFENSES. If a violation of a criminal provision of this chapter by a taxpayer constitutes another offense under the laws of this state, the state may elect the offense for which it will prosecute the taxpayer.

Added by Acts 2001, 77th Leg., ch. 442, Sec. 15, eff. Sept. 1, 2001.

Sec. 151.7102. FALSE ENTRY OR FAILURE TO ENTER IN RECORDS. (a) A person commits an offense if the person intentionally or knowingly conceals, destroys, makes a false entry in, or fails to make an entry in records that are required to be made or kept under this chapter.(b) An offense under this section is a felony of the third degree.

Added by Acts 2001, 77th Leg., ch. 442, Sec. 15, eff. Sept. 1, 2001.

Sec. 151.7103. FAILURE TO PRODUCE FOR INSPECTION OR ALLOW INSPECTION OF RECORDS. (a) A person commits an offense if the person is asked, by a person authorized by the comptroller, to produce or allow inspection of a record required to be kept under this chapter and the person fails to produce the record or allow the inspection after the allowed time.(b) An offense under this section is a Class C misdemeanor. Each day the person fails to allow inspection of records or produce records for inspection after receiving a request is a separate offense.

Added by Acts 2001, 77th Leg., ch. 442, Sec. 15, eff. Sept. 1, 2001.

Sec. 151.711. LIMITATIONS ON PROSECUTIONS. An indictment or information for a criminal offense brought under this chapter must be presented within four years after the commission of the offense or it is barred.

Acts 1981, 67th Leg., p. 1584, ch. 389, Sec. 1, eff. Jan. 1, 1982.

Sec. 151.712. CIVIL PENALTY FOR PERSONS CERTIFYING EXPORTS. (a) A person may not sign or certify proof of export documentation for the purpose of showing an exemption under Section 151.307(b)(2) unless:(1) the person is:(A) a customs broker licensed by the comptroller under Section 151.157; or(B) an authorized employee of a customs broker licensed by the comptroller under Section 151.157; and(2) the tangible personal property the export of which the person certifies is exported on the date and to the place shown on the export documentation signed by the person.(b) A person who provides proof of documentation that tangible personal property has been exported outside of the United States or a person who may benefit from the provision of the proof of documentation, including a customs broker, authorized employee, authorized independent contractor, seller of the property or agent or employee of the seller, or a consumer of the property or agent or employee of the consumer, may not sell or buy the proof of documentation, including stamps required for the documentation. This subsection does not apply to a customs broker who accepts a fee for providing documentation under Section 151.307(b) if the customs broker provides the documentation in accordance with Section 151.157 and rules adopted by the comptroller.(c) Except as provided by Subsection (e), a person who violates this section is subject to a monetary penalty that may not exceed:(1) $500 for the first violation;(2) $1,000 for the second violation; and(3) $3,000 for each subsequent violation.(d) Except as provided by Subsection (e), each violation of this section is subject to a separate monetary penalty.(e) The aggregate of monetary penalties imposed under this section against any person for all violations that occur in a calendar year may not exceed $30,000.(f) In addition to any monetary penalty under this section, the comptroller shall revoke under Section 151.157 the license of a customs broker who violates this section. A person whose license is revoked under this subsection may not apply for a new license under Section 151.157 before the first anniversary of the date on which the previous license was revoked.(g) A proceeding to impose a civil penalty or suspend or revoke a license because of a violation of this section is a contested case under Chapter 2001, Government Code. Judicial review is by trial de novo. The district courts of Travis County have exclusive original jurisdiction of a suit under this section.(h) The comptroller must give notice of the comptroller's intent to impose a monetary or other penalty under this section not later than two years after the date of the alleged commission of a violation of this section or the comptroller may not impose a monetary or other penalty.(i) In this section, "customs broker" and "authorized employee" have the meanings assigned by Section 151.157.

Added by Acts 1993, 73rd Leg., ch. 955, Sec. 4, eff. June 19, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 1000, Sec. 22, eff. Oct. 1, 1995; Acts 2003, 78th Leg., ch. 1001, Sec. 6, eff. Jan. 1, 2004.

Sec. 151.713. FURNISHING FALSE INFORMATION TO CUSTOMS BROKER; CIVIL PENALTY. (a) A person may not obtain or attempt to obtain export documentation for the purpose of showing an exemption under Section 151.307(b)(2) from a customs broker or an authorized employee of a customs broker if the person knows, at the time the documentation is sought, that the information provided to the broker or employee is materially false, in whole or in part, and the documentation is sought for the purpose of evading the tax imposed by this chapter.(b) After notice as provided by this section, a person who violates this section is subject to a monetary penalty that may not exceed:(1) $500 for the first violation;(2) $1,000 for the second violation; and(3) $3,000 for each subsequent violation.(c) Each violation of this section is subject to a separate monetary penalty.(d) If the comptroller believes that a person has violated this section, the comptroller shall give written notice to the person to show cause why the person should not be subject to a monetary penalty for the violation. The notice must advise the person of the allegations and explain that the person has a right to respond to the allegations in writing and request an oral hearing before the 31st day after the date that the notice is issued.(e) The comptroller may not impose a monetary penalty under this section until the comptroller or a person designated by the comptroller:(1) considers the allegations against the person;(2) considers any timely written response made by the person;(3) considers any evidence properly admitted at any oral hearing held on the allegations; and(4) issues a written decision.(f) The comptroller must give notice of the comptroller's intent to impose a monetary penalty under this section not later than four years after the date of the alleged commission of a violation of this section or the comptroller may not impose a monetary penalty.(g) The penalty imposed by this section is in addition to any tax, penalty, and interest that may be assessed against a person who violates this section.(h) In this section, "customs broker" and "authorized employee" have the meanings assigned by Section 151.157.

Added by Acts 1993, 73rd Leg., ch. 955, Sec. 4, eff. June 19, 1993.

Sec. 151.714. VENUE FOR CRIMINAL PROSECUTION. Venue for prosecution for an offense under this chapter is in:(1) the county in which any element of the offense occurs; or(2) Travis County.

Added by Acts 2001, 77th Leg., ch. 442, Sec. 16, eff. Sept. 1, 2001.

SUBCHAPTER M. DISPOSITION OF PROCEEDSSec. 151.801. DISPOSITION OF PROCEEDS. (a) Except for the amounts allocated under Subsections (b) and (c), all proceeds from the collection of the taxes imposed by this chapter shall be deposited to the credit of the general revenue fund.(b) The amount of the proceeds from the collection of the taxes imposed by this chapter on the sale, storage, or use of lubricating and motor oils used to propel motor vehicles over the public roadways shall be deposited to the credit of the state highway fund.(c) Subject to Subsection (c-1), the proceeds from the collection of the taxes imposed by this chapter on the sale, storage, or use of sporting goods shall be deposited as follows:(1) an amount equal to 94 percent of the proceeds shall be credited to the Parks and Wildlife Department and deposited as specified in the Parks and Wildlife Code; and(2) an amount equal to six percent of the proceeds shall be credited to the Texas Historical Commission and deposited as specified in Section 442.073, Government Code.(c-1) The comptroller may not credit to the Parks and Wildlife Department or the Texas Historical Commission any amounts under this section that are in excess of the amounts appropriated to the department or commission for that biennium, less any other amounts to which the department or commission is entitled.(d) The comptroller shall determine the amount to be deposited to the highway fund under Subsection (b) according to available statistical data indicating the estimated average or actual consumption or sales of lubricants used to propel motor vehicles over the public roadways. The comptroller shall determine the amounts to be deposited to the funds or accounts under Subsection (c) according to available statistical data indicating the estimated or actual total receipts in this state from taxable sales of sporting goods. If satisfactory data are not available, the comptroller may require taxpayers who make taxable sales or uses of those lubricants or of sporting goods to report to the comptroller as necessary to make the allocation required by Subsection (b) or (c).(e) In this section:(1) "Motor vehicle" means a trailer, a semitrailer, or a self-propelled vehicle in or by which a person or property can be transported upon a public highway. "Motor vehicle" does not include a device moved only by human power or used exclusively on stationary rails or tracks, a farm machine, a farm trailer, a road-building machine, or a self-propelled vehicle used exclusively to move farm machinery, farm trailers, or road-building machinery.(2) "Sporting goods" means an item of tangible personal property designed and sold for use in a sport or sporting activity, excluding apparel and footwear except that which is suitable only for use in a sport or sporting activity, and excluding board games, electronic games and similar devices, aircraft and powered vehicles, and replacement parts and accessories for any excluded item.

Acts 1981, 67th Leg., p. 1584, ch. 389, Sec. 1, eff. Jan. 1, 1982. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 65, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1423, Sec. 19.14, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1159, Sec. 45, eff. June 15, 2007.



CHAPTER 152. TAXES ON SALE, RENTAL, AND USE OF MOTOR VEHICLES

TAX CODE

TITLE 2. STATE TAXATION

SUBTITLE E. SALES, EXCISE, AND USE TAXES

CHAPTER 152. TAXES ON SALE, RENTAL, AND USE OF MOTOR VEHICLES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 152.001. DEFINITIONS. In this chapter:

(1) "Sale" includes:

(A) an installment and credit sale;

(B) an exchange of property for property or money;

(C) an exchange in which property is transferred but the seller

retains title as security for payment of the purchase price;

(D) a transaction in which a motor vehicle is transferred to

another person without payment of consideration and that does not

qualify as a gift under Section 152.025; and

(E) any other closed transaction that constitutes a sale.

(2) "Retail sale" means a sale of a motor vehicle except:

(A) the sale of a new motor vehicle in which the purchaser is a

franchised dealer who is authorized by law and by franchise

agreement to offer the vehicle for sale as a new motor vehicle

and who acquires the vehicle either for the exclusive purpose of

sale in the manner provided by law or for purposes allowed under

Chapter 503, Transportation Code;

(B) the sale of a vehicle other than a new motor vehicle in

which the purchaser is a dealer who holds a dealer's general

distinguishing number issued under Chapter 503, Transportation

Code, and who acquires the vehicle either for the exclusive

purpose of resale in the manner provided by law or for purposes

allowed under Chapter 503, Transportation Code; or

(C) the sale to a franchised dealer of a new motor vehicle

removed from the franchised dealer's inventory for the purpose of

entering into a contract to lease the vehicle to another person

if, immediately after executing the lease contract, the

franchised dealer transfers title of the vehicle and assigns the

lease contract to the lessor of the vehicle.

(3) "Motor Vehicle" includes:

(A) a self-propelled vehicle designed to transport persons or

property on a public highway;

(B) a trailer and semitrailer, including a van, flatbed, tank,

dumpster, dolly, jeep, stinger, auxiliary axle, or converter

gear; and

(C) a house trailer as defined by Chapter 501, Transportation

Code.

(4) "Motor Vehicle" does not include:

(A) a device moved only by human power;

(B) a device used exclusively on stationary rails or tracks;

(C) road-building machinery;

(D) a mobile office;

(E) a vehicle with respect to which the certificate of title has

been surrendered in exchange for:

(i) a salvage vehicle title issued pursuant to Chapter 501,

Transportation Code;

(ii) a certificate of authority issued pursuant to Chapter 683,

Transportation Code;

(iii) a nonrepairable vehicle title issued pursuant to Chapter

501, Transportation Code;

(iv) an ownership document issued by another state if the

document is comparable to a document issued pursuant to

Subparagraph (i), (ii), or (iii); or

(F) a vehicle that has been declared a total loss by an

insurance company pursuant to the settlement or adjustment of a

claim.

(5) "Rental" means:

(A) an agreement by the owner of a motor vehicle to give for not

longer than 180 days the exclusive use of that vehicle to another

for consideration;

(B) an agreement by the original manufacturer of a motor vehicle

to give exclusive use of the motor vehicle to another for

consideration; or

(C) an agreement to give exclusive use of a motor vehicle to

another for re-rental purposes.

(6) "Lease" means an agreement, other than a rental, by an owner

of a motor vehicle to give for longer than 180 days exclusive use

of the vehicle to another for consideration.

(7) "Public agency" means:

(A) a department, commission, board, office, institution, or

other agency of this state or of a county, city, town, school

district, hospital district, water district, or other special

district or authority or political subdivision created by or

under the constitution or the statutes of this state; or

(B) an unincorporated agency or instrumentality of the United

States.

(8) "Gross rental receipts" means value received or promised as

consideration to the owner of a motor vehicle for rental of the

vehicle, but does not include:

(A) separately stated charges for insurance;

(B) charges for damages to the motor vehicle occurring during

the rental agreement period;

(C) separately stated charges for motor fuel sold by the owner

of the motor vehicle; or

(D) discounts.

(9) "Owner of a motor vehicle" means:

(A) a person named in the certificate of title as the owner of

the vehicle; or

(B) a person who has the exclusive use of a motor vehicle by

reason of a rental and holds the vehicle for re-rental.

(10) "Orthopedically handicapped person" means a person who

because of a physical impairment is unable to operate or

reasonably be transported in a motor vehicle that has not been

specially modified.

(11) "Volunteer fire department" means a company, department, or

association whose members receive no or nominal compensation and

which is organized for the purpose of answering fire alarms and

extinguishing fires or answering fire alarms, extinguishing

fires, and providing emergency medical services.

(12) "Motor vehicle used for religious purposes" means a motor

vehicle that is:

(A) designed to carry more than six passengers;

(B) sold to, rented to, or used by a church or religious

society;

(C) used primarily for the purpose of providing transportation

to and from a church or religious service or meeting; and

(D) not registered as a passenger vehicle and not used primarily

for the personal or official needs or duties of a minister.

(13) "Farm machine" means a self-propelled motor vehicle

specially adapted for use in the production of crops or rearing

of livestock, including poultry, and use in feedlots and includes

a self-propelled motor vehicle specially adapted for applying

plant food materials, agricultural chemicals, or feed for

livestock. "Farm machine" does not include any self-propelled

motor vehicle specifically designed or specially adapted for the

sole purpose of transporting agricultural products, plant food

materials, agricultural chemicals, or feed for livestock.

(14) "Nonprofit" means:

(A) organized as a nonprofit corporation under the Texas

Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's

Texas Civil Statutes); or

(B) organized and operated in a way that does not result in

accrual of distributable profits, realization of private gain

resulting from payment of compensation other than reasonable

compensation for services rendered by persons who are not members

of the organization, or realization of any other form of private

gain.

(15) "Seller-financed sale" means a retail sale of a motor

vehicle by a dealer licensed under Chapter 503, Transportation

Code, in which the seller collects all or part of the total

consideration in periodic payments and retains a lien on the

motor vehicle until all payments have been received. The term

does not include a:

(A) retail sale of a motor vehicle in which a person other than

the seller provides the consideration for the sale and retains a

lien on the motor vehicle as collateral;

(B) lease; or

(C) rental.

(16) "Mobile office" means a trailer designed to be used as an

office, sales outlet, or other workplace.

(17) "Lessor" means a person who acquires title to a new motor

vehicle for the purpose of leasing the vehicle to another person.

(18) "New motor vehicle" means a motor vehicle that, without

regard to mileage, has not been the subject of a retail tax.

(19) "Franchised dealer" has the meaning assigned the term by

Chapter 503, Transportation Code.

Acts 1981, 67th Leg., p. 1586, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., p. 2759, ch. 752, Sec.

5(c), eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 3211, ch. 553,

Sec. 1, 2, eff. Sept. 1, 1983; Acts 1989, 71st Leg., ch. 606,

Sec. 4, eff. Jan. 1, 1990; Acts 1991, 72nd Leg., ch. 524, Sec. 2,

eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 29, Sec. 1, eff.

Oct. 1, 1993; Acts 1993, 73rd Leg., ch. 169, Sec. 3, eff. Aug.

30, 1993; Acts 1993, 73rd Leg., ch. 587, Sec. 18, eff. Oct. 1,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 17.01(49), eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 1015, Sec. 1, eff. Jan. 1, 1996;

Acts 1997, 75th Leg., ch. 165, Sec. 30.251, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1040, Sec. 26, eff. Oct. 1, 1997; Acts

2003, 78th Leg., ch. 1325, Sec. 17.08, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

686, Sec. 1, eff. September 1, 2009.

Sec. 152.002. TOTAL CONSIDERATION. (a) "Total consideration"

means the amount paid or to be paid for a motor vehicle and its

accessories attached on or before the sale, without deducting:

(1) the cost of the motor vehicle;

(2) the cost of material, labor or service, interest paid, loss,

or any other expense;

(3) the cost of transportation of the motor vehicle before its

sale; or

(4) the amount of manufacturers' or importers' excise tax

imposed on the motor vehicle by the United States.

(b) "Total consideration" does not include:

(1) a cash discount;

(2) a full cash or credit refund to a customer of the sales

price of a motor vehicle returned to the seller;

(3) the amount charged for labor or service rendered in

installing, applying, remodeling, or repairing the motor vehicle

sold;

(4) a financing, carrying, or service charge or interest on

credit extended on a motor vehicle sold under a conditional sale

or other deferred payment contract;

(5) the value of a motor vehicle taken by a seller as all or a

part of the consideration for sale of another motor vehicle,

including any cash payment to the buyer under Section 348.404,

Finance Code;

(6) a charge for transportation of the motor vehicle after a

sale;

(7) motor vehicle inventory tax; or

(8) an amount made available to the customer under Subchapter G,

Chapter 382, Health and Safety Code.

(c) A person who is in the business of selling, renting, or

leasing motor vehicles, who obtains the certificate of title to a

motor vehicle, and who uses that motor vehicle for business or

personal purposes may deduct its fair market value from the total

consideration paid for a replacement vehicle if:

(1) the person obtains the certificate of title to the

replacement motor vehicle;

(2) the person uses the replacement motor vehicle for business

or personal purposes; and

(3) the replaced motor vehicle is offered for sale.

(d) A person who holds a vehicle lessor license under Chapter

2301, Occupations Code, or is specifically not required to obtain

a lessor license under Section 2301.254(a) of that code may

deduct the fair market value of a replaced motor vehicle that has

been leased for longer than 180 days and is titled to another

person if:

(1) either person:

(A) holds a beneficial ownership interest in the other person of

at least 80 percent; or

(B) acquires all of its vehicles exclusively from franchised

dealers whose franchisor shares common ownership with the other

person; and

(2) the replaced motor vehicle is offered for sale.

(e) A person who is a motor vehicle owner, is in the business of

renting motor vehicles, and holds a permit may deduct the fair

market value of a replaced motor vehicle that is titled to

another person if:

(1) either person:

(A) holds a beneficial ownership interest in the other person of

at least 80 percent; or

(B) acquires all of its vehicles exclusively from franchised

dealers whose franchisor shares common ownership with the other

person; and

(2) the replaced motor vehicle is offered for sale.

(f) Notwithstanding Subsection (a), the total consideration of a

used motor vehicle is the amount on which the tax is computed as

provided by Section 152.0412.

Acts 1981, 67th Leg., p. 1587, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1995, 74th Leg., ch. 945, Sec. 5, eff. Jan.

1, 1996; Acts 1999, 76th Leg., ch. 1042, Sec. 2, eff. Aug. 30,

1999; Acts 1999, 76th Leg., ch. 1467, Sec. 2.30, eff. Oct. 1,

1999; Acts 2001, 77th Leg., ch. 1263, Sec. 26, eff. Oct. 1, 2001;

Acts 2003, 78th Leg., ch. 1276, Sec. 14A.816, eff. Sept. 1, 2003.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

6, Sec. 1, eff. September 1, 2006.

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 1.08, eff. June 8, 2007.

Sec. 152.003. DUTIES OF COMPTROLLER. (a) The comptroller may:

(1) supervise the collection of taxes imposed by this chapter;

and

(2) establish rules for the determination of taxable value of

motor vehicles and the administration of this chapter.

(b) The comptroller shall furnish a copy of the rules to each

county tax assessor-collector.

(c) All county tax assessors-collectors shall consistently apply

the rules authorized by this section to the determination of

taxable value of each motor vehicle purchased in the state or

taxable under the use tax levied by this chapter.

Acts 1981, 67th Leg., p. 1588, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER B. IMPOSITION OF TAX

Sec. 152.021. RETAIL SALES TAX. (a) A tax is imposed on every

retail sale of every motor vehicle sold in this state. Except as

provided by this chapter, the tax is an obligation of and shall

be paid by the purchaser of the motor vehicle.

(b) The tax rate is 6-1/4 percent of the total consideration.

Acts 1981, 67th Leg., p. 1588, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 1,

Sec. 6, eff. Aug. 1, 1984; Acts 1987, 70th Leg., 2nd C.S., ch. 5,

art. 6, Sec. 1; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec.

16.02, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 29, Sec. 2,

eff. Oct. 1, 1993; Acts 1995, 74th Leg., ch. 1015, Sec. 2, eff.

Jan. 1, 1996.

For expiration of this section, see Subsection (c).

Sec. 152.0215. TEXAS EMISSIONS REDUCTION PLAN SURCHARGE. (a)

Except as provided by Subsection (a-1), a surcharge is imposed on

every retail sale, lease, or use of every on-road diesel motor

vehicle that is over 14,000 pounds and that is sold, leased, or

used in this state. The amount of the surcharge for a vehicle of

a model year 1996 or earlier is 2.5 percent of the total

consideration and for a vehicle of a model year 1997 or later,

one percent of the total consideration.

(a-1) The surcharge does not apply to a recreational vehicle, as

that term is defined by Section 522.004(b), Transportation Code,

that is not held or used for the production of income.

(b) The surcharge shall be collected at the same time and in the

same manner and shall be administered and enforced in the same

manner as the tax imposed under this chapter. The comptroller by

rule shall adopt any additional procedures needed for the

collection, administration, and enforcement of the surcharge

authorized by this section and shall deposit all remitted

surcharges to the credit of the Texas emissions reduction plan

fund.

(c) This section expires August 31, 2019.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 3, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1331, Sec. 22, eff.

July 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

835, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1125, Sec. 18, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 2.14, eff. June 8, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 19, eff. September 1, 2009.

Sec. 152.022. TAX ON MOTOR VEHICLE PURCHASED OUTSIDE THIS STATE.

(a) A use tax is imposed on a motor vehicle purchased at retail

sale outside this state and used on the public highways of this

state by a Texas resident or other person who is domiciled or

doing business in this state.

(b) The tax rate is 6-1/4 percent of the total consideration.

Acts 1981, 67th Leg., p. 1588, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 1,

Sec. 7, eff. Aug. 1, 1984; Acts 1987, 70th Leg., 2nd C.S., ch. 5,

art. 6, Sec. 2; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec.

16.03, eff. Sept. 1, 1991.

Sec. 152.023. TAX ON MOTOR VEHICLE BROUGHT INTO STATE BY NEW

TEXAS RESIDENT. (a) A use tax is imposed on a new resident of

this state who brings into this state a motor vehicle:

(1) that has been registered previously in the new resident's

name in any other state or foreign country; or

(2) that the person leased in another state or foreign country.

(b) Except as provided by Subsection (b-1), the tax is $90 for

each vehicle.

(b-1) The tax on a motor vehicle eligible to be issued

exhibition vehicle specialty license plates under Section

504.502, Transportation Code, is equal to the lesser of $90 or

6.25 percent of the total consideration.

(c) The tax imposed by this section is in lieu of the tax

imposed by Section 152.022.

Acts 1981, 67th Leg., p. 1589, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1999, 76th Leg., ch. 1414, Sec. 1, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

700, Sec. 1, eff. September 1, 2005.

Sec. 152.024. TAX ON AN EVEN EXCHANGE OF MOTOR VEHICLES. (a) A

tax is imposed on each party to a transaction involving the even

exchange of two motor vehicles.

(b) The tax on each party is $5.

(c) No transfer of title in an even exchange shall be

accomplished until the taxes have been paid.

Acts 1981, 67th Leg., p. 1589, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 152.025. TAX ON GIFT OF MOTOR VEHICLE. (a) A tax is

imposed on the recipient of a gift of a motor vehicle. This

section applies only if the person receiving the motor vehicle:

(1) receives the vehicle from:

(A) the person's:

(i) spouse;

(ii) parent or stepparent;

(iii) grandparent or grandchild;

(iv) child or stepchild;

(v) sibling; or

(vi) guardian; or

(B) a decedent's estate; or

(2) is exempt from federal income taxation under Section 501(a),

Internal Revenue Code of 1986, by being listed as an exempt

organization under Section 501(c)(3) of that code, and the

vehicle will be used for the purposes of the organization.

(b) The tax is $10.

Acts 1981, 67th Leg., p. 1589, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

686, Sec. 2, eff. September 1, 2009.

Sec. 152.026. TAX ON GROSS RENTAL RECEIPTS. (a) A tax is

imposed on the gross rental receipts from the rental of a rented

motor vehicle.

(b) The tax rate is 10 percent of the gross rental receipts from

the rental of a rented motor vehicle for 30 days or less and

6-1/4 percent of the gross rental receipts from the rental of a

rented motor vehicle for longer than 30 days.

(c) Except for a destroyed motor vehicle or an unrecovered

stolen motor vehicle, the total amount of gross rental receipts

tax paid by the owner, as defined by Section 152.001(9)(A) of

this code, on a motor vehicle registered under Section 152.061 of

this code may not be less than an amount equal to the tax that

would be imposed by Section 152.021 or 152.022 of this code but

for Subsection (d) of this section.

(d) The taxes imposed by Sections 152.021 and 152.022 of this

code are not due on a motor vehicle as long as it is registered

as a rental vehicle under Section 152.061 of this code.

Acts 1981, 67th Leg., p. 1589, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 1,

Sec. 8, eff. Aug. 1, 1984; Acts 1987, 70th Leg., 2nd C.S., ch. 5,

art. 6, Sec. 3; Acts 1991, 72nd Leg., ch. 16, Sec. 17.04, eff.

Aug. 26, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 16.04,

eff. Sept. 1, 1991.

Sec. 152.027. TAX ON METAL DEALER PLATES. (a) A use tax is

imposed on each person to whom is issued a metal dealer's plate

authorized by Chapter 503, Transportation Code.

(b) The tax is $25 for each plate issued.

(c) The tax imposed by this section is in lieu of any other tax

imposed by this chapter.

Acts 1981, 67th Leg., p. 1589, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 1,

Sec. 9, eff. Aug. 1, 1984; Acts 1997, 75th Leg., ch. 165, Sec.

30.252, eff. Sept. 1, 1997.

Sec. 152.028. USE TAX ON MOTOR VEHICLE BROUGHT BACK INTO STATE.

(a) A use tax is imposed on the operator of a motor vehicle that

was purchased tax-free under Section 152.092 of this code and

that is brought back into this state for use on the public

highways of this state. The tax is imposed at the time the motor

vehicle is brought back into this state.

(b) The tax rate is 6-1/4 percent of the total consideration.

Added by Acts 1983, 68th Leg., p. 722, ch. 167, Sec. 2, eff. May

20, 1983. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art.

1, Sec. 10, eff. Aug. 1, 1984; Acts 1987, 70th Leg., 2nd C.S.,

ch. 5, art. 6, Sec. 4; Acts 1991, 72nd Leg., 1st C.S., ch. 5,

Sec. 16.05, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1040,

Sec. 27, eff. Oct. 1, 1997.

SUBCHAPTER C. COLLECTION OF TAXES

Sec. 152.041. GENERAL COLLECTION PROCEDURE. (a) The tax

assessor-collector of the county in which an application for

registration or for a Texas certificate of title is made shall

collect taxes imposed by this chapter, subject to Section

152.0412, unless another person is required by this chapter to

collect the taxes.

(b) Except as provided by Section 152.069, the tax

assessor-collector may not accept an application unless the tax

and any penalty is paid.

(c) Except as provided by Subsection (f) and Section 152.047,

the tax imposed by Section 152.021 is due on the 20th working day

after the date the motor vehicle is delivered to the purchaser.

(d) Except as provided by Subsection (f), the tax imposed by

Section 152.022 is due on the 20th working day after the date the

motor vehicle is brought into this state.

(e) If a motor vehicle title applicant has paid the tax to the

seller who is required by this chapter to collect the tax and the

seller has failed to remit the tax to the county tax

assessor-collector, the tax assessor-collector may accept

application for title to the motor vehicle without the payment of

additional tax by the applicant. Before title to the motor

vehicle may be issued under these circumstances, the motor

vehicle title applicant must present satisfactory documentation

to the tax assessor-collector that the tax was paid. The county

tax assessor-collector shall notify the comptroller in writing of

the seller's failure to remit the tax. The notice must:

(1) be made before the 31st day after the date the application

for title is accepted;

(2) contain the name and address of the seller; and

(3) include any documentation of the payment of the tax provided

to the county tax assessor-collector by the motor vehicle title

applicant.

(f) The tax imposed by Section 152.021 or 152.022 on a motor

vehicle designed for commercial use is due on the 20th working

day after the date the motor vehicle is equipped with a body or

other equipment that enables the motor vehicle to be eligible to

be registered under the Transportation Code.

Acts 1981, 67th Leg., p. 1589, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 455, ch. 93, Sec. 11,

eff. Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 29, Sec. 3, eff.

Oct. 1, 1993; Acts 1999, 76th Leg., ch. 1467, Sec. 2.31, eff.

Oct. 1, 1999; Acts 2001, 77th Leg., ch. 1263, Sec. 27, eff. Sept.

1, 2001.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

6, Sec. 2, eff. September 1, 2006.

Sec. 152.0411. COLLECTION BY SELLERS. (a) Except as provided

by this section, a seller who makes a sale subject to the sales

tax imposed by Section 152.021 shall add the amount of the tax to

the sales price, and when the amount of the tax is added:

(1) it is a debt of the purchaser to the seller until paid; and

(2) if unpaid, it is recoverable at law in the same manner as

the original sales price.

(b) The seller shall collect the tax from the purchaser and

remit it to the tax assessor-collector in the time and manner

provided by law.

(c) This section applies only to the sale of a vehicle that is

to be titled and registered in Texas. If a purchaser intends to

register a vehicle outside Texas, the purchaser shall comply with

the terms of Section 152.092.

(d) This section does not apply to a seller-financed sale.

(e) This section applies only to a sale in which the seller is a

motor vehicle dealer who holds a dealer license issued under

Chapter 503, Transportation Code, or Chapter 2301, Occupations

Code.

(f) This section does not apply to the sale of a motor vehicle

with a gross weight in excess of 11,000 pounds. The seller of a

motor vehicle with a gross weight in excess of 11,000 pounds

shall maintain records of the sale in the manner and form, and

containing the information, required by the comptroller.

Added by Acts 1995, 74th Leg., ch. 1015, Sec. 3, eff. Jan. 1,

1996. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.253, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1040, Sec. 28, eff. Oct.

1, 1997; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.817, eff. Sept.

1, 2003.

Sec. 152.0412. STANDARD PRESUMPTIVE VALUE; USE BY TAX

ASSESSOR-COLLECTOR. (a) In this section, "standard presumptive

value" means the private-party transaction value of a motor

vehicle, as determined by the Texas Department of Motor Vehicles

based on an appropriate regional guidebook of a nationally

recognized motor vehicle value guide service, or based on another

motor vehicle guide publication that the department determines is

appropriate if a private-party transaction value for the motor

vehicle is not available from a regional guidebook described by

this subsection.

(b) If the amount paid for a motor vehicle subject to the tax

imposed by this chapter is equal to or greater than 80 percent of

the standard presumptive value of the vehicle, a county tax

assessor-collector shall compute the tax on the amount paid.

(c) If the amount paid for a motor vehicle subject to the tax

imposed by this chapter is less than 80 percent of the standard

presumptive value of the vehicle, a county tax assessor-collector

shall compute the tax on the amount that is equal to 80 percent

of the standard presumptive value of the vehicle, unless the

purchaser establishes the valuation of the vehicle as provided by

Subsection (d).

(d) A county tax assessor-collector shall compute the tax

imposed by this chapter on the valuation of a motor vehicle if

the valuation is shown on:

(1) documentation, including a receipt or invoice, provided by

the seller to the purchaser of the vehicle, but only if the

seller is a motor vehicle dealer operating under Subchapter B,

Chapter 503, Transportation Code, or under similar regulatory

requirements of another state; or

(2) an appraisal certified by an adjuster licensed under Chapter

4101, Insurance Code, by a motor vehicle dealer operating under

Subchapter B, Chapter 503, Transportation Code, or by an adjuster

or motor vehicle dealer licensed or operating under similar

regulatory requirements of another state.

(d-1) An appraisal described by Subsection (d)(2):

(1) must be on a form prescribed by the comptroller for that

purpose; and

(2) must be obtained by the purchaser of the vehicle not later

than the 20th working day after the date the motor vehicle is

delivered to the purchaser or is brought into this state, as

applicable.

(e) On request, a motor vehicle dealer operating under

Subchapter B, Chapter 503, Transportation Code, or under similar

regulatory requirements of another state shall provide a

certified appraisal of the valuation of a motor vehicle. The

comptroller by rule shall establish a fee that a dealer may

charge for providing the certified appraisal. The county tax

assessor-collector shall retain a copy of a certified appraisal

received under this section for a period prescribed by the

comptroller.

(f) The Texas Department of Motor Vehicles shall maintain

information on the standard presumptive values of motor vehicles

as part of the department's registration and title system. The

department shall update the information at least quarterly each

calendar year and publish, electronically or otherwise, the

updated information.

(g) This section does not apply to a transaction described by

Section 152.024 or 152.025.

(h) This section does not apply to a motor vehicle disposed of

in accordance with Chapter 2303, Occupations Code, or Chapter 70,

Property Code, or sold by a federal, state, or local governmental

entity at public auction, including an auction authorized by

Chapter 683, Transportation Code.

(i) This section does not apply to a motor vehicle that is

eligible for a specialty license plate under Section 504.501,

Transportation Code.

(j) The requirements of Section 520.031, Transportation Code,

continue to apply to a transferee of a used motor vehicle who

obtains an appraisal under Subsection (d)(2), and obtaining an

appraisal does not modify those requirements.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

6, Sec. 3, eff. October 1, 2006.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

825, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3K.08, eff. September 1, 2009.

Sec. 152.042. COLLECTION OF TAX ON METAL DEALER PLATES. A

person required to pay the tax imposed by Section 152.027 shall

pay the tax to the Texas Department of Motor Vehicles, and the

department may not issue the metal dealer's plates until the tax

is paid.

Acts 1981, 67th Leg., p. 1589, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1995, 74th Leg., ch. 165, Sec. 22(70), eff.

Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3K.09, eff. September 1, 2009.

Sec. 152.043. COLLECTION OF TAX ON MOTOR VEHICLES OPERATED BY

NONRESIDENTS. A person doing business in this state who

registers a motor vehicle under Section 502.054, Transportation

Code, shall pay the tax imposed by Section 152.022 of this code

to the comptroller on or before the day the motor vehicle is

brought into Texas.

Acts 1981, 67th Leg., p. 1590, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.254, eff.

Sept. 1, 1997.

Sec. 152.044. PAYMENT BY SELLER. (a) If the comptroller on an

audit of the records of a seller finds that the amount of tax due

was incorrectly reported on a joint statement and that the amount

of tax paid was less than the amount due, the seller and

purchaser are jointly and severally liable for the amount of the

tax determined to be due.

(b) The comptroller shall ascertain compliance with the terms of

this section. If the comptroller on an audit of the records of a

motor vehicle dealer finds that the documents necessary to title

and register a motor vehicle in the name of the purchaser of the

motor vehicle have not been executed and delivered to the tax

assessor-collector, together with tax due, if any, the motor

vehicle dealer is liable for the amount of the tax due, plus

penalty and interest, if any.

Acts 1981, 67th Leg., p. 1590, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1993, 73rd Leg., ch. 587, Sec. 19, eff.

Oct. 1, 1993; Acts 1995, 74th Leg., ch. 1015, Sec. 4, eff. Jan.

1, 1996.

Sec. 152.045. COLLECTION OF TAX ON GROSS RENTAL RECEIPTS. (a)

Except as inconsistent with this chapter and rules adopted under

this chapter, an owner of a motor vehicle subject to the tax on

gross rental receipts shall report and pay the tax to the

comptroller in the same manner as the Limited Sales, Excise and

Use Tax is reported and paid by retailers under Chapter 151 of

this code.

(b) The owner shall add the tax to the rental charge, and when

added, the tax is:

(1) a part of the rental charge;

(2) a debt owed to the motor vehicle owner by the person renting

the vehicle; and

(3) recoverable at law in the same manner as the rental charge.

(c) The comptroller may proceed against a person renting a motor

vehicle for any unpaid gross rental receipts tax.

Acts 1981, 67th Leg., p. 1590, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec.

16.06, eff. Sept. 1, 1991.

Sec. 152.046. CHANGE IN TAX STATUS OF MOTOR VEHICLE. (a) If

the owner, as defined by Section 152.001(9)(A) of this code, of a

motor vehicle registered as a rental vehicle ceases to use the

vehicle for rental, the owner shall report and remit on the next

report required to be filed with the comptroller by Section

152.045(a) of this code any unpaid portion of gross rental

receipts tax imposed by Section 152.026 of this code.

(b) An owner of a motor vehicle on which the motor vehicle sales

or use tax has been paid who subsequently uses the vehicle for

rental shall collect the gross rental receipts tax imposed by

this chapter from the person renting the vehicle. The owner may

credit an amount equal to the motor vehicle sales or use tax paid

by the owner to the comptroller against the amount of gross

rental receipts due. This credit is not transferable and cannot

be applied against tax due and payable from the rental of another

vehicle belonging to the same owner.

(c) For the purpose of determining the amount of minimum tax due

under Section 152.026(c) of this code only, an owner of a motor

vehicle on which the tax on gross rental receipts is imposed may

credit against the amount of gross rental receipts due an amount

equal to the tax on gross rental receipts the owner has paid to

any other state. This credit is not transferable and cannot be

applied against tax due and payable from the rental of another

vehicle belonging to the same owner.

Acts 1981, 67th Leg., p. 1590, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 152.047. COLLECTION OF TAX ON SELLER-FINANCED SALE. (a)

Except as inconsistent with this chapter and rules adopted under

this chapter, the seller of a motor vehicle shall report and pay

the tax imposed on a seller-financed sale to the comptroller on

the seller's receipts from seller-financed sales in the same

manner as the sales tax is reported and paid by a retailer under

Sections 151.401, 151.402, 151.405, 151.406, 151.409, 151.423,

151.424, and 151.425.

(b) If a note, mortgage, account receivable, or other document

evidencing the purchaser's indebtedness to the seller of a

vehicle sold subject to a seller-financed sale does not bear

interest, it will be conclusively presumed that the total

consideration for the sale is principal.

(c) If a note, mortgage, account receivable, or other document

evidencing the purchaser's indebtedness to the seller of a

vehicle sold subject to a seller-financed sale bears interest, it

is conclusively presumed that interest accrues and is paid by the

purchaser on a straight line basis.

(d) The seller shall add the tax imposed on a seller-financed

sale to the sales price of the vehicle sold, and when added, the

tax is:

(1) a part of the sales price;

(2) a debt owed to the seller by the purchaser; and

(3) recoverable at law in the same manner as the sales price.

(e) Regardless of the accounting method used by the seller, the

seller shall collect and pay the tax imposed on a seller-financed

sale to the comptroller as the seller receives the proceeds of

the sale.

(f) If the seller fails to apply, not later than the 60th day

after the date the motor vehicle is delivered to the purchaser,

for registration and a Texas certificate of title for a motor

vehicle sold in a seller-financed sale in accordance with Section

152.069, the seller is liable for all unpaid tax on the total

consideration, and the tax is due and must be sent to the

comptroller with the first report after the expiration of the

prescribed period.

(g) If a seller factors, assigns, or otherwise transfers the

right to receive payments, all unpaid tax is due on the total

consideration not reported at the time the agreement is factored,

assigned, or otherwise transferred. The seller shall report and

submit the tax in the report period in which the right to receive

the payment is factored, assigned, or otherwise transferred. The

seller may not take a deduction in the amount of tax due if a

transfer at a discount is made.

(g-1) Subsection (g) does not apply to a transaction by a

dealer, as defined by Section 503.001, Transportation Code, in

which the dealer:

(1) sells a purchaser's account to a person registered under

Section 152.0475 as a related finance company; or

(2) grants a security interest in a purchaser's account but

retains custody and control of the account and the right to

receive payments in the absence of a default under the security

agreement.

(h) The comptroller may proceed against the purchaser in a

seller-financed sale for the amount of any tax not paid by the

purchaser.

(i) The comptroller shall adopt rules and promulgate forms

necessary to implement this section.

Added by Acts 1993, 73rd Leg., ch. 29, Sec. 4, eff. Oct. 1, 1993.

Amended by Acts 2001, 77th Leg., ch. 1263, Sec. 28, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

191, Sec. 1, eff. July 1, 2007.

Sec. 152.0472. DETERMINATION OF WHETHER LOAN IS FACTORED,

ASSIGNED, OR TRANSFERRED. (a) A seller is not considered to

have factored, assigned, or transferred a loan under Section

152.047(g) if:

(1) a loan through a seller is pledged as security for the sale

of bonds:

(A) to a qualified institutional buyer, as that term is defined

by 17 C.F.R. Section 230.144A, that is not affiliated to the

seller;

(B) to an institutional accredited investor, as that term is

defined by 17 C.F.R. Section 230.501(a)(1), (2), (3), or (7),

that is not affiliated to the seller; or

(C) in a public offering;

(2) the right to receive payments and the risk of loss on

nonpayment remains with the seller or an affiliated collection

entity acting as agent of the seller; and

(3) bondholders receive only interest and principal.

(b) Notwithstanding Subsection (a), the seller may elect to pay

all unpaid tax imposed under this chapter on the total

consideration. A seller that makes this election is entitled to

a credit or reimbursement for the taxes paid under this chapter

on the remaining unpaid balance of the contract for which the

seller has not received payment or has not otherwise collected

the tax due. The seller shall take the tax credit or

reimbursement on the seller's seller-finance return. The tax

credit or reimbursement does not accrue interest.

Added by Acts 2007, 80th Leg., R.S., Ch.

931, Sec. 8, eff. June 15, 2007.

Sec. 152.0475. REGISTRATION OF RELATED FINANCE COMPANY. (a)

"Related finance company" means a person in which at least 80

percent of the ownership is identical to the ownership of a

dealer, as defined by Section 503.001, Transportation Code.

(b) The comptroller shall establish a registration system for

related finance companies under this section.

(c) A related finance company may annually register with the

comptroller on a form prescribed by the comptroller. The

comptroller shall make the forms available to the public.

(d) The comptroller may charge an annual fee for each

registration. The fee may not exceed $1,500.

(e) The comptroller may adopt rules to implement this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

191, Sec. 2, eff. July 1, 2007.

Sec. 152.048. GROSS RECEIPTS PRESUMED SUBJECT TO TAX. (a) All

gross receipts of a seller required to obtain a permit under

Section 152.065 are presumed to be subject to the provisions of

this code.

(b) The presumption provided by Subsection (a) does not apply to

receipts:

(1) on which a tax imposed under other law is computed and paid

to the comptroller; or

(2) for which a properly completed resale or exemption

certificate is accepted by the seller.

(c) The seller may overcome the presumption under Subsection (a)

by credible evidence that the receipts are not from a

seller-financed sale or that the tax on those receipts has been

sent to the comptroller.

Added by Acts 1993, 73rd Leg., ch. 29, Sec. 4, eff. Oct. 1, 1993.

SUBCHAPTER D. TAX ENFORCEMENT PROCEDURES

Sec. 152.061. REGISTRATION OF MOTOR VEHICLE PURCHASED FOR

RENTAL. (a) An owner of a motor vehicle purchased for rental

may furnish the county tax assessor-collector a rental

certificate in lieu of the motor vehicle sales or use tax imposed

by Sections 152.021 and 152.022 of this code. The county tax

assessor-collector shall accept the motor vehicle for

registration and issue a receipt for the license and title

application.

(b) A rental certificate may be furnished by:

(1) a dealer licensed under Chapter 503, Transportation Code; or

(2) the owner if the vehicle is for use in a rental business

that rents at least five different motor vehicles within any

12-month period.

(c) The rental certificate shall be in a form designated by the

comptroller and must contain:

(1) the name, address, and signature of the owner;

(2) the owner's or dealer's license number or a statement by the

owner that the rental business of the owner meets the activity

requirements of Subsection (b) of this section;

(3) the motor vehicle identification number; and

(4) the amount of total consideration for the motor vehicle and

the amount of tax that would be due if the rental certificate had

not been furnished.

Acts 1981, 67th Leg., p. 1591, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.255, eff.

Sept. 1, 1997.

Sec. 152.062. REQUIRED STATEMENTS. (a) The persons obligated

by this chapter to pay taxes on the transaction shall file a

joint statement with the tax assessor-collector of the county in

which the application for registration and for a Texas

certificate of title is made.

(b) The statement must be in the following form:

(1) if a motor vehicle is sold, the seller and purchaser shall

make a joint statement of the then value in dollars of the total

consideration for the vehicle;

(2) if the ownership of a motor vehicle is transferred as the

result of an even exchange, the principal parties shall make a

joint statement describing the nature of the transaction; or

(3) if the ownership of a motor vehicle is transferred as the

result of a gift, the principal parties shall make a joint

statement describing the nature of the transaction and the

relationship between the principal parties.

(b-1) A joint statement required by Subsection (b)(3) must be

notarized.

(c) If a party to a sale, even exchange, or gift is a

corporation, the president, vice-president, secretary, manager,

or other authorized officer of the corporation shall make the

statement for the corporation.

(d) Repealed by Acts 1999, 76th Leg., ch. 1467, Sec. 4.01(3),

eff. June 19, 1999.

(e) The tax assessor-collector shall examine each joint

statement for the purpose of determining the truth and accuracy

of the information it contains. If the tax assessor-collector or

the comptroller has reason to question the truth of the

information in a statement, or if any material fact fails to meet

the guidelines promulgated by the comptroller, the tax

assessor-collector or the comptroller shall require any party to

the statement to furnish substantiation of information contained

in the statement.

(f) The tax assessor-collector shall immediately report to the

nearest peace officer and to the comptroller, the name and

address of each party whose name is signed on a joint statement

found to be false in any material fact.

(g) The tax assessor-collector shall keep a copy of each

statement and any substantiating materials required to be

furnished in connection therewith until it is called for by the

comptroller for auditing or by any court of competent

jurisdiction.

Acts 1981, 67th Leg., p. 1591, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 1,

Sec. 45, eff. Aug. 1, 1984; Acts 1993, 73rd Leg., ch. 587, Sec.

20, eff. Oct. 1, 1993; Acts 1999, 76th Leg., ch. 1467, Sec. 4.01,

eff. June 19, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

686, Sec. 3, eff. September 1, 2009.

Sec. 152.063. RECORDS. (a) The seller of a motor vehicle shall

keep at his principal office for at least four years from the

date of the sale a complete record of each retail sale of a motor

vehicle. The record must include a copy of the invoice of each

vehicle sold. The invoice copy must show the full price of the

motor vehicle and the itemized price of all its accessories. All

sales and supporting records of a seller are open to inspection

and audit by the comptroller.

(b) The owner of a motor vehicle used for rental purposes shall

keep for four years after purchase of a motor vehicle records and

supporting documents containing the following information on the

amount of:

(1) total consideration for the motor vehicle;

(2) motor vehicle sales or use tax paid on the motor vehicle;

(3) gross rental receipts received from the rental of the motor

vehicle; and

(4) gross rental receipts tax paid to the comptroller on each

motor vehicle used for rental purposes by the owner.

(c) No mileage records are required.

(d) A seller's business records must show the total receipts

from all sources of income and expense, including transactions

involving motor vehicles.

(e) For a retail sale for which the seller receives full payment

at the time of sale, the seller shall keep, at the seller's

principal office for at least four years from the date of the

sale, documentation of complete payment in the form of:

(1) a copy of the payment instrument or a receipt for cash

received; and

(2) a copy of the receipt for title application, registration,

and motor vehicle tax issued by the county tax

assessor-collector.

(f) For a sale for resale, the seller shall keep, at the

seller's principal office for at least four years from the date

of the sale, the purchaser's written statement of resale on a

form prescribed by the comptroller.

(g) Any person, other than the seller's employee, acting for the

seller of a motor vehicle has the same record-keeping

responsibilities as the seller.

Acts 1981, 67th Leg., p. 1591, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1993, 73rd Leg., ch. 587, Sec. 21, eff.

Oct. 1, 1993; Acts 1997, 75th Leg., ch. 1040, Sec. 29, eff. Oct.

1, 1997.

Sec. 152.0635. RECORDS OF CERTAIN SELLERS. (a) In addition to

the requirements prescribed by Section 152.063, a seller engaged

in seller-financed sales who has a permit under Section 152.065

shall keep the records required by this section.

(b) For seller-financed sales, the seller shall keep at the

seller's principal office for at least four years from the date

on which the seller receives the final payment for the motor

vehicle:

(1) the lienholder's copy of the receipt for title application,

registration, and motor vehicle tax issued by a county tax

assessor-collector; and

(2) a ledger or other document containing a complete record of

the payment history for that motor vehicle, including:

(A) the name and address of the purchaser;

(B) the total consideration;

(C) the amount of the down payment received at the time the

motor vehicle is sold;

(D) the date and amount of each subsequent payment;

(E) the date of sale; and

(F) the date of any repossession.

(c) For retail sales paid in full at the time of sale, the

seller shall keep at the seller's principal office for at least

four years from the date of the sale documentation of complete

payment in the form of:

(1) a copy of the payment instrument or a receipt for cash

received; and

(2) a copy of the receipt for title application, registration,

and motor vehicle tax issued by the county tax

assessor-collector.

(d) For sales for resale, the seller shall keep at the seller's

principal office for at least four years from the date of the

sale the purchaser's written statement of resale on a form

prescribed by the comptroller.

Added by Acts 1993, 73rd Leg., ch. 29, Sec. 5, eff. Oct. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 1040, Sec. 30, eff. Oct. 1,

1997.

Sec. 152.064. TAX RECEIPTS. (a) The comptroller shall

prescribe the form of a tax receipt to be issued to a person

paying a tax imposed by this chapter.

(b) The tax assessor-collector of each county shall:

(1) issue a receipt to the person paying a tax imposed by this

chapter; and

(2) send a copy of the receipt to the comptroller according to

the instructions of the comptroller.

Acts 1981, 67th Leg., p. 1592, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 1361, ch. 280, Sec. 2,

eff. Sept. 1, 1983; Acts 1997, 75th Leg., ch. 357, Sec. 1, eff.

Jan. 1, 1998.

Sec. 152.065. REQUIRED PERMITS. A motor vehicle owner required

to collect, report, and pay a tax on gross rental receipts

imposed by this chapter and a seller required to collect, report,

and pay a tax on a seller-financed sale shall register as a

retailer with the comptroller in the same manner as is required

of a retailer under Subchapter F, Chapter 151.

Acts 1981, 67th Leg., p. 1592, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1993, 73rd Leg., ch. 29, Sec. 6, eff. Oct.

1, 1993.

Sec. 152.066. DEFICIENCY DETERMINATION; PENALTY AND INTEREST.

(a) The comptroller shall give written notice to the seller of a

motor vehicle of a deficiency determination made under Section

152.044 of this code.

(b) A person who fails to pay a tax imposed by this chapter when

due forfeits five percent of the amount due as a penalty, and if

the person fails to pay the tax within 30 days after the day on

which the tax is due, the person forfeits an additional five

percent.

(c) The minimum penalty imposed by this section is $1.

(d) Except in the case of the gross receipts tax, interest

begins to accrue on delinquent taxes 60 days after the day on

which the joint statement was executed. Delinquent taxes on gross

rental receipts draw interest beginning 60 days from the due

date.

Acts 1981, 67th Leg., p. 1592, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 455, ch. 93, Sec. 12,

eff. Sept. 1, 1983; Acts 1997, 75th Leg., ch. 1040, Sec. 31, eff.

Oct. 1, 1997.

Sec. 152.067. PETITION FOR REDETERMINATION OF A DEFICIENCY. (a)

The comptroller shall:

(1) promulgate rules under which the seller may petition for a

redetermination of deficiency; and

(2) grant an oral hearing to any seller who requests a hearing.

(b) The comptroller may increase or decrease the determination

of deficiency before it becomes final, but the amount may be

increased only if the comptroller asserts a claim for the

increase at or before the oral hearing.

(c) If the comptroller asserts a claim for an increase in the

determination, the seller is entitled to a 30-day continuance of

the hearing in order to obtain other evidence relating to the

items on which the increase is based.

Acts 1981, 67th Leg., p. 1592, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 152.068. REVOCATION OF MOTOR VEHICLE RETAIL SELLER'S

PERMIT. (a) The comptroller may revoke or suspend any one or

more of the permits held by a person if that person fails to

comply with a provision of this chapter or with a rule of the

comptroller relating to a tax imposed by this chapter.

(b) Before revoking or suspending the permit, the comptroller

must provide the permit holder with a hearing. The permit holder

must be given at least 20 days' notice specifying the time and

place of hearing and requiring that the permit holder show cause

why the permit or permits should not be revoked or suspended.

(c) The comptroller shall give the person notice of the

suspension or revocation of any permit.

(d) Notice required by this section must be written and may be

served either personally or by mail.

(e) The comptroller may not issue a new permit after the

revocation of a permit unless satisfied that the former permit

holder will comply with the provisions of this chapter and the

rules of the comptroller. The comptroller may prescribe the terms

under which a suspended permit may be reissued.

(f) The permit holder or person whose permit is revoked may

appeal the comptroller's action in the same manner as a final

deficiency determination may be appealed.

Acts 1981, 67th Leg., p. 1593, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1993, 73rd Leg., ch. 29, Sec. 7, eff. Oct.

1, 1993.

Sec. 152.069. REGISTRATION OF MOTOR VEHICLE USING

SELLER-FINANCING. (a) The seller of a motor vehicle sold in a

seller-financed sale shall apply for the registration of, and a

Texas certificate of title for, the motor vehicle in the name of

the purchaser to the appropriate county tax assessor-collector

not later than the 45th day after the date the motor vehicle is

delivered to the purchaser.

(b) The seller shall provide to the county tax

assessor-collector a joint statement as prescribed by Section

152.062 in lieu of the motor vehicle sales tax imposed by Section

152.021. The statement shall include the seller's permit

identification number issued by the comptroller.

Added by Acts 1993, 73rd Leg., ch. 29, Sec. 8, eff. Oct. 1, 1993.

Amended by Acts 1997, 75th Leg., ch. 1040, Sec. 32, eff. Oct. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

793, Sec. 16, eff. September 1, 2009.

SUBCHAPTER E. EXEMPTIONS

Sec. 152.081. DRIVER TRAINING MOTOR VEHICLES. The taxes imposed

by this chapter do not apply to the sale or use of a motor

vehicle that is:

(1) owned by a motor vehicle dealer as defined by Section

503.001, Transportation Code;

(2) purchased in this state; and

(3) loaned free of charge by the dealer to a public school for

use in an approved standard driver training course.

Acts 1981, 67th Leg., p. 1593, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.256, eff.

Sept. 1, 1997.

Sec. 152.082. SALE OF MOTOR VEHICLE TO OR USE OF MOTOR VEHICLE

BY PUBLIC AGENCY. The taxes imposed by this chapter do not apply

to the sale of a motor vehicle to or use of a motor vehicle by a

public agency if the motor vehicle is operated with an exempt

license plate issued under Section 502.201 or 502.206,

Transportation Code.

Acts 1981, 67th Leg., p. 1593, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.257, eff.

Sept. 1, 1997.

Sec. 152.083. LEASE OF MOTOR VEHICLE TO PUBLIC AGENCY. (a) The

taxes imposed by this chapter do not apply to the purchase of a

motor vehicle that is to be leased to a public agency.

(b) This exemption applies only if the person purchasing the

motor vehicle to be leased presents the tax assessor-collector a

form prescribed and provided by the comptroller and showing:

(1) the identification of the motor vehicle;

(2) the name and address of the lessor and the lessee; and

(3) verification by an officer of the public agency to which the

motor vehicle will be leased that the agency will operate the

vehicle with an exempt license plate issued under Section 502.201

or 502.206, Transportation Code.

(c) If a motor vehicle for which the tax has not been paid

ceases to be leased to a public agency, the owner shall notify

the comptroller on a form provided by the comptroller and shall

pay the sales or use tax on the motor vehicle based on the

owner's book value of the motor vehicle. The tax is imposed at

the same rate that is provided by Section 152.021(b) of this

code.

Acts 1981, 67th Leg., p. 1593, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.258, eff.

Sept. 1, 1997.

Sec. 152.084. RENTAL OF MOTOR VEHICLE TO PUBLIC AGENCY. The

taxes imposed by this chapter do not apply to the rental of a

motor vehicle to a public agency. The tax which would have been

remitted on gross rental receipts without this exemption shall be

deemed to have been remitted for the purpose of calculating the

minimum gross rental receipts tax imposed by Section 152.026 of

this code.

Acts 1981, 67th Leg., p. 1594, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 152.085. RENTAL OF MOTOR VEHICLE FOR PURPOSES OF RE-RENTAL.

(a) The taxes imposed by this chapter on the gross rental

receipts from the rental of a motor vehicle do not apply to the

rental of a motor vehicle for the purpose of re-rental.

(b) The minimum gross rental receipts tax imposed by Section

152.026 of this code remains the obligation of the owner as

defined by Section 152.001(9)(A) of this code. The owner may

credit all gross rental receipts taxes paid to the comptroller on

the re-rental of a motor vehicle registered under Section 152.061

of this code for the purpose of calculating the amount of minimum

gross rental receipts tax due.

(c) A person authorized by Section 152.061 of this code to

register motor vehicles for rental may issue an exemption

certificate to the owner of the motor vehicle. An owner who takes

the certificate in good faith is relieved of the burden of

proving that the motor vehicle was rented for purposes of

re-rental.

Acts 1981, 67th Leg., p. 1594, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 152.086. MOTOR VEHICLES DRIVEN BY HANDICAPPED PERSONS. (a)

The taxes imposed by this chapter do not apply to the sale or

use of a motor vehicle that:

(1) has been or will be modified before the second anniversary

of the date of purchase for operation by, or for the

transportation of, an orthopedically handicapped person; and

(2) is driven by or used for the transportation of an

orthopedically handicapped person.

(b) The comptroller shall promulgate rules to ensure that motor

vehicles exempted from taxation by this section are used

primarily by orthopedically handicapped persons. The comptroller

may require any individual seeking exemption under this section

to present information establishing qualification for the

exemption.

(b-1) The seller of a motor vehicle may not collect the tax from

the purchaser of the motor vehicle if the purchaser:

(1) signs at the time of the purchase an exemption certificate

that:

(A) is on a form designated by the comptroller; and

(B) contains all information the comptroller considers

reasonable to establish qualification for the exemption at the

time of sale; and

(2) presents any other documentation or information the

comptroller requires by rule.

(b-2) Notwithstanding any other provision of this section or

other law, the seller of a motor vehicle may rely on a properly

executed and signed exemption certificate under Subsection (b-1)

and does not have a duty to investigate the propriety of an

exemption certificate that is valid on the certificate's face. A

seller who relies on an exemption certificate as provided by this

subsection is not liable for the payment of motor vehicle sales

taxes that would otherwise be due as a result of a motor vehicle

sale.

(c) If the comptroller finds that the motor vehicle is not used

primarily for the purposes specified in this Act or that the

exemption should not have been granted, the comptroller shall

assess the tax in an amount that would have been due had the

exemption not been given under this section.

Acts 1981, 67th Leg., p. 1594, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., p. 2758, ch. 752, Sec.

5(b), eff. Jan. 1, 1982; Acts 2003, 78th Leg., ch. 209, Sec. 25,

eff. Oct. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

294, Sec. 1, eff. September 1, 2009.

Sec. 152.087. FIRE TRUCKS AND EMERGENCY MEDICAL SERVICES

VEHICLES. The taxes imposed by this chapter do not apply to the

purchase, rental, or use of a fire truck, emergency medical

services vehicle as defined by Section 773.003, Health and Safety

Code, or other motor vehicle used exclusively for fire-fighting

purposes or for emergency medical services when purchased by:

(1) a volunteer fire department;

(2) a nonprofit emergency medical service provider that receives

a federal income tax exemption under Section 501(a), Internal

Revenue Code of 1986, as an organization described by Section

501(c)(3), Internal Revenue Code of 1986; or

(3) an emergency medical service provider to which Section

502.204, Transportation Code, applies.

Acts 1981, 67th Leg., p. 1594, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 606, Sec. 3, eff. Jan.

1, 1990; Acts 1993, 73rd Leg., ch. 169, Sec. 2, eff. Aug. 30,

1993; Acts 1997, 75th Leg., ch. 165, Sec. 30.259, eff. Sept. 1,

1997.

Sec. 152.088. MOTOR VEHICLES USED FOR RELIGIOUS PURPOSES. The

taxes imposed by this chapter do not apply to the sale or use of

or the receipts from the rental of a motor vehicle that is used

for religious purposes.

Acts 1981, 67th Leg., p. 1595, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 152.089. EXEMPT VEHICLES. (a) The taxes imposed by this

chapter do not apply to interstate motor vehicles, trailers, and

semitrailers; provided that if a motor vehicle, trailer, or

semitrailer ceases to be used as an interstate motor vehicle,

trailer, or semitrailer within one year of either the date the

vehicle was purchased in Texas or the date the vehicle was first

brought into Texas, the taxes imposed by this chapter will apply

at that time.

(b) If a motor vehicle is no longer leased for interstate use,

the owner shall notify the comptroller on a form provided by the

comptroller. The owner shall pay a tax at the rate prescribed by

Section 152.021(b) on the motor vehicle based on the owner's book

value of the motor vehicle.

(c) In this section, "interstate motor vehicle" means a motor

vehicle that is operated in this state and another state or

country and for which registration fees could be apportioned if

the motor vehicle were registered in a state or province of a

country that is a member of the International Registration Plan.

The term includes a bus used in transportation of chartered

parties if the bus meets all the standards required of other

motor vehicles for apportioned registration fees. The term does

not include a vehicle leased for less than 181 days or a vehicle

that has Texas license plates and does not operate under the

International Registration Plan.

Added by Acts 1981, 67th Leg., p. 2754, ch. 752, Sec. 1(b), eff.

Jan. 1, 1982. Amended by Acts 1993, 73rd Leg., ch. 587, Sec. 22,

eff. Oct. 1, 1993; Acts 1995, 74th Leg., ch. 705, Sec. 9, eff.

Sept. 1, 1997.

Sec. 152.090. CERTAIN HYDROGEN-POWERED MOTOR VEHICLES. (a) In

this section, "hydrogen-powered motor vehicle" means a vehicle

that meets the Phase II standards established by the California

Air Resources Board as of September 1, 2007, for an ultra

low-emission vehicle II or stricter Phase II emission standards

established by that board and:

(1) is hydrogen power capable and has a fuel economy rating of

at least 45 miles per gallon; or

(2) is fully hydrogen-powered.

(b) The taxes imposed by this chapter do not apply to the sale

or use of a hydrogen-powered motor vehicle.

Added by Acts 2007, 80th Leg., R.S., Ch.

1266, Sec. 10, eff. September 1, 2007.

Sec. 152.091. FARM OR TIMBER USE. (a) The taxes imposed by

this chapter do not apply to the sale or use of a:

(1) farm machine, trailer, or semitrailer for use primarily for

farming and ranching, including the rearing of poultry, and use

in feedlots; or

(2) machine, trailer, or semitrailer for use primarily for

timber operations.

(b)(1) The taxes imposed by this chapter do not apply to the

purchase of a:

(A) farm machine, trailer, or semitrailer that is to be leased

for use primarily for farming and ranching, including the rearing

of poultry, and use in feedlots; or

(B) machine, trailer, or semitrailer that is to be leased for

use primarily for timber operations.

(2) The exemption provided by this subsection applies only if

the person purchasing the machine, trailer, or semitrailer to be

leased presents the tax assessor-collector a form prescribed and

provided by the comptroller showing:

(A) the identification of the motor vehicle;

(B) the name and address of the lessor and the lessee; and

(C) verification by the lessee that the machine, trailer, or

semitrailer will be used primarily for:

(i) farming and ranching, including the rearing of poultry, and

use in feedlots; or

(ii) timber operations.

(3) If a motor vehicle for which the tax has not been paid

ceases to be leased for use primarily for farming and ranching,

including the rearing of poultry, and use in feedlots or timber

operations, the owner shall notify the comptroller on a form

provided by the comptroller and shall pay the sales or use tax on

the motor vehicle based on the owner's book value of the motor

vehicle. The tax is imposed at the same percentage rate that is

provided by Section 152.021(b).

(c) The taxes imposed by this chapter do not apply to the rental

of a farm machine, a trailer, or a semitrailer for use primarily

for farming and ranching, including the rearing of poultry, and

use in feedlots, or a machine, a trailer, or a semitrailer for

use primarily for timber operations. The tax that would have been

remitted on gross rental receipts without this exemption shall be

deemed to have been remitted for the purpose of calculating the

minimum gross rental receipts imposed by Section 152.026. The

exemption provided by this subsection applies only if the owner

of the motor vehicle obtains in good faith an exemption

certificate from the person to whom the vehicle is being rented.

(d) For purposes of this section, a machine is used "primarily

for timber operations" if the machine is a self-propelled motor

vehicle that is specially adapted to perform a specialized

function in the production of timber, including land preparation,

planting, maintenance, and gathering of trees commonly grown for

commercial timber. The term does not include a self- propelled

motor vehicle used to transport timber or timber products.

Added by Acts 1983, 68th Leg., p. 3211, ch. 553, Sec. 3, eff.

Sept. 1, 1983. Amended by Acts 1999, 76th Leg., ch. 631, Sec. 16,

eff. Oct. 1, 2001; Acts 2001, 77th Leg., ch. 1263, Sec. 29, eff.

Oct. 1, 2001.

Sec. 152.092. MOTOR VEHICLES TRANSPORTED OUT OF STATE. (a) The

taxes imposed by this chapter do not apply to the retail sale of

a motor vehicle that is transported out of state, prior to any

use in this state other than the transportation of the vehicle

out of state, for use exclusively outside this state.

(b) To qualify for the exemption provided by this section the

purchaser of a motor vehicle must sign at the time of the

purchase an exemption certificate that:

(1) is on a form designated by the comptroller;

(2) contains all information the comptroller considers

reasonable;

(3) is signed by the purchaser; and

(4) provides that the purchaser, by signing the certificate,

authorizes the comptroller to provide a copy of the certificate

to the state of intended use and registration.

Added by Acts 1983, 68th Leg., p. 722, ch. 167, Sec. 1, eff. May

20, 1983. Renumbered from Sec. 152.090 by Acts 1987, 70th Leg.,

ch. 167, Sec. 5.01(a)(53). Amended by Acts 1993, 73rd Leg., ch.

587, Sec. 23, eff. Oct. 1, 1993.

Sec. 152.093. MOTOR VEHICLES SOLD TO CERTAIN LICENSED CHILD-CARE

FACILITIES. (a) The taxes imposed by this chapter do not apply

to a motor vehicle:

(1) purchased, used, or rented by a qualified residential

child-care facility; and

(2) intended for use primarily in transporting the children

residing in the facility under a state license.

(b) In this section, "qualified residential child-care facility"

means a child-care facility:

(1) licensed under Chapter 42, Human Resources Code, to provide

residential care 24 hours a day to both:

(A) children who do not require specialized services or

treatment; and

(B) children who are emotionally disturbed; and

(2) in which children of both classifications listed in

Subdivision (1) are permitted by the license to live together in

a single residential group.

Added by Acts 1989, 71st Leg., ch. 1055, Sec. 1, eff. Sept. 1,

1989.

SUBCHAPTER F. PENALTIES

Sec. 152.101. PENALTY FOR SIGNING FALSE STATEMENT OR

CERTIFICATE. (a) A person commits an offense if the person

signs a joint statement required by Section 152.062 or a

certificate required by Section 152.092(b) and knows that it is

false in any material fact.

(b) An offense under this section is a felony of the third

degree.

Acts 1981, 67th Leg., p. 1595, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1993, 73rd Leg., ch. 587, Sec. 24, eff.

Oct. 1, 1993; Acts 2001, 77th Leg., ch. 442, Sec. 17, eff. Sept.

1, 2001.

Sec. 152.102. OPERATION WITHOUT PAYMENT OF TAX. (a) A person

commits an offense if the person knowingly operates a motor

vehicle on a highway of this state without paying the tax imposed

by this chapter on the vehicle.

(b) An offense under this section is a Class C misdemeanor.

Acts 1981, 67th Leg., p. 1595, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 2001, 77th Leg., ch. 442, Sec. 18, eff.

Sept. 1, 2001.

Sec. 152.103. FAILURE TO KEEP RECORDS.

Text of subsec. (a) as amended by Acts 1993, 73rd Leg., ch. 29,

Sec. 10

(a) A seller commits an offense if he fails to make and retain

complete records for the period of four years as provided by this

chapter.

Text of subsec. (a) as amended by Acts 1993, 73rd Leg., ch. 587,

Sec. 25

(a) A seller commits an offense if the seller fails to make and

retain complete records for the period of four years as provided

by Subchapter D.

(b) An offense under this section is a Class C misdemeanor.

Acts 1981, 67th Leg., p. 1595, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1993, 73rd Leg., ch. 29, Sec. 10, eff. Oct.

1, 1993; Acts 1993, 73rd Leg., ch. 587, Sec. 25, eff. Oct. 1,

1993; Acts 2001, 77th Leg., ch. 442, Sec. 19, eff. Sept. 1, 2001.

Sec. 152.104. FAILURE TO REMIT TAX COLLECTED. (a) A person who

is a dealer, as defined by Section 503.001, Transportation Code,

or who is acting in the capacity of a dealer, commits an offense

if the person intentionally or knowingly fails to pay to the tax

assessor-collector the motor vehicle sales tax collected as

required by this chapter.

(b) An offense under this section is:

(1) a Class C misdemeanor if the value of the tax collected and

not paid is less than $1,500;

(2) a state jail felony if the value of the tax collected and

not paid is $1,500 or more but less than $20,000;

(3) a felony of the third degree if the value of the tax

collected and not paid is $20,000 or more but less than $100,000;

(4) a felony of the second degree if the value of the tax

collected and not paid is $100,000 or more but less than

$200,000; and

(5) a felony of the first degree if the value of the tax

collected and not paid is $200,000 or more.

(c) When amounts are obtained in violation of this section

pursuant to one scheme or continuing course of conduct, whether

from the same or several resources, the conduct may be considered

as one offense and the amounts aggregated in determining the

grade of the offense.

Added by Acts 2001, 77th Leg., ch. 442, Sec. 20, eff. Sept. 1,

2001.

Sec. 152.105. VENUE FOR CRIMINAL PROSECUTIONS. Venue for

prosecution of any offense under this chapter is in:

(1) the county in which any element of the offense occurs; or

(2) Travis County.

Added by Acts 2001, 77th Leg., ch. 442, Sec. 20, eff. Sept. 1,

2001.

Sec. 152.106. PROHIBITED ADVERTISING; CRIMINAL PENALTY. (a) A

person who is required by Chapter 503, Transportation Code, to

hold a dealer's general distinguishing number commits an offense

if the person directly or indirectly advertises, holds out, or

states to a customer or to the public that the person:

(1) will assume, absorb, or refund a part of the tax imposed by

this chapter; or

(2) will not add the tax imposed by this chapter to the sales

price of the motor vehicle sold, leased, or rented.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 26, eff. Oct. 1,

2003.

SUBCHAPTER G. DISPOSITION OF TAXES

Sec. 152.121. TAX SENT TO COMPTROLLER. (a) After crediting the

amounts as provided by Section 152.123, a county tax

assessor-collector shall send money collected from taxes and

penalties imposed by this chapter to the comptroller as follows:

(1) on the 10th day of each month if during the last preceding

state fiscal year less than $2 million of the taxes and penalties

imposed by this chapter was collected by the office of the county

tax assessor-collector;

(2) once each week if during the last preceding state fiscal

year $2 million or more, but less than $10 million, of the taxes

and penalties imposed by this chapter was collected by the office

of the county tax assessor-collector; or

(3) daily (as collected) if during the last preceding state

fiscal year $10 million or more of the taxes and penalties

imposed by this chapter was collected by the office of the county

tax assessor-collector.

(b) Taxes on metal dealer plates collected by the Texas

Department of Motor Vehicles shall be deposited by the department

in the state treasury in the same manner as are other taxes

collected under this chapter.

(c) If the amount of net collections under Chapter 502,

Transportation Code, and this chapter is insufficient to cover

the amount of those net collections authorized to be retained by

a county as a percentage of the tax and penalties collected under

this chapter, the comptroller shall on request of the county tax

assessor-collector authorize the county to retain a portion of

the tax and penalties collected under this chapter to cover the

deficiency.

Acts 1981, 67th Leg., p. 1595, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 456, ch. 93, Sec. 13,

eff. Sept. 1, 1983; Acts 1983, 68th Leg., p. 1360, ch. 280, Sec.

1, eff. Sept. 1, 1983; Acts 1991, 72nd Leg., 1st C.S., ch. 4,

Sec. 23.01, eff. Jan. 1, 1992; Acts 1995, 74th Leg., ch. 165,

Sec. 22(71), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165,

Sec. 30.260, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1325,

Sec. 9.01, eff. Sept. 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 3K.10, eff. September 1, 2009.

Sec. 152.122. ALLOCATION OF TAX. The comptroller shall deposit

the funds received under Section 152.121 of this code as follows:

(1) 1/4 to the credit of the foundation school fund; and

(2) the remaining funds to the credit of the general revenue

fund.

Acts 1981, 67th Leg., p. 1595, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., p. 2778, ch. 752, Sec.

9(h), eff. Jan. 1, 1982. Acts 1984, 68th Leg., 2nd C.S., ch. 28,

art. II, part B, Sec. 2, eff. Sept. 1, 1984; Acts 1984, 68th

Leg., 2nd C.S., ch. 31, art. 1, Sec. 42, eff. Sept. 1, 1985; Acts

1987, 70th Leg., 2nd C.S., ch. 7, Sec. 1, eff. Sept. 1, 1987.

Sec. 152.1222. ALLOCATION OF CERTAIN TAX REVENUE TO PROPERTY TAX

RELIEF FUND. (a) Notwithstanding Section 152.122, the

comptroller shall deposit to the credit of the property tax

relief fund under Section 403.109, Government Code, the amount of

money received under Section 152.121 that is estimated to have

been derived from the computation of the tax imposed by this

chapter on the standard presumptive values of motor vehicles or

on percentages of those values as provided by Section 152.0412.

(b) The comptroller shall determine the amount described by

Subsection (a) using available statistical data. If satisfactory

data are not available, the comptroller may require county tax

assessor-collectors to report additional information to the

comptroller as necessary to make the allocation required by

Subsection (a).

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

3, Sec. 3(a), eff. October 1, 2006.

Sec. 152.123. TAX RETAINED BY COUNTY. (a) The county tax

assessor-collector each calendar year shall calculate five

percent of the tax and penalties collected by the county tax

assessor-collector under this chapter in the preceding calendar

year. In addition, the county tax assessor-collector shall

calculate each calendar year an amount equal to five percent of

the tax and penalties that the comptroller:

(1) collected under Section 152.047 in the preceding calendar

year; and

(2) determines are attributable to sales in the county.

(b) The county shall retain the following percentage of the

amounts calculated under Subsection (a) during each of the

following fiscal years:

(1) in fiscal year 2006, 10 percent;

(2) in fiscal year 2007, 20 percent;

(3) in fiscal year 2008, 30 percent;

(4) in fiscal year 2009, 40 percent;

(5) in fiscal year 2010, 50 percent;

(6) in fiscal year 2011, 60 percent;

(7) in fiscal year 2012, 70 percent;

(8) in fiscal year 2013, 80 percent;

(9) in fiscal year 2014, 90 percent;

(10) in fiscal year 2015 and succeeding years, 100 percent.

(c) The county shall credit the amounts retained under

Subsection (b) to the county's general fund.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 9.01, eff. Sept. 1,

2005.



CHAPTER 154. CIGARETTE TAX

TAX CODE

TITLE 2. STATE TAXATION

SUBTITLE E. SALES, EXCISE, AND USE TAXES

CHAPTER 154. CIGARETTE TAX

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 154.001. DEFINITIONS. In this chapter:

(1) "Bonded agent" means a person in this state who is an agent

of a person outside this state and receives cigarettes in

interstate commerce and stores the cigarettes for distribution or

delivery to distributors under orders from the person outside

this state.

(2) "Cigarette" means a roll for smoking:

(A) that is made of tobacco or tobacco mixed with another

ingredient and wrapped or covered with a material other than

tobacco; and

(B) that is not a cigar.

(3) "Commercial business location" means the entire premises

occupied by a permit applicant or a person required to hold a

permit under this chapter.

(4) "Common carrier" means a motor carrier registered under

Chapter 643, Transportation Code, or a motor carrier operating

under a certificate issued by the Interstate Commerce Commission

or a successor agency to the Interstate Commerce Commission.

(5) "Consumer" means a person who possesses cigarettes for

personal consumption.

(6) "Counterfeit stamp" means a sticker, label, print, tag, or

token that is used or is intended to be used to simulate a stamp

and that is not authorized or issued by the comptroller.

(7) "Distributor" means a person who:

(A) is authorized to purchase for the purpose of making a first

sale in this state cigarettes in unstamped packages from

manufacturers who distribute cigarettes in this state and to

stamp cigarette packages;

(B) ships, transports, imports into this state, acquires, or

possesses cigarettes and makes a first sale of the cigarettes in

this state;

(C) manufactures or produces cigarettes; or

(D) is an importer or import broker.

(8) "Export warehouse" means a person in this state who receives

cigarettes in unstamped packages from manufacturers and stores

the cigarettes for the purpose of making sales to authorized

persons for resale, use, or consumption outside the United

States.

(9) "First sale" means, except as otherwise provided by this

chapter:

(A) the first transfer of possession in connection with a

purchase, sale, or any exchange for value of cigarettes in

intrastate commerce;

(B) the first use or consumption of cigarettes in this state; or

(C) the loss of cigarettes in this state whether through

negligence, theft, or other unaccountable loss.

(10) "Importer" or "import broker" means a person who ships,

transports, or imports into this state cigarettes manufactured or

produced outside the United States for the purpose of making a

first sale in this state.

(11) "Individual package of cigarettes" means a package that

contains not fewer than 10 cigarettes.

(12) "Manufacturer" means a person who manufactures and sells

cigarettes to a distributor.

(13) "Manufacturer's representative" means a person employed by

a manufacturer to sell or distribute the manufacturer's stamped

cigarette packages.

(14) "Permit holder" means a bonded agent, distributor,

wholesaler, manufacturer, importer, or retailer required to

obtain a permit under Section 154.101.

(15) "Place of business" means:

(A) a commercial business location where cigarettes are sold;

(B) a commercial business location where cigarettes are kept for

sale or consumption or otherwise stored; or

(C) a vehicle from which cigarettes are sold.

(16) "Previously used stamp" means a stamp that has been used to

show payment of a tax imposed by this chapter and is again used,

sold, or possessed for sale or use to show payment of a tax

imposed by this chapter.

(17) "Retailer" means a person who engages in the practice of

selling cigarettes to consumers and includes the owner of a

coin-operated cigarette vending machine.

(18) "Stamp" includes only a stamp that:

(A) is printed, manufactured, or made by authority of the

comptroller;

(B) shows payment of the tax imposed by this chapter; and

(C) is consecutively numbered and uniquely identifiable as a

Texas tax stamp.

(19) "Wholesaler" means a person, including a manufacturer's

representative, who sells or distributes cigarettes in this state

for resale but who is not a distributor.

Acts 1981, 67th Leg., p. 1638, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 58, Sec. 1, eff. March

1, 1986; Acts 1989, 71st Leg., ch. 240, Sec. 1, eff. Oct. 1,

1989; Acts 1991, 72nd Leg., ch. 409, Sec. 1, eff. June 7, 1991;

Acts 1995, 74th Leg., ch. 705, Sec. 10, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 165, Sec. 30.262, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1040, Sec. 40, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1423, Sec. 19.15, eff. Sept. 1, 1997; Acts

2001, 77th Leg., ch. 540, Sec. 1, eff. Sept. 1, 2001; Acts 2001,

77th Leg., ch. 1263, Sec. 46, eff. Oct. 1, 2001.

Sec. 154.002. STORAGE. The commercial business location where

cigarettes are stored or kept cannot be a residence or a unit in

a public storage facility.

Added by Acts 2001, 77th Leg., ch. 540, Sec. 2, eff. Sept. 1,

2001.

SUBCHAPTER B. IMPOSITION AND RATE OF TAX

Sec. 154.021. IMPOSITION AND RATE OF TAX. (a) A tax is imposed

on a person who uses or disposes of cigarettes in this state.

(b) The tax rates are:

(1) $70.50 per thousand on cigarettes weighing three pounds or

less per thousand; and

(2) the rate provided by Subdivision (1) plus $2.10 per thousand

on cigarettes weighing more than three pounds per thousand.

Acts 1981, 67th Leg., p. 1640, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 2,

Sec. 1, eff. Aug. 1, 1984, Sec. 2, eff. Sept. 1, 1985; Acts 1987,

70th Leg., 2nd C.S., ch. 5, art. 4, Sec. 1; Acts 1990, 71st Leg.,

6th C.S., ch. 5, Sec. 2.01, eff. July 1, 1990.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

7, Sec. 1, eff. January 1, 2007.

Sec. 154.022. TAX IMPOSED ON FIRST SALE OF CIGARETTES. The

cigarette tax is imposed and becomes due and payable when a

person in this state receives cigarettes to make a first sale.

Acts 1981, 67th Leg., p. 1640, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 2, eff. June

7, 1991.

Sec. 154.023. IMPACT OF TAX. The ultimate consumer or user in

this state bears the impact of the tax imposed by this chapter.

If another person pays the tax, the amount of the tax is added to

the price to the ultimate consumer or user.

Acts 1981, 67th Leg., p. 1640, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 154.024. IMPORTATION OF SMALL QUANTITIES. (a) A person

who imports and personally transports 200 or fewer cigarettes

into this state from another state is not required to pay the tax

imposed by this chapter if the person uses the cigarettes and

does not sell them or offer them for sale. A person who imports

and personally transports 200 or fewer cigarettes into this state

from a foreign country shall pay the tax imposed by this chapter

and have affixed on each individual package of cigarettes a stamp

to show payment of the tax.

(b) Employees of the Texas Alcoholic Beverage Commission who

collect taxes on alcoholic beverages at ports of entry shall

collect at the ports of entry the tax imposed by this chapter on

cigarettes imported into this state. In computing the amount of

taxes to be collected, the commission may round the total amount

up to the nearest quarter of a dollar.

(c) The comptroller and the Texas Alcoholic Beverage Commission

shall make rules for the administration of this section.

Acts 1981, 67th Leg., p. 1640, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 2, eff. Oct.

1, 1989; Acts 1997, 75th Leg., ch. 1423, Sec. 19.16, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 1110, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

792, Sec. 2, eff. September 1, 2005.

Sec. 154.025. LIEN TO SECURE PAYMENT OF TAX. (a) In this

section, "collecting agent" means a person who pays or who is

liable for payment of the tax imposed under Section 154.022 and

who is not the consumer of the cigarettes on which the tax is

imposed.

(b) A collecting agent is an agent of the state for the purpose

of collecting the cigarette tax for the state.

(c) A collecting agent has a lien on:

(1) cigarettes on which the collecting agent has paid or is

liable for the payment of the tax imposed under Section 154.022;

and

(2) the proceeds from the sale of the cigarettes.

(d) The lien under this section attaches to all cigarettes

purchased from a collecting agent and all proceeds from the sale

of the cigarettes on the date that the cigarettes are sold by the

collecting agent. An action by the collecting agent or any other

person is not required to perfect the lien.

(e) The lien under this section takes priority over any other

lien on the cigarettes purchased from a collecting agent and the

proceeds from the sale of the cigarettes, except the preferred

state tax lien under Section 154.413.

(f) A collecting agent may enforce a lien under this section

through any legal proceeding, including a proceeding under Title

11, U.S.C., and assertion of an administrative priority claim to

the extent that the lien does not adequately protect the

collecting agent.

(g) A prior demand is not required to commence an action to

enforce a lien under this section.

(h) In an action to enforce a lien under this section, a court

may prevent the resale of any cigarettes on which a collecting

agent has the lien by any appropriate order, including the

seizure of the cigarettes by an appropriate legal officer through

attachment, sequestration, or other procedure. It is not a

defense to the granting of injunctive relief by the court that

remedies at law, including a suit for damages, are available.

(i) A court shall distribute money received from the foreclosure

of a lien under this section in the following order:

(1) payment of all costs and expenses, including attorney fees,

incurred by a collecting agent to enforce the lien;

(2) payment of taxes on the cigarettes purchased from the

collecting agent and subject to the lien, including not only the

taxes on the cigarettes and proceeds subject to the foreclosure

but also the taxes on all cigarettes for which the collecting

agent has not received payment in accordance with the terms of

the agreement between the collecting agent and the person to whom

the collecting agent sold the cigarettes; and

(3) any remaining money to the person against whom the lien

operates.

(j) A lien under this section may not be waived if the tax

payment that is secured by the lien has not been paid to the

collecting agent. A purported waiver of the tax payment is void.

(k) To the extent allowed by law, the priority claim of the

comptroller under 11 U.S.C. Section 507(d) for taxes imposed by

Section 154.022 is assigned to the collecting agent.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 3, eff. June 7,

1991. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.17, eff.

Sept. 1, 1997.

SUBCHAPTER C. TAX STAMPS

Sec. 154.041. STAMP REQUIRED. (a) A person who pays a tax

imposed by this chapter shall securely affix a stamp to each

individual package of cigarettes to show payment of the tax.

(b) Except as provided by Section 154.152, each distributor

shall obtain the necessary stamps before receiving or accepting

delivery of unstamped packages of cigarettes. The possession of

unstamped packages of cigarettes without the possession of the

requisite amount or number of stamps is prima facie evidence that

the cigarettes are possessed for the purpose of making a first

sale without stamps and without payment of the tax imposed by

this chapter.

(c) The absence of a stamp on an individual package of

cigarettes is notice that the tax has not been paid.

(d) A manufacturer of cigarettes outside this state may purchase

a stamp and affix it to the individual package and no further

payment of the tax is required.

(e) The transfer of possession of cigarettes by a bonded agent

to a distributor in this state, under instructions received from

outside this state, is not a first sale.

Acts 1981, 67th Leg., p. 1640, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 788, ch. 188, Sec. 1,

eff. May 21, 1983; Acts 1991, 72nd Leg., ch. 409, Sec. 4, eff.

June 7, 1991.

Sec. 154.0415. CIGARETTES TO WHICH STAMPS MAY NOT BE AFFIXED. A

person may not affix a stamp to a package of cigarettes if the

package:

(1) does not comply with the Cigarette Labeling and Advertising

Act (15 U.S.C. Section 1331 et seq.) for the placement of labels,

warnings, or any other information for a package of cigarettes to

be sold within the United States;

(2) is labeled "For Export Only," "U.S. Tax Exempt," "For Use

Outside U.S.," or other wording indicating that the manufacturer

did not intend that the product be sold in the United States;

(3) has been altered by adding or deleting wording, labels, or

warnings described in Subdivision (1) or (2);

(4) has been imported into the United States in violation of 26

U.S.C. Section 5754;

(5) in any way violates federal trademark or copyright laws; or

(6) contains cigarettes with respect to which any person is not

in compliance with 15 U.S.C. Section 1335a, as amended, relating

to submission of ingredient information to federal authorities,

19 U.S.C. Sections 1681-1681b, as amended, relating to imports of

certain cigarettes, 26 U.S.C. Section 5754, as amended, or

relating to previously exported tobacco products.

Added by Acts 1999, 76th Leg., ch. 1539, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1104, Sec. 1, eff.

Sept. 1, 2001.

Sec. 154.042. DISTRIBUTOR. (a) A distributor shall affix the

required tax stamps to each individual package that is to be

sold, offered for sale, consumed, distributed, handled, or

transported.

(b) Except as provided by Subsection (c), each distributor in

this state shall affix the required stamps within 96 hours after

receiving the cigarettes, excluding Saturdays, Sundays, and legal

holidays.

(c) If a distributor reasonably foresees that the distributor

will receive cigarettes in quantities that will make compliance

with Subsection (b) commercially impracticable in the normal

course of business, the distributor shall provide the

comptroller, before receipt of the cigarettes, with advance

written notice of the anticipated noncompliance and a plan for

achieving compliance. On receipt of the written notice, the

comptroller shall review the plan and determine whether to

provide an extension of time in which the tax stamps must be

affixed after the distributor receives the cigarettes. The

comptroller may not unreasonably withhold an extension of time.

(d) A plan for achieving compliance that is submitted to the

comptroller under Subsection (c) is confidential and not subject

to Chapter 552, Government Code.

Acts 1981, 67th Leg., p. 1641, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 5, eff. June

7, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(88), eff. Sept.

1, 1995; Acts 1995, 74th Leg., ch. 1000, Sec. 37, eff. Oct. 1,

1995; Acts 1997, 75th Leg., ch. 1423, Sec. 19.18, eff. Sept. 1,

1997.

Sec. 154.043. SALE OF STAMPS. Except as provided in Section

154.044 of this code, only the comptroller may sell cigarette

stamps. The stamps may be sold only in quantities made available

by the comptroller. The purchaser shall place the order for

stamps directly with the comptroller.

Acts 1981, 67th Leg., p. 1641, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 89, Sec. 1, eff. Aug.

26, 1985; Acts 1997, 75th Leg., ch. 1423, Sec. 19.19, eff. Sept.

1, 1997.

Sec. 154.044. PURCHASE FROM A DISTRIBUTOR. (a) If a

distributor does not possess sufficient unused stamps to cover

the distributor's inventory of unstamped cigarettes, the

comptroller may allow the distributor to purchase the required

stamps from any distributor through a requisition from the

comptroller so that the unstamped cigarettes may be stamped

immediately under the direction of the comptroller.

(b) The comptroller may issue the requisition. The requisition

shall be in triplicate on a form prescribed by the comptroller.

The copies shall be designated "original," "duplicate," and

"triplicate." The comptroller shall keep the original and send

the duplicate to the purchaser and the triplicate to the seller.

The purchaser and seller shall keep their respective copies

available at all times for four years for inspection by the

comptroller and the attorney general.

Acts 1981, 67th Leg., p. 1641, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 3, eff. Oct.

1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 6, eff. June 7,

1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.20, eff. Sept. 1,

1997.

Sec. 154.045. RECALL BY COMPTROLLER. (a) The comptroller may

recall unused stamps.

(b) If the comptroller recalls stamps, the purchaser, on the

comptroller's demand, shall surrender the stamps to the

comptroller for exchange.

(c) If the comptroller recalls stamps and receives them from the

purchaser, the comptroller shall issue stamps with different

serial numbers for the recalled stamps.

Acts 1981, 67th Leg., p. 1641, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 4, eff. Oct.

1, 1989; Acts 1997, 75th Leg., ch. 1423, Sec. 19.21, eff. Sept.

1, 1997.

Sec. 154.046. INVOICE FOR STAMPS. (a) The comptroller shall

send an original invoice along with any stamps shipped to a

distributor.

(b) The invoice shall be issued in duplicate and numbered

consecutively. The invoice must show:

(1) the date of sale;

(2) the name and address of the distributor;

(3) the number of stamps;

(4) the serial numbers of the stamps; and

(5) the denomination and value of the stamps.

(c) The distributor shall have the original invoice available at

all times for four years for inspection by the comptroller and

the attorney general.

Acts 1981, 67th Leg., p. 1641, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 5, eff. Oct.

1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 7, eff. June 7,

1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.22, eff. Sept. 1,

1997.

Sec. 154.047. STAMPS SHIPPED WITH DRAFT ATTACHED. (a) A

distributor may order stamps to be shipped to a bank with which

the distributor regularly transacts business if the bank is a

designated state depository under Section 404.022, Government

Code. The comptroller may ship the stamps to the bank with the

invoice required by Section 154.046 and a form draft.

(b) The comptroller shall prescribe the form of the draft. The

draft must show:

(1) the amount of the draft;

(2) the name of the distributor;

(3) the name and address of the bank; and

(4) the date of shipment.

(c) If the draft is not paid within 20 days after the date of

the draft, the bank shall return the draft and stamps to the

comptroller. The comptroller shall notify the distributor to

appear before the comptroller to show cause why the distributor

should not be denied the privilege of ordering stamps shipped

with draft attached. If the distributor fails to show good cause,

the comptroller may stop shipping stamps with draft attached.

Acts 1981, 67th Leg., p. 1642, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 89, Sec. 2, eff. Aug.

26, 1985; Acts 1991, 72nd Leg., ch. 409, Sec. 8, eff. June 7,

1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.23, eff. Sept. 1,

1997.

Sec. 154.050. PAYMENT. (a) The comptroller shall require that

payment in full for stamps be made within 30 days after the date

stamps and an accompanying invoice from the comptroller are

received by the distributor, except that at the close of each

biennium, payment for stamps purchased or received on or before

August 31 of that fiscal year shall be made in full on or before

August 31 of that fiscal year, providing that such payment be

received in the office of the comptroller no later than August 31

of that fiscal year notwithstanding any other statute regarding

tax due dates to the contrary.

(b) The comptroller may not ship stamps without advance payment

under this section unless the distributor has satisfied all

requirements imposed under Section 154.051.

(c) Payment for stamps must be made by cashier's check payable

to the comptroller, electronic funds transfer to the comptroller,

or any other method of payment authorized by the comptroller.

(d) The dishonor of a check delivered to the comptroller for

payment of stamps constitutes a failure to pay the tax when due.

Acts 1981, 67th Leg., p. 1642, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., p. 2779, ch. 752, Sec. 12,

eff. Jan. 1, 1982; Acts 1987, 70th Leg., ch. 580, Sec. 1, eff.

Sept. 1, 1987; Acts 1989, 71st Leg., ch. 240, Sec. 7, eff. Oct.

1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 10, eff. June 7,

1991; Acts 1997, 75th Leg., ch. 1040, Sec. 42, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1423, Sec. 19.26, eff. Sept. 1,

1997.

Sec. 154.051. CIGARETTE TAX RECOVERY TRUST FUND. (a) The

cigarette tax recovery trust fund is a private trust fund

established outside the state treasury and as provided by this

section secures the payment of cigarette taxes by distributors

who contribute to the fund. The fund is composed of the total

amount in the separate accounts maintained in trust for all

contributing distributors as provided by this section. The assets

of the fund, including interest earned by those assets, are to be

held in trust for the benefit and protection of the state

treasury, and may not be diverted, distributed, or appropriated

for any purpose other than as provided by this section. Interest

earned by a distributor's account but not yet refunded to the

distributor pursuant to Subsection (d) shall, on a monthly basis,

be paid to the comptroller as provided by Subsection (b) or

credited to the distributor's account.

(b) The comptroller is the trustee of the fund as provided by

Section 404.073, Government Code, and shall manage the fund as

provided by this section. In investing the assets of the fund,

the comptroller has the obligations, duties, and powers provided

for the investment of state funds by Sections 404.021 through

404.0245, Government Code. The comptroller shall receive five

percent of the interest earned on all assets of the fund as

compensation for serving as trustee of the fund.

(c) A distributor who orders stamps from the comptroller under

this chapter without advance payment shall contribute to an

account maintained in the distributor's name in the fund money in

the amount of each allowance to which the distributor is entitled

under Section 154.052. When the money in the distributor's

account equals 20 percent of the designated amount of stamps

requested by the distributor and approved by the comptroller to

be purchased in any one month, the distributor's interest in the

fund becomes vested.

(d) Except as provided by Subsection (g) of this section, on the

last day of each quarter after the quarter in which a

distributor's interest in the fund becomes vested, the

comptroller shall refund to the distributor all money contributed

to the fund by the distributor under Subsection (c) of this

section in the earliest preceding quarter for which a refund has

not been paid, plus interest earned on that amount, as long as

the distributor's interest in the fund remains vested.

(e) Until a distributor who orders stamps without advance

payment acquires a vested interest in the fund, the comptroller

may require the distributor to post with the comptroller an

irrevocable letter of credit drawn in the form and amount

specified by the comptroller to secure the payment of cigarette

taxes by that distributor. The comptroller may not ship stamps to

a distributor not having a vested interest in the fund without

advance payment until the distributor posts the required letter

of credit.

(f) In addition to any other requirement under this section, the

comptroller as a condition for shipping stamps without advance

payment may:

(1) require a fiscal-year-end financial statement, including a

balance sheet and income statement verifiable as to its accuracy

or other financial information acceptable to the comptroller and

verifiable as to its accuracy;

(2) require indemnification from each officer, director, and

stockholder owning 10 percent or more of outstanding stock, if

the distributor is a corporation, from each partner, if the

distributor is a partnership, from each member or owner of a

joint venture or syndication, and from the owner of a sole

proprietorship;

(3) require the distributor to obtain and provide the

comptroller with a credit report from a credit reporting agency

acceptable to the comptroller;

(4) require a distributor to increase the balance in its account

in the fund;

(5) require a distributor to post a letter of credit;

(6) reduce a distributor's credit time or amount; or

(7) take any other reasonable and necessary action to protect

the state treasury from loss due to the nonpayment of cigarette

taxes.

(g) If a distributor who has an account in the fund fails to pay

in full a tax imposed by this chapter by the due date, the

comptroller, without prior notice to the distributor or any other

preliminary procedure, may seize any unaffixed stamps and any

stamped cigarette packages, up to and including the full amount

of unpaid tax. If the proceeds from the seizure do not satisfy

the total tax deficiency or the comptroller does not seize any

unaffixed stamps or stamped cigarette packages, the comptroller

may withdraw immediately from the fund an amount equal to the

amount of unpaid taxes due. The comptroller shall first withdraw

the amount from the account of the defaulting distributor. The

comptroller shall use the comptroller's best efforts to collect

the tax due from the defaulting distributor before withdrawing

money from the other accounts in the fund to satisfy the tax

liability. If that distributor's account does not contain

sufficient money to satisfy the tax liability in full, the

comptroller shall withdraw the additional amount necessary to

satisfy that liability from the other accounts in the fund in

proportion to the balance of each account, except that the

withdrawal from any other distributor's account in the fund is

limited to an amount not greater than 50 percent of the

designated amount of stamps requested by the distributor under

Subsection (c) or of the amount required by the comptroller under

Subsection (f)(4). Not later than the fifth day after the date of

a withdrawal, the comptroller shall notify each distributor of

the withdrawal from its account and the amount withdrawn. If as a

result of a withdrawal made under this subsection a distributor's

balance in its account is reduced to an amount less than the

minimum required under this section, the distributor's interest

in the fund is no longer vested, and the comptroller may

discontinue refunds to the distributor under Subsection (d) until

the distributor again acquires a vested interest in the fund. The

comptroller may require a distributor whose interest in the fund

is no longer vested to post an irrevocable letter of credit with

the comptroller to secure the payment of cigarette taxes by the

distributor. To protect the fund, each distributor having an

account in the fund must indemnify the fund against any amount

withdrawn from the fund under this subsection because of the

failure of the distributor to pay in full a tax imposed by this

chapter by the due date.

(h) If distributor accounts, other than a defaulting distributor

account, are drawn pursuant to Subsection (g), each affected,

nondefaulting distributor shall have a claim against the

defaulting distributor for the amount so drawn. The comptroller

is hereby appointed trustee, agent, and assignee of each

affected, nondefaulting distributor for purposes of seeking

recovery of the amount so drawn. The comptroller shall have the

sole judgment and discretion in deciding whether or not to pursue

such a claim and shall have discretion to handle any such claim

on any basis that in the opinion of the comptroller is in the

best interest of the fund. The comptroller is released from any

liability related to the handling of the claims described in this

section except for intentional or wilful misconduct.

(i) A distributor or person authorized to act on behalf of a

distributor may notify the comptroller in writing that the

distributor no longer desires to have stamps shipped or a meter

set without advance payment, and may request that the money in

the distributor's account in the fund be paid to the distributor

or the distributor's heirs or assigns. The comptroller shall pay

the money in the distributor's account as requested at the end of

the next quarter after all outstanding taxes owed to the state by

the distributor have been paid.

(j) Under no circumstances shall the comptroller return to any

distributor an amount greater than the balance in the

distributor's account within the cigarette tax recovery trust

fund less any sums drawn pursuant to Subsection (g). The State of

Texas' liability to any distributor pursuant to this section is

expressly limited to the sums on deposit in the distributor's

account at the time the request for return of funds is made.

(k) The comptroller may adopt and enforce rules necessary to

carry out this section.

(l) For purposes of this section, "quarter" refers to a quarter

of the state's fiscal year.

(m) Information provided under Subsection (f) is confidential

and not subject to Chapter 552, Government Code.

(n) The comptroller shall regularly distribute financial

information regarding the performance of the fund to

participating distributors on a regular basis. On the written

request of a participating distributor, the comptroller shall

provide the distributor with the name and address of each

distributor participating in the fund, the percentage of the

total fund represented by each distributor's account, and the

total amount of money in the fund.

(o) In lieu of participation in the cigarette tax recovery trust

fund to secure payment for stamps and in lieu of advance payment

for stamps, a distributor may pledge to the comptroller

sufficient collateral to secure payment for stamps. Such pledge

shall be evidenced by a pledge agreement in a form promulgated by

the comptroller, and such collateral shall consist of

certificates of deposit, treasury notes, treasury bills, or other

similar types of collateral acceptable to the comptroller and

held in a separate trust fund established in the Texas Treasury

Safekeeping Trust Company. All interest earned on such collateral

shall belong to the distributor. The comptroller may require the

pledge of additional collateral in the event the comptroller

determines that the fair market value of the pledged collateral

is less than the amount due the comptroller for stamps. On the

written request of the distributor, the comptroller shall release

collateral from the pledge agreement or allow the substitution of

collateral subject to the pledge agreement if after such release

or substitution the fair market value of the collateral subject

to the pledge will be equal to or greater than the amount due the

comptroller for stamps. If a distributor fails to pay tax in full

when due, the comptroller may, if the distributor does not pay

such past due tax and any penalty related thereto within three

days after receipt of written notice of such failure from the

comptroller, sell or dispose of the collateral and apply the

proceeds to the payment of taxes, interest, penalties, and costs

due to the comptroller by the distributor, with any remaining

proceeds being refunded to the distributor.

Acts 1981, 67th Leg., p. 1643, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 89, Sec. 3, eff. Aug.

26, 1985; Acts 1987, 70th Leg., ch. 580, Sec. 2, eff. Sept. 1,

1987; Acts 1991, 72nd Leg., ch. 409, Sec. 11, eff. June 7, 1991;

Acts 1995, 74th Leg., ch. 76, Sec. 5.95(88), eff. Sept. 1, 1995;

Acts 1995, 74th Leg., ch. 1000, Sec. 38, eff. Oct. 1, 1995; Acts

1997, 75th Leg., ch. 891, Sec. 3.20, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1040, Sec. 43, eff. Sept. 1, 1997; Acts

1997, 75th Leg., ch. 1423, Sec. 19.27, eff. Sept. 1, 1997.

Sec. 154.052. DISTRIBUTOR'S STAMPING ALLOWANCE. (a) A

distributor is, subject to the provisions of Section 154.051,

entitled to three percent of the face value of stamps purchased

as a stamping allowance for providing the service of affixing

stamps to cigarette packages, except that an out-of-state

distributor is entitled to receive only the same percentage of

stamping allowance as that given to Texas distributors doing

business in the state of the distributor.

(b) If a distributor violates a provision of this chapter, the

distributor is not entitled to receive a stamping allowance for

the period of the violation. On a determination by the

comptroller that the distributor is no longer in violation of a

provision of this chapter, the distributor is entitled to receive

a stamping allowance.

Acts 1981, 67th Leg., p. 1643, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1987, 70th Leg., ch. 580, Sec. 3, eff.

Sept. 1, 1987; Acts 1989, 71st Leg., ch. 240, Sec. 8, eff. Oct.

1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 12, eff. June 7,

1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.28, eff. Sept. 1,

1997.

Sec. 154.053. MANUFACTURE OF STAMPS. (a) The comptroller shall

design and have printed or manufactured cigarette tax stamps. If

the comptroller determines that it is necessary for the best

enforcement of this chapter, the comptroller may change the

design, color, or denomination of the stamps. The comptroller

shall determine the size, design, color, or denomination, and

quantity of stamps manufactured. The stamps shall be manufactured

so that they may be easily and securely attached to an individual

package of cigarettes. The comptroller may designate the method

of identification for the stamps and shall award the contract for

the printing or manufacturing to the person submitting the bid

that will give the best protection to the state in enforcing this

chapter.

(b) The comptroller shall designate the date of issue of new

stamps by issuing a proclamation. The date of the proclamation is

the date of issue.

(c) The comptroller shall design and furnish stamps in a manner

that permits identification of the person that affixed the stamp

to the particular package of cigarettes by means of a number or

other mark on the stamp. The comptroller shall maintain for at

least four years the information identifying the person that

affixed the stamp to each package of cigarettes.

Acts 1981, 67th Leg., p. 1643, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 9, eff. Oct.

1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 13, eff. June 7,

1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.29, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1104, Sec. 2, eff. Sept. 1, 2001.

Sec. 154.054. REDEMPTION AND DESTRUCTION OF STAMPS. (a) The

comptroller may redeem unused cigarette tax stamps that were

lawfully issued before a design, color, or denomination change.

(b) The comptroller may destroy stamps in the manner the

comptroller considers best.

Acts 1981, 67th Leg., p. 1643, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 10, eff.

Oct. 1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 14, eff. June

7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.3, eff. Sept. 1,

1997.

Sec. 154.058. INVENTORY ON TAX INCREASE. (a) On the effective

date of a tax increase, each distributor, wholesaler, and

retailer who has 2,000 or more cigarettes in packages stamped

with stamps of an old design, color, or denomination shall

immediately inventory the packages and any unused stamps of an

old design, color, or denomination and file a report of the

inventory with the comptroller.

(b) Not later than the 30th day after the date of the increase,

each distributor, wholesaler, and retailer shall pay the amount

of the additional tax due because of the tax increase by

attaching to the inventory a cashier's check payable to the

comptroller, by electronic funds transfer to the comptroller or

by any other method of payment authorized by the comptroller.

(c) Each distributor, wholesaler, and retailer shall keep a copy

of the inventory and must be able to document the method of

payment used.

(d) This section does not affect the date payment is due for

stamps of an old design, color, or denomination if payment has

not been made for the stamps on or before the effective date of

the tax increase.

Acts 1981, 67th Leg., p. 1644, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 58, Sec. 2, eff. March

1, 1986; Acts 1989, 71st Leg., ch. 240, Sec. 12, eff. Oct. 1,

1989; Acts 1991, 72nd Leg., ch. 409, Sec. 15, eff. June 7, 1991;

Acts 1997, 75th Leg., ch. 1423, Sec. 19.31, eff. Sept. 1, 1997.

Sec. 154.060. CANCELLATION. No person may cancel, mark, or

mutilate a stamp on a package of cigarettes so that the

comptroller is prevented from or hindered in examining the

genuineness of the stamp.

Acts 1981, 67th Leg., p. 1644, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 13, eff.

Oct. 1, 1989; Acts 1997, 75th Leg., ch. 1423, Sec. 19.32, eff.

Sept. 1, 1997.

Sec. 154.061. PENALTY FOR FAILURE TO PAY TAX. (a) A

distributor who fails to timely pay the tax when due shall pay

five percent of the amount of tax then due as a penalty, and if

the distributor fails to pay the tax within 30 days after the day

on which the tax is due, the distributor shall pay an additional

five percent.

(b) The minimum penalty imposed by this section is $50.

(c) The dishonor of a check delivered to the treasury for

payment of taxes constitutes a failure to pay the tax when due.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 16, eff. June 7,

1991.

SUBCHAPTER D. PERMITS

Sec. 154.101. PERMITS. (a) A person may not engage in business

as a distributor, wholesaler, bonded agent, manufacturer,

importer, or retailer unless the person has applied for and

received the applicable permit from the comptroller.

(b) Each distributor, wholesaler, bonded agent, manufacturer,

importer, or retailer shall obtain a permit for each place of

business owned or operated by the distributor, wholesaler, bonded

agent, manufacturer, importer, or retailer.

(c) The comptroller shall prescribe the form and content of an

application for a permit and shall furnish the form on request of

an applicant.

(d) The applicant shall accurately complete all information

required by the application and provide the comptroller with such

additional information as the comptroller deems necessary.

(e) The comptroller may require each corporation, association,

joint venture, syndicate, partnership, or proprietorship to

furnish financial information regarding the applicant and to

provide the identity of each officer, director, stockholder

owning 10 percent or more of the outstanding stock, partner,

member, owner, or managing employee.

(f) Each distributor, wholesaler, and retailer that applies for

a permit to sell cigarettes from a vehicle must provide the make,

model, vehicle identification number, registration number, and

any other information required by the comptroller.

(g) All financial information provided under this section is

confidential and not subject to Chapter 552, Government Code.

(h) Permits for engaging in business as a distributor,

wholesaler, bonded agent, manufacturer, importer, or retailer

shall be governed exclusively by the provisions of this code.

Acts 1981, 67th Leg., p. 1645, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 58, Sec. 3, eff. March

1, 1986; Acts 1989, 71st Leg., ch. 240, Sec. 14, eff. Oct. 1,

1989; Acts 1991, 72nd Leg., ch. 409, Sec. 17, eff. June 7, 1991;

Acts 1995, 74th Leg., ch. 76, Sec. 5.95(88), eff. Sept. 1, 1995;

Acts 1995, 74th Leg., ch. 1000, Sec. 39, eff. Oct. 1, 1995; Acts

1997, 75th Leg., ch. 1423, Sec. 19.33, eff. Sept. 1, 1997; Acts

2001, 77th Leg., ch. 1263, Sec. 47, eff. Oct. 1, 2001.

Sec. 154.1015. SALES; PERMIT HOLDERS AND NONPERMIT HOLDERS. (a)

Except for retail sales to consumers, cigarettes may only be

sold or distributed by and between permit holders.

(b) A person who is not a permit holder may not sell or

distribute more than 200 individual cigarettes to any person.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 18, eff. June 7,

1991.

Sec. 154.102. COMBINATION PERMIT. (a) The comptroller may

issue a combination permit for cigarettes and tobacco products to

a person who is a distributor, wholesaler, bonded agent,

manufacturer, importer, or retailer as defined by this chapter

and Chapter 155 for both cigarettes and tobacco products.

(b) A person who receives a combination permit pays only the

higher of the two permit fees.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 19, eff. June 7,

1991. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.34, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1263, Sec. 48, eff. Oct.

1, 2001.

Sec. 154.107. DENIAL OF PERMIT. The comptroller may reject an

application and deny a permit if the comptroller finds, after

notice and opportunity for hearing, any of the following:

(1) the premises where business will be conducted are not

adequate to protect the cigarettes or cigarette stamps; or

(2) the applicant or managing employee, or if the applicant is a

corporation, an officer, director, manager, or any stockholder

who holds directly or through family or partner relationship 10

percent or more of the corporation's stock, or, if the applicant

is a partnership, a partner or manager:

(A) has failed to disclose any information required by Sections

154.101(d), (e), and (f), including prior business experience,

financial condition of the permit holder, present or previous

business affiliations, prior employment, and any conviction of a

felony, or has made a false statement in the application; or

(B) has previously violated provisions of this chapter.

Acts 1981, 67th Leg., p. 1646, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 19, eff.

Oct. 1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 20, eff. June

7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.35, eff. Sept.

1, 1997.

Sec. 154.110. ISSUANCE OF PERMIT. (a) The comptroller shall

issue a permit to a distributor, wholesaler, bonded agent,

manufacturer, importer, or retailer if the comptroller:

(1) has received an application and fee, if required;

(2) believes that the applicant has complied with Section

154.101; and

(3) determines that issuing the permit will not jeopardize the

administration and enforcement of this chapter.

(b) The permit shall be issued for a designated place of

business, except as provided by Section 154.117.

(c) The permits are nonassignable.

(d) The permit must indicate the type of permit that it is and

authorize the sale of cigarettes in this state. The permit must

show that it is revocable and shall be forfeited or suspended if

the conditions of issuance, provisions of this chapter, or rules

of the comptroller are violated.

Acts 1981, 67th Leg., p. 1646, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 58, Sec. 7, eff. March

1, 1986; Acts 1989, 71st Leg., ch. 240, Sec. 21, eff. Oct. 1,

1989; Acts 1991, 72nd Leg., ch. 409, Sec. 21, eff. June 7, 1991;

Acts 1997, 75th Leg., ch. 1423, Sec. 19.36, eff. Sept. 1, 1997;

Acts 2001, 77th Leg., ch. 1263, Sec. 49, eff. Oct. 1, 2001.

Sec. 154.111. PERMIT YEAR; FEES. (a) A permit required by this

chapter expires on the last day of February of each year, except

that the retailer's permit required by Section 154.101 expires on

the last day of May of each even-numbered year.

(b) An application for a permit required by this chapter must be

accompanied by a fee of:

(1) $300 for a bonded agent's permit;

(2) $300 for a distributor's permit;

(3) $200 for a wholesaler's permit;

(4) $15 for each permit for a vehicle if the applicant is also

applying for a permit as a bonded agent, distributor, or

wholesaler or has received a current permit from the comptroller

under Sections 154.101 and 154.110; and

(5) $180 for a retailer's permit.

(c) Repealed by Acts 1997, 75th Leg., ch. 671, Sec. 4.01, eff.

Sept. 1, 1997.

(d) For a new or renewal permit required by Section 154.101, the

comptroller shall prorate the fee according to the number of

months remaining during the calendar year that the permit is to

be in effect.

(e) A person who does not obtain a permit each year in a timely

manner must pay a fee of $50 in addition to the application fee

for the permit.

(f) If at the date of issuance a permit will expire within three

months, the comptroller may collect the prorated permit fee or

the fee for the current year and, with the consent of the permit

holder, may collect the fee for the next permit year and issue a

permit or permits for both periods, as applicable.

(g) Expired.

Acts 1981, 67th Leg., p. 1647, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 58, Sec. 8, eff. March

1, 1986; Acts 1989, 71st Leg., ch. 240, Sec. 22, eff. Oct. 1,

1989; Acts 1991, 72nd Leg., ch. 409, Sec. 21, eff. June 7, 1991;

Acts 1997, 75th Leg., ch. 671, Sec. 4.01, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1423, Sec. 19.37, eff. Sept. 1, 1997.

Sec. 154.1135. PAYMENT FOR PERMITS. (a) An applicant for a

permit required by Section 154.101 shall send the required fee

with the application.

(b) The payment must be in cash or by money order or check.

(c) A permit may not be issued in exchange for a check until

after the comptroller has received full payment on the check.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 22, eff. June 7,

1991. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.38, eff.

Sept. 1, 1997.

Sec. 154.114. FINAL SUSPENSION OR REVOCATION OF A PERMIT. (a)

The comptroller may suspend or revoke a person's permit if the

comptroller finds, after notice and hearing as provided by this

section, that the permit holder violated this chapter or an

administrative rule made under this chapter.

(b) If the comptroller intends to suspend or revoke a permit,

the comptroller shall provide the permit holder with written

notice that includes a statement:

(1) of the reason for the intended revocation or suspension;

(2) that the permit holder is entitled to a hearing by the

comptroller on the proposed suspension or revocation of the

permit; and

(3) of the date, time, and place of the hearing.

(c) The comptroller shall deliver the written notice by personal

service or by mail to the permit holder's mailing address as it

appears on the comptroller's records. Service by mail is complete

when the notice is deposited with the U.S. Postal Service.

(d) The comptroller shall give the permit holder not less than

10 days' notice of a final hearing.

(e) A permit holder may appeal the decision of the comptroller

to a district court in Travis County not later than the 30th day

after the date the comptroller's decision becomes final.

(f) A person whose permit is suspended or revoked may not sell,

offer for sale, or distribute cigarettes from the place of

business to which the permit applied until a new permit is

granted or the suspension is removed.

(g) If the comptroller suspends or revokes a permit, the

comptroller shall provide written notice of the suspension or

revocation, within a reasonable time, to each distributor and

wholesaler permit holder in the state. A distributor or

wholesaler permit holder violates Section 154.1015(a) by selling

or distributing cigarettes to a person whose permit has been

suspended or revoked only after the distributor or wholesaler

permit holder receives written notice of the suspension or

revocation from the comptroller.

Acts 1981, 67th Leg., p. 1647, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 58, Sec. 9, eff. March

1, 1986; Acts 1989, 71st Leg., ch. 240, Sec. 25, eff. Oct. 1,

1989; Acts 1991, 72nd Leg., ch. 409, Sec. 23, eff. June 7, 1991;

Acts 1995, 74th Leg., ch. 1000, Sec. 40, eff. Oct. 1, 1995; Acts

1997, 75th Leg., ch. 1423, Sec. 19.39, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 1467, Sec. 2.39, eff. Oct. 1, 1999.

Sec. 154.1141. SUMMARY SUSPENSION OF A PERMIT. (a) The

comptroller may suspend a person's permit without notice or a

hearing for the person's failure to comply with this chapter or a

rule adopted under this chapter if the person's continued

operation constitutes an immediate and substantial threat to the

collection of taxes imposed by this chapter and attributable to

the person's operation.

(b) If the comptroller summarily suspends a person's permit,

proceedings for a preliminary hearing before the comptroller or

the comptroller's representative must be initiated simultaneously

with the summary suspension. The preliminary hearing shall be set

for a date not later than 10 days after the date of the summary

suspension, unless the parties agree to a later date.

(c) At the preliminary hearing, the permit holder must show

cause why the permit should not remain suspended pending a final

hearing on suspension or revocation.

(d) Chapter 2001, Government Code, does not apply to a summary

suspension under this section.

(e) To initiate a proceeding to suspend summarily a person's

permit, the comptroller shall serve notice on the permit holder

informing the permit holder of the right to a preliminary hearing

before the comptroller or the comptroller's representative and of

the time and place of the preliminary hearing. The notice must be

personally served on the permit holder or an officer, employee,

or agent of the permit holder or sent by certified or registered

mail, return receipt requested, to the permit holder's mailing

address as it appears in the comptroller's records. The notice

must state the alleged violations that constitute the grounds for

summary suspension. The suspension is effective at the time the

notice is served. If the notice is served in person, the permit

holder shall immediately surrender the permit to the comptroller

or the comptroller's representative. If notice is served by mail,

the permit holder shall immediately return the permit to the

comptroller.

(f) Section 154.114, governing hearings for final suspension or

revocation of a permit under this chapter, governs a final

administrative hearing under this section.

Added by Acts 1995, 74th Leg., ch. 1000, Sec. 41, eff. Oct. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.40, eff.

Sept. 1, 1997.

Sec. 154.1142. DISCIPLINARY ACTION FOR CERTAIN VIOLATIONS. (a)

A retailer is subject to disciplinary action as provided by this

section if:

(1) an agent or employee of the retailer commits an offense

under Subchapter H, Chapter 161, Health and Safety Code; and

(2) the retailer, with criminal negligence, failed to prevent

the offense through adequate supervision and training of the

agent or employee.

(b) If the comptroller finds, after notice and an opportunity

for a hearing as provided by this subchapter, that a permit

holder has violated Subchapter H or K, Chapter 161, Health and

Safety Code, at a place of business for which a permit is issued,

the comptroller may suspend the permit for that place of business

or administratively assess a fine as follows:

(1) if the permit holder has not been found to have violated

Subchapter H or K, Chapter 161, Health and Safety Code, at that

place of business during the preceding 12 months, the comptroller

may require the permit holder to pay a fine in an amount not to

exceed $500;

(2) if the permit holder has been found to have violated

Subchapter H or K, Chapter 161, Health and Safety Code, at that

place of business once during the preceding 12 months, the

comptroller may require the permit holder to pay a fine in an

amount not to exceed $750; and

(3) if the permit holder has been found to have violated

Subchapter H or K, Chapter 161, Health and Safety Code, at that

place of business at least twice during the preceding 12 months,

the comptroller may require the permit holder to pay a fine in an

amount not to exceed $1,000 or suspend the permit for that place

of business for not more than three days.

(c) Except as provided by Section 154.1143, if the permit holder

has been found to have violated Section 161.082(b), Health and

Safety Code, on four or more previous and separate occasions at

the same place of business during the preceding 12 months, the

comptroller shall revoke the permit.

(d) A retailer whose permit has been revoked under this section

may not apply for a retailer's permit for the same place of

business before the expiration of six months after the effective

date of the revocation.

Added by Acts 1997, 75th Leg., ch. 671, Sec. 4.03, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1157, Sec. 1, eff.

Sept. 1, 1999.

Sec. 154.1143. ACTIONS OF EMPLOYEE. (a) For purposes of

Subchapter H, Chapter 161, Health and Safety Code, and the

provisions of this code relating to the sale or delivery of

cigarettes or tobacco products to a minor, the comptroller may

suspend a permit but may not revoke the permit under Section

154.1142(c) if the comptroller finds that:

(1) the employer has not violated Section 161.082(b), Health and

Safety Code, more than seven times at the place of business for

which the permit is issued in the 24-month period preceding the

violation in question;

(2) the employer requires its employees to attend a

comptroller-approved seller training program;

(3) the employee has actually attended a comptroller-approved

seller training program; and

(4) the employer has not directly or indirectly encouraged the

employee to violate the law.

(b) The comptroller shall adopt rules or policies establishing

the minimum requirements for approved seller training programs.

On application, the comptroller shall approve seller training

programs meeting the requirements that are sponsored privately or

by public community colleges. The comptroller may charge an

application fee in an amount necessary to defray the expense of

processing the application.

(c) The comptroller may approve under this section a seller

training program sponsored by a permit holder for the purpose of

training its employees without regard to whether the employees

are located at the same place of business. This subsection

applies only to a permit holder who employs at least 100 persons

at any one time during the permit year who sell cigarettes or

tobacco products.

Added by Acts 1997, 75th Leg., ch. 671, Sec. 4.04, eff. Sept. 1,

1997.

Sec. 154.1145. HEARINGS. Unless otherwise provided by this

chapter, the comptroller shall conduct all hearings required by

this chapter in accordance with Chapter 2001, Government Code.

The comptroller may designate one or more representatives to

conduct the hearings and may prescribe the rules of procedure

governing the hearings.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 24, eff. June 7,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 1000, Sec. 42, eff.

Oct. 1, 1995; Acts 1997, 75th Leg., ch. 1423, Sec. 19.41, eff.

Sept. 1, 1997.

Sec. 154.116. COMPTROLLER MAY REFUSE TO SELL STAMPS. The

comptroller may refuse to sell stamps to a person who has not

obtained a distributor's permit or to a distributor who does not

have a valid permit.

Acts 1981, 67th Leg., p. 1648, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.42, eff.

Sept. 1, 1997.

Sec. 154.117. DISPLAY OF PERMIT. (a) Each permit holder shall

keep the permit on public display at the place of business for

which the permit was issued.

(b) Each permit holder who has a permit assigned to a vehicle

shall post the permit in a conspicuous place on the vehicle.

(c) Each retailer who operates a cigarette vending machine shall

place a retailer's permit on the machine.

Acts 1981, 67th Leg., p. 1648, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 25, eff.

June 7, 1991.

Sec. 154.121. REVENUE. (a) Except as provided by Subsection

(b), revenue from the sale of permits to distributors,

wholesalers, and bonded agents is allocated in the same manner as

other revenue allocated by Subchapter J.

(b) Revenue from the sale of retailer's permits shall be

deposited to the general revenue fund and may be appropriated

only as provided by this section. The money may be appropriated

first to the comptroller for administration of licensing of

retailers under this chapter or Chapter 155.

(c) If, after any appropriation is made under Subsection (b),

revenue remains from the sale of retailer's permits, the

remaining money may be appropriated to the comptroller for

administration and enforcement of Subchapters H, K, and N,

Chapter 161, Health and Safety Code, and to the Texas Department

of Health, for the administration and enforcement of Section

161.253, Health and Safety Code.

(d) If, after any appropriation is made under Subsections (b)

and (c), revenue remains from the sale of retailer's permits, the

remaining money may be appropriated to the Texas Department of

Health to administer the commissioner of public health's

responsibilities under Section 161.301, Health and Safety Code.

(e) If, after any appropriation is made under Subsections (b),

(c), and (d), revenue remains from the sale of retailer's

permits, the remaining money may be appropriated to the

appropriate entity to administer that entity's responsibilities

under Section 161.302, Health and Safety Code.

Acts 1981, 67th Leg., p. 1648, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 58, Sec. 12, eff.

March 1, 1986; Acts 1991, 72nd Leg., ch. 409, Sec. 25, eff. June

7, 1991; Acts 1997, 75th Leg., ch. 671, Sec. 4.02, eff. Sept. 1,

1997.

SUBCHAPTER E. INTERSTATE BUSINESS

Sec. 154.152. INTERSTATE STOCK. (a) A distributor shall set

aside unstamped cigarette packages for interstate sale and for

which no tax is due under federal law in a separate part of the

building from the stamped packages. If the unstamped packages for

interstate sale or for which no tax is due under federal law are

not stored separately, the cigarettes are subject to the same

requirements as cigarettes possessed for the purpose of a first

sale in this state.

(b) A distributor who possesses unstamped cigarette packages for

interstate sale must possess a number of unused stamps from the

appropriate state sufficient to stamp the distributor's inventory

of unstamped interstate cigarettes, except for cigarette packages

for which no tax is due under federal law. Any unstamped packages

of cigarettes that exceed the number of out-of-state stamps on

hand shall be presumed to be held for sale in this state, except

for cigarette packages for which no tax is due under federal law.

(c) A person may not transport or cause to be transported from

this state cigarettes for sale in another state without first

affixing to the cigarettes the stamp required by the state in

which the cigarettes are to be sold or paying any other excise

tax on the cigarettes imposed by the state in which the

cigarettes are to be sold.

(d) A person may not affix to cigarettes the stamp required by

another state or pay any other excise tax on the cigarettes

imposed by another state if the other state prohibits stamps from

being affixed to the cigarettes, prohibits the payment of any

other excise tax on the cigarettes, or prohibits the sale of the

cigarettes.

(e) Not later than the 15th day after the end of each calendar

quarter, a person who transports or causes to be transported from

this state cigarettes for sale in another state shall submit to

the attorney general a report identifying:

(1) the quantity of cigarettes, by brand style, transported or

caused to be transported in the preceding calendar quarter; and

(2) the name and address of each recipient of the cigarettes.

Acts 1981, 67th Leg., p. 1649, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 29, eff.

Oct. 1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 26, eff. June

7, 1991; Acts 2003, 78th Leg., ch. 1141, Sec. 1, eff. June 20,

2003.

SUBCHAPTER F. RECORDS AND REPORTS

Sec. 154.201. RECORD OF PURCHASE OR RECEIPT. Each distributor,

wholesaler, bonded agent, and export warehouse shall keep records

at each place of business of all cigarettes purchased or

received, including records of those cigarettes for which no tax

is due under federal law. Each retailer shall keep records at a

single location, which the retailer shall designate as its

principal place of business in this state, of all cigarettes

purchased and received. These records must include:

(1) the name and address of the shipper or carrier and the mode

of transportation;

(2) all shipping records or copies of records, including

invoices, bills of lading, waybills, freight bills, and express

receipts;

(3) the date and the name of the place of origin of the

cigarette shipment;

(4) the date and the name of the place of arrival of the

cigarette shipment;

(5) a statement of the number, kind, and price paid for

cigarettes, including cigarettes in stamped and unstamped

packages;

(6) the name, address, permit number, and tax identification

number of the seller;

(7) in the case of a distributor, copies of the customs

certificates required by 19 U.S.C. Section 1681a(c), as amended,

for all cigarettes imported into the United States to which the

distributor has affixed a tax stamp; and

(8) any other information required by rules of the comptroller.

Acts 1981, 67th Leg., p. 1649, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 58, Sec. 13, eff.

March 1, 1986; Acts 1991, 72nd Leg., ch. 409, Sec. 27, eff. June

7, 1991; Acts 1995, 74th Leg., ch. 1000, Sec. 43, eff. Oct. 1,

1995; Acts 1997, 75th Leg., ch. 1423, Sec. 19.43, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1104, Sec. 3, eff. Sept. 1, 2001.

Sec. 154.202. RECORD OF STAMPS. (a) A distributor shall keep

at each place of business in this state the invoices for all

stamps purchased or received from the comptroller and records

providing complete information on stamps purchased and the

disposition of the stamps.

(b) The records must show:

(1) the date of receipt of stamps purchased;

(2) the beginning and ending serial numbers and the quantity of

stamps purchased;

(3) the design, color, or denomination of stamps purchased;

(4) the amount paid for the stamps;

(5) if stamps were sold under Section 154.044, the name of the

purchaser, the beginning and ending numbers and quantity of

stamps purchased, and the design, color, or denomination and

amount paid for the stamps;

(6) the beginning and ending serial numbers and quantity,

design, color, or denomination of and amount paid for stamps sent

to or received from the comptroller as an exchange; and

(7) the inventory of stamps on hand on the first day of each

month, showing the beginning and ending serial numbers and

quantity, design, color, or denomination of, and amount paid for,

the stamps.

Acts 1981, 67th Leg., p. 1650, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 27, eff.

June 7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.44, eff.

Sept. 1, 1997.

Sec. 154.203. REPORT OF SALE OR USE. (a) Each distributor and

wholesaler shall keep at each place of business in this state

records of each sale, distribution, exchange, or use of

cigarettes whether taxed under this chapter or not. Each

distributor and wholesaler shall prepare and retain an original

invoice for each transaction involving cigarettes. Each

distributor or wholesaler shall keep any supporting

documentation, including bills of lading, showing shipment and

receipt used in preparing the invoices at the place of business

of the distributor or wholesaler. The distributor or wholesaler

shall prepare and deliver a duplicate invoice to the purchaser.

(b) The records for each sale, distribution, exchange, or use of

cigarettes must show:

(1) the purchaser's name and address, permit number, or tax

identification number;

(2) the method of delivery and the name of the common carrier or

other person delivering the cigarettes;

(3) the date, number, and kind of cigarettes in stamped packages

sold, distributed, exchanged, or used; and

(4) the date, number, and kind of cigarettes in unstamped

packages sold, distributed, exchanged, or used.

Acts 1981, 67th Leg., p. 1650, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 27, eff.

June 7, 1991.

Sec. 154.204. MANUFACTURER'S RECORDS AND REPORTS. (a) A

manufacturer who sells cigarettes to a permit holder in this

state shall keep records showing:

(1) the number and kind of cigarettes in unstamped packages

sold;

(2) the number and kind of cigarettes in stamped packages sold,

if any;

(3) the date the cigarettes were sold;

(4) the manufacturer's list price for the cigarettes;

(5) the account number and the location where the cigarettes

were shipped, if any; and

(6) the name of the common carrier.

(b) A manufacturer who sells cigarettes to a permit holder in

this state shall file with the comptroller, on or before the end

of each month, a report showing the information listed in

Subdivisions (1), (2), (3), and (5) of Subsection (a) for the

previous month. Information related to the manufacturer's list

prices must be submitted by the manufacturer 15 days prior to any

scheduled changes.

Acts 1981, 67th Leg., p. 1651, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 27, eff.

June 7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.45, eff.

Sept. 1, 1997.

Sec. 154.205. MANUFACTURER'S REPRESENTATIVE'S RECORDS. A

manufacturer's representative shall retain copies of the invoices

prepared for each purchase or sale of cigarettes from or to a

permittee of the state. The manufacturer's representative shall

deliver a copy of the invoice prepared for each sale of

cigarettes to the purchaser or recipient of the cigarettes. Such

records shall be available for inspection and copying by the

comptroller and attorney general for four years.

Acts 1981, 67th Leg., p. 1651, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 27, eff.

June 7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.46, eff.

Sept. 1, 1997.

Sec. 154.207. COMMON CARRIER RECORDS. (a) Each common carrier

shall keep records of cigarettes transported in this state.

(b) The comptroller and the attorney general are entitled to

access during regular business hours to all records pertaining to

cigarettes that are transported.

(c) The records must show for each transaction:

(1) the name and address of the consignor and consignee;

(2) the date of delivery; and

(3) the amount and type of cigarettes transported or handled.

Acts 1981, 67th Leg., p. 1651, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 31, eff.

Oct. 1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 28, eff. June

7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.47, eff. Sept.

1, 1997.

Sec. 154.208. BONDED AGENT'S RECORDS. (a) Each bonded agent

shall keep, at each place of business in this state, records of

all cigarettes received, distributed, and delivered.

(b) The records must include:

(1) invoices for receipts and deliveries;

(2) orders for receipts and deliveries;

(3) shipping records for receipts and deliveries; and

(4) shipping records for distribution or delivery.

Acts 1981, 67th Leg., p. 1651, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 28, eff.

June 7, 1991.

Sec. 154.209. AVAILABILITY OF RECORDS. (a) Each permit holder

shall keep records available for inspection and copying by the

comptroller and the attorney general for four years.

(b) If a permit holder's place of business is a vehicle or

vending machine, the permit holder shall designate in the

application for a permit a permanent place of business to keep

the records. The permit holder shall keep the records in the

designated place.

(c) Each permit holder who is required to keep records under

this chapter shall provide the comptroller with copies of the

records on demand.

Acts 1981, 67th Leg., p. 1652, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 58, Sec. 15, eff.

March 1, 1986; Acts 1989, 71st Leg., ch. 240, Sec. 32, eff. Oct.

1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 28, eff. June 7,

1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.48, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 540, Sec. 3, eff. Sept. 1, 2001.

Sec. 154.210. DISTRIBUTOR'S REPORT. (a) A distributor shall

deliver to the comptroller, on or before the last day of each

month, a report for the preceding month.

(b) The report must show:

(1) the date the report was made;

(2) the distributor's name and address;

(3) the month the report covers;

(4) the number of cigarettes in stamped packages and the number

of cigarettes in unstamped packages on hand at the beginning of

the month;

(5) the number of cigarettes in stamped packages and the number

of cigarettes in unstamped packages purchased and received during

the month;

(6) the number of cigarettes in stamped packages and the number

of cigarettes in unstamped packages returned by customers or

received from any other source;

(7) the number of cigarettes in stamped packages and the number

of cigarettes in unstamped packages sold, used, lost, stolen,

returned to the factory, or disposed of in any other manner;

(8) the number of cigarettes in stamped packages and the number

of cigarettes in unstamped packages on hand at the end of the

month;

(9) the number of cigarettes sold or distributed in interstate

commerce;

(10) the number of cigarettes sold or distributed in intrastate

commerce;

(11) the beginning and ending serial numbers, design, color, or

denomination of, and amount paid for, unused stamps on hand at

the beginning of the month;

(12) the beginning and ending serial numbers, design, color, or

denomination of, and amount paid for, stamps purchased and

received;

(13) the beginning and ending serial numbers, design, color, or

denomination of, and amount paid for, stamps sold, used, lost,

stolen, exchanged, returned, or disposed of in any other manner;

(14) the beginning and ending serial numbers, design, color, or

denomination of, and amount paid for, stamps on hand at the end

of the month;

(15) a summary schedule, on a form prescribed by the

comptroller, identifying each receipt of cigarettes, the date of

receipt, the shipper, the invoice number, and the quantity of

cigarettes received; and

(16) any other information the comptroller requires relating to

cigarettes and to the payment of taxes due on them.

(c) The comptroller shall prescribe the form and content of the

report.

Acts 1981, 67th Leg., p. 1652, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 33, eff.

Oct. 1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 28, eff. June

7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.49, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 1467, Sec. 2.40, eff. Oct. 1,

1999.

Sec. 154.211. FAILURE TO PRODUCE RECORDS. (a) A person's

failure to produce the records required by this subchapter or a

person's inability to provide other proof of tax payment, on

demand by the comptroller, is prima facie evidence that

cigarettes possessed by the person were received for the purpose

of making a first sale without payment of the tax imposed by this

chapter.

(b) This section does not apply to a person who possesses 200 or

fewer cigarettes if the person uses the cigarettes and does not

sell them or offer them for sale.

(c) This section does not apply to a failure to produce records

or provide other proof of tax payment under Subsection (a) if the

failure results from an occurrence beyond the person's control.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 29, eff. June 7,

1991. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.50, eff.

Sept. 1, 1997.

Sec. 154.212. REPORTS BY WHOLESALERS AND DISTRIBUTORS OF

CIGARETTES. (a) The comptroller may, when considered necessary

by the comptroller for the administration of a tax under this

chapter, require each wholesaler or distributor of cigarettes to

file with the comptroller a report each month of sales to

retailers in this state.

(b) The wholesaler or distributor shall file the report on or

before the 25th day of each month. The report must contain the

following information for the preceding calendar month's sales in

relation to each retailer:

(1) the name of the retailer and the address of the retailer's

outlet location to which the wholesaler or distributor delivered

cigarettes, including city and zip code;

(2) the taxpayer number assigned by the comptroller to the

retailer, if the wholesaler or distributor is in possession of

the number;

(3) the cigarette permit number of the outlet location to which

the wholesaler or distributor delivered cigarettes; and

(4) the monthly net sales made to the retailer by the wholesaler

or distributor, including the quantity and units of cigarettes in

stamped packages sold to the retailer.

(c) Except as provided by this subsection, the wholesaler or

distributor shall file the report with the comptroller

electronically. The comptroller may establish procedures for

allowing an alternative method of filing for a wholesaler or

distributor who demonstrates to the comptroller an inability to

comply with the electronic reporting requirement. If the

comptroller determines that another technological method of

filing the report is more efficient than electronic filing, the

comptroller may establish procedures requiring its use by

wholesalers and distributors.

(d) Except as provided by Section 111.006, information contained

in a report required to be filed by this section is confidential

and not subject to disclosure under Chapter 552, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

129, Sec. 2, eff. September 1, 2007.

SUBCHAPTER G. ADMINISTRATION BY COMPTROLLER

Sec. 154.301. COMPLIANCE INVESTIGATION AND RECOVERY OF COSTS.

(a) If the comptroller has reason to believe that a person has

failed to pay a tax or penalty in the proper manner when due, as

required by this chapter, or otherwise failed to comply with this

chapter, the comptroller may employ auditors and investigators to

determine compliance and any amount due. If the comptroller

determines that the person has not paid the tax or penalty or has

failed to comply with this chapter, the comptroller may require

the person to pay the reasonable expenses incurred for the

compliance investigation and audit as an additional penalty.

(b) The comptroller shall deposit funds paid under this section

to the credit of the general revenue fund in the treasury to be

used for making audits, conducting investigations, or as

otherwise appropriated. The comptroller may use other funds

available for audits as appropriated by the legislature.

Acts 1981, 67th Leg., p. 1654, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 35, eff.

Oct. 1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 30, eff. June

7, 1991; Acts 1995, 74th Leg., ch. 1000, Sec. 44, eff. Oct. 1,

1995; Acts 1997, 75th Leg., ch. 1423, Sec. 19.52, eff. Sept. 1,

1997.

Sec. 154.302. PAYMENT OF DOUBLE AMOUNT. (a) If the comptroller

finds that a person has sold unstamped cigarettes, the

comptroller may require the person to pay the state through the

comptroller a sum equal to twice the amount of stamp tax due.

(b) If the person does not furnish the comptroller evidence that

enough stamps were purchased to cover unstamped cigarettes

purchased, it is presumed that the cigarettes were sold without

the proper stamps.

Acts 1981, 67th Leg., p. 1654, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 36, eff.

Oct. 1, 1989; Acts 1997, 75th Leg., ch. 1423, Sec. 19.53, eff.

Sept. 1, 1997.

Sec. 154.304. INSPECTION. (a) To determine the tax liability

of a person dealing in cigarettes or compliance by the person

with this chapter, the comptroller may:

(1) inspect any premises, including a vending machine and its

contents, where cigarettes are manufactured, produced, stored,

transported, sold, or offered for sale or exchange;

(2) remain on the premises as long as necessary to determine the

tax liability or compliance with this chapter;

(3) examine the records required by this chapter or other

records, books, documents, papers, accounts, and objects that the

comptroller determines are necessary for conducting a complete

examination; and

(4) examine stocks of cigarettes and cigarette stamps.

(b) A person dealing in cigarettes may not:

(1) fail to produce, on the comptroller's demand, records

required by this chapter; or

(2) hinder or prevent the inspection of records or the

examination of the premises.

Acts 1981, 67th Leg., p. 1654, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 38, eff.

Oct. 1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 31, eff. June

7, 1991; Acts 1995, 74th Leg., ch. 1000, Sec. 45, eff. Oct. 1,

1995; Acts 1997, 75th Leg., ch. 1423, Sec. 19.54, eff. Sept. 1,

1997.

Sec. 154.305. REFUND FOR STAMPS. (a) The comptroller may

provide credit or a refund on stamps that are unfit for sale or

use because of damage and on unused stamps in broken or unbroken

sheets or rolls if the stamps were properly purchased and paid

for by the person requesting the refund.

(b) The comptroller shall make a refund under this section from

revenue collected under this chapter before the revenue is

allocated under Subchapter J.

Acts 1981, 67th Leg., p. 1655, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 31, eff.

June 7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.55, eff.

Sept. 1, 1997.

Sec. 154.306. EXCHANGE OF STAMPS. The comptroller may exchange

or replace, without cost, stamps affixed to a package of

cigarettes if the cigarettes have become unfit for sale, use, or

consumption and have been returned to the comptroller or to the

manufacturer.

Acts 1981, 67th Leg., p. 1655, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 31, eff.

June 7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.56, eff.

Sept. 1, 1997.

Sec. 154.307. RECORDS. The comptroller shall keep a record of:

(1) stamps sold by the comptroller or under the comptroller's

direction;

(2) stamps exchanged by the comptroller; and

(3) refunds made on stamps purchased.

Acts 1981, 67th Leg., p. 1655, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.57, eff.

Sept. 1, 1997.

Sec. 154.308. DEFICIENCY DETERMINATION, PENALTIES, AND INTEREST.

(a) If the comptroller has reasonable cause to believe that a

tax report or the amount of tax paid is inaccurate, the

comptroller may compute and determine the amount of tax, penalty,

and interest to be paid from information contained in the report

or from any other information available to the comptroller.

(b) On making a deficiency determination, the comptroller shall

notify the person by mail or personal service. Service by mail is

complete when the notice is deposited with the U.S. Postal

Service.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 32, eff. June 7,

1991. Amended by Acts 1995, 74th Leg., ch. 1000, Sec. 46, eff.

Oct. 1, 1995; Acts 1997, 75th Leg., ch. 1423, Sec. 19.58, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1467, Sec. 2.41, eff.

Oct. 1, 1999.

Sec. 154.309. REDETERMINATION. (a) A person who receives

notice of a deficiency determination may submit a written request

to the comptroller for redetermination. If the person desires a

hearing, the request for a hearing must be included in the

written request for redetermination.

(b) A written request for redetermination must be filed at the

office of the comptroller not later than the 30th day after the

date notice of deficiency is issued. If a written request for

redetermination is not filed as required by this subsection, the

determination is final.

(c) On receipt of a written request for redetermination, the

comptroller shall:

(1) review the request for redetermination if a hearing was not

requested; or

(2) provide the person against whom the deficiency determination

was made with written notice of the time, place, and date of a

redetermination hearing.

(d) The comptroller shall give notice of a redetermination

hearing by personal service or by mail. Service by mail is

complete when the notice is deposited with the U.S. Postal

Service.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 32, eff. June 7,

1991. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.59, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1467, Sec. 2.42, eff.

Oct. 1, 1999.

SUBCHAPTER H. ENFORCEMENT OF TAX

Sec. 154.403. SEIZURE. (a) The comptroller with or without

process may seize:

(1) cigarettes taxed under this chapter that are possessed or

controlled by a person for the purpose of selling or removing the

cigarettes in violation of this chapter;

(2) cigarettes that are removed, deposited, or concealed by a

person intending to avoid payment of taxes imposed by this

chapter;

(3) an automobile, boat, conveyance, or other type of vehicle

used to remove or transport cigarettes by a person intending to

avoid payment of taxes imposed by this chapter; and

(4) equipment, paraphernalia, or other tangible personal

property used by a person intending to avoid payment of taxes

imposed by this chapter found in the place where the cigarettes

are found.

(b) An item seized under this section is forfeited to the state

and remains in the custody of the comptroller for disposition as

provided by this chapter. The seized item is not subject to

replevin.

Acts 1981, 67th Leg., p. 1656, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 39, eff.

Oct. 1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 33, eff. June

7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.60, eff. Sept.

1, 1997.

Sec. 154.404. COMPTROLLER'S REPORT. (a) If the comptroller

seizes property under Section 154.403, the comptroller shall

immediately make a written report showing:

(1) the name of the person making the seizure;

(2) the place where the property was seized;

(3) the person from whom the property was seized; and

(4) an inventory of the property seized.

(b) The comptroller shall prepare the report in duplicate. The

person who seized the property shall sign the report. The

comptroller shall give the original to the person from whom the

property was seized and shall file a duplicate copy open for

public inspection in the comptroller's office.

Acts 1981, 67th Leg., p. 1656, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 40, eff.

Oct. 1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 34, eff. June

7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.61, eff. Sept.

1, 1997.

Sec. 154.4045. SALE OF SEIZED CIGARETTES. (a) Cigarettes are

perishable items.

(b) If the seized cigarettes are in a salable condition, the

comptroller may:

(1) sell the cigarettes, return the cigarettes to the

manufacturer for credit, or destroy or dispose of the cigarettes;

or

(2) if the seized cigarettes are in packages described by

Section 154.0415 or stamped in violation of that section, the

comptroller may not sell the cigarettes but may destroy or

dispose of the cigarettes or return the cigarettes, solely for

the purpose of export, to the manufacturer for credit.

(c) The price obtained at the sale is the market value for the

cigarettes sold.

(d) The comptroller shall place the proceeds from the sale of

seized cigarettes in escrow in a treasury suspense account

pending the outcome of the forfeiture proceeding provided for in

this chapter.

(e) If a determination is made that the comptroller wrongfully

seized the cigarettes, the person entitled to the cigarettes at

the time of seizure may recover the money held in escrow in the

treasury suspense account.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 35, eff. June 7,

1991. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.62, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1539, Sec. 2, eff. Sept.

1, 1999.

Sec. 154.405. FORFEITURE PROCEEDING. (a) The owner of property

seized under this chapter is entitled to written notice of the

seizure.

(b) The comptroller shall give the notice by certified mail,

return receipt requested, not later than the 15th day after the

date of seizure and include with the notice an inventory of the

property seized and a statement that the owner of property seized

is entitled to a hearing on the seizure. Service by mail is

complete when the notice is received, as evidenced by return

receipt from the U.S. Postal Service.

(c) After providing the notice and a hearing, if a hearing is

requested under Subsection (b), the comptroller may order the

forfeiture to the state of any property seized under this chapter

or the proceeds of the sale of any cigarettes seized under this

chapter if the property was used, controlled, possessed, or

concealed for the purpose of violating any provision of this

chapter.

(d) The comptroller shall hold property or proceeds forfeited

under this section in escrow until the comptroller's

determination is final and the period for filing a petition for

judicial review has expired.

Acts 1981, 67th Leg., p. 1657, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 41, eff.

Oct. 1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 36, eff. June

7, 1991; Acts 1997, 75th Leg., ch. 1040, Sec. 44, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1423, Sec. 19.63, eff. Sept. 1,

1997.

Sec. 154.406. DISPOSITION OF FORFEITED PROPERTY. (a) The

comptroller may sell property forfeited to the state at public or

private sale in any commercially reasonable manner.

(b) Subject to the provisions of Section 154.413, the

comptroller shall deposit the sale proceeds, less expenses of

seizure, court costs, and any investigation and audit costs, in

the state treasury.

(c) The comptroller shall use the sale proceeds to operate and

administer the cigarette tax program up to the amount

appropriated by the legislature for this purpose. The comptroller

shall allocate any sale proceeds that exceed the legislative

appropriation as provided by Subchapter J. Any unused

appropriations remain in the general revenue fund.

Acts 1981, 67th Leg., p. 1657, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 36, eff.

June 7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.64, eff.

Sept. 1, 1997.

Sec. 154.409. UNSTAMPED CIGARETTES. If cigarettes seized under

Section 154.403 of this code are unstamped, an officer selling

the cigarettes shall affix the required stamps to the cigarettes

and deduct the cost of the stamps from the sale proceeds.

Acts 1981, 67th Leg., p. 1658, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 154.4095. DECEPTIVE TRADE PRACTICE. Selling a package of

cigarettes described by Section 154.0415, with or without a

stamp, is a deceptive trade practice for the purpose of

Subchapter E, Chapter 17, Business & Commerce Code.

Added by Acts 1999, 76th Leg., ch. 1539, Sec. 3, eff. Sept. 1,

1999.

Sec. 154.410. SEIZURE OR SALE NO DEFENSE. The seizure,

forfeiture, and sale of cigarettes or property under this

chapter, with or without court action, is not a defense to

criminal prosecution for an offense or from liability for a

penalty under this chapter.

Acts 1981, 67th Leg., p. 1658, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 154.411. WAIVER PERMITTED. (a) The comptroller may waive

a forfeiture proceeding for property seized under Section 154.403

of this code if the owner or possessor of the property:

(1) affixes the required stamp to the individual packages of

cigarettes; and

(2) in addition to the value of the stamps required to be

affixed, pays to the state through the comptroller a sum equal to

the value of the required stamps.

(b) The comptroller may make a compromise with a person before

or after a claim is filed in court. The comptroller shall keep a

record open for public inspection of compromises and waivers of

forfeiture made under this section.

Acts 1981, 67th Leg., p. 1658, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 44, eff.

Oct. 1, 1989; Acts 1997, 75th Leg., ch. 1423, Sec. 19.65, eff.

Sept. 1, 1997.

Sec. 154.412. PAYMENT TO TREASURY. The comptroller shall

deposit all taxes collected under Section 154.411, after payment

of costs, in the treasury to be allocated as provided by

Subchapter J.

Acts 1981, 67th Leg., p. 1658, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 45, eff.

Oct. 1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 37, eff. June

7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.66, eff. Sept.

1, 1997.

Sec. 154.413. PREFERRED STATE TAX LIEN. (a) All taxes, fines,

interest, penalties, and costs due under this chapter are secured

by a preferred lien in favor of the state, first and prior to all

other existing or future liens, contractual or statutory, legal

or equitable, regardless of the time the lien originated, on any

property seized and forfeited under this chapter.

(b) A lienholder who establishes an interest in the property is

entitled to recover any proceeds remaining after payment of all

taxes, fines, interest, penalties, and costs due to the state.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 38, eff. June 7,

1991.

Sec. 154.414. RECIPROCAL AGREEMENTS. (a) The comptroller may

enter into a reciprocal agreement with a tax official of another

state or an official of the United States allowing the exchange

of information received by, recorded by, prepared by, furnished

to, or collected by the comptroller with respect to the

investigation and enforcement of this chapter for any tax,

penalty, interest, fine, forfeiture, or offense.

(b) This section does not permit the exchange of information

made confidential by this chapter.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 38, eff. June 7,

1991. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.67, eff.

Sept. 1, 1997.

Sec. 154.415. DONATIONS. The comptroller may accept gifts,

grants, and donations for the administration and enforcement of

this chapter.

Added by Acts 1989, 71st Leg., ch. 240, Sec. 46, eff. Oct. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 1040, Sec. 45, Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 19.68, eff. Sept.

1, 1997.

SUBCHAPTER I. PENALTIES

Sec. 154.501. PENALTIES. (a) A person violates this chapter if

the person:

(1) is a distributor, wholesaler, manufacturer, importer, bonded

agent, manufacturer's representative, or retailer and fails to

keep records required by this chapter;

(2) engages in the business of a bonded agent, distributor,

wholesaler, manufacturer, importer, or retailer without a valid

permit;

(3) is a distributor, wholesaler, manufacturer, importer, bonded

agent, or retailer and fails to make a report or makes a false or

incomplete report or application required by this chapter to the

comptroller; or

(4) is a person affected by this chapter and fails or refuses to

abide by or violates a provision of this chapter or a rule

adopted by the comptroller under this chapter.

(b) A person who violates this section forfeits and shall pay to

the state a penalty of not more than $2,000 for each violation.

(c) Each day on which a violation occurs is a separate offense.

(d) The attorney general shall bring suits to recover penalties

under this section.

(e) A suit under this section may be brought in a court of

competent jurisdiction in Travis County or in any court having

jurisdiction.

Acts 1981, 67th Leg., p. 1659, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 58, Sec. 18, eff.

March 1, 1986; Acts 1989, 71st Leg., ch. 240, Sec. 47, eff. Oct.

1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 39, eff. June 7,

1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.69, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1263, Sec. 50, eff. Oct. 1, 2001.

Sec. 154.502. UNSTAMPED CIGARETTES. A person commits an offense

if the person:

(1) makes a first sale of unstamped cigarettes;

(2) sells, offers for sale, or presents as a prize or gift

unstamped cigarettes; or

(3) knowingly consumes, uses, or smokes cigarettes taxed under

this chapter without a stamp affixed to each individual package.

Acts 1981, 67th Leg., p. 1659, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 154.5025. AFFIXING STAMPS TO CERTAIN CIGARETTES. A person

commits an offense if the person knowingly affixes stamps to

cigarettes in violation of Section 154.0415.

Added by Acts 1999, 76th Leg., ch. 1539, Sec. 4, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1104, Sec. 4, eff.

Sept. 1, 2001.

Sec. 154.503. POSSESSION IN QUANTITIES LESS THAN 10,000. (a)

Except as provided by Section 154.042 of this code, a person

commits an offense if the person possesses unstamped cigarettes

in quantities less than 10,000.

(b) This section does not prohibit transportation of cigarettes

by a common carrier.

Acts 1981, 67th Leg., p. 1660, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 154.504. POSSESSION OF QUANTITIES LESS THAN INDIVIDUAL

PACKAGE. A person commits an offense and is subject to a $100

fine if the person sells cigarettes in quantities less than an

individual package containing at least 20 cigarettes.

Acts 1981, 67th Leg., p. 1660, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1997, 75th Leg., ch. 671, Sec. 4.05, eff.

Sept. 1, 1997.

Sec. 154.505. CANCELLATION OF STAMP. A person commits an

offense if the person knowingly cancels or mutilates, with

fraudulent intent or to conceal a violation of this chapter, a

stamp affixed to an individual package of cigarettes.

Acts 1981, 67th Leg., p. 1660, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 154.506. CONCEALMENT OF A VIOLATION. A person commits an

offense if the person uses any artful device or deceptive

practice to conceal a violation of this chapter.

Acts 1981, 67th Leg., p. 1660, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 154.507. MISLEADING THE COMPTROLLER. A person commits an

offense if the person misleads the comptroller in the enforcement

of this chapter.

Acts 1981, 67th Leg., p. 1660, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 48, eff.

Oct. 1, 1989; Acts 1997, 75th Leg., ch. 1423, Sec. 19.70, eff.

Sept. 1, 1997.

Sec. 154.508. REFUSING TO SURRENDER CIGARETTES. A person

commits an offense if the person refuses to surrender to the

comptroller on demand cigarettes possessed in violation of this

chapter.

Acts 1981, 67th Leg., p. 1660, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 49, eff.

Oct. 1, 1989; Acts 1997, 75th Leg., ch. 1423, Sec. 19.71, eff.

Sept. 1, 1997.

Sec. 154.509. PERMITS. A person commits an offense if the

person:

(1) as a distributor, wholesaler, or retailer, receives or

possesses cigarettes without having a valid permit;

(2) as a distributor, wholesaler, or retailer, receives or

possesses cigarettes without having a permit posted where it can

be easily seen by the public;

(3) as a distributor or wholesaler, does not deliver an invoice

to the purchaser as required by Section 154.203;

(4) as a distributor, wholesaler, or retailer, sells cigarettes

without having a valid permit; or

(5) as a bonded agent, stores, distributes, or delivers

cigarettes in unstamped packages without having a valid permit.

Acts 1981, 67th Leg., p. 1660, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 58, Sec. 19, eff.

March 1, 1986; Acts 1991, 72nd Leg., ch. 409, Sec. 40, eff. June

7, 1991.

Sec. 154.5095. FINGERPRINTS. The comptroller may refuse to

grant a permit or may revoke or suspend a permit if the applicant

or permit holder fails, on request, to provide a complete set of

fingerprints required for searching the Federal Bureau of

Investigation identification division files.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 41, eff. June 7,

1991. Amended by Acts 1993, 73rd Leg., ch. 790, Sec. 46(20), eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1423, Sec. 19.72, eff.

Sept. 1, 1997.

Sec. 154.510. MISDEMEANOR. An offense under Sections 154.502,

154.503, or 154.505 through 154.509 is a Class A misdemeanor.

Acts 1981, 67th Leg., p. 1660, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 42, eff.

June 7, 1991; Acts 1999, 76th Leg., ch. 1155, Sec. 1, eff. Sept.

1, 1999.

Sec. 154.511. TRANSPORTATION OF CIGARETTES. A person, other

than a common carrier, commits an offense if the person:

(1) knowingly transports cigarettes without a stamp affixed to

each individual package, except as provided by Section

154.024(a);

(2) wilfully refuses to stop a motor vehicle operated to

transport cigarettes after a request to stop from an authorized

person; or

(3) while transporting cigarettes refuses to permit a complete

inspection of the cargo by an authorized person.

Acts 1981, 67th Leg., p. 1661, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1999, 76th Leg., ch. 1110, Sec. 2, eff.

Sept. 1, 1999.

Sec. 154.512. INSPECTION OF PREMISES. A person commits an

offense if the person refuses to permit a complete inspection by

an authorized representative of the comptroller of any premises

where cigarettes are manufactured, produced, stored, transported,

sold, or offered for sale or exchange, or fails to produce, on

the comptroller's demand, records required by this chapter.

Acts 1981, 67th Leg., p. 1661, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 43, eff.

June 7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.73, eff.

Sept. 1, 1997.

Sec. 154.513. PREVIOUSLY USED OR OLD DESIGN STAMPS. A person

commits an offense if the person:

(1) uses, sells, offers for sale, or possesses for use or sale

previously used stamps;

(2) attaches or causes to be attached a previously used stamp to

an individual package of cigarettes;

(3) uses or consents to the use of previously used stamps in

connection with the sale or offering for sale of cigarettes; or

(4) sells, offers for sale, or possesses stamps of an old design

more than 60 days after the date of issue of a new design of

stamps.

Acts 1981, 67th Leg., p. 1661, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 154.514. SALE OF STAMPS. A person commits an offense if

the person, without having the requisition from the comptroller

as provided by Section 154.044 of this code:

(1) purchases stamps from a person other than the comptroller;

or

(2) sells lawfully issued stamps to a person other than the

comptroller.

Acts 1981, 67th Leg., p. 1661, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 50, eff.

Oct. 1, 1989; Acts 1997, 75th Leg., ch. 1423, Sec. 19.74, eff.

Sept. 1, 1997.

Sec. 154.515. POSSESSION IN QUANTITIES OF 10,000 OR MORE. (a)

Except as provided by Section 154.042 of this code, a person

commits an offense if the person possesses unstamped cigarettes

in quantities of 10,000 or more.

(b) This section does not prohibit transportation of cigarettes

by a common carrier.

Acts 1981, 67th Leg., p. 1661, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 154.516. BOOKS AND RECORDS. A person commits an offense if

the person:

(1) knowingly makes, delivers to, and files with the comptroller

a false return or report or an incomplete return or report;

(2) knowingly fails to make and deliver to the comptroller a

return or report as required by this chapter;

(3) destroys, mutilates, or conceals a book or record required

by this chapter;

(4) refuses to permit the attorney general or the comptroller to

inspect and audit books and records that are required by this

chapter or that are incidental to the conduct of the cigarette

business;

(5) knowingly makes a false entry or fails to make entries in

the books and records as required by this chapter; or

(6) fails to keep books and records for four years as required

by this chapter.

Acts 1981, 67th Leg., p. 1661, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 58, Sec. 20, eff.

March 1, 1986; Acts 1989, 71st Leg., ch. 240, Sec. 51, eff. Oct.

1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 44, eff. June 7,

1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.75, eff. Sept. 1,

1997.

Sec. 154.517. FELONY. An offense under Sections 154.511 through

154.516 is a felony of the third degree.

Acts 1981, 67th Leg., p. 1662, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 44, eff.

June 7, 1991.

Sec. 154.518. OVERLAP OF PENALTIES. If an offense is punishable

under Section 154.510 of this code and also under Section 154.517

of this code, the punishment prescribed by Section 154.517 of

this code controls.

Acts 1981, 67th Leg., p. 1662, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 154.519. VENUE. Venue of a prosecution for an offense

punishable under Section 154.510 or 154.517 of this code is in

Travis County or in the county where the offense occurred.

Acts 1981, 67th Leg., p. 1662, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 154.520. COUNTERFEIT STAMPS. (a) A person commits an

offense if the person:

(1) prints, engraves, makes, issues, sells, or circulates

counterfeit stamps;

(2) possesses with intent to use, sell, circulate, or pass a

counterfeit stamp;

(3) uses or consents to the use of a counterfeit stamp in the

sale or offering for sale of cigarettes; or

(4) places or causes to be placed a counterfeit stamp on an

individual package of cigarettes.

(b) An offense under this section is a felony punishable by

confinement in the Texas Department of Criminal Justice for not

less than 2 years nor more than 20 years.

(c) Venue of a prosecution under this section is in Travis

County.

Acts 1981, 67th Leg., p. 1662, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.154, eff. September 1, 2009.

SUBCHAPTER J. NATURE OF TAX AND DISPOSITION OF FUNDS

Sec. 154.601. NATURE OF TAX. (a) The tax imposed by this

chapter is not an occupation tax.

(b) If a court of competent jurisdiction declares the tax

imposed by this chapter to be an occupation tax:

(1) the legislature intends that the holding not affect the

validity of the remaining provisions of this chapter; and

(2) the net revenue is allocated to the general revenue fund,

except that one-fourth of the net revenue shall be transferred

from the general revenue fund to the available school fund.

(c) A tax imposed by this chapter is in lieu of any other

occupation or excise tax imposed by the state or a political

subdivision of the state on cigarettes.

Acts 1981, 67th Leg., p. 1663, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., p. 2777, ch. 752, Sec.

9(d), eff. Jan. 1, 1982.

Sec. 154.602. FUNDS FOR ENFORCEMENT. The legislature may

appropriate money from the cigarette tax to the comptroller for

manufacturing and printing of cigarette tax stamps and for the

administration of the duties of the comptroller under this

chapter. Amounts appropriated under this subsection shall be

taken from revenue received from the cigarette tax before the

revenue is allocated under Section 154.603 of this code to the

funds specified by that section and shall be deposited to the

credit of the treasury fiscal agency fund.

Acts 1981, 67th Leg., p. 1663, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., p. 2776, ch. 752, Sec.

9(c), eff. Jan. 1, 1982; Acts 1987, 70th Leg., ch. 418, Sec. 1,

eff. June 17, 1987; Acts 1989, 71st Leg., ch. 290, Sec. 52, eff.

Oct. 1, 1989; Acts 1997, 75th Leg., ch. 1423, Sec. 19.76, eff.

Sept. 1, 1997.

Sec. 154.603. DISPOSITION OF REVENUE. (a) After the deductions

for the purposes provided by Section 154.602 of this code, the

revenue remaining of the first $2 of tax received per 1,000

cigarettes for cigarettes weighing three pounds or less per

thousand and the first $4.10 per 1,000 cigarettes of the tax

received for cigarettes weighing more than three pounds per

thousand is allocated:

(1) 18.75 percent to the foundation school fund; and

(2) 81.25 percent to the general revenue fund.

(b) The revenue remaining after the deductions for the purposes

provided by Section 154.602 of this code and allocation under

Subsection (a) of this section is allocated to the general

revenue fund.

(c), (d) Repealed by Acts 1993, 73rd Leg., ch. 679, Sec. 68, eff.

Sept. 1, 1993.

Acts 1981, 67th Leg., p. 1663, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., p. 2776, ch. 752, Sec.

9(b), eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 2025, ch. 367,

Sec. 6, eff. Sept. 1, 1985; Acts 1984, 68th Leg., 2nd C.S., ch.

28, art. II, part B, Sec. 3, eff. Sept. 1, 1984; Acts 1984, 68th

Leg., 2nd C.S., ch. 31, art. 2, Sec. 3, eff. Oct. 2, 1984; Sec.

4, eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 69, art. 9, Sec.

3, eff. Sept. 1, 1986; Sec. 4, eff. Sept. 1, 1987; Acts 1987,

70th Leg., ch. 418, Sec. 2, eff. June 17, 1987; Acts 1989, 71st

Leg., ch. 240, Sec. 53, eff. Oct. 1, 1989. Amended by Acts 1993,

73rd Leg., ch. 679, Sec. 66, 68, eff. Sept. 1, 1993.

Sec. 154.6035. ALLOCATION OF CERTAIN REVENUE TO PROPERTY TAX

RELIEF FUND. Notwithstanding Section 154.603, all proceeds from

the collection of taxes imposed by this chapter attributable to

the portion of the tax rate in excess of $20.50 per thousand on

cigarettes, regardless of weight, shall be deposited to the

credit of the property tax relief fund under Section 403.109,

Government Code.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

3, Sec. 4(a), eff. September 1, 2006.



CHAPTER 155. CIGARS AND TOBACCO PRODUCTS TAX

TAX CODE

TITLE 2. STATE TAXATION

SUBTITLE E. SALES, EXCISE, AND USE TAXES

CHAPTER 155. CIGARS AND TOBACCO PRODUCTS TAX

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 155.001. DEFINITIONS. In this chapter:

(1) "Bonded agent" means a person in this state who is an agent

of a person outside this state and receives cigars and tobacco

products in interstate commerce and stores the cigars and tobacco

products for distribution or delivery to distributors under

orders from the person outside this state.

(2) "Cigar" means a roll of fermented tobacco that is wrapped in

tobacco and the main stream of smoke from which produces an

alkaline reaction to litmus paper.

(3) "Commercial business location" means the entire premises

occupied by a permit applicant or a person required to hold a

permit under this chapter.

(4) "Common carrier" means a motor carrier registered under

Chapter 643, Transportation Code, or a motor carrier operating

under a certificate issued by the Interstate Commerce Commission

or a successor agency to the Interstate Commerce Commission.

(5) "Consumer" means a person who possesses tobacco products for

personal consumption.

(6) "Distributor" means a person who:

(A) receives tobacco products for the purpose of making a first

sale in this state from a manufacturer outside the state or

within the state or otherwise brings or causes to be brought into

this state tobacco products for sale, use, or consumption;

(B) manufactures or produces tobacco products; or

(C) is an importer or import broker.

(7) "Export warehouse" means a person in this state who receives

tobacco products from manufacturers and stores the tobacco

products for the purpose of making sales to authorized persons

for resale, use, or consumption outside the United States.

(8) "First sale" means, except as otherwise provided by this

chapter:

(A) the first transfer of possession in connection with a

purchase, sale, or any exchange for value of tobacco products in

intrastate commerce;

(B) the first use or consumption of tobacco products in this

state; or

(C) the loss of tobacco products in this state whether through

negligence, theft, or other unaccountable loss.

(9) "Importer" or "import broker" means a person who ships,

transports, or imports into this state tobacco products

manufactured or produced outside the United States for the

purpose of making a first sale in this state.

(10) "Manufacturer" means a person who manufactures or produces

tobacco products and sells tobacco products to a distributor.

(11) "Manufacturer's representative" means a person employed by

a manufacturer to sell or distribute the manufacturer's tobacco

products.

(12) "Permit holder" means a bonded agent, distributor,

wholesaler, manufacturer, importer, or retailer required to

obtain a permit under Section 155.041.

(13) "Place of business" means:

(A) a commercial business location where tobacco products are

sold;

(B) a commercial business location where tobacco products are

kept for sale or consumption or otherwise stored; or

(C) a vehicle from which tobacco products are sold.

(14) "Retailer" means a person who engages in the practice of

selling tobacco products to consumers and includes the owner of a

coin-operated vending machine.

(15) "Tobacco product" means:

(A) a cigar;

(B) smoking tobacco, including granulated, plug-cut, crimp-cut,

ready-rubbed, and any form of tobacco suitable for smoking in a

pipe or as a cigarette;

(C) chewing tobacco, including Cavendish, Twist, plug, scrap,

and any kind of tobacco suitable for chewing;

(D) snuff or other preparations of pulverized tobacco; or

(E) an article or product that is made of tobacco or a tobacco

substitute and that is not a cigarette.

(16) "Wholesaler" means a person, including a manufacturer's

representative, who sells or distributes tobacco products in this

state for resale but who is not a distributor.

Acts 1981, 67th Leg., p. 1666, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 2,

Sec. 7, eff. Oct. 2, 1984; Acts 1985, 69th Leg., ch. 58, Sec. 21,

eff. March 1, 1986; Acts 1991, 72nd Leg., ch. 409, Sec. 45, eff.

June 7, 1991; Acts 1995, 74th Leg., ch. 705, Sec. 11, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 30.263, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1040, Sec. 46, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 540, Sec. 4, eff. Sept. 1, 2001;

Acts 2001, 77th Leg., ch. 1263, Sec. 51, eff. Oct. 1, 2001.

Sec. 155.002. STORAGE. (a) The commercial business location

where tobacco products are stored or kept cannot be a residence

or a unit in a public storage facility.

(b) This section does not apply to a manufacturer's

representative.

Added by Acts 2001, 77th Leg., ch. 540, Sec. 5, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 209, Sec. 27, eff.

Oct. 1, 2003.

SUBCHAPTER B. IMPOSITION AND RATE OF TAX

Sec. 155.021. TAX IMPOSED ON CIGARS. (a) A tax is imposed and

becomes due and payable when a permit holder receives cigars for

the purpose of making a first sale in this state.

(b) The tax rates are:

(1) one cent per 10 or fraction of 10 on cigars weighing three

pounds or less per thousand;

(2) $7.50 per thousand on cigars that:

(A) weigh more than three pounds per thousand; and

(B) sell at factory list price, exclusive of any trade discount,

special discount, or deal, for 3.3 cents or less each;

(3) $11 per thousand on cigars that:

(A) weigh more than three pounds per thousand;

(B) sell at factory list price, exclusive of any trade discount,

special discount, or deal, for more than 3.3 cents each; and

(C) contain no substantial amount of nontobacco ingredients; and

(4) $15 per thousand on cigars that:

(A) weigh more than three pounds per thousand;

(B) sell at factory list price, exclusive of any trade discount,

special discount, or deal, for more than 3.3 cents each; and

(C) contain a substantial amount of nontobacco ingredients.

(c) Cigars taxed under Subsections (b)(3) and (b)(4) of this

section are presumed to contain a substantial amount of

nontobacco ingredients unless the report on the cigars required

by Section 155.111 of this code is accompanied by an affidavit

stating that specific cigars described in the report do not

contain sheet wrapper, sheet binder, or sheet filler. If the

manufacturer prepares the report, the manufacturer shall make the

affidavit. If the distributor prepares the report, the

manufacturer and the distributor shall make the affidavit.

Acts 1981, 67th Leg., p. 1667, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 2,

Sec. 5, eff. Oct. 2, 1984; Acts 1991, 72nd Leg., ch. 409, Sec.

46, eff. June 7, 1991.

Sec. 155.0211. TAX IMPOSED ON TOBACCO PRODUCTS OTHER THAN

CIGARS. (a) A tax is imposed and becomes due and payable when a

permit holder receives tobacco products other than cigars, for

the purpose of making a first sale in this state.

(b) Except as provided by Subsection (c), the tax rate for each

can or package of a tobacco product other than cigars is $1.22

per ounce and a proportionate rate on all fractional parts of an

ounce.

(b-1) Notwithstanding Subsection (b) and except as provided by

Subsection (c), for the state fiscal year beginning September 1,

2012, the tax rate for each can or package of a tobacco product

other than cigars is $1.19 per ounce and a proportionate rate on

all fractional parts of an ounce. This subsection expires

December 1, 2013.

(b-2) Notwithstanding Subsection (b) and except as provided by

Subsection (c), for the state fiscal year beginning September 1,

2011, the tax rate for each can or package of a tobacco product

other than cigars is $1.16 per ounce and a proportionate rate on

all fractional parts of an ounce. This subsection expires

December 1, 2012.

(b-3) Notwithstanding Subsection (b) and except as provided by

Subsection (c), for the state fiscal year beginning September 1,

2010, the tax rate for each can or package of a tobacco product

other than cigars is $1.13 per ounce and a proportionate rate on

all fractional parts of an ounce. This subsection expires

December 1, 2011.

(b-4) Notwithstanding Subsection (b) and except as provided by

Subsection (c), for the state fiscal year beginning September 1,

2009, the tax rate for each can or package of a tobacco product

other than cigars is $1.10 per ounce and a proportionate rate on

all fractional parts of an ounce. This subsection expires

December 1, 2010.

(c) The tax imposed on a can or package of a tobacco product

other than cigars that weighs less than 1.2 ounces is equal to

the amount of the tax imposed on a can or package of a tobacco

product that weighs 1.2 ounces.

(d) The computation of the tax under this section and the

applicability of Subsection (c) shall be based on the net weight

as listed by the manufacturer. The total tax to be imposed on a

unit that contains multiple individual cans or packages is the

sum of the taxes imposed by this section on each individual can

or package intended for sale or distribution at retail.

(e) A change in the tax rate in effect for a state fiscal year

that occurs in accordance with this section does not affect taxes

imposed before that fiscal year, and the rate in effect when

those taxes were imposed continues in effect for purposes of the

liability for and collection of those taxes.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 2, Sec. 6,

eff. Oct. 2, 1984. Amended by Acts 1987, 70th Leg., 2nd C.S., ch.

5, art. 4, Sec. 2; Acts 1990, 71st Leg., 6th C.S., ch. 5, Sec.

2.02, eff. July 1, 1990; Acts 1991, 72nd Leg., ch. 409, Sec. 47,

eff. June 7, 1991.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

7, Sec. 2, eff. January 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

285, Sec. 10, eff. September 1, 2009.

Sec. 155.022. FIRST SALE OF TOBACCO PRODUCTS. A person who

receives or possesses tobacco products on which a tax of more

than $50 would be due if the receipt or possession were for the

purpose of making a first sale in this state is presumed to

receive or possess the tobacco products for the purpose of making

a first sale in this state. This presumption does not apply to

common carriers or to manufacturers. A tax is imposed on

manufacturers who manufacture tobacco products in this state at

the time the tobacco products are first transferred in connection

with a purchase, sale, or any exchange for value in intrastate

commerce. The distribution or delivery of tobacco products by a

bonded agent to a permitted distributor in this state, under

instructions received from outside this state, is not a first

sale.

Acts 1981, 67th Leg., p. 1668, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 47, eff.

June 7, 1991.

Sec. 155.023. PAYMENT OF TAX. (a) A distributor shall pay the

tax on tobacco products received for the purpose of making a

first sale at the time the distributor files the report required

by Section 155.111. A distributor shall pay the tax by cashier's

check payable to the comptroller, by electronic funds transfer to

the comptroller or by any other method of payment authorized by

the comptroller.

(b) The person in possession of tobacco products has the burden

to prove payment of the tax on the products.

Acts 1981, 67th Leg., p. 1668, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 47, eff.

June 7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.77, eff.

Sept. 1, 1997.

Sec. 155.024. EXCEPTION FOR PERSONAL USE. A person who

personally transports cigars or tobacco products in quantities or

amounts that would ordinarily retail at 25 cents or less is not

required to pay the tax imposed by this chapter if the person

uses the cigars or tobacco products and does not sell them or

offer them for sale.

Acts 1981, 67th Leg., p. 1662, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 155.026. PENALTY FOR FAILURE TO PAY TAX. (a) A

distributor who fails to timely pay the tax when due shall pay

five percent of the amount of tax then due as a penalty, and if

the distributor fails to pay the tax on or before the 30th day

after the day on which the tax is due, the distributor shall pay

an additional five percent.

(b) The minimum penalty imposed by this section is $50.

(c) The dishonor of a check delivered to the treasury for

payment of taxes constitutes a failure to pay the tax when due.

Acts 1981, 67th Leg., p. 1669, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 451, ch. 93, Sec. 3,

eff. Sept. 1, 1983; Acts 1991, 72nd Leg., ch. 409, Sec. 47, eff.

June 7, 1991.

Sec. 155.027. VENUE. Venue of a suit for collection of a

penalty for late payment of taxes is in Travis County.

Acts 1981, 67th Leg., p. 1669, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER C. PERMITS

Sec. 155.041. PERMITS. (a) A person may not engage in business

as a distributor, wholesaler, bonded agent, manufacturer,

importer, or retailer unless the person has applied for and

received the applicable permit from the comptroller.

(b) Each distributor, wholesaler, bonded agent, manufacturer,

importer, or retailer shall obtain a permit for each place of

business owned or operated by the distributor, wholesaler, bonded

agent, manufacturer, importer, or retailer.

(c) The comptroller shall prescribe the form and content of an

application for a permit and shall furnish the form on request of

an applicant.

(d) The applicant shall accurately complete all information

required by the application and provide the comptroller with

additional information the comptroller considers necessary.

(e) The comptroller may require each corporation, association,

joint venture, syndicate, partnership, or proprietorship to

furnish financial information regarding the applicant and to

provide the identity of each officer, director, stockholder

owning 10 percent or more of the outstanding stock, partner,

member, owner, or managing employee.

(f) Each distributor, wholesaler, and retailer that applies for

a permit to sell tobacco products from a vehicle must provide the

make, model, vehicle identification number, registration number,

and any other information required by the comptroller.

(g) All financial information provided under this section is

confidential and not subject to Chapter 552, Government Code.

(h) Permits for engaging in business as a distributor,

wholesaler, bonded agent, manufacturer, importer, or retailer

shall be governed exclusively by the provisions of this code.

Acts 1981, 67th Leg., p. 1669, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 58, Sec. 23, eff.

March 1, 1986; Acts 1989, 71st Leg., ch. 240, Sec. 54, eff. Oct.

1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 48, eff. June 7,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(88), eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 1000, Sec. 47, eff. Oct. 1, 1995;

Acts 1997, 75th Leg., ch. 1423, Sec. 19.78, eff. Sept. 1, 1997;

Acts 2001, 77th Leg., ch. 1263, Sec. 52, eff. Oct. 1, 2001.

Sec. 155.0415. SALES: PERMIT HOLDERS AND NONPERMIT HOLDERS. (a)

Except for retail sales to consumers, tobacco products may only

be sold or distributed by and between permit holders.

(b) A person who is not a permit holder may not sell or

distribute tobacco products on which a tax of more than $50 has

been paid or is due.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 49, eff. June 7,

1991.

Sec. 155.045. COMBINATION PERMIT. The comptroller may issue a

combination permit for cigarettes and tobacco products under

Section 154.102. A person who receives a combination permit is

subject to the provisions of this chapter in the same manner as a

person holding a single permit under this chapter.

Acts 1981, 67th Leg., p. 1670, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 58, Sec. 24, eff.

March 1, 1986; Acts 1989, 71st Leg., ch. 240, Sec. 58, eff. Oct.

1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 50, eff. June 7,

1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.79, eff. Sept. 1,

1997.

Sec. 155.048. ISSUANCE OF PERMITS. (a) The comptroller shall

issue a permit to a distributor, wholesaler, bonded agent,

manufacturer, importer, or retailer if the comptroller:

(1) has received an application and fee, if required;

(2) does not reject the application and deny the permit under

Section 155.0481; and

(3) determines that issuing the permit will not jeopardize the

administration and enforcement of this chapter.

(b) The permit shall be issued for a designated place of

business, except as provided by Section 155.053.

(c) The permits are nonassignable.

(d) The permit must indicate the type of permit that it is and

authorize the sale of tobacco products in this state. The permit

must show that it is revocable and shall be forfeited or

suspended if the conditions of issuance, provisions of this

chapter, or rules of the comptroller are violated.

Acts 1981, 67th Leg., p. 1670, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 58, Sec. 26, eff.

March 1, 1986; Acts 1989, 71st Leg., ch. 240, Sec. 61, eff. Oct.

1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 50, eff. June 7,

1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.80, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1263, Sec. 53, eff. Oct. 1, 2001.

Sec. 155.0481. DENIAL OF PERMIT. The comptroller may reject an

application and deny a permit if the comptroller finds, after

notice and opportunity for hearing, any of the following:

(1) the premises where business will be conducted are not

adequate to protect the tobacco products; or

(2) the applicant or managing employee, or, if the applicant is

a corporation, an officer, director, manager, or any stockholder

who holds directly or through family or partner relationship 10

percent or more of the corporation's stock, or, if the applicant

is a partnership, a partner or manager:

(A) has failed to disclose any information required by Sections

155.041(d), (e), and (f), including prior business experience,

financial condition of the permit holder, present or previous

business affiliations, prior employment, and any conviction of a

felony, or has made a false statement in the application; or

(B) has previously violated provisions of this chapter.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 50, eff. June 7,

1991. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.81, eff.

Sept. 1, 1997.

Sec. 155.049. LICENSING YEAR; FEES. (a) A permit required by

this chapter expires on the last day of February of each year,

except the retailer's permit required by Section 155.041 expires

on the last day of May of each even-numbered year.

(b) An application for a permit required by this chapter must be

accompanied by a fee of:

(1) $300 for a bonded agent's permit;

(2) $300 for a distributor's permit;

(3) $200 for a wholesaler's permit;

(4) $15 for each permit for a vehicle if the applicant is also

applying for a permit as a bonded agent, distributor, or

wholesaler or has received a current permit from the comptroller

under Sections 155.041 and 155.048; and

(5) $180 for a retailer's permit.

(c) Repealed by Acts 1997, 75th Leg., ch. 671, Sec. 4.06(b),

eff. Sept. 1, 1997.

(d) For a new or renewal permit required by Section 155.041, the

comptroller shall prorate the fee according to the number of

months remaining during the calendar year that the permit is to

be in effect.

(e) A person who does not obtain a permit each year in a timely

manner must pay a late fee of $50 in addition to the application

fee for the permit.

(f) If at the date of issuance a permit will expire within three

months, the comptroller may collect the prorated permit fee or

the fee for a current year and, with the consent of the permit

holder, may collect the fee for the next permit year and issue a

permit or permits for both periods, as applicable.

(g) Expired.

Acts 1981, 67th Leg., p. 1670, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 58, Sec. 27, eff.

March 1, 1986; Acts 1989, 71st Leg., ch. 240, Sec. 62, eff. Oct.

1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 50, eff. June 7,

1991; Acts 1997, 75th Leg., ch. 671, Sec. 4.06, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1423, Sec. 19.82, eff. Sept. 1,

1997.

Sec. 155.050. PAYMENT FOR PERMITS. (a) An applicant for a

permit required by Section 155.041 shall send the required fee

with the application.

(b) The payment must be in cash or by money order or check.

(c) A permit may not be issued in exchange for a check until

after the comptroller has received full payment on the check.

Acts 1981, 67th Leg., p. 1671, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 63, eff.

Oct. 1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 50, eff. June

7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.83, eff. Sept.

1, 1997.

Sec. 155.053. DISPLAY OF PERMIT. (a) Each permit holder shall

keep the permit on public display at the place of business for

which the permit was issued.

(b) Each permit holder who has a permit assigned to a vehicle

shall post the permit in a conspicuous place on the vehicle.

(c) Each retailer who operates a vending machine that includes

tobacco products shall place a retailer's permit on the machine.

Acts 1981, 67th Leg., p. 1671, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 58, Sec. 29, eff.

March 1, 1986; Acts 1991, 72nd Leg., ch. 409, Sec. 50, eff. June

7, 1991.

Sec. 155.058. REVENUE. (a) Except as provided by Subsection

(b), revenue from the sale of permits to distributors,

wholesalers, and bonded agents is allocated in the same manner

that other revenue is allocated by Subchapter H.

(b) Revenue from the sale of retailer's permits shall be

deposited to the general revenue fund and may be appropriated

only as provided by this section. The money may be appropriated

first to the comptroller for administration of licensing of

retailers under this chapter or Chapter 154.

(c) If, after any appropriation is made under Subsection (b),

revenue remains from the sale of retailer's permits, the

remaining money may be appropriated to the comptroller for

administration and enforcement of Subchapters H, K, and N,

Chapter 161, Health and Safety Code, and to the Texas Department

of Health, for the administration and enforcement of Section

161.253, Health and Safety Code.

(d) If, after any appropriation is made under Subsections (b)

and (c), revenue remains from the sale of retailer's permits, the

remaining money may be appropriated to the Texas Department of

Health to administer the commissioner of public health's

responsibilities under Section 161.301, Health and Safety Code.

(e) If, after any appropriation is made under Subsections (b),

(c), and (d), revenue remains from the sale of retailer's

permits, the remaining money may be appropriated to the

appropriate entity to administer that entity's responsibilities

under Section 161.302, Health and Safety Code.

Acts 1981, 67th Leg., p. 1672, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 58, Sec. 33, eff.

March 1, 1986; Acts 1991, 72nd Leg., ch. 409, Sec. 50, eff. June

7, 1991; Acts 1997, 75th Leg., ch. 671, Sec. 4.07, eff. Sept. 1,

1997.

Sec. 155.059. FINAL SUSPENSION OR REVOCATION OF PERMIT. (a)

The comptroller may revoke or suspend a person's permit if the

comptroller finds, after notice and hearing as provided by this

section, that the permit holder violated this chapter or an

administrative rule made under this chapter.

(b) If the comptroller intends to suspend or revoke a permit,

the comptroller shall provide the permit holder with written

notice that includes a statement:

(1) of the reason for the intended revocation or suspension;

(2) that the permit holder is entitled to a hearing by the

comptroller on the proposed suspension or revocation; and

(3) of the date, time, and place of the hearing.

(c) The comptroller shall deliver the written notice by personal

service or by mail to the permit holder's mailing address as it

appears in the comptroller's records. Service by mail is complete

when the notice is deposited with the United States Postal

Service.

(d) The comptroller shall give the permit holder not less than

10 days' notice of a final hearing.

(e) A permit holder may appeal the decision of the comptroller

to a district court in Travis County not later than the 30th day

after the date the comptroller's decision becomes final.

(f) A person whose permit is suspended or revoked may not sell,

offer for sale, or distribute tobacco products from the place of

business to which the permit applied until a new permit is

granted or the suspension is removed.

(g) If the comptroller suspends or revokes a permit, the

comptroller shall provide written notice of the suspension or

revocation, within a reasonable time, to each permit holder in

the state. A permit holder violates Section 155.0415(a) by

selling or distributing tobacco products to a person whose permit

has been suspended or revoked only after the permit holder

receives written notice of the suspension or revocation from the

comptroller.

Acts 1981, 67th Leg., p. 1672, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 58, Sec. 34, eff.

March 1, 1986; Acts 1989, 71st Leg., ch. 240, Sec. 67, eff. Oct.

1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 50, eff. June 7,

1991; Acts 1995, 74th Leg., ch. 1000, Sec. 48, eff. Oct. 1, 1995;

Acts 1997, 75th Leg., ch. 1423, Sec. 19.84, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 1467, Sec. 2.43, eff. Oct. 1, 1999.

Sec. 155.0591. SUMMARY SUSPENSION OF A PERMIT. (a) The

comptroller may suspend a person's permit without notice or a

hearing for the person's failure to comply with this chapter or a

rule adopted under this chapter if the person's continued

operation constitutes an immediate and substantial threat to the

collection of taxes imposed by this chapter and attributable to

the person's operation.

(b) If the comptroller summarily suspends a person's permit,

proceedings for a preliminary hearing before the comptroller or

the comptroller's representative must be initiated simultaneously

with the summary suspension. The preliminary hearing shall be set

for a date not later than 10 days after the date of the summary

suspension, unless the parties agree to a later date.

(c) At the preliminary hearing, the permit holder must show

cause why the permit should not remain suspended pending a final

hearing on suspension or revocation.

(d) Chapter 2001, Government Code, does not apply to a summary

suspension under this section.

(e) To initiate a proceeding to suspend summarily a person's

permit, the comptroller shall serve notice on the permit holder

informing the permit holder of the right to a preliminary hearing

before the comptroller or the comptroller's representative and of

the time and place of the preliminary hearing. The notice must be

personally served on the permit holder or an officer, employee,

or agent of the permit holder or sent by certified or registered

mail, return receipt requested, to the permit holder's mailing

address as it appears in the comptroller's records. The notice

must state the alleged violations that constitute the grounds for

summary suspension. The suspension is effective at the time the

notice is served. If notice is served in person, the permit

holder shall immediately surrender the permit to the comptroller.

If notice is served by mail, the permit holder shall immediately

return the permit to the comptroller.

(f) Section 155.059, governing hearings for final suspension or

revocation of a permit under this chapter, governs a final

administrative hearing.

Added by Acts 1995, 74th Leg., ch. 1000, Sec. 49, eff. Oct. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.85, eff.

Sept. 1, 1997.

Sec. 155.0592. DISCIPLINARY ACTION FOR CERTAIN VIOLATIONS. (a)

A retailer is subject to disciplinary action as provided by this

section if:

(1) an agent or employee of the retailer commits an offense

under Subchapter H, Chapter 161, Health and Safety Code; and

(2) the retailer, with criminal negligence, failed to prevent

the offense through adequate supervision and training of the

agent or employee.

(b) If the comptroller finds, after notice and an opportunity

for a hearing as provided by this subchapter, that a permit

holder has violated Subchapter H or K, Chapter 161, Health and

Safety Code, at a place of business for which a permit is issued,

the comptroller may suspend the permit for that place of business

or administratively assess a fine as follows:

(1) if the permit holder has not been found to have violated

Subchapter H or K, Chapter 161, Health and Safety Code, at that

place of business during the preceding 12 months, the comptroller

may require the permit holder to pay a fine in an amount not to

exceed $500;

(2) if the permit holder has been found to have violated

Subchapter H or K, Chapter 161, Health and Safety Code, at that

place of business once during the preceding 12 months, the

comptroller may require the permit holder to pay a fine in an

amount not to exceed $750; and

(3) if the permit holder has been found to have violated

Subchapter H or K, Chapter 161, Health and Safety Code, at that

place of business at least twice during the preceding 12 months,

the comptroller may require the permit holder to pay a fine in an

amount not to exceed $1,000 or suspend the permit for that place

of business for not more than three days.

(c) Except as provided by Section 155.0593, if the permit holder

has been found to have violated Section 161.082(b), Health and

Safety Code, on four or more previous and separate occasions at

the same place of business during the preceding 12 months, the

comptroller shall revoke the permit.

(d) A retailer whose permit has been revoked under this section

may not apply for a retailer's permit for the same place of

business before the expiration of six months after the effective

date of the revocation.

Added by Acts 1997, 75th Leg., ch. 671, Sec. 4.08, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1157, Sec. 2, eff.

Sept. 1, 1999.

Sec. 155.0593. ACTIONS OF EMPLOYEE. (a) For purposes of

Subchapter H, Chapter 161, Health and Safety Code, and the

provisions of this code relating to the sale or delivery of

cigarettes or tobacco products to a minor, the comptroller may

suspend a permit but may not revoke the permit under Section

155.0592 if the comptroller finds that:

(1) the employer has not violated Section 161.082(b), Health and

Safety Code, more than seven times at the place of business for

which the permit is issued in the 24-month period preceding the

violation in question;

(2) the employer requires its employees to attend a

comptroller-approved seller training program;

(3) the employee has actually attended a comptroller-approved

seller training program; and

(4) the employer has not directly or indirectly encouraged the

employee to violate the law.

(b) The comptroller shall adopt rules or policies establishing

the minimum requirements for approved seller training programs.

On application, the comptroller shall approve seller training

programs meeting the requirements that are sponsored privately or

by public community colleges. The comptroller may charge an

application fee in an amount necessary to defray the expense of

processing the application.

(c) The comptroller may approve under this section a seller

training program sponsored by a permit holder for the purpose of

training its employees without regard to whether the employees

are located at the same place of business. This subsection

applies only to a permit holder who employs at least 100 persons

at any one time during the permit year who sell cigarettes or

tobacco products.

Added by Acts 1997, 75th Leg., ch. 671, Sec. 4.09, eff. Sept. 1,

1997.

Sec. 155.0595. HEARINGS. Unless otherwise provided by this

chapter, the comptroller shall conduct all hearings required by

this chapter in accordance with Chapter 2001, Government Code.

The comptroller may designate one or more representatives to

conduct the hearings and may prescribe the rules of procedure

governing the hearings.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 50, eff. June 7,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 1000, Sec. 50, eff.

Oct. 1, 1995; Acts 1997, 75th Leg., ch. 1423, Sec. 19.86, eff.

Sept. 1, 1997.

SUBCHAPTER D. RECORDS AND REPORTS

Sec. 155.101. RECORD OF PURCHASE OR RECEIPT. Each distributor,

wholesaler, bonded agent, and export warehouse shall keep records

at each place of business of all tobacco products purchased or

received. Each retailer shall keep records at a single location,

which the retailer shall designate as its principal place of

business in the state, of all tobacco products purchased and

received. These records must include the following, except that

Subdivision (7) applies to distributors only and Subdivision (8)

applies only to the purchase or receipt of tobacco products other

than cigars:

(1) the name and address of the shipper or carrier and the mode

of transportation;

(2) all shipping records or copies of records, including

invoices, bills of lading, waybills, freight bills, and express

receipts;

(3) the date and the name of the place of origin of the tobacco

product shipment;

(4) the date and the name of the place of arrival of the tobacco

product shipment;

(5) a statement of the number, kind, and price paid for the

tobacco products;

(6) the name, address, permit number, and tax identification

number of the seller;

(7) the manufacturer's list price for the tobacco products;

(8) the net weight as listed by the manufacturer for each unit;

and

(9) any other information required by rules of the comptroller.

Acts 1981, 67th Leg., p. 1674, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 58, Sec. 35, eff.

March 1, 1986; Acts 1991, 72nd Leg., ch. 409, Sec. 51, eff. June

7, 1991; Acts 1995, 74th Leg., ch. 1000, Sec. 51, eff. Oct. 1,

1995; Acts 1997, 75th Leg., ch. 1040, Sec. 47, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1423, Sec. 19.87, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

285, Sec. 11, eff. September 1, 2009.

Sec. 155.102. REPORT OF SALE OR USE. (a) Each distributor and

wholesaler shall keep at each place of business in this state

records of each sale, distribution, exchange, or use of tobacco

products whether taxed under this chapter or not. Each

distributor and wholesaler shall prepare and retain an original

invoice for each transaction involving tobacco products. Each

distributor or wholesaler shall keep any supporting

documentation, including bills of lading, showing shipment and

receipt used in preparing the invoices at the place of business

of the distributor or wholesaler. The distributor or wholesaler

shall prepare and deliver a duplicate invoice to the purchaser.

(b) The records for each sale, distribution, exchange, or use of

tobacco products must show:

(1) the purchaser's name and address, permit number, or tax

identification number;

(2) the method of delivery and the name of the common carrier or

other person delivering the tobacco products;

(3) the date, amount, and type of tobacco products sold,

distributed, exchanged, or used;

(4) the price received for the tobacco products;

(5) the number and kind of tobacco products on which the tax has

been paid; and

(6) for sales from a manufacturer to a distributor, the

manufacturer's list price for the tobacco products.

(c) In addition to the information required under Subsection

(b), the records for each sale, distribution, exchange, or use of

tobacco products other than cigars must show the net weight as

listed by the manufacturer for each unit.

Acts 1981, 67th Leg., p. 1674, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 51, eff.

June 7, 1991; Acts 1997, 75th Leg., ch. 1040, Sec. 48, eff. Sept.

1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

285, Sec. 12, eff. September 1, 2009.

Sec. 155.103. MANUFACTURER'S RECORDS AND REPORTS. (a) A

manufacturer who sells tobacco products to a permit holder in

this state shall keep records showing:

(1) the number and kind of tobacco products sold;

(2) the date the tobacco products were sold;

(3) the name and permit number of the permit holder;

(4) the manufacturer's list price for the tobacco products;

(5) the place where the tobacco products were shipped; and

(6) the name of the common carrier.

(a-1) In addition to the information required under Subsection

(a), the records for each sale of tobacco products other than

cigars must show the net weight as listed by the manufacturer for

each unit.

(b) A manufacturer who sells tobacco products to a permit holder

in this state shall file with the comptroller, on or before the

last day of each month, a report showing the information required

to be listed by Subsections (a) and (a-1), if applicable, for the

previous month.

Acts 1981, 67th Leg., p. 1675, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 51, eff.

June 7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.88, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1467, Sec. 2.44, eff.

Oct. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

285, Sec. 13, eff. September 1, 2009.

Sec. 155.104. MANUFACTURER'S REPRESENTATIVE'S RECORDS. A

manufacturer's representative shall keep the same records that

are required of a wholesaler. The manufacturer's representative

shall deliver a duplicate of the invoice required by Section

155.102 to the purchaser or recipient of the tobacco products.

Acts 1981, 67th Leg., p. 1675, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 51, eff.

June 7, 1991.

Sec. 155.105. REPORTS BY WHOLESALERS AND DISTRIBUTORS OF CIGARS

AND TOBACCO PRODUCTS. (a) The comptroller may, when considered

necessary by the comptroller for the administration of a tax

under this chapter, require each wholesaler or distributor of

cigars and tobacco products to file with the comptroller a report

each month of sales to retailers in this state.

(b) The wholesaler or distributor shall file the report on or

before the 25th day of each month. The report must contain the

following information for the preceding calendar month's sales in

relation to each retailer:

(1) the name of the retailer and the address of the retailer's

outlet location to which the wholesaler or distributor delivered

cigars or tobacco products, including the city and zip code;

(2) the taxpayer number assigned by the comptroller to the

retailer, if the wholesaler or distributor is in possession of

the number;

(3) the tobacco permit number of the outlet location to which

the wholesaler or distributor delivered cigars or tobacco

products; and

(4) the monthly net sales made to the retailer by the wholesaler

or distributor, including:

(A) the quantity and units of cigars and tobacco products sold

to the retailer; and

(B) for each unit of tobacco products other than cigars, the net

weight as listed by the manufacturer.

(c) Except as provided by this subsection, the wholesaler or

distributor shall file the report with the comptroller

electronically. The comptroller may establish procedures for

allowing an alternative method of filing for a wholesaler or

distributor who demonstrates to the comptroller an inability to

comply with the electronic reporting requirement. If the

comptroller determines that another technological method of

filing the report is more efficient than electronic filing, the

comptroller may establish procedures requiring its use by

wholesalers and distributors.

(d) Except as provided by Section 111.006, information contained

in a report required to be filed by this section is confidential

and not subject to disclosure under Chapter 552, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

129, Sec. 3, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

285, Sec. 14, eff. September 1, 2009.

Sec. 155.107. COMMON CARRIER RECORDS. (a) Each common carrier

shall keep records of tobacco products transported in this state.

(b) The comptroller and the attorney general are entitled to

access during regular business hours to all records pertaining to

tobacco products that are transported.

(c) The records must show for each transaction:

(1) the names and addresses of the consignor and consignee;

(2) the date of delivery; and

(3) the amount and type of tobacco products transported or

handled.

Acts 1981, 67th Leg., p. 1670, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 72, eff.

Oct. 1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 51, eff. June

7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.89, eff. Sept.

1, 1997.

Sec. 155.108. BONDED AGENT'S RECORDS. (a) Each bonded agent

shall keep, at each place of business in this state, records of

all tobacco products received, distributed, and delivered.

(b) The records must include:

(1) invoices for receipts and deliveries;

(2) orders for receipts and deliveries;

(3) shipping records for receipts and deliveries; and

(4) shipping records for distribution or delivery.

Acts 1981, 67th Leg., p. 1676, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 51, eff.

June 7, 1991.

Sec. 155.110. AVAILABILITY OF RECORDS. (a) Each permit holder

shall keep records available for inspection and copying by the

comptroller and the attorney general for four years.

(b) If a permit holder's place of business is a vehicle or

vending machine, the permit holder shall designate in the

application for a permit a permanent place of business to keep

the records. The permit holder shall keep the records in the

designated place.

(c) Each permit holder who is required to keep records under

this chapter shall provide the comptroller with copies of the

records on demand.

Acts 1981, 67th Leg., p. 1676, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 58, Sec. 38, eff.

March 1, 1986; Acts 1989, 71st Leg., ch. 240, Sec. 73, eff. Oct.

1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 51, eff. June 7,

1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.90, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 540, Sec. 6, eff. Sept. 1, 2001.

Sec. 155.111. DISTRIBUTOR'S REPORT. (a) A distributor shall

file with the comptroller on or before the last day of each

month, a report for the preceding month.

(b) The report must show:

(1) the date the report was made;

(2) the distributor's name and address;

(3) the month the report covers;

(4) the amount of tobacco products purchased, received, and

acquired;

(5) the manufacturer's list price of tobacco products purchased,

received, and acquired;

(6) the amount of tobacco products sold, distributed, used,

lost, or otherwise disposed of;

(7) the amount of tobacco products on hand at the beginning and

the end of the month; and

(8) any other information the comptroller requires relating to

tobacco products and to the payment of taxes due on them.

(b-1) In addition to the information required under Subsection

(b), the report must show the net weight as listed by the

manufacturer for each unit of tobacco products other than cigars

that is purchased, received, or acquired.

(c) The comptroller shall prescribe the form and content of the

report.

(d) If more than 50 percent of all untaxed tobacco products

received by the distributor in this state are actually sold

outside of this state, the distributor shall include in the

report only tobacco products that are sold in this state.

Acts 1981, 67th Leg., p. 1677, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 74, eff.

Oct. 1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 51, eff. June

7, 1991; Acts 1997, 75th Leg., ch. 1040, Sec. 49, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1423, Sec. 19.91, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1467, Sec. 2.45, eff. Oct. 1,

1999; Acts 2001, 77th Leg., ch. 1263, Sec. 54, eff. Oct. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

285, Sec. 15, eff. September 1, 2009.

Sec. 155.112. FAILURE TO PRODUCE RECORDS. (a) A person's

failure to produce the records required by this subchapter or a

person's inability to provide other proof of tax payment, on

demand by the comptroller, is prima facie evidence that tobacco

products possessed by the person were received for the purpose of

making a first sale without payment of the tax imposed by this

chapter.

(b) This section does not apply to a person who possesses

tobacco products on which a tax of less than $50 is due, as

provided by Section 155.022.

(c) This section does not apply to a failure to produce records

or provide other proof of tax payment under Subsection (a) if the

failure results from an occurrence beyond the person's control.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 52, eff. June 7,

1991. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.92, eff.

Sept. 1, 1997.

SUBCHAPTER E. ENFORCEMENT OF TAX

Sec. 155.141. DONATIONS. The comptroller may accept gifts,

grants, and donations for the administration and enforcement of

this chapter.

Added by Acts 1989, 71st Leg., ch. 240, Sec. 75, eff. Oct. 1,

1989. Amended by Acts 1997, 75th Leg., ch. 1040, Sec. 50, Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 19.93, eff. Sept.

1, 1997.

Sec. 155.143. SEIZURE. (a) The comptroller with or without

process may seize:

(1) tobacco products taxed under this chapter that are possessed

or controlled by a person for the purpose of selling or removing

the tobacco products in violation of this chapter;

(2) tobacco products that are removed, deposited, or concealed

by a person intending to avoid payment of taxes imposed by this

chapter;

(3) an automobile, truck, boat, conveyance, or other type of

vehicle used to remove or transport tobacco products by a person

intending to avoid payment of taxes imposed by this chapter; and

(4) equipment, paraphernalia, or other tangible personal

property used by a person intending to avoid payment of taxes

imposed by this chapter found in the place where the tobacco

products are found.

(b) An item seized under this section is forfeited to the state

and remains in the custody of the comptroller for disposition as

provided by this chapter. The seized item is not subject to

replevin.

Acts 1981, 67th Leg., p. 1678, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 76, eff.

Oct. 1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 53, eff. June

7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.94, eff. Sept.

1, 1997.

Sec. 155.144. COMPTROLLER'S REPORT. (a) If the comptroller

seizes property under Section 155.143, the comptroller shall

immediately make a written report showing:

(1) the name of the person making the seizure;

(2) the place where the property was seized;

(3) the person from whom the property was seized; and

(4) an inventory of the property seized.

(b) The comptroller shall prepare the report in duplicate. The

person who seized the property shall sign the report. The

comptroller shall give the original to the person from whom the

property was seized and shall file a duplicate copy open for

public inspection in the comptroller's office.

Acts 1981, 67th Leg., p. 1678, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 77, eff.

Oct. 1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 54, eff. June

7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.95, eff. Sept.

1, 1997.

Sec. 155.1445. SALE OF SEIZED TOBACCO PRODUCTS. (a) Tobacco

products are perishable items.

(b) If the seized tobacco products are in a salable condition,

the comptroller may sell the tobacco products, return the tobacco

products to the manufacturer for credit, or destroy or dispose of

the tobacco products.

(c) The price obtained at the sale is the market value for the

tobacco products sold.

(d) The comptroller shall place the proceeds from the sale of

seized tobacco products in escrow in a treasury suspense account,

pending the outcome of the forfeiture proceeding provided for in

this chapter.

(e) If a determination is made that the comptroller wrongfully

seized the tobacco products, the person entitled to the tobacco

products at the time of seizure may recover the money held in

escrow in the treasury suspense account.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 55, eff. June 7,

1991. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.96, eff.

Sept. 1, 1997.

Sec. 155.145. FORFEITURE PROCEEDING. (a) The owner of property

seized under this chapter is entitled to written notice of the

seizure.

(b) The comptroller shall give the notice by certified mail,

return receipt requested, not later than the 15th day after the

date of seizure and shall include with the notice an inventory of

the property seized and a statement that the owner of property

seized is entitled to a hearing on the seizure. Service by mail

is complete when the notice is received, as evidenced by return

receipt from the U.S. Postal Service.

(c) After providing the notice and a hearing, if a hearing is

requested under Subsection (b), the comptroller may order the

forfeiture to the state of any property seized under this chapter

or the proceeds of the sale of any tobacco products seized under

this chapter if the comptroller finds that the property was used,

controlled, possessed, or concealed for the purpose of violating

any provision of this chapter.

(d) The comptroller shall hold property or proceeds forfeited

under this section in escrow until the comptroller's

determination is final and the period for filing a petition for

judicial review has expired.

Acts 1981, 67th Leg., p. 1679, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 78, eff.

Oct. 1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 56, eff. June

7, 1991; Acts 1997, 75th Leg., ch. 1040, Sec. 51, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1423, Sec. 19.97, eff. Sept. 1,

1997.

Sec. 155.1451. DISPOSITION OF FORFEITED PROPERTY. (a) The

comptroller may sell property forfeited to the state at public or

private sale in any commercially reasonable manner.

(b) Subject to the provisions of Section 155.153, the

comptroller shall deposit the sale proceeds, less expenses of

seizure, court costs, and any investigation and audit costs, in

the state treasury.

(c) The comptroller shall use the sale proceeds to operate and

administer the tobacco products tax program up to the amount

appropriated by the legislature for this purpose. The comptroller

shall allocate any sale proceeds that exceed the legislative

appropriation as provided by Subchapter H. Any unused

appropriations remain in the general revenue fund.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 57, eff. June 7,

1991. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.98, eff.

Sept. 1, 1997.

Sec. 155.150. SEIZURE OR SALE NO DEFENSE. The seizure,

forfeiture, and sale of tobacco products or property under this

chapter, with or without court action, is not a defense to

criminal prosecution for an offense or from liability for a

penalty under this chapter.

Acts 1981, 67th Leg., p. 1680, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 155.151. WAIVER PERMITTED. (a) The comptroller may waive

a forfeiture proceeding for property seized under Section 155.143

of this code if the owner or possessor of the property:

(1) pays the tax due; and

(2) pays to the state through the comptroller an additional sum

equal to the tax due.

(b) The comptroller may make a compromise with a person before

or after a claim is filed in court. The comptroller shall keep a

record open for public inspection of compromises and waivers of

forfeiture made under this section.

Acts 1981, 67th Leg., p. 1680, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 81, eff.

Oct. 1, 1989; Acts 1997, 75th Leg., ch. 1423, Sec. 19.99, eff.

Sept. 1, 1997.

Sec. 155.152. PAYMENT TO TREASURY. The comptroller shall

deposit all taxes collected under this chapter, after payment of

costs, in the treasury to be allocated as provided by Subchapter

H.

Acts 1981, 67th Leg., p. 1680, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 82, eff.

Oct. 1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 58, eff. June

7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.100, eff. Sept.

1, 1997.

Sec. 155.153. PREFERRED STATE TAX LIEN. (a) All taxes, fines,

interest, penalties, and costs due under this chapter are secured

by a preferred lien in favor of the state, first and prior to all

other existing or future liens, contractual or statutory, legal

or equitable, regardless of the time the lien originated, on any

property seized and forfeited under this chapter.

(b) A lienholder who establishes an interest in the property is

entitled to recover any proceeds remaining after payment of all

taxes, interest, penalties, and costs due to the state.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 59, eff. June 7,

1991.

Sec. 155.154. DONATIONS. The comptroller may accept gifts,

grants, and donations for the administration and enforcement of

this chapter.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 59, eff. June 7,

1991. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.101,

eff. Sept. 1, 1997.

Sec. 155.155. RECIPROCAL AGREEMENTS. (a) The comptroller may

enter into a reciprocal agreement with a tax official of another

state or an official of the United States allowing the exchange

of information received by, recorded by, prepared by, furnished

to, or collected by the comptroller with respect to the

investigation and enforcement of this chapter for any tax,

penalty, interest, fine, forfeiture, or offense.

(b) This section does not permit the exchange of information

made confidential by this chapter.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 59, eff. June 7,

1991. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.102,

eff. Sept. 1, 1997.

SUBCHAPTER F. ADMINISTRATION BY COMPTROLLER

Sec. 155.181. COMPLIANCE INVESTIGATION AND RECOVERY OF COSTS.

(a) If the comptroller has reason to believe that a person has

failed to pay a tax or penalty in the proper manner when due or

otherwise failed to comply with this chapter, the comptroller may

employ auditors and investigators to determine compliance and any

amount due. If the comptroller determines that the person has not

paid the tax or penalty or has failed to comply with this

chapter, the comptroller may require the person to pay the

reasonable expenses incurred in the compliance investigation and

audit as an additional penalty.

(b) The comptroller shall deposit funds paid under this section

to the credit of the general revenue fund in the treasury to be

used for making audits, conducting investigations, or as

otherwise appropriated. The comptroller may use other funds

available for audits as appropriated by the legislature.

Acts 1981, 67th Leg., p. 1681, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 83, eff.

Oct. 1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 61, eff. June

7, 1991; Acts 1995, 74th Leg., ch. 1000, Sec. 52, eff. Oct. 1,

1995; Acts 1997, 75th Leg., ch. 1423, Sec. 19.104, eff. Sept. 1,

1997.

Sec. 155.182. PAYMENT OF DOUBLE AMOUNT. (a) If the comptroller

finds that a person has sold tobacco products without the tax

having been paid, the comptroller may require the person to pay

the state through the comptroller a sum equal to twice the amount

of tax due.

(b) If a person does not furnish the comptroller with any

evidence showing payment of the tax on tobacco products purchased

by the person, it is presumed that the tobacco products were sold

without reporting and paying the tax.

Acts 1981, 67th Leg., p. 1681, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 84, eff.

Oct. 1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 62, eff. June

7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.105, eff. Sept.

1, 1997.

Sec. 155.183. INSPECTION. (a) To determine the tax liability

of a person dealing in tobacco products or compliance by the

person with this chapter, the comptroller may:

(1) inspect any premises, including a vending machine and its

contents, where tobacco products are manufactured, produced,

stored, transported, sold, or offered for sale or exchange;

(2) remain on the premises as long as necessary to determine the

tax liability or compliance with this chapter;

(3) examine the records required by this chapter or other

records, books, documents, papers, accounts, and objects that the

comptroller determines are necessary for conducting a complete

examination; and

(4) examine stocks of tobacco products.

(b) A person dealing in tobacco products may not:

(1) fail to produce, on the comptroller's demand, records

required by this chapter; or

(2) hinder or prevent the inspection of records or the

examination of the premises.

Acts 1981, 67th Leg., p. 1681, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 85, eff.

Oct. 1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 63, eff. June

7, 1991; Acts 1995, 74th Leg., ch. 1000, Sec. 53, eff. Oct. 1,

1995; Acts 1997, 75th Leg., ch. 1423, Sec. 19.106, eff. Sept. 1,

1997.

Sec. 155.184. CREDIT FOR TAX PAID. (a) The comptroller may

adopt rules providing for a credit or refund for tax paid on

tobacco products if the tobacco products have become unfit for

use or consumption or unsalable.

(b) The comptroller may not allow a credit or refund under this

section unless the comptroller is satisfied that the tobacco

products are unfit for use or consumption or unsalable or have

been returned to the manufacturer.

Acts 1981, 67th Leg., p. 1682, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 86, eff.

Oct. 1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 63, eff. June

7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.107, eff. Sept.

1, 1997.

Sec. 155.185. DEFICIENCY DETERMINATION, PENALTIES, AND INTEREST.

(a) If the comptroller has reasonable cause to believe that a

tax report or the amount of tax is inaccurate, the comptroller

may compute and determine the amount of tax, penalty, and

interest to be paid from information contained in the report or

from any other information available to the comptroller.

(b) On making a deficiency determination, the comptroller shall

notify the person by personal service or by mail. Service by mail

is complete when the notice is deposited with the U.S. Postal

Service.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 64, eff. June 7,

1991. Amended by Acts 1995, 74th Leg., ch. 1000, Sec. 54, eff.

Oct. 1, 1995; Acts 1997, 75th Leg., ch. 1423, Sec. 19.108, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1467, Sec. 2.46, eff.

Oct. 1, 1999.

Sec. 155.186. REDETERMINATION. (a) A person who receives

notice of a deficiency determination may submit a written request

to the comptroller for redetermination. If the person desires a

hearing, the request for a hearing must be included in the

written request for redetermination.

(b) A written request for redetermination must be filed at the

office of the comptroller not later than the 30th day after the

date notice of deficiency is issued. If a written request for

redetermination is not filed as required by this subsection, the

determination is final.

(c) On receipt of a written request for redetermination, the

comptroller shall:

(1) review the request for redetermination if a hearing was not

requested; or

(2) provide the person against whom the deficiency determination

was made with written notice of the time, place, and date of a

redetermination hearing.

(d) The comptroller shall give notice of a redetermination

hearing by personal service or by mail. Service by mail is

complete when the notice is deposited with the U.S. Postal

Service.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 64, eff. June 7,

1991. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.109,

eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1467, Sec. 2.47,

eff. Oct. 1, 1999.

SUBCHAPTER G. PENALTIES

Sec. 155.201. PENALTIES. (a) A person violates this chapter if

the person:

(1) is a distributor, wholesaler, manufacturer, importer, bonded

agent, manufacturer's representative, or retailer and fails to

keep records required by this chapter;

(2) engages in the business of a bonded agent, distributor,

wholesaler, manufacturer, importer, or retailer without a valid

permit;

(3) is a distributor, wholesaler, manufacturer, importer, bonded

agent, or retailer and fails to make a report required by this

chapter to the comptroller or makes a false or incomplete report

or application required by this chapter to the comptroller; or

(4) is a person affected by this chapter and fails or refuses to

abide by or violates a provision of this chapter or a rule

adopted by the comptroller under this chapter.

(b) A person who violates this chapter forfeits and shall pay to

the state a penalty of not more than $2,000 for each violation.

(c) A separate offense is committed each day on which a

violation occurs.

(d) The attorney general shall bring suits to recover penalties

under this section.

(e) A suit under this section may be brought in a court of

competent jurisdiction in Travis County or in any court having

jurisdiction.

Acts 1981, 67th Leg., p. 1682, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 58, Sec. 41, eff.

March 1, 1986; Acts 1989, 71st Leg., ch. 240, Sec. 87, eff. Oct.

1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 65, eff. June 7,

1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.110, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1263, Sec. 55, eff. Oct. 1, 2001.

Sec. 155.202. NONPAYMENT OF TAX. A person commits an offense if

the person, without the tax being paid:

(1) receives or possesses in this state tobacco products for the

purpose of making a first sale;

(2) sells, offers for sale, or presents tobacco products as a

prize or gift; or

(3) knowingly consumes, uses, or smokes tobacco products in an

amount on which a tax of more than $50 is due.

Acts 1981, 67th Leg., p. 1683, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 66, eff.

June 7, 1991.

Sec. 155.203. POSSESSION: TAX DUE $50 OR LESS. (a) A person

commits an offense if the person possesses, in violation of this

chapter, tobacco products on which a tax of $50 or less is

required to be paid. The absence of evidence of tax payment is

notice that the tax has not been paid and is prima facie evidence

of nonpayment.

(b) This section does not prohibit transportation of tobacco

products by a common carrier.

Acts 1981, 67th Leg., p. 1683, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 155.204. CONCEALMENT OF VIOLATION. A person commits an

offense if the person uses any artful device or deceptive

practice to conceal a violation of this chapter.

Acts 1981, 67th Leg., p. 1683, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 155.205. MISLEADING THE COMPTROLLER. A person commits an

offense if the person misleads the comptroller in the enforcement

of this chapter.

Acts 1981, 67th Leg., p. 1683, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 88, eff.

Oct. 1, 1989; Acts 1997, 75th Leg., ch. 1423, Sec. 19.111, eff.

Sept. 1, 1997.

Sec. 155.206. REFUSING TO SURRENDER TOBACCO PRODUCTS. A person

commits an offense if the person refuses to surrender to the

comptroller on demand tobacco products possessed in violation of

this chapter.

Acts 1981, 67th Leg., p. 1683, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 240, Sec. 89, eff.

Oct. 1, 1989; Acts 1997, 75th Leg., ch. 1423, Sec. 19.112, eff.

Sept. 1, 1997.

Sec. 155.207. PERMITS. A person commits an offense if the

person:

(1) as a distributor, wholesaler, or retailer, receives or

possesses tobacco products without having a valid permit;

(2) as a distributor, wholesaler, or retailer, receives or

possesses tobacco products without having a permit posted where

it can be easily seen by the public;

(3) as a distributor or wholesaler, does not deliver an invoice

to the purchaser as required by Section 155.102;

(4) as a distributor, wholesaler, or retailer, sells tobacco

products without having a valid permit; or

(5) as a bonded agent, stores, distributes, or delivers tobacco

products on which the tax has not been paid without having a

valid permit.

Acts 1981, 67th Leg., p. 1683, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 58, Sec. 42, eff.

March 1, 1986; Acts 1991, 72nd Leg., ch. 409, Sec. 67, eff. June

7, 1991.

Sec. 155.2075. FINGERPRINTS. The comptroller may refuse to

grant a permit or may revoke or suspend a permit if the applicant

or permit holder fails, on request, to provide a complete set of

fingerprints required for searching the Federal Bureau of

Investigation Identification Division files.

Added by Acts 1991, 72nd Leg., ch. 409, Sec. 67, eff. June 7,

1991. Amended by Acts 1993, 73rd Leg., ch. 790, Sec. 46(21), eff.

Sept. 1, 1993; Acts 1997, 75th Leg., ch. 1423, Sec. 19.113, eff.

Sept. 1, 1997.

Sec. 155.208. MISDEMEANOR. An offense under Sections

155.202-155.207 is a Class A misdemeanor.

Acts 1981, 67th Leg., p. 1684, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 67, eff.

June 7, 1991.

Sec. 155.209. TRANSPORTATION OF TOBACCO PRODUCTS. A person

commits an offense if the person:

(1) knowingly transports tobacco products taxed under this

chapter without the tax being paid;

(2) wilfully refuses to stop a motor vehicle operated to

transport tobacco products after a request to stop from an

authorized representative of the comptroller; or

(3) while transporting tobacco products, refuses to permit a

complete inspection of the cargo by an authorized representative

of the comptroller.

Acts 1981, 67th Leg., p. 1684, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 67, eff.

June 7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.114, eff.

Sept. 1, 1997.

Sec. 155.210. INSPECTION OF PREMISES. A person commits an

offense if the person refuses to permit a complete inspection by

an authorized representative of the comptroller of any premises

where tobacco products are manufactured, produced, stored,

transported, sold, or offered for sale or exchange or fails to

produce, on the comptroller's demand, records required by this

chapter.

Acts 1981, 67th Leg., p. 1684, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 67, eff.

June 7, 1991; Acts 1997, 75th Leg., ch. 1423, Sec. 19.115, eff.

Sept. 1, 1997.

Sec. 155.211. POSSESSION: TAX DUE MORE THAN $50. (a) A person

commits an offense if the person possesses, in violation of this

chapter, tobacco products on which a tax of more than $50 is

required to be paid.

(b) This section does not prohibit transportation of tobacco

products by a common carrier.

Acts 1981, 67th Leg., p. 1684, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 155.212. BOOKS AND RECORDS. A person commits an offense if

the person:

(1) knowingly makes, delivers to, and files with the comptroller

a false return or an incomplete return or report;

(2) knowingly fails to make and deliver to the comptroller a

return or report as required by this chapter;

(3) destroys, mutilates, or conceals a book or record required

by this chapter;

(4) refuses to permit the attorney general or the comptroller to

inspect and audit books and records that are required by this

chapter or that are incidental to the conduct of the tobacco

products business;

(5) knowingly makes a false entry or fails to make entries in

the books and records required by this chapter; or

(6) fails to keep books and records for four years as required

by this chapter.

Acts 1981, 67th Leg., p. 1684, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 58, Sec. 43, eff.

March 1, 1986; Acts 1989, 71st Leg., ch. 240, Sec. 90, eff. Oct.

1, 1989; Acts 1991, 72nd Leg., ch. 409, Sec. 68, eff. June 7,

1991; Acts 1995, 74th Leg., ch. 1000, Sec. 55, eff. Oct. 1, 1995;

Acts 1997, 75th Leg., ch. 1423, Sec. 19.116, eff. Sept. 1, 1997.

Sec. 155.213. FELONY. An offense under Sections 155.209-155.212

is a felony of the third degree.

Acts 1981, 67th Leg., p. 1684, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 409, Sec. 68, eff.

June 7, 1991.

Sec. 155.214. OVERLAP OF PENALTIES. If an offense is punishable

under Section 155.208 of this code and also under Section 155.213

of this code, the punishment prescribed by Section 155.213 of

this code controls.

Acts 1981, 67th Leg., p. 1685, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 155.215. VENUE FOR FELONY. Venue of a prosecution for an

offense punishable under Section 155.213 of this code is in

Travis County or in the county where the offense occurred.

Acts 1981, 67th Leg., p. 1685, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER H. ALLOCATION OF TAX

Sec. 155.241. ALLOCATION OF TAX. Revenue collected under this

chapter shall be deposited to the credit of the general revenue

fund.

Acts 1981, 67th Leg., p. 1685, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 155.2415. ALLOCATION OF CERTAIN REVENUE TO PROPERTY TAX

RELIEF FUND AND CERTAIN OTHER FUNDS. Notwithstanding Section

155.241, the proceeds from the collection of taxes imposed by

Section 155.0211 shall be allocated as follows:

(1) the amount of the proceeds that is equal to the amount that,

if the taxes imposed by Section 155.0211 were imposed at a rate

of 40 percent of the manufacturer's list price, exclusive of any

trade discount, special discount, or deal, would be attributable

to the portion of that tax rate in excess of 35.213 percent,

shall be deposited to the credit of the property tax relief fund

under Section 403.109, Government Code;

(2) the amount of the proceeds that is equal to the amount that

would be attributable to a tax rate of 35.213 percent of the

manufacturer's list price, exclusive of any trade discount,

special discount, or deal, if the taxes were imposed by Section

155.0211 at that rate, shall be deposited to the credit of the

general revenue fund; and

(3) 100 percent of the remaining proceeds shall be deposited to

the credit of the physician education loan repayment program

account established under Subchapter J, Chapter 61, Education

Code.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

3, Sec. 4(b), eff. September 1, 2006.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

285, Sec. 16, eff. September 1, 2009.



CHAPTER 156. HOTEL OCCUPANCY TAX

TAX CODE

TITLE 2. STATE TAXATION

SUBTITLE E. SALES, EXCISE, AND USE TAXES

CHAPTER 156. HOTEL OCCUPANCY TAX

SUBCHAPTER A. DEFINITIONS

Sec. 156.001. DEFINITION. In this chapter, "hotel" means a

building in which members of the public obtain sleeping

accommodations for consideration. The term includes a hotel,

motel, tourist home, tourist house, tourist court, lodging house,

inn, rooming house, or bed and breakfast. The term does not

include:

(1) a hospital, sanitarium, or nursing home; or

(2) a dormitory or other housing facility owned or leased and

operated by an institution of higher education or a private or

independent institution of higher education as those terms are

defined by Section 61.003, Education Code, used by the

institution for the purpose of providing sleeping accommodations

for persons engaged in an educational program or activity at the

institution.

Acts 1981, 67th Leg., p. 1686, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1993, 73rd Leg., ch. 486, Sec. 5.01, eff.

Oct. 1, 1994; Acts 1995, 74th Leg., ch. 454, Sec. 1, eff. Sept.

1, 1995; Acts 1995, 74th Leg., ch. 1000, Sec. 56, eff. Oct. 1,

1995.

SUBCHAPTER B. TAX

Sec. 156.051. TAX IMPOSED. (a) A tax is imposed on a person

who, under a lease, concession, permit, right of access, license,

contract, or agreement, pays for the use or possession or for the

right to the use or possession of a room or space in a hotel

costing $15 or more each day.

(b) The price of a room in a hotel does not include the cost of

food served by the hotel and the cost of personal services

performed by the hotel for the person except for those services

related to cleaning and readying the room for use or possession.

Acts 1981, 67th Leg., p. 1686, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 2003, 78th Leg., ch. 209, Sec. 28, eff.

Oct. 1, 2003.

Sec. 156.052. RATE OF TAX. The rate of the tax imposed by this

chapter is six percent of the price paid for a room in a hotel.

Acts 1981, 67th Leg., p. 1686, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 5,

Sec. 1, eff. Oct. 2, 1984; Acts 1987, 70th Leg., 2nd C.S., ch. 5,

art. 5, Sec. 1.

Sec. 156.053. COLLECTION OF TAX. A person owning, operating,

managing, or controlling a hotel shall collect for the state the

tax that is imposed by this chapter and that is calculated on the

amount paid for a room in the hotel.

Acts 1981, 67th Leg., p. 1686, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER C. EXCEPTIONS TO TAX

Sec. 156.101. EXCEPTION--PERMANENT RESIDENT. This chapter does

not impose a tax on a person who has the right to use or possess

a room in a hotel for at least 30 consecutive days, so long as

there is no interruption of payment for the period.

Acts 1981, 67th Leg., p. 1686, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 328, Sec. 4, eff. Aug.

26, 1991.

Sec. 156.102. EXCEPTION--RELIGIOUS, CHARITABLE, OR EDUCATIONAL

ORGANIZATION. (a) This chapter does not impose a tax on a

corporation or association that is organized and operated

exclusively for a religious, charitable, or educational purpose

if no part of the net earnings of the corporation or association

inure to the benefit of a private shareholder or individual.

(b) For purposes of this section:

(1) a corporation or association that is organized and operated

exclusively for the cleaning of beaches and that has no part of

its net earnings inure to the benefit of a private shareholder or

individual is organized and operated exclusively for a charitable

purpose; and

(2) a public or private institution of higher education is

organized and operated exclusively for an educational purpose

only if the institution is defined as a Texas institution of

higher education or as a Texas private or independent institution

of higher education under any subdivision of Section 61.003,

Education Code.

Acts 1981, 67th Leg., p. 1686, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1999, 76th Leg., ch. 1359, Sec. 2, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1467, Sec. 2.48, eff.

Oct. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 18.011, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 209, Sec. 29, eff. Oct.

1, 2003.

Sec. 156.103. EXCEPTION--STATE AND FEDERAL GOVERNMENT. (a)

This chapter does not impose a tax on:

(1) the United States;

(2) a governmental entity of the United States; or

(3) an officer or employee of a governmental entity of the

United States when traveling on or otherwise engaged in the

course of official duties for the governmental entity.

(b) This state, or an agency, institution, board, or commission

of this state other than an institution of higher education shall

pay the tax imposed by this chapter and is entitled to a refund

of the amount of tax paid in accordance with Section 156.154.

(c) A state officer or employee of a state governmental entity

described by Subsection (b) who is entitled to reimbursement for

the cost of lodging and for whom a special provision or exception

to the general rate of reimbursement under the General

Appropriations Act is not applicable shall pay the tax imposed by

this chapter. The state governmental entity with whom the person

is associated is entitled under Section 156.154 to a refund of

the tax paid.

(d) A state officer or employee of a state governmental entity

described by Subsection (b) for whom a special provision or

exception to the general rate of reimbursement under the General

Appropriations Act applies and who is provided with photo

identification verifying the identity and exempt status of the

person is not required to pay the tax and is not entitled to a

refund. The photo identification of a state officer or employee

described by this section may be modified for the purposes of

this section.

(e) In this section, "institution of higher education" has the

meaning assigned by Section 61.003, Education Code.

Added by Acts 1989, 71st Leg., ch. 504, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 454, Sec. 2, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1467, Sec. 2.49, eff.

Oct. 1, 1999.

Sec. 156.104. EXEMPTION CERTIFICATE. (a) The right to use or

possess a room or space in a hotel is exempt from taxation under

this chapter if the person required to collect the tax receives,

in good faith from a guest, a properly completed exemption

certificate stating that the guest is qualified for an exemption

under Section 156.102 or 156.103. An exemption certificate must

be supported by the documentation required under rules adopted by

the comptroller.

(b) The comptroller shall produce and maintain a list of

entities that have been provided a letter of exemption from the

state hotel occupancy tax under Section 156.102. The comptroller

shall make the list available on the comptroller's Internet

website.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 30, eff. Oct. 1,

2003.

SUBCHAPTER D. REPORTS AND PAYMENTS

Sec. 156.151. REPORT AND PAYMENT. (a) A person required to

collect the tax imposed by this chapter shall pay the comptroller

the tax collected during the preceding reporting period and at

the same time shall file with the comptroller a report stating:

(1) the total amount of the payments made for rooms at the

person's hotel during the preceding reporting period;

(2) the amount of the tax collected by the person during the

preceding reporting period; and

(3) other information that the comptroller requires to be in the

report.

(b) Except as provided by Subsection (c), each calendar month is

a reporting period and the taxes imposed by and collected under

this chapter are due and payable to the comptroller on or before

the 20th day of the month following the end of each calendar

month.

(c) If a taxpayer owes less than $500 for a calendar month or

$1,500 for a calendar quarter, the taxpayer qualifies as a

quarterly filer having a reporting period of a calendar quarter

and the taxes are due and payable on the 20th day after the end

of the calendar quarter.

Acts 1981, 67th Leg., p. 1687, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1993, 73rd Leg., ch. 486, Sec. 5.02, eff.

Oct. 1, 1994.

Sec. 156.152. ACCESS TO BOOKS AND RECORDS. After the

comptroller gives reasonable notice to a person that the

comptroller intends to inspect the books or records of the

person, the comptroller has access to the person's books or

records necessary for the comptroller to determine the

correctness of a report filed under this chapter or the amount of

taxes due under this chapter.

Acts 1981, 67th Leg., p. 1687, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 156.153. REIMBURSEMENT FOR TAX COLLECTION. The person

required to file a report under this chapter may deduct and

withhold from the taxes otherwise due to the state on the monthly

or quarterly return, as reimbursement for the cost of collecting

the tax, one percent of the amount of the tax due as shown on the

report. If taxes due under this chapter are not paid to the state

within the time required or if the person required to file a

report fails to file the report when due, the person forfeits the

claim to reimbursement that could have been taken if the tax had

been paid or the report filed when due.

Added by Acts 1981, 67th Leg., p. 2779, ch. 752, Sec. 11, eff.

Jan. 1, 1982. Amended by Acts 1993, 73rd Leg., ch. 486, Sec.

5.03, eff. Oct. 1, 1994.

Sec. 156.154. REFUND. (a) A governmental entity that is

entitled under Section 156.103 to a refund of taxes paid under

this chapter must file a refund claim with the comptroller.

(b) The claim must be filed on a form provided by the

comptroller and contain the information required by the

comptroller.

(c) A claim for a refund may be filed only for each fiscal year

quarter for all reimbursements accrued during that quarter.

Added by Acts 1995, 74th Leg., ch. 454, Sec. 3, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1158, Sec. 91, eff.

Sept. 1, 2001.

SUBCHAPTER E. ENFORCEMENT

Sec. 156.201. INTEREST ON DELINQUENT TAXES. A tax imposed by

this chapter that is not paid to the comptroller when it is due

draws interest as provided by Section 111.060 of this code.

Acts 1981, 67th Leg., p. 1687, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 156.202. PENALTY. (a) If the person who is required to

pay to the comptroller the tax imposed by this chapter fails to

file a report or does not pay the tax when it is due, the person

shall forfeit to the state a penalty of five percent of the

amount of tax due.

(b) If the person who is required to pay the tax to the

comptroller does not pay the tax within 30 days after it is due,

the person shall forfeit to the state a penalty of an additional

five percent of the amount of tax due.

(c) The minimum penalty under this section is $1.

Acts 1981, 67th Leg., p. 1687, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 156.203. CRIMINAL PENALTY. (a) A person commits an

offense if the person fails to file a report with the

comptroller, collect a tax for the state, or pay a tax to the

comptroller as the person is required to do by this chapter.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $100 or more than $1,000.

Acts 1981, 67th Leg., p. 1687, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 156.204. TAX COLLECTION ON TERMINATION OF BUSINESS. (a)

If a person who is liable for the payment of an amount under

Section 156.151 of this code is the owner of the hotel and sells

the hotel, the successor to the seller or the seller's assignee

shall withhold an amount of the purchase price sufficient to pay

the amount due until the seller provides a receipt from the state

comptroller showing that the amount has been paid or a

certificate stating that no amount is due.

(b) The purchaser of a hotel who fails to withhold an amount of

the purchase price as required by this section is liable for the

amount required to be withheld to the extent of the value of the

purchase price.

(c) The purchaser of a hotel may request that the comptroller

issue a certificate stating that no tax is due or issue a

statement of the amount required to be paid before a certificate

may be issued. The comptroller shall issue the certificate or

statement within 60 days after receiving the request or within 60

days after the day on which the records of the former owner of

the hotel are made available for audit, whichever period expires

later, but in either event the comptroller shall issue the

certificate or statement within 90 days after the date of

receiving the request.

(d) If the comptroller fails to mail the certificate or

statement within the applicable period provided by Subsection (c)

of this section, the purchaser is released from the obligation to

withhold the purchase price or pay the amount due.

(e) The period of limitation during which the comptroller may

assess tax against the purchaser under this section is four years

from the date when the former owner of the hotel sells the hotel

or when a determination is made against the former owner,

whichever event occurs later. At any time within three years

after a deficiency determination against the purchaser has become

due and payable the comptroller may bring an action in a district

court of Travis County or a court of any other state of the

United States in the name of the people of Texas to collect the

delinquent amounts together with penalties and interest.

Added by Acts 1983, 68th Leg., p. 302, ch. 65, Sec. 1, eff. May

3, 1983.

SUBCHAPTER F. DISPOSITION OF REVENUE

Sec. 156.251. REVENUE DEPOSITED IN GENERAL REVENUE FUND. (a)

The revenue from the tax imposed by this chapter shall be

deposited in the state treasury to the credit of the general

revenue fund.

(b), (c) Expired.

(d) An amount equal to the amount of revenue derived from the

collection of taxes imposed by this chapter at a rate of one-half

of one percent shall be allocated in the general revenue fund to

be used for media advertising and other marketing activities of

the Tourism Division of the Texas Department of Commerce. Section

403.094(h), Government Code, does not apply to funds described in

this section. This subsection takes effect October 1, 1994.

Acts 1981, 67th Leg., p. 1688, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 651, Sec. 8, eff. Aug.

26, 1985; Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 5, Sec. 2;

Acts 1993, 73rd Leg., ch. 986, Sec. 34, eff. Sept. 1, 1993.

Sec. 156.2511. ALLOCATION OF CERTAIN REVENUE. (a) Not later

than the last day of the month following a calendar quarter, the

comptroller shall:

(1) compute the amount of revenue derived from the collection of

taxes imposed under this chapter at a rate of two percent and

received from hotels located in an eligible coastal municipality

that has created a park board of trustees to administer public

beaches under Chapter 306, Local Government Code; and

(2) issue to the eligible coastal municipality a warrant drawn

on the general revenue fund in the amount computed under

Subdivision (1).

(b) An eligible coastal municipality may use money received

under this section only to clean and maintain public beaches in

that municipality.

(c) Section 403.094(h), Government Code, does not apply to funds

described by Subsection (a).

(d) In this section:

(1) "Eligible coastal municipality" has the meaning assigned by

Section 351.001.

(2) "Clean and maintain" has the meaning assigned by Section

61.063, Natural Resources Code.

Added by Acts 1995, 74th Leg., ch. 454, Sec. 4, eff. Sept. 1,

1995.

Sec. 156.2512. ALLOCATION OF REVENUE TO CERTAIN MUNICIPALITIES.

(a) Not later than the last day of the month following a

calendar quarter, the comptroller shall:

(1) compute the amount of revenue derived from the collection of

taxes imposed under this chapter at a rate of one percent and

received from hotels located on barrier islands in an eligible

barrier island coastal municipality; and

(2) issue to the eligible barrier island coastal municipality a

warrant drawn on the general revenue fund in the amount computed

under Subdivision (1).

(b) An eligible barrier island coastal municipality may use

money received under this section only:

(1) to clean and maintain public beaches in that municipality;

and

(2) for an erosion response project in that municipality.

(c) In this section:

(1) "Eligible barrier island coastal municipality" means a

municipality:

(A) that borders on the Gulf of Mexico;

(B) that is located wholly or partly on a barrier island; and

(C) the boundaries of which are within 30 miles of the United

Mexican States or include:

(i) a portion of a national seashore; or

(ii) a national estuarine research reserve.

(2) "Clean and maintain" has the meaning assigned by Section

61.063, Natural Resources Code.

(3) "Erosion response project" has the meaning assigned by

Section 33.601, Natural Resources Code.

Added by Acts 1999, 76th Leg., ch. 1359, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1192, Sec. 1, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

667, Sec. 1, eff. July 1, 2009.



CHAPTER 158. MANUFACTURED HOUSING SALES AND USE TAX

TAX CODE

TITLE 2. STATE TAXATION

SUBTITLE E. SALES, EXCISE, AND USE TAXES

CHAPTER 158. MANUFACTURED HOUSING SALES AND USE TAX

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 158.001. SHORT TITLE. This chapter is known and may be

cited as the "Manufactured Housing Sales and Use Tax Act."

Added by Acts 1981, 67th Leg., p. 2754, ch. 752, Sec. 2(a), eff.

March 1, 1982.

Sec. 158.002. DEFINITIONS. In this chapter, "manufactured

home," "manufacturer," "retailer," and "person" have the same

meanings as they are given by Chapter 1201, Occupations Code. In

addition, the term "manufactured home" also includes and means

"industrialized housing" as defined by Chapter 1202, Occupations

Code.

Added by Acts 1981, 67th Leg., p. 2754, ch. 752, Sec. 2(a), eff.

March 1, 1982. Amended by Acts 1985, 69th Leg., ch. 527, Sec. 2,

eff. Aug. 26, 1985; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.818,

eff. Sept. 1, 2003.

SUBCHAPTER B. IMPOSITION AND COLLECTION OF TAX

Sec. 158.051. TAX IMPOSED. A tax is imposed on the initial sale

in this state of every new manufactured home at the rate of five

percent of the amount of the sales price determined as provided

by Section 158.052 of this code.

Added by Acts 1981, 67th Leg., p. 2754, ch. 752, Sec. 2(a), eff.

March 1, 1982. Amended by Acts 1981, 67th Leg., p. 2757, ch. 752,

Sec. 2(b), eff. Sept. 1, 1983.

Sec. 158.052. COMPUTATION OF TAX. The initial sale of a

manufactured home occurs on the sale, shipment, or consignment by

a manufacturer to a retailer or other person in this state. The

tax rate is applied to 65 percent only of the sales price to be

paid by the retailer or other person, as set forth in the actual

invoice or bill of sale. The sales price does not include any

shipping, freight, or delivery charges for the manufactured home

from the manufacturer to the retailer or other person if those

charges are separately stated on the invoice or bill of sale.

Added by Acts 1981, 67th Leg., p. 2754, ch. 752, Sec. 2(a), eff.

March 1, 1982.

Sec. 158.053. COLLECTION OF TAX FROM RETAILER. Every

manufacturer engaged in business in this state shall set forth

the amount of the tax imposed on each manufactured home on the

actual invoice or bill of sale and shall collect the amount of

the tax from the retailer or other person to or for whom the

manufactured home is sold, shipped, or consigned in this state.

As used in this chapter, "manufacturer engaged in business in

this state" includes the following:

(1) any manufacturer maintaining, occupying, or using,

permanently or temporarily, directly or indirectly, or through a

subsidiary, affiliate, or agent, by whatever name called, an

office, manufacturing facility, place of distribution, warehouse,

storage place, or other place of business; and

(2) any manufacturer having a representative, agent, salesman,

canvasser, or solicitor operating in this state under the

authority of the manufacturer, or of its subsidiary, affiliate,

or agent, for the purpose of selling, delivering, or the taking

of orders for any manufactured home.

Added by Acts 1981, 67th Leg., p. 2754, ch. 752, Sec. 2(a), eff.

March 1, 1982.

Sec. 158.054. PERMITS. Every manufacturer engaged in business

in this state shall file with the comptroller an application for

a permit authorizing the manufacturer to sell, ship, or consign

manufactured homes to persons in this state. The application must

be on a form prescribed by the comptroller and contain the

information that the comptroller requires. The application must

be executed by the owner of a sole proprietorship, by an officer

or partner of an association or partnership, or by an executive

officer, or other person who is expressly authorized, of a

corporation. A manufacturer may not be issued a permit unless the

manufacturer is duly licensed and bonded under Chapter 1201,

Occupations Code.

Added by Acts 1981, 67th Leg., p. 2754, ch. 752, Sec. 2(a), eff.

March 1, 1982. Amended by Acts 2003, 78th Leg., ch. 1276, Sec.

14A.818, eff. Sept. 1, 2003.

Sec. 158.055. RECORDS. Every manufacturer selling, shipping, or

consigning manufactured homes to or for any person in this state

shall keep on file for audit purposes for the limitation period

records showing:

(1) the identification number of each module or section of each

manufactured home sold, shipped, or consigned;

(2) the name of the retailer or other person to whom or for whom

the manufactured home was sold, shipped, or consigned and the

address to which the home was delivered in this state; and

(3) the sales price of each manufactured home sold, shipped, or

consigned.

Added by Acts 1981, 67th Leg., p. 2754, ch. 752, Sec. 2(a), eff.

March 1, 1982.

Sec. 158.056. REPORT AND TAX PAYMENT. (a) Each manufacturer

shall send to the comptroller on or before the last day of each

month a report showing the total sales prices of manufactured

homes sold, shipped, or consigned to or for, any person in this

state during the preceding month together with the taxes imposed

by this chapter. The report shall be made in the form and manner

required by the comptroller.

(b) Along with each monthly report, the manufacturer shall remit

to the comptroller monthly the tax imposed by this chapter and

due on manufactured homes during the reporting period.

Added by Acts 1981, 67th Leg., p. 2754, ch. 752, Sec. 2(a), eff.

March 1, 1982.

Sec. 158.057. USE TAX. (a) A use tax is imposed on the use or

occupancy of a manufactured home in this state at the same rate

as provided by this chapter on the initial sale of a new

manufactured home.

(b) "Use" includes the exercise of any right or power over a

manufactured home incident to its ownership and includes the

incorporation of any manufactured home into real estate or into

improvements on real estate.

(c) If a sales or use tax has previously been paid on the

manufactured home in any state, credit in the amount of the tax

may be taken against any use tax due on the manufactured home

under this chapter. If the sales tax imposed by this chapter has

previously been paid to the manufacturer, no use tax is due or

payable.

(d) The person to whom or for whom the manufactured home is

sold, shipped, or consigned in this state is liable for, and

shall pay the use tax on 65 percent of the sales price of the

manufactured home as set forth in the actual invoice, bill of

sale, or other document transferring title. It is presumed that

the manufactured home was sold, shipped, or consigned for use or

occupancy in this state. If a manufactured home has been

registered or titled in another state for a period of at least

one year, as shown by a certificate or document of title, it is

presumed that the manufactured home was not purchased for use in

this state and no use tax is due.

Added by Acts 1981, 67th Leg., p. 2754, ch. 752, Sec. 2(a), eff.

March 1, 1982.

Sec. 158.058. CREDIT OR REFUND FOR SALES TO NONRESIDENTS. If

the sales tax imposed by this chapter has previously been paid to

the manufacturer by a retailer whose first sale at retail is to a

resident of another state and if the manufactured home is

transported to and installed on a homesite outside of this state

and not titled or registered in this state, the retailer is

entitled to a credit or refund of the tax previously paid under

this chapter. No credit or refund is due or may be paid if any

use or occupancy of the manufactured home occurred prior to the

first sale at retail by the retailer.

Added by Acts 1983, 68th Leg., p. 464, ch. 96, Sec. 2, eff. May

10, 1983. Amended by Acts 1985, 69th Leg., ch. 117, Sec. 2, eff.

Sept. 1, 1985.

SUBCHAPTER C. EXEMPTIONS

Sec. 158.101. EXEMPTIONS. (a) There are exempted from the

taxes imposed by this chapter the sales price of a manufactured

home sold, shipped, or consigned to, or the use or occupancy of

any manufactured home by:

(1) the United States or its unincorporated agencies or

instrumentalities;

(2) any incorporated agency or instrumentality of the United

States wholly owned by the United States or by a corporation

wholly owned by the United States;

(3) this state or its unincorporated agencies or

instrumentalities;

(4) any county, city or town, special district, or other

political subdivision of this state; or

(5) any organization created for religious, educational,

charitable, or eleemosynary purposes, provided that no part of

the net earnings of any such organization inures to the benefit

of any private shareholder or individual, and provided that the

use of the manufactured home is related to the purpose of the

organization.

(b) If a person certifies in writing by using an exemption

certificate that the person is exempt under this section and that

the manufactured home will be used in a manner or for a purpose

exempted from the tax, and the person then uses the manufactured

home in another manner or for another purpose, the person is

liable for the tax. The cost of the manufactured home to the

person is the sales price for purposes of determining the amount

of tax for which the person is liable.

Added by Acts 1981, 67th Leg., p. 2754, ch. 752, Sec. 2(a), eff.

March 1, 1982.

SUBCHAPTER D. ENFORCEMENT

Sec. 158.151. PENALTIES. (a) If any person fails to file a

report required by this chapter or fails to pay the tax imposed,

when the report or payment is due, an amount equal to five

percent of the tax due shall be forfeited as a penalty. After the

first 30 days following the due date of any report or payment, an

additional five percent of the amount of the tax shall be

forfeited. A penalty may never be less than $1. Delinquent taxes

shall draw interest at the rate provided by Section 111.060,

beginning 60 days from the due date.

(b) A person commits an offense if the person gives an exemption

certificate to the seller for a manufactured home, and the person

knows that the home will be used in a manner or for a purpose

other than exempt purpose as defined by Section 158.101 of this

code. An offense under this section is a Class A misdemeanor.

(c) A person commits an offense if the person claims a credit or

refund by submitting false information as a basis for the claim.

An offense under this section is a Class A misdemeanor.

Added by Acts 1981, 67th Leg., p. 2754, ch. 752, Sec. 2(a), eff.

March 1, 1982. Amended by Acts 1983, 68th Leg., p. 464, ch. 96,

Sec. 3, eff. May 10, 1983; Acts 1991, 72nd Leg., 1st C.S., ch. 5,

Sec. 13.03, eff. Sept. 1, 1991.

Sec. 158.152. LIEN. The state has a lien on each new

manufactured home installed for use and occupancy in this state

for the collection and payment of the tax imposed by this chapter

if the tax has not been set forth on the invoice or bill of sale

on the initial sale and paid to the manufacturer by the retailer

or other person to whom or for whom the manufactured home is

sold, shipped, or consigned. The lien shall be filed with the

county clerk of the county of this state in which such new

manufactured home is installed for use and occupancy. In

addition, the lien shall be filed and recorded with the Texas

Department of Licensing and Regulation.

Added by Acts 1981, 67th Leg., p. 2754, ch. 752, Sec. 2(a), eff.

March 1, 1982. Amended by Acts 1989, 71st Leg., ch. 1039, Sec.

4.06, eff. Sept. 1, 1989.

Sec. 158.153. RULES. The comptroller shall adopt rules

necessary for the implementation of the provisions of this

chapter and for the collection of the taxes imposed by this

chapter.

Added by Acts 1981, 67th Leg., p. 2754, ch. 752, Sec. 2(a), eff.

March 1, 1982.

Sec. 158.154. OTHER TAXES. (a) All manufactured homes shall be

taxed in accordance with the provisions of Title 1 of this code.

A political subdivision of this state may not levy or collect any

other tax on a manufactured home.

(b) Manufactured homes are not to be taxed as motor vehicles

under Chapter 152 of this code and are not taxable items under

Chapter 151 of this code.

(c) A part or an accessory added to a manufactured home by a

retailer on which the sales tax is not paid to the manufacturer

under this Chapter is subject to the tax imposed by Chapter 151

of this code, and the retailer shall pay the tax to the vendor of

the part or accessory. If a retailer is a permitted taxpayer

under Chapter 151 of this code and makes separate retail sales of

the parts or accessories, a resale certificate may be issued in

lieu of paying the tax at the time of purchase, and the tax shall

be collected from the purchaser at retail; if the tax is not paid

at the time of purchase, the retailer must accrue and remit the

tax on each part and accessory which is later removed from

inventory and added to a manufactured home.

Added by Acts 1981, 67th Leg., p. 2754, ch. 752, Sec. 2(a), eff.

March 1, 1982. Amended by Acts 1983, 68th Leg., p. 463, ch. 96,

Sec. 1, eff. May 10, 1983.

Sec. 158.155. LIMITATION FOR COLLECTION AND REFUND. Subchapter

D of Chapter 111 and Section 111.107 of this code apply to this

chapter.

Added by Acts 1981, 67th Leg., p. 2754, ch. 752, Sec. 2(a), eff.

March 1, 1982.



CHAPTER 159. CONTROLLED SUBSTANCES TAX

TAX CODE

TITLE 2. STATE TAXATION

SUBTITLE E. SALES, EXCISE, AND USE TAXES

CHAPTER 159. CONTROLLED SUBSTANCES TAX

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 159.001. DEFINITIONS. In this chapter:

(1) "Controlled substance" has the meaning assigned by Section

481.002, Health and Safety Code.

(2) "Counterfeit substance" has the meaning assigned by Section

481.002, Health and Safety Code.

(3) "Dealer" means a person who in violation of the law of this

state imports into this state or manufactures, produces,

acquires, or possesses in this state:

(A) seven grams or more of a taxable substance consisting of or

containing a controlled substance, counterfeit substance, or

simulated controlled substance;

(B) fifty dosage units or more of a taxable substance not

commonly sold by weight, consisting of or containing a controlled

substance, counterfeit substance, or simulated controlled

substance; or

(C) more than four ounces of a taxable substance consisting of

or containing marihuana.

(4) "Marihuana" has the meaning assigned by Section 481.002,

Health and Safety Code.

(5) "Simulated controlled substance" has the meaning assigned by

Section 482.001, Health and Safety Code.

(6) "Tax payment certificate" means a stamp or other device

provided by the comptroller under Section 159.003 of this code

for use under this chapter.

(7) "Taxable substance" means a controlled substance, a

counterfeit substance, a simulated controlled substance, or

marihuana, or a mixture of any materials that contains a

controlled substance, counterfeit substance, simulated controlled

substance, or marihuana.

(8) "Dosage unit" means a tablet, pill, capsule, vial, ampule,

or other identifiable or separated unit designed or packaged to

be used, taken, or ingested at one time.

Added by Acts 1989, 71st Leg., ch. 1152, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(45),

(65), eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 705, Sec. 20,

eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 1031, Sec. 23, eff.

Sept. 1, 1993.

Sec. 159.002. MEASUREMENTS. For purposes of this chapter, the

weight of a taxable substance is its weight in the possession of

the dealer.

Added by Acts 1989, 71st Leg., ch. 1152, Sec. 1, eff. Sept. 1,

1989.

Sec. 159.003. TAX PAYMENT CERTIFICATES. (a) The comptroller

shall adopt a uniform system for providing, affixing, and

displaying official tax payment certificates to be attached to a

taxable substance as evidence that the tax imposed by this

chapter has been paid.

(b) A tax payment certificate may not be used more than once.

Added by Acts 1989, 71st Leg., ch. 1152, Sec. 1, eff. Sept. 1,

1989.

Sec. 159.004. NO DEFENSE OR IMMUNITY. Nothing in this chapter

provides a defense or affirmative defense to, exception to, or

immunity from prosecution under the penal laws of this state

relating to controlled substances, counterfeit substances,

simulated controlled substances, or marihuana.

Added by Acts 1989, 71st Leg., ch. 1152, Sec. 1, eff. Sept. 1,

1989.

Sec. 159.005. CONFIDENTIAL INFORMATION. (a) Information

provided by a person in a report or return made for purposes of

paying a tax imposed by this chapter is confidential.

(b) The comptroller or any other public official or employee

commits an offense if he reveals information made confidential by

this section to any person other than:

(1) to the comptroller or a public official or employee whose

duties involve the administration or collection of the taxes

imposed by this chapter; or

(2) in a judicial proceeding involving a tax imposed by this

chapter.

(c) An offense under Subsection (b) of this section is a Class A

misdemeanor.

(d) Except in a prosecution directly related to a tax imposed by

this chapter, information made confidential by this section may

not be used in any way in a prosecution of the dealer for whom

the report or return is made unless the information is obtained

independently of the report or return.

Added by Acts 1989, 71st Leg., ch. 1152, Sec. 1, eff. Sept. 1,

1989.

SUBCHAPTER B. IMPOSITION, RATE, AND PAYMENT OF TAX

Sec. 159.101. TAX IMPOSED; RATE OF TAX. (a) A tax is imposed

on the possession, purchase, acquisition, importation,

manufacture, or production by a dealer of a taxable substance on

which a tax has not previously been paid under this chapter.

(b) The rate of the tax is:

(1) $200 for each gram of a taxable substance consisting of or

containing a controlled substance, counterfeit substance, or

simulated controlled substance;

(2) $3.50 for each gram of a taxable substance consisting of or

containing marihuana; and

(3) $2,000 on each 50 dosage units, or portion of 50 dosage

units, if the total amount is less than 50 dosage units, of a

controlled substance that is not sold by weight.

(c) The tax becomes due immediately when a dealer possesses,

purchases, acquires, manufactures, or produces in this state or

imports into this state the taxable substance on which the tax

has not previously been paid.

(d) In determining the total weight of taxable substance, a part

of a gram remaining after the measurement of whole grams is

considered as one gram.

(e) For purposes of this section, if a taxable substance

consists of a mixture containing both marihuana and another

substance listed in the definition of taxable substance provided

by Section 159.001 of this code, the taxable substance is taxable

under Subsection (b)(1) of this section and not under Subsection

(b)(2) of this section.

(f) If a determination made under this chapter becomes final

without payment of the amount of the determination being made,

the comptroller shall add to the amount a penalty of 10 percent

of the amount of the tax and interest.

(g) In a redetermination proceeding held or a judicial

proceeding brought under this chapter, a certificate from the

comptroller that shows the issued determination is prima facie

evidence of:

(1) the determination of the stated tax or amount of the tax;

(2) the stated amount of the penalties and interest; and

(3) the compliance of the comptroller with this chapter in

computing and determining the amount due.

(h) The suppression of evidence on any ground in a criminal case

that arises out of facts on which a determination is made under

this chapter or the dismissal of criminal charges in such a case

does not affect a determination made under this chapter.

Added by Acts 1989, 71st Leg., ch. 1152, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 484, Sec. 1, eff.

Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 705, Sec. 21, eff. Sept.

1, 1991; Acts 1995, 74th Leg., ch. 1000, Sec. 57, eff. Oct. 1,

1995.

Sec. 159.102. TAX PAYMENT CERTIFICATE REQUIRED. (a) A dealer

who pays a tax imposed by this chapter shall securely affix in

the manner required by the comptroller to the taxable substance

the appropriate tax payment certificate to show payment of the

tax.

(b) A dealer shall obtain the necessary tax payment certificates

before the tax becomes due as provided by Section 159.101 of this

code. The possession of a taxable substance without the

possession of the requisite amount or number of certificates is

prima facie evidence that and is notice that the tax has not been

paid as required by this chapter.

(c) The comptroller's rules shall provide for the return of

unused certificates and for the refund of money for returned

certificates.

Added by Acts 1989, 71st Leg., ch. 1152, Sec. 1, eff. Sept. 1,

1989.

Sec. 159.103. EXEMPTION. The possession, purchase, acquisition,

importation, manufacture, or production of a taxable substance is

exempt from the tax imposed by this chapter if the activity is

authorized by law.

Added by Acts 1989, 71st Leg., ch. 1152, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 1000, Sec. 58, eff.

Oct. 1, 1995.

SUBCHAPTER C. CRIMINAL PROVISIONS

Sec. 159.201. POSSESSION OF ITEM IF TAX UNPAID. (a) A dealer

commits an offense if the dealer possesses a taxable substance on

which the tax imposed by this chapter has not been paid.

(b) An offense under this section is a felony of the third

degree. In addition to the fine provided by law for a felony of

the third degree, a person convicted of an offense under this

section shall be fined an amount equal to the amount of tax due

and unpaid on the taxable substance that is the subject of the

offense.

(c) An indictment for an offense under this section may be

presented within six years from the date of the offense and not

afterward.

Added by Acts 1989, 71st Leg., ch. 1152, Sec. 1, eff. Sept. 1,

1989.

Sec. 159.202. COUNTERFEIT TAX PAYMENT CERTIFICATES. (a) A

person commits an offense if the person:

(1) prints, engraves, makes, issues, sells, or circulates a

counterfeit tax payment certificate;

(2) possesses with intent to use, sell, circulate, or pass a

counterfeit tax payment certificate; or

(3) places or causes to be placed a counterfeit tax payment

certificate on a taxable substance.

(b) An offense under this section is a felony of the third

degree.

(c) Venue of a prosecution under this section is in Travis

County.

Added by Acts 1989, 71st Leg., ch. 1152, Sec. 1, eff. Sept. 1,

1989.

Sec. 159.203. PREVIOUSLY USED CERTIFICATES. (a) A person

commits an offense if the person:

(1) uses, sells, offers for sale, or possesses for use or sale

previously used tax payment certificates; or

(2) attaches or causes to be attached a previously used tax

payment certificate to a taxable substance.

(b) An offense under this section is a felony of the third

degree.

(c) Venue of a prosecution under this section is in Travis

County.

Added by Acts 1989, 71st Leg., ch. 1152, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 1000, Sec. 60, eff.

Oct. 1, 1995.

Sec. 159.205. RIGHT TO COLLECT SUBORDINATE TO OTHER LAWS. (a)

The right of the comptroller to collect the tax imposed by this

chapter, including applicable penalty and interest, is

subordinate to the right of a federal, state, or local law

enforcement authority to seize, forfeit, and retain property

under Chapter 481, Health and Safety Code; Chapter 59, Code of

Criminal Procedure; or any other criminal forfeiture law of this

state or of the United States. A lien filed by the comptroller as

a result of the failure of a dealer to pay the tax, penalty, or

interest due under this chapter is also subordinate to those

rights.

(b) This section does not affect the validity of a lien or a

collection action relating to the tax imposed by this chapter

under any other circumstance.

Added by Acts 1989, 71st Leg., ch. 1152, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(54), eff.

Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 705, Sec. 22, eff. Sept.

1, 1991; Acts 1995, 74th Leg., ch. 1000, Sec. 61, eff. Oct. 1,

1995.

Sec. 159.206. SETTLEMENT OR COMPROMISE OF TAX. The comptroller

may settle or compromise a tax, penalty, or interest imposed

under this chapter only if:

(1) the prosecutor of a criminal offense under this chapter or

of another offense arising out of the same incident or

transaction requests in writing that the comptroller settle or

compromise and specifies the reasons for the request; and

(2) the comptroller determines that the settlement or compromise

is in the best interest of the state.

Added by Acts 1991, 72nd Leg., ch. 705, Sec. 23, eff. Sept. 1,

1991. Amended by Acts 1995, 74th Leg., ch. 1000, Sec. 62, eff.

Oct. 1, 1995.

SUBCHAPTER D. DISPOSITION OF PROCEEDS

Sec. 159.301. DISPOSITION OF PROCEEDS. All proceeds from the

collection of the tax, penalty, and interest imposed by this

chapter shall be deposited to the credit of the general revenue

fund. The fine imposed by Section 159.201(b) of this code and the

fine provided by law for a felony shall be deposited to the

credit of the county treasury of the county in which the offense

occurred.

Added by Acts 1989, 71st Leg., ch. 1152, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 705, Sec. 24, eff.

Sept. 1, 1991.



CHAPTER 160. TAXES ON SALES AND USE OF BOATS AND BOAT MOTORS

TAX CODE

TITLE 2. STATE TAXATION

SUBTITLE E. SALES, EXCISE, AND USE TAXES

CHAPTER 160. TAXES ON SALES AND USE OF BOATS AND BOAT MOTORS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 160.001. DEFINITIONS. In this section:

(1) "Agent of the department" means an agent authorized under

Section 31.006, Parks and Wildlife Code.

(2) "Boat" has the meaning assigned by Section 31.003, Parks and

Wildlife Code.

(3) "Dealer or manufacturer" means a dealer or manufacturer as

defined under Section 31.003, Parks and Wildlife Code, who has

applied for and holds a current number under Section 31.041,

Parks and Wildlife Code.

(4) "Department" means the Parks and Wildlife Department.

(5) "Outboard motor" has the meaning assigned by Section 31.003,

Parks and Wildlife Code.

(6) "Retail sale" means a sale of an item other than a sale in

which the dealer or manufacturer acquires the item for the

exclusive purpose of resale.

(7) "Sale" includes:

(A) an installment and credit sale;

(B) an exchange of property for property or money;

(C) an exchange in which property is transferred but the seller

retains title as security for payment of the purchase price; and

(D) any other closed transaction that constitutes a sale.

(8) "Tax assessor-collector" means a county tax

assessor-collector.

(9) "Taxable boat or motor" means:

(A) a boat other than a canoe, kayak, rowboat, raft, punt, or

other vessel designed to be propelled by paddle, oar, or pole; or

(B) an outboard motor.

(10) "Seller-financed sale" means a retail sale of a taxable

boat or boat motor in which the seller collects all or part of

the total consideration in periodic payments and retains a lien

on the boat or boat motor until all payments have been received.

The term does not include a retail sale of a taxable boat or boat

motor in which a person other than the seller provides the

consideration for the sale and retains a lien on the boat or boat

motor as collateral.

(11) "Title" means the certificate of title document as provided

for under Chapter 31, Parks and Wildlife Code.

(12) "Use" does not include the storage, display, or holding of

an item exclusively for sale.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 7.01, eff.

Oct. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 587, Sec. 30,

eff. Oct. 1, 1993; Acts 1993, 73rd Leg., ch. 718, Sec. 5, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 17.01(50), eff.

Sept. 1, 1995.

Sec. 160.002. TOTAL CONSIDERATION. (a) "Total consideration"

means the amount paid or to be paid for a taxable boat or motor,

including accessories attached on or before the sale, without

deducting:

(1) the cost of the item;

(2) the cost of material, labor or service, interest paid, loss,

or any other expense;

(3) the cost of transportation of the item before its sale; or

(4) the amount of any manufacturer's or importer's excise tax

imposed on the item by the United States.

(b) "Total consideration" does not include amounts separately

stated on the bill or contract for the following:

(1) a cash discount;

(2) a full cash or credit refund to a customer of the sales

price of the item returned to the seller;

(3) the amount charged for labor or service rendered in

installing, applying, remodeling, or repairing the item sold;

(4) a financing, carrying, or service charge or interest on

credit extended on the item sold under a conditional sale or

other deferred payment contract;

(5) the value of a taxable boat or motor taken by a seller as

all or a part of the consideration for sale of the item; or

(6) a charge for transportation of the item after a sale.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 7.01, eff.

Oct. 1, 1991.

Sec. 160.003. SUPERVISION. (a) The comptroller shall supervise

the collection of the taxes imposed by this chapter and adopt

rules for the determination of the taxable value of taxable boats

and motors and the administration of this chapter.

(b) The comptroller shall furnish a copy of the rules to each

tax assessor-collector, each agent of the department, and the

department. Each tax assessor-collector and each agent of the

department shall consistently apply the rules authorized by this

section.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 7.01, eff.

Oct. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 718, Sec. 6,

eff. Sept. 1, 1993.

SUBCHAPTER B. IMPOSITION OF TAX

Sec. 160.021. RETAIL SALES TAX. (a) A tax is imposed on every

retail sale of a taxable boat or motor sold in this state. The

tax is an obligation of and shall be paid by the purchaser of the

taxable boat or motor. If the purchaser pays the tax to the

seller, the tax is an obligation of and shall be paid by the

seller.

(b) The tax rate is 6-1/4 percent of the total consideration.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 7.01, eff.

Oct. 1, 1991. Amended by Acts 1999, 76th Leg., ch. 243, Sec. 1,

eff. Sept. 1, 1999.

Sec. 160.022. USE TAX. (a) A use tax is imposed on a taxable

boat or motor purchased at retail outside this state and used in

this state or brought into this state for use by a Texas resident

or other person who is domiciled or doing business in this state.

The tax is an obligation of and shall be paid by the person who

uses the boat or motor in this state or brings the boat or motor

into this state.

(b) The tax rate is 6-1/4 percent of the total consideration.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 7.01, eff.

Oct. 1, 1991.

Sec. 160.023. NEW RESIDENT. (a) A use tax is imposed on a new

resident of this state who brings into this state for use in this

state a taxable boat or motor that has been purchased and owned

by the new resident in any other state or foreign country.

(b) The tax is $15 for each taxable boat or motor.

(c) The tax imposed by this section is in lieu of the tax

imposed by Section 160.022.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 7.01, eff.

Oct. 1, 1991.

Sec. 160.024. EXEMPTION. The taxes imposed by this chapter do

not apply to the sale of a taxable boat or motor or to the use of

a taxable boat or motor by this state or its political

subdivisions or the federal government.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 7.01, eff.

Oct. 1, 1991.

Sec. 160.0245. EXEMPTION FOR EMERGENCY SERVICE ORGANIZATIONS.

The taxes imposed by this chapter do not apply to the sale of a

taxable boat or motor to or to the use of a taxable boat or motor

by a volunteer fire department or other department, company, or

association organized for the purpose of answering fire alarms

and extinguishing fires or for the purpose of answering fire

alarms, extinguishing fires, and providing emergency medical

services, the members of which receive no compensation or only

nominal compensation for their services rendered, if the boat or

motor is used exclusively by the department, company, or

association.

Added by Acts 2001, 77th Leg., ch. 190, Sec. 1, eff. May 21,

2001.

Sec. 160.025. CREDIT FOR OTHER TAXES. A person is entitled to a

credit against the tax imposed by Section 160.022 on a taxable

boat or motor in an amount equal to the amount of any similar tax

paid by the person in another state on the sale, purchase, or use

of the taxable boat or motor if the state in which the tax was

paid provides a similar credit for a taxpayer of this state.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 7.01, eff.

Oct. 1, 1991.

SUBCHAPTER C. COLLECTION AND ENFORCEMENT OF TAXES

Sec. 160.041. COLLECTION PROCEDURE. (a) The department, each

agent of the department, and each tax assessor-collector shall

collect the taxes imposed by this chapter. The department, agent

of the department, or tax assessor-collector of the county in

which an application for a Texas certificate of number or

certificate of title for a taxable boat or motor is made shall

collect the taxes imposed by this chapter on that boat or motor.

(b) Except as provided by Subsection (d), the department, agent

of the department, or the tax assessor-collector may not accept

an application for a Texas certificate of number or certificate

of title for a taxable boat or motor from a person unless the

tax, if any, is paid.

(c) The tax imposed by Section 160.021 is due on the 20th

working day after the date that the taxable boat or motor is

delivered to the purchaser. The purchaser or the seller, if the

purchaser paid the tax to the seller, shall pay the tax to the

department, to an agent of the department, or to a tax

assessor-collector on or before the due date.

(d) If a purchaser pays the tax imposed by Section 160.021 to

the seller, and the seller fails to remit the tax in the time and

manner required by Subsection (c), the department, agent of the

department, or county tax assessor-collector shall accept an

application for a Texas certificate of number or certificate of

title for a taxable boat or motor from the purchaser if the

purchaser provides proof that the tax was paid to the seller. The

comptroller shall adopt rules establishing the method of proof

required.

(e) The tax imposed by Section 160.022 or 160.023 is due on the

20th working day after the date that the taxable boat or motor is

brought into this state. The person liable for the tax shall pay

the tax to the department or to a tax assessor-collector on or

before the due date.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 7.01, eff.

Oct. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 718, Sec. 7,

eff. Sept. 1, 1993; Acts 1999, 76th Leg., ch. 243, Sec. 2, eff.

Sept. 1, 1999.

Sec. 160.042. REQUIRED AFFIDAVITS. (a) A person obligated to

pay a tax imposed by this chapter on a transaction shall file the

affidavit as provided by this section with the department, agent

of the department, or tax assessor-collector on payment of a tax

imposed by this chapter.

(b) If a taxable boat or motor is sold by a person at a retail

sale, the seller and purchaser shall make a joint affidavit

stating the value in dollars of the total consideration for the

boat or motor at the time of sale.

(c) If the ownership of a taxable boat or motor is transferred

as a result of a gift, the donor shall make an affidavit stating

the nature of the transaction.

(d) If the ownership of a taxable boat or motor is transferred

as a result of an even exchange, the parties shall make a joint

affidavit stating the nature of the transaction.

(e) The department, agent of the department, or the tax

assessor-collector shall examine each affidavit for the purpose

of determining the truth and accuracy of the information it

contains. If the department, agent of the department, the tax

assessor-collector, or the comptroller has reason to question the

truth of the information in an affidavit, or if any material fact

fails to meet the rules adopted by the comptroller, the

department, agent of the department, the tax assessor-collector,

or the comptroller may require any party to the affidavit to

furnish substantiation of information in the affidavit before

accepting an application for a Texas certificate of number or

certificate of title.

(f) The department, agent of the department, and the tax

assessor-collector shall keep a copy of each affidavit and any

substantiating materials until it is called for by the

comptroller for auditing.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 7.01, eff.

Oct. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 718, Sec. 8,

eff. Sept. 1, 1993.

Sec. 160.043. PAYMENT BY SELLER. If the comptroller on an audit

of the records of a seller finds that the amount of tax due was

incorrectly reported on a joint affidavit and that the amount of

tax paid was less than the amount due or that the seller failed

to execute and deliver to the purchaser a joint affidavit and any

other documents necessary to register the taxable boat or motor,

the seller and purchaser are jointly and severally liable for the

amount of the tax determined to be due.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 7.01, eff.

Oct. 1, 1991.

Sec. 160.044. TAX RECEIPTS. (a) The comptroller shall

prescribe the form of a tax receipt to be issued to a person

paying a tax imposed by this chapter.

(b) The department, agent of the department, or tax

assessor-collector collecting a tax imposed by this chapter

shall:

(1) issue the original receipt to the person paying the tax; and

(2) retain one duplicate copy of the receipt as a permanent

record of the transaction according to the rules of the

comptroller.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 7.01, eff.

Oct. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 718, Sec. 9,

eff. Sept. 1, 1993.

Sec. 160.045. PENALTY. (a) A person who fails to pay a tax

imposed by this chapter when due forfeits five percent of the

amount due as a penalty, and if the person fails to pay the tax

before the 31st day after the date on which the tax is due, the

person forfeits an additional five percent.

(b) The minimum penalty imposed by this section is $1.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 7.01, eff.

Oct. 1, 1991.

Sec. 160.046. RECORDS. (a) The seller of a taxable boat or

motor shall keep at the seller's principal office for at least

four years from the date of the sale a complete record of each

sale of a taxable boat or motor. The record must include a copy

of the invoice of each item sold. The invoice copy must show the

full price of the taxable boat or motor and the itemized price of

all its accessories. All sales and supporting records of a seller

are open to inspection and audit by the comptroller.

(b) A seller's business records must show the total receipts

from all sources of income and expense, including transactions

involving taxable boats and motors.

(c) For a retail sale for which the seller receives full payment

at the time of sale, the seller shall keep, at the seller's

principal office for at least four years from the date of the

sale, documentation of complete payment in the form of:

(1) a copy of the payment instrument or a receipt for cash

received; and

(2) a copy of the receipt for title application, registration,

and boat or boat motor tax issued by the county tax

assessor-collector or the department or a written statement by

the purchaser that:

(A) is signed and dated;

(B) indicates the date on which the seller provided to the

purchaser each of the documents necessary to apply for the title,

register the taxable boat or boat motor, and pay the boat or boat

motor tax; and

(C) includes a statement that the seller advised the purchaser

that the purchaser must pay a tax to the county tax

assessor-collector or the department.

(d) For a seller-financed sale, the seller shall keep at the

seller's principal office for at least four years from the date

on which the seller receives the final payment for the taxable

boat or motor:

(1) the lienholder's copy of the receipt for title application,

registration, and boat or boat motor tax issued by a county tax

assessor-collector or the department; and

(2) a ledger or other document containing a complete record of

the payment history for that boat or boat motor, including:

(A) the name and address of the purchaser;

(B) the total consideration;

(C) the amount of the down payment received at the time the boat

or boat motor is sold;

(D) the date and amount of each subsequent payment;

(E) the date of sale; and

(F) the date of any repossession.

(e) For a sale for resale, the seller shall keep, at the

seller's principal office for at least four years from the date

of the sale, the purchaser's written statement of resale on a

form prescribed by the comptroller.

(f) Any person, other than the seller's employee, acting for the

seller of a taxable boat or boat motor has the same

record-keeping responsibilities as the seller.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 7.01, eff.

Oct. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 587, Sec. 31,

eff. Oct. 1, 1993.

SUBCHAPTER D. PENALTIES

Sec. 160.061. OPERATION; PENALTY. (a) A person commits an

offense if the person knowingly operates a taxable boat or motor

in this state and the person knows that a tax imposed by this

chapter on the boat or motor has not been paid and is delinquent.

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 7.01, eff.

Oct. 1, 1991.

Sec. 160.062. PENALTY FOR SIGNING FALSE AFFIDAVITS. (a) A

person commits an offense if the person signs a joint affidavit

required by Section 160.042 and knows that it is false in any

material fact.

(b) An offense under this section is a misdemeanor punishable by

a fine not to exceed $500.

Added by Acts 1993, 73rd Leg., ch. 587, Sec. 32, eff. Oct. 1,

1993.

SUBCHAPTER E. DISPOSITION OF TAXES

Sec. 160.121. AMOUNT OF TAX SENT TO COMPTROLLER. (a) Except as

provided by Subsections (b) and (c), on the 10th day of each

month, each tax assessor-collector and the department shall send

the money collected from taxes imposed by this chapter to the

comptroller.

(b) A tax assessor-collector shall retain five percent of the

taxes collected by the tax assessor-collector under this chapter

as fees of office to be retained or paid into the appropriate

county fund from which salaries are paid as provided by law and

used to defray the costs of collection required under this

chapter. As a minimum amount for the fees of office collectible,

a tax assessor-collector is entitled to retain $5 for each of the

first 100 transactions processed in each fiscal year.

(c) Five percent of the taxes collected by the department under

this chapter shall be deposited to the credit of the game, fish,

and water safety account and used by the department for the

administration of this chapter.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 7.01, eff.

Oct. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 679, Sec. 67,

eff. Sept. 1, 1993.

Sec. 160.122. ALLOCATION OF REVENUE. The revenue from the taxes

imposed by this chapter from a sale of a taxable boat or motor

shall be allocated to the general revenue fund.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 7.01, eff.

Oct. 1, 1991.



CHAPTER 161. FIREWORKS TAX

TAX CODE

TITLE 2. STATE TAXATION

SUBTITLE E. SALES, EXCISE, AND USE TAXES

CHAPTER 161. FIREWORKS TAX

Sec. 161.001. DEFINITION. In this chapter, "fireworks" means

any composition or device that is designed to produce a visible

or audible effect by combustion, explosion, deflagration, or

detonation that is classified as Division 1.4G explosives by the

United States Department of Transportation in 49 C.F.R. Part 173

as of September 1, 1999.

Added by Acts 2001, 77th Leg., ch. 1363, Sec. 2, eff. Oct. 1,

2001.

Sec. 161.002. FIREWORKS SALES TAX. (a) A tax is imposed on

each sale at retail of fireworks.

(b) The tax rate is two percent of the sale price of the

fireworks.

(c) The tax imposed under this chapter is in addition to the tax

imposed under Chapter 151. The tax imposed by this chapter does

not apply to a sale unless the tax imposed under Chapter 151

applies to the sale.

Added by Acts 2001, 77th Leg., ch. 1363, Sec. 2, eff. Oct. 1,

2001.

Sec. 161.003. EXCEPTIONS TO APPLICABILITY OF CHAPTER. This

chapter does not apply to:

(1) a toy pistol, toy cane, toy gun, or other device that uses a

paper or plastic cap;

(2) a model rocket or model rocket motor designed, sold, and

used for the purpose of propelling a recoverable aero model;

(3) a propelling or expelling charge consisting of a mixture of

sulfur, charcoal, and potassium nitrate;

(4) a novelty or trick noisemaker;

(5) a pyrotechnic signaling device or distress signal for

marine, aviation, or highway use in an emergency situation;

(6) a fusee or railway torpedo for use by a railroad;

(7) the sale of a blank cartridge for use in a radio,

television, film, or theater production, for signal or ceremonial

purposes in athletic events, or for industrial purposes; or

(8) a pyrotechnic device for use by a military organization.

Added by Acts 2001, 77th Leg., ch. 1363, Sec. 2, eff. Oct. 1,

2001.

Sec. 161.004. APPLICATION OF OTHER PROVISIONS OF CODE. (a)

Except as provided by this chapter:

(1) the tax imposed by this chapter is administered, imposed,

collected, and enforced in the same manner as the tax under

Chapter 151 is administered, imposed, collected, and enforced;

and

(2) the provisions of Chapter 151 applicable to the sales tax

imposed under Subchapter C, Chapter 151, apply to the tax imposed

by this chapter.

(b) A change in the law relating to the taxation of the sale of

fireworks under Chapter 151 also applies to the tax imposed by

this chapter.

Added by Acts 2001, 77th Leg., ch. 1363, Sec. 2, eff. Oct. 1,

2001.

Sec. 161.005. ALLOCATION OF TAX. The comptroller shall allocate

the revenue from taxes imposed by this chapter, other than

penalties and interest, to the rural volunteer fire department

insurance fund established by Section 614.075, Government Code.

Added by Acts 2001, 77th Leg., ch. 1363, Sec. 2, eff. Oct. 1,

2001.



CHAPTER 162. MOTOR FUEL TAXES

TAX CODETITLE 2. STATE TAXATIONSUBTITLE E. SALES, EXCISE, AND USE TAXESCHAPTER 162. MOTOR FUEL TAXESSUBCHAPTER A. GENERAL PROVISIONSSec. 162.001. DEFINITIONS. In this chapter:(1) "Agricultural purpose" means a purpose associated with the following activities:(A) cultivating the soil;(B) producing crops for human food, animal feed, or planting seed or for the production of fibers;(C) floriculture, viticulture, silviculture, and horticulture, including the cultivation of plants in containers or nonsoil media;(D) raising, feeding, or keeping livestock or other animals for the production of food or fiber, leather, pelts, or other tangible products having a commercial value;(E) wildlife management; and(F) planting cover crops, including cover crops cultivated for transplantation, or leaving land idle for the purpose of participating in any governmental program or normal crop or livestock rotation procedure.(2) "Alcohol" means motor fuel grade ethanol or a mixture of motor fuel grade ethanol and methanol, excluding denaturant and water, that is a minimum of 98 percent ethanol or methanol by volume.(3) "Aviation fuel" means aviation gasoline or aviation jet fuel.(4) "Aviation fuel dealer" means a person who:(A) is the operator of an aircraft servicing facility;(B) delivers gasoline or diesel fuel exclusively into the fuel supply tanks of aircraft or into equipment used solely for servicing aircraft and used exclusively off-highway; and(C) does not use, sell, or distribute gasoline or diesel fuel on which a fuel tax is required to be collected or paid to this state.(5) "Aviation gasoline" means motor fuel designed for use in the operation of aircraft other than jet aircraft and sold or used for that purpose.(6) "Aviation jet fuel" means motor fuel designed for use in the operation of jet or turboprop aircraft and sold or used for that purpose. Text of subdivision as amended by Acts 2009, 81st Leg., R.S., Ch. 1312, Sec. 1 (7) "Biodiesel fuel" has the meaning assigned to "biodiesel" by Section 16.001, Agriculture Code. Text of subdivision as amended by Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 7 (7) "Biodiesel fuel" means any motor fuel or mixture of motor fuels, other than gasoline blended fuel, that is:(A) derived wholly or partly from agricultural products, vegetable oils, recycled greases, or animal fats, or the wastes of those products or fats; and(B) advertised, offered for sale, sold, used, or capable of use as fuel for a diesel-powered engine.(8) "Blender" means a person who produces blended motor fuel outside the bulk transfer/terminal system.(9) "Blending" means the mixing together of liquids that produces a product that is offered for sale, sold, used, or capable of use as fuel for a gasoline-powered engine or diesel-powered engine. The term does not include mixing that occurs in the process of refining by the original refiner of crude petroleum or the commingling of products during transportation in a pipeline.(10) "Bulk plant" means a motor fuel storage and distribution facility that:(A) is not an IRS-approved terminal; and(B) from which motor fuel may be removed at a rack.(10-a) "Bulk storage" means a container of more than 10 gallons.(11) "Bulk transfer" means a transfer of motor fuel from one location to another by pipeline or marine movement within a bulk transfer/terminal system, including:(A) a marine vessel movement of motor fuel from a refinery or terminal to a terminal;(B) a pipeline movement of motor fuel from a refinery or terminal to a terminal;(C) a book transfer or in-tank transfer of motor fuel within a terminal between licensed suppliers before completion of removal across the rack; and(D) a two-party exchange between licensed suppliers or between licensed suppliers and permissive suppliers.(12) "Bulk transfer/terminal system" means the motor fuel distribution system consisting of refineries, pipelines, marine vessels, and IRS-approved terminals. Motor fuel is in the bulk transfer/terminal system if the motor fuel is in a refinery, a pipeline, a terminal, or a marine vessel transporting motor fuel to a refinery or terminal. Motor fuel is not in the bulk transfer/terminal system if the motor fuel is in a motor fuel storage facility, including:(A) a bulk plant that is not part of a refinery or terminal;(B) the motor fuel supply tank of an engine or a motor vehicle;(C) a marine vessel transporting motor fuel to a motor fuel storage facility that is not in the bulk transfer/terminal system; or(D) a tank car, railcar, trailer, truck, or other equipment suitable for ground transportation.(13) "Bulk user" means a person who maintains storage facilities for motor fuel and uses all or part of the stored motor fuel to operate a motor vehicle, vessel, or aircraft and for other uses.(14) "Cargo tank" means an assembly that is used to transport, haul, or deliver liquids and that consists of a tank having one or more compartments mounted on a wagon, automobile, truck, trailer, or wheels. The term includes accessory piping, valves, and meters, but does not include a fuel supply tank connected to the carburetor or fuel injector of a motor vehicle.(15) "Carrier" means an operator of a pipeline or marine vessel engaged in the business of transporting motor fuel above the terminal rack.(16) "Compressed natural gas" means natural gas that has been compressed and dispensed into motor fuel storage containers and is advertised, offered for sale, suitable for use, or used as an engine motor fuel.(17) "Dealer" means a person who sells motor fuel at retail or dispenses motor fuel at a retail location.(18) "Destination state" means the state, territory, or foreign country to which motor fuel is directed for delivery into a storage facility, a receptacle, a container, or a type of transportation equipment for resale or use.(19) "Diesel fuel" means kerosene or another liquid, or a combination of liquids blended together, offered for sale, sold, used, or capable of use as fuel for the propulsion of a diesel-powered engine. The term includes products commonly referred to as kerosene, light cycle oil, #1 diesel fuel, #2 diesel fuel, dyed or undyed diesel fuel, aviation jet fuel, renewable diesel, biodiesel, distillate fuel, cutter stock, or heating oil, but does not include gasoline, aviation gasoline, or liquefied gas.(20) "Distributor" means a person who makes sales of motor fuel at wholesale. A distributor's activities may also include sales of motor fuel at retail.(21) "Diversion number" means the number assigned by the comptroller, or by a person to whom the comptroller delegates or appoints the authority to assign the number, that relates to a single cargo tank delivery of motor fuel that is diverted from the original destination state printed on the shipping document.(22) "Dyed diesel fuel" means diesel fuel that:(A) meets the dyeing and marking requirements of 26 U.S.C. Section 4082, regardless of how the diesel fuel was dyed; and(B) is intended for off-highway use only.(23) "Export" means to obtain motor fuel in this state for sale or use in another state, territory, or foreign country.(24) "Exporter" means a person that exports motor fuel from this state. The seller is the exporter of motor fuel delivered out of this state by or for the seller, and the purchaser is the exporter of motor fuel delivered out of this state by or for the purchaser.(25) "Fuel grade ethanol" means the ASTM standard in effect on the effective date of this chapter as the D-4806 specification for denatured motor fuel grade ethanol for blending with motor fuel.(26) "Fuel supply tank" means a receptacle on a motor vehicle, nonhighway equipment, or a stationary engine from which motor fuel is supplied for the operation of its engine.(27) "Gallon" means a unit of liquid measurement as customarily used in the United States and that contains 231 cubic inches by volume.(28) "Gasohol" means a blended motor fuel composed of gasoline and motor fuel alcohol.(29) "Gasoline" means any liquid or combination of liquids blended together, offered for sale, sold, used, or capable of use as fuel for a gasoline-powered engine. The term includes gasohol, aviation gasoline, and blending agents, but does not include racing gasoline, diesel fuel, aviation jet fuel, or liquefied gas.(30) "Gasoline blend stocks" includes any petroleum product component of gasoline, such as naphtha, reformate, or toluene, listed in Treasury Regulation Section 48.4081-1(c)(3), that can be blended for use in a motor fuel. The term does not include a substance that will be ultimately used for consumer nonmotor fuel use and is sold or removed in drum quantities of 55 gallons or less at the time of the removal or sale.(31) "Gasoline blended fuel" means a mixture composed of gasoline and other liquids, including gasoline blend stocks, gasohol, ethanol, methanol, fuel grade alcohol, and resulting blends, other than a de minimus amount of a product such as carburetor detergent or oxidation inhibitor, that is offered for sale, sold, used, or capable of use as fuel for a gasoline-powered engine.(32) "Gross gallons" means the total measured product, exclusive of any temperature or pressure adjustments, considerations, or deductions, in U.S. gallons.(33) "Import" means to bring motor fuel into this state by motor vehicle, marine vessel, pipeline, or any other means. The term does not include bringing motor fuel into this state in the motor fuel supply tank of a motor vehicle if the motor fuel is used to power that motor vehicle.(34) "Import verification number" means the number assigned by the comptroller, or by a person to whom the comptroller delegates or appoints the authority to assign the number, that relates to a single cargo tank delivery into this state from another state after a request for an assigned number by an importer or by the motor fuel transporter carrying taxable motor fuel into this state for the account of an importer.(35) "Importer" means a person that imports motor fuel into this state. The seller is the importer for motor fuel delivered into this state from outside of this state by or for the seller, and the purchaser is the importer for motor fuel delivered into this state from outside of this state by or for the purchaser.(36) "Interstate trucker" means a person who for commercial purposes operates in this state, other states, or other countries a motor vehicle that:(A) has two axles and a registered gross weight in excess of 26,000 pounds;(B) has three or more axles; or(C) is used in combination and the registered gross weight of the combination exceeds 26,000 pounds.(37) "Lessor" means a person:(A) whose principal business is the leasing or renting of motor vehicles for compensation to the general public;(B) who maintains established places of business; and(C) whose lease or rental contracts require the motor vehicles to be returned to the established places of business at the termination of the lease.(38) "License holder" means a person licensed by the comptroller under Section 162.105, 162.205, 162.304, 162.305, or 162.306.(39) "Liquefied gas" means all combustible gases that exist in the gaseous state at 60 degrees Fahrenheit and at a pressure of 14.7 pounds per square inch absolute, but does not include gasoline or diesel fuel.(40) "Liquefied gas tax decal user" means a person who owns or operates on the public highways of this state a motor vehicle capable of using liquefied gas for propulsion.(41) "Motor carrier" means a person who operates a commercial vehicle used, designated, or maintained to transport persons or property.(42) "Motor fuel" means gasoline, diesel fuel, liquefied gas, gasoline blended fuel, and other products that are offered for sale, sold, used, or capable of use as fuel for a gasoline-powered engine or a diesel-powered engine.(43) "Motor fuel transporter" means a person who transports gasoline, diesel fuel, gasoline blended fuel, aviation fuel, or any other motor fuel, except liquefied gas, outside the bulk transfer/terminal system by means of a transport vehicle, a railroad tank car, or a marine vessel. The term does not include a person who:(A) is licensed under this chapter as a supplier, permissive supplier, or distributor; and(B) exclusively transports gasoline, diesel fuel, gasoline blended fuel, aviation fuel, or any other motor fuel to which the person retains ownership while the fuel is being transported by the person.(44) "Motor vehicle" means a self-propelled vehicle, trailer, or semitrailer that is designed or used to transport persons or property over a public highway.(45) "Net gallons" means the amount of motor fuel measured in gallons when adjusted to a temperature of 60 degrees Fahrenheit and a pressure of 14.7 pounds per square inch.(46) "Permissive supplier" means a person who elects, but is not required, to have a supplier's license and who:(A) is registered under Section 4101, Internal Revenue Code, for transactions in motor fuel in the bulk transfer/terminal system; and(B) is a position holder in motor fuel located only in another state or a person who receives motor fuel only in another state under a two-party exchange.(47) "Position holder" means the person who holds the inventory position in motor fuel in a terminal, as reflected on the records of the terminal operator. A person holds the inventory position in motor fuel when that person has a contract with the terminal operator for the use of storage facilities and terminaling services for motor fuel at the terminal. The term includes a terminal operator who owns motor fuel in the terminal.(48) "Public highway" means every way or place of whatever nature open to the use of the public for purposes of vehicular travel in this state, including the streets and alleys in towns and cities.(49) "Racing gasoline" means gasoline that contains lead, has an octane rating of 110 or higher, does not have detergent additives, and is not suitable for use as a motor fuel in a motor vehicle used on a public highway.(50) "Rack" means a mechanism for delivering motor fuel from a refinery, terminal, marine vessel, or bulk plant into a transport vehicle, railroad tank car, or other means of transfer that is outside the bulk transfer/terminal system.(51) "Refinery" means a facility for the manufacture or reprocessing of finished or unfinished petroleum products usable as motor fuel and from which motor fuel may be removed by pipeline or marine vessel or at a rack.(52) "Registered gross weight" means the total weight of the vehicle and carrying capacity shown on the registration certificate issued by the Texas Department of Motor Vehicles.(53) "Removal" means a physical transfer other than by evaporation, loss, or destruction. A physical transfer to a transport vehicle or other means of conveyance outside the bulk transfer/terminal system is complete on delivery into the means of conveyance.(53-a) "Renewable diesel" has the meaning assigned by Section 16.001, Agriculture Code.(54) "Sale" means a transfer of title, exchange, or barter of motor fuel, but does not include transfer of possession of motor fuel on consignment.(55) "Shipping document" means a delivery document issued in conjunction with the sale, transfer, or transport of motor fuel. A shipping document issued by a terminal operator shall be machine printed. All other shipping documents shall be typed or handwritten on a preprinted form or machine printed.(56) "Solid waste refuse vehicle" means a motor vehicle equipped with a power takeoff or auxiliary power unit that provides power to compact the refuse, open the back of the container before ejection, and eject the compacted refuse.(57) "Supplier" means a person that:(A) is subject to the general taxing jurisdiction of this state;(B) is registered under Section 4101, Internal Revenue Code, for transactions in motor fuel in the bulk transfer/terminal distribution system, and is:(i) a position holder in motor fuel in a terminal or refinery in this state and may concurrently also be a position holder in motor fuel in another state; or(ii) a person who receives motor fuel in this state under a two-party exchange; and(C) may also be a terminal operator, provided that a terminal operator is not considered to also be a "supplier" based solely on the fact that the terminal operator handles motor fuel consigned to it within a terminal.(58) "Terminal" means a motor fuel storage and distribution facility to which a terminal control number has been assigned by the Internal Revenue Service, to which motor fuel is supplied by pipeline or marine vessel, and from which motor fuel may be removed at a rack.(59) "Terminal operator" means a person who owns, operates, or otherwise controls a terminal.(60) "Transit company" means a business that:(A) transports in a political subdivision persons in carriers designed for 12 or more passengers;(B) holds a franchise from a political subdivision; and(C) has its rates regulated by the political subdivision or is owned or operated by the political subdivision.(61) "Transport vehicle" means a vehicle designed or used to carry motor fuel over a public highway and includes a straight truck, straight truck/trailer combination, and semitrailer combination rig.(62) "Two-party exchange" means a transaction in which motor fuel is transferred from one licensed supplier or permissive supplier to another licensed supplier or permissive supplier under an exchange agreement, including a transfer from the person who holds the inventory position in taxable motor fuel in the terminal as reflected on the records of the terminal operator, and that is:(A) completed before removal of the product from the terminal by the receiving exchange partner; and(B) recorded on the terminal operator's books and records with the receiving exchange partner as the supplier that removes the motor fuel across the terminal rack for purposes of reporting the transaction to this state.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 3K.11, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 7, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1312, Sec. 1, eff. June 19, 2009.

Sec. 162.002. TAX LIABILITY ON LEASED VEHICLES. (a) A user or interstate trucker is liable for the tax on motor fuel imported into this state in fuel supply tanks of leased motor vehicles and used on the public highways of this state to the same extent and in the same manner as motor fuel imported in the user's or interstate trucker's own motor vehicles and used on the public highways of this state, unless the person who owns the leased motor vehicles is liable under Subsection (b). If the owner of the leased motor vehicles is liable, the user or interstate trucker may exclude the leased motor vehicles from the person's return.(b) A person who, in the regular course of business and for consideration, leases motor vehicles and equipment to motor carriers or others for interstate operation may be considered to be the user or interstate trucker under this chapter if the person supplies or pays for the motor fuel consumed in those leased motor vehicles or equipment, and the person may be issued a license as an interstate trucker by the comptroller. An application for an interstate trucker license may be accompanied by one copy of the form-lease or service contract entered into with various lessees. On receipt of the interstate trucker license, the person may assign to each motor vehicle leased for interstate operation a photocopy of the license to be carried in the cab compartment of the motor vehicle. The photocopy of the license must have typed or printed on the back the unit or motor number of the motor vehicle to which it is assigned and the name of the lessee. The lessor is responsible for the proper use of the photocopy of the license issued to the lessor and for its return with the motor vehicle to which it is assigned.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.003. COOPERATIVE AGREEMENTS WITH OTHER STATES. (a) The comptroller may enter into a cooperative agreement with another state for the collection of motor fuel taxes, the exchange of information, the auditing of users of motor fuel used in fleets of motor vehicles operated or intended for interstate operation, and the auditing of importers and exporters. An agreement or amendment of an agreement takes effect according to its terms, except that an agreement or amendment may not take effect until the proposed agreement or amendment is published in the Texas Register.(b) An agreement may provide for:(1) determining the base state for motor fuel users;(2) user, importer, and exporter records requirements;(3) audit procedures;(4) exchange of information;(5) persons eligible for tax licensing;(6) licensing and license revocation procedures, permits, penalties, and fees;(7) defining qualified motor vehicles;(8) determining bonding procedures, types, and amounts;(9) specifying reporting requirements and periods;(10) defining refund procedures and limitations, including the payment of interest;(11) defining uniform penalties, fees, and interest rates;(12) determining methods for collecting motor fuel taxes and for collecting and forwarding motor fuel taxes, other than penalties, due to another jurisdiction;(13) the temporary remittal of funds equal to the amount of the taxes and interest due to another jurisdiction but not otherwise collected, subject to appropriation of funds for that purpose; and(14) other provisions to facilitate the administration of the agreement.(c) The comptroller may, as required by the terms of an agreement, forward to an officer of another state any information in the comptroller's possession relating to the manufacture, receipts, sale, use, transportation, or shipment of motor fuel by any person. The comptroller may disclose to an officer of another state the location of officers, motor vehicles, and other real and personal property of users, importers, and exporters of motor fuel.(d) An agreement may provide for each state to audit the records of a person based in this state to determine if the motor fuel taxes due each state that is a party to the agreement are properly reported and paid. An agreement may provide for each state to forward the findings of an audit performed on a person based in this state to each other state in which the person has taxable use of motor fuel, from which the person imports motor fuel into this state, or to which the person exports motor fuel from this state. For a person who is not based in this state and who has taxable use of motor fuel in this state or an import into or export out of this state, the comptroller may use an audit performed by another state that is a party to an agreement with this state to make an assessment of motor fuel taxes against the person.(e) An agreement entered into under this section does not affect the authority of the comptroller to audit any person under any other law.(f) An agreement entered into under this section prevails over an inconsistent rule of the comptroller. Except as otherwise provided by this section, a statute of this state prevails over an inconsistent provision of an agreement entered into under this section.(g) The comptroller may segregate in a separate fund or account the amount of motor fuel taxes, other than penalties, estimated to be due to other jurisdictions, motor fuel taxes subject to refund during the fiscal year, licensing fees, and other costs collected under the agreement. On a determination of an amount held that is due to be remitted to another jurisdiction, the comptroller may issue a warrant or make an electronic transfer of the amount as necessary to carry out the purposes of the agreement. An auditing cost, membership fee, and other cost associated with the agreement may be paid from interest earned on funds segregated under this subsection. Any interest earnings in excess of the costs associated with the agreement shall be credited to general revenue.(h) The legislature finds that it is in the public interest to enter into motor fuel tax agreements with other jurisdictions that may provide for the temporary remittal of amounts due other jurisdictions that exceed the amounts collected and for cooperation with other jurisdictions for the collection of taxes imposed by this state and other jurisdictions on motor fuel that is imported into or exported out of this state. The comptroller shall ensure that reasonable measures are developed to recover motor fuel taxes and other amounts due this state during each biennium.(i) The comptroller shall attempt to enter into a cooperative agreement with each state that borders this state to provide for the collection of taxes imposed by this state and the bordering state on motor fuel that is imported into this state from or exported from this state to the bordering state. The comptroller is encouraged to attempt to enter into similar cooperative agreements with states that do not border this state.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.004. MOTOR FUEL TRANSPORTATION: REQUIRED DOCUMENTS. (a) A person may not transport in this state any motor fuel by barge, vessel, railroad tank car, or transport vehicle unless the person has a shipping document for the motor fuel that complies with this section.(a-1) A terminal operator or operator of a bulk plant shall give a shipping document to the person who operates the barge, vessel, railroad tank car, or transport vehicle into which motor fuel is loaded at the terminal rack or bulk plant rack.(b) A shipping document shall contain the following information and any other information required by the comptroller:(1) the terminal control number of the terminal or physical address of the terminal or bulk plant from which the motor fuel was received;(2) the name of the purchaser;(3) the date the motor fuel was loaded;(4) the net gallons loaded, or the gross gallons loaded if the fuel was purchased from a bulk plant;(5) the destination state of the motor fuel, as represented by the purchaser of the motor fuel or the purchaser's agent; and(6) a description of the product being transported.(c) In the event of an extraordinary circumstance, including an act of God, that temporarily interferes with the ability to issue an automated machine-generated shipping document, a manually prepared shipping document that contains all of the information required by Subsection (b) shall be substituted for the machine-generated shipping document.(d) A terminal operator or bulk plant operator may rely on the representation made by the purchaser of motor fuel or the purchaser's agent concerning the destination state of the motor fuel. A purchaser is liable for any tax due as a result of the purchaser's diversion of motor fuel from the represented destination state.(e) A person to whom a shipping document was issued shall:(1) carry the shipping document in the barge, vessel, railroad tank car, or other transport vehicle for which the document was issued when transporting the motor fuel described in the document;(2) show the shipping document on request to any law enforcement officer, representative of the comptroller, or other authorized individual, when transporting the motor fuel described;(3) deliver the motor fuel to the destination state printed on the shipping document unless the person:(A) notifies the comptroller and the destination state, if a diversion program is in place, before transporting the motor fuel into a state other than the printed destination state, that the person has received instructions after the shipping document was issued to deliver the motor fuel to a different destination state;(B) receives from the comptroller and destination state, if a diversion program is in place, a diversion number authorizing the diversion; and(C) writes on the shipping document the change in destination state and the diversion number; and(4) give a copy of the shipping document to the person to whom the motor fuel is delivered.(f) The purchaser is responsible for paying the applicable destination state taxes along with filing a refund with the origin state. The supplier may not refund any taxes due to the diversion of a product.(g) The person to whom motor fuel is delivered by barge, vessel, railroad tank car, or transport vehicle may not accept delivery of the motor fuel if the destination state shown on the shipping document for the motor fuel is a state other than this state, except that the person may accept that delivery if the document contains a diversion number authorized by the comptroller and destination state, if applicable. The person to whom the motor fuel is delivered shall examine the shipping document to determine that the destination state is this state, and shall retain a copy of the shipping document at the delivery location or another place until the fourth anniversary of the date of delivery.(h) This section does not apply to motor fuel that is delivered into the fuel supply tank of a motor vehicle.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 8, eff. September 1, 2009.

Sec. 162.005. CANCELLATION OR REFUSAL OF LICENSE. (a) The comptroller may cancel or refuse to issue or reissue a motor fuel license to any person who has violated or has failed to comply with a provision of this chapter or a rule of the comptroller.(b) Before a license may be canceled, or the issuance or reissuance refused, the comptroller shall give the license holder or license applicant not less than 10 days' notice of a hearing at the office of the comptroller in Austin or at a specified comptroller's field office, granting the license holder or applicant an opportunity to show cause before the comptroller why the proposed action should not be taken. If a license is in effect, the license remains in force pending the determination of the show-cause hearing. Notice must be in writing and may be mailed by United States registered mail or certified mail to the license holder or applicant at the person's last known address, or may be delivered by the comptroller to the license holder or applicant, and no other notice is necessary. In case of service by mail of a notice required by this chapter, the service is complete at the time of deposit in the United States Post Office.(c) The comptroller may prescribe rules of procedure and evidence for the hearings in accordance with Chapter 2001, Government Code.(d) If, after the hearing or the opportunity to be heard, the license is canceled or the issuance or reissuance refused by the comptroller, all taxes that have been collected or that have accrued, although the taxes are not then due and payable to the state, except by the provisions of this chapter, shall become due and payable concurrently with the notice of cancellation of the license. The license holder shall within five days make a report covering the period not covered by preceding reports filed by the license holder and ending with the date of cancellation, and shall remit and pay to the comptroller all taxes that have been collected and that have accrued from the sale, use, or distribution of motor fuel in this state.(e) The comptroller may revoke a license if the license holder purchases for export motor fuel on which the tax was not paid under this chapter and subsequently diverts or causes the motor fuel to be diverted to a destination in this state or to any destination other than the originally designated state or country without first obtaining a diversion number.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.006. SUMMARY SUSPENSION OF LICENSE. (a) The comptroller may suspend a person's license without notice or a hearing for the person's failure to comply with this chapter or a rule adopted under this chapter if the person's continued operation constitutes an immediate and substantial threat to the collection of taxes imposed by this chapter and attributable to the person's operation.(b) If the comptroller summarily suspends a person's license, proceedings for a preliminary hearing before the comptroller or the comptroller's representative must be initiated simultaneously with the summary suspension. The preliminary hearing shall be set for a date that is not later than the 10th day after the date of the summary suspension, unless the parties agree to a later date.(c) At the preliminary hearing, the license holder must show cause why the license should not remain suspended pending a final hearing on suspension or revocation.(d) Chapter 2001, Government Code, does not apply to a summary suspension under this section.(e) To initiate a proceeding to suspend summarily a person's license, the comptroller shall serve notice on the license holder informing the license holder of the right to a preliminary hearing before the comptroller or the comptroller's representative and of the time and place of the preliminary hearing. The notice must be personally served on the license holder or an officer, employee, or agent of the license holder, or sent by certified or registered mail, return receipt requested, to the license holder's mailing address as it appears on the comptroller's records. The notice must state the alleged violations that constitute the grounds for summary suspension. The suspension is effective at the time the notice is served. If the notice is served in person, the license holder shall immediately surrender the license to the comptroller or to the comptroller's representative. If notice is served by mail, the license holder shall immediately return the license to the comptroller.(f) Section 162.005, governing hearings for license cancellation or refusal to issue a license under this chapter, governs a final administrative hearing under this section.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.007. ENFORCEMENT OF LICENSE CANCELLATION, SUSPENSION, OR REFUSAL. (a) The comptroller may examine any books and records incident to the conduct of the business of a person whose license has been canceled or suspended on the person's failure to file the reports required by this chapter or to remit all taxes due. If necessary, the comptroller shall issue an audit deficiency determination for any tax amount due. If the amount is not paid on or before the 15th day after the deficiency determination becomes final, the bond or other security required under this chapter shall be forfeited. The demand for payment shall be addressed to both the surety or sureties and the person who owes the delinquency.(b) If the forfeiture of the bond or other security does not satisfy the delinquency, the comptroller shall certify the taxes, penalty, and interest delinquent to the attorney general, who may file suit against the person or the person's surety, or both, to collect the amount due. After being given notice of an order of cancellation or summary suspension, it shall be unlawful for any person to continue to operate the person's business under a canceled or suspended license. The attorney general may file suit to enjoin the person from operating under the canceled or suspended license until the comptroller reissues a license.(c) An appeal from an order of the comptroller canceling or suspending or refusing the issuance or reissuance of a license may be taken to a district court of Travis County by the aggrieved license holder or applicant. The trial shall be de novo under the same rules as ordinary civil suits, except that:(1) an appeal must be perfected and filed within 30 days after the effective date of the order, decision, or ruling of the comptroller;(2) the trial of the case shall begin within 10 days after its filing; and(3) the order, decision, or ruling of the comptroller may be suspended or modified by the court pending a trial on the merits.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.008. INSPECTION OF PREMISES AND RECORDS. For the purpose of determining the amount of tax collected and payable to this state, the amount of tax accruing and due, and whether a tax liability has been incurred under this chapter, the comptroller may:(1) inspect any premises where motor fuel, crude petroleum, natural gas, derivatives or condensates of crude petroleum, natural gas, or their products, methyl alcohol, ethyl alcohol, or other blending agents are produced, made, prepared, stored, transported, sold, or offered for sale or exchange;(2) examine the books and records required to be kept and records incident to the business of any license holder or person required to be licensed, or any person receiving, possessing, delivering, or selling motor fuel, crude oil, derivatives or condensates of crude petroleum, natural gas, or their products, or any blending agents;(3) examine and either gauge or measure the contents of all storage tanks, containers, and other property or equipment; and(4) take samples of any and all of these products stored on the premises.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.009. AUTHORITY TO STOP AND EXAMINE. To enforce this chapter, the comptroller or a peace officer may stop a motor vehicle that appears to be operating with or transporting motor fuel to examine the shipping document, cargo manifest, or invoices required to be carried, examine a license or copy of a license that may be required to be carried, take samples from the fuel supply or cargo tanks, and make any other investigation that could reasonably be made to determine whether the taxes have been paid or accounted for by a license holder or a person required to be licensed. The comptroller, a peace officer, an employee of the attorney general's office, an employee of the Texas Commission on Environmental Quality, or an employee of the Department of Agriculture may take samples of motor fuel from a storage tank or container to:(1) determine if the fuel contains hazardous waste or is adulterated; or(2) allow the comptroller to determine whether taxes on the fuel have been paid or accounted for to this state.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.010. IMPOUNDMENT AND SEIZURE. (a) If after examination or other investigation, the comptroller believes that the owner or operator of a motor vehicle or cargo tank, or a person receiving, possessing, delivering, or selling gasoline or diesel fuel, has not paid all motor fuel taxes due, or does not have a valid license entitling that person to possess or transport tax-free motor fuel, the comptroller or peace officer may impound the fuel, the motor vehicle, cargo tank, storage tank, equipment, paraphernalia, or other tangible personal property used for or incident to the storage, sale, or transportation of that motor fuel. Unless proof is produced within three working days after the beginning of impoundment that the owner, operator, or other person has paid the taxes established by the comptroller to be due on the gasoline or diesel fuel stored, sold, used, or transported and any other taxes due to this state, or that the owner, operator, or other person holds a valid license to possess or transport tax-free motor fuel, the comptroller may demand payment of all taxes, penalties, and interest due to this state, and all costs of impoundment.(b) If the owner or operator does not produce the required documentation or required license or pay the taxes, penalties, interest, and costs due within three working days after the beginning of the impoundment, the comptroller may seize the impounded property to satisfy the tax liability.(c) The comptroller may seize:(1) all motor fuel on which taxes are imposed by this chapter that is found in the possession, custody, or control of any person for the purpose of being sold, transported, removed, or used by the person in violation of this chapter;(2) all motor fuel that is removed or is deposited, stored, or concealed in any place with intent to avoid payment of taxes;(3) any automobile, truck, tank truck, boat, trailer conveyance, or other vehicle used in the removal or transportation of the motor fuel to avoid payment of taxes; and(4) all equipment, paraphernalia, storage tanks, or tangible personal property incident to and used for avoiding the payment of taxes and found in the place, building, or vehicle where the motor fuel is found.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.011. SALE OF SEIZED PROPERTY. (a) The comptroller may sell property seized under Section 162.010.(b) Notice of the time and place of a sale shall be given to the delinquent person in writing by certified mail at least 20 days before the date set for the sale. The notice shall be enclosed in an envelope addressed to the person at the person's last known address or place of business. It shall be deposited in the United States mail, postage prepaid. The notice shall also be published once a week for two consecutive weeks before the date of the sale in a newspaper of general circulation published in the county in which the property seized is to be sold. If there is no newspaper of general circulation in the county, notice shall be posted in three public places in the county 14 days before the date set for the sale. The notice must contain a description of the property to be sold, a statement of the amount due, including interest, penalties, and costs, the name of the delinquent, and the further statement that unless the amount due, interest, penalties, and costs are paid on or before the time fixed in the notice for the sale, the property, or as much of it as may be necessary, will be sold at public auction in accordance with the law and the notice.(c) At the sale, the comptroller shall sell the property and shall deliver to the purchaser a bill of sale for personal property and a deed for real property sold. The bill of sale or deed vests the interest or title of the person liable for the amount in the purchaser. The unsold portion of any property seized may be left at the place of sale at the risk of the person liable for the amount.(d) The proceeds of a sale shall be allocated according to the following priorities:(1) the payment of expenses of seizure, appraisal, custody, advertising, auction, and any other expenses incident to the seizure and sale;(2) the payment of the tax, penalty, and interest; and(3) the repayment of the remaining balance to the person liable for the amount unless a claim is presented before the sale by any other person who has an ownership interest evidenced by a financing statement or lien, in which case the comptroller shall withhold the remaining balance pending a determination of the rights of the respective parties.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.012. PRESUMPTIONS. (a) A person licensed under this chapter or required to be licensed under this chapter, or other user, who fails to keep a record, issue an invoice, or file a return or report required by this chapter is presumed to have sold or used for taxable purposes all motor fuel shown by an audit by the comptroller to have been sold to the license holder or other user. Motor fuel unaccounted for is presumed to have been sold or used for taxable purposes. If an exporter claims an exemption under Section 162.104(a)(4)(B) or 162.204(a)(4)(B) and fails to produce proof of payment of tax to the destination state or proof that the transaction was exempt in the destination state, the exporter is presumed to have not paid the destination state's tax or this state's tax on the exported motor fuel and the comptroller shall assess the tax imposed by this chapter on the exported motor fuel against the exporter. The comptroller may fix or establish the amount of taxes, penalties, and interest due this state from the records of deliveries or from any records or information available. If a tax claim, as developed from this procedure, is not paid, after the opportunity to request a redetermination, the claim and any audit made by the comptroller or any report filed by the license holder or other user is evidence in any suit or judicial proceedings filed by the attorney general and is prima facie evidence of the correctness of the claim or audit. A prima facie presumption of the correctness of the claim may be overcome at the trial by evidence adduced by the license holder or other user.(b) In the absence of records showing the number of miles actually operated per gallon of motor fuel consumed, it is presumed that not less than one gallon of motor fuel was consumed for every four miles traveled. An interstate trucker may produce evidence of motor fuel consumption to establish another mileage factor. If an examination or audit made by the comptroller from the records of an interstate trucker shows that a greater amount of motor fuel was consumed than was reported by the interstate trucker for tax purposes, the interstate trucker is liable for the tax, penalties, and interest on the additional amount shown or the trucker is entitled to a credit or refund on overpayments of tax established by the audit.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.013. VENUE OF TAX COLLECTION SUITS. The venue of a suit, injunction, or other proceeding at law available for the establishment or collection of a claim for delinquent taxes, penalties, or interest accruing under this chapter and the enforcement of the terms and provisions of this chapter is in Travis County or in any other county having venue under existing venue statutes.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.014. OTHER MOTOR FUEL TAXES PROHIBITED. The taxes imposed by this chapter are in lieu of any other excise or occupation tax imposed by a political subdivision of this state on the sale, use, or distribution of gasoline, diesel fuel, or liquefied gas.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.015. ADDITIONAL TAX APPLIES TO INVENTORIES. (a) On the effective date of an increase in the rates of the taxes imposed by this chapter, a distributor or dealer that possesses for the purpose of sale 2,000 or more gallons of gasoline or diesel fuel at each business location on which the taxes imposed by this chapter at a previous rate have been paid shall report to the comptroller the volume of that gasoline and diesel fuel, and at the time of the report shall pay a tax on that gasoline and diesel fuel at a rate equal to the rate of the tax increase.(b) On the effective date of a reduction of the rates of taxes imposed by this chapter, a distributor or dealer that possesses for the purpose of sale 2,000 or more gallons of gasoline or diesel fuel at each business location on which the taxes imposed by this chapter at the previous rate have been paid becomes entitled to a refund in an amount equal to the difference in the amount of taxes paid on that gasoline or diesel fuel at the previous rate and at the rate in effect on the effective date of the reduction in the tax rates. The rules of the comptroller shall provide for the method of claiming a refund under this chapter and may require that the refund for the dealer be paid through the distributor or supplier from whom the dealer received the fuel.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.016. IMPORTATION AND EXPORTATION OF MOTOR FUEL. (a) A person may not import motor fuel to a destination in this state or export motor fuel to a destination outside this state by any means unless the person possesses a shipping document for that fuel. The shipping document must include:(1) the name and physical address of the terminal or bulk plant from which the motor fuel was received for import or export;(2) the name of the carrier transporting the motor fuel;(3) the date the motor fuel was loaded;(4) the type of motor fuel;(5) the number of gallons:(A) in temperature-adjusted gallons if purchased from a terminal for export or import; or(B) in temperature-adjusted gallons or in gross gallons if purchased from a bulk plant;(6) the destination of the motor fuel as represented by the purchaser of the motor fuel and the number of gallons of the fuel to be delivered, if delivery is to only one state;(7) the name and physical address of the purchaser of the motor fuel;(8) the name of the person responsible for paying the tax imposed by this chapter, as given to the terminal by the purchaser if different from the licensed supplier or distributor;(9) the destination state of each portion of a split load of motor fuel if the motor fuel is to be delivered to more than one state; and(10) any other information that, in the opinion of the comptroller, is necessary for the proper administration of this chapter.(b) The shipping documents shall be provided to the importer or exporter.(c) If motor fuel is to be delivered to more than one state, the terminal shall document the split loads by issuing shipping documents that list the destination state of each portion of the motor fuel.(d) A seller, transporter, or receiver of motor fuel shall:(1) retain a copy of the shipping document until at least the fourth anniversary of the date the fuel is received; and(2) provide a copy of the document to the comptroller or any law enforcement officer not later than the 10th working day after the date a request for the copy is received.(e) An importer or exporter shall keep in the person's possession the shipping document when transporting motor fuel imported into this state or for export from this state. The importer or exporter shall show the document to the comptroller or a peace officer on request. The comptroller may delegate authority to inspect the document to other governmental agencies. The importer or exporter shall provide a copy of the shipping document to the person that receives the fuel when it is delivered.(f) The importer or exporter may deliver motor fuel only to the destination state or states indicated on the shipping document.(g) An importer or exporter who wants to divert the delivery of a single cargo tank of motor fuel from the destination state printed on the shipping document must obtain a diversion number from the comptroller before diverting the delivery. The importer, exporter, or motor fuel transporter must write the diversion number on the shipping document issued for the fuel. A diversion number is required for each diverted delivery. The comptroller may appoint a person to assign diversion numbers or may delegate that authority to another person.(h) An importer that acquires motor fuel for import by cargo tank must obtain an import verification number from the comptroller before importing the motor fuel. The importer must write the import verification number on the shipping document issued for the fuel. The importer must obtain a separate import confirmation number for each cargo tank delivery of motor fuel into this state. The comptroller may appoint a person to assign import verification numbers or may delegate that authority to another person.(i) Each terminal or bulk plant shall post a notice in a conspicuous location proximate to the point of receipt of shipping papers that describes the duties of importers and exporters under this section. The comptroller may prescribe the language, type, style, and format of the notice.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 9, eff. September 1, 2009.

SUBCHAPTER B. GASOLINE TAXSec. 162.101. POINT OF IMPOSITION OF GASOLINE TAX. (a) A tax is imposed on the removal of gasoline from the terminal using the terminal rack, other than by bulk transfer. The supplier or permissive supplier is liable for and shall collect the tax imposed by this subchapter from the person who orders the withdrawal at the terminal rack.(b) A tax is imposed at the time gasoline is imported into this state, other than by a bulk transfer, for delivery to a destination in this state. The supplier or permissive supplier is liable for and shall collect the tax imposed by this subchapter from the person who imports the gasoline into this state. If the seller is not a supplier or permissive supplier, then the person who imports the gasoline into this state is liable for and shall pay the tax.(c) A tax is imposed on the removal of gasoline from the bulk transfer/terminal system in this state. The supplier is liable for and shall collect the tax imposed by this subchapter from the person who orders the removal from the bulk transfer terminal system.(d) A tax is imposed on gasoline brought into this state in a motor fuel supply tank or tanks of a motor vehicle operated by a person required to be licensed as an interstate trucker. The interstate trucker is liable for and shall pay the tax.(e) A tax is imposed on the blending of gasoline at the point gasoline blended fuel is made in this state outside the bulk transfer/terminal system. The blender is liable for and shall pay the tax. The number of gallons of gasoline blended fuel on which the tax is imposed is equal to the difference between the number of gallons of blended fuel made and the number of gallons of previously taxed gasoline used to make the blended fuel.(f) A terminal operator in this state is considered a supplier for the purpose of the tax imposed under this subchapter unless at the time of removal:(1) the terminal operator has a terminal operator's license issued for the facility from which the gasoline is withdrawn;(2) the terminal operator verifies that the person who removes the gasoline has a supplier's license; and(3) the terminal operator does not have a reason to believe that the supplier's license is not valid.(g) In each subsequent sale of gasoline on which the tax has been paid, the amount of the tax shall be added to the selling price so that the tax is paid ultimately by the person using or consuming the gasoline. Gasoline is considered to be used when it is delivered into a fuel supply tank.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 10, eff. September 1, 2009.

Sec. 162.102. TAX RATE. The gasoline tax rate is 20 cents for each net gallon or fractional part on which the tax is imposed under Section 162.101.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.1025. SEPARATE STATEMENT OF TAX COLLECTED FROM PURCHASER. (a) In each subsequent sale of gasoline on which the tax has been paid, the tax imposed by this subchapter shall be collected from the purchaser so that the tax is paid ultimately by the person who uses the gasoline. Gasoline is considered to be used when it is delivered into a fuel supply tank.(b) The tax imposed by this subchapter must be stated separately from the sales price of gasoline and identified as gasoline tax on the invoice or receipt issued to a purchaser. Backup gasoline tax may be identified as gasoline tax. The tax must be separately stated and identified in the same manner on a shipping document, if the shipping document includes the sales price of the gasoline.(c) Except as provided by Subsection (d), the sales price of gasoline stated on an invoice, receipt, or shipping document is presumed to be exclusive of the tax imposed by this subchapter. The seller or purchaser may overcome the presumption by using the seller's records to show that the tax imposed by this subchapter was included in the sales price.(d) Subsection (b) does not apply to a sale of gasoline by a licensed dealer to a person who delivers the gasoline at the dealer's place of business into a fuel supply tank or into a container having a capacity of not more than 10 gallons.

Added by Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 11, eff. September 1, 2009.

Sec. 162.103. BACKUP TAX; LIABILITY. (a) A backup tax is imposed at the rate prescribed by Section 162.102 on:(1) a person who obtains a refund of tax on gasoline by claiming the gasoline was used for an off-highway purpose, but actually uses the gasoline to operate a motor vehicle on a public highway;(2) a person who operates a motor vehicle on a public highway using gasoline on which tax has not been paid;(3) a person who sells to the ultimate consumer gasoline on which tax has not been paid and who knew or had reason to know that the gasoline would be used for a taxable purpose; and(4) a person, other than a person exempted under Section 162.104, who acquires gasoline on which tax has not been paid from any source in this state.(b) If the motor vehicle described by Subsection (a)(2) is owned or leased by a person other than the operator, the tax shall be paid by either the operator or the motor vehicle's owner or lessee.(c) The tax imposed under Subsection (a)(3) is also imposed on the ultimate consumer.(d) A person who sells gasoline in this state, other than by a bulk transfer, on which tax has not been paid for any purpose other than a purpose exempt under Section 162.104 shall at the time of sale collect the tax from the purchaser or recipient of gasoline in addition to the selling price and is liable to this state for the taxes imposed in the manner provided by this chapter.(e) The tax liability imposed by this section is in addition to any penalty imposed under this chapter.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 12, eff. September 1, 2009.

Sec. 162.104. EXEMPTIONS. (a) The tax imposed by this subchapter does not apply to gasoline:(1) sold to the United States for its exclusive use, provided that the exemption does not apply with respect to fuel sold or delivered to a person operating under a contract with the United States;(2) sold to a public school district in this state for the district's exclusive use;(3) sold to a commercial transportation company or a metropolitan rapid transit authority operating under Chapter 451, Transportation Code, that provides public school transportation services to a school district under Section 34.008, Education Code, and that uses the gasoline only to provide those services;(4) exported by either a licensed supplier or a licensed exporter from this state to any other state, provided that:(A) for gasoline in a situation described by Subsection (d), the bill of lading indicates the destination state and the supplier collects the destination state tax; or(B) for gasoline in a situation described by Subsection (e), the bill of lading indicates the destination state, the gasoline is subsequently exported, and the exporter is licensed in the destination state to pay that state's tax and has an exporter's license issued under this subchapter;(5) moved by truck or railcar between licensed suppliers or licensed permissive suppliers and in which the gasoline removed from the first terminal comes to rest in the second terminal, provided that the removal from the second terminal rack is subject to the tax imposed by this subchapter;(6) delivered or sold into a storage facility of a licensed aviation fuel dealer from which gasoline will be delivered solely into the fuel supply tanks of aircraft or aircraft servicing equipment, or sold from one licensed aviation fuel dealer to another licensed aviation fuel dealer who will deliver the aviation fuel exclusively into the fuel supply tanks of aircraft or aircraft servicing equipment;(7) exported to a foreign country if the bill of lading indicates the foreign destination and the fuel is actually exported to the foreign country; or(8) sold to a volunteer fire department in this state for the department's exclusive use.(b) The exemption provided by Subsection (a)(4) does not apply to gasoline that is transported and delivered outside this state in the motor fuel supply tank of a motor vehicle other than an interstate trucker.(c) If an exporter described by Subsection (a)(4)(B) does not have an exporter's license issued under this subchapter, the supplier must collect the tax imposed under this subchapter.(d) Subsection (a)(4)(A) applies only if the destination state recognizes, by agreement with this state or by statute or rule, a supplier in this state as a valid taxpayer for the motor fuel being exported to that state from this state. The comptroller shall publish a list that specifies for each state, other than this state, whether that state does or does not qualify under this subsection.(e) Subsection (a)(4)(B) applies only until the date the destination state recognizes, by agreement with this state or by statute, the out-of-state supplier as a valid taxpayer for the motor fuel being exported to that state from this state, or until January 1, 2006, whichever date is earlier.(f) The exemption provided by Subsection (a)(4)(A) does not apply to a sale by a distributor.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 931, Sec. 11, eff. July 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 161, Sec. 1, eff. July 1, 2009.

Sec. 162.105. PERSONS REQUIRED TO BE LICENSED. A person shall obtain the appropriate license or licenses issued by the comptroller before conducting the activities of:(1) a supplier, who may also act as a distributor, importer, exporter, blender, motor fuel transporter, or aviation fuel dealer without securing a separate license, but who is subject to all other conditions, requirements, and liabilities imposed on those license holders;(2) a permissive supplier, who may also act as a distributor, importer, exporter, blender, motor fuel transporter, or aviation fuel dealer without securing a separate license, but who is subject to all other conditions, requirements, and liabilities imposed on those license holders;(3) a distributor, who may also act as an importer, exporter, blender, or motor fuel transporter without securing a separate license, but who is subject to all other conditions, requirements, and liabilities imposed on those license holders;(4) an importer, who may also act as an exporter, blender, or motor fuel transporter without securing a separate license, but who is subject to all other conditions, requirements, and liabilities imposed on those license holders;(5) a terminal operator;(6) an exporter;(7) a blender;(8) a motor fuel transporter;(9) an aviation fuel dealer; or(10) an interstate trucker.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.106. TRIP PERMITS. (a) Instead of an annual interstate trucker's license, a person bringing a motor vehicle described by Section 162.001(36) into this state for commercial purposes may obtain a trip permit. The trip permit must be obtained before or at the time of entry into this state.(b) Not more than five trip permits for each person may be issued during a calendar year.(c) A fee for each trip permit shall be collected from the applicant and shall be in the amount of $50 for each vehicle for each trip.(d) A report is not required with respect to the vehicle.(e) Operating a motor vehicle without a valid interstate trucker's license or trip permit may subject the operator to a penalty under Section 162.402.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.107. PERMISSIVE SUPPLIER REQUIREMENTS ON OUT-OF-STATE REMOVALS. (a) A person may elect to obtain a permissive supplier license to collect the tax imposed under this subchapter for gasoline that is removed at a terminal in another state and has this state as the destination state.(b) With respect to gasoline that is removed by the licensed permissive supplier at a terminal located in another state and that has this state as the destination state, a licensed permissive supplier shall:(1) collect the tax due to this state on the gasoline;(2) waive any defense that this state lacks jurisdiction to require the supplier to collect the tax due to this state on the gasoline under this subchapter;(3) report and pay the tax due on the gasoline in the same manner as if the removal had occurred at a terminal located in this state;(4) keep records of the removal of the gasoline and submit to audits concerning the gasoline as if the removal had occurred at a terminal located in this state; and(5) report sales by the permissive supplier to a person who is not licensed in this state.(c) A permissive supplier must acknowledge in the person's license application that this state imposes the requirements listed in Subsection (b) under this state's general police power and that the permissive supplier submits to the jurisdiction of this state only for purposes related to the administration of this chapter.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.108. LICENSE APPLICATION PROCEDURE. (a) To obtain a license under this subchapter, an applicant shall file an application using a form adopted by the comptroller. The application must contain:(1) the name under which the applicant transacts or intends to transact business;(2) the applicant's principal office, residence, or place of business in this state, or other location of the applicant;(3) if the applicant is not an individual, the names of the principal officers of an applicant corporation, or the names of the members of an applicant partnership, and the office, street, or post office addresses of each; and(4) other information required by the comptroller.(b) An applicant for a license as a supplier, permissive supplier, or terminal operator must have a federal certificate of registry issued under 26 U.S.C. Section 4101 that authorizes the applicant to enter into federal tax-free transactions of gasoline in the bulk terminal/transfer system. An applicant that is required to have a federal certificate of registry must include the registration number of the certificate on the application for a license. An applicant for a license as an importer, an exporter, or a distributor who has a federal certificate of registry issued under 26 U.S.C. Section 4101 must include the registration number of the certificate on the application for a license.(c) An applicant for a license as an importer or distributor must list on the application each state from which the applicant intends to import gasoline and, if required by a listed state, must be licensed or registered for gasoline tax purposes in that state. If a listed state requires the applicant to be licensed or registered, the applicant must provide the applicant's license or registration number from that state.(d) An applicant for a license as an exporter must designate an agent located in this state for service of process and provide the agent's name and address. An applicant for a license as an exporter or distributor must list on the application each state to which the applicant intends to export gasoline received in this state by means of a transfer that is outside the bulk transfer/terminal system and must be licensed or registered for gasoline tax purposes in that state. The applicant must provide the applicant's license or registration number from that state.(e) An applicant for a license as a motor fuel transporter must list on the application each state from which and to which the applicant intends to transport motor fuel and, if required by a listed state, must be licensed or registered for gasoline tax purposes in that state. If a listed state requires the applicant to be licensed or registered, the applicant must provide the applicant's license or registration number from that state.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.109. ISSUANCE AND DISPLAY OF LICENSE. (a) If the comptroller approves a license application, the comptroller shall issue a license to the applicant. A license must be posted in a conspicuous place or kept available for inspection at the principal place of business of the license holder. A copy of the license must be kept at each place of business or other place of storage from which gasoline is sold, distributed, or used and in each motor vehicle used by the license holder to transport gasoline purchased by the license holder for resale, distribution, or use.(b) A person holding an interstate trucker's license shall reproduce the license and carry a photocopy with each motor vehicle being operated into or from this state.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.110. LICENSES AND TRIP PERMITS; PERIODS OF VALIDITY. (a) The license issued to a supplier, permissive supplier, distributor, importer, exporter, terminal operator, blender, or motor fuel transporter is permanent and is valid during the period the license holder has in force and effect the required bond or security and furnishes timely reports and supplements as required, or until the license is surrendered by the holder or canceled by the comptroller. The comptroller shall cancel a license under this subsection if a purchase, sale, or use of gasoline has not been reported by the license holder during the previous nine months.(b) The license issued to an aviation fuel dealer is permanent and is valid until the license is surrendered by the holder or canceled by the comptroller.(c) The license issued to an interstate trucker is valid from the date of its issuance through December 31 of each calendar year or until the license is surrendered by the holder or canceled by the comptroller. The comptroller may renew the license for each ensuing calendar year if the license holder furnishes timely reports as required.(d) A trip permit is valid for the period stated on the permit as determined by the comptroller.(e) A license issued under this subchapter is not transferable.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.111. BOND AND OTHER SECURITY FOR TAXES. (a) The comptroller shall determine the amount of security required of a supplier, permissive supplier, distributor, exporter, importer, or blender, taking into consideration the amount of tax that has or is expected to become due from the person, any past history of the person as a license holder under this chapter or its predecessor, and the necessity to protect this state against the failure to pay the tax as the tax becomes due.(b) If it is determined that the posting of security is necessary to protect this state, the comptroller may require a license holder to post a bond. A license holder shall post a bond equal to two times the maximum amount of tax that could accrue on tax-free gasoline purchased or acquired during a reporting period. The minimum bond is $30,000. The maximum bond is $600,000 unless the comptroller believes there is undue risk of loss of tax revenues, in which event the comptroller may require one or more bonds or securities in a total amount exceeding $600,000.(c) A license holder who has filed a bond or other security under this subchapter is entitled, on request, to have the comptroller return, refund, or release the bond or security if in the judgment of the comptroller the person has for four consecutive years continuously complied with the conditions of the bond or other security filed under this subchapter. However, if the comptroller determines that the revenues of this state would be jeopardized by the return, refund, or release of the bond or security, the comptroller may elect not to return, refund, or release the bond or security and may reimpose a requirement of a bond or other security as the comptroller determines necessary to protect the revenues of this state.(d) A bond must be a continuing instrument, must constitute a new and separate obligation in the penal sum named in the bond for each calendar year or portion of a year while the bond is in force, and must remain in effect until the surety on the bond is released and discharged.(e) Instead of filing a surety bond, an applicant for a license may substitute the following security:(1) cash in the form of United States currency in an amount equal to the required bond to be deposited in the suspense account of the state treasury;(2) an assignment to the comptroller of a certificate of deposit in any bank or savings and loan association in this state that is a member of the Federal Deposit Insurance Corporation in an amount at least equal to the bond amount required; or(3) an irrevocable letter of credit to the comptroller from any bank or savings and loan association in this state that is a member of the Federal Deposit Insurance Corporation in an amount of credit at least equal to the bond amount required.(f) If the amount of an existing bond becomes insufficient or a security becomes unsatisfactory or unacceptable, the comptroller may require the filing of a new or of an additional bond or security.(g) A surety bond or other form of security may not be released until it is determined by examination or audit that a tax, penalty, or interest liability does not exist. The cash or securities shall be released within 60 days after the comptroller determines that liability does not exist.(h) The comptroller may use the cash or certificate of deposit security to satisfy a final determination of delinquent liability or a judgment secured in any action by this state to recover gasoline taxes, costs, penalties, and interest found to be due to this state by a person in whose behalf the cash or certificate security was deposited.(i) A surety on a bond furnished by a license holder shall be released and discharged from liability to this state accruing on the bond on the 31st day after the date on which the surety files with the comptroller a written request to be released and discharged. The request does not relieve, release, or discharge the surety from a liability that already accrued or that accrues before the expiration of the 30-day period. The comptroller, promptly on receipt of the request, shall notify the license holder who furnished the bond, and unless the license holder, before the expiration date of the existing security, files with the comptroller a new bond with a surety company duly authorized to do business under the laws of this state, or other authorized security, in the amount required by this section, the comptroller shall cancel the license in the manner provided by this chapter.(j) The comptroller shall notify immediately the issuer of a letter of credit of a final determination of the license holder's delinquent liability or a judgment secured in any action by this state to recover gasoline taxes, costs, penalties, and interest found to be due this state by a license holder in whose behalf the letter of credit was issued. The letter of credit allowed as security for the remittance of taxes under this subchapter shall contain a statement that the issuer agrees to respond to the comptroller's notice of liability with amounts to satisfy the comptroller's delinquency claim against the license holder.(k) A license holder may request an examination or audit to obtain release of the security when the license holder relinquishes the license or when the license holder wants to substitute one form of security for an existing one.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.112. LICENSE HOLDER STATUS LIST. (a) The comptroller, on or before December 20 of each year, shall make available to all license holders an alphabetical list of licensed suppliers, permissive suppliers, distributors, aviation fuel dealers, importers, exporters, blenders, and terminal operators. A supplemental list of additions and deletions shall be made available to the license holders each month. A current and effective license or the list furnished by the comptroller is evidence of the validity of the license until the comptroller notifies license holders of a change in the status of a license holder.(b) A licensed supplier, permissive supplier, or distributor who sells gasoline tax-free to a person whose supplier's, permissive supplier's, or aviation fuel dealer's license has been canceled or revoked under this chapter is liable for any tax due on gasoline sold after receiving notice of the cancellation or revocation.(c) The comptroller shall notify all license holders under this chapter when a canceled or revoked license is subsequently reinstated and include in the notice the effective date of the reinstatement. Sales to the supplier, permissive supplier, or aviation fuel dealer after the effective date of the reinstatement may be made tax-free.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 13, eff. September 1, 2009.

Sec. 162.113. REMITTANCE OF TAX TO SUPPLIER OR PERMISSIVE SUPPLIER; ALLOWANCES. (a) Each licensed distributor and licensed importer shall remit to the supplier or permissive supplier, as applicable, the tax imposed by Section 162.101 for gasoline removed at a terminal rack. A licensed distributor or licensed importer may elect to defer payment of the tax to the supplier or permissive supplier until two days before the date the supplier or permissive supplier is required to remit the tax to this state. The distributor or importer shall pay the taxes by electronic funds transfer.(b) A supplier, a permissive supplier, or its representative that conducts electronic transactions to draft an account of a licensed distributor or licensed importer for the payment of taxes due under this section shall provide at least two days' notice using an electronic means of the amount to be drafted from the account of the licensed distributor or licensed importer and the number of the account to be drafted from.(c) If the supplier or permissive supplier cannot secure from the licensed distributor or licensed importer payment of taxes due for gasoline removed from the terminal during the previous reporting period and the supplier elects to take a credit against a subsequent payment of gasoline tax to this state for the taxes not remitted to the supplier or permissive supplier by the licensed distributor or licensed importer, the supplier or permissive supplier shall notify the comptroller of the licensed distributor's or licensed importer's failure to remit tax in conjunction with the report requesting a credit.(d) The supplier or permissive supplier, after requesting a credit under this section, shall terminate the ability of the licensed distributor or licensed importer to defer the payment of gasoline tax. The supplier or permissive supplier may not reinstate the right of the licensed distributor or licensed importer to defer the payment of gasoline tax until the first anniversary of the date the supplier or permissive supplier requested the credit, subject to Subsection (d-1).(d-1) A supplier or permissive supplier may reinstate the right of a licensed distributor or licensed importer to defer the payment of gasoline tax before the date prescribed by Subsection (d) if the comptroller determines that:(1) the supplier or permissive supplier erroneously requested the credit that resulted in the termination of the licensed distributor's or licensed importer's right to defer payment; or(2) the licensed distributor or licensed importer failed to pay gasoline taxes due because of circumstances that may have been outside the distributor's or importer's control.(e) A licensed distributor or licensed importer who makes timely payments of the gasoline tax imposed under this subchapter is entitled to retain an amount equal to 1.75 percent of the total taxes to be paid to the supplier or permissive supplier to cover administrative expenses.(f) The license of a distributor, exporter, or importer who fails to pay the full amount of tax required by this subchapter is subject to cancellation as provided by Section 162.005.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 552, Sec. 1, eff. June 19, 2009.

Sec. 162.114. RETURNS AND PAYMENTS. (a) Except as provided by Subsection (b), each person who is liable for the tax imposed by this subchapter, a terminal operator, and a licensed distributor shall file a return on or before the 25th day of the month following the end of each calendar month.(b) A motor fuel transporter and an interstate trucker shall file a return on or before the 25th day of the month following the end of the calendar quarter.(c) The return required by this section shall be accompanied by a payment for the amount of tax reported due.(d) An aviation fuel dealer is not required to file a return.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.115. RECORDS. (a) A supplier and permissive supplier shall keep:(1) a record showing the number of gallons of:(A) all gasoline inventories on hand at the first of each month;(B) all gasoline refined, compounded, or blended;(C) all gasoline purchased or received, showing the name of the seller and the date of each purchase or receipt;(D) all gasoline sold, distributed, or used, showing the name of the purchaser and the date of the sale, distribution, or use; and(E) all gasoline lost by fire, theft, or accident; and(2) an itemized statement showing by load the number of gallons of all gasoline:(A) received during the preceding calendar month for export and the location of the loading;(B) exported from this state by destination state or country; and(C) imported during the preceding calendar month by state or country of origin.(b) A distributor shall keep:(1) a record showing the number of gallons of:(A) all gasoline inventories on hand at the first of each month;(B) all gasoline blended;(C) all gasoline purchased or received, showing the name of the seller and the date of each purchase or receipt;(D) all gasoline sold, distributed, or used, showing the name of the purchaser and the date of the sale, distribution, or use; and(E) all gasoline lost by fire, theft, or accident;(2) an itemized statement showing by load the number of gallons of all gasoline:(A) received during the preceding calendar month for export and the location of the loading;(B) exported from this state by destination state or country; and(C) imported during the preceding calendar month by state or country of origin; and(3) for gasoline exported from this state, proof of payment of tax to the destination state in a form acceptable to the comptroller.(c) An importer shall keep:(1) a record showing the number of gallons of:(A) all gasoline inventories on hand at the first of each month;(B) all gasoline compounded or blended;(C) all gasoline purchased or received, showing the name of the seller and the date of each purchase or receipt;(D) all gasoline sold, distributed, or used, showing the name of the purchaser and the date of the sale, distribution, or use; and(E) all gasoline lost by fire, theft, or accident; and(2) an itemized statement showing by load the number of gallons of all gasoline:(A) received during the preceding calendar month for export and the location of the loading;(B) exported from this state by destination state or country; and(C) imported during the preceding calendar month by state or country of origin.(d) An exporter shall keep:(1) a record showing the number of gallons of:(A) all gasoline inventories on hand at the first of each month;(B) all gasoline compounded or blended;(C) all gasoline purchased or received, showing the name of the seller and the date of each purchase or receipt;(D) all gasoline sold, distributed, or used, showing the name of the purchaser and the date of the sale or use; and(E) all gasoline lost by fire, theft, or accident;(2) an itemized statement showing by load the number of gallons of all gasoline:(A) received during the preceding calendar month for export and the location of the loading; and(B) exported from this state by destination state or country;(3) proof of payment of tax to the destination state in a form acceptable to the comptroller; and(4) if an exemption under Section 162.104(a)(4)(B) is claimed, proof of payment of tax to the destination state or proof that the transaction was exempt in the destination state, in a form acceptable to the comptroller.(e) A blender shall keep a record showing the number of gallons of:(1) all gasoline inventories on hand at the first of each month;(2) all gasoline compounded or blended;(3) all gasoline purchased or received, showing the name of the seller and the date of each purchase or receipt;(4) all gasoline sold, distributed, or used, showing the name of the purchaser and the date of the sale or use; and(5) all gasoline lost by fire, theft, or accident.(f) A terminal operator shall keep:(1) a record showing the number of gallons of:(A) all gasoline inventories on hand at the first of each month, including the name and license number of each owner and the amount of gasoline held for each owner;(B) all gasoline received, showing the name of the seller and the date of each purchase or receipt;(C) all gasoline sold, distributed, or used, showing the name of the purchaser and the date of the sale, distribution, or use; and(D) all gasoline lost by fire, theft, or accident; and(2) an itemized statement showing by load the number of gallons of all gasoline:(A) received during the preceding calendar month for export and the location of the loading;(B) exported from this state by destination state or country; and(C) imported during the preceding calendar month by state or country of origin.(g) A motor fuel transporter shall keep a complete and separate record of each intrastate and interstate transportation of gasoline, showing:(1) the date of transportation;(2) the name of the consignor and consignee;(3) the means of transportation;(4) the quantity and kind of gasoline transported;(5) full data concerning the diversion of shipments, including the number of gallons diverted from interstate to intrastate and intrastate to interstate commerce; and(6) the points of origin and destination, the number of gallons shipped or transported, the date, the consignee and the consignor, and the kind of gasoline that has been diverted.(h) A dealer shall keep a record showing the number of gallons of:(1) gasoline inventories on hand at the first of each month;(2) all gasoline purchased or received, showing the name of the seller and the date of each purchase or receipt;(3) all gasoline sold or used, showing the date of the sale or use; and(4) all gasoline lost by fire, theft, or accident.(i) An interstate trucker shall keep a record of:(1) the total miles traveled in all states by all vehicles traveling to or from this state and the total quantity of gasoline consumed in those vehicles; and(2) the total miles traveled in this state and the total quantity of gasoline purchased and delivered into the fuel supply tanks of motor vehicles in this state.(j) An aviation fuel dealer shall keep a record showing the number of gallons of:(1) all gasoline inventories on hand at the first of each month;(2) all gasoline purchased or received, showing the name of the seller and the date of each purchase or receipt;(3) all gasoline sold or used in aircraft or aircraft servicing equipment; and(4) all gasoline lost by fire, theft, or accident.(k) The records of an aviation fuel dealer made under Subsection (j)(3) must show:(1) the name of the purchaser or user of gasoline;(2) the date of the sale or use of gasoline; and(3) the registration or "N" number of the airplane or a description or number of the aircraft or a description or number of the aircraft servicing equipment in which gasoline is used.(l) The comptroller may require selective schedules from a supplier, permissive supplier, distributor, importer, exporter, blender, terminal operator, motor fuel transporter, dealer, aviation fuel dealer, and interstate trucker for any purchase, sale, or delivery of gasoline if the schedules are not inconsistent with the requirements of this chapter.(m) The records required by this section must be kept until the fourth anniversary of the date they are created and are open to inspection at all times by the comptroller and the attorney general.(n) In addition to the records specifically required by this chapter, a license holder, a dealer, or a person required to hold a license shall keep any other record required by the comptroller.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 14, eff. September 1, 2009.

Sec. 162.116. INFORMATION REQUIRED ON SUPPLIER'S AND PERMISSIVE SUPPLIER'S RETURN; CREDITS AND ALLOWANCES. (a) The monthly return and supplements of each supplier and permissive supplier shall contain for the period covered by the return:(1) the number of net gallons of gasoline received by the supplier or permissive supplier during the month, sorted by product code, seller, point of origin, destination state, carrier, and receipt date;(2) the number of net gallons of gasoline removed at a terminal rack during the month from the account of the supplier, sorted by product code, person receiving the gasoline, terminal code, and carrier;(3) the number of net gallons of gasoline removed during the month for export, sorted by product code, person receiving the gasoline, terminal code, destination state, and carrier;(4) the number of net gallons of gasoline removed during the month from a terminal located in another state for conveyance to this state, as indicated on the shipping document for the gasoline, sorted by product code, person receiving the gasoline, terminal code, and carrier;(5) the number of net gallons of gasoline the supplier or permissive supplier sold during the month in transactions exempt under Section 162.104, sorted by product code, carrier, purchaser, and terminal code;(6) the number of net gallons of gasoline sold in the bulk transfer/terminal system in this state to any person not holding a supplier's or permissive supplier's license; and(7) any other information required by the comptroller.(b) A supplier or permissive supplier that timely pays the tax to this state may deduct from the amount of tax due a collection allowance equal to two percent of the amount of tax payable to this state.(c) A supplier or permissive supplier may take a credit for any taxes that were not remitted in a previous period to the supplier or permissive supplier by a licensed distributor or licensed importer as required by Section 162.113. The supplier or permissive supplier is eligible to take the credit if the comptroller is notified of the default within 15 days after the default occurs. If a license holder pays to a supplier or permissive supplier the tax owed, but the payment occurs after the supplier or permissive supplier has taken a credit on its return, the supplier or permissive supplier shall remit the payment to the comptroller with the next monthly return after receipt of the tax, plus a penalty of 10 percent of the amount of unpaid taxes and interest at the rate provided by Section 111.060 beginning on the date the credit was taken.(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 552, Sec. 5, eff. June 19, 2009.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 552, Sec. 2, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 552, Sec. 5, eff. June 19, 2009.

Sec. 162.117. DUTIES OF SELLER OF GASOLINE. (a) A seller who receives or collects tax holds the amount received or collected in trust for the benefit of this state and has a fiduciary duty to remit to the comptroller the amount of tax received or collected.(b) A seller shall furnish the purchaser with an invoice, bill of lading, or other documentation as evidence of the number of gallons received by the purchaser.(c) A seller who receives a payment of tax may not apply the payment of tax to a debt that the person making the payment owes for gasoline purchased from the seller.(d) A person required to receive or collect a tax under this chapter is liable for and shall pay the tax in the manner provided by this chapter.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 15, eff. September 1, 2009.

Sec. 162.118. INFORMATION REQUIRED ON DISTRIBUTOR'S RETURN. The monthly return and supplements of each distributor shall contain for the period covered by the return:(1) the number of net gallons of gasoline received by the distributor during the month, sorted by product code, seller, point of origin, destination state, carrier, and receipt date;(2) the number of net gallons of gasoline removed at a terminal rack by the distributor during the month, sorted by product code, seller, terminal code, and carrier;(3) the number of net gallons of gasoline removed by the distributor during the month for export, sorted by product code, terminal code, bulk plant address, destination state, and carrier;(4) the number of net gallons of gasoline removed by the distributor during the month from a terminal located in another state for conveyance to this state, as indicated on the shipping document for the gasoline, sorted by product code, seller, terminal code, bulk plant address, and carrier;(5) the number of net gallons of gasoline the distributor sold during the month in transactions exempt under Section 162.104, sorted by product code and purchaser; and(6) any other information required by the comptroller.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.119. INFORMATION REQUIRED ON IMPORTER'S RETURN; ALLOWANCES. (a) The monthly return and supplements of an importer shall contain for the period covered by the return:(1) the number of net gallons of imported gasoline acquired from a supplier or permissive supplier who collected the tax due to this state on the gasoline;(2) the number of net gallons of imported gasoline acquired from a person who did not collect the tax due to this state on the gasoline, listed by source state, person, and terminal;(3) the number of net gallons of imported gasoline acquired from a bulk plant outside this state, listed by bulk plant name, address, and product code; and(4) any other information required by the comptroller.(b) An importer of gasoline that timely files a return and payment may deduct from the amount of tax payable with the return a collection allowance equal to two percent of the amount of tax payable to this state.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.120. INFORMATION REQUIRED ON TERMINAL OPERATOR'S RETURN. (a) A terminal operator shall file with the comptroller a monthly information return and supplement showing the amount of gasoline received and removed from the terminal during the month. The return shall also contain the following summary information:(1) the beginning and ending inventory that relates to the applicable reporting month;(2) the number of net gallons of gasoline received in inventory at the terminal during the month;(3) the number of net gallons of gasoline removed from inventory at the terminal during the month; and(4) any other summary information required by the comptroller.(b) The comptroller may accept the Federal ExSTARS terminal operator report provided to the Internal Revenue Service instead of the required state terminal operator report.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.121. INFORMATION REQUIRED ON MOTOR FUEL TRANSPORTER'S RETURN. The quarterly return and supplements of a motor fuel transporter shall contain for the period covered by the return:(1) the name, license number, and terminal control number of each person or terminal from whom the transporter received gasoline outside this state for delivery in this state, the gross gallons of gasoline received, the date the gasoline was received, the product code, and the name and license number of the purchaser of the gasoline;(2) the name, license number, and terminal control number of each person or terminal from whom the transporter received gasoline in this state for delivery outside this state, the gross gallons of gasoline delivered, the date the gasoline was delivered, the product code, and the destination state of the gasoline; and(3) any other information required by the comptroller.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.122. INFORMATION REQUIRED ON EXPORTER'S RETURN AND PAYMENT OF TAX ON EXPORTS. The monthly return and supplements of an exporter shall contain for the period covered by the return:(1) the number of net gallons of gasoline acquired from a supplier and exported during the month, including supplier name, terminal control number, and product code;(2) the number of net gallons of gasoline acquired from a bulk plant and exported during the month, including bulk plant name and product code;(3) the number of net gallons of gasoline acquired from a source other than a supplier or bulk plant and exported during the month, including the name of the source from which the gasoline was acquired and the name and address of the person receiving the gasoline;(4) the destination state of the gasoline exported during the month; and(5) any other information required by the comptroller.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 16, eff. September 1, 2009.

Sec. 162.123. INFORMATION REQUIRED ON BLENDER'S RETURN. The monthly return and supplements of each blender shall contain for the period covered by the return:(1) the number of net gallons of gasoline received by the blender during the month, sorted by product code, seller, point of origin, carrier, and receipt date;(2) the number of net gallons of product blended with gasoline during the month, sorted by product code, type of blending agent if no product code exists, seller, and carrier;(3) the number of net gallons of blended gasoline sold during the month and the license number or name and address of the entity receiving the blended gasoline; and(4) any other information required by the comptroller.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.124. INFORMATION REQUIRED ON INTERSTATE TRUCKER'S RETURN. The quarterly return and supplements of each interstate trucker shall contain for the period covered by the return:(1) the total miles traveled in all states by all vehicles traveling to or from this state and the total quantity of gasoline consumed in those vehicles;(2) the total miles traveled in this state and the total quantity of gasoline purchased and delivered into the fuel supply tanks of motor vehicles in this state; and(3) any other information required by the comptroller.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.125. REFUND OR CREDIT FOR CERTAIN TAXES PAID. (a) A license holder may take a credit on a return for the period in which the sale occurred if the license holder paid tax on the purchase of gasoline and subsequently resells the gasoline without collecting the tax to:(1) the United States government for its exclusive use, provided that a credit is not allowed for gasoline used by a person operating under contract with the United States;(2) a public school district in this state for the district's exclusive use;(3) an exporter licensed under this subchapter if the seller is a licensed supplier or distributor and the exporter subsequently exports the gasoline to another state;(4) a licensed aviation fuel dealer if the seller is a licensed distributor; or(5) a commercial transportation company or a metropolitan rapid transit authority operating under Chapter 451, Transportation Code, that provides public school transportation services to a school district under Section 34.008, Education Code, and that uses the gasoline exclusively to provide those services.(b) For truck or railcar movements between licensed suppliers or licensed permissive suppliers in which the gasoline removed from the first terminal comes to rest in the second terminal and tax was paid on the first removal, the license holder who receives the gasoline in the second terminal may take the credit.(c) A license holder may take a credit on a return for the period in which the purchase occurred, and a person who does not hold a license under this subchapter, other than a license as an aviation fuel dealer, may file a refund claim with the comptroller if the license holder or person paid tax on gasoline and the license holder or person:(1) is the United States government and the gasoline is for its exclusive use, provided that a credit or refund is not allowed for gasoline used by a license holder or person operating under a contract with the United States;(2) is a public school district in this state and the gasoline is for the district's exclusive use;(3) is a commercial transportation company that provides public school transportation services to a school district under Section 34.008, Education Code, and the gasoline is used exclusively to provide those services;(4) uses the gasoline in off-highway equipment, in stationary engines, or for other nonhighway purposes and not in a motor vehicle operated or intended to be operated on the public highways;(5) uses the gasoline in a motor vehicle that is operated exclusively off the public highways, except for incidental travel on the public highways as determined by the comptroller, provided that a credit or refund may not be allowed for the portion used in the incidental highway travel; or(6) is a licensed aviation fuel dealer who delivers the gasoline into the fuel supply tanks of aircraft or aircraft servicing equipment.(d) A license holder may take a credit on a return for the period in which the purchase occurred if the license holder paid tax on gasoline and the license holder is a licensed interstate trucker who uses the gasoline outside this state in commercial vehicles operated under an interstate trucker license, provided that a credit or refund claimed under this subsection must be taken or filed within the limitation period provided by Section 162.128.(e) A license holder may take credit on a return for the period in which the purchase occurred, and a person who does not hold a license may file a refund claim with the comptroller, if the license holder or person paid tax on gasoline and the gasoline is used in this state by auxiliary power units or power take-off equipment on any motor vehicle, if that use can be accurately measured while the motor vehicle is stationary by any metering or other measuring device or method designed to measure the fuel separately from fuel used to propel or idle the motor vehicle. The comptroller may approve and adopt the use of any device as a basis for determining the quantity of gasoline consumed in those operations for tax credit or tax refund. The climate-control air conditioning or heating system of a motor vehicle that has a primary purpose of providing for the convenience or comfort of the operator or passengers is not a power take-off system, and a credit or refund may not be allowed for the gasoline tax paid on any portion of the gasoline that is used for that purpose. A credit or refund may not be allowed for the gasoline tax paid on that portion of the gasoline used for idling.(f) A person who paid tax on the purchase of gasoline may claim a credit or seek a refund with the comptroller if 100 or more gallons of gasoline is subsequently exported or lost by fire, theft, or accident. A credit or refund claimed under this subsection must be taken or filed within the limitation period provided by Section 162.128.(g) A transit company that paid tax on the purchase of gasoline may seek a refund with the comptroller in an amount equal to one cent per gallon for gasoline used in transit vehicles.(g-1) A volunteer fire department exempt from the tax imposed under this subchapter that paid tax on the purchase of gasoline is entitled to a refund of the tax paid, and the volunteer fire department may file a refund claim with the comptroller for that amount.(h) The right to receive a refund or take a credit under this section is not assignable.(i) The comptroller may adopt rules specifying procedures and requirements that must be followed to claim a credit or refund under this section.(j) A license holder may take a credit on a return for the tax included in the retail purchase price of gasoline for the period in which the purchase occurred when made by one of the following purchasers, if the purchase was made by acceptance of a credit card not issued by the license holder, the credit card issuer did not collect the tax from the purchaser, and the license holder reimbursed the credit card issuer for the amount of tax included in the retail purchase price:(1) the United States government for its exclusive use;(2) a public school district in this state for the district's exclusive use;(3) a commercial transportation company that provides public school transportation services to a public school district under Section 34.008, Education Code, for its exclusive use to provide those services;(4) a nonprofit electric cooperative corporation organized under Chapter 161, Utilities Code; and(5) a nonprofit telephone cooperative corporation organized under Chapter 162, Utilities Code.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 931, Sec. 12, eff. July 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 161, Sec. 2, eff. July 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 17, eff. September 1, 2009.

Sec. 162.126. REFUND FOR BAD DEBTS; CREDIT FOR NONPAYMENT. (a) A licensed distributor may file a refund claim with the comptroller if:(1) the distributor has paid the taxes imposed by this subchapter on gasoline sold on account;(2) the distributor determines that the account is uncollectible and worthless; and(3) the account is written off as a bad debt on the accounting books of the distributor.(b) A licensed supplier or permissive supplier may take a credit on the monthly report to be filed with the comptroller if:(1) on a previous report, the supplier or permissive supplier paid the taxes imposed by this subchapter on gasoline sold on account;(2) the person to whom the supplier or permissive supplier sold the gasoline has not remitted the tax to the supplier or permissive supplier; and(3) at the time of the transaction, the person to whom the supplier or permissive supplier sold the gasoline held a license issued by the comptroller.(c) The return on which the refund is claimed or the credit is taken must state, if applicable, the license number of the person whose account has been written off as a bad debt, or who failed to remit the tax, and any other information required by the comptroller. The amount of the refund or credit that may be claimed under Subsection (a) or (b) may equal but may not exceed the amount of taxes paid on the gasoline to which the written-off account or unpaid taxes apply.(d) If, after a refund is received under Subsection (a) or a credit is taken under Subsection (b), the account on which the refund or credit was based is paid, or if the comptroller otherwise determines that the refund or credit was not authorized by Subsection (a) or (b), the unpaid taxes shall be paid by the distributor receiving the refund or the supplier or permissive supplier taking the credit, plus a penalty of 10 percent of the amount of the unpaid taxes and interest at the rate provided by Section 111.060 beginning on the day the refund was issued.(e) This section does not apply to a sale of gasoline that is delivered into the fuel supply tank of a motor vehicle or motorboat and for which payment is made through the use and acceptance of a credit card.(f) A refund under this section must be claimed at the time the account is written off as a bad debt, but may only be claimed before the expiration of the applicable limitation period as provided by Chapter 111.(g) The comptroller may take action against a person in relation to whom a distributor, supplier, or permissive supplier has made a refund claim or taken a credit for collection of the tax owed and for penalty and interest as provided by Chapter 111.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.127. CLAIMS FOR REFUNDS. (a) A refund claim must be filed on a form provided by the comptroller, be supported by the original invoice issued by the seller, and contain:(1) the stamped or preprinted name and address of the seller;(2) the name of the purchaser;(3) the date of delivery of the gasoline;(4) the date of the issuance of the invoice, if different from the date of fuel delivery;(5) the number of gallons of gasoline delivered;(6) the amount of tax, either separately stated from the selling price or stated with a notation that the selling price includes the tax; and(7) the type of vehicle or equipment, such as a motorboat, railway engine, motor vehicle, off-highway vehicle, or refrigeration unit or stationary engine, into which the fuel is delivered.(b) The purchaser must obtain the original invoice from the seller of the gasoline not later than the 30th day after the date the gasoline is delivered to the purchaser. If the delivery of gasoline is made through an automated method in which the purchase is automatically applied to the purchaser's account, one invoice may be issued at the time of billing that covers multiple purchases made during a 30-day billing cycle.(c) A distribution log filed with the comptroller to support the number of gallons of gasoline removed from a bulk user's own bulk storage must contain the name and address of the bulk user making the delivery stamped or preprinted on it and for each individual delivery from the bulk storage:(1) the date of delivery;(2) the number of gallons of gasoline delivered;(3) the signature of the bulk user; and(4) the type or description of off-highway equipment into which the gasoline was delivered, or the type of licensed motor vehicle into which the gasoline was delivered, including the state highway license plate number or vehicle identification number and odometer or hubmeter reading.(d) A distributor or person who does not hold a license who files a valid refund claim with the comptroller shall be paid by a warrant issued by the comptroller. For purposes of this section, a distributor meets the requirement of filing a valid refund claim if the distributor designates the gallons of gasoline sold or used that are the subject of the refund claim on the monthly report submitted by the distributor to the comptroller.(e) A person who files a claim for a tax refund on gasoline used for a purpose for which a tax refund is not authorized or who files an invoice supporting a refund claim on which the date, figures, or any material information has been falsified or altered forfeits the person's right to the entire amount of the refund claim filed unless the claimant provides proof satisfactory to the comptroller that the incorrect refund claim filed was due to a clerical or mathematical calculation error.(f) After examination of the refund claim, the comptroller, before issuing a refund warrant, shall deduct from the amount of the refund the two percent deducted originally by the license holder on the first sale or distribution of the gasoline.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.1275. REFUND FOR CERTAIN METROPOLITAN RAPID TRANSIT AUTHORITIES. (a) Except as otherwise provided by this section, a metropolitan rapid transit authority operating under Chapter 451, Transportation Code, that is a party to a contract governed by Section 34.008, Education Code, is entitled to a refund of taxes paid under this subchapter for gasoline used to provide services under the contract and may file a refund claim with the comptroller for the amount of those taxes.(b) The refund claim under Subsection (a) must contain information regarding:(1) vehicle mileage;(2) hours of service provided;(3) fuel consumed;(4) the total number of student passengers per route; and(5) the total number of non-student passengers per route.(c) If in any month of a school year the number of non-student passengers is greater than five percent of the total passengers for any single route under a contract governed by Section 34.008, Education Code, the metropolitan rapid transit authority is not entitled to a refund of taxes paid under this subchapter for the route for that month.(d) A metropolitan rapid transit authority that requests a refund under this section shall maintain all supporting documentation relating to the refund until the sixth anniversary of the date of the request.

Added by Acts 2007, 80th Leg., R.S., Ch. 931, Sec. 13, eff. July 1, 2007.

Sec. 162.128. WHEN GASOLINE TAX REFUND OR CREDIT MAY BE FILED. (a) Except as otherwise provided by this section, a claim for a refund must be filed with the comptroller before the first anniversary of the first day of the calendar month following the purchase, use, delivery, or export, or loss by fire, theft, or accident of gasoline, whichever period expires latest.(b) If the amount of credit that an interstate trucker is entitled to take under Section 162.125 exceeds the amount of tax due on that reporting period, the excess credit amount may be claimed on any of three successive quarterly returns following the period in which the credit was established, or the interstate trucker may seek a refund from the comptroller on or before the due date of the third successive quarterly return following the period in which the credit was established. A credit that is not claimed within the period prescribed by this subsection expires.(c) If the comptroller assesses a supplier or permissive supplier for a tax-free sale that is taxable, and the supplier or permissive supplier subsequently collects the tax from the purchaser, the purchaser may file a refund claim before the first anniversary of the date the supplier's or permissive supplier's deficiency assessment becomes final if the purchaser used the gasoline in an exempt manner.(d) A supplier, permissive supplier, distributor, importer, exporter, or blender that determines taxes were erroneously reported and remitted or that paid more taxes than were due this state because of a mistake of fact or law may take a credit on the monthly tax report on which the error has occurred and tax payment made to the comptroller. The credit must be taken before the expiration of the applicable period of limitation as provided by Chapter 111.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 18, eff. September 1, 2009.

SUBCHAPTER C. DIESEL FUEL TAXSec. 162.201. POINT OF IMPOSITION OF DIESEL FUEL TAX. (a) A tax is imposed on the removal of diesel fuel from the terminal using the terminal rack other than by bulk transfer. The supplier or permissive supplier is liable for and shall collect the tax imposed by this subchapter from the person who orders the withdrawal at the terminal rack.(b) A tax is imposed at the time diesel fuel is imported into this state, other than by a bulk transfer, for delivery to a destination in this state. The supplier or permissive supplier is liable for and shall collect the tax imposed by this subchapter from the person who imports the diesel fuel into this state. If the seller is not a supplier or permissive supplier, the person who imports the diesel fuel into this state is liable for and shall pay the tax.(c) A tax is imposed on the removal of diesel fuel from the bulk transfer/terminal system in this state. The supplier is liable for and shall collect the tax imposed by this subchapter from the person who orders the removal from the bulk transfer/terminal system.(d) A tax is imposed on diesel fuel brought into this state in the motor fuel supply tank or tanks of a motor vehicle operated by a person required to be licensed as an interstate trucker. The interstate trucker is liable for and shall pay the tax.(e) A tax is imposed on the blending of diesel fuel at the point blended diesel fuel is made in this state outside the bulk transfer/terminal system. The blender is liable for and shall pay the tax. The number of gallons of blended diesel fuel on which the tax is imposed is equal to the difference between the number of gallons of blended fuel made and the number of gallons of previously taxed diesel fuel used to make the blended fuel.(f) The terminal operator in this state is considered a supplier for the purpose of the tax imposed under this subchapter unless at the time of removal:(1) the terminal operator has a terminal operator's license issued for the facility from which the diesel fuel is withdrawn;(2) the terminal operator verifies that the person who removes the diesel fuel has a supplier's license; and(3) the terminal operator does not have a reason to believe that the supplier's license is not valid.(g) In each subsequent sale of diesel fuel on which the tax has been paid, the amount of the tax shall be added to the selling price so that the tax is paid ultimately by the person using or consuming the diesel fuel. Diesel fuel is considered to be used when it is delivered into a fuel supply tank.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 19, eff. September 1, 2009.

Sec. 162.202. TAX RATE. The diesel fuel tax rate is 20 cents for each net gallon or fractional part on which the tax is imposed under Section 162.201.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.2025. SEPARATE STATEMENT OF TAX COLLECTED FROM PURCHASER. (a) In each subsequent sale of diesel fuel on which the tax has been paid, the tax imposed by this subchapter shall be collected from the purchaser so that the tax is paid ultimately by the person who uses the diesel fuel. Diesel fuel is considered to be used when it is delivered into a fuel supply tank.(b) The tax imposed by this subchapter must be stated separately from the sales price of diesel fuel and identified as diesel fuel tax on the invoice or receipt issued to a purchaser. Backup diesel fuel tax may be identified as diesel fuel tax. The tax must be separately stated and identified in the same manner on a shipping document, if the shipping document includes the sales price of the diesel fuel.(c) Except as provided by Subsection (d), the sales price of diesel fuel stated on an invoice, receipt, or shipping document is presumed to be exclusive of the tax imposed by this subchapter. The seller or purchaser may overcome the presumption by using the seller's records to show that the tax imposed by this subchapter was included in the sales price.(d) Subsection (b) does not apply to a sale of diesel fuel by a licensed dealer to a person who delivers the diesel fuel at the dealer's place of business into a fuel supply tank or into a container having a capacity of not more than 10 gallons.

Added by Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 20, eff. September 1, 2009.

Sec. 162.203. BACKUP TAX; LIABILITY. (a) A backup tax is imposed at the rate prescribed by Section 162.202 on:(1) a person who obtains a refund of tax on diesel fuel by claiming the diesel fuel was used for an off-highway purpose, but actually uses the diesel fuel to operate a motor vehicle on a public highway;(2) a person who operates a motor vehicle on a public highway using diesel fuel on which tax has not been paid;(3) a person who sells to the ultimate consumer diesel fuel on which a tax has not been paid and who knew or had reason to know that the diesel fuel would be used for a taxable purpose; and(4) a person, other than a person exempted under Section 162.204, who acquires diesel fuel on which tax has not been paid from any source in this state.(b) If the motor vehicle described by Subsection (a)(2) is owned or leased by a person other than the operator, the tax shall be paid by either the operator or the motor vehicle's owner or lessee.(c) The tax imposed under Subsection (a)(3) is also imposed on the ultimate consumer.(d) A person who sells diesel fuel in this state, other than by a bulk transfer, on which tax has not been paid for any purpose other than a purpose exempt under Section 162.204 shall at the time of sale collect the tax from the purchaser or recipient of diesel fuel in addition to the selling price and is liable to this state for the taxes imposed in the manner provided by this chapter.(e) The tax liability imposed by this section is in addition to any penalty imposed under this chapter.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 21, eff. September 1, 2009.

Sec. 162.204. EXEMPTIONS. (a) The tax imposed by this subchapter does not apply to:(1) diesel fuel sold to the United States for its exclusive use, provided that the exemption does not apply to diesel fuel sold or delivered to a person operating under a contract with the United States;(2) diesel fuel sold to a public school district in this state for the district's exclusive use;(3) diesel fuel sold to a commercial transportation company or a metropolitan rapid transit authority operating under Chapter 451, Transportation Code, that provides public school transportation services to a school district under Section 34.008, Education Code, and that uses the diesel fuel only to provide those services;(4) diesel fuel exported by either a licensed supplier or a licensed exporter from this state to any other state, provided that:(A) for diesel fuel in a situation described by Subsection (d), the bill of lading indicates the destination state and the supplier collects the destination state tax; or(B) for diesel fuel in a situation described by Subsection (e), the bill of lading indicates the destination state, the diesel fuel is subsequently exported, and the exporter is licensed in the destination state to pay that state's tax and has an exporter's license issued under this subchapter;(5) diesel fuel moved by truck or railcar between licensed suppliers or licensed permissive suppliers and in which the diesel fuel removed from the first terminal comes to rest in the second terminal, provided that the removal from the second terminal rack is subject to the tax imposed by this subchapter;(6) diesel fuel delivered or sold into a storage facility of a licensed aviation fuel dealer from which the diesel fuel will be delivered solely into the fuel supply tanks of aircraft or aircraft servicing equipment, or sold from one licensed aviation fuel dealer to another licensed aviation fuel dealer who will deliver the diesel fuel exclusively into the fuel supply tanks of aircraft or aircraft servicing equipment;(7) diesel fuel exported to a foreign country if the bill of lading indicates the foreign destination and the fuel is actually exported to the foreign country;(8) dyed diesel fuel sold or delivered by a supplier to another supplier and dyed diesel fuel sold or delivered by a supplier or distributor into the bulk storage facility of a dyed diesel fuel bonded user or to a purchaser who provides a signed statement as provided by Section 162.206;(9) the volume of water, fuel ethanol, renewable diesel, biodiesel, or mixtures thereof that are blended together with taxable diesel fuel when the finished product sold or used is clearly identified on the retail pump, storage tank, and sales invoice as a combination of diesel fuel and water, fuel ethanol, renewable diesel, biodiesel, or mixtures thereof;(10) dyed diesel fuel sold by a supplier or permissive supplier to a distributor, or by a distributor to another distributor;(11) dyed diesel fuel delivered by a license holder into the fuel supply tanks of railway engines, motorboats, or refrigeration units or other stationary equipment powered by a separate motor from a separate fuel supply tank;(12) dyed kerosene when delivered by a supplier, distributor, or importer into a storage facility at a retail business from which all deliveries are exclusively for heating, cooking, lighting, or similar nonhighway use;(13) diesel fuel used by a person, other than a political subdivision, who owns, controls, operates, or manages a commercial motor vehicle as defined by Section 548.001, Transportation Code, if the fuel:(A) is delivered exclusively into the fuel supply tank of the commercial motor vehicle; and(B) is used exclusively to transport passengers for compensation or hire between points in this state on a fixed route or schedule; or(14) diesel fuel sold to a volunteer fire department in this state for the department's exclusive use.(b) The exemption provided by Subsection (a)(4) does not apply to diesel fuel that is transported and delivered outside this state in the motor fuel supply tank of a motor vehicle other than an interstate trucker.(c) If an exporter described by Subsection (a)(4)(B) does not have an exporter's license issued under this subchapter, the supplier must collect the tax imposed under this subchapter.(d) Subsection (a)(4)(A) applies only if the destination state recognizes, by agreement with this state or by statute or rule, a supplier in this state as a valid taxpayer for the motor fuel being exported to that state from this state. The comptroller shall publish a list that specifies for each state, other than this state, whether that state does or does not qualify under this subsection.(e) Subsection (a)(4)(B) applies only until the date the destination state recognizes, by agreement with this state or by statute, the out-of-state supplier as a valid taxpayer for the motor fuel being exported to that state from this state, or until January 1, 2006, whichever date is earlier.(f) The exemption provided by Subsection (a)(4)(A) does not apply to a sale by a distributor.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 931, Sec. 14, eff. July 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 161, Sec. 3, eff. July 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1312, Sec. 2, eff. June 19, 2009.

Sec. 162.205. PERSONS REQUIRED TO BE LICENSED. (a) A person shall obtain the appropriate license or licenses issued by the comptroller before conducting the activities of:(1) a supplier, who may also act as a distributor, importer, exporter, blender, motor fuel transporter, or aviation fuel dealer without securing a separate license, but who is subject to all other conditions, requirements, and liabilities imposed on those license holders;(2) a permissive supplier, who may also act as a distributor, importer, exporter, blender, motor fuel transporter, or aviation fuel dealer without securing a separate license but who is subject to all other conditions, requirements, and liabilities imposed on those license holders;(3) a distributor, who may also act as an importer, exporter, blender, or motor fuel transporter without securing a separate license, but who is subject to all other conditions, requirements, and liabilities imposed on those license holders;(4) an importer, who may also act as an exporter, blender, or motor fuel transporter without securing a separate license, but who is subject to all other conditions, requirements, and liabilities imposed on those license holders;(5) a terminal operator;(6) an exporter;(7) a blender;(8) a motor fuel transporter;(9) an aviation fuel dealer;(10) an interstate trucker; or(11) a dyed diesel fuel bonded user.(b) A person must obtain a license as a dyed diesel fuel bonded user to purchase dyed diesel fuel in amounts that exceed the limitations prescribed by Section 162.206(c). This subsection does not affect the right of a purchaser to purchase not more than the number of gallons of dyed diesel fuel prescribed by Section 162.206(c) each month for the purchaser's own use using a signed statement.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 22, eff. September 1, 2009.

Sec. 162.206. STATEMENT FOR PURCHASE OF DYED DIESEL FUEL. (a) The first removal of diesel fuel from a terminal in this state is taxable, except the sale of dyed diesel fuel may be made without collecting the tax if the purchaser furnishes to a licensed supplier or distributor a signed statement that includes an end user number issued by the comptroller. A person who wants to use a signed statement to purchase dyed diesel fuel must apply to the comptroller for an end user number to be used in conjunction with a signed statement. A licensed supplier or distributor may not make a tax-free sale of any diesel fuel to a purchaser using a signed statement unless the purchaser has an end user number issued by the comptroller under this section. A taxable sale or removal of dyed diesel fuel may not be made under this chapter, except as prescribed by Subsection (d).(b) A sale of dyed diesel fuel may be made without collecting the tax if the purchaser furnishes to a licensed supplier or distributor a signed statement, including an end user number issued by the comptroller, that stipulates that:(1) all of the dyed diesel fuel purchased on the signed statement will be consumed by the purchaser and will not be resold; and(2) none of the dyed diesel fuel purchased on the signed statement will be delivered or permitted to be delivered into the fuel supply tank of a motor vehicle operated on the public highways of this state.(c) A person may not make a tax-free purchase and a licensed supplier or distributor may not make a tax-free sale to a purchaser of any dyed diesel fuel under this section using a signed statement for the first sale or purchase and for any subsequent sale or purchase in a calendar month for more than:(1) 10,000 gallons of dyed diesel fuel;(2) 25,000 gallons of dyed diesel fuel if the purchaser stipulates in the signed statement that all of the fuel will be consumed by the purchaser in the original production of, or to increase the production of, oil or gas and furnishes the licensed supplier or distributor with a letter of exception issued by the comptroller; or(3) 25,000 gallons of dyed diesel fuel if the purchaser stipulates in the signed statement that all of the fuel will be consumed by the purchaser in agricultural off-highway equipment.(c-1) The monthly limitations prescribed by Subsection (c) apply regardless of whether the dyed diesel fuel is purchased in a single transaction during that month or in multiple transactions during that month.(d) Any gallons purchased or sold in excess of the limitations prescribed by Subsection (c) constitute a taxable purchase or sale. A purchaser that exceeds the limitations prescribed by Subsection (c) shall be required to obtain a dyed diesel fuel bonded user license.(e) The signed statement and end user number from the purchaser relieves the licensed supplier or distributor from the burden of proof that the sale of dyed diesel fuel for a nonhighway purpose was not taxable to the purchaser and remains in effect unless:(1) the statement is revoked in writing by the purchaser or licensed supplier or distributor;(2) the comptroller notifies the licensed supplier or distributor in writing that the purchaser may no longer make tax-free purchases; or(3) the licensed supplier or distributor is put on notice by making taxable sales of dyed diesel fuel to a purchaser who has previously furnished a signed statement to the licensed supplier or distributor.(f) For purposes of Subsection (e)(3), a licensed supplier or distributor is not put on notice when taxable sales of dyed diesel fuel are made in accordance with Subsection (d).(g) The statement must be signed by the purchaser or the purchaser's representative.(g-1) For purposes of this section, the purchaser is considered to have temporarily furnished the signed statement to the licensed supplier or distributor if the supplier or distributor verifies that the purchaser has an end user number issued by the comptroller. The licensed supplier or distributor shall use the comptroller's Internet website or other materials provided or produced by the comptroller to verify this information until the purchaser provides to the supplier or distributor a completed signed statement.(h) The comptroller by rule may allow separate operating divisions of a corporation to give separate signed statements as if the divisions were different legal entities.(i) The comptroller may adopt necessary forms and rules to administer and enforce this section.(j) A taxable use of any part of the dyed diesel fuel purchased under a signed statement shall, in addition to application of any criminal penalty, forfeit the right of the person to purchase dyed diesel fuel tax-free for a period of one year from the date of the offense. Any tax, interest, and penalty found to be due through false or erroneous execution or continuance of a promissory statement by the purchaser, if assessed to the licensed supplier or distributor, is a debt of the purchaser to the licensed supplier or distributor until paid and is recoverable at law in the same manner as the purchase price of the fuel. (k) Properly completed signed statements should be in the possession of the licensed supplier or distributor at the time the sale of dyed diesel fuel occurs. If the licensed supplier or distributor is not in possession of the signed statements within 60 days after the date written notice requiring possession of them is given to the licensed supplier or distributor by the comptroller, exempt sales claimed by the licensed supplier or distributor that require delivery of the signed statements shall be disallowed. If the licensed supplier or distributor delivers the signed statements to the comptroller within the 60-day period, the comptroller may verify the reason or basis for the signed statements before allowing the exempt sales. An exempt sale may not be granted on the basis of signed statements delivered to the comptroller after the 60-day period.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 23, eff. September 1, 2009.

Sec. 162.207. TRIP PERMITS. (a) Instead of an annual interstate trucker's license, a person bringing a motor vehicle described by Section 162.001(36) into this state for commercial purposes may obtain a trip permit. The trip permit must be obtained before or at the time of entry into this state.(b) Not more than five trip permits for each person may be issued during a calendar year.(c) A fee for each trip permit shall be collected from the applicant and shall be in the amount of $50 for each vehicle for each trip.(d) A report is not required with respect to the vehicle.(e) Operating a motor vehicle without a valid interstate trucker's license or trip permit may subject the operator to a penalty under Section 162.402.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.208. PERMISSIVE SUPPLIER REQUIREMENTS ON OUT-OF-STATE REMOVALS. (a) A person may elect to obtain a permissive supplier license to collect the tax imposed under this subchapter for diesel fuel that is removed at a terminal in another state and has this state as the destination state.(b) With respect to diesel fuel that is removed by the licensed permissive supplier at a terminal located in another state and that has this state as the destination state, a licensed permissive supplier shall:(1) collect the tax due to this state on the diesel fuel;(2) waive any defense that this state lacks jurisdiction to require the supplier to collect the tax due to this state on the diesel fuel under this subchapter;(3) report and pay the tax due on the diesel fuel in the same manner as if the removal had occurred at a terminal located in this state;(4) keep records of the removal of the diesel fuel and submit to audits concerning the diesel fuel as if the removal had occurred at a terminal located in this state; and(5) report sales by the permissive supplier to a person who is not licensed in this state.(c) A permissive supplier must acknowledge in the supplier's license application that this state imposes the requirements listed in Subsection (b) under this state's general police power and that the permissive supplier submits to the jurisdiction of this state only for purposes related to the administration of this chapter.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.209. LICENSE APPLICATION PROCEDURE. (a) To obtain a license under this subchapter, an applicant shall file an application using a form adopted by the comptroller. The application must contain:(1) the name under which the applicant transacts or intends to transact business;(2) the applicant's principal office, residence, place of business in this state, or other location of the applicant;(3) if the applicant is not an individual, the names of the principal officers of an applicant corporation, or the names of the members of an applicant partnership, and the office, street, or post office addresses of each; and(4) other information required by the comptroller.(b) An applicant for a license as a supplier, permissive supplier, or terminal operator must have a federal certificate of registry issued under 26 U.S.C. Section 4101 that authorizes the applicant to enter into federal tax-free transactions of diesel fuel in the bulk terminal/transfer system. An applicant that is required to have a federal certificate of registry must include the registration number of the certificate on the application for a license. An applicant for a license as an importer, exporter, or distributor who has a federal certificate of registry issued under 26 U.S.C. Section 4101 must include the registration number of the certificate on the application for a license.(c) An applicant for a license as an importer or distributor must list on the application each state from which the applicant intends to import diesel fuel and, if required by a listed state, must be licensed or registered for diesel fuel tax purposes in that state. If a listed state requires the applicant to be licensed or registered, the applicant must provide the applicant's license or registration number from that state.(d) An applicant for a license as an exporter must designate an agent located in this state for service of process and provide the agent's name and address. An applicant for a license as an exporter or distributor must list on the application each state to which the applicant intends to export diesel fuel received in this state by means of a transfer that is outside the bulk terminal/transfer system and must be licensed or registered for diesel fuel tax purposes in that state. The applicant must provide the applicant's license or registration number from that state.(e) An applicant for a license as a motor fuel transporter must list on the application each state from which and to which the applicant intends to transport motor fuel and, if required by a listed state, must be licensed or registered for diesel fuel tax purposes in that state. If a listed state requires the applicant to be licensed or registered, the applicant must provide the applicant's license or registration number from that state.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.210. ISSUANCE AND DISPLAY OF LICENSE. (a) If the comptroller approves a license application, the comptroller shall issue a license to the applicant. A license must be posted in a conspicuous place or kept available for inspection at the principal place of business of the license holder. A copy of the license must be kept at each place of business or other place of storage from which diesel fuel is sold, distributed, or used, and in each motor vehicle used by the license holder to transport diesel fuel purchased by the license holder for resale, distribution, or use.(b) A person holding an interstate trucker's license shall reproduce the license and carry a photocopy with each motor vehicle being operated into or from this state.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.211. LICENSES AND TRIP PERMITS; PERIODS OF VALIDITY. (a) The license issued to a supplier, permissive supplier, distributor, importer, terminal supplier, exporter, blender, motor fuel transporter, or dyed diesel fuel bonded user is permanent and is valid during the period the license holder has in force and effect the required bond or security and furnishes timely reports and supplements as required, or until the license is surrendered by the holder or canceled by the comptroller. The comptroller shall cancel a license under this subsection if a purchase, sale, or use of diesel fuel has not been reported by the license holder during the previous nine months.(b) The license issued to an aviation fuel dealer is permanent and is valid until the license is surrendered by the holder or canceled by the comptroller.(c) The license issued to an interstate trucker is valid from the date of its issuance through December 31 of each calendar year or until the license is surrendered by the holder or canceled by the comptroller. The comptroller may renew the license for each ensuing calendar year if the license holder furnishes timely reports as required.(d) A trip permit is valid for the period stated on the permit as determined by the comptroller.(e) A license issued under this subchapter is not transferable.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.212. BOND AND OTHER SECURITY FOR TAXES. (a) The comptroller shall determine the amount of security required of a supplier, permissive supplier, distributor, exporter, importer, blender, or dyed diesel fuel bonded user, taking into consideration the amount of tax that has or is expected to become due from the person, any past history of the person as a license holder under this chapter and its predecessor, and the necessity to protect this state against the failure to pay the tax as the tax becomes due. (b) If it is determined that the posting of security is necessary to protect this state, the comptroller may require a license holder to post a bond. A license holder shall post a bond equal to two times the maximum amount of tax that could accrue on tax-free diesel fuel purchased or acquired during a reporting period. The minimum bond is $30,000, except that for a dyed diesel fuel bonded user the minimum bond is $10,000. The maximum bond is $600,000 unless the comptroller believes there is undue risk of loss of tax revenues, in which event the comptroller may require one or more bonds or securities in a total amount exceeding $600,000.(c) A license holder who has filed a bond or other security under this subchapter is entitled, on request, to have the comptroller return, refund, or release the bond or security if in the judgment of the comptroller the person has for four consecutive years continuously complied with the conditions of the bond or other security filed under this subchapter. However, if the comptroller determines that the revenues of this state would be jeopardized by the return, refund, or release of the bond or security, the comptroller may elect not to return, refund, or release the bond or security and may reimpose a requirement of a bond or other security as the comptroller determines necessary to protect the revenues of this state.(d) A bond must be a continuing instrument, must constitute a new and separate obligation in the penal sum named in the bond for each calendar year or portion of a year while the bond is in force, and must remain in effect until the surety on the bond is released and discharged.(e) Instead of filing a surety bond, an applicant for a license may substitute the following security:(1) cash in the form of United States currency in an amount equal to the required bond to be deposited in the suspense account of the state treasury;(2) an assignment to the comptroller of a certificate of deposit in any bank or savings and loan association in this state that is a member of the Federal Deposit Insurance Corporation in an amount at least equal to the bond amount required; or(3) an irrevocable letter of credit to the comptroller from any bank or savings and loan association in this state that is a member of the Federal Deposit Insurance Corporation in an amount of credit at least equal to the bond amount required.(f) If the amount of an existing bond becomes insufficient or a security becomes unsatisfactory or unacceptable, the comptroller may require the filing of a new or additional bond or security.(g) A surety bond or other form of security may not be released until it is determined by examination or audit that a tax, penalty, or interest liability does not exist. The cash or securities shall be released within 60 days after the comptroller determines that liability does not exist.(h) The comptroller may use the cash or certificate of deposit security to satisfy a final determination of delinquent liability or a judgment secured in any action by this state to recover diesel fuel taxes, costs, penalties, and interest found to be due to this state by a person in whose behalf the cash or certificate security was deposited.(i) A surety on a bond furnished by a license holder shall be released and discharged from liability to this state accruing on the bond on the 31st day after the date the surety files with the comptroller a written request to be released and discharged. The request does not relieve, release, or discharge the surety from a liability already accrued, or that accrues before the expiration of the 30-day period. The comptroller, promptly on receipt of the request, shall notify the license holder who furnished the bond, and unless the license holder, before the expiration date of the existing security, files with the comptroller a new bond with a surety company duly authorized to do business under the laws of this state, or other authorized security, in the amount required in this section, the comptroller shall cancel the license in the manner provided by this chapter.(j) The comptroller shall notify immediately the issuer of a letter of credit of a final determination of the license holder's delinquent liability or a judgment secured in any action by this state to recover diesel fuel taxes, costs, penalties, and interest found to be due this state by a license holder in whose behalf the letter of credit was issued. The letter of credit allowed as security for the remittance of taxes under this subchapter shall contain a statement that the issuer agrees to respond to the comptroller's notice of liability with amounts to satisfy the comptroller's delinquency claim against the license holder.(k) A license holder may request an examination or audit to obtain release of the security when the license holder relinquishes the license or when the license holder wants to substitute one form of security for an existing one.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.213. LICENSE HOLDER STATUS LIST. (a) The comptroller, on or before December 20 of each year, shall make available to all license holders an alphabetical list of licensed suppliers, permissive suppliers, distributors, aviation fuel dealers, importers, exporters, blenders, terminal operators, and dyed diesel fuel bonded users. A supplemental list of additions and deletions shall be made available to the license holders each month. A current and effective license or the list furnished by the comptroller is evidence of the validity of the license until the comptroller notifies license holders of a change in the status of a license holder.(b) A licensed supplier or permissive supplier who sells diesel fuel tax-free to a supplier, permissive supplier, or aviation fuel dealer whose license has been canceled or revoked under this chapter, or who sells dyed diesel fuel to a distributor or dyed diesel fuel bonded user whose license has been canceled or revoked under this chapter, is liable for any tax due on diesel fuel sold after receiving notice of the cancellation or revocation.(c) The comptroller shall notify all license holders under this chapter when a canceled or revoked license is subsequently reinstated and include in the notice the effective date of the reinstatement. Sales to a supplier, permissive supplier, distributor, aviation fuel dealer, or dyed diesel fuel bonded user after the effective date of the reinstatement may be made tax-free.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 24, eff. September 1, 2009.

Sec. 162.214. REMITTANCE OF TAX TO SUPPLIER OR PERMISSIVE SUPPLIER; ALLOWANCES. (a) Each licensed distributor and licensed importer shall remit to the supplier or permissive supplier, as applicable, the tax imposed by Section 162.201 for diesel fuel removed at a terminal rack. A licensed distributor or licensed importer may elect to defer payment of the tax to the supplier or permissive supplier until two days before the date the supplier or permissive supplier is required to remit the tax to this state. The distributor or importer shall pay the taxes by electronic funds transfer.(b) A supplier, a permissive supplier, or its representative that conducts electronic transactions to draft an account of a licensed distributor or licensed importer for the payment of taxes due under this section shall provide at least two days' notice using an electronic means of the amount to be drafted from the account of the licensed distributor or licensed importer and the number of the account to be drafted from.(c) If the supplier or permissive supplier cannot secure from the licensed distributor or licensed importer payment of taxes due for diesel fuel removed from the terminal during the previous reporting period and the supplier elects to take a credit against a subsequent payment of diesel fuel tax to this state for the taxes not remitted to the supplier or permissive supplier by the licensed distributor or licensed importer, the supplier or permissive supplier shall notify the comptroller of the licensed distributor's or licensed importer's failure to remit tax in conjunction with the report requesting a credit.(d) The supplier or permissive supplier, after requesting a credit under this section, shall terminate the ability of the licensed distributor or licensed importer to defer the payment of diesel fuel tax. The supplier or permissive supplier may not reinstate the right of the licensed distributor or licensed importer to defer the payment of diesel fuel tax until the first anniversary of the date the supplier or permissive supplier requested the credit, subject to Subsection (d-1).(d-1) A supplier or permissive supplier may reinstate the right of a licensed distributor or licensed importer to defer the payment of diesel fuel tax before the date prescribed by Subsection (d) if the comptroller determines that:(1) the supplier or permissive supplier erroneously requested the credit that resulted in the termination of the licensed distributor's or licensed importer's right to defer payment; or(2) the licensed distributor or licensed importer failed to pay diesel fuel taxes due because of circumstances that may have been outside the distributor's or importer's control.(e) A licensed distributor or licensed importer who makes timely payments of the diesel fuel tax imposed under this subchapter is entitled to retain an amount equal to 1.75 percent of the total taxes to be paid to the supplier or permissive supplier to cover administrative expenses.(f) The license of a distributor, exporter, or importer who fails to pay the full amount of tax required by this subchapter is subject to cancellation as provided by Section 162.005.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 552, Sec. 3, eff. June 19, 2009.

Sec. 162.215. RETURNS AND PAYMENTS. (a) Except as provided by Subsection (b), each person who is liable for the tax imposed by this subchapter, a terminal operator, and a licensed distributor shall file a return on or before the 25th day of the month following the end of each calendar month.(b) A motor fuel transporter, interstate trucker, and dyed diesel fuel bonded user shall file a return on or before the 25th day of the month following the end of the calendar quarter.(c) The return required by this section shall be accompanied by a payment for the amount of tax reported due.(d) An aviation fuel dealer is not required to file a return.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.216. RECORDS. (a) A supplier and permissive supplier shall keep:(1) a record showing the number of gallons of:(A) all diesel fuel inventories on hand at the first of each month;(B) all diesel fuel refined, compounded, or blended;(C) all diesel fuel purchased or received, showing the name of the seller and the date of each purchase or receipt;(D) all diesel fuel sold, distributed, or used, showing the name of the purchaser and the date of the sale, distribution, or use; and(E) all diesel fuel lost by fire, theft, or accident; and(2) an itemized statement showing by load the number of gallons of all diesel fuel:(A) received during the preceding calendar month for export and the location of the loading;(B) exported from this state by destination state or country; and(C) imported during the preceding calendar month, by state or country of origin.(b) A distributor shall keep:(1) a record showing the number of gallons of:(A) all diesel fuel inventories on hand at the first of each month;(B) all diesel fuel blended;(C) all diesel fuel purchased or received, showing the name of the seller and the date of each purchase or receipt;(D) all diesel fuel sold, distributed, or used, showing the name of the purchaser and the date of the sale, distribution, or use; and(E) all diesel fuel lost by fire, theft, or accident;(2) an itemized statement showing by load the number of gallons of all diesel fuel:(A) received during the preceding calendar month for export and the location of the loading;(B) exported from this state by destination state or country; and(C) imported during the preceding calendar month, by state or country of origin; and(3) for diesel fuel exported outside this state, proof of payment of tax to the destination state, in a form acceptable to the comptroller.(c) An importer shall keep:(1) a record showing the number of gallons of:(A) all diesel fuel inventories on hand at the first of each month;(B) all diesel fuel compounded or blended;(C) all diesel fuel purchased or received, showing the name of the seller and the date of each purchase or receipt;(D) all diesel fuel sold, distributed, or used, showing the name of the purchaser and the date of the sale, distribution, or use; and(E) all diesel fuel lost by fire, theft, or accident; and(2) an itemized statement showing by load the number of gallons of all diesel fuel:(A) received during the preceding calendar month for export and the location of the loading;(B) exported from this state, by destination state or country; and(C) imported during the preceding calendar month, by state or country of origin.(d) An exporter shall keep:(1) a record showing the number of gallons of:(A) all diesel fuel inventories on hand at the first of each month;(B) all diesel fuel compounded or blended;(C) all diesel fuel purchased or received, showing the name of the seller and the date of each purchase or receipt;(D) all diesel fuel sold, distributed, or used, showing the name of the purchaser and the date of the sale or use; and(E) all diesel fuel lost by fire, theft, or accident;(2) an itemized statement showing by load the number of gallons of all diesel fuel:(A) received during the preceding calendar month for export and the location of the loading; and(B) exported from this state, by destination state or country;(3) proof of payment of tax to the destination state in a form acceptable to the comptroller; and(4) if an exemption under Section 162.204(a)(4)(B) is claimed, proof of payment of tax to the destination state or proof that the transaction was exempt in the destination state, in a form acceptable to the comptroller.(e) A blender shall keep a record showing the number of gallons of:(1) all diesel fuel inventories on hand at the first of each month;(2) all diesel fuel compounded or blended;(3) all diesel fuel purchased or received, showing the name of the seller and the date of each purchase or receipt;(4) all diesel fuel sold, distributed, or used, showing the name of the purchaser and the date of the sale, distribution, or use; and(5) all diesel fuel lost by fire, theft, or accident.(f) A terminal operator shall keep:(1) a record showing the number of gallons of:(A) all diesel fuel inventories on hand at the first of each month, including the name and license number of each owner and the amount of diesel fuel held for each owner;(B) all diesel fuel received, showing the name of the seller and the date of each purchase or receipt;(C) all diesel fuel sold, distributed, or used, showing the name of the purchaser and the date of the sale, distribution, or use; and(D) all diesel fuel lost by fire, theft, or accident; and(2) an itemized statement showing by load the number of gallons of all diesel fuel:(A) received during the preceding calendar month for export and the location of the loading;(B) exported from this state, by destination state or country; and(C) imported during the preceding calendar month, by state or country of origin.(g) A motor fuel transporter shall keep a complete and separate record of each intrastate and interstate transportation of diesel fuel, showing:(1) the date of transportation;(2) the name of the consignor and consignee;(3) the method of transportation;(4) the quantity and kind of diesel fuel transported;(5) full data concerning the diversion of shipments, including the number of gallons diverted from interstate to intrastate and intrastate to interstate commerce; and(6) the points of origin and destination, the number of gallons shipped or transported, the date, the consignee and the consignor, and the kind of diesel fuel that has been diverted.(h) A dealer shall keep a record showing the number of gallons of:(1) diesel fuel inventories on hand at the first of each month;(2) all diesel fuel purchased or received, showing the name of the seller and the date of each purchase or receipt;(3) all diesel fuel sold or used, showing the date of the sale or use; and(4) all diesel fuel lost by fire, theft, or accident.(i) An interstate trucker shall keep a record of:(1) the total miles traveled in all states by all vehicles traveling into or from this state and the total quantity of diesel fuel consumed in those vehicles; and(2) the total miles traveled in this state and the total quantity of diesel fuel purchased and delivered into the fuel supply tanks of motor vehicles in this state.(j) An aviation fuel dealer shall keep a record showing the number of gallons of:(1) all diesel fuel inventories on hand at the first of each month;(2) all diesel fuel purchased or received, showing the name of the seller and the date of each purchase or receipt;(3) all diesel fuel sold or used in aircraft or aircraft servicing equipment; and(4) all diesel fuel lost by fire, theft, or accident.(k) The records of an aviation fuel dealer made under Subsection (j)(3) must show:(1) the name of the purchaser or user of diesel fuel;(2) the date of the sale or use of diesel fuel; and(3) the registration or "N" number of the airplane or a description or number of the aircraft or a description or number of the aircraft servicing equipment in which diesel fuel is used.(l) A dyed diesel fuel bonded user shall keep a record showing the number of gallons of:(1) dyed and undyed diesel fuel inventories on hand at the first of each month;(2) dyed and undyed diesel fuel purchased or received, showing the name of the seller and the date of each purchase or receipt;(3) dyed and undyed diesel fuel delivered into the fuel supply tanks of motor vehicles;(4) dyed and undyed diesel fuel used in off-highway equipment or for other nonhighway purposes; and(5) dyed and undyed diesel fuel lost by fire, theft, or accident.(m) The comptroller may require selective schedules from a supplier, permissive supplier, distributor, importer, exporter, blender, terminal operator, motor fuel transporter, dealer, aviation fuel dealer, dyed diesel fuel bonded user, and interstate trucker for any purchase, sale, or delivery of diesel fuel if the schedules are not inconsistent with the requirements of this chapter.(n) The records required by this section must be kept until the fourth anniversary of the date they are created and are open to inspection at all times by the comptroller and the attorney general.(o) In addition to the records specifically required by this chapter, a license holder, a dealer, or a person required to hold a license shall keep any other record required by the comptroller.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 25, eff. September 1, 2009.

Sec. 162.217. INFORMATION REQUIRED ON SUPPLIER'S AND PERMISSIVE SUPPLIER'S RETURN; CREDITS AND ALLOWANCES. (a) The monthly return and supplements of each supplier and permissive supplier shall contain for the period covered by the return:(1) the number of net gallons of diesel fuel received by the supplier or permissive supplier during the month, sorted by product code, seller, point of origin, destination state, carrier, and receipt date;(2) the number of net gallons of diesel fuel removed at a terminal rack during the month from the account of the supplier, sorted by product code, person receiving the diesel fuel, terminal code, and carrier;(3) the number of net gallons of diesel fuel removed during the month for export, sorted by product code, person receiving the diesel fuel, terminal code, destination state, and carrier;(4) the number of net gallons of diesel fuel removed during the month from a terminal located in another state for conveyance to this state, as indicated on the shipping document for the diesel fuel, sorted by product code, person receiving the diesel fuel, terminal code, and carrier;(5) the number of net gallons of diesel fuel the supplier or permissive supplier sold during the month in transactions exempt under Section 162.204, sorted by product code, carrier, purchaser, and terminal code;(6) the number of net gallons of diesel fuel sold in the bulk transfer/terminal system in this state to any person not holding a supplier's or permissive supplier's license; and(7) any other information required by the comptroller.(b) A supplier or permissive supplier that timely pays the tax to this state may deduct from the amount of tax due a collection allowance equal to two percent of the amount of tax payable to this state.(c) A supplier or permissive supplier may take a credit for any taxes that were not remitted in a previous period to the supplier or permissive supplier by a licensed distributor or licensed importer as required by Section 162.214. The supplier or permissive supplier is eligible to take this credit if the comptroller is notified of the default within 15 days after the default occurs. If a license holder pays to a supplier or permissive supplier the tax owed, but the payment occurs after the supplier or permissive supplier has taken a credit on its return, the supplier or permissive supplier shall remit the payment to the comptroller with the next monthly return after receipt of the tax, plus a penalty of 10 percent of the amount of unpaid taxes and interest at the rate provided by Section 111.060 beginning on the date the credit is taken.(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 552, Sec. 5, eff. June 19, 2009.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 552, Sec. 4, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 552, Sec. 5, eff. June 19, 2009.

Sec. 162.218. DUTIES OF SELLER OF DIESEL FUEL. (a) A seller who receives or collects tax holds the amount received or collected in trust for the benefit of this state and has a fiduciary duty to remit to the comptroller the amount of tax received or collected.(b) A seller shall furnish the purchaser with an invoice, bill of lading, or other documentation as evidence of the number of gallons received by the purchaser.(c) A seller who receives a payment of tax may not apply the payment of tax to a debt that the person making the payment owes for diesel fuel purchased from the seller.(d) A person required to receive or collect a tax under this chapter is liable for and shall pay the tax in the manner provided by this chapter.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 26, eff. September 1, 2009.

Sec. 162.219. INFORMATION REQUIRED ON DISTRIBUTOR'S RETURN. The monthly return and supplements of each distributor shall contain for the period covered by the return:(1) the number of net gallons of diesel fuel received by the distributor during the month, sorted by product code, seller, point of origin, destination state, carrier, and receipt date;(2) the number of net gallons of diesel fuel removed at a terminal rack by the distributor during the month, sorted by product code, seller, terminal code, and carrier;(3) the number of net gallons of diesel fuel removed by the distributor during the month for export, sorted by product code, terminal code, bulk plant address, destination state, and carrier;(4) the number of net gallons of diesel fuel removed by the distributor during the month from a terminal located in another state for conveyance to this state, as indicated on the shipping document for the diesel fuel, sorted by product code, seller, terminal code, bulk plant address, and carrier;(5) the number of net gallons of diesel fuel the distributor sold during the month in transactions exempt under Section 162.204, dyed diesel fuel sold to a purchaser under a signed statement, or dyed diesel fuel sold to a dyed diesel fuel bonded user, sorted by product code and by the entity receiving the diesel fuel; and(6) any other information required by the comptroller.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.220. INFORMATION REQUIRED ON IMPORTER'S RETURN; ALLOWANCES. (a) The monthly return and supplements of an importer shall contain for the period covered by the return:(1) the number of net gallons of imported diesel fuel acquired from a supplier or permissive supplier who collected the tax due this state on the diesel fuel;(2) the number of net gallons of imported diesel fuel acquired from a person who did not collect the tax due to this state on the diesel fuel, listed by product code, source state, person, and terminal;(3) the number of net gallons of imported diesel fuel acquired from a bulk plant outside this state, listed by bulk plant name, address, and product code; and(4) any other information required by the comptroller.(b) An importer of diesel fuel that timely files a return and payment may deduct from the amount of tax payable with the return a collection allowance equal to two percent of the amount of tax payable to this state.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.221. INFORMATION REQUIRED ON TERMINAL OPERATOR'S RETURN. (a) A terminal operator shall file with the comptroller a monthly information return and supplement showing the amount of diesel fuel received and removed from the terminal during the month. The return also shall contain the following summary information:(1) the beginning and ending inventory that relates to the applicable reporting month;(2) the number of net gallons of diesel fuel received in inventory at the terminal during the month;(3) the number of net gallons of diesel fuel removed from inventory at the terminal during the month; and(4) any other summary information required by the comptroller.(b) The comptroller may accept the Federal ExSTARS terminal operator report provided to the Internal Revenue Service instead of the required state terminal operator report.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.222. INFORMATION REQUIRED ON MOTOR FUEL TRANSPORTER'S RETURN. The quarterly return and supplements of a motor fuel transporter shall contain for the period covered by the return:(1) the name, license number, and terminal control number of each person or terminal from whom the transporter received diesel fuel outside this state for delivery in this state, the gross gallons of diesel fuel received, the date the diesel fuel was received, the product code, and the name and license number of the purchaser of the diesel fuel;(2) the name, license number, and terminal control number of each person or terminal from whom the transporter received diesel fuel in this state for delivery outside this state, the gross gallons of diesel fuel delivered, the date the diesel fuel was delivered, the product code, and the destination state of the diesel fuel; and(3) any other information required by the comptroller.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.223. INFORMATION REQUIRED ON EXPORTER'S RETURN AND PAYMENT OF TAX ON IMPORTS. The monthly return and supplements of an exporter shall contain for the period covered by the return:(1) the number of net gallons of diesel fuel acquired from a supplier and exported during the month, including supplier name, terminal control number, and product code;(2) the number of net gallons of diesel fuel acquired from a bulk plant and exported during the month, including bulk plant name and product code;(3) the number of net gallons of diesel fuel acquired from a source other than a supplier or bulk plant and exported during the month, including the name of the source from which the diesel fuel was acquired and the name and address of the person receiving the diesel fuel;(4) the destination state of the diesel fuel exported during the month; and(5) any other information the comptroller requires.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 27, eff. September 1, 2009.

Sec. 162.224. INFORMATION REQUIRED ON BLENDER'S RETURN. The monthly return and supplements of each blender shall contain for the period covered by the return:(1) the number of net gallons of diesel fuel received by the blender during the month, sorted by product code, seller, point of origin, carrier, and receipt date;(2) the number of net gallons of product blended with diesel fuel during the month, sorted by product code, type of blending agent if no product code exists, seller, and carrier;(3) the number of net gallons of blended diesel fuel sold during the month and the license number or name and address of the entity receiving the blended diesel fuel; and(4) any other information required by the comptroller.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.225. INFORMATION REQUIRED ON INTERSTATE TRUCKER'S RETURN. The quarterly return and supplements of each interstate trucker shall contain for the period covered by the return:(1) the total miles traveled in all states by all vehicles traveling into or from this state and the total quantity of diesel fuel consumed in those vehicles;(2) the total miles traveled in this state and the total quantity of diesel fuel purchased and delivered into the fuel supply tanks of motor vehicles in this state; and(3) any other information required by the comptroller.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.226. INFORMATION REQUIRED ON DYED DIESEL FUEL BONDED USER'S RETURN. The quarterly return and supplements of each dyed diesel fuel bonded user shall contain for the period covered by the return:(1) the number of net gallons of tax-free dyed diesel fuel received by the dyed diesel fuel bonded user during the quarter, sorted by product code and receipt date;(2) the number of net gallons of dyed diesel fuel used by the dyed diesel fuel bonded user during the quarter, sorted by product code; and(3) any other information required by the comptroller.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.227. REFUND OR CREDIT FOR CERTAIN TAXES PAID. (a) A license holder may take a credit on a return for the period in which the sale occurred if the license holder paid tax on the purchase of diesel fuel and subsequently resells the diesel fuel without collecting the tax to:(1) the United States government for its exclusive use, provided that a credit is not allowed for gasoline used by a person operating under a contract with the United States;(2) a public school district in this state for the district's exclusive use;(3) an exporter licensed under this subchapter if the seller is a licensed supplier or distributor and the exporter subsequently exports the diesel fuel to another state;(4) a licensed aviation fuel dealer if the seller is a licensed distributor; or(5) a commercial transportation company or a metropolitan rapid transit authority operating under Chapter 451, Transportation Code, that provides public school transportation services to a school district under Section 34.008, Education Code, and that uses the diesel fuel exclusively to provide those services.(b) For truck or railcar movements between licensed suppliers or licensed permissive suppliers in which the diesel fuel removed from the first terminal comes to rest in the second terminal and tax was paid on the first removal, the license holder who receives the diesel fuel in the second terminal may take the credit.(c) A license holder may take a credit on a return for the period in which the purchase occurred, and a person who does not hold a license under this subchapter, other than a license as an aviation fuel dealer, may file a refund claim with the comptroller if the license holder or person paid tax on diesel fuel and the license holder or person:(1) is the United States government and the diesel fuel is for its exclusive use, provided that a credit or refund is not allowed for diesel fuel used by a license holder or person operating under a contract with the United States;(2) is a public school district in this state and the diesel fuel is for the district's exclusive use;(3) is a commercial transportation company that provides public school transportation services to a school district under Section 34.008, Education Code, and the diesel fuel is used exclusively to provide those services; or(4) is a licensed aviation fuel dealer who delivers the diesel fuel into the fuel supply tanks of aircraft or aircraft servicing equipment.(c-1) A license holder may take a credit on a return for the period in which the purchase occurred, and a person who does not hold a license under this subchapter may file a refund claim with the comptroller, if the license holder or person paid tax on diesel fuel and the diesel fuel is used in this state:(1) as a feedstock in the manufacturing of tangible personal property for resale not as a motor fuel; or(2) in a medium for the removal of drill cuttings from a well bore in the production of oil or gas.(c-2) A license holder may take a credit on a return for the period in which the purchase occurred, and a person who does not hold a license may file a refund claim with the comptroller, if:(1) the license holder or person paid tax on diesel fuel;(2) the diesel fuel is used in this state by movable specialized equipment used in oil field well servicing; and(3) the person who purchased the diesel fuel has received or is eligible to receive a federal diesel fuel tax refund under the Internal Revenue Code of 1986 for the diesel fuel used by movable specialized equipment used in oil field well servicing.(d) A license holder may take a credit on a return for the period in which the purchase occurred if the license holder paid tax on the diesel fuel and the license holder is a licensed interstate trucker who uses the diesel fuel outside this state in commercial vehicles operated under an interstate trucker license, provided that a credit or refund claimed under this subdivision must be taken or filed within the limitations period as provided by Section 162.230.(e) A person who paid tax on the purchase of diesel fuel may claim a credit or seek a refund with the comptroller if 100 or more gallons of diesel fuel is subsequently exported or lost by fire, theft, or accident. A credit or refund claimed under this subsection must be taken or filed within the limitations period provided by Section 162.230.(f) A transit company who paid tax on the purchase of diesel fuel may seek a refund with the comptroller of one-half of one cent per gallon for diesel fuel used in transit vehicles.(f-1) A volunteer fire department exempt from the tax imposed under this subchapter that paid tax on the purchase of diesel fuel is entitled to a refund of the tax paid, and the volunteer fire department may file a refund claim with the comptroller for that amount.(g) The right to receive a refund or take a credit under this section is not assignable.(h) The comptroller may adopt rules specifying procedures and requirements that must be followed to claim a credit or refund under this section.(j) A license holder may take a credit on a return for the tax included in the retail purchase price of diesel fuel for the period in which the purchase occurred when made by one of the following purchasers, if the purchase was made by acceptance of a credit card not issued by the license holder, the credit card issuer did not collect the tax from the purchaser, and the license holder reimbursed the credit card issuer for the amount of tax included in the retail purchase price:(1) the United States government for its exclusive use;(2) a public school district in this state for the district's exclusive use;(3) a commercial transportation company that provides public school transportation services to a public school district under Section 34.008, Education Code, for its exclusive use to provide those services;(4) a nonprofit electric cooperative corporation organized under Chapter 161, Utilities Code; and(5) a nonprofit telephone cooperative corporation organized under Chapter 162, Utilities Code.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 220, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 911, Sec. 3(a), eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 931, Sec. 15, eff. July 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(87), eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 161, Sec. 4, eff. July 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 28, eff. September 1, 2009.

Sec. 162.2275. REFUND FOR CERTAIN METROPOLITAN RAPID TRANSIT AUTHORITIES. (a) Except as otherwise provided by this section, a metropolitan rapid transit authority operating under Chapter 451, Transportation Code, that is a party to a contract governed by Section 34.008, Education Code, is entitled to a refund of taxes paid under this subchapter for diesel fuel used to provide services under the contract and may file a refund claim with the comptroller for the amount of those taxes.(b) The refund claim under Subsection (a) must contain information regarding:(1) vehicle mileage;(2) hours of service provided;(3) fuel consumed;(4) the total number of student passengers per route; and(5) the total number of non-student passengers per route.(c) If in any month of a school year the number of non-student passengers is greater than five percent of the total passengers for any single route under a contract governed by Section 34.008, Education Code, the metropolitan rapid transit authority is not entitled to a refund of taxes paid under this subchapter for the route for that month.(d) A metropolitan rapid transit authority that requests a refund under this section shall maintain all supporting documentation relating to the refund until the sixth anniversary of the date of the request.

Added by Acts 2007, 80th Leg., R.S., Ch. 931, Sec. 16, eff. July 1, 2007.

Sec. 162.228. REFUND FOR BAD DEBTS; CREDIT FOR NONPAYMENT. (a) A licensed distributor may file a refund claim with the comptroller if:(1) the distributor has paid the taxes imposed by this subchapter on diesel fuel sold on account;(2) the distributor determines that the account is uncollectible and worthless; and(3) the account is written off as a bad debt on the accounting books of the distributor.(b) A licensed supplier or permissive supplier may take a credit on the monthly report to be filed with the comptroller if:(1) on a previous report, the supplier or permissive supplier paid the taxes imposed by this subchapter on diesel fuel sold on account;(2) the person to whom the supplier or permissive supplier sold the diesel fuel has not remitted the tax to the supplier or permissive supplier; and(3) at the time of the transaction, the person to whom the supplier or permissive supplier sold the diesel fuel held a license issued by the comptroller.(c) The return on which the refund is claimed or the credit is taken must state, if applicable, the license number of the person whose account has been written off as a bad debt, or who failed to remit the tax, and any other information required by the comptroller. The amount of the refund or credit that may be claimed under Subsection (a) or (b) may equal but may not exceed the amount of taxes paid on the diesel fuel to which the written-off account or unpaid taxes apply.(d) If, after a refund is received under Subsection (a) or a credit is taken under Subsection (b), the account on which the refund or credit was based is paid, or if the comptroller otherwise determines that the refund or credit was not authorized by Subsection (a) or (b), the unpaid taxes shall be paid by the distributor receiving the refund or the supplier or permissive supplier taking the credit, plus a penalty of 10 percent of the amount of the unpaid taxes and interest at the rate provided by Section 111.060 beginning on the day the refund was issued.(e) This section does not apply to a sale of diesel fuel that is delivered into the fuel supply tank of a motor vehicle or motorboat and for which payment is made through the use and acceptance of a credit card.(f) A refund under this section must be claimed at the time the account is written off as a bad debt, but may only be claimed before the expiration of the applicable limitation period as provided by Chapter 111.(g) The comptroller may take action against a person in relation to whom a distributor, supplier, or permissive supplier has made a refund claim or taken a credit for collection of the tax owed and for penalty and interest as provided by Chapter 111.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.229. CLAIMS FOR REFUNDS. (a) A refund claim must be filed on a form provided by the comptroller, be supported by the original invoice issued by the seller, and contain:(1) the stamped or preprinted name and address of the seller;(2) the name of the purchaser;(3) the date of delivery of the diesel fuel;(4) the date of the issuance of the invoice, if different from the date of fuel delivery;(5) the number of gallons of diesel fuel delivered;(6) the amount of tax, either separately stated from the selling price or stated with a notation that the selling price includes the tax; and(7) the type of vehicle or equipment into which the fuel is delivered.(b) The purchaser must obtain the original invoice from the seller of diesel fuel not later than the 30th day after the date the diesel fuel is delivered to the purchaser. If the delivery of diesel fuel is made through an automated method in which the purchase is automatically applied to the purchaser's account, one invoice may be issued at the time of billing that covers multiple purchases made during a 30-day billing cycle.(c) A distribution log filed with the comptroller to support the number of gallons of diesel fuel removed from a bulk user's own bulk storage must contain the name and address of the bulk user making the delivery stamped or preprinted on the log and, for each individual delivery from the bulk storage:(1) the date of delivery;(2) the number of gallons of diesel fuel delivered;(3) the signature of the bulk user; and(4) the type or description of off-highway equipment into which the diesel fuel was delivered, or the type of licensed motor vehicle into which the diesel fuel was delivered, including the state highway license plate number or vehicle identification number and odometer or hubmeter reading.(d) A distributor or person who does not hold a license who files a valid refund claim with the comptroller shall be paid by a warrant issued by the comptroller. For purposes of this section, a distributor meets the requirement of filing a valid refund claim if the distributor designates the gallons of diesel fuel sold or used that are the subject of the refund claim on the monthly report submitted by the distributor to the comptroller.(e) A person who files a claim for a tax refund on diesel fuel used for a purpose for which a tax refund is not authorized or who files an invoice supporting a refund claim on which the date, figures, or any material information has been falsified or altered forfeits the person's right to the entire amount of the refund claim filed unless the claimant provides proof satisfactory to the comptroller that the incorrect refund claim filed was due to a clerical or mathematical calculation error.(f) After examination of the refund claim, the comptroller, before issuing a refund warrant, shall deduct from the amount of the refund the two percent deducted originally by the license holder on the first sale or distribution of the diesel fuel.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.230. WHEN DIESEL FUEL TAX REFUND OR CREDIT MAY BE FILED. (a) Except as otherwise provided by this section, a claim for a refund must be filed with the comptroller before the first anniversary of the first day of the calendar month following the purchase, use, delivery, or export, or loss by fire, theft, or accident of diesel fuel, whichever period expires latest.(b) If the amount of credit that an interstate trucker is entitled to take under Section 162.227 exceeds the amount of tax due on that reporting period, the excess credit amount may be claimed on any of the three successive quarterly returns following the period in which the credit was established or the interstate trucker may file a refund claim with the comptroller on or before the due date of the third successive quarterly return following the period in which the credit was established. A credit that is not claimed within the period prescribed by this subsection expires.(c) If the comptroller assesses a supplier or permissive supplier for a tax-free sale that is taxable, and the supplier or permissive supplier subsequently collects the tax from the purchaser, the purchaser may file a refund claim before the first anniversary of the date the supplier's or permissive supplier's deficiency assessment becomes final if the purchaser used the diesel fuel in an exempt manner.(d) A supplier, permissive supplier, distributor, importer, exporter, or blender that determines taxes were erroneously reported and remitted or that paid more taxes than were due to this state because of a mistake of fact or law may take a credit on the monthly tax report on which the error has occurred and tax payment made to the comptroller. The credit must be taken before the expiration of the applicable period of limitation as provided by Chapter 111.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 29, eff. September 1, 2009.

Sec. 162.231. NOTICE REGARDING DYED DIESEL FUEL. A notice stating "DYED DIESEL FUEL, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE" must be:(1) provided by a licensed supplier, permissive supplier, or distributor to a person who receives dyed diesel fuel;(2) provided by a seller of dyed diesel fuel to the person's buyers; and(3) posted by a seller on a retail pump or bulk plant at which the person sells dyed diesel fuel for use by the person's buyers.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.232. DYED DIESEL FUEL NOTICE REQUIRED ON SHIPPING DOCUMENTS, BILLS OF LADING, AND INVOICES. The form of notice required by Sections 162.231(1) and (2) must be provided when the dyed diesel fuel is removed or sold and must appear on each shipping document, bill of lading, cargo manifest, and invoice accompanying the sale or removal of the dyed diesel fuel.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.233. UNAUTHORIZED SALE OR USE OF DYED DIESEL FUEL. (a) A person may not sell or hold for sale dyed diesel fuel for any use that the person knows or has reason to know is a taxable use of the diesel fuel.(b) A person may not use or hold for use dyed diesel fuel for a use other than a nontaxable use if the person knows or has reason to know that the diesel fuel is dyed diesel fuel.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.234. ALTERATION OF DYE OR MARKER IN DYED DIESEL FUEL PROHIBITED. A person, with the intent to evade payment of tax, may not alter or attempt to alter the strength or composition of a dye or marker in dyed diesel fuel.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.235. USE OF DYED FUEL PROHIBITED. (a) A person may not operate a motor vehicle on a public highway in this state with taxable motor fuel that contains dye in the fuel supply tank of the motor vehicle.(b) This section does not apply to a use of dyed fuel that is lawful under the Internal Revenue Code and implementing regulations, including use in state and local government vehicles or buses, unless otherwise prohibited by this chapter.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

SUBCHAPTER D. LIQUEFIED GAS TAXSec. 162.301. TAX IMPOSED; RATE. (a) A tax is imposed on the use of liquefied gas for the propulsion of motor vehicles on the public highways of this state.(b) The liquefied gas tax rate is 15 cents a gallon.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.302. PAYMENT OF TAX. (a) A person using a liquefied gas-propelled motor vehicle, including a motor vehicle equipped to use liquefied gas interchangeably with another motor fuel, that is required to be licensed in this state for use on the public highways of this state shall prepay the liquefied gas tax to the comptroller on an annual basis. A person holding a motor vehicle dealer's liquefied gas tax decal or an interstate trucker whose vehicle is registered in this state but may operate in other states under a multistate tax agreement shall pay the tax to a licensed dealer at the time the fuel is delivered into the fuel supply tank of a motor vehicle.(b) An interstate trucker operating a motor vehicle licensed in a base state other than this state and any other out-of-state user shall pay the excise tax on delivery of the liquefied gas into the fuel supply tanks of a motor vehicle.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.3021. SCHOOL DISTRICT TRANSPORTATION AND COUNTY EXEMPTION. (a) The tax imposed by this subchapter does not apply to the sale of liquefied petroleum gas to a public school district or county in this state or to the use of liquefied petroleum gas by a public school district or county in this state. A motor vehicle that uses liquefied petroleum gas and that is operated by a public school district or county in this state is not required to have a liquefied gas tax decal or a special use liquefied gas tax decal.(b) Subject to Section 162.3022, the tax imposed by this subchapter does not apply to the sale of liquefied petroleum gas to a commercial transportation company or a metropolitan rapid transit authority operating under Chapter 451, Transportation Code, that uses the gas exclusively to provide public school transportation services to a school district under Section 34.008, Education Code, or to the use of liquefied petroleum gas by that company for that purpose. A motor vehicle that uses liquefied petroleum gas and that is owned by a commercial transportation company or a metropolitan rapid transit authority operating under Chapter 451, Transportation Code, and used exclusively to provide public school transportation services to a school district under Section 34.008, Education Code, is not required to have a liquefied gas tax decal or a special use liquefied gas tax decal.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 931, Sec. 17, eff. July 1, 2007.

Sec. 162.3022. EXCLUSIVE USE FOR CERTAIN METROPOLITAN RAPID TRANSIT AUTHORITIES. (a) This section applies to a metropolitan rapid transit authority operating under Chapter 451, Transportation Code, that is a party to a contract governed by Section 34.008, Education Code, that is not required under Section 162.3021 to have a liquefied gas tax decal or a special use liquefied gas tax decal for liquefied gas used to provide services under the contract.(b) If in any month of a school year the number of non-student passengers is greater than five percent of the total passengers for any single route under a contract governed by Section 34.008, Education Code, the metropolitan rapid transit authority is liable for the tax under this subchapter in an amount that is prorated for that month.(c) The metropolitan rapid transit authority shall maintain the following supporting documentation relating to the services provided under the contract until the sixth anniversary of the date of the services provided:(1) vehicle mileage;(2) hours of service provided;(3) fuel consumed;(4) the total number of student passengers per route; and(5) the total number of non-student passengers per route.(d) The comptroller may adopt rules to implement this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 931, Sec. 18, eff. July 1, 2007.

Sec. 162.303. LICENSE; APPLICATION; DISPLAY. (a) A dealer who sells taxable liquefied gas, an interstate trucker, a liquefied gas tax decal user, or a motor vehicle dealer's liquefied gas tax decal license holder shall file an application with the comptroller for the kind and class of a nonassignable license required by this subchapter.(b) An application for a license must be filed on a form provided by the comptroller showing the kind and class of license desired, the odometer reading of a Class A through F motor vehicle, and other information required by the comptroller.(c) A license shall be posted in a conspicuous place or kept available for inspection at the principal place of business of the owner. A license holder shall reproduce the license and keep a copy on display at each additional place of business from which liquefied gas is sold, delivered, or used in motor vehicles. A person holding an interstate trucker's license shall reproduce the license and carry a copy with each motor vehicle being operated into or from this state. The liquefied gas tax decal user shall affix the decal in the lower right corner of the front windshield of the passenger side of the vehicle.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.304. DEALER'S LICENSE. A dealer's license authorizes a dealer to collect and remit taxes on liquefied gas delivered into the fuel supply tanks of motor vehicles displaying an out-of-state license plate, the motor vehicle of an interstate trucker licensed under an agreement entered into under Section 162.003, or a motor vehicle displaying a motor vehicle dealer's liquefied gas tax decal.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1, 2004.

Sec. 162.305. LIQUEFIED GAS TAX DECAL LICENSE. (a) A user of liquefied gas for the propulsion of a motor vehicle on the public highways of this state shall pay in advance annually on each motor vehicle owned, operated, and licensed in this state by that person a tax based on the registered gross weight and mileage driven the previous year in the following schedule:

Less

5,000

10,000

15,000

than

to

to

miles

5,000

9,999

14,999

and

miles

miles

miles

over

Class A: Less than

4,000 pounds

$ 30

$ 60

$ 90

$120

Class B: 4001 to

10,000 pounds

42

84

126

168

Class C: 10,001 to

15,000 pounds

48

96

144

192

Class D: 15,001 to

27,500 pounds

84

168

252

336

Class E: 27,501 to

43,500 pounds

126

252

378

504

Class F: 43,501 pounds

and over

186

372

558

744

(b) The first issuance of a liquefied gas tax decal for a Class

A through F motor vehicle shall be issued on a basis of estimated

miles that will be driven during the one-year period following

the date of issuance of the decal.

(c) The following special-use liquefied gas tax decal and tax

shall be required for the types of vehicles described below:

Class T: Transit carrier vehicles operated by a transit

company--$444

(d) An entity holding a registration under Chapter 503,

Transportation Code, may obtain a decal for each liquefied

gas-powered motor vehicle held for sale or resale and pay the tax

per gallon to a licensed dealer on each delivery of liquefied gas

into the fuel supply tank of the motor vehicle.

(e) An interstate trucker is not required to prepay the tax

under Subsection (a) for a motor vehicle operated for commercial

purposes and described by Section 162.001(36).

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1,

2004.

Sec. 162.306. INTERSTATE TRUCKER'S LICENSE. An interstate

trucker's license authorizes a person who imports liquefied gas

into this state in the fuel supply tanks of a motor vehicle owned

or operated for commercial purposes and described by Section

162.001(36) to report and pay the tax due and to make sales or

distributions in this state from the vehicle's cargo tanks, but a

delivery may not be made in this state into the fuel supply tanks

of motor vehicles that do not bear a current liquefied gas tax

decal without first obtaining the required dealer's license to

make taxable sales.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1,

2004.

Sec. 162.307. LICENSES: PERIODS OF VALIDITY. (a) A dealer's

license is permanent and valid during the period the license

holder furnishes timely reports as required or until the license

is surrendered by the holder or canceled by the comptroller.

(b) An interstate trucker's license is valid from the date of

its issuance through December 31 of each calendar year or until

the license is surrendered by the holder or canceled by the

comptroller. The comptroller may renew the license for each

ensuing calendar year if the license holder furnishes timely

reports as required.

(c) A liquefied gas tax decal license is valid from the date of

its initial issuance through the last day of the same month of

the year following the year it was issued unless the motor

vehicle for which the tax is prepaid is sold or is no longer used

on a public highway. After its initial issuance, a liquefied gas

tax decal license shall be issued annually and is valid for one

year from the date of its issuance unless the motor vehicle for

which the tax is prepaid is sold or is no longer used on the

public highway. A liquefied gas tax decal license holder must

apply for a new license each year. The ending odometer reading

must be provided on the renewal application. In the absence of an

ending odometer reading, the previous year's mileage of the motor

vehicle shall be presumed to be at least 15,000 miles.

(d) A motor vehicle dealer's liquefied gas tax decal license

shall be issued annually and is valid from the date of its

issuance through December 31 of each calendar year unless the

motor vehicle is sold, at which time the decal shall be removed

by the dealer from the motor vehicle. A motor vehicle dealer's

liquefied gas tax decal license holder must apply for a new

license each year.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1,

2004.

Sec. 162.308. COMPUTATION OF TAXES; ALLOWANCES. (a) A licensed

dealer or a person required to hold a dealer's license who makes

a sale or delivery of liquefied gas into a fuel supply tank of a

motor vehicle on which the tax is required to be collected is

liable to this state for the tax imposed and shall report and pay

the tax in the manner required by this subchapter.

(b) A licensed interstate trucker shall report and pay to this

state the tax at the rate imposed on each gallon of liquefied gas

delivered by the trucker into the fuel supply tank of a motor

vehicle, unless the tax has been paid to a licensed dealer, and

shall report and pay the tax on each gallon of liquefied gas

imported into this state in the fuel supply tanks of motor

vehicles owned or operated by the trucker and consumed in the

operation of the motor vehicles on the public highways of this

state.

(c) The tax on one percent of the taxable gallons of liquefied

gas sold in this state shall be allocated to the licensed dealer

making the sale for the expense of collecting, accounting for,

reporting, and timely remitting the taxes collected and for

keeping the records. The allocation allowance shall be deducted

by the licensed dealer when paying the tax to this state.

(d) The tax of one-half of one percent of the taxable gallons of

liquefied gas used in this state by persons licensed as

interstate truckers shall be allocated to the interstate trucker

making the use of the liquefied gas for the expense of accounting

for, reporting, and timely remitting the taxes due.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1,

2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1227, Sec. 30, eff. September 1, 2009.

Sec. 162.309. RECORDS. (a) A dealer or a person required to

hold a dealer's license shall keep for four years, open to

inspection at all times by the comptroller and the attorney

general, a complete record of all liquefied gas sold or delivered

for taxable purposes.

(b) An interstate trucker shall keep for four years, open to

inspection by the comptroller and the attorney general, a record

of:

(1) the total miles traveled in all states by all the interstate

trucker's motor vehicles traveling into or from this state and

the total quantity of liquefied gas used in the motor vehicles;

and

(2) the total miles traveled in this state and the total

quantity of liquefied gas purchased in this state, showing both

tax-paid fuel delivered into the fuel supply tanks of motor

vehicles and tax-free fuel delivered into storage facilities in

this state.

(c) Each taxable sale or delivery by a dealer or a person

required to hold a dealer's license of liquefied gas into the

fuel supply tanks of a motor vehicle, including deliveries by

interstate truckers from bulk storage, shall be covered by an

invoice. The invoice must be printed and contain:

(1) the preprinted or stamped name and address of the licensed

dealer or interstate trucker;

(2) the date of the sale or delivery;

(3) the number of gallons sold or delivered;

(4) the mileage recorded on the odometer;

(5) the state and state highway license number;

(6) the signature of the driver of the motor vehicle; and

(7) the amount of tax paid or accounted for stated separately

from the selling price.

(d) The invoice must be carried with the vehicle and will serve

as a trip permit.

(e) A liquefied gas tax decal license holder required to report

beginning and ending odometer readings may deduct the miles

traveled outside this state from the total miles traveled. A

record of miles traveled by the vehicle in states other than this

state must be maintained and submitted with the renewal each

year. A decal may not be renewed for an amount that is less than

the rate for 4,999 miles annually.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1,

2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1227, Sec. 31, eff. September 1, 2009.

Sec. 162.310. REPORTS AND PAYMENTS. (a) A licensed dealer, on

or before the 25th day of the month following the end of each

calendar quarter, shall file a report and remit the amount of tax

due. A licensed dealer who has not made taxable sales during the

reporting period shall file with the comptroller a report that

includes those facts or that information.

(b) Every licensed interstate trucker, on or before the 25th day

of the month following the end of each calendar quarter, shall

file a report and remit the amount of tax due. A report shall be

filed with the comptroller on forms provided for that purpose and

must contain the number of miles traveled in this state, the

number of miles traveled outside this state, and other

information required by the comptroller. An interstate trucker

who is required to file a report under this section and who has

not made interstate trips or used liquefied gas in motor vehicles

in this state during the reporting period shall file with the

comptroller a report that includes those facts or that

information.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1,

2004.

Sec. 162.311. REFUNDS; TRANSFER OF DECALS. (a) If a motor

vehicle bearing a liquefied gas tax decal is sold or transferred,

the seller and purchaser shall promptly notify the comptroller of

the sale or transfer and a new decal shall be issued in the new

purchaser's name.

(b) If a motor vehicle bearing a liquefied gas tax decal is

destroyed or the liquefied gas carburetor system is removed, the

owner is entitled to a refund of the unused portion of the

advance taxes paid for that year. The owner or operator shall

submit to the comptroller an affidavit identifying the vehicle,

the license number of the vehicle, the decal number assigned to

the vehicle, the circumstances entitling the owner to a refund,

and all other information required by the comptroller. On receipt

of the affidavit and when satisfied as to the circumstances, the

comptroller shall refund that portion of the tax payment that

corresponds to the number of complete months remaining in the

year for which the tax has been paid, beginning with the month

following the date on which the vehicle or the liquefied gas

carburetor was no longer used. A refund may not be made if the

use of the vehicle ceased during the last month of the year.

(c) A licensed interstate trucker is entitled to a refund of the

amount of the liquefied gas tax paid under this subchapter on

each gallon of liquefied gas subsequently used outside this

state. On verification by the comptroller that the interstate

trucker's report was timely filed with all information required,

the comptroller shall issue a warrant to the interstate trucker

for the amount of the refund less the one percent deducted

originally by the licensed dealer making the sale. An interstate

trucker who fails to file an interstate trucker report by the

25th day of the month following the end of a calendar quarter

forfeits the right to a refund.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1,

2004.

SUBCHAPTER E. PENALTIES AND OFFENSES

Sec. 162.401. FAILURE TO PAY TAX OR FILE REPORT. (a) If a

person having a license, or a person required to have a license,

fails to file a report as required by this chapter or fails to

pay a tax imposed by this chapter when due, the person forfeits

five percent of the amount due as a penalty, and if the person

fails to file the report or pay the tax within 30 days after the

day on which the tax or report is due, the person forfeits an

additional five percent.

(b) The comptroller may add a penalty of 75 percent of the

amount of taxes, penalties, and interest due if failure to file

the report or pay the tax when it becomes due is attributable to

fraud or an intent to evade the application of this chapter or a

rule adopted under this chapter or Chapter 111.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1,

2004.

Sec. 162.402. PROHIBITED ACTS; CIVIL PENALTIES. (a) A person

forfeits to the state a civil penalty of not less than $25 and

not more than $200 if the person:

(1) refuses to stop and permit the inspection and examination of

a motor vehicle transporting or using motor fuel on demand of a

peace officer or the comptroller;

(2) operates a motor vehicle in this state without a valid

interstate trucker's license or a trip permit when the person is

required to hold one of those licenses or permits;

(3) operates a liquefied gas-propelled motor vehicle that is

required to be licensed in this state, including motor vehicles

equipped with dual carburetion, and does not display a current

liquefied gas tax decal or multistate fuels tax agreement decal;

(4) makes a tax-free sale or delivery of liquefied gas into the

fuel supply tank of a motor vehicle that does not display a

current Texas liquefied gas tax decal;

(5) makes a taxable sale or delivery of liquefied gas without

holding a valid dealer's license;

(6) makes a tax-free sale or delivery of liquefied gas into the

fuel supply tank of a motor vehicle bearing out-of-state license

plates;

(7) makes a delivery of liquefied gas into the fuel supply tank

of a motor vehicle bearing Texas license plates and no Texas

liquefied gas tax decal, unless licensed under a multistate fuels

tax agreement;

(8) transports gasoline or diesel fuel in any cargo tank that

has a connection by pipe, tube, valve, or otherwise with the fuel

injector or carburetor of, or with the fuel supply tank feeding

the fuel injector or carburetor of, the motor vehicle

transporting the product;

(9) sells or delivers gasoline or diesel fuel from any fuel

supply tank connected with the fuel injector or carburetor of a

motor vehicle;

(10) owns or operates a motor vehicle for which reports or

mileage records are required by this chapter without an operating

odometer or other device in good working condition to record

accurately the miles traveled;

(11) furnishes to a licensed supplier or distributor a signed

statement for purchasing diesel fuel tax-free and then uses the

tax-free diesel fuel to operate a diesel-powered motor vehicle on

a public highway;

(12) fails or refuses to comply with or violates a provision of

this chapter;

(13) fails or refuses to comply with or violates a comptroller's

rule for administering or enforcing this chapter;

(14) is an importer who does not obtain an import verification

number when required by this chapter; or

(15) purchases motor fuel for export, on which the tax imposed

by this chapter has not been paid, and subsequently diverts or

causes the motor fuel to be diverted to a destination in this

state or any other state or country other than the originally

designated state or country without first obtaining a diversion

number.

(b) An importer or exporter that violates a requirement of

Section 162.016 is liable to this state for a civil penalty of

$2,000 or five times the amount of the unpaid tax, whichever is

greater, for each violation.

(c) A person receiving motor fuel who accepts a shipping

document that does not conform with the requirements of Section

162.016(a) is liable to this state for a civil penalty of $2,000

or five times the amount of the unpaid tax, whichever is greater,

for each occurrence.

(d) A person who issues a shipping document that does not

conform with the requirements of Section 162.016(a) is liable to

this state for a civil penalty of $2,000 or five times the amount

of the unpaid tax, whichever is greater, for each occurrence.

(e) A person operating a terminal or bulk plant who does not

post notice as required by Section 162.016(i) is liable to this

state for a civil penalty of $100 for each day the notice is not

posted as required by Section 162.016(i).

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1,

2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1227, Sec. 32, eff. September 1, 2009.

Sec. 162.403. CRIMINAL OFFENSES. Except as provided by Section

162.404, a person commits an offense if the person:

(1) refuses to stop and permit the inspection and examination of

a motor vehicle transporting or using motor fuel on the demand of

a peace officer or the comptroller;

(2) is required to hold a valid trip permit or interstate

trucker's license, but operates a motor vehicle in this state

without a valid trip permit or interstate trucker's license;

(3) operates a liquefied gas-propelled motor vehicle that is

required to be licensed in this state, including a motor vehicle

equipped with dual carburetion, and does not display a current

liquefied gas tax decal or multistate fuels tax agreement decal;

(4) transports gasoline or diesel fuel in any cargo tank that

has a connection by pipe, tube, valve, or otherwise with the fuel

injector or carburetor or with the fuel supply tank feeding the

fuel injector or carburetor of the motor vehicle transporting the

product;

(5) sells or delivers gasoline or diesel fuel from a fuel supply

tank that is connected with the fuel injector or carburetor of a

motor vehicle;

(6) owns or operates a motor vehicle for which reports or

mileage records are required by this chapter without an operating

odometer or other device in good working condition to record

accurately the miles traveled;

(7) sells or delivers dyed diesel fuel for the operation of a

motor vehicle on a public highway;

(8) uses dyed diesel fuel for the operation of a motor vehicle

on a public highway except as allowed under Section 162.235;

(9) makes a tax-free sale or delivery of liquefied gas into the

fuel supply tank of a motor vehicle that does not display a

current Texas liquefied gas tax decal;

(10) makes a sale or delivery of liquefied gas on which the

person knows the tax is required to be collected, if at the time

the sale is made the person does not hold a valid dealer's

license;

(11) makes a tax-free sale or delivery of liquefied gas into the

fuel supply tank of a motor vehicle bearing out-of-state license

plates;

(12) makes a delivery of liquefied gas into the fuel supply tank

of a motor vehicle bearing Texas license plates and no Texas

liquefied gas tax decal, unless licensed under a multistate fuels

tax agreement;

(13) refuses to permit the comptroller or the attorney general

to inspect, examine, or audit a book or record required to be

kept by a license holder, other user, or any person required to

hold a license under this chapter;

(14) refuses to permit the comptroller or the attorney general

to inspect or examine any plant, equipment, materials, or

premises where motor fuel is produced, processed, blended,

stored, sold, delivered, or used;

(15) refuses to permit the comptroller, the attorney general, an

employee of either of those officials, a peace officer, an

employee of the Texas Commission on Environmental Quality, or an

employee of the Department of Agriculture to measure or gauge the

contents of or take samples from a storage tank or container on

premises where motor fuel is produced, processed, blended,

stored, sold, delivered, or used;

(16) is a license holder, a person required to be licensed, or

another user and fails or refuses to make or deliver to the

comptroller a report required by this chapter to be made and

delivered to the comptroller;

(17) is an importer who does not obtain an import verification

number when required by this chapter;

(18) purchases motor fuel for export, on which the tax imposed

by this chapter has not been paid, and subsequently diverts or

causes the motor fuel to be diverted to a destination in this

state or any other state or country other than the originally

designated state or country without first obtaining a diversion

number;

(19) conceals motor fuel with the intent of engaging in any

conduct proscribed by this chapter or refuses to make sales of

motor fuel on the volume-corrected basis prescribed by this

chapter;

(20) refuses, while transporting motor fuel, to stop the motor

vehicle the person is operating when called on to do so by a

person authorized to stop the motor vehicle;

(21) refuses to surrender a motor vehicle and cargo for

impoundment after being ordered to do so by a person authorized

to impound the motor vehicle and cargo;

(22) mutilates, destroys, or secretes a book or record required

by this chapter to be kept by a license holder, other user, or

person required to hold a license under this chapter;

(23) is a license holder, other user, or other person required

to hold a license under this chapter, or the agent or employee of

one of those persons, and makes a false entry or fails to make an

entry in the books and records required under this chapter to be

made by the person or fails to retain a document as required by

this chapter;

(24) transports in any manner motor fuel under a false cargo

manifest or shipping document, or transports in any manner motor

fuel to a location without delivering at the same time a shipping

document relating to that shipment;

(25) engages in a motor fuel transaction that requires that the

person have a license under this chapter without then and there

holding the required license;

(26) makes and delivers to the comptroller a report required

under this chapter to be made and delivered to the comptroller,

if the report contains false information;

(27) forges, falsifies, or alters an invoice or shipping

document prescribed by law;

(28) makes any statement, knowing said statement to be false, in

a claim for a tax refund filed with the comptroller;

(29) furnishes to a licensed supplier or distributor a signed

statement for purchasing diesel fuel tax-free and then uses the

tax-free diesel fuel to operate a diesel-powered motor vehicle on

a public highway;

(30) holds an aviation fuel dealer's license and makes a taxable

sale or use of any gasoline or diesel fuel;

(31) fails to remit any tax funds collected or required to be

collected by a license holder, another user, or any other person

required to hold a license under this chapter;

(32) makes a sale of dyed diesel fuel tax-free into a storage

facility of a person who:

(A) is not licensed as a distributor, as an aviation fuel

dealer, or as a dyed diesel fuel bonded user; or

(B) does not furnish to the licensed supplier or distributor a

signed statement prescribed in Section 162.206;

(33) makes a sale of gasoline tax-free to any person who is not

licensed as an aviation fuel dealer;

(34) purchases any motor fuel tax-free when not authorized to

make a tax-free purchase under this chapter;

(35) purchases motor fuel with the intent to evade any tax

imposed by this chapter or accepts a delivery of motor fuel by

any means and does not at the same time accept or receive a

shipping document relating to the delivery;

(36) transports motor fuel for which a cargo manifest or

shipping document is required to be carried without possessing or

exhibiting on demand by an officer authorized to make the demand

a cargo manifest or shipping document containing the information

required to be shown on the manifest or shipping document;

(37) imports, sells, uses, blends, distributes, or stores motor

fuel within this state on which the taxes imposed by this chapter

are owed but have not been first paid to or reported by a license

holder, another user, or any other person required to hold a

license under this chapter;

(38) blends products together to produce a blended fuel that is

offered for sale, sold, or used and that expands the volume of

the original product to evade paying applicable motor fuel taxes;

or

(39) evades or attempts to evade in any manner a tax imposed on

motor fuel by this chapter.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1,

2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1227, Sec. 33, eff. September 1, 2009.

Sec. 162.404. CRIMINAL OFFENSES: SPECIAL PROVISIONS AND

EXCEPTIONS. (a) A person does not commit an offense under

Section 162.403 unless the person intentionally or knowingly

engaged in conduct as the definition of the offense requires,

except that no culpable mental state is required for an offense

under Section 162.403(6).

(b) Each day that a refusal prohibited under Section

162.403(13), (14), or (15) continues is a separate offense.

(c) The prohibition under Section 162.403(32) does not apply to

the tax-free sale or distribution of diesel fuel authorized by

Section 162.204(1), (2), or (3).

(d) The prohibition under Section 162.403(33) does not apply to

the tax-free sale or distribution of gasoline under Section

162.104(1), (2), or (3).

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1,

2004.

Sec. 162.405. CRIMINAL PENALTIES. (a) An offense under Section

162.403(1), (2), (3), (4), (5), (6), or (8) is a Class C

misdemeanor.

(b) An offense under Section 162.403(9), (10), (11), (12), (13),

(14), (15), (16), (17), or (18) is a Class B misdemeanor.

(c) An offense under Section 162.403(19), (20), or (21) is a

Class A misdemeanor.

(d) An offense under Section 162.403(7), (22), (23), (24), (25),

(26), (27), (28), or (29) is a felony of the third degree.

(e) An offense under Section 162.403(30), (31), (32), (33),

(34), (35), (36), (37), (38), or (39) is a felony of the second

degree.

(f) Violations of three or more separate offenses under the

following sections committed pursuant to one scheme or continuous

course of conduct may be considered as one offense and punished

as a felony of the second degree:

(1) Section 162.403(7);

(2) Sections 162.403(13) through (16); or

(3) Sections 162.403(22) through (29).

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1,

2004. Amended by Acts 2003, 78th Leg., ch. 209, Sec. 96, eff.

Jan. 1, 2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1227, Sec. 34, eff. September 1, 2009.

Sec. 162.406. CRIMINAL PENALTIES: CORPORATIONS AND ASSOCIATIONS.

(a) Except as provided by Subsection (b), Subchapter E, Chapter

12, Penal Code, applies to offenses under this chapter committed

by a corporation or association.

(b) The court may not fine a corporation or association under

Section 12.51(c), Penal Code, unless the amount of the fine under

that subsection is greater than the amount that could be fixed by

the court under Section 12.51(b), Penal Code.

(c) In addition to a sentence imposed on a corporation, the

court shall give notice of the conviction to the attorney general

as required by Article 17A.09, Code of Criminal Procedure.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1,

2004.

Sec. 162.407. VENUE OF CRIMINAL PROSECUTIONS. The venue for a

prosecution under this subchapter is in Travis County or in the

county where the offense occurred.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1,

2004.

Sec. 162.408. NEGATION OF EXCEPTION: INFORMATION, COMPLAINT, OR

INDICTMENT. An information, complaint, or indictment charging a

violation of this chapter need not negate an exception to an act

prohibited by this chapter, but the exception may be urged by the

defendant as a defense to the offense charged.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1,

2004.

Sec. 162.409. ISSUANCE OF BAD CHECK TO LICENSED DISTRIBUTOR,

LICENSED SUPPLIER, OR PERMISSIVE SUPPLIER. (a) A person commits

an offense if:

(1) the person issues or passes a check or similar sight order

for the payment of money knowing that the issuer does not have

sufficient funds in or on deposit with the bank or other drawee

for the payment in full of the check or order as well as all

other checks or orders outstanding at the time of issuance;

(2) the payee on the check or order is a licensed distributor,

licensed supplier, or permissive supplier; and

(3) the payment is for an obligation or debt that includes a tax

under this chapter to be collected by the licensed distributor,

licensed supplier, or permissive supplier.

(b) Sections 32.41(b), (c), (d), (e), and (g), Penal Code, apply

to an offense under this section in the same manner as those

provisions are applicable to the offense under Section 32.41(a),

Penal Code.

(c) An offense under this section is a Class C misdemeanor.

(d) A person who makes payment on an obligation or debt that

includes a tax under this chapter and pays with an insufficient

funds check issued to a licensed distributor, licensed supplier,

or permissive supplier may be held liable for a penalty equal to

the total amount of tax not paid to the licensed distributor,

licensed supplier, or permissive supplier.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1,

2004.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1227, Sec. 35, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1227, Sec. 36, eff. September 1, 2009.

Sec. 162.410. ELECTION OF OFFENSES. If a violation of a

criminal offense provision of this chapter by a person

constitutes another offense under the laws of this state, the

state may elect the offense for which it will prosecute the

person.

Added by Acts 2009, 81st Leg., R.S., Ch.

1227, Sec. 37, eff. September 1, 2009.

SUBCHAPTER F. ALLOCATION OF TAXES

Sec. 162.501. TAX ADMINISTRATION FUND. (a) Before any other

allocation of the taxes collected under this chapter is made, one

percent of the gross amount of the taxes shall be deposited in

the state treasury in a special fund, subject to the use of the

comptroller in the administration and enforcement of this

chapter.

(b) The unexpended portion of the special fund shall revert, at

the end of the fiscal year, to the other funds to which revenue

is allocated by this subchapter in proportion to the amounts

originally derived from the respective sources.

(c) In October of each even-numbered year, the comptroller will

report to the legislature on the use of the special fund in the

administration and enforcement of this chapter. The report shall

be reviewed by the state auditor and the Legislative Budget

Board. The report shall include:

(1) the total amount expended from the special fund for

administration and enforcement of motor fuel taxes;

(2) any other uses of the special fund;

(3) the amount of the unexpended portion reverted to other funds

as provided by this chapter;

(4) the methods used by the comptroller to enforce this chapter,

including number of internal auditors, external auditors, and

other full-time employees; and

(5) recommendations for improving and enhancing the collection

of motor fuel taxes in this state.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1,

2004.

Sec. 162.502. ALLOCATION OF UNCLAIMED REFUNDABLE GASOLINE TAXES.

(a) On or before the fifth workday after the end of each month,

the comptroller, after making the deductions for refund purposes,

shall determine as accurately as possible, for the period since

the latest determination under this subsection, the number of

gallons of fuel used in motorboats on which the gasoline tax has

been paid to this state, on which refund of the tax has not been

made, and against which limitation has run for filing claim for

refund of the tax. From the number of gallons so determined the

comptroller shall compute the amount of taxes that would have

been refunded under the law had refund claims been filed in

accordance with the law.

(b) The comptroller shall allocate and deposit these unclaimed

refunds as follows:

(1) 25 percent of the revenues based on unclaimed refunds of

taxes paid on motor fuel used in motorboats shall be deposited to

the credit of the available school fund; and

(2) the remaining 75 percent of the revenue shall be deposited

to the credit of the general revenue fund.

(c) Money deposited to the credit of the general revenue fund

under Subsection (b)(2) may be appropriated only to the Parks and

Wildlife Department for any lawful purpose.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1,

2004.

Sec. 162.5025. ALLOCATION OF OTHER UNCLAIMED REFUNDABLE

NONDEDICATED TAXES. (a) The comptroller by rule shall devise a

method of determining as accurately as possible the:

(1) number of gallons of fuel that are not used to propel a

motor vehicle on the public highways; and

(2) amount of taxes collected under this chapter from fuel that

is not used to propel a motor vehicle on the public highways that

would have been refunded under this chapter if refund claims had

been filed in accordance with this chapter and that is not

subject to allocation under Section 162.502.

(b) The comptroller shall allocate to the general revenue fund

the amount determined under Subsection (a)(2).

(c) The determination and allocation shall be made periodically

as prescribed by rule.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1,

2004.

Sec. 162.503. ALLOCATION OF GASOLINE TAX. On or before the

fifth workday after the end of each month, the comptroller, after

making all deductions for refund purposes and for the amounts

allocated under Sections 162.502 and 162.5025, shall allocate the

net remainder of the taxes collected under Subchapter B as

follows:

(1) one-fourth of the tax shall be deposited to the credit of

the available school fund;

(2) one-half of the tax shall be deposited to the credit of the

state highway fund for the construction and maintenance of the

state road system under existing law; and

(3) from the remaining one-fourth of the tax the comptroller

shall:

(A) deposit to the credit of the county and road district

highway fund all the remaining tax receipts until a total of

$7,300,000 has been credited to the fund each fiscal year; and

(B) after the amount required to be deposited to the county and

road district highway fund has been deposited, deposit to the

credit of the state highway fund the remainder of the one-fourth

of the tax, the amount to be provided on the basis of allocations

made each month of the fiscal year, which sum shall be used by

the Texas Department of Transportation for the construction,

improvement, and maintenance of farm-to-market roads.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1,

2004.

Sec. 162.504. ALLOCATION OF DIESEL FUEL TAX. On or before the

fifth workday after the end of each month, the comptroller, after

making deductions for refund purposes, for the administration and

enforcement of this chapter, and for the amounts allocated under

Section 162.5025, shall allocate the remainder of the taxes

collected under Subchapter C as follows:

(1) one-fourth of the taxes shall be deposited to the credit of

the available school fund; and

(2) three-fourths of the taxes shall be deposited to the credit

of the state highway fund.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1,

2004.

Sec. 162.5045. ALLOCATION OF TAXES PAID ON UNDYED DIESEL FUEL

USED OFF-HIGHWAY. On or before the fifth workday after the end

of each month, the comptroller shall determine as accurately as

possible for the period since the latest determination under this

section the number of gallons of undyed diesel fuel used for

purposes other than to propel a motor vehicle on the public

highways of this state. From the number of gallons so determined,

the comptroller shall compute the amount of taxes that were paid

on that undyed diesel fuel and shall allocate and deposit that

amount to the credit of the general revenue fund.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1,

2004.

Sec. 162.505. ALLOCATION OF LIQUEFIED GAS TAX. On or before the

fifth workday after the end of each month, the comptroller, after

making deductions for refund purposes and for the administration

and enforcement of this chapter, shall allocate the remainder of

the taxes collected under Subchapter D as follows:

(1) one-fourth of the taxes shall be deposited to the credit of

the available school fund; and

(2) three-fourths of the taxes shall be deposited to the credit

of the state highway fund.

Added by Acts 2003, 78th Leg., ch. 199, Sec. 1, eff. Jan. 1,

2004.



CHAPTER 171. FRANCHISE TAX

TAX CODE

TITLE 2. STATE TAXATION

SUBTITLE F. FRANCHISE TAX

CHAPTER 171. FRANCHISE TAX

SUBCHAPTER A. DEFINITIONS; TAX IMPOSED

Sec. 171.0001. GENERAL DEFINITIONS. In this chapter:

(1) "Affiliated group" means a group of one or more entities in

which a controlling interest is owned by a common owner or

owners, either corporate or noncorporate, or by one or more of

the member entities.

(2) "Assigned employee" has the meaning assigned by Section

91.001, Labor Code.

(3) "Banking corporation" means each state, national, domestic,

or foreign bank, whether organized under the laws of this state,

another state, or another country, or under federal law,

including a limited banking association organized under Subtitle

A, Title 3, Finance Code, and each bank organized under Section

25(a), Federal Reserve Act (12 U.S.C. Sections 611-631) (edge

corporations), but does not include a bank holding company as

that term is defined by Section 2, Bank Holding Company Act of

1956 (12 U.S.C. Section 1841).

(4) "Beginning date" means:

(A) for a taxable entity chartered or organized in this state,

the date on which the taxable entity's charter or organization

takes effect; and

(B) for any other taxable entity, the date on which the taxable

entity begins doing business in this state.

(5) "Charter" includes a limited liability company's certificate

of organization, a limited partnership's certificate of limited

partnership, and the registration of a limited liability

partnership.

(6) "Client company" means:

(A) a person that contracts with a license holder under Chapter

91, Labor Code, and is assigned employees by the license holder

under that contract; or

(B) a client of a temporary employment service, as that term is

defined by Section 93.001(2), Labor Code, to whom individuals are

assigned for a purpose described by that subdivision.

(7) "Combined group" means taxable entities that are part of an

affiliated group engaged in a unitary business and that are

required to file a group report under Section 171.1014.

(8) "Controlling interest" means:

(A) for a corporation, either more than 50 percent, owned

directly or indirectly, of the total combined voting power of all

classes of stock of the corporation, or more than 50 percent,

owned directly or indirectly, of the beneficial ownership

interest in the voting stock of the corporation;

(B) for a partnership, association, trust, or other entity other

than a limited liability company, more than 50 percent, owned

directly or indirectly, of the capital, profits, or beneficial

interest in the partnership, association, trust, or other entity;

and

(C) for a limited liability company, either more than 50

percent, owned directly or indirectly, of the total membership

interest of the limited liability company or more than 50

percent, owned directly or indirectly, of the beneficial

ownership interest in the membership interest of the limited

liability company.

(9) "Internal Revenue Code" means the Internal Revenue Code of

1986 in effect for the federal tax year beginning on January 1,

2007, not including any changes made by federal law after that

date, and any regulations adopted under that code applicable to

that period.

(10) "Lending institution" means an entity that makes loans and:

(A) is regulated by the Federal Reserve Board, the Office of the

Comptroller of the Currency, the Federal Deposit Insurance

Corporation, the Commodity Futures Trading Commission, the Office

of Thrift Supervision, the Texas Department of Banking, the

Office of Consumer Credit Commissioner, the Credit Union

Department, or any comparable regulatory body;

(B) is licensed by, registered with, or otherwise regulated by

the Department of Savings and Mortgage Lending;

(C) is a "broker" or "dealer" as defined by the Securities

Exchange Act of 1934 at 15 U.S.C. Section 78c; or

(D) provides financing to unrelated parties solely for

agricultural production.

(11) "Management company" means a corporation, limited liability

company, or other limited liability entity that conducts all or

part of the active trade or business of another entity (the

"managed entity") in exchange for:

(A) a management fee; and

(B) reimbursement of specified costs incurred in the conduct of

the active trade or business of the managed entity, including

"wages and cash compensation" as determined under Sections

171.1013(a) and (b).

(11-a) "Natural person" means a human being or the estate of a

human being. The term does not include a purely legal entity

given recognition as the possessor of rights, privileges, or

responsibilities, such as a corporation, limited liability

company, partnership, or trust.

(12) "Retail trade" means the activities described in Division G

of the 1987 Standard Industrial Classification Manual published

by the federal Office of Management and Budget.

(13) "Savings and loan association" means a savings and loan

association or savings bank, whether organized under the laws of

this state, another state, or another country, or under federal

law.

(13-a) "Security," for purposes of Sections 171.1011(g),

171.1011(g-2), and 171.106(f) only, has the meaning assigned by

Section 475(c)(2), Internal Revenue Code, and includes

instruments described by Sections 475(e)(2)(B), (C), and (D) of

that code.

(14) "Shareholder" includes a limited liability company's member

and a limited banking association's participant.

(15) "Staff leasing services company" means:

(A) a business entity that offers staff leasing services, as

that term is defined by Section 91.001, Labor Code; or

(B) a temporary employment service, as that term is defined by

Section 93.001, Labor Code.

(16) "Total revenue" means the total revenue of a taxable entity

as determined under Section 171.1011.

(17) "Unitary business" means a single economic enterprise that

is made up of separate parts of a single entity or of a commonly

controlled group of entities that are sufficiently

interdependent, integrated, and interrelated through their

activities so as to provide a synergy and mutual benefit that

produces a sharing or exchange of value among them and a

significant flow of value to the separate parts. In determining

whether a unitary business exists, the comptroller shall consider

any relevant factor, including whether:

(A) the activities of the group members are in the same general

line, such as manufacturing, wholesaling, retailing of tangible

personal property, insurance, transportation, or finance;

(B) the activities of the group members are steps in a

vertically structured enterprise or process, such as the steps

involved in the production of natural resources, including

exploration, mining, refining, and marketing; or

(C) the members are functionally integrated through the exercise

of strong centralized management, such as authority over

purchasing, financing, product line, personnel, and marketing.

(18) "Wholesale trade" means the activities described in

Division F of the 1987 Standard Industrial Classification Manual

published by the federal Office of Management and Budget.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 2, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 1, eff. January 1, 2008.

Sec. 171.0002. DEFINITION OF TAXABLE ENTITY. (a) Except as

otherwise provided by this section, "taxable entity" means a

partnership, limited liability partnership, corporation, banking

corporation, savings and loan association, limited liability

company, business trust, professional association, business

association, joint venture, joint stock company, holding company,

or other legal entity. The term includes a combined group. A

joint venture does not include joint operating or co-ownership

arrangements meeting the requirements of Treasury Regulation

Section 1.761-2(a)(3) that elect out of federal partnership

treatment as provided by Section 761(a), Internal Revenue Code.

(b) "Taxable entity" does not include:

(1) a sole proprietorship;

(2) a general partnership:

(A) the direct ownership of which is entirely composed of

natural persons; and

(B) the liability of which is not limited under a statute of

this state or another state, including by registration as a

limited liability partnership;

(3) a passive entity as defined by Section 171.0003; or

(4) an entity that is exempt from taxation under Subchapter B.

(c) "Taxable entity" does not include an entity that is:

(1) a grantor trust as defined by Sections 671 and

7701(a)(30)(E), Internal Revenue Code, all of the grantors and

beneficiaries of which are natural persons or charitable entities

as described in Section 501(c)(3), Internal Revenue Code,

excluding a trust taxable as a business entity pursuant to

Treasury Regulation Section 301.7701-4(b);

(2) an estate of a natural person as defined by Section

7701(a)(30)(D), Internal Revenue Code, excluding an estate

taxable as a business entity pursuant to Treasury Regulation

Section 301.7701-4(b);

(3) an escrow;

(4) a real estate investment trust (REIT) as defined by Section

856, Internal Revenue Code, and its "qualified REIT subsidiary"

entities as defined by Section 856(i)(2), Internal Revenue Code,

provided that:

(A) a REIT with any amount of its assets in direct holdings of

real estate, other than real estate it occupies for business

purposes, as opposed to holding interests in limited partnerships

or other entities that directly hold the real estate, is a

taxable entity; and

(B) a limited partnership or other entity that directly holds

the real estate as described in Paragraph (A) is not exempt under

this subdivision, without regard to whether a REIT holds an

interest in it;

(5) a real estate mortgage investment conduit (REMIC), as

defined by Section 860D, Internal Revenue Code;

(6) a nonprofit self-insurance trust created under Chapter 2212,

Insurance Code, or a predecessor statute;

(7) a trust qualified under Section 401(a), Internal Revenue

Code; or

(8) a trust or other entity that is exempt under Section

501(c)(9), Internal Revenue Code.

(d) An entity that can file as a sole proprietorship for federal

tax purposes is not a sole proprietorship for purposes of

Subsection (b)(1) and is not exempt under that subsection if the

entity is formed in a manner under the statutes of this state,

another state, or a foreign country that limit the liability of

the entity.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 2, eff. January 1, 2008.

Sec. 171.0003. DEFINITION OF PASSIVE ENTITY. (a) An entity is

a passive entity only if:

(1) the entity is a general or limited partnership or a trust,

other than a business trust;

(2) during the period on which margin is based, the entity's

federal gross income consists of at least 90 percent of the

following income:

(A) dividends, interest, foreign currency exchange gain,

periodic and nonperiodic payments with respect to notional

principal contracts, option premiums, cash settlement or

termination payments with respect to a financial instrument, and

income from a limited liability company;

(B) distributive shares of partnership income to the extent that

those distributive shares of income are greater than zero;

(C) capital gains from the sale of real property, gains from the

sale of commodities traded on a commodities exchange, and gains

from the sale of securities; and

(D) royalties, bonuses, or delay rental income from mineral

properties and income from other nonoperating mineral interests;

and

(3) the entity does not receive more than 10 percent of its

federal gross income from conducting an active trade or business.

(a-1) In making the computation under Subsection (a)(3), income

described by Subsection (a)(2) may not be treated as income from

conducting an active trade or business.

(b) The income described by Subsection (a)(2) does not include:

(1) rent; or

(2) income received by a nonoperator from mineral properties

under a joint operating agreement if the nonoperator is a member

of an affiliated group and another member of that group is the

operator under the same joint operating agreement.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 2, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 3, eff. January 1, 2008.

Sec. 171.0004. DEFINITION OF CONDUCTING ACTIVE TRADE OR

BUSINESS. (a) The definition in this section applies only to

Section 171.0003.

(b) An entity conducts an active trade or business if:

(1) the activities being carried on by the entity include one or

more active operations that form a part of the process of earning

income or profit; and

(2) the entity performs active management and operational

functions.

(c) Activities performed by the entity include activities

performed by persons outside the entity, including independent

contractors, to the extent the persons perform services on behalf

of the entity and those services constitute all or part of the

entity's trade or business.

(d) An entity conducts an active trade or business if assets,

including royalties, patents, trademarks, and other intangible

assets, held by the entity are used in the active trade or

business of one or more related entities.

(e) For purposes of this section:

(1) the ownership of a royalty interest or a nonoperating

working interest in mineral rights does not constitute conduct of

an active trade or business;

(2) payment of compensation to employees or independent

contractors for financial or legal services reasonably necessary

for the operation of the entity does not constitute conduct of an

active trade or business; and

(3) holding a seat on the board of directors of an entity does

not by itself constitute conduct of an active trade or business.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 2, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 4, eff. January 1, 2008.

Sec. 171.001. TAX IMPOSED. (a) A franchise tax is imposed on

each taxable entity that does business in this state or that is

chartered or organized in this state.

(b) The tax imposed under this chapter extends to the limits of

the United States Constitution and the federal law adopted under

the United States Constitution.

(c) The tax imposed under this section or Section 171.0011 is

not imposed on an entity if, during the period on which the

report is based, the entity qualifies as a passive entity as

defined by Section 171.0003.

Acts 1981, 67th Leg., p. 1691, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 901, Sec. 53(a), eff.

Aug. 26, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 8.01,

eff. Jan. 1, 1992; Acts 1993, 73rd Leg., ch. 765, Sec. 7, eff.

Aug. 30, 1993; Acts 1995, 74th Leg., ch. 914, Sec. 12, eff. Sept.

1, 1995; Acts 1995, 74th Leg., ch. 1002, Sec. 1, eff. Jan. 1,

1996; Acts 1997, 75th Leg., ch. 1185, Sec. 1, eff. Jan. 1, 1998;

Acts 1999, 76th Leg., ch. 184, Sec. 1, eff. Jan. 1, 2000; Acts

2003, 78th Leg., ch. 209, Sec. 31, 32, eff. Oct. 1, 2003.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 2, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 5, eff. January 1, 2008.

Sec. 171.0011. ADDITIONAL TAX. (a) Except as provided by

Section 171.001(c), an additional tax is imposed on a taxable

entity that for any reason becomes no longer subject to the tax

imposed under this chapter.

(b) The additional tax is equal to the appropriate rate under

Section 171.002 of the taxable entity's taxable margin computed

on the period beginning on the day after the last day for which

the tax imposed on taxable margin or net taxable earned surplus

was computed and ending on the date the taxable entity is no

longer subject to the tax imposed under this chapter.

(c) The additional tax imposed and any report required by the

comptroller are due on the 60th day after the date the taxable

entity becomes no longer subject to the tax imposed under this

chapter.

(d) Except as otherwise provided by this section, the provisions

of this chapter apply to the tax imposed under this section.

(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1282, Sec.

37(1), eff. January 1, 2008.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 8.02, eff.

Jan. 1, 1992. Amended by Acts 1993, 73rd Leg., ch. 546, Sec. 1,

eff. Jan. 1, 1994.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 2, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 6, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 37(1), eff. January 1, 2008.

Sec. 171.002. RATES; COMPUTATION OF TAX. (a) Subject to

Sections 171.003 and 171.1016 and except as provided by

Subsection (b), the rate of the franchise tax is one percent of

taxable margin.

(b) Subject to Sections 171.003 and 171.1016, the rate of the

franchise tax is 0.5 percent of taxable margin for those taxable

entities primarily engaged in retail or wholesale trade.

(c) A taxable entity is primarily engaged in retail or wholesale

trade only if:

(1) the total revenue from its activities in retail or wholesale

trade is greater than the total revenue from its activities in

trades other than the retail and wholesale trades;

(2) except as provided by Subsection (c-1), less than 50 percent

of the total revenue from activities in retail or wholesale trade

comes from the sale of products it produces or products produced

by an entity that is part of an affiliated group to which the

taxable entity also belongs; and

(3) the taxable entity does not provide retail or wholesale

utilities, including telecommunications services, electricity, or

gas.

(c-1) Subsection (c)(2) does not apply to total revenue from

activities in a retail trade described by Major Group 58 of the

Standard Industrial Classification Manual published by the

federal Office of Management and Budget.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

286, Sec. 1

Text of subsection effective until December 31, 2011

(d) A taxable entity is not required to pay any tax and is not

considered to owe any tax for a period if:

(1) the amount of tax computed for the taxable entity is less

than $1,000; or

(2) the amount of the taxable entity's total revenue from its

entire business is less than or equal to $1 million or the amount

determined under Section 171.006 per 12-month period on which

margin is based.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

286, Sec. 2

Text of subsection effective on January 01, 2012

(d) A taxable entity is not required to pay any tax and is not

considered to owe any tax for a period if:

(1) the amount of tax computed for the taxable entity is less

than $1,000; or

(2) the amount of the taxable entity's total revenue from its

entire business is less than or equal to $600,000 or the amount

determined under Section 171.006 per 12-month period on which

margin is based.

Acts 1981, 67th Leg., p. 1691, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 3,

part D, Sec. 1, eff. May 1, 1985; Acts 1987, 70th Leg., 2nd C.S.,

ch. 5, art. 2, pt. 1, Sec. 1, eff. Jan. 1, 1988; Acts 1987, 70th

Leg., 2nd C.S., ch. 5, art. 2, pt. 2, Sec. 1, eff. Jan. 1, 1990;

Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 8.031(a), eff. Jan.

1, 1992; Acts 1997, 75th Leg., ch. 1185, Sec. 2, eff. Jan. 1,

1998; Acts 1999, 76th Leg., ch. 394, Sec. 10, eff. Jan. 1, 2000.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 2, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 7, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

286, Sec. 1(a), eff. January 1, 2010.

Acts 2009, 81st Leg., R.S., Ch.

286, Sec. 2(a), eff. January 1, 2012.

Sec. 171.0021. DISCOUNTS FROM TAX LIABILITY FOR SMALL

BUSINESSES.

Text of subsection effective until January 01, 2012

(a) A taxable entity is entitled to a discount of the tax

imposed under this chapter that the taxable entity is required to

pay after determining its taxable margin under Section 171.101,

applying the appropriate rate of the tax under Section 171.002(a)

or (b), and subtracting any other allowable credits, as follows:

(1) for a taxable entity for which the total revenue from its

entire business is greater than $300,000 but less than $400,000,

the taxable entity is entitled to a discount of 80 percent;

(2) for a taxable entity for which the total revenue from its

entire business is equal to or greater than $400,000 but less

than $500,000, the taxable entity is entitled to a discount of 60

percent;

(3) for a taxable entity for which the total revenue from its

entire business is equal to or greater than $500,000 but less

than $700,000, the taxable entity is entitled to a discount of 40

percent; and

(4) for a taxable entity for which the total revenue from its

entire business is equal to or greater than $700,000 but less

than $900,000, the taxable entity is entitled to a discount of 20

percent.

Text of subsection effective on January 01, 2012

(a) A taxable entity is entitled to a discount of the tax

imposed under this chapter that the taxable entity is required to

pay after determining its taxable margin under Section 171.101,

applying the appropriate rate of the tax under Section 171.002(a)

or (b), and subtracting any other allowable credits, as follows:

(1) for a taxable entity for which the total revenue from its

entire business is greater than $600,000 but less than $700,000,

the taxable entity is entitled to a discount of 40 percent; and

(2) for a taxable entity for which the total revenue from its

entire business is equal to or greater than $700,000 but less

than $900,000, the taxable entity is entitled to a discount of 20

percent.

(b) The amounts under Subsection (a) are subject to adjustment

as provided by Section 171.006.

Added by Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 8, eff. January 1, 2008.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

286, Sec. 3(a), eff. January 1, 2012.

Sec. 171.003. INCREASE IN RATE REQUIRES VOTER APPROVAL. (a) An

increase in a rate provided by Section 171.002(a) or (b) takes

effect only if approved by a majority of the registered voters

voting in a statewide referendum held on the question of

increasing the rate. The referendum must specify the increased

rate or rates.

(b) This section does not apply to a decrease in a rate provided

by Section 171.002(a) or (b). If a rate is decreased, this

section applies to any subsequent increase in that rate.

(c) This section does not apply to any change in the tax imposed

by this chapter in relation to:

(1) the manner in which the tax is computed, including the

determination of margin and taxable margin and any allowable

deductions or credits;

(2) the manner in which the tax is administered or enforced; or

(3) the applicability of the tax to certain entities.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 2, eff. January 1, 2008.

Sec. 171.006. ADJUSTMENT OF ELIGIBILITY FOR NO TAX DUE,

DISCOUNTS, AND COMPENSATION DEDUCTION. (a) In this section,

"consumer price index" means the average over a state fiscal

biennium of the Consumer Price Index for All Urban Consumers

(CPI-U), U.S. City Average, published monthly by the United

States Bureau of Labor Statistics, or its successor in function.

(b) Beginning in 2010, on January 1 of each even-numbered year,

the amounts prescribed by Sections 171.002(d)(2), 171.0021, and

171.1013(c) are increased or decreased by an amount equal to the

amount prescribed by those sections on December 31 of the

preceding year multiplied by the percentage increase or decrease

during the preceding state fiscal biennium in the consumer price

index and rounded to the nearest $10,000.

(c) The amounts determined under Subsection (b) apply to a

report originally due on or after the date the determination is

made.

(d) The comptroller shall make the determination required by

this section and may adopt rules related to making that

determination.

(e) A determination by the comptroller under this section is

final and may not be appealed.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 2, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 9, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 10, eff. January 1, 2008.

Sec. 171.1016. E-Z COMPUTATION AND RATE. (a) Notwithstanding

any other provision of this chapter, a taxable entity whose total

revenue from its entire business is not more than $10 million may

elect to pay the tax imposed under this chapter in the amount

computed and at the rate provided by this section rather than in

the amount computed and at the tax rate provided by Section

171.002.

(b) The amount of the tax for which a taxable entity that elects

to pay the tax as provided by this section is liable is computed

by:

(1) determining the taxable entity's total revenue from its

entire business, as determined under Section 171.1011;

(2) apportioning the amount computed under Subdivision (1) to

this state, as provided by Section 171.106, to determine the

taxable entity's apportioned total revenue; and

(3) multiplying the amount computed under Subdivision (2) by the

rate of 0.575 percent.

(c) A taxable entity that elects to pay the tax as provided by

this section may not take a credit, deduction, or other

adjustment that is not specifically authorized by this section.

(d) Section 171.0021 applies to a taxable entity that elects to

pay the tax as provided by this section.

(e) A reference in this chapter or other law to the rate of the

franchise tax means, as appropriate, the rate under Section

171.002 or, for a taxable entity that elects to pay the tax as

provided by this section, the rate under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 19, eff. January 1, 2008.

SUBCHAPTER B. EXEMPTIONS

Sec. 171.051. APPLICATION FOR EXEMPTION; EFFECTIVE DATE. (a)

Except as provided by Subsection (c) of this section, a

corporation may apply for an exemption under this subchapter by

filing with the comptroller, as provided by the rules of the

comptroller, evidence of the corporation's qualifications for the

exemption.

(b) If a corporation files the evidence establishing the

corporation's qualifications for an exemption within 15 months

after the last day of the calendar month in which the

corporation's charter or certificate of authority is dated, the

exemption is recognized, if it is finally established, as of the

date of the charter or certificate.

(c) The exemption provided by Section 171.063 of this code must

be established as provided by that section, but a corporation may

apply for and receive other exemptions as provided by this

section.

(d) Neither this section nor Section 171.063 of this code

requires a corporation that was granted a franchise tax exemption

before September 1, 1975, that was entitled to the exemption on

September 1, 1975, and that has held the exemption since that

date, to file an additional application, report, letter of

exemption, or other evidence of qualification for that exemption.

Acts 1981, 67th Leg., p. 1693, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.052. CERTAIN CORPORATIONS. (a) Except as provided by

Subsection (c), an insurance organization, title insurance

company, or title insurance agent authorized to engage in

insurance business in this state now required to pay an annual

tax under Chapter 4 or 9, Insurance Code, measured by its gross

premium receipts is exempted from the franchise tax. A

nonadmitted insurance organization that is required to pay a

gross premium receipts tax during a tax year is exempted from the

franchise tax for that same tax year.

(b) Farm mutuals, local mutual aid associations, and burial

associations are not subject to the franchise tax.

(c) An entity is subject to the franchise tax for a tax year in

any portion of which the entity is in violation of an order

issued by the Texas Department of Insurance under Section

2254.003(b), Insurance Code, that is final after appeal or that

is no longer subject to appeal.

Acts 1981, 67th Leg., p. 1693, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 30, Sec. 1, eff. Aug.

26, 1985; Acts 1993, 73rd Leg., ch. 546, Sec. 2, eff. Jan. 1,

1994; Acts 2001, 77th Leg., ch. 1275, Sec. 1, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 209, Sec. 33, eff. Oct. 1, 2003.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 3, eff. January 1, 2008.

Sec. 171.0525. EXEMPTION--CERTAIN INSURANCE COMPANIES. A

corporation that is a farm mutual insurance company, local mutual

aid association, or burial association is exempted from the

franchise tax.

Added by Acts 2003, 78th Leg., ch. 1274, Sec. 23, eff. April 1,

2005.

Sec. 171.053. EXEMPTION--RAILWAY TERMINAL CORPORATION. A

corporation organized as a railway terminal corporation and

having no annual net income from its business is exempted from

the franchise tax.

Acts 1981, 67th Leg., p. 1693, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.055. EXEMPTION--OPEN-END INVESTMENT COMPANY. An

open-end investment company, as defined by the Investment Company

Act of 1940 (Section 80a-1 et seq., 15 U.S.C.), that is subject

to that Act and that is registered under The Securities Act

(Article 581-1 et seq., Vernon's Texas Civil Statutes) is

exempted from the franchise tax.

Acts 1981, 67th Leg., p. 1693, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.056. EXEMPTION--CORPORATION WITH BUSINESS INTEREST IN

SOLAR ENERGY DEVICES. A corporation engaged solely in the

business of manufacturing, selling, or installing solar energy

devices, as defined by Section 171.107 of this code, is exempted

from the franchise tax.

Acts 1981, 67th Leg., p. 1693, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.057. EXEMPTION--NONPROFIT CORPORATION ORGANIZED TO

PROMOTE COUNTY, CITY, OR ANOTHER AREA. A nonprofit corporation

organized solely to promote the public interest of a county,

city, town, or another area in the state is exempted from the

franchise tax.

Acts 1981, 67th Leg., p. 1694, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.058. EXEMPTION--NONPROFIT CORPORATION ORGANIZED FOR

RELIGIOUS PURPOSES. A nonprofit corporation organized for the

purpose of religious worship is exempted from the franchise tax.

Acts 1981, 67th Leg., p. 1694, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.059. EXEMPTION--NONPROFIT CORPORATION ORGANIZED TO

PROVIDE BURIAL PLACES. A nonprofit corporation organized to

provide places of burial is exempted from the franchise tax.

Acts 1981, 67th Leg., p. 1694, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.060. EXEMPTION--NONPROFIT CORPORATION ORGANIZED FOR

AGRICULTURAL PURPOSES. A nonprofit corporation organized to hold

agricultural fairs and encourage agricultural pursuits is

exempted from the franchise tax.

Acts 1981, 67th Leg., p. 1694, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.061. EXEMPTION--NONPROFIT CORPORATION ORGANIZED FOR

EDUCATIONAL PURPOSES. A nonprofit corporation organized solely

for educational purposes is exempted from the franchise tax.

Acts 1981, 67th Leg., p. 1694, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1995, 74th Leg., ch. 1002, Sec. 3, eff.

Jan. 1, 1996.

Sec. 171.062. EXEMPTION--NONPROFIT CORPORATION ORGANIZED FOR

PUBLIC CHARITY. A nonprofit corporation organized for purely

public charity is exempted from the franchise tax.

Acts 1981, 67th Leg., p. 1694, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.063. EXEMPTION-NONPROFIT CORPORATION EXEMPT FROM

FEDERAL INCOME TAX. (a) The following corporations are exempt

from the franchise tax:

(1) a nonprofit corporation exempted from the federal income tax

under Section 501(c)(3), (4), (5), (6), (7), (8), (10), or (19),

Internal Revenue Code which in the case of a nonprofit hospital

means a hospital providing community benefits that include

charity care and government-sponsored indigent health care as set

forth in Subchapter D, Chapter 311, Health and Safety Code;

(2) a corporation exempted under Section 501(c)(2) or (25),

Internal Revenue Code, if the corporation or corporations for

which it holds title to property is either exempt from or not

subject to the franchise tax; and

(3) a corporation exempted from federal income tax under Section

501(c)(16), Internal Revenue Code.

(b) A corporation is entitled to an exemption under this section

based on the corporation's exemption from the federal income tax

if the corporation files with the comptroller evidence

establishing the corporation's exemption.

(c) A corporation's exemption under Subsection (b) of this

section is established by furnishing the comptroller with a copy

of the Internal Revenue Service's letter of exemption issued to

the corporation.

(d) If the Internal Revenue Service has not timely issued to a

corporation a letter of exemption, evidence establishing the

corporation's provisional exemption under this section is

sufficient if the corporation timely files with the comptroller

evidence that the corporation has applied in good faith for the

federal tax exemption. The evidence must be filed not later than

the 15th month after the day that is the last day of a calendar

month and that is nearest to the date of the corporation's

charter or certificate of authority.

(e) An exemption established under Subsection (c) or (d) of this

section is to be recognized, after it is finally established, as

of the date of the corporation's charter or certificate of

authority.

(f) If a corporation timely files evidence with the comptroller

under Subsection (d) of this section that it has applied for a

federal tax exemption and if the application is finally denied by

the Internal Revenue Service, this chapter does not impose a

penalty on the corporation from the date of its charter or

certificate of authority to the date of the final denial.

(g) If a corporation's federal tax exemption is withdrawn by the

Internal Revenue Service for failure of the corporation to

qualify or maintain its qualification for the exemption, the

corporation's exemption under this section ends on the effective

date of that withdrawal by the Internal Revenue Service. The

effective date of the withdrawal is considered the corporation's

beginning date for purposes of determining the corporation's

privilege periods and for all other purposes of this chapter.

(h) A requirement that a nonprofit hospital provide charity care

and community benefits under Subsection (a)(1) may be satisfied

by a donation of money to the Texas Healthy Kids Corporation

established by Chapter 109, Health and Safety Code, if:

(1) the money is donated to be used for a purpose described by

Section 109.033(c), Health and Safety Code; and

(2) not more than 10 percent of the charity care required under

any provision of Section 311.045, Health and Safety Code, may be

satisfied by the donation.

Acts 1981, 67th Leg., p. 1694, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1987, 70th Leg., ch. 324, Sec. 3, eff. Aug.

31, 1987; Acts 1989, 71st Leg., ch. 239, Sec. 1, eff. June 2,

1989; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 8.04, eff. Jan.

1, 1992; Acts 1995, 74th Leg., ch. 781, Sec. 6, eff. Sept. 1,

1995; Acts 1995, 74th Leg., ch. 1002, Sec. 4, eff. Jan. 1, 1996;

Acts 1997, 75th Leg., ch. 550, Sec. 3, eff. Jan. 1, 1998; Acts

1997, 75th Leg., ch. 1185, Sec. 3, eff. Jan. 1, 1998; Acts 1999,

76th Leg., ch. 1467, Sec. 2.50, 2.51, eff. Jan. 1, 2000.

Sec. 171.064. EXEMPTION--NONPROFIT CORPORATION ORGANIZED FOR

CONSERVATION PURPOSES. A nonprofit corporation organized solely

to educate the public about the protection and conservation of

fish, game, other wildlife, grasslands, or forests is exempted

from the franchise tax.

Acts 1981, 67th Leg., p. 1695, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1995, 74th Leg., ch. 1002, Sec. 5, eff.

Jan. 1, 1996.

Sec. 171.065. EXEMPTION--NONPROFIT CORPORATION ORGANIZED TO

PROVIDE WATER SUPPLY OR SEWER SERVICES. A nonprofit water supply

or sewer service corporation organized in behalf of a city or

town under Chapter 67, Water Code, is exempted from the franchise

tax.

Acts 1981, 67th Leg., p. 1695, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.47, eff.

Sept. 1, 1999.

Sec. 171.066. EXEMPTION--NONPROFIT CORPORATION INVOLVED WITH

CITY NATURAL GAS FACILITY. A nonprofit corporation organized to

construct, acquire, own, lease, or operate a natural gas facility

in behalf and for the benefit of a city or residents of a city is

exempted from the franchise tax.

Acts 1981, 67th Leg., p. 1695, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.067. EXEMPTION--NONPROFIT CORPORATION ORGANIZED TO

PROVIDE CONVALESCENT HOMES FOR ELDERLY. A nonprofit corporation

organized to provide a convalescent home or other housing for

persons who are at least 62 years old or who are handicapped or

disabled is exempted from the franchise tax, whether or not the

corporation is organized for purely public charity.

Acts 1981, 67th Leg., p. 1695, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.068. EXEMPTION--NONPROFIT CORPORATION ORGANIZED TO

PROVIDE COOPERATIVE HOUSING. A nonprofit corporation engaged

solely in the business of owning residential property for the

purpose of providing cooperative housing for persons is exempted

from the franchise tax.

Acts 1981, 67th Leg., p. 1695, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.069. EXEMPTION--MARKETING ASSOCIATIONS. A marketing

association incorporated under Chapter 52, Agriculture Code, is

exempted from the franchise tax.

Acts 1981, 67th Leg., p. 1695, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1995, 74th Leg., ch. 1002, Sec. 6, eff.

Jan. 1, 1996.

Sec. 171.070. EXEMPTION--LODGES. A lodge incorporated under

Article 1399 et seq., Revised Civil Statutes of Texas, 1925, is

exempted from the franchise tax.

Acts 1981, 67th Leg., p. 1696, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.071. EXEMPTION--FARMERS' COOPERATIVE SOCIETY. A

farmers' cooperative society incorporated under Chapter 51,

Agriculture Code, is exempted from the franchise tax.

Acts 1981, 67th Leg., p. 1696, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1995, 74th Leg., ch. 1002, Sec. 7, eff.

Jan. 1, 1996.

Sec. 171.072. EXEMPTION--HOUSING FINANCE CORPORATION. A housing

finance corporation incorporated under the Texas Housing Finance

Corporations Act (Chapter 394, Local Government Code) is exempted

from the franchise tax.

Acts 1981, 67th Leg., p. 1696, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1987, 70th Leg., ch. 149, Sec. 44, eff.

Sept. 1, 1987.

Sec. 171.073. EXEMPTION--HOSPITAL LAUNDRY COOPERATIVE

ASSOCIATION. A hospital laundry cooperative association

incorporated under Subchapter A, Chapter 301, Health and Safety

Code, is exempted from the franchise tax.

Acts 1981, 67th Leg., p. 1696, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(16), eff.

Sept. 1, 1991.

Sec. 171.074. EXEMPTION--DEVELOPMENT CORPORATION. A nonprofit

corporation organized under the Development Corporation Act

(Subtitle C1, Title 12, Local Government Code) is exempted from

the franchise tax.

Acts 1981, 67th Leg., p. 1696, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 1039, ch. 235, art. 7,

Sec. 2(a), eff. Sept. 1, 1983.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.72, eff. April 1, 2009.

Sec. 171.075. EXEMPTION--COOPERATIVE ASSOCIATION. A cooperative

association incorporated under Subchapter B, Chapter 301, Health

and Safety Code, or under the Cooperative Association Act

(Article 1396--50.01, Vernon's Texas Civil Statutes) is exempted

from the franchise tax.

Acts 1981, 67th Leg., p. 1696, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(29), eff.

Sept. 1, 1991.

Sec. 171.076. EXEMPTION--COOPERATIVE CREDIT ASSOCIATION. A

cooperative credit association incorporated under Chapter 55,

Agriculture Code, an organization organized under 12 U.S.C.

Section 2071, or an agricultural credit association regulated by

the Farm Credit Administration is exempted from the franchise

tax.

Acts 1981, 67th Leg., p. 1696, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1995, 74th Leg., ch. 1002, Sec. 8, eff.

Jan. 1, 1996; Acts 2001, 77th Leg., ch. 1263, Sec. 56, eff. Sept.

1, 2001.

Sec. 171.077. EXEMPTION--CREDIT UNION. A credit union

incorporated under Subtitle D, Title 3, Finance Code, is exempted

from the franchise tax.

Acts 1981, 67th Leg., p. 1696, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 7.93, eff.

Sept. 1, 1999.

Sec. 171.079. EXEMPTION--ELECTRIC COOPERATIVE CORPORATION. An

electric cooperative corporation incorporated under Chapter 161,

Utilities Code, that is not a participant in a joint powers

agency is exempted from the franchise tax.

Acts 1981, 67th Leg., p. 1696, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1995, 74th Leg., ch. 765, Sec. 2.27, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 62, Sec. 18.48, eff.

Sept. 1, 1999.

Sec. 171.080. EXEMPTION--TELEPHONE COOPERATIVE CORPORATIONS. A

telephone cooperative corporation incorporated under Chapter 162,

Utilities Code, is exempted from the franchise tax.

Acts 1981, 67th Leg., p. 1696, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.49, eff.

Sept. 1, 1999.

Sec. 171.081. EXEMPTION--CORPORATION EXEMPT BY ANOTHER LAW.

Another statute that exempts a corporation from the franchise tax

is not affected by this chapter.

Acts 1981, 67th Leg., p. 1696, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.082. EXEMPTION--CERTAIN HOMEOWNERS' ASSOCIATIONS. (a)

A nonprofit corporation is exempted from the franchise tax if:

(1) the corporation is organized and operated primarily to

obtain, manage, construct, and maintain the property in or of a

residential condominium or residential real estate development;

and

(2) the owners of individual lots, residences, or residential

units control at least 51 percent of the votes of the corporation

and that voting control, however acquired, is not held by:

(A) a single individual or family; or

(B) one or more developers, declarants, banks, investors, or

other similar parties.

(b) For purposes of this section, a condominium project is

considered residential if the project is legally restricted for

use as residences. A real estate development is considered

residential if the property is legally restricted for use as

residences.

Acts 1981, 67th Leg., p. 2758, ch. 752, Sec. 4, eff. May 1, 1982.

Amended by Acts 1995, 74th Leg., ch. 1002, Sec. 9, eff. Jan. 1,

1996.

Sec. 171.083. EXEMPTION--EMERGENCY MEDICAL SERVICE CORPORATION.

A nonprofit corporation that is organized for the sole purpose of

and engages exclusively in providing emergency medical services,

including rescue and ambulance services, is exempted from the

franchise tax.

Acts 1981, 67th Leg., p. 2785, ch. 752, Sec. 14, eff. May 1,

1982.

Sec. 171.084. EXEMPTION--CERTAIN TRADE SHOW PARTICIPANTS. (a)

A corporation is exempted from the franchise tax if:

(1) the only business activity conducted by or on behalf of the

corporation in this state is related to the solicitation of

orders conducted by representatives of the corporation who:

(A) solicit orders of personal property to be sent outside this

state for approval or rejection by the corporation and, if

approved, to be filled by shipment or delivery from a point

outside this state; or

(B) solicit orders in the name of or for the benefit of a

customer or prospective customer of the corporation, if the

orders are filled or intended to be filled by the customer or

prospective customer of the corporation by making orders to the

corporation described by Paragraph (A) of this subdivision; and

(2) the solicitation of orders is conducted on an occasional

basis at trade shows:

(A) promoted by wholesale centers;

(B) promoted by nonprofit trade or professional associations for

the purpose of facilitating the solicitation of orders from

members of the trade or profession; or

(C) held at municipally or county-owned convention centers or

meeting facilities.

(b) For purposes of this section, the solicitation of orders is

conducted on an occasional basis only if the solicitation is

conducted during not more than five periods during the business

period of the corporation to which a tax report applies and if no

single period during which solicitation is conducted is longer

than 120 hours.

(c) In this section, "wholesale center" means a permanent

wholesale facility that has permanent tenants and that promotes

at least four national or regional trade shows in a calendar

year. A tenant leasing space at a wholesale center for a period

longer than the period prescribed by Subsection (b) may qualify

for the exemption provided by this section only if the tenant

solicits orders on an occasional basis at the trade show as

prescribed by Subsection (b).

Added by Acts 1987, 70th Leg., ch. 778, Sec. 1, eff. May 1, 1988.

Amended by Acts 2003, 78th Leg., ch. 209, Sec. 34, eff. Oct. 1,

2003.

Sec. 171.085. EXEMPTION; RECYCLING OPERATION. A corporation

engaged solely in the business of recycling sludge, as defined by

Section 361.003, Solid Waste Disposal Act (Chapter 361, Health

and Safety Code), is exempted from the franchise tax.

Added by Acts 1989, 71st Leg., ch. 641, Sec. 3, eff. Sept. 1,

1991. Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2,

Sec. 33, eff. Sept. 6, 1990.

Sec. 171.087. EXEMPTION--NONPROFIT CORPORATION ORGANIZED FOR

STUDENT LOAN FUNDS OR STUDENT SCHOLARSHIP PURPOSES. A nonprofit

corporation organized solely to provide a student loan fund or

student scholarships is exempted from the franchise tax.

Added by Acts 1995, 74th Leg., ch. 1002, Sec. 10, eff. Jan. 1,

1996.

Sec. 171.088. EXEMPTION--NONCORPORATE ENTITY ELIGIBLE FOR

CERTAIN EXEMPTIONS. An entity that is not a corporation but

that, because of its activities, would qualify for a specific

exemption under this subchapter if it were a corporation,

qualifies for the exemption and is exempt from the tax in the

same manner and under the same conditions as a corporation.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 4, eff. January 1, 2008.

SUBCHAPTER C. DETERMINATION OF TAXABLE MARGIN; ALLOCATION AND

APPORTIONMENT

Sec. 171.101. DETERMINATION OF TAXABLE MARGIN. (a) The taxable

margin of a taxable entity is computed by:

(1) determining the taxable entity's margin, which is the lesser

of:

(A) 70 percent of the taxable entity's total revenue from its

entire business, as determined under Section 171.1011; or

(B) an amount computed by:

(i) determining the taxable entity's total revenue from its

entire business, under Section 171.1011;

(ii) subtracting, at the election of the taxable entity, either:

(a) cost of goods sold, as determined under Section 171.1012; or

(b) compensation, as determined under Section 171.1013; and

(iii) subtracting, in addition to any subtractions made under

Subparagraph (ii)(a) or (b), compensation, as determined under

Section 171.1013, paid to an individual during the period the

individual is serving on active duty as a member of the armed

forces of the United States if the individual is a resident of

this state at the time the individual is ordered to active duty

and the cost of training a replacement for the individual;

(2) apportioning the taxable entity's margin to this state as

provided by Section 171.106 to determine the taxable entity's

apportioned margin; and

(3) subtracting from the amount computed under Subdivision (2)

any other allowable deductions to determine the taxable entity's

taxable margin.

(b) Notwithstanding Subsection (a)(1)(B)(ii), a staff leasing

services company may subtract only compensation as determined

under Section 171.1013.

(c) In making a computation under this section, an amount that

is zero or less is computed as a zero.

(d) An election under Subsection (a)(1)(B)(ii) shall be made by

the taxable entity on its annual report and is effective only for

that annual report. A taxable entity shall notify the

comptroller of its election not later than the due date of the

annual report.

Acts 1981, 67th Leg., p. 1697, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., ch. 901, Sec. 53(b), eff.

Aug. 26, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 8.05,

eff. Jan. 1, 1992.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 5, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 11, eff. January 1, 2008.

Sec. 171.1011. DETERMINATION OF TOTAL REVENUE FROM ENTIRE

BUSINESS. (a) In this section, a reference to an Internal

Revenue Service form includes a variant of the form. For

example, a reference to Form 1120 includes Forms 1120-A, 1120-S,

and other variants of Form 1120. A reference to an Internal

Revenue Service form also includes any subsequent form with a

different number or designation that substantially provides the

same information as the original form.

(b) In this section, a reference to an amount reportable as

income on a line number on an Internal Revenue Service form is

the amount entered to the extent the amount entered complies with

federal income tax law and includes the corresponding amount

entered on a variant of the form, or a subsequent form, with a

different line number to the extent the amount entered complies

with federal income tax law.

(c) Except as provided by this section, and subject to Section

171.1014, for the purpose of computing its taxable margin under

Section 171.101, the total revenue of a taxable entity is:

(1) for a taxable entity treated for federal income tax purposes

as a corporation, an amount computed by:

(A) adding:

(i) the amount reportable as income on line 1c, Internal Revenue

Service Form 1120;

(ii) the amounts reportable as income on lines 4 through 10,

Internal Revenue Service Form 1120; and

(iii) any total revenue reported by a lower tier entity as

includable in the taxable entity's total revenue under Section

171.1015(b); and

(B) subtracting:

(i) bad debt expensed for federal income tax purposes that

corresponds to items of gross receipts included in Subsection

(c)(1)(A) for the current reporting period or a past reporting

period;

(ii) to the extent included in Subsection (c)(1)(A), foreign

royalties and foreign dividends, including amounts determined

under Section 78 or Sections 951-964, Internal Revenue Code;

(iii) to the extent included in Subsection (c)(1)(A), net

distributive income from a taxable entity treated as a

partnership or as an S corporation for federal income tax

purposes;

(iv) allowable deductions from Internal Revenue Service Form

1120, Schedule C, to the extent the relating dividend income is

included in total revenue;

(v) to the extent included in Subsection (c)(1)(A), items of

income attributable to an entity that is a disregarded entity for

federal income tax purposes; and

(vi) to the extent included in Subsection (c)(1)(A), other

amounts authorized by this section;

(2) for a taxable entity treated for federal income tax purposes

as a partnership, an amount computed by:

(A) adding:

(i) the amount reportable as income on line 1c, Internal Revenue

Service Form 1065;

(ii) the amounts reportable as income on lines 4, 6, and 7,

Internal Revenue Service Form 1065;

(iii) the amounts reportable as income on lines 3a and 5 through

11, Internal Revenue Service Form 1065, Schedule K;

(iv) the amounts reportable as income on line 17, Internal

Revenue Service Form 8825;

(v) the amounts reportable as income on line 11, plus line 2 or

line 45, Internal Revenue Service Form 1040, Schedule F; and

(vi) any total revenue reported by a lower tier entity as

includable in the taxable entity's total revenue under Section

171.1015(b); and

(B) subtracting:

(i) bad debt expensed for federal income tax purposes that

corresponds to items of gross receipts included in Subsection

(c)(2)(A) for the current reporting period or a past reporting

period;

(ii) to the extent included in Subsection (c)(2)(A), foreign

royalties and foreign dividends, including amounts determined

under Section 78 or Sections 951-964, Internal Revenue Code;

(iii) to the extent included in Subsection (c)(2)(A), net

distributive income from a taxable entity treated as a

partnership or as an S corporation for federal income tax

purposes;

(iv) to the extent included in Subsection (c)(2)(A), items of

income attributable to an entity that is a disregarded entity for

federal income tax purposes; and

(v) to the extent included in Subsection (c)(2)(A), other

amounts authorized by this section; or

(3) for a taxable entity other than a taxable entity treated for

federal income tax purposes as a corporation or partnership, an

amount determined in a manner substantially equivalent to the

amount for Subdivision (1) or (2) determined by rules that the

comptroller shall adopt.

(d) Subject to Section 171.1014, a taxable entity that is part

of a federal consolidated group shall compute its total revenue

under Subsection (c) as if it had filed a separate return for

federal income tax purposes.

(e) A taxable entity that owns an interest in a passive entity

shall exclude from the taxable entity's total revenue the taxable

entity's share of the net income of the passive entity, but only

to the extent the net income of the passive entity was generated

by the margin of any other taxable entity.

(f) A taxable entity shall exclude from its total revenue, to

the extent included under Subsection (c)(1)(A), (c)(2)(A), or

(c)(3), flow-through funds that are mandated by law or fiduciary

duty to be distributed to other entities, including taxes

collected from a third party by the taxable entity and remitted

by the taxable entity to a taxing authority.

(g) A taxable entity shall exclude from its total revenue, to

the extent included under Subsection (c)(1)(A), (c)(2)(A), or

(c)(3), only the following flow-through funds that are mandated

by contract to be distributed to other entities:

(1) sales commissions to nonemployees, including split-fee real

estate commissions;

(2) the tax basis as determined under the Internal Revenue Code

of securities underwritten; and

(3) subcontracting payments handled by the taxable entity to

provide services, labor, or materials in connection with the

actual or proposed design, construction, remodeling, or repair of

improvements on real property or the location of the boundaries

of real property.

(g-1) A taxable entity that is a lending institution shall

exclude from its total revenue, to the extent included under

Subsection (c)(1)(A), (c)(2)(A), or (c)(3), proceeds from the

principal repayment of loans.

(g-2) A taxable entity shall exclude from its total revenue, to

the extent included under Subsection (c)(1)(A), (c)(2)(A), or

(c)(3), the tax basis as determined under the Internal Revenue

Code of securities and loans sold.

(g-3) A taxable entity that provides legal services shall

exclude from its total revenue:

(1) to the extent included under Subsection (c)(1)(A),

(c)(2)(A), or (c)(3), the following flow-through funds that are

mandated by law, contract, or fiduciary duty to be distributed to

the claimant by the claimant's attorney or to other entities on

behalf of a claimant by the claimant's attorney:

(A) damages due the claimant;

(B) funds subject to a lien or other contractual obligation

arising out of the representation, other than fees owed to the

attorney;

(C) funds subject to a subrogation interest or other third-party

contractual claim; and

(D) fees paid an attorney in the matter who is not a member,

partner, shareholder, or employee of the taxable entity;

(2) to the extent included under Subsection (c)(1)(A),

(c)(2)(A), or (c)(3), reimbursement of the taxable entity's

expenses incurred in prosecuting a claimant's matter that are

specific to the matter and that are not general operating

expenses; and

(3) $500 per pro bono services case handled by the attorney, but

only if the attorney maintains records of the pro bono services

for auditing purposes in accordance with the manner in which

those services are reported to the State Bar of Texas.

(g-4) A taxable entity that is a pharmacy cooperative shall

exclude from its total revenue, to the extent included under

Subsection (c)(1)(A), (c)(2)(A), or (c)(3), flow-through funds

from rebates from pharmacy wholesalers that are distributed to

the pharmacy cooperative's shareholders.

(g-6) A taxable entity that is a qualified destination

management company as defined by Section 151.0565 shall exclude

from its total revenue, to the extent included under Subsection

(c)(1)(A), (c)(2)(A), or (c)(3), payments made to other persons

to provide services, labor, or materials in connection with the

provision of destination management services as defined by

Section 151.0565.

(h) If the taxable entity belongs to an affiliated group, the

taxable entity may not exclude payments described by Subsection

(f), (g), (g-1), (g-2), (g-3), or (g-4) that are made to entities

that are members of the affiliated group.

(i) Except as provided by Subsection (g), a payment made under

an ordinary contract for the provision of services in the regular

course of business may not be excluded.

(j) Any amount excluded under this section may not be included

in the determination of cost of goods sold under Section 171.1012

or the determination of compensation under Section 171.1013.

(k) A taxable entity that is a staff leasing services company

shall exclude from its total revenue payments received from a

client company for wages, payroll taxes on those wages, employee

benefits, and workers' compensation benefits for the assigned

employees of the client company.

(l) For purposes of Subsection (g)(1):

(1) "Sales commission" means:

(A) any form of compensation paid to a person for engaging in an

act for which a license is required by Chapter 1101, Occupations

Code; or

(B) compensation paid to a sales representative by a principal

in an amount that is based on the amount or level of certain

orders for or sales of the principal's product and that the

principal is required to report on Internal Revenue Service Form

1099-MISC.

(2) "Principal" means a person who:

(A) manufactures, produces, imports, distributes, or acts as an

independent agent for the distribution of a product for sale;

(B) uses a sales representative to solicit orders for the

product; and

(C) compensates the sales representative wholly or partly by

sales commission.

(m) A taxable entity shall exclude from its total revenue, to

the extent included under Subsection (c)(1)(A), (c)(2)(A), or

(c)(3), dividends and interest received from federal obligations.

(m-1) A taxable entity that is a management company shall

exclude from its total revenue reimbursements of specified costs

incurred in its conduct of the active trade or business of a

managed entity, including "wages and cash compensation" as

determined under Sections 171.1013(a) and (b).

(n) Except as provided by Subsection (o), a taxable entity that

is a health care provider shall exclude from its total revenue:

(1) to the extent included under Subsection (c)(1)(A),

(c)(2)(A), or (c)(3), the total amount of payments the health

care provider received:

(A) under the Medicaid program, Medicare program, Indigent

Health Care and Treatment Act (Chapter 61, Health and Safety

Code), and Children's Health Insurance Program (CHIP);

(B) for professional services provided in relation to a workers'

compensation claim under Title 5, Labor Code; and

(C) for professional services provided to a beneficiary rendered

under the TRICARE military health system; and

(2) the actual cost to the health care provider for any

uncompensated care provided, but only if the provider maintains

records of the uncompensated care for auditing purposes and, if

the provider later receives payment for all or part of that care,

the provider adjusts the amount excluded for the tax year in

which the payment is received.

(n-1) The comptroller shall adopt rules governing:

(1) the computation of the actual cost to a health care provider

of any uncompensated care provided under Subsection (n)(2); and

(2) the audit requirements related to the computation of those

costs.

(o) A health care provider that is a health care institution

shall exclude from its total revenue 50 percent of the amounts

described by Subsection (n).

(p) In this section:

(1) "Federal obligations" means:

(A) stocks and other direct obligations of, and obligations

unconditionally guaranteed by, the United States government and

United States government agencies; and

(B) direct obligations of a United States government-sponsored

agency.

(2) "Health care institution" means:

(A) an ambulatory surgical center;

(B) an assisted living facility licensed under Chapter 247,

Health and Safety Code;

(C) an emergency medical services provider;

(D) a home and community support services agency;

(E) a hospice;

(F) a hospital;

(G) a hospital system;

(H) an intermediate care facility for the mentally retarded or a

home and community-based services waiver program for persons with

mental retardation adopted in accordance with Section 1915(c) of

the federal Social Security Act (42 U.S.C. Section 1396n);

(I) a birthing center;

(J) a nursing home;

(K) an end stage renal disease facility licensed under Section

251.011, Health and Safety Code; or

(L) a pharmacy.

(3) "Health care provider" means a taxable entity that

participates in the Medicaid program, Medicare program,

Children's Health Insurance Program (CHIP), state workers'

compensation program, or TRICARE military health system as a

provider of health care services.

(4) "Obligation" means any bond, debenture, security,

mortgage-backed security, pass-through certificate, or other

evidence of indebtedness of the issuing entity. The term does

not include a deposit, a repurchase agreement, a loan, a lease, a

participation in a loan or pool of loans, a loan collateralized

by an obligation of a United States government agency, or a loan

guaranteed by a United States government agency.

(4-a) "Pro bono services" means the direct provision of legal

services to the poor, without an expectation of compensation.

(4-b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1282, Sec.

37(2), eff. January 1, 2008.

(5) "United States government" means any department or ministry

of the federal government, including a federal reserve bank. The

term does not include a state or local government, a commercial

enterprise owned wholly or partly by the United States

government, or a local governmental entity or commercial

enterprise whose obligations are guaranteed by the United States

government.

(6) "United States government agency" means an instrumentality

of the United States government whose obligations are fully and

explicitly guaranteed as to the timely payment of principal and

interest by the full faith and credit of the United States

government. The term includes the Government National Mortgage

Association, the Department of Veterans Affairs, the Federal

Housing Administration, the Farmers Home Administration, the

Export-Import Bank, the Overseas Private Investment Corporation,

the Commodity Credit Corporation, the Small Business

Administration, and any successor agency.

(7) "United States government-sponsored agency" means an agency

originally established or chartered by the United States

government to serve public purposes specified by the United

States Congress but whose obligations are not explicitly

guaranteed by the full faith and credit of the United States

government. The term includes the Federal Home Loan Mortgage

Corporation, the Federal National Mortgage Association, the Farm

Credit System, the Federal Home Loan Bank System, the Student

Loan Marketing Association, and any successor agency.

(q) A taxable entity shall exclude from its total revenue, to

the extent included under Subsection (c)(1)(A), (c)(2)(A), or

(c)(3), all revenue received that is directly derived from the

operation of a facility that is:

(1) located on property owned or leased by the federal

government; and

(2) managed or operated primarily to house members of the armed

forces of the United States.

(r) A taxable entity shall exclude, to the extent included under

Subsection (c)(1)(A), (c)(2)(A), or (c)(3), total revenue

received from oil or gas produced, during the dates certified by

the comptroller pursuant to Subsection (s), from:

(1) an oil well designated by the Railroad Commission of Texas

or similar authority of another state whose production averages

less than 10 barrels a day over a 90-day period; and

(2) a gas well designated by the Railroad Commission of Texas or

similar authority of another state whose production averages less

than 250 mcf a day over a 90-day period.

(s) The comptroller shall certify dates during which the monthly

average closing price of West Texas Intermediate crude oil is

below $40 per barrel and the average closing price of gas is

below $5 per MMBtu, as recorded on the New York Mercantile

Exchange (NYMEX).

(t) The comptroller shall adopt rules as necessary to accomplish

the legislative intent prescribed by this section.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 5, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 12, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 13, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 37(2), eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

1360, Sec. 3(a), eff. January 1, 2010.

Sec. 171.1012. DETERMINATION OF COST OF GOODS SOLD. (a) In

this section:

(1) "Goods" means real or tangible personal property sold in the

ordinary course of business of a taxable entity.

(2) "Production" includes construction, installation,

manufacture, development, mining, extraction, improvement,

creation, raising, or growth.

(3)(A) "Tangible personal property" means:

(i) personal property that can be seen, weighed, measured, felt,

or touched or that is perceptible to the senses in any other

manner;

(ii) films, sound recordings, videotapes, live and prerecorded

television and radio programs, books, and other similar property

embodying words, ideas, concepts, images, or sound, without

regard to the means or methods of distribution or the medium in

which the property is embodied, for which, as costs are incurred

in producing the property, it is intended or is reasonably likely

that any medium in which the property is embodied will be

mass-distributed by the creator or any one or more third parties

in a form that is not substantially altered; and

(iii) a computer program, as defined by Section 151.0031.

(B) "Tangible personal property" does not include:

(i) intangible property; or

(ii) services.

(b) Subject to Section 171.1014, a taxable entity that elects to

subtract cost of goods sold for the purpose of computing its

taxable margin shall determine the amount of that cost of goods

sold as provided by this section.

(c) The cost of goods sold includes all direct costs of

acquiring or producing the goods, including:

(1) labor costs;

(2) cost of materials that are an integral part of specific

property produced;

(3) cost of materials that are consumed in the ordinary course

of performing production activities;

(4) handling costs, including costs attributable to processing,

assembling, repackaging, and inbound transportation costs;

(5) storage costs, including the costs of carrying, storing, or

warehousing property, subject to Subsection (e);

(6) depreciation, depletion, and amortization, reported on the

federal income tax return on which the report under this chapter

is based, to the extent associated with and necessary for the

production of goods, including recovery described by Section 197,

Internal Revenue Code;

(7) the cost of renting or leasing equipment, facilities, or

real property directly used for the production of the goods,

including pollution control equipment and intangible drilling and

dry hole costs;

(8) the cost of repairing and maintaining equipment, facilities,

or real property directly used for the production of the goods,

including pollution control devices;

(9) costs attributable to research, experimental, engineering,

and design activities directly related to the production of the

goods, including all research or experimental expenditures

described by Section 174, Internal Revenue Code;

(10) geological and geophysical costs incurred to identify and

locate property that has the potential to produce minerals;

(11) taxes paid in relation to acquiring or producing any

material, or taxes paid in relation to services that are a direct

cost of production;

(12) the cost of producing or acquiring electricity sold; and

(13) a contribution to a partnership in which the taxable entity

owns an interest that is used to fund activities, the costs of

which would otherwise be treated as cost of goods sold of the

partnership, but only to the extent that those costs are related

to goods distributed to the taxable entity as goods-in-kind in

the ordinary course of production activities rather than being

sold.

(d) In addition to the amounts includable under Subsection (c),

the cost of goods sold includes the following costs in relation

to the taxable entity's goods:

(1) deterioration of the goods;

(2) obsolescence of the goods;

(3) spoilage and abandonment, including the costs of rework

labor, reclamation, and scrap;

(4) if the property is held for future production, preproduction

direct costs allocable to the property, including costs of

purchasing the goods and of storage and handling the goods, as

provided by Subsections (c)(4) and (c)(5);

(5) postproduction direct costs allocable to the property,

including storage and handling costs, as provided by Subsections

(c)(4) and (c)(5);

(6) the cost of insurance on a plant or a facility, machinery,

equipment, or materials directly used in the production of the

goods;

(7) the cost of insurance on the produced goods;

(8) the cost of utilities, including electricity, gas, and

water, directly used in the production of the goods;

(9) the costs of quality control, including replacement of

defective components pursuant to standard warranty policies,

inspection directly allocable to the production of the goods, and

repairs and maintenance of goods; and

(10) licensing or franchise costs, including fees incurred in

securing the contractual right to use a trademark, corporate

plan, manufacturing procedure, special recipe, or other similar

right directly associated with the goods produced.

(e) The cost of goods sold does not include the following costs

in relation to the taxable entity's goods:

(1) the cost of renting or leasing equipment, facilities, or

real property that is not used for the production of the goods;

(2) selling costs, including employee expenses related to sales;

(3) distribution costs, including outbound transportation costs;

(4) advertising costs;

(5) idle facility expense;

(6) rehandling costs;

(7) bidding costs, which are the costs incurred in the

solicitation of contracts ultimately awarded to the taxable

entity;

(8) unsuccessful bidding costs, which are the costs incurred in

the solicitation of contracts not awarded to the taxable entity;

(9) interest, including interest on debt incurred or continued

during the production period to finance the production of the

goods;

(10) income taxes, including local, state, federal, and foreign

income taxes, and franchise taxes that are assessed on the

taxable entity based on income;

(11) strike expenses, including costs associated with hiring

employees to replace striking personnel, but not including the

wages of the replacement personnel, costs of security, and legal

fees associated with settling strikes;

(12) officers' compensation;

(13) costs of operation of a facility that is:

(A) located on property owned or leased by the federal

government; and

(B) managed or operated primarily to house members of the armed

forces of the United States; and

(14) any compensation paid to an undocumented worker used for

the production of goods. As used in this subdivision:

(A) "undocumented worker" means a person who is not lawfully

entitled to be present and employed in the United States; and

(B) "goods" includes the husbandry of animals, the growing and

harvesting of crops, and the severance of timber from realty.

(f) A taxable entity may subtract as a cost of goods sold

indirect or administrative overhead costs, including all mixed

service costs, such as security services, legal services, data

processing services, accounting services, personnel operations,

and general financial planning and financial management costs,

that it can demonstrate are allocable to the acquisition or

production of goods, except that the amount subtracted may not

exceed four percent of the taxable entity's total indirect or

administrative overhead costs, including all mixed service costs.

Any costs excluded under Subsection (e) may not be subtracted

under this subsection.

(g) A taxable entity that is allowed a subtraction by this

section for a cost of goods sold and that is subject to Section

263A, 460, or 471, Internal Revenue Code, may capitalize that

cost in the same manner and to the same extent that the taxable

entity capitalized that cost on its federal income tax return or

may expense those costs, except for costs excluded under

Subsection (e), or in accordance with Subsections (c), (d), and

(f). If the taxable entity elects to capitalize costs, it must

capitalize each cost allowed under this section that it

capitalized on its federal income tax return. If the taxable

entity later elects to begin expensing a cost that may be allowed

under this section as a cost of goods sold, the entity may not

deduct any cost in ending inventory from a previous report. If

the taxable entity elects to expense a cost of goods sold that

may be allowed under this section, a cost incurred before the

first day of the period on which the report is based may not be

subtracted as a cost of goods sold. If the taxable entity elects

to expense a cost of goods sold and later elects to capitalize

that cost of goods sold, a cost expensed on a previous report may

not be capitalized.

(h) A taxable entity shall determine its cost of goods sold,

except as otherwise provided by this section, in accordance with

the methods used on the federal income tax return on which the

report under this chapter is based. This subsection does not

affect the type or category of cost of goods sold that may be

subtracted under this section.

(i) A taxable entity may make a subtraction under this section

in relation to the cost of goods sold only if that entity owns

the goods. The determination of whether a taxable entity is an

owner is based on all of the facts and circumstances, including

the various benefits and burdens of ownership vested with the

taxable entity. A taxable entity furnishing labor or materials

to a project for the construction, improvement, remodeling,

repair, or industrial maintenance (as the term "maintenance" is

defined in 34 T.A.C. Section 3.357) of real property is

considered to be an owner of that labor or materials and may

include the costs, as allowed by this section, in the computation

of cost of goods sold. Solely for purposes of this section, a

taxable entity shall be treated as the owner of goods being

manufactured or produced by the entity under a contract with the

federal government, including any subcontracts that support a

contract with the federal government, notwithstanding that the

Federal Acquisition Regulation may require that title or risk of

loss with respect to those goods be transferred to the federal

government before the manufacture or production of those goods is

complete.

(j) A taxable entity may not make a subtraction under this

section for cost of goods sold to the extent the cost of goods

sold was funded by partner contributions and deducted under

Subsection (c)(13).

(k) Notwithstanding any other provision of this section, if the

taxable entity is a lending institution that offers loans to the

public and elects to subtract cost of goods sold, the entity,

other than an entity primarily engaged in an activity described

by category 5932 of the 1987 Standard Industrial Classification

Manual published by the federal Office of Management and Budget,

may subtract as a cost of goods sold an amount equal to interest

expense. For purposes of this subsection, an entity engaged in

lending to unrelated parties solely for agricultural production

offers loans to the public.

(k-1) Notwithstanding any other provision of this section, the

following taxable entities may subtract as a cost of goods sold

the costs otherwise allowed by this section in relation to

tangible personal property that the entity rents or leases in the

ordinary course of business of the entity:

(1) a motor vehicle rental or leasing company that remits a tax

on gross receipts imposed under Section 152.026;

(2) a heavy construction equipment rental or leasing company;

and

(3) a railcar rolling stock rental or leasing company.

(l) Notwithstanding any other provision of this section, a

payment made by one member of an affiliated group to another

member of that affiliated group not included in the combined

group may be subtracted as a cost of goods sold only if it is a

transaction made at arm's length.

(m) In this section, "arm's length" means the standard of

conduct under which entities that are not related parties and

that have substantially equal bargaining power, each acting in

its own interest, would negotiate or carry out a particular

transaction.

(n) In this section, "related party" means a person,

corporation, or other entity, including an entity that is treated

as a pass-through or disregarded entity for purposes of federal

taxation, whether the person, corporation, or entity is subject

to the tax under this chapter or not, in which one person,

corporation, or entity, or set of related persons, corporations,

or entities, directly or indirectly owns or controls a

controlling interest in another entity.

(o) If a taxable entity, including a taxable entity with respect

to which cost of goods sold is determined pursuant to Section

171.1014(e)(1), whose principal business activity is film or

television production or broadcasting or the distribution of

tangible personal property described by Subsection (a)(3)(A)(ii),

or any combination of these activities, elects to subtract cost

of goods sold, the cost of goods sold for the taxable entity

shall be the costs described in this section in relation to the

property and include depreciation, amortization, and other

expenses directly related to the acquisition, production, or use

of the property, including expenses for the right to broadcast or

use the property.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 5, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 14, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 15, eff. January 1, 2008.

Sec. 171.1013. DETERMINATION OF COMPENSATION. (a) Except as

otherwise provided by this section, "wages and cash compensation"

means the amount entered in the Medicare wages and tips box of

Internal Revenue Service Form W-2 or any subsequent form with a

different number or designation that substantially provides the

same information. The term also includes, to the extent not

included above:

(1) net distributive income from a taxable entity treated as a

partnership for federal income tax purposes, but only if the

person receiving the distribution is a natural person;

(2) net distributive income from limited liability companies and

corporations treated as S corporations for federal income tax

purposes, but only if the person receiving the distribution is a

natural person;

(3) stock awards and stock options deducted for federal income

tax purposes; and

(4) net distributive income from a limited liability company

treated as a sole proprietorship for federal income tax purposes,

but only if the person receiving the distribution is a natural

person.

(b) Subject to Section 171.1014, a taxable entity that elects to

subtract compensation for the purpose of computing its taxable

margin under Section 171.101 may subtract an amount equal to:

(1) subject to the limitation in Subsection (c), all wages and

cash compensation paid by the taxable entity to its officers,

directors, owners, partners, and employees; and

(2) the cost of all benefits, to the extent deductible for

federal income tax purposes, the taxable entity provides to its

officers, directors, owners, partners, and employees, including

workers' compensation benefits, health care, employer

contributions made to employees' health savings accounts, and

retirement.

(b-1) This subsection applies to a taxable entity that is a

small employer, as that term is defined by Section 1501.002,

Insurance Code, and that has not provided health care benefits to

any of its employees in the calendar year preceding the beginning

date of its reporting period. Subject to Section 171.1014, a

taxable entity to which this subsection applies that elects to

subtract compensation for the purpose of computing its taxable

margin under Section 171.101 may subtract health care benefits as

provided under Subsection (b) and may also subtract:

(1) for the first 12-month period on which margin is based and

in which the taxable entity provides health care benefits to all

of its employees, an additional amount equal to 50 percent of the

cost of health care benefits provided to its employees for that

period; and

(2) for the second 12-month period on which margin is based and

in which the taxable entity provides health care benefits to all

of its employees, an additional amount equal to 25 percent of the

cost of health care benefits provided to its employees for that

period.

(c) Notwithstanding the actual amount of wages and cash

compensation paid by a taxable entity to its officers, directors,

owners, partners, and employees, a taxable entity may not include

more than $300,000, or the amount determined under Section

171.006, per 12-month period on which margin is based, for any

person in the amount of wages and cash compensation it determines

under this section. If a person is paid by more than one entity

of a combined group, the combined group may not subtract in

relation to that person a total of more than $300,000, or the

amount determined under Section 171.006, per 12-month period on

which margin is based.

(c-1) Subject to Section 171.1014, a taxable entity that elects

to subtract compensation for the purpose of computing its taxable

margin under Section 171.101 may not subtract any wages or cash

compensation paid to an undocumented worker. As used in this

section "undocumented worker" means a person who is not lawfully

entitled to be present and employed in the United States.

(d) A taxable entity that is a staff leasing services company:

(1) may not include as wages or cash compensation payments

described by Section 171.1011(k); and

(2) shall determine compensation as provided by this section

only for the taxable entity's own employees that are not assigned

employees.

(e) Subject to the other provisions of this section, in

determining compensation, a taxable entity that is a client

company that contracts with a staff leasing services company for

assigned employees:

(1) shall include payments made to the staff leasing services

company for wages and benefits for the assigned employees as if

the assigned employees were actual employees of the entity;

(2) may not include an administrative fee charged by the staff

leasing services company for the provision of the assigned

employees; and

(3) may not include any other amount in relation to the assigned

employees, including payroll taxes.

(f) A taxable entity that is a management company:

(1) may not include as wages or cash compensation any amounts

reimbursed by a managed entity; and

(2) shall determine compensation as provided by this section for

only those wage and compensation payments that are not reimbursed

by a managed entity.

(g) A taxable entity that is a managed entity shall include

reimbursements made to the management company for wages and

compensation as if the reimbursed amounts had been paid to

employees of the managed entity.

(h) Subject to Section 171.1014, a taxable entity that elects to

subtract compensation for the purpose of computing its taxable

margin under Section 171.101 may not include as wages or cash

compensation amounts paid to an employee whose primary employment

is directly associated with the operation of a facility that is:

(1) located on property owned or leased by the federal

government; and

(2) managed or operated primarily to house members of the armed

forces of the United States.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 5, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 16, eff. January 1, 2008.

Sec. 171.1014. COMBINED REPORTING; AFFILIATED GROUP ENGAGED IN

UNITARY BUSINESS. (a) Taxable entities that are part of an

affiliated group engaged in a unitary business shall file a

combined group report in lieu of individual reports based on the

combined group's business. The combined group may not include a

taxable entity that conducts business outside the United States

if 80 percent or more of the taxable entity's property and

payroll, as determined by factoring under Chapter 141, are

assigned to locations outside the United States. In applying

Chapter 141, if either the property factor or the payroll factor

is zero, the denominator is one. The combined group may not

include a taxable entity that conducts business outside the

United States and has no property or payroll if 80 percent or

more of the taxable entity's gross receipts, as determined under

Sections 171.103, 171.105, and 171.1055, are assigned to

locations outside the United States.

(b) The combined group is a single taxable entity for purposes

of the application of the tax imposed under this chapter,

including Section 171.002(d).

(c) For purposes of Section 171.101, a combined group shall

determine its total revenue by:

(1) determining the total revenue of each of its members as

provided by Section 171.1011 as if the member were an individual

taxable entity;

(2) adding the total revenues of the members determined under

Subdivision (1) together; and

(3) subtracting, to the extent included under Section

171.1011(c)(1)(A), (c)(2)(A), or (c)(3), items of total revenue

received from a member of the combined group.

(d) For purposes of Section 171.101, a combined group shall make

an election to subtract either cost of goods sold or compensation

that applies to all of its members. Regardless of the election,

the taxable margin of the combined group may not exceed 70

percent of the combined group's total revenue from its entire

business, as provided by Section 171.101(a)(1)(A).

(d-1) A member of a combined group may claim as cost of goods

sold those costs that qualify under Section 171.1012 if the goods

for which the costs are incurred are owned by another member of

the combined group.

(e) For purposes of Section 171.101, a combined group that

elects to subtract costs of goods sold shall determine that

amount by:

(1) determining the cost of goods sold for each of its members

as provided by Section 171.1012 as if the member were an

individual taxable entity;

(2) adding the amounts of cost of goods sold determined under

Subdivision (1) together; and

(3) subtracting from the amount determined under Subdivision (2)

any cost of goods sold amounts paid from one member of the

combined group to another member of the combined group, but only

to the extent the corresponding item of total revenue was

subtracted under Subsection (c)(3).

(f) For purposes of Section 171.101, a combined group that

elects to subtract compensation shall determine that amount by:

(1) determining the compensation for each of its members as

provided by Section 171.1013 as if each member were an individual

taxable entity, subject to the limitation prescribed by Section

171.1013(c);

(2) adding the amounts of compensation determined under

Subdivision (1) together; and

(3) subtracting from the amount determined under Subdivision (2)

any compensation amounts paid from one member of the combined

group to another member of the combined group, but only to the

extent the corresponding item of total revenue was subtracted

under Subsection (c)(3).

(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1282, Sec.

37(3), eff. January 1, 2008.

(h) Each taxable entity that is part of a combined group report

shall, for purposes of determining margin and apportionment,

include its activities for the same period used by the combined

group.

(i) Each member of the combined group shall be jointly and

severally liable for the tax of the combined group.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 5, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 17, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 37(3), eff. January 1, 2008.

Sec. 171.1015. REPORTING FOR CERTAIN PARTNERSHIPS IN TIERED

PARTNERSHIP ARRANGEMENT. (a) In this section, "tiered

partnership arrangement" means an ownership structure in which

any of the interests in one taxable entity treated as a

partnership or an S corporation for federal income tax purposes

(a "lower tier entity") are owned by one or more other taxable

entities (an "upper tier entity"). A tiered partnership

arrangement may have two or more tiers.

(b) In addition to the tax it is required to pay under this

chapter on its own taxable margin, a taxable entity that is an

upper tier entity may include, for purposes of calculating its

own taxable margin, the total revenue of a lower tier entity if

the lower tier entity submits a report to the comptroller showing

the amount of total revenue that each upper tier entity that owns

it should include within the upper tier entity's own taxable

margin calculation, according to the ownership interest of the

upper tier entity.

(c) This section does not apply to that percentage of the total

revenue attributable to an upper tier entity by a lower tier

entity if the upper tier entity is not subject to the tax under

this chapter. In this case, the lower tier entity is liable for

the tax on its taxable margin.

(d) Section 171.002(d) does not apply to an upper tier entity

if, before the attribution of any total revenue by a lower tier

entity to an upper tier entity under this section, the lower tier

entity does not meet the criteria of Section 171.002(d)(1) or

(d)(2).

(e) The comptroller shall adopt rules to administer this

section.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 5, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 18, eff. January 1, 2008.

Sec. 171.103. DETERMINATION OF GROSS RECEIPTS FROM BUSINESS DONE

IN THIS STATE FOR MARGIN. (a) Subject to Section 171.1055, in

apportioning margin, the gross receipts of a taxable entity from

its business done in this state is the sum of the taxable

entity's receipts from:

(1) each sale of tangible personal property if the property is

delivered or shipped to a buyer in this state regardless of the

FOB point or another condition of the sale;

(2) each service performed in this state, except that receipts

derived from servicing loans secured by real property are in this

state if the real property is located in this state;

(3) each rental of property situated in this state;

(4) the use of a patent, copyright, trademark, franchise, or

license in this state;

(5) each sale of real property located in this state, including

royalties from oil, gas, or other mineral interests; and

(6) other business done in this state.

(b) A combined group shall include in its gross receipts

computed under Subsection (a) the gross receipts of each taxable

entity that is a member of the combined group and that has a

nexus with this state for the purpose of taxation.

(c) A taxable entity that is a combined group shall include in a

report filed under Section 171.201 or 171.202, for each member of

the combined group that does not have nexus with this state for

the purpose of taxation:

(1) the gross receipts computed under Subsection (a); and

(2) the gross receipts computed under Subsection (a) that are

subject to taxation in another state under a throwback law or

regulation.

(d) The information required by Subsection (c) may be used for

informational purposes only. The comptroller shall adopt rules

as necessary to enforce the reporting requirement prescribed by

Subsection (c).

Acts 1981, 67th Leg., p. 1697, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 15,

Sec. 1, eff. Oct. 2, 1984; Acts 1991, 72nd Leg., 1st C.S., ch. 5,

Sec. 8.06, eff. Jan. 1, 1992; Acts 1997, 75th Leg., ch. 1185,

Sec. 5, eff. Jan. 1, 1998.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 5, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 20, eff. January 1, 2008.

Sec. 171.105. DETERMINATION OF GROSS RECEIPTS FROM ENTIRE

BUSINESS FOR MARGIN. (a) Subject to Section 171.1055, in

apportioning margin, the gross receipts of a taxable entity from

its entire business is the sum of the taxable entity's receipts

from:

(1) each sale of the taxable entity's tangible personal

property;

(2) each service, rental, or royalty; and

(3) other business.

(b) If a taxable entity sells an investment or capital asset,

the taxable entity's gross receipts from its entire business for

taxable margin includes only the net gain from the sale.

(c) A combined group shall include in its gross receipts

computed under Subsection (a) the gross receipts of each taxable

entity that is a member of the combined group, without regard to

whether that entity has a nexus with this state for the purpose

of taxation.

Acts 1981, 67th Leg., p. 1698, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec.

8.07, eff. Jan. 1, 1992.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 5, eff. January 1, 2008.

Sec. 171.1055. EXCLUSION OF CERTAIN RECEIPTS FOR MARGIN

APPORTIONMENT. (a) In apportioning margin, receipts excluded

from total revenue by a taxable entity under Section 171.1011 may

not be included in either the receipts of the taxable entity from

its business done in this state as determined under Section

171.103 or the receipts of the taxable entity from its entire

business done as determined under Section 171.105.

(b) In apportioning margin, receipts derived from transactions

between individual members of a combined group that are excluded

under Section 171.1014(c)(3) may not be included in the receipts

of the taxable entity from its business done in this state as

determined under Section 171.103, except that receipts ultimately

derived from the sale of tangible personal property between

individual members of a combined group where one member party to

the transaction does not have nexus in this state shall be

included in the receipts of the taxable entity from its business

done in this state as determined under Section 171.103 to the

extent that the member of the combined group that does not have

nexus in this state resells the tangible personal property

without substantial modification to a purchaser in this state.

"Receipts ultimately derived from the sale" means the amount paid

for the tangible personal property by the third party purchaser.

(c) In apportioning margin, receipts derived from transactions

between individual members of a combined group that are excluded

under Section 171.1014(c)(3) may not be included in the receipts

of the taxable entity from its entire business done as determined

under Section 171.105.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 5, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 21, eff. January 1, 2008.

Sec. 171.106. APPORTIONMENT OF MARGIN TO THIS STATE. (a)

Except as provided by this section, a taxable entity's margin is

apportioned to this state to determine the amount of tax imposed

under Section 171.002 by multiplying the margin by a fraction,

the numerator of which is the taxable entity's gross receipts

from business done in this state, as determined under Section

171.103, and the denominator of which is the taxable entity's

gross receipts from its entire business, as determined under

Section 171.105.

(b) A taxable entity's margin that is derived, directly or

indirectly, from the sale of management, distribution, or

administration services to or on behalf of a regulated investment

company, including a taxable entity that includes trustees or

sponsors of employee benefit plans that have accounts in a

regulated investment company, is apportioned to this state to

determine the amount of the tax imposed under Section 171.002 by

multiplying the taxable entity's total margin from the sale of

services to or on behalf of a regulated investment company by a

fraction, the numerator of which is the average of the sum of

shares owned at the beginning of the year and the sum of shares

owned at the end of the year by the investment company

shareholders who are commercially domiciled in this state or, if

the shareholders are individuals, are residents of this state,

and the denominator of which is the average of the sum of shares

owned at the beginning of the year and the sum of shares owned at

the end of the year by all investment company shareholders. In

this subsection, "regulated investment company" has the meaning

assigned by Section 851(a), Internal Revenue Code.

(c) A taxable entity's margin that is derived, directly or

indirectly, from the sale of management, administration, or

investment services to an employee retirement plan is apportioned

to this state to determine the amount of the tax imposed under

Section 171.002 by multiplying the taxable entity's total margin

from the sale of services to an employee retirement plan company

by a fraction, the numerator of which is the average of the sum

of beneficiaries domiciled in Texas at the beginning of the year

and the sum of beneficiaries domiciled in Texas at the end of the

year, and the denominator of which is the average of the sum of

all beneficiaries at the beginning of the year and the sum of all

beneficiaries at the end of the year. In this section, "employee

retirement plan" means a plan or other arrangement that is

qualified under Section 401(a), Internal Revenue Code, or

satisfies the requirements of Section 403, Internal Revenue Code,

or a government plan described in Section 414(d), Internal

Revenue Code. The term does not include an individual retirement

account or individual retirement annuity within the meaning of

Section 408, Internal Revenue Code.

(d) A banking corporation shall exclude from the numerator of

the bank's apportionment factor interest earned on federal funds

and interest earned on securities sold under an agreement to

repurchase that are held in this state in a correspondent bank

that is domiciled in this state. In this subsection,

"correspondent" has the meaning assigned by 12 C.F.R. Section

206.2(c).

(e) Receipts from services that a defense readjustment project

performs in a defense economic readjustment zone are not receipts

from business done in this state.

(f) Notwithstanding Section 171.1055, if a loan or security is

treated as inventory of the seller for federal income tax

purposes, the gross proceeds of the sale of that loan or security

are considered gross receipts.

(f-1) Notwithstanding Section 171.1055, if a lending institution

categorizes a loan or security as "Securities Available for Sale"

or "Trading Securities" under Financial Accounting Standard No.

115, the gross proceeds of the sale of that loan or security are

considered gross receipts. In this subsection, "Financial

Accounting Standard No. 115" means the Financial Accounting

Standard No. 115 in effect as of January 1, 2009, not including

any changes made after that date. In this subsection, "security"

means a security as defined in Section 171.0001(13-a).

Acts 1981, 67th Leg., p. 1698, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec.

8.07, eff. Jan. 1, 1992; Acts 1997, 75th Leg., ch. 1185, Sec. 7,

eff. Jan. 1, 1998; Acts 1999, 76th Leg., ch. 184, Sec. 2, eff.

Jan. 1, 2000; Acts 2001, 77th Leg., ch. 1263, Sec. 59, eff. Jan.

1, 2002; Acts 2003, 78th Leg., ch. 209, Sec. 37, eff. Oct. 1,

2003.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 5, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 22, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

1055, Sec. 1, eff. January 1, 2010.

Sec. 171.107. DEDUCTION OF COST OF SOLAR ENERGY DEVICE FROM

MARGIN APPORTIONED TO THIS STATE. (a) In this section, "solar

energy device" means a system or series of mechanisms designed

primarily to provide heating or cooling or to produce electrical

or mechanical power by collecting and transferring

solar-generated energy. The term includes a mechanical or

chemical device that has the ability to store solar-generated

energy for use in heating or cooling or in the production of

power.

(b) A taxable entity may deduct from its apportioned margin 10

percent of the amortized cost of a solar energy device if:

(1) the device is acquired by the taxable entity for heating or

cooling or for the production of power;

(2) the device is used in this state by the taxable entity; and

(3) the cost of the device is amortized in accordance with

Subsection (c).

(c) The amortization of the cost of a solar energy device must:

(1) be for a period of at least 60 months;

(2) provide for equal monthly amounts or conform to federal

depreciation schedules;

(3) begin on the month in which the device is placed in service

in this state; and

(4) cover only a period in which the device is in use in this

state.

(d) A taxable entity that makes a deduction under this section

shall file with the comptroller an amortization schedule showing

the period in which a deduction is to be made. On the request of

the comptroller, the taxable entity shall file with the

comptroller proof of the cost of the solar energy device or proof

of the device's operation in this state.

Acts 1981, 67th Leg., p. 1698, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec.

8.07, eff. Jan. 1, 1992; Acts 1999, 76th Leg., ch. 1467, Sec.

2.59, eff. Jan. 1, 2000.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 5, eff. January 1, 2008.

Sec. 171.108. DEDUCTION OF COST OF CLEAN COAL PROJECT FROM

MARGIN APPORTIONED TO THIS STATE. (a) In this section, "clean

coal project" has the meaning assigned by Section 5.001, Water

Code.

(b) A taxable entity may deduct from its apportioned margin 10

percent of the amortized cost of equipment:

(1) that is used in a clean coal project;

(2) that is acquired by the taxable entity for use in generation

of electricity, production of process steam, or industrial

production;

(3) that the taxable entity uses in this state; and

(4) the cost of which is amortized in accordance with Subsection

(c).

(c) The amortization of the cost of capital used in a clean coal

project must:

(1) be for a period of at least 60 months;

(2) provide for equal monthly amounts;

(3) begin in the month during which the equipment is placed in

service in this state; and

(4) cover only a period during which the equipment is used in

this state.

(d) A taxable entity that makes a deduction under this section

shall file with the comptroller an amortization schedule showing

the period for which the deduction is to be made. On the request

of the comptroller, the taxable entity shall file with the

comptroller proof of the cost of the equipment or proof of the

equipment's operation in this state.

Added by Acts 2005, 79th Leg., Ch.

1097, Sec. 4, eff. June 18, 2005.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 5, eff. January 1, 2008.

For expiration of this section, see Subsection (e).

Sec. 171.111. TEMPORARY CREDIT ON TAXABLE MARGIN. (a) On the

first report originally due under this chapter on or after

January 1, 2008, a taxable entity must notify the comptroller in

writing of its intent to take a credit in an amount allowed by

this section on the tax due on taxable margin. The taxable

entity may thereafter elect to claim the credit for the current

year and future year at or before the original due date of any

report due after January 1, 2008, until the taxable entity

revokes the election or this section expires, whichever is

earlier. A taxable entity may claim the credit for not more than

20 consecutive privilege periods beginning with the first report

originally due under this chapter on or after January 1, 2008. A

taxable entity may make only one election under this section and

the election may not be conveyed, assigned, or transferred to

another entity.

(b) The credit allowed under this section for any privilege

period is computed by:

(1) determining the amount of the business loss carryforwards of

the taxable entity under Section 171.110(e), as that section

applied to annual reports originally due before January 1, 2008,

that were not exhausted on a report originally due under this

chapter before January 1, 2008;

(2) multiplying the amount determined under Subdivision (1)

by:

(A) 2.25 percent for reports originally due on or after January

1, 2008, and before January 1, 2018; and

(B) 7.75 percent for reports originally due on or after January

1, 2018, and before September 1, 2027; and

(3) multiplying the amount determined under Subdivision (2) by

4.5 percent.

(c) The comptroller may request that the taxable entity submit,

with each annual report in which the taxable entity is eligible

to take a credit, information relating to the amount determined

under Subsection (b)(1). The taxable entity shall submit in the

form and content the comptroller requires any information

relating to the amount determined under Subsection (b)(1) or any

other matter relevant to the computation of the credit for which

the taxable entity is eligible.

(d) A credit that a taxable entity is entitled to under this

section may not be conveyed, assigned, or transferred. A taxable

entity loses the right to claim the credit if the entity changes

combined groups after June 30, 2007.

(d-1) A taxable entity, other than a combined group, may not

claim the credit under this section unless the taxable entity

was, on May 1, 2006, subject to the tax imposed by this chapter

as this chapter existed on that date. A taxable entity that is a

combined group may claim the credit for each member entity that

was, on May 1, 2006, subject to the tax imposed by this chapter

as this chapter existed on that date and shall compute the amount

of the credit for that member as provided by this section.

(d-2) The amount of credit claimed, including any unused credit

carried forward, may not exceed the amount of franchise tax due

for the report. Unused credits may not be carried forward to

reports originally due on or after September 1, 2027.

(e) This section expires September 1, 2027.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 8.09, eff.

Jan. 1, 1992.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 5, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 23, eff. January 1, 2008.

Sec. 171.1121. GROSS RECEIPTS FOR MARGIN. (a) For purposes of

this section, "gross receipts" means all revenues reportable by a

taxable entity on its federal tax return, without deduction for

the cost of property sold, materials used, labor performed, or

other costs incurred, unless otherwise specifically provided in

this chapter.

(b) Except as otherwise provided by this section, a taxable

entity shall use the same accounting methods to apportion margin

as used in computing margin.

(c) A taxable entity may not change its accounting methods used

to calculate gross receipts more often than once every four years

without the express written consent of the comptroller. A change

in accounting methods is not justified solely because it results

in a reduction of tax liability.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 8.10, eff.

Jan. 1, 1992. Amended by Acts 1993, 73rd Leg., ch. 546, Sec. 8,

eff. Jan. 1, 1994; Acts 1997, 75th Leg., ch. 1185, Sec. 11, eff.

Jan. 1, 1998; Acts 2001, 77th Leg., ch. 1263, Sec. 61, eff. Jan.

1, 2002.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 5, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 24, eff. January 1, 2008.

SUBCHAPTER D. PAYMENT OF TAX

Sec. 171.151. PRIVILEGE PERIOD COVERED BY TAX. The franchise

tax shall be paid for each of the following:

(1) an initial period beginning on the taxable entity's

beginning date and ending on the day before the first anniversary

of the beginning date;

(2) a second period beginning on the first anniversary of the

beginning date and ending on December 31 following that date; and

(3) after the initial and second periods have expired, a regular

annual period beginning each year on January 1 and ending the

following December 31.

Acts 1981, 67th Leg., p. 1699, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 31, Sec. 5, eff. Aug.

26, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 8.11, eff.

Jan. 1, 1992; Acts 1995, 74th Leg., ch. 1002, Sec. 14, eff. Jan.

1, 1996.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 6, eff. January 1, 2008.

Sec. 171.152. DATE ON WHICH PAYMENT IS DUE. (a) Payment of the

tax covering the initial period is due within 90 days after the

date that the initial period ends or, if applicable, within 91

days after the date of the merger.

(b) Payment of the tax covering the second period is due on the

same date as the tax covering the initial period.

(c) Payment of the tax covering the regular annual period is due

May 15, of each year after the beginning of the regular annual

period. However, if the first anniversary of the taxable

entity's beginning date is after October 3 and before January 1,

the payment of the tax covering the first regular annual period

is due on the same date as the tax covering the initial period.

Acts 1981, 67th Leg., p. 1699, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 10, art. 3,

Sec. 1, eff. Sept. 1, 1984; Acts 1985, 69th Leg., ch. 31, Sec. 7,

eff. Aug. 26, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec.

8.12, eff. Jan. 1, 1992; Acts 1995, 74th Leg., ch. 1002, Sec. 15,

eff. Jan. 1, 1996.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 6, eff. January 1, 2008.

Sec. 171.1532. BUSINESS ON WHICH TAX ON NET TAXABLE MARGIN IS

BASED. (a) The tax covering the privilege periods included on

the initial report is based on the business done by the taxable

entity during the period beginning on the taxable entity's

beginning date and:

(1) ending on the last accounting period ending date that is at

least 60 days before the original due date of the initial report;

or

(2) if there is no such period ending date in Subdivision (1),

then ending on the day that is the last day of a calendar month

and that is nearest to the end of the taxable entity's first year

of business.

(b) The tax covering the regular annual period, other than a

regular annual period included on the initial report, is based on

the business done by the taxable entity during the period

beginning with the day after the last date upon which taxable

margin or net taxable earned surplus on a previous report was

based and ending with its last accounting period ending date for

federal income tax purposes in the year before the year in which

the report is originally due.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 8.14, eff.

Jan. 1, 1992. Amended by Acts 1995, 74th Leg., ch. 1002, Sec. 18,

eff. Jan. 1, 1996.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 6, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 25, eff. January 1, 2008.

Sec. 171.154. PAYMENT TO COMPTROLLER. A taxable entity on which

a tax is imposed by this chapter shall pay the tax to the

comptroller.

Acts 1981, 67th Leg., p. 1700, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 6, eff. January 1, 2008.

Sec. 171.158. PAYMENT BY FOREIGN TAXABLE ENTITY BEFORE

WITHDRAWAL FROM STATE. (a) Except as provided by Subsection

(b), a foreign taxable entity holding a registration or

certificate of authority to do business in this state may

withdraw from doing business in this state by filing a

certificate of withdrawal with the secretary of state. The

secretary of state shall file the certificate of withdrawal as

provided by law.

(b) The foreign taxable entity may not withdraw from doing

business in this state unless it has paid, before filing the

certificate of withdrawal, any tax or penalty imposed by this

chapter on the taxable entity.

Acts 1981, 67th Leg., p. 1701, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 6, eff. January 1, 2008.

SUBCHAPTER E. REPORTS AND RECORDS

Sec. 171.201. INITIAL REPORT. (a) Except as provided by

Section 171.2022, a taxable entity on which the franchise tax is

imposed shall file an initial report with the comptroller

containing:

(1) financial information of the taxable entity necessary to

compute the tax under this chapter;

(2) the name and address of:

(A) each officer, director, and manager of the taxable entity;

(B) for a limited partnership, each general partner;

(C) for a general partnership or limited liability partnership,

each managing partner or, if there is not a managing partner,

each partner; or

(D) for a trust, each trustee;

(3) the name and address of the agent of the taxable entity

designated under Section 171.354; and

(4) other information required by the comptroller.

(b) The taxable entity shall file the report on or before the

date the payment is due under Section 171.152(a).

Acts 1981, 67th Leg., p. 1701, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 31, Sec. 9, eff. Aug.

26, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 8.15, eff.

Jan. 1, 1992.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 7, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 26, eff. January 1, 2008.

Sec. 171.202. ANNUAL REPORT. (a) Except as provided by Section

171.2022, a taxable entity on which the franchise tax is imposed

shall file an annual report with the comptroller containing:

(1) financial information of the taxable entity necessary to

compute the tax under this chapter;

(2) the name and address of each officer and director of the

taxable entity;

(3) the name and address of the agent of the taxable entity

designated under Section 171.354; and

(4) other information required by the comptroller.

(b) The taxable entity shall file the report before May 16 of

each year after the beginning of the regular annual period. The

report shall be filed on forms supplied by the comptroller.

(c) The comptroller shall grant an extension of time to a

taxable entity that is not required by rule to make its tax

payments by electronic funds transfer for the filing of a report

required by this section to any date on or before the next

November 15, if a taxable entity:

(1) requests the extension, on or before May 15, on a form

provided by the comptroller; and

(2) remits with the request:

(A) not less than 90 percent of the amount of tax reported as

due on the report filed on or before November 15; or

(B) 100 percent of the tax reported as due for the previous

calendar year on the report due in the previous calendar year and

filed on or before May 14.

(d) In the case of a taxpayer whose previous return was its

initial report, the optional payment provided under Subsection

(c)(2)(B) or (e)(2)(B) must be equal to an amount produced by

multiplying the taxable margin, as reported on the initial report

filed on or before May 14, by the rate of tax in Section 171.002

that is effective January 1 of the year in which the report is

due.

(e) The comptroller shall grant an extension of time for the

filing of a report required by this section by a taxable entity

required by rule to make its tax payments by electronic funds

transfer to any date on or before the next August 15, if the

taxable entity:

(1) requests the extension, on or before May 15, on a form

provided by the comptroller; and

(2) remits with the request:

(A) not less than 90 percent of the amount of tax reported as

due on the report filed on or before August 15; or

(B) 100 percent of the tax reported as due for the previous

calendar year on the report due in the previous calendar year and

filed on or before May 14.

(f) The comptroller shall grant an extension of time to a

taxable entity required by rule to make its tax payments by

electronic funds transfer for the filing of a report due on or

before August 15 to any date on or before the next November 15,

if the taxable entity:

(1) requests the extension, on or before August 15, on a form

provided by the comptroller; and

(2) remits with the request the difference between the amount

remitted under Subsection (e) and 100 percent of the amount of

tax reported as due on the report filed on or before November 15.

(h) If the sum of the amounts paid under Subsections (e)(2) and

(f)(2) is at least 99 percent of the amount reported as due on

the report filed on or before November 15, penalties for

underpayment with respect to the amount paid under Subsection

(f)(2) are waived.

(i) If a taxable entity requesting an extension under Subsection

(c) or (e) does not file the report due in the previous calendar

year on or before May 14, the taxable entity may not receive an

extension under Subsection (c) or (e) unless the taxable entity

complies with Subsection (c)(2)(A) or (e)(2)(A), as appropriate.

Acts 1981, 67th Leg., p. 1701, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 297, ch. 63, Sec. 2,

eff. Aug. 29, 1983; Acts 1984, 68th Leg., 2nd C.S., ch. 10, art.

3, Sec. 3, 4, eff. Sept. 1, 1984; Acts 1985, 69th Leg., ch. 31,

Sec. 10, eff. Aug. 26, 1985; Acts 1985, 69th Leg., ch. 37, Sec.

6, 7, eff. Aug. 26, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 5,

Sec. 8.16, eff. Jan. 1, 1992; Acts 1993, 73rd Leg., ch. 486, Sec.

2.03, eff. Sept. 1, 1994; Acts 1995, 74th Leg., ch. 1002, Sec.

21, eff. Jan. 1, 1996; Acts 1997, 75th Leg., ch. 1185, Sec. 12,

eff. Jan. 1, 1998.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 7, eff. January 1, 2008.

Sec. 171.2022. EXEMPTION FROM REPORTING REQUIREMENTS. A taxable

entity that does not owe any tax under this chapter for any

period is not required to file a report under Section 171.201 or

171.202. The exemption applies only to a period for which no tax

is due.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 8.17, eff.

Jan. 1, 1992.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 7, eff. January 1, 2008.

Sec. 171.203. PUBLIC INFORMATION REPORT. (a) A corporation or

limited liability company on which the franchise tax is imposed,

regardless of whether the corporation or limited liability

company is required to pay any tax, shall file a report with the

comptroller containing:

(1) the name of each corporation or limited liability company in

which the corporation or limited liability company filing the

report owns a 10 percent or greater interest and the percentage

owned by the corporation or limited liability company;

(2) the name of each corporation or limited liability company

that owns a 10 percent or greater interest in the corporation or

limited liability company filing the report;

(3) the name, title, and mailing address of each person who is

an officer or director of the corporation or limited liability

company on the date the report is filed and the expiration date

of each person's term as an officer or director, if any;

(4) the name and address of the agent of the corporation or

limited liability company designated under Section 171.354; and

(5) the address of the corporation's or limited liability

company's principal office and principal place of business.

(b) The corporation or limited liability company shall file the

report once a year on a form prescribed by the comptroller.

(c) The comptroller shall forward the report to the secretary of

state.

(d) The corporation or limited liability company shall send a

copy of the report to each person named in the report under

Subsection (a)(3) who is not currently employed by the

corporation or limited liability company or a related corporation

or limited liability company listed in Subsection (a)(1) or (2).

An officer or director of the corporation or limited liability

company or another authorized person must sign the report under a

certification that:

(1) all information contained in the report is true and correct

to the best of the person's knowledge; and

(2) a copy of the report has been mailed to each person

identified in this subsection on the date the return is filed.

(e) If a person's name is included in a report under Subsection

(a)(3) and the person is not an officer or director of the

corporation or limited liability company on the date the report

is filed, the person may file with the comptroller a sworn

statement disclaiming the person's status as shown on the report.

The comptroller shall maintain a record of statements filed

under this subsection and shall make that information available

on request using the same procedures the comptroller uses for

other requests for public information.

(f) A public information report that is filed electronically

complies with the signature and certification requirements

prescribed by Subsection (d).

Acts 1981, 67th Leg., p. 1702, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1995, 74th Leg., ch. 1002, Sec. 19, eff.

Jan. 1, 1996; Acts 1997, 75th Leg., ch. 1185, Sec. 13, eff. Jan.

1, 1998; Acts 1999, 76th Leg., ch. 394, Sec. 11, eff. Jan. 1,

2000; Acts 2003, 78th Leg., ch. 209, Sec. 41, eff. Jan. 1, 2004.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 7, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 27, eff. January 1, 2008.

Sec. 171.204. INFORMATION REPORT. (a) Except as provided by

Subsection (b), to determine eligibility for the exemption

provided by Section 171.2022, or to determine the amount of the

franchise tax or the correctness of a franchise tax report, the

comptroller may require a taxable entity that may be subject to

the tax imposed under this chapter to file an information report

with the comptroller stating the amount of the taxable entity's

margin, or any other information the comptroller may request that

is necessary to make a determination under this subsection.

(b) The comptroller may require a taxable entity that does not

owe any tax because of the application of Section 171.002(d)(2)

to file an abbreviated information report with the comptroller

stating the amount of the taxable entity's total revenue from its

entire business. The comptroller may not require a taxable

entity described by this subsection to file an information report

that requires the taxable entity to report or compute its margin.

(c) The comptroller may require any entity to file information

as necessary to verify that the entity is not subject to the tax

imposed under this chapter.

Acts 1981, 67th Leg., p. 1702, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec.

8.18, eff. Jan. 1, 1992; Acts 1999, 76th Leg., ch. 394, Sec. 12,

eff. Jan. 1, 2000.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 7, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 28, eff. January 1, 2008.

Sec. 171.205. ADDITIONAL INFORMATION REQUIRED BY COMPTROLLER.

The comptroller may require a taxable entity on which the

franchise tax is imposed to furnish to the comptroller

information from the taxable entity's books and records that has

not been filed previously and that is necessary for the

comptroller to determine the amount of the tax.

Acts 1981, 67th Leg., p. 1702, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 7, eff. January 1, 2008.

Sec. 171.206. CONFIDENTIAL INFORMATION. Except as provided by

Section 171.207, the following information is confidential and

may not be made open to public inspection:

(1) information that is obtained from a record or other

instrument that is required by this chapter to be filed with the

comptroller; or

(2) information, including information about the business

affairs, operations, profits, losses, cost of goods sold,

compensation, or expenditures of a taxable entity, obtained by an

examination of the books and records, officers, partners,

trustees, agents, or employees of a taxable entity on which a tax

is imposed by this chapter.

Acts 1981, 67th Leg., p. 1702, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 7, eff. January 1, 2008.

Sec. 171.207. INFORMATION NOT CONFIDENTIAL. The following

information is not confidential and shall be made open to public

inspection:

(1) information contained in a document filed under this chapter

with a county clerk as notice of a tax lien; and

(2) information contained in a report required by Section

171.203 or 171.2035.

Acts 1981, 67th Leg., p. 1702, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 7, eff. January 1, 2008.

Sec. 171.208. PROHIBITION OF DISCLOSURE OF INFORMATION. A

person, including a state officer or employee or an owner of a

taxable entity, who has access to a report filed under this

chapter may not make known in a manner not permitted by law the

amount or source of the taxable entity's income, profits, losses,

expenditures, cost of goods sold, compensation, or other

information in the report relating to the financial condition of

the taxable entity.

Acts 1981, 67th Leg., p. 1703, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 7, eff. January 1, 2008.

Sec. 171.209. RIGHT OF OWNER TO EXAMINE OR RECEIVE REPORTS. If

an owner of a taxable entity on whom the franchise tax is imposed

presents evidence of the ownership to the comptroller, the person

is entitled to examine or receive a copy of an initial or annual

report that is filed under Section 171.201 or 171.202 and that

relates to the taxable entity.

Acts 1981, 67th Leg., p. 1703, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 7, eff. January 1, 2008.

Sec. 171.210. PERMITTED USE OF CONFIDENTIAL INFORMATION. (a)

To enforce this chapter, the comptroller or attorney general may

use information made confidential by this chapter.

(b) The comptroller or attorney general may authorize the use of

the confidential information in a judicial proceeding in which

the state is a party. The comptroller or attorney general may

authorize examination of the confidential information by:

(1) another state officer of this state;

(2) a law enforcement official of this state; or

(3) a tax official of another state or an official of the

federal government if the other state or the federal government

has a reciprocal arrangement with this state.

Acts 1981, 67th Leg., p. 1703, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 7, eff. January 1, 2008.

Sec. 171.211. EXAMINATION OF RECORDS. To determine the

franchise tax liability of a taxable entity, the comptroller may

investigate or examine the records of the taxable entity.

Acts 1981, 67th Leg., p. 1703, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 584, Sec. 109, eff.

Sept. 1, 1989.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 7, eff. January 1, 2008.

Sec. 171.212. REPORT OF CHANGES TO FEDERAL INCOME TAX RETURN.

(a) A taxable entity must file an amended report under this

chapter if:

(1) the taxable entity's taxable margin is changed as the result

of an audit or other adjustment by the Internal Revenue Service

or another competent authority; or

(2) the taxable entity files an amended federal income tax

return or other return that changes the taxable entity's taxable

margin.

(b) The taxable entity shall file the amended report under

Subsection (a)(1) not later than the 120th day after the date the

revenue agent's report or other adjustment is final. For

purposes of this subsection, a revenue agent's report or other

adjustment is final on the date on which all administrative

appeals with the Internal Revenue Service or other competent

authority have been exhausted or waived.

(c) The taxable entity shall file the amended report under

Subsection (a)(2) not later than the 120th day after the date the

taxable entity files the amended federal income tax return or

other return. For purposes of this subsection, a taxable entity

is considered to have filed an amended federal income tax return

if the taxable entity is a member of an affiliated group during a

period in which an amended consolidated federal income tax report

is filed.

(d) If a taxable entity fails to comply with this section, the

taxable entity is liable for a penalty of 10 percent of the tax

that should have been reported under this section and that had

not previously been reported to the comptroller. The penalty

prescribed by this subsection is in addition to any other penalty

provided by law.

Added by Acts 1997, 75th Leg., ch. 1185, Sec. 14.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 7, eff. January 1, 2008.

Sec. 171.2125. CALCULATING COST OF GOODS OR COMPENSATION IN

STAFF LEASING ARRANGEMENTS. In calculating cost of goods sold or

compensation, a taxable entity that is a client company of a

staff leasing services company shall rely on information provided

by the staff leasing services company on a form promulgated by

the comptroller or an invoice.

Added by Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 29, eff. January 1, 2008.

For expiration of this section, see Subsection (f).

Sec. 171.214. BUSINESS TAX ADVISORY COMMITTEE. (a) The

Business Tax Advisory Committee is created. The committee is

composed of:

(1) two members of the house of representatives, appointed by

the speaker of the house of representatives;

(2) two members of the senate, appointed by the lieutenant

governor; and

(3) the following persons appointed by the comptroller:

(A) at least five residents of this state who are engaged in a

private business, as either an employee or an owner, that is

subject to taxation under this chapter; and

(B) at least two residents of this state with expertise in state

business taxation.

(b) The comptroller shall determine the number of residents

appointed under Subsection (a)(3).

(c) The comptroller is the presiding officer of the advisory

committee.

(d) The advisory committee shall conduct a biennial study of the

effects of the tax imposed under this chapter on businesses in

this state. The study must take into consideration:

(1) the relative share of the tax paid by industry and by size

of business;

(2) how the incidence of the tax compares with the economic

makeup of this state's business economy;

(3) how the tax compares in structure and in amounts paid to the

business taxes imposed by other states;

(4) the effect of the tax on the economic climate of this state,

including the effect on capital investment and job creation;

(5) any factors that result in the tax not operating as

intended; and

(6) any other item presented by the comptroller or by a majority

of the committee.

(e) The comptroller by rule shall establish procedures for the

functions of the advisory committee, including procedures

requiring the advisory committee to issue a report on its

findings to the speaker of the house of representatives, the

lieutenant governor, and the governor not later than the date

each regular session of the legislature begins.

(f) This section expires January 31, 2013.

Added by Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 30, eff. January 1, 2008.

SUBCHAPTER F. FORFEITURE OF CORPORATE AND BUSINESS PRIVILEGES

Sec. 171.251. FORFEITURE OF CORPORATE PRIVILEGES. The

comptroller shall forfeit the corporate privileges of a

corporation on which the franchise tax is imposed if the

corporation:

(1) does not file, in accordance with this chapter and within 45

days after the date notice of forfeiture is mailed, a report

required by this chapter;

(2) does not pay, within 45 days after the date notice of

forfeiture is mailed, a tax imposed by this chapter or does not

pay, within those 45 days, a penalty imposed by this chapter

relating to that tax; or

(3) does not permit the comptroller to examine under Section

171.211 of this code the corporation's records.

Acts 1981, 67th Leg., p. 1703, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 10, art. 3,

Sec. 5, eff. Sept. 1, 1984; Acts 1989, 71st Leg., ch. 584, Sec.

110, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., 1st C.S., ch. 5,

Sec. 8.19, eff. Jan. 1, 1992; Acts 1993, 73rd Leg., ch. 546, Sec.

10, eff. Jan. 1, 1994.

Sec. 171.2515. FORFEITURE OF RIGHT OF TAXABLE ENTITY TO TRANSACT

BUSINESS IN THIS STATE. (a) The comptroller may, for the same

reasons and using the same procedures the comptroller uses in

relation to the forfeiture of the corporate privileges of a

corporation, forfeit the right of a taxable entity to transact

business in this state.

(b) The provisions of this subchapter, including Section

171.255, that apply to the forfeiture of corporate privileges

apply to the forfeiture of a taxable entity's right to transact

business in this state.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 9, eff. January 1, 2008.

Sec. 171.252. EFFECTS OF FORFEITURE. If the corporate

privileges of a corporation are forfeited under this subchapter:

(1) the corporation shall be denied the right to sue or defend

in a court of this state; and

(2) each director or officer of the corporation is liable for a

debt of the corporation as provided by Section 171.255 of this

code.

Acts 1981, 67th Leg., p. 1704, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.253. SUIT ON CAUSE OF ACTION ARISING BEFORE FORFEITURE.

In a suit against a corporation on a cause of action arising

before the forfeiture of the corporate privileges of the

corporation, affirmative relief may not be granted to the

corporation unless its corporate privileges are revived under

this chapter.

Acts 1981, 67th Leg., p. 1704, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.254. EXCEPTION TO FORFEITURE. The forfeiture of the

corporate privileges of a corporation does not apply to the

privilege to defend in a suit to forfeit the corporation's

charter or certificate of authority.

Acts 1981, 67th Leg., p. 1704, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.255. LIABILITY OF DIRECTOR AND OFFICERS. (a) If the

corporate privileges of a corporation are forfeited for the

failure to file a report or pay a tax or penalty, each director

or officer of the corporation is liable for each debt of the

corporation that is created or incurred in this state after the

date on which the report, tax, or penalty is due and before the

corporate privileges are revived. The liability includes

liability for any tax or penalty imposed by this chapter on the

corporation that becomes due and payable after the date of the

forfeiture.

(b) The liability of a director or officer is in the same manner

and to the same extent as if the director or officer were a

partner and the corporation were a partnership.

(c) A director or officer is not liable for a debt of the

corporation if the director or officer shows that the debt was

created or incurred:

(1) over the director's objection; or

(2) without the director's knowledge and that the exercise of

reasonable diligence to become acquainted with the affairs of the

corporation would not have revealed the intention to create the

debt.

(d) If a corporation's charter or certificate of authority and

its corporate privileges are forfeited and revived under this

chapter, the liability under this section of a director or

officer of the corporation is not affected by the revival of the

charter or certificate and the corporate privileges.

Acts 1981, 67th Leg., p. 1704, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.256. NOTICE OF FORFEITURE. (a) If the comptroller

proposes to forfeit the corporate privileges of a corporation,

the comptroller shall notify the corporation that the forfeiture

will occur without a judicial proceeding unless the corporation:

(1) files, within the time established by Section 171.251 of

this code, the report to which that section refers; or

(2) pays, within the time established by Section 171.251 of this

code, the delinquent tax and penalty to which that section

refers.

(b) The notice shall be written or printed and shall be verified

by the seal of the comptroller's office.

(c) The comptroller shall mail the notice to the corporation at

least 45 days before the forfeiture of corporate privileges. The

notice shall be addressed to the corporation and mailed to the

address named in the corporation's charter as its principal place

of business or to another known place of business of the

corporation.

(d) The comptroller shall keep at the comptroller's office a

record of the date on which the notice is mailed. For the

purposes of this chapter, the notice and the record of the

mailing date constitute legal and sufficient notice of the

forfeiture.

Acts 1981, 67th Leg., p. 1704, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1993, 73rd Leg., ch. 546, Sec. 11, eff.

Jan. 1, 1994.

Sec. 171.257. JUDICIAL PROCEEDING NOT REQUIRED FOR FORFEITURE.

The forfeiture of the corporate privileges of a corporation is

effected by the comptroller without a judicial proceeding.

Acts 1981, 67th Leg., p. 1705, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.258. REVIVAL OF CORPORATE PRIVILEGES. The comptroller

shall revive the corporate privileges of a corporation if the

corporation, before the forfeiture of its charter or certificate

of authority, pays any tax, penalty, or interest due under this

chapter.

Acts 1981, 67th Leg., p. 1705, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.259. BANKING CORPORATIONS AND SAVINGS AND LOAN

ASSOCIATIONS. (a) Except as provided by Subsection (b), this

subchapter does not apply to a banking corporation that is

organized under the laws of this state or under federal law and

has its main office in this state.

(b) The banking commissioner shall appoint a conservator under

Subtitle A, Title 3, Finance Code, to pay the franchise tax of a

banking corporation that is organized under the laws of this

state and that the commissioner certifies as being delinquent in

the payment of the corporation's franchise tax.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 3, part B,

Sec. 5, eff. May 1, 1985. Amended by Acts 1991, 72nd Leg., 1st

C.S., ch. 5, Sec. 8.20, eff. Jan. 1, 1992; Acts 1999, 76th Leg.,

ch. 184, Sec. 3, eff. Jan. 1, 2000.

Sec. 171.260. SAVINGS AND LOAN ASSOCIATION. (a) Except as

provided by Subsection (b), this subchapter does not apply to a

savings and loan association that is organized under the laws of

this state or under federal law and has its main office in this

state.

(b) The savings and mortgage lending commissioner shall appoint

a conservator under Subtitle B or C, Title 3, Finance Code, to

pay the franchise tax of a savings and loan association that is

organized under the laws of this state and that the commissioner

certifies as being delinquent in the payment of the association's

franchise tax.

Added by Acts 1999, 76th Leg., ch. 184, Sec. 4, eff. Jan. 1,

2000. Amended by Acts 2001, 77th Leg., ch. 1263, Sec. 62, eff.

Jan. 1, 2002.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.067, eff. September 1, 2007.

SUBCHAPTER G. FORFEITURE OF CHARTER OR CERTIFICATE OF AUTHORITY

Sec. 171.301. GROUNDS FOR FORFEITURE OF CHARTER OR CERTIFICATE

OF AUTHORITY. It is a ground for the forfeiture of a

corporation's charter or certificate of authority if:

(1) the corporate privileges of the corporation are forfeited

under this chapter and the corporation does not pay, within 120

days after the date the corporate privileges are forfeited, the

amount necessary for the corporation to revive under this chapter

its corporate privileges; or

(2) the corporation does not permit the comptroller to examine

the corporation's records under Section 171.211 of this code.

Acts 1981, 67th Leg., p. 1705, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 584, Sec. 111, eff.

Sept. 1, 1989.

Sec. 171.3015. FORFEITURE OF CERTIFICATE OR REGISTRATION OF

TAXABLE ENTITY. The comptroller may, for the same reasons and

using the same procedures the comptroller uses in relation to the

forfeiture of a corporation's charter or certificate of

authority, forfeit the certificate or registration of a taxable

entity.

Added by Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 31, eff. January 1, 2008.

Sec. 171.302. CERTIFICATION BY COMPTROLLER. After the 120th day

after the date that the corporate privileges of a corporation are

forfeited under this chapter, the comptroller shall certify the

name of the corporation to the attorney general and the secretary

of state.

Acts 1981, 67th Leg., p. 1705, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.303. SUIT FOR JUDICIAL FORFEITURE. On receipt of the

comptroller's certification, the attorney general shall bring

suit to forfeit the charter or certificate of authority of the

corporation if a ground exists for the forfeiture of the charter

or certificate.

Acts 1981, 67th Leg., p. 1705, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.304. RECORD OF JUDICIAL FORFEITURE. (a) If a district

court forfeits a corporation's charter or certificate of

authority under this chapter, the clerk of the court shall

promptly mail to the secretary of state a certified copy of the

court's judgment. On receipt of the copy of the judgment, the

secretary of state shall inscribe on the corporation's record at

the secretary's office the words "Judgment of Forfeiture" and the

date of the judgment.

(b) If an appeal of the judgment is perfected, the clerk of the

court shall promptly certify to the secretary of state that the

appeal has been perfected. On receipt of the certification, the

secretary of state shall inscribe on the corporation's record at

the secretary's office the word "Appealed" and the date on which

the appeal was perfected.

(c) If final disposition of an appeal is made, the clerk of the

court making the disposition shall promptly certify to the

secretary of state the type of disposition made and the date of

the disposition. On receipt of the certification, the secretary

of state shall inscribe on the corporation's record at the

secretary's office a brief note of the type of final disposition

made and the date of the disposition.

Acts 1981, 67th Leg., p. 1705, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.305. REVIVAL OF CHARTER OR CERTIFICATE OF AUTHORITY

AFTER JUDICIAL FORFEITURE. A corporation whose charter or

certificate of authority is judicially forfeited under this

chapter is entitled to have its charter or certificate revived

and to have its corporate privileges revived if:

(1) the corporation files each report that is required by this

chapter and that is delinquent;

(2) the corporation pays the tax, penalty, and interest that is

imposed by this chapter and that is due at the time the suit

under Section 171.306 of this code to set aside forfeiture is

filed; and

(3) the forfeiture of the corporation's charter or certificate

is set aside in a suit under Section 171.306 of this code.

Acts 1981, 67th Leg., p. 1706, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.306. SUIT TO SET ASIDE JUDICIAL FORFEITURE. If a

corporation's charter or certificate of authority is judicially

forfeited under this chapter, a stockholder, director, or officer

of the corporation at the time of the forfeiture of the charter

or certificate or of the corporate privileges of the corporation

may bring suit in a district court of Travis County in the name

of the corporation to set aside the forfeiture of the charter or

certificate. The suit must be in the nature of a bill of review.

The secretary of state and attorney general must be made

defendants in the suit.

Acts 1981, 67th Leg., p. 1706, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.307. RECORD OF SUIT TO SET ASIDE JUDICIAL FORFEITURE.

If a court under this chapter sets aside the forfeiture of a

corporation's charter or certificate of authority, the secretary

of state shall inscribe on the corporation's record in the

secretary's office the words "Charter Revived by Court Order" or

"Certificate Revived by Court Order," a citation to the suit, and

the date of the court's judgment.

Acts 1981, 67th Leg., p. 1706, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.308. CORPORATE PRIVILEGES AFTER JUDICIAL FORFEITURE IS

SET ASIDE. If a court under this chapter sets aside the

forfeiture of a corporation's charter or certificate of

authority, the comptroller shall revive the corporate privileges

of the corporation and shall inscribe on the corporation's record

in the comptroller's office a note of the revival.

Acts 1981, 67th Leg., p. 1706, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.309. FORFEITURE BY SECRETARY OF STATE. The secretary

of state may forfeit the charter, certificate, or registration of

a taxable entity if:

(1) the secretary receives the comptroller's certification under

Section 171.302; and

(2) the taxable entity does not revive its forfeited privileges

within 120 days after the date that the privileges were

forfeited.

Acts 1981, 67th Leg., p. 1707, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 10, art. 3,

Sec. 6, eff. Sept. 1, 1984.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 32, eff. January 1, 2008.

Sec. 171.310. JUDICIAL PROCEEDING NOT REQUIRED FOR FORFEITURE BY

SECRETARY OF STATE. The forfeiture by the secretary of state of

a corporation's charter or certificate of authority under this

chapter is effected without a judicial proceeding.

Acts 1981, 67th Leg., p. 1707, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.311. RECORD OF FORFEITURE BY SECRETARY OF STATE. The

secretary of state shall effect a forfeiture of a corporation's

charter or certificate of authority under this chapter by

inscribing on the corporation's record in the secretary's office

the words "Charter Forfeited" or "Certificate Forfeited," the

date on which this inscription is made, and a citation to this

chapter as authority for the forfeiture.

Acts 1981, 67th Leg., p. 1707, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.312. REVIVAL OF CHARTER OR CERTIFICATE OF AUTHORITY

AFTER FORFEITURE BY SECRETARY OF STATE. A corporation whose

charter or certificate of authority is forfeited under this

chapter by the secretary of state is entitled to have its charter

or certificate revived and to have its corporate privileges

revived if:

(1) the corporation files each report that is required by this

chapter and that is delinquent;

(2) the corporation pays the tax, penalty, and interest that is

imposed by this chapter and that is due at the time the request

under Section 171.313 of this code to set aside forfeiture is

made; and

(3) the forfeiture of the corporation's charter or certificate

is set aside in a proceeding under Section 171.313 of this code.

Acts 1981, 67th Leg., p. 1707, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.3125. REVIVAL OF CERTIFICATE OR REGISTRATION OF TAXABLE

ENTITY AFTER FORFEITURE BY SECRETARY OF STATE. (a) The

secretary of state may, using the same procedures the secretary

uses in relation to the revival of a corporation's charter or

certificate, revive the certificate or registration of a taxable

entity.

(b) The secretary of state may adopt rules to implement this

section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1282, Sec. 31, eff. January 1, 2008.

Sec. 171.313. PROCEEDING TO SET ASIDE FORFEITURE BY SECRETARY OF

STATE. (a) If a corporation's charter or certificate of

authority is forfeited under this chapter by the secretary of

state, a stockholder, director, or officer of the corporation at

the time of the forfeiture of the charter or certificate or of

the corporate privileges of the corporation may request in the

name of the corporation that the secretary of state set aside the

forfeiture of the charter or certificate.

(b) If a request is made, the secretary of state shall determine

if each delinquent report has been filed and any delinquent tax,

penalty, or interest has been paid. If each report has been filed

and the tax, penalty, or interest has been paid, the secretary

shall set aside the forfeiture of the corporation's charter or

certificate of authority.

Acts 1981, 67th Leg., p. 1707, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.314. CORPORATE PRIVILEGES AFTER FORFEITURE BY SECRETARY

OF STATE IS SET ASIDE. If the secretary of state sets aside

under this chapter the forfeiture of a corporation's charter or

certificate of authority, the comptroller shall revive the

corporate privileges of the corporation.

Acts 1981, 67th Leg., p. 1708, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.315. USE OF CORPORATE NAME AFTER REVIVAL OF CHARTER OR

CERTIFICATE OF AUTHORITY. If a corporation's charter or

certificate of authority is forfeited under this chapter by the

secretary of state and if the corporation requests the secretary

to set aside the forfeiture under Section 171.313 of this code,

the corporation shall determine from the secretary whether the

corporation's name is available for use. If the name is not

available, the corporation shall amend its charter or certificate

to change its name.

Acts 1981, 67th Leg., p. 1708, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.316. BANKING CORPORATIONS. This subchapter does not

apply to a banking corporation that is organized under the laws

of this state or under federal law and has its main office in

this state.

Added by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 3, part B,

Sec. 6, eff. May 1, 1985. Amended by Acts 1999, 76th Leg., ch.

184, Sec. 5, eff. Jan. 1, 2000.

Sec. 171.317. SAVINGS AND LOAN ASSOCIATIONS. This subchapter

does not apply to a savings and loan association that is

organized under the laws of this state or under federal law and

has its main office in this state.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 8.21, eff.

Jan. 1, 1992. Amended by Acts 1999, 76th Leg., ch. 184, Sec. 6,

eff. Jan. 1, 2000.

SUBCHAPTER H. ENFORCEMENT

Sec. 171.351. VENUE OF SUIT TO ENFORCE CHAPTER. Venue of a

civil suit against a taxable entity to enforce this chapter is

either in a county where the taxable entity's principal office is

located according to its charter or certificate of authority or

in Travis County.

Acts 1981, 67th Leg., p. 1708, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 10, eff. January 1, 2008.

Sec. 171.352. AUTHORITY TO RESTRAIN OR ENJOIN. To enforce this

chapter, a court may restrain or enjoin a violation of this

chapter.

Acts 1981, 67th Leg., p. 1708, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.353. APPOINTMENT OF RECEIVER. If a court forfeits a

taxable entity's charter or certificate of authority, the court

may appoint a receiver for the taxable entity and may administer

the receivership under the laws relating to receiverships.

Acts 1981, 67th Leg., p. 1708, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 11, eff. January 1, 2008.

Sec. 171.354. AGENT FOR SERVICE OF PROCESS. Each taxable entity

on which a tax is imposed by this chapter shall designate a

resident of this state as the taxable entity's agent for the

service of process.

Acts 1981, 67th Leg., p. 1708, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 12, eff. January 1, 2008.

Sec. 171.355. SERVICE OF PROCESS ON SECRETARY OF STATE. (a)

Legal process may be served on a domestic corporation by serving

it on the secretary of state if the process relates to the

forfeiture of the corporation's charter or to the collection of a

tax or penalty imposed by this chapter and:

(1) if the local agent of the corporation or if the officers

named in the corporation's charter or annual report on file with

the secretary of state do not reside or cannot be located in the

county in which the corporation's principal office, as stated in

the charter, is located; or

(2) if the principal office of the corporation is not maintained

or cannot be located in the county in which the charter states

that the office is located.

(b) Complete and valid service of process is made on a

corporation through the secretary of state by delivering

duplicate copies of the process to the secretary of state or the

deputy secretary of state.

(c) On receipt of legal process under this section, the

secretary of state promptly shall forward to the corporation by

registered mail a copy of the process. The copy of the process

shall be mailed to the address named in the corporation's charter

as its principal place of business or to another place of

business of the corporation as shown by the records in the

secretary of state's office.

(d) The failure of the secretary of state to mail a copy of

legal process to a corporation does not affect the validity of

the service of process. It is competent and sufficient proof of

the service of process that the secretary of state certifies

under the state seal the receipt of the process.

(e) The secretary of state shall keep a record of each legal

process served on the secretary under this section showing the

date and time of the receipt of the process and the secretary's

action on the process.

(f) This section is cumulative of other laws relating to service

of process.

Acts 1981, 67th Leg., p. 1708, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1993, 73rd Leg., ch. 300, Sec. 38, eff.

Aug. 30, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

41, Sec. 4, eff. September 1, 2005.

Sec. 171.361. PENALTY FOR DISCLOSURE OF INFORMATION ON REPORT.

(a) A person commits an offense if the person violates Section

171.208 of this code prohibiting the disclosure of information on

a report filed under this chapter.

(b) An offense under this section is punishable by a fine of not

more than $1,000, confinement in jail for not more than one year,

or both.

Acts 1981, 67th Leg., p. 1710, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 171.362. PENALTY FOR FAILURE TO PAY TAX OR FILE REPORT.

(a) If a taxable entity on which a tax is imposed by this

chapter fails to pay the tax when it is due and payable or fails

to file a report required by this chapter when it is due, the

taxable entity is liable for a penalty of five percent of the

amount of the tax due.

(b) If the tax is not paid or the report is not filed within 30

days after the due date, a penalty of an additional five percent

of the tax due is imposed.

(c) The minimum penalty under this section is $1.

(d) If a taxable entity electing to remit under Section

171.202(c)(2)(A) remits less than the amount required, the

penalties imposed by this section and the interest imposed under

Section 111.060 are assessed against the difference between the

amount required to be remitted under Section 171.202(c)(2)(A) and

the amount actually remitted on or before May 15.

(e) If a taxable entity remits the entire amount required by

Section 171.202(c), no penalties will be imposed against the

amount remitted on or before November 15.

Acts 1981, 67th Leg., p. 1710, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 10, art. 3,

Sec. 7, eff. Sept. 1, 1984; Acts 1985, 69th Leg., ch. 37, Sec. 8,

eff. Aug. 26, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec.

8.22, eff. Jan. 1, 1992.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 13, eff. January 1, 2008.

Sec. 171.363. WILFUL AND FRAUDULENT ACTS. (a) A taxable entity

commits an offense if the taxable entity is subject to the

provisions of this chapter and the taxable entity wilfully:

(1) fails to file a report;

(2) fails to keep books and records as required by this chapter;

(3) files a fraudulent report;

(4) violates any rule of the comptroller for the administration

and enforcement of the provisions of this chapter; or

(5) attempts in any other manner to evade or defeat any tax

imposed by this chapter or the payment of the tax.

(b) A person commits an offense if the person is an accountant

or an agent for or an officer or employee of a taxable entity and

the person knowingly enters or provides false information on any

report, return, or other document filed by the taxable entity

under this chapter.

(c) A person who commits an offense under this section may also,

in addition to the punishment provided by this section, be liable

for a penalty under this chapter.

(d) An offense under this section is a felony of the third

degree.

(e) A person whose commercial domicile or whose residence is in

this state may be prosecuted under this section only in the

county in which the person's commercial domicile or residence is

located unless the person asserts a right to be prosecuted in

another county.

(f) A prosecution for a violation of this section must be

commenced before the fifth anniversary of the date of the

violation.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 8.23, eff.

Jan. 1, 1992. Amended by Acts 1995, 74th Leg., ch. 1002, Sec. 20,

eff. Jan. 1, 1996.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 14, eff. January 1, 2008.

SUBCHAPTER I. DISPOSITION OF REVENUE

Sec. 171.401. REVENUE DEPOSITED IN GENERAL REVENUE FUND. The

revenue from the tax imposed by this chapter shall be deposited

to the credit of the general revenue fund.

Acts 1981, 67th Leg., p. 1710, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1984, 68th Leg., 2nd C.S., ch. 31, art. 3,

part B, Sec. 7, eff. May 1, 1985; Acts 1987, 70th Leg., 2nd C.S.,

ch. 5, art. 2, pt. 1, Sec. 2, eff. Jan. 1, 1988; Acts 1991, 72nd

Leg., 1st C.S., ch. 5, Sec. 8.231, eff. Jan. 1, 1992.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 15, eff. January 1, 2008.

Sec. 171.4011. ALLOCATION OF CERTAIN REVENUE TO PROPERTY TAX

RELIEF FUND. (a) Notwithstanding Section 171.401, beginning

with the state fiscal year that begins September 1, 2007, the

comptroller shall, for each state fiscal year, deposit to the

credit of the property tax relief fund under Section 403.109,

Government Code, an amount of revenue calculated by:

(1) determining the revenue derived from the tax imposed by this

chapter as it applied during that applicable state fiscal year;

and

(2) subtracting the revenue the comptroller estimates that the

tax imposed by this chapter, as it existed on August 31, 2007,

would have generated if it had been in effect for that applicable

state fiscal year.

(b) If the amount under Subsection (a) is less than zero, the

comptroller shall consider the amount to be zero.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch.

3, Sec. 2(a), eff. September 1, 2007.

SUBCHAPTER J. REFUNDS

Sec. 171.501. REFUND FOR JOB CREATION IN ENTERPRISE ZONE. (a)

A corporation that has been certified a qualified business as

provided by Chapter 2303, Government Code, may apply for and be

granted a refund of franchise tax paid with an initial or annual

report if the governing body certifies to the comptroller that

the business has created 10 or more new jobs held by qualified

employees during the calendar year that contains the end of the

accounting period on which the report is based.

(b) Only qualified businesses that have been certified as

eligible for a refund under this section by the governing body to

the comptroller are entitled to the refund.

(c) Repealed by Acts 2003, 78th Leg., ch. 814, Sec. 6.01(10).

(d) The amount of a refund under this section is the lesser of

$5,000 or 25 percent of the amount of franchise tax due for any

one privilege period before any other applicable credits. For

purposes of this subsection, the initial and second periods are

considered to be the same privilege period.

(e) In this section:

(1) "Enterprise zone" and "qualified employee" have the meanings

assigned to those terms by Section 2303.003, Government Code.

(2) "Governing body" means the governing body of a municipality

or county that applied to have the project or activity of a

qualified business designated as an enterprise project under

Section 2303.405, Government Code.

(3) "New job" has the meaning assigned "permanent new job" by

Section 2303.401, Government Code.

(4) "Qualified business" means a person that is certified as a

qualified business under Section 2303.402, Government Code.

Added by Acts 1989, 71st Leg., ch. 1106, Sec. 25, eff. Sept. 1,

1991. Amended by Acts 1993, 73rd Leg., ch. 268, Sec. 44, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.59, 5.95(22),

eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1467, Sec. 2.61,

eff. Jan. 1, 2000; Acts 2001, 77th Leg., ch. 1263, Sec. 63, eff.

Jan. 1, 2002; Acts 2003, 78th Leg., ch. 814, Sec. 3.58, 3.59,

6.01(10), eff. Sept. 1, 2003.

SUBCHAPTER Q-1. TAX CREDITS FOR ENTERPRISE PROJECTS FOR CERTAIN

CAPITAL INVESTMENTS

For expiration of this subchapter, see Section 171.825.

Sec. 171.815. DEFINITIONS. In this subchapter:

(1) "Enterprise project" means:

(A) a person designated by the Texas Department of Economic

Development as an enterprise project under Chapter 2303,

Government Code, on or after September 1, 2001, but before

September 1, 2003; and

(B) a person designated by the Texas Economic Development Bank

as an enterprise project under Chapter 2303, Government Code, on

or after September 1, 2003, but before January 1, 2005.

(2) "Enterprise zone" has the meaning assigned by Section

2303.003, Government Code.

(3) "Qualified business" means a person certified as a qualified

business under Section 2303.402, Government Code.

(4) "Qualified capital investment" means tangible personal

property that is first placed in service in an enterprise zone by

a qualified business that has been designated as an enterprise

project and that is described in Section 1245(a), Internal

Revenue Code, such as engines, machinery, tools, and implements

used in a trade or business or held for investment and subject to

an allowance for depreciation, cost recovery under the

accelerated cost recovery system, or amortization. The term does

not include real property or buildings and their structural

components. Property that is leased under a capitalized lease is

considered a qualified capital investment, but property that is

leased under an operating lease is not considered a qualified

capital investment. Property expensed under Section 179,

Internal Revenue Code, is not considered a qualified capital

investment.

Added by Acts 2007, 80th Leg., R.S., Ch.

1114, Sec. 16(b), eff. January 1, 2008.

Sec. 171.816. TANGIBLE PERSONAL PROPERTY FIRST PLACED IN SERVICE

IN AN ENTERPRISE ZONE. For purposes of determining whether an

investment is a qualified capital investment under Section

171.815, "tangible personal property first placed in service in

an enterprise zone" includes tangible personal property:

(1) purchased by an enterprise project for placement in an

improvement that was under active construction or other physical

preparation;

(2) identified by a purchase order, invoice, billing, sales

slip, or contract; and

(3) physically present at the enterprise project's qualified

business site, as defined by Section 2303.003, Government Code,

and in use by the enterprise project on the original due date of

the report on which the credit is taken.

Added by Acts 2007, 80th Leg., R.S., Ch.

1114, Sec. 16(b), eff. January 1, 2008.

Sec. 171.817. ELIGIBILITY. (a) Subject to Subsection (b), an

enterprise project is eligible for a credit against the tax

imposed under this chapter in the amount and under the conditions

and limitations provided by this subchapter if the enterprise

project is a qualified business.

(b) An enterprise project is not eligible for a credit under

this subchapter if the enterprise project claimed a credit under

Subchapter Q before the repeal of that subchapter on January 1,

2008.

(c) An enterprise project that is eligible for a credit under

this subchapter may claim a credit or take a carryforward credit

without regard to whether the enterprise zone in which it made

the qualified capital investment subsequently loses its

designation as an enterprise zone.

(d) A taxable entity, other than a combined group, may not claim

the credit under this subchapter unless the taxable entity was,

on May 1, 2006, subject to the tax imposed by this chapter as

this chapter existed on that date. A taxable entity that is a

combined group may claim the credit for each member entity that

was, on May 1, 2006, subject to the tax imposed by this chapter

as this chapter existed on that date and shall compute the amount

of the credit for that member as provided by this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1114, Sec. 16(b), eff. January 1, 2008.

Sec. 171.818. CALCULATION OF CREDIT. (a) An enterprise project

that is eligible for a credit under this subchapter may, on or

after the later of January 1, 2008, or the date the project was

designated, establish a credit equal to 7.5 percent of the

qualified capital investment made on or after January 1, 2005,

and before January 1, 2007.

(b) The enterprise project may claim the entire credit earned on

a report originally due on or after January 1, 2008, and before

January 1, 2009, subject to Section 171.819.

Added by Acts 2007, 80th Leg., R.S., Ch.

1114, Sec. 16(b), eff. January 1, 2008.

Sec. 171.819. LIMITATIONS. The total credit claimed under this

subchapter for a report, including the amount of any carryforward

credit under Section 171.820, may not exceed 50 percent of the

amount of franchise tax due for the report before any other

applicable tax credits.

Added by Acts 2007, 80th Leg., R.S., Ch.

1114, Sec. 16(b), eff. January 1, 2008.

Sec. 171.820. CARRYFORWARD. If an enterprise project is

eligible for a credit that exceeds the limitation under Section

171.819, the enterprise project may carry the unused credit

forward for not more than five consecutive reports.

Added by Acts 2007, 80th Leg., R.S., Ch.

1114, Sec. 16(b), eff. January 1, 2008.

Sec. 171.821. CERTIFICATION OF ELIGIBILITY. (a) For the

initial and each succeeding report in which a credit is claimed

under this subchapter, the enterprise project shall file with its

report, on a form provided by the comptroller, information that

sufficiently demonstrates that the enterprise project is eligible

for the credit.

(b) The burden of establishing entitlement to and the value of

the credit is on the enterprise project.

Added by Acts 2007, 80th Leg., R.S., Ch.

1114, Sec. 16(b), eff. January 1, 2008.

Sec. 171.822. ASSIGNMENT PROHIBITED. An enterprise project may

not convey, assign, or transfer the credit allowed under this

subchapter to another entity unless all of the assets of the

enterprise project are conveyed, assigned, or transferred in the

same transaction.

Added by Acts 2007, 80th Leg., R.S., Ch.

1114, Sec. 16(b), eff. January 1, 2008.

Sec. 171.823. BIENNIAL REPORT BY COMPTROLLER. (a) Before the

beginning of each regular session of the legislature, the

comptroller shall submit to the governor, the lieutenant

governor, and the speaker of the house of representatives a

report that states:

(1) the total amount of qualified capital investments made by

enterprise projects that claim a credit under this subchapter and

the average and median wages paid by those enterprise projects;

(2) the total amount of credits applied against the tax under

this chapter and the amount of unused credits, including:

(A) the total amount of franchise tax due by enterprise projects

claiming a credit under this subchapter before and after the

application of the credit;

(B) the average percentage reduction in franchise tax due by

enterprise projects claiming a credit under this subchapter;

(C) the percentage of tax credits that were awarded to

enterprise projects with fewer than 100 employees; and

(D) the two-digit standard industrial classification of

enterprise projects claiming a credit under this subchapter;

(3) the geographical distribution of the qualified capital

investments on which tax credit claims are made under this

subchapter; and

(4) the impact of the credit provided under this subchapter on

employment, capital investment, personal income, and state tax

revenues.

(b) The final report issued before the expiration of this

subchapter must include historical information on the credit

authorized under this subchapter.

(c) The comptroller may not include in the report information

that is confidential by law.

(d) For purposes of this section, the comptroller may require an

enterprise project that claims a credit under this subchapter to

submit information, on a form provided by the comptroller, on the

location of the enterprise project's capital investment in this

state and any other information necessary to complete the report

required under this section.

(e) The comptroller shall provide notice to the members of the

legislature that the report required under this section is

available on request.

Added by Acts 2007, 80th Leg., R.S., Ch.

1114, Sec. 16(b), eff. January 1, 2008.

Sec. 171.824. COMPTROLLER POWERS AND DUTIES. The comptroller

shall adopt rules and forms necessary to implement this

subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1114, Sec. 16(b), eff. January 1, 2008.

Sec. 171.825. EXPIRATION. (a) This subchapter expires December

31, 2009.

(b) The expiration of this subchapter does not affect the

carryforward of a credit under Section 171.820 or those credits

for which an enterprise project is eligible before the date this

subchapter expires.

Added by Acts 2007, 80th Leg., R.S., Ch.

1114, Sec. 16(b), eff. January 1, 2008.



CHAPTER 181. CEMENT PRODUCTION TAX

TAX CODE

TITLE 2. STATE TAXATION

SUBTITLE G. GROSS RECEIPTS TAXES

CHAPTER 181. CEMENT PRODUCTION TAX

SUBCHAPTER A. TAX

Sec. 181.001. TAX IMPOSED. (a) A tax is imposed on a person

who:

(1) manufactures or produces cement in, or imports cement into,

the state; and

(2) distributes or sells the cement in intrastate commerce or

uses the cement in the state.

(b) The tax is computed on the amount of cement distributed,

sold, or used by the person for the first time in intrastate

commerce.

(c) The tax applies to only one distribution, sale, or use of

cement.

Acts 1981, 67th Leg., p. 1711, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 181.002. RATE OF TAX. The rate of the tax imposed by this

chapter is $0.0275 for each 100 pounds or fraction of 100 pounds

of taxable cement.

Acts 1981, 67th Leg., p. 1711, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 181.003. PAYMENT OF TAX. (a) The person on whom the tax

is imposed by this chapter shall pay the tax to the comptroller

at the comptroller's Austin office.

(b) The tax payment is due on the 25th day of each month, and

the amount of the tax is computed on the amount of business done

during the preceding month by the person on whom the tax is

imposed.

Acts 1981, 67th Leg., p. 1711, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 181.004. EXEMPTION: INTERSTATE COMMERCE. The tax imposed

by this chapter is not computed on an interstate distribution or

sale of cement.

Acts 1981, 67th Leg., p. 1711, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER B. REPORTS AND RECORDS

Sec. 181.051. REPORT. On or before the 25th day of each month,

a person on whom the tax is imposed by this chapter shall file

with the comptroller a report stating:

(1) the amount of taxable cement distributed, sold, or used by

the person during the preceding month;

(2) the amount of cement produced in, imported into, or exported

out of the state by the person during the preceding month; and

(3) other information that the comptroller requires to be in the

report.

Acts 1981, 67th Leg., p. 1712, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 181.052. RECORDS. (a) A person on whom the tax is imposed

by this chapter shall keep a record of the business conducted by

the person and of other information that the comptroller requires

to be kept.

(b) The record is an open record to the comptroller and the

attorney general.

(c) The comptroller shall adopt rules to enforce this section.

Acts 1981, 67th Leg., p. 1712, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER C. ENFORCEMENT

Sec. 181.101. INTEREST ON DELINQUENT TAXES. A tax imposed by

this chapter that is delinquent draws interest as provided by

Section 111.060 of this code.

Acts 1981, 67th Leg., p. 1712, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 181.102. TAX LIEN. The state has a prior lien for a tax or

interest on a tax imposed by this chapter that is delinquent or

for a penalty imposed by this chapter. The lien is on the

property used in the business of distributing, selling, or using

cement by the person on whom the tax is imposed by this chapter.

Acts 1981, 67th Leg., p. 1712, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 181.103. PROHIBITION ON DELINQUENT TAXPAYER; INJUNCTION.

(a) A person who is delinquent in the payment of the tax imposed

by this chapter may not engage in an activity or participate in a

transaction for which the person is taxed by this chapter.

(b) The attorney general may sue in Travis County or another

county having venue to enjoin a person from violating this

section.

Acts 1981, 67th Leg., p. 1712, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 181.104. PENALTY. (a) A person on whom the tax is imposed

by this chapter and who fails to file a report as required by

this chapter or does not pay the tax when it is due forfeits to

the state a penalty of five percent of the amount of tax

delinquent.

(b) If the report required by this chapter is not filed or the

tax imposed by this chapter is not paid within 30 days after it

is due, the person on whom the tax is imposed forfeits to the

state a penalty of an additional five percent of the amount of

tax delinquent.

(c) The minimum penalty under this section is $1.

Acts 1981, 67th Leg., p. 1712, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 451, ch. 93, Sec. 4,

eff. Sept. 1, 1983.

Sec. 181.105. CRIMINAL PENALTY. (a) A person who violates a

provision of this chapter commits an offense.

(b) An offense under this section is punishable by a fine of not

less than $25 nor more than $1,000. A separate offense is

committed each day a violation occurs.

Acts 1981, 67th Leg., p. 1712, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER D. RESTRICTION ON MUNICIPALITIES

Sec. 181.151. RESTRICTION ON TAXING AUTHORITY OF MUNICIPALITIES.

A municipal corporation may not impose an occupation tax similar

to the tax imposed by this chapter.

Acts 1981, 67th Leg., p. 1713, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER E. CLASSIFICATION OF TAX AND ALLOCATION OF REVENUE

Sec. 181.201. OCCUPATION TAX. The tax imposed by this chapter

is an occupation tax.

Acts 1981, 67th Leg., p. 1713, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 181.202. ALLOCATION OF TAX REVENUE. One-fourth of the

revenue from the tax imposed by this chapter shall be deposited

to the credit of the foundation school fund and three-fourths to

the general revenue fund.

Acts 1981, 67th Leg., p. 1713, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., p. 2778, ch. 752, Sec.

9(h), eff. Jan. 1, 1982; Acts 1984, 68th Leg., 2nd C.S., ch. 28,

art. II, part B, Sec. 4, eff. Sept. 1, 1984.



CHAPTER 182. MISCELLANEOUS GROSS RECEIPTS TAXES

TAX CODE

TITLE 2. STATE TAXATION

SUBTITLE G. GROSS RECEIPTS TAXES

CHAPTER 182. MISCELLANEOUS GROSS RECEIPTS TAXES

SUBCHAPTER B. UTILITY COMPANIES

Sec. 182.021. DEFINITIONS. In this subchapter:

(1) "Utility company" means a person:

(A) who owns or operates a gas or water works, or water plant

used for local sale and distribution located within an

incorporated city or town in this state; or

(B) who owns or operates an electric light or electric power

works, or light plant used for local sale and distribution

located within an incorporated city or town in this state, or who

is a retail electric provider, as that term is defined in Section

31.002, Utilities Code, that makes local sales within an

incorporated city or town in this state; provided, however, that

a person who owns an electric light or electric power or gas

plant used for distribution but who does not make retail sales to

the ultimate consumer within an incorporated city or town in this

state is not included in this definition.

(2) "Business" means the providing of gas, electric light,

electric power, or water.

(3), (4) Repealed by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec.

17.06, eff. Sept. 1, 1991.

Acts 1981, 67th Leg., p. 1715, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec.

5.02, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 5,

Sec. 17.06, eff. Sept. 1, 1991; Acts 1999, 76th Leg., ch. 405,

Sec. 55, eff. Sept. 1, 1999.

Sec. 182.022. IMPOSITION AND RATE OF TAX. (a) A tax is imposed

on each utility company located in an incorporated city or town

having a population of more than 1,000, according to the last

federal census next preceding the filing of the report.

(b) The tax rates are:

(1) .581 percent of the gross receipts from business done in an

incorporated city or town having a population of more than 1,000

but less than 2,500, according to the last federal census next

preceding the filing of the report;

(2) 1.07 percent of the gross receipts from business done in an

incorporated city or town having a population of 2,500 or more

but less than 10,000, according to the last federal census next

preceding the filing of the report; and

(3) 1.997 percent of the gross receipts from business done in an

incorporated city or town having a population of 10,000 or more,

according to the last federal census next preceding the filing of

the report.

(c) Notwithstanding any other provision of this chapter, a tax

under this chapter may not be imposed on gross receipts from the

sale of electricity generated by an advanced clean energy

project, as defined by Section 382.003, Health and Safety Code.

Acts 1981, 67th Leg., p. 1715, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec.

5.03, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 5,

Sec. 17.07, eff. Sept. 1, 1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1277, Sec. 6, eff. September 1, 2007.

Sec. 182.023. PAYMENT OF TAX. Only one utility company pays the

tax on a commodity. If the commodity is produced by one utility

company and distributed by another, the distributor pays the tax.

Acts 1981, 67th Leg., p. 1715, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 182.024. POLITICAL SUBDIVISIONS. No city or other

political subdivision of this state may impose an occupation tax

or charge of any sort on a utility company taxed under this

subchapter.

Acts 1981, 67th Leg., p. 1715, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 182.025. CHARGES BY A CITY. (a) An incorporated city or

town may make a reasonable lawful charge for the use of a city

street, alley, or public way by a public utility in the course of

its business.

(b) The total charges, however designated or measured, may not

exceed two percent of the gross receipts of the public utility

for the sale of gas or water within the city.

(c) The total charges, however designated or measured, relating

to distribution service of an electric utility or transmission

and distribution utility within the city may not exceed the

amount or amounts prescribed by Section 33.008, Utilities Code.

The charges paid by an electric utility or transmission and

distribution utility under this subsection may be only for

distribution service.

(d) If a public utility taxed under this subchapter pays a

special tax, rental, contribution, or charge under a contract or

franchise executed before May 1, 1941, the city shall credit the

payment against the amount owed by the public utility on any

charge allowable under Subsection (a) of this section.

(e) In this section:

(1) "Distribution service" has the meaning assigned by Section

33.008, Utilities Code.

(2) "Electric utility" has the meaning assigned by Section

31.002, Utilities Code.

(3) "Public utility" means:

(A) a person who owns or operates a gas or water works or water

plant used for local sale and distribution located within an

incorporated city or town in this state; or

(B) an electric utility or transmission and distribution utility

providing distribution service within an incorporated city or

town in this state.

(4) "Transmission and distribution utility" has the meaning

assigned by Section 31.002, Utilities Code.

Acts 1981, 67th Leg., p. 1716, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1999, 76th Leg., ch. 405, Sec. 56, eff.

Jan. 1, 2002.

Sec. 182.026. SUBCHAPTER NOT APPLICABLE. (a) This subchapter

does not apply to a utility company owned and operated by a city,

town, county, water improvement district, or conservation

district.

(b) This subchapter does not:

(1) affect collection of ad valorem taxes; or

(2) impair or alter a provision of a contract, agreement, or

franchise made between a city and a public utility company

relating to a payment made to the city.

Acts 1981, 67th Leg., p. 1716, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec.

5.04, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 5,

Sec. 17.08, eff. Sept. 1, 1991.

Sec. 182.027. NO EXEMPTION. Notwithstanding anything to the

contrary in Chapter 161, Utilities Code, this subchapter applies

to a retail electric provider as defined in Section 31.002(17),

Utilities Code, that is owned, operated, or controlled by an

electric cooperative.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 57, eff. Sept. 1,

1999.

SUBCHAPTER E. TAX COLLECTIONS AND BUSINESS PERMITS

Sec. 182.081. REPORTS. (a) A person required to pay a tax

under this chapter shall report to the comptroller on the last

day of January, April, July, and October of each year.

(b) A report must include a statement of the gross receipts from

business done, as defined in this chapter for each taxpayer,

during the preceding quarterly period.

Acts 1981, 67th Leg., p. 1717, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 1379, ch. 284, Sec. 10,

eff. Sept. 1, 1983.

Sec. 182.082. TAX PAYMENTS: DUE DATE. Except as provided in

Section 182.083 of this code, the taxes imposed by this chapter

are due and payable to the comptroller on the last day of

January, April, July, and October of each year.

Acts 1981, 67th Leg., p. 1717, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 1379, ch. 284, Sec. 10,

eff. Sept. 1, 1983; Acts 1997, 75th Leg., ch. 1423, Sec. 19.117,

eff. Sept. 1, 1997.

Sec. 182.083. PAYMENT OF TAX IF BUSINESS BEGUN AFTER BEGINNING

OF QUARTER. (a) Except as provided in Subsection (b) of this

section, if a person taxed under this chapter begins business on

or after the first day of the quarter, then in lieu of the gross

receipts tax provided for in this chapter, the tax for that

quarter is $50, payable to the comptroller in advance.

(b) If a person that begins business on or after the first day

of the quarter is an incorporation, reincorporation, or survivor

of a merger of a person or persons that were previously subject

to a tax under this chapter, its report required under Section

182.081 of this code must show the combined gross receipts during

the preceding quarterly period of the person or persons that were

incorporated, reincorporated, or merged to form the new entity.

The gross receipts tax provided for in this chapter must be paid

on the reported combined gross receipts required under this

subsection.

Acts 1981, 67th Leg., p. 1717, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1985, 69th Leg., ch. 31, Sec. 2, eff. Aug.

26, 1985; Acts 1997, 75th Leg., ch. 1423, Sec. 19.118, eff. Sept.

1, 1997.

Sec. 182.084. ADDITIONAL REPORTS. The comptroller may require a

person required to report under this chapter to supply additional

or supplemental reports containing information necessary to

compute the tax due.

Acts 1981, 67th Leg., p. 1717, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 182.085. FORMS. The comptroller shall prepare forms for

use in making the reports required by this chapter.

Acts 1981, 67th Leg., p. 1718, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 182.086. PERMIT REQUIRED; FORM OF PERMIT. (a) Each person

taxed under this chapter must have a permit to transact business.

(b) The comptroller shall issue the permit in a form prescribed

by the attorney general.

(c) A permit shows:

(1) the name of the person to whom it is issued;

(2) the business to be transacted; and

(3) that the holder has complied with this chapter.

(d) The permit must be publicly displayed at the principal

office of the person to whom it is issued.

Acts 1981, 67th Leg., p. 1718, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 182.087. APPLICATION AND ISSUANCE OF PERMIT. (a) The

comptroller shall prescribe the form of the application for the

permit to transact business.

(b) The application must show:

(1) to the satisfaction of the comptroller the facts required

under Section 182.086 of this code; and

(2) that the applicant has paid the taxes required by this

chapter or, if the applicant is the buyer of a going business,

that the seller has paid all taxes due or to become due under

this chapter.

(c) After determining that all taxes due under this chapter have

been paid, the comptroller shall issue the permit to transact

business.

(d) Repealed by Acts 1993, 73rd Leg., ch. 587, Sec. 35, eff.

Oct. 1, 1993.

(e) Repealed by Acts 1983, 68th Leg., p. 4769, ch. 840, Sec. 1,

eff. Aug. 29, 1983.

Acts 1981, 67th Leg., p. 1718, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 4769, ch. 840, Sec. 1,

eff. Aug. 29, 1983; Acts 1993, 73rd Leg., ch. 587, Sec. 35, eff.

Oct. 1, 1993.

Sec. 182.088. SUSPENSION OF PERMIT. (a) If taxes due under

this chapter are not paid before the expiration of 30 days after

the due date, the comptroller shall mail a written notice to the

delinquent taxpayer at the last known address stating that:

(1) the tax is unpaid; and

(2) the comptroller will suspend the permit to transact business

if the tax is not paid within 10 days of the date of the notice.

(b) The mailing of the notice is sufficient compliance with this

law.

(c) If the tax and accrued penalties are not paid before the

expiration of 15 days after the mailing of the notice, the

comptroller shall:

(1) Note on the records that the permit to transact business of

the delinquent taxpayer has been suspended, giving the date of

suspension;

(2) immediately certify the suspension to the attorney general;

and

(3) have published a notice of suspension of the permit in a

daily or weekly newspaper published in the county of the

delinquent taxpayer's business or, if there is no newspaper

published in that county, in a daily newspaper with statewide

circulation.

Acts 1981, 67th Leg., p. 1718, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER F. PENALTIES

Sec. 182.102. PENALTY FOR FAILURE TO FILE REPORT OR TO PAY TAX.

(a) A person who fails to file a report as required by this

chapter or who fails to pay a tax imposed by this chapter when

due forfeits five percent of the amount due as a penalty, and if

the person fails to file the report or pay the tax within 30 days

after the day on which the tax or report is due, the person

forfeits an additional five percent.

(b) The minimum penalty imposed by this section is $1.

Acts 1981, 67th Leg., p. 1719, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 452, ch. 93, Sec. 5,

eff. Sept. 1, 1983.

Sec. 182.103. SUITS. (a) The attorney general shall bring

suits to collect penalties under this chapter.

(b) The courts of Travis County have concurrent jurisdiction of

a violation under this chapter.

Acts 1981, 67th Leg., p. 1719, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 182.104. TRANSACTING BUSINESS WITHOUT A PERMIT: PENALTY.

(a) A person commits an offense if the person is required by

Section 182.086 of this code to have a permit and the person

transacts business without a valid permit.

(b) An offense under Subsection (a) of this section is

punishable by a fine of not less than $50 nor more than $500.

Each day on which a violation occurs is a separate offense.

Acts 1981, 67th Leg., p. 1719, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER G. NATURE AND ALLOCATION OF TAX

Sec. 182.121. NATURE OF TAX. A tax imposed by this chapter is

an occupation tax.

Acts 1981, 67th Leg., p. 1719, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Text of section effective until September 01, 2020

Sec. 182.122. ALLOCATION OF TAX. (a) Revenues collected under

this chapter are allocated:

(1) one-fourth to the foundation school fund; and

(2) three-fourths to the general revenue fund.

(b) The comptroller shall transfer to the advanced clean energy

project account the first $30 million of the revenues collected

under this chapter that are allocated to the general revenue fund

under Subsection (a)(2) in any state fiscal biennium.

Acts 1981, 67th Leg., p. 1719, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., p. 2778, ch. 752, Sec.

9(h), eff. Jan. 1, 1982; Acts 1984, 68th Leg., 2nd C.S., ch. 28,

art. II, part B, Sec. 5, eff. Sept. 1, 1984.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1277, Sec. 7, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1277, Sec. 8, eff. September 1, 2020.

Text of section effective on September 01, 2020

Sec. 182.122. ALLOCATION OF TAX. Revenues collected under this

chapter are allocated:

(1) one-fourth to the foundation school fund; and

(2) three-fourths to the general revenue fund.

Acts 1981, 67th Leg., p. 1719, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., p. 2778, ch. 752, Sec.

9(h), eff. Jan. 1, 1982; Acts 1984, 68th Leg., 2nd C.S., ch. 28,

art. II, part B, Sec. 5, eff. Sept. 1, 1984.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1277, Sec. 7, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1277, Sec. 8, eff. September 1, 2020.



CHAPTER 183. MIXED BEVERAGE TAX

TAX CODE

TITLE 2. STATE TAXATION

SUBTITLE G. GROSS RECEIPTS TAXES

CHAPTER 183. MIXED BEVERAGE TAX

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 183.001. DEFINITIONS. (a) The definitions in Section

1.04, Alcoholic Beverage Code, apply to this chapter.

(b) In this chapter:

(1) "Permittee" means a mixed beverage permittee, a private club

registration permittee, a private club exemption certificate

permittee, a private club late hours permittee, a daily temporary

private club permittee, a private club registration permittee

holding a food and beverage certificate, a daily temporary mixed

beverage permittee, a mixed beverage late hours permittee, a

mixed beverage permittee holding a food and beverage certificate,

or a caterer permittee.

(2) "Business day" means the period beginning at 3 a.m. one day

and ending at 3 a.m. the next day.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 106, eff. Jan. 1,

1994. Amended by Acts 1995, 74th Leg., ch. 1001, Sec. 1, eff.

Aug. 28, 1995; Acts 1995, 74th Leg., ch. 1001, Sec. 7, eff. Sept.

1, 1995.

SUBCHAPTER B. MIXED BEVERAGE TAX

Sec. 183.021. TAX IMPOSED ON MIXED BEVERAGES. A tax at the rate

of 14 percent is imposed on the gross receipts of a permittee

received from the sale, preparation, or service of mixed

beverages or from the sale, preparation, or service of ice or

nonalcoholic beverages that are sold, prepared, or served for the

purpose of being mixed with an alcoholic beverage and consumed on

the premises of the permittee.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 106, eff. Jan. 1,

1994.

Sec. 183.022. TAX RETURN DUE DATE. (a) A permittee shall file

a tax return with the comptroller not later than the 20th day of

each month.

(b) The return under this section shall be in a form prescribed

by the comptroller and shall include a statement of the total

gross taxable receipts during the preceding month and any other

information required by the comptroller.

(c) A tax due for a business day that falls in two different

months is allocated to the month in which the business day

begins.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 106, eff. Jan. 1,

1994. Amended by Acts 1995, 74th Leg., ch. 1001, Sec. 2, eff.

Aug. 28, 1995.

Sec. 183.023. PAYMENT. The tax due for the preceding month

shall accompany the return and shall be payable to the state. The

comptroller shall deposit the revenue in the general revenue

fund.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 106, eff. Jan. 1,

1994. Amended by Acts 1997, 75th Leg., ch. 1035, Sec. 71, eff.

Sept. 1, 1997.

SUBCHAPTER C. MIXED BEVERAGE TAX CLEARANCE

Sec. 183.051. MIXED BEVERAGE TAX CLEARANCE FUND. (a) Not later

than the last day of the month following a calendar quarter, the

comptroller shall calculate the total amount of taxes received

during the quarter from permittees outside an incorporated

municipality within each county and the total amount received

from permittees within each incorporated municipality in each

county.

(b) The comptroller shall issue to each county described in

Subsection (a) a warrant drawn on the general revenue fund in an

amount appropriated by the legislature that may not be greater

than 10.7143 percent of receipts from permittees within the

county during the quarter and shall issue to each incorporated

municipality described in Subsection (a) a warrant drawn on that

fund in an amount appropriated by the legislature that may not be

greater than 10.7143 percent of receipts from permittees within

the incorporated municipality during the quarter.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 106, eff. Jan. 1,

1994. Amended by Acts 1999, 76th Leg., ch. 1467, Sec. 2.63, 2.64,

eff. Oct. 1, 1999.

Sec. 183.052. CONFLICT OF RULES. If a rule or policy adopted by

the commission conflicts with a rule adopted by the comptroller

for the application, enforcement, or collection of the tax

imposed by this chapter, the comptroller's rule prevails. A

conflicting rule or policy adopted by the commission is invalid

to the extent of the inconsistency. If the comptroller determines

that a rule or policy adopted by the commission conflicts with

one adopted by the comptroller relating to the application,

enforcement, or collection of the tax imposed by this chapter,

the comptroller shall notify the commission in writing of the

determination. After receipt of the notification, the commission

must amend or repeal the conflicting rule or policy not later

than the 90th day after the date of notification.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 106, eff. Jan. 1,

1994.

Sec. 183.053. SECURITY REQUIREMENT. (a) A permittee subject to

the tax imposed by this chapter must comply with the security

requirements imposed by Chapter 151 except that a permittee is

not required to comply with Section 151.253(b).

(b) The total of bonds, certificates of deposit, letters of

credit, or other security determined to be sufficient by the

comptroller of a permittee subject to the tax imposed by this

chapter shall be in an amount that the comptroller determines to

be sufficient to protect the fiscal interests of the state. The

comptroller may not set the amount of security at less than

$1,000 or more than the greater of $100,000 or four times the

amount of the permittee's average monthly tax liability.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 106, eff. Jan. 1,

1994. Amended by Acts 2001, 77th Leg., ch. 442, Sec. 24, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

931, Sec. 9, eff. June 15, 2007.

Sec. 183.054. AUDIT FREQUENCY. The comptroller shall have the

discretion to determine the frequency of mixed beverage tax

audits. In determining the frequency of the audit the comptroller

may consider the following factors:

(1) reasonable and prudent accounting standards;

(2) the audit history of the permittee;

(3) the effect on state revenues; and

(4) other factors the comptroller deems appropriate.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 106, eff. Jan. 1,

1994.

Sec. 183.055. CREDITS AND REFUNDS FOR BAD DEBTS. (a) A

permittee may withhold the payment of the tax on a portion of the

gross receipts that remains unpaid by a purchaser if:

(1) during the reporting period in which the mixed beverage is

sold, the permittee determines that the unpaid portion will

remain unpaid;

(2) the permittee enters the unpaid portion of the sales gross

receipts in the permittee's books as a bad debt; and

(3) the bad debt is claimed as a deduction for federal tax

purposes during the same or a subsequent reporting period.

(b) If the portion of a debt determined to be bad under

Subsection (a) is paid, the permittee shall report and pay the

tax on the portion during the reporting period in which payment

is made.

(c) A permittee is entitled to credit or reimbursement for taxes

paid on the portion of the gross receipts determined to be

worthless and actually charged off for federal income tax

purposes.

Added by Acts 1993, 73rd Leg., ch. 934, Sec. 106, eff. Jan. 1,

1994. Amended by Acts 1995, 74th Leg., ch. 1001, Sec. 3, eff.

Aug. 28, 1995.



CHAPTER 191. MISCELLANEOUS OCCUPATION TAXES

TAX CODE

TITLE 2. STATE TAXATION

SUBTITLE H. BUSINESS PERMIT TAXES

CHAPTER 191. MISCELLANEOUS OCCUPATION TAXES

SUBCHAPTER E. OIL WELL SERVICE

Sec. 191.081. DEFINITION. In this subchapter, "oil well

service" means cementing the casing seat of an oil or gas well,

shooting, fracturing, or acidizing the sands or other formations

of the earth in an oil or gas well, or surveying or testing the

sands or other formations or their contents in an oil or gas well

by using instruments or equipment at least a part of which are

located in the well bore when the survey or test is made.

Acts 1981, 67th Leg., p. 1723, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 191.082. TAX IMPOSED. (a) A tax is imposed on each person

who engages in the business of providing any oil well service for

another for consideration and who:

(1) owns, controls, or furnishes the tools, instruments, and

equipment used in providing the oil well service; or

(2) uses any chemical, electrical, or mechanical process in

providing the service at any oil or gas well during and in

connection with the drilling and completion, or reworking or

reconditioning, of the well.

(b) The tax imposed by this subchapter does not apply to the

business of drilling or reworking an oil or gas well or to a

service incidental to that business performed by persons engaged

in the business of drilling or reworking.

Acts 1981, 67th Leg., p. 1723, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 191.083. TAX RATE. The rate of the tax imposed by this

subchapter is 2.42 percent of the gross amount received for

service after deduction for the reasonable value at the well of

material used, consumed, or expended in or incorporated into the

well.

Acts 1981, 67th Leg., p. 1723, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 191.084. REPORT AND TAX PAYMENT. (a) A person subject to

the tax shall report the amount received from taxable services

during the preceding calendar month.

(b) The comptroller shall prescribe and furnish the form for the

report.

(c) The person subject to the tax shall pay the tax to the

comptroller at the comptroller's office in Austin on or before

the 20th day of each month.

Acts 1981, 67th Leg., p. 1724, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 191.085. RECORD. (a) A person subject to the tax shall

keep a complete record of business transacted and any other

information the comptroller requires.

(b) The person shall keep the record open for four years for

inspection by the comptroller or the attorney general.

Acts 1981, 67th Leg., p. 1724, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1999, 76th Leg., ch. 1467, Sec. 2.65, eff.

Oct. 1, 1999.

Sec. 191.086. PENALTY. A person who violates this subchapter

forfeits and shall pay to the state a penalty of not less than

$25 nor more than $500. A separate offense is committed each day

on which a violation occurs.

Acts 1981, 67th Leg., p. 1724, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 191.087. FAILURE TO FILE REPORT OR PAY TAX. (a) If a

person taxed under this subchapter fails to file a report

required by this subchapter or to pay the tax imposed by this

subchapter when due, the person forfeits five percent of the

amount of tax due as a penalty. If the person then fails to file

the report or pay the tax within 30 days after the day on which

the tax or report is due, the person forfeits an additional

penalty of five percent of the amount of the tax.

(b) The minimum penalty imposed by this section is $1.

Acts 1981, 67th Leg., p. 1724, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 452, ch. 93, Sec. 6,

eff. Sept. 1, 1983.

Sec. 191.088. STATE TAX LIEN. The taxes, penalties, interests,

and costs that a person owes the state under this subchapter are

secured by a preferred lien, first and prior to other existing

liens, contract or statutory, legal or equitable, on all property

of the person used in the person's business.

Acts 1981, 67th Leg., p. 1724, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 191.089. PERMIT REQUIRED. A person subject to the tax

imposed by this subchapter shall acquire the permit required by

Section 182.086 of this code. Application, issuance, and

suspension of the permit are subject to Sections 182.087 and

182.088 of this code.

Acts 1981, 67th Leg., p. 1724, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER F. TAX RECEIPT

Sec. 191.101. TAX RECEIPT AS PERMIT. (a) The receipt from the

comptroller for tax payment is the permit to do business unless a

separate permit is required by law.

(b) A person may not receive a permit to do or continue to do

business in this state until the person pays the tax imposed by

this chapter.

Acts 1981, 67th Leg., p. 1724, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.119,

eff. Sept. 1, 1997.

Sec. 191.102. DISPLAY OF PERMIT; PENALTY. (a) A person commits

an offense if the person, without displaying the receipt for the

tax imposed by this chapter, engages in a business taxed under

this chapter.

(b) An offense under this section is a misdemeanor punishable by

a fine of not more than $50.

Acts 1981, 67th Leg., p. 1724, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 4769, ch. 840, Sec. 2,

eff. Aug. 29, 1983.

SUBCHAPTER G. NATURE AND ALLOCATION OF TAX

Sec. 191.121. NATURE OF TAX. A tax imposed by this chapter is

an occupation tax.

Acts 1981, 67th Leg., p. 1725, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 191.122. ALLOCATION OF TAX. One-fourth of the revenue

collected under this chapter shall be deposited to the credit of

the foundation school fund and three-fourths to the credit of the

general revenue fund.

Acts 1981, 67th Leg., p. 1725, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., p. 2778, ch. 752, Sec.

9(h), eff. Jan. 1, 1982; Acts 1984, 68th Leg., 2nd C.S., ch. 28,

art. II, part B, Sec. 6, eff. Sept. 1, 1984.

SUBCHAPTER H. ATTORNEYS

Sec. 191.141. DEFINITIONS. In this subchapter:

(1) "Attorney" means a person licensed to practice law in this

state.

(2) "Tax year" means June 1 of one year through May 31 of the

following year.

(3) "State bar" means the State Bar of Texas.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 10.12, eff.

Sept. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 66, Sec. 1,

eff. June 1, 1995.

Sec. 191.142. IMPOSITION AND RATE OF TAX. (a) A tax is imposed

on each attorney.

(b) The tax rate is $200 per year to be paid in advance.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 10.12, eff.

Sept. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 66, Sec. 1,

eff. June 1, 1995.

Sec. 191.143. TIME FOR PAYMENT OF TAX. (a) Except as provided

by Subsection (b), each attorney shall pay the tax for each tax

year on or before June 1 of the tax year.

(b) If a person is licensed to practice law after the beginning

of the tax year or resumes active status to practice law after

the beginning of the tax year, the person being licensed or

resuming active status shall pay the tax imposed by this

subchapter in proportion to the number of months for which the

person will be licensed during that tax year. If a person is

licensed after the beginning of a calendar month, the month in

which the person is licensed shall count as a month for purposes

of payment of taxes under this subsection.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 10.12, eff.

Sept. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 66, Sec. 1,

eff. June 1, 1995.

Sec. 191.1431. METHOD OF COLLECTION. The supreme court shall

administer the collection of taxes under this subchapter.

Added by Acts 1995, 74th Leg., ch. 66, Sec. 1, eff. June 1, 1995.

Sec. 191.144. EXEMPTIONS. The tax imposed by this subchapter

does not apply to:

(1) an attorney who is 70 years of age or older; or

(2) an attorney who has assumed inactive status under rules

governing the licensing of attorneys in this state.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 10.12, eff.

Sept. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 66, Sec. 1,

eff. June 1, 1995.

Sec. 191.1441. SUSPENSION AND REINSTATEMENT. (a) The supreme

court shall suspend from the practice of law a person who does

not pay, within 90 days after the date it is due, the tax imposed

by this subchapter or a penalty relating to that tax.

(b) An attorney who is suspended under Subsection (a) shall be

reinstated on payment of the tax and any interest and penalties.

Added by Acts 1995, 74th Leg., ch. 66, Sec. 1, eff. June 1, 1995.

Sec. 191.1442. PENALTY AND INTEREST. (a) A penalty of five

percent of the tax due shall be imposed on a person who fails to

pay the tax imposed or file a report required by this chapter

when due, and, if the person fails to file the report or pay the

tax within 30 days after the day on which the tax or report is

due, an additional five percent penalty shall be imposed.

(b) The yearly interest rate on delinquent tax imposed by this

chapter is 12 percent. Delinquent taxes draw interest beginning

60 days from the due date.

Added by Acts 1995, 74th Leg., ch. 66, Sec. 1, eff. June 1, 1995.

Sec. 191.1443. RULES. The state bar, with the approval of the

supreme court, shall have the authority to adopt policies and

rules for the administration and collection of the tax imposed by

this chapter and for the exemptions from that tax and shall have

the authority to compromise interest and penalties attributable

to the tax imposed by this chapter.

Added by Acts 1995, 74th Leg., ch. 66, Sec. 1, eff. June 1, 1995.

Sec. 191.145. DISTRIBUTION OF TAX. The supreme court shall

forward tax received under this subchapter to the state for

deposit:

(1) twenty-five percent of the taxes shall be deposited to the

credit of the foundation school fund; and

(2) seventy-five percent of the taxes shall be deposited to the

credit of the general revenue fund.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 5, Sec. 10.12, eff.

Sept. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 66, Sec. 1,

eff. June 1, 1995.



CHAPTER 201. GAS PRODUCTION TAX

TAX CODE

TITLE 2. STATE TAXATION

SUBTITLE I. SEVERANCE TAXES

CHAPTER 201. GAS PRODUCTION TAX

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 201.001. DEFINITIONS. In this chapter:

(1) "Casinghead gas" means gas or vapor indigenous to an oil

stratum and produced from the stratum with oil.

(2) "Condensate" means liquid hydrocarbon that is or can be

recovered from gas by a separator, but does not include liquid

hydrocarbon recovered from gas by refrigeration or absorption and

separated by a fractionating process.

(3) "First purchaser" means a person who purchases gas from a

producer.

(4) "Gas" means natural gas, casinghead gas, or other gas taken

from the earth or water, whether produced from a gas well or a

well also producing oil, distillate or condensate or both, or

other products.

(5) "Producer" means a person who takes gas from the earth or

water, a person who owns, controls, manages, or leases a gas

well, or a person who owns an interest, including a royalty

interest, in gas or its value, whether the gas is produced by the

person owning the interest or by another on his behalf by lease,

contract, or other arrangement.

(6) "Production" or "gas produced" means the gross amount of gas

taken from the earth or water as determined by meter readings

that show 100 percent of the gas taken expressed in cubic feet.

(7) "Royalty interest" means an interest in mineral rights in a

producing leasehold in the state, but does not include the

interest of the person having the management and operation of a

well.

(8) "Sour gas" means gas with more than 1-1/2 grains of hydrogen

sulfide per 100 cubic feet or more than 30 grains of sulphur per

100 cubic feet.

(9) "Subsequent purchaser" means a person who purchases gas from

a person other than the producer of the gas.

(10) "Sweet gas" means gas other than sour gas or casinghead

gas.

Acts 1981, 67th Leg., p. 1728, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 201.002. MEASUREMENT OF VOLUME OF GAS. The provisions of

Section 91.052 of the Standard Gas Measurement Law, Subchapter C,

Chapter 91, Natural Resources Code, apply to this code.

Acts 1982, 67th Leg., p. 1729, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER B. TAX IMPOSED

Sec. 201.051. TAX IMPOSED. There is imposed a tax on each

producer of gas.

Acts 1981, 67th Leg., p. 1729, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 201.052. RATE OF TAX. (a) The tax imposed by this chapter

is at the rate of 7.5 percent of the market value of gas produced

and saved in this state by the producer.

(b) Repealed by Acts 2001, 77th Leg., ch. 1263, Sec. 84(3), eff.

October 1, 2001.

Acts 1981, 67th Leg., p. 1729, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 2001, 77th Leg., ch. 1263, Sec. 84(3), eff.

Oct. 1, 2001.

Sec. 201.053. GAS NOT TAXED. The tax imposed by this chapter

does not apply to gas:

(1) injected into the earth in this state, unless sold for that

purpose;

(2) produced from oil wells with oil and lawfully vented or

flared;

(3) used for lifting oil, unless sold for that purpose; or

(4) produced in this state from a well that qualifies under

Section 202.056 or 202.060.

Acts 1981, 67th Leg., p. 1729, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1993, 73rd Leg., ch. 1015, Sec. 2, eff.

Sept. 1, 1993.

Amended by:

Acts 2005, 79th Leg., Ch.

267, Sec. 7, eff. January 1, 2006.

Sec. 201.054. TAX ON LIQUID HYDROCARBONS. (a) There is imposed

on each producer a tax on the market value of liquid

hydrocarbons, other than condensate, recovered from gas produced

in the state by a producer.

(b) The rate of the tax imposed by this section is the same as

the rate of the tax imposed by Section 201.052 of this code.

Acts 1981, 67th Leg., p. 1729, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 201.055. TAX ON CONDENSATE. (a) There is imposed on each

producer a tax measured by the amount of condensate recovered

from gas produced in this state by a producer.

(b) The tax imposed by this section is at the same rate as the

rate of the tax imposed on oil by Section 202.052 of this code.

Acts 1981, 67th Leg., p. 1729, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 201.057. TEMPORARY EXEMPTION OR TAX REDUCTION FOR CERTAIN

HIGH-COST GAS. (a) In this section:

(1) "Commission" means the Railroad Commission of Texas.

(2) "High-cost gas" means:

(A) high-cost natural gas as described by Section 107, Natural

Gas Policy Act of 1978 (15 U.S.C. Section 3317), as that section

exists on January 1, 1989, without regard to whether that section

is in effect or whether a determination has been made that the

gas is high-cost natural gas for purposes of that Act; or

(B) all gas produced from oil wells or gas wells within a

commission approved co-production project.

(3) "Commission approved co-production project" means a

reservoir development project in which the commission has

recognized that water withdrawals from an oil or gas reservoir in

excess of specified minimum volumes will result in recovery of

additional oil and/or gas from the reservoir that would not be

produced by conventional production methods and where operators

of wells completed in the reservoir have begun to implement

commission requirements to withdraw such volumes of water and

dispose of such water outside the subject reservoir. Reservoirs

potentially eligible for this designation shall be limited to

those reservoirs in which oil and/or gas has been bypassed by

water encroachment caused by production from the reservoir and

such bypassed oil and/or gas may be produced as a result of

reservoir-wide high-volume water withdrawals of natural formation

water.

(4) "High-volume water withdrawals" means the withdrawal of

water from a reservoir in an amount sufficient to dewater

portions of the reservoir containing oil and/or gas previously

bypassed by water encroachment.

(5) "Co-production" means the permanent removal of water from an

oil and/or gas reservoir in an effort to lower the gas-water

contact or oil-water contact in the reservoir or to reduce

reservoir pressure to recover entrained hydrocarbons from the

reservoir that would not be produced by conventional primary or

secondary production methods.

(6) "Operator" means the person responsible for the actual

physical operation of an oil or gas well.

(7) "Consecutive months" means months in consecutive order,

regardless of whether or not a well produces oil or gas during

any or all such months.

(b) High-cost gas as defined in Subsection (a)(2)(A) of this

section produced from a well that is spudded or completed between

May 24, 1989, and September 1, 1996, is exempt from the tax

imposed by this chapter during the period beginning September 1,

1991, and ending August 31, 2001. High-cost gas as defined in

Subsection (a)(2)(B) of this section produced from any well

regardless of spud date or completion date is eligible for

refunds of tax paid and exemption from the tax imposed by this

chapter for production occurring during the period beginning the

first day of the month after commission approval of a

co-production project and ending August 31, 2001; provided,

however, in the event co-production ceases, the exemption shall

also cease on the first day of the first calendar month that

begins on or after the 91st day following the date of termination

or co-production operations. Tax must be paid when due at the

rate provided in Section 201.052 of this code for all high-cost

gas, as defined in Subsection (a)(2)(B) of this section, produced

on or before July 31, 1995. On or after September 1, 1995, the

operator may apply to the comptroller for a refund and shall be

entitled to receive a refund of all taxes paid on such high-cost

gas produced on or after the first day of the calendar month

after commission approval of the co-production project from which

such gas was produced and that is otherwise eligible for the tax

exemption.

(c) High-cost gas as defined in Subsection (a)(2)(A) produced

from a well that is spudded or completed after August 31, 1996,

is entitled to a reduction of the tax imposed by this chapter for

the first 120 consecutive calendar months beginning on the first

day of production, or until the cumulative value of the tax

reduction equals 50 percent of the drilling and completion costs

incurred for the well, whichever occurs first. The amount of tax

reduction shall be computed by subtracting from the tax rate

imposed by Section 201.052 the product of that tax rate times the

ratio of drilling and completion costs incurred for the well to

twice the median drilling and completion costs for high-cost

wells as defined in Subsection (a)(2)(A) spudded or completed

during the previous state fiscal year, except that the effective

rate of tax may not be reduced below zero.

(d) Taxes must be paid when due at the rate provided in Section

201.052 of this code on all high-cost gas, as defined in

Subsection (a)(2)(A) of this section, for wells spudded or

completed between September 1, 1996, and August 31, 1997. On or

after September 1, 1997, the operator of a well that was spudded

or completed and that produced high-cost gas between September 1,

1996, and August 31, 1997, may apply to the comptroller for a

refund and shall be entitled to receive a refund of taxes paid in

excess of the taxes that would have been due if calculated under

Subsection (c). Wells spudded or completed between September 1,

1996, and August 31, 1997, shall also be eligible for the reduced

tax under this section for a 120-consecutive-calendar-month

period as provided for other wells qualifying under this section.

The time period for which an operator is entitled to a refund

under this section shall be included for purposes of the

calculation of this 120-month period. The period of entitlement

for reduced taxation and refund for any qualifying well shall not

exceed 120 consecutive calendar months.

(e) The operator of a proposed or existing gas well, including a

gas well that has not been completed, or the operator of any

proposed or existing oil or gas well within a commission approved

co-production project, may apply to the commission for

certification that the well produces or will produce high-cost

gas. Such application, if seeking certification as high-cost gas

according to Subsection (a)(2)(A), may be made at any time after

the first day of production. The application may be made but is

not required to be made concurrently with a request for a

determination that gas produced from the well is high-cost

natural gas for purposes of the Natural Gas Policy Act of 1978

(15 U.S.C. Section 3301 et seq.) or with a request for commission

approval of a co-production project. The commission may require

an applicant to provide the commission with any relevant

information required to administer this section. For purposes of

this section, a determination that gas is high-cost natural gas

according to Subsection (a)(2)(A) or a determination that gas is

produced from within a commission approved co-production project

is a certification that the gas is high-cost gas for purposes of

this section, and in that event additional certification is not

required to qualify for the exemption or tax reduction provided

by this section.

(f) To qualify for the exemption or tax reduction provided by

this section, the person responsible for paying the tax must

apply to the comptroller. The application must contain the

certification of the commission that the well produces high-cost

gas and, if the application is for a well spudded or completed

after September 1, 1995, must contain a report of drilling and

completion costs incurred for each well on a form and in the

detail as determined by the comptroller. Drilling and completion

costs for a recompletion shall only include current and

contemporaneous costs associated with the recompletion.

Notwithstanding any other provision of this section, to obtain

the maximum tax exemption or tax deduction, an application to the

comptroller for certification according to Subsection (a)(2)(A)

must be filed with the comptroller at the later of the 180th day

after the date of first production or the 45th day after the date

of approval by the commission. If the application is not filed by

the applicable deadline, the tax exemption or tax deduction is

reduced by 10 percent for the period beginning on the 180th day

after the first day of production and ending on the date on which

the application is filed with the comptroller. An application to

the comptroller for certification according to Subsection

(a)(2)(B) may not be filed before January 1, 1990, or after

December 31, 1998. The comptroller shall approve the application

of a person who demonstrates that the gas is eligible for the

exemption or tax reduction. The comptroller may require a person

applying for the exemption or tax reduction to provide any

relevant information in the person's monthly report that the

comptroller considers necessary to administer this section. The

commission shall notify the comptroller in writing immediately if

it determines that an oil or gas well previously certified as

producing high-cost gas does not produce high-cost gas or if it

takes any action or discovers any information that affects the

eligibility of gas for an exemption or tax reduction under this

section.

(g) As soon as practicable after March 1 of each year, the

comptroller shall determine from reports containing drilling and

completion cost data as required on applications to the

comptroller under Subsection (f), the median drilling and

completion cost for all high-cost wells as defined in Subsection

(a)(2)(A) for which application for exemption or reduced tax was

made during the previous state fiscal year. Those median drilling

and completion costs shall be used to compute the reduced tax

under Subsection (c).

(h) Information regarding drilling and completion costs included

on an application under Subsection (f) is confidential and may

not be disclosed, except to the extent aggregated with other

similar information to produce industry averages. Unauthorized

disclosure is an offense subject to the same penalty as provided

by Section 111.007 for unauthorized disclosure of federal tax

return information.

(i) If, before the commission certifies that a well produces

high-cost gas or before the comptroller approves an application

for an exemption or tax reduction under this section, the tax

imposed by this chapter is paid on high- cost gas that otherwise

qualifies for the exemption or tax reduction provided by this

section, the producer or producers of the gas are entitled to a

credit against other taxes imposed by this chapter in an amount

equal to the amount of the tax paid on the gas that otherwise

qualified for the exemption or tax reduction on or after the

first day of the next month after the month in which the

application for certification under this section was filed with

the commission. If the application for certification is submitted

to the commission after January 1, 2004, the total allowable

credit for taxes paid for reporting periods before the date the

application is filed may not exceed the total tax paid on the gas

that otherwise qualified for the exemption or tax reduction and

that was produced during the 24 consecutive calendar months

immediately preceding the month in which the application for

certification under this section was filed with the commission.

The credit is allocated to each producer according to the

producer's proportionate share in the gas. To receive a credit,

one or more of the producers must apply to the comptroller for

the credit not later than the first anniversary after the date

the comptroller approves the application for an exemption or tax

reduction under this section. If a producer demonstrates that the

producer does not have sufficient tax liability under this

chapter to claim the credit within five years from the date the

application for the credit is made, the producer is entitled to a

refund in the amount of any credit the comptroller determines may

not be claimed within that five years. Nothing in this subsection

shall relieve the obligation imposed by Subsection (b) to pay tax

when due on high-cost gas produced from co-production projects on

or before July 31, 1995.

(j) An applicant for commission approval of a co-production

project shall submit a written application for approval to the

commission. Such application must be filed before January 1,

1994. The applicant shall provide the commission with any

relevant information required to administer this section,

including evidence demonstrating that the reservoir is eligible

for the designation and demonstrating the minimum volumes of

high-volume water withdrawal required to recover oil and/or gas

from the reservoir that would not be produced by conventional

production methods. A commission representative may

administratively approve the application. If the commission

representative denies administrative approval, the applicant

shall have the right to a hearing upon the request.

Added by Acts 1989, 71st Leg., ch. 1197, Sec. 1, eff. Sept. 1,

1989. Amended by Acts 1993, 73rd Leg., ch. 958, Sec. 1, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 895, Sec. 1, eff. Sept.

1, 1995; Acts 1997, 75th Leg., ch. 1040, Sec. 52, 53, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 365, Sec. 1, eff. Aug. 30,

1999; Acts 2003, 78th Leg., ch. 209, Sec. 52, eff. Oct. 1, 2003;

Acts 2003, 78th Leg., ch. 1310, Sec. 110, eff. Sept. 1, 2003.

Sec. 201.058. TAX EXEMPTIONS. (a) The exemptions described by

Sections 202.056, 202.057, and 202.060 apply to the taxes imposed

by this chapter as authorized by and subject to the

certifications and approvals required by those sections.

(b) Operators increasing production by marketing gas from an oil

well or lease that has been released into the air for 12 months

or more pursuant to the rules of the commission shall be entitled

to an exemption from the tax imposed by this chapter on the

production resulting from the marketing of such gas for the life

of the well or lease.

Added by Acts 1995, 74th Leg., ch. 989, Sec. 3, eff. Jan. 1,

1996. Amended by Acts 1997, 75th Leg., ch. 1060, Sec. 1, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

267, Sec. 8, eff. January 1, 2006.

Acts 2009, 81st Leg., R.S., Ch.

10, Sec. 1, eff. September 1, 2009.

Subsec. (g) of this section provided for the expiration of the

section on Sept. 1, 2007. Subsec. (g) was repealed by Acts 2007,

80th Leg., R.S., Ch.

911, Sec. 4, which was effective January 1, 2008, after the

section had expired.

Sec. 201.059. CREDITS FOR QUALIFYING LOW-PRODUCING WELLS. (a)

In this section:

(1) "Commission" means the Railroad Commission of Texas.

(2) "Mcf" means 1,000 cubic feet of gas as measured in

accordance with Section 91.052, Natural Resources Code.

(3) "Qualifying low-producing well" means a gas well whose

production during a three-month period is no more than 90 mcf per

day, excluding gas flared pursuant to the rules of the

commission. For purposes of qualifying a gas well, production

per well per day is determined by computing the average daily

production from the well using the monthly well production report

made to the commission.

(b) Each month, the comptroller shall certify the average

taxable price of gas, adjusted to 2005 dollars, during the

previous three months based on various price indices available to

producers, including prices reported by Henry Hub, Houston Ship

Channel, Mississippi Barge Transport, New York Mercantile

Exchange, or other spot prices, as applicable. The comptroller

shall publish certifications under this subsection in the Texas

Register.

(c) An operator of a qualifying low-producing well is entitled

to a 25 percent credit on the tax otherwise due on gas produced

and saved from that well during a month if the average taxable

price of gas certified by the comptroller under Subsection (b)

for the previous three-month period is more than $3 per mcf but

not more than $3.50 per mcf.

(d) An operator of a qualifying low-producing well is entitled

to a 50 percent credit on the tax otherwise due on gas produced

and saved from that well during a month if the average taxable

price of gas certified by the comptroller under Subsection (b)

for the previous three-month period is more than $2.50 per mcf

but not more than $3 per mcf.

(e) An operator of a qualifying low-producing well is entitled

to a 100 percent credit on the tax otherwise due on gas produced

and saved from that well during a month if the average taxable

price of gas certified by the comptroller under Subsection (b)

for the previous three-month period is not more than $2.50 per

mcf.

(f) If the tax is paid on gas at the full rate provided by

Section 201.052, the person paying the tax is entitled to a

credit against taxes imposed by this chapter or Chapter 202 on

the amount overpaid. To receive the credit, the person must

apply to the comptroller for the credit not later than the

expiration of the applicable period for filing a tax refund under

Section 111.104.

Subsec. (g) was repealed by Acts 2007, 80th Leg., R.S., Ch.

911, Sec. 4. The effective date of the repeal was January 1,

2008, which was after the expiration of the section.

(g) This section expires September 1, 2007.

(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 911, Sec. 4,

eff. January 1, 2008.

Added by Acts 2005, 79th Leg., Ch.

267, Sec. 9, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

911, Sec. 4, eff. January 1, 2008.

Sec. 201.060. EXEMPTION OF GAS INCIDENTALLY PRODUCED IN

ASSOCIATION WITH THE PRODUCTION OF GEOTHERMAL ENERGY. Gas

incidentally produced in association with the production of

geothermal energy is not subject to the tax imposed by this

chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1036, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. DETERMINING VALUE

Sec. 201.101. MARKET VALUE. (a) The market value of gas is its

value at the mouth of the well from which it is produced. The

value of gas at the mouth of the well is determined by

ascertaining the producer's actual marketing costs and

subtracting those costs from the producer's gross cash receipts

from the sale of the gas.

(b) Marketing costs are the costs incurred by the producer to

get the gas from the mouth of the well to the market, including:

(1) costs for compressing the gas sold;

(2) costs for dehydrating the gas sold;

(3) costs for sweetening the gas sold; and

(4) costs for delivering the gas to the purchaser.

(c) Marketing costs do not include:

(1) costs incurred in producing the gas;

(2) costs incurred in normal lease separation of the oil or

condensate; or

(3) insurance premiums on the marketing facility.

(d) Marketing costs are determined by adding:

(1) a reasonable charge for depreciation of the marketing

facility being used, provided that, if the facility is rented,

the actual rental fee is added;

(2) a return on the producer-owned investment equal to six

percent per year on the average depreciable balance;

(3) costs of direct or allocated labor associated with the

marketing facility;

(4) costs of materials, supplies, maintenance, repairs, and fuel

associated with the marketing facility; and

(5) ad valorem taxes paid on the marketing facility.

(e) If the facility is used for a purpose other than marketing

the gas being sold, the cost shall be allocated accordingly.

(f) If the facility is handling gas for outside parties, the

average cost for handling all of the gas shall be applied against

the facility owner's gas.

(g) The actual cost being charged a producer by an outside party

for marketing functions may be used for tax purposes if no other

benefit or value accrues to the producer.

(h) A producer receiving a cost reimbursement from the gas

purchaser shall include the reimbursement in the gross cash

receipts and is entitled to deduct the actual marketing costs

incurred.

Acts 1981, 67th Leg., p. 1730, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 111, eff.

Sept. 1, 2003.

Sec. 201.102. CASH SALES. If gas is sold for cash only, the tax

shall be computed on the producer's gross cash receipts.

Payments from a purchaser of gas to a producer for the purpose of

reimbursing the producer for taxes due under this chapter are not

part of the gross cash receipts.

Acts 1981, 67th Leg., p. 1730, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 112, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

267, Sec. 10, eff. September 1, 2005.

Sec. 201.103. VALUE IF CONSIDERATION INCLUDES EXTRACTS. If the

consideration for the sale of gas includes products extracted

from the gas, a portion of the residue gas, or both, the tax

shall be computed on the gross value of all things of value

received by the producer, including a bonus or premium.

Acts 1981, 67th Leg., p. 1730, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 201.104. RETURNED CYCLE GAS. (a) If gas is processed for

its liquid hydrocarbon content and the residue gas is returned to

a gas-producing formation by cycling methods, as distinguished

from repressuring or pressure maintenance methods, the taxable

value of the gas is three-fifths the value of all liquid

hydrocarbons extracted, separated, and saved from the gas.

(b) The value of the liquid hydrocarbons for the purpose of this

section is the highest posted price of crude oil in the field

where the gas is produced. If no oil is produced in that field,

the value is the highest posted price for crude oil in the

nearest oil field.

(c) The value of the liquid hydrocarbons is determined when they

are extracted and separated from gas and before they are

absorbed, refined, or processed. The quantity of the liquid

hydrocarbons is the yield from the gas at the processing plant.

(d) The valuation method prescribed by this section controls

over the valuation methods described in Sections 201.102 and

201.103 of this code only in circumstances in which Subsection

(a) of this section applies.

Acts 1981, 67th Leg., p. 1730, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 201.105. VALUE OF LIQUID HYDROCARBONS OTHER THAN

CONDENSATE. The taxable value of liquid hydrocarbons other than

condensate is the producer's total gross receipts for all liquid

hydrocarbons, including condensate, recovered from gas produced

by him less the taxable value of the condensate recovered from

that gas.

Acts 1981, 67th Leg., p. 1730, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 201.106. VALUE OF CONDENSATE. The value of condensate for

the purpose of computing the tax due on it is the prevailing

price for condensate in the general area where it is recovered.

Acts 1981, 67th Leg., p. 1730, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER D. RECORDS

Sec. 201.151. PRODUCER'S RECORDS. A producer shall keep

accurate records of all gas the producer produces. The records

shall be kept in the state.

Acts 1981, 67th Leg., p. 1731, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 201.152. PURCHASER'S RECORDS. A purchaser shall keep

accurate records of all gas the purchaser purchases. The records

shall be kept in the state.

Acts 1981, 67th Leg., p. 1731, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER E. REPORTS AND PAYMENTS

Sec. 201.201. TAX DUE. The tax imposed by this chapter for gas

produced and saved is due at the office of the comptroller in

Austin on the 20th day of the second month following the month of

production.

Acts 1981, 67th Leg., p. 1731, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1995, 74th Leg., ch. 1000, Sec. 63, eff.

Oct. 1, 1995.

Sec. 201.202. PAYMENT OF TAX. The tax imposed by this chapter

must be paid by legal tender or cashier's check payable to the

comptroller.

Acts 1981, 67th Leg., p. 1731, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.120,

eff. Sept. 1, 1997.

Sec. 201.203. PRODUCER'S REPORT. (a) On or before the 20th day

of the second month following the month in which gas was

produced, the producer shall file a report with the comptroller

on forms prescribed by the comptroller. The report must contain

the following information concerning gas produced during the

month being reported:

(1) the gross amount of gas produced that is subject to the tax

imposed by this chapter;

(2) the leases from which the gas was produced;

(3) the names and addresses of the first purchasers of the gas;

and

(4) other information the comptroller may reasonably require.

(b) If the report the producer is required to file shows

additional tax due, the producer must pay the additional tax when

he files the report.

(c) If the producer is required to report and pay the tax under

Section 201.2041 of this code, the producer's report shall

include for that gas any additional information required to be

reported by a first purchaser under Section 201.2035 of this code

for gas for which the first purchaser is required to pay the tax.

Acts 1981, 67th Leg., p. 1731, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 1378, ch. 284, Sec. 8,

eff. Sept. 1, 1983; Acts 1987, 70th Leg., 2nd C.S., ch. 6, art.

4, Sec. 1, eff. July 21, 1987; Acts 1999, 76th Leg., ch. 1183,

Sec. 2, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

10, Sec. 2, eff. September 1, 2009.

Sec. 201.2035. FIRST PURCHASER'S REPORT. (a) On or before the

20th day of the second month following the month in which gas was

purchased from a producer, the first purchaser must file a report

with the comptroller on forms prescribed by the comptroller. The

report must contain the following information concerning gas

purchased from a producer during the month being reported:

(1) the gross amount of gas purchased from each producer;

(2) the price paid for the gas;

(3) the leases from which the gas was produced; and

(4) other information the comptroller may reasonably require.

(b) If the report the first purchaser is required to file shows

any additional tax due, the first purchaser must pay the tax when

he files the report.

Added by Acts 1983, 68th Leg., p. 1378, ch. 284, Sec. 9, eff.

Sept. 1, 1983. Amended by Acts 1999, 76th Leg., ch. 1183, Sec. 3,

eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

10, Sec. 3, eff. September 1, 2009.

Sec. 201.2037. DISCLOSURE OF CERTAIN INFORMATION.

Notwithstanding any provision of this chapter or Chapter 202,

neither the comptroller nor the Railroad Commission of Texas may

require disclosure of information relating to receipt points,

delivery points, volumes, rates, or other natural gas

transportation contractual information under this chapter or

Chapter 202 unless the disclosure is reasonably necessary for the

comptroller or commission to implement or administer this chapter

or Chapter 202. This section expires September 1, 1999.

Added by Acts 1997, 75th Leg., ch. 1040, Sec. 54, eff. Sept. 1,

1997.

Sec. 201.204. FIRST PURCHASER TO PAY TAX. (a) Except as

provided by Section 201.2041, a [A] first purchaser shall pay the

tax imposed by this chapter on gas that the first purchaser

purchases from a producer and takes delivery on the premises

where the gas is produced.

(b) A first purchaser shall withhold from payments to the

producer the amount of the tax that the first purchaser is

required to pay. This subsection does not affect a lease or

contract between the state or a political subdivision of the

state and a producer.

(c) Money withheld by a first purchaser under this section is

held in trust for the use and benefit of the state and may not be

commingled with other funds of the first purchaser.

Acts 1981, 67th Leg., p. 1731, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 6, art. 4,

Sec. 2, eff. July 21, 1987.

Sec. 201.2041. PRODUCER TO PAY TAX ON CERTAIN GAS. If the first

purchaser takes delivery of gas off the premises on which the gas

is produced, the producer shall report and pay the tax imposed by

this chapter on the volume of gas produced from the premises. In

that event, the first purchaser is not required to report the

purchase of the gas on the report required by Section 201.2035 of

this code or pay the tax on that gas.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 6, art. 4, Sec. 3,

eff. July 21, 1987.

Sec. 201.205. TAX BORNE RATABLY. The tax shall be borne ratably

by all interested parties, including royalty interests. Producers

or purchasers of gas, or both, are authorized and required to

withhold from any payment due interested parties the

proportionate tax due and remit it to the comptroller.

Acts 1981, 67th Leg., p. 1731, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 201.206. TRANSFER OF OWNERSHIP. (a) If a gas-producing

lease is transferred or is to be transferred, the producer

transferring the lease shall note the name and address of the

producer acquiring the lease and the date of the transfer on the

last report that covers the lease and that he is required by

Section 201.203 of this code to file.

(b) If a gas-producing lease is transferred, the producer

acquiring the lease shall note the date of the transfer and the

name and address of the person from whom the lease was acquired

on the first report that covers the lease and that he is required

by Section 201.203 of this code to file.

Acts 1981, 67th Leg., p. 1732, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER F. LIABILITY FOR TAX

Sec. 201.251. LIABILITY OF PRODUCER AND PURCHASER. (a) The tax

imposed by this chapter is the primary liability of the producer

and, except as provided by Subsection (b) of this section, is a

liability of the first purchaser and each subsequent purchaser.

Failure of the first purchaser to pay the tax does not relieve

the producer or a subsequent purchaser from liability for the

tax. A purchaser of gas produced in the state shall satisfy

himself that the tax on that gas has been or will be paid by the

person liable for the tax.

(b) The first purchaser is not liable for the tax imposed by

this chapter on gas for which the producer is required to pay the

tax as provided by Section 201.2041 of this code, unless the

first purchaser purchases the gas for resale or resells the gas.

Acts 1981, 67th Leg., p. 1732, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 6, art. 4,

Sec. 4, eff. July 21, 1987.

Sec. 201.252. PRODUCER'S REMEDY. If a purchaser withholds the

amount of the tax imposed by this chapter from payments to a

producer for the sale of gas and fails to pay the tax as provided

by this chapter, the producer may sue the purchaser to recover

the amount of the tax withheld, penalties and interest that have

accrued from failure to pay the tax, court costs, and reasonable

attorney's fees.

Acts 1981, 67th Leg., p. 1732, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER G. ENFORCEMENT

Sec. 201.301. INVESTIGATIONS. The comptroller may enter the

premises of a taxpayer liable for a tax imposed by this chapter

or any other premises necessary to determine tax liability in

order to examine books or records of a person subject to a tax

imposed by this chapter or to secure any information related to

the enforcement of this chapter.

Acts 1981, 67th Leg., p. 1732, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 201.302. AUDITS. (a) The comptroller shall employ

auditors and other technical assistants to verify reports and

investigate the affairs of producers and purchasers to determine

whether the tax is properly reported and paid.

(b) A producer who has failed to pay the proper amount of tax, a

penalty, or interest due is liable for the reasonable expenses

incurred by representatives of the comptroller in the

investigation or the reasonable value of their services. The

amount for which the producer is liable under this subsection is

an additional penalty.

Acts 1981, 67th Leg., p. 1732, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 201.303. TAX LIEN. (a) If a tax imposed by this chapter

is delinquent or if interest or a penalty on a delinquent tax has

not been paid, the state has a prior lien for the tax, penalty,

and interest on all property and equipment used by the producer

to produce gas.

(b) The lien may be enforced by a suit filed by the attorney

general. Venue of the suit is in Travis County.

Acts 1981, 67th Leg., p. 1733, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 201.304. SUIT FOR TAXES; SWORN DENIAL. Rule 185, Texas

Rules of Civil Procedure, applies to a suit by the attorney

general for taxes imposed by this chapter if:

(1) the attorney general files as an exhibit a report or audit

of the taxpayer; and

(2) the exhibit is supported by the comptroller's affidavit that

the taxes shown to be due are past due and unpaid and that all

payments and credits have been allowed.

Acts 1981, 67th Leg., p. 1733, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER H. PENALTIES

Sec. 201.351. DELINQUENT TAX; PENALTY. (a) A person who fails

to pay the tax imposed by this chapter when due forfeits five

percent of the amount due as a penalty, and if the person fails

to pay the tax within 30 days after the day on which the tax is

due, the person forfeits an additional five percent.

(b) The minimum penalty provided by this section is $1.

Acts 1981, 67th Leg., p. 1733, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 453, ch. 93, Sec. 7,

eff. Sept. 1, 1983.

Sec. 201.352. UNLAWFUL REMOVAL OF GAS. On notice from the

comptroller, no person may produce or remove natural or

casinghead gas from a lease in this state if the owner or

operator of the lease has failed to file a report or pay a tax as

required by this chapter.

Acts 1981, 67th Leg., p. 1733, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 1, Sec. 11,

eff. July 21, 1987.

Sec. 201.353. INCOMPLETE RECORDS OR REPORTS; CONCEALING PROPERTY

UNDER LIEN; PENALTY. (a) A person commits an offense if the

person:

(1) with intent to defraud the state, knowingly fails to keep a

complete record that the person is required by this chapter to

keep;

(2) knowingly fails to file a complete report on or before the

day the person is required by this chapter to file the report; or

(3) with intent to defraud the state, conceals property or

equipment that is under a lien authorized by Section 201.303 of

this code.

(b) An offense under this section is a misdemeanor punishable

by:

(1) a fine of not less than $100 nor more than $1,000;

(2) confinement in county jail for not more than 12 months; or

(3) both a fine and confinement.

(c) In addition to the criminal penalty, a person is liable for

a civil penalty of $1,000 if the person:

(1) performs any act constituting an offense under Subsection

(a) of this section;

(2) with intent to defraud the state, makes a false entry in any

record the person is required by this chapter to keep;

(3) destroys, damages, or conceals a record the person is

required by this chapter to keep;

(4) falsifies a report the person is required by this chapter to

file; or

(5) violates any rule promulgated under this section.

Acts 1981, 67th Leg., p. 1733, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 201.354. COLLECTION OF CIVIL PENALTY. (a) The attorney

general shall bring a suit for the collection of a penalty

imposed by Section 201.353(c) of this code.

(b) Venue of a suit under this section is in the county where

the violation occurs.

(c) A suit under this section may be joined with any other civil

suit provided for by this chapter.

Acts 1981, 67th Leg., p. 1734, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 201.355. GENERAL PENALTY. (a) A person commits an offense

if the person violates or fails to comply with any provision of

this chapter.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $100 nor more than $1,000. A separate

offense is committed each day that a violation of a provision of

this chapter continues.

Acts 1981, 67th Leg., p. 1734, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER I. CLASSIFICATION OF TAX AND ALLOCATION OF REVENUE

Sec. 201.401. OCCUPATION TAX. The tax imposed by this chapter

is an occupation tax.

Acts 1981, 67th Leg., p. 1734, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 201.402. PENALTY COLLECTED FOR AUDITS OR INVESTIGATIONS. A

penalty collected for the expense or value of audits or

investigations authorized by Section 201.302 of this code shall

be deposited in the general revenue fund.

Acts 1981, 67th Leg., p. 1734, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 201.403. TAX SET ASIDE. One-half of one percent of the tax

collected under this chapter shall be set aside in the state

treasury for the use of the comptroller to administer and enforce

the provisions of this chapter, subject to appropriation by the

legislature. Money set aside by this section that is not spent at

the end of a fiscal year reverts proportionally to the other

funds to which the taxes imposed by this chapter are paid.

Acts 1981, 67th Leg., p. 1734, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 201.404. ALLOCATION OF REVENUE. After deducting the amount

required to be deposited by Section 201.403 of this code, the

comptroller shall deposit one-fourth of the revenue collected

from the tax imposed by this chapter to the credit of the

foundation school fund and three-fourths to the general revenue

fund.

Acts 1981, 67th Leg., p. 1734, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., p. 2778, ch. 752, Sec.

9(h), eff. Jan. 1, 1982; Acts 1984, 68th Leg., 2nd C.S., ch. 28,

art. II, part B, Sec. 7, eff. Sept. 1, 1984.



CHAPTER 202. OIL PRODUCTION TAX

TAX CODE

TITLE 2. STATE TAXATION

SUBTITLE I. SEVERANCE TAXES

CHAPTER 202. OIL PRODUCTION TAX

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 202.001. DEFINITIONS. In this chapter:

(1) "Carrier" means a person who owns, operates, or manages a

means of transporting oil.

(2) "First purchaser" means a person who purchases crude oil

from a producer.

(3) "Oil" means crude oil or other oil taken from the earth,

regardless of the gravity of the oil.

(4) "Producer" means a person who takes oil from the earth or

water in any manner, a person who owns, controls, manages, or

leases an oil well, or a person who owns an interest, including a

royalty interest, in oil or its value, whether the oil is

produced by the person owning the interest or by another on his

behalf by lease, contract, or any other arrangement.

(5) "Royalty interest" means an interest in mineral rights in a

producing leasehold in the state, but does not include the

interest of a person having the management and operation of a

well.

(6) "Subsequent purchaser" means a person who purchases oil from

a person other than the producer of the oil, or a person

operating a reclamation plant, topping plant, treating plant,

refinery, or processing plant.

Acts 1981, 67th Leg., p. 1736, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 202.002. PRODUCTION AND MEASUREMENT OF OIL. (a)

"Production" means the total gross amount of oil produced,

including royalty and other interests.

(b) The amount of production shall be measured or determined by:

(1) tank tables compiled to show 100 percent of the capacity of

the tanks without deduction for overage or losses in handling; or

(2) meter or other measuring devices that accurately determine

the amount of production.

(c) If the amount of production has been measured or determined

by a tank table compiled to show less than 100 percent of the

full capacity of a tank, the amount must be raised to a basis of

100 percent.

(d) When measuring or determining the amount of production, a

reasonable deduction may be made for basic sediment and water and

a reasonable allowance may be made for correction of the

temperature to 60 degrees Fahrenheit.

(e) This section does not authorize the use of metering devices

for the measurement of oil on a well without the express

permission of the operator of the well.

Acts 1981, 67th Leg., p. 1736, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 202.003. AGREEMENT TO PAY TAX NOT IMPAIRED. This code does

not impair a contract in which any person has agreed to pay any

part of the tax imposed by this chapter. This code does not

relieve any person of any contractual liability.

Acts 1981, 67th Leg., p. 1737, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 202.004. INSPECTION OF RECORDS AND REPORTS. A person

required by this chapter to make and keep a record shall keep the

record open for inspection by the comptroller or the attorney

general at all times. Reports filed under this chapter are open

to inspection by the attorney general.

Acts 1981, 67th Leg., p. 1737, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 202.005. EMPLOYMENT OF AUDITORS. The comptroller may

employ auditors and supervisors to verify reports and investigate

the affairs of producers and purchasers to determine whether the

tax imposed by this chapter is being properly reported and paid.

Acts 1981, 67th Leg., p. 1737, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 202.006. TAXPAYER IDENTIFICATION NUMBER. (a) Except as

otherwise provided by Subsection (b), each producer must obtain a

taxpayer identification number from the comptroller.

(b) A producer whose only ownership interest in the oil is a

royalty interest must obtain a tax identification number from the

comptroller only if the producer has elected to take the

producer's share of production in kind or if the comptroller

determines that the producer's activity or interest requires that

a number be assigned to protect the state's interest in the tax

attributable to the producer.

Added by Acts 1993, 73rd Leg., ch. 587, Sec. 33, eff. Jan. 1,

1994.

SUBCHAPTER B. TAX IMPOSED

Sec. 202.051. TAX IMPOSED. There is imposed a tax on the

production of oil.

Acts 1981, 67th Leg., p. 1737, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 202.052. RATE OF TAX. (a) The tax imposed by this chapter

is at the rate of 4.6 percent of the market value of oil produced

in this state or 4.6 cents for each barrel of 42 standard gallons

of oil produced in this state, whichever rate results in the

greater amount of tax.

(b) For oil produced in this state from a new or expanded

enhanced recovery project that qualifies under Section 202.054 of

this code, the rate of the tax imposed by this chapter is 2.3

percent of the market value of the oil.

(c) The exemptions described by Sections 202.056, 202.059, and

202.060 apply to oil produced in this state from a well that

qualifies under Section 202.056, 202.059, or 202.060, subject to

the certifications and approvals required by those sections.

Acts 1981, 67th Leg., p. 1737, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1989, 71st Leg., ch. 795, Sec. 1, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 604, Sec. 1, eff. Sept.

1, 1991; Acts 1993, 73rd Leg., ch. 1015, Sec. 1, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 989, Sec. 4, eff. Jan. 1, 1996.

Amended by:

Acts 2005, 79th Leg., Ch.

267, Sec. 11, eff. January 1, 2006.

Sec. 202.053. MARKET VALUE. The market value of oil is the

actual market value plus any bonus, premium, or other thing of

value paid for the oil or that the oil will reasonably bring if

lawfully produced.

Acts 1981, 67th Leg., p. 1737, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 202.054. QUALIFICATION OF OIL FROM NEW OR EXPANDED ENHANCED

RECOVERY PROJECT FOR SPECIAL TAX RATE. (a) In this section:

(1) "Active operation" means the start and continuation of a

fluid injection program for a secondary or tertiary recovery

project to enhance the displacement process in the reservoir.

(2) "Commission" means the Railroad Commission of Texas.

(3) "Enhanced recovery project" means the use of any process for

the displacement of oil from the earth other than primary

recovery and includes the use of an immiscible, miscible,

chemical, thermal, or biological process and any co-production

project.

(4) "Existing enhanced recovery project" means an enhanced

recovery project that began active operations before September 1,

1989.

(5) "Expanded enhanced recovery project" or "expansion" means

the addition of injection and producing wells, the change of

injection pattern, or other operating changes to an existing

enhanced oil recovery project that will result in the recovery of

oil that would not otherwise be recovered.

(6) "Incremental production" means the volume of oil produced by

an expanded enhanced recovery project in excess of the production

decline rate established under conditions before expansion for an

existing enhanced recovery project.

(7) "Operator" means the person responsible for the actual

physical operation of an enhanced recovery project.

(8) "Positive production response" means that the rate of oil

production from the wells affected by an enhanced recovery

project is greater than the rate that would have occurred without

the project.

(9) "Primary recovery" means the displacement of oil from the

earth into the well bore by means of the natural pressure of the

oil reservoir, including artificial lift.

(10) "Production decline rate" means the projected future oil

production from a project area as extrapolated by a method

approved by the commission.

(11) "Recovered oil tax rate" means the tax rate provided by

Section 202.052(b) of this code.

(12) "Secondary recovery project" means an enhanced recovery

project that is not a tertiary recovery project.

(13) "Tertiary recovery project" means an enhanced recovery

project using a tertiary recovery method listed in the federal

June 1979 energy regulations referred to in Section 4993,

Internal Revenue Code of 1986, or approved by the United States

secretary of the treasury for purposes of administering Section

4993, Internal Revenue Code of 1986, without regard to whether

that section remains in effect.

(14) "Co-production project" means an enhanced recovery project

in which water is permanently removed from an oil and/or gas

reservoir in an effort to lower the gas-water or oil-water

contact in the reservoir or to reduce reservoir pressure to

recover entrained hydrocarbons from the reservoir that would not

be produced by conventional primary or secondary production

methods.

(15) "Commission approved co-production project" means a

reservoir development project in which the commission has

recognized that water withdrawals from an oil or gas reservoir in

excess of specified minimum volumes will result in recovery of

additional oil and/or gas from the reservoir that would not be

produced by conventional production methods and where operators

in the field have begun to implement commission requirements to

withdraw such volumes of water and dispose of such water outside

the subject reservoir. Reservoirs potentially eligible for this

designation shall be limited to those reservoirs in which oil

and/or gas has been bypassed by water encroachment caused by

production from the reservoir and such bypassed oil and/or gas

may be produced as a result of fieldwide high-volume water

withdrawals of natural formation water.

(16) "High-volume water withdrawals" means the withdrawal of

water from a reservoir in an amount sufficient to dewater

portions of the reservoir containing oil and/or gas previously

bypassed by water encroachment.

(b) Oil produced from an enhanced recovery project other than a

co-production project qualifies for the recovered oil tax rate

if, before the project begins active operation, the commission

approves the project and designates the area to be affected by

the project. The incremental production from an expanded enhanced

recovery project other than a co-production project qualifies for

the recovered oil tax rate if, before the expansion begins, the

commission approves the expansion and designates the area to be

affected by the expansion. For a new or expanded enhanced

recovery project, other than a co-production project, for which

an application for approval under this section is filed with the

commission on or after January 1, 1994, severance tax for all oil

produced during the period from January 1, 1994, through August

31, 1995, to which the recovered tax rate is applicable, must be

paid when due at the rate provided by Section 202.052(a) of this

code. On or after January 1, 1996, the payor may apply to the

comptroller for and shall be entitled to receive a tax credit

equal to the difference between the tax paid and the tax which

would have been due at the recovered oil tax rate for all

production to which the recovered tax rate is applicable during

the period from January 1, 1994, through August 31, 1995. The tax

credit may be applied to either oil or gas severance taxes

regardless of the field from which the production originates. Oil

produced from a commission approved co-production project,

whether a new enhanced recovery project or an expanded enhanced

recovery project, qualifies for the recovered oil tax rate

following commission certification of a positive production

response without regard to whether the commission approval is

before or after the project began active operations; provided,

however, tax must be paid when due at the rate provided in

Section 202.052(a) of this code for all oil produced on or before

July 31, 1995. On or after September 1, 1995, the operator may

apply to the comptroller for a refund and shall be entitled to

receive a refund equal to the difference between the tax paid on

all oil produced from a commission approved co-production project

after commission certification of a positive production response

and the tax due at the recovered oil tax rate for all oil

produced after commission certification of a positive production

response from such co-production project. The operator of a

proposed project or a proposed expansion may apply to the

commission for approval of the project or expansion under this

section. The commission may require an applicant to provide the

commission with any relevant information required to administer

this section. If approval by the commission of a unitization

agreement under Subchapter B, Chapter 101, Natural Resources

Code, is required for purposes of carrying out the project or

expansion, the commission may not approve the project or

expansion unless it approves the unitization agreement. A person

may apply for approval of a proposed enhanced recovery project or

a proposed expansion under this subsection concurrently with an

application for approval of a unitization agreement for purposes

of carrying out the enhanced recovery project or expansion under

Section 101.011, Natural Resources Code, or with an application

for certification of the project or expansion as a tertiary

recovery project for purposes of Section 4993, Internal Revenue

Code of 1986, or may make a separate application for approval.

(c) This section applies to an enhanced recovery project that

begins active operation on or after September 1, 1989, and to an

expansion that the commission approves on or after September 1,

1991. An application for approval under this section must be

filed on or after September 1, 1989, for a new enhanced recovery

project. An application for approval under this section must be

filed on or after September 1, 1991, for an expansion of an

existing enhanced recovery project. A project may not qualify as

an expansion if the project has qualified as a new enhanced

recovery project under this section. An application may be filed

on or after September 1, 1989, even if a separate application for

approval of the project or expansion has already been filed under

Subchapter B, Chapter 101, Natural Resources Code, or for

approval as a tertiary recovery project for purposes of Section

4993, Internal Revenue Code of 1986, if the operation of a new

project or the expansion of an existing project, other than a

co-production project, does not begin before the application for

approval under this section is approved by the commission;

provided, however, nothing herein shall require commission

approval of a co-production project prior to commencing active

operations on such project in order for such project to be

eligible for the recovered oil tax rate.

(d) An applicant for commission approval of a co-production

project shall submit a written application for approval to the

commission. Such application must be filed before January 1,

1994. The applicant shall provide the commission with any

relevant information required to administer this section,

including evidence demonstrating that the reservoir is eligible

for the designation and demonstrating the minimum volumes of

high-volume water withdrawal required to recover oil and/or gas

from the reservoir that would not be produced by conventional

production methods. A commission representative may

administratively approve the application. If the commission

representative denies administrative approval, the applicant

shall have the right to a hearing upon request.

(e) If the commission approves an enhanced recovery project or

an expansion under this section, it shall issue a certification

of approval for an approved project designating the area to be

affected by the project.

(f) The recovered oil tax rate applies only to oil produced from

a new enhanced oil recovery project, any co-production project,

or the incremental production caused by the expansion of an

existing enhanced recovery project from the area the commission

certifies to be affected by the project.

(g) Subject to the provisions of Subsections (b) and (h) of this

section, the recovered oil tax rate applies to oil on which a tax

is imposed by this chapter for the 10 years beginning the first

day of the month following the date the commission certifies

that, in the case of an enhanced recovery project including a

co-production project, a positive production response has

occurred or, in the case of an expansion, other than related to a

co-production project, incremental production has occurred, if

the application for certification is filed:

(1) not later than three years from the date the commission

approves the project if the project is designated as a new or

existing project other than a co-production project that uses a

secondary recovery process; or

(2) not later than five years from the date the commission

approves the project if the project is designated as a new or

existing project that uses a tertiary recovery process or is a

co-production project.

(h) The operator may designate the certification date, subject

to commission approval. If the commission determines that the

project has caused a positive production response or incremental

production, the commission shall certify that fact.

(i) Notwithstanding Subsection (g) of this section,

qualification for the recovered oil tax rate ends on the first

day of the first calendar month that begins on or after the 91st

day following the date of termination of the active operation of

the enhanced recovery project or of termination of an approved

expansion.

(j) If the active operation of an approved enhanced recovery

project or expansion is terminated, the person who immediately

before the termination is the operator of the project shall

notify the commission and the comptroller in writing not later

than the 30th day after the last day of active operation. Any

person who violates this subsection is liable to the state for a

civil penalty if the person pays or attempts to pay the tax

imposed by this chapter on oil from the project at the recovered

oil tax rate after qualification for that rate ends under

Subsection (g) or (i) of this section. The amount of the penalty

may not exceed the sum of:

(1) $10,000; and

(2) the difference between the amount of taxes paid or attempted

to be paid and the amount of taxes due.

(k) The attorney general may recover a penalty under Subsection

(j) of this section in a suit brought on behalf of the state.

Venue for the suit is in Travis County.

(l) The commission has broad discretion in administering this

section and shall adopt and enforce any appropriate rules or

orders that the commission finds necessary to administer this

section concerning the designation, operation, and termination of

enhanced recovery projects and expansions. The commission shall

notify the comptroller of any action taken under this subsection.

The comptroller shall have the power to establish procedures in

order to comply with this Act.

(m) Subject to the provisions of Subsection (b) of this section,

if , before the comptroller approves an application for taxation

at the recovered oil tax rate, the tax imposed by this chapter is

paid at the rate provided by Section 202.052(a) of this code on

oil that qualifies under this section for the recovered oil tax

rate, the producer or producers of the oil are entitled to a

credit against taxes imposed by this chapter in an amount equal

to the difference between the tax paid on the oil and the tax due

on the oil at the recovered oil tax rate. The credit is allocated

to each producer according to the producer's proportionate share

in the oil. To receive a credit, one or more of the producers of

the oil must apply to the comptroller for the credit not later

than the first anniversary after the date the commission

certifies that a positive production response has occurred.

(n) To qualify for the taxation of oil at the recovered oil tax

rate, a person responsible for paying the tax must apply to the

comptroller. The application must include the certification of

the commission that the project or expansion has been approved

and that the project has resulted in a positive production

response or that the expansion has resulted in incremental

production. The comptroller shall approve the application of a

person who demonstrates that the oil is eligible for taxation at

the recovered oil tax rate. The comptroller may require a person

applying for the recovered oil tax rate to provide any relevant

information in the person's monthly report and internal records

that the comptroller considers necessary to administer this

section. The commission shall notify the comptroller in writing

immediately if it determines that active operation of an approved

enhanced recovery project or an approved expansion has been

terminated or if it takes any action or discovers any information

that affects the taxation of oil at the recovered oil tax rate.

Added by Acts 1989, 71st Leg., ch. 795, Sec. 2, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 604, Sec. 2, eff.

Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 335, Sec. 1, 2, eff.

Jan. 1, 1994; Acts 1993, 73rd Leg., ch. 958, Sec. 2, eff. Sept.

1, 1993; Acts 1997, 75th Leg., ch. 931, Sec. 1, 2, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 209, Sec. 53, eff. Oct. 1, 2003.

Sec. 202.0545. TAX EXEMPTION FOR ENHANCED RECOVERY PROJECTS

USING ANTHROPOGENIC CARBON DIOXIDE. (a) Subject to the

limitations provided by this section, until the 30th anniversary

of the date that the comptroller first approves an application

for a tax rate reduction under this section, the producer of oil

recovered through an enhanced oil recovery project that qualifies

under Section 202.054 for the recovered oil tax rate provided by

Section 202.052(b) is entitled to an additional 50 percent

reduction in that tax rate if in the recovery of the oil the

enhanced oil recovery project uses carbon dioxide that:

(1) is captured from an anthropogenic source in this state;

(2) would otherwise be released into the atmosphere as

industrial emissions;

(3) is measurable at the source of capture; and

(4) is sequestered in one or more geological formations in this

state following the enhanced oil recovery process.

(b) In the event that a portion of the carbon dioxide used in

the enhanced oil recovery project is anthropogenic carbon dioxide

that satisfies the criteria of Subsection (a) and a portion of

the carbon dioxide used in the project fails to satisfy the

criteria of Subsection (a) because it is not anthropogenic, the

tax reduction provided by Subsection (a) shall be reduced to

reflect the proportion of the carbon dioxide used in the project

that satisfies the criteria of Subsection (a).

(c) To qualify for the tax rate reduction under this section,

the operator must:

(1) apply to the comptroller for the reduction and include with

the application any information and documentation that the

comptroller may require; and

(2) apply for a certification from:

(A) the Railroad Commission of Texas, if carbon dioxide used in

the project is to be sequestered in an oil or natural gas

reservoir;

(B) the Texas Commission on Environmental Quality, if carbon

dioxide used in the project is to be sequestered in a geological

formation other than an oil or natural gas reservoir; or

(C) both the Railroad Commission of Texas and the Texas

Commission on Environmental Quality if both Paragraphs (A) and

(B) apply.

(d) An agency to which an operator applies for a certification

under Subsection (c)(2) may issue the certification only if the

agency finds that, based on substantial evidence, there is a

reasonable expectation that:

(1) at least 99 percent of the carbon dioxide sequestered as

required by Subsection (a)(4) will remain sequestered for at

least 1,000 years; and

(2) the operator's planned sequestration program will include

appropriately designed monitoring and verification measures that

will be employed for a period sufficient to demonstrate whether

the sequestration program is performing as expected.

(e) The tax rate reduction does not apply if the operator's

sequestration program or the operator's monitoring and

verification measures differ substantially from the planned

program described by Subsection (d), and the operator shall

refund the difference between the amount of the tax paid under

this section and the amount that would have been imposed in the

absence of this section.

(f) The comptroller shall approve the application if the

operator submits the certification or certifications required by

Subsection (c)(2) and if the comptroller determines that the oil

is otherwise eligible under this section.

(g) If, before the comptroller approves an application for the

tax rate reduction under this section, the tax imposed by this

chapter is paid at the rate provided by Section 202.052(a) or (b)

on oil that qualifies under this section, the producer or

producers of the oil are entitled to a credit against taxes

imposed by this chapter in an amount equal to the difference

between the tax paid on the oil and the tax due on the oil after

the rate reduction under this section is applied. The credit is

allowed to each producer according to the producer's

proportionate share in the oil. To receive a credit, one or more

of the producers of the oil must apply to the comptroller for the

credit not later than the first anniversary of the date the oil

is produced.

(h) The comptroller, the Railroad Commission of Texas, and the

Texas Commission on Environmental Quality may adopt rules and

establish procedures to implement and administer this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1277, Sec. 9, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1109, Sec. 5, eff. September 1, 2009.

Sec. 202.056. EXEMPTION FOR OIL AND GAS FROM WELLS PREVIOUSLY

INACTIVE. (a) In this section:

(1) "Commission" means the Railroad Commission of Texas.

(2) "Hydrocarbons" means any oil or gas produced from a well,

including hydrocarbon production.

(3) "Three-year inactive well" means any well that has not

produced in more than one month in the three years prior to the

date of application for severance tax exemption under this

section.

(4) "Two-year inactive well" means a well that has not produced

oil or gas in more than one month in the two years preceding the

date of application for severance tax exemption under this

section.

(b) Hydrocarbons produced from a well qualify for a 10-year

severance tax exemption if the commission designates the well as

a three-year inactive well or a two-year inactive well. The

commission may require an applicant to provide the commission

with any relevant information required to administer this

section. The commission may require additional well tests to

determine well capability as it deems necessary. The commission

shall notify the comptroller in writing immediately if it

determines that the operation of the three-year inactive well or

two-year inactive well has been terminated or if it discovers any

information that affects the taxation of the production from the

designated well.

(c) If the commission designates a three-year inactive well

under this section, it shall issue a certificate designating the

well as a three-year inactive well as defined by Subsection

(a)(3) of this section. The commission may not designate a

three-year inactive well under this section after February 29,

1996. If the commission designates a two-year inactive well under

this section, it shall issue a certificate designating the well

as a two-year inactive well as defined by Subsection (a)(4) of

this section. The commission may not designate a two-year

inactive well under this section after February 28, 2010.

(d) An application for three-year inactive well certification

shall be made during the period of September 1, 1993, through

August 31, 1995, to qualify for the tax exemption under this

section. An application for two-year inactive well certification

shall be made during the period September 1, 1997, through August

31, 2009, to qualify for the tax exemption under this section.

Hydrocarbons sold after the date of certification are eligible

for the tax exemption.

(e) The commission may revoke a certificate if information

indicates that a certified well was not a three-year inactive

well or a two-year inactive well, as appropriate, or if other

lease production is credited to the certified well. Upon notice

to the operator from the commission that the certificate for tax

exemption under this section has been revoked, the tax exemption

may not be applied to hydrocarbons sold from that well from the

date of revocation.

(f) The commission shall adopt all necessary rules to administer

this section.

(g) To qualify for the tax exemption provided by this section,

the person responsible for paying the tax must apply to the

comptroller. The comptroller shall approve the application of a

person who demonstrates that the hydrocarbon production is

eligible for a tax exemption. The comptroller may require a

person applying for the tax exemption to provide any relevant

information necessary to administer this section. The comptroller

shall have the power to establish procedures in order to comply

with this section.

(h) If the tax is paid at the full rate provided by Section

201.052(a), 201.052(b), 202.052(a), or 202.052(b) before the

comptroller approves an application for an exemption provided for

in this chapter, the operator is entitled to a credit against

taxes imposed by this chapter in an amount equal to the tax paid.

To receive a credit, the operator must apply to the comptroller

for the credit before the expiration of the applicable period for

filing a tax refund claim under Section 111.104.

(i) Penalties

(1) Any person who makes or subscribes any application, report,

or other document and submits it to the commission to form the

basis for an application for a tax exemption under this section,

knowing that the application, report, or other document is false

or untrue in a material fact, may be subject to the penalties

imposed by Chapters 85 and 91, Natural Resources Code.

(2) Upon notice from the commission that the certification for a

three-year inactive well or a two-year inactive well has been

revoked, the tax exemption shall not apply to oil or gas

production sold after the date of notification. Any person who

violates this subsection is liable to the state for a civil

penalty if the person applies or attempts to apply the tax

exemption allowed by this chapter after the certification for a

three-year inactive well or a two-year inactive well is revoked.

The amount of the penalty may not exceed the sum of:

(A) $10,000; and

(B) the difference between the amount of taxes paid or attempted

to be paid and the amount of taxes due.

(3) The attorney general may recover a penalty under Subdivision

(2) of this subsection in a suit brought on behalf of the state.

Venue for the suit is in Travis County.

Added by Acts 1993, 73rd Leg., ch. 1015, Sec. 3, eff. Sept. 1,

1993. Amended by Acts 1997, 75th Leg., ch. 208, Sec. 1 to 3, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 365, Sec. 2, eff. Aug.

30, 1999; Acts 1999, 76th Leg., ch. 893, Sec. 1, eff. June 18,

1999.

Sec. 202.057. TAX CREDIT FOR INCREMENTAL PRODUCTION TECHNIQUES.

(a) In this section:

(1) "Baseline production" means a lease's average monthly

production during the four highest months of production in the

time period from January 1, 1996, through December 31, 1996.

(2) "Commission" means the Railroad Commission of Texas.

(3) "Incremental production" means production from a qualifying

lease in excess of the baseline production.

(4) "Incremental production technique" means any secondary or

tertiary production enhancement technique. For wells in primary

production, the use of incremental production techniques means

that an expenditure of at least $5,000 must have been made to

cause increased production. Operators must certify to the

commission that such expenditure has been made to qualify for the

tax exemption. The incremental production techniques listed in

this subdivision must cause incremental production from an

existing oil lease or from a newly drilled single-completion well

on an existing lease.

(5) "Incremental ratio" means the amount of a qualifying lease's

average monthly incremental production during the four-month

period used to meet the definition of a qualifying lease divided

by its average monthly total production during the same

four-month period.

(6) "Qualifying lease" means a commission-designated oil lease

whose production during the four-month period used in computing

the baseline is no more than seven barrels of oil equivalents per

day per well, excluding gas flared pursuant to the rules of the

commission, and which has shown incremental production for four

of five consecutive months on or after September 1, 1997, and

after performing an incremental production technique within the

lease. For purposes of qualifying a lease, production per well

per day is measured by dividing the sum of lease production

during the four highest months of production in the baseline

period by the sum of the number of well-days, where a well-day is

one well producing for one day.

(7) "Qualified incremental production" means the lease's monthly

total production multiplied by the incremental ratio.

(b) An operator of a qualifying lease is entitled to a 50

percent tax exemption on that lease's qualified incremental

production for five years provided that:

(1) the incremental production required to define a qualifying

lease occurred after September 1, 1997, and before December 31,

1998;

(2) the operator of a qualifying lease applies to the commission

for a determination of a lease's incremental ratio before

February 11, 1999; and

(3) the operator provides to the comptroller a

commission-certified incremental ratio.

(c) If the comptroller's average taxable price of crude oil

reaches $25 per barrel, adjusted to 1997 dollars, for three

consecutive months, the tax credit under this section shall be

suspended until the price drops below $25 per barrel, adjusted to

1997 dollars, for three consecutive months.

(d) If the tax is paid at the full rate provided by Section

201.052(a) or (b) or Section 202.052(a) or (b) before the

comptroller approves an application for an exemption provided in

this chapter, the operator is entitled to a credit against taxes

imposed by this chapter in an amount equal to 50 percent of the

tax paid on the incremental production. To receive the credit,

the operator must apply to the comptroller for the credit not

later than the first anniversary after the date the commission

certifies the incremental ratio for a qualifying lease.

(e) The commission may enact rules necessary to administer the

provisions of this section.

Added by Acts 1997, 75th Leg., ch. 1060, Sec. 2, eff. Sept. 1,

1997.

Subsec. (h) of this section provided for the expiration of the

section on Sept. 1, 2007. Subsec. (h) was repealed by Acts 2007,

80th Leg., R.S., Ch.

911, Sec. 4, which was effective January 1, 2008, after the

section had expired.

Sec. 202.058. CREDITS FOR QUALIFYING LOW-PRODUCING OIL LEASES.

(a) In this section:

(1) "Commission" means the Railroad Commission of Texas.

(2) "Qualifying low-producing oil lease" means a well classified

as an oil well that is part of a lease whose production during a

90-day period is less than:

(A) 15 barrels of oil per day of production; or

(B) five percent recoverable oil per barrel of produced water.

(b) For purposes of qualifying a lease, production per well per

day is determined by computing the average daily per well

production from the lease using the monthly lease production

report made to the commission. For purposes of qualifying a

lease, production per well per day is measured by dividing the

sum of lease production during the three-month period by the sum

of the number of well-days, where a well-day is one well

producing for one day. The operator of a lease that is eligible

for a credit under this section only on the basis of Subsection

(a)(2)(B) must pay to the comptroller a filing fee of $100 before

the comptroller may authorize the credit.

(c) Each month, the comptroller shall certify the average

taxable price of oil, adjusted to 2005 dollars, during the

previous three months based on various price indices available to

producers, including the reported Texas Panhandle Spot Price,

West Texas Intermediate Crude Spot Price, New York Mercantile

Exchange, or other spot prices, as applicable. The comptroller

shall publish certifications under this subsection in the Texas

Register.

(d) An operator of a qualifying low-producing lease is entitled

to a 25 percent credit on the tax otherwise due on oil produced

from that lease during a month if the average taxable price of

oil certified by the comptroller under Subsection (c) for the

previous three-month period is more than $25 per barrel but not

more than $30 per barrel.

(e) An operator of a qualifying low-producing lease is entitled

to a 50 percent credit on the tax otherwise due on oil produced

from that lease during a month if the average taxable price of

oil certified by the comptroller under Subsection (c) for the

previous three-month period is more than $22 per barrel but not

more than $25 per barrel.

(f) An operator of a qualifying low-producing lease is entitled

to a 100 percent credit on the tax otherwise due on oil produced

from that lease during a month if the average taxable price of

oil certified by the comptroller under Subsection (c) for the

previous three-month period is not more than $22 per barrel.

(g) If the tax is paid on oil at the full rate provided by

Section 202.052, the person paying the tax is entitled to a

credit against taxes imposed by this chapter or Chapter 201 on

the amount overpaid. To receive the credit, the person must

apply to the comptroller for the credit not later than the

expiration of the applicable period for filing a tax refund under

Section 111.104.

Subsec. (h) was repealed by Acts 2007, 80th Leg., R.S., Ch.

911, Sec. 4. The effective date of the repeal was January 1,

2008, which was after the expiration of the section.

(h) This section expires September 1, 2007.

(h) Repealed by Acts 2007, 80th Leg., R.S., Ch. 911, Sec. 4,

eff. January 1, 2008.

Added by Acts 2005, 79th Leg., Ch.

267, Sec. 12, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

911, Sec. 4, eff. January 1, 2008.

Sec. 202.059. EXEMPTION FOR HYDROCARBONS FROM TERRA WELLS. (a)

Hydrocarbons produced from a well subject to an agreement under

Chapter 93, Natural Resources Code, and under a license issued

under that chapter qualify for an exemption from the taxes

imposed by this chapter and Chapter 201 if the comptroller

approves the tax exemption under Subsection (g).

(b) Hydrocarbons produced from a well formerly subject to an

agreement under Chapter 93, Natural Resources Code, and a license

issued under that chapter resuming production after participation

in TERRA for two years qualify for an exemption from the taxes

imposed by this chapter and Chapter 201 if the comptroller

approves the tax exemption under Subsection (g).

(c) The commission may certify a well eligible for a tax

exemption or an application may be made to the commission for

certification under this section. The commission may require an

applicant to provide the commission with any relevant information

required to administer this section. The commission shall issue a

certificate to each operator of the well. The certificate must:

(1) include identification of the well; and

(2) state the date on which the tax exemption takes effect,

subject to the comptroller's approval of the exemption under

Subsection (g).

(d) The commission shall furnish to the comptroller a copy of a

certificate of exemption for each well qualifying under this

section.

(e) The commission may revoke a certificate for a tax exemption

if information indicates that a well was not eligible for that

designation at the time of certification or if a license issued

under Chapter 93, Natural Resources Code, is revoked by the

commission. The commission shall notify the operator and the

comptroller that a certificate has been revoked. A tax exemption

granted under this section is automatically revoked on the date

the certificate is revoked, and hydrocarbons produced from the

well after the date of revocation are not eligible for the tax

exemption.

(f) The commission may adopt and enforce any rules or orders

that the commission finds necessary to administer this section.

(g) To qualify for the tax exemption, the person responsible for

paying the tax must apply to the comptroller for the exemption

and include with the application the certificate issued by the

commission under Subsection (c). The comptroller shall approve

the application of a person if the hydrocarbons are eligible for

the tax exemption. The comptroller may require a person applying

for the tax exemption to provide any relevant information

necessary to administer this section. The comptroller may

establish procedures to comply with this subsection and

Subsection (h).

(h) If the tax is paid at the full rate provided by this chapter

and Chapter 201 on hydrocarbons produced on or after the

effective date of the tax exemption but before the date the

comptroller approves an application for the tax exemption, the

operator is entitled to a credit on taxes due under Chapter 201

or this chapter in the amount equal to the tax paid during that

period. To receive a credit, the operator must apply to the

comptroller for the credit not later than one year after the date

the commission certifies the well for a tax exemption.

(i) A person is subject to the penalties that may be imposed

under Chapters 85 and 91, Natural Resources Code, if the person

makes and submits to the commission or comptroller an

application, report, or other document used or intended to be

used for a certification, tax exemption, or tax credit under this

section and the person knows that the application, report, or

other document contains a false or untrue material fact.

(j) A person is liable to the state for a civil penalty if the

person, after receiving notice from the commission that the

person's tax exemption certificate for a TERRA well or a former

TERRA well has been revoked, applies or attempts to apply for a

tax exemption for hydrocarbons produced from the well under the

revoked certificate. The amount of the penalty may not exceed the

sum of:

(1) $10,000; and

(2) the difference between the amount of taxes paid or attempted

to be paid and the amount of taxes due.

(k) The attorney general may recover a penalty under Subsection

(j) in a suit brought on behalf of the state. Venue for the suit

is in Travis County.

(l) In this section:

(1) "Commission" means the Railroad Commission of Texas.

(2) "Hydrocarbons" means any oil, gas, condensate, and other

liquid hydrocarbons produced from a well.

(3) "TERRA" means the Texas Experimental Research and Recovery

Activity under Chapter 93, Natural Resources Code.

Added by Acts 1995, 74th Leg., ch. 989, Sec. 5, eff. Jan. 1,

1996.

Sec. 202.060. EXEMPTION FOR OIL AND GAS FROM REACTIVATED

ORPHANED WELLS. (a) In this section:

(1) "Commission" means the Railroad Commission of Texas.

(2) "Orphaned well" has the meaning assigned by Section 89.047,

Natural Resources Code.

(b) The commission shall issue a certificate to a person who is

designated by the commission under Section 89.047, Natural

Resources Code, as the operator of an orphaned well. The

certificate must identify the operator to whom and the well for

which the certificate is issued.

(c) Hydrocarbons produced from the well identified in the

certificate qualify for a severance tax exemption.

(d) The commission shall adopt all rules necessary to administer

this section.

(e) To qualify for the tax exemption provided by this section,

the person responsible for paying the tax must apply to the

comptroller. The application must include a copy of the

certificate issued by the commission. The comptroller shall

approve the application if the person demonstrates that the

hydrocarbon production is eligible for a tax exemption. The

comptroller may require a person applying for the tax exemption

to provide any relevant information necessary to administer this

section. The comptroller may establish procedures to comply with

this section.

(f) The exemption takes effect on the first day of the month

following the month in which the comptroller approves the

application.

(g) If the person to whom the certificate is issued ceases to be

the operator of the well as shown by the records of the

commission, the commission shall notify the comptroller. The

exemption expires on the date the notice is received.

(h) A person who makes or subscribes an application, report, or

other document and submits it to the commission to form the basis

for an application for a tax exemption under this section,

knowing that the application, report, or other document is untrue

in a material fact, is subject to the penalties imposed by

Chapters 85 and 91, Natural Resources Code.

(i) A person is liable to the state for a civil penalty if the

person applies or attempts to apply the tax exemption authorized

by this section for a well after the person to whom the

certificate for the well was issued ceases to be the operator of

the well as shown by the records of the commission. The amount

of the penalty may not exceed the sum of:

(1) $10,000; and

(2) the difference between the amount of taxes paid or attempted

to be paid and the amount of taxes due.

(j) The attorney general may recover a penalty under Subsection

(i) in a suit brought on behalf of the state. Venue for the suit

is in Travis County.

Added by Acts 2005, 79th Leg., Ch.

267, Sec. 12, eff. January 1, 2006.

Sec. 202.061. TAX CREDIT FOR ENHANCED EFFICIENCY EQUIPMENT. (a)

In this section:

(1) "Enhanced efficiency equipment" means equipment used in the

production of oil that reduces the energy used to produce a

barrel of fluid by 10 percent or more when compared to commonly

available alternative equipment. The term does not include a

motor or downhole pump. Equipment does not qualify as enhanced

efficiency equipment unless an institution of higher education

approved by the comptroller that is located in this state and

that has an accredited petroleum engineering program evaluated

the equipment and determined that the equipment does produce the

required energy reduction.

(2) "Marginal well" means an oil well that produces 10 barrels

of oil or less per day on average during a month.

(b) The taxpayer responsible for the payment of severance taxes

on the production from a marginal well in this state on which

enhanced efficiency equipment is installed and used is entitled

to a credit in an amount equal to 10 percent of the cost of the

equipment, provided that:

(1) the cumulative total of all severance tax credits authorized

by this section may not exceed $1,000 for any marginal well;

(2) the enhanced efficiency equipment installed in a qualifying

marginal well must have been purchased and installed not earlier

than September 1, 2005, or later than September 1, 2013;

(3) the taxpayer must file an application with the comptroller

for the credit and must demonstrate to the comptroller that the

enhanced efficiency equipment has been purchased and installed in

the marginal well within the period prescribed by Subdivision

(2);

(4) the number of applications the comptroller may approve each

state fiscal year may not exceed a number equal to one percent of

the producing marginal wells in this state on September 1 of that

state fiscal year, as determined by the comptroller; and

(5) the manufacturer of the enhanced efficiency equipment must

obtain an evaluation of the product under Subsection (a).

(c) The taxpayer may carry any unused credit forward until the

credit is used.

Added by Acts 2005, 79th Leg., Ch.

267, Sec. 12, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

931, Sec. 19, eff. September 1, 2007.

Sec. 202.063. EXEMPTION OF OIL INCIDENTALLY PRODUCED IN

ASSOCIATION WITH THE PRODUCTION OF GEOTHERMAL ENERGY. Oil

incidentally produced in association with the production of

geothermal energy is not subject to the tax imposed by this

chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1036, Sec. 2, eff. September 1, 2009.

SUBCHAPTER C. RECORDS

Sec. 202.101. PRODUCER'S RECORDS. A producer shall keep

accurate records in the state. The records must show:

(1) the counties in which the producer produces oil;

(2) the names of the leases from which the producer produces

oil;

(3) the total number of barrels of oil produced from each lease;

(4) for each sale or delivery to a first purchaser, the name and

address of the first purchaser, the number of barrels sold or

delivered, and the price received for the oil;

(5) the amount and disposition of oil refined, processed, or

used on the lease where it is produced;

(6) the location and number of barrels in storage that the

producer owns and has not sold; and

(7) the name and address of each pipeline or refinery that is

storing oil that the producer has not sold.

Acts 1981, 67th Leg., p. 1737, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 202.102. FIRST PURCHASER'S RECORDS. A first purchaser

shall keep accurate records in the state. The records must show:

(1) the name and address of each producer from which the first

purchaser buys oil;

(2) for each producer, the counties where the oil is produced;

(3) for each producer, the name of the lease from which the oil

is produced;

(4) the number of barrels of oil purchased from each producer

and the price paid each producer for the oil;

(5) the number of barrels purchased and used, refined, or

processed by the first purchaser; and

(6) for each sale to a subsequent purchaser, the name and

address of the subsequent purchaser, the number of barrels sold,

and the price received for the oil.

Acts 1981, 67th Leg., p. 1738, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 202.103. SUBSEQUENT PURCHASER'S RECORDS. A subsequent

purchaser shall keep accurate records in the state. The records

must show:

(1) the name and address of each person who sells oil to the

subsequent purchaser, the number of barrels sold, the price paid

to each seller, and the date of each sale;

(2) the disposition of all oil purchased by the subsequent

purchaser;

(3) the number of barrels of oil used, refined, or processed by

the subsequent purchaser; and

(4) the name and address of each person who buys oil from the

subsequent purchaser, the number of barrels sold or delivered to

each buyer, the price received for the oil from each buyer, and

the date of the sale or delivery.

Acts 1981, 67th Leg., p. 1738, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 202.104. ROYALTY OWNER'S RECORDS. The owner of a royalty

interest shall keep:

(1) a record of all money received as royalty from each

producing leasehold in the state; and

(2) a copy of all settlement sheets furnished by a purchaser or

operator or other statement showing the number of barrels of oil

for which a royalty was received and the amount of tax deducted.

Acts 1981, 67th Leg., p. 1738, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 202.105. CARRIER'S RECORDS. A carrier shall keep accurate

monthly records of oil the carrier transports for hire, for

itself or for its owners. The records shall be kept within the

state and must show, for each shipment:

(1) the date the oil was received;

(2) the number of barrels of oil received;

(3) the person from whom the oil was received;

(4) the point of delivery;

(5) the person to whom the oil was delivered; and

(6) the manner of transportation.

Acts 1981, 67th Leg., p. 1738, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER D. PAYMENTS

Sec. 202.151. TAX DUE. The tax imposed by this chapter is due

at the office of the comptroller on the 25th day of each calendar

month for oil produced during the preceding calendar month.

Acts 1981, 67th Leg., p. 1739, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 202.152. PAYMENT OF TAX. The tax imposed by this chapter

must be paid by legal tender or cashier's check payable to the

comptroller.

Acts 1981, 67th Leg., p. 1739, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.121,

eff. Sept. 1, 1997.

Sec. 202.153. FIRST PURCHASER TO PAY TAX. (a) A first

purchaser shall pay the tax imposed by this chapter on oil that

the first purchaser purchases from a producer and takes delivery

on the premises where the oil is produced.

(b) A first purchaser shall withhold from payments to the

producer the amount of tax that the first purchaser is required

by Subsection (a) of this section to pay. This subsection does

not affect a lease or contract between the state or a political

subdivision of the state and a producer.

Acts 1981, 67th Leg., p. 1739, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 202.154. PRODUCER TO PAY TAX ON OIL NOT SOLD. If the

producer does not sell oil produced in the same month it is

produced, the producer shall pay the tax imposed by this chapter

as if the oil were sold that month. In such a case, the working

interest operator may pay the tax and deduct it from the interest

of other interest holders.

Acts 1981, 67th Leg., p. 1739, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 202.155. PURCHASER TO PAY TAX ON OIL FROM PROPERTY UNDER

LEGAL CONSTRAINT. (a) A purchaser shall pay the tax imposed by

this chapter on oil purchased from property in bankruptcy,

receivership, covered by an assignment, or subject to a legal

proceeding.

(b) The purchaser shall withhold the amount of tax required to

be paid by Subsection (a) of this section from payments to the

producer, trustee, assignee, or other person claiming the

payments and from payments the purchaser impounds or places in

escrow.

(c) The purchaser is not liable for the amount of tax paid as

required by this section to any claimant of payments for the

purchase of oil.

Acts 1981, 67th Leg., p. 1739, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 202.156. TAX BORNE RATABLY. The tax shall be borne ratably

by all interested parties, including royalty interests. Producers

or purchasers of oil, or both, are authorized and required to

withhold from any payment due interested parties the

proportionate amount of tax due.

Acts 1981, 67th Leg., p. 1739, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER E. REPORTS

Sec. 202.201. PRODUCER'S REPORT. (a) A producer authorized by

the comptroller to remit the tax due shall file with the

comptroller, on or before the 25th day of each calendar month,

the report under this subsection and, as applicable, the report

under Subsection (d) showing the total oil produced, used, lost

or stolen, or possessed and otherwise unaccounted for by the

producer during the preceding calendar month. The report under

this subsection must show:

(1) the number of barrels of oil produced from each lease;

(2) each county in which each lease from which oil was produced

is located;

(3) the name, address, and taxpayer identification number

assigned by the comptroller of each first purchaser of oil and

for each the amount of oil purchased from each lease;

(4) the payment received for the oil from each first purchaser

from each lease from which oil was produced;

(5) the name and lease identification number of each lease from

which the oil was produced; and

(6) other information the comptroller may reasonably require.

(b) If the report the producer is required to file shows

additional tax due, the producer must pay the additional tax when

he files the report.

(c) A producer whose only sales are to a purchaser who remits

the tax due under Section 202.153 is not required to file a

report on the oil sold.

(d) A producer shall file a crude oil special tax report with

the comptroller and pay the applicable tax imposed under this

chapter if any oil has been used, lost or stolen, or possessed

and otherwise unaccounted for by the producer after it has been

produced and measured. The producer must file the report on or

before the 25th day of the month following the month in which the

oil is used, lost or stolen, or possessed and otherwise

unaccounted for. The report must show:

(1) the total number of barrels of oil used, lost or stolen, or

possessed and otherwise unaccounted for by the producer;

(2) where the oil was used, lost or stolen, or possessed and

otherwise unaccounted for; and

(3) other information the comptroller may reasonably require.

(e) A producer that is no longer in business shall notify the

comptroller of this fact on or before the 25th day of the first

month following the producer's last day of business.

Acts 1981, 67th Leg., p. 1740, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 1375, ch. 284, Sec. 2,

eff. Sept. 1, 1983; Acts 1993, 73rd Leg., ch. 587, Sec. 34, eff.

Jan. 1, 1994; Acts 1997, 75th Leg., ch. 1040, Sec. 55, eff. Jan.

1, 1998; Acts 1999, 76th Leg., ch. 1183, Sec. 4, eff. Sept. 1,

2001.

Sec. 202.202. FIRST PURCHASER'S REPORT. (a) On or before the

25th day of each calendar month, each first purchaser or his

authorized agent shall file a report with the comptroller. The

report must contain the following information concerning oil

purchased from a producer during the preceding calendar month:

(1) the number of barrels of oil purchased from each lease for

each producer;

(2) the amount paid to each producer for each lease from which

oil was purchased;

(3) the name and address of each producer;

(4) each county in which each lease from which the purchased oil

was produced is located;

(5) the name and lease identification number of each lease from

which the purchased oil was produced; and

(6) other information the comptroller may reasonably require.

(b) If the report the first purchaser is required to file shows

additional tax due, the first purchaser must pay the additional

tax when he files the report.

Acts 1981, 67th Leg., p. 1740, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 1376, ch. 284, Sec. 3,

eff. Sept. 1, 1983; Acts 1997, 75th Leg., ch. 1040, Sec. 56, eff.

Jan. 1, 1998; Acts 1999, 76th Leg., ch. 1183, Sec. 5, eff. Sept.

1, 2001.

Sec. 202.204. REPORTS OF CARRIER. A carrier shall provide

information and file reports on the movements of oil if requested

by the comptroller as often as required by the comptroller.

Acts 1981, 67th Leg., p. 1740, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 202.205. TRANSFER OF OWNERSHIP. (a) If an oil-producing

lease is transferred, or is to be transferred, the producer

transferring the lease shall note the name and address of the

producer acquiring the lease and the date of the transfer on the

last report covering the lease that he is required by Section

202.201 of this code to file.

(b) If an oil-producing lease is transferred, the producer

acquiring the lease shall note the date of the transfer and the

name and address of the person from whom the lease was acquired

on the first report covering the lease that he is required by

Section 202.201 of this code to file.

Acts 1981, 67th Leg., p. 1740, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER F. LIABILITY FOR TAX

Sec. 202.251. LIABILITY OF PRODUCER AND PURCHASER. The tax

imposed by this chapter is the primary liability of the producer

and is a liability of the first purchaser and each subsequent

purchaser. Failure of the first purchaser to pay the tax does not

relieve the producer or a subsequent purchaser from liability for

the tax. A purchaser of oil produced in the state shall satisfy

himself that the tax on that oil has been or will be paid by the

person liable for the tax.

Acts 1981, 67th Leg., p. 1741, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 202.252. PRODUCER'S REMEDY. If a purchaser withholds the

amount of the tax imposed by this chapter from payments to a

producer for the sale of oil and fails to pay the tax as provided

by this chapter, the producer may sue the purchaser to recover

the amount of the tax withheld, penalties and interest that have

accrued from failure to pay the tax, court costs, and reasonable

attorney's fees.

Acts 1981, 67th Leg., p. 1741, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER G. ENFORCEMENT

Sec. 202.301. DELINQUENT TAXES: PENALTY. (a) A person who

fails to pay the tax imposed by this chapter when due forfeits

five percent of the amount due as a penalty, and if the person

fails to pay the tax within 30 days after the day on which the

tax is due, the person forfeits an additional five percent.

(b) The minimum penalty under this section is $1.

Acts 1981, 67th Leg., p. 1741, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 453, ch. 93, Sec. 8,

eff. Sept. 1, 1983.

Sec. 202.302. TAX LIEN. The state has a prior and preferred

lien for the amount of the taxes, penalties, and interest imposed

by this chapter on:

(1) the oil to which the tax applies that is possessed by the

producer, first purchaser, or subsequent purchaser;

(2) the leasehold interest, oil rights, the value of oil rights,

and other interests, including oil produced and oil runs, owned

by a person liable for the tax;

(3) equipment, tools, tanks, and other implements used on the

lease from which the oil is produced; and

(4) any other property not exempt from forced sale owned by the

person liable for the tax.

Acts 1981, 67th Leg., p. 1741, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 202.303. FORCED SALE BY OFFICER. (a) A peace officer may

levy on oil for which the tax imposed by this chapter is due and

unpaid by notice to the owner or person in charge of the oil.

(b) After notice to the owner or person in charge, the peace

officer shall post a notice at the site of the oil that the oil

will be sold to the highest bidder 10 days after the notice has

been posted.

(c) After the notice has been posted for 10 days, the peace

officer shall sell the oil to the highest bidder.

(d) The peace officer, except a ranger, may deduct 10 percent of

the proceeds of the sale of the oil as his commission. The

officer shall forward the balance, up to the amount of tax due,

to the comptroller. The officer shall deliver any proceeds in

excess of the tax due and the officer's commission, if any, to

the owner of the oil.

Acts 1981, 67th Leg., p. 1742, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 202.304. SUIT FOR TAXES; SWORN DENIAL. Rule 185, Texas

Rules of Civil Procedure, applies to a suit by the attorney

general for taxes imposed by this chapter if:

(1) the attorney general files as an exhibit a report or audit

of the taxpayer; and

(2) the exhibit is supported by the comptroller's affidavit that

the taxes shown to be due are past due and unpaid and that all

payments and credits have been allowed.

Acts 1981, 67th Leg., p. 1742, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 202.305. UNLAWFUL REMOVAL OF OIL. On notice from the

comptroller, no person may remove oil from a lease in this state

if the owner or operator of the lease has failed to file a report

or pay a tax as required by this chapter.

Acts 1981, 67th Leg., p. 1742, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 1, Sec. 12,

eff. July 21, 1987.

Sec. 202.306. INSPECTOR HAS FREE ACCESS. A person appointed by

the Railroad Commission of Texas and holding the commission's

certificate authorizing him to inspect oil wells, oil leases,

pipelines, or railroad cars or tanks has the right of free access

at all times to the wells, leases, pipelines, railroad cars and

tanks, and motortruck tanks for the purpose of inspecting the

production or transportation of oil.

Acts 1981, 67th Leg., p. 1742, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 202.307. INCOMPLETE RECORDS OR REPORTS; CONCEALING PROPERTY

UNDER LIEN; PENALTY. (a) A person commits an offense if the

person:

(1) with intent to defraud the state, knowingly fails to keep a

complete record that he is required by this chapter to keep;

(2) knowingly fails to file a complete report that he is

required by this chapter to file;

(3) with intent to defraud the state, conceals property or

equipment that is under a lien authorized by Section 202.302 of

this code; or

(4) fails or refuses to permit the comptroller or attorney

general to inspect a record or report required by this chapter.

(b) An offense under this section is a misdemeanor punishable

by:

(1) a fine of not less than $25 nor more than $5,000;

(2) confinement in county jail for not less than one month nor

more than six months; or

(3) both a fine and confinement.

Acts 1981, 67th Leg., p. 1742, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER H. CLASSIFICATION OF TAX AND ALLOCATION OF REVENUE

Sec. 202.351. OCCUPATION TAX. The tax imposed by this chapter

is an occupation tax.

Acts 1981, 67th Leg., p. 1743, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 202.352. TAX SET ASIDE. One-half of one percent of the tax

collected under this chapter shall be deposited in the state

treasury for the use of the comptroller to administer and enforce

the provisions of this chapter, to be expended in the amounts and

for the purposes prescribed in the General Appropriations Act.

Money deposited under this section that is not spent at the end

of a fiscal year reverts proportionally to the other funds to

which the tax imposed by this chapter is paid.

Acts 1981, 67th Leg., p. 1743, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 202.353. ALLOCATION OF REVENUE. After deducting the amount

required to be deposited by Section 202.352 of this code, the

comptroller shall deposit one-fourth of the revenue collected

from the tax imposed by this chapter to the credit of the

foundation school fund and three-fourths to the general revenue

fund.

Acts 1981, 67th Leg., p. 1743, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., p. 2778, ch. 752, Sec.

9(h), eff. Jan. 1, 1982; Acts 1984, 68th Leg., 2nd C.S., ch. 28,

art. II, part B, Sec. 8, eff. Sept. 1, 1984.

Sec. 202.354. DEDICATION TO TEXAS TUITION ASSISTANCE GRANT

PROGRAM. The revenue collected from any incremental production

from a qualifying lease, as those terms are defined by Section

202.057, and deposited to the general revenue fund may only be

spent to fund the Texas tuition assistance grant program under

Subchapter G, Chapter 56, Education Code.

Added by Acts 1997, 75th Leg., ch. 1060, Sec. 3, eff. Sept. 1,

1997.



CHAPTER 203. SULPHUR PRODUCTION TAX

TAX CODE

TITLE 2. STATE TAXATION

SUBTITLE I. SEVERANCE TAXES

CHAPTER 203. SULPHUR PRODUCTION TAX

SUBCHAPTER A. TAX IMPOSED

Sec. 203.001. PRODUCER. In this chapter, "producer" means a

person who owns, controls, manages, leases, or operates a sulphur

mine, well, or shaft, or who produces sulphur by any method,

system, or manner.

Acts 1981, 67th Leg., p. 1744, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 203.002. TAX IMPOSED. There is imposed a tax on each

producer of sulphur.

Acts 1981, 67th Leg., p. 1744, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 203.003. RATE OF TAX. The tax imposed by this chapter is

at the rate of $1.03 a long ton or fraction of a long ton of

sulphur produced in this state.

Acts 1981, 67th Leg., p. 1744, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER B. RECORDS, PAYMENTS, AND REPORTS

Sec. 203.051. PRODUCER'S RECORDS. (a) A producer shall keep a

complete record of all sulphur he produces in this state. A

producer may destroy a record required by this section four years

after the last entry in the record.

(b) The record shall be open at all times to inspection by the

comptroller and the attorney general.

Acts 1981, 67th Leg., p. 1744, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1999, 76th Leg., ch. 1467, Sec. 2.66, eff.

Oct. 1, 1999.

Sec. 203.052. PRODUCER'S REPORTS. (a) On the first day of each

January, April, July, and October each producer shall file a

report with the comptroller on forms prescribed by the

comptroller. The report must show the total amount of sulphur

produced in the state by the person during the calendar quarter

next preceding the day the report is due.

(b) A producer shall file other information or reports with the

comptroller that the comptroller may reasonably require.

(c) The report shall be signed by the person making the report.

If the person is not an individual, the report shall be signed by

the president, secretary, or other authorized officer.

Acts 1981, 67th Leg., p. 1744, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 203.053. WHEN TAX DUE. The tax imposed by this chapter for

each quarter is due at the time that the report required by

Section 203.052 of this code is required to be filed for the

quarter. Payment shall be to the comptroller.

Acts 1981, 67th Leg., p. 1744, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.122,

eff. Sept. 1, 1997.

SUBCHAPTER C. ENFORCEMENT AND PENALTIES

Sec. 203.101. DELINQUENT TAX PENALTY. (a) A producer who fails

to file a report as required by this chapter or who fails to pay

the tax imposed by this chapter when due forfeits five percent of

the amount due as a penalty, and if the producer fails to file

the report or pay the tax within 30 days after the day on which

the tax or report is due, the producer forfeits an additional

five percent.

(b) The minimum penalty under this section is $1.

(c) The attorney general, or a district or county attorney at

the direction of the attorney general, shall bring suit in the

name of the state to recover a delinquent tax imposed by this

chapter and penalties and interest that have accrued from failure

to pay the tax.

Acts 1981, 67th Leg., p. 1744, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1983, 68th Leg., p. 454, ch. 93, Sec. 9,

eff. Sept. 1, 1983.

Sec. 203.102. FAILURE TO KEEP RECORDS: PENALTY. (a) A person

who fails to keep a record that he is required by this chapter to

keep shall forfeit to the state a penalty of not less than $500

nor more than $5,000.

(b) A person is subject to a separate penalty for each 10 days

that he fails to keep a record that he is required by this

chapter to keep.

Acts 1981, 67th Leg., p. 1745, ch. 389, Sec. 1, eff. Jan. 1,

1982.

SUBCHAPTER D. CLASSIFICATION OF TAX AND ALLOCATION OF REVENUE

Sec. 203.151. OCCUPATION TAX. The tax imposed by this chapter

is an occupation tax.

Acts 1981, 67th Leg., p. 1745, ch. 389, Sec. 1, eff. Jan. 1,

1982.

Sec. 203.152. ALLOCATION OF REVENUE. One-fourth of the revenue

collected from the tax imposed by this chapter shall be deposited

to the credit of the foundation school fund and three-fourths to

the general revenue fund.

Acts 1981, 67th Leg., p. 1745, ch. 389, Sec. 1, eff. Jan. 1,

1982. Amended by Acts 1981, 67th Leg., p. 2778, ch. 752, Sec.

9(h), eff. Jan. 1, 1982; Acts 1984, 68th Leg., 2nd C.S., ch. 28,

art. II, part B, Sec. 9, eff. Sept. 1, 1984.



CHAPTER 204. TAX CREDIT FOR NEW FIELD DISCOVERIES

TAX CODE

TITLE 2. STATE TAXATION

SUBTITLE I. SEVERANCE TAXES

CHAPTER 204. TAX CREDIT FOR NEW FIELD DISCOVERIES

Sec. 204.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Railroad Commission of Texas.

(2) "Field" means an accumulation of oil or gas or both that is

not in natural pressure communication or otherwise connected to

any other accumulation of oil or gas or both.

(3) "New field" means a field that has been certified by the

commission as a previously unrecognized and unidentified field.

(4) "Discovery well" means an oil or gas well by which a new

field discovery is made.

(5) "Spud" means the initial penetration of the earth by the

drill bit for an oil or gas well under proper permit from the

commission.

(6) "Completed" means the well has been equipped to produce

hydrocarbons and the commission has been notified as required by

commission rules.

Added by Acts 1993, 73rd Leg., ch. 1014, Sec. 1, eff. Sept. 1,

1993.

Sec. 204.002. TAX CREDIT FOR NEW FIELD DISCOVERIES. (a)

Persons who obtain a certification of a new field discovery from

the commission as the result of a discovery well spudded during

the period of January 1, 1994, through December 31, 1994, are

eligible for a tax credit applicable against the taxes imposed by

Chapters 201 and 202 upon the commission notifying the

comptroller that 521 new fields have been discovered as the

result of wells spudded during 1994.

(b) The amount of the tax credit shall be as follows:

(1) $10,000 for each discovery well spudded during 1994 if the

number of discovery wells spudded that year is 521 or more, but

less than 721;

(2) $25,000 for each discovery well spudded during 1994 if the

number of discovery wells spudded that year is 721 or more.

Added by Acts 1993, 73rd Leg., ch. 1014, Sec. 1, eff. Sept. 1,

1993.

Sec. 204.003. CERTIFICATION OF NEW FIELD DISCOVERY. (a) The

commission shall have the authority to establish the method of

determining whether a new field has been discovered. The

commission may require an applicant for a new field discovery to

provide the commission with any relevant information required to

administer this chapter. Upon determining that a well spudded

during 1994 resulted in the discovery of a new field, the

commission shall furnish a certificate of new field discovery to

the applicant.

(b) For purposes of obtaining a tax credit under this chapter,

applications for new field discoveries must be made to the

commission within 90 days of the date the discovery well is

completed in the proposed new field. In no event will an

application for new field discovery be accepted by the

commission, for purposes of obtaining a tax credit, after 180

days from the cessation of drilling operations.

Added by Acts 1993, 73rd Leg., ch. 1014, Sec. 1, eff. Sept. 1,

1993.

Sec. 204.004. TAX CREDIT FOR ADDITIONAL WELLS IN A NEW FIELD.

Upon the commission notifying the comptroller that 842 discovery

wells have been spudded in 1994, persons obtaining a new field

discovery during that year shall be eligible for an additional

$25,000 tax credit for each additional well spudded and producing

from that field, within 10 years from the spud date of the

discovery well. The tax credit is available to persons who obtain

a new field discovery regardless of who drills the additional

well.

Added by Acts 1993, 73rd Leg., ch. 1014, Sec. 1, eff. Sept. 1,

1993.

Sec. 204.005. APPLICATION. To qualify for the tax credit, a

person who receives a new field discovery certificate from the

commission must apply to the comptroller. The comptroller shall

approve the application of a person who demonstrates eligibility

for a tax credit. The comptroller shall have the power to

establish procedures in order to comply with this chapter and may

require a person applying for the tax credit to provide any

relevant information. The commission shall immediately notify the

comptroller in writing if it determines that the new field

designation obtained by the applicant has been revoked or if it

discovers any information that affects the tax credit.

Added by Acts 1993, 73rd Leg., ch. 1014, Sec. 1, eff. Sept. 1,

1993.

Sec. 204.006. APPLICABILITY OF TAX CREDIT. (a) Tax credits

earned under this chapter may only be applied against the

severance taxes imposed by Chapters 201 and 202 of this code. The

tax credit may not be used until September 1, 1995, and may not

be used after August 31, 2000. The tax credit may be applied to

either oil or gas severance taxes regardless of the field from

which the production originates.

(b) Tax credits provided under this chapter shall only be

available if at the time the application for a tax credit is

made, the discovery well that is the basis for the tax credit is

producing oil or gas from the discovery field.

Added by Acts 1993, 73rd Leg., ch. 1014, Sec. 1, eff. Sept. 1,

1993.

Sec. 204.007. TRANSFERABILITY OF TAX CREDIT. The tax credit

earned under this chapter is fully transferable.

Added by Acts 1993, 73rd Leg., ch. 1014, Sec. 1, eff. Sept. 1,

1993.

Sec. 204.008. REVOCATION OF NEW FIELD DESIGNATION. (a) If the

commission determines that a designated new field is connected

with another recognized field, the tax credit provided by this

chapter is canceled.

(b) Persons responsible for paying the severance tax will not be

liable for any taxes offset by tax credits available under this

chapter prior to the date of cancellation unless the tax credits

were obtained in violation of this chapter or any rules or orders

of the commission.

Added by Acts 1993, 73rd Leg., ch. 1014, Sec. 1, eff. Sept. 1,

1993.

Sec. 204.009. PENALTIES. (a) Any person who makes or

subscribes any application, report, or other document and submits

it to the commission to form the basis for an application for a

tax credit under this chapter knowing that the application,

report, or other document is false or untrue in a material fact

may be subject to the penalties imposed by Chapters 85 and 91,

Natural Resources Code.

(b) Upon notice from the commission that the certification for a

new field discovery has been revoked, the tax credit may not be

applied to oil or gas production sold after the date of

notification. Any person who violates this subsection is liable

to the state for a civil penalty if the person applies or

attempts to apply the tax credit allowed by this chapter after

the certification for new field discovery is revoked. The amount

of the penalty may not exceed the sum of:

(1) $10,000; and

(2) the difference between the amount of taxes paid or attempted

to be paid and the amount of taxes due.

(c) The attorney general may recover a penalty under Subsection

(b) in a suit brought on behalf of the state. Venue for the suit

is in Travis County.

Added by Acts 1993, 73rd Leg., ch. 1014, Sec. 1, eff. Sept. 1,

1993.

Sec. 204.010. RULES AND ORDERS. The commission has broad

discretion in administering this chapter and may adopt and

enforce any appropriate rules or orders that the commission finds

necessary to administer this chapter.

Added by Acts 1993, 73rd Leg., ch. 1014, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 211. INHERITANCE TAXES

TAX CODE

TITLE 2. STATE TAXATION

SUBTITLE J. INHERITANCE TAX

CHAPTER 211. INHERITANCE TAXES

SUBCHAPTER A. DEFINITIONS AND GENERAL PROVISIONS

Sec. 211.001. DEFINITIONS. In this chapter:

(1) "Alien" means a decedent who, at the time of the decedent's

death, was not domiciled in Texas or any other state of the

United States and was not a citizen of the United States.

(2) "Death tax" means an estate, inheritance, legacy, or

succession tax.

(3) "Decedent" means a deceased natural person.

(4) "Federal credit" means the maximum amount of the credit for

state death taxes allowable under Section 2011, Internal Revenue

Code, and, in the case of an alien, under Section 2102, Internal

Revenue Code.

(5) "Federal estate tax" means the tax payable to the federal

government under Subtitle B, Chapter 11, Internal Revenue Code.

(6) "Federal generation-skipping transfer tax" means the tax

payable to the federal government under Subtitle B, Chapter 13,

Internal Revenue Code.

(7) "Federal tax" means the federal estate tax and the federal

generation-skipping transfer tax.

(8) "Generation-skipping transfer" means a transfer for which a

credit for state taxes is allowable under Section 2604, Internal

Revenue Code.

(9) "Generation-skipping transfer tax credit" means the maximum

amount of the credit for state death taxes allowable under

Section 2604, Internal Revenue Code.

(10) "Gross estate" means the gross estate as defined by

Sections 2031 through 2045, Internal Revenue Code, and, in the

case of an alien, by Section 2103, Internal Revenue Code.

(11) "Nonresident" means a decedent, other than an alien

decedent, who was not domiciled in Texas at the time of the

decedent's death.

(12) "Personal representative" means an executor, independent

executor, administrator, temporary administrator, trustee, or

another person administering the affairs of a decedent's estate.

(13) "Resident" means a decedent who was domiciled in Texas on

his date of death.

(14) "Value" means value as finally determined and used for

purposes of computing the federal tax.

(15) "Will" includes a codicil and includes a testamentary

instrument that appoints an executor or that revokes another

will.

Amended by Acts 1981, 67th Leg., p. 2758, ch. 752, Sec. 6(a),

eff. Jan. 1, 1982; Acts 1993, 73rd Leg., ch. 1031, Sec. 23, eff.

Sept. 1, 1993.

Sec. 211.002. DAY OF DEATH OF PRESUMED DECEDENT. If a court

enters a final decree presuming a missing person to be dead, the

day of the person's death for the purposes of this chapter is the

day on which the court enters the decree establishing the fact of

death regardless of the presumed day of death established by the

decree.

Amended by Acts 1981, 67th Leg., p. 2759, ch. 752, Sec. 6(a),

eff. Jan. 1, 1982.

Sec. 211.003. REFERENCES TO INTERNAL REVENUE CODE. A citation

of or a reference to a subtitle, a chapter, or a section of the

Internal Revenue Code of 1954 includes that subtitle, chapter, or

section as it exists on September 1, 1981, or as amended after

that date and also includes any other provision of the Internal

Revenue Code enacted after September 1, 1981, that is similar to

or a replacement of the subtitle, chapter, or section cited or

referred to.

Amended by Acts 1981, 67th Leg., p. 2759, ch. 752, Sec. 6(a),

eff. Jan. 1, 1982.

SUBCHAPTER B. INHERITANCE TAXES: FEDERAL ESTATE TAX CREDIT AND

GENERATION-SKIPPING TRANSFER TAX CREDIT

Sec. 211.051. TAX ON PROPERTY OF RESIDENT. (a) A tax equal to

the amount of the federal credit is imposed on the transfer at

death of the property of every resident.

(b) If the estate of a resident is subject to a death tax

imposed by another state or states for which the federal credit

is allowable, the amount of the tax due under this section is

reduced by the lesser of:

(1) the amount of the death tax paid the other state or states

and that is allowable as the federal credit; or

(2) an amount determined by multiplying the federal credit by a

fraction, the numerator of which is the value of the resident's

gross estate less the value of the property of a resident, as

defined by Section (c) of this section, that is included in the

gross estate and the denominator of which is the value of the

resident's gross estate.

(c) Property of a resident includes real property having an

actual situs in this state whether or not held in trust; tangible

personal property having an actual situs in this state; and all

intangible personal property, wherever the notes, bonds, stock

certificates, or other evidence, if any, of the intangible

personal property may be physically located or wherever the banks

or other debtors of the decedent may be located or domiciled;

except that real property in a personal trust is not taxed if the

real property has an actual situs outside this state.

Amended by Acts 1981, 67th Leg., p. 2759, ch. 752, Sec. 6(a),

eff. Jan. 1, 1982.

Sec. 211.052. TAX ON PROPERTY OF NONRESIDENT. (a) A tax is

imposed on the transfer at death of the property located in Texas

of every nonresident.

(b) The tax is an amount determined by multiplying the federal

credit by a fraction, the numerator of which is the value of the

property located in Texas that is included in the gross estate

and the denominator of which is the value of the nonresident's

gross estate.

(c) Property located in Texas of a nonresident includes real

property having an actual situs in this state whether or not held

in trust and tangible personal property having an actual situs in

this state, but intangibles that have acquired an actual situs in

this state are not taxable.

Amended by Acts 1981, 67th Leg., p. 2759, ch. 752, Sec. 6(a),

eff. Jan. 1, 1982.

Sec. 211.053. TAX ON PROPERTY OF ALIEN. (a) A tax is imposed

on the transfer at death of the property located in Texas of

every alien.

(b) The tax is an amount determined by multiplying the federal

credit by a fraction, the numerator of which is the value of the

property located in Texas that is included in the gross estate

and the denominator of which is the value of the alien's gross

estate.

(c) Property located in Texas of an alien includes real property

having an actual situs in this state whether or not held in

trust; tangible personal property having an actual situs in this

state; and intangible personal property if the physical evidence

of the property is located within this state or if the property

is directly or indirectly subject to protection, preservation, or

regulation under the law of this state, to the extent that the

property is included in the decedent's gross estate.

Amended by Acts 1981, 67th Leg., p. 2759, ch. 752, Sec. 6(a),

eff. Jan. 1, 1982.

Sec. 211.054. TAX ON PROPERTY INCLUDED IN GENERATION-SKIPPING

TRANSFER. (a) A tax is imposed on every generation-skipping

transfer.

(b) The tax is an amount determined by multiplying the

generation-skipping transfer tax credit by a fraction, the

numerator of which is the value of the property located in Texas

included in the generation-skipping transfer and the denominator

of which is the value of all property included in the

generation-skipping transfer.

(c) Property located in Texas includes real property having an

actual situs in this state whether or not held in trust; tangible

personal property having an actual situs in this state; and

tangible personal property owned by a trust having its principal

place of administration in this state at the time of the

generation-skipping transfer.

Amended by Acts 1981, 67th Leg., p. 2759, ch. 752, Sec. 6(a),

eff. Jan. 1, 1982.

Sec. 211.055. MAXIMUM TAX. The amount of tax imposed by this

chapter may not exceed the amount of the tax imposed under

Section 2001, Internal Revenue Code, reduced by the unified

credit provided under Section 2010, Internal Revenue Code.

Amended by Acts 1981, 67th Leg., p. 2759, ch. 752, Sec. 6(a),

eff. Jan. 1, 1982; Acts 2001, 77th Leg., ch. 1263, Sec. 73, eff.

Sept. 1, 2001.

Sec. 211.056. COOPERATION WITH INTERNAL REVENUE SERVICE. (a)

The comptroller shall confer with the Internal Revenue Service of

the United States to determine the value of a decedent's estate

that is located in this state and that is valued by the United

States for tax purposes.

(b) The comptroller shall cooperate with the Internal Revenue

Service on matters relating to a decedent's estate located in

this state. The comptroller may exchange information with the

service about these matters.

Amended by Acts 1981, 67th Leg., p. 2759, ch. 752, Sec. 6(a),

eff. Jan. 1, 1982.

SUBCHAPTER C. COLLECTION AND PAYMENT OF TAX

Sec. 211.101. PAYMENT: BY WHOM MADE. The personal

representative of a decedent's estate or other person liable for

the tax shall pay to the comptroller a tax determined under this

chapter on the estate.

Amended by Acts 1981, 67th Leg., p. 2759, ch. 752, Sec. 6(a),

eff. Jan. 1, 1982; Acts 1981, 67th Leg., 1st C.S., p. 189, ch.

17, art. 2, Sec. 1, eff. Jan. 1, 1982.

Sec. 211.102. DAY ON WHICH PAYMENT IS DUE. Except as provided

by Sections 211.103 and 211.104(b), payment of a tax imposed by

Section 211.051, 211.052, or 211.053 of this code on a decedent's

estate is due nine months after the day of the decedent's death.

Amended by Acts 1981, 67th Leg., p. 2759, ch. 752, Sec. 6(a),

eff. Jan. 1, 1982; Acts 1981, 67th Leg., 1st C.S., p. 189, ch.

17, art. 2, Sec. 1, eff. Jan. 1, 1982; Acts 1997, 75th Leg., ch.

1040, Sec. 57, eff. Sept. 1, 1997.

Sec. 211.103. POSTPONEMENT OF DAY ON WHICH PAYMENT IS DUE. (a)

If the date of the filing of the federal estate or

generation-skipping transfer tax return is extended by the

Internal Revenue Service, the filing of the return required by

Section 211.106 of this code is due on the date specified by the

Internal Revenue Service in granting any request for extension.

If the date of payment of the federal estate or

generation-skipping transfer tax is extended by the Internal

Revenue Service, the personal representative of the estate may

request an extension of the due date of the tax imposed by

Section 211.051, 211.052, 211.053, or 211.054 of this code on or

before the due date of the payment. An extension of the due date

may be granted upon a showing of good cause. The personal

representative of the estate shall notify the comptroller within

30 days after an extension granted by the Internal Revenue

Service.

(b) If an extension request is denied by the Internal Revenue

Service or the comptroller, the return required under this

chapter must be filed based on the best information available at

that time. The return must be filed and any tax and interest

estimated to be due must be paid within 10 days after the date of

the denial to avoid the imposition of penalties under this

chapter.

Amended by Acts 1981, 67th Leg., p. 2759, ch. 752, Sec. 6(a),

eff. Jan. 1, 1982; Acts 1981, 67th Leg., 1st C.S., p. 189, ch.

17, art. 2, Sec. 1, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p.

439, ch. 90, Sec. 1, eff. Sept. 1, 1983; Acts 1987, 70th Leg.,

2nd C.S., ch. 1, Sec. 10, eff. July 21, 1987.

Sec. 211.104. REPORT OF DETERMINATION OF FEDERAL TAX. (a)

Within 30 days after receiving notice or information of the final

assessment and determination of the value of the taxable estate

assessed and determined by the federal government for the purpose

of fixing federal estate taxes on that estate, the personal

representative shall make to the comptroller a report of the

value of the estate as so fixed and determined. The report shall

be made in a form and contain information as the comptroller

directs.

(b) Any additional tax due by a decedent's estate as a result of

an Internal Revenue Service audit or federal tax court decision

shall be paid to the comptroller not later than the 30th day

after the date the personal representative receives the notice or

information of the final assessment and determination of value of

the taxable estate by the federal government for the purpose of

fixing federal estate taxes on that estate. The comptroller shall

issue a determination if any additional amounts owed to the

comptroller are not remitted with a copy of the audit or tax

court changes.

Amended by Acts 1981, 67th Leg., p. 2759, ch. 752, Sec. 6(a),

eff. Jan. 1, 1982; Acts 1981, 67th Leg., 1st C.S., p. 189, ch.

17, art. 2, Sec. 1, eff. Jan. 1, 1982; Acts 1997, 75th Leg., ch.

1040, Sec. 58, eff. Sept. 1, 1997.

Sec. 211.105. DATE DUE OF TAXES ON GENERATION-SKIPPING

TRANSFERS. The taxes on generation-skipping transfers are due

and payable at the same time as the federal tax on

generation-skipping transfers.

Amended by Acts 1981, 67th Leg., p. 2759, ch. 752, Sec. 6(a),

eff. Jan. 1, 1982; Acts 1981, 67th Leg., 1st C.S., p. 189, ch.

17, art. 2, Sec. 1, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p.

440, ch. 90, Sec. 2, eff. Sept. 1, 1983.

Sec. 211.106. RETURNS. A payment shall be accompanied by a copy

of the federal estate or generation-skipping transfer tax return

filed with the Internal Revenue Service and the Texas tax return

containing any information the comptroller considers necessary

for the enforcement of this chapter. In the event no federal

estate or generation-skipping transfer tax has been paid or is

due and no federal estate or generation-skipping transfer tax

return must be filed, the filing of a Texas tax return is not

required by this chapter.

Amended by Acts 1981, 67th Leg., p. 2759, ch. 752, Sec. 6(a),

eff. Jan. 1, 1982; Acts 1981, 67th Leg., 1st C.S., p. 189, ch.

17, art. 2, Sec. 1, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p.

441, ch. 90, Sec. 3, eff. Sept. 1, 1983.

Sec. 211.107. RECEIPT FOR PAYMENT. The comptroller shall issue

a receipt for payment of a tax imposed by this chapter. The

comptroller shall deliver the receipt to the person making the

payment or to the person's attorney of record.

Amended by Acts 1981, 67th Leg., p. 2759, ch. 752, Sec. 6(a),

eff. Jan. 1, 1982. Renumbered from Sec. 211.104 by Acts 1981,

67th Leg., 1st C.S., p. 189, ch. 17, art. 2, Sec. 1, eff. Jan. 1,

1982.

Sec. 211.108. PERSONAL LIABILITY. Any person acquiring any

property subject to taxation under this chapter, to the extent of

the value of all property so acquired, shall be personally liable

for the tax imposed by this chapter and be charged with notice of

the existence of all of the unpaid taxes, penalties, interest,

and costs.

Amended by Acts 1981, 67th Leg., p. 2759, ch. 752, Sec. 6(a),

eff. Jan. 1, 1982. Renumbered from Sec. 211.107 and amended by

Acts 1981, 67th Leg., 1st C.S., p. 189, ch. 17, art. 2, Sec. 1,

eff. Jan. 1, 1982.

Sec. 211.109. COMPROMISE AGREEMENT ON DOMICILE. (a) If the

comptroller claims that a decedent was domiciled in this state at

the time of death and a taxing authority of another state claims

that the decedent was domiciled in that state at the time of

death, the comptroller may agree in writing to a compromise with

the other taxing authority and the personal representative of the

decedent's estate.

(b) The compromise agreement shall set an amount that is

accepted by the comptroller in satisfaction of the tax that is

determined under this chapter on the decedent's estate and in

satisfaction of any related penalty or interest imposed under

this chapter before the agreement takes effect. The agreement

shall set the amount that the other taxing authority accepts in

satisfaction of a death tax, penalty, or interest.

(c) To be valid, the agreement must be approved by the attorney

general.

Amended by Acts 1981, 67th Leg., p. 2759, ch. 752, Sec. 6(a),

eff. Jan. 1, 1982; Acts 1981, 67th Leg., 1st C.S., p. 189, ch.

17, art. 2, Sec. 1, eff. Jan. 1, 1982.

Sec. 211.110. FORMS. The comptroller shall prescribe a form for

a tax return or report required by this chapter and shall

prescribe other forms that request information necessary for the

comptroller to collect the taxes imposed by this chapter.

Amended by Acts 1981, 67th Leg., p. 2759, ch. 752, Sec. 6(a),

eff. Jan. 1, 1982. Renumbered from Sec. 211.155 by Acts 1981,

67th Leg., 1st C.S., p. 189, ch. 17, art. 2, Sec. 1, eff. Jan. 1,

1982.

Sec. 211.111. LIMITATIONS. (a) The period of limitation

provided under Section 111.201 does not begin to run in favor of

a decedent's estate, the estate's personal representative, a

transferee, a distributee, or any other person liable under

Section 211.108 or 211.201 until the tax liability of the

decedent's estate becomes final. If an extension of time for

filing the return or paying the tax is granted to the decedent's

estate by the comptroller under Section 211.103, the extension

tolls the beginning of the limitation period for the estate's

personal representative, transferees, distributees, and other

persons.

(b) A limitation period does not begin to run in favor of a

decedent's estate, any personal representative, transferee,

distributee, or other person until the comptroller receives the

notice or information of the final assessment and determination

of the value of the decedent's estate for purpose of fixing

federal estate taxes on that estate, as required under Section

211.104.

(c) If property is transferred from a decedent's estate after

the comptroller receives notice or information as required under

Section 211.104 of the final assessment and determination of the

value of the estate by the federal government and the tax remains

unpaid, the limitation period does not begin to run in favor of a

person liable under Section 211.108 or 211.201 until the

comptroller learns of the transfer.

Added by Acts 1997, 75th Leg., ch. 1040, Sec. 59, eff. Sept. 1,

1997.

SUBCHAPTER D. TRANSFER OR DELIVERY OF PROPERTY AFTER DECEDENT'S

DEATH

Sec. 211.201. TRANSFER OF PROPERTY BEFORE TAX IS PAID. (a) If

any personal representative of a decedent's estate transfers in

whole or in part any of a decedent's property to any person

without having paid the tax, penalty, and interest due under this

chapter, the personal representative is personally liable for the

tax, penalty, and interest to the extent of the value of the

property transferred.

(b) A corporation, bank, stock transfer agent, safe deposit

institution or other depository or institution, or person in

actual or constructive possession of any property of the decedent

as agent of the decedent or custodian of the property or any

similar relationship such as debtor, bailor, or lessor (other

than a personal representative, spouse, transferee, trustee,

person in possession of property by reason of the exercise or

release of a power of appointment, legatee, devisee, heir, or

beneficiary who has received property) shall not be liable for

any tax, penalty, or interest imposed by this chapter.

Amended by Acts 1981, 67th Leg., p. 2759, ch. 752, Sec. 6(a),

eff. Jan. 1, 1982; Acts 1981, 67th Leg., 1st C.S., p. 189, ch.

17, art. 2, Sec. 1, eff. Jan. 1, 1982; Acts 1983, 68th Leg., p.

441, ch. 90, Sec. 4, eff. Sept. 1, 1983.

SUBCHAPTER E. ENFORCEMENT

Sec. 211.251. COMPTROLLER'S AUTHORITY TO EXAMINE BOOKS AND OTHER

PROPERTY. The comptroller may examine books, records, documents,

or other property of a decedent's estate or of a personal

representative, transferee, or distributee of a decedent's estate

at any time the examination is necessary for the comptroller to

enforce this chapter without regard to the period provided by

Section 111.0041.

Amended by Acts 1981, 67th Leg., p. 2759, ch. 752, Sec. 6(a),

eff. Jan. 1, 1982; Acts 1997, 75th Leg., ch. 1040, Sec. 60, eff.

Sept. 1, 1997.

Sec. 211.258. PENALTY FOR FAILURE TO PAY TAX OR FOR LATE

PAYMENT. (a) A person who is liable for a tax imposed by this

chapter and who fails to pay the tax when due forfeits five

percent of the amount due as a penalty, and if the person fails

to pay the tax within 30 days after the day on which the tax is

due, the person forfeits an additional five percent.

(b) A penalty is not imposed by this section on a person who is

liable for the tax if the person shows to the comptroller that

the failure to pay the tax is due to a reasonable cause and not

due to wilful neglect.

(c) The minimum penalty under this section is $1.

Amended by Acts 1981, 67th Leg., p. 2759, ch. 752, Sec. 6(a),

eff. Jan. 1, 1982. Renumbered from Sec. 211.260 by Acts 1981,

67th Leg., 1st C.S., p. 189, ch. 17, art. 2, Sec. 1, eff. Jan. 1,

1982; Acts 1983, 68th Leg., p. 454, ch. 93, Sec. 10, eff. Sept.

1, 1983.

Sec. 211.259. INTEREST ON TAXES. (a) A tax imposed by this

chapter draws interest at the rate set by Section 111.060 of this

code.

(b) The interest begins to accrue nine months after the day of

the death of the decedent on whose estate the tax is determined

or, in the case of taxes on generation-skipping transfers, on the

original due date of the taxes.

(c) If the accrued interest is less than $5, it does not have to

be paid.

Amended by Acts 1981, 67th Leg., p. 2759, ch. 752, Sec. 6(a),

eff. Jan. 1, 1982. Renumbered from Sec. 211.261 and amended by

Acts 1981, 67th Leg., 1st C.S., p. 189, ch. 17, art. 2, Sec. 1,

eff. Jan. 1, 1982; Acts 1983, 68th Leg., p. 442, ch. 90, Sec. 6,

eff. Sept. 1, 1983.

SUBCHAPTER F. DISPOSITION OF REVENUE

Sec. 211.301. GENERAL REVENUE FUND. The revenue from a tax,

interest, or penalty imposed by this chapter shall be deposited

in the state treasury to the credit of the general revenue fund.

Acts 1981, 67th Leg., p. 1490, ch. 841, Sec. 1. Amended by Acts

1981, 67th Leg., p. 2759, ch. 752, Sec. 6(a), eff. Jan. 1, 1982.






TITLE 3. LOCAL TAXATION

CHAPTER 301. GENERAL PROVISIONS

TAX CODE

TITLE 3. LOCAL TAXATION

SUBTITLE A. GENERAL TAXING AUTHORITY AND PROVISIONS

CHAPTER 301. GENERAL PROVISIONS

Sec. 301.001. PURPOSE OF TITLE. (a) This title is enacted as a

part of the state's continuing statutory revision program,

conducted by the Texas Legislative Council as directed by Section

323.007, Government Code. The program contemplates a

topic-by-topic revision of the state's general and permanent

statute law without substantive change.

(b) Consistent with the objectives of the statutory revision

program, the purpose of this title is to make the general and

permanent state tax laws more accessible and understandable by:

(1) rearranging the statutes into a more logical order;

(2) employing a format and numbering system designed to

facilitate citation of the law and to accommodate future

expansion of the law;

(3) eliminating repealed, duplicative, unconstitutional,

expired, executed, and other ineffective provisions; and

(4) restating the law in modern American English to the greatest

extent possible.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 301.002. CONSTRUCTION OF CODE. The Code Construction Act

(Chapter 311, Government Code) applies to the construction of

each provision of this title, except as specifically provided by

this title.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 301.003. INTERNAL REFERENCES. In this code:

(1) a reference to a title, chapter, or section without further

identification is a reference to a title, chapter, or section of

this code; and

(2) a reference to a subtitle, subchapter, subsection,

subdivision, paragraph, or other numbered or lettered unit

without further identification is a reference to a unit of the

next larger unit of this code in which the reference appears.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 301.004. TELEPHONE COMPANY EXEMPTION. (a) A municipality

or other political subdivision of this state may not impose an

occupation tax or any charge for the privilege of doing business

on a telephone company taxed under Chapter 171 of this code.

(b) This section does not:

(1) prohibit the collection by a municipality of a franchise tax

in effect on October 31, 1936;

(2) prohibit the collection of ad valorem taxes; or

(3) affect any contracts made between a municipality and a

franchise holder.

(c) In this section, "telephone company" means a person who owns

or operates a telephone line or a telephone network in this

state, charges for its use, and is regulated by the Public

Utility Commission of Texas as a certificated provider of local

exchange telephone service.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 3, Sec. 3,

eff. Oct. 1, 1988.



CHAPTER 302. TAXATION POWERS OF MUNICIPALITIES

TAX CODE

TITLE 3. LOCAL TAXATION

SUBTITLE A. GENERAL TAXING AUTHORITY AND PROVISIONS

CHAPTER 302. TAXATION POWERS OF MUNICIPALITIES

SUBCHAPTER A. PROPERTY TAXES

Sec. 302.001. PROPERTY TAXES AUTHORIZED; PURPOSES. (a) A Type

A general-law municipality may levy property taxes for current

expenses, for the construction or purchase of public buildings,

water works, sewers, and other permanent improvements in the

municipality, including municipal schools and school sites, and

for the construction and improvement of municipal roads, streets,

and bridges in the municipality.

(b) A Type B general-law municipality may levy property taxes at

an annual rate not to exceed 25 cents for each $100 of property

valuation.

(c) A home-rule municipality may levy special or general

property taxes for lawful purposes.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 302.002. OTHER TAXES NOT CONSIDERED: CERTAIN HOME-RULE

MUNICIPALITIES. (a) In determining the power of certain

home-rule municipalities to levy taxes, the taxes levied by a

county, a political subdivision of a county, or a district under

Article III, Section 52, of the Texas Constitution are not

considered.

(b) This section prevails over a provision of a municipal

charter to the extent of a conflict.

(c) This section applies only to a municipality that attempted

to amend its charter before June 30, 1939, and at the time of the

election to amend the charter did not own a water system,

sanitary sewer system, electric light system, or natural gas

system from which it could derive revenue.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

SUBCHAPTER B. GENERAL PROVISIONS RELATING TO EXCISE TAXES

Sec. 302.101. OCCUPATION TAXES. (a) The governing body of a

municipality, other than a Type C general-law municipality having

200 or fewer inhabitants, may impose and collect occupation

taxes.

(b) A license required by a Type A general-law municipality may

not extend to more than one establishment or apply to more than

one occupation, business, or calling and may not be imposed

except by a vote of two-thirds of the elected aldermen.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 302.102. TAX COLLECTION POWERS. (a) The governing body of

a Type A general-law municipality may adopt ordinances and make

rules relating to the imposition, assessment, and collection of

taxes, except ad valorem taxes, authorized by this subchapter. An

ordinance may provide for the sale of real and personal property

for the collection of a tax authorized by this subchapter.

(b) A home-rule municipality may collect taxes that are

authorized by the charter of the municipality or by law and may

impose penalties for delinquent taxes. This subsection does not

apply to property taxes.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.



CHAPTER 311. TAX INCREMENT FINANCING ACT

TAX CODE

TITLE 3. LOCAL TAXATION

SUBTITLE B. SPECIAL PROPERTY TAX PROVISIONS

CHAPTER 311. TAX INCREMENT FINANCING ACT

Sec. 311.001. SHORT TITLE. This chapter may be cited as the Tax

Increment Financing Act.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 311.002. DEFINITIONS. In this chapter:

(1) "Project costs" means the expenditures made or estimated to

be made and monetary obligations incurred or estimated to be

incurred by the municipality or county establishing a

reinvestment zone that are listed in the project plan as costs of

public works or public improvements in the zone, plus other costs

incidental to those expenditures and obligations. "Project

costs" include:

(A) capital costs, including the actual costs of the acquisition

and construction of public works, public improvements, new

buildings, structures, and fixtures; the actual costs of the

acquisition, demolition, alteration, remodeling, repair, or

reconstruction of existing buildings, structures, and fixtures;

and the actual costs of the acquisition of land and equipment and

the clearing and grading of land;

(B) financing costs, including all interest paid to holders of

evidences of indebtedness or other obligations issued to pay for

project costs and any premium paid over the principal amount of

the obligations because of the redemption of the obligations

before maturity;

(C) real property assembly costs;

(D) professional service costs, including those incurred for

architectural, planning, engineering, and legal advice and

services;

(E) imputed administrative costs, including reasonable charges

for the time spent by employees of the municipality or county in

connection with the implementation of a project plan;

(F) relocation costs;

(G) organizational costs, including the costs of conducting

environmental impact studies or other studies, the cost of

publicizing the creation of the zone, and the cost of

implementing the project plan for the zone;

(H) interest before and during construction and for one year

after completion of construction, whether or not capitalized;

(I) the cost of operating the reinvestment zone and project

facilities;

(J) the amount of any contributions made by the municipality or

county from general revenue for the implementation of the project

plan; and

(K) payments made at the discretion of the governing body of the

municipality or county that the governing body finds necessary or

convenient to the creation of the zone or to the implementation

of the project plans for the zone.

(2) "Project plan" means the project plan for the development or

redevelopment of a reinvestment zone approved under this chapter,

including all amendments of the plan approved as provided by this

chapter.

(3) "Reinvestment zone financing plan" means the financing plan

for a reinvestment zone described by this chapter.

(4) "Taxing unit" has the meaning assigned by Section 1.04.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 35, eff. September 1, 2005.

Sec. 311.003. PROCEDURE FOR CREATING REINVESTMENT ZONE. (a)

The governing body of a county by order may designate a

contiguous geographic area in the county and the governing body

of a municipality by ordinance may designate a contiguous or

noncontiguous geographic area that is in the corporate limits of

the municipality, in the extraterritorial jurisdiction of the

municipality, or in both to be a reinvestment zone to promote

development or redevelopment of the area if the governing body

determines that development or redevelopment would not occur

solely through private investment in the reasonably foreseeable

future. The designation of an area that is wholly or partly

located in the extraterritorial jurisdiction of a municipality is

not affected by a subsequent annexation of real property in the

reinvestment zone by the municipality.

(b) Before adopting an ordinance or order providing for a

reinvestment zone, the governing body of the municipality or

county must prepare a preliminary reinvestment zone financing

plan. As soon as the plan is completed, a copy of the plan must

be sent to the governing body of each taxing unit that levies

taxes on real property in the proposed zone.

(c) Before adopting an ordinance or order providing for a

reinvestment zone, the municipality or county must hold a public

hearing on the creation of the zone and its benefits to the

municipality or county and to property in the proposed zone. At

the hearing an interested person may speak for or against the

creation of the zone, its boundaries, or the concept of tax

increment financing. Not later than the seventh day before the

date of the hearing, notice of the hearing must be published in a

newspaper having general circulation in the municipality or

county.

(d) A municipality or county proposing to designate a

reinvestment zone must provide a reasonable opportunity for the

owner of property to protest the inclusion of the property in a

proposed reinvestment zone.

(e) Not later than the 60th day before the date of the public

hearing required by Subsection (c), the governing body of the

municipality or county must notify in writing the governing body

of each other taxing unit that levies real property taxes in the

proposed reinvestment zone that it intends to establish the zone.

The notice must contain a description of the proposed boundaries

of the zone, the tentative plans for the development or

redevelopment of the zone, and an estimate of the general impact

of the proposed zone on property values and tax revenues. The

notice may be given later than the 60th day before the date of

the public hearing if the governing body of each municipality,

county, and school district, other than the municipality or

county proposing to designate a reinvestment zone, that levies

real property taxes in the proposed zone agrees to waive the

requirement.

(f) A taxing unit may request additional information from the

governing body of the municipality or county proposing to

designate a reinvestment zone. The governing body of the

municipality or county shall provide the information requested to

the extent practicable. In addition to the notice required by

Subsection (e), the governing body of the municipality or county

proposing to designate a reinvestment zone shall make a formal

presentation to the governing body of each municipality, county,

or school district, other than the municipality or county

proposing to designate the zone, that levies real property taxes

in the proposed reinvestment zone. The presentation must include

a description of the proposed boundaries of the zone, the

tentative plans for the development or redevelopment of the zone,

and an estimate of the general impact of the proposed zone on

property values and tax revenues. The governing body of the

municipality or county shall notify each other taxing unit that

levies real property taxes in the proposed zone of each

presentation to be made to a municipality, county, or school

district under this subsection. Members of the governing body of

each taxing unit that levies real property taxes in the proposed

zone may attend a presentation under this subsection. If agreed

to by the municipalities, county, or school districts involved,

the governing body of the municipality or county proposing to

designate a reinvestment zone may make a single presentation to

more than one municipal, county, or school district governing

body.

(g) Not later than the 15th day after the date on which the

notice required by Subsection (e) is given, each taxing unit that

levies real property taxes in the proposed reinvestment zone

shall designate a representative to meet with the governing body

of the municipality or county proposing to designate a

reinvestment zone to discuss the project plan and the

reinvestment zone financing plan and shall notify the governing

body of the municipality or county of its designation. At any

time after the 15th day after the date on which the notice

required by Subsection (e) has been given to every taxing unit,

the governing body of the municipality or county proposing to

designate a reinvestment zone may call a meeting of the

representatives of the taxing units. The governing body of the

municipality or county may call as many meetings as it considers

necessary. Each representative shall be notified of each meeting

in advance. At the meetings the governing body of the

municipality or county and the representatives of the other

taxing units may discuss the boundaries of the zone, development

in the zone, the tax increment that each taxing unit will

contribute to the tax increment fund, the retention by a taxing

unit of a portion of its tax increment as permitted by Section

311.013, the exclusion of particular parcels of property from the

zone, the board of directors for the zone, and tax collection for

the zone. On the motion of the governing body of the

municipality or county calling the meeting, any other matter

relevant to the proposed reinvestment zone may be discussed.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 1137, Sec. 16, eff.

Sept. 1, 1989; Acts 1999, 76th Leg., ch. 983, Sec. 14, eff. June

18, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 36, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

910, Sec. 1, eff. June 19, 2009.

Sec. 311.0031. ENTERPRISE ZONE. Designation of an area under the

following other law constitutes designation of the area as a

reinvestment zone under this chapter without further hearing or

other procedural requirements other than those provided by the

other law:

(1) Chapter 2303, Government Code; and

(2) Chapter 373A, Local Government Code.

Added by Acts 1989, 71st Leg., ch. 1106, Sec. 26, eff. Aug. 28,

1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(22),

eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1175, Sec. 16, eff. September 1, 2007.

Sec. 311.004. CONTENTS OF REINVESTMENT ZONE ORDINANCE OR ORDER.

(a) The ordinance or order designating an area as a reinvestment

zone must:

(1) describe the boundaries of the zone with sufficient

definiteness to identify with ordinary and reasonable certainty

the territory included in the zone;

(2) create a board of directors for the zone and specify the

number of directors of the board as provided by Section 311.009

or 311.0091, as applicable;

(3) provide that the zone take effect immediately upon passage

of the ordinance or order;

(4) provide a date for termination of the zone;

(5) assign a name to the zone for identification, with the first

zone created by a municipality or county designated as

"Reinvestment Zone Number One, City (or Town, as applicable) of

(name of municipality)," or "Reinvestment Zone Number One, (name

of county) County," as applicable, and subsequently created zones

assigned names in the same form numbered consecutively in the

order of their creation;

(6) establish a tax increment fund for the zone; and

(7) contain findings that:

(A) improvements in the zone will significantly enhance the

value of all the taxable real property in the zone and will be of

general benefit to the municipality or county; and

(B) the area meets the requirements of Section 311.005.

(b) For purposes of complying with Subsection (a)(7)(A), the

ordinance or order is not required to identify the specific

parcels of real property to be enhanced in value.

(c) To designate a reinvestment zone under Section

311.005(a)(4), the governing body of a municipality or county

must specify in the ordinance or order that the reinvestment zone

is designated under that section.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 1137, Sec. 17, eff.

Sept. 1, 1989; Acts 1999, 76th Leg., ch. 983, Sec. 1, eff. June

18, 1999; Acts 2001, 77th Leg., ch. 1162, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 36, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 14.002, eff. September 1, 2007.

Sec. 311.005. CRITERIA FOR REINVESTMENT ZONE. (a) To be

designated as a reinvestment zone, an area must:

(1) substantially arrest or impair the sound growth of the

municipality or county creating the zone, retard the provision of

housing accommodations, or constitute an economic or social

liability and be a menace to the public health, safety, morals,

or welfare in its present condition and use because of the

presence of:

(A) a substantial number of substandard, slum, deteriorated, or

deteriorating structures;

(B) the predominance of defective or inadequate sidewalk or

street layout;

(C) faulty lot layout in relation to size, adequacy,

accessibility, or usefulness;

(D) unsanitary or unsafe conditions;

(E) the deterioration of site or other improvements;

(F) tax or special assessment delinquency exceeding the fair

value of the land;

(G) defective or unusual conditions of title;

(H) conditions that endanger life or property by fire or other

cause; or

(I) structures, other than single-family residential structures,

less than 10 percent of the square footage of which has been used

for commercial, industrial, or residential purposes during the

preceding 12 years, if the municipality has a population of

100,000 or more;

(2) be predominantly open and, because of obsolete platting,

deterioration of structures or site improvements, or other

factors, substantially impair or arrest the sound growth of the

municipality or county;

(3) be in a federally assisted new community located in the

municipality or county or in an area immediately adjacent to a

federally assisted new community; or

(4) be an area described in a petition requesting that the area

be designated as a reinvestment zone, if the petition is

submitted to the governing body of the municipality or county by

the owners of property constituting at least 50 percent of the

appraised value of the property in the area according to the most

recent certified appraisal roll for the county in which the area

is located.

(a-1) Notwithstanding Subsection (a), if the proposed project

plan for a potential zone includes the use of land in the zone in

connection with the operation of an existing or proposed regional

commuter or mass transit rail system, or for a structure or

facility that is necessary, useful, or beneficial to such a

regional rail system, the governing body of a municipality may

designate an area as a reinvestment zone.

(b) In this section, "federally assisted new community" means a

federally assisted area that has received or will receive

assistance in the form of loan guarantees under Title X of the

National Housing Act, if a portion of the federally assisted area

has received grants under Section 107(a)(1) of the Housing and

Community Development Act of 1974.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.05(a), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 1106, Sec. 27, eff. Aug.

28, 1989; Acts 1989, 71st Leg., ch. 1137, Sec. 18, eff. Sept. 1,

1989.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 37, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1347, Sec. 1, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 14.003, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1361, Sec. 1, eff. June 15, 2007.

Sec. 311.006. RESTRICTIONS ON COMPOSITION OF REINVESTMENT ZONE.

(a) A municipality may not create a reinvestment zone if:

(1) more than 10 percent of the property in the proposed zone,

excluding property that is publicly owned, is used for

residential purposes; or

(2) the total appraised value of taxable real property in the

proposed zone and in existing reinvestment zones exceeds:

(A) 20 percent of the total appraised value of taxable real

property in the municipality and in the industrial districts

created by the municipality, if the municipality is the county

seat of a county:

(i) that is adjacent to a county with a population of 3.3

million or more; and

(ii) in which a planned community is located that has 20,000 or

more acres of land, that was originally established under the

Urban Growth and New Community Development Act of 1970 (42 U.S.C.

Section 4501 et seq.), and that is subject to restrictive

covenants containing ad valorem or annual variable budget-based

assessments on real property; or

(B) 15 percent of the total appraised value of taxable real

property in the municipality and in the industrial districts

created by the municipality, if Paragraph (A) does not apply to

the municipality.

(b) A municipality may not change the boundaries of an existing

reinvestment zone to include property more than 10 percent of

which, excluding property dedicated to public use, is used for

residential purposes or to include more than 15 percent of the

total appraised value of taxable real property in the

municipality and in the industrial districts created by the

municipality.

(c) A municipality may not create a reinvestment zone or change

the boundaries of an existing reinvestment zone if the proposed

zone or proposed boundaries of the zone contain more than 15

percent of the total appraised value of real property taxable by

a county or school district.

(d) For purposes of this section, property is used for

residential purposes if it is occupied by a house having fewer

than five living units, and the appraised value is determined

according to the most recent appraisal rolls of the municipality.

(e) Subsection (a)(1) does not apply to a reinvestment zone

designated under Section 311.005(a)(4).

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 1137, Sec. 19, eff.

Sept. 1, 1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 14.004, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

543, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

910, Sec. 2, eff. June 19, 2009.

Sec. 311.007. CHANGING BOUNDARIES OF EXISTING ZONE. (a) Subject

to the limitations provided by Section 311.006, if applicable,

the boundaries of an existing reinvestment zone may be reduced or

enlarged by ordinance or resolution of the governing body of the

municipality or by order or resolution of the governing body of

the county that created the zone.

(b) The governing body of the municipality or county may enlarge

an existing reinvestment zone to include an area described in a

petition requesting that the area be included in the zone if the

petition is submitted to the governing body of the municipality

or county by the owners of property constituting at least 50

percent of the appraised value of the property in the area

according to the most recent certified appraisal roll for the

county in which the area is located. The composition of the

board of directors of the zone continues to be governed by

Section 311.009(a) or (b), whichever applied to the zone

immediately before the enlargement of the zone, except that the

membership of the board must conform to the requirements of the

applicable subsection of Section 311.009 as applied to the zone

after its enlargement. The provision of Section 311.006(b)

relating to the amount of property used for residential purposes

that may be included in the zone does not apply to the

enlargement of a zone under this subsection.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 1137, Sec. 20, eff.

Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 38, eff. September 1, 2005.

Sec. 311.008. POWERS OF MUNICIPALITY OR COUNTY. (a) In this

section, "educational facility" includes equipment, real

property, and other facilities, including a public school

building, that are used or intended to be used jointly by the

municipality or county and an independent school district.

(b) A municipality or county may exercise any power necessary

and convenient to carry out this chapter, including the power to:

(1) cause project plans to be prepared, approve and implement

the plans, and otherwise achieve the purposes of the plan;

(2) acquire real property by purchase, condemnation, or other

means to implement project plans and sell that property on the

terms and conditions and in the manner it considers advisable;

(3) enter into agreements, including agreements with

bondholders, determined by the governing body of the municipality

or county to be necessary or convenient to implement project

plans and achieve their purposes, which agreements may include

conditions, restrictions, or covenants that run with the land or

that by other means regulate or restrict the use of land; and

(4) consistent with the project plan for the zone:

(A) acquire blighted, deteriorated, deteriorating, undeveloped,

or inappropriately developed real property or other property in a

blighted area or in a federally assisted new community in the

zone for the preservation or restoration of historic sites,

beautification or conservation, the provision of public works or

public facilities, or other public purposes;

(B) acquire, construct, reconstruct, or install public works,

facilities, or sites or other public improvements, including

utilities, streets, street lights, water and sewer facilities,

pedestrian malls and walkways, parks, flood and drainage

facilities, or parking facilities, but not including educational

facilities; or

(C) in a reinvestment zone created on or before September 1,

1999, acquire, construct, or reconstruct educational facilities

in the municipality.

(c) The powers authorized by Subsection (b)(2) prevail over any

law or municipal charter to the contrary.

(d) A municipality or county may make available to the public on

request financial information regarding the acquisition by the

municipality or county of land in the zone when the municipality

or county acquires the land.

(e) The implementation of a project plan to alleviate a

condition described by Section 311.005(a)(1), (2), or (3) and to

promote development or redevelopment of a reinvestment zone in

accordance with this chapter serves a public purpose.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 44, Sec. 2,

eff. Oct. 20, 1987; Acts 1999, 76th Leg., ch. 1521, Sec. 1, eff.

June 19, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 39, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1094, Sec. 40, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1347, Sec. 2, eff. June 18, 2005.

Sec. 311.0085. POWER OF CERTAIN MUNICIPALITIES. (a) This

section applies only to a municipality with a population of less

than 130,000 as shown by the 2000 federal decennial census that

has territory in three counties.

(b) In this section, "educational facility" has the meaning

assigned by Section 311.008.

(c) In addition to exercising the powers described by Section

311.008, a municipality may enter into a new agreement, or amend

an existing agreement, with a school district that is located in

whole or in part in a reinvestment zone created by the

municipality to dedicate revenue from the tax increment fund to

the school district for acquiring, constructing, or

reconstructing an educational facility located in or outside of

the zone.

Added by Acts 2001, 77th Leg., ch. 1133, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

38, Sec. 1, eff. May 19, 2009.

Sec. 311.0087. RESTRICTION ON POWERS OF CERTAIN MUNICIPALITIES.

(a) This section applies only to a proposed reinvestment zone:

(1) the designation of which is requested in a petition

submitted under Section 311.005(a)(4) before July 31, 2004, to

the governing body of a home-rule municipality that:

(A) has a population of more than 1.1 million;

(B) is located primarily in a county with a population of 1.5

million or less; and

(C) has created at least 20 reinvestment zones under this

chapter; and

(2) that is the subject of a resolution of intent that was

adopted before October 31, 2004, by the governing body of the

municipality.

(b) If the municipality imposes a fee of more than $25,000 for

processing the petition, the municipality may not require a

property owner who submitted the petition, as a condition of

designating the reinvestment zone or approving a development

agreement, interlocal agreement, or project plan for the proposed

reinvestment zone:

(1) to waive any rights of the owner under Chapter 245, Local

Government Code, or under any agreed order or settlement

agreement to which the municipality is a party;

(2) to dedicate more than 20 percent of the owner's land in the

area described in the petition as open-space land; or

(3) to use a nonconventional use pattern for a development to be

located within the proposed reinvestment zone.

Added by Acts 2005, 79th Leg., Ch.

1347, Sec. 3, eff. June 18, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 14.005, eff. September 1, 2007.

Sec. 311.009. COMPOSITION OF BOARD OF DIRECTORS. (a) Except as

provided by Subsection (b), the board of directors of a

reinvestment zone consists of at least five and not more than 15

members, unless more than 15 members are required to satisfy the

requirements of this subsection. Each taxing unit other than the

municipality or county that created the zone that levies taxes on

real property in the zone may appoint one member of the board. A

unit may waive its right to appoint a director. The governing

body of the municipality or county that created the zone may

appoint not more than 10 directors to the board; except that if

there are fewer than five directors appointed by taxing units

other than the municipality or county, the governing body of the

municipality or county may appoint more than 10 members as long

as the total membership of the board does not exceed 15.

(b) If the zone was designated under Section 311.005(a)(4), the

board of directors of the zone consists of nine members. Each

school district, county, or municipality, other than the

municipality or county that created the zone, that levies taxes

on real property in the zone may appoint one member of the board

if the school district, county, or municipality has approved the

payment of all or part of the tax increment produced by the unit.

The member of the state senate in whose district the zone is

located is a member of the board, and the member of the state

house of representatives in whose district the zone is located is

a member of the board, except that either may designate another

individual to serve in the member's place at the pleasure of the

member. If the zone is located in more than one senate or house

district, this subsection applies only to the senator or

representative in whose district a larger portion of the zone is

located than any other senate or house district, as applicable.

The remaining members of the board are appointed by the governing

body of the municipality or county that created the zone.

(c) Members of the board are appointed for terms of two years

unless longer terms are provided under Article XI, Section 11, of

the Texas Constitution. Terms of members may be staggered.

(d) A vacancy on the board is filled for the unexpired term by

appointment of the governing body of the taxing unit that

appointed the director who served in the vacant position.

(e) To be eligible for appointment to the board by the governing

body of the municipality or county that created the zone, an

individual must:

(1) if the board is covered by Subsection (a):

(A) be a qualified voter of the municipality or county, as

applicable; or

(B) be at least 18 years of age and own real property in the

zone, whether or not the individual resides in the municipality

or county; or

(2) if the board is covered by Subsection (b):

(A) be at least 18 years of age; and

(B) own real property in the zone or be an employee or agent of

a person that owns real property in the zone.

(f) Each year the governing body of the municipality or county

that created the zone shall appoint one member of the board to

serve as chairman for a term of one year that begins on January 1

of the following year. The board of directors may elect a

vice-chairman to preside in the absence of the chairman or when

there is a vacancy in the office of chairman. The board may

elect other officers as it considers appropriate.

(g) A member of the board of directors of a reinvestment zone:

(1) is not a public official by virtue of that position; and

(2) unless otherwise ineligible, may be appointed to serve

concurrently on the board of directors of a local government

corporation created under Subchapter D, Chapter 431,

Transportation Code.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 1137, Sec. 21, eff.

Sept. 1, 1989; Acts 1999, 76th Leg., ch. 983, Sec. 2, eff. June

18, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 41, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 14.006, eff. September 1, 2007.

Sec. 311.0091. COMPOSITION OF BOARD OF DIRECTORS OF CERTAIN

REINVESTMENT ZONES. (a) This section applies to a reinvestment

zone designated by a municipality which is wholly or partially

located in a county with a population of less than 1.4 million in

which the principal municipality has a population of 1.1 million

or more.

(b) Except as provided by Subsection (c), the board of directors

of a reinvestment zone consists of at least five and not more

than 15 members, unless more than 15 members are required to

satisfy the requirements of this subsection. Each taxing unit

that approves the payment of all or part of its tax increment

into the tax increment fund is entitled to appoint a number of

members to the board in proportion to the taxing unit's pro rata

share of the total anticipated tax increment to be deposited into

the tax increment fund during the term of the zone. In

determining the number of members a taxing unit may appoint to

the board, the taxing unit's percentage of anticipated pro rata

contributions to the tax increment fund is multiplied by the

number of members of the board, and a number containing a

fraction that is one-half or greater shall be rounded up to the

next whole number. Notwithstanding any other provision of this

subsection, each taxing unit that approves the payment of all or

part of its tax increment into the tax increment fund is entitled

to appoint at least one member of the board, and the municipality

that designated the zone is entitled to appoint at least as many

members of the board as any other participating taxing unit. A

taxing unit may waive its right to appoint a director.

(c) If the zone was designated under Section 311.005(a)(4), the

board of directors of the zone consists of nine members, unless a

greater number of members is necessary to comply with this

subsection. Each taxing unit that approves the payment of all or

part of its tax increment into the tax increment fund is entitled

to appoint a number of members to the board in proportion to the

taxing unit's pro rata share of the total anticipated tax

increment to be deposited into the tax increment fund during the

term of the zone. In determining the number of members a taxing

unit may appoint to the board, the taxing unit's percentage of

anticipated pro rata contributions to the tax increment fund is

multiplied by nine, and a number containing a fraction that is

one-half or greater shall be rounded up to the next whole number.

Notwithstanding any other provision of this subsection, each

taxing unit that approves the payment of all or part of its tax

increment into the tax increment fund is entitled to appoint at

least one member of the board, and the municipality that

designated the zone is entitled to appoint at least as many

members of the board as any other participating taxing unit. A

taxing unit may waive its right to appoint a director. The

member of the state senate in whose district the zone is located

is a member of the board, and the member of the state house of

representatives in whose district the zone is located is a member

of the board, except that either may designate another individual

to serve in the member's place at the pleasure of the member. If

the zone is located in more than one senate or house district,

this subsection applies only to the senator or representative in

whose district a larger portion of the zone is located than any

other senate or house district, as applicable.

(d) Members of the board are appointed for terms of two years

unless longer terms are provided under Section 11, Article XI,

Texas Constitution. Terms of members may be staggered.

(e) A vacancy on the board is filled for the unexpired term by

appointment of the governing body of the taxing unit that

appointed the director who served in the vacant position.

(f) To be eligible for appointment to the board, an individual

must:

(1) be a qualified voter of the municipality; or

(2) be at least 18 years of age and own real property in the

zone or be an employee or agent of a person that owns real

property in the zone.

(g) Each year the board of directors of a reinvestment zone

shall elect one of its members to serve as presiding officer for

a term of one year. The board of directors may elect an assistant

presiding officer to preside in the absence of the presiding

officer or when there is a vacancy in the office of presiding

officer. The board may elect other officers as it considers

appropriate.

(h) A member of the board of directors of a reinvestment zone:

(1) is not a public official by virtue of that position; and

(2) unless otherwise ineligible, may be appointed to serve

concurrently on the board of directors of a local government

corporation created under Subchapter D, Chapter 431,

Transportation Code.

Added by Acts 2001, 77th Leg., ch. 1162, Sec. 2, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 14.007, eff. September 1, 2007.

Sec. 311.010. POWERS AND DUTIES OF BOARD OF DIRECTORS. (a) The

board of directors of a reinvestment zone shall make

recommendations to the governing body of the municipality or

county that created the zone concerning the administration of

this chapter in the zone. The governing body of the municipality

by ordinance or resolution or the county by order or resolution

may authorize the board to exercise any of the municipality's or

county's powers with respect to the administration, management,

or operation of the zone or the implementation of the project

plan for the zone, except that the governing body may not

authorize the board to:

(1) issue bonds;

(2) impose taxes or fees;

(3) exercise the power of eminent domain; or

(4) give final approval to the project plan.

(b) The board of directors of a reinvestment zone and the

governing body of the municipality or county that creates a

reinvestment zone may each enter into agreements as the board or

the governing body considers necessary or convenient to implement

the project plan and reinvestment zone financing plan and achieve

their purposes. An agreement may provide for the regulation or

restriction of the use of land by imposing conditions,

restrictions, or covenants that run with the land. An agreement

may during the term of the agreement dedicate, pledge, or

otherwise provide for the use of revenue in the tax increment

fund to pay any project costs that benefit the reinvestment zone,

including project costs relating to the cost of buildings,

schools, or other educational facilities owned by or on behalf of

a school district, community college district, or other political

subdivision of this state, railroad or transit facilities,

affordable housing, the remediation of conditions that

contaminate public or private land or buildings, the preservation

of the facade of a private or public building, or the demolition

of public or private buildings. An agreement may dedicate

revenue from the tax increment fund to pay the costs of providing

affordable housing or areas of public assembly in or out of the

zone. An agreement may dedicate revenue from the tax increment

fund to pay a neighborhood enterprise association for providing

services or carrying out projects authorized under Subchapters E

and G, Chapter 2303, Government Code, in the zone. The term of

an agreement with a neighborhood enterprise association may not

exceed 10 years.

(b) The board of directors of a reinvestment zone and the

governing body of the municipality or county that creates a

reinvestment zone may each enter into agreements as the board or

the governing body considers necessary or convenient to implement

the project plan and reinvestment zone financing plan and achieve

their purposes. An agreement may provide for the regulation or

restriction of the use of land by imposing conditions,

restrictions, or covenants that run with the land. An agreement

may during the term of the agreement dedicate, pledge, or

otherwise provide for the use of revenue in the tax increment

fund to pay any project costs that benefit the reinvestment zone,

including project costs relating to the cost of buildings,

schools, or other educational facilities owned by or on behalf of

a school district, community college district, or other political

subdivision of this state, railroad or transit facilities,

affordable housing, the remediation of conditions that

contaminate public or private land or buildings, the preservation

of the facade of a private or public building, the demolition of

public or private buildings, or the construction of a road,

sidewalk, or other public infrastructure in or out of the zone,

including the cost of acquiring the real property necessary for

the construction of the road, sidewalk, or other public

infrastructure. An agreement may dedicate revenue from the tax

increment fund to pay the costs of providing affordable housing

or areas of public assembly in or out of the zone.

(c) Subject to the approval of the governing body of the

municipality that created the zone, the board of a zone

designated by the governing body of a municipality under Section

311.005(a)(4) may exercise the power granted by Chapter 211,

Local Government Code, to the governing body of the municipality

that created the zone to restrict the use or uses of property in

the zone. The board may provide that a restriction adopted by

the board continues in effect after the termination of the zone.

In that event, after termination of the zone the restriction is

treated as if it had been adopted by the governing body of the

municipality.

(d) The board of directors of a reinvestment zone may exercise

any power granted to a municipality or county by Section 311.008,

except that:

(1) the municipality or county that created the reinvestment

zone by ordinance, resolution, or order may restrict any power

granted to the board by this chapter; and

(2) the board may exercise a power granted to a municipality or

county under Section 311.008(b)(2) only with the consent of the

governing body of the municipality or county.

(e) After the governing body of a municipality by ordinance or

the governing body of a county by order creates a reinvestment

zone under this chapter, the board of directors of the zone may

exercise any power granted to a board under this chapter.

(f) The board of directors of a reinvestment zone and the

governing body of the municipality or county that created the

zone may enter into a contract with a local government

corporation or a political subdivision to manage the reinvestment

zone or implement the project plan and reinvestment zone

financing plan for the term of the agreement. In this

subsection, "local government corporation" means a local

government corporation created by the municipality or county

under Chapter 431, Transportation Code.

(g) Chapter 252, Local Government Code, does not apply to a

dedication, pledge, or other use of revenue in the tax increment

fund for a reinvestment zone by the board of directors of the

zone in carrying out its powers under Subsection (b).

(h) Subject to the approval of the governing body of the

municipality that created the zone, the board of directors of a

reinvestment zone, as necessary or convenient to implement the

project plan and reinvestment zone financing plan and achieve

their purposes, may establish and provide for the administration

of one or more programs for the public purposes of developing and

diversifying the economy of the zone, eliminating unemployment

and underemployment in the zone, and developing or expanding

transportation, business, and commercial activity in the zone,

including programs to make grants and loans from the tax

increment fund of the zone in an aggregate amount not to exceed

the amount of the tax increment produced by the municipality and

paid into the tax increment fund for the zone for activities that

benefit the zone and stimulate business and commercial activity

in the zone. For purposes of this subsection, on approval of the

municipality, the board of directors of the zone has all the

powers of a municipality under Chapter 380, Local Government

Code.

(i) The board of directors of a reinvestment zone or a local

government corporation administering a reinvestment zone may

contract with the municipality that created the zone to allocate

from the tax increment fund for the zone an amount equal to the

tax increment produced by the municipality and paid into the tax

increment fund for the zone to pay the incremental costs of

providing municipal services incurred as a result of the creation

of the zone or the development or redevelopment of the land in

the zone, regardless of whether the costs of those services are

identified in the project plan or reinvestment zone financing

plan for the zone.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 1137, Sec. 22, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., 2nd C.S., ch. 11, Sec. 58,

eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(23),

eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 983, Sec. 3, eff.

June 18, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 42, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1347, Sec. 4, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 14.008, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1358, Sec. 1, eff. June 19, 2009.

Sec. 311.01005. COSTS ASSOCIATED WITH TRANSPORTATION OR TRANSIT

PROJECTS. (a) In this section:

(1) "Bus rapid transit project" means a mass transportation

facility designed to give preferential treatment to buses on a

roadway in order to reduce bus travel time, improve service

reliability, increase the convenience of users, and increase bus

ridership, including:

(A) a fixed guideway, high occupancy vehicle lane, bus way, or

bus lane;

(B) a transit center or station;

(C) a maintenance facility; and

(D) other real property associated with a bus rapid transit

operation.

(2) "Rail transportation project" means a passenger rail

facility, including:

(A) tracks;

(B) a rail line;

(C) a depot;

(D) a maintenance facility; and

(E) other real property associated with a passenger rail

operation.

(b) This section does not affect the power of the board of

directors of a reinvestment zone or the governing body of the

municipality that creates a reinvestment zone to enter into an

agreement under Section 311.010(b) to dedicate, pledge, or

otherwise provide for the use of revenue in the tax increment

fund to pay the costs of acquiring, constructing, operating, or

maintaining property located in the zone or to acquire or

reimburse acquisition costs of real property outside the zone for

right-of-way or easements necessary to construct public

rights-of-way or infrastructure that benefits the zone.

(c) An agreement under Section 311.010(b) may dedicate, pledge,

or otherwise provide for the use of revenue in the tax increment

fund to pay the costs of acquiring land, or the development

rights or a conservation easement in land, located outside the

reinvestment zone, if:

(1) the zone is or will be served by a rail transportation

project or bus rapid transit project;

(2) the land or the development rights or conservation easement

in the land is acquired for the purpose of preserving the land in

its natural or undeveloped condition; and

(3) the land is located in the county in which the zone is

located.

(d) The board of directors of a reinvestment zone, if all of the

members of the board are appointed by the municipality that

creates the zone, or the governing body of the municipality that

creates a reinvestment zone may enter into an agreement described

by Subsection (c) only if:

(1) the board or the governing body determines that the

acquisition of the land, or the development rights or

conservation easement in the land, located outside the zone

benefits or will benefit the zone by facilitating the

preservation of regional open space in order to balance the

regional effects of urban development promoted by the rail

transportation project or bus rapid transit project; and

(2) the municipality that creates the reinvestment zone and the

county in which the zone is located pay the same portion of their

tax increment into the tax increment fund for the zone.

(e) Property acquired under Subsection (c) may not be acquired

through condemnation.

Added by Acts 2005, 79th Leg., Ch.

1134, Sec. 1, eff. June 18, 2005.

Sec. 311.0101. PARTICIPATION OF DISADVANTAGED BUSINESSES IN

CERTAIN ZONES. (a) It is the goal of the legislature, subject

to the constitutional requirements spelled out by the United

States Supreme Court in J. A. Croson Company v. City of Richmond

(822 F.2d 1355) and as hereafter further elaborated by federal

and state courts, that all disadvantaged businesses in the zone

designated under Section 311.005(a)(4) be given full and complete

access to the procurement process whereby supplies, materials,

services, and equipment are acquired by the board. It is also

the intent of the legislature that to the extent constitutionally

permissible, a preference be given to disadvantaged businesses.

The board and general contractor shall give preference, among

bids or other proposals that are otherwise comparable, to a bid

or other proposal by a disadvantaged business having its home

office located in this state.

(b) It is the intent of the legislature that the zone shall:

(1) implement a program or programs targeted to disadvantaged

businesses in order to inform them fully about the zone

procurement process and the requirements for their participation

in that process;

(2) implement such steps as are necessary to ensure that all

disadvantaged businesses are made fully aware of opportunities in

the zone, including but not limited to specific opportunities to

submit bids and proposals. Steps that may be appropriate in

certain circumstances include mailing requests for proposals or

notices inviting bids to all disadvantaged businesses in the

county;

(3) require prime contractors, as part of their responses to

requests for proposals or bids, to make a specific showing of how

they intend to maximize participation by disadvantaged businesses

as subcontractors. The zone shall be required to evaluate such

actions by prime contractors as a factor in the award of

contracts within the zone procurement process;

(4) identify disadvantaged businesses in the county that provide

or have the potential to provide supplies, materials, services,

and equipment to the zone; and

(5) identify barriers to participation by disadvantaged

businesses in the zone procurement process, such as bonding,

insurance, and working capital requirements that may be imposed

on businesses.

(c) It is the intent of the legislature that the zone shall be

required to develop a program pursuant to this Act for the

purchase of supplies, materials, services, and equipment and that

the board of the zone compile a report on an annual basis listing

the total number and dollar amount of contracts awarded to

disadvantaged businesses during the previous year as well as the

total number and dollar amount of all contracts awarded. Such

annual report shall be available for inspection by the general

public during regular business hours.

(d) The board by rule shall adopt goals for the participation of

minority business enterprises and women-owned business

enterprises in the awarding of state contracts for professional

services. To implement the participation goals, the board shall

encourage each issuer to award to minority business enterprises

and women-owned business enterprises not less than 15 percent of

the total value of all professional services contract awards that

the issuer expects to make in its fiscal year.

Added by Acts 1989, 71st Leg., ch. 1137, Sec. 23, eff. Sept. 1,

1989.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 14.009, eff. September 1, 2007.

Sec. 311.011. PROJECT AND FINANCING PLANS. (a) The board of

directors of a reinvestment zone shall prepare and adopt a

project plan and a reinvestment zone financing plan for the zone

and submit the plans to the governing body of the municipality or

county that created the zone. The plans must be as consistent as

possible with the preliminary plans developed for the zone before

the creation of the board.

(b) The project plan must include:

(1) a map showing existing uses and conditions of real property

in the zone and a map showing proposed improvements to and

proposed uses of that property;

(2) proposed changes of zoning ordinances, the master plan of

the municipality, building codes, other municipal ordinances, and

subdivision rules and regulations, if any, of the county, if

applicable;

(3) a list of estimated nonproject costs; and

(4) a statement of a method of relocating persons to be

displaced as a result of implementing the plan.

(c) The reinvestment zone financing plan must include:

(1) a detailed list describing the estimated project costs of

the zone, including administrative expenses;

(2) a statement listing the kind, number, and location of all

proposed public works or public improvements in the zone;

(3) an economic feasibility study;

(4) the estimated amount of bonded indebtedness to be incurred;

(5) the time when related costs or monetary obligations are to

be incurred;

(6) a description of the methods of financing all estimated

project costs and the expected sources of revenue to finance or

pay project costs, including the percentage of tax increment to

be derived from the property taxes of each taxing unit that

levies taxes on real property in the zone;

(7) the current total appraised value of taxable real property

in the zone;

(8) the estimated captured appraised value of the zone during

each year of its existence; and

(9) the duration of the zone.

(d) The governing body of the municipality or county that

created the zone must approve a project plan or reinvestment zone

financing plan after its adoption by the board. The approval

must be by ordinance, in the case of a municipality, or by order,

in the case of a county, that finds that the plan is feasible and

conforms to the master plan, if any, of the municipality or to

subdivision rules and regulations, if any, of the county.

(e) The board of directors of the zone at any time may adopt an

amendment to the project plan consistent with the requirements

and limitations of this chapter. The amendment takes effect on

approval by the governing body of the municipality or county that

created the zone. That approval must be by ordinance, in the

case of a municipality, or by order, in the case of a county. If

an amendment reduces or increases the geographic area of the

zone, increases the amount of bonded indebtedness to be incurred,

increases or decreases the percentage of a tax increment to be

contributed by a taxing unit, increases the total estimated

project costs, or designates additional property in the zone to

be acquired by the municipality or county, the approval must be

by ordinance or order, as applicable, adopted after a public

hearing that satisfies the procedural requirements of Sections

311.003(c) and (d).

(f) In a zone designated under Section 311.005(a)(4) that is

located in a county with a population of 3.3 million or more, the

project plan must provide that at least one-third of the tax

increment of the zone be used to provide affordable housing

during the term of the zone.

(g) An amendment to the project plan or the reinvestment zone

financing plan for a zone does not apply to a school district

that participates in the zone unless the governing body of the

school district by official action approves the amendment, if the

amendment:

(1) has the effect of directly or indirectly increasing the

percentage or amount of the tax increment to be contributed by

the school district; or

(2) requires or authorizes the municipality or county creating

the zone to issue additional tax increment bonds or notes.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 1137, Sec. 24, eff.

Sept. 1, 1989; Acts 1999, 76th Leg., ch. 983, Sec. 4, eff. June

18, 1999; Acts 2001, 77th Leg., ch. 669, Sec. 120, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 43, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 14.010, eff. September 1, 2007.

Sec. 311.012. DETERMINATION OF AMOUNT OF TAX INCREMENT. (a)

The amount of a taxing unit's tax increment for a year is the

amount of property taxes levied and assessed by the unit for that

year on the captured appraised value of real property taxable by

the unit and located in a reinvestment zone or the amount of

property taxes levied and collected by the unit for that year on

the captured appraised value of real property taxable by the unit

and located in a reinvestment zone. The governing body of a

taxing unit shall determine which of the methods specified by

this subsection is used to calculate the amount of the unit's tax

increment.

(b) The captured appraised value of real property taxable by a

taxing unit for a year is the total appraised value of all real

property taxable by the unit and located in a reinvestment zone

for that year less the tax increment base of the unit.

(c) The tax increment base of a taxing unit is the total

appraised value of all real property taxable by the unit and

located in a reinvestment zone for the year in which the zone was

designated under this chapter.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1999, 76th Leg., ch. 983, Sec. 5, eff. June

18, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

910, Sec. 3, eff. June 19, 2009.

Sec. 311.0123. SALES TAX INCREMENT. (a) In this section,

"sales tax base" for a reinvestment zone means the amount of

municipal sales and use taxes attributable to the zone for the

year in which the zone was designated under this chapter.

(b) The governing body of a municipality may determine, in an

ordinance designating an area as a reinvestment zone or in an

ordinance adopted subsequent to the designation of a zone, the

portion or amount of tax increment generated from municipal sales

and use taxes attributable to the zone, above the sales tax base,

to be deposited into the tax increment fund. Nothing in this

section requires a municipality to contribute sales tax increment

into a tax increment fund.

(c) Before the issuance of a bond, note, or other obligation

under this chapter that pledges the payments into the tax

increment fund under Subsection (b), the governing body of a

municipality may enter into an agreement, under Subchapter E,

Chapter 271, Local Government Code, to authorize and direct the

comptroller to:

(1) withhold from any payment to which the municipality may be

entitled the amount of the payment into the tax increment fund

under Subsection (b);

(2) deposit that amount into the tax increment fund; and

(3) continue withholding and making additional payments into the

tax increment fund until an amount sufficient to satisfy the

amount due has been met.

(d) A local government corporation created under Chapter 431,

Transportation Code, that has contracted with a reinvestment zone

and a municipality under Section 311.010(f) may be a party to an

agreement under Subsection (c) and the agreement may provide for

payments to be made to a paying agent of the local government

corporation.

(e) The sales and use taxes to be deposited into the tax

increment fund under this section may be disbursed from the fund

only to:

(1) satisfy claims of holders of tax increment bonds, notes, or

other obligations issued or incurred for the reinvestment zone;

(2) pay project costs for the zone; and

(3) make payments in accordance with an agreement made under

Section 311.010(b) dedicating revenue from the tax increment

fund.

Added by Acts 2005, 79th Leg., Ch.

114, Sec. 1, eff. May 20, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

189, Sec. 1, eff. May 23, 2007.

Sec. 311.0125. TAX ABATEMENT AGREEMENTS. (a) Notwithstanding

any provision in this chapter to the contrary, a taxing unit

other than a school district may enter into a tax abatement

agreement with an owner of real or personal property in a

reinvestment zone, regardless of whether the taxing unit deposits

or agrees to deposit any portion of its tax increment into the

tax increment fund.

(b) To be effective, an agreement to abate taxes on real

property in a reinvestment zone must be approved by:

(1) the board of directors of the reinvestment zone; and

(2) the governing body of each taxing unit that imposes taxes on

real property in the reinvestment zone and deposits or agrees to

deposit any of its tax increment into the tax increment fund for

the zone.

(c) In any contract entered into by the board of directors of a

reinvestment zone in connection with bonds or other obligations,

the board may convenant that the board will not approve a tax

abatement agreement that applies to real property in that zone.

(d) If a taxing unit enters into a tax abatement agreement

authorized by this section, taxes that are abated under that

agreement are not considered taxes to be imposed or produced by

that taxing unit in calculating the amount of:

(1) the tax increment of that taxing unit; or

(2) that taxing unit's deposit to the tax increment fund for the

reinvestment zone.

(e) The Texas Department of Economic Development or its

successor may recommend that a taxing unit enter into a tax

abatement agreement with a person under this chapter. In

determining whether to approve an agreement to abate taxes on

real property in a reinvestment zone under Subsection (b), the

board of directors of the reinvestment zone and the governing

body of a taxing unit shall consider any recommendation made by

the Texas Department of Economic Development or its successor.

Added by Acts 1999, 76th Leg., ch. 983, Sec. 6, eff. June 18,

1999. Amended by Acts 2003, 78th Leg., ch. 978, Sec. 4, eff.

Sept. 1, 2003.

Sec. 311.013. COLLECTION AND DEPOSIT OF TAX INCREMENTS. (a)

Each taxing unit that taxes real property located in a

reinvestment zone shall provide for the collection of its taxes

in the zone as for any other property taxed by the unit.

(b) Each taxing unit shall pay into the tax increment fund for

the zone an amount equal to the tax increment produced by the

unit, less the sum of:

(1) property taxes produced from the tax increments that are, by

contract executed before the designation of the area as a

reinvestment zone, required to be paid by the unit to another

political subdivision; and

(2) for a taxing unit other than the municipality that created

the zone, a portion, not to exceed 15 percent, of the tax

increment produced by the unit as provided by the reinvestment

zone financing plan or a larger portion as provided by Subsection

(f).

(c) Notwithstanding any termination of the reinvestment zone

under Section 311.017(a), a taxing unit shall make a payment

required by Subsection (b) not later than the 90th day after the

delinquency date for the unit's property taxes. A delinquent

payment incurs a penalty of five percent of the amount delinquent

and accrues interest at an annual rate of 10 percent.

(d) If the reinvestment zone is created on or after August 29,

1983, a taxing unit is not required to pay a tax increment into

the tax increment fund of the zone after three years from the

date the zone is created unless the following conditions exist or

have been met within the three-year period:

(1) bonds have been issued for the zone under Section 311.015;

(2) the municipality or county that created the zone has

acquired property in the zone pursuant to the project plan; or

(3) construction of improvements pursuant to the project plan

has begun in the zone.

(e) If the reinvestment zone was created before August 29, 1983,

a taxing unit is not required to pay a tax increment into the tax

increment fund of the zone after September 1, 1986, unless the

following conditions existed or were met before September 1,

1986:

(1) bonds were issued for the zone under Section 311.015;

(2) the municipality acquired property in the zone pursuant to

the project plan; or

(3) construction of improvements pursuant to the project plan

has begun in the zone.

(f) A taxing unit is not required to pay into the tax increment

fund any of its tax increment produced from property located in a

reinvestment zone designated under Section 311.005(a) or in an

area added to a reinvestment zone under Section 311.007 unless

the taxing unit enters into an agreement to do so with the

governing body of the municipality or county that created the

zone. A taxing unit may enter into an agreement under this

subsection at any time before or after the zone is created or

enlarged. The agreement may include conditions for payment of

that tax increment into the fund and must specify the portion of

the tax increment to be paid into the fund and the years for

which that tax increment is to be paid into the fund. The

agreement and the conditions in the agreement are binding on the

taxing unit, the municipality or county, and the board of

directors of the zone.

(g) Subject to the provisions of Section 311.0125, in lieu of

permitting a portion of its tax increment to be paid into the tax

increment fund, and notwithstanding the provisions of Section

312.203, a taxing unit, including a municipality, may elect to

offer the owners of taxable real property in a reinvestment zone

created under this chapter an exemption from taxation of all or

part of the value of the property. To be effective, an agreement

to exempt real property from ad valorem taxes under this

subsection must be approved by:

(1) the board of directors of the reinvestment zone; and

(2) the governing body of each taxing unit that imposes taxes on

real property in the reinvestment zone and deposits or agrees to

deposit any of its tax increment into the tax increment fund for

the zone.

(h) Repealed by Acts 2003, 78th Leg., ch. 8, Sec. 1, eff. April

24, 2003.

(i) Notwithstanding Subsection (c) and Section 311.012(a), a

taxing unit is not required to pay into a tax increment fund the

applicable portion of a tax increment attributable to delinquent

taxes until those taxes are collected.

(j) Section 26.05(f) does not prohibit a taxing unit from

depositing all of the tax increment produced by the taxing unit

in a reinvestment zone into the tax increment fund for that zone.

(k) A school district is not required to pay into the tax

increment fund any of its tax increment produced from property

located in an area added to the reinvestment zone under Section

311.007(a) or (b) unless the governing body of the school

district enters into an agreement to do so with the governing

body of the municipality or county that created the zone. The

governing body of a school district may enter into an agreement

under this subsection at any time before or after the zone is

created or enlarged. The agreement may include conditions for

payment of that tax increment into the fund and must specify the

portion of the tax increment to be paid into the fund and the

years for which that tax increment is to be paid into the fund.

The agreement and the conditions in the agreement are binding on

the school district, the municipality or county, and the board of

directors of the zone.

(l) The governing body of a municipality that designates an area

as a reinvestment zone may determine, in the designating

ordinance adopted under Section 311.003 or in the ordinance

adopted under Section 311.011 approving the reinvestment zone

financing plan for the zone, the portion of the tax increment

produced by the municipality that the municipality is required to

pay into the tax increment fund for the zone. If a municipality

does not determine the portion of the tax increment produced by

the municipality that the municipality is required to pay into

the tax increment fund for a reinvestment zone, the municipality

is required to pay into the fund for the zone the entire tax

increment produced by the municipality, except as provided by

Subsection (b)(1).

(m) The governing body of a municipality that is located in a

county with a population of more than 1.4 million but less than

2.1 million or in a county with a population of 3.3 million or

more by ordinance may reduce the portion of the tax increment

produced by the municipality that the municipality is required to

pay into the tax increment fund for the zone. The municipality

may not reduce under this subsection the portion of the tax

increment produced by the municipality that the municipality is

required to pay into the tax increment fund for the zone unless

the municipality provides each county that has entered into an

agreement with the municipality to pay all or a portion of the

county's tax increment into the fund an opportunity to enter into

an agreement with the municipality to reduce the portion of the

tax increment produced by the county that the county is required

to pay into the tax increment fund for the zone by the same

proportion that the portion of the municipality's tax increment

that the municipality is required to pay into the fund is

reduced. The portion of the tax increment produced by a

municipality that the municipality is required to pay into the

tax increment fund for a reinvestment zone, as reduced by the

ordinance adopted under this subsection, together with all other

revenues required to be paid into the fund, must be sufficient to

complete and pay for the estimated costs of projects listed in

the reinvestment zone financing plan and pay any tax increment

bonds or notes issued for the zone, and any other obligations of

the zone.

(n) This subsection applies only to a school district whose

taxable value computed under Section 403.302(d), Government Code,

is reduced in accordance with Subdivision (4) of that subsection.

In addition to the amount otherwise required to be paid into the

tax increment fund, the district shall pay into the fund an

amount equal to the amount by which the amount of taxes the

district would have been required to pay into the fund in the

current year if the district levied taxes at the rate the

district levied in 2005 exceeds the amount the district is

otherwise required to pay into the fund in the year of the

reduction.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 1137, Sec. 25, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 16, Sec. 17.06, eff.

Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 112, Sec. 1, eff. Aug.

30, 1993; Acts 1999, 76th Leg., ch. 983, Sec. 7, eff. June 18,

1999; Acts 2003, 78th Leg., ch. 8, Sec. 1, eff. April 24, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 44, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1347, Sec. 5, eff. June 18, 2005.

Acts 2006, 79th Leg., 3rd C.S., Ch.

5, Sec. 1.16, eff. May 31, 2006.

Acts 2009, 81st Leg., R.S., Ch.

910, Sec. 4, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 89, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1358, Sec. 2, eff. June 19, 2009.

Sec. 311.014. TAX INCREMENT FUND. (a) In addition to the

deposits required by Section 311.013, all revenues from the sale

of tax increment bonds or notes, revenues from the sale of any

property acquired as part of the tax increment financing plan,

and other revenues to be used in the reinvestment zone shall be

deposited in the tax increment fund for the zone.

(b) Money may be disbursed from the fund only to satisfy claims

of holders of tax increment bonds or notes issued for the zone,

to pay project costs for the zone, to make payments pursuant to

an agreement made under Section 311.010(b) dedicating revenue

from the tax increment fund, or to repay other obligations

incurred for the zone.

(c) Subject to an agreement with the holders of tax increment

bonds or notes, money in a tax increment fund may be temporarily

invested in the same manner as other funds of the municipality or

county that created the zone.

(d) After all project costs, all tax increment bonds or notes

issued for a reinvestment zone, and any other obligations

incurred for the zone have been paid, and subject to any

agreement with bondholders, any money remaining in the tax

increment fund shall be paid to the municipality or county that

created the zone and other taxing units levying taxes on property

in the zone in proportion to the municipality's or county's and

each other unit's respective share of the total amount of tax

increments derived from taxable real property in the zone that

were deposited in the fund during the fund's existence.

(e) A taxing unit that levies taxes on real property in a

reinvestment zone may make a loan to the board of directors of

the zone for deposit in the tax increment fund for the zone if

the governing body of the taxing unit determines that the loan is

beneficial to, and serves a public purpose of, the taxing unit.

The loan is payable on the terms agreed to by the taxing unit, or

an instrumentality of the taxing unit if applicable, and the

board of directors of the zone. A loan under this subsection:

(1) is not considered to be a tax increment bond or note under

Section 311.015; and

(2) is considered to be:

(A) an authorized investment under Chapter 2256, Government

Code; and

(B) an obligation incurred for the zone.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 1137, Sec. 26, eff.

Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 45, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

189, Sec. 2, eff. May 23, 2007.

Sec. 311.015. TAX INCREMENT BONDS AND NOTES. (a) A

municipality creating a reinvestment zone may issue tax increment

bonds or notes, the proceeds of which may be used to pay project

costs for the reinvestment zone on behalf of which the bonds or

notes were issued or to satisfy claims of holders of the bonds or

notes. The municipality may issue refunding bonds or notes for

the payment or retirement of tax increment bonds or notes

previously issued by it.

(b) Tax increment bonds and notes are payable, as to both

principal and interest, solely from the tax increment fund

established for the reinvestment zone. The governing body of the

municipality may pledge irrevocably all or part of the fund for

payment of tax increment bonds or notes. The part of the fund

pledged in payment may be used only for the payment of the bonds

or notes or interest on the bonds or notes until the bonds or

notes have been fully paid. A holder of the bonds or notes or of

coupons issued on the bonds has a lien against the fund for

payment of the bonds or notes and interest on the bonds or notes

and may protect or enforce the lien at law or in equity.

(c) Tax increment bonds are issued by ordinance of the

municipality without any additional approval other than that of

the attorney general.

(d) Tax increment bonds or notes, together with the interest on

and income from those bonds or notes, are exempt from all taxes.

(e) The issuing municipality may provide in the contract with

the owners or holders of tax increment bonds that it will pay

into the tax increment fund all or any part of the revenue

produced or received from the operation or sale of a facility

acquired, improved, or constructed pursuant to a project plan, to

be used to pay principal and interest on the bonds. If the

municipality agrees, the owners or holders of tax increment bonds

may have a lien or mortgage on a facility acquired, improved, or

constructed with the proceeds of the bonds.

(f) Tax increment bonds may be issued in one or more series. The

ordinance approving a tax increment bond or note, or the trust

indenture or mortgage issued in connection with the bond or note,

shall provide:

(1) the date that the bond or note bears;

(2) that the bond or note is payable on demand or at a specified

time;

(3) the interest rate that the bond or note bears;

(4) the denomination of the bond or note;

(5) whether the bond or note is in coupon or registered form;

(6) the conversion or registration privileges of the bond or

note;

(7) the rank or priority of the bond or note;

(8) the manner of execution of the bond or note;

(9) the medium of payment in which and the place or places at

which the bond or note is payable;

(10) the terms of redemption, with or without premium, to which

the bond or note is subject;

(11) the manner in which the bond or note is secured; and

(12) any other characteristic of the bond or note.

(g) A bond or note issued under this chapter is fully

negotiable. In a suit, action, or other proceeding involving the

validity or enforceability of a bond or note issued under this

chapter or the security of a bond or note issued under this

chapter, if the bond or note recites in substance that it was

issued by the municipality for a reinvestment zone, the bond or

note is conclusively deemed to have been issued for that purpose,

and the development or redevelopment of the zone is conclusively

deemed to have been planned, located, and carried out as provided

by this chapter.

(h) A bank, trust company, savings bank or institution, savings

and loan association, investment company or other person carrying

on a banking or investment business; an insurance company,

insurance association, or other person carrying on an insurance

business; or an executor, administrator, curator, trustee, or

other fiduciary may invest any sinking funds, money, or other

funds belonging to it or in its control in tax increment bonds or

notes issued under this chapter. Tax increment bonds or notes are

authorized security for all public deposits. A person, political

subdivision, or public or private officer may use funds owned or

controlled by the person, political subdivision, or officer to

purchase tax increment bonds or notes. This chapter does not

relieve any person of the duty to exercise reasonable care in

selecting securities.

(i) A tax increment bond or note is not a general obligation of

the municipality issuing the bond or note. A tax increment bond

or note does not give rise to a charge against the general credit

or taxing powers of the municipality and is not payable except as

provided by this chapter. A tax increment bond or note issued

under this chapter must state the restrictions of this subsection

on its face.

(i-1) A municipality's obligation to deposit sales and use taxes

into the tax increment fund is not a general obligation of the

municipality. An obligation to make payments from sales and use

taxes under Section 311.0123 does not give rise to a charge

against the general credit or taxing powers of the municipality

and is not payable except as provided by this chapter. A tax

increment bond or note issued under this chapter that pledges

payments made under Section 311.0123 must state the restrictions

of this subsection on its face.

(j) A tax increment bond or note may not be included in any

computation of the debt of the issuing municipality.

(k) A municipality may not issue tax increment bonds or notes in

an amount that exceeds the total cost of implementing the project

plan for the reinvestment zone for which the bonds or notes are

issued.

(l) A tax increment bond or note must mature within 20 years of

the date of issue.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Amended by:

Acts 2005, 79th Leg., Ch.

114, Sec. 2, eff. May 20, 2005.

Sec. 311.016. ANNUAL REPORT BY MUNICIPALITY OR COUNTY. (a) On

or before the 90th day following the end of the fiscal year of

the municipality or county, the governing body of a municipality

or county shall submit to the chief executive officer of each

taxing unit that levies property taxes on real property in a

reinvestment zone created by the municipality or county a report

on the status of the zone. The report must include:

(1) the amount and source of revenue in the tax increment fund

established for the zone;

(2) the amount and purpose of expenditures from the fund;

(3) the amount of principal and interest due on outstanding

bonded indebtedness;

(4) the tax increment base and current captured appraised value

retained by the zone; and

(5) the captured appraised value shared by the municipality or

county and other taxing units, the total amount of tax increments

received, and any additional information necessary to demonstrate

compliance with the tax increment financing plan adopted by the

governing body of the municipality or county.

Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch.

977, Sec. 2

(b) The municipality shall send a copy of a report made under

this section to the comptroller.

Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch.

1094, Sec. 46

(b) The municipality or county shall send a copy of a report

made under this section to:

(1) the attorney general; and

(2) the comptroller.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.06(a), eff.

Aug. 28, 1989; Acts 2001, 77th Leg., ch. 471, Sec. 1, eff. June

11, 2001; Acts 2001, 77th Leg., ch. 471, Sec. 2, eff. June 11,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

977, Sec. 2, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1094, Sec. 46, eff. September 1, 2005.

Sec. 311.0163. ANNUAL REPORT BY COMPTROLLER. (a) Not later

than December 31 of each even-numbered year, the comptroller

shall submit a report to the legislature and to the governor on

reinvestment zones designated under this chapter and on project

plans and reinvestment zone financing plans adopted under this

chapter.

(b) A report submitted under this section must include, for each

reinvestment zone designated under this chapter, a summary of the

information reported under Section 311.016.

Added by Acts 2001, 77th Leg., ch. 471, Sec. 3, eff. June 11,

2001.

Sec. 311.017. TERMINATION OF REINVESTMENT ZONE. (a) A

reinvestment zone terminates on the earlier of:

(1) the termination date designated in the ordinance or order,

as applicable, creating the zone or an earlier or later

termination date designated by an ordinance or order adopted

subsequent to the ordinance or order creating the zone; or

(2) the date on which all project costs, tax increment bonds and

interest on those bonds, and other obligations have been paid in

full.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

137, Sec. 1

(a-1) This subsection applies only to a reinvestment zone

created by a municipality that has a population of 195,000 or

more and is the county seat of a county that has a population of

245,000 or less. Notwithstanding Subsection (a)(1), a

municipality by ordinance adopted subsequent to the ordinance

adopted by the municipality creating a reinvestment zone may

designate a termination date for the zone that is later than the

termination date designated in the ordinance creating the zone

but not later than the 20th anniversary of that date. If a

municipality adopts an ordinance extending the termination date

for a reinvestment zone as authorized by this subsection, the

zone terminates on the earlier of:

(1) the termination date designated in the ordinance; or

(2) the date provided by Subsection (a)(2).

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

910, Sec. 5

(a-1) Notwithstanding the designation of a later termination

date under Subsection (a), a taxing unit that taxes real property

located in the reinvestment zone, other than the municipality or

county that created the zone, is not required to pay any of its

tax increment into the tax increment fund for the zone after the

termination date designated in the ordinance or order creating

the zone unless the governing body of the taxing unit enters into

an agreement to do so with the governing body of the municipality

or county that created the zone.

(b) The tax increment pledged to the payment of bonds and

interest on the bonds and to the payment of any other obligations

may be discharged and the reinvestment zone may be terminated if

the municipality or county that created the zone deposits or

causes to be deposited with a trustee or other escrow agent

authorized by law funds in an amount that, together with the

interest on the investment of the funds in direct obligations of

the United States, will be sufficient to pay the principal of,

premium, if any, and interest on all bonds issued on behalf of

the reinvestment zone at maturity or at the date fixed for

redemption of the bonds, and to pay any other amounts that may

become due, including compensation due or to become due to the

trustee or escrow agent, as well as to pay the principal of and

interest on any other obligations incurred on behalf of the zone.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 46, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

189, Sec. 3, eff. May 23, 2007.

Acts 2009, 81st Leg., R.S., Ch.

137, Sec. 1, eff. May 23, 2009.

Acts 2009, 81st Leg., R.S., Ch.

910, Sec. 5, eff. June 19, 2009.

Sec. 311.018. CONFLICTS WITH MUNICIPAL CHARTER. To the extent

of a conflict between this chapter and a municipal charter, this

chapter controls.

Added by Acts 1999, 76th Leg., ch. 983, Sec. 8, eff. June 18,

1999.

Sec. 311.019. CENTRAL REGISTRY. (a) The comptroller shall

maintain a central registry of:

(1) reinvestment zones designated under this chapter;

(2) project plans and reinvestment zone financing plans adopted

under this chapter; and

(3) annual reports submitted under Section 311.016.

(b) A municipality or county that designates a reinvestment zone

or approves a project plan or reinvestment zone financing plan

under this chapter shall deliver to the comptroller before April

1 of the year following the year in which the zone is designated

or the plan is approved a report containing:

(1) a general description of each zone, including:

(A) the size of the zone;

(B) the types of property located in the zone;

(C) the duration of the zone; and

(D) the guidelines and criteria established for the zone under

Section 311.005;

(2) a copy of each project plan or reinvestment zone financing

plan adopted; and

(3) any other information required by the comptroller to

administer this section and Subchapter F, Chapter 111.

(c) A municipality or county that amends or modifies a project

plan or reinvestment zone financing plan adopted under this

chapter shall deliver a copy of the amendment or modification to

the comptroller before April 1 of the year following the year in

which the plan was amended or modified.

Added by Acts 2001, 77th Leg., ch. 471, Sec. 4, eff. June 11,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 47, eff. September 1, 2005.

Sec. 311.020. STATE ASSISTANCE. (a) On request of the

governing body of a municipality or county or of the presiding

officer of the governing body, the comptroller may provide

assistance to a municipality or county relating to the

administration of this chapter.

(b) The Texas Department of Economic Development and the

comptroller may provide technical assistance to a municipality or

county regarding:

(1) the designation of reinvestment zones under this chapter;

and

(2) the adoption and execution of project plans or reinvestment

zone financing plans under this chapter.

Added by Acts 2001, 77th Leg., ch. 471, Sec. 4, eff. June 11,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1094, Sec. 48, eff. September 1, 2005.



CHAPTER 312. PROPERTY REDEVELOPMENT AND TAX ABATEMENT ACT

TAX CODE

TITLE 3. LOCAL TAXATION

SUBTITLE B. SPECIAL PROPERTY TAX PROVISIONS

CHAPTER 312. PROPERTY REDEVELOPMENT AND TAX ABATEMENT ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 312.001. SHORT TITLE. This chapter may be cited as the

Property Redevelopment and Tax Abatement Act.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 312.002. ELIGIBILITY OF TAXING UNIT TO PARTICIPATE IN TAX

ABATEMENT. (a) A taxing unit may not enter into a tax abatement

agreement under this chapter and the governing body of a

municipality or county may not designate an area as a

reinvestment zone unless the governing body has established

guidelines and criteria governing tax abatement agreements by the

taxing unit and a resolution stating that the taxing unit elects

to become eligible to participate in tax abatement. The

guidelines applicable to property other than property described

by Section 312.211(a) must provide for the availability of tax

abatement for both new facilities and structures and for the

expansion or modernization of existing facilities and structures.

(b) The governing body of a taxing unit may not enter into a tax

abatement agreement under this chapter unless it finds that the

terms of the agreement and the property subject to the agreement

meet the applicable guidelines and criteria adopted by the

governing body under this section.

(c) The guidelines and criteria adopted under this section are

effective for two years from the date adopted. During that

period, the guidelines and criteria may be amended or repealed

only by a vote of three-fourths of the members of the governing

body.

(d) The adoption of the guidelines and criteria by the governing

body of a taxing unit does not:

(1) limit the discretion of the governing body to decide whether

to enter into a specific tax abatement agreement;

(2) limit the discretion of the governing body to delegate to

its employees the authority to determine whether or not the

governing body should consider a particular application or

request for tax abatement; or

(3) create any property, contract, or other legal right in any

person to have the governing body consider or grant a specific

application or request for tax abatement.

(e) The guidelines and criteria adopted by the commissioners

court of a county may include a requirement that an application

or request for tax abatement submitted to the county under this

chapter must be accompanied by a reasonable application fee not

to exceed $1,000.

(f) On or after September 1, 2001, a school district may not

enter into a tax abatement agreement under this chapter.

(g) "Taxing unit" has the meaning assigned by Section 1.04,

except that for a tax abatement agreement executed on or after

September 1, 2001, the term does not include a school district

that is subject to Chapter 42, Education Code, and that is

organized primarily to provide general elementary and secondary

public education.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 14.07(a), eff. Aug.

28, 1989. Amended by Acts 1989, 71st Leg., ch. 1137, Sec. 1, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 20, Sec. 22, eff. Aug.

26, 1991; Acts 1991, 72nd Leg., ch. 391, Sec. 26, eff. Aug. 26,

1991; Acts 1991, 72nd Leg., ch. 836, Sec. 9.2, eff. Aug. 26,

1991; Acts 1993, 73rd Leg., ch. 347, Sec. 4.13(2), eff. May 31,

1993; Acts 1997, 75th Leg., ch. 855, Sec. 9, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1333, Sec. 1, eff. Sept. 1, 1997; Acts

2001, 77th Leg., ch. 1029, Sec. 3, eff. June 15, 2001; Acts 2001,

77th Leg., ch. 1145, Sec. 1, eff. June 15, 2001; Acts 2003, 78th

Leg., ch. 1275, Sec. 2(124), eff. Sept. 1, 2003.

Sec. 312.0025. DESIGNATION OF REINVESTMENT ZONE BY SCHOOL

DISTRICT. (a) Notwithstanding any other provision of this

chapter to the contrary, the governing body of a school district,

in the manner required for official action and for purposes of

Subchapter B or C, Chapter 313, may designate an area entirely

within the territory of the school district as a reinvestment

zone if the governing body finds that, as a result of the

designation and the granting of a limitation on appraised value

under Subchapter B or C, Chapter 313, for property located in the

reinvestment zone, the designation is reasonably likely to:

(1) contribute to the expansion of primary employment in the

reinvestment zone; or

(2) attract major investment in the reinvestment zone that

would:

(A) be a benefit to property in the reinvestment zone and to the

school district; and

(B) contribute to the economic development of the region of this

state in which the school district is located.

(b) The governing body of the school district may seek the

recommendation of the commissioners court of each county and the

governing body of each municipality that has territory in the

school district before designating an area as a reinvestment zone

under Subsection (a).

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 4, eff. Jan. 1,

2002.

Sec. 312.003. CONFIDENTIALITY OF PROPRIETARY INFORMATION.

Information that is provided to a taxing unit in connection with

an application or request for tax abatement under this chapter

and that describes the specific processes or business activities

to be conducted or the equipment or other property to be located

on the property for which tax abatement is sought is confidential

and not subject to public disclosure until the tax abatement

agreement is executed. That information in the custody of a

taxing unit after the agreement is executed is not confidential

under this section.

Added by Acts 1989, 71st Leg., ch. 1137, Sec. 2, eff. Sept. 1,

1989.

Sec. 312.004. TAXING UNIT WITH TAX RATE SET BY COMMISSIONERS

COURT. (a) The commissioners court of a county that enters into

a tax abatement agreement for the county may enter into a tax

abatement agreement applicable to the same property on behalf of

a taxing unit other than the county if by statute the ad valorem

tax rate of the other taxing unit is approved by the

commissioners court or the commissioners court is expressly

required by statute to levy the ad valorem taxes of the other

taxing unit. The tax abatement agreement entered into on behalf

of the other taxing unit is not required to contain the same

terms as the tax abatement agreement entered into on behalf of

the county.

(b) This section does not apply to a taxing unit because the

county tax assessor-collector is required by law to assess or

collect the taxing unit's ad valorem taxes.

Added by Acts 1989, 71st Leg., ch. 1137, Sec. 3, eff. Sept. 1,

1989. Amended by Acts 1999, 76th Leg., ch. 1039, Sec. 1, eff.

Sept. 1, 1999.

Sec. 312.005. STATE ADMINISTRATION. (a) The comptroller shall

maintain a central registry of reinvestment zones designated

under this chapter and of ad valorem tax abatement agreements

executed under this chapter. The chief appraiser of each

appraisal district that appraises property for a taxing unit that

has designated a reinvestment zone or executed a tax abatement

agreement under this chapter shall deliver to the comptroller

before July 1 of the year following the year in which the zone is

designated or the agreement is executed a report providing the

following information:

(1) for a reinvestment zone, a general description of the zone,

including its size, the types of property located in it, its

duration, and the guidelines and criteria established for the

reinvestment zone under Section 312.002, including subsequent

amendments and modifications of the guidelines or criteria;

(2) a copy of each tax abatement agreement to which a taxing

unit that participates in the appraisal district is a party; and

(3) any other information required by the comptroller to

administer this section and Subchapter F, Chapter 111.

(b) The comptroller may provide assistance to a taxing unit on

request of its governing body or the presiding officer of its

governing body relating to the administration of this chapter.

The Texas Department of Commerce and the comptroller may provide

technical assistance to a local governing body regarding the

designation of reinvestment zones, the adoption of tax abatement

guidelines, and the execution of tax abatement agreements.

(c) Not later than December 31 of each even-numbered year, the

comptroller shall submit a report to the legislature and to the

governor on reinvestment zones designated under this chapter and

on tax abatement agreements adopted under this chapter, including

a summary of the information reported under this section.

Added by Acts 1989, 71st Leg., ch. 1137, Sec. 4, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., 2nd C.S., ch. 6, Sec. 59,

eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 995, Sec. 2, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1382, Sec. 1, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 268, Sec. 4, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1029, Sec. 2, eff. June 15, 2001.

Sec. 312.006. EXPIRATION DATE. If not continued in effect, this

chapter expires September 1, 2019.

Added by Acts 1989, 71st Leg., ch. 1137, Sec. 5, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec.

2.16, eff. Nov. 12, 1991; Acts 1995, 74th Leg., ch. 995, Sec. 4,

eff. Aug. 31, 1995; Acts 2001, 77th Leg., ch. 1029, Sec. 1, eff.

June 15, 2001; Acts 2001, 77th Leg., ch. 1505, Sec. 5, eff. Sept.

1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

610, Sec. 1, eff. June 19, 2009.

Sec. 312.007. DEFERRAL OF COMMENCEMENT OF ABATEMENT PERIOD. (a)

In this section, "abatement period" means the period during

which all or a portion of the value of real property or tangible

personal property that is the subject of a tax abatement

agreement is exempt from taxation.

(b) Notwithstanding any other provision of this chapter, the

governing body of the taxing unit granting the abatement and the

owner of the property that is the subject of the agreement may

agree to defer the commencement of the abatement period until a

date that is subsequent to the date the agreement is entered

into, except that the duration of an abatement period may not

exceed 10 years.

Added by Acts 2009, 81st Leg., R.S., Ch.

1195, Sec. 2, eff. June 19, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

1225, Sec. 2, eff. June 19, 2009.

SUBCHAPTER B. TAX ABATEMENT IN MUNICIPAL REINVESTMENT ZONE

Sec. 312.201. DESIGNATION OF REINVESTMENT ZONE. (a) The

governing body of a municipality by ordinance may designate as a

reinvestment zone an area, or real or personal property the use

of which is directly related to outdoor advertising, in the

taxing jurisdiction or extraterritorial jurisdiction of the

municipality that the governing body finds satisfies the

requirements of Section 312.202.

(b) The ordinance must describe the boundaries of the zone and

the eligibility of the zone for residential tax abatement or

commercial-industrial tax abatement or tax increment financing as

provided for in Chapter 311.

(c) Area of a reinvestment zone designated for residential tax

abatement or commercial-industrial tax abatement may be included

in an overlapping or coincidental residential or

commercial-industrial zone. In that event, the zone in which the

property is considered to be located for purposes of executing an

agreement under Section 312.204 or 312.211 is determined by the

comprehensive zoning ordinance, if any, of the municipality.

(d) The governing body may not adopt an ordinance designating an

area as a reinvestment zone until the governing body has held a

public hearing on the designation and has found that the

improvements sought are feasible and practical and would be a

benefit to the land to be included in the zone and to the

municipality after the expiration of an agreement entered into

under Section 312.204 or 312.211, as applicable. At the hearing,

interested persons are entitled to speak and present evidence for

or against the designation. Not later than the seventh day before

the date of the hearing, notice of the hearing must be:

(1) published in a newspaper having general circulation in the

municipality; and

(2) delivered in writing to the presiding officer of the

governing body of each taxing unit that includes in its

boundaries real property that is to be included in the proposed

reinvestment zone.

(e) A notice made under Subsection (d)(2) is presumed delivered

when placed in the mail postage paid and properly addressed to

the appropriate presiding officer. A notice properly addressed

and sent by registered or certified mail for which a return

receipt is received by the sender is considered to have been

delivered to the addressee.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.08(a), eff.

Aug. 28, 1989; Acts 1997, 75th Leg., ch. 855, Sec. 10, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1333, Sec. 2, eff. Sept. 1,

1997.

Sec. 312.2011. ENTERPRISE ZONE. Designation of an area as an

enterprise zone under Chapter 2303, Government Code constitutes

designation of the area as a reinvestment zone under this

subchapter without further hearing or other procedural

requirements other than those provided by Chapter 2303,

Government Code.

Added by Acts 1989, 71st Leg., ch. 1106, Sec. 28, eff. Aug. 28,

1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(22),

eff. Sept. 1, 1995.

Sec. 312.202. CRITERIA FOR REINVESTMENT ZONE. (a) To be

designated as a reinvestment zone under this subchapter, an area

must:

(1) substantially arrest or impair the sound growth of the

municipality creating the zone, retard the provision of housing

accommodations, or constitute an economic or social liability and

be a menace to the public health, safety, morals, or welfare in

its present condition and use because of the presence of:

(A) a substantial number of substandard, slum, deteriorated, or

deteriorating structures;

(B) the predominance of defective or inadequate sidewalks or

streets;

(C) faulty size, adequacy, accessibility, or usefulness of lots;

(D) unsanitary or unsafe conditions;

(E) the deterioration of site or other improvements;

(F) tax or special assessment delinquency exceeding the fair

value of the land;

(G) defective or unusual conditions of title;

(H) conditions that endanger life or property by fire or other

cause; or

(I) any combination of these factors;

(2) be predominantly open and, because of obsolete platting,

deterioration of structures or site improvements, or other

factors, substantially impair or arrest the sound growth of the

municipality;

(3) be in a federally assisted new community located in a

home-rule municipality or in an area immediately adjacent to a

federally assisted new community located in a home-rule

municipality;

(4) be located entirely in an area that meets the requirements

for federal assistance under Section 119 of the Housing and

Community Development Act of 1974 (42 U.S.C. Section 5318);

(5) encompass signs, billboards, or other outdoor advertising

structures designated by the governing body of the municipality

for relocation, reconstruction, or removal for the purpose of

enhancing the physical environment of the municipality, which the

legislature declares to be a public purpose; or

(6) be reasonably likely as a result of the designation to

contribute to the retention or expansion of primary employment or

to attract major investment in the zone that would be a benefit

to the property and that would contribute to the economic

development of the municipality.

(b) For purposes of this section, a federally assisted new

community is a federally assisted area:

(1) that has received or will receive assistance in the form of

loan guarantees under Title X of the National Housing Act (12

U.S.C. Section 1749aa et seq.); and

(2) a portion of which has received grants under Section 107 of

the Housing and Community Development Act of 1974 (42 U.S.C.

Section 5307) made pursuant to the authority created by that

section for grants in behalf of new communities assisted under

Title VII of the Housing and Urban Development Act of 1970 or

Title IV of the Housing and Urban Development Act of 1968 or in

behalf of new community projects assisted under Title X of the

National Housing Act (12 U.S.C. Section 1749aa et seq.).

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.09(a), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 1106, Sec. 29, eff. Aug.

28, 1989.

Sec. 312.203. EXPIRATION OF REINVESTMENT ZONE. The designation

of a reinvestment zone for residential or commercial-industrial

tax abatement expires five years after the date of the

designation and may be renewed for periods not to exceed five

years, except that a reinvestment zone that is a state enterprise

zone is designated for the same period as a state enterprise zone

as provided by Chapter 2303, Government Code. The expiration of

the designation does not affect an existing tax abatement

agreement made under this subchapter.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1995, 74th Leg., ch. 985, Sec. 12, eff.

Sept. 1, 1995.

Sec. 312.204. MUNICIPAL TAX ABATEMENT AGREEMENT. (a) The

governing body of a municipality eligible to enter into tax

abatement agreements under Section 312.002 may agree in writing

with the owner of taxable real property that is located in a

reinvestment zone, but that is not in an improvement project

financed by tax increment bonds, to exempt from taxation a

portion of the value of the real property or of tangible personal

property located on the real property, or both, for a period not

to exceed 10 years, on the condition that the owner of the

property make specific improvements or repairs to the property.

The governing body of an eligible municipality may agree in

writing with the owner of a leasehold interest in tax-exempt real

property that is located in a reinvestment zone, but that is not

in an improvement project financed by tax increment bonds, to

exempt a portion of the value of property subject to ad valorem

taxation, including the leasehold interest, improvements, or

tangible personal property located on the real property, for a

period not to exceed 10 years, on the condition that the owner of

the leasehold interest make specific improvements or repairs to

the real property. A tax abatement agreement under this section

is subject to the rights of holders of outstanding bonds of the

municipality. An agreement exempting taxable real property or

leasehold interests or improvements on tax-exempt real property

may provide for the exemption of such taxable interests in each

year covered by the agreement only to the extent its value for

that year exceeds its value for the year in which the agreement

is executed. An agreement exempting tangible personal property

located on taxable or tax-exempt real property may provide for

the exemption of tangible personal property located on the real

property in each year covered by the agreement other than

tangible personal property that was located on the real property

at any time before the period covered by the agreement with the

municipality, including inventory and supplies. In a

municipality that has a comprehensive zoning ordinance, an

improvement, repair, development, or redevelopment taking place

under an agreement under this section must conform to the

comprehensive zoning ordinance.

(b) The agreements made with the owners of property in a

reinvestment zone must contain identical terms for the portion of

the value of the property that is to be exempt and the duration

of the exemption. For purposes of this subsection, if agreements

made with the owners of property in a reinvestment zone before

September 1, 1989, exceed 10 years in duration, agreements made

with owners of property in the zone on or after that date must

have a duration of 10 years.

(c) The property subject to an agreement made under this section

may be located in the extraterritorial jurisdiction of the

municipality. In that event, the agreement applies to taxes of

the municipality if the municipality annexes the property during

the period specified in the agreement.

(d) Except as otherwise provided by this subsection, property

that is in a reinvestment zone and that is owned or leased by a

person who is a member of the governing body of the municipality

or a member of a zoning or planning board or commission of the

municipality is excluded from property tax abatement or tax

increment financing. Property that is subject to a tax abatement

agreement in effect when the person becomes a member of the

governing body or of the zoning or planning board or commission

does not cease to be eligible for property tax abatement under

that agreement because of the person's membership on the

governing body, board, or commission. Property that is subject to

tax increment financing when the person becomes a member of the

governing body or of the zoning or planning board or commission

does not become ineligible for tax increment financing in the

same reinvestment zone because of the person's membership on the

governing body, board, or commission.

(e) The governing body of a municipality eligible to enter into

tax abatement agreements under Section 312.002 may agree in

writing with the owner or lessee of real property that is located

in a reinvestment zone to exempt from taxation for a period not

to exceed 10 years a portion of the value of the real property or

of personal property, or both, located within the zone and owned

or leased by a certificated air carrier, on the condition that

the certificated air carrier make specific real property

improvements or lease for a term of 10 years or more real

property improvements located within the reinvestment zone. An

agreement may provide for the exemption of the real property in

each year covered by the agreement to the extent its value for

that year exceeds its value for the year in which the agreement

is executed. An agreement may provide for the exemption of the

personal property owned or leased by a certificated air carrier

located within the reinvestment zone in each year covered by the

agreement other than specific personal property that was located

within the reinvestment zone at any time before the period

covered by the agreement with the municipality.

(f) The agreements made with owners of property in an enterprise

zone that is also designated as a reinvestment zone are not

required to contain identical terms for the portion of the value

of property that is to be exempt and the duration of the

agreement.

(g) Notwithstanding the other provisions of this chapter, the

governing body of a municipality eligible to enter into tax

abatement agreements under Section 312.002 may agree in writing

with the owner of real property that is located in a reinvestment

zone to exempt from taxation for a period not to exceed five

years a portion of the value of the real property or of tangible

personal property located on the real property, or both, that is

used to provide housing for military personnel employed at a

military facility located in or near the municipality. An

agreement may provide for the exemption of the real property in

each year covered by the agreement only to the extent its value

for that year exceeds its value for the year in which the

agreement is executed. An agreement may provide for the exemption

of tangible personal property located on the real property in

each year covered by the agreement other than tangible personal

property that was located on the real property at any time before

the period covered by the agreement with the municipality and

other than inventory or supplies. The governing body of the

municipality may adopt guidelines and criteria for tax abatement

agreements entered into under this subsection that are different

from the guidelines and criteria that apply to tax abatement

agreements entered into under another provision of this section.

Tax abatement agreements entered into under this subsection are

not required to contain identical terms for the portion of the

value of the property that is to be exempt or for the duration of

the exemption as tax abatement agreements entered into with the

owners of property in the reinvestment zone under another

provision of this section.

(h) The Texas Department of Economic Development or its

successor may recommend that a taxing unit enter into a tax

abatement agreement with a person under this chapter. In

determining whether to enter into a tax abatement agreement under

this section, the governing body of a municipality shall consider

any recommendation made by the Texas Department of Economic

Development or its successor.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.10(a), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 486, Sec. 1, eff. June

14, 1989; Acts 1989, 71st Leg., ch. 1137, Sec. 6, 7, eff. Sept.

1, 1989; Acts 1995, 74th Leg., ch. 985, Sec. 13, eff. Sept. 1,

1995; Acts 2001, 77th Leg., ch. 560, Sec. 1, eff. Sept. 1, 2001;

Acts 2001, 77th Leg., ch. 640, Sec. 1, eff. June 13, 2001; Acts

2001, 77th Leg., ch. 765, Sec. 2, eff. Sept. 1, 2001; Acts 2001,

77th Leg., ch. 1016, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th

Leg., ch. 1258, Sec. 1, eff. June 15, 2001; Acts 2003, 78th Leg.,

ch. 149, Sec. 18, eff. May 27, 2003; Acts 2003, 78th Leg., ch.

978, Sec. 5, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

412, Sec. 16, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

728, Sec. 23.001(82), eff. September 1, 2005.

Sec. 312.2041. NOTICE OF TAX ABATEMENT AGREEMENT TO OTHER TAXING

UNITS. (a) Not later than the seventh day before the date on

which a municipality enters into an agreement under Section

312.204 or 312.211, the governing body of the municipality or a

designated officer or employee of the municipality shall deliver

to the presiding officer of the governing body of each other

taxing unit in which the property to be subject to the agreement

is located a written notice that the municipality intends to

enter into the agreement. The notice must include a copy of the

proposed agreement.

(b) A notice is presumed delivered when placed in the mail

postage paid and properly addressed to the appropriate presiding

officer. A notice properly addressed and sent by registered or

certified mail for which a return receipt is received by the

sender is considered to have been delivered to the addressee.

(c) Failure to deliver the notice does not affect the validity

of the agreement.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 14.11(a), eff. Aug.

28, 1989. Amended by Acts 1989, 71st Leg., ch. 1137, Sec. 8, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 855, Sec. 11, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1333, Sec. 3, eff. Sept. 1,

1997.

Sec. 312.205. SPECIFIC TERMS OF TAX ABATEMENT AGREEMENT. (a)

An agreement made under Section 312.204 or 312.211 must:

(1) list the kind, number, and location of all proposed

improvements of the property;

(2) provide access to and authorize inspection of the property

by municipal employees to ensure that the improvements or repairs

are made according to the specifications and conditions of the

agreement;

(3) limit the uses of the property consistent with the general

purpose of encouraging development or redevelopment of the zone

during the period that property tax exemptions are in effect;

(4) provide for recapturing property tax revenue lost as a

result of the agreement if the owner of the property fails to

make the improvements or repairs as provided by the agreement;

(5) contain each term agreed to by the owner of the property;

(6) require the owner of the property to certify annually to the

governing body of each taxing unit that the owner is in

compliance with each applicable term of the agreement; and

(7) provide that the governing body of the municipality may

cancel or modify the agreement if the property owner fails to

comply with the agreement.

(b) An agreement made under Section 312.204 or 312.211 may

include, at the option of the governing body of the municipality,

provisions for:

(1) improvements or repairs by the municipality to streets,

sidewalks, and utility services or facilities associated with the

property, except that the agreement may not provide for lower

charges or rates than are made for other services or properties

of a similar character;

(2) an economic feasibility study, including a detailed list of

estimated improvement costs, a description of the methods of

financing all estimated costs, and the time when related costs or

monetary obligations are to be incurred;

(3) a map showing existing uses and conditions of real property

in the reinvestment zone;

(4) a map showing proposed improvements and uses in the

reinvestment zone;

(5) proposed changes of zoning ordinances, the master plan, the

map, building codes, and city ordinances; and

(6) the recapture of all or a portion of property tax revenue

lost as a result of the agreement if the owner of the property

fails to create all or a portion of the number of new jobs

provided by the agreement, if the appraised value of the property

subject to the agreement does not attain a value specified in the

agreement, or if the owner fails to meet any other performance

criteria provided by the agreement, and payment of a penalty or

interest, or both, on that recaptured property tax revenue.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1995, 74th Leg., ch. 995, Sec. 3, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 855, Sec. 12, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1333, Sec. 4, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 740, Sec. 1, eff. June 13, 2001.

Sec. 312.206. TAX ABATEMENT BY OTHER TAXING UNITS. (a) If

property taxes on property located in the taxing jurisdiction of

a municipality are abated under an agreement made under Section

312.204 or 312. 211, the governing body of each other taxing unit

eligible to enter into tax abatement agreements under Section

312.002 in which the property is located may execute a written

tax abatement agreement with the owner of the property. The

agreement is not required to contain terms identical to those

contained in the agreement with the municipality. The execution,

duration, and other terms of an agreement made under this section

are governed by the provisions of Sections 312.204, 312.205, and

312.211 applicable to a municipality. If the governing body of

the taxing unit by official action at any time before the

execution of the municipal agreement expresses an intent to be

bound by the terms of the municipal agreement if the municipality

enters into an agreement under Section 312.204 or 312.211 with

the owner relating to the property, the terms of the municipal

agreement regarding the share of the property to be exempt in

each year of the municipal agreement apply to the taxation of the

property by the taxing unit.

(b) If property taxes on property located in the taxing

jurisdiction of a municipality are abated under an agreement made

by the municipality before September 1, 1989, the terms of the

agreement with the municipality regarding the share of the

property that is to be exempt in each year of the agreement apply

to the taxation of the property by every other taxing unit, other

than a county or school district, in which the property is

located. If the agreement was made before September 1, 1987, the

terms regarding the share of the property to be exempt in each

year of the agreement also apply to the taxation of the property

by a county or school district.

(c) If the governing body of a municipality designates a

reinvestment zone that includes property in the extraterritorial

jurisdiction of the municipality, the governing body of a taxing

unit eligible to enter into tax abatement agreements under

Section 312.002 in which the property is located may execute a

written agreement with the owner of the property to exempt from

its property taxes all or part of the value of the property in

the same manner and subject to the same restrictions as provided

by Section 312.204 or 312.211 for a municipality. The taxing unit

may execute an agreement even if the municipality does not

execute an agreement for the property, and the terms of the

agreement are not required to be identical to the terms of a

municipal agreement. However, if the governing body of another

eligible taxing unit has previously executed an agreement to

exempt all or part of the value of the property and that

agreement is still in effect, the terms of the subsequent

agreement relating to the share of the property that is to be

exempt in each year that the existing agreement remains in effect

must be identical to those of the existing agreement.

(d) If property taxes are abated on property in the

extraterritorial jurisdiction of a municipality due to an

agreement with a county or school district made before September

1, 1989, the terms of the agreement with the county or school

district relating to the share of the property that is to be

exempt in each year of the agreement apply to the taxation of the

property by every other taxing unit, other than a municipality,

school district, or county, in which the property is located.

(e) If property taxes on property located in an enterprise zone

are abated under this chapter, the governing body of each taxing

jurisdiction may execute a written agreement with the owner of

the property not later than the 90th day after the date the

municipal or county agreement is executed, whichever is later.

The agreement may, but is not required to, contain terms that are

identical to those contained in the agreement with the

municipality, county, or both, whichever applies, and the only

terms of the agreement that may vary are the portion of the

property that is to be exempt from taxation under the agreement

and the duration of the agreement.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.10(b), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 1137, Sec. 9, eff. Sept.

1, 1989; Acts 1995, 74th Leg., ch. 985, Sec. 14, eff. Sept. 1,

1995; Acts 1997, 75th Leg., ch. 855, Sec. 13, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1333, Sec. 5, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 1039, Sec. 2, eff. Sept. 1, 1999; Acts 2001,

77th Leg., ch. 765, Sec. 1, eff. Sept. 1, 2001.

Sec. 312.207. APPROVAL BY GOVERNING BODY. (a) To be effective,

an agreement made under this subchapter must be approved by the

affirmative vote of a majority of the members of the governing

body of the municipality or other taxing unit at a regularly

scheduled meeting of the governing body.

(b) On approval by the governing body, an agreement may be

executed in the same manner as other contracts made by the

municipality or other taxing unit.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 312.208. MODIFICATION OR TERMINATION OF AGREEMENT. (a) At

any time before the expiration of an agreement made under this

subchapter, the agreement may be modified by the parties to the

agreement to include other provisions that could have been

included in the original agreement or to delete provisions that

were not necessary to the original agreement. The modification

must be made by the same procedure by which the original

agreement was approved and executed. The original agreement may

not be modified to extend beyond 10 years from the date of the

original agreement.

(b) An agreement made under this subchapter may be terminated by

the mutual consent of the parties in the same manner that the

agreement was approved and executed.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 1137, Sec. 10, eff.

Sept. 1, 1989.

Sec. 312.209. APPLICATION OF NONSEVERABILITY PROVISION. Section

2, Article 5, Chapter 221, Acts of the 69th Legislature, Regular

Session, 1985, applies to the provisions of this subchapter that

are derived from amendments to the Property Redevelopment and Tax

Abatement Act made by Chapter 221, Acts of the 69th Legislature,

Regular Session, 1985.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 312.210. AGREEMENT BY TAXING UNITS RELATING TO PROPERTY IN

CERTAIN SCHOOL DISTRICTS. (a) This section applies only to a

tax abatement agreement applicable to property located in a

reinvestment zone with respect to which a municipality, county,

and junior college district have entered into a joint agreement

to offer tax abatements exempting from taxation a specified

portion of the value of the property in the reinvestment zone.

(b) A tax abatement agreement with the owner of real property or

tangible personal property that is located in the reinvestment

zone described by Subsection (a) and in a school district that

has a wealth per student that does not exceed the equalized

wealth level must exempt from taxation:

(1) the portion of the value of the property in the amount

specified in the joint agreement among the municipality, county,

and junior college district; and

(2) an amount equal to 10 percent of the maximum portion of the

value of the property that may under Section 312.204(a) be

otherwise exempted from taxation.

(c) In this section, "wealth per student" and "equalized wealth

level" have the meanings assigned those terms by Section 41.001,

Education Code.

Added by Acts 1995, 74th Leg., ch. 1053, Sec. 1, eff. June 17,

1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 6.84, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 640, Sec. 2, eff. June

13, 2001.

Sec. 312.211. AGREEMENT BY MUNICIPALITY RELATING TO PROPERTY

SUBJECT TO VOLUNTARY CLEANUP AGREEMENT. (a) This section

applies only to:

(1) real property:

(A) that is located in a reinvestment zone;

(B) that is not in an improvement project financed by tax

increment bonds; and

(C) that is the subject of a voluntary cleanup agreement under

Section 361.606, Health and Safety Code; and

(2) tangible personal property located on the real property.

(b) The governing body of a municipality eligible to enter into

a tax abatement agreement under Section 312.002 may agree in

writing with the owner of property described by Subsection (a) to

exempt from taxation a portion of the value of the property for a

period not to exceed four years. The agreement takes effect on

January 1 of the next tax year after the date the owner receives

a certificate of completion for the property under Section

361.609, Health and Safety Code. The agreement may exempt from

taxation:

(1) not more than 100 percent of the value of the property in

the first year covered by the agreement;

(2) not more than 75 percent of the value of the property in the

second year covered by the agreement;

(3) not more than 50 percent of the value of the property in the

third year covered by the agreement; and

(4) not more than 25 percent of the value of the property in the

fourth year covered by the agreement.

(c) A property owner may not receive a tax abatement under this

section for the first tax year covered by the agreement unless

the property owner includes with the application for an exemption

under Section 11.28 filed with the chief appraiser of the

appraisal district in which the property has situs a copy of the

certificate of completion for the property.

(d) A property owner who files a copy of the certificate of

completion for property for the first tax year covered by the

agreement is not required to refile the certificate in a

subsequent tax year to receive a tax abatement under this section

for the property for that tax year.

(e) The chief appraiser shall accept a certificate of completion

filed under Subsection (c) as conclusive evidence of the facts

stated in the certificate.

(f) The governing body of the municipality may cancel or modify

the agreement if:

(1) the use of the land is changed from the use specified in the

certificate of completion; and

(2) the governing body determines that the new use may result in

an increased risk to human health or the environment.

(g) A municipality may enter into a tax abatement agreement

covering property described by Subsection (a) under this section

or under Section 312.204, but not under both sections. Section

312.204 applies to an agreement entered into under this section

except as otherwise provided by this section.

(h) A school district may not enter into a tax abatement

agreement under this section.

Added by Acts 1997, 75th Leg., ch. 855, Sec. 8, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1333, Sec. 6, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 483, Sec. 6, eff. Sept. 1,

2001.

SUBCHAPTER C. TAX ABATEMENT IN COUNTY REINVESTMENT ZONE

Sec. 312.401. DESIGNATION OF REINVESTMENT ZONE. (a) The

commissioners court of a county eligible to do so under Section

312.002 by order may designate as a reinvestment zone an area of

the county that does not include area in the taxing jurisdiction

of a municipality.

(b) The commissioners court may not designate an area as a

reinvestment zone until it holds a public hearing on the

designation and finds that the designation would contribute to

the retention or expansion of primary employment or would attract

major investment in the zone that would be a benefit to the

property to be included in the zone and would contribute to the

economic development of the county. At the hearing, interested

persons are entitled to speak and present evidence for or against

the designation. Notice of the hearing must be given in the same

manner as provided for notice of a hearing to be held by a

municipality under Section 312.201.

(c) The designation of a reinvestment zone under this section

expires five years after the date of the designation and may be

renewed for periods not to exceed five years. The expiration of

the designation does not affect existing agreements made under

this subchapter.

(d) Property may be located both in a reinvestment zone

designated by a county under this subchapter and in a

reinvestment zone designated by a municipality under Subchapter

B.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.12(a), eff.

Aug. 28, 1989.

Sec. 312.4011. ENTERPRISE ZONE. Designation of an area as an

enterprise zone under Chapter 2303, Government Code constitutes

designation of the area as a reinvestment zone under this

subchapter without further hearing or other procedural

requirements other than those provided by Chapter 2303,

Government Code.

Added by Acts 1989, 71st Leg., ch. 1106, Sec. 30, eff. Aug. 28,

1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(22),

eff. Sept. 1, 1995.

Sec. 312.402. COUNTY TAX ABATEMENT AGREEMENT. (a) The

commissioners court may execute a tax abatement agreement with

the owner of taxable real property located in a reinvestment zone

designated under this subchapter or with the owner of tangible

personal property located on real property in a reinvestment zone

to exempt from taxation all or a portion of the value of the real

property, all or a portion of the value of the tangible personal

property located on the real property, or all or a portion of the

value of both.

(a-1) The commissioners court may execute a tax abatement

agreement with the owner of a leasehold interest in tax-exempt

real property located in a reinvestment zone designated under

this subchapter to exempt all or a portion of the value of the

leasehold interest in the real property. The court may execute a

tax abatement agreement with the owner of tangible personal

property or an improvement located on tax-exempt real property

that is located in a designated reinvestment zone to exempt all

or a portion of the value of the tangible personal property or

improvement located on the real property.

(a-2) The execution, duration, and other terms of an agreement

entered into under this section are governed by the provisions of

Sections 312.204, 312.205, and 312.211 applicable to a

municipality. Section 312.2041 applies to an agreement entered

into under this section in the same manner as that section

applies to an agreement entered into under Section 312.204 or

312.211.

(a-3) The commissioners court may execute a tax abatement

agreement with a lessee of taxable real property located in a

reinvestment zone designated under this subchapter to exempt from

taxation all or a portion of the value of the fixtures,

improvements, or other real property owned by the lessee and

located on the property that is subject to the lease, all or a

portion of the value of tangible personal property owned by the

lessee and located on the real property that is the subject of

the lease, or all or a portion of the value of both the fixtures,

improvements, or other real property and the tangible personal

property described by this subsection.

(b) A tax abatement agreement made by a county has the same

effect on the school districts and other taxing units in which

the property subject to the agreement is located as is provided

by Sections 312.206(a) and (b) for an agreement made by a

municipality to abate taxes on property located in the taxing

jurisdiction of the municipality.

(c) If on or after September 1, 1989, property subject to an

agreement with a county under this section is annexed by a

municipality during the existence of the agreement, the terms of

the county agreement regarding the share of the property to be

exempt in each year of the agreement apply to the taxation of the

property by the municipality if before the annexation the

governing body of the municipality by official action expresses

an intent to enter into an agreement with the owner of the

property to abate taxes on the property if it is annexed or to be

bound by the terms of the county agreement after annexation, even

if that official action of the governing body of the municipality

expressing that intent occurs before September 1, 1989.

(d) Except as otherwise provided by this subsection, property

that is located in a reinvestment zone designated by a county

under this subchapter and that is owned or leased by a person who

is a member of the commissioners court may not be subject to a

tax abatement agreement made under this section. Property that is

subject to a tax abatement agreement under this section in effect

when the person becomes a member of the commissioners court does

not cease to be eligible for property tax abatement under that

agreement because of the person's membership on the commissioners

court.

(e) An agreement made under this section by a county or other

taxing unit may be modified or terminated in the same manner and

subject to the same limitations as provided by Section 312.208

for an agreement made under Subchapter B.

(f) The Texas Department of Economic Development or its

successor may recommend that a taxing unit enter into a tax

abatement agreement with a person under this chapter. In

determining whether to enter into a tax abatement agreement under

this section, the commissioners court of a county shall consider

any recommendation made by the Texas Department of Economic

Development or its successor.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.12(b), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 1137, Sec. 11, eff.

Sept. 1, 1989; Acts 1997, 75th Leg., ch. 855, Sec. 14, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1333, Sec. 7, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 640, Sec. 3, eff. June 13, 2001;

Acts 2001, 77th Leg., ch. 1016, Sec. 2, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 978, Sec. 6, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1195, Sec. 3, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1225, Sec. 3, eff. June 19, 2009.

Sec. 312.403. TAX ABATEMENT AGREEMENT FOR NUCLEAR ELECTRIC POWER

GENERATION FACILITY IN COUNTY REINVESTMENT ZONE. (a) In this

section, "nuclear electric power generation" has the meaning

assigned by Section 313.024(e).

(b) An agreement made under this subchapter with the owner of

property that is a nuclear electric power generation facility may

include a provision that defers the effective date of the

agreement to a later date agreed to by the taxing unit and the

owner of the property, but not later than the seventh anniversary

of the date the agreement is made.

(c) If the effective date of an agreement is deferred under

Subsection (b), the agreement may have a term ending not later

than 10 years after the effective date of the agreement,

notwithstanding Sections 312.204 and 312.208.

Added by Acts 2007, 80th Leg., R.S., Ch.

1262, Sec. 1, eff. June 15, 2007.



CHAPTER 313. TEXAS ECONOMIC DEVELOPMENT ACT

TAX CODETITLE 3. LOCAL TAXATIONSUBTITLE B. SPECIAL PROPERTY TAX PROVISIONSCHAPTER 313. TEXAS ECONOMIC DEVELOPMENT ACTSUBCHAPTER A. GENERAL PROVISIONSSec. 313.001. SHORT TITLE. This chapter may be cited as the Texas Economic Development Act.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1, 2002.

Sec. 313.002. FINDINGS. The legislature finds that:(1) many states have enacted aggressive economic development laws designed to attract large employers, create jobs, and strengthen their economies;(2) the State of Texas has slipped in its national ranking each year between 1993 and 2000 in terms of attracting major new manufacturing facilities to this state;(3) a significant portion of the Texas economy continues to be based in the manufacturing industry, and the continued growth and overall health of the manufacturing sector serves the Texas economy well;(4) without a vibrant, strong manufacturing sector, other sectors of the economy, especially the state's service sector, will also suffer adverse consequences; and(5) the current property tax system of this state does not favor capital-intensive businesses such as manufacturers.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1, 2002.

Sec. 313.003. PURPOSES. The purposes of this chapter are to:(1) encourage large-scale capital investments in this state, especially in school districts that have an ad valorem tax base that is less than the statewide average ad valorem tax base of school districts in this state;(2) create new, high-paying jobs in this state;(3) attract to this state new, large-scale businesses that are exploring opportunities to locate in other states or other countries;(4) enable local government officials and economic development professionals to compete with other states by authorizing economic development incentives that meet or exceed incentives being offered to prospective employers by other states and to provide local officials with an effective means to attract large-scale investment;(5) strengthen and improve the overall performance of the economy of this state;(6) expand and enlarge the ad valorem property tax base of this state; and(7) enhance this state's economic development efforts by providing school districts with an effective local economic development option.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1, 2002.

Sec. 313.004. LEGISLATIVE INTENT. It is the intent of the legislature in enacting this chapter that:(1) economic development decisions should occur at the local level and be consistent with identifiable statewide economic development goals;(2) this chapter should not be construed or interpreted to allow:(A) property owners to pool investments to create sufficiently large investments to qualify for an ad valorem tax benefit or financial benefit provided by this chapter;(B) an applicant for an ad valorem tax benefit or financial benefit provided by this chapter to assert that jobs will be eliminated if certain investments are not made if the assertion is not true; or(C) a sole proprietorship, partnership, or limited liability partnership to receive an ad valorem tax benefit or financial benefit provided by this chapter; and(3) in implementing this chapter, school districts should:(A) strictly interpret the criteria and selection guidelines provided by this chapter; and(B) approve only those applications for an ad valorem tax benefit or financial benefit provided by this chapter that:(i) enhance the local community;(ii) improve the local public education system;(iii) create high-paying jobs; and(iv) advance the economic development goals of this state as identified by the Texas Strategic Economic Development Planning Commission.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1, 2002.

Sec. 313.005. DEFINITIONS. Unless this chapter defines a word or phrase used in this chapter, Section 1.04 or any other section of Title 1 or this title that defines the word or phrase or ascribes a meaning to the word or phrase applies to the word or phrase used in this chapter.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1, 2002.

Sec. 313.006. IMPOSITION OF IMPACT FEE. (a) In this section, "impact fee" means a charge or assessment imposed against a qualified property, as defined by Section 313.021, in order to generate revenue for funding or recouping the costs of capital improvements or facility expansions for water, wastewater, or storm water services or for roads necessitated by or attributable to property that receives a limitation on appraised value under this chapter.(b) Notwithstanding any other law, including Chapter 395, Local Government Code, a municipality or county may impose and collect from the owner of a qualified property a reasonable impact fee under this section to pay for the cost of providing improvements associated with or attributable to property that receives a limitation on appraised value under this chapter.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1, 2002.

Sec. 313.007. EXPIRATION. Subchapters B, C, and D expire December 31, 2014.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1, 2002.Amended by: Acts 2007, 80th Leg., R.S., Ch. 864, Sec. 1, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 1186, Sec. 1, eff. June 19, 2009.

Sec. 313.008. REPORT ON COMPLIANCE WITH ENERGY-RELATED AGREEMENTS. (a) Before the beginning of each regular session of the legislature, the comptroller shall submit to the lieutenant governor, the speaker of the house of representatives, and each member of the legislature a report assessing the progress of each agreement entered into under this chapter utilizing data certified by agreement recipients, on each agreement entered into under this chapter involving energy-related projects, including wind generation, ethanol production, liquefied natural gas terminals, low sulfur diesel production, refinery cogeneration, and nuclear energy production. The report must state for each agreement:(1) the number of qualifying jobs each recipient of a limitation on appraised value committed to create;(2) the number of qualifying jobs each recipient created;(3) the median wage of the new jobs each recipient created;(4) the amount of the qualified investment each recipient committed to expend or allocate per project;(5) the amount of the qualified investment each recipient expended or allocated per project;(6) the market value of the qualified property of each recipient as established by the local appraiser;(7) the limitation on appraised value for the qualified property of each recipient;(8) the dollar amount of the ad valorem taxes that would have been imposed on the market value of the qualified property;(9) the dollar amount of the ad valorem taxes imposed on the qualified property;(10) the number of new jobs created by each recipient in each sector of the North American Industry Classification System (NAICS); and(11) of the number of new jobs each recipient created, the number of positions created that provide health benefits for employees.(b) The report may not include information that is made confidential by law.(c) The comptroller may require a recipient to submit, on a form provided by the comptroller, information required to complete the report.

Added by Acts 2007, 80th Leg., R.S., Ch. 939, Sec. 17, eff. September 1, 2007.

Sec. 313.009. REPORT ON COMPLIANCE WITH AGREEMENTS. (a) Before the beginning of each regular session of the legislature, the comptroller shall submit to the lieutenant governor, the speaker of the house of representatives, and each member of the legislature a report assessing the progress of each agreement entered into under this chapter. The report must be based on data certified to the comptroller by each recipient of a limitation on appraised value under this chapter and state for each agreement:(1) the number of qualifying jobs each recipient of a limitation on appraised value committed to create;(2) the number of qualifying jobs each recipient created;(3) the median wage of the new jobs each recipient created;(4) the amount of the qualified investment each recipient committed to expend or allocate per project;(5) the amount of the qualified investment each recipient expended or allocated per project;(6) the market value of the qualified property of each recipient as determined by the applicable chief appraiser;(7) the limitation on appraised value for the qualified property of each recipient;(8) the dollar amount of the taxes that would have been imposed on the market value of the qualified property if the property had not received a limitation on appraised value;(9) the dollar amount of the taxes imposed on the qualified property;(10) the number of new jobs created by each recipient in each sector of the North American Industry Classification System; and(11) of the number of new jobs each recipient created, the number of jobs created that provide health benefits for employees.(b) The report may not include information that is made confidential by law.(c) The comptroller may require a recipient to submit, on a form the comptroller provides, information required to complete the report.

Added by Acts 2007, 80th Leg., R.S., Ch. 1270, Sec. 6, eff. October 1, 2007.Renumbered from Tax Code, Section 313.008 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(88), eff. September 1, 2009.

SUBCHAPTER B. LIMITATION ON APPRAISED VALUE OF CERTAIN PROPERTY USED TO CREATE JOBSFor expiration of this subchapter, see Sec. 313.007Sec. 313.021. DEFINITIONS. In this subchapter:(1) "Qualified investment" means:(A) tangible personal property that is first placed in service in this state during the applicable qualifying time period that begins on or after January 1, 2002, without regard to whether the property is affixed to or incorporated into real property, and that is described as Section 1245 property by Section 1245(a), Internal Revenue Code of 1986;(B) tangible personal property that is first placed in service in this state during the applicable qualifying time period that begins on or after January 1, 2002, without regard to whether the property is affixed to or incorporated into real property, and that is used in connection with the manufacturing, processing, or fabrication in a cleanroom environment of a semiconductor product, without regard to whether the property is actually located in the cleanroom environment, including:(i) integrated systems, fixtures, and piping;(ii) all property necessary or adapted to reduce contamination or to control airflow, temperature, humidity, chemical purity, or other environmental conditions or manufacturing tolerances; and(iii) production equipment and machinery, moveable cleanroom partitions, and cleanroom lighting;(C) tangible personal property that is first placed in service in this state during the applicable qualifying time period that begins on or after January 1, 2002, without regard to whether the property is affixed to or incorporated into real property, and that is used in connection with the operation of a nuclear electric power generation facility, including:(i) property, including pressure vessels, pumps, turbines, generators, and condensers, used to produce nuclear electric power; and(ii) property and systems necessary to control radioactive contamination;(D) tangible personal property that is first placed in service in this state during the applicable qualifying time period that begins on or after January 1, 2002, without regard to whether the property is affixed to or incorporated into real property, and that is used in connection with operating an integrated gasification combined cycle electric generation facility, including:(i) property used to produce electric power by means of a combined combustion turbine and steam turbine application using synthetic gas or another product produced by the gasification of coal or another carbon-based feedstock; or(ii) property used in handling materials to be used as feedstock for gasification or used in the gasification process to produce synthetic gas or another carbon-based feedstock for use in the production of electric power in the manner described by Subparagraph (i);(E) tangible personal property that is first placed in service in this state during the applicable qualifying time period that begins on or after January 1, 2010, without regard to whether the property is affixed to or incorporated into real property, and that is used in connection with operating an advanced clean energy project, as defined by Section 382.003, Health and Safety Code; or(F) a building or a permanent, nonremovable component of a building that is built or constructed during the applicable qualifying time period that begins on or after January 1, 2002, and that houses tangible personal property described by Paragraph (A), (B), (C), (D), or (E).(2) "Qualified property" means:(A) land:(i) that is located in an area designated as a reinvestment zone under Chapter 311 or 312 or as an enterprise zone under Chapter 2303, Government Code;(ii) on which a person proposes to construct a new building or erect or affix a new improvement that does not exist before the date the person applies for a limitation on appraised value under this subchapter;(iii) that is not subject to a tax abatement agreement entered into by a school district under Chapter 312; and(iv) on which, in connection with the new building or new improvement described by Subparagraph (ii), the owner or lessee of, or the holder of another possessory interest in, the land proposes to:(a) make a qualified investment in an amount equal to at least the minimum amount required by Section 313.023; and(b) create at least 25 new jobs;(B) the new building or other new improvement described by Paragraph (A)(ii); and(C) tangible personal property that:(i) is not subject to a tax abatement agreement entered into by a school district under Chapter 312; and(ii) except for new equipment described in Section 151.318(q) or (q-1), is first placed in service in the new building or in or on the new improvement described by Paragraph (A)(ii), or on the land on which that new building or new improvement is located, if the personal property is ancillary and necessary to the business conducted in that new building or in or on that new improvement.(3) "Qualifying job" means a permanent full-time job that:(A) requires at least 1,600 hours of work a year;(B) is not transferred from one area in this state to another area in this state;(C) is not created to replace a previous employee;(D) is covered by a group health benefit plan for which the business offers to pay at least 80 percent of the premiums or other charges assessed for employee-only coverage under the plan, regardless of whether an employee may voluntarily waive the coverage; and(E) pays at least 110 percent of:(i) the county average weekly wage for manufacturing jobs in the county where the job is located; or(ii) the county average weekly wage for all jobs in the county where the job is located, if the property owner creates more than 1,000 jobs in that county.(4) "Qualifying time period" means:(A) the period that begins on the date that a person's application for a limitation on appraised value under this subchapter is approved by the governing body of the school district and ends on December 31 of the second tax year that begins after that date, except as provided by Paragraph (B) or (C) of this subdivision or Section 313.027(h);(B) in connection with a nuclear electric power generation facility, the first seven tax years that begin on or after the third anniversary of the date the school district approves the property owner's application for a limitation on appraised value under this subchapter, unless a shorter time period is agreed to by the governing body of the school district and the property owner; or(C) in connection with an advanced clean energy project, as defined by Section 382.003, Health and Safety Code, the first five tax years that begin on or after the third anniversary of the date the school district approves the property owner's application for a limitation on appraised value under this subchapter, unless a shorter time period is agreed to by the governing body of the school district and the property owner.(5) "County average weekly wage for manufacturing jobs" means:(A) the average weekly wage in a county for manufacturing jobs during the most recent four quarterly periods for which data is available at the time a person submits an application for a limitation on appraised value under this subchapter, as computed by the Texas Workforce Commission; or(B) the average weekly wage for manufacturing jobs in the region designated for the regional planning commission, council of governments, or similar regional planning agency created under Chapter 391, Local Government Code, in which the county is located during the most recent four quarterly periods for which data is available at the time a person submits an application for a limitation on appraised value under this subchapter, as computed by the Texas Workforce Commission.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1, 2002. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 113, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1262, Sec. 2, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 1109, Sec. 6, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1186, Sec. 2, eff. June 19, 2009.

Sec. 313.022. APPLICABILITY; CATEGORIZATION OF SCHOOL DISTRICTS. (a) This subchapter applies to each school district in this state other than a school district to which Subchapter C applies.(b) For purposes of determining the required minimum amount of a qualified investment under Section 313.021(2)(A)(iv)(a), and the minimum amount of a limitation on appraised value under Section 313.027(b), school districts to which this subchapter applies are categorized according to the taxable value of property in the district for the preceding tax year determined under Subchapter M, Chapter 403, Government Code, as follows:

CATEGORY

TAXABLE VALUE OF PROPERTY

I

$10 billion or more

II

$1 billion or more but less than $10 billion

III

$500 million or more but less than $1 billion

IV

$100 million or more but less than $500 million

V

less than $100 million

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1,

2002.

Sec. 313.023. MINIMUM AMOUNTS OF QUALIFIED INVESTMENT. For each

category of school district established by Section 313.022, the

minimum amount of a qualified investment under Section

313.021(2)(A)(iv)(a) is as follows:

CATEGORY

MINIMUM QUALIFIED INVESTMENT

I

$100 million

II

$80 million

III

$60 million

IV

$40 million

V

$20 million

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1,

2002.

Sec. 313.024. ELIGIBLE PROPERTY. (a) This subchapter and

Subchapters C and D apply only to property owned by an entity to

which Chapter 171 applies.

(b) To be eligible for a limitation on appraised value under

this subchapter, the entity must use the property in connection

with:

(1) manufacturing;

(2) research and development;

(3) a clean coal project, as defined by Section 5.001, Water

Code;

(4) an advanced clean energy project, as defined by Section

382.003, Health and Safety Code;

(5) renewable energy electric generation;

(6) electric power generation using integrated gasification

combined cycle technology;

(7) nuclear electric power generation; or

(8) a computer center primarily used in connection with one or

more activities described by Subdivisions (1) through (7)

conducted by the entity.

(c) For purposes of determining an applicant's eligibility for a

limitation under this subchapter:

(1) the land on which a building or component of a building

described by Section 313.021(1)(E) is located is not considered a

qualified investment;

(2) property that is leased under a capitalized lease may be

considered a qualified investment;

(3) property that is leased under an operating lease may not be

considered a qualified investment; and

(4) property that is owned by a person other than the applicant

and that is pooled or proposed to be pooled with property owned

by the applicant may not be included in determining the amount of

the applicant's qualifying investment.

(d) To be eligible for a limitation on appraised value under

this subchapter, at least 80 percent of all the new jobs created

by the property owner must be qualifying jobs as defined by

Section 313.021(3).

(e) In this section:

(1) "Manufacturing" means an establishment primarily engaged in

activities described in sectors 31-33 of the 2007 North American

Industry Classification System.

(2) "Renewable energy electric generation" means an

establishment primarily engaged in activities described in

category 221119 of the 1997 North American Industry

Classification System.

(3) "Integrated gasification combined cycle technology" means

technology used to produce electricity in a combined combustion

turbine and steam turbine application using synthetic gas or

another product produced from the gasification of coal or another

carbon-based feedstock, including related activities such as

materials-handling and gasification of coal or another

carbon-based feedstock.

(4) "Nuclear electric power generation" means activities

described in category 221113 of the 2002 North American Industry

Classification System.

(5) "Research and development" means an establishment primarily

engaged in activities described in category 541710 of the 2002

North American Industry Classification System.

(6) "Computer center" means an establishment primarily engaged

in providing electronic data processing and information storage.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1,

2002.

Amended by:

Acts 2005, 79th Leg., Ch.

1097, Sec. 5, eff. June 18, 2005.

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 16(b), eff. January 1, 2008.

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 16(c), eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1262, Sec. 3, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1262, Sec. 4, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

1262, Sec. 5, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1277, Sec. 10, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

1186, Sec. 3, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1186, Sec. 4, eff. June 19, 2009.

Sec. 313.025. APPLICATION; ACTION ON APPLICATION. (a) The

owner or lessee of, or the holder of another possessory interest

in, any qualified property described by Section 313.021(2)(A),

(B), or (C) may apply to the governing body of the school

district in which the property is located for a limitation on the

appraised value for school district maintenance and operations ad

valorem tax purposes of the person's qualified property. An

application must be made on the form prescribed by the

comptroller and include the information required by the

comptroller, and it must be accompanied by:

(1) the application fee established by the governing body of the

school district;

(2) information sufficient to show that the real and personal

property identified in the application as qualified property

meets the applicable criteria established by Section 313.021(2);

and

(3) information relating to each applicable criterion listed in

Section 313.026.

(a-1) Within seven days of the receipt of each document, the

school district shall submit to the comptroller a copy of the

application and the agreement between the applicant and the

school district. If an economic analysis of the proposed project

is submitted to the school district, the district shall submit a

copy of the analysis to the comptroller. In addition, the school

district shall submit to the comptroller any subsequent revision

of or amendment to any of those documents within seven days of

its receipt. The comptroller shall publish each document

received from the school district under this subsection on the

comptroller's Internet website. If the school district maintains

a generally accessible Internet website, the district shall

provide on its website a link to the location of those documents

posted on the comptroller's website in compliance with this

subsection. This subsection does not require the comptroller to

post information that is confidential under Section 313.028.

(b) The governing body of a school district is not required to

consider an application for a limitation on appraised value that

is filed with the governing body under Subsection (a). If the

governing body of the school district does elect to consider an

application, the governing body shall deliver three copies of the

application to the comptroller and request that the comptroller

provide an economic impact evaluation of the application to the

school district. Except as provided by Subsection (b-1), the

comptroller shall conduct or contract with a third person to

conduct the evaluation, which shall be completed and provided to

the governing body of the school district as soon as practicable.

The governing body shall provide to the comptroller or third

person any requested information. A methodology to allow

comparisons of economic impact for different schedules of the

addition of qualified investment or qualified property may be

developed as part of the economic impact evaluation. The

governing body shall provide a copy of the evaluation to the

applicant on request. The comptroller may charge and collect a

fee sufficient to cover the costs of providing the economic

impact evaluation. The governing body of a school district shall

approve or disapprove an application before the 151st day after

the date the application is filed, unless the economic impact

evaluation has not been received or an extension is agreed to by

the governing body and the applicant.

(b-1) The comptroller shall indicate on one copy of the

application the date the comptroller received the application and

deliver that copy to the Texas Education Agency. The Texas

Education Agency shall determine the effect that the applicant's

proposal will have on the number or size of the school district's

instructional facilities, as required to be included in the

economic impact evaluation by Section 313.026(a)(9), and submit a

written report containing the agency's determination to the

comptroller. The governing body of the school district shall

provide any requested information to the Texas Education Agency.

Not later than the 45th day after the date the application

indicates that the comptroller received the application, the

Texas Education Agency shall make the required determination and

submit the agency's written report to the comptroller. A third

person contracted by the comptroller to conduct an economic

impact evaluation of an application is not required to make a

determination that the Texas Education Agency is required to make

and report to the comptroller under this subsection.

(c) In determining whether to grant an application, the

governing body of the school district is entitled to request and

receive assistance from:

(1) the comptroller;

(2) the Texas Department of Economic Development;

(3) the Texas Workforce Investment Council; and

(4) the Texas Workforce Commission.

(d) Before the 91st day after the date the comptroller receives

the copy of the application, the comptroller shall submit a

recommendation to the governing body of the school district as to

whether the application should be approved or disapproved.

(d-1) The governing body of a school district may approve an

application that the comptroller has recommended should be

disapproved only if:

(1) the governing body holds a public hearing the sole purpose

of which is to consider the application and the comptroller's

recommendation; and

(2) at a subsequent meeting of the governing body held after the

date of the public hearing, at least two-thirds of the members of

the governing body vote to approve the application.

(e) Before approving or disapproving an application under this

subchapter that the governing body elects to consider, the

governing body of the school district must make a written finding

as to each criterion listed in Section 313.026. The governing

body shall deliver a copy of those findings to the applicant.

(f) The governing body may approve an application only if the

governing body finds that the information in the application is

true and correct, finds that the applicant is eligible for the

limitation on the appraised value of the person's qualified

property, and determines that granting the application is in the

best interest of the school district and this state.

(f-1) Notwithstanding any other provision of this chapter to the

contrary, including Section 313.003(2) or 313.004(3)(A) or

(B)(iii), the governing body of a school district may waive the

new jobs creation requirement in Section 313.021(2)(A)(iv)(b) or

313.051(b) and approve an application if the governing body makes

a finding that the jobs creation requirement exceeds the industry

standard for the number of employees reasonably necessary for the

operation of the facility of the property owner that is described

in the application.

(g) The Texas Department of Economic Development or its

successor may recommend that a school district grant a person a

limitation on appraised value under this chapter. In determining

whether to grant an application, the governing body of the school

district shall consider any recommendation made by the Texas

Department of Economic Development or its successor.

(h) After receiving a copy of the application, the comptroller

shall determine whether the property meets the requirements of

Section 313.024 for eligibility for a limitation on appraised

value under this subchapter. The comptroller shall notify the

governing body of the school district of the comptroller's

determination and provide the applicant an opportunity for a

hearing before the determination becomes final. A hearing under

this subsection is a contested case hearing and shall be

conducted by the State Office of Administrative Hearings in the

manner provided by Section 2003.101, Government Code. The

applicant has the burden of proof on each issue in the hearing.

The applicant may seek judicial review of the comptroller's

determination in a Travis County district court under the

substantial evidence rule as provided by Subchapter G, Chapter

2001, Government Code.

(i) If the comptroller's determination under Subsection (h) that

the property does not meet the requirements of Section 313.024

for eligibility for a limitation on appraised value under this

subchapter becomes final, the comptroller is not required to

provide an economic impact evaluation of the application or to

submit a recommendation to the school district as to whether the

application should be approved or disapproved, and the governing

body of the school district may not grant the application.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1,

2002. Amended by Acts 2003, 78th Leg., ch. 818, Sec. 6.11, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 978, Sec. 7, eff. Sept.

1, 2003.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 16(d), eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

864, Sec. 2, eff. December 31, 2007.

Acts 2007, 80th Leg., R.S., Ch.

864, Sec. 3, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1186, Sec. 5, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1186, Sec. 5, eff. January 1, 2010.

Sec. 313.026. ECONOMIC IMPACT EVALUATION. (a) The economic

impact evaluation of the application must include the following:

(1) the recommendations of the comptroller;

(2) the name of the school district;

(3) the name of the applicant;

(4) the general nature of the applicant's investment;

(5) the relationship between the applicant's industry and the

types of qualifying jobs to be created by the applicant to the

long-term economic growth plans of this state as described in the

strategic plan for economic development submitted by the Texas

Strategic Economic Development Planning Commission under Section

481.033, Government Code, as that section existed before February

1, 1999;

(6) the relative level of the applicant's investment per

qualifying job to be created by the applicant;

(7) the number of qualifying jobs to be created by the

applicant;

(8) the wages, salaries, and benefits to be offered by the

applicant to qualifying job holders;

(9) the ability of the applicant to locate or relocate in

another state or another region of this state;

(10) the impact the project will have on this state and

individual local units of government, including:

(A) tax and other revenue gains, direct or indirect, that would

be realized during the qualifying time period, the limitation

period, and a period of time after the limitation period

considered appropriate by the comptroller; and

(B) economic effects of the project, including the impact on

jobs and income, during the qualifying time period, the

limitation period, and a period of time after the limitation

period considered appropriate by the comptroller;

(11) the economic condition of the region of the state at the

time the person's application is being considered;

(12) the number of new facilities built or expanded in the

region during the two years preceding the date of the application

that were eligible to apply for a limitation on appraised value

under this subchapter;

(13) the effect of the applicant's proposal, if approved, on the

number or size of the school district's instructional facilities,

as defined by Section 46.001, Education Code;

(14) the projected market value of the qualified property of the

applicant as determined by the comptroller;

(15) the proposed limitation on appraised value for the

qualified property of the applicant;

(16) the projected dollar amount of the taxes that would be

imposed on the qualified property, for each year of the

agreement, if the property does not receive a limitation on

appraised value with assumptions of the projected appreciation or

depreciation of the investment and projected tax rates clearly

stated;

(17) the projected dollar amount of the taxes that would be

imposed on the qualified property, for each tax year of the

agreement, if the property receives a limitation on appraised

value with assumptions of the projected appreciation or

depreciation of the investment clearly stated;

(18) the projected effect on the Foundation School Program of

payments to the district for each year of the agreement;

(19) the projected future tax credits if the applicant also

applies for school tax credits under Section 313.103; and

(20) the total amount of taxes projected to be lost or gained by

the district over the life of the agreement computed by

subtracting the projected taxes stated in Subdivision (17) from

the projected taxes stated in Subdivision (16).

(b) The comptroller's recommendations shall be based on the

criteria listed in Subsections (a)(5)-(20) and on any other

information available to the comptroller, including information

provided by the governing body of the school district under

Section 313.025(b).

(c) Subsection (b) does not apply to the comptroller's

recommendations made before December 31, 2007. This subsection

expires December 31, 2008.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1,

2002.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

864, Sec. 4, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1186, Sec. 6, eff. June 19, 2009.

Sec. 313.0265. DISCLOSURE OF APPRAISED VALUE LIMITATION

INFORMATION. (a) The comptroller shall post on the

comptroller's Internet website each document or item of

information the comptroller designates as substantive before the

15th day after the date the document or item of information was

received or created. Each document or item of information must

continue to be posted until the appraised value limitation

expires.

(b) The comptroller shall designate the following as

substantive:

(1) each application requesting a limitation on appraised value;

(2) the economic impact evaluation made in connection with the

application; and

(3) each application requesting school tax credits under Section

313.103.

(c) If a school district maintains a generally accessible

Internet website, the district shall maintain a link on its

Internet website to the area of the comptroller's Internet

website where information on each of the district's agreements to

limit appraised value is maintained.

Added by Acts 2009, 81st Leg., R.S., Ch.

1186, Sec. 7, eff. January 1, 2010.

Sec. 313.027. LIMITATION ON APPRAISED VALUE; AGREEMENT. (a) If

the person's application is approved by the governing body of the

school district, for each of the first eight tax years that begin

after the applicable qualifying time period, the appraised value

for school district maintenance and operations ad valorem tax

purposes of the person's qualified property as described in the

agreement between the person and the district entered into under

this section in the school district may not exceed the lesser of:

(1) the market value of the property; or

(2) subject to Subsection (b), the amount agreed to by the

governing body of the school district.

(b) The amount agreed to by the governing body of a school

district under Subsection (a)(2) must be an amount in accordance

with the following, according to the category established by

Section 313.022 to which the school district belongs:

CATEGORY

MINIMUM AMOUNT OF LIMITATION

I

$100 million

II

$80 million

III

$60 million

IV

$40 million

V

$20 million

(c) The limitation amounts listed in Subsection (b) are minimum

amounts. A school district, regardless of category, may agree to

a greater amount than those amounts.

(d) The governing body of the school district and the property

owner shall enter into a written agreement for the implementation

of the limitation on appraised value under this subchapter on the

owner's qualified property.

(e) The agreement must describe with specificity the qualified

investment that the person will make on or in connection with the

person's qualified property that is subject to the limitation on

appraised value under this subchapter. Other property of the

person that is not specifically described in the agreement is not

subject to the limitation unless the governing body of the school

district, by official action, provides that the other property is

subject to the limitation.

(f) In addition, the agreement:

(1) must incorporate each relevant provision of this subchapter

and, to the extent necessary, include provisions for the

protection of future school district revenues through the

adjustment of the minimum valuations, the payment of revenue

offsets, and other mechanisms agreed to by the property owner and

the school district;

(2) may provide that the property owner will protect the school

district in the event the district incurs extraordinary

education-related expenses related to the project that are not

directly funded in state aid formulas, including expenses for the

purchase of portable classrooms and the hiring of additional

personnel to accommodate a temporary increase in student

enrollment attributable to the project;

(3) must require the property owner to maintain a viable

presence in the school district for at least three years after

the date the limitation on appraised value of the owner's

property expires;

(4) must provide for the termination of the agreement, the

recapture of ad valorem tax revenue lost as a result of the

agreement if the owner of the property fails to comply with the

terms of the agreement, and payment of a penalty or interest, or

both, on that recaptured ad valorem tax revenue;

(5) may specify any conditions the occurrence of which will

require the district and the property owner to renegotiate all or

any part of the agreement; and

(6) must specify the ad valorem tax years covered by the

agreement.

(g) When appraising a person's qualified property subject to a

limitation on appraised value under this section, the chief

appraiser shall determine the market value of the property and

include both the market value and the appropriate value under

Subsection (a) in the appraisal records.

(h) The agreement between the governing body of the school

district and the applicant may provide for a deferral of the date

on which the qualifying time period for the project is to

commence or, subsequent to the date the agreement is entered

into, be amended to provide for such a deferral. This subsection

may not be construed to permit a qualifying time period that has

commenced to continue for more than the number of years

applicable to the project under Section 313.021(4).

(i) A person and the school district may not enter into an

agreement under which the person agrees to provide supplemental

payments to a school district in an amount that exceeds an amount

equal to $100 per student per year in average daily attendance,

as defined by Section 42.005, Education Code, or for a period

that exceeds the period beginning with the period described by

Section 313.021(4) and ending with the period described by

Section 313.104(2)(B) of this code. This limit does not apply to

amounts described by Subsection (f)(1) or (2) of this section.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1,

2002.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1186, Sec. 8, eff. June 19, 2009.

Sec. 313.0275. RECAPTURE OF AD VALOREM TAX REVENUE LOST. (a)

Notwithstanding any other provision of this chapter to the

contrary, a person with whom a school district enters into an

agreement under this subchapter must make the minimum amount of

qualified investment during the qualifying time period and create

the required number of qualifying jobs during each year of the

agreement.

(b) If in any tax year a property owner fails to comply with

Subsection (a), the property owner is liable to this state for a

penalty equal to the amount computed by subtracting from the

market value of the property for that tax year the value of the

property as limited by the agreement and multiplying the

difference by the maintenance and operations tax rate of the

school district for that tax year.

(c) A penalty imposed under Subsection (b) becomes delinquent if

not paid on or before February 1 of the following tax year.

Section 33.01 applies to the delinquent penalty in the manner

that section applies to delinquent taxes.

Added by Acts 2009, 81st Leg., R.S., Ch.

1186, Sec. 9, eff. June 19, 2009.

Sec. 313.028. CERTAIN BUSINESS INFORMATION CONFIDENTIAL.

Information provided to a school district in connection with an

application for a limitation on appraised value under this

subchapter that describes the specific processes or business

activities to be conducted or the specific tangible personal

property to be located on real property covered by the

application shall be segregated in the application from other

information in the application and is confidential and not

subject to public disclosure unless the governing body of the

school district approves the application. Other information in

the custody of a school district or the comptroller in connection

with the application, including information related to the

economic impact of a project or the essential elements of

eligibility under this chapter, such as the nature and amount of

the projected investment, employment, wages, and benefits, may

not be considered confidential business information if the

governing body of the school district agrees to consider the

application. Information in the custody of a school district or

the comptroller if the governing body approves the application is

not confidential under this section.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1,

2002.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1186, Sec. 10, eff. June 19, 2009.

Sec. 313.030. PROPERTY NOT ELIGIBLE FOR TAX ABATEMENT. Property

subject to a limitation on appraised value in a tax year under

this subchapter is not eligible for tax abatement by a school

district under Chapter 312 in that tax year.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1,

2002.

Sec. 313.031. RULES AND FORMS; FEES. (a) The comptroller

shall:

(1) adopt rules and forms necessary for the implementation and

administration of this chapter, including rules for determining

whether a property owner's property qualifies as a qualified

investment under Section 313.021(1); and

(2) provide without charge one copy of the rules and forms to

any school district and to any person who states that the person

intends to apply for a limitation on appraised value under this

subchapter or a tax credit under Subchapter D.

(b) The governing body of a school district by official action

shall establish reasonable nonrefundable application fees to be

paid by property owners who apply to the district for a

limitation on the appraised value of the person's property under

this subchapter. The amount of an application fee must be

reasonable and may not exceed the estimated cost to the district

of processing and acting on an application, including the cost of

the economic impact evaluation required by Sections 313.025 and

313.026.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1,

2002.

Sec. 313.032. REPORT ON COMPLIANCE WITH AGREEMENTS. (a) Before

the beginning of each regular session of the legislature, the

comptroller shall submit to the lieutenant governor, the speaker

of the house of representatives, and each other member of the

legislature a report assessing the progress of each agreement

made under this chapter. The report must be based on data

certified to the comptroller by each recipient of a limitation on

appraised value under this subchapter and state for each

agreement:

(1) the number of qualifying jobs each recipient of a limitation

on appraised value committed to create;

(2) the number of qualifying jobs each recipient created;

(3) the median wage of the new jobs each recipient created;

(4) the amount of the qualified investment each recipient

committed to spend or allocate for each project;

(5) the amount of the qualified investment each recipient spent

or allocated for each project;

(6) the market value of the qualified property of each recipient

as determined by the applicable chief appraiser;

(7) the limitation on appraised value for the qualified property

of each recipient;

(8) the dollar amount of the taxes that would have been imposed

on the qualified property if the property had not received a

limitation on appraised value;

(9) the dollar amount of the taxes imposed on the qualified

property;

(10) the number of new jobs created by each recipient in each

sector of the North American Industry Classification System; and

(11) of the number of new jobs each recipient created, the

number of jobs created that provide health benefits for

employees.

(b) The report may not include information that is confidential

by law.

(c) The comptroller may require a recipient to submit, on a form

the comptroller provides, information required to complete the

report.

Added by Acts 2007, 80th Leg., R.S., Ch.

1262, Sec. 6, eff. June 15, 2007.

SUBCHAPTER C. LIMITATION ON APPRAISED VALUE OF PROPERTY IN

CERTAIN RURAL SCHOOL DISTRICTS

For expiration of this subchapter, see Sec. 313.007

Sec. 313.051. APPLICABILITY. (a) This subchapter applies only

to a school district that has territory in:

(1) an area that qualified as a strategic investment area under

Subchapter O, Chapter 171, immediately before that subchapter

expired; or

(2) a county:

(A) that has a population of less than 50,000; and

(B) in which, from 1990 to 2000, according to the federal

decennial census, the population:

(i) remained the same;

(ii) decreased; or

(iii) increased, but at a rate of not more than three percent

per annum.

(a-1) Notwithstanding Subsection (a), if on January 1, 2002,

this subchapter applied to a school district in whose territory

is located a federal nuclear facility, this subchapter continues

to apply to the school district regardless of whether the school

district ceased or ceases to be described by Subsection (a) after

that date.

(b) The governing body of a school district to which this

subchapter applies may enter into an agreement in the same manner

as a school district to which Subchapter B applies may do so

under Subchapter B, subject to Sections 313.052-313.054. Except

as otherwise provided by this subchapter, the provisions of

Subchapter B apply to a school district to which this subchapter

applies. For purposes of this subchapter, a property owner is

required to create only at least 10 new jobs on the owner's

qualified property. At least 80 percent of all the new jobs

created must be qualifying jobs as defined by Section 313.021(3),

except that, for a school district described by Subsection

(a)(2), each qualifying job must pay at least 110 percent of the

average weekly wage for manufacturing jobs in the region

designated for the regional planning commission, council of

governments, or similar regional planning agency created under

Chapter 391, Local Government Code, in which the district is

located.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1,

2002.

Amended by:

Acts 2006, 79th Leg., 3rd C.S., Ch.

1, Sec. 16(e), eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

1186, Sec. 11, eff. June 19, 2009.

Sec. 313.052. CATEGORIZATION OF SCHOOL DISTRICTS. For purposes

of determining the required minimum amount of a qualified

investment under Section 313.021(2)(A)(iv)(a) and the minimum

amount of a limitation on appraised value under this subchapter,

school districts to which this subchapter applies are categorized

according to the taxable value of industrial property in the

district for the preceding tax year determined under Subchapter

M, Chapter 403, Government Code, as follows:

CATEGORY

TAXABLE VALUE OF INDUSTRIAL PROPERTY

I

$200 million or more

II

$90 million or more but less than $200 million

III

$1 million or more but less than $90 million

IV

$100,000 or more but less than $1 million

V

less than $100,000

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1,

2002.

Sec. 313.053. MINIMUM AMOUNTS OF QUALIFIED INVESTMENT. For each

category of school district established by Section 313.052, the

minimum amount of a qualified investment under Section

313.021(2)(A)(iv)(a) is as follows:

CATEGORY

MINIMUM QUALIFIED INVESTMENT

I

$30 million

II

$20 million

III

$10 million

IV

$5 million

V

$1 million

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1,

2002.

Sec. 313.054. LIMITATION ON APPRAISED VALUE. (a) For a school

district to which this subchapter applies, the amount agreed to

by the governing body of the district under Section 313.027(a)(2)

must be an amount in accordance with the following, according to

the category established by Section 313.052 to which the school

district belongs:

CATEGORY

MINIMUM AMOUNT OF LIMITATION

I

$30 million

II

$20 million

III

$10 million

IV

$5 million

V

$1 million

(b) The limitation amounts listed in Subsection (a) are minimum

amounts. A school district, regardless of category, may agree to

a greater amount than those amounts.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1,

2002.

SUBCHAPTER D. SCHOOL TAX CREDITS

For expiration of this subchapter, see Sec. 313.007

Sec. 313.101. DEFINITION. In this subchapter, "qualifying time

period" has the meaning assigned by Section 313.021.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1,

2002.

Sec. 313.102. ELIGIBILITY FOR TAX CREDIT; AMOUNT OF CREDIT. (a)

In addition to the limitation on the appraised value of the

person's qualified property under Subchapter B or C, a person is

entitled to a tax credit from the school district that approved

the limitation in an amount equal to the amount of ad valorem

taxes paid to that school district that were imposed on the

portion of the appraised value of the qualified property that

exceeds the amount of the limitation agreed to by the governing

body of the school district under Section 313.027(a)(2) in each

year in the applicable qualifying time period.

(b) If the person relocates the person's business outside the

school district, the person is not entitled to the credit in or

after the year in which the relocation occurs.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1,

2002.

Sec. 313.103. APPLICATION. (a) An application for a tax credit

under this subchapter must be made to the governing body of the

school district to which the ad valorem taxes were paid. The

application must be:

(1) made on the form prescribed for that purpose by the

comptroller and verified by the applicant; and

(2) accompanied by:

(A) a tax receipt from the collector of taxes for the school

district showing full payment of school district ad valorem taxes

on the qualified property for the applicable qualifying time

period; and

(B) any other document or information that the comptroller or

the governing body considers necessary for a determination of the

applicant's eligibility for the credit or the amount of the

credit.

(b) An application for a tax credit under this subchapter or any

information provided by the school district to the Texas

Education Agency under Section 42.2515, Education Code, is not

confidential.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1,

2002.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1186, Sec. 12, eff. June 19, 2009.

Sec. 313.104. ACTION ON APPLICATION; GRANT OF CREDIT. Before

granting the application for a tax credit, the governing body of

the school district shall:

(1) determine the person's eligibility for a tax credit under

this subchapter; and

(2) if the person's application is approved, by order or

resolution direct the collector of taxes for the school district:

(A) in the second and subsequent six tax years that begin after

the date the application is approved, to credit against the taxes

imposed on the qualified property by the district in that year an

amount equal to one-seventh of the total amount of tax credit to

which the person is entitled under Section 313.102, except that

the amount of a credit granted in any of those tax years may not

exceed 50 percent of the total amount of ad valorem school taxes

imposed on the qualified property by the school district in that

tax year; and

(B) in the first three tax years that begin on or after the date

the person's eligibility for the limitation under Subchapter B or

C expires, to credit against the taxes imposed on the qualified

property by the district an amount equal to the portion of the

total amount of tax credit to which the person is entitled under

Section 313.102 that was not credited against the person's taxes

under Paragraph (A) in a tax year covered by Paragraph (A),

except that the amount of a tax credit granted under this

paragraph in any tax year may not exceed the total amount of ad

valorem school taxes imposed on the qualified property by the

school district in that tax year.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1,

2002.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

864, Sec. 5, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1186, Sec. 12, eff. June 19, 2009.

Sec. 313.105. REMEDY FOR ERRONEOUS CREDIT. (a) If the

comptroller and the governing body of a school district determine

that a person who received a tax credit under this subchapter for

any reason was not entitled to the credit received or was

entitled to a lesser amount of credit than the amount of the

credit received, an additional tax is imposed on the qualified

property equal to the full credit or the amount of the credit to

which the person was not entitled, as applicable, plus interest

at an annual rate of seven percent calculated from the date the

credit was issued.

(b) A tax lien attaches to the qualified property in favor of

the school district to secure payment by the person of the

additional tax and interest imposed by this section and any

penalties incurred. A person delinquent in the payment of an

additional tax under this section may not submit a subsequent

application or receive a tax credit under this subchapter in a

subsequent year.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1,

2002.

SUBCHAPTER E. AVAILABILITY OF TAX CREDIT AFTER PROGRAM EXPIRES

Sec. 313.171. SAVING PROVISIONS. (a) A limitation on appraised

value approved under Subchapter B or C before the expiration of

that subchapter continues in effect according to that subchapter

as that subchapter existed immediately before its expiration, and

that law is continued in effect for purposes of the limitation on

appraised value.

(b) The expiration of Subchapter D does not affect a property

owner's entitlement to a tax credit granted under Subchapter D if

the property owner qualified for the tax credit before the

expiration of Subchapter D.

Added by Acts 2001, 77th Leg., ch. 1505, Sec. 1, eff. Jan. 1,

2002.



CHAPTER 320. MISCELLANEOUS PROVISIONS

TAX CODE

TITLE 3. LOCAL TAXATION

SUBTITLE B. SPECIAL PROPERTY TAX PROVISIONS

CHAPTER 320. MISCELLANEOUS PROVISIONS

Sec. 320.001. SAVING PROVISION AFTER EXPIRATION OF CHAPTER 312.

The expiration of Chapter 312 under Section 312.006 does not

affect the validity of a reinvestment zone designated or a tax

abatement agreement executed before the expiration of Chapter

312. A reinvestment zone designated or a tax abatement agreement

executed before the expiration of Chapter 312 under Section

312.006 is governed by the applicable law in effect immediately

before the expiration of Chapter 312, except that the designation

of an existing reinvestment zone may not be renewed after the

expiration of Chapter 312. A tax abatement agreement in effect

when Chapter 312 expires may be extended as provided by the law

in effect immediately before the expiration of Chapter 312. A tax

abatement agreement executed after the expiration of Chapter 312

may not be extended.

Added by Acts 1989, 71st Leg., ch. 1137, Sec. 14, eff. Sept. 1,

1989.



CHAPTER 321. MUNICIPAL SALES AND USE TAX ACT

TAX CODE

TITLE 3. LOCAL TAXATION

SUBTITLE C. LOCAL SALES AND USE TAXES

CHAPTER 321. MUNICIPAL SALES AND USE TAX ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 321.001. SHORT TITLE. This chapter may be cited as the

Municipal Sales and Use Tax Act.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.002. DEFINITIONS. (a) In this chapter:

(1) "Additional municipal sales and use tax" means only the

additional tax authorized by Section 321.101(b).

(2) "Municipality" includes any incorporated city, town, or

village.

(3) "Place of business of the retailer" means an established

outlet, office, or location operated by the retailer or the

retailer's agent or employee for the purpose of receiving orders

for taxable items and includes any location at which three or

more orders are received by the retailer during a calendar year.

A warehouse, storage yard, or manufacturing plant is not a "place

of business of the retailer" unless at least three orders are

received by the retailer during the calendar year at the

warehouse, storage yard, or manufacturing plant. An outlet,

office, facility, or location that contracts with a retail or

commercial business engaged in activities to which this chapter

applies to process for that business invoices or bills of lading

onto which sales tax is added is not a "place of business of the

retailer" if the comptroller determines that the outlet, office,

facility, or location functions or exists to avoid the tax

imposed by this chapter or to rebate a portion of the tax imposed

by this chapter to the contracting business. Notwithstanding any

other provision of this subdivision, a kiosk is not a "place of

business of the retailer." In this subdivision, "kiosk" means a

small stand-alone area or structure that:

(A) is used solely to display merchandise or to submit orders

for taxable items from a data entry device, or both;

(B) is located entirely within a location that is a place of

business of another retailer, such as a department store or

shopping mall; and

(C) at which taxable items are not available for immediate

delivery to a customer.

(b) Words used in this chapter and defined by Chapter 151 have

the meanings assigned by Chapter 151.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 2003, 78th Leg., ch. 1155, Sec. 1, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1360, Sec. 4, eff. September 1, 2009.

Sec. 321.003. OTHER PORTIONS OF TAX APPLICABLE. Subtitles A and

B, Title 2, and Chapters 142 and 151 apply to the taxes and to

the administration and enforcement of the taxes imposed by this

chapter in the same manner that those laws apply to state taxes,

unless modified by this chapter.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.13, eff.

Aug. 28, 1989; Acts 2003, 78th Leg., ch. 1310, Sec. 114, eff.

Oct. 1, 2003.

Sec. 321.004. REFERENCES TO SALES OR USE TAX. A reference to a

sales tax or a use tax imposed or authorized by this chapter is a

reference to both the taxes imposed under Sections 321.101(a) and

(b) unless otherwise provided.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

SUBCHAPTER B. IMPOSITION OF SALES AND USE TAXES BY MUNICIPALITIES

Sec. 321.101. TAX AUTHORIZED. (a) A municipality may adopt or

repeal a sales and use tax authorized by this chapter, other than

the additional municipal sales and use tax, at an election in

which a majority of the qualified voters of the municipality

approve the adoption or repeal of the tax.

(b) A municipality that is not disqualified may, by a majority

vote of the qualified voters of the municipality voting at an

election held for that purpose, adopt an additional sales and use

tax for the benefit of the municipality in accordance with this

chapter. A municipality is disqualified from adopting the

additional sales and use tax if the municipality:

(1) is included within the boundaries of a rapid transit

authority created under Chapter 451, Transportation Code;

(2) is included within the boundaries of a regional

transportation authority created under Chapter 452,

Transportation Code, by a principal municipality having a

population of less than 800,000, unless the municipality has a

population of 400,000 or more and is located in more than one

county;

(3) is wholly or partly located in a county that contains

territory within the boundaries of a regional transportation

authority created under Chapter 452, Transportation Code, by a

principal municipality having a population in excess of 800,000,

unless:

(A) the municipality is a contiguous municipality; or

(B) the municipality is not included within the boundaries of

the authority and is located wholly or partly in a county in

which fewer than 250 persons are residents of both the county and

the authority according to the most recent federal census; or

(C) the municipality is not and on January 1, 1993, was not

included within the boundaries of the authority; or

(4) imposes a tax authorized by Chapter 453, Transportation

Code.

(c) For the purposes of Subsection (b), "principal municipality

" and "contiguous municipality " have the meanings assigned by

Section 452.001, Transportation Code.

(d) In any municipality in which an additional sales and use tax

has been imposed, in the same manner and by the same procedure

the municipality by majority vote of the qualified voters of the

municipality voting at an election held for that purpose may

reduce, increase, or abolish the additional sales and use tax.

(e) An authority created under Chapter 451 or 452,

Transportation Code, is prohibited from imposing the tax provided

for by those chapters if within the boundaries of the authority

there is a municipality that has adopted the additional sales and

use tax provided for by this section.

(f) A municipality may not adopt or increase a sales and use tax

or an additional sales and use tax under this section if as a

result of the adoption or increase of the tax the combined rate

of all sales and use taxes imposed by the municipality and other

political subdivisions of this state having territory in the

municipality would exceed two percent at any location in the

municipality.

(g) For the purposes of Subsection (f), "territory" in a

municipality having a population of 5,000 or less and bordering

on the Gulf of Mexico does not include any area covered by water

and in which no person has a place of business to which a sales

tax permit issued under Subchapter F of Chapter 151 applies.

(h) Expired.

(i) A municipality for which the adoption or increase of a sales

and use tax approved by the voters in an election held after May

1, 1995, and before December 31, 1995, is invalid because the

election combined into a single proposition proposal for adopting

an economic development sales and use tax under Chapter 505,

Local Government Code, and an additional sales and use tax under

Subsection (b) may adopt or increase the sales and use tax

previously approved by the voters by ordinance or resolution of

the governing body of the municipality. If the governing body of

the municipality adopts or increases the sales and use tax under

this subsection, the municipal secretary shall send to the

comptroller by certified or registered mail a certified copy of

the ordinance or resolution. The tax takes effect on the first

day of the month following the expiration of the calendar quarter

occurring after the date on which the comptroller receives the

ordinance or resolution.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 54, Sec. 1,

eff. Oct. 20, 1987; Acts 1989, 71st Leg., ch. 2, Sec. 14.14(a),

eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 489, Sec. 1, eff.

Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 184, Sec. 2, eff. May

24, 1991; Acts 1991, 72nd Leg., ch. 223, Sec. 1, eff. May 29,

1991; Acts 1993, 73rd Leg., ch. 320, Sec. 1, eff. May 28, 1993;

Acts 1993, 73rd Leg., ch. 1031, Sec. 25, eff. Sept. 1, 1993; Acts

1997, 75th Leg., ch. 65, Sec. 1, eff. May 9, 1997; Acts 1997,

75th Leg., ch. 165, Sec. 30.264, eff. Sept. 1, 1997; Acts 1997,

75th Leg., ch. 705, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.73, eff. April 1, 2009.

Sec. 321.102. EFFECTIVE DATES: NEW TAX, TAX REPEAL, BOUNDARY

CHANGE. (a) A tax imposed under this chapter or the repeal of a

tax abolished under this chapter takes effect on the first day of

the first calendar quarter occurring after the expiration of the

first complete calendar quarter occurring after the date on which

the comptroller receives a notice of the action as required by

Section 321.405(b). This subsection does not apply to the

additional municipal sales and use tax.

(b) The additional municipal sales and use tax takes effect or

is increased, reduced, or repealed in the municipality on the

October 1st after the expiration of the first complete calendar

quarter after the date on which the comptroller receives notice

from the municipality of the adoption, increase, reduction, or

repeal of the additional municipal sales and use tax.

(c) If a municipality in which the tax imposed under this

chapter is in effect changes its boundaries, the municipal

secretary shall send by United States registered or certified

mail to the comptroller a certified copy of the ordinance that

adds or detaches municipal territory and that shows the effective

date of the boundary change. The ordinance must be accompanied by

a map clearly showing the added or detached territory. Except as

provided by Subsection (d), the tax takes effect in the added

territory or is inapplicable to the detached territory on the

first day of the first calendar quarter after the comptroller

receives the ordinance and map.

(d) If, within 10 days after the receipt of an ordinance and map

sent under Subsection (c), the comptroller notifies the secretary

of the municipality that more time is required, the effective

date of the application of the tax in the added or detached area

is the first day of the first calendar quarter after the

expiration of the first complete calendar quarter occurring after

the date on which the comptroller receives the ordinance and map.

(e) If as a result of the imposition or increase in a sales and

use tax by a municipality in which there is located all or part

of a local governmental entity that has adopted a sales and use

tax or as a result of the annexation by a municipality of all or

part of the territory in a local governmental entity that has

adopted a sales and use tax the overlapping local sales and use

taxes in the area will exceed two percent, the entity's sales and

use tax is automatically reduced in that area to a rate that when

added to the combined rate of local sales and use taxes will

equal two percent.

(f) If an entity's rate is reduced in accordance with Subsection

(e), the comptroller shall withhold from the municipality's

monthly sales and use tax allocation an amount equal to the

amount that would have been collected by the entity had the

municipality not imposed or increased its sales and use tax or

annexed the area in the entity less amounts that the entity

collects following the municipality's levy of or increase in its

sales and use tax or annexation of the area in the entity. The

comptroller shall withhold and pay the amount withheld to the

entity under policies or procedures that the comptroller

considers reasonable.

(g) Subsections (e) and (f) do not apply if and during any

period in which a local governmental entity has outstanding

indebtedness or obligations that are payable wholly or partly

from the sales and use tax revenue of the entity. A municipality

may not implement the imposition or increase of the sales and use

tax as a result of the circumstances described by Subsection (e)

if, as a result of the implementation of that imposition or

increase, the combined rate of all sales and use taxes imposed by

the municipality, the local governmental entity, and any other

political subdivisions having territory in the district would

exceed two percent at any location in the municipality.

(h) A transit authority is not a local governmental entity for

the purposes of Subsections (e) and (f).

(i) Subsection (g) does not apply to a local governmental entity

or political subdivision created under Chapter 326, Local

Government Code.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 256, Sec. 1, eff.

Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 184, Sec. 3, eff. May

24, 1991; Acts 1999, 76th Leg., ch. 1467, Sec. 2.67, eff. June

19, 1999; Acts 2001, 77th Leg., ch. 1263, Sec. 74, eff. Sept. 1,

2001.

Sec. 321.1025. ANNEXATION TO CERTAIN REGIONAL TRANSPORTATION

AUTHORITIES. (a) A municipality that is wholly or partly

located in a county that contains territory within the boundaries

of a regional transportation authority created under Chapter 452,

Transportation Code, by a principal municipality having a

population of more than 800,000 and that has adopted an

additional sales and use tax for the benefit of the municipality

may hold an election on the question of whether the municipality

shall be annexed to the authority.

(b) The election must be held in the manner required by Chapter

452, Transportation Code.

(c) If the annexation is approved by the voters, the election is

to be treated for all purposes as an election to abolish the

additional sales and use tax in the municipality and the tax is

repealed in the manner provided by this chapter.

Added by Acts 1991, 72nd Leg., ch. 223, Sec. 2, eff. May 29,

1991. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.265, eff.

Sept. 1, 1997.

Sec. 321.103. SALES TAX. (a) In a municipality that has

adopted the tax authorized by Section 321.101(a), there is

imposed a tax on the receipts from the sale at retail of taxable

items within the municipality at the rate of one percent and at

the same rate on the receipts from the sale at retail within the

municipality of gas and electricity for residential use.

(b) In a municipality that has adopted the additional municipal

sales and use tax, the tax is imposed at the rate approved by the

voters. The rate, when the tax is adopted, must be equal to

either one-eighth, one-fourth, three-eighths, or one-half of one

percent. The rate may be reduced in one or more increments of

one-eighth of one percent to a minimum of one-eighth of one

percent or increased in one or more increments of one-eighth of

one percent to a maximum of one-half of one percent, or the tax

may be abolished. The rate that the municipality adopts is on the

receipts from the sale at retail of all taxable items within the

municipality and at the same rate on the receipts from the sale

at retail within the municipality of gas and electricity for

residential use unless the residential use of gas and electricity

is exempted from the tax imposed under Section 321.101(a), in

which case the residential use of gas and electricity is exempted

under this subsection also.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 184, Sec. 4, eff. May

24, 1991.

Sec. 321.104. USE TAX. (a) In a municipality that has adopted

the tax authorized by this chapter, there is imposed an excise

tax on the use, storage, or other consumption within the

municipality of taxable items purchased, leased, or rented from a

retailer during the period that the tax is effective within the

municipality. The rate of the excise tax is the same as the rate

of the sales tax portion of the tax and is applied to the sales

price of the taxable items.

(b) In a municipality that has adopted the tax authorized by

this chapter, there is imposed an excise tax on the use, storage,

or other consumption of gas or electricity for residential

purposes and purchased from any retailer during the period that

the tax is effective within the municipality. The tax is imposed

at the same rate as the tax provided by Subsection (a).

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 705, Sec. 25, eff.

Sept. 1, 1991.

Sec. 321.105. RESIDENTIAL USE OF GAS AND ELECTRICITY. (a)

There are exempted from the taxes imposed by a municipality under

this chapter the sale, production, distribution, lease, or rental

of, and the use, storage, or other consumption within the

municipality of gas and electricity for residential use in any

municipality that:

(1) adopted the tax on or after October 1, 1979; or

(2) adopted the tax before that time but:

(A) failed to exempt the residential use of gas and electricity

before May 1, 1979; and

(B) has not reimposed the tax as provided by Subsection (c).

(b) A governing body of a municipality that adopted the taxes

under this chapter before October 1, 1979, may, by ordinance

adopted by a vote of a majority of the membership of the

governing body and recorded in the municipal minutes, exempt from

the taxes authorized by this chapter the receipts from the sale,

production, distribution, lease, or rental of, and the use,

storage, or other consumption of gas and electricity for

residential use.

(c) A governing body of a municipality that has adopted the

taxes authorized by this chapter before May 1, 1979, and in which

residential use of gas and electricity is exempted within the

municipality, may reimpose the taxes on gas and electricity for

residential use by ordinance adopted by a vote of the majority of

the membership of the governing body and entered in the municipal

minutes.

(d) The municipal secretary shall send to the comptroller by

United States certified or registered mail a copy of an ordinance

exempting or imposing the taxes on residential use of gas and

electricity.

(e) The exemption or reimposition of taxes on residential use of

gas and electricity takes effect within the municipality as

provided by Section 321.104(a) after receipt of a copy of the

ordinance.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.1055. IMPOSITION OF FIRE CONTROL OR CRIME CONTROL

DISTRICT TAX ON THE RESIDENTIAL USE OF GAS AND ELECTRICITY. (a)

This section applies to a fire control, prevention, and emergency

medical services district or crime control and prevention

district located in all or part of a municipality that imposes a

tax on the residential use of gas and electricity under Section

321.105.

(b) The board of directors of a district to which this section

applies may, by order or resolution adopted in a public hearing

by a vote of a majority of the membership of the board and

recorded in the district's minutes:

(1) impose a tax adopted under Section 321.106 or 321.108, as

applicable, on receipts from the sale, production, distribution,

lease, or rental of, and the use, storage, or other consumption

within the district of, gas and electricity for residential use;

(2) exempt from taxation the items described by Subdivision (1);

or

(3) reimpose the tax under Subdivision (1).

(c) A district that adopts an order or resolution under

Subsection (b) shall:

(1) send a copy of the order or resolution to the comptroller by

United States certified or registered mail;

(2) send a copy of the order or resolution and a copy of the

district's boundaries to each gas and electric company whose

customers are subject to the tax by United States certified or

registered mail; and

(3) publish notice of the order or resolution in a newspaper of

general circulation in the district.

(d) If the residential use of gas and electricity ceases to be

taxable in the municipality in which a district is located, then

the residential use of gas and electricity is not taxable by the

district.

(e) The provisions of Sections 321.201 and 321.204 that govern

the computation of municipal taxes on gas and electricity for

residential use apply to the computation of district taxes on gas

and electricity for residential use under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1420, Sec. 2, eff. January 1, 2010.

Sec. 321.106. FIRE CONTROL DISTRICT TAX. (a) Subject to an

election held in accordance with Chapter 344, Local Government

Code, a municipality in which a fire control, prevention, and

emergency medical services district is established shall adopt a

sales and use tax in the area of the district for the purpose of

financing the operation of the fire control, prevention, and

emergency medical services district. The revenue from the tax may

be used only for the purpose of financing the operation of the

fire control, prevention, and emergency medical services

district. The proposition for adopting a tax under this section

and the proposition for creation of a fire control, prevention,

and emergency medical services district shall be submitted at the

same election. For purposes of Section 321.101, a tax under this

section is not an additional sales and use tax.

(b) A tax adopted for a district under this section for

financing the operation of the district may be decreased in

increments of one-eighth of one percent by order of the board of

directors of the district.

(c) The rate of a tax adopted for a district under this section

may be increased in increments of one-eighth of one percent, not

to exceed a total tax rate of one-half percent, for financing the

operation of the fire control, prevention, and emergency medical

services district by order of the board of directors of the fire

control, prevention, and emergency medical services district if

approved by a majority of the qualified voters voting at an

election called by the board and held in the district on the

question of increasing the tax rate. At the election, the ballot

shall be printed to provide for voting for or against the

proposition: "The increase of the __________ (name of the

municipality that created the district) Fire Control, Prevention,

and Emergency Medical Services District sales and use tax rate to

______ percent." If there is an increase or decrease under this

section in the rate of a tax imposed under this section, the new

rate takes effect on the first day of the next calendar quarter

after the expiration of one calendar quarter after the

comptroller receives notice of the increase or decrease. However,

if the comptroller notifies the president of the board of

directors of the district in writing within 10 days after receipt

of the notification that the comptroller requires more time to

implement reporting and collection procedures, the comptroller

may delay implementation of the rate change for one calendar

quarter, and the new rate takes effect on the first day of the

calendar quarter that follows the elapsed quarter.

(d) The comptroller shall remit to the municipality amounts

collected at the rate imposed under this section as part of the

regular allocation of other municipal tax revenue collected by

the comptroller. The municipality shall remit that amount to the

district. A retailer may not be required to use allocation and

reporting procedures in the collection of taxes under this

section that are different from the procedures that retailers use

in the collection of other sales and use taxes under this

chapter. An item, transaction, or service that is taxable in a

municipality under a sales or use tax authorized by another

section of this chapter is taxable under this section. An item,

transaction, or service that is not taxable in a municipality

under a sales or use tax authorized by another section of this

chapter is not taxable under this section.

(e) If, in a municipality where a fire control, prevention, and

emergency medical services district is composed of the whole

municipality, a municipal sales and use tax or a municipal sales

and use tax rate increase for the purpose of financing a fire

control, prevention, and emergency medical services district is

approved, the municipality is responsible for distributing to the

district that portion of the municipal sales and use tax revenue

received from the comptroller that is to be used for the purposes

of financing the fire control, prevention, and emergency medical

services district. Not later than the 10th day after the date the

municipality receives money under this section from the

comptroller, the municipality shall make the distribution in the

proportion that the fire control, prevention, and emergency

medical services portion of the tax rate bears to the total sales

and use tax rate of the municipality. The amounts distributed to

a fire control, prevention, and emergency medical services

district are not considered to be sales and use tax revenue for

the purpose of property tax reduction and computation of the

municipal tax rate under Section 26.041.

(f) For purposes of the tax imposed under this section, a

reference in this chapter to the municipality as the territory in

which the tax or an incident of the tax applies means only the

territory located in the fire control, prevention, and emergency

medical services district, if that district is composed of an

area less than an entire municipality.

(g) The comptroller may adopt rules and the municipality's

governing body may adopt orders to administer this section.

Added by Acts 2001, 77th Leg., ch. 1295, Sec. 2, eff. June 1,

2001.

Sec. 321.107. ADMINISTRATION OF LOCAL SALES AND USE TAXES

IMPOSED BY OTHER GOVERNMENTAL ENTITIES. The imposition,

computation, administration, enforcement, and collection of any

local sales and use tax imposed by any other local governmental

entity is governed by this chapter, except as otherwise provided

by law. In this section, "other local governmental entity"

includes any governmental entity created by the legislature that

has a limited purpose or function, that has a defined or

restricted geographic territory, and that is authorized by law to

impose a local sales and use tax. The term does not include a

county, county health services district, county landfill and

criminal detention center district, metropolitan transportation

authority, coordinated county transportation authority, economic

development district, crime control district, hospital district,

emergency services district, or library district.

Added by Acts 2003, 78th Leg., ch. 209, Sec. 54, eff. Oct. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

326, Sec. 21, eff. September 1, 2007.

Sec. 321.108. MUNICIPAL CRIME CONTROL AND PREVENTION DISTRICT

TAX. (a) Subject to an election held in accordance with Chapter

363, Local Government Code, a municipality in which a crime

control and prevention district is established shall adopt a

sales and use tax in the area of the district for the purpose of

financing the operation of the crime control and prevention

district. The revenue from the tax may be used only for the

purpose of financing the operation of the crime control and

prevention district. The proposition for adopting a tax under

this section and the proposition for creation of a crime control

and prevention district shall be submitted at the same election.

(b) A tax adopted for a district under this section for

financing the operation of the district may be decreased in

increments of one-eighth of one percent by order of the board of

directors of the district.

(c) The governing body of the municipality that proposed the

creation of the crime control and prevention district may call an

election in the district on the question of decreasing the tax

rate in increments of one-eighth of one percent in the district.

At the election, the ballot shall be printed to provide for

voting for or against the following proposition: "The decrease

of the ____________________ Crime Control and Prevention District

sales and use tax rate to ____________ percent."

(d) The rate of a tax adopted for a district under this section

may be increased in increments of one-eighth of one percent, not

to exceed a total tax rate of one-half percent for financing the

operation of the crime control and prevention district, by order

of the board of directors of the crime control and prevention

district if approved by a majority of the voters voting at an

election called by the board and held in the district on the

question of increasing the tax rate. At the election, the ballot

shall be printed to provide for voting for or against the

following proposition: "The increase of the ______________ Crime

Control and Prevention District sales and use tax rate to

____________ percent." If there is an increase or decrease under

this subsection in the rate of a tax imposed under this section,

the new rate takes effect on the first day of the next calendar

quarter after the expiration of one calendar quarter after the

comptroller receives notice of the increase or decrease.

However, if the comptroller notifies the president of the board

of directors of the district in writing within 10 days after

receipt of the notification that the comptroller requires more

time to implement reporting and collection procedures, the

comptroller may delay implementation of the rate change for

another calendar quarter, and the new rate takes effect on the

first day of the next calendar quarter following the elapsed

quarter.

(e) The comptroller shall remit to the municipality amounts

collected at the rate imposed under this section as part of the

regular allocation of municipal tax revenue collected by the

comptroller if the district is composed of the entire

municipality. The comptroller shall, if the district is composed

of an area less than the entire municipality, remit that amount

to the district. Retailers may not be required to use allocation

and reporting procedures in the collection of taxes under this

section that are different from the procedures that retailers use

in the collection of other sales and use taxes under this

chapter. An item, transaction, or service that is taxable in a

municipality under a sales or use tax authorized by another

section of this chapter is taxable under this section. An item,

transaction, or service that is not taxable in a municipality

under a sales or use tax authorized by another section of this

chapter is not taxable under this section.

(f) If, in a municipality in which a crime control and

prevention district is composed of the whole municipality, a

municipal sales and use tax or a municipal sales and use tax rate

increase for the purpose of financing a crime control and

prevention district is approved, the municipality is responsible

for distributing to the district that portion of the municipal

sales and use tax revenue received from the comptroller that is

to be used for the purposes of financing the crime control and

prevention district. Not later than the 10th day after the date

the municipality receives money under this section from the

comptroller, the municipality shall make the distribution in the

proportion that the crime control and prevention portion of the

tax rate bears to the total sales and use tax rate of the

municipality. The amounts distributed to a crime control and

prevention district are not considered to be additional municipal

sales and use tax revenue for the purpose of property tax

reduction and computation of the municipal tax rate under Section

26.041.

(g) For purposes of the tax imposed under this section, a

reference in this chapter to the municipality as the territory in

which the tax or an incident of the tax applies means only the

territory located in the crime control and prevention district,

if that district is composed of an area less than an entire

municipality.

(h) The comptroller may adopt rules and the governing body of

the municipality may adopt orders to administer this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1101, Sec. 5, eff. June 15, 2007.

SUBCHAPTER C. COMPUTATION OF TAXES

Sec. 321.201. COMPUTATION OF SALES TAXES. (a) Each retailer in

a municipality that has adopted a tax authorized by this chapter

shall add each sales tax imposed by the municipality under this

chapter and by Chapter 151 to the sales price, and the sum of the

taxes is a part of the price, a debt of the purchaser to the

retailer until paid, and recoverable at law in the same manner as

the purchase price. If the municipality imposes the tax on gas

and electricity for residential use, only the municipal tax is

added to the sales price of sales of gas and electricity for

residential use.

(b) The amount of the total tax is computed by multiplying the

combined applicable tax rates, or the rate of the municipal tax

only for sales of gas and electricity for residential use in a

municipality that imposes the tax on gas and electricity for

residential use, by the amount of the sales price. If the product

results in a fraction of a cent less than one-half of one cent,

the fraction of a cent is not collected. If the fraction of a

cent is one-half of one cent or more, the fraction shall be

collected as one cent.

(c) The comptroller may publish schedules and brackets of

amounts of taxes based on the formula provided by Subsection (b)

for use in municipalities that have adopted the taxes authorized

by this chapter.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.202. METHOD OF REPORTING: RETAILERS HAVING SALES BELOW

TAXABLE AMOUNT. The exclusion provided by Section 151.411

applies to a retailer under this chapter 50 percent of whose

receipts from the sales of taxable items comes from individual

transactions in which the sales price is an amount on which no

tax is produced from the combined state and local taxes.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

For expiration of Subsections (c-2) and (c-3), see Subsection

(c-3).

Sec. 321.203. CONSUMMATION OF SALE. (a) A sale of a taxable

item occurs within the municipality in which the sale is

consummated. A sale is consummated as provided by this section

regardless of the place where transfer of title or possession

occurs.

(b) If a retailer has only one place of business in this state,

all of the retailer's retail sales of taxable items are

consummated at that place of business except as provided by

Subsection (e).

(c) If a retailer has more than one place of business in this

state, each sale of each taxable item by the retailer is

consummated at the place of business of the retailer in this

state where the retailer first receives the order, provided that

the order is placed in person by the purchaser or lessee of the

taxable item at the place of business of the retailer in this

state where the retailer first receives the order.

(c-1) If the retailer has more than one place of business in

this state and Subsection (c) does not apply, the sale is

consummated at the place of business of the retailer in this

state:

(1) from which the retailer ships or delivers the item, if the

retailer ships or delivers the item to a point designated by the

purchaser or lessee; or

(2) where the purchaser or lessee takes possession of and

removes the item, if the purchaser or lessee takes possession of

and removes the item from a place of business of the retailer.

(c-2) Subsection (c) does not apply if:

(1) the taxable item is shipped or delivered from a warehouse:

(A) that is a place of business of the retailer;

(B) in relation to which the retailer has an economic

development agreement with:

(i) the municipality in which the warehouse is located that was

entered into under Chapter 380, 504, or 505, Local Government

Code, or a predecessor statute, before January 1, 2009; or

(ii) the county in which the warehouse is located that was

entered into under Chapter 381, Local Government Code, before

January 1, 2009; and

(C) in relation to which the municipality provides information

relating to the economic development agreement as required by

Subsection (c-3) by the deadline prescribed by that subsection,

or, if appropriate, the county complies with Section 323.203(c-3)

by the deadline prescribed by that section; and

(2) the place of business of the retailer at which the retailer

first receives the order in the manner described by Subsection

(c) is a retail outlet identified in the information required by

Subsection (c-3) or Section 323.203(c-3) as being served by the

warehouse on January 1, 2009.

(c-3) Not later than September 1, 2009, a municipality that has

entered into an economic development agreement described by

Subsection (c-2) shall send to the comptroller information

prescribed by the comptroller relating to the agreement that

identifies each warehouse subject to the agreement and each

retail outlet that, on January 1, 2009, was served by that

warehouse. The comptroller shall prescribe the manner in which

the information must be provided. The provision of information

to the comptroller under this subsection does not affect whether

information described by this subsection is confidential or

excepted from required public disclosure. This subsection and

Subsection (c-2) expire September 1, 2014.

(d) If the retailer has more than one place of business in this

state and Subsections (c) and (c-1) do not apply, the sale is

consummated at:

(1) the place of business of the retailer in this state where

the order is received; or

(2) if the order is not received at a place of business of the

retailer, the place of business from which the retailer's agent

or employee who took the order operates.

(e) A sale of a taxable item is consummated at the location in

this state to which the item is shipped or delivered or at which

possession is taken by the customer if transfer of possession of

the item occurs at, or shipment or delivery of the item

originates from, a location in this state other than a place of

business of the retailer and if:

(1) the retailer is an itinerant vendor who has no place of

business in this state;

(2) the retailer's place of business where the purchase order is

initially received or from which the retailer's agent or employee

who took the order operates is outside this state; or

(3) the purchaser places the order directly with the retailer's

supplier and the item is shipped or delivered directly to the

purchaser by the supplier.

(f) The sale of natural gas and electricity is consummated at

the point of delivery to the consumer.

(g) The sale of mobile telecommunications services is

consummated in accordance with Section 151.061.

(g-1) The sale of telecommunications services sold based on a

price that is measured by individual calls is consummated at the

location where the call originates and terminates or the location

where the call either originates or terminates and at which the

service address is also located.

(g-2) Except as provided by Subsection (g-3), the sale of

telecommunications services sold on a basis other than on a

call-by-call basis is consummated at the location of the

customer's place of primary use.

(g-3) A sale of post-paid calling services is consummated at the

location of the origination point of the telecommunications

signal as first identified by the seller's telecommunications

system or by information received by the seller from the seller's

service provider if the system used to transport the signal is

not that of the seller.

(h) The sale of an amusement service is consummated in the

municipality in which the performance or other delivery of the

service takes place.

(i) If a purchaser who has given a resale certificate makes any

use of a taxable item that subjects the taxable item to the sales

tax under the provisions of Section 151.154, the use or other

consumption of the taxable item that subjected the taxable item

to the tax is consummated at the place where the taxable item is

stored or kept at the time of or just before the use or

consumption.

(j) The sale of services delivered through a cable system is

consummated at the point of delivery to the consumer.

(k) The sale of garbage or other solid waste collection or

removal service is consummated at the location at which the

garbage or other solid waste is located when its collection or

removal begins.

(l) Except as otherwise provided by this section, the sale of a

taxable service, other than a service described by Section

151.330(f), is consummated at the location at which the service

is performed or otherwise delivered.

(l) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1266, Sec.

15(4), eff. September 1, 2007.

(m) If there is no place of business of the retailer because the

comptroller determines that an outlet, office, facility, or

location contracts with a retail or commercial business to

process for that business invoices or bills of lading and that

the outlet, office, facility, or location functions or exists to

avoid the tax imposed by this chapter or to rebate a portion of

the tax imposed by this chapter to the contracting business, a

sale is consummated at the place of business of the retailer from

whom the outlet, office, facility, or location purchased the

taxable item for resale to the contracting business.

(n) A sale of a service described by Section 151.0047 to

remodel, repair, or restore nonresidential real property is

consummated at the location of the job site.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.22(a), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 810, Sec. 1, eff. Oct.

1, 1989; Acts 1991, 72nd Leg., ch. 705, Sec. 26, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 370, Sec. 2, eff. Aug. 1, 2002;

Acts 2003, 78th Leg., ch. 209, Sec. 55, eff. Oct. 1, 2003; Acts

2003, 78th Leg., ch. 1155, Sec. 2, 3, eff. Sept. 1, 2003; Acts

2003, 78th Leg., ch. 1310, Sec. 115, eff. July 1, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 23.001(83), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1266, Sec. 11, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1266, Sec. 15(4), eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1360, Sec. 5, eff. June 19, 2009.

Sec. 321.204. COMPUTATION OF USE TAX. (a) In each municipality

that has adopted the taxes authorized by this chapter, the taxes

imposed by Section 321.104(a) and the tax imposed by Subchapter

D, Chapter 151, are added together to form a single combined tax

rate, except:

(1) in a municipality that imposes the tax on gas and

electricity for residential use only the rate of the municipal

tax is used to determine the amount of tax on the use, storage,

or other consumption of gas and electricity for residential use;

and

(2) only the rate of the municipal tax is used in a situation

described by Section 321.205(b).

(b) The formula prescribed by Section 321.201(b) applies to the

computation of the amount of use taxes under this chapter.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.205. USE TAX: MUNICIPALITY IN WHICH USE OCCURS. (a)

In determining the incidence of the use tax authorized by this

chapter the name of the municipality adopting the tax is

substituted in Subchapter D, Chapter 151, for "this state" where

those words are used to designate the taxing entity or delimit

the tax imposed. However, the excise tax authorized by this

chapter on the use, storage, or consumption of a taxable item

does not apply if the item is first used, stored, or consumed in

a municipality or area that has not adopted the taxes authorized

by this chapter.

(b) If a sale of a taxable item is consummated in this state but

not within a municipality that has adopted the taxes authorized

by this chapter and the item is shipped directly, or brought by

the purchaser or lessee directly, into a municipality that has

adopted the taxes authorized by this chapter, the item is subject

to the municipality's use tax. The use is considered to be

consummated at the location where the item is first stored, used,

or consumed after the intrastate transit has ceased.

(c) If a taxable item is shipped from outside this state to a

customer within this state and the use of the item is consummated

within a municipality that has adopted the tax authorized by this

chapter, the item is subject to the municipality's use tax and

not its sales tax. A use is considered to be consummated at the

first point in this state where the item is stored, used, or

consumed after the interstate transit has ceased. A taxable item

delivered to a point in this state is presumed to be for storage,

use, or consumption at that point until the contrary is

established.

(d) The holder of a direct payment permit issued under Chapter

151 who becomes liable for the use tax under this chapter by

reason of the storage, use, or consumption of a taxable item

purchased in this state under a direct payment exemption

certificate shall allocate the tax to the municipality in which

the item was first removed from the permit holder's storage, or

if not stored, the place at which the item was first used or

consumed by the permit holder after transportation. In this

subsection an item is not considered to have been stored, used,

or consumed because of a temporary delay or interruption

necessary and incidental to its transportation or further

fabrication, processing, or assembling within this state for

delivery to the permit holder. A charge for fabrication,

processing, or further assembly in a municipality that has

adopted the tax under this chapter shall be subject to the

municipal use tax.

(e) With respect to a taxable service, "use" means the

derivation in the municipality of direct or indirect benefit from

the service.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 705, Sec. 27, eff.

Sept. 1, 1991.

Sec. 321.206. INCIDENCE OF ADDITIONAL MUNICIPAL SALES AND USE

TAX. For the purpose of determining the proper sales tax under

this chapter and the proper excise tax on the use, storage, or

other consumption of taxable items under Section 321.101(b):

(1) if a taxable item is used, stored, or otherwise consumed in

a municipality that has adopted the additional municipal sales

and use tax, the statutes listed in Section 322.108(a) apply; and

(2) if the sales tax applies in a municipality that has not

adopted the municipal sales and use tax, the excise tax on the

use, storage, or other consumption of the taxable item does not

apply.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.15(a), eff.

Aug. 28, 1989.

Sec. 321.207. LOCAL TAX INAPPLICABLE WHEN NO STATE TAX;

EXCEPTIONS. (a) The sales tax authorized by this chapter does

not apply to the sale of a taxable item unless the sales tax

imposed by Subchapter C, Chapter 151, also applies to the sale.

(b) The excise tax authorized by this chapter on the use,

storage, or consumption of a taxable item does not apply to the

use, storage, or consumption of a taxable item unless the tax

imposed by Subchapter D, Chapter 151, also applies to the use,

storage, or consumption.

(c) Subsections (a) and (b) do not apply to the taxes authorized

by this chapter on the sale, production, distribution, lease, or

rental of, and the use, storage, or consumption of gas and

electricity for residential use.

(d) Subsection (b) does not apply to the application of the tax

in a situation described by Section 321.205(b).

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 705, Sec. 28, eff.

Sept. 1, 1991.

Sec. 321.208. STATE EXEMPTIONS APPLICABLE. The exemptions

provided by Subchapter H, Chapter 151, apply to the taxes

authorized by this chapter, except as provided by Section

151.317(b).

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.209. TRANSITION EXEMPTION: GENERAL PURPOSE SALES AND

USE TAX. (a) For a period of three years only after the

effective date of the tax authorized by Section 321.101(a) in a

municipality, the receipts from the sale of, and the use,

storage, and consumption of, taxable items are exempt from the

tax imposed by the municipality under Section 321.101(a) if the

notice required by Subsection (b) is given and if:

(1) the items are used for the performance of a written contract

entered into before the effective date of the tax imposed under

Section 321.101(a) in the municipality if the contract may be

affected and the contract may not be modified because of the tax;

or

(2) the items are used under the obligation of a bid submitted

before the effective date of the tax imposed under Section

321.101(a) in the municipality if the contract may be affected

and the bid may not be withdrawn or modified because of the tax.

(b) The taxpayer must give the comptroller notice of the

contract or bid on which an exemption is to be claimed within 60

days after the effective date of the tax imposed under Section

321.101(a) in the municipality.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.14(d), eff.

Aug. 28, 1989.

Sec. 321.2091. TRANSITION EXEMPTION: ADDITIONAL MUNICIPAL SALES

AND USE TAX. (a) The receipts from the sale, use, or rental of

and the storage, use, or consumption of taxable items in this

state are exempt from the adoption or increase of the additional

municipal sales and use tax if the items are used:

(1) for the performance of a written contract entered into

before the date the adoption or increase of the additional tax

takes effect in the municipality, if the contract is not subject

to change or modification by reason of the tax; or

(2) pursuant to an obligation of a bid or bids submitted prior

to the date the adoption or increase of the additional tax takes

effect in the municipality, if the bid or bids may not be

withdrawn, modified, or changed by reason of the tax.

(b) The exemptions provided by this section have no effect after

three years from the date the adoption or increase of the

additional tax takes effect in the municipality.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 14.14(c), eff. Aug.

28, 1989. Amended by Acts 1991, 72nd Leg., ch. 184, Sec. 5, eff.

May 24, 1991.

Sec. 321.210. TELECOMMUNICATIONS EXEMPTION. (a) There are

exempted from the taxes imposed under this chapter the sales

within the municipality of telecommunications services unless the

application of the exemption is repealed under this section. A

municipality may not repeal the application of this exemption as

it applies to interstate long-distance telecommunications

services, but if a municipality has repealed the exemption before

the effective date of Part 4, Article 1, H.B. No. 61, Acts of the

70th Legislature, 2nd Called Session, 1987, interstate

long-distance telecommunications services in that municipality

are not subject to taxes imposed under this chapter.

(b) The governing body of a municipality by ordinance adopted by

a majority vote of the governing body in the manner required for

the adoption of other ordinances may repeal the application of

the exemption provided by Subsection (a) for telecommunications

services sold within the municipality.

(c) A municipality that has repealed the application of the

exemption may in the same manner reinstate the exemption.

(d) A vote of the governing body of a municipality repealing the

application of or reinstating the exemption must be entered in

the minutes of the municipality. The municipal secretary shall

send to the comptroller by United States certified or registered

mail a copy of each ordinance adopted under this section. The

repeal of the application of the exemption or a reinstated

exemption takes effect within the municipality as provided by

Section 321.102(a) after receipt of a copy of the ordinance.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1,

pt. 4, Sec. 33.

SUBCHAPTER D. ADMINISTRATION OF TAXES

Sec. 321.301. COMPTROLLER TO COLLECT AND ADMINISTER TAXES. The

comptroller shall administer, collect, and enforce any tax

imposed by a municipality under this chapter. The taxes imposed

under this chapter and the tax imposed under Chapter 151 shall be

collected together, if both taxes are imposed.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.302. COMPTROLLER'S REPORTING DUTIES. (a) The

comptroller shall make quarterly reports to a municipality that

has adopted the taxes authorized by this chapter if the

municipality requests the reports. A report must include the

name, address, and account number of each person in the

municipality that has remitted to the comptroller a tax payment

during the quarter covered by the report.

(b) If a municipality requests an additional report, the

comptroller shall make an additional quarterly report to the

municipality including the name, address, and account number, if

any, of, and the amount of tax due from, each person doing

business in the municipality who has failed to pay the tax under

this chapter to the municipality or under Chapter 151. The

additional report must also include statements:

(1) showing whether or not there has been a partial tax payment

by the delinquent taxpayer;

(2) showing whether or not the taxpayer is delinquent in the

payment of sales and use taxes to the state; and

(3) describing the steps taken by the comptroller to collect the

delinquent taxes.

(c) If a municipality determines that a person doing business in

the municipality is not included in a comptroller's report, the

municipality shall report to the comptroller the name and address

of the person. Within 90 days after receiving the report from a

municipality, the comptroller shall send to the municipality:

(1) an explanation as to why the person is not obligated for the

municipal tax;

(2) a statement that the person is obligated for the municipal

tax and the tax is delinquent; or

(3) a certification that the person is obligated for the

municipal tax and that the full amount of the tax due has been

credited to the municipality's account.

(d) The comptroller shall send by United States certified or

registered mail to the municipal tax collector a notice of each

person who is delinquent in the payment to the municipality of

the taxes authorized by this chapter and shall send a copy of the

notice to the attorney general. A notice sent under this

subsection is a certification of the amount of tax owed and is

prima facie evidence of a determination of that amount and of its

delinquency.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.3022. TAX INFORMATION. (a) In this section, "other

local governmental entity" has the meaning assigned by Section

321.107.

(a-1) Except as otherwise provided by this section, the

comptroller on request shall provide to a municipality or other

local governmental entity that has adopted a tax under this

chapter:

(1) information relating to the amount of tax paid to the

municipality or other local governmental entity under this

chapter during the preceding or current calendar year by each

person doing business in the municipality or other local

governmental entity who annually remits to the comptroller state

and local sales tax payments of more than $25,000; and

(2) any other information as provided by this section.

(a-2) The comptroller on request shall provide to a municipality

or other local governmental entity that has adopted a tax under

this chapter and that does not impose an ad valorem tax

information relating to the amount of tax paid to the

municipality or other local governmental entity under this

chapter during the preceding or current calendar year by each

person doing business in the municipality or other local

governmental entity who annually remits to the comptroller state

and local sales tax payments of more than $500.

(b) The comptroller on request shall provide to a municipality

or other local governmental entity that has adopted a tax under

this chapter information relating to the amount of tax paid to

the municipality or other local governmental entity under this

chapter during the preceding or current calendar year by each

person doing business in an area, as defined by the municipality

or other local governmental entity, that is part of:

(1) an interlocal agreement;

(2) a tax abatement agreement;

(3) a reinvestment zone;

(4) a tax increment financing district;

(5) a revenue sharing agreement;

(6) an enterprise zone;

(7) a neighborhood empowerment zone;

(8) a crime control and prevention district;

(9) a fire control, prevention, and emergency medical services

district;

(10) any other agreement, zone, or district similar to those

listed in Subdivisions (1)-(9); or

(11) any area defined by the municipality or other local

governmental entity for the purpose of economic forecasting.

(c) The comptroller shall provide the information under

Subsection (b) as an aggregate total for all persons doing

business in the defined area without disclosing individual tax

payments.

(d) If the request for information under Subsection (b) involves

not more than three persons doing business in the defined area

who remit taxes under this chapter, the comptroller shall refuse

to provide the information to the municipality or other local

governmental entity unless the comptroller receives permission

from each of the persons allowing the comptroller to provide the

information to the municipality or other local governmental

entity as requested.

(e) A separate request for information under this section must

be made in writing by the municipality's mayor or chief

administrative officer or by the governing body of the other

local governmental entity each year.

(f) Information received by a municipality or other local

governmental entity under this section is confidential, is not

open to public inspection, and may be used only for the purpose

of economic forecasting, for internal auditing of a tax paid to

the municipality or other local governmental entity under this

chapter, or for the purpose described in Subsection (g).

(g) Information received by a municipality or other local

governmental entity under Subsection (b) may be used by the

municipality or other local governmental entity to assist in

determining revenue sharing under a revenue sharing agreement or

other similar agreement.

(h) The comptroller may set and collect from a municipality or

other local governmental entity reasonable fees to cover the

expense of compiling and providing information under this

section.

(i) Notwithstanding Chapter 551, Government Code, the governing

body of a municipality or other local governmental entity is not

required to confer with one or more employees or a third party in

an open meeting to receive information or question the employees

or third party regarding the information received by the

municipality or other local governmental entity under this

section.

Added by Acts 1995, 74th Leg., ch. 1000, Sec. 70, eff. Oct. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 291, Sec. 1, eff. May

29, 1999; Acts 2001, 77th Leg., ch. 840, Sec. 1, eff. June 14,

2001; Acts 2003, 78th Leg., ch. 1285, Sec. 1, 2.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

4, Sec. 1, eff. April 5, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1360, Sec. 6, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1420, Sec. 3, eff. January 1, 2010.

Sec. 321.3025. DISPOSITION OF AMOUNT ERRONEOUSLY COLLECTED. (a)

If in a territory added to a municipality a retailer erroneously

collects an amount as a tax imposed under this chapter before the

date the taxes imposed under this chapter by the municipality

take effect in the added territory under Section 321.102, the

amount collected is treated as if it were revenue from the taxes

imposed by the municipality under this chapter, and the

comptroller shall collect and administer the amount in the same

manner as tax revenue.

(b) This section does not affect the right of a person who paid

an amount erroneously collected by a retailer to claim a refund

or the authority of the comptroller to make a refund of that

amount.

Added by Acts 1989, 71st Leg., ch. 291, Sec. 1, eff. June 14,

1989.

Sec. 321.303. SALES TAX PERMITS AND EXEMPTION AND RESALE

CERTIFICATES. (a) Each place of business of a retailer must

have a permit issued by the comptroller under Subchapter F,

Chapter 151.

(b) The same sales tax permit, exemption certificate, and resale

certificate required by Chapter 151 for the administration and

collection of the taxes imposed by that chapter satisfy the

requirements of this chapter. No additional permit or exemption

or resale certificate may be required except that the comptroller

may prescribe a separate exemption certificate form for the

transition exemption for prior contracts and bids under Section

321.209.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.304. DISCOUNTS FOR PREPAYMENT AND TAX COLLECTION. All

discounts allowed a retailer under Chapter 151 for the collection

and prepayment of the taxes under that chapter are allowed and

applicable to the taxes collected under this chapter.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.305. PENALTIES. The penalties provided by Chapter 151

for violations of that chapter apply to violations of this

chapter.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.306. COMPTROLLER'S RULES. The comptroller may adopt

reasonable rules and prescribe forms that are consistent with

this chapter for the administration, collection, reporting, and

enforcement of this chapter.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.307. DELINQUENT TAXES: LIMITATIONS. The limitations

for the bringing of a suit for the collection of a tax imposed or

a penalty due under this chapter after the tax and penalty are

delinquent or after a determination against the taxpayer are the

same as limitations provided by Chapter 151.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.308. SEIZURE AND SALE OF PROPERTY. If the comptroller

lawfully seizes property for the payment of the taxes imposed

under Chapter 151 and the property owner is delinquent in the

payment of taxes under this chapter, the comptroller shall sell

sufficient property to pay the delinquent taxes and penalties of

both taxes. The proceeds of a sale of seized property shall first

be applied to the payment of amounts due the state and the

remainder, if any, to the amounts due to the municipality to

which the taxes are due.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.309. SUIT FOR TAX COLLECTION. (a) A municipality

acting through its attorney may join as a plaintiff in any suit

brought by the attorney general to seek a judgment for delinquent

taxes and penalties due to the municipality under this chapter.

(b) A municipality may bring suit for the collection of taxes

owed to the municipality under this chapter if:

(1) the taxes are certified by the comptroller in the notice

required by Section 321.302(d);

(2) a written notice of the tax delinquency and the

municipality's intention to bring suit is given by certified mail

to the taxpayer, the attorney general, and the comptroller at

least 60 days before the suit is filed; and

(3) neither the comptroller nor the attorney general disapproves

of the suit.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.310. DISAPPROVAL OF MUNICIPAL SUIT. (a) The

comptroller or the attorney general may disapprove of the

institution of a suit by a municipality under Section 321.309(b)

if:

(1) negotiations between the state and the taxpayer are being

conducted for the purpose of the collection of delinquent taxes

owed to the state and the municipality seeking to bring suit;

(2) the taxpayer owes substantial taxes to the state and there

is a reasonable possibility that the taxpayer may be unable to

pay the total amount owed;

(3) the state will bring suit against the taxpayer for all taxes

due under Chapter 151 and this chapter; or

(4) the suit involves a critical legal question relating to the

interpretation of state law or a provision of the Texas or United

States constitution in which the state has an overriding

interest.

(b) A notice of disapproval to a municipality must be in writing

and give the reason for the determination by the comptroller or

attorney general.

(c) A disapproval is final and not subject to review.

(d) Not earlier than one year after the date of a disapproval of

the institution of a municipal collection suit, the municipality

may again proceed as provided by Section 321.309(b) even though

the liability of the taxpayer includes taxes for which the

municipality has previously given notice and the comptroller or

attorney general has disapproved of the suit.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.311. JUDGMENTS IN MUNICIPAL SUIT. (a) A judgment in a

suit under Section 321.309(b) for or against a taxpayer does not

affect a claim against the taxpayer by another municipality or

the state unless the state is party to the suit.

(b) A municipality shall abstract a copy of each final judgment

for taxes imposed under this chapter in a case in which the state

is not a party and shall send to the comptroller a copy of the

judgment and the abstract.

(c) A municipality shall by execution collect the taxes awarded

to it in each judgment received by the municipality and is

responsible for the renewal of the judgment before its

expiration.

(d) The municipality shall notify the comptroller by certified

mail of the amount of any taxes collected on the judgment.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.312. RETENTION OF CERTAIN MUNICIPAL SALES TAXES. A

municipality that holds a sales and use tax permit issued by the

comptroller and that imposes a sales and use tax may retain the

portion of the tax that the municipality collects and that

constitutes the municipality's own tax. The municipality shall

remit to the comptroller all other applicable local sales and use

taxes and the state sales and use tax.

Added by Acts 2001, 77th Leg., ch. 1263, Sec. 75, eff. Oct. 1,

2001.

SUBCHAPTER E. TAX ELECTION PROCEDURES

Sec. 321.401. CALLING OF ELECTION. (a) An election under this

chapter is called by the adoption of an ordinance by the

governing body of a municipality.

(b) The governing body may call the election by a vote of a

majority of its members.

(c) The governing body shall call the election if a number of

qualified voters of the municipality equal to at least 20 percent

of the number of votes cast in the most recent regular municipal

election petitions the governing body for a vote on the question.

(d) The governing body of any municipality that has not adopted

the additional sales and use tax shall, on petition of qualified

voters of the municipality equal in number to at least five

percent of the number of voters registered in the municipality,

provide by ordinance for the calling and holding of an election

on the question of adopting the additional sales and use tax.

(e) The governing body of any municipality that has adopted the

additional sales and use tax shall, on petition of qualified

voters of the municipality equal in number to at least five

percent of the number of voters registered in the municipality,

provide by ordinance for the calling and holding of an election

on the question of increasing, reducing, or repealing the

additional sales and use tax.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 184, Sec. 6, eff. May

24, 1991.

Sec. 321.402. DEADLINES AFTER PETITION. (a) After the receipt

of a petition for an election under this chapter, the governing

body of a municipality shall determine the sufficiency of the

petition within 30 days.

(b) If the petition is sufficient, the governing body shall pass

the ordinance calling the election within 60 days after receiving

the petition.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.403. TIME OF ELECTION. (a) An election under this

chapter to adopt the tax authorized under Section 321.101(a) must

be held on the first succeeding uniform election date for which

sufficient time elapses for the holding of an election.

(b) An election on the approval of the additional sales and use

tax must be held on the next succeeding uniform election date not

less than 30 days after the passage of the ordinance calling the

election.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.404. BALLOT WORDING. (a) In an election to adopt the

tax, the ballot shall be printed to provide for voting for or

against the applicable proposition: "A one percent sales and use

tax is adopted within the city" or "The adoption of an additional

sales and use tax within the city at the rate of ________ of one

percent to be used to reduce the property tax rate" (one-eighth,

one-fourth, three-eighths, or one-half to be inserted as

appropriate).

(b) In an election to repeal the tax, the ballot shall be

printed to provide for voting for or against the applicable

proposition: "The local sales and use tax within the city is

abolished" or "The abolition of the additional sales and use tax

within the city."

(c) In a municipality that does not impose a property tax, the

ballot at an election to adopt the additional municipal sales and

use tax shall be printed to provide for voting for or against the

following proposition: "The adoption of an additional sales and

use tax within the city at the rate of ________ of one percent"

(one-eighth, one-fourth, three-eighths, or one-half to be

inserted as appropriate).

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.14(b), eff.

Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 184, Sec. 7, eff. May

24, 1991.

Sec. 321.405. OFFICIAL RESULTS OF ELECTION. (a) Within 10 days

after an election in which the voters approve of the adoption or

abolition of a tax authorized by this chapter, the governing body

of the municipality shall by resolution or ordinance entered in

its minutes of proceedings, declare the results of the election.

A resolution or ordinance under this section must include

statements showing:

(1) the date of the election;

(2) the proposition on which the vote was held;

(3) the total number of votes cast for and against the

proposition; and

(4) the number of votes by which the proposition was approved.

(b) If the application of the taxes that may be imposed under

this chapter is changed by the results of the election, the

municipal secretary shall send to the comptroller by United

States certified or registered mail a certified copy of the

resolution or the ordinance along with a map of the municipality

clearly showing its boundaries.

(c) Not later than the 30th day after the date the comptroller

receives a certified copy of an ordinance or resolution showing

the adoption of the additional municipal sales and use tax, the

comptroller shall notify the municipal secretary that he is

prepared for the administration of the tax.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.406. FREQUENCY OF ELECTION. An election under this

chapter in a municipality may not be held earlier than one year

after the date of any previous election under this chapter in the

municipality.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.407. ELECTION CONTEST: NOTICE. (a) If an election

held under this chapter is contested, the contestant shall send

to the comptroller by United States certified or registered mail

within 10 days after the filing of the contest a notice of

contest containing the style of the suit, the date it was filed,

its case number, and the name of the court in which the contest

is pending.

(b) A court may not hear an election contest of an election held

under this chapter unless the comptroller is notified within the

time and in the manner provided by this section.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.408. ELECTION CONTEST: DELAYED EFFECTIVE DATE. (a)

When the comptroller receives a notice of contest of an election

under this chapter, the effective date of the tax or the

abolition of a tax is suspended.

(b) When a final judgment is entered in the election contest,

the municipal secretary shall notify the comptroller by United

States certified or registered mail and enclose a certified copy

of the final judgment.

(c) If the final judgment in the election contest results in a

change in the tax status of the municipality under this chapter,

the tax or the abolition of the tax takes effect as provided by

Section 321.102 except that the notice of the final judgment is

substituted for the notice of election results prescribed by

Section 321.405.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.409. COMBINED MUNICIPAL SALES TAX BALLOT PROPOSITIONS.

(a) Notwithstanding any provisions of this code or other state

law, a municipality may by a combined ballot proposition lower or

repeal any dedicated or special purpose municipal sales tax,

including the additional sales tax for property tax relief, and

by the same proposition raise or adopt any other dedicated or

special purpose municipal sales tax, including the additional

sales tax for property tax relief.

(b) A combined sales tax proposition under this section shall

contain substantially the same language, if any, required by law

for the lowering, repealing, raising, or adopting of each tax as

appropriate.

(c) A negative vote on a combined sales tax proposition under

this section shall have no effect on either the sales tax to be

lowered or repealed by the proposition or the sales tax to be

raised or adopted by the proposition.

(d) This section does not apply to sales tax elections called by

any method other than by the governing body.

(e) This section shall not be construed to change the

substantive law of any sales tax, including the allowed maximum

rate or combined rate of local sales taxes.

Added by Acts 2005, 79th Leg., Ch.

1313, Sec. 1, eff. September 1, 2005.

SUBCHAPTER F. REVENUE DEPOSIT, DISTRIBUTION, AND USE

Sec. 321.501. TRUST ACCOUNT. (a) The comptroller shall deposit

the taxes collected by the comptroller under this chapter in

trust in the separate suspense account of the municipality from

which the taxes were collected.

(b) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(44).

(c) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(44).

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.123,

eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 285, Sec. 31(44),

eff. Sept. 1, 2003.

Sec. 321.502. DISTRIBUTION OF TRUST FUNDS. At least twice

during each state fiscal year and at other times as often as

feasible, the comptroller shall send to the municipal treasurer

or to the person who performs the office of the municipal

treasurer payable to the municipality the municipality's share of

the taxes collected by the comptroller under this chapter.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.503. STATE'S SHARE. Before sending any money to a

municipality under this subchapter the comptroller shall deduct

two percent of the amount of the taxes collected within the

municipality during the period for which a distribution is made

as the state's charge for its services under this chapter and

shall, subject to premiums payments under Section 321.501(c),

credit the money deducted to the general revenue fund.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.504. AMOUNTS RETAINED IN TRUST ACCOUNT. (a) The

comptroller may retain in the suspense account of a municipality

a portion of the municipality's share of the tax collected for

the municipality under this chapter, not to exceed five percent

of the amount remitted to the municipality. If the municipality

has abolished the tax, the amount that may be retained may not

exceed five percent of the final remittance to the municipality

at the time of the termination of the collection of the tax.

(b) From the amounts retained in a municipality's suspense

account, the comptroller may make refunds for overpayments to the

account and to redeem dishonored checks and drafts deposited to

the credit of the account.

(c) Before the expiration of one year after the effective date

of the abolition of a municipality's tax under this chapter the

comptroller shall send to the municipality the remainder of the

money in the municipality's account and shall close the account.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.505. INTEREST ON TRUST ACCOUNT. Interest earned on all

deposits made with the comptroller under Section 321.501,

including interest earned from retained suspense accounts, shall

be credited to the general revenue fund.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.124,

eff. Sept. 1, 1997.

Sec. 321.506. USE OF TAX REVENUE BY MUNICIPALITY. Except as

provided by Section 321.507, the money received by a municipality

under this chapter is for the use and benefit of the municipality

and may be used for any purpose for which the general funds of

the municipality may be used, except that a municipality may not

pledge the revenue received under this chapter to the payment of

bonds or other indebtedness.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 321.507. USE OF ADDITIONAL MUNICIPAL SALES AND USE TAX.

(a) In each year in which a municipality imposes an additional

municipal sales and use tax, if the revenue from the collection

of the additional tax exceeds the amount of taxes computed for

the municipality under Section 26.04(c), except for the amount

required to be deposited in a special account under Subsection

(b), the excess shall be deposited in an account to be called the

municipal sales tax debt service fund. Revenue deposited in the

municipal sales tax debt service fund may be spent only for the

reduction of lawful debts of the municipality, except that

deposits that exceed the amount of revenue needed to pay the debt

service needs of the municipality in the current year may be used

for any municipal purpose consistent with the municipal budget.

(b) Revenue from the collection of the additional municipal

sales and use tax in each of the first three years in which the

tax is imposed in the municipality in excess of the amount

determined as provided by Section 26.041(d), for each year shall

be deposited in an account to be called the excess sales tax

revenue fund. During those three years, revenue deposited in the

excess sales tax revenue fund may be spent only if and to the

extent that taxes or other revenues of the municipality are

collected in amounts less than anticipated. After that period,

the revenue in the fund may be used for any municipal purpose

consistent with the municipality's budget. The fund ceases to

exist when all revenue deposited in the fund has been spent. This

subsection does not apply to a municipality that does not impose

a property tax.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.16(a), eff.

Aug. 28, 1989.

Sec. 321.508. PLEDGE OF TAX REVENUE. (a) A municipality may

call and hold an election on the issue of authorizing the

municipality to pledge a percentage of the sales and use tax

revenue received under Section 321.101(a) or (b), or both, to the

payment of obligations issued to pay all or part of the costs of

one or more sports and community venue projects located in the

municipality.

(b) The ballot at the election under this section must be

printed to permit voting for or against the proposition:

"Authorizing the City of ______ (insert name of municipality) to

pledge not more than ______ percent (insert percentage not to

exceed 25 percent) of the revenue received from the _________

(insert municipal sales and use tax, additional municipal sales

and use tax, or both) previously adopted in the city to the

payment of obligations issued to pay all or part of the costs of

_________ (insert description of each sports and community venue

project)."

(c) If a majority of the voters vote in favor of the

proposition, the municipality may:

(1) issue bonds, notes, or other obligations that are payable

from the pledged revenues to pay for all or part of the costs of

the sports and community venue project or projects described in

the proposition; and

(2) set aside the portion of the revenue approved at the

election that the municipality actually receives and pledge that

revenue as security for the payment of the bonds, notes, or other

obligations.

(d) If the municipality pledges revenue under Subsection (c),

the pledge and security interest shall continue while the bonds,

notes, or obligations, including refunding obligations, are

outstanding and unpaid.

(e) The municipality may direct the comptroller to deposit the

pledged revenue to a trust or account as may be required to

obtain the financing and to protect the related security

interest.

(f) Sections 321.506 and 321.507 do not apply to taxes pledged

under this section.

(g) In this section, "sports and community venue project" has

the meaning assigned by Section 334.001, Local Government Code.

Added by Acts 1997, 75th Leg., ch. 551, Sec. 4, eff. Sept. 1,

1997.

Sec. 321.509. TAX POWERS OF MUNICIPALITY NOT LIMITED. This

chapter does not abolish or limit the tax powers of a

municipality.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.



CHAPTER 322. SALES AND USE TAXES FOR SPECIAL PURPOSE TAXING AUTHORITIES

TAX CODE

TITLE 3. LOCAL TAXATION

SUBTITLE C. LOCAL SALES AND USE TAXES

CHAPTER 322. SALES AND USE TAXES FOR SPECIAL PURPOSE TAXING

AUTHORITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 322.001. APPLICATION OF CHAPTER. (a) This chapter applies

to the imposition, assessment, collection, administration, and

enforcement of a sales and use tax imposed under Chapter 451,

452, 453, or 460, Transportation Code.

(b) The effective dates and rates of the taxes imposed by a

taxing entity are determined under the laws authorizing the

adoption of the taxes.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.266, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 209, Sec. 56, eff. Oct.

1, 2003.

Sec. 322.002. DEFINITIONS. In this chapter:

(1) "Taxing entity" means a rapid transit authority, a regional

transit authority, including a subregional transportation

authority, or a municipal mass transit department created under

Chapter 451, 452, or 453, Transportation Code, or a coordinated

county transportation authority created under Chapter 460,

Transportation Code, that has adopted a sales and use tax under

the law authorizing the creation of the entity.

(2) "Entity area" means the geographical limits of a taxing

entity.

(3) "Municipal sales and use tax" means a sales and use tax

imposed by a municipality under the Municipal Sales and Use Tax

Act (Chapter 321) within an entity area.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.267, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 209, Sec. 57, eff. Oct.

1, 2003.

SUBCHAPTER B. ASSESSMENT AND COMPUTATION OF TAXES

Sec. 322.101. SALES TAX. There is imposed in a taxing entity a

sales tax at the rate authorized and set as provided by the law

authorizing the creation of the taxing entity and applied to the

receipts from the sale within the entity area of all taxable

items that are subject to the sales tax under Chapter 151.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 322.102. USE TAX. In a taxing entity, there is imposed an

excise tax on the use, storage, and other consumption within the

entity area of taxable items purchased, leased, or rented from a

retailer during the period that the sales tax is effective within

the entity area. The rate of the excise tax is the same rate as

the rate of the sales tax imposed by the taxing entity and is

applied to the sales price of the taxable item.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 322.103. COMPUTATION OF SALES TAXES. (a) Each retailer in

an entity area shall add the sales tax imposed under this

chapter, the sales taxes imposed under Chapter 151, and, if

applicable, any sales taxes imposed under Chapter 321 or 323 to

the sales price, and the sum of the taxes is a part of the price,

a debt of the purchaser to the retailer until paid, and

recoverable at law in the same manner as the purchase price.

(b) The amount of the total tax is computed by multiplying the

combined applicable tax rates by the amount of the sales price.

If the product results in a fraction of a cent less than one-half

of one cent, the fraction of a cent is not collected. If the

fraction is one-half of one cent or more, the fraction shall be

collected as one cent.

(c) The exclusion provided by Section 151.411 applies to a

retailer under this chapter 50 percent of whose receipts from the

sales of taxable items comes from individual transactions in

which the sales price is an amount on which no tax is produced

from the combined applicable tax rates.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 322.104. COMPUTATION OF USE TAX. (a) In each taxing

entity the tax imposed by Subchapter D, Chapter 151, the tax

imposed under Section 321.104(a), if applicable, and the tax

imposed under Section 322.102 are added together to form a single

combined tax rate, except in a situation described by Section

322.105(b).

(b) The formula prescribed by Section 322.103(b) applies to the

computation of the amount of the tax under this section.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 322.105. USE TAX: WHERE USE OCCURS. (a) In determining

the incidence of the use tax of a taxing entity, the name of the

taxing entity is substituted in Subchapter D, Chapter 151, for

"this state" where those words are used to designate the taxing

entity or delimit the tax imposed. However, the excise tax of a

taxing entity on the use, storage, or other consumption of a

taxable item does not apply if the item is first used, stored, or

consumed in an area other than an entity area.

(b) If a sale of a taxable item is consummated within this state

but not within an entity area and the item is shipped directly or

brought by the purchaser or lessee directly into an entity area,

the item is subject to the entity's use tax. The use is

considered to be consummated at the location where the item is

first used, stored, or consumed after the intrastate transit has

ceased.

(c) If a taxable item is shipped from outside this state to a

customer within this state, the item is subject to the use tax of

the taxing entity and not its sales tax. A use is considered to

be consummated at the first point in this state where the item is

stored, used, or consumed after the interstate transit has

ceased. A taxable item delivered to a point in this state is

presumed to be for storage, use, or consumption at that point

until the contrary is established.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 823, Sec. 1(1),

eff. September 1, 2007.

(e) With respect to a taxable service, "use" means the

derivation in the taxing entity of direct or indirect benefit

from the service.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.21(a), eff.

Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 705, Sec. 29, eff. Sept.

1, 1991.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

823, Sec. 1(1), eff. September 1, 2007.

Sec. 322.106. TAX INAPPLICABLE WHEN NO STATE TAX; EXCEPTIONS.

(a) The sales tax of a taxing entity does not apply to the sale

of a taxable item unless the sales tax imposed under Subchapter

C, Chapter 151, also applies to the sale.

(b) The excise tax of a taxing entity on the use, storage, or

consumption of a taxable item does not apply to the use, storage,

or consumption of an item unless the tax imposed by Subchapter D,

Chapter 151, also applies to the use, storage, or consumption of

the item.

(c) Subsection (b) does not apply to the application of the tax

in a situation described by Section 322.105(b).

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 705, Sec. 30, eff.

Sept. 1, 1991.

Sec. 322.108. CERTAIN PROVISIONS OF MUNICIPAL SALES AND USE TAX

APPLICABLE. (a) Except as provided by Subsection (b), the

following apply to the taxes imposed by this chapter in the same

manner as applicable to a municipality under Chapter 321:

(1) Section 321.002(a)(3);

(2) Section 321.003;

(3) Section 321.203;

(4) Section 321.205(d);

(5) Section 321.208;

(6) Section 321.209;

(7) Section 321.303;

(8) Section 321.304; and

(9) Section 321.305.

(b) The provisions of this chapter applicable to a taxing entity

created under Chapter 453, Transportation Code, prevail over any

inconsistent provision in a statute listed in Subsection (a).

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.20(a), eff.

Aug. 28, 1989; Acts 1997, 75th Leg., ch. 165, Sec. 30.268, eff.

Sept. 1, 1997.

Sec. 322.109. TELECOMMUNICATIONS EXEMPTION. (a) There are

exempted from the taxes imposed by a taxing entity under this

chapter the sales within the entity area of telecommunications

services unless the application of the exemption is repealed

under this section. A taxing entity may not repeal the

application of this exemption as it applies to interstate

long-distance telecommunications services, but if a taxing entity

has repealed the exemption before the effective date of Part 4,

Article 1, H.B. No. 61, Acts of the 70th Legislature, 2nd Called

Session, 1987, interstate long-distance telecommunications

services in that taxing entity are not subject to taxes imposed

under this chapter.

(b) Except as provided by Subsection (d), the board of a taxing

entity may, by a majority vote of the board in the manner

required for the adoption of other orders, repeal the application

of the exemption provided by Subsection (a) for

telecommunications services sold within the city.

(c) A taxing entity board that has repealed the application of

the exemption may in the same manner reinstate the exemption.

(d) The governing board of a taxing entity created under Chapter

451, Transportation Code, may not repeal the application of the

exemption provided by Subsection (a) unless the repeal is first

approved by a majority of the members of the governing body of

each municipality that created the taxing entity. A reinstatement

of the exemption must be approved in the same manner.

(e) A vote of a taxing entity board repealing the application of

or reinstating the exemption must be entered in the minutes of

the entity. The entity board chairman or secretary shall send to

the comptroller by United States certified or registered mail a

copy of each order adopted under this section. The repeal of the

application of the exemption or a reinstated exemption takes

effect within the entity on the first day of the first calendar

quarter after the expiration of the first complete calendar

quarter after the date on which the comptroller receives a copy

of the order.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1,

pt. 4, Sec. 34; Acts 1999, 76th Leg., ch. 1008, Sec. 1, eff. June

18, 1999.

Sec. 322.110. TRANSITION EXEMPTION IN CERTAIN TAXING ENTITIES.

(a) The receipts from the sale, use, or rental of and the

storage, use, or consumption of taxable items in this state are

exempt from the tax imposed under this chapter by a taxing entity

created under Chapter 453, Transportation Code, if the items are

used:

(1) for the performance of a written contract entered into

before the date the tax takes effect in the taxing entity, if the

contract is not subject to change or modification by reason of

the tax; or

(2) pursuant to an obligation of a bid or bids submitted before

the date the tax takes effect in the taxing entity, if the bid or

bids may not be withdrawn, modified, or changed by reason of the

tax.

(b) The exemptions provided by this section have no effect after

three years from the date the tax takes effect in the taxing

entity.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 14.19(a), eff. Aug.

28, 1989. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.269,

eff. Sept. 1, 1997.

SUBCHAPTER C. ADMINISTRATION OF TAXES

Sec. 322.201. COMPTROLLER TO COLLECT AND ADMINISTER TAXES. (a)

The comptroller shall administer, collect, and enforce the sales

and use tax of a taxing entity.

(b) The sales and use taxes imposed under this chapter, the

taxes imposed under Chapters 321 and 323, and the taxes imposed

under Chapter 151 shall be collected together to the extent that

each is imposed in an entity area.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 322.202. COMPTROLLER'S REPORTING DUTIES. (a) The

comptroller shall report to a taxing entity on the entity's sales

and use taxes by making substantially the same reports that are

required to be made by the comptroller to a municipality under

Sections 321.302(a), (b), and (c).

(b) The comptroller shall send to a taxing entity by United

States certified or registered mail a notice of each person who

is delinquent in the payment of the entity's sales and use taxes

and shall send to the attorney general a copy of the notice. A

notice sent under this subsection is a certification of the

amount of tax owed and is prima facie evidence of a determination

of that amount and of its delinquency.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 322.2022. TAX INFORMATION. (a) Except as otherwise

provided by this section, the comptroller on request shall

provide to a taxing entity:

(1) information relating to the amount of tax paid to the entity

under this chapter during the preceding or current calendar year

by each person doing business in the area included in the entity

who annually remits to the comptroller state and local sales tax

payments of more than $25,000; and

(2) any other information as provided by this section.

(b) The comptroller on request shall provide to a taxing entity

information relating to the amount of tax paid to the entity

under this chapter during the preceding or current calendar year

by each person doing business in an area included in the entity,

as defined by the entity, that is part of:

(1) an interlocal agreement;

(2) a revenue sharing agreement;

(3) any other agreement similar to those listed in Subdivisions

(1) and (2); or

(4) any area defined by the entity for the purpose of economic

forecasting.

(c) The comptroller shall provide the information under

Subsection (b) as an aggregate total for all persons doing

business in the defined area without disclosing individual tax

payments.

(d) If the request for information under Subsection (b) involves

not more than three persons doing business in the defined area

who remit taxes under this chapter, the comptroller shall refuse

to provide the information to the taxing entity unless the

comptroller receives permission from each of the persons allowing

the comptroller to provide the information to the entity as

requested.

(e) A separate request for information under this section must

be made in writing by the governing body of the taxing entity

each year.

(f) Information received by a taxing entity under this section

is confidential, is not open to public inspection, and may be

used only for the purpose of economic forecasting, for internal

auditing of a tax paid to the entity under this chapter, or for

the purpose described by Subsection (g).

(g) Information received by a taxing entity under Subsection (b)

may be used by the entity to assist in determining revenue

sharing under a revenue sharing agreement or other similar

agreement.

(h) The comptroller may set and collect from a taxing entity

reasonable fees to cover the expense of compiling and providing

information under this section.

(i) Notwithstanding Chapter 551, Government Code, the governing

body of a taxing entity is not required to confer with one or

more employees or a third party in an open meeting to receive

information or question the employees or third party regarding

the information received by the entity under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1360, Sec. 7, eff. September 1, 2009.

Sec. 322.203. COMPTROLLER'S RULES. The comptroller may adopt

reasonable rules and prescribe forms that are consistent with

this chapter for the administration, collection, and enforcement

of this chapter and for the reporting of the taxes imposed under

this chapter.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 322.204. DELINQUENT TAXES: LIMITATIONS. The limitations

for the bringing of a suit for the collection of a sales and use

tax imposed by a taxing entity or a penalty due on the tax after

the tax and penalty are delinquent or after a determination

against a taxpayer are the same as the limitations provided by

Chapter 151.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 322.205. SEIZURE AND SALE OF PROPERTY. (a) If the

comptroller lawfully seizes property for the payment of the taxes

imposed under Chapter 151 and the property owner is delinquent in

the payment of taxes under this chapter, the comptroller shall

sell sufficient property to pay the delinquent taxes and

penalties under this chapter, Chapter 151, and Chapter 321.

(b) The proceeds of the sale of seized property shall first be

applied to the payment of amounts due the state, then to the

payments of amounts due a municipality under Chapter 321, and the

remainder, if any, to the payment of amounts due to the taxing

entity to which the taxes are due.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 322.206. SUITS FOR TAX COLLECTION. (a) A taxing entity

acting through its attorney may join as a plaintiff in any suit

brought by the attorney general to seek a judgment for delinquent

taxes and penalties due to the taxing entity under this chapter.

(b) A taxing entity may bring suit for the collection of taxes

owed to the taxing entity under this chapter if:

(1) the taxes are certified by the comptroller in the notice

required by Section 322.202(b);

(2) a written notice of the tax delinquency and the entity's

intention to bring suit is given by certified mail to the

taxpayer, the attorney general, and the comptroller at least 60

days before the suit is filed; and

(3) neither the comptroller nor the attorney general disapproves

of the suit.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 322.207. DISAPPROVAL OF SUIT. (a) The comptroller or the

attorney general may disapprove of the institution of a suit by a

taxing entity under Section 322.206(b) if:

(1) negotiations between the state and the taxpayer are being

conducted for the purpose of the collection of delinquent taxes

owed to the state and the taxing entity seeking to bring suit;

(2) the taxpayer owes substantial taxes to the state and there

is a reasonable possibility that the taxpayer may be unable to

pay the total amount owed;

(3) the state will bring suit against the taxpayer for all taxes

due under Chapter 151 and this chapter; or

(4) the suit involves a critical legal question relating to the

interpretation of state law or a provision of the Texas or United

States constitution in which the state has an overriding

interest.

(b) A notice of disapproval to a taxing entity must be in

writing and give the reason for the determination by the

comptroller or attorney general.

(c) A disapproval is final and not subject to review.

(d) Not earlier than one year after the date of a disapproval of

the institution of a taxing entity collection suit, the taxing

entity may again proceed as provided by Section 322.206(b) even

though the liability of the taxpayer includes taxes for which the

entity has previously given notice and the comptroller or

attorney general has disapproved of the suit.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 322.208. JUDGMENTS IN SUIT. (a) A judgment in a suit

under Section 322.206(b) for or against a taxpayer does not

affect a claim against the taxpayer by a municipality or the

state unless the state is party to the suit.

(b) A taxing entity shall abstract a copy of each final judgment

for taxes imposed under this chapter in a case in which the state

is not a party and shall send to the comptroller a copy of the

judgment and the abstract.

(c) A taxing entity shall by execution collect the taxes awarded

to it in each judgment received by it and is responsible for the

renewal of the judgment before its expiration.

(d) The taxing entity shall notify the comptroller by certified

mail of the amount of any taxes collected on the judgment.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

SUBCHAPTER D. REVENUE DEPOSIT, DISTRIBUTION, AND USE

Sec. 322.301. COLLECTIONS HELD BY COMPTROLLER. The comptroller

shall deposit, hold, account for, and transmit sales and use

taxes collected under this chapter for each taxing entity in the

same manner as required under Section 321.501 for each

municipality.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 322.302. DISTRIBUTION OF TRUST FUNDS. At least quarterly

during each state fiscal year and as often as feasible, the

comptroller shall send to the person at each taxing entity who

performs the function of entity treasurer, payable to the taxing

entity, the entity's share of the taxes collected by the

comptroller under this chapter.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 16, Sec. 5, eff. Aug.

31, 1989; Acts 1997, 75th Leg., ch. 165, Sec. 30.270, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 1467, Sec. 2.68, eff. Oct. 1,

1999.

Sec. 322.303. STATE'S SHARE. Before sending any money to a

taxing entity under this subchapter, the comptroller shall deduct

two percent of the amount of the taxes collected within the

entity area during the period for which a distribution is made as

the state's charge for its services under this chapter and shall

credit the money deducted to the general revenue fund.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 322.304. AMOUNTS RETAINED IN TRUST ACCOUNT. (a) The

comptroller may retain in the suspense account of a taxing entity

a portion of the entity's share of the tax collected for the

entity under this chapter, not to exceed five percent of the

amount remitted to the entity. If the entity has abolished the

tax, the amount that may be retained may not exceed five percent

of the final remittance to the entity at the time of the

termination of the collection of the tax.

(b) From the amounts retained in an entity's suspense account,

the comptroller may make refunds for overpayments to the account

and to redeem dishonored checks and drafts deposited to the

credit of the account.

(c) Before the expiration of one year after the effective date

of the abolition of an entity's tax under this chapter other than

a department under Chapter 453, Transportation Code, the

comptroller shall send to the entity the remainder of the money

in the entity's account and shall close the account.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.271, eff.

Sept. 1, 1997.

Sec. 322.305. INTEREST ON TRUST ACCOUNTS. Interest earned on

all deposits made with the comptroller under this chapter,

including interest earned on retained accounts, shall be credited

to the general revenue fund.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.125,

eff. Sept. 1, 1997.

Sec. 322.306. RETENTION OF CERTAIN SPECIAL PURPOSE DISTRICT

SALES TAXES. A taxing entity that holds a sales and use tax

permit issued by the comptroller and that imposes a sales and use

tax may retain the portion of the tax that the taxing entity

collects and that constitutes the entity's own tax. The taxing

entity shall remit to the comptroller all other applicable local

sales and use taxes and the state sales and use tax.

Added by Acts 2001, 77th Leg., ch. 1263, Sec. 76, eff. Oct. 1,

2001.



CHAPTER 323. COUNTY SALES AND USE TAX ACT

TAX CODE

TITLE 3. LOCAL TAXATION

SUBTITLE C. LOCAL SALES AND USE TAXES

CHAPTER 323. COUNTY SALES AND USE TAX ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 323.001. SHORT TITLE. This chapter may be cited as the

County Sales and Use Tax Act.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.002. DEFINITIONS. The words used in this chapter and

defined by Chapters 151 and 321 have the meanings assigned by

Chapters 151 and 321.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.003. OTHER PORTIONS OF TAX APPLICABLE. Subtitles A and

B, Title 2, and Chapters 142 and 151 apply to the taxes and to

the administration and enforcement of the taxes imposed by this

chapter in the same manner that those laws apply to state taxes

unless modified by this chapter.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.13, eff.

Aug. 28, 1989; Acts 2003, 78th Leg., ch. 1310, Sec. 117, eff.

Oct. 1, 2003.

SUBCHAPTER B. IMPOSITION OF SALES AND USE TAXES BY COUNTIES

Sec. 323.101. TAX AUTHORIZED. (a) A qualified county may adopt

or repeal the county sales and use tax authorized by this chapter

at an election in which a majority of the qualified voters of the

county approve the adoption or repeal of the tax, as applicable.

(b) A county is qualified to adopt the tax only if no part of

the county is located in a rapid transit authority created under

Chapter 451, Transportation Code, or a regional transportation

authority created under Chapter 452 of that code.

(c) An authority created under Chapter 451 or 452,

Transportation Code, is prohibited from imposing the tax provided

for by those chapters in a county in which the county sales and

use tax provided for by this section is in effect or is scheduled

to take effect. For the purposes of this section, an authority is

not considered to be located in any county in which fewer than

250 persons are both residents of the authority and the county.

(d) A county may not adopt a sales and use tax under this

section if as a result of the adoption of the tax the combined

rate of all sales and use taxes imposed by the county and other

political subdivisions of this state having territory in the

county would exceed two percent at any location in the county.

(e) If the voters of a county approve the adoption of a sales

and use tax at an election held on the same election date on

which a municipality having territory in the county adopts a

sales and use tax or an additional sales and use tax and as a

result the combined rate of all sales and use taxes imposed by

the county and other political subdivisions of this state having

territory in the county would exceed two percent at any location

in the county, the election to adopt a county sales and use tax

has no effect.

(f) The provisions of this chapter govern the application,

collection, and administration of a sales and use tax imposed

under Chapter 285, 775, or 776, Health and Safety Code, to the

extent not inconsistent with the provisions of those chapters.

Provided, however, that Subsection (b) shall not apply to a tax

authorized under those chapters.

(g) Expired.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 54, Sec. 2,

eff. Oct. 20, 1987; Acts 1989, 71st Leg., 1st C.S., ch. 40, Sec.

6, eff. Sept. 1, 1989; Acts 1997, 75th Leg., ch. 65, Sec. 2, eff.

May 9, 1997; Acts 1997, 75th Leg., ch. 165, Sec. 30.272, eff.

Sept. 1, 1997.

Sec. 323.102. EFFECTIVE DATES: NEW TAX, TAX REPEAL. (a) Except

as provided by Subsection (c), a tax imposed under this chapter

takes effect on the October 1st after the expiration of the first

complete calendar quarter occurring after the date on which the

comptroller receives a notice of the action as required by

Section 323.405(b).

(b) The repeal of a tax abolished under this chapter takes

effect on the October 1st after the expiration of the first

complete calendar quarter occurring after the date on which the

comptroller receives a notice of the action as required by

Section 323.405(b).

(c) A tax imposed under Section 323.105 of this code or Chapter

326 or 383, Local Government Code, takes effect on the first day

of the first calendar quarter after the expiration of the first

complete calendar quarter occurring after the date on which the

comptroller receives a notice of the action as required by

Section 323.405(b).

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 256, Sec. 2, eff.

Sept. 1, 1989; Acts 1995, 74th Leg., ch. 342, Sec. 1, eff. Aug.

28, 1995; Acts 1999, 76th Leg., ch. 1467, Sec. 2.69, eff. June

19, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1266, Sec. 12, eff. September 1, 2007.

Sec. 323.103. SALES TAX. In a county that has adopted the tax

authorized by this chapter, there is imposed a tax on the

receipts from the sale at retail of taxable items within the

county at the rate of one-half of one percent, or in a county

that includes no territory within the limits of a municipality,

one percent.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.104. USE TAX. In a county that has adopted the tax

authorized by this chapter, there is imposed an excise tax on the

use, storage, or other consumption within the county of taxable

items purchased, leased, or rented from a retailer during the

period that the tax is effective within the county. The rate of

the excise tax is the same as the rate of the sales tax portion

of the tax and is applied to the sales price of the taxable item.

With respect to a taxable service, "use" means the derivation in

the county of direct or indirect benefit from the service.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 705, Sec. 32, eff.

Sept. 1, 1991.

Sec. 323.105. CRIME CONTROL DISTRICT TAX. (a) Subject to an

election held in accordance with the Crime Control and Prevention

District Act, a county in which a crime control and prevention

district is established shall adopt a sales and use tax in the

area of the district for the purpose of financing the operation

of the crime control and prevention district. The revenue from

the tax may be used only for the purpose of financing the

operation of the crime control and prevention district. The

proposition for adopting a tax under this section and the

proposition for creation of a crime control and prevention

district shall be submitted at the same election. For purposes of

Subsection (c) of Section 323.101 of this code, a tax under this

section is not a county sales and use tax.

(b) A tax adopted for a district under this section for

financing the operation of the district may be decreased in

increments of one-eighth of one percent by order of the board of

directors of the district.

(c) The board of directors or the governing body of the

governmental entity that proposed the creation of the crime

control and prevention district may call an election on the

question of decreasing the tax rate in increments of one-eighth

of one percent in the district if the district was created before

January 1, 1996. The board of directors or governing body may

dedicate a portion of the tax for the payment of bonds used in

conjunction with the renovation or extension of a county-owned or

municipally owned convention center facility, as defined in

Section 351.001, that was constructed before 1969 if the

dedication is approved by a majority of the qualified voters in

an election held in the district on the question of decreasing

the tax rate. At the election, the ballot shall be printed to

provide for voting for or against the following proposition: "The

decrease of the _______ Crime Control and Prevention District

sales and use tax to _____ percent and authorizing the use of

______ of one percent for the payment of bonds issued for the

renovation or extension of certain county-owned or municipally

owned convention center facilities as that term is defined under

Section 351.001, Tax Code, and authorizing that the tax expire on

payment of the bonds."

(d) The rate of a tax adopted for a district under this section

may be increased in increments of one-eighth of one percent, not

to exceed a total tax rate of one-half percent for financing the

operation of the crime control and prevention district, by order

of the board of directors of the crime control and prevention

district if approved by a majority of the qualified voters voting

at an election called by the board and held in the district on

the question of increasing the tax rate. At the election, the

ballot shall be printed to provide for voting for or against the

following proposition: "The increase of the ____________ Crime

Control and Prevention District sales and use tax rate to

____________ percent." If there is an increase or decrease under

this subsection in the rate of a tax imposed under this section,

the new rate takes effect on the first day of the next calendar

quarter after the expiration of one calendar quarter after the

comptroller receives notice of the increase or decrease. However,

if the comptroller notifies the president of the board of

directors of the district in writing within 10 days after receipt

of the notification that the comptroller requires more time to

implement reporting and collection procedures, the comptroller

may delay implementation of the rate change for one whole

calendar quarter. In that event, the new rate takes effect on the

first day of the next calendar quarter following the elapsed

quarter.

(e) The comptroller shall remit to the county amounts collected

at the rate imposed under this section as part of the regular

allocation of county tax revenue collected by the comptroller if

the district is composed of the entire county. The comptroller

shall, if the district is composed of an area less than the

entire county, remit that amount to the district. Retailers may

not be required to use the allocation and reporting procedures in

the collection of taxes under this section different from the

procedures that retailers use in the collection of other sales

and use taxes under this chapter. An item, transaction, or

service that is taxable in a county under a sales or use tax

authorized by another section of this chapter is taxable under

this section. An item, transaction, or service that is not

taxable in a county under a sales or use tax authorized by

another section of this chapter is not taxable under this

section.

(f) If, in a county where a crime control and prevention

district is composed of the whole county, a county sales and use

tax or a county sales and use tax rate increase for the purpose

of financing a crime control and prevention district is approved,

the county is responsible for distributing to the district that

portion of the county sales and use tax revenue received from the

comptroller that is to be used for the purposes of financing the

crime control and prevention district. Not later than the 10th

day after the date the county receives funds under this section

from the comptroller, the county shall make the distribution in

the proportion that the crime control and prevention portion of

the tax rate bears to the total sales and use tax rate of the

county. The amounts distributed to a crime control and prevention

district are not considered to be sales and use tax revenue for

the purpose of property tax reduction and computation of the

county tax rate under Section 26.041, Tax Code.

(g) For purposes of the tax imposed under this section, a

reference in this chapter to the county as the territory in which

the tax or an incident of the tax applies means only the

territory located in the crime control and prevention district,

if that district is composed of an area less than an entire

county.

(h) The comptroller may adopt rules and the county commissioners

court may adopt orders to administer this section.

Added by Acts 1989, 71st Leg., ch. 664, Sec. 2, eff. June 14,

1989. Amended by Acts 1993, 73rd Leg., ch. 864, Sec. 15, eff.

June 18, 1993; Acts 1997, 75th Leg., ch. 1248, Sec. 6, eff. June

20, 1997; Acts 1999, 76th Leg., ch. 1467, Sec. 2.70, eff. Oct. 1,

1999.

SUBCHAPTER C. COMPUTATION OF TAXES

Sec. 323.201. COMPUTATION OF SALES TAXES. (a) Each retailer in

a county that has adopted the tax authorized by this chapter

shall add the sales tax imposed by this chapter and by Chapter

151, plus any other applicable sales tax, to the sales price, and

the sum of the taxes is a part of the price, a debt of the

purchaser to the retailer until paid, and recoverable at law in

the same manner as the purchase price.

(b) The amount of the total tax is computed by multiplying the

combined applicable tax rates by the amount of the sales price.

If the product results in a fraction of a cent less than one-half

of one cent, the fraction of a cent is not collected. If the

fraction of a cent is one-half of one cent or more, the fraction

shall be collected as one cent.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.202. METHOD OF REPORTING: RETAILERS HAVING SALES BELOW

TAXABLE AMOUNT. The exclusion provided by Section 151.411

applies to a retailer under this chapter 50 percent of whose

receipts from the sales of taxable items comes from individual

transactions in which the sales price is an amount on which no

tax is produced from the combined state and local taxes.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

For expiration of Subsections (c-2) and (c-3), see Subsection

(c-3).

Sec. 323.203. CONSUMMATION OF SALE. (a) A sale of a taxable

item occurs within the county in which the sale is consummated. A

sale is consummated as provided by this section regardless of the

place where transfer of title or possession occurs.

(b) If a retailer has only one place of business in this state,

all of the retailer's retail sales of taxable items are

consummated at that place of business except as provided by

Subsection (e).

(c) If a retailer has more than one place of business in this

state, each sale of each taxable item by the retailer is

consummated at the place of business of the retailer in this

state where the retailer first receives the order, provided that

the order is placed in person by the purchaser or lessee of the

taxable item at the place of business of the retailer in this

state where the retailer first receives the order.

(c-1) If the retailer has more than one place of business in

this state and Subsection (c) does not apply, the sale is

consummated at the place of business of the retailer in this

state:

(1) from which the retailer ships or delivers the item, if the

retailer ships or delivers the item to a point designated by the

purchaser or lessee; or

(2) where the purchaser or lessee takes possession of and

removes the item, if the purchaser or lessee takes possession of

and removes the item from a place of business of the retailer.

Text of subsection effective until September 01, 2014

(c-2) Subsection (c) does not apply if:

(1) the taxable item is shipped or delivered from a warehouse:

(A) that is a place of business of the retailer;

(B) in relation to which the retailer has an economic

development agreement with:

(i) the county in which the warehouse is located that was

entered into under Chapter 381, Local Government Code, before

January 1, 2009; or

(ii) the municipality in which the warehouse is located that was

entered into under Chapter 380, 504, or 505, Local Government

Code, or a predecessor statute, before January 1, 2009; and

(C) in relation to which the county provides information

relating to the economic development agreement as required by

Subsection (c-3) by the deadline prescribed by that subsection,

or, if appropriate, the municipality complies with Section

321.203(c-3) by the deadline prescribed by that section; and

(2) the place of business of the retailer at which the retailer

first receives the order in the manner described by Subsection

(c) is a retail outlet identified in the information required by

Subsection (c-3) or Section 321.203(c-3) as being served by the

warehouse on January 1, 2009.

(c-3) Not later than September 1, 2009, a county that has

entered into an economic development agreement described by

Subsection (c-2) shall send to the comptroller information

prescribed by the comptroller relating to the agreement that

identifies each warehouse subject to the agreement and each

retail outlet that, on January 1, 2009, was served by that

warehouse. The comptroller shall prescribe the manner in which

the information must be provided. The provision of information

to the comptroller under this subsection does not affect whether

information described by this subsection is confidential or

excepted from required public disclosure. This subsection and

Subsection (c-2) expire September 1, 2014.

(d) If the retailer has more than one place of business in this

state and Subsections (c) and (c-1) do not apply, the sale is

consummated at:

(1) the place of business of the retailer in this state where

the order is received; or

(2) if the order is not received at a place of business of the

retailer, the place of business from which the retailer's agent

or employee who took the order operates.

(e) A sale of a taxable item is consummated at the location in

this state to which the item is shipped or delivered or at which

possession is taken by the customer if transfer of possession of

the item occurs at, or shipment or delivery of the item

originates from, a location in this state other than a place of

business of the retailer and if:

(1) the retailer is an itinerant vendor who has no place of

business in this state;

(2) the retailer's place of business where the purchase order is

initially received or from which the retailer's agent or employee

who took the order operates is outside this state; or

(3) the purchaser places the order directly with the retailer's

supplier and the item is shipped or delivered directly to the

purchaser by the supplier.

(f) The sale of natural gas and electricity is consummated at

the point of delivery to the consumer.

(g) The sale of mobile telecommunications services is

consummated in accordance with Section 151.061.

(g-1) The sale of telecommunications services sold based on a

price that is measured by individual calls is consummated at the

location where the call originates and terminates or the location

where the call either originates or terminates and at which the

service address is also located.

(g-2) Except as provided by Subsection (g-3), the sale of

telecommunications services sold on a basis other than on a

call-by-call basis is consummated at the location of the

customer's place of primary use.

(g-3) A sale of post-paid calling services is consummated at the

location of the origination point of the telecommunications

signal as first identified by the seller's telecommunications

system or by information received by the seller from the seller's

service provider if the system used to transport the signal is

not that of the seller.

(h) The sale of an amusement service is consummated in the

county in which the performance or other delivery of the service

takes place.

(i) If a purchaser who has given a resale certificate makes any

use of a taxable item that subjects the taxable item to the sales

tax under the provisions of Section 151.154, the use or other

consumption of the taxable item that subjected the taxable item

to the tax is consummated at the place where the taxable item is

stored or kept at the time of or just before the use or

consumption.

(j) The sale of services delivered through a cable system is

consummated at the point of delivery to the consumer.

(k) The sale of garbage or other solid waste collection or

removal service is consummated at the location at which the

garbage or other solid waste is located when its collection or

removal begins.

(l) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1266, Sec.

15(5), eff. September 1, 2007.

(m) A sale of a service described by Section 151.0047 to

remodel, repair, or restore nonresidential real property is

consummated at the location of the job site.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.22(b), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 810, Sec. 2, eff. Oct.

1, 1989; Acts 1991, 72nd Leg., ch. 705, Sec. 33, eff. Sept. 1,

1991; Acts 2001, 77th Leg., ch. 370, Sec. 3, eff. Aug. 1, 2002;

Acts 2003, 78th Leg., ch. 209, Sec. 58, eff. Oct. 1, 2003; Acts

2003, 78th Leg., ch. 1310, Sec. 118, eff. July 1, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1266, Sec. 13, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1266, Sec. 15(5), eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1360, Sec. 8, eff. June 19, 2009.

Sec. 323.204. COMPUTATION OF USE TAX. In each county that has

adopted the taxes authorized by this chapter, the tax imposed by

Section 323.104, by other applicable local taxes, and by

Subchapter D, Chapter 151, are added together to form a single

combined tax rate, except only the rate of the county tax is used

in a situation described by Section 323.205(b).

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.205. USE TAX: COUNTY IN WHICH USE OCCURS. (a) In

determining the incidence of the use tax authorized by this

chapter, the name of the county adopting the tax is substituted

in Subchapter D, Chapter 151, for "this state" where those words

are used to designate the taxing entity or delimit the tax

imposed. However, the excise tax authorized by this chapter on

the use, storage, or consumption of a taxable item does not apply

if the taxable item is first used, stored, or consumed in a

county that has not adopted the taxes authorized by this chapter.

(b) If a sale of a taxable item is consummated in this state but

not within a county that has adopted the taxes authorized by this

chapter and the taxable item is shipped directly, or brought by

the purchaser or lessee directly, into a county that has adopted

the taxes authorized by this chapter, the taxable item is subject

to the county's use tax. The use is considered to be consummated

at the location where the item is first stored, used, or consumed

after the intrastate transit has ceased.

(c) If a taxable item is shipped from outside this state to a

customer within this state and the use of the taxable item is

consummated within a county that has adopted the tax authorized

by this chapter, the taxable item is subject to a county's use

tax and not its sales tax. A use is considered to be consummated

at the first point in this state where the taxable item is

stored, used, or consumed after the interstate transit has

ceased. A taxable item delivered to a point in this state is

presumed to be for storage, use, or consumption at that point

until the contrary is established.

(d) The holder of a direct payment permit issued under Chapter

151 who becomes liable for the use tax under this chapter by

reason of the storage, use, or consumption of a taxable item

purchased in this state under a direct payment exemption

certificate shall allocate the tax to the county in which the

item was first removed from the permit holder's storage, or if

not stored, the place at which the item was first used or

consumed by the permit holder after transportation. In this

subsection an item is not considered to have been stored, used,

or consumed because of a temporary delay or interruption

necessary and incidental to its transportation or further

fabrication, processing, or assembling within this state for

delivery to the permit holder. A charge for fabrication,

processing, or further assembly in a county that has adopted the

tax under this chapter shall be subject to the county use tax.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 705, Sec. 34, eff.

Sept. 1, 1991.

Sec. 323.206. COUNTY TAX INAPPLICABLE WHEN NO STATE TAX;

EXCEPTIONS. (a) The sales tax authorized by this chapter does

not apply to the sale of a taxable item unless the sales tax

imposed by Subchapter C, Chapter 151, also applies to the sale.

(b) The excise tax authorized by this chapter on the use,

storage, or consumption of a taxable item does not apply to the

use, storage, or consumption of an item unless the tax imposed by

Subchapter D, Chapter 151, also applies to the use, storage, or

consumption.

(c) Subsections (a) and (b) do not apply to the taxes authorized

by this chapter on the sale, production, distribution, lease, or

rental of, and the use, storage, or consumption of gas and

electricity for residential use.

(d) Subsection (b) does not apply to the application of the tax

in a situation described by Section 323.205(b).

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 705, Sec. 35, eff.

Sept. 1, 1991.

Sec. 323.207. STATE EXEMPTIONS APPLICABLE. The exemptions

provided by Subchapter H, Chapter 151, apply to the taxes

authorized by this chapter, except as provided by Section

151.317(b).

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.208. TELECOMMUNICATIONS EXEMPTION. (a) There are

exempted from the taxes imposed under this chapter the sale

within the county of telecommunications services unless the

application of the exemption is repealed under this section. A

county may not repeal the application of this exemption as it

applies to interstate long-distance telecommunications services,

but if a county has repealed the exemption before the effective

date of Part 4, Article 1, H.B. No. 61, Acts of the 70th

Legislature, 2nd Called Session, 1987, interstate long-distance

telecommunications services in that county are not subject to

taxes imposed under this chapter.

(b) The commissioners court of a county by a majority vote may

repeal the application of the exemption provided by Subsection

(a) for telecommunications services sold within the county.

(c) A county that has repealed the application of the exemption

may in the same manner reinstate the exemption.

(d) A vote of the commissioners court repealing the application

of or reinstating the exemption must be entered in the minutes of

the court. The county judge shall send to the comptroller by

United States certified or registered mail a copy of each order

adopted under this section. The repeal of the application of the

exemption or a reinstated exemption takes effect within the

county on the first day of the first calendar quarter after the

expiration of the first complete calendar quarter after the date

on which the comptroller receives notification of the order.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 1,

pt. 4, Sec. 35.

Sec. 323.209. TRANSITION EXEMPTION. (a) The receipts from the

sale, use, or rental of and the storage, use, or consumption of

taxable items in this state are exempt from the tax imposed by a

county under this chapter if the items are used:

(1) for the performance of a written contract entered into

before the date the tax takes effect in the county, if the

contract is not subject to change or modification by reason of

the tax; or

(2) pursuant to an obligation of a bid or bids submitted before

the date the tax takes effect in the county, if the bid or bids

may not be withdrawn, modified, or changed by reason of the tax.

(b) The exemptions provided by this section have no effect after

three years from the date the tax takes effect in the county.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 14.17(a), eff. Aug.

28, 1989.

SUBCHAPTER D. ADMINISTRATION OF TAXES

Sec. 323.301. COMPTROLLER TO COLLECT AND ADMINISTER TAXES. The

comptroller shall administer, collect, and enforce any tax

imposed by a county under this chapter. The tax imposed under

this chapter and the tax imposed under Chapter 151 shall be

collected together, if both taxes are imposed.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.302. COMPTROLLER'S REPORTING DUTIES. (a) The

comptroller shall make quarterly reports to a county that has

adopted the taxes authorized by this chapter if the county

requests the reports. A report must include the name, address,

and account number of each person in the county that has remitted

to the comptroller a tax payment during the quarter covered by

the report.

(b) If a county requests an additional report, the comptroller

shall make an additional quarterly report to the county including

the name, address, and account number, if any, of, and the amount

of tax due from, each person doing business in the county who has

failed to pay the tax under this chapter to the county or under

Chapter 151. The additional report must also include statements:

(1) showing whether or not there has been a partial tax payment

by the delinquent taxpayer;

(2) showing whether or not the taxpayer is delinquent in the

payment of sales and use taxes to the state; and

(3) describing the steps taken by the comptroller to collect the

delinquent taxes.

(c) If a county determines that a person doing business in the

county is not included in a comptroller's report, the county

shall report to the comptroller the name and address of the

person. Within 90 days after receiving the report from a county,

the comptroller shall send to the county:

(1) an explanation as to why the person is not obligated for the

county tax;

(2) a statement that the person is obligated for the county tax

and the tax is delinquent; or

(3) a certification that the person is obligated for the county

tax and that the full amount of the tax due has been credited to

the county's account.

(d) The comptroller shall send by United States certified or

registered mail to the county attorney a notice of each person

who is delinquent in the payment to the county of the taxes

authorized by this chapter and shall send a copy of the notice to

the attorney general. A notice sent under this subsection is a

certification of the amount of tax owed and is prima facie

evidence of a determination of that amount and of its

delinquency.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.3022. TAX INFORMATION. (a) In this section, "other

local governmental entity" includes any governmental entity

created by the legislature that has a limited purpose or

function, that has a defined or restricted geographic territory,

and that is authorized by law to impose a local sales and use tax

the imposition, computation, administration, enforcement, and

collection of which is governed by this chapter.

(b) Except as otherwise provided by this section, the

comptroller on request shall provide to a county or other local

governmental entity that has adopted a tax under this chapter:

(1) information relating to the amount of tax paid to the county

or other local governmental entity under this chapter during the

preceding or current calendar year by each person doing business

in the county or other local governmental entity who annually

remits to the comptroller state and local sales tax payments of

more than $25,000; and

(2) any other information as provided by this section.

(c) The comptroller on request shall provide to a county or

other local governmental entity that has adopted a tax under this

chapter information relating to the amount of tax paid to the

county or other local governmental entity under this chapter

during the preceding or current calendar year by each person

doing business in an area, as defined by the county or other

local governmental entity, that is part of:

(1) an interlocal agreement;

(2) a tax abatement agreement;

(3) a reinvestment zone;

(4) a tax increment financing district;

(5) a revenue sharing agreement;

(6) an enterprise zone;

(7) any other agreement, zone, or district similar to those

listed in Subdivisions (1)-(6); or

(8) any area defined by the county or other local governmental

entity for the purpose of economic forecasting.

(d) The comptroller shall provide the information under

Subsection (c) as an aggregate total for all persons doing

business in the defined area without disclosing individual tax

payments.

(e) If the request for information under Subsection (c) involves

not more than three persons doing business in the defined area

who remit taxes under this chapter, the comptroller shall refuse

to provide the information to the county or other local

governmental entity unless the comptroller receives permission

from each of the persons allowing the comptroller to provide the

information to the county or other local governmental entity as

requested.

(f) A separate request for information under this section must

be made in writing each year by the county judge or the governing

body of the other local governmental entity.

(g) Information received by a county or other local governmental

entity under this section is confidential, is not open to public

inspection, and may be used only for the purpose of economic

forecasting, for internal auditing of a tax paid to the county or

other local governmental entity under this chapter, or for the

purpose described by Subsection (h).

(h) Information received by a county or other local governmental

entity under Subsection (c) may be used by the county or other

local governmental entity to assist in determining revenue

sharing under a revenue sharing agreement or other similar

agreement.

(i) The comptroller may set and collect from a county or other

local governmental entity reasonable fees to cover the expense of

compiling and providing information under this section.

(j) Notwithstanding Chapter 551, Government Code, the

commissioners court of a county or the governing body of the

other local governmental entity is not required to confer with

one or more employees or a third party in an open meeting to

receive information or question the employees or third party

regarding the information received by the county or other local

governmental entity under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1360, Sec. 9, eff. September 1, 2009.

Sec. 323.303. SALES TAX PERMITS AND EXEMPTION AND RESALE

CERTIFICATES. (a) Each place of business of a retailer must

have a permit issued by the comptroller under Subchapter F,

Chapter 151.

(b) The same sales tax permit, exemption certificate, and resale

certificate required by Chapter 151 for the administration and

collection of the taxes imposed by that chapter satisfy the

requirements of this chapter. No additional permit or exemption

or resale certificate may be required.

(c) The comptroller may prescribe the form of an exemption

certificate for a prior contract exemption under this chapter.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.304. DISCOUNTS FOR PREPAYMENT AND TAX COLLECTION. All

discounts allowed a retailer under Chapter 151 for the collection

and prepayment of the taxes under that chapter are allowed and

applicable to the taxes collected under this chapter.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.305. PENALTIES. The penalties provided by Chapter 151

for violations of that chapter apply to violations of this

chapter.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.306. COMPTROLLER'S RULES. The comptroller may adopt

reasonable rules and prescribe forms that are consistent with

this chapter for the administration, collection, reporting, and

enforcement of this chapter.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.307. DELINQUENT TAXES: LIMITATIONS. The limitations

for the bringing of a suit for the collection of a tax imposed or

a penalty due under this chapter after the tax and penalty are

delinquent or after a determination against the taxpayer are the

same as limitations provided by Chapter 151.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.308. SEIZURE AND SALE OF PROPERTY. If the comptroller

lawfully seizes property for the payment of the taxes imposed

under Chapter 151 and the property owner is delinquent in the

payment of taxes under this chapter, the comptroller shall sell

sufficient property to pay the delinquent taxes and penalties of

both taxes. The proceeds of a sale of seized property shall first

be applied to the payment of amounts due the state, any remainder

to the amounts due to a municipality to which the taxes are due

under Chapter 321, and any remainder to the amounts due to a

county to which taxes are due.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.309. SUIT FOR TAX COLLECTION. (a) A county acting

through its attorney may join as a plaintiff in any suit brought

by the attorney general to seek a judgment for delinquent taxes

and penalties due to the county under this chapter.

(b) A county may bring suit for the collection of taxes owed to

the county under this chapter if:

(1) the taxes are certified by the comptroller in the notice

required by Section 323.302(d);

(2) a written notice of the tax delinquency and the county's

intention to bring suit is given by certified mail to the

taxpayer, the attorney general, and the comptroller at least 60

days before the suit is filed; and

(3) neither the comptroller nor the attorney general disapproves

of the suit.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.310. DISAPPROVAL OF COUNTY SUIT. (a) The comptroller

or the attorney general may disapprove of the institution of a

suit by a county under Section 323.309(b) if:

(1) negotiations between the state and the taxpayer are being

conducted for the purpose of the collection of delinquent taxes

owed to the state and the county seeking to bring suit;

(2) the taxpayer owes substantial taxes to the state and there

is a reasonable possibility that the taxpayer may be unable to

pay the total amount owed;

(3) the state will bring suit against the taxpayer for all taxes

due under Chapter 151 and this chapter; or

(4) the suit involves a critical legal question relating to the

interpretation of state law or a provision of the Texas or United

States constitution in which the state has an overriding

interest.

(b) A notice of disapproval to a county must be in writing and

give the reason for the determination by the comptroller or

attorney general.

(c) A disapproval is final and not subject to review.

(d) Not earlier than one year after the date of a disapproval of

the institution of a county collection suit, the county may again

proceed as provided by Section 323.309(b) even though the

liability of the taxpayer includes taxes for which the county has

previously given notice and the comptroller or attorney general

has disapproved of the suit.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.311. JUDGMENTS IN COUNTY SUIT. (a) A judgment in a

suit under Section 323.309(b) for or against a taxpayer does not

affect a claim against the taxpayer by another county, a

municipality, or the state unless the state is party to the suit.

(b) A county shall abstract a copy of each final judgment for

taxes imposed under this chapter in a case in which the state is

not a party and shall send to the comptroller a copy of the

judgment and the abstract.

(c) A county shall by execution collect the taxes awarded to it

in each judgment received by the county and is responsible for

the renewal of the judgment before its expiration.

(d) The county shall send to the comptroller for deposit in the

county's suspense account the amount of any taxes collected on

the judgment.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.312. RETENTION OF CERTAIN COUNTY SALES TAXES. A county

that holds a sales and use tax permit issued by the comptroller

and that imposes a sales and use tax may retain the portion of

the tax that the county collects and that constitutes the

county's own tax. The county shall remit to the comptroller all

other applicable local sales and use taxes and the state sales

and use tax.

Added by Acts 2001, 77th Leg., ch. 1263, Sec. 77, eff. Oct. 1,

2001.

SUBCHAPTER E. TAX ELECTION PROCEDURES

Sec. 323.401. CALLING OF ELECTION. (a) An election under this

chapter is called by the adoption of an order by the

commissioners court of a county.

(b) The commissioners court may call the election by a vote of a

majority of its members.

(c) The commissioners court shall call the election if a number

of qualified voters of the county equal to at least five percent

of the number of registered voters in the county petitions for a

vote on the question.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.402. DEADLINES AFTER PETITION. (a) After the receipt

of a petition for an election under this chapter, the

commissioners court shall determine the sufficiency of the

petition within 30 days.

(b) If the petition is sufficient, the commissioners court shall

pass the ordinance calling the election within 60 days after

receiving the petition.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.403. TIME OF ELECTION. An election under this chapter

must be held on the next uniform election day not less than 30

days after the day on which the order calling the election was

passed.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.404. BALLOT WORDING. (a) Except as provided by

Subsection (b), in an election to adopt the tax, the ballot shall

be printed to provide for voting for or against the proposition:

"Adoption of a one-half percent county sales and use tax within

the county to be used to reduce the county property tax rate."

(b) In an election in a county that includes no territory within

the limits of a municipality, the ballot shall be printed to

provide for voting for or against the proposition: "Adoption of a

one percent county sales and use tax within the county to be used

to reduce the county property tax rate."

(c) In an election to repeal the tax, the ballot shall be

printed to provide for voting for or against the proposition:

"Abolition of the county sales and use tax within the county."

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.405. OFFICIAL RESULTS OF ELECTION. (a) Within 10 days

after an election in which the voters of a county approve of the

adoption or abolition of the tax authorized by this chapter, the

commissioners court of the county shall, by resolution entered in

its minutes of proceedings, declare the results of the election.

A resolution or ordinance under this section must include

statements showing:

(1) the date of the election;

(2) the proposition on which the vote was held;

(3) the total number of votes cast for and against the

proposition; and

(4) the number of votes by which the proposition was approved.

(b) If the application of the taxes that may be imposed under

this chapter is changed by the results of the election, the

county judge shall send to the comptroller by United States

certified or registered mail a certified copy of the resolution.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.406. FREQUENCY OF ELECTION. An election under this

chapter in a county may not be held earlier than one year after

the date of any previous election under this chapter in the

county.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.407. ELECTION CONTEST: NOTICE. (a) If an election

held under this chapter is contested, the contestant shall send

to the comptroller by United States certified or registered mail

within 10 days after the filing of the contest a notice of

contest containing the style of the suit, the date it was filed,

its case number, and the name of the court in which the contest

is pending.

(b) A court may not hear an election contest of an election held

under this chapter unless the comptroller is notified within the

time and in the manner provided by this section.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.408. ELECTION CONTEST: DELAYED EFFECTIVE DATE. (a)

When the comptroller receives a notice of contest of an election

under this chapter, the effective date of the tax or the

abolition of a tax is suspended.

(b) When a final judgment is entered in the election contest,

the county judge shall notify the comptroller by United States

certified or registered mail and enclose a certified copy of the

final judgment.

(c) If the final judgment in the election contest results in a

change in the tax status of the county under this chapter, the

tax or the abolition of the tax takes effect as provided by

Section 323.102 except that the notice of the final judgment is

substituted for the notice of election results prescribed by

Section 323.405.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

SUBCHAPTER F. REVENUE DEPOSIT, DISTRIBUTION, AND USE

Sec. 323.501. TRUST ACCOUNT. (a) The comptroller shall deposit

the taxes collected by the comptroller under this chapter in

trust in the separate suspense account of the county from which

the taxes were collected.

(b) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(45).

(c) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(45).

(d) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(45).

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.126,

eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 285, Sec. 31(45),

eff. Sept. 1, 2003.

Sec. 323.502. DISTRIBUTION OF TRUST FUNDS. At least twice

during each state fiscal year and at other times as often as

feasible, the comptroller shall send to the county treasurer

payable to the county the county's share of the taxes collected

by the comptroller under this chapter.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.503. STATE'S SHARE. Before sending any money to a

county under this subchapter the comptroller shall deduct two

percent of the amount of the taxes collected within the county

during the period for which a distribution is made as the state's

charge for its services under this chapter and shall, subject to

premiums payments under Section 323.501(c), credit the money

deducted to the general revenue fund.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.504. AMOUNTS RETAINED IN TRUST ACCOUNT. (a) The

comptroller may retain in the suspense account of a county a

portion of the county's share of the tax collected for the county

under this chapter, not to exceed five percent of the amount

remitted to the county. If the county has abolished the tax, the

amount that may be retained may not exceed five percent of the

final remittance to the county at the time of the termination of

the collection of the tax.

(b) From the amounts retained in a county's suspense account,

the comptroller may make refunds for overpayments to the account

and to redeem dishonored checks and drafts deposited to the

credit of the account.

(c) Before the expiration of one year after the effective date

of the abolition of a county's tax under this chapter the

comptroller shall send to the county the remainder of the money

in the county's account and shall close the account.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 323.5041. INTEREST ON TAX REVENUE. Interest earned on all

deposits made with the comptroller under this chapter, including

interest earned from the suspense accounts retained under Section

323.504, shall be credited to the general revenue fund.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 14.18(a), eff. Aug.

28, 1989. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 19.127,

eff. Sept. 1, 1997.

Sec. 323.505. USE OF TAX REVENUE. (a) The money received by a

county under this chapter is for the use and benefit of the

county and shall be used for the replacement of property tax

revenue lost as a result of the adoption of the taxes authorized

by this chapter. Except as provided by Subsection (b), the

revenue in excess of the revenue used to replace those property

taxes shall be used for the reduction of indebtedness of the

county. After all indebtedness is paid, the excess may be used

for any purpose for which county general revenue may be used. A

county may not pledge anticipated revenue from this source to

secure the payment of bonds or other indebtedness for a period

longer than one year.

(b) Revenue collected from the tax imposed under this chapter in

each of the first three years in which the tax is imposed in the

county in excess of the amount determined as provided by Section

26.041(d) for each year shall be deposited in an account to be

called the excess sales tax revenue fund. During those three

years, revenue deposited in the excess sales tax revenue fund may

be used only if and to the extent that taxes or other revenues of

the county are collected in amounts less than anticipated. After

that period, the revenue in the fund may be used for any purpose

for which county general revenue may be used. The fund ceases to

exist when all revenue deposited in the fund has been spent.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.18(b), eff.

Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 16, Sec. 17.07, eff.

Aug. 26, 1991.



CHAPTER 324. COUNTY HEALTH SERVICES SALES AND USE TAX

TAX CODE

TITLE 3. LOCAL TAXATION

SUBTITLE C. LOCAL SALES AND USE TAXES

CHAPTER 324. COUNTY HEALTH SERVICES SALES AND USE TAX

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 324.001. COUNTY SALES AND USE TAX ACT APPLICABLE. Except

to the extent that a provision of this chapter applies, Chapter

323 applies to the tax authorized by this chapter in the same

manner as that chapter applies to the tax authorized by that

chapter.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 40, Sec. 7, eff.

Sept. 1, 1989.

SUBCHAPTER B. IMPOSITION OF TAX

Sec. 324.021. TAX AUTHORIZED. (a) A county having a population

of 50,000 or less may adopt, increase, decrease, or abolish the

sales and use tax authorized by this chapter at an election held

in the county.

(b) A county may not adopt or increase a tax under this chapter

if as a result of the adoption of or increase in the tax the

combined rate of all sales and use taxes imposed by the county

and other political subdivisions of this state having territory

in the county would exceed two percent at any location in the

county.

(c) If the voters of a county approve the adoption of or the

increase in the tax at an election held on the same election date

on which another political subdivision adopts a sales and use tax

or approves the increase in the rate of its sales and use tax and

as a result the combined rate of all sales and use taxes imposed

by the county and other political subdivisions of this state

having territory in the county would exceed two percent at any

location in the county, the election to adopt a sales and use tax

under this chapter or increase the tax has no effect.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 40, Sec. 7, eff.

Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

473, Sec. 1, eff. June 17, 2005.

Sec. 324.022. TAX RATE. (a) The tax authorized by this chapter

may be imposed at the rate of one-half, five-eighths,

three-fourths, seven-eighths, or one percent.

(b) The rate may be reduced in one or more increments of

one-eighth of one percent to a minimum of one-half of one percent

or increased in one or more increments of one-eighth of one

percent to a maximum of one percent, or the tax may be abolished.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 40, Sec. 7, eff.

Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

473, Sec. 2, eff. June 17, 2005.

Sec. 324.023. SALES AND USE TAX EFFECTIVE DATE. (a) The

adoption, increase, decrease, or abolition of the tax takes

effect on the first day of the first calendar quarter occurring

after the expiration of the first complete calendar quarter

occurring after the date on which the comptroller receives a

notice of the results of the election.

(b) If the comptroller determines that an effective date

provided by Subsection (a) will occur before the comptroller can

reasonably take the action required to begin collecting the tax

or to implement the increase, decrease, or abolition of the tax,

the effective date may be extended by the comptroller until the

first day of the next succeeding calendar quarter.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 40, Sec. 7, eff.

Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

473, Sec. 3, eff. June 17, 2005.

SUBCHAPTER C. TAX ELECTION PROCEDURES

Sec. 324.061. ELECTION PROCEDURE. (a) An election to adopt,

increase, decrease, or abolish the tax authorized by this chapter

is called by the adoption of an order by the commissioners court

of the county. The commissioners court shall call an election if

a number of qualified voters of the county equal to at least five

percent of the number of registered voters in the county

petitions the commissioners court to call the election.

(b) At an election to adopt the tax, the ballot shall be

prepared to permit voting for or against the proposition: "The

adoption of a local sales and use tax in (name of county) at the

rate of _________ (one-half, five-eighths, three-fourths,

seven-eighths, or one, to be inserted as appropriate) percent to

provide revenue for health services in the county."

(b-1) At an election to increase or decrease the tax, the ballot

shall be prepared to permit voting for or against the

proposition: "The (increase or decrease) of the local sales and

use tax in (name of county) to the rate of _________ (one-half,

five-eighths, three-fourths, seven-eighths, or one, to be

inserted as appropriate) percent to provide revenue for health

services in the county."

(c) At an election to abolish the tax, the ballot shall be

prepared to permit voting for or against the proposition: "The

abolition of the local health services sales and use tax in (name

of county)."

Added by Acts 1989, 71st Leg., 1st C.S., ch. 40, Sec. 7, eff.

Sept. 1, 1989.

Amended by:

Acts 2005, 79th Leg., Ch.

473, Sec. 4, eff. June 17, 2005.

SUBCHAPTER D. USE OF TAX REVENUE

Sec. 324.081. USE OF TAX REVENUE. Revenue from the tax imposed

under this chapter may be used only to provide health services in

the county. The county imposing the tax may allocate all or part

of that revenue to:

(1) a county hospital authority or a hospital district having

the same boundaries as the county; or

(2) a public health district in which the county participates.

Added by Acts 1989, 71st Leg., 1st C.S., ch. 40, Sec. 7, eff.

Sept. 1, 1989.



CHAPTER 325. COUNTY SALES AND USE TAX FOR LANDFILL AND CRIMINAL DETENTION CENTER

TAX CODE

TITLE 3. LOCAL TAXATION

SUBTITLE C. LOCAL SALES AND USE TAXES

CHAPTER 325. COUNTY SALES AND USE TAX FOR LANDFILL AND CRIMINAL

DETENTION CENTER

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 325.001. COUNTY SALES AND USE TAX ACT APPLICABLE. Except

to the extent that a provision of this chapter applies, Chapter

323 applies to the tax authorized by this chapter in the same

manner as that chapter applies to the tax authorized by that

chapter.

Added by Acts 1995, 74th Leg., ch. 39, Sec. 1, eff. May 5, 1995.

SUBCHAPTER B. IMPOSITION OF TAX

Sec. 325.021. TAX AUTHORIZED. (a) A county having a population

of 48,000 or less that borders the Rio Grande containing a

municipality with a population of more than 22,000 may adopt or

abolish the sales and use tax authorized by this chapter at an

election held in the county.

(b) A county may not adopt a tax under this chapter if as a

result of the adoption of the tax the combined rate of all sales

and use taxes imposed by the county and other political

subdivisions of this state having territory in the county would

exceed two percent at any location in the county.

(c) If the voters of a county approve the adoption of the tax at

an election held on the same election date on which another

political subdivision adopts a sales and use tax or approves the

increase in the rate of its sales and use tax and as a result the

combined rate of all sales and use taxes imposed by the county

and other political subdivisions of this state having territory

in the county would exceed two percent at any location in the

county, the election to adopt a sales and use tax under this

chapter has no effect.

(d) That portion of the tax collected under this chapter

necessary for the operation of the landfill is dedicated solely

to that purpose.

(e) That portion of the tax collected under this chapter

necessary for debt services for criminal detention center bonds

is dedicated solely to that purpose.

(f) Any tax collected under this chapter not dedicated under

Subsection (d) or (e) shall be used for ad valorem reduction.

(g) The dedication established under Subsection (d) expires when

the landfill is sold or closed. The dedication established under

Subsection (e) expires when the criminal detention center bonds

are retired.

(h) If the commissioners court adopts an order finding that the

purposes for which the dedications made under Subsections (d) and

(e) have been accomplished, the tax authorized by this chapter is

abolished.

Added by Acts 1995, 74th Leg., ch. 39, Sec. 1, eff. May 5, 1995.

Amended by Acts 2001, 77th Leg., ch. 669, Sec. 121, eff. Sept. 1,

2001.

Sec. 325.022. TAX RATE. The rate of the tax authorized by this

chapter is one-half percent.

Added by Acts 1995, 74th Leg., ch. 39, Sec. 1, eff. May 5, 1995.

Sec. 325.023. SALES AND USE TAX EFFECTIVE DATE. (a) The

adoption or abolition of the tax takes effect on the first day of

the first calendar quarter occurring after the expiration of the

first complete calendar quarter occurring after the date on which

the comptroller receives a notice of the results of the election.

(b) If the comptroller determines that an effective date

provided by Subsection (a) will occur before the comptroller can

reasonably take the action required to begin collecting the tax

or to implement the abolition of the tax, the effective date may

be extended by the comptroller until the first day of the next

succeeding calendar quarter.

Added by Acts 1995, 74th Leg., ch. 39, Sec. 1, eff. May 5, 1995.

SUBCHAPTER C. TAX ELECTION PROCEDURES

Sec. 325.061. ELECTION PROCEDURE. (a) An election to adopt or

abolish the tax authorized by this chapter is called by the

adoption of an order by the commissioners court of the county.

The commissioners court may call an election on its own motion or

shall call an election if a number of qualified voters of the

county equal to at least five percent of the number of registered

voters in the county petition the commissioners court to call the

election. An election under this chapter must be held on the next

uniform election date not less than 10 days after the day on

which the order calling the election was passed.

(b) At an election to adopt the tax, the ballot shall be

prepared to permit voting for or against the proposition: "The

adoption of a local sales and use tax in (name of county) at the

rate of one-half percent to provide revenue for the operation of

a county landfill and a criminal detention center."

(c) At an election to abolish the tax, the ballot shall be

prepared to permit voting for or against the proposition: "The

abolition of the sales and use tax for the operation of a county

landfill and a criminal detention center in (name of county)."

(d) The commissioners court shall modify regular election

procedures as necessary to hold an election on a day permitted

under Subsection (a).

Added by Acts 1995, 74th Leg., ch. 39, Sec. 1, eff. May 5, 1995.

SUBCHAPTER D. USE OF TAX REVENUE

Sec. 325.081. USE OF TAX REVENUE. Revenue from the tax imposed

under this chapter may be used only to build, operate, or

maintain a landfill and a criminal detention center in the

county.

Added by Acts 1995, 74th Leg., ch. 39, Sec. 1, eff. May 5, 1995.



CHAPTER 327. MUNICIPAL SALES AND USE TAX FOR STREET MAINTENANCE

TAX CODE

TITLE 3. LOCAL TAXATION

SUBTITLE C. LOCAL SALES AND USE TAXES

CHAPTER 327. MUNICIPAL SALES AND USE TAX FOR STREET MAINTENANCE

Sec. 327.001. DEFINITION. In this chapter, "municipal street"

means the entire width of a way held by a municipality in fee or

by easement or dedication that has a part open for public use for

vehicular travel. The term does not include a designated state or

federal highway or road or a designated county road.

Added by Acts 2001, 77th Leg., ch. 464, Sec. 1, eff. June 11,

2001.

Sec. 327.002. MUNICIPAL SALES AND USE TAX ACT APPLICABLE.

Except to the extent that a provision of this chapter applies,

Chapter 321 applies to the tax authorized by this chapter in the

same manner as that chapter applies to the tax authorized by that

chapter.

Added by Acts 2001, 77th Leg., ch. 464, Sec. 1, eff. June 11,

2001.

Sec. 327.003. TAX AUTHORIZED. (a) A municipality may adopt the

sales and use tax authorized by this chapter at an election held

in the municipality.

(b) A municipality may not adopt a tax under this chapter or

increase the rate of the tax if as a result of the adoption of

the tax or the increase in the rate of the tax the combined rate

of all sales and use taxes imposed by the municipality and other

political subdivisions of this state having territory in the

municipality would exceed two percent at any location in the

municipality.

(c) If the voters of a municipality approve the adoption of the

tax or the increase in the rate of the tax at an election held on

the same election date on which another political subdivision

adopts a sales and use tax or approves the increase in the rate

of its sales and use tax and as a result the combined rate of all

sales and use taxes imposed by the municipality and other

political subdivisions of this state having territory in the

municipality would exceed two percent at any location in the

municipality, the election to adopt a sales and use tax under

this chapter has no effect.

Added by Acts 2001, 77th Leg., ch. 464, Sec. 1, eff. June 11,

2001. Amended by Acts 2003, 78th Leg., ch. 403, Sec. 1, eff. June

20, 2003.

Sec. 327.004. TAX RATE. The tax authorized by this chapter may

be imposed at the rate of one-eighth of one percent or one-fourth

of one percent.

Added by Acts 2001, 77th Leg., ch. 464, Sec. 1, eff. June 11,

2001. Amended by Acts 2003, 78th Leg., ch. 403, Sec. 2, eff. June

20, 2003.

Sec. 327.005. SALES AND USE TAX EFFECTIVE DATE. (a) The

adoption of the tax or the change in the rate of the tax takes

effect on the first day of the first calendar quarter occurring

after the expiration of the first complete calendar quarter

occurring after the date on which the comptroller receives notice

of the results of the election.

(b) If the comptroller determines that an effective date

provided by Subsection (a) will occur before the comptroller can

reasonably take the action required to begin collecting the tax,

the effective date may be extended by the comptroller until the

first day of the next succeeding calendar quarter.

Added by Acts 2001, 77th Leg., ch. 464, Sec. 1, eff. June 11,

2001. Amended by Acts 2003, 78th Leg., ch. 403, Sec. 3, eff. June

20, 2003.

Sec. 327.006. ELECTION PROCEDURE. (a) An election to adopt the

tax authorized by this chapter is called by the adoption of an

ordinance by the governing body of the municipality.

(b) At an election to adopt the tax, the ballot shall be

prepared to permit voting for or against the proposition: "The

adoption of a local sales and use tax in (name of municipality)

at the rate of (insert one-eighth of one percent or one-fourth of

one percent) to provide revenue for maintenance and repair of

municipal streets."

Added by Acts 2001, 77th Leg., ch. 464, Sec. 1, eff. June 11,

2001. Amended by Acts 2003, 78th Leg., ch. 403, Sec. 4, eff. June

20, 2003.

Sec. 327.0065. RATE CHANGE. (a) A municipality that has

adopted a sales and use tax under this chapter at a rate of

one-fourth of one percent may by ordinance decrease the rate of

the tax to one-eighth of one percent.

(b) A municipality that has adopted a sales and use tax under

this chapter at a rate of one-eighth of one percent may by

ordinance increase the rate of the tax to one-fourth of one

percent if the increase is authorized at an election held in the

municipality.

(c) The ballot for an election to increase the tax shall be

printed to permit voting for or against the proposition: "The

adoption of a local sales and use tax in (name of municipality)

at the rate of one-fourth of one percent to provide revenue for

maintenance and repair of municipal streets."

Added by Acts 2003, 78th Leg., ch. 403, Sec. 5, eff. June 20,

2003.

Sec. 327.007. REAUTHORIZATION OF TAX. (a) Unless imposition of

the sales and use tax authorized by this chapter is reauthorized

as provided by this section, the tax expires on:

(1) the fourth anniversary of the date the tax originally took

effect under Section 327.005; or

(2) the first day of the first calendar quarter occurring after

the fourth anniversary of the date the tax was last reauthorized

under this section.

(b) An election to reauthorize the tax is called and held in the

same manner as an election to adopt the tax under Section

327.006, except the ballot proposition shall be prepared to

permit voting for or against the proposition: "The

reauthorization of the local sales and use tax in (name of

municipality) at the rate of (insert appropriate rate) to

continue providing revenue for maintenance and repair of

municipal streets."

(c) If an election to reauthorize the tax is not held before the

tax expires as provided by Subsection (a), or if a majority of

the votes cast in an election to reauthorize the tax do not favor

reauthorization, the municipality may not call an election on the

question of authorizing a new tax under this chapter before the

first anniversary of the date on which the tax expired.

(d) Not later than the 10th day after the date the municipality

determines that the tax will expire as provided by Subsection

(a), the municipality shall notify the comptroller of the

scheduled expiration. The comptroller may delay the scheduled

expiration date if the comptroller notifies the municipality that

more time is required. The comptroller must provide a new

expiration date that is not later than the last day of the first

calendar quarter occurring after the notification to the

comptroller.

Added by Acts 2001, 77th Leg., ch. 464, Sec. 1, eff. June 11,

2001. Amended by Acts 2003, 78th Leg., ch. 403, Sec. 6, eff. June

20, 2003.

Sec. 327.008. USE OF TAX REVENUE. Revenue from the tax imposed

under this chapter may be used only to maintain and repair

municipal streets existing on the date of the election to adopt

the tax.

Added by Acts 2001, 77th Leg., ch. 464, Sec. 1, eff. June 11,

2001.



CHAPTER 351. MUNICIPAL HOTEL OCCUPANCY TAXES

TAX CODE

TITLE 3. LOCAL TAXATION

SUBTITLE D. LOCAL HOTEL OCCUPANCY TAXES

CHAPTER 351. MUNICIPAL HOTEL OCCUPANCY TAXES

SUBCHAPTER A. IMPOSITION AND COLLECTION OF TAX

Sec. 351.001. DEFINITIONS. In this chapter:

(1) "Municipality" includes any incorporated city, town, or

village.

(2) "Convention center facilities" or "convention center

complex" means facilities that are primarily used to host

conventions and meetings. The term means civic centers, civic

center buildings, auditoriums, exhibition halls, and coliseums

that are owned by the municipality or other governmental entity

or that are managed in whole or part by the municipality. In a

municipality with a population of 1.5 million or more,

"convention center facilities" or "convention center complex"

means civic centers, civic center buildings, auditoriums,

exhibition halls, and coliseums that are owned by the

municipality or other governmental entity or that are managed in

part by the municipality, hotels owned by the municipality or a

nonprofit municipally sponsored local government corporation

created under Chapter 431, Transportation Code, within 1,000 feet

of a convention center owned by the municipality, or a historic

hotel owned by the municipality or a nonprofit municipally

sponsored local government corporation created under Chapter 431,

Transportation Code, within one mile of a convention center owned

by the municipality. The term includes parking areas or

facilities that are for the parking or storage of conveyances and

that are located at or in the vicinity of other convention center

facilities. The term also includes a hotel owned by or located on

land that is owned by an eligible central municipality or by a

nonprofit corporation acting on behalf of an eligible central

municipality and that is located within 1,000 feet of a

convention center facility owned by the municipality.

(3) "Eligible coastal municipality" means a home-rule

municipality that borders on the Gulf of Mexico and has a

population of less than 80,000.

(4) "Hotel" has the meaning assigned by Section 156.001.

(5) "Tourism" means the guidance or management of tourists.

(6) "Tourist" means an individual who travels from the

individual's residence to a different municipality, county,

state, or country for pleasure, recreation, education, or

culture.

(7) "Eligible central municipality" means a municipality with a

population of more than 140,000 but less than 1.5 million that is

located in a county with a population of one million or more and

that has adopted a capital improvement plan for the expansion of

an existing convention center facility.

(8) "Visitor information center" or "tourism information center"

means a building or a portion of a building used to distribute or

disseminate information to tourists.

(9) "Revenue" includes any interest derived from the revenue.

(10) "Revenue" includes any interest derived from the revenue.

(11) "Eligible barrier island coastal municipality" means a

municipality:

(A) that borders on the Gulf of Mexico;

(B) that is located wholly on a barrier island; and

(C) the boundaries of which are within 30 miles of the United

Mexican States.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 1110, Sec. 1, eff.

Oct. 1, 1989; Acts 1993, 73rd Leg., ch. 231, Sec. 1, eff. Aug.

30, 1993; Acts 1993, 73rd Leg., ch. 620, Sec. 1, eff. Aug. 30,

1993; Acts 1993, 73rd Leg., ch. 680, Sec. 1, eff. Sept. 1, 1993;

Acts 1995, 74th Leg., ch. 76, Sec. 17.01(51), eff. Sept. 1, 1995;

Acts 1995, 74th Leg., ch. 454, Sec. 5, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 165, Sec. 30.273, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 495, Sec. 1, eff. Sept. 1, 1999; Acts 1999,

76th Leg., ch. 1004, Sec. 1, eff. Sept. 1, 1999; Acts 1999, 76th

Leg., ch. 1467, Sec. 2.71, eff. Oct. 1, 1999; Acts 2001, 77th

Leg., ch. 1308, Sec. 1, eff. June 16, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

264, Sec. 3, eff. May 30, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1220, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1271, Sec. 1, eff. June 19, 2009.

Sec. 351.002. TAX AUTHORIZED. (a) A municipality by ordinance

may impose a tax on a person who, under a lease, concession,

permit, right of access, license, contract, or agreement, pays

for the use or possession or for the right to the use or

possession of a room that is in a hotel, costs $2 or more each

day, and is ordinarily used for sleeping.

(b) The price of a room in a hotel does not include the cost of

food served by the hotel and the cost of personal services

performed by the hotel for the person except for those services

related to cleaning and readying the room for use or possession.

(c) The tax does not apply to a person who is a permanent

resident under Section 156.101 of this code.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1991, 72nd Leg., ch. 328, Sec. 5, eff. Aug.

26, 1991.

Sec. 351.0025. EXTRATERRITORIAL JURISDICTION. (a) A

municipality with a population of less than 35,000 by ordinance

may impose the tax authorized under Section 351.002 in the

municipality's extraterritorial jurisdiction.

(b) The municipality may not impose a tax under this section if

as a result of the adoption the combined rate of state, county,

and municipal hotel occupancy taxes in the extraterritorial

jurisdiction exceeds 15 percent of the price paid for a room in a

hotel.

Added by Acts 1991, 72nd Leg., ch. 328, Sec. 3, eff. Aug. 26,

1991. Amended by Acts 1993, 73rd Leg., ch. 680, Sec. 2, eff.

Sept. 1, 1993.

Sec. 351.003. TAX RATES. (a) Except as provided by this

section, the tax authorized by this chapter may be imposed at any

rate not to exceed seven percent of the price paid for a room in

a hotel.

(b) The rate in an eligible central municipality may not exceed

nine percent of the price paid for a room. This subsection does

not apply to a municipality to which Section 351.106 applies or

to an eligible central municipality with a population of less

than 440,000.

(c) The rate in a municipality that borders on the Gulf of

Mexico and has a population of more than 250,000 or in a

municipality with a population of less than 5,000 adjacent to a

home-rule city with a population of less than 80,000 may not

exceed nine percent of the price paid for a room.

(d) The rate in an eligible barrier island coastal municipality

may not exceed 8-1/2 percent of the price paid for a room.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.23(a), eff.

Aug. 28, 1989; Acts 1993, 73rd Leg., ch. 620, Sec. 2, eff. Aug.

30, 1993; Acts 1999, 76th Leg., ch. 825, Sec. 1, eff. June 18,

1999; Acts 2001, 77th Leg., ch. 1308, Sec. 2, eff. June 16, 2001;

Acts 2003, 78th Leg., ch. 247, Sec. 2, eff. Sept. 1, 2003; Acts

2003, 78th Leg., ch. 382, Sec. 1, 3, eff. June 18, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1220, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1271, Sec. 2, eff. June 19, 2009.

For expiration of this section, see Subsection (d).

Sec. 351.0035. TAX RATE AND USE IN CERTAIN MUNICIPALITIES. (a)

The tax imposed by this chapter in a home-rule municipality that

was originally chartered in or after 1938, that is home to a

major state university, and that is located in a county bordered

by the Brazos and Navasota Rivers, may be imposed at any rate not

to exceed 7.75 percent of the price paid for a room in a hotel.

(b) The municipality shall allocate for the construction of a

convention center in the municipality all revenue received by the

municipality that is derived from the application of the tax at a

rate of more than seven percent of the price paid for a room in a

hotel.

(c) The municipality may not increase the rate of the tax to a

rate above seven percent before the date the municipality

executes a contract for the construction of the convention

center.

(d) This section expires on the date the governing body of the

municipality certifies that all debt relating to the convention

center payable from the tax, including interest and any costs

relating to the debt, has been paid in full or a deposit has been

made and an escrow agreement in relation to the debt has been

executed.

Added by Acts 2009, 81st Leg., R.S., Ch.

1057, Sec. 1, eff. June 19, 2009.

Sec. 351.004. TAX COLLECTION. (a) The municipal attorney or

other attorney acting for the municipality may bring suit against

a person who is required to collect the tax imposed by this

chapter and pay the collections over to the municipality and who

has failed to file a tax report or pay the tax when due to

collect the tax not paid or to enjoin the person from operating a

hotel in the municipality until the tax is paid or the report

filed, as applicable, as provided by the court's order. In

addition to the amount of any tax owed under this chapter, the

person is liable to the municipality for:

(1) the municipality's reasonable attorney's fees;

(2) the costs of an audit conducted under Subsection (a-1)(1),

as determined by the municipality using a reasonable rate, but

only if the tax has been delinquent for at least two complete

municipal fiscal quarters at the time the audit is conducted; and

(3) a penalty equal to 15 percent of the total amount of the tax

owed.

(a-1) If a person required to file a tax report under this

chapter does not file the report as required by the municipality,

the municipal attorney or other attorney acting for the

municipality may determine the amount of tax due under this

chapter by:

(1) conducting an audit of each hotel in relation to which the

person did not file the report as required by the municipality;

or

(2) using the tax report filed for the appropriate reporting

period under Section 156.151 in relation to that hotel.

(a-2) If the person did not file a tax report under Section

156.151 for that reporting period in relation to that hotel, the

municipal attorney or other attorney acting for the municipality

may estimate the amount of tax due by using the tax reports in

relation to that hotel filed during the previous calendar year

under this chapter or Section 156.151. An estimate made under

this subsection is prima facie evidence of the amount of tax due

for that period in relation to that hotel.

(a-3) The authority to conduct an audit under this section is in

addition to any other audit authority provided by statute,

charter, or ordinance.

(b) Section 16.061, Civil Practice and Remedies Code, applies to

the collection of a tax under this chapter. A limitation period

provided by Title 2 relating to the time allowed to assess taxes

and bring a suit to collect taxes does not apply to a tax imposed

under this chapter or to a suit brought under this section.

(c) A municipality by ordinance may authorize misdemeanor

punishment for a violation of an ordinance adopted under this

chapter.

(d) The remedies provided by this section are in addition to

other available remedies.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 1110, Sec. 2, eff.

Oct. 1, 1989; Acts 1993, 73rd Leg., ch. 259, Sec. 1.

Amended by:

Acts 2005, 79th Leg., Ch.

488, Sec. 1, eff. September 1, 2005.

Sec. 351.0041. COLLECTION PROCEDURES ON PURCHASE OF HOTEL. (a)

If a person who is liable for the payment of a tax under this

chapter is the owner of a hotel and sells the hotel, the

successor to the seller or the seller's assignee shall withhold

an amount of the purchase price sufficient to pay the amount due

until the seller provides a receipt by a person designated by the

municipality to provide the receipt showing that the amount has

been paid or a certificate showing that no tax is due.

(b) The purchaser of a hotel who fails to withhold an amount of

the purchase price as required by this section is liable for the

amount required to be withheld to the extent of the value of the

purchase price.

(c) The purchaser of a hotel may request that the person

designated by the municipality to provide a receipt under

Subsection (a) issue a certificate stating that no tax is due or

issue a statement of the amount required to be paid before a

certificate may be issued. The person designated by the

municipality shall issue the certificate or statement not later

than the 60th day after the date that the person receives the

request.

(d) If the person designated by the municipality to provide a

receipt under Subsection (a) fails to issue the certificate or

statement within the period provided by Subsection (c), the

purchaser is released from the obligation to withhold the

purchase price or pay the amount due.

Added by Acts 1991, 72nd Leg., ch. 328, Sec. 1, eff. Aug. 26,

1991.

Sec. 351.005. REIMBURSEMENT FOR TAX COLLECTION EXPENSES. (a) A

municipality may permit a person who is required to collect and

pay over to the municipality the tax authorized by this chapter

not more than one percent of the amount collected and required to

be reported as reimbursement to the person for the costs in

collecting the tax.

(b) The municipality may provide that the reimbursement provided

by this section be forfeited because of a failure to pay the tax

or to file a report as required by the municipality.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987.

Sec. 351.006. EXEMPTION. (a) A United States governmental

entity described in Section 156.103(a) is exempt from the payment

of tax authorized by this chapter.

(b) A state governmental entity described in Section 156.103(b)

shall pay the tax imposed by this chapter but is entitled to a

refund of the tax paid.

(c) A person who is described by Section 156.103(d) is exempt

from the payment of the tax authorized by this chapter.

(d) A person who is described by Section 156.103(c) shall pay

the tax imposed by this chapter but the state governmental entity

with whom the person is associated is entitled to a refund of the

tax paid.

(e) To receive a refund of tax paid under this chapter, the

governmental entity entitled to the refund must file a refund

claim on a form provided by the municipality and containing the

information required by the municipality. The comptroller by rule

shall prescribe the form that must be used and the information

that must be provided.

(f) A governmental entity may file a refund claim with the

municipality under this chapter only for each calendar quarter

for all reimbursements accrued during that quarter. The

municipality may adopt an ordinance to enforce this section.

(g) The right to use or possess a room in a hotel is exempt from

taxation under this chapter if the person required to collect the

tax receives, in good faith from a guest, an exemption

certificate stating qualification for an exemption provided in

Subsection (c). The exemption must be supported by the

documentation required under rules adopted by the comptroller and

the municipality.

Added by Acts 1989, 71st Leg., ch. 504, Sec. 2, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 454, Sec. 6, eff.

Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1467, Sec. 2.72, eff.

Oct. 1, 1999; Acts 2003, 78th Leg., ch. 209, Sec. 87, eff. Oct.

1, 2003.

Sec. 351.007. PREEXISTING CONTRACTS. If a municipality

increases the rate of the tax authorized by this chapter, the

increased tax rate does not apply to the tax imposed on the use

or possession of a room under a contract executed before October

1, 1989, that provides for the payment of the tax at the rate in

effect when the contract was executed, unless the contract is

subject to change or modification by reason of the tax rate

increase. The tax rate applicable to the use or possession of a

room under the contract is the rate in effect when the contract

was executed.

Added by Acts 1989, 71st Leg., ch. 1110, Sec. 3, eff. Oct. 1,

1989.

SUBCHAPTER B. USE AND ALLOCATION OF REVENUE

Sec. 351.101. USE OF TAX REVENUE.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

402, Sec. 1

(a) Revenue from the municipal hotel occupancy tax may be used

only to promote tourism and the convention and hotel industry,

and that use is limited to the following:

(1) the acquisition of sites for and the construction,

improvement, enlarging, equipping, repairing, operation, and

maintenance of convention center facilities or visitor

information centers, or both;

(2) the furnishing of facilities, personnel, and materials for

the registration of convention delegates or registrants;

(3) advertising and conducting solicitations and promotional

programs to attract tourists and convention delegates or

registrants to the municipality or its vicinity;

(4) the encouragement, promotion, improvement, and application

of the arts, including instrumental and vocal music, dance,

drama, folk art, creative writing, architecture, design and

allied fields, painting, sculpture, photography, graphic and

craft arts, motion pictures, radio, television, tape and sound

recording, and other arts related to the presentation,

performance, execution, and exhibition of these major art forms;

(5) historical restoration and preservation projects or

activities or advertising and conducting solicitations and

promotional programs to encourage tourists and convention

delegates to visit preserved historic sites or museums:

(A) at or in the immediate vicinity of convention center

facilities or visitor information centers; or

(B) located elsewhere in the municipality or its vicinity that

would be frequented by tourists and convention delegates;

(6) for a municipality located in a county with a population of

one million or less, expenses, including promotion expenses,

directly related to a sporting event in which the majority of

participants are tourists who substantially increase economic

activity at hotels and motels within the municipality or its

vicinity;

(7) subject to Section 351.1076, the promotion of tourism by the

enhancement and upgrading of existing sports facilities or

fields, including facilities or fields for baseball, softball,

soccer, and flag football, if:

(A) the municipality owns the facilities or fields;

(B) the municipality:

(i) has a population of 80,000 or more and is located in a

county that has a population of 350,000 or less;

(ii) has a population of at least 65,000 but not more than

70,000 and is located in a county that has a population of

155,000 or less;

(iii) has a population of at least 34,000 but not more than

36,000 and is located in a county that has a population of 90,000

or less;

(iv) has a population of at least 13,000 but less than 39,000

and is located in a county that has a population of at least

200,000;

(v) has a population of at least 65,000 but less than 80,000 and

no part of which is located in a county with a population greater

than 150,000; or

(vi) is located in a county that:

(a) is adjacent to the Texas-Mexico border;

(b) has a population of at least 500,000; and

(c) does not have a municipality with a population greater than

500,000; and

(C) the sports facilities and fields have been used, in the

preceding calendar year, a combined total of more than 10 times

for district, state, regional, or national sports tournaments;

and

(8) for a municipality with a population of at least 65,000 but

less than 80,000, no part of which is located in a county with a

population greater than 150,000, the construction, improvement,

enlarging, equipping, repairing, operation, and maintenance of a

coliseum or multiuse facility.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1220, Sec. 3

(a) Revenue from the municipal hotel occupancy tax may be used

only to promote tourism and the convention and hotel industry,

and that use is limited to the following:

(1) the acquisition of sites for and the construction,

improvement, enlarging, equipping, repairing, operation, and

maintenance of convention center facilities or visitor

information centers, or both;

(2) the furnishing of facilities, personnel, and materials for

the registration of convention delegates or registrants;

(3) advertising and conducting solicitations and promotional

programs to attract tourists and convention delegates or

registrants to the municipality or its vicinity;

(4) the encouragement, promotion, improvement, and application

of the arts, including instrumental and vocal music, dance,

drama, folk art, creative writing, architecture, design and

allied fields, painting, sculpture, photography, graphic and

craft arts, motion pictures, radio, television, tape and sound

recording, and other arts related to the presentation,

performance, execution, and exhibition of these major art forms;

(5) historical restoration and preservation projects or

activities or advertising and conducting solicitations and

promotional programs to encourage tourists and convention

delegates to visit preserved historic sites or museums:

(A) at or in the immediate vicinity of convention center

facilities or visitor information centers; or

(B) located elsewhere in the municipality or its vicinity that

would be frequented by tourists and convention delegates;

(6) for a municipality located in a county with a population of

one million or less, expenses, including promotion expenses,

directly related to a sporting event in which the majority of

participants are tourists who substantially increase economic

activity at hotels and motels within the municipality or its

vicinity;

(7) subject to Section 351.1076, the promotion of tourism by the

enhancement and upgrading of existing sports facilities or

fields, including facilities or fields for baseball, softball,

soccer, and flag football, if:

(A) the municipality owns the facilities or fields;

(B) the municipality:

(i) has a population of 80,000 or more and is located in a

county that has a population of 350,000 or less;

(ii) has a population of at least 65,000 but not more than

70,000 and is located in a county that has a population of

155,000 or less; or

(iii) has a population of at least 34,000 but not more than

36,000 and is located in a county that has a population of 90,000

or less; and

(C) the sports facilities and fields have been used, in the

preceding calendar year, a combined total of more than 10 times

for district, state, regional, or national sports tournaments;

and

(8) signage directing the public to sights and attractions that

are visited frequently by hotel guests in the municipality.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1322, Sec. 1

(a) Revenue from the municipal hotel occupancy tax may be used

only to promote tourism and the convention and hotel industry,

and that use is limited to the following:

(1) the acquisition of sites for and the construction,

improvement, enlarging, equipping, repairing, operation, and

maintenance of convention center facilities or visitor

information centers, or both;

(2) the furnishing of facilities, personnel, and materials for

the registration of convention delegates or registrants;

(3) advertising and conducting solicitations and promotional

programs to attract tourists and convention delegates or

registrants to the municipality or its vicinity;

(4) the encouragement, promotion, improvement, and application

of the arts, including instrumental and vocal music, dance,

drama, folk art, creative writing, architecture, design and

allied fields, painting, sculpture, photography, graphic and

craft arts, motion pictures, radio, television, tape and sound

recording, and other arts related to the presentation,

performance, execution, and exhibition of these major art forms;

(5) historical restoration and preservation projects or

activities or advertising and conducting solicitations and

promotional programs to encourage tourists and convention

delegates to visit preserved historic sites or museums:

(A) at or in the immediate vicinity of convention center

facilities or visitor information centers; or

(B) located elsewhere in the municipality or its vicinity that

would be frequented by tourists and convention delegates;

(6) for a municipality located in a county with a population of

one million or less, expenses, including promotion expenses,

directly related to a sporting event in which the majority of

participants are tourists who substantially increase economic

activity at hotels and motels within the municipality or its

vicinity;

(7) subject to Section 351.1076, the promotion of tourism by the

enhancement and upgrading of existing sports facilities or

fields, including facilities or fields for baseball, softball,

soccer, and flag football, if:

(A) the municipality owns the facilities or fields;

(B) the municipality:

(i) has a population of 80,000 or more and is located in a

county that has a population of 350,000 or less;

(ii) has a population of at least 65,000 but not more than

70,000 and is located in a county that has a population of

155,000 or less; or

(iii) has a population of at least 34,000 but not more than

36,000 and is located in a county that has a population of 90,000

or less; and

(C) the sports facilities and fields have been used, in the

preceding calendar year, a combined total of more than 10 times

for district, state, regional, or national sports tournaments;

and

(8) the construction of a recreational venue in the immediate

vicinity of area hotels, if:

(A) the municipality:

(i) is a general-law municipality;

(ii) has a population of not more than 900; and

(iii) does not impose an ad valorem tax;

(B) not more than $100,000 of municipal hotel occupancy tax

revenue is used for the construction of the recreational venue;

(C) a majority of the hotels in the municipality request the

municipality to construct the recreational venue;

(D) the recreational venue will be used primarily by hotel

guests; and

(E) the municipality will pay for maintenance of the

recreational venue from the municipality's general fund.

(b) Revenue derived from the tax authorized by this chapter

shall be expended in a manner directly enhancing and promoting

tourism and the convention and hotel industry as permitted by

Subsection (a). That revenue may not be used for the general

revenue purposes or general governmental operations of a

municipality.

(c) The governing body of a municipality by contract may

delegate to a person, including another governmental entity or a

private organization, the management or supervision of programs

and activities funded with revenue from the tax authorized by

this chapter. The governing body in writing shall approve in

advance the annual budget of the person to which it delegates

those functions and shall require the person to make periodic

reports to the governing body at least quarterly listing the

expenditures made by the person with revenue from the tax

authorized by this chapter. The person must maintain revenue

provided from the tax authorized by this chapter in a separate

account established for that purpose and may not commingle that

revenue with any other money. The municipality may not delegate

to any person the management or supervision of its convention and

visitors programs and activities funded with revenue from the tax

authorized by this chapter other than by contract as provided by

this subsection. The approval by the governing body of the

municipality of the annual budget of the person to whom the

governing body delegates those functions creates a fiduciary duty

in the person with respect to the revenue provided by the tax

authorized by this chapter.

(d) A person with whom a municipality contracts under this

section to conduct an activity authorized by this section shall

maintain complete and accurate financial records of each

expenditure of hotel occupancy tax revenue made by the person

and, on request of the governing body of the municipality or

other person, shall make the records available for inspection and

review to the governing body or other person.

(e) Hotel occupancy tax revenue spent for a purpose authorized

by this section may be spent for day-to-day operations, supplies,

salaries, office rental, travel expenses, and other

administrative costs only if those administrative costs are

incurred directly in the promotion and servicing expenditures

authorized under Section 351.101(a). If a municipal or other

public or private entity that conducts an activity authorized

under this section conducts other activities that are not

authorized under this section, the portion of the total

administrative costs of the entity for which hotel occupancy tax

revenue may be used may not exceed the portion of those

administrative costs actually incurred in conducting the

authorized activities.

(f) Municipal hotel occupancy tax revenue may not be spent for

travel for a person to attend an event or conduct an activity the

primary purpose of which is not directly related to the promotion

of tourism and the convention and hotel industry or the

performance of the person's job in an efficient and professional

manner.

(g) Nothing in this section shall prohibit any private entity,

person, or organization from making subgrants by contract to any

other person, entity, or private organization for expenditures

under Section 351.101(a)(4). A subgrantee shall:

(1) at least annually make periodic reports to the governing

body of its expenditures from the tax authorized by this chapter;

and

(2) make records of these expenditures available for review to

the governing body or other person.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.24(a), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 1110, Sec. 4, eff. Oct.

1, 1989; Acts 1993, 73rd Leg., ch. 680, Sec. 3, eff. Sept. 1,

1993; Acts 1995, 74th Leg., ch. 1027, Sec. 1, eff. Aug. 28, 1995;

Acts 2001, 77th Leg., ch. 755, Sec. 1, eff. June 13, 2001; Acts

2001, 77th Leg., ch. 1308, Sec. 3, eff. June 16, 2001; Acts 2003,

78th Leg., ch. 209, Sec. 90, eff. Oct. 1, 2003; Acts 2003, 78th

Leg., ch. 303, Sec. 1, eff. June 18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1247, Sec. 1, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1144, Sec. 1, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

402, Sec. 1, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1220, Sec. 3(a), eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1322, Sec. 1, eff. June 19, 2009.

Sec. 351.102. PLEDGE FOR BONDS. (a) Subject to the limitations

provided by this subchapter, a municipality may pledge the

revenue derived from the tax imposed under this chapter for the

payment of bonds that are issued under Section 1504.002(a),

Government Code, for one or more of the purposes provided by

Section 351.101 or, in the case of a municipality of 1,500,000 or

more, for the payment of principal of or interest on bonds or

other obligations of a municipally sponsored local government

corporation created under Chapter 431, Transportation Code, that

were issued to pay the cost of the acquisition and construction

of a convention center hotel or the cost of acquisition,

remodeling, or rehabilitation of a historic hotel structure;

provided, however, such pledge may only be that portion of the

tax collected at such hotel.

(b) An eligible central municipality or a municipality with a

population of 173,000 or more that is located within two counties

may pledge the revenue derived from the tax imposed under this

chapter from a hotel project that is owned by or located on land

owned by the municipality or, in an eligible central

municipality, by a nonprofit corporation acting on behalf of an

eligible central municipality, and that is located within 1,000

feet of a convention center facility owned by the municipality

for the payment of bonds or other obligations issued or incurred

to acquire, lease, construct, and equip the hotel and any

facilities ancillary to the hotel, including convention center

entertainment-related facilities, restaurants, shops, and parking

facilities within 1,000 feet of the hotel or convention center

facility. For bonds or other obligations issued under this

subsection, an eligible central municipality or a municipality

with a population of 173,000 or more that is located within two

counties may only pledge revenue or other assets of the hotel

project benefiting from those bonds or other obligations.

(b-1) A municipality with a population of 173,000 or more that

is located within two counties and is not an eligible central

municipality may not pledge revenue under Subsection (b) in

relation to a particular hotel project after the earlier of:

(1) the 20th anniversary of the date the municipality first

pledged the revenue to the hotel project; or

(2) the date the revenue pledged to the hotel project equals 40

percent of the hotel project's total construction cost.

(c) A municipality to which Subsection (b) applies is entitled

to receive all funds from a project described by this section

that an owner of a project may receive under Section 151.429(h)

of this code, or Section 2303.5055, Government Code, and may

pledge the funds for the payment of obligations issued under this

section.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1993, 73rd Leg., ch. 231, Sec. 3, eff. Aug.

30, 1993; Acts 1997, 75th Leg., ch. 165, Sec. 30.274, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 1004, Sec. 2, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 1308, Sec. 4, eff. June 16, 2001;

Acts 2001, 77th Leg., ch. 1420, Sec. 8.365, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 209, Sec. 91, eff. Oct. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

519, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1087, Sec. 3, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1220, Sec. 4, eff. September 1, 2009.

Sec. 351.103. ALLOCATION OF REVENUE: GENERAL RULE. (a) At

least 50 percent of the hotel occupancy tax revenue collected by

a municipality with a population of 200,000 or greater must be

allocated for the purposes provided by Section 351.101(a)(3). For

municipalities with a population of less than 200,000,

allocations for the purposes provided by Section 351.101(a)(3)

are as follows:

(1) if the tax rate in a municipality is not more than three

percent of the cost paid for a room, not less than the amount of

revenue received by the municipality from the tax at a rate of

one-half of one percent of the cost of the room; or

(2) if the tax in a municipality exceeds three percent of the

cost of a room, not less than the amount of revenue received by

the municipality from the tax at a rate of one percent of the

cost of a room. This subsection does not apply to a municipality,

regardless of population, that before October 1, 1989, adopted an

ordinance providing for the allocation of an amount in excess of

50 percent of the hotel occupancy tax revenue collected by the

municipality for one or more specific purposes provided by

Section 351.101(a)(1) until the ordinance is repealed or expires

or until the revenue is no longer used for those specific

purposes in an amount in excess of 50 percent of the tax revenue.

(b) Subsection (a) does not apply to a municipality in a fiscal

year of the municipality if the total amount of hotel occupancy

tax collected by the municipality in the most recent calendar

year that ends at least 90 days before the date the fiscal year

begins exceeds $2 million. A municipality excepted from the

application of Subsection (a) by this subsection shall allocate

hotel occupancy tax revenue by ordinance, consistent with the

other limitations of this section. The portion of the tax revenue

allocated by a municipality with a population of more than 1.6

million for the purposes provided by Section 351.101(a)(3) may

not be less than 23 percent, except that the allocation is

subject to and may not impair the authority of the municipality

to:

(1) pledge all or any portion of that tax revenue to the payment

of bonds as provided by Section 351.102(a) or bonds issued to

refund bonds secured by that pledge; or

(2) spend all or any portion of that tax revenue for the payment

of operation and maintenance expenses of convention center

facilities.

(c) Not more than 15 percent of the hotel occupancy tax revenue

collected by a municipality, other than a municipality having a

population of more than 1.6 million, or the amount of tax

received by the municipality at the rate of one percent of the

cost of a room, whichever is greater, may be used for the

purposes provided by Section 351.101(a)(4). Not more than 19.30

percent of the hotel occupancy tax revenue collected by a

municipality having a population of more than 1.6 million, or the

amount of tax received by the municipality at the rate of one

percent of the cost of a room, whichever is greater, may be used

for the purposes provided by Section 351.101(a)(4). Not more than

15 percent of the hotel occupancy tax revenue collected by a

municipality having a population of more than 125,000 may be used

for the purposes provided by Section 351.101(a)(5).

(d) A municipality that does not allocate any hotel occupancy

tax revenue for the purposes provided by Section 351.101(a)(1)

may allocate not more than 50 percent of the hotel occupancy tax

revenue collected by the municipality for the purposes provided

by Section 351.101(a)(5). A municipality that before October 1,

1989, adopts an ordinance providing for the allocation of an

amount in excess of 50 percent of the hotel occupancy tax revenue

collected by the municipality for one or more specific purposes

provided by Section 351.101(a)(5) may allocate the tax revenue as

provided by that ordinance until the ordinance is repealed or

expires or until the revenue is no longer used for those specific

purposes.

(e) A municipality may use hotel occupancy tax revenue collected

by the municipality for a purpose provided by Section

351.101(a)(1) only if the municipality complies with the

applicable provisions of this section.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.24(b), eff.

Aug. 28, 1989; Acts 1989, 71st Leg., ch. 1110, Sec. 6, eff. Oct.

1, 1989; Acts 1993, 73rd Leg., ch. 153, Sec. 1, eff. Aug. 30,

1993; Acts 1993, 73rd Leg., ch. 680, Sec. 5, eff. Sept. 1, 1993;

Acts 2001, 77th Leg., ch. 1308, Sec. 5, eff. June 16, 2001.

Sec. 351.1035. ALLOCATION OF REVENUE: CERTAIN MUNICIPALITIES IN

BORDER COUNTIES. (a) This section applies only to a

municipality that is the largest municipality in a county

described by Section 352.002(a)(14).

(b) At least 50 percent of the hotel occupancy tax revenue

collected by a municipality described by Subsection (a) must be

allocated for the purposes provided by Section 351.101(a)(3).

(c) Not more than 15 percent of the hotel occupancy tax revenue

collected by a municipality described by Subsection (a) may be

used for the purposes provided by Section 351.101(a)(4).

(d) Not more than 15 percent of the hotel occupancy tax revenue

collected by a municipality described by Subsection (a) may be

used for the purposes provided by Section 351.101(a)(5).

Added by Acts 2003, 78th Leg., ch. 303, Sec. 2, eff. June 18,

2003.

Sec. 351.104. ALLOCATION OF REVENUE: CERTAIN MUNICIPALITIES

BORDERING BAYS. (a) This section applies only to a home-rule

municipality that borders a bay, that has a population of less

than 80,000, and that is not an eligible coastal municipality.

(b) In this section:

(1) "Adjacent public land" means land that:

(A) is owned by this state or a local governmental entity; and

(B) is located adjacent to a bay that is bordered by a

municipality to which this section applies.

(2) "Clean and maintain" means the collection and removal of

litter and debris and the supervision and elimination of sanitary

and safety conditions that would pose a threat to personal health

or safety if not removed or otherwise corrected.

(c) Notwithstanding any other provision of this chapter and

subject to Subsections (d) and (e), a municipality to which this

section applies may use not more than 10 percent of the revenue

derived from the tax imposed under this chapter:

(1) for a purpose described by Section 351.105(a)(1) or (2);

(2) to clean and maintain adjacent public land; or

(3) to mitigate coastal erosion on adjacent public land.

(d) A municipality to which this section applies may not reduce

the amount of revenue that it uses for a purpose described by

Section 351.101(a)(3) to an amount that is less than the average

amount of revenue used by the municipality for that purpose

during the 36-month period that precedes the municipality's use

of revenue under Subsection (c).

(e) A municipality that uses revenue from the tax imposed under

this chapter for a purpose provided by this section must spend

the same amount of revenue for the same purpose from a source

other than that tax.

Acts 2003, 78th Leg., ch. 699, Sec. 1, eff. Sept. 1, 2003.

Sec. 351.105. ALLOCATION OF REVENUE: ELIGIBLE COASTAL

MUNICIPALITIES. (a) An eligible coastal municipality that

levies and collects an occupancy tax authorized by this chapter

at a rate of seven percent shall pledge a portion of the revenue

equal to at least one percent of the cost of a room to either or

both of the following purposes:

(1) the payment of the bonds that the municipality or a park

board of trustees may issue under Section 1504.002(a), Government

Code, or under Chapter 306, Local Government Code, in order to

provide all or part of the funds for the establishment,

acquisition, purchase, construction, improvement, enlargement,

equipment, or repair of public improvements, including parks,

civic centers, civic center buildings, auditoriums, exhibition

halls, coliseums, marinas, cruise ship terminal facilities,

hotels, motels, parking facilities, golf courses, trolley or

trolley transportation systems, and other facilities as may be

considered advisable in connection with these facilities that

serve the purpose of attracting visitors and tourists to the

municipality; or

(2) the maintenance, improvement, or operation of the parks,

civic centers, civic center buildings, auditoriums, exhibition

halls, coliseums, marinas, cruise ship terminal facilities,

hotels, motels, parking facilities, golf courses, trolley or

trolley transportation systems, and other facilities as may be

considered advisable in connection with these facilities that

serve the purpose of attracting visitors and tourists to the

municipality.

(b) If the tax authorized by this chapter is imposed by an

eligible coastal municipality at a rate of four or more percent

of the cost of a room, no lesser amount than the amount of

revenue derived from the application of the tax at a rate of

three percent of the cost of a room shall be used for the purpose

provided by Section 351.101(a)(3).

(c) If the tax authorized by this chapter is imposed by an

eligible coastal municipality at a rate of five or more percent

of the cost of a room, no lesser amount than the amount of

revenue derived from the application of the tax at a rate of one

percent shall be used for beach patrol, lifeguard services,

marine water safety, and park law enforcement.

(d) If the tax authorized by this chapter is imposed by an

eligible coastal municipality at a rate of six or more percent,

no lesser amount than the amount of revenue derived from the

application of the tax at a rate of one percent of the cost of a

room shall be used as matching funds for state funds available to

clean and maintain public beaches and for other public

beach-cleaning funds.

(e) Money received under Section 156.2511 and used to clean and

maintain beaches is included in determining whether the

municipality has met the funding obligation prescribed by

Subsections (c) and (d), and the municipality may credit that

money against the funding requirements prescribed by Subsections

(c) and (d).

(f) An eligible coastal municipality and a park board of

trustees created by the municipality may:

(1) contract for the park board to use the tax authorized by

this chapter as provided by this section; and

(2) without further authorization, use the tax authorized by

this chapter as provided by this section, including for the

purpose of issuing bonds or entering into other agreements.

(g) The following statutes prevail over any conflicting

provision in the charter of an eligible coastal municipality:

(1) this section;

(2) Chapter 306, Local Government Code; and

(3) Subchapter A, Chapter 1504, Government Code.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1993, 73rd Leg., ch. 680, Sec. 6, eff.

Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 15.02, eff.

Sept. 1, 1995; Acts 1995, 74th Leg., ch. 454, Sec. 7, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 298, Sec. 1, eff. May 29,

1999; Acts 2001, 77th Leg., ch. 1420, Sec. 8.367, eff. Sept. 1,

2001.

Sec. 351.1055. ALLOCATION OF REVENUE: CERTAIN MUNICIPALITIES.

(a) In this section:

(1) "Clean and maintain" has the meaning assigned by Section

61.063, Natural Resources Code.

(2) "Public beach" has the meaning assigned by Section 61.001,

Natural Resources Code.

(3) "Beach security" means beach patrol, lifeguard services,

marine water safety, and park law enforcement.

(4) "Erosion response project" has the meaning assigned by

Section 33.601, Natural Resources Code.

(b) Notwithstanding any other provision of this chapter, a

home-rule municipality that borders on the Gulf of Mexico and has

a population of more than 250,000 may use all or any portion of

the revenue derived from the municipal hotel occupancy tax from

hotels in an area previously subject to a county hotel occupancy

tax and located on an island bordering the Gulf of Mexico to

clean and maintain public beaches in the municipality.

(c) Notwithstanding any other provision of this chapter, a

municipality that has a population of less than 5,000 adjacent to

a home-rule city with a population of less than 80,000 may use

all or any portion of the revenue heretofore or hereafter derived

from the municipal hotel tax:

(1) to clean and maintain the beaches in the municipality;

(2) to provide beach security within the municipality;

(3) for any of the purposes permitted or allowed by Section

1504.001, Government Code;

(4) for any purpose allowed by Section 351.105; or

(5) to pay the principal of or interest on bonds or notes issued

for any of these purposes.

(d) Notwithstanding any other provision of this chapter and

except as provided by Subsection (e), an eligible barrier island

coastal municipality shall use at least the amount of revenue

derived from the application of the tax at a rate of seven

percent of the cost of a room for the purposes authorized under

Sections 351.101(a)(1) and (3).

(e) An eligible barrier island coastal municipality that imposes

the tax at a rate equal to or greater than 7-1/2 percent of the

price paid for a room shall use at least the amount of revenue

derived from the application of the tax at a rate of one-half of

one percent of the cost of a room for erosion response projects.

Added by Acts 1999, 76th Leg., ch. 1359, Sec. 3, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 117, Sec. 1, eff. July

1, 2003; Acts 2003, 78th Leg., ch. 247, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1271, Sec. 3, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1271, Sec. 4, eff. June 19, 2009.

Sec. 351.106. ALLOCATION OF REVENUE: POPULOUS MUNICIPALITIES

WITH COUNCIL-MANAGER GOVERNMENT. (a) A municipality that has a

population of 1.18 million or more and that has adopted a

council-manager form of government shall use the amount of

revenue from the tax that is derived from the application of the

tax at a rate of more than four percent of the cost of a room as

follows:

(1) no more than 55 percent to:

(A) constructing, improving, enlarging, equipping, and repairing

the municipality's convention center complex; or

(B) pledging payment of revenue bonds and revenue refunding

bonds issued under Subchapter A, Chapter 1504, Government Code,

for the municipality's convention center complex; and

(2) at least 45 percent for the purposes provided by Section

351.101(a)(3).

(b) Revenue received by a municipality described by Subsection

(a) from the application of the tax at a rate of four percent or

less may be used as provided by Section 351.101.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.23(b), eff.

Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 597, Sec. 108, eff.

Sept. 1, 1991; Acts 2001, 77th Leg., ch. 669, Sec. 123, 124, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 8.368, eff.

Sept. 1, 2001.

Sec. 351.1065. ALLOCATION OF REVENUE: ELIGIBLE CENTRAL

MUNICIPALITY. (a) An eligible central municipality shall use

the amount of revenue from the tax that is derived from the

application of the tax at a rate of more than seven percent of

the cost of a room only for:

(1) the construction of an expansion of an existing convention

center facility; and

(2) pledging payment of revenue bonds and revenue refunding

bonds issued under Subchapter A, Chapter 1504, Government Code,

for the construction of the expansion.

(b) Any interest income derived from the application of the tax

at a rate of more than seven percent of the cost of a room may be

used only for the purposes provided by this section.

(c) An eligible central municipality expending tax revenue under

this section shall attempt to include minority-owned businesses

in the issuance of at least 32 percent of the total dollar value

of the bonds issued, and in at least 32 percent of the total fees

paid by the issuer, in connection with the construction.

Added by Acts 1993, 73rd Leg., ch. 620, Sec. 3, eff. Aug. 30,

1993. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.369, eff.

Sept. 1, 2001.

Sec. 351.107. ALLOCATION OF REVENUE; CERTAIN LARGE COASTAL

MUNICIPALITIES. (a) This section applies only to a municipality

that borders on the Gulf of Mexico and has a population of more

than 250,000.

(b) A municipality to which this section applies shall

separately account for all revenue derived from the application

of the tax imposed by this chapter at a rate of more than seven

percent of the cost of a room.

(c) Subject to Subsection (e), revenue described by Subsection

(b) may be used only for:

(1) acquiring land for a municipally owned convention center;

(2) constructing, improving, enlarging, equipping, repairing,

operating, and maintaining a municipally owned convention center;

and

(3) paying bonds used to finance activities described by

Subdivision (1) or (2).

(d) For the purpose of the allocation of revenue under Section

351.103, revenue described by Subsection (b) is not counted.

(e) Notwithstanding any other provision of this chapter, a

municipality to which this section applies may use all or any

portion of the revenue derived from the municipal hotel occupancy

tax from hotels in an area previously subject to a county hotel

occupancy tax and located on an island bordering the Gulf of

Mexico to clean and maintain public beaches in the municipality.

(f) In this section:

(1) "Clean and maintain" has the meaning assigned by Section

61.063, Natural Resources Code.

(2) "Public beach" has the meaning assigned by Section 61.001,

Natural Resources Code.

Added by Acts 1999, 76th Leg., ch. 825, Sec. 2, eff. June 18,

1999. Amended by Acts 2003, 78th Leg., ch. 117, Sec. 2, eff. July

1, 2003.

Sec. 351.1076. ALLOCATION OF REVENUE: CERTAIN MUNICIPALITIES.

(a) A municipality that spends municipal hotel occupancy tax

revenue for the enhancement and upgrading of existing sports

facilities or fields as authorized by Section 351.101(a)(7):

(1) shall determine the amount of municipal hotel occupancy tax

revenue generated for the municipality by hotel activity

attributable to the sports events and tournaments held on the

enhanced or upgraded facilities or fields for five years after

the date the enhancements and upgrades are completed; and

(2) may not spend hotel occupancy tax revenue for the

enhancement and upgrading of the facilities or fields in a total

amount that exceeds the amount of area hotel revenue attributable

to the enhancements and upgrades.

(b) The municipality shall reimburse from the municipality's

general fund any expenditure in excess of the amount of area

hotel revenue attributable to the enhancements and upgrades to

the municipality's hotel occupancy tax revenue fund.

Added by Acts 2005, 79th Leg., Ch.

1247, Sec. 2, eff. June 18, 2005.

For expiration of this section, see Subsection (f).

Sec. 351.1077. ALLOCATION OF REVENUE FOR THE ARTS FOR CERTAIN

MUNICIPALITIES. (a) This section applies only to a municipality

that:

(1) has a population of more than 190,000;

(2) is located in a county in which another municipality that

has a population of more than one million is predominately

located; and

(3) issued bonds before January 1, 2007, for the construction of

a municipal arts center payable from and secured by revenue from

the tax imposed under this chapter.

(b) Notwithstanding any other provision of this chapter, a

municipality to which this section applies may use an amount that

is less than or equal to 15 percent of the hotel occupancy tax

revenue collected by the municipality for the purposes provided

by Section 351.101(a)(4).

(c) Notwithstanding any other provision of this chapter, a

municipality to which this section applies may use an amount that

is less than or equal to an additional $1.6 million in hotel

occupancy tax revenue collected by the municipality for the

purposes provided by Section 351.101(a)(4). The $1.6 million is

in addition to the 15 percent amount allowed by Subsection (b).

(d) A municipality to which this section applies may not reduce

the amount of revenue that an arts center that receives funds

under Subsection (b) spends for a purpose described by Section

351.101(a)(3) to an amount that is less than the amount of

revenue spent by the arts center for those purposes during the

fiscal year of the arts center preceding the effective date of

this section. If the municipality reduces the funding of the

arts center under Subsection (b), the art center's required

funding amount for purposes described by Section 351.101(a)(3) is

also reduced by a proportional amount.

(e) An arts center that receives funds under Subsection (b)

shall include a website address that contains a link to area

hotels and lodging options in the municipality on all materials

produced for the purposes of Section 351.101(a)(3).

(f) This section expires September 1, 2022.

Added by Acts 2007, 80th Leg., R.S., Ch.

14, Sec. 1, eff. April 25, 2007.

Sec. 351.108. RECORDS. (a) A municipality shall maintain a

record that accurately identifies the receipt and expenditure of

all revenue derived from the tax imposed under this chapter.

(b) A municipality or entity that spends revenue derived from

the tax imposed under this chapter shall, before making an

expenditure, specify in a list each scheduled activity, program,

or event that:

(1) is directly funded by the tax or has its administrative

costs funded in whole or in part by the tax; and

(2) is directly enhancing and promoting tourism and the

convention and hotel industry.

(c) If a municipality delegates to another entity the management

or supervision of an activity or event funded by the tax imposed

under this chapter, each entity that is ultimately funded by the

tax shall, before making an expenditure, specify in a list each

scheduled activity, program, or event that:

(1) is directly funded by the tax or has its administrative

costs funded in whole or in part by the tax; and

(2) is directly enhancing and promoting tourism and the

convention and hotel industry.

(d) The list required in Subsections (b) and (c) should be

provided to the office of the city secretary or to the city

secretary's designee.

(e) Subsections (b) and (c) do not prevent a municipality or

funded entity from subsequently adding an activity, program, or

event to the list required by those subsections if the activity,

program, or event is directly enhancing and promoting tourism and

the convention and hotel industry.

(f) This section does not prevent a municipality or entity

receiving revenue from the tax imposed under this chapter from

setting aside tax revenue in a designated reserve fund for use in

supporting planned activities, future events, and facility

improvements that are directly enhancing and promoting tourism

and the convention and hotel industry.

(g) Subsections (b) and (c) do not apply if the funded entity

already provides written information to the municipality that

indicates which scheduled activities, programs, or events offered

by the entity are directly enhancing and promoting tourism and

the convention and hotel industry.

(h) Subsections (b) and (c) do not affect the level of local

hotel occupancy tax funding that was approved at an election held

pursuant to the initiative and referendum provisions of a city

charter, and do not prohibit the use of local hotel occupancy tax

for the encouragement, promotion, improvement, and application of

the arts or for historical restoration and preservation as

otherwise provided by this chapter.

Added by Acts 1999, 76th Leg., ch. 495, Sec. 2, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1467, Sec. 2.73, eff. Oct. 1,

1999. Renumbered from Sec. 351.107 and amended by Acts 2001, 77th

Leg., ch. 636, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg.,

ch. 1420, Sec. 21.001(101), eff. Sept. 1, 2001.

Sec. 351.110. ALLOCATION OF REVENUE FOR CERTAIN TRANSPORTATION

SYSTEMS. (a) Notwithstanding any other provision of this

chapter, a municipality may use the revenue derived from the tax

imposed under this chapter for a transportation system to

transport tourists from hotels in and near the municipality to:

(1) the commercial center of the municipality;

(2) a convention center in the municipality;

(3) other hotels in or near the municipality; and

(4) tourist attractions in or near the municipality.

(b) The transportation system that transports tourists as

described by Subsection (a) may be:

(1) owned and operated by the municipality; or

(2) privately owned and operated but partially financed by the

municipality.

(c) This section does not authorize the use of revenue derived

from the tax imposed under this chapter for a transportation

system that serves the general public other than for a system

that transports tourists as described by Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch.

1231, Sec. 1, eff. June 15, 2007.



CHAPTER 352. COUNTY HOTEL OCCUPANCY TAXES

TAX CODETITLE 3. LOCAL TAXATIONSUBTITLE D. LOCAL HOTEL OCCUPANCY TAXESCHAPTER 352. COUNTY HOTEL OCCUPANCY TAXESSUBCHAPTER A. IMPOSITION AND COLLECTION OF TAXSec. 352.001. DEFINITIONS. In this chapter:(1) "Hotel" has the meaning assigned by Section 156.001(1).(2) "Convention center facilities" or "convention center complex" means civic centers, civic center buildings, auditoriums, exhibition halls, and coliseums that are owned by the county or that are managed in whole or part by the county. The term includes parking areas or facilities that are for the parking or storage of conveyances and that are located at or in the immediate vicinity of other convention center facilities.(3) "Tourism" means the guidance or management of tourists.(4) "Tourist" means an individual who travels from the individual's residence to a different municipality, county, state, or country for pleasure, recreation, education, or culture.(5) "Visitor information center" or "tourism information center" means a building or portion of a building used to distribute or disseminate information to tourists.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1993, 73rd Leg., ch. 643, Sec. 1, eff. Sept. 1, 1993.

Sec. 352.002. TAX AUTHORIZED. (a) The commissioners courts of the following counties by the adoption of an order or resolution may impose a tax on a person who, under a lease, concession, permit, right of access, license, contract, or agreement, pays for the use or possession or for the right to the use or possession of a room that is in a hotel, costs $2 or more each day, and is ordinarily used for sleeping:(1) a county that has a population of more than 3.3 million;(2) a county that has a population of 90,000 or more, borders the United Mexican States, and does not have three or more cities that each have a population of more than 17,500;(3) a county in which there is no municipality;(4) a county in which there is located an Indian reservation under the jurisdiction of the United States government;(5) a county that has a population of 30,000 or less, that has no more than one municipality with a population of less than 2,500, and that borders two counties located wholly in the Edwards Aquifer Authority established by Chapter 626, Acts of the 73rd Legislature, Regular Session, 1993;(6) a county that borders the Gulf of Mexico;(7) a county that has a population of less than 5,000, that borders the United Mexican States, and in which there is located a major observatory;(8) a county that has a population of 12,000 or less and borders the Toledo Bend Reservoir;(9) a county that has a population of less than 12,000 and an area of less than 275 square miles;(10) a county that has a population of 30,000 or less and borders Possum Kingdom Lake;(11) a county that borders the United Mexican States and has a population of more than 300,000 and less than 600,000;(12) a county that has a population of 35,000 or more and borders or contains a portion of Lake Fork Reservoir;(13) a county that borders the United Mexican States and in which there is located a national recreation area;(14) a county that borders the United Mexican States and in which there is located a national park of more than 400,000 acres;(15) a county that has a population of 28,000 or less, that has no more than four municipalities, and that is located wholly in the Edwards Aquifer Authority established by Chapter 626, Acts of the 73rd Legislature, Regular Session, 1993;(16) a county that has a population of 25,000 or less, whose territory is less than 750 square miles, and that has two incorporated municipalities, each with a population of 800 or less, located on the Frio River;(17) a county that has a population of 34,000 or more and borders Lake Buchanan;(18) a county that has a population of more than 45,000 and less than 75,000, that borders the United Mexican States, and that borders or contains a portion of Falcon Lake;(19) a county with a population of 21,000 or less that borders the Neches River and in which there is located a national preserve;(20) a county that has a population of 22,500 or less and that borders or contains a portion of Lake Livingston;(21) a county that has a population of less than 22,000 and in which the birthplace of a president of the United States is located;(22) a county that has a population of more than 15,000 but less than 20,000 and borders Lake Buchanan;(23) a county with a population of less than 10,000 that is bordered by the Sulphur River;(24) a county that has a population of 16,000 or more and borders the entire north shore of Lake Somerville;(25) a county that has a population of 20,000 or less and that is bordered by the Brazos and Navasota Rivers;(26) a county that has a population of more than 15,000 and less than 25,000 and is located on the Trinity and Navasota Rivers;(27) a county that has a population of less than 15,000 and that is bordered by the Trinity and Navasota Rivers;(28) a county that borders or contains a portion of the Neches River, the Sabine River, and Sabine Lake; and(29) a county that borders Whitney Lake.(a-1) In addition to the counties described by Subsection (a), the commissioners court of a county in which an airport essential to the economy of the county is located may by the adoption of an order or resolution impose a tax on a person who, under a lease, concession, permit, right of access, license, contract, or agreement, pays for the use or possession or for the right to the use or possession of a room that is in a hotel, costs $2 or more each day, and is ordinarily used for sleeping. For the purposes of this subsection, an airport is considered to be essential to the economy of a county only if the airport is a commercial-service international airport within Class C airspace and is located in a county and owned by a municipality each having a population of less than 125,000. This subsection does not apply to a county described by Subsection (a)(13).(b) The price of a room in a hotel does not include the cost of food served by the hotel and the cost of personal services performed by the hotel for the person except for those services related to cleaning and readying the room for use or possession.(c) The tax does not apply to a person who is a permanent resident under Section 156.101 of this code.(d) The tax imposed by a county authorized by Subsection (a)(4), (6), (8), (9), (10), (11), (14), (15), (17), (19), (20), (21), (23), or (29) to impose the tax does not apply to a hotel located in a municipality that imposes a tax under Chapter 351 applicable to the hotel. This subsection does not apply to:(1) a county authorized by Subsection (a)(6) to impose the tax that:(A) has a population of less than 40,000 and adjoins the most populous county in this state; or(B) has a population of more than 200,000 and borders the Neches River; or(2) a county authorized by Subsection (a)(9) to impose the tax that has a population of more than 9,000.(e) In addition to the prohibition provided by Subsection (d), the tax imposed by a county authorized by Subsection (a)(17) to impose the tax does not apply to a hotel located in the extraterritorial jurisdiction of a municipality that imposes a tax under Chapter 351 applicable to that hotel. If, after the date the county begins to impose a tax under this chapter, a municipality in the county adopts an ordinance under Section 351.0025 authorizing the imposition of the municipal tax in the municipality's extraterritorial jurisdiction, the county may not impose a tax applicable to a hotel located in that territory on or after the date the municipality begins to impose that tax.(f) The tax imposed by a county authorized by Subsection (a)(22) to impose the tax does not apply to a hotel located in a municipality.(g) The commissioners court of a county that has a population of 150,000 or more and that is bordered by the Brazos and Navasota Rivers may impose a tax as provided by Subsection (a). (h) The commissioners court of a county with a population of more than 16,000 that is bordered by Lake J. B. Thomas may impose a tax as provided by Subsection (a).(i) The commissioners court of a county in which the Declaration of Independence of the Republic of Texas was signed in 1836 may impose a tax as provided by Subsection (a). A tax imposed under this subsection does not apply to a hotel located in a municipality that imposes a tax under Chapter 351 applicable to the hotel.(k) The commissioners court of a county with a population of more than 20,000 that is bordered by the Neches and Trinity Rivers and that contains portions of the Davy Crockett National Forest may impose a tax as provided by Subsection (a).(m) A tax imposed by a county that borders the United Mexican States and in which there is located a national park of more than 400,000 acres does not apply to a hotel located in a municipality that imposes a tax under Chapter 351 applicable to the hotel.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.26(e), eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 695, Sec. 1, eff. June 14, 1989; Acts 1989, 71st Leg., ch. 1110, Sec. 10, eff. Oct. 1, 1989; Acts 1991, 72nd Leg., ch. 328, Sec. 6, eff. Aug. 26, 1991; Acts 1991, 72nd Leg., ch. 597, Sec. 109, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 866, Sec. 1, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 7.02, 7.03, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 18, Sec. 1, 2, eff. April 6, 1993; Acts 1995, 74th Leg., ch. 673, Sec. 1, eff. June 15, 1995; Acts 1997, 75th Leg., ch. 117, Sec. 1, eff. May 19, 1997; Acts 1997, 75th Leg., ch. 417, Sec. 1, eff. May 28, 1997; Acts 1997, 75th Leg., ch. 418, Sec. 1, eff. May 28, 1997; Acts 1997, 75th Leg., ch. 469, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1492, Sec. 1, eff. June 19, 1999; Acts 2001, 77th Leg., ch. 669, Sec. 125, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1402, Sec. 1, eff. June 26, 2001; Acts 2003, 78th Leg., ch. 64, Sec. 1, eff. May 16, 2003; Acts 2003, 78th Leg., ch. 637, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 741, Sec. 1, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 1097, Sec. 1, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 1108, Sec. 1, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 973, Sec. 1, eff. June 18, 2005.Acts 2005, 79th Leg., Ch. 973, Sec. 2, eff. June 18, 2005.Acts 2005, 79th Leg., Ch. 1365, Sec. 1, eff. June 18, 2005.Acts 2005, 79th Leg., Ch. 1365, Sec. 2, eff. June 18, 2005.Acts 2005, 79th Leg., Ch. 1365, Sec. 3, eff. June 18, 2005.Acts 2007, 80th Leg., R.S., Ch. 24, Sec. 1, eff. May 4, 2007.Acts 2007, 80th Leg., R.S., Ch. 167, Sec. 1, eff. May 22, 2007.Acts 2007, 80th Leg., R.S., Ch. 749, Sec. 1, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1031, Sec. 1, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1359, Sec. 1, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 22.008, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 22.009, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 327, Sec. 1, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1087, Sec. 4, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1185, Sec. 1, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1185, Sec. 2, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1418, Sec. 1, eff. June 19, 2009.

Sec. 352.003. TAX RATES. (a) Except as provided by this section the tax authorized by this chapter may be imposed at any rate not to exceed seven percent of the price paid for a room in a hotel or, until January 1, 2001, eight percent of the price paid for a room in a hotel in a county with a population of more than 3.3 million.(b) The county tax rate in a municipality that has a population of 1.9 million or more may not exceed two percent of the price paid for a room in a hotel.(c) The rate in a county that does not have a municipality may not exceed four percent of the price paid for a room in a hotel. This subsection does not apply to a county that:(1) has a population of 10,000 or more; and(2) borders the United Mexican States.(d) The tax rate in a county that borders the United Mexican States and in which there is located a national park of more than 400,000 acres may not exceed seven percent of the price paid for a room in a hotel.(e) The tax rate in a county authorized to impose the tax under Section 352.002(a)(6) and that has a population of less than 40,000 and adjoins the most populous county in this state may not exceed three percent of the price paid for a room in a hotel.(f) The tax rate in a county that borders the Gulf of Mexico, has a population of more than 200,000, and borders the Neches River may not exceed two percent of the price paid for a room in a hotel in the county.(g) The tax rate in a county authorized to impose the tax under Section 352.002(a)(18) may not exceed two percent of the price paid for a room in a hotel.(h) The tax rate in a county authorized to impose the tax under Section 352.002(a-1) may not exceed one percent of the price paid for a room in a hotel in the county.(i) The tax rate in a county authorized to impose the tax under Section 352.002(g) may not exceed two percent of the price paid for a room in a hotel.(j) The tax rate in a county authorized to impose the tax under Section 352.002(a)(24), (25), (26), or (27) may not exceed two percent of the price paid for a room in a hotel.(k) The tax rate in a county authorized to impose the tax under Section 352.002(a)(28) may not exceed two percent of the price paid for a room in a hotel.(l) The tax rate in a county authorized to impose the tax under Section 352.002(h) may not exceed two percent of the price paid for a room in a hotel.(m) The tax rate in a county authorized to impose the tax under Section 352.002(k) may not exceed two percent of the price paid for a room in a hotel.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.25(a), eff. Aug. 28, 1989; Acts 1995, 74th Leg., ch. 591, Sec. 1, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 418, Sec. 2, eff. May 28, 1997; Acts 1999, 76th Leg., ch. 1492, Sec. 2, eff. June 19, 1999; Acts 2001, 77th Leg., ch. 669, Sec. 126, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1402, Sec. 2, eff. June 26, 2001; Acts 2003, 78th Leg., ch. 741, Sec. 2, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 24, Sec. 2, eff. May 4, 2007.Acts 2007, 80th Leg., R.S., Ch. 167, Sec. 2, eff. May 22, 2007.Acts 2007, 80th Leg., R.S., Ch. 319, Sec. 1, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 749, Sec. 2, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1031, Sec. 2, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1359, Sec. 2, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 22.011, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 22.012, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 22.013, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 327, Sec. 2, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1087, Sec. 5, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1185, Sec. 3, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1185, Sec. 4, eff. June 19, 2009.

Sec. 352.0031. PREEXISTING CONTRACTS. If a county increases the rate of the tax authorized by this chapter, the increased tax rate does not apply to the tax imposed on the use or possession of a room under a contract executed before October 1, 1989, that provides for the payment of the tax at the rate in effect when the contract was executed, unless the contract is subject to change or modification by reason of the tax rate increase. The tax rate applicable to the use or possession of a room under the contract is the rate in effect when the contract was executed.

Added by Acts 1989, 71st Leg., ch. 1110, Sec. 12, eff. Oct. 1, 1989.

Sec. 352.004. TAX COLLECTION; PENALTY. (a) The owner or operator of a hotel shall report and send the taxes collected under this chapter to the county as provided by the resolution or order imposing the tax.(b) If the owner fails to report when required or pay the tax when due, the owner shall pay a penalty of five percent of the amount of the tax due. If the owner fails to file the report or pay the tax before the 31st day after the date that the report or tax payment was due, he shall pay an additional penalty of five percent of the amount of the tax due.(c) Delinquent taxes and accrued penalties draw interest at the rate of 10 percent a year beginning 60 days after the date on which the tax was due.(d) The county attorney may bring suit against a person who is required to collect the tax imposed by this chapter and pay the collections over to the county and who has failed to file a tax report or pay the tax when due to collect the tax not paid or to enjoin the person from operating a hotel in the county until the tax is paid or the report filed, as applicable, as provided by the court's order. The remedy provided by this subsection is in addition to other available remedies.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1110, Sec. 11, eff. Oct. 1, 1989.

Sec. 352.0041. COLLECTION PROCEDURES ON PURCHASE OF HOTEL. (a) If a person who is liable for the payment of a tax under this chapter is the owner of a hotel and sells the hotel, the successor to the seller or the seller's assignee shall withhold an amount of the purchase price sufficient to pay the amount due until the seller provides a receipt by a person designated by the county to provide the receipt showing that the amount has been paid or a certificate showing that no tax is due. (b) The purchaser of a hotel who fails to withhold an amount of the purchase price as required by this section is liable for the amount required to be withheld to the extent of the value of the purchase price.(c) The purchaser of a hotel may request that the person designated by the county to provide a receipt under Subsection (a) issue a certificate stating that no tax is due or issue a statement of the amount required to be paid before a certificate may be issued. The person designated by the county shall issue the certificate or statement not later than the 60th day after the date that the person receives the request.(d) If the person designated by the county to provide a receipt under Subsection (a) fails to issue the certificate or statement within the period provided by Subsection (c), the purchaser is released from the obligation to withhold the purchase price or pay the amount due.

Added by Acts 1991, 72nd Leg., ch. 328, Sec. 2, eff. Aug. 26, 1991.

Sec. 352.005. REIMBURSEMENT FOR TAX COLLECTION EXPENSES. A county may permit a person who is required to collect and pay over to the county the tax authorized by this chapter not more than one percent of the amount collected and required to be reported as reimbursement to the person for the costs in collecting the tax.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1993, 73rd Leg., ch. 643, Sec. 2, eff. Sept. 1, 1993.

Sec. 352.007. EXEMPTION. (a) A United States governmental entity described in Section 156.103(a) is exempt from the payment of tax authorized by this chapter.(b) A state governmental entity subject to the tax imposed by Chapter 156 under Section 156.103(b) shall pay the tax imposed by this chapter but is entitled to a refund of the tax paid.(c) A person who is described by Section 156.103(d) is exempt from the payment of the tax authorized by this chapter.(d) A person who is described by Section 156.103(c) shall pay the tax imposed by this chapter but the state governmental entity with whom the person is associated is entitled to a refund of the tax paid.(e) To receive a refund of a tax paid under this chapter, the governmental entity entitled to the refund must file a refund claim on a form provided by the county and containing the information required by the county. The comptroller by rule shall prescribe the form that must be used and the information that must be provided.(f) A governmental entity may file a refund claim with the county under this chapter only for each calendar quarter for all reimbursements accrued during that quarter. The county may adopt a resolution to enforce this section.(g) The right to use or possess a room in a hotel is exempt from taxation under this chapter if the person required to collect the tax receives, in good faith from a guest, an exemption certificate stating qualification for an exemption provided in Subsection (c). The exemption must be supported by the documentation required under rules adopted by the comptroller and the county.

Added by Acts 1989, 71st Leg., ch. 504, Sec. 3, eff. Sept. 1, 1989. Renumbered from Sec. 352.006 by Acts 1990, 71st Leg., 6th C.S., ch. 12, Sec. 2(33), eff. Sept. 6, 1990. Amended by Acts 1995, 74th Leg., ch. 454, Sec. 8, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 1467, Sec. 2.74, eff. Oct. 1, 1999; Acts 2003, 78th Leg., ch. 209, Sec. 88, eff. Oct. 1, 2003.

SUBCHAPTER B. USE AND ALLOCATION OF REVENUESec. 352.101. USE OF REVENUE IN POPULOUS COUNTIES. (a) The revenue from a tax imposed under this chapter by a county having a population of more than 3.3 million may be used only for:(1) the acquisition of sites for and the construction, improvement, enlarging, equipping, repairing, operation, and maintenance of public improvements such as civic centers, civic center buildings, auditoriums, exhibition halls, coliseums, and stadiums, including sports and other facilities that serve the purpose of attracting visitors and tourists to the county, and parking areas or facilities for the parking or storage of motor vehicles or other conveyances, hotels owned by a municipality or a nonprofit municipally sponsored local government corporation created under Chapter 431, Transportation Code, within 1,000 feet of a convention center owned by a municipality with a population of 1,500,000 or more, or a historic hotel owned by a municipality or a nonprofit municipally sponsored local government corporation created under Chapter 431, Transportation Code, within one mile of a convention center owned by a municipality with a population of 1,500,000 or more;(2) the furnishing of facilities, personnel, and materials for the registration of convention delegates or registrants; and(3) general promotion and tourist advertising of the county and its vicinity and conducting a solicitation program to attract conventions and visitors, any of which may be conducted by the county or through contracts with persons or organizations selected by the county.(b) A county having a population of more than 3.3 million shall endeavor to coordinate its promotional and advertising activities conducted under authority of Subsection (a)(3) with the city having the largest population in the county.(c) A county to which this section applies may delegate the authority to spend the county's hotel occupancy tax revenue to a private organization only through a contract. The contract must require the organization to select a new governing body as soon as practicable after the contract takes effect and to limit the composition of its governing body to not more than 54 members, and provide that the appointment, election, or other designation of each member of the governing body be submitted to and approved by the governing body of the county as long as the contract is in effect. The contract is not valid unless before the contract is executed the private organization amends its charter, bylaws, or other governing rules to conform to the requirements of this subsection.(d) Subsection (c) does not apply to any private entity, person, or organization that receives tax revenue under Section 351.101(a) and makes expenditures pursuant to Section 351.101(a)(4).

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.26(a), eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 1110, Sec. 14, eff. Oct. 1, 1989; Acts 1993, 73rd Leg., ch. 231, Sec. 2, eff. Aug. 30, 1993; Acts 1997, 75th Leg., ch. 165, Sec. 30.275, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 669, Sec. 127, 128, eff. Sept. 1, 2001.

Sec. 352.1015. USE OF REVENUE: GENERAL PROVISIONS. (a) The commissioners court of a county by contract may delegate to a person, including another governmental entity or a private organization, the management or supervision of programs and activities funded with revenue from the tax authorized by this chapter. The commissioners court in writing shall approve in advance the annual budget of the person to which it delegates those functions and shall require the person to make periodic reports to the commissioners court at least quarterly listing the expenditures made by the person with revenue derived from the tax authorized by this chapter. The person must maintain revenue provided from the tax authorized by this chapter in a separate account established for that purpose and may not commingle that revenue with any other money. The commissioners court may not delegate to any person the management or supervision of its tourist and convention programs and activities funded with revenue from the tax authorized by this chapter other than by contract as provided by this subsection. The approval by the commissioners court of the county of the annual budget of the person to whom the commissioners court delegates those functions creates a fiduciary duty in the person with respect to the revenue provided by the tax authorized under the contract.(b) A person with whom a county contracts under this section shall maintain complete and accurate financial records of each expenditure of hotel occupancy tax revenue made by the person and, on request of the commissioners court of the county or other person, shall make the records available for inspection and review to the commissioners court or other person.(c) Hotel occupancy tax revenue spent for a purpose authorized by this section may be spent for day-to-day operations, supplies, salaries, office rental, travel expenses, and other administrative costs only if those administrative costs are incurred directly in the promotion and servicing expenditures authorized by the applicable provisions of this subchapter governing the use of revenue by that particular county. If a county or other public or private entity that conducts an activity authorized by the applicable provisions of this subchapter governing the use of revenue by that particular county conducts other activities that are not authorized, the portion of the total administrative costs of the entity for which hotel occupancy tax revenue may be used may not exceed the portion of those administrative costs actually incurred in conducting the authorized activities.(d) County hotel occupancy tax revenue may not be spent for travel for a person to attend an event or conduct an activity the primary purpose of which is not directly related to the promotion of tourism and the convention and hotel industry or the performance of the person's job in an efficient and professional manner.(e) Revenue derived from the tax authorized by this chapter is to be expended in a manner directly enhancing and promoting tourism and the convention and hotel industry as permitted by the applicable provisions of this subchapter governing the use of revenue by that particular county. That revenue may not be used for the general revenue purposes or general governmental operations of a county.

Added by Acts 1993, 73rd Leg., ch. 643, Sec. 3, eff. Sept. 1, 1993.

Sec. 352.102. USE OF REVENUE: COUNTIES BORDERING MEXICO. (a) Except as provided by Subsection (b), the revenue from a tax imposed under this chapter by a county that borders the Republic of Mexico and that is further described by Section 352.002(a)(2) may only be used for:(1) the purposes provided by Sections 351.101(a)(1) and (2);(2) general promotion and tourist advertising of the county and its vicinity and conducting a solicitation program to attract conventions and visitors, any of which may be conducted by the county or through contracts with persons or organizations selected by the county; or(3) the encouragement, promotion, improvement, or application of historical preservation and restoration either by the county or through contracts with persons or organizations selected by the county.(b) A county that borders the Republic of Mexico and that is further described by Section 352.002(a)(2) may use 15 percent or less of the revenue collected each fiscal year from the tax imposed under this chapter for the purposes provided by Section 351.101(a)(4).(c) A county that borders the Republic of Mexico and that is further described by Section 352.002(a)(14) shall use at least one-third of the revenue collected each fiscal year from the tax imposed under this chapter for the purposes authorized by this chapter in unincorporated areas of the county.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 2, Sec. 14.26(b), eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 1110, Sec. 15, eff. Oct. 1, 1989; Acts 1991, 72nd Leg., ch. 273, Sec. 1, eff. Aug. 26, 1991; Acts 1993, 73rd Leg., ch. 643, Sec. 4, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 418, Sec. 3, eff. May 28, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 22.013A, eff. September 1, 2009.

Sec. 352.103. USE OF REVENUE: COUNTIES WITH NO MUNICIPALITY. The revenue from a tax imposed under this chapter by a county that has no municipality may be used only for:(1) the purposes provided by Sections 351.101(a)(1), (2), and (4);(2) advertising for general promotional and tourist advertising of the county and conducting a solicitation program to attract conventions and visitors either by the county or through contracts with persons or organizations selected by the commissioners court; and(3) historical preservation and restoration.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1993, 73rd Leg., ch. 643, Sec. 4, eff. Sept. 1, 1993.

Sec. 352.1031. GENERAL LIMITATIONS ON USE OF REVENUE. (a) Except as otherwise explicitly provided, revenue derived from the tax authorized by this chapter may be used only for the purposes stated in Section 351.101.(b) Revenue derived from the tax authorized by this chapter may not be used for the general revenue purposes or general governmental operations of a county.

Added by Acts 1989, 71st Leg., ch. 1110, Sec. 9, eff. Oct. 1, 1989. Amended by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 7.04, eff. Sept. 1, 1991.

Sec. 352.1032. USE OF REVENUE: COUNTIES BORDERING EDWARDS AQUIFER AUTHORITY. The revenue from a tax imposed under this chapter by a county authorized to impose the tax by Section 352.002(a)(5) may be used only for:(1) general promotional and tourist advertising of the county and its vicinity and for conducting a solicitation program to attract conventions and visitors, any of which may be conducted by the county or through contracts with persons or organizations selected by the county; and(2) acquiring a site for and constructing, improving, enlarging, equipping, repairing, operating, and maintaining a visitor information center.

Added by Acts 1989, 71st Leg., ch. 1110, Sec. 16, eff. Oct. 1, 1989. Renumbered from Sec. 352.1031 by Acts 1990, 71st Leg., 6th C.S., ch. 12, Sec. 2(34), eff. Sept. 6, 1990. Amended by Acts 1995, 74th Leg., ch. 673, Sec. 2, eff. June 15, 1995; Acts 2003, 78th Leg., ch. 637, Sec. 2, eff. Sept. 1, 2003.

Sec. 352.1033. USE OF REVENUE; COUNTIES BORDERING THE GULF OF MEXICO. (a) The revenue from a tax imposed under this chapter by a county that borders the Gulf of Mexico authorized to impose the tax by Section 352.002(a)(6) may be used only to:(1) clean public beaches;(2) acquire, furnish, or maintain facilities, including parks, that enhance public access to beaches;(3) provide and maintain public restrooms on or adjacent to beaches or beach access facilities;(4) provide and maintain litter containers on or adjacent to beaches or beach access facilities; (5) create, renovate, promote, and maintain parks adjacent to bays, rivers, and other navigable waterways if the county does not operate a public beach on the Gulf of Mexico; and(6) advertise and conduct solicitations and promotional programs to attract tourists and convention delegates or registrants to the county or its vicinity, any of which may be conducted by the county or through contracts with persons or organizations selected by the county.(b) A county that borders the Gulf of Mexico and that is authorized to impose the tax by Section 352.002(a)(6) may use 50 percent or less of the revenue from the tax for the promotion of tourism.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 7.05, eff. Sept. 1, 1991. Amended by Acts 1993, 73rd Leg., ch. 503, Sec. 1, eff. Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 643, Sec. 4, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 165, Sec. 29.11, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 284, Sec. 1, eff. May 26, 1997.

For expiration of this section, see Subsection (e).Sec. 352.1034. USE OF REVENUE AND RELATED ISSUES: MID-SIZED COUNTY BORDERING BRAZOS AND NAVASOTA RIVERS. (a) This section applies only to a county authorized to impose a tax by Section 352.002(g).(b) The county must spend at least 45 percent of the revenue from the tax on marketing projects that directly promote tourism, hotel, and convention activity.(c) The county shall produce an annual report indicating the tourism, hotel, and convention activity attributable to events held at facilities that receive money from the tax.(d) The county shall create an advisory committee to oversee spending of the tax. The committee must include at least two representatives from the hotel industry.(e) This section expires September 1, 2015.

Added by Acts 2007, 80th Leg., R.S., Ch. 749, Sec. 3, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 22.014, eff. September 1, 2009.

Sec. 352.1035. CERTAIN COUNTIES BORDERING WHITNEY LAKE. The revenue from a tax imposed under this chapter by a county authorized to impose the tax by Section 352.002(a)(29) may be used only for the purpose described in Section 352.101(a)(3) and only in relation to unincorporated areas of the county.

Added by Acts 2007, 80th Leg., R.S., Ch. 1359, Sec. 3, eff. June 15, 2007.Renumbered from Tax Code, Section 352.1034 and amended by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 22.015, eff. September 1, 2009.

Sec. 352.1036. USE OF REVENUE: COUNTIES BORDERING LAKE J. B. THOMAS. The revenue from a tax imposed under this chapter by a county authorized to impose the tax under Section 352.002(h) may be used only to operate and maintain a coliseum in the county.

Added by Acts 2009, 81st Leg., R.S., Ch. 327, Sec. 3, eff. June 19, 2009.

Sec. 352.104. PLEDGE FOR BONDS. A county may pledge the revenue derived from the tax imposed under this chapter for the payment of bonds that are issued by the county under Section 1477.303, Government Code, for one or more of the purposes provided by Section 352.101.

Added by Acts 1987, 70th Leg., ch. 191, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.370, eff. Sept. 1, 2001.

Sec. 352.105. ALLOCATION OF REVENUE: COUNTIES OF MORE THAN 3.3 MILLION. In each county fiscal year, a county with a population of more than 3.3 million that levies a tax under this chapter must spend for the purposes provided by Section 352.101(a)(3) an amount that is not less than 15 percent of the amount of revenue derived from the application of the tax at a rate of one percent.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 14.26(c), eff. Aug. 28, 1989. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 129, eff. Sept. 1, 2001.

Sec. 352.106. USE OF REVENUE; CERTAIN COUNTIES BORDERING MEXICO. The revenue from a tax imposed under this chapter by a county authorized to impose the tax by Section 352.002(a)(11) may be used for the bond debt service, construction, maintenance, or operation of a special events facility with a seating capacity of at least 8,000.

Added by Acts 1995, 74th Leg., ch. 673, Sec. 3, eff. June 15, 1995.

Sec. 352.107. HOTEL TAX AUTHORIZED FOR COUNTY DEVELOPMENT DISTRICTS. Notwithstanding any other provision of this chapter to the contrary, a commissioners court of a county with a population of less than 600,000 may impose a hotel occupancy tax not to exceed seven percent on a person who pays for the use or possession or for the right to the use or possession of a room in a hotel ordinarily used for sleeping that is located within the boundaries of the county development district created under Subchapter D, Chapter 312, and that is not located within the corporate limits of a municipality, subject to the limitations set forth in Sections 352.002(b) and (c). Taxes collected by a county under this section shall be remitted to the county development district not later than the 10th day after the date the county receives such funds and may be used by the district for the purposes for which sales and use tax proceeds may be used by the district.

Added by Acts 1995, 74th Leg., ch. 995, Sec. 6, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 130, eff. Sept. 1, 2001.

Sec. 352.108. USE OF REVENUE; CERTAIN COUNTIES THAT BORDER MEXICO AND CONTAIN A NATIONAL RECREATION AREA. A county authorized to impose a tax under this chapter by Section 352.002(a)(13) may use the revenue from the tax only as follows:(1) 75 percent of the revenue for the promotion of tourism; and(2) notwithstanding Section 352.1015, 25 percent of the revenue for the general revenue purposes or general governmental operations of the county.

Added by Acts 1997, 75th Leg., ch. 417, Sec. 2, eff. May 28, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 22.016, eff. September 1, 2009.

Sec. 352.109. RECORDS. (a) A county shall maintain a record that accurately identifies the receipt and expenditure of all revenue derived from the tax imposed under this chapter.(b) A county or entity that spends revenue derived from the tax imposed under this chapter shall, before making an expenditure, specify in a list each scheduled activity or event that:(1) is directly funded by the tax or is offered by an entity that has its administrative costs funded wholly or partly by the tax; and(2) directly promotes tourism and hotel and convention activity.(b-1) A county authorized by Section 352.002(a-1) to impose a tax under this chapter shall produce an annual report that describes the tourism, hotel, and convention activity that is attributable to events held at facilities that received funding from the tax during the period covered by the report.(c) If the commissioners court of a county delegates to another entity the management or supervision of an activity or event funded by the tax imposed under this chapter, each entity that is ultimately funded by the tax shall, before making an expenditure, specify in a list each scheduled activity or event that:(1) is directly funded by the tax or is offered by an entity that has its administrative costs funded wholly or partly by the tax; and(2) directly promotes tourism and hotel and convention activity.(d) Subsections (b) and (c) do not prevent the county or funded entity from subsequently adding an activity or event to the list required by those subsections if the activity or event directly promotes tourism and hotel and convention activity.(e) This section does not prevent a county or funded entity from setting aside tax revenue in a designated reserve fund for use in supporting planned activities, future events, and facility improvements that directly promote tourism and hotel and convention activity.(f) For the purposes of this section, all expenditures for a sports and community venue project and related infrastructure, as those terms are defined by Section 334.001, Local Government Code, are a single scheduled activity or event.

Added by Acts 2001, 77th Leg., ch. 1458, Sec. 1.Amended by: Acts 2007, 80th Leg., R.S., Ch. 167, Sec. 3, eff. May 22, 2007.

Sec. 352.110. USE OF REVENUE; CERTAIN COUNTIES LOCATED WHOLLY IN EDWARDS AQUIFER AUTHORITY. A county authorized to impose a tax by Section 352.002(a)(15) may use the revenue from the tax only as follows:(1) 75 percent of the revenue for the promotion of tourism and lodging; and(2) notwithstanding Section 352.1015, 25 percent of the revenue for:(A) the removal of trash and litter in the state-owned rivers and riverbeds located within the boundaries of the county; and(B) the provision and maintenance of litter containers on or adjacent to state-owned rivers and riverbeds primarily used by lodging guests and located within the boundaries of the county.

Added by Acts 2009, 81st Leg., R.S., Ch. 938, Sec. 1, eff. September 1, 2009.









TRANSPORTATION CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

TRANSPORTATION CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

Sec. 1.001. PURPOSE OF CODE. (a) This code is enacted as a

part of the state's continuing statutory revision program, begun

by the Texas Legislative Council in 1963 as directed by the

legislature in the law codified as Section 323.007, Government

Code. The program contemplates a topic-by-topic revision of the

state's general and permanent statute law without substantive

change.

(b) Consistent with the objectives of the statutory revision

program, the purpose of this code is to make the law encompassed

by this code more accessible and understandable by:

(1) rearranging the statutes into a more logical order;

(2) employing a format and numbering system designed to

facilitate citation of the law and to accommodate future

expansion of the law;

(3) eliminating repealed, duplicative, unconstitutional,

expired, executed, and other ineffective provisions; and

(4) restating the law in modern American English to the greatest

extent possible.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 1.002. CONSTRUCTION OF CODE. Chapter 311, Government Code

(Code Construction Act), applies to the construction of each

provision in this code except as otherwise expressly provided by

this code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 1.003. REFERENCE IN LAW TO STATUTE REVISED BY CODE. A

reference in a law to a statute or a part of a statute revised by

this code is considered to be a reference to the part of this

code that revises that statute or part of that statute.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 1.004. DEFINITION. In this code, "Department of Public

Safety" means the Department of Public Safety of the State of

Texas.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.






TITLE 2. GENERAL PROVISIONS RELATING TO CARRIERS

CHAPTER 5. DUTIES AND LIABILITIES OF COMMON CARRIERS

TRANSPORTATION CODE

TITLE 2. GENERAL PROVISIONS RELATING TO CARRIERS

CHAPTER 5. DUTIES AND LIABILITIES OF COMMON CARRIERS

Sec. 5.001. DUTIES, LIABILITIES, AND REMEDIES OF CARRIER. (a)

Unless otherwise provided by this code or other law:

(1) the duties and liabilities of a carrier in this state and

the remedies against the carrier are the same as prescribed by

the common law; and

(2) a carrier for hire may not limit its common-law liability,

unless the limitation is in conspicuous writing in a written

arrangement for transportation, including a bill of lading or

contract for transportation.

(b) This chapter does not prohibit a carrier from requiring

notice to be given under Section 16.071, Civil Practice and

Remedies Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.01(a), eff.

Sept. 1, 1997.

Sec. 5.003. LIABILITY OF CARRIER OF HOUSEHOLD GOODS. (a) A

carrier of household goods, as defined by 49 U.S.C. Section

10102, is not required to accept for transportation household

goods unless the shipper or owner of the property or the agent of

the shipper or owner declares in writing the reasonable value of

the property.

(b) A carrier transporting property with a value declared under

Subsection (a) is not liable in damages for an amount more than

the declared value of the property lost, destroyed, or damaged.

(c) A shipper's declaration of value is not admissible evidence

in a court action unless the carrier, when accepting the

shipment, provides and maintains in an amount at least equal to

the declared value of the property:

(1) insurance in a solvent company authorized to do business in

this state; or

(2) bonds.

(d) The security requirement of Subsection (c) does not apply to

steam or electric railroads.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.01(c), eff.

Sept. 1, 1997.

Sec. 5.004. REQUIREMENT TO RECEIVE AND CARRY GOODS. (a) On the

tender of the legal or customary rate for goods offered for

transportation, a common carrier, other than a railroad, shall

receive and transport the goods if in the order presented:

(1) the carrier has the capacity to safely carry the goods on

the pending trip; and

(2) the goods are of the kind usually transported by the carrier

and are offered at a reasonable time.

(b) A common carrier that violates Subsection (a) is liable:

(1) for damages to a person injured by the violation; and

(2) to the owner of the goods for a penalty of not less than $5

or more than $500.

(c) An action under Subsection (b) must be brought in the county

in which the damages occur or the common carrier resides.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 5.005. BILL OF LADING OR RECEIPT; CONDITION OF TRANSPORTED

GOODS. (a) A common carrier receiving goods for transportation

shall, when requested, give the shipper a bill of lading or

written receipt stating the quantity, character, order, and

condition of the goods.

(b) A common carrier shall deliver to the consignee the goods

listed on a bill of lading or receipt in an order and condition

similar to the order and condition of the goods when the goods

were accepted for transport, except for any unavoidable wear and

tear or deterioration because of the transportation of the goods.

(c) A common carrier that violates Subsection (a) is liable to

the owner of the goods for a penalty of not less than $5 or more

than $500.

(d) An action under Subsection (c) must be brought in the county

in which the damages occur or the carrier resides.

(e) A common carrier that violates Subsection (b) is liable for

damages resulting from the violation as at common law.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 5.006. LIABILITY AS WAREHOUSEMAN OR COMMON CARRIER. (a) A

common carrier having a depot or warehouse is liable, as is a

warehouseman at common law, for any goods stored at the depot or

warehouse:

(1) before the trip begins; or

(2) after the goods reach the destination if, after the carrier

uses due diligence to notify the consignee, the consignee fails

to take possession of the goods.

(b) A common carrier is liable as a common carrier from the

beginning of the trip until the goods are delivered to the

consignee at the point of destination.

(c) For purposes of this section, a trip begins when the bill of

lading is signed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 5.007. PRIORITY OF SHIPMENT OF STORED GOODS. (a) A common

carrier that receives goods for transportation in its warehouse

or depot shall transport the goods in the order received.

(b) A common carrier that violates Subsection (a) is liable for

any:

(1) loss occurring while the goods are in the warehouse or

depot; and

(2) damage resulting from the delay in transporting the goods.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 5.008. CARE OF LIVESTOCK. (a) Unless otherwise provided

by special contract, a common carrier transporting livestock

shall feed and water the animals until the animals are:

(1) delivered to the consignee; or

(2) disposed of as provided by this title or other law.

(b) A common carrier that violates Subsection (a) is liable:

(1) for damages to a person injured by the violation; and

(2) to the owner of the livestock for a penalty of not less than

$5 or more than $500.

(c) An action by an owner under Subsection (b)(2) must be

brought in any county in which the damages occur or the carrier

resides.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 6. SALE OF UNCLAIMED GOODS

TRANSPORTATION CODE

TITLE 2. GENERAL PROVISIONS RELATING TO CARRIERS

CHAPTER 6. SALE OF UNCLAIMED GOODS

Sec. 6.001. SALE OF FREIGHT OR BAGGAGE. (a) A common carrier

may sell at public auction freight or baggage that it conveyed to

any point in this state if the owner, whether known or unknown,

of the freight or baggage, within three months of the date of the

conveyance, fails to claim it and pay any charges due at the

office, depot, or warehouse closest or most convenient to the

destination.

(b) Each article of freight or baggage must be offered

separately as consigned or checked.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 6.002. NOTICE OF SALE OF FREIGHT OR BAGGAGE. (a) Before

selling the freight or baggage at auction, the common carrier

must provide notice 30 days before the sale.

(b) The notice must:

(1) contain the time and place of sale and a descriptive list of

the freight or baggage to be sold, including the names, numbers,

or marks found on the freight or baggage; and

(2) be posted in three public places in the county where the

sale is to be held and on the door of the office, depot, or

warehouse where the freight or baggage is stored.

(c) The notice must also be published in a newspaper for 30 days

before the sale in the county of sale if a newspaper is published

in the county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 6.003. DISPOSITION OF PROCEEDS. (a) The common carrier

shall:

(1) deduct charges due on freight or baggage, including the cost

of storage and sale, from the proceeds of the sale; and

(2) hold the remainder subject to Subsection (b).

(b) The owner of the freight or baggage may recover from the

common carrier the proceeds of the sale less any deductions under

Subsection (a) if the owner or the owner's agent presents proof

of ownership of the sold items to the carrier within five years

after the date of the sale.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 6.004. SALE OF LIVESTOCK. (a) A common carrier may sell

at public auction livestock that is unclaimed for 48 hours after

arrival at its destination if the carrier gives five days' notice

of the sale.

(b) The notice must contain the same information and be given in

the same manner as the notice described by Sections 6.002(b) and

(c).

(c) The common carrier shall dispose of proceeds of the sale in

the same manner as provided by Section 6.003. In addition to the

deductions allowed under that section, the carrier may deduct

reasonable expenses for the keeping, feeding, and watering of the

livestock from its arrival until its sale.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 6.005. SALE OF PERISHABLE PROPERTY. (a) A common carrier

may sell at public auction perishable property that is unclaimed

after arrival at its destination if:

(1) the property is in danger of depreciation; and

(2) the carrier gives five days' notice of the sale.

(b) The notice must contain the same information and be given in

the same manner as the notice described by Sections 6.002(b) and

(c).

(c) The common carrier shall dispose of the proceeds of the sale

in the same manner as provided by Section 6.003.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 6.006. INFORMATION KEPT BY CARRIER. A common carrier shall

keep for each sale under this chapter:

(1) an account of the sale;

(2) expenses allocated to each article sold;

(3) a copy of each notice of sale; and

(4) a copy of the bill of sale.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 7. CONNECTING CARRIERS

TRANSPORTATION CODE

TITLE 2. GENERAL PROVISIONS RELATING TO CARRIERS

CHAPTER 7. CONNECTING CARRIERS

Sec. 7.001. DEFINITIONS. In this chapter:

(1) "Connecting carrier" means:

(A) an initial carrier; or

(B) each other common carrier that receives freight from another

common carrier and recognizes or acts on a contract to transport

the freight between points in this state.

(2) "Freight" includes baggage and other property transported by

a common carrier.

(3) "Initial carrier" means a common carrier that contracts with

a shipper of freight for delivery and initially transports the

freight.

(4) "Shipper" includes the owner or the consignee of the freight

and the owner's or consignee's agent.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 7.002. DUTIES OF CONNECTING CARRIER. Each connecting

carrier that transports freight is:

(1) an agent of each other connecting carrier that transports

the freight; and

(2) considered to be under a contract with each other connecting

carrier and the shipper to provide the safe and speedy

transportation of the freight from its point of shipment to its

destination.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 7.003. CONTRACT GOVERNING TRANSPORTATION. (a) Except as

provided by Subsection (b), the contract establishing the rights,

duties, and liabilities of an initial carrier and the shipper

applies to each subsequent connecting carrier.

(b) The contract between the initial carrier and the shipper

does not apply to a connecting carrier that executes a new

contract with the shipper supported by valuable consideration.

(c) For purposes of Subsection (b), valuable consideration does

not include the transportation of a caretaker with the freight.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 7.004. PROOF OF STATUS AS CONNECTING CARRIER. Proof that a

common carrier has received freight from another common carrier

for transportation, including a bill of lading, waybill, receipt,

check, or other instrument issued by a carrier, is prima facie

evidence that the carrier is subject to the relations, duties,

and liabilities imposed on connecting carriers under this

chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 7.005. APPLICATION OF CHAPTER. (a) A provision in a

contract that is contrary to this chapter is void.

(b) This chapter applies regardless of whether the route of

freight is chosen by the shipper or by the initial carrier.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 7.006. RECOVERY OF DAMAGES. (a) A person who suffers

damages because of injury to or loss of freight or delay in

transporting freight may recover from the initial carrier or any

connecting carrier that transported the freight.

(b) A common carrier held liable under Subsection (a) may, in a

subsequent action, recover the amount of damages it was required

to pay and is entitled to all costs of suit from the common

carrier whose negligence caused the damages.

(c) To recover under Subsection (b), a common carrier must only:

(1) establish which other carrier or carriers caused the damage;

and

(2) produce satisfactory evidence that the carrier seeking

contribution has paid the judgment in the underlying suit.

(d) A law allowing the apportionment of damages is not

applicable in a suit brought under Subsection (a) unless

requested by the plaintiff. The law is applicable in a suit

brought under Subsection (c).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 8. PROTECTING MOVEMENT OF COMMERCE

TRANSPORTATION CODE

TITLE 2. GENERAL PROVISIONS RELATING TO CARRIERS

CHAPTER 8. PROTECTING MOVEMENT OF COMMERCE

Sec. 8.001. ISSUANCE OF PROCLAMATION. (a) The governor shall

issue a proclamation under this chapter, to prevent interference

with commerce, if after investigation the governor determines

that:

(1) the movement of commerce by a common carrier of this state

or another state is interfered with in violation of Chapter 42,

Penal Code; and

(2) local authorities failed to enforce the law.

(b) The proclamation must:

(1) state that the conditions described by Subsection (a) exist;

and

(2) describe the territory affected by the proclamation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 8.002. EFFECT OF PROCLAMATION. (a) On the issuance of a

proclamation under this chapter, the governor shall exercise

complete police jurisdiction over the territory described by the

proclamation. The exercise of police jurisdiction by the governor

supersedes the police authority of a local authority.

(b) The governor may not disturb the exercise of police

jurisdiction by a local authority outside the territory described

by the proclamation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 8.003. ARRESTS. (a) After a proclamation issued under

this chapter takes effect, only a peace officer acting under the

authority of the governor may make an arrest in the territory

described by the proclamation.

(b) A person arrested in the territory described by the

proclamation shall be delivered forthwith to the proper authority

for trial.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 8.004. USE OF TEXAS RANGERS. (a) The governor may use the

Texas Rangers to enforce this chapter.

(b) If a sufficient number of Texas Rangers are not available,

the governor may employ other persons to serve as special

rangers.

(c) A special ranger has the same authority as a Texas Ranger

and shall be paid the same salary as a Texas Ranger. The salary

of a special ranger shall be paid out of appropriations made to

the executive office for the payment of rewards and the

enforcement of the law.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 8.005. EFFECT ON DECLARATION OF MARTIAL LAW. (a) A

declaration of martial law is not required for the implementation

of this chapter.

(b) This chapter does not limit the authority of the governor to

declare martial law and call forth the militia to execute the

law.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 20. MISCELLANEOUS PROVISIONS

TRANSPORTATION CODE

TITLE 2. GENERAL PROVISIONS RELATING TO CARRIERS

CHAPTER 20. MISCELLANEOUS PROVISIONS

Sec. 20.001. CERTAIN CARRIERS EXEMPT FROM GROSS RECEIPTS TAXES.

A motor bus carrier or motor carrier transporting persons or

property for hire is exempt from any occupation tax measured by

gross receipts imposed by any law of this state.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.02(b), eff. Sept.

1, 1997.

Sec. 20.002. SCHOOL FUND BENEFIT FEE ON DIESEL FUEL USED BY

CERTAIN MOTOR VEHICLES. (a) In this section, "commercial motor

vehicle" has the meaning assigned by Section 548.001.

(b) This section applies to a person, other than a political

subdivision, who:

(1) owns, controls, operates, or manages a commercial motor

vehicle; and

(2) is exempt from the state diesel fuel tax under Section

162.204, Tax Code.

(c) A fee to benefit the available school fund is imposed on a

person for the use of diesel fuel that is:

(1) delivered exclusively into the fuel supply tank of a

commercial motor vehicle; and

(2) used exclusively to transport passengers for compensation or

hire between points in this state on a fixed route or schedule.

(d) The fee imposed by this section is equal to 25 percent of

the diesel fuel tax rate imposed under Section 162.202, Tax Code.

(e) The comptroller shall prescribe the method for collecting a

fee imposed under this section and shall deposit revenue received

from the fee to the credit of the available school fund.

Added by Acts 1999, 76th Leg., ch. 1054, Sec. 3, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1227, Sec. 39, eff. September 1, 2009.






TITLE 3. AVIATION

CHAPTER 21. ADMINISTRATION OF AERONAUTICS

TRANSPORTATION CODE

TITLE 3. AVIATION

CHAPTER 21. ADMINISTRATION OF AERONAUTICS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 21.001. DEFINITIONS. In this chapter:

(1) "Aeronautics" means:

(A) the art and science of flight of aircraft;

(B) aviation;

(C) the operation, navigation, piloting, maintenance, and

construction of aircraft or component parts of aircraft;

(D) air navigation aids, including lighting, markings, and

aircraft, ground, and related communications;

(E) air crew and air passenger facilities;

(F) airports and airstrips and their design, construction,

repair, maintenance, or improvement; and

(G) the dissemination of information and instruction concerning

any of the matters in this subdivision.

(2) "Aircraft" means a device intended, used, or designed for

flight in the air.

(3) "Commission" means the Texas Transportation Commission.

(4) "Department" means the Texas Department of Transportation.

(5) "Director" means the director of the Texas Department of

Transportation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.002. AVIATION DIVISION. The powers and duties granted

to the department by this chapter or by other law related to

aviation shall be performed, under the direction of the

commission, by the aviation division.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.003. AVIATION ADVISORY COMMITTEE. (a) The aviation

advisory committee consists of six members appointed by the

commission to advise the commission and the department on

aviation matters.

(b) A committee member must have five years of successful

experience as:

(1) an aircraft pilot;

(2) an aircraft facilities manager; or

(3) a fixed-base operator.

(c) A committee member serves at the pleasure of the commission.

(d) A committee member may not receive compensation for serving

as a member but is entitled to reimbursement for reasonable

expenses incurred in performing the member's duties.

(e) The commission may adopt rules to govern the operations of

the committee.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.004. TEXAS AVIATION OPERATING ACCOUNT. (a) The Texas

aviation operating account is an account in the state highway

fund.

(b) The department shall deposit all money received from the

sale of advertising in the Texas Airport Directory to the credit

of the account.

(c) Money in the account may be appropriated for the operation

of the department or for other purposes as authorized by the

General Appropriations Act.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.005. SUIT AGAINST DEPARTMENT. (a) An interested party

who is adversely affected by an act, decision, rate, charge,

order, or rule adopted by the department and who fails to get

relief from the department may file a petition against the

department in a district court of Travis County, Texas.

(b) The petition must set forth the air carrier's or party's

particular objections to the act, decision, rate, charge, order,

or rule.

(c) The court shall give priority to an action described by

Subsection (a) over all other causes on the docket of a different

nature.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.006. SAFE AIRCRAFT OPERATION. (a) An aircraft operated

in the state shall be operated safely.

(b) An aircraft is operated safely if the operation complies

with the United States laws and regulations governing air traffic

and aeronautical operation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. GENERAL POWERS AND DUTIES

Sec. 21.051. AERONAUTIC DEVELOPMENT. The department and the

director shall encourage and assist the development of

aeronautics in this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.052. COOPERATION WITH OTHER ENTITIES IN AERONAUTIC

DEVELOPMENT. The department and the director may:

(1) cooperate with or assist the United States, a governmental

subdivision of this state, or a person engaged in aeronautics or

in the development of aeronautics; and

(2) coordinate the aeronautical activities of entities described

by Subdivision (1).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.053. GOVERNMENTAL SUBDIVISION COOPERATION IN AERONAUTIC

DEVELOPMENT. A governmental subdivision may cooperate with the

department in the development of aeronautics.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.054. AUTHORITY TO CONTRACT. (a) The department may

contract as necessary or advisable to execute its powers under

this chapter.

(b) The department may not enter an agreement that binds the

state to make a payment that is not authorized by an

appropriation from general revenues or from the aeronautics fund.

(c) Repealed by Acts 1999, 76th Leg., ch. 115, Sec. 1, eff. May

17, 1999.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 115, Sec. 1, eff. May 17,

1999.

Sec. 21.055. GRANT OR GIFT WITH PRESCRIBED PURPOSE. The

department may accept from any person a grant or gift of money or

property for which the person has prescribed a particular use for

an aeronautical purpose.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.056. RECORD OF GRANT OR GIFT. The department shall

maintain in its office a record of money, property, or a grant

given to the department under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.057. USE OF GRANT OR GIFT ACCORDING TO TERMS. The

department shall use money, property, or a grant given to the

department under this chapter according to the terms of the grant

or gift.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.058. EXPENDITURE OF GRANTS OR GIFTS OF MONEY. The

department may not spend a grant or money given to the department

unless the expenditure is authorized by order of the commission.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.059. GIFTS OF LAND. To develop aeronautics for the

common good and safety of the residents of the state or to

provide for catastrophe, disaster, or state or national

emergency, the state or department may accept from any person a

gift of any interest in real property that:

(1) may be used as a navigational aid;

(2) is on or adjacent to an airport or airstrip; or

(3) may be used as an airport or airstrip.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.060. JURISDICTION, ADMINISTRATION, AND LEASING OF LAND,

NAVIGATIONAL AIDS, OR FACILITIES. (a) The department has

jurisdiction over and shall administer land given to the

department.

(b) The department may:

(1) exercise jurisdiction over and administer navigational aids

or facilities given to the state or to the department; and

(2) lease land, navigational aids, or facilities given to the

state or to the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.061. FUNDING CONSTRUCTION OF FACILITIES AND

IMPROVEMENTS. (a) The department may construct on land given to

the department an improvement, facility, or navigational aid that

the department determines is necessary or advisable.

(b) Money in the aeronautics fund may be used for a purpose

described by Subsection (a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.062. LEASE OF LAND OR IMPROVEMENT. (a) The department

may lease land given to the department or an improvement on the

land to any person if the department finds after investigation

that:

(1) the lease is desirable or essential:

(A) to develop aeronautics for the common good and safety of the

residents of this state; or

(B) to provide for catastrophe, disaster, or state or national

emergency;

(2) the lessee is financially responsible; and

(3) the amount of periodic rental payments is at least equal to

the amount that the department has spent for improvements on the

land, amortized over the term of the lease.

(b) The department shall produce and maintain in the

department's office a written statement of the findings required

by Subsection (a).

(c) The department shall submit a lease entered into by the

department to the attorney general for approval as to form before

the lease becomes effective.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.063. TERMS OF LEASE OF LAND OR IMPROVEMENT. (a) A

lease of land given to the department or a lease of an

improvement on the land must provide that:

(1) the lessee shall maintain, in accordance with the standards

the department prescribes, the land, premises, and improvements

the department placed on the land;

(2) if the lease or a rule or order of the department that

pertains to the lease is violated:

(A) the lease terminates immediately; and

(B) the lessee shall surrender the premises to the department

without liability and without court action; and

(3) in time of national or state disaster, emergency, or

catastrophe, the department may use, for the department or

others, the land, premises, or improvements the department placed

on the land as the governor or the department determines, without

liability or cost.

(b) The term of a lease of land given to the department or the

lease of an improvement on the land may not exceed 20 years.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.064. REPORTS AND INFORMATION. (a) The department may

report to an appropriate agency of another state or of the United

States that a proceeding has been instituted that charges a

violation of this chapter or of a federal statute.

(b) The department on its own initiative or by request may issue

to a state or municipal officer authorized by the department or

by the United States to enforce a law relating to aeronautics a

report about:

(1) a proceeding instituted that charges a violation of this

chapter or of a federal statute;

(2) penalties; or

(3) other information.

(c) The department may receive a report of penalties or other

information from an agency of another state or of the United

States.

(d) The department may enter into a necessary agreement with the

United States or an agency of another state governing the

delivery, receipt, exchange, or use of a report or other

information.

(e) The department shall submit an agreement entered into by the

department under Subsection (d) to the attorney general for

approval as to form.

(f) A report issued by the department is not evidence of a

violation and may not be received as evidence by a court.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.065. AERONAUTICAL EDUCATION PROGRAMS AND FLIGHT CLINICS.

(a) The department may:

(1) organize and administer an aeronautical education program in

colleges and schools of this state and for the public; and

(2) prepare and conduct one or more flight clinics for air

crews.

(b) The department may charge for conducting a program or clinic

under Subsection (a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.066. AERONAUTICAL PUBLICATIONS. (a) The department may

issue aeronautical publications as required in the public

interest.

(b) The department shall charge a fee sufficient to recover the

cost of preparing and distributing a department publication that

does not clearly promote public safety.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.067. TEXAS AIRPORT DIRECTORY. (a) The department may:

(1) issue the Texas Airport Directory;

(2) sell advertising in the directory; and

(3) advertise the sale of the directory in other publications.

(b) The department shall charge not less than $5 for the Texas

Airport Directory.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.068. ENGINEERING AND TECHNICAL SERVICES. (a) The

department may provide engineering or technical services to any

person in connection with aeronautical activities, including the

planning, acquisition, construction, improvement, maintenance, or

operation of an airport, air navigation facility, or other

aeronautical activity, if providing the services is:

(1) reasonably possible; and

(2) in the interest of public safety and welfare.

(b) The department may charge for a service under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.069. STATE AIRPORT IN CENTRAL TEXAS. (a) The

department, in consultation with the State Aircraft Pooling

Board, shall establish a state airport in Central Texas that is

open to the general public.

(b) In determining an appropriate location for the airport, the

department shall consider:

(1) the convenience, comfort, and accommodation of air traffic

flying into and departing from the Central Texas region,

including persons traveling for business and commercial reasons,

government officials, and tourists; and

(2) the safe operation of aircraft flying into and departing

from the Central Texas region.

(c) In determining an appropriate location for the airport, the

department may not consider:

(1) any property in a municipality without the approval of the

governing body of the municipality;

(2) any property outside of a municipality without the approval

of the commissioners court of the county in which the property is

located; or

(3) the property in Austin, Texas, identified as Robert Mueller

Airport.

(d) The commission may acquire by the exercise of eminent domain

property that the commission considers necessary to enable the

department to meet its responsibilities under this section.

(e) The department may utilize only federal matching funds,

federal grants, in-kind contributions, private sector funds,

nonprofit grants, and local government funding for the

establishment of this facility.

(f) The department shall have all the powers necessary or

appropriate to implement this section, including all the powers

granted to a local government under Chapters 22, 23, and 25.

(g) Upon completion of the construction of the airport, the

department shall contract with a private entity or a county or

municipality for the long-term management, operation, and

maintenance of the facility. Such contract shall comply with all

applicable Federal Aviation Agency regulations relating to the

management, operation, and maintenance of an airport.

Added by Acts 2001, 77th Leg., ch. 1118, Sec. 1, eff. Sept. 1,

2001.

Sec. 21.070. MARKING OF WIRELESS COMMUNICATION FACILITY. (a)

In this section:

(1) "Cultivated field" means any open space or pasture larger

than five acres in which a plant or tree nursery is located or an

agricultural crop, including cotton, corn, grain, grapes, beets,

peanuts, and rice, but not including grass grown for hay, is

grown on a continuing basis.

(2) "Wireless communication facility" has the meaning assigned

by Section 25.001.

(b) Absence of plants, seedlings, or a crop on a temporary basis

due to crop rotation or other farm management techniques does not

remove an open area from the definition of "cultivated field."

(c) This section applies only to an antenna structure that is

used to provide commercial wireless communications services and

that is located in a cultivated field or within 100 feet of a

cultivated field.

(d) A person who proposes to construct a wireless communication

facility that is at least 100 feet but not more than 200 feet in

height above ground level shall mark the highest guy wires on the

facility, if any, with two warning spheres each.

Added by Acts 2003, 78th Leg., ch. 1222, Sec. 3, eff. June 20,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.38, eff. April 1, 2009.

SUBCHAPTER C. AVIATION FACILITIES DEVELOPMENT AND FINANCIAL

ASSISTANCE

Sec. 21.101. FINANCIAL ASSISTANCE FOR CONSTRUCTION AND REPAIR OF

AVIATION FACILITIES. (a) The department may loan or grant money

to a state agency with a governing board authorized to operate an

airport or to a governmental entity in this state to establish,

construct, reconstruct, enlarge, or repair an airport, airstrip,

or air navigational facility if:

(1) the money has been appropriated to the department for that

purpose; and

(2) providing the money will:

(A) best serve the public interest; and

(B) best discharge the governmental aeronautics function of the

state or its political subdivisions.

(b) A loan or grant under this subchapter must be made under a

contract.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.102. LOAN PREFERRED. The department shall:

(1) make a loan instead of a grant whenever feasible under this

subchapter; and

(2) carefully consider making a loan instead of a grant for an

improvement that produces revenue.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.103. COMMISSION VOTE REQUIRED FOR GRANT OR LOAN. Under

this subchapter, the commission may not make:

(1) a grant unless two-thirds of the entire commission votes in

favor of the grant; or

(2) a loan unless a majority of the entire commission votes in

favor of the loan.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.104. REVOLVING LOAN FUND. The department shall:

(1) place the principal and interest derived from a loan in a

revolving loan fund; and

(2) administer the fund for future loans and their

administration.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.105. REQUIREMENTS FOR LOAN OR GRANT. (a) The

commission may not approve a loan that bears interest of less

than three percent annually or that has a term that exceeds 20

years.

(b) Before approving a loan or grant, the commission shall

require that:

(1) the airport or facility remain in the control of each

political subdivision involved for at least 20 years;

(2) the political subdivision disclose the source of all funds

for the project and the political subdivision's ability to

finance and operate the project;

(3) at least 10 percent of the total project cost be provided by

sources other than the state; and

(4) the project be adequately planned.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.106. PRIORITIES FOR FINANCIAL ASSISTANCE. The

commission, with the advice of the aviation advisory committee,

shall establish and maintain a method for determining priorities

among locations and projects eligible to receive state financial

assistance for aviation facility development.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.107. AVIATION FACILITIES DEVELOPMENT PROGRAM. (a) The

commission, with the advice of the aviation advisory committee,

through the preparation and adoption of an aviation facilities

development program, shall provide for a statewide airport system

to serve the state's air transportation needs for the least

practicable cost.

(b) The program must identify:

(1) the requirements for aviation facilities;

(2) the location of aviation facilities;

(3) the timing of aviation facilities;

(4) eligibility for funding; and

(5) the investment necessary for the program.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.108. AVIATION FACILITIES CAPITAL IMPROVEMENT PROGRAM.

(a) The commission, with the advice of the aviation advisory

committee, shall prepare a multiyear aviation facilities capital

improvement program.

(b) The aviation facilities capital improvement program must:

(1) include the priorities determined under Section 21.106; and

(2) have an estimated annual cost for the total program that is

approximately equal to the revenue that is forecast to be

available for aviation facilities development during the year.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.109. REVIEW AND REVISION OF AVIATION FACILITIES CAPITAL

IMPROVEMENT PROGRAM. The commission, with the advice of the

aviation advisory committee, shall:

(1) periodically review the capital improvement program to

determine the need to:

(A) revise the system development criteria;

(B) add or delete aviation facility requirements;

(C) revise program priorities; and

(D) add, delete, or revise the scope of projects in the program;

and

(2) revise the program at least annually.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.110. AVIATION FACILITIES CAPITAL IMPROVEMENT PROGRAM;

BUDGET PREPARATION. The department shall consider the aviation

facilities capital improvement program in preparing the

department's biennial budget request to the legislature.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.111. PUBLIC HEARING. (a) The commission or the

commission's authorized representative shall hold a public

hearing before approving any financial assistance under this

subchapter, except as provided by Section 21.1115.

(b) The commission shall give each interested party an

opportunity to be heard at the hearing.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.03(a), eff.

Sept. 1, 1997.

Sec. 21.1115. EMERGENCY LOAN OR GRANT. (a) In an emergency,

the director or the director's designee may award a loan or grant

without holding a public hearing under rules adopted by the

commission.

(b) Before awarding a contract under this section, the director

or the director's designee must certify in writing the fact and

nature of the emergency that requires the award of the contract.

(c) Not later than the fifth working day after the date a

contract is awarded under this section, the director shall notify

in writing each member of the commission of the details of the

emergency and the award.

(d) In this section, "emergency" means a situation or condition

at a general aviation airport that requires immediate attention

because of an existing unsafe condition that should be of

sufficient concern to require a notice to airmen under FAA Order

7930.2E.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.03(b), eff. Sept.

1, 1997.

Sec. 21.112. EXPENDITURE OF AIR FACILITY CONSTRUCTION MONEY BY

STATE GOVERNMENTAL ENTITIES. A governmental entity that receives

money from the department to establish, construct, reconstruct,

enlarge, or repair an airport, airstrip, or air navigational

facility shall spend the money for those purposes and in

conformity with commission rules.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.113. AIRPORT HAZARD ZONING ORDINANCE REQUIRED. The

department may not pay the final 10 percent of its share of

project costs under a grant until the sponsor has enacted an

airport hazard zoning ordinance or order under Chapter 241, Local

Government Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.114. AGENT FOR FEDERAL FUNDS. (a) The department is

the agent of the state and of each political subdivision of the

state for the purpose of applying for, receiving, and disbursing

federal funds for the benefit of a general aviation airport under

federal law, including 49 U.S.C. Sections 2201-2227.

(b) This section does not apply to a reliever airport.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. INVESTIGATION AND ENFORCEMENT

Sec. 21.151. INVESTIGATION, INQUIRY, OR HEARING. (a) The

department may conduct an investigation, inquiry, or hearing

concerning a matter covered by this chapter or a rule or order of

the department.

(b) The hearing shall be open to the public.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.152. CONDUCT OF INVESTIGATION, INQUIRY, OR HEARING. A

member of the commission, the director, or an officer or employee

of the department who has been designated by the commission to

hold an investigation, inquiry, or hearing may:

(1) administer an oath;

(2) certify an official act;

(3) issue a subpoena;

(4) order the attendance and testimony of a witness; or

(5) order the production of a paper, book, or document.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.153. NONCOMPLIANCE WITH SUBPOENA OR ORDER. (a) If a

person fails to comply with a subpoena or order issued under

Section 21.152, the department shall notify the attorney general.

(b) The attorney general may bring suit to enforce the subpoena

or order in the name of the state in a district court of Travis

County.

(c) If the court determines that noncompliance with the subpoena

or order was not justified, the court shall order the person to

comply with the requirements of the subpoena or order.

(d) Failure to obey the order of the court is punishable as

contempt.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.154. CIVIL PENALTY. (a) A person, including an

officer, agent, servant, or employee of a corporation, is liable

for a civil penalty if the person:

(1) violates this chapter;

(2) violates an order, decision, rule, direction, demand, or

requirement of the department adopted under this chapter; or

(3) procures or aids a violation of this chapter.

(b) A penalty under this section may not exceed $100 a day for

each day of the violation.

(c) The attorney general or the county or district attorney in

the county in which the violation occurs shall institute and

conduct a suit for the penalty:

(1) in the county in which the violation occurs; and

(2) in the name of the state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.155. INJUNCTIVE RELIEF. (a) A district court of a

county in which a violation of this chapter or a rule, order, or

decree of the department under this chapter has occurred may

restrain and enjoin the person who committed the violation from

committing a further violation.

(b) The court may grant injunctive relief:

(1) in a suit for a civil penalty brought under this chapter; or

(2) on application of the department, the attorney general, a

district or county attorney, or a competing air carrier even if a

suit for a civil penalty has not been brought.

(c) The department, attorney general, or district or county

attorney is not required to post a bond when seeking injunctive

relief under this section.

(d) In this section, "air carrier" means a person who, wholly or

partly in this state, owns, controls, operates, or manages an

aircraft as a common carrier in the transportation of persons or

property for compensation but does not include an air carrier who

operates between a place in this state and a place outside this

state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.156. ENFORCEMENT OF CHAPTER. (a) The department may

enforce this chapter by revoking or suspending a lease or permit.

(b) The department shall notify the attorney general of a

violation of this chapter. The attorney general may bring suit to

enforce this chapter in a district court of the defendant's

county of residence.

(c) The court may enforce this chapter by injunction or other

appropriate legal process.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 21.157. COOPERATION WITH UNITED STATES IN LAW ENFORCEMENT.

The department shall work with agencies of the United States in

enforcing the statutes, directives, rules, and regulations of the

United States.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 22. COUNTY AND MUNICIPAL AIRPORTS

TRANSPORTATION CODE

TITLE 3. AVIATION

CHAPTER 22. COUNTY AND MUNICIPAL AIRPORTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 22.001. DEFINITIONS. In this chapter:

(1) "Air navigation facility" means:

(A) a facility, other than one owned and operated by the United

States, used in or available or designed for use in aid of air

navigation, including a structure, mechanism, light, beacon,

marker, communications system, or other instrumentality;

(B) a device used or useful as an aid in the safe landing,

navigation, or takeoff of aircraft or the safe and efficient

operation or maintenance of an airport; or

(C) a combination of those facilities or devices.

(2) "Airport" means:

(A) an area used or intended for use for the landing and takeoff

of aircraft;

(B) an appurtenant area used or intended for use for an airport

building or other airport facility or right-of-way; and

(C) an airport building or facility located on an appurtenant

area.

(3) "Airport hazard" means a structure, object of natural

growth, or use of land that:

(A) obstructs the airspace required for the flight of aircraft

in landing at or taking off from an airport; or

(B) is hazardous to the landing or takeoff of aircraft at an

airport.

(4) "Airport hazard area" means an area on which an airport

hazard could exist.

(5) "Area" includes land or water.

(6) "Local government" means a county or municipality in this

state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.002. PUBLIC PURPOSE; COUNTY OR MUNICIPAL PURPOSE. (a)

Subject to Chapter 101, Civil Practice and Remedies Code, the

following functions are public and governmental functions,

exercised for a public purpose, and matters of public necessity:

(1) the acquisition of an interest in real property under this

chapter;

(2) the planning, acquisition, establishment, construction,

improvement, equipping, maintenance, operation, regulation,

protection, and policing of an airport or air navigation facility

under this chapter, including the acquisition or elimination of

an airport hazard;

(3) the exercise of any other power granted by this chapter to

local governments and other public agencies, to be severally or

jointly exercised; and

(4) the acquisition and use of property and privileges by or on

behalf of a local government or other public agency in the manner

and for the purposes described by this chapter.

(b) In the case of a county, a function described by Subsection

(a) is a county function and purpose. In the case of a

municipality, a function described by Subsection (a) is a

municipal function and purpose.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.003. INTERPRETATION AND CONSTRUCTION. This chapter

shall be interpreted to make uniform as far as possible the laws

and regulations of this state, other states, and the United

States relating to local governmental airports.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. ESTABLISHMENT, ACQUISITION, OPERATION, MAINTENANCE,

AND DISPOSAL OF AIRPORTS AND AIR NAVIGATION FACILITIES

Sec. 22.011. GENERAL POWERS REGARDING AIRPORTS AND AIR

NAVIGATION FACILITIES. (a) A local government may plan,

establish, construct, improve, equip, maintain, operate,

regulate, protect, and police an airport or air navigation

facility in or outside:

(1) the territory of the local government; or

(2) the territory of this state.

(b) The power granted under Subsection (a) includes:

(1) constructing, installing, equipping, maintaining, and

operating at an airport a building or other facility, including a

building or other facility for:

(A) the landing and takeoff of aircraft;

(B) cargo, freight, and mail handling, storage, and processing;

(C) the servicing or retrofitting of aircraft, aerospace

aircraft, and other equipment and vehicles related to air

transportation or aerospace flight; and

(D) the comfort and accommodation of air travelers, including a

facility commonly found and provided at an airport; and

(2) buying and selling goods as an incident to the operation of

the local government's airport.

(c) A local government, by eminent domain or any other method,

may acquire an interest in property, including an easement in an

airport hazard or land outside the boundaries of an airport or

airport site:

(1) for a purpose described by Subsection (a); and

(2) as necessary to permit the safe and efficient operation of

the airport or to prevent, eliminate, or mark an airport hazard.

(d) A local government may acquire an existing airport or air

navigation facility but may not acquire or take over an airport

or air navigation facility owned or controlled by another local

government or public agency of this state or another state

without the consent of the other local government or the public

agency.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.012. FINANCING OF AIRPORT FACILITIES. Under Section

52-a, Article III, Texas Constitution, a local government may

finance facilities to be located on airport property, other than

those described by Section 22.011(b)(1), that the local

government determines to be:

(1) beneficial to the operation or economic development of an

airport; and

(2) for the public purpose of development and diversification of

the economy.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.013. ESTABLISHMENT OF AIRPORTS ON PUBLIC WATERS. For

the purposes of this chapter, a local government may:

(1) establish, acquire, or maintain, in or bordering the

territory of the local government, an airport in, over, and on

the public water of this state, submerged land under the public

water of this state, or artificial or reclaimed land that before

the artificial making or reclamation of that land was submerged

under the public water of this state; and

(2) construct and maintain a terminal building, landing float,

causeway, roadway, or bridge for an approach to or connection

with an airport described by Subdivision (1) or a landing float

or breakwater for the protection of an airport described by

Subdivision (1).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.014. RULES AND JURISDICTION. (a) A local government

may adopt ordinances, resolutions, rules, and orders necessary to

manage, govern, and use an airport or air navigation facility

under its control or an airport hazard area relating to the

airport. This authority applies to an airport, air navigation

facility, or airport hazard area in or outside the territory of

the local government.

(b) An airport, air navigation facility, or airport hazard area

that is controlled and operated by a local government and that is

located outside the territory of the local government is, subject

to federal and state law, under the jurisdiction and control of

that local government. Another local government may not impose a

license fee or occupation tax for operations on the airport, air

navigation facility, or airport hazard area.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.015. ENFORCEMENT OF RULES. To enforce an ordinance,

resolution, rule, or order adopted under Section 22.014(a), a

local government, by ordinance or resolution as appropriate, may

appoint airport guards or police, with full police powers, and

establish a penalty for a violation of an ordinance, resolution,

rule, or order, within the limits prescribed by law. A penalty is

enforced in the same manner in which a penalty prescribed by

other ordinances or resolutions of the local government is

enforced.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.016. RELATIONSHIP TO ZONING. This chapter does not:

(1) authorize a local government to adopt an ordinance,

resolution, rule, or order that establishes zones or otherwise

regulates the height of structures or natural growths in an area

or in a manner other than as provided by Chapter 241, Local

Government Code; or

(2) limit the power of a local government to regulate airport

hazards by zoning.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.017. DELEGATION OF AUTHORITY TO OFFICER, BOARD, OR

AGENCY. (a) The governing body of a local government by

resolution may delegate to an officer, board, or other local

governmental agency any power granted by this chapter to the

local government or the governing body for planning,

establishing, constructing, improving, equipping, maintaining,

operating, regulating, protecting, and policing an airport or air

navigation facility established, owned, or controlled or to be

established, owned, or controlled by the local government. The

resolution must prescribe the powers and duties of the officer,

board, or other local governmental agency.

(b) Notwithstanding Subsection (a), the local government is

responsible for the expenses of planning, establishing,

constructing, improving, equipping, maintaining, operating,

regulating, protecting, and policing the airport or other air

navigation facility.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.018. DESIGNATION OF TEXAS DEPARTMENT OF TRANSPORTATION

AS AGENT IN CONTRACTING AND SUPERVISING. (a) A local government

or an owner of an eligible airport may designate the Texas

Department of Transportation as its agent in contracting for and

supervising the planning, acquiring, constructing, improving,

equipping, maintaining, or operating of an airport or air

navigation facility.

(b) A local government or an owner of an eligible airport may

enter into an agreement with the department prescribing the terms

of the agency relationship in accordance with the terms

prescribed by the United States, if federal money is involved,

and in accordance with the laws of this state.

(c) The department, in acting as the agent of a local government

or an owner of an eligible airport under this section, shall make

each contract in accordance with the law governing the making of

contracts by or on behalf of the state.

(d) In this section, "eligible airport" means an airport

eligible to receive grant funds under the airport improvement

program established by 49 U.S.C. Section 47101 et seq.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

118, Sec. 1, eff. September 1, 2009.

Sec. 22.019. CONTRACTS. A local government may enter into a

contract necessary to the execution of a power granted the local

government and for a purpose provided by this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.020. OPERATION OF AIRPORT BY ANOTHER. (a) A local

government, by contract, lease, or other arrangement, on a

consideration fixed by the local government and for a term not to

exceed 40 years, may authorize a qualified person to operate, as

the agent of the local government or otherwise, an airport owned

or controlled by the local government.

(b) A local government may not authorize a person to:

(1) operate the airport except as a public airport; or

(2) enter into a contract, lease, or other agreement in

connection with the operation of the airport that the local

government may not have made under Section 22.021.

(c) An arrangement made under this section must be made subject

to the terms of a grant, loan, or agreement under Section 22.055.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.021. USE OF AIRPORT BY ANOTHER. (a) In operating an

airport or air navigation facility that it owns, leases, or

controls, a local government may enter into a contract, lease, or

other arrangement for a term not exceeding 40 years with a

person:

(1) granting the privilege of using or improving the airport or

air navigation facility, a portion or facility of the airport or

air navigation facility, or space in the airport or air

navigation facility for commercial purposes;

(2) conferring the privilege of supplying goods, services, or

facilities at the airport or air navigation facility; or

(3) making available services to be furnished by the local

government or its agents at the airport or air navigation

facility.

(b) In entering into the contract, lease, or other arrangement,

the local government may establish the terms and fix the charges,

rentals, or fees for the privileges or services. The charges,

rentals, and fees must be reasonable and uniform for the same

class of privilege or service and shall be established with due

regard to the property and improvements used and the expenses of

operation to the local government.

(c) An arrangement made under this section must be made subject

to the terms of a grant, loan, or agreement under Section 22.055.

(d) The 40-year limit on the term of a contract, lease, or other

arrangement provided by Subsection (a) does not apply to a

contract, lease, or other arrangement under this section between

a local government and this state, the United States, or an

agency or instrumentality of this state or the United States.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 557, Sec. 1, eff. June 2,

1997.

Sec. 22.022. DURATION OF CERTAIN LEASES. (a) A lease of real

property may not exceed 40 years if:

(1) the lease is made under Section 22.011(c) or (d), Section

22.020, or Section 22.021; and

(2) at the time of the execution of the lease, the property is

used as nonaeronautical property and is located on an airport on

which there are active federal governmental aircraft operations

on federal government property.

(b) A renewal or extension of a lease under Subsection (a) may

not exceed 40 years. If the lease provides for more than one

renewal or extension, the renewals or extensions may not in the

aggregate exceed 40 years.

(c) This section does not prevent the parties to a lease from

making a new lease to take effect after the expiration of the

previous lease or after the expiration of the period covered by a

renewal or extension of the previous lease.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.023. LIENS. A local government has a lien on personal

property to enforce the payment of a charge for repairs or

improvements to, or the storage or care of, the property if the

property is made or furnished by the local government or its

agents in connection with the operation of an airport or air

navigation facility owned or operated by the local government.

The lien is enforceable as provided by law.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.024. DISPOSAL OF AIRPORT PROPERTY BY LOCAL GOVERNMENT.

(a) A local government may dispose of an airport or air

navigation facility or other property, or a portion of or

interest in property, acquired under this chapter in any manner,

subject to the laws of this state or provisions of the charter of

the local government governing the disposition of other property

of the local government.

(b) A local government may dispose of the property to another

local government or an agency of the state or federal government

for use for aeronautical purposes, notwithstanding Subsection

(a), in the manner and on the terms the governing body of the

local government considers to be in the best interest of the

local government.

(c) An arrangement made under this section is subject to the

terms of a grant, loan, or agreement under Section 22.055.

(d) Notwithstanding Subsection (a), the competitive bidding

requirements of Chapters 252 and 272, Local Government Code, do

not apply to an exchange, sale, lease, or other disposition of

land or other real property interest by a municipality if:

(1) the land or other property interest is part of an air

navigation facility that is a former military installation; and

(2) the disposition:

(A) is part of a plan to redevelop the facility as an

airport-related industrial park or community; and

(B) promotes the best interest of the municipality.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 358, Sec. 1, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1516, Sec. 3, eff. June 17, 2001.

Sec. 22.025. LIMITATION ON DESIGN AND OPERATION OF AIR

NAVIGATION FACILITIES. An air navigation facility established or

operated by a local government shall be supplementary to and

coordinated in design and operation with those established and

operated by the federal and state governments.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.026. NOISE ABATEMENT. (a) The governing body of a

municipality that owns an airport and is a party to an executory

grant agreement with the Federal Aviation Administration

requiring the municipality to plan, design, and acquire land for

a replacement airport shall:

(1) comply with the Aviation Safety and Noise Abatement Act of

1979 (49 U.S.C. Sec. 2101 et seq.);

(2) provide adequate soundproofing and noise reduction devices

for each public building within the 65 or higher average

day-night sound level contour as determined by the governing body

in accordance with Federal Aviation Administration Advisory

Circulars; or

(3) award a contract for land acquisition services for the

purchase of real property required for the site of a replacement

airport, complete a master plan for the replacement airport, and

provide the replacement airport.

(b) A court may grant appropriate relief to enforce this section

in a suit brought by an affected person.

(c) In this section:

(1) "Public building" means a church, public or private

hospital, or building owned or leased by a governmental entity,

including a public school.

(2) "Replacement airport" means a new airport that is planned,

designed, and constructed to replace a municipal airport

operating on August 28, 1989.

(d) Expired.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.027. MUNICIPAL PERMISSION FOR GROUND TRANSPORTATION;

OFFENSE. (a) In this section, "ground transportation business"

means the transportation by motor vehicle of persons or baggage

for compensation, and includes transportation by a bus service.

(b) A person commits an offense if, within the boundaries of an

airport operated by a home-rule municipality, the person:

(1) solicits ground transportation business without the

permission of the municipality, if required; or

(2) engages in ground transportation business without the

permission of the municipality, if required.

(c) An offense under this section is a Class B misdemeanor.

Added by Acts 2003, 78th Leg., ch. 95, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER C. AIRPORT FINANCING

Sec. 22.051. TAXATION. (a) The governing body of a local

government may impose an annual property tax not to exceed five

cents on each $100 valuation to improve, operate, and maintain an

airport or air navigation facility or for any other purpose

authorized by this chapter.

(b) The tax authorized by Subsection (a) is in addition to other

taxes that may be imposed for the interest and sinking fund of

bonds, notes, or time warrants issued under authority of this

chapter or any other statute authorizing a local government to

issue bonds, notes, or warrants for airport purposes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.052. BONDS. (a) A local government may pay wholly or

partly from the proceeds of the sale of bonds the cost of

planning, acquiring, establishing, constructing, improving, or

equipping an airport or air navigation facility or the site of an

air navigation facility or acquiring or eliminating airport

hazards.

(b) For a purpose described by Subsection (a), a local

government, in the manner provided by Subtitles A, C, D, and E,

Title 9, Government Code, may:

(1) issue any form of secured or unsecured bonds, including

general or special obligation bonds, revenue bonds, or refunding

bonds; and

(2) impose taxes to provide for the interest and sinking funds

of any bonds issued.

(c) In a suit, action, or proceeding involving the security,

validity, or enforceability of a bond issued by a local

government that states on its face that it was issued under this

chapter and for a purpose authorized to be accomplished by this

chapter, the bond is considered to have been issued under this

chapter for that purpose.

(d) If the principal and interest of a bond issued by a local

government under this chapter is payable solely from the revenue

of an airport or air navigation facility, the bond must state so

on its face.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.371, eff. Sept.

1, 2001.

Sec. 22.053. TIME WARRANTS. (a) The commissioners court of a

county with a population of 15,000 to 15,250 may issue time

warrants to:

(1) condemn or purchase land to be used and maintained as

provided by Sections 22.011, 22.020, and 22.024; and

(2) improve and equip the land for the use provided by Sections

22.011, 22.020, and 22.024.

(b) The commissioners court of a county that issues time

warrants under this section shall comply with:

(1) Subchapter C, Chapter 262, Local Government Code, regarding:

(A) notice to issue the time warrants; and

(B) the right to a referendum; and

(2) Chapter 1251, regarding the imposition of taxes for payment

of the time warrants.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 42, eff. Sept. 1,

1999.

Sec. 22.054. APPLICATION OF AIRPORT REVENUE AND SALE PROCEEDS.

A local government shall deposit the revenue received by the

local government from the ownership, control, or operation of an

airport or air navigation facility, including proceeds from the

sale of an airport or a portion of an airport or of air

navigation facility property, in a fund to be designated the

"__________ Airport Fund." The revenue may be used by the local

government only for the purposes authorized by this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.055. FEDERAL AND STATE AID; OTHER GRANTS AND LOANS. (a)

A local government may accept, give a receipt for, disburse, and

spend money from grants and loans for any of the purposes of this

chapter. A local government must accept and spend federal money

under this section on the terms prescribed by the United States

and consistent with state law. A local government must accept and

spend state money under this section on the terms prescribed by

the state. Unless the agency from which the money is received

prescribes otherwise, the chief financial officer of the local

government shall deposit the money in separate funds designated

according to the purposes for which the money is made available

and shall keep it in trust for those purposes.

(b) A local government may designate the Texas Department of

Transportation as its agent to accept, give a receipt for, and

disburse money from grants and loans for any of the purposes of

this chapter. The department shall accept and shall transfer or

spend federal money accepted under this section on the terms

prescribed by the United States. The department shall deposit

money it receives under this subsection in the state treasury

and, unless the agency from which the money is received

prescribes otherwise, shall keep the money in separate funds

designated according to the purposes for which the money is made

available, and the state shall hold the money in trust for those

purposes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. JOINT OPERATIONS

Sec. 22.071. DEFINITIONS. In this subchapter:

(1) "Constituent agency" means a public agency that is a party

to an agreement under Section 22.072 to act jointly under this

subchapter.

(2) "Governing authority" means the governing body of a county

or municipality or the head of a public agency other than a

county or municipality.

(3) "Joint board" means a board created under Section 22.074.

(4) "Populous home-rule municipality" means a home-rule

municipality with a population of more than 400,000.

(5) "Public agency" includes a local government, an agency of

the state or of the United States, and a political subdivision or

agency of another state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.072. JOINT-ACTION AGREEMENT. (a) Two or more public

agencies may enter into an agreement with each other for joint

action under this chapter. Concurrent action by ordinance,

resolution, or otherwise of the governing authorities of the

participating public agencies constitutes joint action.

(b) A joint-action agreement must specify:

(1) its duration;

(2) the proportionate interest each public agency has in the

property, facilities, and privileges involved;

(3) the proportion each public agency pays of:

(A) the preliminary costs and costs of acquiring, establishing,

constructing, improving, and equipping the airport, air

navigation facility, or airport hazard area; and

(B) the costs of maintaining, operating, regulating, and

protecting the airport, air navigation facility, or airport

hazard area; and

(4) any other terms required by this subchapter.

(c) A joint-action agreement may include:

(1) provisions for amending the agreement;

(2) conditions and methods of terminating the agreement;

(3) provisions for disposing of all or any of the property,

facilities, and privileges jointly owned before or after all or

part of the property, facilities, and privileges cease to be used

for the purposes of this chapter or on termination of the

agreement;

(4) provisions for distributing the proceeds received on

disposal of the property, facilities, and privileges and any

funds or other property jointly owned and undisposed of;

(5) provisions for assuming or paying any indebtedness arising

from the joint venture that remains unpaid on the disposal of all

assets or on termination of the agreement; and

(6) any other necessary or convenient provision.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.073. ADDITIONAL AUTHORIZATION. A power or privilege

granted to a local government by this chapter may be exercised

jointly with a public agency of another state or the United

States to the extent permitted by the laws of that state or of

the United States. A state agency, when acting jointly with a

local government, may exercise a power or privilege granted to a

local government by this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.074. JOINT BOARD. (a) Public agencies acting jointly

under this subchapter shall create a joint board consisting of

members appointed by the governing authority of each

participating public agency. Subject to Section 22.0745, the

joint agreement shall provide for the number to be appointed and

the members' terms and compensation, if any. The joint board

shall organize, select officers for terms to be provided by the

agreement, and adopt rules for its own procedures.

(b) A joint board may exercise on behalf of its constituent

agencies all the powers of each with respect to an airport, air

navigation facility, or airport hazard area, subject to the

limitations of Sections 22.079-22.082.

(c) A joint board may plan, acquire, establish, construct,

improve, equip, maintain, operate, regulate, protect, and police

an airport, air navigation facility, or airport hazard area

jointly acquired, controlled, and operated. The joint board may

also realign, alter, acquire, abandon, or close a portion of a

roadway or alleyway without a showing of paramount importance if

the portions to be realigned, altered, acquired, abandoned, or

closed are in the geographic boundaries of the airport at the

time of or after the realignment, alteration, acquisition,

abandonment, or closing. A taking of a right-of-way that occurs

in the exercise of this power shall be compensated at fair market

value.

(d) If the constituent agencies of a joint board are populous

home-rule municipalities, a power described by Subsection (c) is

exclusively the power of the board regardless of whether all or

part of the airport, air navigation facility, or airport hazard

area is located in or outside the territory of any of the

constituent agencies. Another local government or other political

subdivision may not enact or enforce a zoning ordinance,

subdivision regulation, construction code, or other ordinance

purporting to regulate the use or development of property

applicable in the geographic boundaries of the airport as it may

be expanded.

(e) The powers exclusively given to a joint board under

Subsection (d) do not affect the jurisdiction of a municipal

court under Section 29.003, Government Code. The jurisdiction of

a municipal court under that section does not authorize the

officers or employees of a municipality that is not a constituent

agency of the joint board to enter airport property to regulate,

protect, or police the airport except as permitted by a valid

interlocal agreement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 611, Sec. 2, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 352, Sec. 1, eff. Sept. 1, 2001.

Sec. 22.0745. NONCONSTITUENT MUNICIPALITY REPRESENTATION ON

JOINT BOARD. (a) In this section, "nonconstituent municipality"

means a municipality that has territory within the boundaries of

an airport that is governed by a joint board for which the

constituent agencies are populous home-rule municipalities.

(b) A joint board for which the constituent agencies are

populous home-rule municipalities must include in its membership

a nonvoting member jointly appointed by the airport's

nonconstituent municipalities.

(c) A member appointed under Subsection (b) serves a one-year

term. The nonconstituent municipalities by agreement shall

establish an order under which members are appointed under

Subsection (b) that ensures that each nonconstituent municipality

has a representative on the joint board on a rotating basis.

(d) The member appointed under Subsection (b) is not entitled

to:

(1) attend or participate in a meeting of the joint board that

is a closed meeting under Chapter 551, Government Code; or

(2) inspect or copy information that is collected, assembled, or

maintained by the joint board, if the information is confidential

or excepted from public disclosure under Chapter 552, Government

Code.

Added by Acts 2001, 77th Leg., ch. 352, Sec. 2, eff. Sept. 1,

2001.

Sec. 22.075. ACQUISITION OF PROPERTY BY POPULOUS HOME-RULE

MUNICIPALITIES. (a) A joint board for which the constituent

agencies are populous home-rule municipalities may not acquire in

fee simple property in a municipality to enlarge an airport

operated by the joint board, including property acquired for the

runway protection zone and for mitigating the effects of

additional airport noise caused by the enlargement of the

airport, in more than an aggregate of 10 percent of that portion

of the land area of the airport that is in the municipality

unless the joint board has the consent of the municipality.

(b) Property acquired for the purpose of mitigating the effects

of additional airport noise caused by the enlargement of the

airport that is resold is not included as part of the limit

prescribed by Subsection (a).

(c) A populous home-rule municipality may acquire property under

Section 22.080(b) or Chapter 21, Property Code, for a purpose

described by Subsection (a), except that the consent of the

municipality in which the property is located is required for an

acquisition in excess of the limit prescribed by Subsection (a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.076. TREATMENT OF HAZARDOUS WASTE PROHIBITED. (a) A

joint board may not construct a facility to treat hazardous waste

as defined by Section 361.003, Health and Safety Code, in an area

that the joint board acquires and that is subject to the

limitation prescribed by Section 22.075 without first obtaining

the permission of the municipality in which the facility is to be

located.

(b) This section does not prohibit any process or other activity

related to the deicing of aircraft, transportation or storage of

fuel, or cleanup or remediation of a spill or leak.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.077. CERTAIN ACTIVITIES NEAR AIRPORT BOUNDARIES

PROHIBITED. (a) A joint board for which the constituent

agencies are populous home-rule municipalities may not begin

construction in a prohibited area of any of the following without

receiving the approval of the municipality in which the facility

or site is to be located:

(1) a sewer and wastewater treatment plant;

(2) an aboveground aviation fuel storage facility, not including

pipelines for transporting fuel;

(3) a sanitary landfill site;

(4) a hazardous-waste disposal site; or

(5) a facility designed primarily for aircraft engine testing.

(b) An area is a prohibited area for the purposes of

construction of a facility or site described by Subsections

(a)(1)-(4) if:

(1) the area is within 1,000 feet of any part of the boundary of

the airport as the boundary existed on the date the airport began

operations; or

(2) after the date the airport began operations the airport

boundary is expanded under Section 22.075 to include contiguous

property and the area is within 1,000 feet of any part of the

boundary of the airport after that expansion.

(c) An area is a prohibited area for the purposes of

construction of a facility or site described by Subsection (a)(5)

if:

(1) the area is within 500 feet of any part of the boundary of

the airport as the boundary existed on the date the airport began

operations; or

(2) after the date the airport began operations the airport

boundary is expanded under Section 22.075 by more than 500 feet

to include contiguous property and the area is within 1,000 feet

of any part of the boundary of the airport after that expansion.

(d) The construction of a deicing facility by the joint board

does not require the approval of the local government in which

the facility is to be located.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.078. INTERGOVERNMENTAL AGREEMENT WITH POLITICAL

SUBDIVISION. A joint board for which the constituent agencies

are populous home-rule municipalities may make an

intergovernmental agreement with a political subdivision of the

state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.0781. REVENUE SHARING AGREEMENT WITH MUNICIPALITY. (a)

A municipality, a joint board for which the constituent agencies

are populous home-rule municipalities, and the constituent

agencies may make an agreement under which a portion of the

revenue derived from a tax or fee of the municipality imposed in

the territory of the municipality for which the joint board has

exclusive power under Section 22.074(d) may be transferred to the

constituent agencies if under the agreement the joint board

agrees to encourage development opportunities in the territory of

the municipality that are feasible and consistent with the

development policies of the joint board.

(b) A tax or fee that may be transferred under an agreement

includes a sales and use tax, an ad valorem property tax, a mixed

beverage tax, a fine, a franchise fee, a cost of court, and a

hotel occupancy tax.

(c) The agreement may provide for the inclusion of revenue from

a tax imposed under Chapter 334, Local Government Code, in the

transfer only if the election approving that tax is held after

the date the agreement is made under this section. If any revenue

from a tax imposed under Chapter 334, Local Government Code, is

to be transferred, the municipality must provide general notice

of that fact in the order calling the election and in the ballot

proposition. The specifics of the transfer agreement are not

required to be placed in the order or in the ballot proposition

and only the municipality that will transfer its revenue is

required to hold an election for the agreement to be effective.

The ballot for an election held under this subsection shall be

prepared to permit voting for or against the proposition:

"Authorizing __________(insert name of municipality) to impose a

__________(insert type of tax) tax at the rate of __________

(insert the maximum rate of the tax) with the revenue to be

shared with __________ (insert name of each constituent agency

covered by the agreement) under a revenue sharing agreement."

(d) A constituent agency may use revenue received under an

agreement under this section for one or more of the following:

(1) the acquisition, construction, improvement, and renovation

of any public work, including land, buildings, materials,

supplies, equipment, furnishings, and machinery;

(2) to secure and pledge in support of the payment of bonds or

other obligations issued by or on behalf of the constituent

agency after the effective date of the agreement for any purpose

for which the constituent agency, or an entity created by the

constituent agency to act on its behalf, may issue bonds or

obligations; and

(3) to pay the cost of a credit agreement, as defined by Section

1371.001, Government Code.

(e) Notwithstanding any other law, a municipality may use

revenue retained under an agreement for any governmental purpose.

(f) Notwithstanding any other provision of Chapter 334, Local

Government Code, a tax imposed under Chapter 334 that is subject

to an agreement under this section continues in effect until the

governing body of the municipality that imposed the tax acts at

its discretion to repeal the tax.

(g) To the extent of any conflict between this section and

another provision of law, including a charter provision, this

section controls.

Added by Acts 1999, 76th Leg., ch. 160, Sec. 1, eff. May 21,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.372, eff.

Sept. 1, 2001.

Sec. 22.079. BUDGET. On or before December 1 of each year, the

governing authority of each constituent agency of a joint board

shall approve a budget determining the total expenditures to be

made by the joint board for any purpose in the following calendar

year.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.080. ACQUISITION AND DISPOSAL OF PROPERTY. (a) A joint

board may not, without the consent of each governing authority of

the board's constituent agencies:

(1) acquire an airport, air navigation facility, airport hazard,

or property if the cost of the property exceeds the amount set by

the joint agreement or allotted in the annual budget;

(2) dispose of an airport, air navigation facility, or real

property under the jurisdiction of the board; or

(3) enter into a contract, lease, or other arrangement for the

use and occupancy by another of airport property for a term of

more than 40 years, including renewals or options to renew.

(b) Eminent domain proceedings under this subchapter may be

instituted only by authority of the governing authorities of the

constituent agencies of the joint board. Eminent domain

proceedings must be instituted in the names of the constituent

agencies jointly, and property acquired in eminent domain

proceedings shall be held by the agencies as tenants in common

until the agencies convey the property to the joint board.

(c) Except as provided by Subsection (a)(3), a joint board may,

without the consent of the governing authorities of the board's

constituent agencies, enter into a contract, lease, or other

arrangement for the use and occupancy by another of airport

property on the terms approved by the board, including the

amounts of rental, revenue, and payments, the periods of years,

and the options of renewal.

(d) The consent required by Subsection (a)(3) is unnecessary if

each governing authority by resolution waives that requirement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.081. TAXICAB LICENSING. A joint board may license

taxicabs transporting passengers to or from the airport and

impose fees for issuing the licenses.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.0815. OFFENSE: UNAUTHORIZED GROUND TRANSPORTATION. (a)

In this section, "ground transportation business" means the

transportation by motor vehicle of persons or baggage for

compensation.

(b) A person commits an offense if, within the boundaries of an

airport operated or controlled by a joint board for which the

constituent agencies are populous home-rule municipalities, the

person:

(1) solicits ground transportation business without the

permission of the joint board, if required; or

(2) engages in ground transportation business without the

permission of the joint board, if required.

(c) An offense under this section is a Class B misdemeanor.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 15.001, eff. September 1, 2007.

Sec. 22.082. RULES. A resolution, rule, or order of a joint

board dealing with a subject authorized by Section 22.014 or

22.081 is effective only on approval of the governing authorities

of the constituent agencies. On approval, a resolution, rule, or

order of the joint board has the same effect in the territories

or jurisdictions involved as an ordinance, resolution, rule, or

order of the public agency would have in its own territory or

jurisdiction.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.083. JOINT FUND. (a) Each constituent agency shall

deposit in a joint fund created and maintained to provide the

joint board with money for expenditures necessary to carry out

this subchapter the agency's share of the fund as provided by the

joint agreement.

(b) Federal, state, or other contributions or loans and the

revenue obtained from the joint ownership, control, and operation

of any airport or air navigation facility under the jurisdiction

of the joint board shall be deposited to the credit of the joint

fund.

(c) Disbursements from the fund shall be made by order of the

joint board, subject to the limitations prescribed by Sections

22.079-22.082.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.084. AIRPORT REVENUE AND REVENUE BOND PROCEEDS;

CONTRACTING OPPORTUNITIES FOR MINORITY- AND WOMEN-OWNED

BUSINESSES. (a) If constituent agencies or a nonprofit

corporation created under Section 22.152 issues revenue bonds to

finance the construction or acquisition of a facility or other

improvement at an airport, the proceeds of the bonds and any

other airport income or revenue may be spent on projects for

which the proceeds, income, or revenue may otherwise be spent. An

agreement may be made to spend all or a portion of the proceeds,

income, or revenue for the planning, construction, or acquisition

of facilities authorized by Sections 22.011(a)-(c) and 22.012

without inviting, advertising for, or otherwise requiring

competitive bids. A contract wholly or partly funded with

proceeds, income, or revenue under this subsection shall be let

in accordance with the joint board's rules and policies relating

to creation of contracting opportunities for minority- and

women-owned businesses.

(b) This section does not apply to a contract to be paid:

(1) from the proceeds of bonds unless the bonds from which the

particular proceeds derive provide that they may not be repaid in

any circumstances from ad valorem taxes; or

(2) wholly or partly from ad valorem taxes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.085. INSURANCE. (a) A joint board, through

self-insurance, purchased insurance, or both, may insure the

joint board and its contractors and subcontractors against

liability arising from the acquisition, construction, or

operation of the programs and facilities of the joint board for:

(1) damages to the person or property of others;

(2) workers' compensation; and

(3) officers' and employees' liability.

(b) A joint board may use contracts and rating plans and may

implement risk management programs designed to prevent accidents.

In developing its insurance program, a joint board may consider

the peculiar hazards, indemnity standards, and past prospective

loss and expense experience of the joint board and of its

contractors and subcontractors.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.086. ACCEPTANCE OF CREDIT CARDS. A joint board may:

(1) accept credit cards in payment of fees for all or certain

categories of services provided by or on behalf of the joint

board in connection with its operation of an airport;

(2) collect a fee for processing a payment by credit card; and

(3) collect a service charge from the person who owes the fee if

the payment by credit card is not honored by the credit card

company on which the funds are drawn.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.087. USE OF TERMINAL FACILITIES BY MANUFACTURERS AND

CONCESSIONAIRES. A joint board may:

(1) use the property, including terminal buildings, of a jointly

owned airport to display, demonstrate, market, and sell aircraft

and aircraft-related, airport-related, and aviation-related

property, including goods and equipment;

(2) lease to or permit the use of airport property by

manufacturers, suppliers, concessionaires, and other providers of

aircraft and aircraft-related, airport-related, and

aviation-related property, including goods and equipment; and

(3) use the revenue of the airport and the proceeds of bonds

authorized by this chapter or by any other law for a purpose

described by Subdivision (1) or (2).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.088. EXPENDITURE OF BOND REVENUE BY JOINT BOARD WITHOUT

COMPETITIVE BIDDING. (a) A joint board may spend or agree to

spend the proceeds of revenue bonds under its control to acquire

and install furniture, fixtures, and equipment to be used at an

airport operated by the joint board without inviting, advertising

for, or otherwise requiring competitive bids or requiring or

obtaining a payment or performance bond.

(b) This section applies to furniture, fixtures, and equipment

purchased by the joint board or a private entity that will lease

the furniture, fixtures, and equipment in accordance with this

section.

(c) The furniture, fixtures, and equipment must be, before the

delivery of the bonds, the subject of a lease from the joint

board to a private entity under the terms of which the lessee is:

(1) obligated to maintain the furniture, fixtures, and equipment

solely at its expense; and

(2) unconditionally obligated throughout the term of the bonds

to make payments of net rent in amounts and at times sufficient

to provide for the timely payment of all principal, interest,

redemption premiums, and other costs and expenses arising or to

arise in connection with the payment of the bonds.

(d) This section does not apply to the expenditure of the

proceeds of bonds:

(1) unless the bonds provide by their own terms that:

(A) they are payable solely from the net rents required by

Subsection (c)(2); and

(B) they are not payable in any circumstances from tax revenue;

or

(2) that provide for the creation of a contractual mortgage lien

against real property owned by the public agencies creating the

joint board.

(e) A joint board may adopt rules it finds to be in the public

interest to govern the method and installation of the properties

to which this section relates.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.089. AIRPORT REVENUE OF NONCONSTITUENT MUNICIPALITIES.

(a) In this section:

(1) "Airport revenue" means revenue that is not already pledged

or dedicated for another purpose and is received by a

nonconstituent municipality from:

(A) maintenance and operations ad valorem taxes imposed on real

and personal property located within a revenue sharing area by

the municipality;

(B) the sales and use tax imposed by the municipality under

Chapter 321, Tax Code, derived only from the sale or use of

taxable items in the revenue sharing area;

(C) franchise fees, right-of-way fees, and other compensation

paid to the municipality by a utility for the use of the public

right-of-way or other public property located within the revenue

sharing area;

(D) money collected by the municipal court, including fines,

fees, and court costs derived only from convictions for offenses

that occur in the revenue sharing area;

(E) the mixed beverage taxes received by the municipality under

Section 183.051, Tax Code, derived only from the sale,

preparation, or service of a taxable item in the revenue sharing

area;

(F) all other taxes attributable to the revenue sharing area and

deposited to the credit of the municipality's general fund; and

(G) as agreed by the joint board and the nonconstituent

municipality, from commercial development in an area of the

municipality within the boundaries of the airport that is not a

revenue sharing area.

(2) "Excess airport revenue" means that amount of airport

revenue received by a nonconstituent municipality in the

municipality's fiscal year that exceeds the amount of airport

revenue of the municipality in the later of:

(A) the municipality's fiscal year 2000; or

(B) the first fiscal year of the municipality in which the

airport is fully operational.

(3) "Nonconstituent municipality" means a municipality:

(A) that has territory within the boundaries of an airport that

is governed by a joint board for which the constituent agencies

are populous home-rule municipalities; and

(B) that has not entered into an agreement under Section 22.0781

with the joint board.

(4) "Revenue sharing area" means the area of a nonconstituent

municipality located within the boundaries of the airport that is

not separated from the airport passenger terminal buildings by a

controlled access highway, as defined by Section 203.001, that

runs through the municipality.

(b) Not later than December 31 of each year, each nonconstituent

municipality shall pay to the constituent agencies an amount

equal to two-thirds of the nonconstituent municipality's excess

airport revenues for the preceding fiscal year. The constituent

agencies shall divide the payment according to their respective

ownership interests in the airport to which the revenue was

attributable.

(c) Each year, as part of its annual audit, each nonconstituent

municipality shall retain an independent auditor to verify the

nonconstituent municipality's excess airport revenue. The

constituent agencies shall reimburse each nonconstituent

municipality for two-thirds of the cost of the verification. The

portion of the reimbursement to be paid by each constituent

agency shall be based on the respective ownership interests in

the airport to which the increased revenues were attributable.

Once each calendar year, each constituent agency may audit a

nonconstituent municipality's records relating to the excess

airport revenue at the sole expense of the constituent agency.

(d) Each nonconstituent municipality shall determine the amount

of the municipality's airport revenue according to available

statistical data indicating the estimated or actual total revenue

attributable to that portion of the municipality that lies within

the boundaries of the airport.

Added by Acts 2001, 77th Leg., ch. 352, Sec. 3, eff. Sept. 1,

2001.

Text of section effective until August 31, 2021

Sec. 22.090. RETAIL DEVELOPMENT WITHIN AIRPORT BOUNDARIES IN

NONCONSTITUENT MUNICIPALITY. (a) A person may not develop a

retail establishment in an area of a nonconstituent municipality,

as defined by Section 22.089, that is separated from the airport

passenger terminal buildings by a controlled access highway, as

defined by Section 203.001, without the consent of the joint

board and the nonconstituent municipality. This subsection does

not affect the powers of a joint board under Section 22.074.

(b) This section expires August 31, 2021.

Added by Acts 2001, 77th Leg., ch. 352, Sec. 3, eff. Sept. 1,

2001.

SUBCHAPTER E. NONPROFIT AIRPORT FACILITY FINANCING CORPORATIONS

Sec. 22.151. DEFINITIONS. The definitions in Subchapter D apply

to this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.152. NONPROFIT AIRPORT FACILITY FINANCING CORPORATIONS.

(a) The public agencies, by concurrent order, ordinance, or

resolution, may authorize the incorporation of a nonprofit

airport facility financing corporation under this chapter to

provide financing to pay the costs, including direct and indirect

costs, capitalized interest, and reserves for the costs, of an

airport facility authorized by Sections 22.011(a)-(c) and 22.012

and for other purposes set forth in the articles of

incorporation.

(b) In fulfilling its purposes and performing its powers,

duties, and operations, the corporation shall act on behalf of

and as the duly constituted authority and instrumentality of the

constituent agencies authorizing its creation for purposes of

Section 103 of the Internal Revenue Code of 1986 (26 U.S.C.

Section 103).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.153. APPROVAL OF ARTICLES OF INCORPORATION; APPOINTMENT

OF BOARD OF DIRECTORS. (a) The concurrent order, ordinance, or

resolution of the constituent agencies authorizing incorporation

of the nonprofit airport facility financing corporation must

approve the articles of incorporation for the corporation and any

amendments to the articles of incorporation.

(b) The board of directors of the corporation may be selected

and appointed in any manner specified in the articles of

incorporation, including the selection and appointment of the

board of directors by the joint board under whose authority the

jointly owned airport is operated and supervised under this

chapter and the joint agreement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.154. INCORPORATION. A nonprofit airport facility

financing corporation may be incorporated under this chapter by

filing its articles of incorporation with the secretary of state

in the manner prescribed for the incorporation of nonprofit

corporations under the Texas Non-Profit Corporation Act (Article

1396-1.01 et seq., Vernon's Texas Civil Statutes). On filing of

the articles of incorporation, the secretary of state shall issue

a certificate of incorporation showing that the corporation is

incorporated under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.155. BYLAWS. The joint board under whose authority the

jointly owned airport is operated shall approve or prescribe the

bylaws of the corporation. The bylaws may prescribe the

procedures to be followed in fulfilling the purposes of the

corporation and in exercising its powers and may include any

limitations on exercising those powers the joint board considers

appropriate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.156. APPLICABLE LAWS. The corporation has the powers

granted by this chapter, the Texas Non-Profit Corporation Act

(Article 1396-1.01 et seq., Vernon's Texas Civil Statutes), and

all other laws applicable to nonprofit corporations. The internal

affairs of the corporation are governed by, the purposes and

powers of the corporation are fulfilled and exercised in

accordance with, and the corporation is subject to, the Texas

Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's

Texas Civil Statutes), except as otherwise provided by this

chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.157. BONDS. (a) A nonprofit airport facility financing

corporation may provide financing for the purposes described by

Section 22.152(a) by issuing bonds, notes, or other forms of

obligations on behalf of the constituent agencies on terms the

board of directors considers appropriate, consistent with the

procedures and limitations set forth in the bylaws and subject

only to the limitations in this subsection. The bonds, notes, or

other obligations are payable only from:

(1) revenue, rents, income, or payments from one or more users

of property of the jointly owned airport under a lease, loan,

purchase, lease-purchase, or other agreement between the

corporation and the user or users; and

(2) revenue of the airport that the joint board commits and

pledges to the payment of the obligations under agreements

between the joint board and the corporation as authorized by

Subsection (b).

(b) A lease, loan, purchase, lease-purchase, or other agreement

may be on terms the parties to the agreement determine

appropriate. The joint board and the corporation may enter into

agreements, including lease, lease-purchase, or other agreements,

as they determine appropriate to accomplish financing under this

section.

(c) Bonds, notes, or other obligations of the corporation must

be submitted to the attorney general for review and approval. If

the attorney general determines that the obligations are issued

in accordance with this chapter, the attorney general shall

approve them. On approval, the obligations are incontestable for

any cause.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.158. EARNINGS. (a) No part of a nonprofit airport

facility financing corporation's net earnings remaining after

payment of its expenses and other obligations may benefit an

individual, private firm, or private corporation.

(b) If the board of directors determines that sufficient

provision has been made for the full payment of the expenses,

bonds, notes, and other obligations of the corporation, any net

earnings of the corporation subsequently accruing shall be paid

to the joint board for the benefit of the constituent agencies in

their respective ownership shares of the airport in accordance

with the joint agreement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 22.159. ALTERATION OR TERMINATION OF CORPORATION. The

constituent agencies that authorize the incorporation of a

nonprofit airport facility financing corporation may alter the

structure, organization, programs, or activities of the

corporation or may terminate and dissolve the corporation,

subject only to any limitations provided by state law relating to

the impairment of contracts entered into by the corporation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 22.901. DISPOSAL OF ABANDONED AIRCRAFT. (a) A local

government that is unable to determine the ownership of an

aircraft that has been located for more than 90 days at an

airport owned by the local government may petition a district

court for the county in which the aircraft is located to

determine the ownership of the aircraft if:

(1) the local government has provided notice in the same manner

as provided by Section 683.012 for notice of an abandoned motor

vehicle; and

(2) the local government has contacted the Federal Aviation

Administration in an attempt to identify the owner of the

aircraft.

(b) On filing of a petition under Subsection (a), the court

shall hold a hearing to determine the ownership status of the

aircraft. The local government shall present the court with all

evidence the local government has in its possession about the

ownership of the aircraft. If the evidence is sufficient to

determine ownership of the aircraft, the court shall notify the

owner of the aircraft.

(c) If the court is unable to make a determination under

Subsection (b), the court shall require the local government to

collect additional evidence about ownership or to provide notice

in the manner that is most likely to reach the owner of the

aircraft. Unless evidence is discovered that allows the court to

determine the owner of the aircraft, the court may not take

further action on making a determination of ownership until after

the 60th day after the date of the hearing under Subsection (b).

(d) If the court cannot make a determination on the ownership of

the aircraft after requiring the local government to take

additional steps under Subsection (c), the court shall declare

the aircraft as abandoned property, and the court shall give

title to the aircraft to the local government. The local

government shall dispose of the aircraft in the same manner the

local government disposes of salvage or surplus property.

(e) If an owner of an aircraft fails to claim the aircraft

within 60 days after the date notice is given under Subsection

(b), the local government may petition the district court to

declare the aircraft abandoned property under Subsection (d).

(f) A determination of ownership made by the court under this

section does not affect the right of the local government to

recover fees against the owner of the aircraft for storage or

maintenance of the aircraft.

Added by Acts 1997, 75th Leg., ch. 432, Sec. 1, eff. May 29,

1997.



CHAPTER 23. AIRPORT SECURITY PERSONNEL

TRANSPORTATION CODE

TITLE 3. AVIATION

CHAPTER 23. AIRPORT SECURITY PERSONNEL

Sec. 23.001. ESTABLISHMENT OF AIRPORT SECURITY FORCE. The

governing body of a political subdivision that operates an

airport served by an air carrier certificated by the Civil

Aeronautics Board or the United States Department of

Transportation may establish an airport security force and employ

airport security personnel.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 23.002. COMMISSIONING OF EMPLOYEES AS PEACE OFFICERS. (a)

The governing body may commission an employee of an airport

security force established under this chapter as a peace officer,

subject to Subchapter C, Chapter 415, Government Code, if the

employee gives an oath and a bond for the faithful performance of

the employee's duties as required by the governing body.

(b) The bond described by Subsection (a) must be:

(1) made payable to the political subdivision;

(2) filed with the governing body; and

(3) approved by the governing body.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 23.003. AUTHORITY OF EMPLOYEES COMMISSIONED AS PEACE

OFFICERS. A peace officer commissioned under this chapter has

the rights, privileges, and duties of a peace officer only while

on property under the control of the airport or acting in the

actual course and scope of the person's employment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 24. OPERATION OF AIRCRAFT

TRANSPORTATION CODE

TITLE 3. AVIATION

CHAPTER 24. OPERATION OF AIRCRAFT

SUBCHAPTER A. FEDERAL REQUIREMENTS REGARDING AIRMAN CERTIFICATION

Sec. 24.001. DEFINITIONS. In this subchapter:

(1) "Aircraft" means a device that is invented, used, or

designated for air navigation or flight, other than a parachute

or other device used primarily as safety equipment.

(2) "Airman" means:

(A) a person, including the person in command of an aircraft or

a pilot, mechanic, or member of the crew, who engages in the

navigation of an aircraft while under way; or

(B) the person who is in charge of the inspection, overhaul, or

repair of an aircraft.

(3) "Airman certificate" means a certificate issued to an airman

under 49 U.S.C. Section 1422.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 24.002. APPLICATION. This subchapter does not apply to an

aircraft owned by and used exclusively in the service of the

federal or state government.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 24.003. OPERATION OF AIRCRAFT WITHOUT AIRMAN CERTIFICATE;

OFFENSE. (a) A person commits an offense if the person:

(1) navigates an aircraft in this state without an airman

certificate; or

(2) serves as an airman in connection with an aircraft flown or

operated in this state without an airman certificate.

(b) An offense under Subsection (a) is a misdemeanor punishable

by:

(1) a fine of not less than $100 and not more than $500;

(2) confinement in county jail for not less than 30 days and not

more than six months; or

(3) both the fine and the confinement.

(c) It is a defense to prosecution under this section that the

person could be prosecuted under the laws or regulations of the

United States for the alleged violation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 24.004. INSPECTION OF AIRMAN CERTIFICATE. A person holding

an airman certificate shall keep the certificate in the person's

possession when the person is operating an aircraft within this

state or serving in connection with an aircraft flown or operated

in this state. The person shall present the certificate for

inspection on the demand of:

(1) a passenger;

(2) a peace officer of this state; or

(3) an official, manager, or person in charge of an airport or

landing field in this state on which the person lands an aircraft

or performs a service.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 24.005. AIRCRAFT LICENSURE AND REGISTRATION. A person may

not navigate an aircraft in this state, whether for commercial,

pleasure, or noncommercial purposes, unless the aircraft is

licensed and registered in the manner provided by the Federal

Aviation Administration.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. OTHER FEDERAL REQUIREMENTS REGARDING AIRCRAFT

Sec. 24.011. FAILURE TO REGISTER AIRCRAFT; OFFENSE. (a) A

person commits an offense if the person operates or navigates an

aircraft that the person knows is not properly registered under

Federal Aviation Administration aircraft registration

regulations, 14 C.F.R. Part 47, as those regulations existed on

September 1, 1985.

(b) An offense under Subsection (a) is a felony of the third

degree.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 24.012. AIRCRAFT IDENTIFICATION NUMBERS; OFFENSE. (a) The

failure to have the aircraft identification numbers clearly

displayed on an aircraft in compliance with federal aviation

regulations is probable cause for a peace officer to further

inspect the aircraft to determine the identity of the owner of

the aircraft.

(b) A peace officer may inspect an aircraft under Subsection (a)

if the aircraft is located on public property or on private

property if the officer has the consent of the property owner.

(c) A person commits an offense if the person operates an

aircraft that the person knows does not have aircraft

identification numbers that comply with federal aviation

regulations.

(d) An offense under Subsection (c) is a felony of the third

degree.

(e) In this section, "federal aviation regulations" means the

regulations adopted by the Federal Aviation Administration

regarding identification and registration marking, 14 C.F.R. Part

45, as those regulations existed on September 1, 1985, except a

regulation in existence on September 1, 1985, that is

inconsistent with a regulation adopted after that date.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 24.013. AIRCRAFT FUEL CONTAINERS; OFFENSE. (a) A person

commits an offense if the person operates or intends to operate

an aircraft equipped with:

(1) a fuel container that the person knows does not conform to

federal aviation regulations or that has not been approved by the

Federal Aviation Administration by inspection or special permit;

or

(2) a pipe, hose, or auxiliary pump that is used or intended for

transferring fuel to the primary fuel system of an aircraft from

a fuel container that the person knows does not conform to

federal aviation regulations or that has not been approved by the

Federal Aviation Administration by inspection or special permit.

(b) An offense under Subsection (a) is a felony of the third

degree.

(c) A peace officer may seize an aircraft equipped with a fuel

container that is the subject of an offense under Subsection (a).

(d) An aircraft seized under Subsection (c) may be forfeited to

the Department of Public Safety in the same manner as property

subject to forfeiture under Article 18.18, Code of Criminal

Procedure.

(e) An aircraft forfeited under Subsection (d) is subject to

Chapter 2205, Government Code.

(f) In this section:

(1) "Federal aviation regulations" means the following

regulations adopted by the Federal Aviation Administration as

those regulations existed on September 1, 1985, except a

regulation in existence on September 1, 1985, that is

inconsistent with a regulation adopted after that date:

(A) certification procedures for products and parts, 14 C.F.R.

Part 21;

(B) maintenance, preventive maintenance, rebuilding, and

alteration regulations, 14 C.F.R. Part 43; and

(C) general operating and flight rules, 14 C.F.R. Part 91.

(2) "Operate" means to use, cause to use, or authorize to use an

aircraft for air navigation and includes:

(A) the piloting of an aircraft, with or without the right of

legal control;

(B) the taxiing of an aircraft before takeoff or after landing;

and

(C) the postflight or preflight inspection or starting of the

engine of an aircraft.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. USE OF PUBLIC ROADS BY AIRCRAFT

Sec. 24.021. TAKING OFF, LANDING, OR MANEUVERING AIRCRAFT ON

HIGHWAYS, ROADS, OR STREETS; OFFENSE. (a) A person commits an

offense if the person takes off, lands, or maneuvers an aircraft,

whether heavier or lighter than air, on a public highway, road,

or street except:

(1) when necessary to prevent serious injury to a person or

property;

(2) during or within a reasonable time after an emergency; or

(3) as provided by Section 24.022.

(b) An offense under Subsection (a) is a misdemeanor punishable

by a fine of not less than $25 and not more than $200.

(c) The procedure prescribed by Section 543.003 applies to a

violation of this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.04, eff. Sept.

1, 1997.

Sec. 24.022. USE OF AIRCRAFT ON COUNTY ROADS. (a) A

commissioners court of a county may enact ordinances to ensure

the safe use of county roads by aircraft. An ordinance may:

(1) limit the kinds of aircraft that may use the roads;

(2) establish the procedure that a pilot shall follow before

using a road, including requiring the pilot to furnish persons

with flags at both ends of the road to be used; or

(3) establish other requirements considered necessary for the

safe use of the roads by aircraft.

(b) A pilot who follows the ordinances adopted under Subsection

(a):

(1) may land or take off in the aircraft on a county road; and

(2) is not subject to the traffic laws of this state during the

landing or takeoff.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 25. NOTICE OF CONSTRUCTION OF WIRELESS COMMUNICATION FACILITY

TRANSPORTATION CODE

TITLE 3. AVIATION

CHAPTER 25. NOTICE OF CONSTRUCTION OF WIRELESS COMMUNICATION

FACILITY

Sec. 25.001. DEFINITION. In this chapter, "wireless

communication facility" means an equipment enclosure, antenna,

antenna support structure, and any associated facility used for

receiving or sending a radio frequency, microwave, or other

signal for a commercial communications purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.37, eff. April 1, 2009.

Sec. 25.002. NOTICE OF CONSTRUCTION. (a) A person proposing to

construct a wireless communication facility that is taller than

100 feet shall, not later than the 30th day before the date the

construction begins, mail a letter to:

(1) any airport located within three miles of the proposed

facility location; and

(2) the Texas Agricultural Aviation Association.

(b) The letter must state:

(1) the legal description of the proposed site of construction,

including a graphic depiction showing:

(A) the location, height, longitude, latitude, pad size, roadway

access, and proposed use of the wireless communication facility;

and

(B) the location of any guy wires;

(2) at a minimum, the name, phone number, electronic mail

address, if any, and mailing address of the person proposing

construction of the wireless communication facility; and

(3) a phone number that is operational 24 hours a day, seven

days a week, for emergency purposes.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.37, eff. April 1, 2009.

Sec. 25.003. INAPPLICABILITY OF CHAPTER. This chapter does not

apply to:

(1) a structure the main purpose of which is to provide electric

service;

(2) a wireless communication facility:

(A) used by an entity only for internal communications;

(B) constructed by a municipality;

(C) used for emergency communications; or

(D) installed for colocation purposes;

(3) a radio or television reception antenna;

(4) a satellite or microwave parabolic antenna not used by a

wireless communication service provider;

(5) a receive-only antenna;

(6) an antenna owned and operated by a federally licensed

amateur radio station operator;

(7) a cable television company facility;

(8) a radio or television broadcasting facility; or

(9) a colocation antenna.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.37, eff. April 1, 2009.

Sec. 25.004. EFFECT ON LOCAL ORDINANCES. This chapter does not

preempt a local ordinance regulating a wireless communication

facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.37, eff. April 1, 2009.



CHAPTER 26. AQUATIC AIRCRAFT

TRANSPORTATION CODE

TITLE 3. AVIATION

CHAPTER 26. AQUATIC AIRCRAFT

Sec. 26.001. DEFINITIONS. In this chapter:

(1) "Aquatic aircraft" means a seaplane, floatplane, or similar

aircraft that is capable of taking off and landing on water.

(2) "Department" means the Texas Department of Transportation.

Added by Acts 1999, 76th Leg., ch. 820, Sec. 1, eff. Sept. 1,

1999.

Sec. 26.002. APPLICATION. This chapter applies to all navigable

bodies of water of this state other than a navigable body of

water that the federal government owns, controls, or has

jurisdiction over.

Added by Acts 1999, 76th Leg., ch. 820, Sec. 1, eff. Sept. 1,

1999.

Sec. 26.003. REGULATION PROHIBITED. (a) Except as provided by

Subsection (b), a governmental entity that owns, controls, or has

jurisdiction over a navigable body of water may not in an area in

which motorized boats are permitted:

(1) prohibit the takeoff, landing, or operation of an aquatic

aircraft; or

(2) regulate or require a permit or fee for the operation of an

aquatic aircraft.

(b) A governmental entity described by Subsection (a) may apply

to the department to prohibit or limit the operation of aquatic

aircraft on a navigable body of water. The department shall

approve the prohibition or limitation if the department

determines that safety concerns justify the prohibition or

limitation. The prohibition or limitation may apply to the entire

body of water or only to a specified area.

(c) In making a determination under Subsection (b), the

department shall consider:

(1) the topography of the body of water or specified area;

(2) the depth of the water and any obstacles that are under the

water;

(3) the amount of boat or individual traffic on the body of

water or in the specified area;

(4) the interests of persons owning homes that are located on or

around the body of water; and

(5) any other factors that relate to the safe operation of

aquatic aircraft.

Added by Acts 1999, 76th Leg., ch. 820, Sec. 1, eff. Sept. 1,

1999.

Sec. 26.004. RULES. The department shall adopt rules to

implement and administer this chapter, including rules specifying

how notice shall be given of a prohibition or limitation approved

under this chapter.

Added by Acts 1999, 76th Leg., ch. 820, Sec. 1, eff. Sept. 1,

1999.






TITLE 4. NAVIGATION

CHAPTER 51. TEXAS COASTAL WATERWAY ACT

TRANSPORTATION CODE

TITLE 4. NAVIGATION

SUBTITLE A. WATERWAYS AND PORTS

CHAPTER 51. TEXAS COASTAL WATERWAY ACT

Sec. 51.001. SHORT TITLE. This chapter may be cited as the

Texas Coastal Waterway Act.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 51.002. DEFINITIONS. In this chapter:

(1) "Coastal marshes" means those soft, low-lying watery or wet

lands and drainage areas in the coastal areas of the state that

are of ecological significance to the environment and to the

maintenance, preservation, and enhancement of wildlife and

fisheries.

(2) "Coastal public land" means:

(A) the state-owned submerged land and the water overlying that

land; and

(B) state-owned islands or portions of islands that may be

affected by the ebb and flow of the tide.

(3) "Commission" means the Texas Transportation Commission.

(4) "Gulf Intracoastal Waterway" means the main channel, not

including tributaries or branches, of the shallow draft

navigation channel running from the Sabine River southward to the

Brownsville Ship Channel near Port Isabel that is known as the

Gulf Intracoastal Canal.

(5) "Department" means the Texas Department of Transportation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.06(a), eff.

Sept. 1, 1997.

Sec. 51.003. PURPOSE. In recognition of the economic benefit to

the state of the Gulf Coast Intracoastal Waterway, this state

shall act as the nonfederal sponsor of the main channel of the

Gulf Coast Intracoastal Waterway from the Sabine River to the

Brownsville Ship Channel in order to:

(1) support the marine commerce and economy of this state by

providing for the shallow draft navigation of the state's coastal

waters in an environmentally sound manner;

(2) prevent waste of publicly and privately owned natural

resources;

(3) prevent or minimize adverse impacts on the environment; and

(4) maintain, preserve, and enhance wildlife and fisheries.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 191, Sec. 1, eff. Sept. 1,

2003.

Sec. 51.004. COOPERATION WITH OTHER ENTITIES. (a) The

commission shall cooperate with the Department of the Army, other

federal and state agencies, navigation districts, port

authorities, counties, and other appropriate persons to determine

the state's federal local sponsorship requirements relating to

the Gulf Intracoastal Waterway, shall fulfill those requirements,

and shall satisfy the responsibilities of the nonfederal sponsor

as determined by federal law.

(b) The commission shall coordinate actions taken under this

chapter that may have a significant environmental impact or

effect on coastal public land, coastal marshes, wildlife, and

fisheries with appropriate federal and state agencies that have

environmental, wildlife, and fisheries responsibilities.

(c) Within its authority and available resources, an agency or

political subdivision of the state shall assist the commission in

performing its duties under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 51.005. LAND ACQUISITION. (a) The commission may acquire

by gift, purchase, or condemnation property or an interest in

property that the commission considers necessary to enable it to

meet its responsibilities under this chapter, including, except

as provided by Subsection (b)(3), easements and rights-of-way for

dredge material disposal sites or channel alteration.

(b) The commission may not:

(1) acquire oil, gas, sulphur, or other minerals that may be

recovered without using the surface of land acquired by the

commission for exploration, drilling, or mining purposes;

(2) condemn any submerged public land under the jurisdiction of

the School Land Board; or

(3) condemn private property along Reach 1, Reach 2, Reach 4,

Reach 5, and Reach 6 of the Gulf Coast Intracoastal Waterway as

defined by the Draft Laguna Madre GIWW Dredged Material

Management Plan prepared by the Army Corps of Engineers and the

Interagency Coordination Team dated October 11, 2002, for use as

a disposal site for dredged material from the Laguna Madre unless

the commission determines that:

(A) there is no state or federal land available that can be used

for that purpose; and

(B) the state's failure to acquire the property will result in

the closure of any segment of the Gulf Coast Intracoastal

Waterway located in this state.

(c) An agency or political subdivision of the state may convey,

without advertisement, title or rights and easements owned by the

agency or political subdivision to any property the commission

needs to meet its responsibilities under this chapter.

(d) Repealed by Acts 2003, 78th Leg., ch. 191, Sec. 4, eff.

Sept. 1, 2003.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1457, Sec. 1, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 191, Sec. 2, 4 eff. Sept. 1,

2003.

Sec. 51.006. HEARING REQUIRED BEFORE ACQUISITION OF PROPERTY.

(a) Before the commission approves or implements a plan or

project to acquire property or an interest in property under

Section 51.005 for a dredge material disposal site or for an

alteration of the Gulf Intracoastal Waterway that requires the

acquisition of additional property or an interest in property to

meet its responsibilities under this chapter, the commission

shall hold a public hearing to receive evidence and testimony

concerning the desirability of the proposed dredge material

disposal site or channel alteration.

(b) The commission shall publish notice of a plan or project and

the date, time, and place of a hearing at least once a week for

three successive weeks before the hearing in a newspaper of

general circulation that is published in the county seat of each

county in which any part of a proposed dredge material disposal

site or channel alteration is located.

(c) The commission may approve the plan or project and implement

it and acquire additional property if the commission determines,

after the public hearing, that the proposed plan or project can

be accomplished without an unjustifiable waste of publicly or

privately owned natural resources or a permanent and substantial

adverse impact on the environment, wildlife, or fisheries.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 51.007. EVALUATION AND REPORT. (a) In cooperation with

appropriate persons, the commission shall continually evaluate

the impact of the Gulf Intracoastal Waterway on the state. The

evaluation shall include:

(1) an assessment of the importance of the Gulf Intracoastal

Waterway that includes identification of its direct and indirect

beneficiaries;

(2) identification of principal problems and possible solutions

to those problems that includes estimated costs, economic

benefits, and environmental effects;

(3) an evaluation of the need for significant modifications to

the Gulf Intracoastal Waterway; and

(4) specific recommendations for legislative action that the

commission believes are in the best interest of the state in

carrying out the state's duties under this chapter.

(b) The commission shall publish a report of its evaluation and

present the report to each regular session of the legislature.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 51.008. SCHOOL LAND BOARD POWER. This chapter does not

diminish the duty or power of the School Land Board to manage the

coastal public land of the state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 51.009. BENEFICIAL USE OF DREDGE MATERIAL. (a) The

commission, through the department, may enter into an agreement

with the Department of the Army to participate in the cost of a

project to beneficially use material dredged from the Gulf

Intracoastal Waterway.

(b) The commission by rule shall establish eligibility criteria

for a project to beneficially use the dredge material.

(c) In this section and Sections 51.010 and 51.011, beneficial

use of dredge material means any productive and positive use of

dredge material and includes broad use categories such as fish

and wildlife habitat development, human recreation, and

industrial and commercial uses.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.06(b), eff. Sept.

1, 1997.

Sec. 51.010. PROPERTY ACQUISITION. The commission, through the

department, may acquire an interest in property required for a

project to beneficially use dredge material in the manner

provided by Section 51.005.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.06(b), eff. Sept.

1, 1997.

Sec. 51.011. HEARING REQUIRED BEFORE PARTICIPATION IN PROJECT.

(a) Before the department agrees to participate in the cost of a

project to beneficially use dredge material that requires the

acquisition of an interest in property, the commission shall hold

a public hearing on the desirability of the project.

(b) The commission shall publish notice of the date, time, and

place of the hearing at least once a week for three successive

weeks before the hearing in a newspaper of general circulation

published in the county seat of each county in which the project

is located.

(c) The department may agree to participate in the cost of the

project if the commission determines, after the public hearing,

that the project can be accomplished without unjustifiable waste

of publicly or privately owned natural resources or a permanent

and substantial adverse effect on the environment, wildlife, or

fisheries.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.06(b), eff. Sept.

1, 1997.

Sec. 51.012. CONTRACTS WITH LANDOWNERS. The commission may

contract with a landowner for the use of land as a disposal site

for dredged material.

Added by Acts 2003, 78th Leg., ch. 191, Sec. 3, eff. Sept. 1,

2003.

Sec. 51.013. DREDGED MATERIAL DISPOSAL. (a) The department

shall condemn land for disposal of dredged material for the

Laguna Madre section of the Gulf Coast Intracoastal Waterway only

in accordance with the Draft Laguna Madre GIWW Dredged Material

Management Plan prepared by the Army Corps of Engineers and the

Interagency Coordination Team dated October 11, 2002.

(b) On request by a political subdivision, the commission may

enter into a contract with a political subdivision to dispose of

dredged material from the Highland Bayou Diversionary Canal on

Placement Area 58A of the Gulf Coast Intracoastal Waterway.

(c) The commission may not charge a fee for disposal under

Subsection (b).

Added by Acts 2003, 78th Leg., ch. 191, Sec. 3, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

242, Sec. 1, eff. September 1, 2009.

Sec. 51.014. SUBSTANTIVE CHANGES TO DREDGED MATERIAL DISPOSAL

PLAN. The department shall seek approval of the legislature for

any substantive changes to dredged material disposal management

made in the final Laguna Madre GIWW Dredged Material Management

Plan once the plan is published.

Added by Acts 2003, 78th Leg., ch. 191, Sec. 3, eff. Sept. 1,

2003.



CHAPTER 52. TEXAS DEEPWATER PORT PROCEDURES ACT

TRANSPORTATION CODE

TITLE 4. NAVIGATION

SUBTITLE A. WATERWAYS AND PORTS

CHAPTER 52. TEXAS DEEPWATER PORT PROCEDURES ACT

Sec. 52.001. SHORT TITLE. This chapter may be cited as the

Texas Deepwater Port Procedures Act.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 52.002. DEFINITIONS. In this chapter:

(1) "Adjacent coastal county" means a county bordering the Gulf

of Mexico that has an onshore storage facility for a deepwater

port for which an application has been filed.

(2) "Commissioner" means the commissioner of the General Land

Office or the commissioner's designated representative.

(3) "Deepwater port" means a facility defined in Section 3(10),

Deepwater Port Act of 1974 (33 U.S.C. Sec. 1502(10)), and

includes an onshore storage tank facility and the pipelines

located in this state that connect the onshore storage tank

facility with an offshore facility of a deepwater port.

(4) "Person" means an individual, association, organization,

trust, partnership, or corporation.

(5) "Secretary" means the United States secretary of

transportation.

(6) "State or local agency" means a board, commission,

department, office, agency, or political subdivision of the state

or of a county or municipality, or another public body created by

or under state law.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 52.003. GENERAL ADMINISTRATION. (a) The governor shall

approve or disapprove an application made to the secretary under

the Deepwater Port Act of 1974 (33 U.S.C. 1501 et seq.) to own,

construct, or operate a deepwater port off the Texas Gulf Coast.

(b) The commissioner shall administer, implement, and coordinate

the provisions of this chapter regarding a determination by state

and local agencies of the application's compliance with state and

local laws regarding environmental protection, land and water

use, and coastal zone management.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 52.004. APPLICATION: GOVERNOR'S DUTIES. (a) On receipt of

a copy of an application from the secretary, the governor shall

immediately send a copy to the attorney general and the

commissioner.

(b) If the governor determines that the application is

substantially similar to an application previously reviewed under

this chapter, the governor may approve or disapprove the

application without further action under this chapter and notify

the secretary of the action taken.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 52.005. APPLICATION TO BE FILED; FEE FOR DUPLICATION AND

MAILING. (a) A copy of the application shall be filed in the

General Land Office and in the office of the county judge of the

adjacent coastal county.

(b) The public may inspect or duplicate the application during

normal business hours. A reasonable fee may be charged for

duplicating and mailing the application.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 52.006. DUTIES OF ATTORNEY GENERAL AND COMMISSIONER; FEE

FOR DUPLICATION AND MAILING. (a) Not later than the 30th day

after the date of receiving a copy of the application from the

governor, the attorney general shall send the governor and the

commissioner a list of each state or local agency that the

attorney general determines has jurisdiction to administer laws

regarding environmental protection, land and water use, and

coastal zone management in the area in which the deepwater port

is located.

(b) On receipt of the list, the commissioner shall immediately

send a copy of the application to each state and local agency.

(c) The applicant may be charged a reasonable fee to cover the

cost of duplicating and mailing the application to the state and

local agencies unless the applicant provides the necessary

copies.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 52.007. PUBLICATION OF NOTICE. Not later than the 15th day

after the date of receiving a copy of the application from the

governor, the commissioner shall publish notice of the

application in:

(1) the Texas Register;

(2) the newspaper having the greatest general circulation in

Travis County and in each of the five most populous counties in

the state; and

(3) a newspaper in the adjacent coastal county and in each

county that adjoins the adjacent coastal county in which notice

is not otherwise required to be published under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 52.008. REPORT BY AGENCIES. (a) Not later than the 60th

day after the date of receiving a copy of the application from

the commissioner, a state or local agency notified under Section

52.006 shall report in writing to the commissioner the agency's

determination of whether the application complies with laws,

including rules and regulations, administered by the agency.

(b) If an agency determines that the application does not comply

with laws administered by that agency, the agency shall include

in the report:

(1) a detailed description of the manner in which the

application does not comply; and

(2) recommended changes that would enable the application to

comply with those laws.

(c) The commissioner shall send a copy of the agency's report to

the applicant.

(d) An applicant is entitled to:

(1) respond in writing to the agency that issued the report; and

(2) request and receive a public hearing before the commissioner

on the provisions of the application that an agency has

determined do not comply with laws administered by that agency.

(e) If an agency fails to file a report within the period

prescribed by Subsection (a), the application is presumed to

comply with the laws administered by that agency.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 52.009. HEARINGS. (a) The commissioner may hold a public

hearing after receiving the reports required under Section

52.008.

(b) If the commissioner decides to hold a public hearing or if

the applicant requests a hearing under Section 52.008(d)(2), the

commissioner shall publish notice of the hearing in the

publications described by Section 52.007.

(c) Notice of the hearing must:

(1) describe the purpose of the hearing; and

(2) provide the date, time, and place of the hearing.

(d) Notice of the hearing must be published and personal notice

of the hearing, if any, must be given not later than the 10th day

before the date set for the hearing.

(e) The commissioner may consolidate a hearing held under this

section with the hearing that is required to be held in this

state by the secretary under the Deepwater Port Act of 1974 (33

U.S.C. Sec. 1501 et seq.).

(f) A hearing held under this section must be concluded not

later than the 120th day after the date the commissioner receives

the application from the governor. The commissioner may hold a

hearing after that date if:

(1) the required federal hearing in this state has not been

held; and

(2) the commissioner decides to consolidate the hearings and

gives notice of the decision.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 52.010. REPORT BY COMMISSIONER. (a) Notwithstanding

Section 52.009(f), not later than the 150th day after the date of

receiving a copy of the application from the governor, the

commissioner shall send the governor:

(1) a written report summarizing the reports submitted by state

and local agencies under Section 52.008; and

(2) a transcript of the testimony from each public hearing the

commissioner held on the application, including each consolidated

hearing.

(b) If the commissioner's report contains a determination by a

state or local agency that the application does not comply with a

law relating to environmental protection, land and water use, or

coastal zone management, the commissioner shall include in the

report:

(1) the manner in which the application does not comply; and

(2) recommended changes that would enable the application to

comply with the law.

(c) If the commissioner fails to report to the governor within

the period prescribed by Subsection (a), the application is

presumed to comply with state and local law.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 52.011. APPROVAL BY GOVERNOR. (a) On receipt of the

commissioner's report and not later than 45 days after the last

public hearing held by the secretary as required by Section 5(g)

of the Deepwater Port Act of 1974 (33 U.S.C. Sec. 1504(g)), the

governor shall notify the secretary whether the governor approves

or disapproves an application.

(b) The governor may disapprove an application if the governor

concludes the application does not comply with state law

regarding environmental protection, land and water use, and

coastal zone management.

(c) If the governor determines the application can be amended to

comply with those state laws, the governor may approve the

application and notify the secretary of:

(1) the manner in which the application does not comply; and

(2) recommended changes that would enable the application to

comply with those state laws.

(d) The governor shall send a copy of the notification to the

secretary, the applicant, the commissioner, and each state and

local agency that was notified under Section 52.006.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 52.012. EFFECT ON OTHER LAWS. This chapter does not affect

the power or activities of a state or local agency and does not

change or repeal the statutes regarding those agencies.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 54. HARBOR AND PORT FACILITIES IN CERTAIN MUNICIPALITIES

TRANSPORTATION CODE

TITLE 4. NAVIGATION

SUBTITLE A. WATERWAYS AND PORTS

CHAPTER 54. HARBOR AND PORT FACILITIES IN CERTAIN MUNICIPALITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 54.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a municipality that:

(1) is located on:

(A) the Gulf of Mexico; or

(B) a channel, canal, bay, or inlet connected to that gulf; and

(2) has a population of more than 5,000.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.002. DEFINITIONS. In this chapter:

(1) "Board" means a board of trustees established under Section

54.051.

(2) "Obligation" includes a bond.

(3) "Port improvement or facility" means an improvement or

facility necessary or convenient for the proper operation of a

port or harbor of a municipality, including:

(A) land, an interest in land, or property;

(B) a wharf, pier, or dock;

(C) a roadway or belt railway;

(D) a warehouse, grain elevator, transport facility, handling

facility, or storage facility;

(E) a ship repair facility, dumping facility, bunkering

facility, floating plant or facility, lightering facility, towing

facility, or other facility that a navigation district is

authorized to provide;

(F) equipment and supplies; and

(G) any other structure, building, or facility necessary or

convenient for the proper operation of a port or harbor of the

municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.003. AUTHORITY REGARDING PORT IMPROVEMENTS AND

FACILITIES. (a) A municipality that owns and operates a port

may construct, acquire, lease, improve, enlarge, extend, repair,

maintain, replace, develop, or operate a port improvement or

facility.

(b) A port improvement or facility may be constructed on land

acquired by purchase, lease, or otherwise, and the land, interest

in the land, or port improvement or facility may be conveyed by

lease, sublease, or sale by installment or otherwise on the terms

the municipality determines to be advantageous.

(c) Each power provided by this section is a public and

governmental function, is exercised for a public purpose, and is

a matter of public necessity.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.004. AUTHORITY TO IMPOSE TAX; ELECTION. (a)

Notwithstanding any law or charter provision to the contrary, the

governing body of a municipality may impose a tax at a rate not

to exceed 10 cents on each $100 of assessed valuation of property

for the maintenance and operation of a port or harbor of the

municipality.

(b) The tax may be imposed only if it has been approved by a

majority of the qualified voters voting at an election held for

that purpose.

(c) Section 41.001(a), Election Code, does not apply to the

election.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.005. APPLICABILITY OF OTHER LAW. Except to the extent

that it conflicts or is inconsistent with this chapter,

Subchapter B, Chapter 1502, Government Code, applies to revenue

obligations issued under this chapter, and a municipality to

which this chapter applies has, with respect to a revenue

obligation issued under this chapter, each power granted by that

subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

SUBCHAPTER B. MANAGEMENT AND CONTROL OF PORT IMPROVEMENTS AND

FACILITIES; BOARD OF TRUSTEES

Sec. 54.051. MANAGEMENT AND CONTROL BY GOVERNING BODY OR BOARD.

(a) An ordinance authorizing the issuance of obligations under

this chapter may provide that while the principal of or interest

on the obligations is outstanding, management and control of the

port improvement or facility and of the income and revenue from

the port improvement or facility, including the authority to set

a charge, prepare a budget, and authorize an expenditure, is

vested in:

(1) the governing body of the municipality; or

(2) the board of trustees named in the ordinance.

(b) A board may consist of not more than seven members, one of

whom must be a member of the governing body of the municipality.

(c) Notwithstanding Subsection (a), if the municipality is

operating under a home-rule charter that requires that the port

improvement or facility be managed or controlled by a board of

trustees, the charter controls.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.052. ORGANIZATION AND DUTIES OF BOARD. (a) An

ordinance under Section 54.051 that vests management and control

of a port improvement or facility in a board must:

(1) specify the board members' compensation;

(2) specify the members' terms of office;

(3) specify the members' powers and duties and the manner of

exercising those powers and duties;

(4) provide for the election or appointment of the members'

successors; and

(5) specify any other matter relating to the members'

organization and duties.

(b) If the municipality is operating under a home-rule charter

that contains a provision relating to a matter described by

Subsection (a), each provision of the ordinance relating to that

matter must be in accordance with and is governed by the charter.

(c) On any matter not covered by the ordinance or the municipal

charter, the board is governed by the laws and rules governing

the governing body of the municipality to the extent applicable.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.053. CHARACTER OF BOARD; GENERAL POWERS. (a) A board

is a body politic and corporate.

(b) A board may:

(1) manage, control, maintain, and operate each port improvement

or facility constituting a port or harbor of the municipality;

(2) employ a general manager and any other officer, employee, or

representative the board considers appropriate;

(3) notwithstanding any law or charter provision to the

contrary:

(A) prepare and adopt a budget for the operation of a port or

harbor of the municipality;

(B) set charges for a service or facility;

(C) authorize an expenditure; and

(D) manage and control the income and revenue of each port or

harbor of the municipality;

(4) determine policies and adopt rules and procedures for the

operation of each port or harbor of the municipality;

(5) acquire property or an interest in property for any purpose

set forth in Section 54.003 in the manner provided by this

chapter and construct a port improvement or facility on the

property;

(6) contract in its own name, but not in the name of the

municipality;

(7) sue and be sued in its own name;

(8) adopt, use, and alter a corporate seal;

(9) establish a port security force, employ public security

officers licensed by the Commission on Law Enforcement Officer

Standards and Education, and commission employees of the force as

peace officers;

(10) own, establish, construct, improve, equip, maintain,

operate, regulate, protect, or police any transportation facility

and any necessary appurtenance to that facility;

(11) construct, lease, improve, enlarge, extend, repair,

maintain, replace, develop, or operate a port improvement or

facility;

(12) exercise all powers of a municipality relating to the

creation of an economic development program under Chapter 380,

Local Government Code, for the purpose of making grants and

loans; and

(13) exercise any additional power granted by the ordinance or

charter.

(c) A board has the power to construct a port improvement or

facility on land acquired by purchase, lease, or otherwise, and a

board may convey by lease, sublease, or sale by installment or

otherwise, on the terms the board determines to be advantageous,

the land, interest in the land, or port improvement or facility.

(d) Each power provided by this section is a public and

governmental function, is exercised for a public purpose, and is

a matter of public necessity.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

169, Sec. 1, eff. September 1, 2007.

Sec. 54.054. COMPETITIVE BIDDING. (a) Except as otherwise

provided by this chapter, the board may award a contract

involving the expenditure of funds in excess of the amount

applicable to an expenditure of funds by a municipality under

Section 252.021(a), Local Government Code, only by competitive

bidding.

(b) Competitive bidding is not required:

(1) for a contract or expenditure exempt from competitive

bidding under Section 252.022, Local Government Code, or another

applicable law;

(2) for a contract for:

(A) personal or professional services;

(B) a real estate transaction;

(C) operation of a port improvement or facility under a specific

agreement for a limited term; or

(D) insurance; or

(3) if the board determines that the delay posed by the

competitive bidding procedure would prevent or substantially

impair the operation of a port.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

169, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1044, Sec. 1, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1266, Sec. 14, eff. June 19, 2009.

Sec. 54.055. APPROVAL BY ORDINANCE REQUIRED FOR SALE OF REAL

PROPERTY. Notwithstanding any other provision of this chapter, a

board may sell real property only if the governing body of the

municipality by ordinance approves the sale.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.056. BOARD ACT OR PROCEEDING PRESUMED VALID. (a) A

governmental act or proceeding of a board is conclusively

presumed, as of the date it occurred, to be valid and to have

occurred in accordance with all applicable law if:

(1) the third anniversary of the effective date of the act or

proceeding has expired; and

(2) a lawsuit to annul or invalidate the act or proceeding has

not been filed on or before that third anniversary.

(b) This section does not apply to:

(1) an act or proceeding that was void at the time it occurred;

(2) an act or proceeding that, under a statute of this state or

the United States, was a misdemeanor or felony at the time the

act or proceeding occurred; or

(3) a matter that on the effective date of this section:

(A) is involved in litigation if the litigation ultimately

results in the matter being held invalid by a final judgment of a

court; or

(B) has been held invalid by a final judgment of a court.

Added by Acts 2007, 80th Leg., R.S., Ch.

169, Sec. 3, eff. September 1, 2007.

SUBCHAPTER C. OBLIGATIONS

Sec. 54.101. DEFINITION. In this subchapter, "net revenue"

means the gross revenue derived from the operation of a port

improvement or facility the net revenue of which is pledged to

the payment of an obligation less:

(1) the reasonable expenses of maintaining and operating the

port improvement or facility, including necessary repair,

maintenance, and insurance of the port improvement or facility;

and

(2) if the municipality pledging the net revenue is a home-rule

municipality, any annual payment of the municipality provided for

in the charter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.102. AUTHORITY OF MUNICIPALITY TO ISSUE OBLIGATIONS.

The governing body of a municipality by ordinance may issue in

the name of the municipality obligations payable from taxes,

revenue, or both to provide money for a port improvement or

facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.103. ELECTION. (a) Obligations payable from ad valorem

taxes, other than refunding obligations, may be issued only if

authorized by a majority of the qualified voters voting at an

election held under Chapter 1251, Government Code.

(b) Notwithstanding any law or charter provision to the

contrary, an election is not required to authorize the issuance

under this chapter of obligations payable solely from revenue if:

(1) the obligations are not:

(A) a debt of the municipality; or

(B) a pledge of the faith and credit of the municipality; and

(2) the owner or holder of an obligation is not entitled to

demand payment from money raised by taxation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.104. AUTHORITY OF BOARD TO ISSUE OBLIGATIONS. (a) A

board by resolution may issue in the name of the board, with the

consent of the governing body of the municipality:

(1) obligations payable from revenue in the manner provided by

this chapter to provide money for a port improvement or facility

or to refund previously issued obligations;

(2) expense warrants drawn against the revenue of the board to

pay expenses during the fiscal year of the board in which the

warrants are issued; or

(3) certificates of participation in contractual obligations to

pay money.

(b) Notwithstanding any other provision of this chapter, a board

may issue obligations only if the governing body of the

municipality by ordinance approves the issuance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.105. LIMITATION ON AGGREGATE AMOUNT OF EXPENSE WARRANTS.

The aggregate amount of expense warrants issued under Section

54.104(a)(2) that are outstanding at any time during a fiscal

year may not exceed 50 percent of the difference between:

(1) the revenue of the board budgeted for that fiscal year; and

(2) the principal of and interest on board obligations other

than expense warrants to be paid from the revenue of the board

during that fiscal year.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.106. MATURITY OF OBLIGATION. An obligation issued under

this chapter must mature not later than 40 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.107. SIGNATURES. (a) An obligation issued by a

municipality under this chapter must be signed by the mayor or

presiding officer of the municipality and countersigned by the

municipal secretary or municipal clerk.

(b) An obligation authorized by a board under this subchapter

must be signed by the presiding officer of the board and

countersigned by the secretary or assistant secretary.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.108. SALE OF OBLIGATIONS. (a) Obligations issued under

this chapter shall be sold at a public or private sale under

terms determined by the governing body or the board issuing the

obligations to be the most advantageous and reasonably

obtainable.

(b) Subsection (a) applies to obligations payable from revenue

notwithstanding any restriction in a municipal charter to the

contrary.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.109. CONTENTS OF ORDINANCE OR RESOLUTION AUTHORIZING

ISSUANCE OF OBLIGATIONS PAYABLE FROM REVENUE. (a) The ordinance

of the governing body of the municipality or the resolution of

the board authorizing the issuance of obligations payable from

revenue may:

(1) provide for the flow of funds and the establishment and

maintenance of an interest and sinking fund, reserve fund, or

other fund;

(2) specify a depository for the money; and

(3) contain any additional covenant, as considered appropriate,

with respect to the obligations, the pledged revenue, and the

operation and maintenance of each port improvement or facility

the net revenue of which is pledged, including provisions for:

(A) the lease of a port improvement or facility; and

(B) the use or pledge of money derived from that lease.

(b) The ordinance or resolution or another proceeding may:

(1) prohibit the further issuance of obligations payable from

pledged revenue; or

(2) reserve the right to issue additional obligations to be

secured by a pledge of and payable from the net revenue on a

parity with, or subordinate to, the lien and pledge in support of

the obligations being issued, subject to any condition provided

by the ordinance, resolution, or other proceeding.

(c) The ordinance, resolution, or other proceeding may provide

for an annual payment to the general fund of the municipality to

be made from revenue received from the operation of the port

improvement or facility the net revenue of which is pledged. The

amount of the payment may be specified in:

(1) the ordinance, resolution, or proceeding; or

(2) the charter of the municipality if the municipality is a

home-rule municipality.

(d) The ordinance, resolution, or other proceeding may provide

that surplus net revenue received from the operation of the port

improvement or facility the net revenue of which is pledged may

be used for the payment of the principal of and interest on any

obligation payable from taxes issued by the municipality under

this chapter.

(e) The ordinance, resolution, or other proceeding may contain

other provisions and covenants. If the municipality is a

home-rule municipality, the provisions must be consistent with

any charter provision relating to the port improvement or

facility that is not inconsistent with this chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.110. REVIEW AND APPROVAL OF CONTRACTS RELATING TO

REVENUE OBLIGATIONS. (a) If revenue obligations issued under

this chapter state that they are secured in whole or in part by a

pledge of the proceeds from a contract, including a lease

contract, a copy of the contract and of the proceedings

authorizing the contract must be submitted to the attorney

general with the record relating to the issuance of the

obligations.

(b) The approval by the attorney general of the obligations is

approval of the contract.

(c) After approval, the contract is incontestable except for

forgery or fraud.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.111. SECURITY FOR AND PAYMENT OF OBLIGATIONS PAYABLE

FROM REVENUE. (a) Obligations issued under this chapter and

payable from revenue may be secured solely by and paid from a

pledge of the net revenue derived from the operation of all or a

designated part of a port improvement or facility then in

existence or to be improved, constructed, or acquired.

(b) While the principal of or interest on the obligations is

outstanding, the issuer shall:

(1) impose and collect charges in an amount sufficient to pay:

(A) maintenance and operation expenses of the port improvement

or facility the net revenue of which is pledged;

(B) the interest on the obligations as it accrues; and

(C) the principal of the obligations as the obligations mature;

and

(2) make any other payment prescribed by the ordinance,

resolution, or other proceeding authorizing or relating to the

issuance of the obligations.

(c) Obligations payable from revenue may be secured:

(1) solely by a pledge of all or part of the revenue from any

lease, sublease, sale, or contract of sale entered into by the

municipality or board with respect to the port improvement or

facility to be financed with the obligations; or

(2) as provided by Subdivision (1) and by a trust indenture and

a mortgage or deed of trust lien on or security interest in the

port improvement or facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.112. USE OF CERTAIN PROCEEDS. From the proceeds from

the sale of obligations issued under this chapter, there may be

appropriated or set aside:

(1) an amount for the payment of interest expected to accrue

while a port improvement or facility is under construction;

(2) an amount necessary to pay all expenses incurred and to be

incurred in the issuance, sale, and delivery of the obligations;

and

(3) an amount required by the ordinance or resolution

authorizing the issuance of the obligations to be deposited to

the credit of a reserve fund or other fund specified by the

ordinance or resolution.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.113. LEASE OR SALE OF PORT IMPROVEMENTS AND FACILITIES.

(a) In connection with the issuance of obligations payable from

revenue, a municipality or board may lease, sublease, or sell to

any person, firm, corporation, partnership, political subdivision

of this state, or agency of the United States any port

improvement or facility to be constructed or acquired with the

proceeds of the obligations.

(b) A lease, sublease, or contract of sale may contain any

provision the municipality or board determines advantageous,

including, in the case of a lease, a provision for:

(1) the sale of a port improvement or facility at the

termination of the lease; or

(2) the management and operation of a port improvement or

facility by the lessee.

(c) A lease or contract of sale may provide that the lessee or

purchaser of a port improvement or facility is unconditionally

obligated to make payments for use or purchase of the port

improvement or facility in amounts adequate to timely pay the

principal of and interest and premium on the obligations issued

to finance the construction or acquisition of the port

improvement or facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.114. ENCUMBRANCE OF PORT IMPROVEMENTS OR FACILITIES

FINANCED BY OBLIGATIONS PAYABLE FROM AD VALOREM TAXES. A

municipality may not encumber a port improvement or facility

financed by obligations payable from ad valorem taxes unless

authorized at the election required by Section 54.103.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

SUBCHAPTER D. REFUNDING OBLIGATIONS

Sec. 54.151. APPLICABILITY OF LAW RELATING TO ORIGINAL

OBLIGATIONS. The provisions of this chapter relating to original

obligations apply to refunding obligations issued under this

chapter to the extent the provisions can be made to apply.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.152. AUTHORITY TO ISSUE TAX REFUNDING OBLIGATIONS. The

governing body of a municipality, under the procedures provided

by this chapter, may issue tax obligations to refund outstanding

tax obligations, including original or refunding obligations,

issued by the municipality under this chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.153. AUTHORITY TO ISSUE REVENUE REFUNDING OBLIGATIONS.

The governing body of a municipality or a board, under the

procedures provided by this chapter, may issue obligations

payable from revenue to refund outstanding obligations payable

from revenue, including original or refunding obligations:

(1) issued under this chapter;

(2) issued for a purpose described by Section 54.003; or

(3) payable from the revenue of a port improvement or facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.154. TERMS OF ISSUANCE OF REVENUE REFUNDING OBLIGATIONS.

(a) Revenue refunding obligations may:

(1) be combined with new or original revenue obligations into

one series or issue;

(2) be issued to refund obligations of more than one series or

issue;

(3) combine the pledges securing the obligations to be refunded

to secure the revenue refunding obligations; or

(4) be secured by a pledge of other or additional net revenue.

(b) A revenue refunding obligation may bear interest at a rate

higher than that of the obligation to be refunded.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.155. REGISTRATION OF REFUNDING OBLIGATIONS BY

COMPTROLLER. (a) Except as provided by Subsection (b), the

comptroller shall register refunding obligations on surrender and

cancellation of the obligations to be refunded.

(b) The comptroller shall register refunding obligations without

the surrender and cancellation of the obligations to be refunded

if the ordinance or resolution authorizing the issuance of the

refunding obligations requires that:

(1) the obligations be sold at public or private sale; and

(2) the proceeds from the sale be deposited:

(A) in a place where the underlying obligations are payable; or

(B) with the comptroller.

(c) Refunding obligations to which Subsection (b) applies may be

issued in an amount sufficient to pay the principal of and

interest on the obligations to be refunded to the option or

maturity date of the obligations.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.

Sec. 54.156. ESCROW AGREEMENT. (a) The proceeds from revenue

refunding obligations that are deposited as provided by Section

54.155(b)(2) shall be deposited under an escrow agreement so that

the proceeds and interest earned from the investment of the

proceeds will be available to pay the principal of and interest

on the obligations to be refunded as each becomes due.

(b) The escrow agreement may provide that the proceeds may,

until needed to pay principal and interest as each becomes due,

be invested in direct obligations of the United States.

(c) Interest earned on an investment described by Subsection

(b):

(1) may be pledged to the payment of the principal of and

interest on the obligations to be refunded or the refunding

obligations; or

(2) shall be considered as revenue of the applicable port

improvement or facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 20, eff. Sept. 1,

1999.



CHAPTER 55. FUNDING OF PORT SECURITY, PROJECTS, AND STUDIES

TRANSPORTATION CODE

TITLE 4. NAVIGATION

SUBTITLE A. WATERWAYS AND PORTS

CHAPTER 55. FUNDING OF PORT SECURITY, PROJECTS, AND STUDIES

Sec. 55.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Transportation Commission.

(2) "Committee" means the Port Authority Advisory Committee.

(3) "Department" means the Texas Department of Transportation.

(4) "Fund" means the port access account fund.

(5) "Port security, transportation, or facility project" means a

project that is necessary or convenient for the proper operation

of a port and that will improve the security, movement, and

intermodal transportation of cargo or passengers in commerce and

trade.

Added by Acts 2001, 77th Leg., ch. 1268, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 18.02, eff.

June 21, 2003.

Sec. 55.002. PORT DEVELOPMENT FUNDING. (a) From money in the

fund, the department shall fund:

(1) port security, transportation, or facility projects; and

(2) port studies.

(b) The department may not fund a port security, transportation,

or facility project unless an amount at least equal to the amount

provided by the department is invested in the project by a port

authority or navigation district.

(c) Port security, transportation, or facility projects eligible

for funding under this chapter include:

(1) construction or improvement of transportation facilities

within the jurisdiction of a port;

(2) the dredging or deepening of channels, turning basins, or

harbors;

(3) the construction or improvement of wharves, docks,

structures, jetties, piers, storage facilities, cruise terminals,

or any facilities necessary or useful in connection with port

transportation or economic development;

(4) the construction or improvement of facilities necessary or

useful in providing port security;

(5) the acquisition of container cranes or other mechanized

equipment used in the movement of cargo or passengers in

international commerce;

(6) the acquisition of land to be used for port purposes;

(7) the acquisition, improvement, enlargement, or extension of

existing port facilities; and

(8) environmental protection projects that:

(A) are required as a condition of a state, federal, or local

environmental permit or other form of approval;

(B) are necessary for the acquisition of spoil disposal sites

and improvements to existing and future spoil sites; or

(C) result from the undertaking of eligible projects.

(d) The department, in consultation with the committee, shall

review the list of projects recommended by the committee to

evaluate the economic benefit of each project. The commission,

after receiving recommendations from the committee and from the

department, shall approve projects or studies for funding based

on its review.

Added by Acts 2001, 77th Leg., ch. 1268, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 18.03, eff.

June 21, 2003.

Sec. 55.003. GIFTS AND GRANTS. The department may accept gifts,

grants, and donations from any source for the purposes of this

chapter.

Added by Acts 2001, 77th Leg., ch. 1268, Sec. 1, eff. Sept. 1,

2001.

Sec. 55.004. AUDIT. The department may subject a project that

receives money under this chapter to a final audit.

Added by Acts 2001, 77th Leg., ch. 1268, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 18.04, eff.

June 21, 2003.

Sec. 55.005. PORT ACCESS ACCOUNT FUND. (a) The port access

account fund is an account in the general revenue fund.

(b) The following money shall be credited to the fund:

(1) money received from gifts, grants, and donations; and

(2) interest earned on deposits and investments of the fund.

(c) Money in the fund may be appropriated only to the department

to perform the department's powers and duties concerning port

transportation and economic development under this chapter and to

pay the department's expenses incurred under this chapter.

(d) The financial transactions of the fund are subject to audit

by the state auditor.

Added by Acts 2001, 77th Leg., ch. 1268, Sec. 1, eff. Sept. 1,

2001.

Sec. 55.006. PORT AUTHORITY ADVISORY COMMITTEE. (a) The

committee consists of seven members appointed by the commission.

The members shall be appointed as follows:

(1) one member from the Port of Houston Authority;

(2) three members who represent ports on the upper Texas coast;

and

(3) three members who represent ports on the lower Texas coast.

(b) A committee member serves at the pleasure of the commission.

(c) The committee must meet at least semiannually.

(d) A member is not entitled to compensation for service on the

committee but is entitled to reimbursement for reasonable

expenses the member incurs in performing committee duties.

(e) Section 2110.002, Government Code, does not apply to the

committee.

Added by Acts 2001, 77th Leg., ch. 1268, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 18.05, eff.

June 21, 2003.

Sec. 55.007. DUTIES OF COMMITTEE. The committee shall:

(1) prepare a port mission plan;

(2) review each project eligible to be funded under this chapter

and make recommendations for approval or disapproval to the

department;

(3) maintain trade data information that will assist ports in

this state and international trade;

(4) annually prepare a list of projects that have been

recommended by the committee, including:

(A) the recommended funding level for each project; and

(B) if staged implementation of the project is appropriate, the

funding requirements for each stage; and

(5) advise the commission and the department on matters relating

to port authorities.

Added by Acts 2001, 77th Leg., ch. 1268, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 18.06, eff.

June 21, 2003.

Sec. 55.008. CAPITAL PROGRAM. (a) The committee shall prepare

a two-year port capital program defining the goals and objectives

of the committee concerning the development of port facilities

and an intermodal transportation system. The port capital program

must include projects or studies submitted to the committee by

any port and recommendations for:

(1) the construction of transportation facilities connecting any

port to another transportation mode; and

(2) the efficient, cost-effective development of transportation

facilities or port facilities for the purpose of:

(A) enhancing international trade;

(B) enhancing security;

(C) promoting cargo flow;

(D) increasing cruise passenger movements;

(E) increasing port revenues; and

(F) providing economic benefits to the state.

(b) The committee shall update the port capital program annually

and shall submit the capital program not later than February 1 of

each year to:

(1) the governor;

(2) the lieutenant governor;

(3) the speaker of the house of representatives; and

(4) the commission.

Added by Acts 2001, 77th Leg., ch. 1268, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 18.07, eff.

June 21, 2003.

Sec. 55.009. RULES. The commission shall adopt rules to

implement this chapter.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 18.08, eff. June

21, 2003.



CHAPTER 60. MISCELLANEOUS PROVISIONS

TRANSPORTATION CODE

TITLE 4. NAVIGATION

SUBTITLE A. WATERWAYS AND PORTS

CHAPTER 60. MISCELLANEOUS PROVISIONS

Sec. 60.001. THROWING BALLAST. (a) A master or officer in

charge of a vessel commits an offense if any part of the ballast

of the vessel is thrown from the vessel into the sea within six

miles of a bar or harbor in this state.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $100 or more than $200.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 19.001(a), eff.

Sept. 1, 2001.



CHAPTER 61. COMPULSORY PILOTAGE

TRANSPORTATION CODE

TITLE 4. NAVIGATION

SUBTITLE B. PILOTS

CHAPTER 61. COMPULSORY PILOTAGE

Sec. 61.001. SHORT TITLE. This chapter may be cited as the

Texas Compulsory Pilotage Act.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 61.002. DEFINITIONS. In this chapter:

(1) "Board" means the board of pilot commissioners for a port.

(2) "Consignee" means a person, including a master, owner,

agent, subagent, firm, or corporation or any combination of those

persons, who enters or clears a vessel at the office of the

collector of customs.

(3) "Pilot" means a licensed state pilot or certified deputy

pilot.

(4) "Pilot services" means acts of a pilot in piloting through

navigable water in this state and ports in which the pilot is

licensed or certified as a pilot.

(5) "Pilotage rate" means the remuneration a pilot may charge a

vessel for the pilot's services.

(6) "Port" means a place in this state into which a vessel

enters or from which a vessel departs. If the port connects to

the Gulf of Mexico, "port" includes the waterway leading from the

port to the Gulf of Mexico.

(7) "Vessel" means an oceangoing vessel.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 61.003. DUTY TO ENGAGE PILOT. (a) A consignee having

control of a vessel shall obtain a pilot to provide pilot

services when the vessel is under way or otherwise moving on a

river, bay, harbor, or port in this state unless the vessel is:

(1) documented as a United States vessel and licensed for and

engaged in coastwise trade;

(2) a public vessel;

(3) of 20 gross tons or less;

(4) a motorboat registered in this state; or

(5) subject to Subsection (b), in distress or jeopardy.

(b) A consignee having control of a vessel that is in distress

or jeopardy shall take on a pilot as soon as the pilot arrives at

the vessel.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 61.004. PAYMENT FOR PILOT. A consignee shall pay a pilot

at the applicable pilotage rates.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 61.005. PILOT OPTIONAL. This chapter does not prohibit a

consignee not required by Section 61.003 to engage a pilot from

applying for, receiving, and paying for pilot services.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 61.006. BOARD JURISDICTION. A board has exclusive

jurisdiction over piloting of vessels in this state between the

Gulf of Mexico and the ports in the board's jurisdiction.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 61.007. ATTORNEY GENERAL. The attorney general shall

assist a board in the enforcement of this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 61.008. LIABILITY TO PILOT. (a) A person who pilots a

vessel in violation of this chapter is liable for an amount equal

to the applicable pilotage rate to the pilot who first demands

the amount in writing.

(b) A pilot may bring an action to enforce this section in

district court in the county in which the violation occurred.

(c) In an action under Subsection (b), the court shall add to

the amount of any judgment in favor of a pilot court costs and

reasonable attorney's fees incurred by the pilot in obtaining the

judgment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 61.009. LIABILITY TO BOARD. (a) A vessel or the owner of

a vessel that is piloted in violation of this chapter is liable

to a board for $5,000 for each violation.

(b) The board may bring an action to enforce this section in

district court in the county in which the violation occurred.

(c) In an action under Subsection (b), the court shall add to

the amount of any judgment in favor of the board court costs and

reasonable attorney's fees incurred by the board in obtaining the

judgment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 61.010. COOPERATION. A pilot providing pilot services

shall, to the extent possible, cooperate with the master of the

vessel.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 61.011. CERTAIN UNITED STATES LICENSE REQUIRED; OFFENSE.

(a) A person may not act as a state-commissioned pilot of a

vessel in any water in this state unless the person is licensed

under Title 46, United States Code.

(b) A person commits an offense if the person violates this

section. An offense under this section is a Class A misdemeanor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 62. NAVIGATION DISTRICT PILOT BOARDS

TRANSPORTATION CODE

TITLE 4. NAVIGATION

SUBTITLE B. PILOTS

CHAPTER 62. NAVIGATION DISTRICT PILOT BOARDS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 62.001. DEFINITION. In this chapter, "navigation district"

means a navigation district included in:

(1) Subchapters C, D, E, F, G, and H, Chapter 60, Water Code;

(2) Subchapter E, Chapter 61, Water Code; or

(3) Sections 62.154 through 62.159, Water Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. PILOT BOARDS OF NAVIGATION DISTRICTS

Sec. 62.021. PILOT BOARD; COMMISSIONERS OF PILOTS. (a) The

pilot board of a navigation district is composed of the

district's navigation and canal commissioners.

(b) A member of the pilot board is a commissioner of pilots.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 62.022. TERM OF OFFICE. The term of office of a

commissioner of pilots coincides with the person's term as a

navigation and canal commissioner.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 62.023. DISQUALIFICATION. A person who is engaged directly

or indirectly in a towing, pilot boat, or other business affected

by or connected with the performance of the duties of a

commissioner of pilots may not be a commissioner of pilots.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 62.024. JURISDICTION. The pilot board of a navigation

district has exclusive jurisdiction over the pilotage of a vessel

between the Gulf of Mexico and a port of the navigation district,

including an intermediate stop or landing place on a navigable

stream in the district.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 62.025. POWERS OF PILOT BOARDS. The pilot board of a

navigation district may:

(1) appoint, suspend, or dismiss a branch or deputy pilot of a

port in the district;

(2) establish pilotage rates for service in the board's

jurisdiction; or

(3) adopt and enforce rules consistent with this chapter about

the appointment, qualification, or regulation of branch or deputy

pilots that are needed to govern those pilots and for the proper

operation of the district's ports.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. REGULATION OF BRANCH AND DEPUTY PILOTS

Sec. 62.041. BRANCH OR DEPUTY PILOT QUALIFICATIONS. (a) The

pilot board of a navigation district shall examine and determine

the qualifications of each applicant for the position of branch

or deputy pilot before appointing a branch or deputy pilot.

(b) The pilot board shall specify a period that an applicant

must reside in this state immediately before the person's

appointment. The period may not exceed two years.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 62.042. OATH; BOND. (a) A branch pilot appointed under

this chapter or the rules of the pilot board of a navigation

district must take the official oath. The oath must be endorsed

on the bond required by Subsection (b).

(b) The branch pilot must enter into a bond in the amount of

$5,000 with one or more good and sufficient sureties. The bond

must be:

(1) payable to the governor;

(2) conditioned on the faithful performance of the branch

pilot's duties;

(3) approved by the pilot board; and

(4) deposited in the office of the secretary of state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 62.043. ISSUANCE OF BRANCH PILOT LICENSE. (a) On the

filing of the bond and the taking of the oath required by Section

62.042, a commissioner of pilots shall certify to the governor

that the branch pilot has qualified.

(b) On receiving the certificate, the governor shall issue to

the branch pilot, in the name of the state and under the state

seal, a commission to serve as a branch pilot in the jurisdiction

of the pilot board of a navigation district.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 62.044. TERM OF BRANCH PILOT LICENSE. (a) The term of a

branch pilot commission is four years.

(b) If the pilot board of a navigation district dismisses a

branch pilot from service, the branch pilot's commission expires.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 62.045. APPOINTMENT OF DEPUTY PILOTS. (a) A branch pilot

may appoint two deputy pilots, subject to the examination by and

approval of the pilot board of a navigation district.

(b) The branch pilot may appoint an additional deputy pilot if

the pilot board considers the appointment advisable.

(c) The branch pilot is responsible for the acts of the deputy

pilots.

(d) The branch pilot's own appointment under this chapter is

forfeited if the branch pilot appoints a deputy pilot without the

pilot board's approval.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 62.046. SUSPENSION OR DISMISSAL OF PILOTS. The pilot board

of a navigation district may suspend or dismiss a branch or

deputy pilot only for misconduct, inefficiency, or intoxication

on duty and after a hearing on the accusation is held before the

pilot board at which there is opportunity for testimony and

defense.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. PILOTAGE CHARGES AND LIABILITY

Sec. 62.061. DEFINITION. In this subchapter, "pilot" means a

branch or deputy pilot appointed under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 62.062. PILOTAGE CHARGES INAPPLICABLE. Pilotage charges

under this subchapter do not apply to a vessel of 20 tons or less

or to a vessel that is excepted by a federal statute or

regulation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 62.063. PILOTAGE CHARGES. (a) A pilotage rate charged by

a pilot must be fair and just.

(b) A pilot shall furnish a schedule of pilotage rates that must

be on file at all times in the office of the navigation district

commissioners.

(c) Each time a change in the rates occurs, the pilot must file

a revised schedule.

(d) A pilot shall strictly follow the schedule of rates on file

in the commissioners' office.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 62.064. CONSIGNEE LIABILITY FOR PILOT SERVICES. The

consignee of a vessel is liable to a pilot for the pilotage of

the vessel.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 62.065. LIABILITY OF CERTAIN VESSELS DECLINING PILOT

SERVICES. (a) A vessel that, without the aid of a pilot, enters

any channel that is under the jurisdiction of a pilot board of a

navigation district and declines pilot services offered by the

pilot outside the bar, is liable for the payment of half pilotage

to the first pilot whose services the vessel declined.

(b) The consignee of a vessel is responsible for pilot services

offered and declined under Subsection (a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 62.066. LIABILITY OF CERTAIN VESSELS TO OTHER PILOTS. (a)

A vessel that goes out of a channel under the jurisdiction of a

pilot board of a navigation district without the aid of a pilot

is liable for the payment of half pilotage to:

(1) the pilot who brought the vessel into the channel; or

(2) the pilot who first offered the vessel services outside the

bar, if the vessel did not employ a pilot to come in.

(b) The consignee of a vessel is responsible for pilot services

offered under Subsection (a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 62.067. UNAUTHORIZED PILOT LIABILITY. A person, other than

a pilot, who pilots a vessel for which a pilot is required out of

or into a port, channel, or waterway under the exclusive

jurisdiction of the pilot board of a navigation district is

liable to a pilot authorized to provide pilot services in the

port, channel, or waterway who offers to pilot the vessel for a

payment of $50.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 62.068. RECOVERY OF PILOTAGE CHARGES. (a) A pilot may

recover in court compensation for pilotage or services offered.

(b) A pilot may bring suit to recover the payment under Section

62.067.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 63. PILOT BOARDS

TRANSPORTATION CODE

TITLE 4. NAVIGATION

SUBTITLE B. PILOTS

CHAPTER 63. PILOT BOARDS

SUBCHAPTER A. PILOT BOARDS AND COMMITTEES

Sec. 63.001. GOVERNOR TO APPOINT BOARDS. (a) The governor,

with the consent of the senate, shall appoint a board of

commissioners of pilots consisting of five persons of respectable

standing for each port having a population and circumstances that

warrant a pilot board.

(b) Each member of the board serves a term of two years.

(c) When the legislature is not in legislative session, the

governor may:

(1) suspend any commissioner until the next legislative session;

and

(2) fill any vacancy on the board until the next legislative

session.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 63.002. DISQUALIFICATION OF BOARD MEMBER. A pilot board

member may not have a direct or indirect pecuniary interest in a

pilot boat or branch pilot in the business of the board's trust.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 63.003. POWERS AND DUTIES OF BOARD. (a) A pilot board

shall:

(1) examine and determine the qualifications of each applicant

for branch or deputy pilot;

(2) recommend meritorious applicants to the governor, if new

appointments are proper;

(3) examine any cause of alleged or suspected misconduct or

inefficiency in a branch or deputy pilot;

(4) keep a record of its proceedings;

(5) hear and determine all disputes that arise regarding pilots

and pilotage;

(6) award to pilots compensation for injurious loss of time

incurred in waiting on vessels or by being carried to sea on a

vessel by default of the master or owner when the pilot might

have been landed;

(7) award to pilots extra compensation for extra services to

vessels in distress; and

(8) superintend and generally attend to all matters related to

pilots and pilotage.

(b) A pilot board, after a hearing, may suspend a pilot for

sufficient cause.

(c) A pilot board may examine and determine the qualifications

of a branch or deputy pilot already appointed when the board is

organized.

(d) A pilot board may restrict all deputy pilots from piloting

over the bar vessels that have over a specified draught of water.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 63.004. PILOTAGE RATES AND RULES. A pilot board may adopt:

(1) pilotage rates;

(2) rules regarding the stations and times that pilots are

required to be on duty and provisions for leave of absence;

(3) rules regarding the class, condition, number, and use of

pilot boats; and

(4) other minor rules necessary for the government of pilots or

for board proceedings.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 63.005. APPEAL OF BOARD DECISION. An appeal from any

decision of a board may be taken to a court.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. PROVISIONAL PILOT COMMITTEES

Sec. 63.021. GOVERNOR AUTHORIZES APPOINTMENT. (a) For a port

having a population and circumstances that do not warrant the

appointment of a pilot board in this chapter the governor may

authorize the county judge of the county to appoint a provisional

pilot committee of not less than three and not more than five

persons of good character and maritime experience.

(b) In accordance with this chapter, the committee may:

(1) adopt rates of pilotage and rules for governing pilots;

(2) examine the qualifications of pilots and pilot applicants;

and

(3) investigate any case of a pilot charged with misconduct or

inefficiency and suspend that pilot if sufficient cause is found.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. BRANCH PILOTS AND DEPUTY PILOTS

Sec. 63.041. APPOINTMENT OF BRANCH PILOTS. (a) The governor

shall appoint at each port for which a pilot board or provisional

pilot committee is established the number of branch pilots

necessary from time to time.

(b) A branch pilot serves a term of four years.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 63.042. APPOINTMENT OF DEPUTY PILOTS. (a) Each branch

pilot may appoint two deputies, subject to examination and

approval by the board.

(b) A branch pilot is responsible for the actions of the pilot's

deputy pilots.

(c) A branch pilot who appoints a deputy pilot without the

approval of the board forfeits the pilot's appointment as a

branch pilot.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 63.043. OATH; BOND. (a) Each branch pilot shall give a

bond, payable to the governor, with two or more sufficient

sureties.

(b) The bond must:

(1) be in the amount of $5,000;

(2) be conditioned on the faithful performance of the pilot's

duties;

(3) be approved by the board for the port or, if there is not a

board for the port, by the county judge of the county in which

the port is located; and

(4) be sent to the governor.

(c) A pilot shall take and sign the official oath. The oath

shall be endorsed on the bond.

(d) Before the bond is sent to the governor, the bond and oath

shall be recorded in the office of the county clerk of the county

in which the port is located.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 63.044. RESIDENCE; PROBATIONARY TERM. (a) The board shall

specify a term that a person must reside in this state to qualify

the person to become a branch pilot for the ports or bays in the

board's jurisdiction. The term may not exceed two years.

(b) The board shall establish a term of probation that a person

must serve as a deputy pilot before the person may exercise the

functions of a branch pilot. The term may not exceed one year.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 63.045. MALFEASANCE; PENALTIES. (a) On proof that a

branch or deputy pilot took charge of a vessel while intoxicated,

the branch or deputy pilot shall:

(1) for the first offense, be suspended for one month; and

(2) for the second offense, be dismissed and rendered incapable

of serving as either a branch or deputy pilot.

(b) A branch or deputy pilot who wilfully or negligently causes

the wreck of a vessel shall be dismissed and disqualified from

again serving as either a branch or deputy pilot.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 63.046. SUSPENDED PILOT. A suspended pilot may not

exercise the duties of the pilot's office.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 63.047. REMOVAL OR REINSTATEMENT OF PILOT. The governor

may:

(1) remove a branch pilot; or

(2) reinstate a branch pilot who has been suspended by the

board.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 64. RATES OF PILOTAGE

TRANSPORTATION CODE

TITLE 4. NAVIGATION

SUBTITLE B. PILOTS

CHAPTER 64. RATES OF PILOTAGE

Sec. 64.001. DEFINITION. In this chapter, "consignee" includes:

(1) the master;

(2) the owner;

(3) the agent;

(4) the subagent; and

(5) a person who enters or clears a vessel of the collector of

customs.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 64.002. PILOTAGE RATE. The rate of pilotage that may be

adopted under Sections 63.004 and 63.021 on a class of vessel may

not, in a port of this state, exceed $6.50 for each foot of water

that the vessel draws when piloted. This section does not apply

to the rate of pilotage established under:

(1) Section 69.001 for:

(A) the public ports of Orange, Port Arthur, and Beaumont; and

(B) privately owned docks or terminals in Orange County or

Jefferson County;

(2) Chapter 62; or

(3) Chapters 66-68.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 64.003. PILOTAGE LIABILITY. (a) A vessel that declines

pilot services offered outside the bar and enters the port

without the aid of a pilot is liable to the first pilot whose

services the vessel declined for half pilotage.

(b) A vessel that, after being brought into port by a pilot,

leaves port without employing a pilot is liable to the pilot who

brought the vessel into port for the payment of half pilotage.

(c) A vessel that declines pilot services offered outside the

bar, comes into port without the aid of a pilot, and leaves port

without employing a pilot is liable to the pilot who first

offered the pilot's services for the payment of half pilotage.

(d) A vessel that is not offered pilot services outside the bar

and both enters and leaves the port without a pilot is not liable

for the payment of half pilotage.

(e) At a port where vessels receive or discharge cargo at an

anchorage outside the bar, a vessel:

(1) is liable for the payment of pilotage to the anchorage at

the rate provided by Section 64.002; and

(2) is not liable for the payment of pilotage from the anchorage

to the open sea.

(f) A vessel bound from the open sea to an anchorage outside the

bar that, while under way, declines an offer of pilot services

and afterward receives or discharges cargo at the anchorage is

liable to the first pilot whose services the vessel declined for

the payment of half pilotage to the anchorage at the rate

provided by Section 64.002 but is not liable for pilotage from

the anchorage to the open sea.

(g) The consignee of a vessel is responsible for the pilotage of

the vessel. The liability of each consignee is joint and several.

(h) A pilot who takes charge of a vessel 20 miles outside the

bar and brings the vessel to the bar is entitled to one-fourth

pilotage for offshore service, in addition to what the pilot is

entitled to recover for bringing the vessel in. If the vessel

declines offshore service, the pilot is not entitled to

offshore-service compensation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 64.004. SUIT TO RECOVER PILOT FEES. A pilot who serves or

offers to serve a vessel may bring suit to recover pilot fees

from a consignee.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 64.005. EXEMPTIONS FROM PILOTAGE CHARGES. Except for

actual service provided, a vessel of 20 tons or less is exempt

from a charge for pilotage.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 64.006. UNAUTHORIZED PILOT; LIABILITY. (a) In addition to

any other applicable remedy provided by law, a person who has not

been appointed to be a branch or deputy pilot and who pilots a

vessel out of or into a port after a branch or deputy pilot who

is licensed to provide pilot services for the port offers to do

so is liable to pay $50 to the branch or deputy pilot.

(b) The branch or deputy pilot may bring suit to recover the

money.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 65. PILOTS FOR MATAGORDA AND LAVACA BAYS

TRANSPORTATION CODE

TITLE 4. NAVIGATION

SUBTITLE B. PILOTS

CHAPTER 65. PILOTS FOR MATAGORDA AND LAVACA BAYS

Sec. 65.001. PILOTS FOR MATAGORDA AND LAVACA BAYS. (a) The

governor shall appoint at least two and not more than four

competent pilots for Matagorda and Lavaca bays, from Pass Cavallo

to Indianola and Lavaca.

(b) The term of office, method of qualification, powers, and

privileges of a pilot appointed under this section are the same

as those of a branch pilot, to the extent applicable.

(c) The county judge of Calhoun County must approve the bond of

a pilot appointed under this section.

(d) Except to the extent that the rate of pilotage is set under

other applicable law, the rate of pilotage for the bays is $2.50

for each foot of water the vessel may draw when piloted.

(e) A vessel that may draw five feet or more is liable to pay

one-half the pilotage prescribed by Subsection (d) to a licensed

pilot for the bays whose services are tendered and declined.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 65.002. PROVISIONS FOR BRANCH PILOTS APPLICABLE. The

provisions of Chapter 62 relating to branch pilots at ports, to

the extent applicable, apply to pilots appointed under this

chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 65.003. LIABILITY OF PERSONS OTHER THAN LICENSED PILOTS OR

DEPUTIES FOR PILOTAGE. (a) A person who is not a licensed pilot

or deputy who pilots a vessel up or down the channel of Matagorda

or Lavaca Bay is liable to a pilot who is licensed or

commissioned for the bays for full pilotage for the vessel.

(b) A pilot may bring suit to recover pilotage under this

section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 66. HOUSTON PILOTS LICENSING AND REGULATORY ACT

TRANSPORTATION CODE

TITLE 4. NAVIGATION

SUBTITLE B. PILOTS

CHAPTER 66. HOUSTON PILOTS LICENSING AND REGULATORY ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 66.001. SHORT TITLE. This chapter may be cited as the

Houston Pilots Licensing and Regulatory Act.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.002. DEFINITIONS. In this chapter:

(1) "Board" means the board of pilot commissioners for Harris

County ports.

(2) "Consignee" means a person, including a master, owner,

agent, subagent, firm, or corporation or any combination of those

persons, who enters or clears a vessel at the office of the

collector of customs.

(3) "Harris County port" means a place in Harris County into

which a vessel enters or from which a vessel departs and the

waterway leading to that place from the Gulf of Mexico.

(4) "Pilot" means a person who is licensed as a branch pilot or

certified as a deputy branch pilot under this chapter.

(5) "Pilotage rate" means the remuneration a pilot may lawfully

charge a vessel for pilot services.

(6) "Pilot services" means acts of a pilot in conducting a

vessel through the navigable water in this state and the ports in

which the pilot is licensed or certified as a pilot.

(7) "Vessel" means an oceangoing, self-propelled vessel.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.003. APPLICABILITY OF CHAPTER. This chapter applies

only to a Harris County port.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. BOARD OF PILOT COMMISSIONERS

Sec. 66.011. BOARD. The board of pilot commissioners for the

ports of Harris County is composed of the port commissioners of

the Port of Houston Authority of Harris County, Texas.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.012. PROHIBITED INTEREST. A person may not be a member

of the board if the person, directly or indirectly, is engaged in

or has an interest in any pilot boat or in any other business

affected by or connected with the performance of the person's

duties as a pilot commissioner.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.013. OATH. Before beginning service as a board member,

each board member must take and sign, before a person authorized

to administer oaths, an oath to faithfully and impartially

discharge the duties of the office.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.014. TERM OF OFFICE. A board member serves a term of

office that coincides with the member's term as a port

commissioner.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.015. JURISDICTION. The board has exclusive jurisdiction

over the piloting of vessels in Harris County ports, including

intermediate stops and landing places for vessels on navigable

streams wholly or partially located in the board's jurisdiction.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.016. ADMINISTRATION; RULES. (a) The board shall

administer this chapter and may perform any act or function

necessary to carry out its powers and duties under this chapter.

(b) The board may adopt rules to carry out this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.017. DUTIES. The board shall:

(1) establish the number of pilots necessary to provide adequate

pilot services for each Harris County port;

(2) accept applications for pilot licenses and certificates and

determine whether each applicant meets the qualifications for a

pilot;

(3) submit to the governor lists of applicants the board finds

to be qualified for appointment as pilots;

(4) establish pilotage rates;

(5) approve the locations for pilot stations;

(6) establish times during which pilot services will be

available;

(7) hear and determine complaints relating to the conduct of

pilots;

(8) recommend to the governor each pilot whose license or

certificate should not be renewed or should be revoked;

(9) adopt rules and issue orders to pilots or vessels when

necessary to secure efficient pilot services;

(10) institute investigations or hearings or both to consider

casualties, accidents, or other actions that violate this

chapter; and

(11) provide penalties to be imposed on a person who is not a

pilot for a Harris County port who pilots a vessel into or out of

the port if a pilot offered those services to the vessel.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.018. UNFAIR DISCRIMINATION PROHIBITED. (a) In all its

duties, including rulemaking, the board may not sanction

discriminatory practices or discriminate against a pilot or pilot

applicant because of race, religion, sex, ethnic origin, or

national origin.

(b) A person seeking a remedy for a violation of this section

must bring suit in a district court in Harris County.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.019. OPEN MEETINGS LAW. Chapter 551, Government Code,

applies to actions and proceedings under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.020. RULE OR RATE CHANGE. (a) The board shall give at

least 10 days' notice as provided by this section before the

board adopts a rule or changes a pilotage rate.

(b) The board shall post the notice and a copy of the proposed

rule or change at the board office for public inspection.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.021. CONTESTED CASE NOTICE. The board shall post in the

board office for public inspection a notice that includes the

same information as the notice given to the parties in each

contested case.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.022. JUDICIAL REVIEW. Proceedings for judicial review

of a board decision shall be brought in a district court in

Harris County.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. PILOT LICENSES AND CERTIFICATES

Sec. 66.031. LICENSE OR CERTIFICATE REQUIRED. A person may not

provide pilot services unless the person has a license or

certificate issued under this chapter for the Harris County ports

in which the pilot services are to be provided.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.032. EXEMPTIONS. The requirement to use a pilot does

not apply to:

(1) a vessel sailing under enrollment, or licensed or engaged in

the coasting trade between Texas ports or between any Texas port

and any other port of the United States; or

(2) a vessel exempt under federal law from payment of state

pilotage rates.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.033. QUALIFICATIONS FOR LICENSE. To be eligible for a

license as a branch pilot, a person must:

(1) be at least 25 years of age and less than 68 years of age;

(2) be a United States citizen;

(3) as of the date the license is issued, have resided

continuously in this state for at least one year;

(4) be licensed under federal law to act as a pilot on vessels

that navigate water on which the applicant will furnish pilot

services;

(5) have at least three years' service as a deputy branch pilot

or equivalent service piloting vessels of at least 5,000 gross

tons within the board's jurisdiction;

(6) have commanded or controlled the navigation of vessels such

as the person would pilot;

(7) have extensive experience in the docking and undocking of

vessels;

(8) be in good mental and physical health;

(9) have good moral character; and

(10) possess the requisite skill as a navigator and pilot to

perform competently and safely the duties of a branch pilot.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 359, Sec. 1, eff. Sept. 1,

1997.

Sec. 66.034. QUALIFICATIONS FOR CERTIFICATE. To be eligible for

a certificate as a deputy branch pilot, a person must:

(1) be at least 25 years of age;

(2) be a United States citizen;

(3) hold a license under federal law to act as a pilot on

vessels that navigate water on which the applicant will furnish

pilot services;

(4) be in good mental and physical health;

(5) have good moral character; and

(6) possess the requisite skill to perform competently and

safely the duties of a deputy branch pilot.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.035. APPLICATION FOR LICENSE OR CERTIFICATE. To apply

for a branch pilot's license or a deputy branch pilot's

certificate, a person must give to the board a written

application in the form and manner required by board rule.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.036. CONSIDERATION OF APPLICATION. (a) The board shall

carefully consider each application and shall conduct any

investigation it considers necessary to determine whether an

applicant is qualified for a license or certificate.

(b) As part of its consideration of applications for licenses

and certificates, the board may develop and administer

examinations to determine an applicant's knowledge of piloting,

management of vessels, and the water in the board's jurisdiction.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.037. BRANCH PILOT APPOINTMENT BY GOVERNOR. (a) On

filing of the bond and oath required by Section 66.039, the board

shall certify to the governor that a person licensed as a branch

pilot has qualified.

(b) On receipt of the board's certification, the governor shall

issue to the person, in the name of the state and under the state

seal, a commission to serve as a branch pilot to and from Harris

County ports.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.038. DEPUTY BRANCH PILOT APPOINTMENT BY BRANCH PILOT.

(a) Each branch pilot may appoint, subject to examination and

approval by the board, two deputy branch pilots for whose acts

the branch pilot is responsible.

(b) A branch pilot may appoint an additional deputy branch pilot

if the board considers the appointment advisable.

(c) A branch pilot who appoints a deputy branch pilot without

the approval of the board forfeits the pilot's appointment as a

branch pilot.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.039. OATH; BOND. (a) A person appointed as a pilot

must take the official oath before entering service as a pilot.

The oath shall be endorsed on the bond required by Subsection

(b).

(b) Each pilot must execute a $25,000 bond payable to the

governor and conditioned on compliance with the laws, rules, and

orders relating to pilots and on the faithful performance of the

pilot's duties.

(c) Each bond must be approved by the board.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.040. TERMS OF LICENSES AND CERTIFICATES. (a) A branch

pilot's license expires on the fourth anniversary of the date it

is issued or renewed, provided that no pilot may furnish pilot

services under authority of a license after the pilot's 68th

birthday.

(b) A deputy branch pilot's certificate expires on the third

anniversary of the date it is issued and may not be renewed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 359, Sec. 1, eff. Sept. 1,

1997.

Sec. 66.041. BRANCH PILOT'S LICENSE RENEWAL. (a) The governor

shall renew a branch pilot's expiring license if the board

recommends renewal.

(b) If a pilot applies in writing and qualifies, the board shall

recommend renewal unless the board determines there is probable

cause not to renew the license.

(c) Probable cause not to renew a license exists if the board

finds that the license holder:

(1) does not possess a qualification required by this chapter

for pilots; or

(2) has a disability that will affect the license holder's

ability to serve as a pilot.

(d) If the board determines that it has probable cause not to

renew a license, the board shall notify the license holder of

that determination not later than the 60th day before the date

the license expires. On request, the board shall provide a

hearing after proper notice to consider whether the board has

cause not to recommend renewal of the license.

(e) If the board finds at the conclusion of the hearing that the

board lacks probable cause for nonrenewal of the license, the

board shall recommend that the governor renew the license.

(f) The board shall issue a written order recommending that the

governor not renew a license and the governor may not renew the

license if:

(1) the pilot does not contest the board's decision not to renew

the license; or

(2) the board after a hearing finds that it has probable cause

not to renew the license.

(g) The denial of renewal of a pilot's license does not prohibit

the pilot from applying for a new license and being reappointed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.042. DEPUTY BRANCH PILOT. A person who has been issued

a deputy branch pilot's certificate may not be issued a deputy

branch pilot's certificate before the fifth anniversary of the

date the person was previously issued a deputy branch pilot's

certificate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.043. SUSPENSION OR REVOCATION OF BRANCH PILOT'S LICENSE.

(a) On complaint or on its own motion, and after notice and

hearing, the board may suspend a branch pilot's license for not

more than six months or recommend that the governor revoke a

branch pilot's license if the board finds that the pilot has:

(1) failed to demonstrate and maintain the qualifications for a

license required by this chapter;

(2) used narcotics or other types of drugs, chemicals, or

controlled substances as defined by law that impair the pilot's

ability to perform the pilot's duties skillfully and efficiently;

(3) used alcohol to an extent that impairs the pilot's ability

to perform the pilot's duties skillfully and efficiently;

(4) violated a provision of this chapter or rules adopted by the

board under this chapter;

(5) made a material misstatement in the application for a

license;

(6) obtained or attempted to obtain a license under this chapter

by fraud or misrepresentation;

(7) intentionally failed to comply with an order of the board;

(8) charged a pilotage rate other than that approved by the

board;

(9) intentionally refused to pilot or neglected to board

promptly a vessel when requested to do so by the master or person

responsible for navigation of the vessel except when, in the

judgment of the pilot, movement of the vessel constitutes a

hazard to life or property or when pilotage charges that are due

and owing are unpaid by the person ordering the pilot services;

(10) intentionally caused damage to a vessel;

(11) been absent from duty in violation of board rules and

without authorization;

(12) aided or abetted another pilot in failing to perform the

other pilot's duties; or

(13) been guilty of carelessness, neglect of duty, intentional

unavailability for performance of duties, refusal to perform

duties, misconduct, or incompetence while on duty.

(b) If the federal pilot's license of a pilot licensed under

this chapter is suspended or revoked, the board, on a finding

that it has good cause, shall suspend the license for the same

period or revoke the license under this chapter.

(c) On determining that a license should be suspended or

revoked, the board shall adopt a written order that states its

findings and:

(1) suspends the license for a stated period; or

(2) recommends to the governor revocation of the license.

(d) The governor, on receipt of a board order recommending

revocation of a license, shall revoke the license.

(e) A suspension of a license takes effect on adoption of the

board's order. A revocation of a branch pilot's license takes

effect on issuance of the governor's decision.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.044. SUSPENSION OR REVOCATION OF DEPUTY BRANCH PILOT'S

CERTIFICATE. A deputy branch pilot's certificate may be

suspended or revoked by the board in the same manner and for the

same reasons as provided for the revocation or suspension of a

branch pilot's license by Section 66.043.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.045. LIABILITY TO PILOT. (a) A person who is not a

pilot and who, in violation of this chapter, pilots a vessel and

the consignee of the vessel are liable to a pilot, on written

demand, for the amount of the applicable pilotage rate.

(b) In an action to recover compensation under Subsection (a),

the court may include in a judgment in favor of a pilot an award

of court costs and reasonable attorney's fees.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. PILOTAGE RATES

Sec. 66.061. PILOTAGE RATE CHANGE. The board may not change

pilotage rates before the first anniversary of the preceding rate

change.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.062. PILOTAGE RATE CHANGE APPLICATION. (a) An

application for a change in pilotage rates may be submitted to

the board by:

(1) a pilot;

(2) an association of pilots;

(3) a consignee liable under Section 66.070 to pay pilotage

rates; or

(4) an association of consignees.

(b) The application must be written and must state specifically

the changes requested.

(c) The board shall set a hearing date within two weeks of

receipt of an application. The board shall hold the hearing not

earlier than the 20th day and not later than the 40th day after

the date the board sets the hearing date.

(d) An applicant shall give notice of the application and the

hearing date, by certified mail to the last known address, to:

(1) all pilots licensed or certified in the port;

(2) all known pilots' associations; and

(3) all steamship agencies and associations in the port.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.063. PILOT FINANCIAL REPORT. (a) Not later than the

10th day before the date set for a pilotage rate hearing, the

pilots who are licensed or certified to serve the port for which

the rates are being considered shall submit in writing to the

board and to any party designated by the board complete accounts

of:

(1) all amounts received from performing pilot services,

organized by categories or classifications of rates, if rates are

set in that manner;

(2) all earnings from capital assets devoted to providing pilot

services;

(3) all expenses incurred in connection with activities for

which amounts described by Subdivisions (1) and (2) were received

and earned; and

(4) estimates of receipts and expenses anticipated to result

from the requested changes in pilotage rates.

(b) The pilots shall provide the information for:

(1) the calendar or fiscal year preceding the date of the

pilotage rate change application; and

(2) the subsequent period to within 60 days of the date of the

application.

(c) The board may require an independent audit of financial

information submitted under Subsection (a) by an accountant

selected by the board. The board, as it considers fair and just,

shall assess the costs of the audit against one or more of the

applicants and objecting parties.

(d) The board may require relevant additional information it

considers necessary to determine a proper pilotage rate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.064. FACTORS FOR BOARD CONSIDERATION. In establishing

pilotage rates, the board shall consider factors relevant to

determining reasonable and just pilotage rates, including:

(1) characteristics of vessels to be piloted;

(2) the average number of hours spent by a pilot performing:

(A) pilot services on board vessels; and

(B) all pilot services;

(3) costs to pilots to provide the required pilot services;

(4) the public interest in maintaining safe, efficient, and

reliable pilot services;

(5) the average wages of masters of United States flag vessels

that navigate in the board's jurisdiction and for which the

pilotage rate is to be established;

(6) economic factors affecting the shipping industry in the area

in which the port is located; and

(7) an adequate and reasonable compensation for the pilots and a

fair return on the equipment and vessels that the pilots employ

in connection with their duties.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.065. RATE DECISION. Not later than the 10th day after

the date of the completion of a hearing on an application for a

change in pilotage rates, the board shall issue a written

decision that:

(1) grants or denies the application in whole or in part;

(2) states the reasons for the decision; and

(3) states each new pilotage rate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.066. COSTS. The board, in a final order under this

subchapter, may charge all or part of the costs of processing an

application to the parties in the proceedings.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.067. APPEAL OF BOARD DECISION. Any party aggrieved by a

board decision on pilotage rates, after exhausting all

administrative remedies, may appeal the order to a court.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.068. EMERGENCY PILOTAGE RATES. (a) The board may

establish emergency pilotage rates for the period of an

emergency, not to exceed 30 days, if the board finds that:

(1) a natural or man-made disaster has created a substantial

hazard to piloting vessels into and out of a port; and

(2) the existence of the hazard overrides the necessity to

comply with normal pilotage rate-setting procedures.

(b) In adopting emergency pilotage rates, the board is not

required to comply with the procedures in this chapter or in its

rules relating to adoption of pilotage rates.

(c) Emergency pilotage rates may not be appealed.

(d) The board shall adopt rules to carry out this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.069. PILOT SERVICES REQUIRED. The consignee of a vessel

under the consignee's control shall obtain pilot services for the

vessel and shall pay the pilot who pilots the vessel into and out

of the port area compensation according to the pilotage rates

filed by the board.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.070. PILOTAGE RATE LIABILITY. (a) A consignee who

declines the services of a pilot offered outside the bar and

enters the port without the aid of a pilot is liable for the

payment of pilotage to the first pilot whose services were

declined.

(b) A consignee is liable for the payment of pilotage to the

pilot who brings a vessel in if the vessel goes out without

employing a pilot.

(c) A consignee is liable for the payment of pilotage for a

vessel that goes out without the aid of a pilot and that came in

without the aid of a pilot to the pilot who first offered

services before the vessel came in.

(d) A consignee is not liable for the payment of pilotage for a

vessel going out without a pilot if the vessel came in without

the aid of a pilot or came in without the offer of a pilot

outside.

(e) Subsections (a)-(d) do not apply to a consignee exempt under

this chapter from payment of pilotage rates.

(f) A pilot who charges a rate for pilot services different from

the pilotage rates established under this chapter for the port in

which the pilot serves is liable to each person who was charged

the different rate for double the amount of pilotage.

(g) A court may include in a judgment in favor of a person who

files suit to collect an amount owed under this chapter an award

to cover court costs and reasonable attorney's fees.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.071. RECOVERY OF COMPENSATION. A pilot who offers pilot

services to a vessel required under this chapter to obtain pilot

services and whose services are refused is entitled to recover

from the consignee the pilotage rate for the services.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER E. PILOT LIABILITY

Sec. 66.081. PURPOSE. The purpose of this subchapter is to:

(1) in the public interest, stimulate and preserve maritime

commerce on the pilotage grounds of this state by limiting and

regulating the liability of pilots; and

(2) maintain pilotage fees at reasonable amounts.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.082. PILOT LIABILITY. A pilot is not liable directly or

as a member of an organization of pilots for any claim that:

(1) arises from an act or omission of another pilot or

organization of pilots; and

(2) relates directly or indirectly to pilot services.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 66.083. PILOT LIABILITY LIMITED. (a) A pilot providing

pilot services is not liable for more than $1,000 for damage or

loss caused by the pilot's error, omission, fault, or neglect in

the performance of the pilot services, except as provided by

Subsection (b).

(b) Subsection (a) does not apply to:

(1) damage or loss that arises because of the wilful misconduct

or gross negligence of the pilot;

(2) liability for exemplary damages for gross negligence of the

pilot and for which no other person is jointly or severally

liable; or

(3) an act or omission relating to the ownership and operation

of a pilot boat unless the pilot boat is directly involved in

pilot services other than the transportation of pilots.

(c) This section does not exempt a vessel or its owner or

operator from liability for damage or loss caused by the vessel

to a person or property on the grounds that:

(1) the vessel was piloted by a pilot; or

(2) the damage or loss was caused by the error, omission, fault,

or neglect of a pilot.

(d) In an action brought against a pilot for an act or omission

for which liability is limited as provided by this section and in

which other claims are made or anticipated with respect to the

same act or omission, the court shall dismiss the proceedings as

to the pilot to the extent the pleadings allege pilot liability

that exceeds $1,000.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 67. GALVESTON COUNTY PILOTS LICENSING AND REGULATORY ACT

TRANSPORTATION CODE

TITLE 4. NAVIGATION

SUBTITLE B. PILOTS

CHAPTER 67. GALVESTON COUNTY PILOTS LICENSING AND REGULATORY ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 67.001. SHORT TITLE. This chapter may be cited as the

Galveston County Pilots Licensing and Regulatory Act.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.002. DEFINITIONS. In this chapter:

(1) "Board" means the board of pilot commissioners for Galveston

County ports.

(2) "Consignee" means a person, including a master, owner,

agent, subagent, firm, or corporation or any combination of those

persons, who enters or clears a vessel at the office of the

collector of customs.

(3) "Galveston County port" means a place in Galveston County

into which a vessel enters or from which a vessel departs and the

waterway leading to that place from the Gulf of Mexico.

(4) "Pilot" means a person who is licensed as a branch pilot or

certified as a deputy branch pilot under this chapter.

(5) "Pilotage rate" means the remuneration a pilot may lawfully

charge a vessel for pilot services.

(6) "Pilot services" means acts of a pilot in conducting a

vessel through the navigable water in this state and the ports in

which the pilot is licensed or certified as a pilot.

(7) "Vessel" means an oceangoing vessel.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.003. APPLICABILITY OF CHAPTER. (a) This chapter

applies only to a Galveston County port.

(b) This chapter does not affect the existing laws for ports in

other counties, and those laws do not apply to ports located in

Galveston County.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. BOARD OF PILOT COMMISSIONERS

Sec. 67.011. BOARD. The board of pilot commissioners for the

ports of Galveston County is composed of five commissioners from

Galveston County appointed by the governor with the advice and

consent of the senate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.012. PROHIBITED INTEREST. A person may not be a member

of the board if the person has a conflict of interest or a direct

or indirect interest in any business affected by or connected

with the performance of the person's duties as a pilot

commissioner.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.013. OATH. Before beginning service as a board member,

each board member must take and sign before a person authorized

to administer oaths an oath to faithfully and impartially

discharge the duties of the office.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.014. TERM OF OFFICE. (a) Board members serve staggered

four-year terms of office.

(b) A member holds office until the member's successor is

appointed and qualified.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.015. JURISDICTION. The board has exclusive jurisdiction

over the piloting of vessels in Galveston County, including

intermediate stops and landing places for vessels on navigable

streams wholly or partially located in the board's jurisdiction.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.016. ADMINISTRATION; RULES. (a) The board shall

administer this chapter and may perform any act or function

necessary to carry out its powers and duties under this chapter.

(b) The board may adopt rules to carry out this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.017. DUTIES. The board shall:

(1) recommend to the governor the number of pilots necessary to

provide adequate pilot services for each Galveston County port;

(2) accept applications for pilot licenses and certificates and

determine whether each applicant meets the qualifications for a

pilot;

(3) provide names of all qualified applicants for certificates

to each pilot association office of Galveston County;

(4) submit to the governor the names of persons who have

qualified under this chapter to be appointed as branch pilots;

(5) establish pilotage rates;

(6) approve any changes of the locations for pilot stations;

(7) establish times during which pilot services will be

available;

(8) hear and determine complaints relating to the conduct of

pilots;

(9) make recommendations to the governor concerning any pilot

whose license or certificate should not be renewed or should be

revoked;

(10) adopt rules and issue orders to pilots and vessels when

necessary to secure efficient pilot services;

(11) institute investigations or hearings or both to consider

casualties, accidents, or other actions that violate this

chapter;

(12) provide penalties to be imposed on a person who is not a

pilot for a Galveston County port and who pilots a vessel into or

out of the port; and

(13) approve a training program for deputy branch pilots.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.018. PILOT REVIEW BOARD. The board shall establish a

pilot review board, consisting of two branch pilots and three

members of the marine industry who reside in Galveston County, to

hear and review complaints against pilots and to make

recommendations to the board concerning the complaints.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.019. UNFAIR DISCRIMINATION PROHIBITED. (a) In all its

duties, including rulemaking, the board may not sanction

discriminatory practices or discriminate against a pilot or pilot

applicant because of race, religion, sex, ethnic origin, or

national origin.

(b) A person seeking a remedy for a violation of this section

must bring suit in a district court in Galveston County.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.020. OPEN MEETINGS LAW. Chapter 551, Government Code,

applies to actions and proceedings under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.021. RULE OR RATE CHANGE. (a) The board shall give at

least 10 days' notice as provided by this section before the

board adopts a rule or changes a pilotage rate.

(b) The board shall mail the notice and a copy of the proposed

rule or change by registered mail to:

(1) each pilot association office for Galveston County; and

(2) all known consignees and all known associations of

consignees operating in Galveston County.

(c) The board shall post a copy of the proposed rule or change

at the county courthouse for public inspection.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.022. JUDICIAL REVIEW. Proceedings for judicial review

of a board decision shall be brought in a district court in

Galveston County.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. PILOT LICENSES AND CERTIFICATES

Sec. 67.031. LICENSE OR CERTIFICATE REQUIRED. A person may not

provide pilot services unless the person has a license or

certificate issued under this chapter for the Galveston County

ports in which the pilot services are to be provided.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.032. EXEMPTION. The requirement to use a pilot does not

apply to a vessel exempt under federal law from payment of state

pilotage rates.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.033. QUALIFICATIONS FOR LICENSE. To be eligible for a

license as a branch pilot, a person must:

(1) be at least 25 years of age;

(2) be a United States citizen;

(3) as of the date the license is issued, have resided

continuously in this state for at least two years;

(4) have at least two years' service as a deputy branch pilot

and successfully complete the board-approved training program;

(5) have controlled the navigation of vessels such as the person

would pilot;

(6) have extensive experience in the docking and undocking of

vessels;

(7) be in good mental and physical health;

(8) have good moral character; and

(9) possess the requisite skill as a navigator and pilot to

perform competently and safely the duties of a branch pilot.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.034. QUALIFICATIONS FOR CERTIFICATE. To be eligible for

a certificate as a deputy branch pilot, a person must:

(1) be at least 25 years of age;

(2) be a United States citizen;

(3) be appointed by a branch pilot;

(4) be in good mental and physical health;

(5) have good moral character; and

(6) possess the requisite skill as a navigator and pilot to

perform competently and safely the duties of a deputy branch

pilot.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.035. APPLICATION FOR LICENSE OR CERTIFICATE. To apply

for a branch pilot's license or a deputy branch pilot's

certificate, a person must give to the board a written

application in the form and manner required by board rule.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.036. CONSIDERATION OF APPLICATION. As part of its

consideration of applications for licenses and certificates, the

board may examine and decide on the qualifications of an

applicant for the position of branch pilot or deputy branch

pilot.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.037. BRANCH PILOT APPOINTMENT BY GOVERNOR. (a) On

filing of the bond and oath required by Section 67.039, the board

shall certify to the governor that a person licensed as a branch

pilot has qualified.

(b) On receipt of the board's certification, the governor shall

issue to the person, in the name of the state and under the state

seal, a commission to serve as a branch pilot to and from

Galveston County ports.

(c) The governor shall appoint the number of branch pilots

necessary to provide adequate pilot services for each Galveston

County port.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.038. DEPUTY BRANCH PILOT APPOINTMENT BY BRANCH PILOT.

(a) Each branch pilot, subject to examination and approval of

the board, may appoint two deputy branch pilots.

(b) A branch pilot may appoint an additional deputy branch pilot

if the board considers the appointment advisable.

(c) A branch pilot who appoints a deputy branch pilot without

the approval of the board forfeits the pilot's appointment as a

branch pilot.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.039. OATH; BOND. (a) A person appointed as a pilot

must take the official oath before entering service as a pilot.

The oath shall be endorsed on the bond required by Subsection

(b).

(b) Each pilot must execute a $25,000 bond payable to the

governor and conditioned on compliance with the laws, rules, and

orders relating to pilots and on the faithful performance of the

pilot's duties.

(c) Each bond must be approved by the board.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.040. TERMS OF LICENSES AND CERTIFICATES. (a) A branch

pilot's license expires on the fourth anniversary of the date it

is issued or renewed.

(b) A deputy branch pilot's certificate expires on the second

anniversary of the date it is issued and may not be renewed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.041. BRANCH PILOT'S LICENSE RENEWAL. (a) The governor

shall renew a branch pilot's expiring license if the board

recommends renewal.

(b) If a pilot applies in writing and qualifies, the board shall

recommend renewal unless the board determines there is probable

cause not to renew the license.

(c) Probable cause not to renew a license exists if the board

finds that the license holder:

(1) does not possess a qualification required by this chapter

for pilots; or

(2) has a disability that will affect the license holder's

ability to serve as a pilot.

(d) If the board determines that it has probable cause not to

renew a license, the board shall notify the license holder not

later than the 60th day before the date the license expires. On

request, the board shall provide a hearing after proper notice to

consider whether the board has cause not to recommend renewal of

the license.

(e) If the board finds at the conclusion of the hearing that the

board lacks probable cause for nonrenewal of the license, the

board shall recommend that the governor renew the license.

(f) The board shall issue a written order recommending that the

governor not renew a license and the governor may not renew the

license if:

(1) the pilot does not contest the board's decision not to renew

the license; or

(2) the board after a hearing finds that it has probable cause

not to renew the license.

(g) The denial of renewal of a pilot's license does not prohibit

the pilot from applying for a new license and being reappointed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.042. DEPUTY BRANCH PILOT. A person who has been issued

a deputy branch pilot's certificate may not be issued a deputy

branch pilot's certificate before the fifth anniversary of the

date the person was previously issued a deputy branch pilot's

certificate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.043. SUSPENSION OR REVOCATION OF BRANCH PILOT'S LICENSE.

(a) On complaint or on its own motion, and after notice and

hearing, the board may suspend a branch pilot's license for not

more than six months or recommend that the governor revoke a

branch pilot's license if the board finds that the pilot has:

(1) failed to demonstrate and maintain the qualifications for a

license required by this chapter;

(2) used narcotics or other types of drugs, chemicals, or

controlled substances as defined by law that impair the pilot's

ability to perform the pilot's duties skillfully and efficiently;

(3) used alcohol to an extent that impairs the pilot's ability

to perform the pilot's duties skillfully and efficiently;

(4) violated a provision of this chapter or rules adopted by the

board under this chapter that were material to the performance of

the pilot's duties at the time of the violation;

(5) made a material misstatement in the application for a

license;

(6) obtained or attempted to obtain a license under this chapter

by fraud or misrepresentation;

(7) charged a pilotage rate other than that approved by the

board;

(8) intentionally refused to pilot a vessel when requested to do

so by the master or person responsible for navigation of the

vessel except when, in the judgment of the pilot, movement of the

vessel would have constituted a hazard to life or property or

when pilotage charges that are due and owing are unpaid by the

person ordering the pilot services;

(9) been absent from duty in violation of board rules and

without authorization;

(10) aided or abetted another pilot in failing to perform the

other pilot's duties; or

(11) been guilty of carelessness, neglect of duty, intentional

unavailability for normal performance of duties, refusal to

perform duties, misconduct, or incompetence while on duty.

(b) On determining that a license should be suspended or

revoked, the board shall adopt a written order that states its

findings and:

(1) suspends the license for a stated period; or

(2) recommends to the governor revocation of the license.

(c) The governor, on receipt of a board order recommending

revocation of a license, shall revoke the license. If the board's

order is appealed, the governor may not revoke the license until

the order is upheld on appeal.

(d) A suspension of a license on the recommendation of a pilot

review board takes effect on adoption of the board's order. A

revocation of a branch pilot's license takes effect on issuance

of the governor's decision.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.044. SUSPENSION OR REVOCATION OF DEPUTY BRANCH PILOT'S

CERTIFICATE. A deputy branch pilot certificate may be suspended

or revoked by the board in the same manner and for the same

reasons as provided for the suspension or revocation of a branch

pilot's license by Section 67.043.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.045. LIABILITY TO PILOT. (a) A person who is not a

pilot and who, in violation of this chapter, pilots a vessel and

the consignee of the vessel are liable to a pilot, on written

demand, for the amount of the applicable pilotage rate.

(b) In an action to recover compensation under Subsection (a),

the court may include in a judgment in favor of a pilot an award

of court costs and reasonable attorney's fees.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. PILOTAGE RATES

Sec. 67.061. PILOTAGE RATE CHANGE. The board may not change

pilotage rates before the first anniversary of the preceding rate

change.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.062. PILOTAGE RATE CHANGE APPLICATION. (a) An

application for a change in a pilotage rate may be filed with

each commissioner of the board by:

(1) one or more pilots; or

(2) the owner, agent, or consignee of a vessel navigating to or

from a Galveston County port.

(b) The application must contain:

(1) a brief statement of the circumstances that warrant the

change; and

(2) a certification that the applicant has submitted copies of

the application to all known pilots, consignees, and associations

of consignees operating in Galveston County at the time of the

application.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.063. OBJECTION; HEARING. (a) If, not later than the

20th day after the date notice is sent, a commissioner receives a

written objection to the application from any person who appears

to have a legitimate interest in the application, the board shall

hold a hearing as provided by this section.

(b) The board shall hold the hearing not later than the 20th day

after the date the 20-day period provided by Subsection (a)

expires.

(c) The board shall give notice of the hearing to:

(1) each applicant;

(2) each person objecting to the application; and

(3) any other person the board determines is interested in the

proceedings.

(d) The hearing shall be open to the public and held at a

convenient public place in one of the ports that would be

affected by the change. Each party who demonstrates a legitimate

interest in the application is entitled to be heard, to present

evidence, and, to the extent the board considers practical, to

cross-examine testifying witnesses.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.064. BOARD ACTION ON APPLICATION. (a) If an objection

to an application for a rate change is not received by any

commissioner within the period provided by Section 67.063(a), the

board shall act on the application without further proceedings.

(b) If a hearing is held as provided by Section 67.063, the

board shall grant, deny, or modify the application after receipt

of the evidence offered by the parties and arguments and briefs

requested by the board.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.065. PILOT FINANCIAL REPORT. (a) Not later than the

10th day before the date set for a pilotage rate hearing, the

pilots who are licensed or certified to serve the port for which

the rates are being considered shall submit in writing to the

board and to any party designated by the board complete accounts

of:

(1) all amounts received from performing pilot services,

organized by categories or classifications of rates, if rates are

set in that manner;

(2) all earnings from capital assets devoted to providing pilot

services;

(3) all expenses incurred in connection with activities for

which amounts described by Subdivisions (1) and (2) were received

and earned; and

(4) estimates of receipts and expenses anticipated to result

from the requested changes in pilotage rates.

(b) The pilots shall provide the information for:

(1) the calendar or fiscal year preceding the date of the

pilotage rate change application; and

(2) the subsequent period to within 60 days of the date of the

application.

(c) The board may require relevant additional information it

considers necessary to determine a proper pilotage rate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.066. FACTORS FOR BOARD CONSIDERATION. In acting on a

pilotage rate change application, the board shall consider:

(1) characteristics of vessels to be piloted;

(2) the average number of hours spent by a pilot in performing

pilot services;

(3) costs to pilots to provide the required pilot services;

(4) the effect, including economic factors affecting the

shipping industry in the area, that the granting, refusal, or

modification of the application would have on Galveston County

ports and the persons residing in the board's jurisdiction;

(5) an adequate and reasonable compensation for the pilots and a

fair return on the equipment and vessels that the pilots employ

in connection with pilot duties; and

(6) the relationship between the pilotage rates in Galveston

County ports and the rates applicable in other ports of this

state and in competitive ports in other states.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.067. BOARD ACTION. (a) A board order granting,

denying, or modifying an application for a rate change must state

its effective date. The order is final, except as provided by

Subsection (b).

(b) Any party aggrieved by the board's order may, after

exhausting all administrative remedies, appeal the order to a

court.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.068. REPORTING AND STENOGRAPHIC COSTS. (a) The board

may assess the actual costs the board considers fair and just for

reporting and stenographic services necessarily incurred in

connection with a hearing against one or more of the applicants

and objecting parties.

(b) The board may require that an applicant or objecting party

deposit an amount against those costs as a condition of

presenting an application or objection.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.069. ORDER FILED. (a) The board shall file a copy of

its order with the county clerk.

(b) The board shall file the order not later than the 20th day

after:

(1) the closing date of a hearing held as provided by Section

67.063(b); or

(2) if the hearing is not held, the expiration of the period

provided by Section 67.063(a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.070. EMERGENCY PILOTAGE RATES. (a) The board may

establish emergency pilotage rates for the period of an

emergency, not to exceed 30 days, if the board finds that:

(1) a natural or man-made disaster has created a substantial

hazard to piloting vessels into and out of a port; and

(2) the existence of the hazard overrides the necessity to

comply with normal pilotage rate-setting procedures.

(b) In adopting emergency pilotage rates, the board is not

required to comply with the procedures in this chapter or in its

rules relating to adoption of pilotage rates.

(c) Emergency pilotage rates may not be appealed.

(d) The board shall adopt rules to carry out this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.071. PILOT SERVICES REQUIRED. The consignee of a vessel

under the consignee's control shall obtain pilot services for the

vessel and shall pay the pilot who pilots the vessel into and out

of the port area compensation according to the pilotage rates

filed by the board.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.072. PILOTAGE RATE LIABILITY. (a) A pilot who charges

a pilotage rate for pilot services different from the pilotage

rates established under this chapter for the port in which the

pilot serves is liable to each person who was charged the

different rate for double the amount of pilotage.

(b) A court may include in a judgment in favor of a person who

files suit to collect an amount owed under this chapter an award

to cover court costs and reasonable attorney's fees.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.073. RECOVERY OF COMPENSATION. A pilot who offers pilot

services to a vessel required under this chapter to obtain pilot

services and whose services are refused is entitled to recover

from the consignee the pilotage rate for the service.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER E. PILOT LIABILITY

Sec. 67.081. PURPOSE. The purpose of this subchapter is to:

(1) in the public interest, stimulate and preserve maritime

commerce on the pilotage grounds of this state by limiting and

regulating the liability of pilots; and

(2) maintain pilotage fees at reasonable amounts.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.082. PILOT LIABILITY. A pilot is not liable directly or

as a member of an organization of pilots for a claim that:

(1) arises from an act or omission of another pilot or

organization of pilots; and

(2) relates directly or indirectly to pilot services.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 67.083. PILOT LIABILITY LIMITED. (a) A pilot providing

pilot services is not liable for more than $1,000 for damage or

loss caused by the pilot's error, omission, fault, or neglect in

the performance of the pilot services, except as provided by

Subsection (b).

(b) Subsection (a) does not apply to:

(1) damage or loss that arises because of the wilful misconduct

or gross negligence of the pilot;

(2) liability for exemplary damages for gross negligence of the

pilot and for which no other person is jointly or severally

liable; or

(3) an act or omission relating to the ownership and operation

of a pilot boat unless the pilot boat is directly involved in

pilot services other than the transportation of pilots.

(c) This section does not exempt a vessel or its owner or

operator from liability for damage or loss caused by the vessel

to a person or property on the grounds that:

(1) the vessel was piloted by a pilot; or

(2) the damage or loss was caused by the error, omission, fault,

or neglect of a pilot.

(d) In an action brought against a pilot for an act or omission

for which liability is limited as provided by this section and in

which other claims are made or anticipated with respect to the

same act or omission, the court shall dismiss the proceedings as

to the pilot to the extent the pleadings allege pilot liability

that exceeds $1,000.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 68. BRAZORIA COUNTY PILOTS LICENSING AND REGULATORY ACT

TRANSPORTATION CODE

TITLE 4. NAVIGATION

SUBTITLE B. PILOTS

CHAPTER 68. BRAZORIA COUNTY PILOTS LICENSING AND REGULATORY ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 68.001. SHORT TITLE. This chapter may be cited as the

Brazoria County Pilots Licensing and Regulatory Act.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.002. DEFINITIONS. In this chapter:

(1) "Board" means the board of pilot commissioners for Brazoria

County ports.

(2) "Brazoria County port" means a place in Brazoria County into

which a vessel enters or from which a vessel departs and the

waterway leading to that place from the Gulf of Mexico.

(3) "Consignee" means a person, including a master, owner,

agent, subagent, firm, or corporation or any combination of those

persons, who enters or clears a vessel at the office of the

collector of customs.

(4) "Pilot" means a person who is licensed and commissioned as a

branch pilot or certified as a deputy branch pilot under this

chapter.

(5) "Pilotage rate" means the remuneration a pilot may lawfully

charge a vessel for the pilot's services.

(6) "Pilot services" means acts of a pilot in conducting a

vessel through the navigable water in this state and the ports in

which the pilot is licensed or certified as a pilot.

(7) "Vessel" means an oceangoing vessel.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.003. APPLICABILITY OF CHAPTER. (a) This chapter

applies only to a Brazoria County port.

(b) This chapter does not affect laws relating to a port in

another county and those laws do not apply to a Brazoria County

port.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.004. VENUE. A suit to enforce a claim, right, or cause

of action provided by this chapter shall be brought in Brazoria

County.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. BOARD OF PILOT COMMISSIONERS

Sec. 68.011. BOARD. The board of pilot commissioners for the

ports of Brazoria County is composed of the navigation and canal

commissioners of the Brazos River Harbor Navigation District of

Brazoria County.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.012. PROHIBITED INTEREST. A person may not be a member

of the board if the person, directly or indirectly, is engaged in

or has any interest in a pilot boat business, towing business, or

other business affected by or connected with the performance of

the person's duties as a pilot commissioner.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.013. OATH. Before beginning service as a board member,

each board member must take and sign, before a person authorized

to administer oaths, an oath to faithfully and impartially

discharge the duties of the office.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.014. TERM OF OFFICE. A board member serves a term of

office that coincides with the member's term as a navigation and

canal commissioner.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.015. JURISDICTION. The board has exclusive jurisdiction

over the piloting of vessels in Brazoria County ports, including

intermediate stops and landing places for vessels on navigable

streams wholly or partially located in the board's jurisdiction.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.016. ADMINISTRATION; RULES. (a) The board shall

administer this chapter and may perform any act or function

necessary to carry out its powers and duties under this chapter.

(b) The board may adopt rules to carry out this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.017. DUTIES. The board shall:

(1) recommend to the governor the number of pilots necessary to

provide adequate pilot services for each Brazoria County port;

(2) accept applications for pilot licenses and certificates and

determine whether each applicant meets the qualifications for a

pilot;

(3) provide the names of all qualified applicants for

certificates to the Brazos Pilots Association;

(4) submit to the governor the names of persons who have

qualified under this chapter to be commissioned as branch pilots;

(5) establish pilotage rates;

(6) approve the locations for pilot stations;

(7) establish times during which pilot services will be

available;

(8) hear and determine complaints relating to the conduct of

pilots;

(9) recommend to the governor each pilot whose license or

certificate should not be renewed or should be revoked;

(10) adopt rules and issue orders to pilots or vessels when

necessary to secure efficient pilot services;

(11) institute investigations or hearings or both to consider

casualties, accidents, or other actions that violate this

chapter;

(12) provide penalties to be imposed on a person who is not a

pilot for a Brazoria County port who pilots a vessel into or out

of the port; and

(13) approve a training program for deputy branch pilots.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.018. PILOT REVIEW BOARD. The board shall establish a

pilot review board, consisting of two branch pilots and three

members of the marine industry who reside in Brazoria County, to

hear and review complaints against pilots and to make

recommendations to the board concerning the complaints.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.019. UNFAIR DISCRIMINATION PROHIBITED. (a) In all its

duties, including rulemaking, the board may not sanction

discriminatory practices or discriminate against a pilot or

applicant because of race, religion, sex, ethnic origin, or

national origin.

(b) A person seeking a remedy for a violation of this section

must bring suit in a district court in Brazoria County.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.020. OPEN MEETINGS LAW. Chapter 551, Government Code,

applies to actions and proceedings under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.021. RULE OR RATE CHANGE. (a) The board shall give at

least 10 days' notice as provided by this section before the

board adopts a rule or changes a pilotage rate.

(b) The board shall mail the notice and a copy of the proposed

rule or change by registered mail to:

(1) each Brazos Pilots Association office; and

(2) all known consignees and all known associations of

consignees operating in Brazoria County.

(c) The board shall post a copy of the proposed rule or change

at the county courthouse for public inspection.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.022. JUDICIAL REVIEW. Proceedings for judicial review

of a board decision shall be brought in a district court in

Brazoria County.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. PILOT LICENSES AND CERTIFICATES

Sec. 68.031. LICENSE OR CERTIFICATE REQUIRED. A person may not

provide pilot services unless the person has a license or

certificate issued under this chapter for the Brazoria County

ports in which the pilot services are to be provided.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.032. EXEMPTION. The requirement to use a pilot does not

apply to a vessel exempt under federal law from payment of state

pilotage rates.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.033. QUALIFICATIONS FOR LICENSE. To be eligible for a

license as a branch pilot, a person must:

(1) be at least 25 years of age and less than 68 years of age;

(2) be a United States citizen;

(3) as of the date the license is issued, have resided

continuously in this state for at least two years;

(4) have at least two years' service as a deputy branch pilot

and have successfully completed the board-approved training

program;

(5) have controlled the navigation of vessels such as the person

would pilot;

(6) have extensive experience in the docking and undocking of

vessels;

(7) be licensed under federal law to act as a pilot on vessels

that navigate water on which the applicant will furnish pilot

services;

(8) be in good mental and physical health;

(9) have good moral character; and

(10) possess the requisite skill as a navigator and pilot to

perform competently and safely the duties of a branch pilot.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 359, Sec. 2, eff. Sept. 1,

1997.

Sec. 68.034. QUALIFICATIONS FOR CERTIFICATE. To be eligible for

a certificate as a deputy branch pilot, a person must:

(1) be at least 25 years of age;

(2) be a United States citizen;

(3) be appointed by a branch pilot;

(4) be in good mental and physical health;

(5) have good moral character; and

(6) possess the requisite skill to perform competently and

safely the duties of a deputy branch pilot.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.035. APPLICATION FOR LICENSE OR CERTIFICATE. (a) To

apply for a branch pilot's license or a deputy branch pilot's

certificate, a person must give the board a written application

in the form and manner required by board rule.

(b) The board may require an applicant to include with an

application:

(1) a certification by a medical doctor, dated not earlier than

the 15th day before the date of the application, stating that in

the doctor's opinion the applicant on the date of the

certification possesses the mental and physical health necessary

to perform competently and safely the duties of a branch pilot or

deputy branch pilot, as applicable; or

(2) a certification by a medical doctor, dated not earlier than

the 15th day before the date the application is filed, certifying

that the applicant's body on the date of the certification is

free of evidence of the presence of illegal drugs or chemicals.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.036. CONSIDERATION OF APPLICATION. (a) The board shall

carefully consider each application and shall conduct any

investigation it considers necessary to determine whether an

applicant is qualified for a license or certificate.

(b) As part of its consideration of applications for licenses

and certificates, the board may develop and administer

examinations to determine an applicant's knowledge of piloting,

management of vessels, and the water in the board's jurisdiction.

(c) The board may not disapprove an application for

certification as a deputy branch pilot made by a person who has a

written recommendation for the certification from a branch pilot

unless the board, after notice to the applicant, has provided the

applicant a hearing on the applicant's qualifications.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.037. BRANCH PILOT APPOINTMENT BY GOVERNOR. (a) On

filing of the bond and oath required by Section 68.039, the board

shall certify to the governor that a person licensed as a branch

pilot has qualified.

(b) On receipt of the board's certification, the governor shall

issue to the person, in the name of the state and under the state

seal, a commission to serve as a branch pilot to and from

Brazoria County ports.

(c) The governor shall appoint the number of branch pilots

necessary to provide adequate pilot services for each Brazoria

County port.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.038. DEPUTY BRANCH PILOT APPOINTMENT BY BRANCH PILOT.

(a) Each branch pilot may appoint, subject to examination and

approval by the board, two deputy branch pilots.

(b) A branch pilot may appoint an additional deputy branch pilot

if the board considers the appointment advisable.

(c) The board may not approve an appointment if the appointee is

related to the branch pilot within the second degree by affinity

or within the third degree by consanguinity, as determined under

Subchapter B, Chapter 573, Government Code, unless each member of

the Brazos Pilots Association recommends the appointment in

writing.

(d) A branch pilot who appoints a deputy branch pilot without

the approval of the board forfeits the pilot's appointment as a

branch pilot.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.039. OATH; BOND. (a) A person appointed as a pilot

must take the official oath before entering service as a pilot.

The oath shall be endorsed on the bond required by Subsection

(b).

(b) Each pilot must execute a $25,000 bond payable to the

governor and conditioned on compliance with the laws, rules, and

orders relating to pilots and on the faithful performance of the

pilot's duties.

(c) Each bond must be approved by the board.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.040. TERMS OF LICENSES AND CERTIFICATES. (a) A branch

pilot's license expires on the fourth anniversary of the date it

is issued or renewed, provided that no pilot may furnish pilot

services under authority of a license after the pilot's 68th

birthday.

(b) A deputy branch pilot's certificate expires on the second

anniversary of the date it is issued and may not be renewed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 359, Sec. 3, eff. Sept. 1,

1997.

Sec. 68.041. BRANCH PILOT'S LICENSE RENEWAL. (a) The governor

shall renew a branch pilot's expiring license if the board

recommends renewal.

(b) If a pilot applies in writing and qualifies, the board shall

recommend renewal unless the board determines there is probable

cause not to renew the license.

(c) Probable cause not to renew a license exists if the board

finds that the license holder:

(1) does not possess a qualification required by this chapter

for pilots; or

(2) has a disability that will affect the license holder's

ability to serve as a pilot.

(d) If the board determines that it has probable cause not to

renew a license, the board shall notify the license holder of

that determination not later than the 60th day before the date

the license expires. On request, the board shall provide a

hearing after proper notice to consider whether the board has

cause not to recommend renewal of the license.

(e) If the board finds at the conclusion of the hearing that the

board lacks probable cause for nonrenewal of the license, the

board shall recommend that the governor renew the license.

(f) The board shall issue a written order recommending that the

governor not renew a license and the governor may not renew the

license if:

(1) the pilot does not contest the board's decision not to renew

the license; or

(2) the board after a hearing finds that it has probable cause

not to renew the license.

(g) The denial of renewal of a pilot's license does not prohibit

the pilot from applying for a new license and being reappointed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.042. DEPUTY BRANCH PILOT. A person who has been issued

a deputy branch pilot's certificate may not be issued a deputy

branch pilot's certificate before the fifth anniversary of the

date the person was previously issued a deputy branch pilot's

certificate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.043. HEALTH AND DRUG CERTIFICATION. (a) The board may

require that certification under Section 68.035(b)(1) be executed

annually.

(b) The board randomly from time to time may require a branch

pilot or deputy branch pilot to provide the board with

certification by a medical doctor that on the date of the

certification the body of the pilot is free of evidence of the

presence of illegal drugs or chemicals.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.044. SUSPENSION OR REVOCATION OF BRANCH PILOT'S LICENSE.

(a) On complaint or on its own motion, and after notice and

hearing, the board may suspend a branch pilot's license for not

more than six months or recommend that the governor revoke a

branch pilot's license if the board finds that the pilot has:

(1) failed to demonstrate and maintain the qualifications for a

license required by this chapter;

(2) used narcotics or other types of drugs, chemicals, or

controlled substances as defined by law that impair the pilot's

ability to perform the pilot's duties skillfully and efficiently;

(3) used alcohol to an extent that impairs the pilot's ability

to perform the pilot's duties skillfully and efficiently;

(4) violated a provision of this chapter or rules adopted by the

board under this chapter that were material to the performance of

the pilot's duties at the time of the violation;

(5) made a material misstatement in the application for a

license;

(6) obtained or attempted to obtain a license under this chapter

by fraud or misrepresentation;

(7) charged a pilotage rate other than that approved by the

board;

(8) intentionally refused to pilot a vessel when requested to do

so by the master or person responsible for navigation of the

vessel except when, in the judgment of the pilot, movement of the

vessel constitutes a hazard to life or property or when pilotage

charges that are due and owing are unpaid by the person ordering

the pilot services;

(9) been absent from duty in violation of board rules and

without authorization;

(10) aided or abetted another pilot in failing to perform the

other pilot's duties; or

(11) been guilty of carelessness, neglect of duty, intentional

unavailability for normal performance of duties, refusal to

perform duties, misconduct, or incompetence while on duty.

(b) On determining that a license should be suspended or

revoked, the board shall adopt a written order that states its

findings and:

(1) suspends the license for a stated period; or

(2) recommends to the governor revocation of the license.

(c) The governor, on receipt of a board order recommending

revocation of a license, shall revoke the license. If the board's

order is appealed, the governor may not revoke the license until

the order is upheld on appeal.

(d) A suspension of a license on the recommendation of a pilot

review board takes effect on adoption of the board's order. A

revocation of a branch pilot's license takes effect on issuance

of the governor's decision.

(e) The board shall immediately give notice to the Brazos Pilots

Association, by certified mail, of a revocation or suspension

under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.045. SUSPENSION OR REVOCATION OF DEPUTY BRANCH PILOT'S

CERTIFICATE. A deputy branch pilot's certificate may be

suspended or revoked by the board in the same manner and for the

same reasons as provided for the suspension or revocation of a

branch pilot's license by Section 68.044.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.046. LIABILITY TO PILOT. (a) A person who is not a

pilot and who, in violation of this chapter, pilots a vessel and

the consignee of the vessel are liable to a pilot, on written

demand, for the amount of the applicable pilotage rate.

(b) In an action to recover compensation under Subsection (a),

the court may include in a judgment in favor of a pilot an award

of court costs and reasonable attorney's fees.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. PILOTAGE RATES

Sec. 68.061. PILOTAGE RATE CHANGE. The board may not change

pilotage rates before the first anniversary of the preceding rate

change.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.062. PILOTAGE RATES. Each branch pilot member of the

Brazos Pilots Association shall charge the pilotage rates set by

the board for pilot services.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.063. PILOTAGE RATE CHANGE APPLICATION. (a) An

application for a change in a pilotage rate may be filed with

each commissioner of the board by:

(1) one or more pilots; or

(2) an owner, agent, or consignee.

(b) The application must contain:

(1) a brief statement of the circumstances that warrant the

change; and

(2) a certification that the applicant has submitted copies of

the application to all known pilots, consignees, and associations

of consignees operating in Brazoria County at the time of the

application.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.064. OBJECTION; HEARING. (a) If, not later than the

20th day after the date notice of an application for a rate

change is sent, a commissioner receives a written objection to

the application from any person who appears to have a legitimate

interest in the application, the board shall hold a hearing as

provided by this section.

(b) The board shall hold the hearing not later than the 20th day

after the date the 20-day period provided by Subsection (a)

expires.

(c) The board shall give notice of the hearing to:

(1) each applicant;

(2) each person objecting to the application; and

(3) any other person the board determines is interested in the

proceedings.

(d) The hearing shall be open to the public and held at a

convenient public place in one of the ports that would be

affected by the change. Each party who demonstrates a legitimate

interest in the application is entitled to be heard, to present

evidence, and, to the extent the board considers practical, to

cross-examine testifying witnesses.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.065. BOARD ACTION ON APPLICATION. (a) If an objection

to an application for a rate change is not received by any

commissioner within the period provided by Section 68.064(a), the

board shall act on the application without further proceedings.

(b) If a hearing is held as provided by Section 68.064, the

board shall grant, deny, or modify the application after receipt

of the evidence offered by the parties and arguments and briefs

requested by the board.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.066. PILOT FINANCIAL REPORT. (a) Not later than the

10th day before the date set for a pilotage rate hearing, the

pilots who are licensed or certified to serve the port for which

the rates are being considered shall submit in writing to the

board and to any interested party designated by the board

complete accounts of:

(1) all amounts received from performing pilot services,

organized by categories or classifications of rates, if rates are

set in that manner;

(2) all earnings from capital assets devoted to providing pilot

services;

(3) all expenses incurred in connection with activities for

which amounts described by Subdivisions (1) and (2) were received

and earned; and

(4) estimates of receipts and expenses anticipated to result

from the requested changes in pilotage rates.

(b) The pilots shall provide the information for:

(1) the calendar or fiscal year preceding the date of the

pilotage rate change application; and

(2) the subsequent period to within 60 days of the date of the

application.

(c) The board may require relevant additional information it

considers necessary to determine a proper pilotage rate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.067. FACTORS FOR BOARD CONSIDERATION. In acting on a

pilotage rate change application, the board shall consider:

(1) characteristics of vessels to be piloted;

(2) costs to pilots to provide the required pilot services;

(3) the effect, including economic factors affecting the

shipping industry in the area, that the granting, refusal, or

modification of the application would have on Brazoria County

ports and the persons residing in the board's jurisdiction;

(4) an adequate and reasonable compensation for the pilots and a

fair return on the equipment and vessels that the pilots employ

in connection with pilot duties;

(5) the relationship between the pilotage rates in Brazoria

County ports and the rates applicable in other ports of this

state;

(6) the average number of hours spent by a pilot performing:

(A) pilot services on board vessels; and

(B) all pilot services; and

(7) the average wages of masters of United States flag vessels

that navigate in the board's jurisdiction and for which the

pilotage rate is to be established.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.068. BOARD ACTION. (a) A board order granting,

denying, or modifying an application for a rate change must state

its effective date. The order is final, except as provided by

Subsection (b).

(b) Any party aggrieved by the board's order may, after

exhausting all administrative remedies, appeal the order to a

court.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.069. REPORTING AND STENOGRAPHIC COSTS. (a) The board

may assess the actual costs the board considers fair and just for

reporting and stenographic services necessarily incurred in

connection with a hearing against one or more of the applicants

and objecting parties.

(b) The board may require that an applicant or objecting party

deposit an amount against those costs as a condition of

presenting an application or objection.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.070. ORDER FILED. (a) The board shall file a copy of

its order with the county clerk.

(b) The board shall file the order not later than the 20th day

after:

(1) the closing date of a hearing held as provided by Section

68.064(b); or

(2) if a hearing is not held, the expiration of the 20-day

period provided by Section 68.064(a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.071. EMERGENCY PILOTAGE RATES. (a) The board may

establish emergency pilotage rates for the period of an

emergency, not to exceed 30 days, if the board finds that:

(1) a natural or man-made disaster has created a substantial

hazard to piloting vessels into and out of a port; and

(2) the existence of the hazard overrides the necessity to

comply with normal pilotage rate-setting procedures.

(b) In adopting emergency pilotage rates, the board is not

required to comply with the procedures in this chapter or in its

rules relating to adoption of pilotage rates.

(c) Emergency pilotage rates may not be appealed.

(d) The board shall adopt rules to carry out this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.072. PILOT SERVICES REQUIRED. The consignee of a vessel

under the consignee's control shall obtain pilot services for the

vessel and shall pay the pilots who pilot the vessel into and out

of the port area compensation according to the pilotage rates

filed by the board.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.073. PILOTAGE RATE LIABILITY. (a) A pilot who charges

a rate for pilot services different from the pilotage rates

established under this chapter for the port in which the pilot

serves is liable to each person who was charged the different

rate for double the amount of pilotage.

(b) A court may include in a judgment in favor of a person who

files suit to collect an amount owed under this chapter an award

to cover court costs and reasonable attorney's fees.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.074. RECOVERY OF COMPENSATION. A pilot who offers pilot

services to a vessel required under this chapter to obtain pilot

services and whose services are refused is entitled to recover

from the consignee the pilotage rate for the service.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER E. PILOT LIABILITY

Sec. 68.081. PURPOSE. The purpose of this subchapter is to:

(1) in the public interest, stimulate and preserve maritime

commerce on the pilotage grounds of this state by limiting and

regulating the liability of pilots; and

(2) maintain pilotage fees at reasonable amounts.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.082. PILOT LIABILITY. A pilot is not liable directly or

as a member of an organization of pilots for a claim that:

(1) arises from an act or omission of another pilot or

organization of pilots; and

(2) relates directly or indirectly to pilot services.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.083. PILOT LIABILITY LIMITED. (a) A pilot providing

pilot services is not liable for more than $1,000 for damage or

loss caused by the pilot's error, omission, fault, or neglect in

the performance of the pilot services, except as provided by

Subsection (b).

(b) Subsection (a) does not apply to:

(1) damage or loss that arises because of the wilful misconduct

or gross negligence of the pilot;

(2) liability for exemplary damages for gross negligence of the

pilot and for which no other person is jointly or severally

liable; or

(3) an act or omission relating to the ownership and operation

of a pilot boat unless the pilot boat is directly involved in

pilot services other than the transportation of pilots.

(c) This section does not exempt a vessel or its owner or

operator from liability for damage or loss caused by the vessel

to a person or property on the grounds that:

(1) the vessel was piloted by a pilot; or

(2) the damage or loss was caused by the error, omission, fault,

or neglect of a pilot.

(d) In an action brought against a pilot for an act or omission

for which liability is limited as provided by this section and in

which other claims are made or anticipated with respect to the

same act or omission, the court shall dismiss the proceedings as

to the pilot to the extent the pleadings allege pilot liability

that exceeds $1,000.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER F. BRAZOS PILOTS ASSOCIATION

Sec. 68.091. PILOTS ASSOCIATION. The Brazos Pilots Association

is a nonprofit association whose membership shall include and be

limited to the licensed branch pilots for the Brazoria County

ports.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.092. ASSOCIATION PURPOSES. The purposes of the Brazos

Pilots Association are:

(1) the leasing, ownership, management, and operation of

equipment and facilities suitable for use by member pilots

individually and collectively in performing their individual and

collective duties as branch pilots, including pilot boats,

communication equipment, and pilot stations;

(2) administering the business of providing an efficient and

safe pilot service in accordance with bylaws adopted by a

majority vote of the members of the association;

(3) providing a pilots' retirement fund through membership

participation; and

(4) maintaining continuous liaison with the board through its

elected representatives.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.093. OFFICERS. (a) The membership of the Brazos Pilots

Association shall elect members to serve as officers. The

association's officers must include a president, vice president,

and secretary-treasurer.

(b) The officers are elected by secret ballot and by a majority

vote of those members casting ballots. Each member is entitled to

one vote for each officer.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.094. TERM OF OFFICE. Each association officer serves a

one-year term, beginning on January 1, and continues to serve

until a successor has been elected and qualified.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.095. PROPERTY. (a) The association may rent or own

property, acquire property by gift, purchase, or exchange, and

hold title to property that is appropriate for its use in

carrying out the purposes of the association under this chapter.

(b) The acquisition, sale, or disposal of permanent assets, as

distinguished from consumable assets, must be authorized by

resolution of the association. The resolution must be adopted in

open meeting by a two-thirds vote of the membership after notice

of the date, time, place, and purpose of the meeting.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.096. INDEPENDENT CONTRACTOR. Although each branch pilot

is a member of the association, a branch pilot acts as an

independent contractor in performing specific pilot services for

a vessel owner or consignee. A branch pilot is solely responsible

to each vessel owner or consignee for the manner in which the

pilot services are performed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.097. FEE COLLECTION. (a) The association is delegated

the authority to collect in its name on behalf of each branch

pilot fees earned by the pilot for pilot services.

(b) The association shall issue appropriate receipts for the

fees and make a full accounting for the fees in the manner

provided by association bylaws.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.098. OPERATING BUDGET. In December of each year, the

association shall adopt, by majority vote, a budget for its

operations for the next calendar year. The operating budget may

be amended at any regular or special meeting of the association.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.099. SERVICE FEES. Monthly, the association may retain

from fees collected on behalf of each branch pilot, as

consideration for services rendered, a pro rata share of 1/12th

of the association's necessary operating expenses according to

its budget.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.100. FEE DISTRIBUTION. Not later than the 25th day of

each month, the association shall distribute to each branch

pilot, as provided by association bylaws, a share of the fees

collected in the preceding calendar month after deducting:

(1) the pilot's share of expenses as provided by Section 68.099;

and

(2) an amount the pilot has authorized deducted and contributed

to the pilot's share of an employee welfare benefit plan or

employees' pension benefit plan established and maintained by the

association.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.101. ASSOCIATION SERVICES. The association shall

provide for the use and benefit of each branch pilot member:

(1) real property and buildings suitable for use as a pilot

station;

(2) appropriate communications facilities;

(3) pilot boats for transportation to and from vessels; and

(4) other equipment and facilities authorized by majority vote

of the members of the association.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.102. TRANSFER OF PROPERTY. The association may receive

from Brazos Pilot Service, Inc., a conveyance of all real and

personal property owned and held by that company if all

shareholders of the company consent in writing to the transfer.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.103. SHARE VALUATION. The value of all assets of the

association shall be determined by an appraisal made by one or

more qualified appraisers designated by the association

president. The value of each share is determined by dividing the

total value of all assets of the association by the number of

shares outstanding. The value of each share shall be used in a

transaction that involves:

(1) the purchase of a share by a newly commissioned branch

pilot;

(2) the sale of a share on retirement by a branch pilot; or

(3) the purchase of a share by the association from the legal

heirs of a deceased branch pilot.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.104. TRANSFER OF SHARES. (a) The association shall

issue one share to a branch pilot on the pilot's initial

commissioning if the pilot pays the association a sum equal to

the value of the share determined in the manner provided by this

subchapter.

(b) The association shall purchase the share of a branch pilot

who for any reason other than death ceases to render pilot

services. The association shall purchase the share not later than

the 30th day after the date of a request by the withdrawing pilot

and on surrender of the share.

(c) Not later than the 30th day after providing the association

with proof of identity of the legal representative of the estate

of a deceased branch pilot, the legal representative shall tender

and transfer to the association the deceased pilot's share. The

association shall pay the estate the value of the share

determined as provided by this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.105. FACILITIES FEE. (a) The association may charge a

monthly fee for the use of its facilities to a newly commissioned

branch pilot who does not tender payment for a share as required

by Section 68.104(a) before rendering service as a branch pilot.

The fee may be charged until the pilot pays for the share.

(b) The fee must be reasonable, uniform, and adequate to provide

the association the pro rata portion of a reasonable return on

investment in the assets of the association.

(c) The association may deduct the fee from collections made by

the association for pilot services rendered by the branch pilot.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.106. LIMITATION ON SHARE OWNERSHIP. (a) Shares of the

association may be issued to and owned only by a branch pilot

licensed under this chapter, except as provided by Subsection

(b).

(b) On the death of a branch pilot licensed under this chapter,

the ownership of the deceased pilot's share in the association

may pass by will to the pilot's devisees or, if the pilot dies

intestate, the interest passes under the laws of descent and

distribution of this state for the purpose of liquidation, as

provided by Section 68.104(c).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 68.107. RETIREMENT BENEFITS. (a) The association may act

as an employer for the purpose of maintaining an employee welfare

benefit plan or an employee pension benefit plan, as defined by

29 U.S.C. Section 1002, for the benefit of branch pilots licensed

under this chapter.

(b) A benefit plan must be established and maintained in

accordance with applicable law pertaining to benefit plans.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 69. JEFFERSON AND ORANGE COUNTY PILOTS LICENSING AND REGULATORY ACT

TRANSPORTATION CODE

TITLE 4. NAVIGATION

SUBTITLE B. PILOTS

CHAPTER 69. JEFFERSON AND ORANGE COUNTY PILOTS LICENSING AND

REGULATORY ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 69.001. SHORT TITLE. This chapter may be cited as the

Jefferson and Orange County Pilots Licensing and Regulatory Act.

Amended by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.002. DEFINITIONS. In this chapter:

(1) "Board" means the board of pilot commissioners described by

Section 69.011.

(2) "Consignee" means a person, including a master, owner,

agent, subagent, firm, or corporation or any combination of those

persons, who enters or clears a vessel at the office of the

collector of customs.

(3) "Jefferson or Orange County port" means a place in Jefferson

or Orange County into which a vessel enters or from which a

vessel departs and the waterway leading to that place from the

Gulf of Mexico.

(4) "Pilot" means a person who is licensed as a branch pilot or

certified as a deputy branch pilot under this chapter.

(5) "Pilotage rate" means the remuneration a pilot may lawfully

charge a vessel for pilot services.

(6) "Pilot services" means acts of a pilot in conducting a

vessel through navigable water in this state and the ports in

which the pilot is licensed or certified as a pilot.

(7) "Vessel" means an oceangoing vessel.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.003. APPLICABILITY OF CHAPTER. This chapter applies

only to a Jefferson or Orange County port.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

SUBCHAPTER B. BOARD OF PILOT COMMISSIONERS

Sec. 69.011. COMPOSITION OF BOARD. (a) The board of pilot

commissioners for all of the ports and private terminals located

in Jefferson or Orange County, or both, is composed of five

commissioners from Jefferson or Orange County appointed by the

governor in the manner provided by Subchapter A, Chapter 63.

(b) The presiding officer of the board shall be selected by the

members of the board.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.012. PROHIBITED INTEREST. A person may not be a member

of the board if the person has a direct or indirect pecuniary

interest in a pilot boat or branch pilot in the business of the

board's trust.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.013. OATH. Before beginning service as a board member,

each board member must take and sign before a person authorized

to administer oaths an oath to faithfully and impartially

discharge the duties of the office.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.014. TERMS OF OFFICE. (a) Board members serve

staggered two-year terms of office.

(b) A member holds office until the member's successor is

appointed and qualified.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.015. JURISDICTION OF BOARD. The board has exclusive

jurisdiction over the pilot services provided in Jefferson or

Orange County, including intermediate stops and landing places

for vessels on navigable streams wholly or partially located in

the board's jurisdiction.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.016. ADMINISTRATION; RULES. (a) The board shall

administer this chapter and may perform any act or function

necessary to carry out its powers and duties under this chapter.

(b) The board may adopt rules to carry out this chapter.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.017. DUTIES. (a) The board shall:

(1) establish the number of pilots necessary to provide adequate

pilot services for each Jefferson or Orange County port;

(2) establish pilotage rates;

(3) hear and determine complaints relating to the conduct of

pilots;

(4) make recommendations to the governor concerning any pilot

whose license or certificate should not be renewed or should be

revoked;

(5) adopt rules and issue orders to pilots and vessels when

necessary to secure efficient pilot services;

(6) institute investigations or hearings or both to consider

casualties, accidents, or other actions that violate this

chapter;

(7) provide penalties to be imposed on a person who is not a

pilot for a Jefferson or Orange County port and who pilots a

vessel into or out of the port if the person offered pilot

services to the vessel;

(8) establish times during which pilot services will be

available;

(9) accept applications for pilot licenses and certificates and

determine whether each applicant meets the qualifications for a

pilot;

(10) submit to the governor the names of persons who have

qualified under this chapter to be appointed as branch pilots;

and

(11) approve any changes of the locations of pilot stations.

(b) The board may:

(1) recommend the number of deputy pilots each branch pilot may

appoint under Section 69.038; and

(2) make any other provision for proper, safe, and efficient

pilotage under this chapter and for the efficient administration

of this chapter.

(c) The board may assess against the users of pilot services:

(1) the actual costs the board considers fair and just incurred

in connection with hearings against any applicant or objecting

party; and

(2) other expenses that are necessary and proper to enable the

board to effectively carry out the purposes and requirements of

this chapter, including processing of applications for pilot

licenses and certificates, establishing pilotage, determining and

approving the locations for pilot stations, establishing times

during which pilot services will be available, hearing and ruling

on complaints relating to the conduct of pilots, adopting rules

and issuing orders to pilots or vessels when necessary to secure

efficient pilot services, instituting investigations or hearings

to consider casualties, accidents, or other actions that violate

this chapter, making of any provision for proper, safe, and

efficient pilotage, and funding general administrative expenses

associated with the operation of the board.

(d) Assessments against the users of pilot services under

Subsection (c) may not exceed $100,000 in a fiscal year.

(e) Funds collected under this section may not be used for

compensation to any member of the board.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.018. UNFAIR DISCRIMINATION PROHIBITED. (a) In all its

duties, including rulemaking, the board may not sanction

discriminatory practices or discriminate against a pilot or pilot

applicant because of race, religion, sex, ethnic origin, or

national origin.

(b) A person seeking a remedy for a violation of this section

must bring suit in a district court in Jefferson County.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.019. OPEN MEETINGS LAW. Chapter 551, Government Code,

applies to actions and proceedings under this chapter.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.020. RULE OR RATE CHANGE. (a) The board shall give at

least 10 days' notice as provided by this section before the

board adopts a rule or changes a pilotage rate.

(b) The board shall send the notice and a copy of the proposed

rule or change by registered mail to the last known address of:

(1) all known pilots association offices;

(2) all pilots licensed or certified in the port;

(3) all steamship agencies and associations in the port; and

(4) all known users of pilot services for the previous 12

months.

(c) The board shall post a copy of the proposed rule or change

at the county courthouse of Jefferson County and of Orange

County, as well as the subcourthouse in Port Arthur, for public

inspection.

(d) The board shall publish a copy of the proposed rule or

change in a newspaper of general circulation in Jefferson and

Orange Counties.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.021. CONTESTED CASE NOTICE. The board shall give notice

in each contested case to the persons and in the manner provided

by Section 69.020(b) that includes the same information as the

notice given to the parties in each contested case.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.022. JUDICIAL REVIEW. Proceedings for judicial review

of a board decision shall be brought in a district court in

Jefferson County.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.023. BUDGET; ANNUAL REPORT; AUDITS. (a) The board

shall adopt a budget not later than the 45th day before the start

of a fiscal year. The budget may be adopted only after a public

meeting has been held to explain the budget.

(b) Accounts of the board are subject to audit by the state

auditor.

(c) The board shall keep minutes of its meetings and other books

and records that clearly reflect all acts and transactions of the

board. The board shall open its records to examination by any

person during regular business hours.

(d) Not later than the 30th day after the end of a fiscal year,

the board shall submit to the governor a report itemizing all

income and expenditures and describing all activities of the

board during the previous fiscal year.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.024. DEPOSITORY BANK; EXPENDITURE OF FUNDS. The board

shall deposit all money received by the board under this chapter,

including assessments and grants from governmental agencies, in a

bank located in Jefferson or Orange County and selected by the

board.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

SUBCHAPTER C. PILOT LICENSES AND CERTIFICATES

Sec. 69.031. LICENSES OR CERTIFICATE REQUIRED. A person may not

provide pilot services unless the person has a license or

certificate issued under this chapter for the Jefferson and

Orange County ports in which the pilot services are to be

provided.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.032. EXEMPTIONS. The requirement to use a pilot does

not apply to:

(1) a vessel sailing under enrollment, or licensed or engaged in

the coasting trade between Texas ports or between any Texas port

and any other port of the United States; or

(2) a vessel exempt under federal law from payment of state

pilotage rates.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.033. QUALIFICATIONS FOR LICENSE. To be eligible for a

license as a branch pilot for the ports within the jurisdiction

of the board, a person must:

(1) be at least 25 years of age and younger than 68 years of age

unless exempted under the provisions of Section 69.040(b);

(2) be a United States citizen;

(3) as of the date the license is issued, have resided

continuously in this state for at least two years;

(4) have at least one year's service as a deputy branch pilot or

equivalent service piloting vessels of at least 5,000 gross tons

within the board's jurisdiction;

(5) have successfully completed the board-approved training

program;

(6) have commanded or controlled the navigation of vessels such

as the person would pilot;

(7) have extensive experience in the docking and undocking of

vessels;

(8) be in good mental and physical health;

(9) have good moral character;

(10) possess the requisite skill as a navigator and pilot to

perform competently and safely the duties of a branch pilot; and

(11) hold a license under federal law to act as a pilot on

vessels that navigate water on which the applicant will furnish

pilot services.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.034. QUALIFICATIONS FOR CERTIFICATE. To be eligible for

a certificate as a deputy branch pilot, a person must:

(1) be at least 25 years of age;

(2) be a United States citizen;

(3) hold a license under federal law to act as a pilot on

vessels that navigate water on which the applicant will furnish

pilot services;

(4) be in good mental and physical health;

(5) have good moral character;

(6) possess the requisite skill as a navigator and pilot to

perform competently and safely the duties of a deputy branch

pilot; and

(7) successfully complete the board-approved apprenticeship

training program.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.035. APPLICATION FOR LICENSE OR CERTIFICATE. To apply

for a branch pilot's license or a deputy branch pilot's

certificate, a person must give the board a written application

in the form and manner required by board rule.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.036. CONSIDERATION OF APPLICATION. (a) The board shall

carefully consider each application submitted under Section

69.035 and shall conduct any investigation it considers necessary

to determine whether an applicant is qualified for a license or

certificate.

(b) As part of its consideration under Subsection (a), the board

may develop and administer standardized examinations to determine

an applicant's knowledge of piloting, management of vessels, and

the waterways in the board's jurisdiction.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.037. BRANCH PILOT APPOINTMENT BY GOVERNOR. (a) On

filing of the bond and oath required by Section 69.039, the board

shall certify to the governor that a person licensed as a branch

pilot has qualified.

(b) On receipt of the board's certification, the governor shall

issue to the person, in the name of the state and under the state

seal, a commission to serve as a branch pilot to and from

Jefferson and Orange County ports.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.038. DEPUTY BRANCH PILOT APPOINTMENT BY BRANCH PILOT.

(a) Each branch pilot, subject to examination and approval of

the board, may appoint two deputy branch pilots.

(b) A branch pilot may appoint an additional deputy branch pilot

if the board considers the appointment advisable.

(c) A branch pilot who appoints a deputy branch pilot without

the approval of the board forfeits the pilot's appointment as a

branch pilot.

(d) A branch pilot who appoints a deputy branch pilot is

responsible for the actions of the deputy branch pilot.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.039. OATH AND BOND. (a) A person appointed as a pilot

must take the official oath before entering service as a pilot.

The oath shall be endorsed on the bond required by Subsection

(b).

(b) Each pilot must execute a $25,000 bond payable to the

governor and conditioned on compliance with the laws, rules, and

orders relating to pilots and on the faithful performance of the

pilot's duties.

(c) Each bond must be approved by the board.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.040. TERMS OF LICENSES AND CERTIFICATES. (a) A branch

pilot's license expires on the earlier of:

(1) the fourth anniversary of the date it is issued or renewed;

or

(2) the license holder's 68th birthday.

(b) Subsection (a)(2) does not apply to a person who is a branch

pilot serving a port covered under this chapter on the effective

date of this chapter or who reaches his or her 68th birthday

within one year after the effective date of this chapter.

(c) A deputy branch pilot's certificate expires on the second

anniversary of the date it is issued and may not be renewed.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.041. BRANCH PILOT'S LICENSE RENEWAL. (a) The governor

shall renew a branch pilot's expiring license if the board

recommends renewal.

(b) If a pilot applies in writing and qualifies, the board shall

recommend renewal unless the board determines there is probable

cause not to renew the license.

(c) Probable cause not to renew a license exists if the board

finds that the license holder:

(1) does not possess a qualification required by this chapter

for pilots; or

(2) has a disability that will affect the license holder's

ability to serve as a pilot.

(d) If the board determines that it has probable cause not to

renew a license, the board shall notify the license holder not

later than the 60th day before the date the license expires. On

request, the board shall provide a hearing after proper notice to

consider whether the board has cause not to recommend renewal of

the license.

(e) If the board finds at the conclusion of the hearing that the

board lacks probable cause for nonrenewal of the license, the

board shall recommend that the governor renew the license.

(f) The board shall issue a written order recommending that the

governor not renew a license and the governor may not renew the

license if:

(1) the pilot does not contest the board's decision not to renew

the license; or

(2) the board after a hearing finds that it has probable cause

not to renew the license.

(g) The denial of renewal of a pilot's license does not prohibit

the pilot from applying for a new license and being reappointed.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.042. DEPUTY BRANCH PILOT. A person who has been issued

a deputy branch pilot's certificate may not be issued a deputy

branch pilot's certificate before the fifth anniversary of the

date the person was previously issued a deputy branch pilot's

certificate.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.043. SUSPENSION OR REVOCATION OF BRANCH PILOT'S LICENSE.

(a) On complaint or on its own motion, and after notice and

hearing, the board may suspend a branch pilot's license for not

more than six months or recommend that the governor revoke a

branch pilot's license if the board finds that the pilot has:

(1) failed to demonstrate and maintain the qualifications for a

license required by this chapter;

(2) used narcotics or other types of drugs, chemicals, or

controlled substances as defined by law that impair the pilot's

ability to perform the pilot's duties skillfully and efficiently;

(3) used alcohol to an extent that impairs the pilot's ability

to perform the pilot's duties skillfully and efficiently;

(4) violated a provision of this chapter or rules adopted by the

board under this chapter;

(5) made a material misstatement in the application for a

license;

(6) obtained or attempted to obtain a license under this chapter

by fraud or misrepresentation;

(7) charged a pilotage rate other than that approved by the

board;

(8) intentionally refused to pilot a vessel when requested to do

so by the master or person responsible for navigation of the

vessel except when, in the judgment of the pilot, movement of the

vessel would have constituted a hazard to life or property or

when pilotage charges that are due and owing are unpaid by the

person ordering the pilot services;

(9) been absent from duty in violation of board rules and

without authorization;

(10) aided or abetted another pilot in failing to perform the

other pilot's duties;

(11) been guilty of carelessness, neglect of duty, intentional

unavailability for normal performance of duties, refusal to

perform duties, misconduct, or incompetence while on duty;

(12) intentionally failed to comply with an order of the board;

or

(13) intentionally caused damage to a vessel.

(b) On determining that a license should be suspended or

revoked, the board shall adopt a written order that states its

findings and:

(1) suspends the license for a stated period; or

(2) recommends to the governor revocation of the license.

(c) If the federal pilot's license of a pilot licensed under

this chapter is suspended or revoked, the board, on a finding

that it has good cause, shall suspend the license for the same

period or revoke the license under this chapter.

(d) The governor, on receipt of a board order recommending

revocation of a license, shall revoke the license.

(e) A suspension of a license on the recommendation of a pilot

review board takes effect on adoption of the board's order. A

revocation of a branch pilot's license takes effect on issuance

of the governor's decision.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.044. SUSPENSION OR REVOCATION OF DEPUTY BRANCH PILOT'S

CERTIFICATE. A deputy branch pilot's certificate may be

suspended or revoked by the board in the same manner and for the

same reasons as provided for the suspension or revocation of a

branch pilot's license by Section 69.043.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.045. LIABILITY TO PILOT. (a) A person who is not a

pilot and who, in violation of this chapter, pilots a vessel and

the consignee of the vessel are liable to a pilot, on written

demand, for the amount of the applicable pilotage rate.

(b) In an action to recover compensation under Subsection (a),

the court may include in a judgment in favor of a pilot an award

of court costs and reasonable attorney's fees.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

SUBCHAPTER D. PILOTAGE RATES

Sec. 69.061. PILOTAGE RATE CHANGE. The board may not change

pilotage rates before the first anniversary of the preceding rate

change.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.062. PILOTAGE RATE CHANGE APPLICATION. (a) An

application for a change in a pilotage rate may be filed with

each commissioner of the board by:

(1) a pilot;

(2) an association of pilots;

(3) a consignee liable under Section 69.070 to pay pilotage

rates;

(4) an association of consignees; or

(5) a party financially responsible for the payment of pilot

services.

(b) The application must be written and must state specifically

the changes requested.

(c) The board shall set a hearing date within two weeks of

receipt of an application. The hearing may not be set for a day

earlier than the 20th day or later than the 40th day after the

date the board sets the hearing.

(d) An applicant shall give notice of the application and the

hearing date, by certified mail to the last known address, to:

(1) all pilots licensed or certified in the port;

(2) all known pilots associations or consignees;

(3) all steamship agencies and associations in the port;

(4) each Jefferson and Orange County port; and

(5) all known users of pilot service within the past 12 months.

(e) The board may not increase pilotage rates for the public

ports of Beaumont, Port Arthur, or Orange unless the affected

board of commissioners approves the increase.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.063. PILOT FINANCIAL REPORT. (a) Not later than the

10th day before the date set for a pilotage rate hearing, the

pilots who are licensed or certified to serve the port for which

the rates are being considered shall submit in writing to the

board and to any party designated by the board complete accounts

of:

(1) all amounts received from performance of pilot services

within the board's jurisdiction organized by categories or

classifications of rates, if rates are set in that manner;

(2) all earnings from capital assets devoted to providing pilot

service;

(3) all expenses incurred in connection with pilotage activities

within the board's jurisdiction; and

(4) estimates of receipts and expenses anticipated to result

from the requested changes in pilotage rates.

(b) The pilots shall provide the information for:

(1) the calendar or fiscal year preceding the date of the

pilotage rate change application; and

(2) the subsequent period to within 60 days of the date of the

application.

(c) The board may require an independent audit of financial

information submitted under Subsection (a) by an accountant

selected by the board. The board, as it considers fair and just,

shall assess the costs of the audit against one or more of the

applicants and objecting parties.

(d) The board may require relevant additional information it

considers necessary to determine a proper pilotage rate.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.064. FACTORS FOR BOARD CONSIDERATION. In acting on a

pilotage rate change application, the board shall consider:

(1) characteristics of vessels to be piloted;

(2) the public interest in maintaining safe, efficient, and

reliable pilot services;

(3) the average number of hours spent by a pilot in performing

all pilot services and pilot services onboard vessels;

(4) costs to pilots to provide the required pilot services;

(5) economic factors affecting the shipping industry in the area

in which the port is located;

(6) the average wages of masters of United States flag vessels;

(7) an adequate and reasonable compensation for the pilots and a

fair return on the equipment and vessels that the pilots employ

in connection with pilot duties; and

(8) the relationship between pilotage rates in Jefferson or

Orange County ports and the rates applicable in other ports of

this state and in competitive ports in other states bordering the

Gulf of Mexico.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.065. RATE DECISION. Not later than the 10th day after

the date of the completion of a hearing on an application for a

change in pilotage rates, the board shall issue a written

decision that:

(1) grants or denies the application wholly or partly;

(2) states the reasons for the decision; and

(3) states each new pilotage rate.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.066. COSTS. The board, in a final order under this

subchapter, may charge all or part of the costs of processing an

application to the parties in the proceedings.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.067. APPEAL OF BOARD DECISION. Any party aggrieved by a

board decision on pilotage rates, after exhausting all

administrative remedies, may appeal the order to a court.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.068. EMERGENCY PILOTAGE RATES. (a) The board may

establish emergency pilotage rates for the period of an

emergency, not to exceed 30 days, if the board finds that:

(1) a natural or man-made disaster has created a substantial

hazard to piloting vessels into and out of a port; and

(2) the existence of the hazard overrides the necessity to

comply with normal pilotage rate-setting procedures.

(b) In adopting emergency pilotage rates, the board is not

required to comply with the procedures in this chapter and in its

rules relating to the adoption of pilotage rates.

(c) Emergency pilotage rates may not be appealed.

(d) The board shall adopt rules to carry out this section.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.069. PILOT SERVICES REQUIRED. The consignee of a vessel

under the consignee's control shall obtain pilot services for the

vessel and shall pay the pilot who pilots the vessel into and out

of the port area compensation according to the pilotage rates

filed by the board.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.070. PILOTAGE RATE LIABILITY. (a) A consignee who

declines the services of a pilot offered outside the bar and

enters the port without the aid of a pilot is liable for the

payment of pilotage to the first pilot whose services were

declined.

(b) A consignee is liable for the payment of pilotage to the

pilot who brings a vessel in if the vessel goes out without

employing a pilot.

(c) A consignee is liable for the payment of pilotage for a

vessel that goes out without the aid of a pilot and that came in

without the aid of a pilot to the pilot who first offered

services before the vessel came in.

(d) A consignee is not liable for the payment of pilotage for a

vessel going out without a pilot if the vessel came in without

the aid of a pilot or came in without the offer of a pilot

outside.

(e) Subsections (a)-(d) do not apply to a consignee exempt under

this chapter from payment of pilotage rates.

(f) A pilot who charges a pilotage rate for pilot services

different from the pilotage rates established under this chapter

for the port in which the pilot serves is liable to each person

who was charged the different rate for double the amount of

pilotage.

(g) A court may include in a judgment in favor of a person who

files suit to collect an amount owed under this chapter an award

to cover court costs and reasonable attorney's fees.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.071. RECOVERY OF COMPENSATION. A pilot who offers pilot

services to a vessel required under this chapter to obtain pilot

services and whose services are refused is entitled to recover

from the consignee the pilotage rate for the services.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

SUBCHAPTER E. PILOT LIABILITY

Sec. 69.081. PURPOSE. The purpose of this subchapter is to:

(1) in the public interest, stimulate and preserve maritime

commerce on the pilotage grounds of this state by limiting and

regulating the liability of pilots; and

(2) maintain pilotage fees at reasonable levels.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.082. PILOT LIABILITY. A pilot is not liable directly or

as a member of an organization of pilots for a claim that:

(1) arises from an act or omission of another pilot or

organization of pilots; and

(2) relates directly or indirectly to pilot services.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.

Sec. 69.083. PILOT LIABILITY LIMITED. (a) A pilot providing

pilot services is not liable for more than $1,000 for damage or

loss caused by the pilot's error, omission, fault, or neglect in

the performance of the pilot services, except as provided by

Subsection (b).

(b) Subsection (a) does not apply to:

(1) damage or loss that arises because of the wilful misconduct

or gross negligence of the pilot;

(2) liability for exemplary damages for gross negligence of the

pilot and for which no other person is jointly or severally

liable; or

(3) an act or omission related to the ownership and operation of

a pilot boat unless the pilot boat is directly involved in pilot

services other than the transportation of pilots.

(c) This section does not exempt the vessel or its owner or

operator from liability for damage or loss caused by the vessel

to a person or property on the grounds that:

(1) the vessel was piloted by a pilot; or

(2) the damage or loss was caused by the error, omission, fault,

or neglect of a pilot.

(d) In an action brought against a pilot for an act or omission

for which liability is limited as provided by this section and in

which other claims are made or anticipated with respect to the

same act or omission, the court shall dismiss the proceedings as

to the pilot to the extent the pleadings allege pilot liability

that exceeds $1,000.

Added by Acts 2003, 78th Leg., ch. 745, Sec. 1, eff. June 20,

2003.



CHAPTER 70. PORT OF CORPUS CHRISTI PILOTS LICENSING AND REGULATORY ACT

TRANSPORTATION CODE

TITLE 4. NAVIGATION

SUBTITLE B. PILOTS

CHAPTER 70. PORT OF CORPUS CHRISTI PILOTS LICENSING AND

REGULATORY ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 70.001. SHORT TITLE. This chapter may be cited as the Port

of Corpus Christi Pilots Licensing and Regulatory Act.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.002. DEFINITIONS. In this chapter:

(1) "Board" means the board of pilot commissioners for the Port

of Corpus Christi Authority.

(2) "Consignee" means a person, including a master, owner,

agent, subagent, person, firm or corporation, or any combination

of those persons, who enters or clears a vessel at the Office of

United States Customs.

(3) "Port of Corpus Christi" means a place into which a vessel

enters or from which a vessel departs and the waterway leading to

that place from the Gulf of Mexico under the jurisdiction of the

Port of Corpus Christi Authority.

(4) "Pilot" means a person who is licensed as a branch pilot or

certified as a deputy branch pilot under this chapter.

(5) "Pilotage rate" means the remuneration a pilot may lawfully

charge a vessel for pilot services.

(6) "Pilot services" means acts of a pilot in conducting a

vessel through navigable water in this state and the ports in

which the pilot is licensed or certified as a pilot.

(7) "Vessel" means an oceangoing vessel.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.003. APPLICATION OF ACT. (a) This chapter applies only

to the Port of Corpus Christi.

(b) This chapter does not affect the existing laws for ports in

other counties, and those laws do not apply to the Port of Corpus

Christi.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

SUBCHAPTER B. BOARD OF PILOT COMMISSIONERS

Sec. 70.011. COMPOSITION OF BOARD. The board of pilot

commissioners for the Port of Corpus Christi is composed of the

seven port commissioners for the Port of Corpus Christi

Authority.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.012. PROHIBITED INTEREST. A person may not be a member

of the board if the person has a conflict of interest or a direct

or indirect interest in any business affected by or connected

with the performance of the person's duties as a pilot

commissioner.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.013. OATH. Before beginning service as a board member,

each board member must take and sign before a person authorized

to administer oaths an oath to faithfully and impartially

discharge the duties of the office.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.014. TERM OF OFFICE. (a) The term of office of a

commissioner of pilots coincides with a person's term as a port

commissioner for the Port of Corpus Christi Authority.

(b) A member holds office until the member's successor is

appointed and qualified.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.015. JURISDICTION. The board has exclusive jurisdiction

over the piloting of vessels in the Port of Corpus Christi,

including intermediate stops and landing places for vessels on

navigable streams wholly or partially located in the board's

jurisdiction.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.016. ADMINISTRATION AND RULES. (a) The board shall

administer this chapter and may perform any act or function

necessary to carry out its powers and duties under this chapter.

(b) The board may adopt rules to carry out this chapter.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.017. DUTIES. The board shall:

(1) recommend to the governor the number of pilots necessary to

provide adequate pilot services for the Port of Corpus Christi;

(2) examine and determine the qualifications of each applicant

for branch pilot;

(3) submit to the governor the names of persons who have

qualified under this chapter to be appointed as branch pilots;

(4) establish pilotage rates;

(5) approve any changes of the locations of pilot stations;

(6) establish times during which pilot services will be

available;

(7) hear and determine complaints relating to the conduct of

pilots;

(8) make recommendations to the governor concerning any pilot

whose license or certificate should not be renewed or should be

revoked;

(9) adopt rules and issue orders to pilots and vessels when

necessary to secure efficient pilot services; and

(10) institute investigations or hearings or both to consider

casualties, accidents, or other actions that violate this

chapter.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.018. PILOT REVIEW BOARD. The board shall establish a

pilot review board consisting of two active state-commissioned

pilots serving the Port of Corpus Christi, two members of the

marine industry, and a chairperson, who, or whose designee, shall

be the secretary of the board, to hear and review complaints

against pilots and to make recommendations to the board

concerning the complaints.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.019. UNFAIR DISCRIMINATION PROHIBITED. (a) In all its

duties, including rulemaking, the board may not sanction

discriminatory practices nor discriminate against a pilot or

pilot applicant because of race, religion, sex, ethnic origin, or

national origin.

(b) A person seeking a remedy for a violation of this section

must bring suit in a district court in Nueces County.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.020. OPEN MEETINGS LAW. Chapter 551, Government Code,

applies to actions and proceedings under this chapter.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.021. RULE OR RATE CHANGE. (a) The board shall give at

least 10 days' notice as provided by this section before the

board adopts a rule or changes a pilotage rate.

(b) The board shall mail the notice and a copy of the proposed

rule or change by registered mail to:

(1) the designated office of the Aransas-Corpus Christi Pilots;

and

(2) all known consignees and all known associations of

consignees operating in Nueces County.

(c) The board shall post a copy of the proposed rule or change

at the Nueces County courthouse for public inspection.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.022. JUDICIAL REVIEW. Proceedings for judicial review

of a board decision shall be brought in a district court in

Nueces County.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

SUBCHAPTER C. PILOTS' LICENSES OR CERTIFICATES

Sec. 70.031. LICENSES OR CERTIFICATE REQUIRED. A person may not

provide pilot services unless the person has a license or

certificate issued under this chapter for the Port of Corpus

Christi.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.032. QUALIFICATIONS FOR LICENSE. To be eligible for a

license as a branch pilot, a person must:

(1) be at least 25 years of age;

(2) be a United States citizen;

(3) as of the date the license is issued, have resided

continuously in the state for at least two years;

(4) have at least two years' service as a deputy branch pilot

under the supervision of a state-commissioned pilot serving the

Port of Corpus Christi;

(5) have controlled the navigation of vessels such as the person

would pilot;

(6) have extensive experience in the docking and undocking of

vessels;

(7) be in good mental and physical health;

(8) have good moral character; and

(9) possess the requisite skill as a navigator and pilot to

perform competently and safely the duties of a branch pilot.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.033. QUALIFICATIONS FOR CERTIFICATE. To be eligible for

a certificate as a deputy branch pilot, a person must:

(1) be at least 25 years of age;

(2) be a United States citizen;

(3) be appointed by a branch pilot;

(4) be in good mental and physical health;

(5) have good moral character; and

(6) possess the requisite skill as a navigator and pilot to

perform competently and safely the duties of a deputy branch

pilot.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.034. APPLICATION FOR LICENSE OR CERTIFICATE. To apply

for a branch pilot's license or a deputy branch pilot's

certificate, a person must give the board a written application

in the form and manner required by board rule.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.035. CONSIDERATION OF APPLICATION. As part of its

consideration of applications for licenses, the board may examine

and decide on the qualifications of an applicant for the position

of branch pilot.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.036. BRANCH PILOT APPOINTMENT BY GOVERNOR. (a) On

filing of the bond and oath required by Section 70.038, the board

shall certify to the governor that a person licensed as a branch

pilot has qualified.

(b) On receipt of the board's certification, the governor shall

issue to the person, in the name of the state and under the state

seal, a commission to serve as a branch pilot to and from the

Port of Corpus Christi.

(c) The governor shall appoint the number of branch pilots

necessary to provide adequate pilot services for the Port of

Corpus Christi.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.037. DEPUTY BRANCH PILOT APPOINTMENT BY BRANCH PILOT.

(a) Each branch pilot, subject to examination and approval of

the board, may appoint two deputy branch pilots.

(b) A branch pilot may appoint an additional deputy branch pilot

if the board considers the appointment advisable.

(c) A branch pilot who appoints a deputy branch pilot without

the approval of the board forfeits the pilot's appointment as a

branch pilot.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.038. OATH AND BOND. (a) A person appointed as a pilot

must take the official oath before entering service as a pilot.

The oath shall be endorsed on the bond required by Subsection

(b).

(b) Each pilot must execute a $25,000 bond payable to the

governor and conditioned on compliance with the laws, rules, and

orders relating to pilots and on the faithful performance of the

pilot's duties.

(c) Each bond must be approved by the board.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.039. TERMS OF LICENSES AND CERTIFICATES. (a) A branch

pilot's license expires on the fourth anniversary of the date it

is issued or renewed.

(b) A deputy branch pilot's certificate expires on the second

anniversary of the date it is issued and may not be renewed.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.040. BRANCH PILOT'S LICENSE RENEWAL. (a) The governor

shall renew a branch pilot's expiring license if the board

recommends renewal.

(b) If a pilot applies in writing and qualifies, the board shall

recommend renewal unless the board determines there is probable

cause not to renew the license.

(c) Probable cause not to renew a license exists if the board

finds that the license holder:

(1) does not possess a qualification required by this chapter

for pilots; or

(2) has a disability that will affect the license holder's

ability to serve as a pilot.

(d) If the board determines that it has probable cause not to

renew a license, the board shall notify the license holder not

later than the 60th day before the date the license expires. On

request, the board shall provide a hearing after proper notice to

consider whether the board has cause not to recommend renewal of

the license.

(e) If the board finds at the conclusion of the hearing that the

board lacks probable cause for nonrenewal of the license, the

board shall recommend that the governor renew the license.

(f) The board shall issue a written order recommending that the

governor not renew a license and the governor may not renew the

license if:

(1) the pilot does not contest the board's decision not to renew

the license; or

(2) the board after a hearing finds that it has probable cause

not to renew the license.

(g) The denial of renewal of a pilot's license does not prohibit

the pilot from applying for a new license and being reappointed.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.041. DEPUTY BRANCH PILOT. A person who has been issued

a deputy branch pilot's certificate may not be issued a deputy

branch pilot's certificate before the fifth anniversary of the

date the person was previously issued a deputy branch pilot's

certificate.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.042. SUSPENSION OR REVOCATION OF BRANCH PILOT'S LICENSE.

(a) On complaint or on its own motion, and after notice and

hearing, the board may suspend a branch pilot's license for not

more than six months or recommend that the governor revoke a

branch pilot's license if the board finds that the pilot has:

(1) failed to demonstrate and maintain the qualifications for a

license required by this chapter;

(2) used narcotics or other types of drugs, chemicals, or

controlled substances as defined by law that impair the pilot's

ability to perform his duties skillfully and efficiently;

(3) used alcohol to an extent that impairs the pilot's ability

to perform his duties skillfully and efficiently;

(4) violated a provision of this chapter or rules adopted by the

board under this chapter that were material to the performance of

the pilot's duties at the time of the violation;

(5) made a material misstatement in the application for a

license;

(6) obtained or attempted to obtain a license under this chapter

by fraud or misrepresentation;

(7) charged a pilotage rate other than that approved by the

board;

(8) intentionally refused to pilot a vessel when requested to do

so by the master or person responsible for navigation of the

vessel except when, in the judgment of the pilot, movement of the

vessel would have constituted a hazard to life or property or

when pilotage charges that are due and owing are unpaid by the

person ordering the pilot services;

(9) been absent from duty in violation of board rules and

without authorization;

(10) aided or abetted another pilot in failing to perform the

other pilot's duties; or

(11) been guilty of carelessness, neglect of duty, intentional

unavailability for normal performance of duties, refusal to

perform duties, misconduct, or incompetence while on duty.

(b) On determining that a license should be suspended or

revoked, the board shall adopt a written order that states its

findings and:

(1) suspends the license for a stated period; or

(2) recommends to the governor revocation of the license.

(c) The governor, on receipt of a board order recommending

revocation of a license, shall revoke the license. If the board's

order is appealed, the governor may not revoke the license until

the order is upheld on appeal.

(d) A suspension of a license on the recommendation of a pilot

review board takes effect on adoption of the board's order. A

revocation of a branch pilot's license takes effect on issuance

of the governor's decision.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.043. SUSPENSION OR REVOCATION OF DEPUTY BRANCH PILOT'S

CERTIFICATE. A deputy branch pilot certificate may be suspended

or revoked by the board in the same manner and for the same

reasons as provided for the suspension or revocation of a branch

pilot's license by Section 70.042.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.044. LIABILITY TO PILOT. (a) A person who is not a

pilot and who, in violation of this chapter, pilots a vessel and

the consignee of the vessel are liable to the pilot, on written

demand, for the amount of the applicable pilotage rate.

(b) In an action to recover compensation under Subsection (a),

the court may include in a judgment in favor of a pilot an award

of court costs and reasonable attorney's fees.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

SUBCHAPTER D. PILOTAGE RATES

Sec. 70.061. PILOTAGE RATE CHANGE. (a) The board may not

change pilotage rates before the first anniversary of the

preceding rate change.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.062. PILOTAGE RATE CHANGE APPLICATION. (a) An

application for a change in a pilotage rate may be filed with

each commissioner of the board by:

(1) one or more pilots; or

(2) the owner, agent, or consignee of a vessel navigating to or

from the Port of Corpus Christi.

(b) The application must contain:

(1) a brief statement of the circumstances that warrant the

change; and

(2) a certification that the applicant has submitted copies of

the application to all known pilots, consignees, and associations

of consignees operating in the Port of Corpus Christi at the time

of the application.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.063. OBJECTION; HEARING. (a) If, not later than the

20th day after the date notice is sent, a commissioner receives a

written objection to the application from any person who appears

to have a legitimate interest in the application, the board shall

hold a hearing as provided by this section.

(b) The board shall hold the hearing not later than the 20th day

after the date the 20-day period provided by Subsection (a)

expires.

(c) The board shall give notice of the hearing to:

(1) each applicant;

(2) each person objecting to the application; and

(3) any other person the board determines is interested in the

proceedings.

(d) The hearing shall be open to the public and held at a

convenient time and place in one of the ports that would be

affected by the change. Each party who demonstrates a legitimate

interest in the application is entitled to be heard, to present

evidence, and, to the extent the board considers practical, to

cross-examine testifying witnesses.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.064. BOARD ACTION ON APPLICATION. (a) If an objection

to an application for a rate change is not received by any

commissioner within the period provided by Section 70.063(a), the

board shall act on the application without further proceedings.

(b) If a hearing is held as provided by Section 70.063, the

board shall grant, deny, or modify the application after receipt

of the evidence offered by the parties and arguments and briefs

requested by the board.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.065. PILOT FINANCIAL REPORT. (a) Not later than the

10th day before the date set for a pilotage rate hearing, the

pilots who are licensed or certified to serve the port for which

the rates are being considered shall submit in writing to the

board and to any party designated by the board complete accounts

of:

(1) all amounts received from performing pilot services within

the board's jurisdiction;

(2) all earnings from capital assets devoted to providing pilot

services;

(3) all expenses incurred in connection with pilotage activities

for which amounts described were received and earned; and

(4) estimates of receipts and expenses anticipated to result

from the requested changes in pilotage rates.

(b) The pilots shall provide the information for:

(1) the calendar or fiscal year preceding the date of the

pilotage rate change application; and

(2) the subsequent period to within 60 days of the date of the

application.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.066. FACTORS FOR BOARD CONSIDERATION. In acting on a

pilotage rate change application, the board shall consider:

(1) characteristics of vessels to be piloted including but not

limited to the size of the vessel and the degree of difficulty to

maneuver;

(2) costs to pilots to provide the required pilot services;

(3) the effect, including economic factors affecting the

shipping industry in the area, that the granting, refusal, or

modification of the application would have on the Port of Corpus

Christi and the persons residing in the board's jurisdiction;

(4) an adequate and reasonable compensation for the pilots and a

fair return on the equipment and vessels that the pilots employ

in connection with pilot duties; and

(5) the relationship between the pilotage rates in the Port of

Corpus Christi and the rates applicable in other ports of this

state and in competitive ports in other states.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.067. BOARD ACTION. (a) A board order granting,

denying, or modifying an application for a rate change must state

its effective date. The order is final, except as provided by

Subsection (b).

(b) Any party aggrieved by the board's order may, after

exhausting all administrative remedies, appeal the order to a

court.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.068. REPORTING AND STENOGRAPHIC COSTS. (a) The board

may assess the actual costs the board considers fair and just for

reporting and stenographic services necessarily incurred in

connection with a hearing against one or more of the applicants

and objecting parties.

(b) The board may require that an applicant or objecting party

deposit an amount against those costs as a condition of

presenting an application or objection.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.069. ORDER FILED. (a) The board shall file a copy of

its order with the Nueces County clerk.

(b) The board shall file the order not later than the 20th day

after:

(1) the closing date of a hearing held as provided by Section

70.063(b); or

(2) if the hearing is not held, the expiration of the period

provided by Section 70.063(a).

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.070. EMERGENCY PILOTAGE RATES. (a) The board may

establish emergency pilotage rates for the period of an

emergency, not to exceed 90 days, if the board finds that:

(1) a natural or man-made disaster has created a substantial

hazard to piloting vessels into and out of a port; and

(2) the existence of the hazard overrides the necessity to

comply with normal pilotage rate-setting procedures.

(b) In adopting emergency pilotage rates, the board is not

required to comply with the procedures in this chapter or in its

rules relating to the adoption of pilotage rates.

(c) Emergency pilotage rates may not be appealed.

(d) The board shall adopt rules to carry out this section.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.071. PILOT SERVICES REQUIRED. The consignee of a vessel

under the consignee's control shall obtain pilot services for the

vessel and shall pay the pilot who pilots the vessel into and out

of the port area compensation according to the pilotage rates

filed by the board.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.072. LIABILITY. (a) A pilot who charges a pilotage

rate for pilot services different from the pilotage rates

established under this chapter for the port in which the pilot

serves is liable to each person who was charged the different

rate for double the amount of pilotage.

(b) A court may include in a judgment in favor of a person who

files suit to collect an amount owed under this chapter an award

to cover court costs and reasonable attorney's fees.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

SUBCHAPTER E. PILOT LIABILITY

Sec. 70.081. PURPOSE. The purpose of this subchapter is to:

(1) in the public interest, stimulate and preserve maritime

commerce on the pilotage grounds of this state by limiting and

regulating the liability of pilots; and

(2) maintain pilotage fees at reasonable levels.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.082. PILOT LIABILITY. A pilot is not liable directly or

as a member of an organization of pilots for a claim that:

(1) arises from an act or omission of another pilot or

organization of pilots; and

(2) relates directly or indirectly to pilot services.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.

Sec. 70.083. PILOTS LIABILITY LIMITED. (a) A pilot providing

pilot services is not liable for more than $1,000 for damage or

loss caused by the pilot's error, omission, fault, or neglect in

the performance of the pilot services, except as provided by

Subsection (b).

(b) Subsection (a) does not apply to:

(1) damage or loss that arises because of the wilful misconduct

or gross negligence of the pilot;

(2) liability for exemplary damages for gross negligence of the

pilot and for which no other person is jointly or severally

liable; or

(3) an act or omission related to the ownership and operation of

a pilot boat unless the pilot boat is directly involved in pilot

services other than the transportation of pilots.

(c) This section does not exempt the vessel or its owner or

operator from liability for damage or loss caused by the vessel

to a person or property on the grounds that:

(1) the vessel was piloted by a pilot; or

(2) the damage or loss was caused by the error, omission, fault,

or neglect of a pilot.

(d) In an action brought against a pilot for an act or omission

for which liability is limited as provided by this section and in

which other claims are made or anticipated with respect to the

same act or omission, the court shall dismiss the proceedings as

to the pilot to the extent the pleadings allege pilot liability

that exceeds $1,000.

Added by Acts 1997, 75th Leg., ch. 359, Sec. 4, eff. Sept. 1,

1997.






TITLE 5. RAILROADS

CHAPTER 91. RAIL FACILITIES

TRANSPORTATION CODE

TITLE 5. RAILROADS

SUBTITLE A. TEXAS DEPARTMENT OF TRANSPORTATION

CHAPTER 91. RAIL FACILITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 91.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Transportation Commission.

(2) "Construction" includes design, planning, and preliminary

studies.

(3) "Department" means the Texas Department of Transportation.

(4) "Maintenance facility" includes:

(A) a workshop;

(B) a service, storage, security, or personnel facility; and

(C) equipment for a facility described by Paragraph (A) or (B).

(5) "Operation" includes policing.

(6) "Rail facility" means real or personal property, or any

interest in that property, that is determined to be necessary or

convenient for the provision of a freight or passenger rail

facility or system, including commuter rail, intercity rail,

high-speed rail, and tri-track. The term includes all property

or interests necessary or convenient for the acquiring,

providing, using, or equipping of a rail facility or system,

including rights-of-way, trackwork, train controls, stations, and

maintenance facilities.

(7) "Revenue" includes a charge, toll, rent, payment, user fee,

franchise fee, license fee, fare, tariff, and other

consideration:

(A) received in return for the use of:

(i) a rail facility; or

(ii) a service offered in connection with the operation of a

rail facility; or

(B) resulting from a sale or conveyance of a rail facility.

(8) "Right-of-way" means a strip of land of a length and width

determined by the commission to be required, necessary, or

convenient for the provision of a rail facility or system and the

space over, under, or on the land where trackwork is to be

located.

(9) "Station" means a passenger or freight service building,

terminal, station, ticketing facility, waiting area, platform,

concession, elevator, escalator, facility for handicapped access,

access road, parking facility for passengers, baggage handling

facility, or local maintenance facility, together with any

interest in real property necessary or convenient for those

items.

(10) "Surplus revenue" means:

(A) revenue that exceeds the department's debt service

requirements, coverage requirements of any bond indenture, costs

of operation and maintenance, and cost of expansion or

improvement of a rail facility or system; and

(B) reserves and reserve funds maintained by the department

under this chapter.

(11) "Trackwork" means track, track beds, track bed preparation,

ties, rail fasteners, slabs, rails, emergency crossovers, setout

tracks, storage tracks, drains, fences, ballast, switches,

bridges, and structures.

(12) "Train controls" includes:

(A) signals, lights, and other signaling;

(B) interlocking equipment;

(C) speed monitoring equipment;

(D) braking systems;

(E) central traffic control facilities; and

(F) communication systems.

(13) "Tri-track" means a triangular monorail beam guideway:

(A) constructed at a grade above surface modes of

transportation;

(B) for use by dual-mode vehicles capable of using the guideway

or a highway; and

(C) with entrances accessible from and exits accessible to

highways.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 1.01, eff. June 14, 2005.

Sec. 91.002. PUBLIC PURPOSE. The following functions are public

and governmental functions, exercised for a public purpose, and

matters of public necessity:

(1) the acquisition, financing, construction, operation, and

maintenance of a rail facility under this chapter;

(2) the sale, lease, or license of a rail facility to a rail

operator and other public or private persons under this chapter;

and

(3) the exercise of any other power granted under this chapter

to the commission and the department.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Sec. 91.003. RULES. The commission may adopt rules and the

department may adopt procedures and prescribe forms necessary to

implement this chapter.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Sec. 91.004. GENERAL POWERS. (a) The department may:

(1) plan and make policies for the location, construction,

maintenance, and operation of a rail facility or system in this

state;

(2) acquire, finance, construct, maintain, and subject to

Section 91.005, operate a passenger or freight rail facility,

individually or as one or more systems;

(3) for the purpose of acquiring or financing a rail facility or

system, accept a grant or loan from a:

(A) department or agency of the United States;

(B) department, agency, or political subdivision of this state;

or

(C) public or private person;

(4) contract with a public or private person to finance,

construct, maintain, or operate a rail facility under this

chapter; or

(5) perform any act necessary to the full exercise of the

department's powers under this chapter.

(b) Except as provided by Subsection (c), money appropriated or

allocated by the United States for the construction and

maintenance in this state of rail facilities owned by any public

or private entity shall be administered by the commission and may

be spent only under the supervision of the department.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

16, Sec. 1

(c) Subsection (b) does not apply to money appropriated or

allocated:

(1) to a transit authority described by Chapter 451, a

transportation authority described by Chapter 452 or 460, or a

transit department described by Chapter 453; or

(2) for use by:

(A) a port authority or navigation district created or operating

under Section 52, Article III, or Section 59, Article XVI, Texas

Constitution; or

(B) a district created under:

(i) Chapter 171;

(ii) Chapter 623, Acts of the 67th Legislature, Regular Session,

1981 (Article 6550c, Vernon's Texas Civil Statutes);

(iii) Article 6550c-1, Revised Statutes; or

(iv) Article 6550c-3, Revised Statutes.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 4.02

Text of subsection effective on April 01, 2011

(c) Subsection (b) does not apply to money appropriated or

allocated:

(1) to a transit authority described by Chapter 451, a

transportation authority described by Chapter 452 or 460, or a

transit department described by Chapter 453; or

(2) for use by:

(A) a port authority or navigation district created or operating

under Section 52, Article III, or Section 59, Article XVI, Texas

Constitution; or

(B) a district created under Chapter 172 of this code or Chapter

623, Acts of the 67th Legislature, Regular Session, 1981 (former

Article 6550c, Vernon's Texas Civil Statutes).

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 1.02, eff. June 14, 2005.

Acts 2009, 81st Leg., R.S., Ch.

16, Sec. 1, eff. May 12, 2009.

Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 4.02, eff. April 1, 2011.

Sec. 91.005. RELIANCE ON PRIVATE ENTITIES. The department shall

contract with a private entity to operate a railroad using

facilities owned by the department and may not use department

employees to operate a railroad. The department may maintain a

railroad facility directly or through a private entity. The

department may not own rolling stock.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Sec. 91.006. COOPERATION OF STATE AGENCIES AND POLITICAL

SUBDIVISIONS. Within available resources, an agency or political

subdivision of this state shall cooperate with and assist the

department in exercising its powers and duties under this

chapter.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Sec. 91.007. NOTIFICATION OF INTENT TO ABANDON OR DISCONTINUE

SERVICE. On receipt of notice of intent to abandon or

discontinue rail service served under 49 C.F.R. Section 1152.20,

as amended, the department shall coordinate with the governing

body of a municipality, county, or rural rail transportation

district in which all or a segment of the line is located to

determine whether:

(1) the department should acquire the rail facility to which the

notice relates; or

(2) any other actions should be taken to provide for continued

rail transportation service.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

SUBCHAPTER B. ACQUISITION AND DEVELOPMENT OF RAIL FACILITIES

Sec. 91.031. ESTABLISHMENT OF RAIL SYSTEMS. (a) If the

commission determines that the provision of rail transportation

services would be most efficiently and economically met by

jointly operating two or more rail facilities as one operational

and financial enterprise, it may create a system composed of

those facilities.

(b) The commission may create more than one system and may

combine two or more systems into one system.

(c) The department may finance, acquire, construct, and operate

additional rail facilities as additions to and expansions of the

system if the commission determines that the facility would most

efficiently and economically be acquired and constructed if it

were a part of the system and that the addition will benefit the

system.

(d) The revenue of a system shall be accounted for separately

and may not be commingled with the revenue of a rail facility

that is not part of the system.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Sec. 91.032. ACQUISITION OF RAIL FACILITIES. (a) The

commission may authorize the department to acquire an existing

rail facility at a location and on a route the commission

determines to be feasible and viable for rail transportation

service.

(b) The department may enter into an agreement with the owner of

an operating railroad for the acquisition or use of a rail

facility on terms the department considers to be in the best

interest of the state.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Sec. 91.033. ENVIRONMENTAL REVIEW. (a) The department shall

conduct or approve all environmental evaluations or studies

required for the construction, maintenance, or operation of a

rail facility.

(b) The commission may adopt rules to allocate responsibility

for conducting an environmental evaluation or study or preparing

environmental documentation among entities involved in the

construction, maintenance, or operation of a rail facility under

this chapter.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Sec. 91.034. ENVIRONMENTAL MITIGATION. (a) The department may

acquire, maintain, hold, restore, enhance, develop, or redevelop

property for the purpose of mitigating a past, present, or future

adverse environmental effect arising from the construction,

maintenance, or operation of a rail facility without regard to

whether the need for mitigation has already been established for

a particular project.

(b) The department may contract with a governmental or private

entity to maintain, control, hold, restore, enhance, develop, or

redevelop property for the mitigation of a past, present, or

future adverse environmental effect arising from the

construction, maintenance, or operation of a rail facility

without regard to whether the need for mitigation has already

been established for a particular project.

(c) If authorized by the applicable regulatory authority, the

department may pay an amount of money to an appropriate

governmental or private entity instead of acquiring or managing

property for the mitigation of a past, present, or future adverse

environmental effect arising from construction, maintenance, or

operation of a rail facility without regard to whether the need

for mitigation has already been established for a particular

project.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Sec. 91.035. USE OF FACILITIES BELONGING TO PUBLIC OR PRIVATE

ENTITY. (a) The department, for the purpose of acquiring,

constructing, maintaining, and operating freight or passenger

rail facilities and systems in this state, may:

(1) use a street, alley, road, highway, or other public way of a

municipality, county, or other political subdivision with the

consent of that political subdivision; and

(2) at the expense of the department, relocate, raise, reroute,

or change the grade of the construction of a street, alley,

highway, road, railroad, electric line and facility, telegraph

and telephone property and facility, pipeline and facility,

conduit and facility, and other properties, whether publicly or

privately owned, as necessary or useful in the construction,

maintenance, and operation of a rail facility or system.

(b) The department shall provide reasonable notice to the owner

of the applicable facility of the need for the alteration under

Subsection (a)(2) and allow that owner the opportunity to

complete the alteration.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Sec. 91.036. EXPENDITURE OF FUNDS. Subject to Section

91.071(b), the department may receive, accept, and expend funds

from this state, a federal agency, or other public or private

source for:

(1) rail planning;

(2) studies to determine the viability of a rail facility for

rail transportation service;

(3) studies to determine the necessity for the department's

acquisition or construction of a rail facility; and

(4) the acquisition, construction, maintenance, or operation of

a rail facility under this chapter, including the assessment and

remediation of environmental contamination existing in or on a

rail facility.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Sec. 91.0361. CERTAIN FREIGHT RAILROAD PROJECTS. (a) If

sufficient funds from bonds sold to construct the Central Texas

turnpike project or from the Texas mobility fund are available,

the department may, and is strongly encouraged to, use the funds

for engineering, design, grading, and construction necessary to

create a grade-separated freight rail line capable of being

safely traveled by trains operating at not less than 80 miles per

hour in or adjacent to the State Highway 130 corridor.

(b) The department may, and is strongly encouraged to, enter

into negotiations with any Class I railroad concerning building

and operating a freight railroad in or adjacent to the State

Highway 130 corridor. The department may explore with any Class I

railroad the possibility of operating the freight railroad line

in or adjacent to the State Highway 130 corridor as a

revenue-producing partnership that could benefit this state and

the current holders of bonds used in the financing of State

Highway 130.

(c) This section may not be construed to allow any delay in the

current published schedule for the construction and completion of

State Highway 130.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Sec. 91.037. CONTRACTS WITH GOVERNMENTAL ENTITIES. This chapter

does not apply to real or personal property, facilities, funding,

projects, operations, construction, or a project plan of a

transportation authority created under Chapter 451, 452, or 460

unless the commission or its designee has signed a written

agreement with the transportation authority specifying the terms

and conditions under which the transportation authority may

participate.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

SUBCHAPTER C. CONTRACTS

Sec. 91.051. AWARDING OF CONTRACTS. Except for a contract

entered into under Section 91.052, 91.054, or 91.102, a contract

made by the department for the construction, maintenance, or

operation of a rail facility must be let by a competitive bidding

procedure in which the contract is awarded to the lowest

responsible bidder that complies with the department's criteria.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 1.03, eff. June 14, 2005.

Sec. 91.052. AGREEMENTS TO CONSTRUCT, MAINTAIN, AND OPERATE RAIL

FACILITIES. The department may enter into an agreement with a

public entity, including a political subdivision of this state,

to permit the entity, independently or jointly with the

department, to acquire, construct, maintain, or operate a rail

facility or system.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Sec. 91.053. SMALL AND DISADVANTAGED BUSINESSES. (a) The

department shall:

(1) set goals for the award of contracts to small and

disadvantaged businesses and attempt to meet the goals;

(2) attempt to identify small and disadvantaged businesses that

provide or have the potential to provide supplies, materials,

equipment, or services to the department; and

(3) give small and disadvantaged businesses full access to the

department's contract bidding process and other contracting

processes, inform the businesses about those processes, offer the

businesses assistance concerning those processes, and identify

barriers to the businesses' participation in those processes.

(b) This section does not exempt the department from competitive

bidding requirements imposed by other law.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Sec. 91.054. COMPREHENSIVE DEVELOPMENT AGREEMENTS. (a) To the

extent and in the manner that the department may enter into a

comprehensive development agreement under Chapter 223, the

department may enter into a comprehensive development agreement

under this chapter that provides for the financing, design,

acquisition, construction, maintenance, or operation of a rail

facility or system. All provisions of Chapter 223 relating to

comprehensive development agreements apply to comprehensive

development agreements for facilities under this chapter,

including provisions relating to the confidentiality of

information. Claims arising under a comprehensive development

agreement are subject to Section 201.112.

(b) The department may combine in a comprehensive development

agreement under this chapter a rail facility or system and a toll

project as defined by Section 201.001.

(c) The department may not enter into a comprehensive

development agreement with a private entity under this chapter

that provides for the lease or use of rights-of-way or related

property by the private entity to construct, operate, or maintain

a facility that is unrelated to the operation of the rail

facility or system.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 1.04, eff. June 14, 2005.

SUBCHAPTER D. FINANCING OF RAIL FACILITIES

Sec. 91.071. FUNDING. (a) Except as provided in Subsection

(b), the department may use any available funds to implement this

chapter, including funds from the state infrastructure bank.

(b) Except for money received from the Texas economic

development bank fund under Section 489.102, Government Code, the

department may not spend money from the general revenue fund to

implement this chapter except pursuant to a line-item

appropriation.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec.

5.01(a), eff. Jan. 11, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 1.05, eff. June 14, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1410, Sec. 3, eff. June 15, 2007.

Sec. 91.072. FINANCING OF RAIL FACILITIES AND SYSTEMS. (a) The

commission and the department have the same powers and duties

relating to the financing of a rail facility or a system

established under Section 91.031 as the commission and the

department have under Subchapter E, Chapter 361, relating to the

financing of a turnpike project, including the ability to deposit

the proceeds of bonds or other obligations and to pledge,

encumber, and expend such proceeds and revenues as provided in

Chapter 361.

(b) The powers held by the commission and the department include

the power to:

(1) authorize the issuance of bonds to pay all or part of the

cost of acquiring, constructing, maintaining, or operating a rail

facility or system;

(2) maintain separate accounts for bond proceeds and the

revenues of a rail facility or system, and pledge those revenues

and proceeds to the payment of bonds or other obligations issued

or entered into with respect to the facility or system;

(3) impose fees, rents, and other charges for the use of a rail

facility or system; and

(4) obtain from another source the fees and other revenue

necessary to pay all or part of the principal and interest on

bonds issued under this chapter.

(c) For purposes of this section, a reference in Subchapter E,

Chapter 361 to:

(1) a turnpike project means a rail facility or system; and

(2) revenue includes a fee, rent, or other usage charge

established under this chapter or other money received under

Sections 91.073 and 91.074.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Sec. 91.073. GRANTS AND LOANS. The department may apply for,

accept, and expend money from grants, loans, or reimbursements

for any purpose of this chapter, including paying for the cost of

the acquisition, construction, maintenance, and operation of a

rail facility or system.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Sec. 91.074. REVENUE. (a) The department may require a person,

including any public or private entity, to pay a fee as a

condition of using any part of a rail facility or system. The

department may not require a person to pay a fee in connection

with the placement, maintenance, or other use of a public utility

facility.

(b) The department shall establish and maintain rents or other

compensation for the use of rail facilities or systems in an

amount that is, together with other revenue of the department

received under this chapter, sufficient to enable the department

to comply with the requirements of Section 91.072.

(c) The department may contract with a person for the use of all

or part of a rail facility or system or may lease or sell all or

part of a rail facility or system, including all or any part of

the right-of-way adjoining trackwork, for any purpose, including

placing on the adjoining right-of-way a storage or transfer

facility, warehouse, garage, parking facility, telecommunication

line or facility, restaurant, or gas station. Any portion of a

rail facility or system that is used or leased by a private

person under this subsection for a commercial purpose is not

exempt from ad valorem taxation and is subject to local zoning

regulations and building standards.

(d) The department shall not unreasonably discriminate in

deciding who may use any part of a rail facility or system.

(e) All revenue received by the department under this chapter:

(1) shall be deposited to the credit of the state highway fund

and may be used for any purpose authorized by this chapter; and

(2) is exempt from the application of Section 403.095,

Government Code.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 1.06, eff. June 14, 2005.

Sec. 91.075. PASS-THROUGH FARES. (a) In this section,

"pass-through fare" means:

(1) a per passenger fee or a per passenger mile fee that is

determined by the number of passengers using a passenger rail

facility; or

(2) a fee that is determined based on the number of carloads or

commodity tonnages shipped using a freight rail facility.

(b) The department may enter into an agreement with a public or

private entity that provides for the payment of pass-through

fares to the public or private entity as reimbursement for the

acquisition, design, development, financing, construction,

relocation, maintenance, or operation of a passenger rail

facility or a freight rail facility by the entity.

(c) The department may use any available funds for the purpose

of making a pass-through fare payment under this section,

including funds from the state infrastructure bank.

(d) The commission may adopt rules necessary to implement this

section. Rules adopted under this subsection may include

criteria for:

(1) determining the amount of pass-through fares to be paid

under this section; and

(2) allocating the risk that ridership on a passenger rail

facility or carloads or commodity tonnages shipped on a freight

rail facility will be higher or lower than the parties to an

agreement under this section anticipated in entering into the

agreement.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 1.07, eff. June 14, 2005.

SUBCHAPTER E. ACQUISITION AND DISPOSAL OF PROPERTY

Sec. 91.091. ACQUISITION OF REAL PROPERTY. (a) The commission

may authorize the department to acquire in the name of the state

a right-of-way, a property right, or other interest in real

property determined to be necessary or convenient for the

department's acquisition, construction, maintenance, or operation

of rail facilities.

(b) The commission may authorize the department to acquire

property by any method, including purchase and condemnation.

Property may be purchased under any terms determined by the

department to be in the best interest of the state.

(c) Property may be purchased along alternative potential routes

for a rail facility even if only one of those potential routes

will ultimately be chosen as the final route.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Sec. 91.092. PROPERTY NECESSARY OR CONVENIENT FOR RAIL

FACILITIES. Property necessary or convenient for the

department's acquisition, construction, maintenance, or operation

of rail facilities includes an interest in real property or a

property right the commission determines is necessary or

convenient to provide:

(1) right-of-way for a location for:

(A) a rail facility; or

(B) the future expansion of a rail facility;

(2) land for mitigation of adverse environmental effects;

(3) buffer zones for scenic or safety purposes; and

(4) revenue for use in acquiring, constructing, maintaining, or

operating a rail facility or system, including revenue received

under a contract described by Section 91.074(c).

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Sec. 91.093. RIGHT OF ENTRY. (a) To acquire property necessary

or convenient for a rail facility, the department may enter any

premises or real property, including a body of water, to make a

survey, geotechnical evaluation, sounding, or examination.

(b) An entry under Subsection (a) or (d) is not:

(1) a trespass; or

(2) an entry under a pending condemnation procedure.

(c) The department shall make reimbursements for actual damages

that result from an entry under Subsection (a) or (d).

(d) To ensure the safety and convenience of the public, the

department shall, when entering any real property, water, or

premises on which is located a public utility facility:

(1) comply with applicable industry standard safety codes and

practices; and

(2) notwithstanding Subsection (a), give the owner or operator

of the public utility facility not less than 10 days' notice

before entering the real property, water, or premises.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Sec. 91.094. CONVEYANCE OF PROPERTY BELONGING TO POLITICAL

SUBDIVISION OR PUBLIC AGENCY. The governing body of a

municipality, county, political subdivision, or public agency

may, without advertisement, convey the title to or a right in

property determined to be necessary or convenient by the

department under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Sec. 91.095. DISPOSAL OF PROPERTY. The department may sell,

convey, or otherwise dispose of any rights or other interests in

real property acquired under this subchapter that the commission

determines are no longer needed for department purposes.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

SUBCHAPTER F. OPERATION AND USE OF RAIL FACILITIES

Sec. 91.101. CONTRACTS FOR RAIL TRANSPORTATION SERVICES. The

department may contract with a county or other political

subdivision of the state for the department to provide rail

transportation services on terms agreed to by the parties.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Sec. 91.102. CONTRACTS WITH RAIL OPERATORS. (a) The department

may lease all or part of a rail facility or system to a rail

operator. The department may contract with a rail operator for

the use or operation of all or part of a rail facility or system.

(b) The department shall encourage to the maximum extent

practical the participation of private enterprise in the

operation of rail facilities and systems.

(c) A lease agreement shall provide for the department's

monitoring of a rail operator's service and performance.

(d) The department may enter into an agreement with a rail

operator to sell all or any part of state-owned rail facilities

on terms the department considers to be in the best interest of

the state.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Sec. 91.103. JOINT USE OF RAIL FACILITIES. The department may:

(1) enter into an agreement with a rail operator, public

utility, private utility, communication system, common carrier,

or transportation system for the common use of its facilities,

installations, or properties; and

(2) establish through routes, joint fares, and, subject to

approval of a tariff-regulating body having jurisdiction,

divisions of tariffs.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Sec. 91.104. ROUTINGS. The department may determine routings

for rail facilities acquired, constructed, or operated by the

department under this chapter.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.

Sec. 91.105. PLACEMENT OF UTILITY FACILITIES, LINES, AND

EQUIPMENT. (a) A utility has the same right to place its

facilities, lines, or equipment in, over, or across right-of-way

that is part of a state-owned rail facility as the utility has

with respect to the right-of-way of a state highway under Chapter

181, Utilities Code. A utility shall notify the department of the

utility's intention to exercise authority over right-of-way that

is part of state-owned rail facilities.

(b) On receipt of notice under Subsection (a), the department

may designate the location in the right-of-way where the utility

may place its facilities, lines, or equipment.

(c) The department may require a utility to relocate the

utility's facilities, lines, or equipment, at the utility's

expense, to allow for the expansion or relocation of rail

facilities owned by the state. A relocation under this subsection

must be accomplished pursuant to Subsections (e)-(j). The

department shall pay for the cost of the relocation. If a utility

facility is replaced, the cost of replacement is limited to an

amount equal to the cost of replacing the facility with a

comparable facility, less the net salvage value of the replaced

facility.

(d) A utility may use and operate a facility required to be

relocated under this section at the new location for the same

period and on the same terms as the utility had the right to do

at the previous location of the facility.

(e) If the department determines that a public utility facility

must be relocated, the utility and the department shall negotiate

in good faith to establish reasonable terms and conditions

concerning the responsibilities of the parties with regard to

sharing of information about the project and the planning and

implementation of any necessary relocation of a public utility

facility.

(f) The department shall use its best efforts to provide an

affected utility with plans and drawings of the project that are

sufficient to enable the utility to develop plans for, and

determine the cost of, the necessary relocation of the public

utility facility. If the department and the affected utility

enter into an agreement after negotiations under Subsection (e),

the terms and conditions of the agreement govern the relocation

of public utility facilities covered by the agreement.

(g) If the department and an affected utility do not enter into

an agreement under Subsection (e), the department shall provide

to the affected utility:

(1) written notice of the department's determination that the

public utility facility must be removed;

(2) a final plan for relocation of the public utility facility;

and

(3) reasonable terms and conditions for an agreement with the

utility for the relocation of the public utility facility.

(h) Not later than the 90th day after the date a utility

receives the notice from the department, including the plan and

agreement terms and conditions under Subsection (g), the utility

shall enter into an agreement with the department that provides

for the relocation.

(i) If the utility fails to enter into an agreement within the

90-day period under Subsection (h), the department may relocate

the public utility facility at the sole cost and expense of the

utility less any reimbursement of costs that would have been

payable to the utility under applicable law. A relocation by the

department under this subsection shall be conducted in full

compliance with applicable law, using standard equipment and

construction practices compatible with the utility's existing

facilities, and in a manner that minimizes disruption of utility

service.

(j) The 90-day period under Subsection (h) may be extended:

(1) by mutual agreement between the department and the utility;

or

(2) for any period during which the utility is negotiating in

good faith with the department to relocate its facility.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 4.01, eff. June 21,

2003.



CHAPTER 81. GENERAL PROVISIONS

TRANSPORTATION CODETITLE 5. RAILROADSSUBTITLE A. GENERAL PROVISIONSText of subtitle as added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.02CHAPTER 81. GENERAL PROVISIONSText of effective on April 01, 2011Text of section effective on April 01, 2011Sec. 81.001. DEFINITIONS. In this title:(1) "Commission" means the Texas Transportation Commission.(2) "Department" means the Texas Department of Transportation. (New.)

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.02, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 81.002. APPLICABILITY. In this title, a reference to a railroad company includes:(1) a railroad incorporated before September 1, 2007, under former Title 112, Revised Statutes; or(2) any other legal entity operating a railroad, including an entity organized under the Texas Business Corporation Act or the Texas Corporation Law provisions of the Business Organizations Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.02, eff. April 1, 2011.



CHAPTER 111. REGULATION BY TEXAS DEPARTMENT OF TRANSPORTATION

TRANSPORTATION CODETITLE 5. RAILROADSSUBTITLE C. RAILROADS GENERALLYCHAPTER 111. REGULATION BY TEXAS DEPARTMENT OF TRANSPORTATIONSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 111.001. DEFINITION OF PERSON. In this chapter:(1) "person" includes a corporation, as provided by Section 312.011, Government Code; and(2) the definition of "person" assigned by Section 311.005, Government Code, does not apply.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 111.002. POWER AND AUTHORITY. To the extent not preempted by federal law, the department:(1) has power and authority over:(A) railroads, including suburban, belt, and terminal railroads;(B) public wharves, docks, piers, elevators, warehouses, sheds, tracks, and other property used in connection with railroads; and(C) persons, associations, and private or municipal corporations that own or operate a railroad, or a wharf, dock, pier, elevator, warehouse, shed, track, or other property used in connection with a railroad; and(2) shall govern and regulate those railroads, persons, associations, and corporations and prevent abuses in the conduct of their business.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 111.003. TRANSFER OF RAILROAD AUTHORITY. On October 1, 2005, all powers and duties of the Railroad Commission of Texas that related primarily to railroads and the regulation of railroads and that existed on that date were transferred to the department, as provided by Chapter 281, Acts of the 79th Legislature, Regular Session, 2005.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 111.004. REFERENCE TO RAILROAD COMMISSION. Any reference in law to the Railroad Commission of Texas that relates primarily to railroads and the regulation of railroads means the department.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

SUBCHAPTER B. REGULATION OF RAILROADS BY DEPARTMENTText of section effective on April 01, 2011Sec. 111.051. INSPECTION OF BOOKS AND PAPERS; PENALTY. (a) A member of the commission or a person authorized in writing by a member of the commission under the hand and seal of the department may at any time:(1) inspect the books and papers of a railroad company; and(2) examine under oath a railroad company officer, agent, or employee in relation to the business and affairs of the company.(b) A railroad company that refuses to permit an examination of the company's books and papers under Subsection (a) is liable to the state, for each violation, for a penalty of not less than $125 or more than $500 for each day the company fails or refuses to permit the examination.(c) An officer, agent, or employee of a railroad company who possesses or controls any book or paper of the company commits an offense if, after proper demand, the officer, agent, or employee fails or refuses to exhibit, to any member of the commission or any person authorized to investigate, the book or paper. An offense under this subsection is a misdemeanor punishable by a fine of not less than $125 or more than $500.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 111.052. INFORMATION SOLICITED BY DEPARTMENT. (a) The department shall as often as necessary provide each railroad company a questionnaire designed to elicit all information concerning the railroad.(b) A railroad company receiving a questionnaire under Subsection (a) shall properly fill out the questionnaire and answer each question fully and correctly. A railroad company that is unable to answer a question shall give satisfactory reason for the inability to answer.(c) A railroad company shall return the completed questionnaire, sworn to by the proper officer of the company, to the department not later than the 30th day after the date the company received the questionnaire.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 111.053. REFUSAL TO ANSWER BY RAILROAD COMPANY OFFICER OR EMPLOYEE; CRIMINAL PENALTY. (a) An officer or employee of a railroad company commits an offense if the officer or employee:(1) fails or refuses to fill out and return a questionnaire to the department as required by law;(2) fails or refuses to answer any question in a questionnaire;(3) gives a false answer to any question in a questionnaire if the answer to the question is within the officer's or employee's knowledge; or(4) evades the answer to any question in a questionnaire.(b) An offense under this section is a misdemeanor punishable by a fine of $500 for each day that the officer or employee violates this section after the date the questionnaire is due to the department.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 111.054. REFUSAL TO ANSWER BY RAILROAD COMPANY; PENALTY. (a) A railroad company is liable to the state for a penalty of $500 if:(1) an officer or employee of the company:(A) fails or refuses to fill out and return a questionnaire under Section 111.052;(B) fails or refuses to answer a question in a questionnaire under Section 111.052;(C) gives a false answer to a question in a questionnaire under Section 111.052 and the fact inquired of is within the officer's or employee's knowledge; or(D) evades the answer to such a question in a questionnaire under Section 111.052; and(2) it appears that the officer or employee acted in obedience to the company's direction, permission, or request in the officer's or employee's failure, refusal, or evasion.(b) The department may prescribe a system of bookkeeping to be observed by each railroad company that receives a questionnaire under Section 111.052, under the penalties of Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 111.055. WITNESSES. (a) This section applies only to the extent that it does not conflict with Chapter 2001, Government Code.(b) In an examination or investigation under this chapter, the department may compel the attendance of witnesses and may issue subpoenas for witnesses in accordance with rules prescribed by the department. The officer to whom process is directed shall serve it.(c) A witness who appears before the department by order of the department at a place outside the county where the witness resides is entitled to receive for the witness's attendance:(1) $1 for each day; and(2) three cents for each mile the witness travels, by the nearest practical route, in going to and returning from that place.(d) On the presentation of proper vouchers, sworn to by the witness and approved by the department, the comptroller shall pay the witness the amount to which the witness is entitled.(e) A witness is not entitled to fees or mileage if, when summoned at the request of a railroad, the witness:(1) is directly or indirectly interested in the railroad;(2) is in any way interested in stock, a bond, a mortgage, or a security, or the earnings of the railroad; or(3) was an officer, agent, or employee of the railroad.(f) A witness furnished with free transportation may not receive pay for the distance the witness travels on the free transportation.(g) The department may issue an attachment as in civil cases for a witness who fails or refuses to obey a subpoena and may compel the witness to appear before the department and testify on a matter as the department requires.(h) If a witness, after being summoned, fails or refuses to attend or to answer a question asked of the witness that the witness would be required to answer if in court, the department may fine and imprison the witness for contempt in the same manner that a judge of the district court might do under similar circumstances.(i) The claim that testimony might tend to incriminate the person giving the testimony does not excuse a witness from testifying, but the evidence or testimony may not be used against the witness in a criminal trial.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 111.056. DEPOSITIONS. (a) The department may in its discretion issue process to take the testimony of a witness by a written or oral deposition instead of compelling the personal attendance of the witness.(b) An officer executing process issued under a provision of this subtitle or Subtitle D may charge a fee as determined by the department, not to exceed fees prescribed by law for similar services.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 111.057. PENALTY NOT OTHERWISE PROVIDED. A railway company doing business in this state is liable to the state for a penalty of not more than $5,000 each time the railway company:(1) violates any provision of this subtitle or Subtitle D or fails or refuses to perform any duty imposed upon it for which a penalty has not been provided by law; or(2) fails, neglects, or refuses to obey any requirement, order, judgment, or decree of the department.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 111.058. SUITS FOR PENALTY. (a) For a penalty provided under this chapter that is recoverable by the state, the attorney general, or an attorney acting under the direction of the attorney general, may bring suit in the name of the state in:(1) Travis County; or(2) any county in or through which the railroad runs.(b) The attorney bringing a suit under this section is entitled to receive:(1) a fee to be paid by the state of $50 for each penalty recovered and collected by the attorney; and(2) 10 percent of the amount collected.(c) In all suits arising under this chapter or Section 112.003, the rules of evidence shall be the same as in ordinary civil actions, except as otherwise provided by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

SUBCHAPTER C. DEPARTMENT SAFETY REGULATIONText of section effective on April 01, 2011Sec. 111.101. IMPLEMENTATION OF FEDERAL SAFETY LAWS; FEES. (a) The department may perform any act, adopt any rules, and issue any orders as permitted by the Federal Railroad Safety Act of 1970, originally codified as 45 U.S.C. Sections 421, 431 et seq. and recodified in 1994 as 49 U.S.C. Sections 20101-20117, 20131, 20133-20141, 20143, 21301, 21302, 21304, 21311, 24902, and 24905 and Sections 4(b)(1), (i), and (t) of Pub. L. No. 103-272.(b) The department by rule shall:(1) adopt reasonable fees to be assessed annually against railroads operating within the state; and(2) establish the method by which the fees are calculated and assessed.(c) The total amount of fees estimated to be collected by rules adopted by the department under this section may not exceed the amount estimated by the department to be necessary to recover the costs of administering the department's rail safety program.(d) In adopting a fee structure, the department may consider the gross ton miles for railroad operations within this state for each railroad operating in the state to provide for the equitable allocation among railroads of the cost of administering the department's rail safety program.(e) A fee collected under this section shall be deposited to the credit of the general revenue fund to be used for the rail safety program.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 111.102. HAZARDOUS MATERIALS INSPECTIONS. (a) The department may enter private property on which a railroad facility that is connected to but not a part of a general railroad system of transportation is located at a reasonable time and in a reasonable manner to perform an inspection, investigation, or surveillance of facilities, equipment, records, and operations relating to the packaging, loading, or transportation of hazardous materials to determine whether the railroad facility complies with the applicable safety requirements of this chapter or a rule adopted under this chapter.(b) In performing an inspection under this section, the department may not require a railroad facility owner or operator to alter or cease rail operations.(c) Any inspection, investigation, or surveillance performed on the site of a manufacturing facility shall be performed in compliance with the safety rules of the facility, including a rule regarding security clearance at the front gate if appropriate.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.



CHAPTER 112. POWERS AND DUTIES OF RAILROADS

TRANSPORTATION CODETITLE 5. RAILROADSSUBTITLE C. RAILROADS GENERALLYCHAPTER 112. POWERS AND DUTIES OF RAILROADSText of effective on April 01, 2011SUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 112.001. DEFINITION OF PERSON. In this chapter:(1) "person" includes a corporation, as provided by Section 312.011, Government Code; and(2) the definition of "person" assigned by Section 311.005, Government Code, does not apply.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 112.002. GENERAL RIGHTS OF RAILROADS. (a) A railroad company has the right to succession.(b) A railroad company may:(1) sue, be sued, plead, and be impleaded in its corporate name;(2) have and use a seal and alter the seal at will;(3) receive and convey persons and property on its railway by any mechanical power, including the use of steam;(4) regulate the time and manner in which, and the compensation for which, passengers and property are transported, subject to the provisions of law;(5) exercise the power of eminent domain for the purposes prescribed by this subtitle or Subtitle D;(6) purchase, hold, and use all property as necessary for the construction and use of its railway, stations, and other accommodations necessary to accomplish company objectives, and convey that property when no longer required for railway use; and(7) take, hold, and use property granted to the company to aid in the construction and use of its railway, and convey that property in a manner consistent with the terms of the grant when the property is no longer required for railway use.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 112.003. DAMAGES. A railroad subject to this subtitle or Subtitle D is liable to a person, firm, or corporation injured for the damages resulting from:(1) a prohibited or unlawful act or thing that the railroad does or causes or permits to be done; or(2) failure of the railroad to perform an act the railroad is required to perform under this subtitle or Subtitle D.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

SUBCHAPTER B. ACQUISITION AND USE OF PROPERTY BY RAILROAD OR OF RAILROADText of section effective on April 01, 2011Sec. 112.051. ENTRY ONTO PRIVATE PROPERTY. (a) A railroad company is entitled to make an examination and survey for the company's proposed railway, to be performed as necessary to select the most advantageous route for the proposed railway, and, subject to Subsection (c), may enter on the lands or waters of any person or corporation for that purpose.(b) A railroad company is responsible for any damages arising from an examination or survey under this section.(c) Except for the purposes of performing a lineal survey, a railroad company may not enter on private real property for the purpose of condemning the property or any material on the property for any purpose until the company agrees with and pays the owner of the property all damages that may be caused to the owner's property by the condemnation of the property and by the construction of the company's road.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 112.052. ACQUISITION OF PROPERTY FOR CHANGE, RELOCATION, OR ABANDONMENT OF RAILROAD LINE. (a) Subject to Subsection (b), a railroad company or a receiver of a railroad that changes, relocates, or abandons a line of railroad in this state may acquire by condemnation or otherwise land for:(1) right-of-way;(2) depot grounds;(3) shops;(4) roundhouses;(5) water supply sites;(6) sidings;(7) switches;(8) spurs; or(9) any other purpose connected with or necessary to the building or operating of the line of railroad, as changed, relocated, or abandoned.(b) Property acquired under this section must be declared for and charged with public use.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 112.053. CONDEMNATION OF PROPERTY: WHEN RAILROAD COMPANY AND OWNER DISAGREE. (a) A railroad company may acquire property by condemnation if the company cannot agree with the owner for the purchase of the property and the property is required for any of the following purposes:(1) the incorporation of the railroad;(2) the transaction of company business;(3) depots, station buildings, and machine and repair shops;(4) the construction of reservoirs for the water supply;(5) the right-of-way, or new or additional right-of-way;(6) a change or relocation;(7) a roadbed;(8) the shortening of a line;(9) the reduction of grades;(10) the double tracking of the railroad or the construction and operation of tracks; or(11) any other purpose connected with or necessary to the building, operating, or running of the railroad.(b) A railroad company may not, under this section, condemn property that is located more than two miles from the company's right-of-way.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 112.054. CONDEMNATION OF PROPERTY: CERTAIN TERMINAL SWITCHING RAILROADS. (a) This section applies only to the condemnation of property for a terminal switching railroad that:(1) handles fewer than 10,000 but more than 3,000 carloads a year; and(2) operates in a single county that:(A) has a population of 110,000 or more;(B) is not adjacent to the Texas border; and(C) does not contain a portion of a national forest.(b) The power to condemn property given to a railroad company under this subtitle or Subtitle D, including Section 112.052 or 112.053, does not apply to any property used for or designated under local zoning regulations for residential use unless the use of the condemned property is authorized under or in conformity with local zoning or development regulations.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 112.055. RIGHT-OF-WAY ACQUIRED BY CONDEMNATION. (a) A right-of-way that a railway company in this state acquires by condemnation does not include a fee simple estate in public or private land.(b) A right-of-way that a railway company acquires by condemnation is not lost on forfeiture or expiration of the railway company's charter. The right-of-way remains subject to an extension of the charter or the grant of a new charter, and a new condemnation of the way is not required.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 112.056. CONDEMNATION OF PROPERTY FOR CERTAIN ROADS. (a) Subject to Subsection (b), a corporation created to build, maintain, and operate a line of railroads to a mine, gin, quarry, manufacturing plant, or mill may acquire by condemnation land necessary for the right-of-way for a road connecting the mine, gin, quarry, manufacturing plant, or mill to the nearest line of railroad.(b) The corporation may condemn property under this section only if the corporation declares itself a common carrier and its railroads public highways, placing the road under the control of the department.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 112.057. CONSTRUCTION ON OR NEAR CERTAIN WATERWAYS OR ROADS. (a) A railroad company may construct the company's road across, along, or on any stream of water, water course, street, highway, turnpike, or canal where the route of the company's railway intersects or touches the stream, water course, street, highway, turnpike, or canal.(b) The railroad company shall:(1) restore the stream, water course, street, highway, turnpike, or canal to its former state or to a state in which its usefulness is not unnecessarily impaired; and(2) keep the crossing in repair.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 112.058. INTERSECTION OF RAIL LINE AND ROAD OR STREET. Sections 112.051, 112.053, 112.054, 112.055, 112.057, 112.059, and 112.061 do not affect a law that requires a railroad company to provide a proper crossing at each intersection of a road or street.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 112.059. CROSSINGS OF PUBLIC ROADS. (a) Each railroad company in this state shall place and keep the portion of the company's roadbed and right-of-way over or across which a public county road runs in proper condition for the use of the traveling public.(b) A railroad company is liable for a penalty of $10 for each week the company does not comply with the requirements of this section if:(1) the overseer of a public road gives written notice to the company's person responsible for maintaining the area where the work is needed; and(2) the company fails to complete the work or repairs within 30 days after the date written notice is given under Subdivision (1).(c) A county attorney, on the making of an affidavit of the facts by any person, shall immediately institute a suit against the railroad company to recover the penalty provided by this section. A county attorney's wilful failure or refusal to comply with this subsection is sufficient cause for the county attorney to be removed from office unless it is evident that the suit could not have been maintained.(d) A proceeding under this section shall be conducted in the name of the county and in the same manner as a proceeding in a civil suit.(e) A county attorney is entitled to a fee of $10, taxed as costs, for each suit maintained by the county attorney under this section. If two or more penalties are sought in the same suit only one fee may be recovered under this subsection.(f) If the county is cast in the suit, the county may not be charged costs.(g) A penalty collected under this section shall be deposited in the road and bridge fund of the county in which the suit is brought.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 112.060. CONVERSION OF PROPERTY IN CUSTODY OF RAILROAD COMPANY. (a) A railroad company in this state or a receiver of a railroad company in this state may not confiscate or otherwise convert to the company's or receiver's own use, in whole or in substantial part, a carload shipment of any article or commodity of freight traffic received by the company or receiver for transportation and delivery without the express consent of the owner or consignee of the shipment.(b) An act of an agent, officer, or employee of a railroad company or receiver under this section that is within the apparent scope of the agent's, officer's, or employee's duties or authority with respect to the confiscation or conversion is considered to be an act of the company or receiver.(c) This section does not apply to a conversion of freight that has been damaged or intermingled with other freight in wrecks, or to refused or unclaimed freight, that the railroad is unable to deliver.(d) In addition to all other remedies or penalties that may be provided by law, a railroad company or receiver that violates this section is subject to:(1) a penalty in favor of the state of not less than $125 or more than $500; and(2) an additional penalty in favor of the owner or consignee of the converted shipment equal to twice the amount of the purchase price of the converted shipment.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 112.061. SUIT INVOLVING RAILROAD COMPANY PROPERTY. (a) If a railroad company is sued for property occupied by the company for railroad purposes or for damages to property occupied by the company for railroad purposes, the court in which the suit is pending may determine all matters in dispute between the parties, including the condemnation of the property, on petition or cross bill by the defendant requesting that remedy.(b) A plea for condemnation under Subsection (a) is considered an admission of the plaintiff's title to the property.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 112.062. RAILROAD COMPANY PROPERTY SUBJECT TO EXECUTION; CHARACTERIZATION OF ROLLING STOCK. (a) All or any part of a railroad company's real and personal property is subject to execution and sale in the same manner as the property of individuals.(b) No portion of a railroad company's real or personal property is exempt from execution and sale.(c) The rolling stock and all other movable property belonging to a railroad company is considered personal property.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

SUBCHAPTER C. SAFETYText of section effective on April 01, 2011Sec. 112.101. CATTLE GUARDS. (a) A railroad company whose railroad passes through a field or enclosure shall construct and keep in good repair a good and sufficient cattle guard or stop at each location the railroad enters the field or enclosure.(b) If a field or enclosure through which a railway passes is enlarged or extended, or the owner of any land over which a railway runs clears and opens a field so as to include the track of a railway, the railroad company shall construct and keep in repair good and sufficient cattle guards or stops at the borders of the extended enclosures or fields or the new fields.(c) A cattle guard or stop required by this section shall be constructed and kept in repair to protect the fields and enclosures from the depredations of stock of any kind.(d) If a railroad company fails to construct and keep in repair a cattle guard or stop required by this section, the owner of the enclosure or field may:(1) have the required cattle guards or stops constructed at the proper places and kept in repair; and(2) recover from the company the costs of constructing or repairing the required cattle guards or stops, unless it is shown that the enlargement or extension was made capriciously and with intent to harass and molest the company.(e) A railroad company that neglects to construct or keep in repair a proper cattle guard or stop as required by this section is liable to a party injured by the neglect for all damages that may result from the neglect. The injured party may seek to recover the damages by filing suit.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 112.102. LIABILITY FOR DEATH OR INJURY TO STOCK. (a) Subject to Subsection (b), a railroad company is liable to the owner for the value of all stock killed or injured by the company's locomotives and cars operating over the company's railways, regardless of whether the county or subdivision of a county in which the death or injury occurs has, under Subchapter B or D, Chapter 143, Agriculture Code, prohibited certain animals from running at large.(b) A railroad company that fences its railway is liable only for injury to stock that results from a want of ordinary care.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 112.103. DUTY TO STOP AND RENDER AID; OFFENSE. (a) In this section, "operator" means the person assigned by a railroad company to be responsible for the operation of a train.(b) An operator who is involved, while operating a locomotive, in an accident resulting in injury to or death of a person or damage to a vehicle that is driven or attended by a person shall immediately stop the locomotive at the scene of the accident.(c) The operator shall render to a person injured in the accident reasonable assistance, including transporting, or the making of arrangements for transporting, the person to a physician, surgeon, or hospital for medical or surgical treatment if it is apparent that treatment is necessary or if the injured person requests transportation.(d) A person who violates this section commits an offense. An offense under this subsection is a Class C misdemeanor.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

SUBCHAPTER D. LIABILITY FOR INJURIES TO EMPLOYEESText of section effective on April 01, 2011Sec. 112.151. APPLICABILITY OF SUBCHAPTER. Notwithstanding any other law, this subchapter does not apply to the portion of a person's, receiver's, or corporation's operations that:(1) consists solely of the fabrication, manufacture, repair, or storage of rail rolling stock; or(2) uses rail cars solely as a part of its own internal manufacturing or production process.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 112.152. LIABILITY GENERALLY FOR INJURY TO OR DEATH OF EMPLOYEE. (a) A corporation, receiver, or other person operating a railroad in this state is liable for damages to a person who, while employed by the railroad operator, is injured as a result of:(1) the negligence of an officer, agent, or employee of the railroad operator; or(2) any defect or insufficiency due to the railroad operator's negligence in its cars, engines, appliances, machinery, track, roadbed, works, boats, wharves, or other equipment.(b) If an employee dies as a result of the negligence, defect, or insufficiency described by Subsection (a), the railroad operator is liable to the employee's personal representative for the benefit of the employee's surviving spouse and children and the employee's parents or, if the employee is not survived by a spouse, child, or parent, to the employee's next of kin who is dependent on the employee.(c) Damages recovered under Subsection (b) are not liable for the debts of the deceased and shall be divided among the persons entitled to the benefit of the action who are living, in shares the fact finder considers proper.(d) An action under Subsection (b) may be brought without administration by all parties entitled to damages under that subsection, or by any one or more of those parties, for the benefit of all of those parties. If all parties entitled to recover are not before the court, the action may proceed for the benefit of the parties who are before the court.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 112.153. CONTRIBUTORY NEGLIGENCE. (a) In an action under Section 112.152, the employee's contributory negligence is not a bar to recovery but the fact finder shall reduce the employee's damages in proportion to the amount of contributory negligence attributable to the employee.(b) An employee may not be found contributorily negligent in a case in which the railroad operator's violation of a statute enacted for the safety of employees contributed to the employee's injury or death.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 112.154. ASSUMED RISK. (a) The plea of assumed risk is not available as a bar to recovery of damages in a suit brought in a court in this state against a corporation, receiver, or other person operating a railroad, interurban railway, or street railway in this state for the recovery of damages for the death of or personal injury to an employee caused by the wrong or negligence of the railroad or railway operator. An employee assumes the ordinary risk incident to the employee's employment but does not assume the risk resulting from any negligence of the employee's employer, regardless of whether the negligence is known to the employee.(b) If in a suit described by Subsection (a) it is alleged and proven that the deceased or injured employee was negligent in continuing in the service of the railroad or railway operator in view of the risk, dangers, and hazards of which the employee knew or must necessarily have known, in the ordinary performance of the employee's duties, that fact does not bar the employee's recovery, but is considered contributory negligence. If contributory negligence described by this subsection proximately caused or contributed to the cause of the death or injury, the damages recoverable by the employee or the employee's heirs or representatives shall be reduced only in proportion to the amount of negligence attributable to the employee.(c) An employee of a railway company who is injured while engaged in the operation of a train in this state that is propelled by two or more engines is not considered to have assumed the risk of that injury if the injury is a result of the operation of two or more engines on the train rather than one.(d) In an action against a railroad operator under Section 112.152, an employee may not be held to have assumed the risk of the employee's employment in a case in which the railroad operator's violation of a statute enacted for the safety of employees contributed to the employee's injury or death.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 112.155. CERTAIN PROVISIONS VOID. A provision of a contract, rule, or device the purpose of which is to exempt a railroad operator from liability under Section 112.152 is void to the extent of the purported exemption.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 112.156. LIABILITY OFFSET. In an action against a railroad operator under Section 112.152, the railroad operator may offset the railroad operator's liability by the amount of the railroad operator's contribution or payment to any insurance, relief benefit, or indemnity from which benefits have been paid to the injured employee or another person entitled to the benefits as a result of the injury or death that is the subject of the action.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 112.157. CONSTRUCTION OF CERTAIN SECTIONS. (a) Sections 112.152, 112.153, 112.154(d), 112.155, and 112.156 do not:(1) limit the duty or liability of a railroad operator or impair the rights of an employee under the Revised Statutes of 1925; or(2) affect a right of action under another law of this state.(b) Except as provided by Section 112.151, a section listed in Subsection (a) controls over any other provision of the Revised Statutes of 1925 with which it conflicts.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 112.158. INJURY TO FELLOW SERVANT. (a) This section applies only to a corporation, receiver, or other person that controls or operates a railroad or street railway the line of which is located wholly or partly in this state.(b) An entity described by Subsection (a) is liable for damages sustained by an employee of the entity while the employee is engaged in the work of operating the cars, locomotives, or trains of the entity as a result of the negligence of any other employee of the entity, regardless of whether the negligent employee and the employee who sustained the damages are considered fellow servants.(c) Persons who are engaged in the common service of an entity described by Subsection (a) are considered fellow servants only if the persons are:(1) employed in the same grade of employment;(2) doing the same character of work or service; and(3) working together at the same time and place and at the same piece of work for a common purpose.(d) A person engaged in the service of an entity described by Subsection (a) is considered a vice principal of that entity if the person is entrusted by the entity with the authority of superintendence, control, or command of the other employees of the entity, with the authority to direct any other employee in the performance of any duty of the employee.(e) A vice principal of an entity described by Subsection (a) is not considered a fellow servant with other employees of the entity.(f) A contract between an employer and employee that limits the employer's liability under this section in the event of the death of or injury to the employee or setting damages that may be recovered under this section is not valid or binding.(g) This section does not impair or diminish the defense of contributory negligence if the injury of the employee is proximately caused by the employee's own contributory negligence.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.



CHAPTER 131. MISCELLANEOUS RAILWAYS

TRANSPORTATION CODETITLE 5. RAILROADSSUBTITLE D. MISCELLANEOUS RAILROADSCHAPTER 131. MISCELLANEOUS RAILWAYSText of effective on April 01, 2011SUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 131.001. DEFINITION OF PERSON. In this chapter:(1) "person" includes a corporation, as provided by Section 312.011, Government Code; and(2) the definition of "person" assigned by Section 311.005, Government Code, does not apply.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

SUBCHAPTER B. ELECTRIC RAILWAYSText of section effective on April 01, 2011Sec. 131.011. DEFINITION. In this subchapter, "interurban electric railway company" means a corporation chartered under the laws of this state to conduct and operate an electric railway between two municipalities in this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 131.012. EMINENT DOMAIN. A corporation chartered for the purpose of constructing, acquiring, maintaining, or operating lines of electric railway between municipalities in this state for the transportation of freight, passengers, or both freight and passengers may:(1) exercise the power of eminent domain with all the rights and powers granted by law to a railroad company; and(2) enter, condemn, and appropriate land, right-of-way, easements, or other property of any person or corporation to acquire:(A) right-of-way on which to construct and operate lines of railway for the acquiring corporation; or(B) sites for depots or power plants.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 131.013. RIGHT-OF-WAY. (a) A corporation described by Section 131.012 may:(1) lay out right-of-way not to exceed 200 feet in width for its railways;(2) construct its railways and appurtenances on that right-of-way; and(3) with compensation being made in accordance with law:(A) take for the purpose of cuttings and embankments additional land necessary for the proper construction and security of its railways; and(B) cut down any tree or remove any structure that may be in danger of falling on or obstructing its railway.(b) The corporation may:(1) have an examination and survey of its proposed railway made as necessary to select the most advantageous route; and(2) for the purposes of Subdivision (1), enter on the land or water of any person or corporation, subject to responsibility for all damages that may be caused by the entrance, examination, or survey.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 131.014. CONSTRUCTION OF RAILWAY ALONG OR OVER WATERWAY OR INFRASTRUCTURE. (a) A corporation described by Section 131.012 may construct its railway along, across, or over any stream, water course, bay, navigable water, arm of the sea, street, highway, steam railway, turnpike, or canal located in the route of its electric railway.(b) The corporation may erect and operate a bridge, tram, trestle, or causeway, over, along, or across any stream, water course, bay, navigable water, arm of the sea, street, highway, turnpike, or canal described by Subsection (a).(c) A bridge or other structure described by Subsection (b) may not be erected so as to unnecessarily or unreasonably prevent the navigation of the stream, water course, bay, arm of the sea, or navigable water.(d) This section does not authorize the construction of an electric railway on or across a street, alley, square, or property of a municipality without the consent of the governing body of the municipality.(e) Before constructing an electric railway along or on a highway, turnpike, or canal, an interurban electric railway company must obtain the consent of the authority having jurisdiction over the highway, turnpike, or canal.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 131.015. USE OF ELECTRIC STREET RAILWAY TRACKS. (a) An interurban electric railway company's power of eminent domain under this subchapter includes the power to condemn for its use and benefit easements and right-of-way to operate interurban cars along and on the track of an electric street railway company owning, controlling, or operating track on any public street or alley in a municipality for a purpose described by Subsection (b), subject to the consent, authority, and control of the governing body of the municipality.(b) Condemnation under Subsection (a) may be used only to secure an entrance into and an outlet from a municipality on a route designated by the governing body of the municipality.(c) In a proceeding to condemn an easement or right-of-way under this section, the court or the jury trying the case shall define and establish the terms on which the easement or right-of-way may be used.(d) A court rendering a judgment in a proceeding under this section may review and reform the terms of a grant and the provisions of the judgment on a subsequent application by a party to the original proceeding or a person claiming through or under a party to the original proceeding.(e) The hearing on an application brought under Subsection (d) is in the nature of a retrial of the proceeding with respect to the terms on which the easement may be used except that the court may not declare the easement forfeited or impair the exercise of the easement.(f) An application under Subsection (d) may not be made before the second anniversary of the date of the final judgment on the most recent application.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 131.016. TIME REQUIRED FOR CONSTRUCTION. The rights secured under this chapter by an interurban electric railway company are void unless the road to be constructed under the charter of the company is fully constructed from one municipality to another within 12 months of the date of the final judgment awarding the company an easement or right-of-way under Section 131.015.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 131.017. USE OF CONDEMNED TRACK. (a) Unless the company whose track is condemned under this subchapter consents, an interurban electric railway company exercising the powers granted under this chapter may not receive for transportation freight or passengers at any location on the condemned track destined to another location on the condemned track.(b) A company that wilfully violates Subsection (a) forfeits the easement or right-of-way used to provide the transportation.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

SUBCHAPTER C. MERGER OF INTERURBAN RAILWAYText of section effective on April 01, 2011Sec. 131.031. DEFINITION. In this subchapter, "interurban railway" means an electric or other interurban line of railway in this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 131.032. ACQUISITION OF RAILWAY PROPERTY AUTHORIZED. (a) A corporation organized under the laws of this state that is authorized to construct, acquire, and operate an interurban railway may:(1) acquire, lease, or purchase the physical property, rights, and franchise of any other railway corporation with similar powers; or(2) lease or purchase physical property, rights, and franchises of any suburban or street railway corporation the railway lines of which are to be operated in connection with the interurban railway.(b) The owner of physical property or a right or franchise described by Subsection (a)(1) or (2) may sell or dispose of the property, right, or franchise to the corporation making an acquisition, lease, or purchase under Subsection (a).(c) An acquisition or purchase under this section may be on the terms:(1) agreed to by the board of directors of each corporation; and(2) authorized or approved by a majority of the stockholders of each corporation.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 131.033. MUNICIPAL CONSENT REQUIRED. (a) Before selling property under this subchapter, a corporation that owns or operates a street car railway must obtain the consent of the governing body of the municipality in which the street car line is located.(b) This subchapter does not affect a charter provision of a municipality that provides for the right of qualified voters of the municipality to vote on the granting or amending of franchise to a street or interurban railway.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 131.034. USE OF STREET RAILWAYS. A corporation authorized to construct, acquire, and operate an interurban railway and a corporation owning and operating a street railway may enter into a trackage or lease contract to allow for continuous passage into or through a municipality, subject to the consent of the governing body of the municipality.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 131.035. LIMITATION ON ACQUISITION. A corporation described by this subchapter may not:(1) acquire, own, control, or operate a parallel or competing interurban line; or(2) purchase, lease, acquire, own, or control, directly or indirectly, the shares or certificates of stock or bonds, a franchise or other right, or the physical property or any part of the property, of any corporation in violation of the law commonly known as the antitrust law.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

SUBCHAPTER D. PROVISION OF UTILITIESText of section effective on April 01, 2011Sec. 131.061. INTERURBAN ELECTRIC RAILWAYS. An interurban electric railway company, as defined by Section 131.011, is entitled to produce, supply, and sell electric light and power to the public and to municipalities.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 131.062. SUPPLY AND SALE OF ELECTRICITY BY STREET, SUBURBAN, OR BELT LINE RAILWAY. A corporation organized under the general laws of this state that owns or operates with electric power any street or suburban railway or belt line of railways in and near a municipality for the transportation of freight and passengers within this state may:(1) supply and sell electric light and power to the public or a municipality;(2) acquire or otherwise provide appliances necessary for an activity authorized by Subdivision (1); and(3) in the manner provided by law, amend its articles of incorporation to expressly include the authority under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

SUBCHAPTER E. REDUCED STREET RAILWAY FARESText of section effective on April 01, 2011Sec. 131.101. APPLICABILITY. This subchapter applies only to a person or corporation owning or operating a street railway in or on the public streets of a municipality with a population of 40,000 or more.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 131.102. CHILDREN YOUNGER THAN 13 YEARS OF AGE. (a) The owner or operator of a street railway shall transport a child younger than 13 years of age for half the fare regularly collected for the transportation of an adult.(b) This section does not apply to the transportation of a child to or from a school or other institution of learning located one mile or more outside the corporate limits of the municipality in which the street car operates.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 131.103. STUDENTS. (a) The owner or operator of a street railway shall sell or provide for the sale of tickets for half of the regular fare collected for the transportation of adults to students younger than 18 years of age who attend academic, public, or private school in a grade not higher than the highest grade of the public high schools located in or adjacent to the municipality in which the railway is located.(b) Tickets under this section must be sold in lots of 20, with each ticket valid for one trip over the railway lines.(c) Tickets under this section are not required to be sold unless the student making the purchase presents the written certificate of the principal of the school the student attends stating that the student:(1) is younger than 18 years of age; and(2) is in regular attendance at a school in a grade that qualifies under Subsection (a).(d) Tickets under this section are not required to be sold and may not be used except during the months when a school qualifying under Subsection (a) is in session.(e) A student described by Subsection (a) shall be transported at half fare only when the student presents a ticket issued under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 131.104. CHILDREN YOUNGER THAN SIX YEARS OF AGE. The owner or operator of a street railway shall transport free of charge a child younger than six years of age when attended by a passenger who is at least six years of age.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 131.105. TRANSFER RIGHTS. The owner or operator of a street railway shall offer a passenger paying a reduced fare or no fare under this subchapter the same rights as to the use of transfers issued by the owner or operator's line or other lines as offered to a passenger paying full fare.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONSText of section effective on April 01, 2011Sec. 131.901. STREET AND SUBURBAN RAILWAYS. (a) Street and suburban railways engaged in the transportation of freight in and near a municipality are subject to the control of the department.(b) A street railway company is not exempt from payment of assessments that may be imposed against it for street improvements.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 131.902. FREIGHT INTERURBAN RAILWAYS. (a) An entity incorporated as an electric, gas or gasoline, denatured alcohol, or naphtha interurban or motor railway that engages in transporting freight is subject to the control of the department.(b) A corporation described by Subsection (a) is not exempt from payment of assessments that may be imposed against it for street improvements.(c) An interurban railway described by Subsection (a):(1) may exercise the same power of eminent domain as given by law to railroads;(2) may exercise the power of eminent domain to acquire right-of-way on which to construct its railway lines and sites for depots and power plants;(3) has the same rights, powers, and privileges as granted by law to an interurban electric railway company; and(4) may acquire, hold, and operate other public utilities in and adjacent to a municipality in or through which the company operates.(d) An interurban railway company described by Subsection (a) may not condemn property on which is located a cemetery unless it is affirmatively shown, and found by the court trying the condemnation suit, that:(1) it is necessary to take the property; and(2) no other route is possible or practicable.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 131.903. BUILDINGS AND OTHER FACILITIES: CERTAIN RAILWAYS. A corporation organized before September 1, 1925, under any law of this state, that operates a line of electric, gas or gasoline, denatured alcohol, or naphtha motor railway in and between municipalities in this state, may:(1) own and operate union depots and office buildings; and(2) acquire, hold, and operate electric light and power plants in and adjacent to a municipality in or through which the railway operates.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 131.904. MOTOR BUS LINES. (a) This section applies only to a corporation authorized to operate a street or suburban railway or an interurban railway and to carry passengers for hire.(b) Subject to the approval of the governing body of the municipality in which the corporation operates its railway, the corporation may:(1) substitute, wholly or partly, motor bus lines for its railway; and(2) maintain and operate automobile motor buses to carry passengers for hire on:(A) public roads, streets, plazas, alleys, and highways within the corporate limits of a municipality under regulations prescribed by the municipality; and(B) public roads and highways that are located outside the corporate limits of that municipality but within five miles of the corporate limits, under regulations prescribed by the commissioners court of the county.(c) The substitution of motor buses or the discontinuance of a railway under this section does not impair any corporate power of a corporation incorporated before August 30, 1933, as a street or interurban railway with respect to the operation of other public utilities authorized by a corporate charter or statute in effect on August 30, 1933.(d) A corporation acting under this section must amend its charter and pay any fee provided by law for the filing of the amendment.(e) This section may not be construed to impair the rights of a municipality under a franchise granted to a corporation or its predecessor before August 30, 1933.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.03, eff. April 1, 2011.



CHAPTER 171. FREIGHT RAIL DISTRICTS

TRANSPORTATION CODE

TITLE 5. RAILROADS

SUBTITLE I. SPECIAL DISTRICTS

CHAPTER 171. FREIGHT RAIL DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 171.001. DEFINITIONS. In this chapter:

(1) "Board" means the district's board of directors.

Text of subdivision effective until April 01, 2011

(2) "Bonds" has the meaning assigned by Chapter 623, Acts of the

67th Legislature, Regular Session, 1981 (Article 6550c, Vernon's

Texas Civil Statutes).

Text of subdivision effective on April 01, 2011

(2) "Bonds" has the meaning assigned by Section 172.001.

(3) "District" means a freight rail district created under this

chapter.

Text of subdivision effective until April 01, 2011

(4) "Rail facilities" has the meaning assigned by Chapter 623,

Acts of the 67th Legislature, Regular Session, 1981 (Article

6550c, Vernon's Texas Civil Statutes), except that the term

includes property and interests necessary or convenient for the

provision of a nonrural rail transportation system.

Text of subdivision effective on April 01, 2011

(4) "Rail facilities" has the meaning assigned by Section

172.001, except that the term includes property and interests

necessary or convenient for the provision of a nonrural rail

transportation system.

Text of subdivision effective until April 01, 2011

(5) "Revenues" has the meaning assigned by Chapter 623, Acts of

the 67th Legislature, Regular Session, 1981 (Article 6550c,

Vernon's Texas Civil Statutes).

Text of subdivision effective on April 01, 2011

(5) "Revenue" has the meaning assigned by Section 172.001.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 4.03, eff. April 1, 2011.

Text of section effective until April 01, 2011

Sec. 171.002. APPLICABILITY OF RURAL RAIL TRANSPORTATION

DISTRICTS LAW. (a) Except as provided by this chapter, Sections

2-9, Chapter 623, Acts of the 67th Legislature, Regular Session,

1981 (Article 6550c, Vernon's Texas Civil Statutes), apply to a

district as if the district were created under that chapter.

(b) For purposes of applying Chapter 623, Acts of the 67th

Legislature, Regular Session, 1981 (Article 6550c, Vernon's Texas

Civil Statutes), to a district created under this chapter, a

reference to "rail facilities" in Chapter 623 means "rail

facilities" as defined by Section 171.001.

(c) For purposes of applying Chapter 623, Acts of the 67th

Legislature, Regular Session, 1981 (Article 6550c, Vernon's Texas

Civil Statutes), to a district created under this chapter, a

reference in Chapter 623 to "eligible county" means a county that

created the district.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 4.04, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 171.002. APPLICABILITY OF RURAL RAIL TRANSPORTATION

DISTRICTS LAW. (a) Except as provided by this chapter, the

provisions of Chapter 172 other than Section 172.003 apply to a

district as if the district were created under that chapter.

(b) For purposes of applying Chapter 172 to a district created

under this chapter, a reference to "rail facilities" in Chapter

172 means "rail facilities" as defined by Section 171.001.

(c) For purposes of applying Chapter 172 to a district created

under this chapter, a reference in Chapter 172 to "eligible

county" means a county that created the district.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 4.04, eff. April 1, 2011.

SUBCHAPTER B. CREATION

Sec. 171.051. APPLICABILITY TO CERTAIN COUNTIES. A district may

be created only in a county with a population of 3.3 million or

more and counties adjacent to such a county.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Sec. 171.052. CREATION BY COUNTIES AND MUNICIPALITIES. (a) The

governing body of one or more counties and the most populous

municipality in the most populous county may by concurrent order

or ordinance create a district. At the time of creation, a

district must include:

(1) a county with a population of 3.3 million or more; and

(2) that municipality.

(b) The order or ordinance creating the district:

(1) must specify:

(A) the number of district directors and who appoints the

directors; and

(B) the method of selecting the board's presiding officer; and

(2) may specify terms and conditions that are not expressly

inconsistent with this chapter.

(c) If the most populous county in the district contains a

countywide navigation district and the presiding officer of the

navigation district is jointly appointed by that county and the

most populous municipality in that county, the order or ordinance

creating the district must specify that:

(1) the presiding officer of the navigation district is a

director of the freight rail district; and

(2) at least one director must be jointly appointed by the

mayors of the municipalities in the district, except for the

mayor of the most populous municipality in the most populous

county.

(d) The common law doctrine of incompatibility does not apply to

a director serving under Subsection (c)(1) with regard to the

director's service for the freight rail district or for the

navigation district.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

33, Sec. 1

For text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 4.05, see other Sec. 171.053.

Text of section effective until April 01, 2011

Sec. 171.053. INTERMUNICIPAL COMMUTER RAIL DISTRICT POWERS. The

governing bodies of the county or counties and of the most

populous municipality in the most populous county may provide

that the district may exercise the powers of an intermunicipal

commuter rail district created under Article 6550c-1, Revised

Statutes, including the powers related to a commuter rail

facility and other types of passenger rail services, including

intercity rail services, by specifying in the concurrent order or

ordinance creating the district that those powers may be

exercised by the district.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

33, Sec. 1, eff. September 1, 2009.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 4.05

For text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

33, Sec. 1, see other Sec. 171.053.

Text of section effective on April 01, 2011

Sec. 171.053. INTERMUNICIPAL COMMUTER RAIL DISTRICT POWERS. The

governing bodies of the county or counties and of the most

populous municipality in the most populous county may provide

that the district may exercise the powers of an intermunicipal

commuter rail district created under Chapter 173 or former

Article 6550c-1, Revised Statutes, including the powers related

to a commuter rail facility and other types of passenger rail

services, including intercity rail services, by specifying in the

concurrent order or ordinance creating the district that those

powers may be exercised by the district.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

33, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 4.05, eff. April 1, 2011.

Sec. 171.054. DISTRICT TERRITORY. The district consists of the

territory of each county that created the district and the

territory of the most populous municipality in the most populous

county if that municipality's territory is located in more than

one county.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. BOARD OF DIRECTORS

Sec. 171.101. COMPOSITION OF BOARD; PRESIDING OFFICER. The

board consists of directors, including a presiding officer, as

provided in the order or ordinance creating the district under

Section 171.052(b).

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Sec. 171.102. EX OFFICIO NONVOTING DIRECTOR; TEXAS

TRANSPORTATION COMMISSION. The Texas Transportation Commission

may appoint to the board a representative to serve as a nonvoting

ex officio director.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Sec. 171.103. CONFLICT OF INTEREST. Chapter 171, Local

Government Code, governs conflicts of interest for directors.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 171.151. REGIONAL MOBILITY AUTHORITY POWERS. A district

may exercise the transportation project powers of a regional

mobility authority under Chapter 370 for a transportation project

that is a freight rail facility.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Sec. 171.152. GENERAL CONTRACT POWERS. A district may contract

with any person, including:

(1) a county or municipality, including a county or municipality

that created the district;

(2) this state or any political subdivision of this state;

(3) the United States; or

(4) a railroad.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Sec. 171.153. EXERCISE OF POWERS IN OTHER COUNTIES. The

commissioners court of a county that is not in the district may

authorize the district to exercise its powers in that county if

that county is adjacent to a county that is in the district.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Text of section effective until April 01, 2011

Sec. 171.154. INTERMUNICIPAL COMMUTER RAIL POWERS. (a) The

district may exercise the powers of an intermunicipal commuter

rail district created under Article 6550c-1, Revised Statutes,

only if the concurrent order or ordinance creating the district

specifies that the district may exercise those powers. The order

or ordinance may not grant the district the power to impose a

tax.

(b) In the event of a conflict between this chapter and a power

granted by Article 6550c-1, Revised Statutes, this chapter

controls. In the event of a conflict between Article 6550c-1 and

Chapter 623, Acts of the 67th Legislature, Regular Session, 1981

(Article 6550c, Vernon's Texas Civil Statutes), Article 6550c

controls over Article 6550c-1.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 4.06, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 171.154. INTERMUNICIPAL COMMUTER RAIL POWERS. (a) The

district may exercise the powers of an intermunicipal commuter

rail district created under Chapter 173 or former Article

6550c-1, Revised Statutes, only if the concurrent order or

ordinance creating the district specifies that the district may

exercise those powers. The order or ordinance may not grant the

district the power to impose a tax.

(b) In the event of a conflict between this chapter and a power

granted by Chapter 173, this chapter controls. In the event of a

conflict between Chapter 173 and Chapter 172, Chapter 172

controls over Chapter 173.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 4.06, eff. April 1, 2011.

Sec. 171.155. MUNICIPAL LIMIT ON DISTRICT'S POWER OF EMINENT

DOMAIN. If the property to be condemned is located in the

corporate limits of one or more municipalities, the district may

exercise the power of eminent domain to condemn the property only

if each municipality in which the property is located consents to

the exercise of that power.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

SUBCHAPTER E. RELATIONSHIP BETWEEN DISTRICT AND AFFECTED

RAILROADS

Sec. 171.201. AGREEMENT WITH RAILROAD. (a) Before a district

may undertake a freight or commuter rail project that materially

affects the tracks, facilities, or other property of a railroad

that owns track in the district, the district and railroad must

enter into a written agreement regarding the scope, operational

impact, financing, and other elements of the project. The

district may not undertake the project unless the district and

the railroad agree on these terms.

(b) The agreement may include provisions for the railroad's

financial participation in the project according to the benefits

the railroad derives from the project.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Sec. 171.202. PRESERVATION OF REGULATORY STRUCTURE AND OWNERSHIP

RIGHTS. A district project may be conducted only in a manner

that preserves the existing rail industry regulatory structure

and railroad ownership rights.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Sec. 171.203. COMPETITIVE RELATIONSHIPS. The district may not

undertake a project that changes the existing competitive

relationships between and among railroads.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Sec. 171.204. SERVICE TO CUSTOMERS. The district may not

undertake a project that negatively affects a railroad's present

or future ability to provide consistent service to its customers.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Sec. 171.205. USE OF DISTRICT RAIL FACILITIES. This chapter

does not prohibit the district from authorizing multiple freight

railroads to operate on district rail facilities.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Sec. 171.206. LIMITATION ON EMINENT DOMAIN. The power of

eminent domain may not be exercised under this chapter to condemn

a right-of-way owned by a railroad.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Sec. 171.207. EXCEPTION; GRADE SEPARATION PROJECTS. This

subchapter does not apply to a rail-roadway or rail-rail grade

separation project.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

SUBCHAPTER F. FINANCIAL PROVISIONS

Text of section effective until April 01, 2011

Sec. 171.251. PLEDGE OF REVENUES. A district may secure and

pledge revenues derived from any source to secure the payment of

district bonds.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 4.07, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 171.251. PLEDGE OF REVENUE. A district may secure and

pledge revenue derived from any source to secure the payment of

district bonds.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 4.07, eff. April 1, 2011.

Sec. 171.252. PURCHASE CONTRACTS. Subchapter O, Chapter 60,

Water Code, as added by Chapter 307, Acts of the 78th

Legislature, Regular Session, 2003, applies to the district as if

the district were a navigation district under that subchapter.

For the purposes of applying that subchapter to the district

under this section, "commission" means the board.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Sec. 171.253. AD VALOREM AND SALES AND USE TAXES PROHIBITED. A

district may not impose an ad valorem tax or a sales and use tax.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Sec. 171.254. FEES CHARGED TO RAILROADS. (a) A district may

not impose a fee or other charge on a railroad unless the

railroad agrees to the fee or other charge.

(b) This section does not prohibit a railroad from voluntarily

contributing to the cost of rail facilities or prohibit the

district from charging for the use of a rail facility by a

railroad or other person.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Sec. 171.255. PORT TERMINAL RAILROAD ASSOCIATION RAIL

FACILITIES. The district may not spend money, including money

from state or federal grants, to purchase a rail facility

operated by a port terminal railroad.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Sec. 171.256. LOCAL GOVERNMENT FINANCING. (a) Section 8(d),

Article 6550c-1, Revised Statutes, relating to the limit on

payments made by a local government does not apply to a district

to which Section 171.053 applies.

(b) A district to which Section 171.053 applies may use money

paid to the district by a local government outside the territory

of the local government if the money is used for a public purpose

of the local government.

(c) A district to which Section 171.053 applies may pledge money

paid to the district by a local government to secure the payment

of a district debt.

Added by Acts 2009, 81st Leg., R.S., Ch.

33, Sec. 2, eff. September 1, 2009.

SUBCHAPTER G. WITHDRAWAL; DISSOLUTION

Sec. 171.301. WITHDRAWAL. (a) A county or municipality that

created the district may petition the board for approval to

withdraw from the district. The board may approve the petition

only if:

(1) the district has no outstanding bonds; or

(2) the district has debt other than bonds and the board finds

that the withdrawal of the county or municipality will not

materially affect the ability of the district to repay the debt.

(b) If the board approves the petition, the county or

municipality that withdrew from the district is not entitled to

appoint directors to the board. The remaining counties or

municipality by concurrent order or ordinance shall allocate

among themselves the authority of the withdrawing county or

municipality to appoint directors to the board.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Text of section effective until April 01, 2011

Sec. 171.302. DISSOLUTION. In addition to the dissolution

procedures provided by Chapter 623, Acts of the 67th Legislature,

Regular Session, 1981 (Article 6550c, Vernon's Texas Civil

Statutes), the board may dissolve a district if:

(1) all district liabilities have been paid or adequate

provision has been made for the payment of all liabilities;

(2) the district is not a party to any lawsuits or adequate

provision has been made for the satisfaction of any judgment or

order that may be entered against the district in a lawsuit to

which the district is a party; and

(3) the district has commitments from other governmental

entities to assume jurisdiction of all district rail facilities.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 4.08, eff. April 1, 2011.

Text of section effective on April 01, 2011

Sec. 171.302. DISSOLUTION. In addition to the dissolution

procedures provided by Chapter 172, the board may dissolve a

district if:

(1) all district liabilities have been paid or adequate

provision has been made for the payment of all liabilities;

(2) the district is not a party to any lawsuits or adequate

provision has been made for the satisfaction of any judgment or

order that may be entered against the district in a lawsuit to

which the district is a party; and

(3) the district has commitments from other governmental

entities to assume jurisdiction of all district rail facilities.

Added by Acts 2005, 79th Leg., Ch.

756, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 4.08, eff. April 1, 2011.



CHAPTER 172. RURAL RAIL TRANSPORTATION DISTRICTS

TRANSPORTATION CODETITLE 5. RAILROADSSUBTITLE I. SPECIAL DISTRICTSCHAPTER 172. RURAL RAIL TRANSPORTATION DISTRICTSSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 172.001. DEFINITIONS. In this chapter:(1) "Board" means a district's board of directors.(2) "Bonds" means:(A) bonds;(B) notes, including bond anticipation notes, revenue anticipation notes, and grant anticipation notes;(C) warrants;(D) certificates of obligation;(E) interest-bearing contracts;(F) interest-bearing leases of property;(G) equipment trust certificates;(H) commercial paper; and(I) any obligation issued to refund any type of bond.(3) "Director" means a board member.(4) "District" means a rural rail transportation district created under this chapter or under Chapter 623, Acts of the 67th Legislature, Regular Session, 1981 (Article 6550c, Vernon's Texas Civil Statutes), as that chapter existed before April 1, 2011.(5) "Maintenance facility" includes a workshop, a service, storage, security, or personnel facility, temporary or transient lodging for district employees, and equipment for any type of facility.(6) "Maintenance and operating expenses" means all expenses of operating and maintaining a district and its rail facilities, including:(A) all compensation, labor, materials, repairs, and extensions necessary, required, or convenient in the board's discretion to render efficient service or to maintain and operate the district; and(B) taxes or other amounts paid, payable, or to be paid to the United States under Section 148(f), Internal Revenue Code of 1986, or any similar law.(7) "Rail facilities" means:(A) property, or an interest in that property, that the board determines is necessary or convenient to provide a rural rail transportation system; and(B) property or an interest necessary or convenient to acquire, provide, construct, enlarge, remodel, renovate, improve, furnish, use, or equip the system, including:(i) a right-of-way;(ii) an earthwork or structure, including clearing and grubbing of right-of-way, demolition of a structure, relocation of utilities, a pipeline, or any other obstacle in a right-of-way, stripping and stockpiling, removal of subsoil for embankment or spoil, a borrow pit, dressing and seeding of a slope, construction of a culvert, a road crossing, a bridge, restoration of a roadway, drainage within a right-of-way or along a road network, and restoration of a hydrologic system;(iii) trackwork;(iv) a train control, including signalling, interlocking equipment, speed monitoring equipment, an emergency braking system, a central traffic control facility, and a communication system;(v) a passenger or freight service building, terminal, or station, a ticketing facility, a waiting area, a platform, a concession, an elevator, an escalator, a facility for handicapped access, an access road, a parking facility for passengers, a baggage handling facility, a local maintenance facility, and offices for district purposes and includes an interest in real property necessary or convenient for an item listed under this subparagraph;(vi) rolling stock; and(vii) a maintenance facility.(8) "Revenue" means the income, receipts, and collections received by, to be received by, or pledged to the district from or by any source, except a restricted gift or a grant in aid of construction.(9) "Right-of-way" means:(A) a right of passage over property;(B) a strip of land in length and width determined required, necessary, or convenient by the board over, on, or under which trackwork is or is to be constructed or acquired; or(C) a right of precedential passing.(10) "Rolling stock" means a locomotive, an engine, a rail car, a repair construction car, or another car designed to operate on trackwork.(11) "Trackwork" means track, a track bed, track bed preparation, a tie, a rail fastener, a slab, a rail, an emergency crossover, a setout track, storage track, and a switch.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.002. NATURE OF DISTRICT. (a) A district is a public body and a political subdivision of this state exercising public and essential governmental functions.(b) A district, in the exercise of powers under this chapter, is performing only governmental functions and is a governmental unit under Chapter 101, Civil Practice and Remedies Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.003. FINDINGS. The legislature finds that:(1) the state contains many rural areas that are heavily dependent on agriculture for economic survival;(2) transportation of agricultural and industrial products is essential to the continued economic vitality of rural areas;(3) the rail transportation systems in some rural areas are threatened by railroad bankruptcies and abandonment proceedings that would cause the cessation of rail services to the areas;(4) it is in the interest of all citizens of the state that existing rail systems be maintained for the most efficient and economical movement of essential agricultural products from the areas of production to the local, national, and export markets;(5) rural rail transportation districts are appropriate political subdivisions to provide for the continued operation of railroads, which are declared by Section 2, Article X, Texas Constitution, to be public highways;(6) the creation, re-creation, financing, maintenance, and operation of rural rail transportation districts and facilities acquired by the districts under this chapter will help develop, maintain, and diversify the economy of the state, eliminate unemployment or underemployment, foster the growth of enterprises based on agriculture, and serve to develop and expand transportation and commerce within the state under the authority granted by Section 52-a, Article III, Texas Constitution; and(7) financing by rural rail transportation districts for the purposes provided by this chapter is a lawful and valid public purpose.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

SUBCHAPTER B. CREATIONText of section effective on April 01, 2011Sec. 172.051. APPLICABILITY. A county is eligible to create a district as provided by this chapter only if a rail line is located in the county that:(1) is being or has been abandoned through a bankruptcy court or Surface Transportation Board proceeding; or(2) carries three million gross tons per mile per year or less.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.052. CREATION OF DISTRICT BY MORE THAN ONE COUNTY. (a) The commissioners courts of two or more counties that are a contiguous area may by concurrent order:(1) create a district; or(2) provide for the re-creation of a district by the addition of one or more counties.(b) The district consists of the territory of each county whose commissioners court adopts the concurrent order.(c) Each concurrent order must:(1) contain identical provisions for creation or re-creation;(2) be adopted at the time of the creation or re-creation;(3) declare the boundaries of the district as the boundaries of the counties included;(4) designate the district's name; and(5) designate the number of directors, which may not be less than four, and the manner of the directors' appointment by a commissioners court.(d) The commissioners court of each county included in a district by order may provide for the district's dissolution if each commissioners court determines that the dissolution will not impair an obligation of any contract of the district. The dissolution order is effective only on the creation or re-creation of another district in which each county included in the dissolving district is included.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.053. CREATION OF DISTRICT BY ONE COUNTY. (a) The commissioners court of a county may by order create a district in that county to develop, finance, maintain, and operate a new rail system under this chapter and for other purposes of this chapter.(b) The boundaries of a district created under this section are the boundaries of the county in which the district is created.(c) At the time the district is created, the commissioners court shall:(1) designate the district's name; and(2) appoint at least four residents of the county to serve as directors.(d) The commissioners court of the county by order may provide for the district's dissolution if the commissioners court determines that the dissolution will not impair an obligation of any contract of the district. The dissolution order is effective only on the creation of another district in which the county is included.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.054. NOTICE OF CREATION. (a) The board of each newly created district shall provide notice to the Texas Transportation Institute of the district's creation.(b) On being notified by the board, the Texas Transportation Institute shall make available to the board a guide to the services and information that the institute provides.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.055. AUTOMATIC ASSUMPTION OF CONTRACTUAL OBLIGATIONS AFTER CREATION BY CERTAIN DISTRICTS. A district created or re-created under Section 172.052 automatically assumes any obligation of a contract executed by the district or a predecessor district that is in force on the date of the creation or re-creation unless the contract expressly expires on the date of dissolution or re-creation of the district that executed the contract.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

SUBCHAPTER C. BOARD OF DIRECTORS AND EMPLOYEESText of section effective on April 01, 2011Sec. 172.101. CONTROL OF DISTRICT. (a) The board is responsible for the management, operation, and control of the district.(b) The right to control and regulate district affairs is vested exclusively in the board except as specifically otherwise provided by this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.102. TERMS. (a) A director serves a two-year term.(b) An initial director serves a term ending on the second anniversary of the date:(1) the latest concurrent order creating or re-creating the district under Section 172.052 was adopted; or(2) an order creating the district under Section 172.053 was adopted.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.103. QUALIFICATIONS FOR OFFICE. (a) To be eligible for appointment as a director, a person must be a resident of the county governed by the commissioners court that appoints the person.(b) An elected officer of this state or a political subdivision of this state who is not prohibited by the Texas Constitution from serving on the board is eligible to serve on the board.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.104. VACANCY. The commissioners court that appointed a director who vacates the position shall appoint a director for the unexpired term.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.105. REMOVAL. (a) The commissioners court that appointed a director may remove the director from office for neglect of duty or malfeasance in office after:(1) at least 10 days' written notice to the director; and(2) a hearing before the commissioners court.(b) At the hearing on the question of removal of a director, the director is entitled to be heard in person or through counsel.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.106. OFFICERS. The board shall select a president, vice president, treasurer, and secretary. The secretary is not required to be a director.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.107. MEETINGS; NOTICE. (a) The board shall hold at least one regular meeting each month to conduct district business.(b) The president may call a special board meeting.(c) Chapter 551, Government Code, applies to board meetings, except that notice of a board meeting shall be posted at the administrative office of the district and at the courthouse in the county in which that office is located.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.108. RULES FOR PROCEEDINGS. The board shall adopt rules for its proceedings.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.109. EMPLOYEES. The board may employ and compensate persons to carry out the powers and duties of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.110. PECUNIARY INTEREST IN CERTAIN CONTRACTS PROHIBITED. A district employee may not have a direct or indirect pecuniary interest in any contract or agreement to which the district is a party.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

SUBCHAPTER D. GENERAL POWERS AND DUTIESText of section effective on April 01, 2011Sec. 172.151. GENERAL POWERS OF DISTRICT; GOVERNMENTAL FUNCTIONS. (a) A district has all powers necessary or convenient to carry out the purposes of this chapter.(b) A district may generally perform all acts necessary for the full exercise of the district's powers.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.152. RULES. To protect the state's health, safety, and general welfare, a district may adopt rules to govern the operation of the district, its employees, the rail facilities, service provided by the district, and any other necessary matter concerning its purposes, including rules regarding health, safety, alcohol or beverage service, food service, or telephone or utility service.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.153. AGREEMENTS GENERALLY. A district may make contracts, leases, and agreements with the United States, this state and its agencies and political subdivisions, public or private corporations, and any other person.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.154. AGREEMENTS WITH OTHER ENTITIES FOR JOINT USE. A district may:(1) enter into agreements with a public utility, private utility, communication system, common carrier, or transportation system for the joint use of its facilities, installations, or property inside or outside the district; and(2) establish:(A) through routes;(B) joint fares; and(C) divisions of tariffs, subject to approval of a tariff-regulating body that has jurisdiction.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.155. JOINT OWNERSHIP AGREEMENTS. A district may enter into a joint ownership agreement with any person.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.156. AWARDING CONSTRUCTION OR PURCHASE CONTRACTS. (a) A contract in the amount of more than $15,000 for the construction of improvements or the purchase of material, machinery, equipment, supplies, or any other property except real property may be awarded only through competitive bidding after notice is published in a newspaper of general circulation in the district at least 15 days before the date set for receiving bids.(b) A board may adopt rules governing the taking of bids and the awarding of contracts.(c) This section does not apply to:(1) personal or professional services; or(2) the acquisition of an existing rail transportation system.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.157. EMINENT DOMAIN. (a) A district may exercise the power of eminent domain to acquire:(1) land in fee simple; or(2) any interest less than fee simple in, on, under, or above land, including an easement, right-of-way, or right of use of airspace or subsurface space.(b) A district may not exercise the power of eminent domain in a manner that would unduly interfere with interstate commerce.(c) An eminent domain proceeding brought by a district is governed by Chapter 21, Property Code, except to the extent inconsistent with this chapter.(d) An eminent domain proceeding is begun by the board's adoption of a resolution declaring that the district's acquisition of the property or interest described in the resolution:(1) is a public necessity; and(2) is necessary and proper for the construction, extension, improvement, or development of rail facilities and is in the public interest.(e) The resolution is conclusive evidence of the public necessity of the proposed acquisition and that the real property or interest in property is necessary for public use.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.158. DISPOSITION OF SURPLUS PROPERTY. (a) A district may sell, lease, convey, or otherwise dispose of any right, interest, or property not needed for or, in the case of a lease, not inconsistent with the efficient operation and maintenance of the system.(b) A district may, on adoption of an order by the board, sell, lease, or otherwise dispose of surplus property not needed for district requirements or to carry out district powers under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.159. SUITS. (a) A district may:(1) sue and be sued;(2) institute and prosecute suits without giving security for costs; and(3) appeal from a judgment without giving a supersedeas or cost bond.(b) An action at law or in equity against the district must be brought in the county in which the principal office of the district is located, except that a suit in eminent domain must be brought in the county in which the land is located.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.160. PERPETUAL SUCCESSION. A district has perpetual succession.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

SUBCHAPTER E. POWERS AND DUTIES RELATING TO ACQUISITION, CONSTRUCTION, AND OPERATION OF RAIL FACILITIESText of section effective on April 01, 2011Sec. 172.201. GENERAL AUTHORITY OVER RAIL FACILITIES. A district may plan, acquire, construct, complete, develop, own, operate, and maintain rail facilities inside or outside the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.202. USE AND ALTERATION OF PROPERTY OF ANOTHER POLITICAL SUBDIVISION. For a purpose described by Section 172.201, as necessary or useful in the construction, reconstruction, repair, maintenance, and operation of rail facilities, and subject to a grant previously secured or with the consent of a municipality, county, or other political subdivision, a district may:(1) use streets, alleys, roads, highways, and other public ways of the political subdivision; and(2) relocate, raise, reroute, change the grade of, or alter, at the district's expense, the construction of a publicly owned or privately owned street, alley, highway, road, railroad, electric line or facility, telegraph or telephone property or facility, pipeline or facility, conduit or facility, and other property.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.203. RULES GOVERNING SYSTEM; ROUTINGS. A district by resolution may adopt rules governing the use, operation, and maintenance of the system and shall determine all routings and change them when the board considers it advisable.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.204. ACQUISITION OF PROPERTY. (a) A district may purchase, whenever the district considers the purchase expedient, land, property rights, right-of-way, franchises, easements, and other interests in land the district considers necessary to acquire, construct, or operate a rail facility on terms and at a price to which the district and the owner agree.(b) The district may take title to the land or interest in the district's name.(c) The governing body of a municipality, a county, any other political subdivision, or a public agency may convey without advertisement the title or the rights and easements to property needed by the district for its purposes in connection with the acquisition, construction, or operation of rail facilities.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.205. POWERS RELATING TO DISTRICT PROPERTY. A district may acquire by grant, purchase, gift, devise, lease, or otherwise and may hold, use, sell, lease, or dispose of property, including a license, a patent, a right, or an interest, necessary, convenient, or useful for the full exercise of its powers under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.206. ACQUISITION OF ROLLING STOCK AND OTHER PROPERTY. A district may acquire rolling stock or other property, under a conditional sales contract, lease, equipment trust certificate, or other form of contract or trust agreement.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.207. COMPENSATION FOR USE OF SYSTEM FACILITIES. (a) A district shall establish and maintain reasonable and nondiscriminatory rents or other compensation for the use of the facilities of the system acquired, constructed, operated, regulated, or maintained by the district.(b) Together with grants received by the district, the rents or other compensation must be sufficient to produce revenue adequate to:(1) pay all expenses necessary for the operation and maintenance of the district's property and facilities;(2) pay the principal of and interest on all bonds issued by the district payable wholly or partly from the revenue, as they become due and payable; and(3) fulfill the terms of agreements made with the holders of bonds or with any person on their behalf.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.208. OPERATION OR USE CONTRACTS. (a) A district may:(1) lease all or part of the rail facilities to any operator; or(2) contract for the use or operation of all or part of the rail facilities by any operator.(b) To the maximum extent practicable, the district shall encourage the participation of private enterprise in the operation of rail facilities.(c) The term of an operating contract under this section may not exceed 20 years. In this subsection, "operating contract" means a professional services contract executed by a district and another person under which the person agrees to provide all or part of the:(1) rolling stock required for operation as a common carrier over all or a part of the rail facilities of the district; and(2) personnel required for the operation of the rolling stock owned or leased by the district or for the operation of the rail facilities of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.209. RAIL TRANSPORTATION SERVICES AGREEMENTS WITH OTHER POLITICAL SUBDIVISIONS. A district may contract with a county or other political subdivision of this state for the district to provide rail transportation services to an area outside the district on terms to which the parties agree.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.210. ABANDONMENT OF RAIL LINE. (a) A district may not abandon a district rail line for which state money has been loaned or granted unless the abandonment is approved by the commission as being consistent with the policies of this chapter.(b) The commission by rule shall adopt procedures for applying for and obtaining approval for abandonment under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

SUBCHAPTER F. FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 172.251. FISCAL YEAR. (a) Unless the board changes the fiscal year, the district's fiscal year ends on September 30.(b) The board may not change the fiscal year more than once in a three-year period.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.252. ANNUAL BUDGET. (a) Before beginning the operation of rail facilities, the board shall adopt an annual operating budget specifying the district's anticipated revenue and expenses for the remainder of the fiscal year. The district shall adopt an operating budget for each succeeding fiscal year.(b) The board must hold a public hearing before adopting each budget except the initial budget. Notice of the hearing must be published at least seven days before the date of the hearing in a newspaper of general circulation in the district.(c) A budget may be amended at any time if notice of the proposed amendment is given in the notice of meeting.(d) An expenditure that is not budgeted may not be made.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.253. GRANTS AND LOANS. A district may accept a grant or loan from the United States, this state and its agencies and political subdivisions, public or private corporations, and any other person.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.254. DEPOSITORY. (a) The board by resolution shall name one or more banks for the deposit of district funds.(b) District funds are public funds and may be invested in securities permitted by Chapter 2256, Government Code.(c) To the extent district funds are not insured by the Federal Deposit Insurance Corporation or its successor, the funds shall be collateralized in the manner provided for county funds.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.255. APPLICABILITY OF PUBLIC PROPERTY FINANCING LAW; PROHIBITION ON AD VALOREM TAX. A district may use the procedures provided by Chapter 271, Local Government Code, to finance the district's rail facilities, except to the extent of a conflict with this chapter, and except that the district may not impose an ad valorem tax.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.256. NONNEGOTIABLE PURCHASE MONEY NOTES; BOND ANTICIPATION NOTES. (a) A district may:(1) issue nonnegotiable purchase money notes, payable in installments and secured by the property being acquired or constructed, to acquire or construct rail facilities; or(2) secure the obligation of the notes by a pledge or by issuing bonds, including bond anticipation notes.(b) A district may covenant with the purchaser of bond anticipation notes that the proceeds of one or more particular series of bonds will be used for the ultimate payment of the purchase money notes or bond anticipation notes.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.257. TAX EXEMPTION. District property and revenue and the interest on bonds issued by the district are exempt from any tax imposed by this state or a political subdivision of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

SUBCHAPTER G. BONDSText of section effective on April 01, 2011Sec. 172.301. REVENUE BONDS. A district, by board resolution, may issue revenue bonds in amounts that the board considers necessary or appropriate for the acquisition, purchase, construction, reconstruction, repair, equipping, improvement, or extension of its rail facilities.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.302. SECURITY FOR PAYMENT OF BONDS. (a) To secure payment of district bonds, the district may:(1) encumber and pledge all or part of the revenue of its rail facilities; and(2) encumber all or part of the property of the rail facilities and everything pertaining to them acquired or to be acquired.(b) Unless prohibited by the resolution or indenture relating to outstanding bonds, a district may encumber separately any item of property.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.303. BONDS AS AUTHORIZED INVESTMENTS AND SECURITY FOR DEPOSITS OF PUBLIC FUNDS. (a) District bonds are legal and authorized investments for:(1) a bank;(2) a trust company;(3) a savings and loan association; and(4) an insurance company.(b) The bonds are:(1) eligible to secure the deposit of public funds of this state or a municipality, a county, a school district, or any other political corporation or subdivision of this state; and(2) lawful and sufficient security for the deposit to the extent of the principal amount or market value of the bonds, whichever is less.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.304. APPLICABILITY OF PUBLIC IMPROVEMENT FINANCING LAW. For purposes of Chapter 1371, Government Code:(1) a district is an issuer; and(2) the acquisition, improvement, or repair of rail facilities by a district is an eligible project.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.305. LIMIT ON POWER. A revenue bond indenture may limit the exercise of the power granted by Section 172.002, 172.151, 172.152, 172.153, 172.154, 172.155, 172.157, 172.158, 172.159, 172.160, 172.201, 172.202, 172.203, 172.204, 172.205, 172.206, 172.207, 172.208, 172.209, 172.210, 172.251, 172.252, 172.253, 172.254, or 172.304. The limitation applies while any of the revenue bonds issued under the indenture are outstanding and unpaid.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 172.306. EXEMPTION FROM REVIEW OF NOTES BY ATTORNEY GENERAL. District notes authorized to be issued to an agency of the federal or state government, and related records, are not required to be submitted to the attorney general for examination under Chapter 1202, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.



CHAPTER 173. INTERMUNICIPAL COMMUTER RAIL DISTRICTS

TRANSPORTATION CODETITLE 5. RAILROADSSUBTITLE I. SPECIAL DISTRICTSCHAPTER 173. INTERMUNICIPAL COMMUTER RAIL DISTRICTSSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 173.001. DEFINITION OF PERSON. In this chapter:(1) "person" includes a corporation, as provided by Section 312.011, Government Code; and(2) the definition of "person" assigned by Section 311.005, Government Code, does not apply.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.002. DEFINITIONS. In this chapter:(1) "Board" means a district's board of directors.(2) "Commuter rail facility" means any property necessary for the transportation of passengers and baggage between locations in a district. The term includes rolling stock, locomotives, stations, parking areas, and rail lines.(3) "Creating municipality" means a municipality described by Section 173.051(a).(4) "Director" means a board member.(5) "District" means an intermunicipal commuter rail district created under this chapter or under Article 6550c-1, Revised Statutes, as that article existed before April 1, 2011.(6) "District property" means property the district owns or leases under a long-term lease.(7) "System" means all of the commuter rail and intermodal facilities leased or owned by or operated on behalf of a district.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.003. LOCATION OF MUNICIPALITY IN COUNTY. For purposes of this chapter, a municipality is located in a county only if 90 percent or more of the population of the municipality resides in that county.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.004. NATURE OF DISTRICT. (a) A district is a public body and a political subdivision of this state exercising public and essential governmental functions.(b) A district, in the exercise of powers under this chapter, is performing only governmental functions and is a governmental unit under Chapter 101, Civil Practice and Remedies Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.005. SUNSET PROVISION. A district is subject every 12th year to review under Chapter 325, Government Code (Texas Sunset Act).

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

SUBCHAPTER B. CREATIONText of section effective on April 01, 2011Sec. 173.051. CREATION OF DISTRICT. (a) A district may be created to provide commuter rail service between two municipalities:(1) each of which has a population of more than 450,000; and(2) that are located not farther than 100 miles apart as determined by the department.(b) The creating municipalities and the counties in which the creating municipalities are located may create a district on passage of a resolution favoring creation by the governing body of each municipality or county.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.052. ADDITION OF POLITICAL SUBDIVISION TO DISTRICT. The following political subdivisions may become a part of a district with the approval of the governing body of the political subdivision:(1) a county located adjacent to the county in which a creating municipality is located; and(2) a municipality with a population of more than 18,000 located in a county described by Subdivision (1).

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

SUBCHAPTER C. BOARD OF DIRECTORS AND EMPLOYEESText of section effective on April 01, 2011Sec. 173.101. CONTROL OF DISTRICT. A district is governed by a board of directors. The board is responsible for the management, operation, and control of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.102. COMPOSITION OF BOARD; TERMS. (a) The board is composed of:(1) two public directors appointed by the commission;(2) one elected member of the governing body of each political subdivision that has become a part of the district under Subchapter B;(3) one elected director appointed by the regional planning organization of which a creating municipality is a part;(4) one director appointed by each creating municipality to represent the business community of the municipality;(5) one director appointed by each authority created under Chapter 451 that serves a creating municipality;(6) one director appointed by each county in which a creating municipality is located to represent transportation providers that provide service to rural areas in the county; and(7) one director appointed by all other directors to represent all municipalities in the district that do not otherwise have representation on the board who is an elected official of one of those municipalities.(b) Each director serves a staggered two-year term, with as near as possible to half of the directors' terms expiring February 1 of each year. If one or more directors are added to the board, the directors other than the new directors shall determine the lengths of the new directors' terms so that one-half, or as near one-half as possible, of the directors serve terms expiring each year.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.103. VACANCY. A vacancy on the board shall be filled in the same manner as the original appointment or election.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.104. PRESIDING OFFICER. (a) The directors shall elect one member as presiding officer.(b) The presiding officer may select another director to preside in the absence of the presiding officer.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.105. MEETINGS. The presiding officer shall call at least one meeting of the board each year and may hold other meetings as the presiding officer determines are appropriate.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.106. BOARD MEETINGS BY TELEPHONE OR VIDEOCONFERENCE. (a) Chapter 551, Government Code, does not prohibit the board from holding an open or closed meeting by telephone conference call or videoconference.(b) A meeting held by telephone conference call or videoconference need not have a quorum present at any one location.(c) A telephone conference call or videoconference meeting is subject to the notice requirements applicable to other meetings.(d) The notice of a telephone conference call or videoconference meeting must specify each location of the meeting where a director will participate and the physical location where the presiding officer of the board will preside. Each of those locations must be open to the public during the open portion of the meeting.(e) Each part of a telephone conference call meeting that is required to be open to the public must be audible to the public at each meeting location specified in the notice of the meeting and shall be tape recorded. The district shall make the tape recording available to the public.(f) Each part of a videoconference meeting that is required to be open to the public must:(1) be visible and audible to the public at each meeting location specified in the notice of the meeting; and(2) have two-way audio and video communications with each participant in the meeting during the entire meeting.(g) Without regard to whether a director is participating in a meeting from a remote location by videoconference call, the board may allow a member of the public to testify at a meeting from a remote location by videoconference call. The board shall designate the location for public participation in the notice of the meeting.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.107. RULES FOR PROCEEDINGS. The board shall adopt rules for its proceedings.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.108. COMPENSATION; REIMBURSEMENT. A director is not entitled to compensation for serving as a director but is entitled to reimbursement for reasonable expenses incurred while serving as a director.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.109. EMPLOYEES. The board may employ and compensate persons to carry out the powers and duties of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.110. EXECUTIVE COMMITTEE. The board shall appoint an executive committee.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.111. RETIREMENT BENEFITS. A district is eligible to participate in the Texas County and District Retirement System.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

SUBCHAPTER D. GENERAL POWERS AND DUTIESText of section effective on April 01, 2011Sec. 173.151. GENERAL POWERS OF DISTRICT. (a) A district has all the powers necessary or convenient to carry out the purposes of this chapter.(b) A district may generally perform all acts necessary for the full exercise of the district's powers.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.152. RULES. To protect district residents' health, safety, and general welfare, a district may adopt rules to govern the operation of the district, its employees, the system, service provided by the district, and any other necessary matter concerning its purposes, including rules regarding health, safety, alcohol or beverage service, food service, or telephone or utility service.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.153. AGREEMENTS GENERALLY. A district may make contracts, leases, and agreements with the United States, this state and its agencies and political subdivisions, public or private corporations, and any other person.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.154. AGREEMENTS WITH OTHER ENTITIES FOR JOINT USE. A district may:(1) make agreements with a public utility, private utility, communication system, common carrier, state agency, or transportation system for the joint use of facilities, installations, or property inside or outside the district; and(2) establish:(A) through routes;(B) joint fares; and(C) divisions of tariffs, subject to approval of a tariff-regulating body that has jurisdiction.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.155. JOINT OWNERSHIP AGREEMENTS. A district may make a joint ownership agreement with any person.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.156. EXCLUSIVE DEVELOPMENT AGREEMENTS. (a) A board may enter into an exclusive development agreement with a private entity.(b) The exclusive development agreement:(1) at a minimum must provide for the design and construction of a commuter rail facility or system; and(2) may provide for the financing, acquisition, maintenance, or operation of a commuter rail facility or system.(c) The board may adopt rules governing an agreement under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.157. INTERLOCAL AGREEMENTS WITH COMMISSION. The commission may enter into an interlocal agreement with a district under which the district may exercise a power or duty of the commission for the development and efficient operation of intermodal corridors in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.158. AWARDING CONSTRUCTION OR PURCHASE CONTRACTS. (a) A contract in the amount of more than $15,000 for the construction of improvements or the purchase of material, machinery, equipment, supplies, or any other property except real property may be awarded only through competitive bidding after notice is published in a newspaper of general circulation in the district at least 15 days before the date set for receiving bids.(b) A board may adopt rules governing the taking of bids and the awarding of contracts.(c) This section does not apply to:(1) personal or professional services;(2) the acquisition of an existing rail transportation system;(3) a contract with a common carrier to construct lines and to operate commuter rail service on lines wholly or partly owned by the carrier; or(4) an agreement with a private entity under Section 173.156.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.159. EMINENT DOMAIN. (a) A district may exercise the power of eminent domain to acquire:(1) land in fee simple; or(2) any interest less than fee simple in, on, under, or above land, including an easement, right-of-way, or right of use of airspace or subsurface space.(b) The power of eminent domain under this section does not apply to:(1) land under the jurisdiction of the department or a metropolitan transit authority; or(2) a rail line owned by a common carrier or municipality.(c) To the extent possible, the district shall use existing rail or intermodal transportation corridors for the alignment of its system.(d) An eminent domain proceeding is begun by the board's adoption of a resolution declaring that the district's acquisition of the property or interest described in the resolution:(1) is a public necessity; and(2) is necessary and proper for the construction, extension, improvement, or development of commuter rail facilities and is in the public interest.(e) The resolution is conclusive evidence of the public necessity of the proposed acquisition and that the real property or interest in property is necessary for public use.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.160. SUITS. (a) A district may:(1) sue and be sued;(2) institute and prosecute suits without giving security for costs; and(3) appeal from a judgment without giving a supersedeas or cost bond.(b) An action at law or in equity against the district must be brought in the county in which a principal office of the district is located, except that a suit in eminent domain must be brought in the county in which the land is located.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

SUBCHAPTER E. POWERS AND DUTIES RELATING TO ACQUISITION, CONSTRUCTION, AND OPERATION OF COMMUTER RAIL FACILITIESText of section effective on April 01, 2011Sec. 173.201. GENERAL AUTHORITY OVER COMMUTER RAIL FACILITIES. A district may acquire, construct, develop, own, operate, and maintain intermodal and commuter rail facilities inside, or connect political subdivisions in, the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.202. POWERS RELATING TO DISTRICT PROPERTY. A district may acquire by grant, purchase, gift, devise, lease, or otherwise and may hold, use, sell, lease, or dispose of property, including a license, a patent, a right, or an interest, necessary, convenient, or useful for the full exercise of its powers under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.203. USE AND ALTERATION OF PROPERTY OF ANOTHER POLITICAL SUBDIVISION. (a) For a purpose described by Section 173.201, as necessary or useful in the construction, reconstruction, repair, maintenance, and operation of the system, and with the consent of a municipality, county, or other political subdivision, a district may:(1) use streets, alleys, roads, highways, and other public ways of the political subdivision; and(2) relocate, raise, reroute, change the grade of, or alter, at the district's expense, the construction of a publicly owned or privately owned street, alley, highway, road, railroad, electric line or facility, telegraph or telephone property or facility, pipeline or facility, conduit or facility, and other property.(b) A district may not use or alter:(1) a road or highway in the state highway system without the permission of the commission; or(2) a railroad without permission of the railroad.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.204. RULES GOVERNING SYSTEM AND ROUTINGS. A district by resolution may adopt rules governing the use, operation, and maintenance of the system and shall determine all routings and change them when the board considers it advisable.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.205. ACQUISITION OF PROPERTY. (a) A district may purchase any interest in real property to acquire, construct, or operate a commuter rail facility on terms and at a price to which the district and the owner agree.(b) The governing body of a municipality, a county, any other political subdivision, or a public agency may convey the title or the rights and easements to property needed by the district for its purposes in connection with the acquisition, construction, or operation of the system.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.206. ACQUISITION OF ROLLING STOCK AND OTHER PROPERTY. A district may acquire rolling stock or other property under a conditional sales contract, lease, equipment trust certificate, or other form of contract or trust agreement.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.207. COMPENSATION FOR USE OF SYSTEM FACILITIES. (a) A district shall establish and maintain reasonable and nondiscriminatory rates or other compensation for the use of the facilities of the system acquired, constructed, operated, regulated, or maintained by the district.(b) Together with grants received by the district, the rates or other compensation must be sufficient to produce revenue adequate to:(1) pay all expenses necessary for the operation and maintenance of the district's property and facilities;(2) pay the principal of and interest on all bonds issued by the district under this chapter payable wholly or partly from the revenue, as they become due and payable; and(3) fulfill the terms of agreements made with the holders of bonds or with any person on their behalf.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.208. OPERATION OR USE CONTRACTS. (a) A district may:(1) lease all or part of the commuter rail facilities to any operator; or(2) contract for the use or operation of all or part of the commuter rail facilities by any operator.(b) To the maximum extent practicable, the district shall encourage the participation of private enterprise in the operation of commuter rail facilities.(c) The term of an operating contract under this section may not exceed 20 years.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.209. RAIL TRANSPORTATION SERVICES AGREEMENTS WITH OTHER POLITICAL SUBDIVISIONS. A district may contract with a county or other political subdivision of this state for the district to provide commuter rail transportation services to an area outside the district on terms to which the parties agree.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

SUBCHAPTER F. FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 173.251. FISCAL YEAR. Unless the board changes the fiscal year, the district's fiscal year ends on September 30.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.252. ANNUAL BUDGET. (a) Before beginning the operation of commuter rail facilities, the board shall adopt an annual operating budget specifying the district's anticipated revenue and expenses for the remainder of the fiscal year. The district shall adopt an operating budget for each succeeding fiscal year.(b) The board must hold a public hearing before adopting each budget except the initial budget. Notice of the hearing must be published at least seven days before the date of the hearing in a newspaper of general circulation in the district.(c) A budget may be amended at any time if notice of the proposed amendment is given in the notice of meeting.(d) An expenditure that is not budgeted may not be made.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.253. GRANTS AND LOANS. A district may accept grants and loans from the United States, this state and its agencies and political subdivisions, public or private corporations, and other persons.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.254. DEPOSITORY. (a) The board by resolution shall name one or more banks for the deposit of district funds.(b) District funds are public funds and may be invested in securities permitted by Chapter 2256, Government Code.(c) To the extent district funds are not insured by the Federal Deposit Insurance Corporation or its successor, the funds shall be collateralized in the manner provided for county funds.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.255. PURCHASE OF ADDITIONAL INSURED PROVISIONS. A district may purchase an additional insured provision to any liability insurance contract.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.256. FINANCING OF CERTAIN TRANSPORTATION INFRASTRUCTURE. (a) This section applies only to a local government, other than a school district, that is a member of a district and that is authorized to impose ad valorem taxes on real property.(b) A district may enter into an interlocal contract with a local government member for the financing of transportation infrastructure that is constructed or that is to be constructed in the territory of the local government by the district.(c) The agreement must include:(1) the duration of the agreement;(2) a description of each transportation infrastructure project or proposed project;(3) a map showing the location of each project; and(4) an estimate of the cost of each project.(d) The agreement may establish one or more transportation infrastructure zones. The district and the local government may agree that, at one or more specified times, the local government will pay to the district an amount that is calculated on the basis of increased ad valorem tax collections in a zone that are attributable to increased values of property located in the zone resulting from an infrastructure project. The amount may not exceed an amount that is equal to 30 percent of the increase in ad valorem tax collections for the specified period.(e) Money received by the district under this section may be used:(1) to provide a local match for the acquisition of right-of-way in the territory of the local government; or(2) for design, construction, operation, or maintenance of transportation facilities in the territory of the local government.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.257. TAX EXEMPTION. District property, material purchases, revenue, and income and the interest on bonds and notes issued by the district are exempt from any tax imposed by this state or a political subdivision of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

SUBCHAPTER G. BONDSText of section effective on April 01, 2011Sec. 173.301. REVENUE BONDS. A district may issue revenue bonds and notes in amounts that the board considers necessary or appropriate for the acquisition, purchase, construction, reconstruction, repair, equipping, improvement, or extension of its commuter rail facilities.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.302. SECURITY FOR PAYMENT OF BONDS. (a) To secure payment of district bonds or notes, the district may:(1) encumber and pledge all or part of the revenue of its commuter rail facilities; and(2) encumber all or part of the property of the commuter rail facilities and everything pertaining to them acquired or to be acquired.(b) Unless prohibited by the resolution or indenture relating to outstanding bonds or notes, a district may encumber separately any item of property.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.303. BONDS AS AUTHORIZED INVESTMENTS AND SECURITY FOR DEPOSITS OF PUBLIC FUNDS. (a) District bonds and notes are legal and authorized investments for:(1) a bank;(2) a trust company;(3) a savings and loan association; and(4) an insurance company.(b) The bonds and notes are:(1) eligible to secure the deposit of public funds of this state or a municipality, a county, a school district, or any other political corporation or subdivision of this state; and(2) lawful and sufficient security for the deposit to the extent of the principal amount or market value of the bonds or notes, whichever is less.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.304. LIMIT ON POWER. (a) A revenue bond indenture may limit the exercise of a power granted by Section 173.004, 173.005, 173.111, 173.151, 173.152, 173.153, 173.154, 173.155, 173.157, 173.159, 173.160, 173.201, 173.202, 173.203, 173.204, 173.205, 173.206, 173.207, 173.208, 173.209, 173.251, 173.252, 173.253, 173.254, or 173.255.(b) The limitation applies while any of the revenue bonds issued under the indenture are outstanding and unpaid.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

SUBCHAPTER H. SALES AND USE TAXESText of section effective on April 01, 2011Sec. 173.351. TAX AUTHORIZED. A sales and use tax is imposed on items sold on district property.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.352. TAX RATE. The sales and use tax shall be imposed at the rate of the highest combination of local sales and use taxes imposed at the time of the district's creation in any local governmental jurisdiction that is part of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.353. PREEMPTION OF OTHER SALES AND USE TAXES. The tax imposed under this subchapter preempts all other local sales and use taxes that would otherwise be imposed on district property.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.354. APPLICABILITY OF TAX CODE. Chapter 321, Tax Code, governs the computation, administration, governance, and use of the tax except as inconsistent with this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.355. NOTICE TO COMPTROLLER. (a) The district shall notify the comptroller in writing by United States registered or certified mail of the district's creation and of its intent to impose the sales and use tax under this chapter.(b) The district shall provide to the comptroller all information required to implement the tax, including:(1) an adequate map showing the property boundaries of the district;(2) a certified copy of the resolution of the board adopting the tax; and(3) certified copies of the resolutions of the governing bodies of the creating municipalities and of the commissioners courts of the counties in which the municipalities are located.(c) Not later than the 30th day after the date the comptroller receives the notice, map, and other information, the comptroller shall inform the district whether the comptroller is prepared to administer the tax.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.356. NOTICE TO LOCAL GOVERNMENTS. At the same time the district notifies the comptroller under Section 173.355, the district shall:(1) notify each affected local governmental jurisdiction of the district's creation; and(2) provide each jurisdiction with an adequate map showing the property boundaries of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.357. ACQUISITION OF ADDITIONAL TERRITORY SUBJECT TO TAX. (a) Not later than the 30th day after the date a district acquires additional territory, the district shall notify the comptroller and each affected local governmental jurisdiction of the acquisition.(b) The district must include with each notification:(1) an adequate map showing the new property boundaries of the district; and(2) the date the additional territory was acquired.(c) Not later than the 30th day after the date the comptroller receives the notice under this section, the comptroller shall inform the district whether the comptroller is prepared to administer the tax in the additional territory.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.358. DUTY OF COMPTROLLER. The comptroller shall:(1) administer, collect, and enforce a tax imposed under this chapter; and(2) remit to a district the tax collected on the district's property.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 173.359. EFFECTIVE DATE OF TAX. A tax imposed under this chapter or the repeal of a tax imposed under this chapter takes effect on the first day of the first calendar quarter that begins after the expiration of the first complete calendar quarter that occurs after the date the comptroller receives a notice of the action as required by this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.



CHAPTER 174. COMMUTER RAIL DISTRICTS

TRANSPORTATION CODETITLE 5. RAILROADSSUBTITLE I. SPECIAL DISTRICTSCHAPTER 174. COMMUTER RAIL DISTRICTSSUBCHAPTER A. GENERAL PROVISIONSText of section effective on April 01, 2011Sec. 174.001. DEFINITION OF PERSON. In this chapter:(1) "person" includes a corporation, as provided by Section 312.011, Government Code; and(2) the definition of "person" assigned by Section 311.005, Government Code, does not apply.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.002. DEFINITIONS. In this chapter:(1) "Board" means a district's board of directors.(2) "Commuter rail facility" means any property necessary for the transportation of passengers and baggage between locations in a district. The term includes rolling stock, locomotives, stations, parking areas, and rail lines.(3) "Director" means a board member.(4) "District" means a commuter rail district created under this chapter or under Article 6550c-3, Revised Statutes, as that article existed before April 1, 2011.(5) "System" means all of the commuter rail and intermodal facilities leased or owned by or operated on behalf of a district.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.003. NATURE OF DISTRICT. (a) A district is a public body and a political subdivision of this state exercising public and essential governmental functions.(b) A district, in the exercise of powers under this chapter, is performing only governmental functions and is a governmental unit under Chapter 101, Civil Practice and Remedies Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.004. REQUIREMENT FOR SERVICE TO MUNICIPALITIES IN DISTRICT. A municipality located in a district that wishes to be served by commuter rail facilities of the district must pay for construction of a commuter rail station.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

SUBCHAPTER B. CREATIONText of section effective on April 01, 2011Sec. 174.051. CREATION OF DISTRICT. (a) A district may be created to provide commuter rail service to counties along the Texas-Mexico border.(b) The commissioners court of a county may create a commuter rail district on adoption of an order favoring the creation.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

SUBCHAPTER C. BOARD OF DIRECTORS AND EMPLOYEESText of section effective on April 01, 2011Sec. 174.101. CONTROL OF DISTRICT. A district is governed by a board of directors. The board is responsible for the management, operation, and control of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.102. COMPOSITION OF BOARD; TERMS. (a) The board is composed of five directors appointed as follows:(1) one director appointed by the county judge; and(2) one director appointed by each county commissioner.(b) Each director serves a four-year term. The board may provide for the staggering of the terms of its directors.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.103. PRESIDING OFFICER. (a) The directors shall elect one director as presiding officer.(b) The presiding officer may select another director to preside in the absence of the presiding officer.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.104. MEETINGS. The presiding officer shall call at least one meeting of the board each year and may call other meetings as the presiding officer determines are appropriate.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.105. RULES FOR PROCEEDINGS. The board shall adopt rules for its proceedings.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.106. COMPENSATION; REIMBURSEMENT. A director is not entitled to compensation for serving as a director but is entitled to reimbursement for reasonable expenses incurred while serving as a director.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.107. EMPLOYEES. The board may employ and compensate persons to carry out the powers and duties of the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.108. EXECUTIVE COMMITTEE. The board shall appoint an executive committee.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.109. RETIREMENT BENEFITS. A district is eligible to participate in the Texas County and District Retirement System.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

SUBCHAPTER D. GENERAL POWERS AND DUTIESText of section effective on April 01, 2011Sec. 174.151. GENERAL POWERS OF DISTRICT; GOVERNMENTAL FUNCTIONS. (a) A district has all the powers necessary or convenient to carry out the purposes of this chapter.(b) A district may perform any act necessary for the full exercise of the district's powers.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.152. RULES. To protect the health, safety, and general welfare of district residents and people who use district services, a district may adopt rules to govern the operation of the district, its employees, the system, service provided by the district, and any other necessary matter concerning its purposes, including rules regarding health, safety, alcohol or beverage service, food service, or telephone or utility service.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.153. AGREEMENTS GENERALLY. A district may make contracts, leases, and agreements with the United States, this state and its agencies and political subdivisions, and other persons and entities.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.154. AGREEMENTS WITH OTHER ENTITIES FOR JOINT USE. A district may:(1) make agreements with a public utility, private utility, communication system, common carrier, state agency, or transportation system for the joint use of facilities, installations, or property inside or outside the district; and(2) establish:(A) through routes; and(B) joint fares.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.155. JOINT OWNERSHIP AGREEMENTS. A district may enter into a joint ownership agreement with any person.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.156. INTERLOCAL AGREEMENTS WITH COMMISSION. The commission may enter into an interlocal agreement with the district under which the district may exercise a power or duty of the commission for the development and efficient operation of an intermodal corridor in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.157. AWARDING CONSTRUCTION OR PURCHASE CONTRACTS. (a) A contract in the amount of more than $15,000 for the construction of improvements or the purchase of material, machinery, equipment, supplies, or any other property except real property may be awarded only through competitive bidding after notice is published in a newspaper of general circulation in the district at least 15 days before the date set for receiving bids.(b) The board may adopt rules governing the taking of bids and the awarding of contracts.(c) This section does not apply to:(1) personal or professional services;(2) the acquisition of an existing rail transportation system; or(3) a contract with a common carrier to construct lines or to operate commuter rail service on lines wholly or partly owned by the carrier.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.158. EMINENT DOMAIN. (a) A district may exercise the power of eminent domain to acquire:(1) real property in fee simple; or(2) an interest in real property less than fee simple in, on, under, or above land, including an easement, right-of-way, or right of use of airspace or subsurface space.(b) The power of eminent domain under this section does not apply to:(1) land under the jurisdiction of the department; or(2) a rail line owned by a common carrier or municipality.(c) To the extent possible, the district shall use existing rail or intermodal transportation corridors for the alignment of its system.(d) An eminent domain proceeding is begun by the board's adoption of a resolution declaring that the district's acquisition of the property or interest described in the resolution:(1) is a public necessity; and(2) is necessary and proper for the construction, extension, improvement, or development of commuter rail facilities and is in the public interest. (e) The resolution is conclusive evidence of the public necessity of the proposed acquisition and that the real property or interest in property is necessary for public use.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.159. SUITS. (a) A district may:(1) sue and be sued;(2) institute and prosecute suits without giving security for costs; and(3) appeal from a judgment without giving a supersedeas or cost bond.(b) An action at law or in equity against the district must be brought in the county in which a principal office of the district is located, except that a suit in eminent domain involving an interest in land must be brought in the county in which the land is located.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

SUBCHAPTER E. POWERS AND DUTIES RELATING TO ACQUISITION, CONSTRUCTION, AND OPERATION OF COMMUTER RAIL FACILITIESText of section effective on April 01, 2011Sec. 174.201. GENERAL AUTHORITY OVER COMMUTER RAIL FACILITIES. A district may acquire, construct, develop, own, operate, and maintain intermodal and commuter rail facilities to connect political subdivisions in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.202. POWERS RELATING TO DISTRICT PROPERTY. A district may acquire by grant, purchase, gift, devise, lease, or otherwise and may hold, use, sell, lease, or dispose of property, including a license, a patent, a right, or an interest, necessary, convenient, or useful for the full exercise of its powers.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.203. USE AND ALTERATION OF PROPERTY OF ANOTHER POLITICAL SUBDIVISION. (a) For a purpose described by Section 174.201, as necessary or useful in the construction, reconstruction, repair, maintenance, and operation of the system, and with the consent of a municipality, county, or other political subdivision, a district may:(1) use streets, alleys, roads, highways, and other public ways of the political subdivision; and(2) relocate, raise, reroute, change the grade of, or alter, at the district's expense, the construction of a publicly owned or privately owned street, alley, highway, road, railroad, electric line or facility, telegraph or telephone property or facility, pipeline or facility, conduit or facility, and other property.(b) A district may not use or alter:(1) a road or highway in the state highway system without the permission of the commission; or(2) a railroad without permission of the railroad.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.204. RULES GOVERNING SYSTEM AND ROUTINGS. A district by resolution may adopt rules governing the use, operation, and maintenance of the system and may determine or change a routing as the board considers advisable.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.205. ACQUISITION OF PROPERTY. (a) A district may purchase any interest in real property to acquire, construct, or operate a commuter rail facility on terms and at a price to which the district and the owner agree.(b) The governing body of a municipality, a county, any other political subdivision, or a public agency may convey the title or the rights and easements to property needed by the district for its purposes in connection with the acquisition, construction, or operation of the system.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.206. ACQUISITION OF ROLLING STOCK AND OTHER PROPERTY. A district may acquire rolling stock or other property under a conditional sales contract, lease, equipment trust certificate, or other form of contract or trust agreement.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.207. COMPENSATION FOR USE OF SYSTEM FACILITIES. (a) A district shall establish and maintain reasonable and nondiscriminatory rates or other compensation for the use of the facilities of the system acquired, constructed, operated, regulated, or maintained by the district.(b) Together with grants received by the district, the rates or other compensation must be sufficient to produce revenue adequate to:(1) pay all expenses necessary for the operation and maintenance of the district's property and facilities;(2) pay the principal of and interest on bonds issued by the district payable wholly or partly from the revenue, as they become due and payable; and(3) fulfill the terms of agreements made with the holders of bonds or with any person on their behalf.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.208. OPERATION OR USE CONTRACTS. (a) A district may:(1) lease all or part of the commuter rail facilities to an operator; or(2) contract for the use or operation of all or part of the commuter rail facilities by an operator.(b) To the maximum extent practicable, the district shall encourage the participation of private enterprise in the operation of commuter rail facilities.(c) The term of an operating contract under this section may not exceed 20 years.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.209. RAIL TRANSPORTATION SERVICES AGREEMENTS WITH OTHER POLITICAL SUBDIVISIONS. A district may contract with a county or other political subdivision of this state for the district to provide commuter rail transportation services to an area outside the district on terms to which the parties agree.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

SUBCHAPTER F. FINANCIAL PROVISIONSText of section effective on April 01, 2011Sec. 174.251. FISCAL YEAR. Unless the board changes the fiscal year, the district's fiscal year ends on September 30.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.252. ANNUAL BUDGET. (a) Before beginning the operation of commuter rail facilities, the board shall adopt an annual operating budget specifying the district's anticipated revenue and expenses for the remainder of the fiscal year. The district shall adopt an operating budget for each succeeding fiscal year.(b) The board must hold a public hearing before adopting each budget except the initial budget. Notice of the hearing must be published at least seven days before the date of the hearing in a newspaper of general circulation in the district.(c) A budget may be amended at any time if notice of the proposed amendment is given in the notice of the meeting at which the amendment will be considered.(d) An expenditure that is not budgeted may not be made.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.253. GRANTS AND LOANS. A district may accept grants and loans from the United States, this state and its agencies and political subdivisions, and other persons and entities.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.254. DEPOSITORY. (a) The board by resolution shall name one or more banks for the deposit of district funds.(b) District funds are public funds and may be invested in securities permitted by Chapter 2256, Government Code.(c) To the extent district funds are not insured by the Federal Deposit Insurance Corporation or its successor, the funds shall be collateralized in the manner provided for county funds.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.255. PURCHASE OF ADDITIONAL INSURED PROVISIONS. A district may purchase an additional insured provision to any liability insurance contract.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.256. TAX EXEMPTION. District property, material purchases, revenue, and income and the interest on a bond or note issued by a district are exempt from any tax imposed by this state or a political subdivision of this state.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

SUBCHAPTER G. BONDSText of section effective on April 01, 2011Sec. 174.301. REVENUE BONDS. A district may issue revenue bonds and notes in amounts that the board considers necessary or appropriate for the acquisition, purchase, construction, reconstruction, repair, equipping, improvement, or extension of its commuter rail facilities.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.302. SECURITY FOR PAYMENT OF BONDS. (a) To secure payment of district bonds or notes, the district may:(1) encumber and pledge all or part of the revenue of its commuter rail facilities; and(2) encumber all or part of the property of the commuter rail facilities and everything pertaining to them that is acquired or to be acquired.(b) Unless prohibited by the resolution or indenture relating to outstanding bonds or notes, a district may encumber separately any item of property.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.303. BONDS AS AUTHORIZED INVESTMENTS AND SECURITY FOR DEPOSITS OF PUBLIC FUNDS. (a) District bonds and notes are legal and authorized investments for:(1) a bank;(2) a trust company;(3) a savings and loan association; and(4) an insurance company.(b) The bonds and notes are:(1) eligible to secure the deposit of public funds of this state or a municipality, a county, a school district, or any other political corporation or subdivision of this state; and(2) lawful and sufficient security for the deposit to the extent of the principal amount or market value of the bonds or notes, whichever is less.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.304. LIMIT ON POWER. (a) A revenue bond indenture may limit the exercise of the power granted by Section 174.003, 174.109, 174.151, 174.152, 174.153, 174.154, 174.155, 174.156, 174.158, 174.159, 174.201, 174.202, 174.203, 174.204, 174.205, 174.206, 174.207, 174.208, 174.209, 174.251, 174.252, 174.253, 174.254, or 174.255.(b) A limit applies while any of the revenue bonds issued under the indenture are outstanding and unpaid.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

SUBCHAPTER H. TAXESText of section effective on April 01, 2011Sec. 174.351. TAX AUTHORIZED. A district may impose any kind of tax except an ad valorem property tax.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.352. IMPOSITION OF TAX. (a) A district may not impose a tax or increase the rate of an existing tax unless a proposition proposing the imposition or rate increase is approved by a majority of the votes received at an election held for that purpose.(b) Each new tax or rate increase must be expressed in a separate proposition consisting of a brief statement of the nature of the proposed tax.(c) The notice of the election must contain a statement of the base or rate of the proposed tax.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.353. TAX RATE. (a) The board, subject to Section 174.352(a), may impose for a district a sales and use tax at the rate of:(1) one-quarter of one percent;(2) one-half of one percent;(3) three-quarters of one percent; or(4) one percent.(b) A district may not adopt a sales and use tax rate, including a rate increase, that when combined with the rates of all sales and use taxes imposed by other political subdivisions of this state having territory in the district exceeds two percent in any location in the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 174.354. EFFECTIVE DATE OF TAX. A district's sales and use tax takes effect on the first day of the second calendar quarter beginning after the election approving the tax.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.04, eff. April 1, 2011.






TITLE 6. ROADWAYS

CHAPTER 201. GENERAL PROVISIONS AND ADMINISTRATION

TRANSPORTATION CODETITLE 6. ROADWAYSSUBTITLE A. TEXAS DEPARTMENT OF TRANSPORTATIONCHAPTER 201. GENERAL PROVISIONS AND ADMINISTRATIONSUBCHAPTER A. GENERAL PROVISIONSSec. 201.001. DEFINITIONS. (a) In this title:(1) "Commission" means the Texas Transportation Commission.(2) "Department" means the Texas Department of Transportation.(3) "Director" means the executive director of the Texas Department of Transportation.(b) In this subtitle, "toll project" means one or more tolled lanes of a highway or an entire toll highway constructed, maintained, or operated as a part of the state highway system and any improvement, extension, or expansion to the highway, including:(1) a facility to relieve traffic congestion and promote safety;(2) a bridge, tunnel, overpass, underpass, interchange, entrance plaza, approach, toll booth, toll plaza, service road, ramp, or service center;(3) an administration, storage, or other building, operations center, maintenance or other facility, equipment, or system the department considers necessary to operate the project;(4) property rights, easements, and interests the department acquires to construct, maintain, or operate the project;(5) a parking area or structure, rest stop, park, and any other improvement or amenity the department considers necessary, useful, or beneficial for the operation and maintenance of the project; and(6) a nontolled facility that is appurtenant to and necessary for the efficient operation and maintenance of the project, including a connector, service road, access road, ramp, interchange, bridge, or tunnel.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 281, Sec. 2.01, eff. June 14, 2005.

Sec. 201.002. OPERATING EXPENSES; USE OF STATE HIGHWAY FUND. (a) The legislature has the responsibility to:(1) appropriate money for the maintenance and operational expenses of the department;(2) determine the number of employees of the department; and(3) set the amount of compensation of all employees of the department, including the director, and the members of the commission.(b) The comptroller shall contract for equipment and supplies, including seals and number plates, required by law in the administration of the registration of vehicles and in the operation of the department.(c) All money authorized to be appropriated in accordance with this section for the operation of the department and the purchase of equipment shall be appropriated from the state highway fund. The commission shall use the amount remaining in the fund for the furtherance of public road construction and for establishing a system of state highways.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 3.01, eff. September 1, 2007.

Sec. 201.003. TITLE CHANGES. (a) A reference in law to the State Highway Department, Texas Highway Department, or State Department of Highways and Public Transportation means the Texas Department of Transportation.(b) A reference in law to the State Highway Commission or State Highway and Public Transportation Commission means the Texas Transportation Commission.(c) A reference in law to the State Highway Engineer or State Engineer-Director for Highways and Public Transportation means the director of the Texas Department of Transportation.(d) A reference in law to the commissioner of transportation means the chair of the commission.(e) A reference in law to a member of the commission means a commissioner.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 140, Sec. 1, eff. Sept. 1, 2003.

SUBCHAPTER B. TEXAS TRANSPORTATION COMMISSIONSec. 201.051. COMMISSION. (a) The Texas Transportation Commission consists of five members appointed by the governor with the advice and consent of the senate.(b) The members shall be appointed to reflect the diverse geographic regions and population groups of this state. One member must reside in a rural area.(c) Each member of the commission must represent the general public.(d) Except as provided by Subsection (e), a person is not eligible for appointment as a member of the commission if the person or the person's spouse:(1) is employed by or participates in the management of a business entity or other organization that is regulated by or receives funds from the department;(2) directly or indirectly owns or controls more than 10 percent interest in a business entity or other organization that is regulated by or receives funds from the department; (3) uses or receives a substantial amount of tangible goods, services, or funds from the department, other than compensation or reimbursement authorized by law for commission membership, attendance, or expenses; or(4) is registered, certified, or licensed by the department.(e) Repealed by Acts 1997, 75th Leg., ch. 1171, Sec. 1.49, eff. Sept. 1, 1997.(f) An officer, employee, or paid consultant of a Texas trade association in the field of road construction or maintenance, aviation, or outdoor advertising or a Texas trade association of automobile dealers may not be a member of the commission.(g) The spouse of an officer, manager, or paid consultant of a Texas trade association in the field of road construction or maintenance, aviation, or outdoor advertising or a Texas association of automobile dealers may not be a member of the commission.(h) A person required to register as a lobbyist under Chapter 305, Government Code, because of the person's activities for compensation on behalf of a profession related to the operation of the department may not serve as a member of the commission.(i) Appointments to the commission shall be made without regard to race, color, disability, sex, religion, age, or national origin of the appointees and shall reflect the diversity of the population of the state as a whole.(j) In this section, "Texas trade association" means a nonprofit, cooperative, and voluntarily joined association of business or professional competitors in this state designed to assist its members and its industry or profession in dealing with mutual business or professional problems and in promoting their common interest.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 1.02, 1.49, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 140, Sec. 2, eff. Sept. 1, 2003.

Sec. 201.052. TERMS. Members of the commission serve staggered six-year terms, with the terms of either one or two members expiring February 1 of each odd-numbered year.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 140, Sec. 3, eff. Sept. 1, 2003.

Sec. 201.053. CHAIR OF THE COMMISSION. (a) The governor periodically shall designate one commissioner as the chair of the commission, who shall serve as presiding officer of the commission.(b) The chair shall:(1) preside over commission meetings, make rulings on motions and points of order, and determine the order of business;(2) represent the department in dealing with the governor;(3) report to the governor on the state of affairs of the department at least quarterly;(4) report to the commission the governor's suggestions for department operations;(5) report to the governor on efforts, including legislative requirements, to maximize the efficiency of department operations through the use of private enterprise;(6) periodically review the department's organizational structure and submit recommendations for structural changes to the governor, the commission, and the Legislative Budget Board;(7) designate one or more employees of the department as a civil rights division of the department and receive regular reports from the division on the department's efforts to comply with civil rights legislation and administrative rules;(8) create subcommittees, appoint commissioners to subcommittees, and receive the reports of subcommittees to the commission as a whole;(9) appoint a commissioner to act in the chair's absence; and(10) serve as the departmental liaison with the governor and the Office of State-Federal Relations to maximize federal funding for transportation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 140, Sec. 4, eff. Sept. 1, 2003.

Sec. 201.054. COMMISSION MEETINGS. The commission shall hold regular meetings at least once a month and special meetings at the call of the chair. Commissioners shall attend the meetings of the commission. The chair shall oversee the preparation of an agenda for each meeting and ensure that a copy is provided to each commissioner at least seven days before the meeting.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 140, Sec. 5, eff. Sept. 1, 2003.

Sec. 201.0545. RECOMMENDATIONS TO LEGISLATURE. (a) The commission shall consider ways in which the department's operations may be improved and may periodically report to the legislature concerning potential statutory changes that would improve the operation of the department.(b) On behalf of the commission, the chair shall report to the governor, the lieutenant governor, the speaker of the house of representatives, and the presiding officers of relevant legislative committees on legislative recommendations adopted by the commission and relating to the operation of the department.

Added by Acts 2003, 78th Leg., ch. 140, Sec. 6, eff. Sept. 1, 2003.

Sec. 201.056. COMPENSATION. A member of the commission is entitled to compensation as provided by the General Appropriations Act. If compensation for members is not provided by that Act, each member is entitled to reimbursement for actual and necessary expenses incurred in performing functions as a member of the commission.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.057. GROUNDS FOR REMOVAL. (a) It is a ground for removal from the commission if a commissioner:(1) does not have at the time of appointment or maintain during service on the commission the qualifications required by Section 201.051;(2) violates a prohibition provided by Section 201.051;(3) cannot discharge the commissioner's duties for a substantial part of the term for which the commissioner is appointed because of illness or disability; or(4) is absent from more than half of the regularly scheduled commission meetings that the commissioner is eligible to attend during a calendar year, unless the absence is excused by majority vote of the commission.(b) The validity of an action of the commission is not affected by the fact that it is taken when a ground for removal of a commissioner exists.(c) If the director knows that a potential ground for removal exists, the director shall notify the chair of the commission of the ground, and the chair shall notify the governor and the attorney general that a potential ground for removal exists. If the potential ground for removal relates to the chair, the director shall notify another commissioner, who shall notify the governor and the attorney general that a potential ground for removal exists.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 1.03, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 140, Sec. 7, eff. Sept. 1, 2003.

Sec. 201.058. INFORMATION ON QUALIFICATIONS AND CONDUCT. The department shall provide to the members of the commission, as often as necessary, information concerning the members' qualifications for office under Subchapter B and their responsibilities under applicable laws relating to standards of conduct for state officers.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.059. TRAINING ON DEPARTMENT AND CERTAIN LAWS RELATING TO DEPARTMENT. (a) To be eligible to take office as a member of the commission, a person appointed to the commission must complete at least one course of a training program that complies with this section.(b) The training program must provide information to the person regarding:(1) this subchapter;(2) the programs operated by the department;(3) the role and functions of the department;(4) the rules of the department with an emphasis on the rules that relate to disciplinary and investigatory authority;(5) the current budget for the department;(6) the results of the most recent formal audit of the department;(7) the requirements of the:(A) open meetings law, Chapter 551, Government Code;(B) open records law, Chapter 552, Government Code; and(C) administrative procedure law, Chapter 2001, Government Code;(8) the requirements of the conflict of interest laws and other laws relating to public officials; and(9) any applicable ethics policies adopted by the commission or the Texas Ethics Commission.(c) A person appointed to the commission is entitled to reimbursement for travel expenses incurred in attending the training program, as provided by the General Appropriations Act and as if the person were a member of the commission.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.04, eff. Sept. 1, 1997.

SUBCHAPTER C. COMMISSION'S POWERS AND DUTIESSec. 201.101. RULES; RECORDS. The commission shall:(1) adopt rules for the operation of the department;(2) maintain a record of all proceedings and official orders; and(3) keep on file copies of all road plans, specifications, and estimates prepared by the department or under its direction.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.102. SEPARATION OF RESPONSIBILITIES. The commission shall develop and implement policies that clearly separate the policy-making responsibilities of the commission and the management responsibilities of the director and staff of the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 1.05, eff. Sept. 1, 1997.

Sec. 201.103. COMPREHENSIVE SYSTEM OF HIGHWAYS AND ROADS. (a) The commission shall plan and make policies for the location, construction, and maintenance of a comprehensive system of state highways and public roads.(b) The commission shall designate as part of the state highway system a highway that it determines is necessary for the proper development and operation of the system. The commission may remove a segment of the state highway system that it determines is not needed for the system. In planning and making policies, the commission shall consider, for incorporation into the state highway system, turnpikes that other governmental or private entities are authorized to construct.(c) The commission biennially shall submit a report of its work to the governor and the legislature. The report must include the recommendations of the commission and of the director.(d) The director, under the direction and with the approval of the commission, shall prepare a comprehensive plan providing a system of state highways.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 668, Sec. 1, eff. June 20, 2003.

Sec. 201.104. DESIGNATION OF FARM-TO-MARKET ROADS. (a) The commission may designate any county road as a farm-to-market road for the purposes of construction, reconstruction, and maintenance only, if the commissioners court of the county in which the county road is located by order entered in its minutes waives any rights the county may have for state participation in any indebtedness incurred by the county in the construction of the road.(b) The commission and the county commissioners court by contract may set forth the duties of the state in the construction, reconstruction, and maintenance of the county road in consideration for the county's, road district's, or defined road district's relinquishing all claims for state participation in any outstanding county or road district bond, warrant, or other evidence of indebtedness that is for the construction or improvement of the road and that was created before the road was designated by the commission.(c) The assumption by the state of the obligation to construct and maintain a road designated under this section as a farm-to-market road is full and complete compensation for funds that were spent by the county, road district, or defined road district for the construction and maintenance of the road before its designation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.105. DEPARTMENT DISTRICTS. (a) The commission shall divide the state into not more than 25 districts for the purpose of the performance of the department's duties.(b) In determining a district's boundaries, the commission shall consider all costs and benefits, including highway activity in and the number of employees required for the proposed district.(c) Not more than one district office may be in a district.(d) The commission shall determine the number of department offices necessary for maintenance and construction personnel in a district.(e) The commission periodically shall review the necessity for the number of maintenance, construction, and support operations in each district. The commission shall include the findings of its review as a part of the department's budget request submitted to the Legislative Budget Board.(f) The department is exempt from any law purporting to require the department to conform the provision of its services to service regions other than the districts established under this section.(g) The commission may require by rule that any product or material that is approved for use in any one district may be approved for use by any other district.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 1.35, eff. Sept. 1, 1997.

Sec. 201.1055. AGREEMENTS WITH PRIVATE ENTITIES. (a) Notwithstanding any other law, including Subchapter A, Chapter 2254, Government Code, Chapters 2165, 2166, and 2167, Government Code, and Sections 202.052, 202.053, 203.051, 203.052, and 223.001 of this code, the department and a private entity that offers the best value to the state may enter into an agreement for the:(1) acquisition, design, construction, or renovation, including site development, of a building or other facility required to support department operations located on real property owned or acquired by the department; or(2) acquisition from the private entity of real property, a building, or other facility required to support department operations that is constructed on the real property in exchange for department-owned real property, including any improvements.(b) A project described by this section that is not wholly paid for by an exchange of department-owned real property may be financed in accordance with Section 1232.111, Government Code.(c) Notwithstanding Section 202.024, the commission may authorize the executive director to execute a deed exchanging department-owned real property under Subsection (a)(2).(d) The commission shall notify the Bond Review Board and Texas Public Finance Authority of the proposed transaction not less than 45 days before the date the commission signs an agreement under this section providing for the exchange of department-owned real property under Subsection (a)(2).(e) An agreement under this section providing for the exchange of department-owned real property under Subsection (a)(2) that has an appraised value greater than the appraised value of real property and improvements acquired by the department under the agreement must require the private entity to compensate the department for the difference. Any compensation paid by a private entity must be deposited to the credit of the state highway fund and is exempt from the application of Section 403.095, Government Code.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 19.01, eff. Jan. 11, 2004.Amended by: Acts 2005, 79th Leg., Ch. 281, Sec. 2.02, eff. June 14, 2005.

Sec. 201.106. SETTLEMENT OF CLAIMS; PURCHASE OF LIABILITY INSURANCE. (a) This section applies to a claim against the department arising from the use, operation, or maintenance of equipment that is used or may be used in connection with the laying out, construction, or maintenance of the roads, highways, rest areas, or other public grounds in this state.(b) The department may settle a claim described by Subsection (a) if:(1) the department may be liable under Chapter 101, Civil Practice and Remedies Code;(2) the director determines that a settlement is in the best interest of the department; and(3) the department's liability under the terms of the settlement is less than $10,000.(c) Section 101.105, Civil Practice and Remedies Code, does not apply to a settlement under this section.(d) Settlement of a claim under this section bars any action involving the same subject matter by the claimant against the department employees whose act or omission gave rise to the claim.(e) The department may insure the officers and employees of the department for liability arising from a claim described by Subsection (a). Coverage under this subsection must be provided by the purchase of a policy of liability insurance from a reliable insurance company authorized to do business in this state. The form of the policy must be approved by the commissioner of insurance, and the coverage must be approved by the attorney general.(f) This section is not a waiver of immunity of the state from liability for the torts or negligence of an officer or employee of this state.(g) In this section, "equipment" includes an automobile, motor truck, trailer, aircraft, motor grader, roller, tractor, tractor power mower, and other power equipment.(h) to (j) Deleted by Acts 1993, 73rd Leg., ch. 634, Sec. 7, eff. Sept. 1, 1993.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 59, Sec. 1, eff. May 15, 2003.

Sec. 201.107. FINANCIAL REPORTS OF THE DEPARTMENT. (a) The commission shall prepare a quarterly statement containing an itemized list of all money received by the department and the source of the money and of all money paid by the department and the purpose of the payment. The statement shall be filed in the records of the department, and a copy shall be sent to the governor.(b) The commission shall file annually with the governor and the presiding officer of each house of the legislature a complete and detailed written report accounting for all funds received and disbursed by the department during the preceding fiscal year. The report must comply with each reporting requirement applicable to financial reporting provided by the General Appropriations Act.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 1.06, eff. Sept. 1, 1997.

Sec. 201.108. INTERNAL AUDITOR. (a) The commission shall appoint an internal auditor for the department.(b) The auditor shall report directly to the commission on the conduct of department affairs.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.109. REVENUE ENHANCEMENT. (a) The commission shall:(1) enhance existing sources of revenue; and(2) create alternate sources of revenue.(b) In carrying out this section, the commission shall provide for:(1) maximizing the generation of revenue from existing assets of the department, including real estate;(2) increasing the role of the private sector and public-private projects in the leasing of real estate and other assets in the development of highway projects;(3) setting and attempting to meet annual revenue enhancement goals;(4) reporting on the progress in meeting revenue enhancement goals in the department's annual report;(5) contracting for an independent audit of the department's management and business operations in 2007 and each 12th year after 2007;(6) developing a cost-benefit analysis between the use of local materials previously incorporated into roadways versus use of materials blended or transported from other sources; and(7) increasing private investment in the transportation infrastructure, including the acquisition of causeways, bridges, tunnels, turnpikes, or other transportation facilities, in the border region, including the counties of Atascosa, Bandera, Bexar, Brewster, Brooks, Cameron, Crockett, Culberson, Dimmit, Duval, Edwards, El Paso, Frio, Hidalgo, Hudspeth, Jeff Davis, Jim Hogg, Jim Wells, Kenedy, Kerr, Kimble, Kinney, Kleberg, La Salle, Live Oak, Maverick, McMullen, Medina, Nueces, Pecos, Presidio, Real, Reeves, San Patricio, Starr, Sutton, Terrell, Uvalde, Val Verde, Webb, Willacy, Zapata, and Zavala.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 1.32, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1395, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1413, Sec. 1, eff. June 16, 2001.

Sec. 201.110. CONTRACT WITH ADJOINING STATE FOR IMPROVEMENT OF ROAD CROSSING STATES' BOUNDARY. (a) The commission, by the authority of the governor, may contract with an adjoining state to:(1) provide for the improvement of a public road or highway that crosses the states' boundary; and(2) establish respective responsibilities for the improvement.(b) In a contract for an improvement of the state highway system that is subject to a contract under Subsection (a), the commission may provide for the improvement of a segment of a public road or highway located in the adjoining state if:(1) the improvement of that segment is necessary for the health, safety, and welfare of the people of this state and for the effective improvement and operation of the state highway system;(2) that segment is an extension or continuation of a segment of the state highway system;(3) the contract under Subsection (a) is authorized and executed under the law of the adjoining state; and(4) all costs associated with the improvement of that segment are the responsibility of the adjoining state.(c) In this section, "improvement" includes construction, reconstruction, and maintenance.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.111. RECOMMENDATION OF ENGINEER; DETERMINATION OF FITNESS. (a) On formal application by a county, road district of a county, or municipality, the commission may recommend for appointment a competent civil engineer who is a graduate of a first-class school of civil engineering and who is skilled in highway construction and maintenance.(b) The commission shall adopt rules necessary to determine the qualifications of engineers who apply for highway construction work.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.112. CONTRACT CLAIMS. (a) The commission may by rule establish procedures for the informal resolution of a claim arising out of a contract described by:(1) Section 22.018;(2) Chapter 223;(3) Chapter 361;(4) Section 391.091; or(5) Chapter 2254, Government Code.(b) If a person with a claim is dissatisfied with the department's resolution of the claim under the procedures authorized under Subsection (a), the person may request a formal administrative hearing to resolve the claim under Chapter 2001, Government Code.(c) An administrative law judge's proposal for decision rendered under Chapter 2001, Government Code, shall be submitted to the director for adoption. Notwithstanding any law to the contrary, the director may change a finding of fact or conclusion of law made by the administrative law judge or may vacate or modify an order issued by the administrative law judge. The director shall provide a written statement containing the reason and legal basis for a change made under this subsection.(d) The director's final order is subject to judicial review under Chapter 2001, Government Code, under the substantial evidence rule.(e) This section does not waive state immunity from liability.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.36(a), eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 312, Sec. 1, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 713, Sec. 3, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.01, eff. June 21, 2003.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 20.001, eff. September 1, 2005.

Sec. 201.113. AGREEMENTS WITH REGIONAL TOLLWAY AUTHORITIES. (a) Notwithstanding Sections 221.003 and 224.031, the commission and a regional tollway authority governed by Chapter 366 may enter into an agreement for the improvement by a regional tollway authority of portions of the state highway system.(b) In this section, "improvement" means construction, reconstruction, maintenance, and the making of a necessary plan or survey before beginning construction, reconstruction, or maintenance and includes a project or activity appurtenant to a state highway, including drainage facilities, surveying, traffic counts, driveways, landscaping, lights, or guardrails.(c) An agreement entered into under this section may provide that an improvement of a portion of the state highway system by a regional tollway authority is governed by the provisions of Chapter 366 applicable to the performance of the same function for a turnpike project under that chapter and the rules and procedures adopted by the regional tollway authority under that chapter, in lieu of the laws, rules, or procedures applicable to the department for the performance of the same function.

Added by Acts 1999, 76th Leg., ch. 576, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 281, Sec. 2.03, eff. June 14, 2005.

Sec. 201.114. BORDER TRADE ADVISORY COMMITTEE. (a) In this section, "coordinator" means the border commerce coordinator designated under Section 772.010, Government Code.(b) The coordinator shall serve on the Border Trade Advisory Committee as presiding officer. The commission shall appoint the other members of the committee, which to the extent practicable must include:(1) the presiding officers, or persons designated by the presiding officers, of the policy boards of metropolitan planning organizations wholly or partly in the department's Pharr, Laredo, Odessa, or El Paso transportation district;(2) the person serving, or a person designated by the person serving, in the capacity of executive director of each entity governing a port of entry in this state; and(3) a representative each from at least two institutes or centers operated by a university in this state that conduct continuing research on transportation or trade issues.(c) The commission shall establish the Border Trade Advisory Committee to define and develop a strategy and make recommendations to the commission and governor for addressing the highest priority border trade transportation challenges. In determining action to be taken on the recommendations, the commission shall consider the importance of trade with the United Mexican States, potential sources of infrastructure funding at border ports, and the value of trade activity in the department's districts adjacent to the border with the United Mexican States.(d) The commission may adopt rules governing the Border Trade Advisory Committee.(e) Chapter 2110, Government Code, does not apply to the size, composition, or duration of the Border Trade Advisory Committee.

Added by Acts 2001, 77th Leg., ch. 912, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 791, Sec. 1, eff. June 17, 2005.

Sec. 201.115. BORROWING MONEY. (a) The commission may authorize the department to borrow money from any source to carry out the functions of the department.(b) A loan under this section may be in the form of an agreement, note, contract, or other form as determined by the commission and may contain any provisions the commission considers appropriate, except:(1) the term of the loan may not exceed two years;(2) the amount of the loan, combined with any amounts outstanding on other loans under this section, may not exceed an amount that is two times the average monthly revenue deposited to the state highway fund for the 12 months preceding the month of the loan; and(3) the loan may not create general obligation of the state and is payable only as authorized by legislative appropriation.(c) If the department borrows money by the issuance of notes, the notes shall be considered a state security for purposes of Chapter 1231, Government Code.(d) Notwithstanding Section 222.001, money in the state highway fund may be used to repay a loan under this section, if appropriated by the legislature for that purpose.

Added by Acts 2003, 78th Leg., ch. 1281, Sec. 1, eff. Sept. 13, 2003.Amended by: Acts 2005, 79th Leg., Ch. 281, Sec. 2.04, eff. June 14, 2005.

Sec. 201.116. REPORT TO SECRETARY OF STATE. (a) In this section, "colonia" means a geographic area that:(1) is an economically distressed area as defined by Section 17.921, Water Code;(2) is located in a county any part of which is within 62 miles of an international border; and(3) consists of 11 or more dwellings that are located in close proximity to each other in an area that may be described as a community or neighborhood.(b) To assist the secretary of state in preparing the report required under Section 405.021, Government Code, the commission on a quarterly basis shall provide a report to the secretary of state detailing any projects funded by the department that serve colonias by providing paved roads or other assistance.(c) The report must include:(1) a description of any relevant projects;(2) the location of each project;(3) the number of colonia residents served by each project;(4) the exact amount spent or the anticipated amount to be spent on each colonia served by each project;(5) a statement of whether each project is completed and, if not, the expected completion date of the project; and(6) any other information, as determined appropriate by the secretary of state.(d) The commission shall require an applicant for funds administered by the commission to submit to the commission a colonia classification number, if one exists, for each colonia that may be served by the project proposed in the application. If a colonia does not have a classification number, the commission may contact the secretary of state or the secretary of state's representative to obtain the classification number. On request of the commission, the secretary of state or the secretary of state's representative shall assign a classification number to the colonia.

Added by Acts 2005, 79th Leg., Ch. 828, Sec. 6, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 341, Sec. 17, eff. June 15, 2007.

Sec. 201.117. ADVISORY COMMITTEES. (a) The commission may establish, as it considers necessary, advisory committees on any of the matters under its jurisdiction.(b) The commission shall determine the purpose, duties, and membership of each advisory committee.

Added by Acts 2009, 81st Leg., R.S., Ch. 469, Sec. 1, eff. June 19, 2009.

SUBCHAPTER D. TEXAS DEPARTMENT OF TRANSPORTATIONSec. 201.201. GOVERNANCE OF DEPARTMENT. The commission governs the Texas Department of Transportation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.202. DIVISIONS; DIVISION PERSONNEL. (a) The commission shall organize the department into divisions to accomplish the department's functions and the duties assigned to it, including divisions for:(1) aviation;(2) highways and roads; and(3) public transportation.(b) The person designated by the director to supervise the division responsible for highways and roads must be a registered professional engineer experienced and skilled in highway construction and maintenance.(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 2A.03, eff. September 1, 2009.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 2A.01, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 2A.03, eff. September 1, 2009.

Sec. 201.203. DEPARTMENT OFFICE. The department shall have its statewide headquarters office in Austin.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 1.07, eff. Sept. 1, 1997.

Sec. 201.2035. ACCOUNTING STRUCTURE. The department shall create and maintain an accounting structure for roadway and warehouse inventory of the department. The accounting structure must provide for the accounting for lost or destroyed materials.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.37, eff. Sept. 1, 1997.

Sec. 201.204. SUNSET PROVISION. The Texas Department of Transportation is subject to Chapter 325, Government Code (Texas Sunset Act). Unless continued in existence as provided by that chapter, the department is abolished September 1, 2011.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 1.01, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., 1st C.S., Ch. 2, Sec. 1.11, eff. July 10, 2009.

Sec. 201.205. PROTECTION AND USE OF INTELLECTUAL PROPERTY AND PUBLICATIONS. (a) The department may:(1) apply for, register, secure, hold, and protect under the laws of the United States, any state, or any nation a patent, copyright, trademark, or other evidence of protection or exclusivity issued in or for an idea, publication, or other original innovation fixed in a tangible medium, including:(A) a literary work;(B) a logo;(C) a service mark;(D) a study;(E) a map or planning document;(F) an engineering, architectural, or graphic design;(G) a manual;(H) automated systems software;(I) an audiovisual work;(J) a sound recording; or(K) travel literature, including a pamphlet, bulletin, book, map, periodical, or electronic information published or produced under Section 3, Chapter 193, Acts of the 56th Legislature, Regular Session, 1959 (Article 6144e, Vernon's Texas Civil Statutes);(2) enter into a nonexclusive license agreement with a third party for the receipt of a fee, royalty, or other thing of monetary or nonmonetary value;(3) waive or reduce the amount of a fee, royalty, or other thing of monetary or nonmonetary value to be assessed if the department determines that the waiver will:(A) further the goals and missions of the department; and(B) result in a net benefit to the state; and(4) adopt and enforce rules necessary to implement this section.(b) Money paid to the department under this section shall be deposited to the credit of the state highway fund.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.07(a), eff. Sept. 1, 1997.

Sec. 201.206. DONATIONS AND CONTRIBUTIONS. For the purpose of carrying out its functions and duties, the department may accept, from any source, a donation or contribution in any form, including realty, personalty, money, materials, or services.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.08, eff. Sept. 1, 1997.

Sec. 201.207. CROSS-BORDER TRANSPORTATION AND INFRASTRUCTURE MEETINGS. (a) The department shall initiate efforts to meet at least quarterly with the department's counterparts in those states of the United Mexican States that border this state to discuss issues relating to truck inspections and transportation and infrastructure involved in truck inspections and transportation.(b) To assist the department in carrying out this section, the department shall contact the border commerce coordinator designated under Section 772.010, Government Code, and the mayors of each municipality in this state in which a port of entry for land traffic is located.(c) At least one department representative participating in a meeting under Subsection (a) must be proficient in Spanish.(d) The department, in conjunction with the border commerce coordinator, shall develop short-range and long-range plans, including recommendations to increase bilateral relations with Mexico and expedite trade by mitigating delays in border crossing inspections for northbound truck traffic. In developing the plans, the department and coordinator shall consider information obtained from any meetings under Subsection (a). The department shall update the plan biennially and submit the updated plan to the lieutenant governor, the speaker of the house of representatives, and each other member of the legislature on or before December 1 of each even-numbered year.

Added by Acts 2001, 77th Leg., ch. 915, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 309, Sec. 1, eff. June 17, 2005.

Sec. 201.208. PAYMENT OF FEES FOR DEPARTMENT GOODS AND SERVICES. (a) The commission may adopt rules regarding the method of payment of a fee for any goods sold or services provided by the department or for the administration of any department program.(b) Goods sold and services provided include the sale of travel promotional materials and department publications and the issuance of licenses, permits, and registrations.(c) The rules may:(1) authorize the use of electronic funds transfer or a valid credit card issued by a financial institution chartered by a state or the United States or by a nationally recognized credit organization approved by the department; and(2) require the payment of a discount or service charge for a credit card payment in addition to the fee.(d) Revenue generated from payments of discount or service charges under Subsection (c) shall be deposited in the state highway fund.

Added by Acts 1999, 76th Leg., ch. 507, Sec. 1, eff. June 18, 1999; Acts 1999, 76th Leg., ch. 918, Sec. 1, eff. June 18, 1999.

Sec. 201.209. AUTHORITY TO CONTRACT. (a) The department may enter into an interlocal contract with one or more local governments in accordance with Chapter 791, Government Code.(b) The department by rule shall adopt policies and procedures consistent with applicable state procurement practices for soliciting and awarding the contracts under this section.

Added by Acts 2001, 77th Leg., ch. 869, Sec. 1, eff. June 14, 2001.

SUBCHAPTER E. DIRECTORSec. 201.301. EXECUTIVE DIRECTOR. (a) The commission shall elect an executive director for the department. The director must be experienced and skilled in transportation planning and development and in organizational management.(b) The director serves at the will of the commission.(c) Repealed by Acts 2003, 78th Leg., ch. 285, Sec. 31(47).(d) The director shall:(1) serve the commission in an advisory capacity, without vote; and(2) submit to the commission, quarterly, annually, and biennially, detailed reports of the progress of public road construction, detailed reports of public and mass transportation development, and detailed statements of expenditures.(e) The director is entitled to actual expenses for and related to travel away from Austin in performance of the director's duties under the direction of the commission.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 285, Sec. 31(47), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 776, Sec. 1, eff. June 19, 2009.

Sec. 201.302. STATE ROAD MAP. The director shall make, regularly revise, and keep in a form convenient for examination in the office of the department a complete road map of the state that shows road construction in the counties.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.303. USE OF UNIVERSITY LABORATORIES FOR ANALYZING MATERIALS. The director may use laboratories maintained at Texas A&M University and The University of Texas to test and analyze road and bridge material. Persons in charge of the laboratories shall cooperate with and assist the director with those tests and analyses.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER F. DEPARTMENT EMPLOYEESSec. 201.401. EMPLOYEE QUALIFICATIONS. (a) A person may not be an employee of the department who is exempt from the state's position classification plan or compensated at or above the amount prescribed by the General Appropriations Act for step 1, salary group 17, of the position classification salary schedule if the person is:(1) an officer, employee, or paid consultant of a Texas trade association:(A) in the field of road construction or maintenance or outdoor advertising; or(B) of automobile dealers; or(2) the spouse of an officer, manager, or paid consultant described by Subdivision (1).(b) A person may not act as general counsel to the department if the person is required to register as a lobbyist under Chapter 305, Government Code, because of the person's activities for compensation on behalf of a profession related to the operation of the department.(c) In this section, "Texas trade association" has the meaning assigned by Section 201.051.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.402. EQUAL EMPLOYMENT OPPORTUNITY. (a) The director or the director's designee shall prepare and maintain a written policy statement to ensure implementation of a program of equal employment opportunity under which all personnel transactions are made without regard to race, color, disability, sex, religion, age, or national origin. The policy statement must include:(1) personnel policies, including policies relating to recruitment, evaluation, selection, appointment, training, and promotion of personnel that comply with Chapter 21, Labor Code;(2) a comprehensive analysis of the department work force that meets federal and state laws, rules, and regulations, and instructions directly adopted under those laws, rules, or regulations;(3) procedures by which a determination can be made of significant underuse in the department work force of all persons for whom federal or state laws, rules, and regulations, and instructions directly adopted under those laws, rules, or regulations encourage a more equitable balance; and(4) reasonable methods to appropriately address the areas of significant underuse.(b) A policy statement prepared under Subsection (a) must cover an annual period, be updated at least annually, be reviewed by the Texas Commission on Human Rights for compliance with Subsection (a)(1), and be filed with the governor's office.(c) The governor's office shall deliver a biennial report to the legislature based on the information received under Subsection (b). The report may be made separately or as a part of other biennial reports made to the legislature.(d) The department's designated equal employment opportunity officer shall report directly to the director.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 1.09, eff. Sept. 1, 1997.

Sec. 201.403. HIRING WOMEN AND MINORITIES. (a) To provide adequate numbers of women and minority applicants for all positions in the department, the department shall:(1) open all positions compensated at or above the amount prescribed by the General Appropriations Act for salary group B17 of the position classification salary schedule to applicants from inside and outside the department;(2) seek applicants from this state and, if sufficient numbers are not available from this state, from other states;(3) coordinate recruiting efforts with college placement officers and college student organizations;(4) develop an extensive cooperative education program with colleges; and(5) ensure that employees are aware of continuing educational opportunities and encourage employee participation in the programs.(b) The department shall designate a central authority to set and monitor women and minority hiring goals. After consultation with appropriate persons in each division and regional office, the central authority shall set annual women and minority hiring goals in each division and regional office of the department and shall monitor progress toward those goals. The central authority shall provide recruiting and technical assistance to each division and regional office.(c) Not later than February 1 of each year, the director shall report to the commission, each house of the legislature, and the Sunset Advisory Commission on the department's progress in the recruitment and hiring of women and minority applicants.(d) In this section, "minority" includes African Americans, Hispanic Americans, Asian Americans, American Indians, Alaska natives, and Pacific Islanders.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 595, Sec. 1, eff. June 17, 2005.

Sec. 201.404. EMPLOYEE PROGRAMS. (a) The director or the director's designee shall develop an intra-agency career ladder program that addresses opportunities for mobility and advancement for employees in the department. The program shall require intra-agency posting of all positions concurrently with any public posting.(b) The director or the director's designee shall develop a system of annual performance evaluations that are based on documented employee performance. All merit pay for department employees must be based on the system established under this subsection.(c) The department shall provide to its employees, as often as necessary, information concerning the employees' qualifications for employment under this subchapter and their responsibilities under applicable laws relating to standards of conduct for state employees.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 1.10, eff. Sept. 1, 1997.

Sec. 201.405. EXCHANGE OF ENGINEERS WITH MEXICO. (a) The commission may employ not more than five citizens of the United Mexican States who are student engineers or graduate engineers for a period of not more than six months and pay those employees for their services from the state highway fund if the United Mexican States employs an equal number of engineers of the department in similar work in the United Mexican States for similar periods and pays them for their services.(b) The commission may grant leaves of absence to not more than five engineers of the department to accept employment with the United Mexican States as provided under Subsection (a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.406. RELOCATION ASSISTANCE. (a) In addition to authority granted by other law, the department may reimburse transferred employees for expenses or costs related to selling existing housing and purchasing and financing comparable replacement housing if the director determines that the transfer will enhance the department's ability to accomplish its goals and missions.(b) For purposes of this section, the following expenses or costs related to the selling of existing housing and the leasing, purchasing, and financing of comparable replacement housing are reimbursable:(1) any commissions and fees due to a broker or real estate agent;(2) costs incurred as a purchaser to obtain a home loan, including loan application fees, credit report fees, and mortgage points;(3) origination fees, title insurance, recording fees, and all other closing costs required to be paid by the employee;(4) fees or charges, other than refundable deposits, necessary to establish telephone, gas, and electric service; and(5) travel expenses incurred while looking for a new residence, reimbursed at the standard mileage rate, for travel to and from the new designated headquarters.(c) Under this section, the department may not:(1) provide reimbursement for more than five employees per fiscal year;(2) pay a sum of more than $15,000 to any employee;(3) purchase or pay any part of the purchase price of any employee's home;(4) provide reimbursement for the purchase or financing of a house if the employee did not own and occupy existing housing at the time of transfer; or(5) provide reimbursement when the distance between the two designated headquarters of a transferred employee is less than 25 miles.(d) The department may pay the reasonable, necessary, and resulting costs of moving the household goods and effects of a transferred employee if:(1) the director determines that the transfer will enhance the department's ability to accomplish its goals and missions; and(2) the distance between the two designated headquarters of a transferred employee is at least 25 miles.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.38, eff. Sept. 1, 1997.

SUBCHAPTER G. RECORDSSec. 201.501. REPRODUCTION OF RECORDS. (a) The department may photograph, microphotograph, or film any record that pertains to department operations.(b) The department may create original records in micrographic form on media, such as computer output microfilm.(c) The department shall provide an adequate number of microfilm readers and printers to allow the public convenient and inexpensive access to records created under Subsection (a). The department shall index the records alphabetically, by number, by subject matter, or by other appropriate references and shall provide the index to the public to promote convenient access.(d) A photograph, microphotograph, or film of a record reproduced under Subsection (a) is equivalent to the original record for all purposes, including introduction as evidence in all courts and administrative agency proceedings. A certified or authenticated copy of such a photograph, microphotograph, or film is admissible as evidence equally with the original photograph, microphotograph, or film.(e) The director or an authorized representative may certify the authenticity of a photograph, microphotograph, or film of a record reproduced under this section and shall charge a fee for the certified photograph, microphotograph, or film as provided by law.(f) Certified records shall be furnished to any person who is authorized by law to receive them.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.502. RETENTION OF DEED. A deed that conveys any interest in real property to the state for a highway purpose shall be deposited and retained in the Austin office of the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.503. DISPOSAL OF RECORDS. Unless otherwise required by law, and subject to Chapter 441, Government Code, the department may dispose of or destroy a record that the department determines is not required for the performance of the department's duties and functions.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER H. PLANS AND PROJECTSSec. 201.601. STATEWIDE TRANSPORTATION PLAN. (a) The department shall develop a statewide transportation plan that contains all modes of transportation, including:(1) highways and turnpikes;(2) aviation;(3) mass transportation;(4) railroads and high-speed railroads; and(5) water traffic.(b) In developing the plan, the department shall seek opinions and assistance from other state agencies and political subdivisions that have responsibility for the modes of transportation listed by Subsection (a). As appropriate, the department and such an agency or political subdivision shall enter into a memorandum of understanding relating to the planning of transportation services.(c) The plan must include a component that is not financially constrained and identifies transportation improvements designed to relieve congestion. In developing this component of the plan, the department shall seek opinions and assistance from officials who have local responsibility for modes of transportation listed in Subsection (a).(d) The plan shall include a component, published annually, that describes the evaluation of transportation improvements based on performance measures, such as indices measuring delay reductions or travel time improvements. The department shall consider the performance measures in selecting transportation improvements.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 19.01, eff. Sept. 1, 2003.

Sec. 201.6011. INTERNATIONAL TRADE CORRIDOR PLAN. (a) To the extent possible, the department shall coordinate with appropriate entities to develop an integrated international trade corridor plan. The plan must:(1) include strategies and projects to aid the exchange of international trade using the system of multiple transportation modes in this state;(2) assign priorities based on the amount of international trade, measured by weight and value, using the transportation systems of this state, including:(A) border ports of entry;(B) commercial ports;(C) inland ports;(D) highways;(E) pipelines;(F) railroads; and(G) deepwater gulf ports; and(3) address implementation of the recommendations of the Border Trade Advisory Committee under Section 201.114.(b) The department shall update the plan biennially and report on the implementation of this section to the presiding officer of each house of the legislature no later than December 1 of each even-numbered year.

Added by Acts 2003, 78th Leg., ch. 312, Sec. 78(a), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 791, Sec. 2, eff. June 17, 2005.

Sec. 201.6012. COORDINATION OF STATEWIDE PASSENGER RAIL SYSTEM. To facilitate the development and interconnectivity of rail systems in this state, the department shall coordinate activities regarding the planning, construction, operation, and maintenance of a statewide passenger rail system. The department shall coordinate with other entities involved with passenger rail systems, including governmental entities, private entities, and nonprofit corporations.

Added by Acts 2009, 81st Leg., R.S., Ch. 801, Sec. 1, eff. September 1, 2009.

Sec. 201.6013. LONG-TERM PLAN FOR STATEWIDE PASSENGER RAIL SYSTEM. The department shall prepare and update annually a long-term plan for a statewide passenger rail system. Information contained in the plan must include:(1) a description of existing and proposed passenger rail systems;(2) information regarding the status of passenger rail systems under construction;(3) an analysis of potential interconnectivity difficulties;(4) ridership projections for proposed passenger rail projects; and(5) ridership statistics for existing passenger rail systems.

Added by Acts 2009, 81st Leg., R.S., Ch. 801, Sec. 1, eff. September 1, 2009.

Sec. 201.602. PROJECT SELECTION HEARINGS. The commission annually shall hold hearings on its highway project selection process and the relative importance of the various criteria on which the commission bases its project selection decisions.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.603. AGREEMENT WITH OTHER AGENCIES FOR ROADS. (a) On request of the Texas Department of Mental Health and Mental Retardation or the Texas Youth Commission, the department may enter into agreements with that department or commission for the construction, maintenance, or repair of roads in an institution, hospital, or school under the control, management, or supervision of that department or commission.(b) The Texas Department of Mental Health and Mental Retardation or the Texas Youth Commission may reimburse the appropriate fund of the department for the cost of construction or maintenance performed under Subsection (a). Before a transfer of an amount under this subsection, the reimbursing agency shall notify in writing the comptroller of the amount to be transferred and the fund from which the amount is to be taken.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.604. ENVIRONMENTAL REVIEW. (a) The commission by rule shall provide for the commission's environmental review of the department's transportation projects that are not subject to review under the National Environmental Policy Act (42 U.S.C. Section 4321 et seq.). The rules must provide for:(1) public comment on the department's environmental reviews, including the types of projects for which public hearings are required, and a procedure for requesting a public hearing on an environmental review for which a public hearing is not required;(2) the department's evaluation of direct and indirect effects of its projects;(3) analysis of project alternatives; and(4) a written report that briefly explains the department's decision on a project and that specifies the mitigation measures on environmental harm on which the project is conditioned.(b) An environmental review of a project must be conducted before the location or alignment of the project has been adopted.(c) The commission shall consider the results of its reviews in executing its duties.(d) The department shall coordinate with the Texas Natural Resource Conservation Commission and the Parks and Wildlife Department in preparing an environmental review. To give those agencies time to respond, the department shall submit the review of a project and the department's mitigation proposals on the project to them for comment before the 30th day preceding the date on which the department issues the written report explaining its decision on that project.(e) At least once during each five-year period, the commission, after a public hearing, shall review the rules relating to environmental reviews and make appropriate changes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.606. PROPERTY IN ENDANGERED SPECIES HABITAT. If the department acquires for a transportation project property that is a habitat of one or more species listed as endangered under the Endangered Species Act (16 U.S.C. Section 1531 et seq.) and that is within the boundaries of a regional habitat conservation plan, the department may participate in the regional habitat conservation plan. If the department does not comply with the regional habitat conservation plan, it shall comply with the Endangered Species Act and the applicable requirements of the United States Fish and Wildlife Service.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.607. ENVIRONMENTAL, HISTORICAL, OR ARCHEOLOGICAL MEMORANDUM OF UNDERSTANDING. (a) Not later than January 1, 1997, and every fifth year after that date, the department and each state agency that is responsible for the protection of the natural environment or for the preservation of historical or archeological resources shall examine and revise their memorandum of understanding that:(1) describes the responsibilities of each agency entering into the memorandum relating to the review of the potential environmental, historical, or archeological effect of a highway project;(2) specifies the responsibilities of each agency entering into the memorandum relating to the review of a highway project;(3) specifies the types of information the department must provide to the reviewing agency and the period during which the department must provide the information;(4) specifies the period during which the reviewing agency must review the highway project and provide comments to the department; and(5) includes any other agreement necessary for the effective coordination of the review of the environmental, historical, or archeological effect of a highway project.(b) The department and each agency by rule shall adopt all revisions to the memorandum.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.608. PROJECTS FOR TRAFFIC FROM INTERNATIONAL TRADE. (a) The department annually shall review its proposed road projects to determine whether the projects are adequate to allow for the projected volume of highway traffic resulting from international trade over the five-year period following the date of the review.(b) The department may reassign priorities to its projects in accordance with the results of its review.(c) Not later than February 1 of each odd-numbered year, the department shall report to the legislature on the ability of the state highway system to allow for the projected volume of highway traffic resulting from international trade over the five-year period following the date of the report.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.609. NOTICE TO LEGISLATORS OF COMPLETED PROJECTS. (a) Not later than the 10th day before the date on which a major road project is scheduled for completion, the department shall provide notice of the location and completion date of the road project to each member of the legislature who represents the county in which the road project is located and who wants to receive the notice.(b) The department shall ask each legislator whether the legislator wants to receive notices under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.610. HIGHWAY SOUND BARRIERS. The department may erect a sound barrier to reduce the noise from a road or highway in the state highway system at any location the department determines is appropriate, including along the right-of-way of a railroad that runs parallel or adjacent to a road or highway.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.39, eff. Sept. 1, 1997.

Sec. 201.611. COORDINATION OF FLOOD CONTROL. In the construction of its highway projects, the department shall coordinate with local flood control authorities to minimize the impact of flooding.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.40, eff. Sept. 1, 1997.

Sec. 201.612. APPROVAL BY COMMISSION OF BRIDGE OVER RIO GRANDE. (a) A political subdivision or private entity authorized to construct or finance the construction of a bridge over the Rio Grande:(1) must obtain approval from the commission and from the United States under Subchapter IV, Chapter 11, Title 33, United States Code, for the construction of the bridge; and(2) shall submit to the commission a report that details the feasibility, location, economic effect, and environmental impact of the bridge and any other information the commission by rule may require.(b) The department shall:(1) to the maximum extent practicable, implement the approval process in the manner least burdensome to an applicant; and(2) allow an applicant to concurrently seek approval from the commission and the United States under Subsection (a)(1).(c) In determining whether to approve construction of the bridge, the commission shall consider:(1) the financial resources available to the political subdivision or private entity for construction of the bridge;(2) whether the revenue to be generated by the bridge is sufficient to finance the planning, design, construction, operation, and maintenance of the bridge;(3) whether the construction of the bridge is consistent with the transportation plan adopted by the state and, if appropriate, by the metropolitan planning organization with jurisdiction over the bridge;(4) the potential effect of the bridge on:(A) the economy of the region in which the bridge is to be located;(B) the environment of the region in which the bridge is to be located;(C) traffic congestion and mobility; and(D) the free flow of trade between the United Mexican States and this state; and(5) commitments from the appropriate jurisdictions of the United Mexican States to provide adequate approach roadways to the bridge.(d) In determining whether to approve the construction of the bridge, the commission shall solicit the advice of:(1) the Department of Public Safety;(2) the Texas Natural Resource Conservation Commission;(3) the Texas Historical Commission;(4) the Department of Agriculture;(5) the Texas Alcoholic Beverage Commission;(6) the Texas Department of Commerce; and(7) any other state agency the commission determines is appropriate.(e) If the commission fails to make a determination before the 121st day after the date the commission receives a request for approval under Subsection (a), the request is considered approved.(f) The commission may adopt rules to administer this section.(g) If the commission does not approve construction of the bridge, the applicant shall withdraw the request for approval from the United States.

Added by Acts 1997, ch. 165, Sec. 30.08(a), eff. Sept. 1, 1997; Acts 1997, ch. 165, Sec. 30.08(a), eff. Sept. 1, 1997. Renumbered from Sec. 201.610 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(93), eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 576, Sec. 1, eff. June 20, 2003.

Sec. 201.613. ONE-STOP BORDER INSPECTION FACILITIES. (a) The department shall erect and maintain border inspection facilities along a major highway at or near a border crossing from Mexico in the Pharr, Laredo, and El Paso districts for the inspection of motor vehicles for compliance with federal and state commercial motor vehicle regulations.(b) If a facility that serves a bridge that had more than 900,000 commercial border crossings during the state fiscal year ending August 31, 2002, is to be located in a municipality or a municipality's extraterritorial jurisdiction, the municipality may choose the location of the facility within the municipality or the municipality's extraterritorial jurisdiction. The municipality shall choose a location before the later of the 180th day after:(1) the date the department makes a request for a location; or(2) the effective date of the Act enacting this provision.(c) One or more inspection facilities may be constructed in a municipality described by this section.(d) In determining the location for a border inspection facility under Subsection (b), the municipality shall:(1) obtain and pay for an independent study completed by a university that conducts transportation studies or any other entity that conducts transportation studies to identify commercial truck traffic patterns for the location at which the facility is to be located to ensure that the location has adequate capacity to conduct a sufficient number of meaningful vehicle safety inspections in compliance with 49 U.S.C. Section 13902;(2) choose a location that does not impair the receipt of federal or state funds for implementation of this section;(3) choose a location within one mile of an international border;(4) choose a location within one mile of the U.S. Customs and Border Protection federal port of entry; and(5) choose a location that provides a dedicated route for commercial vehicles coming from the federal port of entry to the state port of entry commercial vehicle inspection station.(e) To the extent the department considers appropriate to expedite commerce, the department shall provide for implementation by the appropriate agencies of the use of Intelligent Transportation Systems for Commercial Vehicle Operations (ITS/CVO) in:(1) any new commercial motor vehicle inspection facility constructed; and(2) any existing facility to which this section applies.(f) Implementation of systems under Subsection (e) must be based on the Texas ITS/CVO business plan prepared by the department, the Department of Public Safety, and the comptroller. The department shall coordinate with other state and federal transportation officials to develop interoperability standards for the systems.(g) In implementing systems under Subsection (e) in the construction of a facility, the department to the greatest extent possible shall:(1) enhance efficiency and reduce complexity for motor carriers by providing:(A) a single point of contact between carriers and state and federal officials regulating the carriers; and(B) a single point of information, available to wireless access, about federal and state regulatory and enforcement requirements;(2) prevent duplication of state and federal procedures and locations for regulatory and enforcement activities, including consolidation of collection of applicable fees;(3) link information systems of the department, the Department of Public Safety, the comptroller, and, to the extent possible, the United States Department of Transportation and other appropriate regulatory and enforcement entities; and(4) take other necessary action to:(A) facilitate the flow of commerce;(B) assist federal interdiction efforts;(C) protect the environment by reducing idling time of commercial motor vehicles at the facilities;(D) prevent highway damage caused by overweight commercial motor vehicles; and(E) seek federal funds to assist in the implementation of this section.

Added by Acts 1999, 76th Leg., ch. 1527, Sec. 1, eff. Aug. 30, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1275, Sec. 1, eff. June 15, 2007.

Sec. 201.614. SAFE ROUTES TO SCHOOL PROGRAM. (a) The department shall establish and administer a Safe Routes to School Program to distribute money received under the Hazard Elimination Program (23 U.S.C. Section 152), as amended, to political subdivisions for projects to improve safety in and around school areas. Projects eligible to receive money under this program may include:(1) installation of new crosswalks and bike lanes;(2) construction of multiuse trails;(3) construction and replacement of sidewalks;(4) implementation of traffic-calming programs in neighborhoods around schools; and(5) construction of wide outside lanes to be used as bike routes.(b) The department, in considering project proposals under this section, shall consider:(1) the demonstrated need of the applicant;(2) the potential of the proposal to reduce child injuries and fatalities;(3) the potential of the proposal to encourage walking and bicycling among students;(4) identification of safety hazards;(5) identification of current and potential walking and bicycling routes to school; and(6) support for the projects proposed by local school-based associations, traffic engineers, elected officials, law enforcement agencies, and school officials.(c) The department may allocate money received by the department from the federal government under the Hazard Elimination Program (23 U.S.C. Section 152), as amended, to projects under this section.(d) The department shall adopt rules to implement this section.

Added by Acts 2001, 77th Leg., ch. 1085, Sec. 3, eff. Sept. 1, 2001.

Sec. 201.615. DESIGN CONSIDERATIONS. (a) The department shall consider the following factors when developing transportation projects that involve the construction, reconstruction, rehabilitation, or resurfacing of a highway, other than a maintenance resurfacing project:(1) the extent to which the project promotes safety;(2) the durability of the project;(3) the economy of maintenance of the project;(4) the impact of the project on:(A) the natural and artificial environment;(B) the scenic and aesthetic character of the area in which the project is located;(C) preservation efforts; and(D) each affected local community and its economy;(5) the access for other modes of transportation, including those that promote physically active communities; and(6) except as provided by Subsection (c), the aesthetic character of the project, including input from each affected local community.(b) The commission shall adopt rules to implement this section.(c) Subsection (a)(6) does not apply to transportation projects that involve the rehabilitation or resurfacing of a bridge or highway.

Added by Acts 2001, 77th Leg., ch. 1264, Sec. 1, eff. Sept. 1, 2001. Renumbered from Transportation Code Sec. 201.614 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(125), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 281, Sec. 2.05, eff. June 14, 2005.

Sec. 201.616. ANNUAL REPORT TO LEGISLATURE ON CERTAIN MATTERS. (a) Not later than December 1 of each year, the department shall submit a report to the legislature that details:(1) the expenditures made by the department in the preceding state fiscal year in connection with:(A) the unified transportation program of the department;(B) turnpike projects and toll roads of the department;(C) the Trans-Texas Corridor;(D) rail facilities described in Chapter 91; and(E) non-highway facilities on the Trans-Texas Corridor if those expenditures are subject to Section 227.062(c);(2) the amount of bonds or other public securities issued for transportation projects; and(3) the direction of money by the department to a regional mobility authority in this state.(b) The report must break down information under Subsection (a)(1)(A) by program category and department district. The report must break down information under Subsections (a)(1)(B), (C), (D), and (E) and Subsection (a)(3) by department district. The report must break down information under Subsection (a)(2) by department district and type of project.(c) The report may be submitted in an electronic format.

Added by Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec. 5.02, eff. Jan. 11, 2004.

Sec. 201.617. MITIGATION OF ADVERSE ENVIRONMENTAL IMPACTS. (a) If authorized by an applicable regulatory authority, to mitigate an adverse environmental impact that is a direct result of the construction, improvement, or maintenance of a state highway or the construction, improvement, or maintenance of a facility used in connection with the construction, maintenance, or operation of a state highway, the department may:(1) pay a fee to an appropriate public agency or private entity in lieu of acquiring or agreeing to manage property;(2) transfer any interest in real property to an appropriate public agency or private entity, as authorized by the regulatory authority that requires the mitigation, with or without monetary consideration if the property is used or is proposed to be used for mitigation purposes; or(3) contract with any public or private entity for the management of property owned by the department and used for mitigation purposes.(a-1) Before the commission may acquire by purchase or condemnation real property to mitigate an adverse environmental impact that is a direct result of a state highway improvement project, the department shall, if authorized by an applicable regulatory authority, offer to purchase a conservation easement from the owner of the real property. If the landowner does not accept the offer to execute a conservation easement before the 61st day after the date the offer is made, the department may acquire the property by purchase or condemnation.(b) A contract under this section is not subject to Chapter 771, Government Code.(c) In this section, "management" means administration, control, or maintenance that is required by an agency of the United States.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 922, Sec. 2, eff. June 14, 2001.Transferred from Transportation Code, Section 203.004 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.07, eff. June 14, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 738, Sec. 1, eff. June 19, 2009.

Sec. 201.618. HYDROGEN-FUELED VEHICLES AND REFUELING STATIONS. (a) The department may seek funding from public and private sources to acquire and operate hydrogen-fueled vehicles and to establish and operate hydrogen refueling stations as provided by this section.(b) If the department secures funding under Subsection (a), the department may establish and operate at least five hydrogen refueling stations. A refueling station established under this subsection must be located in an urbanized area along a major state highway and be accessible to the public.(c) If the department secures funding under Subsection (a), the department may purchase to operate in an area in which a refueling station is established under Subsection (b) vehicles capable of operating using hydrogen, including, at a minimum:(1) four vehicles with internal combustion engines that run on hydrogen; and(2) three fuel-cell vehicles, one internal combustion engine bus that runs on hydrogen, or one fuel-cell bus.(d) A vehicle purchased to meet the requirements of Subsection (c) may be used to satisfy the alternative fuels percentage requirement under Subchapter A, Chapter 2158, Government Code.(e) The department may establish hydrogen refueling stations on the Trans-Texas Corridor under Chapter 227.(f) The department shall:(1) ensure that data on emissions from the vehicles and refueling stations purchased under this section and from the production of hydrogen for the vehicles and refueling stations are monitored and analyzed and compared with data on emissions from control vehicles with internal combustion engines that operate on fuels other than hydrogen; and(2) report the results of the monitoring, analysis, and comparison to the Texas Commission on Environmental Quality.(g) The department may charge the public a reasonable fee to use a hydrogen refueling station operated under Subsection (b). The amount of the fee shall be based on the department's estimate of the number of customers that will use the refueling stations and the direct and indirect costs that will be incurred by the department to operate the refueling stations. Fees collected by the department under this section shall be deposited in the state highway fund, may be appropriated only to the department to implement this section, and are exempt from the application of Section 403.095, Government Code.

Added by Acts 2005, 79th Leg., Ch. 281, Sec. 3.03, eff. June 14, 2005.

Sec. 201.619. COOPERATIVE PLANNING WITH COUNTIES. (a) In this section, "corridor" means a geographical band that follows a general directional flow connecting major sources of trips.(b) The department and a county may enter into an agreement that identifies future transportation corridors within the county in accordance with this subsection. The corridors identified in the agreement must be derived from existing transportation plans adopted by the department or commission, the county, or a metropolitan planning organization.(c) The department shall publish in the Texas Register and in a newspaper of general circulation in the county with which the department has entered into an agreement under Subsection (b) a notice that states that the department and the county have entered into the agreement and that copies of the agreement and all plans referred to by the agreement are available at one or more designated department offices.

Added by Acts 2007, 80th Leg., R.S., Ch. 1040, Sec. 1, eff. September 1, 2007.

Text of section effective until September 01, 2010Sec. 201.620. "WELCOME TO TEXAS" SIGNS. (a) The department may erect a "Welcome to Texas" sign to designate the state boundary on an interstate, United States, or state highway entering the state.(b) A "Welcome to Texas" sign erected by the department must include the following elements:(1) a depiction of the state flag; and(2) the phrase "Drive Friendly--The Texas Way."(c) If the president of the United States is a resident of Texas, a "Welcome to Texas" sign erected by the department must include the phrase "Welcome to Texas--Proud Home of President [insert name of the president of the United States]."

Added by Acts 2005, 79th Leg., Ch. 474, Sec. 1, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 634, Sec. 1, eff. January 20, 2009.Renumbered from Transportation Code, Section 201.617 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(89), eff. September 1, 2009.

Sec. 201.621. MOTORCYCLIST SAFETY AND SHARE THE ROAD CAMPAIGN. From funds appropriated for that purpose, the department shall conduct a continuing public awareness campaign to promote motorcyclist safety and the concept of sharing the road with motorcyclists.

Added by Acts 2009, 81st Leg., R.S., Ch. 1391, Sec. 1, eff. September 1, 2009.

SUBCHAPTER I. FUNDS AND EXPENDITURESSec. 201.701. FUNDS FOR EMERGENCY MEDICAL SERVICES. (a) If the department receives state or federal highway safety funds that may be used for emergency medical services, the department shall:(1) contract with the Texas Department of Health for the administration of the funds by the department of health; and(2) designate a part of the funds to be used for improvement of emergency medical services.(b) If an agency of the federal government formally notifies the department that a contract described by Subsection (a) violates federal law or would cause the loss of any federal highway safety funds, the department may not execute the contract or, if the contract has been executed, the contract is void.(c) This section does not affect any responsibility of the department for oversight of state or federal highway safety funds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.702. DISADVANTAGED BUSINESS PROGRAM. (a) The department shall:(1) set annual goals for the awarding of state or federally funded contracts, including construction, maintenance, supply, and service contracts, to disadvantaged businesses and shall attempt to meet the goals;(2) assess the availability of disadvantaged businesses in this state;(3) attempt to identify disadvantaged businesses in this state that provide or have the potential to provide supplies, materials, equipment, or services to the department;(4) give disadvantaged businesses full access to the department's contract bidding process, inform the businesses about the process, offer the businesses assistance concerning the process, and identify barriers to the businesses' participation in the process; and(5) allocate the responsibility for performing the duties prescribed by this section among persons in the department's headquarters and regional offices.(b) The goals under Subsection (a)(1) must approximate the federal requirement for federal money used for highway construction and maintenance consistent with other applicable state and federal law.(c) The department's equal opportunity office shall participate in the development of requests for proposals and other departmental documents relating to the bidding process.(d) This section does not exempt the department from competitive bidding requirements provided by other law.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.703. EXPENDITURES FOR ROADS NOT ON THE HIGHWAY SYSTEM. (a) The department in conjunction with the Federal Highway Administration may spend for the improvement of a road not in the state highway system money appropriated by the United States Congress and allocated by the United States secretary of transportation to the department for expenditure on the road. That federal money may be matched or supplemented by an amount of state money necessary for proper construction and performance of the work.(b) State money may not be used exclusively for the construction of a road not in the state highway system.(c) The expenditure of state money is limited to the cost of construction and engineering, overhead, and other costs on which the application of federal money is prohibited or impractical.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.704. CONTRACT FOR REPAIR OR MAINTENANCE OF EQUIPMENT. (a) The department shall contract with a private entity for the repair or maintenance of highway equipment and passenger cars used by the department if the department determines that the private entity can:(1) provide maintenance and repair services that are of sufficient quality and in sufficient quantity; and(2) perform those services for a charge that is less than 90 percent of the total cost for the department to provide equivalent services.(b) During a fiscal year the department shall spend for all contracts under this section not less than 35 percent of the total amount it spends for vehicle repair and maintenance in that year.(c) In determining the total cost of providing maintenance and repair services for the purpose of Subsection (a)(2), the department shall consider direct and indirect costs of providing those services.(d) In this section:(1) "Highway equipment" means machinery or equipment, other than a passenger car, that is used by the department for the construction, reconstruction, maintenance, or repair of a road or highway.(2) "Passenger car" has the meaning assigned that term by Section 502.001.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 600, Sec. 1, eff. June 18, 1999.

Sec. 201.706. LOCAL GOVERNMENT ASSISTANCE. From appropriated funds, the department shall assist counties with materials to repair and maintain county roads. The department shall:(1) provide that the total annual value of assistance under this section is:(A) at least $12 million per year for fiscal years 1998 and 1999; and(B) at least $6 million per year for a fiscal year other than 1998 or 1999;(2) make maximum usage of surplus materials on hand;(3) develop rules and procedures to implement this section and to provide for the distribution of the assistance with preference given to counties with an above average number of overweight trucks receiving weight tolerance permits based on the previous year's permit totals; and(4) undertake cooperative and joint procurement of road materials with counties under procedures of the comptroller.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.41, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.110, eff. September 1, 2007.

Sec. 201.707. AGREEMENTS FOR SERVICES ON REGIONAL TOLLWAY AUTHORITY PROJECTS. Notwithstanding Section 201.703(c), the department and a regional tollway authority governed by Chapter 366 may enter into an agreement for the provision by the department, for fair and reasonable compensation, of services on the regional tollway authority's turnpike projects, including but not limited to courtesy patrols.

Added by Acts 1999, 76th Leg., ch. 576, Sec. 2, eff. Sept. 1, 1999.

Sec. 201.710. PLANNING AND FUNDING OF PORTS OF ENTRY. (a) In this section:(1) "Port of entry" means a place designated by executive order of the president of the United States, by order of the United States secretary of the treasury, or by Act of the United States Congress at which a customs officer is authorized to accept entries of merchandise to collect duties, and to enforce the various provisions of the customs and navigation laws.(2) "Project related to a port of entry" means a transportation project on the state highway system related to access to a port of entry in this state.(b) This section applies only to a port of entry on the border with the United Mexican States. This section does not apply to a port of entry at an airport.(c) The department shall include projects related to ports of entry in its unified transportation program or any successor to that program.(d) A metropolitan planning organization that has a port of entry within its jurisdiction shall include projects related to ports of entry in its transportation improvement plan.(e) In allocating money to projects, the department shall fund projects related to ports of entry from money other than North American Free Trade Agreement discretionary funds.

Added by Acts 2001, 77th Leg., ch. 1226, Sec. 1, eff. Sept. 1, 2001.

SUBCHAPTER J. INFORMATION FURNISHED BY DEPARTMENTSec. 201.801. INFORMATION ABOUT DEPARTMENT; COMPLAINTS. (a) The department shall prepare information of public interest describing the functions of the department and the department's procedures by which a complaint is filed with the department and resolved by the department. The department shall make the information available to the public and appropriate state agencies.(b) The commission by rule shall establish methods by which consumers and service recipients are notified of the department's name, mailing address, and telephone number for directing complaints to the department. The commission may provide for that notification:(1) on each registration form, application, or written contract for services of an individual or entity regulated by the department;(2) on a sign prominently displayed in the place of business of each individual or entity regulated by the department; or(3) in a bill for service provided by an individual or entity regulated by the department.(c) The department shall:(1) keep an information file about each written complaint filed with the department that the department has the authority to resolve; and(2) provide the person who filed the complaint, and each person or entity that is the subject of the complaint, information about the department's policies and procedures relating to complaint investigation and resolution.(d) The department, at least quarterly and until final disposition of a written complaint that is filed with the department and that the department has the authority to resolve, shall notify the parties to the complaint of its status unless the notice would jeopardize an undercover investigation.(e) With regard to each complaint filed with the department, the department shall keep the following information:(1) the date the complaint is filed;(2) the name of the person filing the complaint;(3) the subject matter of the complaint;(4) a record of each person contacted in relation to the complaint;(5) a summary of the results of the review or investigation of the complaint; and(6) if the department takes no action on the complaint, an explanation of the reasons that no action was taken.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 1.12, eff. Sept. 1, 1997.

Sec. 201.802. PUBLIC ACCESS TO COMMISSION AND TO DEPARTMENT PROGRAMS. (a) The commission shall develop and implement policies that provide the public with a reasonable opportunity to appear before the commission and speak on any issue under the jurisdiction of the commission.(b) The director shall prepare and maintain a written plan that describes the manner in which a person who does not speak English or who has a physical, mental, or developmental disability is provided reasonable access to the department's programs.(c) The department shall comply with each applicable law of the United States or this state that relates to program or facility accessibility.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 1.13, eff. Sept. 1, 1997.

Sec. 201.803. INFORMATION FOR ROAD CONSTRUCTION AND MAINTENANCE. (a) The department shall collect information and compile statistics about the mileage, character, and condition of public roads in each county and the cost of construction of the classes of roads in the county.(b) The department shall investigate and determine the methods of road construction best adapted to different sections of the state.(c) The department shall establish standards for the construction and maintenance of highways, bridges, and ferries, considering natural conditions and the character and adaptability of road building material in the counties of the state.(d) The department may be consulted, at all reasonable times, by county and municipal officials for any information or assistance the department can give concerning the highways in the county or municipality. The department shall provide the requested information.(e) The department may request from county and municipal officials any information necessary for the performance of the department's duties under this section.(f) Before any proceeds from the sale of bonds or other legal obligations issued by a county or a subdivision or defined district of a county are spent for road construction by the commissioners court of the county or under its direction, the commissioners court shall obtain from the department information and advice on the general plans and specifications for the road construction to be undertaken. On request of a county commissioners court, the department shall consider and advise the commissioners court on those plans and specifications.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.8035. INSPECTION OF COUNTY AND MUNICIPAL BRIDGES. (a) If the department inspects a bridge under the jurisdiction of a county or a municipality and determines that the bridge qualifies for a lower load rating under 23 C.F.R. Part 650, Subpart C, than is currently permitted, the department shall notify the commissioners court of the county or the governing body of the municipality.(b) A commissioners court or governing body that is notified under Subsection (a) shall post notices on the road or highway approaching the bridge that state the maximum load permitted on the bridge. The notices must be posted at locations that enable affected drivers to detour to avoid the restricted bridge.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.09(a), eff. Sept. 1, 1997.

Sec. 201.804. SUBMISSION OF BRIDGE DESIGN PLANS TO DEPARTMENT. (a) This section applies to any governmental entity of this state that is authorized by law to construct or maintain a public road and that:(1) constructs or rehabilitates a bridge;(2) proposes to assume responsibility for a bridge constructed or rehabilitated by another person; or(3) issues a permit for the construction or rehabilitation of a bridge by another person.(b) Before the 31st day after the date the construction or rehabilitation of the bridge is completed, the governmental entity shall submit to the department a copy of the final structural design plans for the bridge.(c) The department shall use information submitted under Subsection (b) as necessary in seeking to comply with 23 C.F.R. Part 650, Subpart C.

Added by Acts 1999, 76th Leg., ch. 831, Sec. 1, eff. June 18, 1999.

Sec. 201.805. REPORTS AND INFORMATION. (a) The department shall annually publish in appropriate media and on the department's Internet website in a format that allows the information to be read into a commercially available electronic database a statistical comparison of department districts and the following information, calculated on a per capita basis considering the most recent census data and listed for each county and for the state for each fiscal year:(1) the number of square miles;(2) the number of vehicles registered;(3) the population;(4) daily vehicle miles;(5) the number of centerline miles and lane miles;(6) construction, maintenance, and contracted routine and preventive maintenance expenditures;(7) combined construction, maintenance, and contracted routine and preventive maintenance expenditures;(8) the number of district and division office construction and maintenance employees;(9) information regarding grant programs, including:(A) Automobile Theft Prevention Authority grants;(B) Routine Airport Maintenance Program grants;(C) Public Transportation Grant Program grants;(D) Medical Transportation Program grants; and(E) aviation grants or aviation capital improvement grants;(10) approved State Infrastructure Bank loans;(11) Texas Traffic Safety Program grants and expenditures;(12) the dollar amount of any pass-through toll agreements;(13) the percentage of highway construction projects completed on time;(14) the percentage of highway construction projects that cost:(A) more than the contract amount; and(B) less than the contract amount; and(15) a description of real property acquired by the department through the exercise of eminent domain, including the acreage of the property and the location of the property.(b) The department shall include information from all department contracts in the statistical comparison and information reports required under Subsection (a).(c) The department shall annually publish in appropriate media and on the department's Internet website in a format that allows the information to be read into a commercially available electronic database the following information for each fiscal year:(1) the amount of money in the Texas Mobility Fund itemized by the source of the money; and(2) the amount of money received by the department:(A) itemized by the source of the money; and(B) compared to the amount of money appropriated by the legislature to the department in the General Appropriations Act.(d) The department shall annually publish in appropriate media and on the department's Internet website in a format that allows the information to be read into a commercially available electronic database a list of each contract the department has with:(1) a person required to register as a lobbyist under Chapter 305, Government Code;(2) a public relations firm; or(3) a government consultant.

Added by Acts 2007, 80th Leg., R.S., Ch. 494, Sec. 1, eff. September 1, 2007.

Sec. 201.806. ACCIDENT REPORTS. (a) The department shall:(1) tabulate and analyze the vehicle accident reports it receives;(2) annually or more frequently publish statistical information derived from the accident reports as to the number, cause, and location of highway accidents, including information regarding the number of:(A) accidents involving injury to, death of, or property damage to a bicyclist or pedestrian; and(B) fatalities caused by a bridge collapse, as defined by Section 550.081; and(3) not later than December 15 of each even-numbered year provide to the governor and the legislature:(A) an abstract of the statistical information for the biennium ending on the preceding August 31; and(B) a report with the department's conclusions, findings, and recommendations for decreasing highway accidents and increasing highway and bridge safety.(b) The department shall provide electronic access to the system containing the accident reports so that the Department of Public Safety can perform its duties, including the duty to make timely entries on driver records.

Added by Acts 2007, 80th Leg., R.S., Ch. 1407, Sec. 1, eff. September 1, 2007.Renumbered from Transportation Code, Section 201.805 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(90), eff. September 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 522, Sec. 1, eff. September 1, 2009.

SUBCHAPTER K. ROAD AND HIGHWAY USE; SIGNSSec. 201.901. PROHIBITING USE OF HIGHWAY OR ROAD. (a) The commission may prohibit the use of any part of a highway or road under the control of the department by any vehicle that will unduly damage the highway or road when:(1) because of wet weather or recent construction or repairs, the highway or road cannot be safely used without probable serious damage to it; or(2) a bridge or culvert on the highway or road is unsafe.(b) Before prohibiting the use of a highway or road under this section, the commission shall post notices that state the maximum load permitted and the time the use of the highway or road is prohibited. The notices must be posted at locations that enable drivers to detour to avoid the restricted highway or road.(c) The commission may not prohibit the use of a highway or road under this section until a detour has been provided.(d) If the owner or operator of a vehicle that is prohibited from using a highway or road under this section is aggrieved by the prohibition, the person may file with the county judge of the county in which the restricted highway or road is located a written complaint that sets forth the nature of the grievance. On the filing of the complaint the county judge immediately shall set the issue for a hearing to be held not later than the third day after the date on which the complaint is filed. The county judge shall give to the commission written notice of the day and purpose of each hearing.(e) The county judge shall hear testimony offered by the parties. On conclusion of the hearing, the county judge shall sustain, revoke, or modify the commission's decision on the restriction. The county judge's judgment is final as to the issues raised.(f) A person who violates a prohibition established under this section before or after it is approved by the county judge under Subsection (e) commits an offense. An offense under this section is a misdemeanor punishable by a fine not to exceed $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.902. ROAD USE BY BICYCLISTS. (a) The department shall designate:(1) a statewide bicycle coordinator; and(2) a bicycle coordinator in each regional office.(b) A bicycle coordinator shall assist the department in developing rules and plans to enhance the use of the state highway system by bicyclists.(c) The commission shall adopt rules relating to use of roads in the state highway system by bicyclists, including provisions for:(1) the specific duties of the statewide bicycle coordinator and the regional bicycle coordinators;(2) obtaining comments from bicyclists on:(A) a highway project that might affect bicycle use;(B) the use of a highway for bicycling events; and(C) department policies affecting bicycle use of state highways;(3) the consideration of acceptable national bicycle design, construction, and maintenance standards on a project in an area with significant bicycle use; and(4) any other matter the commission determines necessary to enhance the use of the state highway system by bicyclists.(d) A rule adopted under this section may not be inconsistent with Chapter 551.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.9025. TEXAS BICYCLE TOURISM TRAILS. (a) The Texas Department of Transportation Bicycle Advisory Committee shall advise and make recommendations to the commission on the development of bicycle tourism trails in this state. Recommendations on bicycle tourism trails developed under this section:(1) shall be made in consultation with the Parks and Wildlife Commission and the Texas Economic Development and Tourism Office;(2) shall reflect the geography, scenery, history, and cultural diversity of this state;(3) shall maximize federal and private sources of funding for the designation, construction, improvement, maintenance, and signage of the trails and the promotion of bicycle tourism; and(4) may include multiuse trails to accommodate equestrians, pedestrians, and other nonmotorized trail users when practicable.(b) The department may contract with a statewide bicycle nonprofit organization for assistance in identifying, developing, promoting, or coordinating agreements and participation among political subdivisions of this state to advance bicycle tourism trails.

Added by Acts 2005, 79th Leg., Ch. 161, Sec. 1, eff. September 1, 2005.

Sec. 201.903. CLASSIFICATION, DESIGNATION, AND MARKING OF HIGHWAYS. (a) The department may classify, designate, and mark state highways in this state.(b) The department may provide a uniform system of marking and signing state highways under the control of the state. The system must correlate with and, to the extent possible, conform to the system adopted in other states.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.904. SPEED SIGNS. The department shall erect and maintain on the highways and roads of this state appropriate signs that show the maximum lawful speed for commercial motor vehicles, truck tractors, truck trailers, truck semitrailers, and motor vehicles engaged in the business of transporting passengers for compensation or hire (buses).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 201.905. TRAFFIC SAFETY SIGNS. (a) The department may implement a traffic safety program that includes posting signs along the roadside at the 500 sites with the highest number of traffic fatalities. The signs shall be designed by the department and may contain the following information:(1) the number of fatalities that occurred at that location in the last 10 years;(2) the importance of driving safely and wearing seat belts;(3) the importance of not drinking and driving; and(4) any other information the department determines is necessary to promote safe driving.(b) A program under this section may also include literature distributed to the public by the department.

Added by Acts 1997, 75th Leg., ch. 1214, Sec. 1, eff. Sept. 1, 1997.

Sec. 201.906. MULTIMODAL ROAD USE. (a) The department shall conduct a comprehensive analysis of the multimodal use of roads and highways in the state highway system. The analysis shall include the collection of data on users' concerns about road conditions and actual and potential use patterns of roads or highways.(b) After the analysis required by Subsection (a) is completed, the department shall initiate and coordinate a campaign to help increase public awareness of traffic safety issues.(c) The department shall initiate a program of continuing community involvement sessions to help other state agencies, local decision-makers, interest groups, and the general public improve the state's comprehensive transportation system to include all modes of transportation.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.14, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1171, Sec. 1.14, eff. Sept. 1, 1997. Renumbered from Sec. 201.905 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(94), eff. Sept. 1, 1999.

Sec. 201.907. CONTRACT FOR ENFORCEMENT. The department or a public or private entity contracted to operate a toll project may contract with an agency of this state or a local governmental entity for the services of peace officers employed by the agency or entity to enforce laws related to:(1) the regulation and control of vehicular traffic on a state highway; and(2) the payment of the proper toll on a toll project.

Added by Acts 2005, 79th Leg., Ch. 281, Sec. 2.09, eff. June 14, 2005.

Sec. 201.908. REMOVING OR COVERING SIGNS IN CONSTRUCTION OR MAINTENANCE WORK ZONE. (a) In this section, "construction or maintenance work zone" has the meaning assigned by Section 472.022.(b) The department shall remove or cover or require the removal or covering of a sign that restricts the speed limit in a construction or maintenance work zone during any period when no hazard exists that dictates the need for a restricted speed limit.

Added by Acts 2005, 79th Leg., Ch. 1086, Sec. 1, eff. June 18, 2005.Renumbered from Transportation Code, Section 201.907 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(91), eff. September 1, 2009.

Sec. 201.909. MEMORIAL SIGN PROGRAM. (a) In this section, "victim" means a person killed in a highway accident involving alcohol or a controlled substance, excluding an operator who was under the influence of alcohol or a controlled substance.(b) The commission by rule shall establish and administer a memorial sign program to publicly memorialize the victims of alcohol or controlled substance-related vehicle accidents.(c) A sign designed and posted under this section shall include:(1) the phrase "Please Don't Drink and Drive";(2) the phrase "In Memory Of" and the name of one or more victims in accordance with the commission rule; and(3) the date of the accident that resulted in the victim's death.(c-1) The sign may include the names of more than one victim so long as the total length of the names does not exceed one line of text.(d) A person may request that a sign be posted under this section by:(1) making an application to the department on a form prescribed by the department; and(2) submitting a fee to the department in an amount determined by the department to help defray the costs of posting the memorial sign.(e) If the application meets the department's requirements and the applicant pays the memorial sign fee, the department shall erect a sign. A sign posted under this section may remain posted for one year. At the end of the one-year period the department may release the sign to the applicant. The department is not required to release a sign that has been damaged.(f) A sign posted under this section that is damaged shall be removed by the department. Except as provided in Subsection (g), the department may post a new sign if it has been less than one year from the posting of the original sign and a person:(1) submits a written request to the department to replace the sign; and(2) submits a replacement fee in the amount provided under Subsection (d)(2).(g) During the one-year posting period the department shall replace a sign posted under this section that is damaged because of the department's negligence.(h) The commission shall adopt rules to implement this section.(i) This section does not authorize the department to remove an existing privately funded memorial that conforms to state law and department rules. A privately funded memorial may remain indefinitely as long as it conforms to state law and department rules.

Added by Acts 2007, 80th Leg., R.S., Ch. 907, Sec. 1, eff. June 15, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 744, Sec. 1, eff. September 1, 2009.

Sec. 201.910. MEMORIAL MARKERS FOR CERTAIN PEACE OFFICERS KILLED IN LINE OF DUTY. (a) The commission by rule shall authorize memorial markers honoring peace officers killed in the line of duty who are not Department of Public Safety troopers. The program established under this section shall be identical to the commission's existing program for memorial markers for honoring Department of Public Safety troopers.(b) As used in this section, "peace officer" means a person who was:(1) a law enforcement officer or peace officer for this state or a political subdivision of this state under Article 2.12, Code of Criminal Procedure, or other law; or(2) a federal law enforcement officer or special agent performing duties in this state, including those officers under Article 2.122, Code of Criminal Procedure.

Added by Acts 2009, 81st Leg., R.S., Ch. 564, Sec. 1, eff. September 1, 2009.

SUBCHAPTER L. ELECTRONIC ISSUANCE OF LICENSESSec. 201.931. DEFINITIONS. In this subchapter:(1) "Digital signature" means an electronic identifier intended by the person using it to have the same force and effect as the use of a manual signature.(2) "License" includes:(A) a permit issued by the department that authorizes the operation of a vehicle and its load or a combination of vehicles and load exceeding size or weight limitations; and(B) a license or permit for outdoor advertising issued under Chapter 391 or 394.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.15, eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.819, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 2A.02, eff. September 1, 2009.

Sec. 201.932. APPLICATION FOR AND ISSUANCE OF LICENSE. (a) The commission may by rule provide for the filing of a license application and the issuance of a license by electronic means.(b) The commission may limit applicant eligibility under Subsection (a) if the rules include reasonable eligibility criteria.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.15, eff. Sept. 1, 1997.

Sec. 201.933. DIGITAL SIGNATURE. (a) A license application received by the department is considered signed if a digital signature is transmitted with the application and intended by the applicant to authenticate the license in accordance with Subsection (b).(b) The department may only accept a digital signature used to authenticate a license application under procedures that:(1) comply with any applicable rules of another state agency having jurisdiction over department use or acceptance of a digital signature; and(2) provide for consideration of factors that may affect a digital signature's reliability, including whether a digital signature is:(A) unique to the person using it;(B) capable of independent verification;(C) under the sole control of the person using it; and(D) transmitted in a manner that will make it infeasible to change the data in the communication or digital signature without invalidating the digital signature.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.15, eff. Sept. 1, 1997.

Sec. 201.934. PAYMENT OF FEES. The commission may adopt rules regarding the method of payment of a fee for a license issued under this subchapter. The rules may authorize the use of electronic funds transfer or a valid credit card issued by a financial institution chartered by a state or the federal government or by a nationally recognized credit organization approved by the department. The rules may require the payment of a discount or service charge for a credit card payment in addition to the fee.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.15, eff. Sept. 1, 1997.

SUBCHAPTER M. OBLIGATIONS FOR CERTAIN HIGHWAY AND MOBILITY PROJECTSSec. 201.941. DEFINITIONS. In this subchapter:(1) "Comptroller's certification" means:(A) as to long-term obligations, the certification made under Section 201.943(e); and(B) as to short-term obligations, the certification made under Section 201.943(f).(2) "Credit agreement" has the meaning assigned by Section 1371.001, Government Code.(3) "Fund" means the Texas Mobility Fund.(4) "Long-term obligations" means an issue or series of obligations the latest scheduled maturity of which is more than five years.(5) "Maximum obligation amount" means the maximum aggregate principal amount of long-term obligations and short-term obligations that the commission may issue from time to time after receipt of the applicable comptroller's certification.(6) "Obligations" means bonds, notes, and other public securities.(7) "Short-term obligations" means an issue or series of obligations the latest scheduled maturity of which is five years or less.

Added by Acts 2001, 77th Leg., ch. 1213, Sec. 1, eff. Nov. 6, 2001.

Sec. 201.942. ADMINISTRATION OF FUND. The comptroller shall hold the fund, and the commission, through the department, shall manage, invest, use, and administer the fund as provided by this subchapter.

Added by Acts 2001, 77th Leg., ch. 1213, Sec. 1, eff. Nov. 6, 2001.

Sec. 201.943. AUTHORITY TO ISSUE OBLIGATIONS; PURPOSES; LIMITATIONS. (a) Subject to Subsections (e), (f), and (g), the commission by order or resolution may issue obligations in the name and on behalf of the state and the department and may enter into credit agreements related to the obligations. The obligations may be issued in multiple series and issues from time to time in an aggregate amount not exceeding the maximum obligation amount. The obligations may be issued on and may have the terms and provisions the commission determines appropriate and in the interests of the state. The obligations may be issued as long-term obligations, short-term obligations, or both. The latest scheduled maturity of an issue or series of obligations may not exceed 30 years.(b) Obligations must be secured by and payable from a pledge of and lien on all or part of the money in the fund. Obligations may be additionally secured by and payable from credit agreements. The commission may pay amounts due on the obligations from discretionary money available to it that is not dedicated to or appropriated for other specific purposes.(c) The commission may create within the fund accounts, reserves, and subfunds for purposes the commission finds appropriate and necessary in connection with the issuance of obligations.(d) Obligations may be issued for one or more of the following purposes:(1) to pay all or part of the costs of constructing, reconstructing, acquiring, and expanding state highways, including any necessary design and acquisition of rights-of-way, in the manner and locations determined by the commission that, according to conclusive findings of the commission, have an expected useful life, without material repair, of not less than 10 years;(2) to provide participation by the state in the payment of part of the costs of constructing and providing publicly owned toll roads and other public transportation projects that are determined by the commission to be in the best interests of the state in its major goal of improving the mobility of the residents of the state;(3) to create debt service reserve accounts;(4) to pay interest on obligations for a period of not longer than two years;(5) to refund or cancel outstanding obligations; and(6) to pay the commission's costs of issuance.(e) Long-term obligations in the amount proposed to be issued by the commission may not be issued unless the comptroller projects in a comptroller's certification that the amount of money dedicated to the fund pursuant to Section 49-k(e), Article III, Texas Constitution, and required to be on deposit in the fund pursuant to Section 49-k(f), Article III, Texas Constitution, and the investment earnings on that money, during each year of the period during which the proposed obligations are scheduled to be outstanding will be equal to at least 110 percent of the requirements to pay the principal of and interest on the proposed long-term obligations during that year.(f) Short-term obligations in the amount proposed by the commission may not be issued unless the comptroller, in a comptroller's certification:(1) assumes that the short-term obligations will be refunded and refinanced to mature over a 20-year period with level principal requirements and bearing interest at then current market rates, as determined by the comptroller; and(2) projects that the amount of money dedicated to the fund pursuant to Section 49-k(e), Article III, Texas Constitution, and required to be on deposit in the fund pursuant to Section 49-k(f), Article III, Texas Constitution, and the investment earnings on that money, during each year of the assumed 20-year period will be equal to at least 110 percent of the requirements to pay the principal of and interest on the proposed refunding obligations during that year.(g) The commission may agree to further restrictions in connection with the issuance of obligations and may retain independent professional consultants to make projections in addition to, but not instead of, those of the comptroller if required as a prerequisite to the issuance of the obligations.(h) The commission has all powers necessary or appropriate to carry out this subchapter and to implement Section 49-k, Article III, Texas Constitution, including the powers granted to other bond-issuing governmental agencies and units and to nonprofit corporations by Chapters 1201, 1207, and 1371, Government Code.(i) As required by Section 49-k(h), Article III, Texas Constitution, proceedings authorizing obligations and related credit agreements to be issued and executed under this subchapter shall be submitted to the attorney general for approval as to their legality. If the attorney general finds that they will be issued in accordance with this subchapter and other applicable law, the attorney general shall approve them, and, after payment by the purchasers of the obligations in accordance with the terms of sale and after execution and delivery of the related credit agreements, the obligations and related credit agreements are incontestable for any cause.(j) A comptroller's certification under this section must be based on economic data, forecasting methods, and projections that the comptroller determines are reliable.(k) The holders of obligations and the counterparties to credit agreements have the rights granted in Section 49-k(j), Article III, Texas Constitution.(l) Obligations may not be issued if the commission or the department requires that toll roads be included in a regional mobility plan in order for a local authority to receive an allocation from the fund.

Added by Acts 2001, 77th Leg., ch. 1213, Sec. 1, eff. Nov. 6, 2001.Amended by: Acts 2005, 79th Leg., Ch. 281, Sec. 2.08, eff. June 14, 2005.

Sec. 201.944. PLEDGE OF STATE'S FULL FAITH AND CREDIT. (a) The commission may guarantee on behalf of the state the payment of any obligations and credit agreements issued under Section 201.943 by pledging the full faith and credit of the state to the payment of the obligations and credit agreements in the event the revenue and money dedicated to the fund pursuant to Section 49-k(e), Article III, Texas Constitution, and on deposit in the fund pursuant to Section 49-k(f), Article III, Texas Constitution, are insufficient for that purpose.(b) The exercise of the authority granted by Subsection (a) does not modify or relieve the commission from complying with Section 201.943(e) or (f) and does not permit the issuance of aggregate obligations in an amount exceeding the maximum obligation amount.(c) If the commission exercises the authority granted by Subsection (a), the constitutional appropriation contained in Section 49-k(g), Article III, Texas Constitution, shall be implemented and observed by all officers of the state during any period during which obligations and credit agreements are outstanding and unpaid.

Added by Acts 2001, 77th Leg., ch. 1213, Sec. 1, eff. Nov. 6, 2001.

Sec. 201.945. DEDICATION OF REVENUE TO FUND. Annually, the revenue of the state that is dedicated or appropriated to the fund pursuant to Section 49-k(e), Article III, Texas Constitution, shall be deposited to the fund in accordance with Section 49-k(f), Article III, Texas Constitution.

Added by Acts 2001, 77th Leg., ch. 1213, Sec. 1, eff. Nov. 6, 2001.

Sec. 201.946. INVESTMENT AND USES OF MONEY IN FUND. (a) Money in the fund may be invested in the investments permitted by law for the investment of money on deposit in the state highway fund.(b) As a part of its covenants and commitments made in connection with the issuance of obligations and the execution of credit agreements, the commission may limit the types of investments eligible for investment of money in the fund but may not expand the types of investments to include any investments that are not authorized by Subsection (a).(c) Income received from the investment of money in the fund shall be deposited in the fund, subject to requirements that may be imposed by the proceedings authorizing obligations to protect the tax-exempt status of interest payable on the obligations under the Internal Revenue Code of 1986.(d) To the extent money is on deposit in the fund in amounts that are in excess of the money required by the proceedings authorizing the obligations and credit agreements to be retained on deposit, the commission may use the money for any purpose for which obligations may be issued under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1213, Sec. 1, eff. Nov. 6, 2001.

Sec. 201.947. STRATEGIC PLAN. The commission may not issue obligations under this subchapter before the department has developed a strategic plan that outlines how the money will be used and the benefit the state will derive from use of money in the fund.

Added by Acts 2001, 77th Leg., ch. 1213, Sec. 1, eff. Nov. 6, 2001.

SUBCHAPTER N. HIGHWAY TAX AND REVENUE ANTICIPATION NOTESSec. 201.961. DEFINITIONS. In this subchapter:(1) "Committee" means the cash management committee described in Section 404.122, Government Code.(2) "Credit agreement" has the meaning assigned by Section 1208.001, Government Code.(3) "Notes" means tax and revenue anticipation notes issued under this subchapter. The term includes any obligation under a credit agreement.

Added by Acts 2003, 78th Leg., ch. 1281, Sec. 2, eff. Sept. 1, 2003.

Sec. 201.962. NOTES AUTHORIZED; COMMITTEE APPROVAL. (a) In anticipation of a temporary cash flow shortfall in the state highway fund during any fiscal year, the commission, subject to the approval of the committee, may issue, sell, and deliver tax and revenue anticipation notes on behalf of the state.(b) Before issuing the notes, the commission shall submit to the committee a state highway fund cash flow shortfall forecast containing a detailed report of estimated revenue and expenditures. Based on the forecast, the committee may approve the issuance of notes in an amount not to exceed the maximum temporary cash flow shortfall forecast.

Added by Acts 2003, 78th Leg., ch. 1281, Sec. 2, eff. Sept. 1, 2003.

Sec. 201.963. ISSUANCE OF NOTES. (a) The commission, consistent with the committee's determination under Section 201.962, may issue, sell, and deliver the notes.(b) Notes issued under this subchapter are not debts of the state and may be used only to make up a temporary shortfall in the state highway fund's cash flow. All notes must mature and be paid in full during the fiscal biennium in which they were issued.(c) Except as otherwise provided by this subsection, the proceeds of the notes shall be deposited in a special fund in the state treasury known as the highway tax and revenue anticipation note fund. Notwithstanding any other provision of law, depository interest shall be credited to the fund. The department shall transfer the net proceeds from the fund to the state highway fund as necessary to pay authorized expenditures. The comptroller may invest funds in the highway tax and revenue anticipation note fund as authorized under Section 404.024, Government Code. Proceeds of a credit agreement may be deposited as provided by the order authorizing the credit agreement.(d) The commission may exercise the powers granted to the governing body of an issuer in connection with the issuance of obligations under Chapter 1371, Government Code, to the extent not inconsistent with this subchapter. The notes are not subject to review by the Bond Review Board but are subject to review and approval by the attorney general as provided by Chapter 1371, Government Code. On request, the comptroller may assist the commission with the issuance of notes under this subchapter.(e) The commission is an authorized issuer under Chapter 1201, Government Code, and that chapter applies to notes authorized by this subchapter.(f) Amounts in the highway tax and revenue anticipation note fund may be pledged to secure the payment of the notes and performance of obligations under credit agreements relating to the notes and may be used to pay issuance costs and required rebates to the federal government.

Added by Acts 2003, 78th Leg., ch. 1281, Sec. 2, eff. Sept. 1, 2003.

Sec. 201.964. FUND TRANSFERS; INTEREST; PAYMENT OF NOTES. (a) The department periodically shall transfer cash received in the state highway fund to the highway tax and revenue anticipation note fund to ensure the timely payment of the notes.(b) On payment of all outstanding notes, rebates to the federal government, and costs of issuance, the department shall transfer to the state highway fund any amounts remaining in the highway tax and revenue anticipation note fund. If amounts credited to the highway tax and revenue anticipation note fund are insufficient to pay principal, any premium, interest, issuance costs, and any required rebate to the federal government, amounts in the state highway fund are available for appropriation by the legislature to make those payments.

Added by Acts 2003, 78th Leg., ch. 1281, Sec. 2, eff. Sept. 1, 2003.

SUBCHAPTER O. RAIL RELOCATION AND IMPROVEMENTSec. 201.971. DEFINITIONS. In this subchapter:(1) "Comptroller's certification" means:(A) as to long-term obligations, the certification made under Section 201.973(e); and(B) as to short-term obligations, the certification made under Section 201.973(f).(2) "Credit agreement" has the meaning assigned by Section 1371.001, Government Code.(3) "Fund" means the Texas rail relocation and improvement fund.(4) "Long-term obligations" means an issue or series of obligations the latest scheduled maturity of which is more than five years.(5) "Maximum obligation amount" means the maximum aggregate principal amount of long-term obligations and short-term obligations that the commission may issue from time to time after receipt of the applicable comptroller's certification.(6) "Obligations" means bonds, notes, and other public securities.(7) "Rail facility" means real or personal property, or any interest in that property, that is determined to be necessary or convenient for the provision of a freight or passenger rail facility, including commuter rail, intercity rail, and high-speed rail. The term includes all property or interests necessary or convenient for the acquiring, providing, using, or equipping of a rail facility or system, including rights-of-way, trackwork, train controls, stations, and maintenance facilities.(8) "Short-term obligations" means an issue or series of obligations the latest scheduled maturity of which is five years or less.(9) "Station" means a passenger or freight service building, terminal, station, ticketing facility, waiting area, platform, concession, elevator, escalator, facility for handicapped access, access road, parking facility for passengers, baggage handling facility, or local maintenance facility, together with any interest in real property necessary or convenient for those items.

Added by Acts 2005, 79th Leg., Ch. 1070, Sec. 1, eff. November 8, 2005.

Sec. 201.972. ADMINISTRATION OF FUND. The comptroller shall hold the fund, and the commission, through the department, shall manage, invest, use, and administer the fund as provided by this subchapter.

Added by Acts 2005, 79th Leg., Ch. 1070, Sec. 1, eff. November 8, 2005.

Sec. 201.973. AUTHORITY TO ISSUE OBLIGATIONS; PURPOSES; LIMITATIONS. (a) Subject to Subsections (e), (f), and (g), the commission by order or resolution may issue obligations in the name and on behalf of the state and the department and may enter into credit agreements related to the obligations. The obligations may be issued in multiple series and issues from time to time in an aggregate amount not exceeding the maximum obligation amount. The obligations may be issued on and may have the terms and provisions the commission determines appropriate and in the interests of the state. The obligations may be issued as long-term obligations, short-term obligations, or both. The latest scheduled maturity of an issue or series of obligations may not exceed 30 years.(b) Obligations must be secured by and payable from a pledge of and lien on all or part of the money in the fund, including the revenues of the state dedicated or appropriated for deposit to the fund. Obligations may be additionally secured by and payable from credit agreements. The commission may pay amounts due on the obligations from discretionary money available to it that is not dedicated to or appropriated for other specific purposes.(c) The commission may create within the fund accounts, reserves, and subfunds for purposes the commission finds appropriate and necessary.(c-1) If proceeds of obligations are to be used for a project located in the planning area of a metropolitan planning organization, the project must first be approved by the policy board of the metropolitan planning organization.(d) Obligations may be issued for one or more of the following purposes:(1) to pay all or part of the costs of relocating, constructing, reconstructing, acquiring, improving, rehabilitating, or expanding rail facilities owned or to be owned by the department, including any necessary design, in the manner and locations determined by the commission that according to conclusive findings of the commission have an expected useful life, without material repair, of not less than 10 years;(2) to provide participation by the state in the payment of part of the costs of relocating, constructing, reconstructing, acquiring, improving, rehabilitating, or expanding publicly or privately owned rail facilities, including any necessary design, if the commission determines that the project will be in the best interests of the state in its major goal of improving the mobility of the residents of the state and will:(A) relieve congestion on public highways;(B) enhance public safety;(C) improve air quality; or(D) expand economic opportunity;(3) to create debt service reserve accounts;(4) to pay interest on obligations for a period of not longer than two years;(5) to refund or cancel outstanding obligations; and(6) to pay the commission's costs of issuance.(d-1) The fund may also be used to provide a method of financing the construction of railroad underpasses and overpasses, if the construction is part of the relocation of a rail facility.(d-2) Proceeds of obligations may not be used to relocate an existing rail line unless the governing bodies of a majority of the total number of counties and municipalities in which the relocated rail line will be located have first approved the relocation.(e) Long-term obligations in the amount proposed to be issued by the commission may not be issued unless the comptroller projects in a comptroller's certification that the amount of money dedicated to the fund pursuant to Section 49-o(d), Article III, Texas Constitution, and required to be on deposit in the fund pursuant to Section 49-o(e), Article III, Texas Constitution, and the investment earnings on that money, during each year of the period during which the proposed obligations are scheduled to be outstanding will be equal to at least 110 percent of the requirements to pay the principal of and interest on the proposed long-term obligations during that year.(f) Short-term obligations in the amount proposed by the commission may not be issued unless the comptroller, in a comptroller's certification:(1) assumes that the short-term obligations will be refunded and refinanced to mature over a 20-year period with level debt service requirements and bearing interest at then current market rates, as determined by the comptroller; and(2) projects that the amount of money dedicated to the fund pursuant to Section 49-o(d), Article III, Texas Constitution, and required to be on deposit in the fund pursuant to Section 49-o(e), Article III, Texas Constitution, and the investment earnings on that money, during each year of the assumed 20-year period will be equal to at least 110 percent of the requirements to pay the principal of and interest on the proposed refunding obligations during that year.(g) The commission may agree to further restrictions in connection with the issuance of obligations and may retain independent professional consultants to make projections in addition to, but not instead of, those of the comptroller if required as a prerequisite to the issuance of the obligations.(h) The commission has all powers necessary or appropriate to carry out this subchapter and to implement Section 49-o, Article III, Texas Constitution, including the powers granted to other bond-issuing governmental agencies and units and to nonprofit corporations by Chapters 1201, 1207, and 1371, Government Code.(i) As required by Section 49-o(g), Article III, Texas Constitution, proceedings authorizing obligations and related credit agreements to be issued and executed under this subchapter shall be submitted to the attorney general for approval as to their legality. If the attorney general finds that they will be issued in accordance with this subchapter and other applicable law, the attorney general shall approve them, and, after payment by the purchasers of the obligations in accordance with the terms of sale and after execution and delivery of the related credit agreements, the obligations and related credit agreements are incontestable for any cause.(j) A comptroller's certification under this section must be based on economic data, forecasting methods, and projections that the comptroller determines are reliable. In determining the principal and interest requirements on outstanding and proposed obligations, and subject to the express limitations of this subchapter and Section 49-o, Article III, Texas Constitution, the comptroller shall rely on the assumptions included in the resolutions authorizing the obligations for the computation of debt service.(k) The holders of obligations and the counterparties to credit agreements have the rights granted in Section 49-o(i), Article III, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 1070, Sec. 1, eff. November 8, 2005.

Sec. 201.974. PLEDGE OF STATE'S FULL FAITH AND CREDIT. (a) The commission may guarantee on behalf of the state the payment of any obligations and credit agreements issued under Section 201.973 by pledging the full faith and credit of the state to the payment of the obligations and credit agreements in the event the revenue and money dedicated to the fund pursuant to Section 49-o(d), Article III, Texas Constitution, and on deposit in the fund pursuant to Section 49-o(e), Article III, Texas Constitution, are insufficient for that purpose.(b) The exercise of the authority granted by Subsection (a) does not modify or relieve the commission from complying with Section 201.973(e) or (f) and does not permit the issuance of aggregate obligations in an amount exceeding the maximum obligation amount.(c) If the commission exercises the authority granted by Subsection (a), the constitutional appropriation contained in Section 49-o(f), Article III, Texas Constitution, shall be implemented and observed by all officers of the state during any period during which obligations and credit agreements are outstanding and unpaid.

Added by Acts 2005, 79th Leg., Ch. 1070, Sec. 1, eff. November 8, 2005.

Sec. 201.975. DEDICATION OF REVENUE TO FUND. Annually, the revenue of the state that is dedicated or appropriated to the fund pursuant to Section 49-o(d), Article III, Texas Constitution, shall be deposited to the fund in accordance with Section 49-o(e), Article III, Texas Constitution.

Added by Acts 2005, 79th Leg., Ch. 1070, Sec. 1, eff. November 8, 2005.

Sec. 201.976. INVESTMENT AND USES OF MONEY IN FUND. (a) Money in the fund may be invested in the investments permitted by law for the investment of money on deposit in the state highway fund.(b) As a part of its covenants and commitments made in connection with the issuance of obligations and the execution of credit agreements, the commission may limit the types of investments eligible for investment of money in the fund but may not expand the types of investments to include any investments that are not authorized by Subsection (a).(c) Income received from the investment of money in the fund shall be deposited in the fund, subject to requirements that may be imposed by the proceedings authorizing obligations to protect the tax-exempt status of interest payable on the obligations under the Internal Revenue Code of 1986.(d) To the extent money is on deposit in the fund in amounts that are in excess of the money required by the proceedings authorizing the obligations and credit agreements to be retained on deposit, the commission may use the money for any purpose for which obligations may be issued under this subchapter.

Added by Acts 2005, 79th Leg., Ch. 1070, Sec. 1, eff. November 8, 2005.

Sec. 201.977. STRATEGIC PLAN. The commission may not issue obligations under this subchapter before the department has developed a strategic plan that outlines how the money will be used and the benefit the state will derive from use of money in the fund.

Added by Acts 2005, 79th Leg., Ch. 1070, Sec. 1, eff. November 8, 2005.

Sec. 201.978. ACQUISITION AND DISPOSAL OF PROPERTY. (a) The department may acquire by purchase property or an interest in property necessary or convenient for one or more of the purposes for which obligations may be issued under Section 201.973(d).(b) Property acquired under Subsection (a) may be used for any transportation purpose.(c) Notwithstanding Chapter 202, the department may sell or lease property acquired under Subsection (a) that is no longer needed for a transportation purpose. Revenue from a sale or lease shall be deposited in the fund.

Added by Acts 2005, 79th Leg., Ch. 1070, Sec. 1, eff. November 8, 2005.

Text of section effective on September 01, 2010Sec. 201.979. "WELCOME TO TEXAS" SIGNS. (a) The department shall erect a "Welcome to Texas" sign to designate the state boundary on an interstate, United States, or state highway entering the state.(b) A "Welcome to Texas" sign erected by the department must include the following elements:(1) a depiction of the state flag; and(2) the phrase "Drive Friendly - The Texas Way."(c) A "Welcome to Texas" sign may also include the phrase "Welcome to Texas - Proud Home of Presidents Lyndon B. Johnson, George H.W. Bush, and George W. Bush."(d) Notwithstanding Subsection (c) above, if the president of the United States is a resident of Texas, a "Welcome to Texas" sign erected by the department shall include the phrase "Welcome to Texas - Proud Home of President [insert name of the president of the United States]."

Added by Acts 2009, 81st Leg., R.S., Ch. 1041, Sec. 2, eff. September 1, 2010.

Text of section effective on September 01, 2010Sec. 201.980. TEXAS FLAGS AT INTERNATIONAL PORTS-OF-ENTRY. (a) The department shall erect and maintain a Texas flag to designate the state boundary at an appropriate location at or near each interstate, United States, or state highway originating at an official port-of-entry along an international border.(b) A Texas flag flown under this section shall be visible from the international port-of-entry and must be equal in size or larger than the flag of any foreign nation flown at the port-of-entry operating on the other side of the international border.(c) The department may contract with any governmental or private entity for the care and maintenance of any Texas flag flown under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1041, Sec. 3, eff. September 1, 2010.

SUBCHAPTER Y. DEPARTMENT BUILDING NAMESSec. 201.2001. HONORABLE HILARY B. DORAN TRANSPORTATION BUILDING. The building in which, on June 1, 2009, is located the office of the area engineer for Val Verde County is designated as the Honorable Hilary B. Doran Transportation Building.

Added by Acts 2009, 81st Leg., R.S., Ch. 1023, Sec. 1, eff. June 19, 2009.



CHAPTER 202. CONTROL OF TRANSPORTATION ASSETS

TRANSPORTATION CODETITLE 6. ROADWAYSSUBTITLE A. TEXAS DEPARTMENT OF TRANSPORTATIONCHAPTER 202. CONTROL OF TRANSPORTATION ASSETSSUBCHAPTER A. GENERAL PROVISIONSSec. 202.001. ADMINISTRATION. (a) The commission may maintain state highways.(b) A county is:(1) not liable for expenses associated with the maintenance of a state highway; and(2) not responsible for the supervision of a state highway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 202.002. FUNDS. (a) The commission shall use automobile registration fees in the state highway fund to maintain state highways and may not divert funds from automobile registration fees for another use.(b) Notwithstanding Subsection (a), if the commission is without sufficient funds from other sources to match the federal aid for roads in the state, the commission may by resolution transfer a sufficient amount from the state highway fund to match the federal aid.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. SALE, EXCHANGE, OR RETURN OF HIGHWAY PROPERTYSec. 202.021. REAL PROPERTY NO LONGER NEEDED. (a) The commission may recommend to the governor the sale or transfer of any interest in real property, including a highway right-of-way, that:(1) was acquired for a highway purpose; and(2) as determined by the commission, is no longer needed for a state highway purpose.(b) Except as provided by Subsection (c), real property shall be transferred or sold with the following priorities:(1) to a governmental entity with the authority to condemn the property; or(2) to the general public.(c) A highway right-of-way shall be transferred or sold with the following priorities:(1) to a governmental entity with the authority to condemn the property;(2) to abutting or adjoining landowners; or(3) to the general public.(d) The commission shall:(1) determine the fair value of the state's interest in the real property; and(2) if the value is $10,000 or more, advise the governor of the value.(e) The commission may waive payment for real property transferred to a governmental entity under this section if the estimated cost of future maintenance on the property equals or exceeds the fair value of the property. (f) Any revenue from the sale of property under this subchapter shall be deposited to the credit of the state highway fund.(g) The governor may execute a deed conveying the state's interest in the property.(h) If the commission determines that the value of the real property is less than $10,000, it may authorize the executive director to execute a deed conveying the state's interest in the property without a recommendation to the governor.(i) Notwithstanding Subsection (b), Tract 11, Block 49, of the Ysleta Grant located in El Paso County shall be sold to a federally recognized Indian tribe:(1) whose reservation is located within counties of this state bordering the United Mexican States; and(2) that is not subject to the federal Indian Gaming Regulatory Act.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 668, Sec. 2, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 763, Sec. 1, eff. June 17, 2005.

Sec. 202.022. NOTICE OF SALE. Notice of a sale to the general public must be published in the English language:(1) once a week for three consecutive weeks, with the final publication occurring not later than the 20th day before the date of the sale; and(2) in a newspaper in the county where the property is located.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 202.023. SALE OF REAL PROPERTY BY BID. (a) A sale to the general public of an interest in real property under this subchapter is by sealed bid and may not be for less than the value determined by the commission under Section 202.021.(b) The commission may require that each bidder pay to the commission a bid deposit in an amount and form determined by the commission.(c) The commission shall apply the bid deposit to the purchase price of the property for the bid accepted by the commission.(d) If for any reason the bidder fails to complete the purchase before the 61st day after the date on which the bidder receives written notice that the state is ready to complete the sale, the bid deposit is forfeited.(e) The state shall refund the bid deposit if the state is unable to complete the sale.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 202.024. EXCHANGE OF REAL PROPERTY. The governor, on the recommendation of the commission, may execute a deed exchanging an interest in real property acquired but not needed for a highway purpose as whole or partial consideration for another interest in real property needed for a state highway purpose.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 202.025. EXECUTION OF DEED: METHOD. The governor, on the recommendation of the commission, may execute a deed relinquishing and conveying under this subchapter the state's interest in real property as follows:(1) if the state's title was acquired by donation, convey to the grantor or the grantor's heirs or assigns;(2) if the state's title was acquired by purchase by a county or municipality, convey to the county or municipality, or to the grantor or the grantor's heirs or assigns at the request of the county or municipality;(3) if the interest conveyed to the state is only the right to use the property, convey to the owner of the fee in the property;(4) if the interest in the property was acquired and held by a county or municipality in its own name for use by the state, quitclaim to the county or municipality any interest that might have accrued to the state by use of the property;(5) if there is no record title to the property, quitclaim any interest that might have accrued to the state by use of the property to the county or municipality where the property is located or to abutting property owners at the request of the county or municipality; or(6) if necessary to comply with a reversionary clause contained in the instrument that originally conveyed the interest to the state, quitclaim the state's interest.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 202.026. RECONVEYANCE OF PROPERTY ACQUIRED FOR FREEWAY. (a) The governor, on recommendation of the commission, may execute a deed reconveying the property to the grantor or the grantor's heirs or assigns, if, not later than 12 months after the date the property is acquired for use as an approach-way to an urban freeway, the commission determines that the property is not needed for a highway purpose because of relocation of the approach-way.(b) The sale price for the property must be the same as the purchase price paid by or for the state plus six percent annual interest from the date the original purchase price was paid.(c) When the commission determines that the property is not needed for a highway purpose, it shall send written notice to the grantor, at the grantor's address at the time of acquisition.(d) Not later than the second anniversary of the date the notice is mailed, the grantor or the grantor's heirs or assigns may request in writing that the state reconvey the property to them.(e) If the commission does not receive a request to reconvey the property before the expiration of the period, the commission may dispose of the property at a public sale.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 202.027. REIMBURSEMENT TO COUNTY OR MUNICIPALITY. (a) If real property owned by the state and sold under this subchapter was acquired by a county or municipality and if a part of that acquisition cost was reimbursed to the county or municipality by the state, the department may pay the county or municipality a percentage of the proceeds of the sale that is equal to the percentage of the value or cost not reimbursed to the county or municipality at the time of the initial acquisition.(b) Reimbursement under this section applies only to real property that the commission determines was never used for the purpose for which it was acquired.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 202.028. CORRECTION OF ERROR OR AMBIGUITY IN INSTRUMENT. (a) The governor, on the recommendation of the commission, shall execute and deliver a quitclaim deed, correction deed, or other conveyance necessary to resolve an ambiguity or error in an instrument that conveyed an interest in real property to the state for a highway right-of-way.(b) The ambiguity or error may be for any reason, including a metes and bounds description that is incomplete or incorrect.(c) The ambiguity or error must be of sufficient consequence to raise doubt as to the location or extent of the interest conveyed, or must have resulted in the acquisition of real property or an interest in real property not intended to be included and not needed for a highway purpose.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 202.029. RIGHTS OF PUBLIC UTILITY OR COMMON CARRIER. Under this subchapter, if the state sells, conveys, or surrenders possession of real property that is being used by a public utility or common carrier having a right of eminent domain for right-of-way and easement purposes, the sale, conveyance, or surrender of possession of the real property is subject to the right and continued use of the public utility or common carrier.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 202.030. APPROVAL OF TRANSFERS. (a) The attorney general must approve a transfer or conveyance that is made under this subchapter if the value of the real property transferred or conveyed is $10,000 or more.(b) The state's right to full and exclusive right of possession of all retained rights-of-way may not be infringed or lessened in any way by a transfer or conveyance made under this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 668, Sec. 3, eff. June 20, 2003.

Sec. 202.031. EXPENSES. (a) The person requesting the sale of an interest in property or the grantee in a deed issued under this subchapter shall pay expenses incurred by the department, including handling, appraising, or advertising the sale.(b) The department may not process a request or deliver a deed until the expenses under Subsection (a) are paid.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 202.032. RULES. The commission may adopt rules to implement this subchapter and to provide requestor refunds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 202.033. TRANSFER OF HISTORIC BRIDGE. (a) In this section, "historic bridge" means a bridge that is included on or eligible to be included on the National Register of Historic Places.(b) The department may transfer ownership of a historic bridge scheduled for replacement to a governmental entity or a responsible private entity. The entity that accepts ownership of the bridge:(1) assumes all legal and financial responsibility for the bridge; and(2) must maintain and preserve the bridge and its historic features.(c) The department may not transfer a bridge under this section unless it first reviews the proposed recipient's intended use of the bridge and determines that the bridge can be safely used for that purpose.(d) The following laws do not apply to a transfer under this section:(1) Chapter 2175, Government Code;(2) Section 202.030(a); and(3) Section 202.031.

Added by Acts 2003, 78th Leg., ch. 668, Sec. 4, eff. June 20, 2003.

SUBCHAPTER C. LEASES, EASEMENTS, AND AGREEMENTS CONCERNING HIGHWAY PROPERTYSec. 202.051. DEFINITIONS. In this subchapter:(1) "Highway asset" means an interest in real property that is held or controlled by the department for a highway or department purpose.(2) "Rest area" means an area of public land designated by the department as a rest area, comfort station, picnic area, or roadside park.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 202.052. LEASE AUTHORITY. (a) The department may lease a highway asset, part of a right-of-way, or airspace above or underground space below a highway that is a part of the state highway system if the department determines that the interest to be leased will not be needed for a highway purpose during the term of the lease.(b) The lease may be for any purpose that is not inconsistent with applicable highway use.(c) The department shall charge not less than fair market value for the highway asset, payable in cash, services, tangible or intangible property, or any combination of cash, services, or property.(d) The department may authorize exceptions to the charges under Subsection (c) for:(1) the lease of a highway asset to a public utility provider;(2) a lease for a social, environmental, or economic mitigation purpose; or(3) a lease to an institution of higher education for a purpose of the institution.(e) In this section, "institution of higher education" has the meaning assigned by Section 61.003, Education Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.10(a), eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1171, Sec. 1.19, eff. Sept. 1, 1997.

Sec. 202.053. LEASE OF HIGHWAY ASSETS: TERMS. (a) The department may determine all terms of the lease except:(1) a tenant may not be required to post a bond or security for a lease in an amount in excess of six months' rental under the lease; and(2) the lease must allow the tenant to mortgage or otherwise pledge or grant a security interest in the leasehold to secure financing for the acquisition of the leasehold and for the construction and operation of an improvement permitted under the lease.(b) The department may not convey title to, or sever from the real property, any permanent improvement constructed on the area leased under this subchapter.(c) The lease may:(1) contain a provision for early termination, at the option of either party, with or without cause; and(2) provide that the right of one party to terminate without cause before the stated termination date may be conditioned on the payment of an amount negotiated by the parties and specified in the lease.(d) In evaluating the consideration proposed by a tenant, the department may consider the value of any real property the tenant proposes to donate or convey for a highway purpose.(e) Subject to rules of the commission to preserve safety and scenic beauty, a tenant may erect and maintain signs and other advertising displays relating to a business conducted on the leasehold.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 202.054. REVENUE FROM LEASES. The department shall deposit payments received under a lease under this subchapter to the credit of the state highway fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 202.055. LEASE OF REST AREAS. (a) The department may lease a rest area to a person engaging in sales, services, or other commercial activities that serve the needs of the traveling public.(b) The department shall require the person to maintain the rest area in a proper manner and repair promptly any damage to the rest area caused by the person or a customer of the person, or pay to the state all expenses incurred by the department in repairing the damage.(c) The department shall adopt rules to implement this section.(d) Section 94.002, Human Resources Code, does not apply to a lease authorized under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 202.056. CERTAIN OIL AND GAS LEASES PROHIBITED. The commission may not enter into an oil and gas lease for real property owned by the state that was acquired to construct or maintain a highway, road, street, or alley.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 202.057. CONVEYANCE OF EASEMENT OR INTEREST FOR FLOOD CONTROL. (a) The commission may, on request of an officer of the United States or the county judge of an affected county, convey without monetary consideration to the United States, or to a county that has agreed to convey real property or an interest in real property to the United States under an Act of Congress, an easement or interest in that property if:(1) the state acquired the property for use as a right-of-way for a state highway in a county that borders on the United Mexican States, or in a county adjacent to such a county; and(2) the property is used or is proposed to be used by that county or the United States for the construction, operation, and maintenance of a system to control flood waters of a navigable stream of the state.(b) If the state does not own fee simple title to the property, the commission may join and consent to an easement to be used for a flood control purpose if the owner of the fee has executed an easement.(c) The commission may execute a necessary deed, conveyance, or agreement, to be signed by the chair of the commission as provided by commission order, for flood control purposes under this section.(d) In lieu of the monetary consideration waived by Subsection (a), the commission may make a reservation or agreement for the construction, reconstruction, alteration, operation, or maintenance of a structure or facility used or projected to be used for a highway purpose on real property that is needed for a flood control purpose.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 140, Sec. 8, eff. Sept. 1, 2003.

Sec. 202.058. AGREEMENT TO USE OR CULTIVATE RIGHT-OF-WAY. (a) The department may agree with the owner of real property abutting or adjoining property acquired by the department for the right-of-way of a road in the state highway system, allowing the owner to use or cultivate a portion of the right-of-way not required for immediate use by the department.(b) An agreement must be in writing and may provide for:(1) use or cultivation of the property;(2) construction of improvements on the property;(3) placement of fences on the property; and(4) other matters.(c) The director or the director's authorized representative and the owner of the property shall execute the agreement.(d) The department may not execute an agreement that would impair or relinquish the state's right to use the property for a right-of-way purpose when the property is needed to construct or reconstruct the road for which it was acquired.(e) Use by the owner of adjoining or abutting property under this section is not abandonment of the property by the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 202.059. MOWING, BALING, SHREDDING, AND HOEING MATERIAL ON RIGHT-OF-WAY. (a) A department district engineer, on request of a person, may, but is not required to, permit the person to mow, bale, shred, or hoe material on the right-of-way of a portion of a state highway that is in the district supervised by that engineer.(b) If the person requesting permission under Subsection (a) is not the owner of the real property adjacent to the right-of-way that is the subject of the request, the district engineer must first provide the owner of the property the option of mowing, baling, shredding, or hoeing material on the right-of-way before granting permission to another person.(c) A person permitted to mow, bale, shred, or hoe the right-of-way may not receive compensation for the mowing, baling, shredding, or hoeing but is entitled to use or dispose of the hay or other material produced.(d) The state, the department, and the district engineer are not liable for any property damage, personal injury, or death resulting from the performance of a service or agreement under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 202.060. LIVING LOGOS; PILOT PROJECT. (a) The commission may adopt rules implementing a pilot project for the leasing of state highway right-of-way, subject to any applicable federal regulation of outdoor advertising, as a location or locations for commercial advertising by means of a floral mosaic living logo.(b) Rules adopted under this section shall:(1) provide for the award of a lease in a manner that maximizes revenue to the state;(2) regulate the content, composition, placement, installation, and maintenance of a floral mosaic living logo;(3) set a bond for faithful performance of the lessee;(4) provide for the public safety;(5) ensure that installation and maintenance of a floral mosaic living logo will not interfere with access to, or be inconsistent with the use of, abutting property; and(6) include such other matters as may be necessary to protect the integrity of the involved highway.(c) A floral mosaic living logo installed or placed under this section may not contain a message, symbol, or trademark that resembles an official traffic-control device.(d) This section applies to state highway right-of-way in a county with a population of 500,000 or more.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.16, eff. Sept. 1, 1997.

Sec. 202.061. ENVIRONMENTAL COVENANT. (a) The commission may enter into an environmental covenant for the purpose of subjecting real property in which the department has an ownership interest to a plan or the performance of work for environmental remediation if the plan or work performed is first approved by the Texas Commission on Environmental Quality or a federal agency with the authority to approve the plan or work under the applicable laws and regulations.(b) The environmental covenant must:(1) contain a legally sufficient description of the property subject to the covenant;(2) describe the nature of the contamination on or under the property, including the contaminants, the source, if known, and the location and extent of the contamination; and(3) describe the activity and use limitations on the property.(c) The plan or performance of work for environmental remediation must:(1) meet applicable state and federal standards for environmental remediation; and(2) bring the property into compliance with zoning or land use controls imposed on the property by each applicable local government.(d) For each property for which the commission may enter into an environmental covenant, the commission by order may authorize the executive director to execute an environmental covenant on behalf of the commission. Not less than 30 days before the date the commission considers a proposed order under this subsection, the commission must mail to each owner of a property interest in the applicable property, each adjacent landowner, and each applicable local government a notice that includes a clear and concise description of the proposal to enter into the environmental covenant and a statement of the manner in which written comments may be submitted to the commission.

Added by Acts 2009, 81st Leg., R.S., Ch. 743, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. RECLAIMED ASPHALT PAVEMENTSec. 202.081. DEFINITION. In this subchapter "reclaimed asphalt pavement" means hot mix asphalt pavement and any accompanying tack coat, seal coat, or chip seal removed as millings or broken pavement pieces from a road during construction, reconstruction, or repavement under the authority of the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 202.082. DISPOSAL OF ASPHALT. (a) The department shall dispose of all reclaimed asphalt pavement from a road in the state highway system in the most cost-effective and environmentally sensitive manner the department considers appropriate, giving priority to political subdivisions of this state for the maintenance, development, and construction of public works projects.(b) Disposal of reclaimed asphalt pavement under this section is not subject to:(1) Chapter 2175, Government Code; or(2) the statutory or regulatory authority of the comptroller formerly exercised by the General Services Commission.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.11(a), eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.111, eff. September 1, 2007.

SUBCHAPTER E. TELECOMMUNICATIONS FACILITIESSec. 202.091. DEFINITION. In this subchapter, "telecommunications" means any transmission, emission, or reception of signs, signals, writings, images, or sounds of intelligence of any nature by wire, radio, optical, or other electromagnetic systems.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.20, eff. Sept. 1, 1997.

Sec. 202.092. USE OF DEPARTMENT FACILITIES. Notwithstanding any other law, a telecommunications provider may not place or maintain its facilities or otherwise use improvements, including structures, medians, conduits, or telecommunications equipment or lines, constructed or installed by the state as components of the state highway system except by a lease under Section 202.052 or an agreement under Section 202.093.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.20, eff. Sept. 1, 1997.

Sec. 202.093. AGREEMENT. (a) Notwithstanding any other law, the department may enter into an agreement with a telecommunications provider allowing the provider, for the provider's commercial purposes, to:(1) place the provider's telecommunications facilities within the median of a divided state highway; or(2) place lines within or otherwise use telecommunications facilities owned or installed by the state in or on the improved portion of a state highway, including a median, structures, equipment, conduits, or any other component of the highway facilities constructed or owned by the department.(b) An agreement entered into under Subsection (a) may provide for compensation between the department and the telecommunications provider in the form of cash or the shared use of facilities.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.20, eff. Sept. 1, 1997.

Sec. 202.094. COMPETITIVE SEALED PROPOSAL. (a) Before entering into an agreement with a telecommunications provider under this subchapter, the department shall follow a procedure using competitive sealed proposals.(b) The department shall solicit proposals by a request for proposals and shall publish notice of the request in at least two newspapers of general circulation and in the Texas Register.(c) The proposals shall be opened so as to avoid disclosure of contents to competing offerors during the process of negotiation. After a contract is awarded, all proposals that have been submitted shall be open for public inspection subject to Subchapter C, Chapter 552, Government Code.(d) The department may discuss an acceptable or potentially acceptable proposal with an offeror to assess the offeror's ability to meet the solicitation requirements. After the submission of a proposal but before making an award, the department may permit the offeror to revise the proposal in order to obtain the best final offer. The department may not disclose any information derived from proposals submitted from competing offerors in conducting discussions under this section. The department shall provide each offeror with an equal opportunity for discussion and revision of proposals.(e) The department shall make a written award of a contract to the offeror whose proposal is the most advantageous to the state, considering price and the evaluation factors in the request for proposals, except that if the department finds that none of the offers is acceptable, it shall refuse all offers. The contract file must state in writing the basis on which the award is made.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.20, eff. Sept. 1, 1997.

Sec. 202.095. APPLICABILITY. (a) Subtitle D, Title 10, Government Code, does not apply to a procurement under this subchapter.(b) This subchapter does not limit a telecommunications provider from placing lines or facilities in the unimproved portion of state highway right-of-way to the extent authorized by applicable law.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.20, eff. Sept. 1, 1997.

Sec. 202.096. REVENUE. The department shall deposit in the state highway fund any revenue received under this subchapter.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.20, eff. Sept. 1, 1997.

Sec. 202.097. RULEMAKING. The commission shall adopt rules for the implementation of this subchapter.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.20, eff. Sept. 1, 1997.

SUBCHAPTER F. ADVANCE ACQUISITION OF PROPERTYSec. 202.111. DEFINITION. In this subchapter, "advance acquisition" means an acquisition by the commission under Section 202.112.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 3.02, eff. Sept. 1, 2003.

Sec. 202.112. ADVANCE ACQUISITIONS. (a) The commission may purchase an option to acquire property for possible use in or in connection with a transportation facility, including a facility as defined by Section 227.001, before a final decision has been made as to whether the transportation facility will be located on that property.(b) An advance acquisition shall be made by the commission using the procedures authorized under Subchapter D of Chapter 203 or other law authorizing the commission or the department to acquire real property or an interest in real property for a transportation facility. If the commission acquires real property or an interest in real property under Subchapter D of Chapter 203 or other law, the commission may make an advance acquisition in the manner provided by this subchapter.(c) The commission may not make an advance acquisition by condemnation.(d) An option to acquire property purchased under this section or Section 227.041 may not expire later than the fifth anniversary of the date the option was purchased and may be renewed for subsequent periods that expire not later than the fifth anniversary of the date the option was renewed, by agreement of the commission and the grantor of the option or the grantor's heirs or assigns.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 3.02, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 281, Sec. 2.06, eff. June 14, 2005.

Sec. 202.113. DISPOSAL OF SURPLUS PROPERTY. The commission shall dispose of property acquired by advance acquisition that is not needed for a transportation facility in the manner provided by Subchapter B.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 3.02, eff. Sept. 1, 2003.

Sec. 202.114. MANAGEMENT. If requested by the department, property acquired by advance acquisition may be managed by the General Land Office on behalf of the department as the department and the General Land Office may agree. Subchapter E, Chapter 31, Natural Resources Code, does not apply to property acquired under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 3.02, eff. Sept. 1, 2003.



CHAPTER 203. MODERNIZATION OF STATE HIGHWAYS; CONTROLLED ACCESS HIGHWAYS

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE A. TEXAS DEPARTMENT OF TRANSPORTATION

CHAPTER 203. MODERNIZATION OF STATE HIGHWAYS; CONTROLLED ACCESS

HIGHWAYS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 203.001. DEFINITIONS. In this chapter:

(1) "Controlled access highway" means a designated state highway

to or from which access is denied or controlled, in whole or in

part, from or to adjoining real property or an intersecting

public or private way, without regard to whether the designated

state highway is located in or outside a municipality.

(2) "Person" includes an individual, corporation, association,

or firm.

(3) "Public or private way" includes a street, road, highway, or

alley.

(4) "State agency" includes a department or agency of this

state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 203.002. MODERN STATE HIGHWAY SYSTEM. To promote public

safety, facilitate the movement of traffic, preserve the public's

financial investment in highways, promote the national defense,

and accomplish the purposes of this chapter, the commission may:

(1) lay out, construct, maintain, and operate a modern state

highway system, with emphasis on the construction of controlled

access highways;

(2) plan for future highways; and

(3) convert where necessary an existing street, road, or highway

into a controlled access highway in accordance with modern

standards of speed and safety.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 23.001, eff. September 1, 2009.

Sec. 203.003. JURISDICTION. (a) Subject to Section 203.021,

the commission may lay out, construct, maintain, and operate a

designated state highway, with control of access as necessary to

facilitate the flow of traffic and promote the public safety and

welfare, in any area of this state, whether in or outside a

municipality, including a home-rule municipality.

(b) Subject to Section 203.021, the department and the

commission may exercise any power granted by this chapter in a

county or municipality without the consent of the county or

municipality.

(c) The department's or the commission's exercise of a power

under this chapter in a county or municipality removes the

county's or municipality's exclusive jurisdiction over the

specific public way affected by the exercise of power, to the

extent the exercise of power affects the public way and its use.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. PUBLIC HEARINGS AND COMMENT

Sec. 203.021. PUBLIC HEARINGS. (a) For a highway project that

bypasses or goes through a county or municipality, including a

home-rule municipality, the commission shall hold at least one

public hearing in the locality before an authorized

representative of the commission.

(b) Notice of the hearing shall be by publication in the

locality. The hearing shall be held not less than three or more

than 10 days after the date of publication.

(c) At least seven days before the date of the public hearing,

the department shall file with the governing body of the county

or municipality the design and schematic layout of the project.

(d) A person interested in the development of the project is

entitled to attend the hearing and discuss and inspect the design

and schematic layout filed with the governing body.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 203.022. RULES GOVERNING NOTICE AND COMMENT. (a) The

department shall by rule provide owners of adjoining property and

affected local governments and public officials with notice and

an opportunity for comment on a state highway project that

involves:

(1) the addition of one or more vehicular lanes to an existing

highway; or

(2) the construction of a highway at a new location.

(b) The department shall by rule provide additional notice and

opportunity for comment on a project described by Subsection (a)

if conditions relating to land use, traffic volumes, and traffic

patterns have changed significantly since the project was

originally subject to public review and comment.

(c) The department shall by rule provide procedures for

informing adjoining property owners and affected local

governments and public officials of impending construction.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. CONTROL OF ACCESS

Sec. 203.031. CONTROL OF ACCESS. (a) The commission, by order

entered in its minutes, may:

(1) designate a state highway of the designated state highway

system as a controlled access highway;

(2) deny access to or from a controlled access highway from or

to adjoining public or private real property and from or to a

public or private way intersecting the highway, except at

specific locations designated by the commission;

(3) close a public or private way at or near its intersection

with a controlled access highway;

(4) designate locations on a controlled access highway at which

access to or from the highway is permitted and determine the type

and extent of access permitted at each location;

(5) erect protective devices to preserve the integrity, utility,

and use of the controlled access highway; and

(6) repeal an order entered under this section.

(a-1) In the exercise of its authority to manage access to or

from a controlled access highway under Subsection (a)(2) or (4),

the commission by rule shall:

(1) require that a decision by a department district office

denying a request for access to a specific location on a

controlled access highway be in writing and include the reasons

for the denial;

(2) provide procedures for appealing a denial under Subdivision

(1), including procedures that:

(A) allow the applicant to appeal the denial to the department's

design division before the 31st day after the date written notice

of the denial is given to the applicant;

(B) provide that if an appeal under Paragraph (A) is not decided

before the 91st day after the date the appeal was filed, the

access applied for must be granted; and

(C) allow the applicant to appeal the decision of the design

division to the director and, if the decision is affirmed, to a

board of variance appointed by the director and composed of at

least three persons who may not be below the level of department

division director, office director, or district engineer and who

were not involved in the original decision to deny access;

(3) provide that properly platted access points to or from a

controlled access highway that are located on undeveloped

property are subject to the access management standards in effect

at the time the points were platted regardless of when the

initial request for access was submitted to the department, but

only if:

(A) development of the property begins and the request for

access at the platted locations is submitted to the department

before the fifth anniversary of the date the plat was recorded;

and

(B) the design of the highway facility in the vicinity of the

platted access points did not materially change after the date

the plat was recorded so as to significantly impact traffic

patterns to the extent that the platted access points present a

threat to public safety;

(4) require that:

(A) owners of land adjacent to a proposed highway construction

project be provided written notice of the project at least 60

days before the date construction begins if the project will

permanently alter permitted access to or from a controlled access

highway at the owners' existing locations; and

(B) the access described by Paragraph (A) be reinstated to the

most practicable extent possible after due consideration of the

impact on highway safety, mobility, and efficient operation of

any changed traffic patterns resulting from the construction;

(5) adopt criteria for determining when a variance to access

management standards may be granted, including criteria that, in

addition to highway safety, mobility, and efficient operation

concerns, takes into consideration any of the following

consequences resulting from denial of the owner's request for

access to a specific location on a controlled access highway that

may impact a property owner:

(A) denial of reasonable access to the property; and

(B) undue hardship on a business located on the property; and

(6) clarify that the remodeling or demolition and rebuilding of

a business does not cause new access management standards to

apply unless the department makes an affirmative finding in

writing that the remodeled or rebuilt business will significantly

impact traffic patterns to the extent that the current access

location presents a threat to public safety.

(b) This section does not alter the rights of a person under

another law of this state to compensation for damages caused by

the exercise of the commission's powers.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

817, Sec. 1, eff. June 19, 2009.

Sec. 203.032. PRECEDENCE OF COMMISSION ORDER. (a) Except as

provided by Subsection (b), an order of the commission under

Section 203.031 supersedes a conflicting rule or ordinance of a

state agency or subdivision of this state or any county or

municipality, including a home-rule municipality.

(b) An order of the commission under Section 203.031(a)(2) or

(4) does not supersede a conflicting rule or ordinance of a

municipality, including a home-rule municipality, or a

conflicting ordinance, resolution, or order of a county with a

population of 3.3 million or more or a county adjacent to a

county with a population of 3.3 million or more, unless the

United States Department of Transportation Federal Highway

Administration notifies the department that enforcement of the

rule, ordinance, resolution, or order would impair the ability of

the state or the department to receive funds for highway

construction or maintenance from the federal government.

(c) Subsection (b) does not apply when the department owns the

access rights.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 1174, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

318, Sec. 1, eff. June 17, 2005.

Sec. 203.033. INJUNCTION AGAINST DENIAL OF ACCESS. A court may

not grant an injunction to prevent or stay a commission order of

denial of previously existing access to a state highway unless an

owner or lessee of real property that adjoins the part of the

highway to which access is denied under the commission's order:

(1) brings the suit at which the injunction is sought; and

(2) has not released any claim for damages resulting from the

denial of access or a condemnation suit has not been commenced to

ascertain the damages.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 203.034. RIGHT TO ACCESS; DAMAGES FOR DENIAL OF ACCESS.

(a) An owner of real property adjoining a new controlled access

highway location is not entitled to access to the new highway

location as a matter of right.

(b) Denial of access to or from a new controlled access highway

location is not a ground for special or exemplary damages unless:

(1) in connection with the purchase or condemnation of the real

property adjoining the new controlled access highway location and

to be used in the new highway location, the commission

specifically authorizes access to or from particular real

property adjoining the new highway location; and

(2) the commission denies highway access to or from the

particular land where the real property adjoins the new highway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. ACQUISITION OF PROPERTY

Sec. 203.051. ACQUISITION OF PROPERTY AUTHORIZED. (a) The

commission may acquire by purchase, on terms and conditions the

commission considers proper or by the exercise of eminent domain,

in the name of the state:

(1) an interest in real property;

(2) any property rights, including:

(A) a right of ingress or egress; and

(B) a reservation right in real property that restricts or

prohibits for not more than seven years the:

(i) addition of a new improvement on the real property;

(ii) addition to or modification of an existing improvement on

the real property; or

(iii) subdivision of the real property; and

(3) timber, earth, stone, gravel, or other material.

(b) Chapter 21, Property Code, applies to an acquisition by

eminent domain.

(c) The department may condemn the fee or a lesser interest in

the property.

(d) The department shall, in a statement or petition in

condemnation, exclude from the interest to be condemned all the

oil, gas, and sulphur that can be removed from beneath the real

property. This exclusion shall be made without providing the

owner of the oil, gas, or sulphur any right of ingress or egress

to or from the surface of the land to explore, develop, drill, or

mine the real property.

(e) Subsection (a) does not authorize the commission to condemn

property that is used and dedicated for cemetery purposes under

Subtitle C, Title 8, Health and Safety Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 203.052. COMMISSION DETERMINATION REQUIRED. (a) The

commission may acquire an interest in real property, a property

right, or a material under Section 203.051 only if the commission

determines that the acquisition is necessary or convenient to a

state highway to be constructed, reconstructed, maintained,

widened, straightened, or extended.

(b) Property necessary or convenient to a state highway for

purposes of Subsection (a) includes an interest in real property,

a property right, or a material that the commission determines is

necessary or convenient to:

(1) protect a state highway;

(2) drain a state highway;

(3) divert a stream, river, or other watercourse from the

right-of-way of a state highway;

(4) store materials or equipment for use or used in the

construction or maintenance of a state highway;

(5) construct or operate a warehouse or other facility used in

connection with the construction, maintenance, or operation of a

state highway;

(6) lay out, construct, or maintain a roadside park;

(7) lay out, construct, or maintain a parking lot that will

contribute to maximum use of a state highway with the least

possible congestion;

(8) mitigate an adverse environmental effect that directly

results from construction or maintenance of a state highway;

(9) subject to Subsection (c), provide a location for an

ancillary facility that is anticipated to generate revenue for

use in the design, development, financing, construction,

maintenance, or operation of a toll project, including a gas

station, garage, store, hotel, restaurant, or other commercial

facility;

(10) construct or operate a toll booth, toll plaza, service

center, or other facility used in connection with the

construction, maintenance, or operation of a toll project; or

(11) accomplish any other purpose related to the location,

construction, improvement, maintenance, beautification,

preservation, or operation of a state highway.

(c) The commission may not acquire property for an ancillary

facility through the exercise of eminent domain, unless the

acquisition of the property is for one of multiple ancillary

facilities included in a comprehensive development plan approved

by the county commissioners court of each county in which the

property is located.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.10, eff. June 14, 2005.

Acts 2005, 79th Leg., 2nd C.S., Ch.

1, Sec. 3, eff. November 18, 2005.

Sec. 203.0521. ACQUISITION OF REMAINDER. (a) If a proposed

acquisition of a tract of real property under Section 203.052

would leave the owner of the property a remainder of the tract,

the department may negotiate for and purchase the remainder or

any part of a severed real property if the department and the

owner agree on terms for the purchase. The department shall

offer, except as provided by Subsection (f), to purchase a

remainder if the department determines that:

(1) the remainder has little or no value or utility to the

owner; or

(2) the entire tract could be acquired for substantially the

same compensation as the partial tract.

(b) In acquiring real property under Section 203.051, if the

acquisition severs an owner's real property, the department shall

pay:

(1) the value of the property acquired; and

(2) the damages to the remainder of the owner's property caused

by the severance, including damages caused by the inaccessibility

of one tract from the other.

(b-1) If a portion of a tract or parcel of real property that,

for the then current tax year was appraised for ad valorem tax

purposes under a law enacted under Section 1-d or 1-d-1, Article

VIII, Texas Constitution, and that is outside the municipal

limits or the extraterritorial jurisdiction of a municipality

with a population of 25,000 or more is condemned for state

highway purposes, the special commissioners shall consider the

loss of reasonable access to or from the remaining property in

determining the damage to the property owner.

(c) Instead of a single fixed payment for real property

purchased under Subsection (a) for a toll project, the department

may agree to a payment to the owner in the form of:

(1) an intangible legal right to receive a percentage of

identified revenue attributable to the applicable segment of the

toll project; or

(2) a right to use, without charge, a segment or part of the

toll project.

(d) A right to receive revenue under Subsection (c)(1) is

subject to any pledge of the revenue under the terms of a trust

agreement securing bonds issued for the applicable segment of the

toll project.

(e) The department and its designated agents may enter the real

property to conduct an appraisal, survey, or environmental

investigation to determine whether the department will offer to

acquire the real property.

(f) The department is not required under Subsection (a) to make

an offer on a remainder if an appraisal or environmental

investigation indicates the presence of hazardous materials or

substances.

Added by Acts 1997, 75th Leg., ch. 224, Sec. 1, eff. May 23,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.11, eff. June 14, 2005.

Sec. 203.053. LOCATION OF PROPERTY ACQUIRED; PUBLIC PROPERTY.

(a) The authorization under this subchapter to purchase or

exercise the power of eminent domain is not affected by the

location of the real property, the location of the real property

right, or the location of the material. This subsection applies

without regard to whether the location is in or outside a

municipality.

(b) Under this subchapter, the commission may purchase or

condemn real property, property rights, and materials that belong

to the public, whether under the jurisdiction of the state, a

state agency, a county, a municipality, including a home-rule

municipality, or an entity or subdivision of a county or

municipality.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 203.054. ATTORNEY GENERAL SHALL BRING SUIT. (a) Except as

provided by Subsection (b), the attorney general, at the request

of the commission, shall bring and prosecute a condemnation suit

of the commission under this subchapter.

(b) At the request of the attorney general, the appropriate

county or district attorney or criminal district attorney shall

prosecute the suit.

(c) The suit shall be brought in the name of this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 203.055. ACQUISITION OF RIGHTS IN PUBLIC REAL PROPERTY.

(a) The governing body of a political subdivision or public

agency that owns or is in charge of public real property may

consent to the use of the property for highway purposes.

(b) The governing body of a political subdivision or public

agency may, without advertisement, convey the title to or rights

or easements in real property that the department needs for

highway purposes.

(c) Notwithstanding any law to the contrary, at the request of

the department, a political subdivision or a state agency may

lease, lend, grant, or convey to the department real property,

including a highway or real property currently devoted to public

use, that may be necessary or appropriate to accomplish the

department's purposes. The political subdivision or state agency

may lease, lend, grant, or convey the property:

(1) on terms the subdivision or agency determines reasonable and

fair; and

(2) without advertisement, court order, or other action or

formality other than the regular and formal action of the

subdivision or agency concerned.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.12, eff. June 14, 2005.

Sec. 203.056. CONSENT TO USE OF STATE PROPERTY. (a) The

commission may use real property owned by the state, including

submerged real property, that the commission could acquire under

this subchapter for highway purposes.

(b) This section does not deprive the School Land Board of

authority to execute a lease authorized by law for the

development of oil, gas, or another mineral on state-owned real

property adjoining a state highway or in a tidewater limit and

for that purpose a lease executed by the School Land Board may

provide for directional drilling from real property adjoining a

state highway or from a tidewater area.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 203.057. COOPERATION OF STATE AGENCY. (a) The commission

shall advise and make arrangements with the state agency that has

jurisdiction over the state-owned real property to accomplish the

purpose of Section 203.056.

(b) The state agency shall cooperate with the department in

connection with the use of real property under Section 203.056.

If the agency is not expressly authorized to act through a

designated representative, the agency may do whatever act is

necessary under Section 203.056 by and through the presiding

officer of its board, or its department head or executive

director, as appropriate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 203.058. COMPENSATION FOR STATE AGENCY. (a) If the

acquisition of real property, property rights, or material by the

department from a state agency under this subchapter will deprive

the agency of a thing of value to the agency in the exercise of

its functions, adequate compensation for the real property,

property rights, or material shall be made.

(b) The compensation shall be paid on vouchers drawn for this

purpose payable to the state agency providing the real property,

property rights, or material.

(c) A payment made to an agency furnishing real property,

property rights, or material shall be credited to the

appropriation item or account for that agency from which

expenditures of that character were originally made.

(d) If an appropriation item or account as described by

Subsection (c) does not exist, the payment shall be credited to

the appropriate account of the state agency, as determined by the

comptroller.

(e) If the department and the state agency are unable to agree

on adequate compensation, the General Land Office shall determine

the fair, equitable, and realistic compensation to be paid.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 203.059. PURCHASE OF LEASE RIGHTS. (a) Before acquiring

property under this subchapter, the department may purchase the

right to lease the property to a third party.

(b) The department may make a purchase under Subsection (a) only

if the department first determines that the owner is unable to

lease or rent the property because of the impending acquisition

by the department.

(c) The consideration for the purchase of a lease right under

this section may not exceed the fair market rental value of the

property as determined by the department and shall be credited

against the total compensation due the owner when the department

acquires the property.

(d) Payment under this section may be made in periodic

increments until the property is acquired by the department. The

aggregate total of payments before acquisition may not exceed the

department's approved appraised value of the property.

(e) The department shall adopt rules to implement this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 203.060. PAYMENT PROCEDURE. The comptroller may issue a

warrant on the appropriate account to pay for real property or an

interest in real property when presented with a properly executed

deed for the real property or interest.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 203.061. PAYMENT PROCEDURE IF OWNER FAILS TO DELIVER

EXECUTED DEED; ESCROW. (a) If the owner of property acquired by

the department under this subchapter fails to deliver an executed

deed before payment of consideration, the comptroller may issue a

warrant on the appropriate account in payment of the

consideration. The consideration shall be placed in escrow with a

national or state bank that is:

(1) authorized to do business in this state; and

(2) located in the county of the residence of the owner or the

county in which the real property is located.

(b) If there is not a bank that satisfies the requirements of

Subsection (a)(2), the consideration shall be placed in a

national or state bank authorized to do business in this state in

an adjoining county or the nearest available banking facility.

(c) Consideration placed in escrow under this section shall be

delivered to the owner on receipt of the properly executed deed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 203.062. PAYMENT FOR REAL PROPERTY ACQUIRED BY EMINENT

DOMAIN. (a) If the department acquires real property through

the exercise of the power of eminent domain, the comptroller may

issue a warrant as required by the judgment of the court.

(b) The comptroller may also issue a warrant to be deposited

into the court as required by law to entitle the department to

take possession of the property.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 203.063. PAYMENT PROCEDURES IN ADDITION TO OTHER PROCEDURES

AUTHORIZED BY LAW. The payment procedures specified by Sections

203.060, 203.061, and 203.062 are in addition to any other

procedure or method authorized for the issuance of a warrant by

the comptroller on request of the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 203.064. ACQUISITION OF FREEWAY BY GIFT OR DEVISE. (a)

The commission may acquire by gift or devise a property necessary

to lay out, construct, maintain, or operate a section of a state

highway as a freeway.

(b) In this section, "freeway" means a state highway for which

the right of access to or from adjoining real property has been

acquired in whole or in part from the owners of the adjoining

property by the commission.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 203.065. ACQUISITION OF FREEWAY BY COUNTY COMMISSIONERS

COURT. (a) A county commissioners court may acquire by gift,

devise, purchase, or condemnation a property necessary to lay

out, construct, maintain, or operate a section of a state highway

as a freeway.

(b) In this section, "freeway" has the meaning assigned by

Section 203.064(b).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 203.066. DECLARATION OF TAKING FOR TOLL PROJECT. (a) This

section and Section 203.067 apply only to a taking for a toll

project.

(b) The department may file a declaration of taking with the

clerk of the court:

(1) in which the department files a condemnation petition under

Chapter 21, Property Code; or

(2) to which the case is assigned.

(c) The department may file the declaration of taking

concurrently with or subsequent to the petition but may not file

the declaration after the special commissioners have made an

award in the condemnation proceeding.

(d) The department may not file a declaration of taking before

the completion of:

(1) all environmental documentation, including a final

environmental impact statement or a record of decision, that is

required by federal or state law;

(2) all public hearings and meetings, including those held in

connection with the environmental process and under Sections

201.604 and 203.021, that are required by federal or state law;

(3) all notifications required by Section 203.022; and

(4) if the property contains a business, farm, or ranch, a

written notification to the property owner that the occupants:

(A) will not be required to move before the 90th day after the

date of the notice; and

(B) will receive, not later than the 30th day before the date by

which the property must be vacated, a written notice specifying

the date by which the property must be vacated.

(e) The declaration of taking must include:

(1) a specific reference to the legislative authority for the

condemnation;

(2) a description and plot plan of the real property to be

condemned, including the following information if applicable:

(A) the municipality in which the property is located;

(B) the street address of the property; and

(C) the lot and block number of the property;

(3) a statement of the property interest to be condemned;

(4) the name and address of each property owner that the

department can obtain after reasonable investigation and a

description of the owner's interest in the property; and

(5) a statement that immediate possession of all or part of the

property to be condemned is necessary for the timely construction

of a toll project.

(f) A deposit to the registry of the court of an amount equal to

the appraised value, as determined by the department, of the

property to be condemned must accompany the declaration of

taking.

(g) The date on which the declaration is filed is the date of

taking for the purpose of assessing damages to which a property

owner is entitled.

(h) The filing of a declaration of taking does not affect the

special commissioners' hearing or any other proceeding under

Chapter 21, Property Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 920, Sec. 9, eff. June 14,

2001; Acts 2003, 78th Leg., ch. 312, Sec. 18, eff. June 18, 2003;

Acts 2003, 78th Leg., ch. 1325, Sec. 15.18, eff. June 21, 2003;

Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec. 1.02, eff. Jan. 11,

2004.

Transferred from Transportation Code, Section 361.137 and amended

by Acts 2005, 79th Leg., Ch.

281, Sec. 2.13, eff. June 14, 2005.

Sec. 203.067. POSSESSION OF PROPERTY FOR TOLL PROJECT. (a)

Immediately on the filing of a declaration of taking under

Section 203.066, the department shall serve a copy of the

declaration on each person possessing an interest in the

condemned property by a method prescribed by Section 21.016(d),

Property Code. The department shall file evidence of the service

with the clerk of the court. On filing of that evidence, the

department may take possession of the property pending the

litigation.

(b) If the condemned property is a homestead or a portion of a

homestead as defined by Section 41.002, Property Code, the

department may not take possession sooner than the 91st day after

the date of service under Subsection (a).

(c) A property owner or tenant who refuses to vacate the

property or yield possession is subject to forcible entry and

detainer under Chapter 24, Property Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 312, Sec. 19, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.19, eff. June 21,

2003; Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec. 1.03, eff. Jan.

11, 2004.

Transferred from Transportation Code, Section 361.138 and amended

by Acts 2005, 79th Leg., Ch.

281, Sec. 2.13, eff. June 14, 2005.

Sec. 203.068. RIGHT OF ENTRY FOR TOLL PROJECT. (a) The

department and its authorized agents may enter any real property,

water, or premises in this state to make a survey, sounding,

drilling, or examination it determines necessary or appropriate

for the purposes of the development of a toll project.

(b) An entry under this section is not:

(1) a trespass; or

(2) an entry under a pending condemnation proceeding.

(c) The department shall make reimbursement for any actual

damages to real property, water, or premises that result from an

activity described by Subsection (a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 312, Sec. 43, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.41, eff. June 21,

2003.

Transferred from Transportation Code, Section 361.233 and amended

by Acts 2005, 79th Leg., Ch.

281, Sec. 2.13, eff. June 14, 2005.

Sec. 203.069. COVENANTS, CONDITIONS, RESTRICTIONS, OR

LIMITATIONS. Covenants, conditions, restrictions, or limitations

affecting property acquired in any manner by the department are

not binding against the department and do not impair the

department's ability to use the property for a purpose authorized

by this chapter. The beneficiaries of the covenants, conditions,

restrictions, or limitations are not entitled to enjoin the

department from using the property for a purpose authorized under

this chapter, but this section does not affect the right of a

person to seek damages to the person's property under Section 17,

Article I, Texas Constitution.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.13, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 312, Sec. 21, eff.

June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.21, eff.

June 21, 2003.

Transferred from Transportation Code, Section 361.142 and amended

by Acts 2005, 79th Leg., Ch.

281, Sec. 2.13, eff. June 14, 2005.

SUBCHAPTER E. RELOCATION OF UTILITY FACILITIES

Sec. 203.091. DEFINITION. In this subchapter, "utility"

includes a publicly, privately, or cooperatively owned utility

that provides telephone, telegraph, communications, electric,

gas, heating, water, railroad, storm sewer, sanitary sewer, or

pipeline service.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 203.092. REIMBURSEMENT FOR RELOCATION OF UTILITY

FACILITIES. (a) A utility shall make a relocation of a utility

facility at the expense of this state if relocation of the

utility facility is required by improvement of:

(1) a highway in this state established by appropriate authority

as part of the National System of Interstate and Defense Highways

and the relocation is eligible for federal participation;

(2) any segment of the state highway system and the utility has

a compensable property interest in the land occupied by the

facility to be relocated; or

(3) a segment of the state highway system that was designated by

the commission as a turnpike project or toll project before

September 1, 2005.

(a-1) Notwithstanding Subsection (a)(3), the department and the

utility shall share equally the cost of the relocation of a

utility facility that is made before September 1, 2013, and

required by the improvement of a nontolled highway to add one or

more tolled lanes. This subsection expires September 1, 2013.

(a-2) Notwithstanding Subsection (a)(3), the department and the

utility shall share equally the cost of the relocation of a

utility facility that is made before September 1, 2013, and

required by the improvement of a nontolled highway that has been

converted to a turnpike project or toll project. This subsection

expires September 1, 2013.

(a-3) Notwithstanding Subsection (a)(3), the department and the

utility shall share equally the cost of the relocation of a

utility facility that is made before September 1, 2013, and

required by the construction on a new location of a turnpike

project or toll project or the expansion of such a turnpike

project or toll project. This subsection expires September 1,

2013.

(b) By agreement with the utility the department may relocate

the utility facility in accordance with this section.

(c) Subsection (a) includes a relocation for an extension of a

highway in an urban area.

(d) The cost of relocation includes the entire amount paid by

the utility properly attributable to the relocation less:

(1) any increase in the value of the new facility;

(2) the salvage value derived from the old facility; and

(3) any other deduction established by regulations for federal

cost participation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 876, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.14, eff. June 14, 2005.

Acts 2007, 80th Leg., R.S., Ch.

121, Sec. 1, eff. May 17, 2007.

Sec. 203.0921. DEPARTMENT RELOCATION OF UTILITY FACILITIES FOR

ESSENTIAL HIGHWAY IMPROVEMENT. (a) At the discretion of the

department, the department may cause a utility to relocate a

utility facility, or make a relocation of a utility facility, not

eligible for reimbursement under Section 203.092 at the expense

of the state upon a finding of the commission that:

(1) relocation of the utility facility is essential to the

timely completion of a state highway improvement project;

(2) continuous service to utility customers is essential to the

public well-being or the local economy;

(3) a short-term financial condition would prevent a utility

from being able to pay the cost of relocation in full or in part

at the time of relocation or, if paid at that time, would

adversely affect the utility's ability to operate or provide

essential services to its customers; and

(4) the affected utility has been contacted by the department

and such utility and the department have reached an agreement

that:

(A) appropriate safeguards are in place to ensure that

relocation work activities are conducted safely in full

compliance with applicable law and utility construction

standards;

(B) relocation work can be coordinated between the department

and the utility in a manner that will ensure that any disruption

of utility service is minimized;

(C) the contractor, and any subcontractors, selected for

relocation work activities are qualified to perform such work

activities; and

(D) there exists a factual basis for the commission findings

required under Subdivision (3).

(b) A utility whose facilities are relocated under Subsection

(a) shall reimburse the department for any amount expended or

advanced by the department for the relocation. The utility shall

enter into an agreement with the department providing for

reimbursement. The agreement shall:

(1) require reimbursement of the amount expended plus interest

to the department within five years from the date of completion

of the work;

(2) provide for reimbursement by a lump-sum payment or by

installments;

(3) require payment of interest at a rate of six percent per

annum from the date of completion through the date of final

payment; and

(4) contain other terms and conditions as may be mutually agreed

upon by the department and the utility.

(c) In the absence of an agreement required by Subsection (b), a

utility shall reimburse the department the full cost of

relocation within 30 days of the date of completion of the work.

(d) All funds received by the department under this section

shall be deposited in the state treasury to the credit of the

state highway fund.

Added by Acts 1997, 75th Leg., ch. 876, Sec. 2, eff. Sept. 1,

1997.

For expiration of this section, see Subsection (k).

Sec. 203.0922. PREPAYMENT FUNDING AGREEMENT FOR RELOCATION OF

UTILITY FACILITIES. (a) On the request of a utility, the

commission shall by rule authorize the department to enter into a

prepayment funding agreement with the utility to reimburse the

utility for the direct and related indirect costs of the

relocation of a utility facility that is required by the

improvement of a segment of the state highway system, including a

turnpike project or toll project, for which the utility is not

eligible for reimbursement under Section 203.092. The agreement

must:

(1) require the utility to prepay to the department an annual

amount as provided by Subsection (b) or (c);

(2) be for a term:

(A) that is a multiple of three years; and

(B) of at least six years;

(3) set forth a methodology for the utility to submit, document,

and substantiate reimbursable costs under the agreement; and

(4) set forth a methodology for the department to reimburse the

utility its reimbursable costs under the agreement in a timely

manner.

(b) The annual prepayment amount for each year of the initial

three-year period of a prepayment funding agreement is equal to

75 percent of the annual average of the direct and related

indirect costs incurred for relocation of the utility's

facilities on applicable segments of the state highway system

during the preceding three years for which the utility is not

otherwise eligible for reimbursement under Section 203.092.

(c) The annual prepayment amount for each year of a subsequent

three-year period of a prepayment funding agreement is equal to

75 percent of the annual average of the direct and related

indirect costs paid by the department or reimbursed to the

utility under the agreement for relocation of the utility's

facilities on applicable segments of the state highway system

during the preceding three years for which the utility is not

otherwise eligible for reimbursement under Section 203.092.

(d) The department may not establish a prepayment amount that

unreasonably discriminates among utilities.

(e) If a change in law causes all or a part of the cost of the

relocation of a utility facility that was eligible for

reimbursement under Section 203.092(a)(1) at the time a

prepayment funding agreement was entered into under this section

to cease to be eligible for reimbursement, that amount, beginning

on the effective date of the applicable change in law, is

considered to be a cost that is not otherwise eligible for

reimbursement under Section 203.092 for purposes of the

prepayment funding agreement.

(f) Notwithstanding any law to the contrary, an obligation of

the commission or the department to make a payment to a utility

under a prepayment funding agreement entered into under this

section may be enforced by mandamus against the commission, the

department, and the comptroller in a district court of Travis

County, and the sovereign immunity of the state is waived for

that purpose. The district courts of Travis County have

exclusive jurisdiction and venue over any action brought under

this subsection. The remedy provided by this subsection is in

addition to any legal and equitable remedies that may be

available to a party to a prepayment funding agreement.

(g) This section or a contractual right obtained under an

agreement under this section does not:

(1) make the department or a utility subject to new or

additional licensing, certification, or regulatory jurisdiction

of the Public Utility Commission of Texas, Texas Department of

Insurance, or Railroad Commission of Texas; or

(2) supersede or otherwise affect a provision of another law

applicable to the department or a utility regarding licensing,

certification, or regulatory jurisdiction of an agency listed in

Subdivision (1).

(h) A payment received by the department under this section must

be deposited to the credit of the state highway fund and is

exempt from the application of Subchapter D, Chapter 316,

Government Code, and Section 403.095, Government Code.

(i) The commission shall appoint a rules advisory committee to

advise the department and the commission on development of the

commission's rules, including initial rules and additions or

changes to the rules, required by this section. The committee

shall consist solely of members representing interested

utilities. Chapter 2110, Government Code, does not apply to the

committee.

(j) An agreement entered into by the department and a utility

under this section remains in force until its termination or

expiration.

(k) This section expires September 1, 2013.

Added by Acts 2007, 80th Leg., R.S., Ch.

121, Sec. 2, eff. May 17, 2007.

Sec. 203.093. REIMBURSEMENT FROM STATE HIGHWAY FUND. (a)

Reimbursement of the cost of relocation of the utility facility,

as required by Section 203.092, may be made from the state

highway fund to the utility owning the facility.

(b) This section applies notwithstanding anything to the

contrary contained in another law or in a permit, agreement, or

franchise issued or entered into by a department, commission, or

political subdivision of this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 876, Sec. 3, eff. Sept. 1,

1997.

Sec. 203.0935. TIMELY AGREEMENT. (a) If the department

determines that a facility of a utility must be relocated to

accommodate an improvement to the state highway system, the

utility and the department shall negotiate in good faith to

establish reasonable terms and conditions concerning the

responsibilities of the parties with regard to sharing of

information about the highway improvement project and the

planning and implementation of any necessary relocation of

utility facilities.

(b) The department shall use its best efforts to provide an

affected utility with plans and drawings of the highway

improvement project that are sufficient to enable the utility to

develop plans for, and determine the cost of, the necessary

relocation of the facility of the utility. If the department and

the affected utility enter into an agreement after negotiations

under Subsection (a), the terms and conditions of the agreement

shall govern the relocation of the utility's facility covered by

the agreement.

(c) If the department and an affected utility do not enter into

an agreement under Subsection (a), the department shall provide

to the affected utility:

(1) written notice of the department's determination that the

utility facility must be removed;

(2) a final plan for relocation of the facility; and

(3) reasonable terms and conditions for an agreement with the

utility for the relocation of the facility.

(d) Not later than the 90th day after the date that a utility

receives the notice from the department, including the plan and

agreement terms and conditions under Subsection (c), the utility

shall enter into an agreement with the department that provides

for the relocation.

(e) If the utility fails to enter into an agreement within the

90-day period under Subsection (d), the department may relocate

the facility at the sole cost and expense of the utility less any

reimbursement of costs that would have been payable to the

utility under Section 203.092. A relocation by the department

under this subsection shall be conducted in full compliance with

applicable law, using standard equipment and construction

practices compatible with the utility's existing facilities, and

in a manner that minimizes disruption of utility service.

(f) The 90-day period under Subsection (d) may be extended:

(1) by mutual agreement between the department and the utility;

or

(2) for any period of time during which the utility is

negotiating in good faith with the department to relocate its

facility.

Added by Acts 2003, 78th Leg., ch. 845, Sec. 1, eff. June 20,

2003.

Sec. 203.094. TIMELY RELOCATION. (a) A utility that is

eligible for reimbursement under Section 203.092 or that is

eligible for reimbursement under applicable law and the policies

of the department for the cost of relocating facilities required

by improvement of a segment of the state highway system not

subject to Section 203.092 shall accomplish the relocation of the

facility in a timely manner as specified in its relocation

agreement with the department.

(b) The department may reduce the reimbursement to the utility

by 10 percent for each 30-day period or portion of a 30-day

period by which the relocation exceeds the limit specified in the

relocation agreement. If the department determines that a delay

in relocation is the result of circumstances beyond the control

of the utility, full reimbursement shall be paid.

(c) The time limit specified in the relocation agreement may not

be less than 90 days.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 203.0941. UTILITY RELOCATION ELIGIBLE FOR FINANCIAL

ASSISTANCE FROM WATER DEVELOPMENT BOARD. (a) The relocation of

a utility facility required by improvement of any segment of the

state highway system, for which a political subdivision receives

financial assistance made available from either Subchapter D, F,

G, or K, Chapter 17, Water Code, is not subject to the

requirements of Sections 17.183(1)-(6), Water Code, if the

political subdivision has agreed to allow the department to

contract for the construction of the utility facility relocation.

(b) The department and the Texas Water Development Board may

enter into a memorandum of understanding to facilitate

administration of utility facility relocation that is required by

state highway system improvement and that receives financial

assistance from the Texas Water Development Board.

Added by Acts 1997, 75th Leg., ch. 876, Sec. 4, eff. Sept. 1,

1997.

Sec. 203.095. RULES. The department shall adopt rules to

implement this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER F. LEASE OF CERTAIN PROPERTY

Sec. 203.111. LEASE FOR PARKING PURPOSES. (a) The commission

may lease for parking purposes real property beneath an elevated

section of a freeway located on real property for which the

commission holds the title and property rights.

(b) Revenue from a lease under this section shall be used for

general governmental purposes.

(c) In this section, "freeway" has the meaning assigned by

Section 203.064.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 204. TRAVEL INFORMATION

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE A. TEXAS DEPARTMENT OF TRANSPORTATION

CHAPTER 204. TRAVEL INFORMATION

Sec. 204.001. INFORMATION FOR PUBLIC; MAPS. (a) To provide

information relating to highway construction, repair, and

maintenance and to advertise and attract traffic to the highways

of this state, the department may prepare and publish for

distribution, in the manner and form the department considers

best, documents the department considers necessary and expedient

to publicize and provide information concerning:

(1) the highways of this state;

(2) public parks, recreational areas, scenic areas, and other

public places and objects of interest;

(3) distances;

(4) historical facts; and

(5) other matters of interest and value to the public and

highway users.

(b) The department periodically may prepare a map showing:

(1) the highways of this state; and

(2) municipalities and other places of interest served by those

highways.

(c) The department may distribute the documents and maps in the

manner and to the extent the department considers will best serve

the motoring public and highway users.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 16.001(a), eff.

Sept. 1, 2003.

Sec. 204.002. CHARGE FOR MATERIALS. (a) The department shall

provide a single copy of a document or map distributed under

Section 204.001 without charge.

(b) The department by rule may:

(1) require payment for large quantities of the material; and

(2) authorize distribution without charge of multiple copies of

the material if the distribution will maximize the department's

resources available to advertise the highways of this state and

promote travel to and within this state.

(c) Payment required under Subsection (b)(1) must be in an

amount sufficient to recover the department's direct and indirect

production costs. Money received by the department under this

section shall be deposited to the credit of the state highway

fund and used by the department to produce travel material.

Section 403.095, Government Code, does not apply to money

deposited under this subsection.

(d) If this section conflicts with a license agreement entered

into under Section 201.205, the license agreement prevails to the

extent of that conflict.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 16.001(a), eff.

Sept. 1, 2003.

Sec. 204.003. TRAVEL INFORMATION CENTERS. The department shall

maintain and operate travel information centers at the principal

gateways to this state to provide highway information, travel

guidance, and descriptive material designed to assist the

traveling public and stimulate travel to and within this state.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 16.001(a), eff.

Sept. 1, 2003.

Sec. 204.004. PAYMENT OF COSTS. The department may pay from

highway revenues the cost, including the administration and

operation cost, of:

(1) developing, publishing, and distributing material; and

(2) maintaining and operating travel information centers.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 16.001(a), eff.

Sept. 1, 2003.

Sec. 204.005. PURCHASE OF BROADCASTING AND PERIODICAL

ADVERTISING. The department may purchase advertising space in a

periodical of national circulation and time on a broadcasting

facility from money appropriated from the general revenue fund

and administered by the department for that specific purpose.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 16.001(a), eff.

Sept. 1, 2003.

Sec. 204.006. CONTRACTS FOR ADVERTISING, MOVIES, AND

PHOTOGRAPHS. (a) The department may enter into a contract

with:

(1) a recognized and financially responsible advertising agency

that has at least five years' experience handling similar

accounts for the contracting of space in newspapers and

periodicals for the publication of advertising information,

historical facts, statistics, and pictures that will be useful

and informative to persons outside this state; and

(2) motion picture producers and other persons for making movies

or taking photographs in this state and for the showing of those

movies and photographs.

(b) The department may join with another agency of this state in

publishing informational publicity material under this section.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 16.001(a), eff.

Sept. 1, 2003.

Sec. 204.007. PRIVATE CONTRIBUTIONS. (a) The department may

accept a contribution from a private source for a purpose under

Sections 204.001-204.006.

(b) The department may deposit the contribution in one or more

banks and use the contribution at its discretion according to the

contributor's wishes.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 16.001(a), eff.

Sept. 1, 2003.

Sec. 204.008. PRODUCTION, MARKETING, AND DISTRIBUTION CONTRACTS.

(a) The department may contract with a private entity to

produce, market, and distribute material published under Sections

204.001-204.006 on the terms, including terms providing cost

savings, the department considers beneficial to this state.

(b) A contract may:

(1) include cooperative strategies the department considers to

provide cost benefits; and

(2) provide for acceptance of paid advertising in the material

if the quality and quantity of the material are maintained.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 16.001(a), eff.

Sept. 1, 2003.

Sec. 204.009. SALE OF PROMOTIONAL ITEMS. (a) The department

may sell promotional items such as calendars, books, prints,

caps, light clothing, or other items approved by the commission

that advertise the resources of this state.

(b) All proceeds from the sale of the items shall be deposited

to the credit of the state highway fund for the department's use

in its travel and information operations.

(c) Section 403.095, Government Code, does not apply to money

deposited under this section.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 16.001(a), eff.

Sept. 1, 2003.

Sec. 204.010. TRAVEL MAGAZINE. (a) The department shall

publish the official travel magazine of this state, "Texas

Highways."

(b) The department shall set subscription rates and other

charges for the magazine at a level that generates receipts

approximately sufficient to cover the cost of producing and

distributing the magazine.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 16.001(a), eff.

Sept. 1, 2003.

Sec. 204.011. SUBSCRIBER OR PURCHASER INFORMATION. (a) Except

as provided by this section or a rule adopted by the commission

under this section, the department may not disclose to any person

the name, address, telephone number, social security account

number, driver's license number, bank account number, credit or

debit card number, or charge account number of a person who:

(1) is or has been a subscriber to "Texas Highways"; or

(2) has purchased from the department a promotional item

described by Section 204.009.

(b) Chapter 552, Government Code, does not apply to subscriber

or purchaser information described by Subsection (a).

(c) The commission by rule shall establish policies relating to:

(1) the release of subscriber or purchaser information;

(2) the use by the department of subscriber and purchaser

information; and

(3) the sale of a mailing list containing the names and

addresses of subscribers or purchasers.

(d) The policies must:

(1) include a method by which a subscriber or purchaser may

require the department to exclude information about the person

from a mailing list that is sold; and

(2) provide that subscriber or purchaser information be

disclosed to an agency of this state or the United States only if

that agency certifies that the information is necessary for the

performance of that agency's duties.

(e) The department is immune from civil or criminal liability if

the department unintentionally violates this section or a rule

adopted under this section.

(f) In this section, a reference to the department includes an

officer, employee, or agent of the department.

Added by Acts 2003, 78th Leg., ch. 1276, Sec. 16.001(a), eff.

Sept. 1, 2003.



CHAPTER 221. GENERAL PROVISIONS

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE B. STATE HIGHWAY SYSTEM

CHAPTER 221. GENERAL PROVISIONS

Sec. 221.001. DEFINITIONS. In this subtitle:

(1) "Highway" includes a tolled or nontolled public road or part

of a tolled or nontolled public road and a bridge, culvert,

building, or other necessary structure related to a public road.

(2) "Improvement" includes construction, reconstruction,

maintenance, and the making of a necessary plan or survey before

beginning construction, reconstruction, or maintenance.

(3) "State highway system" means the highways in this state

included in the plan providing for a system of state highways

prepared by the director under Section 201.103.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.15, eff. June 14, 2005.

Sec. 221.002. AGREEMENTS WITH MUNICIPALITIES. The commission

and the governing body of a municipality, including a home-rule

municipality, may agree to:

(1) provide for the location, relocation, improvement, control,

supervision, and regulation of a designated state highway in the

municipality; and

(2) establish the respective liabilities and responsibilities of

the commission and the municipality under the agreement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 221.003. IMPROVEMENT OF STATE HIGHWAY SYSTEM. (a)

Improvement of the state highway system with federal aid shall be

made under the exclusive and direct control of the department and

with appropriations made by the legislature out of the state

highway fund.

(b) The department may improve the state highway system without

federal aid either with or without county aid. Improvements made

without federal aid must comply with Section 223.045.

(c) The department shall make or prepare any survey, plan,

specifications, or estimate for an improvement of the state

highway system if any part of the improvement will be made with

federal aid.

(d) The commissioners court of a county may not directly control

the making of an improvement of the state highway system unless

the plan and specifications for the improvement have been

approved by the director.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 222. FUNDING AND FEDERAL AID

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE B. STATE HIGHWAY SYSTEM

CHAPTER 222. FUNDING AND FEDERAL AID

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 222.001. USE OF STATE HIGHWAY FUND. (a) Money that is

required to be used for public roadways by the Texas Constitution

or federal law and that is deposited in the state treasury to the

credit of the state highway fund, including money deposited to

the credit of the state highway fund under Title 23, United

States Code, may be used only:

(1) to improve the state highway system;

(2) to mitigate adverse environmental effects that result

directly from construction or maintenance of a state highway by

the department; or

(3) by the Department of Public Safety to police the state

highway system and to administer state laws relating to traffic

and safety on public roads.

(b) Notwithstanding Section 222.103, the department may not

pledge or otherwise encumber money deposited in the state highway

fund to:

(1) guarantee a loan obtained by a public or private entity for

costs associated with a toll facility of the public or private

entity; or

(2) insure bonds issued by a public or private entity for costs

associated with a toll facility of the public or private entity.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

771, Sec. 1, eff. June 19, 2009.

Sec. 222.002. USE OF STATE HIGHWAY FUND FOR DEPARTMENT

FUNCTIONS. Money in the state highway fund that is not required

to be spent for public roadways by the Texas Constitution or

federal law may be used for any function performed by the

department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 222.003. ISSUANCE OF BONDS SECURED BY STATE HIGHWAY FUND.

(a) The commission may issue bonds and other public securities

secured by a pledge of and payable from revenue deposited to the

credit of the state highway fund.

(b) The aggregate principal amount of the bonds and other public

securities that are issued may not exceed $6 billion. The

commission may only issue bonds or other public securities in an

aggregate principal amount of not more than $1.5 billion each

year.

(c) Proceeds from the sale of bonds and other public securities

issued under this section shall be used to fund state highway

improvement projects.

(d) Of the aggregate principal amount of bonds and other public

securities that may be issued under this section, the commission

shall issue bonds or other public securities in an aggregate

principal amount of $1.2 billion to fund projects that reduce

accidents or correct or improve hazardous locations on the state

highway system. The commission by rule shall prescribe criteria

for selecting projects eligible for funding under this section.

In establishing criteria for the projects, the commission shall

consider accident data, traffic volume, pavement geometry, and

other conditions that can create or exacerbate hazardous roadway

conditions.

(e) The proceeds of bonds and other public securities issued

under this section may not be used for any purpose other than any

costs related to the bonds and other public securities and the

purposes for which revenues are dedicated under Section 7-a,

Article VIII, Texas Constitution. The proceeds of bonds and other

public securities issued under this section may not be used for

the construction of a state highway or other facility on the

Trans-Texas Corridor. For purposes of this section, the

"Trans-Texas Corridor" means the statewide system of multimodal

facilities under the jurisdiction of the department that is

designated by the commission, notwithstanding the name given to

that corridor.

(f) The commission may enter into credit agreements, as defined

by Chapter 1371, Government Code, relating to the bonds and other

public securities authorized by this section. The agreements may

be secured by and payable from the same sources as the bonds and

other public securities.

(g) All laws affecting the issuance of bonds and other public

securities by governmental entities, including Chapters 1201,

1202, 1204, 1207, 1231, and 1371, Government Code, apply to the

issuing of bonds and other public securities and the entering

into of credit agreements under this section.

(h) The proceeds of bonds and other public securities issued

under this section may be used to:

(1) finance other funds relating to the public security,

including debt service reserve and contingency; and

(2) pay the cost or expense of the issuance of the public

security.

(i) Bonds and other public securities and credit agreements

authorized by this section may not have a principal amount or

terms that, at the time the bonds or other public securities are

issued or the agreements entered into, are expected by the

commission to cause annual expenditures with respect to the

obligations to exceed 10 percent of the amount deposited to the

credit of the state highway fund in the immediately preceding

year.

(j) Bonds and other public securities issued under this section

may be sold in such manner and subject to such terms and

provisions as set forth in the order authorizing their issuance,

and such bonds and other public securities must mature not later

than 20 years after their dates of issuance, subject to any

refundings or renewals.

(k) The comptroller shall withdraw from the state highway fund

and forward at the direction of the commission to another person

the amounts as determined by the commission to permit timely

payment of:

(1) the principal of and interest on the bonds and other public

securities that mature or become due; and

(2) any cost related to the bonds and other public securities

that become due, including payments under credit agreements.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 5.01, eff. Sept.

13, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 14.01, eff. June 11, 2007.

Sec. 222.004. ISSUANCE OF GENERAL OBLIGATION BONDS FOR HIGHWAY

IMPROVEMENT PROJECTS. (a) In this section:

(1) "Bonds" means bonds, notes, and other public securities.

(2) "Credit agreement" has the meaning assigned by Section

1371.001, Government Code.

(3) "Improvement" includes acquisition of the highway,

construction, reconstruction, and major maintenance, including

any necessary design, and the acquisition of rights-of-way.

(b) The commission by order or resolution may issue general

obligation bonds for the purposes provided in this section. The

aggregate principal amount of the bonds that are issued may not

exceed the amount specified by Section 49-p(a), Article III,

Texas Constitution.

(c) The commission may enter into credit agreements relating to

the bonds. A credit agreement entered into under this section

may be secured by and payable from the same sources as the bonds.

(d) The bonds shall be executed in the form, on the terms, and

in the denominations, bear interest, and be issued in

installments as prescribed by the commission, and must mature not

later than 30 years after their dates of issuance, subject to any

refundings or renewals. The bonds may be issued in multiple

series and issues from time to time and may have the provisions

the commission determines appropriate and in the interest of the

state.

(e) The commission has all powers necessary or appropriate to

carry out this section and to implement Section 49-p, Article

III, Texas Constitution, including the powers granted to other

bond-issuing governmental agencies and units and to nonprofit

corporations by Chapters 1201, 1207, and 1371, Government Code.

(f) The bonds and the record of proceedings authorizing the

bonds and any related credit agreements shall be submitted to the

attorney general for approval as to their legality. If the

attorney general finds that they will be issued in accordance

with this section and other applicable law, the attorney general

shall approve them and deliver them to the comptroller for

registration. After approval by the attorney general,

registration by the comptroller, and payment by the purchasers of

the bonds in accordance with the terms of sale and after

execution and delivery of the related credit agreements, the

bonds and related credit agreements are incontestable for any

cause.

(g) Bonds may be issued for one or more of the following

purposes:

(1) to pay all or part of the costs of highway improvement

projects; and

(2) to pay:

(A) the costs of administering projects authorized under this

section;

(B) the cost or expense of the issuance of the bonds; or

(C) all or part of a payment owed or to be owed under a credit

agreement.

(h) The proceeds from the issuance and sale of the bonds may not

be expended or used for the purposes authorized under this

section unless those proceeds have been appropriated by the

legislature.

(i) The comptroller shall pay the principal of the bonds as they

mature and the interest as it becomes payable and shall pay any

cost related to the bonds that becomes due, including payments

under credit agreements.

Added by Acts 2009, 81st Leg., 1st C.S., Ch.

1, Sec. 1, eff. July 10, 2009.

SUBCHAPTER B. FEDERAL AID

Sec. 222.031. USE OF FEDERAL AID FOR ROAD CONSTRUCTION. Money

appropriated by the United States for public road construction in

this state may be spent only by and under the supervision of the

department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 165, Sec. 30.12, eff. Sept. 1, 1997.

Sec. 222.032. USE OF FEDERAL AID FOR TOLL BRIDGE CONSTRUCTION.

(a) The department may:

(1) cooperate with the United States Secretary of Transportation

in the construction of a toll bridge under 23 U.S.C. Section 129;

(2) spend state highway funds for the purpose described in

Subdivision (1);

(3) impose tolls in accordance with 23 U.S.C. Section 129; and

(4) take other necessary or proper action to give effect to the

purpose and intent of this section.

(b) The department shall impose tolls in accordance with this

section with the goal that the tolls be eliminated, as

contemplated or required by 23 U.S.C. Section 129.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 222.033. INTERSTATE TOLL BRIDGES. (a) Section 222.032

applies to a bridge over a stream forming the boundary of this

state and an adjoining state.

(b) If the bridge is constructed jointly by this state and the

adjoining state, the commission may cooperate with the

appropriate authorities of the adjoining state in imposing tolls

in accordance with this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 222.034. DISTRIBUTION OF FEDERAL FUNDS. (a) Federal aid

for transportation purposes that is administered by the

commission shall be distributed to the various parts of the state

for a funding cycle through the selection of highway projects in

the state in a manner that is consistent with federal formulas

that determine the amount of federal aid for transportation

purposes received by the state. A distribution under this

subsection does not include deductions made for the state

infrastructure bank or other federal funds reallocated by the

federal government.

(b) The commission may vary from the distribution procedure

provided by Subsection (a) if it issues a ruling or minute order

identifying the variance and providing a particular justification

for the variance.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.17, eff. Sept. 1,

1997.

See Subsec. (b) for effective date information.

Sec. 222.035. PRIVATE ACTIVITY BONDS. (a) In this section,

"private activity bond" has the meaning assigned by Section

141(a), Internal Revenue Code of 1986.

(b) If the attorney general makes a determination that the

United States Congress has enacted legislation amending the

Internal Revenue Code of 1986 to include highway facilities or

surface freight transfer facilities among the types of facilities

for which private activity bonds may be used:

(1) the determination shall be published in the Texas Register;

and

(2) Subsections (d), (e), (f), and (g) take effect on the 30th

day after the date on which the attorney general's determination

is published in the Texas Register.

(c) The attorney general shall monitor federal legislation for

purposes of this section.

(d) The department shall establish and administer a program for

private activity bonds issued for highway facilities or surface

freight transfer facilities in this state.

(e) The program, at a minimum, must include a process by which

the department and the Bond Review Board receive and evaluate

applications for issuance of private activity bonds for highway

facilities or surface freight transfer facilities.

(f) The department shall adopt rules to administer the program

established under this section.

(g) To the extent that private activity bonds for highway

facilities or surface freight transfer facilities are subject to

the state ceiling under Section 146, Internal Revenue Code of

1986, the issuance of bonds for those facilities is governed by

Chapter 1372, Government Code.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.16, eff. June 14, 2005.

SUBCHAPTER C. FUNDING FROM OTHER POLITICAL SUBDIVISIONS

Sec. 222.051. LOCAL FINANCING AND REIMBURSEMENT. (a) A

governmental unit that has the authority to build roads may

finance the construction of an approved project for the state

highway system.

(b) If funds become available, the department may contract to

reimburse the governmental unit that provided financing for the

project.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 222.052. LOCAL CONTRIBUTIONS. (a) The governing body of a

political subdivision of this state may contribute funds to be

spent by the commission in the development and construction of

the public roads and state highway system within the political

subdivision.

(b) The commission may accept a contribution made under

Subsection (a).

(c) In this section, "political subdivision" includes a county

or a political subdivision of a county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 222.053. RELIEF FROM LOCAL MATCHING FUNDS REQUIREMENT. (a)

In this section, "economically disadvantaged county" means a

county that has, in comparison to other counties in the state:

(1) below average per capita taxable property value;

(2) below average per capita income; and

(3) above average unemployment.

(b) Except as provided by Subsection (c), the commission may

require, request, or accept from a political subdivision matching

or other local funds, rights-of-way, utility adjustments,

additional participation, planning, documents, or any other local

incentives to make the most efficient use of its highway funding.

(c) In evaluating a proposal to construct, maintain, or extend a

highway or for another type of highway project in a political

subdivision that consists of all or a portion of an economically

disadvantaged county, the commission:

(1) may not consider the absence or value of local incentives

provided under Subsection (b) or the value of a benefit received

by the state in an agreement under Section 791.031, Government

Code, beyond the minimum required local matching funds; and

(2) shall adjust the minimum local matching funds requirement

after evaluating the political subdivision's effort and ability

to meet the requirement.

(d) In making an adjustment under Subsection (c)(2), the

commission may use its in-kind resources and any other available

resources to help satisfy a federal requirement.

(e) The commission shall report annually to the governor, the

lieutenant governor, and the speaker of the house of

representatives on the use of matching funds and local incentives

and the ability of the commission to ensure that political

subdivisions located in economically disadvantaged counties have

equal ability to compete for highway funding with political

subdivisions in counties that are not economically disadvantaged.

(f) The commission shall certify a county as an economically

disadvantaged county on an annual basis as soon as possible after

the comptroller reports on the economic indicators listed under

Subsection (a). A county certified under this section is

eligible for an adjustment under Subsection (c)(2).

(g) The commission shall determine whether to make an adjustment

under Subsection (c)(2) at the time a political subdivision that

consists of all or a portion of an economically disadvantaged

county submits a proposal to construct, maintain, or extend a

highway or for another type of highway project.

(h) The commission may delegate any of its duties or powers

under this section to the director or the director's designee.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.18, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

545, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

809, Sec. 2, eff. September 1, 2005.

SUBCHAPTER D. STATE INFRASTRUCTURE BANK

Sec. 222.071. DEFINITIONS. In this subchapter:

(1) "Bank" means the state infrastructure bank account.

(2) "Construction" has the meaning assigned by 23 U.S.C. Section

101.

(3) "Federal act" means Section 350 of the National Highway

System Designation Act of 1995 (Pub. L. No. 104-59).

(4) "Federal-aid highway" has the meaning assigned by 23 U.S.C.

Section 101.

(5) "Qualified project" includes:

(A) the construction of a federal-aid highway;

(B) a transit project under 49 U.S.C. Sections 5307, 5309, and

5311; or

(C) for the expenditure of secondary funds, a project eligible

for assistance under Title 23 or Title 49, United States Code.

(6) "Secondary funds" includes:

(A) the repayment of a loan or other assistance that is provided

with money deposited to the credit of the bank; and

(B) investment income generated by secondary funds deposited to

the credit of the bank.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.21, eff. Sept. 1,

1997.

Sec. 222.072. STATE INFRASTRUCTURE BANK. (a) The state

infrastructure bank is an account in the state highway fund. The

bank is administered by the commission.

(b) Federal funds received by the state under the federal act,

matching state funds in an amount required by that act, proceeds

from bonds issued under Section 222.075, secondary funds, other

state funds deposited into the bank by order of the commission,

and other money received by the state that is eligible for

deposit in the bank may be deposited into the bank and used only

for the purposes described in this subchapter.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.21, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1267, Sec. 1, eff. June 18, 2005.

Sec. 222.073. PURPOSES OF INFRASTRUCTURE BANK. Notwithstanding

Section 222.001, the commission shall use money deposited in the

bank to:

(1) encourage public and private investment in transportation

facilities both within and outside of the state highway system,

including facilities that contribute to the multimodal and

intermodal transportation capabilities of the state; and

(2) develop financing techniques designed to:

(A) expand the availability of funding for transportation

projects and to reduce direct state costs;

(B) maximize private and local participation in financing

projects; and

(C) improve the efficiency of the state transportation system.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.21, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1267, Sec. 2, eff. June 18, 2005.

Sec. 222.074. FORM OF ASSISTANCE. (a) To further a purpose

described by Section 222.073, the commission may use money

deposited to the credit of the bank to provide financial

assistance to a public or private entity for a qualified project

to:

(1) extend credit by direct loan;

(2) provide credit enhancements;

(3) serve as a capital reserve for bond or debt instrument

financing;

(4) subsidize interest rates;

(5) insure the issuance of a letter of credit or credit

instrument;

(6) finance a purchase or lease agreement in connection with a

transit project;

(7) provide security for bonds and other debt instruments; or

(8) provide methods of leveraging money that have been approved

by the United States secretary of transportation and relate to

the project for which the assistance is provided.

(b) Financial assistance to a private entity under Subsection

(a) shall be limited to a qualified project that:

(1) provides transportation services or facilities that provide

a demonstrated public benefit; or

(2) is constructed or operated in cooperation with a state

agency or political subdivision in accordance with an agreement

between that agency or political subdivision and the private

entity.

(c) Financial assistance to a public or private entity under

Subsection (a) shall be limited, as applicable, to a qualified

project that is consistent with the transportation plan developed

by the metropolitan planning organization.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.21, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1267, Sec. 3, eff. June 18, 2005.

Sec. 222.0745. INCURRENCE OF DEBT BY PUBLIC ENTITY. (a) A

public entity in this state, including a municipality, county,

district, authority, agency, department, board, or commission,

that is authorized by law to construct, maintain, or finance a

qualified project may borrow money from the bank, including by

direct loan, based on the credit of the public entity.

(b) Money borrowed under this section must be segregated from

other funds under the control of the public entity and may only

be used for purposes related to a qualified project.

(c) The authority granted by this section does not affect the

ability of a public entity to incur debt using other statutorily

authorized methods.

Added by Acts 2001, 77th Leg., ch. 4, Sec. 1, eff. April 9, 2001.

Sec. 222.075. REVENUE BONDS. (a) The commission may issue

revenue bonds for the purpose of providing money for the bank.

(b) Except as provided by Subsection (c), the commission may

issue revenue bonds or revenue refunding bonds under this section

without complying with any other law applicable to the issuance

of bonds.

(c) Notwithstanding any other provision of this section, the

following laws apply to bonds issued by the commission:

(1) Chapters 1201, 1202, 1204, 1231, and 1371, Government Code;

and

(2) Subchapters A-C, Chapter 1207, Government Code.

(d) The revenue bonds are special obligations of the commission

payable only from income and receipts of the bank as the

commission may designate. The income and receipts include

principal of and interest paid and to be paid on acquired

obligations, other designated obligations held by the bank, or

income from accounts created within the bank.

(e) The revenue bonds do not constitute a debt of the state or a

pledge of the faith and credit of the state.

(f) The commission may require participants to make charges,

levy taxes, or otherwise provide for sufficient money to pay

acquired obligations.

(g) Revenue bonds issued under this section shall be authorized

by order of the commission and shall have the form and

characteristics and bear the designations as are provided in the

order.

(h) Revenue bonds shall:

(1) be dated;

(2) bear interest at the rate or rates authorized by law;

(3) mature at the time or times, serially, as term, revenue

bonds, or otherwise not more than 50 years after their dates;

(4) be called before stated maturity on the terms and at the

prices, be in the denominations, be in the form, either coupon or

registered, carry registration privileges as to principal only or

as to both principal and interest and as to successive exchange

of coupon for registered bonds or one denomination for bonds of

other denominations, and successive exchange of registered

revenue bonds for coupon revenue bonds, be executed in the

manner, and be payable at the place or places inside or outside

the state, as provided in the order;

(5) be issued in temporary or permanent form;

(6) be issued in one or more installments and from time to time

as required and sold at a price or prices and under terms

determined by the commission to be the most advantageous

reasonably obtainable; and

(7) be issued on a parity with and be secured in the manner as

other revenue bonds authorized to be issued by this section or be

issued without parity and secured differently from other revenue

bonds.

(i) All proceedings relating to the issuance of revenue bonds

issued under this section shall be submitted to the attorney

general for examination. On determining that the revenue bonds

have been authorized in accordance with law, the attorney general

shall approve the revenue bonds, and the revenue bonds shall be

registered by the comptroller. After the approval and

registration, the revenue bonds are incontestable in any court or

other forum for any reason and are valid and binding obligations

in accordance with their terms for all purposes.

(j) The proceeds received from the sale of revenue bonds shall

be deposited in the bank and invested in the manner provided for

other funds deposited under this subchapter.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.21, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.373, eff.

Sept. 1, 2001.

Sec. 222.076. SEPARATE SUBACCOUNTS. (a) The bank shall consist

of at least two separate subaccounts, a highway subaccount and a

transit subaccount.

(b) In addition to the subaccounts under Subsection (a), the

commission may create one or more subaccounts that are

capitalized with state funds only. Subaccounts capitalized with

state funds only are not subject to the federal act.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.21, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1267, Sec. 4, eff. June 18, 2005.

Sec. 222.077. REPAYMENT TERMS; DEPOSIT OF REPAYMENTS; INVESTMENT

INCOME. (a) Any funds disbursed through the state

infrastructure bank must be repaid on terms determined by the

commission. The terms must comply with the federal act except for

terms applicable to funds deposited in a subaccount described by

Section 222.076(b).

(b) Notwithstanding any other law to the contrary:

(1) the repayment of a loan or other assistance provided with

money deposited to the credit of a subaccount in the bank shall

be deposited in that subaccount; and

(2) investment income generated by money deposited to the credit

of a subaccount in the bank shall be:

(A) credited to that subaccount;

(B) available for use in providing financial assistance under

this subchapter; and

(C) invested in United States Treasury securities, bank

deposits, or other financing instruments approved by the United

States secretary of transportation to earn interest and enhance

the financing of projects assisted by the bank.

(c) The commission shall administer the bank in compliance with

applicable requirements of the federal act and any applicable

federal regulation or guideline.

(d) The commission by rule shall:

(1) implement this subchapter; and

(2) establish eligibility criteria for an entity applying for

financial assistance from the bank.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.21, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1267, Sec. 5, eff. June 18, 2005.

SUBCHAPTER E. TOLL FACILITIES

Sec. 222.101. EXPENDITURE OF MONEY. The department may spend

money from any source for the construction, maintenance, and

operation of toll facilities.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.01, eff. Sept. 1,

1997.

Sec. 222.103. COST PARTICIPATION. (a) The department may

participate, by spending money from any available source, in the

cost of the acquisition, construction, maintenance, or operation

of a toll facility of a public or private entity on terms and

conditions established by the commission. The commission:

(1) may require the repayment of any money spent by the

department for the cost of a toll facility of a public entity;

and

(2) shall require the repayment of any money spent by the

department for the cost of a toll facility of a private entity.

(b) Money repaid as required by the commission shall be

deposited to the credit of the fund from which the expenditure

was made. Money deposited as required by this section is exempt

from the application of Section 403.095, Government Code.

(c) A bond or other debt obligation issued by a public or

private entity to finance the cost of a toll facility in which

the department participates is an obligation of the issuing

entity and is not an obligation of this state.

(d) On the request of a member of the legislature, the

department shall provide the member a status report on all

highway construction projects, by legislative district, that are

under contract or awaiting funding. The report shall include

projects that would be funded in any manner by state, federal, or

toll funds.

(e) On the request of a member of the legislature, not later

than the 90th day before the date a loan is granted or an

expenditure is made by the department for a project under this

section, the department shall notify each member of the

legislature that represents any part of the area affected by the

project of the status of the project and how any other project in

any other district would be affected.

(f) This section applies to any participation by the department

in the cost of a project under Chapter 284, 361, or 366.

(g) The commission shall adopt rules to implement Subsection

(a).

(h) Money granted by the department each fiscal year under this

section may not exceed an amount that, together with the money

granted for the preceding four fiscal years, results in an

average annual expenditure of $2 billion. This limitation does

not apply to money required to be repaid.

(i), (j) Repealed by Acts 2003, 78th Leg., ch. 312, Sec. 77; Acts

2003, 78th Leg., ch. 1325, Sec. 15.74.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.01, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1237, Sec. 1, eff.

Nov. 6, 2001; Acts 2003, 78th Leg., ch. 312, Sec. 77, eff. June

18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.74, 19.02, eff.

June 21, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.17, eff. June 14, 2005.

Sec. 222.104. PASS-THROUGH TOLLS. (a) In this section,

"pass-through toll" means a per vehicle fee or a per vehicle mile

fee that is determined by the number of vehicles using a highway.

(b) The department may enter into an agreement with a public or

private entity that provides for the payment of pass-through

tolls to the public or private entity as reimbursement for the

design, development, financing, construction, maintenance, or

operation of a toll or nontoll facility on the state highway

system by the public or private entity.

(c) The department may enter into an agreement with a private

entity that provides for the payment of pass-through tolls to the

department as reimbursement for the department's design,

development, financing, construction, maintenance, or operation

of a toll or nontoll facility on the state highway system that is

financed by the department.

(d) The department and a regional mobility authority, a regional

tollway authority, or a county acting under Chapter 284 may enter

into an agreement that provides for:

(1) the payment of pass-through tolls to the authority or county

as compensation for the payment of all or a portion of the costs

of maintaining a state highway or a portion of a state highway

transferred to the authority or county after being converted to a

toll facility that the department estimates it would have

incurred if the highway had not been converted; or

(2) the payment by the authority or county of pass-through tolls

to the department as reimbursement for all or a portion of the

costs incurred by the department to design, develop, finance,

construct, and maintain a state highway or a portion of a state

highway transferred to the authority or county after being

converted to a toll facility.

(d-1) Unless there is an insufficient number of approved

proposals for projects to be developed under an agreement

providing for the payment of pass-through tolls, in any state

fiscal year that begins on or after September 1, 2007, the amount

the department agrees to pay under agreements entered into under

this section as reimbursement to a public or private entity for

project costs may not be less than the yearly average of such

amounts from the date of the creation by the commission of the

pass-through toll program. This subsection expires September 1,

2009.

(e) The department may use any available funds for the purpose

of making a pass-through toll payment under this section except

funds derived from the issuance of bonds under Section 201.943.

Text of Subsec. (f) as added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.18

(f) A regional mobility authority, a regional tollway authority,

or a county acting under Chapter 284 is authorized to secure and

pay its obligations under an agreement under this section from

any lawfully available funds.

(f) Repealed by Acts 2007, 80th Leg., R.S., Ch. 921, Sec.

15.002, eff. September 1, 2007.

Text of Subsec. (g) as added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.18

(g) The commission may adopt rules necessary to implement this

section. Rules adopted under this subsection may include

criteria for:

(1) determining the amount of pass-through tolls to be paid

under this section; and

(2) allocating the risk that traffic volume will be higher or

lower than the parties to an agreement under this section

anticipated in entering the agreement.

(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 921, Sec.

15.002, eff. September 1, 2007.

Text of Subsec. (h) as added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.18

(h) Money repaid to the department under this section shall be

deposited to the credit of the fund from which the money was

originally provided and is exempt from the application of Section

403.095, Government Code.

Text of Subsec. (h) as added by Acts 2005, 79th Leg., Ch.

994, Sec. 1

(h) An agreement under this section should prescribe the roles

and responsibilities of the parties and establish time frames for

any department reviews or approvals in a manner that will, to the

maximum extent possible, expedite the development of the project.

(i) To the maximum extent permitted by law, the department may

delegate the full responsibility for design, bidding, and

construction, including oversight and inspection, to a

municipality, county, regional mobility authority, or regional

tollway authority with which the department enters into an

agreement under this section.

(j) An agreement under this section must provide that the

municipality, county, regional mobility authority, or regional

tollway authority is required to meet state design criteria,

construction specifications, and contract administration

procedures unless the department grants an exception.

(k) An agreement under this section must prescribe the roles and

responsibilities of the parties and establish time frames for any

department reviews or approvals in a manner that will, to the

maximum extent possible, expedite the development of the project.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 6.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.18, eff. June 14, 2005.

Acts 2005, 79th Leg., Ch.

994, Sec. 1, eff. June 18, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 15.002, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1320, Sec. 1, eff. September 1, 2007.

Text of section as added by Acts 2005, 79th Leg., R.S., Ch.

281, Sec. 2.19

For text of section as added by Acts 2005, 79th Leg., R.S., Ch.

994, Sec. 2, see other Sec. 222.1045.

Sec. 222.1045. CONTRACTS OF CERTAIN PUBLIC ENTITIES. (a) In

this section, "public entity" means a municipality, county,

regional mobility authority, or regional tollway authority.

(b) A public entity may contract with a private entity to act as

the public entity's agent in:

(1) the design, financing, maintenance, operation, or

construction, including oversight and inspection, of a toll or

nontoll facility under Section 222.104(b); or

(2) the maintenance of a state highway or a portion of a state

highway subject to an agreement under Section 222.104(d)(1).

(c) A public entity shall:

(1) select a private entity under Subsection (b) on the basis of

the private entity's qualifications and experience; and

(2) enter into a project development agreement with the private

entity.

(d) A private entity selected shall comply with Chapter 1001,

Occupations Code, and all laws related to procuring engineering

services and construction bidding that are applicable to the

public entity that selected the private entity.

(e) A public entity may assign the public entity's right to

payment of pass-through tolls under Section 222.104(b) or (d)(1)

to the private entity.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.19, eff. June 14, 2005.

Text of section as added by Acts 2005, 79th Leg., R.S., Ch.

994, Sec. 2

For text of section as added by Acts 2005, 79th Leg., R.S., Ch.

281, Sec. 2.19, see other Sec. 222.1045.

Sec. 222.1045. CONTRACTS OF CERTAIN PUBLIC ENTITIES. (a) In

this section, "public entity" means a municipality, county,

regional mobility authority, or a regional tollway authority.

(b) A public entity may contract with a private entity to act as

the public entity's agent in:

(1) the design, financing, maintenance, operation, or

construction, including oversight and inspection, of a toll or

nontoll facility under Section 222.104(b); or

(2) the maintenance of a state highway or a portion of a state

highway converted to a toll facility under Section 222.104(c).

(c) A public entity shall:

(1) select a private entity under Subsection (b) on the basis of

the private entity's qualifications and experience; and

(2) enter into a project development agreement with the private

entity.

(d) A private entity selected shall comply with Chapter 1001,

Occupations Code, and all laws related to procuring engineering

services and construction bidding that are applicable to the

public entity that selected the private entity.

(e) A public entity may assign the public entity's right to

payment of pass-through tolls under Section 222.104(b) or (c) to

the private entity.

Added by Acts 2005, 79th Leg., Ch.

994, Sec. 2, eff. June 18, 2005.

Sec. 222.105. PURPOSES. The purposes of Sections 222.106 and

222.107 are to:

(1) promote public safety;

(2) facilitate the development or redevelopment of property;

(3) facilitate the movement of traffic; and

(4) enhance a local entity's ability to sponsor a project

authorized under Section 222.104.

Added by Acts 2007, 80th Leg., R.S., Ch.

1320, Sec. 2, eff. September 1, 2007.

Sec. 222.106. MUNICIPAL TRANSPORTATION REINVESTMENT ZONES. (a)

In this section:

(1) the amount of a municipality's tax increment for a year is

the amount of ad valorem taxes levied and collected by the

municipality for that year on the captured appraised value of

real property taxable by the municipality and located in a

transportation reinvestment zone under this section;

(2) the captured appraised value of real property taxable by a

municipality for a year is the total appraised value of all real

property taxable by the municipality and located in a

transportation reinvestment zone for that year less the tax

increment base of the municipality; and

(3) the tax increment base of a municipality is the total

appraised value of all real property taxable by the municipality

and located in a transportation reinvestment zone for the year in

which the zone was designated under this section.

(b) This section applies only to a municipality the governing

body of which intends to enter into an agreement with the

department under Section 222.104.

(c) If the governing body determines an area to be unproductive

and underdeveloped and that action under this section will

further the purposes stated in Section 222.105, the governing

body of the municipality by ordinance may designate a contiguous

geographic area in the jurisdiction of the municipality to be a

transportation reinvestment zone to promote a transportation

project described by Section 222.104 that cultivates development

or redevelopment of the area.

(d) The governing body must comply with all applicable laws in

the application of this chapter.

(e) Not later than the 30th day before the date the governing

body of the municipality proposes to adopt an ordinance

designating an area as a transportation reinvestment zone under

this section, the governing body must hold a public hearing on

the designation of the zone and its benefits to the municipality

and to property in the proposed zone. At the hearing an

interested person may speak for or against the creation of the

zone or its boundaries. Not later than the seventh day before

the date of the hearing, notice of the hearing and the intent to

create the zone must be published in a newspaper having general

circulation in the municipality.

(f) Compliance with the requirements of this section constitutes

designation of an area as a transportation reinvestment zone

without further hearings or other procedural requirements.

(g) The ordinance designating an area as a transportation

reinvestment zone must:

(1) describe the boundaries of the zone with sufficient

definiteness to identify with ordinary and reasonable certainty

the territory included in the zone;

(2) provide that the zone takes effect immediately on passage of

the ordinance;

(3) assign a name to the zone for identification, with the first

zone designated by a municipality designated as "Transportation

Reinvestment Zone Number One, (City or Town, as applicable) of

(name of municipality)," and subsequently designated zones

assigned names in the same form, numbered consecutively in the

order of their designation;

(4) establish an ad valorem tax increment account for the zone;

and

(5) contain findings that promotion of the transportation

project will cultivate development or redevelopment of the zone.

(h) From taxes collected on property in a zone, the municipality

shall pay into the tax increment account for the zone an amount

equal to the tax increment produced by the municipality.

(i) Money deposited to a tax increment account must be used to

fund projects authorized under Section 222.104, including the

repayment of amounts owed under an agreement entered into under

that section.

(j) Except as provided by Subsection (k), a transportation

reinvestment zone terminates on December 31 of the year in which

the municipality complies with a contractual requirement, if any,

that included the pledge of money deposited to a tax increment

account or the repayment of money owed under the agreement under

Section 222.104 in connection with which the zone was designated.

(k) A transportation reinvestment zone terminates on December 31

of the 10th year after the year the zone was designated, if

before that date the municipality has not used the zone for the

purpose for which it was designated.

(l) Any surplus remaining on termination of a zone may be used

for transportation projects of the municipality in or outside of

the zone.

Added by Acts 2007, 80th Leg., R.S., Ch.

1320, Sec. 2, eff. September 1, 2007.

Sec. 222.107. COUNTY TRANSPORTATION REINVESTMENT ZONES; TAX

ABATEMENTS; ROAD UTILITY DISTRICTS. (a) In this section:

(1) the amount of a county's tax increment for a year is the

amount of ad valorem taxes levied and collected by the county for

that year on the captured appraised value of real property

taxable by the county and located in a transportation

reinvestment zone under this section;

(2) the captured appraised value of real property taxable by a

county for a year is the total appraised value of all real

property taxable by the county and located in a transportation

reinvestment zone for that year less the tax increment base of

the county; and

(3) the tax increment base of a county is the total appraised

value of all real property taxable by the county and located in a

transportation reinvestment zone for the year in which the zone

was designated under this section.

(b) This section applies only to a county the commissioners

court of which intends to enter into a pass-through toll

agreement with the department under Section 222.104.

(c) The commissioners court of the county, after determining

that an area is unproductive and underdeveloped and that action

under this section would further the purposes described by

Section 222.105, by order or resolution may designate a

contiguous geographic area in the jurisdiction of the county to

be a transportation reinvestment zone to promote a transportation

project described by Section 222.104 that cultivates development

or redevelopment of the area and for the purpose of abating ad

valorem taxes imposed by the county on real property located in

the zone.

(d) The commissioners court must comply with all applicable laws

in the application of this chapter.

(e) Not later than the 30th day before the date the

commissioners court proposes to designate an area as a

transportation reinvestment zone under this section, the

commissioners court must hold a public hearing on the creation of

the zone, its benefits to the county and to property in the

proposed zone, and the abatement of ad valorem taxes imposed by

the county on real property located in the zone. At the hearing

an interested person may speak for or against the designation of

the zone, its boundaries, or the abatement of county taxes on

real property in the zone. Not later than the seventh day before

the date of the hearing, notice of the hearing and the intent to

create a zone must be published in a newspaper having general

circulation in the county.

(f) The order or resolution designating an area as a

transportation reinvestment zone must:

(1) describe the boundaries of the zone with sufficient

definiteness to identify with ordinary and reasonable certainty

the territory included in the zone;

(2) provide that the zone takes effect immediately on adoption

of the order or resolution; and

(3) assign a name to the zone for identification, with the first

zone designated by a county designated as "Transportation

Reinvestment Zone Number One, County of (name of county)," and

subsequently designated zones assigned names in the same form

numbered consecutively in the order of their designation.

(g) Compliance with the requirements of this section constitutes

designation of an area as a transportation reinvestment zone

without further hearings or other procedural requirements.

(h) The commissioners court by order or resolution may enter

into an agreement with the owner of any real property located in

the transportation reinvestment zone to abate a portion of the ad

valorem taxes imposed by the county on the owner's property. All

abatements granted by the commissioners court in a transportation

reinvestment zone must be equal in rate. In the alternative, the

commissioners court by order or resolution may elect to abate a

portion of the ad valorem taxes imposed by the county on all real

property located in the zone. In any ad valorem tax year, the

total amount of the taxes abated under this section may not

exceed the amount calculated under Subsection (a)(1) for that

year.

(i) To assist the county in developing a project authorized

under Section 222.104, if authorized by the commission under

Chapter 441, a road utility district may be formed under that

chapter that has the same boundaries as a transportation

reinvestment zone created under this section.

(j) In any ad valorem tax year, a road utility district formed

as provided by Subsection (i) may impose taxes on property in the

district at a rate that when applied to the property in the

district would impose taxes in an amount equal to the amount of

taxes abated by the commissioners court of the county under

Subsection (h). Notwithstanding Section 441.192(a), an election

is not required to approve the imposition of the taxes.

(k) A road utility district formed as provided by Subsection (i)

may enter into an agreement with the county to assume the

obligation, if any, of the county to fund a project under Section

222.104 or to repay funds owed to the department under Section

222.104. Any amount paid for this purpose is considered to be an

operating expense of the district. Any taxes collected by the

district that are not paid for this purpose may be used for any

district purpose.

(l) Except as provided by Subsection (m), a tax abatement

agreement entered into under Subsection (h), or an order or

resolution on the abatement of taxes under that subsection,

terminates on December 31 of the year in which the county

completes any contractual requirement that included the pledge of

money collected under this section.

(m) A transportation reinvestment zone terminates on December 31

of the 10th year after the year the zone was designated, if

before that date the county has not used the zone for the purpose

for which it was designated.

Added by Acts 2007, 80th Leg., R.S., Ch.

1320, Sec. 2, eff. September 1, 2007.



CHAPTER 223. BIDS AND CONTRACTS FOR HIGHWAY PROJECTS

TRANSPORTATION CODETITLE 6. ROADWAYSSUBTITLE B. STATE HIGHWAY SYSTEMCHAPTER 223. BIDS AND CONTRACTS FOR HIGHWAY PROJECTSSUBCHAPTER A. COMPETITIVE BIDSSec. 223.001. CONTRACT REQUIRING COMPETITIVE BIDS. The department shall submit for competitive bids each contract for:(1) the improvement of a highway that is part of the state highway system; or(2) materials to be used in the construction or maintenance of that highway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 223.002. NOTICE BY PUBLICATION. (a) The department shall publish notice of the time and place at which bids on a contract will be opened and the contract awarded.(b) The notice must be published in a newspaper published in the county in which the improvement is to be made once a week for at least two weeks before the time set for awarding the contract and in two other newspapers that the department may designate.(c) Instead of the notice required by Subsection (b), if the department estimates that the contract involves an amount less than $300,000, notice may be published in two successive issues of a newspaper published in the county in which the improvement is to be made.(d) If a newspaper is not published in the county in which the improvement is to be made, notice shall be published in a newspaper published in the county:(1) nearest the county seat of the county in which the improvement is to be made; and(2) in which a newspaper is published.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.13(a), eff. Sept. 1, 1997.

Sec. 223.003. NOTICE BY MAIL. (a) A person may apply to have the name of the person placed on a mailing list to receive notice of any proposed contracts.(b) The department shall mail the notice to each person on that mailing list.(c) The department may require each applicant to pay an annual subscription fee set by the department in an amount not to exceed the average annual costs of mailing notices to the applicant.(d) The department shall deposit money received under this section to the credit of the state highway fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.13(b), eff. Sept. 1, 1997.

Sec. 223.004. FILING, OPENING, AND REJECTION OF BIDS. (a) Except as provided by Section 223.005, a bid submitted under this subchapter must be sealed and filed with the director or the director's designee in Austin and shall be opened at a public meeting by the director or the director's designee.(b) All bidders may attend the opening and all bids shall be opened in their presence.(c) The commission by rule may prescribe conditions under which a bid may be rejected by the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.13(c), eff. Sept. 1, 1997.

Sec. 223.0041. AWARD OF CONTRACTS. (a) Except as provided by Section 223.005, all bids received and not rejected by the department shall be tabulated and forwarded to the commission.(b) The commission may accept or reject the bids. Except as provided in Subsection (c), if the bids are accepted, the commission shall award the contract to the lowest bidder, subject to Section 223.045.(c) For a maintenance contract involving an amount less than $300,000, if the lowest bidder withdraws its bid prior to contract award or fails to execute the contract, the director may recommend to the commission that the contract be awarded to the second lowest bidder. The commission may award the maintenance contract to the second lowest bidder if the second lowest bidder agrees to accept the unit bid prices of the lowest bidder. The commission shall adopt rules governing the conditions under which the department will allow the withdrawal of the bid of the lowest bidder and consider awarding a maintenance contract to the second lowest bidder.

Added by Acts 1999, 76th Leg., ch. 82, Sec. 1, eff. Aug. 30, 1999.Amended by: Acts 2005, 79th Leg., Ch. 809, Sec. 1, eff. September 1, 2005.

Sec. 223.0042. CONTRACT INFORMATION ON INTERNET WEBSITE. The department shall make available on the department's Internet website a listing describing each contract awarded by the commission for a highway construction project. The listing must include for each project:(1) the funding program source contract awardee, including subcontractors and historically underutilized business and disadvantaged business enterprise participants and percentage of contract; and(2) each department transportation district in which the contract will be performed.

Added by Acts 2001, 77th Leg., ch. 271, Sec. 1, eff. Sept. 1, 2001.

Sec. 223.005. BIDS ON CONTRACTS INVOLVING LESS THAN $300,000. (a) The commission by rule may allow bids on a contract estimated by the department to involve an amount less than $300,000 to be filed with the district engineer at the headquarters for the district in which the improvement is to be made and opened and read at a public meeting held by the district engineer or the district engineer's designee.(b) The commission may delegate to the director or the director's designee the right to:(1) accept or reject bids received, subject to Section 223.045; and(2) award a contract to the lowest bidder.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.13(d), eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 82, Sec. 2, eff. Aug. 30, 1999.

Sec. 223.006. CONTRACTOR'S BOND. A successful bidder under this subchapter shall post a bond in an amount provided by law conditioned on the faithful compliance with the bidder's bid and performance of the contract and made payable to the department for the use and benefit of the state highway fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 223.007. CONTRACTS. (a) The commission shall prescribe the form of the contract and may include any matter the commission considers advantageous to the state.(b) Contract forms shall be uniform as near as possible.(c) A contract must be:(1) made in the name of the state;(2) signed by the director or the director's designee;(3) approved by at least two members of the commission or a designee under Section 2103.064(a), Government Code; and(4) signed by the successful bidder.(d) The commission may delegate its authority under Subsections (a) and (b) to the director, who may delegate the delegated authority to an employee of the department who holds the rank of division director or higher.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.13(e), eff. Sept. 1, 1997.

Sec. 223.008. NO LIABILITY IN EXCESS OF AVAILABLE FUNDS. A contract may not be made under this subchapter that will create a liability on the state in excess of funds available for that purpose under Subchapter A, Chapter 222.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 223.009. PARTIAL PAYMENT. A contract may provide for partial payments to the contractor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 313, Sec. 1, eff. June 15, 2007.

Sec. 223.010. DEPOSIT AND INVESTMENT OF RETAINED AMOUNT. (a) The department may retain up to five percent of the contract price. The department may continue to retain the amount until the entire improvement has been completed and accepted or release the retained amount at any time before the improvement is accepted.(b) At the request of the contractor and with the approval of the department and the comptroller, the amount retained may be deposited under a trust agreement with a state or national bank that has its main office or a branch office in this state and is selected by the contractor.(c) The department shall provide a trust agreement that protects the interests of the state.(d) The bank, acting as escrow agent and by instructions from the contractor, may reinvest the retained amount in a certificate of deposit issued by a state or national bank that has its main office or a branch office in this state, bank time deposit, or other similar investment prescribed by the trust agreement.(e) Interest earned under the trust agreement shall be paid to the contractor unless specified otherwise under the trust agreement.(f) The escrow agent is responsible for all investments and amounts resulting from the deposits of the retained amount until released from that responsibility under the trust agreement.(g) The contractor shall pay all expenses incident to the deposit and all charges made by the escrow agent for custody of the securities and forwarding of interest on those securities. Those expenses or charges may not apply to the contract or to the state.(h) Repealed by Acts 2007, 80th Leg., R.S., Ch. 313, Sec. 3, eff. June 15, 2007.(i) Repealed by Acts 2007, 80th Leg., R.S., Ch. 313, Sec. 3, eff. June 15, 2007.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 18.01, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 344, Sec. 5.014, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 902, Sec. 1, eff. June 18, 1999; Acts 1999, 76th Leg., ch. 1261, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(102), 21.002(19), eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 313, Sec. 2, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 313, Sec. 3, eff. June 15, 2007.

Sec. 223.012. CONTRACTOR PERFORMANCE. (a) The department shall:(1) develop a schedule for liquidated damages that accurately reflects the costs associated with project completion delays, including administrative and travel delays;(2) review contractor bidding capacity to ensure that contractors meet each quality, safety, and timeliness standard established by the commission; and(3) conduct a review to determine whether commission rules or state law should be changed to realize significant cost and time savings on state highway construction and maintenance projects.(b) Not later than December 1, 1998, the department shall file a report with the governor, the lieutenant governor, and the speaker of the house of representatives containing:(1) the results of the review conducted under Subsection (a)(3); and(2) recommendations on legislation the commission determines is necessary to realize significant cost and time savings on state highway construction and maintenance.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.22, eff. Sept. 1, 1997.

Sec. 223.013. ELECTRONIC BIDDING SYSTEM. (a) The department may establish an electronic bidding system for highway construction and maintenance contracts.(b) The system must permit a qualified vendor to electronically submit a bid, including any contract, signature, or verification of a guaranty check by a financial institution.(c) That part of Section 223.004(a) requiring a bid to be opened at a public hearing of the commission does not apply to an electronically submitted bid. A copy of each electronically submitted bid shall be publicly posted within 48 hours after bids are opened.(d) After the electronic bidding system is established, the department shall take the actions necessary to recover the department's costs of manually processing bids from a person who does not submit an electronic bid.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.22, eff. Sept. 1, 1997.

Sec. 223.014. BID GUARANTY. (a) The commission by rule shall provide a method by which a bidder may submit a bid guaranty. A rule may authorize the use of an electronic funds transfer, a check, including an electronic check, a money order, an escrow account, a trust account, a credit card issued by a financial institution chartered by a state or the United States or by a nationally recognized credit organization approved by the department, or another method the commission determines to be suitable. The department may require the payment of a discount or service charge for the use of a credit card.(b) The department may establish one or more escrow accounts in the state highway fund for the prepayment of bid guaranties. The bid guaranties and any fees the department establishes to administer this subsection shall be administered in accordance with an agreement approved by the department. Notwithstanding any other law and as specified in the agreement, any available accumulated interest and other income earned on money in an escrow account shall be paid to the bidder or credited to the escrow account.(c) The department shall deposit each administrative fee and discount and service charge collected under this section to the credit of the state highway fund.(d) The commission's rules may not prohibit a bidder from submitting a bid guaranty by use of a cashier's check, money order, or teller's check.

Added by Acts 2001, 77th Leg., ch. 55, Sec. 1, eff. May 8, 2001.

Sec. 223.015. DEPOSIT AND INVESTMENT OF BID GUARANTY. (a) The department may authorize the use of a trust account for the purpose of providing a required bid guaranty.(b) The guaranty shall be deposited in accordance with a trust agreement with a state or nationally chartered financial institution that has its main office or a branch office in this state and that is selected by the bidder.(c) The department shall prescribe a trust agreement that protects the interests of this state.(d) Interest earned under the trust agreement shall be paid to the bidder unless specified otherwise in the trust agreement.(e) The applicable financial institution is responsible for all amounts resulting from the deposit of the guaranty until released from that responsibility in accordance with the trust agreement.(f) The bidder shall pay all expenses incident to the deposit and all charges imposed by the financial institution for custody of the guaranties and forwarding of interest on a bid guaranty. The expenses may not be included in the bid and are not otherwise the responsibility of the state.(g) On the request of a bidder, the financial institution may reinvest the guaranty amounts in a certificate of deposit or another similar instrument prescribed by the trust agreement. The certificate of deposit or other instrument must be issued by a state or nationally chartered financial institution that has its main office or a branch office in this state.(h) On request, the financial institution shall certify and verify to the department the amount on deposit. The trust agreement must specify the method for providing the required information.

Added by Acts 2001, 77th Leg., ch. 55, Sec. 1, eff. May 8, 2001.

Sec. 223.016. FORM OF PROPOSAL GUARANTY. If the department by rule requires a proposal guaranty as a condition of bidding for a contract, the guaranty may be in the form of:(1) a cashier's check or money order drawn on a financial entity specified by the department; or(2) a bid bond issued by a surety authorized to do business in this state; or(3) any other method determined to be suitable by the department.

Added by Acts 2001, 77th Leg., ch. 833, Sec. 1, eff. Jan. 1, 2002. Renumbered from Transportation Code Sec. 223.014 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(126), eff. Sept. 1, 2003.

SUBCHAPTER B. CONTRACT PROVISIONSSec. 223.041. ENGINEERING AND DESIGN CONTRACTS. (a) The department shall use private sector engineering-related services to assist in accomplishing its activities in providing transportation projects. For the purpose of this section, engineering-related services means engineering, land surveying, environmental, transportation feasibility and financial, architectural, real estate appraisal, and materials laboratory services. These engineering-related services are for highway improvements, right-of-way acquisition, and aviation improvements.(b) The department, in setting a minimum level of expenditures in these engineering-related activities that will be paid to the private sector providers, shall provide that the expenditure level for a state fiscal year in all strategies paid to private sector providers for all department engineering-related services for transportation projects is not less than 35 percent of the total funds appropriated in Strategy A.1.1. Plan/Design/Manage and Strategy A.1.2. of the General Appropriations Act for that state fiscal biennium. The department shall attempt to make expenditures for engineering-related services with private sector providers under this subsection with historically underutilized businesses, as defined by Section 2161.001, Government Code, in an amount consistent with the applicable provisions of the Government Code, any applicable state disparity study, and in accordance with the good-faith-effort procedures outlined in the rules adopted by the comptroller.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1122, Sec. 16, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1171, Sec. 1.23, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 281, Sec. 2.20, eff. June 14, 2005.Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.112, eff. September 1, 2007.

Sec. 223.042. PRIVATIZATION OF MAINTENANCE CONTRACTS. (a) Of the amount spent in a fiscal year by the department for maintenance projects, the department shall spend not less than 50 percent through contracts awarded by competitive bids.(b) Money spent for maintenance projects to which this section does not apply is included when computing the amount of expenditures for maintenance projects in a fiscal year.(c) The department may award a contract under this section as a purchase of service under Subtitle D, Title 10, Government Code, if the department:(1) estimates that the contract will involve an amount less than $15,000; and(2) determines that the competitive bidding procedure in this chapter is not practical.(d) The department shall consider all of its direct and indirect costs in determining the cost of providing the services. The department shall use the cost accounting procedures and instructions developed by the State Council on Competitive Government under Section 2162.102(c)(2), Government Code, in determining its cost. On request, the State Council on Competitive Government shall provide technical assistance to the department about the cost accounting procedures and instructions.(e) Subsection (a) does not apply unless the department determines that a function of comparable quality and quantity can be purchased or performed at a savings by using private sector contracts.(f) The department shall file a report with the Legislative Budget Board on September 1 of each fiscal year detailing the contracts awarded by the department under this section during the previous fiscal year.(g) The commission shall adopt rules to administer this section.(h) In this section, "maintenance project" means any routine or preventive maintenance activity. The term includes mowing, concrete removal and replacement, illumination maintenance, guardrail repair, fence repair, litter pick-up, herbicide spraying, pothole repair, silt and erosion control or repair, sign installation, highway overlaying, paint and bead striping, rest area maintenance, and installation of raised pavement markings.(i) This section does not apply to the purchase of materials for maintenance projects.(j) As an alternative to the requirements of Sections 2253.021(b) and (c), Government Code, the department may require that a performance or payment bond under a contract awarded under this section for a maintenance project:(1) be in an amount equal to the greatest annual amount to be paid the contractor under the contract and remain in effect for one year from the day work is resumed after any default by the contractor; or(2) be in an amount equal to the amount to be paid the contractor during the term of the bond and be for a term of two years, renewable annually in two-year increments.(k) A claim against a performance or payment bond issued under this section must be filed against the bond in effect on the date the basis for the claim arose.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.19, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 28, Sec. 1, eff. May 12, 2003; Acts 2003, 78th Leg., ch. 274, Sec. 1, eff. June 18, 2003.Reenacted and amended by Acts 2005, 79th Leg., Ch. 638, Sec. 1, eff. June 17, 2005; Acts 2005 79th Leg., Ch 728, Sec. 20.002, eff. September 1, 2005.

Sec. 223.043. CITIZEN'S PREFERENCE IN EMPLOYMENT. In a contract for the construction, maintenance, or improvement of a designated state highway, the department may require that a citizen of the United States and of the county in which construction, maintenance, or improvement of the highway is being proposed shall be given preference in employment to perform manual labor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 223.044. INMATE LABOR OR LABOR OF PERSONS PLACED ON COMMUNITY SUPERVISION FOR IMPROVEMENT PROJECTS. (a) The commission may authorize the department to contract with a criminal justice agency or a private correctional facility for the provision of inmate labor or the labor of persons placed on community supervision for a state highway system improvement project.(b) A contract with a criminal justice agency must be made in conformity with Chapter 771, Government Code.(c) In this section, "criminal justice agency" includes:(1) the Texas Department of Criminal Justice;(2) a community supervision and corrections department established under Chapter 76, Government Code; and(3) a sheriff's department operating:(A) a county farm or workhouse established under Article 43.10, Code of Criminal Procedure; or(B) a county correctional center established under Section 351.181, Local Government Code.(d) A contract with a private correctional facility under this section may not provide for the transfer of public funds to the private correctional facility for the use of inmate labor.(e) The commission may authorize the department to contract with the Texas Department of Criminal Justice for the provision of inmate labor or the labor of persons placed on community supervision for a brush control project, as defined by Section 203.001, Agriculture Code, on an area located on or adjacent to a state highway system improvement project.(f) The State Soil and Water Conservation Board may also enter into a contract with the Texas Department of Criminal Justice for the provision of inmate labor or the labor of persons placed on community supervision to perform a brush control project described by Subsection (e) or under Chapter 203, Agriculture Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 795, Sec. 1, eff. June 17, 1997; Acts 1999, 76th Leg., ch. 484, Sec. 1 to 4, eff. Aug. 30, 1999.

Sec. 223.045. STEEL PREFERENCE PROVISIONS IN IMPROVEMENT CONTRACTS. A contract awarded by the department for the improvement of the state highway system without federal aid must contain the same preference provisions for steel and steel products that are required under federal law for an improvement made with federal aid.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 223.046. USE OF FLY ASH AND BOTTOM ASH FOR ROAD CONSTRUCTION. Design standards, guidelines, and specifications of the department, a county, or a municipality shall require that contract specifications for a road construction project allow for the use of fly ash and bottom ash resulting from combustion of coal or other fossil fuels and used for paving, bridge construction, and other appropriate road construction unless that use is technically inappropriate according to sound engineering principles or increases the cost of that construction.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 223.047. PREFERENCE FOR RUBBERIZED ASPHALT PAVING MADE FROM SCRAP TIRES. (a) If the department, a county, or a municipality uses rubberized asphalt paving, the department, county, or municipality shall use scrap tires converted to rubberized asphalt paving by a facility in this state if available.(b) In comparing bids submitted for road construction that require paving, the department, a county, or a municipality may give a preference to a bid that provides for using, as a part of the paving material, rubberized asphalt paving described by Subsection (a) if the cost of that paving material does not exceed by more than 15 percent the bid cost of alternative paving materials for the same job. The cost of the materials must be determined by a life-cycle cost benefit analysis.(c) In this section:(1) "Rubberized asphalt" means an asphalt material containing at least 15 percent by weight of a reacted whole scrap tire.(2) "Scrap tire" means a tire that can no longer be used for its original intended purpose.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 223.048. TIME OF PAYMENT. The department may not pay a contractor for highway improvement, construction, or maintenance before the 10th day of the month after the month in which the work is performed or the material is used. The department shall make payment as soon after that date as is practical.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. EXPEDITED HIGHWAY IMPROVEMENT CONTRACTSSec. 223.101. DEFINITIONS. In this subchapter:(1) "Highway emergency" means a situation or condition of a designated state highway that:(A) poses an imminent threat to life or property of travelers; or(B) substantially disrupts the orderly flow of traffic and commerce.(2) "Highway improvement contract" means a contract awarded by the department for the construction, repair, or maintenance of a designated state highway or any part of that highway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 223.102. AWARD OF EMERGENCY HIGHWAY IMPROVEMENT CONTRACT. As an alternative to the procedure provided by Subchapter A, in a highway emergency the department may award a highway improvement contract in accordance with rules adopted by the commission, which may include:(1) contractor eligibility;(2) notification of prospective bidders;(3) bidding requirements;(4) procedures for awarding the contract;(5) bonding or other requirements to ensure satisfactory performance by the contractor and the protection of claimants supplying labor and materials used in performance;(6) contract form and content; and(7) provision for a waiver of or exception to a procedure or requirement adopted under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 223.103. CERTIFICATION OF EMERGENCY. (a) Before awarding a contract under this subchapter, the director or a person the director designates must certify in writing a description of the highway emergency.(b) A person designated under Subsection (a) may not occupy a position below the level of deputy director.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 223.104. CONTRACT REQUIREMENTS. (a) A contract awarded under this subchapter must:(1) be in the name of the state;(2) be signed by the director or a person the director designates; and(3) have attached a copy of the certification required by Section 223.103.(b) A person designated under Subsection (a) may not occupy a position below the level of district engineer.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 223.105. NOTIFICATION OF COMMISSION. Not later than the fifth working day after the date on which the contract is awarded, the director shall notify in writing each member of the commission of the details of the highway emergency and the award of the contract.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. CONTRACTS FOR ENVIRONMENTAL OR CULTURAL ASSESSMENTSec. 223.151. APPLICABILITY. This subchapter:(1) applies to services of a technical expert, including an archeologist, biologist, geologist, or historian, to conduct an environmental or cultural assessment required by state or federal law for a transportation project under the authority or jurisdiction of the department; and(2) does not apply to services defined as engineering by the Texas Board of Professional Engineers under Chapter 1001, Occupations Code.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.15(a), eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.820, eff. Sept. 1, 2003.

Sec. 223.152. DETERMINATION BY DEPARTMENT. The department may use competitive sealed proposals to obtain services under this subchapter if the department determines that competitive sealed bidding or informal competitive bidding is:(1) not practical; or(2) disadvantageous to the state.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.15(a), eff. Sept. 1, 1997.

Sec. 223.153. SOLICITATION OF PROPOSALS. The department shall solicit proposals under this subchapter using the procedure by which the department procures services under Subchapter A, Chapter 2254, Government Code.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.15(a), eff. Sept. 1, 1997.

Sec. 223.154. OPENING OF PROPOSALS; DISCLOSURE OF INFORMATION. (a) The department:(1) shall open each proposal received under this subchapter so as to avoid disclosure of contents to competing offerors during the process of negotiation; and(2) may not disclose any information to an offeror that is derived from a proposal received from another offeror.(b) After the award of a contract under this subchapter, each proposal submitted to the department is open for public inspection, except as provided by Chapter 552, Government Code.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.15(a), eff. Sept. 1, 1997.

Sec. 223.155. DISCUSSIONS WITH OFFERORS. (a) As provided in a request for proposals and under rules adopted by the commission, the department may discuss an acceptable or potentially acceptable proposal with the offeror to assess that offeror's ability to meet each requirement of the solicitation.(b) To obtain the best final offer, before the department awards a contract under this subchapter, the department may permit an offeror to revise the offeror's proposal.(c) The department shall provide each offeror an equal opportunity to discuss and revise the offeror's proposal.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.15(a), eff. Sept. 1, 1997.

Sec. 223.156. AWARD OF CONTRACT. (a) Except as provided by Subsection (c), the department shall make a written award of a contract under this subchapter to the offeror whose proposal is the most advantageous to the state, considering price and the evaluation factors in the request for proposals.(b) The contract file must state in writing the basis on which the award is made.(c) If the department finds that none of the proposals is acceptable, the department shall reject all proposals.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.15(a), eff. Sept. 1, 1997.

Sec. 223.157. RULES. The department may adopt rules to implement this subchapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.15(a), eff. Sept. 1, 1997.

SUBCHAPTER E. COMPREHENSIVE DEVELOPMENT AGREEMENTSSec. 223.201. AUTHORITY. (a) Subject to Section 223.202, the department may enter into a comprehensive development agreement with a private entity to design, develop, finance, construct, maintain, repair, operate, extend, or expand a:(1) toll project;(2) facility or a combination of facilities on the Trans-Texas Corridor;(3) state highway improvement project that includes both tolled and nontolled lanes and may include nontolled appurtenant facilities;(4) state highway improvement project in which the private entity has an interest in the project; or(5) state highway improvement project financed wholly or partly with the proceeds of private activity bonds, as defined by Section 141(a), Internal Revenue Code of 1986.(b) In this subchapter, "comprehensive development agreement" means an agreement that, at a minimum, provides for the design and construction, rehabilitation, expansion, or improvement of a project described in Subsection (a) and may also provide for the financing, acquisition, maintenance, or operation of a project described in Subsection (a).(c) The department may negotiate provisions relating to professional and consulting services provided in connection with a comprehensive development agreement.(d) Money disbursed by the department under a comprehensive development agreement is not included in the amount:(1) required to be spent in a state fiscal biennium for engineering and design contracts under Section 223.041; or(2) appropriated in Strategy A.1.1. Plan/Design/Manage of the General Appropriations Act for that biennium for the purpose of making the computation under Section 223.041.(e) The department may authorize the investment of public and private money, including debt and equity participation, to finance a function described by this section.(f) Except as provided by Subsections (h) and (i), the authority to enter into comprehensive development agreements provided by this section expires on August 31, 2009.(g) The department may combine in a comprehensive development agreement under this subchapter a toll project and a rail facility as defined by Section 91.001.(h) Subsection (f) does not apply to a comprehensive development agreement that does not grant a private entity a right to finance a toll project or to a comprehensive development agreement in connection with a project:(1) that includes one or more managed lane facilities to be added to an existing controlled-access highway;(2) the major portion of which is located in a nonattainment or near-nonattainment air quality area as designated by the United States Environmental Protection Agency; and(3) for which the department has issued a request for qualifications before May 1, 2007.(i) The authority to enter into a comprehensive development agreement for a project exempted from Subsection (f) or Section 223.210(b) expires August 31, 2011.

Added by Acts 2005, 79th Leg., Ch. 281, Sec. 2.21, eff. June 14, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 264, Sec. 4.01, eff. June 11, 2007.

Sec. 223.202. LIMITATION ON DEPARTMENT FINANCIAL PARTICIPATION. The amount of money disbursed by the department from the state highway fund and the Texas mobility fund during a federal fiscal year to pay the costs under comprehensive development agreements may not exceed 40 percent of the obligation authority under the federal-aid highway program that is distributed to this state for that fiscal year.

Added by Acts 2005, 79th Leg., Ch. 281, Sec. 2.21, eff. June 14, 2005.

Sec. 223.203. PROCESS FOR ENTERING INTO COMPREHENSIVE DEVELOPMENT AGREEMENTS. (a) If the department enters into a comprehensive development agreement, the department shall use a competitive procurement process that provides the best value for the department. The department may accept unsolicited proposals for a proposed project or solicit proposals in accordance with this section.(b) The department shall establish rules and procedures for accepting unsolicited proposals that require the private entity to include in the proposal:(1) information regarding the proposed project location, scope, and limits;(2) information regarding the private entity's qualifications, experience, technical competence, and capability to develop the project; and(3) any other information the department considers relevant or necessary.(c) The department shall publish a notice advertising a request for competing proposals and qualifications in the Texas Register that includes the criteria to be used to evaluate the proposals, the relative weight given to the criteria, and a deadline by which proposals must be received if:(1) the department decides to issue a request for qualifications for a proposed project; or(2) the department authorizes the further evaluation of an unsolicited proposal.(d) A proposal submitted in response to a request published under Subsection (c) must contain, at a minimum, the information required by Subsections (b)(2) and (3).(e) The department may interview a private entity submitting an unsolicited proposal or responding to a request under Subsection (c). The department shall evaluate each proposal based on the criteria described in the request for competing proposals and qualifications and may qualify or shortlist private entities to submit detailed proposals under Subsection (f). The department must qualify or shortlist at least two private entities to submit detailed proposals for a project under Subsection (f) unless the department does not receive more than one proposal or one response to a request under Subsection (c).(e-1) Notwithstanding the requirements of this section, the department may prequalify a private entity to submit a detailed proposal to provide services under a design-build contract. The department is not required to publish a request under Subsection (c) for a design-build contract, and may enter into a design-build contract based solely on an evaluation of detailed proposals submitted in response to a request under Subsection (f) by prequalified private entities. The commission shall adopt rules establishing criteria for the prequalification of a private entity that include the precertification requirements applicable to providers of engineering services and the qualification requirements for bidders on highway construction contracts. Rules for design-build projects adopted pursuant to this subsection shall also provide for an expedited selection process that includes design innovation as a selection criterion.(e-2) In this section, "design-build contract" means a comprehensive development agreement that includes the design and construction of a turnpike project, does not include the financing of a turnpike project, and may include the acquisition, maintenance, or operation of a turnpike project.(f) The department shall issue a request for detailed proposals from all private entities qualified or shortlisted under Subsection (e) or prequalified under Subsection (e-1) if the department proceeds with the further evaluation of a proposed project. A request under this subsection may require additional information relating to:(1) the private entity's qualifications and demonstrated technical competence;(2) the feasibility of developing the project as proposed;(3) engineering or architectural designs;(4) the private entity's ability to meet schedules;(5) a financial plan, including costing methodology and cost proposals; or(6) any other information the department considers relevant or necessary.(f-1) A private entity responding to a request for detailed proposals issued under Subsection (f) may submit alternative proposals based on comprehensive development agreements having different terms, with the alternative terms in multiples of 10 years, ranging from 10 years from the later of the date of final acceptance of the project or the start of revenue operations by the private entity to 50 years from the later of the date of final acceptance of the project or the start of revenue operations by the private entity, not to exceed a total term of 52 years or any lesser term provided in a comprehensive development agreement.(g) In issuing a request for proposals under Subsection (f), the department may solicit input from entities qualified under Subsection (e) or any other person. The department may also solicit input regarding alternative technical concepts after issuing a request under Subsection (f).(h) The department shall evaluate each proposal based on the criteria described in the request for detailed proposals and select the private entity whose proposal offers the apparent best value to the department.(i) The department may enter into negotiations with the private entity whose proposal offers the apparent best value.(j) If at any point in negotiations under Subsection (i) it appears to the department that the highest ranking proposal will not provide the department with the overall best value, the department may enter into negotiations with the private entity submitting the next highest ranking proposal.(k) The department may withdraw a request for competing proposals and qualifications or a request for detailed proposals at any time. The department may then publish a new request for competing proposals and qualifications.(l) The department may require that an unsolicited proposal be accompanied by a nonrefundable fee sufficient to cover all or part of its cost to review the proposal.(m) The department may pay an unsuccessful private entity that submits a responsive proposal in response to a request for detailed proposals under Subsection (f) a stipulated amount in exchange for the work product contained in that proposal. A stipulated amount must be stated in the request for proposals and may not exceed the value of any work product contained in the proposal that can, as determined by the department, be used by the department in the performance of its functions. The use by the department of any design element contained in an unsuccessful proposal is at the sole risk and discretion of the department and does not confer liability on the recipient of the stipulated amount under this section. After payment of the stipulated amount:(1) the department owns with the unsuccessful proposer jointly the rights to, and may make use of any work product contained in, the proposal, including the technologies, techniques, methods, processes, ideas, and information contained in the project design; and(2) the use by the unsuccessful proposer of any portion of the work product contained in the proposal is at the sole risk of the unsuccessful proposer and does not confer liability on the department.(n) The department may prescribe the general form of a comprehensive development agreement and may include any matter the department considers advantageous to the department. The department and the private entity shall finalize the specific terms of a comprehensive development agreement.(o) Subchapter A of this chapter and Chapter 2254, Government Code, do not apply to a comprehensive development agreement entered into under this subchapter.

Added by Acts 2005, 79th Leg., Ch. 281, Sec. 2.21, eff. June 14, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 264, Sec. 1.01, eff. June 11, 2007.Acts 2007, 80th Leg., R.S., Ch. 264, Sec. 2.01, eff. June 11, 2007.

Sec. 223.204. CONFIDENTIALITY OF INFORMATION. (a) To encourage private entities to submit proposals under this subchapter, the following information is confidential, is not subject to disclosure, inspection, or copying under Chapter 552, Government Code, and is not subject to disclosure, discovery, subpoena, or other means of legal compulsion for its release until a final contract for a proposed project is entered into:(1) all or part of a proposal that is submitted by a private entity for a comprehensive development agreement, except information provided under Sections 223.203(b)(1) and (2), unless the private entity consents to the disclosure of the information;(2) supplemental information or material submitted by a private entity in connection with a proposal for a comprehensive development agreement, unless the private entity consents to the disclosure of the information or material; and(3) information created or collected by the department or its agent during consideration of a proposal for a comprehensive development agreement.(b) After the department completes its final ranking of proposals under Section 223.203(h), the final rankings of each proposal under each of the published criteria are not confidential.

Added by Acts 2005, 79th Leg., Ch. 281, Sec. 2.21, eff. June 14, 2005.

Sec. 223.205. PERFORMANCE AND PAYMENT SECURITY. (a) Notwithstanding Section 223.006 and the requirements of Subchapter B, Chapter 2253, Government Code, the department shall require a private entity entering into a comprehensive development agreement under this subchapter to provide a performance and payment bond or an alternative form of security in an amount sufficient to:(1) ensure the proper performance of the agreement; and(2) protect:(A) the department; and(B) payment bond beneficiaries who have a direct contractual relationship with the private entity or a subcontractor of the private entity to supply labor or material.(b) A performance and payment bond or alternative form of security shall be in an amount equal to the cost of constructing or maintaining the project.(c) If the department determines that it is impracticable for a private entity to provide security in the amount described by Subsection (b), the department shall set the amount of the bonds or the alternative forms of security.(d) A payment or performance bond or alternative form of security is not required for the portion of an agreement that includes only design or planning services, the performance of preliminary studies, or the acquisition of real property.(e) The amount of the payment security must not be less than the amount of the performance security.(f) In addition to or instead of a performance and payment bond, the department may require one or more of the following alternative forms of security:(1) a cashier's check drawn on a financial entity specified by the department;(2) a United States bond or note;(3) an irrevocable bank letter of credit; or(4) any other form of security determined suitable by the department.(g) The department by rule shall prescribe requirements for an alternative form of security provided under this section.

Added by Acts 2005, 79th Leg., Ch. 281, Sec. 2.21, eff. June 14, 2005.

Sec. 223.206. OWNERSHIP OF HIGHWAY. (a) A state highway or another facility described by Section 223.201(a) that is the subject of a comprehensive development agreement with a private entity, including the facilities acquired or constructed on the project, is public property and shall be owned by the department.(b) Notwithstanding Subsection (a), the department may enter into an agreement that provides for the lease of rights-of-way, the granting of easements, the issuance of franchises, licenses, or permits, or any lawful uses to enable a private entity to construct, operate, and maintain a project, including supplemental facilities. At the termination of the agreement, the highway or other facilities are to be in a state of proper maintenance as determined by the department and shall be returned to the department in satisfactory condition at no further cost.(c) A highway asset or toll project that is used or leased by a private entity under Section 202.052 or 228.053 for a commercial purpose is not exempt from ad valorem taxation and is subject to local zoning regulations and building standards.(d) The department may not enter into a comprehensive development agreement with a private entity under this subchapter or Section 227.023 that provides for the lease, license, or other use of rights-of-way or related property by the private entity for the purpose of constructing, operating, or maintaining an ancillary facility that is used for commercial purposes.

Added by Acts 2005, 79th Leg., Ch. 281, Sec. 2.21, eff. June 14, 2005.

Sec. 223.207. LIABILITY FOR PRIVATE OBLIGATIONS. The department may not incur a financial obligation for a private entity that designs, develops, finances, constructs, maintains, or operates a state highway or other facility under this subchapter. The state or a political subdivision of the state is not liable for any financial or other obligations of a project solely because a private entity constructs, finances, or operates any part of the project.

Added by Acts 2005, 79th Leg., Ch. 281, Sec. 2.21, eff. June 14, 2005.

Sec. 223.208. TERMS OF PRIVATE PARTICIPATION. (a) The department shall negotiate the terms of private participation under this subchapter, including:(1) methods to determine the applicable cost, profit, and project distribution among the private participants and the department;(2) reasonable methods to determine and classify toll rates and responsibility for the setting of tolls;(3) acceptable safety and policing standards; and(4) other applicable professional, consulting, construction, operation, and maintenance standards, expenses, and costs.(b) A comprehensive development agreement entered into under this subchapter or Section 227.023(c) may include any provision that the department considers appropriate, including provisions:(1) providing for the purchase by the department, under terms and conditions agreed to by the parties, of the interest of a private participant in the comprehensive development agreement and related property, including any interest in a highway or other facility designed, developed, financed, constructed, operated, or maintained under the comprehensive development agreement;(2) establishing the purchase price for the interest of a private participant in the comprehensive development agreement and related property, which price may be determined in accordance with the methodology established by the parties in the comprehensive development agreement;(3) providing for the payment of obligations incurred pursuant to the comprehensive development agreement, including any obligation to pay the purchase price for the interest of a private participant in the comprehensive development agreement, from any lawfully available source, including securing such obligations by a pledge of revenues of the commission or the department derived from the applicable project, which pledge shall have such priority as the department may establish;(4) permitting the private participant to pledge its rights under the comprehensive development agreement;(5) concerning the private participant's right to operate and collect revenue from the project; and(6) restricting the right of the commission or the department to terminate the private participant's right to operate and collect revenue from the project unless and until any applicable termination payments have been made.(c) The department may enter into a comprehensive development agreement under this subchapter or under Section 227.023(c) with a private participant only if the project is identified in the department's unified transportation program or is located on a transportation corridor identified in the statewide transportation plan.(d) Section 223.207 does not apply to the obligations of the department under a comprehensive development agreement.(e) Notwithstanding anything in Section 201.112 or other law to the contrary, and subject to compliance with the dispute resolution procedures set out in the comprehensive development agreement, an obligation of the commission or the department under a comprehensive development agreement entered into under this subchapter or Section 227.023(c) to make or secure payments to a person because of the termination of the agreement, including the purchase of the interest of a private participant or other investor in a project, may be enforced by mandamus against the commission, the department, and the comptroller in a district court of Travis County, and the sovereign immunity of the state is waived for that purpose. The district courts of Travis County shall have exclusive jurisdiction and venue over and to determine and adjudicate all issues necessary to adjudicate any action brought under this subsection. The remedy provided by this subsection is in addition to any legal and equitable remedies that may be available to a party to a comprehensive development agreement.(f) A comprehensive development agreement entered into under this subchapter or Section 227.023(c) and any obligations incurred, issued, or owed under the agreement does not constitute a state security under Chapter 1231, Government Code.(g) If the department enters into a comprehensive development agreement with a private participant that includes the collection by the private participant of tolls for the use of a toll project, the private participant shall submit to the department for approval:(1) the methodology for:(A) the setting of tolls; and(B) increasing the amount of the tolls;(2) a plan outlining methods the private participant will use to collect the tolls, including:(A) any charge to be imposed as a penalty for late payment of a toll; and(B) any charge to be imposed to recover the cost of collecting a delinquent toll; and(3) any proposed change in an approved methodology for the setting of a toll or a plan for collecting the toll.(h) A comprehensive development agreement with a private participant that includes the collection by the private participant of tolls for the use of a toll project may be for a term not longer than 50 years from the later of the date of final acceptance of the project or the start of revenue operations by the private participant, not to exceed a total term of 52 years. The comprehensive development agreement must contain an explicit mechanism for setting the price for the purchase by the department of the interest of the private participant in the comprehensive development agreement and related property, including any interest in a highway or other facility designed, developed, financed, constructed, operated, or maintained under the agreement.

Added by Acts 2005, 79th Leg., Ch. 281, Sec. 2.21, eff. June 14, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 264, Sec. 1.02, eff. June 11, 2007.

Sec. 223.209. RULES, PROCEDURES, AND GUIDELINES GOVERNING SELECTION AND NEGOTIATING PROCESS. (a) The commission shall adopt rules, procedures, and guidelines governing selection of a developer for a comprehensive development agreement and negotiations to promote fairness, obtain private participants in projects, and promote confidence among those participants. The rules must contain criteria relating to the qualifications of the participants and the award of the contracts.(b) The department shall have up-to-date procedures for participation in negotiations under this subchapter.(c) The department has exclusive judgment to determine the terms of an agreement.

Added by Acts 2005, 79th Leg., Ch. 281, Sec. 2.21, eff. June 14, 2005.



CHAPTER 224. ACQUISITION, CONSTRUCTION, AND MAINTENANCE

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE B. STATE HIGHWAY SYSTEM

CHAPTER 224. ACQUISITION, CONSTRUCTION, AND MAINTENANCE

SUBCHAPTER A. ACQUISITION GENERALLY

Sec. 224.001. ACQUISITION BY DEPARTMENT. The department shall

acquire by purchase, gift, or eminent domain any right-of-way

necessary for the national system of interstate and defense

highways.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 224.002. ACQUISITION BY COUNTY OR MUNICIPALITY GENERALLY.

(a) A county or municipality shall acquire, in the manner

provided by law, the highway right-of-way that is requested by

the department.

(b) Chapter 21, Property Code, governs the procedure for an

acquisition by eminent domain.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 224.003. ACQUISITION BY COMMISSIONERS COURT. (a) The

commissioners court of a county may acquire by purchase or

eminent domain any real property, including a right-of-way, or

material, including timber, earth, stone, or gravel, that the

commission determines is necessary or convenient to a state

highway to be constructed, reconstructed, maintained, widened,

straightened, or extended. Real property acquired for streambed

diversion may not exceed 100 feet in width.

(b) The commission shall furnish to the commissioners court the

plats or field notes of the real property and the description of

any required materials. After receiving the plats, notes, or

description, the commissioners court may make the acquisition in

accordance with those documents.

(c) The acquisition is on behalf of the state with title to the

State of Texas.

(d) The commissioners court may exercise the power of eminent

domain within the limits of a municipality only with the prior

consent of the municipality's governing body.

(e) The county may pay for the acquisition from the county road

and bridge fund, a special road fund, or any other available

county fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 224.004. STATE'S USE OF EMINENT DOMAIN. (a) If the

commissioners court does not acquire a right-of-way under Section

224.003, the commission shall immediately serve the commissioners

court with an order identifying the right-of-way by field notes

and requesting the commissioners court to acquire the

right-of-way.

(b) Not later than the 10th day after the date the order is

served, the commission shall direct the attorney general to

initiate eminent domain proceedings on behalf of the state to

acquire the right-of-way.

(c) Venue is in the county in which the right-of-way is located.

The district or county attorney for that county shall initiate

the eminent domain proceedings.

(d) Chapter 21, Property Code, governs the procedure for the

eminent domain proceeding except that the county judge appoints

the special commissioners.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 224.005. PARTICIPATION BY DEPARTMENT. (a) In the

acquisition of a right-of-way requested by the department in

cooperation with local officials for a highway designated by the

commission as a United States highway or state highway, the

department shall pay to the county or municipality not less than

90 percent of the value, as determined by the department, of the

right-of-way or the net cost of the right-of-way, whichever

amount is less.

(b) If the acquisition is by eminent domain, the participation

by the department shall be based on the final judgment if the

department has been notified in writing before the filing of the

suit and given prompt notice as to all action taken in the suit.

The department is entitled to become a party at any time for any

purpose, including the right of appeal.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 224.006. PAYMENT TO COUNTY OR MUNICIPALITY. (a) On

delivery to the department of acceptable instruments conveying to

the state the requested right-of-way, the department shall

prepare and transmit to the comptroller vouchers covering the

payment to the county or municipality of the department's share

of the cost of acquiring the right-of-way.

(b) The comptroller shall issue warrants on the appropriate

account covering the state's obligation as evidenced by the

vouchers.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 224.007. PURCHASE OF LEASE RIGHTS. (a) Before acquiring

property under this subchapter, the department may purchase the

right to lease the property to a third party.

(b) The department may make a purchase under Subsection (a) only

if the department first determines that the owner is unable to

lease or rent the property because of the impending acquisition

by the department.

(c) The consideration for the purchase of a lease right under

this section may not exceed the fair market rental value of the

property as determined by the department and shall be credited

against the total compensation due the owner when the department

acquires the property.

(d) Payment under this section may be made in periodic

increments until the property is acquired by the department. The

aggregate total of payments before acquisition may not exceed the

department's appraised value of the property.

(e) This section shall be implemented in accordance with

applicable administrative rules and policies of the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 224.008. UTILITY RELOCATION COSTS. In the acquisition of a

highway right-of-way by or for the department, the cost of

relocating or adjusting utility facilities, which cost may be

eligible under law, is a cost of the acquisition.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. CONSTRUCTION AND MAINTENANCE GENERALLY

Sec. 224.031. DUTY OF DEPARTMENT. (a) The department has

exclusive and direct control of all improvement of the state

highway system.

(b) The department shall prepare and pay for surveys, plans,

specifications, and estimates for all construction and

improvement of the state highway system.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 224.032. DUTY OF COMMISSION. (a) In the development and

maintenance of the state highway system, the commission shall

provide for the:

(1) efficient maintenance of the system;

(2) construction, in cooperation with the United States to the

extent of federal aid to the state, of durable highways of the

greatest public necessity;

(3) construction of highways to perfect and extend a correlated

system of state highways, independently from state funds; and

(4) construction of highways to provide access to significant

new naval military facilities and to provide for the state

highway system in impacted regions.

(b) Subsection (a) shall be implemented from funds available to

the department except that Subsection (a)(4) shall be implemented

only from the state highway fund.

(c) In this section, "significant new naval military facility"

and "impacted region" have the meanings assigned by Section 4,

Article 1, National Defense Impacted Region Assistance Act of

1985 (Article 689a-4d, Vernon's Texas Civil Statutes).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 224.033. COUNTY IMPROVEMENT OF STATE SYSTEM. (a) The

commission may enter into an agreement with the commissioners

court of a county for the improvement by the county of the state

highway system.

(b) In this section, "improvement" means construction,

reconstruction, maintenance, and the making of a necessary plan

or survey before beginning construction, reconstruction, or

maintenance and includes a project or activity appurtenant to a

state highway and including drainage facilities, surveying,

traffic counts, driveways, landscaping, signs, lights, or

guardrails.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 1.26, eff. Sept.

1, 1997.

SUBCHAPTER C. CONTRACT WITH TRANSPORTATION CORPORATION

Sec. 224.061. DEFINITIONS. In this subchapter:

(1) "Construction" includes improvement.

(2) "Highway" includes an improvement to a highway.

(3) "Improvement" includes landscaping.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 224.062. AUTHORITY TO CONTRACT. The commission may

contract with a transportation corporation created by the

commission under Chapter 431 for the purpose of acquiring

highways to be constructed by the corporation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 224.063. SUFFICIENCY OF FUNDS. (a) Before contracting

under this subchapter, the commission shall determine that it

will have sufficient funds available in the year of acquisition

to meet its financial obligations under the contract.

(b) Payment of any obligation in the contract is contingent on a

legislative appropriation for that purpose in the year the

obligation is due, and the contract must state that fact.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 224.064. TERMS AND CONDITIONS. (a) The commission shall

determine the terms of a contract under this subchapter.

(b) The contract may not extend for a period of more than six

years after the date of execution.

(c) The contract must provide that:

(1) the highway to be acquired is free of debts, liens, or other

encumbrances at the time of acquisition;

(2) the highway to be constructed meets minimum design criteria

prescribed by the commission;

(3) construction contracts are awarded through competitive

bidding to the low bidder;

(4) priority of construction is assigned to particular highway

segments;

(5) particular highway segments are opened to the public on

completion of construction under right of entry even if

consideration has not been paid by the commission; and

(6) the highway right-of-way is fully landscaped before

acquisition by the commission.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 224.065. CONSTRUCTION MANAGEMENT SERVICES. (a) The

commission may contract with a transportation corporation

constructing a highway for the commission to supervise the

construction of the highway and provide construction management

services for the corporation.

(b) The transportation corporation shall pay the commission for

the supervision and management services at the time the services

are provided.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 224.066. ADDITIONAL POWERS. In addition to the powers

granted under this subchapter, the commission has any other power

that is reasonable and necessary to allow it to contract with a

transportation corporation for the construction of a highway as

provided by this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. DETOUR ROADS

Sec. 224.091. DETOUR ROAD REQUIRED. (a) If construction on a

part of the state highway system causes the closing of a road to

traffic, the department shall select, improve, and maintain an

all-weather detour road for the convenience of the public.

(b) A detour road shall be used and controlled under the same

conditions and authority as that exercised over the state highway

system.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 224.092. DUTIES OF COMMISSION. The commission shall

provide for the:

(1) equipment and maintenance of a detour road in a manner

adequate for the convenience and safety of normal traffic using

the road; and

(2) posting of necessary signs at each end of the detour road

for the guidance and convenience of the public.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 224.093. DUTY OF COUNTY. A county shall cooperate with the

commission as necessary to adequately provide for the traffic

requirements of the public in the selection and maintenance of a

detour road in the county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER E. INTERSTATE BRIDGES

Sec. 224.121. CONDITION FOR IMPLEMENTATION. The department may

implement this subchapter only if:

(1) another state has enacted a statute providing for the

acquisition, construction, and maintenance of a bridge described

by Section 224.122 and for the use of the bridge by the public

without charge; and

(2) the bridge connects designated highways of this state and

the other state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 224.122. INTERSTATE BRIDGE AUTHORIZED. The department may

spend or allocate aid from any available money to acquire,

construct, or maintain a bridge across a stream that is a

boundary between this and another state in an amount not to

exceed one-half of the amount necessary to acquire, construct, or

maintain the bridge.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 224.123. AUTHORITY TO CONTRACT. The department by the

authority of the governor may agree with appropriate departments

of an adjoining state and the United States to implement this

subchapter for the purpose of furnishing substantial bridges

across this state's boundaries for the use of the traveling

public without charge.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER F. CONGESTION MITIGATION PROJECTS AND FACILITIES

Sec. 224.151. DEFINITIONS. In this subchapter:

(1) "Congestion" means the level at which transportation system

performance is no longer acceptable because of traffic

interference. The level of acceptable system performance may vary

by type of transportation facility, geographic location, or time

of day.

(2) "Congestion mitigation" means projects and facilities used

to reduce congestion by promoting the use of carpools and

vanpools, improve air quality, conserve fuel, and enhance the use

of existing highways and facilities on the state highway system.

(3) "High occupancy vehicle" means a bus or other motorized

passenger vehicle such as a carpool or vanpool vehicle used for

ridesharing purposes and occupied by a specified minimum number

of persons.

(4) "High occupancy vehicle lane" means one or more lanes of a

highway or an entire highway where high occupancy vehicles are

given at all times, or at regularly scheduled times, a priority

or preference over some or all other vehicles moving in the

general stream of all highway traffic.

(5) "Motor vehicle" has the meaning assigned by Section 522.003.

(6) "Transportation corporation" means a transportation

corporation created by the state under Chapter 431.

(7) "Exclusive lane" means a lane of a highway or segment of a

highway the use of which is restricted to one or more designated

classifications of motor vehicle.

(8) "Low-emissions vehicle" means a vehicle that meets emissions

standards established by commission rule.

(9) "Restricted lane" includes:

(A) a high occupancy vehicle lane;

(B) a toll lane under Section 228.007; and

(C) an exclusive lane.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.24, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1049, Sec. 1, eff.

June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.22, eff. June 14, 2005.

Sec. 224.152. PURPOSE. (a) Subject to the availability of

state and federal funds, it is the intent of the legislature to

further the purposes of the United States Congress as expressed

in 23 U.S.C. Sections 134, 135, 146, and 149 and in Section

1012(b) of Pub. L. No. 102-240, as amended, to improve safety,

conserve fuel, decrease traffic congestion during rush hours,

improve air quality, develop innovative techniques to finance

transportation projects, and enhance the use of existing highways

and facilities.

(b) The legislature declares that it is necessary, to further

the purposes described by Subsection (a), to provide for the

participation of the department, including the expenditure of

available funds by the department, in projects and facilities for

the purpose of congestion mitigation.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.24, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1049, Sec. 2, eff.

June 20, 2003.

Sec. 224.153. HIGH OCCUPANCY VEHICLE LANES AUTHORIZED. (a) The

department may finance, designate, design, construct, operate, or

maintain one or more lanes on a multi-lane highway facility as

dedicated high occupancy vehicle lanes on the state highway

system.

(b) The department may enter into an agreement with a transit

authority under Chapter 451, 452, or 453, a regional mobility

authority under Chapter 361, a coordinated county transportation

authority under Chapter 460, a municipality, or a transportation

corporation for the design, construction, operation, or

maintenance of a high occupancy vehicle lane.

(c) The department may authorize a motorcycle or a low-emissions

vehicle to use a high occupancy vehicle lane designated under

this section regardless of the number of persons on the

motorcycle or occupants in the vehicle.

Text of subsec. (d) as added by Acts 2003, 78th Leg., ch. 1049,

Sec. 3

(d) The department may not authorize the use of a high occupancy

vehicle lane designed, constructed, operated, or maintained under

Subsection (b) by a motorcycle or a low-emissions vehicle that is

not occupied by the required minimum number of persons if the use

would impair the receipt of federal transit funds.

Text of subsec. (d) as added by Acts 2003, 78th Leg., ch. 1331,

Sec. 23

(d) The department may not authorize vehicles addressed in

Subsection (c) to use a high occupancy vehicle lane if such use

would violate federal transit or highway funding restrictions.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.24, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 967, Sec. 5, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1331, Sec. 23, eff. June

20, 2003; Acts 2003, 78th Leg., ch. 1049, Sec. 3, eff. June 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

991, Sec. 1, eff. September 1, 2005.

Sec. 224.1541. EXCLUSIVE LANES. (a) The commission by order

may designate and the department may finance, design, construct,

operate, or maintain one or more lanes of a state highway

facility as exclusive lanes.

(b) The commission may designate a lane as an exclusive lane

under Subsection (a) only if the commission determines that:

(1) there:

(A) are two or more lanes adjacent to the proposed exclusive

lane for the use of vehicles other than vehicles for which the

lane is restricted; or

(B) is a multilane facility adjacent to the proposed exclusive

lane for the use of vehicles other than vehicles for which the

lane is restricted; and

(2) the use or operation of the exclusive lane is likely to

enhance safety, mobility, or air quality.

(c) The adjacent lanes or adjacent multilane facility under

Subsection (b) may be designated as exclusive lanes or an

exclusive lane facility for the use of vehicles that are

prohibited from using the exclusive lane.

Added by Acts 2003, 78th Leg., ch. 1049, Sec. 5, eff. June 20,

2003.

Sec. 224.1542. POLICE AND EMERGENCY VEHICLES. A restriction

imposed on a restricted lane under this subchapter does not apply

to a police vehicle or an authorized emergency vehicle as defined

by Section 541.201.

Added by Acts 2003, 78th Leg., ch. 1049, Sec. 6, eff. June 20,

2003.

Sec. 224.1543. TRAFFIC CONTROL DEVICES. (a) The department

shall erect and maintain official traffic control devices

necessary to implement and ensure compliance with lane

restrictions designated under this subchapter. The department, in

a contract to operate a toll lane under this subchapter, may

authorize the contracted entity to erect and maintain necessary

official traffic control devices.

(b) Section 544.004 applies to a traffic control device erected

under this section.

Added by Acts 2003, 78th Leg., ch. 1049, Sec. 6, eff. June 20,

2003.

Sec. 224.159. ADOPTION OF RULES; PRESCRIBE FORMS. The

commission shall adopt rules and prescribe forms to administer

this subchapter.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.24, eff. Sept. 1,

1997.



CHAPTER 225. STATE HIGHWAY NAMES

TRANSPORTATION CODETITLE 6. ROADWAYSSUBTITLE B. STATE HIGHWAY SYSTEMCHAPTER 225. STATE HIGHWAY NAMESSUBCHAPTER A. STATE HIGHWAY NAMES IN GENERALSec. 225.001. RESTRICTIONS ON NAMING HIGHWAY. (a) The commission may not designate a part of the highway system, including a bridge or street, by a name, including the name of a living individual or for an organization or event, or by a symbol other than the regular highway number.(b) Except as otherwise provided by statute, a part of the highway system, including a bridge or street, may not be designated by a name.(c) A part of the highway system, including a bridge or street, may be designated by the name of a person only if the person is deceased and was significant:(1) in the state's history; or(2) in the lives of the people of this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1160, Sec. 1, eff. June 15, 2007.

Sec. 225.002. MEMORIAL DESIGNATION OF HIGHWAY BY LOCAL GOVERNMENT. (a) A local government may assign a memorial or other identifying designation to a part of the highway system.(b) A part of the highway system assigned a designation under Subsection (a) may be marked only with the regular highway number.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 225.003. APPLICATION FOR AND SITE SELECTION OF MEMORIAL MARKER. (a) A local government planning a memorial designation must submit an application to the director completely describing:(1) the nature and objectives of the designation; and(2) any marker to be erected.(b) A marker may not be erected earlier than the 91st day after the date the director approves an application to allow the department to select and prepare a proper site.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 225.004. MEMORIAL MARKER. (a) A local government may purchase and furnish to the department a suitable locally identifying memorial marker.(b) If the director approves the size and type of a marker, the department, on request, may erect the marker at a place most suitable to the department's maintenance operations.(c) If two or more local governments cooperate in seeking a continuous memorial or other identifying designation, they may furnish to the department markers to be erected at each end of the designated limits and at intermediate sites so that markers are approximately 75 miles apart.(d) The department shall maintain the grounds for a marker. The local government shall repair or replace a marker.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 225.005. DESIGNATION OF HISTORICAL ROUTE. (a) The department shall mark with a historical name a farm-to-market or ranch road that follows a historical route if:(1) a county historical commission applies to the Texas Historical Commission and the department for the marking of the road; and(2) the Texas Historical Commission certifies that the name has been in common usage in the area for at least 50 years.(b) The evidence to support a certification under Subsection (a) must:(1) be submitted by the county historical commission applying for the designation; and(2) include an affidavit from each of at least five longtime residents of the area.(c) The department shall prepare and install signs along the road that indicate the road's historical name. The county historical commission applying for the designation shall pay the cost of preparing the signs.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 225.006. EFFECT ON OTHER LAWS. This subchapter does not:(1) supersede or conflict with an existing statute regulating the marking of a road or street; or(2) void or supersede the authority of a local governmental agency to regulate and mark a road or street.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. SPECIFIC STATE HIGHWAY NAMESSec. 225.021. GENERAL PROVISIONS. (a) The department shall repair and replace each marker required by this subchapter and maintain the grounds for the marker.(b) The department may accept a grant or donation to assist in financing the construction and maintenance of a marker.(c) The department is not required to design, construct, or erect a marker under this subchapter unless a grant or donation of funds is made to the department to cover the cost of the design, construction, and erection of the marker.(d) Money received under Subsection (b) shall be deposited to the credit of the state highway fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1160, Sec. 2, eff. June 15, 2007.

Sec. 225.022. TEXAS VIETNAM VETERANS MEMORIAL HIGHWAY. (a) To honor the Texas citizens who served in the United States armed forces during the Vietnam War, the part of U.S. Highway 83 located in Texas is the Texas Vietnam Veterans Memorial Highway.(b) The department shall design and construct memorial markers indicating the highway number, the designation as the Texas Vietnam Veterans Memorial Highway, and any other appropriate information.(c) The department shall erect a memorial marker at each end of the memorial highway and at intermediate sites along the highway that the department determines are appropriate. The intermediate sites may not be farther apart than 100 miles.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 225.0225. PURPLE HEART TRAIL. (a) The part of Interstate Highway 35 located in Texas is the Texas portion of the national Purple Heart Trail.(b) The department shall design and construct markers indicating the highway number, the designation as the Purple Heart Trail, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at intermediate sites along the highway that the department determines are appropriate. The intermediate sites may not be farther apart than 100 miles.(d) Notwithstanding Subsections (b) and (c), the department is required to design, construct, and erect the markers only to the extent that money is available for this purpose from donations received from local Purple Heart organizations.(e) Money received under Subsection (d) shall be deposited to the credit of the state highway fund for dedication under this section.

Added by Acts 2005, 79th Leg., Ch. 323, Sec. 1, eff. September 1, 2005.

Sec. 225.023. NOLAN RYAN EXPRESSWAY. (a) The part of State Highway 288 between the Brazoria County line and Freeport is the Nolan Ryan Expressway.(b) The department shall design and construct memorial markers indicating the highway number, the designation as the Nolan Ryan Expressway, and any other appropriate information.(c) The department shall erect a memorial marker at each end of the memorial highway and at intermediate sites along the highway that the department determines are appropriate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 225.024. SAM HOUSTON PARKWAY. (a) Beltway 8 in Harris County is the Sam Houston Parkway.(b) The department shall construct markers indicating the designation as the Sam Houston Parkway and other appropriate information.(c) The department may design the markers in coordination with a local entity. The department has final authority to approve the design of the markers.(d) The department shall erect a marker every five miles along the beltway except at sites where the department determines the placement of a marker is not feasible.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 225.025. SENATOR LLOYD BENTSEN HIGHWAY. (a) The part of U.S. Highway 59 from its intersection with Interstate Highway 45 to its intersection with Interstate Highway 35 is the Senator Lloyd Bentsen Highway.(b) The department shall design and construct memorial markers indicating the highway number, the designation as the Senator Lloyd Bentsen Highway, and any other appropriate information.(c) The department shall erect a memorial marker at each end of the memorial highway and at appropriate intermediate sites along the highway. The intermediate sites may not be farther apart than 100 miles.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 225.026. FARM-TO-MARKET ROAD 390; SCENIC HIGHWAY. (a) Farm-to-Market Road 390 in Washington County is a scenic highway.(b) The department shall design and construct markers indicating the highway number, the designation as a scenic highway, and any other appropriate information.(c) The department shall erect a marker at each end of the scenic highway and at intermediate sites along the highway that the department determines are appropriate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 225.027. 10TH MOUNTAIN DIVISION HIGHWAY. (a) The 10th Mountain Division Memorial Highway is:(1) the part of U.S. Highway 290 from Interstate Highway 35 to State Highway 95;(2) the part of State Highway 95 from U.S. Highway 290 to State Highway 71; and(3) the part of State Highway 71 from State Highway 95 to Interstate Highway 35.(b) The department shall design and construct memorial markers to be placed along the memorial highway indicating the highway number, the designation as the 10th Mountain Division Memorial Highway, and any other appropriate information.(c) The department shall erect a memorial marker at each end of the memorial highway and at intermediate sites along the highway that the department determines are appropriate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 225.0274. 173D AIRBORNE BRIGADE MEMORIAL HIGHWAY. (a) State Highway 173 between its intersection with State Highway 16 near Kerrville and its intersection with State Highway 16 near Jourdanton is designated as the 173d Airborne Brigade Memorial Highway.(b) The department shall design and construct memorial markers indicating the highway number, the designation as the 173d Airborne Brigade Memorial Highway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.

Added by Acts 2003, 78th Leg., ch. 449, Sec. 1, eff. June 20, 2003.

Sec. 225.0275. 90TH INFANTRY DIVISION HIGHWAY. (a) The 90th Infantry Division Memorial Highway is the part of U.S. Highway 90 in Bexar County from Interstate Highway Loop 410 to Farm-to-Market Road 1518.(b) The department shall design and construct memorial markers to be placed along the memorial highway indicating the highway number, the designation as the 90th Infantry Division Memorial Highway, and any other appropriate information.(c) The department shall erect a memorial marker at each end of the memorial highway and at intermediate sites along the highway that the department determines are appropriate.

Added by Acts 2001, 77th Leg., ch. 1190, Sec. 1, eff. Sept. 1, 2001.

Sec. 225.0276. SECOND INDIAN HEAD DIVISION MEMORIAL HIGHWAY. (a) Farm-to-Market Road 1535 between Fort Sam Houston and Camp Bullis is designated as the Second Indian Head Division Memorial Highway.(b) The department shall design and construct memorial markers indicating the highway number, the designation as the Second Indian Head Division Memorial Highway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.

Added by Acts 2003, 78th Leg., ch. 972, Sec. 1, eff. June 20, 2003.

Sec. 225.028. PEARL HARBOR MEMORIAL HIGHWAY. (a) The part of U.S. Highway 290 between Johnson City and Interstate Highway 10 is the Pearl Harbor Memorial Highway.(b) The department shall design and construct markers indicating the highway number, the designation as the Pearl Harbor Memorial Highway, and any other appropriate information.(c) The department shall erect a marker at each end of the memorial highway and at appropriate intermediate sites along the highway.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.16(a), eff. Sept. 1, 1997.

Sec. 225.0285. WORLD WAR II VETERANS MEMORIAL HIGHWAY. (a) The part of United States Highway 80 located in this state is designated as the World War II Veterans Memorial Highway.(b) The department shall design and construct memorial markers indicating the highway number, the designation as the World War II Veterans Memorial Highway, and any other appropriate information.(c) Except as provided by Subsection (d), the department shall erect a marker at each end of the highway and at each county line crossed by the highway.(d) The department is not required to design, construct, or erect a marker under this section unless a grant or donation of private funds is made to the department to cover the cost of the design, construction, and erection of the marker.(e) Money received under Subsection (d) shall be deposited to the credit of the state highway fund.

Added by Acts 2005, 79th Leg., Ch. 585, Sec. 1, eff. September 1, 2005.

Sec. 225.029. PRESIDENTIAL CORRIDOR. (a) In recognition of the connection between the Lyndon Baines Johnson Library in Austin and the George Herbert Walker Bush Library in College Station, the parts of U.S. Highway 290 from Interstate Highway 35 to State Highway 21 and State Highway 21 from U.S. Highway 290 to State Highway 6 are the Presidential Corridor. The designation is in addition to any other designation.(b) The department shall design and construct markers indicating the highway number, the designation as the Presidential Corridor, and any other appropriate information.(c) The department shall erect a marker at each end of the corridor and at appropriate intermediate sites along the corridor.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.16(a), eff. Sept. 1, 1997.

Sec. 225.030. HENRY G. "BUD" LEHMAN HIGHWAY. (a) The part of U.S. Highway 290 in Lee County is the Henry G. "Bud" Lehman Highway.(b) The department shall design and construct markers indicating the highway number, the designation as the Henry G. "Bud" Lehman Highway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.16(a), eff. Sept. 1, 1997.

Sec. 225.031. RAY C. STOKER, JR., HIGHWAY. (a) The parts of Farm-to-Market Road 503 from Valera to Farm-to-Market Road 1929 and Farm-to-Market Road 1929 from Farm-to-Market Road 503 to U.S. Highway 83 are the Ray C. Stoker, Jr., Highway.(b) The department shall design and construct markers indicating the highway number, the designation as the Ray C. Stoker, Jr., Highway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.16(a), eff. Sept. 1, 1997.

Sec. 225.032. S. M. WRIGHT FREEWAY. (a) In recognition of S. M. Wright's outstanding spiritual and civic contributions to the city of Dallas and the state, the parts of U.S. Highway 175 in Dallas County between Interstate Highway 45 and State Highway 310 and State Highway 310 between U.S. Highway 175 and State Loop 12 are the S. M. Wright Freeway. The designation is in addition to any other designation.(b) The department shall design and construct memorial markers indicating the highway number, the designation as the S. M. Wright Freeway, and any other appropriate information.(c) The department shall erect a marker at each end of the freeway and at appropriate intermediate sites along the freeway.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.16(a), eff. Sept. 1, 1997.

Sec. 225.033. PRESIDENT GEORGE BUSH HIGHWAY. (a) The part of U.S. Highway 190 in Dallas, Collin, and Denton counties is the President George Bush Highway. The designation is in addition to any other designation.(b) The department shall design and construct markers indicating the highway number, the designation as the President George Bush Highway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.(d) If the Texas Turnpike Authority assumes jurisdiction over the highway, the authority has the powers and shall perform the duties of the department under this section and Section 225.021.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.16(a), eff. Sept. 1, 1997.

Sec. 225.034. TEXAS KOREAN WAR VETERANS MEMORIAL HIGHWAY. (a) State Highway 6 from the Red River in Hardeman County to its intersection with Interstate Highway 45 in Galveston County is designated as the Texas Korean War Veterans Memorial Highway.(b) The department shall design and construct memorial markers indicating the highway number, the designation as the Texas Korean War Veterans Memorial Highway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.

Added by Acts 1997, 75th Leg., ch. 32, Sec. 1, eff. May 5, 1997.

Sec. 225.035. JOHN B. COLEMAN MEMORIAL HIGHWAY. (a) State Highway 35 in Harris County is designated as the John B. Coleman Memorial Highway.(b) The department shall design and construct memorial markers indicating the highway number, the designation as the John B. Coleman Memorial Highway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.

Added by Acts 1997, 75th Leg., ch. 547, Sec. 1, eff. Sept. 1, 1997.

Sec. 225.036. STEPHEN F. AUSTIN MEMORIAL HIGHWAY. (a) State Highway 35 in Matagorda and Brazoria counties is designated as the Stephen F. Austin Memorial Highway.(b) The department shall design and construct memorial markers indicating the highway number, the designation as the Stephen F. Austin Memorial Highway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.

Added by Acts 1997, 75th Leg., ch. 44, Sec. 1, eff. May 7, 1997. Renumbered from Sec. 225.034 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(95), eff. Sept. 1, 1999.

Sec. 225.037. THE BISHOP ERNEST T. DIXON, JR., MEMORIAL PARKWAY. (a) United States Highway 87 from its intersection with Interstate Highway 410 in Bexar County to its intersection with Loop 1604 is designated as the Bishop Ernest T. Dixon, Jr., Memorial Parkway.(b) The department shall design and construct memorial markers indicating the highway number, the designation as the Bishop Ernest T. Dixon, Jr., Memorial Parkway, and any other appropriate information.(c) The department shall erect a memorial marker at each end of the parkway and at intermediate sites along the parkway that the department determines are appropriate.

Added by Acts 1997, 75th Leg., ch. 57, Sec. 1, eff. Sept. 1, 1997. Renumbered from Sec. 225.034 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(96), eff. Sept. 1, 1999.

Sec. 225.038. PATRIOT PARKWAY. (a) To commemorate the achievements of veterans buried at the national cemetery in Dallas County, Spur 408 in Dallas County from Interstate Highway 20 to Loop 12 is designated as Patriot Parkway.(b) The department shall design and construct memorial markers indicating the highway number, the designation as Patriot Parkway, and any other appropriate information.(c) The department shall erect a memorial marker at each end of the memorial highway and at intermediate sites along the highway that the department determines are appropriate.

Added by Acts 1997, 75th Leg., ch. 190, Sec. 1, eff. May 21, 1997. Renumbered from Sec. 225.034 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(97), eff. Sept. 1, 1999.

Sec. 225.039. CONGRESSMAN FRANK M. TEJEDA MEMORIAL HIGHWAY. (a) United States Highway 281 from its intersection with Loop 410 in Bexar County to its intersection with the Atascosa-Bexar County Line is designated as the Congressman Frank M. Tejeda Memorial Highway.(b) The department shall design and construct memorial markers indicating the highway number, the designation as the Congressman Frank M. Tejeda Memorial Highway, and any other appropriate information.(c) The department shall erect a memorial marker at each end of the memorial highway and at intermediate sites along the highway that the department determines are appropriate.

Added by Acts 1997, 75th Leg., ch. 519, Sec. 1, eff. Sept. 1, 1997. Renumbered from Sec. 225.034 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(98), eff. Sept. 1, 1999.

Sec. 225.0395. SENATOR JOHN TRAEGER MEMORIAL HIGHWAY. (a) State Highway 123 between Interstate Highway 10 and United States Highway 90A is designated as the Senator John Traeger Memorial Highway.(b) The department shall design and construct memorial markers indicating the highway number, the designation as the Senator John Traeger Memorial Highway, and any other appropriate information.(c) Except as provided by Subsection (d), the department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.(d) The department is not required to design, construct, or erect a marker required by this section unless a grant or donation of private funds is made to the department to cover the cost of the design, construction, and erection of the marker.(e) Money collected under Section 225.021 for the purpose of implementing this section shall be deposited to the credit of the state highway fund.

Added by Acts 2005, 79th Leg., Ch. 525, Sec. 1, eff. June 17, 2005.

Sec. 225.040. LA ENTRADA AL PACIFICO CORRIDOR. (a) The following highways and any portion of a highway in a corridor on two miles of either side of the center line of the highway are designated as La Entrada al Pacifico Corridor:(1) State Highway 349 from Lamesa to the point on that highway that is closest to 32 degrees, 7 minutes, north latitude, by 102 degrees, 6 minutes, west longitude;(2) the segment or any roadway extending from the point described by Subdivision (1) to the point on Farm-to-Market Road 1788 closest to 32 degrees, 0 minutes, north latitude, by 102 degrees, 16 minutes, west longitude;(3) Farm-to-Market Road 1788 from the point described by Subdivision (2) to its intersection with Interstate Highway 20;(4) Interstate Highway 20 from its intersection with Farm-to-Market Road 1788 to its intersection with United States Highway 385;(5) United States Highway 385 from Odessa to Fort Stockton, including those portions that parallel United States Highway 67 and Interstate Highway 10; and(6) United States Highway 67 from Fort Stockton to Presidio, including those portions that parallel Interstate Highway 10 and United States Highway 90.(b) The department shall design and construct commemorative markers to be placed along the corridor indicating the highway number, its designation as the future route of La Entrada al Pacifico Corridor, and any other appropriate information.(c) The department shall erect a commemorative marker at each end of the memorial highway and at intermediate sites along the highway that the department determines are appropriate.

Added by Acts 1997, 75th Leg., ch. 595, Sec. 1, eff. June 9, 1997. Renumbered from Sec. 225.034 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(99), eff. Sept. 1, 1999. Renumbered from Sec. 225.034 and amended by Acts 1999, 76th Leg., ch. 594, Sec. 1, eff. Sept. 1, 1999.

Sec. 225.0401. EL CAMINO EAST/WEST CORRIDOR. (a) The parts of State Highways 7, 21, and 103, United States Highway 290, and Interstate Highway 10 that create a route from the Pendleton Bridge in Sabine County to the El Paso-Hudspeth County line are designated as the El Camino East/West Corridor.(b) The part of Interstate Highway 10 that follows the route of the El Camino Real de Tierra Adentro in El Paso County is designated as the El Camino Real de Tierra Adentro East/West Corridor.(c) To the extent the El Camino East/West Commission reimburses the department for the department's costs, the department shall:(1) design and construct markers in consultation with the El Camino East/West Commission to be placed along the corridor indicating the highway number, the appropriate designation, and any other appropriate information; and(2) erect a marker at each end of the corridor and at appropriate intermediate sites along the corridor.(d) Funds collected by the department under Subsection (c) shall be deposited to the credit of the state highway fund.

Added by Acts 2005, 79th Leg., Ch. 937, Sec. 1, eff. September 1, 2005.

Sec. 225.0402. PRESTON TRAIL HIGHWAY. (a) State Highway 289 is designated as the Preston Trail Highway.(b) Subject to Section 225.021(c), the department shall design and construct markers indicating the highway number, the designation as the Preston Trail Highway, and any other appropriate information. The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.

Added by Acts 2009, 81st Leg., R.S., Ch. 361, Sec. 1, eff. June 19, 2009.

Sec. 225.041. FLOURNOY ROAD. (a) Farm-to-Market Road 1931 in Alice is designated as Flournoy Road.(b) The department shall design and construct memorial markers indicating the highway number, the designation as Flournoy Road, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.

Added by Acts 1999, 76th Leg., ch. 792, Sec. 1, eff. June 18, 1999.

Sec. 225.042. SAM WALDROP HIGHWAY INTERCHANGE. (a) The interchange of U.S. Highways 83 and 84 and Loop 322 in Abilene is designated as the Sam Waldrop Highway Interchange.(b) The department shall design and construct memorial markers indicating the interchange number, the designation as the Sam Waldrop Interchange, and any other appropriate information.(c) The department shall erect a marker at each end of the interchange and at appropriate intermediate sites along the interchange.

Added by Acts 1999, 76th Leg., ch. 1000, Sec. 1, eff. June 18, 1999. Renumbered from Sec. 225.041 by Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(103), eff. Sept. 1, 2001.

Sec. 225.043. CESAR CHAVEZ MEMORIAL HIGHWAY. (a) State Highway 44 in Nueces County and Jim Wells County outside the city limits of Corpus Christi and exclusive of the segments of State Highway 44 that lie within the city limits of Robstown, Banquete, Agua Dulce, and Alice is designated as the Cesar Chavez Memorial Highway.(b) The department shall design and construct memorial markers indicating the highway number, the designation as the Cesar Chavez Memorial Highway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.

Added by Acts 1999, 76th Leg., ch. 1164, Sec. 1, eff. June 18, 1999. Renumbered from Sec. 225.041 by Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(104), eff. Sept. 1, 2001.

Text of section as added by Acts 2001, 77th Leg., ch. 163, Sec. 1Sec. 225.044. ATLAS ICBM HIGHWAY. (a) Farm-to-Market Road 604 from State Highway 351 in Shackelford County to U.S. Highway 83 in Taylor County is designated as the Atlas ICBM Highway.(b) The department shall design and construct markers indicating the highway number, the designation as the Atlas ICBM Highway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.

Added by Acts 2001, 77th Leg., ch. 163, Sec. 1, eff. May 18, 2001.

Sec. 225.045. SERGEANT JOE PARKS, JR. MEMORIAL HIGHWAY. Farm-to-Market Road 457, from mile marker #648 to #677, located in the County of Matagorda, is now named Sergeant Joe Parks, Jr. Memorial Highway.

Added by Acts 1999, 76th Leg., ch. 594, Sec. 2, eff. Sept. 1, 1999.

Sec. 225.046. TEXAS INDEPENDENCE HIGHWAY. (a) State Highway 225 between Loop 610 in Houston and State Highway 146 in La Porte is designated as the Texas Independence Highway.(b) The department shall design and construct markers indicating the highway number, the designation as the Texas Independence Highway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.

Added by Acts 2001, 77th Leg., ch. 775, Sec. 1, eff. June 13, 2001.

Sec. 225.047. JUAN N. SEGUIN BOULEVARD. (a) Park Road 1836 between State Highway 134 and the San Jacinto Battleground is designated as the Juan N. Seguin Boulevard.(b) The department shall design and construct memorial markers indicating the park road number, the designation as the Juan N. Seguin Boulevard, and any other appropriate information.(c) The department shall erect a marker at each end of the boulevard and at appropriate intermediate sites along the boulevard.

Added by Acts 2001, 77th Leg., ch. 775, Sec. 1, eff. June 13, 2001.

Sec. 225.048. JUAN N. SEGUIN MEMORIAL INTERCHANGE. (a) The interchange between State Highway 225 and Loop 610 in Houston is designated as the Juan N. Seguin Memorial Interchange.(b) The department shall design and construct memorial markers indicating the interchange number, the designation as the Juan N. Seguin Memorial Interchange, and any other appropriate information.(c) The department shall erect a marker at one or more sites on the interchange and approaching the interchange in each direction.

Added by Acts 2001, 77th Leg., ch. 775, Sec. 1, eff. June 13, 2001.

Sec. 225.049. PHANTOM WARRIORS HIGHWAY. (a) State Highway 195 from Interstate Highway 35 to the terminus of State Highway 195 in Killeen is designated as the Phantom Warriors Highway.(b) The department shall design and construct markers indicating the highway number, the designation as the Phantom Warriors Highway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at any appropriate intermediate sites along the highway.(d) In this section, a reference to Interstate Highway 35 or to the terminus of State Highway 195 in Killeen means the interstate highway and terminus as they existed on January 1, 2003.

Added by Acts 2003, 78th Leg., ch. 807, Sec. 1, eff. Sept. 1, 2003.

Sec. 225.050. RALPH L. LOWE PARKWAY. (a) Farm-to-Market Road 528 in the city of Friendswood is designated as the Ralph L. Lowe Parkway.(b) The department shall design and construct memorial markers indicating the designation as the Ralph L. Lowe Parkway and any other appropriate information.(c) The department shall erect a marker at each end of the parkway and at appropriate intermediate sites along the parkway.

Added by Acts 2001, 77th Leg., ch. 1247, Sec. 1, eff. June 15, 2001. Renumbered from Transportation Code, Sec. 225.044 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(128), eff. Sept. 1, 2003.

Sec. 225.051. CESAR CHAVEZ BORDER HIGHWAY. (a) Loop 375 between Interstate Highway 10 and Santa Fe Street in El Paso County is designated as the Cesar Chavez Border Highway.(b) The department shall design and construct markers indicating the highway number, the designation as the Cesar Chavez Border Highway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.

Added by Acts 2001, 77th Leg., ch. 517, Sec. 1, eff. June 11, 2001. Renumbered from Transportation Code, Sec. 225.046 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(129), eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1160, Sec. 3, eff. June 15, 2007.

Sec. 225.052. BIG THICKET NATIONAL PRESERVE PARKWAY. (a) U.S. Highway 69 between Interstate Highway 10 in Beaumont and Loop 287 in Lufkin is designated as the Big Thicket National Preserve Parkway.(b) The department shall design and construct markers indicating the designation as the Big Thicket National Preserve Parkway and any other appropriate information.(c) The department shall erect a marker at each end of the parkway and at appropriate intermediate sites along the parkway.

Added by Acts 2001, 77th Leg., ch. 1098, Sec. 1, eff. June 15, 2001. Renumbered from Transportation Code, Sec. 225.046 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(130), eff. Sept. 1, 2003.

Sec. 225.053. CHARLES K. DEVALL MEMORIAL HIGHWAY. (a) The portion of United States Highway 259 Relief Route from 4/10 mile south of the northern Kilgore municipal boundary to 7/10 mile south of the southern Kilgore municipal boundary is designated as the Charles K. Devall Memorial Highway.(b) The department shall design and construct memorial markers indicating the highway number, the designation as the Charles K. Devall Memorial Highway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.(d) In this section, a reference to the Kilgore municipal boundary means that boundary as it exists on January 1, 2001.

Added by Acts 2001, 77th Leg., ch. 1193, Sec. 1, eff. June 15, 2001. Renumbered from Transportation Code, Sec. 225.046 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(131), eff. Sept. 1, 2003.

Sec. 225.054. TOM LANDRY HIGHWAY. (a) Interstate Highway 30 between Interstate 35E in Dallas and Interstate 35W in Fort Worth is designated as the Tom Landry Highway.(b) The department shall design and construct memorial markers indicating the highway number, the designation as the Tom Landry Highway, and any other appropriate information. The department shall include a depiction of a fedora on each marker designed and constructed under this section.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.

Added by Acts 2001, 77th Leg., ch. 206, Sec. 1, eff. May 21, 2001. Renumbered from Transportation Code, Sec. 225.046 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(132), eff. Sept. 1, 2003.

Sec. 225.055. L. P. "PETE" GILVIN MEMORIAL HIGHWAY. (a) The portion of Business United States Highway 287 in the municipal boundaries of Amarillo is designated as the L. P. "Pete" Gilvin Memorial Highway.(b) The department shall design and construct memorial markers indicating the highway number, the designation as the L. P. "Pete" Gilvin Memorial Highway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.(d) In this section, a reference to the municipal boundaries of Amarillo means those boundaries as they exist on May 1, 2001.

Added by Acts 2001, 77th Leg., ch. 1170, Sec. 1, eff. Sept. 1, 2001. Renumbered from Transportation Code, Sec. 225.046 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(133), eff. Sept. 1, 2003.

Sec. 225.056. NASA PARKWAY. (a) The part of NASA Road 1 from State Highway 146 to Interstate Highway 45 and the part of Farm-to-Market Road 528 from Interstate Highway 45 to State Highway 35 are designated the NASA Parkway.(b) The department shall design and construct markers indicating the highway number, the designation as the NASA Parkway, and any other appropriate information.(c) The department shall erect a marker at each end of the parkway and at appropriate intermediate sites along the parkway.(d) This section does not affect the designation of part of Farm-to-Market Road 528 as the Ralph I. Lowe Parkway under this subchapter.

Added by Acts 2003, 78th Leg., ch. 45, Sec. 1, eff. Sept. 1, 2003.Renumbered from Transportation Code, Section 225.057 by Acts 2005, 79th Leg., Ch. 728, Sec. 23.001(84), eff. September 1, 2005.

Sec. 225.057. QUEEN ISABELLA MEMORIAL BRIDGE. (a) The structure connecting State Highway 100 and Park Road 100 between the eastern municipal boundary of Port Isabel and the western boundary of Padre Island is designated as the Queen Isabella Memorial Bridge as a memorial to:(1) the deceased: Julio Mireles, Robert Harris, Gaspar Saenz Hinojosa, Robin Leavell, Hector Martinez, Jr., Stvan Francisco Rivas, Barry Welch, and Chealsa Welch;(2) the survivors: Bridgette Goza, Rene Mata, and Gustavo Morales, Jr.; and(3) the heroes of that tragic event.(b) The department shall design and construct memorial markers indicating the designation as the Queen Isabella Memorial Bridge and any other appropriate information.(c) The department shall erect a marker at each end of the structure and at any appropriate intermediate sites along the structure.(d) In this section, a reference to a Port Isabel municipal boundary means that boundary as it exists on January 1, 2003.

Added by Acts 2003, 78th Leg., ch. 798, Sec. 1, eff. June 20, 2003.

Sec. 225.058. CHISHOLM TRAIL PARKWAY. (a) State Highway 121 between Farm-to-Market Road 1187 in Tarrant County and United States Highway 67 in Johnson County is designated as the Chisholm Trail Parkway.(b) The department shall design and construct markers indicating the highway number, the designation as the Chisholm Trail Parkway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.

Added by Acts 2003, 78th Leg., ch. 577, Sec. 1, eff. June 20, 2003.

Text of section as added by Acts 2005, 79th Leg., R.S., Ch. 284, Sec. 1For text of section as added by Acts 2005, 79th Leg., Ch. 546, Sec. 1, see other Sec. 225.059.Sec. 225.059. RONALD REAGAN MEMORIAL HIGHWAY. (a) Those portions of Interstate Highway 20 located between the Tarrant-Parker County Line and the eastern municipal boundary of Grand Prairie and between the Dallas-Kaufman County Line and the Texas-Louisiana border are designated as the Ronald Reagan Memorial Highway.(b) The department shall design and construct memorial markers indicating the highway number, the designation as the Ronald Reagan Memorial Highway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.(d) Notwithstanding Subsections (b) and (c), the department is required to design, construct, and erect the markers only to the extent that money is available for this purpose from a grant or donation of private funds.(e) Funds collected under Section 225.021 for the purpose of implementing this section, shall be deposited to the credit of the state highway fund.

Added by Acts 2005, 79th Leg., Ch. 284, Sec. 1, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 274, Sec. 1, eff. June 15, 2007.

Text of section as added by Acts 2005, 79th Leg., R.S., Ch. 546, Sec. 1For text of section as added by Acts 2005, 79th Leg., Ch. 284, Sec. 1, see other Sec. 225.059.Sec. 225.059. VETERANS MEMORIAL HIGHWAY. (a) Spur 330 located in Harris County is designated as the Veterans Memorial Highway.(b) The department shall design and construct memorial markers indicating the highway number, the designation as the Veterans Memorial Highway, and any other appropriate information.(c) Except as provided by Subsection (d), the department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.(d) The department is not required to design, construct, or erect a marker under this section unless a grant or donation of public funds, private funds, or both is made to the department to cover the cost of the design, construction, and erection of the marker.(e) Money received under Subsection (d) shall be deposited to the credit of the state highway fund.

Added by Acts 2005, 79th Leg., Ch. 546, Sec. 1, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 989, Sec. 1, eff. June 19, 2009.

Sec. 225.0591. RONALD REAGAN MEMORIAL HIGHWAY. (a) The part of U.S. Highway 290 in Harris County between the Harris County boundary with Waller County and Beltway 8 is designated as the Ronald Reagan Memorial Highway.(b) The department shall design and construct memorial markers indicating the highway number, the designation as the Ronald Reagan Memorial Highway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.(d) The department is not required to design, construct, or erect a marker under this section unless the department receives a grant or donation to cover the cost of the design, construction, and erection.(e) Funds collected under Section 225.021 for the purpose of implementing this section shall be deposited to the credit of the state highway fund.

Added by Acts 2005, 79th Leg., Ch. 286, Sec. 1, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(68), eff. September 1, 2007.Renumbered from Transportation Code, Section 225.059 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(94), eff. September 1, 2009.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(95), eff. September 1, 2009.

Sec. 225.060. MARSHALL FORMBY MEMORIAL HIGHWAY. (a) Interstate Highway 27 between its intersection with United States Highway 84 in Lubbock and its intersection with Interstate Highway 40 in Amarillo is designated as the Marshall Formby Memorial Highway.(b) The department shall design and construct memorial markers indicating the highway number, the designation as the Marshall Formby Memorial Highway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.(d) Notwithstanding Subsections (b) and (c), the department is required to design, construct, and erect the markers only to the extent that money is available for this purpose from a grant or donation of private funds.(e) Funds collected by the department under Section 225.021 for the purpose of implementing this section shall be deposited to the credit of the state highway fund.

Added by Acts 2005, 79th Leg., Ch. 851, Sec. 1, eff. September 1, 2005.Renumbered from Transportation Code, Section 225.059 by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(69), eff. September 1, 2007.

Sec. 225.061. SPEAKER JIMMY TURMAN ROAD. (a) Farm-to-Market Road 68 in Fannin County is designated as Speaker Jimmy Turman Road.(b) The department shall design and construct markers indicating the road number, the designation as Speaker Jimmy Turman Road, and any other appropriate information.(c) Except as provided by Subsection (d), the department shall erect a marker at each end of the road and at appropriate intermediate sites along the road.(d) The department is not required to design, construct, or erect a marker required by this section unless a grant or donation of private funds is made to the department to cover the cost of the design, construction, and erection of the marker.(e) Money received under Subsection (d) shall be deposited to the credit of the state highway fund.

Added by Acts 2005, 79th Leg., Ch. 636, Sec. 1, eff. June 17, 2005.

Sec. 225.062. AMERICAN LEGION MEMORIAL HIGHWAY. (a) U.S. Highway 281 is designated as the American Legion Memorial Highway.(b) The department shall design and construct memorial markers indicating the highway number, the designation as the American Legion Memorial Highway, and any other appropriate information. A marker erected under this section shall be of the same design as markers previously erected designating U.S. Highway 281 as the American Legion Memorial Highway by order of the commission. The department may accept decals from the American Legion for the markers.(c) Except as provided by Subsection (d), the department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.(d) The department is not required to design, construct, or erect a marker under this section unless a grant or donation of private funds is made to the department to cover the cost of the design, construction, and erection of the marker.(e) Money received under Subsection (d) shall be deposited to the credit of the state highway fund.

Added by Acts 2005, 79th Leg., Ch. 1263, Sec. 1, eff. September 1, 2005.Renumbered from Transportation Code, Section 225.059 by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(70), eff. September 1, 2007.

Sec. 225.063. STAFF SERGEANT HERBERT S. ROBERTSON, JR., MEMORIAL HIGHWAY. (a) Farm-to-Market Road 2065 from its intersection with State Highway 77 to its intersection with County Road 2466 is designated as the Staff Sergeant Herbert S. Robertson, Jr., Memorial Highway.(b) The department shall design and construct memorial markers indicating the highway number, the designation as the Staff Sergeant Herbert S. Robertson, Jr., Memorial Highway, and any other appropriate information.(c) Except as provided by Subsection (d), the department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.(d) The department is not required to design, construct, or erect a marker under this section unless a grant or donation of private funds is made to the department to cover the cost of the design, construction, and erection of the marker.(e) Money received under Subsection (d) shall be deposited to the credit of the state highway fund.

Added by Acts 2005, 79th Leg., Ch. 1283, Sec. 1, eff. September 1, 2005.Renumbered from Transportation Code, Section 225.059 by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(71), eff. September 1, 2007.

Sec. 225.064. MARGARET HUNT HILL BRIDGE. (a) The structure on Spur 366 located in the city of Dallas connecting the east and west levee of the Trinity River is designated as the Margaret Hunt Hill Bridge.(b) The department shall design and construct markers indicating the highway number, the designation as the Margaret Hunt Hill Bridge, and any other appropriate information.(c) Except as provided by Subsection (d), the department shall erect a marker at each end of the structure.(d) The department is not required to design, construct, or erect a marker under this section unless a grant or donation of private funds is made to the department to cover the cost of the design, construction, and erection of the marker.(e) Money received under Subsection (d) shall be deposited to the credit of the state highway fund.

Added by Acts 2005, 79th Leg., Ch. 651, Sec. 1, eff. September 1, 2005.Renumbered from Transportation Code, Section 225.059 by Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 17.001(72), eff. September 1, 2007.

Sec. 225.065. RUSSELL H. PERRY MEMORIAL HIGHWAY. (a) Interstate Highway 345 located in Dallas between Interstate Highway 30 and Spur 366 is designated as the Russell H. Perry Memorial Highway.(b) The department shall design and construct markers indicating the highway number, the designation as the Russell H. Perry Memorial Highway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.

Added by Acts 2007, 80th Leg., R.S., Ch. 1160, Sec. 4, eff. June 15, 2007.

Sec. 225.066. DR. MARTIN LUTHER KING, JR., FREEWAY. (a) The part of United States Highway 287 south of State Highway 180 to its intersection with Interstate Highway 820 in Tarrant County is designated as the Dr. Martin Luther King, Jr., Freeway.(b) The department shall design and construct memorial markers indicating the highway number, the designation as the Dr. Martin Luther King, Jr., Freeway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.(d) The department is not required to design, construct, or erect a marker under this section unless the department receives a grant or donation to cover the cost of the design, construction, and erection.

Added by Acts 2007, 80th Leg., R.S., Ch. 58, Sec. 1, eff. September 1, 2007.

Sec. 225.067. TOM RAMSAY HIGHWAY. (a) The portion of State Highway 37 located in Franklin County is designated as the Tom Ramsay Highway.(b) The department shall design and construct markers indicating the highway number, the designation as the Tom Ramsay Highway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.

Added by Acts 2007, 80th Leg., R.S., Ch. 1160, Sec. 6, eff. June 15, 2007.

Sec. 225.068. JASON OLIFF MEMORIAL HIGHWAY. (a) The portion of Farm-to-Market Road 2004 located in Brazoria County is designated as the Jason Oliff Memorial Highway.(b) The department shall design and construct markers indicating the highway number, the designation as the Jason Oliff Memorial Highway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.

Added by Acts 2007, 80th Leg., R.S., Ch. 1160, Sec. 7, eff. June 15, 2007.

Sec. 225.069. PORTS-TO-PLAINS CORRIDOR. (a) The following highways are designated as the Ports-to-Plains Corridor:(1) Interstate Highway 35 from the Mexican border at Laredo to its intersection with U.S. Highway 83;(2) U.S. Highway 83 from its intersection with Interstate Highway 35 to its intersection with U.S. Highway 277 in Carrizo Springs;(3) U.S. Highway 277 from its intersection with U.S. Highway 83 in Carrizo Springs to its intersection with U.S. Highway 87 in San Angelo;(4) U.S. Highway 87 from its intersection with U.S. Highway 277 in San Angelo to Sterling City and on to Lamesa;(5) State Highway 158 from its intersection with U.S. Highway 87 near Sterling City to its intersection with Interstate Highway 20 in Midland;(6) Interstate Highway 20 from its intersection with State Highway 158 in Midland to its intersection with State Highway 349 in Midland;(7) State Highway 349 from its intersection with Interstate Highway 20 in Midland to Lamesa;(8) U.S. Highway 87 from Lamesa to its intersection with Interstate Highway 27 in Lubbock;(9) Interstate Highway 27 from its intersection with U.S. Highway 87 in Lubbock to its intersection with U.S. Highway 287 in Amarillo; and(10) U.S. Highway 287 from its intersection with Interstate Highway 27 in Amarillo to the Oklahoma state border.(b) The department shall design and construct identifying markers indicating the highway number, the designation as the Ports-to-Plains Corridor, and any other appropriate information.(c) Except as provided by Subsection (d), the department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.(d) The department is not required to design, construct, or erect a marker required by this section unless a grant or donation is made to the department to cover the cost of the design, construction, and erection of the marker.(e) Money collected under Section 225.021 for the purpose of implementing this section shall be deposited to the credit of the state highway fund.

Added by Acts 2007, 80th Leg., R.S., Ch. 403, Sec. 1, eff. September 1, 2007.

Sec. 225.070. MARGARET MCDERMOTT BRIDGE. (a) The structure on Interstate 30 located in the city of Dallas connecting the east and west levee of the Trinity River is designated as the Margaret McDermott Bridge.(b) The department shall design and construct markers indicating the highway number, the designation as the Margaret McDermott Bridge, and any other appropriate information.(c) Except as provided by Subsection (d), the department shall erect a marker at each end of the structure.(d) The department is not required to design, construct, or erect a marker under this section unless a grant or donation of private funds is made to the department to cover the cost of the design, construction, and erection of the marker.(e) Money received under Subsection (d) shall be deposited to the credit of the state highway fund.

Added by Acts 2007, 80th Leg., R.S., Ch. 236, Sec. 1, eff. September 1, 2007.

Sec. 225.071. SERGIO GONZALEZ, JR., AND ALFREDO GUTIERREZ, JR., M.D., LOOP. (a) Spur 239 in Val Verde County is designated as the Sergio Gonzalez, Jr., and Alfredo Gutierrez, Jr., M.D., Loop.(b) The department shall design and construct markers to be placed along Loop 239 in Val Verde County indicating the highway number, the designation as the Sergio Gonzalez, Jr., and Alfredo Gutierrez, Jr., M.D., Loop, and any other appropriate information.(c) The department shall erect a marker at each end of the loop and at intermediate sites along the loop that the department determines are appropriate.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 19.002(a), eff. Sept. 1, 2001.Renumbered from Transportation Code, Section 225.044 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(92), eff. September 1, 2009.

Sec. 225.072. LOOP 79 IN VAL VERDE COUNTY. (a) In recognition of the cooperation between the department and Val Verde County, the designation of Loop 79 in Val Verde County shall be made by the Commissioners Court of Val Verde County.(b) The department shall design and construct markers to be placed along Loop 79 in Val Verde County indicating the highway number, the designation of the loop, and any other appropriate information.(c) The department shall erect a marker at each end of the loop and at intermediate sites along the loop that the department determines are appropriate.

Added by Acts 2009, 81st Leg., R.S., Ch. 1023, Sec. 2, eff. June 19, 2009.

Sec. 225.073. PICKLE PARKWAY. (a) State Highway 130 between Interstate Highway 35 and State Highway 195 in Williamson County and Interstate Highway 10 in Guadalupe County is designated as the Pickle Parkway.(b) The department shall design and construct markers indicating the highway number, the designation as the Pickle Parkway, and any other appropriate information.(c) The department shall erect a marker at each end of the turnpike and at appropriate intermediate sites along the turnpike.(d) Notwithstanding Subsections (b) and (c), the department is not required to design, construct, or erect a marker under this section unless a grant or donation of private funds is made to the department to cover the cost of the design, construction, and erection of the marker.(e) Money received under Subsection (d) shall be deposited to the credit of the state highway fund.

Added by Acts 2007, 80th Leg., R.S., Ch. 99, Sec. 1, eff. May 15, 2007.Renumbered from Transportation Code, Section 225.066 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(96), eff. September 1, 2009.

Sec. 225.074. VETERANS HIGHWAY. (a) Loop 534 between Interstate Highway 10 and State Highway 173 located in Kerrville is designated as the Veterans Highway.(b) The department shall design and construct markers indicating the highway number, the designation as the Veterans Highway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.

Added by Acts 2007, 80th Leg., R.S., Ch. 1160, Sec. 5, eff. June 15, 2007.Renumbered from Transportation Code, Section 225.066 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(97), eff. September 1, 2009.

Sec. 225.075. HONORABLE STILLMAN DUDLEY HARRISON HIGHWAY. The Texas Department of Transportation shall designate U.S. Highway 90, from the Blue Star rest area southeast of Sanderson to the Val Verde County line, as the Honorable Stillman Dudley Harrison Highway.

Added by Acts 2007, 80th Leg., R.S., Ch. 1160, Sec. 8, eff. June 15, 2007.Renumbered from Transportation Code, Section 225.069 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(98), eff. September 1, 2009.

Sec. 225.076. DR. HECTOR P. GARCIA MEMORIAL HIGHWAY. (a) The portion of State Highway 286 between State Highway 357 and Interstate Highway 37 in Corpus Christi is designated as Dr. Hector P. Garcia Memorial Highway.(b) The department shall design and construct markers indicating the highway number, the designation as the Dr. Hector P. Garcia Memorial Highway, and any other appropriate information.(c) The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.

Added by Acts 2007, 80th Leg., R.S., Ch. 1160, Sec. 9, eff. June 15, 2007.Renumbered from Transportation Code, Section 225.070 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(99), eff. September 1, 2009.

Sec. 225.077. BILL SUMMERS INTERNATIONAL BOULEVARD. (a) Farm-to-Market Road 1015 between U.S. Highway 83 and the Progreso International Bridge is designated as the Bill Summers International Boulevard.(b) Subject to Section 225.021(c), the department shall design and construct memorial markers indicating the highway number, the designation as the Bill Summers International Boulevard, and any other appropriate information.(c) The department shall erect a marker at each end of the boulevard and at appropriate intermediate sites along the boulevard.(d) The requirement that a recognized individual be deceased under Section 225.001(c) does not apply to this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 563, Sec. 2, eff. June 19, 2009.

Sec. 225.078. ARMY SPECIALIST WILLIAM JUSTIN BYLER MEMORIAL HIGHWAY. (a) State Highway 158 in Runnels County, between Farm Road 2887 and Ranch Road 2111, is designated as the Army Specialist William Justin Byler Memorial Highway.(b) Subject to Section 225.021(c), the department shall design and construct memorial markers indicating the highway number, the designation as the Army Specialist William Justin Byler Memorial Highway, and any other appropriate information. The department shall erect a marker at each end of the highway and at appropriate intermediate sites along the highway.

Added by Acts 2009, 81st Leg., R.S., Ch. 305, Sec. 1, eff. September 1, 2009.

Sec. 225.079. MARTIN LUTHER KING, JR., FREEWAY IN HUNT COUNTY. (a) The part of Interstate Highway 30 in the corporate limits of the city of Greenville is designated as the Martin Luther King, Jr., Freeway.(b) Subject to Section 225.021(c), the department shall design and construct memorial markers indicating the freeway number, the designation as the Martin Luther King, Jr., Freeway, and any other appropriate information. The department shall erect a marker at each end of the freeway and at appropriate intermediate sites along the freeway.

Added by Acts 2009, 81st Leg., R.S., Ch. 204, Sec. 1, eff. September 1, 2009.

Sec. 225.080. TROOPER TODD DYLAN HOLMES MEMORIAL OVERPASS. (a) The structure on U.S. Highway 259 that passes over State Highway 155 in Upshur County is designated as the Trooper Todd Dylan Holmes Memorial Overpass.(b) Subject to Section 225.021(c), the department shall:(1) design and construct markers indicating the highway number, the designation as the Trooper Todd Dylan Holmes Memorial Overpass, and any other appropriate information; and(2) erect a marker:(A) at each end of the structure and at appropriate intermediate sites along the structure, including a site that is visible to a vehicle traveling on State Highway 155 as the vehicle travels under the structure; and(B) on each side of State Highway 155 at a site that is visible to approaching vehicles.

Added by Acts 2009, 81st Leg., R.S., Ch. 437, Sec. 1, eff. June 19, 2009.

Sec. 225.081. TROOPER SCOTT BURNS MEMORIAL HIGHWAY. (a) U.S. Highway 59 between the northern corporate limits of the City of Jefferson and the southern corporate limits of the City of Linden is designated as the Trooper Scott Burns Memorial Highway.(b) Subject to Section 225.021(c), the department shall:(1) design and construct markers indicating the highway number, the designation as the Trooper Scott Burns Memorial Highway, and any other appropriate information; and(2) erect a marker at each end of the highway and at appropriate intermediate sites along the highway.

Added by Acts 2009, 81st Leg., R.S., Ch. 986, Sec. 1, eff. September 1, 2009.



CHAPTER 226. EMERGENCY HIGHWAY CALL BOX SYSTEM

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE B. STATE HIGHWAY SYSTEM

CHAPTER 226. EMERGENCY HIGHWAY CALL BOX SYSTEM

Sec. 226.001. DEFINITION. In this chapter, "emergency response

services" means:

(1) fire-fighting, law enforcement, or emergency medical

services that are provided by a public agency; or

(2) motorist assistance services.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.42, eff. Sept. 1,

1997.

Sec. 226.002. APPLICABILITY; LIMITATION ON EXPENDITURES. This

chapter does not:

(1) apply to a segment of a highway that the commission has

designated as a farm-to-market or ranch-to-market road; or

(2) authorize the department to make an expenditure of money for

the implementation, operation, or maintenance of the emergency

telephone call box system out of the state highway fund.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.42, eff. Sept. 1,

1997.

Sec. 226.003. INSTALLATION, OPERATION, AND MAINTENANCE OF CALL

BOX SYSTEM. (a) The department may provide for the installment,

operation, and maintenance of a system of emergency telephone

call boxes along those highways in this state that are part of

the designated state highway system.

(b) The system may:

(1) be designed to enable users of those highways to request

emergency and nonemergency response services;

(2) include:

(A) wired or wireless telecommunications services; and

(B) one or more motorist assistance answering centers; and

(3) be capable of performing compatible Intelligent

Transportation System (ITS) functions.

(c) To minimize call processing loads in public safety answering

points established under Chapter 771 or 772, Health and Safety

Code, the department may contract with a private entity to

perform the functions of a motorist assistance answering center

under Subsection (b)(2)(B).

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.42, eff. Sept. 1,

1997.

Sec. 226.004. FUNDING. The department may implement a call box

system under this chapter if a public or private entity provides

all direct and indirect costs necessary for the installment,

operation, and maintenance of the system.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.42, eff. Sept. 1,

1997.

Sec. 226.005. LOCATION OF AND DISTANCE BETWEEN CALL BOXES. The

location of the emergency call boxes shall be determined by the

department in accordance with the design specifications of the

system.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.42, eff. Sept. 1,

1997.

Sec. 226.006. CONTRACTS FOR IMPLEMENTATION AND INSTALLATION.

(a) The department may award a contract for the installation,

maintenance, or operation of a call box system in the manner

provided by Chapter 223.

(b) The department may solicit proposals for and enter into one

or more lease-purchase agreements under this chapter.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.42, eff. Sept. 1,

1997.

Sec. 226.007. INTERGOVERNMENTAL COOPERATION. The Advisory

Commission on State Emergency Communications, agencies of this

state, and each county and municipality in this state shall

cooperate in the design, establishment, operation, and

maintenance of the emergency telephone call box system.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.42, eff. Sept. 1,

1997.



CHAPTER 227. TRANS-TEXAS CORRIDOR

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE B. STATE HIGHWAY SYSTEM

CHAPTER 227. TRANS-TEXAS CORRIDOR

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 227.001. DEFINITIONS. In this chapter:

(1) "Bond" has the meaning assigned by Title 9, Government Code.

(2) "Construction" includes extension, expansion, and

improvement.

(3) "Credit agreement" has the meaning assigned by Title 9,

Government Code.

(4) "Facility" means:

(A) a state highway;

(B) a turnpike;

(C) a freight or passenger railroad, including a commuter

railroad, intercity railroad, and high-speed railroad;

(D) a public utility facility; or

(E) any structure that is reasonably necessary for the effective

operation of a method of transportation, including an intermodal

transfer or staging area, weigh station, inspection station, rest

area, service station, restaurant, train or bus station,

warehouse, freight interchange, switching yard, maintenance yard,

and pipeline pumping station.

(4-a) "Facility" does not include a border inspection facility

that serves a bridge that had more than 900,000 commercial border

crossings during the fiscal year ending August 31, 2002.

(5) "Fee" includes any charge, toll, rent, lease payment, user

fee, franchise fee, percentage fee, license fee, fare, tariff, or

other consideration received in return for the use of:

(A) property that is part of the Trans-Texas Corridor;

(B) a facility on the Trans-Texas Corridor; or

(C) a service that is offered in connection with the Trans-Texas

Corridor.

(6) "Operation" includes maintenance and repair.

(7) "Public utility facility" means:

(A) a water, wastewater, natural gas, or petroleum pipeline or

associated equipment;

(B) an electric transmission or distribution line or associated

equipment; or

(C) telecommunications, information services, or cable

television infrastructure or associated equipment, including

fiber optic cable, conduit, and wireless communications

equipment.

(8) "Trans-Texas Corridor" means the statewide system of

facilities designated by the commission under this chapter.

(9) "Turnpike" has the meaning assigned to toll project under

Section 201.001(b).

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.24, eff. June 14, 2005.

Sec. 227.002. RULES. The commission may adopt rules and the

department may implement procedures and forms as necessary or

convenient to implement and administer this chapter.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Sec. 227.003. APPLICABILITY. (a) All laws governing the

financing, design, construction, maintenance, or operation of a

highway in the state highway system apply to the financing,

design, construction, maintenance, or operation of a highway

under this chapter unless in conflict with this chapter.

(b) All laws governing the financing, design, construction,

maintenance, or operation of a turnpike by the department apply

to the financing, design, construction, maintenance, or operation

of a turnpike under this chapter unless in conflict with this

chapter.

(c) This chapter does not apply to real or personal property,

facilities, funding, projects, operations, construction, or a

project plan of a transportation authority created under Chapter

451, 452, or 460, unless the commission or its designee has

signed a written agreement with the transportation authority

specifying the terms and conditions under which the

transportation authority may participate in the Trans-Texas

Corridor.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Sec. 227.004. ENVIRONMENTAL DOCUMENTATION. (a) The department

shall include in a draft or final environmental impact statement

prepared as part of the environmental review of a Trans-Texas

Corridor project information detailing:

(1) the reasons for the immediate and future needs of the

project;

(2) the reasonableness of and necessity for the project; and

(3) after a segment of the project has advanced:

(A) the reasons for the immediate and future needs for each mode

of transportation in that segment of the project; and

(B) the reasonableness and necessity for each mode of

transportation in that segment of the project.

(b) After receiving approval from the federal government, the

department shall:

(1) post the final environmental impact statement on the

department's Internet website, along with information concerning

where a copy of the environmental impact statement may be

reviewed or obtained; and

(2) provide notice to each state senator and representative who

represents all or part of the area in which a segment of the

project is located, and the commissioners court of each county in

which a segment of the project is located, that the environmental

impact statement is available on the department's Internet

website.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.25, eff. June 14, 2005.

Sec. 227.005. PUBLIC ACCESS TO INFORMATION. (a) The department

shall:

(1) seek to achieve transparency in the department's functions

related to the Trans-Texas Corridor by providing, to the greatest

extent possible under the public information law (Chapter 552,

Government Code) and other statutes governing the access to

records, public access to information collected, assembled, or

maintained by the department relating to the Trans-Texas

Corridor;

(2) make public in a timely manner all documents, plans, and

contracts related to the Trans-Texas Corridor; and

(3) make public in a timely manner all updates to the master

development plan for the Trans-Texas Corridor, including

financial plans.

(b) The department shall send electronic versions of all updates

to the master development plan for the Trans-Texas Corridor to

the Governor's Office of Budget and Planning, the Senate Finance

Committee, the House Appropriations Committee, the Legislative

Budget Board, the state auditor's office, and the comptroller in

a timely manner.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 5.01, eff. June 11, 2007.

Sec. 227.006. POSTING INFORMATION RELATING TO TRANS-TEXAS

CORRIDOR ON DEPARTMENT'S WEBSITE. (a) The department shall post

on the department's Internet website, in a timely manner, the

costs incurred by the department in connection with the

financing, design, construction, maintenance, or operation of the

Trans-Texas Corridor.

(b) Not later than the 10th day after the date the department

enters into a contract relating to the Trans-Texas Corridor, the

department shall post a copy of the contract on the department's

Internet website.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 5.01, eff. June 11, 2007.

SUBCHAPTER B. ESTABLISHMENT

Sec. 227.011. DESIGNATION. The commission shall designate

facilities for the Trans-Texas Corridor.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Sec. 227.012. ROUTE SELECTION. The commission shall consider

the following criteria when selecting a route for a segment of

the Trans-Texas Corridor:

(1) current and projected traffic patterns;

(2) the safety of motorists;

(3) potential risks to persons from spills or accidents of any

kind;

(4) environmental effects, including the effect on air quality;

(5) current and projected economic development;

(6) the current and projected need for additional transportation

options; and

(7) system connectivity.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Sec. 227.013. PUBLIC PARTICIPATION. Before designating a route

for a segment of the Trans-Texas Corridor, the department shall

hold at least one public hearing in each county through which the

segment may pass.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Sec. 227.014. ESTABLISHMENT OF DISCRETE SYSTEMS. (a) If the

commission determines that the mobility needs of this state would

be most efficiently and economically met by jointly operating two

or more facilities as one operational and financial enterprise,

it may create a system composed of those facilities. The

commission may create more than one system and may combine two or

more systems into one system. The commission may finance,

construct, and operate additional facilities as an expansion of a

system if the commission determines that the facilities would

most efficiently and economically be constructed and operated if

part of the system and that the addition will benefit the system.

A system may only include facilities included in a comprehensive

transportation corridor developed under a comprehensive

development agreement, or facilities located wholly or partly

within the territory of a metropolitan planning organization or

two adjacent department districts. This section does not prohibit

the department from creating a system that includes a facility

that will extend continuously through the territory of two or

more metropolitan planning organizations or more than two

adjacent department districts.

(b) The revenue of a system must be accounted for separately and

may not be commingled with the revenue of a facility that is not

a part of the system.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec.

5.03, eff. Jan. 11, 2004.

Sec. 227.015. LOCATION OF FACILITIES. Notwithstanding any other

law, including Chapter 181, Utilities Code, Chapter 552, Local

Government Code, and Section 49.220, Water Code, the department

may:

(1) specify the location of any facility on the Trans-Texas

Corridor;

(2) direct the time and manner of construction of a public

utility facility on the Trans-Texas Corridor; and

(3) direct the time and manner of construction or operation of

any other facility on the Trans-Texas Corridor.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.77(27), eff. April 1, 2009.

SUBCHAPTER C. DEVELOPMENT AND OPERATION

Sec. 227.021. AUTHORITY OF DEPARTMENT. (a) The department may:

(1) construct or operate any facility as part of the Trans-Texas

Corridor; or

(2) authorize a governmental or private entity to construct or

operate a facility that is part of the Trans-Texas Corridor.

(b) A governmental entity may only construct or operate a

facility that is located in the geographic area within which that

entity is authorized to operate.

(c) Subject to Section 227.029, the department may grant or deny

access to the Trans-Texas Corridor; provided, however, the

department shall grant the owner of a public utility facility

that is located on the Trans-Texas Corridor reasonable access to

operate and maintain the owner's public utility facility. The

department may not discriminate unreasonably among users or

potential users of a facility.

(d) The department may construct or contract for the

construction of public utility facilities. However, the

department may not directly or indirectly provide water,

wastewater, natural gas, petroleum pipeline, electric

transmission, electric distribution, telecommunications,

information, or cable television services.

(e) Nothing in this chapter, or any contractual right obtained

under a contract with the department authorized by this chapter,

supersedes or renders ineffective any provision of another law

applicable to the owner or operator of a public utility facility,

including any provision of the Utilities Code regarding

licensing, certification, and regulatory jurisdiction of the

Public Utility Commission of Texas or Railroad Commission of

Texas.

(f) The department may not limit the public's direct access to

or from the Trans-Texas Corridor with the intent to benefit the

economic viability of an ancillary facility.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.26, eff. June 14, 2005.

Sec. 227.022. PARTICIPATION BY OTHER ENTITIES. (a) A toll or

non-toll highway on the Trans-Texas Corridor that is constructed

or operated by another entity shall be part of the state highway

system. This subsection applies even if the entity constructing

or operating the highway is not independently authorized to

construct or operate a highway that is part of the state highway

system.

(b) If the department authorizes another governmental entity to

construct or operate a facility on the Trans-Texas Corridor, that

entity has each power of the department under this chapter with

respect to that facility, including the right to collect fees,

except that:

(1) any property acquired by the entity shall be held in the

name of the state; and

(2) the entity may not file a declaration of taking and obtain

early possession of real property, unless the entity is a

regional mobility authority under Chapter 370.

(c) If the department authorizes another governmental entity to

construct or operate a facility on the Trans-Texas Corridor, that

entity is liable for a claim relating to the Trans-Texas Corridor

only to the extent that the department would be liable if it were

constructing or operating the facility.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Sec. 227.023. PARTICIPATION BY PRIVATE ENTITIES. (a) To the

maximum extent practical and economical, the department shall

encourage the participation of private entities in the planning,

design, construction, and operation of facilities.

(b) The department shall contract with a private entity to

operate a railroad using rail facilities owned by the department

and may not use department employees to operate a railroad. The

department may maintain a rail facility directly or through a

private entity.

(c) To the extent and in the manner that the department may

enter into comprehensive development agreements under Chapter

223, the department may enter into a comprehensive development

agreement under this chapter that provides for the financing,

development, design, construction, or operation of a facility or

a combination of facilities on the Trans-Texas Corridor. All

provisions of Chapter 223 relating to comprehensive development

agreements apply to comprehensive development agreements for

facilities under this chapter, including provisions relating to

the confidentiality of information. Claims arising under a

comprehensive development agreement are subject to Section

201.112.

(d) Property that is licensed or leased to a private entity

under Section 227.082 for a commercial purpose is not exempt from

ad valorem taxation and is subject to local zoning regulations

and building standards.

(e) If a contract between the department and a private entity

includes the collection by the private entity of a fee for the

use of a facility or a combination of facilities that are part of

the Trans-Texas Corridor, the private entity shall submit to the

department for approval:

(1) the methodology for:

(A) the setting of the amount of a fee; and

(B) increasing the amount of the fee;

(2) a plan outlining methods the entity will use to collect the

fee, including:

(A) any charge to be imposed as a penalty for late payment of

the fee; and

(B) any charge to be imposed to recover the cost of collecting a

delinquent fee; and

(3) any proposed change in an approved methodology for the

setting of the amount of a fee or a plan for collecting the fee.

(f) A contract with a private entity that includes the

collection by the private entity of a fee for the use of a

facility may not be for a term longer than 50 years from the

later of the date of final acceptance of the project or the start

of revenue operations by the private entity, not to exceed a

total term of 52 years. The contract must contain an explicit

mechanism for setting the price for the purchase by the

department of the interest of the private entity in the contract

and related property, including any interest in a highway or

other facility designed, developed, financed, constructed,

operated, or maintained under the contract.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec.

5.04, eff. Jan. 11, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.27, eff. June 14, 2005.

Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 1.03, eff. June 11, 2007.

Sec. 227.024. HIGHWAYS. A highway, including a turnpike, on the

Trans-Texas Corridor is a part of the state highway system.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Sec. 227.025. VEHICLE SIZE AND WEIGHT LIMITS. (a) The

commission may authorize the operation of a vehicle that exceeds

the height, length, or gross weight limitations of Subchapter C,

Chapter 621, on a segment of a highway on the Trans-Texas

Corridor if supported by an engineering and traffic study that

includes an analysis of the structural capacity of bridges and

pavements, current and projected traffic patterns and volume, and

potential effects on public safety.

(b) This section does not authorize the operation of a vehicle

that exceeds a maximum axle weight authorized by Chapter 621,

622, or 623.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Sec. 227.026. ACQUISITION OF PERSONAL PROPERTY. (a) The

department may acquire personal property, except rolling stock,

under a conditional sales contract, lease, equipment trust

certificate, or other form of contract or trust agreement for use

in connection with a facility.

(b) The department may enter into an agreement with a rail

operator, transportation common carrier, transportation system,

or any other entity for the common use of any facility.

(c) The department may enter into agreements with a public or

private utility, the owner or operator of a communications

system, utility common carrier, or transportation system, or

another entity for the common use of a public utility facility in

the Trans-Texas Corridor if the department has adopted rules

requiring each common user to avoid damaging any equipment that

the common user does not own or operate.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Sec. 227.027. ENVIRONMENTAL REVIEW. (a) The department shall

conduct or approve each environmental evaluation or study

required for an activity associated with the Trans-Texas

Corridor. This subsection does not prohibit an owner of a public

utility facility or a proposed public utility facility from

conducting any necessary environmental evaluation for the public

utility facility. The department is entitled to review and give

final approval regarding the sufficiency of any environmental

evaluation conducted for a facility within the Trans-Texas

Corridor.

(b) The commission may allocate responsibilities for conducting

environmental evaluations or studies or preparing environmental

documentation among entities involved in the construction or

operation of any facility of the Trans-Texas Corridor.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Sec. 227.028. ENVIRONMENTAL MITIGATION. (a) Subject to Section

201.617(a-1), the department may acquire, maintain, hold,

restore, enhance, develop, or redevelop property for the purpose

of mitigating a past, present, or future adverse environmental

effect arising from the construction or operation of any part of

the Trans-Texas Corridor without regard to whether the need for

mitigation is established for a particular project.

(b) The department may contract with a governmental or private

entity to maintain, control, hold, restore, enhance, develop, or

redevelop property for the mitigation of a past, present, or

future adverse environmental effect arising from the construction

or operation of any part of the Trans-Texas Corridor without

regard to whether the need for mitigation has already been

established for a particular project.

(c) If authorized by the applicable regulatory authority, the

department may pay a sum of money to an appropriate governmental

or private entity instead of acquiring or managing property for

the mitigation of a past, present, or future adverse

environmental effect arising from construction or operation of

any part of the Trans-Texas Corridor without regard to whether

the need for mitigation has already been established for a

particular project.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.28, eff. June 14, 2005.

Sec. 227.029. RELOCATION OF EXISTING FACILITIES. (a) The

department may construct a grade separation at an intersection of

a Trans-Texas Corridor facility with another facility and may

change the line or grade of a facility to accommodate the

facility to the design of a grade separation. The department

shall pay the cost of a grade separation and any damage incurred

in changing a line or grade of a facility.

(b) If the department finds it necessary to change the location

of a portion of a facility, it shall reconstruct the facility at

a location that the department determines restores the utility of

the facility. The reconstructed facility must be of

substantially the same type and in as good condition as the

original facility. The department shall determine and pay the

cost of the reconstruction and any damage incurred in changing

the location of a facility.

(c) Except as provided in Subsections (d)-(l), this section does

not apply to the conversion of any highway that is a part of the

state highway system to a highway of the Trans-Texas Corridor.

(d) Notwithstanding Subsections (a) and (b), this subsection and

Subsections (e)-(i) govern the relocation of a public utility

facility. If the department determines that a public utility

facility must be relocated, including a relocation caused by the

conversion of any road that is part of the state highway system

to a highway on the Trans-Texas Corridor, the utility and the

department shall negotiate in good faith to establish reasonable

terms and conditions concerning the responsibilities of the

parties with regard to sharing of information about the project

and the planning and implementation of any necessary relocation

of the public utility facility.

(e) The department shall use its best efforts to provide an

affected utility with plans and drawings of the project that are

sufficient to enable the utility to develop plans for, and

determine the cost of, the necessary relocation of the public

utility facilities. If the department and the affected utility

enter into an agreement after negotiations under Subsection (d),

the terms and conditions of the agreement govern the relocation

of each public utility facility covered by the agreement.

(f) If the department and an affected utility do not enter into

an agreement under Subsection (d), the department shall provide

to the affected utility:

(1) written notice of the department's determination that the

public utility facility must be removed;

(2) a final plan for relocation of the public utility facility;

and

(3) reasonable terms and conditions for an agreement with the

utility for the relocation of the public utility facility.

(g) Not later than the 90th day after the date a utility

receives the notice from the department, including the plan and

agreement terms and conditions under Subsection (f), the utility

shall enter into an agreement with the department that provides

for the relocation.

(h) If the utility fails to enter into an agreement within the

90-day period under Subsection (g), the department may relocate

the public utility facility at the sole cost and expense of the

utility less any reimbursement of costs that would have been

payable to the utility under applicable law. A relocation by the

department under this subsection shall be conducted in full

compliance with applicable law, using standard equipment and

construction practices compatible with the utility's existing

facilities, and in a manner that minimizes disruption of utility

service.

(i) The 90-day period under Subsection (g) may be extended:

(1) by mutual agreement between the department and the utility;

or

(2) for any period during which the utility is negotiating in

good faith with the department to relocate its facility.

(j) Notwithstanding Subsections (d)-(i), an owner of a public

utility facility is not obligated to relocate its public utility

facility on the Trans-Texas Corridor if it determines that

another location is feasible.

(k) If a public utility facility is relocated on the Trans-Texas

Corridor, the department shall grant the owner reasonable entry

and access to operate and maintain that owner's public utility

facility.

(l) Subject to Subsections (a)-(k), the department, as part of

the cost of the project, shall pay the cost of the relocation,

removal, or grade separation of a public utility facility under

Subsections (d)-(i).

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.29, eff. June 14, 2005.

Sec. 227.030. UNAUTHORIZED USE. The department may remove

unauthorized personal property, including a vehicle, from the

Trans-Texas Corridor without notice and at the owner's expense.

Removed property may be stored until claimed by the owner. If a

removed motor vehicle is not claimed by the owner within 72 hours

after the date and time of removal, it shall be considered

abandoned within the meaning of Chapter 683. The department and

its employees are not liable for damage to property that is

removed from the Trans-Texas Corridor under this section. Any

removal or relocation of a public utility facility is governed by

Sections 227.029(d)-(i) and is not governed by this section.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Sec. 227.031. EXCLUSIVE LANES. The department may dedicate one

or more lanes of a highway on the Trans-Texas Corridor to the

exclusive use of designated classes of vehicles.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Sec. 227.032. HIGHWAYS INTERSECTING TRANS-TEXAS CORRIDOR. (a)

The department shall ensure that, at each intersection of a

segment of a state highway that is designated as part of the

Trans-Texas Corridor and a segment of a highway that is

designated as an interstate highway, state highway, or United

States highway, the Trans-Texas Corridor and the interstate

highway, state highway, or United States highway are directly

accessible to each other.

(b) The department shall make every reasonable effort to connect

a segment of a state highway that is designated as part of the

Trans-Texas Corridor with significant farm-to-market and

ranch-to-market roads and major county and city arterials

included in the locally adopted long-range transportation plan as

determined by the department, taking into consideration:

(1) financial feasibility;

(2) advice solicited from:

(A) county commissioners courts;

(B) governing bodies of municipalities; and

(C) metropolitan planning organizations;

(3) circuity of travel for landowners;

(4) access for emergency vehicles; and

(5) traffic volume.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.30, eff. June 14, 2005.

Sec. 227.033. GROUNDWATER. (a) After receipt of an unsolicited

proposal or after soliciting proposals to construct a facility

for the transportation of groundwater from the county in which

the groundwater is pumped or extracted, but not later than the

90th calendar day before entering into a lease agreement, license

agreement, or franchise agreement for the use of any part of the

Trans-Texas Corridor for that purpose, the department shall

provide written notice of the proposal or the solicitation to:

(1) each groundwater conservation district, subsidence district,

or other local water authority having territory in the county in

which the groundwater is pumped or extracted; and

(2) the commissioners court of the county in which the

groundwater is pumped or extracted.

(b) The department may not pump or extract, or allow the pumping

or extracting, of groundwater from the right-of-way of the

Trans-Texas Corridor unless the groundwater is needed for the

construction, operation, or maintenance of a facility other than

a public utility facility. If a well drilled and operated on the

Trans-Texas Corridor is located inside the boundaries of a

groundwater conservation district or a subsidence district, the

well is subject to the rules of the district.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.30, eff. June 14, 2005.

Sec. 227.034. PROHIBITION AGAINST LIMITING OR PROHIBITING

CONSTRUCTION OF TRANSPORTATION PROJECTS. (a) A contract for the

acquisition, construction, maintenance, or operation of a

facility on the Trans-Texas Corridor may not contain a provision

that limits or prohibits construction or operation of a highway

or other transportation project that is:

(1) included in the unified transportation program of the

department in effect at the time the contract is executed;

(2) a project of a local government; or

(3) constructed or operated for the safety of pedestrian or

vehicular traffic.

(b) In this section, "transportation project" has the meaning

assigned by Section 370.003.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.30, eff. June 14, 2005.

SUBCHAPTER D. RIGHT-OF-WAY ACQUISITION

Sec. 227.041. POWERS AND PROCEDURES. (a) Except as otherwise

provided by this subchapter, the commission has the same powers

and duties relating to the condemnation and acquisition of real

property for a facility of the Trans-Texas Corridor that the

commission and the department have relating to the condemnation

or purchase of real property under Subchapter D, Chapter 203, for

a toll project. The commission may purchase an option to

purchase property, other than real property, a property right, or

a right-of-way used for a public utility facility, that the

commission is considering for possible use as part of the

Trans-Texas Corridor even if it has not been finally decided that

the Trans-Texas Corridor will be located on that property. An

option to purchase may be purchased along alternative potential

routes for the Trans-Texas Corridor even if only one of those

potential routes will be selected as the final route.

(b) An interest in real property or a property right is

necessary or convenient for the construction or operation of a

facility if it is located in or contiguous to an existing or

planned segment of the Trans-Texas Corridor or is needed for

mitigation of adverse environmental effects, and if its

acquistion will further the primary purposes of the Trans-Texas

Corridor. Primary purposes include:

(1) providing right-of-way or a location for a facility;

(2) providing land for mitigation of adverse environmental

effects;

(3) providing buffer zones for scenic or safety purposes;

(4) allowing for possible future expansion of any facility; and

(5) subject to Section 203.052(c), providing a location for a

gas station, convenience store, or similar ancillary facility.

(b-1) The commission may not acquire property for an ancillary

facility that will be used for commercial purposes, except to

provide a location between the main lanes of a highway or between

a highway and a department rail facility for a gas station,

convenience store, or similar facility that:

(1) provides services to and directly benefits users of the

Trans-Texas Corridor; and

(2) is not located within 10 miles of an intersection of a

segment of a state highway that is designated as part of the

Trans-Texas Corridor and a segment of a state highway that is

designated as an interstate highway.

(c) Unless in conflict with this chapter, all laws governing the

acquisition of right-of-way for a state highway apply to the

acquisition of right-of-way for the Trans-Texas Corridor.

Sections 203.056, 203.057, and 203.058 apply to an acquisition by

the department from a state agency. Compensation to a state

agency under those sections shall be reasonable and may take the

form of a single payment, a participation payment under Section

227.042, or both a single payment and a participation payment.

(d) If the commission acquires property not immediately needed

for department purposes, the department is encouraged to acquire

an option to purchase the property under Subsection (a) or to

lease back purchased land under Section 227.043 to continue the

agricultural or recreational use of the property.

(e) Repealed by Acts 2005, 79th Leg., 2nd C.S., Ch. 1, Sec. 7,

eff. November 18, 2005.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.31, eff. June 14, 2005.

Acts 2005, 79th Leg., 2nd C.S., Ch.

1, Sec. 4, eff. November 18, 2005.

Acts 2005, 79th Leg., 2nd C.S., Ch.

1, Sec. 7, eff. November 18, 2005.

Sec. 227.0415. DEVELOPMENT RIGHTS. (a) In connection with the

acquisition of property located in an existing or planned segment

of the Trans-Texas Corridor for the purpose of providing a

location for an ancillary facility to be used for a commercial

purpose, the owner of the property to be acquired may elect to

retain the right to develop the property in accordance with the

department's development plans. If more than one person owns an

interest in the property, the election under this subsection must

be made by unanimous written consent of all persons who own an

interest in the property.

(b) If the owner does not develop the property within the time

period set out in the department's development plans, the

department may acquire the development rights for the property by

purchase or condemnation.

(c) Property that is developed by the owner under this section

is not exempt from ad valorem taxation and is subject to local

zoning regulations and building standards.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.32A, eff. June 14, 2005.

Sec. 227.042. CORRIDOR PARTICIPATION PAYMENT FOR REAL PROPERTY.

(a) As an alternative to paying for an interest in real property

or a real property right with a single fixed payment, the

department may, with the owner's consent, pay the owner by means

of a corridor participation payment.

(b) A right to receive a corridor participation payment under

this section is subordinate to any right to receive a fee as

payment on the principal of or interest on a bond that is issued

for the construction of the applicable segment of the Trans-Texas

Corridor.

(c) In this section, "corridor participation payment" means an

intangible legal right to receive a percentage of one or more

identified fees related to a segment of the Trans-Texas Corridor.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Sec. 227.043. PURCHASE AND LEASEBACK. The department may

acquire real property for the Trans-Texas Corridor and

immediately lease it back to the former owner for a fixed or

indefinite term.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Sec. 227.044. RIGHT OF ENTRY TO PROPERTY WITH PUBLIC UTILITY

FACILITY. To ensure the safety and convenience of the public,

the department shall, when entering any real property, water, or

premises on which is located a public utility facility:

(1) comply with applicable industry standard safety codes and

practices; and

(2) give the owner or operator of the facility not less than 10

days' notice before entering the real property, water, or

premises.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Sec. 227.045. OTHER GOVERNMENTAL ENTITIES. If the department

authorizes another governmental entity to construct or operate a

segment of or a facility on the Trans-Texas Corridor, that entity

has all the powers and duties of the department under this

subchapter, except that the entity:

(1) may only construct or operate a facility that is located in

the geographic area within which that entity is authorized to

operate; and

(2) may not file a declaration of taking and obtain early

possession of real property.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Sec. 227.046. COST OF RELOCATING PUBLIC UTILITY FACILITY. (a)

An owner of a public utility facility holding a certificate of

convenience and necessity, certificate of authority, or service

provider certificate of authority shall recover from the

department its reasonable costs to relocate a public utility

facility to accommodate the development or construction of the

Trans-Texas Corridor.

(b) An owner of a public utility facility is not obligated to

relocate the utility facility on the Trans-Texas Corridor if the

owner determines that another location is feasible.

(c) If a public utility facility is located on the Trans-Texas

Corridor, the department shall grant the owner reasonable access

to operate and maintain the utility facility in accordance with

industry standard safety codes and practices.

(d) Relocation of facilities pursuant to this section is subject

to the department's reasonable regulations pertaining to public

health, safety, and welfare.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Sec. 227.047. ALTERNATIVE ACCESS TO SEVERED PROPERTY. If the

department acquires a tract for the Trans-Texas Corridor that

severs an owner's property, the department may allow the owner to

build, in compliance with federal law, an alternative access

between the severed tracts below the tract acquired by the

department. An owner must obtain department approval of the

design specifications of the alternative access.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.32, eff. June 14, 2005.

SUBCHAPTER E. FINANCING

Sec. 227.061. PERMISSIBLE SOURCES OF FUNDING. Subject to

Section 227.062, the department may use any available source of

funding in acquiring property for, constructing, and operating

the Trans-Texas Corridor, including:

(1) an appropriation from the state highway fund for

construction or maintenance of highways;

(2) a fee;

(3) proceeds from a bond secured by fees;

(4) proceeds from an obligation secured by the Texas Mobility

Fund;

(5) a donation, in kind or in cash;

(6) a private investment;

(7) money transferred from the state infrastructure bank;

(8) a contribution from or contractual obligation of a

governmental entity; and

(9) a loan, grant, or reimbursement from the federal government,

subject to Section 227.062.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Sec. 227.062. LIMITATIONS ON DEPARTMENT FINANCIAL PARTICIPATION.

(a) Each fiscal year, the total amount disbursed by the

department out of the state highway fund for the following

activities on the Trans-Texas Corridor may not exceed 20 percent

of the obligation authority under the federal-aid highway program

that is distributed to this state in that year:

(1) acquisition of right of way;

(2) initial construction of toll and nontoll highways; and

(3) grading and bed preparation for non-highway facilities.

(b) The limitation under Subsection (a) does not apply to:

(1) money spent for:

(A) feasibility studies, environmental studies, and preliminary

engineering conducted before the initial construction of a

facility; or

(B) operation and maintenance of a facility;

(2) the proceeds of bonds or other public securities issued to

pay the cost of a facility if those proceeds are deposited to the

credit of the state highway fund;

(3) revenue attributable to a facility if that revenue is

deposited to the credit of the state highway fund;

(4) loans deposited to the credit of the state highway fund; or

(5) contributions from a public or private entity that are

deposited to the credit of the state highway fund.

(c) The department may not spend money from the general revenue

fund for the construction or purchase of non-highway facilities

on the Trans-Texas Corridor except pursuant to a line-item

appropriation.

(d) The commission may not disburse money out of the state

highway fund for the initial construction of a facility of the

Trans-Texas Corridor unless the commission finds that the

disbursement will reduce traffic congestion to an extent that is

comparable to the reduction in traffic congestion that would

likely be achieved by spending the same amount of money on the

project that is the most reasonable alternative. This subsection

does not apply to the disbursement of money out of the state

highway fund for environmental studies or for the acquisition of

right-of-way.

(e) The commission may not disburse money from the state highway

fund or the Texas mobility fund to construct a portion of the

Trans-Texas Corridor unless it would replace or supplement a

project identified in the department's unified transportation

program or a transportation corridor identified in the statewide

transportation plan.

(f) The commission may not authorize the construction of rail

facilities unless it finds that the construction will reduce

congestion and improve mobility.

(g) The commission may not disburse money from the state highway

fund that is dedicated under Sections 7-a and 7-b, Article VIII,

Texas Constitution, for activities on the Trans-Texas Corridor if

as a result, the amount expended each year from those funds on

the addition of capacity to the state highway system would be

less than the average annual expenditure from those funds for the

addition of capacity to the state highway system over the

previous five years. This subsection does not apply to past

expenditures for activities on the Trans-Texas Corridor.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.33, eff. June 14, 2005.

Sec. 227.063. FINANCING OF FACILITIES AND SYSTEMS. (a) The

commission and the department have the same powers and duties

relating to the financing of a facility or a system established

under Section 227.014 as the commission and the department have

under Subchapter E, Chapter 361, relating to the financing of a

turnpike project, including the ability to deposit the proceeds

of bonds or other obligations and to pledge, encumber, and expend

such proceeds and revenues as provided by Chapter 361.

(b) The powers held by the commission and the department include

the powers to:

(1) authorize the issuance of bonds to pay all or part of the

cost of a facility or system or to pay for all or part of the

cost of a facility or system that will become a part of another

system;

(2) maintain separate accounts for bond proceeds and the

revenues of a facility or system, and pledge those revenues and

proceeds to the payment of bonds or other obligations issued or

entered into with respect to the facility or system;

(3) impose a toll or other fee for the use of a facility or

system; and

(4) obtain from another source the fees and other revenue

necessary to pay all or part of the principal and interest on

bonds issued under this chapter.

(c) For purposes of this section, a reference in Subchapter E,

Chapter 361 to:

(1) a turnpike project means a facility or system; and

(2) revenue includes a fee established under this chapter.

(d) The proceeds of bonds issued under this chapter may be held

in trust by a banking institution chosen by the department or, at

the discretion of the department, in trust in the state treasury

outside the general revenue fund and the state highway fund.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Sec. 227.064. LOANS AND OTHER FUNDING. The department may

borrow money from the United States or use money in the state

infrastructure bank created under Subchapter D, Chapter 222, to

fund the construction or operation of a facility under this

chapter. Money borrowed under this section may be evidenced by

the issuance of bonds.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

SUBCHAPTER F. REVENUE

Sec. 227.081. FEES. (a) Notwithstanding any other law,

including Chapters 161, 162, 163, and 181, Utilities Code,

Chapter 552, Local Government Code, and Chapter 49, Water Code,

and except as provided in Subsection (e), the department may

require a person, including a governmental or private entity, to

pay a fee as a condition of using any part of the Trans-Texas

Corridor.

(b) The commission may establish fees to be imposed by the

department under this chapter. Fees may be set as absolute

amounts, as a percentage of revenue, as a percentage of actual

use or throughput, as a designated portion or percentage of

initial facility funding, or on any other reasonable basis.

Subject to approval by a body having jurisdiction and authority

to establish a tariff, the commission may establish joint fees

and divisions of fees.

(c) A fee may exceed the department's costs, but the commission

may not establish a fee that is prohibitive or that discriminates

unreasonably among users or potential users of a facility.

(d) In establishing a fee or the amount of a fee under this

section, the commission shall consider:

(1) the acquisition cost of the property being used;

(2) if applicable, the value of the property being transported

or of the service being offered;

(3) any cost to the department or to the public occasioned by

the use, including environmental effects;

(4) comparable fees set by the competitive marketplace; and

(5) the desirable effects of full use of the Trans-Texas

Corridor on the state's economy and its residents.

(e) If a public road is replaced or eliminated by the

Trans-Texas Corridor and a facility used the right-of-way of that

road under Chapter 161, 162, 163, or 181, Utilities Code, Chapter

552, Local Government Code, or Chapter 49, Water Code, the

department may not require the owner of that facility to pay a

fee as a condition of using a segment of the Trans-Texas Corridor

for the location of a replacement facility.

(f) The department may not require the owner of a public utility

facility to pay a fee as a condition of crossing the Trans-Texas

Corridor. The department may not require the owner of a public

utility facility to pay a fee for placing a facility along or

within the Trans-Texas Corridor specifically to provide service

to customers within the Trans-Texas Corridor pursuant to an

obligation as a provider of last resort. The department may not

require payment of a fee for use of the Trans-Texas Corridor by a

public utility facility in existence before the establishment of

the Trans-Texas Corridor or for use by a facility that replaces a

facility in existence before the establishment of the Trans-Texas

Corridor unless the owner of the existing public utility facility

relocates the public utility facility into the Trans-Texas

Corridor of its own volition. For use of the Trans-Texas Corridor

by a public utility facility whose owner places the facility in

the Trans-Texas Corridor of its own volition, the department may

charge the owner a fee as negotiated between the department and

the owner. The fee shall be competitively neutral and

nondiscriminatory among similarly situated owners of public

utility facilities.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.77(28), eff. April 1, 2009.

Sec. 227.082. LEASE OF PROPERTY OR RIGHTS. (a) The department

may lease property on the Trans-Texas Corridor to any public or

private entity. A lease may be for a term not longer than 50

years.

(b) The department may grant a franchise to use or operate a

facility on the Trans-Texas Corridor. A franchise under this

section may be granted for a term not longer than 50 years.

(c) The department may grant an exclusive or nonexclusive

license to access or use any portion of the Trans-Texas Corridor.

A license granted under this section may be for a definite or

indefinite term. The department may not grant an exclusive

license to access or use a highway on the Trans-Texas Corridor.

The department may not grant an exclusive license for use of the

Trans-Texas Corridor by an owner of a public utility facility if

the exclusive use is prohibited by other law.

(d) Property may be leased or a franchise or license granted for

any purpose reasonably necessary for the effective use or

operation of a facility and to provide a location between the

main lanes of a highway or between a highway and a department

rail facility for a gas station, convenience store, or a similar

facility that:

(1) provides services to and directly benefits users of the

Trans-Texas Corridor; and

(2) is not located within 10 miles of an intersection of a

segment of a state highway that is designated as part of the

Trans-Texas Corridor and a segment of a state highway that is

designated as an interstate highway.

(e) In return for a lease, franchise, or license, the department

may accept anything of value as consideration, including:

(1) a cash payment;

(2) installment payments;

(3) one or more payments based on percentages of use or

throughput; and

(4) an interest in real or personal property, or an intangible

legal right.

(f) The department may lease property or grant a franchise or

license under this section only if each agreement has been

approved by the commissioners court of the county in which the

property, facility, or other part of the Trans-Texas Corridor is

located. This subsection does not apply to a lease of property

or a grant of a franchise or license to a private entity for the

purpose of operating a highway, turnpike, rail facility, or

utility facility under a comprehensive development agreement.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.33A, eff. June 14, 2005.

Sec. 227.083. DISPOSITION OF FEES. To the extent that it is not

dedicated to another purpose by the constitution, by statute, or

by contract, or deposited to a separate account under this

chapter, revenue received by the department under this chapter

shall be deposited to the credit of the state highway fund and

may be used for any purpose authorized by this chapter.

Subchapter D, Chapter 316, Government Code, and Section 403.095,

Government Code, do not apply to revenue received under this

chapter.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.01, eff. June 21,

2003.



CHAPTER 228. STATE HIGHWAY TOLL PROJECTS

TRANSPORTATION CODETITLE 6. ROADWAYSSUBTITLE B. STATE HIGHWAY SYSTEMCHAPTER 228. STATE HIGHWAY TOLL PROJECTSSUBCHAPTER A. GENERAL PROVISIONSSec. 228.001. DEFINITIONS. In this chapter:(1) "Air quality project" means a project or program of the department or another governmental entity that the commission determines will mitigate or prevent air pollution caused by the construction, maintenance, or use of public roads. (2) "Bond" means bonds, notes, or other obligations issued under Subchapter C or another law with respect to a toll project or system.(3) "Region" means:(A) a metropolitan statistical area and any county contiguous to that metropolitan statistical area; or(B) two adjacent districts of the department.(4) "System" means a toll project or any combination of toll projects designated as a system under Section 228.010.(5) "Toll project" has the meaning assigned by Section 201.001(b).(6) "Transportation project" means:(A) a tolled or nontolled state highway improvement project;(B) a toll project eligible for department cost participation under Section 222.103;(C) the acquisition, construction, maintenance, or operation of a rail facility or system under Chapter 91;(D) the acquisition, construction, maintenance, or operation of a state-owned ferry under Subchapter A, Chapter 342;(E) a public transportation project under Chapter 455 or 456;(F) the establishment, construction, or repair of an aviation facility under Chapter 21; and(G) a passenger rail project of another governmental entity.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 7.03, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 920, Sec. 1, eff. June 14, 2001; Acts 2003, 78th Leg., ch. 312, Sec. 3, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.03, eff. June 21, 2003.Transferred from Transportation Code, Section 361.001 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.34, eff. June 14, 2005.

Sec. 228.002. AGREEMENTS WITH PUBLIC ENTITIES. (a) The department may enter into an agreement with a public entity to permit the entity, independently or jointly with the department, to design, develop, finance, construct, maintain, repair, or operate a toll project.(b) An agreement entered into under this section with a regional tollway authority governed by Chapter 366 may provide that a function described by Subsection (a) that is performed by a regional tollway authority is governed by the provisions of Chapter 366 applicable to the performance of the same function for a turnpike project under that chapter and the rules and procedures adopted by the regional tollway authority under that chapter, in lieu of the laws, rules, or procedures applicable to the department for the performance of the same function.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1995, 74th Leg., ch. 872, Sec. 2.17, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 312, Sec. 58, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.56, eff. June 21, 2003.Transferred from Transportation Code, Section 361.301 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.34, eff. June 14, 2005.

Sec. 228.003. AGREEMENTS WITH OTHER GOVERNMENTAL AGENCIES. (a) The department may, with the approval of the commission, enter into an agreement with another governmental agency or entity, including a federal agency, an agency of this or another state, including the United Mexican States or a state of the United Mexican States, or a political subdivision, to independently or jointly provide services, to study the feasibility of a toll project, or to finance, construct, operate, and maintain a toll project. The department must obtain the approval of the governor to enter into an agreement with an agency of another state, the United Mexican States, or a state of the United Mexican States.(b) If the department enters into an agreement with a private entity, including a comprehensive development agreement under Subchapter E, Chapter 223, the department and the private entity may jointly enter into an agreement under Subsection (a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1995, 74th Leg., ch. 872, Sec. 2.19, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 312, Sec. 66, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.63, eff. June 21, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec. 1.18, eff. Jan. 11, 2004.Transferred from Transportation Code, Section 361.307 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.34, eff. June 14, 2005.

Sec. 228.0031. AGREEMENTS WITH LOCAL GOVERNMENTS. (a) In this section, "local government" means a:(1) county, municipality, special district, or other political subdivision of this state;(2) local government corporation created under Subchapter D, Chapter 431; or(3) combination of two or more entities described by Subdivision (1) or (2).(b) A local government may enter into an agreement with the department or a private entity under which the local government assists in the financing of the construction, maintenance, and operation of a turnpike project located in the government's jurisdiction in return for a percentage of the revenue from the project.(c) A local government may use any revenue available for road purposes, including bond and tax proceeds, to provide financing under Subsection (b).(d) An agreement under this section between a local government and a private entity must be approved by the department.(e) Revenue received by a local government under an agreement under this section must be used for transportation purposes.

Added by Acts 2005, 79th Leg., Ch. 1297, Sec. 1, eff. September 1, 2005.Transferred from Transportation Code, Section 361.308 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 23.002, eff. September 1, 2009.

Sec. 228.004. PROMOTION OF TOLL PROJECT. The department may, notwithstanding Chapter 2113, Government Code, engage in marketing, advertising, and other activities to promote the development and use of toll projects and may enter into contracts or agreements necessary to procure marketing, advertising, or other promotional services from outside service providers.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 7.08, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 920, Sec. 4, eff. June 14, 2001; Renumbered from Transportation Code Sec. 361.042 and amended by Acts 2003, 78th Leg., ch. 312, Sec. 6, eff. June 18, 2003 and Acts 2003, 78th Leg., ch. 1325, Sec. 15.06, eff. June 21, 2003.Transferred from Transportation Code, Section 361.032 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.34, eff. June 14, 2005.

Sec. 228.005. REVENUE OF TOLL PROJECT OR SYSTEM. Except as provided by Subchapter C, toll revenue or other revenue derived from a toll project or system that is collected or received by the department under this chapter, and a payment received by the department under a comprehensive development agreement for a toll project or system:(1) shall be deposited in the state highway fund; and(2) is exempt from the application of Section 403.095, Government Code.

Added by Acts 2005, 79th Leg., Ch. 281, Sec. 2.35, eff. June 14, 2005.

Sec. 228.0055. USE OF CONTRACT PAYMENTS AND OTHER REVENUE. (a) Payments, project savings, refinancing dividends, and any other revenue received by the commission or the department under a comprehensive development agreement shall be used by the commission or the department to finance the construction, maintenance, or operation of transportation projects or air quality projects in the region.(b) The department shall allocate the distribution of funds to department districts in the region that are located in the boundaries of the metropolitan planning organization in which the project that is the subject of the comprehensive development agreement is located based on the percentage of toll revenue from users from each department district of the project. To assist the department in determining the allocation, each entity responsible for collecting tolls for a project shall calculate on an annual basis the percentage of toll revenue from users of the project from each department district based on the number of recorded electronic toll collections.(c) The commission or the department may not:(1) revise the formula as provided in the department's unified transportation program, or its successor document, in a manner that results in a decrease of a department district's allocation because of a payment under Subsection (a); or(2) take any other action that would reduce funding allocated to a department district because of payments received under a comprehensive development agreement.(d) A metropolitan planning organization may not take any action that would reduce distribution of funds or other resources to a department district because of the use of a payment or other revenue under Subsection (a).

Added by Acts 2005, 79th Leg., Ch. 281, Sec. 2.35, eff. June 14, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 264, Sec. 6.01, eff. June 11, 2007.

Sec. 228.006. USE OF SURPLUS REVENUE. (a) The commission shall authorize the use of surplus revenue of a toll project or system to pay the costs of a transportation project, highway project, or air quality project within a department district in which any part of the toll project is located.(b) The commission may not revise the formula as provided in the department's unified transportation program, or its successor document, in a manner that results in a decrease of a district's allocation because of a payment under Subsection (a).(c) The commission may not take an action under this section that violates, impairs, or is inconsistent with a bond order, trust agreement, or indenture governing the use of the surplus revenue.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 7.16, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 312, Sec. 39, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.37, eff. June 21, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec. 1.12, eff. Jan. 11, 2004.Transferred from Transportation Code, Section 361.189 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.36, eff. June 14, 2005.

Sec. 228.007. TOLL LANES. (a) Subject to Section 228.201, the commission may by order authorize the department to charge a toll for the use of one or more lanes of a state highway, including a high occupancy vehicle lane designated under Section 224.153 or an exclusive lane designated under Section 224.1541.(b) If the commission authorizes the department to charge a toll under Subsection (a), the department may enter into an agreement with a regional tollway authority described in Chapter 366, a transit authority described in Chapter 451, 452, or 453, a coordinated county transportation authority under Chapter 460, a regional mobility authority under Chapter 370, a county acting under Chapter 284, or a transportation corporation:(1) to design, construct, operate, or maintain a toll lane under this section; and(2) to charge a toll for the use of one or more lanes of a state highway facility under this section.(c) The commission may by order authorize the department or the entity contracted to operate the toll lane to set the amount of toll charges. Any toll charges shall be imposed in a reasonable and nondiscriminatory manner.(d) Revenue generated from toll charges and collection fees assessed by an entity with whom the department contracts under this section shall be allocated as required by the terms of the agreement.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.24, eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 1049, Sec. 4, eff. June 20, 2003.Transferred from Transportation Code, Section 224.154 by Acts 2005, 79th Leg., Ch. 281, Sec. 2.36, eff. June 14, 2005.

Sec. 228.008. TOLLS ON EXCLUSIVE LANE. The department may not charge a toll for the use of an exclusive lane unless:(1) the lanes or multilane facility adjacent to the exclusive lane is tolled; or(2) a vehicle that is authorized to use the tolled exclusive lane is authorized to use nontolled adjacent lanes or an adjacent nontolled multilane facility.

Transferred from Transportation Code, Section 224.1541(d) and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.37, eff. June 14, 2005.

Sec. 228.009. AUDIT. Notwithstanding any other law to the contrary, the department shall have an independent certified public accountant audit the department's books and accounts for each toll project or system at least annually. The audit shall be conducted in accordance with the requirements of any trust agreement securing bonds issued under Subchapter C that is in effect at the time of the audit. The cost of the audit may be treated as part of the cost of construction or operation of a toll project or system. This section does not affect the ability of a state agency to audit the department's books and accounts.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 920, Sec. 5, eff. June 14, 2001; Renumbered from Transportation Code Sec. 361.054 and amended by Acts 2003, 78th Leg., ch. 312, Sec. 7, eff. June 18, 2003 and Acts 2003, 78th Leg., ch. 1325, Sec. 15.07, eff. June 21, 2003.Transferred from Transportation Code, Section 361.033 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.38, eff. June 14, 2005.

Sec. 228.010. ESTABLISHMENT OF TOLL SYSTEMS. (a) If the commission determines that the mobility needs of a region of this state could be most efficiently and economically met by jointly operating two or more toll projects in that region as one operational and financial enterprise, it may create a system composed of those projects. The commission may create more than one system in a region and may combine two or more systems in a region into one system. The department may finance, acquire, construct, and operate additional toll projects in the region as additions to or expansions of a system if the commission determines that the toll project could most efficiently and economically be acquired or constructed if it were part of the system and that the addition will benefit the system.(b) The revenue of a system shall be accounted for separately and may not be commingled with the revenue of a toll project that is not part of the system or with the revenue of another system.

Added by Acts 2005, 79th Leg., Ch. 281, Sec. 2.39, eff. June 14, 2005.

Sec. 228.011. TOLL PROJECTS IN CERTAIN COUNTIES. (a) This section applies only to a county acting under Chapter 284 and the development, construction, and operation of all or a portion of any of the following toll projects, a component of that project, or the functional equivalent of that project:(1) Beltway 8 Tollway East, between US 59 North and US 90 East;(2) Hardy Downtown Connector, consisting of the proposed direct connection from the Hardy Toll Road southern terminus at Loop 610 to downtown Houston;(3) State Highway 288, between US 59 and Grand Parkway South (State Highway 99);(4) US 290 Toll Lanes, between IH 610 West and the Grand Parkway Northwest (State Highway 99);(5) Fairmont Parkway East, between Beltway 8 East and Grand Parkway East (State Highway 99);(6) South Post Oak Road Extension, between IH 610 South and near the intersection of Beltway 8 and Hillcroft in the vicinity of the Fort Bend Parkway Tollway;(7) Westpark Toll Road Phase II, between Grand Parkway (State Highway 99) and FM 1463;(8) Fort Bend Parkway, between State Highway 6 and the Brazos River; and(9) Montgomery County Parkway, between State Highway 242 and the Grand Parkway (State Highway 99), and if the Grand Parkway project has not begun construction, a nontolled extension of the Montgomery County Parkway to allow a connection to Interstate Highway 45.(b) The county is the entity with the primary responsibility for the financing, construction, and operation of a toll project located in the county. A county may develop, construct, and operate a project described in Subsection (a) at any time, regardless of whether it receives a first option notice from the commission or the department under Subsection (e).(b-1) Consistent with federal law, the department shall assist the county in the financing, construction, and operation of a toll project in the county by allowing the county to use state highway right-of-way owned by the department and to access the state highway system. The commission or the department may not require the county to pay for the use of the right-of-way or access, except to reimburse the department as provided by this subsection. The county shall pay an amount to reimburse the department for the department's actual costs to acquire the right-of-way. If the department cannot determine that amount, the amount shall be determined based on the average historical right-of-way acquisition values for right-of-way located in proximity to the project on the date of original acquisition of the right-of-way. Money received by the department under this subsection shall be deposited in the state highway fund and used in the department district in which the project is located.(c) The department and the county must enter into an agreement that includes reasonable terms to accommodate the use of the right-of-way by the county and to protect the interests of the commission and the department in the use of the right-of-way for operations of the department, including public safety and congestion mitigation on the right-of-way.(d) Subsection (b) does not limit the authority of the commission or the department to participate in the cost of acquiring, constructing, maintaining, or operating a project of the county under Chapter 284.(e) Before the department may enter into a contract for the financing, construction, or operation of a proposed or existing toll project any part of which is located in the county, the commission or department shall provide the county the first option to finance, construct, or operate, as applicable, the portion of the toll project located in the county:(1) on terms agreeable to the county; and(2) in a manner determined by the county to be consistent with the practices and procedures by which the county finances, constructs, or operates a project.(f) A county's right to exercise the first option under Subsection (e) is effective for six months after the date of the receipt by the county of written notice from the commission or the department meeting the requirements of Subsection (e) and describing in reasonable detail the location of the toll project, a projected cost estimate, sources and uses of funds, and a construction schedule. If a county exercises the first option with respect to a toll project, the county must enter into one or more contracts for the financing, construction, or operation of the toll project within two years after the date on which all environmental requirements necessary for the development of the project are secured and all legal challenges to development are concluded. A contract may include agreements for design of the project, acquisition of right-of-way, and utility relocation. If the county does not enter into a contract during the two-year period, the commission or the department may enter into a contract for the financing, construction, or operation of the toll project with a different entity.(g) An agreement entered into by the county and the department in connection with a project under Chapter 284 that is financed, constructed, or operated by the county and that is on or directly connected to a highway in the state highway system does not create a joint enterprise for liability purposes.(h) If the county approves, the commission may remove any right-of-way to be used by a county under this section from the state highway system. If the right-of-way used by a county under this section remains part of the state highway system, the county must comply with department design and construction standards.(i) Notwithstanding an action of a county taken under this section, the commission or department may take any action that is necessary in its reasonable judgment to comply with any federal requirement to enable this state to receive federal-aid highway funds.(j) Notwithstanding any other law, the commission and the department are not liable for any damages that result from a county's use of state highway right-of-way or access to the state highway system under this section, regardless of the legal theory, statute, or cause of action under which liability is asserted.

Added by Acts 2007, 80th Leg., R.S., Ch. 264, Sec. 7.01, eff. June 11, 2007.

For expiration of this section, see Subsection (r).Sec. 228.0111. TOLL PROJECTS OF LOCAL TOLL PROJECT ENTITIES. (a) In this section:(1) "Local toll project entity" means:(A) a regional tollway authority under Chapter 366;(B) a regional mobility authority under Chapter 370; or(C) a county acting under Chapter 284.(2) "Market valuation" means the valuation of a toll project that:(A) is based on the terms and conditions established mutually by a local toll project entity and the department for the development, construction, and operation of a toll project, including the initial toll rate and the toll rate escalation methodology; and(B) takes into account a traffic and revenue study of the toll project using agreed-upon assumptions, an agreed project scope, market research, the estimated cost to finance, construct, maintain, and operate the project, and other information determined appropriate by the local toll project entity and the department.(3) "Region" has the meaning assigned by Section 228.001, except that the region of a county acting under Chapter 284 is composed of that county and the counties that are contiguous to that county.(4) "Toll project subaccount" means a subaccount created under Section 228.012.(b) This section does not apply to a toll project described in Section 228.011(a).(c) A local toll project entity is the entity with primary responsibility for the financing, construction, and operation of a toll project located within its boundaries.(d) Subsection (c) does not limit the authority of the commission or the department to participate in the cost of acquiring, constructing, maintaining, or operating a toll project of a local toll project entity.(e) Except as provided in this subsection, if a local toll project entity or the department determines that a toll project located within the boundaries of the local toll project entity should be developed, constructed, and operated as a toll project, the local toll project entity and the department mutually shall agree on the terms and conditions for the development, construction, and operation of the toll project, including the initial toll rate and the toll rate escalation methodology. The terms and conditions for the procurement and operation of the State Highway 99 project shall be approved by the metropolitan planning organization in which the project is located.(e-1) If the local toll project entity and the department are unable to mutually agree on the terms and conditions for the development, construction, and operation of the toll project as required by Subsection (e), neither the local toll project entity nor the department may develop the project as a toll project.(f) After agreeing on the terms and conditions for a toll project under Subsection (e), or after metropolitan planning organization approval of the terms and conditions for the State Highway 99 project, the local toll project entity and the department mutually shall determine which entity, including a third party under contract with the local toll project entity or the department, will develop a market valuation of the toll project that is based on the terms and conditions established under Subsection (e). The department and the local toll project entity have 90 days after the date of the receipt of a final draft version of the market valuation designated as "complete; subject to approval by the Texas Department of Transportation and (name of local toll project entity)" to mutually approve the market valuation included in the draft version or, in the alternative, negotiate and agree on a different market valuation. If the department and the local toll project entity are unable to agree on a market valuation within the 90-day period, the market valuation in the draft version is considered to be final for purposes of this section and mutually approved on the last day of that period.(f-1) The department and a local toll project entity may agree to waive the requirement to develop a market valuation under this section.(f-2) If the department and the local toll project entity are unable to mutually determine which entity will develop the market valuation of the toll project under Subsection (f), neither the department nor the local toll project entity may develop, construct, or operate the project as a toll project.(f-3) A third party that develops a market valuation under Subsection (f) may not:(1) invest money in a private entity that participates in the financing, development, construction, or operation of that toll project, either directly or indirectly through investment in the entity's equities or obligations, provided that fees for services are not considered direct or indirect investment; or(2) directly or indirectly through one or more intermediaries, control, be controlled by, or be under common control with a private entity that participates in the financing, development, construction, or operation of that toll project, as the term "control" is described by Section 21.605, Business Organizations Code.(g) A local toll project entity has the first option to develop, finance, construct, and operate a toll project under the terms and conditions established under Subsection (e). A local toll project entity, other than a regional mobility authority under Chapter 370, has six months after the date that the market valuation is mutually approved under Subsection (f) to decide whether to exercise the option. For a project proposed to be located within the boundaries of a regional mobility authority under Chapter 370, after the market valuation is final under Subsection (f), the metropolitan planning organization for the region in which the project is located shall determine whether the toll project should be developed using the business terms incorporated in the market valuation. If the metropolitan planning organization determines that the toll project should be developed using the business terms in the market valuation, the regional mobility authority has six months after the date the metropolitan planning organization decides whether to exercise the option to develop the project. If a local toll project entity exercises the option with respect to a toll project under this subsection, the local toll project entity, after exercising the option and within two years after the date on which all environmental requirements necessary for the development of the toll project are secured and all legal challenges to development are concluded, must:(1) enter into a contract for the construction of the toll project; and(2) either:(A) commit to make a payment into a toll project subaccount in an amount equal to the value of the toll project as determined by the market valuation, to be used by the department to finance the construction of additional transportation projects in the region in which the toll project is located;(B) commit to construct, within the period agreed to by the local toll project entity and the department, additional transportation projects in the region in which the toll project is located with estimated construction costs equal to the market valuation of the toll project; or(C) for a regional mobility authority under Chapter 370, commit to using, for a period to be agreed upon by the department and the authority, all surplus revenue from the toll project for the purposes authorized by Section 370.174(b) in an amount equal to the valuation of the project.(h) If a local toll project entity exercises the option with respect to a toll project under Subsection (g) and has not begun the environmental review of the project, the local toll project entity shall begin the environmental review within six months of exercising the option.(i) If a local toll project entity does not exercise the option to develop, finance, construct, and operate a toll project under Subsection (g), or does not enter into a contract for the construction of the project and make a commitment described in Subsection (g)(2) within the two-year period prescribed in Subsection (g), the department has the option to develop, finance, construct, and operate the toll project under the terms and conditions agreed to under Subsection (e). The department has two months after the date the local toll project entity fails to exercise its option or enter into a construction contract and make a commitment described in Subsection (g)(2) to decide whether to exercise its option. If the department exercises its option with respect to a toll project under this subsection, the department, after exercising the option and within two years after the date on which all environmental requirements necessary for the development of the project are secured and all legal challenges to such development are concluded, must:(1) enter into a contract for the construction of the toll project; and(2) either:(A) commit to make a payment into the toll project subaccount in an amount equal to the value of the toll project as determined by the market valuation, to be used by the department to finance the construction of additional transportation projects in the region in which the toll project is located; or(B) commit to construct, within the period agreed to by the local toll project entity and the department, additional transportation projects in the region in which the toll project is located with estimated construction costs equal to the market valuation of the toll project.(j) If the department does not exercise the option to develop, finance, construct, and operate a toll project under Subsection (i), or does not enter into a contract for the construction of the project and make a commitment described in Subsection (i)(2) within the two-year period prescribed in Subsection (i), the local toll project entity and the department may meet again for the purpose of agreeing on revised terms and conditions for the development, construction, and operation of the toll project, and the local toll project entity and the department shall follow the process prescribed in Subsections (f)-(i).(k) Consistent with federal law, the commission and the department shall assist a local toll project entity in the development, financing, construction, and operation of a toll project for which the local toll project entity has exercised its option to develop, finance, construct, and operate the project under Subsection (g) by allowing the local toll project entity to use state highway right-of-way and to access the state highway system as necessary to construct and operate the toll project. Notwithstanding any other law, the toll project entity and the commission may agree to remove the project from the state highway system and transfer ownership to the local toll project entity. The commission or the department may not require a local toll project entity to pay for the use of the right-of-way or access, except to reimburse the department for actual costs incurred or to be incurred by the department that are owed to a third party, including the federal government, as a result of that use by the local toll project entity. If a local toll project entity exercises its option to develop, construct, and operate a toll project under this section, the following shall be deducted from the amount of the toll project entity commitment under Subsection (g)(2):(1) an amount equal to the amount reimbursed under this subsection, if any; and(2) with respect to a county operating under Chapter 284, an amount equal to the costs of any road, street, or highway project undertaken by the county under Section 284.0031 before the acceptance of the market valuation, if the county requests a deduction and specifies in reasonable detail a description and cost of the project and the department agrees that any such road, street, or highway project constitutes an additional transportation project under Subsection (g)(2)(B).(l) A local toll project entity shall enter into an agreement with the department for any project for which the entity has exercised its option to develop, finance, construct, and operate the project under Subsection (g) and for which the entity intends to use state highway right-of-way. An agreement entered into under this subsection must contain provisions necessary to ensure that the local toll project entity's construction, maintenance, and operation of the project complies with the requirements of applicable federal and state law.(m) Notwithstanding any other law, the commission and the department are not liable for any damages that result from a local toll project entity's use of state highway right-of-way or access to the state highway system under this section, regardless of the legal theory, statute, or cause of action under which liability is asserted.(n) An agreement entered into by a local toll project entity and the department in connection with a toll project that is financed, constructed, or operated by the local toll project entity and that is on or directly connected to a highway in the state highway system does not create a joint enterprise for liability purposes.(o) Notwithstanding an action of a local toll project entity taken under this section, the commission or department may take any action that in its reasonable judgment is necessary to comply with any federal requirement to enable this state to receive federal-aid highway funds.(p) A local toll project entity and the department may issue bonds, including revenue bonds and refunding bonds, or other obligations, and enter into credit agreements, to pay any costs associated with a project under this section, including the payments deposited to the applicable toll project subaccount, and the costs to construct, maintain, and operate additional transportation projects that the local toll project entity or the department commits to undertake in accordance with this section, as follows:(1) the bonds or other obligations and the proceedings authorizing the bonds or other obligations must be submitted to the attorney general for review and approval as required by Chapter 1202, Government Code;(2) the bonds or other obligations may be payable from and secured by revenue of one or more projects of the local toll project entity or the department, including toll road system revenues, or such other legally available revenue or funding sources as the local toll project entity or department shall determine;(3) the bonds or other obligations may mature serially or otherwise not more than 40 years from their date of issuance;(4) the bonds or other obligations are not a debt of and do not create a claim for payment against the revenue or property of the local toll project entity or the department, other than the revenue sources pledged for which the bonds or other obligations are issued; and(5) the local toll project entity and the department may issue obligations and enter into credit agreements under Chapter 1371, Government Code, and for purposes of that chapter, a local toll project entity and the department shall be considered a public utility and any cost authorized to be financed in accordance with this subsection is an eligible project.(q) The provisions of this section requiring metropolitan planning organization approval of the terms and conditions for the State Highway 99 project expire August 31, 2009.(r) This section expires August 31, 2011.(s) This section does not apply to:(1) any project for which the department has issued a request for qualifications or request for competing proposals and qualifications before May 1, 2007, except for the State Highway 161 project in Dallas County;(2) the eastern extension of the President George Bush Turnpike from State Highway 78 to IH 30 in Dallas County;(3) the Phase 3 and 4 extensions of the Dallas North Tollway in Collin and Denton Counties from State Highway 121 to the Grayson County line, and the planned future extension into Grayson County, regardless of which local toll project entity develops the extension into Grayson County;(4) the Lewisville Lake Bridge (and portions of FM 720 widening projects) in Denton County; or(5) the Southwest Parkway (State Highway 121) in Tarrant County from Dirks Road/Altamesa Boulevard to IH 30.

Added by Acts 2007, 80th Leg., R.S., Ch. 264, Sec. 7.01, eff. June 11, 2007.Amended by: Acts 2009, 81st Leg., 1st C.S., Ch. 1, Sec. 3, eff. July 10, 2009.

Sec. 228.012. PROJECT SUBACCOUNTS. (a) The department shall create a separate account in the state highway fund to hold payments received by the department under a comprehensive development agreement, the surplus revenue of a toll project or system, and payments received under Sections 228.0111(g)(2) and (i)(2). The department shall create subaccounts in the account for each project, system, or region. Interest earned on money in a subaccount shall be deposited to the credit of that subaccount.(b) The department shall hold money in a subaccount in trust for the benefit of the region in which a project or system is located and may assign the responsibility for allocating money in a subaccount to a metropolitan planning organization in which the region is located. Except as provided by Subsection (c), money shall be allocated to projects authorized by Section 228.0055 or Section 228.006, as applicable.(c) Money in a subaccount received from a county or the department under Section 228.0111 in connection with a project for which a county acting under Chapter 284 has the first option shall be allocated to transportation projects located in the county and the counties contiguous to that county.(d) Not later than January 1 of each odd-numbered year, the department shall submit to the Legislative Budget Board, in the format prescribed by the Legislative Budget Board, a report on cash balances in the subaccounts created under this section and expenditures made with money in those subaccounts.(e) The commission or the department may not:(1) revise the formula as provided in the department's unified transportation program or a successor document in a manner that results in a decrease of a department district's allocation because of the deposit of a payment into a project subaccount or a commitment to undertake an additional transportation project under Section 228.0111; or(2) take any other action that would reduce funding allocated to a department district because of the deposit of a payment received from the department or local toll project entity into a project subaccount or a commitment to undertake an additional transportation project under Section 228.0111.

Added by Acts 2007, 80th Leg., R.S., Ch. 264, Sec. 7.01, eff. June 11, 2007.

SUBCHAPTER B. USE AND OPERATION OF TOLL PROJECTS OR SYSTEMSSec. 228.051. DESIGNATION. Subject to Section 228.201, the commission by order may designate one or more lanes of a segment of the state highway system as a toll project or system.

Added by Acts 2005, 79th Leg., Ch. 281, Sec. 2.40, eff. June 14, 2005.

Sec. 228.052. OPERATION OF TOLL PROJECT OR SYSTEM. The department may enter into an agreement with one or more persons to provide, on terms approved by the department, personnel, equipment, systems, facilities, and services necessary to operate a toll project or system, including the operation of toll plazas and lanes and customer service centers and the collection of tolls.

Added by Acts 2005, 79th Leg., Ch. 281, Sec. 2.40, eff. June 14, 2005.

Sec. 228.053. REVENUE. (a) The department may:(1) impose tolls for the use of each toll project or system and the different segments or parts of each project or system; and(2) notwithstanding anything in Chapter 202 to the contrary, contract with a person for the use of part of a toll project or system or lease part of a toll project or system for a gas station, garage, store, hotel, restaurant, railroad tracks, utilities, and telecommunications facilities and equipment and set the terms for the use or lease.(b) The tolls shall be set so that, at a minimum, the aggregate of tolls from the toll project or system:(1) provides a fund sufficient with other revenue and contributions, if any, to pay:(A) the cost of maintaining, repairing, and operating the project or system; and(B) the principal of and interest on the bonds issued under Subchapter C for the project or system as those bonds become due and payable; and(2) creates reserves for the purposes listed under Subdivision (1).(c) The tolls are not subject to supervision or regulation by any other state agency.(d) The tolls and other revenue derived from the toll project or system for which bonds were issued, except the part necessary to pay the cost of maintenance, repair, and operation and to provide reserves for those costs as may be provided in the order authorizing the issuance of the bonds or in the trust agreement securing the bonds, shall be set aside at regular intervals as may be provided in the order or trust agreement in a sinking fund that is pledged to and charged with the payment of:(1) interest on the bonds as it becomes due;(2) principal of the bonds as it becomes due;(3) necessary charges of paying agents for paying principal and interest; and(4) the redemption price or the purchase price of bonds retired by call or purchase as provided by the bonds.(e) Use and disposition of money to the credit of the sinking fund are subject to the order authorizing the issuance of the bonds or to the trust agreement.(f) The revenue and disbursements for each toll project or system shall be kept separately. The revenue from one project may not be used to pay the cost of another project except as authorized by Sections 228.0055 and 228.006.(g) Money in the sinking fund, less the reserve provided by the order or trust agreement, if not used within a reasonable time to purchase bonds for cancellation, shall be applied to the redemption of bonds at the applicable redemption price.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1995, 74th Leg., ch. 872, Sec. 2.09, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 920, Sec. 12, eff. June 14, 2001; Acts 2003, 78th Leg., ch. 312, Sec. 30, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.31, eff. June 21, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec. 1.10, eff. Jan. 11, 2004.Transferred from Transportation Code, Section 361.179 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.41, eff. June 14, 2005.

Sec. 228.054. FAILURE OR REFUSAL TO PAY TOLL; OFFENSE. (a) Except as provided by Subsection (e), the operator of a vehicle, other than an authorized emergency vehicle, as defined by Section 541.201, that is driven or towed through a toll collection facility shall pay the proper toll. The exemption from payment of a toll for an authorized emergency vehicle applies regardless of whether the vehicle is:(1) responding to an emergency;(2) displaying a flashing light; or(3) marked as an emergency vehicle.(b) The operator of a vehicle who drives or tows a vehicle through a toll collection facility and does not pay the proper toll commits an offense.(c) An offense under this section is a misdemeanor punishable by a fine not to exceed $250.(d) In this section, "authorized emergency vehicle" has the meaning assigned by Section 541.201.(e) Notwithstanding Subsection (a), the department may waive the requirement of the payment of a toll or may authorize the payment of a reduced toll for any vehicle or class of vehicles.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1995, 74th Leg., ch. 872, Sec. 2.15, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1246, Sec. 6, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 23, Sec. 1, eff. September 1, 2005.Transferred from Transportation Code, Section 361.252 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.41, eff. June 14, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 4.01, eff. September 1, 2007.

Sec. 228.055. ADMINISTRATIVE FEE; NOTICE; OFFENSE. (a) In the event of nonpayment of the proper toll as required by Section 228.054, on issuance of a written notice of nonpayment, the registered owner of the nonpaying vehicle is liable for the payment of both the proper toll and an administrative fee.(b) The department may impose and collect the administrative fee, so as to recover the cost of collecting the unpaid toll, not to exceed $100. The department shall send a written notice of nonpayment to the registered owner of the vehicle at that owner's address as shown in the vehicle registration records of the Texas Department of Motor Vehicles by first class mail and may require payment not sooner than the 30th day after the date the notice was mailed. The registered owner shall pay a separate toll and administrative fee for each event of nonpayment under Section 228.054.(c) The registered owner of a vehicle for which the proper toll was not paid who is mailed a written notice of nonpayment under Subsection (b) and fails to pay the proper toll and administrative fee within the time specified by the notice of nonpayment commits an offense. Each failure to pay a toll or administrative fee under this subsection is a separate offense.(d) It is an exception to the application of Subsection (a) or (c) if the registered owner of the vehicle is a lessor of the vehicle and not later than the 30th day after the date the notice of nonpayment is mailed provides to the department:(1) a copy of the rental, lease, or other contract document covering the vehicle on the date of the nonpayment under Section 228.054, with the name and address of the lessee clearly legible; or(2) electronic data, in a format agreed on by the department and the lessor, other than a photocopy or scan of a rental or lease contract, that contains the information required under Sections 521.460(c)(1), (2), and (3) covering the vehicle on the date of the nonpayment under Section 228.054.(d-1) If the lessor provides the required information within the period prescribed under Subsection (d), the department may send a notice of nonpayment to the lessee at the address provided under Subsection (d) by first class mail before the 30th day after the date of receipt of the required information from the lessor. The lessee of the vehicle for which the proper toll was not paid who is mailed a written notice of nonpayment under this subsection and fails to pay the proper toll and administrative fee within the time specified by the notice of nonpayment commits an offense. The lessee shall pay a separate toll and administrative fee for each event of nonpayment. Each failure to pay a toll or administrative fee under this subsection is a separate offense.(e) It is an exception to the application of Subsection (a) or (c) if the registered owner of the vehicle transferred ownership of the vehicle to another person before the event of nonpayment under Section 228.054 occurred, submitted written notice of the transfer to the department in accordance with Section 520.023, and, before the 30th day after the date the notice of nonpayment is mailed, provides to the department the name and address of the person to whom the vehicle was transferred. If the former owner of the vehicle provides the required information within the period prescribed, the department may send a notice of nonpayment to the person to whom ownership of the vehicle was transferred at the address provided the former owner by first class mail before the 30th day after the date of receipt of the required information from the former owner. The subsequent owner of the vehicle for which the proper toll was not paid who is mailed a written notice of nonpayment under this subsection and fails to pay the proper toll and administrative fee within the time specified by the notice of nonpayment commits an offense. The subsequent owner shall pay a separate toll and administrative fee for each event of nonpayment under Section 228.054. Each failure to pay a toll or administrative fee under this subsection is a separate offense.(f) An offense under this section is a misdemeanor punishable by a fine not to exceed $250.(g) The court in which a person is convicted of an offense under this section shall also collect the proper toll and administrative fee and forward the toll and fee to the department for deposit in the depository bank used for that purpose.(h) In this section, "registered owner" means the owner of a vehicle as shown on the vehicle registration records of the Texas Department of Motor Vehicles or the analogous department or agency of another state or country.(i) The department may contract, in accordance with Section 2107.003, Government Code, with a person to collect the unpaid toll and administrative fee before referring the matter to a court with jurisdiction over the offense.

Added by Acts 1995, 74th Leg., ch. 872, Sec. 2.15, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1246, Sec. 7, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 312, Sec. 49, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.47, eff. June 21, 2003.Transferred from Transportation Code, Section 361.253 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.41, eff. June 14, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 918, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 2B.01, eff. September 1, 2009.

Sec. 228.056. PRESUMPTIONS; PRIMA FACIE EVIDENCE; DEFENSES. (a) In the prosecution of an offense under Section 228.054 or 228.055, proof that the vehicle was driven or towed through the toll collection facility without payment of the proper toll may be shown by a video recording, photograph, electronic recording, or other appropriate evidence, including evidence obtained by automated enforcement technology.(b) In the prosecution of an offense under Section 228.055(c), (d-1), or (e):(1) it is presumed that the notice of nonpayment was received on the fifth day after the date of mailing;(2) a computer record of the Texas Department of Motor Vehicles of the registered owner of the vehicle is prima facie evidence of its contents and that the defendant was the registered owner of the vehicle when the underlying event of nonpayment under Section 228.054 occurred; and(3) a copy of the rental, lease, or other contract document, or the electronic data provided to the department under Section 228.055(d), covering the vehicle on the date of the underlying event of nonpayment under Section 228.054 is prima facie evidence of its contents and that the defendant was the lessee of the vehicle when the underlying event of nonpayment under Section 228.054 occurred.(c) It is a defense to prosecution under Section 228.055(c), (d-1), or (e) that the motor vehicle in question was stolen before the failure to pay the proper toll occurred and had not been recovered before the failure to pay occurred, but only if the theft was reported to the appropriate law enforcement authority before the earlier of:(1) the occurrence of the failure to pay; or(2) eight hours after the discovery of the theft.

Added by Acts 1995, 74th Leg., ch. 872, Sec. 2.15, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1246, Sec. 8, eff. Sept. 1, 2001.Transferred from Transportation Code, Section 361.254 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.41, eff. June 14, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 918, Sec. 2, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 2B.02, eff. September 1, 2009.

Sec. 228.057. ELECTRONIC TOLL COLLECTION. (a) For purposes of this section, a "transponder" means a device, placed on or within an automobile, that is capable of transmitting information used to assess or to collect tolls. A transponder is "insufficiently funded" when there are no remaining funds in the account in connection with which the transponder was issued.(b) Any peace officer of this state may seize a stolen or insufficiently funded transponder and return it to the department, except that an insufficiently funded transponder may not be seized sooner than the 30th day after the date the department has sent a notice of delinquency to the holder of the account.(c) The department may enter into an agreement with one or more persons to market and sell transponders for use on department toll roads.(d) The department may charge reasonable fees for administering electronic toll collection customer accounts.(e) Electronic toll collection customer account information, including contact and payment information and trip data, is confidential and not subject to disclosure under Chapter 552, Government Code.(f) A contract for the acquisition, construction, maintenance, or operation of a toll project must ensure the confidentiality of all electronic toll collection customer account information under Subsection (e).

Added by Acts 1995, 74th Leg., ch. 872, Sec. 2.15, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1246, Sec. 9, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 312, Sec. 50, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.48, eff. June 21, 2003.Transferred from Transportation Code, Section 361.255 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.41, eff. June 14, 2005.

Sec. 228.058. AUTOMATED ENFORCEMENT TECHNOLOGY. (a) To aid in the collection of tolls and in the enforcement of toll violations, the department may use automated enforcement technology that it determines is necessary, including automatic vehicle license plate identification photography and video surveillance, by electronic imaging or photographic copying.(b) Automated enforcement technology approved by the department under Subsection (a) may be used only for the purpose of producing, depicting, photographing, or recording an image of a license plate attached to the front or rear of a vehicle.(c) This section does not authorize the use of automated enforcement technology for any other purpose.(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 4.07, eff. September 1, 2007.

Added by Acts 2001, 77th Leg., ch. 1246, Sec. 10, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 312, Sec. 51, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.49, eff. June 21, 2003.Transferred from Transportation Code, Section 361.256 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.41, eff. June 14, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 4.07, eff. September 1, 2007.

Sec. 228.059. TOLL COLLECTION AND ENFORCEMENT BY OTHER ENTITY; OFFENSE. An entity operating a toll lane pursuant to Section 228.007(b) has, with regard to toll collection and enforcement for that toll lane, the same powers and duties as the department under this chapter. A person who fails to pay a toll or administrative fee imposed by the entity commits an offense. Each failure to pay a toll or administrative fee imposed by the entity is a separate offense. An offense under this section is a misdemeanor punishable by a fine not to exceed $250, and the provisions of Section 228.056 apply to the prosecution of the offense under this section. The entity may use revenues for improvement, extension, expansion, or maintenance of the toll lane.

Added by Acts 2007, 80th Leg., R.S., Ch. 264, Sec. 13.01, eff. June 11, 2007.

SUBCHAPTER C. TOLL REVENUE BONDSSec. 228.101. CONSTRUCTION COSTS. (a) The cost of construction, improvement, extension, or expansion of a toll project or system under this chapter includes the cost of:(1) the actual acquisition, design, development, planning, financing, construction, improvement, extension, or expansion of the project or system;(2) acquisition of real property, rights-of-way, property rights, easements, and interests;(3) the acquisition of machinery, equipment, software, and intellectual property;(4) interest before, during, and for one year after construction, improvement, extension, or expansion;(5) traffic estimates, engineering, legal and other advisory services, plans, specifications, surveys, appraisals, cost and revenue estimates, and other expenses necessary or incident to determining the feasibility of the construction, improvement, extension, or expansion;(6) necessary or incidental administrative, legal, and other expenses;(7) financing; and(8) placement of the project or system in operation and expenses related to the initial operation of the project or system.(b) Costs attributable to a toll project or system for which bonds are issued that are incurred before the issuance of the bonds may be reimbursed from the proceeds of the sale of the bonds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 920, Sec. 2, eff. June 14, 2001.Transferred from Transportation Code, Section 361.004 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.42, eff. June 14, 2005.

Sec. 228.102. ISSUANCE OF BONDS. (a) The commission by order may authorize the issuance of toll revenue bonds to pay all or part of the cost of a toll project or system. The proceeds of a bond issue may be used solely for the payment of the project or system for which the bonds were issued and may not be divided between or among two or more projects. Each project is a separate undertaking, the cost of which shall be determined separately.(b) As determined in the order authorizing the issuance, the bonds of each issue shall:(1) be dated;(2) bear interest at the rate or rates provided by the order and beginning on the dates provided by the order and as authorized by law, or bear no interest;(3) mature at the time or times provided by the order, not exceeding 40 years from their date or dates; and(4) be made redeemable before maturity, at the price or prices and under the terms provided by the order.(c) The commission may sell the bonds at public or private sale in the manner and for the price it determines to be in the best interest of the department.(d) The proceeds of each bond issue shall be disbursed in the manner and under the restrictions, if any, the commission provides in the order authorizing the issuance of the bonds or in the trust agreement securing the bonds.(e) If the proceeds of a bond issue are less than the toll project or system cost, additional bonds may be issued in the same manner to pay the costs of a project or system. Unless otherwise provided in the order authorizing the issuance of the bonds or in the trust agreement securing the bonds, the additional bonds are on a parity with and are payable, without preference or priority, from the same fund as the bonds first issued. In addition, the commission may issue bonds for a project or system secured by a lien on the revenue of the project or system subordinate to the lien on the revenue securing other bonds issued for the project or system.(f) If the proceeds of a bond issue exceed the cost of the toll project or system for which the bonds were issued, the surplus shall be segregated from the other money of the commission and used only for the purposes specified in the order authorizing the issuance.(g) In addition to other permitted uses, the proceeds of a bond issue may be used to pay costs incurred before the issuance of the bonds, including costs of environmental review, design, planning, acquisition of property, relocation assistance, construction, and operation.(h) Bonds issued and delivered under this subchapter and interest coupons on the bonds are a security under Chapter 8, Business & Commerce Code.(i) Bonds issued under this subchapter and income from the bonds, including any profit made on the sale or transfer of the bonds, are exempt from taxation in this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1995, 74th Leg., ch. 872, Sec. 2.05, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 920, Sec. 11, eff. June 14, 2001; Acts 2003, 78th Leg., ch. 312, Sec. 22, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.22, eff. June 21, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec. 1.04, eff. Jan. 11, 2004.Transferred from Transportation Code, Section 361.171 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.42, eff. June 14, 2005.

Sec. 228.103. APPLICABILITY OF OTHER LAW; CONFLICTS. All laws affecting the issuance of bonds by governmental entities, including Chapters 1201, 1202, 1204, 1207, and 1371, Government Code, apply to bonds issued under this subchapter. To the extent of a conflict between those laws and this subchapter, the provisions of this subchapter prevail.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.386, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 312, Sec. 23, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.23, eff. June 21, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec. 1.05, eff. Jan. 11, 2004.Transferred from Transportation Code, Section 361.172 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.42, eff. June 14, 2005.

Sec. 228.104. PAYMENT OF BONDS; CREDIT OF STATE NOT PLEDGED. (a) The principal of, interest on, and any redemption premium on bonds issued by the commission under this subchapter are payable solely from:(1) the revenue of the toll project or system for which the bonds are issued, including tolls pledged to pay the bonds;(2) the proceeds of bonds issued for the project or system;(3) the amounts deposited in a debt service reserve fund as required by the trust agreement securing bonds issued for the project or system;(4) amounts received under a credit agreement relating to the project or system for which the bonds are issued;(5) surplus revenue of another project or system as authorized by Section 228.006; and(6) amounts received by the department:(A) as pass-through tolls under Section 222.104;(B) under an agreement with a local governmental entity entered into under Section 228.254;(C) under other agreements with a local governmental entity relating to the project or system for which the bonds are issued; and(D) under a comprehensive development agreement entered into under Section 223.201.(b) Bonds issued under this subchapter do not constitute a debt of the state or a pledge of the faith and credit of the state. Each bond must contain on its face a statement to the effect that:(1) the state, the commission, and the department are not obligated to pay the bond or the interest on the bond from a source other than the amount pledged to pay the bond and the interest on the bond; and(2) the faith and credit and the taxing power of the state are not pledged to the payment of the principal of or interest on the bond.(c) The commission and the department may not incur financial obligations that cannot be paid from tolls or revenue derived from owning or operating toll projects or systems or from money provided by law.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1995, 74th Leg., ch. 872, Sec. 2.06, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 312, Sec. 24, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.24, eff. June 21, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec. 1.06, eff. Jan. 11, 2004.Transferred from Transportation Code, Section 361.173 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.42, eff. June 14, 2005.

Sec. 228.105. SOURCES OF PAYMENT OF AND SECURITY FOR TOLL REVENUE BONDS. Notwithstanding any other provisions of this subchapter, toll revenue bonds issued by the commission may:(1) be payable from and secured by:(A) payments made under an agreement with a local governmental entity as provided by Section 228.254;(B) the proceeds of bonds issued for the toll project or system;(C) amounts deposited in a debt service reserve fund as required by the trust agreement securing bonds issued for the project or system; or(D) surplus revenue of another toll project or system as authorized by Section 228.006; and(2) state on their faces any pledge of revenue or taxes and any security for the bonds under the agreement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 312, Sec. 25, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.25, eff. June 21, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec. 1.07, eff. Jan. 11, 2004.Transferred from Transportation Code, Section 361.174 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.42, eff. June 14, 2005.

Sec. 228.106. INTERIM BONDS. (a) The commission may, before issuing definitive bonds, issue interim bonds, with or without coupons, exchangeable for definitive bonds.(b) An order authorizing interim bonds may provide that the interim bonds recite that the bonds are issued under this subchapter. The recital is conclusive evidence of the validity and the regularity of the bonds' issuance.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 15.27, eff. June 21, 2003.Transferred from Transportation Code, Section 361.1751 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.42, eff. June 14, 2005.

Sec. 228.107. EFFECT OF LIEN. (a) A lien on or a pledge of revenue, a contract payment, or a pledge of money to the payment of bonds issued under this subchapter is valid and effective in accordance with Chapter 1208, Government Code, and:(1) is enforceable in any court at the time of payment for and delivery of the bond;(2) applies to each item on hand or subsequently received;(3) applies without physical delivery of an item or other act; and(4) is enforceable in any court against any person having a claim, in tort, contract, or other remedy, against the commission or the department without regard to whether the person has notice of the lien or pledge.(b) An order authorizing the issuance of bonds is not required to be recorded except in the regular records of the department.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 15.27, eff. June 21, 2003.Transferred from Transportation Code, Section 361.1752 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.42, eff. June 14, 2005.

Sec. 228.108. APPROVAL OF BONDS BY ATTORNEY GENERAL. (a) The commission shall submit to the attorney general for examination the record of proceedings relating to bonds authorized under this subchapter. The record shall include the bond proceedings and any contract securing or providing revenue for the payment of the bonds.(b) If the attorney general determines that the bonds, the bond proceedings, and any supporting contract are authorized by law, the attorney general shall approve the bonds and deliver to the comptroller:(1) a copy of the legal opinion of the attorney general stating the approval; and(2) the record of proceedings relating to the authorization of the bonds.(c) On receipt of the legal opinion of the attorney general and the record of proceedings relating to the authorization of the bonds, the comptroller shall register the record of proceedings.(d) After approval by the attorney general, the bonds, the bond proceedings, and any supporting contract are valid, enforceable, and incontestable in any court or other forum for any reason and are binding obligations according to their terms for all purposes.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 15.27, eff. June 21, 2003.Transferred from Transportation Code, Section 361.1753 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.42, eff. June 14, 2005.

Sec. 228.109. TRUST AGREEMENT. (a) Bonds issued under this subchapter may be secured by a trust agreement between the commission and a corporate trustee that is a trust company or a bank that has the powers of a trust company.(b) A trust agreement may pledge or assign the tolls and other revenue to be received but may not convey or mortgage any part of a toll project or system.(c) A trust agreement may not evidence a pledge of the revenue of a toll project or system except:(1) to pay the cost of maintaining, repairing, and operating the project or system;(2) to pay the principal of, interest on, and any redemption premium on the bonds as they become due and payable;(3) to create and maintain reserves for the purposes described by Subdivisions (1) and (2), as prescribed by Section 228.053; and(4) as otherwise provided by law.(d) Notwithstanding Subsection (c), surplus revenue may be used for a transportation or air quality project as authorized by Section 228.006.(e) A trust agreement may:(1) set forth the rights and remedies of the bondholders and the trustee;(2) restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing corporate bonds and debentures; and(3) contain provisions the commission determines reasonable and proper for the security of the bondholders.(f) The expenses incurred in carrying out a trust agreement may be treated as part of the cost of operating the toll project or system.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1995, 74th Leg., ch. 872, Sec. 2.08, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 312, Sec. 27, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.28, eff. June 21, 2003.Transferred from Transportation Code, Section 361.176 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.42, eff. June 14, 2005.

Sec. 228.110. PROVISIONS PROTECTING AND ENFORCING RIGHTS AND REMEDIES OF BONDHOLDERS. A trust agreement or order providing for the issuance of bonds may contain provisions to protect and enforce the rights and remedies of the bondholders, including:(1) covenants establishing the commission's duties relating to:(A) the acquisition of property;(B) the design, development, financing, construction, improvement, expansion, maintenance, repair, operation, and insurance of the toll project or system in connection with which the bonds were authorized; and(C) the custody, safeguarding, and application of money;(2) covenants prescribing events that constitute default;(3) covenants relating to the rights, powers, liabilities, or duties that arise on the breach of a duty of the commission, including the right of the trustee to bring actions against the commission or the department in any state court to enforce the covenants in the agreement, and the sovereign immunity of the state is waived for that purpose; and(4) provisions for the employment of consulting engineers in connection with the construction or operation of the project or system.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 312, Sec. 28, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.29, eff. June 21, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec. 1.08, eff. Jan. 11, 2004.Transferred from Transportation Code, Section 361.177 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.42, eff. June 14, 2005.

Sec. 228.111. FURNISHING OF INDEMNIFYING BONDS OR PLEDGE OF SECURITIES. A bank or trust company incorporated under the laws of this state that acts as depository of the proceeds of bonds or of revenue may furnish indemnifying bonds or pledge securities that the department requires.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 344, Sec. 5.015, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 312, Sec. 29, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.30, eff. June 21, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec. 1.09, eff. Jan. 11, 2004.Transferred from Transportation Code, Section 361.178 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.42, eff. June 14, 2005.

Sec. 228.112. FEASIBILITY STUDY BY MUNICIPALITY, COUNTY, OR PRIVATE GROUP. (a) One or more municipalities, one or more counties, a combination of municipalities and counties, or a private group or combination of individuals in this state may pay all or part of the expenses of studying the cost and feasibility and any other expenses relating to:(1) the preparation and issuance of toll revenue bonds for the construction of a proposed toll project or system;(2) the improvement, extension, or expansion of an existing project or system; or(3) the use of private participation under Subchapter E, Chapter 223.(b) Money spent under Subsection (a) for a proposed toll project or system is reimbursable, with the consent of the commission, to the person paying the expenses out of the proceeds from toll revenue bonds issued for or other proceeds that may be used for the financing, design, development, construction, improvement, extension, expansion, or operation of the project.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 312, Sec. 33, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.32, eff. June 21, 2003.Transferred from Transportation Code, Section 361.183 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.42, eff. June 14, 2005.

Sec. 228.113. TRUST FUND. (a) All money received under this subchapter, whether as proceeds from the sale of bonds or as revenue, is a trust fund to be held and applied as provided by this subchapter. Notwithstanding any other law, including Section 9, Chapter 1123, Acts of the 75th Legislature, Regular Session, 1997, and without the prior approval of the comptroller, funds held under this subchapter shall be held in trust by a banking institution chosen by the department or, at the discretion of the department, in trust in the state treasury outside the general revenue fund.(b) The order authorizing the issuance of bonds or the trust agreement securing the bonds shall provide that an officer to whom or a bank or trust company to which the money is paid shall act as trustee of the money and shall hold and apply the money for the purpose of the order or trust agreement, subject to this subchapter and the order or trust agreement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1306, Sec. 3, eff. Aug. 30, 1999; Acts 2003, 78th Leg., ch. 312, Sec. 35, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.33, eff. June 21, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec. 1.11, eff. Jan. 11, 2004.Transferred from Transportation Code, Section 361.185 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.42, eff. June 14, 2005.

Sec. 228.114. REMEDIES. Except to the extent restricted by a trust agreement, a holder of a bond issued under this subchapter and a trustee under a trust agreement may:(1) protect and enforce by a legal proceeding in any court a right under:(A) this subchapter or another law of this state;(B) the trust agreement; or(C) the order authorizing the issuance of the bond; and(2) compel the performance of a duty this subchapter, the trust agreement, or the order requires the commission or the department or an officer of the commission or the department to perform, including the imposing of tolls.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 312, Sec. 36, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.34, eff. June 21, 2003.Transferred from Transportation Code, Section 361.186 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.42, eff. June 14, 2005.

Sec. 228.115. EXEMPTION FROM TAXATION OR ASSESSMENT. (a) The commission is exempt from taxation of or assessments on:(1) a toll project or system;(2) property the department acquires or uses under this subchapter; or(3) income from property described by Subdivision (1) or (2).(b) Bonds issued under this subchapter and income from the bonds, including any profit made on the sale or transfer of the bonds, are exempt from taxation in this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1995, 74th Leg., ch. 872, Sec. 2.12, 2.13, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 312, Sec. 37, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.35, eff. June 21, 2003.Transferred from Transportation Code, Section 361.187 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.42, eff. June 14, 2005.

Sec. 228.116. VALUATION OF BONDS SECURING DEPOSIT OF PUBLIC FUNDS. Bonds of the commission may secure the deposit of public funds of the state or a political subdivision of the state to the extent of the lesser of the face value of the bonds or their market value.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 312, Sec. 38, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.36, eff. June 21, 2003.Transferred from Transportation Code, Section 361.188 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.42, eff. June 14, 2005.

Sec. 228.117. FUNDING FOR DEPARTMENT DISTRICT. The commission may not revise the formula as provided in the department's unified transportation program, or its successor document, in a manner that results in a decrease of a district's allocation because revenue bonds are issued for a toll project located within the department district.

Added by Acts 2005, 79th Leg., Ch. 281, Sec. 2.43, eff. June 14, 2005.

SUBCHAPTER D. TRANSFER OF TOLL PROJECTSec. 228.151. LEASE, SALE, OR TRANSFER OF TOLL PROJECT OR SYSTEM. (a) The department may lease, sell, or transfer in another manner a toll project or system, including a nontolled state highway or a segment of a nontolled state highway converted to a toll project under Subchapter E, to a governmental entity that has the authority to operate a tolled highway or a local government corporation created under Chapter 431.(b) The commission and the governor must approve the transfer of the toll project or system as being in the best interests of the state and the entity receiving the project or system.

Transferred from Transportation Code, Subchapter H, Chapter 361 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.44, eff. June 14, 2005.

Sec. 228.152. DISCHARGE OF OUTSTANDING BONDED INDEBTEDNESS. An agreement to lease, sell, or convey a toll project or system under Section 228.151 must provide for the discharge and final payment or redemption of the department's outstanding bonded indebtedness for the project or system.

Transferred from Transportation Code, Subchapter H, Chapter 361 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.44, eff. June 14, 2005.

Sec. 228.153. REPAYMENT OF DEPARTMENT'S EXPENDITURES. (a) Except as provided by Subsection (b), an agreement to lease, sell, or convey a toll project or system under Section 228.151 must provide for the repayment of any expenditures of the department for the financing, design, development, construction, operation, or maintenance of the highway that have not been reimbursed with the proceeds of bonds issued for the highway.(b) The commission may waive repayment of all or a portion of the expenditures if it finds that the transfer will result in substantial net benefits to the state, the department, and the public that equal or exceed the amount of repayment waived.

Transferred from Transportation Code, Subchapter H, Chapter 361 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.44, eff. June 14, 2005.

Sec. 228.154. APPROVAL OF AGREEMENT BY ATTORNEY GENERAL. (a) An agreement for the lease, sale, or conveyance of a toll project or system under this subchapter shall be submitted to the attorney general for approval as part of the records of proceedings relating to the issuance of bonds of the governmental entity.(b) If the attorney general determines that the agreement is in accordance with law, the attorney general shall approve the agreement and deliver to the commission a copy of the legal opinion of the attorney general stating that approval.

Transferred from Transportation Code, Subchapter H, Chapter 361 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.44, eff. June 14, 2005.

SUBCHAPTER E. LIMITATION ON TOLL FACILITY DETERMINATION; CONVERSION OF NONTOLLED STATE HIGHWAYSec. 228.201. LIMITATION ON TOLL FACILITY DESIGNATION. (a) Except as provided by Section 228.2015, the department may not operate a nontolled state highway or a segment of a nontolled state highway as a toll project, and may not transfer a highway or segment to another entity for operation as a toll project, unless:(1) the commission by order designated the highway or segment as a toll project before the contract to construct the highway or segment was awarded;(2) the highway or segment was open to traffic as a turnpike project on or before September 1, 2005;(3) the project was designated as a toll project in a plan or program of a metropolitan planning organization on or before September 1, 2005;(4) the highway or segment is reconstructed so that the number of nontolled lanes on the highway or segment is greater than or equal to the number in existence before the reconstruction;(5) a facility is constructed adjacent to the highway or segment so that the number of nontolled lanes on the converted highway or segment and the adjacent facility together is greater than or equal to the number in existence on the converted highway or segment before the conversion;(6) subject to Subsection (b), the highway or segment was open to traffic as a high-occupancy vehicle lane on May 1, 2005; or(7) the commission converts the highway or segment to a toll facility by:(A) making the determination required by Section 228.202;(B) conducting the hearing required by Section 228.203; and(C) obtaining county and voter approval as required by Sections 228.207 and 228.208.(b) The department may operate or transfer a high-occupancy vehicle lane under Subsection (a)(6) as a tolled lane only if the department or other entity operating the lane allows vehicles occupied by a specified number of passengers to use the lane without paying a toll.

Added by Acts 2005, 79th Leg., Ch. 281, Sec. 2.45, eff. June 14, 2005.

Sec. 228.202. COMMISSION DETERMINATION. The commission may by order convert a nontolled state highway or a segment of a nontolled state highway to a toll project if it determines that the conversion will improve overall mobility in the region or is the most feasible and economic means to accomplish necessary expansion, improvements, or extensions to that segment of the state highway system.

Transferred from Transportation Code, Section 362.0041(a) and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.46, eff. June 14, 2005.

Sec. 228.203. PUBLIC HEARING. Prior to converting a state highway or a segment of a state highway under this subchapter, the commission shall conduct a public hearing for the purpose of receiving comments from interested persons concerning the proposed conversion. Notice of the hearing shall be published in the Texas Register, one or more newspapers of general circulation, and a newspaper, if any, published in the county or counties in which the involved highway is located.

Transferred from Transportation Code, Section 362.0041(b) and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.46, eff. June 14, 2005.

Sec. 228.204. RULES. The commission shall adopt rules implementing this subchapter, including criteria and guidelines for the approval of a conversion of a highway.

Transferred from Transportation Code, Section 362.0041(c) and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.46, eff. June 14, 2005.

Sec. 228.205. QUEEN ISABELLA CAUSEWAY. The commission may not convert the Queen Isabella Causeway in Cameron County to a toll project.

Transferred from Transportation Code, Section 362.0041(d) and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.46, eff. June 14, 2005.

Sec. 228.206. TOLL REVENUE. Toll revenue collected under this section:(1) shall be deposited in the state highway fund;(2) may be used by the department to finance the improvement, extension, expansion, or operation of the converted segment of highway and may not be collected except for those purposes; and(3) is exempt from the application of Section 403.095, Government Code.

Transferred from Transportation Code, Section 362.0041(f) and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.46, eff. June 14, 2005.

Sec. 228.207. COUNTY AND VOTER APPROVAL. The commission may only convert a state highway or a segment of a state highway under this subchapter if the conversion is approved by:(1) the commissioners court of each county within which the highway or segment is located; and(2) the qualified voters who vote in an election under Section 228.208 and who reside in the limits of:(A) a county if any part of the highway or segment to be converted is located in an unincorporated area of the county; or(B) a municipality in which the highway or segment to be converted is wholly located.

Transferred from Transportation Code, Section 362.0041(g) and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.46, eff. June 14, 2005.

Sec. 228.208. ELECTION TO APPROVE CONVERSION. (a) If notified by the department of the proposed conversion of a highway or segment under this subchapter, and after approval of the conversion by the appropriate commissioners courts as required by Section 228.207(1), the commissioners court of each county described by Section 228.207(2)(A) or the governing body of a municipality described by Section 228.207(2)(B), as applicable, shall call an election for the approval or disapproval of the conversion.(b) If a county or municipality orders an election, the county or municipality shall publish notice of the election in a newspaper of general circulation published in the county or municipality at least once each week for three consecutive weeks, with the first publication occurring at least 21 days before the date of the election.(c) An order or resolution ordering an election and the election notice required by Subsection (b) must show, in addition to the requirements of the Election Code, the location of each polling place and the hours that the polls will be open.(d) The proposition submitted in the election must distinctly state the highway or segment proposed to be converted and the limits of that highway or segment.(e) At an election ordered under this section, the ballots shall be printed to permit voting for or against the proposition: "The conversion of (highway) from (beginning location) to (ending location) to a toll project."(f) A proposed conversion is approved only if it is approved by a majority of the votes cast.(g) A notice of the election and a certified copy of the order canvassing the election results shall be sent to the commission.

Added by Acts 2005, 79th Leg., Ch. 281, Sec. 2.46, eff. June 14, 2005.

SUBCHAPTER F. JOINT TOLL PROJECTSSec. 228.251. DEFINITIONS. In this subchapter:(1) "Bonds" includes certificates, notes, and other obligations of an issuer authorized by statute, municipal home-rule charter, or the Texas Constitution.(2) "Local governmental entity" means a political subdivision of the state, including a municipality or a county, a political subdivision of a county, a group of adjoining counties, a defined district, or a nonprofit corporation, including a transportation corporation created under Chapter 431.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1995, 74th Leg., ch. 872, Sec. 2.22, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 312, Sec. 77, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.74, eff. June 21, 2003.Transferred from Transportation Code, Section 362.001 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.47, eff. June 14, 2005.

Sec. 228.252. APPLICABILITY OF OTHER LAW; CONFLICTS. (a) This subchapter is cumulative of all laws affecting the issuance of bonds by local governmental entities, particularly, but not by way of limitation, provisions of Chapters 1201 and 1371, Government Code, and Subchapters A-C, Chapter 1207, Government Code, are applicable to and apply to all bonds issued under this subchapter, regardless of any classification of any such local governmental entities thereunder; provided, however, in the event of any conflict between such laws and this subchapter, the provisions of this subchapter prevail.(b) This subchapter is cumulative of all laws affecting the commission, the department, and the local governmental entities, except that in the event any other law conflicts with this subchapter, the provisions of this subchapter prevail. Chapters 1201 and 1371, Government Code, and Subchapters A, B, and C, Chapter 1207, Government Code, apply to bonds issued by the commission under this subchapter.(c) The department may enter into all agreements necessary or convenient to effectuate the purposes of this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1995, 74th Leg., ch. 872, Sec. 2.23, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 165, Sec. 30.20, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1420, Sec. 8.388, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 312, Sec. 71, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.68, eff. June 21, 2003.Transferred from Transportation Code, Section 362.003 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.47, eff. June 14, 2005.

Sec. 228.253. USE OF FEDERAL FUNDS. The department may use federal funds for any purpose described by this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Transferred from Transportation Code, Section 362.006 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.47, eff. June 14, 2005.

Sec. 228.254. AGREEMENTS BETWEEN AUTHORITY AND LOCAL GOVERNMENTAL ENTITIES. (a) Under authority of Section 52, Article III, Texas Constitution, a local governmental entity other than a nonprofit corporation may, upon the required vote of the qualified voters, in addition to all other debts, issue bonds or enter into and make payments under agreements with the department, not to exceed 40 years in term, in any amount not to exceed one-fourth of the assessed valuation of real property within the local governmental entity, except that the total indebtedness of any municipality shall never exceed the limits imposed by other provisions of the constitution, and levy and collect taxes to pay the interest thereon and provide a sinking fund for the redemption thereof, for the purposes of construction, maintenance, and operation of toll projects or systems of the department, or in aid thereof.(b) In addition to Subsection (a), a local governmental entity may, within any applicable constitutional limitations, agree with the department to issue bonds or enter into and make payments under an agreement to construct, maintain, or operate any portion of a toll project or system of the department.(c) To make payments under an agreement under Subsection (b) or pay the interest on bonds issued under Subsection (b) and to provide a sinking fund for the bonds or the contract, a local governmental entity may:(1) pledge revenue from any available source, including annual appropriations;(2) levy and collect taxes; or(3) provide for a combination of Subdivisions (1) and (2).(d) The term of an agreement under this section may not exceed 40 years.(e) Any election required to permit action under this subchapter must be held in conformance with Chapter 1251, Government Code, or other law applicable to the local governmental entity.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1995, 74th Leg., ch. 872, Sec. 2.26, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 1420, Sec. 8.389, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 312, Sec. 72, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.69, eff. June 21, 2003.Transferred from Transportation Code, Section 362.007 and amended by Acts 2005, 79th Leg., Ch. 281, Sec. 2.47, eff. June 14, 2005.



CHAPTER 250. MISCELLANEOUS PROVISIONS

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE B. STATE HIGHWAY SYSTEM

CHAPTER 250. MISCELLANEOUS PROVISIONS

Sec. 250.001. RESTRICTION ON FENCES IN CERTAIN MUNICIPALITIES.

(a) This section applies only to a fence located on land

adjacent to a road or highway in the state highway system in a

municipality with a population of 1.5 million or more.

(b) The commission may regulate the use of a fence near a road

or highway that prevents or obstructs a vehicle from observing

other vehicles or traffic in a manner that creates a safety

hazard.

(c) The rules may provide for:

(1) setback, height, or visibility requirements for fences;

(2) delayed enforcement of not more than 120 days from the

regulations for existing fences that do not comply with current

standards; and

(3) any other provision necessary to prevent an unsafe

obstruction to the view of traffic on a road or highway.

(d) The failure of the commission to regulate a fence under this

section is not admissible as evidence in a civil action that

involves allegations that a fence prevents or obstructs a vehicle

from observing other vehicles or traffic.

(e) A person commits an offense if the person intentionally

violates a rule adopted by the commission under this section. An

offense under this section is a misdemeanor punishable by a fine

of not less than $500 or more than $1,000. Each day of a rule

violation is a separate offense.

Added by Acts 1997, 75th Leg., ch. 1224, Sec. 1, eff. June 20,

1997.



CHAPTER 251. GENERAL COUNTY AUTHORITY RELATING TO ROADS AND BRIDGES

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE C. COUNTY ROADS AND BRIDGES

CHAPTER 251. GENERAL COUNTY AUTHORITY RELATING TO ROADS AND

BRIDGES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 251.001. DEFINITIONS. In this chapter as applied to a

public road:

(1) "Abandon" means to relinquish the public's right of way in

and use of the road.

(2) "Discontinue" means to discontinue the maintenance of the

road.

(3) "Vacate" means to terminate the existence of the road by

direct action of the commissioners court of a county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.002. PUBLIC ROADS. A public road or highway that has

been laid out and established according to law and that has not

been discontinued is a public road.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.003. CONSTRUCTION AND MAINTENANCE OF PUBLIC ROADS. (a)

The commissioners court of a county may:

(1) make and enforce all necessary rules and orders for the

construction and maintenance of public roads;

(2) hire the labor and purchase the machinery and equipment

needed to construct and maintain public roads; and

(3) use any necessary material most convenient to build, repair,

or maintain public roads, regardless of the location or extent of

the material.

(b) The court may enter any necessary order for the use of

inmates of the county jails to work on the county roads or to

build bridges.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.004. COMMISSIONERS AS ROAD SUPERVISORS. (a) The

county commissioners are the supervisors of the public roads in a

county unless the county adopts an optional system of

administering the county roads under Chapter 252.

(b) A county commissioner serving as a road supervisor shall

supervise the public roads in the commissioner's precinct at

least once each month.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.005. COMMISSIONER'S ROAD REPORT. (a) A county

commissioner serving as a road supervisor shall make a sworn

annual report during the ninth month of the county fiscal year on

a form approved by the commissioners court showing:

(1) the condition of each road or part of a road and of each

culvert and bridge in the commissioner's precinct;

(2) the amount of money reasonably necessary for maintenance of

the roads in the precinct during the next county fiscal year;

(3) the number of traffic control devices in the precinct

defaced or torn down;

(4) any new road that should be opened in the precinct; and

(5) any bridges, culverts, or other improvements necessary to

place the roads in the precinct in good condition, and the

probable cost of the improvements.

(b) The report shall be entered in the minutes of the

commissioners court to be considered in improving public roads

and determining the amount of taxes imposed for public roads.

(c) The report shall be submitted, together with each contract

made by the court since its last report for any work on any road,

to the grand jury at the first term of the district court

occurring after the report is made to the commissioners court.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 621, Sec. 1, eff. June 11,

1997; Acts 1997, 75th Leg., ch. 917, Sec. 1, eff. Sept. 1, 1997.

Sec. 251.006. OBTAINING MATERIAL FOR PUBLIC ROADS. (a) The

commissioners court of a county may condemn material necessary to

construct, repair, or maintain public roads if the owner of the

material rejects the price that the court determines to be a fair

price.

(b) The commissioners court shall appoint commissioners to

condemn the material. A condemnation commissioner is entitled to

a fee of $2 for each day of service. The fee shall be paid on

order of the commissioners court from the same fund from which

payment for the materials is made.

(c) The condemnation commissioners shall hold a hearing to set a

fair and reasonable value for the material according to the

current method for pricing or valuing the material. The

compensation awarded by the condemnation commissioners for the

material shall be paid to the owner of the material or deposited

with the county treasurer to the owner's credit. When the payment

or deposit is made, the county has the right to enter on and use

the material.

(d) If the owner of the material or the county is not satisfied

with the compensation awarded, the owner or county may appeal the

award in the manner provided for appeal of a condemnation case.

(e) Payment for material needed for the general system of county

roads shall be made from the county road and bridge fund or from

the proceeds of any county bond issue. Payment for material to be

used for the benefit of a defined district or political

subdivision of the county shall be made from the district or

subdivision's funds derived from the sale of bonds or the

collection of special taxes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.007. CLASSIFICATION OF COUNTY ROADS. (a) The

commissioners court of each county shall classify each public

road in the county as a first-class, second-class, or third-class

road.

(b) A county may not reduce a first-class or second-class road

to a lower class.

(c) A first-class road must be not less than 40 feet wide or

more than 100 feet wide. The causeway on a first-class road must

be at least 16 feet wide.

(d) A second-class road and a causeway on a second-class road

must meet the requirements applicable to a first-class road.

(e) A third-class road must meet the requirements applicable to

a first-class road, except that:

(1) a third-class road may be less than 40 but not less than 20

feet wide; and

(2) the causeway on a third-class road may be less than 16 but

not less than 12 feet wide.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.008. GENERAL REQUIREMENTS FOR COUNTY ROADS. A public

road of any class must:

(1) be clear of all obstructions;

(2) have all stumps over six inches in diameter cut down to not

more than six inches of the surface and rounded off; and

(3) have all stumps of six inches or less in diameter cut smooth

with the ground.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.009. CONSTRUCTION OF CATTLE GUARDS ON COUNTY ROADS;

OFFENSE. (a) The commissioners court of a county may authorize

the construction of cattle guards on a county road of any class.

A cattle guard authorized under this section is not an

obstruction of the road.

(b) The commissioners court shall establish plans and

specifications for a standard cattle guard to be used on the

county roads. The plans and specifications must be plainly

written and supplemented by drawings as necessary and must be

available for inspection by the residents of the county.

(c) A person who constructs a cattle guard on a county road that

does not conform to the plans and specifications established

under Subsection (b) commits an offense. An offense under this

subsection is a misdemeanor punishable by a fine of not less than

$5 or more than $100.

(d) The commissioners court may construct a cattle guard on a

county road of any class and may pay for its construction from

the county road and bridge fund if the court finds that the

construction of the cattle guard is in the best interest of the

residents of the county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 128, Sec. 2, eff. May 27,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

339, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

339, Sec. 2, eff. September 1, 2007.

Sec. 251.0095. REPLACEMENT AND REPAIR OF EXISTING CATTLE GUARDS

ON COUNTY ROADS. (a) The commissioners court of a county may

authorize the replacement or repair of an existing cattle guard

on a county road of any class.

(b) The commissioners court may replace or repair a cattle guard

on a county road of any class and may pay for its replacement or

repair from the county road and bridge fund if the court finds

that the replacement or repair of the cattle guard is in the best

interest of the residents of the county.

Added by Acts 2003, 78th Leg., ch. 128, Sec. 1, eff. May 27,

2003.

Sec. 251.0096. REMOVAL OF CATTLE GUARDS FROM COUNTY ROADS. (a)

The commissioners court of a county may remove a cattle guard

from a county road of any class if the commissioners court

notifies each person who owns land adjacent to the cattle guard

by certified mail not less than 90 days before the proposed

removal of the cattle guard.

(b) The commissioners court is not required to hold a public

hearing on a proposed cattle guard removal. If a resident of the

county requests a public hearing, the commissioners court shall

hold a public hearing on the removal of the cattle guard. To be

valid, a request for a public hearing must be in writing and be

made before the 75th day after the date the notice required by

Subsection (a) is mailed.

Added by Acts 2009, 81st Leg., R.S., Ch.

216, Sec. 1, eff. September 1, 2009.

Sec. 251.010. GATES ON THIRD-CLASS AND NEIGHBORHOOD ROADS;

OFFENSES. (a) A person, including a neighborhood association,

who owns or controls real property on which a third-class road or

a neighborhood road established under Section 251.053 is located

for which the right-of-way was obtained without cost to the

county may erect a gate across the road when necessary. The

person shall place a permanent hitching post and stile block on

each side of the gate within 60 feet of the gate. The gate must

be:

(1) at least 10 feet wide;

(2) free of obstructions above the gate;

(3) constructed so that opening and shutting the gate will not

cause unnecessary delay to persons, including emergency

personnel, using the road; and

(4) constructed with a fastening to hold the gate open until a

person using the gate passes through it.

(b) The property owner shall keep the gate and the approaches to

the gate in good order.

(c) A person who erects a gate across a road specified by

Subsection (a) and who wilfully or negligently fails to comply

with a requirement of this section commits an offense. An offense

under this subsection is a misdemeanor punishable by a fine of

not less than $5 or more than $20. Each week that the person

fails to comply with this section constitutes a separate offense.

(d) A person who wilfully or negligently leaves open a gate on a

road specified by Subsection (a) commits an offense. An offense

under this subsection is a misdemeanor punishable by a fine of

not less than $5 or more than $20.

(e) A person may not erect a gate under this section unless the

gate is approved by the commissioners court of the county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 1123, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1032, Sec. 1, eff. September 1, 2007.

Sec. 251.011. DETOUR ROADS. (a) The commissioners court of a

county shall establish detour roads for the convenience of the

public when a county road that is not part of the state highway

system must be closed to traffic for road construction. When a

county detour road is in use, the county has the same authority

over the road as over an established public road.

(b) The commissioners court shall:

(1) post all signs necessary for the convenience and guidance of

the public at each end of a county detour road; and

(2) maintain a county detour road so that it is reasonably

adequate for normal traffic requirements.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.012. COUNTY AUTHORITY IN MUNICIPALITY. (a) With the

approval of the governing body of a municipality, the

commissioners court of a county may spend county money to finance

the construction, improvement, maintenance, or repair of a street

or alley in the county that is located in the municipality,

including the provision of:

(1) necessary roadbed preparation or material;

(2) paving or other hard covering of the street or alley;

(3) curbs, gutters, bridges, or drainage facilities; or

(4) any construction, improvement, maintenance, or repair

allowed under Section 791.032, Government Code, if the

commissioners court finds that the county will receive benefits

as a result of the work on the street or alley.

(b) County work authorized by this section may be done or

financed:

(1) by the county through the use of county equipment;

(2) by an independent contractor with whom the county has

contracted;

(3) by the county as an independent contractor with the

municipality; or

(4) by the municipality, with the municipality to be reimbursed

by the county.

(c) A county acting under this section has, to the extent

practicable, the same powers and duties relating to imposing

assessments for the construction, improvement, maintenance, or

repair as the municipality would have if the municipality were to

finance and undertake that activity.

(d) A county acting under Subsection (b) may not spend bond

proceeds for the construction of a new road in a municipality

unless the construction is specifically authorized in the

election approving the issuance of the bonds, regardless of the

source of the money used to acquire the equipment used to

construct the road.

(e) The authority granted by this section is in addition to the

authority of a county provided by a local road law.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 671, Sec. 2, eff. Sept. 1,

1999.

Sec. 251.013. ROAD NAMES AND ADDRESS NUMBERS. (a) The

commissioners court of a county by order may adopt uniform

standards for naming public roads located wholly or partly in

unincorporated areas of the county and for assigning address

numbers to property located in unincorporated areas of the

county. The standards apply to any new public road that is

established.

(b) The commissioners court of a county by order may adopt a

name for a public road located wholly or partly in an

unincorporated area of the county and may assign address numbers

to property located in an unincorporated area of the county for

which there is no established address system.

(b-1) The commissioners court of a county by order may:

(1) adopt standards and specifications for the design and

installation of address number signs to identify properties

located in unincorporated areas of the county, including

standards or specifications as to sign size, material, longevity,

ability to be seen and to reflect light, and any other factor the

commissioners court considers necessary or appropriate; and

(2) require the owners or occupants of properties in

unincorporated areas of the county to:

(A) obtain address number signs that comply with the standards

and specifications adopted under Subdivision (1); and

(B) install and maintain those signs at the locations and in the

manner required by those standards and specifications.

(c) If an order adopted under this section conflicts with a

municipal ordinance, the municipal ordinance prevails in the

territory in which it is effective.

(d) A commissioners court may adopt an order under this section

only after conducting a public hearing on the proposed order. The

court shall give public notice of the hearing at least two weeks

before the date of the hearing.

(e) A person who knowingly fails or refuses to comply with an

order of a commissioners court under Subsection (b-1)(2) commits

an offense. An offense under this subsection is a Class C

misdemeanor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

688, Sec. 1, eff. June 19, 2009.

Sec. 251.014. COUNTY IMPROVEMENT OF STATE HIGHWAY. (a) The

commissioners court of a county may enter into an agreement with

the commission for the county to carry out a project or activity

for the improvement of a segment of the state highway system.

(b) In this section, "improvement" means construction,

reconstruction, maintenance, and the making of a necessary plan

or survey before beginning construction, reconstruction, or

maintenance and includes a project or activity appurtenant to a

state highway, including surveying, making a traffic count, or

landscaping or an activity relating to a drainage facility,

driveway, sign, light, or guardrail.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 1.27, eff. Sept.

1, 1997.

Sec. 251.015. ASSISTING OTHER GOVERNMENTAL ENTITY. The

commissioners court of a county may use county road equipment,

construction equipment, including trucks, and employees necessary

to operate the equipment to assist another governmental entity on

a project if:

(1) the cost does not exceed $15,000;

(2) the use of the equipment or employees does not interfere

with the county's work schedule; and

(3) the county pays only the costs that the county would pay if

the county did not assist the governmental entity.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 1058, Sec. 1, eff. June 18,

1999.

Sec. 251.016. GENERAL COUNTY AUTHORITY OVER ROADS, HIGHWAYS, AND

BRIDGES. The commissioners court of a county may exercise

general control over all roads, highways, and bridges in the

county.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 13.11(b), eff. Sept.

1, 1999.

Sec. 251.0165. CONTROL OF ACCESS WITHIN CERTAIN COUNTIES. (a)

Except as limited by Section 203.032, a county with a population

of 3.3 million or more or a county adjacent to a county with a

population of 3.3 million or more, by resolution or order, may:

(1) deny access to or from a controlled access highway within

the county and outside the limits of a municipality, including a

state highway, from or to adjoining public or private real

property and from or to a public or private way intersecting the

highway, except at specific locations designated by the county;

and

(2) designate locations on a controlled access highway within

the county and outside the limits of a municipality, including a

state highway, at which access to or from the highway is

permitted and determine the type and extent of access permitted

at each location.

(b) This section does not apply to the placement of or access to

a utility facility in or near a highway right-of-way.

Added by Acts 2007, 80th Leg., R.S., Ch.

1400, Sec. 1, eff. June 15, 2007.

Sec. 251.017. COUNTY AUTHORITY TO SET FEE. The commissioners

court of a county may set a reasonable fee for the county's

issuance of a permit authorized by this chapter for which a fee

is not specifically prescribed. The fee must be set and itemized

in the county's budget as part of the budget preparation process.

Added by Acts 2001, 77th Leg., ch. 951, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER B. ESTABLISHING AND CLOSING ROADS

Sec. 251.051. GENERAL AUTHORITY OF COMMISSIONERS COURT. (a)

The commissioners court of a county shall:

(1) order that public roads be laid out, opened, discontinued,

closed, abandoned, vacated, or altered; and

(2) assume control of streets and alleys in a municipality that

does not have an active de facto municipal government.

(b) A unanimous vote of the commissioners court is required to:

(1) close, abandon, or vacate a public road; or

(2) alter a public road, except to shorten it from end to end.

(c) The commissioners court of a county may not discontinue a

public road until a new road designated by the court as a

replacement is ready to replace it.

(d) The commissioners court may not discontinue, close, or

abandon an entire first-class or second-class road unless the

road has been vacated or unused for at least three years.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.052. PUBLIC APPLICATION FOR NEW ROAD OR ROAD CHANGE.

(a) The residents of a precinct may apply for a new road or a

change in an existing road by presenting to the commissioners

court a petition signed by:

(1) eight property owners in the precinct, if the application is

to request a new road or that a road be discontinued; or

(2) one property owner in the precinct, if the application is

for a change in a road other than discontinuing the road.

(b) A petition presented under Subsection (a)(1) must specify

the beginning and termination points of the proposed new road or

road to be discontinued.

(c) The commissioners court may not grant an order on an

application made under this section unless the applicants give

notice of their intent to apply by posting, at the courthouse

door and at two other places in the vicinity of the affected

route, a written notice of their intent for at least 20 days

before the date the application is made.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.053. NEIGHBORHOOD ROADS. (a) As provided by this

section, a commissioners court may declare as a public road:

(1) any line between the locations of any persons;

(2) any section line; or

(3) any practical route that is convenient to property owners

while avoiding hills, mountains, or streams through any

enclosures.

(b) A person who owns real property to which there is no public

road or other public means of access may request that an access

road be established connecting the person's real property to the

county public road system by making a sworn application to the

commissioners court requesting the court to establish the road.

The application must:

(1) designate the lines sought to be opened;

(2) include the names and places of residence of the persons

that would be affected by the establishment of the road; and

(3) describe why the road is necessary.

(c) After an application is filed, the county clerk shall issue

notice to the sheriff or constable commanding that officer to

summon each property owner affected by the application. The

sheriff or constable shall serve the summons and make a return in

the manner in which process is served in a civil action in a

justice court. A property owner summoned must appear at the next

regular term of the commissioners court if the property owner

elects to contest the application.

(d) At a regular term of court following the service of the

summons under Subsection (c), the commissioners court may hear

evidence as to the truth of the application. If the court

determines that the applicants do not have access to their real

property and premises, the court may issue an order declaring the

lines designated in the application, or other lines established

by the court, to be a public road. The court may direct the

public road to be opened by the property owners and to remain

open for a width of not less than 15 feet or more than 30 feet on

each side of a designated line. The marked trees or other objects

used to designate the lines or the corners of the survey may not

be removed or defaced. Notice of the court's order shall be

served immediately on the property owners and a return of the

notice made in the manner provided by Subsection (c) for a return

under that subsection. A copy of the order shall be filed in the

deed records in the office of the county clerk.

(e) Damages to property owners incident to the opening of a road

under this section shall be assessed by a jury of property owners

in the manner provided for other public roads. The county shall

pay all costs incurred in connection with the proceedings to open

a road under this section.

(f) The commissioners court is not required to maintain a road

established under this section using county employees but shall

make the road initially suitable for use as an access public

road.

(g) In the case of a public road established under this section

that involves an enclosure of 1,280 acres or more, a person who

for 12 months after the person receives notice of the court's

order issued under Subsection (d) fails, neglects, or refuses to

leave open the person's real property free from all obstructions

for 15 feet on the person's side of the line designated by the

order commits an offense. An offense under this subsection is a

misdemeanor punishable by a fine not to exceed $20 for each month

that the person fails, neglects, or refuses to do so after the

first 12 months after the person receives the notice.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.055. EXTENDING FARM-TO-MARKET ROAD IN ADJOINING COUNTY.

A county that determines that it would significantly benefit

from the extension of a farm-to-market road in an adjoining

county may contract with the adjoining county for the extension

and agree to pay all or part of the cost that the adjoining

county necessarily incurs in extending the road.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.056. ROADS ACROSS PUBLIC REAL PROPERTY. (a) A public

road may not be opened across real property owned and used or

intended for use for public purposes by a state institution and

not subject to sale under the general law of this state without

the consent of the governing body of the institution and the

approval of the governor.

(b) The authority in charge of real property described by

Subsection (a) may close a road opened on that real property

before September 1, 1925, if the authority considers it necessary

to protect the interests of the state. An institution that closes

a road under this subsection shall compensate the county in which

the real property is located in an amount equal to the amount

paid by the county to condemn the real property, as shown by the

records of the commissioners court, together with eight percent

interest.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.057. ABANDONMENT OF COUNTY ROAD. (a) A county road is

abandoned when its use has become so infrequent that one or more

adjoining property owners have enclosed the road with a fence

continuously for at least 20 years. The abandoned road may be

reestablished as a public road only in the manner provided for

establishing a new road.

(b) This section does not apply to:

(1) a road to a cemetery; or

(2) an access road that is reasonably necessary to reach

adjoining real property.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.058. CLOSING, ABANDONING, AND VACATING PUBLIC ROAD.

(a) A property owner may not enjoin the entry or enforcement of

an order of a commissioners court, acting at the request of any

person or on its own initiative, to close, abandon, and vacate a

public road or portion of a public road unless the property owner

is entitled to an injunction because:

(1) the person owns property that abuts the portion of the road

being closed, abandoned, and vacated; or

(2) the portion of the road being closed, abandoned, and vacated

provides the only ingress to or egress from the person's

property.

(b) Title to a public road or portion of a public road that is

closed, abandoned, and vacated to the center line of the road

vests on the date the order is signed by the county judge in the

owner of the property that abuts the portion of the road being

closed, abandoned, and vacated. A copy of the order shall be

filed in the deed records of the county and serves as the

official instrument of conveyance from the county to the owner of

the abutting property. The order shall:

(1) include the name of each property owner who receives a

conveyance under this section;

(2) include the dimensions of the property being conveyed to

each property owner; and

(3) be indexed in the deed records of the county in a manner

that describes:

(A) the county conveying the property as grantor; and

(B) the property owner receiving the conveyance as grantee.

(c) This section does not deprive a person whose property abuts

the road at a point other than the portion of the road being

closed, abandoned, and vacated of a right to seek compensation

for damages caused by:

(1) any depreciation in the value of the property; or

(2) any impairment to the property owner's right of ingress to

or egress from the property.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

233, Sec. 1, eff. September 1, 2009.

Sec. 251.059. MAINTAINING ESTABLISHED COUNTY ROADS. (a) When

the commissioners court of a county has established a county road

and (i) the laying out of the road has been established by a jury

of view, (ii) the county road has been in continuous use for more

than 30 years, and (iii) public funds have been expended for the

upkeep and maintenance of the road for at least 10 of the last 20

years, the commissioners court of a county may declare that the

road shall continue to be used as a public road.

(b) When the commissioners court of a county determines after

declaring such road a public road that it is in more than one

county, the commissioners courts of the counties in which the

road is located may allocate by mutual agreement the costs of

maintenance of the road upon a finding by the commissioners

courts of the counties that the continued maintenance of the road

as a public road would be of benefit to the counties.

(c) It is hereby found by the legislature that all orders

enacted by the commissioners court of a county in establishing

such county roads and orders authorizing the expenditure of

public funds for the construction and maintenance of public roads

were enacted for a public purpose and all such orders are

validated in all respects.

Added by Acts 1997, 75th Leg., ch. 621, Sec. 2, eff. June 11,

1997.

SUBCHAPTER C. COUNTY BRIDGES

Sec. 251.081. GENERAL AUTHORITY TO ERECT AND MAINTAIN BRIDGES.

The commissioners court of a county may erect and maintain any

necessary bridge in the county and make any necessary

appropriation for that purpose.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.082. ERECTION OF JOINT COUNTY BRIDGES. On equitable

terms agreed to by the commissioners courts of the counties, two

or more counties jointly may erect a bridge over a stream that

forms the boundary between counties or at any other location at

which the counties choose to erect a bridge.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.083. ERECTING AND MAINTAINING BRIDGE IN MUNICIPALITY.

(a) The commissioners court of a county may erect a bridge in a

municipality in the manner authorized by law for the erection of

a bridge outside a municipality.

(b) The commissioners court and the governing body of the

municipality may agree to erect the bridge jointly. The county or

the municipality may issue bonds to pay its proportionate share

of any resulting debt.

(c) The commissioners court of a county that owns a bridge

located in a municipality shall maintain the bridge in good

condition. The duty imposed by this subsection does not affect

the municipality's liability for an injury caused by a defective

condition of the bridge.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. ACQUISITION OF RIGHT-OF-WAY FOR COUNTY ROADS

Sec. 251.101. CONDEMNATION FOR COUNTY ROAD IN MUNICIPALITY. (a)

A county may exercise the power of eminent domain in a

municipality with the prior consent of the governing body of the

municipality to condemn and acquire real property, a

right-of-way, or an easement in public or private real property

that the commissioners court determines is necessary or

convenient to any road that forms or will form a connecting link

in the county road system or in a state highway.

(b) This section does not authorize the condemnation of property

used for cemetery purposes.

(c) A condemnation proceeding under this section must be

instituted under the direction of the commissioners court and in

the name of the county. The procedure established by Chapter 21,

Property Code, governs condemnation under this section.

(d) An appeal from the finding and assessment of damages by the

condemnation commissioners may not suspend work by the county in

connection with which the real property, right-of-way, or

easement is sought to be acquired. In an appeal, the county is

not required to give a bond for costs or other purposes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.102. COST OF RELOCATING OR ADJUSTING UTILITY FACILITY.

A county shall include the cost of relocating or adjusting an

eligible utility facility in the expense of right-of-way

acquisition.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.103. RELOCATING WATER LINE. A county may pay for

relocating a water line owned by a water control and improvement

district if:

(1) the relocation is necessary to complete construction or

improvement of a farm-to-market road as described by Section

256.008; and

(2) the district agrees to pay the county for the relocation

costs:

(A) within 20 years; and

(B) with interest at a rate equal to the rate paid by the county

on its road and bridge fund time warrants.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER E. COUNTY TRAFFIC REGULATIONS

Sec. 251.151. AUTHORITY OF COMMISSIONERS COURT. The

commissioners court of a county may regulate traffic on a county

road or on real property owned by the county that is under the

jurisdiction of the commissioners court.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.152. PUBLIC HEARING REQUIRED. (a) Except as provided

by Section 251.159, before the commissioners court may issue a

traffic regulation under this subchapter, the commissioners court

must hold a public hearing on the proposed regulation.

(b) The commissioners court shall publish notice of the hearing

in a newspaper of general circulation in the county. The notice

must be published not later than the seventh or earlier than the

30th day before the date of the hearing.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.153. LOAD LIMITS ON COUNTY ROADS AND BRIDGES. (a) The

commissioners court of a county may establish load limits for any

county road or bridge in the manner prescribed by Section

621.301.

(b) The commissioners court may authorize a county traffic

officer, sheriff, deputy sheriff, constable, or deputy constable

to weigh a vehicle to ascertain whether the vehicle's load

exceeds the limit prescribed by the commissioners court.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1227, Sec. 1, eff. Sept. 1,

2001.

Sec. 251.154. MAXIMUM REASONABLE AND PRUDENT SPEEDS ON COUNTY

ROADS. (a) The commissioners court of a county, by order

entered on the minutes of the court, may determine and set a

maximum reasonable and prudent speed for a vehicle travelling on

any segment of a county road, including a road or highway

intersection, railroad grade crossing, curve, or hill.

(b) In determining the maximum reasonable and prudent speed, the

commissioners court shall consider all circumstances on the

affected segment of the road, including the width and condition

of the road surface and the usual traffic on the road.

(c) The maximum reasonable and prudent speed set by the

commissioners court under this section may be lower than the

maximum speed set by law for a vehicle travelling on a public

highway.

(d) A speed limit set by the commissioners court under this

section is effective when appropriate signs giving notice of the

speed limit are installed on the affected segment of the county

road.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.155. RESTRICTED TRAFFIC ZONES. (a) The commissioners

court of a county may adopt regulations establishing a system of

traffic control devices in restricted traffic zones on property

described by Section 251.151.

(b) A system of traffic control devices adopted under this

section must conform to the manual and specifications of the

Texas Department of Transportation.

(c) The commissioners court by order entered on its minutes may

install and maintain on property to which this section applies

any traffic signal light, stop sign, or no-parking sign that the

court considers necessary for public safety.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.156. PARKING RESTRICTIONS. (a) The commissioners

court of a county by order may have signs installed that prohibit

or restrict the stopping, standing, or parking of a vehicle in a

restricted traffic zone on property described by Section 251.151,

if in the opinion of the court the stopping, standing, or

parking:

(1) is dangerous to those using the road or property; or

(2) will unduly interfere with:

(A) the free movement of traffic; or

(B) the necessary control or use of the property.

(b) The commissioners court of a county by order may provide

that in a prosecution for an offense involving the stopping,

standing, or parking of an unattended motor vehicle in a

restricted traffic zone on property described by Section 251.151

it is presumed that the registered owner of the vehicle is the

person who stopped, stood, or parked the vehicle at the time and

place the offense occurred.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1080, Sec. 1, eff. Sept. 1,

2001.

Sec. 251.157. PROHIBITING USE OF ROAD. (a) In this section,

"road supervisor" means a person authorized to supervise roads in

a county or in a district or precinct of a county.

(b) A road supervisor may prohibit the use of a road or a

section of a road under the supervisor's control by any vehicle

that will unduly damage the road when:

(1) because of wet weather or recent construction or repairs,

the road cannot be safely used without probable serious damage to

it; or

(2) a bridge or culvert on the road is unsafe.

(c) Before prohibiting the use of a road under this section, the

road supervisor shall post notices that state the maximum load

permitted and the time the use of the road is prohibited. The

notices must be posted at locations that enable drivers to detour

to avoid the restricted road.

(d) The road supervisor may not prohibit the use of a road under

this section until a detour has been provided.

(e) If the owner or operator of a vehicle that is prohibited

from using a road under this section is aggrieved by the

prohibition, the person may file with the county judge of the

county in which the restricted road is located a written

complaint that sets forth the nature of the grievance. On the

filing of the complaint the county judge promptly shall set the

issue for a hearing to be held not later than the third day after

the date on which the complaint is filed. The county judge shall

give to the road supervisor written notice of the date and

purpose of each hearing.

(f) The county judge shall hear testimony offered by the

parties. On conclusion of the hearing, the county judge shall

sustain, revoke, or modify the road supervisor's decision on the

restriction. The county judge's judgment is final as to the

issues raised.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.158. TEMPORARY USE OF COUNTY ROAD FOR FESTIVAL OR CIVIC

EVENT. (a) The commissioners court of a county by order may

permit the temporary use of a county road located in an

unincorporated area of the county for a civic event, including a

festival.

(b) The court by order shall establish procedures for the

temporary diversion of traffic from the road being used for the

event.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.159. DELEGATION OF COMMISSIONERS' AUTHORITY. (a) This

section applies only to a county with a population of more than

78,000.

(b) The commissioners court of a county may delegate to the

county engineer or other county employee any function of the

commissioners court under this subchapter, except as provided by

Subsection (e). An action of the county engineer or other county

employee under this section has the same effect as if the action

were an action of the commissioners court.

(c) Before issuing a traffic regulation under this subchapter,

the commissioners court, in lieu of publishing notice required by

a law other than this subchapter, may give notice of the proposed

regulation by posting a conspicuous sign in any location to be

affected by the regulation.

(d) The commissioners court is not required to hold a public

hearing on the proposed traffic regulation unless a resident of

the county requests a public hearing. The request must be in

writing and made before the eighth day after the later of:

(1) the date that the sign is posted; or

(2) the date that the notice under Section 251.152 is published.

(e) If a public hearing is requested, the commissioners court

may not delegate the duty to hold the hearing.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 885, Sec. 1, eff. June 18,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

780, Sec. 1, eff. September 1, 2007.

Sec. 251.160. LIABILITY OF OWNER OR OPERATOR FOR ROAD DAMAGE.

(a) A person who operates or moves a vehicle or other object on

a public road or bridge and the owner of the vehicle or other

object are jointly and severally liable for damage sustained by

the road or bridge as a result of the negligent operation or

moving of the vehicle or other object or as a result of the

operation or movement of the vehicle at a time prohibited by the

officials with authority over the road.

(b) The county judge by appropriate legal action may recover

damages for which liability is provided by this section. The

county attorney shall represent the county in an action under

this subsection. Damages collected under this subsection are for

the use of the county to benefit the damaged road or bridge.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 251.161. VIOLATIONS OF SUBCHAPTER; OFFENSE. (a) A person

commits a misdemeanor offense if the person:

(1) stops, stands, or parks a vehicle in violation of a

restriction stated on a sign installed under Section 251.156;

(2) defaces, injures, knocks down, or removes a sign or traffic

control device installed under an order of the commissioners

court of a county issued under this subchapter;

(3) operates a motor vehicle in violation of an order of the

commissioners court entered under this subchapter; or

(4) otherwise violates this subchapter.

(b) An offense under this section is punishable by a fine not to

exceed $200.

(c) If conduct that constitutes an offense under this section

also constitutes an offense under any other law, the actor may be

prosecuted under this section or the other law.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 806, Sec. 2,

eff. September 1, 2007.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

806, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

806, Sec. 2, eff. September 1, 2007.



CHAPTER 252. SYSTEMS OF COUNTY ROAD ADMINISTRATION

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE C. COUNTY ROADS AND BRIDGES

CHAPTER 252. SYSTEMS OF COUNTY ROAD ADMINISTRATION

SUBCHAPTER A. EX OFFICIO ROAD COMMISSIONER SYSTEM

Sec. 252.001. ADOPTION OF EX OFFICIO ROAD COMMISSIONER SYSTEM.

(a) The commissioners court of a county may adopt this

subchapter by an order made at a regular term of the court when

all the members are present.

(b) The commissioners court shall enter the order in its

minutes. The order is not required to be in any particular form,

and substantial compliance with this section is sufficient.

(c) If the commissioners court adopts this subchapter,

Subchapters B, C, and D do not apply to the county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.002. RELATIONSHIP OF SUBCHAPTER TO OTHER LAW. If this

subchapter conflicts with a general law relating to roads, this

subchapter controls.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.003. EX OFFICIO ROAD COMMISSIONERS. A county

commissioner is the ex officio road commissioner of the county

commissioner's precinct.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.004. BOND. (a) Before assuming the duties of an ex

officio road commissioner, a county commissioner must execute a

bond in the amount of $3,000 payable to the county judge for the

use and benefit of the county road and bridge fund. The bond must

be conditioned that the member will:

(1) perform the duties required of the ex officio road

commissioner by law or by the commissioners court; and

(2) account for the money or other property belonging to the

county that comes into the commissioner's possession.

(b) To be effective, the bond must be approved by the county

judge.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.005. POWERS AND DUTIES OF COMMISSIONERS COURT. (a)

The commissioners court shall adopt a system for laying out,

working on, draining, and repairing the public roads.

(b) The commissioners court may purchase vehicles, tools, and

machinery necessary for working on public roads and may

construct, grade, or otherwise improve a road or bridge by

contract in the manner provided by Section 252.213.

(c) The commissioners court may provide reasonable rules and

punishment as necessary to require inmates of county jails to

work well on public roads and may provide a reward not to exceed

$10 to be paid out of the county road and bridge fund for the

recapture and delivery of an escaped inmate to be paid to any

person other than the person in charge of the inmate at the time

of the escape.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.006. POWERS AND DUTIES OF EX OFFICIO ROAD

COMMISSIONERS. (a) Under the direction of the commissioners

court, an ex officio road commissioner is responsible for the

vehicles, tools, and machinery belonging to the county and placed

in the commissioner's control by the court.

(b) Under rules adopted by the commissioners court, an ex

officio road commissioner shall direct the:

(1) laying out of new roads;

(2) construction or changing of roads; and

(3) building of bridges.

(c) Subject to authorization by the commissioners court, an ex

officio road commissioner may employ persons for positions in the

commissioner's precinct to be paid from the county road and

bridge fund.

(d) An ex officio road commissioner may discharge any county

employee working in the commissioner's precinct who is paid from

the county road and bridge fund.

(e) An ex officio road commissioner has the duties of a

supervisor of public roads as provided by Sections 251.004 and

251.005.

(f) An ex officio road commissioner shall:

(1) determine the condition of the public roads in the

commissioner's precinct;

(2) determine the character of work to be done on the roads; and

(3) direct the manner of grading, draining, or otherwise

improving the roads.

(g) A road overseer shall follow a direction given under

Subsection (f)(3).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. ROAD COMMISSIONER SYSTEM

Sec. 252.101. SUBCHAPTER NOT APPLICABLE TO CERTAIN COUNTIES.

(a) This subchapter does not apply to Angelina, Aransas, Blanco,

Bowie, Calhoun, Camp, Cass, Cherokee, Comal, Dallas, Delta,

DeWitt, Fayette, Franklin, Galveston, Gillespie, Grayson, Gregg,

Harris, Harrison, Henderson, Hill, Hopkins, Houston, Jack,

Jackson, Jasper, Lamar, Lavaca, Limestone, McLennan, Milam,

Montgomery, Morris, Nacogdoches, Newton, Parker, Rains, Red

River, Refugio, Sabine, San Augustine, Shelby, Smith, Tarrant,

Titus, Travis, Trinity, Tyler, Upshur, Van Zandt, Victoria,

Washington, or Wood County.

(b) Notwithstanding Subsection (a), the commissioners court of

Collin, Dallas, or Van Zandt County may adopt this subchapter

instead of the special law for that county if the court

determines that this subchapter is better suited to that county

than the special law.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 917, Sec. 2, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1431, Sec. 2, eff. Sept. 1, 1997.

Sec. 252.102. RELATIONSHIP OF SUBCHAPTER TO OTHER LAW. If this

subchapter conflicts with a general law relating to roads and

bridges, this subchapter controls.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.103. ROAD COMMISSIONERS. (a) A commissioners court

may employ not more than four road commissioners.

(b) A road commissioner must be a resident of the district for

which the road commissioner is employed.

(c) If the commissioners court employs more than one road

commissioner, the court shall determine the district each road

commissioner controls.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.104. BOND OF ROAD COMMISSIONER. (a) Before assuming

the duties of a road commissioner, a road commissioner must

execute a bond with one or more good and sufficient sureties

payable to the county judge in the amount of $1,000, conditioned

on the faithful performance of the road commissioner's duties.

(b) To be effective, the bond must be approved by the county

judge.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.105. POWERS AND DUTIES OF ROAD COMMISSIONER. (a) A

road commissioner controls the overseers, laborers, tools,

machinery, and vehicles to be used on the roads in the road

commissioner's district and may require overseers to deploy

laborers that the road commissioner designates to open, work on,

or repair roads or to build or repair bridges or culverts in the

district.

(b) A road commissioner shall:

(1) ensure that the roads and bridges in the district are kept

in good repair;

(2) under the control of the commissioners court, establish a

system of grading and draining public roads in the district and

ensure that the system is carried out by the overseers and

laborers under the road commissioner's control;

(3) under the direction of the commissioners court, spend the

money entrusted to the road commissioner by the court in the most

economical and advantageous manner on the public roads, bridges,

and culverts of the district; and

(4) put the inmates and other laborers furnished by the

commissioners court to work.

(c) A road commissioner is responsible for the safekeeping of

and is liable for the loss or destruction of the machinery,

tools, or vehicles placed under the road commissioner's control

unless the road commissioner was not at fault. When discharged,

the road commissioner shall deliver those items to the person

designated by the commissioners court.

(d) Inmates may not be required to work when there is available,

after building and repairing bridges, a sufficient road fund to

provide for the necessary work on the roads.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.106. SUPERVISION OF ROAD COMMISSIONER BY COMMISSIONERS

COURT. (a) A road commissioner shall obey the orders of the

commissioners court.

(b) A road commissioner's acts are subject to the control,

supervision, orders, and approval of the commissioners court.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.107. REPORT OF ROAD COMMISSIONER. (a) At each regular

term of the commissioners court, a road commissioner shall give a

report under oath to the court that:

(1) includes an itemized account of the money the road

commissioner has received to be spent on roads and bridges and

the use made of the money;

(2) describes the condition of the roads, bridges, and culverts

in the road commissioner's district; and

(3) includes any other information the court requires.

(b) The road commissioner shall make other reports at any time

the commissioners court requires.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.108. USE OF COUNTY ROAD AND BRIDGE FUND. (a) In a

county that employs road commissioners under this subchapter, the

commissioners court shall ensure that the county road and bridge

fund is judiciously and equitably spent on the roads and bridges

in the county. As nearly as the condition and necessity of the

roads permit, the fund shall be spent in each county

commissioner's precinct in proportion to the amount of money in

the fund collected in the precinct.

(b) In a county that employs road commissioners under this

subchapter, money used in building permanent roads must first be

used on:

(1) first-class or second-class roads; and

(2) roads for which the right-of-way has been furnished free of

cost to make as straight a road as is practicable and for which

the residents have offered the greatest amount of labor, money,

or other property.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.109. DONATIONS. A commissioners court or the road

commissioners may accept donations of labor, money, or other

property to aid in building or maintaining roads in the county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.110. LIABILITY FOR PROPERTY DAMAGE OR MISPLACEMENT. A

person who knowingly or wilfully damages or misplaces a bridge,

culvert, drain, sewer, ditch, sign, milepost, or similar thing

placed on a road to benefit the road is liable to the county and

any injured person for damages caused by the person's conduct.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.111. DRAINAGE ALONG PUBLIC ROAD. (a) A commissioners

court or road commissioner may authorize a person to make a drain

along a public road to drain the person's property.

(b) The person must make the drain under the direction of the

commissioners court, road commissioner, or a person designated by

the commissioners court.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. ROAD SUPERINTENDENT SYSTEM

Sec. 252.201. SUBCHAPTER NOT APPLICABLE TO CERTAIN COUNTIES.

(a) This subchapter does not apply to Angelina, Aransas, Blanco,

Bowie, Calhoun, Camp, Cass, Cherokee, Comal, Dallas, Delta,

DeWitt, Fayette, Franklin, Galveston, Gillespie, Grayson, Gregg,

Harris, Harrison, Henderson, Hill, Hopkins, Houston, Jack,

Jackson, Jasper, Lamar, Lavaca, Limestone, McLennan, Milam,

Montgomery, Morris, Nacogdoches, Newton, Parker, Rains, Red

River, Refugio, Sabine, San Augustine, Shelby, Smith, Tarrant,

Titus, Travis, Trinity, Tyler, Upshur, Van Zandt, Victoria,

Washington, or Wood County.

(b) Notwithstanding Subsection (a), the commissioners court of

Collin or Dallas County may adopt this subchapter instead of the

special law for that county if the court determines that this

subchapter is better suited to that county than the special law.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1431, Sec. 3, eff. Sept. 1,

1997.

Sec. 252.202. RELATIONSHIP OF SUBCHAPTER TO OTHER LAW. If this

subchapter conflicts with a general law relating to roads and

bridges, this subchapter controls.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.203. ADOPTION OF SUBCHAPTER AND APPOINTMENT OF ROAD

SUPERINTENDENTS. (a) The commissioners court of a county may

adopt this subchapter by appointing a road superintendent for the

county or one superintendent in each county commissioner's

precinct by an order made at a regular term of the court.

(b) The commissioners court shall enter the order in its

minutes. The order is not required to be in any particular form,

and substantial compliance with this section is sufficient.

(c) A road superintendent must be a qualified voter of the

county or precinct for which the road superintendent is

appointed.

(d) A road superintendent holds office for two years unless

removed by the commissioners court for good cause.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.204. OATH AND BOND OF ROAD SUPERINTENDENT. (a) Not

later than the 20th day after the date of appointment, a road

superintendent must:

(1) take and subscribe to the oath required by the constitution;

and

(2) give a bond payable to the county judge in an amount fixed

by the commissioners court, conditioned that the road

superintendent will:

(A) faithfully perform the duties required of the road

superintendent by law or the commissioners court; and

(B) disburse money under the road superintendent's control as

the law provides or the commissioners court directs.

(b) To be effective, the bond must be approved by the county

judge.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.205. POWERS AND DUTIES OF ROAD SUPERINTENDENT. (a)

Subject to the orders of the commissioners court, a road

superintendent has general supervision over the public roads in

the road superintendent's county or precinct and the county

inmates working on the roads.

(b) A road superintendent shall:

(1) perform the duties of supervisor imposed on the county

commissioners in counties not adopting this subchapter;

(2) direct the laying out, constructing, changing, and repairing

of roads and the building of bridges in the road superintendent's

county or precinct, except where otherwise contracted;

(3) take charge of and be responsible for the safekeeping of the

tools, machinery, and vehicles placed under the road

superintendent's control by the commissioners court, execute a

receipt for an item described by this subdivision, and file the

receipt with the county clerk;

(4) ensure that the roads and bridges in the road

superintendent's county or precinct are kept in good repair;

(5) under the direction of the commissioners court, establish

and carry out a system of working on, grading, and draining the

public roads in the road superintendent's county or precinct;

(6) employ a sufficient force to enable the road superintendent

to do the necessary work in the road superintendent's county or

precinct, giving due regard to the condition of the county road

and bridge fund and the work to be done;

(7) buy or hire tools, machinery, and vehicles as directed by

the commissioners court;

(8) work on the roads in the manner directed by the

commissioners court;

(9) perform any other service required by the commissioners

court; and

(10) on leaving office, deliver all money and other property to

the person the commissioners court directs.

(c) Notwithstanding Subsection (a), the commissioners court may

employ a person to supervise the inmates and direct the work to

be done by them.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.206. LIABILITY OF ROAD SUPERINTENDENT. A road

superintendent is liable for:

(1) the loss, injury, or destruction of machinery or a tool or

vehicle placed under the road superintendent's control by the

commissioners court unless the road superintendent was not at

fault; and

(2) the improper expenditure of any money for roads entrusted to

the road superintendent.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.207. REPORT OF ROAD SUPERINTENDENT. (a) A road

superintendent shall make a sworn report to the commissioners

court at each regular term of the court showing:

(1) an itemized account of the money the road superintendent has

received belonging to the road fund;

(2) the person from whom the money was received;

(3) the use the road superintendent has made of the money;

(4) the condition of the roads and bridges in the county or

precinct; and

(5) any other matter on which the court requires information.

(b) A road superintendent shall make other reports as required

by the commissioners court.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.208. SUPERVISION OF ROAD SUPERINTENDENT BY

COMMISSIONERS COURT. Work performed under a road superintendent

is subject to the general supervision of the commissioners court.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.209. CONTRACTS BY ROAD SUPERINTENDENT; PAYMENT. (a) A

road superintendent shall make the best contract possible for

labor or machinery and in payment for the labor or machinery

shall issue to the person entitled to payment a certificate

showing the amount due and the purpose for which the certificate

was given.

(b) The certificate shall be dated, numbered, and signed by the

road superintendent.

(c) The road superintendent and the sureties on the road

superintendent's official bond are liable for the damages caused

by:

(1) the wrongful issuance of a certificate; or

(2) an extravagance in the amount of a certificate.

(d) On approval by the commissioners court, a warrant shall be

issued to the person entitled to payment to be paid by the county

treasurer out of the proper fund in the same manner as other

warrants.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.210. DIVISION OF COUNTY OR PRECINCT INTO ROAD

DISTRICTS. (a) If the commissioners court directs, a road

superintendent shall:

(1) divide the road superintendent's county or precinct into

road districts of convenient size;

(2) define the boundaries of the districts; and

(3) designate the districts by number.

(b) To be effective, the districts must be approved by the

commissioners court.

(c) The boundaries shall be recorded in the minutes of the

commissioners court.

(d) The road superintendent shall:

(1) determine the names of the persons subject to road duty in

each district;

(2) keep a record of the names of the persons; and

(3) report the record to the commissioners court.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.211. SALARY OF ROAD SUPERINTENDENT. (a) A road

superintendent's salary shall be paid at stated intervals on the

order of the commissioners court.

(b) The commissioners court may suspend the salary of a road

superintendent whose services are no longer needed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.212. POWERS OF COMMISSIONERS COURT. In a county that

appoints one or more road superintendents, the commissioners

court may:

(1) purchase or hire the road machinery, tools, vehicles, and

labor required to grade, drain, or repair the roads of the

county;

(2) use labor and spend money on the roads; and

(3) adopt and enforce reasonable and necessary orders and rules

for laying out, working on, and improving the public roads.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.213. CONTRACTS BY COMMISSIONERS COURT; PAYMENT. (a)

In a county that appoints one or more road superintendents, the

commissioners court by contract may construct, grade, gravel, or

otherwise improve a road or bridge.

(b) At the time the contract is made, the commissioners court

shall direct the county treasurer to:

(1) transfer the amount of money stipulated in the contract to a

particular fund; and

(2) keep a separate account of the money.

(c) The money may be used only for payment under the contract

and may be paid only on the order of the commissioners court.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.214. DONATIONS. A commissioners court may accept

donations of labor, money, or other property to aid in building

or maintaining roads in the county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.215. LIABILITY FOR PROPERTY DAMAGE OR MISPLACEMENT. A

person who knowingly or wilfully damages or misplaces a bridge,

culvert, drain, sewer, ditch, sign, milepost, or similar thing

placed on a road to benefit the road is liable to the county and

any injured person for damages caused by the person's conduct.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.216. DRAINAGE ALONG PUBLIC ROAD. (a) A commissioners

court or, with the approval of the commissioners court, a road

superintendent may authorize a person to make a drain along a

public road to drain the person's property.

(b) The person must make the drain under the direction of the

commissioners court, road superintendent, or a person designated

by the commissioners court.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. COUNTY ROAD DEPARTMENT SYSTEM

Sec. 252.301. ADOPTION OF COUNTY ROAD DEPARTMENT SYSTEM. (a) A

county may adopt this subchapter at an election held as provided

by this section.

(b) The commissioners court shall submit the question of whether

to adopt this subchapter to the voters of the county if it

receives a petition signed by a number of registered voters of

the county equal to at least 10 percent of the number of votes

received in the county by all the candidates for governor in the

most recent gubernatorial election. The court shall order the

election to be held on the first authorized uniform election date

prescribed by Subchapter A, Chapter 41, Election Code, that

occurs after the 30th day after the date the petition is filed

with the court. The ballot for the election shall be printed to

permit voting for or against the proposition: "Adopting the

Optional County Road System in _______ County."

(c) If the majority of the votes received in the election favor

adoption, this subchapter takes effect in the county on the date

the official result of the election is determined.

(d) A county that votes to adopt this subchapter may vote in the

same manner to discontinue use of this subchapter.

(e) An election on the question of adopting or discontinuing use

of this subchapter may not be held more often than every two

years.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.302. ORGANIZATION OF SYSTEM. (a) The county road

department is responsible for the construction and maintenance of

county roads.

(b) The county road department includes:

(1) the commissioners court as the policy-making body;

(2) the county road engineer as the chief executive officer;

(3) other administrative personnel; and

(4) road employees.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.303. COUNTYWIDE SYSTEM. In a county that adopts this

subchapter, the construction and maintenance of county roads, the

ownership and use of county road department equipment, materials,

and supplies, and the administration of the county road

department are to be based on the county as a whole without

regard to commissioners' precincts.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.304. COUNTY ROAD ENGINEER OR ROAD ADMINISTRATOR. (a)

The commissioners court shall appoint a county road engineer, who

must:

(1) be a licensed professional engineer experienced in road

construction and maintenance; and

(2) meet the qualifications required by the Texas Department of

Transportation for its district engineers.

(b) If the commissioners court is unable to employ a licensed

professional engineer, it may employ a county road administrator

to perform the duties of the county road engineer. The county

road administrator must have had experience in road building or

maintenance or other types of construction work qualifying the

person to perform the duties of the position but need not have

had any particular amount of professional training or experience

in engineering work.

(c) For purposes of this subchapter, a reference in another

section of this subchapter to the county road engineer means the

county road administrator.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.305. OATH; BONDS. (a) A county road engineer must

take the official oath of office.

(b) As required by the commissioners court, the county road

engineer and other administrative personnel of the county road

department must give a bond in an amount and with a surety

approved by the commissioners court. The county shall pay the

premiums on the bond.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.306. SALARY OF COUNTY ROAD ENGINEER. A county road

engineer shall receive an annual salary to be paid in equal

monthly installments out of the county road and bridge fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.307. TERM AND REMOVAL. (a) A county road engineer

holds the position for an indefinite term.

(b) A county road engineer may be removed by a majority vote of

the commissioners court. The removal takes effect on the 30th day

after the date the county road engineer receives written notice

that the court intends to remove the engineer. The court shall

hold a public hearing on the removal before the removal takes

effect if the county road engineer requests a hearing in writing.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.308. COUNTY ROAD ENGINEER UNABLE TO PERFORM DUTIES. A

commissioners court may designate a qualified administrative

officer to perform the county road engineer's duties during any

period in which the county road engineer is absent or unable to

perform those duties.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.309. POWERS AND DUTIES OF COUNTY ROAD ENGINEER. (a)

The county road engineer is responsible to the commissioners

court for the efficient and economical construction and

maintenance of the county roads.

(b) The county road engineer may:

(1) appoint for an indefinite term and remove the county road

department's personnel, subject to the approval of the

commissioners court; and

(2) authorize administrative personnel to employ and remove

subordinates.

(c) Except for the purpose of inquiry, the commissioners court

shall deal with the county road department's personnel through

the county road engineer.

(d) The county road engineer shall attend all meetings of the

commissioners court relating to county road matters and may

participate in the discussions and make recommendations.

(e) The county road engineer shall:

(1) ensure that the policies of the commissioners court relating

to county roads are faithfully executed;

(2) supervise the administration of the county road department;

(3) prepare detailed annual budget estimates for the

construction and maintenance of the county roads and the

operation of the county road department;

(4) prepare estimates and specifications for the equipment,

materials, supplies, and labor necessary for the construction and

maintenance of the county roads and the operation of the county

road department;

(5) serve as custodian of the equipment, materials, and supplies

belonging to the county road department;

(6) prepare plans and specifications for county road

construction and maintenance;

(7) maintain cost-accounting records of county road department

expenditures;

(8) keep an inventory of county road department equipment,

materials, and supplies; and

(9) perform any other duties required by the commissioners court

that are consistent with this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.310. INSPECTIONS. The county road engineer shall

inspect for the county the progress of work on a county road

construction and maintenance project awarded to a private

contractor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.311. FUNDING. (a) Expenditures for the construction

and maintenance of the county roads and the operation of the

county road department shall be paid out of the county road and

bridge fund strictly in accordance with annual budgeted

appropriations.

(b) On application of the county road engineer, the

commissioners court may transfer any part of an unencumbered

appropriation balance for an item in the county road and bridge

fund budget to another item.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 252.312. COMPETITIVE BIDDING. (a) Except as provided by

Subsection (b), the commissioners court shall purchase the

equipment, materials, and supplies for the county road department

through competitive bidding in conformity with estimates and

specifications prepared by the county road engineer.

(b) If the county road engineer so recommends and the

commissioners court considers it to be in the best interest of

the county, a purchase in an amount of $25,000 or less may be

made through negotiation by the commissioners court or the

court's authorized representative on requisition to be approved

by the commissioners court or the county auditor without

advertising for competitive bids.

(c) A purchase may not be divided or reduced to avoid the

competitive bidding requirement on a purchase that would

otherwise cost more than $25,000.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 115, Sec. 3, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 675, Sec. 2, eff. June 13, 2001.

Sec. 252.313. PAYMENT OF CLAIMS. Before the commissioners court

orders payment of a claim covering the purchase of equipment,

materials, supplies, or services, including county road

construction or maintenance, contracted for by the court, the

county road engineer must certify in writing that the claim is

correct and that:

(1) any equipment, materials, or supplies covered by the claim

conform to specifications approved by the county road engineer

and have been delivered in good condition;

(2) any county road department services contracted for by the

commissioners court have been satisfactorily performed; and

(3) any county road construction or maintenance done under the

contract conforms to the plans and specifications called for in

the contract.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 253. COUNTY IMPROVEMENT OF SUBDIVISION ROADS

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE C. COUNTY ROADS AND BRIDGES

CHAPTER 253. COUNTY IMPROVEMENT OF SUBDIVISION ROADS

Sec. 253.001. APPLICABILITY. This chapter applies only to a

subdivision, part of a subdivision, or an access road.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1245, Sec. 1, eff. June 15, 2007.

Sec. 253.002. DEFINITION. In this chapter, "improvement" means

construction or repair.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 253.003. PROPOSAL FOR COUNTY IMPROVEMENT OF SUBDIVISION

ROADS AND ASSESSMENT OF COSTS. If the commissioners court of a

county determines that the improvement of a road in a subdivision

or of an access road to a subdivision is necessary for the public

health, safety, or welfare of the residents of the county, the

commissioners court may propose to:

(1) improve the road to comply with county standards for roads;

and

(2) assess all or part of the costs of the improvement pro rata

against the record owners of the real property of the subdivision

or a defined part of the subdivision.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 1131, Sec. 1, eff. June 20,

2003.

Sec. 253.004. NOTICE. (a) The commissioners court must publish

notice of the proposed improvement and assessment at least twice

in a newspaper of general circulation in the county.

(b) The notice must state the date the commissioners court will

hold a public hearing to consider the proposed improvement and

assessment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 253.005. PUBLIC HEARING. The commissioners court must hold

a public hearing to consider the proposed improvement and

assessment on or after the 31st day after the date the

commissioners court publishes the first required notice.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 253.006. BALLOT. (a) Not later than the 10th day after

the date the commissioners court holds a public hearing under

Section 253.005, the commissioners court by certified mail shall

send to each record owner of real property in the subdivision or

part of the subdivision to be assessed:

(1) a ballot on whether the commissioners court shall order the

improvement and assessment; and

(2) an addressed stamped envelope for the return of the

completed ballot to the county clerk.

(b) The ballot must state the maximum assessment that could be

made against each property in the subdivision or part of the

subdivision to be assessed if a majority of the votes received

favor the proposition.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 1131, Sec. 2, eff. June 20,

2003.

Sec. 253.007. RESULTS OF VOTE. (a) Not later than the 30th day

after the date of the public hearing, the county clerk shall

tally the returned ballots and declare the results to the

commissioners court.

(b) If a majority of returned ballots are in favor of the

improvement and assessment, the commissioners court shall order

the improvements and assess the costs of the improvements against

the real property owners of the subdivision or part of the

subdivision.

(c) If the proposition fails, the commissioners court may not:

(1) order the improvement and assessment; or

(2) again propose the improvement and assessment before the

fourth anniversary of the date the county clerk declares the

results of the vote to the commissioners court.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 1131, Sec. 3, eff. June 20,

2003.

Sec. 253.008. ASSESSMENT OF COSTS. (a) The commissioners court

may provide the time, terms, and conditions of payment and

default of an assessment.

(b) The commissioners court may not require the payment of

interest on an assessment.

(c) An assessed property owner is personally liable for the

amount of the assessment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 253.009. LIEN. (a) An assessment is secured by a lien

against the real property of the assessed property owner.

(b) The lien is effective on the date written notice of the

assessment is filed for record in the office of the county clerk

of the county in which the property is located.

(c) The written notice must be in recordable form and contain

the:

(1) amount of the assessment;

(2) legal description of the property; and

(3) name and address of each property owner.

(d) An assessment lien under this chapter is inferior only to a

tax lien or mortgage lien recorded before the effective date of

the assessment lien.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 253.010. APPEAL. (a) Not later than the 15th day after

the date a property owner receives an assessment, the owner may

appeal the assessment by filing a petition in a district court

having jurisdiction in the county.

(b) The appeal may be made on the basis of the assessment amount

or the inaccuracy, irregularity, invalidity, or insufficiency of

the proceedings or the road improvements.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 253.011. MAINTENANCE OF ROADS. (a) A road improved under

this chapter is a county road.

(b) The county shall maintain the road according to county road

standards.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 253.012. ROADS IN MUNICIPALITIES. (a) If a road in a

subdivision or an access road to a subdivision is located in a

municipality, the county may improve the road only if the

governing body of the municipality and the commissioners court:

(1) agree that the county may improve the road; and

(2) in the agreement indicate whether the improved road will

become a county road or a municipal road.

(b) Before a county may improve a road located in a municipality

under this section:

(1) the county must meet the other requirements of this

subchapter; and

(2) the commissioners court of the county must find that the

improvement of the road serves a county purpose.

(c) Section 253.011 does not apply to a road improved under this

section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1245, Sec. 2, eff. June 15, 2007.



CHAPTER 254. DRAINAGE ON PUBLIC ROADS

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE C. COUNTY ROADS AND BRIDGES

CHAPTER 254. DRAINAGE ON PUBLIC ROADS

Sec. 254.001. DEFINITIONS. In this chapter:

(1) "Ditch" includes a drain or other watercourse.

(2) "Public road" means a road or highway that has not been

discontinued and that has been established according to law, and

includes each road or highway opened to and used by the public

for at least 10 years before March 25, 1897.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 254.002. PETITION FOR DRAINAGE CONSTRUCTION. (a) The

commissioners court of a county may not order a drainage system

to be constructed unless a petition is presented to the court as

provided by this section.

(b) To be valid, the petition must include:

(1) the signatures of at least 100 registered voters of the

county;

(2) a statement of the necessity for and availability of the

drainage system;

(3) the number of miles of public roads, as accurately as

possible;

(4) the width and depth of the ditches to be built along the

first-class roads;

(5) the name and location of each natural waterway crossed by

the county's first-class roads;

(6) the distance of each waterway from another along the

first-class roads; and

(7) the names and residences, if known, of each owner of real

property adjacent to or within one mile of each first-class road.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 254.003. NOTICE OF HEARING ON ESTABLISHING DRAINAGE SYSTEM.

(a) After a petition is filed under Section 254.002, the county

clerk shall issue notice of the petition not later than the 20th

day before the date on which the next regular session of the

commissioners court convenes. Each notice must contain a brief

statement of the contents of the petition and must require all

interested persons who wish to contest the petition to appear at

the court's next regular session.

(b) The county clerk shall post a copy of the notice:

(1) at the courthouse door; and

(2) at each of four other public places in the county, not more

than one of which may be posted in the same municipality.

(c) The sheriff shall post the notices and shall return them to

the county clerk on or before the first day of the term.

(d) For services provided under this section, the county clerk

shall receive a fee of $1.50.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 254.004. HEARING AND DETERMINATION ON ESTABLISHING DRAINAGE

SYSTEM. (a) At the hearing on the petition, the commissioners

court shall:

(1) consider the petition and hear all testimony for or against

its provisions; and

(2) determine whether the drainage system proposed by the

petition is necessary or advisable for the public benefit.

(b) If the court approves the petition, the court shall:

(1) order the decision entered into the court's minutes and made

part of the record; and

(2) enter into the minutes whether notice was properly served.

(c) The court's order is final if notice was properly served.

(d) If the court disapproves the petition for the drainage

system, the court may not hear another application for the

drainage system before the first anniversary of the date of

disapproval.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 254.005. AUTHORITY TO PROVIDE DRAINAGE. (a) The

commissioners court of a county may order the construction or

maintenance of ditches as provided by this chapter at any regular

session of the court.

(b) If a ditch is constructed under this chapter, the ditch must

be placed on or within the exterior lines of a public road in the

county and must have the capacity to carry off into a natural

waterway all surface water reasonably adjacent that may collect

in the ditch from natural causes.

(c) The commissioners court shall:

(1) make a drain on each side of a public road when necessary

and use the dirt from the drain excavation to build the road; and

(2) drain a public road when necessary and have one or more

ditches cut for that purpose, taking into account the natural

waterflow and causing as little damage as possible to adjacent

property owners.

(d) In connection with its authority to construct and maintain

ditches, the commissioners court may construct any necessary

side, lateral, spur, or branch ditch.

(e) The commissioners court may acquire by purchase or

condemnation any new or wider right-of-way not wider than 100

feet for streambed diversion and drainage channels, but only for

locating, constructing, or maintaining a county road. The cost of

acquisition may be paid from the county road and bridge fund or

any available county money.

(f) If damages are suffered by a property owner, the

commissioners court shall determine the damages and pay the

property owner out of the county general fund. If the

commissioners court and the property owner disagree as to the

amount of damages, the amount may be determined by civil suit.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 254.006. RESTRICTIONS ON DRAINAGE AUTHORITY. (a) The

commissioners court of a county may not construct a ditch without

an outlet to a natural waterway large enough to carry off all

water that may collect in the ditch.

(b) The commissioners court may not change the natural course of

any branch, creek, or stream. The public road must cross a

branch, creek, or stream at the water's natural crossing.

(c) A culvert must be of sufficient size to allow water to flow,

at its natural rate at its normal peak level, from the side of

the road where the road intersects the natural channel to the

natural channel at the other side of the road.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 254.007. PRIVATE DITCHES. An owner of real property

abutting a road or ditch or the owner of a tract of property that

is located wholly or partly within one mile of a road or ditch

may construct at the owner's cost lateral drainage ditches and

may connect those ditches with a main ditch constructed under

this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 254.008. REGULATION OF PRIVATE DITCHES IN COUNTIES OF

100,000 OR LESS. (a) In a county with a population of 100,000

or less, the commissioners court by order may:

(1) remove the blockage of a ditch on real property that is not

owned by the county, if the ditch connects with a drainage ditch

constructed or maintained by the county; or

(2) provide for the removal or clearance of a blockage from a

ditch that is in violation of an order adopted under this

section.

(b) Before a commissioners court acts to remove or clear a

blockage under this section, the court shall send a notice by

certified mail to the record owners of the property on which the

blockage is located in violation of an order adopted under this

section. The notice must inform the owners of the order and of

the other relevant provisions of this section. The court may not

remove or clear the blockage before the 20th day after the date

the notice is sent.

(c) The commissioners court shall pay the costs incurred in

clearing or removing a blockage under this section.

(d) In this section:

(1) "Blockage" means an accumulation of refuse, vegetation, or

other matter in a ditch that substantially decreases or stops the

flow of water through the ditch.

(2) "Ditch" includes a culvert.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 254.009. DRAINAGE SYSTEM SURVEY. (a) After approval of a

petition under Section 254.004, the commissioners court shall

hire a surveyor to conduct a survey under this section for an

amount determined by the court at the same meeting or at a

subsequent term of court. The surveyor must be an engineer.

(b) The survey shall be applied first to the first-class roads,

followed by the second-class and third-class roads.

(c) The surveyor shall make the survey and system of levels

required by this section as soon as practicable after the

surveyor is employed.

(d) The surveyor shall:

(1) run a line of levels along the county's public roads,

measure the roads from beginning to end, and measure the distance

of each waterway crossed by a public road from the location of

the beginning of the waterway;

(2) place stakes or monuments along the line at intervals of 100

feet, with intermediate stakes that may be necessary, numbered

progressively;

(3) establish permanent benchmarks along the line at intervals

of one mile or less as necessary;

(4) establish by stakes or monuments different in character and

appearance from all other stakes or monuments the highest point

on the road between each of the natural waterways crossed by the

road;

(5) measure and establish by suitable marks the frontage of each

tract of real property abutting the road; and

(6) if there is a natural waterway adjacent to the line of the

road and ditch and the waterway is necessary as an outlet for the

water at any point on the ditch, measure the distance to the

waterway and run the line of levels to the waterway at the

nearest practicable point on the road and ditch.

(e) The surveyor shall prepare a map showing:

(1) the location of the ditch or ditches, with the position of

stakes or monuments with numbers corresponding with those on the

ground;

(2) the location of benchmarks with their elevations referred to

an assumed or previously determined datum; and

(3) the lines and boundaries of adjacent property and the

courses and distances of any adjacent watercourse, with a profile

of the line of the ditch showing the assumed datum and the grade

line of the bottom of the ditch, and the elevation of each stake,

monument, or other important feature along the line, such as the

top of the banks, the bottom of all ditches or watercourses, the

surface of the water, the top of the rail, the bottom of the tie,

the foot of the embankment, and the bottom of each borrow pit of

each railroad.

(f) The map or an explanation accompanying the map must:

(1) give in tabular form the depth of the cut and the width at

the bottom, at the top, at the source, at the outlet, and at each

100-foot stake or monument to the ditch;

(2) show the total number of cubic yards of earth to be

excavated and removed from the ditch between each natural

waterway into which the water is to be conveyed;

(3) show an estimate of the cost of each portion of each ditch

located between natural waterways crossed by the road; and

(4) show an estimate of total cost of the whole work.

(g) The surveyor shall also prepare detailed specifications for

the execution of the project.

(h) If in the surveyor's opinion it is advantageous to run a

ditch underground through drainage tiles, the surveyor shall so

state in the surveyor's report, map, and specifications, with a

statement of the location of the underground ditch, its length,

and the dimensions or character of tiling or other material

required for the underground ditch.

(i) The surveyor shall file a report and the survey, map, and

explanation with the county clerk as soon as those items are

completed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 254.010. APPOINTMENT OF JURY OF VIEW. (a) At any regular

or called session of the commissioners court after the filing of

the surveyor's report, the court shall appoint five real property

owners of the county as a jury of view. An appointee may not:

(1) have a direct interest in property adjacent to a proposed

ditch or within one mile of a proposed ditch; or

(2) have a family relationship with a person having a direct

interest in property described by Subdivision (1).

(b) The court may appoint a single jury of view for the entire

proposed drainage system or a separate jury of view for each

ditch.

(c) If the jurors selected fail or refuse to perform their

duties or the report of the jury is rejected by the commissioners

court, the court may appoint another jury of view with the same

duties as the initial jury.

(d) A member of a jury of view is entitled to compensation in

the amount of $3 for each day of service.

(e) After the appointment of a jury of view, the county clerk

shall provide the jurors with a certified copy of the petition,

court order, and the original surveyor's report with maps,

specifications, and the surveyor's estimate of costs.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 254.011. OATH OF JURY. Members of the jury of view must

take the following oath before assuming their duties: "I do

solemnly swear that I am not directly interested in the

construction of the proposed ditch, either as the owner or

otherwise, or in adjacent land lying within one mile of the

proposed ditch, and that I am not related to any person who is so

interested. I further swear that I have no bias or prejudice

toward any person directly interested in the ditch, and that I

will assess the amount of expense due on and by all adjacent

lands lying within one mile of the ditch, according to law,

without fear, favor, hatred, or hope of reward, to the best of my

knowledge and ability. So help me God."

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 254.012. NOTICE TO PROPERTY OWNERS OF JURY PROCEEDINGS.

(a) Not later than the fifth day before the date of the meeting

to determine costs of ditch construction, the jury of view shall

issue notice of the time and place of the meeting to each

property owner or to the agent of each property owner who owns

real property adjacent to or within one mile of the proposed

ditch. The notice must state that:

(1) the purpose of the meeting is to determine each property

owner's share of the expense of constructing the ditch; and

(2) each property owner's share of the total expense of

constructing the ditch is to be a proportional share of one-half

of the total expense of constructing the ditch.

(b) The notice may be served by anyone competent to testify and

shall be returned and filed with the jury's final report.

(c) Notice to a property owner who is not a resident of the

county and does not have an agent or representative in the county

shall be published in a newspaper in the county in the manner

provided for giving notice to a nonresident defendant in a

district court action. The notice must be published at least four

weeks before the jury's meeting date.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 254.013. CLAIMS BY PROPERTY OWNERS. (a) A person whose

real property may be affected by the ditch may appear before the

jury of view and express the person's opinion on any matter

relating to the assessment of expense against the person. The

owner at or before the time stated in the notice of the jury's

meeting may present to the jury a written statement of an

objection to or dissatisfaction with the ditch and any claim for

damage sustained because of the construction of the ditch.

(b) Failure to make an objection or claim for damages under

Subsection (a) is a waiver of all claim or right to make the

objection or claim.

(c) The jury shall return each claim or objection to the

commissioners court with the jury's report.

(d) An adjacent property owner may appear before and be heard by

the commissioners court on the property owner's protest or claim

against the action of the jury.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 254.014. DETERMINATION OF DAMAGES AND ASSESSMENTS; ACTION

OF COMMISSIONERS COURT. (a) After giving the required notice

and conducting a meeting at which all interested persons have

been heard, the jury of view shall:

(1) consider all of the partial estimates and the surveyor's

total cost estimate;

(2) draw parallel lines one mile on each side of the ditch; and

(3) apportion to each parcel of real property abutting or within

the parallel lines and to the owner of each parcel a proportional

share of one-half of the total expense of the ditch, considering

the relative amount of benefit to the property derived from the

ditch.

(b) The jury shall determine the damages due to any property

owner whose property is crossed by any spur, branch, or lateral

ditch constructed by order of the commissioners court. Before the

ditch may be opened, the damages must be paid by an order of the

court out of the money set aside for the ditch.

(c) The jury shall make a sworn report to the court, signed by

at least three jurors, as soon as practicable after its meeting.

The report must include:

(1) an accurate description of each tract of property assessed,

with the number of acres and the names of the owners; and

(2) the amount assessed against each tract and its owners.

(d) The jury shall return the surveyor's report and records to

the county clerk. The county clerk shall file the jury's report

and the surveyor's report and records. The reports and records

are public information after filing.

(e) The commissioners court shall approve or reject the jury's

report at its next regular or called term.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 254.015. APPEALS BY PROPERTY OWNERS. (a) A person

aggrieved by an assessment may appeal from the final order of the

commissioners court approving the report of the jury of view to

the appropriate court in the county by:

(1) giving notice of the appeal in open court;

(2) having the notice entered as part of the judgment of the

court; and

(3) filing a transcript of the proceeding in the commissioners

court with the justice or clerk of the court to which the appeal

is taken.

(b) The transcript must be filed not later than the 10th day

after the date the judgment of the commissioners court is

entered, and must be filed with an appeal bond that has at least

two good sureties. The appeal bond must:

(1) be in an amount that is at least twice the amount of the

probable costs to accrue;

(2) be conditioned that the appellant will prosecute the appeal

to effect and pay all costs that may be adjudged against the

appellant in the appeal; and

(3) be approved by the clerk or justice of the court.

(c) The issue in an appeal from an assessment of expense is

whether the assessment made against the appellant for

construction of the ditch is in proportion to the benefit to the

real property derived from the ditch.

(d) The issue in an appeal from an assessment of compensation is

whether the assessment of compensation made by the jury of view

is adequate to the damage suffered and to the value of the

property.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 254.016. PROCEDURES GOVERNING PROPERTY OWNER APPEAL. (a)

In an appeal of an assessment under Section 254.015, the

appellant has the burden of proof.

(b) The court that tries the appeal shall determine the amount

of expense chargeable to the appellant, or the amount of

compensation due the appellant, as appropriate, and shall enter

that amount as the court's judgment.

(c) Except as provided by Subsection (d), the costs of the

appeal shall be adjudged against the appellant.

(d) The costs of the appeal shall be adjudged against the county

if the court finds that:

(1) the amount chargeable to the appellant is less than the

amount of expense charged by the jury of view; or

(2) the appellant is entitled to a greater amount of

compensation as damages than determined by the jury of view.

(e) Not later than the fifth day after the date of the judgment,

the clerk of the court or the justice, as appropriate, shall

issue a certified copy of the judgment and return it to the

commissioners court. The commissioners court shall:

(1) file the judgment with the records relating to the ditch;

and

(2) enter the judgment as the judgment of the commissioners

court.

(f) After the commissioners court enters the judgment on appeal:

(1) there is no further appeal from the judgment of the court

for either party to the appeal; and

(2) the appellant is liable for the amount of expense or

entitled to the amount of compensation, as applicable, as

determined by the judgment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 254.017. CERTIFICATION AND COLLECTION OF ASSESSMENTS;

LIENS. (a) At the same term at which the commissioners court

enters its order for the construction of the ditches and

adjoining roadway or at any subsequent term, the court shall

enter on its minutes a list of each tract of real property for

which an assessment of expense was made and reported by the jury

of view and approved by the court. The list must include:

(1) the names of the owners and original grantees of each tract;

(2) the number of acres covered by the assessment; and

(3) the amount of the assessment.

(b) The county clerk shall issue a certificate against each

person on the list showing the amount of each assessment, the

ditch or road for which the assessment was issued, and the tract

of property on which the assessment was issued. The certificate

must be signed by the county judge in open court and attested

under the hand and seal of the county clerk, and that fact shall

be noted in the minutes of the court.

(c) All amounts assessed against any property and its owner by

the jury of view or the order of the court are a lien on the

property unless prohibited by the Texas Constitution.

(d) The county judge shall deliver the certificates to the

county treasurer, and shall take a receipt for delivery from the

treasurer and file it with the county records relating to the

ditch. The treasurer shall collect each amount due on the

certificates and deposit the money collected to the credit of the

county road and bridge fund.

(e) If a person against whom a certificate is issued does not

pay the amount due to the treasurer on demand, the treasurer

shall report that fact to the county attorney. The county

attorney shall immediately file suit for foreclosure of the lien

or for a personal judgment, as permitted by law.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 254.018. APPROPRIATION FOR DITCH CONSTRUCTION. Following

its approval of the report of the jury of view, the commissioners

court may order that a portion of the road and bridge fund or the

special road and bridge fund, if necessary, be set aside for the

construction of the ditch described in the report.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 254.019. CARRYING OUT CONSTRUCTION OF DITCHES. (a) The

commissioners court shall order the person in charge of the road

adjoining the proposed ditch to construct the ditch in the manner

prescribed, using the earth taken from the excavation to build a

raised road adjoining the ditch. In the alternative, the court

may hire a suitable and competent person other than the person

normally in charge of the road adjacent to the proposed ditch to

oversee the construction of the ditch for compensation in an

amount ordered by the court.

(b) The court by order shall assign to the person in charge of

constructing the ditch all county employees assigned to the road

adjacent to the ditch and all county equipment and materials. The

order shall provide that the person may employ additional labor

or purchase additional equipment or material to construct the

ditch. The order must show the amount to be paid to the director

of construction for the person's services. The court shall order

the money required for additional labor, equipment, or material

to be paid from the money set aside from the road and bridge

fund.

(c) The drainage system shall be applied first to the county's

first-class roads, followed by the second-class and third-class

roads.

(d) The county may construct one or more ditches at the same

time, as the financial condition of the county permits.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 255. COUNTY REGULATION OF SIGHT DISTANCES

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE C. COUNTY ROADS AND BRIDGES

CHAPTER 255. COUNTY REGULATION OF SIGHT DISTANCES

Sec. 255.001. DEFINITION. In this chapter, "sight distance"

means the unimpaired view of a motorist at or near the

intersection of a road with another road or with an alley,

driveway, or another way intended for vehicular traffic.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 255.002. COUNTY REGULATORY AUTHORITY. (a) The

commissioners court of a county by order may regulate the sight

distance for an intersection that involves a county road and that

is located outside the limits of a municipality. The

commissioners court may:

(1) define the appropriate sight distance;

(2) prohibit an obstruction of the sight distance by any

vegetation, loose earth, or other item except a building or other

structure affixed to the ground, if the obstruction is a traffic

hazard; and

(3) provide for the removal and disposition of an obstruction

maintained in violation of an order adopted under this section.

(b) The commissioners court may not adopt an order under this

section that conflicts with an ordinance of a municipality

located in the county or with a rule adopted by a state agency

relating to billboards or outdoor advertising. An order adopted

in violation of this subsection is void.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 255.003. NOTICE TO OWNER OF OBSTRUCTION. (a) If the

commissioners court determines that an obstruction of the sight

distance exists in violation of an order adopted under Section

255.002, the court shall send a written notice of that

determination by registered mail, return receipt requested, to

the record owner of the property on which the obstruction is

located.

(b) The notice must include:

(1) a description of the obstruction and its location; and

(2) an order requiring the owner to take measures specified in

the order to correct or remove the obstruction.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 255.004. HEARING ON REMOVAL ORDER. (a) A person who is

aggrieved by an order issued under Section 255.003 may request a

hearing on the order. The request must be made not later than the

10th day after the date the person receives notice of the

obstruction.

(b) The commissioners court shall hold the hearing not later

than the 10th day after the date the request for a hearing is

received.

(c) After the hearing, the commissioners court shall make

appropriate orders relating to the obstruction.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 255.005. ASSESSMENT. (a) If after notice and expiration

of the time permitted for a hearing request under this chapter, a

person does not comply with an order adopted under this chapter,

the commissioners court may remove, dispose of, or correct the

obstruction and assess the costs incurred by the county in doing

so against the owner of the property on which the obstruction was

located.

(b) Interest accrues at an annual rate of 10 percent on any

unpaid part of the costs.

(c) If a person assessed costs under this section does not pay

the costs within 60 days after the date of assessment, a lien in

favor of the county attaches to the property from which the

obstruction was removed or corrected to secure the payment of the

costs and interest.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 255.006. COMPENSATION FOR LOSS OF VALUE. The commissioners

court shall pay the owner of the property from which an

obstruction is removed by the court or required by the court to

be removed under this chapter an amount sufficient to cover the

loss of value, if any, of the obstruction incurred by the owner

because of the removal.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 255.007. OFFENSE FOR VIOLATION OF ORDER. (a) A person

commits an offense if the person violates an order adopted under

this chapter.

(b) An offense under this section is a Class C misdemeanor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 256. FUNDS AND TAXES FOR COUNTY ROADS

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE C. COUNTY ROADS AND BRIDGES

CHAPTER 256. FUNDS AND TAXES FOR COUNTY ROADS

SUBCHAPTER A. FUNDS USED FOR COUNTY ROADS; GENERAL PROVISIONS

Sec. 256.001. USE OF COUNTY ROAD AND BRIDGE FUND. (a) Money in

the road and bridge fund of a county may be used only for working

public roads or building bridges, except as otherwise provided by

law.

(b) Money in the fund may be spent only by order of the

commissioners court of the county. The court may make the

necessary orders for using the money for the purposes provided by

this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 256.002. DISTRIBUTION OF COUNTY AND ROAD DISTRICT HIGHWAY

FUND. (a) The comptroller shall distribute to the counties on

or before October 15 of each year the money appropriated from the

county and road district highway fund for that fiscal year.

(b) The money appropriated under Subsection (a) shall be

allocated among the counties as follows:

(1) one-fifth according to area, determined by the ratio of the

area of the county to the area of the state;

(2) two-fifths according to rural population, determined by the

ratio of the rural population of the county to the rural

population of the state; and

(3) two-fifths according to lateral road mileage, determined by

the ratio of the mileage of lateral roads in the county to the

mileage of lateral roads in the state as of January 1 of the year

of the allocation as shown by the records of the State-Federal

Highway Planning Survey and the department.

(c) On its own motion or at the request of a county, the

commission may have a survey made of the county's lateral road

mileage. If a survey is made, its results shall be substituted

for the corresponding government information to be used under

Subsection (b)(3). The governmental entity that requests the

survey shall pay for it.

(d) Except as provided by Section 153.503(3)(A), Tax Code, the

comptroller may not deposit tax receipts or other money to the

credit of the county and road district highway fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 18.02, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 943, Sec. 2, eff. Sept. 1,

2001.

Sec. 256.003. USE OF REVENUES FROM COUNTY AND ROAD DISTRICT

HIGHWAY FUND. (a) A county may use the money it receives under

Section 256.002 only for:

(1) purchasing right-of-way for lateral roads, farm-to-market

roads, or state highways;

(2) constructing and maintaining lateral roads, including the

hiring of labor and the purchase of materials, supplies, and

equipment; or

(3) paying the principal, interest, and sinking fund

requirements maturing during the fiscal year on bonds, warrants,

or other legal obligations incurred to finance activities

described in Subdivisions (1) and (2).

(b) Repealed by Acts 2003, 78th Leg., ch. 1310, Sec. 121(29).

(c) Repealed by Acts 2003, 78th Leg., ch. 1310, Sec. 121(29).

(d) A county may require that bids for construction funded in

whole or part by money received under Section 256.002 be

submitted to the commission in the manner provided for bids for

construction of a state highway.

(e) On the request of a county, the commission shall provide

technical and engineering assistance in making surveys, preparing

plans and specifications, preparing project proposals, and

supervising construction. The county shall pay the costs of

providing the assistance.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 18.03, eff. Sept.

1, 1997; Acts 2003, 78th Leg., ch. 1310, Sec. 121(29), eff. June

20, 2003.

Sec. 256.004. DEPOSITS OF TAXES TO COUNTY FARM-TO-MARKET AND

LATERAL ROAD FUND AND FLOOD CONTROL FUND. (a) The commissioners

court of a county shall credit taxes collected under Section

256.054 to the credit of separate funds called the farm-to-market

and lateral road fund and the flood control fund.

(b) If the voters at an election held under Section 256.054

approved separately a farm-to-market and lateral road tax and a

flood control tax, the court shall credit the taxes collected to

those funds in proportion to the allocation adopted at the

election.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 256.005. USE OF FARM-TO-MARKET AND LATERAL ROAD FUND. (a)

The farm-to-market and lateral road fund of a county is under the

jurisdiction and control of the commissioners court. Money in the

fund may be used only for the construction and maintenance of

farm-to-market and lateral roads in the county.

(b) All or part of the money in the fund may be used in

cooperation with the department in acquiring rights-of-way and in

constructing and maintaining farm-to-market and lateral roads.

(c) Money in the fund shall be spent to equitably distribute as

nearly as possible the benefits derived from the expenditures to

the commissioners' precincts in accordance with the taxable value

of property in each precinct.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 256.006. USE OF FLOOD CONTROL FUND. (a) The flood control

fund of a county is under the jurisdiction and control of the

commissioners court. Money in the fund may be used only for flood

control purposes in the county and political subdivisions of the

county, including:

(1) any soil conservation activity such as contouring,

terracing, or tank building; or

(2) any other activity that controls or conserves moisture or

water.

(b) Money in the fund shall be spent to equitably distribute as

nearly as possible the benefits derived from the expenditures to

the commissioners' precincts in accordance with the taxable value

of property in each precinct.

(c) All or part of the money in the fund may be used in

connection with the plans and programs of:

(1) the United States Soil Conservation Service;

(2) the Texas Agricultural Extension Service;

(3) a state soil conservation district, conservation and

reclamation district, drainage district, water control and

improvement district, navigation district, flood control

district, or levee improvement district; or

(4) a municipality.

(d) Plans for an improvement constructed with money from the

fund must be approved by the county and, if applicable, the

affected political subdivision.

(e) The commissioners court may hire a federal or state soil

conservation engineer or personnel of the Texas Agricultural

Extension Service to plan a soil, water, erosion, and drainage

program for flood control under this section and may acquire the

machinery, equipment, or material useful in carrying out the

program. The machinery and equipment shall be made available to

the owner of a farm or ranch for purposes consistent with the

purposes of this section. A farm or ranch owner using the

machinery or equipment shall compensate the county for the use

according to the actual expenses incurred by the county, not

including depreciation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 256.007. TRANSFERS OF SURPLUS REGISTRATION FEE REVENUE.

The commissioners court of a county that does not impose a tax

for the construction and maintenance of roads and bridges may

transfer surplus money derived from motor vehicle registration

fees to any county fund that the court designates and may spend

that money for any purpose authorized by Section 7-a, Article

VIII, Texas Constitution.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 256.008. STATE FUNDING OF FARM-TO-MARKET ROADS. (a) Money

in the farm-to-market road fund may be used only to finance the

construction, improvement, and maintenance of farm-to-market

roads by the department.

(b) The department shall use money made available for the

construction, improvement, and maintenance of farm-to-market

roads so that not less than $23 million is used each year for

those purposes on farm-to-market roads selected under Subsection

(c).

(c) The money spent under Subsection (b) shall be used for a

system of roads selected by the department after consultation

with the commissioners courts of the counties to identify the

most needed roads in the counties. The department shall make the

selections in a manner intended to ensure equitable and judicious

distribution of money and work among the counties.

(d) To be selected, a road must have the following general

characteristics:

(1) it may not be a potential addition to the federal aid

primary highway system;

(2) it must serve rural areas primarily and must connect farms,

ranches, rural homes, sources of natural resources such as oil,

mines, timber, and water loading points, schools, churches, and

points of public congregation, including community developments

and villages;

(3) it must be capable of contributing to the creation of

economic values in the areas it serves;

(4) it must preferably serve as a public school bus route or

rural free delivery postal route; and

(5) it must be capable of early integration into the improved

state road system, and at least one end of the road should

connect with an improved road or a road that is soon to be

improved that is in the state road system.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 256.009. REPORT TO COMPTROLLER. (a) Not later than

January 30 of each year, the county auditor or, if the county

does not have a county auditor, the official having the duties of

the county auditor shall file a report with the comptroller that

includes:

(1) an account of how the money allocated to a county under

Section 256.002 during the preceding year was spent;

(2) a description, including location, of any new roads

constructed in whole or in part with the money allocated to a

county under Section 256.002 during the preceding year;

(3) any other information related to the administration of

Sections 256.002 and 256.003 that the comptroller requires; and

(4) the total amount of expenditures for county road and bridge

construction, maintenance, rehabilitation, right-of-way

acquisition, and utility construction and other appropriate road

expenditures of county funds in the preceding county fiscal year

that are required by the constitution or other law to be spent on

public roads or highways.

(b) The report must be in a form prescribed by the comptroller.

(c) The comptroller may distribute money under Section

256.002(a) to a county only if the most recent report required by

Subsection (a) has been filed.

(d) A county official or employee shall provide to the

comptroller on request any information necessary to determine the

legality of the use of money allocated under Section 256.002.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.17(a), eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 917, Sec. 3, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1310, Sec. 119, eff.

Sept. 1, 2003.

Sec. 256.010. APPLICABILITY OF CHAPTER TO COUNTY OPERATING UNDER

SPECIAL ROAD TAX LAW. A county operating under a special road

tax law may take any action authorized by this chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 22, eff. Sept. 1,

1999.

SUBCHAPTER B. TAXES FOR COUNTY ROADS

Sec. 256.051. COUNTY, PRECINCT, AND ROAD DISTRICT BOND TAXES.

(a) In each year in which bonds issued under Chapter 1471,

Government Code, are outstanding, the county, precinct, or road

district that issued the bonds shall impose taxes in an amount

sufficient to pay the principal of and interest on the bonds.

(b) The taxes shall be imposed in the manner provided by

Sections 51.502 through 51.506, Water Code. A reference in

Chapter 257 or in Chapter 1471, Government Code, to ad valorem

taxes applies to a tax levied by the commissioners court under

this section on a basis other than the ad valorem basis.

(c) Taxes for bonds issued on the full faith and credit of the

county shall be assessed and collected by the county

assessor-collector in the manner provided by law for the

assessment and collection of other county taxes.

(d) Taxes for bonds issued for and on the full faith and credit

of a precinct or road district shall be assessed and collected by

the county assessor-collector in the manner provided for the

assessment and collection of common school district taxes.

(e) The county assessor-collector shall pay taxes collected

under this section to the county treasurer in the manner that

other taxes are paid.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.374, eff. Sept.

1, 2001.

Sec. 256.052. ADOPTION OF SPECIAL ROAD TAX. (a) At an election

held under this section, a county or political subdivision or

defined district of a county may adopt the additional ad valorem

tax not to exceed 15 cents on the $100 valuation of property

provided by Section 9, Article VIII, Texas Constitution, for the

further maintenance of the county roads.

(b) On a petition signed by a majority of the registered voters

of a political subdivision or other specified portion of a

county, the commissioners court of the county by order shall

declare the political subdivision or specified portion of the

county to be a defined district and shall record the order in the

court's minutes. The petition must define by metes and bounds the

territory requested to be included in the proposed defined

district.

(c) The commissioners court shall order an election to adopt the

tax if it receives a petition requesting the election that is

signed by:

(1) at least 200 registered voters of the county, if the

petition requests an election to approve a tax for the county; or

(2) at least 50 registered voters of the political subdivision

or defined district, if the petition requests an election to

approve a tax for a political subdivision or defined district.

(d) The commissioners court shall set the rate of the tax in the

election order. The court shall order the election to be held on

the first authorized uniform election date prescribed by

Subchapter A, Chapter 41, Election Code, that occurs after the

20th day after the date the election is ordered.

(e) The county judge shall issue an election proclamation.

(f) The ballot for the election shall be printed to permit

voting for or against the proposition: "Adopting a road tax."

(g) If a majority of the votes received in the election favor

adoption of the tax, the commissioners court shall impose the tax

in the amount specified in the order for the election in the same

manner as it imposes other taxes. If the election is held in

time, in the year of the election the court shall impose the tax

at the same time as other county taxes. Otherwise, the court may

impose the tax at any time before the tax roll is made out. If a

greater rate is not imposed for a year, the court may lower the

rate for the next year without a petition for that action.

(h) A petition calling for an election to adopt a tax under this

section may not be granted on or before the first anniversary of

the date of an election held under this section at which the

voters do not approve the adoption of the tax.

(i) This section does not authorize the issuance of bonds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 256.053. REPEAL OF SPECIAL ROAD TAX. (a) The

commissioners court of a county may order and conduct an election

to repeal a tax adopted under Section 256.052 in the manner

provided for an election to adopt the tax.

(b) A petition requesting an election to repeal the tax may not

be granted on or before the second anniversary of the date of the

election at which the tax is adopted.

(c) The commissioners court may grant a petition calling for an

election to repeal the tax only if satisfactory proof is

presented to the court that:

(1) there is great dissatisfaction with the tax; and

(2) it is probable that a majority of the residents of the

county, political subdivision, or defined district who are

qualified to vote for the tax would vote for repeal of the tax.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 256.054. ADDITIONAL COUNTY TAXES FOR COUNTY ROADS AND FLOOD

CONTROL; BONDS. (a) A county may impose ad valorem taxes as

provided by Section 1-a, Article VIII, Texas Constitution, for

the construction and maintenance of farm-to-market and lateral

roads or for flood control, not to exceed the maximum tax rate

established by that section, only if the taxes are approved at an

election held under this section.

(b) The commissioners court of the county may order an election

under this section on its own motion. The court shall order an

election under this section if it receives a petition requesting

the election signed by a number of registered voters of the

county equal to at least 10 percent of the number of voters who

voted in the most recent general election in the county. The

court may adopt the order only at a regular session of the court.

The order must specify the maximum rate of the tax to be voted

on.

(c) The proposition submitted to the voters at the election may

provide that the tax may be used for the construction and

maintenance of farm-to-market and lateral roads, for flood

control purposes, or for both, as determined by the commissioners

court. At an election to adopt a tax for only one of those

purposes, the ballot shall be printed to permit voting for or

against the proposition: "Adopting a tax not exceeding ___ cents

on each $100 valuation," specifying the purpose of the tax to be

voted on. At an election to adopt a tax for each of those

purposes, the ballot shall be printed to permit voting for or

against the proposition: "Adopting a farm-to-market and lateral

roads tax not exceeding ___ cents and a flood control tax not

exceeding ___ cents on each $100 valuation."

(d) In addition to the notice of the election required by

Section 4.003, Election Code, the county judge shall post a copy

of the election order at a public place in each county election

precinct not later than the 14th day before the date of the

election.

(e) If a majority of the votes received in the election favor

adoption of the tax, the commissioners court shall impose the tax

each year in the same manner as other county ad valorem taxes.

(f) The commissioners court may call a subsequent election to

change the maximum rate of a farm-to-market and lateral road tax

or flood control tax previously adopted by the county in the

manner provided by this section for an election to adopt a tax.

(g) The commissioners court of a county that adopts a tax as

provided by this section may issue negotiable county bonds or

county time warrants for the construction or improvement of

farm-to-market and lateral roads or the construction of permanent

improvements for flood control purposes if the bonds or warrants

are authorized by a majority of the votes received in an election

ordered by the commissioners court. The commissioners court shall

submit each proposition separately at the election. The

commissioners court shall issue the bonds or warrants and impose

the taxes for those bonds or warrants as provided by Subtitles A

and C, Title 9, Government Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.375, eff. Sept.

1, 2001.



CHAPTER 257. ROAD DISTRICTS

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE C. COUNTY ROADS AND BRIDGES

CHAPTER 257. ROAD DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 257.001. ROAD DISTRICT OR PRECINCT OPERATING UNDER ROAD

BOND LAW DESIGNATED BODY CORPORATE; POWER TO SUE AND BE SUED.

(a) A county commissioners precinct or justice precinct

operating under Chapter 1471, Government Code, or a road district

is a body corporate and may sue or be sued in the same manner as

a county.

(b) A commissioners precinct or justice precinct operating under

Chapter 1471, Government Code, or a road district may not be held

liable for a tort except as provided by Chapter 101, Civil

Practice and Remedies Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.376, eff. Sept.

1, 2001.

Sec. 257.002. CONTRACTS OF ROAD DISTRICT OR PRECINCT OPERATING

UNDER ROAD BOND LAW. (a) A county commissioner is the ex

officio road superintendent with power to enter into a contract

in an amount that is not more than $50 on behalf of:

(1) a road district located in the commissioner's precinct;

(2) a justice precinct operating under Chapter 1471, Government

Code, and located in the commissioner's precinct; or

(3) the commissioner's precinct if it is operating under Chapter

1471, Government Code.

(b) A contract made under Subsection (a) must be approved by the

commissioners court.

(c) A contract in an amount that is more than $50 made on behalf

of a road district or precinct described by Subsection (a) must

be awarded by the commissioners court of the county in which the

road district or precinct is located.

(d) The commissioners court may enter into a contract with an

engineer, financial advisor, attorney, or other consultant as the

court determines appropriate to act on behalf of the county or

the road district or precinct.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.377, eff. Sept.

1, 2001.

Sec. 257.003. ACQUISITION OF ROADS. (a) Subject to Subsection

(b), a road district established pursuant to Section 52, Article

III, Texas Constitution, may agree to:

(1) reimburse a private person for money spent to construct a

road or improvement that has been or will be dedicated or

otherwise transferred to public use; or

(2) purchase a road or improvement constructed by a private

person.

(b) A road district may agree to make a reimbursement or

purchase under Subsection (a) only if:

(1) the construction was carried out through the award of

contracts in substantial conformity with the bid procedures

applicable to a county;

(2) the construction was performed in accordance with the road

standards and rules of the county in which the road or

improvement is located; and

(3) the road or improvement was not opened for public use or

accepted by official action of a governmental entity before the

district agreed to the reimbursement or purchase.

(c) A construction contract awarded for the construction of a

road for which reimbursement is to be paid or that is to be

purchased under Subsection (a) must be approved by the

commissioners court of the county in which the road is or will be

situated. The amount paid for the reimbursement or purchase:

(1) may include all construction costs, including engineering,

legal, financing, and other expenses incident to the

construction; and

(2) may be paid with proceeds from the sale of the district's

bonds or from any other money available to the district.

(d) In addition to the procedure provided by Subsection (a), a

road district may acquire, pay for the construction of, or agree

to reimburse the costs of construction or acquisition of a road,

including engineering, legal, financing, and other expenses

incident to the construction or acquisition, at a price not to

exceed the replacement cost of the road or road improvements as

determined by the commissioners court.

(e) A road district bond election may state as one of its

purposes the construction or acquisition of, or reimbursement of

expenses for construction or acquisition of, roads for an amount

that may not be more than the cost of construction on the basis

of competitive bid contracts plus engineering, legal, financing,

and other expenses incident to the construction, improvement, or

acquisition.

(f) A road district may enter into an agreement to use the

proceeds of a subsequent bond sale for reimbursing all

construction costs, engineering and other expenses, and financing

costs incident to construction or acquisition of a road to a

private person who constructs or acquires a facility that

benefits the road district pursuant to the agreement. The

agreement may provide the terms and conditions under which the

road district will be required to accept the dedication or

transfer of the road or road improvements to the district for the

benefit of the public and to pay or reimburse the cost of

constructing or acquiring the road. A road district may assign

all or any portion of its rights or obligations under the

agreement to any other political subdivision authorized by law to

own, operate, or maintain the road that is the subject of the

agreement.

(g) In this section, "construction" includes improvement and

landscaping.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 257.004. ROAD DISTRICT SIGNS. (a) A road district to

which this chapter applies shall post signs indicating the

existence of the district at two or more principal entrances to

the district so that they are readable by traffic entering the

district. The signs must be posted not later than the 60th day

after the date the district is established and must be maintained

as long as the district exists.

(b) Consistent with state and local rules governing signs, the

signs must be permanent and contain the name of the district in

at least three-inch letters. The signs may contain other

information as determined by the commissioners court.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 257.005. NOTICE TO PURCHASERS OF REAL PROPERTY IN ROAD

DISTRICT. (a) Before the final closing of a sale of real

property located in a road district, the seller shall furnish to

the buyer of the real property a written notice, executed and

acknowledged by the seller, that:

(1) contains a statement that the real property is located in

the road district and includes the name of the district;

(2) states the total amount of any bonds, notes, or other

obligations that have been approved and authorized to be issued

by the district but have not been issued; and

(3) states the total amount of any bonds, notes, or other

obligations payable from property taxes that have been issued and

sold by the district, if any, and the district's current tax rate

if this subdivision applies.

(b) The seller shall provide to the road district a copy of the

notice.

(c) The notice is sufficient if it substantially complies with

this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 257.006. APPLICABILITY OF CHAPTER TO COUNTY OPERATING UNDER

SPECIAL ROAD TAX LAW. A county operating under a special road

tax law may take any action authorized by this chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 23, eff. Sept. 1,

1999.

SUBCHAPTER B. ROAD DISTRICT WITHIN COUNTY

Sec. 257.021. ESTABLISHMENT OF ROAD DISTRICTS. (a) The

commissioners court of a county by order may establish one or

more road districts in the county as provided by Section 52,

Article III, Texas Constitution. The order must define the

boundaries of the road district. A road district is a

governmental entity and body politic.

(b) A road district created under this section may include:

(1) all or part of a municipality; or

(2) another road district or a precinct or political subdivision

of the county for which road bonds have been approved by the

voters and issued as provided by Section 52, Article III, Texas

Constitution.

(c) Before establishing a road district under this section, the

commissioners court shall conduct a public hearing on the matter.

Notice of the hearing shall be given in the manner provided for

notice of an election by Section 1471.018, Government Code.

(d) The establishment of a defined road district or the issuance

of road district bonds in a county with outstanding countywide

road bonds is not prevented by this chapter or Subchapters A-C,

Chapter 1471, Government Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.378, eff. Sept.

1, 2001.

Sec. 257.022. ABOLITION OF ROAD DISTRICT. (a) The

commissioners court by order may abolish a road district after a

public hearing on the matter if:

(1) the road district has no outstanding public securities, as

that term is defined by Section 1201.002, Government Code; or

(2) all the public securities of the district have been assumed

and exchanged for county bonds under Subchapter D, Chapter 1471,

Government Code.

(b) The road district ceases to exist when the commissioners

court adopts the order abolishing the district.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.379, eff. Sept.

1, 2001.

Sec. 257.023. EXCLUSION OF CERTAIN TERRITORY OF EXISTING

DISTRICTS FROM ROAD DISTRICT. (a) A county commissioners court

may exclude from a proposed road district any territory that is

part of or adjacent to an existing road district that includes

all or part of a levee improvement district, drainage district,

or other improvement district created under a law authorized by

Section 52, Article III, Texas Constitution. The excluded

territory shall continue to bear and pay its proportion of

existing debt created for the construction of macadamized,

graveled, or paved roads or turnpikes or in aid of these

purposes, but may not be used to pay debt created for those

purposes after the territory is excluded from the new road

district.

(b) Except as specifically permitted by Sections 1471.086 and

1471.087, Government Code, a road district may not contain a

fractional part of a preexisting road district.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.380, eff. Sept.

1, 2001.

Sec. 257.024. EXCLUDING REAL PROPERTY FROM ROAD DISTRICT. (a)

Before the commissioners court orders an election to authorize

bonds for a road district, the commissioners court, on its own

motion or on receipt of a written petition from a property owner

seeking to exclude the property owner's real property from the

district, may hold a hearing on the question of excluding

specified real property from the district.

(b) If the commissioners court determines that a hearing should

be held, the court shall give notice of the time and place of the

hearing in the manner provided for notice of a hearing for the

creation of a road district.

(c) The court shall exclude real property from the district if:

(1) the retention of the real property in the district's taxing

jurisdiction would:

(A) be arbitrary and unnecessary to protect the public welfare;

(B) impair the value of the real property; and

(C) arbitrarily impose a confiscatory burden on the real

property;

(2) the retention of the real property in the district and the

extension to it of the benefits, service, or protection of the

district's roads would create an undue and uneconomical burden on

the remainder of the district; or

(3) the real property cannot be benefited by the district's

proposed improvements.

(d) If, after considering the engineering information and other

evidence presented at the hearing, the commissioners court

determines that a ground for exclusion of the real property

exists, the court shall enter an order:

(1) excluding the real property from the road district; and

(2) redefining the boundaries of the district.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 257.025. ADDING REAL PROPERTY TO ROAD DISTRICT BY PROPERTY

OWNER PETITION. (a) One or more persons may file a petition

with the commissioners court of a county requesting that real

property owned by the person or persons be annexed to a road

district. The petition must describe the real property by:

(1) metes and bounds; or

(2) lot and block number if there is a recorded plat of the real

property.

(b) Before the real property may be annexed to the road

district, each petitioner must agree to:

(1) assume the petitioner's share of:

(A) any outstanding bonds, notes, or other obligations of the

district; and

(B) any bonds of the district payable in whole or part from

taxes that have been approved by the voters but have not been

issued; and

(2) authorize the commissioners court to impose a tax on the

petitioner's property in each year in which the bonds, notes, or

other obligations payable in whole or part from taxes are

outstanding to pay the petitioner's share of the indebtedness.

(c) The commissioners court shall hold a hearing to consider the

petition and shall give notice of the hearing in the manner

required for a hearing for creation of a road district.

(d) The commissioners court may annex the real property

described by the petition to the district if the court determines

that:

(1) it is to the advantage of the real property to be annexed to

the district; and

(2) the real property already in the district will not be

injured by the annexation.

(e) If each petitioner agrees to the items specified by

Subsection (b), the commissioners court may issue any unissued

bonds that have been approved by the voters of the district even

though the boundary of the district has been altered by the

annexation since the bonds were approved.

(f) If no qualified voter resides on the real property proposed

to be annexed to the district, the commissioners court may order

the annexation of the real property without further proceedings.

(g) If a qualified voter resides on the real property to be

added and there are any outstanding bonds, notes, or other

obligations of the district that are payable from taxes, the

commissioners court shall order an election to be held in the

district, including the real property to be annexed to the

district, on the question of the assumption by the real property

to be annexed of the district's outstanding and approved but

unissued bonds, notes, or other obligations and of the taxes

imposed to pay those obligations. Notice of the election shall be

given and the election shall be held as provided by law for a

bond election in the district.

(h) The order annexing the real property to the district shall

provide that the annexation does not take effect unless a

majority of the votes cast at the election held under Subsection

(g) favor the assumption of the district's outstanding bonds,

notes, and other obligations and the imposition of a tax to pay

those obligations.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 257.026. ADDING TERRITORY TO ROAD DISTRICT BY PETITION OR

ON COMMISSIONERS COURT MOTION. (a) The commissioners court of a

county on its own motion may hold a hearing on the question of

annexing a defined area to a road district and shall hold a

hearing on the question on receipt of a petition requesting the

annexation signed by:

(1) owners of real property the taxable value of which is a

majority of the taxable value of real property in the defined

area according to the county tax roll; or

(2) at least 50 property owners in the defined area if there are

more than 50 property owners in the defined area.

(b) The commissioners court shall give notice of the hearing in

the manner required for notice of a hearing on creation of a road

district.

(c) If after the hearing the commissioners court finds that

annexation of the defined area to the district is feasible and

practical and would benefit the area and the district, the court

may annex the area to the district. The order annexing the area

to the district is not required to include all of the real

property described by a petition requesting the annexation if the

court finds that a modification is necessary or desirable.

(d) The annexed area is subject to any bonds, notes, or other

obligations issued or taxes imposed before the area was annexed

to the district.

(e) The commissioners court shall, in the order annexing the

area to the district, order an election to be held in the

district, including the area to be annexed, on the questions

whether the annexed area should assume:

(1) the bonds, notes, or other obligations issued or taxes

imposed by the district before the area was annexed to the

district; and

(2) its part of the bonds of the district payable in whole or

part from taxes that have been approved by the voters but have

not been issued, and the imposition of the district's ad valorem

tax on the taxable property in the annexed area for the payment

of the bonds.

(f) At the election held under Subsection (e) the commissioners

court, in a separate proposal, may submit the question whether

the court should be authorized to issue bonds for the

construction, purchase, maintenance, and operation of

macadamized, graveled, or paved roads and turnpikes, or in aid of

those purposes, in the annexed area.

(g) Notice of an election held under this section shall be given

and the election shall be held in the manner provided by law for

a bond election in the district.

(h) If the majority of the votes received in the election favor

the assumptions proposed under Subsection (e), the district may

issue its approved but unissued bonds even though the boundaries

of the district have been changed by the annexation since the

original election approving the bonds.

(i) The commissioners court shall provide in its order annexing

an area to the district that the annexation does not take effect

unless the voters approve the assumptions proposed under

Subsection (e).

(j) The commissioners court may provide in its order annexing an

area to the district that the annexation does not take effect

unless the voters approve an issuance of bonds proposed under

Subsection (f).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. ROAD DISTRICT IN ADJOINING COUNTIES

Sec. 257.101. ROAD DISTRICT AUTHORIZED; NATURE OF DISTRICT. (a)

The qualified voters of two or more adjoining counties or

portions of adjoining counties in the manner provided by this

subchapter may combine those counties or portions of counties to

establish a defined road district for the purpose of

constructing, maintaining, and operating macadamized, graveled,

or paved roads and turnpikes, or in aid of those activities.

(b) A road district established under this subchapter is a

defined district for purposes of the Texas Constitution and is a

body corporate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 257.102. PETITION TO ESTABLISH ROAD DISTRICT. (a) A

petition to establish a road district under this subchapter must

be signed by at least 50 registered voters or a majority of the

registered voters, whichever is less, in each county or in each

portion of a county of which less than the entire county is

included in the proposed district.

(b) The petition must:

(1) describe in general terms the road or roads proposed to be

constructed and any municipalities to be connected by the road or

roads;

(2) name each county proposed to be included in the road

district and define the portion of each county proposed to be

included if less than the entire county is proposed to be

included in the district; and

(3) request each commissioners court to order an election to

determine whether the county or defined portion of the county is

to be included in the proposed district.

(c) A separate petition for the establishment of the road

district must be presented to the commissioners court of each

county or portion of a county in the proposed district.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 257.103. CHANGE IN ROADS DESIGNATED IN PETITION. The

commissioners court of a county may change a road designated in

the petition calling for the establishment of a road district

under this subchapter if at the hearing on the petition the court

finds that the change:

(1) is necessary and practicable;

(2) would be a public benefit; and

(3) would be beneficial to all taxable property in the county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 257.104. NOTICE OF HEARING ON PETITION. (a) On

presentation of a petition under Section 257.102, the

commissioners court of each county shall order the time for the

petition to be heard on a date not less than 15 or more than 30

days after the date of the order. The hearing shall be held at

the regular meeting place of the commissioners court in the

county courthouse.

(b) The county clerk shall immediately issue notice of the time

and place of the hearing. The notice must:

(1) inform all interested persons of the time and place of the

hearing and of their right to appear at the hearing and support

or protest the ordering of the election; and

(2) set forth in substance the contents of the petition,

including the name of each county proposed to be included in

whole or part in the road district.

(c) Before the 10th day before the date of the hearing, the

clerk shall post a copy of the notice:

(1) at the courthouse door; and

(2) at a public place in each commissioners precinct contained

in whole or part in the proposed road district.

(d) Not later than the fifth day before the date of the hearing,

the clerk shall publish the notice in a newspaper of general

circulation published in the county. If a newspaper is not

published in the county, the posting of the notice as provided by

Subsection (c) is sufficient.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 257.105. HEARING ON PETITION. (a) At the time and place

set for the hearing of a petition presented under Section

257.102, or on a subsequent date set at that time, the

commissioners court of each county in the proposed road district

shall hear the petition and all matters relating to the proposed

district.

(b) Any interested person may appear before the court in person

or by attorney and support or protest the establishment of the

proposed road district.

(c) The court may adjourn the hearing from day to day and from

time to time as it considers necessary.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 257.106. ORDER OF ELECTION TO ESTABLISH DISTRICT. (a) The

commissioners court of each county included in whole or part in a

proposed road district may issue and record in its minutes an

order directing that an election be held within the county or the

defined portion of the county if on the hearing of the petition

to establish the district the court finds that:

(1) the petition is signed by the required number of registered

voters of the county or defined portion of the county;

(2) notice of the hearing was given as required by law; and

(3) the establishment of the proposed district by the

consolidation of the county or defined portion of the county with

the other counties or defined portions of counties named in the

proceedings would be for the benefit of all taxable property in

the county or defined portion of the county.

(b) The court shall order the election to be held on the next

uniform election date authorized by Subchapter A, Chapter 41,

Election Code, that occurs after the 15th day after the date of

the order. An election must be held on the same date in each

county in the proposed road district.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 257.107. ELECTION TO ESTABLISH DISTRICT. (a) Notice of an

election to establish a road district under this subchapter shall

be given in the same manner and for the same time required for

notices of the hearing on the petition to establish the district.

(b) The conduct of the election and the canvassing and making

the returns is governed by general law when not in conflict with

this section.

(c) The officer directed by the commissioners court of each

county to administer the election in the county shall make

returns of the election to the commissioners court and return all

ballot boxes to the clerk of the commissioners court.

(d) The commissioners court of each county or portion of a

county in the proposed road district, on receiving the returns of

the election, shall canvass the returns and certify the result of

the election in the county or defined portion of the county to

the county judge of the county in the proposed district with the

greatest population. On receipt of the returns of the election in

the different counties or defined portions of counties in the

proposed district, the county judge designated to canvass the

votes shall canvass the votes and certify the result of the

election to each county included in whole or part in the proposed

district.

(e) If a majority of the votes received in each county or

defined portion of a county favor the consolidation of the

counties or portions of counties into a defined road district,

the commissioners court of each county or portion of a county

shall declare the district established, and the district shall be

known as "_______ Counties Road District of Texas," listing in

alphabetical order each county included in whole or part in the

district.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 257.108. EX OFFICIO DISTRICT DIRECTORS. (a) The following

are ex officio directors of a road district established under

this subchapter:

(1) for a county that is wholly included in the district, the

county judge and each county commissioner; and

(2) for a county only part of which is included in the district,

the county judge and the county commissioner of each commissioner

precinct included in whole or part in the district.

(b) The ex officio directors have the same power and authority

in the management of the affairs of the road district as the

commissioners court of a county has in a road district located

entirely in the county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 257.109. MEETINGS OF COMMISSIONERS OR DIRECTORS. A joint

meeting of the commissioners courts or ex officio directors of a

road district established under this subchapter may be adjourned

from day to day or time to time as the courts consider necessary

and advisable.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 257.110. DISTRICT TREASURER OR DEPOSITORY. (a) At a joint

meeting held for that purpose in the county having the greatest

population, the commissioners of the counties included in whole

or part in a road district established under this subchapter

shall select a treasurer or depository for the district. The

treasurer or depository must be a bank, banking corporation, or

individual banker resident in the district.

(b) The treasurer or depository is governed by the laws and

subject to the penalties applicable by law to a depository of

county money.

(c) The selected treasurer or depository may not receive any

road district money until the treasurer or depository gives a

surety bond to the district:

(1) in an amount equal to the amount of district money

deposited;

(2) made with a corporate surety authorized to do business in

the state; and

(3) conditioned on the safekeeping and paying of the district

money.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 257.111. PURCHASE OF IMPROVED ROADS. (a) A road district

established under this subchapter may purchase or take over an

improved road previously constructed by a county or by another

road district.

(b) A district may purchase or take over a road under Subsection

(a) only in the manner provided by Subchapter D, Chapter 1471,

Government Code, except that a petition is not required to be

filed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.381, eff. Sept.

1, 2001.

Sec. 257.112. BONDS AND TAX AUTHORIZED. As provided by Section

52, Article III, Texas Constitution, to construct, maintain, and

operate macadamized, graveled, or paved roads or turnpikes, or in

aid of those activities, two or more adjoining counties or

portions of adjoining counties through a road district

established under this subchapter may:

(1) issue bonds in any amount not to exceed one-fourth of the

taxable value of the real property located in the district;

(2) impose an annual ad valorem tax to pay the interest on the

bonds; and

(3) provide a sinking fund for the redemption of the bonds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 257.113. ORDER FOR BOND ELECTION. (a) The members of the

commissioners courts of the counties included in whole or part in

a road district established under this subchapter at a joint

meeting held in the county having the greatest population may

order an election to authorize bonds for the district.

(b) The members of the commissioners courts shall order the

election to be held on a date authorized by Section 41.001,

Election Code. Notice of the election shall be given as provided

by Chapter 4, Election Code.

(c) At the election, the voters shall be permitted to vote for

or against the following proposition:

"Authorizing the _______________ Counties Road District of Texas

to issue the bonds of the district in the total sum of

$__________ and to levy annually ad valorem taxes on all taxable

property in the district to pay the interest on the bonds and

create a sinking fund to redeem the principal at maturity for the

purpose of the construction, maintenance, and operation of

macadamized, graveled, or paved road and turnpikes or in aid of

these purposes within the district.

"The roads to be constructed from the proceeds of the sale of the

bonds and the amount apportioned to each road is as follows:

"(Here set out the road or roads as described in the order and

notice of the election to determine the establishment of the

district and the amount to be expended on each road or roads.)"

(d) If the proposition provides for the road district to

purchase or take over improved roads constructed by an included

county or another road district included in the road district,

the election order must conform to the requirements of Section

1471.081, Government Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.382, eff. Sept.

1, 2001.

Sec. 257.114. NOTICE OF BOND ELECTION. (a) A certified copy of

an order for an election made under Section 257.113 shall be sent

to the county clerk of each county included in whole or part in

the road district.

(b) After the clerk receives the certified copy of the election

order, the commissioners court of each county at a regular or

special session of the court held in the respective counties

shall give notice of the proposed bond election to be held on the

date provided by the order. The notice must state the time and

place at which the election is to be held and state in substance

the contents of the order.

(c) All other proceedings relating to the question submitted

must be in accordance with the provisions of Chapter 1471,

Government Code, that apply to county road bond elections.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.383, eff. Sept.

1, 2001.

Sec. 257.115. DECLARATION OF BOND ELECTION RESULTS. The ex

officio directors of a road district established under this

subchapter by order shall declare the result of a district bond

election and certify the result to the county judge of the county

in the road district that has the greatest population.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 257.116. ORDERS TO ISSUE BONDS AND LEVY TAX. If in a bond

election held under this subchapter two-thirds of the votes

received in each county or portion of a county included in the

road district favor issuing the bonds, the commissioners court of

each county or portion of a county, as soon after the declaration

of the result of the election as practicable, shall pass the

orders necessary to issue the bonds and impose taxes to pay the

bonds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 257.117. LEVY OF BOND TAX. (a) Each year, the

commissioners courts of the counties included in whole or part in

a road district established under this subchapter shall determine

the amount of the district bond tax to be imposed.

(b) The commissioners court of each county shall impose the

portion of the bond tax imposed by the road district in that

county at the time and in the manner that other taxes are imposed

in the county by the commissioners court of the county. The

imposition of the tax is governed by the law governing the

imposition of county taxes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 257.118. ISSUANCE OF BONDS. (a) Bonds issued by a road

district under this subchapter shall be:

(1) issued in the name of the road district;

(2) signed by the county judge of each county included in whole

or part in the district; and

(3) countersigned by the clerk of each of those counties.

(b) The seal of the commissioners court of each county included

in whole or part in the district must be impressed on the bonds.

(c) The bonds must be attested by the treasurer or depository of

the district.

(d) As nearly as practicable, the bonds shall be issued in the

form used for the issuance of county bonds, except as provided by

this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 257.119. SALE OF BONDS. (a) The commissioners courts of

the counties included in whole or part in a road district

established under this subchapter, at a joint meeting held in the

county having the greatest population, shall advertise bonds

issued under this subchapter for sale in an advertisement or

notice published in a newspaper of general circulation published

in the district not later than the 10th day before the date set

for the sale.

(b) The commissioners courts shall convene in joint meeting in

the county having the greatest population on the date specified

for the sale in the notice to consider bids for the purchase of

the bonds. The courts may reject any bid.

(c) The commissioners courts shall sell some or all of the bonds

at that joint meeting at a price permitted by Chapter 1204,

Government Code. The purchase money shall be deposited with the

road district's treasurer or depository to the credit of the

available road fund of the road district.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.384, eff. Sept.

1, 2001.

Sec. 257.120. BOND PROCEEDS. (a) On the issuance and sale of

road district bonds under this subchapter, the commissioners

court of each county included in whole or part in the road

district may adopt any necessary order setting aside an amount of

the proceeds from the sale of the bonds as the ex officio

directors of the road district consider necessary to be used for

the maintenance, repair, and upkeep of the district's roads.

(b) The necessary expense incident to the issuance of the bonds

may be paid out of the proceeds from the sale of the bonds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 257.121. APPLICATION OF COUNTY BOND LAWS. Except as

otherwise provided by this subchapter, the general laws governing

county road bonds authorized under Section 52, Article III, Texas

Constitution, apply to the authorization, issuance, approval,

certification, registration, sale, and payment of bonds issued

under this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 257.122. INTEREST RATE AND MATURITY OF BONDS. Bonds issued

under this subchapter shall mature not later than the 40th

anniversary of the date of their issuance and shall bear interest

at a rate not to exceed that provided by Chapter 1204, Government

Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.385, eff. Sept.

1, 2001.

Sec. 257.123. BOND RECORDS. (a) The commissioners court of

each county included in whole or part in a road district

established under this subchapter shall make a record of the

district bonds issued under this subchapter.

(b) The county clerk of each county shall keep the record. The

record must show:

(1) the numbers of the bonds;

(2) the amount of each bond;

(3) the interest rate of each bond;

(4) the date of issue of each bond; and

(5) when each bond is due and where it is payable.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 257.124. BOND WARRANTS. (a) The treasurer or depository

of a road district established under this subchapter shall pay

out the proceeds from the sale of the district's bonds on

warrants drawn on the available road fund and issued by the

county clerk of the county in the road district having the

greatest population. A warrant must be countersigned by the

county judge of each district included in whole or part in the

road district.

(b) A warrant may be issued only in payment of a certified

account approved by the ex officio directors of the district.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 257.901. LAND DEVELOPMENT IN ROAD DISTRICT WITH OUTSTANDING

INDEBTEDNESS. (a) In this section:

(1) "Affected area" means the area:

(A) of an assessment road district; and

(B) within 1,500 feet of the boundary of an assessment road

district.

(2) "Assessment road district" means a road district that has

refinanced outstanding bonded indebtedness under Subchapter C,

Chapter 1471, Government Code.

(3) "Land development" means any action necessary or customary

in connection with the construction of improvements on real

property.

(4) "Regulation" means any ordinance, rule, regulation, or

application or interpretation of an ordinance, rule, regulation,

or application.

(b) After March 9, 1999, a political subdivision shall pay the

outstanding bonded indebtedness of an assessment road district if

the political subdivision changes regulations regarding land

development that apply to more than 20 percent of the land in the

assessment road district in a manner that reduces:

(1) the amount of impervious cover, as defined in the

regulations; or

(2) the total allowable floor area of a building on developed

land.

(c) Subsection (b) does not apply to an affected land owner who

agrees in writing to the regulation.

(d) On request of a person who owns land in an affected area,

the governing body of an assessment road district by resolution

may annex any part of the person's land that is within two miles

of the district's boundaries.

(e) After annexation of the land under this section, the

governing body of the district shall reapportion the remaining

assessment on the owner's land on a per acre basis for all of the

owner's land in the district.

(f) Chapter 245, Local Government Code, controls to the extent

of any conflict with this section.

(g) This section expires March 10, 2019.

Added by Acts 2001, 77th Leg., ch. 1420, Sec. 19.003(a), eff.

Sept. 1, 2001.



CHAPTER 258. CLARIFICATION OF EXISTENCE OF PUBLIC INTEREST IN ROAD BY ADOPTION OF COUNTY ROAD MAP

TRANSPORTATION CODETITLE 6. ROADWAYSSUBTITLE C. COUNTY ROADS AND BRIDGESCHAPTER 258. CLARIFICATION OF EXISTENCE OF PUBLIC INTEREST IN ROAD BY ADOPTION OF COUNTY ROAD MAPSec. 258.001. CLARIFICATION OF PUBLIC INTEREST IN ROAD. Notwithstanding Chapter 281, a county may clarify the existence of a public interest in a road as provided by this chapter.

Added by Acts 2003, 78th Leg., ch. 236, Sec. 1, eff. Sept. 1, 2003.

Sec. 258.002. ADOPTION OF COUNTY ROAD MAP. (a) The commissioners court of a county may propose a county road map that includes each road in which the county claims the existence of a public interest:(1) under Chapter 281 or other law; or(2) as a result of having continuously maintained the road with public funds beginning before September 1, 1981.(b) A commissioners court that proposes a county road map under this section shall hold a public meeting at which a person asserting a private right, title, or interest in a road in which the county has claimed the existence of a public interest may appear before the commissioners court to protest the county's claim. A person asserting a private right, title, or interest in a road may also file a written protest with the county judge at any time before the public meeting. The commissioners court shall appoint a jury of view consisting of five property owners who have no interest in the outcome of the protest to determine, by a majority vote after a public hearing and an examination of the county's road maintenance records and other information, the validity of the county's claim of the existence of a public interest in the road. A county has a valid claim of the existence of a public interest in a road if it provides written records or other information documenting the county's continuous maintenance of the road beginning before September 1, 1981. The determination of the jury of view is binding on the commissioners court, and the commissioners court shall revise the proposed county road map accordingly.(c) The commissioners court shall publish at least once a week in a newspaper of general circulation in the county for at least four consecutive weeks preceding the date of the public meeting a notice:(1) advising the public that the commissioners court has proposed a county road map including each road in which the county claims the existence of a public interest;(2) identifying a location at the courthouse at which the proposed map will be available to the public during regular business hours; and(3) stating the date and location of the public meeting.(d) The commissioners court shall display the proposed map at the location and during the time described in the notice from the date on which notice is first published through the date on which the commissioners court formally adopts the proposed map. The map must be legible, and the map scale must be that not less than one inch equals 2,000 feet.(e) The commissioners court may formally adopt the proposed map, as revised after public comment and a determination by the jury of view, only at a public meeting held before the 90th day following the date of the initial public meeting required by Subsection (b).(f) The county clerk shall keep a county road map adopted under this section in a place accessible to the public.(g) The failure to include on a county road map adopted under this section a road in which the county has previously acquired a public interest by purchase, condemnation, dedication, or a court's final judgment of adverse possession does not affect the status of the omitted road.(h) In this section, "continuous maintenance" means grading or other routine road maintenance beginning before September 1, 1981, and continuing until the date of protest.

Added by Acts 2003, 78th Leg., ch. 236, Sec. 1, eff. Sept. 1, 2003.

Sec. 258.003. CONCLUSIVE EVIDENCE. Except as provided by Section 258.004, a county road map adopted under Section 258.002 is conclusive evidence of:(1) the public's right of access over a road included on the map; and(2) the county's authority to spend public money to maintain a road included on the map.

Added by Acts 2003, 78th Leg., ch. 236, Sec. 1, eff. Sept. 1, 2003.

Sec. 258.004. CONTEST. (a) A person asserting a private right, title, or interest in a road in which the existence of a public interest is asserted under this chapter may contest the inclusion of the road in the county road map by filing a suit in a district court in the county in which the road is located not later than the second anniversary of the date on which the county road map including the road was adopted.(b) The county has the burden of proving that the county has continuously maintained, as that term is defined by Section 258.002, the road in question.

Added by Acts 2003, 78th Leg., ch. 236, Sec. 1, eff. Sept. 1, 2003.

Sec. 258.005. TRANSFER OF INTEREST. (a) The commissioners court shall include a notice of its intention to consider adoption of the county road map with the ad valorem tax statements for the year before the adoption of a county road map under Section 258.002. The notice must include a list of all roads in which the county will claim the existence of a public interest by adoption of the map, the date the commissioners court will hold the public meeting required by Section 258.002(b), and a statement that a landowner has a right to protest under Section 258.002(b). If a property owner tenders a warranty deed to the county for property included in the right-of-way of a county road, the commissioners court shall accept and file the warranty deed.(b) The commissioners court shall include a notice of the adoption of the county road map with the ad valorem tax statements for the year after the year in which the county adopts a map under Section 258.002. The notice must include a list of all roads in which the county has claimed the existence of a public interest by adoption of the map, the date of the adoption, and the date on which the statute of limitations will bar a landowner from filing a suit in district court to dispute the county's claim.

Added by Acts 2003, 78th Leg., ch. 236, Sec. 1, eff. Sept. 1, 2003.

Sec. 258.006. TAX ABATEMENT; REVERSION OF INTEREST. (a) A private right, title, or interest, other than a mineral interest, held by a person in land underlying a road in which the county has successfully asserted the existence of a public interest under this chapter is exempt from ad valorem taxation by any taxing authority.(b) A right, title, or interest described in Subsection (a) reverts completely to the person who held the right, title, or interest at the time the county successfully asserted the existence of the public interest in the land if the county ceases to maintain the road, and the person is liable for all ad valorem taxes levied on that right, title, or interest on or after the reversion.(c) To levy and collect an ad valorem tax on a right, title, or interest described in Subsection (a) that has reverted to the landowner under Subsection (b), the taxing authority must obtain from the county an order stating that the county has ceased to maintain the road. The owner of the right, title, or interest will be liable for any ad valorem tax levied on the right, title, or interest on or after the date of the county's order.

Added by Acts 2003, 78th Leg., ch. 236, Sec. 1, eff. Sept. 1, 2003.

Sec. 258.007. APPLICATION OF CHAPTER. This chapter applies only to a county that initiates or completes compliance with the provisions of this chapter before September 1, 2011.

Added by Acts 2003, 78th Leg., ch. 236, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1303, Sec. 1, eff. June 19, 2009.



CHAPTER 280. MISCELLANEOUS PROVISIONS

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE C. COUNTY ROADS AND BRIDGES

CHAPTER 280. MISCELLANEOUS PROVISIONS

Sec. 280.001. CONDEMNING RAILROAD ROADBED. The commissioners

court of a county may condemn a railroad roadbed on the petition

of at least 20 freeholders of an unincorporated community for the

purpose of opening, widening, or extending a street in the

community.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 280.002. AUTHORITY OF CERTAIN COUNTIES TO REMOVE PROPERTY

FROM COUNTY ROADS. (a) In this section, "personal property"

includes personal property of any kind or character, including a

motor vehicle.

(b) This section applies only to a county with a population of

3.3 million or more.

(c) Except as provided by Subsection (g), a county commissioner

may order the removal of personal property by the county from the

right-of-way or roadway of a county road if the county

commissioner determines the property:

(1) blocks the right-of-way or roadway for at least six hours;

or

(2) endangers public safety.

(d) A county commissioner may order the removal of the personal

property by the county without the consent of the owner or

carrier of the property.

(e) The owner and the carrier of personal property removed under

this section shall reimburse a county for the costs of removal

and disposition.

(f) Notwithstanding any other provision of law, a county and its

officers, agents, and employees are not liable for:

(1) any damage to personal property resulting from its removal

or disposal by the county unless the removal or disposal is

carried out recklessly or in a grossly negligent manner; or

(2) any damage resulting from the failure to exercise authority

granted under this subchapter.

(g) A county commissioner may not order the removal of personal

property of a public utility that is using the right-of-way or

roadway of a county road to install, maintain, repair, or

otherwise access a facility of the public utility.

Added by Acts 2005, 79th Leg., Ch.

1030, Sec. 1, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

295, Sec. 1, eff. June 15, 2007.

Sec. 280.003. STREET LIGHTS IN SUBDIVISION LOCATED IN CERTAIN

COUNTIES. (a) This section applies only to the unincorporated

area of a county that has any of its territory located within 150

miles of an international boundary.

(b) The commissioners court of the county may by order provide

for the establishment of street lights along a county road

located in a subdivision. The order may provide for:

(1) the installation, operation, and maintenance of the street

lights by:

(A) the county; or

(B) another public or private entity with which the county may

contract;

(2) the imposition of a fee on landowners in the subdivision who

benefit from the street lights;

(3) collection of a fee imposed under this subsection by:

(A) the county; or

(B) another public or private entity with which the county may

contract; and

(4) any other matter the commissioners court finds necessary to

the installation, operation, or maintenance of the street lights.

(c) This section does not supersede applicable provisions for

street light service contained in the tariff of an electric

utility that provides service to the subdivision.

Added by Acts 2007, 80th Leg., R.S., Ch.

1183, Sec. 1, eff. June 15, 2007.



CHAPTER 281. ACQUISITION OF PUBLIC INTEREST IN PRIVATE ROAD BY CERTAIN COUNTIES

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE D. ROAD LAWS RELATING TO PARTICULAR COUNTIES

CHAPTER 281. ACQUISITION OF PUBLIC INTEREST IN PRIVATE ROAD BY

CERTAIN COUNTIES

Sec. 281.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a county with a population of 50,000 or less.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 281.002. ACQUISITION OF PUBLIC INTEREST IN PRIVATE ROAD. A

county may acquire a public interest in a private road only by:

(1) purchase;

(2) condemnation;

(3) dedication; or

(4) a court's final judgment of adverse possession.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 281.003. DEDICATION. (a) For purposes of this chapter, a

dedication must be:

(1) an explicit voluntary grant of the use of a private road for

public purposes; and

(2) communicated in writing to the commissioners court of the

county in which the real property is located.

(b) An oral dedication or intent to dedicate by overt act is not

sufficient to establish a public interest in a private road under

this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 281.004. ADVERSE POSSESSION. For purposes of this chapter,

adverse possession is not established by the:

(1) use of a private road by the public with the permission of

the owner; or

(2) maintenance with public funds of a private road in which a

public interest is not recorded.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 281.005. RESOLUTION OF COMMISSIONERS COURT. (a) After a

public interest in a private road is acquired under this chapter,

the commissioners court of the county in which the road is

located shall record by resolution the interest in the records of

the court.

(b) The resolution must state:

(1) the date on which the interest was acquired; and

(2) the circumstance by which the interest was acquired.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 281.006. NOTICE TO OWNER REQUIRED. A commissioners court

may not assert a public interest in a private road acquired under

this chapter until the court:

(1) complies with Section 281.005; and

(2) gives written notice to the owner of the road in person or

by registered mail to the address of the owner shown on the most

recent ad valorem tax roll for the county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 281.007. CONTEST. A person asserting a right, title, or

interest in a private road in which a public interest is asserted

under this chapter may file suit in a district court in the

county in which the road is located not later than the second

anniversary after the later of:

(1) the date that the resolution required by Section 281.005 is

recorded; or

(2) the date the notice required by Section 281.006 is given to

the owner.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 282. TOLL UNDERPASS OR TUNNEL IN CERTAIN COUNTIES

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE D. ROAD LAWS RELATING TO PARTICULAR COUNTIES

CHAPTER 282. TOLL UNDERPASS OR TUNNEL IN CERTAIN COUNTIES

Sec. 282.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a county with a population of 350,000 or more.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 282.002. GRANT OF FRANCHISE AUTHORIZED. The commissioners

court of a county may grant to a person a franchise for the

construction, maintenance, and operation of a toll underpass or

tunnel under a body of water and any necessary approach to the

underpass or tunnel.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 282.003. TERM OF FRANCHISE. The term of a franchise

granted under this chapter may not exceed 50 years.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 282.004. CONTRACT AUTHORIZED. The commissioners court may

contract with the franchisee to finance, construct, own,

maintain, and operate a toll underpass or tunnel and any

approach.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 282.005. MAINTENANCE REQUIRED. (a) The franchise must be

conditioned on the franchisee's building and keeping in

continuous repair, for the term of the franchise, the toll

underpass or tunnel and any approach in accordance with the plans

and specifications in the contract and franchise.

(b) The contract and franchise must provide that the franchisee

keep the underpass or tunnel and any approach in continuous

repair during the term of the contract or franchise.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 282.006. TOLL. The commissioners court and the franchisee

shall agree on a reasonable toll to impose for all cattle,

railroads, persons, or vehicles that pass through the underpass

or tunnel.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 282.007. OPTION OF COUNTY TO PURCHASE. The contract and

franchise granted may provide that the county has the right to

purchase the underpass or tunnel at the time and price specified

by the contract or franchise.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 282.008. OWNERSHIP BY COUNTY AUTHORIZED. The commissioners

court may provide for the county to construct, acquire, own, and

operate an underpass or tunnel and any necessary approach as part

of the county's road and bridge system.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 282.009. CROSSING UNDER NAVIGABLE BODY OF WATER. The

franchise must provide that the underpass or tunnel be

constructed so that, where it crosses a navigable body of water,

the tunnel or underpass is at a depth below the fixed navigable

depth of the body of water adequate to comply with law and the

rules and regulations of a state authority or department of the

United States government in charge of the body of water.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 282.010. TOLL BY COUNTY AUTHORIZED. The commissioners

court of a county that operates an underpass or tunnel may impose

a toll for use of the underpass or tunnel.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 282.011. CONDEMNATION OF RIGHT-OF-WAY OR EASEMENT. A

county may condemn a right-of-way or easement in real property

necessary to construct an underpass, tunnel, or approach.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 282.012. GRANTS OR LOANS OF PUBLIC FUNDS. A commissioners

court may enter into an agreement that relates to a grant or loan

of public funds from the federal government as necessary to carry

out this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 283. CAUSEWAYS, BRIDGES, AND TUNNELS IN CERTAIN COUNTIES

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE D. ROAD LAWS RELATING TO PARTICULAR COUNTIES

CHAPTER 283. CAUSEWAYS, BRIDGES, AND TUNNELS IN CERTAIN COUNTIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 283.001. DEFINITIONS. In this chapter:

(1) "Bondholder" includes a trustee for a bondholder.

(2) "Bond instrument" means a bond resolution or trust

indenture.

(3) "Interim bond" means a temporary bond, with or without

coupons, that may be converted to a definitive bond.

(4) "Project" means a causeway, bridge, or tunnel, including a

necessary approach, fixture, accessory, or equipment that:

(A) is located in one county; and

(B) traverses or lies under the water of the Gulf of Mexico,

including a bay or inlet opening.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 283.002. APPLICABILITY. This chapter applies only to a

county that:

(1) borders on the Gulf of Mexico; and

(2) has a population of at least 20,000 as determined before the

issuance of bonds under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 283.003. GENERAL AUTHORITY TO ACT. (a) Except as provided

in Subsection (b), a county acting through its commissioners

court may:

(1) construct, acquire, improve, operate, and maintain a

project;

(2) authorize by resolution and issue revenue bonds, including

interim bonds, to pay the cost of construction, acquisition, or

improvement of the project; and

(3) accept a loan, gift, or grant from this state or the United

States and enter into any agreement necessary to obtain the loan,

gift, or grant.

(b) A county may not construct a bridge that traverses a ship

channel or waterway with a maintained depth of 20 feet or more.

(c) Except as provided by Section 283.104, a county may act as

authorized by this chapter without the consent, approval,

supervision, or regulation of the state.

(d) A county performs an essential governmental function when it

acts as authorized by this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. PROVISIONS RELATING TO A PROJECT

Sec. 283.101. ACQUISITION OF PROPERTY. (a) A county acting

under this chapter may enter on land, water, or other premises to

make a survey, sounding, or examination of the property.

(b) When a condemnation proceeding is filed by a county, the

county may take immediate possession of the property being

condemned pending the results of the proceeding if the county

tenders a bond or other security approved by the court that is

sufficient to secure the property owner for damages to the

property.

(c) The state grants to a county any easement or right-of-way

traversing state property that is necessary or convenient to the

construction, acquisition, or efficient operation of a project.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 283.102. MANAGEMENT OF PROJECT. (a) A bond instrument may

allow the project to be managed and controlled by a board of

trustees while the bonds issued are outstanding.

(b) The bond instrument in providing for a board of trustees

must:

(1) name no more than five board members;

(2) provide the manner of appointment; and

(3) specify the powers and duties of the board.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 283.103. TOLLS REQUIRED. The county shall impose tolls and

other charges for use of the project in amounts that are

sufficient to:

(1) pay operation and maintenance costs of the project;

(2) pay principal and interest when due on the bonds;

(3) establish a reserve fund if required; and

(4) establish an adequate depreciation and replacement fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 283.104. OPERATION AND MAINTENANCE OF PROJECT. (a) The

commission may:

(1) agree with a county to operate, maintain, or contribute to

the maintenance costs of a project if the agreement is not

inconsistent with the rights of the bondholders;

(2) lease a project from a county under terms that are agreed to

by the county and that are not inconsistent with the bond

instrument; and

(3) declare or operate all or part of a project as part of the

state highway system only if the property and contract rights in

the project and in the bonds are not unfavorably affected.

(b) The project shall become part of the state highway system

and the commission shall maintain the project free of tolls when:

(1) the principal and interest due on the bonds are paid; or

(2) a sufficient reserve to pay the principal and interest due

on the bonds until maturity has been deposited in an irrevocable

trust fund for the benefit of the bondholders.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. PROVISIONS RELATING TO BONDS

Sec. 283.201. BOND PROCEEDS. (a) Except as provided in

Subsection (b), the proceeds of bonds issued under this chapter

shall be:

(1) used only to pay the cost of the project described by

Section 283.202; and

(2) disbursed consistent with the terms of the bond instrument.

(b) Bond proceeds remaining after the cost of the project has

been paid in full shall be used to pay interest on and retire the

bonds.

(c) Unless otherwise provided in a bond instrument, if the bond

proceeds are insufficient to pay the cost of the project,

additional bonds may be issued up to the amount of the deficit

and the bonds are:

(1) considered part of the same issue as the bonds first issued;

and

(2) entitled to payment from the same fund without preference or

priority of the bonds first issued.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 283.202. COSTS AND EXPENSES. (a) The cost of the project

may include:

(1) the cost of construction;

(2) the cost of all property used in the construction,

acquisition, improvement, operation, or maintenance of the

project;

(3) payment of the cost of condemning property, including the

award, court costs, and attorney's fees;

(4) payment of all legal, fiscal, or engineering expenses

incurred in the acquisition or construction of the project, the

making of any preliminary survey or investigation, or the

authorization and issuance of the bonds; and

(5) payment of interest on the bonds before construction, during

construction, and for one year after construction of the project.

(b) Any preliminary expense paid from a county fund shall be

repaid to the fund from the proceeds of the bonds when available.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 283.203. SOURCE OF REPAYMENT. (a) A bond authorized by

this chapter may be paid only from the revenues received from the

operation of the project.

(b) The bond is not a debt of the county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 283.204. DEPOSITORY FOR PROCEEDS AND REVENUES. A bank or

trust company in this state may:

(1) act as a depository of bond proceeds or revenues received

from the operation of a project; and

(2) provide an indemnity bond or pledge securities required by

the county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 283.205. TRUST INDENTURE PERMITTED. (a) A bond authorized

by this chapter may be secured by a trust indenture between the

county and a corporate trustee that is a trust company or bank

with the powers of a trust company.

(b) A trust indenture may pledge or assign revenues.

(c) A trust indenture may not convey or mortgage all or part of

the project.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 283.206. BOND PROVISIONS. (a) A bond authorized by this

chapter shall contain the following clause: "The holder hereof

shall never have the right to demand payment of this obligation

out of any funds raised or to be raised by taxation."

(b) A bond instrument may contain provisions:

(1) that restrict individual rights of action of a bondholder;

(2) that detail the rights and remedies of a bondholder and a

trustee;

(3) to protect and enforce as reasonable the rights and remedies

of a bondholder, including covenants detailing the duties of the

county in:

(A) acquiring property and constructing, maintaining, operating,

repairing, and insuring the project; and

(B) maintaining custody of the bond proceeds and revenues and

safeguarding and applying the funds; and

(4) to secure as reasonable a bondholder, including covenants

detailing:

(A) an event that constitutes an event of default;

(B) terms and conditions that would or could result in an

acceleration of the bond maturity date; and

(C) rights, liabilities, powers, and duties that arise because

of a breach by the county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 283.207. BOND APPROVAL AND REGISTRATION. (a) A bond

issued under this chapter may be presented to the attorney

general for approval in the same manner and with like effect as

is provided for the approval of a tax bond issued by a county.

(b) After approval by the attorney general, the comptroller

shall register the bonds as in the case of other county bonds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 283.208. RIGHTS OF BONDHOLDERS. (a) A bond issued under

this chapter creates and grants a lien on bond proceeds in favor

of a bondholder until the bond is paid.

(b) In addition to other legal remedies, a bondholder may

enforce the bondholder's rights against:

(1) a county and its employees; and

(2) a board, including an agent or employee, created to operate

the project.

(c) A bondholder's rights include the right to:

(1) require the county or board to:

(A) impose and collect sufficient tolls and other charges to

carry out agreements in the bond instrument; and

(B) perform an agreement, covenant, or duty provided in the bond

instrument; and

(2) apply for and obtain the appointment of a receiver for the

project.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 283.209. RECEIVERSHIP. (a) A receiver appointed under

Section 283.208, acting in the same manner as the county, may:

(1) take possession of the project;

(2) maintain the project; and

(3) collect and receive revenues received from the project.

(b) The receiver shall dispose of and apply revenues:

(1) according to the obligations of the county under the bond

instrument; and

(2) as directed by a court.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 283.210. TAX STATUS OF BONDS. A bond issued under this

chapter, the transfer of and income from the bond, and any profit

made in the sale of the bond is exempt from taxation by this

state or a political subdivision of this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 284. CAUSEWAYS, BRIDGES, TUNNELS, TURNPIKES, FERRIES, AND HIGHWAYS IN CERTAIN COUNTIES

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE D. ROAD LAWS RELATING TO PARTICULAR COUNTIES

CHAPTER 284. CAUSEWAYS, BRIDGES, TUNNELS, TURNPIKES, FERRIES, AND

HIGHWAYS IN CERTAIN COUNTIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 284.001. DEFINITIONS. In this chapter:

(1) "Bond instrument" means a bond trust indenture and a bond

resolution.

(2) "Bond resolution" means an order or resolution of a

commissioners court authorizing the issuance of bonds.

(3) "Project" means:

(A) a causeway, bridge, tunnel, turnpike, highway, ferry, or any

combination of those facilities, including:

(i) a necessary overpass, underpass, interchange, entrance

plaza, toll house, service station, approach, fixture, and

accessory and necessary equipment that has been designated as

part of the project by order of a county;

(ii) necessary administration, storage, and other buildings that

have been designated as part of the project by order of a county;

and

(iii) all property rights, easements, and related interests

acquired; or

(B) a turnpike project or system, as those terms are defined by

Section 370.003.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.48, eff. June 14, 2005.

Acts 2005, 79th Leg., Ch.

877, Sec. 2, eff. June 17, 2005.

Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 8.01, eff. June 11, 2007.

Sec. 284.002. APPLICABILITY TO CERTAIN COUNTIES AND LOCAL

GOVERNMENT CORPORATIONS. (a) Except as provided by Subsection

(b), this chapter applies only to a county that:

(1) has a population of 50,000 or more and borders the Gulf of

Mexico or a bay or inlet opening into the gulf;

(2) has a population of 1.5 million or more;

(3) is adjacent to a county that has a population of 1.5 million

or more; or

(4) borders the United Mexican States.

(b) A local government corporation created under Chapter 431 in

a county to which this chapter applies has the same powers as a

county acting under this chapter, except as provided by Chapter

362.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 875, Sec. 1, eff. June 20,

2003.

Sec. 284.003. PROJECT AUTHORIZED; CONSTRUCTION, OPERATION, AND

COST. (a) A county, acting through the commissioners court of

the county, or a local government corporation, without state

approval, supervision, or regulation, may:

(1) construct, acquire, improve, operate, maintain, or pool a

project located:

(A) exclusively in the county;

(B) in the county and outside the county; or

(C) in one or more counties adjacent to the county;

(2) issue tax bonds, revenue bonds, or combination tax and

revenue bonds to pay the cost of the construction, acquisition,

or improvement of a project;

(3) impose tolls or charges as otherwise authorized by this

chapter;

(4) construct a bridge over a deepwater navigation channel, if

the bridge does not hinder maritime transportation;

(5) construct, acquire, or operate a ferry across a deepwater

navigation channel;

(6) in connection with a project, on adoption of an order

exercise the powers of a regional mobility authority operating

under Chapter 370; or

(7) enter into a comprehensive development agreement with a

private entity to design, develop, finance, construct, maintain,

repair, operate, extend, or expand a proposed or existing project

in the county to the extent and in the manner applicable to the

department under Chapter 223 or to a regional tollway authority

under Chapter 366.

(b) The county or a local government corporation may exercise a

power provided by Subsection (a)(6) only in a manner consistent

with the other powers provided by this chapter. To the extent of

a conflict between this chapter and Chapter 370, this chapter

prevails.

(c) A project or any portion of a project that is owned by the

county and licensed or leased to a private entity or operated by

a private entity under this chapter to provide transportation

services to the general public is public property used for a

public purpose and exempt from taxation by this state or a

political subdivision of this state.

(d) If the county constructs, acquires, improves, operates,

maintains, or pools a project under this chapter, before December

31 of each even-numbered year the county shall submit to the

department a plan for the project that includes the time schedule

for the project and describes the use of project funds. The plan

may provide for and permit the use of project funds and other

money, including state or federal funds, available to the county

for roads, streets, highways, and other related facilities in the

county that are not part of a project under this chapter. A plan

is not subject to approval, supervision, or regulation by the

commission or the department, except that:

(1) any use of state or federal highway funds must be approved

by the commission;

(2) any work on a highway in the state highway system must be

approved by the department; and

(3) the department shall supervise and regulate work on a

highway in the state highway system.

(e) Except as provided by federal law, an action of a county

taken under this chapter is not subject to approval, supervision,

or regulation by a metropolitan planning organization.

(f) The county may enter into a protocol or other agreement with

the commission or the department to implement this section

through the cooperation of the parties to the agreement.

(g) An action of a county taken under this chapter must comply

with the requirements of applicable federal law. The foregoing

compliance requirement shall apply to the role of metropolitan

planning organizations under federal law, including the approval

of projects for conformity to the state implementation plan

relating to air quality, the use of toll revenue, and the use of

the right-of-way of and access to federal-aid highways.

Notwithstanding an action of a county taken under this chapter,

the commission or department may take any action that is

necessary in its reasonable judgment to comply with any federal

requirement to enable the state to receive federal-aid highway

funds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 875, Sec. 2, eff. June 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

877, Sec. 3, eff. June 17, 2005.

Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 8.02, eff. June 11, 2007.

Sec. 284.0031. OTHER ROAD, STREET, OR HIGHWAY PROJECTS. (a)

The commissioners court of a county or a local government

corporation, without state approval, supervision, or regulation

may:

(1) authorize the use or pledge of surplus revenue to pay or

finance the costs of a project for the study, design,

construction, maintenance, repair, or operation of roads,

streets, highways, or other related facilities that are not part

of a project under this chapter; and

(2) prescribe terms for the use of the surplus revenue,

including the manner in which revenue from a project becomes

surplus revenue and the manner in which the roads, streets,

highways, or other related facilities are to be studied,

designed, constructed, maintained, repaired, or operated.

(b) To implement this section, a county may enter into an

agreement with the commission, the department, a local

governmental entity, or another political subdivision of this

state.

(c) A county may not take an action under this section that

violates or impairs a bond resolution, trust agreement, or

indenture that governs the use of the revenue of a project.

(d) Except as provided by this section, a county has the same

powers, including the powers to finance and to encumber surplus

revenue, and may use the same procedures with respect to the

study, financing, design, construction, maintenance, repair, or

operation of a road, street, highway, or other related facility

under this section as are available to the county with respect to

a project under this chapter.

(e) Notwithstanding other provisions of this section:

(1) any work on the state highway system must be approved by the

department; and

(2) the department shall supervise and regulate any work on a

highway in the state highway system.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 8.03, eff. June 11, 2007.

Sec. 284.0032. TRANS-TEXAS CORRIDOR PROJECTS. If a county is

requested by the commission to participate in the development of

a project under this chapter that has been designated as part of

the Trans-Texas Corridor, the county has, in addition to all

powers granted by this chapter, all powers of the department

related to the development of a project that has been designated

as part of the Trans-Texas Corridor.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 8.03, eff. June 11, 2007.

Sec. 284.004. USE OF COUNTY PROPERTY. (a) Notwithstanding any

other law, a county may use any county property for a project

under this chapter, regardless of when or how the property is

acquired.

(b) In addition to authority granted by other law, a county may

use state highway right-of-way and may access state highway

right-of-way in accordance with Sections 228.011 and 228.0111.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 8.03, eff. June 11, 2007.

Sec. 284.005. CONVEYANCE TO COUNTY. The governing body of a

political subdivision or agency of this state may convey title or

right and easements to property needed by a county for a project

under this chapter without advertisement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.006. FEDERAL OR STATE AID. A county may:

(1) accept from the United States or this state assistance or a

loan, gift, grant, or contribution to acquire, construct,

improve, maintain, pool, or operate a project under this chapter;

and

(2) enter into agreements with the United States or this state

for the acquisition, construction, improvement, maintenance,

pooling, or operation of the project.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.007. CONTRACTS FOR HISTORICALLY UNDERUTILIZED

BUSINESSES. (a) A county with a population of more than 2.4

million operating under this chapter shall set and make a good

faith effort to meet or exceed goals for awarding contracts or

subcontracts associated with a project it operates, maintains, or

constructs to historically underutilized businesses.

(b) The goals must equal or exceed:

(1) the federal requirement on federal money used in highway

construction and maintenance; and

(2) the goals adopted by the department under Section 201.702.

(c) The goals apply to the total value of all contracts and

subcontracts awarded, including contracts and subcontracts for

construction, maintenance, operations, supplies, services,

materials, equipment, professional services, the issuance of

bonds, and bond counsel.

(d) In this section, "historically underutilized business"

means:

(1) a corporation formed for the purpose of making a profit in

which at least 51 percent of all classes of the shares of stock

or other equitable securities is owned, managed, and in daily

operations controlled by one or more persons who have been

historically underutilized because of their identification as

members of certain groups, including African Americans, Hispanic

Americans, women, Asian Pacific Americans, and Native Americans,

who have suffered the effects of discriminatory practices or

similar invidious circumstances over which they have no control;

(2) a sole proprietorship formed for the purpose of making a

profit that is 100 percent owned and in daily operations is

controlled by a person described by Subdivision (1);

(3) a partnership formed for the purpose of making a profit in

which at least 51 percent of the assets and interest in the

partnership is owned by one or more persons described by

Subdivision (1) who also have proportionate interest in the

control, daily operations, and management of the partnership's

affairs;

(4) a joint venture in which each entity in the joint venture is

a historically underutilized business; or

(5) a supplier contract between a historically underutilized

business and a prime contractor under which the historically

underutilized business is directly involved in the manufacture or

distribution of the supplies or materials or otherwise warehouses

and ships the supplies or materials.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.008. POWERS OF COMMISSION. (a) The commission may:

(1) provide for and contribute toward the acquisition,

construction, improvement, operation, maintenance, or pooling of

a project under this chapter and under terms to which the

commission and the local government corporation or county agree

that are consistent with the rights of bondholders or a person

operating the project under a lease or other contract;

(2) lease a project under terms:

(A) to which the county or local government corporation acting

under this chapter and the commission agree; and

(B) that are consistent with the bond instrument; and

(3) declare any part of a project under this chapter to be a

part of the state highway system and operate any part of a

project as part of the state highway system, to the extent that

property and contract rights in the project and bonds are not

affected unfavorably.

(b) Sections 222.031 and 284.003 do not limit the commission's

authority to:

(1) operate or maintain a project under this chapter; or

(2) contribute to the cost of acquisition, construction,

improvement, maintenance, operation, or pooling of a project as

provided by Subsection (a).

(c) Except as provided by Subsection (d), a project becomes a

part of the state highway system and the commission shall

maintain the project without tolls when:

(1) all of the bonds and interest on the bonds that are payable

from or secured by revenues of the project have been paid by the

issuer of the bonds or another person with the consent or

approval of the issuer; or

(2) a sufficient amount for the payment of all bonds and the

interest on the bonds to maturity has been set aside by the

issuer of the bonds or another person with the consent or

approval of the issuer in a trust fund held for the benefit of

the bondholders.

(d) A county may request that the commission adopt an order

stating that a project will not become part of the state highway

system under Subsection (c). If the commission adopts the order:

(1) Section 362.051 does not apply to the project;

(2) the project must be maintained by the county; and

(3) the project will not become part of the state highway system

unless the county transfers the project under Section 284.011.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.49, eff. June 14, 2005.

Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 8.04, eff. June 11, 2007.

Sec. 284.011. TRANSFER OF PROJECT TO DEPARTMENT. (a) A county

may transfer to the department a project under this chapter that

has outstanding bonded indebtedness if the commission:

(1) agrees to the transfer; and

(2) agrees to assume the outstanding bonded indebtedness.

(b) The commission may assume the outstanding bonded

indebtedness only if the assumption:

(1) is not prohibited under the terms of an existing trust

agreement or indenture securing bonds or other obligations issued

by the commission for another project;

(2) does not prevent the commission from complying with

covenants of the commission under an existing trust agreement or

indenture; and

(3) does not cause a rating agency maintaining a rating on

outstanding obligations of the commission to lower the existing

rating.

(c) If the commission agrees to the transfer under Subsection

(a), the county shall convey the project and any real property

acquired to construct or operate the project to the department.

(d) At the time of a conveyance under this section, the

commission shall designate the project as part of the state

highway system. After the designation, the county has no

liability, responsibility, or duty to maintain or operate the

project.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.50, eff. June 14, 2005.

Sec. 284.012. TRANSFER OF ASSETS. (a) A county, acting through

the commissioners court of the county, may submit a request to

the commission for authorization to create a regional mobility

authority under Chapter 370 and to transfer all projects under

this chapter to the regional mobility authority if:

(1) the creation of the regional mobility authority and transfer

of projects is not prohibited under the bond proceedings

applicable to the projects;

(2) adequate provision has been made for the assumption by the

regional mobility authority of all debts, obligations, and

liabilities of the county arising out of the transferred

projects; and

(3) the commissioners courts of any additional counties to be

part of the regional mobility authority have approved the

request.

(b) The county may submit to the commission a proposed structure

for the initial board of directors of the regional mobility

authority and a method for appointment to the board of directors

at the creation of the regional mobility authority. Subsequent

appointments to the board of directors are subject to the

requirements of Subchapter F, Chapter 370.

(c) After commission authorization, the county may transfer each

of its projects under this chapter to the regional mobility

authority to the extent authorized by the Texas Constitution if

property and contract rights in the projects and bonds issued for

the projects are not affected unfavorably.

(d) The commission shall adopt rules governing the creation of a

regional mobility authority and the transfer of projects under

this section.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.51, eff. June 14, 2005.

Sec. 284.013. CONVEYANCE OF FERRY CONNECTING STATE HIGHWAYS.

(a) The commission by order may convey a ferry operated under

Section 342.001 to a county or local government corporation

incorporated under Chapter 431 in a county to which this chapter

applies if:

(1) the commission determines that the proposed conveyance is an

integral part of the region's overall plan to improve mobility in

the region;

(2) the county or local government corporation:

(A) agrees to the conveyance; and

(B) agrees to assume all liability and responsibility for the

maintenance and operation of the ferry on its conveyance; and

(3) a majority of the voters in the municipality in which the

ferry is located, voting in an election held for that purpose,

approve the conveyance.

(b) A county or local government corporation shall reimburse the

commission for the cost of a conveyed ferry unless the commission

determines that the conveyance will result in a substantial net

benefit to the state, the department, and the traveling public

that equals or exceeds that cost.

(c) In computing the cost of the ferry, the commission shall:

(1) include the total amount spent by the department for the

original construction of the ferry, including the costs

associated with the preliminary engineering and design

engineering for plans, specifications, and estimates, the

acquisition of necessary rights-of-way, and actual construction

of the ferry and all necessary appurtenant facilities; and

(2) consider the anticipated future costs of expanding,

improving, maintaining, or operating the ferry to be incurred by

the county or local government corporation and not by the

department if the ferry is conveyed.

(d) The commission shall, at the time the ferry is conveyed,

remove the ferry from the state highway system. After a

conveyance, the commission has no liability or responsibility for

the maintenance or operation of the ferry.

(e) Before conveying a ferry that is a part of the state highway

system under this section, the commission shall conduct a public

hearing at which interested persons shall be allowed to speak on

the proposed conveyance. Notice of the hearing must be published

in the Texas Register and in one or more newspapers of general

circulation in the county in which the ferry is located.

(f) The commission shall adopt rules to implement this section.

The rules must include criteria and guidelines for the approval

of a conveyance of a ferry.

(g) A county or local government corporation shall establish

criteria and guidelines for approval of the conveyance of a ferry

under this section.

(h) A county or local government corporation may temporarily

charge a toll for use of a ferry conveyed under this section to

pay the costs necessary for an expansion of the ferry and may

permanently charge a toll for use of ferry facilities that are an

expansion of the ferry conveyed under this section.

(i) The commission may not convey a ferry under this section if

any of the docking facilities used by the ferry are located in a

municipality with a population of 8,000 or less unless the

governing body of the municipality approves the conveyance.

(j) The governing body of the municipality in which the ferry is

located shall order an election held on the approval of a

conveyance under this section.

Added by Acts 2005, 79th Leg., Ch.

877, Sec. 4, eff. June 17, 2005.

Renumbered from Transportation Code, Section 284.011 by Acts

2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(74), eff. September 1, 2007.

SUBCHAPTER B. BOND PROVISIONS

Sec. 284.031. BONDS AUTHORIZED. (a) A county may issue bonds

for a project under this chapter that are secured:

(1) solely by the pledge of the gross or net revenues of a

project;

(2) by a pledge of:

(A) an ad valorem tax under Section 9, Article VIII, Texas

Constitution; or

(B) an unlimited ad valorem tax authorized by Section 52,

Article III, Texas Constitution;

(3) by designating part of the bonds to be secured solely by a

pledge of project revenues and part of the bonds to be secured by

pledge of the ad valorem tax; or

(4) by a combination of methods described by Subdivisions (1)

and (2) with all of the bonds supported and secured by the ad

valorem tax and the duty imposed on the county to collect tolls

for use of the project facilities as long as the bonds are

outstanding so that, as prescribed in the bond instrument, the

amount of the tax may be reduced as the project revenues become

sufficient to:

(A) meet the requirements for operation and maintenance; and

(B) provide money for the bonds.

(b) The commissioners court may secure bonds issued under this

chapter through a trust indenture between the county and a

corporate trustee. The corporate trustee may be any trust company

or bank that has the powers of a trust company. The indenture may

pledge or assign project tolls or revenues but may not convey or

mortgage any part of the project.

(c) The bonds issued under this chapter may be authorized by

bond resolution at one time or from time to time and shall mature

on or before the 40th anniversary of their date.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.032. TAX BOND ELECTION. Bonds wholly or partly

supported by an ad valorem tax may not be issued without an

election at which the issuance of the bonds is authorized.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.033. INTERIM BONDS. (a) A county may, before issuing

definitive bonds, issue interim bonds, with or without coupons,

exchangeable for definitive bonds.

(b) The interim bonds may be authorized and issued in accordance

with this chapter, without regard to the requirements,

restrictions, or procedural provisions contained in any other

law.

(c) The bond resolution authorizing interim bonds may provide

that the interim bonds must recite that the bonds are issued

under this chapter. The recital is conclusive evidence of the

validity and the regularity of the bonds' issuance.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.034. BOND SALE TO PAY OUTSTANDING BONDS. A county

acting through its commissioners court that issues bonds payable

from revenues from tolls collected for the use of a project under

this chapter and also payable from an unlimited tax authorized

under Section 52, Article III, Texas Constitution, may authorize,

under that section, and issue and sell its bonds and use the

proceeds to call, redeem, and pay off its outstanding tax and

revenue bonds under the terms of the bonds and make the project

available for the free use of the public.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.035. BOND APPROVAL AND REGISTRATION. (a) Bonds under

this chapter may be presented to the attorney general for

approval in the same manner as provided for approval of tax bonds

issued by a county. The attorney general's approval of the bonds

has the same effect as approval of county tax bonds.

(b) The comptroller shall register in the manner other county

bonds are registered bonds the attorney general approves under

this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.036. BONDS SECURED SOLELY BY REVENUE. Bonds secured

solely by a pledge of project revenue:

(1) are not a debt of the county issuing the bonds but are

solely a charge on project revenue;

(2) may not be considered in determining the power of the county

to issue for any purpose bonds payable in whole or in part from

taxes; and

(3) must state: "The holder hereof shall never have the right to

demand payment of this obligation out of any funds raised or to

be raised by taxation."

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.037. REVENUE BOND ELECTION NOT REQUIRED. (a) The

issuance of bonds under this chapter that are payable solely from

revenues may be authorized without an election.

(b) If an election is not held, notice of intention to issue the

revenue bonds must be given as provided by Section 252.041, Local

Government Code.

(c) The authority to issue the revenue bonds is subject to the

right of referendum provided by Section 252.045, Local Government

Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.038. REVENUE BONDS: AD VALOREM TAX FOR MAINTENANCE AND

OPERATION. (a) A county issuing bonds under this chapter that

are secured solely by a pledge of revenues may:

(1) by the bond resolution, authorize the payment of the

principal of and premium, if any, and interest on the bonds from

the gross revenues of the project; and

(2) impose a direct continuing ad valorem tax under Section 9,

Article VIII, or Section 52, Article III, Texas Constitution, and

pledge the tax to pay maintenance and operating expenses of the

project and to establish and maintain a reserve fund and a

depreciation and replacement fund for the project, as a

supplement to the pledge of revenues for those purposes or in

lieu of a pledge of revenues, as provided by the bond resolution.

(b) The proceeds of a tax pledged under this section shall be

used annually to the extent required by the bond resolution and

for the purposes stated in Subsection (a)(2). The county may

provide in the resolution that certain or all costs listed in the

resolution will be paid by the county from the proceeds of the

tax.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.039. BONDS ARE SECURITIES. The bonds issued and

delivered under this chapter and interest coupons on the bonds

are a security under Chapter 8, Business & Commerce Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.040. EFFECT OF LIEN. (a) A lien on or a pledge of

revenue from a project under this chapter or on a reserve,

replacement, or other fund established in connection with a bond

issued under this chapter:

(1) is enforceable at the time of payment for and delivery of

the bond;

(2) applies to an item on hand or subsequently received;

(3) applies without physical delivery of an item or other act;

and

(4) is enforceable against any person having any claim, in tort,

contract, or other remedy, against the county without regard to

whether the person has notice of the lien or pledge.

(b) A bond resolution is not required to be recorded except in

the regular records of the county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.041. REFUNDING BONDS. Subject to any restriction in a

bond instrument, a refunding bond may not be delivered unless

delivered in exchange for the bond authorized to be refunded or

unless sold and delivered to provide money for the payment of a

matured or redeemable bond maturing or redeemable within three

months.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.042. USE OF BOND PROCEEDS; LIEN. (a) The proceeds of

bonds issued under this chapter:

(1) may be used only to pay the costs of the project described

by Section 284.043; and

(2) shall be disbursed under the restrictions the bond

instrument provides.

(b) Project operating and maintenance costs to be paid from

proceeds of bonds payable in whole or in part from project

revenue may include only items expressly defined in the

proceedings authorizing the bonds.

(c) Notwithstanding Subsection (a), bond proceeds that remain

after the project costs are paid in full shall be used to pay

interest on and retire the bonds, unless otherwise provided in

the bond instrument.

(d) Unless otherwise provided in the bond instrument, if the

bond proceeds are not sufficient to pay all the project costs,

additional bonds may be issued up to the amount necessary to pay

the remaining costs. The additional bonds are considered to be of

the same issue as the original bonds and are entitled to payment

from the same fund, without preference for the bonds first

issued.

(e) The bondholder or a bond trustee has a lien on the bond

proceeds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.043. COSTS AND EXPENSES. (a) The cost of the project

may include:

(1) the cost of construction;

(2) the cost of any property, appurtenance, easement, contract,

franchise, or pavement used in the construction, acquisition,

improvement, operation, or maintenance of the project;

(3) the cost of condemning property, including the award, court

costs, and attorney's fees;

(4) all legal, fiscal, or engineering expenses incurred in the

acquisition or construction of the project, the making of any

preliminary survey or investigation, or the authorization and

issuance of the bonds; and

(5) payment of interest on the bonds and operating expenses on

the project before and during construction and before the first

anniversary after construction of the project is completed.

(b) Any preliminary expense paid from a county fund shall be

repaid to the fund from the proceeds of the bonds when the

proceeds are available.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.044. DEPOSITORY. A bank or trust company in this state

may:

(1) act as depository of bond proceeds or revenues derived from

the operation of the project; and

(2) provide indemnity bonds or pledge securities the county

requires.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.045. BONDS TAX FREE. Bonds under this chapter and the

transfer of and income from the bonds, including a profit made on

the sale of the bonds, are exempt from taxation in this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.046. BONDHOLDER RIGHTS. (a) In addition to all other

rights by mandamus or other court proceeding, a holder or trustee

of a bond issued under this chapter may enforce the holder's

rights against the county, the county's employees, an operating

board, or an agent or employee of the operating board and is

entitled to:

(1) require the county and the board to impose and collect tolls

and charges sufficient to carry out any agreement contained in

the bond instrument; and

(2) apply for and obtain the appointment of a receiver for the

project.

(b) A bond instrument may contain provisions for the protection

and enforcement of a bondholder's rights and remedies, including

covenants:

(1) establishing the county's duties relating to:

(A) the acquisition of property;

(B) the construction, maintenance, operation, and repair of, and

insurance for, a project; and

(C) custody, safeguarding, and application of money;

(2) prescribing events that constitute default;

(3) prescribing terms on which any or all of the bonds become or

may be declared due before maturity; and

(4) relating to the rights, powers, liabilities, or duties that

arise on the breach of a county's duty.

(c) A bond instrument may contain provisions restricting the

individual rights of action of the bondholder.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. CONSTRUCTION AND OPERATION

Sec. 284.061. ACQUISITION OF PROPERTY. (a) To acquire property

useful in connection with a project, a county may enter on any

real property, water, or premises to make a survey, sounding, or

examination.

(b) A county may acquire by eminent domain property to use in or

useful for a project under this chapter.

(c) Except as provided by Section 284.0615, if applicable, the

county is entitled to immediate possession of property subject to

a condemnation proceeding brought by the county after:

(1) a tender of a bond or other security in an amount sufficient

to secure the owner for damages; and

(2) the approval of the bond or security by the court.

(d) A county has full easements and rights-of-way through,

across, under, and over any property owned by this state that are

necessary or convenient to construct, acquire, or efficiently

operate a project under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec. 5.05, eff.

Jan. 11, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.52, eff. June 14, 2005.

Sec. 284.0615. DECLARATION OF TAKING BY CERTAIN COUNTIES. (a)

This section applies only to a county with a population of 3.3

million or more.

(b) If, in connection with a project under this chapter, the

commissioners court of the county authorizes the county to

proceed in the manner provided by Section 203.066:

(1) the county may file a declaration of taking and proceed in

the manner provided by that section on the project; and

(2) a reference to the department in that section means the

county.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.53, eff. June 14, 2005.

Sec. 284.062. FERRY. The commissioners court may purchase or

lease a ferry property and operate the property over the route to

be traversed by a project under this chapter during the period

that the project is being constructed. The cost of the purchase

or lease of the ferry property may be paid from the proceeds of

the bonds issued for the project.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.063. CONTRACT FOR PROJECT CONSTRUCTION. (a) A county

may enter into an agreement with a political subdivision or

agency of this state to construct, acquire, improve, operate, and

maintain a project under this chapter. The agreement may provide

for title to the project to be in one party to the agreement or

for joint ownership of the project.

(b) A county entering into an agreement under this section may

issue bonds as provided by this chapter to pay all or a part of

the cost of a project.

(c) An agreement entered into under this section, in addition to

other terms, may:

(1) extend for any agreed period; and

(2) provide that the agreement continues in effect until bonds

specified in the agreement and refunding bonds issued in lieu of

those bonds are paid.

(d) A payment made under the agreement is an operating and

maintenance expense of the project if the agreement so provides.

Revenues derived from the operation of the project may be pledged

to pay operating and maintenance expenses.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.064. CONTRACT TO OPERATE. (a) A county may contract

with another person for the person to operate all or part of a

project under this chapter to the extent prescribed by the bond

instrument.

(b) A contract made under this section must be for a specified

period that does not extend beyond the date of maturity of the

last maturing bond.

(c) A contract made under this section may not interfere with

the right of a bondholder to require proper operation and

maintenance of the facilities and the payments for the benefit of

the bond as prescribed in the bond instrument.

(d) If a county enters into an agreement with a person that

includes the collection by the person of tolls for the use of a

project, the person shall submit to the county for approval:

(1) the methodology for:

(A) the setting of tolls; and

(B) increasing the amount of the tolls;

(2) a plan outlining methods the person will use to collect the

tolls, including:

(A) any charge to be imposed as a penalty for late payment of a

toll; and

(B) any charge to be imposed to recover the cost of collecting a

delinquent toll; and

(3) any proposed change in an approved methodology for the

setting of a toll or a plan for collecting the toll.

(e) An agreement with a person that includes the collection by

the person of tolls for the use of a project may not be for a

term longer than 50 years.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.54, eff. June 14, 2005.

Sec. 284.065. POOLED PROJECTS. (a) A commissioners court of a

county by resolution may pool two or more projects the county

constructs under this chapter.

(b) An existing project may be pooled in whole or in part with a

new project or another existing project.

(c) A project may be pooled more than once.

(d) The resolution of the commissioners court establishing a

pooled project shall set a date when each of the projects being

pooled will be available for the free use of the public. The date

must be consistent with the bond instrument applicable to bonds

for any of the pooled projects.

(e) Subject to the terms of a bond instrument, a county

proceeding under this chapter may, from time to time, issue

bonds, including bonds that are payable either in whole or in

part from the revenues of a pooled project, to:

(1) pay all or a part of the cost of the pooled project or the

cost of a part of the pooled project;

(2) pay the costs of constructing improvements, extensions, or

enlargements to all or part of a pooled project; or

(3) refund outstanding bonds issued for any part of a pooled

project, including payment of a bond redemption premium and any

interest to the date of redemption; and

(4) pay the cost of constructing improvements, extensions, and

enlargements to any part of a pooled project for which any part

of the bonds to be refunded were issued.

(f) Revenues of any part of a pooled project may be pledged to

pay the bonds.

(g) Improvements, extensions, or enlargements to be paid from

refunding bonds issued under this chapter may be constructed on

any part of the pooled project without regard to the parts of the

pooled project covered by the bonds to be refunded.

(h) The refunding bonds may be issued in exchange for

outstanding bonds or may be sold and the proceeds used to redeem

outstanding bonds.

(i) A county may, from time to time, amend the extent or

component parts of a designated pooled project, consistent with

the terms of related bond instruments.

(j) This chapter applies to a pooled project and an amended

pooled project in the same manner that it applies to any other

project.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 8.05, eff. June 11, 2007.

Sec. 284.066. OPERATING BOARD. (a) A commissioners court may

appoint an operating board if the commissioners court determines

that a project under this chapter could be developed,

constructed, operated, and managed better and more efficiently by

an operating board.

(b) Except as provided by Subsections (c) and (d), an operating

board has the same authority as the commissioners court,

including the power of eminent domain, regarding the development,

construction, operation, and management of a project under this

chapter.

(c) The operating board's authority is subject to the

limitations prescribed by the commissioners court.

(d) An operating board may not:

(1) impose a tax or borrow money; or

(2) exercise the authority of the commissioners court under

Section 284.071 except as provided by order of the commissioners

court.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.0665. COMPENSATION OF OPERATING BOARD MEMBERS. (a) In

this section, "performing the duties of the operating board"

means substantive performance of the management or business of a

project:

(1) including participation in:

(A) board and committee meetings;

(B) other activities involving the substantive deliberation of

business; and

(C) pertinent educational programs related to a project; and

(2) not including routine or ministerial activities such as the

execution of documents, self-preparation for meetings, or other

activities requiring a minimal amount of time.

(b) This section applies only to an operating board:

(1) appointed by a local government corporation; or

(2) that is a local government corporation.

(c) A member of an operating board is entitled to receive as

compensation not more than $150 a day for each day the member

actually spends performing the duties of the operating board.

(d) The operating board shall set a limit on the amount of

compensation a member of the operating board may receive in a

year under this section not to exceed $7,200.

(e) In addition to Subsection (c), a member of the operating

board is entitled to reimbursement of actual and necessary

expenses incurred in performing duties of the operating board.

(f) To receive compensation or reimbursement under this section,

a member of the operating board must file a verified statement

with the local government corporation:

(1) showing the number of days the member actually spent

performing duties of the operating board; and

(2) including a general description of the duties performed for

each day of service.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.55, eff. June 14, 2005.

Sec. 284.067. PROJECTS EXTENDING INTO OTHER COUNTIES. (a) A

county may not construct or acquire a project that is financed

under this chapter and any part of which is in another county

until the commissioners court of the other county adopts a

resolution consenting to the construction or acquisition.

(b) A part of a project that has not been designated as part of

the state highway system and that is not a turnpike project as

defined in Chapter 361 is a part of the county road system of the

county in which the part is located. A law relating to the

maintenance and operation of a county road applies to a project

constructed or acquired under this chapter to the extent the law

does not conflict with this chapter.

(c) Any county into which the project extends, by condemnation

or another method under general law, may acquire the property

necessary for the project, except that a county may not condemn

property in another county until after the resolution required by

Subsection (a) is adopted. The county issuing the bonds may use

the bond proceeds to acquire property necessary for the project

in any county into which the project extends.

(d) Payment of the purchase price, award, or other cost of the

project may be on the terms to which the commissioners courts of

the county issuing the bonds and the other county or counties

agree. Proceeds from bonds issued under this chapter may be used

to pay a cost incurred under this section.

(e) Two-tenths of one percent of the toll revenue shall be

shared equally between the permanent school fund and the General

Land Office. The General Land Office shall use its share for the

acquisition of real property in a natural state in the county of

the project. The acquired land shall be maintained in a natural

state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 875, Sec. 3, eff. June 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.56, eff. June 14, 2005.

Sec. 284.068. RECONSTRUCTION OF CLOSED OR RELOCATED NONTOLL

ROADS, STREETS, OR HIGHWAYS. If under this chapter a county

closes or changes the location of a portion of a nontoll road,

street, or highway, the county shall reconstruct the nontoll

road, street, or highway at a location and in the manner the

county determines will provide substantially the same access as

the nontoll road, street, or highway being closed or relocated.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.069. TOLLS AND CHARGES. If bonds under this chapter

are payable in whole or in part from project revenue, the county

shall impose tolls and charges that are, together with other

money or revenues available for the project, including ad valorem

tax, sufficient to:

(1) pay the maintenance and operating expenses of the project;

(2) pay the principal of, premium of, if any, and interest on

the bonds when due;

(3) establish a reserve for payment of bond principal, premium,

and interest; and

(4) establish an adequate fund for project depreciation and

replacement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.070. NONPAYMENT OF TOLL; OFFENSE. (a) A person

commits an offense if the person:

(1) operates a vehicle on a county project; and

(2) fails or refuses to pay a toll imposed under Section

284.069.

(b) An offense under this section is a misdemeanor punishable by

a fine not to exceed $100.

(c) The county may take and retain possession of a vehicle

operated in violation of Subsection (a) until the amount of the

toll and all charges in connection with the toll are paid.

(d) In a county with a population over 2.8 million, an offense

under this section may be prosecuted in any precinct in the

county in which the offense was committed.

(e) An authorized emergency vehicle, as defined by Section

541.201, is exempt from payment of a toll imposed under this

chapter regardless of whether the vehicle is:

(1) responding to an emergency;

(2) displaying a flashing light; or

(3) marked as an emergency vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1107, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 4.02, eff. September 1, 2007.

Sec. 284.0701. ADMINISTRATIVE COSTS; NOTICE; OFFENSE. (a) In

the event of an offense committed under Section 284.070, on

issuance of a written notice of nonpayment, the registered owner

of the nonpaying vehicle is liable for the payment of both the

proper toll and an administrative cost.

(b) The county may impose and collect the administrative cost so

as to recover the expense of collecting the unpaid toll, not to

exceed $100. The county shall send a written notice of

nonpayment to the registered owner of the vehicle at that owner's

address as shown in the vehicle registration records of the Texas

Department of Motor Vehicles by first-class mail not later than

the 30th day after the date of the alleged failure to pay and may

require payment not sooner than the 30th day after the date the

notice was mailed. The registered owner shall pay a separate

toll and administrative cost for each event of nonpayment under

Section 284.070.

(c) The registered owner of a vehicle for which the proper toll

was not paid who is mailed a written notice of nonpayment under

Subsection (b) and fails to pay the proper toll and

administrative cost within the time specified by the notice of

nonpayment commits an offense. Each failure to pay a toll or

administrative cost under this subsection is a separate offense.

(d) It is an exception to the application of Subsection (a) or

(c) if the registered owner of the vehicle is a lessor of the

vehicle and not later than the 30th day after the date the notice

of nonpayment is mailed provides to the authority:

(1) a copy of the rental, lease, or other contract document

covering the vehicle on the date of the nonpayment under Section

284.070, with the name and address of the lessee clearly legible;

or

(2) electronic data, other than a photocopy or scan of a rental

or lease contract, that contains the information required under

Sections 521.460(c)(1), (2), and (3) covering the vehicle on the

date of the nonpayment under Section 284.070.

(d-1) If the lessor provides the required information within the

period prescribed under Subsection (d), the authority may send a

notice of nonpayment to the lessee at the address provided under

Subsection (d) by first class mail before the 30th day after the

date of receipt of the required information from the lessor. The

lessee of the vehicle for which the proper toll was not paid who

is mailed a written notice of nonpayment under this subsection

and fails to pay the proper toll and administrative cost within

the time specified by the notice of nonpayment commits an

offense. The lessee shall pay a separate toll and administrative

cost for each event of nonpayment. Each failure to pay a toll or

administrative cost under this subsection is a separate offense.

(e) It is an exception to the application of Subsection (a) or

(c) if the registered owner of the vehicle transferred ownership

of the vehicle to another person before the event of nonpayment

under Section 284.070 occurred, submitted written notice of the

transfer to the Texas Department of Motor Vehicles in accordance

with Section 520.023, and before the 30th day after the date the

notice of nonpayment is mailed, provides to the county the name

and address of the person to whom the vehicle was transferred.

If the former owner of the vehicle provides the required

information within the period prescribed, the county may send a

notice of nonpayment to the person to whom ownership of the

vehicle was transferred at the address provided by the former

owner by first-class mail before the 30th day after the date of

receipt of the required information from the former owner. The

subsequent owner of the vehicle for which the proper toll was not

paid who is mailed a written notice of nonpayment under this

subsection and fails to pay the proper toll and administrative

cost within the time specified by the notice of nonpayment

commits an offense. The subsequent owner shall pay a separate

toll and administrative cost for each event of nonpayment under

Section 284.070. Each failure to pay a toll or administrative

cost under this subsection is a separate offense.

(f) An offense under this section is a misdemeanor punishable by

a fine not to exceed $250.

(g) The court in which a person is convicted of an offense under

this section shall also collect the proper toll and

administrative cost and forward the toll and cost to the county.

(h) In this section, "registered owner" means the owner of a

vehicle as shown on the vehicle registration records of the Texas

Department of Motor Vehicles or the analogous department or

agency of another state or country.

Added by Acts 2003, 78th Leg., ch. 372, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

918, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 2C.01, eff. September 1, 2009.

Sec. 284.0702. PRIMA FACIE EVIDENCE; DEFENSE. (a) In the

prosecution of an offense under Section 284.070 or 284.0701,

proof that the vehicle was driven or towed through the toll

collection facility without payment of the proper toll may be

shown by a video recording, photograph, electronic recording, or

other appropriate evidence, including evidence obtained by

automated enforcement technology.

(b) In the prosecution of an offense under Section 284.0701(c),

(d-1), or (e):

(1) a computer record of the department of the registered owner

of the vehicle is prima facie evidence of its contents and that

the defendant was the registered owner of the vehicle when the

underlying event of nonpayment under Section 284.070 occurred;

and

(2) a copy of the rental, lease, or other contract document, or

the electronic data provided to the authority under Section

284.0701(d), covering the vehicle on the date of the underlying

event of nonpayment under Section 284.070 is prima facie evidence

of its contents and that the defendant was the lessee of the

vehicle when the underlying event of nonpayment under Section

284.070 occurred.

(c) It is a defense to prosecution under Section 284.0701(c),

(d-1), or (e) that the vehicle in question was stolen before the

failure to pay the proper toll occurred and had not been

recovered before the failure to pay occurred, but only if the

theft was reported to the appropriate law enforcement authority

before the earlier of:

(1) the occurrence of the failure to pay; or

(2) eight hours after the discovery of the theft.

Added by Acts 2003, 78th Leg., ch. 372, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

918, Sec. 4, eff. September 1, 2009.

Sec. 284.071. CONTROLLED ACCESS TO TOLL ROAD. (a) The

commissioners court of a county by order may designate a toll

road established for the county under this chapter as a

controlled-access toll road.

(b) The commissioners court by order may:

(1) deny use of or access to or from the toll road by a motor

vehicle, bicycle, or other vehicle or by a pedestrian;

(2) deny access to or from:

(A) the toll road;

(B) real property adjacent to the toll road; or

(C) a street, road, alley, highway, or other public or private

way intersecting the toll road;

(3) designate locations on the toll road at which access to or

from the toll road is permitted;

(4) control, restrict, and determine the type and extent of

access permitted at a designated location of access to the toll

road; or

(5) erect appropriate protective devices to preserve the

utility, integrity, and use of the toll road.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.072. PROMOTION OF TOLL ROADS. The commissioners court

of a county may promote the use of a toll road operated under

this chapter by appropriate means, including advertising or

marketing as the commissioners court finds appropriate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.073. POWERS AND DUTIES OF RECEIVER. (a) A receiver

appointed for a project may enter, take possession of, and

maintain the project.

(b) A receiver may collect all revenues and tolls from the

project in the same manner as the county.

(c) A receiver shall dispose of the money collected in

accordance with the obligations of the county under the bond

instrument and as the court that appoints the receiver directs.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 284.074. TAX AND ASSESSMENT EXEMPTION: PROJECTS. Each part

of a project is exempt from taxation and assessment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. UNAUTHORIZED USE OF TOLL ROADS IN CERTAIN COUNTIES

Sec. 284.201. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to:

(1) a county with a population of more than 3.3 million; or

(2) a county adjacent to a county with a population of more than

3.3 million.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.18(a), eff. Sept.

1, 1997. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 131, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 670, Sec. 1, eff. June

20, 2003.

Sec. 284.202. ORDER PROHIBITING OPERATION OF MOTOR VEHICLE ON

TOLL PROJECT. (a) The commissioners court of a county by order

may prohibit the operation of a motor vehicle on a county project

described by Section 284.001(3) if:

(1) an operator of the vehicle has failed to pay a required toll

or charge; and

(2) the county provides the registered owner of the vehicle with

notice of the unpaid toll or charge.

(b) The notice required by Subsection (a)(2) must be mailed to

the registered owner of the vehicle at least 10 days before the

date the prohibition takes effect.

(c) If the registered owner of the vehicle fails to pay a toll

or charge not later than the 10th day after the notice under

Subsection (b) is mailed, the commissioners court by order may

impose a reasonable cost for expenses associated with collecting

the unpaid toll or charge.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.18(a), eff. Sept.

1, 1997. Amended by Acts 2003, 78th Leg., ch. 372, Sec. 2, eff.

Sept. 1, 2003.

Sec. 284.203. VIOLATION OF ORDER; OFFENSE. (a) A person

commits an offense if the person operates a motor vehicle or

causes or allows the operation of a motor vehicle in violation of

an order adopted under Section 284.202(a).

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.18(a), eff. Sept.

1, 1997.

Sec. 284.2031. CIVIL AND CRIMINAL ENFORCEMENT COST. (a) A

county may impose, in addition to other costs, $1 as a court cost

on conviction to a defendant convicted of an offense under

Section 284.070, 284.0701, or 284.203 in an action brought by the

county or district attorney.

(b) In this section, a person is considered convicted if:

(1) a sentence is imposed on the person; or

(2) the court defers final disposition of the person's case.

(c) In a county with a population of 3.3 million or more, money

collected under Subsection (a) shall be deposited in the county

treasury in a special fund to be administered by the county

attorney or district attorney. Expenditures from this fund shall

be at the sole discretion of the attorney and may be used only to

defray the salaries and expenses of the prosecutor's office, but

in no event may the county attorney or district attorney

supplement his or her own salary from this fund.

(d) In a county with a population of less than 3.3 million,

money collected under Subsection (a) shall be deposited in the

general fund of the county.

Added by Acts 2003, 78th Leg., ch. 372, Sec. 3, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

963, Sec. 1, eff. June 18, 2005.

Sec. 284.2032. ADDITIONAL ADMINISTRATIVE COST IN CERTAIN

COUNTIES. (a) A county with a population of 3.3 million or more

may impose, in addition to other costs, $1 as an administrative

cost associated with collecting a toll or charge for each event

of nonpayment of a required toll or charge imposed under Section

284.069.

(b) Money collected under Subsection (a) shall be deposited in

the county treasury in a special fund to be administered by the

county attorney. Expenditures from the fund shall be at the sole

discretion of the attorney and may be used only to defray the

salaries and expenses of the attorney's office, but in no event

may the county attorney supplement his or her own salary from the

fund.

Added by Acts 2005, 79th Leg., Ch.

963, Sec. 2(a), eff. September 1, 2005.

Sec. 284.204. ADMINISTRATIVE ADJUDICATION HEARING PROCEDURE.

(a) The commissioners court of a county may adopt an

administrative adjudication hearing procedure for a person who is

suspected of having violated an order adopted under Section

284.202(a) on at least two separate occasions within a 12-month

period.

(b) A hearing procedure adopted under Subsection (a) must

provide:

(1) a period for a person charged with violating the order:

(A) to pay the toll or charge plus administrative costs

authorized by Sections 284.202 and 284.2031; or

(B) to request a hearing;

(2) for appointment of one or more hearing officers with

authority to administer oaths and issue orders compelling the

attendance of witnesses and the production of documents; and

(3) for the amount and disposition of civil fines, costs, and

fees.

(c) An order issued under Subsection (b)(2) may be enforced by a

justice of the peace.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.18(a), eff. Sept.

1, 1997. Amended by Acts 2003, 78th Leg., ch. 372, Sec. 4, eff.

Sept. 1, 2003.

Sec. 284.205. CITATION OR SUMMONS. (a) A citation or summons

issued under this subchapter must:

(1) inform the recipient of the time and place of the hearing;

and

(2) notify the person charged with a violation that the person

has the right of a hearing without delay.

(b) The original or any copy of the summons or citation is a

record kept in the ordinary course of business of the county and

is rebuttable proof of the facts it contains.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.18(a), eff. Sept.

1, 1997.

Sec. 284.206. ADMINISTRATIVE HEARING: PRESUMPTION; EVIDENCE OF

OWNERSHIP. (a) In an administrative adjudication hearing under

this subchapter it is presumed that the registered owner of the

motor vehicle that is the subject of the hearing is the person

who operated or allowed the operation of the motor vehicle in

violation of the order.

(b) A computer record of the department of the registered

vehicle owner is prima facie evidence of its contents and that

the defendant was the registered owner of the vehicle at the time

the violation occurred.

(c) Proof of the violation of the order may be shown by a video

recording, photograph, electronic recording, or other appropriate

evidence, including evidence obtained by automated enforcement

technology.

(d) It is a defense to prosecution under this subchapter that

the vehicle in question was stolen before the failure to pay the

proper toll occurred and had not been recovered before the

failure to pay occurred, but only if the theft was reported to

the appropriate law enforcement authority before the earlier of:

(1) the occurrence of the failure to pay; or

(2) eight hours after the discovery of the theft.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.18(a), eff. Sept.

1, 1997. Amended by Acts 2003, 78th Leg., ch. 372, Sec. 5, eff.

Sept. 1, 2003.

Sec. 284.207. ATTENDANCE ON HEARING. (a) The peace officer or

toll road agent who alleges a violation is not required to attend

the hearing.

(b) The failure of a person charged with an offense to appear at

the hearing is considered an admission of liability for the

violation.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.18(a), eff. Sept.

1, 1997.

Sec. 284.208. DECISION OF HEARING OFFICER. (a) The hearing

officer shall issue a decision stating:

(1) whether the person charged is liable for a violation of the

order; and

(2) the amount of the fine and costs to be assessed against the

person.

(b) The hearing officer shall file the decision with the county

clerk.

(c) A decision of a hearing officer filed under Subsection (b)

must be kept in a separate index and file. The decision may be

recorded using a computer printout, microfilm, microfiche, or a

similar data processing technique.

(d) Repealed by Acts 2005, 79th Leg., Ch. 963, Sec. 2(b), eff.

September 1, 2005.

(e) Repealed by Acts 2005, 79th Leg., Ch. 963, Sec. 2(b), eff.

September 1, 2005.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.18(a), eff. Sept.

1, 1997. Amended by Acts 2003, 78th Leg., ch. 372, Sec. 6, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

963, Sec. 2(b), eff. September 1, 2005.

Sec. 284.209. ENFORCEMENT OF DECISION. A decision issued under

Section 284.208(a) may be enforced by:

(1) placing a device that prohibits movement of a motor vehicle

on the vehicle that is the subject of the decision;

(2) imposing an additional fine if the fine for the offense is

not paid within a specified time; or

(3) refusing to allow the registration of the vehicle.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.18(a), eff. Sept.

1, 1997.

Sec. 284.210. APPEAL OF HEARING OFFICER DECISION. (a) A person

determined by a hearing officer to be in violation of an order

may appeal the determination to a county court at law.

(b) To appeal, the person must file a petition with the court

not later than the 30th day after the date the hearing officer's

decision is filed with the county clerk. The petition must be

accompanied by payment of the costs required by law for the

court.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.18(a), eff. Sept.

1, 1997.

Sec. 284.211. HEARING ON APPEAL. The court in which an appeal

petition is filed shall:

(1) schedule a hearing; and

(2) notify all parties of the date, time, and place of the

hearing.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.18(a), eff. Sept.

1, 1997.

Sec. 284.212. EFFECT OF APPEAL. Service of notice of appeal

does not stay the enforcement and collection of the decision of

the hearing officer unless the person who files the appeal posts

a bond with an agency designated by the county to accept payment

for a violation.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.18(a), eff. Sept.

1, 1997.

Sec. 284.213. SEIZURE OF TRANSPONDERS. (a) For purposes of

this section, "transponder" means a device, placed on or within a

motor vehicle, that is capable of transmitting information used

to assess or to collect tolls. A transponder is insufficiently

funded when there are no remaining funds in the account in

connection with which the transponder was issued.

(b) Any peace officer of this state may seize a stolen or

insufficiently funded transponder and return it to the county,

except that an insufficiently funded transponder may not be

seized sooner than the 30th day after the date the county has

sent a notice of delinquency to the holder of the account.

Added by Acts 2003, 78th Leg., ch. 372, Sec. 7, eff. Sept. 1,

2003.



CHAPTER 285. COUNTY REGULATION OF ROADSIDE VENDOR AND SOLICITOR IN CERTAIN COUNTIES

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE D. ROAD LAWS RELATING TO PARTICULAR COUNTIES

CHAPTER 285. COUNTY REGULATION OF ROADSIDE VENDOR AND SOLICITOR

IN CERTAIN COUNTIES

Sec. 285.001. REGULATION OF ROADSIDE VENDOR AND SOLICITOR. To

promote the public safety, the commissioners court of a county

with a population of more than 1.3 million by order may regulate

the following in the unincorporated area of the county if they

occur on a public highway or road, in the right-of-way of a

public highway or road, or in a parking lot:

(1) the sale of items by a vendor of food or merchandise,

including live animals;

(2) the erection, maintenance, or placement of a structure by a

vendor of food or merchandise, including live animals; and

(3) the solicitation of money.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 669, Sec. 132, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

493, Sec. 1, eff. September 1, 2007.

Sec. 285.002. PERMIT; REMOVAL OF STRUCTURE. The commissioners

court may:

(1) require a vendor or a person soliciting money to obtain a

permit to sell the food or merchandise or to solicit money;

(2) charge a reasonable fee for the permit; and

(3) provide for the removal of a structure that is in violation

of the regulations.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 285.003. CONFLICT WITH STATUTE OR STATE AGENCY RULE. If a

regulation adopted under this chapter conflicts with a statute or

state agency rule, the statute or rule prevails to the extent of

the conflict.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 285.004. VIOLATION OF REGULATION; OFFENSE. (a) A person

commits an offense if the person knowingly:

(1) violates a regulation adopted under this chapter; or

(2) obstructs or threatens to obstruct the removal of a

structure that is in violation of a regulation adopted under this

chapter.

(b) Each day a violation continues is a separate offense.

(c) An offense under this section is a Class C misdemeanor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 286. ROAD LAWS RELATING TO SPECIFIC COUNTIES

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE D. ROAD LAWS RELATING TO PARTICULAR COUNTIES

CHAPTER 286. ROAD LAWS RELATING TO SPECIFIC COUNTIES

SUBCHAPTER A. ROAD IMPROVEMENTS AND ASSESSMENTS BY GALVESTON OR

CAMERON COUNTY COMMISSIONERS COURT

Sec. 286.001. APPLICABILITY. This subchapter applies only to

Galveston County and Cameron County.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.002. ROAD IMPROVEMENT AND ASSESSMENT. (a) The

commissioners court of the county may improve a county road in

the county by:

(1) filling, grading, raising, paving, or repairing the road in

a permanent manner;

(2) constructing, repairing, or realigning a curb, gutter, or

sidewalk;

(3) constructing a drain or culvert; or

(4) installing a streetlight.

(b) The commissioners court by order may assess against property

abutting the portion of the county road to be improved and

against the owners of that property:

(1) all or part of the cost of:

(A) constructing, repairing, or realigning a curb, gutter, or

sidewalk; or

(B) installing a streetlight; and

(2) not more than nine-tenths of the cost of any other

improvement.

(c) The commissioners court may:

(1) determine the amount of the assessment and any other

necessary matter;

(2) provide the terms of payment and default of the assessment;

(3) prescribe the interest rate on the assessment, not to exceed

eight percent a year;

(4) make the assessment before, during, or after the

construction of the improvement;

(5) make an assessment against several parcels of property in

one assessment when the parcels are owned by the same person; and

(6) jointly assess property owned jointly.

(d) An assessment authorized by this section:

(1) does not mature before the county accepts the improvements

for which the assessment is made;

(2) is collectable with interest, cost of collection, and

reasonable attorney's fees, if incurred;

(3) is a personal liability and charge against the owner of the

assessed property, regardless of whether the owner is named; and

(4) is a first and prior lien on the assessed property and

superior to any other lien or claim on the property except

county, school district, or municipal ad valorem taxes from the

date the commissioners court orders the improvement of the road

abutting the property.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 847, Sec. 1, eff. June 14,

2001.

Sec. 286.003. ASSESSMENT LIMITED. (a) The commissioners court

may not make an assessment against abutting property or the

owners of the property in excess of the special benefit to the

property and its owner in enhanced value caused by an improvement

ordered under Section 286.002(a).

(b) A railroad right-of-way does not benefit from an improvement

described by Section 286.002(a), and the commissioners court may

not assess the cost of the improvement against a railroad

right-of-way.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.004. ASSESSMENT OF EXEMPT PROPERTY. (a) This

subchapter does not authorize the commissioners court to create a

lien against an interest in property that is exempt from the lien

of assessment at the time the commissioners court orders a county

road to be improved.

(b) An owner of the exempt property is personally liable for an

assessment related to the property, without regard to the

exemption from the lien.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.005. APPORTIONMENT OF COSTS. (a) The commissioners

court shall apportion the part of the cost of an improvement

assessed against abutting property among the parcels of the

abutting property and the property's owners in accordance with

the front foot rule.

(b) If, in the opinion of the commissioners court, application

of the front foot rule would result in injustice or inequity in a

particular case, the commissioners court may apportion and assess

the cost in the proportion the commissioners court determines

just and equitable to produce a substantial equality of benefits

received and burdens imposed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.006. CHANGES IN IMPROVEMENT PROCEEDINGS; ABANDONMENT.

(a) The commissioners court may change a plan, method, or

contract relating to an improvement.

(b) The commissioners court may not make a change that

substantially affects the nature or quality of an improvement

unless the commissioners court, by a four-fifths vote, determines

that it is impractical to proceed with the improvement as

proposed and, after the vote, the commissioners court:

(1) obtains the consent of the person with whom the

commissioners court has contracted for the construction of the

improvements;

(2) obtains a new estimate of the cost of the improvement; and

(3) holds a new hearing, with notice as required by this

subchapter.

(c) The commissioners court at any time may abandon an

improvement with the consent of a person who has contracted with

the commissioners court for the construction of the improvement.

(d) The commissioners court by order shall cancel an assessment

made for an abandoned improvement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.007. NOTICE AND OTHER PREHEARING REQUIREMENTS. (a) A

commissioners court may make an assessment under Section 286.002

only after notice and an opportunity for a hearing is provided in

accordance with this subchapter.

(b) Notice of the hearing must be published at least three times

in a newspaper of general circulation in the county in which the

assessment is to be made. The first publication of the notice

must appear not later than the 21st day before the date of the

hearing.

(c) Notice of the hearing must be mailed with postage prepaid to

the address of the owner of the property that abuts the county

road to be improved, as determined from the current rendered and

unrendered county tax rolls. The notice must be mailed 14 days

before the date of the hearing.

(d) The mailed notice:

(1) is not required if the county tax rolls list the owners of

the property as unknown; and

(2) may be addressed to the estate if the tax rolls show the

owner of the property is an estate.

(e) To be sufficient and binding on a person who owns or claims

the property or an interest in the property, the mailed notice

must:

(1) generally describe the nature of the improvement for which

the assessment is to be made;

(2) describe the county road to be improved or the portion of

the county road to which the improvement is related;

(3) state the estimated cost per front foot proposed to be

assessed against the property or the property's owners;

(4) state the estimated total cost of the improvement; and

(5) state the time and place of the hearing.

(f) The mailed notice may consist of a copy of the published

notice if the notice contains the information required by

Subsection (e).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.008. HEARING. The commissioners court shall hold a

hearing at which a person who owns an interest in property that

abuts a county road that is to be improved under this subchapter

may be heard on any matter relating to the improvement or a

proposed assessment including:

(1) the amount of the assessment;

(2) the lien and liability created by the assessment;

(3) the special benefit to the property and the property owner

because of the improvement; and

(4) the accuracy, sufficiency, regularity, and validity of a

proceeding or contract related to the improvement or assessment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.009. APPEAL. (a) Not later than the 15th day after

the date the commissioners court makes an assessment under

Section 286.002, a person who owns or claims an interest in the

assessed property may appeal the assessment in district court.

The person may contest:

(1) the amount of the assessment;

(2) an inaccuracy, irregularity, invalidity, or insufficiency in

a proceeding or contract related to the improvement or

assessment; or

(3) any other matter that is not in the discretion of the

commissioners court.

(b) A person who does not bring a suit within the time provided

by Subsection (a):

(1) waives the right to contest a matter that might have been

heard at the hearing; and

(2) is barred and estopped from contesting the assessment or any

matter related to the assessment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.010. DEFENSES TO ACTIONS FOR ASSESSMENTS. The only

defenses to an assessment in a suit to enforce the assessment are

that:

(1) the assessment exceeds the amount of the estimated

assessment stated in the notice; or

(2) notice of the hearing:

(A) was not mailed, delivered, or published as required by

Section 286.007; or

(B) did not contain the information required by Section 286.007.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.011. WORD OR ACT OF OFFICER OR EMPLOYEE. Nothing said

or done by a county officer or employee or a member of the

commissioners court affects this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.012. CERTIFICATE OF ASSESSMENT. (a) The commissioners

court may issue an assignable certificate that:

(1) is evidence of an assessment made under this subchapter; and

(2) declares:

(A) the lien against the property assessed; or

(B) the liability of the true owner of the property assessed.

(b) The commissioners court may set the terms of the

certificate.

(c) A recital in a certificate is prima facie evidence of the

matter recited and further proof of the matter is not required if

the certificate substantially states that:

(1) the proceedings referred to in the certificate were in

compliance with the law; and

(2) the prerequisites to imposing the assessment lien against

the property described in the certificate and the personal

liability of the property owner have been performed.

(d) In a suit on an assessment or reassessment in evidence of

which a certificate is issued under this subchapter, it is

sufficient to allege the substance of the recitals in the

certificate and that the recitals are true. Further allegations

with reference to a proceeding relating to an original assessment

or subsequent assessment are not necessary.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.013. VALIDITY OF ASSESSMENT. An assessment related to

the cost of an improvement that is to be constructed is not valid

unless the commissioners court:

(1) makes or causes to be made an estimate of the cost of the

improvement; and

(2) includes the estimate in a published or mailed notice

required by Section 286.007.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.014. CORRECTION OF ASSESSMENT; SUBSEQUENT ASSESSMENT.

(a) If an assessment is held or determined to be invalid or

unenforceable, the commissioners court may correct:

(1) a deficiency in a proceeding relating to the assessment; or

(2) an error, inaccuracy, irregularity, or invalidity relating

to the assessment.

(b) The commissioners court may make and impose a subsequent

assessment after a notice and hearing that comply as nearly as

possible with the requirements for the original notice and

hearing.

(c) A recital in a certificate issued as evidence of a

subsequent assessment has the same force as a recital in a

certificate related to an original assessment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. ROAD IMPROVEMENTS AND ASSESSMENTS BY LIVE OAK

COUNTY COMMISSIONERS COURT

Sec. 286.041. APPLICABILITY. This subchapter applies only to

Live Oak County.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.042. ASSESSMENT PROVISIONS. (a) The commissioners

court of the county may finance all or part of the cost of

improving a portion of the county road system located in a

recorded subdivision and outside the limits of a municipality by

imposing an assessment against real property that abuts the

portion of the road that is to be improved and against the owners

of the property.

(b) The commissioners court may:

(1) determine the terms of payment and default of the

assessment;

(2) determine the rate of interest of the assessment, not to

exceed 10 percent a year;

(3) make an assessment against several parcels of property in

one assessment when the parcels are owned by the same person; and

(4) jointly assess property owned jointly.

(c) An assessment authorized by this section does not mature

before the commissioners court accepts the improvement for which

the assessment is made.

(d) An owner of an interest in property against which the

commissioners court makes an assessment under this section is

personally liable for the assessed amount. Each owner of property

owned jointly is jointly and severally liable for the assessment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.043. ASSESSMENT LIEN. (a) The county has a lien on

assessed property under this subchapter that takes effect on the

date the assessment is made.

(b) The lien has the same priority as a lien for county ad

valorem taxes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.044. ASSESSMENT LIENS ON CERTAIN EXEMPT PROPERTY. (a)

The county may not assess a lien against property that on the

date the commissioners court orders the assessment is exempt by

law from execution on a judgment for debt.

(b) A property owner may waive an exemption to which the owner

is entitled and voluntarily grant an assessment lien against the

property in the same manner provided by law for granting a

mechanic's lien for a homestead improvement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.045. APPORTIONMENT OF COSTS. (a) The commissioners

court shall apportion the assessed cost of improving a county

road in accordance with the front foot rule which may vary among

the assessed properties.

(b) To produce a substantial equality of burdens imposed in

relation to benefits received, the commissioners court shall

determine an assessment under this section in a just and

equitable manner, keeping in mind the enhanced value to be gained

by the abutting property and the property's owners because of the

improvement.

(c) The commissioners court may not impose an assessment in

excess of the enhanced value derived from the improvement by the

property or the property owner.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.046. PLAN OF PROPOSED ROAD IMPROVEMENT. (a) The

commissioners court shall prepare a plan of each proposed

improvement that is to be financed by an assessment under Section

286.042.

(b) The plan must:

(1) specify the nature and location of the improvement;

(2) include an estimate of the total cost of the improvement;

(3) state the total amount of the costs to be financed by the

assessment; and

(4) include an estimate of the cost for each front foot to be

assessed against the property abutting the road to be improved.

(c) The plan must specify each variation if the estimate of the

cost for each front foot is not uniform.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.047. NOTICE AND ORDER FOR HEARING. (a) After

preparing the plan required by Section 286.046, the commissioners

court by order shall set a time, date, and place for a public

hearing on the proposed improvement.

(b) The commissioners court shall publish notice of the hearing

once a week for at least three consecutive weeks in a newspaper

of general circulation in the area where the improvement is

located. The first publication of the notice must appear not

later than the 21st day before the date of the hearing.

(c) The commissioners court shall mail or personally deliver

written notice of the hearing to the owner of each parcel of

property subject to the proposed assessment. The commissioners

court shall deliver or mail the notice not later than the 14th

day before the date of the hearing. An owner is not entitled to

notice under this subsection if the owner's name or address is

not shown on the county tax roll.

(d) Notice provided under this section must contain:

(1) a general description of the proposed improvement that is to

be financed by the assessment;

(2) an estimate of the proposed assessment for each front foot

of abutting property;

(3) an estimate of the total cost of the proposed improvement to

be made on each portion of road;

(4) the location of the proposed improvement; and

(5) the date, time, and place of the hearing.

(e) If the estimate of the proposed assessment for each front

foot of abutting property is not uniform, the notice must specify

each variation and identify the affected property.

(f) Notice required by this section is in addition to notice

otherwise required by law.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.048. HEARING. (a) The commissioners court shall hold

a public hearing at which an owner of an interest in property

that abuts a proposed improvement may contest:

(1) the amount of the assessment; or

(2) the accuracy, sufficiency, or validity of a proceeding or

determination of the commissioners court related to the

improvement or assessment.

(b) After correcting a deficiency or error in its proceeding or

determinations, the commissioners court by order may make an

assessment against property that abuts the improvement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.049. APPEAL. (a) Not later than the 15th day after

the date the commissioners court makes an assessment under this

subchapter, the owner of an interest in property against which

the assessment has been made may file suit in district court to

contest the:

(1) amount of the assessment; or

(2) accuracy or validity of a proceeding or determination

related to the assessment or improvement.

(b) A property owner may file suit under this section not later

than the 15th day after the date the property owner receives

actual notice of the results of the public hearing if the owner

shows by a preponderance of the evidence that notice of the

hearing was not:

(1) mailed or delivered to the owner in the form or manner

required by Section 286.047; or

(2) published in the form or manner required by Section 286.047.

(c) A person who does not file suit within the time stated in

this section waives a complaint because of a determination or

proceeding of the commissioners court related to an order for an

improvement or an assessment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.050. ENFORCEMENT OF ASSESSMENT OR LIABILITY. (a) A

lien against assessed property and the personal liability of the

owner may be enforced by suit in district court. An amount equal

to the interest on the assessment and an amount equal to

collection expenses, including attorney's fees, are included in

the lien and may be recovered.

(b) In a suit brought to enforce an assessment, it is a defense

that:

(1) notice of the hearing was not delivered or published in the

form or manner required by Section 286.047; or

(2) the amount of the assessment exceeds the estimate given in

the notice provided under Section 286.047.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.051. CERTIFICATE OF ASSESSMENT. (a) The commissioners

court of the county may issue an assignable certificate in the

county's name that:

(1) certifies an assessment imposed under this subchapter; and

(2) declares:

(A) the existence of a lien against the assessed property; or

(B) the personal liability of the property owner.

(b) The commissioners court may determine the terms of the

certificate.

(c) The certificate is prima facie evidence of a recital in the

certificate that states:

(1) a proceeding ordering the improvements referred to in the

certificate was conducted in compliance with the law; and

(2) the prerequisites to creating the assessment lien against

the property described in the certificate and the personal

liability of the property owner have been met.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.052. CORRECTION OF ASSESSMENT; SUBSEQUENT ASSESSMENT.

(a) If an assessment is held invalid or unenforceable, the

commissioners court may:

(1) correct an error related to the assessment; and

(2) after a notice and hearing, impose a subsequent assessment

in the same manner provided for an original assessment.

(b) A person who owns or claims an interest in property against

which a subsequent assessment has been imposed has the same right

of appeal from the date the commissioners court orders the

subsequent assessment as an original assessment.

(c) Sections 286.049(c) and 286.050(b) relating to waiver of

appeal and limitation of defenses apply to a subsequent

assessment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.053. SUBSEQUENT ASSESSMENT CERTIFICATE. (a) The

commissioners court may issue a subsequent assessment certificate

that reflects each modification of the original assessment.

(b) A subsequent assessment certificate has the same attributes

and effect of an original certificate from the date the

commissioners court orders the subsequent assessment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. ROADS TO PUBLIC STREAMS AND LAKES AND OTHER PUBLIC

WATER IN LEON AND MADISON COUNTIES

Sec. 286.061. APPLICABILITY. This subchapter applies only to

Leon County and Madison County.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.062. DEFINITIONS. In this subchapter:

(1) "Public water" includes a public stream, river, bay, or

lake.

(2) "Navigable stream" has the meaning assigned by Section

21.001, Natural Resources Code.

(3) "Public lake" means a lake in which the state owns the bed,

or reserves for the state's residents the right of access to the

lake for fishing, boating, hunting, or other recreation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.063. PUBLIC NECESSITY FOR ADDITIONAL ROADS; PURPOSE.

(a) A public necessity for additional roads is created by the

lack of adequate roads for general public access to a navigable

stream, public lake, or the shore of a lake.

(b) There is a public necessity for a road under this subchapter

if a bank or shore of public water is inaccessible to the general

public.

(c) The purpose of this subchapter is to establish a road to

make accessible to the general public a bank or shore of public

water that is fenced in and inaccessible.

(d) A bank or shore of public water is inaccessible to the

general public under this section if:

(1) the bank or shore extends for more than five miles without a

public road to furnish access to the bank or shore; or

(2) there is an area of five or more miles on the bank or shore

without a road to furnish public access to the bank or shore.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.064. PUBLIC ROAD. The commissioners court may declare

to be a public road to furnish access to public water a:

(1) line between parcels of real property having different

owners;

(2) section line;

(3) survey line;

(4) survey subdivision line; or

(5) direct practicable route through an enclosure that contains

500 or more acres of land.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.065. APPLICATION FOR PUBLIC ROAD. (a) A person who

lives within an enclosure described by Section 286.064(5), or 10

residents of the county, may file a sworn application with the

commissioners court for an order to establish a public road for

access to a bank or shore of public water in the county.

(b) The application must:

(1) state the facts that show the necessity for the highway;

(2) designate the line or route sought to be opened; and

(3) designate the name and residence of each person or owner of

real property to be affected by the proposed road.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.066. NOTICE OF APPLICATION. (a) On the filing of an

application under Section 286.065, the county clerk shall issue

to the sheriff or a constable a notice that commands the sheriff

or constable to summon the property owners named in the notice

to:

(1) appear at the next regular term of the commissioners court;

and

(2) show cause why the line or route designated in the

application should not be declared a public road.

(b) Notice under this section:

(1) must contain the substance of the application filed under

Section 286.065; and

(2) shall be served and returned in the same manner and for the

same length of time as provided for the service of citation in a

civil action in justice court.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.067. OPENING OF ROAD TO PUBLIC WATER. (a) The

commissioners court by order shall declare each line designated

in the application or designated by the commissioners court to be

a public road if the commissioners court determines, at a regular

term of court and after service of notice required by Section

286.066, that:

(1) this subchapter applies to the proposed road; and

(2) the proposed road is of public importance.

(b) The order must direct the owner of each designated line to

open the road and leave the road open for a space of 15 feet on

each side of the line. A marked tree or other object used to

designate a line and the corners of a survey may not be removed

or defaced.

(c) Notice of the order must be served on the owner of the line

immediately. Service and return of the notice shall be made as

provided by Section 286.066.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.068. ROADWORK. The commissioners court is not required

to keep a road declared to be a public road under this subchapter

worked by road hands.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.069. DAMAGES AND COSTS. (a) A jury of freeholders

shall assess any damage to a property owner under this subchapter

in the manner provided for other public roads.

(b) The county shall pay all costs of a proceeding to open a

public road if the commissioners court of the county grants the

application.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 286.070. OPENING ROAD PARALLEL TO NAVIGABLE STREAM. (a)

On the filing of an application in accordance with Sections

286.064 through 286.069, the commissioners court may issue an

order that opens, in accordance with this subchapter, a public

road that runs parallel and adjacent to the bank of a navigable

stream for public access to the navigable stream and for camping

purposes.

(b) The public road must be 60 feet wide and may extend any

distance the commissioners court considers necessary.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. OPTIONAL COUNTY ROAD SYSTEM IN GREGG COUNTY

Sec. 286.081. ELECTION FOR COUNTY ROAD SYSTEM. (a) The

commissioners court of Gregg County shall order an election on

the question of the adoption of the optional county road system

under Subchapter D, Chapter 252, if the commissioners court

receives a petition signed by a number of registered voters

residing in each commissioner precinct equal to at least 10

percent of the number of votes cast in the precinct for governor

in the most recent general election at which that office was

filled.

(b) The election shall be held on the first authorized uniform

election date prescribed by Section 41.001, Election Code, that

occurs at least 31 days after the date on which the petition is

filed with the commissioners court.

(c) The ballot for the election shall be printed to permit

voting for or against the proposition: "Adopting the Optional

County Road System in Gregg County."

(d) If the majority of the votes cast in the election favor

adoption, the optional county road system takes effect and

Chapter 339, Acts of the 54th Legislature, Regular Session, 1955,

has no effect.

(e) If a majority of the votes cast in the election do not favor

adoption:

(1) Chapter 339, Acts of the 54th Legislature, Regular Session,

1955, remains in effect; and

(2) another election on the question of adopting the optional

county road system may not be held before the first anniversary

of the most recent election on the proposition.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 311. GENERAL PROVISIONS RELATING TO MUNICIPAL STREETS

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE E. MUNICIPAL STREETS

CHAPTER 311. GENERAL PROVISIONS RELATING TO MUNICIPAL STREETS

SUBCHAPTER A. GENERAL AUTHORITY

Sec. 311.001. GENERAL AUTHORITY OF HOME-RULE MUNICIPALITY. (a)

A home-rule municipality has exclusive control over and under the

public highways, streets, and alleys of the municipality.

(b) The municipality may:

(1) control, regulate, or remove an encroachment or obstruction

on a public street or alley of the municipality;

(2) open or change a public street or alley of the municipality;

or

(3) improve a public highway, street, or alley of the

municipality.

(c) Notwithstanding Subsection (a) or (b) or Section 311.007,

before a municipality with a population of 1.9 million or more

may install traffic calming measures within the municipality, the

governing body of the municipality must:

(1) publish standards and criteria, which must include

sufficient notice to allow the governing body to receive and

consider public comments from residents within one-half mile of

the proposed traffic calming measure;

(2) on request of affected residents, schedule and hold a public

meeting before implementation of the measure; and

(3) if the measure involves the closure of a street to motor

vehicular traffic, before the closure:

(A) hold a public hearing on the issue of the closure; and

(B) approve the closure by a majority vote.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1321, Sec. 1, eff. June 19, 2009.

Sec. 311.002. GENERAL AUTHORITY OF GENERAL-LAW MUNICIPALITY.

(a) A general-law municipality has exclusive control over the

highways, streets, and alleys of the municipality.

(b) The municipality may:

(1) abate or remove an encroachment or obstruction on a highway,

street, or alley;

(2) open, change, regulate, or improve a street; or

(3) put a drain or sewer in a street, prevent the obstruction of

the drain or sewer, or protect the drain or sewer from

encroachment or damage.

(c) To carry out its powers under this section, the municipality

may:

(1) regulate or change the grade of land; and

(2) require that the grade of land be raised by filling an area.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.003. ADDITIONAL AUTHORITY OF TYPE A GENERAL-LAW

MUNICIPALITY. The governing body of a Type A general-law

municipality may:

(1) prevent an encroachment or obstruction on a sidewalk in the

municipality;

(2) abate an encroachment or obstruction on a bridge, culvert,

sidewalk, or crossway in the municipality;

(3) construct, regulate, or maintain a bridge, culvert,

sidewalk, or crossway in the municipality;

(4) regulate the construction of a bridge, culvert, sewer,

sidewalk, or crossway in the municipality;

(5) require a person to keep weeds, unclean matter, or trash

from the street, sidewalk, or gutter in front of the person's

premises; or

(6) require the owner of land to improve the sidewalk in front

of the person's land.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.004. AUTHORITY OVER SIDEWALK IN HOME-RULE MUNICIPALITY.

A home-rule municipality may:

(1) construct a sidewalk;

(2) provide for the improvement of a sidewalk or the

construction of a curb under an ordinance enforced by a penal

provision; or

(3) declare a defective sidewalk to be a public nuisance.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.005. MOVEMENT OF STRUCTURE ON STREET IN HOME-RULE

MUNICIPALITY. A home-rule municipality may regulate the movement

of a structure over or on a street of the municipality.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.006. AUTHORITY OF COUNTY TO IMPROVE STREET IN TYPE B

GENERAL-LAW MUNICIPALITY. To facilitate travel on a street in a

Type B general-law municipality, the commissioners court of a

county may construct a bridge for or otherwise improve the street

if:

(1) the street is a continuation of a public road of the county;

and

(2) the governing body of the municipality consents.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.007. CLOSING OF STREET OR ALLEY BY HOME-RULE

MUNICIPALITY. A home-rule municipality may vacate, abandon, or

close a street or alley.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.008. CLOSING OF STREET OR ALLEY BY GENERAL-LAW

MUNICIPALITY. The governing body of a general-law municipality

by ordinance may vacate, abandon, or close a street or alley of

the municipality if a petition signed by all the owners of real

property abutting the street or alley is submitted to the

governing body.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. MUNICIPAL FREEWAYS

Sec. 311.031. DEFINITION. In this subchapter, "freeway" means a

municipal street for which the right of access to or from

adjoining land has been acquired in whole or in part from the

owners of the adjoining land by the governing body of a

municipality.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.032. ESTABLISHMENT OF FREEWAY. (a) The governing body

of a municipality may establish, maintain, and operate a freeway.

(b) To establish a freeway by using a street that exists at the

time of the establishment, the municipality must have the consent

of the owners of lands abutting the freeway or must purchase or

condemn the right of access to the abutting lands. This

subsection does not require consent to establish a freeway for

the first time as a new way for vehicular and pedestrian traffic.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.033. ACQUISITION OF LAND. For the purposes of this

subchapter, the governing body may acquire necessary property or

property rights by gift, devise, purchase, or condemnation in the

same manner that the governing body may acquire property for a

municipal street.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.034. CONTROL OF INTERSECTING STREET. The governing

body of a municipality may:

(1) close a street in the municipality at or near the place the

street intersects a freeway;

(2) provide for the construction of a street over or under a

freeway;

(3) connect a street with a freeway; or

(4) perform other actions on a street as necessary to carry out

a power granted by this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.035. LEASE OF LAND UNDER FREEWAY. (a) A governmental

agency that holds the title and property rights to land on which

a freeway is located may lease for parking purposes the part of

the land beneath an elevated section of the freeway.

(b) Revenue from the parking lease shall be used only for

general governmental purposes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. AUTHORITY RELATING TO RAIL TRANSPORTATION

Sec. 311.051. REGULATION OF STREET RAILWAY BY TYPE A GENERAL-LAW

MUNICIPALITY. (a) The governing body of a Type A general-law

municipality may:

(1) require a street railway company to:

(A) keep the company's roads in repair;

(B) conform the area in which the company's tracks lie to the

grade of the street on which they lie, if the municipality has

graded the street; or

(C) take measures to provide for the safe and convenient travel

of people on the street on which the company's tracks lie; or

(2) regulate the speed of vehicles that use the company's

tracks.

(b) The governing body by ordinance may establish penalties to

enforce a regulation adopted under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.052. REGULATION OF RAILROAD BY TYPE A GENERAL-LAW

MUNICIPALITY. The governing body of a Type A general-law

municipality may:

(1) direct and control the location and construction of railroad

tracks, turnouts, and switches and prohibit the construction of

those facilities in a street or alley, unless that action has

been authorized by law;

(2) require that railroad tracks, turnouts, and switches be

constructed in a way that interferes as little as possible with

the ordinary use of a street or alley and that leaves sufficient

space on each side of the tracks for the safe and convenient

passage of vehicles and people;

(3) require a railroad company to keep in repair the street or

alley on which their tracks are located;

(4) order a railroad company to construct and keep in repair a

crossing at the place where the company's tracks intersect a

street or alley;

(5) require a railroad company to construct and keep in repair a

ditch, sewer, or culvert;

(6) direct or prohibit the use of or regulate the speed of a

locomotive in the municipality; or

(7) direct and control the location of railroad depots in the

municipality.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.053. CLOSING STREET FOR CERTAIN PURPOSES IN GENERAL-LAW

OR SPECIAL-LAW MUNICIPALITY. The governing body of a general-law

municipality or special-law municipality may close temporarily or

permanently any part of a street or alley for the exclusive use

by a railroad company or other corporation having the right of

eminent domain or may ratify an ordinance closing a street or

alley for that purpose if:

(1) the municipality operates under a municipal charter that

authorizes the governing body to take that action; or

(2) a majority of the qualified voters of the municipality

voting at an election on the question approve the grant of

authority to the governing body.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.054. RAILROAD QUIET ZONE LOCATED OUTSIDE TYPE A

GENERAL-LAW MUNICIPALITY. (a) This section applies only to a

Type A general-law municipality that is an enclave surrounded

entirely by a municipality with a population of 1.1 million or

more.

(b) The governing body of the general-law municipality may enter

into an interlocal contract with the surrounding municipality for

the establishment of a railroad quiet zone located outside the

boundaries of the general-law municipality that the governing

body determines will benefit the general-law municipality.

(c) A general-law municipality may expend municipal funds and

may issue certificates of obligation or bonds to pay for expenses

associated with a railroad quiet zone under Subsection (b),

including expenses related to feasibility, engineering, and

traffic studies and improvements related to the railroad quiet

zone.

Added by Acts 2009, 81st Leg., R.S., Ch.

203, Sec. 1, eff. May 27, 2009.

SUBCHAPTER D. FRANCHISE TO USE STREETS IN HOME-RULE MUNICIPALITY

Sec. 311.071. AUTHORITY TO GRANT FRANCHISE. (a) The governing

body of a home-rule municipality by ordinance may grant to a

person a franchise to use or occupy a public street or alley of

the municipality.

(b) The authority to grant a franchise is the exclusive

authority of the governing body.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.072. PROHIBITION OF GRANT BY CHARTER. The charter of

the municipality may not grant to a person a franchise described

by Section 311.071.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.073. ELECTION AFTER PETITION. (a) The governing body

shall submit to the voters of the municipality the question of

granting a franchise to a person if, before the effective date of

the ordinance granting the franchise, the governing body receives

a petition that requests the election and is signed by 10 percent

of the registered voters of the municipality.

(b) In a municipality with a population of more than 1.9

million, the number of registered voters who must sign the

petition may be set at a lower number by the municipal charter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 669, Sec. 133, eff. Sept. 1,

2001.

Sec. 311.074. ELECTION DATE. After receipt of a petition under

Section 311.073, the election shall be held on the first uniform

election date prescribed by Section 41.001, Election Code, that

allows sufficient time to comply with other requirements of law.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.075. ELECTION NOTICE. (a) Notice of the election must

be published in a daily newspaper in the municipality for at

least 20 successive days before the date of the election.

(b) This notice requirement supersedes the notice requirements

prescribed by Section 4.003, Election Code, except as provided by

that section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.076. BALLOT PROPOSITION. The ballot at the election

shall be printed to provide for voting for or against the

proposition: "Granting of a franchise (brief description of the

franchise and its terms)."

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.077. EFFECTIVE DATE OF FRANCHISE. If a majority of the

votes cast at the election favor the proposition:

(1) the governing body shall declare that result on canvassing

the election returns; and

(2) the franchise takes effect according to its terms.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.078. DURATION OF FRANCHISE. A franchise under this

subchapter may not extend beyond the period set for its

termination.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER E. FINANCING IMPROVEMENTS

Sec. 311.091. ASSESSMENT FOR STREET IMPROVEMENT IN HOME-RULE

MUNICIPALITY. (a) A home-rule municipality may assess a

landowner for the cost of improving a public highway, street, or

alley abutting the owner's land, if the municipal charter

provides for apportioning the cost between the municipality and

the landowner. The assessment may not exceed the amount by which

the improvement specially benefits the owner's abutting land by

enhancing the land's value.

(b) The municipality may issue assignable certificates for the

payment of the assessed cost.

(c) The assessment creates a lien on the owner's abutting land

for the assessed cost.

(d) Regardless of Subsection (a), a railway company shall pay

the cost of a street improvement made between the rails or tracks

of the company or made in the area extending two feet from a rail

or track of the company.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.092. ASSESSMENT FOR OPENING, EXTENDING, OR WIDENING OF

STREET OR ALLEY IN HOME-RULE MUNICIPALITY. (a) A home-rule

municipality may:

(1) acquire land necessary for opening, extending, or widening a

public street or alley by the exercise of the right of eminent

domain under Section 251.001, Local Government Code; and

(2) assess the owners of land located in the territory of the

improvement and specially benefitted by the improvement for the

cost of the improvement.

(b) The special commissioners appointed under Chapter 21,

Property Code, as part of the eminent domain proceeding shall

apportion the cost of the improvement between the municipality

and the landowners. The municipality's share of the cost may not

exceed one-third of the cost. The municipality shall pay its

share of the cost, and the landowners shall pay the balance.

(c) The special commissioners shall determine the land that is

located in the territory of the improvement and is specially

benefitted in enhanced value.

(d) The assessment creates a lien on the owner's land for the

assessed cost.

(e) The municipality may issue assignable certificates for the

payment of the assessed cost and may provide for the payment of

the cost in deferred payments, which bear interest at a rate

determined by the municipal charter but not to exceed eight

percent.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.093. ASSESSMENT FOR SIDEWALK IN HOME-RULE MUNICIPALITY.

(a) A home-rule municipality may assess a landowner for the

entire cost of constructing a sidewalk, including a curb,

abutting the owner's land.

(b) The assessment creates a lien on the owner's abutting land

for the assessed cost.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.094. OTHER FINANCING METHODS IN CHARTER OF HOME-RULE

MUNICIPALITY. (a) A home-rule municipality by charter may adopt

any other method of financing an improvement described by Section

311.091, 311.092, or 311.093.

(b) Another method adopted by charter for financing an

improvement described by Section 311.092 must:

(1) charge the cost of the improvement to the property and to

the owner of the property specially benefitted in enhanced value

by the improvement and located in the territory in which the

improvement is made; and

(2) describe the manner of:

(A) appointing commissioners;

(B) giving notice; and

(C) fixing assessments or otherwise providing for the payment of

the improvement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.095. ASSESSMENT FOR STREET IMPROVEMENT IN TYPE A

GENERAL-LAW MUNICIPALITY. (a) The governing body of a Type A

general-law municipality, by a two-thirds vote of the aldermen

present, may improve a street or alley under this section.

(b) The governing body shall assess the land abutting the street

or alley improved under this section for two-thirds of the cost

of the improvement. The municipality shall pay the other

one-third of the cost. The municipality shall pay the entire cost

of an improvement at the intersection of streets.

(c) The landowner shall pay the assessment in not fewer than

five equal annual payments. A collected assessment shall be

appropriated for the payment of the bonds issued to finance the

cost of the improvement.

(d) After the governing body determines to make an improvement,

the governing body shall require the municipal engineer, another

municipal officer, or a committee of three aldermen to prepare a

report. The report must:

(1) contain an estimate of the cost of the improvement;

(2) list each lot or part of a lot abutting the street or alley

to be improved and list the number and size of the lot, the

number of the block in which the lot is located, the owner of the

lot or a statement that the owner is unknown, and other

information required by the governing body; and

(3) state, opposite a lot's listing, one-third the estimated

cost of the improvement of the street or alley abutting the lot.

(e) On the acceptance and approval of the report, the governing

body shall impose the assessment as taxes. After the assessment

is imposed, the individual or committee that prepared the report

shall give, as may be required by ordinance, notice of the time

in which the payment of the assessment is due and shall begin to

collect the payment.

(f) The assessment is a lien on the land until it is paid. After

an assessment on the land becomes delinquent, the individual or

committee that prepared the report on the assessments may seize

any part of the land that is sufficient to pay the assessment.

The individual or committee shall sell the seized land if the

assessment is not paid before the day of the sale. The

municipality shall give the same notice of the sale that is

required to be given in other sales to collect delinquent taxes.

The sale is subject to the same ordinance provisions that govern

the name, circumstances, and conditions under which a sale of

land may be made and the extent to which a sale may be made to

collect delinquent taxes owed the municipality. The individual or

committee shall execute a deed to the purchaser at the sale. The

deed used in the sale is subject to another statute that governs

a deed prepared by an assessor or collector of taxes for a

general-law municipality.

(g) The governing body may initiate a suit in the municipality's

corporate name to recover from a landowner an assessment.

(h) The governing body may adopt resolutions, ordinances, or

regulations necessary to carry out the authority granted by this

section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.096. COST OF SIDEWALK IN TYPE A GENERAL-LAW

MUNICIPALITY. (a) The governing body of a Type A general-law

municipality may require the owner of a lot, or part of a lot or

block, in front of which the municipality constructs a sidewalk

to pay the cost of the construction.

(b) If necessary to collect the cost of the construction, the

municipality shall sell the lot, or the part of the lot or block,

in the manner the governing body of the municipality by ordinance

provides. The municipality may keep an amount of the sale

proceeds that covers the cost of the construction and the cost of

collection. The municipality shall pay to the owner the balance

of the sale proceeds.

(c) The sale of the lot, or the part of the lot or block, under

this section conveys a good title to the purchaser.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 311.901. REGULATION OF ANIMALS ON STREET OF TYPE A

GENERAL-LAW MUNICIPALITY. The governing body of a Type A

general-law municipality may:

(1) prohibit or suppress horse racing on a street or immoderate

riding or driving of an animal on a street; or

(2) require a person to fasten in place the person's horse or

other animal remaining in a street.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.902. STREET LIGHTING IN TYPE A GENERAL-LAW

MUNICIPALITY. The governing body of a Type A general-law

municipality may:

(1) provide for and regulate the lighting of a street;

(2) create or change lamp districts; or

(3) exclusively regulate or direct the laying or repairing of

gas pipes and gas fixtures in a street, alley, sidewalk, or other

place.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.903. STREET WORK REQUIRED OF INHABITANT IN TYPE B

GENERAL-LAW MUNICIPALITY. (a) The governing body of a Type B

general-law municipality may require the male inhabitants of the

municipality who are at least 18 years of age but younger than 46

years of age to work on the streets and public alleys. The period

of work may not exceed five days in a year.

(b) Instead of performing the work, a person may furnish a

substitute to perform the work or may pay a sum not to exceed $1

for each day of work demanded so that a substitute may be

employed.

(c) The requirement does not apply to a minister of the gospel

actually engaged in the discharge of the minister's duties.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 311.904. FORMER PRESIDENT'S STREET IN HOME-RULE

MUNICIPALITY. A home-rule municipality, alone or in conjunction

with another person, may regulate or restrict access to a street

or alley in the municipality on which the dwelling of a former

president of the United States is located. This authority

includes the authority to install and maintain a fence, gate, or

other structure.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 312. CONTROL OF HIGHWAY ASSETS

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE E. MUNICIPAL STREETS

CHAPTER 312. CONTROL OF HIGHWAY ASSETS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 312.001. DEFINITIONS. In this subchapter and in

Subchapters B and C:

(1) "Highway" includes all or any part of a street, alley, or

public place or square that is dedicated to public use.

(2) "Improvement" means the:

(A) filling, grading, raising, or paving of a highway in a

permanent manner;

(B) widening, narrowing, or straightening of a highway;

(C) constructing of a gutter, curb, or sidewalk; or

(D) constructing of necessary appurtenances to a highway,

including sewers and drains.

(3) "Railway" includes a street railway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 312.002. APPLICABILITY AND ADOPTION OF SUBCHAPTERS. (a)

This subchapter and Subchapters B and C apply only to a

municipality that has adopted those subchapters as provided by

this section.

(b) To adopt the subchapters, the governing body of a

municipality must submit the question of the adoption to voters

of the municipality at a special election called for that

purpose.

(c) The governing body of a municipality by resolution:

(1) may order the election; and

(2) shall order the election if the governing body is presented

with a petition for an election that is signed by at least 100 of

the registered voters of the municipality.

(d) If the majority of the votes cast in the election favor the

adoption of the subchapters, the governing body shall enter the

result in its minutes. On entry of the result, the subchapters

apply to the municipality. A certified copy of the minutes is

prima facie evidence of the regularity of the election and its

result.

(e) The governing body of a municipality that adopts the

subchapters may adopt any ordinance or resolution to implement

the subchapters.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 312.003. HIGHWAY IMPROVEMENT. A municipality may:

(1) order the improvement of a highway in the municipality's

limits;

(2) select the materials and methods to be used in that

construction; and

(3) contract for the construction in the name of the

municipality.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 312.004. CONFLICT OF LAWS. To the extent of a conflict

between this subchapter or Subchapter B or C and a law granting a

special charter to a municipality, the provision of the special

charter controls.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. ASSESSMENTS

Sec. 312.021. PAYMENT FOR IMPROVEMENT. (a) Payment for an

improvement under Subchapter A may be made either entirely by the

municipality or partly by the municipality and partly by the

owners of the abutting property.

(b) The governing body of a municipality may use any available

municipal money to pay the municipality's share of the cost of

the improvement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 312.022. ASSESSMENT ORDINANCE. (a) The governing body of

a municipality by ordinance may assess the cost of an improvement

made under Subchapter A against property that abuts and benefits

from the improvement or against the owner of the property.

(b) Except as provided by Subsection (c), the governing body may

not assess more than three-fourths of the cost of an improvement

against properties or property owners.

(c) The entire cost of constructing a curb or sidewalk fronting

property may be assessed against the property or its owner.

(d) The ordinance may:

(1) provide the terms of payment of an assessment;

(2) provide a rate of interest to be paid on the assessment, not

to exceed eight percent a year payable on deferred payments;

(3) create a lien on the assessed property; and

(4) declare the assessment to be a personal liability of the

owner of the assessed property.

(e) The ordinance must provide for the collection of the:

(1) assessment; and

(2) collection costs and reasonable attorney's fees incurred.

(f) An assessment under this section is a lien securing the

payment of the assessment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 312.023. ASSESSMENT OR TAX AGAINST RAILWAY. (a) The

governing body of a municipality may assess against the owner of

a railroad that occupies a highway ordered to be improved the

entire cost of the improvement made in the area between or under

the rails or tracks or in the area extending two feet outside of

the rails or tracks.

(b) A municipality by ordinance may impose a special tax on a

railway and its roadbed, ties, rails, fixtures, rights, and

franchise.

(c) An ordinance that imposes a special tax under this section

must describe when the tax is due and delinquent and the method

of enforcement.

(d) A tax under Subsection (b) is a lien that is superior to any

other lien or claim except a lien or claim for state, county, or

municipal taxes.

(e) A tax lien under Subsection (d) may be enforced by:

(1) sale of the property in the manner provided by law in the

collection of ad valorem taxes by the municipality; or

(2) suit against the owner.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 312.024. CORRECTION OF ERROR; REASSESSMENT. (a) The

governing body of a municipality may correct a mistake or

irregularity in a proceeding regarding an improvement or in an

assessment of the cost of an improvement made against abutting

property or its owner.

(b) If an assessment is in error or is not valid, the governing

body may reassess the cost of the improvement against abutting

property or its owner. A reassessment may not exceed the

improvement's benefit in enhanced value to the property.

(c) The governing body may adopt rules for giving notice to a

property owner before a reassessment and for holding a hearing

before a reassessment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. HEARING; APPEAL; PROPERTY LIEN

Sec. 312.041. HEARING REQUIRED. (a) An assessment against

property abutting an improvement or against the owner of the

property may be made under Subchapter B only after the property

owner has a full hearing.

(b) Reasonable notice of the hearing shall be given to the

property owner or the owner's agent or attorney.

(c) Notice of the hearing shall be published at least three

times in a newspaper published in the municipality in which the

assessment is to be made. If that municipality does not have a

newspaper, notice shall be published in the newspaper that is

published nearest to the municipality and that is of general

circulation in the county in which the municipality is located.

(d) The first publication of the notice shall be made not later

than the 10th day before the date of the hearing.

(e) If the owner of the property is a railway, written notice of

the assessment and hearing shall be:

(1) delivered in person to the local agent of the railway; or

(2) mailed postage paid at a post office in the municipality and

properly addressed to the office of the railway at the address

shown on the last approved municipal tax roll.

(f) Notice required by Subsection (e) shall be mailed or

delivered not later than 10 days before the date of the hearing.

(g) The governing body of the municipality may provide notice in

addition to the notice required by this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 312.042. HEARING. (a) A hearing under this subchapter

shall be before the governing body of the municipality.

(b) An owner of property abutting a proposed improvement is

entitled to contest at the hearing:

(1) a proposed assessment or personal liability;

(2) the regularity of the proceedings regarding the proposed

improvement;

(3) the benefit of the proposed improvement to the owner's

property; or

(4) any related matter.

(c) The amount of an assessment may not exceed the benefit the

property owner receives in enhanced value to the property.

(d) The enhanced value to the property shall be determined at

the hearing.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 312.043. NOTICE AND HEARING: RULES. The governing body of

a municipality by ordinance shall adopt rules providing for

giving notice and hearing as provided by this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 312.044. NO LIEN ON EXEMPT PROPERTY; LIABILITY OF OWNER.

(a) This chapter does not authorize a municipality to create a

lien by assessment against property that by law is exempt from

sale under execution.

(b) The owner of exempt property is personally liable for an

assessment for the cost of an improvement fronting the property.

(c) The omission of an improvement fronting exempt property does

not invalidate an assessment lien made against nonexempt property

on the improved highway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 312.045. RIGHT TO APPEAL. (a) A property owner against

whose property or against whom the assessment has been made may

bring suit to set aside or correct the assessment or any

proceeding related to the assessment. The suit or proceeding must

be brought not later than the 20th day after the date on which an

assessment is made.

(b) After the period provided by Subsection (a), the property

owner and the property owner's successors are barred from:

(1) any action to set aside or correct the assessment or a

related proceeding; and

(2) raising a defense that alleges the invalidity of the

assessment or of a related proceeding in any action in which the

invalidity may be raised.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 312.046. ENFORCEMENT OF ASSESSMENT LIEN AND LIABILITY. (a)

An assessment lien created against property or the personal

liability of the property owner may be enforced by suit or by

sale of the assessed property in the manner provided by law for

the collection of municipal ad valorem taxes.

(b) A recital in a deed to property sold under Subsection (a)

that all legal prerequisites to the assessment and sale of the

property have been performed is prima facie evidence that the

procedures and prerequisites were performed as stated.

(c) An assessment secured under Subchapter B by a lien on

property is:

(1) the first enforceable claim against the property; and

(2) superior to any other lien or claim except a lien or claim

for state, county, or municipal taxes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 312.047. ASSESSMENT CERTIFICATE. (a) A municipality that

makes an assessment under Section 312.022 may:

(1) issue in its name an assignable certificate that declares

the liability of the owner and the assessed property; and

(2) determine the terms and conditions of the certificate.

(b) A recital in a certificate that states that the procedure

for making the improvement was in compliance with law and that

all prerequisites to creating the assessment lien on the property

and to creating the personal liability of the property owner were

performed is prima facie evidence that the procedure and

prerequisites were performed as stated in the certificate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. SPECIAL ASSESSMENT

Sec. 312.061. DEFINITION. In this subchapter, "improvement"

means the opening, straightening, widening, paving, constructing,

or grading of a street, alley, sidewalk, gutter, or public way.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 312.062. ASSESSMENT FOLLOWING VOID OR ERRONEOUS ASSESSMENT.

(a) The governing body of a municipality may assess property

that abuts an improvement with the amount of the cost of the

improvement if for any reason none of the cost of the improvement

has been borne by the abutting property or its owner either

because an attempted assessment and enforcement of the assessment

was erroneous or void or was declared erroneous or void in a

judicial proceeding and if:

(1) the municipality has spent public money on the improvement;

(2) a municipal voucher or certificate has been issued to a

contractor; or

(3) the municipality has contracted for the improvement.

(b) The assessment may not exceed the special benefit the

property receives in enhanced value to the property.

(c) The amount of the special benefit is to be determined on a

basis of the condition of the improvement at the time of the

assessment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 312.063. NOTICE OF ASSESSMENT. (a) An assessment may be

made under this subchapter only if at least 10 days' written

notice and an opportunity to be heard on the question of special

benefits has been given to the owner of the property abutting the

improvement.

(b) Notice under this section may be served personally or by

publication in a newspaper of general circulation published in

the municipality.

(c) If the owner of the property abutting the improvement is a

railway and the property is assessed for improvements, notice

shall be given by publication and by written notice delivered in

person to the local agent of the railway or mailed postage paid

at a post office in the municipality and properly addressed to

the office of the railway at the address as shown on the last

approved municipal tax roll.

(d) The governing body of the municipality may provide for the

procedure and rules:

(1) for notice and a hearing under this section; and

(2) to assess and collect the assessment.

(e) In this section, "railway" includes a street railway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 312.064. ASSESSMENT LIEN AND LIABILITY. (a) An assessment

under this subchapter is payable in not less than five equal,

annual installments.

(b) An assessment under this subchapter is a lien against the

abutting property and is a personal liability of the owner of the

abutting property. The assessment may not be construed as

becoming due before the assessment is properly made in accordance

with this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 312.065. TIME LIMIT ON ASSESSMENT. (a) A proceeding to

assess property under this subchapter may not be started later

than three years after the date on which the improvement abutting

the property that is to be assessed is completed.

(b) If an original assessment on property has been in

litigation, the time that the assessment was in litigation may

not be computed in the time limit for assessment under Subsection

(a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 312.066. ASSESSMENTS IN CERTAIN MUNICIPALITIES. (a) The

amount of an assessment made by the governing body of a

municipality with fewer than 5,000 inhabitants may equal the

entire cost of a sidewalk, curb, gutter, or improvement other

than a street intersection.

(b) The governing body of a municipality making an assessment

under this section shall follow applicable procedures in Section

311.095.

(c) The amount of an assessment may not exceed the special

benefit the property receives in enhanced value to the property.

(d) An assessment under this section may be made only after the

owner of the abutting property has:

(1) been given notice of the assessment; and

(2) the opportunity to contest the assessment before the

governing body of the municipality.

(e) The governing body of the municipality may by ordinance

adopt rules for the notice and opportunity to contest an

assessment under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 312.067. RIGHT TO APPEAL. (a) A property owner against

whose property or against whom an assessment has been made may

appeal to a court the decision of the governing body of the

municipality. The appeal must be brought not later than the 20th

day after the date on which an assessment is made.

(b) An assessment becomes final at the end of the period

provided for appeal if an appeal is not brought.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 313. STREET IMPROVEMENTS AND ASSESSMENTS IN CERTAIN MUNICIPALITIES

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE E. MUNICIPAL STREETS

CHAPTER 313. STREET IMPROVEMENTS AND ASSESSMENTS IN CERTAIN

MUNICIPALITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 313.001. DEFINITIONS. In this chapter:

(1) "Cost" includes an expense of engineering and other expense

incident to construction of an improvement.

(2) "Governing body" means the governing body of a municipality.

(3) "Highway" includes any part of a street, alley, public

place, or square, including a part left wholly or partly

unimproved in connection with another street improvement.

(4) "Improvement" includes the following, liberally construed:

(A) filling, grading, raising, paving, or repairing a highway in

a permanent manner;

(B) constructing, realigning, or repairing a curb, gutter, or

sidewalk;

(C) widening, narrowing, or straightening a highway; and

(D) an appurtenance or incidental to an improvement, including a

drain or culvert.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 313.002. APPLICABILITY OF CHAPTER. This chapter applies

only to a municipality that has a population of more than 1,000.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 313.003. GENERAL POWERS OF GOVERNING BODY. (a) The

governing body of a municipality may:

(1) determine the necessity for and order the improvement of a

highway in the municipality;

(2) contract for the construction of the improvement in the name

of the municipality; and

(3) provide for the payment of the cost of the improvement by

the municipality or partly by the municipality and partly by

assessments as provided by this chapter.

(b) The governing body by resolution, motion, order, or

ordinance may exercise a power granted by this chapter unless

this chapter specifically prescribes that the governing body act

by ordinance.

(c) The governing body by resolution or ordinance may adopt

rules appropriate to:

(1) the exercise of a power granted by this chapter;

(2) the method and manner of ordering or holding a hearing; and

(3) giving notice of a hearing.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. IMPROVEMENTS

Sec. 313.021. HIGHWAY IMPROVEMENTS AUTHORIZED. (a) A

municipality may improve a highway within its limits.

(b) A municipality that has a population of more than 285,000

may make an improvement on a highway outside the municipality's

limits if the improvement does not extend more than 150 feet from

the municipal limits.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 313.022. CONTRACT FOR IMPROVEMENT OF BOUNDARY HIGHWAY. (a)

A municipality may contract with another municipality for one

municipality to make an improvement to a part of a highway as

provided by this chapter and for the other to pay a part of the

cost of the improvement if:

(1) the boundary between the municipalities is on or along the

highway or the edge of the highway; and

(2) the governing bodies of the municipalities determine the

improvement is necessary.

(b) Either municipality may use its money for the improvement

under the contract without regard to whether the highway is

within the municipality's limits.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 313.023. PAYMENT FOR IMPROVEMENT. Payment for an

improvement under this chapter may be paid entirely by the

municipality or may be paid partly by the municipality and partly

by property abutting the part of the highway ordered to be

improved and the owners of that property.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 313.024. ESTIMATE OF COST. If part of the cost of an

improvement is to be paid by the property abutting the part of

the highway to be improved and the owner of the property, the

governing body shall prepare an estimate of the cost of the

improvement before the improvement is constructed and before the

hearing provided by Section 313.048 is held.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. ASSESSMENTS

Sec. 313.041. DEFINITION. In this subchapter, "railway"

includes a street railway and an interurban.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 313.042. ASSESSMENT ORDINANCE. (a) The governing body of

a municipality by ordinance may assess the cost of an improvement

under this chapter against property that abuts the highway or

part of the highway the municipality orders to be improved and

against the owner of the property.

(b) Except as provided by Subsection (c), the governing body may

not assess more than nine-tenths of the estimated cost of an

improvement against properties or their owners.

(c) The entire cost of constructing, repairing, or realigning a

curb, gutter, or sidewalk may be assessed against the property

and its owner.

(d) The ordinance may:

(1) prescribe the terms of payment and default of the

assessment; and

(2) prescribe the rate of interest to be paid on the assessment,

not to exceed the greater of:

(A) eight percent a year; or

(B) the rate payable by the municipality on its most recently

issued general obligation bonds, determined as of the date of the

notice provided by Section 313.047.

(e) An assessment against abutting property is:

(1) a lien on the property that is superior to any other lien or

claim except a lien or claim for ad valorem taxes; and

(2) a personal liability and charge against the owner of the

property, regardless of whether the owner is named.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 827, Sec. 2, eff. Sept. 1,

2001.

Sec. 313.043. ASSESSMENT AGAINST PARCELS OWNED JOINTLY. (a) A

single assessment may be made against multiple parcels of

property owned by the same person.

(b) Property owned jointly may be assessed jointly.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 313.044. ASSESSMENT APPORTIONED UNDER FRONT FOOT RULE

UNLESS INEQUITABLE. (a) A cost of an improvement that is

assessed against abutting property and the owners of the property

shall be apportioned among the parcels of abutting property and

the owners of the property in accordance with the front foot

rule.

(b) If, in the opinion of the governing body, the application of

the front foot rule in a particular case would result in

injustice or inequality, the governing body shall apportion and

assess the costs in the proportion it determines just and

equitable, considering:

(1) the special benefit the property and the owner receive in

enhanced value to the property;

(2) the equities of the owners; and

(3) the adjustment of the apportionment so as to produce a

substantial equality of benefits received and burdens imposed.

(c) The entirety of a parcel of real property abutting the

highway proposed for assessment is subject to the assessment

irrespective of subdivision or partial sale after the date on

which the notice was mailed if:

(1) an assessment is imposed by ordinance; and

(2) the municipality has delivered to the county clerk for

recording a notice of the proposed assessment that describes, or

describes by reference, each abutting parcel.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 313.045. ASSESSMENT OR TAX ON RAILWAYS FOR CERTAIN

IMPROVEMENTS. (a) The governing body of a municipality may

assess against a railway that uses, occupies, or crosses a

highway the cost of a highway improvement in the area between,

under, or in the area extending two feet outside of the railway's

rails, tracks, double tracks, turn outs, or switches.

(b) The governing body by ordinance may impose a special tax on

the railway and its roadbed, ties, rails, fixtures, rights, and

franchises.

(c) The tax imposed under Subsection (b) is a lien on the

railway and its roadbed, ties, rails, fixtures, rights, and

franchises that is superior to any other lien or claim except

county or municipal ad valorem taxes.

(d) A tax lien imposed under Subsection (c) may be enforced by:

(1) sale of the property in the manner provided by law for the

collection of ad valorem taxes by the municipality; or

(2) suit.

(e) The ordinance imposing the special tax must prescribe the

terms of payment of the tax.

(f) The rate of interest may not exceed the greater of:

(1) eight percent a year; or

(2) the rate payable by the municipality on its most recently

issued general obligation bonds, determined as of the date of the

notice provided by Section 313.047.

(g) If the special tax imposed under Subsection (b) is not paid

when due, the municipality may collect the tax, interest,

expenses of collection, and reasonable attorney's fees, if

incurred.

(h) The governing body may issue assignable certificates in

evidence of an assessment as provided by Section 313.052.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 313.046. ASSESSMENT FOR IMPROVEMENT OF BOUNDARY HIGHWAY.

(a) If part of the boundary of a municipality is on or along a

highway, the municipality may improve that part of the highway

and assess a part of the cost of the improvement against the

abutting property on both sides of the highway as provided by

Section 313.048.

(b) If the highway is wholly or partly in another municipality,

the improvement and assessments are subject to consent of the

governing body of the other municipality.

(c) An assessment imposed under Section 313.048 against abutting

property that is in a municipality other than the municipality

initiating the improvement is valid only if the governing body of

the other municipality by ordinance or resolution ratifies the

assessment.

(d) A person who owns or claims the abutting property has, in

addition to the right of appeal provided by Section 313.049, the

right of appeal from an assessment for 15 days after the date the

ratifying ordinance or resolution is adopted by the governing

body of the other municipality.

(e) If the governing body of the other municipality does not

ratify the assessment within 30 days after the date of the

ordinance or resolution imposing the assessment, the municipality

that initiated the improvement may repeal and annul all of the

assessment proceedings, including a contract for the improvement.

(f) The failure of the governing body of the other municipality

to ratify an assessment does not affect the validity of an

assessment imposed against property that is in the municipality

that initiated the improvement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 313.047. NOTICE OF HEARING ON ASSESSMENT. (a) An

assessment may be made against an abutting property or its owner

or against a railway or its owner only after notice and

opportunity for hearing as provided by this section and Section

313.048.

(b) Notice of the hearing shall be published at least three

times in a newspaper published in the municipality in which the

assessment tax is to be imposed. If the municipality does not

have a newspaper, the notice shall be published in the newspaper

that is published nearest to the municipality and that is of

general circulation in the county in which the municipality is

located.

(c) The first publication of the notice shall be made not later

than the 21st day before the date of the hearing.

(d) In addition to the notice required by Subsection (c),

written notice of the hearing shall be given by mail, postage

prepaid, deposited at least 14 days before the date of the

hearing, and addressed to the owners of the properties abutting

the part of the highway to be improved, as the names and

addresses of the owners are shown on the rendered tax roll of the

municipality. If the names of the respective owners do not appear

on the rendered tax roll, the notice shall be addressed to the

owners as their names and addresses are shown on the unrendered

tax roll of the municipality.

(e) If a special tax is proposed to be imposed against a railway

that uses, occupies, or crosses a part of a highway to be

improved, the additional notice shall be given by mail, postage

prepaid, deposited at least 14 days before the date of the

hearing, and addressed to the railway as shown on the rendered

tax roll of the municipality. If the name of the railway does not

appear on the rendered tax roll of the municipality, the notice

shall be addressed to the railway as its name and address are

shown on the unrendered tax roll of the municipality.

(f) The notice is sufficient, valid, and binding on each person

who owns or claims an interest in the property or the railway if

the notice:

(1) describes in general terms the nature of the improvement for

which the proposed assessment is to be imposed;

(2) states the part of the highway to be improved;

(3) states the estimated amount per front foot proposed to be

assessed against the owners of abutting property and the property

on which the hearing is to be held;

(4) states the estimated total cost of the improvement on each

part of the highway;

(5) states the amount proposed to be assessed for the

improvements proposed to be constructed in part of the area

between, under, and two feet outside of rails, tracks, double

tracks, turnouts, or switches of a railway; and

(6) states the time and place of the hearing.

(g) The mailed notice may consist of a copy of the published

notice.

(h) If an owner of property abutting a part of a highway

proposed to be improved is listed as "unknown" on the municipal

tax roll or if the name of an owner is shown on the municipal tax

roll but no address for the owner is shown, it is not necessary

to mail a notice. If the owner is shown as an estate, the notice

may be mailed to the address of the estate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 313.048. HEARING. (a) A hearing under this subchapter

shall be before the governing body of the municipality.

(b) The owner of property abutting a proposed improvement or the

owner of an affected railway is entitled to:

(1) be heard on any matter for which a hearing is a

constitutional prerequisite to the validity of an assessment

under this chapter; and

(2) contest:

(A) the amount of the proposed assessment;

(B) the lien and liability for the assessment;

(C) the special benefit of the proposed improvement to the

abutting property and the owner of the abutting property; and

(D) the accuracy, sufficiency, regularity, or validity of the

proceedings or contract for the improvement and proposed

assessment.

(c) The governing body may:

(1) correct an error, inaccuracy, irregularity, or invalidity;

(2) supply a deficiency;

(3) determine the amount of an assessment;

(4) determine any other necessary matter; and

(5) by ordinance, end the hearing and impose the assessment

before, during, or after the construction of the improvement.

(d) An assessment may not:

(1) exceed the enhanced value to the property as determined at

the hearing; or

(2) be made to mature before the municipality accepts the

improvement for which the assessment is imposed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 313.049. APPEAL OF ASSESSMENT. (a) A person who owns or

claims an interest in assessed property or in an assessed railway

may bring suit to contest:

(1) the amount of the assessment;

(2) an inaccuracy, irregularity, invalidity, or insufficiency of

the proceedings or contract relating to the assessment or the

improvements; or

(3) any matter or thing not in the discretion of the governing

body.

(b) The suit must be brought not later than the 15th day after

the date the assessment is imposed.

(c) After the period provided by Subsection (b), a person who

fails to bring suit:

(1) waives every matter the hearing might have addressed; and

(2) is barred from contesting or questioning in any manner or

for any reason:

(A) the assessment;

(B) the amount, accuracy, validity, regularity, or sufficiency

of the assessment;

(C) the assessment proceedings; or

(D) a contract relating to the assessment or the improvement.

(d) This section applies to an assessment made under Section

313.048 or 313.050.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 313.050. CORRECTION OF ASSESSMENTS. If an assessment is

determined to be invalid or unenforceable, the governing body of

the municipality may:

(1) supply any deficiency in the assessment proceedings;

(2) correct any mistake or irregularity in connection with the

assessment; and

(3) at any time, make and impose a subsequent assessment after

notice and hearing as nearly as possible in the manner this

chapter provides for an original assessment and subject to the

provisions of this chapter regarding special benefits.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 313.051. NO LIEN ON EXEMPT PROPERTY; LIABILITY OF OWNER.

(a) This chapter does not authorize a lien against an interest

in property that, at the time an improvement is ordered, is

exempt from any lien created by an assessment for a street

improvement.

(b) Notwithstanding Subsection (a), the owner of exempt property

is personally liable for an assessment in connection with the

property.

(c) The omission of an improvement fronting exempt property does

not invalidate the lien or liability for an assessment made

against nonexempt property.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 313.052. ASSESSMENT CERTIFICATES. (a) The governing body

may issue in the name of the municipality an assignable

certificate to evidence an assessment imposed. The certificate

may declare the lien on the property and the liability of the

owner of the property regardless of whether the owner is

correctly named. The governing body may determine the terms of

the certificate.

(b) A recital in a certificate that states substantially that

the procedure for making the improvement was in compliance with

law and that all prerequisites to creating the assessment lien on

the property the certificate describes and to creating the

personal liability of the property owner were performed is prima

facie evidence of those matters.

(c) Subsection (b) applies to a recital in a certificate that

evidences an assessment under Section 313.048 or 313.050.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 313.053. CHANGES IN PROCEEDINGS; PROCEDURE. (a) The

governing body of a municipality may change a plan, method, or

contract for an improvement or other proceeding related to a

plan, method, or contract for an improvement.

(b) A change that substantially affects the nature or quality of

an improvement may not be made unless the governing body

determines, by a two-thirds vote, that it is impractical to

proceed with the improvement.

(c) If a substantial change is made after a hearing has been

ordered or held, the governing body, in the same manner and with

the same effect as provided for an original notice and hearing,

shall:

(1) make a new estimate of cost;

(2) order and hold a new hearing; and

(3) give new notices.

(d) If an improvement is abandoned, the new estimate, hearing,

and notices are not required.

(e) A change in or abandonment of an improvement must be with

the consent of the person who contracted with the municipality

for the construction of the improvement.

(f) If an improvement is abandoned, a municipality shall adopt

an ordinance that has the effect of canceling:

(1) any assessment imposed for the abandoned improvement; and

(2) all other proceedings relating to the abandoned improvement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 313.054. ENFORCEMENT OF ASSESSMENT; PRIORITY OF LIEN;

DEFENSES. (a) An assessment under this subchapter:

(1) is collectible with interest, expense of collection, and

reasonable attorney's fees, if incurred;

(2) is a first and prior lien on the property on which the lien

is created from the date the municipality orders the improvement;

and

(3) is superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes.

(b) A lien against property or the personal liability of a

property owner that arises from an assessment made under this

subchapter may be enforced by:

(1) suit; or

(2) sale of the property assessed in the manner provided by law

for sale of property for municipal ad valorem taxes.

(c) In a suit on an assessment for which a certificate has been

issued, it is sufficient to allege the substance of the recitals

in the certificate and that the recitals are true. Additional

allegations about the assessment proceedings are not necessary in

the suit.

(d) In a suit to enforce an assessment, the only defenses are

that:

(1) the notice of the hearing:

(A) was not mailed as required;

(B) was not published; or

(C) did not contain the substance of a requirement prescribed

for the notice; or

(2) the assessment exceeded the amount of the estimate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 313.055. CHAPTER NOT AFFECTED BY STATEMENTS OR ACTIONS OF

MUNICIPAL OFFICERS OR EMPLOYEES. Nothing said or done by an

employee or officer of a municipality, including a member of the

governing body of the municipality, as shown in the

municipality's written proceedings and other records, affects

this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 314. PURCHASE OR CONDEMNATION OF PROPERTY FOR HIGHWAYS BY CERTAIN MUNICIPALITIES

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE E. MUNICIPAL STREETS

CHAPTER 314. PURCHASE OR CONDEMNATION OF PROPERTY FOR HIGHWAYS BY

CERTAIN MUNICIPALITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 314.001. APPLICABILITY. This chapter applies only to a

municipality with a population of more than 1,000.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. AUTHORITY TO PURCHASE OR CONDEMN PROPERTY

Sec. 314.011. ACQUISITION OF PROPERTY FOR HIGHWAY IMPROVEMENTS

BY MUNICIPALITY. (a) The governing body of a municipality may

purchase or condemn property to lay out, construct, improve, or

extend any highway within its boundaries.

(b) Costs incurred in making improvements, including the costs

of purchase or condemnation of or damage to property and the

costs of making assessments or issuing certificates under this

chapter, may be paid from any municipal fund available for that

purpose.

(c) A municipality may sell property originally purchased for

improvements but not used for the improvements on the terms it

considers appropriate. The proceeds from the sale shall be

deposited in a fund that may be used only to pay for costs

described by Subsection (b).

(d) In this section, "highway" includes any street, alley,

public place, or square dedicated to public use.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 314.012. RESOLUTION. (a) A governing body that determines

to proceed under this chapter shall declare its determination by

resolution that may:

(1) state the nature, extent, and limits of the improvement to

be made; and

(2) describe the real property proposed to be condemned by:

(A) the lot or block number;

(B) the number of front feet;

(C) the name of the owner; or

(D) any other description that substantially identifies the

property.

(b) A mistake or omission in the resolution does not invalidate

it.

(c) Passage of the resolution is conclusive evidence of the

public use and necessity of the proposed improvement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 314.013. SURVEY. (a) On passage of the resolution, the

municipal engineer or engineer designated by the governing body

shall prepare and submit to the governing body:

(1) a plat showing:

(A) the nature and limits of the proposed improvements;

(B) the location of the proposed improvements; and

(C) the property through which the improvements are to be

extended and that is to be condemned for the improvements; and

(2) a written estimate of the total cost of:

(A) the improvements; and

(B) each parcel of property to be condemned.

(b) The governing body shall examine the plat and report and

correct any errors. An error or omission does not invalidate the

plat or report or a subsequent proceeding held under the plat or

report.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. PROCEDURE

Sec. 314.021. APPOINTMENT OF CONDEMNATION COMMISSION. (a) In

addition to qualifying under Section 21.014(a), Property Code, a

member of a condemnation commission must be a qualified voter.

(b) If a commissioner dies, becomes disabled, refuses to act,

becomes incapacitated, or is absent for more than 30 days from

the county, the judge shall promptly, in term time or vacation,

appoint a new commissioner having the qualifications prescribed

by Subsection (a). An action of the commission taken before the

vacancy is valid. After the vacancy is filled, the commission

shall proceed and take all actions provided by this chapter as if

a vacancy had not occurred.

(c) A commissioner is entitled to receive as compensation not

more than $10 for each day the commissioner is employed in the

performance of the commissioner's duties.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 314.022. NOTICE OF CONDEMNATION. (a) The commission or

the clerk, secretary, or recording officer of a municipality

shall give written notice of a hearing before the commission to:

(1) each owner of property proposed to be condemned or damaged;

and

(2) each person with an interest in or lien on the property.

(b) In addition to the requirements of Section 21.016(a),

Property Code, the notice may contain:

(1) a brief statement of the nature and extent of the proposed

improvement; and

(2) a description of the property proposed to be condemned.

(c) The description provided by Subsection (b)(2) may be by:

(1) lot and block number;

(2) front feet;

(3) the name of each owner; or

(4) any other description that substantially identifies the

property.

(d) Notice of the hearing shall be given by publication for not

less than three days in a newspaper of general circulation in the

county in which the property is located beginning not later than

the 10th day before the date of the hearing.

(e) Notice by publication is valid and binding on each owner or

other person with an interest in or lien on the property if it

generally notifies the person to appear and be heard without

specifically designating the person by name. An error in the name

of a person to whom the notice is directed does not invalidate

the notice.

(f) A copy of the notice shall be delivered to:

(1) each owner, lienholder, or interested party who is a

resident of the county where the property is located;

(2) the agent or attorney of a person described by Paragraph

(1); or

(3) the guardian of the owner if the owner is a minor.

(g) The person serving the notice shall make a written return on

the notice stating when and how the person served the notice.

(h) The governing body may provide for additional notice, but

notice by publication is valid and binding regardless of whether

any other notice is given.

(i) The governing body may provide for as many hearings in the

course of condemnation proceedings as it determines necessary for

whatever purposes it determines necessary.

(j) A notice and a return of a notice shall be filed with the

municipality.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 314.023. HEARING ON CONDEMNATION. (a) Each owner,

lienholder, or other interested party is entitled to appear at

the hearing in person or by agent and be heard regarding:

(1) the value of the property proposed to be condemned;

(2) the damages to property not condemned resulting from the

improvement;

(3) the legality of the proceedings; or

(4) any right of the owner or other party.

(b) An objection must be in writing and filed with the

commission.

(c) The commission may not close the hearing until all

interested parties appearing have been heard. At the conclusion

of the hearing, the commission shall:

(1) determine the damages due the owners, lienholders, or other

interested parties for property taken or damaged;

(2) apportion the damages determined under Subdivision (1) among

the owners, lienholders, or other interested parties;

(3) date and sign two copies of a written report; and

(4) file one copy of the report with the clerk, secretary, or

recording officer of the municipality and the second copy with

the clerk of the court that appointed the commission.

(d) The governing body may record in its minutes the following

items relating to a condemnation proceeding:

(1) proceedings of the governing body;

(2) notices issued and returns of the notices;

(3) orders, reports, and other proceedings of the commission;

and

(4) certified copies of all orders or proceedings of a court.

(e) A record made under Subsection (d) or a certified copy of

the record is prima facie evidence of the facts in the record.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 314.024. OBJECTIONS. (a) Not later than the 10th day

after the date the commission files a report under Section

314.023 with the court, a party affected by the decision of the

commission may file with the court an objection to the decision.

(b) If an objection is not timely filed:

(1) the determinations of the commission become final and

binding on the parties and their heirs, successors, and assigns

and may not subsequently be questioned in any proceeding; and

(2) the judge shall enter the report in the records of the court

and adopt the report as the court's.

(c) The judge may issue process as necessary to enforce a

judgment under Subsection (b)(2).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 314.025. LAW APPLICABLE. Except as otherwise provided by

this chapter, Chapter 21, Property Code, applies to proceedings

under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 314.026. ERRORS. The governing body, the condemnation

commission, and the judge before whom a condemnation proceeding

is pending shall take all appropriate actions to correct any

error or invalidity in the proceeding. An error or omission in a

proceeding does not invalidate the proceeding, but a proceeding

may be corrected, repeated, or adjourned until the correction is

made or omission supplied.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. ASSESSMENTS

Sec. 314.041. ASSESSMENTS. (a) Except as provided by this

section, the governing body may by resolution order an assessment

to pay all or part of the costs of making an improvement as

described by Section 314.011(b), with reasonable attorney's fees

and the costs incurred in making the assessment, against the

owner and property if the property is:

(1) adjacent to or in the vicinity of an improvement; and

(2) specially benefited by the improvement.

(b) In its resolution, the governing body may designate:

(1) the property to be assessed; or

(2) a district containing property to be assessed.

(c) The governing body may apportion the costs of the assessment

among the owners of the property assessed.

(d) In making an assessment, the governing body may not include

the cost of property purchased but not actually used for making

the improvement.

(e) An assessment may not be made against:

(1) property or its owner in excess of the special benefit to

the property in the enhanced value of the property resulting from

the improvement; or

(2) property that is exempt from execution.

(f) The owner of property exempt from assessment under

Subsection (e)(2):

(1) shall be assessed an amount equal to the amount the

assessment would have been if the property were not exempt; and

(2) is personally liable for the assessment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 314.042. NOTICE TO OWNER OF ASSESSMENT. (a) An assessment

may not be made against the property benefited or the owners of

the property until after the owners, lienholders, and other

interested parties are given a reasonable opportunity to be heard

before the governing body or before the commission as provided by

Section 314.047.

(b) The governing body or commission shall publish three times

before the hearing reasonable notice of the hearing in a

newspaper of general circulation in the municipality beginning

not later than the 10th day before the date of the hearing.

(c) If an owner is a railway or street railway, the governing

body or commission shall also give, not later than the 10th day

before the date of the hearing, written notice:

(1) in person to the owner's local agent; or

(2) by mailing the notice through the post office in the

municipality to the address of the office of the railway or

street railway as it appears on the most recent tax roll of the

municipality.

(d) The name of an owner, lienholder, or other interested party

need not be specifically set out in the notice required by

Subsection (b) or (c), but the real property proposed to be

assessed shall be briefly described in the notice by:

(1) lot and block;

(2) number;

(3) front feet;

(4) reference to a plat, report, or record filed in connection

with the proceedings; or

(5) any other description reasonably identifying the property.

(e) The governing body or commission may give notice in addition

to the notice required by Subsections (b) and (c), but the notice

required by those subsections is sufficient.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 314.043. NOTICE TO COUNTY CLERK OF ASSESSMENT. (a) A

governing body that proposes to assess property abutting an

improvement shall file notice with the county clerk of each

county in which the property is located. The notice must be

signed in the name of the municipality by its clerk, secretary,

or mayor or the officer performing the duties of the clerk,

secretary, or mayor.

(b) The notice required by Subsection (a) must:

(1) show substantially that the governing body has determined it

necessary that the street be improved;

(2) give the name of:

(A) the street and the names of the two cross streets or other

approximate lengthwise limits between which the street is to be

or has been improved or otherwise identify or designate the

street and the portion of the street to be improved; and

(B) the subdivision and affected blocks if the street abuts a

subdivision for which a plat has been recorded in the county

clerk's office; and

(3) state that a portion of the cost of the improvement is to be

or has been specifically assessed as a lien on property abutting

the street.

(c) A notice filed under Subsection (a) may include one or more

streets or improvements.

(d) A governing body that proposes to assess property not

abutting the improvement shall file a notice signed as required

by Subsection (a) with the clerk of each county where the

property is located.

(e) The notice required by Subsection (d) must:

(1) designate the property proposed to be assessed or the

district within which assessments have been or may be made; or

(2) otherwise identify the property against which a lien is

proposed to be assessed.

(f) A notice required by Subsection (a) or (d) need not give

details or be sworn to or acknowledged. The notice may be filed

at any time, and the county clerk with whom the notice is filed

shall:

(1) record the notice in the same class of records as a mortgage

or deed of trust; and

(2) index the notice in the name of the municipality and in the

name or other designation of the street to which the notice

relates.

(g) Substantial compliance with this section is sufficient.

(h) In this section, "street" includes any part of a street,

alley, highway, public place, or square.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 827, Sec. 3, eff. Sept. 1,

2001.

Sec. 314.044. HEARING ON ASSESSMENT. (a) At a hearing under

Section 314.042(a), an owner, lienholder, or other interested

party may:

(1) object in writing to an assessment, special benefit to the

property, invalidity of the assessment, or any prerequisite to

the assessment; and

(2) present testimony in support of the objection.

(b) The governing body or the commission shall determine the

amounts, if any, to be assessed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 314.045. LIEN. (a) An assessment creates a lien on

property prior to all other liens except a lien for ad valorem

taxes.

(b) The lien takes effect on the filing of the notice provided

by Section 314.043(a) or (d).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 314.046. ASSESSMENTS LEVIED. (a) The governing body may

make an assessment only by ordinance.

(b) An assessment may:

(1) be made payable in not more than 16 installments maturing

within 15 years; and

(2) bear interest at not more than eight percent a year.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 314.047. HEARING ON ASSESSMENT BEFORE CONDEMNATION

COMMISSION. (a) The governing body may provide that the

condemnation commissioners hold the hearing required under

Section 314.042(a).

(b) The commission that holds the hearing:

(1) shall give notice as required by Section 314.042; and

(2) has the powers and duties conferred by this chapter on the

governing body except as otherwise provided by this chapter.

(c) At the conclusion of the hearing, the commission shall

report in writing its findings to the governing body. The

governing body shall:

(1) examine the report and, if it finds the report to be

correct, approve the report; and

(2) make an assessment in the proper amount against property and

the owner of property found to be benefited by the improvement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 314.048. CERTIFICATES. The municipality may:

(1) issue assignable certificates payable to the municipality or

the purchaser of the certificates stating the liability of the

property and the owner of the property for the payment of

assessments; and

(2) set the terms of the certificates, including the time of

payment, conditions of default, and date of maturity.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 314.049. ENFORCEMENT OF ASSESSMENT. An assessment may be

enforced by:

(1) suit brought by the municipality for the benefit of a holder

and owner of an assessment or a certificate issued on the

assessment;

(2) suit brought by a holder and owner of an assessment or a

certificate issued on the assessment; or

(3) sale of the assessed property in the same manner as nearly

as possible as the sale of real property for municipal taxes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 314.050. SUIT ON CERTIFICATE. In a suit to enforce a

certificate issued under Section 314.048, the recitals of the

certificate are sufficient to allege the proceedings of the

governing body in making the improvements, the assessment for the

improvements, and all prerequisites to the assessment. The

allegations contained in the recitals need not be stated in the

pleadings.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 314.051. REASSESSMENTS. (a) An error in a proceeding

under this chapter, the description of property, or the name of

the owner does not invalidate an assessment, and an assessment is

in effect against the property and the owner of the property.

(b) A governing body that is advised of an error shall correct

the error.

(c) At the request of an interested party, the governing body

shall, after notice and hearing that comply with this chapter,

reassess an owner or property erroneously assessed in accordance

with special benefits as provided by this chapter as to original

assessments. The governing body may set the terms of payment of a

reassessment and may issue assignable certificates evidencing the

reassessment in the same manner as for an original assessment.

(d) The governing body may not make a reassessment later than

six years after the date of the ordinance making the original

assessment. If the reassessment is contested in an action at law,

the time consumed in the action is not included in computing the

six years.

(e) In making a reassessment, the governing body is not required

to repeat an action relating to the original assessment, except

as required by Subsection (c).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 314.052. DEFICIENCY ASSESSMENTS. (a) If, after an

assessment is made under this chapter, the amount assessed and

apportioned is insufficient to defray all the costs of an

improvement:

(1) the governing body may assess the deficiency against

property specially benefited and the owners of the property and

apportion the deficiency among them, after notice and hearing as

provided by this chapter and after complying with each provision

of this chapter applicable to original assessments; or

(2) a deficiency assessment may be made after notice and hearing

before the commission in the manner provided by Section 314.047.

(b) A municipality may issue assignable certificates evidencing

the deficiency assessment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 314.053. SUIT TO SET ASIDE OR CORRECT ASSESSMENT OR

REASSESSMENT. (a) A suit to set aside or correct an assessment

or reassessment or a proceeding relating to the assessment or

reassessment because of an error or invalidity in the assessment

or reassessment must be brought by a property owner against whom

or whose property an assessment or reassessment has been made not

later than the 10th day after the date of the assessment or

reassessment.

(b) After the deadline prescribed by Subsection (a), the owner

and the owner's heirs, successors, and assigns are barred from

bringing an action described by that subsection or objecting to

the validity of an assessment, reassessment, or proceeding.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 314.054. VALIDITY OF ASSESSMENT. An assessment or

reassessment is valid and binding without regard to:

(1) an error, omission, or invalidity in a proceeding of the

municipality under this chapter with reference to:

(A) the making of an improvement provided by this chapter;

(B) the taking or condemnation of property for an improvement;

or

(C) the determination and payment of damages for property taken

or damaged; or

(2) whether as of the date of the assessments the improvement

was completed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 315. ARTIFICIAL LIGHTING

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE E. MUNICIPAL STREETS

CHAPTER 315. ARTIFICIAL LIGHTING

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 315.001. DEFINITIONS. In this chapter:

(1) "Abutting property" means property abutting a street on

which lighting improvements are made or proposed to be made.

(2) "Special benefit" means the amount of enhanced value that a

property receives as a result of lighting improvements.

(3) "Street" includes a portion, not less than one block, of a

street.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.002. APPLICABILITY. This chapter applies only to a

municipality with a population of more than 5,000.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. AUTHORITY AND INITIAL PROCEDURES

Sec. 315.021. ESTABLISHMENT OF LIGHTING IMPROVEMENTS. (a) A

municipality may install and maintain lighting improvements for a

local public street as provided by this chapter if the governing

body of the municipality adopts a resolution:

(1) on its own motion if:

(A) the governing body considers it more advantageous to the

public; and

(B) public money is available for that purpose; or

(2) following the receipt of a petition from the owners of

property abutting a street to install and maintain street

lighting improvements.

(b) Adoption of the resolution is conclusive of the public

necessity and benefit of the lighting improvements. Failure to

give notice of the adoption of a resolution does not affect the

resolution's validity.

(c) The resolution must describe:

(1) the nature and extent of the lighting improvements to be

made;

(2) any street or district composed of streets, highways, or

alleys to be lighted;

(3) the materials to be used; and

(4) the method of paying the cost of the improvements.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.022. CONTENTS OF PETITION. (a) A petition submitted

under Section 315.021(a)(2) must:

(1) state that a street or a district composed of streets,

highways, or alleys should be lighted;

(2) state that lighting improvements are needed for that

purpose;

(3) name and describe the street or district to be lighted;

(4) state that the lighting will be a public improvement and

will be conducive to the public welfare; and

(5) be signed by a majority of the owners of property abutting

streets designated in the petition.

(b) A petition submitted under Section 315.021(a)(2) may:

(1) provide plans and specifications for the requested lighting

improvements; and

(2) specify the kind of poles, lights, or other material

necessary to properly install the improvements or any part of the

necessary material.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.023. PLANS AND SPECIFICATIONS. (a) The governing body

may:

(1) order the use of all or any part of the materials specified

in the petition in constructing the lighting improvements;

(2) if materials specified in the petition are not available,

order the use of materials similar in kind and quality to the

specified materials; or

(3) reject any or all plans and specifications included in the

petition and have new plans and specifications prepared by the

municipal engineer.

(b) On adoption of a resolution as provided by Section 315.021,

the municipal engineer shall:

(1) prepare plans and specifications for the lighting

improvements ordered by the resolution; and

(2) submit the completed plans and specifications to the

governing body for approval.

(c) If there is no municipal engineer, the municipal official

whose duties most closely correspond to those of a municipal

engineer shall prepare and submit the plans and specifications.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.024. OWNERSHIP AND CONTROL. After lighting

improvements made under this chapter are installed and accepted

by the municipality, the improvements become a part of the

municipality's lighting system.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.025. USE OF AVAILABLE MONEY. A municipality may use

available money to assist in financing lighting improvements.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. BIDS AND CONTRACTS

Sec. 315.041. ADVERTISEMENT FOR BID. (a) On approval and

adoption of plans and specifications by the governing body of a

municipality, the municipal secretary or other officer designated

by the governing body shall advertise for sealed bids for

installing the lighting improvements according to the

specifications.

(b) The advertisement shall be published in a daily newspaper of

general circulation in the municipality and shall state the time

within which bids may be received.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.042. FILING OF BID. (a) The governing body of a

municipality may prescribe a period of not less than 10 or more

than 15 days after the date on which the advertisement for bids

is published within which bids may be received.

(b) Bids shall be filed with the municipal secretary or another

officer designated by the governing body.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.043. AMENDMENT OF BID PROHIBITED. A bid may not be

amended after it has been filed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.044. OPENING OF BIDS; ACCEPTANCE OR REJECTION. (a)

Bids shall be opened and read at a public meeting of the

governing body of a municipality.

(b) The governing body may:

(1) accept a bid it considers most advantageous to the owners of

abutting property; or

(2) reject any or all bids.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.045. CONTRACTS. (a) After the governing body of a

municipality has accepted a bid for lighting improvements, the

municipality shall contract with a contractor whose bid has been

accepted.

(b) A contract shall be:

(1) executed by the municipality's chief executive; and

(2) attested with the corporate seal by the municipal secretary

or other officer designated by the governing body.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. PAYMENT OF COSTS

Sec. 315.061. AUTHORITY TO ASSESS COSTS. (a) A municipality

may assess against owners of abutting property who will specially

benefit from lighting improvements the entire cost, including

labor and material, of installing the improvements.

(b) A municipality may impose a lien against abutting property

to secure the payment of the assessment against that property.

(c) Costs may not be assessed against any property or property

owner and personal liability for costs may not be finally

determined until after the hearing under Section 315.066 and the

adjustment of equities between or among abutting property owners

under Section 315.063.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.062. METHOD OF ASSESSMENT. (a) An assessment against

abutting property or an owner of abutting property shall be made

according to the frontage of that property on a street to be

improved in proportion to the total frontage on all streets to be

improved.

(b) The costs shall be apportioned according to the frontage or

front foot rule but may not exceed the special benefit to the

property.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.063. ADJUSTMENT OF EQUITIES. If the governing body of

a municipality considers that assessing and apportioning costs as

provided by Section 315.062 would be unjust or unequal in a

particular case, the governing body shall assess and apportion

the costs justly and equally, considering the special benefit to

each owner, the equities of the owners, and the adjustment of the

apportionment, so as to produce a substantial equality of

benefits received by and burdens imposed on each owner.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.064. STATEMENT OF OWNERSHIP AND COSTS. (a) After the

governing body of a municipality has approved and executed a

contract for lighting improvements, the municipal engineer shall

prepare and submit to the governing body a written statement

that:

(1) lists the owners of property abutting any street to be

improved;

(2) states the number of front feet owned by each owner;

(3) describes, by lot and block number or by another method that

identifies the property, the abutting property owned by each

owner; and

(4) estimates:

(A) the total cost of the improvement;

(B) the amount for each front foot to be assessed against

abutting property and its owner; and

(C) the total amount to be assessed against each owner.

(b) If there is no municipal engineer, the municipal official

whose duties most closely correspond to those of a municipal

engineer shall prepare and submit the statement.

(c) The governing body shall examine the statement and correct

any error in the statement.

(d) An error or omission in a statement prepared under this

section does not invalidate an assessment or a lien or claim of

personal liability imposed under an assessment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.065. NOTICE OF HEARING. (a) After the governing body

of a municipality has examined and approved a statement prepared

under Section 315.064, the governing body by resolution shall

direct publication of notice of a hearing to owners of abutting

property.

(b) Notice shall be published for 10 consecutive days in a daily

newspaper of general circulation in the municipality where the

lighting improvements are to be made.

(c) If there is no daily newspaper, the governing body shall

notify the owners by registered mail before the 10th day before

the date of the hearing.

(d) The notice must:

(1) state the place and time of the hearing;

(2) generally describe the lighting improvements;

(3) name any street to be improved;

(4) state the amount proposed to be assessed against abutting

property for each front foot; and

(5) notify each owner of abutting property and each interested

person to appear at the hearing.

(e) The notice is not required to describe any property or to

include the name of an owner. The notice is nonetheless binding

on and conclusive against an owner of abutting property or a

person interested in or having a lien or claim on the property.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.066. HEARING. (a) A hearing:

(1) is before the governing body of the municipality; and

(2) may not be held before the 10th day after the date of notice

under Section 315.065.

(b) At any time before the close of the hearing, a person

interested in property that may be claimed to be subject to

assessment under this chapter is entitled to be heard on:

(1) any matter affecting the property itself;

(2) the benefit of the proposed improvement to the property;

(3) a claim of liability relating to the property;

(4) the proposed lighting improvements;

(5) any invalidity or irregularity in a proceeding regarding the

proposed improvements; or

(6) any other objection to the proposed improvements.

(c) An objection must be filed in writing.

(d) At the hearing, an interested person may:

(1) produce evidence and witnesses; and

(2) appear in person or by attorney.

(e) The governing body:

(1) shall give a full hearing on an objection presented under

this section;

(2) may, from time to time and without further notice, adjourn

the hearing;

(3) may inquire into and determine all facts necessary to

adjudicate an objection or ascertain the special benefit to an

owner; and

(4) shall render a just decision in each case.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.067. RULES. The governing body of a municipality may

adopt rules governing hearings or notice of hearings that the

governing body considers advisable to give all property owners a

full hearing on assessments against them because of the special

benefits.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.068. WAIVER OF OBJECTION. An objection to an

irregularity in a proceeding regarding proposed lighting

improvements under this chapter or to the validity of an

assessment or adjudication of personal liability against abutting

property or an owner of abutting property is waived unless

presented at the time and in the manner prescribed by Section

315.066.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.069. ASSESSMENT ORDER. (a) After the close of a

hearing held under Section 315.066, the governing body of the

municipality by ordinance shall assess against each owner of

abutting property the proportionate cost of the lighting

improvements as decided by the governing body.

(b) The ordinance shall:

(1) impose a lien on the property;

(2) declare the owner of the property personally liable for the

amount assessed; and

(3) prescribe the time and manner of payment of the assessed

amount.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.070. INSTALLMENTS. (a) The governing body may order

the assessments payable in not more than six installments and

prescribe the amount, time, and manner of payment of the

installments.

(b) The last payment may not be deferred beyond the fifth

anniversary of the municipality's acceptance of the completed

lighting improvement.

(c) The ordinance shall prescribe the rate of interest, not to

exceed seven percent a year, to be charged on deferred payments.

(d) The ordinance may provide for the maturity and collection of

all deferred payments on the default of an installment of

principal or interest.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.071. DISCHARGE OF OBLIGATION. An owner of abutting

property may discharge the total amount assessed against the

owner, or any installment of that amount, at any time before

maturity, on payment of the amount with accrued interest.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.072. LIEN. (a) An assessment under this subchapter

against a property or property owner and any costs and reasonable

attorney's fees incurred are a personal claim against the owner

secured by a lien against the property.

(b) A lien under this section reverts back and takes effect as

of the date of the original resolution ordering the lighting

improvement. Adoption of the resolution is notice of the lien to

all persons.

(c) A person who owns property on the date of an ordinance

providing for an assessment against the property under Section

315.069 is personally liable for that person's respective portion

of the assessment.

(d) Assessing in one assessment more than one parcel of property

owned by a single owner or owned jointly by two or more persons

does not invalidate the assessment or a lien or claim of personal

liability under the assessment.

(e) An error in the name of an owner of assessed property in the

ordinance providing for the assessment does not invalidate the

lien or personal liability created by the ordinance. The lien or

personal liability exists against the true owner of the property

as if the owner had been correctly described.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.073. PRIORITY OF LIEN. A lien under Section 315.072 is

superior to any other lien, claim, or title, except a municipal,

county, or state tax.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.074. CERTIFICATE OF OBLIGATION. (a) The governing

body of a municipality may provide that:

(1) a contractor to whom work is let under this chapter may

recover the costs assessed against abutting property and the

owners of abutting property only from the property or property

owners; and

(2) the municipality has no liability for the costs.

(b) The governing body may also authorize assignable

certificates against abutting property or owners of abutting

property.

(c) A recital in a certificate that states that the procedure

for making the lighting improvement was in compliance with law

and that all prerequisites to imposing the lien and to creating

the personal liability of the property owner were performed is

prima facie evidence in all courts that the procedure and

prerequisites were performed as stated in the certificate.

(d) A certificate authorized under this section shall be:

(1) executed by the municipality's chief executive; and

(2) attested with the corporate seal by the municipal secretary

or other officer designated by the governing body.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.075. PAYMENT FROM AVAILABLE MONEY. (a) The cost of

lighting improvements made without a petition by property owners

shall be paid by the municipality out of the municipality's

available money.

(b) The amount paid by a municipality to a contractor under this

section shall be reimbursed to the municipality by assessments

against abutting property owners under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER E. JUDICIAL PROCEEDINGS

Sec. 315.091. SUIT ON LIEN. Personal liability established

under Section 315.072 may be enforced by bringing suit.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.092. SUIT TO CONTEST ASSESSMENT OR PROCEEDING. (a) A

person who has an interest in property that may be subject to

assessment under this chapter or who has any other financial

interest in a proposed lighting improvement or the manner in

which the cost of the proposed improvement is to be paid may

bring suit to contest on any ground:

(1) the validity of a proceeding held on the making of the

improvement; or

(2) the validity in whole or in part of an assessment, lien, or

personal liability imposed by the proceeding.

(b) A suit under this section must be brought not later than the

10th day after the date on which the hearing under Section

315.066 concludes.

(c) The municipality and any person to whom a contract has been

awarded shall be made defendants in a suit under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.093. ESTOPPEL. (a) A person who does not bring suit

within the period prescribed by Section 315.092 or who does not

diligently and in good faith prosecute a suit to final judgment

may not contest or raise as a defense in another action the

validity of a proceeding or an assessment, lien, or personal

liability imposed by the proceeding.

(b) Estoppel under this section binds a person's heirs,

successors, administrators, and assigns.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.094. AFFIDAVIT. (a) In a suit brought under Section

315.092, an affidavit must be attached to the plaintiff's

petition stating:

(1) that the matters alleged in the petition are true, except

for matters alleged on information and belief; and

(2) that the suit is brought in good faith and not to injure or

delay the municipality, the contractor, or an owner of abutting

property.

(b) If the plaintiff does not attach the affidavit required by

this section, the court shall dismiss the suit on a defendant's

motion and the plaintiff is barred to the same extent as if suit

had not been brought.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.095. SUSPENSION OF WORK. When suit is brought under

Section 315.092, the municipality or the contractor may suspend

performance of work until a final judgment is rendered in the

case and all appellate remedies are exhausted.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 315.096. APPEAL. (a) An appeal or writ of error must be

perfected not later than the 30th day after the date of

adjournment of the term of the court of original jurisdiction

during which judgment was rendered in the suit.

(b) An appeal or writ of error under this section is entitled to

precedence in state courts of appellate jurisdiction and shall be

heard and determined as soon as practicable.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 316. USE OF MUNICIPAL STREETS AND SIDEWALKS FOR PUBLIC CONVENIENCES AND AMENITIES OR FOR PRIVATE USES

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE E. MUNICIPAL STREETS

CHAPTER 316. USE OF MUNICIPAL STREETS AND SIDEWALKS FOR PUBLIC

CONVENIENCES AND AMENITIES OR FOR PRIVATE USES

SUBCHAPTER A. USE OF MUNICIPAL STREETS AND SIDEWALKS FOR PUBLIC

CONVENIENCES AND AMENITIES

Sec. 316.001. DEFINITIONS. In this subchapter:

(1) "Municipal street" means the entire width of a way held by a

municipality in fee or by easement or dedication that has a part

open for public use for vehicular travel. The term does not

include a designated state or federal highway or road or a

designated county road.

(2) "Roadway" means the portion of a municipal street that is

improved, designed, or ordinarily used for vehicular travel. The

term does not include a curb, berm, or shoulder.

(3) "Sidewalk" means the portion of a municipal street between

the curb lines or lateral lines of a roadway and the adjacent

property lines that is improved and designed for or is ordinarily

used for pedestrian travel.

(4) "Sidewalk cafe" means an outdoor dining area that is located

on a sidewalk and that contains removable tables, chairs,

planters, or related appurtenances.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 316.002. PERMITTED IMPROVEMENTS OR FACILITIES ON MUNICIPAL

STREET. (a) The governing body of a municipality may permit a

person described by Subsection (b) to use property in the

municipality on which a municipal street is located for the

establishment or maintenance of:

(1) trees or decorative landscaping, including landscaping

lighting, watering systems, or other accessories for the

maintenance of the trees or landscaping;

(2) a sidewalk cafe that is:

(A) contiguous to a restaurant in which food preparation,

sanitation, and related services for the cafe are performed; and

(B) open to the air, except for any canopy, and not enclosed by

fixed walls;

(3) an ornamental gate, column, or other ornamental work

denoting the entrance to a neighborhood or platted and recorded

subdivision;

(4) a supportive or decorative column, arch, or other structural

or decorative feature of a building that is:

(A) of historical value or of unusual architectural design,

character, or significance; and

(B) 50 or more years old at the time of application for a permit

for the establishment or maintenance of the feature; or

(5) an amenity for the convenience of the public in the use of

the municipal streets for pedestrian or vehicular travel,

including a transit bus shelter, drinking fountain, or bench.

(b) The governing body may grant permission under Subsection (a)

only to:

(1) a person who owns the underlying fee title to the real

property; or

(2) an entity that holds a lease of the property from or has

written permission to use the property from a person who owns the

underlying fee title to the real property.

(c) An ornamental work described by Subsection (a)(3) may

display the name of the neighborhood or subdivision, but may not

contain commercial advertising or other signs.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 316.003. FINDING REQUIRED. An improvement or facility

described by Section 316.002(a) may not be established unless the

governing body of the municipality, or a municipal official who

is designated by ordinance to make the finding, finds that:

(1) the improvement or facility will not be located on, extend

onto, or intrude on:

(A) the roadway; or

(B) a part of the sidewalk needed for pedestrian use;

(2) the improvement or facility will not create a hazardous

condition or obstruction of vehicular or pedestrian travel on the

municipal street; and

(3) the design and location of the improvement or facility

includes all reasonable planning to minimize potential injury or

interference to the public in the use of the municipal street.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 316.004. PERMIT PROGRAM. (a) A municipality by ordinance

may establish a permit program under this subchapter.

(b) The governing body of the municipality shall include in the

ordinance:

(1) provisions the governing body determines are necessary or

desirable to protect, at the site of an applicant's proposed

facility, the public, utility companies, and any person who has

the right to use the municipal street;

(2) provisions that require:

(A) clearances between the facility or improvement and utility

lines that comply with clearances from structures to utility

lines required by a nationally recognized building code;

(B) a permit holder to provide a cash or surety bond in an

amount approved by the municipality sufficient to cover the costs

for the municipality or a public utility to remove the permit

holder's facilities or improvements; and

(C) a permit holder to pay the costs to relocate a municipal or

public utility facility or improvement in a municipal street

associated with the installation of a facility or improvement of

the permit holder; and

(3) a provision authorizing the municipality or a utility

company or other person authorized by the municipality to remove,

without liability, any part of a facility for which a permit has

been issued if there is a lawful need for the site or for access

to the site.

(c) The governing body may include in the ordinance:

(1) construction, maintenance, operation, and inspection

requirements;

(2) public liability insurance requirements;

(3) a requirement that the applicant or permit holder pay for

traffic and safety studies;

(4) provisions for conducting a public hearing on the issuance,

renewal, or revocation of a permit, with notice and reporting

expenses of the hearing to be paid by the applicant or permit

holder;

(5) a requirement for indemnity agreements by abutting fee title

land owners in the form of covenants that run with the title to

the abutting land; or

(6) a provision that authorizes the governing body, at its

discretion, to terminate the permit without notice to the permit

holder.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 316.005. RENEWAL OF PRIOR PERMIT. The renewal of a permit

issued before April 30, 1985, for an improvement or facility

described by Section 316.002(a) must be renewed in the same

manner as a permit issued under this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 316.006. USE OF MUNICIPAL MONEY OR EMPLOYEE FOR PERMITTED

FACILITY. A municipality may use or permit the use of municipal

money or an employee with respect to a facility operated under a

permit issued under this subchapter only for inspections or

removal.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 316.007. IMPROVEMENT OR FACILITY ESTABLISHED OR MAINTAINED

BY MUNICIPALITY. (a) A municipality may establish or maintain,

with municipal money, material, equipment, or personnel, an

improvement or facility described by Section 316.002(a)(1) or (5)

without a permit, regardless of whether the municipality

establishes a permit program under this chapter.

(b) A municipality must make the finding required by Section

316.003 regarding an improvement or facility the municipality

proposes to place on a municipal street.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 316.008. PUBLIC AND GOVERNMENTAL ACTIONS AND FUNCTIONS OF

MUNICIPALITY. The following actions of a municipality are public

and governmental actions and functions, are exercised for a

public purpose, and are matters of public necessity:

(1) granting a permit authorized by this subchapter;

(2) permitting the use of a municipal street for a purpose

authorized by Section 316.002 under a permit authorized by this

subchapter; and

(3) establishing or maintaining, with municipal money, material,

equipment, or personnel, an improvement or facility described by

Section 316.002(a)(1) or (5).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 316.009. RIGHT OF ABATEMENT. This chapter does not impair

the right of a municipality or other person to abate an unlawful

obstruction or use of a municipal street.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 316.010. POLITICAL SUBDIVISION NOT REQUIRED TO OBTAIN

PERMIT. This chapter does not require a political subdivision of

this state to obtain a permit to establish or maintain an

improvement or facility authorized by other law.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. USE OF STREETS AND SIDEWALKS FOR PRIVATE PURPOSE

Sec. 316.021. MUNICIPAL PERMISSION TO USE STREET OR SIDEWALK FOR

PRIVATE PURPOSE. A municipality may permit and prescribe the

consideration and terms for the use of a portion of a municipal

street or sidewalk for a private purpose if the use does not:

(1) interfere with the public use of the street or sidewalk; or

(2) create a dangerous condition on the street or sidewalk.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 317. ELIMINATION OF GRADE-LEVEL STREET CROSSINGS BY RAILROAD LINES IN MUNICIPALITIES WITH POPULATION OF MORE THAN 100,000

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE E. MUNICIPAL STREETS

CHAPTER 317. ELIMINATION OF GRADE-LEVEL STREET CROSSINGS BY

RAILROAD LINES IN MUNICIPALITIES WITH POPULATION OF MORE THAN

100,000

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 317.001. APPLICABILITY OF CHAPTER. This chapter applies

only to a municipality with a population of more than 100,000.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.002. DEFINITION. In this chapter, "facility" means

property that the governing body of a municipality considers

necessary for the elimination of a grade-level crossing by a

railroad line from a street of the municipality or for the

relocation of a railroad line within the municipality, including:

(1) land;

(2) a right-of-way;

(3) an elevated structure;

(4) a grade separation;

(5) an underpass or overpass;

(6) a passenger station, depot, or other building;

(7) an interchange yard;

(8) a railroad track; and

(9) any other improvement.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.003. AUTHORITY REGARDING FACILITIES. (a) To decrease

hazards to life or property, promote public safety or

convenience, improve traffic conditions, or encourage the orderly

development of the municipality, a municipality may acquire,

construct, improve, enlarge, extend, maintain, repair, or replace

a facility.

(b) Activities authorized by Subsection (a) include:

(1) removing and relocating railroad tracks, a utility line or

pipe, or another improvement;

(2) removing or demolishing a building or another improvement;

(3) paying for damage to other property in connection with an

activity described by that subsection; or

(4) improving a street in connection with an activity described

by that subsection.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.004. APPLICABILITY OF OTHER LAW. Except to the extent

that it conflicts or is inconsistent with this chapter,

Subchapter B, Chapter 1502, Government Code, applies to revenue

bonds issued under this chapter, and a municipality to which this

chapter applies has, with respect to a revenue bond issued under

this chapter, each power granted by that subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.005. CONFLICT OR INCONSISTENCY WITH MUNICIPAL CHARTER.

To the extent of a conflict or inconsistency between this chapter

and a municipal charter, this chapter controls.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.006. AGREEMENTS. (a) In this section, "agreement"

includes a contract, lease, conveyance, contract of sale, or

lease-purchase contract.

(b) The governing body of a municipality may enter into an

agreement with any person with respect to a facility, including

an agreement in connection with or incidental to the acquisition,

financing, construction, or operation of a facility, if the

governing body:

(1) considers the agreement necessary or convenient to implement

this chapter; and

(2) authorizes the agreement by ordinance or resolution.

(c) The mayor or other presiding officer of the municipality

must execute the agreement, and the municipal secretary or clerk

must attest to the agreement.

(d) An agreement entered into by a municipality under this

chapter is binding on the municipality and its governing body.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.007. EMINENT DOMAIN. (a) A municipality may exercise

the power of eminent domain to acquire the fee simple title to,

an easement in, or a right-of-way over or through any property,

including water or land under water, that the governing body of

the municipality determines necessary to accomplish a purpose

provided by Section 317.003.

(b) A municipality may not condemn property under Subsection (a)

if the property is used for cemetery purposes.

(c) A municipality shall pay adequate compensation to the owner

of property that is taken, damaged, or destroyed in the

accomplishment of a purpose provided by Section 317.003.

(d) A municipality may pay compensation and damages adjudicated

in a condemnation proceeding or damage to the property of a

person in the accomplishment of a purpose provided by Section

317.003 from:

(1) the proceeds of tax or revenue bonds issued under this

chapter; or

(2) other available municipal money.

(e) Chapter 21, Property Code, governs the procedure for the

exercise of the power of eminent domain under this section.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

SUBCHAPTER B. MANAGEMENT AND CONTROL OF FACILITIES; BOARD OF

TRUSTEES

Sec. 317.051. DEFINITION. In this subchapter, "board" means a

board of trustees established under Section 317.052.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.052. MANAGEMENT AND CONTROL BY GOVERNING BODY OR BOARD.

An ordinance authorizing the issuance of revenue bonds under

this chapter may provide that while the principal of or interest

on the bonds is outstanding, and regardless of whether the

facility is encumbered under Section 317.112, management and

control of the facility is vested in:

(1) the governing body of the municipality; or

(2) the board of trustees named in the ordinance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.053. COMPOSITION OF BOARD. A board may consist of not

more than seven members, one of whom must be a member of the

governing body of the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.054. ORGANIZATION AND DUTIES OF BOARD. (a) An

ordinance under Section 317.052 that vests management and control

of a facility in a board must:

(1) specify the board members' compensation, which may not

exceed five percent of the gross revenue of the facility;

(2) specify the members' terms of office;

(3) specify the members' powers and duties and the manner of

exercising those powers and duties;

(4) provide for the election or appointment of the members'

successors; and

(5) specify any other matter relating to the members'

organization and duties.

(b) On any matter not covered by the ordinance, the board is

governed by the laws and rules governing the governing body of

the municipality to the extent applicable.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

SUBCHAPTER C. BONDS

Sec. 317.101. DEFINITION. In this subchapter, "net revenue"

means the gross revenue derived from the operation or use of a

facility the net revenue of which is pledged to the payment of a

bond less the reasonable expenses of maintaining and operating

the facility, including necessary repair and insurance of the

facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.102. AUTHORITY TO ISSUE BONDS. The governing body of a

municipality by ordinance may issue tax bonds, revenue bonds, or

both to provide money for a facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.103. ELECTION. (a) Tax bonds, other than refunding

bonds, may be issued only if authorized by a majority of the

qualified voters voting at an election held under Chapter 1251,

Government Code.

(b) The governing body of a municipality may:

(1) submit a proposition for the issuance of revenue bonds at an

election held in the manner provided by Subsection (a) for tax

bonds; or

(2) issue revenue bonds without an election.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.104. MATURITY. A bond issued under this chapter must

mature not later than 40 years after its date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.105. SIGNATURES. A bond issued under this chapter must

be signed by the mayor or presiding officer of the municipality

and countersigned by the municipal secretary or clerk.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.106. SALE OF BONDS. A municipality may sell bonds

issued under this chapter at a public or private sale under terms

determined by the governing body to be the most advantageous and

reasonably obtainable.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.107. CONTENTS OF ORDINANCE AUTHORIZING ISSUANCE OF

REVENUE BONDS. (a) The ordinance of the governing body of the

municipality authorizing the issuance of revenue bonds and the

related proceedings may:

(1) provide for the flow of funds and the establishment and

maintenance of an interest and sinking fund, reserve fund, or

other fund;

(2) specify a depository for the money; and

(3) contain any additional covenant, as considered appropriate,

with respect to the bonds, the pledged revenue, and the operation

and maintenance of each facility the net revenue of which is

pledged, including provisions for:

(A) the lease of a facility; and

(B) the use or pledge of money derived from that lease.

(b) The ordinance or related proceeding may:

(1) prohibit the further issuance of bonds or other obligations

payable from pledged revenue; or

(2) reserve the right to issue additional bonds to be secured by

a pledge of and payable from the net revenue on a parity with, or

subordinate to, the lien and pledge in support of the bonds being

issued, subject to any condition provided by the ordinance or

related proceeding.

(c) The ordinance or related proceeding may contain any other

provision or covenant determined by the governing body.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.108. ADOPTION AND EXECUTION OF DOCUMENTS. The

governing body of a municipality may adopt and have executed any

other proceeding or instrument necessary or convenient in the

issuance of revenue bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.109. REVIEW AND APPROVAL OF CONTRACTS RELATING TO

REVENUE BONDS. (a) If revenue bonds issued under this chapter

state that they are secured in whole or in part by a pledge of

the proceeds from a contract between the municipality and another

person, a copy of the contract and of the proceedings authorizing

the contract must be submitted to the attorney general with the

bond record.

(b) The approval by the attorney general of the bonds is

approval of the contract.

(c) After approval, the contract is incontestable except for

forgery or fraud.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.110. SECURITY FOR AND PAYMENT OF BONDS PAYABLE FROM

REVENUE. (a) Revenue bonds may be secured by a pledge of and

paid from:

(1) the net revenue derived from the operation or use of all or

a designated part of a facility then in existence or to be

improved, constructed, or acquired;

(2) the revenue, proceeds, or payments that will accrue to or be

received by the municipality under a lease-purchase contract or

contract of sale relating to a facility; or

(3) a combination of those sources.

(b) While the principal of or interest on bonds is outstanding,

the municipality shall:

(1) impose and collect charges in an amount sufficient to pay:

(A) maintenance and operation expenses of the facility the net

revenue of which is pledged;

(B) the interest on the bonds as it accrues; and

(C) the principal of the bonds as the bonds mature; and

(2) make any other payment prescribed by the ordinance or other

proceeding authorizing or relating to the issuance of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.111. USE OF CERTAIN PROCEEDS. From the proceeds of

bonds issued under this chapter, the governing body of a

municipality may appropriate or set aside:

(1) an amount for the payment of interest expected to accrue

while a facility is under construction;

(2) an amount necessary to pay all expenses incurred and to be

incurred in the issuance, sale, and delivery of the bonds; and

(3) in the case of revenue bonds, an amount required by the

ordinance authorizing the issuance of the bonds to be deposited

to the credit of a reserve fund or other fund specified by the

ordinance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.112. ENCUMBRANCE AS ADDITIONAL SECURITY. (a) As

additional security for the payment of revenue bonds issued under

this chapter, the governing body of a municipality may have

executed in favor of the bondholders an indenture or deed of

trust that encumbers all or part of a facility the net revenue of

which is pledged to the payment of the bonds, including the land

on which the facility is located.

(b) An indenture or deed of trust entered into under this

section:

(1) may contain terms considered proper by the governing body;

(2) may provide for a grant, to any purchaser at a foreclosure

sale, of a franchise to operate the facility for a term not to

exceed 40 years from the date of the purchase, subject to all

laws regulating same then in force; and

(3) is enforceable in the manner provided under the laws of this

state for the enforcement of other encumbrances.

(c) Under a sale ordered under the provisions of an encumbrance

entered into under this section, the purchaser and the

purchaser's successors or assigns are vested with:

(1) a permit or franchise to maintain the facility that conforms

to the provisions stipulated in the indenture or deed of trust;

(2) powers and privileges similar to those of the municipality

in the operation of the facility; and

(3) the right to remove all or part of the facility for

diversion to other purposes.

(d) The laws of this state other than this chapter do not apply

to the authorization or execution of an encumbrance entered into

under this chapter or to the granting of a franchise under this

chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

SUBCHAPTER D. REFUNDING BONDS

Sec. 317.151. APPLICABILITY OF LAW RELATING TO ORIGINAL BONDS.

The provisions of this chapter relating to original bonds apply

to refunding bonds issued under this chapter to the extent the

provisions can be made to apply.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.152. AUTHORITY TO ISSUE TAX REFUNDING BONDS. (a) The

governing body of a municipality by ordinance may issue tax bonds

under this chapter to refund outstanding original or refunding

bonds issued by the municipality under this chapter and the

accrued interest on those bonds.

(b) Refunding bonds issued under this section may be issued to

refund tax bonds of more than one series or issue.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.153. AUTHORITY TO ISSUE REVENUE REFUNDING BONDS. The

governing body of a municipality by ordinance may issue revenue

bonds under this chapter to refund outstanding original or

refunding revenue bonds issued by the municipality under this

chapter and the accrued interest on those bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.154. TERMS OF ISSUANCE OF REVENUE REFUNDING BONDS. (a)

Revenue refunding bonds may:

(1) be combined with new or original revenue bonds into one

series or issue;

(2) be issued to refund bonds of more than one series or issue;

(3) combine the pledges securing the bonds to be refunded to

secure the revenue refunding bonds; or

(4) be secured by a pledge of other or additional net revenue.

(b) Revenue refunding bonds may bear interest at a rate higher

than that of the bonds to be refunded.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.155. REGISTRATION OF REFUNDING BONDS BY COMPTROLLER.

(a) Except as provided by Subsection (b), the comptroller shall

register refunding bonds on surrender and cancellation of the

bonds to be refunded.

(b) The comptroller shall register refunding bonds without the

surrender and cancellation of the bonds to be refunded if the

ordinance authorizing the issuance of the refunding bonds

requires that the bonds be sold and the proceeds from the sale be

deposited where the bonds to be refunded are payable.

(c) Refunding bonds to which Subsection (b) applies may be

issued in an amount sufficient to pay the principal of and

interest on the bonds to be refunded to the option or maturity

date of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.

Sec. 317.156. ESCROW AGREEMENT. (a) The proceeds from revenue

refunding bonds that are deposited as provided by Section

317.155(b) shall be held under an escrow agreement so that the

proceeds will be available to pay the principal of and interest

on the bonds to be refunded as each becomes due.

(b) The escrow agreement may provide that the proceeds may,

until needed to pay principal and interest, be invested in direct

obligations of the United States.

(c) Interest earned on an investment described by Subsection (b)

shall be considered revenue of the facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 24, eff. Sept. 1,

1999.



CHAPTER 341. PRIVATE CAUSEWAYS

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE F. PRIVATE CAUSEWAYS, FERRIES, AND CERTAIN TOLL BRIDGES

CHAPTER 341. PRIVATE CAUSEWAYS

Sec. 341.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Railroad Commission of Texas.

(2) "Structure" means a combination bridge, dam, dike, or

causeway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 341.002. GENERAL AUTHORITY TO ACT. Subject to Chapter 33,

Natural Resources Code, an individual, corporation, or

association may purchase, build, own, maintain, and operate a

structure across an arm, inlet, or saltwater bay of the Gulf of

Mexico located entirely in this state to provide a causeway for

vehicles, pedestrians, and railroads.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 341.003. CAUSEWAY CORPORATION. (a) A corporation may be

formed and chartered under this chapter, Title 32, Revised

Statutes, the Texas Business Corporation Act, or the Texas

Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's

Texas Civil Statutes) for the purposes provided by Section

341.002.

(b) The corporation:

(1) is subject to regulation by the commission in regard to the

powers and provisions of this chapter;

(2) may contract to convey to an individual or another

corporation an easement for the use of its structure;

(3) may impose a reasonable toll for the use of the structure;

and

(4) may not discriminate in the time for handling or in the

amount charged for a toll.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 341.004. STATEMENT OF LOCATION; PRIORITY. (a) Not later

than the 90th day after the date the building of a structure

begins, the individual, corporation, or association that owns the

structure shall file for record with the clerk of the county in

which the greater part of the structure is located:

(1) a sworn statement showing:

(A) the location of the structure;

(B) the name and size of the structure;

(C) the name of the body of water the structure will cross;

(D) the date the work began; and

(E) the name of the individual, corporation, or association; and

(2) a map designating the location of the structure.

(b) The right of the individual, corporation, or association to

build the structure relates back to the time of the filing of the

statement and the map, and the first individual, corporation, or

association to file has priority over a subsequent filing.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 341.005. ACQUIRING NECESSARY PROPERTY. (a) An individual,

corporation, or association authorized to act by this chapter may

acquire by purchase or by the exercise of the right of eminent

domain any approach the individual, corporation, or association

considers necessary for a structure.

(b) Subject to Chapter 51, Natural Resources Code, the state

grants to an individual, corporation, or association acting as

authorized by this chapter 500 feet on each side of the structure

with the right only to dredge from that area or beyond for

material required to construct or maintain the causeway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 341.006. LEASING OF STRUCTURE. (a) The individual,

corporation, or association that owns a structure may lease the

right-of-way over the structure to:

(1) a municipality for public utilities owned and operated by

the municipality; or

(2) a corporation to construct railroad tracks to operate a

steam or electric train or car.

(b) An individual, corporation, or association by leasing the

right-of-way may not:

(1) obstruct or interfere with a pedestrian's or vehicle's use

of the structure; or

(2) permit a monopoly.

(c) The commission may prescribe the terms of a lease to a

railroad corporation.

(d) If approved by the commission, a corporation that leases the

right-of-way over the structure may:

(1) contract with the individual, corporation, or association

that owns the structure to pay all money due under the contract;

and

(2) issue and sell bonds up to the amount of its obligation to

the individual, corporation, or association.

(e) A railroad corporation that leases the right-of-way over the

structure may only charge for the use of the tracks as a part of

mileage according to statutory rates and the general laws of this

state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 342. FERRIES AND CERTAIN TOLL BRIDGES

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE F. PRIVATE CAUSEWAYS, FERRIES, AND CERTAIN TOLL BRIDGES

CHAPTER 342. FERRIES AND CERTAIN TOLL BRIDGES

SUBCHAPTER A. GOVERNMENT-OWNED FERRIES

Sec. 342.001. FERRY CONNECTING STATE HIGHWAYS. (a) The

department may purchase, construct, maintain, operate, or control

a ferry that crosses:

(1) a bay, arm, channel, or saltwater lake emptying into the

Gulf of Mexico;

(2) an inlet of the Gulf of Mexico; or

(3) a river or other navigable body of water.

(b) This section applies only if:

(1) the ferry connects designated state highways; or

(2) the ferry connects a designated highway of this state and a

designated highway of an adjoining state that by statute provides

for the acquisition, construction, and maintenance of a ferry

jointly by the states and for public use of the ferry as the

states agree.

(c) The department shall use money from the state highway fund

to carry out this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 342.002. COUNTY FERRIES. The commissioners court of a

county may establish public ferries as required by the public

interest.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 13.11(d), eff. Sept.

1, 1999.

Sec. 342.003. MELVIN O. LITTLETON FERRY LANDING. (a) In

recognition of Melvin O. Littleton's outstanding supervision of

the Port Aransas ferry for 30 years, the ferry landing owned by

the department in Port Aransas is designated as the Melvin O.

Littleton Ferry Landing.

(b) The department shall design and construct a memorial marker

at the ferry landing in Port Aransas indicating the designation

as the Melvin O. Littleton Ferry Landing and any other

appropriate information.

(c) The department shall repair and replace the marker required

by this section and maintain the grounds for the marker.

(d) The department may accept a grant or donation to assist in

financing the construction and maintenance of a marker.

Added by Acts 1999, 76th Leg., ch. 1036, Sec. 1, eff. Sept. 1,

1999.

Sec. 342.004. GALVESTON-PORT BOLIVAR FERRY AND PORT ARANSAS

FERRY VEHICLE STICKERS. (a) The department may adopt rules to

establish a system under which an owner of a motor vehicle may

apply to the department for issuance of:

(1) a sticker for the vehicle that entitles the vehicle to have

priority in boarding the Galveston-Port Bolivar ferry operated by

the department; or

(2) a sticker for the vehicle that entitles the vehicle to have

priority in boarding the Port Aransas ferry operated by the

department.

(b) Any rules adopted under this section must:

(1) establish a design for the sticker for each ferry;

(2) designate the place where a sticker must be affixed to the

windshield of the motor vehicle for which it is issued;

(3) establish an annual fee for a ferry vehicle sticker;

(4) prescribe forms necessary for the administration of this

section; and

(5) ensure that a vehicle displaying a sticker issued under this

section is given priority in boarding the applicable ferry only

until the ferry reaches 50 percent of its vehicle capacity.

(c) The department shall deposit each fee collected under this

section to the credit of the state highway fund.

Added by Acts 2003, 78th Leg., ch. 810, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER B. ESTABLISHING TOLL BRIDGE OR FERRY

Sec. 342.051. RIGHT OF PROPERTY OWNER TO OPERATE FERRY. (a) A

person who owns land fronting a body of water may operate a

public ferry across the water.

(b) A person who owns land on both sides of the body of water is

entitled to the exclusive right of ferriage to and from the land

owned.

(c) A person who owns land only on one side of the body of water

may operate a public ferry between the person's land and land on

the opposite side if the person obtains the consent of the owner

of the other land. If the other landowner's consent cannot be

obtained, the person may apply to the commissioners court of the

county in which the other land is located for the establishment

of a public road from the opposite side of the body of water.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 342.052. BRIDGE OR FERRY COMPANY'S INCORPORATION STATEMENT.

The articles of incorporation of a company organized to erect a

bridge or operate a ferry must state the body of water that the

bridge or ferry is to cross.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 342.053. COMPANY'S GEOGRAPHICAL CLAIM. (a) The articles

of incorporation of a company organized to erect and maintain a

bridge or operate a ferry may specify the geographical area of

the company's exclusive operations. No part of the area specified

may be farther than three miles from the nearest point of the

bridge or route of the ferry.

(b) Another toll bridge or ferry for hire may not be established

on the same body of water within the area specified in the

articles.

(c) Subsection (b) does not prohibit a bridge or ferry at the

crossing of a road on the body of water that the commissioners

court of the county in which the crossing is located declares to

be a public road regardless of when that declaration is made.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. FERRY OPERATOR'S LICENSE AND DUTIES

Sec. 342.101. LICENSE REQUIREMENT. A person may not operate a

ferry for hire unless the person holds a license to operate the

ferry issued under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 342.102. LICENSE APPLICATION. To obtain a license to

operate a ferry a person must file an application with:

(1) the commissioners court of the county in which the ferry is

located; or

(2) if the ferry is to be operated between land in different

counties, the commissioners court of the county in which the

applicant resides or has the ferry house.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 342.103. ISSUANCE OF LICENSE. (a) The commissioners court

shall approve an application for a license to operate a ferry for

hire if the applicant:

(1) shows that the applicant owns the land on which the ferry is

to be established; and

(2) satisfies the court that the public convenience will be

promoted by operation of the ferry.

(b) The commissioners court shall issue the license when the

applicant:

(1) executes a bond in accordance with Section 342.104; and

(2) presents a receipt from the county treasurer for payment of

the license fee imposed under Section 342.104.

(c) A license issued under this section expires on the first

anniversary of the date it is issued and may be renewed annually.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 342.104. BOND; LICENSE FEE. (a) The holder of a license

to operate a ferry annually shall execute a bond payable to and

approved by the county judge conditioned on the license holder's

compliance with this chapter.

(b) The commissioners court shall set the amount of the bond at

not less than $1,000.

(c) The commissioners court may impose an annual license fee not

to exceed $100.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 342.105. FERRY OPERATION BETWEEN COUNTIES. (a) A person

who holds a license to operate a ferry between two counties has

the same rights and duties as a person licensed to operate a

ferry exclusively in one county.

(b) A commissioners court other than the commissioners court

that issues the license may not impose a tax or license fee on a

ferry that operates between two counties.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 342.106. TEMPORARY LICENSE. (a) Between regular terms of

a commissioners court of a county a person may obtain from the

county judge a temporary license to operate a public ferry until

the next regular term of the commissioners court.

(b) The holder of a temporary license may impose the toll rates

imposed at other ferries operating on the same body of water for

which the temporary license is issued.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 342.107. DUTIES OF FERRY OPERATOR. The holder of a license

to operate a ferry shall:

(1) at all times maintain good, safe, and substantial boats in

sufficient number to readily accommodate the public;

(2) keep the banks used by the ferry in good repair and graded

so that the ascent from the water's edge to the top of the bank

does not exceed one foot in height for each seven feet from the

water's edge; and

(3) readily attend a passenger wanting to cross with animals or

other property.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 342.108. GENERAL COUNTY AUTHORITY OVER FERRIES. The

commissioners court of a county may exercise general control over

all ferries in the county.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 13.11(e), eff. Sept.

1, 1999.

SUBCHAPTER D. COUNTY REGULATION OF TOLLS

Sec. 342.201. TOLLS FOR BRIDGES AND FERRIES. The commissioners

court of a county, by an order made at a regular term and entered

on the minutes of the court, shall regulate the toll for crossing

any bridge or ferry in the county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 342.202. ESTABLISHING AND CHANGING FERRY TOLL RATES. (a)

When a commissioners court issues a license to operate a ferry,

the court shall state in its record the toll rate that may be

charged for ferrying property usually transported by a ferry.

(b) The commissioners court may at its first term of the year,

and shall at another term on the petition of 20 residents of the

county, revise and if necessary change the toll rate for ferries

in the county.

(c) The county clerk shall:

(1) record toll rates, including changes; and

(2) deliver to each person holding a license to operate a ferry

issued by the county a copy of the record, signed and sealed by

the clerk.

(d) A change of toll rate may not take effect before the 31st

day after the date on which the change is made.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 342.203. FERRY CHARGE ON SWIMMING COW OR HORSE. The

commissioners court may not authorize a charge of more than one

cent for each cow or horse swimming the river at a location for

which a license is issued to operate a ferry, including the use

of a pen or boat necessary to control the animal.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 342.204. REFUSAL TO OPERATE AT AUTHORIZED TOLL RATES. (a)

If the holder of a license to operate a ferry refuses to operate

at the toll rates authorized by the commissioners court, the

court may issue a license to operate the ferry to another person

who agrees to operate the ferry at those rates.

(b) If the former license holder requests, the person who

receives a license under this section shall purchase the ferry

boat in use at the location at the valuation placed on it by two

residents of the vicinity where the ferry is operated. The former

license holder and the person receiving the license each shall

choose one of the residents.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 342.205. CHARGE IMPOSED ON CERTAIN INTERSTATE FERRIES. If

a body of water forms a part of the boundary between this state

and another state and the other state imposes a charge to land a

ferry from this state in that state, the commissioners court of a

county may impose a charge equal to the amount of that charge to

land a ferry from that state in this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER E. CIVIL LIABILITY OF BRIDGE OR FERRY OWNER AND

OPERATOR

Sec. 342.301. LIABILITY OF BRIDGE OR FERRY OWNER. The owner of

a toll bridge or ferry for hire is liable for damage caused by

neglect, delay, or insufficiency of the bridge or ferry boat.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 342.302. OPERATING FERRY WITHOUT LICENSE. (a) If a person

operates a ferry for hire over a body of water and does not hold

a license required under this chapter, the person is liable to:

(1) the county from which a license is required under this

chapter; and

(2) each person who holds a license to operate a ferry on the

same body of water in that county.

(b) The amount of liability to each person described by

Subsection (a)(1) or (2) is $5 for each person transported and $5

for each article transported that is subject to a separate toll.

(c) A suit under this section must be filed in a justice court

of the county described by Subsection (a)(1).

(d) A person described by Subsection (a)(1) or (2) who prevails

in an action brought under this section is also entitled to

recover costs of suit.

(e) The county treasurer may file suit under this section on

behalf of the county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 342.303. CHARGE OF EXCESSIVE TOLL RATE. (a) If the holder

of a license to operate a ferry charges and receives from a

person a toll at a rate greater than the rate authorized by the

commissioners court, the license holder is liable to the person

in the amount of $5 for each violation.

(b) A suit under this section must be filed in a justice court

of the county in which the license is issued.

(c) A person who brings a suit under this section and prevails

is entitled to recover costs of suit.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 342.304. FAILURE TO SERVE. (a) If the holder of a license

to operate a ferry, on being tendered the authorized toll, does

not, without reasonable cause, transport a person or the person's

property of the type usually transported by the ferry, the holder

is liable to the person in the amount of $2 for each 30 minutes

of delay.

(b) A suit under this section must be filed in a justice court

of the county in which the license is issued.

(c) A person who brings suit under this section and prevails is

also entitled to recover costs of suit.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 342.305. FAILURE TO POST TOLL RATES. (a) The holder of a

license to operate a ferry shall post and maintain at the ferry

or ferry house for inspection a list of toll rates authorized by

the commissioners court for the ferry.

(b) A person who violates Subsection (a) is liable for $4 for

each violation.

(c) Each week a person violates Subsection (a) is a separate

violation.

(d) Any person may bring suit in a justice court of the county

in which the license is issued to collect the amount due under

this section. One-half of the amount collected shall be paid to

the county and one-half shall be paid to the person who brings

the suit.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 342.306. RECOVERY UNDER BOND OR FROM SURETY. (a) A person

injured by a license holder's violation of a condition of the

bond required under Section 342.104 may sue on the bond in the

person's name for recovery of the amount due because of the

violation.

(b) If a judgment is obtained against a license holder for a

violation of this chapter and execution is returned because no

property of the license holder can be found on which to levy to

satisfy judgment, the justice to whom execution is returned shall

cite the license holder's sureties to appear and show cause why

judgment should not be entered against the sureties for the

amount of the judgment against the license holder that is not

satisfied.

(c) If the sureties do not show cause as described by Subsection

(b), the justice shall enter judgment and issue execution for

satisfaction of judgment against the sureties.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER F. OFFENSES RELATING TO OPERATION OF FERRY

Sec. 342.401. FAILURE TO PERFORM DUTIES; CHARGING EXCESSIVE TOLL

RATE. A person who holds a license to operate a ferry shall be

fined not less than $10 or more than $100 if the person:

(1) violates Section 342.107; or

(2) charges a toll at a rate greater than the rate authorized by

the commissioners court for the ferry.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 342.402. FAILURE TO OBTAIN LICENSE. A person shall be

fined not less than $50 or more than $200 if the person violates

Section 342.101.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 361. STATE HIGHWAY TURNPIKE PROJECTS

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE G. TURNPIKES AND TOLL PROJECTS

CHAPTER 361. STATE HIGHWAY TURNPIKE PROJECTS

Text of chapter as repealed by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 23.003 effective September 1, 2009

SUBCHAPTER G. USE OF TURNPIKE PROJECTS

SUBCHAPTER I. PARTICIPATION IN TURNPIKE PROJECTS



CHAPTER 362. TURNPIKES AND TOLL PROJECTS

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE G. TURNPIKES AND TOLL PROJECTS

CHAPTER 362. TURNPIKES AND TOLL PROJECTS

SUBCHAPTER A. JOINT TURNPIKE PROJECTS

SUBCHAPTER B. COMMISSION APPROVAL OF TOLL PROJECTS

Sec. 362.051. COMMISSION APPROVAL OF TOLL PROJECT REQUIRED. (a)

Except as provided by Section 362.055, a governmental or private

entity must obtain the commission's approval before beginning

construction of a toll road, toll bridge, or turnpike that is to

be a part of the state highway system.

(b) In deciding whether to approve a proposed toll road, toll

bridge, or turnpike, the commission shall consider:

(1) the feasibility of effectively integrating the toll road,

toll bridge, or turnpike into the state highway system; and

(2) the ability of the department to construct any connecting

roads necessary for the toll road, toll bridge, or turnpike to

produce sufficient revenue to pay the debt incurred for its

construction.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 362.054. BONDS NOT CONSIDERED OBLIGATIONS OF STATE. Bonds

or other debt obligations of a political subdivision reviewed

under this subchapter are obligations of the issuing entity and

are not obligations of the state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 362.055. EXCEPTION. This subchapter does not apply to:

(1) a county that has a population of more than 1.5 million;

(2) a local government corporation created under Chapter 431 by

a county that has a population of more than 1.5 million; or

(3) a regional tollway authority created under Chapter 366.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 7.02, eff. Sept.

1, 1997.

SUBCHAPTER C. PRIVATE TURNPIKES AND TOLL PROJECTS

Sec. 362.101. DEFINITION. In this subchapter, "turnpike or toll

project" means a road, highway, bridge, ferry, or similar project

that is financed in whole or in part through the issuance of

revenue bonds payable from toll revenue collected from users. The

term does not include a project constructed, operated,

maintained, or financed:

(1) under Chapter 361; or

(2) by a toll road authority created by a county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 362.102. COMMISSION APPROVAL OF PRIVATE TURNPIKE OR TOLL

PROJECT REQUIRED. Notwithstanding any other provision of law, a

private entity may not construct a privately owned turnpike or

toll project that connects to a road, bridge, or highway in the

state highway system unless the commission approves the private

turnpike or toll project as provided by this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 362.103. RULES. The commission shall adopt procedural and

substantive rules relating to approval of a project under this

subchapter, including rules requiring consideration of:

(1) the integration of the project into the state highway system

embodied in the existing regional transportation plan, including

the plan developed by the metropolitan planning organization, if

any, of a municipality the territory or extraterritorial

jurisdiction in which the project is proposed to be located;

(2) the potential effect of the project on the economy of the

region in which the project is located, including the economy of

each county in which the project is located and the economy of

each municipality in those counties; and

(3) the potential effect of the project on the free flow of

trade between the United Mexican States and this state, if the

project is located in whole or in part in:

(A) a county bordering the United Mexican States; or

(B) a county adjacent to a county described by Paragraph (A).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 362.104. FEASIBILITY, ALIGNMENT, AND ENVIRONMENTAL STUDIES.

A private entity shall conduct studies concerning the

feasibility, route or alignment, and environmental effect of a

proposed turnpike or toll project before requesting approval

under this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 362.901. FREE USE OF TOLL PROJECT BY MILITARY VEHICLES.

(a) The commission and the governing body of each local

governmental entity or private entity that operates a toll

project shall adopt rules to allow a military vehicle to use toll

projects without payment of a toll or fare.

(b) A rule adopted under this section must:

(1) allow a convoy of military vehicles of this state, another

state, or the United States to use the toll project without

payment of a toll or fare; and

(2) allow individual military vehicles to use the toll project

without payment of a toll or fare, to the greatest extent

practicable, considering the technological and personnel

limitations of operating the toll project.

(c) A person who claims a privilege under a rule adopted under

this section to which the person is not entitled commits an

offense. An offense under this subsection is a Class C

misdemeanor.

(d) In this section, "toll project" includes a toll road, toll

highway, turnpike, toll bridge, ferry, or similar project, users

of which are required to pay a toll or fare.

Added by Acts 2003, 78th Leg., ch. 157, Sec. 1, eff. Sept. 1,

2003.

Sec. 362.902. INCLUSION OF TOLL PROJECTS IN UNIFIED

TRANSPORTATION PROGRAM. The department shall adopt and include

in the unified transportation program of the department a list of

transportation projects in each department district that the

department considers to be eligible and feasible for tolling. A

transportation project that is included in the list is not

required to be operated as a toll project.

Added by Acts 2005, 79th Leg., Ch.

534, Sec. 1, eff. September 1, 2005.



CHAPTER 363. COUNTY TOLL BRIDGES

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE G. TURNPIKES AND TOLL PROJECTS

CHAPTER 363. COUNTY TOLL BRIDGES

Sec. 363.001. DEFINITION. In this chapter, "contractor"

includes a contractor's successor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 363.002. CONTRACT FOR TOLL BRIDGE. (a) The commissioners

court of a county may contract for the construction of a toll

bridge over a large creek or watercourse if it is inexpedient for

the county to build the bridge.

(b) The commissioners court shall determine the toll to be

imposed for crossing the bridge.

(c) The commissioners court may grant to the contractor the

right to the tolls for a period not to exceed 10 years.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 363.003. DUTY TO REPAIR; FORFEIT OF TOLLS. (a) The

contractor shall maintain the bridge during the term of the

contract.

(b) A contractor who fails to maintain the bridge forfeits all

right to the tolls.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 363.004. SURETY BOND; ACTION ON BOND. (a) Before granting

a license to a contractor to construct a toll bridge, the

commissioners court shall require a bond in the amount of $1,000

with a good and sufficient surety. The bond shall be conditioned

on:

(1) the construction of the bridge by the contractor; and

(2) the maintenance of the bridge by the contractor for the

agreed term.

(b) A person who sustains damage because a contractor has not

complied with the conditions of the bond may:

(1) sue the contractor on the bond; and

(2) recover any judgment for damages.

(c) A suit for damages under this section shall be brought in

the county in which the license is granted.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 363.005. COUNTY TOLLS. The commissioners court of a county

that issues bonds to construct a bridge may, under rules adopted

by the commissioners court, impose tolls sufficient to:

(1) pay the interest on the bonds; or

(2) pay the interest and create a sinking fund for payment of

the principal at maturity.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 364. TOLL BRIDGES IN COUNTIES BORDERING THE RIO GRANDE

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE G. TURNPIKES AND TOLL PROJECTS

CHAPTER 364. TOLL BRIDGES IN COUNTIES BORDERING THE RIO GRANDE

SUBCHAPTER A. ESTABLISHMENT OF TOLL BRIDGE AND GENERAL PROVISIONS

Sec. 364.0001. DEFINITION. (a) Except as provided by

Subsection (b), in this chapter, "bridge" includes a bridge used

by vehicles, pedestrians, or railroads, or a combination of

vehicles, pedestrians, or railroads.

(b) For the purposes of this chapter, "bridge" does not include

a railroad bridge in a county with a population of more than

675,000.

Added by Acts 2007, 80th Leg., R.S., Ch.

530, Sec. 1, eff. June 16, 2007.

Sec. 364.001. AUTHORITY TO ACQUIRE TOLL BRIDGE. (a) A county

bordering the Rio Grande, acting through the commissioners court

of the county, as a part of its road and bridge system may

acquire a toll bridge by any method, including by:

(1) construction; or

(2) purchase of an entire toll bridge or only that part of the

toll bridge that is located in this state.

(b) The county is not required to:

(1) hold an election to authorize the acquisition of a toll

bridge under this chapter;

(2) give or publish notice of its intent to acquire a toll

bridge under this chapter; or

(3) advertise or call for competitive bids in connection with

the acquisition of a toll bridge under this chapter.

(c) The county may acquire a toll bridge owned by a corporation

by purchasing the toll bridge itself or by purchasing all of the

capital stock of the corporation or a sufficient amount of the

stock as required by law to dissolve and liquidate the

corporation. The county may take title to the stock in the name

of the county or in the name of a trustee for the county. After

purchasing the stock, the county or its trustee shall:

(1) vote its shares in the corporation as necessary to vest

title to the toll bridge, together with any associated right or

property described by Section 364.002 to be acquired in

connection with the acquisition of the toll bridge, in the

county; and

(2) immediately dissolve and liquidate the corporation, pay its

debts, liabilities, and obligations, wind up its business and

affairs, and convey the properties to the county.

(d) The purchase and acquisition of toll bridge property or

stock in a corporation under this section must be made at the

price and on the terms agreed on by the owners of the property or

stock and the commissioners court. The commissioners court shall

act under this subsection by appropriate resolution or order

consistent with this chapter.

(e) A county may not acquire a toll bridge under this chapter by

eminent domain.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 364.002. RIGHTS AND PROPERTIES ASSOCIATED WITH TOLL BRIDGE.

When a county acquires a toll bridge under Section 364.001, the

county may, as determined by the commissioners court of the

county, acquire any or all of the following items in connection

with the toll bridge:

(1) a permit, grant, franchise, right, or privilege granted or

extended by the United States, the United Mexican States, or a

state, municipality, or political subdivision of the United

States or United Mexican States, for or related to the

maintenance or operation of the toll bridge or the collection of

a toll or charge for the use of the toll bridge;

(2) an interest in real property in either the United States or

the United Mexican States that is held or used for or incident to

the maintenance or operation of the toll bridge or an approach to

it, or for the use or occupancy of any building or other

structure, appurtenance, appliance, road or street, park,

grounds, or convenience or facility of any kind relating to or

incident to the maintenance or operation of the toll bridge;

(3) a building or other structure, appurtenance, appliance,

equipment, convenience, or facility of any kind held or used for

or incident to the maintenance or operation of the toll bridge;

or

(4) any other right or property used for or incident to the

maintenance or operation of the toll bridge.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 364.003. LIBERAL CONSTRUCTION. This chapter shall be

liberally construed to effect its purposes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 364.004. AGREEMENTS RELATING TO TOLL BRIDGE. (a) A county

may enter into and make payments under an agreement with a

private entity or another governmental entity to acquire,

construct, maintain, or operate a toll bridge, including an

international toll bridge, and a private or governmental entity

in this state may enter into an agreement with a county for that

purpose.

(b) In connection with or in support of an agreement entered

into under Subsection (a), the county may enter into a lease, an

operating agreement, a service agreement, a license agreement, a

franchise agreement, or a similar agreement with a private entity

or another governmental entity.

(c) This section does not apply to a county with a population of

more than 675,000.

Added by Acts 2007, 80th Leg., R.S., Ch.

530, Sec. 2, eff. June 16, 2007.

SUBCHAPTER B. ADMINISTRATION OF TOLL BRIDGES

Sec. 364.021. APPLICATION OF SUBCHAPTER. This subchapter

applies only to a county that acquires a toll bridge under

Section 364.001.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 364.022. MAINTENANCE AND OPERATION OF TOLL BRIDGES. (a) A

county through the commissioners court of the county may own,

hold, control, maintain, and operate the toll bridge and may make

or provide for any repairs or improvements to the bridge. To

carry out this subsection, the county may acquire property by

eminent domain under general law.

(b) The county may:

(1) renew or extend an existing franchise or obtain a new or

additional franchise for the toll bridge; and

(2) render services to the public and to the users of the toll

bridge.

(c) To accomplish the purposes of this section, the county may

enter into and carry out a contract, agreement, or undertaking of

any kind required by the United States or the United Mexican

States or a department, officer, governmental agency, or public

authority of the United Mexican States.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 364.023. OPERATING BOARD. The commissioners court of a

county by the resolution or order providing for the issuance of

bonds under this chapter or by the trust indenture securing those

bonds may provide that the toll bridge be operated by an

operating board if the court determines that the bridge could be

better and more efficiently operated by the board. The operating

board:

(1) is appointed as provided by the resolution, order, or trust

indenture; and

(2) has the powers granted by the resolution, order, or trust

indenture but may not be granted the power of eminent domain or

the power to borrow money.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 364.024. RECREATIONAL FACILITIES. (a) A county, in

connection with the maintenance and operation of the toll bridge,

may acquire real property or another site adjacent to the toll

bridge to construct, maintain, or operate a park, recreational

grounds or facilities, a camp, quarters, accommodations, or other

facility for the use and convenience of the public. The county

may manage and regulate those facilities and may adopt and

enforce reasonable rules for those facilities.

(b) A county may not acquire property under this section by

eminent domain.

(c) The county may impose a fee, rental, or other charge for the

use of a facility established under this section. The charge must

be just, reasonable, and nondiscriminatory.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. BONDS AND FINANCES

Sec. 364.041. TOLLS. (a) A county that acquires a toll bridge

under this chapter or that owns or controls any international

toll bridge, by order or resolution of the commissioners court,

may impose tolls and other charges for the use of the bridge and

for the transportation of persons or property, including

passengers, vehicles, or freight and commodities, over the

bridge.

(b) In accordance with any applicable permit or franchise

granted by a governmental authority, the tolls must be just,

reasonable, nondiscriminatory, and sufficient to provide revenue

in an amount that is at least adequate to:

(1) pay all expenses necessary to maintain and operate the toll

bridge or bridges;

(2) make necessary payments and comply with any applicable

permit or franchise;

(3) pay the interest on and principal of all bonds or warrants

issued under this chapter as due;

(4) pay as due all sinking fund or reserve fund payments agreed

to be made in connection with bonds or warrants issued under this

chapter and payable from that revenue;

(5) comply with any agreement made with the holders of bonds or

warrants issued under this chapter or with any person on behalf

of those holders; and

(6) recover a reasonable rate of return on invested capital.

(c) The commissioners court may use revenue received under this

section in excess of the amounts required by Subsection (b) to:

(1) establish a reasonable depreciation and emergency fund;

(2) retire by purchase and cancellation or by redemption any

outstanding bonds or warrants issued under this chapter;

(3) provide needed budgetary support to local government for

public purposes and the general welfare; or

(4) accomplish the purposes of this chapter.

(d) The commissioners court shall impose tolls and other charges

under this section for use of a bridge subject to an encumbrance.

(e) This chapter does not deprive this state, the United States,

or any other agency having jurisdiction of its power to regulate

or control tolls and other charges to be collected for a purpose

listed in Subsection (b) or (c).

(f) Until bonds or warrants issued under this chapter have been

paid and discharged, together with all interest on the bonds or

warrants, interest on unpaid interest installments on the bonds

or warrants, other costs or expenses incurred in connection with

any acts or proceedings taken by or on behalf of the holders of

the bonds or warrants, and all other obligations of the county

incurred in connection with the bonds or warrants, this state

pledges to and agrees with the purchasers and successive holders

of the bonds or warrants that it will not:

(1) limit or alter the power of a county to impose tolls and

other charges under this section sufficient to pay the items

listed in Subsection (b) or (c); or

(2) take any action that will impair the rights or remedies of

the holders of the bonds or warrants or of persons acting on

their behalf.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 364.042. AUTHORITY TO BORROW MONEY OR ACCEPT FEDERAL

ASSISTANCE. (a) To accomplish the purposes of this chapter, a

county may:

(1) borrow money from any person or corporation; or

(2) borrow money or accept grants from the United States or a

corporation or agency created by or authorized to act as an

agency of the United States.

(b) In connection with a loan or grant under Subsection (a)(2),

a county may enter into any related agreement that the United

States, corporation, or agency requires.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 17.02, eff. Sept.

1, 1999.

Sec. 364.043. AUTHORITY TO ISSUE BONDS. (a) A county, through

the commissioners court, may issue, sell, and deliver negotiable

bonds to accomplish the purposes of this chapter. The county may

use the bonds or the proceeds of the sale of the bonds to acquire

a toll bridge under this chapter or may exchange the bonds for

property to accomplish the purposes of this chapter.

(b) Bonds issued under this chapter may be authorized by

resolution or order from time to time.

(c) Except as required by Section 364.045, a county by

resolution or order of its commissioners court may issue bonds

under this chapter and use the bonds or proceeds from their sale

as provided by this chapter without:

(1) holding an election to authorize that action;

(2) giving or publishing notice of the county's intent to take

that action; or

(3) advertising or calling for competitive bids in connection

with that action.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 364.044. REVENUE BONDS. (a) Except for bonds issued under

Section 364.045, bonds issued under this chapter are not a debt

of the county issuing them and are a charge on and payable solely

from the revenues of the toll bridge or bridges and appurtenances

acquired through the issuance of the bonds, as provided by the

bond proceedings.

(b) Revenue bonds issued under this chapter are not considered

in determining the authority of a county to issue bonds for any

purpose authorized by law.

(c) A revenue bond issued under this chapter must include the

following clause: "The holder hereof shall never have the right

to demand payment of this obligation out of any funds raised or

to be raised by taxation."

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 364.045. COMBINATION BONDS AND AD VALOREM TAX TO FINANCE

INTERNATIONAL TOLL BRIDGE OR IMPROVEMENT. (a) A county may

issue combination tax and revenue bonds to construct all or part

of an international toll bridge or other improvement spanning the

Rio Grande and may impose an ad valorem tax to pay all or part of

the bonds if the issuance of the bonds and the imposition of the

tax are approved by a majority of the votes received at an

election held in the county for that purpose.

(b) The commissioners court of a county may call an election

under this section on its own motion at any regular session of

the court. The commissioners court shall call an election under

this section at the next regular session of the court following

the submission to the court of a petition requesting the election

signed by a number of registered voters of the county that is

equal to at least one percent of the number of votes cast in the

county in the most recent general election for governor.

(c) The election order and notice of election must include:

(1) the purpose for which the bonds are to be issued;

(2) the amount of the bonds;

(3) the rate of interest; and

(4) a statement that unlimited ad valorem taxes are to be

imposed annually on all taxable property in the county in amounts

sufficient, together with revenues from the county toll bridge or

toll bridge system, to pay the bonds at maturity.

(d) The bonds must be made payable from revenues of the county

toll bridge or toll bridge system and from ad valorem taxes

imposed and collected in accordance with Section 52, Article III,

Texas Constitution. The ad valorem taxes must be imposed in

amounts that, together with revenues from the county toll bridge

or toll bridge system, are sufficient to retire the bonds.

(e) The county may execute an agreement, contract, or trust with

a private entity or with the United Mexican States or a political

subdivision, department, or agency of the United Mexican States

to finance, construct, operate, or maintain an international toll

bridge in its entirety or other improvement spanning the Rio

Grande.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 364.046. MORTGAGE OR PLEDGE OF REVENUE TO SECURE BONDS. To

accomplish any of the purposes of this chapter, a county

authorized to issue bonds under this chapter with respect to

those bonds may:

(1) mortgage or pledge:

(A) all or part of any interest in the county's toll bridge or

bridges, together with any associated right or property described

by Section 364.002, or any other property acquired or to be

acquired with the bonds or the proceeds of the sale of the bonds;

or

(B) all or part of the net or gross revenues of any property

described by Paragraph (A);

(2) secure the payment of the principal and interest on the

bonds and of the sinking fund and reserve fund agreed to be

established in connection with the bonds; and

(3) enter into any covenant or agreement with the purchasers of

the bonds or any person on behalf of those purchasers with

respect to the bonds to secure the payments described by

Subdivision (2) and to provide rights and remedies to the

purchasers or holders of the bonds or any person on their behalf

as the commissioners court may provide by order or resolution.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 364.047. ADDITIONAL BONDS. (a) A county that has

outstanding bonds payable from the revenue of a toll bridge or

bridges may issue additional bonds to the extent and under the

conditions prescribed by the provisions of the outstanding bonds

and the proceedings related to those bonds, including any trust

indenture securing those bonds. The additional bonds may be

secured by a pledge of and a lien on the net revenues of the

bridge or bridges on a parity with the outstanding bonds under

the conditions set out in the proceedings or trust indenture

securing and authorizing the outstanding bonds.

(b) A county that has acquired a toll bridge or bridges under

this chapter may, in the manner provided by this chapter for the

issuance of original bonds, issue and deliver subsequent bonds to

repair, improve, reconstruct, or replace a toll bridge. The

issuance of bonds under this subsection is subject to the

restrictions contained in the resolution or order of the

commissioners court authorizing the original bonds and in the

deed of indenture, if any, securing the issuance of the original

issue of bonds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 364.048. TERMS OF BONDS; NEGOTIABILITY. (a) The

commissioners court may prescribe the terms and conditions of

bonds issued under this chapter and determine the manner of their

sale. The commissioners court by order or resolution shall

determine:

(1) the aggregate principal amount or amounts of the bonds;

(2) the denominations of the bonds;

(3) the date or dates of maturity;

(4) the rate or rates of interest;

(5) whether the bonds are payable annually or semiannually, and

on what dates;

(6) the form of the bonds;

(7) the terms, provisions, and conditions of the bonds;

(8) whether the bonds are coupon or registered bonds, and any

registration privileges;

(9) provisions for the call or redemption of the bonds before

maturity; and

(10) the place or places, in or outside of this state, at which

the bonds are payable.

(b) Bonds issued under this chapter have all the qualifications

and incidents of negotiable instruments as provided by the law of

this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 364.049. SALE OR EXCHANGE OF BONDS. A bond issued under

this chapter may be:

(1) sold for cash at a public or private sale at a price

determined by the commissioners court;

(2) issued on terms determined by the commissioners court in

exchange for property of any kind or an interest in property of

any kind, as the commissioners court determines is necessary and

proper to accomplish a purpose of this chapter; or

(3) issued in exchange for a bond of the same issue, matured or

unmatured, in the same principal amount.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 364.050. TRUST INDENTURE. (a) Bonds issued under this

chapter may be secured by a trust indenture between the county

and a corporate trustee that is a trust company or a bank that

has the powers of a trust company.

(b) The trust indenture may:

(1) pledge or assign the tolls, charges, and revenues from the

operation of the toll bridge or bridges; or

(2) mortgage all or part of the toll bridge or bridges.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 364.051. DEPOSITORY OF BOND PROCEEDS AND OTHER REVENUE.

(a) Any bank or trust company in this state may be the

depository of the proceeds of bonds issued under this chapter or

revenues derived from the operation of a toll bridge acquired

under this chapter.

(b) The cash proceeds of the sale shall be deposited in the

depository and shall be paid under the terms and conditions

agreed on by the commissioners court and the purchasers of the

bonds.

(c) A depository may furnish the indemnity bonds or pledge the

securities required by the county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 364.052. RIGHTS OF BONDHOLDERS; RECEIVERS. (a) The trust

indenture or the order or resolution authorizing the issuance of

bonds under this chapter may include provisions to protect and

enforce the rights and remedies of bondholders, including

covenants determining the duties of the county in relation to:

(1) the acquisition of properties and the construction,

maintenance, operation, repair, and insurance of the toll bridge

or bridges; and

(2) the custody, safekeeping, and disposition of the county's

toll bridge revenues.

(b) The holder of a bond issued under this chapter, including

the trustee for a bondholder, in addition to all other rights may

by mandamus or other judicial proceeding enforce the bondholder's

rights against the county and its officers and employees,

including the right to:

(1) require the county and its commissioners court:

(A) to impose and collect sufficient tolls and charges to carry

out the agreements contained in the bond resolution or order or

the trust indenture; or

(B) to perform each agreement or covenant in the bond resolution

or trust indenture and each duty arising from the agreement or

covenant; or

(2) apply for and obtain the appointment of a receiver for the

toll bridge or bridges.

(c) A receiver appointed under this section may enter and take

possession of and maintain a toll bridge and collect all revenues

and tolls derived from the bridge in the same manner as the

county. The receiver shall apply the money collected under this

subsection in accordance with the county's obligations under the

bond resolution or order or under the trust indenture and as the

court may direct.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 364.053. REFUNDING BONDS. The commissioners court by

resolution or order may issue bonds to refund outstanding bonds

that were issued under this chapter, subject to any restriction

in the bond resolutions or orders or in the trust indentures

relating to the issuance of the bonds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 364.054. TAX EXEMPTIONS; PAYMENTS IN LIEU OF TAXES. (a) A

county carrying out this chapter may not be required to pay an

assessment on property acquired under this chapter.

(b) Bonds issued under this chapter, the transfer of those

bonds, and income from those bonds, including profits from their

sale, are exempt from taxation in this state.

(c) A county that purchases a toll bridge under this chapter

from a private owner may make payments, in amounts determined by

the commissioners court, in lieu of ad valorem taxes previously

paid by the owner to any common or independent school district in

which the property is located. The payments are considered

operating expenses of the toll bridge for purposes of this

chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 364.055. LIMITATIONS ON COUNTY AUTHORITY. Except as

provided by Section 364.045, this chapter does not authorize a

county to:

(1) impose or collect a tax or assessment or pledge the credit

of this state; or

(2) issue, sell, or deliver a bond, create an obligation, incur

a liability, or enter an agreement to be paid, performed, met, or

discharged using any tax or assessment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 365. ROAD DISTRICT TOLL ROADS

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE G. TURNPIKES AND TOLL PROJECTS

CHAPTER 365. ROAD DISTRICT TOLL ROADS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 365.001. DEFINITIONS. In this chapter:

(1) "Bonds" means tax bonds, tax and revenue bonds, revenue

bonds, tax anticipation notes, revenue anticipation notes, grant

anticipation notes, or a combination of those evidences of

indebtedness.

(2) "District" means a district created under Chapter 441 or

Subchapter B, Chapter 257.

(3) "Toll road project" means a road, street, highway, or

turnpike constructed under this chapter and includes:

(A) a necessary bridge, overpass, underpass, interchange,

entrance plaza, approach, toll structure, or service station;

(B) an administration, storage, or other necessary building; and

(C) property rights, easements, and interests acquired in

connection with the project.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 365.002. APPLICABILITY. This chapter applies only to a

county with a population of 175,000 or more.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 365.003. DESIGNATION AS PART OF ROAD SYSTEM. A district

may act to have a toll road become part of the state highway

system or part of the road system of a county or municipality.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 365.004. USE OF CERTAIN INTEREST. A district may use

interest earned on its construction account for a purpose for

which the district's financing documents permit the construction

account to be used. For this purpose, the district's governing

body may redeposit into the construction account any interest

that has been transferred to the credit of an interest and

sinking account.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. PROVIDING TOLL ROAD

Sec. 365.011. AUTHORITY TO PROVIDE TOLL ROAD. A district may

construct, acquire, improve, operate, repair, maintain, and

finance a toll road project.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 365.012. TOLL ROAD DISTRICT POWERS. In exercising its

authority under Section 365.011, a district has the powers of a

county owning or operating a toll project under Chapter 284

regardless of whether the district is in a county to which that

chapter applies.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 365.013. NATURE AND LOCATION OF ROAD AND STRUCTURE. (a) A

toll road must be all or part of a state highway or a major

arterial road that connects two state highways, two federal

highways, or a combination of state and federal highways.

(b) A district may not construct a toll structure within two

miles of the intersection of the toll road and a federal highway

unless the toll structure is located in a county with a

population of more than 3.3 million or a county adjacent to a

county with a population of more than 3.3 million.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 7.27, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 669, Sec. 135, eff. Sept. 1,

2001.

Sec. 365.014. RIGHT OF FREE ACCESS OR PASSAGE. A district

operating a toll road shall give to property that had access to

and right of free passage on the road on or before August 28,

1989:

(1) free access to the toll road; or

(2) an alternative right of passage.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 365.015. USE OF PROPERTY OF GOVERNMENTAL ENTITY. (a)

Notwithstanding any other law, a district may use for a toll road

project any real property, right-of-way, or other property of a

governmental entity regardless of when or how the property is

acquired.

(b) The governing body of a governmental entity may, without

advertising, convey title to or rights or easements in property

needed for a toll road project.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. FINANCIAL PROVISIONS

Sec. 365.031. AUTHORITY TO ISSUE BONDS. A district may issue

bonds to finance a toll road project:

(1) to the extent and for the purpose a county may pay the cost

of a project under Chapter 284; and

(2) as provided by Chapter 1371, Government Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.390, eff. Sept.

1, 2001.

Sec. 365.032. BOND ELECTION. (a) Bonds issued under this

chapter that are payable from ad valorem taxes must be approved

at an election held as provided by Chapters 284 and 441.

(b) An election is not necessary for the issuance of bonds under

this chapter, including refunding bonds, payable only from

district revenues.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 365.033. SALE OF BONDS. The district may sell bonds under

this chapter in the manner, at public or private sale, and for

the prices that the district's governing body determines is in

the district's best interest.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 365.034. BOND SECURITY. Bonds issued under this chapter

may be secured by a trust indenture between the district and a

corporate trustee that is a trust company or a bank that has the

powers of a trust company.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 365.035. BONDHOLDER PROTECTION. The trust indenture or the

resolution or order authorizing the issuance of bonds under this

chapter may include provisions to protect and enforce the rights

and remedies of bondholders, including covenants determining the

district's duties in relation to:

(1) the acquisition and financing of the toll road project; and

(2) the custody, safeguarding, and application of the district's

toll road revenues.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 365.036. REFUNDING BONDS. (a) A district may issue

refunding bonds to refund its bonds under this chapter as

provided by Chapter 1371, Government Code, and Chapter 441.

(b) Refunding bonds may be payable from taxes, revenues, or a

combination of taxes and revenues.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.391, eff. Sept.

1, 2001.

Sec. 365.037. COUNTY AD VALOREM TAX. (a) A county may impose

an ad valorem tax under Section 9, Article VIII, or Section 52,

Article III, of the Texas Constitution, and contract to pay and

pledge taxes in support of its obligation to a district and the

district's bondholders.

(b) The tax proceeds shall be used annually to the extent

required and for the payments provided by the county's contract

with the district.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 365.038. COUNTY PAYMENTS RELATING TO DISTRICT BONDS. (a)

A county in which a district is located may pay:

(1) part of the principal or redemption price of or interest on

the district's bonds; or

(2) the cost of operating or maintaining the district's toll

road project.

(b) The county may establish or maintain a reserve fund or a

depreciation and replacement fund for the district's bonds or

toll road project as a supplement to the district's pledge of

revenue for those purposes or instead of a pledge of the

district's revenue or taxes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 365.039. COUNTY BONDS AND CERTIFICATES OF OBLIGATION. A

county may authorize, issue, and sell its bonds or certificates

of obligation and use the proceeds to:

(1) call, redeem, and retire a district's outstanding bonds;

(2) remove the pledge of the revenue from a district's toll road

project or other road, street, or highway project and the

district's convenants in connection with the bonds and toll road

project; and

(3) make the toll road project available for use of the public

free from tolls and charges.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 365.040. AUTHORITY FOR TOLLS AND CHARGES. A district may

impose tolls and other charges for the use of a toll road project

and may use toll revenue to retire outstanding indebtedness

issued to pay the costs of a road providing service to the

district.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 365.041. AMOUNT OF TOLLS. Revenue from tolls and other

charges under Section 365.040 may be sufficient to:

(1) pay all expenses necessary to maintain and operate the toll

road project;

(2) make necessary payments and otherwise comply with any permit

or franchise for maintenance or operation of the toll road

project;

(3) pay the principal and redemption price of and interest on

all bonds that the district is obligated to pay, regardless of

whether the bonds were issued as revenue bonds;

(4) pay all sinking fund or reserve fund payments agreed to be

made in connection with bonds or other obligations as they become

due and payable to establish a reasonable depreciation and

emergency fund;

(5) comply with any agreement made with the holders of the

district's bonds or other obligations or with another person on

the bondholder's behalf; and

(6) recover a reasonable rate of return on invested capital.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 365.042. FINES AND PENALTIES. A district may impose fines

and penalties as provided by Chapter 284 as if the district were

a county to which that chapter applies.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 365.043. COUNTY EXPENSES. The district may reimburse a

county, from any funds available to the district, for any

expenses the county pays on behalf of the district.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 365.044. COSTS OF CERTAIN ACQUISITIONS AND ALTERATIONS. A

transportation corporation, state agency, political subdivision,

or road district that acquires, inside or outside the

right-of-way of a project, an interest in real property required

for or beneficial to a project or to adjust utilities for a

project or design, construct, improve, or beautify a project, or

that in exercising the power of eminent domain requires the

relocating, raising, lowering, rerouting, changing of grade, or

altering of construction of a railroad, highway, pipeline, or

electric transmission or distribution, telegraph, or telephone

line, conduit, pole, or facility shall pay the cost of that

action so as to provide comparable replacement, less the salvage

value, of any replaced facility.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 366. REGIONAL TOLLWAY AUTHORITIES

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE G. TURNPIKES AND TOLL PROJECTS

CHAPTER 366. REGIONAL TOLLWAY AUTHORITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 366.001. SHORT TITLE. This chapter may be cited as the

Regional Tollway Authority Act.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.002. PURPOSES; LIBERAL CONSTRUCTION. (a) The purposes

of this chapter are:

(1) the expansion and improvement of transportation facilities

and systems in this state;

(2) the creation of regional tollway authorities to secure and

acquire rights-of-way for urgently needed transportation systems

and to plan, design, construct, operate, expand, extend, and

modify those systems; and

(3) the reduction of burdens and demands on the limited money

available to the commission and an increase in the effectiveness

and efficiency of the commission.

(b) This chapter shall be liberally construed to effect its

purposes.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.003. DEFINITIONS. In this chapter:

(1) "Authority" means a regional tollway authority organized

under this chapter.

(2) "Board" means the board of directors of an authority

organized under this chapter.

(3) "Bond" means all bonds, certificates, notes, and other

obligations of an authority authorized by this chapter, any other

statute, or the Texas Constitution.

(4) "Bond proceedings" means a bond resolution and any bond

indenture authorized by the bond resolution, any credit agreement

entered into in connection with the bonds or the payments to be

made under the agreement, and any other agreement between an

authority and another person providing security for the payment

of bonds.

(5) "Bond resolution" means an order or resolution of an

authority's board authorizing the issuance of bonds.

(6) "Bondholder" means the owner of bonds and includes a trustee

acting on behalf of an owner of bonds under the terms of a bond

indenture.

(7) "Highway" means a road, highway, farm-to-market road, or

street under the supervision of the state or a political

subdivision of the state.

(8) "Local governmental entity" means a political subdivision of

the state, including a municipality or a county, a political

subdivision of a county, a group of adjoining counties, a

district organized or operating under Section 52, Article III, or

Section 59, Article XVI, Texas Constitution, or a nonprofit

corporation, including a transportation corporation created under

Chapter 431.

(9) "Revenue" means the tolls, rents, and other money received

by an authority from the ownership or operation of a turnpike

project.

(9-a) "Surplus revenue" means the revenue of a turnpike project

or system remaining at the end of any fiscal year after all

required payments and deposits have been made in accordance with

all bond resolutions, trust agreements, indentures, credit

agreements, or other instruments and contractual obligations of

the authority payable from the revenue of the turnpike project or

system.

(10) "System" means a turnpike project or any combination of

turnpike projects designated as a system by the board under

Section 366.034.

(11) "Turnpike project" means a highway of any number of lanes,

with or without grade separations, owned or operated by an

authority under this chapter and any improvement, extension, or

expansion to that highway, including:

(A) an improvement to relieve traffic congestion and promote

safety;

(B) a bridge, tunnel, overpass, underpass, interchange, service

road, ramp, entrance plaza, approach, or tollhouse;

(C) an administration, storage, or other building the authority

considers necessary to operate the turnpike project;

(D) a parking area or structure, rest stop, park, and other

improvement or amenity the authority considers necessary, useful,

or beneficial for the operation of a turnpike project; and

(E) property rights, easements, and interests the authority

acquires to construct or operate the turnpike project.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 9.01, eff. June 11, 2007.

Sec. 366.004. CONSTRUCTION COSTS DEFINED. (a) The cost of

acquisition, construction, improvement, extension, or expansion

of a turnpike project or system under this chapter includes the

cost of:

(1) the actual acquisition, construction, improvement,

extension, or expansion of the turnpike project or system;

(2) the acquisition of real property, rights-of-way, property

rights, easements, and other interests in real property;

(3) machinery and equipment;

(4) interest payable before, during, and after acquisition,

construction, improvement, extension, or expansion as provided in

the bond proceedings;

(5) traffic estimates, revenue estimates, engineering and legal

services, plans, specifications, surveys, appraisals,

construction cost estimates, and other expenses necessary or

incidental to determining the feasibility of the construction,

improvement, extension, or expansion;

(6) necessary or incidental administrative, legal, and other

expenses;

(7) compliance with laws, regulations, and administrative

rulings;

(8) financing;

(9) the assumption of debts, obligations, and liabilities of an

entity relating to a turnpike project or system transferred to an

authority by that entity; and

(10) expenses related to the initial operation of the turnpike

project or system.

(b) Costs attributable to a turnpike project or system and

incurred before the issuance of bonds to finance the turnpike

project or system may be reimbursed from the proceeds of sale of

the bonds.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.57, eff. June 14, 2005.

SUBCHAPTER B. CREATION AND POWERS OF REGIONAL TOLLWAY AUTHORITIES

Sec. 366.031. CREATION AND EXPANSION OF A REGIONAL TOLLWAY

AUTHORITY. (a) Two or more counties, acting through their

respective commissioners courts, may by order passed by each

commissioners court create a regional tollway authority under

this chapter if:

(1) one of the counties has a population of not less than

300,000;

(2) the counties form a contiguous territory; and

(3) unless one of the counties has a population of 1.5 million

or more, the commission approves the creation.

(b) The commission shall adopt rules to implement the provisions

of this section by March 1, 1998.

(c) A commissioners court may by resolution petition an

established authority for inclusion in the authority if the

county is contiguous to a county that initially created the

authority.

(d) On approval of the board of an authority receiving a

petition under Subsection (c), the county becomes part of the

authority.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.032. NATURE OF REGIONAL TOLLWAY AUTHORITY. (a) An

authority created under this chapter is a body politic and

corporate and a political subdivision of this state.

(b) An authority is a governmental unit as that term is defined

in Chapter 101, Civil Practice and Remedies Code.

(c) The exercise by an authority of the powers conferred by this

chapter in the acquisition, design, financing, construction,

operation, and maintenance of a turnpike project or system is:

(1) in all respects for the benefit of the people of the

counties in which an authority operates and of the people of this

state, for the increase of their commerce and prosperity, and for

the improvement of their health, living conditions, and public

safety; and

(2) an essential governmental function of the state.

(d) The operations of an authority are governmental, not

proprietary, functions.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.033. GENERAL POWERS. (a) An authority, acting through

its board, without state approval, supervision, or regulation,

may:

(1) adopt rules for the regulation of its affairs and the

conduct of its business;

(2) adopt an official seal;

(3) study, evaluate, design, acquire, construct, maintain,

repair, and operate turnpike projects, individually or as one or

more systems;

(4) acquire, hold, and dispose of property in the exercise of

its powers and the performance of its duties under this chapter;

(5) enter into contracts or operating agreements with similar

authorities or agencies of the United States, a state of the

United States, the United Mexican States, or a state of the

United Mexican States;

(6) enter into contracts or agreements necessary or incidental

to its duties and powers under this chapter;

(7) cooperate and work directly with property owners and

governmental agencies and officials to support an activity

required to promote or develop a turnpike project or system;

(8) employ and set the compensation and benefits of

administrators, consulting engineers, attorneys, accountants,

construction and financial experts, superintendents, managers,

full-time and part-time employees, agents, consultants, and such

other persons as the authority considers necessary or useful;

(9) receive loans, gifts, grants, and other contributions for

the construction of a turnpike project or system and receive

contributions of money, property, labor, or other things of value

from any source, including the United States, a state of the

United States, the United Mexican States, a state of the United

Mexican States, the commission, the department, any subdivision

of the state, or any other local governmental or private entity,

to be used for the purposes for which the grants or contributions

are made, and enter into any agreement necessary for the grants

or contributions;

(10) install, construct, maintain, repair, renew, relocate, and

remove public utility facilities in, on, along, over, or under a

turnpike project;

(11) organize a corporation under Chapter 431 for the promotion

and development of turnpike projects and systems;

(12) adopt and enforce rules not inconsistent with this chapter

for the use of any turnpike project or system, including traffic

and other public safety rules;

(13) enter into leases, operating agreements, service

agreements, licenses, franchises, and similar agreements with

public or private parties governing the parties' use of all or

any portion of a turnpike project and the rights and obligations

of the authority with respect to a turnpike project; and

(14) do all things necessary or appropriate to carry out the

powers expressly granted by this chapter.

(b) Rules adopted by the authority must be published in a

newspaper with general circulation in the area in which the

authority is located once each week for two consecutive weeks

after adoption of the rule. The notice must contain a condensed

statement of the substance of the rule and must advise that a

copy of the complete text of the rule is filed in the principal

office of the authority where the text may be read by any person.

A rule takes effect 10 days after the date of the second

publication of the notice under this subsection.

(c) Property comprising a part of a turnpike project or a system

is not subject to condemnation or the power of eminent domain by

any person, including a governmental entity.

(d) An authority may, if requested by the commission, perform

any function not specified by this chapter to promote or develop

turnpike projects and systems in this state.

(e) An authority may sue and be sued and plead and be impleaded

in its own name.

(f) An authority may rent, lease, franchise, license, or

otherwise make portions of any property of the authority,

including tangible or intangible property, available for use by

others in furtherance of its powers under this chapter by

increasing:

(1) the feasibility or efficient operation of a turnpike project

or system; or

(2) the revenue of the authority.

(g) An authority and any local governmental entity may enter

into a contract under which the authority will operate a turnpike

project or system on behalf of the local governmental entity. An

authority may enter into a contract with the department under

which the authority will operate a turnpike project or system on

behalf of the department.

(h) The payments to be made to an authority under a contract

described by Subsection (g) shall constitute operating expenses

of the facility or system that is to be operated under the

contract, and the contract may extend for a number of years as

the parties agree.

(i) An authority shall adopt a written drug and alcohol policy

restricting the use of controlled substances by employees of the

authority, prohibiting the consumption of alcoholic beverages by

employees while on duty, and prohibiting employees from working

for the authority while under the influence of controlled

substances or alcohol. An authority may adopt policies regarding

the testing of employees suspected of being in violation of the

authority's drug and alcohol policy. The policy shall provide

that, unless required by court order or permitted by the person

who is the subject of the testing, the authority shall keep the

results of the test confidential.

(j) An authority shall adopt written procedures governing its

procurement of goods and services that are consistent with

general laws applicable to the authority.

(k) If an authority enters into a contract or agreement to

design, finance, construct, operate, maintain, or perform any

other function for a turnpike project, system, or improvement

authorized by law on behalf of a local governmental entity, the

commission, the department, a regional mobility authority, or any

other entity, the contract or agreement may provide that the

authority, in performing the function, is governed by the

applicable provisions of this chapter and the rules and

procedures adopted by the authority under this chapter, in lieu

of the laws, rules, or procedures applicable to the other party

for the performance of the same function.

(l) An authority, acting through its board, may agree with

another entity to acquire a turnpike project or system from that

entity and to assume any debts, obligations, and liabilities of

the entity relating to a turnpike project or system transferred

to the authority.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.58, eff. June 14, 2005.

Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 9.04, eff. June 11, 2007.

Sec. 366.034. ESTABLISHMENT OF TURNPIKE SYSTEMS. (a) If an

authority determines that the traffic needs of the counties in

which it operates and the traffic needs of the surrounding region

could be most efficiently and economically met by jointly

operating two or more turnpike projects as one operational and

financial enterprise, it may create a system comprised of those

turnpike projects. An authority may create more than one system

and may combine two or more systems into one system. An authority

may finance, acquire, construct, and operate additional turnpike

projects as additions to and expansions of a system if the

authority determines that the turnpike project could most

efficiently and economically be acquired and constructed if it

were a part of the system and that the addition will benefit the

system.

(b) The revenue of a system shall be accounted for separately

and may not be commingled with the revenue of a turnpike project

that is not a part of the system or with the revenue of another

system.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.036. TRANSFER OF TURNPIKE PROJECT OR SYSTEM. (a) An

authority may transfer any of its turnpike projects or systems to

one or more local governmental entities if:

(1) the authority has commitments from the governing bodies of

the local governmental entities to assume jurisdiction over the

transferred projects or systems;

(2) property and contract rights in the transferred projects or

systems and bonds issued for the projects or systems are not

affected unfavorably;

(3) the transfer is not prohibited under the bond proceedings

applicable to the transferred projects or systems;

(4) adequate provision has been made for the assumption of all

debts, obligations, and liabilities of the authority relating to

the transferred projects or systems by the local governmental

entities assuming jurisdiction over the transferred projects or

systems;

(5) the local governmental entities are authorized to assume

jurisdiction over the transferred projects or systems and to

assume the debts, obligations, and liabilities of the authority

relating to the transferred projects or systems; and

(6) the transfer has been approved by the commissioners court of

each county that is part of the authority.

(b) An authority may transfer to one or more local governmental

entities any traffic estimates, revenue estimates, plans,

specifications, surveys, appraisals, and other work product

developed by the authority in determining the feasibility of the

construction, improvement, extension, or expansion of a turnpike

project or system, and the authority's rights and obligations

under any related agreements, if the requirements of Subsections

(a)(1) and (6) are met.

(c) A local governmental entity shall, using any lawfully

available funds, reimburse any expenditures made by an authority

from its feasibility study fund or otherwise to pay the costs of

work product transferred to the local governmental entity under

Subsection (b) and any other amounts expended under related

agreements transferred to the local governmental entity. The

reimbursement may be made over time, as determined by the local

governmental entity and the authority.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.59, eff. June 14, 2005.

Sec. 366.037. OTHER HIGHWAY PROJECTS. (a) In addition to the

powers granted under this chapter and without supervision or

regulation by any state agency or local governmental entity, but

subject to an agreement entered into under Subsection (c), the

board of an authority may by resolution, and on making the

findings set forth in this subsection, authorize the use of

surplus revenue of a turnpike project or system for the study,

design, construction, maintenance, repair, and operation of a

highway or similar facility that is not a turnpike project if the

highway or similar facility is:

(1) situated in a county in which the authority is authorized to

design, construct, and operate a turnpike project;

(2) anticipated to either:

(A) enhance the operation or revenue of an existing, or the

feasibility of a proposed, turnpike project by bringing traffic

to that turnpike project or enhancing the flow of traffic either

on that turnpike project or to or from that turnpike project to

another facility; or

(B) ameliorate the impact of an existing or proposed turnpike

project by enhancing the capability of another facility to handle

traffic traveling, or anticipated to travel, to or from that

turnpike project; and

(3) not anticipated to result in an overall reduction of revenue

of any turnpike project or system.

(b) The board in the resolution may prescribe terms for the use

of the surplus revenue, including the manner in which the highway

or related facility shall be studied, designed, constructed,

maintained, repaired, or operated.

(c) An authority shall enter into an agreement to implement this

section with the department, the commission, a local governmental

entity, or another political subdivision that owns a street,

road, alley, or highway that is directly affected by the

authority's turnpike project or related facility.

(d) An authority may not:

(1) take an action under this section that violates, impairs, or

is inconsistent with a bond resolution, trust agreement, or

indenture governing the use of the revenue of a turnpike project

or system; or

(2) commit in any fiscal year expenditures under this section

exceeding 10 percent of its surplus revenue from the preceding

fiscal year.

(e) In authorizing expenditures under this section, the board

shall consider:

(1) balancing throughout the counties of the authority the

application of funds generated by its turnpike projects and

systems, taking into account where those amounts are already

committed or programmed as a result of this section or otherwise;

and

(2) connectivity to an existing or proposed turnpike project or

system.

(f) Except as provided by this section, an authority has the

same powers and may use the same procedures with respect to the

study, financing, design, construction, maintenance, repair, and

operation of a highway or similar facility under this section as

are available to the authority with respect to a turnpike project

or system.

(g) Notwithstanding other provisions of this section:

(1) any work on a highway in the state highway system must be

approved by the department; and

(2) the department shall supervise and regulate any work on a

highway in the state highway system.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 9.05, eff. June 11, 2007.

Sec. 366.038. TOLL COLLECTION. An authority shall provide, for

reasonable compensation, customer service and other toll

collection and enforcement services for a toll project in the

boundaries of the authority, regardless of whether the toll

project is developed, financed, constructed, and operated under

an agreement, including a comprehensive development agreement,

with the authority or another entity.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 9.05, eff. June 11, 2007.

SUBCHAPTER C. FEASIBILITY OF REGIONAL TURNPIKE PROJECTS

Sec. 366.071. EXPENDITURES FOR FEASIBILITY STUDIES. (a) An

authority may pay the expenses of studying the cost and

feasibility and any other expenses relating to the preparation

and issuance of bonds for a proposed turnpike project or system

by:

(1) using legally available revenue derived from an existing

turnpike project or system;

(2) borrowing money and issuing bonds or entering into a loan

agreement payable out of legally available revenue anticipated to

be derived from the operation of an existing turnpike project or

system; or

(3) pledging to the payment of the bonds or loan agreements

legally available revenue anticipated to be derived from the

operation of an existing turnpike project or system or revenue

legally available to the authority from another source.

(b) Money spent under this section for a proposed turnpike

project or system must be reimbursed to the turnpike project or

system from which the money was spent from the proceeds of bonds

issued for the acquisition and construction of the proposed

turnpike project or system.

(c) The use of any money of a turnpike project or system to

study the feasibility of another turnpike project or system or

used to repay any money used for that purpose does not constitute

an operating expense of the turnpike project or system producing

the revenue and may only be paid from the surplus money of the

turnpike project or system.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.072. FEASIBILITY STUDY FUND. (a) An authority may

maintain a feasibility study fund. The fund is a revolving fund

held in trust by a banking institution chosen by the authority

and shall be kept separate from the money for any turnpike

project or system.

(b) An authority may transfer an amount from a surplus fund

established for a turnpike project or system to the authority's

feasibility study fund if the remainder of the surplus fund is

not less than any minimum amount required by the bond proceedings

to be retained for that turnpike project or system.

(c) Money in the feasibility study fund may be used only to pay

the expenses of studying the cost and feasibility and any other

expenses relating to:

(1) the preparation and issuance of bonds for the acquisition

and construction of a proposed turnpike project or system;

(2) the financing of the improvement, extension, or expansion of

an existing turnpike project or system; and

(3) private participation, as authorized by law, in the

financing of a proposed turnpike project or system, the

refinancing of an existing turnpike project or system, or the

improvement, extension, or expansion of a turnpike project or

system.

(d) Money spent under Subsection (c) for a proposed turnpike

project or system must be reimbursed from the proceeds of

turnpike revenue bonds issued for, or other proceeds that may be

used for, the acquisition, construction, improvement, extension,

expansion, or operation of the turnpike project or system.

(e) For a purpose described by Subsection (c), an authority may

borrow money and issue promissory notes or other interest-bearing

evidences of indebtedness payable out of its feasibility study

fund, pledging money in the fund or to be placed in the fund.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.073. FEASIBILITY STUDY BY MUNICIPALITY, COUNTY, OTHER

LOCAL GOVERNMENTAL ENTITY, OR PRIVATE GROUP. (a) One or more

municipalities, counties, or local governmental entities, a

combination of municipalities, counties, and local governmental

entities, or a private group or combination of individuals in

this state may pay all or part of the expenses of studying the

cost and feasibility and any other expenses relating to:

(1) the preparation and issuance of bonds for the acquisition

and construction of a proposed turnpike project or system by an

authority;

(2) the improvement, extension, or expansion of an authority's

existing turnpike project or system; or

(3) the use of private participation under applicable law in

connection with the acquisition, construction, improvement,

expansion, extension, maintenance, repair, or operation of a

turnpike project or system by an authority.

(b) Money spent under Subsection (a) for an authority's proposed

turnpike project or system is reimbursable without interest and

with the consent of the authority to the person paying the

expenses described in Subsection (a) out of the proceeds from

turnpike revenue bonds issued for or other proceeds that may be

used for the acquisition, construction, improvement, extension,

expansion, or operation of the turnpike project or system.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

SUBCHAPTER D. TURNPIKE FINANCING

Sec. 366.111. TURNPIKE REVENUE BONDS. (a) An authority, by

adoption of a bond resolution, may authorize the issuance of

bonds to pay all or part of the cost of a turnpike project or

system, to refund any bonds previously issued for the turnpike

project or system, or to pay for all or part of the cost of a

turnpike project or system that will become a part of another

system.

(b) As determined in the bond resolution, the bonds of each

issue shall:

(1) be dated;

(2) bear interest at the rate or rates and beginning on the

dates, as authorized by law, or bear no interest;

(3) mature at the time or times, not exceeding 40 years from

their date or dates; and

(4) be made redeemable before maturity at the price or prices

and under the terms provided by the bond resolution.

(c) An authority may sell the bonds at public or private sale in

the manner and for the price it determines to be in the best

interest of the authority.

(d) The proceeds of each bond issue shall be disbursed in the

manner and under the restrictions, if any, the authority provides

in the bond resolution.

(e) Additional bonds may be issued in the same manner to pay the

costs of a turnpike project or system. Unless otherwise provided

in the bond resolution, the additional bonds shall be on a

parity, without preference or priority, with bonds previously

issued and payable from the revenue of the turnpike project or

system. In addition, an authority may issue bonds for a turnpike

project or system secured by a lien on the revenue of the

turnpike project or system subordinate to the lien on the revenue

securing other bonds issued for the turnpike project or system.

(f) If the proceeds of a bond issue exceed the cost of the

turnpike project or system for which the bonds were issued, the

surplus shall be segregated from the other money of the authority

and used only for the purposes specified in the bond resolution.

(g) Bonds issued and delivered under this chapter and interest

coupons on the bonds are a security under Chapter 8, Business

& Commerce Code.

(h) Bonds issued under this chapter and income from the bonds,

including any profit made on the sale or transfer of the bonds,

are exempt from taxation in this state.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.112. INTERIM BONDS. (a) An authority may, before

issuing definitive bonds, issue interim bonds, with or without

coupons, exchangeable for definitive bonds.

(b) The interim bonds may be authorized and issued in accordance

with this chapter, without regard to the requirements,

restrictions, or procedural provisions contained in any other

law.

(c) A bond resolution authorizing interim bonds may provide that

the interim bonds recite that the bonds are issued under this

chapter. The recital is conclusive evidence of the validity and

the regularity of the bonds' issuance.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.113. PAYMENT OF BONDS; STATE AND COUNTY CREDIT NOT

PLEDGED. (a) The principal of, interest on, and any redemption

premium on bonds issued by an authority are payable solely from:

(1) the revenue of the turnpike project or system for which the

bonds are issued, including tolls pledged to pay the bonds;

(2) payments made under an agreement with the commission or a

local governmental entity as provided by Subchapter G;

(3) money derived from any other source available to the

authority, other than money derived from a turnpike project that

is not part of the same system or money derived from a different

system, except to the extent that the surplus revenue of a

turnpike project or system has been pledged for that purpose; and

(4) amounts received under a credit agreement relating to the

turnpike project or system for which the bonds are issued.

(b) Bonds issued under this chapter do not constitute a debt of

the state or any of the counties of an authority or a pledge of

the faith and credit of the state or any of the counties. Each

bond must contain on its face a statement to the effect that the

state, the authority, and the counties of the authority are not

obligated to pay the bond or the interest on the bond from a

source other than the amount pledged to pay the bond and the

interest on the bond, and neither the faith and credit and taxing

power of the state or the counties of the authority are pledged

to the payment of the principal of or interest on the bond.

(c) An authority may not incur financial obligations that cannot

be paid from revenue derived from owning or operating the

authority's turnpike projects and systems or from other revenue

provided by law.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.114. EFFECT OF LIEN. (a) A lien on or a pledge of

revenue from a turnpike project or system under this chapter or

on a reserve, replacement, or other fund established in

connection with a bond issued under this chapter:

(1) is enforceable at the time of payment for and delivery of

the bond;

(2) applies to an item on hand or subsequently received;

(3) applies without physical delivery of an item or other act;

and

(4) is enforceable against any person having any claim, in tort,

contract, or other remedy, against the applicable authority

without regard to whether the person has notice of the lien or

pledge.

(b) A bond resolution is not required to be recorded except in

the regular records of the authority.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.115. BOND INDENTURE. (a) Bonds issued under this

chapter may be secured by a bond indenture between the authority

and a corporate trustee that is a trust company or a bank that

has the powers of a trust company.

(b) A bond indenture may pledge or assign the tolls and other

revenue to be received but may not convey or mortgage any part of

a turnpike project or system.

(c) A bond indenture may:

(1) set forth the rights and remedies of the bondholders and the

trustee;

(2) restrict the individual right of action by bondholders as is

customary in trust agreements or indentures of trust securing

corporate bonds and debentures; and

(3) contain provisions the authority determines reasonable and

proper for the security of the bondholders, including covenants:

(A) establishing the authority's duties relating to:

(i) the acquisition of property;

(ii) the construction, maintenance, operation, and repair of and

insurance for a turnpike project or system; and

(iii) custody, safeguarding, and application of money;

(B) prescribing events that constitute default;

(C) prescribing terms on which any or all of the bonds become or

may be declared due before maturity; and

(D) relating to the rights, powers, liabilities, or duties that

arise on the breach of an authority's duty.

(d) The expenses incurred in carrying out a trust agreement may

be treated as part of the cost of operating the turnpike project.

(e) In addition to all other rights by mandamus or other court

proceeding, an owner or trustee of a bond issued under this

chapter may enforce the owner's rights against an issuing

authority, the authority's employees, the authority's board, or

an agent or employee of the authority's board and is entitled to:

(1) require the authority and the board to impose and collect

tolls, charges, and other revenue sufficient to carry out any

agreement contained in the bond proceedings; and

(2) apply for and obtain the appointment of a receiver for the

turnpike project or system.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.116. APPROVAL OF BONDS BY ATTORNEY GENERAL. (a) An

authority shall submit to the attorney general for examination a

transcript of proceedings relating to bonds authorized under this

chapter. The transcript shall include the bond proceedings and

any contract securing or providing revenue for the payment of the

bonds.

(b) If the attorney general determines that the bonds, the bond

proceedings, and any supporting contract are authorized by law,

the attorney general shall approve the bonds and deliver to the

comptroller:

(1) a copy of the legal opinion of the attorney general stating

the approval; and

(2) the record of proceedings relating to the authorization of

the bonds.

(c) On receipt of the legal opinion of the attorney general and

the record of proceedings relating to the authorization of the

bonds, the comptroller shall register the record of proceedings.

(d) After approval by the attorney general, the bonds, the bond

proceedings, and any supporting contract are valid, enforceable,

and incontestable in any court or other forum for any reason and

are binding obligations according to their terms for all

purposes.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.117. FURNISHING OF INDEMNIFYING BONDS OR PLEDGES OF

SECURITIES. (a) A bank or trust company incorporated under the

laws of this state that acts as depository of the proceeds of

bonds or of revenue may furnish indemnifying bonds or pledge

securities that an authority requires.

(b) Bonds of an authority may secure the deposit of public money

of the state or a political subdivision of the state to the

extent of the lesser of the face value of the bonds or their

market value.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.118. APPLICABILITY OF OTHER LAW; CONFLICTS. All laws

affecting the issuance of bonds by local governmental entities,

including Chapters 1201, 1202, 1204, and 1371, Government Code,

apply to bonds issued under this chapter. To the extent of a

conflict between those laws and this chapter, the provisions of

this chapter prevail.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.392, eff.

Sept. 1, 2001.

SUBCHAPTER E. ACQUISITION, CONSTRUCTION, AND OPERATION OF

TURNPIKE PROJECTS

Sec. 366.161. TURNPIKE PROJECTS EXTENDING INTO OTHER COUNTIES.

An authority may acquire, construct, operate, maintain, expand,

or extend a turnpike project in:

(1) a county that is a part of the authority; or

(2) a county in which the authority operates or is constructing

a turnpike project if the turnpike project in the affected county

is a continuation of the authority's turnpike project or system

extending from an adjacent county.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.162. POWERS AND PROCEDURES OF AUTHORITY IN ACQUIRING

PROPERTY. (a) An authority may construct or improve a turnpike

project on real property, including a right-of-way acquired by

the authority or provided to the authority for that purpose by

the commission, a political subdivision of this state, or any

other local governmental entity.

(b) Except as provided by this chapter, an authority has the

same powers and may use the same procedures as the commission in

acquiring property.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.163. ACQUISITION OF PROPERTY. (a) An authority may

acquire in the name of the authority public or private real and

other property it determines necessary or convenient for the

construction, operation, maintenance, expansion, or extension of

a turnpike project or for otherwise carrying out this chapter.

(b) The property an authority may acquire under this subchapter

includes all or any portion of, and rights in and to:

(1) public or private land, streets, alleys, rights-of-way,

parks, playgrounds, and reservations;

(2) franchises;

(3) easements;

(4) licenses; and

(5) other interests in real and other property.

(c) An authority may acquire real property by any method,

including purchase and condemnation. An authority may purchase

public or private real property on the terms and at the price the

authority and the property owner consider reasonable.

(d) Covenants, conditions, restrictions, or limitations

affecting property acquired in any manner by the authority are

not binding against the authority and do not impair the

authority's ability to use the property for a purpose authorized

by this chapter. The beneficiaries of the covenants, conditions,

restrictions, or limitations are not entitled to enjoin the

authority from using the property for a purpose authorized under

this chapter, but this section does not affect the right of a

person to seek compensation for damages to the person's property

under Section 17, Article I, Texas Constitution.

(e) Subsection (d) does not affect the obligation of the

authority under other state law to compensate the state for

acquiring or using property owned by or on behalf of the state.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.164. RIGHT OF ENTRY. (a) To acquire property

necessary or useful in connection with a turnpike project, an

authority may enter any real property, water, or premises to make

a survey, geotechnical evaluation, sounding, or examination.

(b) An entry under Subsection (a) is not:

(1) a trespass; or

(2) an entry under a pending condemnation proceeding.

(c) The authority shall make reimbursements for any actual

damages to real property, water, or premises that result from an

activity described by Subsection (a).

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.165. CONDEMNATION OF REAL PROPERTY. (a) Subject to

Subsection (c), an authority may acquire public or private real

property in the name of the authority by the exercise of the

power of condemnation under the laws applicable to the exercise

of that power on property for public use if:

(1) the authority and the property owner cannot agree on a

reasonable price for the property; or

(2) the property owner is legally incapacitated, absent,

unknown, or unable to convey title.

(b) An authority may condemn real property that the authority

determines is:

(1) necessary or appropriate to construct or to efficiently

operate a turnpike project;

(2) necessary to restore public or private property damaged or

destroyed, including property necessary or convenient to mitigate

an environmental effect that directly results from the

construction, operation, or maintenance of a turnpike project;

(3) necessary for access, approach, and interchange roads;

(4) necessary to provide proper drainage and ground slope for a

turnpike project; or

(5) necessary otherwise to implement this chapter.

(c) An authority may construct a supplemental facility only on

real property the authority purchases.

(d) Repealed by Acts 2005, 79th Leg., Ch. 281, Sec. 2.101(16),

eff. June 14, 2005.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.101(16), eff. June 14, 2005.

Sec. 366.166. DECLARATION OF TAKING. (a) An authority may file

a declaration of taking with the clerk of the court:

(1) in which the authority files a condemnation petition under

Chapter 21, Property Code; or

(2) to which the case is assigned.

(b) An authority may file the declaration of taking concurrently

with or subsequent to the filing of the condemnation petition but

may not file the declaration after the special commissioners have

made an award in the condemnation proceeding.

(c) The declaration of taking must include:

(1) a specific reference to the legislative authority for the

condemnation;

(2) a description and plot plan of the real property to be

condemned, including the following information if applicable:

(A) the municipality in which the property is located;

(B) the street address of the property; and

(C) the lot and block number of the property;

(3) a statement of the property interest to be condemned;

(4) the name and address of each property owner that the

authority can obtain after reasonable investigation and a

description of the owner's interest in the property; and

(5) a statement that immediate possession of all or part of the

property to be condemned is necessary for the timely construction

of a turnpike project.

(d) A deposit to the registry of the court of an amount equal to

the appraised fair market value, as determined by the authority,

of the property to be condemned and any damages to the remainder

must accompany the declaration of taking.

(e) Instead of the deposit under Subsection (d), at its option,

the authority may, concurrently with the declaration of a taking,

tender in favor of the owner of the subject property a bond or

other security in an amount sufficient to secure the owner for

the value of the property taken and damages to remaining

property, if the authority obtains the court's approval.

(f) The date on which the declaration is filed is the date of

taking for the purpose of assessing the value of the property

taken and damages to any remaining property to which an owner is

entitled.

(g) An owner may draw upon the deposit held by the court under

Subsection (d) on the same terms and conditions as are applicable

under state law to a property owner's withdrawal of a

commissioners' award deposited under Section 21.021(a)(1),

Property Code.

(h) A property owner that is a defendant in an eminent domain

action filed by an authority under this chapter has 20 days after

the date of service of process of both a condemnation petition

and a notice of declaration of taking to give notice to the court

in which the action is pending of the defendant's desire to have

the condemnation petition placed on the court's docket in the

same manner as other cases pending in the court. On receipt of

timely notice from the defendant, the court in which the eminent

domain action is pending shall place the case on its docket in

the same manner as other cases pending in the court.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.167. POSSESSION OF PROPERTY. (a) Immediately on the

filing of a declaration of taking, an authority shall serve a

copy of the declaration on each person possessing an interest in

the condemned property by a method prescribed by Section

21.016(d), Property Code. The authority shall file evidence of

the service with the clerk of the court. On filing of that

evidence, the authority may take possession of the property on

the same terms as if a commissioners hearing had been conducted,

pending the litigation.

(b) If the condemned property is a homestead or a portion of a

homestead as defined by Section 41.002, Property Code, an

authority may not take possession before the 31st day after the

date of service under Subsection (a).

(c) A property owner or tenant who refuses to vacate the

property or yield possession is subject to forcible entry and

detainer under Chapter 24, Property Code.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.168. SEVERANCE OF REAL PROPERTY. (a) If an

authority's turnpike project severs a property owner's real

property, the authority shall pay:

(1) the value of the property acquired; and

(2) the damages, if any, to the remainder of the owner's

property caused by the severance, including damages caused by the

inaccessibility of one tract from the other.

(b) At its option, an authority may negotiate for and purchase

the severed real property or any part of the severed real

property if the authority and the property owner agree on terms

for the purchase. An authority may sell and dispose of severed

real property that it determines is not necessary or useful to

the authority. Severed property must be appraised before being

offered for sale by an authority.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.169. ACQUISITION OF RIGHTS IN PUBLIC REAL PROPERTY.

(a) An authority may use real property, including submerged

land, streets, alleys, and easements, owned by the state or a

local governmental entity that the authority considers necessary

for the construction or operation of a turnpike project.

(b) The state or a local governmental entity having charge of

public real property may consent to the use of the property for a

turnpike project.

(c) Except as provided by Section 228.201, the state or a local

governmental entity may convey, grant, or lease to an authority

real property, including highways and other real property already

devoted to public use and rights or easements in real property,

that may be necessary or convenient to accomplish the authority's

purposes, including the construction or operation of a turnpike

project. A conveyance, grant, or lease under this section may be

made without advertising, court order, or other action other than

the normal action of the state or local governmental entity

necessary for a conveyance, grant, or lease.

(d) This section does not deprive the School Land Board of the

power to execute leases for the development of oil, gas, and

other minerals on state-owned real property adjoining a turnpike

project or in tidewater limits. The leases may provide for

directional drilling from the adjoining property or tidewater

area.

(e) This section does not affect the obligation of the authority

under other state law to compensate the state for acquiring or

using property owned by or on behalf of the state. An authority's

use of property owned by or on behalf of the state is subject to

any covenants, conditions, restrictions, or limitations affecting

that property.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.60, eff. June 14, 2005.

Sec. 366.170. COMPENSATION FOR AND RESTORATION OF PUBLIC

PROPERTY. (a) Except as provided by Section 366.035 or Section

366.165(c), an authority may not pay compensation for public real

property, parkways, streets, highways, alleys, or reservations it

takes, except for:

(1) parks and playgrounds;

(2) property owned by or on behalf of the state that under state

law requires compensation to the state for the use or acquisition

of the property; or

(3) as provided by this chapter.

(b) Public property damaged in the exercise of powers granted by

this chapter shall be restored or repaired and placed in its

original condition as nearly as practicable.

(c) An authority has full easements and rights-of-way through,

across, under, and over any property owned by the state or any

local governmental entity that are necessary or convenient to

construct, acquire, or efficiently operate a turnpike project or

system under this chapter. This subsection does not affect the

obligation of the authority under other state law to compensate

the state for the use or acquisition of an easement or

right-of-way on property owned by or on behalf of the state. An

authority's use of property owned by or on behalf of the state is

subject to any covenants, conditions, restrictions, or

limitations affecting that property.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.171. PUBLIC UTILITY FACILITIES. (a) An authority may

adopt rules for the installation, construction, operation,

maintenance, repair, renewal, relocation, and removal of a public

utility facility in, on, along, over, or under a turnpike

project.

(b) If an authority determines it is necessary that a public

utility facility located in, on, along, over, or under a turnpike

project be relocated in the turnpike project, removed from the

turnpike project, or carried along or across the turnpike project

by grade separation, the owner or operator of the utility

facility shall relocate or remove the facility in accordance with

the requirements of the authority and in a manner that does not

impede the design, financing, construction, operation, or

maintenance of the turnpike project. The authority, as a part of

the cost of the turnpike project or the cost of operating the

turnpike project, shall pay the cost of the relocation, removal,

or grade separation, including the cost of:

(1) installation of the facility in a new location;

(2) damages incurred by the utility to its facilities and

services;

(3) interests in real property and other rights acquired to

accomplish the relocation or removal; and

(4) maintenance of grade separation structures.

(c) The authority may reduce the total costs to be paid by the

authority under Subsection (b) by 10 percent for each 30-day

period or portion of a 30-day period by which the relocation

exceeds the limit specified by the authority. If an owner or

operator of a public utility facility does not timely remove or

relocate as required under Subsection (b), the authority may do

so at the expense of the public utility. If the authority

determines that a delay in relocation is the result of

circumstances beyond the control of the utility, full costs shall

be paid by the authority.

(d) Subchapter C, Chapter 181, Utilities Code, applies to the

erection, construction, maintenance, and operation of lines and

poles owned by an electric utility, as that term is defined by

Section 181.041, Utilities Code, over, under, across, on, and

along a turnpike project or system constructed by an authority.

An authority has the powers and duties delegated to the

commissioners court by that subchapter, and an authority has

exclusive jurisdiction and control of utilities located in its

rights-of-way.

(e) Subchapter B, Chapter 181, Utilities Code, applies to the

laying and maintenance of facilities used for conducting gas by a

gas utility, as that term is defined by Section 181.021,

Utilities Code, through, under, along, across, and over a

turnpike project or system constructed by an authority except as

otherwise provided by this section. An authority has the power

and duties delegated to the commissioners court by that

subchapter and an authority has exclusive jurisdiction and

control of utilities located in its right-of-way.

(f) The laws of this state applicable to the use of public

roads, streets, and waters by a telephone and telegraph

corporation apply to the erection, construction, maintenance,

location, and operation of a line, pole, or other fixture by a

telephone and telegraph corporation over, under, across, on, and

along a turnpike project or system constructed by an authority

under this chapter.

(g) In this section "public utility facility" means a track,

pipe, main, conduit, cable, wire, tower, pole, or other item of

plant or equipment or an appliance of a public utility or other

person.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.51, eff.

Sept. 1, 1999.

Sec. 366.172. LEASE, SALE, OR CONVEYANCE OF TURNPIKE PROJECT.

(a) An authority may lease, sell, or convey in another manner a

turnpike project to the department, a county, or a local

government corporation created under Chapter 431 only with the

approval of the governing body of the entity to which the project

is transferred.

(b) An agreement to lease, sell, or convey a turnpike project

under this section must provide for the discharge and final

payment or redemption of the authority's outstanding bonded

indebtedness for the turnpike project and must not be prohibited

under the bond proceedings applicable to the system, if any, of

which the turnpike project is a part.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.173. REVENUE. (a) An authority may:

(1) impose tolls for the use of each of its turnpike projects

and systems and the different parts or sections of each of its

turnpike projects and systems; and

(2) contract with a person for the use of part of a turnpike

project or system or lease or sell part of a turnpike project or

system, including the right-of-way adjoining the paved portion,

for any purpose, including placing on the adjoining right-of-way

a gas station, garage, store, hotel, restaurant, parking

facility, railroad track, billboard, livestock pasturage,

telephone line or facility, telecommunication line or facility,

data transmission line or facility, and electric line or

facility, under terms set by the authority.

(b) Tolls must be set so that the aggregate of tolls from an

authority's turnpike project or system, together with other

revenue of the turnpike project or system:

(1) provides revenue sufficient to pay:

(A) the cost of maintaining, repairing, and operating the

turnpike project or system; and

(B) the principal of and interest on the bonds issued for the

turnpike project or system as those bonds become due and payable;

and

(2) creates reserves for a purpose listed under Subdivision (1).

(c) Tolls are not subject to supervision or regulation by any

state agency or other local governmental entity.

(d) Tolls and other revenue derived from a turnpike project or

system for which bonds are issued, except the part necessary to

pay the cost of maintenance, repair, and operation and to provide

reserves for those costs as may be provided in the bond

proceedings, shall be set aside at regular intervals as may be

provided in the bond resolution or trust agreement in a sinking

fund that is pledged to and charged with the payment of:

(1) interest on the bonds as it becomes due;

(2) principal of the bonds as it becomes due;

(3) necessary charges of paying agents for paying principal and

interest; and

(4) the redemption price or the purchase price of bonds retired

by call or purchase as provided by the bond proceedings.

(e) Use and disposition of money to the credit of the sinking

fund is subject to the bond proceedings.

(f) To the extent permitted under the applicable bond

proceedings, revenue from one turnpike project of an authority

may be used to pay the cost of other turnpike projects of the

authority.

(g) An authority may not use revenue from its turnpike projects

in a manner not authorized by this chapter. Revenue generated

from a turnpike project may not be applied for a purpose or to

pay a cost other than a cost or purpose that is reasonably

related to or anticipated to be for the benefit of a turnpike

project.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.174. AUTHORITY REVOLVING FUND. (a) An authority may

maintain a revolving fund to be held in trust by a banking

institution chosen by the authority separate from any other funds

and administered by the authority's board.

(b) An authority may transfer into its revolving fund money from

any permissible source, including:

(1) money from a turnpike project if the transfer does not

diminish the money available for the project or the system, if

any, of which it is a part to less than an amount required to be

retained by the bond proceedings pertaining to the project or

system;

(2) money received by the authority from any source and not

otherwise committed, including money from the transfer of a

turnpike project or system or sale of authority assets;

(3) money received from the state highway fund; and

(4) contributions, loans, grants, or assistance from the United

States, another state, a political subdivision of this state, a

foreign governmental entity, including the United Mexican States

or a state of the United Mexican States, a local governmental

entity, any private enterprise, or any person.

(c) The authority may use money in the revolving fund to:

(1) finance the acquisition, construction, maintenance, or

operation of a turnpike project or system, including the

extension, expansion, or improvement of a project or system;

(2) provide matching money required in connection with any

federal, state, local, or private aid, grant, or other funding,

including aid or funding by or with public-private partnerships;

(3) provide credit enhancement either directly or indirectly for

bonds issued to acquire, construct, extend, expand, or improve a

turnpike project or system;

(4) provide security for or payment of future or existing debt

for the design, acquisition, construction, operation,

maintenance, extension, expansion, or improvement of a turnpike

project or system;

(5) borrow money and issue promissory notes or other

indebtedness payable out of the revolving fund for any purpose

authorized by this chapter; and

(6) provide for any other reasonable purpose that assists in the

financing of an authority as authorized by this chapter.

(d) Money spent or advanced from the revolving fund for a

turnpike project or system must be reimbursed from the money of

that turnpike project or system, and there must be a reasonable

expectation of such repayment at the time of authorization.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1237, Sec. 5, eff.

Nov. 6, 2001.

Sec. 366.175. USE OF SURPLUS REVENUE. The board of an authority

may by resolution authorize the use of surplus revenue of a

turnpike project or system to pay the costs of another turnpike

project or system other than a project financed under Subchapter

G. The board may in the resolution prescribe terms for the use of

the revenue, including the pledge of the revenue, but may not

take an action under this section that violates, impairs, or is

inconsistent with a bond resolution, trust agreement, or

indenture governing the use of the surplus revenue.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.176. EXEMPTION FROM TAXATION OR ASSESSMENT. (a) An

authority is exempt from taxation of or assessments on:

(1) a turnpike project or system;

(2) property the authority acquires or uses under this chapter;

or

(3) income from property described by Subdivision (1) or (2).

(b) An authority is exempt from payment of development fees,

utility connection fees, assessments, and service fees imposed or

assessed by a county, municipality, road and utility district,

river authority, any other state or local governmental entity, or

any property owners' or homeowners' association.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.177. ACTIONS AFFECTING EXISTING ROADS. (a) An

authority may impose a toll for transit over an existing free

road, street, or public highway transferred to the authority

under this chapter.

(b) An authority may construct a grade separation at an

intersection of a turnpike project with a railroad or highway and

change the line or grade of a highway to accommodate the design

of the grade separation. The action may not affect a segment of

the state highway system without the department's consent. The

authority shall pay the cost of a grade separation and any damage

incurred in changing a line or grade of a railroad or highway as

part of the cost of the turnpike project.

(c) If feasible, an authority shall provide access to properties

previously abutting a county or other public road that is taken

for a turnpike project and shall pay abutting property owners the

expenses or any resulting damages for a denial of access to the

road.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.178. FAILURE OR REFUSAL TO PAY TOLL. (a) A motor

vehicle other than an authorized emergency vehicle, as defined by

Section 541.201, that passes through a toll collection facility,

whether driven or towed, shall pay the proper toll. The

exemption from payment of a toll for an authorized emergency

vehicle applies regardless of whether the vehicle is:

(1) responding to an emergency;

(2) displaying a flashing light; or

(3) marked as a police or emergency vehicle.

(b) A person who fails or refuses to pay a toll provided for the

use of a project is liable for a fine not to exceed $250, plus an

administrative fee incurred in connection with the violation.

(c) If a person fails to pay the proper toll:

(1) on issuance of a notice of nonpayment, the registered owner

of the nonpaying vehicle shall pay both the proper toll and the

administrative fee; and

(2) an authority may charge an administrative fee of not more

than $100 to recover the cost of collecting the unpaid toll.

(d) Notice of nonpayment under Subsection (c)(1) shall be sent

by first-class mail and may not require payment of the proper

toll and the administrative fee before the 30th day after the

date the notice is mailed. The registered owner shall pay a

separate toll and administrative fee for each nonpayment.

(e) If the registered owner of the vehicle fails to pay the

proper toll and administrative fee in the time specified by the

notice, the owner shall be cited as for other traffic violations

as provided by law, and the owner shall pay a fine of not more

than $250 for each nonpayment.

(f) In the prosecution of a violation for nonpayment, proof that

the vehicle passed through a toll collection facility without

payment of the proper toll together with proof that the defendant

was the registered owner or the driver of the vehicle when the

failure to pay occurred, establishes the nonpayment of the

registered owner. The proof may be by testimony of a peace

officer or authority employee, video surveillance, or any other

reasonable evidence, including a copy of the rental, lease, or

other contract document or the electronic data provided to the

authority under Subsection (i) that shows the defendant was the

lessee of the vehicle when the underlying event of nonpayment

occurred.

(g) The court of the local jurisdiction in which the violation

occurs may assess and collect the fine in addition to any court

costs. The court shall collect the proper toll and administrative

fee and forward the toll and fee to the authority.

(h) It is a defense to nonpayment under this section that the

motor vehicle in question was stolen before the failure to pay

the proper toll occurred and was not recovered by the time of the

failure to pay, but only if the theft was reported to the

appropriate law enforcement authority before the earlier of:

(1) the occurrence of the failure to pay; or

(2) eight hours after the discovery of the theft.

(i) A registered owner who is the lessor of a vehicle for which

a notice of nonpayment has been issued is not liable if, not

later than the 30th day after the date the notice of nonpayment

is mailed, the registered owner provides to the authority:

(1) a copy of the rental, lease, or other contract document

covering the vehicle on the date of the nonpayment, with the name

and address of the lessee clearly legible; or

(2) electronic data, other than a photocopy or scan of a rental

or lease contract, that contains the information required under

Sections 521.460(c)(1), (2), and (3) covering the vehicle on the

date of the nonpayment under this section.

(i-1) If the lessor timely provides the required information

under Subsection (i), the lessee of the vehicle on the date of

the violation is considered to be the owner of the vehicle for

purposes of this section. The lessee is subject to prosecution

for failure to pay the proper toll if the authority sends a

notice of nonpayment to the lessee by first-class mail not later

than the 30th day after the date of the receipt of the

information from the lessor.

(j) In addition to the other powers and duties provided by this

chapter, an authority has the same powers and duties as the

department under Chapter 228, a county under Chapter 284, and a

regional mobility authority under Chapter 370, regarding the

authority's toll collection and enforcement powers for:

(1) the authority's turnpike projects; and

(2) other toll projects developed, financed, constructed, or

operated under an agreement, including a comprehensive

development agreement, with the authority.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 4.03, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

770, Sec. 1, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

918, Sec. 5, eff. September 1, 2009.

Sec. 366.179. USE AND RETURN OF TRANSPONDERS. (a) For purposes

of this section, a transponder is a device placed on or within an

automobile that is capable of transmitting or receiving

information used to assess or collect tolls. A transponder is

insufficiently funded if there is no money in the account for

which the transponder was issued.

(b) Any law enforcement or peace officer of an entity with which

an authority has contracted under Section 366.182(c) may seize a

stolen or insufficiently funded transponder and return it to the

authority that issued the transponder. An insufficiently funded

transponder may not be seized before the 30th day after the date

that an authority has sent a notice of delinquency to the holder

of the account.

(c) The following entities shall consider offering motor vehicle

operators the option of using a transponder to pay tolls without

stopping, to mitigate congestion at toll locations, to enhance

traffic flow, and to otherwise increase the efficiency of

operations:

(1) the authority;

(2) an entity to which a project authorized by this chapter is

transferred; or

(3) a third party service provider under contract with an entity

described by Subdivision (1) or (2).

(d) Transponder customer account information, including contact

and payment information and trip data, is confidential and not

subject to disclosure under Chapter 552, Government Code.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.61, eff. June 14, 2005.

Sec. 366.180. CONTROLLED ACCESS TO TURNPIKE PROJECTS. (a) An

authority may designate a turnpike project or a portion of a

project as a controlled-access toll road.

(b) An authority by order may:

(1) prohibit the use of or access to or from a turnpike project

by a motor vehicle, bicycle, other vehicle, or a pedestrian;

(2) deny access to or from:

(A) its turnpike projects;

(B) real property adjacent to its turnpike projects; or

(C) a street, road, alley, highway, or other public or private

way intersecting its turnpike projects;

(3) designate locations on its turnpike projects at which access

to or from the toll road is permitted;

(4) control, restrict, and determine the type and extent of

access permitted at a designated location of access to the

turnpike projects; or

(5) erect appropriate protective devices to preserve the

utility, integrity, and use of its turnpike projects.

(c) Denial of access to or from a segment of the state highway

system is subject to the approval of the commission.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.181. PROMOTION OF TOLL ROADS. An authority may promote

the use of its turnpike projects by appropriate means, including

advertising or marketing as the authority determines appropriate.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.182. OPERATION OF TURNPIKE PROJECT. (a) An authority

shall operate its turnpike projects through a force of

toll-takers and other employees of the authority or through

services contracted under Subsection (b) or (c).

(b) An authority may enter into an agreement with one or more

persons to provide, on terms and conditions approved by the

authority, personnel and services to design, construct, operate,

maintain, expand, enlarge, or extend the authority's turnpike

projects.

(c) An authority may contract with any state or local

governmental entity for the services of peace officers of that

agency.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.183. AUDIT. An authority shall have a certified public

accountant audit the authority's books and accounts at least

annually. The cost of the audit may be treated as part of the

cost of construction or operation of a turnpike project.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.184. DISADVANTAGED BUSINESSES. (a) Consistent with

general law, an authority shall:

(1) set goals for the award of contracts to disadvantaged

businesses and attempt to meet the goals;

(2) attempt to identify disadvantaged businesses that provide or

have the potential to provide supplies, materials, equipment, or

services to the authority; and

(3) give disadvantaged businesses full access to the authority's

contract bidding process, inform the businesses about the

process, offer the businesses assistance concerning the process,

and identify barriers to the businesses' participation in the

process.

(b) This section does not exempt an authority from competitive

bidding requirements provided by other law.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.185. ENGINEERING, DESIGN, AND CONSTRUCTION SERVICES.

(a) A contract made by an authority that requires the

expenditures of public funds for the construction or maintenance

of a turnpike project may be let by a competitive bidding

procedure in which the contract is awarded to the lowest

responsible bidder that complies with the authority's criteria.

(b) The authority shall adopt rules governing the award of

contracts through competitive bidding.

(c) An authority may procure a combination of engineering,

design, and construction services in a single procurement for a

turnpike project, provided that any contract awarded results in

the best value to the authority.

(d) The authority shall adopt rules governing the award of

contracts for engineering, design, construction, and maintenance

services in a single procurement.

(d-1) The rules adopted under Subsection (d) may not materially

conflict with the design-build procedures provided by Subchapter

J, Chapter 271, Local Government Code, and shall provide

materially similar injunctive and declaratory action enforcement

rights regarding the improper disclosure or use of unique or

nonordinary information as provided in that subchapter.

(d-2) Notwithstanding Subsection (d-1), if the contract amount

exceeds $50 million, the rules adopted under Subsection (d) may

provide for a stipend to be offered to an unsuccessful

design-build firm that submits a response to the authority's

request for additional information, in an amount that:

(1) may exceed $250,000; and

(2) is reasonably necessary, as determined by the authority in

its sole discretion, to compensate an unsuccessful firm for:

(A) preliminary engineering costs associated with the

development of the proposal by the firm; and

(B) the value of the work product contained in the proposal,

including the techniques, methods, processes, and information

contained in the proposal.

(e) Notwithstanding any other law requiring a competitive

bidding procedure, an authority may let a contract for the

construction of a turnpike project by a construction

manager-at-risk procedure under which the construction

manager-at-risk provides consultation to the authority during the

design of the turnpike project and is responsible for the

construction of the turnpike project in accordance with the

authority's specifications. A construction manager-at-risk shall

be selected on the basis of criteria established by the

authority, which may include the construction manager-at-risk's

experience, past performance, safety record, proposed personnel

and methodology, proposed fees, and other appropriate factors

that demonstrate the construction manager-at-risk's ability to

provide the best value to the authority and to deliver the

required services in accordance with the authority's

specifications.

(f) The authority shall adopt rules governing the award of

contracts using construction manager-at-risk procedures under

this section.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 9.06, eff. June 11, 2007.

Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 9.07(a), eff. June 11, 2007.

Acts 2009, 81st Leg., R.S., Ch.

770, Sec. 2, eff. June 19, 2009.

SUBCHAPTER F. GOVERNANCE

Sec. 366.251. BOARD OF DIRECTORS. (a) An authority is governed

by a board of directors.

(b) The commissioners court of each county of the authority

shall appoint one director to serve on the board. The governor

shall appoint one director to serve on the board.

(c) In addition to directors appointed by a commissioners court

under Subsection (b), the commissioners courts of each county of

the authority shall appoint one additional director if the county

is:

(1) a county that created the authority under Section 366.031;

or

(2) a county in which all or part of a turnpike project of not

less than 10 centerline miles in length is located and has been

open for use by the traveling public for at least three years.

(c-1) The commissioners court of a county eligible to appoint an

additional director under Subsection (c) shall ensure that each

director appointed by that commissioners court resides in a

different geographic region in that county. To the extent

possible, appointments to the board must reflect the diversity of

the population of the various counties.

(d) Directors shall be divided into two groups. To the greatest

degree possible, each group shall contain an equal number of

directors. Directors shall serve terms of two years, except that

one group of directors of the initial board of an authority shall

serve for a term of one year.

(d-1) If one or more directors are subsequently appointed to the

board, the directors other than the subsequent appointees shall

determine the length of the appointees' terms, to comply with

Subsection (d).

(e) The director appointed by the governor must have resided in

a county outside the authority that is adjacent to a county of

the authority for at least one year before the person's

appointment. Each director appointed by a commissioners court

under Subsection (b) must have resided in that county for at

least one year before the person's appointment. Each director

appointed by a commissioners court under Subsection (c) must have

resided in a county of the authority for at least one year before

the person's appointment.

(f) Repealed by Acts 2007, 80th Leg., R.S., Ch. 981, Sec. 2,

eff. September 1, 2007.

(g) An elected official is not eligible to serve as a director.

(h) A vacancy in a position shall be filled promptly by the

entity that made the appointment.

(i) Each director has equal status and may vote.

(j) The board of an authority shall select one director as the

presiding officer of the board to serve in that capacity until

the person's term as a director expires. The board shall elect

one director as assistant presiding officer. The board shall

select a secretary and treasurer, neither of whom need be a

director.

(k) The vote of a majority attending a board meeting is

necessary for any action taken by the board. If a vacancy exists

on a board, the majority of directors serving on the board is a

quorum.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1305, Sec. 1, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

981, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

981, Sec. 2, eff. September 1, 2007.

Sec. 366.252. CONFLICT OF INTEREST. (a) A person is not

eligible to serve on the board of an authority if the person or

the person's spouse:

(1) is registered, certified, or licensed by an occupational

regulatory agency in the field of toll road construction,

maintenance, or operation;

(2) is employed by or participates in the management of a

business entity or other organization regulated by the authority

or receiving money from the authority;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving money from the authority, other than

compensation for acquisition of turnpike right-of-way;

(4) uses or receives a substantial amount of tangible goods,

services, or money from the authority, other than compensation or

reimbursement authorized by law for board membership, attendance,

or expenses, or for compensation for acquisition of turnpike

right-of-way;

(5) is an officer, employee, or paid consultant of a Texas trade

association in the field of road construction, maintenance, or

operation; or

(6) is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the authority.

(b) A person may not act as the general counsel to an authority

if the person is required to register as a lobbyist under Chapter

305, Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the authority.

(c) In this section, "Texas trade association" means a

nonprofit, cooperative, and voluntarily joined association of

business or professional competitors in this state designed to

assist its members and its industry or profession in dealing with

mutual business or professional problems and in promoting their

common interests.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.253. SURETY BONDS. (a) Before beginning a term, each

director shall execute a surety bond in the amount of $25,000,

and the secretary and treasurer shall execute a surety bond in

the amount of $50,000.

(b) Each surety bond must be:

(1) conditioned on the faithful performance of the duties of

office;

(2) executed by a surety company authorized to transact business

in this state; and

(3) filed with the secretary of state's office.

(c) The authority shall pay the expense of the bonds.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.254. REMOVAL OF DIRECTOR. (a) It is a ground for

removal of a director from the board if the director:

(1) did not have at the time of appointment the qualifications

required by Section 366.251(e);

(2) whether at the time of appointment or at any time during the

director's term, is ineligible under Section 366.251(g) or

366.252 to serve as a director;

(3) cannot discharge the director's duties for a substantial

part of the term for which the director is appointed because of

illness or disability; or

(4) is absent from more than half of the regularly scheduled

board meetings that the director is eligible to attend during a

calendar year.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a director

exists.

(c) If the administrative head of the authority has knowledge

that a potential ground for removal exists, that person shall

notify the presiding officer of the board of the ground. The

presiding officer shall then notify the person that appointed the

director that a potential ground for removal exists.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1305, Sec. 2, eff.

Sept. 1, 2001.

Sec. 366.255. COMPENSATION OF DIRECTOR. Each director is

entitled to reimbursement for the director's actual expenses

necessarily incurred in the performance of the director's duties.

A director is not entitled to any additional compensation for the

director's services.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.256. EVIDENCE OF AUTHORITY ACTIONS. Actions of an

authority are the actions of its board and may be evidenced in

any legal manner, including a board resolution.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.257. PUBLIC ACCESS. An authority shall:

(1) make and implement policies that provide the public with a

reasonable opportunity to appear before the board to speak on any

issue under the jurisdiction of the authority; and

(2) prepare and maintain a written plan that describes how an

individual who does not speak English or who has a physical,

mental, or developmental disability may be provided reasonable

access to the authority's programs.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.2575. BOARD VOTE ON COUNTY REQUEST. On request of the

commissioners court of a county of an authority, the board shall

vote on whether to build a project that the county requests.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 9.09, eff. June 11, 2007.

Sec. 366.258. INDEMNIFICATION. (a) An authority may indemnify

one or more of its directors or officers for necessary expenses

and costs, including attorney's fees, incurred by the directors

or officers in connection with any claim asserted against the

directors or officers in their respective capacities as directors

or officers.

(b) If an authority does not fully indemnify a director or

officer as provided by Subsection (a), the court in a proceeding

in which any claim against the director or officer is asserted or

any court with jurisdiction of an action instituted by the

director or officer on a claim for indemnity may assess indemnity

against the authority, its receiver, or trustee only if the court

finds that, in connection with the claim, the director or officer

is not guilty of negligence or misconduct.

(c) A court may not assess indemnity under Subsection (b) for an

amount paid by the director or officer to the authority.

(d) This section applies to a current or former director or

officer of the authority.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.259. PURCHASE OF LIABILITY INSURANCE. (a) An

authority shall insure its officers and employees from liability

arising from the use, operation, or maintenance of equipment that

is used or may be used in connection with the laying out,

construction, or maintenance of the authority's turnpike

projects.

(b) Insurance coverage under this section must be provided by

the purchase of a policy of liability insurance from a reliable

insurance company authorized to do business in this state. The

form of the policy must be approved by the commissioner of

insurance.

(c) This section is not a waiver of immunity of the authority or

the counties in an authority from liability for the torts or

negligence of an officer or employee of an authority.

(d) In this section, "equipment" includes an automobile, motor

truck, trailer, aircraft, motor grader, roller, tractor, tractor

power mower, and other power equipment.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.260. CERTAIN CONTRACTS AND SALES PROHIBITED. (a) A

director, agent, or employee of an authority may not:

(1) contract with the authority; or

(2) be directly or indirectly interested in:

(A) a contract with the authority; or

(B) the sale of property to the authority.

(b) A person who violates Subsection (a) is liable for a civil

penalty to the authority not to exceed $1,000.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.261. STRATEGIC PLANS AND ANNUAL REPORTS. (a) An

authority shall make a strategic plan for its operations. A

majority of the commissioners courts of the counties composing

the authority shall by concurrent resolution determine the types

of information required to be included in the strategic plan.

Each even-numbered year, an authority shall issue a plan covering

the next five fiscal years, beginning with the next odd-numbered

fiscal year.

(b) Not later than March 31 of each year, an authority shall

file with the commissioners court of each county of the authority

a written report on the authority's activities describing all

turnpike revenue bond issuances anticipated for the coming year,

the financial condition of the authority, all project schedules,

and the status of the authority's performance under the most

recent strategic plan. At the invitation of a commissioners court

of a county in the authority, representatives of the board and

the administrative head of an authority shall appear before the

commissioners court to present the report and receive questions

and comments.

(c) The authority shall give notice to the commissioners court

of each county of the authority not later than the 90th day

before the date of issuance of revenue bonds.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.262. MEETINGS BY TELEPHONE CONFERENCE CALL. (a)

Chapter 551, Government Code, does not prohibit any open or

closed meeting of the board, a committee of the board, or the

staff, or any combination of the board or staff, from being held

by telephone conference call.

(b) A telephone conference call meeting is subject to the notice

requirements applicable to other meetings.

(c) Notice of a telephone conference call meeting that by law

must be open to the public must specify the location of the

meeting. The location must be a conference room of the authority

or other facility in a county of the authority that is accessible

to the public.

(d) Each part of the telephone conference call meeting that by

law must be open to the public shall be audible to the public at

the location specified in the notice and shall be tape-recorded

or documented by written minutes. On conclusion of the meeting,

the tape recording or the written minutes of the meeting shall be

made available to the public.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

SUBCHAPTER G. AID FOR REGIONAL TURNPIKE PROJECTS

Sec. 366.301. DEPARTMENT CONTRIBUTIONS TO TURNPIKE PROJECTS.

(a) To the extent permitted by the Texas Constitution, the

department may agree with an authority to provide for or

contribute to the payment of costs of financial or engineering

and traffic feasibility studies and the design, financing,

acquisition, construction, operation, or maintenance of a

turnpike project or system on terms agreed on by the commission

or department, as applicable, and the authority. The agreement

may not be inconsistent with the rights of the bondholders or

persons operating the turnpike project under a lease or other

contract.

(b) The department may use its engineering and other personnel,

including consulting engineers and traffic engineers, to conduct

feasibility studies under Subsection (a).

(c) An obligation or expense incurred by the commission or

department under this section is a part of the cost of the

turnpike project for which the obligation or expense was

incurred. The commission or department may require money

contributed by the commission or department under this section to

be repaid from tolls or other revenue of the turnpike project or

system on which the money was spent. Money repaid as required by

the commission or department shall be deposited to the credit of

the fund from which the contribution was made. Money deposited as

required by this section is exempt from the application of

Section 403.095, Government Code.

(d) The commission or department may use federal money for any

purpose described by this chapter.

(e) An action of an authority taken under this chapter must

comply with the requirements of applicable federal law, including

provisions relating to the role of metropolitan planning

organizations under federal law and the approval of projects for

conformity with the state implementation plan relating to air

quality, the use of toll revenue, and the use of the right-of-way

of and access to federal-aid highways. Notwithstanding an action

of an authority taken under this chapter, the commission or the

department may take any action that in its reasonable judgment is

necessary to comply with any federal requirement to enable this

state to receive federal-aid highway funds.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1237, Sec. 6, eff.

Nov. 6, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 9.02, eff. June 11, 2007.

Sec. 366.302. AGREEMENTS TO CONSTRUCT, MAINTAIN, AND OPERATE

TURNPIKE PROJECTS. (a) An authority may enter into an agreement

with a public or private entity, including a toll road

corporation, the United States, a state of the United States, the

United Mexican States, a state of the United Mexican States, a

local governmental entity, or another political subdivision, to

permit the entity, jointly with the authority, to study the

feasibility of a turnpike project or system or to acquire,

design, finance, construct, maintain, repair, operate, extend, or

expand a turnpike project or system.

(b) An authority has broad discretion to negotiate provisions in

a development agreement with a private entity. The provisions may

include provisions relating to:

(1) the design, financing, construction, maintenance, and

operation of a turnpike project or system in accordance with

standards adopted by the authority; and

(2) professional and consulting services to be rendered under

standards adopted by the authority in connection with a turnpike

project or system.

(c) An authority may not incur a financial obligation on behalf

of, or otherwise guarantee the obligations of, a private entity

that constructs, maintains, or operates a turnpike project or

system.

(d) An authority or a county in an authority is not liable for

any financial or other obligation of a turnpike project solely

because a private entity constructs, finances, or operates any

part of a turnpike project or system.

(e) An authority may authorize the investment of public and

private money, including debt and equity participation, to

finance a function described by this section.

(f) If an authority enters into an agreement with a private

entity that includes the collection by the private entity of

tolls for the use of a turnpike project or system, the private

entity shall submit to the authority for approval:

(1) the methodology for:

(A) the setting of tolls; and

(B) increasing the amount of the tolls;

(2) a plan outlining methods the entity will use to collect the

tolls, including:

(A) any charge to be imposed as a penalty for late payment of a

toll; and

(B) any charge to be imposed to recover the cost of collecting a

delinquent toll; and

(3) any proposed change in an approved methodology for the

setting of a toll or a plan for collecting the toll.

(g) An agreement with a private entity that includes the

collection by the private entity of tolls for the use of a

turnpike project or system may not be for a term longer than 50

years.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.67, eff. June 14, 2005.

Sec. 366.303. AGREEMENTS BETWEEN AUTHORITY AND LOCAL

GOVERNMENTAL ENTITIES. (a) A local governmental entity other

than a nonprofit corporation may, consistent with the Texas

Constitution, issue bonds or enter into and make payments under

agreements with an authority to acquire, construct, maintain, or

operate a turnpike project or system. The entity may levy and

collect taxes to pay the interest on the bonds and to provide a

sinking fund for the redemption of the bonds.

(b) In addition to the powers provided by Subsection (a), a

local governmental entity may, within any applicable

constitutional limitations, agree with an authority to issue

bonds or enter into and make payments under an agreement to

acquire, construct, maintain, or operate any portion of a

turnpike project or system of that authority.

(c) To make payments under an agreement under Subsection (b), to

pay the interest on bonds issued under Subsection (b), or to

provide a sinking fund for the bonds or the contract, a local

governmental entity may:

(1) pledge revenue from any available source, including annual

appropriations;

(2) levy and collect taxes; or

(3) provide for a combination of Subdivisions (1) and (2).

(d) The term of an agreement under this section may not exceed

40 years.

(e) Any election required to permit action under this subchapter

must be held in conformity with Chapter 1251, Government Code, or

other law applicable to the local governmental entity.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.393, eff.

Sept. 1, 2001.

Sec. 366.304. ADDITIONAL AGREEMENTS OF AUTHORITY. An authority

may enter into any agreement necessary or convenient to achieve

the purposes of this subchapter.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 7.24, eff. Sept. 1,

1997.

Sec. 366.305. TRANS-TEXAS CORRIDOR PROJECTS. If an authority is

requested by the commission to participate in the development of

a turnpike project that has been designated as part of the

Trans-Texas Corridor, the authority shall have, in addition to

all powers granted in this chapter, all powers of the department

related to the development of Trans-Texas Corridor projects.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 9.10, eff. June 11, 2007.

SUBCHAPTER H. COMPREHENSIVE DEVELOPMENT AGREEMENTS

Sec. 366.401. COMPREHENSIVE DEVELOPMENT AGREEMENTS. (a) An

authority may use a comprehensive development agreement with a

private entity to design, develop, finance, construct, maintain,

repair, operate, extend, or expand a turnpike project.

(b) A comprehensive development agreement is an agreement with a

private entity that, at a minimum, provides for the design,

construction, rehabilitation, expansion, or improvement of a

turnpike project and may also provide for the financing,

acquisition, maintenance, or operation of a turnpike project.

(c) An authority may negotiate provisions relating to

professional and consulting services provided in connection with

a comprehensive development agreement.

(d) An authority may authorize the investment of public and

private money, including debt and equity participation, to

finance a function described by this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 9.03, eff. June 11, 2007.

Sec. 366.402. PROCESS FOR ENTERING INTO COMPREHENSIVE

DEVELOPMENT AGREEMENTS. (a) If an authority enters into a

comprehensive development agreement, the authority shall use a

competitive procurement process that provides the best value for

the authority. An authority may accept unsolicited proposals for

a proposed turnpike project or solicit proposals in accordance

with this section.

(b) An authority shall establish rules and procedures for

accepting unsolicited proposals that require the private entity

to include in the proposal:

(1) information regarding the proposed project location, scope,

and limits;

(2) information regarding the private entity's qualifications,

experience, technical competence, and capability to develop the

project; and

(3) any other information the authority considers relevant or

necessary.

(c) An authority shall publish a notice advertising a request

for competing proposals and qualifications in the Texas Register

that includes the criteria to be used to evaluate the proposals,

the relative weight given to the criteria, and a deadline by

which proposals must be received if:

(1) the authority decides to issue a request for qualifications

for a proposed project; or

(2) the authority authorizes the further evaluation of an

unsolicited proposal.

(d) A proposal submitted in response to a request published

under Subsection (c) must contain, at a minimum, the information

required by Subsections (b)(2) and (3).

(e) An authority may interview a private entity submitting an

unsolicited proposal or responding to a request under Subsection

(c). The authority shall evaluate each proposal based on the

criteria described in the request for competing proposals and

qualifications and may qualify or shortlist private entities to

submit detailed proposals under Subsection (f). The authority

must qualify or shortlist at least two private entities to submit

detailed proposals for a project under Subsection (f) unless the

authority does not receive more than one proposal or one response

to a request under Subsection (c).

(f) An authority shall issue a request for detailed proposals

from all private entities qualified or shortlisted under

Subsection (e) if the authority proceeds with the further

evaluation of a proposed project. A request under this

subsection may require additional information the authority

considers relevant or necessary, including information relating

to:

(1) the private entity's qualifications and demonstrated

technical competence;

(2) the feasibility of developing the project as proposed;

(3) engineering or architectural designs;

(4) the private entity's ability to meet schedules; or

(5) a financial plan, including costing methodology and cost

proposals.

(g) In issuing a request for proposals under Subsection (f), an

authority may solicit input from entities qualified under

Subsection (e) or any other person. An authority may also

solicit input regarding alternative technical concepts after

issuing a request under Subsection (f).

(h) An authority shall evaluate each proposal based on the

criteria described in the request for detailed proposals and

select the private entity whose proposal offers the apparent best

value to the authority.

(i) An authority may enter into negotiations with the private

entity whose proposal offers the apparent best value.

(j) If at any point in negotiations under Subsection (i), it

appears to the authority that the highest ranking proposal will

not provide the authority with the overall best value, the

authority may enter into negotiations with the private entity

submitting the next-highest-ranking proposal.

(k) An authority may withdraw a request for competing proposals

and qualifications or a request for detailed proposals at any

time. The authority may then publish a new request for competing

proposals and qualifications.

(l) An authority may require that an unsolicited proposal be

accompanied by a nonrefundable fee sufficient to cover all or

part of its cost to review the proposal.

(m) An authority may pay an unsuccessful private entity that

submits a responsive proposal in response to a request for

detailed proposals under Subsection (f) a stipulated amount in

exchange for the work product contained in that proposal. A

stipulated amount must be stated in the request for proposals and

may not exceed the value of any work product contained in the

proposal that can, as determined by the authority, be used by the

authority in the performance of its functions. The use by the

authority of any design element contained in an unsuccessful

proposal is at the sole risk and discretion of the authority and

does not confer liability on the recipient of the stipulated

amount under this subsection. After payment of the stipulated

amount:

(1) the authority, with the unsuccessful private entity, jointly

owns the rights to, and may make use of any work product

contained in, the proposal, including the technologies,

techniques, methods, processes, ideas, and information contained

in the project design; and

(2) the use by the unsuccessful private entity of any portion of

the work product contained in the proposal is at the sole risk of

the unsuccessful private entity and does not confer liability on

the authority.

(n) An authority may prescribe the general form of a

comprehensive development agreement and may include any matter

the authority considers advantageous to the authority. The

authority and the private entity shall finalize the specific

terms of a comprehensive development agreement.

(o) Section 366.185 and Subchapter A, Chapter 223, of this code

and Chapter 2254, Government Code, do not apply to a

comprehensive development agreement entered into under this

subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 9.03, eff. June 11, 2007.

Sec. 366.403. CONFIDENTIALITY OF INFORMATION. (a) To encourage

private entities to submit proposals under this subchapter, the

following information is confidential, is not subject to

disclosure, inspection, or copying under Chapter 552, Government

Code, and is not subject to disclosure, discovery, subpoena, or

other means of legal compulsion for its release until a final

contract for a proposed project is entered into:

(1) all or part of a proposal that is submitted by a private

entity for a comprehensive development agreement, except

information provided under Sections 366.402(b)(1) and (2), unless

the private entity consents to the disclosure of the information;

(2) supplemental information or material submitted by a private

entity in connection with a proposal for a comprehensive

development agreement unless the private entity consents to the

disclosure of the information or material; and

(3) information created or collected by an authority or its

agent during consideration of a proposal for a comprehensive

development agreement or during the authority's preparation of a

proposal to the department relating to a comprehensive

development agreement.

(b) After an authority completes its final ranking of proposals

under Section 366.402(h), the final rankings of each proposal

under each of the published criteria are not confidential.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 9.03, eff. June 11, 2007.

Sec. 366.404. PERFORMANCE AND PAYMENT SECURITY. (a)

Notwithstanding the requirements of Subchapter B, Chapter 2253,

Government Code, an authority shall require a private entity

entering into a comprehensive development agreement under this

subchapter to provide a performance and payment bond or an

alternative form of security in an amount sufficient to:

(1) ensure the proper performance of the agreement; and

(2) protect:

(A) the authority; and

(B) payment bond beneficiaries who have a direct contractual

relationship with the private entity or a subcontractor of the

private entity to supply labor or material.

(b) A performance and payment bond or alternative form of

security shall be in an amount equal to the cost of constructing

or maintaining the project.

(c) If an authority determines that it is impracticable for a

private entity to provide security in the amount described by

Subsection (b), the authority shall set the amount of the bonds

or the alternative forms of security.

(d) A payment or performance bond or alternative form of

security is not required for the portion of an agreement that

includes only design or planning services, the performance of

preliminary studies, or the acquisition of real property.

(e) The amount of the payment security must not be less than the

amount of the performance security.

(f) In addition to, or instead of, performance and payment

bonds, an authority may require the following alternative forms

of security:

(1) a cashier's check drawn on a financial entity specified by

the authority;

(2) a United States bond or note;

(3) an irrevocable bank letter of credit; or

(4) any other form of security determined suitable by the

authority.

(g) An authority by rule shall prescribe requirements for

alternative forms of security provided under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 9.03, eff. June 11, 2007.

Sec. 366.405. OWNERSHIP OF TURNPIKE PROJECTS. (a) A turnpike

project that is the subject of a comprehensive development

agreement with a private entity, including the facilities

acquired or constructed on the project, is public property and is

owned by the authority.

(b) Notwithstanding Subsection (a), an authority may enter into

an agreement that provides for the lease of rights-of-way, the

granting of easements, the issuance of franchises, licenses, or

permits, or any lawful uses to enable a private entity to

construct, operate, and maintain a turnpike project, including

supplemental facilities. At the termination of the agreement,

the turnpike project, including the facilities, are to be in a

state of proper maintenance as determined by the authority and

shall be returned to the authority in satisfactory condition at

no further cost.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 9.03, eff. June 11, 2007.

Sec. 366.406. LIABILITY FOR PRIVATE OBLIGATIONS. An authority

may not incur a financial obligation for a private entity that

designs, develops, finances, constructs, operates, or maintains a

turnpike project. The authority or a political subdivision of

the state is not liable for any financial or other obligation of

a turnpike project solely because a private entity constructs,

finances, or operates any part of the project.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 9.03, eff. June 11, 2007.

Sec. 366.407. TERMS OF PRIVATE PARTICIPATION. (a) An authority

shall negotiate the terms of private participation in a turnpike

project under this subchapter, including:

(1) methods to determine the applicable cost, profit, and

project distribution among the private participants and the

authority;

(2) reasonable methods to determine and classify toll rates and

the responsibility for setting toll rates;

(3) acceptable safety and policing standards; and

(4) other applicable professional, consulting, construction,

operation, and maintenance standards, expenses, and costs.

(b) A comprehensive development agreement entered into under

this subchapter may include any provision the authority considers

appropriate, including a provision:

(1) providing for the purchase by the authority, under terms and

conditions agreed to by the parties, of the interest of a private

participant in the comprehensive development agreement and

related property, including any interest in a turnpike project

designed, developed, financed, constructed, operated, or

maintained under the comprehensive development agreement;

(2) establishing the purchase price, as determined in accordance

with the methodology established by the parties in the

comprehensive development agreement, for the interest of a

private participant in the comprehensive development agreement

and related property;

(3) providing for the payment of an obligation incurred under

the comprehensive development agreement, including an obligation

to pay the purchase price for the interest of a private

participant in the comprehensive development agreement, from any

available source, including securing the obligation by a pledge

of revenues of the authority derived from the applicable project,

which pledge shall have priority as established by the authority;

(4) permitting the private participant to pledge its rights

under the comprehensive development agreement;

(5) concerning the private participant's right to operate and

collect revenue from the turnpike project; and

(6) restricting the right of the authority to terminate the

private participant's right to operate and collect revenue from

the turnpike project unless and until any applicable termination

payments have been made.

(c) An authority may enter into a comprehensive development

agreement under this subchapter with a private participant only

if the project is identified in the department's unified

transportation program or is located on a transportation corridor

identified in the statewide transportation plan.

(d) Section 366.406 does not apply to an obligation of an

authority under a comprehensive development agreement, nor is an

authority otherwise constrained from issuing bonds or other

financial obligations for a turnpike project payable solely from

revenues of that turnpike project or from amounts received under

a comprehensive development agreement.

(e) Notwithstanding any other law, and subject to compliance

with the dispute resolution procedures set out in the

comprehensive development agreement, an obligation of an

authority under a comprehensive development agreement entered

into under this subchapter to make or secure payments to a person

because of the termination of the agreement, including the

purchase of the interest of a private participant or other

investor in a project, may be enforced by mandamus against the

authority in a district court of any county of the authority, and

the sovereign immunity of the authority is waived for that

purpose. The district courts of any county of the authority

shall have exclusive jurisdiction and venue over and to determine

and adjudicate all issues necessary to adjudicate any action

brought under this subsection. The remedy provided by this

subsection is in addition to any legal and equitable remedies

that may be available to a party to a comprehensive development

agreement.

(f) If an authority enters into a comprehensive development

agreement with a private participant that includes the collection

by the private participant of tolls for the use of a toll

project, the private participant shall submit to the authority

for approval:

(1) the methodology for:

(A) the setting of tolls; and

(B) increasing the amount of the tolls;

(2) a plan outlining methods the private participant will use to

collect the tolls, including:

(A) any charge to be imposed as a penalty for late payment of a

toll; and

(B) any charge to be imposed to recover the cost of collecting a

delinquent toll; and

(3) any proposed change in an approved methodology for the

setting of a toll or a plan for collecting the toll.

(g) Except as provided by this subsection, a comprehensive

development agreement with a private participant that includes

the collection by the private participant of tolls for the use of

a toll project may be for a term not longer than 50 years from

the later of the date of final acceptance of the project or the

start of revenue operations by the private participant, not to

exceed a total term of 52 years. The contract must contain an

explicit mechanism for setting the price for the purchase by the

authority of the interest of the private participant in the

contract and related property, including any interest in a

highway or other facility designed, developed, financed,

constructed, operated, or maintained under the contract.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 9.03, eff. June 11, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

770, Sec. 3, eff. June 19, 2009.

Sec. 366.408. RULES, PROCEDURES, AND GUIDELINES GOVERNING

SELECTION AND NEGOTIATING PROCESS. (a) To promote fairness,

obtain private participants in turnpike projects, and promote

confidence among those participants, an authority shall adopt

rules, procedures, and other guidelines governing selection of

private participants for comprehensive development agreements and

negotiations of comprehensive development agreements. The rules

must contain criteria relating to the qualifications of the

participants and the award of the contracts.

(b) An authority shall have up-to-date procedures for

participation in negotiations under this subchapter.

(c) An authority has exclusive judgment to determine the terms

of an agreement.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 9.03, eff. June 11, 2007.

Sec. 366.409. USE OF CONTRACT PAYMENTS. (a) Payments received

by an authority under a comprehensive development agreement shall

be used by the authority to finance the construction,

maintenance, or operation of a turnpike project or a highway.

(b) The authority shall allocate the distribution of funds

received under Subsection (a) to the counties of the authority

based on the percentage of toll revenue from users, from each

county, of the project that is the subject of the comprehensive

development agreement. To assist the authority in determining

the allocation, each entity responsible for collecting tolls for

a project shall calculate on an annual basis the percentage of

toll revenue from users of the project from each county within

the authority based on the number of recorded electronic toll

collections.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 9.03, eff. June 11, 2007.



CHAPTER 367. MUNICIPAL TOLL BRIDGES OVER RIO GRANDE

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE G. TURNPIKES AND TOLL PROJECTS

CHAPTER 367. MUNICIPAL TOLL BRIDGES OVER RIO GRANDE

SUBCHAPTER A. GENERAL AUTHORITY RELATING TO TOLL BRIDGES

Sec. 367.001. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a municipality any part of the municipal

boundaries of which is within 15 miles of a section of the Rio

Grande that forms the border between this state and the United

Mexican States.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.002. DEFINITION. In this subchapter, "toll bridge"

includes:

(1) any part of the physical property comprising a toll bridge;

(2) a permit, grant, franchise, right, or privilege granted or

extended by the United States, the United Mexican States, or a

state or political subdivision of either nation, for or related

to the construction, maintenance, or operation of a toll bridge,

or to the collection of a toll or charge for use of the toll

bridge;

(3) an interest in real property in either the United States or

the United Mexican States that is held or used for or incident to

the construction, maintenance, or operation of the toll bridge or

an approach to the toll bridge or for the use or occupancy of any

building or other structure, appurtenance, appliance, road or

street, railroad, park, grounds, or convenience or facility of

any kind relating to or incident to the toll bridge;

(4) a building or other structure, appurtenance, appliance,

equipment, convenience, or facility of any kind held or used for

or incident to the construction, maintenance, or operation of the

toll bridge;

(5) a lease or contract of any kind for the use or occupancy of

that real property, building or other structure, convenience,

appliance, or facility; and

(6) any other right or property used for or incident to the

construction, maintenance, or operation of the toll bridge.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.003. AUTHORITY OF MUNICIPALITY IN RELATION TO TOLL

BRIDGE. For any public purpose, a municipality may acquire,

construct, improve, enlarge, equip, operate, or maintain a toll

bridge over a section of the Rio Grande that forms the border

between this state and the United Mexican States.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.004. AUTHORITY OF MUNICIPALITY TO ENTER INTO CONTRACTS.

For the purpose of taking an action authorized by this

subchapter, a municipality may enter into and perform a contract,

agreement, or undertaking required by the United States, the

United Mexican States, or a department, officer, governmental

agency, or public authority of either nation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.005. AUTHORITY TO ISSUE REVENUE BONDS. To provide

money to acquire, construct, improve, enlarge, or equip a toll

bridge, a part of a toll bridge, or a related building,

structure, or other facility for a public purpose, the governing

body of a municipality may issue revenue bonds that are payable

from and secured by a lien on and pledge of all or any part of

the revenue, income, or receipts the municipality receives from

its ownership and operation of:

(1) a portion of a toll bridge over the Rio Grande; and

(2) any other property, building, structure, activity, or

facility.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.006. INTERIM FINANCING. (a) Pending the issuance of

revenue bonds under this subchapter, a municipality may:

(1) spend, in connection with a toll bridge, money that is not

required by law to be used for another purpose; or

(2) issue notes for an expenditure described by Subdivision (1).

(b) A municipality may use proceeds of revenue bonds issued

under this subchapter to repay money spent under Subsection (a).

(c) Notes issued under Subsection (a) may have any

characteristic the governing body considers appropriate and:

(1) bear rates of interest, be payable from available sources,

and be secured in the same manner as revenue bonds issued under

this subchapter; or

(2) be payable from:

(A) the proceeds of refunding bonds issued under this

subchapter; or

(B) both revenue bonds and refunding bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.007. MATURITY. A bond issued under this subchapter

must mature not later than 50 years after its date of issuance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.008. PLEDGE OF REVENUE. A municipality may pledge to

the payment of bonds issued under this subchapter, including the

principal of, interest on, and any other amount required or

permitted to be paid in connection with the bonds, all or any

part of its revenue, income, or receipts from:

(1) a toll or charge authorized by Section 367.011; or

(2) another resource.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.009. ADDITIONAL SECURITY. (a) Bonds issued under this

subchapter may be additionally secured by:

(1) a mortgage or deed of trust on any real property owned by

the municipality; or

(2) a chattel mortgage or lien on any personal property

appurtenant to that real property.

(b) The governing body of the municipality may authorize the

execution of a trust indenture, mortgage, deed of trust, or other

form of encumbrance as evidence of the debt.

(c) The municipality may pledge to the payment of the bonds all

or part of any grant, donation, revenue, or income received or to

be received from the United States or any other public or private

source whether under an agreement or otherwise.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.010. ADDITIONAL BONDS. An ordinance authorizing the

issuance of bonds under this subchapter may provide for the

subsequent issuance of additional parity or subordinate lien

bonds under terms specified in the ordinance.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.011. TOLLS AND CHARGES. (a) The governing body of a

municipality may impose and collect tolls and other charges for

the use or availability of a toll bridge of the municipality.

(b) The governing body of the municipality shall impose and

collect pledged tolls and charges in an amount that will be at

least sufficient, with any other pledged resource, to provide for

the payment of:

(1) principal of and interest on and any other amount required

to be paid in connection with the bonds; and

(2) to the extent required by the ordinance authorizing issuance

of the bonds:

(A) expenses incurred in connection with the bonds; and

(B) operation, maintenance, and other expenses in connection

with the toll bridge.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.012. PUBLIC PURPOSE. The acquisition, construction,

improvement, enlargement, or equipment by a municipality of

property or a building, structure, or other facility for lease to

the United States for use in performing a federal governmental

function in the municipality or at or near and relating to a toll

bridge of the municipality is a public purpose and a proper

municipal function, regardless of whether the toll bridge or the

federal facility relating to the toll bridge is located inside or

outside the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.013. LEASE OR RENTAL OF FACILITY TO UNITED STATES. A

municipality may lease or rent to the United States property or a

building, structure, or other facility acquired, constructed,

improved, enlarged, or equipped in whole or in part with proceeds

from the sale of bonds issued under this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.014. REFUNDING BONDS AND NOTES. (a) A municipality

may refund or otherwise refinance bonds or notes issued under

this subchapter by issuing refunding bonds under any terms

provided by ordinance of the governing body of the municipality.

(b) All appropriate provisions of this subchapter apply to the

refunding bonds. The refunding bonds shall be issued in the

manner provided by this subchapter for other bonds.

(c) The refunding bonds may be sold and delivered in amounts

sufficient to pay the principal of and interest and any

redemption premium on the bonds or notes to be refunded, at

maturity or on any redemption date.

(d) The refunding bonds may be issued to be exchanged for the

bonds or notes to be refunded. In that case, the comptroller

shall register the refunding bonds and deliver them to the holder

of the bonds or notes to be refunded as provided by the ordinance

authorizing the refunding bonds. The exchange may be made in one

delivery or in installment deliveries.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.015. SALE OF BONDS OR NOTES. A municipality may sell

bonds or notes issued under this subchapter in the manner and on

the terms provided by the ordinance authorizing the issuance of

the bonds or notes.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.016. BONDS AND NOTES NOT PAYABLE FROM TAXES. A bond or

note issued under this subchapter:

(1) is payable only from the revenue or another resource of the

municipality; and

(2) is not a tax obligation of the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.017. CONFLICT OR INCONSISTENCY WITH OTHER LAW. When

bonds or notes are being issued under this subchapter, to the

extent of any conflict or inconsistency between this subchapter

and another law, this subchapter controls.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

SUBCHAPTER B. ACQUIRING EXISTING BRIDGE; BUILDING REPLACEMENT OR

ADDITIONAL BRIDGE

Sec. 367.051. AUTHORITY TO ACQUIRE TOLL BRIDGE. (a) A

municipality may acquire a toll bridge that is located over a

section of the Rio Grande that forms the border between this

state and the United Mexican States and that is inside or within

15 miles of its municipal boundaries by purchasing:

(1) the entire toll bridge; or

(2) that part of the toll bridge that is located in this state.

(b) The municipality is not required to:

(1) give or publish notice of its intent to acquire a toll

bridge under this subchapter; or

(2) advertise or call for competitive bids in connection with

the acquisition of a toll bridge under this subchapter.

(c) The municipality may acquire a toll bridge owned by a

private corporation by purchasing the toll bridge itself or by

purchasing all of the capital stock of the corporation or a

sufficient amount of the stock as required by law to dissolve and

liquidate the corporation. The municipality may take title to the

stock in the name of the municipality or in the name of a trustee

for the municipality. After purchasing the stock, the

municipality or its trustee shall:

(1) vote its shares in the corporation as necessary to vest

title to the toll bridge, together with any associated right or

property described by Section 367.052 to be acquired in

connection with the acquisition of the toll bridge, in the

municipality; and

(2) immediately dissolve and liquidate the corporation, pay its

debts, liabilities, and obligations, wind up its business and

affairs, and convey the properties to the municipality.

(d) The purchase and acquisition of toll bridge property or

stock in a corporation under this section must be made at the

price and on the terms agreed on by the owners of the property or

stock and the governing body of the municipality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.052. RIGHTS AND PROPERTIES ASSOCIATED WITH TOLL BRIDGE.

When a municipality acquires a toll bridge under Section

367.051, the municipality may, as determined by the governing

body of the municipality, acquire any or all of the following

items in connection with the toll bridge:

(1) a permit, grant, franchise, right, or privilege granted or

extended by the United States, the United Mexican States, or a

department, officer, agency, governmental authority, state,

municipality, or political subdivision of either nation, for or

related to the construction, maintenance, or operation of the

toll bridge or the collection of a toll or charge for the use of

the toll bridge;

(2) an interest in real property in either the United States or

the United Mexican States that is held or used for or incident to

the construction, maintenance, or operation of the toll bridge or

an approach to it, or for the use or occupancy of any building or

other structure, appurtenance, appliance, road or street, park,

grounds, or convenience or facility of any kind relating to or

incident to the construction, maintenance, or operation of the

toll bridge;

(3) a building or other structure, appurtenance, appliance,

equipment, convenience, or facility of any kind held or used for

or incident to the construction, maintenance, or operation of the

toll bridge;

(4) a lease or contract of any kind for the use or occupancy of

that real property or a building or other structure, convenience,

appliance, or facility; or

(5) any other right or property used for or incident to the

construction, maintenance, or operation of the toll bridge.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.053. LIBERAL CONSTRUCTION. This subchapter shall be

liberally construed to effect its purposes.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.054. POWERS TO BE EXERCISED BY ORDINANCE; ELECTION NOT

REQUIRED. (a) The governing body of a municipality may exercise

a power, right, privilege, or function conferred by this

subchapter on the municipality only by adopting an ordinance to

authorize the action.

(b) A referendum or election by the voters of the municipality

is not necessary to authorize:

(1) the adoption of an ordinance under Subsection (a); or

(2) the taking of an action to accomplish a purpose of this

subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.055. GENERAL POWERS OF MUNICIPALITY ACQUIRING TOLL

BRIDGE. (a) A municipality that acquires a toll bridge under

this subchapter may:

(1) maintain, operate, own, hold, control, repair, improve,

extend, or replace the toll bridge;

(2) renew or extend an existing franchise and obtain a new or

additional franchise for the bridge; and

(3) take any action required for maintaining or operating the

bridge, conducting the bridge's business, or providing services

to the public and to the users of the bridge.

(b) To accomplish the purposes of this section the municipality

may enter into and perform a contract, agreement, or undertaking

of any kind required by the United States or the United Mexican

States or a department, officer, governmental agency, or public

authority of either nation.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.056. RECREATIONAL FACILITIES. (a) In connection with

the maintenance and operation of the toll bridge, a municipality

may acquire real property that is either inside or outside the

municipal boundaries and that is adjacent to the toll bridge or

the municipality to construct, maintain, or operate a park,

recreational grounds or facilities, a camp, quarters,

accommodations, or other facility for the use and convenience of

the public.

(b) The municipality may manage, police, and regulate those

facilities and may adopt and enforce reasonable rules for those

facilities without regard to whether the toll bridge is located

inside or outside the municipality.

(c) The governing body of the municipality may impose and

collect a fee, rental, or other charge for the use of a facility

established under this section. The charge must be just,

reasonable, and nondiscriminatory.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.057. TOLLS AND CHARGES. (a) A municipality that

acquires a toll bridge under this subchapter or that owns or

controls an international toll bridge may impose tolls and other

charges for the use of the bridge and for the transportation of

persons or property, including passengers, vehicles, or freight

and commodities, over the bridge.

(b) In accordance with any applicable permit or franchise

granted by a governmental authority, the tolls and other charges

must be just, reasonable, nondiscriminatory, and sufficient to

provide revenue in an amount that is sufficient to:

(1) pay all expenses necessary to maintain and operate the toll

bridge;

(2) make necessary payments and comply with any applicable

permit or franchise;

(3) pay when due the principal of and interest on all bonds or

warrants issued under this subchapter;

(4) pay when due all sinking fund or reserve fund payments

agreed to be made in connection with bonds or warrants issued

under this subchapter and payable from that revenue;

(5) comply with any agreement made with the holders of bonds or

warrants issued under this subchapter or with any person on

behalf of those holders; and

(6) recover a reasonable rate of return on invested capital.

(c) The governing body of the municipality may use revenue

received under this section in excess of the amount required by

Subsection (b) to:

(1) establish a reasonable depreciation and emergency fund;

(2) retire by purchase and cancellation or by redemption any

outstanding bonds or warrants issued under this subchapter;

(3) provide necessary budgetary support to local government for

public purposes and the general welfare; or

(4) accomplish the purposes of this subchapter.

(d) This subchapter does not deprive this state, the United

States, or an agency with jurisdiction of its power:

(1) to regulate or control tolls and other charges to be

collected for a purpose listed in Subsection (b) or (c); or

(2) to provide for bridges over the river that will be used free

of any tolls or charges.

(e) Until bonds or warrants issued under this subchapter have

been paid and discharged, including all interest on the bonds or

warrants, interest on unpaid interest installments on the bonds

or warrants, other costs or expenses incurred in connection with

any acts or proceedings taken by or on behalf of the holders of

the bonds or warrants, and all other obligations of the

municipality incurred in connection with the bonds or warrants:

(1) the municipality may not provide free use of the toll bridge

to any person; and

(2) this state pledges to and agrees with the purchasers and

successive holders of the bonds or warrants that it will not:

(A) limit or alter the power of a municipality to impose tolls

and other charges under this section sufficient to pay the items

listed in Subsection (b) or (c); or

(B) take any action that will impair the rights or remedies of

the holders of the bonds or warrants or of persons acting on

their behalf.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.058. AUTHORITY TO BORROW MONEY OR ACCEPT FEDERAL

ASSISTANCE. (a) To accomplish the purposes of this subchapter,

a municipality may:

(1) borrow money from any person or corporation; or

(2) borrow money or accept grants from the United States or a

corporation or agency created by or authorized to act as an

agency of the United States.

(b) In connection with a loan or grant under Subsection (a)(2),

a municipality may enter into any related agreement that the

United States, corporation, or agency requires.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.059. AUTHORITY TO ISSUE REVENUE BONDS. (a) The

governing body of a municipality may issue, sell, and deliver

revenue bonds to accomplish the purposes of this subchapter. The

municipality may use the bonds or the proceeds of the sale of the

bonds to acquire all or part of a toll bridge under this

subchapter or may exchange the bonds for property to accomplish

the purposes of this subchapter.

(b) The governing body may issue the bonds and use a bond or

bond proceeds as provided by this subchapter without:

(1) giving or publishing notice of the municipality's intent to

take that action; or

(2) advertising or calling for competitive bids in connection

with that action.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.060. BONDS AND WARRANTS NOT PAYABLE FROM TAXES. (a)

Bonds and warrants issued under this subchapter are not a debt of

the municipality that issues them and are a charge only against:

(1) the pledged revenues of the toll bridge; and

(2) the property comprising the toll bridge, if a lien is given

on that property.

(b) A bond or warrant issued under this subchapter must include

substantially the following provision: "The holder of this

obligation is not entitled to demand payment of this obligation

out of any money raised by taxation."

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.061. MORTGAGE OR PLEDGE OF REVENUE TO SECURE BONDS. To

accomplish any purpose of this subchapter, the governing body of

a municipality may with respect to bonds issued under this

subchapter:

(1) mortgage or pledge all or part of:

(A) any interest in a toll bridge of the municipality, together

with any associated right or property described by Section

367.052, or any other property acquired or to be acquired with

the bonds or the proceeds of the sale of the bonds; or

(B) the net or gross revenue of any property described by

Paragraph (A);

(2) secure the payment of the principal of and interest on the

bonds and of the sinking fund and reserve fund agreed to be

established in connection with the bonds; and

(3) enter into any covenant or agreement with the purchasers of

the bonds or any person on behalf of those purchasers with

respect to the bonds to:

(A) secure the payments described by Subdivision (2); and

(B) provide rights and remedies to the purchasers or holders of

the bonds or any person on their behalf.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.062. MATURITY. The governing body of a municipality

shall determine the maturity of bonds issued under this

subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.063. SALE OR EXCHANGE OF BONDS. A bond issued under

this subchapter may be:

(1) sold for cash at a public or private sale;

(2) issued in exchange for property of any kind or an interest

in property of any kind, as the governing body of the

municipality determines is necessary and proper to accomplish a

purpose of this subchapter; or

(3) issued in exchange for a matured or unmatured bond of the

same issue and in the same principal amount.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.064. DEPOSIT OF PROCEEDS. The proceeds of the sale of

bonds sold for cash shall be deposited and paid out under the

terms that are agreed to by the governing body of the

municipality and the purchasers of the bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.065. AUTHORITY TO ISSUE BONDS OR WARRANTS TO REPAIR,

IMPROVE, OR BUILD TOLL BRIDGE. (a) A municipality that has

acquired a toll bridge under this subchapter may issue and

deliver revenue bonds or revenue time warrants:

(1) to repair, improve, alter, reconstruct, or replace the

bridge;

(2) to build an additional bridge; or

(3) for one or more of those purposes.

(b) The municipality shall issue the bonds or warrants:

(1) in the manner prescribed by this subchapter; and

(2) subject to any restriction in an ordinance authorizing or a

deed of indenture securing the original or a subsequent issue of

toll bridge bonds or warrants.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.066. TAX EXEMPTIONS. Bonds issued under this

subchapter are exempt from taxation by this state or a

municipality or other political subdivision of this state.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.067. LIMITATIONS ON MUNICIPAL AUTHORITY. This

subchapter does not authorize a municipality to:

(1) impose or collect a tax or assessment or pledge the credit

of this state; or

(2) issue, sell, or deliver a bond, create an obligation, incur

a liability, or enter an agreement to be paid, performed, met, or

discharged using any tax or assessment.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.068. APPLICABILITY OF AND CONFLICTS WITH OTHER LAW.

(a) Sections 252.046, 252.047, and 252.048, Local Government

Code, and Subchapter B, Chapter 1502, Government Code, apply,

except as provided by Section 367.051, Section 367.059, or

another provision of this subchapter, to:

(1) the purchase of a toll bridge under this subchapter;

(2) the issuance, sale, or delivery of bonds under this

subchapter;

(3) the manner of securing payment of the bonds;

(4) the enforcement of the obligations relating to the bonds;

(5) the rights and remedies of the owners or holders of the

bonds or of any person acting on their behalf;

(6) the maintenance or operation of property acquired under this

subchapter; and

(7) the accomplishment of any other purpose of this subchapter.

(b) To the extent of a conflict between this subchapter and

another law, this subchapter controls.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 43, eff.

Sept. 1, 1999.

SUBCHAPTER C. BONDS FOR REPAIR OR IMPROVEMENT OF TOLL BRIDGE

Sec. 367.101. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a municipality that owns that portion of an

international toll bridge over the Rio Grande that is located in

the United States.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.102. AUTHORITY TO ISSUE REVENUE BONDS. The

municipality may, in compliance with Subtitles A, C, D, and E,

Title 9, Government Code, issue bonds payable from the net

revenue derived from the operation of the bridge to:

(1) repair or improve the bridge;

(2) acquire an approach to the bridge; or

(3) construct a building to be used in connection with the

bridge.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.

Sec. 367.103. ADDITIONAL BONDS. (a) The municipality may issue

additional revenue bonds to the extent permitted or authorized by

the provisions of or the proceedings relating to outstanding

bonds that are payable from the net revenue from the operation of

the bridge, including any trust indenture securing the

outstanding bonds.

(b) As permitted or authorized by those provisions and

proceedings, the additional bonds may be secured by a pledge of

and lien on the net revenue that are:

(1) junior to the pledge and lien securing the outstanding

bonds; or

(2) on a parity with the outstanding bonds.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 25, eff. Sept. 1,

1999.



CHAPTER 370. REGIONAL MOBILITY AUTHORITIES

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE G. TURNPIKES AND TOLL PROJECTS

CHAPTER 370. REGIONAL MOBILITY AUTHORITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 370.001. SHORT TITLE. This chapter may be cited as the

Regional Mobility Authority Act.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.003. DEFINITIONS. In this chapter:

(1) "Authority" means a regional mobility authority organized

under this chapter or under Section 361.003, as that section

existed before June 22, 2003.

(2) "Board" means the board of directors of an authority.

(3) "Bond" includes a bond, certificate, note, or other

obligation of an authority authorized by this chapter, another

statute, or the Texas Constitution.

(4) "Bond proceeding" includes a bond resolution and a bond

indenture authorized by the bond resolution, a credit agreement,

loan agreement, or other agreement entered into in connection

with the bond or the payments to be made under the agreement, and

any other agreement between an authority and another person

providing security for the payment of a bond.

(5) "Bond resolution" means an order or resolution of a board

authorizing the issuance of a bond.

(6) "Bondholder" means the owner of a bond and includes a

trustee acting on behalf of an owner of a bond under the terms of

a bond indenture.

(7) "Comprehensive development agreement" means an agreement

under Section 370.305.

(8) "Governmental entity" means a political subdivision of the

state, including a municipality or a county, a political

subdivision of a county, a group of adjoining counties, a

district organized or operating under Section 52, Article III, or

Section 59, Article XVI, Texas Constitution, the department, a

rail district, a transit authority, a nonprofit corporation,

including a transportation corporation, that is created under

Chapter 431, or any other public entity or instrumentality.

(9) "Highway" means a road, highway, farm-to-market road, or

street under the supervision of the state or a political

subdivision of this state.

(9-a) "Intermodal hub" means a central location where cargo

containers can be easily and quickly transferred between trucks,

trains, and airplanes.

(10) "Public utility facility" means:

(A) a water, wastewater, natural gas, or petroleum pipeline or

associated equipment;

(B) an electric transmission or distribution line or associated

equipment; or

(C) telecommunications information services, or cable television

infrastructure or associated equipment, including fiber optic

cable, conduit, and wireless communications facilities.

(11) "Revenue" means fares, fees, rents, tolls, and other money

received by an authority from the ownership or operation of a

transportation project.

(12) "Surplus revenue" means revenue that exceeds:

(A) an authority's debt service requirements for a

transportation project, including the redemption or purchase

price of bonds subject to redemption or purchase as provided in

the applicable bond proceedings;

(B) coverage requirements of a bond indenture for a

transportation project;

(C) costs of operation and maintenance for a transportation

project;

(D) cost of repair, expansion, or improvement of a

transportation project;

(E) funds allocated for feasibility studies; and

(F) necessary reserves as determined by the authority.

(13) "System" means a transportation project or a combination of

transportation projects designated as a system by the board under

Section 370.034.

(14) "Transportation project" means:

(A) a turnpike project;

(B) a system;

(C) a passenger or freight rail facility, including:

(i) tracks;

(ii) a rail line;

(iii) switching, signaling, or other operating equipment;

(iv) a depot;

(v) a locomotive;

(vi) rolling stock;

(vii) a maintenance facility; and

(viii) other real and personal property associated with a rail

operation;

(D) a roadway with a functional classification greater than a

local road or rural minor collector;

(E) a ferry;

(F) an airport, other than an airport that on September 1, 2005,

was served by one or more air carriers engaged in scheduled

interstate transportation, as those terms were defined by 14

C.F.R. Section 1.1 on that date;

(G) a pedestrian or bicycle facility;

(H) an intermodel hub;

(I) an automated conveyor belt for the movement of freight;

(J) a border crossing inspection station;

(K) an air quality improvement initiative;

(L) a public utility facility;

(M) a transit system; and

(N) if applicable, projects and programs listed in the most

recently approved state implementation plan for the area covered

by the authority, including an early action compact.

(14-a) "Transportation project" does not include a border

inspection facility that serves a bridge system that had more

than 900,000 commercial border crossings during the state fiscal

year ending August 31, 2002.

(15) "Turnpike project" means a highway of any number of lanes,

with or without grade separations, owned or operated by an

authority under this chapter and any improvement, extension, or

expansion to that highway, including:

(A) an improvement to relieve traffic congestion or promote

safety;

(B) a bridge, tunnel, overpass, underpass, interchange, service

road, ramp, entrance plaza, approach, or tollhouse;

(C) an administration, storage, or other building the authority

considers necessary for the operation of a turnpike project;

(D) a parking area or structure, rest stop, park, and other

improvement or amenity the authority considers necessary, useful,

or beneficial for the operation of a turnpike project; and

(E) a property right, easement, or interest the authority

acquires to construct or operate the turnpike project.

(16) "Mass transit" means the transportation of passengers and

hand-carried packages or baggage of a passenger by any means of

surface, overhead, or underground transportation, other than an

aircraft or taxicab.

(17) "Service area" means the county or counties in which an

authority or transit provider has established a transit system.

(18) "Transit provider" means an entity that provides mass

transit for the public and that was created under Chapter 451,

452, 453, 454, 457, 458, or 460.

(19) "Transit system" means:

(A) property owned or held by an authority for mass transit

purposes; and

(B) facilities necessary, convenient, or useful for:

(i) the use of or access to mass transit by persons or vehicles;

or

(ii) the protection or environmental enhancement of mass

transit.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec.

5.07, eff. Jan. 11, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.62, eff. June 14, 2005.

Sec. 370.004. CONSTRUCTION COSTS DEFINED. (a) The cost of

acquisition, construction, improvement, extension, or expansion

of a transportation project under this chapter includes the cost

of:

(1) the actual acquisition, construction, improvement,

extension, or expansion of the transportation project;

(2) the acquisition of real property, rights-of-way, property

rights, easements, and other interests in real property;

(3) machinery and equipment;

(4) interest payable before, during, and for not more than three

years after acquisition, construction, improvement, extension, or

expansion as provided in the bond proceedings;

(5) traffic estimates, revenue estimates, engineering and legal

services, plans, specifications, surveys, appraisals,

construction cost estimates, and other expenses necessary or

incidental to determining the feasibility of the acquisition,

construction, improvement, extension, or expansion;

(6) necessary or incidental administrative, legal, and other

expenses;

(7) compliance with laws, regulations, and administrative

rulings, including any costs associated with necessary

environmental mitigation measures;

(8) financing;

(9) the assumption of debts, obligations, and liabilities of an

entity relating to a transportation project transferred to an

authority by that entity; and

(10) expenses related to the initial operation of the

transportation project.

(b) Costs attributable to a transportation project and incurred

before the issuance of bonds to finance the transportation

project may be reimbursed from the proceeds of sale of the bonds.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.63, eff. June 14, 2005.

SUBCHAPTER B. CREATION AND POWERS OF REGIONAL MOBILITY

AUTHORITIES

Sec. 370.031. CREATION OF A REGIONAL MOBILITY AUTHORITY. (a)

At the request of one or more counties, the commission by order

may authorize the creation of a regional mobility authority for

the purposes of constructing, maintaining, and operating

transportation projects in a region of this state. An authority

is governed in accordance with Subchapter F.

(b) An authority may not be created without the approval of the

commission under Subsection (a) and the approval of the

commissioners court of each county that will be a part of the

authority.

(c) A municipality that borders the United Mexican States and

has a population of 105,000 or more has the same authority as a

county, within its municipal boundaries, to create and

participate in an authority. A municipality creating or

participating in an authority has the same powers and duties as a

county participating in an authority, the governing body of the

municipality has the same powers and duties as the commissioners

court of a county participating in an authority, and an elected

member of the municipality's governing body has the same powers

and duties as a commissioner of a county that is participating in

an authority.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.64, eff. June 14, 2005.

Sec. 370.0311. CERTAIN MUNICIPALITIES. (a) This section

applies to a municipality:

(1) with a population of 5,000 or less; and

(2) in which a ferry system that is a part of the state highway

system is located.

(b) A municipality has the same authority as a county under this

chapter to create and participate in an authority.

(c) A municipality that creates or participates in an authority

has the same powers and duties as a county that creates or

participates in an authority under this chapter.

(d) The governing body of a municipality that creates or

participates in an authority has the same powers and duties as a

commissioners court of a county that creates or participates in

an authority under this chapter.

(e) An elected member of the governing body of a municipality

that creates or participates in an authority has the same powers

and duties as a commissioner of a county that creates or

participates in an authority under this chapter.

Added by Acts 2005, 79th Leg., Ch.

877, Sec. 5, eff. June 17, 2005.

Sec. 370.0315. ADDITION AND WITHDRAWAL OF COUNTIES. (a) One or

more counties may petition the commission for approval to become

part of an existing authority. The commission may approve the

petition only if:

(1) the board has agreed to the addition; and

(2) the commission finds that the affected political

subdivisions in the county or counties will be adequately

represented on the board.

(b) One or more counties may petition the commission for

approval to withdraw from an authority. The commission may

approve the petition only if:

(1) the authority has no bonded indebtedness; or

(2) the authority has debt other than bonded indebtedness, but

the board has agreed to the withdrawal.

(c) A county may not become part of an authority or withdraw

from an authority without the approval of the commission.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.032. NATURE OF REGIONAL MOBILITY AUTHORITY. (a) An

authority is a body politic and corporate and a political

subdivision of this state.

(b) An authority is a governmental unit as that term is defined

in Section 101.001, Civil Practice and Remedies Code.

(c) The exercise by an authority of the powers conferred by this

chapter in the acquisition, design, financing, construction,

operation, and maintenance of a transportation project or system

is:

(1) in all respects for the benefit of the people of the

counties in which an authority operates and of the people of this

state, for the increase of their commerce and prosperity, and for

the improvement of their health, living conditions, and public

safety; and

(2) an essential governmental function of the state.

(d) The operations of an authority are governmental, not

proprietary, functions.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.033. GENERAL POWERS. (a) An authority, through its

board, may:

(1) adopt rules for the regulation of its affairs and the

conduct of its business;

(2) adopt an official seal;

(3) study, evaluate, design, finance, acquire, construct,

maintain, repair, and operate transportation projects,

individually or as one or more systems, provided that a

transportation project that is subject to Subpart C, 23 C.F.R.

Part 450, is:

(A) included in the plan approved by the applicable metropolitan

planning organization; and

(B) consistent with the statewide transportation plan and the

statewide transportation improvement program;

(4) acquire, hold, and dispose of property in the exercise of

its powers and the performance of its duties under this chapter;

(5) enter into contracts or operating agreements with a similar

authority, another governmental entity, or an agency of the

United States, a state of the United States, the United Mexican

States, or a state of the United Mexican States;

(6) enter into contracts or agreements necessary or incidental

to its powers and duties under this chapter;

(7) cooperate and work directly with property owners and

governmental entities and officials to support an activity

required to promote or develop a transportation project;

(8) employ and set the compensation and benefits of

administrators, consulting engineers, attorneys, accountants,

construction and financial experts, superintendents, managers,

full-time and part-time employees, agents, consultants, and other

persons as the authority considers necessary or useful;

(9) notwithstanding Sections 221.003 and 222.031 and subject to

Subsections (j) and (m), apply for, directly or indirectly

receive and spend loans, gifts, grants, and other contributions

for any purpose of this chapter, including the construction of a

transportation project, and receive and spend contributions of

money, property, labor, or other things of value from any source,

including the United States, a state of the United States, the

United Mexican States, a state of the United Mexican States, the

commission, the department, a subdivision of this state, or a

governmental entity or private entity, to be used for the

purposes for which the grants, loans, or contributions are made,

and enter into any agreement necessary for the grants, loans, or

contributions;

(10) install, construct, or contract for the construction of

public utility facilities, direct the time and manner of

construction of a public utility facility in, on, along, over, or

under a transportation project, or request the removal or

relocation of a public utility facility in, on, along, over, or

under a transportation project;

(11) organize a corporation under Chapter 431 for the promotion

and development of transportation projects;

(12) adopt and enforce rules not inconsistent with this chapter

for the use of any transportation project, including tolls,

fares, or other user fees, speed and weight limits, and traffic

and other public safety rules, provided that an authority must

consider the same factors that the Texas Turnpike Authority

division of the department must consider in altering a prima

facie speed limit under Section 545.354;

(13) enter into leases, operating agreements, service

agreements, licenses, franchises, and similar agreements with a

public or private party governing the party's use of all or any

portion of a transportation project and the rights and

obligations of the authority with respect to a transportation

project;

(14) borrow money from or enter into a loan agreement or other

arrangement with the state infrastructure bank; and

(15) do all things necessary or appropriate to carry out the

powers and duties expressly granted or imposed by this chapter.

(b) Except as provided by this subsection, property that is a

part of a transportation project of an authority is not subject

to condemnation or the exercise of the power of eminent domain by

any person, including a governmental entity. The department may

condemn property that is a part of a transportation project of an

authority if the property is needed for the construction,

reconstruction, or expansion of a state highway or rail facility.

(c) An authority may, if requested by the commission, perform

any function not specified by this chapter to promote or develop

a transportation project in the authority's area of jurisdiction.

(d) An authority may sue and be sued and plead and be impleaded

in its own name.

(e) An authority may rent, lease, franchise, license, or make

portions of its properties available for use by others in

furtherance of its powers under this chapter by increasing the

feasibility or the revenue of a transportation project. If the

transportation project is a project other than a public utility

facility an authority may rent, lease, franchise or make property

available only to the extent that the renting, lease or franchise

benefits the users of the project.

(f) An authority and a governmental entity may enter into a

contract, agreement, interlocal agreement, or other similar

arrangement under which the authority may plan, design,

construct, or operate a transportation project on behalf of the

governmental entity. An authority may enter into a contract with

the department under which the authority will plan, develop,

operate, or maintain a transportation project on behalf of the

department, subject to the transportation project being in the

authority's area of jurisdiction.

(g) Payments to be made to an authority under a contract

described by Subsection (f) constitute operating expenses of the

transportation project or system that is to be operated under the

contract. The contract may extend for the number of years as

agreed to by the parties.

(h) An authority shall adopt a written drug and alcohol policy

restricting the use of controlled substances by officers and

employees of the authority, prohibiting the consumption of

alcoholic beverages by employees while on duty, and prohibiting

employees from working for the authority while under the

influence of a controlled substance or alcohol. An authority may

adopt policies regarding the testing of employees suspected of

being in violation of the authority's drug and alcohol policy.

The policy shall provide that, unless required by court order or

permitted by the person who is the subject of the testing, the

authority shall keep the results of the test confidential.

(i) An authority shall adopt written procedures governing its

procurement of goods and services that are consistent with

general laws applicable to the authority.

(j) An authority may not apply for federal highway or rail funds

without the approval of the department.

(k) An authority may not directly provide water, wastewater,

natural gas, petroleum pipeline, electric transmission, electric

distribution, telecommunications, information, or cable

television services.

(l) If an authority establishes an airport in Central Texas, the

authority may not establish the airport at a location prohibited

to the department by Section 21.069(c).

(m) If an authority receives money from the general revenue

fund, the Texas Mobility Fund, or the state highway fund it may

use the money only to acquire, design, finance, construct,

operate, or maintain a turnpike project under Section

370.003(14)(A) or (D) or a transit system under Section 370.351.

(n) Nothing in this chapter or any contractual right obtained

under a contract with an authority under this chapter supersedes

or renders ineffective any provision of another law applicable to

the owner or operator of a public utility facility, including any

provision of the utilities code regarding licensing,

certification, or regulatory jurisdiction of the Public Utility

Commission of Texas or the Railroad Commission of Texas.

(o) Except as provided in Subchapter J, an authority may not

provide mass transit services in the service area of another

transit provider that has taxing authority and has implemented it

anywhere in the service area unless the service is provided under

a written agreement with the transit provider or under Section

370.186.

(p) Before providing public transportation or mass transit

services in the service area of any other existing transit

provider, including a transit provider operating under Chapter

458, an authority must first consult with that transit provider.

An authority shall ensure there is coordination of services

provided by the authority and an existing transit provider,

including a transit provider operating under Chapter 458. An

authority is ineligible to participate in the formula or

discretionary program under Chapter 456 unless there is no other

transit provider, including a transit provider operating under

Chapter 458, providing public transportation or mass transit

services in the service area of the authority.

(q) An authority, acting through its board, may agree with

another entity to acquire a transportation project or system from

that entity and to assume any debts, obligations, and liabilities

of the entity relating to a transportation project or system

transferred to the authority.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.65, eff. June 14, 2005.

Sec. 370.034. ESTABLISHMENT OF TRANSPORTATION SYSTEMS. (a) If

an authority determines that the traffic needs of the counties in

which it operates and the traffic needs of the surrounding region

could be most efficiently and economically met by jointly

operating two or more transportation projects as one operational

and financial enterprise, it may create a system made up of those

transportation projects. An authority may create more than one

system and may combine two or more systems into one system. An

authority may finance, acquire, construct, and operate additional

transportation projects as additions to or expansions of a system

if the authority determines that the transportation project could

most efficiently and economically be acquired or constructed if

it were a part of the system and that the addition will benefit

the system.

(b) The revenue of a system shall be accounted for separately

and may not be commingled with the revenue of a transportation

project that is not a part of the system or with the revenue of

another system.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.036. TRANSFER OF BONDED TURNPIKE PROJECT TO DEPARTMENT.

(a) An authority may transfer to the department a turnpike

project of the authority that has outstanding bonded indebtedness

if the commission:

(1) agrees to the transfer; and

(2) agrees to assume the outstanding bonded indebtedness.

(b) The commission may assume the outstanding bonded

indebtedness only if the assumption:

(1) is not prohibited under the terms of an existing trust

agreement or indenture securing bonds or other obligations issued

by the commission for another project;

(2) does not prevent the commission from complying with

covenants of the commission under an existing trust agreement or

indenture; and

(3) does not cause a rating agency maintaining a rating on

outstanding obligations of the commission to lower the existing

rating.

(c) If the commission agrees to the transfer under Subsection

(a), the authority shall convey the turnpike project and any real

property acquired to construct or operate the turnpike project to

the department.

(d) At the time of a conveyance under this section, the

commission shall designate the turnpike project as part of the

state highway system. After the designation, the authority has no

liability, responsibility, or duty to maintain or operate the

transferred turnpike project.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.037. TRANSFER OF FERRY CONNECTING STATE HIGHWAYS. (a)

The commission by order may transfer a ferry operated under

Section 342.001 to an authority if:

(1) the commission determines that the proposed transfer is an

integral part of the region's overall plan to improve mobility in

the region; and

(2) the authority:

(A) agrees to the transfer; and

(B) agrees to assume all liability and responsibility for the

maintenance and operation of the ferry on its transfer.

(b) An authority shall reimburse the commission for the cost of

a transferred ferry unless the commission determines that the

transfer will result in a substantial net benefit to the state,

the department, and the traveling public that equals or exceeds

that cost.

(c) In computing the cost of the ferry, the commission shall:

(1) include the total amount spent by the department for the

original construction of the ferry, including the costs

associated with the preliminary engineering and design

engineering for plans, specifications, and estimates, the

acquisition of necessary rights-of-way, and actual construction

of the ferry and all necessary appurtenant facilities; and

(2) consider the anticipated future costs of expanding,

improving, maintaining, or operating the ferry to be incurred by

the authority and not by the department if the ferry is

transferred.

(d) The commission shall, at the time the ferry is transferred,

remove the ferry from the state highway system. After a transfer,

the commission has no liability, responsibility, or duty for the

maintenance or operation of the ferry.

(e) Before transferring a ferry that is a part of the state

highway system under this section, the commission shall conduct a

public hearing at which interested persons shall be allowed to

speak on the proposed transfer. Notice of the hearing must be

published in the Texas Register, one or more newspapers of

general circulation in the counties in which the ferry is

located, and a newspaper, if any, published in the counties of

the applicable authority.

(f) The commission shall adopt rules to implement this section.

The rules must include criteria and guidelines for the approval

of a transfer of a ferry.

(g) An authority shall adopt rules establishing criteria and

guidelines for approval of the transfer of a ferry under this

section.

(h) An authority may permanently charge a toll for use of a

ferry transferred under this section. An authority may

permanently charge a fee or toll for priority use of ferry

facilities under Section 370.193.

(i) The commission may not transfer a ferry under this section

if the ferry is located in a municipality with a population of

5,000 or less unless the city council of the municipality

approves the transfer.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

877, Sec. 6, eff. June 17, 2005.

Sec. 370.038. COMMISSION RULES. (a) The commission shall adopt

rules that:

(1) govern the creation of an authority;

(2) govern the commission's approval of a project under Section

370.187 and other commission approvals required by this chapter;

(3) establish design and construction standards for a

transportation project that will connect with a highway in the

state highway system or a department rail facility;

(4) establish minimum audit and reporting requirements and

standards;

(5) establish minimum ethical standards for authority directors

and employees; and

(6) govern the authority of an authority to contract with the

United Mexican States or a state of the United Mexican States.

(b) The commission shall appoint a rules advisory committee to

advise the department and the commission on the development of

the commission's initial rules required by this section. The

committee must include one or more members representing an

existing authority, if applicable. Chapter 2110, Government Code,

does not apply to the committee. This subsection expires on the

date the commission adopts initial rules under this section.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.039. TRANSFER OF TRANSPORTATION PROJECT OR SYSTEM. (a)

An authority may transfer any of its transportation projects or

systems to one or more governmental entities if:

(1) the authority has commitments from the governing bodies of

the governmental entities to assume jurisdiction over the

transferred projects or systems;

(2) property and contract rights in the transferred projects or

systems and bonds issued for the projects or systems are not

affected unfavorably;

(3) the transfer is not prohibited under the bond proceedings

applicable to the transferred projects or systems;

(4) adequate provision has been made for the assumption of all

debts, obligations, and liabilities of the authority relating to

the transferred projects or systems by the governmental entities

assuming jurisdiction over the transferred projects or systems;

(5) the governmental entities are authorized to assume

jurisdiction over the transferred projects or systems and to

assume the debts, obligations, and liabilities of the authority

relating to the transferred projects or systems; and

(6) the transfer has been approved by the commissioners court of

each county that is part of the authority.

(b) An authority may transfer to one or more governmental

entities any traffic estimates, revenue estimates, plans,

specifications, surveys, appraisals, and other work product

developed by the authority in determining the feasibility of the

construction, improvement, extension, or expansion of a

transportation project or system, and the authority's rights and

obligations under any related agreements, if the requirements of

Subsections (a)(1) and (6) are met.

(c) A governmental entity shall, using any lawfully available

funds, reimburse any expenditures made by an authority from its

feasibility study fund or otherwise to pay the costs of work

product transferred to the governmental entity under Subsection

(b) and any other amounts expended under related agreements

transferred to the governmental entity. The reimbursement may be

made over time, as determined by the governmental entity and the

authority.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.66, eff. June 14, 2005.

SUBCHAPTER C. FEASIBILITY OF REGIONAL TRANSPORTATION PROJECTS

Sec. 370.071. EXPENDITURES FOR FEASIBILITY STUDIES. (a) An

authority may pay the expenses of studying the cost and

feasibility and any other expenses relating to the preparation

and issuance of bonds for a proposed transportation project by:

(1) using legally available revenue derived from an existing

transportation project;

(2) borrowing money and issuing bonds or entering into a loan

agreement payable out of legally available revenue anticipated to

be derived from the operation of an existing transportation

project; or

(3) pledging to the payment of the bonds or a loan agreement

legally available revenue anticipated to be derived from the

operation of transportation projects or revenue legally available

to the authority from another source.

(b) Money spent under this section for a proposed transportation

project must be reimbursed to the transportation project from

which the money was spent from the proceeds of bonds issued for

the acquisition and construction of the proposed transportation

project.

(c) The use of any money of a transportation project to study

the feasibility of another transportation project or used to

repay any money used for that purpose does not constitute an

operating expense of the transportation project producing the

revenue and may be paid only from the surplus money of the

transportation project as determined by the authority.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.072. FEASIBILITY STUDY FUND. (a) An authority may

maintain a feasibility study fund. The fund is a revolving fund

held in trust by a banking institution chosen by the authority

and shall be kept separate from the money for a transportation

project.

(b) An authority may transfer an amount from a surplus fund

established for a transportation project to the authority's

feasibility study fund if the remainder of the surplus fund after

the transfer is not less than any minimum amount required by the

bond proceedings to be retained for that transportation project.

(c) Money in the feasibility study fund may be used only to pay

the expenses of studying the cost and feasibility and any other

expenses relating to:

(1) the preparation and issuance of bonds for the acquisition

and construction of a proposed transportation project;

(2) the financing of the improvement, extension, or expansion of

an existing transportation project; and

(3) private participation, as authorized by law, in the

financing of a proposed transportation project, the refinancing

of an existing transportation project or system, or the

improvement, extension, or expansion of a transportation project.

(d) Money spent under Subsection (c) for a proposed

transportation project must be reimbursed from the proceeds of

revenue bonds issued for, or other proceeds that may be used for,

the acquisition, construction, improvement, extension, expansion,

or operation of the transportation project.

(e) For a purpose described by Subsection (c), an authority may

borrow money and issue promissory notes or other interest-bearing

evidences of indebtedness payable out of its feasibility study

fund, pledging money in the fund or to be placed in the fund.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.073. FEASIBILITY STUDY BY MUNICIPALITY, COUNTY, OTHER

GOVERNMENTAL ENTITY, OR PRIVATE GROUP. (a) One or more

municipalities, counties, or other governmental entities, a

combination of municipalities, counties, and other governmental

entities, or a private group or combination of individuals in

this state may pay all or part of the expenses of studying the

cost and feasibility and any other expenses relating to:

(1) the preparation and issuance of bonds for the acquisition or

construction of a proposed transportation project by an

authority;

(2) the improvement, extension, or expansion of an existing

transportation project of the authority; or

(3) the use of private participation under applicable law in

connection with the acquisition, construction, improvement,

expansion, extension, maintenance, repair, or operation of a

transportation project by an authority.

(b) Money spent under Subsection (a) for a proposed

transportation project is reimbursable without interest and with

the consent of the authority to the person paying the expenses

described in Subsection (a) out of the proceeds from revenue

bonds issued for or other proceeds that may be used for the

acquisition, construction, improvement, extension, expansion,

maintenance, repair, or operation of the transportation project.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

SUBCHAPTER D. TRANSPORTATION PROJECT FINANCING

Sec. 370.111. TRANSPORTATION REVENUE BONDS. (a) An authority,

by bond resolution, may authorize the issuance of bonds to pay

all or part of the cost of a transportation project, to refund

any bonds previously issued for the transportation project, or to

pay for all or part of the cost of a transportation project that

will become a part of another system.

(b) As determined in the bond resolution, the bonds of each

issue shall:

(1) be dated;

(2) bear interest at the rate or rates provided by the bond

resolution and beginning on the dates provided by the bond

resolution and as authorized by law, or bear no interest;

(3) mature at the time or times provided by the bond resolution,

not exceeding 40 years from their date or dates; and

(4) be made redeemable before maturity at the price or prices

and under the terms provided by the bond resolution.

(c) An authority may sell the bonds at public or private sale in

the manner and for the price it determines to be in the best

interest of the authority.

(d) The proceeds of each bond issue shall be disbursed in the

manner and under any restrictions provided in the bond

resolution.

(e) Additional bonds may be issued in the same manner to pay the

costs of a transportation project. Unless otherwise provided in

the bond resolution, the additional bonds shall be on a parity,

without preference or priority, with bonds previously issued and

payable from the revenue of the transportation project. In

addition, an authority may issue bonds for a transportation

project secured by a lien on the revenue of the transportation

project subordinate to the lien on the revenue securing other

bonds issued for the transportation project.

(f) If the proceeds of a bond issue exceed the cost of the

transportation project for which the bonds were issued, the

surplus shall be segregated from the other money of the authority

and used only for the purposes specified in the bond resolution.

(g) Bonds issued and delivered under this chapter and interest

coupons on the bonds are a security under Chapter 8, Business

& Commerce Code.

(h) Bonds issued under this chapter and income from the bonds,

including any profit made on the sale or transfer of the bonds,

are exempt from taxation in this state.

(i) Bonds issued under this chapter shall be considered

authorized investments under Chapter 2256, Government Code, for

this state, any governmental entity, and any other public entity

proposing to invest in the bonds.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.112. INTERIM BONDS. (a) An authority may, before

issuing definitive bonds, issue interim bonds, with or without

coupons, exchangeable for definitive bonds.

(b) The interim bonds may be authorized and issued in accordance

with this chapter, without regard to a requirement, restriction,

or procedural provision in any other law.

(c) A bond resolution authorizing interim bonds may provide that

the interim bonds recite that the bonds are issued under this

chapter. The recital is conclusive evidence of the validity and

the regularity of the bonds' issuance.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.113. PAYMENT OF BONDS; STATE AND COUNTY CREDIT. (a)

The principal of, interest on, and any redemption premium on

bonds issued by an authority are payable solely from:

(1) the revenue of the transportation project for which the

bonds are issued;

(2) payments made under an agreement with the commission, the

department, or other governmental entity as provided by

Subchapter G;

(3) money derived from any other source available to the

authority, other than money derived from a transportation project

that is not part of the same system or money derived from a

different system, except to the extent that the surplus revenue

of a transportation project or system has been pledged for that

purpose; and

(4) amounts received under a credit agreement relating to the

transportation project for which the bonds are issued.

(b) Bonds issued under this chapter do not constitute a debt of

this state or of a governmental entity, or a pledge of the faith

and credit of this state or of a governmental entity. Each bond

must contain on its face a statement to the effect that the

state, the authority, or any governmental entity is not obligated

to pay the bond or the interest on the bond from a source other

than the amount pledged to pay the bond and the interest on the

bond, and neither the faith and credit and taxing power of this

state or of any governmental entity are pledged to the payment of

the principal of or interest on the bond. This subsection does

not apply to a governmental entity that has entered into an

agreement under Section 370.303.

(c) An authority may not incur a financial obligation that

cannot be paid from revenue derived from owning or operating the

authority's transportation projects or from other revenue

provided by law.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.114. EFFECT OF LIEN. (a) A lien on or a pledge of

revenue from a transportation project under this chapter or on a

reserve, replacement, or other fund established in connection

with a bond issued under this chapter:

(1) is enforceable at the time of payment for and delivery of

the bond;

(2) applies to each item on hand or subsequently received;

(3) applies without physical delivery of an item or other act;

and

(4) is enforceable against any person having a claim, in tort,

contract, or other remedy, against the applicable authority

without regard to whether the person has notice of the lien or

pledge.

(b) A bond resolution is not required to be recorded except in

the regular records of the authority.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.115. BOND INDENTURE. (a) Bonds issued by an authority

under this chapter may be secured by a bond indenture between the

authority and a corporate trustee that is a trust company or a

bank that has the powers of a trust company.

(b) A bond indenture may pledge or assign the revenues to be

received but may not convey or mortgage any part of a

transportation project.

(c) A bond indenture may:

(1) set forth the rights and remedies of the bondholders and the

trustee;

(2) restrict the individual right of action by bondholders as is

customary in trust agreements or indentures of trust securing

corporate bonds and debentures; and

(3) contain provisions the authority determines reasonable and

proper for the security of the bondholders, including covenants:

(A) establishing the authority's duties relating to:

(i) the acquisition of property;

(ii) the construction, maintenance, operation, and repair of and

insurance for a transportation project; and

(iii) custody, safeguarding, and application of money;

(B) prescribing events that constitute default;

(C) prescribing terms on which any or all of the bonds become or

may be declared due before maturity; and

(D) relating to the rights, powers, liabilities, or duties that

arise on the breach of a duty of the authority.

(d) An expense incurred in carrying out a trust agreement may be

treated as part of the cost of operating the transportation

project.

(e) In addition to all other rights by mandamus or other court

proceeding, an owner or trustee of a bond issued under this

chapter may enforce the owner's rights against an issuing

authority, the authority's employees, the authority's board, or

an agent or employee of the authority's board and is entitled to:

(1) require the authority or the board to impose and collect

tolls, fares, fees, charges, and other revenue sufficient to

carry out any agreement contained in the bond proceedings; and

(2) apply for and obtain the appointment of a receiver for the

transportation project or system.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.116. APPROVAL OF BONDS BY ATTORNEY GENERAL. (a) An

authority shall submit to the attorney general for examination

the record of proceedings relating to bonds authorized under this

chapter. The record shall include the bond proceedings and any

contract securing or providing revenue for the payment of the

bonds.

(b) If the attorney general determines that the bonds, the bond

proceedings, and any supporting contract are authorized by law,

the attorney general shall approve the bonds and deliver to the

comptroller:

(1) a copy of the legal opinion of the attorney general stating

the approval; and

(2) the record of proceedings relating to the authorization of

the bonds.

(c) On receipt of the legal opinion of the attorney general and

the record of proceedings relating to the authorization of the

bonds, the comptroller shall register the record of proceedings.

(d) After approval by the attorney general, the bonds, the bond

proceedings, and any supporting contract are valid, enforceable,

and incontestable in any court or other forum for any reason and

are binding obligations according to their terms for all

purposes.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.117. FURNISHING OF INDEMNIFYING BONDS OR PLEDGES OF

SECURITIES. (a) A bank or trust company incorporated under the

laws of this state that acts as depository of the proceeds of

bonds or of revenue may furnish indemnifying bonds or pledge

securities that an authority requires.

(b) Bonds of an authority may secure the deposit of public money

of this state or a political subdivision of this state to the

extent of the lesser of the face value of the bonds or their

market value.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.118. APPLICABILITY OF OTHER LAW; CONFLICTS. All laws

affecting the issuance of bonds by local governmental entities,

including Chapters 1201, 1202, 1204, and 1371, Government Code,

apply to bonds issued under this chapter. To the extent of a

conflict between those laws and this chapter, the provisions of

this chapter prevail.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

SUBCHAPTER E. ACQUISITION, CONSTRUCTION, AND OPERATION OF

TRANSPORTATION PROJECTS

Sec. 370.161. TRANSPORTATION PROJECTS EXTENDING INTO OTHER

COUNTIES. (a) An authority may acquire, construct, operate,

maintain, expand, or extend a transportation project only in:

(1) a county that is a part of the authority;

(2) a county in this state that is not a part of the authority

if:

(A) the transportation project in that county is a continuation

of a transportation project of the authority extending from a

county adjacent to that county;

(B) the county is given an opportunity to become part of the

authority on terms and conditions acceptable to the authority and

that county; and

(C) the commissioners court of the county agrees to the proposed

acquisition, construction, operation, maintenance, expansion, or

extension of the transportation project in that county; or

(3) a county in another state or the United Mexican States if:

(A) each governing body of a political subdivision in which the

project will be located agrees to the proposed acquisition,

construction, operation, maintenance, expansion, or extension;

(B) the project will bring significant benefits to the counties

in this state that are part of the authority;

(C) the county in the other state is adjacent to a county that

is:

(i) part of the authority constructing, operating, maintaining,

expanding, or extending the transportation project; and

(ii) has a municipality with a population of 500,000 or more;

and

(D) the governor approves the proposed construction, operation,

maintenance, expansion, or extension.

(b) Repealed by Acts 2005, 79th Leg., Ch. 281, Sec. 2.102, eff.

June 14, 2005.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.102, eff. June 14, 2005.

Sec. 370.162. POWERS AND PROCEDURES OF AUTHORITY IN ACQUIRING

PROPERTY. (a) An authority may construct or improve a

transportation project on real property, including a right-of-way

acquired by the authority or provided to the authority for that

purpose by the commission, a political subdivision of this state,

or any other governmental entity.

(b) Except as provided by this chapter, an authority has the

same powers and may use the same procedures as the commission in

acquiring property.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.163. ACQUISITION OF PROPERTY. (a) Except as otherwise

provided by this subchapter, the governing body of an authority

has the same powers and duties relating to the condemnation and

acquisition of real property for a transportation project that

the commission and the department have under Subchapter D,

Chapter 203, relating to the condemnation or purchase of real

property for a toll project.

(b) Repealed by Acts 2005, 79th Leg., Ch. 281, Sec. 2.101(17),

eff. June 14, 2005.

(c) The authority granted under this section does not include

the authority to condemn a bridge connecting this state to the

United Mexican States that is owned by a county or municipality.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.68, eff. June 14, 2005.

Acts 2005, 79th Leg., Ch.

281, Sec. 2.101(17), eff. June 14, 2005.

Sec. 370.164. DECLARATION OF TAKING. (a) An authority may file

a declaration of taking with the clerk of the court:

(1) in which the authority files a condemnation petition under

Chapter 21, Property Code; or

(2) to which the case is assigned.

(b) An authority may file the declaration of taking concurrently

with or subsequent to the filing of the condemnation petition but

may not file the declaration after the special commissioners have

made an award in the condemnation proceeding.

(c) An authority may not file a declaration of taking before the

completion of all:

(1) environmental documentation, including a final environmental

impact statement or a record of decision, that is required by

federal or state law;

(2) public hearings and meetings, including those held in

connection with the environmental rules adopted by the authority

under Section 370.188, that are required by federal or state law;

and

(3) notifications required by the rules adopted by the authority

under Section 370.188.

(d) The declaration of taking must include:

(1) a specific reference to the legislative authority for the

condemnation;

(2) a description and plot plan of the real property to be

condemned, including the following information if applicable:

(A) the municipality in which the property is located;

(B) the street address of the property; and

(C) the lot and block number of the property;

(3) a statement of the property interest to be condemned;

(4) the name and address of each property owner that the

authority can obtain after reasonable investigation and a

description of the owner's interest in the property; and

(5) a statement that immediate possession of all or part of the

property to be condemned is necessary for the timely construction

of a transportation project.

(e) A deposit to the registry of the court of an amount equal to

the appraised value as determined by the authority of the

property to be condemned must accompany the declaration of

taking.

(f) The date on which the declaration is filed is the date of

taking for the purpose of assessing damages to which a property

owner is entitled.

(g) After a declaration of taking is filed, the case shall

proceed as any other case in eminent domain under Chapter 21,

Property Code.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.165. POSSESSION OF PROPERTY. (a) Immediately on the

filing of a declaration of taking, the authority shall serve a

copy of the declaration on each person possessing an interest in

the condemned property by a method prescribed by Section

21.016(d), Property Code. The authority shall file evidence of

the service with the clerk of the court. On filing of that

evidence, the authority may take possession of the property

pending the litigation.

(b) If the condemned property is a homestead or a portion of a

homestead as defined by Section 41.002, Property Code, the

authority may not take possession before the 91st day after the

date of service under Subsection (a).

(c) A property owner or tenant who refuses to vacate the

property or yield possession is subject to forcible entry and

detainer under Chapter 24, Property Code.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.166. PARTICIPATION PAYMENT FOR REAL PROPERTY. (a) As

an alternative to paying for an interest in real property or a

real property right with a single fixed payment, the authority

may, with the owner's consent, pay the owner by means of a

participation payment.

(b) A right to receive a participation payment under this

section is subordinate to any right to receive a fee as payment

on the principal of or interest on a bond that is issued for the

construction of the applicable segment.

(c) In this section, "participation payment" means an intangible

legal right to receive a percentage of one or more identified

fees related to a segment constructed by the authority.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.167. SEVERANCE OF REAL PROPERTY. (a) If a

transportation project of an authority severs a property owner's

real property, the authority shall pay:

(1) the value of the property acquired; and

(2) the damages, if any, to the remainder of the owner's

property caused by the severance, including damages caused by the

inaccessibility of one tract from the other.

(b) At its option, an authority may negotiate for and purchase

the severed real property or any part of the severed real

property if the authority and the property owner agree on terms

for the purchase. An authority may sell and dispose of severed

real property that it determines is not necessary or useful to

the authority. Severed property must be appraised before being

offered for sale by the authority.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.168. ACQUISITION OF RIGHTS IN PUBLIC REAL PROPERTY.

(a) An authority may use real property, including submerged

land, streets, alleys, and easements, owned by this state or a

local government that the authority considers necessary for the

construction or operation of a transportation project.

(b) This state or a local government having charge of public

real property may consent to the use of the property for a

transportation project.

(c) Except as provided by Section 228.201, this state or a local

government may convey, grant, or lease to an authority real

property, including highways and other real property devoted to

public use and rights or easements in real property, that may be

necessary or convenient to accomplish a purpose of the authority,

including the construction or operation of a transportation

project. A conveyance, grant, or lease under this section may be

made without advertising, court order, or other action other than

the normal action of this state or local government necessary for

a conveyance, grant, or lease.

(d) This section does not deprive the School Land Board of the

power to execute a lease for the development of oil, gas, and

other minerals on state-owned real property adjoining a

transportation project or in tidewater limits. A lease may

provide for directional drilling from the adjoining property or

tidewater area.

(e) This section does not affect the obligation of the authority

under another law to compensate this state for acquiring or using

property owned by or on behalf of this state. An authority's use

of property owned by or on behalf of this state is subject to any

covenants, conditions, restrictions, or limitations affecting

that property.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.69, eff. June 14, 2005.

Sec. 370.169. COMPENSATION FOR AND RESTORATION OF PUBLIC

PROPERTY. (a) Except as provided by Section 370.035, an

authority may not pay compensation for public real property,

parkways, streets, highways, alleys, or reservations it takes,

other than:

(1) a park, playground, or designated environmental preserve;

(2) property owned by or on behalf of this state that under law

requires compensation to this state for the use or acquisition of

the property; or

(3) as provided by this chapter.

(b) Public property damaged in the exercise of a power granted

by this chapter shall be restored or repaired and placed in its

original condition as nearly as practicable.

(c) An authority has full easements and rights-of-way through,

across, under, and over any property owned by the state or any

local government that are necessary or convenient to construct,

acquire, or efficiently operate a transportation project or

system under this chapter. This subsection does not affect the

obligation of the authority under other law to compensate this

state for the use or acquisition of an easement or right-of-way

on property owned by or on behalf of this state. An authority's

use of property owned by or on behalf of this state is subject to

any covenants, conditions, restrictions, or limitations affecting

that property.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.170. PUBLIC UTILITY FACILITIES. (a) An authority may

adopt rules for the authority's approval of the installation,

construction, relocation, and removal of a public utility

facility in, on, along, over, or under a transportation project.

(b) If the authority determines that a public utility facility

located in, on, along, over, or under a transportation project

must be relocated, the utility and the authority shall negotiate

in good faith to establish reasonable terms and conditions

concerning the responsibilities of the parties with regard to

sharing of information about the project and the planning and

implementation of any necessary relocation of the public utility

facility.

(c) The authority shall use its best efforts to provide an

affected utility with plans and drawings of the project that are

sufficient to enable the utility to develop plans for, and

determine the cost of, the necessary relocation of a public

utility facility. If the authority and the affected utility enter

into an agreement after negotiations under Subsection (b), the

terms and conditions of the agreement govern the relocation of

each public utility facility covered by the agreement.

(d) If the authority and an affected utility do not enter into

an agreement under Subsection (b), the authority shall provide to

the affected utility:

(1) written notice of the authority's determination that the

public utility facility must be removed;

(2) a final plan for relocation of the public utility facility;

and

(3) reasonable terms and conditions for an agreement with the

utility for the relocation of the public utility facility.

(e) Not later than the 90th day after the date a utility

receives the notice from the authority, including the plan and

agreement terms and conditions under Subsection (d), the utility

shall enter into an agreement with the authority that provides

for the relocation.

(f) If the utility fails to enter into an agreement within the

90-day period under Subsection (e), the authority may relocate

the public utility facility at the sole cost and expense of the

utility less any reimbursement of costs that would have been

payable to the utility under applicable law. A relocation by the

authority under this subsection shall be conducted in full

compliance with applicable law, using standard equipment and

construction practices compatible with the utility's existing

facilities, and in a manner that minimizes disruption of utility

service.

(g) The 90-day period under Subsection (e) may be extended:

(1) by mutual agreement between the authority and the utility;

or

(2) for any period of time during which the utility is

negotiating in good faith with the authority to relocate its

facility.

(h) Subject to Subsections (a)-(g), the authority, as a part of

the cost of the transportation project or the cost of operating

the transportation project, shall pay the cost of the relocation,

removal, or grade separation of a public utility facility under

Subsection (a).

(i) The authority may reduce the total costs to be paid by the

authority under Subsection (h) by 10 percent for each 30-day

period or portion of a 30-day period by which the relocation or

removal exceeds the reasonable limit specified by agreement

between the authority and the owner or operator of the public

utility facility, unless the failure of the owner or operator of

the facility to timely relocate or remove the facility results

directly from:

(1) a material action or inaction of the authority;

(2) an inability of the public utility facility owner or

operator to obtain necessary line clearances to perform the

removal or relocation; or

(3) conditions beyond the reasonable control of the owner or

operator of the facility, including:

(A) an act of God; or

(B) a labor shortage or strike.

(j) The owner or operator of a public utility facility relocated

or removed under Subsection (f) shall reimburse the authority for

the expenses the authority reasonably incurred for the relocation

or removal of the facility, less any costs that would have been

payable to the owner or operator under Subsection (h) had the

owner or operator relocated or removed the facility, except that

the owner or operator is not required to reimburse the authority

if the failure of the owner or operator to timely relocate or

remove the facility was the result of circumstances beyond the

control of the owner or operator.

(k) Subchapter C, Chapter 181, Utilities Code, applies to the

erection, construction, maintenance, and operation of a line or

pole owned by an electric utility, as that term is defined by

Section 181.041, Utilities Code, over, under, across, on, and

along a transportation project or system constructed by an

authority. An authority has the powers and duties delegated to

the commissioners court by that subchapter.

(l) Subchapter B, Chapter 181, Utilities Code, applies to the

laying and maintenance of facilities used for conducting gas by a

gas utility, as that term is defined by Section 181.021,

Utilities Code, through, under, along, across, and over a

transportation project or system constructed by an authority

except as otherwise provided by this section. An authority has

the powers and duties delegated to the commissioners court by

that subchapter.

(m) The laws of this state applicable to the use of public

roads, streets, and waters by a telephone or telegraph

corporation apply to the erection, construction, maintenance,

location, and operation of a line, pole, or other fixture by a

telephone or telegraph corporation over, under, across, on, and

along a transportation project constructed by an authority under

this chapter.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.171. LEASE, SALE, OR CONVEYANCE OF TRANSPORTATION

PROJECT. An authority may lease, sell, or convey in any other

manner a transportation project to a governmental entity with the

approval of the governing body of the governmental entity to

which the project is transferred.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.172. REVENUE. (a) An authority may:

(1) impose tolls, fees, fares, or other charges for the use of

each of its transportation projects and the different parts or

sections of each of its transportation projects; and

(2) subject to Subsection (j), contract with a person for the

use of part of a transportation project, or lease or sell part of

a transportation project, including the right-of-way adjoining

the portion used to transport people and property, for any

purpose, including placing on the adjoining right-of-way a gas

station, garage, store, hotel, restaurant, parking facility,

railroad track, billboard, livestock pasturage, telephone line or

facility, telecommunication line or facility, data transmission

line or facility, or electric line or facility, under terms set

by the authority.

(b) Tolls, fees, fares, or other charges must be set at rates or

amounts so that the aggregate of tolls, fees, fares, or other

charges from an authority's transportation project, together with

other revenue of the transportation project:

(1) provides revenue sufficient to pay:

(A) the cost of maintaining, repairing, and operating the

transportation project; and

(B) the principal of and interest on any bonds issued for the

transportation project as those bonds become due and payable; and

(2) creates reserves for a purpose listed under Subdivision (1).

(c) Any toll, fee, fare, or other charge imposed on an owner of

a public utility facility under this section must be imposed in a

manner that is competitively neutral and nondiscriminatory among

similarly situated users of the transportation project.

(d) Tolls, fees, fares, or other usage charges are not subject

to supervision or regulation by any agency of this state or

another governmental entity.

(e) Revenue derived from tolls, fees, and fares, and other

revenue derived from a transportation project for which bonds are

issued, other than any part necessary to pay the cost of

maintenance, repair, and operation and to provide reserves for

those costs as provided in the bond proceedings, shall be set

aside at regular intervals as provided in the bond resolution or

trust agreement in a sinking fund that is pledged to and charged

with the payment of:

(1) interest on the bonds as it becomes due;

(2) principal of the bonds as it becomes due;

(3) necessary charges of paying agents for paying principal and

interest;

(4) the redemption price or the purchase price of bonds retired

by call or purchase as provided in the bond proceedings; and

(5) any amounts due under credit agreements.

(f) Use and disposition of money deposited to the credit of the

sinking fund is subject to the bond proceedings.

(g) To the extent permitted under the applicable bond

proceedings, revenue from one transportation project of an

authority may be used to pay the cost of another transportation

project of the authority.

(h) An authority may not use revenue from a transportation

project in a manner not authorized by this chapter. Except as

provided by this chapter, revenue derived from a transportation

project may not be applied for a purpose or to pay a cost other

than a cost or purpose that is reasonably related to or

anticipated to be for the benefit of a transportation project.

(i) An authority may not require the owner of a public utility

facility to pay a fee as a condition of placing a facility across

the rights-of-way.

(j) If the transportation project is a project other than a

public utility facility, an authority may contract for the use of

part of a transportation project or lease or sell part of a

transportation project under Subsection (a)(2) only to the extent

that the contract, lease, or sale benefits the users of the

transportation project.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.173. AUTHORITY REVOLVING FUND. (a) An authority may

maintain a revolving fund to be held in trust by a banking

institution chosen by the authority separate from any other funds

and administered by the authority's board.

(b) An authority may transfer into its revolving fund money from

any permissible source, including:

(1) money from a transportation project if the transfer does not

diminish the money available for the project to less than any

amount required to be retained by the bond proceedings pertaining

to the project;

(2) money received by the authority from any source and not

otherwise committed, including money from the transfer of a

transportation project or system or sale of authority assets;

(3) money received from the state highway fund; and

(4) contributions, loans, grants, or assistance from the United

States, another state, another political subdivision of this

state, a foreign governmental entity, including the United

Mexican States or a state of the United Mexican States, a local

government, any private enterprise, or any person.

(c) The authority may use money in the revolving fund to:

(1) finance the acquisition, construction, maintenance, or

operation of a transportation project, including the extension,

expansion, or improvement of a transportation project;

(2) provide matching money required in connection with any

federal, state, local, or private aid, grant, or other funding,

including aid or funding by or with public-private partnerships;

(3) provide credit enhancement either directly or indirectly for

bonds issued to acquire, construct, extend, expand, or improve a

transportation project;

(4) provide security for or payment of future or existing debt

for the design, acquisition, construction, operation,

maintenance, extension, expansion, or improvement of a

transportation project or system;

(5) borrow money and issue promissory notes or other

indebtedness payable out of the revolving fund for any purpose

authorized by this chapter; and

(6) provide for any other reasonable purpose that assists in the

financing of an authority as authorized by this chapter.

(d) Money spent or advanced from the revolving fund for a

transportation project must be reimbursed from the money of that

transportation project. There must be a reasonable expectation of

repayment at the time the expenditure or advancement is

authorized.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.174. USE OF SURPLUS REVENUE. (a) Each year, if an

authority determines that it has surplus revenue from

transportation projects, it shall reduce tolls, spend the surplus

revenue on other transportation projects in the counties of the

authority in accordance with Subsection (b), or deposit the

surplus revenue to the credit of the Texas Mobility Fund.

(b) Consistent with other law and commission rule, an authority

may spend surplus revenue on other transportation projects by:

(1) constructing a transportation project located within the

counties of the authority;

(2) assisting in the financing of a toll or toll-free

transportation project of another governmental entity; or

(3) with the approval of the commission, constructing a toll or

toll-free transportation project and, on completion of the

project, transferring the project to another governmental entity

if:

(A) the other governmental entity authorizes the authority to

construct the project and agrees to assume all liability and

responsibility for the maintenance and operation of the project

on its transfer; and

(B) the project is constructed in compliance with all laws

applicable to the governmental entity.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.175. EXEMPTION FROM TAXATION OR ASSESSMENT. (a) An

authority is exempt from taxation of or assessments on:

(1) a transportation project or system;

(2) property the authority acquires or uses under this chapter

for a transportation project or system; or

(3) income from property described by Subdivision (1) or (2).

(b) An authority is exempt from payment of development fees,

utility connection fees, assessments, and service fees imposed or

assessed by any governmental entity or any property owners' or

homeowners' association. This subsection does not apply to fees

or assessments charged under approved rate schedules or line

extension policies of a municipally owned electric or gas

utility.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.176. ACTIONS AFFECTING EXISTING ROADS. (a) An

authority may impose a toll for transit over an existing free

road, street, or public highway transferred to the authority

under this chapter.

(b) An authority may construct a grade separation at an

intersection of a transportation project with a railroad or

highway and change the line or grade of a highway to accommodate

the design of the grade separation. The action may not affect a

segment of the state highway system without the department's

consent. The authority shall pay the cost of a grade separation

and any damage incurred in changing a line or grade of a railroad

or highway as part of the cost of the transportation project.

(c) If feasible, an authority shall provide access to properties

previously abutting a county road or other public road that is

taken for a transportation project and shall pay abutting

property owners the expenses or any resulting damages for a

denial of access to the road.

(d) If an authority changes the location of a segment of a

county road as part of its development of a transportation

project, the authority shall, on the request of the county,

reconstruct that segment of the road at a location that the

authority determines, in its discretion, restores the utility of

the road. The reconstruction and its associated costs are in

furtherance of a transportation project.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.177. FAILURE OR REFUSAL TO PAY TURNPIKE PROJECT TOLL;

OFFENSE; ADMINISTRATIVE PENALTY. (a) Except as provided by

Subsection (a-1), the operator of a vehicle, other than an

authorized emergency vehicle as defined by Section 541.201, that

is driven or towed through a toll collection facility of a

turnpike project shall pay the proper toll. The operator of a

vehicle who drives or tows a vehicle through a toll collection

facility and does not pay the proper toll commits an offense. An

offense under this subsection is a misdemeanor punishable by a

fine not to exceed $250. The exemption from payment of a toll

for an authorized emergency vehicle applies regardless of whether

the vehicle is:

(1) responding to an emergency;

(2) displaying a flashing light; or

(3) marked as an emergency vehicle.

(a-1) Notwithstanding Subsection (a), the board may waive the

requirement of the payment of a toll or may authorize the payment

of a reduced toll for any vehicle or class of vehicles.

(b) In the event of nonpayment of the proper toll as required by

Subsection (a), on issuance of a written notice of nonpayment,

the registered owner of the nonpaying vehicle is liable for the

payment of both the proper toll and an administrative fee.

(c) The authority may impose and collect the administrative fee

to recover the cost of collecting the unpaid toll, not to exceed

$100. The authority shall send a written notice of nonpayment to

the registered owner of the vehicle at that owner's address as

shown in the vehicle registration records of the department by

first class mail not later than the 30th day after the date of

the alleged failure to pay and may require payment not sooner

than the 30th day after the date the notice was mailed. The

registered owner shall pay a separate toll and administrative fee

for each event of nonpayment under Subsection (a).

(d) The registered owner of a vehicle for which the proper toll

was not paid who is mailed a written notice of nonpayment under

Subsection (c) and fails to pay the proper toll and

administrative fee within the time specified by the notice of

nonpayment commits an offense. Each failure to pay a toll or

administrative fee under this subsection is a separate offense.

(e) It is an exception to the application of Subsection (b) or

(d) that the registered owner of the vehicle is a lessor of the

vehicle and not later than the 30th day after the date the notice

of nonpayment is mailed provides to the authority:

(1) a copy of the rental, lease, or other contract document

covering the vehicle on the date of the nonpayment under

Subsection (a), with the name and address of the lessee clearly

legible; or

(2) electronic data, other than a photocopy or scan of a rental

or lease contract, that contains the information required under

Sections 521.460(c)(1), (2), and (3) covering the vehicle on the

date of the nonpayment under Subsection (a).

(e-1) If the lessor provides the required information within the

period prescribed under Subsection (e), the authority may send a

notice of nonpayment to the lessee at the address provided under

Subsection (e) by first class mail before the 30th day after the

date of receipt of the required information from the lessor. The

lessee of the vehicle for which the proper toll was not paid who

is mailed a written notice of nonpayment under this subsection

and fails to pay the proper toll and administrative fee within

the time specified by the notice of nonpayment commits an

offense. The lessee shall pay a separate toll and administrative

fee for each event of nonpayment. Each failure to pay a toll or

administrative fee under this subsection is a separate offense.

(f) It is an exception to the application of Subsection (b) or

(d) that the registered owner of the vehicle transferred

ownership of the vehicle to another person before the event of

nonpayment under Subsection (a) occurred, submitted written

notice of the transfer to the department in accordance with

Section 520.023, and before the 30th day after the date the

notice of nonpayment is mailed, provides to the authority the

name and address of the person to whom the vehicle was

transferred. If the former owner of the vehicle provides the

required information within the period prescribed, the authority

may send a notice of nonpayment to the person to whom ownership

of the vehicle was transferred at the address provided by the

former owner by first class mail before the 30th day after the

date of receipt of the required information from the former

owner. The subsequent owner of the vehicle for which the proper

toll was not paid who is mailed a written notice of nonpayment

under this subsection and fails to pay the proper toll and

administrative fee within the time specified by the notice of

nonpayment commits an offense. The subsequent owner shall pay a

separate toll and administrative fee for each event of nonpayment

under Subsection (a). Each failure to pay a toll or

administrative fee under this subsection is a separate offense.

(g) An offense under Subsection (d), (e-1), or (f) is a

misdemeanor punishable by a fine not to exceed $250.

(h) The court in which a person is convicted of an offense under

this section shall also collect the proper toll and

administrative fee and forward the toll and fee to the authority.

(i) In the prosecution of an offense under this section, proof

that the vehicle passed through a toll collection facility

without payment of the proper toll together with proof that the

defendant was the registered owner or the driver of the vehicle

when the failure to pay occurred, establishes the nonpayment of

the registered owner. The proof may be by testimony of a peace

officer or authority employee, video surveillance, or any other

reasonable evidence, including:

(1) evidence obtained by automated enforcement technology that

the authority determines is necessary, including automated

enforcement technology described by Sections 228.058(a) and (b);

or

(2) a copy of the rental, lease, or other contract document or

the electronic data provided to the authority under Subsection

(e) that shows the defendant was the lessee of the vehicle when

the underlying event of nonpayment occurred.

(j) It is a defense to prosecution under this section that the

motor vehicle in question was stolen before the failure to pay

the proper toll occurred and was not recovered by the time of the

failure to pay, but only if the theft was reported to the

appropriate law enforcement authority before the earlier of:

(1) the occurrence of the failure to pay; or

(2) eight hours after the discovery of the theft.

(k) In this section, "registered owner" means the owner of a

vehicle as shown on the vehicle registration records of the

department or the analogous department or agency of another state

or country.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

23, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

281, Sec. 2.70, eff. June 14, 2005.

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 4.04, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

918, Sec. 6, eff. September 1, 2009.

Sec. 370.178. USE AND RETURN OF TRANSPONDERS. (a) For purposes

of this section, "transponder" means a device placed on or within

an automobile that is capable of transmitting or receiving

information used to assess or collect tolls. A transponder is

insufficiently funded if there is no money in the account for

which the transponder was issued.

(b) Any law enforcement or peace officer of an entity with which

an authority has contracted under Section 370.181(c) may seize a

stolen or insufficiently funded transponder and return it to the

authority that issued the transponder. An insufficiently funded

transponder may not be seized before the 30th day after the date

that an authority has sent a notice of delinquency to the holder

of the account.

(c) The following entities shall consider offering motor vehicle

operators the option of using a transponder to pay tolls without

stopping, to mitigate congestion at toll locations, to enhance

traffic flow, and to otherwise increase the efficiency of

operations:

(1) the authority;

(2) an entity to which a project authorized by this chapter is

transferred; or

(3) a third-party service provider under contract with an entity

described by Subdivision (1) or (2).

(d) Transponder customer account information, including contact

and payment information and trip data, is confidential and not

subject to disclosure under Chapter 552, Government Code.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.71, eff. June 14, 2005.

Sec. 370.179. CONTROLLED ACCESS TO TURNPIKE PROJECTS. (a) An

authority by order may designate a turnpike project or a portion

of a project as a controlled-access toll road.

(b) An authority by order may:

(1) prohibit the use of or access to or from a turnpike project

by a motor vehicle, bicycle, another classification or type of

vehicle, or a pedestrian;

(2) deny access to or from:

(A) a turnpike project;

(B) real property adjacent to a turnpike project; or

(C) a street, road, alley, highway, or other public or private

way intersecting a turnpike project;

(3) designate locations on a turnpike project at which access to

or from the toll road is permitted;

(4) control, restrict, and determine the type and extent of

access permitted at a designated location of access to a turnpike

project; or

(5) erect appropriate protective devices to preserve the

utility, integrity, and use of a turnpike project.

(c) Denial of access to or from a segment of the state highway

system is subject to the approval of the commission.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.180. PROMOTION OF TRANSPORTATION PROJECT. An authority

may promote the use of a transportation project, including a

project that it operates on behalf of another entity, by

appropriate means, including advertising or marketing as the

authority determines appropriate.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.181. OPERATION OF TRANSPORTATION PROJECT. (a) An

authority shall operate a transportation project with employees

of the authority or by using services contracted under Subsection

(b) or (c).

(b) An authority may enter into an agreement with one or more

persons to provide, on terms and conditions approved by the

authority, personnel and services to design, construct, operate,

maintain, expand, enlarge, or extend the transportation project

of the authority.

(c) An authority may contract with any state or local government

for the services of peace officers of that agency.

(d) An authority may not directly provide water, wastewater,

natural gas, petroleum pipeline, electric transmission, electric

distribution, telecommunications, information, or cable

television services.

(e) Nothing in this chapter, or any contractual right obtained

under a contract with an authority authorized by this chapter,

supersedes or renders ineffective any provision of another law

applicable to the owner or operator of a public utility facility,

including any provision of the Utilities Code regarding

licensing, certification, and regulatory jurisdiction of the

Public Utility Commission of Texas or Railroad Commission of

Texas.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.182. AUDIT. (a) An authority shall have a certified

public accountant audit the authority's books and accounts at

least annually. The cost of the audit may be treated as part of

the cost of construction or operation of a transportation

project.

(b) The commission may initiate an independent audit of the

authority or any of its activities at any time the commission

considers appropriate. An audit under this subsection shall be

conducted at the expense of the department.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.183. DISADVANTAGED BUSINESSES. (a) Consistent with

general law, an authority shall:

(1) set goals for the award of contracts to disadvantaged

businesses and attempt to meet the goals;

(2) attempt to identify disadvantaged businesses that provide or

have the potential to provide supplies, materials, equipment, or

services to the authority; and

(3) give disadvantaged businesses full access to the authority's

contract bidding process, inform the businesses about the

process, offer the businesses assistance concerning the process,

and identify barriers to the businesses' participation in the

process.

(b) This section does not exempt an authority from competitive

bidding requirements provided by other law.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.184. PROCUREMENT. An authority shall adopt rules

governing the award of contracts for goods and services.

Notwithstanding any other provision of state law, an authority

may procure goods and services, including materials, engineering,

design, construction, operations, maintenance, and other goods

and services, through any procedure authorized by this chapter.

Procurement of professional services is governed by Chapter 2254,

Government Code.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.185. COMPETITIVE BIDDING. A contract made by an

authority may be let by a competitive bidding procedure in which

the contract is awarded to the lowest responsible bidder that

complies with the authority's criteria.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.186. CONTRACTS WITH GOVERNMENTAL ENTITIES. (a) Except

as provided by Subsection (c), an authority may not construct,

maintain, or operate a turnpike or toll project in an area having

a governmental entity established under Chapter 284 or 366 unless

the governmental entity and the authority enter into a written

agreement specifying the terms and conditions under which the

project shall be undertaken. An authority may not construct,

maintain, or operate a transportation project that another

governmental entity has determined to be a project under Chapter

451, 452, or 460 unless the governmental entity and the authority

enter into a written agreement specifying the terms and

conditions under which the project shall be undertaken.

(b) An authority may not receive or be paid revenue derived by

another governmental entity operating under Chapter 284, 366,

451, 452, or 460 unless the governmental entity and the authority

enter into a written agreement specifying the terms and

conditions under which the revenue shall be received by or paid

to the authority.

(c) Subsection (a) does not apply to a turnpike or toll project

located in a county in which a regional tollway authority has

transferred under Section 366.036 or 366.172:

(1) all turnpike projects of the regional tollway authority that

are located in the county; and

(2) all work product developed by the regional tollway authority

in determining the feasibility of the construction, improvement,

extension, or expansion of a turnpike project to be located in

the county.

Text of subsection effective until April 01, 2011

(d) An authority may not construct, maintain, or operate a

passenger rail facility within the boundaries of an

intermunicipal commuter rail district created under Article

6550c-1, Vernon's Texas Civil Statutes, as those boundaries

existed on September 1, 2005, unless the district and the

authority enter into a written agreement specifying the terms and

conditions under which the project will be undertaken.

Text of subsection effective on April 01, 2011

(d) An authority may not construct, maintain, or operate a

passenger rail facility within the boundaries of an

intermunicipal commuter rail district created under former

Article 6550c-1, Vernon's Texas Civil Statutes, as those

boundaries existed on September 1, 2005, unless the district and

the authority enter into a written agreement specifying the terms

and conditions under which the project will be undertaken.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.72, eff. June 14, 2005.

Acts 2009, 81st Leg., R.S., Ch.

85, Sec. 4.09, eff. April 1, 2011.

Sec. 370.187. PROJECT APPROVAL. (a) An authority may not begin

construction of a transportation project that will connect to the

state highway system or to a department rail facility without the

approval of the commission.

(b) The commission by rule shall establish procedures and

criteria for an approval under this section. The rules must

require the commission to consider a request for project approval

not later than the 60th day after the date the department

receives all information reasonably necessary to review the

request.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.188. ENVIRONMENTAL REVIEW OF AUTHORITY PROJECTS. (a)

An authority shall adopt rules for environmental review of a

transportation project that is not subject to review under the

National Environmental Policy Act (42 U.S.C. Section 4321 et

seq.), as amended. The rules must:

(1) specify the types of projects for which a public hearing is

required;

(2) establish procedures for public comment on the environmental

review, including a procedure for requesting a public hearing on

an environmental review for which a public hearing is not

required; and

(3) require:

(A) an evaluation of any direct or indirect environmental effect

of the project;

(B) an analysis of project alternatives; and

(C) a written report that briefly explains the authority's

review of the project and that specifies any mitigation measures

on environmental harm on which the project is conditioned.

(b) An environmental review of a project must be conducted

before the authority may approve the location or alignment of the

project.

(c) The authority shall consider the results of the

environmental review in executing its duties.

(d) The authority shall coordinate with the Texas Commission on

Environmental Quality and the Parks and Wildlife Department in

the preparation of an environmental review.

(e) This section does not prohibit an owner of a public utility

facility or a proposed public utility facility from conducting

any necessary environmental evaluation for the public utility

facility. The authority is entitled to review and give final

approval regarding the sufficiency of any environmental

evaluation conducted for a facility that is part of a

transportation project.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.189. DEPARTMENT MAINTENANCE AND OPERATION. (a) If

requested by an authority, the department may agree to assume all

or part of the duty to maintain or operate a turnpike project or

ferry of the authority.

(b) The authority shall reimburse the department for necessary

costs of maintaining or operating the turnpike project or ferry

as agreed by the department and the authority.

(c) Money received by the department under Subsection (b) shall

be deposited to the credit of the state highway fund and is

exempt from the application of Sections 403.095 and 404.071,

Government Code.

(d) If the department assumes all of the duty to maintain or

operate a turnpike project or ferry under Subsection (a), the

authority is not liable for damages resulting from the

maintenance or operation of the turnpike project or ferry.

(e) An agreement under this section is not a joint enterprise

for purposes of liability.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.190. PROPERTY OF CERTAIN TRANSPORTATION AUTHORITIES.

An authority may not condemn or purchase real property of a

transportation authority operating under Chapter 451, 452, or 460

unless the authority has entered into a written agreement with

the transportation authority specifying the terms and conditions

under which the condemnation or the purchase of the real property

will take place.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.191. COMMERCIAL TRANSPORTATION PROCESSING SYSTEMS. (a)

In this section, "port of entry" means a place designated by

executive order of the president of the United States, by order

of the United States secretary of the treasury, or by act of the

United States Congress at which a customs officer is authorized

to accept entries of merchandise, to collect duties, and to

enforce the various provisions of the customs and navigation

laws.

(b) This section applies only to a port of entry for land

traffic from the United Mexican States and does not apply to a

port of entry for marine traffic.

(c) To the extent an authority considers appropriate to expedite

commerce and based on the Texas ITS/CVO Business Plan prepared by

the department, the Department of Public Safety, and the

comptroller, the authority shall provide for implementation by

the appropriate agencies of the use of Intelligent Transportation

Systems for Commercial Vehicle Operations (ITS/CVO) in any new

commercial motor vehicle inspection facility constructed by the

authority and in any existing facility located at a port of entry

to which this section applies. The authority shall coordinate

with other state and federal transportation officials to develop

interoperability standards for the systems.

(d) If an authority constructs a facility at which commercial

vehicle safety inspections are conducted, the facility may not be

used solely for the purpose of conducting commercial motor

vehicle inspections by the Department of Public Safety and the

facility must include implementation of ITS/CVO technology by the

appropriate agencies to support all commercial motor vehicle

regulation and enforcement functions.

(e) As part of its implementation of technology under this

section, an authority shall to the greatest extent possible as a

requirement of the construction of the facility:

(1) enhance efficiency and reduce complexity for motor carriers

by providing a single point of contact between carriers and

regulating state and federal government officials and providing a

single point of information, available to wireless access, about

federal and state regulatory and enforcement requirements;

(2) prevent duplication of state and federal procedures and

locations for regulatory and enforcement activities, including

consolidation of collection of applicable fees;

(3) link information systems of the authority, the department,

the Department of Public Safety, the comptroller, and, to the

extent possible, the United States Department of Transportation

and other appropriate regulatory and enforcement entities; and

(4) take other necessary action to:

(A) facilitate the flow of commerce;

(B) assist federal interdiction efforts;

(C) protect the environment by reducing idling time of

commercial motor vehicles at the facilities;

(D) prevent highway damage caused by overweight commercial motor

vehicles; and

(E) seek federal funds to assist in the implementation of this

section.

(f) Construction of a facility to which this section applies is

subject to the availability of federal funding for that purpose.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.192. PROPERTY OF RAPID TRANSIT AUTHORITIES. An

authority may not condemn or purchase real property of a rapid

transit authority operating pursuant to Chapter 451 that was

confirmed before July 1, 1985, and in which the principal

municipality has a population of less than 750,000, unless the

authority has entered into a written agreement with the rapid

transit authority specifying the terms and conditions under which

the condemnation or the purchase of the real property will take

place.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.193. PRIORITY BOARDING OF FERRY. An authority may

establish a system under which an owner of a motor vehicle may

pay an additional fee or toll that entitles the vehicle to have

priority in boarding a ferry operated by the authority.

Added by Acts 2005, 79th Leg., Ch.

877, Sec. 7, eff. June 17, 2005.

SUBCHAPTER F. GOVERNANCE

Sec. 370.251. BOARD OF DIRECTORS. (a) Except as provided by

Subsection (a-1), the governing body of an authority is a board

of directors consisting of representatives of each county in

which a transportation project of the authority is located or is

proposed to be located. The commissioners court of each county

that initially forms the authority shall appoint at least two

directors to the board. Additional directors may be appointed to

the board at the time of initial formation by agreement of the

counties creating the authority to ensure fair representation of

political subdivisions in the counties of the authority that will

be affected by a transportation project of the authority,

provided that the number of directors must be an odd number. The

commissioners court of a county that is subsequently added to the

authority shall appoint one director to the board. The governor

shall appoint one director to the board who shall serve as the

presiding officer of the board and shall appoint an additional

director to the board if an appointment is necessary to maintain

an odd number of directors on the board.

(a-1) To be eligible to serve as director of an authority

created by a municipality an individual:

(1) may be a representative of an entity that also has

representation on a metropolitan planning organization in the

region where the municipality is located; and

(2) is required to be a resident of Texas regardless of whether

the metropolitan planning organization's geographic area includes

territory in another state.

(b) Unless the commissioners courts of the counties of the

authority unanimously agree otherwise, the commissioners court of

each county of an authority that contains an operating

transportation project of the authority shall appoint one

additional director.

(c) Directors serve two-year terms, with as near as possible to

one-half of the directors' terms expiring on February 1 of each

year.

(d) If six-year terms are permitted under the constitution of

this state, one director appointed to the initial board of an

authority by the commissioners court of a county shall be

designated by the court to serve a term of two years and one

director designated to serve a term of four years. If six-year

terms are not permitted under the constitution, one director

appointed to the initial board of an authority by the

commissioners court of a county shall be designated by the court

to serve a term of one year and one director designated to serve

a term of two years. If one or more directors are subsequently

appointed to the board, the directors other than the subsequent

appointees shall determine the length of the appointees' terms,

to comply with Subsection (c).

(e) If a vacancy occurs on the board, the appointing authority

shall promptly appoint a successor to serve for the unexpired

portion of the term.

(f) All appointments to the board shall be made without regard

to race, color, disability, sex, religion, age, or national

origin.

(g) The following individuals are ineligible to serve as a

director:

(1) an elected official;

(2) a person who is not a resident of a county within the

geographic area of the authority;

(3) a department employee;

(4) an employee of a governmental entity any part of which is

located within the geographic boundaries of the authority; and

(5) a person owning an interest in real property that will be

acquired for an authority project, if it is known at the time of

the person's proposed appointment that the property will be

acquired for the authority project.

(h) Each director has equal status and may vote.

(i) The vote of a majority attending a board meeting is

necessary for any action taken by the board. If a vacancy exists

on a board, the majority of directors serving on the board is a

quorum.

(j) The commission may refuse to authorize the creation of an

authority if the commission determines that the proposed board

will not fairly represent political subdivisions in the counties

of the authority that will be affected by the creation of the

authority.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.73, eff. June 14, 2005.

Acts 2007, 80th Leg., R.S., Ch.

180, Sec. 1, eff. May 23, 2007.

Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 10.01, eff. June 11, 2007.

Sec. 370.2515. BOARD COMPOSITION PROPOSAL BY TURNPIKE AUTHORITY.

If a county in which a turnpike authority under Chapter 366

operates or a county owning or operating a toll project under

Chapter 284 is part of an authority, the turnpike authority or

the county may submit to the commission a proposed structure for

the board and a method of appointment to the board:

(1) at the creation of the authority if the county is a county

that initially forms an authority;

(2) when a new county is added to the authority; and

(3) when the county is initially added to the authority.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.252. PROHIBITED CONDUCT FOR DIRECTORS AND EMPLOYEES.

(a) A director or employee of an authority may not:

(1) accept or solicit any gift, favor, or service that:

(A) might reasonably influence the director or employee in the

discharge of an official duty; or

(B) the director or employee knows or should know is being

offered with the intent to influence the director's or employee's

official conduct;

(2) accept other employment or engage in a business or

professional activity that the director or employee might

reasonably expect would require or induce the director or

employee to disclose confidential information acquired by reason

of the official position;

(3) accept other employment or compensation that could

reasonably be expected to impair the director's or employee's

independence of judgment in the performance of the director's or

employee's official duties;

(4) make personal investments that could reasonably be expected

to create a substantial conflict between the director's or

employee's private interest and the interest of the authority;

(5) intentionally or knowingly solicit, accept, or agree to

accept any benefit for having exercised the director's or

employee's official powers or performed the director's or

employee's official duties in favor of another; or

(6) have a personal interest in an agreement executed by the

authority.

(b) A person is not eligible to serve as a director or chief

administrative officer of an authority if the person or the

person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization, other than a governmental

entity, that is regulated by or receives funds from the authority

or the department;

(2) directly or indirectly owns or controls more than a 10

percent interest in a business or other organization that is

regulated by or receives funds from the authority or the

department;

(3) uses or receives a substantial amount of tangible goods,

services, or funds from the authority or the department; or

(4) is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the authority or the department.

(c) A person is not eligible to serve as a director or chief

administrative officer of an authority if the person is an

officer, employee, or paid consultant of a Texas trade

association in the field of road construction or maintenance,

public transportation, or aviation, or if the person's spouse is

an officer, manager, or paid consultant of a Texas trade

association in the field of road construction or maintenance,

public transportation, or aviation.

(d) In this section, "Texas trade association" means a

nonprofit, cooperative, and voluntarily joined association of

business or professional competitors in this state designed to

assist its members and its industry or profession in dealing with

mutual business or professional problems and in promoting their

common interests.

(e) A person is not ineligible to serve as a director or chief

administrative officer of an authority if the person has received

funds from the department for acquisition of highway right-of-way

unless the acquisition was for a project of the authority.

(f) In addition to the prohibitions and restrictions of this

section, directors are subject to Chapter 171, Local Government

Code.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.74, eff. June 14, 2005.

Sec. 370.2521. FILING OF FINANCIAL STATEMENT BY DIRECTOR. (a)

Except as provided by Subsection (c), (d), or (e) a director

shall file the financial statement required of state officers

under Subchapter B, Chapter 572, Government Code, with the Texas

Ethics Commission.

(b) Subchapter B, Chapter 572, Government Code:

(1) applies to a director as if the director were a state

officer; and

(2) governs the contents, timeliness of filing, and public

inspection of a statement filed under Subsection (a).

(c) Subsection (a) does not apply to a director who is a state

officer subject to Subchapter B, Chapter 572, Government Code.

(d) A director who is a municipal officer subject to Chapter

145, Local Government Code, or a county officer subject to

Subchapter A, Chapter 159, Local Government Code, shall file with

the Texas Ethics Commission a copy of the financial statement

filed under Chapter 145, Local Government Code, or Subchapter A,

Chapter 159, Local Government Code, as applicable. Subchapter B,

Chapter 572, Government Code, governs the timeliness of filing

and public inspection of a copy of a statement filed under this

subsection.

(e) Subsection (a) does not apply to an authority if each county

that is a part of the authority has a population of less than

200,000. The commissioners courts of the counties that are a

part of an authority to which this subsection applies may jointly

adopt a process that requires the directors of the authority to

disclose personal financial activity as specified by the

commissioners courts.

(f) A person subject to Subsection (a) or (d) commits an offense

if the person fails to file the statement required by Subsection

(a) or the copy required by Subsection (d), as applicable. An

offense under this subsection is a Class B misdemeanor.

Added by Acts 2005, 79th Leg., Ch.

590, Sec. 1, eff. September 1, 2005.

Sec. 370.2522. APPLICABILITY OF CONFLICTS OF INTEREST LAW TO

DIRECTORS. (a) A director is considered to be a local public

official for purposes of Chapter 171, Local Government Code.

(b) For purposes of Chapter 171, Local Government Code, a

director, in connection with a vote or decision by the board, is

considered to have a substantial interest in a business entity if

a person related to the director in the second degree by

consanguinity, as determined under Chapter 573, Government Code,

has a substantial interest in the business entity.

Added by Acts 2005, 79th Leg., Ch.

590, Sec. 1, eff. September 1, 2005.

Sec. 370.2523. APPLICABILITY OF NEPOTISM LAWS. A director is a

public official for purposes of Chapter 573, Government Code.

Added by Acts 2005, 79th Leg., Ch.

590, Sec. 1, eff. September 1, 2005.

Sec. 370.253. SURETY BONDS. (a) Before beginning a term, each

director shall execute a surety bond in the amount of $25,000,

and the secretary and treasurer shall execute a surety bond in

the amount of $50,000.

(b) Each surety bond must be:

(1) conditioned on the faithful performance of the duties of

office;

(2) executed by a surety company authorized to transact business

in this state; and

(3) filed with the secretary of state's office.

(c) The authority shall pay the expense of the bonds.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.254. REMOVAL OF DIRECTOR. (a) It is a ground for

removal of a director from the board if the director:

(1) did not have at the time of appointment the qualifications

required by Section 370.251;

(2) at the time of appointment or at any time during the

director's term, is ineligible under Section 370.251 or 370.252

to serve as a director;

(3) cannot discharge the director's duties for a substantial

part of the term for which the director is appointed because of

illness or disability; or

(4) is absent from more than half of the regularly scheduled

board meetings that the director is eligible to attend during a

calendar year.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a director

exists.

(c) If the chief administrative officer of the authority has

knowledge that a potential ground for removal exists, that person

shall notify the presiding officer of the board of the ground.

The presiding officer shall then notify the person that appointed

the director that a potential ground for removal exists.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.255. COMPENSATION OF DIRECTOR. Each director is

entitled to reimbursement for the director's actual expenses

necessarily incurred in the performance of the director's duties.

A director is not entitled to any additional compensation for the

director's services.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.256. EVIDENCE OF AUTHORITY ACTIONS. Actions of an

authority are the actions of its board and may be evidenced in

any legal manner, including a board resolution.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.257. PUBLIC ACCESS. An authority shall:

(1) make and implement policies that provide the public with a

reasonable opportunity to appear before the board to speak on any

issue under the jurisdiction of the authority; and

(2) prepare and maintain a written plan that describes how an

individual who does not speak English or who has a physical,

mental, or developmental disability may be provided reasonable

access to the authority's programs.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.258. INDEMNIFICATION. (a) An authority may indemnify

one or more of its directors or officers for necessary expenses

and costs, including attorney's fees, incurred by the directors

or officers in connection with any claim asserted against the

directors or officers in their respective capacities as directors

or officers.

(b) If an authority does not fully indemnify a director or

officer as provided by Subsection (a), the court in a proceeding

in which any claim against the director or officer is asserted or

any court with jurisdiction of an action instituted by the

director or officer on a claim for indemnity may assess indemnity

against the authority, its receiver, or trustee only if the court

finds that, in connection with the claim, the director or officer

is not guilty of negligence or misconduct.

(c) A court may not assess indemnity under Subsection (b) for an

amount paid by the director or officer to the authority.

(d) This section applies to a current or former director or

officer of the authority.

(e) If an officer or director who has been indemnified by an

authority under Subsection (a) is subsequently convicted of an

offense involving the conduct for which the officer or director

was indemnified, the officer or director is liable to the

authority for the amount of indemnification paid, with interest

at the legal rate for interest on a judgment from the date the

indemnification was paid.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

590, Sec. 2, eff. September 1, 2005.

Sec. 370.259. PURCHASE OF LIABILITY INSURANCE. (a) An

authority shall insure its officers and employees from liability

arising from the use, operation, or maintenance of equipment that

is used or may be used in connection with the laying out,

construction, or maintenance of the authority's transportation

projects.

(b) Insurance coverage under this section must be provided by

the purchase of a policy of liability insurance from a reliable

insurance company authorized to do business in this state. The

form of the policy must be approved by the commissioner of

insurance.

(c) This section is not a waiver of immunity of the authority or

the counties in an authority from liability for the torts or

negligence of an officer or employee of an authority.

(d) In this section, "equipment" includes an automobile, motor

truck, trailer, aircraft, motor grader, roller, tractor, tractor

power mower, locomotive, rail car, and other power equipment.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.260. CERTAIN CONTRACTS AND SALES PROHIBITED. (a) A

director, agent, or employee of an authority may not:

(1) contract with the authority; or

(2) be directly or indirectly interested in:

(A) a contract with the authority; or

(B) the sale of property to the authority.

(b) A person who violates Subsection (a) is liable for a civil

penalty to the authority in an amount not to exceed $1,000.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.261. STRATEGIC PLANS AND ANNUAL REPORTS. (a) An

authority shall make a strategic plan for its operations. A

majority of the commissioners courts of the counties of the

authority shall by concurrent resolution determine the types of

information required to be included in the strategic plan. Each

even-numbered year, an authority shall issue a plan covering the

succeeding five fiscal years, beginning with the next

odd-numbered fiscal year.

(b) Not later than March 31 of each year, an authority shall

file with the commissioners court of each county of the authority

a written report on the authority's activities describing all

transportation revenue bond issuances anticipated for the coming

year, the financial condition of the authority, all project

schedules, and the status of the authority's performance under

the most recent strategic plan. At the invitation of a

commissioners court of a county of the authority, representatives

of the board and the administrative head of an authority shall

appear before the commissioners court to present the report and

receive questions and comments.

(c) The authority shall give notice to the commissioners court

of each county of the authority not later than the 90th day

before the date of issuance of revenue bonds.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.262. MEETINGS BY TELEPHONE CONFERENCE CALL. (a)

Chapter 551, Government Code, does not prohibit any open or

closed meeting of the board, a committee of the board, or the

staff, or any combination of the board or staff, from being held

by telephone conference call. The board may hold an open or

closed meeting by telephone conference call subject to the

requirements of Sections 551.125(c)-(f), Government Code, but is

not subject to the requirements of Subsection (b) of that

section.

(b) A telephone conference call meeting is subject to the notice

requirements applicable to other meetings.

(c) Notice of a telephone conference call meeting that by law

must be open to the public must specify the location of the

meeting. The location must be a conference room of the authority

or other facility in a county of the authority that is accessible

to the public.

(d) Each part of the telephone conference call meeting that by

law must be open to the public shall be audible to the public at

the location specified in the notice and shall be tape-recorded

or documented by written minutes. On conclusion of the meeting,

the tape recording or the written minutes of the meeting shall be

made available to the public.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.75, eff. June 14, 2005.

SUBCHAPTER G. PARTICIPATION IN FINANCING, CONSTRUCTION, AND

OPERATION OF TRANSPORTATION PROJECTS

Sec. 370.301. DEPARTMENT CONTRIBUTIONS TO TURNPIKE PROJECTS.

(a) The department may agree with an authority to provide for or

contribute to the payment of costs of financial or engineering

and traffic feasibility studies and the design, financing,

acquisition, construction, operation, or maintenance of a

turnpike project or system on terms agreed on by the commission

or department, as applicable, and the authority. The agreement

may not be inconsistent with the rights of the bondholders or

persons operating the turnpike project under a lease or other

contract.

(b) The department may use its engineering and other personnel,

including consulting engineers and traffic engineers, to conduct

feasibility studies under Subsection (a).

(c) An obligation or expense incurred by the commission or

department under this section is a part of the cost of the

turnpike project for which the obligation or expense was

incurred. The commission or department may require money

contributed by the commission or department under this section to

be repaid from tolls or other revenue of the turnpike project on

which the money was spent. Money repaid as required by the

commission or department shall be deposited to the credit of the

fund from which the contribution was made. Money deposited as

required by this section is exempt from the application of

Section 403.095, Government Code.

(d) The commission or department may use federal money for any

purpose described by this chapter. An action of an authority

taken under this chapter must comply with the requirements of

applicable federal law, including provisions relating to the role

of metropolitan planning organizations under federal law and the

approval of projects for conformity with the state implementation

plan relating to air quality, the use of toll revenue, and the

use of the right-of-way of and access to federal-aid highways.

Notwithstanding an action of an authority taken under this

chapter, the commission or the department may take any action

that in its reasonable judgment is necessary to comply with any

federal requirement to enable this state to receive federal-aid

highway funds.

(e) A turnpike project developed by an authority may not be part

of the state highway system unless otherwise agreed to by the

authority and the department.

(f) The commission may grant or loan department money to an

authority for the acquisition of land for or the construction,

maintenance, or operation of a turnpike project. The commission

may require the authority to repay money provided under this

section from toll revenue or other sources on terms established

by the commission.

(g) Money repaid as required by the commission shall be

deposited to the credit of the fund from which the money was

provided. Money deposited as required by this section is exempt

from the application of Section 403.095, Government Code.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 10.02, eff. June 11, 2007.

Sec. 370.302. AGREEMENTS TO CONSTRUCT, MAINTAIN, AND OPERATE

TRANSPORTATION PROJECTS. (a) An authority may enter into an

agreement with a public or private entity, including a toll road

corporation, the United States, a state of the United States, the

United Mexican States, a state of the United Mexican States,

another governmental entity, or a political subdivision, to

permit the entity, independently or jointly with the authority,

to study the feasibility of a transportation project or to

acquire, design, finance, construct, maintain, repair, operate,

extend, or expand a transportation project. An authority and a

private entity jointly may enter into an agreement with another

governmental entity to study the feasibility of a transportation

project or to acquire, design, finance, construct, maintain,

repair, operate, extend, or expand a transportation project.

(b) An authority has broad discretion to negotiate provisions in

a development agreement with a private entity. The provisions may

include provisions relating to:

(1) the design, financing, construction, maintenance, and

operation of a transportation project in accordance with

standards adopted by the authority; and

(2) professional and consulting services to be rendered under

standards adopted by the authority in connection with a

transportation project.

(c) An authority may not incur a financial obligation on behalf

of, or guarantee the obligations of, a private entity that

constructs, maintains, or operates a transportation project.

(d) An authority or a county in an authority is not liable for

any financial or other obligation of a transportation project

solely because a private entity constructs, finances, or operates

any part of a transportation project.

(e) An authority may authorize the investment of public and

private money, including debt and equity participation, to

finance a function described by this section.

(f) An authority may not directly provide water, wastewater,

natural gas, petroleum pipeline, electric transmission, electric

distribution, telecommunications, information, or cable

television services.

(g) Nothing in this chapter, or any contractual right obtained

under a contract with an authority authorized by this chapter,

supersedes or renders ineffective any provision of another law

applicable to the owner or operator of a public utility facility,

including any provision of the Utilities Code regarding

licensing, certification, and regulatory jurisdiction of the

Public Utility Commission of Texas or Railroad Commission of

Texas.

(h) If an authority enters into an agreement with a private

entity that includes the collection by the private entity of

tolls for the use of a transportation project, the private entity

shall submit to the authority for approval:

(1) the methodology for:

(A) the setting of tolls; and

(B) increasing the amount of the tolls;

(2) a plan outlining methods the entity will use to collect the

tolls, including:

(A) any charge to be imposed as a penalty for late payment of a

toll; and

(B) any charge to be imposed to recover the cost of collecting a

delinquent toll; and

(3) any proposed change in an approved methodology for the

setting of a toll or a plan for collecting the toll.

(i) An agreement with a private entity that includes the

collection by the private entity of tolls for the use of a

transportation project may not be for a term longer than 50 years

from the later of the date of final acceptance of the project or

the start of revenue operations by the private entity, not to

exceed a total term of 52 years. The agreement must contain an

explicit mechanism for setting the price for the purchase by the

authority of the interest of the private entity in the contract

and related property, including any interest in a highway or

other facility designed, developed, financed, constructed,

operated, or maintained under the agreement.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.77, eff. June 14, 2005.

Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 1.04, eff. June 11, 2007.

Sec. 370.303. AGREEMENTS BETWEEN AUTHORITY AND LOCAL

GOVERNMENTAL ENTITIES. (a) A governmental entity other than a

nonprofit corporation may, consistent with the Texas

Constitution, issue bonds, notes, or other obligations or enter

into and make payments under agreements with an authority to

acquire, construct, maintain, or operate a transportation

project, whether inside or outside the geographic boundaries of

the governmental entity, including agreements to pay the

principal of, and interest on, bonds, notes, or other obligations

issued by the authority and make payments under any related

credit agreements. The entity may impose and collect taxes to pay

the interest on the bonds and to provide a sinking fund for the

redemption of the bonds.

(b) In addition to the powers provided by Subsection (a), a

governmental entity may, to the extent constitutionally

permitted, agree with an authority to issue bonds, notes, or

other obligations, create a taxing district or an entity to

promote economic development, fund public improvements to promote

economic development, or enter into and make payments under an

agreement to acquire, construct, maintain, or operate any portion

of a transportation project of the authority. An agreement may

include a means for a local governmental entity to provide funds

for a transportation project that benefits the governmental

entity to be developed by the authority.

(c) To make payments under an agreement under Subsection (b), to

pay the interest on bonds issued under Subsection (b), or to

provide a sinking fund for the bonds or the agreement, a

governmental entity may:

(1) pledge revenue from any available source, including annual

appropriations;

(2) impose and collect taxes; or

(3) pledge revenue and impose and collect taxes.

(d) The term of an agreement under this section may not exceed

40 years.

(e) An election required to authorize action under this

subchapter must be held in conformity with Chapter 1251,

Government Code, or other law applicable to the governmental

entity.

(f) The governing body of any governmental entity issuing bonds,

notes, or other obligations or entering into agreements under

this section may exercise the authority granted to the governing

body of an issuer with regard to issuance of obligations under

Chapter 1371, Government Code, except that the prohibition in

that chapter on the repayment of an obligation with ad valorem

taxes does not apply to an issuer exercising the authority

granted by this section.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.304. ADDITIONAL AGREEMENTS OF AUTHORITY. An authority

may enter into any agreement necessary or convenient to achieve

the purposes of this subchapter.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.305. COMPREHENSIVE DEVELOPMENT AGREEMENTS. (a) An

authority may use a comprehensive development agreement with a

private entity to construct, maintain, repair, operate, extend,

or expand a transportation project.

(b) A comprehensive development agreement is an agreement with a

private entity that, at a minimum, provides for the design and

construction of a transportation project and may also provide for

the financing, acquisition, maintenance, or operation of a

transportation project.

(c) An authority may negotiate provisions relating to

professional and consulting services provided in connection with

a comprehensive development agreement.

(d) Except as provided by Subsections (e) and (f), the authority

to enter into comprehensive development agreements under this

section expires on August 31, 2009.

(e) Subsection (d) does not apply to a comprehensive development

agreement that does not grant a private entity a right to finance

a toll project or a comprehensive development agreement in

connection with a project:

(1) that includes one or more managed lane facilities to be

added to an existing controlled-access highway;

(2) the major portion of which is located in a nonattainment or

near-nonattainment air quality area as designated by the United

States Environmental Protection Agency; and

(3) for which the department has issued a request for

qualifications before the effective date of this subsection.

(f) The authority to enter into a comprehensive development

agreement for a project exempted from Subsection (d) or Section

223.210(b) expires August 31, 2011.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 4.02, eff. June 11, 2007.

Sec. 370.306. PROCESS FOR ENTERING INTO COMPREHENSIVE

DEVELOPMENT AGREEMENTS. (a) If an authority enters into a

comprehensive development agreement, the authority shall use a

competitive procurement process that provides the best value for

the authority. The authority may accept unsolicited proposals for

a proposed transportation project or solicit proposals in

accordance with this section.

(b) An authority shall establish rules and procedures for

accepting unsolicited proposals that require the private entity

to include in the proposal:

(1) information regarding the proposed project location, scope,

and limits;

(2) information regarding the private entity's qualifications,

experience, technical competence, and capability to develop the

project; and

(3) a proposed financial plan for the proposed project that

includes, at a minimum:

(A) projected project costs; and

(B) proposed sources of funds.

(c) An authority shall publish a request for competing proposals

and qualifications in the Texas Register that includes the

criteria used to evaluate the proposals, the relative weight

given to the criteria, and a deadline by which proposals must be

received if:

(1) the authority decides to issue a request for qualifications

for a proposed project; or

(2) the authority authorizes the further evaluation of an

unsolicited proposal.

(d) A proposal submitted in response to a request published

under Subsection (c) must contain, at a minimum, the information

required by Subsections (b)(2) and (3).

(e) An authority may interview a private entity submitting an

unsolicited proposal or responding to a request under Subsection

(c). The authority shall evaluate each proposal based on the

criteria described in the notice. The authority must qualify at

least two private entities to submit detailed proposals for a

project under Subsection (f) unless the authority does not

receive more than one proposal or one response to a request under

Subsection (c).

(f) An authority shall issue a request for detailed proposals

from all private entities qualified under Subsection (e) if the

authority proceeds with the further evaluation of a proposed

project. A request under this subsection may require additional

information relating to:

(1) the private entity's qualifications and demonstrated

technical competence;

(2) the feasibility of developing the project as proposed;

(3) detailed engineering or architectural designs;

(4) the private entity's ability to meet schedules;

(5) costing methodology; or

(6) any other information the authority considers relevant or

necessary.

(g) In issuing a request for proposals under Subsection (f), an

authority may solicit input from entities qualified under

Subsection (e) or any other person. An authority may also solicit

input regarding alternative technical concepts after issuing a

request under Subsection (f).

(h) An authority shall rank each proposal based on the criteria

described in the request for proposals and select the private

entity whose proposal offers the best value to the authority.

(i) An authority may enter into discussions with the private

entity whose proposal offers the apparent best value. The

discussions shall be limited to:

(1) incorporation of aspects of other proposals for the purpose

of achieving the overall best value for the authority;

(2) clarifications and minor adjustments in scheduling, cash

flow, and similar items; and

(3) matters that have arisen since the submission of the

proposal.

(j) If at any point in discussions under Subsection (i), it

appears to the authority that the highest ranking proposal will

not provide the authority with the overall best value, the

authority may enter into discussions with the private entity

submitting the next-highest ranking proposal.

(k) An authority may withdraw a request for competing proposals

and qualifications or a request for detailed proposals at any

time. The authority may then publish a new request for competing

proposals and qualifications.

(l) An authority may require that an unsolicited proposal be

accompanied by a nonrefundable fee sufficient to cover all or

part of its cost to review the proposal.

(m) An authority may pay an unsuccessful private entity that

submits a response to a request for detailed proposals under

Subsection (f) a stipulated amount of the final contract price

for any costs incurred in preparing that proposal. A stipulated

amount must be stated in the request for proposals and may not

exceed the value of any work product contained in the proposal

that can, as determined by the authority, be used by the

authority in the performance of its functions. The use by the

authority of any design element contained in an unsuccessful

proposal is at the sole risk and discretion of the authority and

does not confer liability on the recipient of the stipulated

amount under this subsection. After payment of the stipulated

amount:

(1) the authority owns the exclusive rights to, and may make use

of any work product contained in, the proposal, including the

technologies, techniques, methods, processes, and information

contained in the project design; and

(2) the work product contained in the proposal becomes the

property of the authority.

(n) An authority shall prescribe the general form of a

comprehensive development agreement and may include any matter

the authority considers advantageous to the authority. The

authority and the private entity shall negotiate the specific

terms of a comprehensive development agreement.

(o) Subchapter A, Chapter 223, of this code and Chapter 2254,

Government Code, do not apply to a comprehensive development

agreement entered into under Section 370.305.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 2.02, eff. June 11, 2007.

Sec. 370.307. CONFIDENTIALITY OF NEGOTIATIONS FOR COMPREHENSIVE

DEVELOPMENT AGREEMENTS. (a) To encourage private entities to

submit proposals under Section 370.306, the following information

is confidential, is not subject to disclosure, inspection, or

copying under Chapter 552, Government Code, and is not subject to

disclosure, discovery, subpoena, or other means of legal

compulsion for its release until a final contract for a proposed

project is entered into:

(1) all or part of a proposal submitted by a private entity for

a comprehensive development agreement, except information

provided under Sections 370.306(b)(1) and (2);

(2) supplemental information or material submitted by a private

entity in connection with a proposal for a comprehensive

development agreement; and

(3) information created or collected by an authority or its

agent during consideration of a proposal for a comprehensive

development agreement.

(b) After an authority completes its final ranking of proposals

under Section 370.306(h), the final rankings of each proposal

under each of the published criteria are not confidential.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.308. PERFORMANCE AND PAYMENT SECURITY. (a)

Notwithstanding Section 223.006 and the requirements of

Subchapter B, Chapter 2253, Government Code, an authority shall

require a private entity entering into a comprehensive

development agreement under Section 370.305 to provide a

performance and payment bond or an alternative form of security

in an amount sufficient to:

(1) ensure the proper performance of the agreement; and

(2) protect:

(A) the authority; and

(B) payment bond beneficiaries who have a direct contractual

relationship with the private entity or a subcontractor of the

private entity to supply labor or material.

(b) A performance and payment bond or alternative form of

security shall be in an amount equal to the cost of constructing

or maintaining the project.

(c) If an authority determines that it is impracticable for a

private entity to provide security in the amount described by

Subsection (b), the authority shall set the amount of the bonds

or the alternative forms of security.

(d) A payment or performance bond or alternative form of

security is not required for the portion of an agreement that

includes only design or planning services, the performance of

preliminary studies, or the acquisition of real property.

(e) The amount of the payment security must not be less than the

amount of the performance security.

(f) In addition to performance and payment bonds, an authority

may require the following alternative forms of security:

(1) a cashier's check drawn on a financial entity specified by

the authority;

(2) a United States bond or note;

(3) an irrevocable bank letter of credit; or

(4) any other form of security determined suitable by the

authority.

(g) An authority by rule shall prescribe requirements for

alternative forms of security provided under this section.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.309. OWNERSHIP OF TRANSPORTATION PROJECTS. (a) A

transportation project other than a public utility facility that

is the subject of a development agreement with a private entity,

including the facilities acquired or constructed on the project,

is public property and belongs to the authority.

(b) Notwithstanding Subsection (a), an authority may enter into

an agreement that provides for the lease of rights-of-way, the

granting of easements, the issuance of franchises, licenses, or

permits, or any lawful uses to enable a private entity to

construct, operate, and maintain a transportation project,

including supplemental facilities. At the termination of the

agreement, the transportation project, including the facilities,

must be in a state of proper maintenance as determined by the

authority and shall be returned to the authority in satisfactory

condition at no further cost.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.310. LIABILITY FOR PRIVATE OBLIGATIONS. An authority

may not incur a financial obligation for a private entity that

constructs, maintains, or operates a transportation project. The

authority or a political subdivision of the state is not liable

for any financial or other obligation of a transportation project

solely because a private entity constructs, finances, or operates

any part of the project.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.311. TERMS OF PRIVATE PARTICIPATION. (a) An authority

shall negotiate the terms of private participation in a

transportation project, including:

(1) methods to determine the applicable cost, profit, and

project distribution between the private equity investors and the

authority;

(2) reasonable methods to determine and classify toll rates or

user fees;

(3) acceptable safety and policing standards; and

(4) other applicable professional, consulting, construction,

operation, and maintenance standards, expenses, and costs.

(b) A comprehensive development agreement entered into under

Section 370.305 must include a provision authorizing the

authority to purchase, under terms agreed to by the parties, the

interest of a private equity investor in a transportation

project.

(c) An authority may only enter into a comprehensive development

agreement under Section 370.305 with a private equity investor if

the project is identified in the department's unified

transportation program or is located on a transportation corridor

identified in the statewide transportation plan.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.312. RULES, PROCEDURES, AND GUIDELINES GOVERNING

NEGOTIATING PROCESS. (a) An authority shall adopt rules,

procedures, and other guidelines governing selection and

negotiations to promote fairness, obtain private participants in

transportation projects, and promote confidence among those

participants. The rules must contain criteria relating to the

qualifications of the participants and the award of the

contracts.

(b) An authority shall have up-to-date procedures for

participation in negotiations on transportation projects.

(c) An authority has exclusive judgment to determine the terms

of an agreement.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.313. PARTICIPATION ON CERTAIN OTHER BOARDS,

COMMISSIONS, OR PUBLIC BODIES. (a) An authority may participate

in and designate board members to serve as representatives on

boards, commissions, or public bodies, the purposes of which are

to promote the development of joint toll facilities in this

state, between this state and other states of the United States,

or between this state and the United Mexican States or states of

the United Mexican States.

(b) A fee or expense associated with authority participation

under this section may be reimbursed from money in the

authority's feasibility study fund.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.314. DESIGN-BUILD PROCEDURES. (a) An authority may

procure a combination of engineering, design, and construction

services in a single procurement for a transportation project

provided that any contract awarded must be the one that results

in the best value to the authority.

(b) Procedures adopted under Subsection (a) may not materially

conflict with the design-build procedures provided by Subchapter

J, Chapter 271, Local Government Code.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 10.03(a), eff. June 11, 2007.

Sec. 370.315. PERFORMANCE AND PAYMENT BONDS AND SECURITY.

Notwithstanding Chapter 2253, Government Code, an authority shall

require any party to an agreement to operate or maintain a

transportation project to provide performance and payment bonds

or other forms of security, including corporate guarantee, in

amounts considered by the authority to be adequate to protect the

authority and to assure performance of all obligations to the

authority and to subcontractors providing materials or labor for

a transportation project.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.316. TRANS-TEXAS CORRIDOR PROJECTS. In the event that

an authority is requested by the commission to participate in the

development of a transportation project that has been designated

as part of the Trans-Texas Corridor, the authority shall have, in

addition to all powers granted in this chapter, all powers of the

department related to the development of Trans-Texas Corridor

projects.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.317. AGREEMENTS WITH LOCAL GOVERNMENTS. (a) In this

section, "local government" means a:

(1) county, municipality, special district, or other political

subdivision of this state;

(2) local government corporation created under Subchapter D,

Chapter 431; or

(3) combination of two or more entities described by Subdivision

(1) or (2).

(b) A local government may enter into an agreement with an

authority or a private entity under which the local government

assists in the financing of the construction, maintenance, and

operation of a turnpike project located in the government's

jurisdiction in return for a percentage of the revenue from the

project.

(c) A local government may use any revenue available for road

purposes, including bond and tax proceeds, to provide financing

under Subsection (b).

(d) An agreement under this section between a local government

and a private entity must be approved by the department.

(e) Revenue received by a local government under an agreement

under this section must be used for transportation purposes.

Added by Acts 2005, 79th Leg., Ch.

1297, Sec. 2, eff. September 1, 2005.

SUBCHAPTER H. DISSOLUTION OF AUTHORITY

Sec. 370.331. VOLUNTARY DISSOLUTION. (a) An authority may not

be dissolved unless the dissolution is approved by the

commission.

(b) A board may submit a request to the commission for approval

to dissolve.

(c) The commission may approve a request to dissolve only if:

(1) all debts, obligations, and liabilities of the authority

have been paid and discharged or adequate provision has been made

for the payment of all debts, obligations, and liabilities;

(2) there are no suits pending against the authority, or

adequate provision has been made for the satisfaction of any

judgment, order, or decree that may be entered against it in any

pending suit; and

(3) the authority has commitments from other governmental

entities to assume jurisdiction of all authority transportation

facilities.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

Sec. 370.332. INVOLUNTARY DISSOLUTION. (a) The commission by

order may require an authority to dissolve if the commission

determines that the authority has not substantially complied with

the requirements of a commission rule or an agreement between the

department and the authority.

(b) The commission may not require dissolution unless:

(1) the conditions described in Sections 370.331(c)(1) and (2)

have been met; and

(2) the holders of any indebtedness have evidenced their

agreement to the dissolution.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 2.01, eff. June 21,

2003.

SUBCHAPTER I. TRANSIT SYSTEMS

Sec. 370.351. TRANSIT SYSTEMS. (a) An authority may construct,

own, operate, and maintain a transit system.

(b) An authority shall determine each transit route, including

transit route changes.

(c) This chapter does not prohibit an authority, municipality,

or transit provider from providing any service that complements a

transit system, including providing parking garages, special

transportation for persons who are disabled or elderly, or

medical transportation services.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.76, eff. June 14, 2005.

Sec. 370.352. PUBLIC HEARING ON FARE AND SERVICE CHANGES. (a)

In this section:

(1) "Service change" means any addition or deletion resulting in

the physical realignment of a transit route or a change in the

type or frequency of service provided in a specific, regularly

scheduled transit route.

(2) "Transit revenue vehicle mile" means one mile traveled by a

transit vehicle while the vehicle is available to public

passengers.

(3) "Transit route" means a route over which a transit vehicle

travels that is specifically labeled or numbered for the purpose

of picking up or discharging passengers at regularly scheduled

stops and intervals.

(4) "Transit route mile" means one mile along a transit route

regularly traveled by transit vehicles while available to public

passengers.

(b) Except as provided by Section 370.353, an authority shall

hold a public hearing on:

(1) a fare change;

(2) a service change involving:

(A) 25 percent or more of the number of transit route miles of a

transit route; or

(B) 25 percent or more of the number of transit revenue vehicle

miles of a transit route, computed daily, for the day of the week

for which the change is made; or

(3) the establishment of a new transit route.

(c) An authority shall hold the public hearing required by

Subsection (b) before the cumulative amount of service changes in

a fiscal year equals a percentage amount described in Subsection

(b)(2)(A) or (B).

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.76, eff. June 14, 2005.

Sec. 370.353. PUBLIC HEARING ON FARE AND SERVICE CHANGES:

EXCEPTIONS. (a) In this section, "experimental service change"

means an addition of service to an existing transit route or the

establishment of a new transit route.

(b) A public hearing under Section 370.352 is not required for:

(1) a reduced or free promotional fare that is instituted daily

or periodically over a period of not more than 180 days;

(2) a headway adjustment of not more than five minutes during

peak-hour service and not more than 15 minutes during

nonpeak-hour service;

(3) a standard seasonal variation unless the number, timing, or

type of the standard seasonal variation changes; or

(4) an emergency or experimental service change in effect for

180 days or less.

(c) A hearing on an experimental service change in effect for

more than 180 days may be held before or while the experimental

service change is in effect and satisfies the requirement for a

public hearing if the hearing notice required by Section 370.354

states that the change may become permanent at the end of the

effective period. If a hearing is not held before or while the

experimental service change is in effect, the service that

existed before the change must be reinstituted at the end of the

180th day after the change became effective and a public hearing

must be held in accordance with Section 370.352 before the

experimental service change may be continued.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.76, eff. June 14, 2005.

Sec. 370.354. NOTICE OF HEARING ON FARE OR SERVICE CHANGE. (a)

After calling a public hearing required by Section 370.352, the

authority shall:

(1) at least 30 days before the date of the hearing, publish

notice of the hearing at least once in a newspaper of general

circulation in the territory of the authority; and

(2) post notice in each transit vehicle in service on any

transit route affected by the proposed change for at least two

weeks within 30 days before the date of the hearing.

(b) The notice must contain:

(1) a description of each proposed fare or service change, as

appropriate;

(2) the time and place of the hearing; and

(3) if the hearing is required under Section 370.352(c), a

description of the latest proposed change and the previous

changes.

(c) The requirement for a public hearing under Section 370.352

is satisfied at a public hearing required by federal law if:

(1) the notice requirements of this section are met; and

(2) the proposed fare or service change is addressed at the

meeting.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.76, eff. June 14, 2005.

Sec. 370.355. CRIMINAL PENALTIES. (a) An authority by

resolution may prohibit the use of the transit system by a person

who fails to possess evidence showing that the appropriate fare

for the use of the system has been paid and may establish

reasonable and appropriate methods, including using peace

officers under Section 370.181(c), to ensure that persons using

the transit system pay the appropriate fare for that use.

(b) An authority by resolution may provide that a fare for or

charge for the use of the transit system that is not paid incurs

a penalty, not to exceed $100.

(c) The authority shall post signs designating each area in

which a person is prohibited from using the transit system

without possession of evidence showing that the appropriate fare

has been paid.

(d) A person commits an offense if:

(1) the person or another for whom the person is criminally

responsible under Section 7.02, Penal Code, uses the transit

system and does not possess evidence showing that the appropriate

fare has been paid; and

(2) the person fails to pay the appropriate fare or other charge

for the use of the transit system and any penalty on the fare on

or before the 30th day after the date the authority notifies the

person that the person is required to pay the amount of the fare

or charge and the penalty.

(e) The notice required by Subsection (d)(2) may be included in

a citation issued to the person by a peace officer under Article

14.06, Code of Criminal Procedure, in connection with an offense

relating to the nonpayment of the appropriate fare or charge for

the use of the transit system.

(f) An offense under Subsection (d) is a Class C misdemeanor.

(g) An offense under Subsection (d) is not a crime of moral

turpitude.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.76, eff. June 14, 2005.

SUBCHAPTER J. ACQUIRING TRANSIT SYSTEMS

Sec. 370.361. TRANSFER OF TRANSIT SYSTEMS. (a) In this

section, "unit of election" means a political subdivision that

previously voted to join the service area of a transit provider.

(b) An authority may request in writing a transit provider to

transfer the provider's transit system and taxing authority to

the authority if the board determines that the traffic needs of

the counties in which the authority operates could be most

efficiently and economically met by the transfer.

(c) On receipt of a written request under Subsection (b), the

governing body of the transit provider may authorize the

authority to solicit public comment and conduct at least one

public hearing on the proposed transfer in each unit of election

in the transit provider's service area. Notice of a hearing must

be published in the Texas Register, one or more newspapers of

general circulation in the transit provider's service area, and a

newspaper, if any, published in the counties of the requesting

authority. The notice shall also solicit written comments on the

proposed transfer. The transit provider may participate fully

with the authority in conducting a public hearing.

(d) A board may approve the acquisition of the transit provider

if the governing body of the transit provider approves transfer

of its operations to the authority and dissolution of the transit

provider is approved in an election ordered under Subsection (e).

Before approving the acquisition, the board shall consider

public comments received under Subsection (c).

(e) After considering public comments received under Subsection

(c), the governing body of the transit provider may order an

election to dissolve the transit provider and transfer all

services, property, funds, assets, employees, debts, and

obligations to the authority. The governing body of the transit

provider shall submit to the qualified voters in the units of

election in the transit provider's service area a proposition

that reads substantially as follows: "Shall (name of transit

provider) be dissolved and its services, property, funds, assets,

employees, debts, and obligations be transferred to (name of

regional mobility authority)?"

(f) An election under Subsection (e) shall be conducted so that

votes are separately tabulated and canvassed in each

participating unit of election in the transit provider's service

area.

(g) The governing body of the transit provider shall canvass the

returns and declare the results of the election separately with

respect to each unit of election. If a majority of the votes

received in a unit of election are in favor of the proposition,

the proposition is approved in that unit of election. The

transit provider is dissolved and its services, property, funds,

assets, employees, debts, and obligations are transferred to the

authority only if the proposition is approved in every unit of

election. If the proposition is not approved in every unit of

election, the proposition does not pass and the transit provider

is not dissolved.

(h) A certified copy of the order or resolution recording the

results of the election shall be filed with the department, the

comptroller, and the governing body of each unit of election in

the transit provider's service area.

(i) The authority shall assume all debts or other obligations of

the transferred transit provider in connection with the

acquisition of property under Subsection (g). The authority may

not use revenue from sales and use tax collected under this

subchapter or other revenue of the transit system in a manner

inconsistent with any pledge of that revenue for the payment of

any outstanding bonds, unless provisions have been made for a

full discharge of the bonds.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.76, eff. June 14, 2005.

Sec. 370.362. SALES AND USE TAX. (a) If an authority acquires

a transit provider that has taxing authority, the authority may

impose a sales and use tax at a permissible rate that does not

exceed the rate approved by the voters residing in the service

area of the transit provider's transit system at an election

under this subchapter.

(b) The authority by resolution may:

(1) decrease the rate of the sales and use tax to a permissible

rate; or

(2) call an election for the increase or decrease of the sales

and use tax to a permissible rate.

(c) If an authority orders an election, the authority shall

publish notice of the election in a newspaper of general

circulation in the territory of the authority at least once each

week for three consecutive weeks, with the first publication

occurring at least 21 days before the date of the election.

(d) A resolution ordering an election and the election notice

required by Subsection (c) must show, in addition to the

requirements of the Election Code, the hours of the election and

polling places in election precincts.

(e) A copy of the election notice required by Subsection (c)

shall be furnished to the commission and the comptroller.

(f) The permissible rates for a sales and use tax imposed under

this subchapter are:

(1) one-quarter of one percent;

(2) one-half of one percent;

(3) three-quarters of one percent; or

(4) one percent.

(g) Chapter 322, Tax Code, applies to a sales and use tax

imposed under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.76, eff. June 14, 2005.

Sec. 370.363. MAXIMUM TAX RATE. (a) An authority may not adopt

a sales and use tax rate, including a rate increase, that when

combined with the rates of all sales and use taxes imposed by all

political subdivisions of this state having territory in the

service area of the transferred transit system exceeds two

percent in any location in the service area.

(b) An election to approve a sales and use tax or increase the

rate of an authority's sales and use tax has no effect if:

(1) the voters in the service area approve the authority's sales

and use tax rate or rate increase at an election held on the same

day on which a municipality or county having territory in the

jurisdiction of the service area adopts a sales and use tax or an

additional sales and use tax; and

(2) the combined rates of all sales and use taxes imposed by the

authority and all political subdivisions of this state would

exceed two percent in any part of the territory in the service

area.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.76, eff. June 14, 2005.

Sec. 370.364. ELECTION TO CHANGE TAX RATE. (a) At an election

ordered under Section 370.362(b)(2), the ballots shall be printed

to permit voting for or against the proposition: "The increase

(decrease) of the local sales and use tax rate for mass transit

to (percentage)."

(b) The increase or decrease in the tax rate becomes effective

only if it is approved by a majority of the votes cast.

(c) A notice of the election and a certified copy of the order

canvassing the election results shall be:

(1) sent to the commission and the comptroller; and

(2) filed in the deed records of the county.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.76, eff. June 14, 2005.

Sec. 370.365. SALES TAX: EFFECTIVE DATES. (a) A sales and use

tax implemented under this subchapter takes effect on the first

day of the second calendar quarter that begins after the date the

comptroller receives a copy of the order required to be sent

under Section 370.364(c).

(b) An increase or decrease in the rate of a sales and use tax

implemented under this subchapter takes effect on:

(1) the first day of the first calendar quarter that begins

after the date the comptroller receives the notice provided under

Section 370.364(c); or

(2) the first day of the second calendar quarter that begins

after the date the comptroller receives the notice, if within 10

days after the date of receipt of the notice the comptroller

gives written notice to the board that the comptroller requires

more time to implement tax collection and reporting procedures.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.76, eff. June 14, 2005.



CHAPTER 371. COMPREHENSIVE DEVELOPMENT AGREEMENTS FOR HIGHWAY TOLL PROJECTS

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE G. TURNPIKES AND TOLL PROJECTS

CHAPTER 371. COMPREHENSIVE DEVELOPMENT AGREEMENTS FOR HIGHWAY

TOLL PROJECTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 371.001. DEFINITIONS. In this chapter:

(1) "Toll project" means a toll project described by Section

201.001(b), regardless of whether the toll project is:

(A) a part of the state highway system; or

(B) subject to the jurisdiction of the department.

(2) "Toll project entity" means an entity authorized by law to

acquire, design, construct, operate, and maintain a toll project,

including:

(A) the department, including under Chapter 227;

(B) a regional tollway authority under Chapter 366;

(C) a regional mobility authority under Chapter 370; or

(D) a county under Chapter 284.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 11.01, eff. June 11, 2007.

Sec. 371.002. APPLICABILITY. This chapter does not apply to a

project for which the commission selected an apparent best value

proposer before May 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 11.01, eff. June 11, 2007.

SUBCHAPTER B. OVERSIGHT

Sec. 371.051. ATTORNEY GENERAL REVIEW. A toll project entity

may not enter into a comprehensive development agreement unless

the attorney general reviews the proposed agreement and

determines that it is legally sufficient.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 11.01, eff. June 11, 2007.

Sec. 371.052. NOTIFICATION TO LEGISLATIVE BUDGET BOARD AND STATE

AUDITOR. (a) Not later than the 10th day after the date of

qualifying or shortlisting private entities to submit detailed

proposals for a toll project, a toll project entity shall provide

the Legislative Budget Board with the names of qualifying or

shortlisted proposers and their team members.

(b) At least 30 days before entering into a comprehensive

development agreement, a toll project entity shall provide the

Legislative Budget Board with:

(1) a copy of the version of the proposed comprehensive

development agreement to be executed;

(2) a copy of the proposal submitted by the apparent best value

proposer; and

(3) a financial forecast prepared by the toll project entity

that includes:

(A) toll revenue the entity projects will be derived from the

project during the planned term of the agreement;

(B) estimated construction costs and operating expenses; and

(C) the amount of income the entity projects the private

participant in the agreement will realize during the planned term

of the agreement.

(c) Before entering into a comprehensive development agreement,

a toll project entity shall provide the state auditor with the

traffic and revenue report prepared by the toll project entity or

its consultant for the project. The entity may not enter into

the comprehensive development agreement before the 30th day after

the date that the state auditor receives the report so that the

state auditor may review and comment on the report and the

methodology used to develop the report.

(d) Before the comprehensive development agreement is entered

into, financial forecasts and traffic and revenue reports

prepared by or for a toll project entity for the project are

confidential and are not subject to disclosure, inspection, or

copying under Chapter 552, Government Code. On or after the date

the comprehensive development agreement is entered into, the

financial forecasts and traffic revenue reports are public

information under Chapter 552, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 11.01, eff. June 11, 2007.

SUBCHAPTER C. CONTRACT PROVISIONS

Sec. 371.101. TERMINATION FOR CONVENIENCE. (a) A toll project

entity having rulemaking authority by rule and a toll project

entity without rulemaking authority by official action shall

develop a formula for making termination payments to terminate a

comprehensive development agreement under which a private

participant receives the right to operate and collect revenue

from a toll project. A formula must calculate an estimated

amount of loss to the private participant as a result of the

termination for convenience.

(b) The formula shall be based on investments, expenditures, and

the internal rate of return on equity under the agreed base case

financial model as projected over the original term of the

agreement, plus an agreed percentage markup on that amount.

(c) A formula under Subsection (b) may not include any estimate

of future revenue from the project, if not included in an agreed

base case financial model under Subsection (b). Compensation to

the private participant upon termination for convenience may not

exceed the amount determined using the formula under Subsection

(b).

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 11.01, eff. June 11, 2007.

Sec. 371.102. TERMINATION OF CERTAIN COMPREHENSIVE DEVELOPMENT

AGREEMENTS. If a toll project entity elects to terminate a

comprehensive development agreement under which a private

participant receives the right to operate and collect revenue

from a project, the entity may:

(1) if authorized to issue bonds for that purpose, issue bonds

to:

(A) make any applicable termination payments to the private

participant; or

(B) purchase the interest of the private participant in the

comprehensive development agreement or related property; or

(2) provide for the payment of obligations of the private

participant incurred pursuant to the comprehensive development

agreement.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 11.01, eff. June 11, 2007.

Sec. 371.103. PROHIBITION AGAINST LIMITING OR PROHIBITING

CONSTRUCTION OF TRANSPORTATION PROJECTS. (a) A comprehensive

development agreement may not contain a provision that limits or

prohibits the construction, reconstruction, expansion,

rehabilitation, operation, or maintenance of a highway or other

transportation project, as that term is defined by Section

370.003, by the toll project entity or other governmental entity,

or by a private entity under a contract with the toll project

entity or other governmental entity.

(b) Except as provided by Subsection (c), a comprehensive

development agreement may contain a provision authorizing the

toll project entity to compensate the private participant in the

agreement for the loss of toll revenues attributable to the

construction by the entity of a limited access highway project

located within an area that extends up to four miles from either

side of the centerline of the project developed under the

agreement, less the private participant's decreased operating and

maintenance costs attributable to the highway project, if any.

(c) A comprehensive development agreement may not require the

toll project entity to provide compensation for the construction

of:

(1) a highway project contained in the state transportation plan

or a transportation plan of a metropolitan planning organization

in effect on the effective date of the agreement;

(2) work on or improvements to a highway project necessary for

improved safety, or for maintenance or operational purposes;

(3) a high occupancy vehicle exclusive lane addition or other

work on any highway project that is required by an environmental

regulatory agency; or

(4) a transportation project that provides a mode of

transportation that is not included in the project that is the

subject of the comprehensive development agreement.

(d) The private participant has the burden of proving any loss

of toll revenue resulting from the construction of a highway

project described by Subsection (b).

(e) A comprehensive development agreement that contains a

provision described by Subsection (b) must require the private

participant to provide compensation to the toll project entity in

the amount of any increase in toll revenues received by the

private participant that is attributable to the construction of a

highway project described by Subsection (b), less the private

participant's increased operation and maintenance costs

attributable to the highway project, if any.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 11.01, eff. June 11, 2007.

SUBCHAPTER D. DISCLOSURE OF INFORMATION

Sec. 371.151. DISCLOSURE OF FINANCIAL INFORMATION. (a) Before

a toll project entity enters into a contract for the construction

of a toll project, the entity shall publish in the manner

provided by Section 371.152 information regarding:

(1) project financing, including:

(A) the total amount of debt that has been and will be assumed

to acquire, design, construct, operate, and maintain the toll

project;

(B) a description of how the debt will be repaid, including a

projected timeline for repaying the debt; and

(C) the projected amount of interest that will be paid on the

debt;

(2) whether the toll project will continue to be tolled after

the debt has been repaid;

(3) a description of the method that will be used to set toll

rates;

(4) a description of any terms in the contract relating to

competing facilities, including any penalties associated with the

construction of a competing facility;

(5) a description of any terms in the contract relating to a

termination for convenience provision, including any information

regarding how the value of the project will be calculated for the

purposes of making termination payments;

(6) the initial toll rates, the methodology for increasing toll

rates, and the projected toll rates at the end of the term of the

contract; and

(7) the projected total amount of concession payments.

(b) A toll project entity may not enter into a contract for the

construction of a toll project before the 30th day after the date

the information is first published under Section 371.152.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 11.01, eff. June 11, 2007.

Sec. 371.152. DISCLOSURE BY PUBLICATION. (a) Information under

Section 371.151 must be published in a newspaper published in the

county in which the toll project is to be constructed once a week

for at least two weeks before the time set for entering into the

contract and in two other newspapers that the toll project entity

may designate.

(b) Instead of the notice required by Subsection (a), if the

toll project entity estimates that the contract involves an

amount less than $300,000, the information may be published in

two successive issues of a newspaper published in the county in

which the project is to be constructed.

(c) If a newspaper is not published in the county in which the

toll project is to be constructed, notice shall be published in a

newspaper published in the county:

(1) nearest the county seat of the county in which the

improvement is to be made; and

(2) in which a newspaper is published.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 11.01, eff. June 11, 2007.

Sec. 371.153. HEARING. (a) A toll project entity shall hold a

public hearing on the information published under Section 371.152

not later than the 10th day after the date the information is

first published and not less than 10 days before the entity

enters into the contract.

(b) A hearing under this section must be held in the county seat

of the county in which the toll project is located.

(c) A hearing under this section must include a formal

presentation and a mechanism for responding to comments and

questions.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 11.01, eff. June 11, 2007.



CHAPTER 372. PROVISIONS APPLICABLE TO MORE THAN ONE TYPE OF TOLL PROJECT

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE G. TURNPIKES AND TOLL PROJECTS

CHAPTER 372. PROVISIONS APPLICABLE TO MORE THAN ONE TYPE OF TOLL

PROJECT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 372.001. DEFINITIONS. In this chapter:

(1) "Toll project" means a toll project described by Section

201.001(b), regardless of whether the toll project:

(A) is a part of the state highway system; or

(B) is subject to the jurisdiction of the department.

(2) "Toll project entity" means an entity authorized by law to

acquire, design, construct, finance, operate, and maintain a toll

project, including:

(A) the department under Chapter 227 or 228;

(B) a regional tollway authority under Chapter 366;

(C) a regional mobility authority under Chapter 370; or

(D) a county under Chapter 284.

Reenacted and redesignated from Transportation Code, Chapter 371

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 23.004, eff. September 1, 2009.

Reenacted and redesignated from Transportation Code, Chapter 371

and amended by Acts 2009, 81st Leg., R.S., Ch.

940, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. TOLL PROJECT OPERATION

Sec. 372.051. USE OF MOTOR VEHICLE REGISTRATION OR LICENSE PLATE

INFORMATION. (a) A toll project entity may not use motor

vehicle registration or other information derived from a license

plate on a vehicle using a toll project, including information

obtained by the use of automated enforcement technology described

by Section 228.058, for purposes other than those related to:

(1) toll collection and toll collection enforcement; and

(2) law enforcement purposes on request by a law enforcement

agency.

(b) If a toll project entity enters into an agreement with an

entity in another state that involves the exchange of motor

vehicle registration or license plate information for toll

collection or toll collection enforcement purposes, the agreement

must provide that the information may not be used for purposes

other than those described in Subsection (a).

Reenacted and redesignated from Transportation Code, Chapter 371

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 23.004, eff. September 1, 2009.

Reenacted and redesignated from Transportation Code, Chapter 371

and amended by Acts 2009, 81st Leg., R.S., Ch.

940, Sec. 1, eff. September 1, 2009.

Sec. 372.052. VEHICLES USED BY NONPROFIT DISASTER RELIEF

ORGANIZATIONS. A toll project entity may not require a vehicle

registered under Section 502.203 to pay a toll for the use of a

toll project.

Reenacted and redesignated from Transportation Code, Chapter 371

and amended by Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 23.004, eff. September 1, 2009.

Reenacted and redesignated from Transportation Code, Chapter 371

and amended by Acts 2009, 81st Leg., R.S., Ch.

940, Sec. 1, eff. September 1, 2009.

Sec. 372.053. VETERAN DISCOUNT PROGRAM. (a) A toll project

entity may establish a discount program for electronic toll

collection customers. The program must include free or

discounted use of the entity's toll project by an electronic toll

collection customer whose account relates to a vehicle

registered:

(1) under Section 504.202;

(2) under Section 504.315(g); or

(3) by a person who has received the Medal of Honor.

(b) The legislature may appropriate funds from the general

revenue fund to a toll project entity to defray the cost of

providing free or discounted use of the entity's toll project

under this section.

Reenacted and redesignated from Transportation Code, Chapter 371

and amended by Acts 2009, 81st Leg., R.S., Ch.

940, Sec. 1, eff. September 1, 2009.



CHAPTER 391. HIGHWAY BEAUTIFICATION ON INTERSTATE AND PRIMARY SYSTEMS AND CERTAIN ROADS

TRANSPORTATION CODETITLE 6. ROADWAYSSUBTITLE H. HIGHWAY BEAUTIFICATIONCHAPTER 391. HIGHWAY BEAUTIFICATION ON INTERSTATE AND PRIMARY SYSTEMS AND CERTAIN ROADSSUBCHAPTER A. GENERAL PROVISIONSSec. 391.001. DEFINITIONS. In this chapter:(1) "Automobile graveyard" means an establishment that is maintained, used, or operated for storing, buying, or selling wrecked, scrapped, ruined, or dismantled motor vehicles or motor vehicle parts.(2) "Eligible highway" means a highway along which an information logo sign may be located as determined by the commission under Section 391.092(d).(3) Repealed by Acts 2007, 80th Leg., R.S., Ch. 935, Sec. 4, eff. June 15, 2007.(4) "Information logo sign" means a specific information logo sign or a major shopping area guide sign.(5) "Interstate system" means that portion of the national system of interstate and defense highways that is located in this state and is designated officially by the commission and approved under Title 23, United States Code.(6) "Junk" means:(A) old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber, debris, or waste;(B) junked, dismantled, or wrecked automobiles or automobile parts; or(C) iron, steel, and other old or scrap ferrous or nonferrous material.(7) "Junkyard" means:(A) an automobile graveyard;(B) an establishment maintained, used, or operated for storing, buying, or selling junk or processing scrap metal; or(C) a garbage dump or sanitary fill.(8) Repealed by Acts 2007, 80th Leg., R.S., Ch. 935, Sec. 4, eff. June 15, 2007.(9) "Major shopping area guide sign" means a rectangular guide sign panel imprinted with the name of a major shopping area eligible to have its name displayed as determined by the commission under Section 391.0935 and containing directional information to the major shopping area.(10) "Outdoor advertising" means an outdoor sign, display, light, device, figure, painting, drawing, message, plaque, poster, billboard, or other thing designed, intended, or used to advertise or inform if any part of the advertising or information content is visible from the main-traveled way of the interstate or primary system. The term does not include a sign or marker giving information about the location of an underground electric transmission line, telegraph or telephone property or facility, pipeline, public sewer, or waterline.(11) "Primary system" means that portion of connected main highways located in this state that is designated officially by the commission and approved under Title 23, United States Code.(12) "Specific information logo sign" means a rectangular sign imprinted with the words "GAS," "FOOD," "LODGING," "CAMPING," or "24 HOUR Rx," or with a combination of those words, and the specific brand names of commercial establishments offering those services.(13) "Urban area" means an area defined by the commission in cooperation with local officials, subject to approval by the secretary of the United States Department of Transportation, that as a minimum includes an urban place as designated by the United States Bureau of the Census having a population of 5,000 or more and not located within an urbanized area.(14) "Urbanized area" means an area defined by the commission in cooperation with local officials, subject to approval by the secretary of the United States Department of Transportation, that as a minimum includes an urbanized area as defined by the United States Bureau of the Census or that part of a multistate urbanized area located in this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.22(a), eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 602, Sec. 1, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 743, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 935, Sec. 1, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 935, Sec. 4, eff. June 15, 2007.

Sec. 391.002. PURPOSE. (a) Subject to the availability of state and federal funds, it is the intent of the legislature to comply with the Highway Beautification Act of 1965 (23 U.S.C. Sections 131, 136, 319) to the extent that it is implemented by the United States Congress. This chapter is conditioned on that law.(b) The legislature declares that it is necessary to regulate the erection and maintenance of outdoor advertising and the establishment, operation, and maintenance of junkyards in areas adjacent to the interstate and primary systems to:(1) promote the health, safety, welfare, morals, convenience, and enjoyment of the traveling public; and(2) protect the public investment in the interstate and primary systems.(c) The legislature considers that the following are means of protecting and providing for the general welfare of the traveling public and promoting the safety of citizens using the highways of this state:(1) landscaping and developing recreational areas;(2) acquiring interests in and improving strips of real property within, adjacent to, or within view of the interstate or primary system that are necessary for the restoration, preservation, and enhancement of scenic beauty; and(3) developing publicly owned and controlled rest and sanitary facilities in or adjacent to highway rights-of-way.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 391.003. VIOLATION OF RULE; OFFENSE. (a) A person commits an offense if the person wilfully violates a rule adopted by the commission under this chapter.(b) An offense under this section is a misdemeanor punishable by a fine of not less than $500 or more than $1,000.(c) Each day of a rule violation is a separate offense.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 391.004. TEXAS HIGHWAY BEAUTIFICATION FUND ACCOUNT. The Texas highway beautification fund account is an account in the general revenue fund. Money the commission receives under this chapter shall be deposited to the credit of the Texas highway beautification fund account. The commission shall use money in the Texas highway beautification fund account to administer this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.21, eff. Sept. 1, 1997.

Sec. 391.005. EXEMPTION. This chapter does not apply to a sign erected solely for and relating to a public election if the sign:(1) is on private property;(2) is erected not earlier than the 90th day before the date of the election and is removed not later than the 10th day after the election date;(3) is constructed of lightweight material; and(4) has a surface area not larger than 50 square feet.

Added by Acts 1997, 75th Leg., ch. 60, Sec. 1, eff. April 1, 1998.

SUBCHAPTER B. REGULATION OF OUTDOOR ADVERTISING GENERALLYSec. 391.031. UNLAWFUL OUTDOOR ADVERTISING; OFFENSE. (a) A person commits an offense if the person erects or maintains outdoor advertising, or allows outdoor advertising to be erected or maintained on property owned by the person:(1) within 660 feet of the nearest edge of a right-of-way if the advertising is visible from the main-traveled way of the interstate or primary system; or(2) outside an urban area if the advertising is located more than 660 feet from the nearest edge of a right-of-way, is visible from the main-traveled way of the interstate or primary system, and is erected for the purpose of having its message seen from the main-traveled way of the interstate or primary system.(b) A person does not commit an offense if the person erects or maintains in an area described by Subsection (a):(1) directional or other official outdoor advertising authorized by law, including advertising pertaining to a natural wonder or a scenic or historic attraction;(2) outdoor advertising for the sale or lease of the property on which it is located;(3) outdoor advertising solely for activities conducted on the property on which it is located;(4) outdoor advertising located within 660 feet of the nearest edge of a right-of-way in an area in which the land use:(A) is designated industrial or commercial under authority of law; or(B) is not designated industrial or commercial under authority of law but the land use is consistent with an area designated industrial or commercial;(5) outdoor advertising that has as its purpose the protection of life and property; or(6) outdoor advertising erected on or before October 22, 1965, that the commission, with the approval of the secretary of the United States Department of Transportation, determines to be a landmark of such historic or artistic significance that preservation is consistent with the purposes of this subchapter.(c) The determination of whether an area is to be designated industrial or commercial must be made under criteria established by commission rule and according to actual land use.(d) An offense under this section is a misdemeanor punishable by a fine of not less than $500 or more than $1,000. Each day of the proscribed conduct is a separate offense.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 611, Sec. 1, eff. September 1, 2007.

Sec. 391.032. REGULATION OF OUTDOOR ADVERTISING IN INDUSTRIAL OR COMMERCIAL AREA. (a) The commission by rule may regulate the orderly and effective display of outdoor advertising consistent with the customary use of outdoor advertising in this state in an area in which the land use:(1) is designated industrial or commercial under authority of law; and(2) is not so designated but in which the land use is consistent with areas designated industrial or commercial in the manner provided by Section 391.031(c).(b) The commission may agree with the secretary of the United States Department of Transportation to regulate the orderly and effective display of outdoor advertising in an area described by Subsection (a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 391.033. ACQUISITION OF OUTDOOR ADVERTISING BY COMMISSION. (a) The commission may purchase or acquire by eminent domain outdoor advertising that is lawfully in existence on a highway in the interstate or primary system.(b) If an acquisition is by eminent domain, the commission shall pay just compensation to:(1) the owner for the right, title, leasehold, and interest in the outdoor advertising; and(2) the owner or, if appropriate, the lessee of the real property on which the outdoor advertising is located for the right to erect and maintain the outdoor advertising.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 391.034. NUISANCE OUTDOOR ADVERTISING; INJUNCTION. (a) Outdoor advertising that is erected or maintained in violation of this chapter:(1) endangers the health, safety, welfare, morals, convenience, and enjoyment of the traveling public and the protection of the public investment in the interstate and primary highway systems; and(2) is a public nuisance.(b) On written notice by certified mail from the department, an owner of outdoor advertising that is a public nuisance under Subsection (a) shall remove the advertising. If the owner does not remove the outdoor advertising within 45 days of the date of the notice, the department may direct the attorney general to apply for an injunction to:(1) prohibit the owner from maintaining the advertising; and(2) require the removal of the advertising.(c) The state is entitled to recover from the owner of outdoor advertising removed under an action brought under Subsection (b) all administrative and legal costs and expenses incurred to remove the advertising, including court costs and reasonable attorney's fees.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 611, Sec. 2, eff. September 1, 2007.

Sec. 391.035. CIVIL PENALTY. (a) In lieu of being subject to a criminal penalty, a person who intentionally violates this subchapter or Subchapter C may be liable for a civil penalty. The attorney general or a district or county attorney of the county in which the violation is alleged to have occurred may sue to collect the penalty.(b) The amount of the civil penalty is not less than $500 or more than $1,000 for each violation, depending on the seriousness of the violation. A separate penalty may be collected for each day a continuing violation occurs.(c) A penalty collected under this section shall be deposited to the credit of the state highway fund if collected by the attorney general and to the credit of the county road and bridge fund of the county in which the violation occurred if collected by a district or county attorney.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 442, Sec. 1, eff. June 18, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 611, Sec. 3, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 68, Sec. 1, eff. May 20, 2009.

Sec. 391.036. SCOPE OF COMMISSION RESPONSIBILITY. The commission's responsibility for the regulation of outdoor advertising is only on a federal-aid primary highway, interstate highway, state highway, or farm-to-market road.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 391.037. OUTDOOR ADVERTISING BY CERTAIN COUNTY AGRICULTURAL FAIRS. Outdoor advertising that is an outdoor sign may include the logo or emblem of an entity if:(1) the sign is erected or maintained by:(A) a nonprofit county agricultural fair;(B) a public or private elementary or secondary school; or(C) a public or private institution of higher education;(2) the sign is erected or maintained in a county with a population of 65,000 or less;(3) the entity sponsors or provides significant funding to the agricultural fair, school, or institution of higher education; and(4) the entity's logo or emblem occupies less than 25 percent of the area of the sign.

Added by Acts 2001, 77th Leg., ch. 860, Sec. 1, eff. June 14, 2001.

SUBCHAPTER C. LICENSE AND PERMIT FOR OUTDOOR ADVERTISINGSec. 391.061. OUTDOOR ADVERTISING WITHOUT LICENSE; OFFENSE. (a) A person commits an offense if the person wilfully erects or maintains outdoor advertising in an area described by Section 391.031(a) without a license under this subchapter.(b) An offense under this section is a misdemeanor punishable by a fine of not less than $500 or more than $1,000. Each day of the proscribed conduct is a separate offense.(c) A person is not required to obtain a license to erect or maintain outdoor advertising described by Section 391.031(b)(2) or (3).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 391.062. ISSUANCE AND PERIOD OF LICENSE. (a) The commission shall issue a license to a person who:(1) files with the commission a completed application form within the time specified by the commission;(2) pays the appropriate license fee; and(3) files with the commission a surety bond.(b) A license may be issued for one year or longer.(c) At least 30 days before the date on which a person's license expires, the commission shall notify the person of the impending expiration. The notice must be in writing and sent to the person's last known address according to the records of the commission.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 2.02, eff. Sept. 1, 1997.

Sec. 391.063. LICENSE FEE. The commission may set the amount of a license fee according to a scale graduated by the number of units of outdoor advertising owned by a license applicant.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 17.03, eff. Sept. 1, 1999.

Sec. 391.064. SURETY BOND. (a) The surety bond required of an applicant for a license under Section 391.062 must be:(1) in the amount of $2,500 for each county in the state in which the person erects or maintains outdoor advertising; and(2) payable to the commission for reimbursement for removal costs of outdoor advertising that the license holder unlawfully erects or maintains.(b) A person may not be required to provide more than $10,000 in surety bonds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 391.065. RULES; FORMS. (a) The commission may adopt rules to implement Sections 391.036, 391.061(a), 391.062, 391.063, 391.064, and 391.066.(b) For the efficient management and administration of this chapter and to reduce the number of employees required to enforce this chapter, the commission shall adopt rules for issuing standardized forms that are for submission by license holders and applicants and that provide for an accurate showing of the number, location, or other information required by the commission for each license holder's or applicant's outdoor advertising.(c) The commission may not adopt a rule under this chapter that restricts competitive bidding or advertising by the holder of a license issued under this chapter other than a rule to prohibit false, misleading, or deceptive practices. The limitation provided by this section applies only to rules relating to the occupation of outdoor advertiser and does not affect the commission's power to regulate the orderly and effective display of outdoor advertising under this chapter. A rule to prohibit false, misleading, or deceptive practices may not:(1) restrict the use of:(A) any legal medium for an advertisement;(B) the license holder's advertisement under a trade name; or(C) the license holder's personal appearance or voice in an advertisement, if the license holder is an individual; or(2) relate to the size or duration of an advertisement by the license holder.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 2.01, eff. Sept. 1, 1997.

Sec. 391.066. REVOCATION OR SUSPENSION OF LICENSE; APPEAL. (a) The commission may revoke or suspend a license issued under this subchapter or place on probation a license holder whose license is suspended if the license holder violates this chapter or a rule adopted under this chapter. If the suspension of the license is probated, the department may require the license holder to report regularly to the commission on any matter that is the basis of the probation.(b) The judicial appeal of the revocation or suspension of a license must be initiated not later than the 15th day after the date of the commission's action.(c) The commission may adopt rules for the reissuance of a revoked or suspended license and may set fees for the reissuance.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 2.03, eff. Sept. 1, 1997.

Sec. 391.067. OUTDOOR ADVERTISING WITHOUT PERMIT; OFFENSE. (a) A person who has a license issued under this subchapter commits an offense if the person wilfully erects or maintains outdoor advertising for which a license is required under Section 391.061 unless that person also has a permit for the outdoor advertising.(b) An offense under this section is a misdemeanor punishable by a fine of not less than $500 or more than $1,000. Each day of the proscribed conduct is a separate offense.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 391.068. ISSUANCE OF PERMIT. (a) Except as provided by Subsection (d), the commission shall issue a permit to a person with a license issued under this subchapter:(1) whose license application complies with rules adopted under Section 391.065; and(2) whose outdoor advertising, whether owned or leased, if erected would comply with this chapter and rules adopted under Section 391.032(a).(b) The commission by rule shall prescribe:(1) a reasonable fee for each permit;(2) the time for and manner of applying for a permit; and(3) the form and content of the permit application.(c) A permit issued to regulate the erection and maintenance of outdoor advertising by a political subdivision of this state within that subdivision's jurisdiction shall be accepted in lieu of the permit required by this subchapter if the erection and maintenance of outdoor advertising complies with this subchapter and rules adopted under Section 391.032(a).(d) In addition to the requirements of Subsection (a), if the outdoor advertising is located within the jurisdiction of a municipality with a population of more than 1.9 million that is exercising its authority to regulate outdoor advertising, the commission may issue a permit under this section only if the municipality:(1) has not acted to prohibit new outdoor advertising within the jurisdiction of the municipality; and(2) has issued a permit authorizing the outdoor advertising.(e) Subsection (d) does not apply to the relocation of outdoor advertising to another location if the construction, reconstruction, or expansion of a highway requires the removal of the outdoor advertising.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1083, Sec. 1, eff. September 1, 2007.

Sec. 391.069. FEE AMOUNTS. The license and permit fees required by this subchapter may not exceed an amount reasonably necessary to cover the administrative costs incurred to enforce this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 391.070. EXCEPTIONS FOR CERTAIN NONPROFIT ORGANIZATIONS. (a) The combined license and permit fees under this subchapter may not exceed $10 for outdoor advertising erected and maintained by a nonprofit organization in a municipality or a municipality's extraterritorial jurisdiction if the advertising relates to or promotes only the municipality or a political subdivision whose jurisdiction is wholly or partly concurrent with the municipality.(b) The nonprofit organization is not required to file a bond as provided by Section 391.062(a)(3).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. SPECIFIC INFORMATION LOGO SIGNSSec. 391.091. ERECTION AND MAINTENANCE OF SIGNS. (a) The department shall contract with an individual, firm, group, or association in this state to erect and maintain specific information logo signs and major shopping area guide signs at appropriate locations along an eligible highway.(b) The department may enter into a contract under this section by the method that the department determines is the most practical or most advantageous for the state, including competitive bids, competitive sealed proposals, and open market contracts.(b-1) A contract under this section shall provide for:(1) the assessment of fees to be paid to a contractor by a commercial establishment eligible for display on the specific information logo sign; and(2) remittance to the department of at least 10 percent of the fees collected by the contractor.(c) The department shall make a written award of a contract to the offeror whose proposal offers the best value for the state. In determining the best value for the state, the department may consider:(1) revenue provided to the department by the contractor;(2) fees to be charged eligible businesses or agricultural interests for inclusion on the signs;(3) the quality of services offered;(4) the contractor's financial resources and ability to perform; and(5) any other factor the department considers relevant.(d) To the extent of any conflict, this section prevails over any other law relating to the method of the purchasing of goods and services by the department.(e) Subtitle D, Title 10, Government Code, and Chapter 223 do not apply to purchases of goods and services under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.22(a), eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 713, Sec. 2, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 743, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 878, Sec. 7, eff. June 17, 2005.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(100), eff. September 1, 2009.

Sec. 391.092. REGULATION OF SIGNS GENERALLY. (a) The commission shall:(1) regulate the content, composition, placement, erection, and maintenance of specific information logo signs and supports on an eligible highway right-of-way; and(2) adopt rules necessary to administer and enforce this subchapter.(b) A specific information logo sign must:(1) have a blue background with a white reflective border; and(2) contain a principal legend equal in height to the directional legend.(c) A specific information logo sign may not:(1) contain a message, symbol, or trademark that resembles an official traffic-control device; or(2) be divided into more than six panels that contain establishment names.(d) The commission shall adopt rules, in accordance with applicable federal law, regulations, and guidelines, for determining eligible highways along which specific information logo signs, major shopping area guide signs, and tourist-oriented directional signs may be located. If permitted by federal law, regulations, or guidelines, the commission may establish different highway eligibility criteria for each type of sign.(e) In this section, "tourist-oriented directional signs" has the meaning assigned by Section 391.099.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.22(b), eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 602, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 935, Sec. 2, eff. June 15, 2007.

Sec. 391.093. ELIGIBILITY FOR DISPLAY ON SIGN. (a) A commercial establishment, to be eligible to have its name displayed on a specific information logo sign, must provide gas, food, lodging, camping, or pharmacy services and be located not more than three miles from an interchange on an eligible highway. If no service participating or willing to participate in the specific information logo sign program is located within three miles of an interchange, the commission may grant permits for commercial establishments located not farther than:(1) six miles from the interchange;(2) nine miles from the interchange if no service participating or willing to participate in the program is located within six miles from the interchange;(3) 12 miles from the interchange if no service participating or willing to participate in the program is located within nine miles of the interchange; or(4) 15 miles from the interchange if no service participating or willing to participate in the program is located within 12 miles of the interchange.(b) An establishment that provides gas must operate continuously at least 12 hours each day and provide:(1) vehicle services, including fuel, oil, and water;(2) tire repair, unless the establishment is self-service;(3) restroom facilities and drinking water; and(4) a telephone for use by the public.(c) An establishment that provides food must:(1) have any required license or other evidence showing compliance with applicable public health or sanitation laws;(2) operate continuously at least 10 hours a day and serve two meals a day; and(3) provide:(A) seating capacity for at least 16 persons;(B) public restrooms; and(C) a telephone for use by the public.(d) An establishment that provides lodging must:(1) have any required license or other evidence showing compliance with applicable laws regulating facilities providing lodging;(2) provide at least 10 rooms; and(3) provide a telephone for use by the public.(e) An establishment that provides camping must:(1) have any required license or other evidence showing compliance with applicable laws regulating camping facilities;(2) provide adequate parking accommodations; and(3) provide drinking water and modern sanitary facilities.(f) The department shall by rule provide that an establishment that provides lodging is eligible to have its name displayed on a specific information logo sign if the establishment is:(1) visible from an eligible highway or an interchange on an eligible highway; and(2) located on a street that is not more than two turns off the access or frontage road to the eligible highway.(g) An establishment is eligible to have two names displayed on the same specific information logo sign panel if the establishment provides:(1) two food outlets in a shared space under common ownership; or(2) gas and food outlets in a shared space under common ownership.(h) An establishment that provides pharmacy services must operate continuously for 24 hours each day and provide pharmacy services for 24 hours each day.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.22(c), eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 841, Sec. 1, eff. Aug. 30, 1999; Acts 2003, 78th Leg., ch. 602, Sec. 3, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 156, Sec. 1, eff. September 1, 2005.

Sec. 391.0935. MAJOR SHOPPING AREA GUIDE SIGNS. (a) Unless the commission determines there is a conflict with federal law, the commission shall establish a program that allows the erection and maintenance of major shopping area guide signs at appropriate locations along eligible highways.(b) The commission shall adopt rules regulating the content, composition, placement, erection, and maintenance of major shopping area guide signs and supports within eligible highway rights-of-way. The commission by rule shall establish criteria for determining if a geographic area contains a sufficient concentration of retail establishments to be considered a major shopping area. A major shopping area is entitled to have its name displayed on major shopping area guide signs if it meets the criteria established by the commission and is located not farther than three miles from an interchange on an eligible highway.(c) A major shopping area that has its name displayed on a major shopping area guide sign shall reimburse the commission for all costs associated with the composition, placement, erection, and maintenance of the sign unless the commission has entered into a contract under Subsection (f).(d) Major shopping area guide signs may be included as part of exit direction signs, advance guide signs, and supplemental guide signs and must include guide signs for both directions of traffic on an eligible highway.(e) Sections 391.093(b)-(e) do not apply to major shopping area guide signs.(f) The commission may contract with an individual, firm, group, or association in this state to erect and maintain major shopping area guide signs at appropriate locations along an eligible highway.(g) A contract under this section shall provide for:(1) the assessment of fees to be paid to a contractor by a major shopping area; and(2) remittance to the department of at least 10 percent of the fees collected by the contractor.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.22(d), eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 743, Sec. 3, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 935, Sec. 3, eff. June 15, 2007.

Sec. 391.094. DUTY NOT TO DISCRIMINATE. A commercial establishment identified on a specific information logo sign shall conform to all applicable laws concerning the provision of public accommodations without regard to race, religion, color, sex, or national origin.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 391.095. PLACEMENT OF SIGNS. (a) The contractor installing a specific information logo sign shall place the sign so that:(1) the sign is at least 800 feet from the previous interchange and at least 800 feet from the exit direction sign at the interchange from which the services are available;(2) two signs having the same legend are at least 800 feet apart, but are not excessively spaced; and(3) a motorist, after following the sign, can conveniently reenter the highway and continue in the original direction of travel.(b) A specific information logo sign that is placed along a ramp or at a ramp terminal must be a duplicate of the corresponding establishment logo sign, except that the ramp sign must:(1) be smaller;(2) include the distance to the commercial establishment; and(3) include directional arrows instead of directions shown in words.(c) If the service facilities are not visible from an interchange ramp terminal, additional signs may be placed along the ramp or at the ramp terminal.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.22(e), eff. Sept. 1, 1997.

Sec. 391.096. DISPOSITION OF FUNDS. Funds received under this subchapter shall be deposited to the credit of the state highway fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 391.098. VARIANCES. (a) The commission shall authorize the director to grant variances, on a case-by-case basis, to the eligibility, location, or placement of specific logo signs and major shopping area guide signs, including the highways along which a sign may be located. The commission may adopt rules prescribing conditions or guidelines the director should or must consider when determining whether to grant a variance.(b) The director may grant a variance if the director determines that:(1) the variance would promote traffic safety;(2) the variance would improve traffic flow;(3) an overpass, highway sign, or other highway structure unduly obstructs the visibility of an existing commercial sign; or(4) the variance would satisfy other conditions or guidelines prescribed by commission rules authorizing the granting of variances.(c) The director may not grant a variance to the requirements of this subchapter regarding supports, content, or composition of signs.(d) In this section, "director" means the director or the director's designee.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 2.04, eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 713, Sec. 1, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 878, Sec. 8, eff. June 17, 2005.

Sec. 391.099. TOURIST-ORIENTED DIRECTIONAL SIGN PROGRAM. (a) In this section:(1) "Eligible facility" means a winery or a business related to agriculture or tourism, including a farm, ranch, or other tourist activity, that:(A) derives a major portion of its income or visitors during the normal business season from highway users not residing in the area of the facility;(B) complies with state and federal laws relating to:(i) provision of public accommodation without regard to race, religion, color, age, sex, or national origin; and(ii) licensing and approval of service facilities; and(C) is located within the mile limitations established under the Texas Manual on Uniform Traffic Control Devices and the Manual on Uniform Traffic Control Devices issued by the United States Department of Transportation, Federal Highway Administration.(2) Repealed by Acts 2007, 80th Leg., R.S., Ch. 935, Sec. 4, eff. June 15, 2007.(3) "Tourist-oriented directional sign" means a sign that identifies a particular winery or business related to agriculture or tourism, including a farm, ranch, or other tourist activity, and identifies the type or nature of the winery or business by use of an icon, symbol, or other identifying device.(4) "Trailblazing" means placing multiple signs along a route or routes directing the public to a specific location.(b) The commission shall administer the tourist-oriented directional sign program created under this section to erect and maintain tourist-oriented directional signs on eligible highways.(c) Except as provided by Subsection (f), the commission shall:(1) regulate the content, composition, design, placement, erection, and maintenance of tourist-oriented directional signs and supports on eligible highway rights-of-way; and(2) adopt rules necessary to administer and enforce this section.(d) The commission shall enter into one or more contracts with an individual, firm, group, or association in this state to erect and maintain tourist-oriented directional signs at locations along eligible highways.(e) A contract under this section shall provide for:(1) the assessment of fees to be paid to a contractor by an eligible facility; and(2) remittance to the department of the greater of:(A) 10 percent of the fees collected by the contractor; or(B) an amount sufficient to recover the department's costs of administering the program.(f) The commission may not adopt rules under this section that:(1) violate the Texas Manual on Uniform Traffic Control Devices or the Manual on Uniform Traffic Control Devices issued by the United States Department of Transportation, Federal Highway Administration; or(2) prohibit an eligible facility from receiving a tourist-oriented directional sign based on trailblazing off of the state highway system.(g) The department shall:(1) before the 31st day after the date the eligible facility submits an application under this section, notify the facility that:(A) the application has been received; and(B) the application is complete or that additional information is required to complete the application; and(2) approve or disapprove the application:(A) before the 61st day after the date the eligible facility submits the application if no additional information is required under Subdivision (1); or(B) before the 31st day after the date the eligible facility submits all of the additional information required under Subdivision (1).(h) Notwithstanding any other law, an eligible facility may erect a directional sign required by the commission to receive a tourist-oriented directional sign.

Added by Acts 2005, 79th Leg., Ch. 878, Sec. 9, eff. June 17, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 935, Sec. 4, eff. June 15, 2007.

SUBCHAPTER E. REGULATION OF JUNKYARDS AND AUTOMOBILE GRAVEYARDSSec. 391.121. PROHIBITED JUNKYARD; OFFENSE. (a) A person commits an offense if:(1) the person wilfully establishes, operates, or maintains a junkyard any portion of which is within 1,000 feet of the nearest edge of a right-of-way of a highway in the interstate or primary system; and(2) the junkyard is not:(A) screened by appropriate means, including natural objects, plantings, or fences, so that it is not visible from the main-traveled way of the interstate or primary highway; or(B) located in an area that is a zoned or unzoned industrial area.(b) The determination of whether an area is industrial must be made under criteria established by commission rule and according to actual land use.(c) An offense under this section is a misdemeanor punishable by a fine of not less than $500 or more than $1,000. Each day of the proscribed conduct is a separate offense.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 391.122. AUTHORITY OF COMMISSION TO SCREEN JUNKYARD. (a) The commission may screen with appropriate means, including natural objects, plantings, or fences, a lawfully existing junkyard that is within 1,000 feet of the nearest edge of a right-of-way of a highway in the interstate or primary system.(b) The commission may acquire an area outside of a highway right-of-way so that a junkyard may be screened from the main-traveled way of a highway in the interstate or primary system.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 391.123. RULES RELATING TO SCREENING OF JUNKYARDS. The commission may adopt rules governing the location, planting, construction, and maintenance of the materials used in screening junkyards.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 391.124. COMPENSATION TO OWNER OF JUNKYARD. If the commission determines that the screening of a lawfully existing junkyard that is within 1,000 feet of the nearest edge of a right-of-way of a highway in the interstate or primary system is not feasible, the commission shall pay just compensation to:(1) the owner of the junkyard for its relocation, removal, or disposal; and(2) the owner or, if appropriate, the lessee of the real property on which the junkyard is located for the taking of the right to erect and maintain a junkyard.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 391.125. INJUNCTION TO REQUIRE SCREENING. (a) On written notice by certified mail from the department, an owner of a junkyard that is established, operated, or maintained in violation of this subchapter or a rule adopted under this subchapter shall screen the junkyard in accordance with Section 391.121. If the owner does not screen the junkyard within 45 days of the date of the notice, the department may request the attorney general to apply for an injunction to require the screening of the junkyard.(b) Under an action brought under Subsection (a), the state is entitled to recover from the owner of a junkyard all administrative and legal costs and expenses incurred to require the screening of the junkyard, including court costs and reasonable attorney's fees.

Added by Acts 1999, 76th Leg., ch. 442, Sec. 2, eff. June 18, 1999.

Sec. 391.126. CIVIL PENALTY. (a) In addition to being subject to a criminal penalty or injunctive action, a person who intentionally violates this subchapter is liable to the state for a civil penalty. The attorney general may sue to collect the penalty.(b) The amount of a civil penalty under this section is not less than $500 or more than $1,000 for each violation, depending on the seriousness of the violation. A separate penalty may be collected for each day a continuing violation occurs.

Added by Acts 1999, 76th Leg., ch. 442, Sec. 2, eff. June 18, 1999.

Sec. 391.127. SALVAGE VEHICLE DEALER LICENSE. The commission may revoke or suspend a license issued under Chapter 2302, Occupations Code, or place on probation a license holder whose license is suspended, if the license holder violates this chapter or a rule adopted under this chapter.

Added by Acts 1999, 76th Leg., ch. 442, Sec. 2, eff. June 18, 1999. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.820, eff. Sept. 1, 2003.

SUBCHAPTER F. ACQUISITION FOR SCENIC ENHANCEMENT OR PUBLIC ACCOMMODATIONSec. 391.151. ACQUISITION FOR SCENIC ENHANCEMENT. The commission may acquire, improve, and maintain a strip of real property adjacent to a federal-aid highway in this state if the property is necessary to restore, preserve, or enhance scenic beauty.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 391.152. ACQUISITION FOR PUBLIC ACCOMMODATION. The commission may acquire and provide rest and recreation areas or sanitary and other facilities in or adjacent to a highway right-of-way if the area or facility is necessary to accommodate the traveling public.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER G. ACQUISITIONS BY COMMISSIONSec. 391.181. POWERS AND METHODS OF ACQUISITION. (a) The commission may acquire by gift, purchase, exchange, or condemnation any right or property interest that it considers necessary or convenient to implement this chapter.(b) The exercise of the power of eminent domain authorized by this chapter is the same as that authorized by Subchapter D, Chapter 203.(c) Real property owned by the state is subject to this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 391.182. STATE VOUCHERS AND WARRANTS. (a) On delivery to and acceptance by the commission of an instrument conveying to the state an interest described by Section 391.181(a), the commission shall prepare and transmit to the comptroller a voucher covering the commission's costs in acquiring the interest.(b) The comptroller shall issue a warrant on the appropriate account covering the state's obligation as evidenced by the voucher.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 391.183. RECORDING OF INSTRUMENTS. (a) An instrument conveying an interest in real property to the state in connection with the implementation of this chapter must be recorded in the deed records of each county in which the property is situated.(b) The state shall pay the fee for recording the instrument in the same manner as a fee is paid for the recording of a highway right-of-way instrument and in accordance with the law establishing the fee to be charged by the county clerk for recording a highway right-of-way instrument.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 391.184. DISPOSAL OF STATE REAL PROPERTY. An interest in real property acquired to implement this chapter that becomes surplus and is determined by the commission as no longer necessary to the state for the purpose for which it was acquired or for a highway purpose shall be disposed of in accordance with Subchapter B, Chapter 202.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER H. REGULATION OF OUTDOOR ADVERTISING ON STATE HIGHWAY 288Sec. 391.211. APPLICABILITY OF SUBCHAPTER. (a) This subchapter applies only to outdoor advertising that is erected on or after September 1, 1993.(b) This subchapter does not limit any authority granted to the department under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 391.212. REGULATION OF CERTAIN OUTDOOR ADVERTISING. The department may license or otherwise regulate the erection of outdoor advertising that is located within 1,000 feet of the center line of that part of State Highway 288 in the unincorporated area of a county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 391.213. VIOLATION OF RULE; OFFENSE. (a) A person commits an offense if the person violates a rule adopted under this subchapter.(b) An offense under this section is a Class C misdemeanor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER I. PROHIBITION OF SIGNS ON CERTAIN HIGHWAYSSec. 391.251. DEFINITIONS. In this subchapter:(1) "Off-premise sign" means an outdoor sign displaying advertising that pertains to a business, person, organization, activity, event, place, service, or product not principally located or primarily manufactured or sold on the premises on which the sign is located.(2) "Advertising" means a message seeking to attract the public or to direct the attention of the public to any goods, services, or merchandise.

Added by Acts 2001, 77th Leg., ch. 1264, Sec. 3, eff. Sept. 1, 2001.

Sec. 391.252. OFF-PREMISE SIGNS PROHIBITED. (a) A person may not erect an off-premise sign that is adjacent to and visible from:(1) U.S. Highway 290 between the western city limits of the city of Austin and the eastern city limits of the city of Fredericksburg;(2) State Highway 317 between the northern city limits of the city of Belton to the southern city limits of the city of Valley Mills;(3) State Highway 16 between the northern city limits of the city of Kerrville and Interstate Highway 20;(4) U.S. Highway 77 between State Highway 186 and State Highway 44;(5) U.S. Highway 281 between:(A) State Highway 186 and Interstate Highway 37, exclusive of the segment of U.S. Highway 281 located in the city limits of Three Rivers; and(B) the southern boundary line of Comal County and State Highway 306;(6) State Highway 17 between State Highway 118 and U.S. Highway 90;(7) State Highway 67 between U.S. Highway 90 and Farm-to-Market Road 170;(8) Farm-to-Market Road 170 between State Highway 67 and State Highway 118;(9) State Highway 118 between Farm-to-Market Road 170 and State Highway 17;(10) State Highway 105 between the western city limits of the city of Sour Lake to the eastern city limits of the city of Cleveland;(11) State Highway 73 between the eastern city limits of the city of Winnie to the western city limits of the city of Port Arthur;(12) State Highway 21 between the southern city limits of the city of College Station and U.S. Highway 290;(13) a highway located in:(A) the Sabine National Forest;(B) the Davy Crockett National Forest; or(C) the Sam Houston National Forest;(14) Segments 1 through 4 of State Highway 130;(15) a highway in Bandera County that is part of the state highway system;(16) Farm-to-Market Road 3238 beginning at State Highway 71 and any extension of that road through Hays and Blanco Counties;(17) Farm-to-Market Road 2978 between Farm-to-Market Road 1488 and the boundary line between Harris and Montgomery Counties;(18) U.S. Highway 90 between the western city limits of the city of San Antonio and the eastern city limits of the city of Hondo; or(19) the following highways in Austin County:(A) State Highway 159;(B) Farm-to-Market Road 331;(C) Farm-to-Market Road 529;(D) Farm-to-Market Road 1094; and(E) Farm-to-Market Road 2502.(b) This section does not affect the ability of a municipality to regulate a sign located on the portion of a roadway listed in Subsection (a) that is within the corporate limits or extraterritorial jurisdiction of the municipality in accordance with Chapter 216, Local Government Code.(c) This section does not prohibit a person from erecting an off-premise sign permitted by other law, rule, or regulation that is adjacent to and visible from a roadway not listed in this section and is visible from a roadway listed under this section if the intended purpose of the sign is to be visible only from the roadway not listed under this section.

Added by Acts 2001, 77th Leg., ch. 1264, Sec. 3, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 281, Sec. 2.78, eff. June 14, 2005.Acts 2005, 79th Leg., Ch. 352, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 405, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 796, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 903, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 983, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1046, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1353, Sec. 1, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1020, Sec. 1, eff. September 1, 2007.

Sec. 391.253. REERECTION, RECONSTRUCTION, REPAIR, OR REBUILDING OF OFF-PREMISE SIGNS. (a) An off-premise sign that is adjacent to and visible from a highway listed in Section 391.252 that is blown down, destroyed, taken down, or removed for a purpose other than maintenance or to change a letter, symbol, or other matter on the sign may be reerected, reconstructed, repaired, or rebuilt only if the cost of reerecting, reconstructing, repairing, or rebuilding the sign is not more than 60 percent of the cost of erecting a new off-premise sign of the same size, type, and construction at the same location.(b) The department shall permit the relocation of an off-premise sign adjacent to and visible from a highway listed in Section 391.252 to another location that is adjacent to and visible from the same highway if:(1) the construction, reconstruction, or expansion of a highway requires the removal of the sign;(2) the sign is not modified to increase the above-grade height, the area of each sign face, the dimensions of the sign face, the number of sign faces, or the illumination of the sign; and(3) the department identifies an alternate site for the relocation of the sign adjacent to and visible from the highway listed in Section 391.252.(c) For purposes of this section, the department shall specify, within 30 days of receipt of a request for a relocation site, a minimum of three alternate sites that meet permitting requirements for an off-premise sign to be reerected, reconstructed, repaired, or rebuilt adjacent to and visible from a highway listed in Section 391.252.(d) The owner of an off-premise sign that is reerected, reconstructed, repaired, or rebuilt according to Subsection (a) or relocated according to Subsection (b) may alter the materials and design of the sign to reduce the number of upright supports, subject to other restrictions in this section, in a manner that meets or exceeds the pre-existing structural specifications of the sign.

Added by Acts 2001, 77th Leg., ch. 1264, Sec. 3, eff. Sept. 1, 2001.

Sec. 391.254. CIVIL PENALTY. (a) A person who violates Section 391.252 is liable to the state for a civil penalty of not less than $500 or more than $1,000 for each violation, depending on the seriousness of the violation. A separate penalty may be imposed for each day a continuing violation occurs.(b) The attorney general, the district or county attorney for the county, or the municipal attorney of the municipality in which the violation is alleged to have occurred may bring suit to collect the penalty.(c) A civil penalty collected by the attorney general under this section shall be deposited to the credit of the state highway fund.(d) Before a suit may be brought for a violation of Section 391.252, the attorney general, the district or county attorney for the county, or the municipal attorney of the municipality in which the violation is alleged to have occurred shall give the owner of the off-premise sign a written notice that:(1) describes the violation and specific location of the sign found to be in violation;(2) states the amount of the proposed penalty for the violation; and(3) gives the owner 30 days from receipt to remove the sign and cure the violation to avoid the penalty unless the sign owner was given notice and opportunity to cure a similar violation within the preceding 12 months.

Added by Acts 2001, 77th Leg., ch. 1264, Sec. 3, eff. Sept. 1, 2001.

Sec. 391.255. APPLICABILITY OF SUBCHAPTER. The restrictions imposed by this subchapter are in addition to those imposed by the remainder of this chapter.

Added by Acts 2001, 77th Leg., ch. 1264, Sec. 3, eff. Sept. 1, 2001.



CHAPTER 392. HIGHWAY BEAUTIFICATION ON STATE HIGHWAY RIGHT-OF-WAY

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE H. HIGHWAY BEAUTIFICATION

CHAPTER 392. HIGHWAY BEAUTIFICATION ON STATE HIGHWAY RIGHT-OF-WAY

SUBCHAPTER A. LANDSCAPE AND MAINTENANCE

Sec. 392.001. PLANTING TREES ON RIGHTS-OF-WAY. (a) The

department shall plant and care for a substantial number of pecan

trees on United States and state highway rights-of-way throughout

the state.

(b) In an area where the climate is unsuitable for pecan trees

or where pecan trees present a safety hazard, the department

shall plant other indigenous or adaptable trees that do not

present a safety hazard.

(c) The cost of acquiring, planting, and caring for the pecan

trees shall be paid from the state highway fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 392.002. XERISCAPE REQUIREMENTS FOR ROADSIDE PARKS. (a)

The department shall use and require the use of xeriscape

practices in:

(1) the construction of roadside parks; and

(2) the maintenance of roadside parks.

(b) In implementing this section, the department shall follow

the guidelines adopted under Section 2166.404, Government Code.

(c) In this section:

(1) "Roadside park" includes a rest area, picnic area, welcome

station, or other facility that is:

(A) provided for the convenience of the traveling public;

(B) within or adjacent to a highway right-of-way; and

(C) under the jurisdiction of the department.

(2) "Xeriscape" has the meaning assigned by Section 2166.404,

Government Code.

(d) Expired.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 17.19(23), eff.

Sept. 1, 1997.

SUBCHAPTER B. SIGNS ON STATE HIGHWAY RIGHT-OF-WAY

Sec. 392.031. DEFINITIONS. In this subchapter:

(1) "Sign" means an outdoor sign, display, light, device,

figure, painting, drawing, message, plaque, poster, or other

thing designed, intended, or used to advertise or inform.

(2) "State highway right-of-way" means the right-of-way of a

highway designated as part of the state highway system.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 392.032. OFFENSE. (a) A person may not place or maintain

a sign on a state highway right-of-way unless authorized by state

law.

(b) A person commits an offense if the person violates this

section.

(c) An offense under this section is a Class C misdemeanor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 392.0325. EXCEPTION. (a) A person may submit a request to

the department for an exception to this subchapter for a sign

that is attached to a building located on property other than a

state highway right-of-way and that refers to a commercial

activity or business located in the building if the sign:

(1) consists solely of the name of the establishment;

(2) identifies the establishment's principal product or

services; or

(3) advertises the sale or lease of the property on which the

sign is located.

(b) The department shall approve a request submitted under

Subsection (a) if the department:

(1) determines that the sign will not constitute a safety

hazard;

(2) determines that the sign will not interfere with the

construction, reconstruction, operation, or maintenance of the

highway facility; and

(3) obtains the approval of the Federal Highway Administration

if approval is required under federal law.

(c) This subchapter does not apply to a temporary directional

sign or kiosk erected by a political subdivision as part of a

program approved by the department and administered by the

political subdivision on a highway within the boundaries of the

political subdivision.

(d) This subchapter does not apply to a sign placed in the

right-of-way by a public utility or its contractor for purposes

of the utility.

Added by Acts 1999, 76th Leg., ch. 442, Sec. 3, eff. June 18,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

612, Sec. 1, eff. September 1, 2007.

Sec. 392.033. REMOVAL AND DISPOSAL OF ILLEGAL SIGN. (a) Except

as provided by Section 392.034, the department, without prior

notice to the owner of the sign, may remove a sign that is placed

or maintained in violation of this subchapter.

(b) If the owner's identity and mailing address are displayed on

the sign or are otherwise reasonably ascertainable, the

department shall notify the owner in writing that the sign:

(1) has been removed; and

(2) may be disposed of unless the owner claims the sign on or

before the 10th day after the removal date.

(c) If the owner of the sign does not claim the sign on or

before the 10th day after the removal date, the department may

dispose of the sign.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 392.034. ENCROACHMENT. (a) The department shall give

written notice of encroachment to the owner of a sign that:

(1) is on property other than a state highway right-of-way;

(2) is maintained under a written permit or agreement; and

(3) encroaches on the state highway right-of-way.

(b) If the owner of the sign does not correct the encroachment

before the 31st day after the date of receipt of the notice, the

department may remove the sign under Section 392.033.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 392.035. REMOVAL COSTS. (a) The owner of a sign removed

by the department under Section 392.033 is liable to the

department for removal costs.

(b) Removal costs received by the department under this section

shall be deposited to the credit of the state highway fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 392.0355. CIVIL PENALTY. (a) A person who places or

commissions the placement of a sign on a state highway

right-of-way that is not otherwise authorized by law may be

liable for a civil penalty. The attorney general or a district

or county attorney of the county in which the placement of a sign

on a state highway right-of-way is alleged to have occurred may

sue to collect the penalty.

(b) The amount of the civil penalty is not less than $500 or

more than $1,000 for each violation, depending on the seriousness

of the violation and whether the person has previously violated

this chapter. A separate penalty may be collected for each day a

continuing violation occurs.

(c) A penalty collected under this section shall be deposited to

the credit of the state highway fund if collected by the attorney

general and to the credit of the county road and bridge fund of

the county in which the violation occurred if collected by a

district or county attorney.

Added by Acts 2007, 80th Leg., R.S., Ch.

612, Sec. 2, eff. September 1, 2007.

Sec. 392.036. DEFENSE. It is a defense to prosecution or suit

for a violation under this chapter if at the time of the alleged

violation the defendant is a candidate for elective public office

and the sign is placed:

(1) by a person other than the defendant; and

(2) in connection with a campaign for an elective public office

by the defendant.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

612, Sec. 3, eff. September 1, 2007.

Sec. 392.037. RULES. The commission may adopt rules to enforce

this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 392.038. EFFECT OF OTHER LAW OR ORDINANCE. If this

subchapter conflicts with another law or a local ordinance, the

more restrictive provision applies.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 393. OUTDOOR SIGNS ON PUBLIC RIGHTS-OF-WAY

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE H. HIGHWAY BEAUTIFICATION

CHAPTER 393. OUTDOOR SIGNS ON PUBLIC RIGHTS-OF-WAY

Sec. 393.001. DEFINITION. In this chapter, "sign" means an

outdoor sign, display, light, device, figure, painting, drawing,

message, plaque, poster, or other thing designed, intended, or

used to advertise or inform.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 393.002. SIGN PLACEMENT PROHIBITED. Except as provided by

Sections 393.0025 and 393.0026, a person may not place a sign on

the right-of-way of a public road unless the placement of the

sign is authorized by state law.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1393, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

612, Sec. 4, eff. September 1, 2007.

Sec. 393.0025. MUNICIPAL AUTHORITY TO REGULATE SIGN PLACEMENT.

(a) A person may not place a sign on the right-of-way of a road

or highway maintained by a municipality unless the placement is

authorized by the municipality.

(b) This section does not apply to the right-of-way of a road or

highway in the state highway system.

Added by Acts 1997, 75th Leg., ch. 1393, Sec. 2, eff. Sept. 1,

1997.

Sec. 393.0026. EXCEPTION. (a) This chapter does not apply to a

temporary directional sign or kiosk erected by a political

subdivision as part of a program approved by the department and

administered by the political subdivision on a highway within the

boundaries of the political subdivision.

(b) This chapter does not apply to a sign placed in the

right-of-way by a public utility or its contractor for purposes

of the utility.

Added by Acts 2007, 80th Leg., R.S., Ch.

612, Sec. 5, eff. September 1, 2007.

Sec. 393.003. CONFISCATION, NOTICE, AND PUBLIC AUCTION. (a) A

sheriff, constable, or other trained volunteer authorized by the

commissioners court of a county may confiscate a sign placed in

violation of Section 393.002.

(b) If the owner of a confiscated sign is known, the sheriff or

constable shall notify the owner of the confiscation by certified

mail, return receipt requested, not later than the 10th day after

the date of the confiscation. If the owner of the sign is not

known, the sheriff or constable shall publish notice of the

confiscation in a newspaper of general circulation in the county

not later than the 10th day after the date of the confiscation.

(c) A notice under Subsection (b) must:

(1) include a description of the sign and the location from

which the sign was confiscated;

(2) include a statement that the owner may reclaim the sign

before the 21st day after the date the notice was mailed or

published if all fines that are imposed under this chapter are

paid; and

(3) state the date, time, and location of the public auction

where the sign will be sold if the sign is not reclaimed.

(d) A notice by publication under Subsection (b) may contain

multiple listings of confiscated signs.

(e) The sheriff or constable may sell a sign at public auction

if, before the 21st day after the date notice under Subsection

(b) was mailed or published, the sign has not been reclaimed. The

sheriff or constable shall sell the sign to the highest bidder at

the auction.

(f) The sheriff or constable shall remit the proceeds of an

auction under Subsection (e) to the county treasurer for deposit

to the credit of a fund in the county treasury designated by the

commissioners court.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

612, Sec. 6, eff. September 1, 2007.

Sec. 393.004. EXEMPTION FROM NOTICE REQUIREMENTS. (a) The

commissioners court of a county by order may:

(1) determine types of signs that are unlikely to be reclaimed

if confiscated; and

(2) exempt those types of signs from the notice requirements of

Section 393.003.

(b) In determining the types of signs that are unlikely to be

reclaimed, the commissioners court may consider:

(1) the value of the materials in the signs; and

(2) the nature of the things advertised by the signs.

(c) If the commissioners court exempts certain types of signs

under this section, the sheriff or constable shall store a

confiscated sign that is exempted for 21 days after the date the

sign is confiscated and shall make the sign available for

reclamation by the owner. After that period, the sheriff or

constable may discard the sign.

(d) The sheriff, constable, or other trained volunteer

authorized by the commissioners court may discard a sign of less

than $25 in value without giving the notice required by Section

393.003.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

612, Sec. 7, eff. September 1, 2007.

Sec. 393.005. PLACEMENT OF UNAUTHORIZED SIGN; PENALTY. (a) A

person commits an offense if the person places a sign in

violation of this chapter.

(b) An offense under this section is a Class C misdemeanor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

612, Sec. 8, eff. September 1, 2007.

Sec. 393.006. DEFENSE. It is a defense to prosecution or suit

under this chapter that the defendant was a candidate for an

elective public office and the sign is placed:

(1) by a person other than the defendant; and

(2) in connection with a campaign for an elective public office

by the defendant.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

612, Sec. 9, eff. September 1, 2007.

Sec. 393.007. CIVIL PENALTY. (a) A person who places or

commissions the placement of a sign on the right-of-way of a

public road that is not otherwise authorized by law may be liable

for a civil penalty. A district or county attorney or a

municipal attorney in the jurisdiction in which the placement of

a sign on the right-of-way of a public road is alleged to have

occurred may sue to collect the penalty.

(b) The amount of the civil penalty is not less than $500 or

more than $1,000 for each violation, depending on the seriousness

of the violation and whether the person has previously violated

this chapter. A separate penalty may be collected for each day a

continuing violation occurs.

(c) A penalty collected under this section shall be deposited to

the credit of the general fund of the municipality in which the

violation occurred if collected by a municipal attorney, or to

the credit of the county road and bridge fund of the county in

which the violation occurred if collected by a district or county

attorney.

(d) A district or county attorney or a municipal attorney may

recover reasonable attorney's fees incurred in an action brought

under Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch.

612, Sec. 10, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

68, Sec. 2, eff. May 20, 2009.



CHAPTER 394. REGULATION OF OUTDOOR SIGNS ON RURAL ROADS

TRANSPORTATION CODETITLE 6. ROADWAYSSUBTITLE H. HIGHWAY BEAUTIFICATIONCHAPTER 394. REGULATION OF OUTDOOR SIGNS ON RURAL ROADSSUBCHAPTER A. GENERAL PROVISIONSSec. 394.001. DEFINITIONS. In this chapter:(1) "On-premise sign" means a freestanding sign identifying or advertising a business, person, or activity, and installed and maintained on the same premises as the business, person, or activity.(2) "Off-premise sign" means a sign displaying advertising that pertains to a business, person, organization, activity, event, place, service, or product not principally located or primarily manufactured or sold on the premises on which the sign is located.(3) "Person" means an individual, association, or corporation.(4) "Portable sign" means a sign designed to be mounted on a trailer, bench, wheeled carrier, or other nonmotorized mobile structure.(5) "Sign" means a structure, display, light device, figure, painting, drawing, message, plaque, poster, billboard, or other thing that is designed, intended, or used to advertise or inform.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 394.002. APPLICATION OF CHAPTER. (a) This chapter applies only to a sign that is:(1) outdoors; and(2) visible from the main-traveled way of a rural road.(b) In this section, "rural road" means a road, street, way, or bridge:(1) that is located in an unincorporated area;(2) that is not privately owned or controlled;(3) any part of which is open to the public for vehicular traffic; and(4) that is under the jurisdiction of this state or a political subdivision of this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 394.003. EXEMPTIONS. (a) This chapter does not apply to:(1) a sign that is allowed to be erected and maintained under the highway beautification provisions contained in Chapter 391;(2) a sign in existence before September 1, 1985;(3) a sign that has as its purpose the protection of life or property;(4) a directional or other official sign authorized by law, including a sign that pertains to a natural wonder or a scenic or historic attraction;(5) a sign that gives information about the location of an underground electric transmission line or a telegraph or telephone property or facility, a pipeline, a public sewer, or a waterline;(6) a sign erected by an agency or political subdivision of the state; or(7) a sign erected solely for and relating to a public election if the sign:(A) is on private property;(B) is erected not earlier than the 90th day before the date of the election and is removed not later than the 10th day after the election date;(C) is constructed of lightweight material; and(D) has a surface area not larger than 50 square feet.(b) Subsection (a)(2) does not exempt a sign from Section 394.048 to the extent that section applies. Text of subsec. (c) as added by Acts 1997, 75th Leg., ch. 718, Sec. 1 (c) This chapter does not apply to a directional sign for a small business, as defined by Section 2006.011, Government Code, if the sign:(1) is on private property; and(2) has a surface area not larger than 50 square feet. Text of subsec. (c) as added by Acts 1997, 75th Leg., ch. 1171, Sec. 2.05 (c) This chapter does not apply to a directional sign for a small business, as defined by Section 2006.001, Government Code, if the sign:(1) is on private property; and(2) has a surface area not larger than 50 square feet.(d) This chapter does not apply to a temporary directional sign or kiosk erected by a political subdivision as part of a program approved by the department and administered by the political subdivision on a highway within the boundaries of the political subdivision.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.23(a), eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 718, Sec. 1, eff. June 17, 1997; Acts 1997, 75th Leg., ch. 1171, Sec. 2.05, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 611, Sec. 4, eff. September 1, 2007.

Sec. 394.004. DUTIES OF COMMISSION. The commission shall:(1) administer and enforce this chapter;(2) adopt rules to regulate the erection or maintenance of a sign to which this chapter applies; and(3) adopt rules under this chapter that specify the:(A) time for and manner of applying for a permit; and(B) form of and information that must be included in a permit application.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 394.005. DISPOSITION OF FEES. A registration fee collected under Section 394.048 by the commission shall be deposited to the credit of the state highway fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. PERMIT FOR OFF-PREMISE SIGNSec. 394.021. ERECTING OFF-PREMISE SIGN WITHOUT PERMIT; OFFENSE. (a) A person commits an offense if the person erects an off-premise sign unless the person first obtains a permit under this subchapter from the commission.(b) Except as otherwise authorized by this chapter, the commission may not issue a permit for an off-premise sign unless the sign is to be located:(1) within 800 feet of a recognized commercial or industrial business activity or the office of a governmental entity; and(2) on the same side of the road as the business activity or the office of the governmental entity.(b-1) If the off-premise sign is located within the jurisdiction of a municipality with a population of more than 1.9 million that is exercising its authority to regulate off-premise signs, the commission may not issue a permit under this section if the municipality has acted to prohibit new off-premise signs within the jurisdiction of the municipality.(c) A person commits an offense if the person:(1) allows an off-premise sign to be erected on property owned by the person; and(2) knows or should have known that the sign was erected in violation of this chapter.(d) An offense under this section is a misdemeanor punishable by a fine of not less than $500 or more than $1,000. Each day of the proscribed conduct is a separate offense.(e) It is a defense to prosecution for an offense under this chapter that the person removed the unauthorized sign not later than the 45th day after the date the person received a citation for the offense. If the court is satisfied with the evidence produced by the person to establish a defense under this subsection, the court shall dismiss the charge.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 2.06, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 611, Sec. 5, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 611, Sec. 6, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1083, Sec. 2, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(101), eff. September 1, 2009.

Sec. 394.022. ISSUANCE OF PERMIT. (a) The commission shall issue a permit to a person:(1) whose application complies with commission rule;(2) whose sign, if erected, would comply with the requirements of this chapter; and(3) who, if the off-premise sign is located within the jurisdiction of a municipality with a population of more than 1.9 million that is exercising its authority to regulate off-premise signs, has obtained a permit for the off-premise sign.(b) Subsection (a)(3) does not apply to the relocation of an off-premise sign to another location if the construction, reconstruction, or expansion of a highway requires the removal of the off-premise sign.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1083, Sec. 3, eff. September 1, 2007.

Sec. 394.023. TIME OF PERMIT. A permit is valid for one year.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 394.024. BOND. (a) The commission by rule may require an applicant for a permit to file with the commission a surety bond or other security in a reasonable amount.(b) The bond or other security must be payable to the commission to reimburse the commission for the cost of removing a sign unlawfully erected or maintained by a permit holder.(c) A rule adopted under Subsection (a) must exempt an applicant from filing a bond or other security if the applicant has:(1) held at least five permits under this chapter for at least one year; and(2) not violated this chapter or a rule adopted under this chapter during the preceding 12 months.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 394.025. FEE. (a) The commission by rule shall prescribe a fee to issue a permit in an amount the commission determines is sufficient to enable the commission to recover the costs of enforcing this chapter.(b) A political subdivision of this state or its designated agent is exempt from a fee required under this section for a sign containing a noncommercial message or advertisement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 394.026. REVOCATION OF PERMIT; APPEAL. (a) The commission may revoke a permit if the permit holder violates this chapter or a rule adopted under this chapter.(b) A person whose permit is revoked may appeal the revocation not later than the 15th day after the date of the revocation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. OTHER GENERAL REGULATIONSSec. 394.041. HEIGHT RESTRICTIONS. (a) An on-premise or off-premise sign may not be higher than 42-1/2 feet, excluding a cutout that extends above the rectangular border, measured from the highest point on the sign to the grade level of the road from which the sign is viewed.(b) No part of a roof sign that has a tight or solid surface may be higher than 24 feet above the roof level.(c) An open roof sign in which the uniform open area is 40 percent or more of the total gross area may not be higher than 40 feet above the roof level.(d) The lowest point on a projecting sign may not be lower than 14 feet above grade.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 394.042. FACE RESTRICTIONS. (a) The face area of an on-premise sign may not be larger than 400 square feet, including a cutout but excluding an upright, trim, or apron.(b) The face area of an off-premise sign may not be larger than 672 square feet, excluding a cutout, upright, trim, or apron.(c) The cutout area of an off-premise or on-premise sign may not be larger than 20 percent of the sign's surface copy area.(d) This section does not apply to:(1) a sign that advertises the sale or lease of property on which the sign is located; or(2) an on-premise wall sign.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 394.043. WIND LOAD PRESSURE RESTRICTIONS. (a) An on-premise or off-premise sign must be designed to resist wind loads as follows:

Wind load pressure

Height in feet

in pounds for each

above ground

square foot

0-5

0

6-30

20

31-50

25

51-99

35

100-199

45

200-299

50

300-399

55

400-500

60

501-800

70

Over 800

77

(b) Under this section, the height of a sign is measured above

the average level of the ground adjacent to the structure.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 394.044. REPLACEMENT OR REPAIR. (a) A sign or a

substantial part of a sign that is blown down, destroyed, taken

down, or removed for any purpose other than for maintenance or

for changing a letter, symbol, or other matter on the sign may

not be reerected, reconstructed, or rebuilt unless the sign

conforms with this chapter.

(b) For purposes of this section, a sign or substantial part of

a sign is considered destroyed only if the cost of repairing the

sign is more than 50 percent of the cost of erecting a new sign

of the same type at the same location.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 394.045. SPACE BETWEEN SIGNS. (a) An off-premise sign

that has a face area of 301 square feet or more may not be

erected within 1,500 feet of another off-premise sign on the same

side of the road.

(b) An off-premise sign that has a face area of 100 or more but

less than 301 square feet may not be erected within 500 feet of

another off-premise sign on the same side of the road.

(c) An off-premise sign that has a face area of less than 100

square feet may not be erected within 150 feet of another

off-premise sign on the same side of the road.

(d) A sign located at the same intersection where one or more

other signs are located does not violate this section because of

its proximity to another sign if each of the signs is located so

that the sign's message is directed toward the traffic flowing in

a direction different from the traffic toward which any other

sign's message is directed.

(e) In this section, for purposes of measuring distance between

signs, each double-faced, back-to-back, or V-type sign is a

single sign.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 394.046. COMPUTING FACE AREA OF CERTAIN SIGNS. Each face

area of a double-faced, back-to-back, or V-type sign is

considered to be a separate sign for the purpose of computing the

face area under Section 394.042 or 394.045.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 394.047. NUMBER OF SIGNS. A business may not maintain more

than five on-premise signs for each frontage on a single road at

a single business location.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 394.048. REGISTRATION OF CERTAIN OFF-PREMISE SIGNS. (a)

The owner of an off-premise sign erected before September 1,

1985, and registered with the commission before December 31,

1985, may renew the registration of the sign for an annual fee of

$10.

(b) The commission by rule may provide for a longer renewal

period not to exceed five years.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 394.049. PORTABLE SIGNS. A person may not place a portable

sign on the property of another person without first obtaining

written permission from the owner of the property or the owner's

authorized agent.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 394.050. BOARD OF VARIANCE. The commission shall provide

for a board of variance that, in an appropriate case and subject

to an appropriate condition or safeguard, may make a special

exception to this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 394.051. BOND FOR CERTAIN BUSINESSES. (a) A person who is

engaged primarily in the business of erecting signs that

advertise companies located or products sold on the premises on

which the signs are erected must file with the commission a

surety bond in the amount of $100,000 or more payable to the

commission to reimburse the commission for the cost of removing a

sign unlawfully erected or maintained by the person.

(b) The commission may not exempt a person from the requirements

of Subsection (a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. REGULATION OF SIGNS IN POPULOUS COUNTIES

Sec. 394.061. OFF-PREMISE PORTABLE SIGNS. (a) In a county with

a population of 2.4 million or more, the commissioners court of

the county may:

(1) prohibit off-premise portable signs in the unincorporated

area of the county; or

(2) regulate the location, height, size, and anchoring of, or

any other matter relating to the use of, off-premise portable

signs in the unincorporated area.

(b) A regulation imposed by or adopted under this chapter does

not apply to an off-premise portable sign in the unincorporated

area of a county with a population of 2.4 million or more.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 394.062. CONFLICT WITH OTHER LAWS. (a) A county

prohibition or regulation adopted under Section 394.061 prevails

over a state law or rule if there is a conflict.

(b) A municipal sign ordinance that has been extended to

territory in the municipality's extraterritorial jurisdiction

under Section 216.902, Local Government Code, prevails in that

territory over a county prohibition or regulation adopted under

Section 394.061 if there is a conflict.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 394.063. ON-PREMISE SIGNS. (a) The commissioners court of

a county with a population of more than 2.4 million or of a

county that borders a county with that population may regulate,

in the unincorporated area of the county, the location, height,

size, and anchoring of on-premise signs.

(b) A county regulation adopted under this section may not

permit an on-premise sign to be erected if the sign could not

have been erected under a previous municipal regulation that

applied to the place where the sign is to be erected.

(c) A regulation of an on-premise sign imposed by this chapter,

adopted by the commission under this chapter, or adopted by a

municipality does not apply in the unincorporated area of a

county that adopts a regulation of an on-premise sign under this

section.

(d) In lieu of exercising a regulatory power under this section,

the commissioners court of the county, by order, may allow the

commission to regulate on-premise signs in the unincorporated

area of the county in accordance with a municipal or county

regulation regarding on-premise signs in the unincorporated area.

On adoption of the order, municipal authority to regulate

on-premise signs in the unincorporated area is withdrawn.

(e) A regulation adopted under this section applies only to an

on-premise sign erected on or after August 31, 1987.

(f) A commissioners court of a county regulating on-premise

signs under this section may recover from an applicant for a

permit authorized by this section the cost of issuing the permit

provided the following are met:

(1) the auditor for the county shall review the program every

two years to ensure that the fees being charged do not exceed the

cost of the program; and

(2) the county refunds to the permit holders any revenue

determined by the auditor to exceed the cost of the program.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 541, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER E. ENFORCEMENT

Sec. 394.081. CIVIL PENALTY. (a) In lieu of being subject to a

criminal penalty, a person who intentionally violates this

chapter or a rule adopted by the commission under this chapter

may be liable for a civil penalty of not less than $150 or more

than $1,000 for each violation, depending on the seriousness of

the violation and whether the person has previously violated this

chapter. Each day a violation continues is a separate violation.

(b) The attorney general or a district or county attorney may

sue to collect the civil penalty.

(c) A civil penalty collected under this section shall be

deposited to the credit of the state highway fund if collected by

the attorney general and to the credit of the county road and

bridge fund if collected by a district or county attorney.

(d) Before a suit may be brought against a property owner for a

violation of Section 394.021(c), the attorney general or the

district or county attorney for the county in which the violation

is alleged to have occurred shall give the person charged with

the violation a written notice that:

(1) describes the violation and specific location of the sign

found to be in violation;

(2) states the amount of the proposed penalty for the violation;

and

(3) gives the owner 45 days from receipt of the notice to remove

the sign and cure the violation to avoid the penalty unless the

person was found guilty or liable by a court for violating this

chapter within the preceding six months.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

611, Sec. 7, eff. September 1, 2007.

Sec. 394.082. ADMINISTRATIVE PENALTY. (a) In lieu of a suit to

collect a civil penalty, the commission, after notice and an

opportunity for a hearing before the commission, may impose an

administrative penalty against a person who intentionally

violates this chapter or a rule adopted by the commission under

this chapter. Each day a violation continues is a separate

violation.

(b) The amount of the administrative penalty may not exceed the

maximum amount of a civil penalty under Section 394.081.

(c) A proceeding under this section is a contested case under

Chapter 2001, Government Code.

(d) Judicial review of an appeal of an administrative penalty

imposed under this section is by trial de novo.

(e) An administrative penalty collected under this section shall

be deposited to the credit of the state highway fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 394.083. REVOCATION OF PERMIT IN ADDITION TO OTHER PENALTY.

(a) A court shall order the revocation of the permit issued

under Section 394.022 that a person holds for a location at which

a violation under this chapter occurs if it is shown at the trial

of the person for the collection of a civil penalty under Section

394.081 or at an appeal of an administrative penalty under

Section 394.082 that a judgment for a civil penalty, a judgment

for an administrative penalty, or a final order for an

administrative penalty that was not timely appealed was

previously imposed under this chapter against the person.

(b) The revocation of a permit under this section is in addition

to any other penalty that may be imposed under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 394.084. VIOLATIONS OF REGULATIONS OR PROHIBITIONS IMPOSED

BY POPULOUS COUNTIES ON OFF-PREMISE PORTABLE SIGNS. (a) If a

county adopts a prohibition or regulation under Section 394.061,

the attorney representing the county in district court may seek

injunctive relief to prevent the violation or threatened

violation of the prohibition or regulation.

(b) The commissioners court of a county that adopts a

prohibition or regulation under Section 394.061 by order may

define an offense for the violation of the prohibition or

regulation.

(c) An offense defined by a commissioners court under Subsection

(b) is a Class C misdemeanor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 394.085. VIOLATIONS OF REGULATIONS OR PROHIBITIONS IMPOSED

BY POPULOUS COUNTIES ON ON-PREMISE SIGNS. (a) If a county

adopts a prohibition or regulation under Section 394.063, the

attorney representing the county in district court may seek

injunctive relief to prevent the violation or threatened

violation of the prohibition or regulation.

(b) A violation of a prohibition or regulation adopted under

Section 394.063 is a Class C misdemeanor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 394.086. ADMINISTRATIVE PENALTY FOR VIOLATION OF ON-PREMISE

SIGN REGULATIONS IN POPULOUS COUNTIES. (a) The commissioners

court of a county with a population of more than 2.4 million or

of a county that borders a county with that population may

authorize a county employee to issue a civil citation to enforce

a regulation of the commissioners court adopted under Section

394.063. The commissioners court may designate the county

employee as a county inspector.

(b) If a citation is issued under this section, the

commissioners court may assess an administrative penalty against

the person cited.

(c) The commissioners court may assess the administrative

penalty in an amount not to exceed $100 for each day the

violation exists. In determining the amount of the penalty, the

commissioners court shall consider the seriousness of the

violation.

(d) If, after examination of a possible violation and the facts

relating to that possible violation, the commissioners court

determines that a violation has occurred, the commissioners court

shall issue a preliminary report that states the facts on which

the conclusion is based, the fact that an administrative penalty

is to be imposed, and the amount to be assessed. Not later than

the 10th day after the date on which the commissioners court

issues the preliminary report, the commissioners court shall send

a copy of the report to the person charged with the violation,

together with a statement of the right of the person to a hearing

relating to the alleged violation and the amount of the penalty.

(e) Not later than the 20th day after the date on which the

report is sent, the person charged either may make a written

request to the county judge or the judge's representative for a

hearing or may remit the amount of the administrative penalty to

the commissioners court. Failure either to request a hearing or

to remit the amount of the administrative penalty within the time

provided by this subsection results in a waiver of a right to a

hearing under this section. If the person charged requests a

hearing, the county judge or the judge's representative shall

conduct the hearing in the manner provided for a contested case

hearing under Chapter 2001, Government Code, as if the

commissioners court were a state agency under that law. If it is

determined after hearing that the person has committed the

alleged violation, the county judge or the judge's representative

shall give written notice to the person of the findings

established by the hearing and the amount of the penalty, and the

commissioners court shall enter an order requiring the person to

pay the penalty. Not later than the 30th day after the date on

which the notice is received, the person charged shall pay the

administrative penalty in full.

(f) The person charged is entitled to an appeal by trial de novo

in district court on the issue of the amount of the penalty or

the fact of the violation. If, after judicial review, it is

determined that no violation occurred or that the amount of the

penalty should be reduced, the commissioners court shall remit

any appropriate amount to the person charged with the violation

not later than the 30th day after the date on which the judicial

determination becomes final.

(g) An administrative penalty recovered under this section shall

be deposited in the county treasury to the credit of the general

fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 394.087. INJUNCTION. (a) A sign that is erected in

violation of this chapter is a public nuisance.

(b) On written notice by certified mail from the department or

the county, an owner of a sign that is a public nuisance under

Subsection (a), or the owner of the property on which the sign is

located, shall remove the sign. If the sign is not removed

within 45 days of the date of the notice, the department may

direct the attorney general to apply for an injunction to require

the removal of the sign or a district or county attorney may

apply for an injunction to require the removal of the sign.

(c) The state or county is entitled to recover from the owner of

a sign, or the owner of the property from which a sign is

removed, under an action brought under Subsection (b) all

administrative and legal costs and expenses incurred to remove

the sign, including court costs and reasonable attorney's fees.

Added by Acts 2007, 80th Leg., R.S., Ch.

611, Sec. 8, eff. September 1, 2007.



CHAPTER 395. OUTDOOR SIGNS AND MOTORIST INFORMATION PANELS ON TOLL ROADS IN CERTAIN COUNTIES

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE H. HIGHWAY BEAUTIFICATION

CHAPTER 395. OUTDOOR SIGNS AND MOTORIST INFORMATION PANELS ON

TOLL ROADS IN CERTAIN COUNTIES

SUBCHAPTER A. REGULATION OF OUTDOOR SIGNS BY TOLL ROAD AUTHORITY

Sec. 395.001. APPLICATION OF SUBCHAPTER. (a) This subchapter

applies only to:

(1) the governing body of a toll road authority:

(A) in which a county with a population of 3.3 million or more

is located; or

(B) that is adjacent to a county with a population of 3.3

million or more and in which a municipality with a population of

more than 60,000 is located; and

(2) an outdoor sign.

(b) Chapter 393 does not apply to the placement of a sign to

which this subchapter applies.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.79, eff. June 14, 2005.

Sec. 395.002. DEFINITIONS. In this subchapter:

(1) "Governing body" includes only the governing body of a toll

road authority.

(2) "Sign" means a display, light, device, figure, painting,

drawing, message, plaque, poster, or other thing designed or used

to advertise or inform.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 395.003. REGULATION OF SIGNS. The governing body of a toll

road authority may adopt rules to license, regulate, or prohibit

the placement of a sign visible from the main-traveled way of a

toll road in the authority and erected for the purpose of having

the message seen from the main-traveled way if the authority

determines the rules are necessary to restore, preserve, or

enhance the scenic beauty of the property within view of the

road.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 395.004. MUNICIPAL ORDINANCES. (a) If the governing body

adopts a rule under this subchapter that applies to a sign on

property located in the territory of a municipality that has

adopted an ordinance regulating the placement of a sign on the

property, the rule must be at least as stringent as the

ordinance.

(b) This subchapter does not affect the authority of a

municipality to adopt an ordinance regulating the placement of a

sign within the view of a toll road located in the territory of

the municipality.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 395.005. COMPENSATION FOR SIGNS. (a) If the governing

body requires the removal of a sign:

(1) the owner of the sign is entitled to compensation for the

cash value for the tangible physical property constituting the

sign structure; and

(2) the owner of the real property on which the sign is located

is entitled to compensation for the decrease in the value of the

real property.

(b) Compensation under this section is determined under the

standards and procedures applicable to a proceeding under Chapter

21, Property Code.

(c) The governing body may use only a method or a combination of

methods described by this subchapter to pay compensation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 395.006. TAX ABATEMENT. (a) The governing body, with the

approval of the commissioners court and in accordance with

Chapter 312, Tax Code, may abate county property taxes owed by

the owner of a sign to be removed.

(b) The governing body may declare an area to be a reinvestment

zone for the purpose of abating property taxes under this section

if the area encompasses a sign to be removed.

(c) The governing body may abate taxes on any real or personal

property in the county that is owned by the owner of the sign,

except residential property.

(d) The holder of a right of tax abatement may assign the right.

An assignee may use the right of tax abatement on any

nonresidential property in the county.

(e) In a county in which tax abatement is used to pay

compensation under this subchapter, the compensation must include

reasonable interest.

(f) A tax abatement period may not exceed five years.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 395.007. SIGN ABATEMENT AND BEAUTIFICATION FUND. (a) The

governing body may deposit all or part of the county property tax

paid on a sign, on the real property on which a sign is located,

or on other real or personal property owned by the owner of a

sign to the credit of a sign abatement and community

beautification fund in the county treasury.

(b) The governing body may use money in the fund to compensate

the owner of a sign required to be removed under this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 395.008. SIGN ABATEMENT REVENUE BONDS. (a) The governing

body may issue sign abatement revenue bonds.

(b) The governing body may use the proceeds from the bonds only

to compensate the owner of a sign required to be removed under

this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 395.009. CASH. The governing body may pay compensation in

cash.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 395.010. PENALTY. (a) A person commits an offense if the

person violates a rule adopted under this subchapter that defines

an offense.

(b) An offense under this section is a Class C misdemeanor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. TOLL ROAD INFORMATIONAL SIGNS

Sec. 395.051. APPLICATION OF SUBCHAPTER. (a) This subchapter

applies only to a county with a population of more than 3.3

million or a county adjacent to a county with a population of

more than 3.3 million in which a municipality with a population

of more than 60,000 is located.

(b) Chapter 393 does not apply to the placement of a panel or

sign to which this subchapter applies.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 669, Sec. 136, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.80, eff. June 14, 2005.

Sec. 395.052. DEFINITIONS. In this subchapter:

(1) "Business sign" means a sign that contains the brand,

trademark, name, or logo of a qualified business.

(2) "Motorist information panel" means a rectangular panel

placed on a highway that contains at least one business sign

advertising a business available within a certain distance of

that interchange.

(3) "Qualified business" means a business that meets the

requirements of rules adopted by the commissioners court of a

county under this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 395.053. ERECTION OF MOTORIST INFORMATION PANELS. (a)

Except as provided by Subsection (b), the commissioners court of

a county by order may erect and maintain motorist information

panels in a right-of-way along a toll road in the county.

(b) The commissioners court may not erect a motorist information

panel in an area that does not have a qualified business.

(c) The county must erect each panel on and below the exit

identification sign preceding the exit direction sign at an

interchange.

(d) The county may erect more than one panel for each

interchange.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 395.054. REGULATION OF BUSINESS SIGNS. (a) The

commissioners court may adopt orders for administration of this

subchapter.

(b) The commissioners court by order shall provide for:

(1) spacing requirements between signs;

(2) height and face restrictions for the total panel area; and

(3) size and face restrictions for each business sign on a

motorist information panel.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 395.055. APPLICATION FOR BUSINESS SIGN ON PANEL. (a) The

commissioners court by order shall specify:

(1) the time and manner of applying for a business sign on a

motorist information panel;

(2) the form of and required information for an application; and

(3) a reasonable annual fee for each business sign on the panel.

(b) To advertise on a motorist information panel, a person must

apply to the commissioners court. The person shall comply with

each order adopted by the commissioners court regarding business

signs.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 395.056. ACCOUNT. (a) The commissioners court shall

deposit money received under this subchapter to the credit of an

account in the county general fund.

(b) The commissioners court may use money in the account only to

erect, maintain, or regulate motorist information panels.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 395.057. REGULATION BY TOLL ROAD AUTHORITY. A toll road

authority may not regulate a motorist information panel or

business sign erected, maintained, or regulated under this

subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 395.058. CONFLICT WITH MUNICIPAL ORDINANCE. (a) This

subchapter does not authorize a commissioners court to issue an

order or regulation that conflicts with a municipal ordinance

pertaining to billboards or outdoor advertising.

(b) An order or regulation issued under this subchapter that

conflicts with a municipal ordinance is void.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 396. AUTOMOBILE WRECKING AND SALVAGE YARDS

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE H. HIGHWAY BEAUTIFICATION

CHAPTER 396. AUTOMOBILE WRECKING AND SALVAGE YARDS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 396.001. DEFINITIONS. In this chapter:

(1) "Automotive wrecking and salvage yard" means an outdoor

place where a person stores three or more vehicles for the

purpose of dismantling or wrecking the vehicles to remove parts

for sale or for use in automotive repair or rebuilding.

(2) "Junk" means copper, brass, iron, steel, rope, rags,

batteries, tires, or other material that has been discarded or

sold at a nominal price by a previous owner of the material. The

term does not include a wrecked vehicle.

(3) "Junkyard" means a place where a business that owns junk,

and is operated to store, buy, or sell junk, keeps all or part of

the junk outdoors until the business disposes of the junk.

(4) "Recycling business" means a business primarily engaged in

the business of:

(A) converting metal or other material into raw material

products that have:

(i) prepared grades; and

(ii) an existing or potential economic value;

(B) using raw material products described by Paragraph (A) in

the production of new products; or

(C) obtaining or storing metal or other material for a purpose

described by Paragraph (A) or (B).

(5) "Wrecked vehicle" means a discarded, junked, damaged, or

worn-out automotive vehicle that is not in a condition to be

lawfully operated on a public road.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

13, Sec. 1, eff. May 3, 2005.

Acts 2007, 80th Leg., R.S., Ch.

707, Sec. 1, eff. September 1, 2007.

Sec. 396.002. INJUNCTION. (a) A person is entitled to an

injunction to prohibit a violation or threatened violation of

this chapter or of a county ordinance adopted under this chapter.

(b) The venue for the injunction proceeding is in the county in

which any part of the junkyard or automotive wrecking and salvage

yard is located.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. SCREENING REQUIREMENTS AND LOCATION

Sec. 396.021. SCREENING REQUIREMENTS. (a) This section does

not apply to:

(1) an automotive wrecking and salvage yard as defined by and

subject to Chapter 397;

(2) a junkyard as defined by Section 391.001 and subject to

Subchapter E, Chapter 391;

(3) a recycling business; or

(4) a junkyard or an automotive wrecking and salvage yard

entirely in a municipality and regulated by the municipality.

(b) A person who operates a junkyard or an automotive wrecking

and salvage yard shall screen the junkyard or automotive wrecking

and salvage yard with a solid barrier fence at least eight feet

high. The fence must be painted a natural earth tone color and

may not have any sign appear on its surface other than a sign

indicating the business name.

(c) A person who operates a junkyard or an automotive wrecking

and salvage yard in a county with a population of 200,000 or less

shall screen the junkyard or automotive wrecking and salvage yard

to at least six feet in height along the portion of the junkyard

or automotive wrecking and salvage yard that faces a public road

or residence. The person may screen the yard by any appropriate

means, including:

(1) a fence;

(2) natural objects; or

(3) plants.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 396.022. LOCATION OF YARD. (a) A junkyard or an

automotive wrecking and salvage yard may not be located within 50

feet of the right-of-way of a public street, state highway, or

residence.

(b) A person may not accumulate or stack materials associated

with a junkyard or an automotive wrecking and salvage yard higher

than eight feet above ground level.

(c) This section does not apply to a junkyard or an automotive

wrecking and salvage yard used only for farm equipment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 396.023. EFFECT OF LOCAL ORDINANCE. A person who operates

a junkyard or an automotive wrecking and salvage yard, in

screening the yard, shall comply, to the extent practicable, with

an applicable ordinance adopted by a political subdivision.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 396.024. PENALTY. (a) A person commits an offense if the

person knowingly violates Section 396.021 or 396.022.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $100 or more than $500.

(c) Each day a violation continues is a separate offense.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 636, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER C. COUNTY REGULATION OF JUNKYARDS OR AUTOMOTIVE

WRECKING AND SALVAGE YARDS

Sec. 396.041. COUNTY LICENSE. (a) This section does not apply

to:

(1) a recycling business;

(2) a junkyard or automotive wrecking and salvage yard located

entirely in a municipality and subject to regulation by the

municipality; or

(3) a junkyard or automotive wrecking and salvage yard in

operation before June 1, 1987.

(b) To protect the public health, safety, or welfare, the

commissioners court of a county may by ordinance require a

junkyard or automotive wrecking and salvage yard to be licensed

by the county.

(c) An ordinance may:

(1) impose a fee of $25 for the issuance or renewal of a

license;

(2) impose a fee of not more than:

(A) $150 for the issuance or renewal of a license, if the

ordinance is adopted by the commissioners court of a county with

a population of one million or more that contains two or more

municipalities, each of which has a population of 250,000 or

more; or

(B) $500 for the issuance or renewal of a license, if the

ordinance is adopted by the commissioners court of a county with

a population of 3.3 million or more;

(3) condition the license on the operation of the junkyard or

automotive wrecking and salvage yard only at a location approved

by the commissioners court; or

(4) establish grounds for suspending or revoking a license if

the junkyard or automotive wrecking and salvage yard is not

screened.

(d) The county shall deposit each license fee received to the

credit of the county general fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 636, Sec. 2, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

71, Sec. 1, eff. September 1, 2007.

Sec. 396.042. PUBLIC HEARING. (a) Before adopting an ordinance

under Section 396.041, the commissioners court must hold a public

hearing.

(b) Any interested member of the public may appear and testify

at the hearing about the subject of the proposed ordinance.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 396.043. NOTICE OF HEARING. (a) The commissioners court

shall:

(1) post in a public place in the county courthouse a notice of

the time, place, and general subject of the public hearing; and

(2) publish the notice in a newspaper of general circulation in

the county.

(b) The notice must be:

(1) posted for the 10 days preceding the date of the public

hearing; and

(2) published at least once a week for the three weeks preceding

the week the public hearing is held.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 396.044. CONFLICT WITH OTHER LAW. If a requirement,

standard, or condition established under this subchapter

conflicts with another law of this state, a rule adopted under

state law, or a municipal ordinance, the stricter of the two

provisions prevails.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 396.045. PENALTY. (a) A person commits an offense if the

person violates an ordinance adopted under this subchapter that

defines an offense.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $100 and not more than $500.

(c) Each day a violation continues is a separate offense.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 636, Sec. 3, eff. Sept. 1,

1997.



CHAPTER 397. AUTOMOBILE WRECKING AND SALVAGE YARDS IN CERTAIN COUNTIES

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE H. HIGHWAY BEAUTIFICATION

CHAPTER 397. AUTOMOBILE WRECKING AND SALVAGE YARDS IN CERTAIN

COUNTIES

Sec. 397.001. APPLICABILITY OF CHAPTER. This chapter applies

only to an automotive wrecking and salvage yard that:

(1) is in a county with a population of 3.3 million or more;

(2) is not located within a municipality in that county; and

(3) is established on or after September 1, 1983.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 669, Sec. 137, eff. Sept. 1,

2001.

Sec. 397.002. DEFINITIONS. In this chapter:

(1) "Automotive wrecking and salvage yard" means a lot or tract

of land on which three or more abandoned, discarded, junked,

wrecked, or worn-out automotive vehicles are kept for the purpose

of dismantling or wrecking to extract parts, components, and

accessories for use in an automotive repair or rebuilding

business or for sale.

(2) "Person" means an individual, corporation, or association.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 397.003. FENCE REQUIRED. (a) An automotive wrecking and

salvage yard shall be completely surrounded by a fence as

provided by Subsection (b).

(b) A side of the yard that is generally parallel to and within

100 feet of a right-of-way of a public street shall be bounded by

a fence at least eight feet in height. Other sides of the yard

shall be bounded by a fence at least six feet in height.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 397.004. CONSTRUCTION AND MAINTENANCE OF FENCE. (a) A

fence required by Section 397.003 shall be constructed and

maintained so that the outer surface is continuous and without

spaces.

(b) The fence shall be constructed of wood, masonry, corrugated

sheet metal, chain link, or a combination of those materials. Any

one side of the fence may be constructed of only one of those

materials.

(c) A chain link fence must be galvanized and have wood or metal

slats or strips that run through all links of the fence. A

properly constructed and maintained chain link fence with slats

or strips complies with Subsection (a).

(d) The fence must extend downward to within three inches of the

ground and must test plumb and square at all times.

(e) The fence shall be constructed in compliance with all

applicable provisions of the building code of a municipality in

which the fence is constructed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 397.005. WALL OR DOOR AS PART OF FENCE. A fence required

by Section 397.003 may consist in whole or in part of a wall and

door of a completely enclosed building on the premises if the

wall or door is constructed and maintained as required by this

chapter for a fence.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 397.006. GATE REQUIRED. (a) Each opening in a fence that

is necessary to permit reasonable access to an automotive

wrecking and salvage yard shall be equipped with a gate. The gate

shall be constructed and maintained in accordance with the

requirements of this chapter for a fence.

(b) A gate shall be closed and securely locked at all times

except during normal daytime business hours.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 397.007. DISPLAY OR WORK OUTSIDE FENCE PROHIBITED. An

owner or operator of an automotive wrecking and salvage yard or

that person's agent or employee may not display, store, or work

on a junked or wrecked automotive vehicle or a part, accessory,

or junk from the vehicle outside or above the fence required by

this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 397.008. ACCESS FOR OFFICIALS. All automotive vehicles,

parts, and other materials located on an automotive wrecking and

salvage yard shall be arranged to allow reasonable access to and

inspection of the yard by an authorized fire, health, police, or

building official.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 397.009. REMOVAL OF GASOLINE. Gasoline in a fuel tank of a

junked, wrecked, or abandoned automotive vehicle shall be

completely removed before the vehicle is placed on an automotive

wrecking and salvage yard.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 397.010. DRAINAGE. Each portion of a lot or tract used in

the operation of an automotive wrecking and salvage yard must

have appropriate drainage.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 397.011. LOCATION OF YARD. (a) Except as provided by

Subsection (b), an automotive wrecking and salvage yard may not

be established within 300 feet of an existing church, school, or

residence. The distance is measured beginning at the wall of the

church, school, or residence that is closest to the yard and

ending at the fence required by this chapter.

(b) An automotive wrecking and salvage yard may be established

within 300 feet of a residence if the same person owns the

residence and the yard.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 397.012. PENALTY. (a) A person commits an offense if the

person operates an automotive wrecking and salvage yard in

violation of this chapter.

(b) An offense under this section is a Class C misdemeanor.

(c) Each day a violation continues is a separate offense.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 397.0125. CIVIL PENALTY. (a) In addition to the penalty

provided by Section 397.012, a person who operates an automotive

wrecking and salvage yard in violation of this chapter is liable

for a civil penalty of not less than $500 or more than $1,000 for

each violation. A separate penalty may be imposed for each day a

continuing violation occurs.

(b) The district or county attorney for the county, or the

municipal attorney of the municipality, in which the violation is

alleged to have occurred may bring suit to collect the penalty.

(c) A penalty collected under this section by a district or

county attorney shall be deposited in the county treasury. A

penalty collected under this section by a municipal attorney

shall be deposited in the municipal treasury.

Added by Acts 2009, 81st Leg., R.S., Ch.

562, Sec. 1, eff. September 1, 2009.

Sec. 397.013. REVOCATION OF LICENSE. The appropriate municipal

authority may revoke or refuse to issue or renew a person's

municipal license to operate an automotive wrecking and salvage

yard if the authority finds the person violated a provision of

this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 397.014. INJUNCTION. (a) A person, county, or

municipality is entitled to an injunction to prohibit a violation

or threatened violation of this chapter.

(b) The venue for the injunction proceeding is in the county to

which this chapter applies in which any part of the automotive

wrecking and salvage yard is located.

Added by Acts 2005, 79th Leg., Ch.

13, Sec. 2, eff. May 3, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

562, Sec. 2, eff. September 1, 2009.



CHAPTER 430. MISCELLANEOUS PROVISIONS

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE H. HIGHWAY BEAUTIFICATION

CHAPTER 430. MISCELLANEOUS PROVISIONS

Sec. 430.001. ADVISORY SAFETY OR DIRECTIONAL SIGNS. (a) A

political subdivision may place along a public right-of-way under

the control of the political subdivision an advisory safety or

useful directional sign that cannot be mistaken as an official

sign.

(b) The political subdivision may not place the sign along a

state highway for revenue purposes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 431. TEXAS TRANSPORTATION CORPORATION ACT

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE I. TRANSPORTATION CORPORATIONS

CHAPTER 431. TEXAS TRANSPORTATION CORPORATION ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 431.001. SHORT TITLE. This chapter may be cited as the

Texas Transportation Corporation Act.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.002. PURPOSES; LIBERAL CONSTRUCTION. (a) The purposes

of this chapter are:

(1) the promotion and development of public transportation

facilities and systems by new and alternative means;

(2) the expansion and improvement of transportation facilities

and systems;

(3) the creation of corporations to secure and obtain

rights-of-way for urgently needed transportation systems and to

assist in the planning and design of those systems;

(4) the reduction of burdens and demands on the limited funds

available to the commission and an increase in the effectiveness

and efficiency of the commission; and

(5) the promotion and development of transportation facilities

and systems that are public, not private, in nature, although

these facilities and systems may benefit private interests as

well as the public.

(b) This chapter shall be liberally construed to give effect to

the purposes of this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.003. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of a corporation

organized under this chapter.

(2) "Corporation" means a corporation organized under this

chapter and includes a local government corporation.

(3) "Local government" means:

(A) a municipality;

(B) a county; or

(C) for purposes of Subchapter D, a navigation district,

hospital district, or hospital authority.

(4) "Local government corporation" means a corporation

incorporated as provided by Subchapter D to act on behalf of a

local government.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1370, Sec. 1, eff. June 16,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

241, Sec. 1, eff. May 25, 2007.

Sec. 431.004. OPEN MEETINGS. (a) A corporation is subject to

Chapter 551, Government Code.

(b) Except as provided by Subsection (c) or (d), the board shall

file notice of each meeting of the board in the same manner and

in the same location as is required of a state governmental body

under Chapter 551, Government Code.

(c) If the commission designates an area of the state in which a

corporation may act on behalf of the commission, the board shall

file notice of each meeting of the board in the same manner and

in the same location as is required of a governmental body under

Section 551.053, Government Code.

(d) The board of a local government corporation shall file

notice of each meeting of the board in the same manner and in the

same location as is required of the governing body under Chapter

551, Government Code, of the one or more local governments that

created the local government corporation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.005. OPEN RECORDS. The board is subject to Chapter

552, Government Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.006. APPLICATION OF TEXAS NON-PROFIT CORPORATION ACT.

The Texas Non-Profit Corporation Act (Article 1396-1.01 et seq.,

Vernon's Texas Civil Statutes) applies to a corporation to the

extent that the provisions of that Act are not inconsistent with

this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. CREATION AND OPERATION OF CORPORATION

Sec. 431.021. PURPOSE OF CORPORATION. The purpose of a

corporation is limited to the promotion and development of public

transportation facilities and systems.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.022. APPLICATION. (a) Three or more individuals may

file with the commission an application for the creation of a

corporation within a designated area.

(b) Each of the individuals must be a qualified voter.

(c) The application must be in writing.

(d) The application must contain the articles of incorporation

proposed to be used in organizing the corporation.

(e) The commission may not charge a filing fee for the

application.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.023. ADOPTION OF RESOLUTION. (a) A corporation may be

created only if the commission adopts a resolution authorizing

the creation of a corporation to act on behalf of the commission.

(b) A resolution must state that the commission:

(1) determines that creation of the corporation is advisable;

and

(2) approves the articles of incorporation proposed to be used

in organizing the corporation.

(c) The commission may designate the area of the state in which

the corporation may act on behalf of the commission. The

designated area may include the territory of more than one

political subdivision of the state.

(d) The commission may authorize the creation of more than one

corporation to act within the same designated area. The

resolution authorizing each corporation must specify the public

purpose of that corporation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 17.04, eff. Sept.

1, 1999.

Sec. 431.024. FORM OF CORPORATION. (a) A corporation is a

nonmember, nonstock corporation.

(b) A corporation is nonprofit, and its earnings may not benefit

a private interest.

(c) A corporation may be created as a perpetual corporation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.025. ARTICLES OF INCORPORATION. The articles of

incorporation must state:

(1) the name of the corporation;

(2) that the corporation is a nonprofit corporation;

(3) the duration of the corporation;

(4) the specific purpose for which the corporation is organized

on behalf of the commission;

(5) that the corporation does not have any members and is a

nonstock corporation;

(6) the street address of the corporation's initial registered

office and the name of its initial registered agent at that

address;

(7) the number of directors of the initial board and the name

and address of each director;

(8) the name and street address of each incorporator;

(9) any provision for the regulation of the internal affairs of

the corporation, including any provision required or permitted by

this chapter to be in the bylaws; and

(10) that the commission has:

(A) by resolution specifically authorized the corporation to act

on its behalf to further the public purpose stated in the

resolution and in the articles of incorporation; and

(B) approved the articles of incorporation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.026. DELIVERY AND FILING OF CERTIFICATE OF

INCORPORATION. (a) After the commission adopts a resolution

under Section 431.023, three originals of the articles of

incorporation shall be delivered to the secretary of state.

(b) The secretary of state shall determine whether the articles

of incorporation conform to this chapter. On determination that

the articles conform to this chapter and on receipt of a $25 fee,

the secretary of state shall:

(1) endorse on each original the word "filed" and the date of

the filing;

(2) file one of the originals in the secretary's office;

(3) issue two certificates of incorporation;

(4) attach to each certificate an original of the articles of

incorporation; and

(5) deliver a certificate of incorporation and the attached

articles of incorporation to:

(A) each incorporator or its representative; and

(B) the commission.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.027. EFFECT OF ISSUANCE OF CERTIFICATE OF

INCORPORATION. (a) A corporation's existence begins when its

certificate of incorporation is issued.

(b) After the issuance of the certificate of incorporation, the

incorporation may not be contested for any reason.

(c) A certificate of incorporation is conclusive evidence that:

(1) all conditions for incorporation required of the

incorporators and the commission are satisfied; and

(2) the corporation is incorporated under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.028. BOARD. (a) A corporation must have a board in

which the powers of the corporation reside.

(b) The board consists of three or more directors.

(c) The commission shall appoint each director for a term that

may not exceed six years.

(d) The commission may remove a director for or without cause.

(e) A director serves without compensation but is entitled to

reimbursement from the corporation for expenses incurred in the

performance of the director's duties.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.029. ADVISORY DIRECTORS. (a) The board may appoint

any number of advisory directors.

(b) An advisory director advises and assists the directors in

promoting and developing new and expanded transportation

facilities and systems.

(c) An advisory director serves until the completion of a

particular project or at the will of the directors.

(d) An advisory director does not have a vote in the affairs of

the corporation.

(e) An advisory director serves without compensation. The

corporation may not reimburse an advisory director for expenses

incurred in the performance of the director's duties.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.030. BYLAWS. (a) The board shall adopt the initial

bylaws of a corporation. The commission, by resolution, must

approve the initial bylaws.

(b) A corporation may change its bylaws only with the approval

of the commission.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.031. QUORUM. (a) A quorum of a board is the lesser

of:

(1) a majority of:

(A) the membership of the board under the bylaws; or

(B) if the bylaws do not provide the membership of the board,

the membership of the board under the articles of incorporation;

or

(2) the number, which must be more than two, set as the quorum

by the articles of incorporation or the bylaws.

(b) An act of the majority of the directors present at a meeting

at which there is a quorum is an act of the board, unless the act

of a greater number is required by the articles of incorporation

or the bylaws.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.032. INDEMNIFICATION. (a) A corporation may indemnify

a director or officer of the corporation for necessary expenses

and costs, including attorney's fees, incurred by the director or

officer in connection with any claim asserted against the

director or officer in a court action or otherwise for negligence

or misconduct.

(b) If a corporation does not fully indemnify a director or

officer as provided by Subsection (a), the court in a proceeding

in which any claim against the director or officer is asserted or

any court with jurisdiction of an action instituted by the

director or officer on a claim for indemnity may assess indemnity

against the corporation, its receiver, or trustee for the amount

paid by the director or officer, including attorney's fees, to

pay any judgment or settlement of the claim necessarily incurred

by the director or officer in connection with the claim in an

amount the court considers reasonable and equitable only if the

court finds that, in connection with the claim, the director or

officer is not guilty of negligence or misconduct.

(c) A court may not assess indemnity under Subsection (b) for an

amount paid by the director or officer to the corporation.

(d) In this section, "director or officer" includes a former

director or officer.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.033. EXEMPTION FROM TAXATION. A corporation affects

all the people in its area by assuming to a material extent what

otherwise might be an obligation or duty of the commission and is

a purely public charity under Section 2, Article VIII, Texas

Constitution. However, a corporation is exempt from the franchise

tax under Chapter 171, Tax Code, only if the corporation is

exempted by that chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.034. INCOME OF TRANSPORTATION CORPORATION. The

commission has the unrestricted right at any time to receive any

income earned by a corporation other than a local government

corporation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. CORPORATE POWERS

Sec. 431.061. DEFINITIONS. In this subchapter:

(1) "Construction" includes improvement and landscaping.

(2) "Highway" includes an improvement to a highway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.062. GENERAL POWERS. (a) A corporation has the powers

and privileges of a nonprofit corporation incorporated under the

Texas Non-Profit Corporation Act (Article 1396-1.01 et seq.,

Vernon's Texas Civil Statutes).

(b) A corporation has the powers provided by this subchapter to

promote and develop new and expanded transportation facilities

and systems on behalf of the commission and powers incidental to

or necessary for the performance of that purpose.

(c) A corporation may, at the request of the commission, perform

any function not specified by this chapter to promote and develop

transportation facilities and systems.

(d) A corporation has the powers necessary to construct or

improve transportation facilities and systems approved by the

commission.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.063. PROMOTION AND DEVELOPMENT OF TRANSPORTATION

FACILITIES AND SYSTEMS. A corporation may work directly with

property owners, local and state governmental agencies, and

elected officials to support an activity required to promote and

develop a transportation facility or system.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.064. ALIGNMENT STUDIES. A corporation may perform a

preliminary or final alignment study.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.065. CONTRIBUTIONS; EXPENSES. (a) A corporation may

receive:

(1) a contribution of real property for a right-of-way; and

(2) a cash donation for:

(A) the purchase of a right-of-way; or

(B) the design or construction of a transportation facility or

system.

(b) A corporation may establish a formula to determine the

amount of cash donations from affected property owners and others

necessary to cover the cost of a service to be performed by the

corporation or its consultants.

(c) A corporation may borrow money to meet any expense or need

associated with the regular operation of the corporation or a

particular transportation project.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.066. EMPLOYEES AND CONSULTANTS. (a) A corporation may

employ an administrative staff.

(b) A corporation may retain legal, public relations, and

engineering services required to develop a transportation

facility or system.

(c) Through its staff and retained consultants, a corporation

may prepare an exhibit, right-of-way document, environmental

report, schematic, or preliminary or final engineering plan

necessary to develop a transportation facility or system.

(d) A corporation may pay an employee or consultant from money

donated to develop a transportation facility or system.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.067. PROMOTIONAL ACTIVITIES. (a) A corporation may

make official presentations to the state and other affected

agencies or groups concerning the development of a transportation

project.

(b) A corporation may issue a press release or other material to

promote the activities of a transportation project.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.068. CONSTRUCTION OR IMPROVEMENT CONTRACTS. (a) A

corporation may contract with the commission to:

(1) construct or improve a transportation project designated by

the commission; and

(2) sell the project or improvement to the commission.

(b) For a transportation project constructed by a corporation,

the corporation may contract with the commission for the

commission to:

(1) supervise the construction; or

(2) provide construction management services.

(c) A corporation and a county, a home-rule municipality, a

county road district created under Chapter 257, or a road utility

district created under Chapter 441 may contract to pay jointly

the cost of a transportation project designated by the

commission. The contract may obligate the corporation to design,

construct, or improve the transportation project.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.069. LOCATION OF TRANSPORTATION PROJECTS. A

corporation may construct or improve a transportation project on

real property, including a right-of-way acquired by the

corporation, provided to the corporation for that purpose by the

commission or a political subdivision of this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.070. BONDS AND NOTES. (a) A corporation may issue

bonds and notes to carry out its purpose.

(b) The bonds and notes may be issued under any power or

authority available to the corporation, including Chapter 1201,

Government Code.

(c) A bond or note must state on its face that it is not an

obligation of the State of Texas.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.394, eff. Sept.

1, 2001.

Sec. 431.071. APPROVAL OF BONDS AND NOTES BY ATTORNEY GENERAL.

(a) A corporation shall submit a bond or note authorized under

Section 431.070 and a contract supporting its issuance to the

attorney general for examination.

(b) If the attorney general finds that the bond or note, and any

supporting contract are authorized under this chapter, the

attorney general shall approve them.

(c) After approval by the attorney general, a bond, note, or

contract may not be contested for any reason.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.072. LIMITATION TO FEDERAL OR STATE HIGHWAY SYSTEM. A

corporation may plan, design, acquire, construct, improve,

extend, or maintain a transportation project only if the project:

(1) is intended by the commission to become part of the federal

or state highway system; and

(2) is not intended to:

(A) become a county road or municipal street; or

(B) be owned by a county road district or by a road utility

district.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.073. PROJECT IN COUNTY OF 500,000 OR MORE OR ADJACENT

COUNTY. (a) This section applies only to a corporation that was

created by the state or one or more counties or municipalities to

implement a transportation project in:

(1) a county with a population of 500,000 or more; or

(2) a county adjacent to a county described by Subdivision (1).

(b) If approved and authorized by the commission, a corporation

created by the state has the rights, powers, privileges,

authority, and functions given the department under this title

to:

(1) construct, improve, operate, and maintain high occupancy

vehicle lanes; and

(2) charge a toll for the use of one or more high occupancy

vehicle lanes for the purpose of congestion mitigation.

(c) A corporation in existence on August 31, 1991, has the

powers, rights, and privileges of a corporation created under

Chapter 11, Title 32, Revised Statutes, as that law existed on

August 31, 1991, except that the required right-of-way of any

highway, road, street, or turnpike may be of the width required

or approved by the commission or each governing body creating the

corporation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 1.25, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 967, Sec. 6, eff. Sept. 1,

2001.

SUBCHAPTER D. LOCAL GOVERNMENT CORPORATIONS

Sec. 431.101. CREATION OF LOCAL GOVERNMENT CORPORATION. (a) A

local government corporation may be created to aid and act on

behalf of one or more local governments to accomplish any

governmental purpose of those local governments. To be effective,

the articles of incorporation and the bylaws of a local

government corporation must be approved by ordinance, resolution,

or order adopted by the governing body of each local government

that the corporation is created to aid and act on behalf of.

(b) A local government corporation has the powers of a

corporation authorized for creation by the commission under this

chapter.

(c) The provisions of the Texas Non-Profit Corporation Act

(Article 1396-1.01 et seq., Vernon's Texas Civil Statutes)

relating to powers, standards of conduct, and interests in

contracts apply to the directors and officers of the local

government corporation.

(d) A provision of this chapter relating to the creation,

dissolution, administration, or supervision of a corporation by

the commission does not apply to a local government corporation.

(e) Section 394.904(a), Local Government Code, applies to

property and improvements owned by a local government

corporation. Section 394.904(b) of that code applies to each

contract awarded by the local government corporation.

(f) A member of the board of directors of a local government

corporation:

(1) is not a public official by virtue of that position; and

(2) unless otherwise ineligible, may be appointed to serve

concurrently on the board of directors of a reinvestment zone

created under Chapter 311, Tax Code.

(g) A local government corporation must comply with all state

law related to the design and construction of projects, including

the procurement of design and construction services, that applies

to the local government that created the corporation.

(h) A local government corporation formed by a navigation

district shall not condemn a right-of-way through any part of a

municipality without the consent of the municipality's governing

body.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.24, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 983, Sec. 12, eff. June 18,

1999; Acts 2001, 77th Leg., ch. 1370, Sec. 2, 3, eff. June 16,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1213, Sec. 15, eff. September 1, 2007.

Sec. 431.102. APPLICATION OF CHAPTER 394, LOCAL GOVERNMENT CODE.

(a) In the manner in which Chapter 394, Local Government Code,

applies to a corporation created under that chapter, that chapter

applies to:

(1) the manner in which a local government corporation is

created and dissolved;

(2) the appointment of the board of a local government

corporation and the members' terms of service;

(3) the manner and the conditions under which the board serves;

and

(4) the form, execution, approval, filing, and amending of the

articles of incorporation and bylaws of a local government

corporation.

(b) The property of a local government corporation and a

transaction to acquire the property is exempt from taxation in

the same manner as a corporation created under Chapter 394, Local

Government Code.

(c) The requirement of Section 394.021(a), Local Government

Code, that all directors must be residents of the local

government shall not be applicable to directors of a local

government corporation except that a person may not be appointed

to the board of a local government corporation if the appointment

of that person would result in less than a majority of the board

members being residents of the local government.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 983, Sec. 13, eff. June 18,

1999.

Sec. 431.103. CONTRACTS WITH POLITICAL SUBDIVISIONS. A local

government corporation may contract with a political subdivision

of this state in the manner and to the same extent as any other

corporation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.104. ASSUMPTION OF POWERS AND DUTIES. (a) The

governing body of a local government may assume for the local

government the powers and duties of a local government

corporation created by the local government.

(b) A local government that assumes the powers and duties of a

local government corporation assumes the assets and liabilities

of the corporation.

(c) The powers and duties of a local government corporation

created by more than one local government may be assumed only if

each local government that created the corporation agrees to the

assumption.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.105. CONTRACTUAL AUTHORITY. (a) A state agency,

including the commission, or a political subdivision may contract

with a local government corporation to accomplish a governmental

purpose of the sponsoring local government in the same manner and

to the same extent that it:

(1) may contract with any other corporation created under this

chapter; and

(2) is authorized to contract under Subchapter A, Chapter 472.

(b) A local government may contract with a corporation to

accomplish the purposes of the sponsoring local government in the

manner provided under Subchapter C, Chapter 224.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.106. PUBLIC SAFETY RULES. A local government that

creates a local government corporation may establish and enforce

traffic and other public safety rules on a toll road, toll

bridge, or turnpike of the corporation. Local governments that

jointly create a local government corporation may jointly

establish and enforce those rules.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.107. INCOME OF LOCAL GOVERNMENT CORPORATION. (a) A

local government creating a local government corporation is

entitled at any time to receive any income earned by the local

government corporation that is not needed to pay the

corporation's expenses or obligations.

(b) The earnings of a local government corporation may not

benefit a private interest.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.108. GOVERNMENTAL FUNCTIONS. (a) A local government

corporation is a governmental unit as that term is used in

Chapter 101, Civil Practice and Remedies Code.

(b) The operations of a local government corporation are

governmental, not proprietary, functions.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.109. CONTRACTS FOR HISTORICALLY UNDERUTILIZED

BUSINESSES. (a) This section applies only to a local government

corporation serving a county with a population of more than 2.4

million.

(b) A local government corporation shall set and make a good

faith effort to meet or exceed goals for awarding contracts or

subcontracts associated with a project it operates, maintains, or

constructs to historically underutilized businesses.

(c) The goals must equal or exceed:

(1) the federal requirement on federal money used in highway

construction and maintenance; and

(2) the goals adopted by the department under Section 201.702.

(d) The goals apply to the total value of all contracts and

subcontracts awarded, including contracts and subcontracts for

construction, maintenance, operations, supplies, services,

materials, equipment, professional services, the issuance of

bonds, and bond counsel.

(e) In this section, "historically underutilized business"

means:

(1) a corporation formed for the purpose of making a profit in

which at least 51 percent of all classes of the shares of stock

or other equitable securities is owned, managed, and in daily

operations controlled by one or more persons who have been

historically underutilized because of their identification as

members of certain groups, including African Americans, Hispanic

Americans, women, Asian Pacific Americans, and Native Americans,

who have suffered the effects of discriminatory practices or

similar invidious circumstances over which they have no control;

(2) a sole proprietorship formed for the purpose of making a

profit that is 100 percent owned and in daily operation is

controlled by a person described by Subdivision (1);

(3) a partnership formed for the purpose of making a profit in

which at least 51 percent of the assets and interest in the

partnership are owned by one or more persons described by

Subdivision (1) and who also have proportionate interest in the

control, daily operation, and management of the partnership's

affairs;

(4) a joint venture in which each entity in the joint venture is

a historically underutilized business; or

(5) a supplier contract between a historically underutilized

business and a prime contractor under which the historically

underutilized business is directly involved in the manufacture or

distribution of the supplies or materials or otherwise warehouses

and ships the supplies or materials.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.110. COMPETITIVE BIDDING EXCEPTION FOR CERTAIN

IMPROVEMENTS. Any competitive bidding requirement or restriction

on a local government that created a local government corporation

does not apply to an expenditure by the local government

corporation for:

(1) an improvement:

(A) that is constructed in a reinvestment zone; and

(B) the construction of which is managed by a private venture

participant; or

(2) an improvement constructed by the corporation for which more

than 50 percent of the construction is funded by a private

entity.

Added by Acts 2007, 80th Leg., R.S., Ch.

1213, Sec. 16, eff. September 1, 2007.

SUBCHAPTER E. AMENDMENT OR RESTATEMENT OF ARTICLES OF

INCORPORATION

Sec. 431.141. AMENDMENT. The articles of incorporation of a

corporation created under this chapter may be amended only as

provided by this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.142. AMENDMENT BY BOARD OF DIRECTORS. (a) The board

at any time may file with the commission a written application

requesting that the commission approve an amendment to the

articles of incorporation.

(b) The application must specify the proposed amendment.

(c) The board shall amend the articles if the commission by

resolution:

(1) determines that it is advisable to adopt the proposed

amendment;

(2) authorizes the adoption of the amendment; and

(3) approves the form of the amendment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.143. AMENDMENT BY COMMISSION. The commission, at its

sole discretion, may amend the articles of incorporation at any

time by:

(1) adopting the amendment by resolution; and

(2) delivering the articles of amendment to the secretary of

state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.144. CONTENTS OF ARTICLES OF AMENDMENT. The articles

of amendment must:

(1) state the name of the corporation;

(2) if the amendment alters a provision of the articles of

incorporation, identify by reference or describe the altered

provision and include its text as it is amended;

(3) if the amendment is an addition to the articles of

incorporation, state that fact and include the text of each

provision added; and

(4) state that the amendment was adopted or was approved by the

commission and give the date the commission adopted or approved

the amendment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.145. EXECUTION AND VERIFICATION OF ARTICLES OF

AMENDMENT. (a) Articles of amendment adopted by the board shall

be executed by:

(1) the president or vice-president of the corporation; and

(2) the secretary or assistant secretary of the corporation.

(b) Articles of amendment adopted by the commission shall be

executed by:

(1) the presiding officer of the commission; and

(2) the secretary or clerk of the commission.

(c) One of the officers signing the articles shall verify each

of the articles of amendment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.146. DELIVERY AND FILING OF ARTICLES OF AMENDMENT. (a)

Three originals of the articles of amendment shall be delivered

to the secretary of state.

(b) The secretary of state shall determine whether the articles

of amendment conform to this chapter. On determination that the

articles conform to this chapter and on receipt of a $25 fee, the

secretary of state shall:

(1) endorse on each original the word "filed" and the date of

the filing;

(2) file one of the originals in the secretary's office;

(3) issue two certificates of amendment;

(4) attach to each certificate one of the originals; and

(5) deliver a certificate of amendment and the attached articles

of amendment to:

(A) the corporation or its representative; and

(B) the commission.

(c) On the issuance of the certificate of amendment, the

amendment is effective and the articles of incorporation are

amended accordingly.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.147. SUITS NOT AFFECTED. (a) An amendment to the

articles of incorporation does not affect:

(1) any existing cause of action in favor of or against the

corporation;

(2) any pending suit to which the corporation is a party; or

(3) the existing rights of any person.

(b) If an amendment to the articles of incorporation changes the

name of the corporation, a suit brought by or against the

corporation under its former name does not abate for that reason.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.148. RESTATEMENT OF ARTICLES. A corporation, by

following the procedure to amend the articles of incorporation in

this subchapter, including obtaining the approval of the

commission, may authorize, execute, and file restated articles of

incorporation as provided by this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.149. RESTATEMENT WITHOUT ADDITIONAL AMENDMENT. (a) A

corporation may, without making any additional amendment, restate

the entire text of the articles of incorporation as amended or

supplemented by all certificates of amendment previously issued

by the secretary of state.

(b) The introductory paragraph of a restatement under this

section must contain a statement that the restatement:

(1) accurately copies the articles of incorporation and all

amendments to the articles that are in effect; and

(2) does not contain any additional amendments to the articles.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.150. RESTATEMENT WITH ADDITIONAL AMENDMENT. (a) A

corporation may:

(1) restate the entire text of the articles of incorporation as

amended or supplemented by all certificates of amendment

previously issued by the secretary of state; and

(2) as part of the restatement, make additional amendments to

the articles.

(b) A restatement under this section must:

(1) state that any additional amendment to the articles of

incorporation conforms to this chapter;

(2) contain any statement required by this subchapter for

articles of amendment except that the full text of any additional

amendment is not required to be presented other than in the

restatement itself;

(3) contain a statement that:

(A) the restatement is an accurate copy of the articles of

incorporation and all amendments to the articles that are in

effect and all additional amendments made to the articles; and

(B) the restatement does not contain any other change; and

(4) restate the text of the entire articles of incorporation as

amended or supplemented by all certificates of amendment

previously issued by the secretary of state and as additionally

amended by the restated articles of incorporation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.151. CHANGE IN BOARD INFORMATION NOT AMENDMENT. For

the purposes of Sections 431.149 and 431.150, substituting in the

restated articles of incorporation the number, names, and

addresses of the directors for the initial board or omitting the

name and address of each incorporator is not an amendment or

change in the articles of incorporation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.152. EXECUTION AND VERIFICATION OF RESTATEMENT OF

ARTICLES. (a) Originals of the restated articles of

incorporation shall be executed by:

(1) the president or vice-president of the corporation; and

(2) the secretary or assistant secretary of the corporation.

(b) One of the officers signing the restated articles shall

verify each of the restated articles.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.153. DELIVERY AND FILING OF RESTATEMENT OF ARTICLES.

(a) Three originals of the restated articles of incorporation

shall be delivered to the secretary of state.

(b) The secretary of state shall determine whether the restated

articles conform to this chapter. On a determination that the

restated articles conform to law and on receipt of a $50 fee, the

secretary of state shall:

(1) endorse on each original the word "filed" and the date of

the filing;

(2) file one of the originals in the secretary's office;

(3) issue two restated certificates of incorporation;

(4) attach to each certificate one of the original restated

articles; and

(5) deliver a restated certificate of incorporation and the

attached restated articles to:

(A) the corporation or its representative; and

(B) the governing body of the entity that created the

corporation.

(c) On the issuance of the restated certificate of

incorporation, the original articles of incorporation and all

amendments to the original articles are superseded. The restated

articles of incorporation become the articles of incorporation of

the corporation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER F. ALTERATION OR DISSOLUTION OF CORPORATION

Sec. 431.181. ALTERATION OR DISSOLUTION BY COMMISSION. (a) At

any time the commission in its sole discretion may:

(1) alter the structure, organization, programs, or activities

of a corporation; or

(2) dissolve a corporation.

(b) The authority of the commission under this section is

limited only by:

(1) any law of this state prohibiting the impairment of a

contract entered into by a corporation; and

(2) any provision of this subchapter relating to alteration or

dissolution.

(c) The commission must make an alteration or dissolution under

this section by a written resolution.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.182. DISSOLUTION BY BOARD ON COMPLETION OF PURPOSE.

The board, with the approval by written resolution of the

commission, shall dissolve the corporation as provided by this

subchapter if the board by resolution determines that:

(1) the purposes for which the corporation was formed have been

substantially fulfilled; and

(2) all obligations of the corporation have been fully paid.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.183. EXECUTION OF ARTICLES OF DISSOLUTION. Articles of

dissolution shall be executed by:

(1) the president or vice-president of the corporation and the

secretary or assistant secretary of the corporation; or

(2) any two members of the commission.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.184. DELIVERY AND FILING OF ARTICLES OF DISSOLUTION.

(a) Three originals of the articles of dissolution shall be

delivered to the secretary of state.

(b) The secretary of state shall determine whether the articles

of dissolution conform to this chapter. On a determination that

the articles conform and on receipt of a $50 fee, the secretary

of state shall:

(1) endorse on each original the word "filed" and the date of

the filing;

(2) file one of the originals in the secretary's office;

(3) issue two certificates of dissolution;

(4) attach to each certificate an original of the articles of

dissolution; and

(5) deliver a certificate and the attached articles of

dissolution to:

(A) the representative of the dissolved corporation; and

(B) the commission.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.185. EFFECT OF ISSUANCE OF CERTIFICATE OF DISSOLUTION.

The corporate existence ends on the issuance of the certificate

of dissolution except for:

(1) the purpose of any ongoing suit or other proceeding; and

(2) corporate action by a director or officer under this

chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 431.186. ASSETS ON DISSOLUTION. On dissolution or

liquidation of a corporation, the title to all assets, including

funds and property, shall be transferred to the commission unless

the corporation is a local government corporation, in which case

the title shall be transferred to the local governments that

created the corporation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 441. ROAD UTILITY DISTRICTS

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE J. ROAD UTILITY DISTRICTS

CHAPTER 441. ROAD UTILITY DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 441.001. DEFINITIONS. In this chapter:

(1) "Approval statement" means a statement that a governmental

entity issues to a petitioner under Section 441.015.

(2) "Bonds" includes notes, warrants, or other evidence of

indebtedness.

(3) "District" means a road utility district.

(4) "Governmental entity" means a municipality, a county, or the

department.

(5) "Road" means a graveled or paved road or turnpike that

serves or is intended to serve as an arterial or main feeder road

under standards the commission prescribes.

(6) "Road facility" means:

(A) a road constructed, acquired, or improved by a district; or

(B) property, an easement, or works constructed, acquired, or

improved by a district and necessary or appropriate for or in aid

of the improvement of a river, creek, or stream to prevent

overflow or the construction and maintenance of a pool, lake,

reservoir, dam, canal, or waterway for the purpose of drainage,

if the property, easement, or works is related to or in

furtherance of the construction, acquisition, or improvement of a

road.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.002. COMMISSION RULES. The commission may adopt rules

to implement this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. CREATION OF DISTRICT

Sec. 441.011. CREATION; PURPOSE. A district may be created

under Section 52, Article III, Texas Constitution, to construct,

acquire, improve, and provide financing for a road facility as

provided by this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.012. TERRITORY. A district may contain all or part of

one or more counties.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.013. SUBMISSION OF PRELIMINARY PLAN. Before submitting

a petition to create a district under Section 441.018, a person

must submit a preliminary plan for each road facility the

district is to construct, acquire, or improve to each

governmental entity to which the road facility is to be conveyed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.014. REVIEW OF PRELIMINARY PLAN. (a) Not later than

the 120th day and not earlier than the 90th day after the date a

preliminary plan is submitted under Section 441.013, the

governmental entity shall determine whether:

(1) the plan meets the governmental entity's requirements; and

(2) to approve the plan and accept the conveyance of the road

facilities as provided by this chapter.

(b) The governmental entity shall consult with the person

submitting the plan and, with that person's agreement, make

changes necessary to make the plan comply with the governmental

entity's requirements. The governmental entity's requirements may

include specific designations of the characters of title to be

required on conveyance.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.015. GRANTING OR DENYING APPROVAL OF PRELIMINARY PLAN.

(a) The governing body of a governmental entity that approves a

preliminary plan and is willing to accept conveyance of the road

facilities on acquisition or completion of construction or

improvement shall:

(1) issue an order approving the plan; and

(2) give the person who submitted the plan a written approval

statement.

(b) An approval statement must state that the governmental

entity approves the preliminary plan and will accept conveyance

of the road facilities on acquisition or on completion of

construction or improvement.

(c) If the governmental entity does not approve the plan and is

not willing to accept a conveyance of the road facilities, the

governing body of the governmental entity shall issue an order

denying approval of the preliminary plan and refusing conveyance

of the road facilities.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.016. APPROVAL OF MULTIPLE GOVERNMENTAL ENTITIES. (a)

If road facilities constructed, acquired, or improved by a

district are to be conveyed to more than one governmental entity,

each governmental entity must:

(1) approve the plans for the road facilities to be conveyed to

it; and

(2) issue an approval statement for those road facilities.

(b) The procedures in this chapter relating to approval and

conveyance of a road facility to a governmental entity apply to

each governmental entity to which a road facility is to be

conveyed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.017. APPROVAL OF PRELIMINARY PLAN FOR ROAD FACILITY IN

MUNICIPALITY OR MUNICIPALITY'S EXTRATERRITORIAL JURISDICTION.

(a) This section applies only to a district that:

(1) is located in whole or part in a municipality or the

extraterritorial jurisdiction of a municipality; and

(2) constructs, acquires, or improves a road facility that is to

be:

(A) located in a municipality or a municipality's

extraterritorial jurisdiction; and

(B) conveyed to the county under Section 441.133.

(b) A county may not approve a preliminary plan or issue an

approval statement for a road facility to which this section

applies unless the person who seeks the approval agrees in

writing to comply with the municipality's requirements for

construction, acquisition, or improvement of a road facility in

the municipality or the municipality's extraterritorial

jurisdiction. The county shall consult the municipality to ensure

that the preliminary plan complies with those requirements.

(c) Not later than the 55th day after the date the plan is filed

with the county, a municipality must complete its review of the

plan and issue to the county and the person who submitted the

plan a written statement approving the plan as complying with the

municipality's requirements. Except as provided by Subsection

(d):

(1) the county may not issue an approval statement under Section

441.015 until it receives the written statement from each

municipality; and

(2) the person petitioning for creation of the district must

submit the municipality's written statement in addition to other

required documents.

(d) If a municipality does not timely file its statement with

the county:

(1) the municipality waives its right to review and approve the

plan;

(2) the county may issue the approval statement without the

municipality's statement;

(3) the person who submitted the plan may petition for creation

of the district without the municipality's statement; and

(4) the county shall issue to the person who submitted the plan

a letter explaining that the municipality's statement was not

timely filed, and the person shall submit the letter with the

petition to the commission.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.018. PETITION REQUIRED. To create a district a person

must file with the commission a petition requesting creation of

the district.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.019. CONTENTS OF PETITION. (a) The petition must

include:

(1) the district's name;

(2) the name of each county in which the district will be

located;

(3) a description of the district's boundaries;

(4) each petitioner's name;

(5) a statement that the petitioners hold title to all real

property in the district, as shown on county tax rolls;

(6) the names of suggested temporary directors;

(7) a brief description of any road facility that the district

is to construct, acquire, or improve;

(8) the amount of bonds estimated to be necessary to finance the

proposed construction, acquisition, or improvement;

(9) the current appraised value of all real property in the

district;

(10) the name of each governmental entity to which the district

will convey a road facility; and

(11) other information that the commission considers necessary.

(b) The petition must be signed by the persons holding title to

all real property in the district, as shown on county tax rolls.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.020. FILING OF PRELIMINARY PLAN AND APPROVAL STATEMENT.

(a) The petition must be accompanied by a copy of:

(1) the preliminary plan for any road facility the district is

to construct, acquire, and improve; and

(2) each required approval statement.

(b) The commission may not consider a petition or approve a

district unless each required approval statement for the district

is filed with the commission.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.021. PETITION FEE. (a) The petition must be

accompanied by a reasonable fee in an amount determined by the

commission not to exceed $5,000. The commission may not refund

the fee or any part of the fee.

(b) The commission shall use the fee to pay costs of processing

the petition.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.022. HEARING REQUIRED. (a) As soon as practicable

after the petition, preliminary plan, and each required approval

statement is filed with the commission, the commission shall call

and hold a hearing on the petition and preliminary plan.

(b) The hearing may be in Travis County or in a county in which

all or part of the district is to be located.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.023. NOTICE OF HEARING. (a) In addition to the notice

requirements of Chapter 2001, Government Code, and not later than

the 10th day before the date of the hearing, the commission shall

give written notice of the hearing to:

(1) the commissioners court of each county in which all or part

of the district is to be located; and

(2) the governing body of each municipality in which or in the

extraterritorial jurisdiction of which the district is to be

located.

(b) Once a week for two consecutive weeks the commission shall

publish notice of the hearing in a newspaper of general

circulation in each county in which the district is to be

located. The first publication must be not later than 30 days

before the date of the hearing.

(c) Not later than 30 days before the date of the hearing, the

commission shall mail notice of the hearing by first class mail

to each owner of real property to be included in the district, as

shown on the county tax rolls.

(d) A county, municipality, or property owner receiving notice

under Subsection (a) or (c) may appear at the hearing through an

official representative or in person and may present testimony

and evidence relating to the district.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.024. GRANTING OR DENYING PETITION. As soon as

practicable after conclusion of the hearing, the commission shall

adopt an order:

(1) granting the creation of the district and approving the

plan; or

(2) denying the petition and disapproving the plan.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.025. GROUNDS REQUIRING GRANTING OF PETITION. The

commission shall grant the creation of the district and approve

the plan if it finds that:

(1) the creation of the district will benefit the real property

in the district;

(2) each proposed road facility is feasible, practicable, and

necessary and will benefit the district and the real property in

the district;

(3) each governmental entity to which a road facility is to be

conveyed has approved the preliminary plan for the road facility;

(4) the person seeking approval has agreed in writing to comply

with the requirements of each municipality in which or

extraterritorial jurisdiction of which a road facility is to be

located, if the road facility is to be conveyed to a county;

(5) each governmental entity to which a road facility is to be

conveyed has agreed, by issuing an approval statement, to accept

the conveyance; and

(6) the district will be financially able to issue and pay its

bonds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.026. GROUNDS REQUIRING DENIAL OF PETITION. The

commission shall refuse to authorize creation of the district if

the commission:

(1) finds that creation of the district will benefit none of the

real property to be included in the district; or

(2) is unable to make any of the findings listed in Sections

441.025(2)-(6).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.027. OTHER CONSIDERATIONS IN GRANTING OR DENYING

PETITION. Before the commission adopts an order under Section

441.024, it may:

(1) consult with each governmental entity that has submitted an

approval statement regarding suggested changes in the plan;

(2) suggest or direct that the petitioners change the plan for a

district road facility, including deleting a road facility, so as

to make the plan acceptable to the commission; and

(3) consider the environmental effects of the proposals in the

preliminary plan.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.028. ADJUSTMENT OF BOUNDARIES. If the commission finds

that not all of the real property proposed to be included in the

district will be benefitted by the creation of the district, the

commission shall:

(1) make a finding on the lack of benefit;

(2) exclude from the district real property that will not be

benefitted by creation of the district; and

(3) redefine the proposed district's boundaries according to the

commission's changes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.029. TEMPORARY DIRECTORS. (a) If the commission

authorizes the creation of the district, it shall appoint five

persons from those suggested in the petition to serve as

temporary directors of the district. Not later than the 10th day

after the date of appointment, a temporary director shall take

the oath of office.

(b) Temporary directors serve until the directors are elected

and have qualified for office.

(c) If a person appointed by the commission fails to qualify or

if a vacancy occurs in the office of temporary director, the

commission shall appoint another person to serve as temporary

director.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.030. CONFIRMATION ELECTION. (a) Not later than the

15th day after the date that all temporary directors have been

appointed and have qualified, the temporary directors shall meet

and order an election in the boundaries of the proposed district

to confirm the creation of the district and elect the directors

of the district.

(b) Section 41.001, Election Code, does not apply to an election

under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.031. NOTICE OF CONFIRMATION ELECTION. (a) Not later

than the 36th day before the date of the confirmation election,

the temporary directors shall publish notice of the election once

in one or more newspapers of general circulation in the proposed

district.

(b) The notice must state:

(1) the date and places for holding the election;

(2) the proposition to be voted on; and

(3) the candidates for director.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.032. BALLOT FOR CONFIRMATION ELECTION. (a) To have a

person's name printed on the ballot as a candidate for director,

the person must file a petition with the temporary directors not

later than the 31st day before the date of the election.

(b) The ballot for the election shall be printed to provide for

voting for or against the creation of the district and include

the names of the persons who have filed as candidates for

director.

(c) A voter is entitled to vote for five candidates for

director.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.033. CANVASS. The temporary directors shall canvass

the returns and declare the results.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.034. EFFECT OF CONFIRMATION ELECTION. (a) If the

majority of the votes received in the election favor creation of

the district, the temporary directors shall declare the district

created. If the majority of the votes received in the election

are against the creation of the district, the temporary directors

shall declare the district defeated. The temporary directors

shall enter the results in their minutes and file a copy of the

results with the commission.

(b) If the district is created, the temporary directors shall

declare the five candidates who received the highest number of

votes to be elected as the directors of the district. If two or

more candidates tie for the fifth highest number of votes, the

temporary directors shall select the fifth director by lot from

those tying for that position.

(c) The two directors elected with the fewest votes serve until

the qualification of two directors elected at the next regular

directors' election. The three other directors serve until the

qualification of three directors elected at the second regular

directors' election.

(d) If the district is defeated, another election may not be

held to create the district, except that owners of the real

property in the proposed district may petition the commission

again for creation of a district.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.035. INCLUDING BOND PROPOSITION AT ELECTION. (a) At

the election, the temporary directors may include a separate

ballot proposition to approve the issuance by the district of

bonds payable from ad valorem taxes.

(b) If a bond proposition is to be included, the election notice

under Section 441.031 must state the bond proposition.

(c) The bond proposition shall be printed to provide for voting

for or against the issuance of bonds and the imposition of ad

valorem taxes for payment of the bonds.

(d) The temporary directors shall file a copy of the bond

election results in their records and with the commission.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. GOVERNANCE

Sec. 441.071. BOARD OF DIRECTORS. Except as provided by Section

441.072, a district is governed by a board of directors composed

of five members elected as provided by this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.072. BOARD OF DIRECTORS IN CERTAIN DISTRICTS. (a) The

governing body of a governmental entity to which a road facility

has been conveyed under Section 441.133 is the ex officio board

of directors of the district making the transfer if:

(1) all district road facilities are conveyed only to that

governmental entity;

(2) all construction, acquisition, and improvement of road

facilities provided for in the plan approved by the commission

have been completed;

(3) the board of directors consents to the transfer of powers

and duties to the governing body of the governmental entity;

(4) the governing body of the governmental entity consents to

assuming the administrative powers and duties of the district;

and

(5) the commission approves the transfer of the powers and

duties.

(b) On the effective date of the transfer of the powers and

duties, the board of directors from whom the transfer is made is

dissolved. On and after that date the administrative powers and

duties transferred are the powers and duties of the governing

body of the governmental entity.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.073. ELECTION OF DIRECTORS. (a) In each year on a

uniform election date as provided by Chapter 41, Election Code,

an election shall be held in the district to elect the

appropriate number of directors.

(b) To have a person's name printed on the ballot at a

directors' election as a candidate for director, the person must

file a petition with the secretary of the district not later than

the 36th day before the date of the election.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.074. TERM; TAKING OFFICE. (a) A director serves a

two-year term.

(b) A director takes office at the first regular meeting of the

board after the director's election.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.075. COMPENSATION. A director is entitled to receive

for the director's services:

(1) not more than $25 a day for each meeting of the board that

the director attends; and

(2) reimbursement for expenses incurred while engaged in the

director's duties for the district as approved by the board.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.076. VACANCY. A vacancy on the board shall be filled

for the unexpired term by a person appointed by the remaining

directors.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.077. OFFICERS. (a) After each directors' election,

the board shall hold a regular meeting at a district office and

elect from the directors a presiding officer, assistant presiding

officer, secretary, and treasurer. A person elected under this

subsection serves until the first regular board meeting following

the next directors' election, and shall perform the duties and

may exercise the powers specifically provided by this chapter or

the board's orders.

(b) The presiding officer shall preside over board meetings. If

the presiding officer is absent, the assistant presiding officer

shall preside.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.078. GENERAL MANAGER. The board may employ a general

manager and delegate to the general manager full authority to

manage and operate the affairs of the district, subject only to

board orders. The general manager is the chief administrative

officer of the district.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.079. OTHER OFFICERS. The board may appoint or employ

an engineer, attorney, or accountant. A person appointed or

employed under this section is entitled to compensation provided

by the district's budget.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.080. PERSONNEL. (a) The board or the general manager,

if the district has a general manager, may:

(1) employ persons necessary to carry out the business and

operation of the district; and

(2) employ or contract with personnel necessary to carry out

this chapter.

(b) The board shall determine the employees' terms of employment

and compensation.

(c) A majority of the members of the board or the general

manager, if the district has a general manager, may dismiss an

employee.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.081. OFFICER'S, EMPLOYEE'S, OR CONTRACTOR'S BOND. (a)

The board shall require each officer, employee, or person under

contract to the district who collects, pays, or handles district

money to furnish a bond.

(b) The bond must be:

(1) payable to the district;

(2) for an amount sufficient to protect the district from

financial loss resulting from the person's actions; and

(3) conditioned on the faithful performance of the person's

duties and on accounting for all district money and other

property under the person's control.

(c) The district shall pay for the bond.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.082. MEETINGS. (a) The board shall hold regular

meetings on dates established by board order.

(b) The board may hold special meetings at the call of the

presiding officer or on request of three members of the board.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.083. VOTE REQUIRED FOR ACTION. An action of the board

requires the affirmative vote of a majority of the board members.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.084. RECORDS. The district shall keep a complete

written account of all of its proceedings and securely maintain

district records.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.085. OFFICE. The board shall maintain one or more

offices for conducting district business.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.086. SEAL. The board shall adopt a seal for the

district.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER E. POWERS AND DUTIES

Sec. 441.101. GENERAL POWERS AND DUTIES. (a) A district may:

(1) acquire a road facility, acquire property for a road

facility, and construct or improve a road facility, inside or

outside district boundaries, as provided by this chapter;

(2) provide financing for a road facility or for construction,

acquisition, or improvement of a road facility from money

available to the district under this chapter;

(3) advise any person and consult, cooperate, or enter an

agreement with any person;

(4) apply for, accept, receive, and administer a gift, grant,

loan, or money available from any source;

(5) reimburse a private entity for money spent to construct a

road or improvement that has been or will be dedicated or

otherwise transferred to public use, or purchase a road or

improvement constructed by a private entity, regardless of

whether the construction occurs before or after the creation of

the district; and

(6) exercise other powers and duties to accomplish the purposes

for which the district was created.

(b) The board may contract with any person to carry out the

powers and duties under this chapter. The board shall execute the

contract in the name of the district.

(c) The district may assume a contract or other obligation of a

previous owner of a road facility or property acquired by the

district and perform the contract or obligation in the same

manner as any other purchaser or assignee, if the contract or

obligation was created as provided by the competitive bidding

requirements of Subchapter B, Chapter 271, Local Government Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.102. RULES. After notice and hearing, the board shall

adopt rules to carry out this chapter, including rules providing

procedures for giving notice and holding hearings before the

board.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.103. SUIT AND JUDGMENT. (a) A district, through its

board and in the name of the district, may sue and be sued in a

state court. Process in a suit may be served on the presiding

officer of the board.

(b) A state court shall take judicial notice of the creation of

the board.

(c) A state court that renders a money judgment against a

district may require the board to pay the judgment from money in

the district depository that is not dedicated to the payment of

district indebtedness.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER F. ROAD FACILITIES

Sec. 441.111. CONSTRUCTION, ACQUISITION, OR IMPROVEMENT OF ROAD

FACILITY. (a) A district shall construct, acquire, and improve

a road facility included in the plan the commission approves so

that the road facility meets the requirements of the plan.

(b) A district may not construct, acquire, or improve a road

facility outside the district boundaries unless:

(1) the district presents to the commission sufficient evidence

that the construction, acquisition, or improvement is of benefit

to the district; and

(2) the commission and the governmental entity to which the road

facility is to be conveyed approve the construction, acquisition,

or improvement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.112. PROGRESS PAYMENTS. A contract of the district for

the construction or improvement of a road facility may include a

procedure for paying for the construction or improvement as work

progresses.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.113. JOINT PROJECT. (a) A district contract with a

state agency, a political subdivision, or a corporation created

by the commission under Chapter 431 may:

(1) provide for joint payment of the costs of a project; and

(2) require the state agency, political subdivision, or

corporation to design, construct, or improve, including

landscape, a project as provided by the contract.

(b) The district may issue bonds to pay all or part of the costs

of the project and any other payments required under the

contract.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.114. COMPETITIVE BIDS. A district may enter a

construction or improvement contract requiring an expenditure of

more than $15,000 only after competitive bidding as provided by

Subchapter B, Chapter 271, Local Government Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.115. CONTRACTOR BOND. A contractor shall execute a

bond for the amount of the contract price. The bond must be

payable to and approved by the board and conditioned on:

(1) faithful performance of the contract obligations; and

(2) payment to the district of damages resulting from any

default.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.116. CHANGES TO ROAD FACILITIES. (a) Before a road

facility is conveyed to a governmental entity, a district may

make a change to the road facility that is not included in the

plan approved by the commission if:

(1) the board determines that the change is necessary to:

(A) comply with the requirements of the governmental entity to

which the road facility is to be conveyed;

(B) comply with the requirements of each municipality in which

or extraterritorial jurisdiction of which the road facility is to

be located, if the road facility is to be conveyed to a county;

(C) provide an adequate and efficient road system for travelers

in the district; or

(D) adjust to circumstances or requirements that did not exist

when the commission approved the original plan; and

(2) the commission approves the change in writing.

(b) Before approving the change, the commission shall consult

the governmental entity to which the road facility is to be

conveyed regarding the proposed change.

(c) Before making a change, a district to which Section 441.017

applies must receive written permission from the governmental

entity assuming maintenance and any municipality in the

extraterritorial jurisdiction of which the district is located.

(d) The commission shall adopt rules of procedure for:

(1) filing a request for a change; and

(2) approving a change.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.117. MONITORING WORK. (a) The board controls the

construction, acquisition, and improvement of a district road

facility until it is conveyed under Section 441.133. The board

shall monitor a contractor's work as it is performed on the road

facility and shall immediately act as necessary to ensure

compliance with the contract. The board may use inspectors,

engineers, or other district personnel as monitors.

(b) The board shall adopt a procedure for periodic reporting by

the monitors.

(c) On completion of construction, acquisition, or improvement

of the road facility, the monitors shall submit a written report

to the board and the governmental entity to which the road

facility is to be conveyed. The report must show whether the road

facility complies with:

(1) the district's plan approved by the commission;

(2) the contract; and

(3) the requirements of the governmental entity to which the

road facility is to be conveyed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER G. CONVEYANCE OF ROAD FACILITY

Sec. 441.131. HEARING ON FINAL APPROVAL. (a) After receiving

the report under Section 441.117(c), the board shall give notice

of and hold a public hearing to determine whether a road

facility:

(1) is complete as required by the district's plans and the

contract; and

(2) should be conveyed to the governmental entity.

(b) At the hearing, the board may require the presentation of

additional information or testimony necessary to make a

determination.

(c) A representative of the governing body of the governmental

entity to which the road facility is to be conveyed may present

information and testimony that the governmental entity considers

necessary.

(d) If the road facility is to be conveyed to a county, a

representative of any municipality in which or extraterritorial

jurisdiction of which the road facility is located may present

information and testimony that the municipality considers

necessary.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.132. DECISION ON APPROVAL. (a) If the board

determines at the end of a hearing under Section 441.131 that the

work on the road facility is complete and the road facility

should be conveyed to the governmental entity, the board shall

order the conveyance subject to the requirements of this chapter.

The board shall file with the commission a copy of the order and

the proposed conveyance instrument.

(b) If the board determines that the work on the road facility

has not been completed satisfactorily, the board shall act as

necessary to complete the road facility as required by the

district's plans and the contract. The district shall follow the

procedures and requirements of Sections 441.117 and 441.131

before conveying the road facility to the governmental entity.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.133. CONVEYANCE REQUIRED. (a) A district shall convey

a road facility to the governmental entity designated in the

district's petition to the commission on completion and approval

by the board of the construction, acquisition, or improvement and

on approval by the commission.

(b) The district shall convey the road facility free and clear

of district indebtedness and may not convey a road that is

encumbered.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.134. COMMISSION CONVEYANCE ORDER. (a) Except as

provided by Subsections (b) and (c), the commission by order

shall authorize the conveyance of a road facility to a

governmental entity not later than the 15th day after the date

that it receives a board's order to convey.

(b) The commission by order shall delay the conveyance until the

district complies with the plans and written commission approvals

if:

(1) the commission considers the road facility not to be

completed according to the plans and written commission

approvals;

(2) the governmental entity to which the road facility is being

conveyed files a written protest; or

(3) a municipality in which or extraterritorial jurisdiction of

which the road facility is located, if the road facility is being

transferred to a county, files a written protest.

(c) An order under Subsection (b) must be issued not later than

the 15th day after the later of the date that the commission

receives the board's conveyance order or the date a protest is

filed.

(d) The commission is not required to hold a hearing before

making an order under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.135. TRANSFER OF OWNERSHIP AND RESPONSIBILITY. (a)

The governmental entity to which a road facility is conveyed is

the owner of and has jurisdiction and sole control over the road

facility.

(b) After the conveyance, the governmental entity is responsible

for all maintenance of the road facility and the district is not

responsible for the road facility or its maintenance.

(c) This section does not affect the governmental entity's

authority to alter, relocate, close, or discontinue maintenance

of the road facility as provided by law.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.136. EFFECT OF CONVEYANCE ON INDEBTEDNESS. Conveyance

of a road facility to a governmental entity under this subchapter

does not affect:

(1) the sole responsibility of the district to pay in full the

principal of and interest and any premium on any outstanding

district bonds or other indebtedness; or

(2) the district's responsibility to perform the obligations

provided by the orders or resolutions authorizing the bonds or

other indebtedness.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.137. PARTIAL CONVEYANCE. This chapter does not prevent

conveyance of part of the road facilities that a district

constructs in stages.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER H. FINANCIAL PROVISIONS

Sec. 441.151. FISCAL YEAR. (a) The board shall establish a

fiscal year for the district.

(b) The board may not change the fiscal year more than once in a

24-month period.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.152. BUDGET. (a) The board shall prepare and approve

an annual budget.

(b) The budget must contain a complete financial statement,

including a statement of:

(1) the outstanding obligations of the district;

(2) the amount of cash credited to each district fund;

(3) the amount of money the district received from all sources

during the previous year;

(4) the amount of money available to the district from all

sources during the ensuing year;

(5) the balances expected at the end of the year in which the

budget is being prepared;

(6) the estimated revenue and balances available to cover the

proposed budget; and

(7) the estimated tax rate that will be required.

(c) The board may amend the budget after adoption.

(d) Money may not be spent for an expense not included in the

budget or an amendment to it unless the board by order declares

the expense to be necessary.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.153. AUDIT. The board shall have an annual audit made

of the district's financial condition.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.154. DEPOSITORY. (a) The board shall name one or more

banks to serve as depository for district money.

(b) The district shall deposit money, other than money

transmitted to a bank of payment for district bonds, with the

depository bank as received. The money shall remain on deposit,

except that this section does not limit the board's power to

invest district money as provided by Section 441.156.

(c) The district may not deposit money in a bank in an amount

that exceeds the maximum amount secured by the Federal Deposit

Insurance Corporation unless the bank executes a bond or provides

other security in an amount sufficient to secure from loss

district money that exceeds the amount secured by the Federal

Deposit Insurance Corporation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.155. PAYMENT OF EXPENSES. (a) The district's

directors may pay:

(1) costs and expenses necessarily incurred in the district's

creation, organization, and operation;

(2) legal fees; and

(3) other incidental expenses.

(b) The district's directors may reimburse a person for money

advanced for a purpose under Subsection (a).

(c) A payment may be made from the proceeds of district bonds,

taxes, fees, or other district revenue.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.156. AUTHORIZED INVESTMENTS. (a) The board may invest

the district's money in:

(1) a direct obligation of or obligation guaranteed directly or

indirectly by the United States;

(2) an obligation, debenture, note, or other evidence of

indebtedness issued or guaranteed directly or indirectly by the

Association for Cooperatives, Federal Home Loan Association

System, Export-Import Association of the United States, Federal

National Mortgage Association, Federal Home Loan Mortgage

Corporation, Farmers' Home Administration, Tennessee Valley

Authority, Farm Credit System, or Government National Mortgage

Association, or by successor agencies;

(3) an obligation issued by a public agency or municipality and

fully secured as to the payment of principal and interest by a

pledge of annual contributions under an annual contributions

contract with the United States;

(4) a temporary note, preliminary loan note, or project note

issued by a public agency or municipality that is fully secured

as to the payment of principal and interest by a requisition or

payment agreement with the United States;

(5) a direct or general obligation of or obligation guaranteed

by this state if the payment of the principal and interest is a

general obligation of this state;

(6) a demand deposit or interest-bearing time deposit,

certificate of deposit, or other similar banking arrangement that

is made with a member of the Federal Deposit Insurance

Corporation, if the deposit, to the extent not insured to its

full amount, is fully secured by obligations of the types

specified by Subdivision (1), (2), (3), (4), (5), (9), or (10)

that have a fair market value at least equal at all times to the

amount of the deposit;

(7) a repurchase agreement with a bank that is a member of the

Federal Deposit Insurance Corporation or with a member of the

Public Securities Association, if the underlying securities are

of the type described by Subdivision (1) or (2) and each is fully

secured at all times by obligations of the same type that have a

fair market value, including accrued interest, at least equal to

the amount of the repurchase agreement including accrued

interest;

(8) an interest-bearing time deposit or repurchase agreement

with an agency or intermediary of the United States and that is

described by Subdivision (1) or (2);

(9) an obligation of this state, another state of the United

States, a nonprofit corporation, or an instrumentality of this

state, another state, or a nonprofit corporation, if at the time

of its purchase under the indenture, the obligation is rated in

one of the two highest letter-rating categories by a nationally

recognized securities credit rating agency; and

(10) an obligation issued by a political subdivision of this

state, another state of the United States, a nonprofit

corporation, or an instrumentality of this state, another state,

or a nonprofit corporation, that is rated in one of the two

highest letter-rating categories by a nationally recognized

securities credit rating agency.

(b) The board may place the district's money in a certificate of

deposit of a state or national bank or state or federal savings

and loan association in this state if the money is secured in the

manner required for security of the money of a county of this

state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.157. INVESTMENT REPRESENTATIVE. The board by

resolution may provide that an authorized representative of the

district may invest the district's money and provide for money to

be withdrawn from the appropriate accounts of the district for

investment on terms the board considers advisable.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.158. BORROWING MONEY. The district may borrow money

for any purpose authorized under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER I. BONDS

Sec. 441.171. ISSUANCE OF BONDS. The board may issue and sell

bonds in the name of the district to construct, acquire, or

improve district road facilities as provided by this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.172. TAX BOND ELECTION. (a) The district may not

issue bonds secured by taxes unless the issuance of the bonds is

approved at an election ordered by the board within the district

boundaries for that purpose.

(b) The district may issue bonds not secured by taxes without an

election.

(c) In addition to the requirements of the Election Code, the

order shall state:

(1) the nature of the election;

(2) the hours during which polls will be open;

(3) the location of polling places;

(4) the amount of the bonds to be authorized; and

(5) the maximum maturity of the bonds.

(d) Notice of the election must be given as provided by Section

441.031 for a confirmation and directors' election.

(e) The ballot at the election must be printed to provide for

voting for or against the issuance of the bonds and the

imposition of ad valorem taxes for payment of the bonds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.173. FORM AND PROVISIONS OF BONDS. (a) The district

may issue the bonds in various series or issues. The bonds may

mature serially or otherwise not more than 50 years after their

date. The bonds may be made redeemable before maturity at the

option of the district or may contain a mandatory redemption

provision.

(b) An order or resolution of the board authorizing the issuance

of the bonds, including refunding bonds, may:

(1) provide for the management of money;

(2) provide for the establishment and maintenance of an interest

and sinking fund, a reserve fund, and other funds;

(3) prohibit further issuance of bonds or other obligations

payable from pledged fees or reserve the right to issue

additional bonds secured by a pledge of and payable from the fees

on a parity with or subordinate to the pledge in support of the

bonds being issued; and

(4) contain other covenants and provisions as the board

determines.

(c) The board may adopt and have executed other proceedings or

instruments necessary and convenient in connection with the

issuance of bonds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.174. EXAMINATION. District bonds and the records

relating to their issuance shall be submitted to the attorney

general for examination.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.175. REFUNDING BONDS. The district may issue refunding

bonds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.176. TAX EXEMPTION. District bonds, a transaction

relating to the bonds, and a profit made in the sale of the bonds

are exempt from state or local taxation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.177. BONDHOLDER MANDAMUS. A holder of a district bond

is entitled, in addition to any other right or remedy provided by

state law, to a writ of mandamus requiring the district and its

officials to perform any obligation that:

(1) is provided by the order or resolution authorizing issuance

of the bond; and

(2) the district fails to perform, including:

(A) defaulting in the payment of principal, interest, or

redemption price on the bond when due; and

(B) failing to make payment into any fund created in the order

or resolution.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.178. USE OF BOND PROCEEDS. The district may use bond

proceeds to:

(1) construct, acquire, or improve a road facility;

(2) pay an expense related to the road facility;

(3) pay, or establish a reasonable reserve to pay, not more than

three years' interest on the district's bonds; and

(4) pay an expense related to issuance and sale of bonds as

provided by the bond orders or resolutions.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.179. DISPOSITION OF PROCEEDS. The district shall

deposit the part of the purchase money of bonds that represents

capitalized interest in a special account in the district

depository and use that money to pay interest that comes due on

bonds. Money remaining in that account after payment of the costs

of issuance of the bonds shall be transferred to the credit of

the regular account of the district in the district depository.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.180. MANNER OF REPAYMENT. (a) The board may provide

for the payment of the principal of and interest on the bonds by

one or more of the following methods:

(1) imposition and collection of ad valorem taxes;

(2) adoption of a plan of taxation authorized by Sections

51.502-51.506, Water Code, as provided by those sections; or

(3) pledging all or part of the fees under Section 441.197.

(b) In this chapter, a reference to ad valorem taxes includes a

reference to any other tax the board imposes as provided by this

chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER J. TAXES

Sec. 441.191. IMPOSITION OF TAXES. The board may annually

impose taxes to pay the principal of and interest on district

bonds and the expense of assessing and collecting taxes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.192. MAINTENANCE TAX. (a) A district may impose a

maintenance tax to pay the district's operating expenses if, at

an election in the district ordered for that purpose, a majority

of the votes received favor the imposition of the tax.

(b) The amount of the tax may not exceed 25 cents on each $100

of assessed valuation of property in the district.

(c) The election shall be held as provided for a confirmation

and directors' election under Sections 441.030-441.035.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.193. TAX RATE. In setting a tax rate, the board shall

consider the district's income from sources other than taxation.

On determination of the amount of tax needed to be imposed, the

board shall adopt a tax rate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.194. APPOINTMENT OF TAX ASSESSOR-COLLECTOR. The board

may appoint a tax assessor-collector.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.195. IMPOSITION OF TAXES DURING FIRST YEAR. The board

may impose taxes for the entire year in which the district is

created.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.196. ALL PROPERTY TAXED. The board shall impose taxes

on all property in the district subject to taxation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.197. FEES. (a) A district may adopt and enforce fees

in addition to taxes to provide the district revenue to operate

the district and secure district bonds.

(b) A district may file a suit to recover an unpaid fee under

this section. The suit must be filed in a county in which the

district is located.

(c) Except as provided by Section 365.040, a fee may not be

imposed on or collected for travel on a road constructed,

acquired, or improved by the district.

(d) A road facility may not be encumbered by a district fee.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.198. BOND ANTICIPATION NOTES. (a) A district may

issue bond anticipation notes:

(1) for any purpose for which district bonds have been

previously voted; or

(2) to refund previously issued bond anticipation notes.

(b) A district may contract with purchasers of bond anticipation

notes that the proceeds from the sale of bonds that are issued to

refund the bond anticipation notes shall be used only to pay the

principal of or interest or redemption price on the bond

anticipation notes.

(c) A district may secure the repayment of the principal of and

interest and redemption premium on the bond anticipation notes

from any source available for that repayment, including a loan

agreement, revolving credit agreement, agreement establishing a

line of credit, letter of credit, reimbursement agreement,

insurance contract, commitment to purchase bond anticipation

notes, purchase or sale agreement, or another agreement

authorized and approved by the district in connection with the

authorization, issuance, security, or repayment of bond

anticipation notes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER K. ANNEXATION

Sec. 441.211. PETITION FOR ANNEXATION. (a) Any property owner

may file with the board a petition requesting that the real

property be annexed to the district. The property is not required

to be contiguous to the district.

(b) The petition must:

(1) describe the property by metes and bounds, or if there is a

recorded plat of the property, by lot and block number; and

(2) be executed as provided by law for the conveyance of real

property.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.212. BOARD DECISION. The board shall hear and consider

the petition and may annex the real property to the district if

the board considers the annexation to be to the district's

advantage.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.213. COMMISSION APPROVAL. A board order annexing real

property to the district is final only on written consent of the

commission after the commission consults with the governmental

entity to which the completed road facility will be conveyed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.214. RECORDING PETITION. The board shall record a

petition that is granted in the office of the county clerk of

each county in which annexed real property is located.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.215. ASSUMPTION OF DEBT SHARE. The board may require

each petitioner to:

(1) assume the petitioner's share of any outstanding district

bonds or voted but unissued bonds; and

(2) authorize the board to impose a tax on the petitioner's

property in each year that any of those bonds are outstanding.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.216. UNISSUED BONDS. The board may issue bonds that

have been voted but not issued at the time of an annexation,

regardless of the alteration of the district boundaries after the

bond's authorization, if each petitioner assumes the debt and

authorizes the tax under Section 441.215.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER L. DISSOLUTION

Sec. 441.231. PETITION FOR DISSOLUTION. (a) A district shall

submit to the commission a petition for dissolution of the

district after:

(1) the district has completed each construction, acquisition,

and improvement of a road facility provided in the plan approved

by the commission;

(2) the district has conveyed each road facility to a

governmental entity; and

(3) all bonds and other district indebtedness are paid in full.

(b) The district shall submit with the petition evidence that

the commission by rule or order requires to show that each

proposal in the plan has been completed and all bonds and other

district indebtedness have been paid in full.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.232. COMMISSION DISSOLUTION ORDER. (a) The commission

shall order the district dissolved if, after considering the

petition and the accompanying evidence, the commission finds

that:

(1) the work is completed according to the plan;

(2) each road facility has been conveyed; and

(3) all bonds and other indebtedness have been paid in full.

(b) If the commission finds that one or more of these conditions

has not been met, the commission shall adopt an order that will

ensure that that condition is met. On compliance with this order,

the commission shall order the district dissolved.

(c) On issuance of the commission's dissolution order, the

dissolved district ceases as a governmental entity, and the board

continues in existence only to transfer district money and

dispose of district assets.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 441.233. TRANSFER OF DISTRICT MONEY. (a) On dissolution

of the district, the board shall transfer the district's money to

the governmental entity to which the road facility was conveyed.

If road facilities were conveyed to more than one governmental

entity, the board shall distribute the money among those

governmental entities in proportion to the proceeds of all

indebtedness that the district incurred to construct, purchase,

or improve the road facilities conveyed to each respective

governmental entity.

(b) A governmental entity shall use the money to maintain the

road facility.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 451. METROPOLITAN RAPID TRANSIT AUTHORITIES

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE K. MASS TRANSPORTATION

CHAPTER 451. METROPOLITAN RAPID TRANSIT AUTHORITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 451.001. DEFINITIONS. In this chapter:

(1) "Alternate municipality" means a municipality that:

(A) has a population of more than 60,000;

(B) is located in a metropolitan area the principal municipality

of which has a population of more than 1.2 million; and

(C) is not part of the territory of another authority.

(2) "Authority" means a rapid transit authority created under

this chapter or under Chapter 141, Acts of the 63rd Legislature,

Regular Session, 1973.

(3) "Board" means the governing body of an authority.

(4) "Mass transit" means the transportation of passengers and

hand-carried packages or baggage of a passenger by a surface,

overhead, or underground means of transportation, or a

combination of those means, including motorbus, trolley coach,

rail, and suspended overhead rail transportation. The term does

not include taxicab transportation.

(5) "Metropolitan area" includes only an area in this state that

has a population density of not less than 250 persons for each

square mile and contains not less than 51 percent of the

incorporated territory of a municipality having a population of

230,000 or more. The area may contain other municipalities and

the suburban area and environs of other municipalities.

(6) "Motor vehicle" includes only a vehicle that is

self-propelled:

(A) by an internal combustion engine or motor;

(B) on two or more wheels; and

(C) over a roadway other than fixed rails and tracks.

(7) "Principal municipality" means the municipality having the

largest population in a metropolitan area.

(8) "Transit authority system" means property:

(A) owned, rented, leased, controlled, operated, or held for

mass transit purposes by an authority; and

(B) situated on property of the authority for mass transit

purposes, including:

(i) for an authority created before 1980 in which the principal

municipality has a population of less than 1.2 million, public

parking areas and facilities; and

(ii) for an authority in which the principal municipality has a

population of more than 1.5 million, the area in boundaries in

which service is provided or supported by a general sales and use

tax.

(9) "Transportation disadvantaged" means the elderly, persons

with disabilities, and low-income individuals.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1038, Sec. 1, eff. Sept. 1,

2001.

Sec. 451.002. LIBERAL CONSTRUCTION. This chapter is to be

construed liberally to carry out its purposes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.003. CHAPTER NOT APPLICABLE TO BICOUNTY AREA. This

chapter does not apply to an area composed of the territory of

two contiguous counties each of which contains a municipality

having a population of 350,000 or more.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. POWERS OF AUTHORITIES

Sec. 451.051. POWERS APPLICABLE TO CONFIRMED AUTHORITY. This

subchapter applies only to an authority that has been confirmed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.052. NATURE OF AUTHORITY. (a) An authority:

(1) is a public political entity and corporate body;

(2) has perpetual succession; and

(3) exercises public and essential governmental functions.

(b) The exercise of a power granted by this chapter, including a

power relating to a station or terminal complex, is for a public

purpose and is a matter of public necessity.

(c) An authority is a governmental unit under Chapter 101, Civil

Practice and Remedies Code, and the operations of the authority

are not proprietary functions for any purpose, including the

application of Chapter 101, Civil Practice and Remedies Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.053. RESPONSIBILITY FOR CONTROL OF AUTHORITY. Except

as provided by Section 451.106, the board is responsible for the

management, operation, and control of an authority and its

property.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.054. GENERAL POWERS OF AUTHORITY. (a) An authority

has any power necessary or convenient to carry out this chapter

or to effect a purpose of this chapter.

(b) An authority created by an alternate municipality has the

powers and duties of an authority in which the principal

municipality has a population of more than 1.2 million.

(c) An authority may sue and be sued. An authority may not be

required to give security for costs in a suit brought or

prosecuted by the authority and may not be required to give a

supersedeas or cost bond in an appeal of a judgment.

(d) An authority may hold, use, sell, lease, dispose of, and

acquire, by any means, property and licenses, patents, rights,

and other interests necessary, convenient, or useful to the

exercise of any power under this chapter. Before an authority

acquires an interest in real property for more than $20,000, the

board shall have the property appraised by two appraisers working

independently of each other.

(e) An authority may sell, lease, or dispose of in another

manner:

(1) any right, interest, or property of the authority that is

not needed for, or, if a lease, is inconsistent with, the

efficient operation and maintenance of the transit authority

system; or

(2) at any time, surplus materials or other property that is not

needed for the requirements of the authority or for carrying out

a power under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.055. CONTRACTS; GRANTS AND LOANS. (a) An authority

may contract with any person.

(b) An authority may accept a grant or loan from any person.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.056. OPERATION OF TRANSIT AUTHORITY SYSTEM. (a) An

authority may:

(1) acquire, construct, develop, own, operate, and maintain a

transit authority system in the territory of the authority,

including the territory of a political subdivision;

(2) contract with a municipality, county, or other political

subdivision for the authority to provide public transportation

services outside the authority; and

(3) lease all or a part of the transit authority system to, or

contract for the operation of all or a part of the transit

authority system by, an operator.

(b) An authority may not lease the entire transit authority

system under Subsection (a)(3) without the written approval of

the governing body of the principal municipality of the

authority.

(c) An authority created by an alternate municipality and an

authority in which the principal municipality has a population of

more than 1.2 million may contract for service outside each of

their respective territories to provide access between the two

authorities.

(d) An authority, as the authority determines advisable, shall

determine routes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.057. ACQUISITION OF PROPERTY BY AGREEMENT. An

authority may acquire rolling stock or other property under a

contract or trust agreement, including a conditional sales

contract, lease, and equipment trust certificate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.058. USE AND ACQUISITION OF PROPERTY OF OTHERS. (a)

For a purpose described by Section 451.056(a)(1) and as necessary

or useful in the construction, repair, maintenance, or operation

of the transit authority system, an authority may:

(1) use a public way, including an alley; and

(2) directly, or indirectly by another person, relocate or

reroute the property of another person or alter the construction

of the property of another person.

(b) For an act authorized by Subsection (a)(2), an authority may

contract with the owner of the property to allow the owner to

make the relocation, rerouting, or alteration by the owner's own

means or through a contractor of the owner. The contract may

provide for reimbursement of the owner for costs or payment to

the contractor.

(c) An authority may acquire by eminent domain any interest in

real property, including a fee simple interest and the use of air

or subsurface space. The exercise of the right of eminent domain

may not unduly interfere with interstate commerce or authorize

the authority to run an authority vehicle on a railroad track

that is used to transport property.

(d) If an authority, through the exercise of a power under this

chapter, makes necessary the relocation or rerouting of, or

alteration of the construction of, a road, alley, overpass,

underpass, railroad track, bridge or associated property, an

electric, telegraph, telephone, or television cable line,

conduit, or associated property, or a water, sewer, gas, or other

pipeline or associated property, the relocation or rerouting or

alteration of the construction must be accomplished at the sole

cost and expense of the authority, and damages that are incurred

by an owner of the property must be paid by the authority.

(e) Unless the power of eminent domain is exercised, an

authority may not begin an activity authorized under Subsection

(a) to alter or damage the property of this state, a political

subdivision of this state, or a person providing a public

service, inconvenience the owners of property of this state, a

political subdivision of this state, or a person providing a

public service, or disrupt the provision of a public service

without having first received written permission from the owner

of the property.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.059. EMINENT DOMAIN PROCEEDINGS. (a) An eminent

domain proceeding by an authority is initiated by the adoption by

the board of a resolution that:

(1) describes the property interest to be acquired by the

authority;

(2) declares the public necessity for and interest in the

acquisition; and

(3) states that the acquisition is necessary and proper for the

construction, extension, improvement, or development of the

transit authority system.

(b) At least 30 days before the date of the adoption of a

resolution under Subsection (a), the board shall hold a public

hearing on the question of the acquisition. The hearing must be

held at a place convenient to the residents of the area where the

property to be acquired is located.

(c) The board shall publish notice of the hearing in a newspaper

of general circulation in the county where the property is

located at least once each week for two weeks before the date of

the hearing.

(d) A resolution adopted under this section is conclusive

evidence of the public necessity for the acquisition described in

the resolution and that the property interest is necessary for

public use.

(e) Except as otherwise provided by this chapter, Chapter 21,

Property Code, applies to an eminent domain proceeding by an

authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.060. AGREEMENT WITH UTILITIES, CARRIERS. An authority

may agree with any other public or private utility, communication

system, common carrier, or transportation system for:

(1) the joint use of the property of the agreeing entities in

the authority; or

(2) the establishment of through routes, joint fares, or

transfers of passengers.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.061. FARES AND OTHER CHARGES. (a) An authority shall

impose reasonable and nondiscriminatory fares, tolls, charges,

rents, and other compensation for the use of the transit

authority system sufficient to produce revenue, together with tax

revenue received by the authority, in an amount adequate to:

(1) pay all the expenses necessary to operate and maintain the

transit authority system;

(2) pay when due the principal of and interest on, and sinking

fund and reserve fund payments agreed to be made with respect to,

all bonds that are issued by the authority and payable in whole

or part from the revenue; and

(3) fulfill the terms of any other agreement with the holders of

bonds described by Subdivision (2) or with a person acting on

behalf of the bondholders.

(b) It is intended by this chapter that the compensation imposed

under Subsection (a) and taxes imposed by the authority not

exceed the amounts necessary to produce revenue sufficient to

meet the obligations of the authority under this chapter.

(c) Fares for passenger transportation may be set according to a

zone system or other classification that the authority determines

to be reasonable.

(d) Except as provided by Subsection (d-1), the fares, tolls,

charges, rents, and other compensation established by an

authority in which the principal municipality has a population of

less than 1.2 million may not take effect until approved by a

majority vote of a committee composed of:

(1) five members of the governing body of the principal

municipality, selected by that governing body;

(2) three members of the commissioners court of the county

having the largest portion of the incorporated territory of the

principal municipality, selected by that commissioners court; and

(3) three mayors of municipalities, other than the principal

municipality, located in the authority, selected by:

(A) the mayors of all the municipalities, except the principal

municipality, located in the authority; or

(B) the mayor of the most populous municipality, other than the

principal municipality, in the case of an authority in which the

principal municipality has a population of less than 300,000.

(d-1) The establishment of or a change to fares, tolls, charges,

rents, and other compensation by an authority confirmed before

July 1, 1985, in which the principal municipality has a

population of less than 750,000, takes effect immediately on

approval by a majority vote of the board, except that the

establishment of or a change to a single-ride base fare takes

effect on the 60th day after the date the board approves the fare

or change to the fare, unless the policy board of the

metropolitan planning organization that serves the area of the

authority disapproves the fare or change to the fare by a

majority vote.

(e) This section does not limit the state's power to regulate

taxes imposed by an authority or other compensation authorized

under this section. The state agrees with holders of bonds issued

under this chapter, however, not to alter the power given to an

authority under this section to impose taxes, fares, tolls,

charges, rents, and other compensation in amounts sufficient to

comply with Subsection (a), or to impair the rights and remedies

of an authority bondholder, or a person acting on behalf of a

bondholder, until the bonds, interest on the bonds, interest on

unpaid installments of interest, costs and expenses in connection

with an action or proceeding by or on behalf of a bondholder, and

other obligations of the authority in connection with the bonds

are discharged.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1221, Sec. 4, eff. September 1, 2009.

Sec. 451.0611. ENFORCEMENT OF FARES AND OTHER CHARGES;

PENALTIES. (a) A board by resolution may prohibit the use of

the public transportation system by a person who fails to possess

evidence showing that the appropriate fare for the use of the

system has been paid and may establish reasonable and appropriate

methods to ensure that persons using the public transportation

system pay the appropriate fare for that use.

(b) A board by resolution may provide that a fare for or charge

for the use of the public transportation system that is not paid

incurs a penalty, not to exceed $100.

(c) The authority shall post signs designating each area in

which a person is prohibited from using the transportation system

without possession of evidence showing that the appropriate fare

has been paid.

(d) A person commits an offense if:

(1) the person or another for whom the person is criminally

responsible under Section 7.02, Penal Code, uses the public

transportation system and does not possess evidence showing that

the appropriate fare has been paid; and

(2) the person fails to pay the appropriate fare or other charge

for the use of the public transportation system and any penalty

on the fare on or before the 30th day after the date the

authority notifies the person that the person is required to pay

the amount of the fare or charge and the penalty.

(e) The notice required by Subsection (d)(2) may be included in

a citation issued to the person under Article 14.06, Code of

Criminal Procedure, or under Section 451.0612, in connection with

an offense relating to the nonpayment of the appropriate fare or

charge for the use of the public transportation system.

(f) An offense under Subsection (d) is:

(1) a Class C misdemeanor; and

(2) not a crime of moral turpitude.

(g) An authority created before 1980 in which the principal

municipality has a population of less than 1.2 million may allow

peace officers of another political subdivision serving under a

contract with the authority to enforce a resolution passed by a

board under this section.

Added by Acts 2003, 78th Leg., ch. 1113, Sec. 2, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1072, Sec. 1, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1221, Sec. 1, eff. September 1, 2009.

Sec. 451.0612. FARE ENFORCEMENT OFFICERS IN CERTAIN AUTHORITIES.

(a) An authority confirmed before July 1, 1985, in which the

principal municipality has a population of less than 750,000 may

employ persons to serve as fare enforcement officers to enforce

the payment of fares for use of the public transportation system

by:

(1) requesting and inspecting evidence showing payment of the

appropriate fare from a person using the public transportation

system; and

(2) issuing a citation to a person described by Section

451.0611(d)(1).

(b) Before commencing duties as a fare enforcement officer, a

person must complete a 40-hour training course approved by the

authority that is appropriate to the duties required of a fare

enforcement officer.

(c) While performing duties, a fare enforcement officer shall:

(1) wear a distinctive uniform that identifies the officer as a

fare enforcement officer; and

(2) work under the direction of the authority's manager of

safety and security.

(d) A fare enforcement officer may:

(1) request evidence showing payment of the appropriate fare

from passengers of the public transportation system;

(2) request personal identification from a passenger who does

not produce evidence showing payment of the appropriate fare on

request by the officer;

(3) request that a passenger leave the public transportation

system if the passenger does not possess evidence of payment of

the appropriate fare; and

(4) file a complaint in the appropriate court that charges the

person with an offense under Section 451.0611(d).

(e) A fare enforcement officer may not carry a weapon while

performing duties under this section.

(f) A fare enforcement officer is not a peace officer and has no

authority to enforce a criminal law, other than the authority

possessed by any other person who is not a peace officer.

Added by Acts 2009, 81st Leg., R.S., Ch.

1221, Sec. 2, eff. September 1, 2009.

Sec. 451.062. POWER TO ENTER REAL PROPERTY. (a) The engineers,

employees, and other representatives of an authority may go on

any real property within the boundaries of the authority to:

(1) make surveys and examine the property with reference to the

location of works, improvements, plants, facilities, equipment,

or appliances of the authority; and

(2) attend to any authority business.

(b) Before a person described by Subsection (a) goes on any

property under the authority of that subsection, at least two

weeks' notice shall be given to the owners in possession.

(c) Property damaged by any authority activity under this

section shall be restored as nearly as possible to the original

state at the sole expense of the authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.063. TAX EXEMPTION. The property, revenue, and income

of an authority are exempt from state and local taxes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.064. PARKING AREAS: CERTAIN AUTHORITIES. (a) An

authority created before 1980 in which the principal municipality

has a population of less than 1.2 million may, with the approval

of the governing body of the principal municipality:

(1) establish, operate, and improve a public parking area or

facility in the authority; and

(2) set and collect reasonable charges for the use of a parking

area or facility.

(b) An authority described by Subsection (a) may regulate public

parking in public parking areas or facilities in the principal

municipality under an interlocal agreement with the principal

municipality according to which that power is delegated to the

authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.065. ROADWAYS, TRAILS, LIGHTING: CERTAIN AUTHORITIES.

(a) An authority confirmed before July 1, 1985, may, in the

authority:

(1) construct or maintain a highway, local or arterial street,

thoroughfare, or other road, including a bridge or grade

separation; and

(2) install or operate traffic control improvements, including

signals.

(b) An authority confirmed before 1985 may, in the authority:

(1) construct or maintain a sidewalk, hiking trail, or biking

trail;

(2) install or maintain streetlights; and

(3) in performing an activity under Subdivision (1) or (2), make

drainage improvements and take drainage-related measures as

reasonable and necessary for the effective use of the

transportation facility being constructed or maintained.

(c) An authority may perform an activity authorized by this

section through an agreement with another governmental entity,

including an agreement under Chapter 791, Government Code, with a

state agency listed under Section 771.002, Government Code.

(d) An authority may not perform an activity authorized by this

section in a municipality without:

(1) the consent of the governing body of the municipality; or

(2) a contract with the municipality specifying the actions that

the authority may undertake.

(e) Subsection (a) does not apply to the performance of an

action undertaken by the authority under Section 451.056(a)(1) or

451.058.

(f) This section does not apply to an authority created before

1980 in which the principal municipality has a population of less

than 1.2 million.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.066. SPENDING LIMITATION: TRAILS AND LIGHTING IN

CERTAIN AUTHORITIES. (a) An authority confirmed before 1980 in

which the principal municipality has a population of more than

1.2 million may not spend, during any five-year period, more than

seven percent of its revenue from sales and use taxes and

interest income during that period for all items described by

Section 451.065(b).

(b) For a fiscal year in which an authority described by

Subsection (a) spends an amount that exceeds the limit in

Subsection (a), the registered voters of the authority, by

petition, may require that an election be held on the question of

eliminating or reducing expenditures in any category authorized

by Section 451.065(b) and not otherwise authorized by Section

451.065(a). The board shall call an election in the authority to

be held on the first uniform election date at least 60 days after

the date the election order is issued if the secretary of state:

(1) finds that a petition for the election is valid; or

(2) fails to act within the time required by Subsection (d).

(c) A petition under this section is valid if:

(1) it is signed by registered voters of the authority in a

number equal to at least 10 percent of the number of votes cast

in the authority in the preceding gubernatorial election;

(2) the signatures meeting the requirement in Subdivision (1)

are collected not earlier than the 90th day before the date the

petition is presented to the board; and

(3) it is presented to the board on or before the second

anniversary of the last day of the fiscal year during which the

expenditures exceeded the limitation.

(d) After receiving a petition under this section, the board

shall send it to the secretary of state. The secretary of state

shall, not later than the 30th day after the date the petition is

received, determine whether the petition is valid and notify the

board of the determination.

(e) The ballots for the election must provide for voting for or

against the following proposition: "The (reduction or

elimination) of expenditures for _____________ (category of

spending to be reduced or eliminated)."

(f) A reduction or elimination of expenditures that is approved

by a majority of the votes received on the measure in the

election is effective.

(g) The authority shall pay the costs of:

(1) determining the validity of a petition; and

(2) conducting the election.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.067. EMERGENCY MEDICAL SERVICES: CERTAIN AUTHORITIES.

An authority in which the principal municipality has a population

of less than 300,000 may provide emergency medical services.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.068. FREE FARES PROGRAM: CERTAIN AUTHORITIES. (a) An

authority confirmed before July 1, 1985, and in which the

principal municipality has a population of less than 750,000 may,

through the operation of a program, charge no fares.

(b) A program under this section:

(1) must have clearly defined goals adopted by the authority;

(2) expires annually, unless renewed; and

(3) may be renewed only after the program's costs and benefits

are evaluated.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.070. ELECTIONS. (a) In an election ordered by a

board:

(1) the board shall give notice of the election by publication

in a newspaper of general circulation in the authority at least

once each week for three consecutive weeks, with the first

publication occurring at least 21 days before the date of the

election; and

(2) a resolution ordering the election and the election notice

must show, in addition to the requirements of the Election Code,

the hours of the election and polling places in election

precincts.

(b) Subsection (a) does not apply to an election under

Subchapter N.

(c) An election contest may not be heard unless the comptroller

is timely notified as required by Section 451.413.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.071. REFERENDUM FOR RAIL PLAN; CERTAIN AUTHORITIES.

(a) This section applies only to an authority confirmed before

July 1, 1985, in which the principal municipality has a

population of less than 750,000.

(b) The authority may hold a referendum on whether the authority

may operate a fixed rail transit system. At the election the

ballots shall be printed to permit voting for or against the

following proposition: "The operation of a fixed rail system by

(name of authority)."

(c) The notice of an election called under this section must

include a general description of the form of the fixed rail

transit system, including the general location of any proposed

routes.

(d) If a majority of the votes cast are in favor of the

proposition, the authority may build and operate the system as

provided in the notice for the election. If less than a majority

of the votes cast are in favor of the proposition, the authority

may not expend funds of the authority to purchase, acquire,

construct, operate, or maintain any form of a fixed rail transit

system unless the system is approved by a majority of the votes

cast at a referendum held by the authority for that purpose.

(e) A subsequent referendum under Subsection (d):

(1) may be held more than once;

(2) is held in the same manner as the initial referendum; and

(3) must be held at the general election in November of an

even-numbered year.

(f) A referendum on a proposal to expand a system approved under

this section may be held on any date specified in Section 41.001,

Election Code, or a date chosen by order of the board of the

authority, provided that:

(1) the referendum is held no earlier than the 62nd day after

the date of the order; and

(2) the proposed expansion involves the addition of not more

than 12 miles of track to the system.

(g) This section does not require the authority to hold a

referendum on a proposal to enter into a contract or interlocal

agreement to build, operate, or maintain a fixed rail transit

system for another entity. Notwithstanding Subsection (d), the

authority may spend funds of the authority to enter into a

contract and operate under that contract to build, operate, or

maintain a fixed rail transit system if the other entity will

reimburse the authority for the funds.

(h) A referendum held by a political subdivision, the authority,

or an entity other than the authority at which funding is

approved for a fixed rail transit system is considered to meet

the requirements of Subsections (d) and (e) and Section 451.3625

if the notice for the election called by the political

subdivision, the authority, or other entity contains the

description required by Subsection (c). The referendum may allow

for financial participation of more than one political

subdivision or entity. The authority may only spend funds of the

authority if the referendum authorizes that expenditure.

Added by Acts 1997, 75th Leg., ch. 472, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 542, Sec. 1, eff. June

11, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.84, eff. June 14, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1221, Sec. 5, eff. September 1, 2009.

Sec. 451.072. GENERAL AUTHORITY TO CALL ELECTION: CERTAIN

AUTHORITIES. (a) This section applies only to an authority in

which the principal municipality has a population of more than

1.2 million.

(b) The board of an authority may call an election to determine

the voters' will on any issue that the board is authorized to

decide under this chapter or on the exercise of any discretionary

power of the board under this chapter. At the time the board

orders the election, the board shall specify whether the results

of the election are binding on the authority.

(c) The board shall specify the ballot proposition for an

election called under this section. A ballot proposition is

approved if a majority of the voters voting at the election favor

the proposition.

Added by Acts 2001, 77th Leg., ch. 612, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER C. MANAGEMENT OF AUTHORITY

Sec. 451.101. BOARD POWERS. A board may:

(1) employ a general manager and other persons necessary for the

conduct of the affairs of the authority, including operating or

management companies;

(2) prescribe the duties, compensation, and tenure of persons

employed;

(3) remove an employee;

(4) adopt a seal for the authority;

(5) set the fiscal year for the authority;

(6) establish a complete system of accounts for the authority;

(7) invest the funds of the authority in direct or indirect

obligations of the United States, this state, or a political

subdivision of this state;

(8) purchase, with funds of the authority, certificates of

deposit of state or national banks or savings and loan

associations in this state if the certificates are secured in the

same manner that the funds of a county of this state are required

to be secured;

(9) designate by resolution an authorized representative of the

authority to, according to terms prescribed by the board:

(A) invest authority funds; and

(B) withdraw money from authority accounts for investments; and

(10) designate by resolution an authorized representative of the

authority to supervise the substitution of securities pledged to

secure authority funds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.102. BUDGET. (a) A board shall adopt an annual

operating budget of all major expenditures by type and amount.

The board shall adopt the budget before the beginning of the

fiscal year to which the budget applies and before the authority

may conduct any business in the fiscal year.

(b) The board shall hold a public hearing on a proposed annual

operating budget before adopting the budget and shall, at least

14 days before the date of the hearing, make the proposed budget

available to the public.

(c) The board after public notice and a hearing may by order

amend an annual operating budget.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.103. OPERATING EXPENDITURES. An authority may not

spend for operations money in excess of the total amount

specified for operating expenses in the annual operating budget.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.104. INVESTMENT POWERS: CERTAIN AUTHORITIES. An

authority created before 1980 and in which the principal

municipality has a population of less than 1.2 million has the

same investment powers as an entity under Subchapter A, Chapter

2256, Government Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.105. DEPOSITORY; DEPOSIT OF FUNDS. (a) A board shall

designate one or more banks as depositories for authority funds.

(b) All funds of an authority shall be deposited in one or more

of the authority's depository banks unless an order or resolution

authorizing the issuance of an authority bond or note requires

otherwise.

(c) Funds in a depository, to the extent that those funds are

not insured by the Federal Deposit Insurance Corporation, shall

be secured in the manner provided by law for the security of

county funds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.106. GENERAL MANAGER; MANAGEMENT POLICIES: CERTAIN

AUTHORITIES. (a) The board of an authority in which the

principal municipality has a population of less than 750,000 or

more than 1.2 million shall employ a general manager to

administer the daily operation of the authority. The general

manager may, subject to the annual operating budget and to the

personnel policies adopted by the board, employ persons to

conduct the affairs of the authority and prescribe their duties

and compensation.

(b) Only the general manager may remove an employee. A removal

is subject to board personnel policies.

(c) With the approval of the board, the general manager may

contract with others for the performance of work or provision of

materials for the authority.

(d) The board shall adopt policies clearly defining the

respective duties of the board and the authority's staff.

(e) This section applies only to an authority described by

Subsection (a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.107. RULES. (a) The board by resolution may adopt

rules for:

(1) the safe and efficient operation and maintenance of the

transit authority system;

(2) the use of the transit authority system and the authority's

services by the public and the payment of fares, tolls, and other

charges; and

(3) the regulation of privileges on property owned, leased, or

otherwise controlled by the authority.

(b) A notice of each rule adopted by the board shall be

published in a newspaper with general circulation in the area in

which the authority is located once each week for two consecutive

weeks after adoption of the rule. The notice must contain a

condensed statement of the substance of the rule and must advise

that a copy of the complete text of the rule is filed in the

principal office of the authority, where the text may be read by

any person.

(c) A rule becomes effective 10 days after the date of the

second publication of the notice under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.1075. PROHIBITION OF CONSUMPTION OF ALCOHOLIC BEVERAGE.

(a) A board by resolution may prohibit the consumption of an

alcoholic beverage on property an authority possesses or

controls. The resolution must describe with particularity each

place where consumption of an alcoholic beverage is prohibited.

(b) The authority shall post a sign in each place where

consumption of an alcoholic beverage is prohibited under this

section. The sign must indicate that a person may not consume an

alcoholic beverage in that place.

(c) A person commits an offense if the person consumes an

alcoholic beverage in a place where the consumption of an

alcoholic beverage is prohibited under this section.

(d) An offense under this section is a Class C misdemeanor.

(e) In this section, "alcoholic beverage" has the meaning

assigned by Section 1.04, Alcoholic Beverage Code.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.25(a), eff. Sept.

1, 1997.

Sec. 451.108. PEACE OFFICERS. (a) An authority may commission

and employ peace officers.

(b) An authority created before 1980 in which the principal

municipality has a population of less than 1.2 million may

establish a security force, employ security personnel, and

commission security personnel as peace officers.

(c) A peace officer commissioned under this section, except as

provided by Subsections (d) and (e), or a peace officer

contracted for employment by an authority confirmed before July

1, 1985, in which the principal municipality has a population of

less than 750,000, may:

(1) make an arrest in any county in which the transit authority

system is located as necessary to prevent or abate the commission

of an offense against the law of this state or a political

subdivision of this state if the offense or threatened offense

occurs on or involves the transit authority system;

(2) make an arrest for an offense involving injury or detriment

to the transit authority system;

(3) enforce traffic laws and investigate traffic accidents that

involve or occur in the transit authority system; and

(4) provide emergency and public safety services to the transit

authority system or users of the transit authority system.

(d) A peace officer who holds a commission under this section

from an authority in which the principal municipality has a

population of more than 1.5 million and who has filed with the

authority the oath of a peace officer has all the powers,

privileges, and immunities of peace officers in the counties in

which the transit authority system is located, provides services,

or is supported by a general sales and use tax.

(e) A peace officer who holds a commission under this section

from an authority created before 1980 in which the principal

municipality has a population of less than 1.2 million and who

has filed with the authority the oath of a peace officer has all

the powers, privileges, and immunities of peace officers in the

counties in which the transit authority system is located,

provides services, or is supported by a general sales and use tax

while the peace officer is on the transit authority system

property or performing duties in connection with the transit

authority system or its users.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 142, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1221, Sec. 3, eff. September 1, 2009.

Sec. 451.109. ADVISORY COMMITTEE. (a) A board may establish

one or more advisory committees to make recommendations to the

board or the general manager on the operation of the authority. A

committee has the purposes, powers, and duties, including the

manner of reporting its work, prescribed by the board. A

committee and each committee member serves at the will of the

board.

(b) The board shall appoint persons to the advisory committee

who:

(1) are selected from a list provided by the general manager;

and

(2) have knowledge about and interests in, and represent a broad

range of viewpoints about, the work of the committee.

(c) A member of an advisory committee may not be compensated by

the authority for committee service but is entitled to

reimbursement for actual and necessary expenses incurred in the

performance of committee service.

(d) This section does not apply to an authority in which the

principal municipality has a population of 750,000 or more but

not more than 1.2 million.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.110. PURCHASES: COMPETITIVE BIDDING. (a) Except as

provided by Subsection (c) and by Subchapter Q, a board may not

contract for the construction of an improvement or the purchase

of any property, except through competitive bidding after notice

of the contract proposal. The notice must be published in a

newspaper of general circulation in the area in which the

authority is located at least once each week for two consecutive

weeks before the date set for receiving the bids. The first

notice must be published at least 15 days before the date set for

receiving bids.

(b) The board may adopt rules on:

(1) the taking of bids;

(2) the awarding of contracts; and

(3) the waiver of the competitive bidding requirement:

(A) if there is an emergency;

(B) if there is only one source for the purchase; or

(C) except for a contract for construction of an improvement on

real property, if:

(i) competitive bidding is inappropriate because the procurement

requires design by the supplier and if competitive negotiation,

with proposals solicited from an adequate number of qualified

sources, will permit reasonable competition consistent with the

procurement; or

(ii) it is ascertained after solicitation that there will be

only one bidder.

(c) Subsection (a) does not apply to a contract for:

(1) $25,000 or less;

(2) the purchase of real property;

(3) personal or professional services; or

(4) the acquisition of an existing transit system.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 1479, Sec. 1, eff. June 19,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1277, Sec. 2, eff. September 1, 2005.

Sec. 451.111. PURCHASES: NOTICE OF NONCOMPETITIVE BID PROPOSALS.

(a) Except as provided by Subchapter Q, unless the posting

requirement in Subsection (b) is satisfied, a board may not let a

contract that is:

(1) for more than $25,000; and

(2) for:

(A) the purchase of real property; or

(B) consulting or professional services.

(b) An announcement that a contract to which this section

applies is being considered must be posted in a prominent place

in the principal office of the authority for at least two weeks

before the date the contract is awarded.

(c) This section does not apply to a contract that must be

awarded through competitive bidding or for the purchase of an

existing transit system.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 1479, Sec. 2, eff. June 19,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1277, Sec. 3, eff. September 1, 2005.

Sec. 451.112. CONFLICTS OF INTEREST: BOARD MEMBERS. Chapter

171, Local Government Code, applies to a board member of an

authority, except that an authority created before 1980 in which

the principal municipality has a population of less than 1.2

million may not enter into a contract or agreement with a

business entity in which a board member or the general manager

owns five percent or more of the voting stock or shares of the

entity or receives funds from the entity exceeding five percent

of the member's or general manager's gross income. A contract

executed by an authority in violation of this section is

voidable.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.113. DRIVING ON CERTAIN AUTHORITY RIGHT-OF-WAY;

PENALTY. (a) A person commits an offense if, as the operator of

a motor vehicle, the person drives on a designated right-of-way

of an authority that is used in connection with a motor bus rapid

transit system.

(b) It is an exception to the application of Subsection (a) that

the person:

(1) was driving a motor vehicle owned or under the control of

the authority and was authorized to drive the vehicle on the

designated right-of-way; or

(2) was driving an authorized emergency vehicle, as defined by

Section 541.201, and responding to a call.

(c) Subsection (a) may be enforced by any peace officer listed

in Article 2.12, Code of Criminal Procedure, in whose

jurisdiction the offense is committed.

(d) An offense under this section is a Class C misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch.

1209, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. STATION OR TERMINAL COMPLEX SYSTEMS

Sec. 451.151. STATION OR TERMINAL COMPLEX: SYSTEM PLAN. (a) An

authority may not acquire an interest in real property for a

station or terminal complex unless the station or terminal

complex is included in the transit authority system in a

comprehensive transit plan approved by a resolution of the board.

A mass transit facility of an authority is not a station or

terminal complex under this subchapter unless the facility is

included in the authority's comprehensive transit plan under this

section.

(b) A station or terminal complex may not be included in a

transit authority system unless the board first finds that the

station or complex:

(1) will encourage and provide for efficient and economical mass

transit;

(2) will facilitate access to mass transit and provide for other

mass transit purposes;

(3) will reduce vehicular congestion and air pollution in the

metropolitan area; and

(4) is reasonably essential to the successful operation of the

transit authority system.

(c) On making a finding under Subsection (b), the board may

amend the authority's comprehensive transit plan to include a

station or terminal complex.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.152. STATION OR TERMINAL COMPLEX: FACILITIES. A

station or terminal complex of an authority:

(1) must include adequate provision for the transfer of

passengers among the various means of transportation available to

the complex; and

(2) may include provision for residential, institutional,

recreational, commercial, and industrial facilities.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.153. APPROVAL OF MUNICIPALITY. The location of a

station or terminal complex in a municipality or in the

extraterritorial jurisdiction of a municipality must be approved,

as to conformity with the comprehensive or general plan of the

municipality, by a motion, resolution, or ordinance adopted by

the governing body of the municipality.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.154. STATION OR TERMINAL COMPLEX: LIMITATION ON REAL

PROPERTY ACQUISITION. (a) An interest in real property may not

be acquired for station or terminal complex facilities described

by Section 451.152(2) unless the property:

(1) is 1,500 feet or less from the center point of the station

or terminal complex; or

(2) if farther than 1,500 feet from the center point of the

station or terminal complex, is included in a master development

plan adopted by the board and not acquired by eminent domain.

(b) Notwithstanding Subsection (a), an authority created before

1980 in which the principal municipality has a population of less

than 1.2 million may acquire, including through the use of

eminent domain, an interest in real property for facilities if

the property:

(1) is 2,500 feet or less from the center point of the station

or terminal complex; or

(2) is included in a master development plan adopted by the

board.

(c) Before the commencement of an eminent domain proceeding to

which this section applies, the board shall designate the center

point of the station or terminal complex.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.155. TRANSFER OF REAL PROPERTY IN STATION OR TERMINAL

COMPLEX. (a) An authority may transfer to any person by any

means, including a sale or lease, an interest in real property in

a station or terminal complex and may contract with respect to

it, in accordance with the comprehensive transit plan approved by

the board and subject to terms:

(1) the board finds to be in the public interest or necessary to

carry out this section; and

(2) the instrument transferring the title or right of use

specifies.

(b) A transfer must be at the fair value of the interest

transferred considering the use designated for the real property

in the authority's comprehensive transit plan.

(c) A person from whom property offered for sale under this

section was acquired by eminent domain or the threat of eminent

domain has a first right to purchase the property at the price

for which the property is offered to the public.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER E. REGIONAL ECONOMIC DEVELOPMENT FACILITIES IN

STATIONS OR TERMINAL COMPLEXES

Sec. 451.201. DEFINITION. In this subchapter, "regional

economic development facilities" includes only those facilities

that will lead to the creation of new jobs, maintain existing

jobs, or generally improve the conditions under which a local

economy may prosper. The term includes facilities primarily used

for conventions, entertainment, special events, or professional

or amateur sports.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.202. APPLICATION OF SUBCHAPTER LIMITED TO CERTAIN

AUTHORITIES. This subchapter applies only to an authority

created before 1980 in which the principal municipality has a

population of less than 1.2 million.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.203. STATION OR TERMINAL COMPLEX: REGIONAL ECONOMIC

DEVELOPMENT FACILITIES IN CERTAIN AUTHORITIES. In addition to

other facilities authorized by Subchapter D, a station or

terminal complex may include regional economic development

facilities that are approved by:

(1) the board;

(2) the governing body of the principal municipality in the

authority; and

(3) the governing body of the municipality, other than the

principal municipality, in which the station or terminal complex

containing the facilities is located or in whose extraterritorial

jurisdiction the station or terminal complex is located.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.204. CONTRACTS FOR REGIONAL ECONOMIC DEVELOPMENT

FACILITIES. (a) An authority may:

(1) plan, acquire, establish, develop, construct, improve,

maintain, operate, regulate, protect, and police the regional

economic development facility portion of a station or terminal

complex; or

(2) agree with any person for the execution, in whole or part,

of the activities described by Subdivision (1).

(b) An agreement made under Subsection (a)(2) is not effective

unless the governing body of the principal municipality in the

authority approves the agreement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.205. STATION OR TERMINAL COMPLEX: REGIONAL ECONOMIC

DEVELOPMENT FACILITIES ADDITIONAL TAX. (a) An authority may

increase its sales and use tax rate, not to exceed the rate

authorized by Sections 451.404 and 451.405, to provide for the

planning, acquisition, establishment, development, and

construction of a station or terminal complex that includes

regional economic development facilities if a majority of the

votes received in an election called for that purpose approve the

increase.

(b) An election under Subsection (a) may be called only if both

the governing body of the principal municipality and the board by

resolution order the election after:

(1) a petition requesting an election is submitted to the board;

(2) the board and the governing body hold separate public

hearings on the ballot proposition; and

(3) notice is given of the intent to vote on the tax rate

increase.

(c) The notice provided under Subsection (b)(3) must include:

(1) a statement or description of the purpose of the tax rate

increase; and

(2) a statement that after five years the revenue from the tax

rate increase may be used only for mass transit purposes other

than the regional economic development facilities portion of the

station or terminal complex, and then only if approved by the

voters at an election held at that time.

(d) To be valid, a petition under Subsection (b) must:

(1) contain signatures of at least 10 percent of the registered

voters of the authority collected not earlier than the 180th day

before the date the petition is submitted to the board;

(2) state that the petition is intended to initiate an election

to increase the rate of the sales and use tax of the authority

for the purpose of establishing and operating a regional economic

development facility; and

(3) include the ballot proposition for the election.

(e) The ballot proposition must contain a specific description

of the regional economic development facilities projects to be

financed by the revenue from the tax rate increase.

(f) A petition is considered to be valid if the board fails to

act on the petition before the 31st day after the date the

petition is submitted to the board.

(g) An election under this section may not be held earlier than

the first anniversary after the date of a previous election to

approve a tax rate increase under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.206. USE OF REVENUE FOR REGIONAL ECONOMIC DEVELOPMENT

FACILITIES. (a) Revenue received from the collection of the

authority's sales and use tax at the rate equal to the amount of

the rate increase adopted under this subchapter may be used only

to finance a project described in the ballot proposition.

(b) The dedication of revenue under Subsection (a) expires on

the fifth anniversary of the date the sales and use tax rate

increase takes effect in the authority.

(c) Money not used for the regional economic development

facilities portion of a station or terminal complex may be used

for other purposes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.207. CONTINUATION OF TAX RATE INCREASE. On the

expiration of the dedication of an authority's sales and use tax

rate increase revenue as provided by Section 451.206, the board

shall decrease the authority's sales and use tax rate to its

previous rate unless:

(1) the board determines that the revenue from the increased

rate is necessary for purposes other than the regional economic

development facilities portion of the station or terminal

complex;

(2) the board submits the question of the continuation of the

increased rate to the voters of the authority at an election held

as provided by this chapter; and

(3) at the election, a majority of the votes received on the

measure favor the continuation of the increased tax rate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER F. SPECIAL PROGRAMS AND SERVICES

Sec. 451.251. CONTRACT GOALS FOR DISADVANTAGED BUSINESSES. An

authority that does not have an up-to-date disadvantaged business

enterprise program, as defined by 49 C.F.R. Part 23, to assist

minorities and women in participating in authority contracts

should establish goals for that participation. The recommended

contract goals are:

(1) 17 percent for construction, 11 percent for purchasing, and

24 percent for professional services; or

(2) the weighted average equivalent of the categories in

Subdivision (1).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.252. MINORITY AND DISADVANTAGED INDIVIDUALS PROGRAM:

CERTAIN AUTHORITIES. (a) The board of an authority confirmed

before July 1, 1985, shall establish a program to encourage

participation in contracts of the authority by businesses owned

by minorities or disadvantaged individuals.

(b) This section does not apply to an authority created before

1980 in which the principal municipality has a population of less

than 1.2 million.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.253. MINORITY AND WOMEN-OWNED BUSINESS PROGRAM: CERTAIN

AUTHORITIES. (a) An authority with a regional economic

development facility approved under Subchapter E may establish a

program reasonably designed to increase the participation of

minority and women-owned businesses in public contracts awarded

by the authority, and if the program is established, the board

shall provide a plan to assist minority and women-owned

businesses in the area served by the authority to achieve the

purposes of the program. If the board establishes an overall

minority and women-owned business contract percentage goal as a

part of the program, the goal may not exceed the capability of

the minority and women-owned businesses in the area served by the

authority to perform the number and type of contracts awarded by

the authority, as determined by a qualified, independent source.

(b) The board shall periodically review the effectiveness of the

program and the reasonableness of the program goals.

(c) This section does not affect Sections 451.110 and 451.111,

but prospective bidders may be required to meet uniform standards

designed to assure a reasonable degree of participation by

minority and women-owned businesses in the performance of any

contract.

(d) In this section:

(1) "Minority" includes blacks, Hispanics, Asian Americans,

American Indians, and Alaska natives.

(2) "Minority business" means a business concern more than 50

percent of which is owned and controlled in management and daily

operations by members of one or more minorities.

(3) "Women-owned business" means a business concern more than 50

percent of which is owned and controlled in management and daily

operations by one or more women.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.254. PROGRAM FOR PERSONS WITH PHYSICAL DISABILITIES:

CERTAIN AUTHORITIES. (a) The board of an authority confirmed

before July 1, 1985, shall promote the availability and use of

transportation services of the authority by persons who have

physical disabilities by establishing a program that:

(1) is designed to meet the specific transportation problems of

those persons; and

(2) establishes the means by which transportation services are

to be provided to those persons.

(b) Before establishing a program under this section, the board

shall hold public hearings relating to the establishment and

operation of the program.

(c) This section does not apply to an authority created before

1980 in which the principal municipality has a population of less

than 1.2 million.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.255. TRANSPORTATION FOR JOBS PROGRAM PARTICIPANTS. (a)

An authority shall contract with the Texas Department of Human

Services to provide, in accordance with federal law,

transportation services to a person who:

(1) resides in the area served by the authority;

(2) is receiving financial assistance under Chapter 31, Human

Resources Code; and

(3) is registered in the jobs opportunities and basic skills

training program under Part F, Subchapter IV, Social Security Act

(42 U.S.C. Section 682).

(b) The contract must include provisions to ensure that:

(1) the authority is required to provide transportation services

only to a location:

(A) to which the person travels in connection with participation

in the jobs opportunities and basic skills training program; and

(B) that the authority serves under the authority's authorized

rate structure and existing services;

(2) the authority provides directly to the Texas Department of

Human Services trip vouchers for distribution by the department

to a person who is eligible under this section to receive

transportation services;

(3) the Texas Department of Human Services reimburses the

authority for allowable costs, at the applicable federal matching

rate; and

(4) the Texas Department of Human Services may return

undistributed trip vouchers to the authority.

(c) An authority shall certify the amount of public funds spent

by the authority under this section for the purpose of obtaining

federal funds under the jobs opportunities and basic skills

training program.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.256. WAIVER OF FEDERAL REQUIREMENTS. If, before

implementing Section 451.255, the Texas Department of Human

Services determines that a waiver or authorization from a federal

agency is necessary for implementation, the Texas Department of

Human Services shall request the waiver or authorization, and the

department and an authority may delay implementing Section

451.255 until the waiver or authorization is granted.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER H. BONDS

Sec. 451.351. DEFINITION. In this subchapter, "bond" includes a

note.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.352. POWER TO ISSUE BONDS. (a) An authority may issue

bonds at any time and for any amounts it considers necessary or

appropriate for the acquisition, construction, repair, equipping,

improvement, or extension of its transit authority system.

(b) The board, by resolution, may authorize the issuance of

bonds payable solely from revenue.

(c) Bonds, any portion of which is payable from taxes, may not

be issued until authorized by a majority of the votes received in

an election ordered and held for that purpose.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.353. BOND TERMS. (a) An authority's bonds are fully

negotiable. An authority may make the bonds redeemable before

maturity at the price and subject to the terms and conditions

that are provided in the authority's resolution authorizing the

bonds.

(b) A revenue bond indenture may limit a power of the authority

provided by Sections 451.054-451.060, 451.061(a) or (b),

451.064-451.069, 451.107(a), or 451.251 as long as the bonds

issued under the indenture are outstanding.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.354. SALE. An authority's bonds may be sold at a

public or private sale as determined by the board to be the more

advantageous.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.355. APPROVAL; REGISTRATION. (a) An authority's bonds

and the records relating to their issuance shall be submitted to

the attorney general for examination before the bonds may be

delivered.

(b) If the attorney general finds that the bonds have been

issued in conformity with the constitution and this chapter and

that the bonds will be a binding obligation of the issuing

authority, the attorney general shall approve the bonds.

(c) After the bonds are approved by the attorney general, the

comptroller shall register the bonds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.356. INCONTESTABILITY. Bonds are incontestable after

they are:

(1) approved by the attorney general;

(2) registered by the comptroller; and

(3) sold and delivered to the purchaser.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.357. SECURITY PLEDGED. (a) To secure the payment of

an authority's bonds, the authority may:

(1) pledge all or part of revenue realized from any tax that the

authority may impose;

(2) pledge all or part of the revenue of the transit authority

system; and

(3) mortgage all or part of the transit authority system,

including any part of the system subsequently acquired.

(b) Under Subsection (a)(3) an authority may, subject to the

terms of the bond indenture or the resolution authorizing the

issuance of the bonds, encumber a separate item of the transit

authority system and acquire, use, hold, or contract for the

property by lease, chattel mortgage, or other conditional sale

including an equipment trust transaction.

(c) An authority may not issue bonds secured by ad valorem tax

revenue.

(d) An authority is not prohibited by this subchapter from

encumbering one or more transit authority systems to purchase,

construct, extend, or repair one or more other transit authority

systems.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.358. PLEDGE OF REVENUE LIMITED. The expenses of

operation and maintenance of a transit authority system,

including salaries, labor, materials, and repairs necessary to

provide efficient service and every other proper item of expense,

are a first lien and charge against any revenue of a transit

authority system that is encumbered under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.359. REFUNDING BONDS. An authority may issue refunding

bonds for the purposes and in the manner authorized by general

law, including Chapter 1207, Government Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.395, eff. Sept.

1, 2001.

Sec. 451.360. BONDS AS AUTHORIZED INVESTMENTS. (a) An

authority's bonds are authorized investments for:

(1) a bank;

(2) a savings bank;

(3) a trust company;

(4) a savings and loan association; and

(5) an insurance company.

(b) The bonds, when accompanied by all appurtenant, unmatured

coupons and to the extent of the lesser of their face value or

market value, are eligible to secure the deposit of public funds

of this state, a political subdivision of this state, and any

other political corporation of this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.361. EXCHANGE OF BONDS FOR EXISTING SYSTEM. An

authority's revenue bonds may be exchanged, in lieu of cash, for

the property of all or part of an existing transit authority

system to be acquired by the authority. If the property is owned

by a corporation that will dissolve simultaneously with the

exchange, the authority may acquire the stock of the corporation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.362. SHORT-TERM BONDS. (a) Notwithstanding other

provisions of this chapter and except as provided by Subsections

(c) and (d), the board, by order or resolution, may issue bonds

that are secured by revenue or taxes of the authority if the

bonds:

(1) have a term of not more than 12 months; and

(2) are payable only from revenue or taxes received on or after

the date of their issuance and before the end of the fiscal year

following the fiscal year in which the bonds are issued.

(b) A bond issued under this section need not be approved by the

attorney general or registered with the comptroller.

(c) In an authority in which the principal municipality has a

population of 1.5 million or more, bonds may have a term of not

more than five years. The bonds are payable only from revenue on

taxes received on or after the date of their issuance.

(d) In an authority created before 1980 in which the principal

municipality has a population of less than 1.2 million, bonds may

have a term of not more than 10 years. The bonds are payable only

from fee revenue received on or after the date the bonds are

issued.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 19.09, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

89, Sec. 1, eff. May 14, 2007.

Sec. 451.3625. BONDS FOR RAIL SYSTEM; CERTAIN AUTHORITIES. (a)

This section applies only to an authority confirmed before July

1, 1985, in which the principal municipality has a population of

less than 750,000.

(b) An authority may not issue short-term debt under Section

451.362 or bonds secured by the revenue of the authority to

finance any portion of the purchase, acquisition, construction,

operation, or maintenance of a fixed rail transit system unless

the system is approved at a referendum under Section 451.071.

(c) If a referendum is approved under Section 451.071, the term

for which short-term debt may be issued under Section 451.362 is

increased to five years if the purpose of the debt is the

purchase, acquisition, construction, operation, or maintenance of

the fixed rail transit system approved at the referendum.

Added by Acts 1997, 75th Leg., ch. 472, Sec. 2, eff. Sept. 1,

1997.

Sec. 451.363. TAX EXEMPTION. The interest on an authority's

bonds is exempt from state and local taxes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER I. TAXATION

Sec. 451.401. GENERAL POWER OF TAXATION. An authority may

impose any kind of tax except an ad valorem property tax.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.402. VOTER APPROVAL REQUIRED FOR TAX. (a) An

authority may not impose a tax or increase the rate of an

existing tax unless a proposition proposing the imposition or

rate increase is approved by a majority of the votes received at

an election held for that purpose.

(b) Each new tax or rate increase must be expressed in a

separate proposition consisting of a brief statement of the

nature of the proposed tax. The board may submit propositions in

the alternative with provision for the method of determining the

result of the election.

(c) The notice of the election must contain a statement of the

base or rate of the proposed tax.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.403. AUTHORITY TAX CODE AND RULES. (a) The board

shall, before an election to authorize a tax, adopt a complete

tax code and rules providing for the nature of the tax, the tax

rate, and the administration and enforcement of the tax. The code

and rules must include provisions for:

(1) the time and manner of payment;

(2) exemptions;

(3) liens;

(4) interest;

(5) penalties;

(6) discounts for prepayment;

(7) refunds for erroneous payment;

(8) fees for collection;

(9) collection procedures;

(10) manner of enforcement;

(11) required returns;

(12) registration and reports of taxpayers;

(13) the duties and responsibilities of tax officers and

taxpayers; and

(14) the delegation to tax officers of the power to make

determinations and additional rules and obtain records as

appropriate.

(b) The tax code and rules may contain other provisions,

including the incorporation of other tax laws and remedies for

tax administration and enforcement that are available to the

state or another political subdivision under general law.

(c) The board, after an election approving the tax, may amend

the tax code and rules. The board may not increase the amount of

the tax by amendment unless the increase is approved under

Section 451.402.

(d) This section does not apply to an authority's sales and use

tax or motor vehicle emissions tax.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.404. SALES AND USE TAX. (a) The board, subject to

Section 451.402, may impose for an authority a sales and use tax

at the rate of:

(1) one-quarter of one percent;

(2) one-half of one percent;

(3) three-quarters of one percent; or

(4) one percent.

(b) Chapter 322, Tax Code, applies to an authority's sales and

use tax.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.405. MAXIMUM TAX RATE IN AUTHORITY AREA. (a) An

authority may not adopt a sales and use tax rate, including a

rate increase, that when combined with the rates of all sales and

use taxes imposed by other political subdivisions of the state

having territory in the authority exceeds two percent in any

location in the authority.

(b) An election by an authority to adopt a sales and use tax or

to increase the rate of the authority's sales and use tax has no

effect if:

(1) the voters of the authority approve the authority's sales

and use tax rate or rate increase at an election held on the same

day on which a municipality or county having territory within the

authority adopts a sales and use tax or an additional sales and

use tax; and

(2) the combined rates of all sales and use taxes imposed by the

authority and other political subdivisions of the state would

exceed two percent in any location in the authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.406. INITIAL SALES TAX: EFFECTIVE DATE. The adoption

of an authority's sales and use tax takes effect on the first day

of the second calendar quarter beginning after the date the

comptroller receives a copy of the order required to be filed

under Section 451.661.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.407. RATE DECREASE: SALES AND USE TAX. The board may:

(1) decrease by order the authority's sales and use tax rate; or

(2) order an election to decrease the rate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.408. RATE INCREASE: SALES AND USE TAX. (a) The board

may order an election to increase the authority's sales and use

tax rate.

(b) The registered voters of an authority, by petition, may

require an election to increase the authority's sales and use tax

rate.

(c) If the board has reduced the rate of the authority's sales

and use tax without election, the board, by order, may increase

the rate to a rate not in excess of the rate before the ordered

decrease.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.409. SALES AND USE TAX RATE INCREASE: PETITION AND

ELECTION. (a) A petition to increase the rate of an authority's

sales and use tax is valid only if it is submitted to the board

and signed by at least 10 percent of the authority's registered

voters as determined by the most recent official list of

registered voters.

(b) The board shall submit a petition for an election to

increase the authority's sales and use tax rate to the secretary

of state.

(c) The secretary of state shall determine the validity of a

petition not later than the 30th day after the date the petition

is received by the secretary and shall notify the board of the

result of the determination.

(d) The board shall call an election to increase the tax rate if

the secretary determines that a petition is valid or if the

secretary fails to act within the period required by Subsection

(c).

(e) The authority shall pay the costs of determining the

validity of a petition and the costs of the election.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.410. SALES AND USE TAX INCREASE OR DECREASE: BALLOTS.

In an election for the increase or decrease of an authority's

sales and use tax, the ballots shall be printed to provide for

voting for or against the following proposition: "The (increase

or decrease) of the local sales and use tax rate to

(percentage)."

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.411. RESULTS OF ELECTION; NOTICE. (a) If a majority

of the votes received in an election to increase or decrease the

rate of an authority's sales and use tax favor the proposition,

the rate change takes effect as provided by Section 451.412.

(b) The authority shall send a notice of the election and a

certified copy of the order canvassing the results of the

election to the Texas Department of Transportation and the

comptroller. The authority shall file a notice and a certified

copy of the order in the deed records of each county in which the

authority is located in the same manner as the results of a

confirmation election are filed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.412. EFFECTIVE DATE OF TAX RATE CHANGE. A rate

increase or decrease in an authority's sales and use tax takes

effect on:

(1) the first day of the first calendar quarter that begins

after the date the comptroller receives the notice provided under

Section 451.411(b); or

(2) the first day of the second calendar quarter that begins

after the date the comptroller receives the notice, if within 10

days after the date of receipt of the notice the comptroller

gives written notice to the presiding officer of the board that

the comptroller requires more time to implement tax collection

and reporting procedures.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.413. TAX EFFECTIVE DATES AFTER ELECTION CONTEST. (a)

The contestant of an election under this subchapter shall send

the comptroller by registered or certified mail within 10 days

after the date the contest is filed a copy of the notice of

contest that shows:

(1) the style of the contest;

(2) the date the contest is filed;

(3) the case number; and

(4) the court in which the contest is pending.

(b) On receipt of the notice under Subsection (a), the effective

date of an authority's sales and use tax or change in the rate of

an authority's sales and use tax to result from the election is

suspended.

(c) The presiding officer of the board shall notify by

registered or certified mail the comptroller when a final

judgment of a contest to an election under this subchapter is

entered and enclose with the notice a certified copy of the final

judgment.

(d) If the result of the election adopting the authority's local

sales and use tax or changing the tax rate is sustained, the

comptroller, in determining the effective date of the tax, shall

substitute the date of receipt of the notice of the final

judgment for the date of receipt of the notice of election

results.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.414. MAXIMUM RATE OF VEHICLE EMISSIONS TAX. (a) Each

year that a board imposes a motor vehicle emissions tax, the

board shall set the motor vehicle emissions tax rate as a

percentage of the maximum tax rate specified for each class of

vehicles in the following table:

Cubic Inches of

Annual Tax

Cylinder Displacement

for Each Vehicle

51-100

6

101-200

7

201-300

8

301-900

10

901 or more

15

(b) The rate of the tax may not exceed 100 percent of the amount

specified by the table and applies equally and uniformly to all

classes and to all members of each class.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.415. EXEMPTIONS. (a) The following vehicles are

exempt from a vehicle emissions tax imposed by an authority on

the owner of the vehicle:

(1) a vehicle that is the property of and used exclusively in

the service of the United States, this state, or a county,

municipality, school district, or authority of this state;

(2) a vehicle used exclusively for fire fighting; and

(3) a vehicle that:

(A) is owned by a person doing business both in and outside the

authority or only outside the authority;

(B) is not stationed or customarily kept in the authority; and

(C) is operated in the authority for an average period of less

than two days each calendar week during a tax year or portion of

a tax year during which the tax accrues.

(b) To receive the exemption under Subsection (a)(3), the owner

of a vehicle must file with the county assessor-collector an

affidavit specifying each vehicle for which the exemption is

claimed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.416. EMISSIONS TAX YEAR. (a) A motor vehicle

emissions tax year begins on April 1 of each year and is divided

into quarters.

(b) A tax accruing during the second quarter of the tax year is

three-fourths of the amount of the annual tax. A tax accruing

during the third quarter is one-half of the amount of the annual

tax. A tax accruing during the fourth quarter is one-fourth of

the amount of the annual tax.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.417. EMISSIONS TAX PAYMENTS: DELINQUENCY. Motor

vehicle emissions taxes for a tax year become payable on February

1 and become delinquent if not paid by April 1 of the tax year.

The taxes on a motor vehicle that becomes subject to the tax on

or after April 1 of the tax year become delinquent if not paid by

the 61st day after the date the taxes accrue.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.418. COLLECTION OF EMISSIONS TAXES BY COUNTY

ASSESSOR-COLLECTOR. (a) The county assessor-collector of a

county in which an authority has territory shall collect the

authority's motor vehicle emissions taxes from residents of the

authority who reside in that county.

(b) A resident of an authority shall pay the motor vehicle

emissions tax for each motor vehicle owned or controlled by the

resident to the county assessor-collector at the time and with

whom the resident applies for registration of the resident's

motor vehicle for the ensuing registration year. An applicant for

registration shall pay the full amount of the motor vehicle

emissions tax for the tax year unless application is made after

June 30 of the tax year and the applicant files with the county

assessor-collector an affidavit that the vehicle has not for any

previous quarter of the tax year been operated in the authority.

The county assessor-collector shall issue to each taxpayer, on

payment of the tax, the original motor vehicle emissions tax

receipt bearing an identifying number or symbol for the motor

vehicle for which the tax is paid. One copy of the receipt shall

be retained by the county assessor-collector.

(c) A county assessor-collector may not register a motor vehicle

subject to an authority's motor vehicle emissions tax until the

motor vehicle emissions tax is paid for the tax year or other

period that the motor vehicle emissions tax is due.

(d) The board shall, on or before November 1 of each year,

certify to the county assessor-collector of each county having

territory in the authority the motor vehicle emissions tax rate

for each class of motor vehicles for the succeeding tax year. The

board shall furnish to the county assessor-collector motor

vehicle emissions tax receipts in triplicate.

(e) A county assessor-collector is entitled to a fee of 45 cents

for each motor vehicle emissions tax receipt issued by the

assessor-collector to be used for paying the expenses incurred in

collecting the tax and issuing the tax receipts under this

section.

(f) After deducting the fee authorized by Subsection (e), the

county assessor-collector shall, on or before the 15th day of

each month, send to the authority all taxes, penalties, and

interest collected on behalf of the authority during the

preceding calendar month. The county assessor-collector and the

authority may agree to a payment schedule and interval other than

the schedule and interval specified by this subsection.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.419. PENALTIES AND INTEREST: EMISSIONS TAXES. (a) The

following penalties apply to the late payment of motor vehicle

emissions taxes:

Date Tax Paid

Penalty

during the first month of delinquency

one percent

during the second month of delinquency

two percent

during the third month of delinquency

three percent

during the fourth month of delinquency

four percent

during the fifth month of delinquency

five percent

after the fifth month of delinquency

eight percent

(b) A delinquent motor vehicle emissions tax bears interest at

six percent a year from the date of delinquency until the tax is

paid.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.420. BOARD RULES: EMISSIONS TAXES. The board may adopt

rules relating to the collection and payment of the authority's

motor vehicle emissions taxes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER J. FINANCIAL AND PERFORMANCE AUDITS

Sec. 451.451. FINANCIAL AUDITS. (a) The board of an authority

shall have an annual audit of the affairs of the authority

prepared by an independent certified public accountant or a firm

of independent certified public accountants.

(b) The audit is open to public inspection.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.452. REVIEW OF AUDIT: CERTAIN AUTHORITIES. (a) The

board shall deliver a copy of each audit prepared under Section

451.451 to:

(1) the governor;

(2) the lieutenant governor;

(3) the speaker of the house of representatives;

(4) the state auditor;

(5) the county judge of each county having territory in the

authority; and

(6) the presiding officer of the governing body of each

municipality having territory in the authority.

(b) The state auditor may elect to file any comments about the

audit with the legislative audit committee and the board, subject

to a risk assessment performed by the state auditor and to the

legislative audit committee's approval of including the

preparation of the comments in the audit plan under Section

321.013, Government Code.

(c) The state auditor may:

(1) examine any work papers from the audit; or

(2) audit the financial transactions of the authority if the

state auditor determines an audit is necessary.

(d) This section applies only to an authority in which the

principal municipality has a population of more than 1.2 million

or less than 750,000, except that Subsections (a)(5) and (6) do

not apply to an authority in which the principal municipality has

a population of more than 1.2 million.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 785, Sec. 69, eff. Sept. 1,

2003.

Sec. 451.454. PERFORMANCE AUDITS: CERTAIN AUTHORITIES. (a) The

board of an authority in which the principal municipality has a

population of more than 1.2 million or less than 750,000 shall

contract at least once every four years for a performance audit

of the authority to be conducted by a firm that has experience in

reviewing the performance of transit agencies.

(b) The purposes of the audit are to provide:

(1) evaluative information necessary for the performance of

oversight functions by state and local officers; and

(2) information to the authority to assist in making changes for

the improvement of the efficiency and effectiveness of authority

operations.

(c) Each audit must include an examination of:

(1) one or more of the following:

(A) the administration and management of the authority;

(B) transit operations; or

(C) transit authority system maintenance;

(2) the authority's compliance with applicable state law,

including this chapter; and

(3) the following performance indicators:

(A) operating cost per passenger, per revenue mile, and per

revenue hour;

(B) sales and use tax receipts per passenger;

(C) fare recovery rate;

(D) average vehicle occupancy;

(E) on-time performance;

(F) number of accidents per 100,000 miles; and

(G) number of miles between mechanical road calls.

(d) A subject described under Subsection (c)(1) must be examined

at least once in every third audit.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.455. COMPUTATION OF PERFORMANCE INDICATORS. (a) An

authority's operating cost per passenger is computed by dividing

the authority's annual operating cost by the passenger trips for

the same period.

(b) The sales and use tax receipts per passenger are computed by

dividing the annual receipts from authority sales and use taxes

by passenger trips for the same period.

(c) The operating cost per revenue hour is computed by dividing

the annual operating cost by the total of scheduled hours that

authority revenue vehicles are in revenue service for the same

period.

(d) The operating cost per revenue mile is computed by dividing

the annual operating cost by the number of miles traveled by

authority revenue vehicles while in revenue service for the same

period.

(e) The fare recovery rate is computed by dividing the annual

revenue, including fares, tokens, passes, tickets, and route

guarantees, provided by passengers and sponsors of passengers of

revenue vehicles, by the operating cost for the same period.

Charter revenue, interest income, advertising income, and other

operating income are excluded from revenue provided by passengers

and sponsors of passengers.

(f) The average vehicle occupancy is computed by dividing the

annual passenger miles by the number of miles traveled by

authority revenue vehicles while in revenue service for the same

period. The annual passenger miles are computed by multiplying

the annual passenger trips and the average distance ridden by

passengers during the same period.

(g) On-time performance is computed by determining an annual

percentage of revenue vehicle trips of revenue vehicles that

depart from selected locations at a time not earlier than the

published departure time and not later than five minutes after

that published time.

(h) The number of accidents per 100,000 miles is computed by

multiplying the annual number of accidents by 100,000 and

dividing the product by the number of miles for all service,

including charter and nonrevenue service, directly operated by

the authority for the same period. In this subsection, "accident"

includes:

(1) a collision that involves an authority's revenue vehicle,

other than a lawfully parked revenue vehicle, and that results in

property damage, injury, or death; and

(2) an incident that results in the injury or death of a person

on board or boarding or alighting from an authority's revenue

vehicle.

(i) The number of miles between mechanical road calls is

computed by dividing the annual number of miles for all service

directly operated by an authority, including charter and

nonrevenue service, by the number of mechanical road calls for

the same period. In this subsection, "mechanical road call" means

an interruption in revenue service that is caused by revenue

vehicle equipment failure that requires assistance from a person

other than the vehicle operator before the vehicle can be

operated normally.

(j) In this section:

(1) "Operating cost" means an authority's costs of providing

public transit service, including purchased transit service not

performed by the authority, but excluding the costs of:

(A) depreciation, amortization, and capitalized charges;

(B) charter bus operations; and

(C) coordination of carpool and vanpool activities.

(2) "Passenger trips" means the number of all passenger

boardings, including transfers, but excluding charter passengers

and carpool and vanpool passengers whose trips are only

coordinated by an authority.

(3) "Revenue service" means the time an authority revenue

vehicle is in service to carry passengers, other than charter

passengers.

(4) "Revenue vehicle" means a vehicle that is:

(A) used to carry paying passengers; and

(B) operated by an authority or as a purchased service.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.456. PERFORMANCE AUDIT RESPONSE; HEARING. (a) An

authority for which a performance audit is conducted under

Section 451.454 shall prepare a written response to the audit

report. The response must include each proposal for action

relating to recommendations included in the report, whether the

proposal for action is pending, adopted, or rejected.

(b) The authority shall make copies of the report and the

response available for public inspection at the offices of the

authority during normal business hours.

(c) The authority shall conduct a public hearing on each

performance audit report and the authority's response under

Subsection (a). The authority shall give notice of the hearing by

publication of the notice in a newspaper of general circulation

in the area included in the authority at least 14 days before the

date of the hearing.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.457. DELIVERY OF REPORT AND RESPONSE. An authority

required by Section 451.454 to contract for a performance audit

shall, before February 1 of every second odd-numbered year,

deliver a copy of each audit report and of the authority's

response to the report to:

(1) the governor;

(2) the lieutenant governor;

(3) the speaker of the house of representatives;

(4) each member of the legislature whose district includes

territory in the authority;

(5) the state auditor;

(6) the county judge of each county having territory in the

authority; and

(7) the presiding officer of the governing body of each

municipality having territory in the authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.458. INTERNAL AUDITOR. (a) This section applies only

to an authority confirmed before July 1, 1985, in which the

principal municipality has a population of less than 750,000.

(b) The board shall appoint a qualified individual to perform

internal auditing services for a term of five years. The board

may remove the auditor only on the affirmative vote of at least

three-fourths of the members of the board.

(c) The auditor shall report directly to the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

1221, Sec. 6, eff. September 1, 2009.

Sec. 451.459. SUNSET REVIEW. (a) An authority confirmed before

July 1, 1985, in which the principal municipality has a

population of less than 750,000 is subject to review under

Chapter 325, Government Code (Texas Sunset Act), as if it were a

state agency but may not be abolished under that chapter. The

review shall be conducted as if the authority were scheduled to

be abolished September 1, 2011. In addition, another review

shall be conducted as if the authority were scheduled to be

abolished September 1, 2017. The reviews conducted under this

section must include an assessment of the governance, management,

and operating structure of the authority and the authority's

compliance with the duties and requirements placed on it by the

legislature.

(b) The authority shall pay the cost incurred by the Sunset

Advisory Commission in performing a review of the authority under

this section. The Sunset Advisory Commission shall determine the

cost, and the authority shall pay the amount promptly on receipt

of a statement from the Sunset Advisory Commission detailing the

cost.

Added by Acts 2009, 81st Leg., R.S., Ch.

1221, Sec. 6, eff. September 1, 2009.

Sec. 451.460. ANNUAL REPORT. (a) This section applies only to

an authority confirmed before July 1, 1985, in which the

principal municipality has a population of less than 750,000.

(b) The authority shall provide an annual report to each

governing body of a municipality or county in the authority

regarding the status of any financial obligation of the authority

to the municipality or county.

Added by Acts 2009, 81st Leg., R.S., Ch.

1221, Sec. 6, eff. September 1, 2009.

SUBCHAPTER K. BOARDS

Sec. 451.501. BOARD MEMBERSHIP. (a) Except as provided by

Subsection (b), a board is composed of:

(1) five members; plus

(2) the number of additional members determined under Subsection

(c), (d), or (e).

(b) The board of an authority created by an alternate

municipality is composed of five members.

(c) If less than 50 percent of the population of the principal

county, excluding the population of the principal municipality,

reside in the authority, the board has two additional members.

(d) If 50 percent or more but less than 75 percent of the

population of the principal county, excluding the population of

the principal municipality, reside in the authority, the board

has four additional members.

(e) If 75 percent or more of the population of the principal

county, excluding the population of the principal municipality,

reside in the authority, the board has six additional members.

(f) In this section and Section 451.502, "principal county"

means the county in which not less than 51 percent of the

territory of the principal municipality is located.

(g) This section does not apply to the board of an authority

described by Section 451.5021(a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 240, Sec. 1, eff. Aug. 15,

1997.

Sec. 451.502. APPOINTMENT OF MEMBERS. (a) The five board

members under Section 451.501(a)(1) are appointed by the

governing body of the principal municipality, except in an

authority having a principal municipality with a population of

more than 1.2 million, the five board members are appointed by

the mayor of the principal municipality and are subject to

confirmation by the governing body of the principal municipality.

(b) In an authority created by an alternate municipality, the

board members are appointed by the mayor of the alternate

municipality and are subject to confirmation by the governing

body of the alternate municipality.

(c) In an authority having two additional members, the

additional members are appointed as follows:

(1) one member appointed by a panel composed of:

(A) the mayors of the municipalities in the authority, excluding

the mayor of the principal municipality; and

(B) the county judges of the counties having unincorporated area

in the authority, excluding the county judge of the principal

county; and

(2) one member appointed by the commissioners court of the

principal county.

(d) In an authority having four additional members, the

additional members are appointed as follows:

(1) two members appointed by a panel composed of:

(A) the mayors of the municipalities in the authority, excluding

the mayor of the principal municipality; and

(B) the county judges of the counties having unincorporated area

in the authority, excluding the county judge of the principal

county; and

(2) two members appointed by the commissioners court of the

principal county.

(e) In an authority having six additional members, the

additional members are appointed as follows:

(1) two members appointed by a panel composed of:

(A) the mayors of the municipalities in the authority, excluding

the mayor of the principal municipality; and

(B) the county judges of the counties having unincorporated area

in the authority, excluding the county judge of the principal

county;

(2) three members appointed by the commissioners court of the

principal county; and

(3) one member, who serves as presiding officer of the board,

appointed by a majority of the board.

(f) This section does not apply to the board of an authority

described by Section 451.5021(a).

(g) The principal municipality shall make its appointments to

the board so that at least one of the appointees is designated to

represent the interests of the transportation disadvantaged.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 240, Sec. 2, eff. Aug. 15,

1997; Acts 2001, 77th Leg., ch. 1038, Sec. 2, eff. Sept. 1, 2001.

Sec. 451.5021. BOARD COMPOSITION; CERTAIN AUTHORITIES. (a)

This section applies only to the board of an authority created

before July 1, 1985, in which the principal municipality has a

population of less than 750,000.

(b) Members of the board are appointed as follows:

(1) one member, who is an elected official, appointed by the

metropolitan planning organization designated by the governor

that serves the area of the authority;

(2) two members, one who must be and one who may be an elected

official, appointed by the governing body of the principal

municipality;

(3) one member appointed by the commissioners court of the

principal county;

(4) one member appointed by the commissioners court of the

county, excluding the principal county, that has the largest

population of the counties in the authority;

(5) one member, who is an elected official, appointed by a panel

composed of the mayors of all municipalities in the authority,

excluding the mayor of the principal municipality;

(6) one member, who has at least 10 years of experience as a

financial or accounting professional, appointed by the

metropolitan planning organization that serves the area in which

the authority is located;

(7) one member, who has at least 10 years of experience in an

executive-level position in a public or private organization,

including a governmental entity, appointed by the metropolitan

planning organization that serves the area in which the authority

is located; and

(8) two members appointed by the metropolitan planning

organization that serves the area in which the authority is

located, if according to the most recent federal decennial census

more than 35 percent of the population in the territory of the

authority resides outside the principal municipality.

(b-1) Notwithstanding Section 451.505, members of the board

serve staggered three-year terms, with the terms of two or three

members, as applicable, expiring June 1 of each year.

(c) Only a member of a metropolitan planning organization who is

an elected officer of a political subdivision in which a tax of

the authority is collected is entitled to vote on an appointment

under Subsection (b)(1).

(d) A person appointed under Subsection (b)(1), (2), or (5),

except as provided by Subsection (b)(2):

(1) must be a member of the governing body:

(A) of the political subdivision that is entitled to make the

appointment; or

(B) over which a member of the panel entitled to make an

appointment presides;

(2) vacates the office of board member if the person ceases to

be a member of the governing body described by Subdivision (1);

(3) serves on the board as an additional duty of the office held

on the governing body described by Subdivision (1); and

(4) is not entitled to compensation for serving as a member of

the board.

(d-1) At least two members appointed under Subsections (b)(1),

(6), and (7) must be qualified voters residing in the principal

municipality.

(d-2) A person appointed under Subsection (b)(3) must:

(1) have the person's principal place of occupation or

employment in the portion of the authority's service area that is

located in the principal county; or

(2) be a qualified voter of the principal county.

(d-3) A person appointed under Subsection (b)(4) must:

(1) have the person's principal place of occupation or

employment in the portion of the authority's service area that is

located in the county, other than the principal county, that has

the largest population of the counties in the authority; or

(2) be a qualified voter of the county, other than the principal

county, that has the largest population of the counties in the

authority.

(e) A panel appointing a member under Subsection (b)(5) operates

in the manner prescribed by Section 451.503.

(f) In this section, "principal county" has the meaning assigned

by Section 451.501(f).

(g) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1221, Sec. 9,

eff. September 1, 2009.

(h) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1221, Sec. 9,

eff. September 1, 2009.

Added by Acts 1997, 75th Leg., ch. 240, Sec. 3, eff. Aug. 15,

1997. Amended by Acts 1999, 76th Leg., ch. 652, Sec. 1, eff. Aug.

30, 1999; Acts 2001, 77th Leg., ch. 1038, Sec. 3, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1221, Sec. 7, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1221, Sec. 9, eff. September 1, 2009.

Sec. 451.503. APPOINTMENTS PANEL. (a) The mayor of the most

populous municipality represented on a panel under Section

451.502 serves as the presiding officer of the panel.

(b) The presiding officer shall, by giving written notice to

each member, call a meeting of the panel as necessary to make an

appointment. An appointment shall be made not later than the 60th

day after the date a position becomes vacant, including the

initial vacancy on the creation of the position.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.5035. DESIGNATION OF ALTERNATE BY MAYOR. (a) This

section applies only to an authority in which the principal

municipality has a population of less than 300,000.

(b) The mayor of a municipality who is unable to attend a

meeting of an appointments panel may designate a person to:

(1) represent the municipality at the meeting; and

(2) vote at the meeting.

(c) To be eligible to be designated under Subsection (b), a

person must be a council member, alderman, commissioner, or other

officer of the municipality.

(d) A designation under Subsection (b) must:

(1) be in writing;

(2) be signed by the mayor; and

(3) be filed with the minutes of the appointments panel kept by

the authority.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.27(a), eff. Sept.

1, 1997.

Sec. 451.504. BOARD VACANCIES. (a) A vacancy on a board is

filled by the person or entity that appointed the member who was

in the position that is vacant. If confirmation of the previous

position was required, confirmation of the vacancy appointment is

required in the same manner.

(b) A vacancy for an unexpired term is for the remainder of the

term only.

(c) A member of the board who is appointed as presiding officer

under Section 451.502(e)(3) vacates the previous board position.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.505. BOARD TERMS. (a) The term of board membership is

two years.

(b) The terms of members of a board are staggered if the

authority was created before 1980 and has a principal

municipality with a population of less than 1.2 million.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1221, Sec. 8, eff. September 1, 2009.

Sec. 451.506. TERM LIMITATIONS. (a) A member of the board may

be reappointed except as provided by this section.

(b) An individual may not serve more than eight years on the

same board and may not be appointed to a term for which service

to the completion of the term would exceed this limitation. This

subsection applies only to a board of an authority:

(1) in which the principal municipality has a population of more

than 1.2 million or less than 300,000; or

(2) created before 1980 and in which the principal municipality

has a population of less than 1.2 million.

(c) An individual may serve two terms as presiding officer under

Section 451.502(e)(3), in addition to any service on the board

before being appointed under that subsection. This subsection

does not apply to an individual serving on the board of an

authority described by Subsection (b) or an authority confirmed

before July 1, 1985, and in which the principal municipality has

a population of less than 750,000.

(d) A term limitation provided by this section does not apply to

service on the board by a holdover pending the qualification of a

successor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

22, Sec. 1, eff. May 9, 2005.

Sec. 451.507. BOARD MEMBERSHIP: RESIDENCY IN AUTHORITY. A

member of the board must be a qualified voter residing in the

authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.508. REMOVAL BY BOARD. A board member may be removed

from office by the other members of the board because of a ground

for removal described by Section 451.510.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.28(a), eff.

Sept. 1, 1997.

Sec. 451.509. REMOVAL BY APPOINTING PERSON OR ENTITY. (a) In

an authority in which the principal municipality has a population

of less than 750,000 and in which the authority's sales and use

tax is imposed at a rate of one percent, a member of the board

may be removed from office for any ground described by Section

451.510 by a majority vote of the entity that appointed the

member.

(b) In an authority in which the principal municipality has a

population of less than 300,000, a member of the board may be

removed for any ground described by Section 451.510 by the entity

that appointed the member. This subsection does not apply to the

removal of a member serving as the presiding officer appointed by

the board.

(c) In an authority in which the principal municipality has a

population of more than 750,000, a member of the board may be

removed for any ground described by Section 451.510 by the person

or entity that appointed the member. If the person who appointed

the member is the mayor of the principal municipality, the

removal is by recommendation of the mayor and confirmation by the

municipality's governing body. If the member to be removed was

appointed by the mayor of the principal municipality, the

statement required by Section 451.511(a) shall be given by the

mayor, and confirmation of removal by the governing body of the

municipality is necessary.

(d) In an authority in which the principal municipality has a

population of less than 750,000 or more than 1.2 million, a

general manager who has knowledge that a potential ground for

removal applicable to a member of the authority's board exists

shall notify the presiding officer of the board of the ground,

and the presiding officer shall notify the person that appointed

the member against whom the potential ground applies of the

ground.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.28(b), eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 669, Sec. 138, eff.

Sept. 1, 2001.

Sec. 451.510. GROUNDS FOR REMOVAL FROM BOARD. The grounds for

removal of a member of a board are:

(1) inefficiency in office;

(2) nonfeasance or malfeasance in office;

(3) not having at the time of appointment or not maintaining

during service on the board the qualifications for office

described by Section 451.507;

(4) a violation of Chapter 171, Local Government Code, or

Section 451.112;

(5) the inability, because of illness or disability, to

discharge the member's duties of office during a substantial part

of the term for which the member is appointed; and

(6) absence, without having been excused by a majority vote of

the board, from more than one-half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.511. REMOVAL OF BOARD MEMBER: NOTICE AND HEARING. (a)

The person or entity proposing to remove a board member under

Section 451.508 or 451.509 shall give the member a written

statement of the grounds for removal. The member is entitled to a

hearing before the board or entity if, before the 11th day after

the date the statement is received, the member requests a

hearing. The member may be represented by counsel at the hearing.

(b) At a hearing under this section, the board or entity shall

confirm the removal of the member if the board or entity finds

that the charges are true.

(c) A removal by the board is by a majority vote of the other

members.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.512. GROUND FOR REMOVAL: VALIDITY OF BOARD ACTS. (a)

Except as provided by Subsection (b), in an authority in which

the principal municipality has a population of less than 750,000

or more than 1.2 million, an action of the board is not invalid

because a ground for removal of a board member exists.

(b) An action that was taken when a ground for removal under

Section 451.510(4) existed and that would not have passed the

board without the vote of the person who is the subject of the

ground for removal is voidable.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.513. RECALL OF MEMBERS: CERTAIN AUTHORITIES. (a) A

board member of an authority that has a principal municipality

with a population of more than 750,000 may be removed, as

provided by this section, on a petition for the recall of the

member submitted by the registered voters of the authority.

Recall of a member under this section is in addition to any other

method for removal under this subchapter.

(b) The entity that confirmed a board member, or if there is no

confirmation, the entity that appointed a board member, shall

take action under this section to remove the member or to

reconfirm the member's appointment:

(1) on receipt of notice from the secretary of state that a

valid recall petition was presented to the entity; or

(2) if the secretary of state fails to notify the entity as

required by Subsection (d).

(c) A recall petition under this section is valid if:

(1) it states that the petition is to require the consideration

of the removal of a specified board member;

(2) it is signed by registered voters of the authority in a

number equal to or greater than 10 percent of the number of votes

cast in the authority in the preceding gubernatorial election;

(3) the signatures meeting the requirement in Subdivision (2)

are collected not earlier than the 90th day before the date the

petition is presented to the entity; and

(4) it is presented to the entity before the first day of the

final six months of the term of the member who is the subject of

the petition.

(d) After receiving a petition under this section the entity

shall send it to the secretary of state. The secretary of state

shall, not later than the 10th day after the date the petition is

received, determine whether the petition is valid and notify the

entity of the determination.

(e) Not later than the 30th day after the date a member is

removed under this section, the vacancy shall be filled as

otherwise provided by this chapter, except that the individual

removed by recall may not be reappointed to fill the vacancy.

Beginning on the day after the date of the removal, the

individual removed may not be appointed to any other position on

the board for a period equal to the normal term of office for a

board member.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.28(c), eff.

Sept. 1, 1997.

Sec. 451.514. BOARD MEETINGS: WHEN HELD. (a) A board shall

hold at least one regular meeting each month to transact the

business of the authority. The board by resolution recorded in

the minutes of the board's meetings shall set the place, date,

and time for each regular meeting.

(b) The presiding officer of the board or the general manager of

the authority may by written notice call a special meeting of the

board.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.515. BOARD MEETINGS: VOTING. (a) An action of a board

requires a vote of a majority of the members of the board present

at a board meeting unless the bylaws of the board require a

larger number for a particular action.

(b) This section does not permit a board action in the absence

of a quorum.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.516. INCREASE OF MEMBERSHIP: CONTINUITY. If the

membership of a board is increased under Section 451.501, the

board as constituted immediately before the increase may continue

as the board of the authority until the additional members are

appointed and seated.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.517. BOARD MEETINGS: RULES AND BYLAWS. A board by

resolution may adopt rules and bylaws for the conduct of board

meetings. These rules and bylaws shall be recorded in the minutes

of board meetings.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.518. BOARD MEETINGS: NOTICE. In addition to notice

required by Chapter 551, Government Code, a board shall post a

board meeting notice in the authority's administrative offices

and at the courthouse of the most populous county in which the

principal municipality of the authority is located, each on a

bulletin board at a place convenient to the public.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.519. BOARD MEMBERS: EXPENSES; PER DIEM. (a) An

authority shall reimburse a board member for all necessary

expenses incurred in the discharge of official authority duties.

(b) Except as provided by Subsection (c), an authority in which

the principal municipality has a population of more than 1.1

million shall pay a member $50 for each meeting of the board

attended by the member not exceeding five meetings in a calendar

month.

(c) A board member in an authority created by an alternate

municipality receives no compensation for attending a board

meeting.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 669, Sec. 139, eff. Sept. 1,

2001.

Sec. 451.520. BOARD OFFICERS AND SECRETARIES. (a) The board

shall elect from among its membership a presiding officer, an

assistant presiding officer, and a secretary. This subsection

does not apply to the selection of a presiding officer who is

appointed under Section 451.502(e)(3).

(b) The board may appoint one or more assistant secretaries, who

are not required to be members.

(c) The secretary and assistant secretaries shall keep a

permanent record of the proceedings and transactions of the board

and perform other duties required by the board.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER L. ADDITION OF TERRITORY

Sec. 451.551. ADDITION OF TERRITORY BY MUNICIPAL ANNEXATION.

When a municipality that is part of an authority annexes

territory that before the annexation is not part of the

authority, the annexed territory becomes part of the authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.552. ADDITION OF MUNICIPALITY BY ELECTION. (a) The

territory of a municipality that is not a part of an authority

may be added to an authority if:

(1) any part of the municipality is located in a county, or in

any county adjacent to a county, in which the authority is

located;

(2) the governing body of the municipality orders an election

under this section on whether the territory of the municipality

should be added to the authority; and

(3) a majority of the votes received in the election favor the

measure.

(b) The governing body of the municipality shall certify to the

authority the result of an election in which the addition is

approved.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.553. ADDITION OF COUNTY AREA BY ELECTION. (a) The

territory of a part of a county that is not a part of an

authority and that is designated by the commissioners court of

the county may be added to an authority if:

(1) any part of the county is located in the authority or any

part of an adjacent county is located in the authority;

(2) the commissioners court orders an election in the designated

area under this section on whether the area should be added to

the authority; and

(3) a majority of the votes received in the election favor the

measure.

(b) In designating an area under this section, the commissioners

court may not, to the extent practicable, divide a county

election precinct.

(c) The commissioners court shall certify to the authority the

result of an election in which the addition is approved.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.554. BOARD APPROVAL OF ANNEXATION: EFFECTIVE DATE. (a)

The addition of territory annexed under Section 451.551, or

approved under Section 451.552 or 451.553, does not take effect

if, before the effective date of the addition under Subsection

(b), the board of the authority gives written notice to the

governing body of the municipality that added new territory to

the authority by virtue of annexation, or to the governing body

of the municipality or the commissioners court of the county that

held the election, that the addition would create a financial

hardship on the authority because:

(1) the territory to be added is not contiguous to the territory

of the existing authority; or

(2) the addition of the territory would impair the imposition of

the sales and use tax authorized by this chapter.

(b) In the absence of a notice under Subsection (a), the

addition of territory takes effect on the 31st day after the date

of the:

(1) municipal ordinance, if annexed by a municipality under

Section 451.551; or

(2) election, if approved under Section 451.552 or 451.553.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.81, eff. June 14, 2005.

Sec. 451.555. ADDED TERRITORY: EFFECTIVE DATE OF TAXES. (a)

Except as provided by Subsection (b), a tax imposed by an

authority takes effect in territory added to the authority when

the addition takes effect.

(b) A sales and use tax imposed by an authority under Subchapter

I takes effect in territory added to the authority under this

subchapter on the first day of the first calendar quarter that

begins after the date the comptroller receives:

(1) a certified copy of an order adding the territory or of an

order canvassing the returns and declaring the result of the

election; and

(2) a map of the authority showing clearly the territory added.

(c) The presiding officer of the board shall send the order and

map required under Subsection (b) to the comptroller by certified

or registered mail.

(d) The order must include the effective date of the tax.

(e) The comptroller may delay implementation of the sales and

use tax in the added territory for one calendar quarter by

notifying the presiding officer of the board before the 11th day

after the date the comptroller receives the order and map under

this section that the comptroller requires more time. If

implementation is delayed, the tax takes effect on the first day

of the second calendar quarter that begins after the date the

comptroller receives the order and map.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER M. WITHDRAWAL OF TERRITORY FROM AUTHORITY

Sec. 451.601. UNIT OF ELECTION DEFINED. In this subchapter,

"unit of election" means:

(1) a municipality, including a principal municipality; or

(2) an unincorporated area designated by a commissioners court

under Section 451.657 as a discrete unit for the purposes of a

confirmation election.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.602. AUTHORITIES COVERED BY SUBCHAPTER. Except as

provided by Section 451.617, this subchapter applies only to an

authority in which the principal municipality has a population of

less than 750,000 and that was confirmed before July 1, 1985.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.603. WITHDRAWAL OF UNIT OF ELECTION. (a) The

governing body of a unit of election may order an election to

withdraw the unit of election from an authority.

(b) On the determination by a governing body of a unit of

election that a petition for withdrawal under this subchapter is

valid, the governing body shall order an election to withdraw the

unit of election from the authority.

(c) An election to withdraw may not be ordered, and a petition

for an election to withdraw may not be accepted for filing, on or

before the fifth anniversary after the date of a previous

election in the unit to withdraw from the authority.

(d) An attempt by a unit of election to withdraw from an

authority in a manner other than as provided by this subchapter

is void.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.604. PETITION FOR WITHDRAWAL ELECTION. (a) At the

request of a registered voter of a unit of election in an

authority, the municipal secretary or other clerk or

administrator of the unit of election shall deliver to the voter,

in the number requested, petition signature sheets for a petition

to withdraw from the authority prepared by, numbered, and

authenticated by the municipal secretary or other official.

During the period that signatures on the petition may be

obtained, the official shall authenticate and deliver additional

petition signature sheets as requested by the voter. Only one

petition for withdrawal may be in circulation at a time.

(b) Each sheet of a petition must have a heading in capital

letters as follows:

"THIS PETITION IS TO REQUIRE AN ELECTION TO BE HELD IN (name of

the unit of election) TO DISSOLVE (name of authority) IN (name of

the unit of election) SUBJECT TO THE CONTINUED COLLECTION OF

SALES TAXES FOR THE PERIOD REQUIRED BY LAW."

(c) In addition to the requirements of Section 277.002, Election

Code, to be valid a petition must:

(1) be signed on authenticated petition sheets by not less than

20 percent of the number of registered voters of the unit of

election as shown on the voter registration list of each county

in which the unit of election is located;

(2) be filed with the secretary, clerk, or administrator of the

unit of election not later than the 60th day after the date the

first sheet of the petition was received under Subsection (a);

(3) contain signatures that are signed in ink or indelible

pencil by the voter; and

(4) have affixed or printed on each sheet an affidavit that is

executed before a notary public by the person who circulated the

sheet and that is in the following form and substance:

"STATE OF TEXAS

"COUNTY OF _______________

"I, ____________, affirm that I personally witnessed each signer

affix his or her signature to this page of this petition for the

dissolution of (name of authority) in the (name of unit of

election). I affirm to the best of my knowledge and belief that

each signature is the genuine signature of the person whose name

is signed and that the date entered next to each signature is the

date the signature was affixed to this page.

___________________________

"Sworn to and subscribed before me this the _____ day of _____,

_____.

(SEAL)

______________________________

Notary Public, State of Texas"

(d) Each sheet of the petition must be filed under Subsection

(c)(2) at the same time as a single filing.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.605. REVIEW OF PETITION. (a) The secretary, clerk, or

administrator of a unit of election in which a petition for

withdrawal from an authority is filed shall examine the petition

and file with the governing body of the unit a report stating

whether the petition, in the opinion of the secretary, clerk, or

administrator, is valid.

(b) On receipt of a petition and a report under Subsection (a),

the governing body shall examine the petition to determine

whether the petition is valid. The governing body may hold public

hearings and conduct or order investigations as appropriate to

make the determination. The governing body's determination is

conclusive of the issues.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.606. INVALID PETITION. (a) The governing body of a

unit of election that receives an invalid petition shall reject

the petition.

(b) A petition that is rejected is void and the petition and

each sheet of the rejected petition may not be used in connection

with a subsequent petition.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.607. ELECTION. (a) An election to withdraw from an

authority ordered under this subchapter must be held on the first

applicable uniform election date occurring after the expiration

of 90 days after the date the governing body orders the election.

(b) The governing body shall give notice of the election to the

board, the Texas Department of Transportation, and the

comptroller immediately on calling the election.

(c) At the election the ballot shall be printed to provide for

voting for or against the proposition: "Shall the (name of

authority) be continued in (name of unit of election)?"

(d) The election shall be held in the regular precincts and at

the regular voting places.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.608. RESULT OF WITHDRAWAL ELECTION. (a) If a majority

of the votes received on the measure in an election held under

Section 451.607 favor the proposition, the authority continues in

the unit of election.

(b) If less than a majority of the votes received on the measure

in the election favor the proposition, the authority ceases in

the unit of election on the day after the day the election

returns are canvassed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.609. EFFECT OF WITHDRAWAL. (a) On the effective date

of a withdrawal from an authority:

(1) the authority shall, except as provided by Section 451.610,

cease providing transportation services in the withdrawn unit of

election; and

(2) the financial obligations of the authority attributable to

the withdrawn unit of election cease to accrue.

(b) Withdrawal from an authority does not affect the right of

the authority to travel through the territory of the unit of

election to provide service to a unit of election that is a part

of the authority.

(c) Taxes of the authority continue to be collected in the

territory of a withdrawn unit of election after withdrawal until

the net financial obligation of the unit of election to the

authority has been collected.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.610. CONTINUATION OF SERVICES TO PERSONS WITH

DISABILITIES. An authority shall continue to provide

transportation services for persons with disabilities in a

withdrawn unit of election. The authority may not charge a fare

for transportation services to persons with disabilities in the

withdrawn unit that is more than the fare for those services for

persons in the authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.611. DETERMINATION OF TOTAL AMOUNT OF FINANCIAL

OBLIGATIONS OF WITHDRAWN UNIT. (a) The net financial obligation

of a withdrawn unit of election to the authority is an amount

equal to:

(1) the gross financial obligations of the unit, which is the

sum of:

(A) the unit's apportioned share of the authority's outstanding

obligations; and

(B) the amount, not computed in Subdivision (1)(A), that is

necessary and appropriate to allocate to the unit because of

financial obligations of the authority that specifically relate

to the unit; minus

(2) the unit's apportioned share of the unencumbered assets of

the authority that consist of cash, cash deposits, certificates

of deposit, and bonds, stocks, and other negotiable securities.

(b) An authority's outstanding obligations under Subsection

(a)(1)(A) is the sum of:

(1) the obligations of the authority authorized in the budget

of, and contracted for by, the authority;

(2) outstanding contractual obligations for capital or other

expenditures, including expenditures for a subsequent year, the

payment of which is not made or provided for from the proceeds of

notes, bonds, or other obligations;

(3) payments due or to become due in a subsequent year on notes,

bonds, or other securities or obligations for debt issued by the

authority;

(4) the amount required by the authority to be reserved for all

years to comply with financial covenants made with lenders, note

or bond holders, or other creditors or contractors; and

(5) the amount necessary for the full and timely payment of the

obligations of the authority, to avoid a default or impairment of

those obligations, including contingent liabilities.

(c) The apportioned share of a unit's obligation or assets is

the amount of the obligation or assets times a fraction, the

numerator of which is the number of inhabitants of the

withdrawing unit of election and the denominator of which is the

number of inhabitants of the authority, including the number of

inhabitants of the unit.

(d) The board shall determine the amount of each component of

the computations required under this section, including the

components of the unit's apportioned share, as of the effective

date of withdrawal. The number of inhabitants shall be determined

according to the most recent and available applicable data of an

agency of the United States.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.612. CERTIFICATION OF NET FINANCIAL OBLIGATION OF UNIT.

(a) The board shall certify to the governing body of a

withdrawn unit of election and to the comptroller the net

financial obligation of the unit to the authority as determined

under this subchapter.

(b) If there is no net financial obligation of the unit, the

certification must show that fact.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.613. COLLECTION OF SALES AND USE TAX AFTER WITHDRAWAL.

(a) Until the amount of revenue from an authority's sales and

use tax collected in a withdrawn unit of election after the

effective date of withdrawal and paid to the authority equals the

net financial obligation of the unit, the sales and use tax

continues to be collected in the territory of the unit of

election.

(b) After the amount described by Subsection (a) has been

collected or if the share of the authority's assets computed for

the unit of election under Section 451.611 is greater than the

gross financial obligation of the unit to the authority, the

comptroller shall discontinue collecting the tax in the territory

of the unit of election.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.614. REFUNDS OF EXCESS SALES AND USE TAX REVENUE. (a)

The comptroller shall refund to the unit of election the amount

of the authority's sales and use tax revenue:

(1) that is in excess of the net financial obligation of the

unit and was collected in the unit after the date of withdrawal;

or

(2) if the unit's share of authority assets exceeded the unit's

gross financial obligation to the authority, that was collected

in the unit after the date of withdrawal.

(b) The comptroller may:

(1) determine the amount refundable under Subsection (a) in any

reasonable manner;

(2) subtract any deduction otherwise allowed by law; and

(3) determine whether to pay a refund under this section from

the suspense account of the authority or from other sales and use

tax revenue of the authority.

(c) If the withdrawn unit of election has continuously been a

part of the authority since the authority was confirmed at the

initial confirmation election, the comptroller shall also refund

to the governing body of the unit an amount equal to the amount

by which the unit's apportioned share of the authority's assets

exceeds the gross financial obligation of the unit.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.615. USE OF REFUNDED REVENUE. (a) The governing body

of a unit of election that receives a refund under Section

451.614 may use the refund only for public purposes directly

related to the functions of government that will benefit the

residents of the unit as a whole.

(b) If the governing body distributes refund revenue to any

other person, the governing body shall:

(1) ensure that the recipient spends the amount received to

benefit the residents of the unit of election as a whole;

(2) ensure that the amount distributed is spent for public

purposes that are the predominant purpose of the distribution;

and

(3) condition the distribution by contract or other legal manner

to provide the governing body with sufficient control of the use

of the amounts distributed to ensure that the public purposes for

which the distribution is made are carried out and to protect the

public investment in the revenue.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.616. REVENUE FROM WITHDRAWN UNIT FOR PROVIDING SERVICES

FOR PERSONS WITH DISABILITIES. (a) The comptroller shall

withhold from the amount of sales and use tax revenue refunded to

a unit of election that has withdrawn from an authority the full

amount of the difference between the cost of providing services

to persons with disabilities in the unit of election and the

fares charged during the period in which the sales and use tax

was collected and remit this amount to the authority providing

the services.

(b) The authority and the unit of election that has withdrawn

shall determine the amount of the cost of providing services to

persons with disabilities. If the authority and the unit of

election cannot agree on the amount, the comptroller shall

determine the amount.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

76, Sec. 1, eff. May 14, 2007.

Sec. 451.617. WITHDRAWAL: ALTERNATIVE METHOD FOR CERTAIN

AUTHORITIES. (a) In an authority created before 1980 in which

the principal municipality has a population of less than 1.2

million, a unit of election, other than the principal

municipality, may withdraw from the authority, in addition to any

other manner provided by law, by a vote of a majority of the

registered voters of the unit of election voting at an election

on the question of withdrawing from the authority.

(b) The governing body of a unit of election in the authority,

other than the principal municipality, shall call an election

under this section in a unit of election if a petition requesting

that an election to withdraw from the authority be held is

submitted to the governing body and is signed by at least 10

percent of the registered voters of the unit of election on the

date the petition is submitted. To be counted for purposes of

validating the petition, a signature on the petition must have

been inscribed not earlier than the 120th day before the date the

petition is submitted to the governing body.

(c) The governing body, before the 31st day after the date the

petition is submitted to the governing body, shall determine

whether a petition under this section is valid, and if the

governing body fails to act on the petition before the expiration

of that period, the petition is valid.

(d) Sections 451.601, 451.607, 451.608, 451.609, 451.611,

451.612(a), and 451.613 apply to the withdrawal of a unit of

election under this section.

(e) An election may not be held under this section on a date

earlier than the first anniversary of the date of the most recent

election held under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER N. CREATION OF AUTHORITY

Sec. 451.651. INITIAL PROCEEDINGS TO CREATE AUTHORITY. (a) The

governing body of an alternate municipality shall, on receipt of

a petition requesting the creation of an authority and signed by

not fewer than 500 registered voters of the municipality,

initiate proceedings to create the authority. The governing body

of an alternate municipality may initiate those proceedings

without a petition.

(b) To initiate proceedings to create an authority, the

governing body of an alternate municipality, by ordinance or

resolution, must set a time and place for holding a public

hearing and must define the boundaries of the areas proposed to

be included in the authority.

(c) All the territory in the alternate municipality must be

included in the initial authority, and the authority may include

an area that is:

(1) completely surrounded by the alternate municipality; and

(2) designated by the alternate municipality as an industrial

district.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.652. NOTICE OF HEARING. (a) Notice of the time and

place of the hearing on the creation of an authority, including a

description of the area proposed to be included in the authority,

shall be published once each week for two consecutive weeks in a

newspaper of general circulation in the alternate municipality.

The first publication of the notice must be published not later

than 15 days before the date scheduled for the hearing.

(b) The governing body of the alternate municipality shall

furnish a copy of the notice under Subsection (a) to the Texas

Department of Transportation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.653. CONDUCT OF HEARING. (a) The governing body of

the alternate municipality shall conduct the hearing on the

creation of the authority at the place and time specified in the

notice of the hearing. The hearing may be continued during the

periods necessary to complete the hearing.

(b) Any interested person may appear at the hearing and offer:

(1) evidence on the issues described by Section 451.654(a); or

(2) other facts bearing on the creation, construction, or

operation of the proposed transit authority system.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.654. ORDINANCE OF CREATION; FINDINGS. (a) The

governing body of an alternate municipality, after hearing the

evidence presented at the hearing, shall adopt an ordinance

creating an authority if the governing body finds that the

creation of the authority and the operation of a transit

authority system would be:

(1) of benefit to the persons and property in the boundaries of

the proposed authority;

(2) of public utility; and

(3) in the public interest.

(b) An ordinance creating an authority must:

(1) contain a description of the territory to be in the

authority; and

(2) provide a name for the authority.

(c) After the hearing, the governing body shall submit the

proposed plan to the governor's interagency council for

transportation for review and comment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.655. MUNICIPALITY TO FUND BOARD. The alternate

municipality shall fund the board for research and planning

purposes until the confirmation and tax election.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.656. BOARD TO ORDER ELECTION. The original board shall

order a confirmation and tax election:

(1) when the board determines that implementation of the

authority is feasible;

(2) after the board, by order recorded in its minutes, has

determined the nature and rate of any tax proposed to be imposed;

and

(3) after the board has notified the commissioners court of each

county included in whole or part within the initial territory of

the authority of the board's intention to order the election.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.657. COMMISSIONERS COURT TO DESIGNATE ELECTION AREAS.

(a) Before the 31st day after the date a commissioners court

receives a notice under Section 451.656(3), the commissioners

court by order shall designate not more than five election areas

in the unincorporated area of the county. The designated areas

must include all of the unincorporated area of that county

proposed to be included in the authority.

(b) To the extent practicable, each designated area must

coincide with a boundary of a county election precinct so that no

county election precinct is divided between two designated areas.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.658. ELECTION NOTICE. In addition to notice required

by the Election Code, an election notice must contain a

description of the nature and rate of any proposed tax. A copy of

the election notice must be delivered to the Texas Department of

Transportation and the comptroller.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.659. PROPOSITION. The board, in ordering an election

under this subchapter, shall submit to the voters the following

proposition: "Shall the creation of (name of authority) be

confirmed and shall the levy of the proposed tax be authorized?"

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.660. CONDUCT OF ELECTION: SEPARATE RESULTS FOR UNIT OF

ELECTION. The election shall be conducted so that votes are

separately tabulated and canvassed and that the result is

declared in each unit of election in the authority as follows:

(1) the alternate city; and

(2) each election area designated under Section 451.657.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.661. RESULTS OF ELECTION; ORDER. (a) The board shall

declare the results of the election separately by each unit of

election. In each unit of election in which a majority of the

votes received favor the proposition, the authority is confirmed

and continues in each of those units, except that if the

authority is not confirmed in the alternate municipality, the

authority ceases in every unit of election. In each unit of

election in which a majority of the votes received do not favor

the confirmation of the authority, the authority ceases.

(b) If the authority continues, the board shall record the

results in its minutes and adopt an order:

(1) declaring that the creation of the authority is confirmed;

(2) describing the territory of the authority;

(3) stating the date of the election;

(4) containing the proposition;

(5) showing the number of votes cast for or against the

proposition in each unit of election; and

(6) showing the number of votes by which the proposition was

approved in each unit of election in which the proposition was

approved.

(c) The order must be accompanied with a map of the authority

that shows the boundaries of the authority.

(d) A certified copy of the order and map shall be filed:

(1) with the Texas Department of Transportation;

(2) with the comptroller; and

(3) in the deed records of each county in which the authority is

located.

(e) If the authority does not continue, the board shall adopt an

order declaring that the result of votes cast at the election is

that the authority ceases in the entirety. A certified copy of

the order shall be filed with the Texas Department of

Transportation and the comptroller, and the authority is

dissolved.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.662. COSTS OF BOARD. (a) The alternate municipality

shall pay the costs incurred under Section 451.519(a) by members

of the board before the authority receives revenue.

(b) The authority, after receiving revenue, shall reimburse the

alternate municipality for costs paid under Subsection (a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.663. COMPOSITION OF BOARD ON CONFIRMATION. Except as

required by Subchapter K, the composition of the board is not

changed by confirmation of the authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.664. COST OF ELECTION. The alternate municipality

shall pay the cost of the confirmation and tax election.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 451.665. EXPIRATION OF UNCONFIRMED AUTHORITY. An

authority, the existence of which has not been confirmed, ceases

on the earlier of:

(1) the third anniversary of the effective date of the ordinance

creating the authority; or

(2) the date the governing body of the alternate municipality,

with the consent of the board, abolishes the authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER O. ADVANCED TRANSPORTATION DISTRICT

Sec. 451.701. DEFINITIONS. In this subchapter:

(1) "Advanced transportation" means light rail, commuter rail,

fixed guideways, traffic management systems, bus ways, bus lanes,

technologically advanced bus transit vehicles and systems, bus

rapid transit vehicles and systems, passenger amenities, transit

centers, stations, electronic transit-related information, fare,

and operating systems, high occupancy vehicle lanes, traffic

signal prioritization and coordination systems, monitoring

systems, and other advanced transportation facilities, equipment,

operations, systems, and services, including planning,

feasibility studies, operations, and professional and other

services in connection with such facilities, equipment,

operations, systems, and services.

(2) "District" means an advanced transportation district created

under this subchapter.

(3) "Participating unit" means a municipality or the

unincorporated area of a county that joins a district under this

subchapter.

(4) "Mobility enhancement" means the design, construction,

reconstruction, alteration, financing, and maintenance of:

(A) streets, roads, highways, high occupancy vehicle lanes, toll

lanes, sidewalks, and infrastructure designed to improve

mobility;

(B) traffic signal prioritization and coordination systems;

(C) monitoring systems;

(D) other mobility enhancement facilities, equipment, systems,

and services; and

(E) any debt service requirement, capitalized interest, reserve

fund requirement, credit agreement as defined by Section

1371.001, Government Code, administrative cost, or other

bond-related cost incurred by or relating to the issuance of

obligations by a county or municipality or by a local government

corporation created under Chapter 431 acting on behalf of a

county or municipality relating to the design, construction,

reconstruction, alteration, financing, and maintenance of

mobility enhancement projects.

Added by Acts 1999, 76th Leg., ch. 155, Sec. 1, eff. May 21,

1999. Amended by Acts 2003, 78th Leg., ch. 336, Sec. 1, eff. June

18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

382, Sec. 1, eff. June 17, 2005.

Sec. 451.702. ELECTION AUTHORIZED. (a) The board of an

authority in which the sales and use tax is imposed at a rate of

one-half of one percent and in which the principal municipality

has a population of more than 700,000 may order an election to

create an advanced transportation district within the authority's

boundaries and to impose a sales and use tax for advanced

transportation and mobility enhancement under this subchapter. If

approved at the election, the rate of the sales and use tax for

advanced transportation and mobility enhancement shall be set by

the governing body of the district at a rate of:

(1) one-eighth of one percent;

(2) one-fourth of one percent;

(3) three-eighths of one percent; or

(4) one-half of one percent.

(b) The board shall provide written notice of the board's

intention to call an election under Subsection (a) to the

governing body of each municipality and the commissioners court

of each county any part of which is in the authority at least 120

days before the date of the proposed election.

(c) The authority shall pay the costs of an election ordered by

the board under this section.

(d) At the election, the ballots shall be prepared to permit

voting for or against the proposition: "The creation of an

advanced transportation district and the imposition of a sales

and use tax for advanced transportation and mobility enhancement

within the district at the rate to be set by the governing body

of the advanced transportation district."

(e) The proceeds of the sales and use tax imposed under this

section shall be used by the district only for:

(1) advanced transportation and mobility enhancement purposes as

provided by Subsections (f)-(j); and

(2) reimbursement to the authority for the cost of an election

held under this section.

(f) The district shall use one-half of the proceeds of the sales

and use tax only for advanced transportation purposes as

determined by the governing body of the district. Those purposes

may include a debt service requirement, capitalized interest,

reserve fund requirement, credit agreement as defined by Section

1371.001, Government Code, administrative cost, or other

bond-related cost incurred by or relating to the issuance of

obligations by the district relating to the purchase, design,

construction, reconstruction, alteration, financing, and

maintenance of advanced transportation facilities, equipment,

operations, systems, and services, including a feasibility study,

operation, or professional or other service in connection with

the facilities, equipment, operations, systems, and services.

(g) The governing body of the district shall remit one-fourth of

the proceeds of the sales and use tax to each participating unit

in proportion to the amount of the sales and use tax proceeds

that were collected in that participating unit. A participating

unit may use proceeds received under this subsection only for

advanced transportation or mobility enhancement purposes in the

territory of the authority.

(h) Payments under Subsection (g) shall be made monthly

beginning the first day of the month after the month in which the

authority receives proceeds of the sales and use tax imposed

under this section.

(i) The governing body of the district shall place one-fourth of

the proceeds of the sales and use tax in a separate account.

Funds in the account, together with interest or other revenues

earned on those funds, may be used as determined by the governing

body of the district only to provide the appropriate amount to

the Texas Department of Transportation, a county or municipality

in which the district is located, or a local government

corporation created under Chapter 431 as the local share of a

state or federal grant, including a transfer of money by the

Texas Department of Transportation or another state or federal

entity under an agreement with a county, municipality, or local

government corporation created by the county or municipality

under Chapter 431, for advanced transportation or mobility

enhancement purposes in the territory of the district.

(j) For projects to be funded under Subsection (i), the

governing body of the district shall:

(1) obtain recommendations from the appropriate metropolitan

planning organization;

(2) prioritize projects eligible for funding under that

subsection; and

(3) consider in the selection and prioritization process the

geographic location of other state or federally funded

transportation projects, advanced transportation projects, and

mobility enhancement projects so as to foster geographic equity

in the planning and development of the projects.

(k) Pursuant to its authority under Subsection (i), the

governing body of the district may enter into an agreement or

other contractual arrangement with a county, municipality, or

local government corporation created under Chapter 431 by a

county or municipality to transfer proceeds of the district's

sales and use tax identified in Subsection (i) to the county,

municipality, or local government corporation to finance any cost

relating to mobility enhancement purposes in the territory of the

district. The county, municipality, or local government

corporation may pledge and create a lien on the proceeds

transferred. The lien and pledge are subject to Chapter 1208,

Government Code. Money of the district other than the portion of

the district's sales and use tax identified in Subsection (i) may

not be used or obligated for purposes identified in Subsection

(i).

(l) The governing body of the district may enter into an

agreement or contractual arrangement under Subsection (k) without

the necessity of an election.

(m) As a condition of a payment under Subsection (i), the

county, municipality, or local government corporation shall

provide the governing body of the district a certificate

indicating that the county, municipality, or local government

corporation will use the money in conformity with this

subchapter.

Added by Acts 1999, 76th Leg., ch. 155, Sec. 1, eff. May 21,

1999. Amended by Acts 2003, 78th Leg., ch. 336, Sec. 2, eff. June

18, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

382, Sec. 2, eff. June 17, 2005.

Sec. 451.703. CONDUCT OF INITIAL ELECTION: SEPARATE RESULT. The

election shall be conducted so that votes are separately

tabulated and canvassed and that the result is declared in each

unit of election in the authority as follows:

(1) in each municipality in the authority; and

(2) in the unincorporated area of each county in the authority.

Added by Acts 1999, 76th Leg., ch. 155, Sec. 1, eff. May 21,

1999.

Sec. 451.704. RESULTS OF ELECTION; ORDER. (a) If a majority of

the votes cast in the principal municipality of the authority are

in favor of the proposition, the district is created and

includes:

(1) the principal municipality;

(2) each municipality in which a majority of the votes cast

favor the proposition; and

(3) the unincorporated area of each county in which a majority

of the votes cast favor the proposition.

(b) If the district is created, the board shall record the

results in its minutes and adopt an order:

(1) declaring that the district is created;

(2) describing the territory of the district;

(3) stating the date of the election;

(4) containing the proposition;

(5) showing the number of votes cast for or against the

proposition in each unit of election; and

(6) showing the number of votes by which the proposition was

approved in each unit of election in which the proposition was

approved.

(c) The order must be accompanied by a map of the district that

shows the boundaries of the district.

(d) A copy of the order and map shall be filed:

(1) with the department;

(2) with the comptroller; and

(3) in the deed records of each county in which the district is

located.

Added by Acts 1999, 76th Leg., ch. 155, Sec. 1, eff. May 21,

1999.

Sec. 451.705. SUBSEQUENT ELECTIONS. (a) If the initial

election under Section 451.702 is held only in the principal

municipality, or if the voters of another municipality or the

unincorporated area of a county do not vote to join the district

at the initial election under Section 451.702, the governing body

of the other municipality or the commissioners court of the

county may order an election in the municipality or the county at

a later date on the question of joining the district, except that

the election may not be held if the governing body of the

district determines that the addition of the municipality or

unincorporated area would create a financial hardship on the

district because:

(1) the territory to be added is not contiguous to the territory

of the existing district; or

(2) the addition of the territory would impair the imposition of

the sales and use tax authorized by this subchapter.

(b) An election ordered under this section shall be held in the

same manner as the initial election, except that the governmental

entity ordering the election shall pay the costs of the election,

and the governing body of that entity shall canvass the vote,

declare the results, and notify the district of the results of

the election.

(c) If after an election held under this subchapter, the

imposition of the district's tax would not exceed the limit

imposed by Section 451.706(a), at the election the ballot shall

be prepared to permit voting for or against substantially the

following proposition: "Joining the Advanced Transportation

District and authorizing a sales and use tax at the rate of ____

(rate imposed elsewhere in the district)."

Added by Acts 1999, 76th Leg., ch. 155, Sec. 1, eff. May 21,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

369, Sec. 1, eff. June 17, 2005.

Sec. 451.706. LIMITATION ON TAX RATE. (a) The combined rate of

all sales and use taxes imposed by the district and all other

political subdivisions of this state may not exceed two percent

in any location in the district.

(b) If the approval of the district's tax at an election held

under Section 451.705 would cause the tax in a political

subdivision to exceed the limit imposed under Subsection (a), the

governing body of the political subdivision holding an election

under Section 451.705 shall prepare the ballot to allow the

voters of the subdivision to determine which portion of other

sales taxes of that subdivision will be repealed if the voters

approve joining the district, except that the following may not

be reduced:

(1) the sales and use tax of the authority; and

(2) a sales and use tax of not more than one percent imposed by

a municipality under Section 321.101(a) or 321.103(a), Tax Code.

(c) The sales and use tax authorized by this subchapter and the

repeal of any local sales and use taxes under this section take

effect on the first day of the second calendar quarter beginning

after the date the comptroller receives a copy of the order

canvassing the results of the election.

(d) At an election held under Subsection (b), the ballot shall

be prepared to permit voting for or against substantially the

following proposition: "Joining the Advanced Transportation

District, authorizing a sales and use tax at the rate of ___

(rate imposed elsewhere in the district), and repealing ____

cents of the following sales and use taxes used for

___________________________." Not later than the 45th day before

the election date, the governing body of the political

subdivision shall submit the ballot language to the authority for

approval.

Added by Acts 1999, 76th Leg., ch. 155, Sec. 1, eff. May 21,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

369, Sec. 2, eff. June 17, 2005.

Sec. 451.707. GOVERNANCE OF DISTRICT. (a) The board of the

authority shall act as the governing body of the district and is

responsible for the management, operation, and control of the

district.

(b) The business of the district is conducted through its

governing body and by the employees of the authority acting under

the control and direction of the general manager of the

authority.

(c) The district may enter into contracts with the authority or

other private or public entities to conduct the business of the

district.

(d) Except as otherwise provided by this subchapter, the

district has the same powers of the authority that called the

election creating the district as provided by Subchapters B, C,

F, H, I, and K.

Added by Acts 1999, 76th Leg., ch. 155, Sec. 1, eff. May 21,

1999.

Sec. 451.708. DISTRICT ASSETS AND RECORDKEEPING. (a) An asset

of the district shall be held in the name of the authority.

(b) The authority shall keep separate books and accounting

records for the funds, revenues, expenses, and other property of

the district.

Added by Acts 1999, 76th Leg., ch. 155, Sec. 1, eff. May 21,

1999.

Sec. 451.709. NATURE OF DISTRICT. The district is a

governmental unit under Chapter 101, Civil Practice and Remedies

Code, and the operations of the district are not proprietary

functions for any purpose, including the application of Chapter

101, Civil Practice and Remedies Code.

Added by Acts 1999, 76th Leg., ch. 155, Sec. 1, eff. May 21,

1999.

Sec. 451.710. ANNEXATION OF TERRITORY BY MUNICIPALITY. On

annexation by a municipality that is in the district, territory

that is not in the district becomes part of the district.

Added by Acts 1999, 76th Leg., ch. 155, Sec. 1, eff. May 21,

1999.

SUBCHAPTER P. LOCAL CONTROL OF PEACE OFFICER EMPLOYMENT MATTERS

IN CERTAIN AUTHORITIES

Sec. 451.751. APPLICABILITY. This subchapter applies only to an

authority in which the principal municipality has a population of

more than 1.5 million.

Added by Acts 2001, 77th Leg., ch. 186, Sec. 1, eff. Sept. 1,

2001.

Sec. 451.752. DEFINITIONS. In this subchapter:

(1) "Association" means an organization in which peace officers

employed by the authority participate and that exists for the

purpose, wholly or partly, of dealing with the authority

concerning grievances, labor disputes, wages, rates of pay, hours

of work, or conditions of work affecting peace officers.

(2) "Public employer" means an authority that is required to

establish the wages, salaries, rates of pay, hours of work,

working conditions, and other terms and conditions of employment

of peace officers employed by the authority.

Added by Acts 2001, 77th Leg., ch. 186, Sec. 1, eff. Sept. 1,

2001.

Sec. 451.753. GENERAL PROVISIONS RELATING TO AGREEMENTS,

RECOGNITION, AND STRIKES. (a) An authority may not be denied

local control over the wages, salaries, rates of pay, hours of

work, or other terms and conditions of employment to the extent

the public employer and the association recognized as the sole

and exclusive bargaining agent under Section 451.754 agree as

provided by this subchapter. Applicable statutes and applicable

local rules and regulations apply to an issue not governed by the

agreement.

(b) An agreement under this subchapter must be written.

(c) This subchapter does not require a public employer or a

recognized association to meet and confer on any issue or reach

an agreement.

(d) A public employer and the recognized association may meet

and confer only if the association does not advocate an illegal

strike by public employees.

(e) A peace officer of an authority may not engage in a strike

or organized work stoppage against this state or a political

subdivision of this state. A peace officer who participates in a

strike forfeits any civil service rights, reemployment rights,

and other rights, benefits, or privileges the peace officer may

have as a result of the person's employment or prior employment

with the authority. This subsection does not affect the right of

a person to cease work if the person is not acting in concert

with others in an organized work stoppage.

(f) The public employer's chief executive officer or the chief

executive officer's designee shall select a group of persons to

represent the public employer as its sole and exclusive

bargaining agent for issues related to the employment of peace

officers by the authority.

Added by Acts 2001, 77th Leg., ch. 186, Sec. 1, eff. Sept. 1,

2001.

Sec. 451.754. RECOGNITION OF PEACE OFFICER ASSOCIATION. (a) In

an authority that chooses to meet and confer under this

subchapter, the public employer shall recognize an association

submitting a petition for recognition signed by a majority of the

peace officers employed by the authority, excluding the head of

the peace officer department of the authority and the assistant

department heads in the rank or classification immediately below

that of the department head, as the sole and exclusive bargaining

agent for all of the peace officers employed by the authority,

excluding the department head and assistant department heads,

until recognition of the association is withdrawn by a majority

of the peace officers eligible to sign a petition for

recognition.

(b) Whether an association represents a majority of the covered

peace officers shall be resolved by a fair election conducted

according to procedures agreeable to the parties. If the parties

are unable to agree on election procedures, either party may

request the American Arbitration Association to conduct the

election and to certify the results. Certification of the results

of an election under this subsection resolves the question

concerning representation. The association is liable for the

expenses of the election, except that if two or more associations

seeking recognition as the bargaining agent submit petitions

signed by a majority of the peace officers eligible to sign the

petition, the associations shall share equally the costs of the

election.

Added by Acts 2001, 77th Leg., ch. 186, Sec. 1, eff. Sept. 1,

2001.

Sec. 451.755. OPEN RECORDS. (a) A proposed agreement and a

document prepared and used by the authority in connection with a

proposed agreement are available to the public under Chapter 552,

Government Code, only after the agreement is ratified by the

governing body of the authority.

(b) This section does not affect the application of Subchapter

C, Chapter 552, Government Code, to a document prepared and used

by the authority in connection with the agreement.

Added by Acts 2001, 77th Leg., ch. 186, Sec. 1, eff. Sept. 1,

2001.

Sec. 451.756. RATIFICATION AND ENFORCEABILITY OF AGREEMENT. (a)

An agreement under this subchapter is enforceable and binding on

the public employer, the recognized association, and the peace

officers covered by the agreement only if:

(1) the authority's governing body ratified the agreement by a

majority vote; and

(2) the recognized association ratified the agreement by

conducting a secret ballot election at which only the peace

officers of the authority in the association were eligible to

vote, and a majority of the votes cast at the election favored

ratifying the agreement.

(b) An agreement ratified as described by Subsection (a) may

establish a procedure by which the parties agree to resolve

disputes related to a right, duty, or obligation provided by the

agreement, including binding arbitration on a question involving

interpretation of the agreement.

(c) A state district court of a judicial district in which the

majority of the territory within the corporate limits of the

principal municipality in the authority is located has

jurisdiction to hear and resolve a dispute under the ratified

agreement on the application of a party to the agreement

aggrieved by an action or omission of the other party when the

action or omission is related to a right, duty, or obligation

provided by the agreement. The court may issue proper restraining

orders, temporary and permanent injunctions, or any other writ,

order, or process, including contempt orders, that are

appropriate to enforcing the agreement.

Added by Acts 2001, 77th Leg., ch. 186, Sec. 1, eff. Sept. 1,

2001.

Sec. 451.757. AGREEMENT SUPERSEDES CONFLICTING PROVISIONS. (a)

A written agreement ratified under this subchapter preempts,

during the term of the agreement and to the extent of any

conflict, all contrary state statutes, local ordinances,

executive orders, civil service provisions, or rules adopted by

the state, by the authority or another political subdivision, or

by a division or agent of the authority or other political

subdivision, such as a personnel board or a civil service

commission.

(b) An agreement ratified under this subchapter may not

interfere with the right of a member of a bargaining unit to

pursue allegations of discrimination based on race, creed, color,

national origin, religion, age, sex, or disability with the

Commission on Human Rights or the federal Equal Employment

Opportunity Commission or to pursue affirmative action

litigation.

Added by Acts 2001, 77th Leg., ch. 186, Sec. 1, eff. Sept. 1,

2001.

Sec. 451.758. ELECTION TO REPEAL AGREEMENT. (a) Not later than

the 60th day after the date an agreement is ratified by the

public employer and the association, a petition signed by a

number of registered voters who reside in the authority service

area equal to 10 percent of the votes cast at the most recent

general election in the county in which a majority of the

territory within the corporate limits of the principal

municipality in the authority is located may be presented to the

county clerk of that county calling for the repeal of the

agreement.

(b) If a petition is presented to the county clerk under

Subsection (a), the authority shall:

(1) repeal the agreement; or

(2) certify that it is not repealing the agreement to the

commissioners court of the county described by Subsection (a),

which shall then call an election in the county to determine

whether to repeal the agreement.

(c) An election called under Subsection (b)(2) may be held as

part of the next regularly scheduled general election or at a

special election called by the commissioners court for that

purpose. The ballot shall be printed to provide for voting for or

against the proposition: "Repeal the agreement ratified on _____

(date agreement was ratified) by the __________ (name of

authority) and the peace officers employed by the authority

concerning wages, salaries, rates of pay, hours of work, and

other terms of employment."

(d) If a majority of the votes cast at the election favor the

repeal of the agreement, the agreement is void.

Added by Acts 2001, 77th Leg., ch. 186, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER Q. HYBRID DELIVERY SYSTEM FOR CERTAIN CONSTRUCTION

PROJECTS

Text of section effective until August 31, 2015

Sec. 451.801. DEFINITIONS. In this subchapter:

(1) "Civil works components" means:

(A) underground utilities;

(B) paving;

(C) drainage;

(D) structures, including elevated platforms and bridges;

(E) components related to vehicular traffic;

(F) primary power distribution systems;

(G) transfer stations, depots, and other architectural features,

including related mechanical, electrical, and plumbing systems;

and

(H) all other aspects of a project not defined as system

components.

(2) "System components" means the components of a transit system

that are related directly to system operations, including rolling

stock, tracks, guideway systems, and special signal and

communications systems.

(3) "Design development" means drawings and other documents that

are:

(A) approximately 30 percent complete; and

(B) sufficient to fix and describe the size and character of the

project as to civil work, architectural systems, structural

systems, mechanical and electrical systems, materials, equipment,

and technology, including schematic layouts and conceptual design

criteria.

(4) "Facility" means a single transit project:

(A) with a proposed cost of more than $100 million; or

(B) as identified in a referendum approved by the voters.

(5) "Facility provider" means a partnership, corporation, joint

venture, consortium, special purchase company, or other legal

entity or team responsible for:

(A) providing and installing the system components for a

facility; and

(B) constructing the associated civil works components.

(6) "Hybrid delivery system" means the alternative procurement

procedure provided by this subchapter.

Added by Acts 2005, 79th Leg., Ch.

1277, Sec. 1, eff. September 1, 2005.

Text of section effective until August 31, 2015

Sec. 451.802. APPLICABILITY. This subchapter applies only to an

authority in which the principal municipality has a population of

more than 1.2 million.

Added by Acts 2005, 79th Leg., Ch.

1277, Sec. 1, eff. September 1, 2005.

Text of section effective until August 31, 2015

Sec. 451.803. USE PERMITTED. Notwithstanding any other law, an

authority may use a hybrid delivery system for construction of a

facility as provided by this subchapter.

Added by Acts 2005, 79th Leg., Ch.

1277, Sec. 1, eff. September 1, 2005.

Text of section effective until August 31, 2015

Sec. 451.804. SELECTION OF ENGINEER OR TEAM. (a) An authority

shall select an engineer or an engineering and architecture team

for the design of the civil works components of the facility.

The authority shall select an engineer or team in accordance with

Section 2254.004, Government Code.

(b) A selected engineer or team shall comply with Chapter 1001,

Occupations Code.

(c) The authority shall enter into a contract with the selected

engineer or team to provide planning and design development

services and an estimate of final design costs. The contract may

also include construction management.

Added by Acts 2005, 79th Leg., Ch.

1277, Sec. 1, eff. September 1, 2005.

Text of section effective until August 31, 2015

Sec. 451.805. REQUEST FOR PROPOSALS. After the completion of

design development documents by the engineer or team, the

authority shall issue requests for proposals from facility

providers. The request for proposals shall include general

information on the project site, project scope, budget, schedule,

system criteria, selection criteria, and any other information

that may assist potential facility providers in submitting

proposals for the project.

Added by Acts 2005, 79th Leg., Ch.

1277, Sec. 1, eff. September 1, 2005.

Text of section effective until August 31, 2015

Sec. 451.806. EVALUATION OF PROPOSALS. (a) For each proposal

submitted by a facility provider in response to a request for

proposals, the authority shall evaluate:

(1) the provider's experience and qualifications;

(2) the provider's technical competence and capability to

perform;

(3) the provider's past performance, including past performance

of members of the provider's team;

(4) proposed technology;

(5) feasibility of implementing the project as proposed;

(6) costing methodology; and

(7) other information submitted on the basis of the selection

criteria stated in the request for proposals.

(b) The authority shall rank two to four facility providers that

best meet the selection criteria.

Added by Acts 2005, 79th Leg., Ch.

1277, Sec. 1, eff. September 1, 2005.

Text of section effective until August 31, 2015

Sec. 451.807. SELECTION OF FACILITY PROVIDER. (a) The

authority shall select the facility provider that submits the

proposal that offers the best value for the authority on the

basis of the published selection criteria and price.

(b) The authority shall first attempt to negotiate a contract

with the first-ranked provider in the order of the ranking

established under Section 451.806(b). The authority and the

engineer or team selected under Section 451.804 may discuss with

the selected provider options for a scope or time modification

and any price change associated with the modification before

finalizing a contract with the selected provider. If the

authority is unable to negotiate a contract with the selected

provider, the authority shall end negotiations with the selected

provider in writing and proceed to negotiate a contract with the

next provider in the order of the ranking established under

Section 451.806(b) until a contract is entered into or all

proposals are rejected.

Added by Acts 2005, 79th Leg., Ch.

1277, Sec. 1, eff. September 1, 2005.

Text of section effective until August 31, 2015

Sec. 451.808. FINAL DESIGN CONTRACTS. (a) In consultation with

the selected facility provider, the authority shall negotiate

with the engineer or team selected under Section 451.804 on the:

(1) scope of work and fees associated with final design of the

civil works components; and

(2) integration of system components and civil works components

of the facility.

(b) A contract for final design shall be incorporated into the

authority's contract with the selected facility provider. Any

subsequent changes to a contract with the engineer or team must

be approved by the facility provider and the authority.

(c) In a contract with a selected facility provider, the

authority shall provide a mechanism under which issues of design

quality, quality assurance, code compliance, value engineering,

or life cycle costing may be communicated directly by the

engineer or team to the facility provider and the authority with

the intent of seeking the authority's approval of proposed

action.

(d) The selected facility provider's oversight of the engineer

or team is limited to:

(1) design management;

(2) coordination of the civil works components;

(3) integration of the design of system components into the

civil works; and

(4) the acceptance of items listed under Subdivisions (1)-(3)

with regard to the facility provider's assumption of

responsibility for contract compliance, performance warranties

and guarantees, and other risk-related items as stipulated in the

contract between the selected facility provider and the

authority.

(e) Fees associated with the items listed in Subsection (d) may

not exceed eight percent of final design fees unless otherwise

amended by the engineer or team through allocation of a portion

of the engineer or team fee to the selected facility provider for

specialty design assistance.

Added by Acts 2005, 79th Leg., Ch.

1277, Sec. 1, eff. September 1, 2005.

Text of section effective until August 31, 2015

Sec. 451.809. USE OF OTHER PROFESSIONAL SERVICES. (a) If the

authority performs periodic audits of its construction materials,

the authority, independent of the selected facility provider,

shall contract for the inspection and testing of construction

materials and other verification testing services necessary for

the acceptance of the facility by the authority.

(b) A contract under Subsection (a) does not alleviate the

selected facility provider's responsibility to provide the

services described by Subsection (a) under a contract entered

into under this subchapter.

(c) A contract described by Subsection (a) and any additional

contract for engineering or architecture services entered into by

the selected facility provider for the design and construction of

the facility must be entered into in accordance with Section

2254.004, Government Code.

Added by Acts 2005, 79th Leg., Ch.

1277, Sec. 1, eff. September 1, 2005.

Text of section effective until August 31, 2015

Sec. 451.810. CONSTRUCTION WORK SUBCONTRACTED. (a) The

authority may require that the selected facility provider

publicly advertise for and receive bids or proposals from trade

contractors or subcontractors for the construction of civil works

components of the facility.

(b) The selected facility provider may submit a bid or proposal

for the work described in Subsection (a) in the same manner as

other trade contractors or subcontractors.

Added by Acts 2005, 79th Leg., Ch.

1277, Sec. 1, eff. September 1, 2005.

Text of section effective until August 31, 2015

Sec. 451.811. LOCAL PREFERENCE. To the maximum extent permitted

by law, the authority shall use vendors and providers of services

with an established office in the principal municipality.

Added by Acts 2005, 79th Leg., Ch.

1277, Sec. 1, eff. September 1, 2005.

Text of section effective until August 31, 2015

Sec. 451.812. EXPIRATION. This subchapter expires on August 31,

2015.

Added by Acts 2005, 79th Leg., Ch.

1277, Sec. 1, eff. September 1, 2005.



CHAPTER 452. REGIONAL TRANSPORTATION AUTHORITIES

TRANSPORTATION CODETITLE 6. ROADWAYSSUBTITLE K. MASS TRANSPORTATIONCHAPTER 452. REGIONAL TRANSPORTATION AUTHORITIESSUBCHAPTER A. GENERAL PROVISIONSSec. 452.001. DEFINITIONS. In this chapter:(1) "Authority" means a regional transportation authority created under this chapter or Chapter 683, Acts of the 66th Legislature, Regular Session, 1979. The term includes:(A) when used in Subchapters B, C, D, F, H, and I and Sections 452.201 and 452.451, a subregional authority created by a contiguous municipality; and(B) as appropriate, an authority, other than an authority created by a contiguous municipality, consisting of one subregion.(2) "Complementary transportation services" includes:(A) special transportation services for a person who is elderly or has a disability;(B) medical transportation services;(C) assistance in street modifications as necessary to accommodate the public transportation system;(D) construction of new general aviation facilities or renovation or purchase of existing facilities not served by certificated air carriers to relieve air traffic congestion at existing facilities; and(E) any other service that complements the public transportation system, including providing parking garages.(3) "Contiguous municipality" means a municipality that has a boundary contiguous with a principal municipality and having:(A) a population of more than 250,000, according to the most recent population estimate of the appropriate metropolitan planning organization; or(B) boundaries extending into two or more adjacent counties, two of which counties include a principal municipality.(4) "County of a principal municipality" means the county having a majority of the territory of a principal municipality.(5) "Executive committee" means the authority directors who serve as the governing body of the authority.(6) "Light rail mass transit system" means a system that:(A) uses a fixed guideway rail with electric power propelling mass transit passenger vehicles; and(B) is constructed by an authority.(7) "Metropolitan area" means a federal standard metropolitan statistical area having a population of more than 500,000, not more than 60 percent of which resides in municipalities having a population of more than 350,000.(8) "Principal municipality" means a municipality having a population of at least 350,000.(9) "Public transportation" means the conveyance of passengers and hand-carried packages or baggage of a passenger by any means of transportation.(10) "Public transportation system" means:(A) all property owned or held by an authority for public transportation or complementary transportation service purposes, including vehicle parking areas and facilities and other facilities necessary or convenient for the beneficial use of, and the access of persons and vehicles to, public transportation;(B) real property, facilities, and equipment for the protection and environmental enhancement of all the facilities; and(C) property held:(i) in accordance with a contract with the owner making the property subject to the control of or regulation by the authority; and(ii) for public transportation or complementary transportation service purposes.(11) "Service plan" means an outline of the service that would be provided by the authority to those units of election confirmed at an election.(12) "Subregion" means a principal municipality, the county of the principal municipality, and any municipality or unit of election included in the boundaries of a subregion by the creating entity of that subregion and confirmed at an election.(13) "Subregional board" means a board created under Subchapter N or O to represent a subregion.(14) "Unit of election" means:(A) a principal municipality;(B) a designated unincorporated area created by the commissioners court of a county of a principal municipality; or(C) any other municipality located in the territory of an authority.(15) "Transportation disadvantaged" has the meaning assigned by Section 451.001.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 140, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1038, Sec. 4, eff. Sept. 1, 2001.

Sec. 452.002. DETERMINATION OF POPULATION. In this chapter, population of a municipality or area is determined by the most recent federal census unless there has been no federal census in the preceding five years, in which case the population is the latest population estimate of the appropriate metropolitan planning organization.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.003. MUNICIPALITIES MAY PROVIDE TRANSPORTATION SERVICES. This chapter does not prohibit a municipality from providing public or complementary transportation services.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.004. EXECUTIVE COMMITTEE OF AUTHORITY CONSISTING OF ONE SUBREGION. The executive committee of an authority that consists of one subregion, other than an authority created by a contiguous municipality, is the board for the subregion and the members of the executive committee are selected in the manner prescribed for selection of the members of the board for that subregion.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. POWERS OF AUTHORITIESSec. 452.051. POWERS APPLICABLE TO CONFIRMED AUTHORITY. This subchapter applies only to an authority that has been confirmed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.052. NATURE OF AUTHORITY. (a) An authority:(1) is a public political entity and corporate body;(2) has perpetual succession; and(3) exercises public and essential governmental functions.(b) The exercise of a power granted by this chapter, including a power relating to a station or terminal complex, is for a public purpose and is a matter of public necessity.(c) An authority is a governmental unit under Chapter 101, Civil Practice and Remedies Code, and the operations of the authority are not proprietary functions for any purpose including the application of Chapter 101, Civil Practice and Remedies Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.053. RESPONSIBILITY FOR CONTROL OF AUTHORITY. Except as provided by Section 452.104, the executive committee is responsible for the management, operation, and control of an authority and its property.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.054. GENERAL POWERS OF AUTHORITY. (a) An authority has any power necessary or convenient to carry out this chapter or to effect a purpose of this chapter.(b) An authority may sue and be sued. An authority may not be required to give security for costs in a suit brought or prosecuted by the authority and may not be required to give a supersedeas or cost bond in an appeal of a judgment.(c) An authority may hold, use, sell, lease, dispose of, and acquire, by any means, property and licenses, patents, rights, and other interests necessary, convenient, or useful to the exercise of any power under this chapter.(d) An authority may sell, lease, or dispose of in another manner:(1) any right, interest, or property of the authority that is not needed for, or, if a lease, is inconsistent with, the efficient operation and maintenance of the public transportation system; or(2) at any time, surplus materials or other property that is not needed for the requirements of the authority or for carrying out a power under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.055. CONTRACTS; GRANTS AND LOANS. (a) An authority may contract with any person.(b) An authority may accept a grant or loan from any person.(c) An authority may enter one or more agreements with any municipality included in the area of the authority for the distribution of the authority's revenues.(d) The terms of a contract between a regional authority and a subregional authority created by a contiguous municipality or between a regional authority and a joint subregional authority must be approved by the governing body of each municipality participating in the subregional or joint subregional authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.056. OPERATION OF PUBLIC TRANSPORTATION SYSTEM. (a) An authority may:(1) acquire, construct, develop, plan, own, operate, and maintain a public transportation system in the territory of the authority, including the territory of a political subdivision;(2) contract with a municipality, county, or other political subdivision for the authority to provide public transportation services outside the authority; and(3) lease all or a part of the public transportation system to, or contract for the operation of all or a part of the public transportation system by, an operator.(b) An authority, as the authority determines advisable, shall determine routes.(c) The executive committee may submit a referendum for the approval of a power granted by Subsection (a) or (b).Text of subsection effective until April 01, 2011(d) A private operator who contracts with an authority under this chapter is not a public entity for purposes of any law of this state except that an independent contractor of the authority that, on or after June 14, 1989, performs a function of the authority or an entity under Title 112, Revised Statutes, that is created to provide transportation services is liable for damages only to the extent that the authority or entity would be liable if the authority or entity itself were performing the function and only for a cause of action that accrues on or after that date.Text of subsection effective on April 01, 2011(d) A private operator who contracts with an authority under this chapter is not a public entity for purposes of any law of this state except that an independent contractor of the authority that, on or after June 14, 1989, performs a function of the authority or an entity described by Section 452.0561 that is created to provide transportation services is liable for damages only to the extent that the authority or entity would be liable if the authority or entity itself were performing the function and only for a cause of action that accrues on or after that date.(e) An authority consisting of one subregion governed by a subregional board created under Subchapter O shall, at least once every five years, evaluate each distinct transportation service the authority provides that generates revenue, including light rail, bus, van, taxicab, and other public transportation services, and determine whether the authority should solicit competitive, sealed bids from other entities to provide these transportation services.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 4.10, eff. April 1, 2011.

Text of section effective on April 01, 2011Sec. 452.0561. LIABILITY OF TRANSPORTATION ENTITY PROVIDING PUBLIC TRANSPORTATION. (a) This section applies only to a transportation entity created under:(1) Subtitle C or D of Title 5 or Chapter 172, 173, or 174; or(2) former Title 112, Revised Statutes.(b) A transportation entity created for the purpose of providing public transportation is a governmental unit under Chapter 101, Civil Practice and Remedies Code, and the operations of the entity are essential governmental functions and not proprietary functions for any purpose, including the application of Chapter 101, Civil Practice and Remedies Code.(c) An independent contractor of a transportation entity performing a function of the entity or an authority is liable for damages only to the extent that the entity or authority would be liable if the entity or authority itself were performing the function.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.05, eff. April 1, 2011.

Sec. 452.057. ACQUISITION OF PROPERTY BY AGREEMENT. An authority may acquire rolling stock or other property under a contract or trust agreement, including a conditional sales contract, lease, and equipment trust certificate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.058. USE AND ACQUISITION OF PROPERTY OF OTHERS. (a) For a purpose described by Section 452.056(a)(1) and as necessary or useful in the construction, repair, maintenance, or operation of the public transportation system, an authority may:(1) use a public way, including an alley; and(2) directly, or indirectly by another person, relocate or reroute the property of another person or alter the construction of the property of another person.(b) For an act authorized by Subsection (a)(2), an authority may contract with the owner of the property to allow the owner to make the relocation, rerouting, or alteration by the owner's own means or through a contractor of the owner. The contract may provide for reimbursement of the owner for costs or payment to the contractor.(c) An authority may acquire by eminent domain any interest in real property, including a fee simple interest and the use of air or subsurface space, except the right of eminent domain may not be exercised:(1) in a municipality without the approval of each proposed acquisition by the governing body of the municipality or in an unincorporated area without the approval of each proposed acquisition by the commissioners court of the county in which the property to be condemned is located; or(2) in a manner that would:(A) unduly impair the existing neighborhood character of property surrounding, or adjacent to, the property to be condemned;(B) unduly interfere with interstate commerce; or(C) authorize the authority to run an authority vehicle on a railroad track that is used to transport property.(d) If an authority, through the exercise of a power under this chapter, makes necessary the relocation or rerouting of, or alteration of the construction of, a road, alley, overpass, underpass, railroad track, bridge, or associated property, an electric, telegraph, telephone, or television cable line, conduit, or associated property, or a water, sewer, gas, or other pipeline, or associated property, the relocation or rerouting or alteration of the construction must be accomplished at the sole cost and expense of the authority, and damages that are incurred by an owner of the property must be paid by the authority.(e) Unless the power of eminent domain is exercised, an authority may not begin an activity authorized under Subsection (a) to alter or damage property of others, including this state or a political subdivision of this state, without having first received the written permission of the owner.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.059. EMINENT DOMAIN PROCEEDINGS. (a) An eminent domain proceeding by an authority is initiated by the adoption by the executive committee of a resolution that:(1) describes the property interest to be acquired by the authority;(2) declares the public necessity for and interest in the acquisition; and(3) states that the acquisition is necessary and proper for the construction, extension, improvement, or development of the public transportation system.(b) A resolution adopted under this section and approved by resolution of the appropriate municipal governing body or commissioners court is conclusive evidence of the public necessity for the acquisition described in the resolution and that the property interest is necessary for public use.(c) Except as otherwise provided by this chapter, Chapter 21, Property Code, applies to an eminent domain proceeding by an authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.060. AGREEMENT WITH UTILITIES, CARRIERS. An authority may agree with any other public or private utility, communication system, common carrier, or transportation system for:(1) the joint use in the authority of the property of the agreeing entities; or(2) the establishment of through routes, joint fares, or transfers of passengers.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.061. FARES AND OTHER CHARGES. (a) An authority shall impose reasonable and nondiscriminatory fares, tolls, charges, rents, and other compensation for the use of the public transportation system sufficient to produce revenue, together with tax revenue and grants received by the authority, in an amount adequate to:(1) pay all the expenses necessary to operate and maintain the public transportation system;(2) pay when due the principal of and interest on, and sinking fund and reserve fund payments agreed to be made with respect to, all bonds that are issued by the authority and payable in whole or part from the revenue; and(3) fulfill the terms of any other agreement with the holders of bonds described by Subdivision (2) or with a person acting on behalf of the bondholders.(b) It is intended by this chapter that the compensation imposed under Subsection (a) and taxes imposed by the authority not exceed the amounts necessary to produce revenue sufficient to meet the obligations of the authority under this chapter.(c) Compensation for the use of the public transportation system, including parking fees and passenger transportation fares, may be set according to a zone system or to another classification that the authority determines to be reasonable.(d) This section does not limit the state's power to regulate taxes imposed by an authority or other compensation authorized under this section. The state agrees with holders of bonds issued under this chapter, however, not to alter the power given to an authority under this section to impose taxes, fares, tolls, charges, rents, and other compensation in amounts sufficient to comply with Subsection (a), or to impair the rights and remedies of an authority bondholder, or a person acting on behalf of a bondholder, until the bonds, interest on the bonds, interest on unpaid installments of interest, costs and expenses in connection with an action or proceeding by or on behalf of a bondholder, and other obligations of the authority in connection with the bonds are discharged.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 48, Sec. 1, eff. September 1, 2009.

Sec. 452.0611. ENFORCEMENT OF FARES AND OTHER CHARGES; PENALTIES. (a) An executive committee by resolution may prohibit the use of the public transportation system by a person who fails to possess evidence showing that the appropriate fare for the use of the system has been paid and may establish reasonable and appropriate methods, using transit police officers or fare enforcement officers under Section 452.0612, to ensure that persons using the public transportation system pay the appropriate fare for that use.(b) An executive committee by resolution may provide that a fare for or charge for the use of the public transportation system that is not paid incurs a penalty, not to exceed $100.(c) The authority shall post signs designating each area in which a person is prohibited from using the transportation system without possession of evidence showing that the appropriate fare has been paid.(d) A person commits an offense if:(1) the person or another for whom the person is criminally responsible under Section 7.02, Penal Code, uses the public transportation system and does not possess evidence showing that the appropriate fare has been paid; and(2) the person fails to pay the appropriate fare or other charge for the use of the public transportation system and any penalty on the fare on or before the 30th day after the date the authority notifies the person that the person is required to pay the amount of the fare or charge and the penalty.(e) The notice required by Subsection (d)(2) may be included in a citation issued to the person by a peace officer under Article 14.06, Code of Criminal Procedure, or by a fare enforcement officer under Section 452.0612, in connection with an offense relating to the nonpayment of the appropriate fare or charge for the use of the public transportation system.(f) An offense under Subsection (d) is a Class C misdemeanor.(g) An offense under Subsection (d) is not a crime of moral turpitude.

Added by Acts 2003, 78th Leg., ch. 1113, Sec. 1, eff. Sept. 1, 2003.

Sec. 452.0612. FARE ENFORCEMENT OFFICERS. (a) The authority may employ persons to serve as fare enforcement officers to enforce the payment of fares for use of the public transportation system by:(1) requesting and inspecting evidence showing payment of the appropriate fare from a person using the public transportation system; and(2) issuing a citation to a person described by Section 452.0611(d)(1).(b) Before commencing duties as a fare enforcement officer a person must complete a 40-hour training course approved by the authority that is appropriate to the duties required of a fare enforcement officer.(c) While performing duties, a fare enforcement officer shall:(1) wear a distinctive uniform that identifies the officer as a fare enforcement officer; and(2) work under the direction of the chief of police of the authority.(d) A fare enforcement officer may:(1) request evidence showing payment of the appropriate fare from passengers of the public transportation system;(2) request personal identification from a passenger who does not produce evidence showing payment of the appropriate fare on request by the officer;(3) request that a passenger leave the public transportation system if the passenger does not possess evidence of payment of the appropriate fare; and(4) file a complaint in the appropriate court that charges the person with an offense under Section 452.0611(d).(e) A fare enforcement officer may not carry a weapon while performing duties under this section.(f) A fare enforcement officer is not a peace officer and has no authority to enforce a criminal law, other than the authority possessed by any other person who is not a peace officer.

Added by Acts 2003, 78th Leg., ch. 1113, Sec. 1, eff. Sept. 1, 2003.

Sec. 452.062. INSURANCE. (a) An authority may insure, through purchased insurance policies or self-insurance programs, or both, the legal liability of the authority and of its contractors and subcontractors arising from the acquisition, construction, or operation of the programs and facilities of the authority for:(1) personal or property damage; and(2) officers' and employees' liability.(b) An authority may use contracts, rating plans, and risk management programs designed to encourage accident prevention.(c) In developing an insurance or self-insurance program, an authority may consider the peculiar hazards, indemnity standards, and past and prospective loss and expense experience of the authority and of its contractors and subcontractors.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.063. TAX EXEMPTION. The property, revenue, and income of an authority are exempt from state and local taxes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.064. LIGHT RAIL SYSTEM: REGULATORY EXEMPTION. (a) An authority that constructs or operates or contracts with another entity to construct or operate a light rail mass transit system is not subject to any state law regulating or governing the design, construction, or operation of a railroad, railway, street railway, street car, or interurban railway.(b) For purposes of ownership or transfer of ownership of an interest in real property, a light rail mass transit system line operating on property previously used by a railroad, railway, street railway, or interurban railway is a continuation of existing rail use.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.065. ELECTRIC POWER FOR RAIL SYSTEM: CERTAIN AUTHORITIES. (a) An authority in which the public transportation system includes or is to include passenger rail service propelled by electric power and in which all or a part of the service area is served by the electric power distribution systems of more than one electric utility company or municipally owned electric utility system may:(1) acquire, construct, own, and operate, for the sole purpose of powering its rail vehicles over its rail transportation system, sources of electric power, including wholly owned or partially owned generating facilities of any type and at any location, including fuel reserves and supplies;(2) in conjunction with owning a generating facility, acquire, construct, own, and operate transmission and distribution facilities needed to deliver power from the generating facility to its public transportation system; and(3) contract for the purchase of power and energy with any supplier of power and energy that serves any part of the authority's public transportation service area for the sole purpose of supplying the power and energy necessary to operate the authority's rail vehicles.(b) The parties to a contract made under Subsection (a)(3) may fulfill the terms of the contract notwithstanding any order or rule of the Public Utility Commission of Texas with respect to certification, except that any supply of power or energy by one utility into the service area of another utility must be provided over transmission or distribution lines owned by the authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.066. ELECTIONS. (a) In an election ordered by the executive committee:(1) the executive committee shall give notice of the election by publication in a newspaper of general circulation in the authority at least once each week for three consecutive weeks, with the first publication occurring at least 21 days before the date of election; and(2) a resolution ordering the election and the election notice must show, in addition to the requirements of the Election Code, the hours of the election and polling places in election precincts.(b) Subsection (a) does not apply to an election under Section 452.715.(c) A copy of the notice of each election held under this chapter shall be furnished to the Texas Transportation Commission and the comptroller.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. MANAGEMENT OF AUTHORITYSec. 452.101. EXECUTIVE COMMITTEE: POWERS. The executive committee may:(1) employ and prescribe the compensation for a chief executive officer whom the committee may designate as the general manager or the executive director;(2) appoint auditors and attorneys and prescribe their duties, compensation, and tenure;(3) adopt a seal for the authority;(4) set the fiscal year for the authority;(5) establish a complete system of accounts for the authority;(6) designate by resolution an authorized representative of the authority to, according to terms prescribed by the executive committee:(A) invest authority funds; and(B) withdraw money from authority accounts for investments; and(7) designate by resolution an authorized representative of the authority to supervise the substitution of securities pledged to secure authority funds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.102. INVESTMENTS. (a) The executive committee may invest authority funds in:(1) direct and indirect obligations, including treasury receipts evidencing ownership of future interest and principal payments on their receipts, of the United States and of its instrumentalities, including a Federal Home Loan Bank, Federal Farm Credit Bank, Federal Home Loan Mortgage Association, Federal National Mortgage Association, Government National Mortgage Association, Student Loan Marketing Association, and International Bank for Reconstruction and Development;(2) an obligation that:(A) is of any state, or of a state agency, or of a county, municipality, or other political subdivision of a state;(B) pays the principal and interest from taxes or revenues, or both taxes and revenues; and(C) has a rating of not less than "A" or an equivalent rating by a nationally recognized rating firm;(3) direct repurchase agreements and reverse repurchase agreements that:(A) have defined termination dates secured by obligations described by Subdivision (1) or (2); and(B) are executed with a bank or trust company organized under the laws of this state, any national banking association, or any government bond dealer reporting to and recognized as a primary dealer by the Federal Reserve Bank of New York;(4) the common trust funds of a bank and money market mutual funds that consist solely of assets described by Subdivision (1) or (2);(5) a certificate of deposit of a state or national bank guaranteed or insured by the Federal Deposit Insurance Corporation or its successor or secured by obligations described by Subdivision (1) or (2) with a market value of not less than the principal amount of the certificate;(6) commercial paper rated "A1" or "P1" by a nationally recognized rating firm;(7) a foreign currency and any currency-swap agreement to the extent necessary to pay nondollar-denominated obligations; and(8) any other investment authorized by resolution of the executive committee of the authority.(b) An authority, by contract the terms of which are appropriate and approved by the executive committee, may enter into:(1) an investment agreement relating to any investment described by this section; and(2) an interest-rate swap or a similar agreement.(c) In addition to the other investments authorized by this section, the executive committee may invest authority funds in any investment authorized for an entity under Chapter 2256, Government Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1028, Sec. 1, eff. June 19, 1997.

Sec. 452.103. DEPOSITORY; DEPOSIT OF FUNDS. (a) The executive committee shall designate one or more banks as depositories for authority funds.(b) All funds of an authority that are not otherwise invested shall be deposited in one or more of the authority's depository banks unless otherwise required by an order or resolution authorizing the issuance of an authority bond or note or other contractual undertaking.(c) Funds in a depository, to the extent that those funds are not insured by the Federal Deposit Insurance Corporation, shall be secured in the manner provided by law for the security of county funds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.104. CHIEF EXECUTIVE: DUTIES. (a) The general manager or executive director shall administer the daily operation of an authority.(b) In conformity with the policy of the executive committee, the general manager or executive director may:(1) employ persons to conduct the affairs of the authority, including any operating or management company; and(2) remove any employee.(c) The general manager or executive director shall prescribe the duties, tenure, and compensation of each person employed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.105. RULES. (a) The executive committee by resolution may adopt rules for the:(1) safe and efficient operation and maintenance of the public transportation system;(2) use of the public transportation system and the authority's services by the public and the payment of fares, tolls, and other charges; and(3) regulation of privileges on property owned, leased, or otherwise controlled by the authority.(b) The authority shall encourage to the maximum extent feasible the participation of private enterprise.(c) A notice of each rule adopted by the executive committee shall be published in a newspaper with general circulation in the area in which the authority is located once each week for two consecutive weeks after adoption of the rule. The notice must contain a condensed statement of the substance of the rule and must advise that a copy of the complete text of the rule is filed in the principal office of the authority where the text may be read by any person.(d) A rule becomes effective 10 days after the date of the second publication of the notice under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.1055. PROHIBITION OF CONSUMPTION OF ALCOHOLIC BEVERAGE. (a) A board by resolution may prohibit the consumption of an alcoholic beverage on property an authority possesses or controls. The resolution must describe with particularity each place where consumption of an alcoholic beverage is prohibited.(b) The authority shall post a sign in each place where consumption of an alcoholic beverage is prohibited under this section. The sign must indicate that a person may not consume an alcoholic beverage in that place.(c) A person commits an offense if the person consumes an alcoholic beverage in a place where the consumption of an alcoholic beverage is prohibited under this section.(d) An offense under this section is a Class C misdemeanor.(e) In this section, "alcoholic beverage" has the meaning assigned by Section 1.04, Alcoholic Beverage Code.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.29(a), eff. Sept. 1, 1997.

Sec. 452.106. PROCUREMENT RULES. (a) The executive committee may adopt and enforce procurement procedures, guidelines, and rules:(1) defining the terms in and implementing Sections 452.107 and 452.108(a) and (b); or(2) covering:(A) the appointment of contracting officers;(B) the solicitation for and award of contracts, including the electronic transmission of bids and proposals and the use of the reverse auction procedure, as defined by Section 2155.062, Government Code;(C) the resolution of protests and contract disputes;(D) foreign currency transactions and conversions and foreign exchange rate risk management; or(E) other aspects of the procurement process for domestic and international contracts.(b) Sections 452.107 and 452.108(a) and (b) and the procedures, guidelines, or rules adopted under this section confer no rights on an actual or potential bidder, offeror, contractor, or other person except as expressly stated in the procedures, guidelines, or rules.(c) A procurement procedure, guideline, or rule covering the electronic transmission of bids and proposals must provide:(1) for the identification, security, and confidentiality of an electronic bid or proposal;(2) that an electronic bid or proposal is not required to be sealed; and(3) that an electronic bid or proposal remains effectively unopened until the appropriate time.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 63, Sec. 1, eff. Sept. 1, 2003.

Sec. 452.107. PURCHASES: COMPETITIVE BIDDING. (a) Except as provided by Subsection (c), an authority may not award a contract for construction, services, or property, other than real property, except through the solicitation of competitive sealed bids or proposals, including the reverse auction procedure, ensuring full and open competition.(b) The authority shall describe in a solicitation each factor to be used to evaluate a bid or proposal and give the factor's relative importance.(c) The executive committee may authorize the negotiation of a contract without competitive sealed bids or proposals if:(1) the aggregate amount involved in the contract is $25,000 or less;(2) the contract is for construction for which not more than one bid or proposal is received;(3) the contract is for services or property for which there is only one source or for which it is otherwise impracticable to obtain competition;(4) the contract is to respond to an emergency for which the public exigency does not permit the delay incident to the competitive process;(5) the contract is for personal or professional services or services for which competitive bidding is precluded by law; or(6) the contract, without regard to form and which may include bonds, notes, loan agreements, or other obligations, is for the purpose of borrowing money or is a part of a transaction relating to the borrowing of money, including:(A) a credit support agreement, such as a line or letter of credit or other debt guaranty;(B) a bond, note, debt sale or purchase, trustee, paying agent, remarketing agent, indexing agent, or similar agreement;(C) an agreement with a securities dealer or investment adviser, broker, or underwriter; and(D) any other contract or agreement considered by the executive committee to be appropriate or necessary in support of the authority's financing activities.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1479, Sec. 3, eff. June 19, 1999; Acts 2001, 77th Leg., ch. 1091, Sec. 4.05, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 63, Sec. 2, eff. Sept. 1, 2003.

Sec. 452.108. DURATION OF CONTRACTS AND DELEGATION OF POWERS. (a) An authority may contract for payment with debt obligations and for performance and payments to extend longer than one fiscal year if the contract provides for the discharge of the authority's contractual obligations by any method, including:(1) committing current year funds, future tax revenues, or cancellation charges; and(2) making the contract subject to the future availability of funds.(b) The executive committee may delegate to designated persons the power to contract for construction, services, and property, within budgeted amounts approved by the executive committee.(c) Except as provided by Subsection (d), an authority consisting of one subregion governed by a subregional board created under Subchapter O may not enter a lease or financing agreement secured wholly or partially by the assets of the authority if the duration of the lease or financing agreement is longer than five years unless the lease or agreement is approved by the voters of the authority in the manner provided for the issuance of bonds and notes under Subchapter H.(d) To provide tax benefits to another party that are available with respect to property under the laws of a foreign country or to encourage private investment with a transportation authority in the United States, and notwithstanding any other provision of this chapter, an authority consisting of one subregion governed by a subregional board created under Subchapter O may enter into and execute, as it considers appropriate, contracts, agreements, notes, security agreements, conveyances, bills of sale, deeds, leases as lessee or lessor, and currency hedges, swap transactions, or agreements relating to foreign and domestic currency. The agreements or instruments may have the terms, maturities, duration, provisions as to governing law, indemnities, and other provisions that are approved by the subregional board. In connection with any transaction authorized by this subsection, the authority may deposit in trust, escrow, or similar arrangement cash or lawful investments securities, or may enter into one or more payment agreements, financial guarantees, or insurance contracts with counterparties having either a corporate credit or debt rating in any form, a claims-paying ability, or a rating for financial strength of "AA" or better by Moody's Investors Service, Inc. or by Standard & Poor's Corporation or of "A (Class XII)" or better by Best's rating system, that by their terms, including interest to be earned on the cash or securities, or payment obligations, are sufficient in amount to pay when due all amounts required to be paid by the authority as rent over the full term of the transaction plus any optional purchase price or other obligation due under the transaction.(e) Property sold, acquired, or otherwise transferred under Subsection (d) is considered for all purposes to be property owned and held by the authority and used for public purposes. The property is exempt from ad valorem taxes imposed in this state. A leasehold interest in the property is exempt from Section 25.07(a), Tax Code. A sale, lease, sublease, or other transfer of personal property by or to the authority under Subsection (d) is exempt from all sales, use, and motor vehicle taxes imposed by this state or a political subdivision of this state.(f) Subsection (c) does not apply to a lease or financing agreement that is payable from or secured by a pledge of funds described by Section 452.357(a)(4).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1028, Sec. 2, eff. June 19, 1997; Acts 1999, 76th Leg., ch. 1284, Sec. 2, eff. Aug. 30, 1999; Acts 2001, 77th Leg., ch. 509, Sec. 1, eff. Sept. 1, 2001.

Sec. 452.109. EXPLANATION OF CONTRACT AWARDS IN CERTAIN AUTHORITIES. (a) A subregional board created under Subchapter O that governs an authority consisting of one subregion shall document the reasons for the award of a contract for:(1) professional services awarded to a person other than the person proposing to deliver the services at the lowest cost; or(2) construction, services, or property awarded to a person other than the person recommended by the staff of the authority.(b) The documentation required by Subsection (a) must include all of the reasons for not selecting, as appropriate, the person proposing to deliver the services at the lowest cost or the person recommended by the staff.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.110. PEACE OFFICERS. (a) The executive committee may establish a security force and provide for the employment of security personnel.(b) The executive committee may commission an employee of a security force established under Subsection (a) as a peace officer.(c) A peace officer commissioned under Subsection (b), except as provided by Subsection (e), has all the rights, privileges, obligations, and duties of any other peace officer in this state while on the property under the control of the authority or in the actual course and scope of the officer's employment.(d) A person commissioned under Subsection (b) must give an oath and make bond for the faithful performance of the officer's duties as the executive committee may require. The bond shall be filed with the executive committee and made payable to the authority. The bond must be approved by the executive committee.(e) A law enforcement power granted under this section is subordinate to the law enforcement power of a municipality in which the power is attempted to be exercised.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.111. EXTRAORDINARY VOTE REQUIRED IN CERTAIN AUTHORITIES. A subregional board created under Subchapter O that governs an authority consisting of one subregion may not, except by a two-thirds vote of the board:(1) issue any debt allowed by law;(2) enter a lease as lessee or financing agreement as obligor if the lease or agreement is secured by the other assets of the authority;(3) effect a major change as described by Section 452.303 in a service plan;(4) approve the financial plan for the authority; or(5) enter an agreement under Section 452.055(c).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.112. ADVISORY COMMITTEES IN CERTAIN AUTHORITIES. (a) A subregional board created under Subchapter O that governs an authority consisting of one subregion may appoint one or more committees for any purpose for which a vote of the board is not required.(b) A committee may consist of members of the subregional board and members of the general public, but the number of public members on a committee may not exceed the number of members of the subregional board on the committee.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.113. BUDGET RECOMMENDATIONS. The executive committee shall:(1) receive recommendations for the annual budget from each subregional board;(2) obtain approval from each subregional board of the final annual budget as it pertains to that board's subregion; and(3) make the proposed annual budget available to the governing bodies of each municipality in the authority at least 30 days before the date of the adoption of the final annual budget.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.114. BUDGET IN AUTHORITY CREATED BY CONTIGUOUS MUNICIPALITY. (a) The executive committee of an authority created by a contiguous municipality shall, not later than the 60th day before the beginning of the authority's fiscal year, deliver to the governing body of the contiguous municipality a proposed budget for the authority's fiscal year.(b) The budget for the authority is not effective until the budget is approved by the governing body of the contiguous municipality. An approved budget is the budget for the authority for the fiscal year, and each change in the budget must be approved by the governing body of the contiguous municipality.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.115. PUBLIC HEARING ON FARE AND SERVICE CHANGES IN CERTAIN AUTHORITIES. (a) An authority consisting of one subregion governed by a subregional board created under Subchapter O must hold a public hearing on:(1) any fare change;(2) a service change involving:(A) 25 percent or more of the number of transit route miles of a transit route; or(B) 25 percent or more of the number of transit revenue vehicle miles of a transit route, computed daily, for the day of the week for which the change is made; or(3) the establishment of a new transit route.(b) When the number of changes of a type described by Subsection (a)(2) in a fiscal year would equal the percentage applicable in that subsection, the public hearing must be held before the change that would equal or exceed the percentage.(c) In this section:(1) "Transit route" means a route over which a transit vehicle travels and that is specifically labeled or numbered for the purpose of picking up or discharging passengers at regularly scheduled stops and intervals.(2) "Transit route mile" means one mile along a transit route regularly traveled by transit vehicles while available for the general public to carry passengers.(3) "Transit revenue vehicle mile" means one mile traveled by a transit vehicle while the vehicle is available to the general public to carry passengers.(4) "Service change" means any addition or deletion resulting in the physical realignment of a transit route or a change in the type or frequency of service provided in a specific, regularly scheduled transit route.(d) The length of a transit route is the distance traversed in traveling completely over the route and returning to the starting point to begin another circuit of the route. If a route is defined in one direction only, the one-directional distance is the route length.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.116. PUBLIC HEARING ON FARE AND SERVICE CHANGES IN CERTAIN AUTHORITIES: EXCEPTIONS. (a) A public hearing under Section 452.115 is not required for:(1) a reduced or free promotional fare that is instituted daily or periodically within 180 days;(2) a headway adjustment of not more than five minutes during peak-hour service and not more than 15 minutes during non-peak-hour service;(3) a standard seasonal variation unless the number, timing, or type of the standard seasonal variation changes; or(4) an emergency or experimental service change in effect for 180 days or less.(b) In this section, "experimental service change" means an addition of service to an existing transit route or the establishment of a new transit route.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.117. PUBLIC HEARING ON EXPERIMENTAL SERVICE CHANGE. A hearing on an experimental service change as described by Section 452.116 to remain in effect for more than 180 days may be held before or during the experimental service change period and satisfies the requirement for a public hearing if the hearing notice required by Section 452.118 states that the experiment may become permanent at the end of the period. If a hearing is not held before or during the experimental service change period, the service that existed before the change must be reinstituted at the end of 180 days and a public hearing held in accordance with Section 452.118 before the experimental service may be continued.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.118. NOTICE OF HEARING ON FARE OR SERVICE CHANGE IN CERTAIN AUTHORITIES. (a) The subregional board shall call a public hearing required by Section 452.115 and:(1) publish at least 30 days before the date of the hearing notice of the hearing at least once in a newspaper of general circulation in the territory of the authority; and(2) post notice in each transit vehicle in service on any transit route affected by the proposed change for at least two weeks within 30 days before the date of the hearing.(b) The notice must contain:(1) a description of each proposed fare or service change, as appropriate;(2) the time and place of the hearing; and(3) if the hearing is required under Section 452.115(b), a description of the latest proposed change and the previous changes.(c) The requirement of Section 452.115 for a public hearing is satisfied at a public hearing required by federal law if:(1) the notice requirements of this section are met; and(2) the proposed fare or service change is addressed at the meeting.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. STATION OR TERMINAL COMPLEX SYSTEMSSec. 452.151. STATION OR TERMINAL COMPLEX: SYSTEM PLAN. (a) An authority may not acquire an interest in real property for a station or terminal complex unless the station or terminal complex is included in the public transportation system in a comprehensive service plan approved by a resolution of the executive committee. A mass transit facility of an authority is not a station or terminal complex under this subchapter unless the facility is included in the authority's comprehensive service plan under this section.(b) A station or terminal complex may not be included in a public transportation system unless the executive committee first finds that the station or complex:(1) will encourage and provide for efficient and economical public transportation;(2) will facilitate access to public transportation and provide for other public transportation purposes;(3) will reduce vehicular congestion and air pollution in the metropolitan area; and(4) is reasonably essential to the successful operation of the public transportation system.(c) On making a finding under Subsection (b), the executive committee may amend the authority's comprehensive service plan to include a station or terminal complex.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.152. STATION OR TERMINAL COMPLEX: FACILITIES. A station or terminal complex of an authority:(1) must include adequate provision for the transfer of passengers among the various means of transportation available to the complex; and(2) may include provision for residential, institutional, recreational, commercial, and industrial facilities.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.153. APPROVAL OF MUNICIPALITY. The location of a station or terminal complex in a municipality or in the extraterritorial jurisdiction of a municipality must be approved, as to conformity with the comprehensive or general plan of the municipality, by a motion, resolution, or ordinance adopted by the governing body of the municipality.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.154. STATION OR TERMINAL COMPLEX: LIMITATION ON REAL PROPERTY ACQUISITION BY CONDEMNATION. (a) An interest in real property that is more than 1,500 feet from the center point of a station or terminal complex may not be acquired for a station or terminal complex facility by eminent domain.(b) Before the commencement of an eminent domain proceeding to acquire an interest in real property for a station or terminal complex facility, the executive committee shall designate the center point of the station or terminal complex.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.155. TRANSFER OF REAL PROPERTY IN STATION OR TERMINAL COMPLEX. (a) An authority may transfer to any person by any means, including a sale or lease, an interest in real property in a station or terminal complex and may contract with respect to it, in accordance with the comprehensive service plan approved by the executive committee, and subject to terms:(1) the executive committee finds to be in the public interest or necessary to carry out this section; and(2) specified in the instrument transferring the title or right of use.(b) A transfer must be at the fair value of the interest transferred considering the use designated for the real property in the authority's comprehensive service plan.(c) A person from whom property offered for sale under this section was acquired by eminent domain or the threat of eminent domain has a first right to purchase the property at the price for which the property is offered to the public.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER E. SPECIAL PROGRAMS AND SERVICESSec. 452.201. MINORITY AND WOMEN-OWNED BUSINESS PROGRAM IN CERTAIN AUTHORITIES. (a) An authority consisting of one subregion governed by a subregional board created under Subchapter O may establish a program reasonably designed to increase the participation of minority and women-owned business enterprises in contracts awarded by the authority. If the program is established, the board shall provide a program outlining acceptable assistance to be given minority and women-owned business enterprises in the area served by the authority to achieve the purposes of the program.(b) An overall minority and women-owned business enterprise contract percentage goal may be established as a part of the program only after reasonable consultation with affected organizations and a qualified independent source and after public comment. In establishing a goal, the authority shall consider the various types of construction contracts the authority expects to award and the effect of market conditions on the feasibility of attaining the goals.(c) The authority shall periodically review the effectiveness of the program and the reasonableness of the program goals.(d) This section does not affect Sections 452.106, 452.107, and 452.108(a) and (b), but prospective bidders may be required to meet uniform standards designed to assure a reasonable degree of participation by minority and women-owned business enterprises in the performance of any contract.(e) In this section:(1) "Minority" includes blacks, Hispanics, Asian Americans, American Indians, and Alaska natives.(2) "Minority business enterprise" means a small business concern at least 51 percent of which is owned and controlled in management and daily operations by members of one or more minorities.(3) "Women-owned business enterprise" means a small business concern at least 51 percent of which is owned and controlled in management and daily operations by one or more women.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.202. TRANSPORTATION FOR JOBS PROGRAM PARTICIPANTS. (a) An authority shall contract with the Texas Department of Human Services to provide, in accordance with federal law, transportation services to a person who:(1) resides in the area served by the authority;(2) is receiving financial assistance under Chapter 31, Human Resources Code; and(3) is registered in the jobs opportunities and basic skills training program under Part F, Subchapter IV, Social Security Act (42 U.S.C. Section 682).(b) The contract must include provisions to ensure that:(1) the authority is required to provide transportation services only to a location:(A) to which the person travels in connection with participation in the jobs opportunities and basic skills training program; and(B) that the authority serves under the authority's authorized rate structure and existing services;(2) the authority provides directly to the Texas Department of Human Services trip vouchers for distribution by the department to a person who is eligible under this section to receive transportation services;(3) the Texas Department of Human Services reimburses the authority for allowable costs, at the applicable federal matching rate; and(4) the Texas Department of Human Services may return undistributed trip vouchers to the authority.(c) An authority shall certify the amount of public funds spent by the authority under this section for the purpose of obtaining federal funds under the jobs opportunities and basic skills training program.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.203. WAIVER OF FEDERAL REQUIREMENTS. If, before implementing Section 452.202, the Texas Department of Human Services determines that a waiver or authorization from a federal agency is necessary for implementation, the Texas Department of Human Services shall request the waiver or authorization, and the department and an authority may delay implementing Section 452.202 until the waiver or authorization is granted.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER G. SERVICE PLANSSec. 452.301. IMPLEMENTATION OF SERVICE PLAN: CERTAIN AUTHORITIES. A subregional board created under Subchapter O that governs an authority consisting of one subregion shall implement the service plan as approved under Section 452.713 without change unless the change is made in the manner required by this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.302. CHANGE IN SERVICE PLAN: GENERAL RULE. A service plan may be changed by a majority vote of the members of the subregional board described by Section 452.301 at a meeting at which a quorum of the board is present.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.303. MAJOR SERVICE PLAN CHANGE: NOTICE AND HEARING. (a) The subregional board of an authority described by Section 452.301 may not, without holding a public hearing on the proposed change, consider a change in the service plan that would:(1) change the location of a right-of-way of a fixed guideway system;(2) change or add a width of a right-of-way of a fixed guideway system;(3) change a grade separation or add a grade separation to a fixed guideway system;(4) move the location of a station of a fixed guideway system;(5) reclassify the aerial, at-grade, or subgrade vertical alignment of a fixed guideway or establish the vertical alignment of a fixed guideway;(6) move the location of:(A) a parking lot;(B) a maintenance facility; or(C) an off-street transfer center;(7) add a facility listed in Subdivisions (1)-(6); or(8) add a route for a fixed guideway system.(b) Before holding a public hearing required under Subsection (a), the subregional board shall in writing notify:(1) each owner of real property located within 400 feet, including streets and alleys, of the boundary of the proposed right-of-way or the boundary of property on which the facility is proposed to be located; and(2) the governing body of each municipality and the commissioners court of each county in which the changed or additional right-of-way or facility is to be located.(c) The notice required by this section must be given to each governing body and to the property owners shown by the municipal or county tax roll at least 20 days before the date of the hearing by depositing the notice in the United States mail.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.304. ADOPTION OF MAJOR SERVICE PLAN CHANGE. (a) After a public hearing, the subregional board described by Section 452.301 may approve a change described by Section 452.303(a) in the service plan by a favorable vote of two-thirds of the members present.(b) If the change in the plan includes the addition of a fixed guideway route, including a route to be added under an agreement under Section 452.060, the governing body of each municipality through which the route would pass must approve the route before the subregional board may add the route to the service plan.(c) The subregional board shall give notice of a change in the service plan adopted under this section to:(1) the commissioners court of each county in which the changed or additional right-of-way or facility is to be located if the change is located in an unincorporated area; and(2) the governing body of each municipality in which the changed or additional right-of-way or facility is to be located.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.305. SERVICE PLAN CHANGE: AUTHORITY CREATED BY CONTIGUOUS MUNICIPALITY. The service plan of an authority created by a contiguous municipality and confirmed may be changed only with the approval of the governing body of the contiguous municipality.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER H. BONDSSec. 452.351. DEFINITION. In this subchapter, "bond" includes a note.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.352. POWER TO ISSUE BONDS. (a) An authority may issue bonds at any time and for any amounts it considers necessary or appropriate for:(1) the acquisition, construction, repair, equipping, improvement, or extension of its public transportation system; or(2) creating or funding self-insurance or retirement or pension fund reserves.(b) A bond any portion of which is secured by a pledge of sales and use tax revenues and that has a maturity longer than five years from the date of issuance may not be issued by an authority until an election has been held and the proposition proposing the issue has been approved by a majority of the votes received on the issue in accordance with either Section 452.362 or 452.363.(c) A subregional authority created by a contiguous municipality may not issue a document of indebtedness, including a bond, unless the document is approved by the governing body of the contiguous city.(d) Subsection (b) does not apply to:(1) refunding bonds;(2) bonds described by Subsection (a)(2); or(3) commercial paper notes having maturities of 270 days or less that are authorized to be issued and reissued from time to time under a commercial paper program in a maximum principal amount that the chief financial officer certifies, based on reasonable estimates of pledged sales and use tax revenue, can be repaid in full within five years after the date of authorization of the commercial paper program, taking into consideration any other bonds or notes having a prior or parity lien on the pledged revenue, regardless of the final date of the commercial paper program.(e) A commercial paper program described by Subsection (d)(3) may not be continued beyond five years unless, before issuing any note with a maturity exceeding five years from the date of the initial authorization of the program or five years from the date of any new certification, the chief financial officer provides a new certification that the maximum principal amount of the program, based on reasonable estimates of pledged sales and use tax revenue, can be repaid in full within five years after the date of the most recent new certification, taking into consideration any other bonds or notes having a prior or parity lien on the pledged revenue.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 54, Sec. 1, eff. September 1, 2007.

Sec. 452.353. BOND TERMS. (a) An authority's bonds are fully negotiable. An authority may make the bonds redeemable before maturity at the price and subject to the terms and conditions that are provided in the authority's resolution authorizing the bonds.(b) A revenue bond indenture may limit a power of the authority provided by Section 452.052, 452.054, 452.055(a), (b), or (c), 452.056(a) or (b), 452.057, 452.058, 452.059, 452.060, 452.061(a), (b), (d), or 452.062, as long as the bonds issued under the indenture are outstanding.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.354. SALE. An authority's bonds may be sold at a public or private sale as determined by the executive committee to be the more advantageous.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.355. APPROVAL; REGISTRATION. (a) An authority's bonds and the records relating to their issuance shall be submitted to the attorney general for examination before the bonds may be delivered.(b) If the attorney general finds that the bonds have been issued in conformity with the constitution and this chapter and that the bonds will be a binding obligation of the issuing authority, the attorney general shall approve the bonds.(c) After the bonds are approved by the attorney general, the comptroller shall register the bonds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.356. INCONTESTABILITY. Bonds are incontestable after they are:(1) approved by the attorney general;(2) registered by the comptroller; and(3) sold and delivered to the purchaser.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.357. SECURITY PLEDGED. (a) To secure the payment of an authority's bonds, the authority may:(1) pledge all or part of revenue realized from any tax that the authority may impose;(2) pledge any part of the revenue of the public transportation system;(3) mortgage any part of the public transportation system, including any part of the system subsequently acquired;(4) pledge all or part of funds the federal government has committed to the authority as grants in aid; and(5) provide that a pledge of revenue described by Subdivision (1) or (2) is a first lien or charge against that revenue.(b) Under Subsection (a)(3) an authority may, subject to the terms of the bond indenture or the resolution authorizing the issuance of the bonds, encumber a separate item of the public transportation system and acquire, use, hold, or contract for the property by lease, chattel mortgage, or other conditional sale including an equipment trust transaction.(c) An authority may not issue bonds secured by ad valorem tax revenue.(d) An authority is not prohibited by this subchapter from encumbering one or more public transportation systems to purchase, construct, extend, or repair one or more other public transportation systems of the authority.(e) The authority may pledge funds described by Subsection (a)(4):(1) as the sole security for the bonds; or(2) in addition to any other security described by this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 509, Sec. 2, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 47, Sec. 1, eff. May 19, 2009.

Sec. 452.358. USE OF REVENUE. Revenue in excess of amounts pledged under Section 452.357(a)(1) or (2) shall be used to:(1) pay the expenses of operation and maintenance of a public transportation system, including salaries, labor, materials, and repairs necessary to provide efficient service and every other proper item of expense; and(2) fund operating reserves.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 47, Sec. 2, eff. May 19, 2009.

Sec. 452.359. REFUNDING BONDS. An authority may issue refunding bonds for the purposes and in the manner authorized by general law, including Chapter 1207, Government Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.396, eff. Sept. 1, 2001.

Sec. 452.360. BONDS AS AUTHORIZED INVESTMENTS. (a) An authority's bonds are authorized investments for:(1) a bank;(2) a savings bank;(3) a trust company;(4) a savings and loan association; and(5) an insurance company.(b) The bonds, when accompanied by all appurtenant, unmatured coupons and to the extent of the lesser of their face value or market value, are eligible to secure the deposit of public funds of this state, a political subdivision of this state, and any other political corporation of this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.361. EXCHANGE OF BONDS FOR EXISTING SYSTEM. An authority's revenue bonds may be exchanged, in lieu of cash, for the property of all or part of an existing public transportation system to be acquired by the authority. If the property is owned by a corporation that will dissolve simultaneously with the exchange, the authority may acquire the stock of the corporation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.362. ELECTION TO PLEDGE TAXES. (a) The executive committee may order an election to authorize the pledge of sales and use tax revenue to the payment of a specified amount of long-term bonds for the authority's public transportation system.(b) Sales and use tax revenue at a rate higher than the previously approved rate may not be pledged.(c) The notice of election shall be published, the proposition and ballot prepared, and the election held in accordance with and at the times permitted by the law applicable to a municipal bond election. The authority may publish, or distribute in another manner, additional copies of the election order to inform the voters fully of its content.(d) If the proposition is approved, the authority may issue bonds in an amount not exceeding the amount approved.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.363. ALTERNATE ELECTION PROCEDURES FOR CERTAIN AUTHORITIES. (a) The executive committee of an authority in which more than one municipality is holding an election under Section 452.362 may provide for a proposition, ballot, and election order under this section if the committee finds that:(1) the proceeds of long-term bonds are needed continuously to acquire, construct, and equip the public transportation system;(2) financing through the issuance of bonds is the best available method to provide transportation services at the earliest practicable date for the residents of its service area, including all municipalities; and(3) the construction needed to provide those services will take longer than five years.(b) The official proposition must read substantially as follows:"PROPOSITION"Shall (name of authority) be authorized to pledge its _____ cent (insert amount) sales and use tax revenues to the payment of bonds or notes having a maturity longer than five years for the purpose of acquiring, constructing, and equipping the authority's transportation system in order to provide transportation services for the residents of the cities of (list cities included in service area)?"(c) The ballot shall be arranged in a manner to permit the voters to vote "For" or "Against" the following summary of the proposition:"The pledge by (insert name of authority) of its _____ cent (insert amount) sales and use tax revenues to the payment of bonds or notes in order to provide transportation services for the residents of the cities of (list cities included in service area)."(d) The election order may contain additional information about the authority's plans and programs, such as:(1) identification of the service area of the authority and a general description of the system expected to be constructed and provided according to the service plan, including, if appropriate, graphic materials and location maps and charts indicating the proposed locations and timing of any rail or similar lines or routes proposed to be provided;(2) the estimates of costs of the public transportation system to be provided, and the estimates of the amount of long-term bonds expected to be issued under the voted proposition that will be needed, considering other estimated sources of payment such as fares and other revenues, short-term borrowing, vendor-supplied financing, and revenue bonds, other than those secured by sales and use tax revenues, to pay the costs; and(3) any other matter appropriate to inform the voters of the details of the proposed system and the financing plans of the authority.(e) If a majority of the votes received at the election favor the summary of the proposition in Subsection (c), the authority may issue bonds in amounts and at times as the executive committee considers appropriate to provide transportation services for the residents of its service area in accordance with its service plan in effect on the date of the election, and as the service plan may be amended in accordance with Subchapter G, without the necessity of an additional election. The rate of sales and use tax that is pledged to the bonds may not exceed the previously voted authorized tax rate permitted on the date of the election.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.364. TAX EXEMPTION. The interest on bonds issued by an authority is exempt from state and local taxes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER I. TAXATIONSec. 452.401. SALES AND USE TAX. (a) The executive committee may impose for an authority a sales and use tax at the rate of:(1) one-quarter of one percent;(2) one-half of one percent;(3) three-quarters of one percent; or(4) one percent.(b) The imposition of an authority's sales and use tax must be approved at an election under this chapter and may not be imposed in a unit of election that has not confirmed the authority. The tax rate in an authority created by a contiguous municipality must be approved by the governing body of the contiguous municipality.(c) Chapter 322, Tax Code, applies to an authority's sales and use tax.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.402. RATE INCREASE: SALES AND USE TAX. The executive committee may not increase the tax rate to a rate higher than the rate approved by the voters at the confirmation election without first receiving a majority vote in favor of the increase at an authority-wide election.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.403. MAXIMUM TAX RATE IN AUTHORITY AREA. (a) An authority may not adopt a sales and use tax rate, including a rate increase, that when combined with the rates of all sales and use taxes imposed by other political subdivisions of the state having territory in the authority exceeds two percent in any location in the authority.(b) An election by an authority to adopt a sales and use tax or increase the rate of the authority's sales and use tax has no effect if:(1) the voters of the authority approve the authority's sales and use tax rate or rate increase at an election held on the same day on which a municipality or county having territory within the authority adopts a sales and use tax or an additional sales and use tax; and(2) the combined rates of all sales and use taxes imposed by the authority and other political subdivisions of this state would exceed two percent in any location in the authority.(c) If an authority consisting of one subregion governed by a subregional board created under Subchapter O adds territory that is a municipality, any additional sales and use tax under Chapter 321, Tax Code, imposed by that municipality is repealed as provided by Section 321.1025, Tax Code. The effective date of the repeal and for the imposition of the tax authorized to be collected under Section 452.401 in the added territory is the date that, under Section 321.102(b), Tax Code, the repeal of the additional sales and use tax is effective in the territory.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.404. INITIAL SALES TAX: EFFECTIVE DATE. The adoption of or the increase or decrease in the rate of an authority's sales and use tax takes effect on the first day of the second calendar quarter beginning after the date that the comptroller receives a copy of the order required to be sent under Section 452.717.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.405. RATE DECREASE: SALES AND USE TAX. (a) The executive committee by order may direct the comptroller to collect the authority's sales and use tax at a rate that is lower than the rate approved by the voters at the confirmation election.(b) The executive committee must file a certified copy of the order with the comptroller.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.406. DIFFERENT SUBREGIONAL SALES AND USE TAX RATES. (a) The executive committee by order may direct the comptroller to collect the authority's sales and use tax at different rates in different subregions of the authority, but a rate may not be higher than the maximum rate approved by the voters.(b) The executive committee must file a certified copy of the order and a map of the boundaries of the subregions with the comptroller.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.407. PROPERTY TAXES. An authority may not impose an ad valorem property tax.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER J. FINANCIAL AND PERFORMANCE AUDITSSec. 452.451. FINANCIAL AUDITS. (a) The executive committee of an authority shall have an annual audit of the affairs of the authority prepared by an independent certified public accountant or a firm of independent certified public accountants.(b) The audit is open to public inspection.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.452. REVIEW OF AUDIT: CERTAIN AUTHORITIES. (a) The subregional board of an authority consisting of one subregion governed by a subregional board created under Subchapter O shall deliver a copy of each audit prepared under Section 452.451 to the state auditor.(b) The state auditor may elect to file any comments about the audit with the legislative audit committee and the subregional board, subject to a risk assessment performed by the state auditor and to the legislative audit committee's approval of including the preparation of the comments in the audit plan under Section 321.013, Government Code.(c) The state auditor may:(1) examine any work papers from the audit; or(2) audit the financial transactions of the authority if the state auditor determines an audit is necessary.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 70, eff. Sept. 1, 2003.

Sec. 452.454. PERFORMANCE AUDITS: CERTAIN AUTHORITIES. (a) A subregional board created under Subchapter O governing an authority consisting of one subregion shall contract every fourth state fiscal year beginning with the 1995-1996 fiscal year for a performance audit of the authority to be conducted by a firm that has experience in reviewing the performance of transit agencies.(b) The purposes of the audit are to provide:(1) evaluative information necessary for the performance of oversight functions by state and local officers; and(2) information to the authority to assist in making changes for the improvement of the efficiency and effectiveness of authority operations.(c) Each audit must include an examination of:(1) one or more of the following:(A) the administration and management of the authority;(B) transit operations; or(C) transit authority system maintenance;(2) the authority's compliance with applicable state law, including this chapter; and(3) the following performance indicators:(A) subsidy per passenger, operating cost per revenue mile, and operating cost per revenue hour;(B) sales and use tax receipts per passenger;(C) fare recovery rate;(D) number of passengers per hour;(E) on-time performance;(F) number of accidents per 100,000 miles; and(G) number of miles between mechanical service calls.(d) A subject described under Subsection (c)(1) must be examined at least once in every third audit.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 118, Sec. 1, eff. May 17, 2007.

Sec. 452.455. COMPUTATION OF PERFORMANCE INDICATORS. (a) This section applies to an authority required under Section 452.454 to contract for a performance audit.(b) An authority's operating cost per passenger is computed by dividing the authority's annual operating cost by the passenger trips for the same period.(c) The sales and use tax receipts per passenger are computed by dividing the annual receipts from authority sales and use taxes by passenger trips for the same period.(c-1) The subsidy per passenger is computed by subtracting annual operating revenues from annual operating costs and dividing that amount by the total number of passengers for the same period.(d) The operating cost per revenue hour is computed by dividing the annual operating cost by the total of scheduled hours that authority revenue vehicles are in revenue service for the same period.(e) The operating cost per revenue mile is computed by dividing the annual operating cost by the number of miles traveled by authority revenue vehicles while in revenue service.(f) The fare recovery rate is computed by dividing the annual revenue, including fares, tokens, passes, tickets, and route guarantees, provided by passengers and sponsors of passengers of revenue vehicles, by the operating cost for the same period. Charter revenue, interest income, advertising income, and other operating income are excluded from revenue provided by passengers and sponsors of passengers.(g) The number of passengers per hour is computed by dividing the total number of annual passengers by the total number of revenue vehicle hours for the same period.(h) On-time performance is computed by determining an annual percentage of revenue vehicle trips of revenue vehicles that depart from selected locations at a time not earlier than the published departure time and not later than five minutes after that published time. On-time performance is computed only for fixed route revenue service.(i) The number of accidents per 100,000 miles is computed by multiplying the annual number of accidents by 100,000 and dividing the product by the number of miles for all service, including charter and nonrevenue service for the same period. In this subsection, "accident" includes:(1) a collision that involves an authority's revenue vehicle, other than a lawfully parked revenue vehicle, and results in property damage, injury, or death; and(2) an operating incident resulting in the injury or death of a person on board or boarding or alighting from an authority's revenue vehicle.(j) The number of miles between mechanical service calls is computed by dividing the annual number of miles for all service, including charter service and nonrevenue service, by the number of mechanical service calls for the same period. In this subsection, "mechanical service call" means an interruption in revenue service that is caused by revenue vehicle equipment failure that requires assistance from a person other than the vehicle operator before the vehicle can be operated normally.(k) In this section:(1) "Operating cost" means an authority's costs of providing public transit service, including purchased transit service not performed by the authority, but excluding the costs of:(A) depreciation, amortization, and capitalized charges;(B) charter bus operations; and(C) coordination of carpool and vanpool activities.(2) "Passenger" or "passenger trips" means the number of all passenger boardings, including transfers, but excluding charter passengers and carpool and vanpool passengers whose trips are only coordinated by the authority.(3) "Revenue service" means the time an authority revenue vehicle is in service to carry passengers, other than charter passengers.(4) "Revenue vehicle" means a vehicle, or a combination of rail vehicles comprising a train, that is:(A) used to carry paying passengers; and(B) operated by an authority or as a purchased service.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 118, Sec. 2, eff. May 17, 2007.Acts 2007, 80th Leg., R.S., Ch. 118, Sec. 3, eff. May 17, 2007.

Sec. 452.456. PERFORMANCE AUDIT RESPONSE; HEARING. (a) An authority for which a performance audit is conducted under Section 452.454 shall prepare a written response to the performance audit report. The response must include each proposal for action relating to recommendations included in the report, whether the proposal for action is pending, adopted, or rejected.(b) The authority shall make copies of the report and the response available for public inspection at the offices of the authority during normal business hours.(c) The authority shall conduct a public hearing on each performance audit report and the authority's response under Subsection (a). The authority shall give notice of the hearing by publication of the notice in a newspaper of general circulation in the area included in the authority at least 14 days before the date of the hearing.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.457. DELIVERY OF REPORT AND RESPONSE. An authority required by Section 452.454 to contract for a performance audit shall, before February 1 of the year after the fiscal year in which the performance audit is conducted, deliver a copy of each performance audit report and of the authority's response to the report to:(1) the governor;(2) the lieutenant governor;(3) the speaker of the house of representatives;(4) each member of the legislature whose district includes territory in the authority;(5) the state auditor;(6) the county judge of each county having territory in the authority; and(7) the presiding officer of the governing body of each municipality having territory in the authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER K. PROVISIONS GENERALLY APPLICABLE TO EXECUTIVE COMMITTEESSec. 452.501. APPLICABILITY OF SUBCHAPTER. This subchapter does not apply to the executive committee of an authority created by a contiguous municipality.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.502. EXECUTIVE COMMITTEE OF REGIONAL AUTHORITY. (a) The executive committee of a regional transportation authority confirmed in more than one subregion is composed of 11 members selected as follows:(1) seven members from the membership of the subregional board in the subregion containing a principal municipality having a population of more than 800,000; and(2) four members from the membership of the subregional board in the subregion that has no principal municipality with a population of more than 800,000.(b) The subregional boards shall select their representatives to the executive committee from their membership by a vote of the members.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.503. TERMS; VACANCY. (a) A member of the executive committee serves at the pleasure of the subregional board. Each September 1 the confirmation of each appointment of a member must be considered.(b) To remain on the executive committee a person must maintain membership on a subregional board.(c) A vacancy on the executive committee is filled in the same manner as the original appointment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.504. OFFICERS. (a) The members of the executive committee shall elect from among its membership a presiding officer, assistant presiding officer, and secretary.(b) The executive committee may appoint, as necessary, members or nonmembers as assistant secretaries.(c) The secretary or assistant secretary shall:(1) keep permanent records of each proceeding and transaction of the authority; and(2) perform other duties assigned by the executive committee.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.505. CONFLICTS OF INTEREST. Members of the executive committee and officers of the authority are subject to Chapter 171, Local Government Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.506. MEETINGS. (a) The executive committee shall hold at least one regular meeting each month to transact the business of an authority.(b) On written notice, the presiding officer may call special meetings as necessary.(c) The executive committee by resolution shall:(1) set the time, place, and day of the regular meetings; and(2) adopt rules and bylaws as necessary to conduct meetings.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.507. QUORUM; VOTING REQUIREMENTS. (a) Eight members are a quorum of the executive committee.(b) An action of the executive committee requires a vote of a majority of the members present unless the bylaws require a larger number for a particular action.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER L. EXECUTIVE COMMITTEE OF AUTHORITY CREATED BY CONTIGUOUS MUNICIPALITYSec. 452.521. APPLICABILITY OF SUBCHAPTER. This subchapter applies only to the executive committee of an authority created by a contiguous municipality.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.522. EXECUTIVE COMMITTEE. (a) The executive committee of an authority is composed of five members.(b) Each member is appointed by the governing body of the contiguous municipality.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.523. MEMBERSHIP TERMS; VACANCIES. (a) Each member of the executive committee serves a term of two years except the initial terms of two members are for one year. The subsequent terms are staggered.(b) A vacancy on the committee may be filled by appointment of the governing body of the contiguous municipality.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.524. OFFICERS. (a) The members of the executive committee shall elect from among its membership a presiding officer, assistant presiding officer, and secretary and other officers the members determine are appropriate.(b) The executive committee may appoint, as necessary, members or nonmembers as assistant secretaries.(c) The secretary or assistant secretary shall:(1) keep permanent records of each proceeding and transaction of the authority; and(2) perform other duties assigned by the executive committee.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.525. REMOVAL OF MEMBERS. The governing body of the contiguous municipality may remove a member of the executive committee at any time for, or without, cause.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.526. CONFLICTS OF INTEREST. A member of the executive committee or an officer of the subregional authority may not have a pecuniary interest or receive a direct or indirect benefit in any agreement to which the authority is a party.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.527. MEETINGS. (a) The executive committee shall hold at least one regular meeting each month to transact the business of the subregional authority.(b) The presiding officer may call special meetings as necessary.(c) The executive committee by resolution shall:(1) set the time, place, and day of regular meetings; and(2) adopt rules and bylaws as necessary to conduct meetings.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.528. QUORUM; VOTING REQUIREMENT. (a) Three members are a quorum of the executive committee.(b) An action of the executive committee requires a vote of a majority of the members present unless the bylaws require a larger number for a particular action.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER M. PROVISIONS GENERALLY APPLICABLE TO SUBREGIONAL BOARDSSec. 452.541. BOARD MEMBERSHIP: RESIDENCY IN AUTHORITY. A member of a subregional board must be a qualified voter residing in the authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.542. SERVICE ON BOARD; VACANCIES. (a) A member of a subregional board serves at the pleasure of the appointing governing body.(b) Each September each appointment must be reaffirmed.(c) A vacancy on a subregional board is filled in the same manner as the original appointment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.543. BOARD OFFICERS. (a) A subregional board shall elect from its membership a presiding officer, assistant presiding officer, and secretary.(b) The board may appoint, as necessary, members or nonmembers as assistant secretaries.(c) The secretary or assistant secretary shall:(1) keep permanent records of each proceeding and transaction of the board; and(2) perform other duties assigned by the board.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.544. CONFLICTS OF INTEREST. A member of a subregional board is subject to Chapter 171, Local Government Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.545. DUTIES. A subregional board shall:(1) develop, recommend, and approve the annual budget for its subregion; and(2) if the subregion is a part of a regional authority, make recommendations to the executive committee for:(A) the overall budget; and(B) the operation of services provided by the authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.546. BOARD MEETINGS. (a) A subregional board, by resolution, shall:(1) set the time, place, and day of regular meetings; and(2) adopt rules and bylaws as necessary to conduct meetings.(b) A special meeting must be called by written notice of the presiding officer or assistant presiding officer.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.547. COMPENSATION; EXPENSES. Each member of a subregional board is entitled to:(1) reimbursement for necessary and reasonable expenses incurred in the discharge of duties; and(2) $50 for each meeting of the executive committee or subregional board attended.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER N. SUBREGIONAL BOARD IN AUTHORITY HAVING NO MUNICIPALITY WITH POPULATION OF MORE THAN 800,000Sec. 452.561. APPLICABILITY OF SUBCHAPTER. This subchapter applies only to the board of a subregion that has no principal municipality with a population of more than 800,000.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.562. BOARD MEMBERSHIP; APPOINTMENTS. (a) A subregional board is composed of nine members.(b) If the entire county of the principal municipality is included in the authority, the subregional board consists of:(1) four members appointed by the governing body of the principal municipality;(2) four members appointed by the commissioners court of the county of the principal municipality; and(3) one member appointed by the governing body of a municipality that is in the authority and has a population of more than 100,000.(c) If Subsection (b) does not apply, the subregional board shall be appointed as follows:(1) the commissioners court of the county of the principal municipality shall appoint at least one member to represent the unincorporated areas and municipalities in the county that are not otherwise represented on the subregional board; and(2) the remaining members shall be apportioned to the municipalities confirmed as all or part of the subregion according to the ratio that the population of each unit of election bears to the total population of the area confirmed as the subregion.(d) Units of election that do not receive at least one member are to be aggregated with the county to determine population represented by the county, and appropriate additional members, if any, are to be so apportioned to the county.(e) Units of election that are entitled to one or more members are to have the number of members rounded to the nearest whole number to determine actual apportionment.(f) The principal municipality shall make its appointments to the board so that at least one of the appointees is designated to represent the interests of the transportation disadvantaged.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1038, Sec. 5, eff. Sept. 1, 2001.

Sec. 452.563. QUORUM. (a) Six members of the subregional board are a quorum.(b) An action of the board requires a majority vote of the members present.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER O. SUBREGIONAL BOARD IN SUBREGION HAVING PRINCIPAL MUNICIPALITY WITH POPULATION OF MORE THAN 800,000Sec. 452.571. APPLICABILITY OF SUBCHAPTER. This subchapter applies only to the board of a subregion that has a principal municipality with a population of more than 800,000.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.572. BOARD MEMBERSHIP; MUNICIPAL REPRESENTATION. (a) The subregional board is composed of 15 members appointed by the governing bodies of the municipalities in the subregional authority.(b) The governing body of a municipality entitled to appoint more than one board member may appoint a number of members less than the number allocated to the municipality. Those appointed members may cast the same number of votes as the number of members allocated, but a member may not cast a divided vote.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.573. ALLOCATION OF MEMBERSHIP AMONG MUNICIPALITIES. (a) A governing body of a municipality in a subregion may make appointments to the subregional board in the same ratio as the population of the appointing municipality bears to the population of the subregion.(b) A municipality the population of which entitles it to make a fraction of an appointment may combine that fraction with one or more other municipalities in the subregion to be entitled to make one appointment.(c) Municipalities combining population under Subsection (b) must agree on the method of making the appointment.(d) A municipality may not combine its population with another municipality for the purpose of minimizing the representation on the board of a racial or ethnic minority.(e) A combination under Subsection (b) of two or more municipalities having insufficient population to receive an allocation of one membership must be made before the 61st day after the date for establishing or restructuring a board under Section 452.577.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.574. BOARD MEMBERSHIP: ELIGIBILITY. (a) To be eligible for appointment to a subregional board, a person must reside in the municipality making the appointment.(b) An elected officer of the state or a political subdivision of this state who is not prohibited by the Texas Constitution from serving on the board is eligible, as an additional duty of office, to serve on the board. An elected officer who is a board member is not entitled to receive compensation for serving as a member but is entitled to reimbursement for reasonable expenses incurred in performing duties as a member.(c) The principal municipality shall make its appointments to the board so that at least one of the appointees is designated to represent the interests of the transportation disadvantaged.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1038, Sec. 6, eff. Sept. 1, 2001.

Sec. 452.575. APPOINTMENTS TO REFLECT COMPOSITION OF MUNICIPALITY. The governing body of a municipality that makes more than one appointment shall, to the greatest extent practicable, select persons who accurately reflect the racial and ethnic composition of the municipality.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.576. MAXIMUM MUNICIPAL MEMBERSHIP ENTITLEMENT; REALLOCATION. (a) A municipality may not make more than 65 percent of the appointments to the subregional board.(b) If the number of appointments to which a municipality would be entitled under Section 452.573 exceeds the limitation provided by Subsection (a), the excess is apportioned according to that section among the other municipalities in the subregion.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.577. REAPPORTIONMENT. As needed because of the withdrawal or addition of a municipality or unincorporated area, population changes, or changes in combinations established under Section 452.573(b), the board of a subregional authority shall be restructured under Section 452.573(a):(1) each fifth year as of September 1 after the date that the census data or population estimates become available; or(2) when a municipality or unincorporated area withdraws from or joins the authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.578. TERMS OF BOARD MEMBERS. (a) Each member of the subregional board serves a staggered term of two years. Eight of the terms begin on July 1 of odd-numbered years, and seven terms begin on July 1 of even-numbered years.(b) The term of a member does not end because of a reapportionment under Section 452.577, and the board shall have a plan for filling vacancies after a reapportionment to ensure that each municipality maintains the representation to which it is entitled.(c) The governing body of a principal municipality may not limit the number of terms that members of the board may serve.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.579. QUORUM; ACTIONS. (a) Sixty-five percent of the members is a quorum.(b) An action of the subregional board requires a majority vote of the members present.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.580. CHANGE OF BUDGETING POLICY. A subregional board may adopt on a two-thirds vote of the board a budgeting policy for the authority that provides for the adoption and implementation of a budget that extends for two fiscal years, with annual reviews as needed.

Added by Acts 2001, 77th Leg., ch. 509, Sec. 3, eff. Sept. 1, 2001.

SUBCHAPTER P. ADDITION OF TERRITORYSec. 452.601. ADDITION OF TERRITORY BY MUNICIPAL ANNEXATION. (a) When a municipality that is part of an authority annexes territory that before the annexation is not part of the authority, the annexed territory becomes part of the authority.(b) When a contiguous municipality annexes additional territory, the annexed territory becomes a part of the subregional authority created by the contiguous municipality.(c) Except for Subsection (b), this subchapter does not apply to an authority created by a contiguous municipality.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.602. ADDITION OF MUNICIPALITY BY ELECTION. (a) The territory of a municipality that is not part of an authority may be added to an authority if:(1) any part of the municipality is located in a county in which the authority is located;(2) the governing body of the municipality orders an election under this section on whether the territory of the municipality should be added to the authority; and(3) a majority of the votes received in the election favor the measure.(b) The governing body of the municipality shall certify to the executive committee the result of an election in which the addition is approved.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.6025. ADDITION OF CERTAIN MUNICIPALITIES BY ELECTION. (a) In this section, "special sales and use tax" means:(1) a sales and use tax levied by a municipality under:(A) Chapter 504 or 505, Local Government Code;(B) Section 379A.081, Local Government Code, for the benefit of a municipal development corporation; or(C) Section 363.055, Local Government Code, for the benefit of a crime control and prevention district; or(2) an additional municipal sales and use tax levied by a municipality under Chapter 321, Tax Code.(b) This section applies only to a municipality that levies a special sales and use tax that, when combined with the authority's sales and use tax, would result in a sales and use tax rate of more than two percent in the municipality.(c) Notwithstanding Section 452.606, a municipality that is not part of an authority may be added to the territory of an authority on a date determined by the executive committee if:(1) any part of the municipality is located in a county in which the authority has territory;(2) the governing body of the municipality calls an election on the addition of the municipality to the territory of the authority; and(3) a majority of the votes cast in the election favor the proposition.(d) The election in a municipality to approve the addition of the municipality to the territory of the authority is to be treated for all purposes as an election to reduce the rate of the municipality's special sales and use tax, on the effective date determined by the executive committee, to the highest rate that will not impair the imposition of the authority's sales and use tax.(e) At any time after the date of the election approving the addition of the municipality to the territory of the authority, the executive committee and the governing body of the municipality may enter into an interlocal agreement that provides for the eventual admission of the municipality to the territory of the authority.(f) Notwithstanding Section 452.607, a sales and use tax imposed by the authority takes effect in the municipality on the first day of the first calendar quarter that begins after the date the comptroller receives a certified copy of an order adopted by the executive committee adding the territory of the municipality, accompanied by a map of the authority clearly showing the territory added.

Added by Acts 2003, 78th Leg., ch. 915, Sec. 1, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.74, eff. April 1, 2009.

Sec. 452.603. ADDITION OF COUNTY AREA BY ELECTION. (a) Unincorporated territory that is a part of a county, not a part of an authority, and designated by the commissioners court of the county may be added to an authority if:(1) any part of the county is located in the authority or any part of an adjacent county is located in the authority;(2) the commissioners court orders an election in the designated area under this section on whether the area should be added to the authority; and(3) a majority of the votes received in the election favor the measure.(b) In designating an area under this section, the commissioners court may not, to the extent practicable, divide a county election precinct.(c) The commissioners court shall certify to the authority the result of an election in which the addition is approved.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.604. PROCEDURE FOR ANNEXATION OF ALL OR PART OF ANOTHER SUBREGION. (a) The procedures provided by Section 452.701(a) or (b) and Sections 452.703-452.708 apply to the addition to an authority of a municipality located in another subregion or the addition of another subregion.(b) After an election as provided by Section 452.715(a), a subregional board shall be appointed under Subchapter N or O, as applicable, and the executive committee existing before the additional subregional board is appointed shall be modified to conform with Subchapter K.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.605. JOINING AUTHORITY: CERTAIN AUTHORITIES. (a) A municipality having a population of at least 250,000 according to the preceding federal census and located in a county that has no principal municipality with a population of more than 800,000 according to the preceding federal census may join a separate authority by complying with this chapter.(b) If a municipality described by Subsection (a) joins a separate authority and another separate authority is subsequently established in a county that has no principal municipality of more than 800,000 population according to the preceding federal census, any municipality in that county that has voted to participate with any authority created under this chapter may at the time of the creation of the new authority:(1) remain in the authority that was created first;(2) join the new authority in the county in which the municipality is located; or(3) participate with both authorities.(c) A municipality in which capital improvements have been made at its request by an authority must on its transfer to a different authority or participation with more than one authority continue to honor reimbursement obligations resulting from the improvements.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.606. EXECUTIVE COMMITTEE APPROVAL OF ANNEXATION: EFFECTIVE DATE. (a) The addition of territory approved under Section 452.602 or 452.603 does not take effect if, before the effective date of the addition under Subsection (b), the executive committee of the authority gives written notice to the governing body of the municipality or the commissioners court of the county that held the election that the addition would create a financial hardship on the authority because:(1) the territory to be added is not contiguous to the territory of the existing authority; or(2) the addition of the territory would impair the imposition of the sales and use tax authorized by this chapter.(b) In the absence of a notice under Subsection (a), the addition of territory approved under Section 452.602 or 452.603 takes effect on the 31st day after the date of the election.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.607. ADDED TERRITORY: EFFECTIVE DATE OF TAXES. (a) A sales and use tax imposed by an authority under Subchapter I, other than a tax imposed by an authority created by a contiguous municipality and except as provided by Section 452.403, takes effect in territory added to the authority under this subchapter on the first day of the first calendar quarter that begins after the date the comptroller receives:(1) a certified copy of an order adding the territory or of an order canvassing the returns and declaring the result of the election; and(2) a map of the authority showing clearly the territory added.(b) The presiding officer of the executive committee shall send the order and map required under Subsection (a) to the comptroller by certified or registered mail.(c) The order must include the effective date of the tax.(d) The comptroller may delay implementation of the sales and use tax in the added territory for one calendar quarter by notifying the presiding officer of the executive committee before the 11th day after the date on which the comptroller receives the order and map under this section that the comptroller requires more time. If implementation is delayed, the tax takes effect on the first day of the second calendar quarter that begins after the date on which the comptroller receives the order and map. This subsection does not apply to an authority created by a contiguous municipality.(e) On the date of annexation of territory to a subregional authority created by a contiguous municipality, a tax imposed by the authority takes effect in the added territory.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER Q. WITHDRAWAL OF TERRITORY FROM AUTHORITY; DISSOLUTIONSec. 452.651. WITHDRAWAL OF UNIT OF ELECTION. (a) The governing body of a unit of election may order an election to withdraw the unit from an authority. An election ordered under this subsection for a unit of election located in an authority consisting of one subregion governed by a subregional board created under Subchapter O may not be held if the governing body rescinds the order and notice of the election before the 45th day before election day. The governing body shall promptly give notice of the rescission in the same manner as the notice of election given under Section 452.655.(b) On the determination by a governing body of a unit of election that a petition for withdrawal under this chapter is valid, the governing body shall order an election to withdraw the unit of election from the authority.(c) An election to withdraw may not be ordered, and a petition for an election to withdraw may not be accepted for filing, more frequently than once during each period of 12 months preceding the anniversary of the date of the election confirming the authority. If the unit of election is located in an authority consisting of one subregion governed by a subregional board created under Subchapter O, an election for withdrawal of the unit of election under this section may not be ordered, and a petition for withdrawal may not be accepted, more frequently than once during 1996 and during each sixth calendar year after that year.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.652. PETITION FOR WITHDRAWAL ELECTION. (a) At the request of a qualified voter of a unit of election in an authority, the municipal secretary or other clerk or administrator of the unit of election shall deliver to the voter, in the number requested, petition signature sheets for a petition to withdraw from the authority prepared by, numbered, and authenticated by the municipal secretary or other official. During the period that signatures on the petition may be obtained, the official shall authenticate and deliver additional petition signature sheets as requested by the voter. Only one petition for withdrawal may be in circulation at a time.(b) Each sheet of a petition must have a heading in capital letters as follows:"THIS PETITION IS TO REQUIRE AN ELECTION TO BE HELD IN (name of the unit of election) TO DISSOLVE (name of authority) IN (name of the unit of election) SUBJECT TO THE CONTINUED COLLECTION OF SALES TAXES FOR THE PERIOD REQUIRED BY LAW."(c) In addition to the requirements of Section 277.002, Election Code, to be valid a petition must:(1) be signed on authenticated petition sheets by not less than 20 percent, or not less than eight percent in a unit of election in an authority consisting of one subregion governed by a subregional board created under Subchapter O, of the number of registered voters of the unit of election as shown on the voter registration list of each county in which the unit of election is located;(2) be filed with the secretary, clerk, or administrator of the unit of election not later than the 60th day after the date that the first sheet of the petition was received under Subsection (a);(3) contain signatures that are signed in ink or indelible pencil by the voter; and(4) have affixed or printed on each sheet an affidavit that is executed before a notary public by the person who circulated the sheet and that is in the following form and substance:(A) for a unit of election in an authority not described by Paragraph (B):"STATE OF TEXAS"COUNTY OF _______________"I, ____________________, affirm that I personally witnessed each signer affix his or her signature to this page of this petition for the dissolution of (name of authority) in the (name of unit of election). I affirm to the best of my knowledge and belief that each signature is the genuine signature of the person whose name is signed and that the date entered next to each signature is the date the signature was affixed to this page.______________________"Sworn to and subscribed before me this the ____ day of ___, ____.(SEAL)______________________________Notary Public, State of Texas"(B) for a unit of election in an authority consisting of one subregion governed by a subregional board created under Subchapter O:"STATE OF TEXAS"COUNTY OF _______________"I, ____________________, affirm that I personally witnessed each signer affix his or her signature to this page of this petition for the dissolution of (name of authority) in the (name of unit of election). I affirm to the best of my knowledge and belief that each signature is the genuine signature of the person whose name is signed and that the date entered next to each signature is the date the signature was affixed to this page. I further affirm that I have verified that the signer is a registered voter and that the voter registration number on the petition is correct.______________________"Sworn to and subscribed before me this the ____ day of ___, ____.(SEAL)______________________________Notary Public, State of Texas"(d) Each sheet of the petition must be filed under Subsection (c)(2) at the same time as a single filing.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.653. REVIEW OF PETITION. (a) The secretary, clerk, or administrator of a unit of election in which a petition for withdrawal from an authority is filed shall examine the petition and file with the governing body of the unit a report stating whether the petition, in the opinion of the secretary, clerk, or administrator, is valid.(b) On receipt of a petition and a report under Subsection (a), the governing body shall examine the petition to determine whether the petition is valid. The governing body may hold public hearings and conduct or order investigations as appropriate to make the determination. The governing body's determination is conclusive of the issues.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.654. INVALID PETITION. (a) The governing body of a unit of election that receives an invalid petition shall reject the petition.(b) A petition that is rejected is void and the petition and each sheet of the rejected petition may not be used in connection with a subsequent petition.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.655. ELECTION. (a) Except as provided by Subsection (b), an election to withdraw from an authority ordered under this subchapter must be held on the first applicable uniform election date occurring after the expiration of 12 calendar months after the date on which the governing body orders the election.(b) A unit of election that is located in an authority consisting of one subregion governed by a subregional board created under Subchapter O shall hold the election on the applicable first uniform election date occurring after the expiration of 45 days after the date the governing body orders the election.(c) The governing body shall give notice of the election to the executive committee of the authority, the Texas Department of Transportation, and the comptroller immediately on calling the election.(d) At the election the ballot shall be printed to provide for voting for or against the proposition: "Shall the (name of authority) be continued in (name of unit of election)?"(e) The election shall be held in the regular precincts and at the regular voting places.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.656. RESULT OF WITHDRAWAL ELECTION. (a) If a majority of the votes received on the measure in an election held under Section 452.655 favor the proposition, the authority continues in the unit of election.(b) If less than a majority of the votes received on the measure in the election favor the proposition, the authority ceases in the unit of election on the day after the date of the canvass of the election.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.657. EFFECT OF WITHDRAWAL. (a) On the effective date of a withdrawal from an authority:(1) the authority shall cease providing transportation services in the withdrawn unit of election; and(2) the financial obligations of the authority attributable to the withdrawn unit of election cease to accrue.(b) Withdrawal from an authority does not affect the right of the authority to travel through the territory of the unit of election to provide service to a unit of election that is a part of the authority.(c) In a unit of election that withdraws from an authority consisting of one subregion governed by a subregional board created under Subchapter O, title to all real estate in the unit of election, including improvements made by the authority, except a right-of-way or an improvement to a right-of-way, vests in the unit of election if the unit of election by resolution claims the real estate and improvements within 30 days after the effective date of the election.(d) If the real estate and improvements are within 30 days after the effective date of the election determined by the authority to be necessary for the continuation of service to the remaining units of election, the authority may retain the use of the real estate and improvements for not longer than 15 years or the duration of the authority's remaining federal grant obligation for the facility, whichever is longer. If the authority retains the use, the authority is responsible for all operation and maintenance costs of the facility.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.658. COLLECTION OF SALES AND USE TAX AFTER WITHDRAWAL. (a) Until the amount of revenue from an authority's sales and use tax collected in a withdrawn unit of election after the effective date of withdrawal and paid to the authority equals the total financial obligation of the unit, the sales and use tax continues to be collected in the territory of the election unit.(b) After the amount described by Subsection (a) has been collected, the comptroller shall discontinue collecting the tax in the territory of the unit of election.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.659. DETERMINATION OF TOTAL AMOUNT OF FINANCIAL OBLIGATIONS OF WITHDRAWN UNIT. (a) Except as provided by Section 452.660, the total financial obligation of a withdrawn unit of election to the authority is an amount equal to:(1) the unit's apportioned share of the authority's outstanding obligations; and(2) the amount, not computed in Subsection (a)(1), that is necessary and appropriate to allocate to the unit because of financial obligations of the authority that specifically relate to the unit.(b) An authority's outstanding obligations under Subsection (a)(1) is the sum of:(1) the obligations of the authority authorized in the budget of, and contracted for by, the authority;(2) outstanding contractual obligations for capital or other expenditures, including expenditures for a subsequent year, the payment of which is not made or provided for from the proceeds of notes, bonds, or other obligations;(3) payments due or to become due in a subsequent year on notes, bonds, or other securities or obligations for debt issued by the authority;(4) the amount required by the authority to be reserved for all years to comply with financial covenants made with lenders, note or bond holders, or other creditors or contractors; and(5) the amount necessary for the full and timely payment of the obligations of the authority, to avoid a default or impairment of those obligations, including contingent liabilities.(c) The apportioned share of a unit's obligation or assets is the amount of the obligation or assets times a fraction, the numerator of which is the number of inhabitants of the withdrawing unit of election and the denominator of which is the number of inhabitants of the authority, including the number of inhabitants of the unit.(d) The executive committee shall determine the amount of each component of the computations required under this section, including the components of the unit's apportioned share, as of the effective date of withdrawal. The number of inhabitants shall be determined according to the most recent and available applicable data of an agency of the United States.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.660. ADDITIONAL COMPUTATIONS FOR CERTAIN AUTHORITIES. (a) In addition to the amount determined under Sections 452.659(a)(1) and (2), the total financial obligations of a unit of election withdrawn from an authority consisting of one subregion governed by a subregional board created under Subchapter O include the amount of the cost incurred by the authority for any capital improvements transferred to the unit of election under Section 452.657(c), less the unit of election's share of the total amount of the unencumbered assets of the authority that consist of cash, cash deposits, certificates of deposit, and bonds, stocks, and other negotiable securities.(b) The unit of election's share of the unencumbered assets of the authority under Subsection (a) is determined by the subregional board as an amount equal to the authority's total unencumbered assets described by Subsection (a), multiplied by the average of:(1) the number of inhabitants of the unit of election divided by the number of inhabitants of all units of election of the authority; and(2) the total sales tax contributed by the unit of election to the authority divided by the total sales tax contributed to the authority by all units of election of the authority.(c) The number of inhabitants is determined as provided by Section 452.559(d).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.661. CERTIFICATION OF NET FINANCIAL OBLIGATION OF UNIT. The executive committee shall certify to a withdrawn unit of election and to the comptroller the total financial obligation of the unit to the authority as determined under this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.662. DISSOLUTION OF AUTHORITY CREATED BY CONTIGUOUS MUNICIPALITY. (a) The governing body of a contiguous municipality, at any time after confirmation of a subregional authority, may order an election for the dissolution of the authority.(b) The governing body of a contiguous municipality, before the first anniversary of the confirmation election confirming an authority created by the municipality, shall on receipt of a petition containing the signatures of at least 20 percent of the registered voters of the contiguous municipality order an election for the dissolution of the authority.(c) In an election ordered under Subsection (a) or (b) the following proposition shall be submitted to the voters: "Shall the (name of authority) be continued in the city of (name of city)?"(d) If the majority of votes received in the election do not favor the proposition, the subregional authority ceases to exist on the day after the date of the canvass of the election and all financial obligations of that unit of election stop accruing at that time.(e) Taxes shall continue to be collected until all financial obligations of the subregional authority are paid and may not be collected after the payment of those obligations.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER R. CREATION OF AUTHORITIESSec. 452.701. CREATION OF REGIONAL OR SUBREGIONAL AUTHORITY AUTHORIZED. (a) The governing body of a principal municipality, the commissioners court of the county of the principal municipality, or both of these bodies, from each subregion of a metropolitan area, may agree to initiate the process to create, by a motion of the body, a regional transportation authority to provide public and complementary transportation services in the area. The principal municipality, the county of the principal municipality, or both entities, in each subregion, may become the creating entity.(b) The governing body of a principal municipality, the commissioners court of the county of the principal municipality, or both of these bodies, from any subregion of a metropolitan area, shall initiate the process to create a regional transportation authority to provide public and complementary transportation services for a metropolitan area on receipt of a petition requesting creation of an authority signed by at least five percent of the registered voters of the principal municipality, county, or both, as appropriate. The entity to which a petition is presented has the primary responsibility for initiating the authority within a subregion. The principal municipality and the county of the principal municipality of any subregion, however, may by agreement share the responsibility or shift it from one to the other.(c) If one subregion establishes an authority, the remaining subregion may establish a separate subregional authority as provided by this chapter. This subsection does not apply to an authority created by a contiguous municipality.(d) The governing body of a contiguous municipality on its own motion may, and on presentation of a petition requesting the creation of a subregional authority and signed by at least five percent of the voters of the contiguous municipality shall, initiate the process to create a subregional authority:(1) as an alternative to participation in a regional transportation authority;(2) if the creation of a regional transportation authority in which the contiguous municipality could participate is not confirmed;(3) if the contiguous municipality withdraws from a regional transportation authority and:(A) the regional transportation authority in which the municipality had participated is abolished by act of the legislature or by a vote of the voters of the entire service area; or(B) the sales tax authorized to be collected by the regional transportation authority of which the contiguous municipality was formerly a member is modified in a manner that would reduce the authority's annual revenue yield by one-half or more; or(4) if a regional transportation authority in which the contiguous municipality could participate is dissolved.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.702. JOINT OR MERGED SUBREGIONAL AUTHORITIES. (a) Separate subregional authorities may agree to merge.(b) Two or more subregional authorities created by contiguous municipalities, by contract, may establish a joint subregional authority having terms approved by the governing bodies of the municipalities.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.703. INITIATING ORDER OR RESOLUTION: CONTENTS. To initiate the process of creating an authority, the governing body or commissioners court or both must adopt a resolution or order containing:(1) a description of the boundaries of the territory proposed to be included in each subregion; and(2) the designation of each time and place for holding public hearings on the proposal to create the authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.704. BOUNDARIES OF AUTHORITY. (a) Except as provided by Section 452.707, the territory proposed to be included in an authority must contain all territory:(1) in the county of the principal municipality; and(2) in each unit of election that has the majority of its population in the county of the principal municipality.(b) The territory may include territory in a county having a population of more than 52,000 adjacent to the county of the principal municipality.(c) Notwithstanding Section 311.032, Government Code, or other law, this section is not severable.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.705. NOTICE OF HEARING. (a) Notice of the time and place of the public hearings on the creation of the authority, including a description of the territory proposed to be included in the authority, shall be published, beginning at least 30 days before the date of the hearing, once a week for two consecutive weeks in a newspaper of general circulation in each county of each principal municipality or contiguous municipality.(b) The creating entities shall give a copy of the notice to the Texas Transportation Commission and the comptroller.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.706. CONDUCT OF HEARING. (a) The entity or entities creating an authority shall conduct the public hearings on the creation.(b) Any person may appear at a hearing and offer evidence on:(1) the creation and boundaries of the authority;(2) the operation of a public transportation system;(3) the public utility and public interest served in the creation of an authority; or(4) other facts bearing on the creation of an authority.(c) A hearing may be continued until completed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.707. PARTICIPATION BY OTHER ENTITIES. (a) Before the confirmation election, the governing body of each municipality located in the proposed authority, by resolution, and the commissioners court of each county in which unincorporated areas are located in the proposed authority, by order, may confirm the participation of the municipality or county in the process of developing an initial service plan and rate of tax.(b) This chapter does not require a contiguous municipality to be a part of or participate in a regional transportation authority. Within 60 days after the date of initiation of the process provided by Section 452.701 by a principal municipality or a county of the principal municipality, a contiguous city may by resolution of its governing body refuse to participate in the proposed regional transportation authority. If a contiguous city refuses to participate in the regional transportation authority, the boundaries of the contiguous municipality shall be excluded from the regional transportation authority proposed or created by the principal municipality or county of the principal municipality and may not be included in the initiating process or the confirmation procedure for the proposed authority.(c) If proceedings to create a regional transportation authority are begun, the territory included in a subregional transportation authority created by a contiguous municipality is excluded from the proceedings and the contiguous municipality need not comply with Subsection (b).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.708. RESOLUTION OR ORDER. (a) After hearing the evidence presented at the hearings, but not earlier than 75 days after the date the process is initiated by the creating entity, each creating entity may adopt a resolution or order:(1) designating the name of the authority;(2) listing the names of the municipalities the governing bodies of which, and listing the unincorporated areas the county commissioners courts of which, have confirmed initial inclusion in the authority; and(3) authorizing the appointment of the interim subregional boards and interim executive committee.(b) After the hearing, the results of the hearing and the boundaries set by the creating entities shall be sent to the Texas Department of Transportation and the comptroller.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.709. FAILURE OF OTHER ENTITIES TO JOIN. A creating entity may continue the initiation or creation process alone if:(1) any other entity that is in another subregion and that is authorized under Section 452.701(a) or (b) to initiate the process does not initiate the process within 60 days after the date the first creating entity initiates the process;(2) the governing body of a municipality, or the commissioners court of an unincorporated area, in a proposed authority does not confirm participation under Section 452.707; or(3) the governing body of another creating entity does not adopt the resolution or order described by Section 452.708(a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.710. INTERIM SUBREGIONAL BOARD. (a) After the adoption of the resolution or order authorizing the appointment of the interim subregional board, the appointments shall be made.(b) The interim subregional board of a subregion that has no principal municipality with a population of more than 800,000 is composed of nine members appointed as provided by Section 452.562(b).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.711. INTERIM EXECUTIVE COMMITTEE. (a) Each subregional board shall select its representative to the interim executive committee before the confirmation election.(b) The interim executive committee, after its organization, shall develop a service plan and determine a proposed tax rate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.712. APPROVAL OF SERVICE PLAN AND TAX RATE. (a) Not later than the 45th day after the date the interim executive committee approves the service plan and tax rate, the governing body of each municipality having territory in the authority and the commissioners court of each county having unincorporated area in the authority must approve, by resolution or order, the service plan and tax rate.(b) A municipality or unincorporated area that does not give its approval under Subsection (a) may not participate in the service plan or the confirmation election order for the authority.(c) The interim executive committee may not order a confirmation election in a subregion for which the governing body of the principal municipality does not approve the service plan and tax rate.(d) In a subregion that has no principal municipality with a population of more than 800,000, the tax rate must be approved by the commissioners court before the confirmation election.(e) Subsections (a)-(d) do not apply to an authority created by a contiguous municipality. The interim executive committee of a subregional authority created by a contiguous municipality shall submit the proposed plan and proposed tax rate to the governing body of the contiguous municipality. The governing body may:(1) change the proposed plan or tax rate, or both the proposed plan and tax rate; or(2) approve the proposed plan and tax as submitted.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.713. APPROVAL OF SERVICE PLAN AND NOTICE OF INTENT TO ORDER ELECTION. (a) Not earlier than the 61st day after the date the interim executive committee approves a service plan and tax rate, the interim executive committee shall:(1) modify the approved service plan and tax rate only as necessary to conform to the nonparticipation of municipalities or unincorporated areas in the service plan and approve the modified service plan and tax rate; and(2) notify the commissioners court of each county included in whole or in part within the initial boundaries of the authority of the interim executive committee's intention to call a confirmation election.(b) A changed service plan and rate of tax must be approved by the governing body of a contiguous municipality creating a subregional authority. Subsection (a) does not apply to an authority created by a contiguous municipality.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.714. CREATION OF UNITS OF ELECTION. (a) Within 30 days after the date the commissioners court receives a notice under Section 452.713(a)(2), the commissioners court, by order, shall designate not more than five units of election in the unincorporated area of the county.(b) The boundaries of each designated unit of election must coincide with a county voting precinct so that, to the extent practicable, no county voting precinct is divided between two or more designated units of election.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.715. CONFIRMATION ELECTION. (a) The interim executive committee, or the governing body of a contiguous municipality for the creation of a subregional authority by that municipality, in ordering the confirmation election shall submit to the qualified voters of each municipality and unincorporated area participating in the election in the authority the following proposition:"Shall the creation of (name of authority) be confirmed and shall the levy of the proposed tax, not to exceed (rate), be authorized?"(b) In addition to other information required by law, the notice of the election must include a description of the nature and rate of the proposed tax.(c) An election to confirm an authority created by a contiguous municipality may not be held on the same day as a withdrawal election held in accordance with Subchapter Q.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.716. CONDUCT OF ELECTION: SEPARATE TABULATIONS. (a) A confirmation election shall be conducted so that the votes are separately tabulated and canvassed in each participating unit of election in the authority.(b) The executive committee shall canvass the returns and declare the results of the election separately with respect to each unit of election.(c) The governing body of a contiguous municipality shall canvass the returns of the confirmation election ordered by the municipality to create an authority and declare the results of the election.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.717. RESULTS OF ELECTION; ORDER. (a) In each unit of election in which a majority of the votes received in the unit favor the proposition, the authority is confirmed and continues inclusive of each of those units, except that the authority ceases in every unit of election in a subregion if the authority is not confirmed:(1) in the principal municipality of the subregion; or(2) in contiguous units of election in the subregion in which the population when aggregated in all those units exceeds 300,000.(b) The interim executive committee may exclude from the authority and proposed tax a unit of election because the unit is not contiguous to the existing authority and would create a fiscal hardship on the authority. The committee shall notify the appropriate governing body in writing that the unit is excluded under this subsection.(c) If the authority continues, the interim executive committee shall record the results in its minutes and adopt an order:(1) declaring that the creation of the authority is confirmed;(2) describing the territory of the authority;(3) stating the date of the election;(4) containing the proposition;(5) showing the number of votes cast for or against the proposition in each unit of election; and(6) showing the number of votes by which the proposition was approved in each unit of election in which the proposition was approved.(d) The order must be accompanied with a map of the authority that shows the boundaries of the authority.(e) A certified copy of the order and map shall be filed with:(1) the Texas Department of Transportation; and(2) the comptroller.(f) If the authority does not continue, the interim executive committee shall enter an order declaring that the result of votes cast at the election is that the authority ceases in its entirety. The order shall be filed with the Texas Department of Transportation and the comptroller, and the authority is dissolved.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.718. RESULTS OF ELECTION IN CONTIGUOUS MUNICIPALITIES. After the confirmation election for a subregional authority created by a contiguous municipality, the governing body of the contiguous municipality shall adopt an order declaring, according to the results of the confirmation election, that the subregional authority is confirmed or ceases to exist. If the subregional authority ceases to exist, the governing body of the contiguous municipality shall record an order in its minutes so declaring and file a certified copy of the order with the Texas Department of Transportation. On the filing the subregional authority is dissolved.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.719. COST OF ELECTION. A creating entity shall pay the cost of the confirmation election.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 452.720. EXPIRATION OF UNCONFIRMED AUTHORITY. An authority that has not been confirmed expires on the third anniversary of the effective date of the resolutions or orders initiating the process to create the authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 453. MUNICIPAL TRANSIT DEPARTMENTS

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE K. MASS TRANSPORTATION

CHAPTER 453. MUNICIPAL TRANSIT DEPARTMENTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 453.001. DEFINITIONS. In this chapter:

(1) "Board" means the governing body of a transit department.

(2) "Mass transit" means the transportation of passengers and

hand-carried packages or baggage of a passenger by any means of

surface, overhead, or underground transportation, other than an

aircraft or taxicab.

(3) "Transit department" means a mass transit department created

under this chapter or under former Article 1118z, Revised

Statutes, enacted by Section 34, Article 1, Chapter 10, Acts of

the 69th Legislature, 3rd Called Session, 1986.

(4) "Transit department system" means:

(A) property owned or held by a municipality and used by a

transit department for mass transit purposes; and

(B) facilities necessary or convenient for:

(i) the use of or access to mass transit by persons or vehicles;

or

(ii) the protection or environmental enhancement of mass

transit.

(5) "Transportation disadvantaged" has the meaning assigned by

Section 451.001.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1038, Sec. 7, eff. Sept. 1,

2001.

Sec. 453.002. EXCLUDED MUNICIPALITIES. (a) This chapter does

not apply to a municipality any part of which is located in:

(1) a county that contains territory within the corporate limits

of a principal municipality that is a part of an authority

operating under Chapter 451 or 452; or

(2) a federal metropolitan statistical area or primary

metropolitan statistical area that contains a principal

municipality that is a part of an authority operating under

Chapter 451 or 452.

(b) For the purpose of this section "principal municipality" has

the meaning assigned by Section 451.001 or 452.001.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.003. CONTINUING APPLICATION OF CHAPTER. The

continuation of a transit department created in compliance with,

and for which a tax has been approved under, this chapter is not

affected by a later failure of the municipality that created the

transit department to meet a requirement of Section 453.002(a) or

453.051(a)(2).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. CREATION AND ADMINISTRATION OF TRANSIT DEPARTMENT

Sec. 453.051. CREATION OF TRANSIT DEPARTMENT. (a) The

governing body of a municipality, by ordinance or resolution, may

create a transit department if:

(1) the municipality operates a mass transportation system;

(2) the municipality has a population of 50,000 or more; and

(3) the governing body determines that the creation of a transit

department and operation of a transit department system would be

in the public interest and of benefit to persons residing in the

municipality.

(b) The jurisdiction of a transit department is coextensive with

the territory of the municipality that creates the transit

department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.31(a), eff.

Sept. 1, 1997.

Sec. 453.052. ADMINISTRATION OF TRANSIT DEPARTMENT. The board

of a transit department shall administer and operate the transit

department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.053. BOARD. (a) The board of a transit department

consists of the members of the governing body of the municipality

that creates the transit department.

(b) Service as a member of the board is an additional duty of

the office of a member of the governing body and is without

compensation.

(c) The presiding officers of the governing body of the

municipality that creates a transit department are the presiding

officers of the board.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.054. BOARD MEETINGS. (a) The board shall hold at

least one regular meeting each month for the purpose of

transacting business of the transit department.

(b) The presiding officer may call a special meeting of the

board.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.055. CONFLICTS OF INTEREST: TRANSIT DEPARTMENT

EMPLOYEES. An employee of a transit department may not have a

pecuniary interest in, or receive a benefit from, an agreement to

which the transit department is a party.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.056. TRANSFER OF MUNICIPAL RESOURCES TO TRANSIT

DEPARTMENT. (a) The governing body of a municipality may

transfer to a transit department created by the municipality:

(1) property and employees of a division of the municipality

that before the creation of the transit department was

responsible for municipal public transportation; and

(2) municipal funds that may be used for mass transit.

(b) The governing body may abolish or change the functions of

the municipal division formerly responsible for municipal public

transportation.

(c) If a transit department is required to be dissolved under

this chapter, the board, on dissolution of the transit

department, shall transfer to the municipality the funds,

property, and employees that were transferred to the transit

department under this section. The governing body of the

municipality may then recreate or change the duties of any

municipal division abolished or changed as a result of transfers

made under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.057. INVESTMENTS. (a) A board may invest transit

department funds in any obligation, security, or evidence of

indebtedness in which the municipality for which the transit

department was created may invest municipal funds.

(b) In making an investment of transit department funds, a board

shall exercise the judgment and care, under the circumstances

prevailing at the time of making the investment, that persons of

ordinary prudence, discretion, and intelligence exercise in the

management of their own affairs in making a permanent and

nonspeculative disposition of their funds, considering the

probable income from the disposition and the probable safety of

their capital.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.058. ACCOUNTS AND DEPOSIT OF MONEY; DEDICATION OF

MONEY. (a) The board shall deposit all transit department

money, other than money invested as provided by Section 453.057,

with the treasurer of the creating municipality to the credit of

the accounts described by Subsection (b).

(b) All money received from the collection of the sales and use

tax under Subchapter H shall be credited to an account separate

from an account to which all other money governed by Subsection

(a) shall be credited.

(c) Sales and use tax collections under Subchapter H may be used

only for mass transit.

(d) The board may transfer money credited to the account that

does not contain sales and use tax collections back to the

municipality.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.059. LIABILITY OF CREATING MUNICIPALITY. A

municipality that creates a transit department is liable for an

expense the transit department incurs before the date a sales and

use tax is approved for the transit department under Subchapter

D, including the costs of holding the election.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.060. PROHIBITION OF CONSUMPTION OF ALCOHOLIC BEVERAGE.

(a) A board by resolution may prohibit the consumption of an

alcoholic beverage on property a transit department possesses or

controls. The resolution must describe with particularity each

place where consumption of an alcoholic beverage is prohibited.

(b) The transit department shall post a sign in each place where

consumption of an alcoholic beverage is prohibited under this

section. The sign must indicate that a person may not consume an

alcoholic beverage in that place.

(c) A person commits an offense if the person consumes an

alcoholic beverage in a place where the consumption of an

alcoholic beverage is prohibited under this section.

(d) An offense under this section is a Class C misdemeanor.

(e) In this section, "alcoholic beverage" has the meaning

assigned by Section 1.04, Alcoholic Beverage Code.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.32(a), eff. Sept.

1, 1997.

Sec. 453.061. TRANSPORTATION DISADVANTAGED. The board shall

consider the interests of the transportation disadvantaged in

making decisions under this chapter.

Added by Acts 2001, 77th Leg., ch. 1038, Sec. 8, eff. Sept. 1,

2001.

SUBCHAPTER C. POWERS OF TRANSIT DEPARTMENT

Sec. 453.101. POWERS APPLICABLE TO TRANSIT DEPARTMENT HAVING

TAX. Except for the administration of assets transferred under

Section 453.056, this subchapter applies only to a transit

department that has a local sales and use tax approved under

Subchapter D.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.102. ACQUIRING AND DISPOSING OF PROPERTY. (a) A

transit department may acquire, hold, use, sell, lease, or

dispose of property, including licenses, patents, rights, and

other interests, necessary, convenient, or useful for the full

exercise of any of its powers under this chapter.

(b) The transit department may acquire property described in

Subsection (a) in any manner, including by gift or devise.

(c) An acquisition made or other action taken under Subsection

(a) shall be in the name of the municipality that created the

transit department.

(d) A transit department may dispose of, by sale, lease, or

other conveyance:

(1) any property of the transit department not needed for the

efficient operation and maintenance of the transit department

system; and

(2) any surplus property not needed for its requirements or for

the purpose of carrying out its powers under this chapter.

(e) The lease of unneeded property under Subsection (c) must be

consistent with the efficient operation and maintenance of the

transit department system.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.103. TRANSIT DEPARTMENT SYSTEM. (a) A transit

department may in the municipality creating the transit

department:

(1) acquire, construct, own, operate, and maintain a transit

department system;

(2) use any public way; and

(3) construct, repair, and maintain a municipal street, as

authorized by the governing body of the municipality.

(b) In the exercise of a power under Subsection (a), a transit

department may relocate or reroute, or alter the construction of,

any public or private property, including:

(1) an alley, road, street, or railroad;

(2) an electric line and facility;

(3) a telegraph and telephone property and facility;

(4) a pipeline and facility; and

(5) a conduit and facility.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.104. FARES AND OTHER CHARGES. The board shall, after a

public hearing, impose reasonable and nondiscriminatory fares,

tolls, charges, rents, or other compensation for the use of the

transit department system sufficient to produce revenue, together

with receipts from taxes imposed by the transit department, in an

amount adequate to:

(1) pay all the expenses necessary to operate and maintain the

transit department system;

(2) pay when due the principal of and interest on, and sinking

fund and reserve fund payments agreed to be made with respect to,

all bonds that are issued by the board and payable in whole or

part from the revenue; and

(3) fulfill the terms of any other agreement with the holders of

bonds described by Subdivision (2) or with a person acting on

behalf of the bondholders.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.105. AGREEMENT WITH UTILITIES, CARRIERS. A transit

department may agree with a public or private utility,

communication system, common carrier, or transportation system

for:

(1) the joint use of the property of the agreeing entities in

the municipality; or

(2) the establishment of through routes, joint fares, or

transfers of passengers.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.106. CONTRACTS; ACQUISITION OF PROPERTY BY AGREEMENT.

(a) A transit department may contract with any person and may

accept a grant or loan from any person.

(b) A transit department may acquire rolling stock or other

property under a contract or trust agreement, including a

conditional sales contract, lease, and equipment trust

certificate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.107. USE AND ACQUISITION OF PROPERTY OF OTHERS. (a) A

transit department may not alter or damage any property of this

state or a political subdivision of this state or owned by a

person rendering public services and may not disrupt services

being provided by others or inconvenience in any other manner an

owner of property, without first having obtained:

(1) the written consent of the owner; or

(2) the right from the governing body of the municipality to

take the action under the municipality's power of eminent domain.

(b) A transit department may agree with an owner of property to

provide for:

(1) a necessary relocation or alteration of property by the

owner or a contractor chosen by the owner; and

(2) the reimbursement by the transit department to the owner of

the costs incurred by the owner in making the relocation or

alteration.

(c) The transit department shall pay the cost of any relocation,

rerouting, or other alteration in the construction made under

this chapter and is liable for any damage to property occurring

because of the change.

(d) The department shall permit a transit department to

construct a separate area adjacent to a highway under the

jurisdiction of the department so that buses may safely board and

discharge passengers without impeding the flow of traffic. The

location, design, and construction standards of an area

constructed under this subsection must be approved by the

department to ensure the safety of the traveling public.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1281, Sec. 1, eff. June 18, 2005.

Sec. 453.108. ROUTES. A transit department shall determine each

route, including route changes, as the board considers advisable.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.109. TORT LIABILITY AND GOVERNMENTAL IMMUNITY. (a) A

transit department is a separate governmental unit for purposes

of Chapter 101, Civil Practice and Remedies Code, and operations

of a transit department are essential governmental functions and

not proprietary functions for all purposes, including the

purposes of that chapter.

(b) This chapter does not create or confer any governmental

immunity or limitation of liability on any entity that is not a

governmental unit, governmental entity or authority, or public

agency or a subdivision of one of those persons. In this

subsection "governmental unit" has the meaning assigned by

Section 101.001, Civil Practice and Remedies Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.110. TAX EXEMPTION. The assets of a transit department

are exempt from any tax of the state or a state taxing authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. TRANSIT DEPARTMENT TAX ELECTION

Sec. 453.151. BOARD TO ORDER TAX ELECTION. (a) If the board

determines that implementation of a mass transit plan developed

by the transit department is feasible, the board shall order an

election to approve a local sales and use tax at the rate

determined by the board under Section 453.401 unless the

municipality that created the transit department imposes an

additional sales and use tax under Section 321.101(b), Tax Code.

(b) The board may not order an election under this section to be

held on the same day as an election held by the creating

municipality to approve an additional sales and use tax under

Section 321.101(b), Tax Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.152. NOTICE OF ELECTION. (a) Notice of the election

must include a description of the nature and rate of the proposed

tax.

(b) The board shall send a copy of the notice to the Texas

Department of Transportation and to the comptroller.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.153. BALLOT PROPOSITION. At an election under this

subchapter, the ballots shall be prepared to provide for voting

for or against the proposition: "Levy of a proposed local sales

and use tax at the rate of _____ (insert appropriate rate)

percent."

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.154. RESULTS OF ELECTION. (a) If a majority of the

votes received at the election favor the proposition, the board

shall:

(1) record the result in its minutes; and

(2) adopt an order requiring implementation of the mass transit

plan.

(b) If a majority of the votes received at the election do not

favor the proposition, the board shall:

(1) record in its minutes an order declaring the result; and

(2) dissolve the transit department as soon as practicable.

(c) The board shall file a certified copy of an order under this

section with the Texas Department of Transportation, with the

comptroller, and in the deed records of the county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER E. SPECIAL TRANSPORTATION PROGRAMS

Sec. 453.201. TRANSPORTATION FOR JOBS PROGRAM PARTICIPANTS. (a)

A transit department shall contract with the Texas Department of

Human Services to provide, in accordance with federal law,

transportation services to a person who:

(1) resides in the area served by the transit department;

(2) is receiving financial assistance under Chapter 31, Human

Resources Code; and

(3) is registered in the jobs opportunities and basic skills

training program under Part F, Subchapter IV, Social Security Act

(42 U.S.C. Section 682).

(b) The contract must include provisions to ensure that:

(1) the transit department is required to provide transportation

services only to a location:

(A) to which the person travels in connection with participation

in the jobs opportunities and basic skills training program; and

(B) that the transit department serves under the transit

department's authorized rate structure and existing services;

(2) the transit department is to provide directly to the Texas

Department of Human Services trip vouchers for distribution by

the Texas Department of Human Services to a person who is

eligible under this section to receive transportation services;

(3) the Texas Department of Human Services reimburses the

transit department for allowable costs, at the applicable federal

matching rate; and

(4) the Texas Department of Human Services may return

undistributed trip vouchers to the transit department.

(c) A transit department shall certify the amount of public

funds spent by the transit department under this section for the

purpose of obtaining federal funds under the jobs opportunities

and basic skills training program.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.202. WAIVER OF FEDERAL REQUIREMENTS. If, before

implementing Section 453.201, the Texas Department of Human

Services determines that a waiver or authorization from a federal

agency is necessary for implementation, the Texas Department of

Human Services shall request the waiver or authorization, and the

Texas Department of Human Services and a transit department may

delay implementing Section 453.201 until the waiver or

authorization is granted.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER G. BONDS

Sec. 453.301. DEFINITION. In this subchapter, "bond" includes a

note.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.302. POWER TO ISSUE BONDS. (a) A transit department

may issue revenue bonds at any time and for any amounts it

considers necessary or appropriate for:

(1) the acquisition, construction, repair, equipping,

improvement, or extension of its transit system; or

(2) the construction or general maintenance of streets of the

creating municipality.

(b) Bonds payable solely from revenues may be issued by

resolution of the board.

(c) Bonds, other than refunding bonds, any portion of which is

payable from tax revenue, may not be issued until authorized by a

majority vote of the voters of the municipality voting in an

election.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.303. BOND TERMS. (a) A transit department's bonds are

fully negotiable.

(b) The transit department may make the bonds redeemable before

maturity at the price and subject to the terms and conditions

that are provided in the resolution authorizing the bonds.

(c) A revenue bond indenture may limit a power of the transit

department provided by Sections 453.101-453.108 or 453.109(b) as

long as the bond containing the indenture is outstanding and

unpaid.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.304. SALE. Bonds may be sold at a public or private

sale as determined by the board.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.305. APPROVAL; REGISTRATION. (a) A transit

department's bonds and the records relating to their issuance

shall be submitted to the attorney general for examination before

the bonds may be delivered.

(b) If the attorney general finds that the bonds have been

issued in conformity with the constitution and this chapter and

that the bonds will be a binding obligation of the issuing

transit department, the attorney general shall approve the bonds.

(c) After the bonds are approved by the attorney general, the

comptroller shall register the bonds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.306. INCONTESTABILITY. Bonds are incontestable after

they are:

(1) approved by the attorney general;

(2) registered by the comptroller; and

(3) sold and delivered to the purchaser.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.307. SECURITY PLEDGED. (a) To secure the payment of a

transit department's bonds, the transit department may:

(1) pledge all or part of revenue received from any tax that the

transit department may impose;

(2) pledge all or part of the revenue of the transit department

system; and

(3) mortgage all or part of the transit department system,

including any part of the system subsequently acquired.

(b) Under Subsection (a)(3), the transit department may, subject

to the terms of the bond indenture or resolution authorizing the

issuance of the bonds, encumber a separate item of the transit

department system and acquire, use, hold, or contract for any

property by lease, chattel mortgage, or other conditional sale,

including an equipment trust transaction.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.308. PLEDGE OF REVENUE LIMITED. The expenses of

operation and maintenance of a transit department system,

including salaries, labor, materials, and repairs necessary to

provide efficient service and every other proper item of expense,

are a first lien and charge against any revenue of a transit

department that is encumbered under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.309. REFUNDING BONDS. A transit department may issue

refunding bonds for the purposes and in the manner authorized by

Chapter 1207, Government Code, or other law.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.397, eff. Sept.

1, 2001.

Sec. 453.310. BONDS AS AUTHORIZED INVESTMENTS. (a) A transit

department's bonds are authorized investments for:

(1) a bank;

(2) a trust company;

(3) a savings and loan association; and

(4) an insurance company.

(b) The bonds, when accompanied by all appurtenant, unmatured

coupons and to the extent of the lesser of their face value or

market value, are eligible to secure the deposit of public funds

of this state, a political subdivision of this state, and any

other political corporation of this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.311. INTEREST EXEMPTION. Interest on bonds issued by a

transit department is exempt from any tax of the state or a state

taxing authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER H. TAXES

Sec. 453.401. SALES AND USE TAX. (a) The board may impose for

the transit department a sales and use tax at a permissible rate

that does not exceed the rate approved by the voters at an

election under this chapter.

(b) The board by order may:

(1) decrease the rate of the sales and use tax for the transit

department to a permissible rate; or

(2) call an election for the increase or decrease of the sales

and use tax to a permissible rate.

(c) The permissible rates for a sales and use tax imposed under

this chapter are:

(1) one-quarter of one percent; and

(2) one-half of one percent.

(d) Chapter 322, Tax Code, applies to a transit department's

sales and use tax.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.402. MAXIMUM TAX RATE. (a) A board may not adopt a

sales and use tax rate, including a rate increase, that when

combined with the rates of all sales and use taxes imposed by all

political subdivisions of this state having territory in the

municipality exceeds two percent in any location in the

municipality.

(b) An election by a transit department to approve a sales and

use tax or increase the rate of the transit department's sales

and use tax has no effect if:

(1) the voters of the transit department approve the

department's sales and use tax rate or rate increase at an

election held on the same day on which the municipality or county

having territory in the jurisdiction of the transit department

adopts a sales and use tax or an additional sales and use tax;

and

(2) the combined rates of all sales and use taxes imposed by the

transit department and all political subdivisions of this state

would exceed two percent in any part of the territory in the

jurisdiction of the transit department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.403. ELECTION TO CHANGE TAX RATE. (a) At an election

ordered under Section 453.401(b)(2), the ballots shall be

prepared to permit voting for or against the proposition: "The

increase (decrease) of the local sales and use tax rate of (name

of transit department) to (percentage)."

(b) The increase or decrease in the tax rate becomes effective

if it is approved by a majority of the votes cast.

(c) A notice of the election and a certified copy of the order

canvassing the election results shall be:

(1) sent to the Texas Department of Transportation and the

comptroller; and

(2) filed in the deed records of the county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.404. SALES TAX: EFFECTIVE DATES. (a) A transit

department's sales and use tax takes effect on the first day of

the second calendar quarter that begins after the date the

comptroller receives a copy of the order required to be sent

under Section 453.154.

(b) An increase or decrease in the rate of a transit

department's sales and use tax takes effect on:

(1) the first day of the first calendar quarter that begins

after the date the comptroller receives the notice provided under

Section 453.403(c); or

(2) the first day of the second calendar quarter that begins

after the date the comptroller receives the notice if within 10

days after the date of receipt of the notice the comptroller

gives written notice to the presiding officer of the board that

the comptroller requires more time to implement tax collection

and reporting procedures.

(c) The presiding officer of the board of a transit department

that imposes a sales and use tax under this chapter shall send to

the comptroller by United States registered or certified mail a

certified copy of each order of the municipality that created the

transit department that adds territory to, or removes territory

from, the municipality unless notice of the boundary change is

given under Chapter 321, Tax Code. The order must give the

effective date of the change and be accompanied by a map of the

municipality clearly showing the territory added or removed. The

tax is effective in the added territory or is excluded from the

removed territory in the same manner as provided for a change of

tax rate in Subsection (b).

(d) If the notice of a boundary change is given as provided by

Chapter 321, Tax Code, the tax imposed under this chapter takes

effect at the same time that the municipal tax takes effect under

that notice.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER I. DISSOLUTION OF TRANSIT DEPARTMENT

Sec. 453.451. ELECTION TO DISSOLVE TRANSIT DEPARTMENT. (a) A

board may order an election on the question of dissolving the

transit department.

(b) The board shall dissolve the transit department if the

dissolution is approved by a majority of the votes cast.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.452. ELECTION PROCEDURES. (a) The provisions of

Subchapter D that relate to the notice and conduct of an election

under that subchapter apply to an election to dissolve a transit

department unless a different requirement is specified in this

subchapter.

(b) The board shall send a notice of the election to the Texas

Department of Transportation and the comptroller.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.453. BALLOTS; NOTICE OF ELECTION RESULTS. (a) At the

election, the ballots shall be prepared to provide for voting for

or against the proposition: "Dissolution of (name of transit

department)."

(b) The board shall send a certified copy of the order

canvassing the election results to the Texas Department of

Transportation and the comptroller and file a copy in the deed

records of the county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 453.454. EFFECTIVE DATE OF DISSOLUTION. The repeal of a

transit department's sales and use tax under this subchapter

takes effect on:

(1) the first day of the first calendar quarter that begins

after the date the comptroller receives the notice of the

dissolution of the transit department; or

(2) the first day of the second calendar quarter that begins

after the date the comptroller receives the notice, if within 10

days after the date of receipt of the notice the comptroller

gives written notice to the presiding officer of the board that

the comptroller requires more time to implement the repeal of the

tax.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 454. MUNICIPAL MASS TRANSPORTATION SYSTEMS

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE K. MASS TRANSPORTATION

CHAPTER 454. MUNICIPAL MASS TRANSPORTATION SYSTEMS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 454.001. AUTHORITY. (a) A municipality may own, purchase,

construct, improve, extend, and operate a mass transportation

system to carry passengers for hire within the municipality, its

suburbs, and adjacent areas.

(b) A municipality, individually or in cooperation with the

United States, may:

(1) undertake research, development, and demonstration projects

for a mass transportation system in the municipality, its

suburbs, and adjacent areas; and

(2) acquire, construct, and improve a facility or equipment for

use, by operation, lease, or otherwise, in mass transportation

service in those areas on, under, over, along, or across a public

street or highway and on real property, an easement, or a

right-of-way acquired for that purpose.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 454.002. ESSENTIAL GOVERNMENTAL FUNCTIONS. (a) Mass

transportation service provided by a municipality directly or

through another entity by lease, contract, or other manner is an

essential governmental function and not a proprietary function

for all purposes, including the application of Chapter 101, Civil

Practice and Remedies Code, if the service is provided:

(1) on a fixed rail or other designated and dedicated route;

(2) over a distance of less than 20 miles; and

(3) primarily for travel through or to an area of historical,

architectural, recreational, or cultural interest.

(b) An independent contractor that on behalf of a municipality

provides mass transportation service that is an essential

governmental function under Subsection (a) is liable for damages

only to the extent that the municipality would be liable if the

municipality were performing the function.

(c) This section does not apply to taxicab transportation

service.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 454.003. FEDERAL GRANTS AND LOANS. (a) A municipality may

accept a grant or loan from the United States to finance all or

part of the cost of acquiring, constructing, or improving a

facility or equipment for use, by operation, lease, or otherwise,

in mass transportation service in the municipality, its suburbs,

and adjacent areas and in coordinating mass transportation

service with highway and other transportation in those areas.

(b) Ratification by referendum of a regional authority under

Chapter 451 by less than all municipalities in the metropolitan

area as defined in that chapter does not affect the eligibility

of an excepted municipality to receive federal transit grants

under the National Mass Transportation Assistance Act of 1974 or

subsequent federal statute.

(c) Ratification by referendum of an authority under Chapter 452

by less than all municipalities in the metropolitan area as

defined in that chapter does not affect the eligibility of an

excepted municipality to receive federal transit grants under the

Surface Transportation Assistance Act of 1978 or subsequent

federal statute.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 454.004. MANAGEMENT. (a) By the terms of an instrument

evidencing an encumbrance of a mass transportation system or the

terms of an ordinance, a municipality may place the management of

a mass transportation system with the governing body of the

municipality or a board of trustees named in the instrument or

ordinance.

(b) A board of trustees of a mass transportation system must

consist of three to nine members, one of whom must be the mayor

of the municipality. The instrument or ordinance must set the

trustees' compensation, which may not exceed two percent of the

gross annual receipts of the system. The instrument or ordinance

may specify:

(1) the term of office of the board of trustees;

(2) the board's powers and duties;

(3) the manner in which the board may exercise its powers and

duties;

(4) the election of the trustees' successors; and

(5) any matter relating to the board's organization.

(c) On any matter not covered by the instrument or ordinance,

the board is governed by the laws and rules controlling the

governing body of the municipality to the extent applicable.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 454.005. LEASE OF SYSTEM. (a) In lieu of operating a mass

transportation system, the governing body of a municipality or a

board of trustees managing the system, with the approval of the

municipality's governing body by resolution, may enter into a

lease or other contractual arrangement for the operation of the

system by a privately owned and operated corporation.

(b) The guaranteed or contingent payment of rentals, computed on

revenue or gross or net profits or determined by any other method

of compensation the governing body or board of trustees

determines to be reasonable, may be the consideration for a lease

or other contract under this section.

(c) The municipality must give public notice and make a request

for the submission of bids in the manner required by law for the

taking of bids for a public construction contract before entering

into a lease or other contract under this section. The

municipality shall accept the best bid submitted, considering the

rentals to be paid and the experience and financial

responsibility of the corporations submitting the bids.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 454.006. FARES. (a) Fares charged by a mass

transportation system may be set according to a zone system or

other classification that the municipality determines to be

reasonable.

(b) Unless otherwise considered necessary by the governing body

of the municipality to maintain the level and quality of service

desired, a mass transportation system shall charge and collect

fares that are sufficient to:

(1) pay all operating, maintenance, depreciation, and

replacement charges;

(2) provide for extensions to the extent permitted by this

chapter; and

(3) provide and maintain in the time and manner prescribed by

the applicable ordinances, deeds of trust, and indentures money

sufficient to pay for debt service and reserves for the security

and orderly payment of bonds or notes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 454.007. USE OF REVENUE TO PAY OTHER MUNICIPAL DEBTS

PROHIBITED. (a) Except as permitted by the ordinance

authorizing the bonds or notes or the deed of trust or indenture

securing the bonds or notes or as provided by Subsection (b), the

revenue of a mass transportation system may not be used to pay

any other debt, expense, or obligation of the municipality.

(b) An acquired mass transportation system may pay the

municipality that acquired the system for the loss of ad valorem

taxes previously paid by the owners of the system until the

indebtedness secured by the taxes is paid.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 454.008. RECORDS AND ACCOUNTS. (a) The mayor of a

municipality shall install and maintain a complete system of

records and accounts showing the revenue collected and showing

separately the amount spent or set aside for operation, salaries,

labor, materials, repairs, maintenance, depreciation,

replacements, extensions, and debt service on bonds or notes

issued under this chapter.

(b) A mayor commits an offense if the mayor fails to install and

maintain a system of records and accounts as required by

Subsection (a) on or before the 90th day after the date the mass

transportation system is completed. An offense under this section

is a misdemeanor punishable by a fine of not less than $100 or

more than $1,000.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 454.009. ANNUAL REPORT. (a) Not later than February 1 of

each year, the superintendent or manager of a mass transportation

system shall file with the mayor of the municipality a detailed

report of the operations for the year ending the preceding

January 1, showing the total sums collected, the balance due, the

total disbursements made, and amounts remaining unpaid as a

result of the operation of the system during the year.

(b) A superintendent or manager commits an offense if the

superintendent or manager fails to file as required by Subsection

(a). An offense under this section is a misdemeanor punishable by

a fine of not less than $100 or more than $1,000.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 454.010. ENFORCEMENT. A taxpayer or holder of indebtedness

of a mass transportation system residing within the municipality

may enforce this chapter by appropriate civil action in a

district court of the county in which the municipality is

located.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. REVENUE BONDS AND NOTES

Sec. 454.021. AUTHORITY TO ISSUE. (a) A municipality may issue

bonds and notes from time to time and in the amounts it considers

necessary or appropriate for acquiring, constructing, improving,

or extending a mass transportation system.

(b) Bonds or notes issued under this chapter are fully

negotiable and may be made redeemable before maturity, at the

option of the issuing municipality, at the price and under the

terms fixed by the issuing municipality in the ordinance

authorizing the bonds or notes.

(c) Bonds or notes issued under this chapter shall be sold for

the price the governing body of the municipality determines to be

in the best interest of the municipality.

(d) Subject to the restrictions in this chapter, the governing

body of a municipality may fix the form, conditions, and details

of bonds and notes issued under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 454.022. NOTICE OF ORDINANCE AUTHORIZING ISSUANCE. Before

adopting an ordinance authorizing the issuance of bonds or notes

under this chapter, the governing body of a municipality shall

give notice of the time when the ordinance is to be adopted. The

notice shall be published in a newspaper of general circulation

in the municipality, in at least two issues, with the first

publication occurring at least 14 days before the date on which

the ordinance is to be adopted.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 454.023. PETITION FOR ELECTION. (a) The governing body of

a municipality may issue bonds or notes under this chapter

without an election unless a petition requesting an election on

the question is filed with the municipal secretary before the

scheduled time for adopting the ordinance authorizing the

issuance of the bonds or notes.

(b) A petition under this section must be signed by at least 10

percent of the registered voters of the municipality who have

rendered their property for taxation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 454.024. ELECTION. (a) If a petition meeting the

requirements of Section 454.023 is filed:

(1) the governing body of the municipality shall hold an

election on the question as provided by Chapter 1251, Government

Code; and

(2) the bonds or notes may not be issued unless a majority of

the votes received at the election favor the question.

(b) The governing body of a municipality may call an election

for the issuance of bonds or notes under this chapter without a

petition under Section 454.023.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.398, eff. Sept.

1, 2001.

Sec. 454.025. ENCUMBRANCE OF TRANSPORTATION SYSTEM. (a) To

secure the payment of bonds or notes issued under this chapter, a

municipality may encumber:

(1) all or any part of the mass transportation system;

(2) the property of the system, including a bus or other

vehicle, machinery, and equipment of any kind used in the

operation of the system;

(3) the revenue of the system;

(4) the franchise of the system; or

(5) any other thing relating to the system that is acquired or

is to be acquired.

(b) A municipality may:

(1) encumber separately any property, including a bus or other

vehicle, machinery, or equipment of any kind; or

(2) acquire, hold, use, or contract for any property, including

a bus or other vehicle, machinery, or equipment of any kind,

under a lease arrangement, chattel mortgage, or conditional sale,

including an equipment trust transaction.

(c) This chapter does not prohibit a municipality from

encumbering a transportation system for the purposes of

purchasing, building, mortgaging, extending, or repairing, or

reconstructing another system and purchasing necessary property

in connection with the system.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 454.026. TRANSPORTATION SYSTEM FRANCHISE. In addition to

encumbering the property of a mass transportation system under

Section 454.025, a municipality, by the terms of an instrument

evidencing that encumbrance, may grant to the purchaser under the

power of sale in the instrument a franchise to operate the system

and the system's property. A franchise under this section may not

exceed 25 years.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 454.027. OPERATING EXPENSES AS LIEN ON REVENUE. If the

revenue of a mass transportation system is encumbered under this

chapter, the expenses of operation and maintenance, including all

salaries, labor, materials, interest, repairs, and extensions

necessary to render efficient service and each proper item of

expense, are a first lien against the revenues. The expense of an

extension may be a lien prior to an existing lien only if:

(1) the governing body of the municipality considers the

extension necessary to keep the system in operation and render

adequate service to the municipality and its inhabitants; or

(2) the extension is necessary to meet a condition that would

otherwise impair the original securities.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 454.028. OBLIGATION OF TRANSPORTATION SYSTEM NOT MUNICIPAL

DEBT. (a) An obligation of a mass transportation system:

(1) is not a debt of the municipality;

(2) is solely a charge on the property, including the pledged

revenue, of the encumbered system; and

(3) may not be included in determining the power of the

municipality to issue any bonds or notes for any purpose

authorized by law.

(b) A municipality may make payments on bonds or notes issued

under this chapter out of any other funds that lawfully may be

used for that purpose.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 454.029. ADDITIONAL BONDS OR NOTES. (a) While bonds or

notes that are payable from and secured by a pledge of the

revenue of a mass transportation system are outstanding, the

municipality that issued the bonds or notes may from time to time

issue other bonds or notes for the purpose of:

(1) extending, improving, or both extending and improving the

system; or

(2) acquiring another mass transportation system.

(b) Bonds or notes issued under Subsection (a) constitute a lien

on the revenue, in the order of their issuance, inferior to the

liens securing all issues and series of bonds or notes previously

issued.

(c) Notwithstanding Subsection (b), a municipality may:

(1) adopt an ordinance or execute and issue a deed of trust,

trust indenture, or similar instrument that provides for the

subsequent issuance of additional bonds or notes on a parity with

the previously issued bonds or notes; and

(2) authorize, issue, and sell additional bonds or notes, from

time to time and in different series, payable from the revenue of

the mass transportation system and the revenue of any additional

sources, on a parity with the bonds or notes previously issued

and secured by liens on the transportation system that are on a

parity with the lien securing the previously issued bonds or

notes, subject to the conditions of the ordinance or instrument

described by Subdivision (1).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 454.030. REFUNDING BONDS OR NOTES. (a) A municipality may

issue refunding bonds or notes to refund one or more series or

issues of bonds or notes.

(b) Refunding bonds or notes have the same priority of lien on

the revenue pledged to their payment that the bonds or notes

being refunded have, except that if all the outstanding bonds or

notes of two or more series or issues of bonds or notes are

refunded in a single issue of refunding bonds or notes, the lien

of all refunding bonds or notes is equal. A refunding bond or

note may not have a priority of lien greater than the highest

priority of lien of the bonds or notes being refunded.

(c) Refunding bonds or notes must bear interest at the same or

lower rate than that borne by the bonds or notes being refunded

unless it is shown mathematically that:

(1) a saving will result in the total amount of interest to be

paid; and

(2) the annual principal and interest burden will not be

increased so as to impair the rights of the holders of any bonds

or notes, if any, having a prior or inferior lien.

(d) Bonds or notes may be refunded by issuing refunding bonds or

notes to be:

(1) exchanged for the bonds or notes being refunded or

cancelled; or

(2) sold, with the proceeds of the sale being used to redeem and

cancel the bonds or notes being refunded.

(e) A municipality may provide in a refunding bond or note issue

money necessary for paying:

(1) any call premium; and

(2) interest to the date set for calling for redemption the

outstanding bonds or notes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 455. GENERAL POWERS AND DUTIES OF DEPARTMENT OF TRANSPORTATION REGARDING MASS TRANSPORTATION

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE K. MASS TRANSPORTATION

CHAPTER 455. GENERAL POWERS AND DUTIES OF DEPARTMENT OF

TRANSPORTATION REGARDING MASS TRANSPORTATION

Sec. 455.001. DEPARTMENT DUTIES REGARDING MASS TRANSPORTATION.

The Texas Department of Transportation shall:

(1) encourage, foster, and assist in developing intracity and

intercity public and mass transportation;

(2) encourage the establishment of rapid transit and other

transportation media;

(3) assist any political subdivision of this state to obtain

federal aid to establish or maintain a public or mass

transportation system;

(4) develop and maintain a comprehensive master plan for public

and mass transportation development; and

(5) conduct hearings and make investigations to determine the

location, type of construction, and cost to the state or its

political subdivisions of a public mass transportation system

owned, operated, or wholly or partly directly financed by the

state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 455.002. DEPARTMENT POWERS REGARDING MASS TRANSPORTATION.

The Texas Department of Transportation may:

(1) purchase, construct, lease, and contract for public

transportation systems;

(2) use the expertise of recognized private authorities or

consultants to plan and design public and mass transportation

systems;

(3) represent this state in each public and mass transportation

matter before a state or federal agency;

(4) apply for and receive a gift or grant from a governmental or

private source for use in performing the department's functions

under this chapter;

(5) contract as necessary to perform a function under this

chapter; and

(6) recommend legislation necessary to advance this state's

interest in public and mass transportation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 455.003. RESTRICTION ON USE OF EMINENT DOMAIN. The Texas

Department of Transportation may not use eminent domain for a

purpose under this chapter in a way that:

(1) unduly interferes with interstate commerce; or

(2) establishes a right to operate a vehicle on a railroad track

used to transport property.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 455.004. PUBLIC TRANSPORTATION ADVISORY COMMITTEE. (a) A

public transportation advisory committee consisting of nine

members shall:

(1) advise the commission on the needs and problems of the

state's public transportation providers, including the methods

for allocating state public transportation money;

(2) comment on rules involving public transportation during

development of the rules and before the commission finally adopts

the rules unless an emergency requires immediate commission

action;

(3) advise the commission on the implementation of Chapter 461;

(4) perform any other duty determined by the commission; and

(5) reflect the diversity of the state.

(b) The members of the committee shall be appointed by the

governor, the lieutenant governor, and the speaker of the house

of representatives, who shall each appoint:

(1) one member who represents a diverse cross-section of public

transportation providers;

(2) one member who represents a diverse cross-section of

transportation users; and

(3) one member who represents the general public.

(c) A member serves at the pleasure of the officer who appointed

the member. A member is not entitled to compensation for service

on the committee but is entitled to reimbursement for reasonable

expenses the member incurs in performing committee duties.

(d) The public transportation advisory committee shall meet as

requested by the commission.

(e) The commission may adopt rules to govern the operation of

the advisory committee.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 13.03, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 4.01, eff. June 14, 2005.

Acts 2009, 81st Leg., R.S., Ch.

117, Sec. 1, eff. September 1, 2009.

Sec. 455.005. RAIL FIXED GUIDEWAY MASS TRANSPORTATION SYSTEM

SAFETY OVERSIGHT. (a) The department shall:

(1) oversee safety and security practices of rail fixed guideway

mass transportation systems in compliance with 49 U.S.C. Section

5330;

(2) establish a safety program for each entity operating a rail

fixed guideway mass transportation system within the state that

provides:

(A) safety requirements that:

(i) at a minimum comply with the American Public Transit

Association's guidelines published in the "Manual for the

Development of Rail Transit System Safety Program Plans"; and

(ii) include standards for the personal security of passengers

and employees of rail fixed guideway systems;

(B) lines of authority;

(C) levels of responsibility and accountability; and

(D) methods of documentation for the system;

(3) at least every three years conduct an on-site safety review

of each entity's system safety program plan and prepare and issue

a report containing findings and recommendations resulting from

that review that, at a minimum, include an analysis of the

efficacy of the system safety program plan and a determination of

whether it should be updated;

(4) review and approve the annual internal safety audit

conducted by an entity that operates a system;

(5) establish procedures for the investigation of accidents and

unacceptable hazardous conditions;

(6) investigate accidents and unacceptable hazardous conditions

at entities operating systems unless the National Transportation

Safety Board has investigated or will investigate an accident;

(7) require, review, and approve any plan of an entity operating

a system to minimize, control, correct, or eliminate any

investigated accident or hazard; and

(8) submit reports or other information required by the United

States Department of Transportation.

(b) The department may use a contractor to act on its behalf in

carrying out the duties of the department under this section.

(c) The data collected and the report of any investigation

conducted by the department or a contractor acting on behalf of

the department:

(1) is confidential and subject to disclosure, inspection, or

copying under Chapter 552, Government Code; but

(2) may not be admitted in evidence or used for any purpose in

any action or proceeding arising out of any matter referred to in

an investigation except in an action or a proceeding instituted

by the state.

(d) Each entity operating a system shall:

(1) develop a system safety program plan that complies with the

department's safety program plan standards;

(2) conduct an annual internal safety audit and submit the audit

report to the department;

(3) report accidents and unacceptable hazardous conditions to

the department in writing or by electronic means acceptable to

the department;

(4) minimize, control, correct, or eliminate any investigated

unacceptable hazardous condition as required by the department;

and

(5) provide all necessary assistance to allow the department to

conduct appropriate on-site investigations of accidents and

unacceptable hazardous conditions.

(e) Any part of a system safety program plan that concerns

security for the system:

(1) is confidential and not subject to disclosure, inspection,

or copying under Chapter 552, Government Code; and

(2) may not be admitted in evidence or used for any purpose in

any action or proceeding arising out of any matter referred to in

an investigation except in an action or a proceeding instituted

by the state.

(f) The commission shall adopt rules to implement this section.

(g) Notwithstanding any other provision of law to the contrary,

the commission, the department, or an officer, employee, or agent

of the commission or department is not liable for any act or

omission in the implementation of this section.

(h) In this section:

(1) "Accident" means:

(A) any event involving the revenue service operation of a rail

fixed guideway system as a result of which an individual:

(i) dies; or

(ii) suffers bodily injury and immediately receives medical

treatment away from the scene of the event; or

(B) a collision, derailment, or fire that causes property damage

in excess of $100,000.

(2) "Commission" means the Texas Transportation Commission.

(3) "Department" means the Texas Department of Transportation.

(4) "Hazardous condition" means a condition that may endanger

human life or property, including an unacceptable hazardous

condition.

(5) "Investigation" means a process to determine the probable

cause of an accident or an unacceptable hazardous condition. The

term includes a review and approval of the transit agency's

determination of the probable cause of an accident or

unacceptable hazardous condition.

(6) "Rail fixed guideway mass transportation system" or "system"

means any light, heavy, or rapid rail system, monorail, inclined

plane, funicular, trolley, or automated guideway used for mass

transportation that is included in the United States government's

computation of fixed guideway route miles or receives funding for

urbanized areas under 49 U.S.C. Section 5336 and is not regulated

by the United States government.

(7) "Safety" means freedom from danger.

(8) "Security" means freedom from intentional danger.

(9) "Unacceptable hazardous condition" means a hazardous

condition determined to be unacceptable using the American Public

Transit Association's guidelines' hazard resolution matrix.

Added by Acts 1997, 75th Leg., ch. 492, Sec. 1, eff. May 31,

1997.



CHAPTER 456. STATE FINANCING OF PUBLIC TRANSPORTATION

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE K. MASS TRANSPORTATION

CHAPTER 456. STATE FINANCING OF PUBLIC TRANSPORTATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 456.001. DEFINITIONS. In this chapter:

(1) "Capital improvement" means the acquisition, construction,

or improvement of a facility, equipment, or real property for use

in public transportation service. The term includes designing,

engineering, supervising, inspecting, surveying, mapping,

relocation, right-of-way acquisition, housing replacement, and

other expenses incidental to the acquisition, construction, or

improvement.

(2) "Designated recipient" means an entity that receives money

from the United States or this state for public transportation

through the department or the Federal Transit Administration or

the administration's successor and is a transit authority, a

municipality not included in a transit authority, a local

governmental body, another political subdivision of this state,

or a nonprofit entity providing rural public transportation

service.

(3) "Federal-Aid Highway Act" means the Federal-Aid Highway Act

of 1973 (49 U.S.C. Section 1602a).

(4) "Federal Transit Act" means the Federal Transit Act (49

U.S.C. Section 5301 et seq.) and includes the Urban Mass

Transportation Act of 1964.

(5) "Federally financed project" means a public transportation

project that is partially financed under a program of the United

States for financing public transportation.

(6) "Local share requirement" means the amount of money required

of and available to a public transportation provider in this

state to match the amount available from the United States for a

federally financed project.

(7) "Operating expense" means an expense, including an

administrative expense, incurred in the daily operation of a

public transportation system.

(8) "Public transportation" means transportation of passengers

and their hand-carried packages or baggage on a regular or

continuing basis by means of surface or water, including fixed

guideway or underground transportation or transit, other than

aircraft, taxicab, ambulance, or emergency vehicle.

(9) "Ride-sharing activity" means transportation provided by a

vehicle equipped with rubber tires that carries 10 to 15

passengers.

(10) "State-financed project" means a project for which this

state provides partial financing under this chapter.

(11) "Transit authority" means a municipality or a metropolitan

or regional authority in an urbanized area of over 200,000

population with a local transit tax.

(12) "Urbanized area" means an area with a population of more

than 50,000 so designated by the United States Bureau of the

Census.

(13) "Nonurbanized area" means an area outside the boundaries of

an urbanized area and so designated by the United States Bureau

of the Census.

(14) "Local funds" include:

(A) passenger revenues, notwithstanding any statutory

requirement to apply that money to offset operating deficits;

(B) money from the purchase of service agreements, contract

income, advertising revenue, local tax receipts, and private

donations;

(C) money provided by a political subdivision of this state; and

(D) in-kind contributions.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.33(b), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 588, Sec. 1, eff. June

2, 1997.

Sec. 456.002. ADMINISTRATION AND PURPOSE. (a) The commission

shall administer the formula and discretionary programs provided

by this chapter.

(b) Each public transportation program provided by this chapter,

except the passenger rail service assistance program under

Subchapter D, is a grant program for public transportation

projects. Approval by the United States of a proposed public

transportation project means that the project is consistent with

the purposes of this chapter and with the continuing,

cooperative, and comprehensive regional transportation planning

implemented in accordance with the Federal Transit Act and the

Federal-Aid Highway Act.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 110, Sec. 1, eff. May 16,

1997; Acts 1997, 75th Leg., ch. 165, Sec. 30.34(b), eff. Sept. 1,

1997.

Sec. 456.003. PARTICIPATION INELIGIBILITY. A transit authority

is ineligible to participate in the formula or discretionary

program provided by this chapter unless the authority was created

under Chapter 453 or former Article 1118z, Revised Statutes, by a

municipality having a population of less than 200,000.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 456.004. GENERAL FINANCING APPLICATION REQUIREMENTS. An

application for project financing under this chapter must be

certified and contain a statement by the applicant that the

proposed public transportation project is consistent with the

continuing, cooperative, and comprehensive regional

transportation planning implemented in accordance with the

Federal Transit Act and the Federal-Aid Highway Act.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.34(c), eff.

Sept. 1, 1997.

Sec. 456.005. EVALUATION OF PROJECT. In evaluating a project

under the formula or discretionary program, the commission shall

consider the need for fast, safe, efficient, and economical

public transportation and the approval of the Federal Transit

Administration, or its successor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 456.006. USE OF FINANCING. (a) A designated recipient

that is a rural or urban transit district or municipal transit

department may use money from the formula or discretionary

program and any local funds for any transit-related activity.

(b) A designated recipient not included in a transit authority

but located in an urbanized area that includes one or more

transit authorities and that received state transit funding

during the biennium ending August 31, 1997, may receive money

from the formula or discretionary program in an amount that does

not exceed the amount of funds expended during that biennium to

provide:

(1) 65 percent of the local share requirement for a federally

financed capital improvement project;

(2) 50 percent of the local share requirement for a federally

financed project for operating expenses;

(3) 65 percent of the local share requirement for federally

financed planning activities; and

(4) 50 percent of the total cost of a public transportation

capital improvement project, if the designated recipient

certifies that money from the United States is unavailable for

the project and the commission determines that the project is

vitally important to the development of public transportation in

this state.

(c) In this section, "rural transit district" and "urban transit

district" have the meanings assigned by Section 1, Chapter 645,

Acts of the 74th Legislature, Regular Session, 1995 (Article

6663c-1, Vernon's Texas Civil Statutes).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.34(d), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 588, Sec. 2, eff. June

2, 1997.

Sec. 456.007. PUBLIC TRANSPORTATION ACCOUNT FUND; APPROPRIATIONS

AND GRANTS. (a) The public transportation account fund is an

account in the general revenue fund. A grant of money to the

state for public transportation purposes from a public or private

source shall be deposited to the credit of the public

transportation account fund. Money in the public transportation

account fund may be used only by the department to carry out the

responsibilities of the commission and the department for public

transportation under this chapter.

(b) The legislature may appropriate money for public

transportation purposes from the portion of the state highway

fund that is not dedicated by the constitution.

(c) A federal grant of transit money to the state for public

transportation purposes shall be deposited in the treasury to the

credit of the state highway fund. Federal transit grants for

public transportation purposes may be used only by the department

to carry out the responsibilities of the commission and the

department for public transportation under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.34(e), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 588, Sec. 3, eff. June

2, 1997.

Sec. 456.008. COMMISSION REPORT ON PUBLIC TRANSPORTATION

PROVIDERS. (a) The commission by rule shall prepare and issue a

report on the performance of public transportation providers in

this state that received state or federal funding during the

previous 12-month period. The commission shall issue a report

under this section at least once each state fiscal year.

(b) The commission shall establish a performance-based reporting

system for all public transportation providers. The commission

may establish different performance measures for different

sectors of the transit industry. The performance measures shall

assess the efficiency, effectiveness, and safety of the public

transportation providers.

(c) The commission shall submit copies of each report issued

under this section to the budget and planning division of the

governor's office and the Legislative Budget Board not later than

November 1 of the year following the period covered in the

report.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 873, Sec. 1, eff. Sept. 1,

1999.

SUBCHAPTER B. FORMULA PROGRAM

Sec. 456.021. BIENNIAL ALLOCATION. (a) The commission shall

allocate to urban, urbanized, and rural areas under the formula

program provided by this subchapter the amount appropriated from

all sources to the commission each state fiscal biennium for

public transportation, other than money from the United States

and amounts specifically appropriated for coordination, technical

support, or other administrative costs.

(b) The commission shall make the allocation at the beginning of

each state fiscal biennium.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 456.022. FORMULA ALLOCATION. The commission shall adopt

rules establishing a formula allocating funds among individual

eligible public transportation providers. The formula may take

into account a transportation provider's performance, the number

of its riders, the need of residents in its service area for

public transportation, population, population density, land area,

and other factors established by the commission.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.34(f), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 588, Sec. 4, eff. June

2, 1997; Acts 2003, 78th Leg., ch. 312, Sec. 79(a), eff. Sept. 1,

2004.

Sec. 456.023. APPLICATION; USE OF MONEY NOT APPLIED FOR. (a) A

designated recipient may submit an application to the commission

for financing of a project under the formula program.

(b) The commission shall administer under the discretionary

program provided by Subchapter C any money that a designated

recipient under the formula program has not applied for before

the November commission meeting in the second year of a biennium.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 456.026. REPORTING BY DESIGNATED RECIPIENTS. The

commission by rule shall establish a performance-based reporting

system for all designated recipients eligible for financing under

the formula program.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. DISCRETIONARY PROGRAM

Sec. 456.041. PROJECT FINANCING APPLICATION BY DESIGNATED

RECIPIENT. (a) To participate in the discretionary program

provided by this subchapter, a designated recipient must submit

to the commission an application for project financing. The

application must contain:

(1) a description of the project, including an estimate of the

population that the project would benefit and the anticipated

completion date of the project;

(2) a statement of the estimated cost of the project, including

an estimate of the portion of the cost of the project financed by

the United States; and

(3) the certification required by Section 456.006(b)(4).

(b) After the commission receives an application under this

section, the commission shall approve or deny the application and

notify the applicant in writing of its decision.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.34(g), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 588, Sec. 6, eff. June

2, 1997.

Sec. 456.042. RIDE-SHARING ACTIVITIES. (a) A designated

recipient or a local government that has the power to operate a

public transportation system, directly or by contract, in an

urbanized or rural area may apply to the commission and receive

money from the discretionary program for a capital expenditure to

operate a ride-sharing activity.

(b) The commission shall provide 80 percent of the cost of

capital expenditures for a ride-sharing activity of a project it

approves under this section.

(c) An applicant for financing of a ride-sharing activity must

certify that:

(1) money is available to provide 20 percent of the cost of the

capital expenditure;

(2) the equipment the applicant provides for the ride-sharing

activity will be used primarily for commuting purposes;

(3) the ride-sharing activity will be operated without state

operating subsidies and under procedures required by Subsection

(d); and

(4) any financing available from the United States Department of

Transportation to supplement state and locally financed capital

expenditures for ride-sharing activities will be applied for and

used for the replacement of van pool equipment in the manner

required by Subsections (e) and (f).

(d) A recipient of money under this section must establish

procedures to purchase van pool equipment that are satisfactory

to the state and ensure that the equipment is operated for

commuter purposes as a nonprofit activity in the manner required

by Subsection (e).

(e) A recipient of money under this section must deposit all

revenue in excess of operating expenses that is derived from the

use of state-financed van pool equipment in a contingency reserve

account designated for use in the replacement of state-financed

van pool equipment at the end of the useful life of the

equipment.

(f) The state financial interest in the purchase of replacement

van pool equipment is based:

(1) on the ratio that money from the contingency reserve account

that is used in the purchase of replacement equipment bears to

the total price of the equipment; and

(2) on the ratio that state money bears to the total price of

the equipment being replaced.

(g) A recipient of money under this section shall return to the

state the portion of any remaining money in the contingency

reserve account when ride-sharing activities using state-financed

van pool equipment cease that represents the ratio of

state-to-local financing under the activities.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. PASSENGER RAIL SERVICE ASSISTANCE PROGRAM

Sec. 456.061. DEFINITION. In this subchapter, "eligible

corporation" means a corporation created under former Subchapter

III, Chapter 14, Title 45, United States Code (now 49 U.S.C.

Sections 24101 et seq. and 24301 et seq.).

Added by Acts 1997, 75th Leg., ch. 110, Sec. 2, eff. May 16,

1997.

Sec. 456.062. LOANS TO CORPORATION. (a) Under the authority of

Section 52-a, Article III, Texas Constitution, and from funds

appropriated from the general revenue fund for this purpose, the

commission may loan money to an eligible corporation that

provides rail passenger service in the state.

(b) Notwithstanding any other statutory restriction, the portion

of the state highway fund not dedicated by the constitution is

collateral for repayment of a loan made under this section. The

comptroller may transfer from that portion of the state highway

fund to the general revenue fund the amount needed to repay any

unpaid balance on the loan, including applicable interest, in

accordance with the loan agreement.

Added by Acts 1997, 75th Leg., ch. 110, Sec. 2, eff. May 16,

1997.

Sec. 456.063. AGREEMENT. The department, on behalf of the

commission and with the approval of the comptroller, shall enter

into an agreement, under terms and conditions the department

considers appropriate, with an eligible corporation for the

purposes of making a secured loan under this subchapter. The

agreement must provide for collateralization and guaranties in a

form and amount determined by the comptroller and the commission

to be sufficient to repay to the state highway fund any money

transferred to the general revenue fund under Section 456.062(b).

Added by Acts 1997, 75th Leg., ch. 110, Sec. 2, eff. May 16,

1997.

Sec. 456.064. LIMITATION OF FUNDING. The commission may only

expend funds specifically appropriated by the legislature for the

purposes of this subchapter.

Added by Acts 1997, 75th Leg., ch. 110, Sec. 2, eff. May 16,

1997.

Sec. 456.065. GUARANTEE FROM MUNICIPALITIES. The department, on

behalf of the commission and with the approval of the

comptroller, shall secure an agreement or agreements with the

municipalities served by an eligible corporation that receives

assistance under this subchapter to further guarantee the

repayment of half of any unpaid balance on a loan, including

interest, made under this subchapter.

Added by Acts 1997, 75th Leg., ch. 110, Sec. 2, eff. May 16,

1997.



CHAPTER 457. COUNTY MASS TRANSIT AUTHORITY

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE K. MASS TRANSPORTATION

CHAPTER 457. COUNTY MASS TRANSIT AUTHORITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 457.001. DEFINITIONS. In this chapter:

(1) "Authority" means a mass transit authority created under

this chapter or former Article 1118z-1, Revised Statutes.

(2) "Board" means the governing body of an authority.

(3) "Bond" includes a note.

(4) "Mass transit" means the transportation of passengers and

hand-carried packages or baggage of a passenger by any means of

surface, overhead, or underground transportation, other than an

aircraft or taxicab.

(5) "Principal municipality" means the municipality of greatest

population in a county to which this chapter applies.

(6) "Transit authority system" means:

(A) property owned or held by an authority for mass transit

purposes; and

(B) facilities necessary or convenient for:

(i) the use of or access to mass transit by persons or vehicles;

or

(ii) the protection or environmental enhancement of mass

transit.

(7) "Unit of election" means a municipality, including the

principal municipality, or the unincorporated area of a county.

(8) "Transportation disadvantaged" has the meaning assigned by

Section 451.001.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997. Amended by Acts 2001, 77th Leg., ch. 1038, Sec. 9, eff.

Sept. 1, 2001.

Sec. 457.002. APPLICABILITY. This chapter applies only to a

county containing a municipality with a population of 500,000 or

more that has created a mass transit department under Chapter 453

or former Article 1118z, Revised Statutes.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

SUBCHAPTER B. CREATION AND ADMINISTRATION OF AUTHORITY

Sec. 457.051. CREATION OF AUTHORITY. (a) An authority is

created under this chapter if a resolution finding that the

creation of an authority would be in the public interest and a

benefit to persons residing in the county is adopted by:

(1) the county commissioners court;

(2) the governing body of the principal municipality; and

(3) the governing body of at least one municipality other than

the principal municipality.

(b) An authority may not be created if the rate of the sales and

use tax charged by the city transit department of the principal

municipality, when added to an existing sales and use tax

collected in the county other than by the principal municipality,

would exceed the limit imposed by Section 457.302.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.052. BOARD OF AUTHORITY. (a) The board of an

authority consists of seven members. A member of the board serves

without compensation but is entitled to reimbursement for

expenses incurred in board service. The board shall elect one of

its members as presiding officer. The members are appointed as

follows:

(1) two members by the county commissioners court;

(2) four members by the governing body of the principal

municipality; and

(3) one member by the governing bodies of all municipalities

that adopt the resolution described by Section 457.051.

(b) A member of the board serves at the pleasure of the

appointing entity.

(c) The board shall administer and operate the authority.

(d) The board shall hold at least one regular meeting each month

for the purpose of transacting business of the authority.

(e) The presiding officer may call a special meeting of the

board.

(f) The principal municipality shall make its appointments to

the board so that at least one of the appointees is designated to

represent the interests of the transportation disadvantaged.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997. Amended by Acts 2001, 77th Leg., ch. 1038, Sec. 10, eff.

Sept. 1, 2001.

Sec. 457.053. CONFIRMATION ELECTION. (a) If an authority is

created under Section 457.051, the board shall propose a service

plan and an initial tax rate for the authority. The initial tax

rate must be the same rate as that collected by the city transit

department created by the principal municipality.

(b) After proposing a service plan and an initial tax rate, the

board shall call an election in the county to approve the

creation of the authority and the tax rate. The election must be

held on a uniform election date but may not be held on the same

day as an election held by the county under Section 323.101, Tax

Code. The election is not held in the territory of the principal

municipality.

(c) Notice of the election must include a description of the

nature and rate of the proposed tax. The board shall send a copy

of the notice to the department and the comptroller.

(d) At the election, the ballots shall be printed to permit

voting for or against the following proposition: "The creation of

the (name of county) Transit Authority and the imposition of a

(rate of tax) percent sales and use tax in (name of county)

County."

(e) If a majority of the votes cast at the election approve the

proposition:

(1) the board shall record the result in its minutes and adopt

an order implementing the service plan; and

(2) on the day the sales and use tax takes effect in the

authority, the city transit department created by the principal

municipality under Chapter 453 or former Article 1118z, Revised

Statutes, is dissolved, and its assets, personnel, and

obligations are transferred to the authority.

(f) If less than a majority of the votes cast at the election

approve the proposition, the board shall adopt an order

dissolving the authority, and the city transit department of the

principal municipality is not affected.

(g) The jurisdiction of an authority is coextensive with the

territory of the county.

(h) The board shall file a certified copy of an order adopted

under Subsection (e)(1) or (f) with the department, with the

comptroller, and in the deed records of the county.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.054. CONFLICTS OF INTEREST: AUTHORITY EMPLOYEES. An

employee of an authority may not have a pecuniary interest in, or

receive a benefit from, an agreement to which the authority is a

party.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.055. TRANSFER OF RESOURCES BETWEEN MUNICIPALITY AND

AUTHORITY. (a) The governing body of a municipality may

transfer to an authority created under this chapter:

(1) property and employees of a division of the municipality

that before the creation of the authority was responsible for

municipal public transportation; and

(2) municipal funds that may be used for mass transit.

(b) The governing body may abolish or change the functions of

the municipal division formerly responsible for municipal public

transportation.

(c) If an authority is required to be dissolved under this

chapter, the board, on dissolution of the authority, shall

transfer to a municipality the funds, property, and employees

that were transferred to the authority under this section. The

governing body of the municipality may then re-create or change

the duties of any municipal division abolished or changed as a

result of transfers made under this section.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.056. INVESTMENTS. (a) A board may invest authority

funds in any obligation, security, or evidence of indebtedness in

which the principal municipality may invest municipal funds.

(b) In making an investment of authority funds, a board shall

exercise the judgment and care, under the circumstances

prevailing at the time of making the investment, that persons of

ordinary prudence, discretion, and intelligence exercise in the

management of their own affairs in making a permanent and

nonspeculative disposition of their funds, considering the

probable income from the disposition and the probable safety of

their capital.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.057. DEPOSIT OF MONEY. (a) The board shall designate

one or more banks as depositories for authority funds. All

authority money, other than money invested as provided by Section

457.056, shall be deposited in one or more of the authority's

depository banks.

(b) Funds in a depository, to the extent that those funds are

not insured by the Federal Deposit Insurance Corporation, shall

be secured in the manner provided by law for the security of

county funds.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.058. LIABILITY OF CREATING ENTITIES. The political

subdivisions that adopt a resolution under Section 457.051(a) are

liable for an expense the authority incurs before the date a

sales and use tax is approved for the authority under this

chapter, including the costs of holding the election.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

SUBCHAPTER C. POWERS OF AUTHORITY

Sec. 457.101. ACQUIRING AND DISPOSING OF PROPERTY. (a) An

authority may acquire, hold, use, sell, lease, or dispose of

property, including licenses, patents, rights, and other

interests, necessary, convenient, or useful for the full exercise

of any of its powers under this chapter.

(b) The authority may acquire property described in Subsection

(a) in any manner, including by gift or devise.

(c) An authority may dispose of, by sale, lease, or other

conveyance:

(1) any property of the authority not needed for the efficient

operation and maintenance of the transit authority system; and

(2) any surplus property not needed for its requirements or for

the purpose of carrying out its powers under this chapter.

(d) The lease of unneeded property under Subsection (c) must be

consistent with the efficient operation and maintenance of the

transit authority system.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.102. TRANSIT AUTHORITY SYSTEM. (a) An authority may:

(1) acquire, construct, own, operate, and maintain a transit

authority system;

(2) use any public way; and

(3) construct, repair, and maintain a municipal street, as

authorized by the governing body of a municipality in the

authority.

(b) In the exercise of a power under Subsection (a), an

authority may relocate or reroute, or alter the construction of,

any public or private property, including:

(1) an alley, road, street, or railroad;

(2) an electric line and facility;

(3) a telegraph and telephone property and facility;

(4) a pipeline and facility; and

(5) a conduit and facility.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.103. FARES AND OTHER CHARGES. The board shall, after a

public hearing, impose reasonable and nondiscriminatory fares,

tolls, charges, rents, or other compensation for the use of the

transit authority system sufficient to produce revenue, together

with receipts from taxes imposed by the authority, in an amount

adequate to:

(1) pay all the expenses necessary to operate and maintain the

transit authority system;

(2) pay when due the principal of and interest on, and sinking

fund and reserve fund payments agreed to be made with respect to,

all bonds that are issued by the board and payable in whole or

part from the revenue; and

(3) fulfill the terms of any other agreement with the holders of

bonds described by Subdivision (2) or with a person acting on

behalf of the bondholders.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.104. AGREEMENT WITH UTILITIES AND CARRIERS. An

authority may agree with a public or private utility,

communication system, common carrier, or transportation system

for:

(1) the joint use of the property of the agreeing entities in

the authority; or

(2) the establishment of through routes, joint fares, or

transfers of passengers.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.105. CONTRACTS; ACQUISITION OF PROPERTY BY AGREEMENT.

(a) An authority may contract with any person and may accept a

grant or loan from any person.

(b) An authority may acquire rolling stock or other property

under a contract or trust agreement, including a conditional

sales contract, lease, and equipment trust certificate.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.106. USE AND ACQUISITION OF PROPERTY OF OTHERS. (a)

An authority may not alter or damage any property of this state

or a political subdivision of this state or owned by a person

rendering public services and may not disrupt services being

provided by others or inconvenience in any other manner an owner

of property, without first having obtained:

(1) the written consent of the owner; or

(2) the right from the governing body of the municipality to

take the action under the municipality's power of eminent domain.

(b) An authority may agree with an owner of property to provide

for:

(1) a necessary relocation or alteration of property by the

owner or a contractor chosen by the owner; and

(2) the reimbursement by the authority to the owner of the costs

incurred by the owner in making the relocation or alteration.

(c) The authority shall pay the cost of any relocation,

rerouting, or other alteration in the construction made under

this chapter and is liable for any damage to property occurring

because of the change.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.107. ROUTES. An authority shall determine each route,

including route changes, as the board considers advisable.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.108. TORT LIABILITY AND GOVERNMENTAL IMMUNITY. (a) An

authority is a separate governmental unit for purposes of Chapter

101, Civil Practice and Remedies Code, and operations of an

authority are essential governmental functions and not

proprietary functions for all purposes, including the purposes of

that chapter.

(b) This chapter does not create or confer any governmental

immunity or limitation of liability on any entity that is not a

governmental unit, governmental entity or authority, or public

agency or a subdivision of one of those persons. In this

subsection, "governmental unit" has the meaning assigned by

Section 101.001, Civil Practice and Remedies Code.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.109. TAX EXEMPTION. The assets of an authority are

exempt from any tax of the state or a state taxing authority.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

SUBCHAPTER D. SPECIAL TRANSPORTATION PROGRAMS

Sec. 457.151. TRANSPORTATION FOR JOBS PROGRAM PARTICIPANTS. (a)

An authority shall contract with the Texas Workforce Commission

to provide, in accordance with federal law, transportation

services to a person who:

(1) resides in the area served by the authority;

(2) is receiving financial assistance under Chapter 31, Human

Resources Code; and

(3) is registered in the jobs opportunities and basic skills

training program under Part F, Subchapter IV, Social Security

Act, as amended (42 U.S.C. Section 682).

(b) The contract must include provisions to ensure that:

(1) the authority is required to provide transportation services

only to a location:

(A) to which the person travels in connection with participation

in the jobs opportunities and basic skills training program; and

(B) that the authority serves under the authority's authorized

rate structure and existing services;

(2) the authority is to provide directly to the Texas Workforce

Commission trip vouchers for distribution by the workforce

commission to a person who is eligible under this section to

receive transportation services;

(3) the workforce commission reimburses the authority for

allowable costs, at the applicable federal matching rate; and

(4) the workforce commission may return undistributed trip

vouchers to the authority.

(c) An authority shall certify the amount of public funds spent

by the authority under this section for the purpose of obtaining

federal funds under the jobs opportunities and basic skills

training program.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.152. WAIVER OF FEDERAL REQUIREMENTS. If, before

implementing Section 457.151, the Texas Workforce Commission

determines that a waiver or authorization from a federal agency

is necessary for implementation, the workforce commission shall

request the waiver or authorization, and the workforce commission

and an authority may delay implementing Section 457.151 until the

waiver or authorization is granted.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

SUBCHAPTER E. ALTERNATIVE FUEL USE PROGRAM

Sec. 457.201. PURCHASE AND PERCENT OF VEHICLES USING ALTERNATIVE

FUEL. (a) An authority may not purchase or lease a motor

vehicle that is not capable of using compressed natural gas or

another alternative fuel the use of which results in comparably

lower emissions of oxides of nitrogen, volatile organic

compounds, carbon monoxide, or particulates or combinations of

those materials.

(b) At least 50 percent of the fleet vehicles operated by an

authority must be capable of using compressed natural gas or

another alternative fuel.

(c) Repealed by Acts 2005, 79th Leg., Ch. 864, Sec. 5, eff.

September 1, 2005.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

864, Sec. 5, eff. September 1, 2005.

Sec. 457.202. ALTERNATIVE FUEL USE PROGRAM: EXCEPTIONS. (a) An

authority may make exceptions to the requirements of Section

457.201 if the authority certifies the facts described by

Subsection (b).

(b) A certification under this section must state that:

(1) the authority's vehicles will be operating primarily in an

area in which neither the authority nor a supplier has or can

reasonably be expected to establish a central refueling station

for compressed natural gas or other alternative fuel; or

(2) the authority is unable to acquire or be provided equipment

or refueling facilities necessary to operate vehicles using

compressed natural gas or other alternative fuel at a project

cost that is reasonably expected to result in no greater net cost

than the continued use of traditional gasoline or diesel fuel

measured over the expected useful life of the equipment or

facilities supplied.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.203. ALTERNATIVE FUEL EQUIPMENT AND FACILITIES. (a)

In addition to other methods authorized by law, an authority may

acquire or be provided equipment or refueling facilities by an

arrangement, including a gift or a loan, under a service contract

for the supply of compressed natural gas or other alternative

fuel.

(b) If an authority acquires or is provided equipment or

facilities as authorized by Subsection (a), the supplier is

entitled, under the supply contract, to recover the cost of

giving, loaning, or providing the equipment or facilities through

the fuel charges.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.204. ALTERNATIVE FUEL USE PROGRAM: VEHICLES COVERED AND

SAFETY. (a) In developing a compressed natural gas or other

alternative fuel use program, an authority should work with

vehicle manufacturers and converters, fuel distributors, and

others to specify the vehicles to be covered considering relevant

factors, including vehicle range, specialty vehicle uses, fuel

availability, vehicle manufacturing and conversion capability,

safety, and resale value.

(b) The authority may meet the percentage requirements of

Section 457.201 by:

(1) purchasing new vehicles; or

(2) converting existing vehicles, in conformity with federal and

state requirements and applicable safety laws, to alternative

fuel use.

(c) In purchasing, leasing, maintaining, or converting a vehicle

for alternative fuel use, the authority shall comply with all

applicable safety standards adopted by the United States

Department of Transportation or the Railroad Commission of Texas

or their successor agencies.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

SUBCHAPTER F. BONDS

Sec. 457.251. POWER TO ISSUE BONDS. (a) An authority may issue

revenue bonds at any time and for any amounts it considers

necessary or appropriate for:

(1) the acquisition, construction, repair, equipping,

improvement, or extension of its transit system; or

(2) the construction or general maintenance of streets of the

creating municipality.

(b) Bonds payable solely from revenues may be issued by

resolution of the board.

(c) Bonds, other than refunding bonds, any portion of which is

payable from tax revenue may not be issued until authorized by a

majority vote of the voters of the authority voting in an

election.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.252. BOND TERMS. (a) An authority's bonds are fully

negotiable.

(b) The authority may make the bonds redeemable before maturity

at the price and subject to the terms that are provided in the

resolution authorizing the bonds.

(c) A revenue bond indenture may limit a power of the authority

provided by this chapter as long as the bond containing the

indenture is outstanding and unpaid.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.253. SALE. Bonds may be sold at a public or private

sale as determined by the board.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.254. APPROVAL; REGISTRATION. (a) An authority's bonds

and the records relating to their issuance shall be submitted to

the attorney general for examination before the bonds may be

delivered.

(b) If the attorney general finds that the bonds have been

issued in conformity with the constitution and this chapter and

that the bonds will be a binding obligation of the issuing

authority, the attorney general shall approve the bonds.

(c) After the bonds are approved by the attorney general, the

comptroller shall register the bonds.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.255. INCONTESTABILITY. Bonds are incontestable after

they are:

(1) approved by the attorney general;

(2) registered by the comptroller; and

(3) sold and delivered to the purchaser.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.256. SECURITY PLEDGED. (a) To secure the payment of

an authority's bonds, the authority may:

(1) pledge all or part of revenue received from any tax that the

authority may impose;

(2) pledge all or part of the revenue of the transit authority

system; and

(3) mortgage all or part of the transit authority system,

including any part of the system subsequently acquired.

(b) Under Subsection (a)(3), the authority may, subject to the

terms of the bond indenture or resolution authorizing the

issuance of the bonds, encumber a separate item of the transit

authority system and acquire, use, hold, or contract for any

property by lease, chattel mortgage, or other conditional sale,

including an equipment trust transaction.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.257. PLEDGE OF REVENUE LIMITED. The expenses of

operation and maintenance of a transit authority system,

including salaries, labor, materials, and repairs necessary to

provide efficient service and every other proper item of expense,

are a first lien and charge against any revenue of an authority

that is encumbered under this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.258. REFUNDING BONDS. An authority may issue refunding

bonds for the purposes and in the manner authorized by Chapter

1207, Government Code, or other law.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.399,

eff. Sept. 1, 2001.

Sec. 457.259. BONDS AS AUTHORIZED INVESTMENTS. (a) An

authority's bonds are authorized investments for:

(1) a bank;

(2) a trust company;

(3) a savings and loan association; and

(4) an insurance company.

(b) The bonds, when accompanied by all appurtenant, unmatured

coupons and to the extent of the lesser of their face value or

market value, are eligible to secure the deposit of public funds

of this state, a political subdivision of this state, and any

other political corporation of this state.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.260. INTEREST EXEMPTION. Interest on bonds issued by

an authority is exempt from any tax of the state or a state

taxing authority.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

SUBCHAPTER G. TAXES

Sec. 457.301. SALES AND USE TAX. (a) The board may impose for

the authority a sales and use tax at a permissible rate that does

not exceed the rate approved by the voters at an election under

this chapter.

(b) The board by order may:

(1) decrease the rate of the sales and use tax for the authority

to a permissible rate; or

(2) call an election for the increase or decrease of the sales

and use tax to a permissible rate.

(c) The permissible rates for a sales and use tax imposed under

this chapter are:

(1) one-quarter of one percent; and

(2) one-half of one percent.

(d) Chapter 322, Tax Code, applies to an authority's sales and

use tax.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.302. MAXIMUM TAX RATE. (a) A board may not adopt a

sales and use tax rate, including a rate increase, that when

combined with the rates of all sales and use taxes imposed by all

political subdivisions of this state having territory in the

county exceeds two percent in any location in the county.

(b) An election by an authority to approve a sales and use tax

or increase the rate of the authority's sales and use tax has no

effect if:

(1) the voters of the authority approve the authority's sales

and use tax rate or rate increase at an election held on the same

day on which the municipality or county having territory in the

jurisdiction of the authority adopts a sales and use tax or an

additional sales and use tax; and

(2) the combined rates of all sales and use taxes imposed by the

authority and all political subdivisions of this state would

exceed two percent in any part of the territory in the

jurisdiction of the authority.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.303. ELECTION TO CHANGE TAX RATE. (a) At an election

ordered under Section 457.301(b)(2), the ballots shall be printed

to permit voting for or against the proposition: "The increase

(decrease) of the local sales and use tax rate of (name of

authority) to (percentage)."

(b) The increase or decrease in the tax rate becomes effective

only if it is approved by a majority of the votes cast.

(c) A notice of the election and a certified copy of the order

canvassing the election results shall be:

(1) sent to the department and the comptroller; and

(2) filed in the deed records of the county.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.304. SALES TAX: EFFECTIVE DATES. (a) An authority's

sales and use tax takes effect on the first day of the second

calendar quarter that begins after the date the comptroller

receives a copy of the order required to be sent under Section

457.053(h).

(b) An increase or decrease in the rate of an authority's sales

and use tax takes effect on:

(1) the first day of the first calendar quarter that begins

after the date the comptroller receives the notice provided under

Section 457.303(c); or

(2) the first day of the second calendar quarter that begins

after the date the comptroller receives the notice, if within 10

days after the date of receipt of the notice the comptroller

gives written notice to the presiding officer of the board that

the comptroller requires more time to implement tax collection

and reporting procedures.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

SUBCHAPTER H. DISSOLUTION OF AUTHORITY; WITHDRAWAL OF UNIT OF

ELECTION

Sec. 457.351. ELECTION TO DISSOLVE AUTHORITY. (a) A board may

order an election on the question of dissolving the authority.

(b) The board shall dissolve the authority if the dissolution is

approved by a majority of the votes cast.

(c) The provisions of Section 457.053 that relate to the notice

and conduct of an election under that section apply to an

election to dissolve an authority unless a different requirement

is specified in this section.

(d) The board shall send a notice of the election to the

department and the comptroller.

(e) At the election, the ballots shall be printed to permit

voting for or against the proposition: "Dissolution of (name of

authority)."

(f) The board shall send a certified copy of the order

canvassing the election results to the department and the

comptroller and file a copy in the deed records of the county.

(g) The repeal of an authority's sales and use tax under this

chapter takes effect on:

(1) the first day of the first calendar quarter that begins

after the date the comptroller receives the notice of the

dissolution of the authority; or

(2) the first day of the second calendar quarter that begins

after the date the comptroller receives the notice, if within 10

days after the date of receipt of the notice the comptroller

gives written notice to the presiding officer of the board that

the comptroller requires more time to implement the repeal of the

tax.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.352. WITHDRAWAL FROM AUTHORITY. (a) The governing

body of a unit of election may order an election to withdraw the

unit from an authority.

(b) On the determination by a governing body of a unit of

election that a petition for withdrawal under this chapter is

valid, the governing body shall order an election to withdraw the

unit of election from the authority.

(c) An election to withdraw may not be ordered, and a petition

for an election to withdraw may not be accepted for filing, more

frequently than once during each period of 12 months preceding

the anniversary of the date of the election confirming the

authority.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.353. PETITION FOR WITHDRAWAL. (a) At the request of a

qualified voter of a unit of election in an authority, the

municipal secretary or other clerk or administrator of the unit

of election shall deliver to the voter, in the number requested,

petition signature sheets for a petition to withdraw from the

authority prepared, numbered, and authenticated by the municipal

secretary or other official. During the period when signatures on

the petition may be obtained, the official shall authenticate and

deliver additional petition signature sheets as requested by the

voter. Only one petition for withdrawal may be in circulation at

a time.

(b) Each sheet of a petition must have a heading in capital

letters as follows:

"THIS PETITION IS TO REQUIRE AN ELECTION TO BE HELD IN (name of

the unit of election) TO DISSOLVE (name of authority) IN (name of

the unit of election) SUBJECT TO THE CONTINUED COLLECTION OF

SALES TAXES FOR THE PERIOD REQUIRED BY LAW."

(c) In addition to the requirements of Section 277.002, Election

Code, to be valid a petition must:

(1) be signed on authenticated petition sheets by not less than

10 percent of the number of registered voters of the unit of

election as shown on the voter registration list of the county;

(2) be filed with the secretary, clerk, or administrator of the

unit of election not later than the 60th day after the date the

first sheet of the petition was received under Subsection (a);

(3) contain signatures that are signed in ink or indelible

pencil by the voter; and

(4) have affixed or printed on each sheet an affidavit that is

executed before a notary public by the person who circulated the

sheet and that is in the following form and substance:

"STATE OF TEXAS

"COUNTY OF _______________

"I, ____________________, affirm that I personally witnessed each

signer affix his or her signature to this page of this petition

for the dissolution of (name of authority) in (name of unit of

election). I affirm to the best of my knowledge and belief that

each signature is the genuine signature of the person whose name

is signed and that the date entered next to each signature is the

date the signature was affixed to this page.

_______________________

"Sworn to and subscribed before me this the ____ day of ___,

____.

(SEAL)

_______________________________

Notary Public, State of Texas"

(d) Each sheet of the petition must be filed under Subsection

(c)(2) at the same time as a single filing.

(e) The secretary, clerk, or administrator of a unit of election

in which a petition for withdrawal from an authority is filed

shall examine the petition and file with the governing body of

the unit a report stating whether the petition, in the opinion of

the secretary, clerk, or administrator, is valid.

(f) On receipt of a petition and a report under Subsection (e),

the governing body shall examine the petition to determine

whether the petition is valid. The governing body may hold public

hearings and conduct or order investigations as appropriate to

make the determination. The governing body's determination is

conclusive of the issues.

(g) The governing body of a unit of election that receives an

invalid petition shall reject the petition.

(h) A petition that is rejected is void, and the petition and

each sheet of the rejected petition may not be used in connection

with a subsequent petition.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.354. WITHDRAWAL ELECTION. (a) An election to withdraw

from an authority must be held on the first applicable uniform

election date occurring after the expiration of 12 calendar

months after the date the governing body orders the election.

(b) The governing body shall give notice of the election to the

board, the department, and the comptroller immediately on calling

the election.

(c) At the election, the ballots shall be printed to permit

voting for or against the proposition: "Shall the (name of

authority) be continued in (name of unit of election)?"

(d) If a majority of the votes received on the measure in an

election favor the proposition, the authority continues in the

unit of election.

(e) If less than a majority of the votes received on the measure

in the election favor the proposition, the authority ceases in

the unit of election on the day after the date of the canvass of

the election.

(f) On the effective date of a withdrawal from an authority:

(1) the authority shall cease providing transportation services

in the withdrawn unit of election; and

(2) the financial obligations of the authority attributable to

the withdrawn unit of election cease to accrue.

(g) Withdrawal from an authority does not affect the right of

the authority to travel through the territory of the unit of

election to provide service to a unit of election that is a part

of the authority.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.

Sec. 457.355. PROCEDURE AFTER WITHDRAWAL ELECTION. (a) Until

the amount of revenue from an authority's sales and use tax

collected in a withdrawn unit of election after the effective

date of withdrawal and paid to the authority equals the total

financial obligation of the unit, the sales and use tax continues

to be collected in the territory of the election unit.

(b) After the amount described by Subsection (a) has been

collected, the comptroller shall discontinue collecting the tax

in the territory of the unit of election.

(c) The total financial obligation of a withdrawn unit of

election to the authority is an amount equal to:

(1) the unit's apportioned share of the authority's outstanding

obligations; and

(2) the amount, not computed under Subdivision (1), that is

necessary and appropriate to allocate to the unit because of

financial obligations of the authority that specifically relate

to the unit.

(d) An authority's outstanding obligation under Subsection

(c)(1) is the sum of:

(1) the obligations of the authority authorized in the budget

of, and contracted for by, the authority;

(2) outstanding contractual obligations for capital or other

expenditures, including expenditures for a subsequent year, the

payment of which is not made or provided for from the proceeds of

notes, bonds, or other obligations;

(3) payments due or to become due in a subsequent year on notes,

bonds, or other securities or obligations for debt issued by the

authority;

(4) the amount required by the authority to be reserved for all

years to comply with financial covenants made with lenders, note

or bond holders, or other creditors or contractors; and

(5) the amount necessary for the full and timely payment of the

obligations of the authority, to avoid a default or impairment of

those obligations, including contingent liabilities.

(e) The apportioned share of a unit's obligation is the amount

of the obligation times a fraction, the numerator of which is the

number of inhabitants of the withdrawing unit of election and the

denominator of which is the number of inhabitants of the

authority, including the number of inhabitants of the unit.

(f) The board shall determine the amount of each component of

the computations required under this section, including the

components of the unit's apportioned share, as of the effective

date of withdrawal. The number of inhabitants shall be determined

according to the most recent and available applicable data of an

agency of the United States.

(g) The board shall certify to a withdrawn unit of election and

to the comptroller the total financial obligation of the unit to

the authority as determined under this section.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.35(a), eff. Sept.

1, 1997.



CHAPTER 458. RURAL AND URBAN TRANSIT DISTRICTS

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE K. MASS TRANSPORTATION

CHAPTER 458. RURAL AND URBAN TRANSIT DISTRICTS

Sec. 458.001. DEFINITIONS. In this chapter:

(1) "Public transportation" means mass transportation of

passengers and their hand-carried packages or baggage on a

regular and continuing basis by means of surface, fixed guideway,

or underground transportation or transit, other than aircraft,

taxicab, ambulance, or emergency vehicle.

(2) "Rural public transportation provider" means:

(A) a nonprofit entity, local governmental body created under

Chapter 791, Government Code, or political subdivision of this

state, which on August 31, 1995, provided rural public

transportation services and received state or federal public

transportation money through the department, the Federal Transit

Administration, or the administration's successor; or

(B) a nonprofit entity, local governmental body created under

Chapter 791, Government Code, or political subdivision of this

state, which after September 1, 1995, provides rural public

transportation services and receives state or federal public

transportation money through the department, the Federal Transit

Administration, or the administration's successor.

(3) "Rural transit district" means a political subdivision of

this state that provides and coordinates rural public

transportation in its territory. The term includes a rural public

transportation provider within the meaning of Chapter 456 that on

August 31, 1995, received public transportation money through the

department.

(4) "Urban transit district" means a local governmental body or

political subdivision of this state that operates a public

transportation system in an urbanized area with a population of

more than 50,000 but less than 200,000. The term includes a small

urban transportation provider under Chapter 456 that on September

1, 1994, received public transportation money through the

department.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.36(a), eff. Sept.

1, 1997.

Sec. 458.002. CONTRACTS WITH DEPARTMENT FOR PROVISION OF RURAL

PUBLIC TRANSPORTATION SERVICES. A public transportation provider

may contract with the department to provide rural public

transportation services only if the provider becomes a rural

transit district in compliance with this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.36(a), eff. Sept.

1, 1997.

Sec. 458.003. RURAL PUBLIC TRANSPORTATION CONFERENCE. (a) The

commissioners court of a county in which no provider on August

31, 1995, was receiving public transportation funds through the

department must convene a rural public transportation conference

before creating a rural transit district.

(b) If the commissioners courts of two or more adjacent counties

that are not served by a rural transit district determine that

the need for public transportation services extends across the

boundaries of the counties, those courts may convene a

multicounty rural public transportation conference.

(c) Written notice of a conference shall be given to the public

and to the governing body of each municipality in each county

before the 30th day before the conference is convened.

(d) A conference must evaluate whether a rural transit district

to provide public transportation services in the area should be

created. The conference must consider whether existing rural

transit districts have the capacity to provide public

transportation service in that area.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.36(a), eff. Sept.

1, 1997.

Sec. 458.004. ATTENDANCE AT CONFERENCE. (a) An elected

representative selected by the governing body of each

municipality in each affected county and the commissioners court

of each affected county shall attend a rural public

transportation conference.

(b) Representatives attending the conference shall elect a

presiding officer from the representatives.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.36(a), eff. Sept.

1, 1997.

Sec. 458.005. PUBLIC HEARING ON CREATION OF RURAL TRANSPORTATION

DISTRICT; NOTICE. (a) If a conference finds it advisable to

create a new rural transit district, the conference shall set a

public hearing on the creation of the district.

(b) Before the public hearing is convened, the conference shall:

(1) identify each county that will be included in the territory

of the proposed rural transit district; and

(2) advise each component county and municipality in the

proposed territory.

(c) Notice of the public hearing shall be published once a week

for two consecutive weeks in at least one newspaper of general

circulation in the territory of the proposed district. The notice

must include:

(1) the time and place of the hearing; and

(2) a description of and a map showing the boundaries of the

proposed district.

(d) At the hearing, any interested person may appear and be

heard on any matter relating to the effect of the formation of

the proposed rural transit district.

(e) After the hearing is concluded, the conference may by

resolution create and establish the boundaries of a rural transit

district if the conference determines that:

(1) the creation of the rural transit district will serve the

general public and be conducive to the welfare and benefit of

persons and property in the district; and

(2) the general public cannot be better served by an existing

rural transit district.

(f) A nonurbanized area of a county may not be excluded from the

district.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.36(a), eff. Sept.

1, 1997.

Sec. 458.006. GOVERNING BODY OF RURAL TRANSIT DISTRICT. (a)

Not later than the 60th day after the date the boundaries of a

rural transit district are established, the commissioners court

of each county and one elected representative from the governing

body of each municipality in the territory of the district shall

provide for the selection of the governing body of the district.

(b) The governing body of the district consists of elected

officers who are selected by and serve at the pleasure of the

governing bodies of the component municipalities in the district

and the commissioners court of each county in the district.

(c) The number of members of the governing body of a

single-county rural transit district may not exceed nine. The

number of members of the governing body of a multicounty district

may not exceed 15, except that each member county is entitled to

at least one representative on the governing body.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.36(a), eff. Sept.

1, 1997.

Sec. 458.007. UNSERVED RURAL AREAS MAY JOIN RURAL TRANSIT

DISTRICT. An unserved rural area may join an existing rural

transit district on the adoption of a resolution by the

commissioners court of the county to that effect.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.36(a), eff. Sept.

1, 1997.

Sec. 458.008. MERGER OF RURAL TRANSIT DISTRICTS. (a) Two or

more rural transit districts may merge into a new rural transit

district. The territory of the new district must include all the

territory of each merged district.

(b) The merger is made when the governing board of each district

by resolution adopts an interlocal agreement that specifies:

(1) the boundaries of each district to be merged and of the new

district;

(2) the terms of the merger; and

(3) a schedule for execution of the merger.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.36(a), eff. Sept.

1, 1997.

Sec. 458.009. URBAN TRANSIT DISTRICTS. (a) A public

transportation provider that on September 1, 1994, was not

receiving public transportation money through the department may

contract with the department to provide small urban public

transportation services and receive state or federal public

transportation money through the department, the Federal Transit

Administration, or the administration's successor only if the

provider becomes an urban transit district as provided by this

section.

(b) The public transportation provider must be:

(1) a local governmental body created under Chapter 791,

Government Code; or

(2) a political subdivision of this state.

(c) The governing body of the provider may by resolution create

a small urban transit district to serve the general public.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.36(a), eff. Sept.

1, 1997.

Sec. 458.010. GENERAL POWERS OF RURAL TRANSIT DISTRICTS. (a)

In addition to a power expressly granted by this chapter, a rural

transit district has any power necessary to carry out a purpose

of the district.

(b) A rural transit district may contract with the United

States, a state or state agency, another rural transit district,

an urban transit district, a metropolitan or regional transit

authority, a county, a municipality, a metropolitan municipal

corporation, a special district, a governmental agency in or

outside this state, or any private person, firm, or corporation:

(1) to receive a gift or grant or secure a loan or advance for a

preliminary planning and feasibility study; or

(2) for the design, construction, or operation of a

transportation facility, including an intermodal transportation

facility.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.36(a), eff. Sept.

1, 1997.

Sec. 458.011. ADDITIONAL POWERS OF RURAL OR URBAN TRANSIT

DISTRICT. A rural or urban transit district may contract with

any governmental agency or private person, firm, or corporation

for:

(1) the use by either party to the contract of all or any part

of a facility, structure, interest in land, air right over land,

or right-of-way that is owned, leased, or held by the other

party; or

(2) the purpose of planning, constructing, or operating a

facility or performing a service that the rural transit district

is authorized to operate or perform.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.36(a), eff. Sept.

1, 1997.

Sec. 458.012. OPERATION OF LOCAL PUBLIC PASSENGER TRANSPORTATION

IN RURAL TRANSIT DISTRICT PROHIBITED. (a) From the effective

date a rural transit district begins providing a public

transportation service, another person or private corporation may

not operate a local public passenger transportation service in

the rural transit district, except as provided by Subsection (b).

(b) Subsection (a) does not apply to:

(1) the operation of:

(A) a taxicab; or

(B) a bus owned or operated by a corporation or organization

exclusively for a purpose of the corporation or organization and

for the use of which a fee or fare is not charged;

(2) an intercity passenger rail service;

(3) an intercity bus carrier; or

(4) a rural public transportation provider operating under an

agreement entered into under this chapter that provides local

public passenger transportation service.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.36(a), eff. Sept.

1, 1997.



CHAPTER 460. COORDINATED COUNTY TRANSPORTATION AUTHORITIES

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE K. MASS TRANSPORTATION

CHAPTER 460. COORDINATED COUNTY TRANSPORTATION AUTHORITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 460.001. DEFINITIONS. In this chapter:

(1) "Authority" means a coordinated county transportation

authority created under this chapter.

(2) "Balance of the county" means that part of the county that

is outside the boundaries of a municipality with a population of

12,000 or more.

(3) "Board of directors " means the governing body of the

authority.

(4) "Service plan" means an outline of the service that would be

provided by an authority.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 306, Sec. 1, eff.

Sept. 1, 2003.

Sec. 460.002. APPLICABILITY. This chapter applies only to a

county that is adjacent to a county with a population of more

than one million.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Sec. 460.003. INELIGIBILITY OF CERTAIN MUNICIPALITIES. (a) A

municipality that is a member of a subregion of a transportation

authority governed by a board described in Subchapter O, Chapter

452, is not eligible to join or become a member of an authority

created under this chapter unless:

(1) the municipality holds a withdrawal election in accordance

with the requirements of Section 452.655 and a majority of the

voters at the election approve the withdrawal;

(2) the municipality has paid in full all amounts that it is

required to pay under Sections 452.659 and 452.660; and

(3) the comptroller has ceased under Section 452.658 to collect

sales and use taxes within the municipality that were levied and

collected in the municipality for purposes of the authority from

which the municipality has withdrawn.

(b) A municipality that is not eligible under this section for

membership in an authority created under this chapter may not be

added to or join an authority under Section 460.302 or 460.303

until the municipality meets the requirements of this section.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Sec. 460.004. REFERENCE. A reference in this chapter to the

executive committee means the board of directors.

Added by Acts 2003, 78th Leg., ch. 306, Sec. 2, eff. Sept. 1,

2003.

SUBCHAPTER B. CREATION OF AUTHORITY

Sec. 460.051. CREATION OF AUTHORITY. (a) The commissioners

court of a county may initiate the process to create an authority

to provide public transportation and transportation-related

services:

(1) on adoption of a resolution or order initiating the process

to create an authority; or

(2) on receipt of a petition requesting creation of an authority

signed by a number of registered voters of the county equal to or

greater than five percent of the votes cast in the county in the

most recent gubernatorial election.

(b) If a petition described by Subsection (a)(2) is received by

the commissioners court, the petition shall be verified by the

county clerk, consistent with Chapter 277, Election Code, and

returned to the commissioners court with a finding of

verification.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Sec. 460.052. HEARING. (a) The commissioners court shall hold

a public hearing on creation of an authority not later than the

60th day after the date the commissioners court:

(1) receives a petition described by Section 460.051(a)(2); or

(2) adopts a resolution or order to initiate the process to

create an authority.

(b) Notice of the time and place of the public hearing on the

creation of the authority shall be published, beginning at least

30 days before the date of the hearing, once a week for two

consecutive weeks in a newspaper of general circulation in the

county.

(c) Each municipality in the county with a population of 12,000

or more shall be notified of the public hearing by notice mailed

to the governing body of the municipality.

(d) Any person may appear at a hearing and offer evidence on:

(1) the creation of the authority;

(2) operation of the county transportation system;

(3) public interest served in the creation of the authority; or

(4) other facts relating to the creation of the authority.

(e) A hearing may be continued until completed.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Sec. 460.053. RESOLUTION OR ORDER. After the hearing, the

commissioners court may adopt a resolution or order:

(1) designating the name of the authority;

(2) stating that all land within the county shall be part of the

authority; and

(3) stating that the territory described in Subdivision (2) is

subject to the authority based on the results of the confirmation

election.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Sec. 460.054. MEMBERSHIP OF INTERIM EXECUTIVE COMMITTEE. (a)

After adopting a resolution or order under Section 460.053, the

commissioners court and certain municipalities, as provided by

this section, shall appoint an interim executive committee for

the authority.

(b) The interim executive committee is composed of:

(1) one member appointed by the governing body of each

municipality with a population of 12,000 or more that is located

in the county;

(2) three members appointed by the commissioners court, two of

whom must reside in the unincorporated area of the county; and

(3) three members to be designated by the remaining

municipalities with a population of more than 500 but less than

12,000 located in the county.

(c) The members described by Subsection (b)(3) shall be

designated as follows:

(1) each municipality with a population of more than 500 but

less than 12,000 located in the county shall nominate one person

using a nomination form sent to the governing body of the

municipality by mail;

(2) the county judge shall add the names on the nomination forms

that are received before the 31st day after the date of the

mailing of the nomination forms;

(3) each municipality with a population of more than 500 but

less than 12,000 located in the county is entitled to cast one

vote;

(4) only ballots returned to the county judge on or before a

predetermined date shall be counted;

(5) the county judge shall designate the three persons with the

highest plurality vote as members of the interim executive

committee; and

(6) if three members are not designated by this process, the

county judge shall name the balance of the members of the interim

executive committee described by Subsection (b)(3).

(d) The county judge may fill a vacancy in a position described

by Subsection (b)(3) by naming a person nominated under

Subsection (c) for the unexpired term.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

991, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

326, Sec. 1, eff. September 1, 2007.

Sec. 460.055. DUTIES OF INTERIM EXECUTIVE COMMITTEE. (a) The

interim executive committee shall elect three of its members to

serve as the chair, vice chair, and secretary.

(b) The interim executive committee shall develop a service plan

and determine a proposed tax not later than the 180th day after

the date of the interim executive committee's first meeting.

(c) The interim executive committee shall hold at least one

regular meeting a month for the purpose of developing a service

plan and determining a proposed tax rate.

(d) The interim executive committee shall consider the following

in developing the service plan:

(1) the regional transportation plan for the county and major

thoroughfare plan;

(2) actual and projected traffic counts of private passenger

vehicles and projected destinations of the vehicles;

(3) feasible alternative modes of public transportation,

including:

(A) a fixed guideway system;

(B) passenger commercial carriers;

(C) dedicated thoroughfare lanes;

(D) fixed skyway rail;

(E) high occupancy toll lanes;

(F) traffic management systems; and

(G) bus transit and associated lanes;

(4) the most efficient location of collection points and

transfer points;

(5) alternative routes linking access and discharge points;

(6) alternative alignments using least populous areas if

right-of-way acquisition will be required for a transit route;

(7) estimates of capital expenditures for a functional public

transportation system;

(8) various forms of public transportation consistent with use

of transit routes, including for each form a determination of:

(A) cost per passenger per mile;

(B) the capital expense of acquisition of the public

transportation system;

(C) costs associated with the acquisition, improvement, or

modification of the transit way; and

(D) maintenance and operating costs;

(9) administrative overhead costs separately from other costs;

(10) load factors based on surveys, interviews, and other

reasonable quantification for the modes of transportation;

(11) a fare structure for the ridership of the public

transportation system by mode;

(12) a comparison of revenue from all sources, including fares,

fees, grants, and debt issuance, with estimated costs and

expenses;

(13) revenue minus expenses expressed numerically and a per

rider factor for each trip or segment of a trip;

(14) if the service plan contemplates joint use of other transit

systems or transfer to them, estimated dates of access; and

(15) segments of the service plan separately if:

(A) some segments are more profitable than others; or

(B) some segments show a smaller deficit than others.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Sec. 460.056. APPROVAL OF SERVICE PLAN AND TAX RATE. (a) On

approval by the interim executive committee of the service plan

and tax rate, a copy of the plan and tax rate shall be provided

to the commissioners court and the governing body of each

municipality with a population of 12,000 or more located in the

county.

(b) Notice of the interim executive committee's approval of the

service plan and tax rate shall be published in a newspaper of

general circulation in the county and mailed to all governing

bodies of municipalities with a population of more than 500

located in the county.

(c) Not later than the 60th day after the date the interim

executive committee approves the service plan and tax rate, the

governing body of a municipality with a population of 12,000 or

more may approve by resolution or order the service plan and tax

rate.

(d) A municipality with a population of 12,000 or more located

in the county that does not give its approval under Subsection

(c) may not participate in the service plan or the confirmation

election for the authority.

(e) The commissioners court may not order a confirmation

election in a municipality with a population of 12,000 or more in

which the governing body of the municipality does not approve the

service plan and tax rate.

(f) The board of directors of a confirmed authority may by rule

create a procedure by which a municipality described by

Subsection (d) may become a participating member of an authority.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 306, Sec. 4, eff.

Sept. 1, 2003.

Sec. 460.057. CONFIRMATION ELECTION. (a) The interim executive

committee shall notify the commissioners court of the need to

call a confirmation election.

(b) The commissioners court in ordering the confirmation

election shall submit to the qualified voters in the county the

following proposition:

"Shall the creation of (name of authority) be confirmed?"

(c) In addition to other information required by law, the notice

of the election must include:

(1) a brief description of the service plan; and

(2) a statement that an imposition of a tax to pay for the

service plan must be approved by the voters at a subsequent

election.

(d) The election must be held on a uniform election date.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Sec. 460.058. CONDUCT OF ELECTION. (a) A confirmation election

shall be conducted so that the votes are separately tabulated and

canvassed in order to show the results for:

(1) each municipality located in the county that passed a

resolution or order approving the service plan and tax rate; and

(2) the qualified voters in the balance of the county.

(b) The interim executive committee shall canvass the returns

and declare the results of the election.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Sec. 460.059. RESULTS OF ELECTION. (a) If a majority of votes

received in the county favor the proposition, the authority is

confirmed, except that the authority does not include a

municipality with a population of 12,000 or more located in the

county in which a majority of the votes did not favor the

proposition.

(b) The authority ceases unless one or more municipalities with

a population of 12,000 or more votes in favor of the proposition.

(c) If the authority is confirmed, the interim executive

committee shall record the results in its minutes and adopt an

order:

(1) declaring that the creation of the authority is confirmed;

(2) stating the date of the election; and

(3) showing the number of votes cast for or against the

proposition in each municipality that passed a resolution or

order approving the service plan and tax rate and in the

unincorporated area of the county.

(d) On adoption of the order confirming the authority, the

interim executive committee becomes the board of directors of the

authority.

(e) A certified copy of the order shall be filed with the Texas

Department of Transportation and the comptroller of public

accounts.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

326, Sec. 2, eff. September 1, 2007.

Sec. 460.060. FAILURE TO CONFIRM AUTHORITY. (a) If the

authority ceases, the interim executive committee shall record

the results of the election in its minutes and adopt an order

declaring that the authority is dissolved.

(b) The county and each municipality that passed a resolution or

order approving the service plan and tax rate shall share the

expenses of the election proportionately based on the population

of the areas in which the election was conducted.

(c) An authority that has not been confirmed expires on the

third anniversary of the effective date of the resolution or

order initiating the process to create the authority.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER C. POWERS OF AUTHORITY

Sec. 460.101. POWERS APPLICABLE TO CONFIRMED AUTHORITY. This

subchapter applies only to an authority that has been confirmed.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Sec. 460.102. NATURE OF AUTHORITY. (a) An authority:

(1) is a governmental body and a corporate body;

(2) has perpetual succession; and

(3) exercises public and essential governmental functions.

(b) An authority is a governmental unit under Chapter 101, Civil

Practice and Remedies Code, and the operations of the authority

are not proprietary functions for any purpose including the

application of Chapter 101, Civil Practice and Remedies Code.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Sec. 460.103. GENERAL POWERS OF AUTHORITY. (a) The authority

has any power necessary or convenient to carry out this chapter

or effect the purpose of this chapter.

(b) An authority may sue and be sued. An authority may not be

required to give security for costs in a suit brought or

prosecuted by the authority and may not be required to post a

supersedeas or cost bond in an appeal of a judgment.

(c) An authority may hold, use, sell, lease, dispose of, and

acquire, by any means, property and licenses, patents, rights and

other interests necessary, convenient, or useful to the exercise

of any power under this chapter.

(d) An authority may sell, lease, or dispose of in another

manner:

(1) any right, interest, or property of the authority that is

not necessary for the efficient operation and maintenance of

public transportation; or

(2) at any time, surplus materials or other property that is not

needed by the authority to carry out a power under this chapter.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Sec. 460.104. POWER TO CONTRACT; GRANTS AND LOANS. (a) An

authority may contract with any person.

(b) An authority may accept a gift, grant, donation, or loan

from any person.

(c) An authority may enter into an agreement, including an

interlocal agreement, with a transportation or transit entity,

including a municipality, that is consistent with and beneficial

to the service plan approved by the authority.

(d) An authority may acquire rolling stock or other real or

personal property under a contract or trust agreement, including

a conditional sales contract, a lease, a lease-purchase

agreement, or an equipment trust.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

326, Sec. 3, eff. September 1, 2007.

Sec. 460.105. OPERATION OF PUBLIC TRANSPORTATION SYSTEM. (a)

An authority may:

(1) acquire, construct, develop, plan, own, operate, and

maintain a public transportation system in the territory of the

authority, including the territory of a political subdivision or

municipality partially located in the territory of the authority;

(2) contract with a municipality, county, or other political

subdivision for the authority to provide public transportation

services outside the authority;

(3) lease all or part of the public transportation to, or

contract for the operation of all or a part of the public

transportation system by, an operator;

(4) contract with a political subdivision or governmental entity

to provide public transportation services inside the authority

consistent with rules and regulations established by the

authority, including capital, maintenance, operation, and other

costs specifically approved and audited by the authority; and

(5) acquire, construct, develop, plan, own, operate, maintain,

or manage a public transportation system or project not located

in the territory of the authority if the system or project

provides a service, benefit, or convenience to the people in the

territory of the authority.

(b) An authority shall determine routes of the public

transportation system or approve routes submitted to the

authority.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

991, Sec. 3, eff. September 1, 2005.

Sec. 460.106. AUTHORIZATION OF TAX LEVY. (a) An authority may

call an authorization election for a tax levy associated with the

service plan developed by the interim executive committee or a

tax rate that has been modified by action of the authority at any

time after the confirmation election that creates the authority.

(b) The authority in ordering the authorization election shall

submit to the qualified voters in the county located in an area

participating in the authority the following proposition:

"Shall the (name of authority) levy of a proposed tax, not to

exceed (rate), be authorized?"

(c) An election authorizing a tax levy shall be conducted in the

same manner as a confirmation election under Subchapter B.

(d) A service plan may be implemented in an area of the county

participating in the authority only if a majority of votes

received favor the authorization of a tax levy by the authority.

(e) An authority that does not authorize an initial tax levy at

an authorization election expires on the second anniversary of

the date the executive committee adopts an order declaring that

the creation of the authority is confirmed.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

326, Sec. 4, eff. September 1, 2007.

Sec. 460.107. ACQUISITION OF PROPERTY. (a) As necessary or

useful in the construction, repair, maintenance, or operation of

a public transportation system, an authority may use a public

way, including an alley.

(b) An authority may acquire by eminent domain any interest in

real property, including a fee simple interest and the use of air

or subsurface space, except the right of eminent domain may not

be exercised:

(1) in a municipality without the approval of the proposed

acquisition by the governing body of the municipality; or

(2) in an unincorporated area without the approval of the

proposed acquisition by the commissioners court of the county in

which the property to be condemned is located.

(c) If an authority, through the exercise of eminent domain,

makes any relocation necessary, the relocation costs shall be

paid by the authority.

(d) An eminent domain proceeding by an authority is initiated by

the adoption by the executive committee of a resolution

authorizing the exercise that:

(1) describes the property to be condemned;

(2) declares the public necessity for the acquisition; and

(3) declares that the acquisition is necessary for the

construction, extension, improvement, or development of the

public transportation system.

(e) A resolution adopted under this section and approved by the

appropriate municipal governing body or commissioners court is

conclusive evidence of the public necessity for the acquisition

described in the resolution.

(f) Chapter 21, Property Code, applies to an eminent domain

proceeding by an authority.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Sec. 460.108. AGREEMENT WITH UTILITIES, CARRIERS. (a) An

authority may agree with any other public or private utility,

communication system, common carrier, or transportation system

for:

(1) the joint use of the property or fixtures of the agreeing

entities; and

(2) the establishment of through routes, joint fares, or

transfers of passengers between the agreeing entities.

(b) If the exercise of a power granted to an authority under

this subchapter requires a public utility facility to be

relocated, adjusted, raised, lowered, rerouted, or changed as to

grade or construction, the authority shall take the required

action at the authority's expense.

(c) An authority may not impose an impact fee or assessment on

the property, equipment, or facilities of a utility.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Sec. 460.109. FARES AND USE FEES. (a) An authority shall

impose reasonable and nondiscriminatory fares, tolls, charges,

rents, and other forms of compensation for the use of the public

transportation system. The fares and other forms of compensation

shall be sufficient to produce revenue, together with tax revenue

and grants received by the authority, in an amount adequate to:

(1) pay annually the expenses necessary to operate and maintain

the public transportation system;

(2) pay as due the principal of and interest on, and sinking

fund or reserve fund payments agreed to be made with respect to,

all bonds that are issued by the authority and payable in whole

or part from the revenue; and

(3) fulfill the terms of any other agreement with the holders of

bonds issued by the authority.

(b) Fares for passenger transportation may be set according to a

zone system or by any other classification system that the

authority determines to be reasonable.

(c) This section does not limit the state's power to regulate

taxes imposed by an authority. The state agrees not to alter the

power granted to an authority under this section to impose taxes,

fares, tolls, charges, rents, and other compensation sufficient

to pay obligations incurred by the authority.

(d) The state agrees not to impair the rights and remedies of an

authority bondholder, or a person acting on behalf of a

bondholder, until the principal and interest on the bonds, the

interest on unpaid installments of interest, costs, and expenses

in connection with an action or proceeding by or on behalf of a

bondholder are discharged.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Sec. 460.110. INSURANCE. (a) An authority may insure, through

purchased insurance policies, self-insurance programs, or both,

the legal liability of the authority and of its contractors and

subcontractors arising from the acquisition, construction, or

operation of the programs and facilities of the authority for:

(1) personal or property damage; and

(2) officers' and employees' liability.

(b) An authority may use contracts, rating plans, and risk

management programs designed to encourage accident prevention.

(c) In developing an insurance or self-insurance program, an

authority may consider the peculiar hazards, indemnity standards,

and past and prospective loss and expense experience of the

authority and similar authorities and of its contractors and

subcontractors.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Sec. 460.111. TAX EXEMPTION. The property, revenue, and income

of an authority are exempt from state and local taxes.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Sec. 460.112. MASS TRANSIT RAIL SYSTEM; EXEMPTION. (a) An

authority that constructs or operates or contracts with another

entity to construct or operate a mass transit rail system is not

subject to any state law regulating or governing the design,

construction, or operation of a railroad, railway, street

railway, streetcar, or interurban railway.

(b) For purposes of ownership or transfer of ownership of an

interest in real property, a light rail mass transit system line

operating on property previously used by a railroad, railway,

street railway, or interurban railway is a continuation of

existing rail use.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER D. PROVISIONS APPLICABLE TO BOARD OF DIRECTORS

Sec. 460.201. TERMS; VACANCY. (a) Each member of the board of

directors serves a term of two years.

(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 326, Sec. 22,

eff. September 1, 2007.

(c) Except as provided by Section 460.2015, a vacancy on the

board of directors is filled in the same manner as the original

appointment to the interim executive committee.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 306, Sec. 5, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

991, Sec. 4, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

326, Sec. 6, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

326, Sec. 22, eff. September 1, 2007.

Sec. 460.2015. MEMBERSHIP OF BOARD OF DIRECTORS. (a) The board

of directors of an authority confirmed under Subchapter B may

increase the population amount stated by Section 460.054(b)(1) in

increments of up to 5,000. If the board increases that

population amount, the board shall also increase each population

amount stated by Sections 460.054(b)(3) and 460.054(c) by the

same amount.

(b) The board of directors may act under Subsection (a) only

once a year.

(c) A municipality that has appointed a member to the board of

directors under Section 460.054(b)(1) before the effective date

of an increase under Subsection (a) may continue to appoint a

member to the board of directors.

Added by Acts 2005, 79th Leg., Ch.

991, Sec. 5, eff. September 1, 2005.

Sec. 460.202. ELIGIBILITY. To be eligible for appointment to

the board of directors, a person must have professional

experience in the field of transportation, business, government,

engineering, or law.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

326, Sec. 7, eff. September 1, 2007.

Sec. 460.203. CONFLICTS OF INTEREST. Members of the board of

directors and officers and employees of the authority are subject

to Chapter 171, Local Government Code.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

326, Sec. 8, eff. September 1, 2007.

Sec. 460.204. MEETINGS. (a) The board of directors shall meet

at least monthly to transact the business of an authority.

(b) The chair may call special meetings as necessary.

(c) The board of directors by resolution shall:

(1) set the time, place, and date of regular meetings; and

(2) adopt rules and bylaws as necessary to conduct meetings.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

326, Sec. 9, eff. September 1, 2007.

Sec. 460.205. QUORUM; VOTING REQUIREMENTS. (a) Five members

constitute a quorum of the board of directors.

(b) An action of the board of directors requires a vote of a

majority of the members present unless the bylaws require a

larger number for a specific action.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

326, Sec. 10, eff. September 1, 2007.

Sec. 460.206. RULES. The board of directors may adopt rules

relating to the creation of a vacancy on the board by the absence

of a board member at the board meetings, staggering the terms of

up to one-half of the board of directors, and providing for

alternates.

Added by Acts 2003, 78th Leg., ch. 306, Sec. 6, eff. Sept. 1,

2003.

SUBCHAPTER E. ADDITION OF TERRITORY

Sec. 460.301. ADDITION OF TERRITORY BY MUNICIPAL ANNEXATION.

When a municipality that is part of an authority annexes

territory that before the annexation is not part of the

authority, the annexed territory becomes part of the authority.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Sec. 460.302. ADDITION OF MUNICIPALITY BY ELECTION. (a) The

territory of a municipality that is not initially part of an

authority may be added to an authority if:

(1) any part of the municipality is located in the territory of

the authority;

(2) the governing body of the municipality requests in writing

that the authority call an election under this section on whether

the territory of the municipality should be added to the

authority, the authority calls the election, and submits to the

qualified voters of the municipality the following proposition:

"Shall the (name of authority) levy of a proposed tax, not to

exceed (rate), be authorized?"; and

(3) a majority of the votes received in the election favor the

measure.

(b) The governing body of the authority shall canvass the

returns, declare the result, and notify the comptroller and the

department.

(c) If approval by a municipality would cause the tax in a

municipality that has imposed a dedicated or special-purpose

sales and use tax to exceed the limit imposed under Section

460.552(a), the governing body of the municipality may request in

writing that an authority call an election under this section on

whether the territory of the municipality should be added with a

combined ballot proposition to lower or repeal any dedicated or

special-purpose sales and use tax. A combined ballot proposition

under this subsection:

(1) shall contain substantially the same language, if any,

required by law for the lowering, repealing, raising, or adopting

of each tax as appropriate; and

(2) that receives a negative vote shall have no effect on either

the sales tax to be lowered or repealed by the proposition or the

sales tax to be raised or adopted by the proposition.

(c-1) This section shall not be construed to change the

substantive law of any sales tax, including the allowed maximum

rate or combined rate of local sales taxes.

(d) At any time after the date of an election approving the

addition of a municipality under this section, the authority and

the governing body of the municipality may enter into an

interlocal agreement that provides for the eventual admission of

the municipality to the territory of the authority and for the

payment of proportional capital recovery fees as determined by

the authority. The authority is not required to provide

transportation services to the municipality until any capital

recovery fees provided for in the agreement are paid to the

authority.

(e) A sales and use tax imposed by an authority takes effect in

a municipality added to the authority under this section on the

first day after the expiration of the first complete calendar

quarter that begins after the date the comptroller receives a

certified copy of an order adopted by the authority relating to

the addition of the municipality or other notice of the addition

of the municipality, accompanied by a map of the authority

clearly showing the territory added.

(f) In this section, "dedicated or special-purpose sales and use

tax" means a tax referred to or described by:

(1) Chapter 504 or 505, Local Government Code;

(2) Section 379A.081, Local Government Code;

(3) Section 363.055, Local Government Code; or

(4) Section 327.003, Tax Code.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

326, Sec. 11, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 23.005, eff. September 1, 2009.

Sec. 460.303. JOINING AUTHORITY; CERTAIN AUTHORITIES. (a) A

municipality that has a population of more than 500,000 and that

is located in a county with a population of more than one million

may join a separate authority.

(b) If a municipality described by Subsection (a) joins an

authority created under this chapter and another separate

authority is subsequently established in the county in which the

municipality is located, the municipality may:

(1) remain in the authority that was created first;

(2) join the new authority in the county in which the

municipality is located; or

(3) participate with both authorities.

(c) A municipality that has requested, participated in, or

received a benefit of capital improvements made by an authority

shall on its transfer to a different authority or participation

with more than one authority continue to honor reimbursement

obligations resulting from the improvements.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Sec. 460.304. TAX IMPOSED IN ADDED TERRITORY. (a) Except as

provided by Section 460.302(e), a sales and use tax imposed by an

authority takes effect in territory added to the authority under

this subchapter on the first day of the first calendar quarter

that begins after the addition of the territory.

(b) An authority shall send to the comptroller of public

accounts:

(1) a certified copy of an order adding the territory or of an

order canvassing the returns and declaring the results of the

election; and

(2) a map showing the territory added to the authority.

(c) The order must include the effective date of the tax.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

326, Sec. 12, eff. September 1, 2007.

SUBCHAPTER F. MANAGEMENT OF AUTHORITY

Sec. 460.401. MANAGEMENT OF AUTHORITY. The board of directors

is responsible for the management, operation, and control of the

authority and its properties.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

326, Sec. 13, eff. September 1, 2007.

Sec. 460.402. FINANCIAL AUDIT. (a) The authority shall have an

annual audit of the affairs of the authority prepared by an

independent certified public accountant.

(b) The audit is a public record as defined by Chapter 552,

Government Code.

(c) On receipt of the audit prescribed by Subsection (a), the

board of directors shall address on the record any deficiencies

noted in the report at a regular meeting of the board of

directors.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

326, Sec. 14, eff. September 1, 2007.

Sec. 460.403. BUDGET. The board of directors shall prepare an

annual budget.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

326, Sec. 15, eff. September 1, 2007.

Sec. 460.404. FUNDING. (a) An authority may request funds for

its operation from a municipality, the commissioners court, or

both a municipality and the commissioners court. The request

shall be accompanied by a budget.

(b) Funds appropriated to an authority are subject to audit.

(c) Federal funds or grants may be used to offset the

authority's annual cost of debt service.

(d) An authority may accept gifts, grants, donations, receipts,

or funds from any source to carry out its powers and duties under

this chapter.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 306, Sec. 7, eff.

Sept. 1, 2003.

Sec. 460.405. PROHIBITIONS. (a) Federal funds and appropriated

state funds may not be spent by or on behalf of an authority to

influence or affect the award or outcome of a state or federal

contract, loan, or cooperative agreement.

(b) This section does not apply to:

(1) a contested administrative matter; or

(2) pending or reasonably anticipated litigation.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

991, Sec. 6, eff. September 1, 2005.

Sec. 460.406. PURCHASES: COMPETITIVE BIDDING. (a) Except as

provided by Subsection (c), an authority may not award a contract

for construction, services, or property, other than real

property, except through the solicitation of competitive sealed

bids or proposals ensuring full and open competition.

(b) The authority shall describe in a solicitation each factor

to be used to evaluate a bid or proposal and give the factor's

relative importance.

(c) The board of directors may authorize the negotiation of a

contract without competitive sealed bids or proposals if:

(1) the aggregate amount involved in the contract is $25,000 or

less;

(2) the contract is for construction for which not more than one

bid or proposal is received;

(3) the contract is for services or property for which there is

only one source or for which it is otherwise impracticable to

obtain competition;

(4) the contract is to respond to an emergency for which the

public exigency does not permit the delay incident to the

competitive process;

(5) the contract is for personal or professional services or

services for which competitive bidding is precluded by law;

(6) the contract, without regard to form and which may include

bonds, notes, loan agreements, or other obligations, is for the

purpose of borrowing money or is a part of a transaction relating

to the borrowing of money, including:

(A) a credit support agreement, such as a line or letter of

credit or other debt guaranty;

(B) a bond, note, debt sale or purchase, trustee, paying agent,

remarketing agent, indexing agent, or similar agreement;

(C) an agreement with a securities dealer, broker, or

underwriter; and

(D) any other contract or agreement considered by the board of

directors to be appropriate or necessary in support of the

authority's financing activities;

(7) the contract is for work that is performed and paid for by

the day as the work progresses;

(8) the contract is for the purchase of land or a right-of-way;

(9) the contract is for the purchase of personal property sold:

(A) at an auction by a state licensed auctioneer;

(B) at a going out of business sale held in compliance with

Subchapter F, Chapter 17, Business & Commerce Code; or

(C) by a political subdivision of this state, a state agency, or

an entity of the federal government;

(10) the contract is for services performed by blind or severely

disabled persons;

(11) the contract is for the purchase of electricity; or

(12) the contract is one awarded for alternate project delivery

under Sections 271.117-271.119, Local Government Code.

(d) For the purposes of entering into a contract authorized by

Subsection (c)(12), an authority is considered a "governmental

entity" as defined by Section 271.111, Local Government Code.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

326, Sec. 16, eff. September 1, 2007.

SUBCHAPTER G. BONDS AND NOTES

Sec. 460.501. DEFINITION. In this subchapter, "bond" includes a

note.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Sec. 460.502. POWER TO ISSUE BONDS. (a) An authority may issue

bonds at any time and for amounts the executive committee

determines are appropriate.

(b) The bonds may be issued as necessary for:

(1) the acquisition, construction, repair, improvement, or

extension of an authority's public transportation system; or

(2) the creation or funding of self-insurance or retirement or

pension fund reserves.

(c) A bond issued by the authority may have a maturity of up to

30 years from the date of issuance.

(d) A bond any portion of which is secured by a pledge of sales

and use tax revenues and that has a maturity of five years or

longer from the date of issuance may not be issued by an

authority until an election has been held in the municipalities

in which the authority has been authorized to impose a sales and

use tax and the proposition proposing the issue has been approved

by a majority of the votes received on the issue.

(e) Subsection (d) does not apply to the issuance of refunding

bonds or bonds described by Subsection (b)(2).

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 306, Sec. 8, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

557, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

928, Sec. 1, eff. September 1, 2009.

Sec. 460.503. BOND TERMS. The bonds of an authority are fully

negotiable. An authority may make the bonds redeemable before

maturity. The terms and conditions of authority bonds are subject

to rules adopted by the board of directors.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 306, Sec. 9, eff.

Sept. 1, 2003.

Sec. 460.504. SALE. An authority's bonds may be sold at a

public or private sale as determined by the board of directors to

be the more financially beneficial.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

326, Sec. 17, eff. September 1, 2007.

Sec. 460.505. INCONTESTABILITY. An authority's bonds are

incontestable after the bonds are:

(1) approved by the attorney general;

(2) registered by the comptroller of public accounts; and

(3) sold to the purchaser.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Sec. 460.506. SECURITY PLEDGED. To secure the payment of an

authority's bonds, the authority may:

(1) pledge all or part of revenue realized from any tax that is

approved and levied;

(2) pledge any part of the revenue of the public transportation

system;

(3) mortgage any part of the public transportation system

regardless of when acquired; or

(4) pledge government grants, contractual revenue, or lease

revenue.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 306, Sec. 10, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

557, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

928, Sec. 2, eff. September 1, 2009.

Sec. 460.507. REFUNDING BONDS. An authority may issue refunding

bonds at any time.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 306, Sec. 11, eff.

Sept. 1, 2003.

Sec. 460.508. NOTES. (a) An authority may issue negotiable

notes payable from any of the authority's sources of revenue to

pay for any lawful expenditure, other than principal and interest

on the authority's debt.

(b) Notes issued by an authority shall be payable over a period

not to exceed five years from the date of issuance.

(c) The Texas Commission on Environmental Quality is not

required to approve notes issued under this section.

(d) An authority may not have outstanding notes in excess of $10

million at any one time.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 306, Sec. 12, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

326, Sec. 18, eff. September 1, 2007.

Sec. 460.509. OBLIGATIONS AND CREDIT AGREEMENTS. An authority

may issue obligations and enter into credit agreements under

Chapter 1371, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

557, Sec. 3, eff. September 1, 2009.

Added by Acts 2009, 81st Leg., R.S., Ch.

928, Sec. 3, eff. September 1, 2009.

SUBCHAPTER H. TAXATION

Sec. 460.551. SALES AND USE TAX. (a) The board of directors

may impose for an authority a sales and use tax at the rate of:

(1) one-quarter of one percent;

(2) three-eighths of one percent;

(3) one-half of one percent;

(4) five-eighths of one percent;

(5) three-quarters of one percent;

(6) seven-eighths of one percent; or

(7) one percent.

(b) The imposition of an authority's sales and use tax must be

approved at an election conducted in the manner provided by this

chapter and may not be imposed in an area that has not confirmed

the authority.

(c) A sales and use tax may be imposed, as prescribed by this

section, by a municipality that participates in a transportation

or transit authority other than an authority created under this

chapter if:

(1) the combined rates of all sales and use taxes imposed in the

municipality does not exceed two percent; and

(2) the ballot of the authorization vote for the sales and use

tax reads:

"(Name of city) already imposes a sales and use tax for

participation in the (name of transportation or transit

authority). The proposed sales and use tax is solely for the

benefit of, and will be dedicated to, the (name of authority

created under this chapter)."

(d) The authority shall impose a sales and use tax at a minimum

uniform rate as determined by the board of directors if the tax

is approved at an election in an area that has confirmed the

authority.

(e) A municipality with a population of 12,000 or more that has

confirmed the authority may impose a sales and use tax at a rate

higher than the minimum uniform rate established under Subsection

(d) on approval at an election if the authority will provide the

municipality a higher level of service.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 306, Sec. 3, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

326, Sec. 19, eff. September 1, 2007.

Sec. 460.552. MAXIMUM TAX RATE IN AUTHORITY AREA. (a) An

authority may not adopt a sales and use tax rate, including a

rate increase, that when combined with the rates of all sales and

use taxes imposed by other political subdivisions having

territory in the authority exceeds two percent in any location in

the authority.

(b) An increase in the tax rate to a higher rate must be

approved by a majority of the voters at a confirmation election.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Sec. 460.553. INITIAL SALES TAX: EFFECTIVE DATE. The adoption

of a sales and use tax takes effect on the first day of the first

calendar quarter after the confirmation election.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Sec. 460.554. RATE DECREASE. The board of directors by order

may direct the comptroller of public accounts to collect the

authority's sales and use tax at a rate that is lower than the

rate approved by the voters at the confirmation hearing if the

board of directors determines that it is in the best interest of

the authority.

Added by Acts 2001, 77th Leg., ch. 1186, Sec. 1, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

326, Sec. 20, eff. September 1, 2007.



CHAPTER 461. STATEWIDE COORDINATION OF PUBLIC TRANSPORTATION

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE K. MASS TRANSPORTATION

CHAPTER 461. STATEWIDE COORDINATION OF PUBLIC TRANSPORTATION

Sec. 461.001. LEGISLATIVE INTENT AND CONSTRUCTION. (a) Public

transportation services are provided in this state by many

different entities, both public and private. The multiplicity of

public transportation providers and services, coupled with a lack

of coordination between state oversight agencies, has generated

inefficiencies, overlaps in service, and confusion for consumers.

It is the intent of this chapter:

(1) to eliminate waste in the provision of public transportation

services;

(2) to generate efficiencies that will permit increased levels

of service; and

(3) to further the state's efforts to reduce air pollution.

(b) This chapter shall be liberally construed to achieve its

purposes.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 13.01, eff. Sept.

1, 2003.

Sec. 461.002. DEFINITIONS. In this chapter:

(1) "Public transportation provider" means any entity that

provides public transportation services if it is a governmental

entity or if it receives financial assistance from a governmental

entity, whether state, local, or federal. The term does not

include private carriers that do not receive financial assistance

from a governmental entity. It also does not include a person who

provides intercity rail or bus service, commercial air

transportation, water transportation, or nonstop service to or

from a point located outside this state. If a person provides

both public transportation services and services that are not

public transportation services, that person is included within

the term only with regard to the provision of public

transportation services and to the extent of those public

transportation services.

(2) "Public transportation services" means any conveyance of

passengers and their hand-carried baggage by a governmental

entity or by a private entity if the private entity receives

financial assistance for that conveyance from any governmental

entity. It does not include intercity rail or bus service,

commercial air transportation, water transportation, or nonstop

service to or from a point located outside this state.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 13.01, eff. Sept.

1, 2003.

Sec. 461.004. DUTIES OF TEXAS DEPARTMENT OF TRANSPORTATION. (a)

The department shall identify:

(1) overlaps and gaps in the provision of public transportation

services, including services that could be more effectively

provided by existing, privately funded transportation resources;

(2) underused equipment owned by public transportation

providers; and

(3) inefficiencies in the provision of public transportation

services by any public transportation provider.

(b) The department may contract with any public or private

transportation provider for the department to arrange for the

provision of public transportation services.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 13.01, eff. Sept.

1, 2003.

Sec. 461.005. ELIMINATION OF OVERLAPPING SERVICE. (a) To

eliminate waste and maximize efficiency, the department shall

encourage public transportation providers to agree on the

allocation of specific services and service areas among the

providers. The department may incorporate these discussions in

planning processes such as the development of the statewide

transportation improvement program or a local transportation

improvement plan.

(b) If public transportation providers do not reach an agreement

on a service plan under Subsection (a), the department may

develop an interim service plan for that area.

(c) The department may require that all or a percentage of the

vehicles used to provide public transportation services comply

with specified emissions standards. The standards may vary among

geographic areas based on the need of each area to reduce levels

of air pollution. This subsection does not apply to an authority

created under Chapter 451, 452, 453, or 460.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 13.01, eff. Sept.

1, 2003.

Sec. 461.006. DUTIES OF PUBLIC TRANSPORTATION PROVIDERS. Each

public transportation provider shall cooperate with the

department in eliminating waste and ensuring efficiency and

maximum coverage in the provision of public transportation

services.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 13.01, eff. Sept.

1, 2003.

Sec. 461.007. INCENTIVES FOR EFFICIENCY. (a) Notwithstanding

any other law, including a law establishing a formula for the

allocation of public transportation grants, the commission may

increase or reduce the amount of a grant made to a public

transportation provider based on whether the public

transportation provider is complying fully with this chapter.

(b) Notwithstanding any other law, the commission may consider

whether a public transportation provider in a geographic area of

this state is complying fully with this chapter in executing the

commission's other responsibilities relating to that area.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 13.01, eff. Sept.

1, 2003.



CHAPTER 462. SOUTHERN HIGH-SPEED RAIL COMPACT

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE K. MASS TRANSPORTATION

CHAPTER 462. SOUTHERN HIGH-SPEED RAIL COMPACT

Sec. 462.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Southern High-Speed Rail Commission.

(2) "Party state" means a state that is a party to the compact

under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

322, Sec. 1, eff. September 1, 2009.

Sec. 462.002. EXECUTION AND TEXT OF COMPACT. The governor, on

behalf of this state, is hereby authorized to execute a compact

in substantially the following form with the states of

Mississippi, Louisiana, and Alabama, and the legislature hereby

signifies in advance its approval and ratification of such

compact, as follows:

SOUTHERN HIGH-SPEED RAIL COMPACT

ARTICLE I. PURPOSE

The purpose of this compact is to implement Pub. L. No. 97-213,

including the conduct of a study of the feasibility of rapid rail

transit service between the states of Mississippi, Louisiana,

Alabama, and Texas and to establish a joint interstate commission

to assist in this effort.

ARTICLE II. EFFECTIVE DATE; DURATION

(a) This compact shall become effective immediately as to the

states ratifying it whenever the states of Mississippi,

Louisiana, Alabama, and Texas have ratified it and Congress has

given consent to it. Any state not mentioned in this article

that is contiguous with any party state may become a party to

this compact, subject to the approval of the legislature of each

party state.

(b) This compact shall continue in force and remain binding on

each party state until the legislature or governor of a party

state takes action to withdraw from the compact. However, any

withdrawal from the compact is not effective until six months

after the date of the action taken by the legislature or governor

to withdraw. Notice of withdrawal shall be given to the other

party states by the secretary of state of the withdrawing party

state.

ARTICLE III. SOUTHERN HIGH-SPEED RAIL COMMISSION; APPOINTMENT;

MEMBERSHIP

(a) The party states through this compact establish and create a

joint agency known as the Southern High-Speed Rail Commission.

(b) The membership of the commission consists of:

(1) the governor of each party state or that governor's

designee;

(2) one representative each from:

(A) the Mississippi Energy and Transportation Board, or its

successor;

(B) the Office of Aviation and Public Transportation of the

Louisiana Department of Transportation and Development, or its

successor;

(C) the Alabama Department of Energy, or its successor; and

(D) the Texas Department of Transportation; and

(3) five citizens from each party state, appointed by the

governor of the party state.

(c) The citizens appointed from the State of Texas must reside

in a federally designated high-speed rail corridor.

(d) An appointed member of the commission serves a four-year

term.

(e) A vacancy on the commission shall be filled for the

unexpired portion of the term by the governor of the party state

that appointed the member whose position becomes vacant.

(f) A member is not entitled to compensation for service on the

commission but is entitled to reimbursement for reasonable

expenses the member incurs in performing commission duties.

ARTICLE IV. SOUTHERN HIGH-SPEED RAIL COMMISSION; POWERS AND

DUTIES

(a) The commission shall hold regular quarterly meetings and

such special meetings as its business may require.

(b) The members of the commission shall choose a chairman and

vice chairman. The chairmanship shall rotate annually among the

party states in the order of ratification of the compact.

(c) The commission shall adopt rules and regulations for the

transaction of its business and keep a record of all business.

(d) The commission shall study the feasibility of providing

interstate rapid rail transit service between the party states.

To facilitate this duty, the commission may:

(1) hold hearings;

(2) conduct studies and surveys of the problems, benefits, and

other matters associated with the provision of interstate rapid

rail transit service;

(3) make reports on an activity conducted under Subdivision (2);

(4) acquire by gift, grant, or otherwise from local, state,

federal, or private sources money or property to be used for the

business of the commission;

(5) hold and dispose of money or property acquired under

Subdivision (4);

(6) cooperate with public or private groups having an interest

in interstate rapid rail transit service;

(7) adopt and implement plans and policies for emphasizing the

purpose of this compact before the Congress of the United States

and other appropriate officers and agencies of the United States;

and

(8) exercise any other powers as may be appropriate to

accomplish the purposes of this compact.

ARTICLE V. FUNDING

Each party state agrees that its legislature may in its

discretion make available and pay to the commission funds for the

establishment and operation of the commission. The contribution

of each party state shall be in equal amounts, if possible.

Nothing in this article shall be construed as binding the

legislature of any party state to make an appropriation of a

particular amount at any time.

ARTICLE VI. CONFLICT OF LAWS

Nothing in this compact shall be construed to conflict with any

existing statute, repeal or prevent legislation, or affect any

existing or future cooperative agreement or relationship between

any federal agency and a party state.

ARTICLE VII. GRANT OF AUTHORITY

There is hereby granted to the governor, to the members of the

commission for Mississippi, Louisiana, Alabama, and Texas, and to

the compact administrator all the powers provided for in the

compact. All officers of the State of Texas are authorized and

directed to perform any actions in their respective jurisdictions

that are necessary to carrying out the purpose of the compact.

Added by Acts 2009, 81st Leg., R.S., Ch.

322, Sec. 1, eff. September 1, 2009.



CHAPTER 471. RAILROAD AND ROADWAY CROSSINGS

TRANSPORTATION CODETITLE 6. ROADWAYSSUBTITLE Z. MISCELLANEOUS ROADWAY PROVISIONSCHAPTER 471. RAILROAD AND ROADWAY CROSSINGSSec. 471.001. DUTY TO MAINTAIN CROSSINGS. (a) A railway company shall maintain the part of its roadbed and right-of-way that is crossed by a public street of a Type B general-law municipality in proper condition for use by travelers.(b) A railway company that does not make needed repairs before the 31st day after the date the municipal marshal gives written notice to the section boss of the section where repairs are needed is liable to the municipality for a penalty of $25 for each week the railway company does not make needed repairs. The municipality may sue to recover the penalty.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 471.002. SIGNS AT CROSSINGS. (a) A railway company shall place at each place where its railroad crosses a first or second class public road a sign with large and distinct letters giving notice that the railroad is near and warning persons to watch for railroad cars. The sign must be high enough above the road to permit the free passage of vehicles.(b) A railway company that does not erect a sign required by Subsection (a) is liable for a resulting injury to a person or resulting damage to property.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 471.003. TELEPHONE SERVICE TO REPORT MALFUNCTIONS OF MECHANICAL SAFETY DEVICES AT CROSSINGS. (a) The Department of Public Safety shall maintain a statewide toll-free telephone service to receive a report of a malfunction of a device, including a signal or crossbar, placed at an intersection of a railroad track and a public road to promote safety.(b) At each intersection of a railroad track and a public road that is maintained by the state or a municipality and at which a mechanical safety device is placed, the Texas Department of Transportation shall affix on the crossbars of the device the telephone number, an explanation of its purpose, and the crossing number. At each intersection of a railroad track and a public road that is maintained by a political subdivision other than a municipality and at which a mechanical safety device is placed, the political subdivision shall affix on the crossbars of the device the telephone number, an explanation of its purpose, and the crossing number. The Texas Department of Transportation shall provide to the political subdivision the sign or label displaying the telephone number. A railway company shall permit personnel to affix the telephone number on the company's property as required by this subsection.(c) The Department of Public Safety shall notify the identified railway company of each report of a malfunction received under Subsection (a).(d) The Department of Public Safety shall maintain a computerized list of each intersection of a railroad track and a public road and of the railroad crossing safety equipment located at each intersection, using crossing numbers compiled by the Texas Department of Transportation.(e) Not later than the fifth day after the date it places railroad crossing safety equipment in operation at an intersection subject to this section, a state agency or a political subdivision of the state other than a municipality shall notify the Department of Public Safety of:(1) the location and type of the equipment installed; and(2) the date it was placed in operation.(f) The state, an agency or political subdivision of the state, or a railway company is not liable for damages caused by an action taken under this section or failure to perform a duty imposed by this section. Evidence may not be introduced in a judicial proceeding that the telephone service required by this section exists or that the state or railway company relies on the service.(g) Except as provided by Subsection (d), a state agency is not required to make or retain a permanent record of information obtained in implementing this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 471.004. WARNING SIGN VISIBILITY AT RAILROAD GRADE CROSSINGS. (a) The department shall develop guidelines and specifications for the installation and maintenance of reflecting material at each unsignaled crossing. The material shall be affixed to the back and support post of each crossbuck in a manner that reflects light from vehicle headlights to focus attention on the presence of the unsignaled crossing.(b) The department shall pay the cost of initial installation of reflecting material from money appropriated to the department to maintain grade crossing warning devices. The department or the local jurisdiction responsible for maintaining the roadway at each grade crossing shall pay the maintenance costs of the material.(c) The state, an agency or political subdivision of the state, or a railway company is not liable for damages caused by an action taken under this section or failure to perform a duty imposed by this section. Evidence may not be introduced in a judicial proceeding that reflecting material exists or that the state or railway company relies on the material.(d) The department shall adopt rules governing the installation and maintenance of reflecting material at grade crossings.(e) A railway company shall permit department personnel to affix the reflecting material on the company's property.(f) In this section:(1) "Active warning device" means an automatically activated warning device, including a bell, flashing light, gate, or wigwag.(2) "Crossbuck" means a standard grade crossing warning sign designated as Number R 15-1 and described in the Manual of Uniform Traffic Control Devices issued by the United States Department of Transportation, Federal Highway Administration.(3) "Department" means the Texas Department of Transportation.(4) "Grade crossing" means the intersection at grade of a railroad and a roadway constructed and maintained with public money.(5) "Reflecting material" means material that reflects light so that the paths of the reflected light rays are parallel to those of the incident rays.(6) "Unsignaled crossing" means a grade crossing not protected by active warning devices.(7) "Warning device" means a traffic control sign, including an active warning device or crossbuck, the purpose of which is to alert motorists of a grade crossing.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 471.005. DISMANTLING OF WARNING SIGNALS AT RAILROAD GRADE CROSSINGS; OFFENSE. (a) A person may not dismantle a warning signal at a grade crossing on an active rail line, as defined by rule of the Texas Department of Transportation, if the cost of the warning signal was originally paid entirely or partly from public money unless the person:(1) obtains a permit from the governmental entity that maintains the road or highway that intersects the rail line at the grade crossing; and(2) pays that governmental entity an amount equal to the present salvage value of the warning signal, as determined by the governmental entity.(b) The governmental entity shall grant the permit if:(1) payment is received; and(2) the entity finds that removal of the warning signal will not adversely affect public safety.(c) Money received under Subsection (a)(2) shall be deposited in the state treasury.(d) This section does not apply to a Class I or Class II railroad, as defined by Interstate Commerce Commission regulations.(e) A person commits an offense if the person violates this section. An offense under this section is a Class C misdemeanor.(f) The Texas Department of Transportation may adopt rules necessary to administer this section.(g) In this section:(1) "Grade crossing" has the meaning assigned by Section 472.004(f).(2) "Warning signal" means a traffic control device that is activated by the approach or presence of a train, including a flashing light signal, an automatic gate, or a similar device that displays to motorists a warning of the approach or presence of a train.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 471.006. USE OF BELL AND WHISTLE OR SIREN AT CROSSINGS; OFFENSE. (a) A railway company shall place on each locomotive:(1) a bell weighing at least 30 pounds; and(2) a steam whistle, air whistle, or air siren.(b) The engineer in charge of the locomotive shall ring the bell and blow the whistle or siren at least one-quarter mile from the place where the railroad crosses a public road or street. The engineer shall continue to ring the bell until the locomotive has crossed the road or stopped.(c) The railway company is liable for any damages sustained by a person because of a violation of Subsection (a) or (b).(d) The engineer in charge of the locomotive commits an offense if the engineer violates Subsection (b). An offense under this subsection is a misdemeanor punishable by a fine of not less than $5 or more than $100.(e) Notwithstanding Subsections (a) and (b), the governing body of a municipality having a population of at least 5,000 may regulate by ordinance the ringing of bells and blowing of whistles and sirens within its limits. Compliance with the ordinance is compliance with those subsections and a sufficient warning to the public at a crossing the ordinance affects.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 471.007. OBSTRUCTING RAILROAD CROSSINGS; OFFENSE. (a) A railway company commits an offense if a train of the railway company obstructs for more than 10 minutes a street, railroad crossing, or public highway.(b) An offense under this section is a misdemeanor punishable by a fine of not less than $100 or more than $300.(c) An officer charging a railway company for an offense under this section shall prepare in duplicate a citation to appear in court and attach one copy of the citation to the train or deliver the copy to an employee or other agent of the railway company. The citation must show:(1) the name of the railway company;(2) the offense charged; and(3) the time and place that a representative of the railway company is to appear in court.(d) It is a defense to prosecution under this section that the train obstructs the street, railroad crossing, or public highway because of an act of God or breakdown of the train.(e) The hearing must be before a magistrate who has jurisdiction of the offense in the municipality or county in which the offense is alleged to have been committed.(f) An appearance by counsel complies with the written promise to appear in court.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1023, Sec. 1, eff. Sept. 1, 1999.

Sec. 471.008. FRANCHISE TO OBSTRUCT STREET CROSSING. (a) The governing body of a municipality by ordinance may grant a franchise to a railway company to obstruct a street crossing, other than a crossing of a designated state highway, by a passenger train for the purpose of receiving or discharging passengers, mail, express, or freight for a longer period than specified by Section 472.007.(b) Section 471.007 does not apply to a street crossing named in an ordinance granting a franchise under this section.(c) This section does not apply to a municipality having a special charter unless it amends its charter to adopt this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Text of section effective on April 01, 2011Sec. 471.009. ENHANCED PAVEMENT MARKING VISIBILITY AT CERTAIN GRADE CROSSINGS. (a) In this section:(1) "Grade crossing" and "reflecting material" have the meanings assigned by Section 471.004.(2) "Pavement markings" means markings applied or attached to the surface of a roadway to regulate, warn, or guide traffic.(3) "Stop bar" means the marking that is applied or attached to the surface of a roadway on either side of a grade crossing and that indicates that a vehicle must stop at the grade crossing.(b) A county or municipality shall use standards developed by the department in applying pavement markings or a stop bar at a grade crossing if the cost of the markings or stop bar is paid either entirely or partly from state or federal funds. In developing its standards, the department shall follow the standards in the Manual on Uniform Traffic Control Devices issued by the United States Department of Transportation Federal Highway Administration and, where appropriate, require the use of reflecting materials.

Added by Acts 2009, 81st Leg., R.S., Ch. 85, Sec. 2.06, eff. April 1, 2011.



CHAPTER 472. MISCELLANEOUS PROVISIONS

TRANSPORTATION CODE

TITLE 6. ROADWAYS

SUBTITLE Z. MISCELLANEOUS ROADWAY PROVISIONS

CHAPTER 472. MISCELLANEOUS PROVISIONS

SUBCHAPTER A. GOVERNMENT CONTRACTS FOR JOINT PAYMENT OF CERTAIN

HIGHWAY COSTS

Sec. 472.001. CONTRACTS BETWEEN CERTAIN GOVERNMENTAL ENTITIES TO

ENGAGE IN JOINT PROJECT. (a) A state agency, political

subdivision, or road district of a county may contract with a

transportation corporation created by the commission under

Chapter 431 or with another state agency, political subdivision,

or road district to jointly pay all or part of the cost of:

(1) acquiring, designing, constructing, improving, or

beautifying a state or local highway, turnpike, road, or street

project;

(2) acquiring an interest in any real property required for or

beneficial to the project; and

(3) adjusting utilities for the project.

(b) Costs of a project or payments required under a contract may

be met out of bond proceeds, taxes, or other funds available for

that purpose.

(c) A road district of a county or a political subdivision may:

(1) issue bonds to pay costs of a project if it determines the

project will benefit it; or

(2) impose taxes in an amount necessary to create a sinking fund

for payments required by a contract that provides for payment

over a term of years.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 472.002. CONTRACTS INVOLVING POLITICAL SUBDIVISION OR ROAD

DISTRICT TO CONSTRUCT AND MAINTAIN HIGHWAY. The governing body

of a political subdivision or road district that determines an

improvement is reasonable, necessary, and beneficial to the

subdivision or district may contract with another governmental

entity to:

(1) acquire with bond proceeds necessary rights-of-way for the

road or highway; and

(2) construct and maintain the road or highway in cooperation

with the entity.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 472.003. COUNTY PAYMENTS FOR JOINT HIGHWAY PROJECTS. (a)

The commissioners court of a county may issue bonds and contract

with a road district, road utility district, state agency, or

other governmental entity in the manner, for the term, and to the

extent it may contract under Chapter 362, on determining that a

road project, including a toll road project authorized under

Chapter 441, is reasonable, necessary, and beneficial to the

county.

(b) To pay the cost of a road project that serves the county and

a road district of a county or road utility district, the

commissioners court may:

(1) dedicate ad valorem taxes paid by owners of property in the

county or district; or

(2) use other county money.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. DEPARTMENT AUTHORITY TO REMOVE PROPERTY FROM STATE

HIGHWAYS

Sec. 472.011. DEFINITION. In this subchapter, "personal

property" includes personal property of any kind or character,

including:

(1) a vehicle, as defined by Section 502.001, that is damaged or

disabled;

(2) spilled cargo;

(3) a hazardous material as defined by 49 U.S.C. App. Section

1802; and

(4) a hazardous substance as defined by Section 26.263, Water

Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 1.43(a), eff.

Sept. 1, 1997.

Sec. 472.012. DEPARTMENT AUTHORITY GENERALLY. (a) The

department may remove personal property from the right-of-way or

roadway of the state highway system if the department determines

the property blocks the roadway or endangers public safety.

(b) The department may remove the personal property without the

consent of the owner or carrier of the property.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 472.013. OWNER AND CARRIER RESPONSIBLE FOR COSTS OF REMOVAL

AND DISPOSITION. The owner and the carrier of personal property

removed under this subchapter shall reimburse the department for

the costs of removal and disposition.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 472.014. DEPARTMENT NOT LIABLE FOR DAMAGES.

Notwithstanding any other provision of law, the department and

its officers and employees are not liable for:

(1) any damage to personal property resulting from its removal

or disposal by the department unless the removal or disposal is

carried out recklessly or in a grossly negligent manner; or

(2) any damage resulting from the failure to exercise authority

granted under this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 1.43(b), eff.

Sept. 1, 1997.

Sec. 472.015. CONTRACTS FOR REMOVAL OF PROPERTY. In contracting

with a private business or businesses for the removal of personal

property from the right-of-way or roadway of the state highway

system, the department may:

(1) use a purchasing method described in Chapter 2156,

Government Code;

(2) include the removal work in a contract entered into under

Chapter 223; or

(3) select a business or businesses based on an evaluation of

the experience of the business and the price and quality of the

business's equipment and services.

Added by Acts 2001, 77th Leg., ch. 1272, Sec. 9.01, eff. June 15,

2001.

SUBCHAPTER C. CRIMINAL OFFENSES AND PENALTIES REGARDING WARNING

SIGNS AND BARRICADES

Sec. 472.021. TAMPERING WITH WARNING DEVICES. (a) A person

commits an offense if the person tampers with, damages, or

removes a barricade, flare pot, sign, flasher signal, or other

device warning of construction, repair, or detour on or adjacent

to a highway set out by the state, a political subdivision, a

contractor, or a public utility.

(b) This section does not apply to a person acting within the

scope and duty of employment if the person is:

(1) an officer, agent, independent contractor, employee, or

trustee of the state or a political subdivision;

(2) a contractor; or

(3) a public utility.

(c) An offense under this section is a misdemeanor punishable

by:

(1) a fine of not less than $25 or more than $1,000;

(2) confinement in a county jail for a term not to exceed two

years; or

(3) both the fine and the confinement.

(d) In this section:

(1) "Contractor" means a person engaged in highway construction

or repair under contract with this state or a political

subdivision of this state.

(2) "Highway" means the entire width between the boundary lines

of a publicly maintained way, any part of which is open to the

public for vehicular travel or any part of which is under

construction or repair and intended for public vehicular travel

on completion. The term includes the space above or below the

highway surface.

(3) "Person" means an individual, firm, association, or

corporation and includes an officer, agent, independent

contractor, employee, or trustee of that individual or entity.

(4) "Political subdivision" includes a county, municipality,

local board, or other body of this state having authority to

authorize highway construction or repair.

(5) "Public utility" means:

(A) a telegraph, telephone, water, gas, light, or sewage company

or cooperative;

(B) a contractor of a company or cooperative described by

Subdivision (A); or

(C) another business recognized by the legislature as a public

utility.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 472.022. OBEYING WARNING SIGNS AND BARRICADES. (a) A

person commits an offense if the person:

(1) disobeys the instructions, signals, warnings, or markings of

a warning sign; or

(2) drives around a barricade.

(b) This section does not apply to:

(1) a person who is following the directions of a police

officer; or

(2) a person, including an employee of the department, a

political subdivision of this state, or a contractor or

subcontractor, whose duties require the person to go beyond or

around a barricade.

(c) Each violation of this section is a separate offense.

(d) An offense under this section is a misdemeanor punishable by

a fine of not less than $1 or more than $200, except that:

(1) if the offense is committed in a construction or maintenance

work zone when workers are present and any written notice to

appear issued for the offense states on its face that workers

were present when the offense was committed, the offense is a

misdemeanor punishable by a fine of not less than $2 or more than

$400; or

(2) if a person commits an offense under Subsection (a) where a

warning sign or barricade has been placed because water is over

any portion of a road, street, or highway, the offense is a Class

B misdemeanor.

(e) In this section:

(1) "Barricade" means an obstruction:

(A) placed on or across a road, street, or highway of this state

by the department, a political subdivision of this state, or a

contractor or subcontractor constructing or repairing the road,

street, or highway under authorization of the department or a

political subdivision of this state; and

(B) placed to prevent the passage of motor vehicles over the

road, street, or highway during construction, repair, or

dangerous conditions.

(2) "Construction or maintenance work zone" means a portion of a

highway or street:

(A) where highway construction or maintenance is being

undertaken, other than mobile operations as defined by the Texas

Manual on Uniform Traffic Control Devices; and

(B) that is marked by signs:

(i) indicating that it is a construction or maintenance work

zone;

(ii) indicating where the zone begins and ends; and

(iii) stating: "Fines double when workers present."

(3) "Warning sign" means a signal, marking, or device placed on

a barricade or on a road, street, or highway during construction,

repair, or dangerous conditions by the department, a political

subdivision of this state, or a contractor or subcontractor to

warn or regulate motor vehicular traffic. The term includes a

flagger deployed on a road, street, or highway by the department,

a political subdivision of this state, or a contractor or

subcontractor to direct traffic around or on the road, street, or

highway during construction, repair, or dangerous conditions.

(f) Articles 45.051 and 45.0511, Code of Criminal Procedure, do

not apply to an offense under this section committed in a

construction or maintenance work zone when workers are present.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 674, Sec. 1, eff. Jan. 1,

1998; Acts 1999, 76th Leg., ch. 789, Sec. 1, 2, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 965, Sec. 1, eff. Sept. 1, 1999;

Acts 1999, 76th Leg., ch. 1088, Sec. 1, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 1420, Sec. 19.005, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 991, Sec. 1, eff. Sept. 1, 2003; Acts 2003,

78th Leg., ch. 1182, Sec. 3, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

576, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

576, Sec. 2, eff. September 1, 2005.

SUBCHAPTER D. METROPOLITAN PLANNING ORGANIZATIONS

Sec. 472.031. DEFINITIONS. In this subchapter:

(1) "Metropolitan planning organization" means a metropolitan

planning organization designated or redesignated under 23 U.S.C.

Section 134.

(2) "Policy board" means the policy board of a metropolitan

planning organization.

Amended by:

Acts 2005, 79th Leg., Ch.

537, Sec. 1, eff. September 1, 2005.

Sec. 472.032. VOTING PROXIES BY POLICY BOARD MEMBERS. (a) A

policy board may provide in its bylaws for appointment of voting

proxies by its members.

(b) A proxy appointed under Subsection (a):

(1) acts on behalf of and under the supervision of the policy

board member who appointed the proxy;

(2) must be appointed in writing; and

(3) is authorized to vote for the policy board member who

appointed the proxy to the extent the member has given the proxy

the member's voting power.

(c) A legislative member of a policy board may not be counted as

absent at a meeting of the policy board during a legislative

session.

(d) A legislative member of a policy board may only appoint a

proxy under Subsection (a) who is:

(1) the legislative member's employee or staff member;

(2) a person related to the member within the second degree by

consanguinity, as determined under Subchapter B, Chapter 573,

Government Code, who is not required to register as a lobbyist

under Chapter 305, Government Code;

(3) another legislative member of the policy board; or

(4) a locally elected official.

Added by Acts 2003, 78th Leg., ch. 267, Sec. 1, eff. June 18,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.82, eff. June 14, 2005.

Acts 2005, 79th Leg., Ch.

537, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

565, Sec. 1, eff. June 17, 2005.

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 17.001(75), eff. September 1, 2007.

Sec. 472.033. APPLICABILITY OF CONFLICTS OF INTEREST LAW TO

POLICY BOARD MEMBERS. (a) A policy board member is considered

to be a local public official for purposes of Chapter 171, Local

Government Code.

(b) If a policy board member must abstain from participation in

a vote or decision under Section 171.004, Local Government Code,

the member's proxy appointed under Section 472.032 may not

participate in the vote or decision.

(c) The appointment of a proxy by a policy board member does not

excuse the member from filing an affidavit required under Section

171.004, Local Government Code.

Amended by:

Acts 2005, 79th Leg., Ch.

537, Sec. 1, eff. September 1, 2005.

Sec. 472.034. STANDARDS OF CONDUCT; ETHICS POLICY. (a) A

policy board member or employee of a metropolitan planning

organization may not:

(1) accept or solicit any gift, favor, or service that might

reasonably tend to influence the member or employee in the

discharge of official duties or that the member or employee knows

or should know is being offered with the intent to influence the

member's or employee's official conduct;

(2) accept other employment or engage in a business or

professional activity that the member or employee might

reasonably expect would require or induce the member or employee

to disclose confidential information acquired by reason of the

official position;

(3) accept other employment or compensation that could

reasonably be expected to impair the member's or employee's

independence of judgment in the performance of the member's or

employee's official duties;

(4) make personal investments that could reasonably be expected

to create a substantial conflict between the member's or

employee's private interest and the public interest; or

(5) intentionally or knowingly solicit, accept, or agree to

accept any benefit for having exercised the member's or

employee's official powers or performed the member's or

employee's official duties in favor of another.

(b) An employee of a metropolitan planning organization who

violates Subsection (a) or an ethics policy adopted under

Subsection (c) is subject to termination of the employee's

employment or another employment-related sanction.

Notwithstanding this subsection, a policy board member or

employee of a metropolitan planning organization who violates

Subsection (a) is subject to any applicable civil or criminal

penalty if the violation also constitutes a violation of another

statute or rule.

(c) Each policy board shall:

(1) adopt bylaws establishing an ethics policy for employees of

a metropolitan planning organization and policy board members

consistent with the standards prescribed by Subsection (a),

including provisions to prevent a policy board member from having

a conflict of interest in business before the metropolitan

planning organization; and

(2) distribute a copy of the ethics policy to:

(A) each new employee not later than the third business day

after the date the person begins employment with the agency; and

(B) each new policy board member not later than the third

business day after the date the person qualifies for office.

(d) If a person with knowledge of a violation of an ethics

policy established under Subsection (c) that also constitutes a

criminal offense under another law of this state reports the

violation to an appropriate prosecuting attorney who concludes

that there is reasonable basis to initiate an investigation,

then, not later than the 60th day after the date a person

notifies the prosecuting attorney under this subsection, the

prosecuting attorney shall notify the Texas Ethics Commission of

the status of the prosecuting attorney's investigation of the

alleged violation. The Texas Ethics Commission shall, on the

request of the prosecuting attorney, assist the prosecuting

attorney in investigating the alleged violation.

(e) To the extent an employee of a metropolitan planning

organization is subject to the ethics policy of another

governmental entity and to the extent that policy conflicts with

this section, the ethics policy of the other governmental entity

prevails.

Added by Acts 2007, 80th Leg., R.S., Ch.

264, Sec. 12.01, eff. June 11, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

482, Sec. 1, eff. September 1, 2009.






TITLE 7. VEHICLES AND TRAFFIC

CHAPTER 501. CERTIFICATE OF TITLE ACT

TRANSPORTATION CODETITLE 7. VEHICLES AND TRAFFICSUBTITLE A. CERTIFICATES OF TITLE AND REGISTRATION OF VEHICLESCHAPTER 501. CERTIFICATE OF TITLE ACTSUBCHAPTER A. GENERAL PROVISIONSSec. 501.001. SHORT TITLE. This chapter may be cited as the Certificate of Title Act.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.002. DEFINITIONS. In this chapter:(1) "Certificate of title" means an instrument issued under Section 501.021.(2) "Dealer" means a person who purchases motor vehicles for sale at retail.(3) "Department" means the Texas Department of Motor Vehicles.(4) "Distributor" means a person engaged in the business of selling to a dealer motor vehicles purchased from a manufacturer.(5) "First sale" means:(A) the bargain, sale, transfer, or delivery of a motor vehicle that has not been previously registered or licensed, with intent to pass an interest in the motor vehicle, other than a lien, regardless of where the bargain, sale, transfer, or delivery occurred; and(B) the registration or licensing of that vehicle.(6) "House trailer" means a trailer designed for human habitation. The term does not include manufactured housing.(7) "Importer" means a person, other than a manufacturer, that brings a used motor vehicle into this state for sale in this state.(8) "Importer's certificate" means a certificate for a used motor vehicle brought into this state for sale in this state.(9) "Lien" means:(A) a lien provided for by the constitution or statute in a motor vehicle;(B) a security interest, as defined by Section 1.201, Business & Commerce Code, in a motor vehicle, other than an absolute title, created by any written security agreement, as defined by Section 9.102, Business & Commerce Code, including a lease, conditional sales contract, deed of trust, chattel mortgage, trust receipt, or reservation of title; or(C) a child support lien under Chapter 157, Family Code.(10) "Manufactured housing" has the meaning assigned by Chapter 1201, Occupations Code.(11) "Manufacturer" means a person regularly engaged in the business of manufacturing or assembling new motor vehicles.(12) "Manufacturer's permanent vehicle identification number" means the number affixed by the manufacturer to a motor vehicle in a manner and place easily accessible for physical examination and die-stamped or otherwise permanently affixed on one or more removable parts of the vehicle.(13) "Motorcycle" means a motor vehicle, other than a tractor, designed to propel itself with not more than three wheels in contact with the ground.(14) "Motor vehicle" means:(A) any motor driven or propelled vehicle required to be registered under the laws of this state;(B) a trailer or semitrailer, other than manufactured housing, that has a gross vehicle weight that exceeds 4,000 pounds;(C) a house trailer;(D) an all-terrain vehicle or a recreational off-highway vehicle, as those terms are defined by Section 502.001, designed by the manufacturer for off-highway use that is not required to be registered under the laws of this state; or(E) a motorcycle, motor-driven cycle, or moped that is not required to be registered under the laws of this state, other than a motorcycle, motor-driven cycle, or moped designed for and used exclusively on a golf course.(15) "New motor vehicle" means a motor vehicle that has not been the subject of a first sale.(16) "Owner" includes a person, other than a manufacturer, importer, distributor, or dealer, claiming title to or having a right to operate under a lien a motor vehicle that has been subject to a first sale.(17) "Semitrailer" means a vehicle that is designed or used with a motor vehicle so that part of the weight of the vehicle and its load rests on or is carried by another vehicle.(18) "Serial number" means a vehicle identification number that is affixed to a part of a motor vehicle and that is:(A) the manufacturer's permanent vehicle identification number;(B) a derivative number of the manufacturer's permanent vehicle identification number;(C) the motor number; or(D) the vehicle identification number assigned by the department.(19) "Steal" has the meaning assigned by Section 31.01, Penal Code.(20) "Subsequent sale" means:(A) the bargain, sale, transfer, or delivery of a motor vehicle that has been previously registered or licensed in this state or elsewhere, with intent to pass an interest in the vehicle, other than a lien, regardless of where the bargain, sale, transfer, or delivery occurs; and(B) the registration of the vehicle if registration is required under the laws of this state.(21) "Title receipt" means an instrument issued under Section 501.024.(22) "Trailer" means a vehicle that:(A) is designed or used to carry a load wholly on the trailer's own structure; and(B) is drawn or designed to be drawn by a motor vehicle.(23) "Used motor vehicle" means a motor vehicle that has been the subject of a first sale.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 414, Sec. 2.42, eff. July 1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.821, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 586, Sec. 1, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 972, Sec. 64, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 2D.01, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1136, Sec. 4, eff. September 1, 2009.

Sec. 501.003. CONSTRUCTION. This chapter shall be liberally construed to lessen and prevent:(1) the theft of motor vehicles;(2) the importation into this state of and traffic in motor vehicles that are stolen; and(3) the sale of an encumbered motor vehicle without the enforced disclosure to the purchaser of a lien secured by the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.004. APPLICABILITY. (a) This chapter applies to a motor vehicle owned by the state or a political subdivision of the state.(b) This chapter does not apply to:(1) a trailer or semitrailer used only for the transportation of farm products if the products are not transported for hire;(2) the filing or recording of a lien that is created only on an automobile accessory, including a tire, radio, or heater;(3) a motor vehicle while it is owned or operated by the United States; or(4) a new motor vehicle on loan to a political subdivision of the state for use only in a driver education course approved by the Central Education Agency.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.005. CONFLICTS WITH BUSINESS & COMMERCE CODE. Chapters 1-9, Business & Commerce Code, control over a conflicting provision of this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. CERTIFICATE OF TITLE REQUIREMENTSSec. 501.021. CERTIFICATE OF TITLE. (a) A motor vehicle certificate of title is an instrument issued by the department that includes:(1) the name and address of the purchaser and seller at the first sale or the transferee and transferor at a subsequent sale;(2) the make of the motor vehicle;(3) the body type of the vehicle;(4) the manufacturer's permanent vehicle identification number of the vehicle or the vehicle's motor number if the vehicle was manufactured before the date that stamping a permanent identification number on a motor vehicle was universally adopted;(5) the serial number for the vehicle;(6) the number on the vehicle's current Texas license plates, if any;(7) a statement:(A) that no lien on the vehicle is recorded; or(B) of the name and address of each lienholder and the date of each lien on the vehicle, listed in the chronological order in which the lien was recorded;(8) a space for the signature of the owner of the vehicle;(9) a statement indicating rights of survivorship under Section 501.031;(10) if the vehicle has an odometer, the odometer reading indicated by the application for the certificate of title; and(11) any other information required by the department.(b) A certificate of title must bear the following statement on its face:"UNLESS OTHERWISE AUTHORIZED BY LAW, IT IS A VIOLATION OF STATE LAW TO SIGN THE NAME OF ANOTHER PERSON ON A CERTIFICATE OF TITLE OR OTHERWISE GIVE FALSE INFORMATION ON A CERTIFICATE OF TITLE."(c) A certificate of title for a motor vehicle that has been the subject of an ordered repurchase or replacement under Chapter 2301, Occupations Code, must contain on its face a notice sufficient to inform a purchaser that the motor vehicle has been the subject of an ordered repurchase or replacement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1423, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 542, Sec. 1, eff. September 1, 2009.

Sec. 501.022. CERTIFICATE OF TITLE REQUIRED. (a) The owner of a motor vehicle registered in this state may not operate or permit the operation of the vehicle on a public highway until the owner obtains a certificate of title for the vehicle or until the owner obtains registration for the vehicle if a receipt evidencing title to the vehicle is issued under Section 501.029(b).(b) A person may not operate a motor vehicle registered in this state on a public highway if the person knows or has reason to believe that the owner has not obtained a certificate of title for the vehicle.(c) The owner of a motor vehicle that is required to be registered in this state must apply for a certificate of title of the vehicle before selling or disposing of the vehicle.(d) Subsection (c) does not apply to a motor vehicle operated on a public highway in this state with a metal dealer's license plate or a dealer's or buyer's temporary tag attached to the vehicle as provided by Chapter 503.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 67, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 793, Sec. 1, eff. September 1, 2009.

Sec. 501.023. APPLICATION FOR CERTIFICATE OF TITLE. (a) The owner of a motor vehicle must apply for a certificate of title:(1) to the county assessor-collector in the county in which:(A) the owner is domiciled; or(B) the motor vehicle is purchased or encumbered; and(2) on a form prescribed by the department.(b) The assessor-collector shall send the application to the department not later than 24 hours after receiving the application.(c) The owner or a lessee of a commercial motor vehicle operating under the International Registration Plan or other agreement described by Section 502.054 that is applying for a certificate of title for purposes of registration only must be made directly to the department. Notwithstanding Section 501.138(a), an applicant for registration under this subsection shall pay the department the fee imposed by that section. The department shall send the fee to the appropriate county assessor-collector for distribution in the manner provided by Section 501.138.(d) An application filed by the owner or lessee of a foreign commercial motor vehicle, as defined by Section 648.001, must be accompanied by a copy of the applicable federal declaration form required by the Federal Motor Carrier Safety Administration or its successor in connection with the importation of a motor vehicle or motor vehicle equipment subject to the federal motor vehicle safety, bumper, and theft prevention standards.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1423, Sec. 2, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 919, Sec. 1, eff. September 1, 2009.

Sec. 501.0234. DUTY OF VEHICLE DEALER ON SALE OF CERTAIN VEHICLES. (a) A person who sells at the first or a subsequent sale a motor vehicle and who holds a general distinguishing number issued under Chapter 503 of this code or Chapter 2301, Occupations Code, shall:(1) except as provided by this section, in the time and manner provided by law, apply, in the name of the purchaser of the vehicle, for the registration of the vehicle, if the vehicle is to be registered, and a certificate of title for the vehicle and file with the appropriate designated agent each document necessary to transfer title to or register the vehicle; and at the same time(2) remit any required motor vehicle sales tax.(b) This section does not apply to a motor vehicle:(1) that has been declared a total loss by an insurance company in the settlement or adjustment of a claim;(2) for which the certificate of title has been surrendered in exchange for:(A) a salvage vehicle title issued under this chapter;(B) a nonrepairable vehicle title issued under this chapter;(C) a certificate of authority issued under Subchapter D, Chapter 683; or(D) an ownership document issued by another state that is comparable to a document described by Paragraphs (A)-(C);(3) with a gross weight in excess of 11,000 pounds; or(4) purchased by a commercial fleet buyer who is a full-service deputy under Section 502.114 and who utilizes the dealer title application process developed to provide a method to submit title transactions to the county in which the commercial fleet buyer is a full-service deputy.(c) Each duty imposed by this section on the seller of a motor vehicle is solely that of the seller.(d) A seller who applies for the registration or a certificate of title for a motor vehicle under Subsection (a)(1) shall apply in the county as directed by the purchaser from the counties set forth in Section 501.023 of this code.(e) The department shall promulgate a form on which the purchaser of a motor vehicle shall designate the purchaser's choice as set out in Section 501.023 as the recipient of all taxes, fees, and other revenue collected as a result of the transaction, which the tax assessor-collector is authorized by law to retain. A seller shall make that form available to the purchaser of a vehicle at the time of purchase.(f) A seller has a reasonable time to comply with the terms of Subsection (a)(1) and is not in violation of that provision during the time the seller is making a good faith effort to comply. Notwithstanding compliance with this chapter, equitable title to a vehicle passes to the purchaser of the vehicle at the time the vehicle is the subject of a sale that is enforceable by either party.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.37(a), eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1423, Sec. 3, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 76, Sec. 1, eff. May 14, 2001; Acts 2003, 78th Leg., ch. 1325, Sec. 17.01, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.822, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1023, Sec. 1, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 1173, Sec. 3, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1232, Sec. 3, eff. September 1, 2009.

Sec. 501.024. TITLE RECEIPT. (a) A county assessor-collector who receives an application for a certificate of title shall, after the requirements of this chapter are met, including the payment of the fees required under Section 501.138, issue a title receipt on which is noted information concerning the motor vehicle required for the certificate of title under Section 501.021, including a statement of the existence of each lien as disclosed on the application or a statement that no lien is disclosed.(b) If a lien is not disclosed on the application for a certificate of title, the assessor-collector shall mark the title receipt "original" and deliver it to the applicant.(c) If a lien is disclosed on the application for a certificate of title, the assessor-collector shall issue duplicate title receipts. The assessor-collector shall:(1) mark one receipt "original" and mail or deliver it to the first lienholder disclosed on the application; and(2) mark the second receipt "duplicate original" and mail or deliver it to the address of the applicant provided on the application.(d) A title receipt authorizes the operation of the motor vehicle on a public highway in this state for 10 days or until the certificate of title is issued, whichever period is shorter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 67, Sec. 2, eff. Sept. 1, 2001.

Sec. 501.025. TITLE RECEIPT REQUIRED ON FIRST SALE; MANUFACTURER'S CERTIFICATE. A county assessor-collector may not issue a title receipt on the first sale of a motor vehicle unless the applicant for the certificate of title provides to the assessor-collector the application for a certificate of title and a manufacturer's certificate, on a form prescribed by the department, that:(1) is assigned to the applicant by the manufacturer, distributor, or dealer shown on the manufacturer's certificate as the last transferee; and(2) shows the transfer of the vehicle from its manufacturer to the purchaser, whether a distributor, dealer, or owner, and each subsequent transfer from distributor to dealer, dealer to dealer, and dealer to applicant.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.026. IMPORTER'S CERTIFICATE. (a) A county assessor-collector may not issue a title receipt for a used motor vehicle imported into this state for the purpose of sale in this state unless the applicant for the certificate of title provides the assessor-collector with an importer's certificate properly assigned by the importer.(b) An importer's certificate must be accompanied by evidence required by the department showing good title to the motor vehicle and the name and address of any lienholder on the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.027. ISSUANCE OF CERTIFICATE OF TITLE. (a) On the day that a county assessor-collector issues a title receipt, the assessor-collector shall mail to the department:(1) a copy of the receipt; and(2) the evidence of title delivered to the assessor-collector by the applicant.(b) Not later than the fifth day after the date the department receives an application for a certificate of title and the department determines the requirements of this chapter are met, the department shall issue the certificate of title. If a lien is not disclosed on the application, the department shall send the certificate by first class mail to the applicant at the address provided on the application. If a lien is disclosed on the application, the department shall send the certificate by first class mail to the first lienholder as disclosed on the application.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 67, Sec. 3, eff. Sept. 1, 2001.

Sec. 501.0275. ISSUANCE OF TITLE FOR UNREGISTERED VEHICLE. (a) The department shall issue a certificate of title for a motor vehicle that complies with the other requirements for issuance of a certificate of title under this chapter except that:(1) the vehicle is not registered for a reason other than a reason provided by Section 501.051(6); and(2) the applicant does not provide evidence of financial responsibility that complies with Section 502.153.(b) On application for a certificate of title under this section, the applicant must surrender any license plates issued for the motor vehicle and any registration insignia for validation of those plates to the department.

Added by Acts 1999, 76th Leg., ch. 1423, Sec. 4, eff. Sept. 1, 1999.

Sec. 501.0276. DENIAL OF TITLE RECEIPT OR CERTIFICATE OF TITLE FOR FAILURE TO PROVIDE PROOF OF EMISSIONS TESTING. A county assessor-collector may not issue a title receipt and the department may not issue a certificate of title for a vehicle subject to Section 548.3011 unless proof that the vehicle has passed a vehicle emissions test as required by that section, in a form authorized by that section, is presented to the county assessor-collector with the application for certificate of title.

Added by Acts 2001, 77th Leg., ch. 1075, Sec. 3, eff. Sept. 1, 2001.

Sec. 501.028. OWNER'S SIGNATURE. On receipt of a certificate of title, the owner of a motor vehicle shall write the owner's name in ink in the space provided on the certificate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.029. USE OF REGISTRATION RECEIPT OR TITLE RECEIPT TO EVIDENCE TITLE. (a) A person may use a registration receipt issued under Chapter 502 or a title receipt to evidence title to a motor vehicle and not to transfer an interest in or establish a lien on the vehicle.(b) The department by rule may provide for the issuance of a receipt that evidences title to a motor vehicle for registration purposes only. The fee for application for the receipt is the fee applicable to application for a certificate of title.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 67, Sec. 4, eff. Sept. 1, 2001.

Sec. 501.030. MOTOR VEHICLES BROUGHT INTO STATE. (a) Before a motor vehicle that was last registered or titled in another state or country may be titled in this state, the applicant must furnish the county assessor-collector with a verification form under Section 548.256.(b) Before a motor vehicle that was not manufactured for sale or distribution in the United States may be titled in this state, the applicant must:(1) provide to the assessor-collector:(A) a bond release letter, with all attachments, issued by the United States Department of Transportation acknowledging:(i) receipt of a statement of compliance submitted by the importer of the vehicle; and(ii) that the statement meets the safety requirements of 19 C.F.R. 12.80(e);(B) a bond release letter, with all attachments, issued by the United States Environmental Protection Agency stating that the vehicle has been tested and shown to conform to federal emission requirements; and(C) a receipt or certificate issued by the United States Department of the Treasury showing that all gas guzzler taxes due on the vehicle under 26 U.S.C. Section 4064(a) have been paid; or(2) provide to the assessor-collector proof satisfactory to the assessor-collector that the vehicle was not brought into the United States from outside of the country.(c) Subsections (a) and (b) do not apply to a motor vehicle lawfully imported into the United States by a distributor or dealer from the vehicle's manufacturer.(d) If a motor vehicle has not been titled or registered in the United States, the application for certificate of title must be accompanied by:(1) a manufacturer's certificate of origin written in English issued by the vehicle manufacturer;(2) the original documents that constitute valid proof of ownership in the country where the vehicle was originally purchased, with an English translation of the documents verified as to the accuracy of the translation by an affidavit of the translator; or(3) if the vehicle was imported from a country that cancels the vehicle registration and title for export, the documents assigned to the vehicle after the registration and title were canceled, with an English translation of the documents verified as to the accuracy of the translation by an affidavit of the translator.(e) Before a motor vehicle that is required to be registered in this state and that is brought into this state by a person other than a manufacturer or importer may be bargained, sold, transferred, or delivered with an intent to pass an interest in the vehicle or encumbered by a lien, the owner must apply for a certificate of title on a form prescribed by the department to the county assessor-collector for the county in which the transaction is to take place. The assessor-collector may not issue a title receipt unless the applicant delivers to the assessor-collector satisfactory evidence of title showing that the applicant is the owner of the vehicle and that the vehicle is free of any undisclosed liens.(f) A county assessor-collector may not be held liable for civil damages arising out of the assessor-collector's failure to reflect on the title receipt a lien or encumbrance on a motor vehicle to which Subsection (e) applies unless the assessor-collector's failure constitutes wilful or wanton negligence.(g) Until an applicant has complied with this section:(1) a county assessor-collector may not accept an application for certificate of title; and(2) the applicant is not entitled to an appeal as provided by Sections 501.052 and 501.053.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.031. RIGHTS OF SURVIVORSHIP AGREEMENT. (a) The department shall include on each certificate of title a rights of survivorship agreement form. The form must:(1) provide that if the agreement is signed by two or more eligible persons, the motor vehicle is held jointly by those persons with the interest of a person who dies to survive to the surviving person or persons; and(2) provide blanks for the signatures of the persons.(b) If the vehicle is registered in the name of one or more of the persons who signed the agreement, the certificate of title may contain a:(1) rights of survivorship agreement signed by all the persons; or(2) remark if a rights of survivorship agreement is surrendered with the application for certificate of title or otherwise on file with the department.(c) Except as provided in Subsection (g),ownership of the vehicle may be transferred only:(1) by all the persons acting jointly, if all the persons are alive; and(2) on the death of one of the personsby the surviving person or persons by transferring the certificate of title, in the manner otherwise required by law for transfer of ownership of the vehicle, with a copy of the death certificate of the deceased person attached to the certificate of title application.(d) A rights of survivorship agreement under this section may be revoked only by surrender of the certificate of title to the department and joint application by the persons who signed the agreement for a new title in the name of the person or persons designated in the application.(e) A person is eligible to sign a rights of survivorship agreement under this section if the person:(1) is married and the spouse of the signing person is the only other party to the agreement;(2) is unmarried and attests to that unmarried status by affidavit; or(3) is married and provides the department with an affidavit from the signing person's spouse that attests that the signing person's interest in the vehicle is the signing person's separate property.(f) If the title is being issued in connection with the sale of the vehicle, the seller is not eligible to sign a rights of survivorship agreement under this section unless the seller is the child, grandchild, parent, grandparent, brother, or sister of each other person signing the agreement. A family relationship required by this subsection may be a relationship established by adoption.(g) If an agreement, other than the agreement provided for in Subsection (a), providing for right of survivorship is signed by two or more persons, the department shall issue a new certificate of title to the surviving person or persons upon application accompanied by a copy of the death certificate of the deceased person. The department may develop for public use under this subsection an optional rights of survivorship agreement form.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.39(a), eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 17.05, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 241, Sec. 1, eff. Sept. 1, 1999.

Sec. 501.032. ASSIGNMENT OF SERIAL NUMBER BY DEPARTMENT. (a) On proper application, the department shall assign a serial number to a house trailer, a trailer or semitrailer that has a gross vehicle weight that exceeds 4,000 pounds, or an item of equipment, including a tractor, farm implement, unit of special mobile equipment, or unit of off-road construction equipment on which:(1) a serial number was not die-stamped by the manufacturer; or(2) the serial number die-stamped by the manufacturer has been lost, removed, or obliterated.(b) The applicant shall die-stamp the assigned serial number at the place designated by the department on the house trailer, trailer, semitrailer, or equipment.(c) The manufacturer's serial number or the serial number assigned by the department shall be affixed on the carriage or axle part of the house trailer, trailer, or semitrailer. The department shall use the number as the major identification of the vehicle in the issuance of a certificate of title.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.033. ASSIGNMENT OF IDENTIFICATION NUMBER BY DEPARTMENT. (a) A person determined by the department or a court to be the owner of a motor vehicle, a part of a motor vehicle, or an item of equipment including a tractor, farm implement, unit of special mobile equipment, or unit of off-road construction equipment that has had the serial number removed, altered, or obliterated may apply to the department for an assigned vehicle identification number.(b) An application under this section must be on a form prescribed and furnished by the department and accompanied by the certificate of title for the vehicle or other valid evidence of ownership as required by the department if there is no certificate of title.(c) A fee of $2 must accompany each application under this section to be deposited in the state highway fund.(d) The assigned number shall be die-stamped or otherwise affixed to the motor vehicle, part, or item of equipment at the location and in the manner designated by the department.(e) If the auto theft unit of a county or municipal law enforcement agency conducts an inspection required by the department under this section, the agency may impose a fee of $40. The county or municipal treasurer shall credit the fee to the general fund of the county or municipality, as applicable, to defray the agency's cost associated with the inspection. The fee shall be waived by the department or agency imposing the fee if the person applying under this section is the current registered owner.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 223, Sec. 1, eff. September 1, 2009.

Sec. 501.034. ISSUANCE OF TITLE TO GOVERNMENT AGENCY. The department may issue a certificate of title to a government agency if a vehicle or part of a vehicle is:(1) forfeited to the government agency;(2) delivered by court order under the Code of Criminal Procedure to a government agency for official purposes; or(3) sold as abandoned or unclaimed property under the Code of Criminal Procedure.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.035. CERTIFICATE OF TITLE FOR FORMER MILITARY VEHICLE. (a) Notwithstanding any other law, the department shall issue a certificate of title for a former military vehicle that is not registered under the laws of this state if all other requirements for issuance of a certificate of title are met.(b) In this section, "former military vehicle" has the meaning assigned by Section 502.275(o).

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.40(a), eff. Sept. 1, 1997.

Sec. 501.036. CERTIFICATE OF TITLE FOR FARM SEMITRAILER. (a) Notwithstanding any other provision of this chapter, the department may issue a certificate of title for a farm semitrailer with a gross weight of more than 4,000 pounds if:(1) the farm semitrailer is eligible for registration under Section 504.504; and(2) all other requirements for issuance of a certificate of title are met.(b) To obtain a certificate of title under this section, the owner of the farm semitrailer must:(1) apply for the certificate of title in the manner required by Section 501.023; and(2) pay the fee required by Section 501.138.(c) The department shall adopt rules and forms to implement and administer this section.

Added by Acts 2001, 77th Leg., ch. 422, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 280, Sec. 1, eff. June 15, 2007.

SUBCHAPTER C. REFUSAL TO ISSUE AND REVOCATION OR SUSPENSION OF CERTIFICATESec. 501.051. GROUNDS FOR REFUSAL TO ISSUE OR FOR REVOCATION OR SUSPENSION OF CERTIFICATE. The department shall refuse to issue a certificate of title or shall suspend or revoke a certificate of title if:(1) the application for the certificate contains a false or fraudulent statement;(2) the applicant failed to furnish required information requested by the department;(3) the applicant is not entitled to a certificate of title;(4) the department has reason to believe that the motor vehicle is stolen;(5) the department has reason to believe that the issuance of a certificate of title would defraud the owner or a lienholder of the motor vehicle;(6) the registration for the motor vehicle is suspended or revoked; or(7) the required fee has not been paid.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.052. HEARING ON REFUSAL TO ISSUE OR REVOCATION OR SUSPENSION OF CERTIFICATE OF TITLE; APPEAL. (a) An interested person aggrieved by a refusal, suspension, or revocation under Section 501.051 may apply for a hearing to the county assessor-collector for the county in which the person is domiciled. On the day an assessor-collector receives the application, the assessor-collector shall notify the department of the date of the hearing.(b) The assessor-collector shall hold the hearing not earlier than the 11th day and not later than the 15th day after the date the assessor-collector receives the application for a hearing.(c) At the hearing, the applicant and the department may submit evidence.(d) A determination of the assessor-collector is binding on the applicant and the department as to whether the department correctly refused to issue or correctly revoked or suspended the certificate of title.(e) An applicant aggrieved by the determination under Subsection (d) may appeal to the county court of the county of the applicant's residence. An applicant must file an appeal not later than the fifth day after the date of the assessor-collector's determination. The county court judge shall try the appeal in the manner of other civil cases. All rights and immunities granted in the trial of a civil case are available to the interested parties. If the department's action is not sustained, the department shall promptly issue a certificate of title for the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.053. FILING OF BOND AS ALTERNATIVE TO HEARING. (a) As an alternative to the procedure provided by Section 501.052, the person may file a bond with the department. On the filing of the bond the department may issue the certificate of title.(b) The bond must be:(1) in the form prescribed by the department;(2) executed by the applicant;(3) issued by a person authorized to conduct a surety business in this state;(4) in an amount equal to one and one-half times the value of the vehicle as determined by the department; and(5) conditioned to indemnify all prior owners and lienholders and all subsequent purchasers of the vehicle or persons who acquire a security interest in the vehicle, and their successors in interest, against any expense, loss, or damage, including reasonable attorney's fees, occurring because of the issuance of the certificate of title for the vehicle or for a defect in or undisclosed security interest on the right, title, or interest of the applicant to the vehicle.(c) An interested person has a right of action to recover on the bond for a breach of the bond's condition. The aggregate liability of the surety to all persons may not exceed the amount of the bond.(d) A bond under this section expires on the third anniversary of the date the bond became effective. The department shall return an expired bond to the person who filed the bond unless the department has been notified of a pending action to recover on the bond.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. SALES OF MOTOR VEHICLES AND TRANSFERS OF TITLESec. 501.071. SALE OF VEHICLE; TRANSFER OF TITLE. (a) Except as provided in Section 503.039, a motor vehicle may not be the subject of a subsequent sale unless the owner designated in the certificate of title transfers the certificate of title at the time of the sale.(b) The transfer of the certificate of title must be on a form prescribed by the department that includes a statement that:(1) the signer is the owner of the vehicle; and(2) there are no liens on the vehicle except as shown on the certificate of title or as fully described in the statement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 1127, Sec. 1, eff. September 1, 2005.

Sec. 501.072. ODOMETER DISCLOSURE STATEMENT. (a) Except as provided by Subsection (c), the seller of a motor vehicle sold in this state shall provide to the buyer, on a form prescribed by the department, a written disclosure of the vehicle's odometer reading at the time of the sale. The form must include space for the signature and printed name of both the seller and buyer.(b) When application for a certificate of title is made, the owner shall record the current odometer reading on the application. The written disclosure required by Subsection (a) must accompany the application.(c) An odometer disclosure statement is not required for the sale of a motor vehicle that:(1) has a manufacturer's rated carrying capacity of more than two tons;(2) is not self-propelled;(3) is 10 or more years old;(4) is sold directly by the manufacturer to an agency of the United States government in conformity with contractual specifications; or(5) is a new motor vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.073. SALES IN VIOLATION OF CHAPTER. A sale made in violation of this chapter is void and title may not pass until the requirements of this chapter are satisfied.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.074. TRANSFER OF VEHICLE BY OPERATION OF LAW. (a) The department shall issue a new certificate of title for a motor vehicle registered in this state for which the ownership is transferred by operation of law, including by inheritance, devise or bequest, bankruptcy, receivership, judicial sale, or other involuntary divestiture of ownership after receiving:(1) a certified copy of the order appointing a temporary administrator or of the probate proceedings;(2) letters testamentary or letters of administration;(3) if administration of an estate is not necessary, an affidavit showing that administration is not necessary, identifying all heirs, and including a statement by the heirs of the name in which the certificate shall be issued;(4) a court order; or(5) the bill of sale from an officer making a judicial sale.(b) If a lien is foreclosed by nonjudicial means, the department may issue a new certificate of title in the name of the purchaser at the foreclosure sale on receiving the affidavit of the lienholder of the fact of the nonjudicial foreclosure.(c) If a constitutional or statutory lien is foreclosed, the department may issue a new certificate of title in the name of the purchaser at the foreclosure sale on receiving:(1) the affidavit of the lienholder of the fact of the creation of the lien and of the divestiture of title according to law; and(2) proof of notice as required by Sections 70.004 and 70.006, Property Code.(d) Notwithstanding the terms of Section 501.005, in the event of a conflict between this section and other law, this section controls.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.41, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 76, Sec. 2, eff. May 14, 2001.

Sec. 501.075. VALIDITY OF DOCUMENTS NOT NOTARIZED. A document necessary to transfer ownership of a motor vehicle is valid without regard to whether the document is executed before a notary public.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.076. LIMITED POWER OF ATTORNEY. (a) An owner who has a contractual option to transfer ownership of a vehicle in full or partial satisfaction of the balance owed on the vehicle, as provided in Section 348.123(b)(5), Finance Code, may execute a written limited power of attorney that authorizes an agent to complete and sign for the owner, and provide to the transferee, the form to transfer the title under Section 501.071 and the odometer disclosure under Section 501.072, and the other documents necessary to transfer title.(b) The owner may execute the limited power of attorney at the time the owner enters the contract giving the owner the option to transfer the vehicle or at any time after that date. The limited power of attorney may only be used if an owner elects to transfer the vehicle in full or partial satisfaction of the contract and may not be used by the holder of the contract as part of the holder's exercise of a remedy for a default by the owner under the contract.(c) The person named as the agent in the limited power of attorney must meet the following requirements:(1) the person may be a person who has been appointed by the commissioner's court as a deputy to perform vehicle registration functions under Section 502.112, a license vehicle auction company holding a wholesale general distinguishing number under Section 503.022, a person who has a permit similar to one of the foregoing that is issued by the state in which the owner is located, or another person authorized by law to execute title documents in the state in which the owner executes the documents; and(2) the person may not be the transferee or an employee of the transferee. The person may not act as the agent of both the transferor and transferee in the transaction. For the purposes of this section, a person is not the agent of both the transferor and transferee in a transaction unless the person has the authority to sign the documents pertaining to the transfer of title on behalf of both the transferor and the transferee.(d) If a limited power of attorney is used under Subsection (a), the holder of the contract shall accompany the power of attorney with a written statement that the vehicle was returned at the election of the owner in full or partial satisfaction of the owner's obligations under the contract and not as the result of the exercise by the holder of the contract of its remedies for default.(e) A signed and dated written odometer disclosure containing the information described in this subsection may be included on or with the power of attorney if the power of attorney is executed within 120 days before the date of the transfer and is accompanied by the conspicuous written notification described in this subsection. If an odometer disclosure is not obtained in that manner, the transferee or agent or the person to whom the vehicle is delivered at the time of the transfer shall request an odometer disclosure as provided in this subsection. Not more than 120 days before the transfer of the vehicle by the owner, the transferee or agent under the power of attorney or person receiving delivery of the vehicle shall in writing request the owner to provide a signed and dated written statement stating the odometer reading (not to include tenths of a mile) as of the date of the statement, and further stating words to the effect that either: (i) to the best of the owner's knowledge, the odometer reading reflects the actual mileage of the vehicle; (ii) the actual mileage has gone over the odometer's mechanical limits and the odometer reading reflects the amount of mileage in excess of the mechanical limits of the odometer, if the owner knows that to be the case; or (iii) the odometer reading is not the actual mileage, if the owner knows that to be the case. The statement may consist of a form in which the agent or transferee or person receiving the vehicle includes the identification of the vehicle and owner and which allows the owner to fill in the odometer reading and mark an applicable box to indicate which of condition (i), (ii), or (iii) is applicable and to date and sign the statement. With the request for the owner's statement, the transferee or agent or person receiving the vehicle shall provide a written notification to the owner to the effect that the owner has a duty under law to state the odometer reading, state which of conditions (i), (ii), or (iii) is applicable, and sign, date, and return the statement and that failing to do so or providing false information may result in fines or imprisonment. Unless the written notification is delivered to the owner at substantially the same time that the owner is delivering the signed and dated owner's statement, the written notification must also state a date by which the owner must provide this information and an address to which it may be delivered. This written notification to the owner must be in bold letters, underlined, or otherwise conspicuous and may be in a separate document or included as part of a form to be used for the owner's statement or in another document relating to the potential transfer. The transferee or agent or the person receiving delivery of the vehicle may mail the request and notification to the last known address of the owner or may otherwise send or deliver it to the owner. If there are multiple owners of the same vehicle, the request and notification may be sent to one or more of them and it shall be sufficient for one owner to sign the statement. The owner has a duty to return the signed and dated statement as directed in the notification. In completing the odometer disclosure on the owner's behalf, the agent shall identify the same condition (i), (ii), or (iii) provided in the owner's statement, unless the agent knows that the condition identified in the owner's statement is not correct. The agent will not indicate in the odometer disclosure it completes on the owner's behalf that the odometer reading is not the actual mileage unless either the owner has so indicated in the owner's statement or the agent knows that the owner's statement is not correct. The agent shall transmit the owner's statement it receives to the transferee after the title transfer is completed. The owner's statement received by the transferee under this subsection need not be filed with the filing office for the other title documents, but the transferee shall retain the owner's statement for a time period and in a similar manner to the retention methods used by a lessor to retain statements under 49 C.F.R. Section 580.8(b), as it may from time to time be amended. The transferee may rely upon the agent's odometer disclosure and the owner's statement unless it knows that they are not correct. A failure by an owner to comply with an obligation under this subsection subjects the owner to the penalties and enforcement provisions of Subchapter H but does not affect the validity of the transfer of title.(f) This section does not in any way impair or impede any transfers made through use of a power of attorney prior to the effective date of this section, and such transfers shall continue to be valid if they comply with the provisions of this section or would otherwise comply with the law in effect prior to the effective date of this section. This section does not apply to powers of attorney authorized under federal law or regulation that authorize a transferee to act as the agent of the transferor under certain circumstances or to powers of attorney otherwise authorized by the law of this state. This section does not affect the use of powers of attorney to sign, complete, and deliver the form to transfer title and other documents necessary to transfer title, including the odometer disclosure, in title transfers other than those described in Subsection (a).(g) The power of attorney created in this section shall be limited for the purposes and duration specified in this section.

Added by Acts 2003, 78th Leg., ch. 958, Sec. 1, eff. Sept. 1, 2003.

SUBCHAPTER E. NONREPAIRABLE AND SALVAGE MOTOR VEHICLESSec. 501.091. DEFINITIONS. In this subchapter:(1) "Actual cash value" means the market value of a motor vehicle.(2) "Casual sale" means the sale by a salvage vehicle dealer or an insurance company of not more than five nonrepairable motor vehicles or salvage motor vehicles to the same person during a calendar year. The term does not include:(A) a sale at auction to a salvage vehicle dealer; or(B) the sale of an export-only motor vehicle to a person who is not a resident of the United States.(3) "Damage" means sudden damage to a motor vehicle caused by the motor vehicle being wrecked, burned, flooded, or stripped of major component parts. The term does not include gradual damage from any cause, sudden damage caused by hail, or any damage caused only to the exterior paint of the motor vehicle.(4) "Export-only motor vehicle" means a motor vehicle described by Section 501.099.(5) "Insurance company" means:(A) a person authorized to write automobile insurance in this state; or(B) an out-of-state insurance company that pays a loss claim for a motor vehicle in this state.(6) "Major component part" means one of the following parts of a motor vehicle:(A) the engine;(B) the transmission;(C) the frame;(D) a fender;(E) the hood;(F) a door allowing entrance to or egress from the passenger compartment of the motor vehicle;(G) a bumper;(H) a quarter panel;(I) a deck lid, tailgate, or hatchback;(J) the cargo box of a one-ton or smaller truck, including a pickup truck;(K) the cab of a truck;(L) the body of a passenger motor vehicle;(M) the roof or floor pan of a passenger motor vehicle, if separate from the body of the motor vehicle.(7) "Metal recycler" means a person who:(A) is predominately engaged in the business of obtaining ferrous or nonferrous metal that has served its original economic purpose to convert the metal, or sell the metal for conversion, into raw material products consisting of prepared grades and having an existing or potential economic value;(B) has a facility to convert ferrous or nonferrous metal into raw material products consisting of prepared grades and having an existing or potential economic value, by method other than the exclusive use of hand tools, including the processing, sorting, cutting, classifying, cleaning, baling, wrapping, shredding, shearing, or changing the physical form or chemical content of the metal; and(C) sells or purchases the ferrous or nonferrous metal solely for use as raw material in the production of new products.(8) "Motor vehicle" has the meaning assigned by Section 501.002(14).(9) "Nonrepairable motor vehicle" means a motor vehicle that:(A) is damaged, wrecked, or burned to the extent that the only residual value of the vehicle is as a source of parts or scrap metal; or(B) comes into this state under a title or other ownership document that indicates that the vehicle is nonrepairable, junked, or for parts or dismantling only.(10) "Nonrepairable vehicle title" means a document issued by the department that evidences ownership of a nonrepairable motor vehicle.(11) "Out-of-state buyer" means a person licensed in an automotive business by another state or jurisdiction if the department has listed the holders of such a license as permitted purchasers of salvage motor vehicles or nonrepairable motor vehicles based on substantially similar licensing requirements and on whether salvage vehicle dealers licensed in Texas are permitted to purchase salvage motor vehicles or nonrepairable motor vehicles in the other state or jurisdiction.(12) "Out-of-state ownership document" means a negotiable document issued by another state or jurisdiction that the department considers sufficient to prove ownership of a nonrepairable motor vehicle or salvage motor vehicle and to support the issuance of a comparable Texas certificate of title for the motor vehicle. The term does not include a title issued by the department, including a regular certificate of title, a nonrepairable vehicle title, a salvage vehicle title, a Texas Salvage Certificate, Certificate of Authority to Demolish a Motor Vehicle, or another ownership document issued by the department.(13) "Public highway" has the meaning assigned by Section 502.001.(14) "Rebuilder" means a person who acquires and repairs, rebuilds, or reconstructs for operation on a public highway, three or more salvage motor vehicles in a calendar year.(15) "Salvage motor vehicle":(A) means a motor vehicle that:(i) has damage to or is missing a major component part to the extent that the cost of repairs, including parts and labor other than the cost of materials and labor for repainting the motor vehicle and excluding sales tax on the total cost of repairs, exceeds the actual cash value of the motor vehicle immediately before the damage; or(ii) is damaged and that comes into this state under an out-of-state salvage motor vehicle certificate of title or similar out-of-state ownership document that states on its face "accident damage," "flood damage," "inoperable," "rebuildable," "salvageable," or similar notation; and(B) does not include an out-of-state motor vehicle with a "rebuilt," "prior salvage," "salvaged," or similar notation, a nonrepairable motor vehicle, or a motor vehicle for which an insurance company has paid a claim for:(i) the cost of repairing hail damage; or(ii) theft, unless the motor vehicle was damaged during the theft and before recovery to the extent described by Paragraph (A)(i).(16) "Salvage vehicle title" means a document issued by the department that evidences ownership of a salvage motor vehicle.(17) "Salvage vehicle dealer" means a person engaged in this state in the business of acquiring, selling, repairing, rebuilding, reconstructing, or otherwise dealing in nonrepairable motor vehicles, salvage motor vehicles, or, if incidental to a salvage motor vehicle dealer's primary business, used automotive parts. The term does not include a person who casually repairs, rebuilds, or reconstructs fewer than five salvage motor vehicles in the same calendar year or, except as provided by Paragraph (C), a used automotive parts recycler. The term includes a person engaged in the business of:(A) a salvage vehicle dealer, regardless of whether the person holds a license issued by the department to engage in that business;(B) dealing in nonrepairable motor vehicles or salvage motor vehicles; or(C) a used automotive parts recycler if the sale of repaired, rebuilt, or reconstructed nonrepairable motor vehicles or salvage motor vehicles is more than an incidental part of the used automotive parts recycler's business.(18) "Self-insured motor vehicle" means a motor vehicle for which the evidence of ownership is a manufacturer's certificate of origin or for which the department or another state or jurisdiction has issued a regular certificate of title, is self-insured by the owner, and is owned by an individual, a business, or a governmental entity, without regard to the number of motor vehicles they own or operate. The term does not include a motor vehicle that is insured by an insurance company.(19) "Used part" means a part that is salvaged, dismantled, or removed from a motor vehicle for resale as is or as repaired. The term includes a major component part but does not include a rebuildable or rebuilt core, including an engine, block, crankshaft, transmission, or other core part that is acquired, possessed, or transferred in the ordinary course of business.(20) "Used parts dealer" and "used automotive parts recycler" have the meaning assigned to "used automotive parts recycler" by Section 2309.002, Occupations Code.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.43(a), eff. Sept. 1, 1997. Renumbered from Transportation Code, Sec. 501.0911 and amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.02, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 567, Sec. 1, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 783, Sec. 8, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 4.08, eff. September 1, 2009.

Sec. 501.092. INSURANCE COMPANY TO SURRENDER CERTIFICATES OF TITLE TO CERTAIN SALVAGE MOTOR VEHICLES OR NONREPAIRABLE MOTOR VEHICLES. (a) An insurance company that is licensed to conduct business in this state and that acquires, through payment of a claim, ownership or possession of a salvage motor vehicle or nonrepairable motor vehicle covered by a certificate of title issued by this state or a manufacturer's certificate of origin shall surrender a properly assigned title or manufacturer's certificate of origin to the department, on a form prescribed by the department, except that not earlier than the 46th day after the date of payment of the claim the insurance company may surrender a certificate of title, on a form prescribed by the department, and receive a salvage certificate of title or a nonrepairable certificate of title without obtaining a properly assigned certificate of title if the insurance company:(1) has obtained the release of all liens on the motor vehicle;(2) is unable to locate one or more owners of the motor vehicle; and(3) has provided notice to the last known address in the department's records to each owner that has not been located:(A) by registered or certified mail, return receipt requested; or(B) if a notice sent under Paragraph (A) is returned unclaimed, by publication in a newspaper of general circulation in the area where the unclaimed mail notice was sent.(b) For a salvage motor vehicle, the insurance company shall apply for a salvage vehicle title. For a nonrepairable motor vehicle, the insurance company shall apply for a nonrepairable vehicle title.(c) An insurance company may not sell a motor vehicle to which this section applies unless the department has issued a salvage vehicle title or a nonrepairable vehicle title for the motor vehicle or a comparable ownership document has been issued by another state or jurisdiction for the motor vehicle.(d) An insurance company may sell a motor vehicle to which this section applies, or assign a salvage vehicle title or a nonrepairable vehicle title for the motor vehicle, only to a salvage vehicle dealer, an out-of-state buyer, a buyer in a casual sale at auction, a metal recycler, or a used automotive parts recycler. If the motor vehicle is not a salvage motor vehicle or a nonrepairable motor vehicle, the insurance company is not required to surrender the regular certificate of title for the vehicle or to be issued a salvage vehicle title or a nonrepairable vehicle title for the motor vehicle.(e) An insurance company or other person who acquires ownership of a motor vehicle other than a nonrepairable or salvage motor vehicle may voluntarily and on proper application obtain a salvage vehicle title or a nonrepairable vehicle title for the vehicle.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.43(a), eff. Sept. 1, 1997. Renumbered from Transportation Code, Sec. 501.0912 and amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.02, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 783, Sec. 9, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 4.09, eff. September 1, 2009.

Sec. 501.093. INSURANCE COMPANY REPORT ON CERTAIN VEHICLES. (a) If an insurance company pays a claim on a nonrepairable motor vehicle or salvage motor vehicle and the insurance company does not acquire ownership of the motor vehicle, the insurance company shall submit to the department, before the 31st day after the date of the payment of the claim, on the form prescribed by the department, a report stating that the insurance company:(1) has paid a claim on the motor vehicle; and(2) has not acquired ownership of the motor vehicle.(b) The owner of a motor vehicle to which this section applies may not operate or permit operation of the motor vehicle on a public highway or transfer ownership of the motor vehicle by sale or otherwise unless the department has issued a salvage vehicle title or a nonrepairable vehicle title for the motor vehicle or a comparable ownership document has been issued by another state or jurisdiction for the motor vehicle.(c) Subsection (b) does not apply if:(1) the department has issued a nonrepairable vehicle title or salvage vehicle title for the motor vehicle; or(2) another state or jurisdiction has issued a comparable out-of-state ownership document for the motor vehicle.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.43(a), eff. Sept. 1, 1997. Renumbered from Transportation Code Sec. 501.0915 and amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.02, eff. Sept. 1, 2003.

Sec. 501.094. SELF-INSURED MOTOR VEHICLE. (a) This section applies only to a motor vehicle in this state that is:(1) a self-insured motor vehicle;(2) damaged to the extent it becomes a nonrepairable or salvage motor vehicle; and(3) removed from normal operation by the owner.(b) The owner of a motor vehicle to which this section applies shall submit to the department before the 31st day after the date of the damage, on the form prescribed by the department, a report stating that the motor vehicle was self-insured, damaged, and was removed from normal operation.(c) When the owner submits a report under Subsection (b), the owner shall:(1) surrender the regular certificate of title or manufacturer's certificate of origin for the motor vehicle; and(2) apply for a nonrepairable vehicle title or salvage vehicle title under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 17.02, eff. Sept. 1, 2003.

Sec. 501.095. SALE, TRANSFER, OR RELEASE OF NONREPAIRABLE MOTOR VEHICLE OR SALVAGE MOTOR VEHICLE. (a) If the department has not issued a nonrepairable vehicle title or salvage vehicle title for the motor vehicle and an out-of-state ownership document for the motor vehicle has not been issued by another state or jurisdiction, a business or governmental entity described by Subdivisions (1)-(3) may sell, transfer, or release a nonrepairable motor vehicle or salvage motor vehicle only to a person who is:(1) a licensed salvage vehicle dealer, a used automotive parts recycler under Chapter 2309, Occupations Code, or a metal recycler under Chapter 2302, Occupations Code;(2) an insurance company that has paid a claim on the nonrepairable or salvage motor vehicle;(3) a governmental entity; or(4) an out-of-state buyer.(b) A person, other than a salvage vehicle dealer, a used automotive parts recycler, or an insurance company licensed to do business in this state, who acquired ownership of a nonrepairable or salvage motor vehicle that has not been issued a nonrepairable vehicle title, salvage vehicle title, or a comparable ownership document issued by another state or jurisdiction shall, before selling the motor vehicle, surrender the properly assigned certificate of title for the motor vehicle to the department and apply to the department for:(1) a nonrepairable vehicle title if the vehicle is a nonrepairable motor vehicle; or(2) a salvage vehicle title if the vehicle is a salvage motor vehicle.(c) If the department has issued a nonrepairable vehicle title or salvage vehicle title for the motor vehicle or another state or jurisdiction has issued a comparable out-of-state ownership document for the motor vehicle, a person may sell, transfer, or release a nonrepairable motor vehicle or salvage motor vehicle to any person.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.43(a), eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 1421, Sec. 10, eff. June 1, 2003. Renumbered from Transportation Code Sec. 501.0916 and amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.02, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 783, Sec. 10, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 4.10, eff. September 1, 2009.

Sec. 501.096. NONREPAIRABLE MOTOR VEHICLE OR SALVAGE MOTOR VEHICLE DISMANTLED, SCRAPPED, OR DESTROYED. (a) If a salvage vehicle dealer acquires ownership of a nonrepairable motor vehicle or salvage motor vehicle for the purpose of dismantling, scrapping, or destroying the motor vehicle, the dealer shall, before the 31st day after the date the dealer acquires the motor vehicle, submit to the department a report stating that the motor vehicle will be dismantled, scrapped, or destroyed. The dealer shall:(1) make the report on a form prescribed by the department; and(2) submit with the report a properly assigned manufacturer's certificate of origin, regular certificate of title, nonrepairable vehicle title, salvage vehicle title, or comparable out-of-state ownership document for the motor vehicle.(b) After receiving the report and title or document, the department shall issue the salvage vehicle dealer a receipt for the manufacturer's certificate of origin, regular certificate of title, nonrepairable vehicle title, salvage vehicle title, or comparable out-of-state ownership document.(c) The salvage vehicle dealer shall:(1) keep on the business premises of the dealer, until the third anniversary of the date the report on the motor vehicle is submitted to the department, a record of the vehicle, its ownership, and its condition as dismantled, scrapped, or destroyed; and(2) present to the department, on the form prescribed by the department, evidence that the motor vehicle was dismantled, scrapped, or destroyed before the 61st day after the date the dealer completed the dismantling, scrapping, or destruction of the motor vehicle.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.43(a), eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 1421, Sec. 11, eff. June 1, 2003. Renumbered from Transportation Code Sec. 501.0917 and amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.02, eff. Sept. 1, 2003.

Sec. 501.097. APPLICATION FOR NONREPAIRABLE VEHICLE TITLE OR SALVAGE VEHICLE TITLE. (a) An application for a nonrepairable vehicle title or salvage vehicle title must:(1) be made on a form prescribed by the department and accompanied by a $8 application fee;(2) include, in addition to any other information required by the department:(A) the name and current address of the owner;(B) a description of the motor vehicle, including the make, style of body, model year, and vehicle identification number; and(C) a statement describing whether the motor vehicle:(i) was the subject of a total loss claim paid by an insurance company under Section 501.092 or 501.093;(ii) is a self-insured motor vehicle under Section 501.094;(iii) is an export-only motor vehicle under Section 501.099; or(iv) was sold, transferred, or released to the owner or former owner of the motor vehicle or a buyer at a casual sale; and(3) include the name and address of:(A) any currently recorded lienholder, if the motor vehicle is a nonrepairable motor vehicle; or(B) any currently recorded lienholder or a new lienholder, if the motor vehicle is a salvage motor vehicle.(b) On receipt of a complete application, the properly assigned title or manufacturer's certificate of origin and the application fee, the department shall, before the sixth business day after the date the department receives the application, issue the applicant the appropriate title for the motor vehicle.(c) A nonrepairable vehicle title must state on its face that the motor vehicle:(1) may not:(A) be repaired, rebuilt, or reconstructed;(B) be issued a regular certificate of title or registered in this state;(C) be operated on a public highway, in addition to any other requirement of law; and(2) may only be used as a source for used parts or scrap metal.(d) The fee collected under Subsection (a)(1) shall be credited to the state highway fund to defray the costs of administering this subchapter and the costs to the department for issuing the title.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.43(a), eff. Sept. 1, 1997. Renumbered from Transportation Code, Sec. 501.0920 and amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.02, eff. Sept. 1, 2003.

Sec. 501.098. RIGHTS OF HOLDER OF NONREPAIRABLE VEHICLE TITLE OR SALVAGE VEHICLE TITLE. (a) A person who holds a nonrepairable vehicle title for a motor vehicle:(1) is entitled to possess, transport, dismantle, scrap, destroy, record a lien as provided for in Section 501.097(a)(3)(A), and sell, transfer, or release ownership of the motor vehicle or a used part from the motor vehicle;(2) may not:(A) operate or permit the operation of the motor vehicle on a public highway, in addition to any other requirement of law;(B) repair, rebuild, or reconstruct the motor vehicle; or(C) register the motor vehicle.(b) A person who holds a nonrepairable certificate of title issued prior to September 1, 2003:(1) is entitled to:(A) repair, rebuild, or reconstruct the motor vehicle;(B) possess, transport, dismantle, scrap, or destroy the motor vehicle; and(C) sell, transfer, or release ownership of the vehicle or a used part from the motor vehicle; and(2) may not:(A) operate or permit the operation of the motor vehicle on a public highway, in addition to any other requirement of law; or(B) register the motor vehicle.(c) A person who holds a salvage vehicle title for a motor vehicle:(1) is entitled to possess, transport, dismantle, scrap, destroy, repair, rebuild, reconstruct, record a lien on, and sell, transfer, or release ownership of the motor vehicle or a used part from the motor vehicle; and(2) may not operate or permit the operation of the motor vehicle on a public highway, in addition to any other requirement of law.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.43(a), eff. Sept. 1, 1997. Renumbered from Transportation Code, Sec. 501.0921 and amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.02, eff. Sept. 1, 2003.

Sec. 501.099. SALE OF EXPORT-ONLY MOTOR VEHICLES. (a) This section applies to a nonrepairable motor vehicle or a salvage motor vehicle that is offered for sale in this state to a person who resides in a jurisdiction outside the United States.(b) A person may purchase a nonrepairable motor vehicle or a salvage motor vehicle only if:(1) the person purchases the motor vehicle from a licensed salvage vehicle dealer or a governmental entity;(2) the motor vehicle has been issued a nonrepairable vehicle title or a salvage vehicle title; and(3) the purchaser certifies to the seller on a form provided by the department that the purchaser will:(A) remove the motor vehicle from the United States; and(B) not return the motor vehicle to any state of the United States as a motor vehicle titled or registered under its manufacturer's vehicle identification number.(c) A salvage vehicle dealer or a governmental entity that sells a nonrepairable motor vehicle or a salvage motor vehicle to a person who is not a resident of the United States shall, before the sale of the motor vehicle, obtain a copy, photocopy, or other accurate reproduction of a valid identification card, identification certificate, or an equivalent document issued to the purchaser by the appropriate authority of the jurisdiction in which the purchaser resides that bears a photograph of the purchaser and is capable of being verified using identification standards adopted by the United States or the international community.(d) The department by rule shall establish a list of identification documents that are valid under Subsection (c) and provide a copy of the list to each holder of a salvage vehicle dealer license and to each appropriate governmental entity.(e) A salvage vehicle dealer or a governmental entity that sells a nonrepairable motor vehicle or a salvage motor vehicle to a person who is not a resident of the United States shall:(1) stamp on the face of the title so as not to obscure any name, date, or mileage statement on the title the words "FOR EXPORT ONLY" in capital letters that are black; and(2) stamp in each unused reassignment space on the back of the title the words "FOR EXPORT ONLY" and print the number of the dealer's salvage vehicle license or the name of the governmental entity, as applicable.(f) The words "FOR EXPORT ONLY" required by Subsection (e) must be at least two inches wide and clearly legible.(g) A salvage vehicle dealer or governmental entity who sells a nonrepairable motor vehicle or a salvage motor vehicle under this section to a person who is not a resident of the United States shall keep on the business premises of the dealer or entity until the third anniversary of the date of the sale:(1) a copy of each document related to the sale of the vehicle; and(2) a list of all vehicles sold under this section that contains:(A) the date of the sale;(B) the name of the purchaser;(C) the name of the country that issued the identification document provided by the purchaser, as shown on the document; and(D) the vehicle identification number.(h) This section does not prevent a person from exporting or importing a used part obtained from an export-only motor vehicle.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 17.02, eff. Sept. 1, 2003.

Sec. 501.100. APPLICATION FOR REGULAR CERTIFICATE OF TITLE FOR SALVAGE VEHICLE. (a) A vehicle for which a nonrepairable certificate of title issued prior to September 1, 2003 or a salvage vehicle title has been issued may be issued a regular certificate of title after the motor vehicle has been repaired, rebuilt, or reconstructed by a person described by Section 501.104(a) and, in addition to any other requirement of law, only if the application is accompanied by a separate form that:(1) describes each major component part used to repair the motor vehicle; and(2) shows the identification number required by federal law to be affixed to or inscribed on the part.(b) On receipt of a complete application under this section accompanied by the $13 fee for the certificate of title, the department shall issue the applicant a regular certificate of title for the motor vehicle.(c) A regular certificate of title issued under this section must:(1) describe or disclose the motor vehicle's former condition in a manner reasonably understandable to a potential purchaser of the motor vehicle; and(2) bear on its face the words "REBUILT SALVAGE" in capital letters that:(A) are red;(B) are centered on and occupy at least 15 percent of the face of the certificate of title; and(C) do not prevent any other words on the title from being read or copied.(d) In addition to the fee described by Subsection (b), the applicant shall pay a $65 rebuilder fee.(e) On or after the 31st day after the date the department receives a rebuilder fee under Subsection (d), the department shall deposit $50 of the fee to the credit of the state highway fund to be used only by the Department of Public Safety to enforce this chapter and $15 to the credit of the general revenue fund.(f) The department may not issue a regular certificate of title for a motor vehicle based on a:(1) nonrepairable vehicle title or comparable out-of-state ownership document;(2) receipt issued under Section 501.096(b); or(3) certificate of authority.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.43(a), eff. Sept. 1, 1997. Renumbered from Transportation Code, Sec. 501.0922, 501.0923 as consolidated and amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.02, eff. Sept. 1, 2003.

Sec. 501.101. ISSUANCE OF TITLE TO MOTOR VEHICLE BROUGHT INTO STATE. (a) This section applies only to a motor vehicle brought into this state from another state or jurisdiction that has on any certificate of title or comparable out-of-state ownership document issued by the other state or jurisdiction:(1) a "rebuilt," "salvage," or similar notation; or(2) a "nonrepairable," "dismantle only," "parts only," "junked," "scrapped," or similar notation.(b) On receipt of a complete application from the owner of the motor vehicle, the department shall issue the applicant the appropriate certificate of title for the motor vehicle.(c) A certificate of title issued under this section must show on its face:(1) the date of issuance;(2) the name and address of the owner;(3) any registration number assigned to the motor vehicle; and(4) a description of the motor vehicle or other notation the department considers necessary or appropriate.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.43(a), eff. Sept. 1, 1997. Renumbered from Transportation Code, Sec. 501.0924 and amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.02, eff. Sept. 1, 2003.

Sec. 501.102. OFFENSES. (a) A person commits an offense if the person:(1) applies to the department for a regular certificate of title for a motor vehicle; and(2) knows or reasonably should know that:(A) the vehicle is a nonrepairable motor vehicle that has been repaired, rebuilt, or reconstructed;(B) the vehicle identification number assigned to the motor vehicle belongs to a nonrepairable motor vehicle that has been repaired, rebuilt, or reconstructed;(C) the title issued to the motor vehicle belongs to a nonrepairable motor vehicle that has been repaired, rebuilt, or reconstructed;(D) the vehicle identification number assigned to the motor vehicle belongs to an export-only motor vehicle;(E) the motor vehicle is an export-only motor vehicle; or(F) the motor vehicle is a nonrepairable motor vehicle or salvage motor vehicle for which a nonrepairable vehicle title, salvage vehicle title, or comparable ownership document issued by another state or jurisdiction has not been issued.(b) A person commits an offense if the person knowingly sells, transfers, or releases a salvage motor vehicle in violation of this subchapter.(c) A person commits an offense if the person knowingly fails or refuses to surrender a regular certificate of title after the person:(1) receives a notice from an insurance company that the motor vehicle is a nonrepairable or salvage motor vehicle; or(2) knows the vehicle has become a nonrepairable motor vehicle or salvage motor vehicle under Section 501.094.(d) Except as provided by Subsection (e), an offense under this section is a Class C misdemeanor.(e) If it is shown on the trial of an offense under this section that the defendant has been previously convicted of:(1) one offense under this section, the offense is a Class B misdemeanor; or(2) two or more offenses under this section, the offense is a state jail felony.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.43(a), eff. Sept. 1, 1997. Renumbered from Transportation Code, Sec. 501.0926 and amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.02, eff. Sept. 1, 2003.

Sec. 501.103. COLOR OF NONREPAIRABLE VEHICLE TITLE OR SALVAGE VEHICLE TITLE. (a) The department shall print a nonrepairable vehicle title:(1) in a color that distinguishes it from a regular certificate of title or salvage vehicle title; and(2) so that it clearly shows that it is the negotiable ownership document for a nonrepairable motor vehicle.(b) A nonrepairable vehicle title must state on its face that the motor vehicle:(1) may not be:(A) issued a regular certificate of title;(B) registered in this state; or(C) repaired, rebuilt, or reconstructed; and(2) may be used only as a source for used parts or scrap metal.(c) The department shall print a salvage vehicle title:(A) in a color that distinguishes it from a regular certificate of title or nonrepairable vehicle title; and(B) so that each document clearly shows that it is the ownership document for a salvage motor vehicle.(d) A salvage vehicle title for a vehicle that is a salvage motor vehicle because of damage caused exclusively by flood must bear a notation on its face that the department considers appropriate. If the title for a motor vehicle reflects the notation required by this subsection, the owner may sell, transfer, or release the motor vehicle only as provided by this subchapter.(e) The department may provide a stamp to a person who is a licensed salvage vehicle dealer under Chapter 2302, Occupations Code, to mark the face of a title under this subchapter. The department shall provide the stamp to the person for a fee in the amount determined by the department to be necessary for the department to recover the cost of providing the stamp.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.43(a), eff. Sept. 1, 1997. Renumbered from Transportation Code, Sec. 501.0928 and amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.02, eff. Sept. 1, 2003.

Sec. 501.104. REBUILDER TO POSSESS TITLE OR OTHER DOCUMENTATION. (a) This section applies only to:(1) a rebuilder licensed as a salvage vehicle dealer;(2) a person engaged in the business of a rebuilder, regardless of whether the person is licensed to engage in that business; or(3) a person engaged in the casual repair, rebuilding, or reconstruction of fewer than three motor vehicles in the same 12-month period.(b) A person described by Subsection (a) must possess:(1) a regular certificate of title, nonrepairable vehicle title, salvage vehicle title, or comparable out-of-state ownership document for any motor vehicle that is:(A) owned by the person;(B) in the person's inventory; and(C) being offered for resale; or(2) a contract entered into with the owner, a work order, or another document that shows the authority for the person to possess any motor vehicle that is:(A) owned by another person;(B) on the person's business or casual premises; and(C) being repaired, rebuilt, or reconstructed for the other person.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.43(a), eff. Sept. 1, 1997. Renumbered from Transportation Code, Sec. 501.0929 and amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.02, eff. Sept. 1, 2003.

Sec. 501.105. RETENTION OF RECORDS RELATING TO CERTAIN CASUAL SALES. Each licensed salvage vehicle dealer, used automotive parts recycler, or insurance company that sells a nonrepairable motor vehicle or a salvage motor vehicle at a casual sale shall keep on the business premises of the dealer or the insurance company a list of all casual sales made during the preceding 36-month period that contains:(1) the date of the sale;(2) the name of the purchaser;(3) the name of the jurisdiction that issued the identification document provided by the purchaser, as shown on the document; and(4) the vehicle identification number.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 17.02, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 783, Sec. 11, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 4.11, eff. September 1, 2009.

Sec. 501.106. ENFORCEMENT OF SUBCHAPTER. (a) This subchapter shall be enforced by the department and any other governmental or law enforcement entity, including the Department of Public Safety, and the personnel of the entity as provided by this subchapter.(b) The department, an agent, officer, or employee of the department, or another person enforcing this subchapter is not liable to a person damaged or injured by an act or omission relating to the issuance of a regular certificate of title, nonrepairable vehicle title, or salvage vehicle title under this subchapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.43(a), eff. Sept. 1, 1997. Renumbered from Transportation Code, Sec. 501.0930 and amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.02, eff. Sept. 1, 2003.

Sec. 501.107. APPLICABILITY OF SUBCHAPTER TO RECYCLER. (a) This subchapter does not apply to a sale to, purchase by, or other transaction by or with, a metal recycler except as provided by Subsections (b) and (c).(b) A metal recycler shall submit to the department the properly assigned manufacturer's certificate of origin, regular certificate of title, nonrepairable vehicle title, salvage vehicle title, or comparable out-of-state ownership document that the person receives in conjunction with the purchase of a motor vehicle not later than the 60th day after the date the metal recycler receives the title or out-of-state ownership document.(c) This subchapter applies to a transaction with a metal recycler in which a motor vehicle:(1) is sold or delivered to the metal recycler for the purpose of reuse or resale as a motor vehicle or as a source of used parts; and(2) is used for that purpose.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.43(a), eff. Sept. 1, 1997. Renumbered from Transportation Code, Sec. 501.0931 and amended by Acts 2003, 78th Leg., ch. 1325, Sec. 17.02, eff. Sept. 1, 2003.

SUBCHAPTER F. SECURITY INTERESTSSec. 501.111. PERFECTION OF SECURITY INTEREST. (a) Except as provided by Subsection (b), a person may perfect a security interest in a motor vehicle that is the subject of a first or subsequent sale only by recording the security interest on the certificate of title as provided by this chapter.(b) A person may perfect a security interest in a motor vehicle held as inventory by a person in the business of selling motor vehicles only by complying with Chapter 9, Business & Commerce Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.112. SALE OR SECURITY INTEREST NOT CREATED BY CERTAIN VEHICLE LEASES. Notwithstanding any other law, an agreement for the lease of a motor vehicle does not create a sale or security interest by merely providing that the rental price is permitted or required to be adjusted under the agreement as determined by the amount realized on the sale or other disposition of the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.113. RECORDATION OF SECURITY INTEREST. (a) Recordation of a lien under this chapter is considered to occur when the county assessor-collector:(1) is presented with an application for a certificate of title that discloses the lien with tender of the filing fee; or(2) accepts the application.(b) For purposes of Chapter 9, Business & Commerce Code, the time of recording a lien under this chapter is considered to be the time of filing the security interest, and on such recordation, the recorded lienholder and assignees under Section 501.114 obtain priority over the rights of a lien creditor, as defined by Section 9.102, Business & Commerce Code, for so long as the lien is recorded on the certificate of title.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 814, Sec. 4, eff. June 19, 2009.

Sec. 501.114. ASSIGNMENT OF LIEN. (a) A lienholder may assign a lien recorded under Section 501.113 without making any filing or giving any notice under this chapter. The lien assigned remains valid and perfected and retains its priority, securing the obligation assigned to the assignee, against transferees from and creditors of the debtor, including lien creditors, as defined by Section 9.102, Business & Commerce Code.(b) An assignee or assignor may, but need not to retain the validity, perfection, and priority of the lien assigned, as evidence of the assignment of a lien recorded under Section 501.113:(1) apply to the county assessor-collector for the assignee to be named as lienholder on the certificate of title; and(2) notify the debtor of the assignment.(c) Failure to make application under Subsection (b) or notify a debtor of an assignment does not create a cause of action against the recorded lienholder, the assignor, or the assignee or affect the continuation of the perfected status of the assigned lien in favor of the assignee against transferees from and creditors of the debtor, including lien creditors, as defined by Section 9.102, Business & Commerce Code.(d) An application under Subsection (b) must be:(1) signed by the assignee; and(2) accompanied by:(A) the applicable fee;(B) a copy of the assignment agreement executed by the parties; and(C) the certificate of title on which the lien to be assigned is recorded.(e) On receipt of the completed application and fee, the department:(1) may amend the department's records to substitute the assignee for the recorded lienholder; and(2) shall issue a new certificate of title as provided by Section 501.027.(f) The issuance of a certificate of title under Subsection (e) is recordation of the assignment.(g) Regardless of whether application is made for the assignee to be named as lienholder on the certificate of title, the time of the recordation of a lien assigned under this section is considered to be the time the lien was initially recorded under Section 501.113.(h) Notwithstanding Subsections (a)-(g) and procedures that may be conducted under those subsections, the assignment of a lien does not affect the procedures applicable to the foreclosure of a worker's lien under Chapter 70, Property Code, or the rights of the holder of a worker's lien. Notice given to the last known lienholder of record, as provided by that chapter, is adequate to allow foreclosure under that chapter.(i) Notwithstanding Subsections (a)-(g) and the procedures that may be conducted under those subsections, the assignment of a lien does not affect the procedures applicable to the release of a holder's lien under Section 348.408, Finance Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 814, Sec. 5, eff. June 19, 2009.

Sec. 501.115. DISCHARGE OF LIEN. (a) When a debt or claim secured by a lien has been satisfied, the lienholder shall, within a reasonable time not to exceed the maximum time allowed by Section 348.408, Finance Code, execute and deliver to the owner, or the owner's designee, a discharge of the lien on a form prescribed by the department.(b) The owner may present the discharge and certificate of title to the county assessor-collector with an application for a new certificate of title and the department shall issue a new certificate of title.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 296, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 268, Sec. 1, eff. May 28, 1999.

Sec. 501.116. CANCELLATION OF DISCHARGED LIEN. The department may cancel a discharged lien that has been recorded on a certificate of title for six years or more if the recorded lienholder:(1) does not exist; or(2) cannot be located for the owner to obtain a release of the lien.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.117. ELECTRONIC LIEN SYSTEM. (a) The department by rule shall develop a system under which a security interest in a motor vehicle may be perfected, assigned, discharged, and canceled electronically instead of by record maintained on a certificate of title. Participation by a lienholder in the system is voluntary.(b) The department shall publish and distribute procedures for using the system to county assessor-collectors and to financial institutions and other potential motor vehicle lienholders.(c) The provisions of this chapter relating to perfecting, assigning, discharging, and canceling a security interest in a motor vehicle by record maintained on a certificate of title do not apply to the extent the security interest is governed by rules adopted under this section.

Added by Acts 2001, 77th Leg., ch. 505, Sec. 1, eff. Sept. 1, 2001.

SUBCHAPTER G. ADMINISTRATIVE PROVISIONSSec. 501.131. RULES; FORMS. (a) The department may adopt rules to administer this chapter.(b) The department shall:(1) in addition to the forms required by this chapter, prescribe forms for a title receipt, manufacturer's certificate, and importer's certificate, and other forms the department determines necessary; and(2) provide each county assessor-collector with a sufficient supply of the forms.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.132. DUPLICATE TITLE RECEIPT. Except as otherwise provided by department rule, the department may not issue a duplicate title receipt unless the original title receipt or certificate of title is surrendered.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 67, Sec. 5, eff. Sept. 1, 2001.

Sec. 501.133. ISSUANCE OF NEW CERTIFICATE OF TITLE BECAUSE OF SUBSEQUENT SALES. (a) If all of the forms of transfer on a certificate of title have been used because of subsequent sales, the certificate may be delivered to a county assessor-collector, who shall:(1) provide a title receipt in the manner required for a first sale; and(2) send the certificate of title to the department on the same day the certificate is received.(b) On receipt of the certificate of title, the department shall issue a new certificate of title.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.134. LOST OR DESTROYED CERTIFICATE OF TITLE. (a) If a certificate of title is lost or destroyed, the owner or lienholder disclosed on the certificate may obtain, in the manner provided by this section and department rule, a certified copy of the lost or destroyed certificate of title directly from the department by applying on a form prescribed by the department and paying a fee of $2. A fee collected under this subsection shall be deposited to the credit of the state highway fund and may be spent only as provided by Section 501.138.(b) If a lien is disclosed on a certificate of title, the department may issue a certified copy of the original certificate of title only to the first lienholder.(c) The department must plainly mark "certified copy" on the face of a certified copy issued under this section, and each subsequent certificate issued for the motor vehicle until the vehicle is transferred. A subsequent purchaser or lienholder of the vehicle only acquires the rights, title, or interest in the vehicle held by the holder of the certified copy.(d) A purchaser or lienholder of a motor vehicle having a certified copy issued under this section may at the time of the purchase or establishment of the lien require that the seller or owner indemnify the purchaser or lienholder and all subsequent purchasers of the vehicle against any loss the person may suffer because of a claim presented on the original certificate of title.(e) If the certificate of title is recovered, the owner of the vehicle shall promptly surrender the certificate of title to the department for cancellation, and the department shall eliminate the words "certified copy" from any certificate of title issued for that vehicle after that date.(f) Except as provided by Subsection (g), the department may not issue a certified copy of a certificate of title before the fourth business day after the date application is made.(g) The department may issue a certified copy of a certificate of title before the fourth business day after the date application is made only if the applicant:(1) is the registered owner of the vehicle, the holder of a recorded lien against the vehicle, or a verified agent of the owner or lienholder; and(2) submits personal identification, including a photograph, issued by an agency of this state or the United States.(h) If the applicant is the agent of the owner or lienholder of the vehicle and is applying on behalf of the owner or lienholder, the applicant must submit verifiable proof that the person is the agent of the owner or lienholder.(i) If an applicant for a certified copy of a certificate of title is a person other than a person described by Subsection (g)(1), the department may issue a certified copy of the certificate of title only by mail.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.42(a), eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 67, Sec. 6, eff. Sept. 1, 2001.

Sec. 501.135. RECORD OF STOLEN OR CONCEALED MOTOR VEHICLE. (a) The department shall:(1) make a record of each report to the department that a motor vehicle registered in this state has been stolen or concealed in violation of Section 32.33, Penal Code; and(2) note the fact of the report in the department's records of the vehicle's certificate of title.(b) A person who reports a motor vehicle as stolen or concealed under Subsection (a) shall notify the department promptly if the vehicle is recovered, and the department shall change its records accordingly.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.136. ACTS BY DEPUTY COUNTY ASSESSOR-COLLECTOR. A deputy county assessor-collector, other than a limited service deputy appointed under Section 502.112, may perform the duties of an assessor-collector under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.137. DUTY OF COUNTY ASSESSOR-COLLECTOR. (a) Each county assessor-collector shall comply with this chapter.(b) An assessor-collector who fails or refuses to comply with this chapter is liable on the assessor-collector's official bond for resulting damages suffered by any person.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

For expiration of Subsections (b-2) and (b-3), see Subsection (b-3).Sec. 501.138. COLLECTION AND DISPOSITION OF FEES. (a) An applicant for a certificate of title, other than the state or a political subdivision of the state, must pay the county assessor-collector a fee of:(1) $33 if the applicant's residence is a county located within a nonattainment area as defined under Section 107(d) of the federal Clean Air Act (42 U.S.C. Section 7407), as amended, or is an affected county, as defined by Section 386.001, Health and Safety Code; or(2) $28 if the applicant's residence is any other county.(b) The county assessor-collector shall send:(1) $5 of the fee to the county treasurer for deposit in the officers' salary fund;(2) $8 of the fee to the department:(A) together with the application within the time prescribed by Section 501.023; or(B) if the fee is deposited in an interest-bearing account or certificate in the county depository or invested in an investment authorized by Subchapter A, Chapter 2256, Government Code, not later than the 35th day after the date on which the fee is received; and(3) the following amount to the comptroller at the time and in the manner prescribed by the comptroller:(A) $20 of the fee if the applicant's residence is a county located within a nonattainment area as defined under Section 107(d) of the federal Clean Air Act (42 U.S.C. Section 7407), as amended, or is an affected county, as defined by Section 386.001, Health and Safety Code; or(B) $15 of the fee if the applicant's residence is any other county.(b-1) Fees collected under Subsection (b) to be sent to the comptroller shall be deposited as follows:(1) before September 1, 2008, to the credit of the Texas emissions reduction plan fund; and(2) on or after September 1, 2008, to the credit of the Texas Mobility Fund, except that $5 of each fee imposed under Subsection (a)(1) and deposited on or after September 1, 2008, and before September 1, 2015, shall be deposited to the credit of the Texas emissions reduction plan fund.(b-2) The comptroller shall establish a record of the amount of the fees deposited to the credit of the Texas Mobility Fund under Subsection (b-1). On or before the fifth workday of each month, the department shall remit to the comptroller for deposit to the credit of the Texas emissions reduction plan fund an amount of money equal to the amount of the fees deposited by the comptroller to the credit of the Texas Mobility Fund under Subsection (b-1) in the preceding month. The department shall use for remittance to the comptroller as required by this subsection money in the state highway fund that is not required to be used for a purpose specified by Section 7-a, Article VIII, Texas Constitution, and may not use for that remittance money received by this state under the congestion mitigation and air quality improvement program established under 23 U.S.C. Section 149.(b-3) This subsection and Subsection (b-2) expire August 31, 2019.(c) Of the amount received under Subsection (b)(2), the department shall deposit:(1) $5 in the general revenue fund; and(2) $3 to the credit of the state highway fund to recover the expenses necessary to administer this chapter.(d) The county owns all interest earned on fees deposited or invested under Subsection (b)(2)(B). The county treasurer shall credit that interest to the county general fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 1331, Sec. 24, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1125, Sec. 19, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 262, Sec. 2.15, eff. June 8, 2007.Acts 2007, 80th Leg., R.S., Ch. 262, Sec. 2.16, eff. June 8, 2007.Acts 2009, 81st Leg., R.S., Ch. 1125, Sec. 20, eff. September 1, 2009.

SUBCHAPTER H. PENALTIES AND OTHER ENFORCEMENT PROVISIONSSec. 501.151. PLACEMENT OF SERIAL NUMBER WITH INTENT TO CHANGE IDENTITY. (a) A person commits an offense if the person stamps or places a serial number on a vehicle or part of a vehicle with the intent of changing the identity of the vehicle.(b) It is an affirmative defense to prosecution of an offense under this section that the person acted with respect to a number assigned by:(1) a vehicle manufacturer and the person was an employee of the manufacturer acting within the course and scope of employment; or(2) the department, and the person was:(A) discharging official duties as an agent of the department; or(B) complying with department rule as an applicant for a serial number assigned by the department.(c) An offense under this section is a felony of the third degree.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.152. SALE OR OFFER WITHOUT TITLE RECEIPT OR TITLE. (a) Except as provided by this section, a person commits an offense if the person:(1) sells, offers to sell, or offers as security for an obligation a motor vehicle registered in this state; and(2) does not possess the title receipt or certificate of title for the vehicle.(b) It is not a violation of this section for the beneficial owner of a vehicle to sell or offer to sell a vehicle without having possession of the certificate of title to the vehicle if the sole reason he or she does not have possession of the certificate of title is that the title is in the possession of a lienholder who has not complied with the terms of Section 501.115(a) of this code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 296, Sec. 2, eff. Sept. 1, 1997.

Sec. 501.153. APPLICATION FOR TITLE FOR STOLEN OR CONCEALED VEHICLE. A person commits an offense if the person applies for a certificate of title for a motor vehicle that the person knows is stolen or concealed in violation of Section 32.33, Penal Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.154. ALTERATION OF CERTIFICATE OR RECEIPT. A person commits an offense if the person alters a manufacturer's or importer's certificate, a title receipt, or a certificate of title.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.155. FALSE NAME, FALSE INFORMATION, AND FORGERY. (a) A person commits an offense if the person knowingly provides false or incorrect information or without legal authority signs the name of another person on:(1) an application for a certificate of title;(2) an application for a certified copy of an original certificate of title;(3) an assignment of title for a motor vehicle;(4) a discharge of a lien on a title for a motor vehicle; or(5) any other document required by the department or necessary to the transfer of ownership of a motor vehicle.(b) An offense under this section is a felony of the third degree.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.156. DUTY OF TRANSPORTERS TO DETERMINE RIGHT OF POSSESSION; OFFENSE. (a) The master or captain of a ship or airplane or a person who owns or controls the operation of a ship or airplane, in whole or part:(1) may not take on board or allow to be taken on board the ship or airplane in this state for transport a motor vehicle without inquiring of the motor vehicle titles and registration division of the department as to the recorded ownership of the motor vehicle; and(2) must make a reasonable inquiry as to the right of possession of a motor vehicle by the person delivering the vehicle for transport if the recorded owner of the vehicle is a person other than the person delivering the vehicle for transport.(b) A person who violates this section commits an offense. An offense under this section is a misdemeanor punishable by a fine of not less than $50 or more than $500 for a first offense and, at the jury's discretion, not less than $100 or more than $1,000 for a subsequent offense.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.157. PENALTIES. (a) Unless otherwise provided by this chapter, an offense under this chapter is a misdemeanor punishable by a fine of not less than $1 or more than $100 for the first offense. If a person is subsequently convicted of the same offense, at the jury's discretion, a person may be fined not less than $2 or more than $200.(b) A person commits an offense if the person violates Subchapter E or a rule adopted under that subchapter. An offense under this subsection is a Class A misdemeanor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.43(b), eff. Sept. 1, 1997.

Sec. 501.158. SEIZURE OF STOLEN VEHICLE OR VEHICLE WITH ALTERED SERIAL NUMBER. (a) A peace officer may seize a vehicle or part of a vehicle without a warrant if the officer has probable cause to believe that the vehicle or part:(1) is stolen; or(2) has had the serial number removed, altered, or obliterated.(b) A vehicle or part seized under this section may be treated as stolen property for purposes of custody and disposition of the vehicle or part.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 501.159. ALIAS CERTIFICATE OF TITLE. On receipt of a written request approved by the executive administrator of a law enforcement agency, the department may issue a certificate of title for a vehicle in an alias for the law enforcement agency's use in a covert criminal investigation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 502. REGISTRATION OF VEHICLES

TRANSPORTATION CODETITLE 7. VEHICLES AND TRAFFICSUBTITLE A. CERTIFICATES OF TITLE AND REGISTRATION OF VEHICLESCHAPTER 502. REGISTRATION OF VEHICLESSUBCHAPTER A. GENERAL PROVISIONSSec. 502.001. DEFINITIONS. In this chapter:(1) "All-terrain vehicle" means a motor vehicle that is:(A) equipped with a saddle for the use of:(i) the rider; and(ii) a passenger, if the motor vehicle is designed by the manufacturer to transport a passenger;(B) designed to propel itself with three or more tires in contact with the ground;(C) designed by the manufacturer for off-highway use; and(D) not designed by the manufacturer primarily for farming or lawn care. Text of subdivision as added by Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 2E.01 (1-a) "Board" means the board of the Texas Department of Motor Vehicles. Text of subdivision as added by Acts 2009, 81st Leg., R.S., Ch. 1173, Sec. 1 (1-a) "Commercial fleet" means a group of at least 25 nonapportioned motor vehicles owned by a corporation, limited or general partnership, limited liability company, or other business entity and used for the business purposes of that entity.(2) "Commercial motor vehicle" means a motor vehicle, other than a motorcycle, designed or used primarily to transport property. The term includes a passenger car reconstructed and used primarily for delivery purposes. The term does not include a passenger car used to deliver the United States mail.(3) "Department" means the Texas Department of Motor Vehicles.(4) "Farm semitrailer" means a semitrailer designed and used primarily as a farm vehicle.(5) "Farm tractor" means a motor vehicle designed and used primarily as a farm implement for drawing other implements of husbandry.(6) "Farm trailer" means a trailer designed and used primarily as a farm vehicle.(7) "Golf cart" means a motor vehicle designed by the manufacturer primarily for transporting persons on a golf course.(8) "Implements of husbandry" means farm implements, machinery, and tools as used in tilling the soil, including self-propelled machinery specifically designed or adapted for applying plant food materials or agricultural chemicals but not specifically designed or adapted for the sole purpose of transporting the materials or chemicals. The term does not include a passenger car or truck.(9) "Light truck" means a commercial motor vehicle that has a manufacturer's rated carrying capacity of one ton or less.(10) "Moped" has the meaning assigned by Section 541.201.(11) "Motor bus" includes every vehicle used to transport persons on the public highways for compensation, other than:(A) a vehicle operated by muscular power; or(B) a municipal bus.(12) "Motorcycle" means a motor vehicle designed to propel itself with not more than three wheels in contact with the ground. The term does not include a tractor.(13) "Motor vehicle" means a vehicle that is self-propelled.(14) "Municipal bus" includes every vehicle, other than a passenger car, used to transport persons for compensation exclusively within the limits of a municipality or a suburban addition to the municipality.(15) "Operate temporarily on the highways" means to travel between:(A) different farms;(B) a place of supply or storage and a farm; or(C) an owner's farm and the place at which the owner's farm produce is prepared for market or is marketed.(16) "Owner" means a person who:(A) holds the legal title of a vehicle;(B) has the legal right of possession of a vehicle; or(C) has the legal right of control of a vehicle.(17) "Passenger car" means a motor vehicle, other than a motorcycle, golf cart, light truck, or bus, designed or used primarily for the transportation of persons.(18) "Public highway" includes a road, street, way, thoroughfare, or bridge:(A) that is in this state;(B) that is for the use of vehicles;(C) that is not privately owned or controlled; and(D) over which the state has legislative jurisdiction under its police power.(19) "Public property" means property owned or leased by this state or a political subdivision of this state.(19-a) "Recreational off-highway vehicle" means a motor vehicle that is:(A) equipped with a non-straddle seat for the use of:(i) the rider; and(ii) a passenger, if the vehicle is designed by the manufacturer to transport a passenger;(B) designed to propel itself with four or more tires in contact with the ground;(C) designed by the manufacturer for off-highway use by the operator only; and(D) not designed by the manufacturer primarily for farming or lawn care.(20) "Road tractor" means a vehicle designed for the purpose of mowing the right-of-way of a public highway or a motor vehicle designed or used for drawing another vehicle or a load and not constructed to carry:(A) an independent load; or(B) a part of the weight of the vehicle and load to be drawn.(21) "Semitrailer" means a vehicle designed or used with a motor vehicle so that part of the weight of the vehicle and its load rests on or is carried by another vehicle.(22) "Trailer" means a vehicle that:(A) is designed or used to carry a load wholly on its own structure; and(B) is drawn or designed to be drawn by a motor vehicle.(23) "Truck-tractor" means a motor vehicle:(A) designed and used primarily for drawing another vehicle; and(B) not constructed to carry a load other than a part of the weight of the vehicle and load to be drawn.(24) "Vehicle" means a device in or by which a person or property is or may be transported or drawn on a public highway, other than a device used exclusively on stationary rails or tracks.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 625, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 586, Sec. 2, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1280, Sec. 1, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 2E.01, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1136, Sec. 5, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1173, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1232, Sec. 1, eff. September 1, 2009.

Sec. 502.002. REGISTRATION REQUIRED; GENERAL RULE. (a) The owner of a motor vehicle, trailer, or semitrailer shall apply for the registration of the vehicle for:(1) each registration year in which the vehicle is used or to be used on a public highway; and(2) if the vehicle is unregistered for a registration year that has begun and that applies to the vehicle and if the vehicle is used or to be used on a public highway, the remaining portion of that registration year.(b) The application must be made to the department through the county assessor-collector of the county in which the owner resides.(c) A provision of this chapter that conflicts with this section prevails over this section to the extent of the conflict.(d) A county assessor-collector, a deputy county assessor-collector, or a person acting on behalf of a county assessor-collector is not liable to any person for:(1) refusing to register a motor vehicle because of the person's failure to submit evidence of residency that complies with the department's rules; or(2) registering a motor vehicle under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.44(a), eff. Sept. 1, 1997.

Sec. 502.0021. RULES AND FORMS. (a) The department may adopt rules to administer this chapter.(b) The department shall:(1) prescribe forms determined by the department to be necessary for the administration of this chapter; and(2) provide each county assessor-collector with an adequate supply of each form necessary for the performance of a duty under this chapter by the assessor-collector.

Added by Acts 1997, 75th Leg., ch. 625, Sec. 2, eff. Sept. 1, 1997. Renumbered from Sec. 502.009 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(100), eff. Sept. 1, 1999.

Sec. 502.0023. EXTENDED REGISTRATION OF COMMERCIAL FLEET MOTOR VEHICLES. (a) Notwithstanding Section 502.158(c), the department shall develop and implement a system of registration to allow an owner of a commercial fleet to register the motor vehicles in the commercial fleet for an extended registration period of not less than one year or more than eight years. The owner may select the number of years for registration under this section within that range and register the commercial fleet for that period. Payment for all registration fees for the entire registration period selected is due at the time of registration.(b) A system of extended registration under this section must allow the owner of a commercial fleet to register:(1) an entire commercial fleet in the county of the owner's residence or principal place of business; or(2) the motor vehicles in a commercial fleet that are operated most regularly in the same county.(c) In addition to the registration fees prescribed by Subchapter D, an owner registering a commercial fleet under this section shall pay:(1) an annual commercial fleet registration fee of $10 per motor vehicle in the fleet; and(2) except as provided by Subsection (e), a one-time license plate manufacturing fee of $1.50 for each fleet motor vehicle license plate.(d) A license plate issued under this section:(1) may, on request of the owner, include the name or logo of the business entity that owns the vehicle;(2) must include the expiration date of the registration period; and(3) does not require an annual registration insignia to be valid.(e) In addition to all other applicable registration fees, an owner registering a commercial fleet under this section shall pay a one-time license plate manufacturing fee of $8 for each set of plates issued that includes on the legend the name or logo of the business entity that owns the vehicle instead of the fee imposed by Subsection (c)(2).(f) If a motor vehicle registered under this section has a gross weight in excess of 10,000 pounds, the department shall also issue a registration card for the vehicle that is valid for the selected registration period.(g) The department shall adopt rules to implement this section, including rules on suspension from the commercial fleet program for failure to comply with this section or rules adopted under this section.(h) The department and the counties in their budgeting processes shall consider any temporary increases and resulting decreases in revenue that will result from the use of the process provided under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1173, Sec. 2, eff. September 1, 2009.Added by Acts 2009, 81st Leg., R.S., Ch. 1232, Sec. 2, eff. September 1, 2009.

Sec. 502.0025. EFFECT OF CERTAIN MILITARY SERVICE ON REGISTRATION REQUIREMENT. (a) This section applies only to a motor vehicle that is owned by a person who:(1) is a resident of this state;(2) is on active duty in the armed forces of the United States;(3) is stationed in or has been assigned to another nation under military orders; and(4) has registered the vehicle or been issued a license for the vehicle under the applicable status of forces agreement by:(A) the appropriate branch of the armed forces of the United States; or(B) the nation in which the person is stationed or to which the person has been assigned.(b) Unless the registration or license issued for a vehicle described by Subsection (a) is suspended, canceled, or revoked by this state as provided by law:(1) Section 502.002(a) does not apply; and(2) the registration or license issued by the armed forces or host nation remains valid and the motor vehicle may be operated in this state under that registration or license for a period of not more than 90 days after the date on which the vehicle returns to this state.

Added by Acts 1999, 76th Leg., ch. 836, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.003. REGISTRATION BY POLITICAL SUBDIVISION PROHIBITED. (a) Except as provided by Subsection (b), a political subdivision of this state may not require an owner of a motor vehicle to:(1) register the vehicle;(2) pay a motor vehicle registration fee; or(3) pay an occupation tax or license fee in connection with a motor vehicle.(b) This section does not affect the authority of a municipality to:(1) license and regulate the use of motor vehicles for compensation within the municipal limits; and(2) impose a permit fee or street rental charge for the operation of each motor vehicle used to transport passengers for compensation, other than a motor vehicle operating under a registration certificate from the department or a permit from the federal Surface Transportation Board.(c) A fee or charge under Subsection (b) may not exceed two percent of the annual gross receipts from the vehicle.(d) This section does not impair the payment provisions of an agreement or franchise between a municipality and the owners or operators of motor vehicles used to transport passengers for compensation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.45, eff. Sept. 1, 1997.

Sec. 502.004. COLLECTION OF FEES. A person may not collect a registration fee under this chapter unless the person is:(1) an officer or employee of the department; or(2) a county assessor-collector or a deputy county assessor-collector.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.005. REFUSAL TO REGISTER UNSAFE VEHICLE. (a) The department may refuse to register a motor vehicle and may revoke a registration if the department determines that a motor vehicle is unsafe, improperly equipped, or otherwise unfit to be operated on a public highway.(b) The department may refuse to register a motorcycle and may suspend or revoke the registration of a motorcycle if the department determines that the motorcycle's braking system does not comply with Section 547.408.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.006. CERTAIN OFF-HIGHWAY VEHICLES. (a) Except as provided by Subsection (b), a person may not register an all-terrain vehicle or a recreational off-highway vehicle, with or without design alterations, for operation on a public highway.(b) The state, a county, or a municipality may register an all-terrain vehicle or a recreational off-highway vehicle for operation on a public beach or highway to maintain public safety and welfare.(c) A recreational off-highway vehicle registered as provided by Subsection (b) may be operated on a public or private beach in the same manner as a golf cart may be operated on a public or private beach under Section 502.0071. The operator must hold and have in the operator's possession a driver's license issued under Chapter 521 or a commercial driver's license issued under Chapter 522.(d) Section 502.172 does not apply to an all-terrain vehicle or a recreational off-highway vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 311, Sec. 1, eff. May 29, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1280, Sec. 6, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 1136, Sec. 6, eff. September 1, 2009.

Text of section effective until September 01, 2011Sec. 502.007. MOPEDS. (a) For the registration purposes of this chapter, a moped is treated as if it were a motorcycle.(b) A license plate issued for a moped must have a distinctive lettering designation and include the word "moped."

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.0072. MANUFACTURED HOUSING. Manufactured housing, as defined by Section 1201.003, Occupations Code, is not a vehicle subject to this chapter.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 1, eff. Sept. 1, 2003.

Sec. 502.0073. POWER SWEEPERS. (a) An owner of a power sweeper is not required to register the power sweeper.(b) In this section, "power sweeper" means an implement, with or without motive power, designed for the removal by broom, vacuum, or regenerative air system of debris, dirt, gravel, litter, or sand from asphaltic concrete or cement concrete surfaces, including surfaces of parking lots, roads, streets, highways, and warehouse floors. The term includes a vehicle on which the implement is permanently mounted if the vehicle is used only as a power sweeper.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 1, eff. Sept. 1, 2003.

Sec. 502.0074. MOTORIZED MOBILITY DEVICE. The owner of a motorized mobility device, as defined by Section 542.008, as amended by Chapter 497, Acts of the 77th Legislature, Regular Session, 2001, is not required to register the motorized mobility device.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 1, eff. Sept. 1, 2003.

Sec. 502.0075. ELECTRIC BICYCLES. (a) In this section, "electric bicycle" has the meaning assigned by Section 541.201.(b) This chapter does not require the owner of an electric bicycle to register the electric bicycle.

Added by Acts 2001, 77th Leg., ch. 1085, Sec. 4, eff. Sept. 1, 2001.

Sec. 502.0078. VEHICLES OPERATED ON PUBLIC HIGHWAY SEPARATING REAL PROPERTY UNDER VEHICLE OWNER'S CONTROL. Where a public highway separates real property under the control of the owner of a motor vehicle, the operation of the motor vehicle by the owner or the owner's agent or employee across the highway is not a use of the motor vehicle on the public highway.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 1, eff. Sept. 1, 2003.

Sec. 502.0079. VEHICLES OPERATED BY CERTAIN NONRESIDENTS. (a) A nonresident owner of a motor vehicle, trailer, or semitrailer that is registered in the state or country in which the person resides may operate the vehicle to transport persons or property for compensation without being registered in this state, if the person does not exceed two trips in a calendar month and each trip does not exceed four days.(b) A nonresident owner of a privately owned vehicle that is not registered in this state may not make more than five occasional trips in any calendar month into this state using the vehicle. Each occasional trip into this state may not exceed five days.(c) A nonresident owner of a privately owned passenger car that is registered in the state or country in which the person resides and that is not operated for compensation may operate the car in this state for the period in which the car's license plates are valid. In this subsection, "nonresident" means a resident of a state or country other than this state whose presence in this state is as a visitor and who does not engage in gainful employment or enter into business or an occupation, except as may otherwise be provided by any reciprocal agreement with another state or country.(d) This section does not prevent:(1) a nonresident owner of a motor vehicle from operating the vehicle in this state for the sole purpose of marketing farm products raised exclusively by the person; or(2) a resident of an adjoining state or country from operating in this state a privately owned and registered vehicle to go to and from the person's place of regular employment and to make trips to purchase merchandise, if the vehicle is not operated for compensation.(e) The privileges provided by this section may be allowed only if, under the laws of the appropriate state or country, similar privileges are granted to vehicles registered under the laws of this state and owned by residents of this state.(f) This section does not affect the right or status of a vehicle owner under any reciprocal agreement between this state and another state or country.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 1, eff. Sept. 1, 2003.

Sec. 502.008. RELEASE OF INFORMATION IN VEHICLE REGISTRATION RECORDS. (a) The department or a county may not release to any person information contained in vehicle registration records in response to a telephone inquiry by license number. The department or a county may release information only if the person:(1) submits in writing a request that:(A) provides the person's name and address; and(B) states that the use of the information is for a lawful and legitimate purpose; or(2) enters into a written service agreement with the department or county to receive the information.(b) This section does not apply to the release of information to:(1) a peace officer, as defined in Article 2.12, Code of Criminal Procedure, acting in an official capacity; or(2) an official of this state or a political subdivision of this state if the official is requesting the information for:(A) tax purposes; or(B) the purpose of determining eligibility for a state public assistance program.(c) The department shall provide a dedicated line to its vehicle registration record database for use by other state agencies. The access to or transmission of information under this subsection does not affect whether the information is subject to disclosure under Chapter 552, Government Code.(d) This section does not authorize the release of information that is prohibited from disclosure under Chapter 730.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.46(a), eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1187, Sec. 6, eff. Sept. 1, 1997.

Sec. 502.009. MOTOR VEHICLE EMISSIONS INSPECTION AND MAINTENANCE REQUIREMENTS. (a) The Department of Public Safety shall ensure compliance with the motor vehicle emissions inspection and maintenance program through a vehicle inspection sticker-based enforcement system except as provided by this section or Section 548.3011. Subsections (b)-(e) apply only if the United States Environmental Protection Agency determines that the state has not demonstrated, as required by 40 C.F.R. Section 51.361, that sticker-based enforcement of the program is more effective than registration-based enforcement and gives the Texas Natural Resource Conservation Commission or the governor written notification that the reregistration-based enforcement of the program, as described by those subsections, will be required. If Subsections (b)-(e) are made applicable as provided by this subsection, the department shall terminate reregistration-based enforcement of the program under those subsections on the date the United States Environmental Protection Agency gives the Texas Natural Resource Conservation Commission or a person the commission designates written notification that reregistration-based enforcement is not required for the state implementation plan.(b) The department may not register a motor vehicle if the department receives from the Texas Natural Resource Conservation Commission or the Department of Public Safety notification that the registered owner of the vehicle has not complied with Subchapter F, Chapter 548.(c) The county tax assessor-collector may not register a vehicle denied registration under Subsection (b) unless the tax assessor-collector has verification that the registered vehicle owner is in compliance with Subchapter F, Chapter 548.(d) The department, the Texas Natural Resource Conservation Commission, and the Department of Public Safety shall enter an agreement regarding the responsibilities for costs associated with implementing this section.(e) A county tax assessor-collector is not liable to any person for refusing to register a motor vehicle because of the person's failure to provide verification of the person's compliance with Subchapter F, Chapter 548.

Added by Acts 1997, 75th Leg., ch. 1069, Sec. 3, eff. June 19, 1997. Amended by Acts 2001, 77th Leg., ch. 1075, Sec. 4, eff. Sept. 1, 2001.

SUBCHAPTER B. STATE ADMINISTRATIONSec. 502.051. DEPOSIT OF REGISTRATION FEES IN STATE HIGHWAY FUND. Except as otherwise provided by this chapter, the board and the department shall deposit all money received from registration fees in the state treasury to the credit of the state highway fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 2E.02, eff. September 1, 2009.

Sec. 502.052. DESIGN OF LICENSE PLATES AND REGISTRATION INSIGNIA; REFLECTORIZED MATERIAL. (a) The department shall prepare the designs and specifications of license plates and devices selected by the board to be used as the registration insignia.(b) The department shall design each license plate to include a design at least one-half inch wide that represents in silhouette the shape of Texas and that appears between letters and numerals. The department may omit the silhouette of Texas from specially designed license plates.(c) To promote highway safety, each license plate shall be made with a reflectorized material that provides effective and dependable brightness for the period for which the plate is issued. The purchase of reflectorized material shall be submitted to the comptroller for approval.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.113, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 2E.03, eff. September 1, 2009.

Sec. 502.053. COST OF MANUFACTURING LICENSE PLATES OR REGISTRATION INSIGNIA. (a) The department shall reimburse the Texas Department of Criminal Justice for the cost of manufacturing license plates or registration insignia as the license plates or insignia and the invoice for the license plates or insignia are delivered to the department.(b) When manufacturing is started, the Texas Department of Criminal Justice, the department, and the comptroller, after negotiation, shall set the price to be paid for each license plate or insignia. The price must be determined from:(1) the cost of metal, paint, and other materials purchased;(2) the inmate maintenance cost per day;(3) overhead expenses;(4) miscellaneous charges; and(5) a previously approved amount of profit for the work.(c) The annual profit received by the Texas Department of Criminal Justice from all contracts for the manufacturing of license plates or related manufacturing may not be less than the profit received by the Texas Department of Corrections for manufacturing license plates for use in 1974.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 1056, Sec. 7, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 937, Sec. 1.114, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 2E.04, eff. September 1, 2009.

Sec. 502.054. AGREEMENTS WITH OTHER JURISDICTIONS; OFFENSE. (a) The department, through its director, may enter into an agreement with an authorized officer of another jurisdiction, including another state of the United States, a foreign country or a state, province, territory, or possession of a foreign country, to provide for:(1) the registration of vehicles by residents of this state and nonresidents on an allocation or mileage apportionment plan, as under the International Registration Plan; and(2) the exemption from payment of registration fees by nonresidents if residents of this state are granted reciprocal exemptions.(b) The department may adopt and enforce rules to carry out the International Registration Plan or other agreement under this section.(c) To carry out the International Registration Plan or other agreement under this section, the department shall direct that fees collected for other jurisdictions under the agreement be deposited to the credit of the proportional registration distributive fund in the state treasury and distributed to the appropriate jurisdiction through that fund.(d) This section prevails to the extent of conflict with another law relating to the subject of this section.(e) A person commits an offense if the person owns or operates a vehicle not registered in this state in violation of:(1) an agreement under this section; or(2) the applicable registration laws of this state, in the absence of an agreement under this section.(f) An offense under Subsection (e) is a misdemeanor punishable by a fine not to exceed $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 1215, Sec. 5, eff. September 1, 2005.

Sec. 502.055. DETERMINATION OF WEIGHT. (a) The weight, net weight, or gross weight of a vehicle, as determined by the department, is the correct weight for registration purposes, regardless of any other purported weight of the vehicle.(b) The department may require an applicant for registration under this chapter to provide the department with evidence of:(1) the manufacturer's rated carrying capacity for the vehicle;(2) the nominal tonnage rating of the vehicle;(3) the gross weight rating of the vehicle; or(4) any combination of information described in Subdivisions (1)-(3).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 625, Sec. 3, eff. Sept. 1, 1997.

Sec. 502.056. DISPUTED CLASSIFICATION OF VEHICLE. In a disputed case, the department may determine:(1) the classification to which a vehicle belongs; and(2) the amount of the registration fee for the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. COUNTY ADMINISTRATIONSec. 502.101. REGISTRATION BY MAIL OR ELECTRONIC MEANS; SERVICE CHARGE. (a) A county assessor-collector may collect a service charge of $1 from each applicant registering a vehicle by mail. The service charge shall be used to pay the costs of handling and postage to mail the registration receipt and insignia to the applicant.(b) With the approval of the commissioners court of a county, a county assessor-collector may contract with a private entity to enable an applicant for registration to use an electronic off-premises location. A private entity may charge an applicant not more than $1 for the service provided.(c) The department may adopt rules to cover the timely application for and issuance of registration receipts and insignia by mail or through an electronic off-premises location.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.102. DISPOSITION OF FEES GENERALLY. (a) Except as provided by Sections 502.103 and 502.104, this section applies to all fees collected by a county assessor-collector under this chapter.(b) Each Monday, a county assessor-collector shall credit to the county road and bridge fund an amount equal to the net collections made during the preceding week until the amount so credited for the calendar year equals the total of:(1) $60,000;(2) $350 for each mile of county road maintained by the county, according to the most recent information available from the department, not to exceed 500 miles; and(3) an additional amount of fees equal to the amount calculated under Section 502.1025.(c) After the credits to the county road and bridge fund equal the total computed under Subsection (b), each Monday the county assessor-collector shall:(1) credit to the county road and bridge fund an amount equal to 50 percent of the net collections made during the preceding week, until the amount so credited for the calendar year equals $125,000; and(2) send to the department an amount equal to 50 percent of those collections.(d) After the credits to the county road and bridge fund equal the total amounts computed under Subsections (b) and (c)(1), each Monday the county assessor-collector shall send to the department all collections made during the preceding week.(e) Each Monday the county assessor-collector shall send to the department a copy of each receipt issued the previous week for a registration fee under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 9.02, eff. Sept. 1, 2005.

Sec. 502.1025. CALCULATION OF ADDITIONAL FEE AMOUNTS RETAINED BY A COUNTY. (a) The county tax assessor-collector each calendar year shall calculate five percent of the tax and penalties collected by the county tax assessor-collector under Chapter 152, Tax Code, in the preceding calendar year. In addition, the county tax assessor-collector shall calculate each calendar year an amount equal to five percent of the tax and penalties that the comptroller:(1) collected under Section 152.047, Tax Code, in the preceding calendar year; and(2) determines are attributable to sales in the county.(b) A county tax assessor-collector shall retain under Section 502.102(b) fees based on the following percentage of the amounts calculated under subsection (a) during each of the following fiscal years:(1) in fiscal year 2006, 90 percent;(2) in fiscal year 2007, 80 percent;(3) in fiscal year 2008, 70 percent;(4) in fiscal year 2009, 60 percent;(5) in fiscal year 2010, 50 percent;(6) in fiscal year 2011, 40 percent;(7) in fiscal year 2012, 30 percent;(8) in fiscal year 2013, 20 percent;(9) in fiscal year 2014, 10 percent;(10) in fiscal year 2015 and succeeding years, 0 percent.(c) The county shall credit the amounts retained under Subsection (b) to the county road and bridge fund. Money credited to the fund under this section may only be used for:(1) county road construction, maintenance, and repair;(2) bridge construction, maintenance, and repair;(3) the purchase of right-of-way for road or highway purposes; or(4) the relocation of utilities for road or highway purposes.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 9.03, eff. Sept. 1, 2005.

Sec. 502.103. DISPOSITION OF OPTIONAL COUNTY ROAD AND BRIDGE FEE. Each Monday a county assessor-collector shall apportion the collections for the preceding week for a fee imposed under Section 502.172 by:(1) crediting an amount equal to 97 percent of the collections to the county road and bridge fund; and(2) sending to the department an amount equal to three percent of the collections to defray the department's costs of administering Section 502.172.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.104. DISPOSITION OF CERTAIN SPECIAL FEES. Each Monday a county assessor-collector shall send to the department an amount equal to collections for the preceding week for:(1) each transfer fee collected under Section 502.175; and(2) each fee collected under Section 502.169(b), 502.1715, or 502.279.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 19B.02, eff. Sept. 1, 2003.

Sec. 502.105. REPORT OF FEES COLLECTED. Together with each remittance of fees under Sections 502.102, 502.103, and 502.104, a county assessor-collector shall send to the department a complete report of the fees collected and the disposition of those fees. The department shall prescribe the form and the content requirements of the report.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.106. DEPOSIT OF FEES IN INTEREST-BEARING ACCOUNT. (a) Except as provided by Sections 502.103 and 502.104, a county assessor-collector may:(1) deposit the fees in an interest-bearing account or certificate in the county depository; and(2) send the fees to the department not later than the 34th day after the date the fees are due under Section 502.104.(b) The county owns all interest earned on fees deposited under this section. The county treasurer shall credit the interest to the county general fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.107. INTEREST ON FEES. (a) A fee required to be sent to the department under this chapter bears interest for the benefit of the state highway fund at an annual rate of 10 percent beginning on the 60th day after the date the county assessor-collector collects the fee.(b) The department shall audit the registration and transfer fees collected and disbursed by each county assessor-collector and shall determine the exact amount of interest due on any fee not sent to the department.(c) The state has a claim against a county assessor-collector and the sureties on the assessor-collector's official bond for the amount of interest due on a fee.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.108. USE OF REGISTRATION FEES RETAINED BY COUNTY. (a) Money credited to the county road and bridge fund under Section 502.102 or 502.103 may not be used to pay the compensation of the county judge or a county commissioner. The money may be used only for the construction and maintenance of lateral roads in the county, under the supervision of the county engineer.(b) If there is not a county engineer, the commissioners court of the county may require the services of the department's district engineer or resident engineer to supervise the construction and surveying of lateral roads in the county.(c) A county may use money allocated to it under this chapter to:(1) pay obligations issued in the construction or improvement of any roads, including state highways in the county;(2) improve the roads in the county road system; or(3) construct new roads.(d) To the maximum extent possible, contracts for roads constructed by a county using funds provided under this chapter should be awarded by competitive bids.(e) Repealed by Acts 2003, 78th Leg., ch. 1325, Sec. 9.04, eff. Sept. 1, 2003.(f) Repealed by Acts 1997, 75th Leg., ch. 165, Sec. 30.47, eff. Sept. 1, 1997.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.47, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1325, Sec. 9.04, eff. Sept. 1, 2003.

Sec. 502.109. COMPENSATION OF ASSESSOR-COLLECTOR. (a) A county assessor-collector shall receive a fee of $1.90 for each receipt issued under this chapter. If the assessor-collector may be compensated by fees, a fee received is compensation for services under this chapter. The assessor-collector shall deduct the fee weekly from the gross collections made under this chapter.(b) A county assessor-collector who is compensated under this section shall pay the entire expense of issuing registration receipts and license plates under this chapter from the compensation allowed under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.44(b), eff. Sept. 1, 1997.

Sec. 502.110. CONTINGENT PROVISION FOR DISTRIBUTION OF FEES BETWEEN STATE AND COUNTIES. If the method of distributing vehicle registration fees collected under this chapter between the state and counties is declared invalid because of inequality of collection or distribution of those fees, 60 percent of each fee shall be distributed to the county collecting the fee and 40 percent shall be sent to the state in the manner provided by this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.111. BRANCH OFFICES. (a) The commissioners court of a county may authorize the county assessor-collector to:(1) establish a suboffice or branch office for vehicle registration at one or more locations in the county other than the county courthouse; or(2) appoint a deputy to register vehicles in the same manner and with the same authority as though done in the office of the assessor-collector.(b) The report of vehicles registered through a suboffice or branch office shall be made through the office of the county assessor-collector.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.112. DEPUTY ASSESSOR-COLLECTORS. (a) A county assessor-collector, with the approval of the commissioners court of the county, may deputize an individual or business entity to:(1) issue motor vehicle registration receipts as a limited-service deputy; or(2) issue motor vehicle registration receipts and prepare or accept applications for title transfers as a full-service deputy.(b) An individual or business entity is eligible to be deputized as a limited-service deputy if the person:(1) is trained to issue registration receipts by the county assessor-collector; and(2) posts a bond payable to the county assessor-collector:(A) in an amount determined by the assessor-collector; and(B) conditioned on the person's proper accounting and remittance of all fees the person collects.(c) An individual or business entity is eligible to be deputized as a full-service deputy if the person:(1) meets the requirements of Subsection (b); and(2) has experience in title transfers.(d) A person deputized under this section shall keep a separate account of the fees collected and a record of daily receipts.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.113. LIMITED-SERVICE DEPUTIES. (a) A limited-service deputy appointed under Section 502.112 may only accept registration renewal cards provided by the department and may not prepare or accept an application for title transfer.(b) The county assessor-collector may pay a limited-service deputy an amount not to exceed the fee the assessor-collector could collect under Section 502.109(a) for each registration receipt issued. The commissioners court of the county may permit a limited-service deputy to charge and retain an additional fee not to exceed $1 for each registration receipt issued.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.114. FULL-SERVICE DEPUTIES. (a) A full-service deputy appointed under Section 502.112 shall accept any application for registration, registration renewal, or title transfer that the county assessor-collector may accept.(b) A full-service deputy may charge and retain an additional motor vehicle registration fee not to exceed $5 for each motor vehicle registration issued.(c) A county assessor-collector may delegate to a full-service deputy, in the manner selected by the assessor-collector, the authority to use data processing equipment and software provided by the department for use in the titling and registration of motor vehicles. The department may not limit a county assessor-collector's ability to delegate the assessor-collector's functions regarding the titling and registration of motor vehicles to a qualified full-service deputy in the manner the assessor-collector considers appropriate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. REGISTRATION PROCEDURES AND FEESSec. 502.151. APPLICATION FOR REGISTRATION. (a) An application for vehicle registration must:(1) be made on a form furnished by the department;(2) contain the full name and address of the owner of the vehicle;(3) contain a brief description of the vehicle;(4) contain any other information required by the department; and(5) be signed by the owner.(b) For a new motor vehicle, the description of the vehicle must include the vehicle's:(1) trade name;(2) year model;(3) style and type of body;(4) weight, if the vehicle is a passenger car;(5) net carrying capacity and gross weight, if the vehicle is a commercial motor vehicle;(6) vehicle identification number; and(7) date of sale by the manufacturer or dealer to the applicant.(c) An applicant for registration of a commercial motor vehicle, truck-tractor, trailer, or semitrailer must deliver to the county assessor-collector an affidavit showing the weight of the vehicle, the maximum load to be carried on the vehicle, and the gross weight for which the vehicle is to be registered. The assessor-collector shall keep the affidavit on file.(d) In lieu of filing an application during a year as provided by Subsection (a), the owner of a vehicle registered in any state for that year or the preceding year may present the registration receipt and transfer receipt, if any. The county assessor-collector shall accept the receipt as an application for renewal of the registration if the receipt indicates the applicant owns the vehicle.(e) If an owner or claimed owner has lost or misplaced the registration receipt or transfer receipt for the vehicle, the county assessor-collector shall register the vehicle on the person's furnishing to the assessor-collector satisfactory evidence, by affidavit or otherwise, that the person owns the vehicle.(f) A county assessor-collector shall date each registration receipt issued for a vehicle with the date on which the application for registration is made.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.1515. OUTSOURCING PRODUCTION OF RENEWAL NOTICES; PAID ADVERTISING. The board may authorize the department to enter into a contract with a private vendor to produce and distribute motor vehicle registration renewal notices. The contract may provide for the inclusion of paid advertising in the registration renewal notice packet.

Added by Acts 2005, 79th Leg., Ch. 281, Sec. 2.85, eff. June 14, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 2E.05, eff. September 1, 2009.

Sec. 502.152. CERTIFICATE OF TITLE REQUIRED FOR REGISTRATION. (a) The department may not register or renew the registration of a motor vehicle for which a certificate of title is required under Chapter 501 unless the owner:(1) obtains a certificate of title for the vehicle; or(2) presents satisfactory evidence that a certificate of title was previously issued to the owner by the department or another jurisdiction. (b) This section does not apply to an automobile that was purchased new before January 1, 1936.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 67, Sec. 7, eff. Sept. 1, 2001.

Sec. 502.153. EVIDENCE OF FINANCIAL RESPONSIBILITY. (a) Except as provided by Subsection (j), the owner of a motor vehicle, other than a trailer or semitrailer, for which evidence of financial responsibility is required by Section 601.051 or a person who represents the owner for purposes of registering a motor vehicle shall submit evidence of financial responsibility with the application for registration under Section 502.151. A county assessor-collector may not register the motor vehicle unless the owner or the owner's representative submits the evidence of financial responsibility.(b) The county assessor-collector shall examine the evidence of financial responsibility to determine whether it complies with Subsection (c). After examining the evidence, the assessor-collector shall return the evidence unless it is in the form of a photocopy or an electronic submission.(c) In this section, evidence of financial responsibility may be:(1) a document listed under Section 601.053(a);(2) a liability self-insurance or pool coverage document issued by a political subdivision or governmental pool under the authority of Chapter 791, Government Code, Chapter 119, Local Government Code, or other applicable law in at least the minimum amounts required by Chapter 601;(3) a photocopy of a document described by Subdivision (1) or (2); or(4) an electronic submission of a document or the information contained in a document described by Subdivision (1) or (2).(d) A personal automobile policy used as evidence of financial responsibility under this section must comply with Article 5.06 or 5.145, Insurance Code.(e) At the time of registration, the county assessor-collector shall provide to a person registering a motor vehicle a separate statement that the motor vehicle being registered may not be operated in this state unless:(1) liability insurance coverage for the motor vehicle in at least the minimum amounts required by law remains in effect to insure against potential losses; or(2) the motor vehicle is exempt from the insurance requirement because the person has established financial responsibility in a manner described by Section 601.051(2)-(5) or is exempt under Section 601.052.(f) A county assessor-collector is not liable to any person for refusing to register a motor vehicle to which this section applies because of the person's failure to submit evidence of financial responsibility that complies with Subsection (c).(g) A county, a county assessor-collector, a deputy county assessor-collector, a person acting for or on behalf of a county or a county assessor-collector, or a person acting on behalf of an owner for purposes of registering a motor vehicle is not liable to any person for registering a motor vehicle under this section.(h) This section does not prevent a person from registering a motor vehicle by mail or through an electronic submission.(i) To be valid under this section, an electronic submission must be in a format that is:(1) submitted by electronic means, including a telephone, facsimile machine, or computer;(2) approved by the department; and(3) authorized by the commissioners court for use in the county.(j) This section does not apply to a vehicle registered pursuant to Section 501.0234.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 148, Sec. 8, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 260, Sec. 1, eff. May 28, 1999; Acts 2003, 78th Leg., ch. 206, Sec. 21.45, eff. June 11, 2003.

Sec. 502.1535. EVIDENCE OF VEHICLE EMISSIONS INSPECTION. A county assessor-collector may not register a motor vehicle subject to Section 548.3011 unless proof that the vehicle has passed a vehicle emissions test as required by that section, in a form authorized by that section, is presented to the county assessor-collector with the application for registration.

Added by Acts 2001, 77th Leg., ch. 1075, Sec. 5, eff. Sept. 1, 2001.

Sec. 502.154. REPORT BY COUNTY ASSESSOR-COLLECTOR. A county assessor-collector shall submit an annual report to the Texas Natural Resource Conservation Commission and the department that shows:(1) the number of registrations denied because of the applicant's failure to provide an original emissions inspection certificate or a valid waiver;(2) the number of registrations denied because of the failure to provide proof of residency; and(3) an itemized accounting of the costs to the county of administering Sections 502.002 and 502.006(a), (b), and (c).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.44(c), eff. Sept. 1, 1997.

Sec. 502.156. STATEMENT REQUIRED FOR REBUILT VEHICLES. A county assessor-collector shall require an applicant for registration of a rebuilt vehicle to provide a statement that the vehicle is rebuilt and that states the name of each person from whom the parts used in assembling the vehicle were obtained.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.157. INITIAL REGISTRATION. (a) Notwithstanding Section 502.002, when a motor vehicle must be registered before an application for a certificate of title will be accepted, the owner of the vehicle may concurrently apply for a certificate of title and for registration through the county assessor-collector of the county in which:(1) the owner resides; or(2) the vehicle is purchased or encumbered.(b) The first time an owner applies for registration of a vehicle, the owner may demonstrate compliance with Section 502.153(a) as to the vehicle by showing proof of financial responsibility in any manner specified in Section 502.153(c) as to:(1) any vehicle of the owner; or(2) any vehicle used as part of the consideration for the purchase of the vehicle the owner applies to register.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.158. REGISTRATION YEAR. (a) The department shall designate a vehicle registration year of 12 consecutive months to begin on the first day of a calendar month and end on the last day of the 12th calendar month.(b) The department shall designate vehicle registration years so as to distribute the work of the department and the county assessor-collectors as uniformly as possible throughout the year. The department may establish separate registration years for any vehicle or classification of vehicle and may adopt rules to administer the year-round registration system.(c) The department may designate a registration period of less than 12 months. The registration fee for a registration period of less than 12 months is computed at a rate of one-twelfth the annual registration fee multiplied by the number of months in the registration period. The department may not designate a registration period of more than 12 months, but:(1) with the consent of the department, an owner may pay registration fees for a designated period of more than 12 months; and(2) an owner of a vehicle may pay registration fees for a designated period of 12, 24, or 36 months.(d) An application for registration shall be made during the two months preceding the date on which the registration expires.(e) The fee to be paid for renewing a registration is the fee that will be in effect on the first day of the vehicle registration year.(f) Repealed by Acts 1999, 76th Leg., ch. 641, Sec. 2, eff. September 1, 1999.(g) The department shall issue the applicant for registration who pays registration fees for a designated period of 24 or 36 months a registration receipt and registration insignia that are valid until the expiration of the designated period.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 433, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 641, Sec. 2, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 638, Sec. 2, eff. Sept. 1, 2001.

Sec. 502.1585. DESIGNATION OF REGISTRATION PERIOD BY OWNER. (a) This section applies only to a person who owns more than one motor vehicle or trailer that is subject to registration under this chapter.(b) Notwithstanding Section 502.158, the owner of a motor vehicle or a trailer may designate an initial or a renewal registration period for that vehicle so that the registration period for the vehicle or trailer expires on the same date as the registration period for another vehicle or trailer previously registered by that owner.(c) A registration period designated under this section must begin on the first day of a calendar month and end on the last day of a calendar month and may not be for less than 12 months.(d) The registration fee for a registration period designated under this section is computed at a rate of one-twelfth the annual registration fee multiplied by the number of months in the designated registration period.(e) The department shall issue an applicant for registration who pays registration fees for a designated period under this section a registration receipt and registration insignia that are valid until the expiration of the designated period.

Added by Acts 1999, 76th Leg., ch. 1197, Sec. 1, eff. Sept. 1, 1999.

Sec. 502.1586. REGISTRATION PERIOD FOR TRUCK-TRACTOR OR COMMERCIAL MOTOR VEHICLE TRANSPORTING SEASONAL AGRICULTURAL PRODUCTS. (a) The department shall provide for a monthly registration period for a truck-tractor or a commercial motor vehicle that:(1) is used exclusively to transport a seasonal agricultural product; and(2) would otherwise be registered for a vehicle registration year.(b) The department shall adopt forms for registration under this section. An applicant must indicate the number of months registration is applied for.(c) The department shall design, prescribe, and furnish a registration receipt that is valid until the expiration of the designated registration period.(d) The registration fee for a registration under this section is computed at a rate of one-twelfth the annual registration fee under Section 502.162, 502.163, or 502.167, as applicable, multiplied by the number of months in the registration period specified in the application for the registration.(e) A person issued a registration under this section commits an offense if the person, during the registration period for the truck-tractor or commercial motor vehicle, uses the truck-tractor or commercial motor vehicle for a purpose other than to transport a seasonal agricultural product.(f) A truck-tractor or commercial motor vehicle may not be registered under this section for a registration period that is less than one month or longer than six months.(g) For purposes of this section, "to transport a seasonal agricultural product" includes any transportation activity necessary for the production, harvest, or delivery of an agricultural product that is produced seasonally.

Added by Acts 1999, 76th Leg., ch. 732, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 832, Sec. 1, 2, eff. Sept. 1, 2001. Renumbered from Sec. 502.1585 by Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(105), eff. Sept. 1, 2001.

Sec. 502.159. SCHEDULE OF FEES. The department shall compile and furnish to each county assessor-collector a complete schedule of registration fees to be collected on the various makes, models, and types of vehicles.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Text of section effective until September 01, 2011Sec. 502.160. FEE: MOTORCYCLE. The fee for a registration year for registration of a motorcycle is $30.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1136, Sec. 17, eff. September 1, 2011.

Text of section effective on September 01, 2011Sec. 502.160. FEE: MOTORCYCLE OR MOPED. The fee for a registration year for registration of a motorcycle or moped is $30.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1136, Sec. 17, eff. September 1, 2011.

Text of section effective until September 01, 2011Sec. 502.161. FEE: PASSENGER CAR, MUNICIPAL BUS, PRIVATE BUS. (a) The fee for a registration year for registration of a passenger car, a municipal bus, or a private bus that weighs 6,000 pounds or less is:(1) $40.50 for a vehicle the model year of which is more than six years before the year in which the registration year begins;(2) $50.50 for a vehicle the model year of which is more than three years but is six years or less before the year in which the registration year begins; or(3) $58.50 for a vehicle the model year of which is three years or less before the year in which the registration year begins.(b) The fee for a registration year for registration of a passenger car, a municipal bus, or a private bus that weighs more than 6,000 pounds is $25 plus 60 cents for each 100 pounds.(c) For registration purposes, the weight of a passenger car, a municipal bus, or a private bus is the weight generally accepted as its correct shipping weight plus 100 pounds.(d) In this section, "private bus" has the meaning assigned by Section 502.294.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 625, Sec. 4, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1136, Sec. 18, eff. September 1, 2011.

Text of section effective on September 01, 2011Sec. 502.161. FEE: VEHICLES THAT WEIGH 6,000 POUNDS OR LESS. (a) The fee for a registration year for registration of a vehicle with a gross weight of 6,000 pounds or less is $50.75, unless otherwise provided in this chapter.(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1136, Sec. 39(2), eff. September 1, 2011.(c) For registration purposes, the weight of a passenger car, a municipal bus, or a private bus is the weight generally accepted as its correct shipping weight plus 100 pounds.(d) In this section, "private bus" has the meaning assigned by Section 502.294.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 625, Sec. 4, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1136, Sec. 18, eff. September 1, 2011.Acts 2009, 81st Leg., R.S., Ch. 1136, Sec. 19, eff. September 1, 2011.Acts 2009, 81st Leg., R.S., Ch. 1136, Sec. 39(2), eff. September 1, 2011.

Text of section effective until September 01, 2011Sec. 502.162. FEE: COMMERCIAL MOTOR VEHICLE OR TRUCK-TRACTOR. (a) The fee for a registration year for registration of a commercial motor vehicle or truck-tractor is $25 plus an amount determined according to the vehicle's gross weight and tire equipment, as follows:

Gross weight

Fee for each 100 pounds or

in pounds

fraction of 100 pounds

Equipped with

Equipped with

pneumatic tires

solid tires

1-6,000

$0.44

$0.55

6,001-8,000

0.495

0.66

8,001-10,000

0.605

0.77

10,001-17,000

0.715

0.88

17,001-24,000

0.77

0.99

24,001-31,000

0.88

1.10

31,001 and over

0.99

1.32

(b) The gross weight of a vehicle is the actual weight of the

vehicle, fully equipped with a body and other equipment, as

certified by a public weigher or a license and weight inspector

of the Department of Public Safety, plus its net carrying

capacity.

(c) The net carrying capacity of a vehicle other than a bus is

the heaviest net load to be carried on the vehicle, but not less

than the manufacturer's rated carrying capacity.

(d) The net carrying capacity of a bus is computed by

multiplying its seating capacity by 150 pounds. The seating

capacity of a bus is:

(1) the manufacturer's rated seating capacity, excluding the

operator's seat; or

(2) if the manufacturer has not rated the vehicle for seating

capacity, a number computed by allowing one passenger for each 16

inches of seating on the bus, excluding the operator's seat.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 20, eff. September 1, 2011.

Text of section effective on September 01, 2011

Sec. 502.162. FEE: VEHICLES THAT WEIGH MORE THAN 6,000 POUNDS.

(a) The fee for a registration year for registration of a

vehicle with a gross weight of more than 6,000 pounds is as

follows unless otherwise provided in this chapter:

Weight Classification

Fee Schedule

in pounds

6,001-10,000

$54.00

10,001-18,000

$110.00

18,001-25,999

$205.00

26,000-40,000

$340.00

40,001-54,999

$535.00

55,000-70,000

$740.00

70,001-80,000

$840.00

(b) The gross weight of a vehicle is the actual weight of the

vehicle, fully equipped with a body and other equipment, as

certified by a public weigher or a license and weight inspector

of the Department of Public Safety, plus its net carrying

capacity.

(c) The net carrying capacity of a vehicle other than a bus is

the heaviest net load to be carried on the vehicle, but not less

than the manufacturer's rated carrying capacity.

(d) The net carrying capacity of a bus is computed by

multiplying its seating capacity by 150 pounds. The seating

capacity of a bus is:

(1) the manufacturer's rated seating capacity, excluding the

operator's seat; or

(2) if the manufacturer has not rated the vehicle for seating

capacity, a number computed by allowing one passenger for each 16

inches of seating on the bus, excluding the operator's seat.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 20, eff. September 1, 2011.

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 21, eff. September 1, 2011.

Sec. 502.163. FEE: COMMERCIAL MOTOR VEHICLE USED PRIMARILY FOR

FARM PURPOSES; OFFENSE. (a) The registration fee for a

commercial motor vehicle as a farm vehicle is 50 percent of the

applicable fee under Section 502.162 if the vehicle's owner will

use the vehicle for commercial purposes only to transport:

(1) the person's own poultry, dairy, livestock, livestock

products, timber in its natural state, or farm products to market

or another place for sale or processing;

(2) laborers from their place of residence to the owner's farm

or ranch; or

(3) without charge, materials, tools, equipment, or supplies

from the place of purchase or storage to the owner's farm or

ranch exclusively for the owner's use or for use on the farm or

ranch.

(b) A commercial motor vehicle may be registered under this

section despite its use for transporting without charge the owner

or a member of the owner's family:

(1) to attend church or school;

(2) to visit a doctor for medical treatment or supplies; or

(3) for other necessities of the home or family.

(c) Subsection (b) does not permit the use of a vehicle

registered under this section in connection with gainful

employment other than farming or ranching.

(d) The department shall provide distinguishing license plates

for a vehicle registered under this section.

(e) The owner of a commercial motor vehicle registered under

this section commits an offense if the person uses or permits to

be used the vehicle for a purpose other than one permitted by

this section. Each use or permission for use in violation of this

section is a separate offense.

(f) An offense under this section is a misdemeanor punishable by

a fine of not less than $25 or more than $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.164. FEE: MOTOR VEHICLE USED EXCLUSIVELY TO TRANSPORT

AND SPREAD FERTILIZER. The fee for a registration year for

registration of a motor vehicle designed or modified and used

exclusively to transport to the field and spread fertilizer,

including agricultural limestone, is $75.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Text of section effective until September 01, 2011

Sec. 502.165. FEE: ROAD TRACTOR. The fee for a registration

year for registration of a road tractor is $25 plus an amount

determined according to the vehicle's weight as certified by a

public weigher or a license and weight inspector of the

Department of Public Safety, as follows:

Fee for each 100 pounds

Gross weight in

or

pounds

fraction of 100 pounds

1-4,000

$0.275

4,001-6,000

0.55

6,001-8,000

0.66

8,001-10,000

0.825

10,001 and over

1.10

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 22, eff. September 1, 2011.

Text of section effective on September 01, 2011

Sec. 502.165. FEE: ROAD TRACTOR. The fee for a registration

year for registration of a road tractor is the fee prescribed by

weight as certified by a public weigher or a license and weight

inspector of the Department of Public Safety under Section

502.161 or 502.162, as applicable.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 22, eff. September 1, 2011.

Text of section effective until September 01, 2011

Sec. 502.166. FEE: TRAILER OR SEMITRAILER. (a) The fee for a

registration year for registration of a trailer or semitrailer is

$25 plus an amount determined according to the vehicle's gross

weight and tire equipment, as follows:

Gross weight

Fee for each 100 pounds or

in pounds

fraction of 100 pounds

Equipped with

Equipped with

pneumatic tires

solid tires

1-6,000

$0.33

$0.44

6,001-8,000

0.44

0.55

8,001-10,000

0.55

0.66

10,001-17,000

0.66

0.88

17,001 and over

0.715

0.99

(b) The gross weight of a trailer or semitrailer is the actual

weight of the vehicle, as certified by a public weigher or a

license and weight inspector of the Department of Public Safety,

plus its net carrying capacity.

(c) The net carrying capacity of a vehicle is the heaviest net

load to be carried on the vehicle, but not less than the

manufacturer's rated carrying capacity.

(d) The department may issue specially designed license plates

for rental trailers and travel trailers that include, as

appropriate, the words "rental trailer" or "travel trailer."

(e) In this section:

(1) "Rental fleet" means five or more vehicles that are:

(A) owned by the same owner;

(B) offered for rent or rented without drivers; and

(C) designated by the owner in the manner prescribed by the

department as a rental fleet.

(2) "Rental trailer" means a utility trailer that:

(A) has a gross weight of 4,000 pounds or less; and

(B) is part of a rental fleet.

(3) "Travel trailer" means a house trailer-type vehicle or a

camper trailer that is:

(A) less than eight feet in width or 40 feet in length,

exclusive of any hitch installed on the vehicle; and

(B) designed primarily for use as temporary living quarters in

connection with recreational, camping, travel, or seasonal use

and not as a permanent dwelling; provided that "travel trailer"

shall not include a utility trailer, enclosed trailer, or other

trailer not having human habitation as its primary purpose.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 625, Sec. 5, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 23, eff. September 1, 2011.

Text of section effective on September 01, 2011

Sec. 502.166. FEE: TRAILER, TRAVEL TRAILER, OR SEMITRAILER. (a)

The fee for a registration year for registration of a trailer,

travel trailer, or semitrailer with a gross weight of 6,000

pounds or less is $45.00.

(a-1) The fee for a registration year for registration of a

trailer, travel trailer, or semitrailer with a gross weight of

more than 6,000 pounds is calculated by gross weight according to

Section 502.162.

(b) The gross weight of a trailer or semitrailer is the actual

weight of the vehicle, as certified by a public weigher or a

license and weight inspector of the Department of Public Safety,

plus its net carrying capacity.

(c) The net carrying capacity of a vehicle is the heaviest net

load to be carried on the vehicle, but not less than the

manufacturer's rated carrying capacity.

(d) The department may issue specially designed license plates

for rental trailers and travel trailers that include, as

appropriate, the words "rental trailer" or "travel trailer."

(e) In this section:

(1) "Rental fleet" means five or more vehicles that are:

(A) owned by the same owner;

(B) offered for rent or rented without drivers; and

(C) designated by the owner in the manner prescribed by the

department as a rental fleet.

(2) "Rental trailer" means a utility trailer that:

(A) has a gross weight of 4,000 pounds or less; and

(B) is part of a rental fleet.

(3) "Travel trailer" means a house trailer-type vehicle or a

camper trailer that is:

(A) less than eight feet in width or 40 feet in length,

exclusive of any hitch installed on the vehicle; and

(B) designed primarily for use as temporary living quarters in

connection with recreational, camping, travel, or seasonal use

and not as a permanent dwelling; provided that "travel trailer"

shall not include a utility trailer, enclosed trailer, or other

trailer not having human habitation as its primary purpose.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 625, Sec. 5, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 23, eff. September 1, 2011.

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 24, eff. September 1, 2011.

Sec. 502.167. TRUCK-TRACTOR OR COMMERCIAL MOTOR VEHICLE

COMBINATION FEE; SEMITRAILER TOKEN FEE.

Text of subsection effective until September 01, 2011

(a) This section applies only to a truck-tractor or commercial

motor vehicle with a manufacturer's rated carrying capacity of

more than one ton that is used or is to be used in combination

with a semitrailer that has a gross weight of more than 6,000

pounds.

Text of subsection effective on September 01, 2011

(a) This section applies only to a truck-tractor or commercial

motor vehicle with a gross weight of more than 10,000 pounds that

is used or is to be used in combination with a semitrailer that

has a gross weight of more than 6,000 pounds.

Text of subsection effective until September 01, 2011

(b) Notwithstanding Section 502.162, the fee for a registration

year for registration of a truck-tractor or commercial motor

vehicle is $40 plus an amount determined according to the

combined gross weight of the vehicles, as follows:

Fee for each 100 pounds

Combined gross weight

or

in pounds

fraction of 100 pounds

18,000-36,000

$0.60

36,001-42,000

0.75

42,001-62,000

0.90

62,001 and over

1.00

Text of subsection effective on September 01, 2011

(b) The fee for a registration year for registration of a

truck-tractor or commercial motor vehicle is calculated by gross

weight according to Section 502.162.

Text of subsection effective until September 01, 2011

(c) Notwithstanding Section 502.166, the fee for a registration

year for registration of a semitrailer used in the manner

described by Subsection (a), regardless of the date the

semitrailer is registered, is:

(1) $30, for a semitrailer being propelled by a power unit for

which a permit under Section 623.011 has been issued; or

(2) $15, for a semitrailer being propelled by a power unit for

which a permit under Section 623.011 has not been issued.

Text of subsection effective on September 01, 2011

(c) The fee for a registration year for registration of a

semitrailer used in the manner described by Subsection (a),

regardless of the date the semitrailer is registered, is:

(1) $30, for a semitrailer being propelled by a power unit for

which a permit under Section 623.011 has been issued; or

(2) $15, for a semitrailer being propelled by a power unit for

which a permit under Section 623.011 has not been issued.

(d) A registration made under Subsection (c) is valid only when

the semitrailer is used in the manner described by Subsection

(a).

(e) For registration purposes, a semitrailer converted to a

trailer by means of an auxiliary axle assembly retains its status

as a semitrailer.

(f) A combination of vehicles may not be registered under this

section for a combined gross weight of less than 18,000 pounds.

(g) This section does not apply to:

(1) a combination of vehicles that includes a vehicle that has a

distinguishing license plate under Section 504.504;

(2) a truck-tractor or commercial motor vehicle registered or to

be registered with $5 distinguishing license plates for which the

vehicle is eligible under this chapter;

(3) a truck-tractor or commercial motor vehicle used exclusively

in combination with a semitrailer of the housetrailer type; or

(4) a vehicle registered or to be registered:

(A) with a temporary registration permit;

(B) under Section 502.163; or

(C) under Section 502.188.

(h) The department may adopt rules to administer this section.

(i) The department may issue specially designed license plates

for token trailers.

(j) A person may register a semitrailer under this section for a

registration period of five consecutive years if the person:

(1) applies to the department for the five-year registration;

(2) provides proof of the person's eligibility to register the

vehicle under this subsection as required by the department; and

(3) pays a fee of $15, plus any applicable fee under Section

502.172, for each year included in the registration period.

(k) If during the five-year registration period for a vehicle

registered under Subsection (j) the amount of a fee imposed under

that subsection is increased, the owner of the vehicle is liable

to the department for the amount of the increase. If the amount

of a fee is decreased, the owner of the vehicle is not entitled

to a refund.

(l) In this section:

(1) "Combined gross weight" means the empty weight of the

truck-tractor or commercial motor vehicle combined with the empty

weight of the heaviest semitrailer used or to be used in

combination with the truck-tractor or commercial motor vehicle

plus the heaviest net load to be carried on the combination

during the registration year.

(2) "Empty weight" means the unladen weight of the truck-tractor

or commercial motor vehicle and semitrailer combination fully

equipped, as certified by a public weigher or license and weight

inspector of the Department of Public Safety.

(3) "Token trailer" means a semitrailer that:

(A) has a gross weight of more than 6,000 pounds; and

(B) is operated in combination with a truck or a truck-tractor

that has been issued:

(i) an apportioned license plate;

(ii) a combination license plate; or

(iii) a forestry vehicle license plate.

(4) "Apportioned license plate" means a license plate issued in

lieu of truck license plates or combination license plates to a

motor carrier in this state who proportionally registers a

vehicle owned by the carrier in one or more other states.

(5) "Combination license plate" means a license plate issued for

a truck or truck-tractor that:

(A) has a manufacturer's rated carrying capacity of more than

one ton; and

(B) is used or intended to be used in combination with a

semitrailer that has a gross weight of more than 6,000 pounds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 625, Sec. 6, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

280, Sec. 2, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

744, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 25, eff. September 1, 2011.

For expiration of this section, see Subsection (c).

Sec. 502.1675. TEXAS EMISSIONS REDUCTION PLAN SURCHARGE. (a)

In addition to the registration fees charged under Section

502.167, a surcharge is imposed on the registration of a

truck-tractor or commercial motor vehicle under that section in

an amount equal to 10 percent of the total fees due for the

registration of the truck-tractor or commercial motor vehicle

under that section.

(b) The county tax assessor-collector shall remit the surcharge

collected under this section to the comptroller at the time and

in the manner prescribed by the comptroller for deposit in the

Texas emissions reduction plan fund.

(c) This section expires August 31, 2019.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 7, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1125, Sec. 20, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 2.17, eff. June 8, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 21, eff. September 1, 2009.

Text of section effective until September 01, 2011

Sec. 502.168. FEE: MOTOR BUS. The fee for a registration year

for registration of a motor bus is $25 plus an amount determined

according to the vehicle's gross weight, as follows:

Fee for each 100 pounds

Gross weight in

or

pounds

fraction of 100 pounds

1-6,000

$0.44

6,001-8,000

0.495

8,001-10,000

0.605

10,001-17,000

0.715

17,001-24,000

0.77

24,001-31,000

0.88

31,001 and over

0.99

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 26, eff. September 1, 2011.

Text of section effective on September 01, 2011

Sec. 502.168. FEE: MOTOR BUS. The fee for a registration year

for registration of a motor bus is the fee prescribed by Section

502.161 or 502.162, as applicable.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 26, eff. September 1, 2011.

Text of section effective until September 01, 2011

Sec. 502.170. ADDITIONAL FEE FOR REFLECTORIZED LICENSE PLATES.

(a) In addition to the other registration fees for a license

plate or set of license plates or other device used as the

registration insignia, 30 cents shall be collected.

(b) The department shall use money collected under this section

to purchase equipment and material for the production and

manufacture of reflectorized license plates.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.1705. ADDITIONAL FEE FOR AUTOMATED REGISTRATION AND

TITLE SYSTEM. (a) In addition to other registration fees for a

license plate or set of license plates or other device used as

the registration insignia, a fee of $1 shall be collected.

Text of subsection effective until September 01, 2011

(b) The department may use money collected under this section to

perform one or more of the following:

(1) enhancing the department's automated registration and title

system;

(2) providing for the automated on-site production of

registration insignia; or

(3) providing for automated on-premises and off-premises

self-service registration.

Text of subsection effective on September 01, 2011

(b) The department may use money collected under this section to

provide for or enhance:

(1) automated on-premises and off-premises registration; and

(2) services related to the titling of vehicles.

Text of subsection effective until September 01, 2011

(c) This section applies only in a county in which the

department's automated registration and title system has been

implemented and in which 50,000 or more motor vehicles were

registered during the preceding year.

Text of subsection effective on September 01, 2011

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1136, Sec.

39(4), eff. September 1, 2011.

Added by Acts 1999, 76th Leg., ch. 1455, Sec. 1, eff. Sept. 9,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 27, eff. September 1, 2011.

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 39(4), eff. September 1, 2011.

Sec. 502.171. ADDITIONAL FEE FOR CERTAIN VEHICLES USING DIESEL

MOTOR. (a) The registration fee under this chapter for a motor

vehicle other than a passenger car, a truck with a manufacturer's

rated carrying capacity of two tons or less, or a vehicle

registered in combination under Section 502.167 is increased by

11 percent if the vehicle has a diesel motor.

(b) A county assessor-collector shall show on the registration

receipt for a motor vehicle, other than a passenger car or a

truck with a manufacturer's rated carrying capacity of two tons

or less, that the vehicle has a diesel motor.

(c) The department may adopt rules to administer this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.1715. ADDITIONAL FEE FOR CERTAIN DEPARTMENT PROGRAMS.

(a) In addition to other fees imposed for registration of a

motor vehicle, at the time of application for registration or

renewal of registration of a motor vehicle for which the owner is

required to submit evidence of financial responsibility under

Section 502.153, the applicant shall pay a fee of $1. In addition

to other fees imposed for registration of a motor vehicle, at the

time of application for registration of a motor vehicle that is

subject to Section 501.0234, the applicant shall pay a fee of $1.

Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch.

1108, Sec. 2

Without reference to the amendment of this subsection, this

subsection was repealed by Acts 2005, 79th Leg., Ch.

892, Sec. 3, eff. September 1, 2005.

(b) Fees collected under this section shall be deposited to the

credit of the state highway fund. Subject to appropriations, the

money shall be used by the Department of Public Safety to:

(1) support the Department of Public Safety's reengineering of

the driver's license system to provide for the issuance by the

Department of Public Safety of a driver's license or personal

identification certificate, to include use of image comparison

technology;

(2) establish and maintain a system to support the driver

responsibility program under Chapter 708; and

(3) make lease payments to the master lease purchase program for

the financing of the driver's license reengineering project.

Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch.

892, Sec. 2

(c) Fees collected under this section shall be deposited to the

credit of the state highway fund. Subject to appropriation, the

money may be used by the Department of Public Safety, the Texas

Department of Insurance, the Department of Information Resources,

and the department to carry out Subchapter N, Chapter 601.

Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch.

1108, Sec. 2

(c) Fees collected under this section shall be deposited to the

credit of the state highway fund. Subject to appropriation, the

money may be used by the Department of Public Safety, the Texas

Department of Insurance, and the department to carry out

Subchapter N, Chapter 601.

(d) The Department of Public Safety, the Texas Department of

Insurance, the Department of Information Resources, and the

department shall jointly adopt rules and develop forms necessary

to administer this section.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 19B.03, eff. Sept.

1, 2003. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec.

5.08, eff. Jan. 11, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

892, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

892, Sec. 3, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1108, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1108, Sec. 2, eff. September 1, 2005.

Sec. 502.172. OPTIONAL COUNTY FEE FOR ROAD AND BRIDGE FUND. (a)

The commissioners court of a county by order may impose an

additional fee, not to exceed $10, for registering a vehicle in

the county.

(b) A vehicle that may be registered under this chapter without

payment of a registration fee may be registered in a county

imposing a fee under this section without payment of the

additional fee.

(c) A fee imposed under this section may take effect only on

January 1 of a year. The county must adopt the order and notify

the department not later than September 1 of the year preceding

the year in which the fee takes effect.

(d) A fee imposed under this section may be removed. The removal

may take effect only on January 1 of a year. A county may remove

the fee only by:

(1) rescinding the order imposing the fee; and

(2) notifying the department not later than September 1 of the

year preceding the year in which the removal takes effect.

(e) The county assessor-collector of a county imposing a fee

under this section shall collect the additional fee for a vehicle

when other fees imposed under this chapter are collected.

(f) The department shall collect the additional fee on a vehicle

that is owned by a resident of a county imposing a fee under this

section and that, under this chapter, must be registered directly

with the department. The department shall send all fees collected

for a county under this subsection to the county treasurer to be

credited to the county road and bridge fund.

(g) The department shall adopt rules and develop forms necessary

to administer registration by mail for a vehicle being registered

in a county imposing a fee under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.1725. OPTIONAL COUNTY FEE FOR TRANSPORTATION PROJECTS.

(a) This section applies only to a county:

(1) that borders the United Mexican States;

(2) that has a population of more than 300,000; and

(3) in which the largest municipality has a population of less

than 300,000.

(b) The commissioners court of a county by order may impose an

additional fee, not to exceed $10, for registering a vehicle in

the county.

(c) A vehicle that may be registered under this chapter without

payment of a registration fee may be registered in a county

imposing a fee under this section without payment of the

additional fee.

(d) A fee imposed under this section may take effect only on

January 1 of a year. The county must adopt the order and notify

the department not later than September 1 of the year preceding

the year in which the fee takes effect.

(e) A fee imposed under this section may be removed. The

removal may take effect only on January 1 of a year. A county

may remove the fee only by:

(1) rescinding the order imposing the fee; and

(2) notifying the department not later than September 1 of the

year preceding the year in which the removal takes effect.

(f) The county assessor-collector of a county imposing a fee

under this section shall collect the additional fee for a vehicle

when other fees imposed under this chapter are collected. The

county shall send the fee revenue to the regional mobility

authority of the county to fund long-term transportation projects

in the county.

(g) The department shall collect the additional fee on a vehicle

that is owned by a resident of a county imposing a fee under this

section and that, under this chapter, must be registered directly

with the department. The department shall send all fees

collected for a county under this subsection to the regional

mobility authority of the county to fund long-term transportation

projects in the county.

(h) The department shall adopt rules and develop forms necessary

to administer registration by mail for a vehicle being registered

in a county imposing a fee under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

249, Sec. 1, eff. May 25, 2007.

Sec. 502.173. OPTIONAL COUNTY FEE FOR CHILD SAFETY. (a) The

commissioners court of a county that has a population greater

than 1.3 million and in which a municipality with a population of

more than one million is primarily located may impose by order an

additional fee of not less than 50 cents or more than $1.50 for

registering a vehicle in the county. The commissioners court of

any other county may impose by order an additional fee of not

more than $1.50 for registering a vehicle in the county.

(b) A vehicle that may be registered under this chapter without

payment of a registration fee may be registered in a county

imposing a fee under this section without payment of the

additional fee.

(c) A fee imposed under this section may take effect only on

January 1 of a year. The county must adopt the order and notify

the department not later than September 10 of the year preceding

the year in which the fee takes effect.

(d) A fee imposed under this section may be removed. The removal

may take effect only on January 1 of a year. A county may remove

the fee only by:

(1) rescinding the order imposing the fee; and

(2) notifying the department not later than September 1 of the

year preceding the year in which the removal takes effect.

(e) The county assessor-collector of a county imposing a fee

under this section shall collect the additional fee for a vehicle

when other fees imposed under this chapter are collected.

(f) A county imposing a fee under this section may deduct for

administrative costs an amount of not more than 10 percent of the

revenue it receives from the fee. The county may also deduct from

the fee revenue an amount proportional to the percentage of

county residents who live in unincorporated areas of the county.

After making the deductions provided for by this subsection, the

county shall send the remainder of the fee revenue to the

municipalities in the county according to their population.

(g) A municipality with a population greater than 850,000 shall

deposit revenue from a fee imposed under this subsection to the

credit of the child safety trust fund created under Section

106.001, Local Government Code. A municipality with a population

less than 850,000 shall use revenue from a fee imposed under this

section in accordance with Article 102.014(g), Code of Criminal

Procedure.

(h) After deducting administrative costs, a county may use

revenue from a fee imposed under this section only for a purpose

permitted by Subsection (g), Article 102.014, Code of Criminal

Procedure.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.48, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 669, Sec. 141, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

162, Sec. 2, eff. May 26, 2009.

Sec. 502.174. VOLUNTARY ASSESSMENT FOR YOUNG FARMER LOAN

GUARANTEES. (a) When a person registers a commercial motor

vehicle under Section 502.163, the person shall pay a voluntary

assessment of $5.

(b) The county assessor-collector shall send an assessment

collected under this section to the comptroller, at the time and

in the manner prescribed by the Texas Agricultural Finance

Authority, for deposit in the Texas agricultural fund.

(c) The Texas Agricultural Finance Authority shall prescribe

procedures under which an assessment collected under this section

may be refunded. The county assessor-collector of the county in

which an assessment is collected shall:

(1) implement the refund procedures; and

(2) provide notice of those procedures to a person paying an

assessment at the time of payment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 18.04, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 1459, Sec. 15, eff. June 19,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

506, Sec. 1.20, eff. September 1, 2009.

Sec. 502.1745. VOLUNTARY FEE. (a) The department shall provide

to each county assessor-collector the educational materials for

prospective donors provided as required by the Donor Education,

Awareness, and Registry Program of Texas under Chapter 49, Health

and Safety Code. A county assessor-collector shall make the

educational materials available in each office authorized to

accept applications for registration of motor vehicles.

(b) A county assessor-collector shall collect an additional fee

of $1 for the registration or renewal of registration of a motor

vehicle to pay the costs of the Donor Education, Awareness, and

Registry Program of Texas, established under Chapter 49, Health

and Safety Code, and of the Texas Organ, Tissue, and Eye Donor

Council, established under Chapter 113, Health and Safety Code,

if the person registering or renewing the registration of a motor

vehicle opts to pay the additional fee. Notwithstanding any

other provision of this chapter, the county assessor-collector

shall remit all fees collected under this subsection to the

comptroller, who shall maintain the identity of the source of the

fees.

(c) Three percent of all money collected under this section may

be appropriated only to the department to administer this

section.

Added by Acts 2005, 79th Leg., Ch.

1186, Sec. 8, eff. September 1, 2005.

Sec. 502.1746. VOLUNTARY CONTRIBUTION TO VETERANS' ASSISTANCE

FUND. (a) When a person registers a motor vehicle under this

chapter, the person is entitled to make a voluntary contribution

in any amount to the fund for veterans' assistance established by

Section 434.017, Government Code, as redesignated and amended by

Chapter 1418 (H.B. 3107), Acts of the 80th Legislature, Regular

Session, 2007.

(b) The county assessor-collector shall send any contribution

made under this section to the comptroller for deposit in the

state treasury to the credit of the fund for veterans' assistance

before the 31st day after the date the contribution is made.

Added by Acts 2009, 81st Leg., R.S., Ch.

840, Sec. 3, eff. June 19, 2009.

Sec. 502.175. TRANSFER FEE. (a) A person other than a dealer

who sells a vehicle subject to registration under this chapter

shall indorse on the certificate of registration a written

transfer of the vehicle.

(b) The purchaser of a motor vehicle to which Subsection (a)

applies shall:

(1) pay a transfer fee of $1 to the county assessor-collector of

the county in which the person resides; and

(2) provide the person's full name and address to the

assessor-collector.

(c) On compliance with Subsection (b), a person is considered to

be the owner of the vehicle and is subject to this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.176. DELINQUENT REGISTRATION. (a) A registration fee

prescribed by this chapter for a vehicle becomes delinquent

immediately if the vehicle is used on a public highway without

the fee having been paid in accordance with this chapter.

(b) A county assessor-collector that determines that an

applicant for registration for which payment of the registration

fee is delinquent has provided evidence acceptable to the

assessor-collector sufficient to establish good reason for

delinquent registration and that the application complies with

the other requirements for registration under this chapter shall

register the vehicle for a 12-month period that ends on the last

day of the 11th month after the month in which the registration

occurs under this subsection. The registration period for

vehicles registered in accordance with Sections 502.164, 502.167,

502.203, 502.255, 502.267, 502.277, 502.278, 502.293, as added by

Chapter 1222, Acts of the 75th Legislature, Regular Session,

1997, and 502.295, as added by Chapter 625, Acts of the 75th

Legislature, Regular Session, 1997, will end on the annual

registration date, and the registration fees will be prorated.

(c) A county assessor-collector that determines that an

applicant for registration that is delinquent has not provided

evidence acceptable to the assessor-collector sufficient to

establish good reason for delinquent registration but that the

application complies with the other requirements for registration

under this chapter shall register the vehicle for a 12-month

period without changing the initial month of registration.

(d) A person who has been arrested or received a citation for a

violation of Section 502.402 may register the vehicle being

operated at the time of the offense with the county

assessor-collector for a 12-month period without change to the

initial month of registration only if the person:

(1) meets the other requirements for registration under this

chapter; and

(2) pays an additional charge equal to 20 percent of the

prescribed fee.

(e) The county assessor-collector shall adopt a list of

evidentiary items sufficient to establish good reason for

delinquent registration under Subsection (b) and provide for the

forms of evidence that may be used to establish good reason under

that subsection. The list of evidentiary items adopted under this

section must allow for delinquent registration under Subsection

(b) because of:

(1) extensive repairs on the vehicle;

(2) the absence of the owner of the vehicle from this country;

(3) seasonal use of the vehicle; or

(4) any other reason determined by the assessor-collector to be

a valid explanation for the delinquent registration.

(f) The department by rule shall adopt procedures to implement

this section in connection with the delinquent registration of a

vehicle registered directly with the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 641, Sec. 1, eff. Sept. 1,

1999.

Sec. 502.177. MINIMUM REGISTRATION FEE. Notwithstanding Any

Other Provision of This Chapter and Without Regard to the Month

in Which the Application for Registration is Filed, the Minimum

Registration Fee for Any Vehicle May Not be Less Than $5.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.178. REGISTRATION RECEIPT. (a) The department shall

issue or require to be issued to the owner of a vehicle

registered under this chapter a registration receipt showing:

(1) the date of issuance;

(2) the license number assigned to the vehicle;

(3) the name and address of the owner; and

(4) other information as determined by the department.

(b) The registration receipt issued for a commercial motor

vehicle, truck-tractor, trailer, or semitrailer must show the

gross weight for which the vehicle is registered.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.179. DUPLICATE REGISTRATION RECEIPT. (a) The owner of

a vehicle for which the registration receipt has been lost or

destroyed may obtain a duplicate receipt from the department or

the county assessor-collector who issued the original receipt by

paying a fee of $2.

(b) The office issuing a duplicate receipt shall retain the fee

received as a fee of office.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.180. ISSUANCE OF LICENSE PLATE OR REGISTRATION

INSIGNIA. (a) On payment of the prescribed fee, the department

shall issue to an applicant for motor vehicle registration a

license plate or set of plates or a device that, when attached to

the vehicle as prescribed by the department, is the registration

insignia for the period for which it was issued.

(b) Subject to Subchapter I, the department shall issue only one

license plate or set of plates for a vehicle during a five-year

period.

(c) On application and payment of the prescribed fee for a

renewal of the registration of a vehicle for the first, second,

third, or fourth registration year after the issuance of a

license plate or set of plates for the vehicle, the department

shall issue a registration insignia for the validation of the

license plate or plates to be attached as provided by Subsection

(d).

(d) Except as provided by Subsection (h), the registration

insignia for validation of a license plate shall be attached to

the inside of the vehicle's windshield, if the vehicle has a

windshield, within six inches of the place where the motor

vehicle inspection sticker is required to be placed. If the

vehicle does not have a windshield, the owner, when applying for

registration or renewal of registration, shall notify the

department, and the department shall issue a distinctive device

for attachment to the rear license plate of the vehicle.

(e) The department shall adopt rules for the issuance and use of

license plates and registration insignia issued under this

chapter. The rules may provide for the use of an automated

registration process, including:

(1) the automated on-site production of registration insignia;

and

(2) automated on-premises and off-premises self-service

registration.

(f) Subsections (b)-(d) do not apply to:

(1) the issuance of specialized license plates as designated by

the department, including state official license plates, exempt

plates for governmental entities, and temporary registration

plates; or

(2) the issuance or validation of replacement license plates,

except as provided by Section 502.184.

(g) The department shall provide a separate and distinctive tab

to be affixed to the license plate of an automobile, pickup, or

recreational vehicle that is offered for rent, as a business, to

any part of the public.

(h) The registration insignia for validation of a license plate

shall be attached to the rear license plate of the vehicle, if

the vehicle is:

(1) a motorcycle;

(2) machinery used exclusively to drill water wells or

construction machinery for which a distinguishing license plate

has been issued under Section 504.504; or

(3) oil well servicing, oil clean out, or oil well drilling

machinery or equipment for which a distinguishing license plate

has been issued under Subchapter G, Chapter 623.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.49(a), eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1455, Sec. 2, eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

101, Sec. 1, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.

280, Sec. 3, eff. June 15, 2007.

Sec. 502.181. PAYMENT OF REGISTRATION FEE BY CHECK DRAWN AGAINST

INSUFFICIENT FUNDS. (a) A county assessor-collector who

receives from any person a check or draft drawn on a bank or

trust company in payment of a registration fee for a registration

year that has not ended on a motor vehicle, trailer, or

motorcycle sidecar that is returned unpaid because of

insufficient funds or no funds in the bank or trust company to

the credit of the drawer of the check or draft shall certify the

fact to the sheriff or a constable or highway patrol officer in

the county after attempts to contact the person fail to result in

the collection of payment. The certification must be made before

the 30th day after the date the check or draft is returned unpaid

and:

(1) be under the assessor-collector's official seal;

(2) include the name and address of the person who gave the

assessor-collector the check or draft;

(3) include the license plate number and make of the vehicle;

(4) be accompanied by the check or draft; and

(5) be accompanied by documentation of any attempt to contact

the person and collect payment.

(b) On receiving a complaint under Subsection (a) from the

county assessor-collector, the sheriff, constable, or highway

patrol officer shall find the person who gave the

assessor-collector the check or draft, if the person is in the

county, and demand immediate redemption of the check or draft

from the person. If the person fails or refuses to redeem the

check or draft, the sheriff, constable, or highway patrol officer

shall:

(1) seize and remove the license plates from the vehicle; and

(2) return the license plates to the county assessor-collector.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

434, Sec. 1, eff. September 1, 2009.

Sec. 502.182. CREDIT FOR REGISTRATION FEE PAID ON MOTOR VEHICLE

SUBSEQUENTLY DESTROYED. (a) The owner of a motor vehicle that

is destroyed to the extent that it cannot afterwards be operated

on a public highway is entitled to a registration fee credit if

the prorated portion of the registration fee for the remainder of

the registration year is more than $15. The owner must claim the

credit by:

(1) sending the registration fee receipt and the license plates

for the vehicle to the department; and

(2) executing a statement on a form provided by the department

showing that the license plates have been surrendered to the

department.

(b) The department, on satisfactory proof that the vehicle is

destroyed, shall issue a registration fee credit slip to the

owner in an amount equal to the prorated portion of the

registration fee for the remainder of the registration year. The

owner, during the same or the next registration year, may use the

registration fee credit slip as payment or part payment for the

registration of another vehicle to the extent of the credit.

(c) A statement executed under Subsection (a)(2) shall be

delivered to a purchaser of the destroyed vehicle. The purchaser

may surrender the statement to the department in lieu of the

vehicle license plates.

(d) The department shall adopt rules to administer this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.183. REFUND OF OVERCHARGED REGISTRATION FEE. (a) The

owner of a motor vehicle that is required to be registered who

pays an annual registration fee in excess of the statutory amount

is entitled to a refund of the overcharge.

(b) The county assessor-collector who collects the excessive fee

shall refund an overcharge on presentation to the

assessor-collector of satisfactory evidence of the overcharge.

The owner must make a claim for a refund of an overcharge not

later than the fifth anniversary of the date the excessive

registration fee was paid.

(c) A refund shall be paid from the fund in which the county's

share of registration fees is deposited.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Text of section effective until September 01, 2011

Sec. 502.184. REPLACEMENT OF LOST, STOLEN, OR MUTILATED LICENSE

PLATE OR REGISTRATION INSIGNIA. (a) The owner of a registered

motor vehicle may obtain from the department through the county

assessor-collector replacement license plates or a replacement

registration insignia by:

(1) filing with the assessor-collector a statement:

(A) showing that one or both of the license plates or the

registration insignia to be replaced has been lost, stolen, or

mutilated; and

(B) stating that no license plate or registration insignia to be

replaced will be used on any vehicle owned or operated by the

person making the statement;

(2) paying a fee of $5 plus the fees required by Sections

502.170(a) and 502.1705(a) for each set of replacement license

plates or each replacement registration insignia, except as

provided by Subsection (b), (c), or (i); and

(3) returning to the assessor-collector each replaced plate or

registration insignia in the owner's possession.

(b) No fee is required for the replacement of lost, stolen, or

mutilated specialized license plates issued under Sections

504.308 and 504.315(e) and (f). The fee for replacement of

certain specialized license plates is:

License plates issued under:

Fee:

Section 504.411

$2

Section 504.409

$9

(c) The fee for replacement of license plates issued under

Section 504.507 is the amount prescribed by the department as

necessary to recover the cost of providing the replacement

plates.

(d) If license plates approved under Section 504.501(b) or

504.502(c) are lost, stolen, or mutilated, the owner of the

vehicle may obtain approval of another set of license plates as

provided by Section 504.501 or 504.502, respectively. The fee

for approval of replacement license plates is $5.

(e) A county assessor-collector may not issue replacement

license plates or a replacement registration insignia without

complying with this section.

(f) A county assessor-collector shall retain $2.50 of each fee

collected under this section and shall report and send the

remainder to the department as provided by Sections 502.102 and

502.105.

(g) Replacement license plates may be used in the registration

year in which the plates are issued and during each succeeding

year of the five-year period as prescribed by Section 502.180(b)

if the registration insignia is properly attached.

(h) Subsection (g) does not apply to the issuance of specialized

license plates as designated by the department, including state

official license plates, exempt plates for governmental entities,

and temporary registration plates.

(i) The owner of a vehicle listed in Section 502.180(h) may

obtain replacement plates and a replacement registration insignia

by paying a fee of $5 plus the fees required by Sections

502.170(a) and 502.1705(a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.49(b), (c),

eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1455, Sec. 3, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 20.003(a), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1166, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 28, eff. September 1, 2011.

Text of section effective on September 01, 2011

Sec. 502.184. REPLACEMENT OF REGISTRATION INSIGNIA. (a) The

owner of a registered motor vehicle may obtain a replacement

registration insignia by:

(1) certifying that the replacement registration insignia will

not be used on any other vehicle owned or operated by the person

making the statement;

(2) paying a fee of $6 plus the fees required by Section

502.1705(a) for each replacement registration insignia, except as

provided by other law; and

(3) returning each replaced registration insignia in the owner's

possession.

(b) No fee is required under this section if the replacement fee

for a license plate has been paid under Section 502.1841.

(c) The fee for replacement of license plates issued under

Section 504.507 is the amount prescribed by the department as

necessary to recover the cost of providing the replacement

plates.

(d) If license plates approved under Section 504.501(b) or

504.502(c) are lost, stolen, or mutilated, the owner of the

vehicle may obtain approval of another set of license plates as

provided by Section 504.501 or 504.502, respectively. The fee

for approval of replacement license plates is $5.

(e) A county assessor-collector may not issue a replacement

registration insignia without complying with this section.

(f) A county assessor-collector shall retain $2.50 of each fee

collected under this section and shall report and send the

remainder to the department.

(g) Replacement license plates may be used in the registration

year in which the plates are issued and during each succeeding

year of the five-year period as prescribed by Section 502.180(b)

if the registration insignia is properly attached.

(h) Subsection (g) does not apply to the issuance of specialized

license plates as designated by the department, including state

official license plates, exempt plates for governmental entities,

and temporary registration plates.

(i) The owner of a vehicle listed in Section 502.180(h) may

obtain replacement plates and a replacement registration insignia

by paying a fee of $5 plus the fees required by Sections

502.170(a) and 502.1705(a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.49(b), (c),

eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1455, Sec. 3, eff.

Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1166, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 28, eff. September 1, 2011.

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 29, eff. September 1, 2011.

Text of section effective on September 01, 2011

Sec. 502.1841. REPLACEMENT LICENSE PLATES. (a) The owner of a

registered motor vehicle may obtain replacement license plates

for the vehicle by:

(1) certifying that the replacement plates will not be used on

any other vehicle owned or operated by the person making the

statement;

(2) paying a fee of $6 plus the fee required by Section

502.1705(a) for each set of replacement license plates, unless

otherwise specified by law; and

(3) returning to the department each license plate in the

owner's possession for which a replacement license plate is

obtained.

(b) Replacement license plates may not be issued except as

provided by this section.

(c) A county assessor-collector shall retain $2.50 of each fee

collected under this section and forward the remainder of the fee

to the department.

(d) The fee required by this section applies to the issuance of

license plates for a transferred used vehicle for which the

registration and license plates were not transferred under

Subchapter I.

Added by Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 30, eff. September 1, 2011.

Sec. 502.185. REFUSAL TO REGISTER VEHICLE IN CERTAIN COUNTIES.

(a) A county assessor-collector or the department may refuse to

register a motor vehicle if the assessor-collector or the

department receives information that the owner of the vehicle

owes the county money for a fine, fee, or tax that is past due.

(b) A county may contract with the department to provide

information to the department necessary to make a determination

under Subsection (a).

(c) A county that has a contract under Subsection (b) shall

notify the department regarding a person for whom the county

assessor-collector or the department has refused to register a

motor vehicle on:

(1) the person's payment or other means of discharge of the past

due fine, fee, or tax; or

(2) perfection of an appeal of the case contesting payment of

the fine, fee, or tax.

(d) After notice is received under Subsection (c), the county

assessor-collector or the department may not refuse to register

the motor vehicle under Subsection (a).

(e) A contract under Subsection (b) must be entered into in

accordance with Chapter 791, Government Code, and is subject to

the ability of the parties to provide or pay for the services

required under the contract.

(f) A county that has a contract under Subsection (b) may impose

an additional fee to a person paying a fine, fee, or tax to the

county after it is past due. The additional fee may be used only

to reimburse the department for its expenses for providing

services under the contract.

(g) In this section:

(1) a fine, fee, or tax is considered past due if it is unpaid

90 or more days after the date it is due; and

(2) registration of a motor vehicle includes renewal of the

registration of the vehicle.

(h) This section does not apply to the registration of a motor

vehicle under Section 501.0234.

Added by Acts 1997, 75th Leg., ch. 192, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 97, Sec. 1, eff. May

17, 1999.

Text of section effective until September 01, 2011

Sec. 502.187. PARADE VEHICLES OWNED BY NONPROFIT SERVICE

ORGANIZATIONS. (a) A motor vehicle owned and operated by a

nonprofit service organization and designed, constructed, and

used primarily for parade purposes is subject to registration as

provided by this chapter but is exempt from the fee otherwise

prescribed by this chapter.

(b) Subsection (a) does not apply to a vehicle for which a

registration fee has been paid under other law.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 2, eff. Sept. 1,

2003.

Sec. 502.188. CERTAIN SOIL CONSERVATION EQUIPMENT. (a) The

owner of a truck-tractor, semitrailer, or low-boy trailer used on

a highway exclusively to transport the owner's soil conservation

machinery or equipment used in clearing real property, terracing,

or building farm ponds, levees, or ditches may register the

vehicle for a fee equal to 50 percent of the fee otherwise

prescribed by this chapter for the vehicle.

(b) An owner may register only one truck-tractor and only one

semitrailer or low-boy trailer under this section.

(c) An owner applying for registration under this section must

submit a statement that the vehicle is to be used only as

provided by Subsection (a).

(d) The registration receipt issued for a vehicle registered

under this section shall state the nature of the operation for

which the vehicle may be used. The receipt must be carried at all

times in or on the vehicle to permit ready inspection.

(e) A vehicle to which this section applies that is operated on

a public highway in violation of this section is considered to be

operated while unregistered and is immediately subject to the

applicable registration fees and penalties prescribed by this

chapter.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 2, eff. Sept. 1,

2003.

Sec. 502.189. DONOR REGISTRY INFORMATION. (a) The department,

with expert input and support from the Texas Organ, Tissue, and

Eye Donor Council, shall:

(1) add a link from the department's Internet website to the

Donor Education, Awareness, and Registry Program of Texas

established under Chapter 49, Health and Safety Code; and

(2) provide a method to distribute donor registry information to

interested individuals in each office authorized to issue motor

vehicle registrations.

(b) The department shall make available for distribution to each

office authorized to issue motor vehicle registrations Donate

Life brochures that provide basic donor information in English

and Spanish and a contact phone number and e-mail address. The

department shall ensure that the question provided in Section

521.401(c)(1)(B) and information on the donor registry Internet

website is included with registration renewal notices.

Added by Acts 2009, 81st Leg., R.S., Ch.

831, Sec. 3, eff. September 1, 2009.

SUBCHAPTER E. SPECIALLY DESIGNATED LICENSE PLATES; EXEMPTIONS FOR

GOVERNMENTAL AND QUASI-GOVERNMENTAL VEHICLES

Sec. 502.201. LICENSE PLATES FOR EXEMPT VEHICLES. (a) Before

license plates are issued or delivered to the owner of a vehicle

that is exempt by law from payment of registration fees, the

department must approve the application for registration. The

department may not approve an application if there is the

appearance that:

(1) the vehicle was transferred to the owner or purported owner:

(A) for the sole purpose of evading the payment of registration

fees; or

(B) in bad faith; or

(2) the vehicle is not being used in accordance with the

exemption requirements.

(b) The department shall revoke the registration of a vehicle

issued license plates under this section and may recall the

plates if the vehicle is no longer:

(1) owned and operated by the person whose ownership of the

vehicle qualified the vehicle for the exemption; or

(2) used in accordance with the exemption requirements.

Text of subsection effective until September 01, 2011

(c) The owner of a vehicle described by Subsection (b) shall

return the license plates and registration receipt to the

department for cancellation.

Text of subsection effective on September 01, 2011

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1136, Sec.

39(6), eff. September 1, 2011.

(d) The department shall provide by rule for the issuance of

specially designated license plates for vehicles that are exempt

by law. Except as provided by Subsection (g), the license plates

must bear the word "exempt."

(e) A license plate under Subsection (d) is not issued annually,

but remains on the vehicle until:

(1) the registration is revoked as provided by Subsection (b);

or

(2) the plate is lost, stolen, or mutilated.

(f) A person who operates on a public highway a vehicle after

the registration has been revoked is liable for the penalties for

failing to register a vehicle.

(g) The department shall provide by rule for the issuance of

regularly designed license plates not bearing the word "exempt"

for a vehicle that is exempt by law and that is:

(1) a law enforcement vehicle, if the agency certifies to the

department that the vehicle will be dedicated to law enforcement

activities;

(2) a vehicle exempt from inscription requirements under a rule

adopted as provided by Section 721.003; or

(3) a vehicle exempt from inscription requirements under an

order or ordinance adopted by a governing body of a municipality

or commissioners court of a county as provided by Section

721.005, if the applicant presents a copy of the order or

ordinance.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 485, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 39(6), eff. September 1, 2011.

Sec. 502.2015. LIMITATION ON ISSUANCE OF EXEMPT LICENSE PLATES;

SEIZURE OF CERTAIN VEHICLES. (a) The department may not issue

exempt license plates for a vehicle owned by the United States,

this state, or a political subdivision of this state unless when

application is made for registration of the vehicle, the person

who under Section 502.202 has authority to certify to the

department that the vehicle qualifies for registration under that

section also certifies in writing to the department that there is

printed on each side of the vehicle, in letters that are at least

two inches high or in an emblem that is at least 100 square

inches in size, the name of the agency, department, bureau,

board, commission, or officer of the United States, this state,

or the political subdivision of this state that has custody of

the vehicle. The letters or emblem must be of a color

sufficiently different from the body of the vehicle to be clearly

legible from a distance of 100 feet.

(b) The department may not issue exempt license plates for a

vehicle owned by a person other than the United States, this

state, or a political subdivision of this state unless, when

application is made for registration of the vehicle, the person

who under Section 502.202 has authority to certify to the

department that the vehicle qualifies for registration under that

section also certifies in writing to the department that the name

of the owner of the vehicle is printed on the vehicle in the

manner prescribed by Subsection (a).

(c) A peace officer listed in Article 2.12, Code of Criminal

Procedure, may seize a motor vehicle displaying exempt license

plates if the vehicle is:

(1) operated on a public highway; and

(2) not identified in the manner prescribed by Subsection (a) or

(b), unless the vehicle is covered by Subsection (f).

(d) A peace officer who seizes a motor vehicle under Subsection

(c) may require that the vehicle be:

(1) moved to the nearest place of safety off the main-traveled

part of the highway; or

(2) removed and placed in the nearest vehicle storage facility

designated or maintained by the law enforcement agency that

employs the peace officer.

(e) To obtain the release of the vehicle, in addition to any

other requirement of law, the owner of a vehicle seized under

Subsection (c) must:

(1) remedy the defect by identifying the vehicle as required by

Subsection (a) or (b); or

(2) agree in writing with the law enforcement agency to provide

evidence to that agency, before the 10th day after the date the

vehicle is released, that the defect has been remedied by

identifying the vehicle as required by Subsection (a) or (b).

(f) Subsections (a) and (b) do not apply to a vehicle to which

Section 502.201(g) or 502.206 applies.

(g) For purposes of this section, an exempt license plate is a

license plate issued by the department that is plainly marked

with the word "exempt."

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.50(a), eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 485, Sec. 2, eff. Sept. 1,

1997.

Sec. 502.202. GOVERNMENT-OWNED VEHICLES; PUBLIC SCHOOL BUSES;

FIRE-FIGHTING VEHICLES; COUNTY MARINE LAW ENFORCEMENT VEHICLES.

(a) The owner of a motor vehicle, trailer, or semitrailer may

annually apply for registration under Section 502.201 and is

exempt from the payment of a registration fee under this chapter

if the vehicle is:

(1) owned by and used exclusively in the service of:

(A) the United States;

(B) this state; or

(C) a county, municipality, or school district in this state;

(2) owned by a commercial transportation company and used

exclusively to provide public school transportation services to a

school district under Section 34.008, Education Code;

(3) designed and used exclusively for fire fighting;

(4) owned by a volunteer fire department and used exclusively in

the conduct of department business; or

(5) privately owned and used by a volunteer exclusively in

county marine law enforcement activities, including rescue

operations, under the direction of the sheriff's department.

(b) An application for registration under this section must be

made by a person having the authority to certify that the vehicle

meets the exemption requirements prescribed by Subsection (a). An

application for registration under this section of a

fire-fighting vehicle described by Subsection (a)(3) must include

a reasonable description of the vehicle and of any fire-fighting

equipment mounted on the vehicle. An application for registration

under this section of a vehicle described by Subsection (a)(5)

must include a statement signed by a person having the authority

to act for a sheriff's department that the vehicle is used

exclusively in marine law enforcement activities under the

direction of the sheriff's department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 17.06, eff. Sept.

1, 1999.

Sec. 502.203. VEHICLES USED BY NONPROFIT DISASTER RELIEF

ORGANIZATIONS. (a) The owner of a commercial motor vehicle,

trailer, or semitrailer may apply for registration under Section

502.201 and is exempt from the payment of the registration fee

that would otherwise be required by this chapter if the vehicle

is owned and used exclusively for emergencies by a nonprofit

disaster relief organization.

(b) An application for registration under this section must

include:

(1) a statement by the owner of the vehicle that the vehicle is

used exclusively for emergencies and has not been used for any

other purpose;

(2) a statement signed by an officer of the nonprofit disaster

relief organization that the vehicle has not been used for any

purpose other than emergencies and qualifies for registration

under this section; and

(3) a reasonable description of the vehicle and the emergency

equipment included in the vehicle.

(c) An applicant for registration under this section must pay a

fee of $5.

(d) A commercial motor vehicle registered under this section

must display the name of the organization that owns it on each

front door.

(e) A vehicle registered under this section must display at all

times an appropriate license plate showing the vehicle's status.

(f) A vehicle registered under this section that is used for any

purpose other than an emergency may not again be registered under

this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 638, Sec. 3, eff. Sept. 1,

2001.

Sec. 502.2035. TRAILERS AND SEMITRAILERS OWNED BY RELIGIOUS

ORGANIZATIONS. (a) A trailer or semitrailer may be registered

without payment if the trailer or semitrailer is:

(1) owned by an organization that qualifies as a religious

organization under Section 11.20, Tax Code; and

(2) used primarily for the purpose of transporting property in

connection with the charitable activities and functions of the

organization.

(b) An application for registration under this section must

include a statement signed by an officer of the religious

organization stating that the trailer or semitrailer qualifies

for registration under this section.

Added by Acts 1999, 76th Leg., ch. 1194, Sec. 1, eff. Sept. 1,

1999.

Sec. 502.204. EMERGENCY SERVICES VEHICLES. (a) A vehicle may

be registered without payment if:

(1) the vehicle is owned or leased by an emergency medical

services provider that:

(A) is a nonprofit entity; or

(B) is created and operated by:

(i) a county;

(ii) a municipality; or

(iii) any combination of counties and municipalities through a

contract, joint agreement, or other method provided by Chapter

791, Government Code, or other law authorizing counties and

municipalities to provide joint programs; and

(2) the vehicle:

(A) is authorized under an emergency medical services provider

license issued by the Texas Board of Health under Chapter 773,

Health and Safety Code, and is used exclusively as an emergency

medical services vehicle; or

(B) is an emergency medical services chief or supervisor vehicle

and is used exclusively as an emergency services vehicle.

(b) A vehicle may be registered without payment of a

registration fee if the vehicle:

(1) is owned by the Civil Air Patrol, Texas Wing; and

(2) is used exclusively as an emergency services vehicle by

members of the Civil Air Patrol, Texas Wing.

(c) An application for registration under Subsection (a) must be

accompanied by a copy of the license issued by the Texas Board of

Health. An application for registration of an emergency medical

services vehicle must include a statement signed by an officer of

the emergency medical services provider that the vehicle is used

exclusively as an emergency response vehicle and qualifies for

registration under this section. An application for registration

of an emergency medical services chief or supervisor vehicle must

include a statement signed by an officer of the emergency medical

services provider stating that the vehicle qualifies for

registration under this section.

(d) An application for registration under Subsection (b) must

include a statement signed by an officer of the Civil Air Patrol,

Texas Wing, that the vehicle is used exclusively as an emergency

services vehicle by members of the Civil Air Patrol, Texas Wing.

(e) The department must approve an application for registration

under this section as provided by Section 502.201.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.206. REGISTRATION OF CERTAIN LAW ENFORCEMENT VEHICLES

UNDER ALIAS. On receipt of a written request approved by the

executive administrator of a law enforcement agency, the

department may issue exempt license plates for a vehicle and

register the vehicle under an alias for the law enforcement

agency's use in covert criminal investigations.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER F. SPECIALIZED LICENSE PLATES; EXEMPTIONS FOR

PRIVATELY OWNED VEHICLES

Sec. 502.271. TEXAS AEROSPACE AND AVIATION LICENSE PLATES. (a)

The department shall issue specially designed Texas Aerospace and

Aviation license plates for passenger cars and light trucks.

(b) The license plates must include the name "Texas Aerospace

and Aviation " and be of a color, quality, and design approved by

the Texas Economic Development and Tourism Office.

(c) Repealed by Acts 2003, 78th Leg., ch. 149, Sec. 25, eff. May

27, 2003; Acts 2003, 78th Leg., ch. 1320, Sec. 10(a), eff. Sept.

1, 2003.

(d) Of each fee collected under this section, the department

shall deposit $25 under this section in the general revenue fund

to the credit of the Texas Economic Development and Tourism

Office account, which may be used only to support the activities

of the aerospace and aviation office established by the Texas

Economic Development and Tourism Office, and $5 to the credit of

the state highway fund.

(e) Repealed by Acts 2003, 78th Leg., ch. 149, Sec. 25, eff. May

27, 2003; Acts 2003, 78th Leg., ch. 1320, Sec. 10(a), eff. Sept.

1, 2003.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 814, Sec. 1.63, 1.64, eff.

Sept. 1, 2003.

Without reference to the repeal of Subchapter F by Acts 2003,

78th Leg., ch. 1320, Sec. 10(a), Sec. 502.2862 was added by Acts

2003, 78th Leg., ch. 1318, Sec. 1, eff. Sept. 1, 2003.

Sec. 502.2862. ELECTRIC PERSONAL ASSISTIVE MOBILITY DEVICES.

The owner of an electric personal assistive mobility device, as

defined by Section 551.201, is not required to register the

electric personal assistive mobility device.

Added by Acts 2003, 78th Leg., ch. 1318, Sec. 1, eff. Sept. 1,

2003.

Without reference to the repeal of Subchapter F by Acts 2003,

78th Leg., ch. 1320, Sec. 10(a), Sec. 502.2971 was added by Acts

2003, 78th Leg., ch. 223, Sec. 1, eff. Sept. 1, 2003.

Sec. 502.2971. FEDERAL ADMINISTRATIVE LAW JUDGES. (a) The

department shall issue specially designed license plates for a

passenger car or light truck owned by a federal administrative

law judge.

(b) License plates issued under this section must include the

words "Fed. A.L. Judge."

(c) The department shall issue license plates under this section

to a person who:

(1) applies to the department on a form prescribed by the

department;

(2) furnishes evidence acceptable to the department that the

person is eligible to register the vehicle under this section;

and

(3) pays the fee prescribed by Section 502.161.

(d) A person may be issued three sets of license plates under

this section.

(e) A registration under this section is for a registration

period of 12 consecutive months or until March 31, whichever

period is shorter.

(f) If the owner of a vehicle registered under this section

disposes of the vehicle during the registration period, the owner

shall surrender the special license plates to the department.

Added by Acts 2003, 78th Leg., ch. 223, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER G. TEMPORARY REGISTRATION

Sec. 502.351. FARM VEHICLES: EXCESS WEIGHT. (a) The owner of a

registered commercial motor vehicle, truck-tractor, trailer, or

semitrailer may obtain a short-term permit to haul loads of a

weight more than that for which the vehicle is registered by

paying an additional fee before the additional weight is hauled

to transport:

(1) the person's own seasonal agricultural products to market or

another point for sale or processing;

(2) seasonal laborers from their place of residence to a farm or

ranch; or

(3) materials, tools, equipment, or supplies, without charge,

from the place of purchase or storage to a farm or ranch

exclusively for use on the farm or ranch.

(b) A permit may not be issued under this section for a period

that is less than one month or that:

(1) is greater than one year; or

(2) extends beyond the expiration of the registration year for

the vehicle.

(c) A permit issued under this section for a quarter must be for

a calendar quarter.

(d) The fee for a permit under this section is a percentage of

the difference between the registration fee otherwise prescribed

by this chapter for the vehicle and the annual fee for the

desired weight, as follows:

One month (30 consecutive days)

10 percent

One quarter

30 percent

Two quarters

60 percent

Three quarters

90 percent

(e) The department shall design, prescribe, and furnish a

sticker, plate, or other means of indicating the additional

weight and the registration period for each vehicle registered

under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.352. FOREIGN COMMERCIAL VEHICLES. (a) The department

may issue a temporary permit for a commercial motor vehicle,

trailer, semitrailer, or motor bus that:

(1) is owned by a resident of the United States, Canada, or the

United Mexican States;

(2) is subject to registration in this state; and

(3) is not authorized to travel on a public highway because of

the lack of registration in this state or the lack of reciprocity

with the state or province in which the vehicle is registered.

(b) A permit issued under this section:

(1) is in lieu of registration; and

(2) is valid for the period stated on the permit, effective from

the date and time shown on the receipt issued as evidence of

registration under this section.

(c) A person may obtain a permit under this section by:

(1) applying to the county assessor-collector, the department,

or the department's wire service agent, if the department has a

wire service agent;

(2) paying a fee of $25 for a 72-hour permit or $50 for a

144-hour permit:

(A) in cash;

(B) by postal money order;

(C) by certified check;

(D) by wire transfer through the department's wire service

agent, if any;

(E) by an escrow account; or

(F) where the service is provided, by a credit card issued by:

(i) a financial institution chartered by a state or the United

States; or

(ii) a nationally recognized credit organization approved by the

board;

(3) paying a discount or service charge for a credit card

payment or escrow account, in addition to the fee;

(4) furnishing to the county assessor-collector, the department,

or the department's wire service agent, evidence of financial

responsibility for the vehicle that complies with Sections

502.153(c) and 601.168(a) and is written by an insurance company

or surety company authorized to write motor vehicle liability

insurance in this state; and

(5) submitting a copy of the applicable federal declaration form

required by the Federal Motor Carrier Safety Administration or

its successor in connection with the importation of a motor

vehicle or motor vehicle equipment subject to the federal motor

vehicle safety, bumper, and theft prevention standards.

(d) A county assessor-collector shall report and send a fee

collected under this section in the manner provided by Sections

502.102 and 502.105. Each week, a wire service agent shall send

to the department a report of all permits issued by the agent

during the previous week. The department by rule shall prescribe

the form and content of a report required by this subsection.

(e) The department may:

(1) adopt rules to administer this section; and

(2) prescribe an application for a permit and other forms under

this section.

(f) A vehicle issued a permit under this section is subject to

Subchapters B and F, Chapter 548, unless the vehicle:

(1) is registered in another state of the United States, in a

province of Canada, or in a state of the United Mexican States;

or

(2) is mobile drilling or servicing equipment used in the

production of gas, crude petroleum, or oil, including a mobile

crane or hoisting equipment, mobile lift equipment, forklift, or

tug.

(g) A commercial motor vehicle, trailer, semitrailer, or motor

bus apprehended for violating a registration law of this state:

(1) may not be issued a permit under this section; and

(2) is immediately subject to registration in this state.

(h) A person who operates a commercial motor vehicle, trailer,

or semitrailer with an expired permit issued under this section

is considered to be operating an unregistered vehicle subject to

each penalty prescribed by law.

(i) The department may establish one or more escrow accounts in

the state highway fund for the prepayment of a 72-hour permit or

a 144-hour permit. Any fee established by the department for the

administration of this subsection shall be administered as

required by an agreement entered into by the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.61(a), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 625, Sec. 11, eff. Sept.

1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

919, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 2E.06, eff. September 1, 2009.

Sec. 502.353. FOREIGN COMMERCIAL VEHICLES; ANNUAL PERMITS;

OFFENSE. (a) The department may issue an annual permit to a

foreign commercial motor vehicle, trailer, or semitrailer that:

(1) is subject to registration in this state; and

(2) is not authorized to travel on a public highway because of

the lack of registration in this state or the lack of reciprocity

with the state or country in which the vehicle is registered.

(b) A permit issued under this section:

(1) is in lieu of registration; and

(2) is valid for a vehicle registration year to begin on the

first day of a calendar month designated by the department and

end on the last day of the last calendar month of the

registration year.

(c) A permit may not be issued under this section for the

importation of citrus fruit into this state from a foreign

country except for foreign export or processing for foreign

export.

(d) A person may obtain a permit under this section by:

(1) applying to the department;

(2) paying a fee in the amount required by Subsection (e) in

cash or by postal money order or certified check; and

(3) furnishing evidence of financial responsibility for the

motor vehicle that complies with Sections 502.153(c) and

601.168(a), the policies to be written by an insurance company or

surety company authorized to write motor vehicle liability

insurance in this state.

(e) The fee for a permit under this section is the fee that

would be required for registering the vehicle under Section

502.162 or 502.167, except as provided by Subsection (f).

(f) A vehicle registered under this section is exempt from the

token fee and is not required to display the associated

distinguishing license plate if the vehicle:

(1) is a semitrailer that has a gross weight of more than 6,000

pounds; and

(2) is used or intended to be used in combination with a truck

tractor or commercial motor vehicle with a manufacturer's rated

carrying capacity of more than one ton.

(g) A vehicle registered under this section is not subject to

the fee required by Section 502.172 or 502.173.

(h) The department may:

(1) adopt rules to administer this section; and

(2) prescribe an application for a permit and other forms under

this section.

(i) A person who violates this section commits an offense. An

offense under this section is a misdemeanor punishable by a fine

not to exceed $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.63(a), eff.

Sept. 1, 1997.

Sec. 502.354. SINGLE OR 30-DAY TRIP PERMITS; OFFENSE. (a) The

department may issue a temporary permit for a vehicle that:

(1) is subject to registration in this state; and

(2) is not authorized to travel on a public highway because of

the lack of registration in this state or the lack of reciprocity

with the state or country in which the vehicle is registered.

(b) A permit issued under this section:

(1) is in lieu of registration; and

(2) is valid for:

(A) one trip, as provided by Subsection (c); or

(B) 30 days, as provided by Subsection (d).

(c) A one-trip permit is valid for one trip between the points

of origin and destination and those intermediate points specified

in the application and registration receipt. Unless the vehicle

is a bus operating under charter that is not covered by a

reciprocity agreement with the state or country in which the bus

is registered, a one-trip permit is for the transit of the

vehicle only, and the vehicle may not be used for the

transportation of any passenger or property. A one-trip permit

may not be valid for longer than 15 days from the effective date

of registration.

(d) A 30-day permit may be issued only to a passenger vehicle, a

private bus, a trailer or semitrailer with a gross weight of not

more than 10,000 pounds, a light truck, or a light commercial

vehicle with a manufacturer's rated carrying capacity of more

than one ton that will operate unladen. A person may obtain

multiple 30-day permits. The department may issue a single

registration receipt to apply to all of the periods for which the

vehicle is registered.

(e) A person may obtain a permit under this section by:

(1) applying on a form provided by the department to:

(A) the county assessor-collector of the county in which the

vehicle will first be operated on a public highway; or

(B) the department in Austin or at one of the department's

vehicle title and registration regional offices;

(2) paying a fee, in cash or by postal money order or certified

check, of:

(A) $5 for a one-trip permit; or

(B) $25 for each 30-day period; and

(3) furnishing evidence of financial responsibility for the

vehicle in a form listed under Section 502.153(c).

(f) A registration receipt and temporary tag shall be issued on

forms provided by the department. The temporary tag must contain

all pertinent information required by this section and must be

displayed in the rear window of the vehicle so that the tag is

clearly visible and legible when viewed from the rear of the

vehicle. If the vehicle does not have a rear window, the

temporary tag must be attached on or carried in the vehicle to

allow ready inspection. The registration receipt must be carried

in the vehicle at all times during the period in which it is

valid.

(g) The department may refuse and may instruct a county

assessor-collector to refuse to issue a temporary registration

for any vehicle if, in the department's opinion, the vehicle or

the owner of the vehicle has been involved in operations that

constitute an abuse of the privilege granted by this section. A

registration issued after notice to a county assessor-collector

under this subsection is void.

(h) A person issued a temporary registration under this section

who operates a vehicle in violation of Subsection (f) commits an

offense. An offense under this subsection is a Class C

misdemeanor.

(i) The department may:

(1) adopt rules to administer this section; and

(2) prescribe an application for a permit and other forms under

this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1092, Sec. 1, eff. June 19,

1997.

Sec. 502.355. NONRESIDENT-OWNED VEHICLES USED TO TRANSPORT FARM

PRODUCTS; OFFENSE. (a) The department may issue to a

nonresident owner a permit for a truck, truck-tractor, trailer,

or semitrailer that:

(1) is registered in the owner's home state or country; and

(2) will be used to transport:

(A) farm products produced in this state from the place of

production to a place of market or storage or a railhead that is

not more than 75 miles from the place of production;

(B) machinery used to harvest farm products produced in this

state; or

(C) farm products produced outside this state from the point of

entry into this state to a place of market, storage, or

processing or a railhead or seaport that is not more than 80

miles from the point of entry.

(b) The department shall issue a distinguishing insignia for a

vehicle issued a permit under this section. The insignia must be

attached to the vehicle in lieu of regular license plates and

must show the permit expiration date. A permit issued under this

section is valid until the earlier of:

(1) the date the vehicle's registration in the owner's home

state or country expires; or

(2) the 30th day after the date the permit is issued.

(c) A person may obtain a permit under this section by:

(1) applying to the department on a form prescribed by the

department;

(2) paying a fee equal to 1/12 the registration fee prescribed

by this chapter for the vehicle;

(3) furnishing satisfactory evidence that the motor vehicle is

insured under an insurance policy that complies with Section

601.072 and that is written by:

(A) an insurance company or surety company authorized to write

motor vehicle liability insurance in this state; or

(B) with the department's approval, a surplus lines insurer that

meets the requirements of Chapter 981, Insurance Code, and rules

adopted by the commissioner of insurance under that chapter, if

the applicant is unable to obtain insurance from an insurer

described by Paragraph (A); and

(4) furnishing evidence that the vehicle has been inspected as

required under Chapter 548.

(d) A nonresident owner may not obtain more than three permits

under this section during a registration year.

(e) A vehicle for which a permit is issued under this section

may not be operated in this state after the permit expires unless

the owner:

(1) obtains another temporary permit; or

(2) registers the vehicle under Section 502.162, 502.165,

502.166, or 502.167, as appropriate, for the remainder of the

registration year.

(f) A vehicle for which a permit is issued under this section

may not be registered under Section 502.163.

(g) A mileage referred to in this section is a state highway

mileage.

(h) A person operating a vehicle under a permit issued under

this section commits an offense if the person:

(1) transports farm products to a place of market, storage, or

processing or a railhead or seaport that is farther from the

place of production or point of entry, as appropriate, than the

distance provided for in the permit; or

(2) follows a route other than that prescribed by the board.

(i) An offense under Subsection (h) is a misdemeanor punishable

by a fine of not less than $25 or more than $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 10A.553, eff.

Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 2E.07, eff. September 1, 2009.

SUBCHAPTER H. OFFENSES AND PENALTIES

Sec. 502.401. GENERAL PENALTY. (a) A person commits an offense

if the person violates a provision of this chapter and no other

penalty is prescribed for the violation.

(b) This section does not apply to a violation of Section

502.003, 502.101, 502.109, 502.112, 502.113, 502.114, 502.152,

502.164, or 502.282.

(c) An offense under this section is a misdemeanor punishable by

a fine not to exceed $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.402. OPERATION OF UNREGISTERED MOTOR VEHICLE. (a) A

person commits an offense if the person operates a motor vehicle

that has not been registered as required by law. An offense under

this subsection is a misdemeanor punishable by a fine not to

exceed $200.

(b), (c) Repealed by Acts 1997, 75th Leg., ch. 165, Sec. 30.64,

eff. Sept. 1, 1997.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.64, eff. Sept.

1, 1997.

Sec. 502.403. OPERATION OF VEHICLE UNDER IMPROPER REGISTRATION.

(a) A person commits an offense if the person operates on a

public highway a motor vehicle registered for a class other than

that to which the vehicle belongs.

(b) An offense under this section is a misdemeanor punishable by

a fine not to exceed $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.404. OPERATION OF VEHICLE WITHOUT LICENSE PLATE OR

REGISTRATION INSIGNIA. (a) A person commits an offense if the

person operates on a public highway during a registration period

a passenger car or commercial motor vehicle that does not display

two license plates, at the front and rear of the vehicle, that

have been:

(1) assigned by the department for the period; or

(2) validated by a registration insignia issued by the

department that establishes that the vehicle is registered for

the period.

(b) A person commits an offense if the person operates on a

public highway during a registration period a passenger car or

commercial motor vehicle, other than a vehicle assigned license

plates for the registration period, that does not properly

display the registration insignia issued by the department that

establishes that the license plates have been validated for the

period.

(c) A person commits an offense if the person operates on a

public highway during a registration period a road tractor,

motorcycle, trailer, or semitrailer that does not display a

license plate, attached to the rear of the vehicle, that has

been:

(1) assigned by the department for the period; or

(2) validated by a registration insignia issued by the

department that establishes that the vehicle is registered for

the period.

(d) Subsections (a) and (b) do not apply to a dealer operating a

vehicle as provided by law.

(e) An offense under this section is a misdemeanor punishable by

a fine not to exceed $200.

(f) A court may dismiss a charge brought under Subsection (a) if

the defendant:

(1) remedies the defect before the defendant's first court

appearance; and

(2) pays an administrative fee not to exceed $10.

(g) A court may dismiss a charge brought under Subsection (b) if

the defendant:

(1) shows that:

(A) the passenger car or commercial motor vehicle was issued a

registration insignia by the department that establishes that the

vehicle was registered for the period during which the offense

was committed; and

(B) the registration insignia described in Paragraph (A) was

attached to the passenger car or commercial motor vehicle before

the defendant's first court appearance; and

(2) pays an administrative fee not to exceed $10.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1027, Sec. 1, eff. September 1, 2007.

Sec. 502.405. OPERATION OF MOTORCYCLE WITHOUT SEAL. (a) A

person commits an offense if the person operates, or as the owner

permits another to operate, on a public highway during a

registration period a motorcycle that does not have attached a

registration seal for the period.

(b) An offense under this section is a misdemeanor punishable by

a fine not to exceed $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.407. OPERATION OF VEHICLE WITH EXPIRED LICENSE PLATE.

(a) A person commits an offense if, after the fifth working day

after the date the registration for the vehicle expires:

(1) the person operates on a public highway during a

registration period a motor vehicle, trailer, or semitrailer that

has attached to it a license plate for the preceding period; and

(2) the license plate has not been validated by the attachment

of a registration insignia for the registration period in effect.

(b) A justice of the peace or municipal court judge having

jurisdiction of the offense may:

(1) dismiss a charge of driving with an expired motor vehicle

registration if the defendant:

(A) remedies the defect not later than the 20th working day

after the date of the offense or before the defendant's first

court appearance date, whichever is later; and

(B) establishes that the fee prescribed by Section 502.176 has

been paid; and

(2) assess an administrative fee not to exceed $20 when the

charge is dismissed.

(c) An offense under this section is a misdemeanor punishable by

a fine not to exceed $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 207, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1027, Sec. 2, eff. September 1, 2007.

Sec. 502.408. OPERATION OF VEHICLE WITH WRONG LICENSE PLATE.

(a) A person commits an offense if the person operates, or as

the owner permits another to operate, on a public highway a motor

vehicle that has attached to it a number plate or registration

insignia issued for a different vehicle. An offense under this

subsection is a misdemeanor punishable by a fine not to exceed

$200.

(b) to (d) Repealed by Acts 1997, 75th Leg., ch. 165, Sec.

30.65, eff. Sept. 1, 1997.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.65, eff. Sept.

1, 1997.

Sec. 502.409. WRONG, FICTITIOUS, ALTERED, OR OBSCURED LICENSE

PLATE. (a) A person commits an offense if the person attaches

to or displays on a motor vehicle a number plate or registration

insignia that:

(1) is assigned to a different motor vehicle;

(2) is assigned to the vehicle under any other motor vehicle law

other than by the department;

(3) is assigned for a registration period other than the

registration period in effect;

(4) is fictitious;

(5) has blurring or reflective matter that significantly impairs

the readability of the name of the state in which the vehicle is

registered or the letters or numbers of the license plate number

at any time;

(6) has an attached illuminated device or sticker, decal,

emblem, or other insignia that is not authorized by law and that

interferes with the readability of the letters or numbers of the

license plate number or the name of the state in which the

vehicle is registered; or

(7) has a coating, covering, protective material, or other

apparatus that:

(A) distorts angular visibility or detectability;

(B) alters or obscures one-half or more of the name of the state

in which the vehicle is registered; or

(C) alters or obscures the letters or numbers of the license

plate number or the color of the plate.

(b) Except as provided by Subsection (f), an offense under

Subsection (a) is a misdemeanor punishable by a fine of not more

than $200, unless it is shown at the trial of the offense that

the owner knowingly altered or made illegible the letters,

numbers, and other identification marks, in which case the

offense is a Class B misdemeanor.

(c) Subsection (a)(7) may not be construed to apply to:

(1) a trailer hitch installed on a vehicle in a normal or

customary manner;

(2) a transponder, as defined by Section 228.057, that is

attached to a vehicle in the manner required by the issuing

authority;

(3) a wheelchair lift or wheelchair carrier that is attached to

a vehicle in a normal or customary manner;

(4) a trailer being towed by a vehicle; or

(5) a bicycle rack that is attached to a vehicle in a normal or

customary manner.

(d) A court may dismiss a charge brought under Subsection

(a)(3), (5), (6), or (7) if the defendant:

(1) remedies the defect before the defendant's first court

appearance; and

(2) pays an administrative fee not to exceed $10.

(e) Repealed by Acts 1997, 75th Leg., ch. 165, Sec. 30.66, eff.

Sept. 1, 1997.

(f) An offense under Subsection (a)(4) is a Class B misdemeanor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.66, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 851, Sec. 1, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1189, Sec. 17, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 837, Sec. 1, 2, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

30, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1027, Sec. 3, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 27.001(102), eff. September 1, 2009.

Sec. 502.410. FALSIFICATION OR FORGERY. (a) A person commits

an offense if the person knowingly provides false or incorrect

information or without legal authority signs the name of another

person on a statement or application filed or given as required

by this chapter.

(b) Subsection (a) does not apply to a statement or application

filed or given under Section 502.184, 502.352, 502.353, 502.354,

502.355, 504.201, 504.411, or 504.508.

(c) An offense under this section is a felony of the third

degree.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.67(a), eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 20.003(b), eff. September 1, 2005.

Sec. 502.411. BRIBERY OF COUNTY OFFICER OR AGENT. (a) A person

commits an offense if the person directly or indirectly agrees

with the commissioners court of a county or an officer or agent

of the commissioners court or county that the person will

register or cause to be registered a motor vehicle, trailer, or

semitrailer in that county in consideration of:

(1) the use by the county of the funds derived from the

registration in the purchase of property; or

(2) an act to be performed by the commissioners court or an

agent or officer of the commissioners court or the county.

(b) The registration of each separate vehicle in violation of

Subsection (a) is a separate offense. The agreement or conspiracy

to register is a separate offense.

(c) A person who makes or seeks to make an agreement prohibited

by Subsection (a) shall be restrained by injunction on

application by the district or county attorney of the county in

which the vehicle is registered or the attorney general.

(d) An offense under this section is punishable in the same

manner as an offense under Section 36.02, Penal Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 502.412. OPERATION OF VEHICLE AT WEIGHT GREATER THAN STATED

IN REGISTRATION APPLICATION. (a) A person commits an offense if

the person operates, or permits to be operated, a motor vehicle

registered under this chapter that has a weight greater than that

stated in the person's application for registration. Each use of

the vehicle is a separate offense.

(b) Venue for a prosecution under this section is in any county

in which the motor vehicle is operated with a gross weight

greater than that stated in the person's application for

registration.

(c) An offense under this section is a misdemeanor punishable by

a fine not to exceed $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER I. REGISTRATION TRANSFER AND REMOVAL OF LICENSE PLATES

FOR THE SALE OR TRANSFER OF USED VEHICLES

Sec. 502.451. TRANSFER OF VEHICLE REGISTRATION AND REMOVAL OF

LICENSE PLATES. (a) On the sale or transfer of a motor vehicle

to a dealer, as defined by Section 503.001, who holds a general

distinguishing number issued under Chapter 503, the dealer shall

remove each license plate and the registration insignia issued

for the motor vehicle.

(a-1) On a sale or transfer of a motor vehicle to a person that

does not hold a general distinguishing number issued under

Chapter 503, the seller or transferor may remove each license

plate and the registration insignia issued for the motor vehicle.

(b) A license plate removed from a motor vehicle under

Subsection (a) or (a-1) must be:

(1) disposed of in the manner specified by the department; or

(2) transferred to another vehicle owned by the seller or

transferor as provided by Section 502.452.

(c) The part of the registration period remaining at the time of

the sale or transfer shall continue with the vehicle being sold

or transferred and does not transfer with the license plates or

registration validation insignia. To continue the remainder of

the registration period, the purchaser or transferee must file

the documents required under Section 520.031.

Added by Acts 2007, 80th Leg., R.S., Ch.

101, Sec. 2, eff. January 1, 2008.

Sec. 502.452. TRANSFER OF REMOVED PLATES. (a) A person may use

license plates removed from a vehicle under Section 502.451 on

another motor vehicle that is titled in the person's name after

the person:

(1) obtains:

(A) the department's approval of an application to transfer the

license plates; and

(B) a new registration insignia for the motor vehicle; and

(2) pays the appropriate fees required under Section 502.453.

(b) A person may use the license plates removed from a motor

vehicle under Section 502.451 on a new motor vehicle purchased

from a dealer licensed under Chapter 503 after the person:

(1) obtains the department's approval of a title and

registration application; and

(2) pays the applicable title and vehicle registration fees and

the transfer fee required under Section 502.453.

Added by Acts 2007, 80th Leg., R.S., Ch.

101, Sec. 2, eff. January 1, 2008.

Text of section effective until September 01, 2011

Sec. 502.453. FEES REQUIRED FOR TRANSFER OF LICENSE PLATE AND

REGISTRATION INSIGNIA. The fee for transferring license plates

and receiving a new registration insignia under this subchapter

from one motor vehicle to another vehicle that is titled in the

name of the transferor is $5.00.

Added by Acts 2007, 80th Leg., R.S., Ch.

101, Sec. 2, eff. January 1, 2008.

Sec. 502.454. TEMPORARY PERMIT FOR A VEHICLE PURCHASED IN A

PRIVATE PARTY TRANSACTION. (a) A purchaser or transferee may

obtain from the department a temporary single-trip permit to

operate a motor vehicle:

(1) that is subject to registration in this state;

(2) from which the license plates and the registration insignia

have been removed as authorized by Section 502.451(a-1); and

(3) that is not authorized to travel on a public roadway because

the required license plates and the registration insignia are not

attached to the vehicle.

(b) The department may issue the permit in accordance with this

section.

(c) A permit issued under this section is valid for one trip

between the point of origin and the destination and those

intermediate points specified in the permit.

(d) A permit issued under this section may not be valid for

longer than a five-day period.

(e) A person may obtain a permit under this section by applying,

on a form provided by the department, to the department.

Application may be made using the department's Internet website.

(f) A person is eligible to receive only one permit under this

section for a motor vehicle.

(g) A permit receipt issued under this section must be on a form

provided by the department. The receipt must contain the

information required by this section and shall be carried in the

vehicle at all times during which it is valid.

(h) The department may refuse to issue a permit under this

section for any vehicle if in the department's opinion the

applicant has been involved in operations that constitute an

abuse of the privilege granted under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

101, Sec. 2, eff. January 1, 2008.

For expiration of this section, see Subsection (c).

Sec. 502.455. APPLICATION OF SUBCHAPTER; TEMPORARY PROVISION.

(a) This subchapter applies only to passenger cars and light

trucks.

(b) To be eligible for transfer under this subchapter, license

plates must be appropriate for the class of vehicle to which the

plates are being transferred.

(c) This section expires August 31, 2011.

Added by Acts 2007, 80th Leg., R.S., Ch.

101, Sec. 2, eff. January 1, 2008.

Sec. 502.456. DEPARTMENT SUPPORT. (a) The department may enter

into a system design contract to determine the feasibility and

benefits of an electronic registration and title system to

facilitate the registration and titling of motor vehicles under

this subchapter.

(b) Subsection (a) may not be construed to authorize the

department to implement a system or enter into a contract for the

implementation of a system that affects the issuance of temporary

license tags under Chapter 503.

Added by Acts 2007, 80th Leg., R.S., Ch.

101, Sec. 2, eff. January 1, 2008.



CHAPTER 503. DEALER'S AND MANUFACTURER'S VEHICLE LICENSE PLATES

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE A. CERTIFICATES OF TITLE AND REGISTRATION OF VEHICLES

CHAPTER 503. DEALER'S AND MANUFACTURER'S VEHICLE LICENSE PLATES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 503.001. DEFINITIONS. In this chapter:

(1) "Board" has the meaning assigned by Chapter 2301,

Occupations Code.

(2) "Commission" means the board of the Texas Department of

Motor Vehicles.

(3) "Converter" has the meaning assigned by Chapter 2301,

Occupations Code.

(4) "Dealer" means a person who regularly and actively buys,

sells, or exchanges vehicles at an established and permanent

location. The term includes a franchised motor vehicle dealer,

an independent motor vehicle dealer, an independent mobility

motor vehicle dealer, and a wholesale motor vehicle dealer.

(5) "Department" means the Texas Department of Motor Vehicles.

(6) "Drive-a-way operator" means a person who transports and

delivers a vehicle in this state from the manufacturer or another

point of origin to a location in this state using the vehicle's

own power or using the full-mount method, the saddle-mount

method, the tow-bar method, or a combination of those methods.

(7) "Franchise" has the meaning assigned by Chapter 2301,

Occupations Code.

(8) "Franchised motor vehicle dealer" means a person engaged in

the business of buying, selling, or exchanging new motor vehicles

at an established and permanent place of business under a

franchise in effect with a motor vehicle manufacturer or

distributor.

(8-a) "Independent mobility motor vehicle dealer" has the

meaning assigned by Section 2301.002, Occupations Code.

(9) "Independent motor vehicle dealer" means a dealer other than

a franchised motor vehicle dealer, an independent mobility motor

vehicle dealer, or a wholesale motor vehicle dealer.

(10) "Manufacturer" means a person who manufactures,

distributes, or assembles new vehicles.

(11) "Motorcycle" has the meaning assigned by Section 502.001.

(12) "Motor vehicle" has the meaning assigned by Section

502.001.

(13) "Semitrailer" has the meaning assigned by Section 502.001.

(14) "Trailer" has the meaning assigned by Section 502.001.

(15) "Vehicle" means a motor vehicle, motorcycle, house trailer,

trailer, or semitrailer.

(16) "Wholesale motor vehicle auction" means the offering of a

motor vehicle for sale to the highest bidder during a transaction

that is one of a series of regular periodic transactions that

occur at a permanent location.

(17) "Wholesale motor vehicle dealer" means a dealer who sells

motor vehicles only to a person who is:

(A) the holder of a dealer's general distinguishing number; or

(B) a foreign dealer authorized by a law of this state or

interstate reciprocity agreement to purchase a vehicle in this

state without remitting the motor vehicle sales tax.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.69(a), eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 76, Sec. 3, eff. May 14,

2001; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.828, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

710, Sec. 3, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 2F.01, eff. September 1, 2009.

Sec. 503.002. RULES. The board may adopt rules for the

administration of this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 76, Sec. 4, eff. May 14,

2001.

Sec. 503.003. DISPLAY OR SALE OF NONMOTORIZED VEHICLE OR

TRAILER. This chapter does not prohibit the display or sale of a

nonmotorized vehicle or trailer at a regularly scheduled vehicle

or boat show with multiple vendors in accordance with commission

rules.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 76, Sec. 5, eff. May 14,

2001.

Sec. 503.004. BUYING, SELLING, EXCHANGING, OR MANUFACTURING

VEHICLES. This chapter does not prohibit a person from entering

into the business of buying, selling, or exchanging new or used

vehicles at wholesale or retail or from manufacturing vehicles.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 503.005. NOTICE OF SALE OR TRANSFER. (a) A manufacturer

or dealer shall immediately notify the department if the

manufacturer or dealer transfers, including by sale or lease, a

motor vehicle, trailer, or semitrailer to a person other than a

manufacturer or dealer.

(b) The notice must be in writing using the form provided by the

department and must include:

(1) the date of the transfer;

(2) the names and addresses of the transferrer and transferee;

and

(3) a description of the vehicle.

(c) A dealer who submits information to the database under

Section 503.0631 satisfies the requirement for the dealer to

notify the department of the sale or transfer of a motor vehicle,

trailer, or semitrailer under this section.

(d) The notice required under this section is in addition to the

application for vehicle registration and certificate of title a

dealer is required to submit under Section 501.0234.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 8.01, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1336, Sec. 1, eff. September 1, 2007.

Sec. 503.006. NOTICE OF CHANGE OF ADDRESS. A dealer or

manufacturer who has been issued dealer's, converter's, or

manufacturer's license plates shall notify the department of a

change to the dealer's, converter's, or manufacturer's address

not later than the 10th day after the date the change occurs.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 76, Sec. 6, eff. May 14,

2001.

Sec. 503.007. FEES FOR GENERAL DISTINGUISHING NUMBER. (a) The

fee for an original general distinguishing number is $500 for the

first year and $200 for each subsequent year for which the number

is valid.

(b) The fee for the renewal of a general distinguishing number

is $200 a year.

(c) The registration fee for a drive-a-way in-transit license is

$50 a year.

(d) A fee collected under this section shall be deposited to the

credit of the state highway fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.69(b), eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

732, Sec. 6, eff. September 1, 2007.

Sec. 503.008. FEES FOR LICENSE PLATES. (a) The fee for a metal

dealer's license plate is $20 a year.

(b) The fee for a manufacturer's license plate is $40 a year.

(c) The fee for an additional set of drive-a-way in-transit

license plates is $5 a year.

(d) A fee collected under this section shall be deposited to the

credit of the state highway fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.69(c), eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

732, Sec. 7, eff. September 1, 2007.

Sec. 503.009. PROCEDURE FOR CERTAIN CONTESTED CASES. (a) The

department's Motor Vehicle Board may conduct hearings in

contested cases brought under and as provided by this chapter.

(b) The procedures applicable to a hearing conducted under this

section are those applicable to a hearing conducted as provided

by Section 2301.606(a), Occupations Code.

(c) A decision or final order issued under this section is final

and may not be appealed, as a matter of right, to the commission.

(d) The department's Motor Vehicle Board may adopt rules for the

procedure, a hearing, or an enforcement proceeding for an action

brought under this section. (V.A.C.S. Art. 4413(36), Sec.

3.03(b).)

Added by Acts 2001, 77th Leg., ch. 1421, Sec. 12, eff. June 1,

2003.

Sec. 503.010. TERM OF GENERAL DISTINGUISHING NUMBER, LICENSE, OR

LICENSE PLATE. Each general distinguishing number, license, or

license plate issued under this chapter is valid for the period

prescribed by the commission.

Added by Acts 2007, 80th Leg., R.S., Ch.

732, Sec. 8, eff. September 1, 2007.

Sec. 503.011. PRORATING FEES. If the commission prescribes the

term of a general distinguishing number, license, or license

plate under this chapter for a period other than one year, the

commission shall prorate the applicable annual fee required under

this chapter as necessary to reflect the term of the number,

license, or license plate.

Added by Acts 2007, 80th Leg., R.S., Ch.

732, Sec. 8, eff. September 1, 2007.

Sec. 503.012. COLLECTED MONEY. Section 403.095, Government

Code, does not apply to money received by the department and

deposited to the credit of the state highway fund in accordance

with this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

732, Sec. 8, eff. September 1, 2007.

SUBCHAPTER B. GENERAL DISTINGUISHING NUMBER

Sec. 503.021. DEALER GENERAL DISTINGUISHING NUMBER. A person

may not engage in business as a dealer, directly or indirectly,

including by consignment, without a dealer general distinguishing

number in one of the categories described by Section

503.029(a)(6) for each location from which the person conducts

business as a dealer.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.69(d), eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

710, Sec. 4, eff. June 15, 2007.

Sec. 503.022. WHOLESALE MOTOR VEHICLE AUCTION GENERAL

DISTINGUISHING NUMBER. A person may not engage in the business

of conducting a wholesale motor vehicle auction without a

wholesale motor vehicle auction general distinguishing number for

each location from which the person conducts business.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 503.023. DRIVE-A-WAY OPERATOR LICENSE. A person may not

engage in business as a drive-a-way operator without a

drive-a-way in-transit license.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 503.024. EXCLUSIONS FOR DEALER. (a) A person is not

required to obtain a dealer general distinguishing number if the

person:

(1) sells or offers to sell during a calendar year fewer than

five vehicles of the same type that are owned and registered in

that person's name; or

(2) is a federal, state, or local governmental agency.

(b) For the purposes of Section 503.021, a person is not

engaging in business as a dealer by:

(1) selling or offering to sell a vehicle the person acquired

for personal or business use to a person other than a retail

buyer if the sale or offer is not made to avoid a requirement of

this chapter;

(2) selling, in a manner provided by law for the forced sale of

vehicles, a vehicle in which the person holds a security

interest;

(3) acting under a court order as a receiver, trustee,

administrator, executor, guardian, or other appointed person;

(4) selling a vehicle the person acquired from the vehicle's

owner as a result of paying an insurance claim if the person is

an insurance company;

(5) selling an antique passenger car or truck that is at least

25 years of age; or

(6) selling a special interest vehicle that is at least 12 years

of age if the person is a collector.

(c) For the purposes of Section 503.021, a domiciliary of

another state who holds a dealer license and bond, if applicable,

issued by the other state is not engaging in business as a dealer

by buying a vehicle from, selling a vehicle to, or exchanging a

vehicle with a person who:

(1) holds a general distinguishing number issued by the

department, if the transaction is not intended to avoid a

requirement of this chapter; or

(2) is a domiciliary of another state who holds a dealer license

and bond, if applicable, issued by the other state and the

transaction is not intended to avoid a requirement of this

chapter.

(d) For the purposes of Section 503.021, a licensed auctioneer

is not engaging in business as a dealer by, as a bid caller,

selling or offering to sell property to the highest bidder at a

bona fide auction if:

(1) legal or equitable title does not pass to the auctioneer;

(2) the auction is not held to avoid a requirement of this

chapter; and

(3) for an auction of vehicles owned legally or equitably by a

person who holds a general distinguishing number, the auction is

conducted at the location for which the general distinguishing

number was issued.

(e) In this section, "special interest vehicle" has the meaning

assigned by Section 683.077(b).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 503.025. WHOLESALE MOTOR VEHICLE AUCTION EXCEPTION. A

person exempt under Section 503.024(d) is not required to obtain

a wholesale motor vehicle auction general distinguishing number.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 503.026. REQUIREMENT FOR EACH TYPE OF DEALER VEHICLE. A

person must obtain a dealer general distinguishing number for

each type of vehicle the person intends to sell.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 871, Sec. 1, eff. Sept. 1,

1997.

Sec. 503.027. REQUIREMENTS RELATING TO DEALER LOCATION. (a) If

a person consigns for sale more than five vehicles in a calendar

year from a location other than the location for which the person

holds a wholesale motor vehicle auction general distinguishing

number or a dealer general distinguishing number, the location to

which the person consigns the vehicles must have a general

distinguishing number for that location.

(b) If a person is not otherwise prohibited from doing business

as a dealer at more than one location in the territory of a

municipality, a person may buy, sell, or exchange a vehicle of

the type for which the person holds a dealer general

distinguishing number from more than one location in the

territory of the municipality without obtaining an additional

dealer general distinguishing number. Each location must comply

with the requirements prescribed by this chapter and board rules

relating to an established and permanent place of business.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 76, Sec. 7, eff. May 14,

2001.

Sec. 503.028. REQUIREMENTS RELATING TO WHOLESALE MOTOR VEHICLE

AUCTION LOCATION. (a) Except as provided by Subsection (b), the

department may not issue more than one general distinguishing

number for a location for which the wholesale motor vehicle

auction general distinguishing number has been issued.

(b) The department may issue to a person who holds a wholesale

motor vehicle auction general distinguishing number a dealer

general distinguishing number for the location for which the

wholesale motor vehicle auction general distinguishing number is

issued. The provisions of this subchapter relating to the

application for and issuance of a dealer general distinguishing

number apply to an application for and issuance of a dealer

general distinguishing number issued under this subsection.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 503.029. APPLICATION FOR DEALER GENERAL DISTINGUISHING

NUMBER. (a) An applicant for an original or renewal dealer

general distinguishing number must submit to the department a

written application on a form that:

(1) is provided by the department;

(2) contains the information required by the department;

(3) contains information that demonstrates the person meets the

requirements prescribed by Section 503.032;

(4) contains information that demonstrates the applicant has

complied with all applicable state laws and municipal ordinances;

(5) states that the applicant agrees to allow the department to

examine during working hours the ownership papers for each

registered or unregistered vehicle in the applicant's possession

or control; and

(6) specifies whether the applicant proposes to be a:

(A) franchised motor vehicle dealer;

(B) independent motor vehicle dealer;

(C) wholesale motor vehicle dealer;

(D) motorcycle dealer;

(E) house trailer dealer;

(F) trailer or semitrailer dealer; or

(G) independent mobility motor vehicle dealer.

(b) The applicant must swear to the truth of the information

contained in the application before an officer authorized to

administer oaths.

(c) A renewal application must be:

(1) submitted before the date the general distinguishing number

expires; and

(2) accompanied by the appropriate fee prescribed by Section

503.007.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.69(e), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 871, Sec. 2, eff. Sept.

1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

710, Sec. 5, eff. June 15, 2007.

Sec. 503.0295. INDEPENDENT MOBILITY MOTOR VEHICLE DEALERS. A

person who seeks to act as an independent mobility motor vehicle

dealer shall provide with each application for a general

distinguishing number and each renewal application:

(1) a written statement that the dealer:

(A) shall maintain written records until at least the third

anniversary of the date that adaptive work is performed; and

(B) agrees to comply with Chapter 469, Government Code; and

(2) proof that the person:

(A) maintains a garagekeeper's insurance policy in an amount of

at least $50,000 and a products-completed operations insurance

policy in an amount of at least $1 million per occurrence and in

the aggregate;

(B) holds a welder's certification, or that the person's

approved subcontractor holds a certificate, that complies with

the standards of the American Welding Society Sections D1.1 and

D1.3, if the person or subcontractor will perform any structural

modifications; and

(C) is registered with the National Highway Traffic and Safety

Administration.

Added by Acts 2007, 80th Leg., R.S., Ch.

710, Sec. 6, eff. June 15, 2007.

Sec. 503.030. APPLICATION FOR WHOLESALE MOTOR VEHICLE AUCTION

GENERAL DISTINGUISHING NUMBER. (a) An applicant for an original

or renewal wholesale motor vehicle auction general distinguishing

number must submit to the department an application that

contains:

(1) the information required by the department;

(2) information that demonstrates the person meets the

requirements prescribed by Section 503.032; and

(3) information that demonstrates the applicant has complied

with all applicable state laws and municipal ordinances.

(b) The applicant must swear to the truth of the information

contained in the application.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 503.031. APPLICATION FOR DRIVE-A-WAY IN-TRANSIT LICENSE.

(a) An applicant for a drive-a-way in-transit license must

submit to the commission an application containing the

information required by the commission.

(b) The license application must be accompanied by the

registration fee prescribed by Section 503.007(c).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 503.032. ESTABLISHED AND PERMANENT PLACE OF BUSINESS. (a)

An applicant for a dealer general distinguishing number or

wholesale motor vehicle auction general distinguishing number

must demonstrate that the location for which the applicant

requests the number is an established and permanent place of

business. A location is considered to be an established and

permanent place of business if the applicant:

(1) owns the real property on which the business is situated or

has a written lease for the property that has a term of not less

than the term of the general distinguishing number;

(2) maintains on the location:

(A) a permanent furnished office that is equipped as required by

the department for the sale of the vehicles of the type specified

in the application; and

(B) a conspicuous sign with letters at least six inches high

showing the name of the applicant's business; and

(3) has sufficient space on the location to display at least

five vehicles of the type specified in the application.

(b) An applicant for a general distinguishing number as a

wholesale motor vehicle dealer is not required to maintain

display space in accordance with Subsection (a)(3).

(c) The applicant must demonstrate that:

(1) the applicant intends to remain regularly and actively

engaged in the business specified in the application for a time

equal to at least the term of the general distinguishing number

at the location specified in the application; and

(2) the applicant or a bona fide employee of the applicant will

be:

(A) at the location to buy, sell, lease, or exchange vehicles;

and

(B) available to the public or the department at that location

during reasonable and lawful business hours.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.69(f), eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

732, Sec. 9, eff. September 1, 2007.

Sec. 503.033. SECURITY REQUIREMENT. (a) The department may not

issue or renew a motor vehicle dealer general distinguishing

number or a wholesale motor vehicle auction general

distinguishing number unless the applicant provides to the

department:

(1) satisfactory proof that the applicant has purchased a

properly executed surety bond in the amount of $25,000 with a

good and sufficient surety approved by the department; or

(2) other security under Subsection (c).

(b) The surety bond must be:

(1) in a form approved by the attorney general;

(2) conditioned on:

(A) the payment by the applicant of all valid bank drafts,

including checks, drawn by the applicant to buy motor vehicles;

and

(B) the transfer by the applicant of good title to each motor

vehicle the applicant offers for sale.

(c) In lieu of the surety bond, the department may accept and

receive for the surety obligation:

(1) a pledge of cash;

(2) a cash deposit;

(3) a certificate of deposit; or

(4) another instrument the department determines to be adequate

security.

(d) A person may recover against a surety bond or other security

if the person obtains against a person issued a motor vehicle

dealer general distinguishing number or a wholesale motor vehicle

auction general distinguishing number a judgment assessing

damages and reasonable attorney's fees based on an act or

omission on which the bond is conditioned that occurred during

the term for which the general distinguishing number was valid.

(e) The liability imposed on a surety is limited to:

(1) the amount:

(A) of the valid bank drafts, including checks, drawn by the

applicant to buy motor vehicles; or

(B) paid to the applicant for a motor vehicle for which the

applicant did not deliver good title; and

(2) attorney's fees that are incurred in the recovery of the

judgment and that are reasonable in relation to the work

performed.

(f) The liability of a surety may not exceed the face value of

the surety bond. A surety is not liable for successive claims in

excess of the bond amount regardless of the number of claims made

against the bond or the number of years the bond remains in

force.

(g) This section does not apply to a person licensed as a

franchised motor vehicle dealer by the department's Motor Vehicle

Board.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 755, Sec. 1, eff. Sept. 1,

1997.

Sec. 503.034. ISSUANCE AND RENEWAL OR DENIAL OF DEALER OR

WHOLESALE MOTOR VEHICLE AUCTION GENERAL DISTINGUISHING NUMBER.

(a) The department shall deny an application for the issuance or

renewal of a dealer general distinguishing number or a wholesale

motor vehicle auction general distinguishing number if the

department is satisfied from the application or from other

information before it that:

(1) information in the application is not true; or

(2) the applicant is guilty of conduct that would result in the

cancellation of the general distinguishing number under Section

503.038.

(b) The department may not issue a dealer general distinguishing

number until the applicant complies with the requirements of this

chapter.

(c) Repealed by Acts 2001, 77th Leg., ch. 76, Sec. 8, eff. May

14, 2001.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.69(g), eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 76, Sec. 8, eff. May 14,

2001.

Sec. 503.035. ISSUANCE AND RENEWAL OF DRIVE-A-WAY IN-TRANSIT

LICENSE. The department shall issue to an applicant on the

filing of the application and the payment of the fee a

drive-a-way in-transit license and in-transit license plates.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 871, Sec. 3, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

732, Sec. 10, eff. September 1, 2007.

Sec. 503.036. REASSIGNMENT OF EVIDENCE OF OWNERSHIP; DEALER

CATEGORIES. (a) The holder of a franchised motor vehicle

dealer's general distinguishing number may buy, sell, or exchange

new or used motor vehicles and reassign a manufacturer's

certificate of origin, certificate of title, or other basic

evidence of ownership of any type of vehicle owned by the dealer

that the dealer is not otherwise prohibited by law from selling

or offering for sale.

(b) The holder of an independent motor vehicle dealer's general

distinguishing number or an independent mobility motor vehicle

dealer's general distinguishing number may reassign a certificate

of title or other basic evidence of ownership of any type of

vehicle owned by the dealer that the dealer is not otherwise

prohibited by law from selling or offering for sale.

(c) The holder of a wholesale motor vehicle dealer's general

distinguishing number may sell or offer to sell motor vehicles to

no person except:

(1) a person who holds a general distinguishing number; or

(2) a person who is legally recognized as and duly licensed or

otherwise qualified as a dealer under the laws of another state

or foreign jurisdiction.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.69(h), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 755, Sec. 2, eff. Sept.

1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

710, Sec. 7, eff. June 15, 2007.

Sec. 503.037. RIGHTS OF WHOLESALE MOTOR VEHICLE AUCTION. (a) A

person who holds a wholesale motor vehicle auction general

distinguishing number may accept on consignment one or more motor

vehicles to auction. The person may offer a motor vehicle for

sale only at the location for which the general distinguishing

number is issued and only by bid to the highest bidder. The title

to a motor vehicle may be in the name in which the general

distinguishing number is issued.

(b) Except as provided by Subsection (d), a person who holds a

wholesale motor vehicle auction general distinguishing number may

not sell a motor vehicle to a person other than a person who:

(1) is a dealer; or

(2) has a license and, if applicable, a bond issued by the

appropriate authority of another state or nation.

(c) A person who holds a wholesale motor vehicle auction general

distinguishing number may not allow another person to use the

auction's facilities or general distinguishing number to sell or

auction a motor vehicle.

(d) Subsection (b) does not prohibit a person who holds a

wholesale motor vehicle auction general distinguishing number

from offering for sale a motor vehicle to a person who is not a

dealer or who does not have a license issued by the appropriate

authority of another state, if the motor vehicle is owned by:

(1) this state or a department, agency, or subdivision of this

state; or

(2) the United States.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.70(a), eff.

Sept. 1, 1997.

Sec. 503.038. CANCELLATION OF GENERAL DISTINGUISHING NUMBER.

(a) The department may cancel a dealer's general distinguishing

number if the dealer:

(1) falsifies or forges a title document, including an affidavit

making application for a certified copy of a title;

(2) files a false or forged tax document, including a sales tax

affidavit;

(3) fails to take assignment of any basic evidence of ownership,

including a certificate of title or manufacturer's certificate,

for a vehicle the dealer acquires;

(4) fails to assign any basic evidence of ownership, including a

certificate of title or manufacturer's certificate, for a vehicle

the dealer sells;

(5) uses or permits the use of a metal dealer's license plate or

a dealer's temporary tag on a vehicle that the dealer does not

own or control or that is not in stock and offered for sale;

(6) makes a material misrepresentation in an application or

other information filed with the department;

(7) fails to maintain the qualifications for a general

distinguishing number;

(8) fails to provide to the department within 30 days after the

date of demand by the department satisfactory and reasonable

evidence that the person is regularly and actively engaged in

business as a wholesale or retail dealer;

(9) has been licensed for at least 12 months and has not

assigned at least five vehicles during the previous 12-month

period;

(10) has failed to demonstrate compliance with Sections 23.12,

23.121, and 23.122, Tax Code;

(11) uses or allows the use of the dealer's general

distinguishing number or the location for which the general

distinguishing number is issued to avoid the requirements of this

chapter;

(12) misuses or allows the misuse of a temporary tag authorized

under this chapter;

(13) refuses to show on a buyer's temporary tag the date of sale

or other reasonable information required by the department; or

(14) otherwise violates this chapter or a rule adopted under

this chapter.

(b) The department shall cancel a dealer's general

distinguishing number if the dealer obtains the number by

submitting false or misleading information.

(c) A person whose general distinguishing number is canceled

under this chapter shall surrender to a representative of the

department each license, license plate, temporary tag, sticker,

and receipt issued under this chapter not later than the 10th day

after the date the general distinguishing number is canceled.

The department shall direct any peace officer to secure and

return to the department any plate, tag, sticker, or receipt of a

person who does not comply with this subsection.

(d) A person whose general distinguishing number is canceled

automatically loses any benefits and privileges afforded under

Chapter 501 to the person as a dealer.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.69(i), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 871, Sec. 4, 11(a), eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1320, Sec. 3, eff. Sept.

1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

793, Sec. 2, eff. September 1, 2009.

Sec. 503.039. PUBLIC MOTOR VEHICLE AUCTIONS. A motor vehicle

may not be the subject of a subsequent sale at an auction by a

holder of a dealer's general distinguishing number unless:

(1) equitable or legal title passes to the holder of a dealer's

general distinguishing number before a transfer of title to the

buyer; and

(2) the holder of a dealer's general distinguishing number

transfers the certificate of title to the buyer before the 21st

day after the date of the sale.

Added by Acts 2005, 79th Leg., Ch.

1127, Sec. 2, eff. September 1, 2005.

Sec. 503.040. SALES OF CERTAIN USED MOTOR VEHICLES CONSTITUTE

PRIVATE DISPOSITION. (a) This section applies only to the sale

of a used motor vehicle that constitutes collateral by a secured

party acting under Chapter 9, Business & Commerce Code, and

occurs at an auction conducted by an independent motor vehicle

dealer:

(1) at which neither the debtor nor the secured party is

permitted to bid; and

(2) for which there has been no advertisement or public notice

before the sale that specifically describes the collateral to be

sold, other than the inclusion of the motor vehicle in a list of

the vehicles to be offered at the auction made available to

potential bidders at the auction.

(b) The sale of the used motor vehicle constitutes a private

disposition for purposes of Chapter 9, Business & Commerce

Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

836, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. LICENSE PLATES AND TAGS

Sec. 503.061. DEALER'S LICENSE PLATES. (a) Instead of

registering under Chapter 502 a vehicle that the dealer owns,

operates, or permits to be operated on a public street or

highway, the dealer may apply for, receive, and attach metal

dealer's license plates to the vehicle if it is the type of

vehicle:

(1) that the dealer sells; and

(2) for which the dealer has been issued a general

distinguishing number.

(b) The board may adopt rules regulating the issuance and use of

a license plate issued pursuant to the terms of this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 1320, Sec. 4, eff. Sept. 1,

2003.

Sec. 503.0615. PERSONALIZED PRESTIGE DEALER'S LICENSE PLATES.

(a) The department shall establish and issue personalized

prestige dealer's license plates. The department may not issue

identically lettered or numbered dealer's plates to more than one

dealer.

(b) The department shall establish procedures for continuous

application for and issuance of personalized prestige dealer's

license plates. A dealer must make a new application and pay a

new fee for each registration period for which the dealer seeks

to obtain personalized prestige dealer's license plates. A dealer

who obtains personalized prestige dealer's license plates has

first priority on those plates for each subsequent registration

period for which the dealer applies.

(c) The annual fee for personalized prestige dealer's license

plates is $40, in addition to any fee otherwise prescribed by

this chapter.

(d) The department may issue to an applicant only one set of

personalized prestige dealer's license plates for a vehicle for a

six-year period. The department may issue a new set of

personalized prestige dealer's license plates within the six-year

period if the applicant pays a fee of $50 in addition to the fees

required by Subsection (c).

(e) On application and payment of the required fee for a

registration period following the issuance of the plates, the

department shall issue a registration insignia.

(f) Of each fee collected by the department under this section:

(1) $1.25 shall be deposited to the credit of the state highway

fund to defray the cost of administering this section; and

(2) the remainder shall be deposited to the credit of the

general revenue fund.

Added by Acts 1997, 75th Leg., ch. 871, Sec. 5, eff. Sept. 1,

1997.

Sec. 503.0618. CONVERTER'S LICENSE PLATES. (a) In this

section, "converter" means a person who holds a converter's

license issued under Chapter 2301, Occupations Code.

(b) Instead of registering under Chapter 502 a vehicle that a

converter operates or permits to be operated on a public street

or highway, the converter may apply for, receive, and attach

metal converter's license plates to the vehicle if it is the type

of vehicle that the converter is engaged in the business of

assembling or modifying.

(c) The fee for a metal converter's license plate is $20 a year.

(d) The department shall prescribe the form of an application

under this section.

Added by Acts 1999, 76th Leg., ch. 964, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.829,

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

732, Sec. 11, eff. September 1, 2007.

Sec. 503.062. DEALER'S TEMPORARY TAGS. (a) A dealer may issue

a temporary tag for use on an unregistered vehicle by the dealer

or the dealer's employees only to:

(1) demonstrate or cause to be demonstrated to a prospective

buyer the vehicle for sale purposes only;

(2) convey or cause to be conveyed the vehicle:

(A) from one of the dealer's places of business in this state to

another of the dealer's places of business in this state;

(B) from the dealer's place of business to a place the vehicle

is to be repaired, reconditioned, or serviced;

(C) from the state line or a location in this state where the

vehicle is unloaded to the dealer's place of business;

(D) from the dealer's place of business to a place of business

of another dealer;

(E) from the point of purchase by the dealer to the dealer's

place of business; or

(F) to road test the vehicle; or

(3) use the vehicle for or allow its use by a charitable

organization.

(b) Subsection (a)(1) does not prohibit a dealer from

permitting:

(1) a prospective buyer to operate a vehicle while the vehicle

is being demonstrated; or

(2) a customer to operate a vehicle temporarily while the

customer's vehicle is being repaired.

(c) A vehicle being conveyed under this section is exempt from

the inspection requirements of Chapter 548.

(d) The department may not issue a dealer temporary tag or

contract for the issuance of a dealer temporary tag but shall

prescribe:

(1) the specifications, form, and color of a dealer temporary

tag;

(2) procedures for a dealer to generate a vehicle-specific

number using the database developed under Section 503.0626 and

assign it to each tag;

(3) procedures to clearly display the vehicle-specific number on

the tag; and

(4) the period for which a tag may be used for or by a

charitable organization.

(e) For purposes of this section, "charitable organization"

means an organization organized to relieve poverty, to advance

education, religion, or science, to promote health, governmental,

or municipal purposes, or for other purposes beneficial to the

community without financial gain.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 871, Sec. 6, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 8.02, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1336, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

793, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

793, Sec. 4, eff. September 1, 2009.

Sec. 503.0625. CONVERTER'S TEMPORARY TAGS. (a) In this

section, "converter" means a person who holds a converter's

license issued under Chapter 2301, Occupations Code.

(b) A converter may issue a temporary tag for use on an

unregistered vehicle by the converter or the converter's

employees only to:

(1) demonstrate or cause to be demonstrated to a prospective

buyer who is an employee of a franchised motor vehicle dealer the

vehicle; or

(2) convey or cause to be conveyed the vehicle:

(A) from one of the converter's places of business in this state

to another of the converter's places of business in this state;

(B) from the converter's place of business to a place the

vehicle is to be assembled, repaired, reconditioned, modified, or

serviced;

(C) from the state line or a location in this state where the

vehicle is unloaded to the converter's place of business;

(D) from the converter's place of business to a place of

business of a franchised motor vehicle dealer; or

(E) to road test the vehicle.

(c) Subsection (b)(1) does not prohibit a converter from

permitting a prospective buyer who is an employee of a franchised

motor vehicle dealer to operate a vehicle while the vehicle is

being demonstrated.

(d) A vehicle being conveyed while displaying a temporary tag

issued under this section is exempt from the inspection

requirements of Chapter 548.

(e) The department may not issue a converter temporary tag or

contract for the issuance of a converter temporary tag but shall

prescribe:

(1) the specifications, form, and color of a converter temporary

tag;

(2) procedures for a converter to generate a vehicle-specific

number using the database developed under Section 503.0626 and

assign it to each tag; and

(3) procedures to clearly display the vehicle-specific number on

the tag.

(f) A converter or employee of a converter may not use a

temporary tag issued under this section as authorization to

operate a vehicle for the converter's or the employee's personal

use.

Added by Acts 1999, 76th Leg., ch. 964, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.830,

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 8.03, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1336, Sec. 3, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

793, Sec. 5, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

793, Sec. 6, eff. September 1, 2009.

Sec. 503.0626. DEALER'S AND CONVERTER'S TEMPORARY TAG DATABASE.

(a) The department shall develop and maintain a secure,

real-time database of information on vehicles to which dealers

and converters have affixed temporary tags. The database shall

be managed by the vehicle titles and registration division of the

department.

(b) The database must allow law enforcement agencies to use the

vehicle-specific number assigned to and displayed on the tag as

required by Section 503.062(d) or Section 503.0625(e) to obtain

information about the dealer or converter that owns the vehicle.

(c) Before a dealer's or converter's temporary tag may be

displayed on a vehicle, the dealer or converter must enter into

the database through the Internet information on the vehicle and

information about the dealer or converter as prescribed by the

department. The department may not deny access to the database

to any dealer who holds a general distinguishing number issued

under this chapter or who is licensed under Chapter 2301,

Occupations Code, or to any converter licensed under Chapter

2301, Occupations Code.

(d) The department shall adopt rules and prescribe procedures as

necessary to implement this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 8.04, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1336, Sec. 4, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

793, Sec. 7, eff. September 1, 2009.

Sec. 503.063. BUYER'S TEMPORARY TAGS. (a) Except as provided

by this section, a dealer shall issue to a person who buys a

vehicle one temporary buyer's tag for the vehicle.

(b) Except as provided by this section, the buyer's tag is valid

for the operation of the vehicle until the earlier of:

(1) the date on which the vehicle is registered; or

(2) the 60th day after the date of purchase.

(c) The dealer:

(1) must show in ink on the buyer's tag the actual date of sale

and any other required information; and

(2) is responsible for displaying the tag.

(d) The dealer is responsible for the safekeeping and

distribution of each buyer's tag the dealer obtains.

(e) The department may not issue a buyer's tag or contract for

the issuance of a buyer's tag but shall prescribe:

(1) the specifications, color, and form of a buyer's tag; and

(2) procedures for a dealer to:

(A) generate a vehicle-specific number using the database

developed under Section 503.0631 and assign it to each tag;

(B) generate a vehicle-specific number using the database

developed under Section 503.0631 for future use for when a dealer

is unable to access the Internet at the time of sale; and

(C) clearly display the vehicle-specific number on the tag.

(f) The department shall ensure that a dealer may generate in

advance a sufficient amount of vehicle-specific numbers under

Subsection (e)(2)(B) in order to continue selling vehicles for a

period of up to one week in which a dealer is unable to access

the Internet due to an emergency. The department shall establish

an expedited procedure to allow affected dealers to apply for

additional vehicle-specific numbers so they may remain in

business during an emergency.

(g) For each buyer's temporary tag, a dealer shall charge the

buyer a registration fee of not more than $5 as prescribed by the

department to be sent to the comptroller for deposit to the

credit of the state highway fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 296, Sec. 3, eff. Sept. 1,

1997; Subsec. (e) amended by Acts 1997, 75th Leg., ch. 871, Sec.

7, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 8.05, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1336, Sec. 5, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

793, Sec. 8, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

793, Sec. 9, eff. September 1, 2009.

Sec. 503.0631. BUYER'S TEMPORARY TAG DATABASE. (a) The

department shall develop and maintain a secure, real-time

database of information on persons to whom temporary buyer's tags

are issued that may be used by a law enforcement agency in the

same manner that the agency uses vehicle registration

information. The database shall be managed by the vehicle titles

and registration division of the department.

(b) The database must allow law enforcement agencies to use a

vehicle-specific number assigned to and displayed on the tag as

required by Section 503.063(e)(2) to obtain information about the

person to whom the tag was issued.

(c) Except as provided by Subsection (d), before a buyer's

temporary tag may be displayed on a vehicle, a dealer must enter

into the database through the Internet information about the

buyer of the vehicle for which the tag was issued as prescribed

by the department and generate a vehicle-specific number for the

tag as required by Section 503.063(e). The department may not

deny access to the database to any dealer who holds a general

distinguishing number issued under this chapter or who is

licensed under Chapter 2301, Occupations Code.

(d) A dealer shall obtain 24-hour Internet access at its place

of business, but if the dealer is unable to access the Internet

at the time of the sale of a vehicle, the dealer shall complete

and sign a form, as prescribed by the department, that states the

dealer has Internet access, but was unable to access the Internet

at the time of sale. The buyer shall keep the original copy of

the form in the vehicle until the vehicle is registered to the

buyer. Not later than the next business day after the time of

sale, the dealer shall submit the information required under

Subsection (c).

(e) The department shall adopt rules and prescribe procedures as

necessary to implement this section.

(f) The dealer may charge a reasonable fee not to exceed $20 for

costs associated with complying with this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 8.06, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1336, Sec. 6, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

793, Sec. 10, eff. September 1, 2009.

Sec. 503.064. MANUFACTURER'S LICENSE PLATES. (a) Instead of

registering a new vehicle that a manufacturer intends to test on

a public street or highway or to loan to a consumer for the

purpose described by Section 2301.605, Occupations Code, the

manufacturer may apply for, receive, and attach manufacturer's

license plates to the vehicle.

(b) If the vehicle to which the manufacturer's license plates

are attached is a commercial motor vehicle, the vehicle may not

carry a load.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.831, eff.

Sept. 1, 2003.

Sec. 503.065. BUYER'S OUT-OF-STATE LICENSE PLATES. (a) The

department may issue or cause to be issued to a person a

temporary license plate authorizing the person to operate a new

unregistered vehicle on a public highway of this state if the

person:

(1) buys the vehicle from a dealer outside this state and

intends to drive the vehicle from the dealer's place of business;

or

(2) buys the vehicle from a dealer in this state but intends to

drive the vehicle from the manufacturer's place of business

outside this state.

(b) The department may not issue a temporary license plate under

this section to a manufacturer or dealer of a motor vehicle,

trailer, or semitrailer or to a representative of such a dealer.

(c) A person may not use a temporary license plate issued under

this section on a vehicle transporting property.

(d) A temporary license plate issued under this section expires

not later than the 30th day after the date on which it is issued.

The department shall place or cause to be placed on the license

plate at the time of issuance the date of expiration and the type

of vehicle for which the license plate is issued.

(e) The fee for a temporary license plate issued under this

section is $3. Only one license plate may be issued for each

vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

793, Sec. 11, eff. September 1, 2009.

Sec. 503.066. APPLICATION FOR DEALER'S OR MANUFACTURER'S LICENSE

PLATES. (a) An applicant for one or more original or renewal

dealer's or manufacturer's license plates must submit to the

department a written application on a form that:

(1) is provided by the department; and

(2) contains a statement that the applicant agrees to allow the

department to examine during working hours the ownership papers

for each registered or unregistered vehicle in the applicant's

possession or control.

(b) The applicant must swear to the truth of the information

contained in the application before an officer authorized to

administer oaths.

(c) An application must be:

(1) submitted before the date the plate expires; and

(2) accompanied by the appropriate fee prescribed by Section

503.008.

(d) A metal license plate issued under this chapter expires on

the same date as the expiration of the license under which it is

issued.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.69(j), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 871, Sec. 8, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 76, Sec. 9, eff. May 14, 2001;

Acts 2003, 78th Leg., ch. 1320, Sec. 5, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

732, Sec. 12, eff. September 1, 2007.

Sec. 503.067. UNAUTHORIZED REPRODUCTION, PURCHASE, USE, OR SALE

OF TEMPORARY TAGS. (a) A person may not produce or reproduce a

temporary tag or an item represented to be a temporary tag for

the purpose of distributing the tag to someone other than a

dealer or converter.

(b) A person may not operate a vehicle that displays an

unauthorized temporary tag.

(c) A person other than a dealer or converter may not purchase a

temporary tag.

(d) A person may not sell or distribute a temporary tag or an

item represented to be a temporary tag unless the person is:

(1) a dealer issuing the tag in connection with the sale of a

vehicle; or

(2) a printer or distributor engaged in the business of selling

temporary tags solely for uses authorized under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 8.08, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1336, Sec. 7, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1336, Sec. 8, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

793, Sec. 12, eff. September 1, 2009.

Sec. 503.068. LIMITATION ON USE OF DEALER'S LICENSE PLATES AND

TAGS. (a) A dealer or an employee of a dealer may not use a

dealer's temporary tag as authorization to operate a vehicle for

the dealer's or the employee's personal use.

(b) A person may not use a metal dealer's license plate or

dealer's temporary tag on:

(1) a service or work vehicle; or

(2) a commercial vehicle that is carrying a load.

(c) For purposes of this section, a boat trailer carrying a boat

is not a commercial vehicle carrying a load. A dealer complying

with this chapter may affix to the rear of a boat trailer the

dealer owns or sells a metal dealer's license plate or temporary

tag issued under Section 503.061, 503.062, or 503.063.

(d) This section does not prohibit the operation or conveyance

of an unregistered vehicle using the full-mount method,

saddle-mount method, tow-bar method, or a combination of those

methods in accordance with Section 503.062 or 503.063.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

793, Sec. 13, eff. September 1, 2009.

Sec. 503.069. DISPLAY OF LICENSE PLATES AND TAGS. (a) A

license plate, other than an in-transit license plate, or a

temporary tag issued under this chapter shall be displayed in

accordance with commission rules.

(b) A drive-a-way operator who has been issued a drive-a-way

in-transit license shall display the operator's in-transit

license plates on each transported motor vehicle from the

vehicle's point of origin to its point of destination in this

state in accordance with the laws relating to the operation of a

vehicle on a public highway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 76, Sec. 10, eff. May 14,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

793, Sec. 14, eff. September 1, 2009.

Sec. 503.070. REMOVAL OF OUT-OF-STATE LICENSE PLATES. (a) A

dealer who purchases a vehicle that displays an out-of-state

license plate must remove the plate within a reasonable time.

(b) A dealer who purchases a vehicle for resale may not operate

the vehicle on a public street or highway in this state while the

vehicle displays an out-of-state license plate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 503.071. NOTICE OF DRIVING OR TOWING FROM OUT OF STATE.

(a) A motor vehicle that is manufactured outside this state and

is driven or towed from the place of manufacture to this state

for sale in this state must have affixed to it a sticker stating

that the vehicle is being driven or towed from the place it was

manufactured.

(b) The sticker must be at least three inches in diameter and

must be affixed to the windshield or front of the motor vehicle

in plain view.

(c) The sticker must remain on the motor vehicle until the

vehicle is sold by a dealer.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. ENFORCEMENT

Sec. 503.091. ENFORCEMENT AGREEMENT. The department may agree

with an authorized official of another jurisdiction to regulate

activities and exchange information relating to the wholesale

operations of nonresident vehicle dealers.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 503.092. ACTION TO ENFORCE CHAPTER. (a) The attorney

general or a district, county, or city attorney may enforce this

chapter and bring an enforcement action in the county in which a

violation of this chapter is alleged to have occurred.

(b) A justice or municipal court has concurrent original

jurisdiction with the county court or a county court at law over

an action to enforce this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1128, Sec. 1, eff. June 18, 2005.

Sec. 503.093. ACTION TO ENFORCE SUBCHAPTER. (a) The department

or any interested person may bring an action, including an action

for an injunction, to:

(1) enforce a provision of Subchapter B; or

(2) prohibit a person from operating in violation of the

person's application for a general distinguishing number.

(b) A plaintiff other than the department may recover the

plaintiff's attorney's fees.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 871, Sec. 9, eff. Sept. 1,

1997.

Sec. 503.094. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates this chapter.

(b) Except as otherwise provided by this section, an offense

under this section is a misdemeanor punishable by a fine of not

less than $50 or more than $5,000.

(c) If the trier of fact finds that the person committed the

violation wilfully or with conscious indifference to law, the

court may treble the fine otherwise due as a penalty for the

violation.

(d) An offense involving a violation of:

(1) Section 503.067(b) or (c) is a Class C misdemeanor;

(2) Section 503.067(d) is a Class A misdemeanor;

(3) Section 503.067(a) is a state jail felony; and

(4) Section 503.067(b), (c), or (d) is a state jail felony if

the person who committed the offense criminally conspired to

engage in organized criminal activity.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 8.09, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1336, Sec. 9, eff. September 1, 2007.

Sec. 503.095. CIVIL PENALTY. (a) In addition to any other

penalty prescribed by this chapter, a person who violates this

chapter or a rule adopted under this chapter is subject to a

civil penalty of not less than $50 or more than $1,000.

(b) For purposes of this section, each act in violation of this

chapter and each day of a continuing violation is a separate

violation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 504. SPECIALTY LICENSE PLATES

TRANSPORTATION CODETITLE 7. VEHICLES AND TRAFFICSUBTITLE A. CERTIFICATES OF TITLE AND REGISTRATION OF VEHICLESCHAPTER 504. SPECIALTY LICENSE PLATESSUBCHAPTER A. GENERAL PROVISIONSSec. 504.001. DEFINITIONS. (a) In this chapter:(1) "Board" means the board of the Texas Department of Motor Vehicles.(2) "Department" means the Texas Department of Motor Vehicles.(b) A word or phrase that is not defined by this chapter but is defined by Section 502.001 has the meaning in this chapter that is assigned by that section.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 2G.01, eff. September 1, 2009.

Sec. 504.002. PROVISIONS OF GENERAL APPLICABILITY. Unless expressly provided by this chapter or by department rule:(1) any vehicle is eligible to be issued specialty license plates, provided that the department may vary the design of a license plate to accommodate or reflect its use on a motor vehicle other than a passenger car or light truck;(2) an application for specialty license plates must be submitted in the manner specified by the department, provided that if issuance of a specialty license plate is limited to particular persons or motor vehicles, the application must be accompanied by evidence satisfactory to the department that the applicant or the applicant's vehicle is eligible;(3) the fee for issuance of a specialty license plate is in addition to each other fee that is paid for or at the time of the registration of the motor vehicle and shall be deposited to the credit of the state highway fund;(4) each fee described by this chapter is an annual fee, provided that the department may prorate the fee for a specialty license plate fee on a monthly basis to align the license plate fee to the registration period for the motor vehicle for which the license plate was issued, and if a fee is prorated the allocation of the fee by this chapter to an account or fund shall be prorated in proportion;(5) the department is the exclusive owner of the design of each specialty license plate;(6) the director may refuse to issue a specialty license plate with a design or alphanumeric pattern that the director considers potentially objectionable to one or more members of the public and the director's refusal may not be overturned in the absence of an abuse of discretion;(7) for each specialty license plate that is issued through a county tax assessor-collector and for which the department is allocated a portion of a fee for administrative costs, the department shall credit 50 cents from its administrative costs to the county treasurer of the applicable county, who shall credit the money to the general fund of the county to defray the costs to the county of administering this chapter;(8) if a specialty license plate is lost, stolen, or mutilated, an application for a replacement plate must be accompanied by the fee prescribed by Section 502.184(a)(2);(9) if the owner of a motor vehicle for which a specialty license plate is issued disposes of the vehicle or for any reason ceases to be eligible for that specialty license plate, the owner shall return the specialty license plate to the department; and(10) a person who is issued a specialty license plate may not transfer it to another person or vehicle without first receiving approval from the department.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.003. SOUVENIR LICENSE PLATES. (a) The department may issue a souvenir version of any specialty license plate for any vehicle, including a motorcycle.(b) The fee for a single souvenir license plate is $20. The fee shall be deposited to the credit of the state highway fund unless the souvenir license plate is a replica of a specialty license plate issued under Subchapter G or I for which the fee is deposited to an account other than the state highway fund, in which case:(1) $10 of the fee for the souvenir license plate shall be deposited to the credit of the designated account; and(2) $10 of the fee for the souvenir license plate shall be deposited to the credit of the state highway fund.(c) If a souvenir license plate issued before September 1, 2009, is personalized, the fee for the plate is $40. Of the fee:(1) $20 shall be deposited to the credit of the state highway fund;(2) $10 shall be deposited to the credit of the designated account if the souvenir license plate is a replica of a specialty license plate issued under Subchapter G or I for which the fee is deposited to a designated account other than the state highway fund; and(3) the remainder shall be deposited to the credit of the general revenue fund.(c-1) The fee for a souvenir license plate issued on or after September 1, 2009, is the amount established under Section 504.851(c).(d) A souvenir license plate may not be used on a motor vehicle, including a motorcycle, and is not an insignia of registration for a motor vehicle. Each souvenir license plate must be identified by the department in a way that identifies it to law enforcement officers and others as a souvenir license plate.(e) A beneficiary of a specialty license plate issued under Subchapter G or I, as designated by the applicable section of those subchapters, may purchase the specialty license plates, in boxes of 25, for use or resale by the beneficiary. The beneficiary shall pay the required fee per plate, less the amount of the fee that would be deposited to the credit of the designated account.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 279, Sec. 1, eff. June 14, 2005.Acts 2009, 81st Leg., R.S., Ch. 1381, Sec. 1, eff. September 1, 2009.

Sec. 504.004. RULES AND FORMS. The board may adopt rules and the department may issue forms to implement and administer this chapter.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 2G.02, eff. September 1, 2009.

SUBCHAPTER B. PERSONALIZED LICENSE PLATESSec. 504.102. PERSONALIZATION OF SPECIALTY LICENSE PLATE. Unless expressly prohibited by this chapter or department rule, any specialty license plate issued under this chapter may be personalized. If a specialty license plate is personalized, the fee for personalization of the specialty license plate shall be added to the fee for issuance of that specialty license plate.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1381, Sec. 2, eff. September 1, 2009.

Sec. 504.103. DESIGN AND ALPHANUMERIC PATTERN. The department has sole control over the design, typeface, color, and alphanumeric pattern for a personalized license plate.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

SUBCHAPTER C. LICENSE PLATES FOR VEHICLES USED BY PERSONS WITH DISABILITIESSec. 504.201. PERSONS WITH DISABILITIES. (a) In this section:(1) "Disability" and "mobility problem that substantially impairs a person's ability to ambulate" have the meanings assigned by Section 681.001.(2) "Legally blind" means a condition described by Section 681.001(2)(B) or (C).(3) "Practice of optometry" and "practice of therapeutic optometry" have the meanings assigned by Section 351.002, Occupations Code.(b) The department shall issue specialty license plates for a motor vehicle that:(1) has a manufacturer's rated carrying capacity of two tons or less; and(2) is regularly operated for noncommercial use by or for the transportation of a person with a permanent disability.(c) An owner of a motor vehicle regularly operated by or for the transportation of a person described by Subsection (a) may apply to the department for registration under this section.(d) Except as provided by Subsection (d-1), the initial application for specialty license plates under this section must be accompanied by a written statement from a physician who is licensed to practice medicine in this state or in a state adjacent to this state or who is authorized by applicable law to practice medicine in a hospital or other health facility of the Department of Veterans Affairs. If the applicant has a mobility problem caused by a disorder of the foot, the written statement may be issued by a person licensed to practice podiatry in this state or a state adjacent to this state. In this subsection, "podiatry" has the meaning assigned by Section 681.001. The statement must certify that the person making the application or on whose behalf the application is made is legally blind or has a mobility problem that substantially impairs the person's ability to ambulate. The statement must also certify whether a mobility problem is temporary or permanent. A written statement is not required as acceptable medical proof if:(1) the person with a disability:(A) has had a limb, hand, or foot amputated; or(B) must use a wheelchair; and(2) the applicant and the county assessor-collector processing the application execute an affidavit attesting to the person's disability.(d-1) If the initial application for specialty license plates under this section is made by or on behalf of a person who is legally blind, the written statement required by Subsection (d) may be issued by a person licensed to engage in the practice of optometry or the practice of therapeutic optometry in this state or a state adjacent to this state.(e) A person with a disability may receive:(1) one disabled parking placard under Section 681.002 if the person receives a set of license plates under this section; or(2) two disabled parking placards under Section 681.002 if the person does not receive a set of license plates under this section.(f) A license plate issued under this section must include the symbol of access adopted by Rehabilitation International in 1969 at its Eleventh World Congress on Rehabilitation of the Disabled. The symbol must be the same size as the numbers on the license plate.(g) In addition to a license plate issued under this section, an eligible person is entitled to be issued a set of the license plates for each motor vehicle owned by the person that has a carrying capacity of two tons or less and is equipped with special equipment that:(1) is designed to allow a person who has lost the use of one or both of the person's legs to operate the vehicle; and(2) is not standard equipment on that type of vehicle for use by a person who has use of both legs.(h) The department shall include the international symbol of access, as defined by Section 681.001, on a specialty license plate issued under this chapter to a person who is eligible for a license plate issued under this section.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 153, Sec. 1, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 531, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 531, Sec. 2, eff. September 1, 2009.

Sec. 504.202. VETERANS WITH DISABILITIES. (a) A person entitled to specialty license plates under this section may register, for the person's own use, one vehicle without payment of any fee paid for or at the time of registration except the fee for the license plates. Registration under this section is valid for one year.(b) A veteran of the United States armed forces is entitled to register, for the person's own use, motor vehicles under this section if:(1) the person has suffered, as a result of military service:(A) at least a 50 percent service-connected disability; or(B) a 40 percent service-connected disability because of the amputation of a lower extremity;(2) the person receives compensation from the United States because of the disability; and(3) the motor vehicle:(A) is owned by the person; and(B) has a manufacturer's rated carrying capacity of two tons or less.(c) An organization may register a motor vehicle under this section if:(1) the vehicle is used exclusively to transport veterans of the United States armed forces who have suffered, as a result of military service, a service-connected disability; and(2) the veterans are not charged for the transportation.(d) A statement by the veterans county service officer of the county in which a vehicle described by Subsection (c) is registered or by the Department of Veterans Affairs that a vehicle is used exclusively to transport veterans with disabilities without charge is satisfactory proof of eligibility for an organization.(e) Other than license plates issued under Subsection (h), license plates issued under this section must include:(1) the letters "DV" as a prefix or suffix to any numeral on the plate; and(2) the words "Disabled Veteran" and "U.S. Armed Forces" at the bottom of each license plate.(f) The fee for the first set of license plates is $3. There is no fee for each additional set of license plates. If a license plate is lost, stolen, or mutilated, on payment of a $1 fee the department shall issue a set of replacement plates.(g) A person who receives license plates under this section may receive a disabled parking placard under Section 681.004 for each set of license plates without providing additional documentation.(h) A person entitled to license plates under this section may elect to receive license plates issued under Chapter 502 under the same conditions for the issuance of license plates under this section.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec. 5.09, eff. Jan. 11, 2004.Amended by: Acts 2007, 80th Leg., R.S., Ch. 98, Sec. 1, eff. May 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 617, Sec. 1, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 965, Sec. 1, eff. September 1, 2009.

Sec. 504.203. ISSUANCE OF DISABLED LICENSE PLATES TO CERTAIN INSTITUTIONS. (a) The department shall issue specialty license plates under this subchapter for a van or bus operated by an institution, facility, or residential retirement community for the elderly or for veterans in which an eligible person resides, including:(1) an institution that holds a license issued under Chapter 242, Health and Safety Code; or(2) a facility that holds a license issued under Chapter 246 or 247 of that code.(b) An application for license plates under this section must be accompanied by a written statement signed by the administrator or manager of the institution, facility, or retirement community certifying that the institution, facility, or retirement community regularly transports, as a part of the services that the institution, facility, or retirement community provides, one or more eligible persons who reside in the institution, facility, or retirement community. The department shall determine the eligibility of the institution, facility, or retirement community on the evidence the applicant provides.(c) The application and eligibility requirements for a license plate under this section are the same as those provided by Sections 504.201 and 504.202, as applicable.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

SUBCHAPTER D. SPECIALTY LICENSE PLATES FOR THE MILITARYSec. 504.301. PROVISIONS GENERALLY APPLICABLE TO MILITARY SPECIALTY LICENSE PLATES. Unless expressly provided by this subchapter or department rule:(1) the department shall design specialty license plates for the military; and(2) a person is not eligible to be issued a specialty license plate under this subchapter if the person was discharged from the armed forces under conditions less than honorable.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.3011. DESIGN OF CERTAIN LICENSE PLATES FOR THE MILITARY. (a) License plates issued under Section 504.303 must at a minimum bear a color depiction of the emblem of the appropriate branch of the United States armed forces.(b) License plates issued under Section 504.308(a) or 504.315(e), (f), or (g) must at a minimum bear a color depiction of the appropriate medal.(c) The department shall design license plates to which this section applies in consultation with veterans organizations.

Added by Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 11.01, eff. September 1, 2007.

Sec. 504.3015. FEES FOR MILITARY SPECIALTY LICENSE PLATES. (a) A person applying for a set of license plates under this subchapter shall pay the registration fee required under Chapter 502 and the applicable special plate fee required under this section, except that one set of license plates shall be issued under Section 504.308 or 504.315 without the payment of the registration fee.(b) The fee for the issuance of one set of specialty license plates issued under Section 504.315(c), (d), or (g) is $3. There is no additional fee for a specialty license plate issued under another provision of this subchapter.(c) A surviving spouse applying for a set of license plates under Section 504.302 shall pay the fees required for the type of license plate for which the surviving spouse is eligible.

Added by Acts 2007, 80th Leg., R.S., Ch. 1166, Sec. 2, eff. September 1, 2007.

Sec. 504.302. SURVIVING SPOUSES OF CERTAIN MILITARY VETERANS. (a) The surviving spouse of a person who would be eligible for a specialty license plate under this subchapter is entitled to continue to register one vehicle under the applicable section as long as the spouse remains unmarried.(b) An applicant for registration under this section must submit proof of the eligibility of the applicant's deceased spouse for the applicable specialty license plate.(c) A surviving spouse applying for specialty license plates under this section must submit a written statement that the spouse is unmarried. If the surviving spouse is applying for Former Prisoner of War, Pearl Harbor Survivor, or Purple Heart specialty license plates, the statement must be sworn to by the surviving spouse.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.303. MEMBERS OR FORMER MEMBERS OF UNITED STATES ARMED FORCES. (a) The department shall issue specialty license plates for active or former members of the United States armed forces. The license plates must designate the appropriate branch of the United States armed forces.(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1166, Sec. 13, eff. September 1, 2007.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1166, Sec. 13, eff. September 1, 2007.

Sec. 504.304. MEMBERS OF UNITED STATES ARMED FORCES AUXILIARIES. (a) The department shall issue specialty license plates for members of:(1) the United States Air Force Auxiliary, Civil Air Patrol;(2) the United States Coast Guard Auxiliary; and(3) the Marine Corps League or its auxiliary.(b) The license plates must include the words "Texas Wing Civil Air Patrol," the words "Coast Guard Auxiliary," or the emblem of the Marine Corps League and the words "Marine Corps League," as applicable.(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1166, Sec. 13, eff. September 1, 2007.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1166, Sec. 13, eff. September 1, 2007.

Sec. 504.305. MEMBERS OF TEXAS NATIONAL GUARD, STATE GUARD, OR UNITED STATES ARMED FORCES RESERVES. (a) The department shall issue specialty license plates for:(1) active members of the Texas National Guard or Texas State Guard;(2) retired members of the Texas National Guard or Texas State Guard who have completed 20 or more years of satisfactory federal service; and(3) members of a reserve component of the United States armed forces.(b) The department shall design the license plates in consultation with the adjutant general. The license plates must include the words "Texas Guard" or "Armed Forces Reserve," as applicable.(c) A letter from the United States Department of Defense, the Department of the Army, or the Department of the Air Force stating that a retired guard member has 20 or more years of satisfactory federal service is satisfactory proof of eligibility.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1166, Sec. 3, eff. September 1, 2007.

Sec. 504.306. PERSONS RETIRED FROM SERVICE IN MERCHANT MARINE OF THE UNITED STATES. The department shall issue specialty license plates for persons retired from service in the merchant marine of the United States. The license plates must include the words "Merchant Marine."

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1166, Sec. 4, eff. September 1, 2007.

Sec. 504.307. AIRBORNE PARACHUTISTS. (a) The department shall issue specialty license plates for persons active and former members of the United States armed services who have:(1) satisfactorily completed the prescribed proficiency tests while assigned or attached to an airborne unit or the Airborne Department of the United States Army Infantry School; or(2) participated in at least one combat parachute jump.(b) The license plates must include a likeness of the parachutist badge authorized by the Department of the Army.(c) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1166, Sec. 13, eff. September 1, 2007.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1166, Sec. 13, eff. September 1, 2007.

Sec. 504.308. DISTINGUISHED FLYING CROSS MEDAL RECIPIENTS. (a) The department shall issue specialty license plates for persons who have received the Distinguished Flying Cross medal. The license plates must bear a depiction of the Distinguished Flying Cross medal and the words "Distinguished Flying Cross" at the bottom of each license plate.(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1166, Sec. 13, eff. September 1, 2007.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1166, Sec. 13, eff. September 1, 2007.

Sec. 504.309. MILITARY ACADEMY LICENSE PLATES. The department shall issue specialty license plates for persons who:(1) are graduates of the United States Military Academy, the United States Naval Academy, or the United States Air Force Academy; and(2) are current or former commissioned officers of the United States armed forces.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1166, Sec. 5, eff. September 1, 2007.

Sec. 504.310. WORLD WAR II VETERANS. The department shall issue specialty license plates for persons who served in the United States or Allied armed forces during World War II. The license plates must include the words "WWII Veteran."

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1166, Sec. 6, eff. September 1, 2007.

Sec. 504.311. KOREAN WAR VETERANS. The department shall issue specialty license plates for persons who served in the United States armed forces after June 26, 1950, and before February 1, 1955. License plates issued under this section must include the words "Korea Veteran."

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1166, Sec. 7, eff. September 1, 2007.

Sec. 504.312. VIETNAM VETERANS. (a) The department shall issue specialty license plates for persons who served in the United States armed forces during:(1) the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period; or(2) the period beginning on August 5, 1964, and ending on May 7, 1975, in all other cases.(b) License plates issued under this section must include the words "Vietnam Veteran."

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1166, Sec. 8, eff. September 1, 2007.

Sec. 504.313. DESERT SHIELD OR DESERT STORM VETERANS. The department shall issue specialty license plates for persons who served in the United States armed forces after August 1, 1990, and before April 12, 1991. License plates issued under this section must include the words "Desert Storm."

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1166, Sec. 9, eff. September 1, 2007.

Sec. 504.3135. OPERATION IRAQI FREEDOM. The department shall issue specialty license plates for persons who served in the United States armed forces and participated in Operation Iraqi Freedom. License plates issued under this section must include the words "Operation Iraqi Freedom."

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 575, Sec. 1(a), eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1166, Sec. 10, eff. September 1, 2007.

Sec. 504.314. ENDURING FREEDOM VETERANS. The department shall issue specialty license plates for persons who served in the United States armed services and participated in Operation Enduring Freedom. The license plates must include the words "Enduring Freedom."

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1166, Sec. 11, eff. September 1, 2007.

Sec. 504.315. MILITARY SPECIALTY LICENSE PLATES FOR EXTRAORDINARY SERVICE. (a) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1166, Sec. 13, eff. September 1, 2007.(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1166, Sec. 13, eff. September 1, 2007.(c) The department shall issue specialty license plates for a person who was captured and incarcerated by an enemy of the United States during a period of conflict with the United States. The license plates must show that the recipient is a former prisoner of war.(d) The department shall issue specialty license plates for survivors of the attack on Pearl Harbor on December 7, 1941. The license plates must include the words "Pearl Harbor Survivor" and must be consecutively numbered. A person is eligible if the person:(1) served in the United States armed forces;(2) was stationed in the Hawaiian Islands on December 7, 1941; and(3) survived the attack on Pearl Harbor on December 7, 1941.(e) The department shall issue specialty license plates to a recipient of a Congressional Medal of Honor awarded under Title 10, United States Code. The department shall assign the license plate number, and the plates may not be personalized.(f) The department shall issue specialty license plates for recipients of the Air Force Cross or Distinguished Service Cross, the Army Distinguished Service Cross, the Navy Cross, or the Medal of Honor. The license plates must include the words "Legion of Valor."(g) The department shall issue specialty license plates for recipients of the Purple Heart. License plates issued under this subsection must include:(1) the Purple Heart emblem;(2) the words "Purple Heart" at the bottom of each plate; and(3) the letters "PH" as a prefix or suffix to the numerals on the plate if the plate is not personalized.(h) The department shall issue special license plates for recipients of the Silver Star Medal. License plates issued under this subsection must include the Silver Star Medal emblem and must include the words "Silver Star Medal" at the bottom of each plate. Section 504.702 does not apply to license plates authorized by this subsection.(i) A vehicle registered under this section must be for the use of the applicant who qualifies under this section.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 358, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1166, Sec. 12, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1166, Sec. 13, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(103), eff. September 1, 2009.

Sec. 504.316. LEGION OF MERIT MEDAL RECIPIENTS. (a) The department shall issue specialty license plates for persons who have received the Legion of Merit medal. The license plates must include the words "Legion of Merit."(b) The fee for issuance of the license plates is:(1) $10 for the first set of license plates; and(2) $15 for each additional set of license plates.

Added by Acts 2007, 80th Leg., R.S., Ch. 317, Sec. 1, eff. September 1, 2007.

SUBCHAPTER E. SPECIALTY LICENSE PLATES WITH RESTRICTED DISTRIBUTIONSec. 504.401. STATE OFFICIALS. (a) The department shall issue without charge specialty license plates to a state official. The license plates must include the words "State Official."(b) A state official may be issued three sets of license plates under this section.(c) The license plates remain valid until December 31 of each year.(d) In this section, "state official" means:(1) a member of the legislature;(2) the governor;(3) the lieutenant governor;(4) a justice of the supreme court;(5) a judge of the court of criminal appeals;(6) the attorney general;(7) the commissioner of the General Land Office;(8) the comptroller;(9) a member of the Railroad Commission of Texas;(10) the commissioner of agriculture;(11) the secretary of state; or(12) a member of the State Board of Education.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.402. MEMBERS OF CONGRESS. (a) The department shall issue without charge specialty license plates for members of congress. License plates issued under this section must include the words "U.S. Congress."(b) A person may be issued three sets of license plates under this section.(c) The license plates remain valid until December 31 of each year.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.403. STATE AND FEDERAL JUDGES. (a) The department shall issue without charge specialty license plates for a current or visiting state or federal judge. The license plates must include the words "State Judge" or "U.S. Judge," as appropriate.(b) A person may be issued three sets of license plates under this section.(c) The license plates remain valid until December 31 of each year.(d) In this section:(1) "Federal judge" means:(A) a judge of the Fifth Circuit Court of Appeals;(B) a judge or magistrate of a United States district court; or(C) a judge of a United States bankruptcy court.(2) "State judge" means:(A) a justice of the supreme court;(B) a judge of the court of criminal appeals;(C) a judge of a court of appeals;(D) a district court judge;(E) a presiding judge of an administrative judicial district; or(F) a statutory county court judge.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.404. FEDERAL ADMINISTRATIVE LAW JUDGES. (a) The department shall issue without charge specialty license plates for current federal administrative law judges. The license plates shall bear the words "U.S. A. L. Judge."(b) A person may be issued three sets of license plates under this section.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.405. COUNTY JUDGES. (a) The department shall issue without charge specialty license plates for current county judges of this state. The license plates shall bear the words "County Judge."(b) A person may be issued three sets of license plates under this section.(c) In this section, "county judge" means the judge of the county court established by Section 15, Article V, Texas Constitution.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.406. TEXAS CONSTABLES. The department shall issue without charge specialty license plates for Texas constables. The license plates shall bear the words "Texas Constable."

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.407. PEACE OFFICERS WOUNDED OR KILLED IN LINE OF DUTY. (a) The department shall issue specialty license plates for:(1) a person wounded in the line of duty as a peace officer; or(2) a surviving spouse, parent, brother, sister, or adult child, including an adopted child or stepchild, of a person killed in the line of duty as a peace officer.(b) License plates issued under this section must include the words "To Protect and Serve" above an insignia depicting a yellow rose superimposed over the outline of a badge.(c) The fee for issuance of the license plates is $20.(d) In this section, "peace officer" has the meaning assigned by Section 1.07, Penal Code.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.408. GOLD STAR MOTHER, SPOUSE, OR FAMILY MEMBER. (a) The department shall issue a specialty license plate for the mother, surviving spouse, or immediate family member of a person who died while serving in the United States armed forces. License plates issued under this section must include the words "Gold Star Mother," "Gold Star Spouse," or "Gold Star Family" and a gold star. A person may not be issued more than one set of the license plates at a time.(a-1) In this section "immediate family member" means the parent, child, or sibling of a person who died while serving in the United States armed forces.(b) The fee for issuance of the license plates is $10.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 721, Sec. 1, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 721, Sec. 2, eff. June 15, 2007.

Sec. 504.409. FIREFIGHTERS. (a) The department shall issue specialty license plates for:(1) volunteer firefighters certified by:(A) the Texas Commission on Fire Protection; or(B) the State Firemen's and Fire Marshals' Association of Texas; and(2) fire protection personnel as that term is defined by Section 419.021, Government Code. Without reference to the amendment of this subsection, this subsection was repealed by Acts 2009, 81st Leg., R.S., Ch. 1136, Sec. 39 effective September 1, 2011 (b) The fee for issuance of each set of license plates is:(1) $4 for volunteer firefighters; and(2) $30 for fire protection personnel.(c) A person may be issued not more than three sets of license plates.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1136, Sec. 39(8), eff. September 1, 2011.Acts 2009, 81st Leg., R.S., Ch. 1381, Sec. 3, eff. September 1, 2009.

Sec. 504.410. EMERGENCY MEDICAL SERVICES PERSONNEL. (a) The department shall issue specialty license plates for emergency medical services personnel certified by the Texas Department of Health under Subchapter C, Chapter 773, Health and Safety Code.(b) The fee for issuance of the license plates is $8.(c) A person may be issued only one set of the license plates.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.411. HONORARY CONSULS. (a) The department shall issue specialty license plates for a person who is an honorary consul authorized by the United States to perform consular duties. License plates issued under this section must include the words "Honorary Consul."(b) The fee for issuance of the license plates is $40.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.412. FOREIGN ORGANIZATION VEHICLES. (a) The department shall issue specialty license plates for an instrumentality established by a foreign government recognized by the United States before January 1, 1979, that is without official representation or diplomatic relations with the United States. The license plates must include the words "Foreign Organization" and shall remain valid for five years.(b) A person entitled to specialty license plates under this section may register the vehicle without payment of any fee paid for or at the time of registration.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.413. MEMBERS OF AMERICAN LEGION. (a) The department shall issue specialty license plates for members of the American Legion. The license plates shall include the words "Still Serving America" and the emblem of the American Legion. The department shall design the license plates in consultation with the American Legion.(b) The fee for the license plates is $30.(c) After deduction of $8 to reimburse the department for its administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the American Legion, Department of Texas account in the state treasury. Money in the account may be used only by the Texas Veterans Commission in making grants to the American Legion Endowment Fund for scholarships and youth programs sponsored by the American Legion, Department of Texas.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.414. PROFESSIONAL FIREFIGHTER PLATES. (a) The professional firefighter plate may be issued to qualified firefighters. The sponsor of the plate may nominate a state agency for receipt of funds under Section 504.801(e)(2)(A).(b) After deduction of the department's administrative costs in accordance with Section 504.801, the remainder of the fees from the sale of professional firefighter plates shall be deposited to the credit of an account in the state treasury to be used by the nominated state agency for the purpose of making grants to support the activities of an organization of professional firefighters located in this state that provides emergency relief and college scholarship funds to the professional firefighters and their dependents.

Added by Acts 2009, 81st Leg., R.S., Ch. 712, Sec. 1, eff. June 19, 2009.

SUBCHAPTER F. SPECIALTY LICENSE PLATES FOR CERTAIN VEHICLESText of section effective until September 01, 2011Sec. 504.501. CLASSIC MOTOR VEHICLES. (a) The department shall issue specialty license plates for a motor vehicle that is at least 25 years old. The license plates must include the words "Classic Auto," "Classic Motorcycle," or "Classic Truck" or a similar designation, as appropriate.(b) A person eligible for the license plates may instead use license plates that were issued by this state in the same year as the model year of the vehicle and are approved by the department. The department may require the attachment of a registration insignia to the license plate in a manner that does not affect the display of information originally on the license plate.(c) The fee for issuance or approval of license plates under this section is $15.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1136, Sec. 32, eff. September 1, 2011.

Text of section effective on September 01, 2011Sec. 504.501. CLASSIC MOTOR VEHICLES AND TRAVEL TRAILERS. (a) The department shall issue specialty license plates for a motor vehicle that is at least 25 years old. The license plates must include the word "Classic" or a similar designation, as appropriate.(b) A person eligible for the license plates may instead use license plates that were issued by this state in the same year as the model year of the vehicle and are approved by the department if the plates are approved for the vehicle before January 1, 2011. The department may require the attachment of a registration insignia to the license plate in a manner that does not affect the display of information originally on the license plate.(c) There is no fee for issuance or approval of license plates under this section.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1136, Sec. 32, eff. September 1, 2011.

Text of section effective until September 01, 2011Sec. 504.5011. CLASSIC TRAVEL TRAILERS. (a) In this section, "travel trailer" has the meaning assigned by Section 502.166.(b) The department shall issue specialty license plates for a travel trailer that is at least 25 years old. The license plates must include the words "Classic Travel Trailer" or a similar designation.(c) A person eligible for the license plates may instead use license plates that were issued by this state in the same year as the model year of the travel trailer and are approved by the department. The department may require the attachment of a registration insignia to the license plate in a manner that does not affect the display of information originally on the license plate.(d) The fee for issuance or approval of license plates under this section is $15.

Added by Acts 2005, 79th Leg., Ch. 1045, Sec. 1, eff. September 1, 2005.

Sec. 504.502. CERTAIN EXHIBITION VEHICLES; OFFENSE. (a) The department shall issue specialty license plates for a passenger car, truck, motorcycle, or former military vehicle that:(1) is at least 25 years old, if the vehicle is a passenger car, truck, or motorcycle;(2) is a collector's item;(3) is used exclusively for exhibitions, club activities, parades, and other functions of public interest and is not used for regular transportation; and(4) does not carry advertising.(b) The license plates must include the words "Antique Auto," "Antique Truck," "Antique Motorcycle," or "Military Vehicle," as appropriate.(c) A person eligible for the license plates may instead use license plates issued by this state in the same year as the model year of the vehicle and approved by the department, provided that a passenger car must bear passenger car or truck license plates and a truck must bear passenger car or truck license plates. The department may require attachment of a registration insignia to the license plate in a manner that does not affect the display of information originally on the license plate.(d) License plates issued or approved under this section expire on the fifth anniversary of the date of issuance or approval.(e) The fee for issuance or approval of license plates under this section is:(1) $10 for each year or portion of a year remaining in the five-year registration period if the vehicle was manufactured in 1921 or later; or(2) $8 for each year or portion of a year remaining in the five-year registration period if the vehicle was manufactured before 1921.(f) The department may exempt a former military vehicle from the requirement to display a license plate or registration insignia if the exemption is necessary to maintain the vehicle's accurate military markings. The department may approve an alternative registration insignia that is compatible with the vehicle's original markings.(g) A person entitled to specialty license plates or to department approval under this section may register the vehicle without payment of any fees paid for or at the time of registration except the fee for the license plate. An owner of a vehicle registered under this subsection who violates this section commits an offense. An offense under this section is a misdemeanor punishable by a fine of not less than $5 or more than $200.(h) Notwithstanding any other provision of law, a vehicle issued license plates under Subsection (a) shall be required to attach and display only one license plate on the rear of the vehicle.(i) In this section, "former military vehicle" means a vehicle, including a trailer, regardless of the vehicle's size, weight, or year of manufacture, that:(1) was manufactured for use in any country's military forces; and(2) is maintained to represent its military design and markings accurately.(j) It is an affirmative defense to prosecution of an offense under this section that at the time of the offense the vehicle was en route to or from a location for the purpose of routine maintenance of the vehicle.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1318, Sec. 1, eff. September 1, 2005.

Sec. 504.503. MUNICIPAL AND PRIVATE BUSES. (a) The department shall issue without charge specialty license plates for municipal buses and private buses. The license plates must include the words "City Bus" or "Private Bus," as appropriate.(b) In this section, "private bus" means a bus that:(1) is not operated for hire; and(2) is not classified as a municipal bus or a motor bus.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.504. CERTAIN FARM VEHICLES AND DRILLING AND CONSTRUCTION EQUIPMENT. (a) The department shall issue specialty license plates to a vehicle described by Subsection (b) or (c). The fee for the license plates is $5.(b) An owner is not required to register a vehicle that is used only temporarily on the highways if the vehicle is:(1) a farm trailer or farm semitrailer with a gross weight of more than 4,000 pounds but not more than 34,000 pounds that is used exclusively to transport:(A) seasonally harvested agricultural products or livestock from the place of production to the place of processing, market, or storage; or(B) farm supplies from the place of loading to the farm;(2) machinery used exclusively for the purpose of drilling water wells; or(3) construction machinery that is not designed to transport persons or property on a public highway.(c) An owner is not required to register a vehicle that is:(1) a farm trailer or farm semitrailer owned by a cotton gin and used exclusively to transport agricultural products without charge from the place of production to the place of processing, market, or storage;(2) a trailer used exclusively to transport fertilizer without charge from a place of supply or storage to a farm; or(3) a trailer used exclusively to transport cottonseed without charge from a place of supply or storage to a farm or place of processing.(d) A vehicle described by Subsection (b) is exempt from the inspection requirements of Subchapters B and F, Chapter 548.(e) This section does not apply to a farm trailer or farm semitrailer that:(1) is used for hire;(2) has metal tires operating in contact with the highway;(3) is not equipped with an adequate hitch pinned or locked so that it will remain securely engaged to the towing vehicle while in motion; or(4) is not operated and equipped in compliance with all other law.(f) A vehicle to which this section applies that is operated on a public highway in violation of this section is considered to be operated while unregistered and is immediately subject to the applicable registration fees and penalties prescribed by Chapter 502.(g) In this section, the gross weight of a trailer or semitrailer is the combined weight of the vehicle and the load carried on the highway.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.505. COTTON VEHICLES. (a) The department shall issue specialty license plates for a single motor vehicle that is:(1) used only to transport chile pepper modules, seed cotton, cotton, cotton burrs, or equipment used in transporting or processing chile peppers or cotton; and(2) not more than 10 feet in width.(b) The license plates must include the words "Cotton Vehicle."Text of subsection effective until September 01, 2011(c) The initial fee for issuance of the license plates is $8. The license plates may be renewed without payment of a fee.Text of subsection effective on September 01, 2011(c) There is no fee for issuance of the license plates. The license plates may be renewed without payment of a fee.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 247, Sec. 1, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 1136, Sec. 33, eff. September 1, 2011.

Sec. 504.506. CERTAIN LOG LOADER VEHICLES. (a) The department shall issue specialty license plates for a vehicle that is temporarily operated on public highways, during daylight hours only, and on which machinery is mounted solely to load logs on other vehicles.(b) The fee for issuance of the license plates is $62.50.(c) A person entitled to specialty license plates under this section may register the vehicle without payment of any fee paid for or at the time of registration other than the fee for the license plates.(d) A vehicle having a license plate issued under this section is exempt from the inspection requirements of Chapter 548.(e) This section does not apply to a vehicle used to haul logs.(f) A vehicle to which this section applies that is operated on a public highway in violation of this section is considered to be operated or moved while unregistered and is immediately subject to the applicable fees and penalties prescribed by Chapter 502.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.507. FORESTRY VEHICLES. (a) The department shall issue specialty license plates for forestry vehicles. License plates issued under this section must include the words "Forestry Vehicle."Text of subsection effective until September 01, 2011(b) The fee for issuance of the license plates is $8. The department shall:(1) also collect any additional fee that a county imposes under this chapter for registration of a forestry vehicle; and(2) send the fee to the appropriate county for disposition.Text of subsection effective on September 01, 2011(b) There is no fee for issuance of the license plates. The department shall:(1) collect any fee that a county imposes under this chapter for registration of a forestry vehicle; and(2) send the fee to the appropriate county for disposition.(c) In this section, "forestry vehicle" means a vehicle used exclusively for transporting forest products in their natural state, including logs, debarked logs, untreated ties, stave bolts, plywood bolts, pulpwood billets, wood chips, stumps, sawdust, moss, bark, wood shavings, and property used in production of those products.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1136, Sec. 34, eff. September 1, 2011.

Sec. 504.508. TOW TRUCKS. (a) The department shall issue specialty license plates for a commercial motor vehicle used as a tow truck. The license plates must include the words "Tow Truck." A vehicle used commercially as a tow truck shall display license plates issued under this section.Text of subsection effective until September 01, 2011(b) The fee for issuance of the license plates is $15.Text of subsection effective on September 01, 2011(b) There is no fee for issuance of the license plates.(c) Proof of eligibility for license plates under this section must include a copy of the permit certificate issued by the Texas Department of Licensing and Regulation for the tow truck.(d) In this section, "tow truck" means a motor vehicle adapted or used to tow, winch, or otherwise move another motor vehicle.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1046, Sec. 3.05, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1136, Sec. 35, eff. September 1, 2011.

Text of section effective until September 01, 2011Sec. 504.509. VEHICLES CARRYING MOBILE AMATEUR RADIO EQUIPMENT. (a) The department shall issue specialty license plates for a person who holds an amateur radio station license issued by the Federal Communications Commission and who operates receiving and transmitting mobile amateur radio equipment. The license plates shall include the person's amateur call letters as assigned by the Federal Communications Commission. A person may register more than one vehicle equipped with mobile amateur radio equipment under this section, and the department shall issue license plates that include the same amateur call letters for each vehicle.(b) The fee for issuance of the license plates is $2 for the first year and $1 for each subsequent year.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1136, Sec. 36, eff. September 1, 2011.

Text of section effective on September 01, 2011Sec. 504.509. VEHICLES CARRYING MOBILE AMATEUR RADIO EQUIPMENT. The department shall issue specialty license plates for a person who holds an amateur radio station license issued by the Federal Communications Commission and who operates receiving and transmitting mobile amateur radio equipment. The license plates shall include the person's amateur call letters as assigned by the Federal Communications Commission. A person may register more than one vehicle equipped with mobile amateur radio equipment under this section, and the department shall issue license plates that include the same amateur call letters for each vehicle.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1136, Sec. 36, eff. September 1, 2011.

Sec. 504.510. GOLF CART LICENSE PLATES. (a) The department shall issue specialty license plates for an eligible golf cart.Text of subsection effective until September 01, 2011(b) The fee for issuance of the license plates is $10.Text of subsection effective on September 01, 2011(b) The fee for issuance of the license plates is $6.(c) A person entitled to specialty license plates under this section may register the golf cart without payment of any fees paid for or at the time of registration other than the fee for the license plates. This section does not authorize the operation of a golf cart on a public road where it is otherwise prohibited by law.(d) This section applies only to an owner of a golf cart who resides:(1) on real property that is owned or under the control of the United States Corps of Engineers and is required by that agency to register the owner's golf cart under this chapter; and(2) in a county that borders another state and has a population of more than 110,000 but less than 111,000.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1136, Sec. 37, eff. September 1, 2011.

SUBCHAPTER G. SPECIALTY LICENSE PLATES FOR GENERAL DISTRIBUTIONSec. 504.601. GENERAL PROVISIONS APPLICABLE TO SPECIALTY LICENSE PLATES FOR GENERAL DISTRIBUTION. (a) Unless expressly provided by this subchapter or department rule:(1) the fee for issuance of a license plate under this subchapter is $30; and(2) of each fee received under this subchapter, the department shall use $8 to defray its administrative costs in complying with this subchapter.(b) This section does not apply to a specialty license plate marketed and sold by a private vendor at the request of the specialty license plate sponsor under Section 504.6011.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1381, Sec. 4, eff. September 1, 2009.

Sec. 504.6011. GENERAL PROVISIONS APPLICABLE TO SPECIALTY LICENSE PLATES FOR GENERAL DISTRIBUTION SOLD THROUGH PRIVATE VENDOR. (a) The sponsor of a specialty license plate authorized to be issued under this subchapter before September 1, 2009, may contract with the private vendor authorized under Subchapter J for the marketing and sale of the specialty license plate.(b) The fee for issuance of a specialty license plate described by Subsection (a) is the amount established under Section 504.851.(c) Notwithstanding any other law, from each fee received for the issuance of a specialty license plate described by Subsection (a), the department shall:(1) deduct the administrative costs described by Section 504.601(a)(2);(2) deposit to the credit of the account designated by the law authorizing the specialty license plate the portion of the fee for the sale of the plate that the state would ordinarily receive under the contract described by Section 504.851(a); and(3) pay to the private vendor the remainder of the fee.

Added by Acts 2009, 81st Leg., R.S., Ch. 1381, Sec. 5, eff. September 1, 2009.

Sec. 504.602. KEEP TEXAS BEAUTIFUL LICENSE PLATES. (a) The department shall issue specialty license plates including the words "Keep Texas Beautiful." The department shall design the license plates in consultation with Keep Texas Beautiful, Inc.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be used in connection with the department's litter prevention and community beautification programs.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.603. TEXAS CAPITOL LICENSE PLATES. (a) The department shall issue specialty license plates depicting the State Capitol.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the general revenue fund.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.604. TEXAS COMMISSION ON THE ARTS LICENSE PLATES. (a) The department shall issue specialty license plates including the words "State of the Arts." The department shall design the license plates in consultation with the Texas Commission on the Arts.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the Texas Commission on the Arts operating fund established under Section 444.027, Government Code.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.605. ANIMAL FRIENDLY LICENSE PLATES. (a) The department shall issue specialty license plates including the words "Animal Friendly." The department shall design the license plates.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the animal friendly account established by Section 828.014, Health and Safety Code.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.606. BIG BEND NATIONAL PARK LICENSE PLATES. (a) The department shall issue specialty license plates that include one or more graphic images of a significant feature of Big Bend National Park. The department shall design the license plates in consultation with the Parks and Wildlife Department and any organization designated by it.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the Big Bend National Park account in the state treasury. Money in the account may be used only by the Parks and Wildlife Department to support the activities of a designated nonprofit organization whose primary purpose is the improvement or preservation of Big Bend National Park.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.607. READ TO SUCCEED. (a) The department shall issue specialty license plates including the words "Read to Succeed." The department shall design the license plates.(b) After deduction of the department's administrative costs, the remainder of the fee shall be deposited to the credit of the "Read to Succeed" account in the general revenue fund. Money in the account may be used only to provide educational materials for public school libraries. The account is composed of:(1) money required to be deposited to the credit of the account under this subsection; and(2) donations made to the account.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.608. MOTHERS AGAINST DRUNK DRIVING LICENSE PLATES. (a) The department shall issue specialty license plates that include the words "Mothers Against Drunk Driving." The department shall design the license plates in consultation with Mothers Against Drunk Driving.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the general revenue fund and may be appropriated only to the Texas Higher Education Coordinating Board in making grants to benefit drug-abuse prevention and education programs sponsored by Mothers Against Drunk Driving.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 575, Sec. 2, eff. September 1, 2005.

Sec. 504.609. UNITED STATES OLYMPIC COMMITTEE LICENSE PLATES. The department shall issue specialty license plates including the words "United States Olympic Committee." The department shall design the license plates in consultation with the United States Olympic Committee.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.610. TEXAS AEROSPACE COMMISSION LICENSE PLATES. (a) The department shall issue specialty license plates including the words "Texas Aerospace Commission." The department shall design the license plates in consultation with the Texas Aerospace Commission.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the general revenue fund.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.611. VOLUNTEER ADVOCATE PROGRAM LICENSE PLATES. (a) The department shall issue specialty license plates in recognition of children. The department shall design the license plates in consultation with the attorney general.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the attorney general volunteer advocate program account in the general revenue fund. Money deposited to the credit of the volunteer advocate program account may be used only by the attorney general to fund a contract entered into by the attorney general under Section 264.602, Family Code.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.612. TEXAS YOUNG LAWYERS ASSOCIATION LICENSE PLATES. (a) The department shall issue specialty license plates including the words "And Justice for All." The department shall design the license plates in consultation with the Texas Young Lawyers Association.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the basic civil legal services account established by Section 51.943, Government Code.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.613. HOUSTON LIVESTOCK SHOW AND RODEO LICENSE PLATES. (a) The department shall issue specialty license plates including the words "Houston Livestock Show and Rodeo." The department shall design the license plates in consultation with the Houston Livestock Show and Rodeo.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the Houston Livestock Show and Rodeo scholarship account in the state treasury. Money in the account may be used only by the Texas Higher Education Coordinating Board in making grants to benefit the Houston Livestock Show and Rodeo.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.614. PROFESSIONAL SPORTS TEAM LICENSE PLATES. (a) The department may issue specialty license plates that include the name and insignia of a professional sports team located in this state. The department shall design the license plates in consultation with the professional sports team and may enter a trademark license with the professional sports team or its league to implement this section. A license plate may be issued under this section only for a professional sports team that:(1) certifies to the department that it has determined that at least 3,500 persons will apply for the plates; and(2) plays its home games in a facility constructed or operated, in whole or in part, with public funds.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be sent to the public entity that provided public funds for the construction or renovation of the facility in which the professional sports team plays its home games or that provides public funds for the operation of that facility. The funds shall be deposited to the credit of the venue project fund, if the public entity has created a venue project fund under Section 334.042 or 335.072, Local Government Code. If the public entity has not created a venue project fund, funds distributed to a public entity under this section must first be used to retire any public debt incurred by the public entity in the construction or acquisition of the facility in which the professional sports team plays its home games. After that debt is retired, funds distributed to the public entity may be spent only for maintenance or improvement of the facility.(c) In this section:(1) "Public entity" includes a municipality, county, industrial development corporation, or special district that is authorized to plan, acquire, establish, develop, construct, or renovate a facility in which a professional sports team plays its home games.(2) "Professional sports team" means a sports team that is a member or an affiliate of a member of the National Football League, National Basketball Association, or National Hockey League or a major league baseball team.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.615. COLLEGIATE LICENSE PLATES. (a) The department shall issue specialty license plates that include the name and insignia of a college. The department shall design the license plates in consultation with the applicable college. The department may issue a license plate under this section only for a college that certifies to the department that it has determined that at least 1,500 persons will apply for the plates.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the general revenue fund. The money may be used only for:(1) scholarships to students who demonstrate a need for financial assistance under Texas Higher Education Coordinating Board rule; or(2) Texas Public Educational Grants awarded under Subchapter C, Chapter 56, Education Code, if the fee is for the issuance of a license plate for a college described by Subsection (e)(1).(c) If the fee is for the issuance of license plates for a college described by Subsection (e)(1), the money:(1) shall be deposited to the credit of the institution of higher education designated on the license plates; and(2) is supplementary and is not income for purposes of reducing general revenue appropriations to that institution of higher education.(d) If the fee is for the issuance of license plates for a college described by Subsection (e)(2), the money shall be deposited to the credit of the Texas Higher Education Coordinating Board. The money:(1) shall be allocated to students at the college designated on the plates; and(2) is in addition to other money that the board may allocate to that college.(e) In this section, "college" means:(1) an institution of higher education as defined by Section 61.003, Education Code; or(2) a private college or university described by Section 61.222, Education Code.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1181, Sec. 53, eff. September 1, 2005.

Sec. 504.616. TEXAS READS LICENSE PLATES. (a) The department shall issue specialty license plates including the words "Texas Reads." The department shall design the license plates to incorporate one or more submissions from middle school students in a competition conducted by the department.(b) After deduction of the department's administrative costs, the remainder of the fee shall be deposited to the credit of the Texas Reads account in the general revenue fund. Money from the account may be used only to make grants under Section 441.0092, Government Code. The account is composed of:(1) money required to be deposited to the credit of the account under this subsection; and(2) donations made to the account.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.617. TEXAS. IT'S LIKE A WHOLE OTHER COUNTRY LICENSE PLATES. (a) The department shall issue specialty license plates that include the trademarked Texas patch and the words "Texas. It's Like A Whole Other Country." The department shall design the license plates in consultation with the Texas Department of Economic Development.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the tourism account in the general revenue fund to finance the Texas Department of Economic Development's tourism activities.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.618. CONSERVATION LICENSE PLATES. (a) The department shall issue specialty license plates to support Parks and Wildlife Department activities. The department shall design the license plates in consultation with the Parks and Wildlife Department.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the Texas parks and wildlife conservation and capital account established by Section 11.043, Parks and Wildlife Code. Money deposited in the Texas parks and wildlife conservation and capital account under this section is supplementary and is not income for the purposes of reducing general revenue appropriations to the Parks and Wildlife Department.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.619. TEXAS COMMISSION FOR THE DEAF AND HARD OF HEARING LICENSE PLATES. (a) The department shall issue specialty license plates in support of the Texas Commission for the Deaf and Hard of Hearing. The department shall design the license plates in consultation with the Texas Commission for the Deaf and Hard of Hearing.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates:(1) shall be deposited to the credit of the general revenue fund; and(2) may be appropriated only to the Texas Commission for the Deaf and Hard of Hearing for direct services programs, training, and education.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.620. TEXANS CONQUER CANCER LICENSE PLATES. (a) The department shall issue specialty license plates that include the words "Texans Conquer Cancer." The department shall design the license plates in consultation with the Cancer Prevention and Research Institute of Texas.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the cancer prevention and research fund established by Section 102.201, Health and Safety Code.

Amended by: Acts 2007, 80th Leg., R.S., Ch. 266, Sec. 6, eff. November 6, 2007.

Sec. 504.6201. CANCER OF UNKNOWN PRIMARY ORIGIN AWARENESS LICENSE PLATES. (a) The department shall issue specialty license plates to raise awareness of cancer of unknown primary origin. The license plates must include the words "A Fine Cause for Unknown Cancer." The department shall design the license plates in consultation with the Orange Grove Family Career and Community Leaders of America.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the cancer prevention and research fund established by Section 102.201, Health and Safety Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1005, Sec. 1, eff. September 1, 2009.

Sec. 504.621. SPECIAL OLYMPICS TEXAS LICENSE PLATES. (a) The department shall issue specialty license plates that include the words "Special Olympics Texas." The department shall design the license plates in consultation with Special Olympics Texas.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the Special Olympics Texas account established by Section 533.018, Health and Safety Code.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.622. GIRL SCOUT LICENSE PLATES. (a) The department shall issue specialty license plates that include the words "Girl Scouts." The department shall design the license plates in consultation with the Girl Scout Councils of Texas.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the Girl Scout account in the state treasury. Money in the account may be used by the Texas Higher Education Coordinating Board in making grants to benefit educational projects sponsored by the Girl Scout Councils of Texas.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.623. TEXAS YMCA. (a) The department shall issue specialty license plates in honor of the Young Men's Christian Association. The department shall design the license plates.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the YMCA account established by Section 7.025, Education Code, as added by Chapter 869, Acts of the 77th Legislature, Regular Session, 2001.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.624. 100TH FOOTBALL SEASON OF STEPHEN F. AUSTIN HIGH SCHOOL. (a) The department shall issue specialty license plates in honor of the 100th football season of Stephen F. Austin High School in Austin. The department shall design the license plates in consultation with the principal of Stephen F. Austin High School.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be sent to the Texas Education Agency for distribution to the Austin Independent School District to be used only for the benefit of the Austin High School Athletic Department.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.625. TEXAS AGRICULTURAL PRODUCTS LICENSE PLATES. (a) The department shall issue specialty license plates that include the words "Go Texan" and the "Go Texan" logo of the Department of Agriculture. The department shall design the license plates in consultation with the commissioner of agriculture.(b) After deduction of the department's administrative costs, the department shall deposit the remainder of the proceeds to the credit of the "Go Texan" partner program account established by Section 46.008, Agriculture Code.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.626. TEXAS CITRUS INDUSTRY. (a) The department shall issue specialty license plates in honor of the citrus industry in this state. The department shall design the license plates.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of an account in the general revenue fund that may be appropriated only to Texas A&M University--Kingsville to provide financial assistance to graduate students in the College of Agriculture and Human Sciences.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.627. WATERFOWL AND WETLAND CONSERVATION LICENSE PLATES. (a) The department shall issue specialty license plates including one or more graphic images supplied by the Parks and Wildlife Department. The department shall design the license plates in consultation with the Parks and Wildlife Department and any organization designated by it.(b) After deducting the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of an account in the state treasury. Money in the account may be used only by the Parks and Wildlife Department to support the activities of a designated nonprofit organization whose primary purpose is the conservation of waterfowl and wetland.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.6275. SAVE OUR BEACHES LICENSE PLATES. (a) The department shall issue specialty license plates to support the coastal protection and improvement program.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the coastal protection and improvement fund established by Section 33.653, Natural Resources Code, to fund the cleaning, maintaining, nourishing, and protecting of state beaches.

Added by Acts 2009, 81st Leg., R.S., Ch. 625, Sec. 1, eff. September 1, 2009.

Sec. 504.628. UNITED WE STAND LICENSE PLATES. (a) The department shall issue specialty license plates that include the words "United We Stand" and include only the colors red, white, blue, and black.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the Texas mobility fund.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.629. TEXAS PGA JUNIOR GOLF LICENSE PLATES. (a) The department shall issue specialty license plates in honor of Texas PGA Junior Golf. The department shall design the license plates in consultation with Texas PGA Junior Golf.(b) After deduction of the department's administrative costs, the remainder of the fee shall be deposited to the credit of the general revenue fund for use only by the Parks and Wildlife Department in making grants to benefit Texas PGA Junior Golf to provide scholarships to students.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.630. AIR FORCE ASSOCIATION LICENSE PLATES. (a) The department shall issue specialty license plates that include the words "Air Force Association." The department shall design the license plates in consultation with the Air Force Association of Texas.(b) After deduction of the department's administrative costs, the remainder of the fee shall be deposited to the credit of the Air Force Association of Texas account in the state treasury. Money in the account may be used by the Texas Veterans Commission in making grants to benefit projects sponsored by the Air Force Association of Texas.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.631. TEXAS STATE RIFLE ASSOCIATION LICENSE PLATES. (a) The department shall issue specialty license plates to honor the Texas State Rifle Association.(b) After deduction of the department's administrative costs, the remainder of the fee shall be deposited to the credit of an account in the general revenue fund that may be appropriated only to the Texas Cooperative Extension of The Texas A&M University System as follows:(1) 50 percent to supplement existing and future scholarship programs supported by the Texas State Rifle Association; and(2) 50 percent to support the 4-H Shooting Sports Program for youth.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 311, Sec. 1, eff. September 1, 2007.

Sec. 504.632. URBAN FORESTRY LICENSE PLATES. (a) The department shall issue specialty license plates to benefit urban forestry. The department shall design the license plates in consultation with an organization described in Subsection (b).(b) After deduction of the department's administrative costs, the remainder of the fee shall be deposited to the credit of the urban forestry account in the state treasury. Money in the account may be used by the Texas Forest Service in making grants to support the activities of a nonprofit organization located in Texas whose primary purpose is to sponsor projects involving urban and community:(1) tree planting;(2) tree preservation; and(3) tree education programs.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.633. SHARE THE ROAD LICENSE PLATES. (a) The department shall issue specialty license plates that include the words "Share the Road" and the image of a bicycle or a bicycle with a rider. The department shall design the plates in consultation with the Texas Bicycle Coalition Education Fund.(b) After deduction of the department's administrative costs, the remainder of the fee shall be deposited to the credit of the share the road account in the state treasury to be used only by the Texas Education Agency to support the activities of a designated nonprofit organization whose primary purpose is to promote bicyclist safety, education, and access through:(1) education and awareness programs; and(2) training, workshops, educational materials, and media events.(c) Up to 25 percent of the amount in Subsection (b) may be used to support the activities of the nonprofit organization in marketing and promoting the share the road concept and license plates.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.634. SAN ANTONIO MISSIONS NATIONAL HISTORICAL PARK LICENSE PLATES. (a) The department shall issue San Antonio Missions National Historical Park specialty license plates. The department shall design the license plates in consultation with Los Compadres de San Antonio Missions National Historical Park.(b) After deduction of the department's administrative costs, the remainder of the fee shall be deposited to the credit of Los Compadres de San Antonio Missions National Historical Park account in the state treasury. Money in the account may be used only by the Texas Historical Commission in making grants to Los Compadres de San Antonio Missions National Historical Park to be used for the purpose of the preservation and rehabilitation of the San Antonio Missions National Historical Park.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.635. EL PASO MISSION VALLEY LICENSE PLATES. (a) The department shall issue El Paso Mission Valley specialty license plates. The department shall design the license plates in consultation with the Socorro Mission Restoration Effort.(b) After deduction of the department's administrative costs, the remainder of the fee shall be deposited to the credit of the El Paso Mission Restoration account in the state treasury. Money in the account may be used only by the Texas Historical Commission in making grants to the Socorro Mission Restoration Effort to be used for the purpose of the preservation and rehabilitation of the Socorro Mission.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.636. COTTON BOLL LICENSE PLATES. (a) The department shall issue specialty license plates depicting a graphic image of a cotton boll. The department shall design the license plates in consultation with Texas Cotton Producers, Inc.(b) After deduction of the department's administrative costs, the remainder of the fee shall be deposited to the credit of the general revenue fund for use only by the Texas Higher Education Coordinating Board in making grants to benefit Texas Cotton Producers, Inc., for the sole purpose of providing scholarships to students who are pursuing a degree in an agricultural field related to the cotton industry while enrolled in an institution of higher education, as defined by Section 61.003, Education Code.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.637. DAUGHTERS OF THE REPUBLIC OF TEXAS LICENSE PLATES. (a) The department shall issue specialty license plates that include the words "Native Texan." The department shall design the license plates in consultation with the Daughters of the Republic of Texas.(b) After deduction of the department's administrative costs, the remainder of the fee shall be deposited to the credit of the Daughters of the Republic of Texas account in the state treasury. Money in the account may be used only by the Texas Department of Economic Development or its successor agency in making grants to the Daughters of the Republic of Texas to be used only for the purpose of:(1) preserving Texas historic sites; or(2) funding educational programs that teach Texas history.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.638. KNIGHTS OF COLUMBUS LICENSE PLATES. (a) The department shall issue specialty license plates that include the words "Knights of Columbus" and the emblem of the Order of the Knights of Columbus. The department shall design the license plates in consultation with the Knights of Columbus.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the State Council Charities account in the general revenue fund. Money in the account may be used only by the Texas Education Agency to make grants to State Council Charities to carry out the purposes of that organization.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.639. TEXAS MUSIC LICENSE PLATES. (a) The department shall issue specialty license plates that include the words "Texas Music." The department shall design the license plates in consultation with the governor's office.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the Texas Music Foundation account established by Section 7.027, Education Code.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.640. SPACE SHUTTLE COLUMBIA LICENSE PLATES. (a) The department shall issue Space Shuttle Columbia specialty license plates. The department shall design the license plates in consultation with the Aviation and Space Foundation of Texas.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the general revenue fund and may be used only by the Texas Aerospace Commission or its successor agency in making grants to benefit the Aviation and Space Foundation of Texas for the purposes of furthering aviation and space activities in Texas and providing Columbia Crew memorial scholarships to students.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.641. BE A BLOOD DONOR LICENSE PLATES. (a) The department shall issue Be a Blood Donor specialty license plates. The department shall design the license plates in consultation with the Gulf Coast Regional Blood Center in Houston.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the be a blood donor account under Section 162.016, Health and Safety Code.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.642. TEXAS COUNTY CHILD WELFARE BOARD LICENSE PLATES. (a) The department shall issue Texas County Child Welfare Boards specialty license plates. The department shall design the license plates in consultation with the Texas Council of Child Welfare Boards, Inc.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of a special account for abused and neglected children established at the Department of Protective and Regulatory Services. Money in the account may be used only by the Department of Protective and Regulatory Services to fund programs and services supporting abused and neglected children under Section 264.004, Family Code.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.643. STAR DAY SCHOOL LIBRARY READERS ARE LEADERS LICENSE PLATES. (a) The department shall issue specialty license plates that include the words "STAR Day School Library Readers Are Leaders." The department shall design the license plates in consultation with the State of Texas Anniversary Remembrance (STAR) Day Foundation.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the general revenue fund and used only by the Texas Education Agency in making grants to benefit the State of Texas Anniversary Remembrance (STAR) Day Foundation to be used only for the purpose of providing supplementary reading and service programs in partnership with public schools in this state for seventh and eighth grade public school students.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.644. MARINE MAMMAL RECOVERY LICENSE PLATES. (a) The department shall issue Marine Mammal Recovery specialty license plates. The department shall design the license plates in consultation with the Parks and Wildlife Department and the Texas Marine Mammal Stranding Network.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of an account in the state treasury. Money in the account may be used only by the Parks and Wildlife Department to support the activities of the Texas Marine Mammal Stranding Network in the recovery, rehabilitation, and release of stranded marine mammals. The Parks and Wildlife Department shall establish reporting and other mechanisms necessary to ensure that the money is spent for purposes for which it is dedicated.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.645. 4-H LICENSE PLATES. (a) The department shall issue specialty license plates that include the words "To Make the Best Better," the words "Texas 4-H," and the 4-H symbol of the four-leaf clover. The department shall design the license plates in consultation with the Texas 4-H and Youth Development Program.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the general revenue fund and shall be used only by the Texas Cooperative Extension of the Texas A&M University System for 4-H and Youth Development Programs and to support the Texas Cooperative Extension's activities related to 4-H and Youth Development Programs.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.646. SMILE TEXAS STYLE LICENSE PLATES. (a) The department shall issue specialty license plates that include the words "Smile Texas Style." The department shall design the license plates in consultation with the Texas Dental Association.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the general revenue fund to be used only by the Texas Department of Health in making grants to benefit the Texas Dental Association Financial Services for the sole use of providing charitable dental care.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.647. FIGHT TERRORISM LICENSE PLATES. (a) The department shall issue Fight Terrorism specialty license plates. The license plates shall include a pentagon-shaped border surrounding:(1) the date "9-11-01" with the likeness of the World Trade Center towers forming the "11";(2) the likeness of the United States flag; and(3) the words "Fight Terrorism."(b) The fee shall be deposited to the credit of the state highway fund.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.648. GOD BLESS TEXAS AND GOD BLESS AMERICA LICENSE PLATES. (a) The department shall issue specialty license plates that include the words "God Bless Texas" and "God Bless America."(b) After deduction of the department's administrative costs, the remainder of the fee shall be deposited to the credit of the share the road account in the state treasury and may only be used by the Texas Education Agency to support the Safe Routes to School Program of a designated statewide nonprofit organization whose primary purpose is to promote bicyclist safety, education, and access through:(1) education and awareness programs; and(2) training, workshops, educational materials, and media events.(c) The fee for the license plates is $40.(d) Up to 25 percent of the amount in Subsection (b) may be used to support the activities of the nonprofit organization in marketing and promoting the Safe Routes to School Program and the God Bless Texas and God Bless America license plates.(e) The Texas Education Agency may use money received under this section to secure funds available under federal matching programs for safe routes to school and obesity prevention.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 201, Sec. 1, eff. May 27, 2009.

Sec. 504.649. TEXAS JUNETEENTH LICENSE PLATES. (a) The department shall issue Texas Juneteenth specialty license plates. The department shall design the license plates in consultation with the Texas Emancipation Juneteenth Cultural and Historical Commission.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the Texas Emancipation Juneteenth Cultural and Historical Commission in a special account in the state treasury. Money in the account may be used only by the Texas Emancipation Juneteenth Cultural and Historical Commission for grants to Juneteenth USA to erect a Juneteenth Memorial Monument on the south grounds of the State Capitol, place Juneteenth monuments and markers in various historical parts of Texas, develop a Juneteenth Museum, Cultural, and Educational Institute, Recreation Center, and Park, and otherwise support the activities and projects of Juneteenth USA and its affiliates.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.650. KEEPING TEXAS STRONG LICENSE PLATES. (a) The department shall issue Keeping Texas Strong specialty license plates. The department shall design the license plates in consultation with the Texas Alliance of Energy Producers.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the Texas Alliance Education Program account in the general revenue fund. Money in the account may be used only by the Texas Education Agency to finance the education programs of the Texas Alliance of Energy Producers.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.651. MARCH OF DIMES LICENSE PLATES. (a) The department shall issue specialty license plates that include the words "March of Dimes." The department shall design the license plates in consultation with the March of Dimes Texas Chapter.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the Texas Department of Health for use in the Birth Defects Registry.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.652. MASTER GARDENER LICENSE PLATES. (a) The department shall issue specialty license plates that include the seal of the Texas Master Gardener program of Texas Cooperative Extension.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of an account in the general revenue fund. Money in the account may be used only by Texas Cooperative Extension for graduate student assistantships within the Texas Master Gardener program and to support Texas Cooperative Extension's activities related to the Texas Master Gardener program.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.653. MOTHER-CHILD SURVIVORS EDUCATIONAL SCHOLARSHIP FUND LICENSE PLATES. (a) The department shall issue mother-child survivors educational scholarship fund specialty license plates. The department shall design the license plates in consultation with Texans for Equal Justice.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the general revenue fund and may only be used by the attorney general to support the Texans for Equal Justice mother-child survivors educational scholarship fund for educational scholarships to:(1) surviving spouses of homicide victims who have one or more minor children and who need further education to adequately support the family; and(2) surviving children of homicide victims entering an institution of higher education or vocational school for the first time.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.654. EAGLE SCOUT LICENSE PLATES. (a) The department shall issue specialty license plates that bear a depiction of the Eagle Scout medal.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the Eagle Scout account in the general revenue fund. Money in the account may be used only by the Texas Higher Education Coordinating Board in making grants to support projects sponsored by Boy Scout councils in this state. The Texas Higher Education Coordinating Board shall distribute grants under this section geographically as nearly as possible in proportion to the number of license plates issued under this section in each region of the state.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.6545. BOY SCOUT LICENSE PLATES. (a) The department shall issue specialty license plates that include the words "Boy Scouts of America." The department shall design the license plates in consultation with the Boy Scouts of America.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the Boy Scout account in the general revenue fund. Money in the account may be used only by the Texas Higher Education Coordinating Board in making grants to benefit educational projects sponsored by Boy Scout councils in this state.

Added by Acts 2005, 79th Leg., Ch. 575, Sec. 3, eff. September 1, 2005.

Sec. 504.655. TEJANO MONUMENT LICENSE PLATES. (a) The department shall issue Tejano Monument specialty license plates. The department shall design the license plates in consultation with The Tejano Monument, Inc.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the Tejano Monument account in the general revenue fund. Money in the account may be used only by the State Preservation Board to design and erect a Tejano Monument for placement on the Capitol grounds or related educational programs.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.656. TEXAS LIONS CAMP LICENSE PLATES. (a) The department shall issue Texas Lions Camp specialty license plates. The department shall design the license plates in consultation with the Texas Lions League for Crippled Children.(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the Texas Lions Camp account in the state treasury. Money in the account may be used only by the Parks and Wildlife Department to support the activities of a designated nonprofit organization that is accredited by the American Camping Association and is licensed by the Texas Department of Health and whose primary purpose is to provide, without charge, a camp for physically disabled, hearing or vision impaired, and diabetic children who reside in this state, regardless of race, religion, or national origin. The Parks and Wildlife Department shall establish reporting and other mechanisms necessary to ensure that the money is spent only for the purposes for which it is dedicated.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.

Sec. 504.657. HIGHER EDUCATION COORDINATING BOARD LICENSE PLATES. (a) The department shall issue specialty license plates for the Texas Higher Education Coordinating Board. The department shall design the license plates in consultation with the coordinating board.(b) After deduction of the department's administrative costs, the remainder of the fee shall be deposited to the credit of the "College For Texans" campaign account in the general revenue fund for use only by the Texas Higher Education Coordinating Board for purposes of the campaign.

Added by Acts 2005, 79th Leg., Ch. 1181, Sec. 54, eff. September 1, 2005.

Sec. 504.658. INSURE TEXAS KIDS LICENSE PLATES. (a) The department shall issue specialty license plates that include the words "Insure Texas Kids."(b) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the general revenue fund and may be appropriated only to the Health and Human Services Commission to fund outreach efforts for public and private health benefit plans available for children.

Added by Acts 2007, 80th Leg., R.S., Ch. 1313, Sec. 1, eff. September 1, 2007.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 397, Sec. 1For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1381, Sec. 6, see other Sec. 504.660.Sec. 504.660. MARINE CONSERVATION LICENSE PLATES. (a) After deduction of the department's administrative costs in accordance with Section 504.801, the remainder of the fees allocated under Section 504.801(e)(2)(A) from the sale of Marine Conservation plates shall be deposited to the credit of an account in the state treasury to be used by the Texas Parks and Wildlife Department to support the activities of Coastal Conservation Association Texas in the conservation of marine resources.(b) The Texas Parks and Wildlife Department shall establish reporting and other mechanisms necessary to ensure that the money is spent for the purpose for which it is dedicated.

Added by Acts 2009, 81st Leg., R.S., Ch. 397, Sec. 1, eff. September 1, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1381, Sec. 6For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 397, Sec. 1, see other Sec. 504.660.Sec. 504.660. SEXUAL ASSAULT AWARENESS LICENSE PLATES. (a) The department shall design and issue specialty license plates to support victims of sexual assault.(b) The license plates must include the words "Speak up. Speak out." and an image of a blue ribbon.(c) After deduction of the department's administrative costs, the remainder of the fee for issuance of the license plates shall be deposited to the credit of the sexual assault program fund established by Section 420.008, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1381, Sec. 6, eff. September 1, 2009.

SUBCHAPTER H. ADMINISTRATIVE PROVISIONS RELATING TO SPECIALTY LICENSE PLATES FOR GENERAL DISTRIBUTIONSec. 504.701. DISCONTINUANCE OF CERTAIN SPECIALTY LICENSE PLATES. (a) This section applies only to license plates authorized by:(1) Section 504.602;(2) Section 504.603;(3) Section 504.604;(4) Section 504.605;(5) Section 504.606;(6) Section 504.607;(7) Section 504.608;(8) Section 504.609;(9) Section 504.610;(10) Section 504.611;(11) Section 504.612;(12) Section 504.613;(13) Section 504.614; or(14) Section 504.615.(b) Except as provided by Subsections (d) and (e), on or after September 1, 2004, the department may continue to issue license plates to which this section applies only if before that date at least:(1) 3,500 sets of the license plates authorized by the applicable section of this chapter have been issued or presold;(2) $15,000 has been received by the department from the issuance of license plates under that section; or(3) $15,000 has been deposited with the department for the continued issuance of those license plates.(c) If before September 1, 2004, one of the conditions described by Subsection (b) is not met for the license plate, the section that authorizes the issuance of that license plate expires on that date.(d) On or after September 1, 2004, the department may continue to issue license plates under:(1) Section 504.615 for a particular institution of higher education or private college or university only if before that date:(A) 800 sets of license plates for the particular institution, college, or university have been issued or presold;(B) $8,000 has been received by the department from the issuance of the license plates for that institution, college, or university; or(C) $8,000 has been deposited with the department for the continued issuance of the license plates for that institution, college, or university; or(2) Section 504.614 for a particular professional sports team only if before that date:(A) 1,900 sets of the license plates for that sports team have been issued or presold;(B) $8,000 has been received by the department from the issuance of license plates for that sports team; or(C) $8,000 has been deposited with the department for the continued issuance of license plates for that sports team.(e) Money deposited with the department under Subsection (b)(3), (d)(1)(C), or (d)(2)(C) shall be returned by the department to the person who made the deposit only after the requisite number of license plates under those subsections are issued or presold.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 729, Sec. 1, eff. September 1, 2007.

Sec. 504.702. SPECIALTY LICENSE PLATES AUTHORIZED AFTER JANUARY 1, 1999. (a) This section applies only to specialty license plates that are authorized to be issued by a law that takes effect on or after January 1, 1999.(b) The department may manufacture the specialty license plates only if a request for manufacture of the license plates is filed with the department. The request must be:(1) made on a form adopted by the department;(2) filed before the fifth anniversary of the effective date of the law that authorizes the issuance of the specialty license plates; and(3) accompanied by:(A) a deposit of $8,000; or(B) applications for issuance of at least 1,900 sets of the license plates plus the fees for issuance of that number of sets.(c) Money deposited with the department under Subsection (b)(3)(A) shall be returned to the person who made the deposit only if 1,900 sets of the applicable license plates are issued or presold.(d) If a request is not filed with the department before the date specified by Subsection (b)(2), the law that authorizes the issuance of the specialty license plates expires on that date.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 729, Sec. 2, eff. September 1, 2007.

SUBCHAPTER I. DEVELOPMENT OF NEW SPECIALTY LICENSE PLATESSec. 504.801. CREATION OF NEW SPECIALTY LICENSE PLATES BY THE DEPARTMENT.Text of subsection effective until September 01, 2011 (a) The department may create new specialty license plates on its own initiative or on receipt of an application from a potential sponsor. A new specialty license plate created under this section must comply with each requirement of Section 504.702 unless the license is created by the department on its own initiative. The department may permit a specialty license plate created under this section to be personalized. The redesign of an existing specialty license plate at the request of a sponsor shall be treated like the issuance of a new specialty license plate, except that the department may require a lower deposit amount to reflect the actual costs of redesigning the license plate.Text of subsection effective on September 01, 2011(a) The department may create new specialty license plates on its own initiative or on receipt of an application from a potential sponsor. A new specialty license plate created under this section must comply with each requirement of Section 504.702 unless the license is created by the department on its own initiative. The department may permit a specialty license plate created under this section to be personalized. The redesign of an existing specialty license plate at the request of a sponsor shall be treated like the issuance of a new specialty license plate, except that the department may require a nonrefundable design fee.(b) Any person may sponsor a new specialty license plate by submitting an application to the department. An application may nominate a state agency to receive funds derived from the issuance of the license plates. The application may also identify uses to which those funds should be appropriated.(c) The department shall design each new specialty license plate in consultation with the sponsor, if any, that applied for creation of that specialty license plate. The department may refuse to create a new specialty license plate if the design might be offensive to any member of the public, if the nominated state agency does not consent to receipt of the funds derived from issuance of the license plate, if the uses identified for those funds might violate a statute or constitutional provision, or for any other reason established by rule. At the request of the sponsor, distribution of the license plate may be limited by the department.(d) The fee for issuance of license plates created under this subchapter before September 1, 2009, is $30 unless the department sets a higher fee. This subsection does not apply to a specialty license plate marketed and sold by a private vendor at the request of the specialty license plate sponsor.(d-1) The fee for issuance of license plates created under this subchapter on or after September 1, 2009, is the amount established under Section 504.851.(e) For each fee collected for a license plate issued by the department under this section:(1) $8 shall be used to reimburse the department for its administrative costs; and(2) the remainder shall be deposited to the credit of:(A) the specialty license plate fund, which is an account in the general revenue fund, if the sponsor nominated a state agency to receive the funds; or(B) the state highway fund if the sponsor did not nominate a state agency to receive the funds or if there is no sponsor.(f) Subchapter D, Chapter 316, Government Code, and Section 403.095, Government Code, do not apply to fees collected under this subchapter.(g) The department may report to the legislature at any time concerning implementation of this section. The report may include recommendations concerning the appropriations, by amount, state agency, and uses, that are necessary to implement the requests of sponsors.(h) The department may vary the design of a license plate created under this section to accommodate or reflect its use on a motor vehicle other than a passenger car or light truck.(i) The sponsor of a new specialty plate may not be a for-profit enterprise.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1136, Sec. 38, eff. September 1, 2011.Acts 2009, 81st Leg., R.S., Ch. 1381, Sec. 7, eff. September 1, 2009.

Sec. 504.802. MARKETING AND SALE BY PRIVATE VENDOR OF SPECIALTY LICENSE PLATES CREATED BEFORE SEPTEMBER 1, 2009. (a) A sponsor of a specialty license plate created under this subchapter before September 1, 2009, may contract with the private vendor authorized under Subchapter J for the marketing and sale of the specialty license plate.(b) The fee for issuance of a specialty license plate described by Subsection (a) is the amount established under Section 504.851(c).(c) Notwithstanding any other law, from each fee received from the issuance of a specialty license plate marketed and sold by the private vendor under this section, the department shall:(1) deduct the administrative costs described by Section 504.801(e)(1);(2) deposit the portion of the fee for the sale of the plate that the state would ordinarily receive under the contract described by Section 504.851(a) to the credit of:(A) the specialty license plate fund, if the sponsor nominated a state agency to receive the funds; or(B) the general revenue fund, if the sponsor did not nominate a state agency to receive the funds or if there is no sponsor; and(3) pay to the private vendor the remainder of the fee.

Added by Acts 2009, 81st Leg., R.S., Ch. 1381, Sec. 8, eff. September 1, 2009.

SUBCHAPTER J. MARKETING OF SPECIALTY PLATES THROUGH PRIVATE VENDORSec. 504.851. CONTRACT WITH PRIVATE VENDOR. (a) The department shall enter into a contract with the private vendor whose proposal is most advantageous to the state, as determined from competitive sealed proposals that satisfy the requirements of this section, for the marketing and sale of:(1) personalized license plates; or(2) with the agreement of the private vendor, other specialty license plates authorized by Subchapters G and I.(a-1) The department may not issue specialty, personalized, or souvenir license plates with background colors other than white, unless the plates are marketed and sold by the private vendor.(a-2) Specialty license plates authorized for marketing and sale under Subsection (a) must include:(1) specialty license plates created under Subchapters G and I on or after September 1, 2009; and(2) at the request of the specialty license plate sponsor, an existing specialty license plate created under Subchapters G and I before September 1, 2009.(b) The board by rule shall establish fees for the issuance or renewal of personalized license plates that are marketed and sold by the private vendor. Fees must be reasonable and not less than the greater of:(1) the amounts necessary to allow the department to recover all reasonable costs to the department associated with the evaluation of the competitive sealed proposals received by the department and with the implementation and enforcement of the contract, including direct, indirect, and administrative costs; or(2) the amount established by Section 504.853(b).(c) The board by rule shall establish the fees for the issuance or renewal of souvenir license plates, specialty license plates, or souvenir or specialty license plates that are personalized that are marketed and sold by the private vendor. Fees must be reasonable and not less than the amounts necessary to allow the department to recover all reasonable costs to the department associated with the evaluation of the competitive sealed proposals received by the department and with the implementation and enforcement of the contract, including direct, indirect, and administrative costs. A fee established under this subsection is in addition to:(1) the registration fee and any optional registration fee prescribed by this chapter for the vehicle for which specialty license plates are issued;(2) any additional fee prescribed by this subchapter for the issuance of specialty license plates for that vehicle; and(3) any additional fee prescribed by this subchapter for the issuance of personalized license plates for that vehicle.(c-1) Subsections (b) and (c) do not apply to the sale at auction of a specialty plate or personalized specialty plate that is not used on a motor vehicle.(d) At any time as necessary to comply with Subsection (b) or (c), the board may increase or decrease the amount of a fee established under the applicable subsection.(e) The portion of a contract with a private vendor regarding the marketing and sale of personalized license plates is payable only from amounts derived from the collection of the fee established under Subsection (b). The portion of a contract with a private vendor regarding the marketing and sale of souvenir license plates, specialty license plates, or souvenir or specialty license plates that are personalized under Section 504.102 is payable only from amounts derived from the collection of the fee established under Subsection (c).(f) The department may approve new design and color combinations for personalized license plates that are marketed and sold by a private vendor under a contract entered into with the private vendor. Each approved license plate design and color combination remains the property of the department.(g) The department may approve new design and color combinations for specialty license plates authorized by this chapter, including specialty license plates that may be personalized, that are marketed and sold by a private vendor under a contract entered into with the private vendor. Each approved license plate design and color combination remains the property of the department. Except as otherwise provided by this chapter, this subsection does not authorize:(1) the department to approve a design or color combination for a specialty license plate that is inconsistent with the design or color combination specified for the license plate by the section of this chapter that authorizes the issuance of the specialty license plate; or(2) the private vendor to market and sell a specialty license plate with a design or color combination that is inconsistent with the design or color combination specified by that section.(g-1) The department may not:(1) publish a proposed design or color combination for a specialty license plate for public comment in the Texas Register or otherwise, except on the department's website for a period not to exceed 10 days; or(2) restrict the background color, color combinations, or color alphanumeric license plate numbers of a specialty license plate, except as determined by the Department of Public Safety as necessary for law enforcement purposes.(h) Subject to the limitations provided by Subsections (g) and (g-1), the department may cancel a license plate or require the discontinuation of a license plate design or color combination that is marketed and sold by a private vendor under contract at any time if the department determines that the cancellation or discontinuation is in the best interest of this state or the motoring public.(i) A contract entered into by the department with a private vendor under this section:(1) must comply with any law generally applicable to a contract for services entered into by the department;(2) must require the private vendor to render at least quarterly to the department periodic accounts that accurately detail all material transactions, including information reasonably required by the department to support fees that are collected by the vendor, and to regularly remit all money payable to the department under the contract; and(3) may allow or require the private vendor to establish an electronic infrastructure coordinated and compatible with the department's registration system, by which motor vehicle owners may electronically send and receive applications, other documents, or required payments, and that, when secure access is necessary, can be electronically validated by the department.(j) From amounts received by the department under the contract described by Subsection (a), the department shall deposit to the credit of the state highway fund an amount sufficient to enable the department to recover its administrative costs for all license plates issued under this section, any payments to the vendor under the contract, and any other amounts allocated by law to the state highway fund. To the extent that the disposition of other amounts received by the department is governed by another law, those amounts shall be deposited in accordance with the other law. Any additional amount received by the department under the contract shall be deposited to the credit of the general revenue fund.(k) The department shall certify to the comptroller the estimate, with a detailed explanation of the basis on which the estimate is calculated, of all reasonable costs to the department associated with the evaluation of competitive sealed proposals received by the department under this section and associated with the implementation and enforcement of a contract entered into under this section, including direct, indirect, and administrative costs for the issuance or renewal of personalized license plates or specialty license plates.(l) A contract entered into with the private vendor shall provide for the department to recover all costs incurred by the department in implementing this section. Under the contract, the department may require the private vendor to reimburse the department in advance for:(1) not more than one-half of the department's anticipated costs in connection with the contract; and(2) the department's anticipated costs in connection with the introduction of a new specialty license plate.(m) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1381, Sec. 11(2), eff. September 1, 2009.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 754, Sec. 1, eff. June 17, 2005.Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 2G.03, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1381, Sec. 9, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1381, Sec. 11(2), eff. September 1, 2009.

Sec. 504.852. CONTRACT LIMITATIONS. (a) In a contract under Section 504.851, the department may not:(1) unreasonably disapprove or limit any aspect of a private vendor's marketing and sales plan;(2) unreasonably interfere with the selection, assignment, or management by the private vendor of the private vendor's employees, agents, or subcontractors; or(3) require a private vendor to market and sell souvenir license plates, specialty license plates, or souvenir or specialty license plates personalized under Section 504.102.(b) If a private vendor contracts to market and sell souvenir license plates, specialty license plates, or souvenir or specialty license plates personalized under Section 504.102, the initial term of the contract shall be for at least five years from the effective date of the contract. The contract may provide, with the agreement of the department and the private vendor, a second term at least equal in length to the initial term of the contract.(c) Notwithstanding Subsection (b), a private vendor may not market and sell souvenir license plates, specialty license plates, or souvenir or specialty license plates personalized under Section 504.102 that compete directly for sales with another specialty license plate issued under this chapter unless the department and the sponsoring agency or organization of the other license plate approve.

Added by Acts 2005, 79th Leg., Ch. 754, Sec. 2, eff. June 17, 2005.

Sec. 504.853. PERSONALIZED LICENSE PLATES ISSUED BEFORE SEPTEMBER 1, 2009. (a) A personalized license plate issued before September 1, 2009, may be issued for a subsequent registration period only if the applicant submits an application and pays the required fee for the applicable registration period. A person who is issued a personalized license plate has first priority on that license plate for each subsequent registration period for which the person submits a new application for that plate.(b) The fee for issuance of a personalized license plate issued before September 1, 2009, is $40, unless the director adopts by rule a higher fee.(c) A person who is issued a personalized license plate by the department before September 1, 2009, may:(1) submit an application for the plate under Subsection (a) and pay the required fee for each subsequent registration period under Subsection (b); or(2) purchase through the private vendor a license to display the alphanumeric pattern on a license plate for any term allowed by law.(d) The department may not issue a replacement set of personalized license plates to the same person before the sixth anniversary of the date of issuance unless the applicant for issuance of replacement plates pays an additional fee of $30.(e) Of each fee collected by the department under this section:(1) $1.25 shall be used to defray the cost of administering this section; and(2) the remainder shall be deposited to the credit of the general revenue fund.

Added by Acts 2009, 81st Leg., R.S., Ch. 1381, Sec. 10, eff. September 1, 2009.

Sec. 504.854. AUCTION. (a) The private vendor may sell at auction a license to display a unique alphanumeric pattern on a license plate.(b) Only a license to display an alphanumeric pattern purchased under this section or a license to display an alphanumeric pattern sold by the private vendor under Section 504.853 may be transferred to another person. The transferee is entitled to the same rights and privileges as the transferor.(c) The transferee shall file a form prescribed by the department to notify the department of the transfer. The department may set a fee to be paid by the transferee to the department for the transfer.

Added by Acts 2009, 81st Leg., R.S., Ch. 1381, Sec. 10, eff. September 1, 2009.



CHAPTER 520. MISCELLANEOUS PROVISIONS

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE A. CERTIFICATES OF TITLE AND REGISTRATION OF VEHICLES

CHAPTER 520. MISCELLANEOUS PROVISIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 520.001. DEFINITION. In this chapter, "department" means

the Texas Department of Motor Vehicles.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 2H.01, eff. September 1, 2009.

Sec. 520.002. LEASE OF ADDITIONAL COMPUTER EQUIPMENT. (a) This

section applies only to the lease of equipment to a county for

the operation of the automated registration and title system in

addition to the equipment provided by the department at no cost

to the county under a formula prescribed by the department.

(b) On the request of the tax assessor-collector of a county,

the department may enter into an agreement with the commissioners

court of that county under which the department leases additional

equipment to the county for the use of the tax assessor-collector

in operating the automated registration and title system in that

county.

(c) A county may install equipment leased under this section at

offices of the county or of an agent of the county.

(d) Equipment leased under this section:

(1) remains the property of the department; and

(2) must be used primarily for the automated registration and

title system.

(e) Under the agreement, the department shall charge the county

an amount not less than the amount of the cost to the department

to provide the additional equipment and any related services

under the lease. All money collected under the lease shall be

deposited to the credit of the state highway fund.

Added by Acts 1999, 76th Leg., ch. 876, Sec. 1, eff. June 18,

1999.

SUBCHAPTER B. MOTOR NUMBER RECORD REQUIREMENTS

Sec. 520.011. MOTOR NUMBER REQUIRED FOR VEHICLE REGISTRATION;

PENALTY. (a) A person may not apply to the county

assessor-collector for the registration of a motor vehicle from

which the original motor number has been removed, erased, or

destroyed until the motor vehicle bears the motor number assigned

by the department.

(b) A person commits an offense if the person violates this

section. An offense under this subsection is a misdemeanor

punishable by a fine of not less than $50 and not more than $100.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 520.012. APPLICATION FOR MOTOR NUMBER RECORD; RECORD;

PENALTY. (a) To obtain a motor number assigned by the

department, the owner of a motor vehicle that has had the

original motor number removed, erased, or destroyed must file a

sworn application with the department.

(b) The department shall maintain a separate register for

recording each motor number assigned by the department. For each

motor number assigned by the department, the record must

indicate:

(1) the motor number assigned by the department;

(2) the name and address of the owner of the motor vehicle; and

(3) the make, model, and year of manufacture of the motor

vehicle.

(c) A person who fails to comply with this section commits an

offense. An offense under this subsection is a misdemeanor

punishable by a fine of not less than $10 and not more than $100.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 520.013. PRESENTATION OF MOTOR NUMBER RECEIPT REQUIRED;

PENALTY. (a) A person who receives a motor number from the

department shall present the receipt received from the department

for the assignment of the motor number to the county

assessor-collector when the person applies for the registration

of the motor vehicle.

(b) A person commits an offense if the person violates this

section. An offense under this subsection is a misdemeanor

punishable by a fine of not less than $10 and not more than $50.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 520.014. VIOLATION BY COUNTY ASSESSOR-COLLECTOR; PENALTY.

(a) A county assessor-collector commits an offense if the county

assessor-collector knowingly accepts an application for the

registration of a motor vehicle that:

(1) has had the original motor number removed, erased, or

destroyed; and

(2) does not bear a motor number assigned by the department.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $10 and not more than $50.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. GENERAL REQUIREMENTS RELATING TO TRANSFERS OF USED

MOTOR VEHICLES

Sec. 520.022. DELIVERY OF RECEIPT AND TITLE TO TRANSFEREE;

PENALTY. (a) A person, whether acting for that person or

another, who sells, trades, or otherwise transfers a used motor

vehicle shall deliver to the transferee at the time of delivery

of the vehicle:

(1) the license receipt issued by the department for

registration of the vehicle, if the vehicle was required to be

registered at the time of the delivery; and

(2) a properly assigned certificate of title or other evidence

of title as required under Chapter 501.

(b) A person commits an offense if the person violates this

section. An offense under this subsection is a misdemeanor

punishable by a fine not to exceed $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 1423, Sec. 5, eff. Sept. 1,

1999.

Sec. 520.0225. PERSONS ON ACTIVE DUTY IN ARMED FORCES OF UNITED

STATES. (a) This section applies only to a used motor vehicle

that is owned by a person who:

(1) is on active duty in the armed forces of the United States;

(2) is stationed in or has been assigned to another nation under

military orders; and

(3) has registered the vehicle or been issued a license for the

vehicle under the applicable status of forces agreement by:

(A) the appropriate branch of the armed forces of the United

States; or

(B) the nation in which the person is stationed or to which the

person has been assigned.

(b) The requirement in Section 520.021 that a used vehicle be

registered under the law of this state does not apply to a

vehicle described by Subsection (a). In lieu of delivering the

license receipt to the transferee of the vehicle, as required by

Section 520.022, the person selling, trading, or otherwise

transferring a used motor vehicle described by Subsection (a)

shall deliver to the transferee:

(1) a letter written on official letterhead by the owner's unit

commander attesting to the registration of the vehicle under

Subsection (a)(3); or

(2) the registration receipt issued by the appropriate branch of

the armed forces or host nation.

(c) A registration receipt issued by a host nation that is not

written in the English language must be accompanied by:

(1) a written translation of the registration receipt in

English; and

(2) an affidavit, in English and signed by the person

translating the registration receipt, attesting to the person's

ability to translate the registration receipt into English.

Added by Acts 1999, 76th Leg., ch. 836, Sec. 2, eff. Sept. 1,

1999.

Sec. 520.023. POWERS AND DUTIES OF DEPARTMENT ON TRANSFER OF

USED VEHICLE. (a) On receipt of a written notice of transfer

from the transferor of a motor vehicle, the department shall

indicate the transfer on the motor vehicle records maintained by

the department. As an alternative to a written notice of

transfer, the department shall establish procedures that permit

the transferor of a motor vehicle to electronically submit a

notice of transfer to the department through the department's

Internet website. A notice of transfer provided through the

department's Internet website is not required to bear the

signature of the transferor or include the date of signing.

(b) The department may design the written notice of transfer to

be part of the certificate of title for the vehicle. The form

shall be provided by the department and must include a place for

the transferor to state:

(1) the vehicle identification number of the vehicle;

(2) the number of the license plate issued to the vehicle, if

any;

(3) the full name and address of the transferor;

(4) the full name and address of the transferee;

(5) the date the transferor delivered possession of the vehicle

to the transferee;

(6) the signature of the transferor; and

(7) the date the transferor signed the form.

(c) This subsection applies only if the department receives

notice under Subsection (a) before the 30th day after the date

the transferor delivered possession of the vehicle to the

transferee. After the date of the transfer of the vehicle shown

on the records of the department, the transferee of the vehicle

shown on the records is rebuttably presumed to be:

(1) the owner of the vehicle; and

(2) subject to civil and criminal liability arising out of the

use, operation, or abandonment of the vehicle, to the extent that

ownership of the vehicle subjects the owner of the vehicle to

criminal or civil liability under another provision of law.

(d) The department may adopt:

(1) rules to implement this section; and

(2) a fee for filing a notice of transfer under this section in

an amount not to exceed the lesser of the actual cost to the

department of implementing this section or $5.

(e) This section does not impose or establish civil or criminal

liability on the owner of a motor vehicle who transfers ownership

of the vehicle but does not disclose the transfer to the

department.

(f) This section does not require the department to issue a

certificate of title to a person shown on a notice of transfer as

the transferee of a motor vehicle. The department may not issue a

certificate of title for the vehicle until the transferee applies

to the county assessor-collector as provided by Chapter 501.

(g) A transferor who files the appropriate form with the

department as provided by, and in accordance with, this section,

whether that form is a part of a certificate of title or a form

otherwise promulgated by the department to comply with the terms

of this section, has no vicarious civil or criminal liability

arising out of the use, operation, or abandonment of the vehicle

by another person. Proof by the transferor that the transferor

filed a form under this section is a complete defense to an

action brought against the transferor for an act or omission,

civil or criminal, arising out of the use, operation, or

abandonment of the vehicle by another person after the transferor

filed the form. A copy of the form filed under this section is

proof of the filing of the form.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.71(a), eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

75, Sec. 1, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.

542, Sec. 2, eff. September 1, 2009.

SUBCHAPTER D. TRANSFER OF TITLE AND REGISTRATION OF USED VEHICLE

Sec. 520.031. FILING BY TRANSFEREE; APPLICATION FOR TRANSFER OF

TITLE AND REGISTRATION.

Text of subsec. (a) as amended by Acts 1999, 76th Leg., ch. 836,

Sec. 3

(a) Not later than the 20th working day after the date of

receiving the documents under Section 520.022 or 520.0225, the

transferee of the used motor vehicle shall file with the county

assessor-collector:

(1) the license receipt and the certificate of title or other

evidence of title; or

(2) if appropriate, a document described by Section

520.0225(b)(1) or (2) and the certificate of title or other

evidence of title.

Text of subsec. (a) as amended by Acts 1999, 76th Leg., ch. 1423,

Sec. 6

(a) Not later than the 20th working day after the date of

receiving the documents under Section 520.022, the transferee of

the used motor vehicle shall file with the county

assessor-collector each document received under that section.

(b) The filing under Subsection (a) is an application for

transfer of title as required under Chapter 501 and, if the

license receipt is filed, an application for transfer of the

registration of the motor vehicle.

(c) In this section, "working day" means any day other than a

Saturday, a Sunday, or a holiday on which county offices are

closed.

(d) Notwithstanding Subsection (a), if the transferee is a

member of the armed forces of the United States, a member of the

Texas National Guard or of the National Guard of another state

serving on active duty under an order of the president of the

United States, or a member of a reserve component of the armed

forces of the United States serving on active duty under an order

of the president of the United States, the documents described by

Subsection (a) must be filed with the county assessor-collector

not later than the 60th working day after the date of their

receipt by the transferee.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 836, Sec. 3, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1423, Sec. 6, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

75, Sec. 2, eff. January 1, 2008.

Sec. 520.032. TRANSFER FEE; LATE FEE. (a) The transferee of a

used motor vehicle shall pay, in addition to any fee required

under Chapter 501 for the transfer of title, a transfer fee of

$2.50 for the transfer of the registration of the motor vehicle.

(b) If the transferee does not file the application during the

period provided by Section 520.031, the transferee is liable for

a late fee to be paid to the county assessor-collector when the

application is filed. If the transferee holds a general

distinguishing number issued under Chapter 503 of this code or

Chapter 2301, Occupations Code, the amount of the late fee is

$10. If the transferee does not hold a general distinguishing

number, subject to Subsection (b-1) the amount of the late fee is

$25.

(b-1) If the application is filed after the 31st working day

after the date the transferee received the documents under

Section 520.022, the late fee imposed under Subsection (b)

accrues an additional penalty in the amount of $25 for each

subsequent 30-day period, or portion of a 30-day period, in which

the application is not filed.

(c) The county assessor-collector and the surety on the county

assessor-collector's bond are liable for the late fee if the

county assessor-collector does not collect the late fee.

(d) Subsections (b) and (b-1) do not apply if the motor vehicle

is eligible to be issued:

(1) classic vehicle license plates under Section 504.501; or

(2) antique vehicle license plates under Section 504.502.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

75, Sec. 3, eff. January 1, 2008.

Sec. 520.033. ALLOCATION OF FEES. (a) The county

assessor-collector may retain as commission for services provided

under this subchapter half of each transfer fee collected, half

of each late fee, and half of each additional penalty collected

under Section 520.032.

(b) The county assessor-collector shall report and remit the

balance of the fees collected to the department on Monday of each

week as other registration fees are required to be reported and

remitted.

(c) Of each late fee collected from a person who does not hold a

general distinguishing number that the department receives under

Subsection (b), $10 may be used only to fund a statewide public

awareness campaign designed to inform and educate the public

about the provisions of this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

75, Sec. 4, eff. January 1, 2008.

Sec. 520.034. PROCESSING OF APPLICATION; RULES. (a) On receipt

of an application for the transfer of a certificate of title and

registration, the county assessor-collector shall process the

application for transfer of title as provided under Chapter 501,

and the department shall issue a transfer of registration receipt

when the department receives the application for transfer of

registration.

(b) The department may adopt rules and prescribe forms to

implement this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 520.035. EXECUTION OF TRANSFER DOCUMENTS; PENALTY. (a) A

person who transfers a motor vehicle in this state shall execute

in full and date as of the date of the transfer all documents

relating to the transfer of registration or certificate of title.

A person who transfers a vehicle commits an offense if the person

fails to execute the documents in full.

(b) A person commits an offense if the person:

(1) accepts a document described by Subsection (a) that does not

contain all of the required information; or

(2) alters or mutilates such a document.

(c) An offense under this section is a misdemeanor punishable by

a fine of not less than $50 and not more than $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 520.036. GENERAL PENALTY. (a) A person commits an offense

if the person violates this subchapter in a manner for which a

specific penalty is not provided.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $50 and not more than $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER E. MOTOR VEHICLE TITLE SERVICES

Sec. 520.051. DEFINITIONS. In this subchapter:

(1) "Motor vehicle" has the meaning assigned by Section 501.002.

(2) "Motor vehicle title service" means any person that for

compensation directly or indirectly assists other persons in

obtaining title documents by submitting, transmitting, or sending

applications for title documents to the appropriate government

agencies.

(3) "Title documents" means motor vehicle title applications,

motor vehicle registration renewal applications, motor vehicle

mechanic's lien title applications, motor vehicle storage lien

title applications, motor vehicle temporary registration permits,

motor vehicle title application transfers occasioned by the death

of the title holder, or notifications under Chapter 683 of this

code or Chapter 70, Property Code.

(4) "Title service license holder" means a person who holds a

motor vehicle title service license or a title service runner's

license.

(5) "Title service record" means the written record for each

transaction in which a motor vehicle title service receives

compensation.

(6) "Title service runner" means any person employed by a

licensed motor vehicle title service to submit or present title

documents to the county tax assessor-collector.

Added by Acts 1999, 76th Leg., ch. 1478, Sec. 2, eff. Sept. 1,

1999.

Sec. 520.052. APPLICABILITY. This subchapter applies to any

motor vehicle title service operating in a county:

(1) that has a population of more than 500,000; or

(2) in which the commissioners court by order has adopted this

subchapter.

Added by Acts 1999, 76th Leg., ch. 1478, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 448, Sec. 1, eff.

Sept. 1, 2003.

Sec. 520.053. LICENSE REQUIRED. A person may not act as a motor

vehicle title service or act as an agent for that business unless

that person holds a license issued under this subchapter.

Added by Acts 1999, 76th Leg., ch. 1478, Sec. 2, eff. Sept. 1,

1999.

Sec. 520.054. GENERAL LICENSE APPLICATION REQUIREMENTS. (a) An

applicant for a motor vehicle title service license must apply on

a form prescribed by the county tax assessor-collector. The

application form must be signed by the applicant and accompanied

by the application fee.

(b) An application must include:

(1) the applicant's name, business address, and business

telephone number;

(2) the name under which the applicant will do business;

(3) the physical address of each office from which the applicant

will conduct business;

(4) a statement indicating whether the applicant has previously

applied for a license under this subchapter, the result of the

previous application, and whether the applicant has ever been the

holder of a license under this subchapter that was revoked or

suspended;

(5) information from the applicant as required by the county tax

assessor-collector to establish the business reputation and

character of the applicant;

(6) the applicant's federal tax identification number;

(7) the applicant's state sales tax number; and

(8) any other information required by rules adopted under this

subchapter.

Added by Acts 1999, 76th Leg., ch. 1478, Sec. 2, eff. Sept. 1,

1999.

Sec. 520.055. APPLICATION REQUIREMENTS: CORPORATION. In

addition to the information required in Section 520.054, an

applicant for a motor vehicle title service license that intends

to engage in business as a corporation shall submit the following

information:

(1) the state of incorporation;

(2) the name, address, date of birth, and social security number

of each of the principal owners and directors of the corporation;

(3) information about each officer and director as required by

the county tax assessor-collector to establish the business

reputation and character of the applicant; and

(4) a statement indicating whether an employee, officer, or

director has been refused a motor vehicle title service license

or a title service runner's license or has been the holder of a

license that was revoked or suspended.

Added by Acts 1999, 76th Leg., ch. 1478, Sec. 2, eff. Sept. 1,

1999.

Sec. 520.056. APPLICATION REQUIREMENTS: PARTNERSHIP. In

addition to the information required in Section 520.054, a motor

vehicle title service license applicant that intends to engage in

business as a partnership shall submit an application that

includes the following information:

(1) the name, address, date of birth, and social security number

of each partner;

(2) information about each partner as required by the county tax

assessor-collector to establish the business reputation and

character of the applicant; and

(3) a statement indicating whether a partner or employee has

been refused a motor vehicle title service license or a title

service runner's license or has been the holder of a license that

was revoked or suspended.

Added by Acts 1999, 76th Leg., ch. 1478, Sec. 2, eff. Sept. 1,

1999.

Sec. 520.057. RECORDS. (a) A holder of a motor vehicle title

service license shall maintain records as required by this

section on a form prescribed and made available by the county tax

assessor-collector for each transaction in which the license

holder receives compensation. The records shall include:

(1) the date of the transaction;

(2) the name, age, address, sex, driver's license number, and a

legible photocopy of the driver's license for each customer; and

(3) the license plate number, vehicle identification number, and

a legible photocopy of proof of financial responsibility for the

motor vehicle involved.

(b) A motor vehicle title service shall keep:

(1) two copies of all records required under this section for at

least two years after the date of the transaction;

(2) legible photocopies of any documents submitted by a

customer; and

(3) legible photocopies of any documents submitted to the county

tax assessor-collector.

Added by Acts 1999, 76th Leg., ch. 1478, Sec. 2, eff. Sept. 1,

1999.

Sec. 520.058. INSPECTION OF RECORDS. A motor vehicle title

service license holder or any of its employees shall allow an

inspection of records required under Section 520.057 by a peace

officer on the premises of the motor vehicle title service at any

reasonable time to verify, check, or audit the records.

Added by Acts 1999, 76th Leg., ch. 1478, Sec. 2, eff. Sept. 1,

1999.

Sec. 520.059. DENIAL, SUSPENSION, OR REVOCATION OF LICENSE. (a)

The county tax assessor-collector may deny, suspend, revoke, or

reinstate a license issued under this subchapter.

(b) The county tax assessor-collector shall adopt rules that

establish grounds for the denial, suspension, revocation, or

reinstatement of a license and rules that establish procedures

for disciplinary action. Procedures issued under this subchapter

are subject to Chapter 2001, Government Code.

(c) A person whose license is revoked may not apply for a new

license before the first anniversary of the date of the

revocation.

(d) A license may not be issued under a fictitious name that is

similar to or may be confused with the name of a governmental

entity or that is deceptive or misleading to the public.

Added by Acts 1999, 76th Leg., ch. 1478, Sec. 2, eff. Sept. 1,

1999.

Sec. 520.060. LICENSE RENEWAL. (a) A license issued under this

subchapter expires on the first anniversary of the date of

issuance and may be renewed annually on or before the expiration

date on payment of the required renewal fee.

(b) A person who is otherwise eligible to renew a license may

renew an unexpired license by paying to the county tax

assessor-collector before the expiration date of the license the

required renewal fee. A person whose license has expired may not

engage in activities that require a license until the license has

been renewed under this section.

(c) If a person's license has been expired for 90 days or less,

the person may renew the license by paying to the county tax

assessor-collector 1-1/2 times the required renewal fee.

(d) If a person's license has been expired for longer than 90

days but less than one year, the person may renew the license by

paying to the county tax assessor-collector two times the

required renewal fee.

(e) If a person's license has been expired for one year or

longer, the person may not renew the license. The person may

obtain a new license by complying with the requirements and

procedures for obtaining an original license.

(f) Notwithstanding Subsection (e), if a person was licensed in

this state, moved to another state, and has been doing business

in the other state for the two years preceding application, the

person may renew an expired license. The person must pay to the

county tax assessor-collector a fee that is equal to two times

the required renewal fee for the license.

(g) Before the 30th day preceding the date on which a person's

license expires, the county tax assessor-collector shall notify

the person of the impending expiration. The notice must be in

writing and sent to the person's last known address according to

the records of the county tax assessor-collector.

Added by Acts 1999, 76th Leg., ch. 1478, Sec. 2, eff. Sept. 1,

1999.

Sec. 520.061. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates this subchapter or a rule adopted

by the county tax assessor-collector under this subchapter.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 1999, 76th Leg., ch. 1478, Sec. 2, eff. Sept. 1,

1999.

Sec. 520.062. INJUNCTION. (a) A district attorney of the

county in which the motor vehicle title service is located may

bring an action to enjoin the operation of a motor vehicle title

service if the motor vehicle title service license holder or a

runner of the motor vehicle title service while in the scope of

the runner's employment is convicted of more than one offense

under this subchapter.

(b) If the court grants relief under Subsection (a), the court

may:

(1) enjoin the person from maintaining or participating in the

business of a motor vehicle title service for a period of time as

determined by the court; or

(2) declare the place where the person's business is located to

be closed for any use relating to the business of the motor

vehicle title service for as long as the person is enjoined from

participating in that business.

Added by Acts 1999, 76th Leg., ch. 1478, Sec. 2, eff. Sept. 1,

1999.

Sec. 520.063. EXEMPTIONS. The following persons and their

agents are exempt from the licensing and other requirements

established by this subchapter:

(1) a franchised motor vehicle dealer or independent motor

vehicle dealer who holds a general distinguishing number issued

by the department under Chapter 503;

(2) a vehicle lessor holding a license issued by the Motor

Vehicle Board under Chapter 2301, Occupations Code, or a trust or

other entity that is specifically not required to obtain a lessor

license under Section 2301.254(a) of that code; and

(3) a vehicle lease facilitator holding a license issued by the

Motor Vehicle Board under Chapter 2301, Occupations Code.

Added by Acts 1999, 76th Leg., ch. 1478, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.832,

eff. Sept. 1, 2003.



CHAPTER 521. DRIVER'S LICENSES AND CERTIFICATES

TRANSPORTATION CODETITLE 7. VEHICLES AND TRAFFICSUBTITLE B. DRIVER'S LICENSES AND PERSONAL IDENTIFICATION CARDSCHAPTER 521. DRIVER'S LICENSES AND CERTIFICATESSUBCHAPTER A. GENERAL PROVISIONSSec. 521.001. DEFINITIONS. (a) In this chapter:(1) "Correctional facility" means:(A) a place described by Section 1.07(a)(14), Penal Code; or(B) a secure correctional facility or secure detention facility, as defined by Section 51.02, Family Code.(1-a) "Department" means the Department of Public Safety.(2) "Director" means the public safety director.(3) "Driver's license" means an authorization issued by the department for the operation of a motor vehicle. The term includes:(A) a temporary license or instruction permit; and(B) an occupational license.(3-a) "Federal judge" means:(A) a judge of a United States court of appeals;(B) a judge of a United States district court;(C) a judge of a United States bankruptcy court; or(D) a magistrate judge of a United States district court.(4) "Gross combination weight rating" has the meaning assigned by Section 522.003.(5) "Gross vehicle weight rating" has the meaning assigned by Section 522.003.(6) "License" means an authorization to operate a motor vehicle that is issued under or granted by the laws of this state. The term includes:(A) a driver's license;(B) the privilege of a person to operate a motor vehicle regardless of whether the person holds a driver's license; and(C) a nonresident's operating privilege.(6-a) "Motorcycle" includes an enclosed three-wheeled passenger vehicle that:(A) is designed to operate with three wheels in contact with the ground;(B) has a minimum unladen weight of 900 lbs.;(C) has a single, completely enclosed, occupant compartment;(D) at a minimum, is equipped with:(i) seats that are certified by the vehicle manufacturer to meet the requirements of Federal Motor Vehicle Safety Standard No. 207, 49 C.F.R. Section 571.207;(ii) a steering wheel used to maneuver the vehicle;(iii) a propulsion unit located in front of or behind the enclosed occupant compartment;(iv) a seat belt for each vehicle occupant certified by the manufacturer to meet the requirements of Federal Motor Vehicle Safety Standard No. 209, 49 C.F.R. Section 571.209;(v) a windshield and one or more windshield wipers certified by the manufacturer to meet the requirements of Federal Motor Vehicle Safety Standard No. 205, 49 C.F.R. Section 571.205, and Federal Motor Vehicle Safety Standard No. 104, 49 C.F.R. Section 571.104; and(vi) a vehicle structure certified by the vehicle manufacturer to meet the requirements of Federal Motor Vehicle Safety Standard No. 216, 49 C.F.R. Section 571.216; and(E) is produced by its manufacturer in a minimum quantity of 300 in any calendar year.(7) "Nonresident" means a person who is not a resident of this state.(7-a) "Parole facility" means a place described by Section 508.118 or 508.119, Government Code.(8) "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.(8-a) "State judge" means:(A) the judge of an appellate court, a district court, or a county court at law of this state; or(B) an associate judge appointed under Chapter 201, Family Code.(9) "Image comparison technology" means any technology that is used to compare facial images, thumbprints, or fingerprints.(b) A word or phrase that is not defined by this chapter but is defined by Subtitle C has the meaning in this chapter that is assigned by that subtitle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 1108, Sec. 3, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 316, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 722, Sec. 3, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 967, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 13A.01, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1288, Sec. 3, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1391, Sec. 2, eff. September 1, 2009.

Sec. 521.002. CONVENIENCE TO PUBLIC. The department shall implement its duties under this chapter in the manner that provides the greatest convenience to the public.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.003. ENROLLMENT AND ATTENDANCE VERIFICATION. The Texas Education Agency shall design a standard form for use by public and private schools to verify a student's enrollment and attendance for purposes of this chapter. The form must be approved by the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 16.003, eff. Sept. 1, 2003.

Sec. 521.004. PENAL CODE REFERENCES. In this chapter:(1) a reference to an offense under Section 49.04, Penal Code, includes an offense under Article 6701l-1, Revised Statutes, as that law existed immediately before September 1, 1994;(2) a reference to an offense under Section 49.07, Penal Code:(A) means only an offense under that section involving the operation of a motor vehicle; and(B) includes an offense under Section 6701l-1, Revised Statutes, as that law existed immediately before September 1, 1994; and(3) a reference to an offense under Section 49.08, Penal Code:(A) means only an offense under that section involving the operation of a motor vehicle; and(B) includes an offense under Section 19.05(a)(2), Penal Code, as that law existed immediately before September 1, 1994.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.005. RULEMAKING AUTHORITY. The department may adopt rules necessary to administer this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.72, eff. Sept. 1, 1997.

Sec. 521.006. ADVERTISING IN DRIVER'S HANDBOOK AND DRIVER'S LICENSE MAILINGS. (a) Except as provided by Subsection (c), the department may sell advertising for inclusion in:(1) any driver's handbook that the department publishes; and(2) any mailing the department makes in connection with a driver's license.(b) The department shall deposit the proceeds from the advertising to the credit of the driver's license administration advertising account. The driver's license administration advertising account is an account in the general revenue fund that may be appropriated only for the purpose of administration of this chapter.(c) The department may not include in the driver's handbook or a driver's license mailing advertising for an alcoholic beverage or a product promoting alcoholic beverages.

Added by Acts 1999, 76th Leg., ch. 1258, Sec. 1, eff. Aug. 30, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 154, Sec. 1, eff. May 21, 2007.

SUBCHAPTER B. GENERAL LICENSE REQUIREMENTSSec. 521.021. LICENSE REQUIRED. A person, other than a person expressly exempted under this chapter, may not operate a motor vehicle on a highway in this state unless the person holds a driver's license issued under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.022. RESTRICTIONS ON OPERATORS OF CERTAIN SCHOOL BUSES. (a) A person under 18 years of age may not operate a school bus for the transportation of students.(b) A person who is 18 years of age or older may not operate a school bus unless the person holds an appropriate class of driver's license for the vehicle being operated.(c) A person may not operate a school bus for the transportation of students unless the person meets the mental and physical capability requirements the department establishes by rule and has passed an examination approved by the department to determine the person's mental and physical capabilities to operate a school bus safely. A physician, advanced practice nurse, or physician assistant may conduct the examination. An ophthalmologist, optometrist, or therapeutic optometrist may conduct the part of the examination relating to the person's vision. Each school bus operator must pass the examination annually.(d) A person may not operate a school bus for the transportation of students unless the person's driving record is acceptable according to minimum standards adopted by the department. A check of the person's driving record shall be made with the department annually. The minimum standards adopted by the department must provide that a person's driving record is not acceptable if the person has been convicted of an offense under Section 49.04, 49.045, 49.07, or 49.08, Penal Code, within the 10-year period preceding the date of the check of the person's driving record.(e) A person may not operate a school bus for the transportation of students unless the person is certified in school bus safety education or has enrolled in a school bus safety education class under provisions adopted by the department. Effective on the date and under provisions determined by the department, a school bus operator must hold a card that states that the operator is enrolled in or has completed a driver training course approved by the department in school bus safety education. The card is valid for three years.(f) Before a person is employed to operate a school bus to transport students, the employer must obtain a criminal history record check. A school district, school, service center, or shared services arrangement, or a commercial transportation company under contract with a school district, that obtains information that a person has been convicted of a felony or misdemeanor involving moral turpitude may not employ the person to drive a school bus on which students are transported unless the employment is approved by the board of trustees of the school district or the board's designee.(g) This section does not affect the right of an otherwise qualified person with a hearing disability to be licensed, certified, and employed as a bus operator for vehicles used to transport hearing-impaired students.(h) This section does not apply to the operation of a vehicle owned by a public institution of higher education to transport students of a school district that operates within that institution if:(1) the person operating the vehicle is approved by the institution to operate the vehicle; and(2) the transportation is for a special event, including a field trip.(i) For purposes of this section, "school bus" includes a school activity bus as defined by Section 541.201.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.73(a), (b), eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1438, Sec. 7, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 663, Sec. 3, eff. June 18, 1999; Acts 1999, 76th Leg., ch. 786, Sec. 1, eff. June 18, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 923, Sec. 1, eff. September 1, 2007.

Sec. 521.023. JUNIOR COLLEGE BUSES. (a) A person who is 18 years of age or older and who is licensed by the department to operate a motor vehicle as a school bus may operate the motor vehicle for the transportation of junior college students and employees to and from school or official school activities.(b) A school bus operated by a junior college may also be used to transport public school students if it is convenient. If students of a local public school district are transported to and from school on a bus operated by a junior college and the operator is under 21 years of age, the selection of the operator must be approved by the principal of the public school whose students are transported on that bus.(c) This section does not apply to the operator of a vehicle operated under a registration certificate issued under Chapter 643.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.74, eff. Sept. 1, 1997.

Sec. 521.024. RESTRICTIONS ON CERTAIN COMMON CARRIERS. (a) A person under 18 years of age may not operate a motor vehicle while that vehicle is in use as a public or common carrier of persons unless the person is licensed to operate the vehicle.(b) A person may not operate a taxicab unless the person is at least 18 years of age.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.025. LICENSE TO BE CARRIED AND EXHIBITED ON DEMAND; CRIMINAL PENALTY. (a) A person required to hold a license under Section 521.021 shall:(1) have in the person's possession while operating a motor vehicle the class of driver's license appropriate for the type of vehicle operated; and(2) display the license on the demand of a magistrate, court officer, or peace officer.(b) A peace officer may stop and detain a person operating a motor vehicle to determine if the person has a driver's license as required by this section.(c) A person who violates this section commits an offense. An offense under this subsection is a misdemeanor punishable by a fine not to exceed $200, except that:(1) for a second conviction within one year after the date of the first conviction, the offense is a misdemeanor punishable by a fine of not less than $25 or more than $200; and(2) for a third or subsequent conviction within one year after the date of the second conviction the offense is a misdemeanor punishable by:(A) a fine of not less than $25 or more than $500;(B) confinement in the county jail for not less than 72 hours or more than six months; or(C) both the fine and confinement.(d) It is a defense to prosecution under this section if the person charged produces in court a driver's license:(1) issued to that person;(2) appropriate for the type of vehicle operated; and(3) valid at the time of the arrest for the offense.(e) The judge of each court shall report promptly to the department each conviction obtained in the court under this section.(f) The court may assess a defendant an administrative fee not to exceed $10 if a charge under this section is dismissed because of the defense listed under Subsection (d).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1027, Sec. 4, eff. September 1, 2007.

Sec. 521.026. DISMISSAL OF EXPIRED LICENSE CHARGE. (a) A judge may dismiss a charge of driving with an expired license if the defendant remedies this defect within 20 working days or before the defendant's first court appearance date, whichever is later.(b) The judge may assess the defendant an administrative fee not to exceed $20 when the charge of driving with an expired driver's license is dismissed under Subsection (a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1027, Sec. 5, eff. September 1, 2007.

Sec. 521.027. PERSONS EXEMPT FROM LICENSE REQUIREMENT. The following persons are exempt from the license requirement imposed under this chapter:(1) a person in the service of the state military forces or the United States while the person is operating an official motor vehicle in the scope of that service;(2) a person while the person is operating a road machine, farm tractor, or implement of husbandry on a highway, unless the vehicle is a commercial motor vehicle under Section 522.003;(3) a nonresident on active duty in the armed forces of the United States who holds a license issued by the person's state or Canadian province of residence; and(4) a person who is the spouse or dependent child of a nonresident exempt under Subdivision (3) and who holds a license issued by the person's state or Canadian province of residence.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.028. EFFECT OF MILITARY SERVICE ON LICENSE REQUIREMENT. (a) Unless the license is suspended, canceled, or revoked as provided by law, a driver's license issued by this state that is held by a person who is on active duty in the armed forces of the United States and is absent from this state, notwithstanding the expiration date of the license, remains valid while the person is absent from this state. If the person is honorably discharged from active duty, the license remains valid until the earlier of:(1) the 91st day after the date of the discharge; or(2) the date on which the person returns to this state.(b) A person on active duty in the armed forces of the United States who has in the person's possession a license issued in a foreign country by the armed forces of the United States may operate a motor vehicle in this state for a period of not more than 90 days after the date on which the person returns to the United States.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.029. OPERATION OF MOTOR VEHICLE BY NEW STATE RESIDENTS. (a) A person who enters this state as a new resident may operate a motor vehicle in this state for no more than 90 days after the date on which the person enters this state if the person:(1) is 16 years of age or older; and(2) has in the person's possession a driver's license issued to the person by the person's state or country of previous residence.(b) If a person subject to this section is prosecuted for operating a motor vehicle without a driver's license, the prosecution alleges that the person has resided in this state for more than 90 days, and the person claims to have been covered by Subsection (a), the person must prove by the preponderance of the evidence that the person has not resided in this state for more than 90 days.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 13.01, eff. June 19, 2009.

Sec. 521.030. RECIPROCAL LICENSE. (a) A nonresident who is 18 years of age or older and who has in the person's possession a license issued to the person by the person's state or country of residence that is similar to a Class A or Class B driver's license issued under this chapter is not required to hold a Class A or Class B driver's license issued under this chapter if that state or country of residence recognizes such a license issued by this state and exempts the holder from securing a license issued by the state or foreign country.(b) A nonresident who is 16 years of age or older and who has in the person's possession a driver's license issued to the person by the person's state or Canadian province of residence may operate a type of motor vehicle that is permitted to be operated with a Class C or Class M driver's license in this state if the license held by the nonresident permits operation of that type of vehicle in the person's state or province of residence.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.0305. AGREEMENTS WITH FOREIGN COUNTRIES. (a) The department may enter into an agreement with a foreign country under which:(1) a person who is 18 years of age or older and who has in the person's possession a license issued to the person by that country that is similar to a Class C driver's license issued under this chapter may receive a Class C driver's license issued in a priority manner under this chapter; and(2) a person who is 18 years of age or older and who has in the person's possession a Class C driver's license issued under this chapter may receive a license similar to a Class C driver's license issued in a priority manner from the foreign country.(b) The department may only enter into an agreement with a country under Subsection (a) if:(1) the foreign country and this state are both parties to a reciprocity agreement in driver licensing; and(2) the foreign country's motor vehicle laws, ordinances, and administrative rules and regulations are similar to those of this state, as determined by the department.(c) A person who is not a citizen of the United States must present to the department documentation issued by the United States agency responsible for citizenship and immigration authorizing the person to be in the United States before the person may be issued a driver's license under an agreement under this section.

Added by Acts 2005, 79th Leg., Ch. 1228, Sec. 1, eff. June 18, 2005.

Sec. 521.031. LICENSE FROM OTHER AUTHORITY. A person holding a driver's license under this chapter is not required to obtain a license for the operation of a motor vehicle from another state authority or department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.032. ENHANCED DRIVER'S LICENSE OR PERSONAL IDENTIFICATION CERTIFICATE. (a) The department may issue an enhanced driver's license or personal identification certificate for the purposes of crossing the border between this state and Mexico to an applicant who provides the department with proof of United States citizenship, identity, and state residency. If the department issues an enhanced driver's license or personal identification certificate, the department shall continue to issue a standard driver's license and personal identification certificate and offer each applicant the option of receiving the standard or enhanced driver's license or personal identification certificate.(b) The department shall implement a one-to-many biometric matching system for the enhanced driver's license or personal identification certificate. An applicant for an enhanced driver's license or personal identification certificate must submit a biometric identifier as designated by the department, which, notwithstanding any other law, may be used only to verify the identity of the applicant for purposes relating to implementation of the border crossing initiative established by this section. An applicant must sign a declaration acknowledging the applicant's understanding of the one-to-many biometric match.(c) The enhanced driver's license or personal identification certificate must include reasonable security measures to protect the privacy of the license or certificate holders, including reasonable safeguards to protect against the unauthorized disclosure of information about the holders. If the enhanced driver's license or personal identification certificate includes a radio frequency identification chip or similar technology, the department shall ensure that the technology is encrypted or otherwise secure from unauthorized information access.(d) The requirements of this section are in addition to any other requirements imposed on applicants for a driver's license or personal identification certificate. The department shall adopt rules necessary to implement this section. The department shall periodically review technological innovations related to the security of driver's licenses and personal identification certificates and amend the rules as appropriate, consistent with this section, to protect the privacy of driver's license and personal identification certificate holders.(e) The department may set a fee for issuance of an enhanced driver's license or personal identification certificate in a reasonable amount necessary to implement and administer this section.(f) The department may enter into a memorandum of understanding with any federal agency for the purposes of facilitating the crossing of the border between this state and Mexico. The department may enter into an agreement with Mexico, to the extent permitted by federal law, to implement a border crossing initiative authorized by this section. The department shall implement a statewide education campaign to educate residents of this state about the border crossing initiative. The campaign must include information on:(1) the forms of travel for which the existing and enhanced driver's license and personal identification certificate can be used; and(2) relevant dates for implementation of laws that affect identification requirements at the border with Mexico.(g) A person may not sell or otherwise disclose biometric information accessed from an enhanced driver's license or any information from an enhanced driver's license radio frequency identification chip or similar technology to another person or an affiliate of the person. This subsection does not apply to a financial institution described by Section 521.126(e).

Added by Acts 2007, 80th Leg., R.S., Ch. 258, Sec. 21.01, eff. September 1, 2007.

SUBCHAPTER C. DEPARTMENT LICENSE RECORDSSec. 521.041. APPLICATION RECORDS; RECORDS OF DENIAL, SUSPENSION, CANCELLATION, OR REVOCATION. (a) The department shall record each driver's license application received by the department.(b) The department shall maintain suitable indexes, in alphabetical or numerical order, that contain:(1) each denied application and the reasons for the denial;(2) each application that is granted; and(3) the name of each license holder whose license has been suspended, canceled, or revoked and the reasons for that action.(c) The department shall maintain the application records for personal identification certificates in the manner required for license applications under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.042. ACCIDENT AND CONVICTION REPORTS; INDIVIDUAL RECORDS. (a) Except as provided by this section, the department shall record each accident report and abstract of the court record of a conviction received by the department under a law of this state.(b) The records must enable the department to consider, on receipt of a renewal application and at other suitable times, the record of each license holder that shows any:(1) conviction of that license holder; and(2) traffic accident in which the license holder has been involved.(c) The record of a license holder who is employed as a peace officer, fire fighter, or emergency medical services employee of this state, a political subdivision of this state, or a special purpose district may not include information relating to a traffic accident that occurs during an emergency while the peace officer, fire fighter, or emergency medical services employee is driving an official vehicle in the course and scope of the license holder's official duties.(d) Before issuing or renewing a license, the department shall examine the record of the applicant for information relating to a conviction of a traffic violation or involvement in a traffic accident. The department may not issue or renew a license if the department determines that the issuance or renewal of the license would be inimical to the public safety.(e) The director may maintain records required under this subchapter on microfilm or computer.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.043. ELIMINATION OF CERTAIN UNNECESSARY RECORDS. The department is not required to maintain records relating to a person if the director decides that the records are no longer necessary, except that the department shall maintain a record of a conviction as long as the record may be used:(1) as grounds for a license cancellation, suspension, revocation, or denial; or(2) in conjunction with other records of convictions, to establish that a person is a frequent violator of traffic laws.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.044. USE OR DISCLOSURE OF SOCIAL SECURITY NUMBER INFORMATION. (a) Information provided on a driver's license application that relates to the applicant's social security number may be used only by the department or disclosed only to:(1) the child support enforcement division of the attorney general's office;(2) another state entity responsible for enforcing the payment of child support;(3) the United States Selective Service System as provided by Section 521.147; or(4) the unclaimed property division of the comptroller's office.(b) The department shall enter an applicant's social security number in the department's electronic database but may not print the number on the applicant's driver's license.(c) On the request of a state entity responsible for investigating or enforcing the payment of child support, the department shall disclose information regarding an applicant's social security number.(d) Information disclosed under this section may be used by a state entity responsible for enforcing the payment of child support only to implement the duties of the state entity.(e) The department shall include in the department's legislative appropriations requests and budgets, in quarterly performance reports, and in audits of the department's local offices performance measures on the percentage of complete and correct social security numbers on driver's licenses.(f) This section does not prohibit the department from requiring an applicant for a driver's license to provide the applicant's social security number.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 420, Sec. 28, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 556, Sec. 77, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 973, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 232, Sec. 9, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 232, Sec. 10, eff. September 1, 2009.

Sec. 521.0445. NOTICE REGARDING SUSPENSION OF LICENSE FOR NONPAYMENT OF CHILD SUPPORT. The department shall include in each notice sent to a driver's license holder a statement advising a holder who is delinquent in the payment of child support to make satisfactory arrangements with the office of the attorney general to correct the delinquency and that failure to contact the attorney general or to make satisfactory arrangements may result in the commencement by the attorney general of procedures to suspend the holder's driver's license.

Added by Acts 1997, 75th Leg., ch. 420, Sec. 29, eff. Sept. 1, 1997.

Sec. 521.045. DISCLOSURE OF CERTAIN INFORMATION RELATING TO INDIVIDUAL OPERATOR. On receipt of a written request and payment of a $4 fee, the department may disclose information relating to an individual's date of birth, current license status, and most recent address, as shown in the department's records, to a person who:(1) is eligible to receive the information under Chapter 730; and(2) submits to the department the individual's driver's license number or the individual's full name and date of birth.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1187, Sec. 7, eff. Sept. 1, 1997.

Sec. 521.046. DISCLOSURE OF ACCIDENT AND CONVICTION INFORMATION. (a) In addition to the information authorized to be released under Section 521.045, on receipt of a written request and payment of a $6 fee, the department may disclose that information and information regarding each reported motor vehicle moving violation, as defined by department rule, resulting in a traffic law conviction and each motor vehicle accident in which the individual received a citation, by date and location, within the three years preceding the date of the request, to a person who:(1) is eligible to receive the information under Chapter 730; and(2) submits to the department the individual's driver's license number or the individual's full name and date of birth.(b) If the department receives requests for information under this section in quantities of 100 or more from a single person at one time and on data processing request forms acceptable to the department, the department may reduce the fee to $5 for each individual request.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 356, Sec. 1, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1187, Sec. 8, eff. Sept. 1, 1997.

Sec. 521.047. DISCLOSURE OF INFORMATION TO LICENSE HOLDER. (a) The department may disclose information relating to a license holder to that license holder on receipt of a written request that includes the individual's driver's license number or the individual's full name and date of birth, and payment of a $7 fee.(b) The department may disclose information as recorded in department records that relates to:(1) the individual's date of birth;(2) the current license status of the individual;(3) the individual's most recent address;(4) the completion of an approved driver education course by the individual;(5) the fact of, but not the reason for, completion of a driver safety course by the individual; and(6) each of the individual's reported traffic law violations and motor vehicle accidents, by date and location.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.0475. DISCLOSURE OF ABSTRACT RECORD. (a) Except as provided by Subsection (b) or (c), the department shall provide a certified abstract of a complete driving record of a license holder, for a fee of $20, to the license holder or a person eligible to receive the information under Sections 730.007(a)(2)(A), (D), and (I).(b) If an abstract of a complete driving record does not exist for a license holder, the department shall provide a person making a request under Subsection (a) a certified statement to that effect.(c) If the department provides information under Subsection (a) or (b) through the system described by Section 521.055, the information may not be marked as certified.

Added by Acts 2003, 78th Leg., ch. 991, Sec. 2, eff. Sept. 1, 2003.

Sec. 521.048. CERTIFIED INFORMATION. The department may disclose information under Section 521.046 or 521.047 that is certified by the custodian of records on payment of a $10 fee for each individual request.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.0485. REQUESTS FOR INFORMATION BY MAIL OR ELECTRONIC MEANS. (a) The department by rule may provide that the holder of a driver's license issued by the department may submit a request for information under Sections 521.045-521.048 by mail, by telephone, over the Internet, or by other electronic means.(b) A rule adopted under Subsection (a):(1) may prescribe eligibility standards for release of the requested information; and(2) may not conflict with any provision of this chapter or another law that relates to the release of the information by the department.

Added by Acts 2001, 77th Leg., ch. 866, Sec. 1, eff. Sept. 1, 2001.

Sec. 521.049. INFORMATION SUPPLIED TO CERTAIN GOVERNMENTAL ENTITIES. (a) The department shall disclose information relating to the name, date of birth, and most recent address as shown in department records to the Texas Department of Health during an emergency or epidemic declared by the commissioner of health to notify individuals of the need to receive certain immunizations.(b) The department may not charge a fee for information disclosed to a law enforcement agency or other governmental agency for an official purpose, except that the department may charge its regular fees for information provided to those governmental agencies in bulk for research projects.(c) The department may make information from driver's license record files, including class-type listings, available to an official of the United States, the state, or a political subdivision of this state for government purposes only.(d) To assist chief appraisers in determining the eligibility of individuals for residence homestead exemptions from ad valorem taxation under Section 11.13, Tax Code, the department shall provide, without charge, to the chief appraiser of each appraisal district in this state:(1) a copy of each driver's license record or personal identification certificate record held by the department; or(2) information relating to the name, date of birth, driver's license or personal identification certificate number, and most recent address as shown in the records of individuals included in the department's driver's license or personal identification certificate records.(e) A driver's license record or personal identification certificate record provided under Subsection (d)(1) may not include information relating to an individual's social security number or any accident or conviction information about an individual.(f) The department shall respond to a request for a driving record check received from another state under 49 C.F.R. Section 384.206 within 30 days of the date of the request.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 424, Sec. 1, eff. January 1, 2008.Acts 2007, 80th Leg., R.S., Ch. 766, Sec. 1, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(104), eff. September 1, 2009.

Sec. 521.050. SALE OF LICENSE INFORMATION. (a) In addition to the provisions of this subchapter relating to the disclosure of driver's license information on an individual, the department may provide a purchaser with a magnetic tape of the names, addresses, and dates of birth of all license holders that are contained in the department's basic driver's license record file if the purchaser certifies in writing that the purchaser is eligible to receive the information under Chapter 730.(b) The department may also periodically provide to the purchaser of the information any addition to that file.(c) The department shall impose and collect a fee of:(1) $2,000 for each magnetic tape provided under Subsection (a); and(2) if the department provides a weekly update of the information on the tape, $75 for each update.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1187, Sec. 9, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1032, Sec. 2, eff. Sept. 1, 2001.

Sec. 521.051. DISCLOSURE OF CERTAIN INFORMATION PROHIBITED. The department may not disclose class-type listings from the basic driver's license record file to any person except as provided by Section 521.049(c), regardless of whether the requestor is eligible to receive the information under Chapter 730.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1187, Sec. 10, eff. Sept. 1, 1997.

Sec. 521.052. DISCLOSURE OF INDIVIDUAL INFORMATION PROHIBITED. Except as provided by Sections 521.045, 521.046, 521.0475, 521.049(c), and 521.050, and by Chapter 730, the department may not disclose information from the department's files that relates to personal information, as that term is defined by Section 730.003.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1187, Sec. 11, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1032, Sec. 3, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 991, Sec. 3, eff. Sept. 1, 2003.

Sec. 521.053. COMMERCIAL DRIVER'S LICENSE INFORMATION. (a) The department may provide to any person the information specified by Section 521.045, 521.046, 521.0475, or 521.047, for the fee required by those sections, that relate to the holder of or applicant for a commercial driver's license under Chapter 522 if the person is eligible to receive the information under Chapter 730.(b) If the information is provided through the commercial driver license information system, the fee for this service is the fee specified in the applicable section plus $2.(c) The department may provide information under Subsection (a) through the system described by Section 521.055.(d) The department may provide information maintained under Section 644.252 that relates to a holder of a commercial driver's license under Chapter 522 to the holder, the holder's current employer, or a person acting on behalf of the employer if the department receives the holder's specific written consent to the release of information.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1187, Sec. 12, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 991, Sec. 4, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 9, Sec. 1, eff. September 1, 2005.

Sec. 521.054. NOTICE OF CHANGE OF ADDRESS OR NAME. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 316, Sec. 2 (a) This section applies to a person who:(1) after applying for or being issued a license or certificate moves to a new residence address;(2) has used the procedure under Section 521.121(c) and whose status as a federal judge, a state judge, or the spouse of a federal or state judge becomes inapplicable; or(3) changes the person's name by marriage or otherwise. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 13A.02 (a) This section applies to a person who:(1) after applying for or being issued a license or certificate moves to a new residence address;(2) has used the procedure under Section 521.121(d) and whose status as a federal judge, a state judge, or the spouse of a federal or state judge becomes inapplicable; or(3) changes the person's name by marriage or otherwise.(b) A person subject to this section shall notify the department of the change not later than the 30th day after the date on which the change takes effect and apply for a duplicate license or certificate as provided by Section 521.146. The duplicate license must include the person's current residence address.(c) A person changing the person's address shall notify the department of the old and new addresses and the number of the license or certificate held by the person. A person changing the person's name shall notify the department of the former and new names and the number of the license or certificate held by the person.(d) A court may dismiss a charge for a violation of this section if the defendant remedies the defect not later than the 20th working day after the date of the offense and pays an administrative fee not to exceed $20. The court may waive the administrative fee if the waiver is in the interest of justice.(e) Repealed by Acts 2005, 79th Leg., Ch. 1249, Sec. 3(1), eff. September 1, 2005.(f) Repealed by Acts 2005, 79th Leg., Ch. 1249, Sec. 3(1), eff. September 1, 2005.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 1249, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1249, Sec. 3(1), eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1027, Sec. 6, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 316, Sec. 2, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 13A.02, eff. September 1, 2009.

Sec. 521.055. ESTABLISHMENT OF INTERACTIVE SYSTEM. (a) The department may establish a system, separate from the department's mainframe computer, that will allow interactive access to certain driver's license record information.(b) The system may provide for the release of driving records described in:(1) Section 521.045;(2) Section 521.046;(3) Section 521.047; and(4) Section 521.0475.(c) The fee for a driving record under Subsection (b)(1) is $2.50. The fee for a driving record under Subsection (b)(2) is $4.50. The fee for a driving record under Subsection (b)(3) is $5.50. The fee for a driving record under Subsection (b)(4) is $20.(d) Repealed by Acts 2003, 78th Leg., ch. 1325, Sec. 11.10.(e) The department may contract with private vendors as necessary to implement this section.(f) The department may adopt rules as necessary to administer this section.(g) For purposes of this section, a release of information to persons eligible to receive the information under Chapter 730 occurs each time a query is made of the system.

Added by Acts 1997, 75th Leg., ch. 1365, Sec. 1, eff. June 20, 1997. Amended by Acts 2001, 77th Leg., ch. 1032, Sec. 4, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 991, Sec. 5, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 11.10, eff. Sept. 1, 2003.

Sec. 521.056. NATIONAL DRIVER REGISTER. (a) The department may process file check requests under the National Driver Register on behalf of current or prospective employers of individuals employed or seeking employment as operators of motor vehicles or railway locomotive operators if the individual:(1) has given written consent to the release of the information; and(2) has a license in this state.(b) The fee for a request under Subsection (a) is $4.(c) The department shall forward a request made under Subsection (a) directly to the current or prospective employer.(d) The department shall assist and provide procedures for an individual to obtain information from the National Driver Register on the individual's own driving record. The department may by rule establish a reasonable fee for this service, in conformity with the policies of the National Driver Register.(e) The department may adopt forms and rules as necessary to carry out the purposes of this section and comply with the policies of the National Driver Register.

Added by Acts 1997, 75th Leg., ch. 1365, Sec. 1, eff. June 20, 1997.

Sec. 521.057. INFORMATION REGARDING CERTAIN SEX OFFENDERS. (a) On receipt of a court order issued under Article 42.016, Code of Criminal Procedure, the department shall ensure that any driver's license record or personal identification certificate record maintained by the department for the person includes an indication that the person is subject to the registration requirements of Chapter 62, Code of Criminal Procedure, as added by Chapter 668, Acts of the 75th Legislature, Regular Session, 1997.(b) The department shall include the indication required by Subsection (a) in any driver's license record or personal identification certificate record maintained by the department for the person until the expiration of the person's duty to register under Chapter 62, Code of Criminal Procedure, as added by Chapter 668, Acts of the 75th Legislature, Regular Session, 1997.

Added by Acts 1999, 76th Leg., ch. 1401, Sec. 4, eff. Sept. 1, 2000.

Sec. 521.058. DISPOSITION OF FEES. Each fee collected under this subchapter shall be deposited to the credit of the Texas mobility fund.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 11.01, eff. Sept. 1, 2003.

Sec. 521.059. IMAGE VERIFICATION SYSTEM. (a) The department shall establish an image verification system based on the following identifiers collected by the department:(1) an applicant's facial image; and(2) an applicant's thumbprints or fingerprints.(b) The department shall authenticate the facial image and thumbprints or fingerprints provided by an applicant for a personal identification certificate, driver's license, or commercial driver's license or permit using image comparison technology to ensure that the applicant:(1) is issued only one original license, permit, or certificate;(2) does not fraudulently obtain a duplicate license, permit, or certificate; and(3) does not commit other fraud in connection with the application for a license, permit, or certificate.(c) The department shall use the image verification system established under this section only to the extent allowed by Chapter 730, Transportation Code, to aid other law enforcement agencies in:(1) establishing the identity of a victim of a disaster or crime that a local law enforcement agency is unable to establish; or(2) conducting an investigation of criminal conduct.(d) The department shall provide a statistical report annually to the legislature describing the rate of error presented in the image verification system, including the rate of incorrect matching of facial images, categorized by race. This subsection expires September 1, 2010.

Added by Acts 2005, 79th Leg., Ch. 1108, Sec. 4, eff. September 1, 2005.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 13.02For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 6.07, see other Sec. 521.060.For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1362, Sec. 1, see other Sec. 521.060.Sec. 521.060. INTERNAL VERIFICATION SYSTEM. (a) The department by rule shall establish a system for identifying unique addresses that are submitted in license or certificate applications under this chapter or Chapter 522 in a frequency or number that, in the department's determination, casts doubt on whether the addresses are the actual addresses where the applicants reside.(b) The department may contract with a third-party personal data verification service to assist the department in implementing this section.(c) The department shall investigate the validity of addresses identified under Subsection (a).(d) The department may disclose the results of an investigation under Subsection (c) to a criminal justice agency for the purposes of enforcing Section 521.4565 or other provisions of this chapter or Chapter 522.(e) In this section, "criminal justice agency" has the meaning assigned by Article 60.01, Code of Criminal Procedure.

Added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 6.07, eff. September 1, 2009.Added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 13.02, eff. June 19, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 6.07For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 13.02, see other Sec. 521.060.For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1362, Sec. 1, see other Sec. 521.060.Sec. 521.060. DRIVER RECORD MONITORING PILOT PROGRAM. (a) The department by rule may establish a driver record monitoring pilot program. The term of the pilot program may not exceed one year.(b) Under the pilot program, the department may enter into a contract with a person to provide driver record monitoring services, as described by Subsection (c), and certain information from the department's driver's license records to the person, if the person:(1) is an employer, an insurer, an insurance support organization, an employer support organization, or an entity that self-insures its motor vehicles; and(2) is eligible to receive the information under Chapter 730.(c) A contract entered into by the department must require:(1) the department, during the term of the contract, to:(A) monitor the driver record of each holder of a driver's license issued by the department that is requested by the person with whom the department has contracted;(B) identify any change in the status of a driver's license or any conviction for a traffic offense reported to the department during the monitoring period; and(C) periodically, as specified in the contract, provide reports of those individuals identified as having a change in status or convictions to the person with whom the department has contracted; and(2) the person with whom the department has contracted:(A) to purchase under Section 521.046 a copy of the driver record of each individual identified in a report provided under Subdivision (1)(C);(B) to warrant that:(i) the person will not directly or indirectly disclose information received from the department under the contract to a third party without the express written consent of the department, except as required by law or legal process; and(ii) if a disclosure is required by law or legal process, the person will immediately notify the department so that the department may seek to oppose, limit, or restrict the required disclosure; and(C) if the person is an insurance support organization, to warrant that the person will not seek to obtain information about a holder of a driver's license under the contract unless the license holder is insured by a client of the organization, and that the person will provide the department with the name of each client to whom the insurance support organization provides information received from the department under the contract.(d) The attorney general may file a suit against a person with whom the department has contracted under this section for:(1) injunctive relief to prevent or restrain the person from violating a term of the contract or from directly or indirectly disclosing information received from the department under the contract in a manner that violates the terms of the contract; or(2) a civil penalty in an amount not to exceed $2,000 for each disclosure in violation of those terms.(e) If the attorney general brings an action against a person under Subsection (d) and an injunction is granted against the person or the person is found liable for a civil penalty, the attorney general may recover reasonable expenses, court costs, investigative costs, and attorney's fees. Each day a violation continues or occurs is a separate violation for purposes of imposing a penalty under Subsection (d).(f) A violation of the terms of a contract entered into with the department by the person with whom the department has contracted is a false, misleading, or deceptive act or practice under Subchapter E, Chapter 17, Business & Commerce Code.(g) A civil action brought under this section shall be filed in a district court:(1) in Travis County; or(2) in any county in which the violation occurred.(h) A person with whom the department has contracted under this section commits an offense if the person directly or indirectly discloses information received from the department under the contract in a manner that violates the terms of the contract. An offense under this subsection is a Class B misdemeanor. If conduct constituting an offense under this subsection also constitutes an offense under another law, the actor may be prosecuted under this subsection, the other law, or both.(i) The department shall impose a fee on each person with whom the department contracts under this section for the services provided by the department under the contract. The fee must be reasonable and be not less than the amount necessary to allow the department to recover all reasonable costs to the department associated with entering into the contract and providing services to the person under the contract, including direct, indirect, and administrative costs and costs related to the development and deployment of the pilot program.(j) The department may establish a reasonable deadline by which a person must apply to enter into a contract with the department under this section and may not enter into a contract with a person who fails to apply before that deadline.(k) To the fullest extent practicable, the services of the department under a contract entered into under this section shall be provided by, through, or in conjunction with the interactive system established under Section 521.055.(l) At the conclusion of the term of the pilot program, and on the recommendation of the department, the commission may authorize the department to implement the pilot program as a permanent program.(m) Before the department recommends that the pilot program be implemented as a permanent program, the department shall submit to the lieutenant governor, the speaker of the house of representatives, and each member of the legislature a report that contains an analysis of the scope, effectiveness, and cost benefits of the pilot program. The report must include:(1) a list of each insurance support organization with which the department has contracted under this section; and(2) a list of each client to whom the insurance support organization has provided information received from the department under this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 6.07, eff. September 1, 2009.Added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 13.02, eff. June 19, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1362, Sec. 1For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 6.07, see other Sec. 521.060.For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 13.02, see other Sec. 521.060.Sec. 521.060. EMERGENCY CONTACT AND MEDICAL INFORMATION DATABASES. (a) The department shall maintain in its files a record of the name, address, and telephone number of each individual identified by the holder of a driver's license or personal identification certificate as an individual the holder authorizes to be contacted in the event that the holder is injured or dies in or as a result of a vehicular accident or another emergency situation. In addition, the department shall maintain in its files a record of any medical information described by Section 521.125(a) that is provided to the department under Subsection (c) or any health condition information that is voluntarily provided to the department under Section 521.142(h).(b) A record maintained by the department under Subsection (a) is confidential and, on request, may be disclosed:(1) only to a peace officer in this or another state;(2) only if the peace officer is otherwise authorized to obtain information in the driver's license or personal identification certificate files of the department; and(3) only for the purpose, as applicable, of making contact with a named individual to report the injury to or death of the holder of the driver's license or personal identification certificate, learning the nature of any medical information reported by the person who holds the driver's license or identification certificate, or learning whether the person who holds the driver's license or identification certificate has a health condition that may impede communications with the peace officer.(c) An application for an original, renewal, or duplicate driver's license or personal identification certificate must:(1) be designed to allow, but not require, the applicant to provide:(A) the name, address, and telephone number of not more than two individuals to be contacted if the applicant is injured or dies in a circumstance described by Subsection (a); and(B) in addition to health condition information voluntarily provided under Section 521.142(h), medical information described by Section 521.125(a); and(2) include a statement that:(A) describes the confidential nature of the information; and(B) states that by providing the department with the information, the applicant consents to the limited disclosure and use of the information.(d) The department shall establish and maintain on the department's Internet website forms and procedures by which the holder of a driver's license or personal identification certificate may request that the department:(1) add specific emergency contact or medical information described by Subsection (a) to the appropriate file maintained by the department; or(2) amend or delete emergency contact or medical information the holder previously provided to the department.(e) The forms and procedures maintained under Subsection (d) must comply with Subsection (c).(f) Subsection (b) does not prohibit the department from disclosing information to the holder of a driver's license or personal identification certificate who provided the information or to an authorized agent of the holder.

Added by Acts 2009, 81st Leg., R.S., Ch. 1362, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. CLASSIFICATION OF DRIVER'S LICENSESSec. 521.081. CLASS A LICENSE. A Class A driver's license authorizes the holder of the license to operate:(1) a vehicle with a gross vehicle weight rating of 26,001 pounds or more; or(2) a combination of vehicles that has a gross combination weight rating of 26,001 pounds or more, if the gross vehicle weight rating of any vehicle or vehicles in tow is more than 10,000 pounds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.082. CLASS B LICENSE. (a) A Class B driver's license authorizes the holder of the license to operate:(1) a vehicle with a gross vehicle weight rating that is more than 26,000 pounds;(2) a vehicle with a gross vehicle weight rating of 26,000 pounds or more towing:(A) a vehicle, other than a farm trailer, with a gross vehicle weight rating that is not more than 10,000 pounds; or(B) a farm trailer with a gross vehicle weight rating that is not more than 20,000 pounds; and(3) a bus with a seating capacity of 24 passengers or more.(b) For the purposes of Subsection (a)(3), seating capacity is computed in accordance with Section 502.162, except that the operator's seat is included in the computation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.083. CLASS C LICENSE. A Class C driver's license authorizes the holder of the license to operate:(1) a vehicle or combination of vehicles not described by Section 521.081 or 521.082; and(2) a vehicle with a gross vehicle weight rating of less than 26,001 pounds towing a farm trailer with a gross vehicle weight rating that is not more than 20,000 pounds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.084. CLASS M LICENSE. A Class M driver's license authorizes the holder of the license to operate a motorcycle or moped.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.085. TYPE OF VEHICLE AUTHORIZED. (a) Unless prohibited by Chapter 522, and except as provided by Subsection (b), the license holder may operate any vehicle of the type for which that class of license is issued and any lesser type of vehicle other than a motorcycle or moped.(b) Subsection (a) does not prohibit a license holder from operating a lesser type of vehicle that is a motorcycle described by Section 521.001(a)(6-a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 722, Sec. 4, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 967, Sec. 2, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1391, Sec. 3, eff. September 1, 2009.

SUBCHAPTER E. CLASSIFICATION OF CERTIFICATESSec. 521.101. PERSONAL IDENTIFICATION CERTIFICATE. (a) The department shall issue personal identification certificates.(b) A personal identification certificate must be similar in form to, but distinguishable in color from, a driver's license.(c) The department shall indicate "UNDER 21" on the face of a personal identification certificate issued to a person under 21 years of age.(d) The department may require each applicant for an original, renewal, or duplicate personal identification certificate to furnish to the department the information required by Section 521.142.(e) The department may cancel and require surrender of a personal identification certificate after determining that the holder was not entitled to the certificate or gave incorrect or incomplete information in the application for the certificate.(f) A certificate expires on a date specified by the department, except that a certificate issued to a person 60 years of age or older does not expire.(f-1) A personal identification certificate issued to a person whose residence or domicile is a correctional facility or a parole facility expires on the first birthday of the license holder occurring after the first anniversary of the date of issuance.(g) An individual, corporation, or association may not deny the holder of a personal identification certificate access to goods, services, or facilities, except as provided by Section 521.460 or in regard to the operation of a motor vehicle, because the holder has a personal identification certificate rather than a driver's license.(h) The department shall automatically revoke each personal identification certificate issued by the department to a person who:(1) is subject to the registration requirements of Chapter 62, Code of Criminal Procedure; and(2) fails to apply to the department for renewal of the personal identification certificate as required by Article 62.060, Code of Criminal Procedure.(i) The department may issue a personal identification certificate to a person whose certificate is revoked under Subsection (h) only if the person applies for an original or renewal certificate under Section 521.103.(j) The department may not issue a personal identification certificate to a person who has not established a domicile in this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.75(a), eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1372, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1401, Sec. 5, eff. Sept. 1, 2000.Amended by: Acts 2005, 79th Leg., Ch. 1008, Sec. 2.12, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 13.03, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1288, Sec. 4, eff. September 1, 2009.

Sec. 521.103. EXPIRATION AND RENEWAL REQUIREMENTS FOR CERTAIN SEX OFFENDERS. (a) The department may issue an original or renewal personal identification certificate to a person whose driver's license or personal identification certificate record indicates that the person is subject to the registration requirements of Chapter 62, Code of Criminal Procedure, only if the person:(1) applies in person for the issuance of a certificate under this section; and(2) pays a fee of $20.(b) A personal identification certificate issued under this section, including a renewal, duplicate, or corrected certificate, expires on the first birthday of the certificate holder occurring after the date of application, except that the initial certificate issued under this section expires on the second birthday of the certificate holder occurring after the date of application.

Added by Acts 1999, 76th Leg., ch. 1401, Sec. 6, eff. Sept. 1, 2000.Amended by: Acts 2005, 79th Leg., Ch. 1008, Sec. 2.13, eff. September 1, 2005.

Sec. 521.104. RENEWAL BY MAIL OR ELECTRONIC MEANS. The department by rule may provide that the holder of a personal identification certificate may renew the certificate by mail, by telephone, over the Internet, or by other electronic means. A rule adopted under this section may prescribe eligibility standards for renewal under this section.

Added by Acts 1999, 76th Leg., ch. 1189, Sec. 19, eff. Sept. 1, 1999. Renumbered from Sec. 521.103 by Acts 2001, 77th Leg., ch. 1420, Sec. 21.001(109), eff. Sept. 1, 2001.

SUBCHAPTER F. APPEARANCE OF DRIVER'S LICENSESec. 521.121. GENERAL INFORMATION ON DRIVER'S LICENSE. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 316, Sec. 3 (a) The driver's license must include:(1) a distinguishing number assigned by the department to the license holder;(2) a color photograph of the entire face of the holder;(3) the full name and date of birth of the holder;(4) a brief description of the holder; and(5) the license holder's residence address or, for a license holder using the procedure under Subsection (c), the street address of the courthouse in which the license holder or license holder's spouse serves as a federal judge or state judge. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 13A.03 (a) The driver's license must include:(1) a distinguishing number assigned by the department to the license holder;(2) a color photograph of the entire face of the holder;(3) the full name and date of birth of the holder;(4) a brief description of the holder; and(5) the license holder's residence address or, for a license holder using the procedure under Subsection (d), the street address of the courthouse in which the license holder or license holder's spouse serves as a federal judge or state judge.(b) The driver's license must include a facsimile of the license holder's signature or a space on which the holder shall write the holder's usual signature in ink immediately on receipt of the license. A license is not valid until it complies with this subsection.(c) The department shall establish a procedure for a federal judge, a state judge, or the spouse of a federal or state judge to omit the license holder's residence address on the license and to include, in lieu of that address, the street address of the courthouse in which the license holder or license holder's spouse serves as a federal judge or state judge. In establishing the procedure, the department shall require sufficient documentary evidence to establish the license holder's status as a federal judge, a state judge, or the spouse of a federal or state judge.(d) The department shall establish a procedure for a federal judge, a state judge, or the spouse of a federal or state judge to omit the license holder's residence address on the license and to include, in lieu of that address, the street address of the courthouse in which the license holder or license holder's spouse serves as a federal judge or state judge. In establishing the procedure, the department shall require sufficient documentary evidence to establish the license holder's status as a federal judge, state judge, or the spouse of a federal or state judge.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 448, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 316, Sec. 3, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 13A.03, eff. September 1, 2009.

Sec. 521.122. TYPE OF VEHICLE REQUIRED TO BE INDICATED ON LICENSE. (a) The department shall show on each driver's license the general type of vehicle that the license holder is authorized to operate.(b) The department may include on the driver's license an authorization to operate a motorcycle or moped if the license holder has met all requirements for a Class M license.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.123. DESIGNATOR ON LICENSE ISSUED TO PERSON UNDER 21 YEARS OF AGE. The department shall:(1) designate and clearly mark as a provisional license each original driver's license issued by the department to a person who is under 18 years of age; and(2) for each original, renewed, or duplicate license issued to a person who is under 21 years of age:(A) indicate "UNDER 21" on the face of the license; and(B) orient the information on the license to clearly distinguish the license from a license that is issued to a person who is 21 years of age or older.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 448, Sec. 2, eff. Sept. 1, 2001.

Sec. 521.124. TEMPORARY LICENSE; ISSUED WITHOUT PHOTOGRAPH. (a) The department may issue a temporary license without a photograph of the license holder:(1) to an applicant who is out of state or a member of the armed forces of the United States; or(2) if the department otherwise determines that a temporary license is necessary.(b) A temporary license is valid only until the applicant has time to appear and be photographed and a license with a photograph is issued.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.125. MEDICAL AND EMERGENCY INFORMATION ON LICENSE. (a) On the reverse side of a driver's license, the department shall:(1) print:(A) "Allergic Reaction to Drugs: __________";(B) "Directive to physician has been filed at tel. #";(C) "Emergency contact tel. #"; and(D) if space allows, any medical information provided by the license holder under Section 521.142(h);(2) include to the right of the statements under Subdivisions (1)(B) and (C) a surface on which the license holder may write the appropriate telephone number; and(3) include to the left of each of the statements under Subdivisions (1)(B) and (C) a box that the license holder may use to indicate for what purpose the telephone number applies.(b) In addition to the requirements of Subsection (a)(1)(D), if space allows, the department shall indicate any medical information by a uniform symbol or code on the face of the license in the space where the department indicates a restriction or endorsement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1189, Sec. 20, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1335, Sec. 1, eff. Jan. 1, 2004.

Sec. 521.126. ELECTRONICALLY READABLE INFORMATION. (a) The department may not include any information on a driver's license, commercial driver's license, or personal identification certificate in an electronically readable form other than the information printed on the license and a physical description of the licensee.(b) Except as provided by Subsections (d), (e), (g), (i), and (j), a person commits an offense if the person:(1) accesses or uses electronically readable information derived from a driver's license, commercial driver's license, or personal identification certificate; or(2) compiles or maintains a database of electronically readable information derived from driver's licenses, commercial driver's licenses, or personal identification certificates.(c) An offense under Subsection (b) is a Class A misdemeanor.(d) The prohibition provided by Subsection (b) does not apply to a person who accesses, uses, compiles, or maintains a database of the information for a law enforcement or governmental purpose, including:(1) an officer or employee of the department carrying out law enforcement or government purposes;(2) a peace officer, as defined by Article 2.12, Code of Criminal Procedure, acting in the officer's official capacity;(3) a license deputy, as defined by Section 12.702, Parks and Wildlife Code, issuing a license, stamp, tag, permit, or other similar item through use of a point-of-sale system under Section 12.703, Parks and Wildlife Code;(4) a person acting as authorized by Section 109.61, Alcoholic Beverage Code;(5) a person establishing the identity of a voter under Chapter 63, Election Code;(6) a person acting as authorized by Section 161.0825, Health and Safety Code; or(7) a person screening an individual who will work with or have access to children if the person is an employee or an agent of an employee of a public school district or an organization exempt from federal income tax under Section 501(c)(3), Internal Revenue Code of 1986, as amended, that sponsors a program for youth.(e) The prohibition provided by Subsection (b)(1) does not apply to a financial institution or a business if the information is accessed and used only for purposes of identification verification of an individual or check verification at the point of sale for a purchase of a good or service by check. The prohibition provided by Subsection (b)(2) does not apply to a financial institution if each license or certificate holder whose information is included in the compilation or database consents to the inclusion of the person's information in the compilation or database. Consent under this subsection must be on a separate document, signed by the license or certificate holder, that explains in at least 14-point bold type the information that will be included in the compilation or database. For the purposes of this subsection, "financial institution" has the meaning assigned by 31 U.S.C. Section 5312(a)(2), as amended.(f) A person may not use information derived from electronically readable information from a driver's license, commercial driver's license, or personal identification certificate to engage in telephone solicitation to encourage the purchase or rental of, or investment in, goods, other property, or services.(g) If authorized by the executive or administrative head of a maritime facility as defined in the Maritime Transportation Security Act of 2002 (46 U.S.C. Section 70101 et seq.), or of a port, port authority, or navigation district created or operating under Section 52, Article III, or Section 59, Article XVI, Texas Constitution, a person may access, use, compile, or maintain in a database electronically readable information derived from a driver's license, commercial driver's license, or personal identification certificate to secure the facility or port. The information may be used only to:(1) identify an individual;(2) provide official credentials for an individual;(3) track or limit the movement of an individual on facility property;(4) establish a secure database of visitors to the facility;(5) access the information at terminal and gate operations of the facility; or(6) conduct other security or operational activities as determined by the executive or administrative head.(h) Except as provided by Section 418.183, Government Code, the electronically readable information derived from a driver's license, commercial driver's license, or personal identification certificate for the purposes of Subsection (g) is confidential and not subject to disclosure, inspection, or copying under Chapter 552, Government Code.(i) The prohibition provided by Subsection (b) does not apply to a hospital that accesses, uses, compiles, or maintains a database of the information to provide health care services to the individual who holds the driver's license, commercial driver's license, or personal identification certificate.(j) Except as otherwise provided by this subsection, a hospital may not sell, transfer, or otherwise disseminate the information described by Subsection (i) to a third party for any purpose, including any marketing, advertising, or promotional activities. A hospital that obtains information described by Subsection (i) may transfer the information only in accordance with the rules implementing the federal Health Insurance Portability and Accountability Act of 1996 (Pub. L. No. 104-191). A business associate, and any subcontractor of the business associate who receives the transferred information, may use the information only to service or maintain the hospital's database of the information.(k) If an individual objects to the hospital collecting the individual's information from the individual's driver's license as described by Subsection (i), the hospital must use an alternative method for collecting the individual's information.

Added by Acts 1999, 76th Leg., ch. 1340, Sec. 1, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 1233, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 250, Sec. 1, eff. May 30, 2005.Acts 2005, 79th Leg., Ch. 391, Sec. 2, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1189, Sec. 2, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 102, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 533, Sec. 1, eff. June 16, 2007.Acts 2007, 80th Leg., R.S., Ch. 1012, Sec. 1, eff. September 1, 2007.

SUBCHAPTER G. LICENSE APPLICATION REQUIREMENTSSec. 521.141. GENERAL APPLICATION REQUIREMENTS. (a) An applicant for an original or renewal of a driver's license must apply in a manner prescribed by the department.(b) An application for an original license must be verified by the applicant before a person authorized to administer oaths. An officer or employee of the department may administer the oath. An officer or employee of this state may not charge for the administration of the oath.(c) The application must be accompanied by the required fee and must be submitted to the department before the department may administer an examination.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1189, Sec. 21, eff. Sept. 1, 1999.

Sec. 521.142. APPLICATION FOR ORIGINAL LICENSE. (a) An application for an original license must state the applicant's full name and place and date of birth. This information must be verified by presentation of proof of identity satisfactory to the department. The department must accept as satisfactory proof of identity under this subsection an offender identification card or similar form of identification issued to an inmate by the Texas Department of Criminal Justice if the applicant also provides supplemental verifiable records or documents that aid in establishing identity.(b) The application must include:(1) the thumbprints of the applicant or, if thumbprints cannot be taken, the index fingerprints of the applicant;(2) a photograph of the applicant;(3) the signature of the applicant; and(4) a brief description of the applicant. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 316, Sec. 4 (c) The application must state:(1) the sex of the applicant;(2) the residence address of the applicant, or if the applicant is a federal judge, a state judge, or the spouse of a federal or state judge using the procedure developed under Section 521.121(c), the street address of the courthouse in which the applicant or the applicant's spouse serves as a federal judge or a state judge;(3) whether the applicant has been licensed to drive a motor vehicle before;(4) if previously licensed, when and by what state or country;(5) whether that license has been suspended or revoked or a license application denied;(6) the date and reason for the suspension, revocation, or denial;(7) whether the applicant is a citizen of the United States; and(8) the county of residence of the applicant. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 13A.04 (c) The application must state:(1) the sex of the applicant;(2) the residence address of the applicant, or if the applicant is a federal judge, a state judge, or the spouse of a federal or state judge using the procedure developed under Section 521.121(d), the street address of the courthouse in which the applicant or the applicant's spouse serves as a federal judge or a state judge;(3) whether the applicant has been licensed to drive a motor vehicle before;(4) if previously licensed, when and by what state or country;(5) whether that license has been suspended or revoked or a license application denied;(6) the date and reason for the suspension, revocation, or denial;(7) whether the applicant is a citizen of the United States; and(8) the county of residence of the applicant. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 9 (d) If the applicant is under 21 years of age, the application must state whether the applicant has completed a driver education course required by Section 521.1601. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 1413, Sec. 1 (d) If the applicant is under 25 years of age, the application must state whether the applicant has completed a driver education course required by Section 521.1601.(e) The application must include any other information the department requires to determine the applicant's identity, competency, and eligibility.(f) Information supplied to the department relating to an applicant's medical history is for the confidential use of the department and may not be disclosed to any person or used as evidence in a legal proceeding other than a proceeding under Subchapter N. This subsection does not apply to information provided by an applicant under Subsection (h).(g) The department may require an applicant to provide the applicant's social security number only for a purpose permitted by Section 521.044.(h) The application must provide space for the applicant to voluntarily list any health condition that may impede communication with a peace officer as evidenced by a written statement from a licensed physician.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 556, Sec. 78, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 640, Sec. 3, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1335, Sec. 2, eff. Jan. 1, 2004.Amended by: Acts 2005, 79th Leg., Ch. 1108, Sec. 5, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1218, Sec. 4, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 316, Sec. 4, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 13A.04, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 14.01, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 9, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1413, Sec. 1, eff. March 1, 2010.

Sec. 521.1421. INMATE IDENTIFICATION VERIFICATION PILOT PROGRAM. (a) The department shall participate in an inmate identification verification pilot program for the purpose of issuing driver's licenses and personal identification certificates to inmates of the Texas Department of Criminal Justice.(b) Under the pilot program, the department may:(1) enter into a contract with the Texas Department of Criminal Justice and the Department of State Health Services to establish an identification verification process for inmates of the Texas Department of Criminal Justice; and(2) issue a driver's license or a personal identification certificate to an inmate whose identity has been confirmed through the verification process and who otherwise meets the requirements for the issuance of the driver's license or personal identification certificate.(c) At the conclusion of the pilot program the governing bodies of the participating agencies may agree to continue the pilot program on a permanent basis.(d) Not later than December 1, 2010, the department and the Texas Department of Criminal Justice shall jointly issue a report to the standing committees of the legislature with jurisdiction over issues related to criminal justice and homeland security addressing:(1) the status of the pilot program;(2) the effectiveness of the pilot program; and(3) an analysis of the feasibility of implementing a statewide program based on the pilot program.

Added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 14.02, eff. September 1, 2009.

Sec. 521.1425. INFORMATION REQUIRED TO BE FURNISHED TO DEPARTMENT. (a) Except as provided by Subsection (b), the department may require each applicant for an original, renewal, or duplicate driver's license to furnish to the department the information required by Section 521.142.(b) The department shall require each applicant for an original, renewal, or duplicate driver's license to furnish to the department the information required by Sections 521.142(c)(7) and (8).

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.76(a), eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 640, Sec. 4, eff. Sept. 1, 1999.

Sec. 521.1426. DOMICILE REQUIREMENT; VERIFICATION. (a) The department may not issue a driver's license or a personal identification certificate to a person who has not established a domicile in this state.(b) The department shall adopt rules for determining whether a domicile has been established, including rules prescribing the types of documentation the department may require from the applicant to verify the validity of the claimed domicile.(c) The department may contract with a third-party personal data verification service to assist the department in verifying a claim of domicile, including whether the physical address provided by the applicant is the applicant's actual residence.

Added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 13.04, eff. June 19, 2009.

Sec. 521.1427. POST OFFICE BOX NOT VALID AS ADDRESS. (a) In this section, "post office box address" means a United States Postal Service post office box address or a private mailbox address.(b) Unless an exception exists under state or federal law, an applicant may receive delivery of a license or a personal identification certificate at a post office box address only if the applicant has provided the department the physical address where the applicant resides.(c) The department may require the applicant to provide documentation that the department determines necessary to verify the validity of the physical address provided under Subsection (b).(d) The department may contract with a third-party personal data verification service to assist the department in verifying whether the physical address provided by the applicant is the applicant's actual residence.

Added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 13.04, eff. June 19, 2009.

Sec. 521.143. EVIDENCE OF FINANCIAL RESPONSIBILITY REQUIRED. (a) An application for an original driver's license must be accompanied by evidence of financial responsibility or a statement that the applicant does not own a motor vehicle for which evidence of financial responsibility is required under Chapter 601. The department may require an application for a renewal of a driver's license to be accompanied by evidence of financial responsibility or a statement that the applicant does not own a motor vehicle for which evidence of financial responsibility is required under Chapter 601.(b) Evidence of financial responsibility presented under this section must be in at least the minimum amounts required by Section 601.072 and must cover each motor vehicle owned by the applicant for which the applicant is required to maintain evidence of financial responsibility. The evidence may be shown in the manner provided by Section 601.053(a).(c) A personal automobile insurance policy used as evidence of financial responsibility under this section must comply with Article 5.06 or 5.145, Insurance Code.(d) A statement that an applicant does not own a motor vehicle to which the evidence of financial responsibility requirement applies must be sworn to and signed by the applicant.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1189, Sec. 23, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 206, Sec. 21.46, eff. June 11, 2003.

Sec. 521.144. APPLICATION BY NEW STATE RESIDENT. (a) A new resident of this state who applies for a driver's license must submit with the application:(1) evidence that each motor vehicle owned by the person is registered under Chapter 502; or(2) an affidavit that the applicant does not own a motor vehicle required to be registered under Chapter 502.(b) The department may not issue a driver's license to a new resident who fails to comply with Subsection (a).(c) A registration receipt issued by the county assessor-collector of the county in which the new resident resides is satisfactory evidence that a motor vehicle is registered under Chapter 502.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.145. APPLICATION BY PERSON UNDER 18 YEARS OF AGE. (a) The application of an applicant under 18 years of age must be signed by:(1) the parent or guardian who has custody of the applicant; or(2) if the applicant has no parent or guardian:(A) the applicant's employer; or(B) the county judge of the county in which the applicant resides.(b) The department shall provide the applicant and the cosigner with information concerning state laws relating to driving while intoxicated, driving by a minor with alcohol in the minor's system, and implied consent. The applicant and cosigner must acknowledge receipt of this information.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1013, Sec. 19, eff. Sept. 1, 1997.

Sec. 521.146. APPLICATION FOR DUPLICATE LICENSE OR CERTIFICATE. (a) If a driver's license or certificate issued under this chapter is lost or destroyed, or there is a change in pertinent information, the person to whom the license or certificate was issued may obtain a duplicate or corrected version.(b) An applicant for a corrected driver's license or certificate must submit to the department the required fee, accompanied by the required information that has changed with proof satisfactory to the department that supports the change.(c) The department by rule may provide that the holder of a driver's license or identification certificate issued by the department may apply for the issuance of a duplicate license or certificate by mail, by telephone, over the Internet, or by other electronic means.(d) A rule adopted under Subsection (c) may prescribe eligibility standards for issuance of a duplicate driver's license or identification certificate under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 866, Sec. 2, eff. Sept. 1, 2001.

Sec. 521.147. OPTIONAL REGISTRATION WITH SELECTIVE SERVICE SYSTEM. (a) The department shall develop by rule a selective service consent statement as a part of the application for an original, renewal, or duplicate driver's license or personal identification certificate. The consent statement must include a place to indicate consent or declination to register with the United States Selective Service System and must state the benefits and penalties associated with consent or declination to register. The department shall present the statement to each applicant who is subject to registration with the Selective Service System and record the applicant's response. A response is required to complete the application for a license or certificate for such an applicant. The department shall forward to the Selective Service System, in an electronic format, only the information necessary for registration of an applicant consenting to registration.(b) In addition to the statement required by Subsection (a), the department may conspicuously post at each location where applications for driver's licenses are accepted one or more signs, in English and Spanish, providing the information contained in the statement.

Added by Acts 2001, 77th Leg., ch. 973, Sec. 2, eff. Sept. 1, 2001.

Sec. 521.148. APPLICATION FOR CLASS M LICENSE OR AUTHORIZATION TO OPERATE MOTORCYCLE. (a) An applicant for an original Class M license or Class A, B, or C driver's license that includes an authorization to operate a motorcycle must furnish to the department evidence satisfactory to the department that the applicant has successfully completed a basic motorcycle operator training course approved by the department under Chapter 662.(b) The department may not issue an original Class M license or Class A, B, or C driver's license that includes an authorization to operate a motorcycle to an applicant who fails to comply with Subsection (a).(c) When the department issues a license to which this section applies, the department shall provide the person to whom the license is issued with written information about the Glenda Dawson Donate Life-Texas Registry program established under Chapter 49, Health and Safety Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1391, Sec. 4, eff. September 1, 2009.

SUBCHAPTER H. EDUCATION AND EXAMINATION REQUIREMENTSText of section as added by Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 11For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1413, Sec. 3, see other Sec. 521.1601.Sec. 521.1601. DRIVER EDUCATION REQUIRED. The department may not issue a driver's license to a person who is younger than 21 years of age unless the person submits to the department a driver education certificate issued under Chapter 1001, Education Code, that states that the person has completed and passed:(1) a driver education and traffic safety course approved by the Texas Education Agency under Section 29.902, Education Code, or a driver education course approved by that agency under Section 1001.101 of that code or approved by the department under Section 521.205; or(2) if the person is 18 years of age or older, a driver education course approved by the Texas Education Agency under Section 1001.101 or 1001.1015, Education Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 11, eff. September 1, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1413, Sec. 3For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 11, see other Sec. 521.1601.Sec. 521.1601. DRIVER EDUCATION REQUIRED. The department may not issue a driver's license to a person who is younger than 25 years of age unless the person submits to the department a driver education certificate issued under Chapter 1001, Education Code, that states that the person has completed and passed:(1) a driver education and traffic safety course approved by the Texas Education Agency under Section 29.902, Education Code, or a driver education course approved by that agency under Section 1001.101(a)(1) of that code or approved by the department under Section 521.205; or(2) if the person is 18 years of age or older, a driver education course approved by the Texas Education Agency under Section 1001.101(a)(1) or (2), Education Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1413, Sec. 3, eff. March 1, 2010.

Sec. 521.161. EXAMINATION OF LICENSE APPLICANTS. (a) Except as otherwise provided by this subchapter, the department shall examine each applicant for a driver's license. The examination shall be held in the county in which the applicant resides or applies not later than the 10th day after the date on which the application is made.(b) The examination must include:(1) a test of the applicant's:(A) vision;(B) ability to identify and understand highway signs in English that regulate, warn, or direct traffic;(C) knowledge of the traffic laws of this state; and(D) knowledge of motorists' rights and responsibilities in relation to bicyclists;(2) a demonstration of the applicant's ability to exercise ordinary and reasonable control in the operation of a motor vehicle of the type that the applicant will be licensed to operate; and(3) any additional examination the department finds necessary to determine the applicant's fitness to operate a motor vehicle safely.(c) The department shall give each applicant the option of taking the parts of the examination under Subsections (b)(1)(B), (C), and (D) in writing in addition to or instead of through a mechanical, electronic, or other testing method. If the applicant takes that part of the examination in writing in addition to another testing method, the applicant is considered to have passed that part of the examination if the applicant passes either version of the examination. The department shall inform each person taking the examination of the person's rights under this subsection.(d) On payment of the required fee, an applicant is entitled to three examinations of each element under Subsection (b) for each application to qualify for a driver's license. If the applicant has not qualified after the third examination, the applicant must submit a new application accompanied by the required fee.(e) The department may not issue a driver's license to a person who has not passed each examination required under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.77(a), eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 565, Sec. 1, eff. September 1, 2009.

Sec. 521.162. ALTERNATE EXAMINATION IN SPANISH. (a) The department shall design and administer in each county of this state an alternate examination for Spanish-speaking applicants who are unable to take the regular examination in English.(b) The alternate examination must be identical to the examination administered to other applicants under Section 521.161 except that all directions and written material, other than the text of highway signs, must be in Spanish. The text of highway signs must be in English.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.163. REEXAMINATION. (a) The director may require the holder of a license to be reexamined if the director determines that the holder is incapable of safely operating a motor vehicle.(b) The reexamination shall be conducted in the license holder's county of residence unless the holder and the director agree to a different location.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.164. EXEMPTION FROM CERTAIN EXAMINATION REQUIREMENTS FOR LICENSED NONRESIDENTS. (a) The department by rule may provide that a holder of a driver's license issued to the person by another state or Canadian province and who is otherwise qualified may, after passing the vision test and paying the required fees, be issued a driver's license without the complete examination required under Section 521.161.(b) A license issued under this section must be of the class of license equivalent to the license issued by the other jurisdiction.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.165. TESTING BY OTHER ENTITIES. (a) The director may certify and set standards for the certification of certain employers, government agencies, and other appropriate organizations to allow those persons to train and test for the ability to operate certain types of vehicles.(b) The department shall set the standards for the training and testing of driver's license applicants under Subsection (a).(c) Except as provided by Subsection (d), in issuing a driver's license for certain types of vehicles, the director may waive a driving test for an applicant who has successfully completed and passed the training and testing conducted by a person certified under Subsection (a).(d) The director may not waive the driving test required by Section 521.161 for an applicant who is under 18 years of age.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 12.05, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 12, eff. September 1, 2009.

Sec. 521.1655. TESTING BY DRIVER EDUCATION SCHOOL. (a) A driver education school licensed under the Texas Driver and Traffic Safety Education Act (Article 4413(29c), Vernon's Texas Civil Statutes) may administer to a student of that school the vision, highway sign, and traffic law parts of the examination required by Section 521.161.(b) An examination administered under this section complies with the examination requirements of this subchapter as to the parts of the examination administered.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.77(a), eff. Sept. 1, 1997.

Sec. 521.166. MOTORCYCLE ROAD TEST REQUIREMENTS. (a) An applicant required to submit to a motorcycle road test must provide a passenger vehicle and a licensed driver to convey the license examiner during the road test.(b) The department may refuse to administer any part of the road test to an applicant who fails to comply with Subsection (a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 11For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1413, Sec. 3, see other Sec. 521.167.Sec. 521.167. WAIVER OF CERTAIN EDUCATION AND EXAMINATION REQUIREMENTS. A person who has completed and passed a driver education course approved by the Texas Education Agency under Section 1001.1015, Education Code, is not required to take the highway sign and traffic law parts of the examination required under Section 521.161 if those parts have been successfully completed as determined by a licensed driver education instructor.

Added by Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 11, eff. September 1, 2009.

Text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1413, Sec. 3For text of section as added by Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 11, see other Sec. 521.167.Sec. 521.167. WAIVER OF CERTAIN EDUCATION AND EXAMINATION REQUIREMENTS. A person who has completed and passed a driver education course approved by the Texas Education Agency under Section 1001.101(a)(2), Education Code, is not required to take the highway sign and traffic law parts of the examination required under Section 521.161 if those parts have been successfully completed as determined by a licensed driver education instructor.

Added by Acts 2009, 81st Leg., R.S., Ch. 1413, Sec. 3, eff. March 1, 2010.

SUBCHAPTER I. ISSUANCE OF DRIVER'S LICENSESec. 521.181. ISSUANCE OF DRIVER'S LICENSE. On payment of the required fee, the department shall issue to each qualifying applicant a driver's license of the class for which the applicant has applied.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.182. SURRENDER OF LICENSE ISSUED BY OTHER JURISDICTION. (a) A person is not entitled to receive a driver's license until the person surrenders to the department each driver's license in the person's possession that was issued by this state or another state or Canadian province.(b) The department shall send to the state or province that issued the license:(1) the surrendered license or a notification that the license has been surrendered; and(2) a statement that the person holds a driver's license issued by this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER J. PERSONS INELIGIBLE FOR LICENSESec. 521.201. LICENSE INELIGIBILITY IN GENERAL. The department may not issue any license to a person who:(1) is under 15 years of age;(2) is under 18 years of age unless the person complies with the requirements imposed by Section 521.204;(3) is shown to be addicted to the use of alcohol, a controlled substance, or another drug that renders a person incapable of driving;(4) holds a driver's license issued by this state or another state or country that is revoked, canceled, or under suspension;(5) has been determined by a judgment of a court to be totally incapacitated or incapacitated to act as the operator of a motor vehicle unless the person has, by the date of the license application, been:(A) restored to capacity by judicial decree; or(B) released from a hospital for the mentally incapacitated on a certificate by the superintendent or administrator of the hospital that the person has regained capacity;(6) the department determines to be afflicted with a mental or physical disability or disease that prevents the person from exercising reasonable and ordinary control over a motor vehicle while operating the vehicle on a highway, except that a person may not be refused a license because of a physical defect if common experience shows that the defect does not incapacitate a person from safely operating a motor vehicle;(7) has been reported by a court under Section 521.3452 for failure to appear unless the court has filed an additional report on final disposition of the case; or(8) has been reported by a court for failure to appear or default in payment of a fine for a misdemeanor that is not covered under Subdivision (7) and that is punishable by a fine only, including a misdemeanor under a municipal ordinance, committed by a person who was under 17 years of age at the time of the alleged offense, unless the court has filed an additional report on final disposition of the case.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 560, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1080, Sec. 1, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 283, Sec. 54, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 949, Sec. 50, eff. September 1, 2005.

Sec. 521.202. INELIGIBILITY FOR LICENSE BASED ON CERTAIN CONVICTIONS. (a) Unless the period of suspension that would have applied if the person held a license at the time of the conviction has expired, the department may not issue a license to a person convicted of an offense:(1) described by Section 49.04, 49.07, or 49.08, Penal Code; or(2) to which Section 521.342(a) applies.(b) Until the period specified in the juvenile court order has expired, the department may not issue a license to a person if the department has been ordered by a juvenile court under Section 54.042, Family Code, to deny the person a license.(c) A person does not have a privilege to operate a vehicle in this state during a period of suspension under Subsection (a) or (b) if the department is prohibited from issuing a license to that person.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.203. RESTRICTIONS ON CLASS A AND B LICENSES. The department may not issue a Class A or Class B driver's license to a person who:(1) is under 17 years of age;(2) is under 18 years of age unless the person has completed a driver training course approved by the Central Education Agency; or(3) has not provided the department with an affidavit, on a form prescribed by the department, that states that no vehicle that the person will drive that requires a Class A or Class B license is a commercial motor vehicle as defined by Section 522.003.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.204. RESTRICTIONS ON MINOR. (a) The department may issue a Class C driver's license to an applicant under 18 years of age only if the applicant:(1) is 16 years of age or older;(2) has submitted to the department a driver education certificate issued under Section 9A, Texas Driver and Traffic Safety Education Act (Article 4413(29c), Vernon's Texas Civil Statutes), that states that the person has completed and passed a driver education course approved by the department under Section 521.205 or by the Texas Education Agency;(3) has obtained a high school diploma or its equivalent or is a student:(A) enrolled in a public school, home school, or private school who attended school for at least 80 days in the fall or spring semester preceding the date of the driver's license application; or(B) who has been enrolled for at least 45 days, and is enrolled as of the date of the application, in a program to prepare persons to pass the high school equivalency exam;(4) has submitted to the department written parental or guardian permission for the department to access the applicant's school enrollment records maintained by the Texas Education Agency; and(5) has passed the examination required by Section 521.161.(b) The department may not issue a Class A, B, or C driver's license other than a hardship license to an applicant under 18 years of age unless the applicant has held an instruction permit or hardship license for at least six months preceding the date of the application.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.78(a), eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1251, Sec. 1, eff. Jan. 1, 2002.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 12.06, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 13, eff. September 1, 2009.

Sec. 521.205. DEPARTMENT-APPROVED COURSES. (a) The department by rule shall provide for approval of a driver education course conducted by the parent, stepparent, foster parent, legal guardian, step-grandparent, or grandparent of a person who is required to complete a driver education course to obtain a Class C license. The rules must provide that:(1) the person conducting the course possess a valid license for the preceding three years that has not been suspended, revoked, or forfeited in the past three years for an offense that involves the operation of a motor vehicle;(2) the student driver spend a minimum number of hours in:(A) classroom instruction; and(B) behind-the-wheel instruction;(3) the person conducting the course not be convicted of:(A) criminally negligent homicide; or(B) driving while intoxicated;(4) the person conducting the course not be disabled because of mental illness; and(5) the person conducting the course not have six or more points assigned to the person's driver's license under Subchapter B, Chapter 708, at the time the person begins conducting the course.(b) The department may not approve a course unless it determines that the course materials are at least equal to those required in a course approved by the Texas Education Agency, except that the department may not require that:(1) the classroom instruction be provided in a room with particular characteristics or equipment; or(2) the vehicle used for the behind-the-wheel instruction have equipment other than the equipment otherwise required by law for operation of the vehicle on a highway while the vehicle is not being used for driver training.(c) The rules must provide a method by which:(1) approval of a course is obtained;(2) an applicant submits proof of completion of the course; and(3) approval for delivering course materials by an alternative method, including electronic means, is obtained.(d) Completion of a driver education course approved under this section has the same effect under this chapter as completion of a driver education course approved by the Texas Education Agency.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.79(a), eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 721, Sec. 1, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1196, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 12.07, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 14, eff. September 1, 2009.

Sec. 521.206. COLLISION RATE STATISTICS PUBLICATION. (a) The department shall collect data regarding collisions of students taught by public schools, driver education schools licensed under Chapter 1001, Education Code, and other entities that offer driver education courses to students for which a uniform certificate of course completion is issued. The collision rate is computed by determining the number of an entity's students who complete a driver education course during a state fiscal year, dividing that number by the number of collisions that involved students who completed such a course and that occurred in the 12-month period following their licensure, and expressing the quotient as a percentage.(b) The department shall collect data regarding the collision rate of students taught by course instructors approved under Section 521.205. The collision rate is computed by determining the number of students who completed a course approved under Section 521.205 during a state fiscal year, dividing that number by the number of collisions that involved students who completed such a course and that occurred in the 12-month period following their licensure, and expressing the quotient as a percentage.(c) Not later than October 1 of each year, the department shall issue a publication listing the collision rate for students taught by each driver education entity and the collision rate for students taught by a course instructor approved under Section 521.205, noting the severity of collisions involving students of each entity and each type of course.

Added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 12.08, eff. September 1, 2009.Added by Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 15, eff. September 1, 2009.

SUBCHAPTER K. RESTRICTED LICENSESSec. 521.221. IMPOSITION OF SPECIAL RESTRICTIONS AND ENDORSEMENTS. (a) For good cause the department may impose a restriction or require an endorsement suitable to the driver's license holder's driving ability. The restriction or endorsement may relate to:(1) the type of motor vehicle that the holder may operate;(2) a special mechanical control device required on a motor vehicle that the holder may operate;(3) mechanical attachments, including glasses or an artificial limb, required on the person of the holder;(4) an area, location, road, or highway in this state on which the holder is permitted to drive a motor vehicle;(5) the time of day that the holder is permitted to operate a motor vehicle; and(6) any other condition the department determines to be appropriate to ensure the safe operation of a motor vehicle by the holder.(b) The department may issue a special restricted license or state the applicable restriction on the regular license.(c) A person commits an offense if the person operates a motor vehicle in violation of a restriction imposed or without the endorsement required on the license issued to that person. An offense under this subsection is a misdemeanor punishable under Section 521.461.(d) A court may dismiss a charge for a violation of this section if:(1) the restriction or endorsement was imposed:(A) because of a physical condition that was surgically or otherwise medically corrected before the date of the offense; or(B) in error and that fact is established by the defendant;(2) the department removes the restriction or endorsement before the defendant's first court appearance; and(3) the defendant pays an administrative fee not to exceed $10.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1027, Sec. 7, eff. September 1, 2007.

Sec. 521.222. INSTRUCTION PERMIT. (a) The department or a driver education school licensed under the Texas Driver and Traffic Safety Education Act (Article 4413(29c), Vernon's Texas Civil Statutes) may issue an instruction permit, including a Class A or Class B driver's license instruction permit, to a person who:(1) is 15 years of age or older but under 18 years of age;(2) has satisfactorily completed and passed the classroom phase of an approved driver education course, which may be a course approved under Section 521.205;(3) meets the requirements imposed under Section 521.204(3); and(4) has passed each examination required under Section 521.161 other than the driving test.(b) The department may issue an instruction permit to a person 18 years of age or older who has successfully passed all parts of the driver's examination required under Section 521.161 other than the driving test.(c) A driver education school may issue an instruction permit to a person 18 years of age or older who has successfully passed:(1) a six-hour adult classroom driver education course approved by the Texas Education Agency; and(2) each part of the driver's examination required by Section 521.161 other than the driving test.(d) An instruction permit entitles the holder to operate a type of motor vehicle on a highway while:(1) the permit is in the holder's possession; and(2) the holder is accompanied by a person occupying the seat by the operator who:(A) holds a license that qualifies the operator to operate that type of vehicle;(B) is 21 years of age or older; and(C) has at least one year of driving experience.(e) Except as provided by Subsection (f), an instruction permit is not required to include a photograph.(f) The department may issue an instruction permit under this section to a person who is subject to the registration requirements under Chapter 62, Code of Criminal Procedure, and is otherwise eligible for the permit. An instruction permit issued under this subsection must include a photograph of the person.(g) A person who occupies the seat in a vehicle by a holder of an instruction permit commits an offense if, while the holder is operating the vehicle, the person:(1) sleeps;(2) is intoxicated, as defined by Section 49.01, Penal Code; or(3) is engaged in an activity that prevents the person from observing and responding to the actions of the operator.(h) It is a defense to prosecution of a violation under Subsection (g) that at the time of the violation another person in addition to the defendant:(1) occupied the seat by the operator;(2) complied with the requirements of Subsections (d)(2)(A)-(C); and(3) was not in violation of Subsection (g).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.80(a), eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 546, Sec. 2, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1251, Sec. 2, eff. Jan. 1, 2002.Amended by: Acts 2007, 80th Leg., R.S., Ch. 347, Sec. 1, eff. September 1, 2007.

Sec. 521.223. HARDSHIP LICENSE. (a) The department may issue a license to a person who complies with the requirements of Subsection (b) if the department finds that:(1) the failure to issue the license will result in an unusual economic hardship for the family of the applicant;(2) the license is necessary because of the illness of a member of the applicant's family; or(3) the license is necessary because the applicant is enrolled in a vocational education program and requires a driver's license to participate in the program.(b) An applicant for a license under Subsection (a) must be 15 years of age or older and must:(1) have passed a driver education course approved by the department, which may be a course approved under Section 521.205; and(2) pass the examination required by Section 521.161.(c) To be eligible to take the driver training course, the person must be at least 14 years of age.(d) If the department determines that an applicant must assist in the responsibilities imposed by a family illness, disability, death-related emergency, or economic emergency, it may waive the driver training course requirement and may issue a temporary license. A temporary license issued under this subsection is valid for 60 days after the date of issuance and may be renewed for additional 60-day periods as long as the condition continues.(e) A person who is refused a driver's license under this section may appeal to the county court of the county in which the person resides. The court may try the matter on the request of the petitioner or respondent.(f) In the manner provided by Subchapter N, the department may suspend a license issued under this section if the holder of the license is convicted of a moving violation.(g) The department may issue a hardship license to a person who is subject to the registration requirements under Chapter 62, Code of Criminal Procedure, and is otherwise eligible for the license. A hardship license issued under this section must include a photograph of the person.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.81(a), 30.82, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 546, Sec. 3, eff. Sept. 1, 2001.

Sec. 521.224. RESTRICTED CLASS M LICENSE. (a) In this section, "motorcycle" includes a motor driven cycle.(b) The department may issue a special restricted Class M license that authorizes the holder to operate only a motorcycle that has not more than a 250 cubic centimeter piston displacement.(c) A person is eligible for a restricted motorcycle license if the person:(1) is 15 years of age or older but under 18 years of age;(2) has completed and passed a motorcycle operator training course approved by the department; and(3) has met the requirements imposed under Section 521.145.(d) The department shall make the motorcycle operator training course available.(e) On the 16th birthday of a holder of a special restricted Class M license, the department shall remove the 250 cubic centimeter restriction from the license without completion by the holder of an additional motorcycle operator training course.(f) An applicant for the special restricted license must apply in accordance with Subchapter G. The applicant is subject to the requirements of Section 521.161 and to other provisions of this chapter in the same manner as an applicant for another license. The department shall prescribe the form of the license.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 797, Sec. 1, eff. Sept. 1, 1999.

Sec. 521.225. MOPED LICENSE. (a) A person may not operate a moped unless the person holds a driver's license. An applicant for a moped license must be 15 years of age or older.(b) The department shall administer to an applicant for a moped license a written examination relating to the traffic laws applicable to the operation of mopeds. A test involving the operation of the vehicle is not required.(c) An applicable provision of this chapter relating to a restricted Class M license applies also to a moped license, including a provision relating to the application, issuance, duration, suspension, cancellation, or revocation of that license.(d) The department shall certify whether a vehicle alleged to be a moped is a moped. The department shall:(1) by rule establish the procedure for determining whether a vehicle is a moped;(2) compile a list of mopeds certified by the department; and(3) make the list available to the public on request.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 797, Sec. 2, eff. Sept. 1, 1999.

Sec. 521.227. INSPECTION BY PEACE OFFICER. Any peace officer may stop and detain a motorcycle, motor driven cycle, or moped to determine if the vehicle is of a model and make certified by the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER L. OCCUPATIONAL LICENSESec. 521.241. DEFINITIONS. In this subchapter:(1) "Essential need" means a need of a person for the operation of a motor vehicle:(A) in the performance of an occupation or trade or for transportation to and from the place at which the person practices the person's occupation or trade;(B) for transportation to and from an educational facility in which the person is enrolled; or(C) in the performance of essential household duties.(2) "Ignition interlock device" means a device that uses a deep-lung breath analysis mechanism to make impractical the operation of a motor vehicle if ethyl alcohol is detected in the breath of the operator of the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.242. PETITION. (a) A person whose license has been suspended for a cause other than a physical or mental disability or impairment or a conviction under Section 49.04, Penal Code, may apply for an occupational license by filing a verified petition with the clerk of the county court or district court with jurisdiction in the county in which:(1) the person resides; or(2) the offense occurred for which the license was suspended.(b) A person may apply for an occupational license by filing a verified petition only with the clerk of the county court or district court in which the person was convicted if:(1) the person's license has been automatically suspended or canceled under this chapter for a conviction of an offense under the laws of this state; and(2) the person has not been issued, in the 10 years preceding the date of the filing of the petition, more than one occupational license after a conviction under the laws of this state.(c) A petition filed under this section must set forth in detail the person's essential need.(d) A petition filed under Subsection (b) must state that the petitioner was convicted in that court for an offense under the laws of this state.(e) The clerk of the court shall file the petition as in any other civil matter.(f) A court may not grant an occupational license for the operation of a commercial motor vehicle to which Chapter 522 applies.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.83(a), eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1289, Sec. 1, 2, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 941, Sec. 1, eff. Sept. 1, 2001.

Sec. 521.243. NOTICE TO STATE; PRESENTATION OF EVIDENCE. (a) The clerk of the court shall send by certified mail to the attorney representing the state a copy of the petition and notice of the hearing if the petitioner's license was suspended following a conviction for:(1) an offense under Section 19.05, 49.04, 49.07, or 49.08, Penal Code; or(2) an offense to which Section 521.342 applies.(b) A person who receives a copy of a petition under Subsection (a) may attend the hearing and may present evidence at the hearing against granting the petition.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.244. HEARING; ORDER; DETERMINATION OF ESSENTIAL NEED. (a) The judge who hears the petition shall sign an order finding whether an essential need exists.(b) In determining whether an essential need exists, the judge shall consider:(1) the petitioner's driving record; and(2) any evidence presented by a person under Section 521.243(b).(c) If the judge finds that there is an essential need, the judge also, as part of the order, shall:(1) determine the actual need of the petitioner to operate a motor vehicle; and(2) require the petitioner to provide evidence of financial responsibility in accordance with Chapter 601.(d) Except as provided by Section 521.243(b), the hearing on the petition may be ex parte.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.245. REQUIRED COUNSELING. (a) If the petitioner's license has been suspended under Chapter 524 or 724, the court shall require the petitioner to attend a program approved by the court that is designed to provide counseling and rehabilitation services to persons for alcohol dependence. This requirement shall be stated in the order granting the occupational license.(b) The program required under Subsection (a) may not be the program provided by Section 521.344 or by Section 13, Article 42.12, Code of Criminal Procedure.(c) The court may require the person to report periodically to the court to verify that the person is attending the required program.(d) On finding that the person is not attending the program as required, the court may revoke the order granting the occupational license. The court shall send a certified copy of the order revoking the license to the department.(e) On receipt of the copy under Subsection (d), the department shall suspend the person's occupational license for:(1) 60 days, if the original driver's license suspension was under Chapter 524; or(2) 120 days, if the original driver's license suspension was under Chapter 724.(f) A suspension under Subsection (e):(1) takes effect on the date on which the court signs the order revoking the occupational license; and(2) is cumulative of the original suspension.(g) A person is not eligible for an occupational license during a period of suspension under Subsection (e).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.246. IGNITION INTERLOCK DEVICE REQUIREMENT. (a) If the person's license has been suspended after a conviction under Section 49.04, 49.07, or 49.08, Penal Code, the judge, before signing an order, shall determine from the criminal history record information maintained by the department whether the person has any previous conviction under those laws.(b) As part of the order the judge may restrict the person to the operation of a motor vehicle equipped with an ignition interlock device if the judge determines that the person's license has been suspended following a conviction under Section 49.04, 49.07, or 49.08, Penal Code. As part of the order, the judge shall restrict the person to the operation of a motor vehicle equipped with an ignition interlock device if the judge determines that:(1) the person has two or more convictions under any combination of Section 49.04, 49.07, or 49.08, Penal Code; or(2) the person's license has been suspended after a conviction under Section 49.04, Penal Code, for which the person has been punished under Section 49.09, Penal Code.(c) The person shall obtain the ignition interlock device at the person's own expense unless the court finds that to do so is not in the best interest of justice and enters that finding in the record. If the court determines that the person is unable to pay for the device, the court may impose a reasonable payment schedule for a term not to exceed twice the period of the court's order.(d) The court shall order the ignition interlock device to remain installed for at least half of the period of supervision.(e) A person to whom this section applies may operate a motor vehicle without the installation of an approved ignition interlock device if:(1) the person is required to operate a motor vehicle in the course and scope of the person's employment;(2) the vehicle is owned by the person's employer;(3) the employer is not owned or controlled by the person whose driving privilege is restricted;(4) the employer is notified of the driving privilege restriction; and(5) proof of that notification is with the vehicle.(f) A previous conviction may not be used for purposes of restricting a person to the operation of a motor vehicle equipped with an interlock ignition device under this section if:(1) the previous conviction was a final conviction under Section 49.04, 49.07, or 49.08, Penal Code, and was for an offense committed more than 10 years before the instant offense for which the person was convicted; and(2) the person has not been convicted of an offense under Section 49.04, 49.07, or 49.08 of that code committed within 10 years before the date on which the instant offense for which the person was convicted.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.84(a), eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1105, Sec. 1, eff. Sept. 1, 1999.

Sec. 521.2465. RESTRICTED LICENSE. (a) On receipt of notice that a person has been restricted to the use of a motor vehicle equipped with an ignition interlock device, the department shall notify that person that the person's driver's license expires on the 30th day after the date of the notice. On application by the person and payment of a fee of $10, the department shall issue a special restricted license that authorizes the person to operate only a motor vehicle equipped with an ignition interlock device.(b) On receipt of a copy of a court order removing the restriction, the department shall issue the person a driver's license without the restriction.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.85(a), eff. Sept. 1, 1997.

Sec. 521.247. APPROVAL OF IGNITION INTERLOCK DEVICES BY DEPARTMENT. (a) The department shall adopt rules for the approval of ignition interlock devices used under this subchapter.(b) The department by rule shall establish general standards for the calibration and maintenance of the devices. The manufacturer or an authorized representative of the manufacturer is responsible for calibrating and maintaining the device.(c) If the department approves a device, the department shall notify the manufacturer of that approval in writing. Written notice from the department to a manufacturer is admissible in a civil or criminal proceeding in this state. The manufacturer shall reimburse the department for any cost incurred by the department in approving the device.(d) The department is not liable in a civil or criminal proceeding that arises from the use of an approved device.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.84(b), eff. Sept. 1, 1997.

Sec. 521.2475. IGNITION INTERLOCK DEVICE EVALUATION. (a) On January 1 of each year, the department shall issue an evaluation of each ignition interlock device approved under Section 521.247 using guidelines established by the National Highway Traffic Safety Administration, including:(1) whether the device provides accurate detection of alveolar air;(2) the moving retest abilities of the device;(3) the use of tamper-proof blood alcohol content level software by the device;(4) the anticircumvention design of the device;(5) the recalibration requirements of the device; and(6) the breath action required by the operator.(b) The department shall assess the cost of preparing the evaluation equally against each manufacturer of an approved device.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.86(a), eff. Sept. 1, 1997.

Sec. 521.2476. MINIMUM STANDARDS FOR VENDORS OF IGNITION INTERLOCK DEVICES. (a) The department by rule shall establish:(1) minimum standards for vendors of ignition interlock devices who conduct business in this state; and(2) procedures to ensure compliance with those standards, including procedures for the inspection of a vendor's facilities.(b) The minimum standards shall require each vendor to:(1) be authorized by the department to do business in this state;(2) install a device only if the device is approved under Section 521.247;(3) obtain liability insurance providing coverage for damages arising out of the operation or use of devices in amounts and under the terms specified by the department;(4) install the device and activate any anticircumvention feature of the device within a reasonable time after the vendor receives notice that installation is ordered by a court;(5) install and inspect the device in accordance with any applicable court order;(6) repair or replace a device not later than 48 hours after receiving notice of a complaint regarding the operation of the device;(7) submit a written report of any violation of a court order to that court and to the person's supervising officer, if any, not later than 48 hours after the vendor discovers the violation;(8) maintain a record of each action taken by the vendor with respect to each device installed by the vendor, including each action taken as a result of an attempt to circumvent the device, until at least the fifth anniversary after the date of installation;(9) make a copy of the record available for inspection by or send a copy of the record to any court, supervising officer, or the department on request; and(10) annually provide to the department a written report of each service and ignition interlock device feature made available by the vendor.(c) The department may revoke the department's authorization for a vendor to do business in this state if the vendor or an officer or employee of the vendor violates:(1) any law of this state that applies to the vendor; or(2) any rule adopted by the department under this section or another law that applies to the vendor.(d) A vendor shall reimburse the department for the reasonable cost of conducting each inspection of the vendor's facilities under this section.(e) In this section, "offense relating to the operating of a motor vehicle while intoxicated" has the meaning assigned by Section 49.09, Penal Code.

Added by Acts 1999, 76th Leg., ch. 1105, Sec. 2, eff. Sept. 1, 1999.

Sec. 521.248. ORDER REQUIREMENTS. (a) An order granting an occupational license must specify:(1) the hours of the day and days of the week during which the person may operate a motor vehicle;(2) the reasons for which the person may operate a motor vehicle; and(3) areas or routes of travel permitted.(b) The person may not operate a motor vehicle for more than four hours in any 24-hour period, except that on a showing of necessity the court may allow the person to drive for any period determined by the court that does not exceed 12 hours in any 24-hour period.(c) An order granting an occupational license remains valid until the end of the period of suspension of the person's regular driver's license.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.249. NOTICE TO DEPARTMENT; ISSUANCE OF OCCUPATIONAL LICENSE. (a) The court shall send a certified copy of the petition and the court order setting out the judge's findings and restrictions to the department. The person may use a copy of the order as a restricted license until the 31st day after the date on which the order takes effect.(b) On receipt of the copy under this section and after compliance with Chapter 601, the department shall issue an occupational license to the person. The license must refer on its face to the court order.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.250. COURT ORDER IN OPERATOR'S POSSESSION. A person who is issued an occupational license shall have in the person's possession a certified copy of the court order granting the license while operating a motor vehicle. The person shall allow a peace officer to examine the order on request.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.251. EFFECTIVE DATE OF OCCUPATIONAL LICENSE. (a) If a person's license is suspended under Chapter 524 or 724 and the person has not had a prior suspension arising from an alcohol-related or drug-related enforcement contact in the five years preceding the date of the person's arrest, an order under this subchapter granting the person an occupational license takes effect immediately. However, the court shall order the person to comply with the counseling and rehabilitation program required under Section 521.245.(b) If the person's driver's license has been suspended as a result of an alcohol-related or drug-related enforcement contact during the five years preceding the date of the person's arrest, the order may not take effect before the 91st day after the effective date of the suspension.(c) If the person's driver's license has been suspended as a result of a conviction under Section 49.04, 49.07, or 49.08, Penal Code, during the five years preceding the date of the person's arrest, the order may not take effect before the 181st day after the effective date of the suspension.(d) Notwithstanding any other provision in this section, if the person's driver's license has been suspended as a result of a second or subsequent conviction under Section 49.04, 49.07, or 49.08, Penal Code, committed within five years of the date on which the most recent preceding offense was committed, an order granting the person an occupational license may not take effect before the first anniversary of the effective date of the suspension.(e) For the purposes of this section, "alcohol-related or drug-related enforcement contact" has the meaning assigned by Section 524.001.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 969, Sec. 5, eff. Sept. 1, 2001.

Sec. 521.252. LICENSE REVOCATION. (a) The court that signs an order granting an occupational license may issue at any time an order revoking the license for good cause.(b) The court shall send a certified copy of the order to the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.253. CRIMINAL PENALTY. (a) A person who holds an occupational license commits an offense if the person:(1) operates a motor vehicle in violation of a restriction imposed on the license; or(2) fails to have in the person's possession a certified copy of the court order as required under Section 521.250.(b) An offense under this section is a Class B misdemeanor.(c) On conviction of an offense under this section, the occupational license and the order granting that license are revoked.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER M. LICENSE EXPIRATION, RENEWAL, AND NUMBER CHANGESec. 521.271. LICENSE EXPIRATION. (a) Each original driver's license and provisional license expires as follows:(1) except as provided by Section 521.2711, a driver's license expires on the first birthday of the license holder occurring after the sixth anniversary of the date of the application;(2) a provisional license expires on the 18th birthday of the license holder;(3) an instruction permit expires on the 18th birthday of the license holder;(4) an occupational license expires on the first anniversary of the court order granting the license; and(5) unless an earlier date is otherwise provided, a driver's license issued to a person whose residence or domicile is a correctional facility or a parole facility expires on the first birthday of the license holder occurring after the first anniversary of the date of issuance.(a-1) The department and the Texas Education Agency shall enter into a memorandum of understanding under which the department may access the agency's electronic enrollment records to verify a student's enrollment in a public school. The memorandum of understanding must specify that the department may only access information necessary to verify the identity and enrollment status of a license renewal applicant and only if a parent or guardian of the applicant has provided written permission for the department to access that information. Nothing in this subsection may be construed to allow the release of information in violation of the Family Educational Rights and Privacy Act of 1974 (20 U.S.C. Section 1232g).(b) Except as provided by Section 521.2711, a driver's license that is renewed expires on the earlier of:(1) the sixth anniversary of the expiration date before renewal; or(2) for a renewal driver's license issued to a person whose residence or domicile is a correctional facility or a parole facility, the first birthday of the license holder occurring after the first anniversary of the date of issuance unless an earlier date is otherwise provided.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1372, Sec. 2, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 497, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 37, Sec. 2, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 12.09, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 16, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1288, Sec. 5, eff. September 1, 2009.

Sec. 521.2711. LICENSE EXPIRATION: PERSON AT LEAST 85 YEARS OF AGE. (a) Each original driver's license of a person 85 years of age or older expires on the license holder's second birthday after the date of the license application.(b) A driver's license of a person 85 years of age or older that is renewed expires on the second anniversary of the expiration date before renewal.

Added by Acts 2007, 80th Leg., R.S., Ch. 37, Sec. 3, eff. September 1, 2007.

Sec. 521.272. RENEWAL OF LICENSE ISSUED TO CERTAIN SEX OFFENDERS. (a) The department may issue an original or renewal driver's license to a person whose driver's license or personal identification certificate record indicates that the person is subject to the registration requirements of Chapter 62, Code of Criminal Procedure, only if the person:(1) applies in person for the issuance of a license under this section; and(2) pays the fee required by Section 521.421(h).(b) Notwithstanding Section 521.143, a person is not required to provide proof of financial responsibility to receive the person's initial driver's license under this section.(c) Notwithstanding Section 521.271, a driver's license issued under this section, including a renewal, duplicate, or corrected license, expires on the first birthday of the license holder occurring after the date of application, except that the initial license issued under this section expires on the second birthday of the license holder occurring after the date of application. This subsection does not apply to:(1) a provisional license;(2) an instruction permit issued under Section 521.222; or(3) a hardship license issued under Section 521.223.

Added by Acts 1999, 76th Leg., ch. 1401, Sec. 7, eff. Sept. 1, 2000. Amended by Acts 2001, 77th Leg., ch. 546, Sec. 4, eff. Sept. 1, 2001.

Sec. 521.273. RENEWAL EXAMINATIONS. (a) The department may require and prescribe the procedure and standards for an examination for the renewal of a driver's license.(b) A license holder who fails to obtain a renewal license as provided by this subchapter may be required to take any examination required for the original license.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.274. RENEWAL BY MAIL OR ELECTRONIC MEANS. (a) The department by rule may provide that the holder of a driver's license may renew the license by mail, by telephone, over the Internet, or by other electronic means.(b) A rule adopted under this section:(1) may prescribe eligibility standards for renewal under this section;(2) may not permit a person subject to the registration requirements under Chapter 62, Code of Criminal Procedure, to register by mail or electronic means; and(3) may not permit renewal by mail or electronic means of a driver's license of a person who is 79 years of age or older.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1189, Sec. 24, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1401, Sec. 8, eff. Sept. 1, 2000; Acts 2001, 77th Leg., ch. 546, Sec. 5, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 37, Sec. 4, eff. September 1, 2007.

Sec. 521.275. CHANGE OF DRIVER'S LICENSE OR PERSONAL IDENTIFICATION CERTIFICATE NUMBER. (a) The department shall issue to a person a new driver's license number or personal identification certificate number on the person's showing a court order stating that the person has been the victim of domestic violence.(b) The department may require each applicant to furnish the information required by Section 521.142. If the applicant's name has changed, the department may require evidence identifying the applicant by both the former and new name.(c) Except as provided by Sections 521.049(c), 730.005, and 730.006, the department may not disclose:(1) the changed license or certificate number; or(2) the person's name or any former name.

Added by Acts 1999, 76th Leg., ch. 709, Sec. 2, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1189, Sec. 26, eff. Sept. 1, 1999.

SUBCHAPTER N. GENERAL PROVISIONS RELATING TO LICENSE DENIAL, SUSPENSION, OR REVOCATIONSec. 521.291. RULES. The department shall adopt rules to administer this subchapter.

Added by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

Sec. 521.292. DEPARTMENT'S DETERMINATION FOR LICENSE SUSPENSION. (a) The department shall suspend the person's license if the department determines that the person:(1) has operated a motor vehicle on a highway while the person's license was suspended, canceled, disqualified, or revoked, or without a license after an application for a license was denied;(2) is a habitually reckless or negligent operator of a motor vehicle;(3) is a habitual violator of the traffic laws;(4) has permitted the unlawful or fraudulent use of the person's license;(5) has committed an offense in another state or Canadian province that, if committed in this state, would be grounds for suspension;(6) has been convicted of two or more separate offenses of a violation of a restriction imposed on the use of the license;(7) has been responsible as a driver for any accident resulting in serious personal injury or serious property damage;(8) is the holder of a provisional license issued under Section 521.123 and has been convicted of two or more moving violations committed within a 12-month period; or(9) has committed an offense under Section 545.421.(b) For purposes of Subsection (a)(3), a person is a "habitual violator" if the person has four or more convictions that arise out of different transactions in 12 consecutive months, or seven or more convictions that arise out of different transactions in 24 months, if the convictions are for moving violations of the traffic laws of any state, Canadian province, or political subdivision, other than a violation under:(1) Section 621.101, 621.201, or 621.203-621.207;(2) Subchapter B or C, Chapter 623; or(3) Section 545.413.

Added by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.Amended by: Acts 2005, 79th Leg., Ch. 357, Sec. 1, eff. September 1, 2005.

Sec. 521.293. PERIOD OF SUSPENSION UNDER SECTION 521.292. (a) Except as provided by Subsection (b), if the person does not request a hearing, the period of license suspension under Section 521.292 is 90 days.(b) If the department determines that the person engaged in conduct described by Section 521.292(a)(1), the period of license suspension is extended for an additional period of the lesser of:(1) the term of the original suspension; or(2) one year.

Added by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

Sec. 521.294. DEPARTMENT'S DETERMINATION FOR LICENSE REVOCATION. The department shall revoke the person's license if the department determines that the person:(1) is incapable of safely operating a motor vehicle;(2) has not complied with the terms of a citation issued by a jurisdiction that is a party to the Nonresident Violator Compact of 1977 for a traffic violation to which that compact applies;(3) has failed to provide medical records or has failed to undergo medical or other examinations as required by a panel of the medical advisory board;(4) has failed to pass an examination required by the director under this chapter;(5) has been reported by a court under Section 521.3452 for failure to appear unless the court files an additional report on final disposition of the case;(6) has been reported within the preceding two years by a justice or municipal court for failure to appear or for a default in payment of a fine for a misdemeanor punishable only by fine, other than a failure reported under Section 521.3452, committed by a person who is at least 14 years of age but younger than 17 years of age when the offense was committed, unless the court files an additional report on final disposition of the case; or(7) has committed an offense in another state or Canadian province that, if committed in this state, would be grounds for revocation.

Added by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000. Amended by Acts 2003, 78th Leg., ch. 283, Sec. 55, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 949, Sec. 51, eff. September 1, 2005.

Sec. 521.295. NOTICE OF DEPARTMENT'S DETERMINATION. (a) If the department suspends a person's license under Section 521.292 or revokes a person's license under Section 521.294, the department shall send a notice of suspension or revocation by first class mail to the person's address in the records of the department.(b) Notice is considered received on the fifth day after the date the notice is mailed.

Added by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

Sec. 521.296. NOTICE OF SUSPENSION OR REVOCATION. A notice of suspension under Section 521.292 or revocation under Section 521.294 must state:(1) the reason and statutory grounds for the suspension or revocation;(2) the effective date of the suspension or revocation;(3) the right of the person to a hearing;(4) how to request a hearing; and(5) the period in which the person must request a hearing.

Added by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

Sec. 521.297. SUSPENSION, REVOCATION, OR DISQUALIFICATION EFFECTIVE DATE. (a) A license suspension under Section 521.292 or revocation under Section 521.294 takes effect on the 40th day after the date the person is considered to have received notice of the suspension or revocation under Section 521.295(b).(b) A license disqualification under Section 522.081(a) takes effect on the 40th day after the date the person is considered to have received notice of the disqualification under Section 521.295(b), unless a disqualification is currently in effect. If a disqualification is currently in effect, the periods of disqualifications run consecutively.

Added by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.Amended by: Acts 2007, 80th Leg., R.S., Ch. 424, Sec. 2, eff. January 1, 2008.

Sec. 521.298. HEARING REQUEST. If, not later than the 15th day after the date on which the person is considered to have received notice of the suspension or revocation under Section 521.295(b), the department receives at its headquarters in Austin, in writing, including a facsimile transmission, or by another manner prescribed by the department, a request that a hearing be held, a hearing shall be held as provided by Sections 521.295-521.303.

Added by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

Sec. 521.299. HEARING DATE; RESCHEDULING. (a) A hearing requested under Section 521.298 shall be held not earlier than the 11th day after the date on which the person requesting the hearing is notified of the hearing. The hearing shall be set for the earliest practical date.(b) A hearing may be continued on a motion of the person, the department, both parties, or as necessary to accommodate the docket of the presiding officer.(c) A request for a hearing stays suspension or revocation of a person's license until the date of the final decision of the presiding officer.

Added by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

Sec. 521.300. HEARING: LOCATION; PRESIDING OFFICER. (a) A hearing under this subchapter shall be conducted in a municipal court or a justice court in the county in which the person resides. The judge of the municipal court or the justice is designated as the presiding officer.(b) The presiding officer is entitled to receive a fee for hearing the case if a fee is approved and set by the commissioners court of the county in which the person resides. The fee may not exceed $5 and shall be paid from the general revenue fund of the county.(c) The presiding officer may administer oaths and issue subpoenas to compel the attendance of witnesses and the production of relevant books and documents.

Added by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

Sec. 521.301. ISSUE AT HEARING. (a) The issue that must be proved at the hearing by a preponderance of the evidence is whether the grounds for suspension or revocation stated in the notice are true.(b) If the presiding officer finds in the affirmative on that issue, the suspension or revocation is sustained.(c) If the presiding officer sustains a suspension, the department shall suspend the person's license for the period specified by the presiding officer, which may not be less than 30 days or more than one year.(d) If the presiding officer does not find in the affirmative on that issue, the department may not suspend or revoke the person's license.(e) The decision of the presiding officer is final when issued and signed.

Added by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

Sec. 521.302. FAILURE TO APPEAR. A person who requests a hearing under this subchapter and fails to appear without just cause waives the right to a hearing and the department's determination is final.

Added by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

Sec. 521.303. CONTINUANCE. A continuance under Section 521.299 stays the suspension or revocation of a license until the date of the final decision of the presiding officer.

Added by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

Sec. 521.304. CANCELLATION OF MINOR'S LICENSE ON COSIGNER'S REQUEST; RELEASE FROM LIABILITY. (a) The person who cosigned a minor's application for a driver's license under Section 521.145 may file with the department a request that the department cancel the license. The request must be in writing and acknowledged.(b) On receipt of a request under Subsection (a), the department shall cancel the minor's license. On cancellation, the person who cosigned the application is released from liability based on the person's signing of the application for any subsequent negligence or wilful misconduct of the minor in operating a motor vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Renumbered from Sec. 521.296 by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

Sec. 521.305. CANCELLATION OF MINOR'S LICENSE ON DEATH OF COSIGNER. On receipt of information satisfactory to the department of the death of a person who cosigned a minor's application for a driver's license under Section 521.145, the department shall cancel the license if the license holder is under 18 years of age and the department may not issue a new license until the minor files a new application that complies with this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Renumbered from Sec. 521.297 by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

Sec. 521.306. EFFECT OF CONDUCT IN OTHER JURISDICTION; SUSPENSION UNDER DRIVER'S LICENSE COMPACT. (a) The department may suspend or revoke the license of a resident or the operating privilege of a nonresident to operate a motor vehicle in this state on receipt of notice of a conviction of the individual in another state or a Canadian province of an offense that, if committed in this state, would be grounds for the suspension or revocation of a driver's license.(b) The department may give the same effect to the conduct of a resident of this state that occurs in another state or Canadian province that the department may give to conduct that occurs in this state under state law.(c) The department may seek the suspension of the license of a person who has failed to comply with the terms of a citation to which Chapter 523 applies.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Renumbered from Sec. 521.299 by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

Sec. 521.307. SUSPENSION OF CERTAIN PROVISIONAL LICENSES. (a) On the recommendation of a juvenile court with jurisdiction over the holder of a provisional license, the department shall suspend a provisional license if it is found by the juvenile court that the provisional license holder has committed:(1) an offense that would be classified as a felony if the license holder were an adult; or(2) a misdemeanor in which a motor vehicle was used to travel to or from the scene of the offense, other than an offense specified by Chapter 729.(b) The department shall suspend the license for the period set by the juvenile court but not to exceed one year.(c) The court shall report its recommendation promptly to the department in the manner and form prescribed by the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Renumbered from Sec. 521.300 by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

Sec. 521.308. APPEAL; JUDICIAL REVIEW. (a) A person whose driver's license suspension or revocation has been sustained by a presiding officer under this subchapter may appeal the decision of the presiding officer.(b) To appeal the decision of the presiding officer, the person must file a petition not later than the 30th day after the date on which the department order was entered in the county court at law of the county in which the person resides, or, if there is no county court at law, in the county court. The person must send a file-stamped copy of the petition, certified by the clerk of the court in which the petition is filed, to the department by certified mail.(c) The court shall notify the department of the hearing not later than the 31st day before the date the court sets for the hearing.(d) The court shall take testimony, examine the facts of the case, and determine whether the petitioner is subject to the suspension or revocation of a license under this subchapter.(e) A trial on appeal is a trial de novo, and the person has the right to trial by jury.(f) The filing of a petition of appeal as provided by this section stays an order of suspension, probated suspension, or revocation until the earlier of the 91st day after the date the appeal petition is filed or the date the trial is completed and final judgment is rendered.(g) On expiration of the stay, the department shall impose the suspension, probated suspension, or revocation. The stay may not be extended, and an additional stay may not be granted.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Renumbered from Sec. 521.302 and amended by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

Sec. 521.309. PROBATION OF SUSPENSION. (a) On determining that a license shall be suspended, the presiding officer who conducts a hearing under this subchapter, or the court that tries an appeal under this subchapter, may recommend that the suspension be probated on any terms and conditions considered necessary or proper by the presiding officer or court, if it appears that justice and the best interests of the public and the person will be served by the probation.(b) The revocation of a license may not be probated.(c) The report to the department of the results of the hearing must include any terms and conditions of the probation.(d) If probation is recommended, the department shall probate the suspension.(e) If a presiding officer or a court probates a suspension of a license under this section, the probationary period shall be for a term of not less than 90 days or more than two years.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Renumbered from Sec. 521.303 and amended by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

Sec. 521.310. PROBATION VIOLATION. (a) If the director believes that a person who has been placed on probation under Section 521.309 has violated a term or condition of the probation, the director shall notify the person and summon the person to appear at a hearing in the court or before the presiding officer or judge who recommended that the person be placed on probation after notice as provided by Sections 521.295 and 521.296.(b) The issue at the hearing under this section is whether a term or condition of the probation has been violated. The presiding officer or judge presiding at the hearing shall report the finding to the department. If the finding is that a term or condition of the probation has been violated, the department shall take the action as determined in the original hearing.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Renumbered from Sec. 521.304 and amended by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

Sec. 521.311. EFFECTIVE DATE OF ORDER. Except as provided by another section of this subchapter to the contrary, a decision under this subchapter takes effect on the 11th day after the date on which an order is rendered.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Renumbered from Sec. 521.305 and amended by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

Sec. 521.312. PERIOD OF SUSPENSION OR REVOCATION; REINSTATEMENT OF LICENSE. (a) Revocation of a license is for an indefinite period.(b) Except as provided by Subsection (c), Section 521.293(b), or Subchapter O, the department may not suspend a license for a period that exceeds one year.(c) The department may not reinstate a license revoked under Section 521.294(5) until the court that filed the report for which the license was revoked files an additional report on final disposition of the case.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.90, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1189, Sec. 27, eff. Sept. 1, 1999. Renumbered from Sec. 521.306 and amended by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

Sec. 521.313. REINSTATEMENT AND REISSUANCE; FEE. (a) A license suspended or revoked under this subchapter may not be reinstated or another license issued to the person until the person pays the department a fee of $100 in addition to any other fee required by law.(b) The payment of a reinstatement fee is not required if a suspension or revocation under this subchapter is:(1) rescinded by the department; or(2) not sustained by a presiding officer or a court.(c) Each fee collected under this section shall be deposited to the credit of the Texas mobility fund.

Added by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 11.02, eff. Sept. 1, 2003.

Sec. 521.314. CANCELLATION AUTHORITY. The department may cancel a license or certificate if it determines that the holder:(1) was not entitled to the license or certificate; or(2) failed to give required information in the application for the license or certificate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Renumbered from Sec. 521.307 and amended by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

Sec. 521.315. SURRENDER OF LICENSE; RETURN. (a) On the suspension, cancellation, disqualification, or revocation of a license by the department, the department may require the holder to surrender the license to the department.(b) The department shall return a suspended license to the holder on the expiration of the suspension period.(c) A person commits an offense if the person's license has been demanded in accordance with Subsection (a) and the person fails or refuses to surrender the license to the department.(d) An offense under this section is a Class B misdemeanor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 884, Sec. 1, eff. Sept. 1, 1999. Renumbered from Sec. 521.308 and amended by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000; Acts 2001, 77th Leg., ch. 933, Sec. 1, eff. Sept. 1, 2001.

Sec. 521.316. SUSPENDED FOREIGN LICENSE. A person whose driver's license or privilege to operate a vehicle in this state is suspended or revoked under this chapter may not operate a motor vehicle in this state under a license, permit, or registration certificate issued by any other state or Canadian province during the suspension period or after the revocation until a new license is obtained as provided by this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Renumbered from Sec. 521.309 by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

Sec. 521.317. DENIAL OF LICENSE RENEWAL AFTER WARNING. The department may deny the renewal of the driver's license of a person about whom the department has received information under Section 706.004 until the date the department receives a notification from the political subdivision under Section 706.005 that there is no cause to deny the renewal based on the person's previous failure to appear for a complaint, citation, or court order to pay a fine involving a violation of a traffic law.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.91(a), eff. Sept. 1, 1997. Renumbered from Sec. 521.310 by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

Sec. 521.318. NONRESIDENTS. (a) The department may suspend or revoke a nonresident's operating privilege in the same manner and for the same causes as a driver's license issued under this chapter.(b) On receipt of a record of conviction of a nonresident in this state under the motor vehicle laws of this state, the department may forward a certified copy of the record to the motor vehicle administrator of the state or Canadian province of which the convicted person is a resident.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Renumbered from Sec. 521.311 by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

Sec. 521.319. REVOCATION FOR MEDICAL REASONS. (a) A person may not operate a motor vehicle if the person:(1) is a chemically dependent person who:(A) is likely to cause serious harm to the person or to others; or(B) will, if not treated, continue to suffer abnormal mental, emotional, or physical distress, or to deteriorate in ability to function independently; or(2) has been determined by a judgment of a court to be totally incapacitated or incapacitated to act as the operator of a motor vehicle.(b) The driver's license of a person is revoked on:(1) the judgment of a court that the person is totally incapacitated or incapacitated to act as the operator of a motor vehicle; or(2) the order of a court of involuntary treatment of the person under Subchapter D, Chapter 462, Health and Safety Code.(c) If the person has not been issued a driver's license, the judgment or order of a court under Subsection (b) automatically prohibits the department from issuing a driver's license to the person.(d) The clerk of the court that renders a judgment or enters an order under Subsection (b) shall notify the department of the court's judgment or order before the 10th day after the date the court renders the judgment or enters the order.(e) The revocation of a driver's license under Subsection (b) or the prohibition against the issuance of a driver's license under Subsection (c) expires on the date on which:(1) the person is:(A) restored to capacity by judicial decree; or(B) released from a hospital for the mentally incapacitated on a certificate of the superintendent or administrator that the person has regained capacity; or(2) the order of involuntary treatment of the chemically dependent person expires.(f) Before the 10th day after the date under Subsection (e)(1)(A) or (2), the clerk of the appropriate court shall notify the department that:(1) the person has been restored to capacity by judicial decree; or(2) the order of involuntary treatment has expired or has been terminated under Section 462.080(d), Health and Safety Code.(g) Before the 10th day after the date under Subsection (e)(1)(B), the superintendent or administrator of the hospital shall notify the department that the person has been released from the hospital on a certificate that the person has regained capacity.(h) In this section:(1) "Chemically dependent person" means a person with chemical dependency.(2) "Chemical dependency" and "treatment" have the meanings assigned by Section 462.001, Health and Safety Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.92(a), eff. Sept. 1, 1997. Renumbered from Sec. 521.312 by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

Sec. 521.320. SUSPENSION FOR CERTAIN CRIMINAL MISCHIEF; LICENSE DENIAL. (a) A court may order the department to suspend a person's driver's license on conviction of an offense under Section 28.08, Penal Code.(b) A court may order the department to deny an application for reinstatement or issuance of a driver's license to a person convicted of an offense under Section 28.08, Penal Code, who, on the date of the conviction, did not hold a driver's license.(c) The period of suspension under this section is one year after the date of a final conviction. The period of license denial is one year after the date the person applies to the department for reinstatement or issuance of a driver's license.(d) The department may not reinstate a driver's license suspended under Subsection (a) unless the person whose license was suspended applies to the department for reinstatement.(e) A person whose license is suspended under Subsection (a) remains eligible to receive an occupational license under Subchapter L.(f) For the purposes of this section, a person is convicted of an offense regardless of whether sentence is imposed or the person is placed on community supervision for the offense under Article 42.12, Code of Criminal Procedure.

Added by Acts 1997, 75th Leg., ch. 593, Sec. 5, eff. Sept. 1, 1997. Renumbered from Sec. 521.314 by Acts 1999, 76th Leg., ch. 1117, Sec. 1, eff. Sept. 1, 2000.

SUBCHAPTER O. AUTOMATIC SUSPENSIONSec. 521.341. REQUIREMENTS FOR AUTOMATIC LICENSE SUSPENSION. Except as provided by Sections 521.344(d)-(i), a license is automatically suspended on final conviction of the license holder of:(1) an offense under Section 19.05, Penal Code, committed as a result of the holder's criminally negligent operation of a motor vehicle;(2) an offense under Section 38.04, Penal Code, if the holder used a motor vehicle in the commission of the offense;(3) an offense under Section 49.04, 49.045, or 49.08, Penal Code;(4) an offense under Section 49.07, Penal Code, if the holder used a motor vehicle in the commission of the offense;(5) an offense punishable as a felony under the motor vehicle laws of this state;(6) an offense under Section 550.021;(7) an offense under Section 521.451 or 521.453; or(8) an offense under Section 19.04, Penal Code, if the holder used a motor vehicle in the commission of the offense.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.93(a), eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 20.004, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 652, Sec. 1, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 16.01, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1348, Sec. 7, eff. September 1, 2009.

Sec. 521.342. PERSON UNDER 21 YEARS OF AGE. (a) Except as provided by Section 521.344, the license of a person who was under 21 years of age at the time of the offense, other than an offense classified as a misdemeanor punishable by fine only, is automatically suspended on conviction of:(1) an offense under Section 49.04, 49.045, or 49.07, Penal Code, committed as a result of the introduction of alcohol into the body;(2) an offense under the Alcoholic Beverage Code, other than an offense to which Section 106.071 of that code applies, involving the manufacture, delivery, possession, transportation, or use of an alcoholic beverage;(3) a misdemeanor offense under Chapter 481, Health and Safety Code, for which Subchapter P does not require the automatic suspension of the license;(4) an offense under Chapter 483, Health and Safety Code, involving the manufacture, delivery, possession, transportation, or use of a dangerous drug; or(5) an offense under Chapter 485, Health and Safety Code, involving the manufacture, delivery, possession, transportation, or use of an abusable volatile chemical.(b) The department shall suspend for one year the license of a person who is under 21 years of age and is convicted of an offense under Section 49.04, 49.045, 49.07, or 49.08, Penal Code, regardless of whether the person is required to attend an educational program under Section 13(h), Article 42.12, Code of Criminal Procedure, that is designed to rehabilitate persons who have operated motor vehicles while intoxicated, unless the person is placed under community supervision under that article and is required as a condition of the community supervision to not operate a motor vehicle unless the vehicle is equipped with the device described by Section 13(i) of that article. If the person is required to attend such a program and does not complete the program before the end of the person's suspension, the department shall suspend the person's license or continue the suspension, as appropriate, until the department receives proof that the person has successfully completed the program. On the person's successful completion of the program, the person's instructor shall give notice to the department and to the community supervision and corrections department in the manner provided by Section 13(h), Article 42.12, Code of Criminal Procedure.(c) A person whose license is suspended under Subsection (a) remains eligible to receive an occupational license under Subchapter L. Suspension under Subsection (a) is not a suspension for physical or mental disability or impairment for purposes of eligibility to apply for an occupational license under Subchapter L.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.94(a), 30.95(a), eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1013, Sec. 20, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 580, Sec. 9, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 861, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 16.02, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1348, Sec. 8, eff. September 1, 2009.

Sec. 521.343. PERIOD OF SUSPENSION; EXTENSION. (a) Except as provided by Sections 521.342(b), 521.344(a), (b), (d), (e), (f), (g), (h), and (i), 521.345, 521.346, 521.3465, and 521.351, a suspension under this subchapter is for one year.(b) If a license is suspended under this subchapter for a subsequent period, the subsequent suspension is for 18 months except as otherwise provided by a section listed in Subsection (a).(c) If the license holder is convicted of operating a motor vehicle while the license to operate a motor vehicle is cancelled, disqualified, suspended, revoked, or denied, the period is extended for the same term as the original suspension or disqualification, in addition to any penalty assessed under this chapter or Chapter 522.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 851, Sec. 3, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 1056, Sec. 2, eff. September 1, 2005.

Sec. 521.344. SUSPENSION FOR OFFENSES INVOLVING INTOXICATION. (a) Except as provided by Sections 521.342(b) and 521.345, and by Subsections (d)-(i), if a person is convicted of an offense under Section 49.04, 49.045, or 49.07, Penal Code, the license suspension:(1) begins on a date set by the court that is not earlier than the date of the conviction or later than the 30th day after the date of the conviction, as determined by the court; and(2) continues for a period set by the court according to the following schedule:(A) not less than 90 days or more than one year, if the person is punished under Section 49.04, 49.045, or 49.07, Penal Code, except that if the person's license is suspended for a second or subsequent offense under Section 49.07 committed within five years of the date on which the most recent preceding offense was committed, the suspension continues for a period of one year;(B) not less than 180 days or more than two years, if the person is punished under Section 49.09(a) or (b), Penal Code; or(C) not less than one year or more than two years, if the person is punished under Section 49.09(a) or (b), Penal Code, and is subject to Section 49.09(h) of that code.(b) Except as provided by Section 521.342(b), if a person is convicted of an offense under Section 49.08, Penal Code, the license suspension:(1) begins on a date set by the court that is not earlier than the date of the conviction or later than the 30th day after the date of the conviction, as determined by the court; and(2) continues for a period set by the court of not less than 180 days or more than two years, except that if the person's license is suspended for a second or subsequent offense under Section 49.08, Penal Code, committed within 10 years of the date on which the most recent preceding offense was committed, the suspension continues for a period set by the court of not less than one year or more than two years.(c) The court shall credit toward the period of suspension a suspension imposed on the person for refusal to give a specimen under Chapter 724 if the refusal followed an arrest for the same offense for which the court is suspending the person's license under this chapter. The court may not extend the credit to a person:(1) who has been previously convicted of an offense under Section 49.04, 49.045, 49.07, or 49.08, Penal Code; or(2) whose period of suspension is governed by Section 521.342(b).(d) Except as provided by Subsection (e) and Section 521.342(b), during a period of probation the department may not revoke the person's license if the person is required under Section 13(h) or (j), Article 42.12, Code of Criminal Procedure, to successfully complete an educational program designed to rehabilitate persons who have operated motor vehicles while intoxicated, unless the person was punished under Section 49.09(a) or (b), Penal Code, and was subject to Section 49.09(h) of that code. The department may not revoke the license of a person:(1) for whom the jury has recommended that the license not be revoked under Section 13(g), Article 42.12, Code of Criminal Procedure; or(2) who is placed under community supervision under that article and is required as a condition of community supervision to not operate a motor vehicle unless the vehicle is equipped with the device described by Section 13(i) of that article, unless the person was punished under Section 49.09(a) or (b), Penal Code, and was subject to Section 49.09(g) of that code.(e) After the date has passed, according to department records, for successful completion of the educational program designed to rehabilitate persons who operated motor vehicles while intoxicated, the director shall revoke the license of a person who does not successfully complete the program or, if the person is a resident without a license to operate a motor vehicle in this state, shall issue an order prohibiting the person from obtaining a license.(f) After the date has passed, according to department records, for successful completion of an educational program for repeat offenders as required by Section 13, Article 42.12, Code of Criminal Procedure, the director shall suspend the license of a person who does not successfully complete the program or, if the person is a resident without a license, shall issue an order prohibiting the person from obtaining a license.(g) A revocation, suspension, or prohibition order under Subsection (e) or (f) remains in effect until the department receives notice of successful completion of the educational program. The director shall promptly send notice of a revocation or prohibition order issued under Subsection (e) or (f) by first class mail to the person at the person's most recent address as shown in the records of the department. The notice must include the date of the revocation or prohibition order, the reason for the revocation or prohibition, and a statement that the person has the right to request in writing that a hearing be held on the revocation or prohibition. Notice is considered received on the fifth day after the date the notice is mailed. A revocation or prohibition under Subsection (e) or (f) takes effect on the 30th day after the date the notice is mailed. The person may request a hearing not later than the 20th day after the date the notice is mailed. If the department receives a request under this subsection, the department shall set the hearing for the earliest practical time and the revocation or prohibition does not take effect until resolution of the hearing.(h) The hearing shall be held in a municipal or justice court in the county of the person's residence in the manner provided for a suspension hearing under Subchapter N. The issues to be determined at the hearing are whether the person has successfully completed a required educational program and whether the period for completion of the program has passed. If the presiding officer determines that the educational program has not been completed and the period for completion has passed, the officer shall confirm the revocation or prohibition and shall notify the department of that fact. The director may not revoke or prohibit the license if the officer finds that the program has been completed, that, before the hearing, the court that originally imposed the requirement to attend an educational program has granted an extension that has not expired, or that the period for completion has not passed. If the person or the person's agent fails to appear at the hearing, the department shall revoke the person's license until the department receives notice of successful completion of the educational program.(i) On the date that a suspension order under Section 521.343(c) is to expire, the period of suspension or the corresponding period in which the department is prohibited from issuing a license is automatically increased to two years unless the department receives notice of successful completion of the educational program as required by Section 13, Article 42.12, Code of Criminal Procedure. At the time a person is convicted of an offense under Section 49.04 or 49.045, Penal Code, the court shall warn the person of the effect of this subsection. On the person's successful completion of the program, the person's instructor shall give notice to the department and to the community supervision and corrections department in the manner required by Section 13, Article 42.12, Code of Criminal Procedure. If the department receives proof of completion after a period has been extended under this subsection, the department shall immediately end the suspension or prohibition.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.96(a), eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 580, Sec. 10, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1409, Sec. 2, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1117, Sec. 2, eff. Sept. 1, 2000; Acts 2001, 77th Leg., ch. 969, Sec. 6, 7, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1275, Sec. 3(41), eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 16.03, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1348, Sec. 9, eff. September 1, 2009.

Sec. 521.345. SUSPENSION ON ORDER OF JUVENILE COURT OR ON ORDER OF COURT BASED ON ALCOHOLIC BEVERAGE VIOLATION BY MINOR. (a) The department shall suspend the license of a person on receipt of an order to suspend the license that is issued by:(1) a juvenile court under Section 54.042, Family Code; or(2) a court under Section 106.115, Alcoholic Beverage Code.(b) The period of suspension is for the period specified in the order.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.97(a), eff. Sept. 1, 1997.

Sec. 521.3451. SUSPENSION OR DENIAL ON ORDER OF JUSTICE OR MUNICIPAL COURT FOR CONTEMPT OF COURT; REINSTATEMENT. (a) The department shall suspend or deny the issuance of a license or instruction permit on receipt of an order to suspend or deny the issuance of the license or permit from a justice or municipal court under Article 45.050, Code of Criminal Procedure.(b) The department shall reinstate a license or permit suspended or reconsider a license or permit denied under Subsection (a) on receiving notice from the justice or municipal court that ordered the suspension or denial that the contemnor has fully complied with the court's order.

Added by Acts 2003, 78th Leg., ch. 283, Sec. 56, eff. Sept. 1, 2003.

Sec. 521.3452. PROCEDURE IN CASES INVOLVING MINORS. (a) A court shall report to the department a person charged with a traffic offense under this chapter who does not appear before the court as required by law.(b) In addition to any other action or remedy provided by law, the department may deny renewal of the person's driver's license under Section 521.317 or Chapter 706.(c) The court shall also report to the department on final disposition of the case.

Added by Acts 2005, 79th Leg., Ch. 949, Sec. 49, eff. September 1, 2005.

Sec. 521.346. SUSPENSION ON CONVICTION OF CERTAIN FRAUDULENT ACTIVITIES. (a) If an individual is convicted of an offense under Section 521.451 or 521.453, the period of suspension shall be for the period set by the court of not less than 90 days or more than one year.(b) If the court does not set the period, the department shall suspend the license for one year.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.3465. AUTOMATIC SUSPENSION ON CONVICTION OF CERTAIN OFFENSES INVOLVING FICTITIOUS MOTOR VEHICLE LICENSE PLATES, REGISTRATION INSIGNIA, OR SAFETY INSPECTION CERTIFICATES. (a) A license is automatically suspended on final conviction of the license holder of:(1) an offense under Section 502.409(a)(4); or(2) an offense under Section 548.603(a)(1) that involves a fictitious safety inspection certificate.(b) A suspension under this section is for 180 days.(c) If the person is a resident of this state without a driver's license to operate a motor vehicle, the director shall issue an order prohibiting the person from being issued a driver's license before the 181st day after the date of the conviction.

Added by Acts 1997, 75th Leg., ch. 851, Sec. 4, eff. Sept. 1, 1997.

Sec. 521.3466. AUTOMATIC REVOCATION FOR OFFENSE INVOLVING CERTAIN FRAUDULENT GOVERNMENTAL RECORDS. (a) A license is automatically revoked on final conviction of the license holder of an offense under Section 37.10, Penal Code, if the governmental record was a motor vehicle license plate or registration insignia, within the meaning of Chapter 502, or a safety inspection certificate, within the meaning of Chapter 548.(b) If the person is a resident of this state without a driver's license to operate a motor vehicle, the director shall issue an order prohibiting the person from being issued a driver's license until the second anniversary of the date of the conviction.(c) Section 521.347 applies to a conviction under Section 37.10, Penal Code, in the same manner that section applies to a conviction of an offense that requires automatic suspension of a person's driver's license.(d) The department may not issue a driver's license to the person before the second anniversary of the date of the conviction. The department may issue a driver's license to the person only if the person:(1) applies to the department for the license;(2) is otherwise qualified for the license; and(3) pays, in addition to the fee required by Section 521.421, a fee of $100.(e) Each fee collected under this section shall be deposited to the credit of the Texas mobility fund.

Added by Acts 1997, 75th Leg., ch. 851, Sec. 4, eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 11.03, eff. Sept. 1, 2003.

Sec. 521.347. REPORTS; RECOMMENDED SUSPENSION. (a) The court in which a person is convicted of an offense for which this chapter or Chapter 522 requires automatic suspension of the person's driver's license may require the person to surrender to the court each driver's license held by the person. Not later than the 10th day after the date on which the license is surrendered to the court, the clerk of the court shall send to the department:(1) the license; and(2) a record of the conviction that states whether the vehicle involved in the offense was a commercial motor vehicle as defined by Chapter 522 or was involved in the transport of hazardous materials.(b) Each court with jurisdiction of an offense under this chapter or another law of this state regulating the operation of a motor vehicle on a highway shall send to the department a record of conviction of any person convicted in the court of such a violation. The court may recommend the suspension of the person's driver's license as provided by Subchapter N.(c) For purposes of this section, "conviction" means a final conviction. A conviction is a final conviction regardless of whether any portion of the sentence for the conviction was suspended or probated but is not a final conviction if the defendant receives a deferred adjudication in the case or if the court defers final disposition of the case, unless the court subsequently proceeds with an adjudication of guilt and imposes a sentence on the defendant. For purposes of this section, a final judgment of forfeiture of bail or collateral deposited to secure a defendant's appearance in court is a conviction if the forfeiture is not vacated.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 581, Sec. 1, eff. June 18, 1999; Acts 1999, 76th Leg., ch. 884, Sec. 2, eff. Sept. 1, 1999.

Sec. 521.348. AUTOMATIC REVOCATION FOR CERTAIN SEX OFFENDERS. (a) A driver's license is automatically revoked if the holder of the license:(1) is subject to the registration requirements of Chapter 62, Code of Criminal Procedure; and(2) fails to apply to the department for renewal of the license as required by Article 62.060, Code of Criminal Procedure.(b) The department may issue a driver's license to a person whose license is revoked under this section only if the person:(1) applies for an original or renewal license under Section 521.272; and(2) is otherwise qualified for the license.

Added by Acts 1999, 76th Leg., ch. 1401, Sec. 9, eff. Sept. 1, 2000.Amended by: Acts 2005, 79th Leg., Ch. 1008, Sec. 2.14, eff. September 1, 2005.

Sec. 521.349. ACQUIRING MOTOR FUEL WITHOUT PAYMENT: AUTOMATIC SUSPENSION; LICENSE DENIAL. (a) A person's driver's license is automatically suspended on final conviction of an offense under Section 31.03, Penal Code, if the judgment in the case contains a special affirmative finding under Article 42.019, Code of Criminal Procedure.(b) The department may not issue a driver's license to a person convicted of an offense specified in Subsection (a) who, on the date of the conviction, did not hold a driver's license.(c) The period of suspension under this section is the 180 days after the date of a final conviction, and the period of license denial is the 180 days after the date the person applies to the department for reinstatement or issuance of a driver's license, unless the person has previously been denied a license under this section or had a license suspended, in which event the period of suspension is one year after the date of a final conviction, and the period of license denial is one year after the date the person applies to the department for reinstatement or issuance of a driver's license.

Added by Acts 2001, 77th Leg., ch. 359, Sec. 2, eff. Sept. 1, 2001.

Sec. 521.350. SUSPENSION FOR OFFENSE RELATING TO RACING OF MOTOR VEHICLE ON PUBLIC HIGHWAY OR STREET. (a) A license is automatically suspended on conviction of an offense under Section 545.420(a).(b) A suspension under this section is for one year, except as provided by this section.(c) A person whose license is suspended under Subsection (a) remains eligible to receive an occupational license under Subchapter L, except that an occupational license issued to a person younger than 18 years of age whose license is suspended under this section may permit the operation of a motor vehicle only for transportation to and from an educational facility in which the person is enrolled and the place where the person resides.(d) A person whose license is suspended under Subsection (a) shall be required by the court in which the person was convicted to perform at least 10 hours of community service as ordered by the court. If the person is a resident of this state without a driver's license to operate a motor vehicle, the court shall issue an order prohibiting the department from issuing the person a driver's license before the person completes the community service. Community service required under this subsection is in addition to any community service required of the person as a condition of community supervision under Section 16, Article 42.12, Code of Criminal Procedure.(e) If a person who is required to perform community service under Subsection (d) completes that community service before the end of the person's license suspension, the person may apply to the department for reinstatement of the person's license or the issuance of a new license. The application must include proof satisfactory to the department that the person has performed the community service.(f) If a person whose license is suspended under this section is subsequently convicted of an offense under Section 521.457(a) during the period of license suspension, in addition to the penalties provided by Section 521.457, the department shall revoke the person's license until the first anniversary of the date of conviction and may not reinstate the person's license or issue the person a new license before that date.

Added by Acts 2003, 78th Leg., ch. 535, Sec. 2, eff. Sept. 1, 2003.

Sec. 521.351. PURCHASE OF ALCOHOL FOR MINOR OR FURNISHING ALCOHOL TO MINOR: AUTOMATIC SUSPENSION; LICENSE DENIAL. (a) A person's driver's license is automatically suspended on final conviction of an offense under Section 106.06, Alcoholic Beverage Code.(b) The department may not issue a driver's license to a person convicted of an offense under Section 106.06, Alcoholic Beverage Code, who, on the date of the conviction, did not hold a driver's license.(c) The period of suspension under this section is the 180 days after the date of a final conviction, and the period of license denial is the 180 days after the date the person applies to the department for reinstatement or issuance of a driver's license, unless the person has previously been denied a license under this section or had a license suspended, in which event the period of suspension is one year after the date of a final conviction, and the period of license denial is one year after the date the person applies to the department for reinstatement or issuance of a driver's license.

Added by Acts 2005, 79th Leg., Ch. 1056, Sec. 3, eff. September 1, 2005.

SUBCHAPTER P. AUTOMATIC SUSPENSION FOR CERTAIN DRUG OFFENSESSec. 521.371. DEFINITIONS. In this subchapter:(1) "Controlled Substances Act" means the federal Controlled Substances Act (21 U.S.C. Sec. 801 et seq.).(2) "Convicted" includes an adjudication under juvenile proceedings.(3) "Drug offense" has the meaning assigned under 23 U.S.C. Section 159(c) and includes an offense under Section 49.04, 49.07, or 49.08, Penal Code, that is committed as a result of the introduction into the body of any substance the possession of which is prohibited under the Controlled Substances Act.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.372. AUTOMATIC SUSPENSION; LICENSE DENIAL. (a) A person's driver's license is automatically suspended on final conviction of:(1) an offense under the Controlled Substances Act;(2) a drug offense; or(3) a felony under Chapter 481, Health and Safety Code, that is not a drug offense.(b) The department may not issue a driver's license to a person convicted of an offense specified in Subsection (a) who, on the date of the conviction, did not hold a driver's license.(c) Except as provided by Section 521.374(b), the period of suspension under this section is the 180 days after the date of a final conviction, and the period of license denial is the 180 days after the date the person applies to the department for reinstatement or issuance of a driver's license.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.373. REINSTATEMENT REQUIREMENTS. (a) The department may not reinstate a driver's license suspended under Section 521.372 unless the person whose license was suspended applies to the department for reinstatement.(b) The department may not reinstate the driver's license of a person convicted of an offense specified by Section 521.372(a) if the driver's license was under suspension on the date of the conviction.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.374. EDUCATIONAL PROGRAM. (a) A person whose license is suspended under Section 521.372 may attend an educational program, approved by the Texas Commission on Alcohol and Drug Abuse under rules adopted by the commission and the department, that is designed to educate persons on the dangers of drug abuse.(b) The period of suspension or prohibition under Section 521.372(c) continues for an indefinite period until the individual successfully completes the educational program.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.375. JOINT ADOPTION OF RULES. (a) The Texas Commission on Alcohol and Drug Abuse and the department shall jointly adopt rules for the qualification and approval of providers of educational programs under Section 521.374.(b) The Texas Commission on Alcohol and Drug Abuse shall publish the jointly adopted rules.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.376. DUTIES OF TEXAS COMMISSION ON ALCOHOL AND DRUG ABUSE; APPLICATION AND RENEWAL FEES. The Texas Commission on Alcohol and Drug Abuse:(1) shall monitor, coordinate, and provide training to persons who provide educational programs under Section 521.374; (2) shall administer the approval of those educational programs; and(3) may charge a nonrefundable application fee for:(A) initial certification of approval; and(B) renewal of the certification.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 577, Sec. 19, eff. Sept. 1, 1997.

Sec. 521.377. LICENSE REINSTATEMENT. (a) The department, on payment of the applicable fee, shall reinstate a person's license or, if the person otherwise qualifies for a license, issue the license, if:(1) the department receives notification from the clerk of the court in which the person was convicted that the person has successfully completed an educational program under this subchapter; and(2) the person's driver's license has been suspended or license application denied for at least the period provided by Section 521.372(c).(b) A person whose license is suspended under Section 521.372 remains eligible to receive an occupational license under Subchapter L. Suspension under Section 521.372 is not a suspension for physical or mental disability or impairment for purposes of eligibility to apply for an occupational license under Subchapter L.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER Q. ANATOMICAL GIFTSSec. 521.401. STATEMENT OF GIFT. (a) A person who wishes to be an eye, tissue, or organ donor may execute a statement of gift.(b) The statement of gift may be shown on a donor's driver's license or personal identification certificate or by a card designed to be carried by the donor to evidence the donor's intentions with respect to organ, tissue, and eye donation. A donor card signed by the donor shall be given effect as if executed pursuant to Section 692A.005, Health and Safety Code.(c) Donor registry information shall be provided to the department and the Texas Department of Transportation by organ procurement organizations, tissue banks, or eye banks, as those terms are defined in Section 692A.002, Health and Safety Code, or by the Glenda Dawson Donate Life-Texas Registry established under Chapter 692A, Health and Safety Code. The department, with expert input and support from the Texas Organ, Tissue, and Eye Donor Council, shall:(1) provide to each applicant for the issuance of an original, renewal, corrected, or duplicate driver's license or personal identification certificate who applies in person, by mail, over the Internet, or by other electronic means:(A) the opportunity to indicate on the person's driver's license or personal identification certificate that the person is willing to make an anatomical gift, in the event of death, in accordance with Section 692A.005, Health and Safety Code; and(B) an opportunity for the person to consent in writing to the department's provision of the person's name, date of birth, driver's license number, most recent address, and other information needed for identification purposes at the time of donation to the organization selected by the commissioner of state health services under Section 692A.020, Health and Safety Code, for inclusion in the statewide Internet-based registry of organ, tissue, and eye donors and for release to procurement organizations by specifically asking each applicant only the question, "Would you like to register as an organ donor?"; and(2) provide a means to distribute donor registry information to interested individuals in each office authorized to issue driver's licenses or personal identification certificates.(d) An affirmative statement of gift on a person's driver's license or personal identification certificate executed after August 31, 2005, shall be conclusive evidence of a decedent's status as a donor and serve as consent for organ, tissue, and eye removal.(e) The department shall distribute at all field offices Donate Life brochures that provide basic donation information in English and Spanish and include a contact phone number and e-mail address. The department shall include the question required under Subsection (c)(1)(B) and information on the donor registry Internet website in renewal notices.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 225, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 1186, Sec. 1, eff. June 18, 2005.Acts 2009, 81st Leg., R.S., Ch. 186, Sec. 9, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 831, Sec. 4, eff. September 1, 2009.

Sec. 521.402. REVOCATION OF STATEMENT OF GIFT. (a) To revoke an affirmative statement of gift on a person's driver's license or personal identification certificate, a person must apply to the department for an amendment to the license or certificate.(b) The fee for an amendment is the same as the fee for a duplicate license.(c) To have a person's name deleted from the statewide Internet-based registry of organ, tissue, and eye donors maintained as provided by Chapter 49, Health and Safety Code, a person must provide written notice to the organization selected by the commissioner of state health services under that chapter to maintain the registry directing the deletion of the person's name from the registry. On receipt of a written notice under this subsection, the organization shall promptly remove the person's name and information from the registry.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 225, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 1186, Sec. 2, eff. June 18, 2005.

SUBCHAPTER R. FEESSec. 521.421. LICENSE FEES; EXAMINATION FEES. (a) The fee for issuance or renewal of a license not otherwise provided for by this section is $24.(a-1) The fee for a personal identification certificate issued under Section 501.0165, Government Code, is $5.(a-2) Except as provided by Subsection (a-1), the department by rule shall establish the fee for a personal identification certificate or driver's license issued to a person whose residence or domicile is a correctional facility or a parole facility.(b) The fee for renewal of a Class M license or for renewal of a license that includes authorization to operate a motorcycle is $32.(c) The fee for issuance of a provisional license or instruction permit is $15.(d) The fee for issuance or renewal of an occupational license is $10.(e) An applicant who changes from a lower to a higher class of license or who adds a type of vehicle other than a motorcycle to the license shall pay a $10 fee for the required examination. Text of subsec. (f) as added by Acts 1997, 75th Leg., ch. 1156, Sec. 1 (f) An applicant applying for additional authorization to operate a motorcycle shall pay a $15 fee for the required application. Text of subsec. (f) as added by Acts 1997, 75th Leg., ch. 1372, Sec. 3 (f) If a Class A, B, or C driver's license includes an authorization to operate a motorcycle or moped, the fee for the driver's license is increased by $8.(g) The department shall collect an additional fee of $1 for the issuance or renewal of a license, including a duplicate license, a license issued to reflect an additional authorization or a change in classification, or a license issued or renewed over the Internet or by other electronic means, to pay the costs of the Donor Education, Awareness, and Registry Program of Texas, established under Chapter 49, Health and Safety Code, and, subject to Section 113.104, Health and Safety Code, of the Texas Organ, Tissue, and Eye Donor Council, established under Chapter 113, Health and Safety Code, if the person applying for, renewing, or changing a license opts to pay the additional fee. The department shall remit fees collected under this subsection to the comptroller, who shall maintain the identity of the source of the fees. Subject to appropriation, the department may retain three percent of the money collected under this subsection to cover the costs in administering this subsection.(h) The fee for issuance or renewal of a driver's license, a provisional license, an instruction permit, or a hardship license issued to a person subject to the registration requirements under Chapter 62, Code of Criminal Procedure, is $20.(i) The fee for issuance or renewal of a driver's license is $8 for a license with an expiration date established under Section 521.2711.(j) The department shall collect an additional fee of $1 for the issuance or renewal of a license to fund the Blindness Education, Screening, and Treatment Program established under Section 91.027, Human Resources Code, if the person applying for or renewing a license opts to pay the additional fee.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 510, Sec. 2, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1156, Sec. 1, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1372, Sec. 3, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1516, Sec. 2, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 546, Sec. 6, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 21.002(20), eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1186, Sec. 6, eff. June 18, 2005.Acts 2007, 80th Leg., R.S., Ch. 37, Sec. 5, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(105), eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 12.10, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 17, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1288, Sec. 6, eff. September 1, 2009.

Sec. 521.422. PERSONAL IDENTIFICATION CERTIFICATE FEE. (a) The fee for a personal identification certificate is:(1) $15 for a person under 60 years of age;(2) $5 for a person 60 years of age or older; and(3) $20 for a person subject to the registration requirements under Chapter 62, Code of Criminal Procedure.(b) The department shall collect an additional fee of $1 for the issuance or renewal of a personal identification card to fund the Blindness Education, Screening, and Treatment Program established under Section 91.027, Human Resources Code, if the person applying for or renewing a personal identification card opts to pay the additional fee.(c) The department shall collect an additional fee of $1 for the issuance or renewal of a personal identification card, including a duplicate personal identification card or a personal identification card issued or renewed over the Internet or by other electronic means, to pay the costs of the Donor Education, Awareness, and Registry Program of Texas, established under Chapter 49, Health and Safety Code, and, subject to Section 113.104, Health and Safety Code, of the Texas Organ, Tissue, and Eye Donor Council, established under Chapter 113, Health and Safety Code, if the person applying for or renewing a personal identification card opts to pay the additional fee. The department shall remit fees collected under this subsection to the comptroller, who shall maintain the identity of the source of the fees. Subject to appropriation, the department may retain three percent of the money collected under this subsection to cover the costs in administering this subsection.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 510, Sec. 3, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1372, Sec. 4, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1516, Sec. 3, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 546, Sec. 7, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 21.002(21), eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1186, Sec. 7, eff. June 18, 2005.

Sec. 521.424. DUPLICATE LICENSE OR CERTIFICATE FEE. The fee for a duplicate driver's license or duplicate personal identification certificate is $10.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 1249, Sec. 2, eff. September 1, 2005.

Sec. 521.425. REMITTANCE OF FEES AND CHARGES. Each fee or charge required by this chapter and collected by an officer or agent of the department shall be sent without deduction to the department in Austin.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.426. DISABLED VETERAN EXEMPTION. (a) Except as provided by Subsection (c), a veteran of service in the armed forces of the United States is exempt from the payment of fees under this chapter for the issuance of a driver's license if the veteran:(1) was honorably discharged;(2) has a service-related disability of at least 60 percent; and(3) receives compensation from the United States because of the disability.(b) The department shall adopt rules relating to the proof of entitlement to this exemption.(c) Subsection (a) does not apply to a person subject to the registration requirements of Chapter 62, Code of Criminal Procedure.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 546, Sec. 8, eff. Sept. 1, 2001.

Sec. 521.427. DISPOSITION OF FEES. (a) Except as provided by Subsections (b) and (c), each fee collected under this subchapter shall be deposited to the credit of the Texas mobility fund.(b) Subsection (a) does not apply to:(1) the portion of a fee collected under Section 521.421(b) or Section 521.421(f), as added by Chapter 1156, Acts of the 75th Legislature, Regular Session, 1997, that is required by Section 662.011 to be deposited to the credit of the motorcycle education fund account;(2) a fee collected under Section 521.421(j);(3) a fee collected under Section 521.421(g); or(4) a fee collected under Section 521.422(b) or (c).(c) Repealed by Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec. 6.02.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 11.04, eff. Sept. 1, 2003. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec. 6.02(1), eff. Jan. 11, 2004.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.002(34), eff. September 1, 2009.

SUBCHAPTER S. MISCELLANEOUS OFFENSESSec. 521.451. GENERAL VIOLATION. (a) Except as provided by Section 521.452, a person may not:(1) display, cause or permit to be displayed, or have in the person's possession a driver's license or certificate that the person knows is fictitious or has been altered;(2) lend the person's driver's license or certificate to another person or knowingly permit another person to use the person's driver's license or certificate;(3) display or represent as the person's own a driver's license or certificate not issued to the person;(4) possess more than one currently valid driver's license or more than one currently valid certificate; or(5) in an application for an original, renewal, or duplicate driver's license or certificate:(A) provide a false name, false address, or a counterfeit document; or(B) knowingly make a false statement, conceal a material fact, or otherwise commit fraud.(b) An offense under this section is a Class A misdemeanor.(c) If conduct that constitutes an offense under Subsection (a) also constitutes an offense under Section 106.07, Alcoholic Beverage Code, the actor may be prosecuted only under Section 106.07, Alcoholic Beverage Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 659, Sec. 3, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 933, Sec. 2, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1208, Sec. 1, eff. September 1, 2005.

Sec. 521.452. ALIAS DRIVER'S LICENSE FOR LAW ENFORCEMENT PURPOSES. (a) After written approval by the director, the department may issue to a law enforcement officer an alias driver's license to be used in supervised activities involving a criminal investigation.(b) An application for, or possession or use of, an alias driver's license for a purpose described by this section by the officer to whom the license is issued is not a violation of this subchapter unless the department has canceled, suspended, or revoked the license.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.453. FICTITIOUS LICENSE OR CERTIFICATE. (a) Except as provided by Subsection (f), a person under the age of 21 years commits an offense if the person possesses, with the intent to represent that the person is 21 years of age or older, a document that is deceptively similar to a driver's license or a personal identification certificate unless the document displays the statement "NOT A GOVERNMENT DOCUMENT" diagonally printed clearly and indelibly on both the front and back of the document in solid red capital letters at least one-fourth inch in height.(b) For purposes of this section, a document is deceptively similar to a driver's license or personal identification certificate if a reasonable person would assume that it was issued by the department, another agency of this state, another state, or the United States.(c) A peace officer listed in Article 2.12, Code of Criminal Procedure, may confiscate a document that:(1) is deceptively similar to a driver's license or personal identification certificate; and(2) does not display the statement required under Subsection (a).(d) For purposes of this section, an offense under Subsection (a) is a Class C misdemeanor.(e) The attorney general, district attorney, or prosecuting attorney performing the duties of the district attorney may bring an action to enjoin a violation or threatened violation of this section. The action must be brought in a court in the county in which the violation or threatened violation occurs.(f) Subsection (a) does not apply to:(1) a government agency, office, or political subdivision that is authorized to produce or sell personal identification certificates; or(2) a person that provides a document similar to a personal identification certificate to an employee of the person for a business purpose.(g) In this section:(1) "Driver's license" includes a driver's license issued by another state or by the United States.(2) "Personal identification certificate" means a personal identification certificate issued by the department, by another agency of this state, by another state, or by the United States.(h) In addition to the punishment provided by Subsection (d), a court, if the court is located in a municipality or county that has established a community service program, may order a person younger than 21 years of age who commits an offense under this section to perform eight hours of community service unless the person is shown to have previously committed an offense under this section, in which case the court may order the person to perform 12 hours of community service.(i) If the person ordered to perform community service under Subsection (h) is younger than 17 years of age, the community service shall be performed as if ordered by a juvenile court under Section 54.044(a), Family Code, as a condition of probation under Section 54.04(d), Family Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 823, Sec. 1, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1358, Sec. 1, eff. Sept. 1, 1997.

Sec. 521.454. FALSE APPLICATION. (a) A person commits an offense if the person knowingly swears to or affirms falsely before a person authorized to take statements under oath any matter, information, or statement required by the department in an application for an original, renewal, or duplicate driver's license or certificate issued under this chapter.(b) An information or indictment for a violation of Subsection (a) that alleges that the declarant has made inconsistent statements under oath, both of which cannot be true, need not allege which statement is false and the prosecution is not required to prove which statement is false.(c) An offense under this section is a Class A misdemeanor.(d) If conduct constituting an offense under this section also constitutes an offense under another law, the actor may be prosecuted under this section, the other law, or both.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 658, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1130, Sec. 32, eff. September 1, 2009.

Sec. 521.455. USE OF ILLEGAL LICENSE OR CERTIFICATE. (a) A person commits an offense if the person intentionally or knowingly uses a driver's license or certificate obtained in violation of Section 521.451 or 521.454 to harm or defraud another.(b) An offense under this section is a Class A misdemeanor.(c) If conduct constituting an offense under this section also constitutes an offense under another law, the actor may be prosecuted under this section, the other law, or both.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1130, Sec. 33, eff. September 1, 2009.

Sec. 521.456. DELIVERY OR MANUFACTURE OF COUNTERFEIT INSTRUMENT. (a) A person commits an offense if the person possesses with the intent to sell, distribute, or deliver a forged or counterfeit instrument that is not printed, manufactured, or made by or under the direction of, or issued, sold, or circulated by or under the direction of, a person, board, agency, or authority authorized to do so under this chapter or under the laws of the United States, another state, or a Canadian province. An offense under this subsection is a Class A misdemeanor.(b) A person commits an offense if the person manufactures or produces with the intent to sell, distribute, or deliver a forged or counterfeit instrument that the person knows is not printed, manufactured, or made by or under the direction of, or issued, sold, or circulated by or under the direction of, a person, board, agency, or authority authorized to do so under this chapter or under the laws of the United States, another state, or a Canadian province. An offense under this subsection is a felony of the third degree.(c) A person commits an offense if the person possesses with the intent to use, circulate, or pass a forged or counterfeit instrument that is not printed, manufactured, or made by or under the direction of, or issued, sold, or circulated by or under the direction of, a person, board, agency, or authority authorized to do so under this chapter or under the laws of the United States, another state, or a Canadian province. An offense under this subsection is a Class C misdemeanor.(d) For purposes of this section, "instrument" means a driver's license, driver's license form, personal identification certificate, stamp, permit, license, official signature, certificate, evidence of fee payment, or any other instrument.(e) If conduct constituting an offense under this section also constitutes an offense under another law, the actor may be prosecuted under this section, the other law, or both.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.99, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 823, Sec. 2, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1130, Sec. 34, eff. September 1, 2009.

Sec. 521.4565. CONSPIRING TO MANUFACTURE COUNTERFEIT LICENSE OR CERTIFICATE. (a) In this section:(1) "Combination," "conspires to commit," "profits," and "criminal street gang" have the meanings assigned by Section 71.01, Penal Code.(2) "Conspires to manufacture or produce" means that:(A) a person agrees with one or more other persons to engage in the manufacture or production of a forged or counterfeit instrument; and(B) the person and one or more of the other persons perform an overt act in pursuance of the agreement.(3) "Instrument" means a driver's license, commercial driver's license, or personal identification certificate.(4) "Public servant" has the meaning assigned by Section 1.07, Penal Code.(b) A person commits an offense if the person establishes, maintains, or participates in or conspires to establish, maintain, or participate in a combination or criminal street gang, or participates in the profits of a combination or criminal street gang, with the intent to manufacture or produce a forged or counterfeit instrument for the purpose of selling, distributing, or delivering such instrument. An agreement constituting conspiring to manufacture or produce may be inferred from the acts of the parties.(c) An offense under this section is a state jail felony, except that an offense committed by a public servant is a felony of the third degree.

Added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 6.08, eff. September 1, 2009.Added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 13.06, eff. June 19, 2009.

Sec. 521.457. DRIVING WHILE LICENSE INVALID. (a) A person commits an offense if the person operates a motor vehicle on a highway:(1) after the person's driver's license has been canceled under this chapter if the person does not have a license that was subsequently issued under this chapter;(2) during a period that the person's driver's license or privilege is suspended or revoked under any law of this state;(3) while the person's driver's license is expired if the license expired during a period of suspension; or(4) after renewal of the person's driver's license has been denied under any law of this state, if the person does not have a driver's license subsequently issued under this chapter.(b) A person commits an offense if the person is the subject of an order issued under any law of this state that prohibits the person from obtaining a driver's license and the person operates a motor vehicle on a highway.(c) It is not a defense to prosecution under this section that the person did not receive actual notice of a suspension imposed as a result of a conviction for an offense under Section 521.341.(d) Except as provided by Subsection (c), it is an affirmative defense to prosecution of an offense, other than an offense under Section 521.341, that the person did not receive actual notice of a cancellation, suspension, revocation, or prohibition order relating to the person's license. For purposes of this section, actual notice is presumed if the notice was mailed in accordance with law.(e) Except as provided by Subsections (f), (f-1), and (f-2), an offense under this section is a Class C misdemeanor.(f) An offense under this section is a Class B misdemeanor if it is shown on the trial of the offense that the person:(1) has previously been convicted of an offense under this section or an offense under Section 601.371(a), as that law existed before September 1, 2003; or(2) at the time of the offense, was operating the motor vehicle in violation of Section 601.191.(f-1) If it is shown on the trial of an offense under this section that the license of the person has previously been suspended as the result of an offense involving the operation of a motor vehicle while intoxicated, the offense is a Class B misdemeanor.(f-2) An offense under this section is a Class A misdemeanor if it is shown on the trial of the offense that at the time of the offense the person was operating the motor vehicle in violation of Section 601.191 and caused or was at fault in a motor vehicle accident that resulted in serious bodily injury to or the death of another person.(g) For purposes of this section, a conviction for an offense that involves operation of a motor vehicle after August 31, 1987, is a final conviction, regardless of whether the sentence for the conviction is probated.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.98(a), eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1207, Sec. 6, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 855, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1027, Sec. 8, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1284, Sec. 2, eff. September 1, 2009.

Sec. 521.458. PERMITTING UNAUTHORIZED PERSON TO DRIVE. (a) A person may not knowingly permit or cause the person's child or ward who is under 18 years of age to operate a motor vehicle on a highway in violation of this chapter.(b) A person may not authorize or knowingly permit a motor vehicle owned by or under the control of the person to be operated on a highway by any person in violation of this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.459. EMPLOYMENT OF UNLICENSED DRIVER. (a) Before employing a person as an operator of a motor vehicle used to transport persons or property, an employer shall request from the department:(1) a list of convictions for traffic violations contained in the department records on the potential employee; and(2) a verification that the person has a license.(b) A person may not employ a person as an operator of a motor vehicle used to transport persons or property who does not hold the appropriate driver's license to operate the vehicle as provided by this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.460. MOTOR VEHICLE RENTALS. (a) A person may not rent a motor vehicle to any other person unless the other person holds a driver's license under this chapter or, if a nonresident, holds a license issued under the laws of the state or Canadian province in which the person resides, unless that state or province does not require that the operator of a motor vehicle hold a license.(b) A person may not rent a motor vehicle to another person until inspecting the driver's license of the renter and comparing and verifying the signature on the renter's driver's license with the renter's signature written in the person's presence.(c) Each person who rents a motor vehicle to another shall maintain a record of:(1) the number of the license plate issued for the motor vehicle;(2) the name and address of the person to whom the vehicle is rented;(3) the license number of the person to whom the vehicle is rented;(4) the date the license was issued; and(5) the place where the license was issued.(d) The record maintained under Subsection (c) may be inspected by any police officer or officer or employee of the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 521.461. GENERAL CRIMINAL PENALTY. (a) A person who violates a provision of this chapter for which a specific penalty is not provided commits an offense.(b) An offense under this section is a misdemeanor punishable by a fine not to exceed $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 522. COMMERCIAL DRIVER'S LICENSES

TRANSPORTATION CODETITLE 7. VEHICLES AND TRAFFICSUBTITLE B. DRIVER'S LICENSES AND PERSONAL IDENTIFICATION CARDSCHAPTER 522. COMMERCIAL DRIVER'S LICENSESSUBCHAPTER A. GENERAL PROVISIONSSec. 522.001. SHORT TITLE. This chapter may be cited as the Texas Commercial Driver's License Act.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.002. CONSTRUCTION. This chapter is a remedial law that shall be liberally construed to promote the public health, safety, and welfare.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.003. DEFINITIONS. In this chapter:(1) "Alcohol" means:(A) beer, ale, port, stout, sake, or any other similar fermented beverages or products containing one-half of one percent or more of alcohol by volume, brewed or produced wholly or in part from malt or a malt substitute;(B) wine containing one-half of one percent or more of alcohol by volume; or(C) distilled spirits, including ethyl alcohol, ethanol, and spirits of wine in any form, and all dilutions and mixtures of distilled spirits from whatever source or by whatever process produced.(2) "Alcohol concentration" means the number of grams of alcohol for each:(A) 100 milliliters of blood;(B) 210 liters of breath; or(C) 67 milliliters of urine.(3) "Commercial driver's license" means a license issued to an individual that authorizes the individual to drive a class of commercial motor vehicle.(4) "Commercial driver learner's permit" means a commercial driver's license that restricts the holder to driving a commercial motor vehicle as provided by Section 522.011(a)(2)(B).(5) "Commercial motor vehicle" means a motor vehicle or combination of motor vehicles used to transport passengers or property that:(A) has a gross combination weight or a gross combination weight rating of 26,001 or more pounds, including a towed unit with a gross vehicle weight or a gross vehicle weight rating of more than 10,000 pounds;(B) has a gross vehicle weight or a gross vehicle weight rating of 26,001 or more pounds;(C) is designed to transport 16 or more passengers, including the driver; or(D) is transporting hazardous materials and is required to be placarded under 49 C.F.R. Part 172, Subpart F.(6) "Controlled substance" means a substance classified as a controlled substance under:(A) Section 102(6), Controlled Substances Act (21 U.S.C. Section 802(6)), including Schedules I-V of 21 C.F.R. Part 1308; or(B) Chapter 481, Health and Safety Code.(7) "Conviction" means:(A) an adjudication of guilt, an unvacated forfeiture of bail or collateral deposited to secure the person's appearance in court, a plea of guilty or nolo contendere accepted by the court, the payment of a fine or court costs, or the violation of a condition of release without bail, in a court, regardless of whether the penalty is suspended, probated, or rebated; or(B) a determination by a court, an authorized administrative tribunal or officer, or the department as authorized by this chapter that:(i) the person has refused to give a specimen to determine the person's alcohol concentration or the presence in the person's body of a controlled substance or drug while driving a commercial motor vehicle; or(ii) the person has driven a commercial motor vehicle while the person's alcohol concentration was 0.04 or more.(8) "Department" means the Department of Public Safety.(9) "Disqualify" means to withdraw the privilege to drive a commercial motor vehicle, including to suspend, cancel, or revoke that privilege under a state or federal law.(10) "Domicile" means the place where a person has the person's true, fixed, and permanent home and principal residence and to which the person intends to return whenever absent.(11) "Drive" means to operate or be in physical control of a motor vehicle.(12) "Driver's license" has the meaning assigned by Section 521.001.(13) "Drug" has the meaning assigned by Section 481.002, Health and Safety Code.(14) "Employer" means a person who owns or leases a commercial motor vehicle or assigns a person to drive a commercial motor vehicle.(15) "Federal act" means the Commercial Motor Vehicle Safety Act of 1986 (49 U.S.C. App. Section 2701 et seq.).(16) "Foreign jurisdiction" means a jurisdiction other than a state.(17) "Gross combination weight rating" means the value specified by the manufacturer as the loaded weight of a combination or articulated vehicle or, if the manufacturer has not specified a value, the sum of the gross vehicle weight rating of the power unit and the total weight of the towed unit or units and any load on a towed unit.(18) "Gross vehicle weight rating" means the value specified by the manufacturer as the loaded weight of a single vehicle.(19) "Hazardous materials" has the meaning assigned by 49 C.F.R. Section 383.5.(20) Repealed by Acts 2001, 77th Leg., ch. 941, Sec. 43, eff. Sept. 1, 2001.(21) "Motor vehicle" means a vehicle, machine, tractor, trailer, or semitrailer propelled or drawn by mechanical power and used on a highway. The term does not include a vehicle, machine, tractor, trailer, or semitrailer operated exclusively on a rail.(22) "Nonresident commercial driver's license" means a commercial driver's license issued by a state to an individual who resides in a foreign jurisdiction.(23) "Out-of-service order" means:(A) a temporary prohibition against driving a commercial motor vehicle issued under Section 522.101, the law of another state, or 49 C.F.R. Section 383.5; or(B) a declaration by the Federal Motor Carrier Safety Administration or an authorized enforcement officer of a state or local jurisdiction that a driver, commercial motor vehicle, or motor carrier operation is out of service under 49 C.F.R. Section 383.5.(24) "Secretary" means the United States secretary of transportation.(24-a) "Seed cotton module" means compacted seed cotton in any form.(25) "Serious traffic violation" means:(A) a conviction arising from the driving of a motor vehicle, other than a parking, vehicle weight, or vehicle defect violation, for:(i) excessive speeding, involving a single charge of driving 15 miles per hour or more above the posted speed limit;(ii) reckless driving, as defined by state or local law;(iii) a violation of a state or local law related to motor vehicle traffic control, including a law regulating the operation of vehicles on highways, arising in connection with a fatal accident;(iv) improper or erratic traffic lane change;(v) following the vehicle ahead too closely; or(vi) a violation of Sections 522.011 or 522.042; or(B) a violation of Section 522.015.(26) "State" means a state of the United States or the District of Columbia.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 941, Sec. 2, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 991, Sec. 6, eff. June 1, 2005; Acts 2003, 78th Leg., ch. 1325, Sec. 8.01, eff. June 1, 2005.Amended by: Acts 2005, 79th Leg., Ch. 247, Sec. 2, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 424, Sec. 3, eff. January 1, 2008.Acts 2009, 81st Leg., R.S., Ch. 782, Sec. 1, eff. September 1, 2009.

Sec. 522.004. APPLICABILITY. (a) This chapter does not apply to:(1) a vehicle that is controlled and operated by a farmer and:(A) used to transport agricultural products, farm machinery, or farm supplies to or from a farm;(B) used within 150 miles of the person's farm; and(C) not used in the operations of a common or contract motor carrier;(2) a fire-fighting or emergency vehicle necessary to the preservation of life or property or the execution of emergency governmental functions, whether operated by an employee of a political subdivision or by a volunteer fire fighter;(3) a military vehicle or a commercial motor vehicle, when operated for military purposes by military personnel, including:(A) active duty military personnel, including personnel serving in the United States Coast Guard; and(B) members of the reserves and national guard on active duty, including personnel on full-time national guard duty, personnel engaged in part-time training, and national guard military technicians;(4) a recreational vehicle that is driven for personal use;(5) a vehicle that is owned, leased, or controlled by an air carrier, as defined by Section 21.155, and that is driven or operated exclusively by an employee of the air carrier only on the premises of an airport, as defined by Section 22.001, on service roads to which the public does not have access; or(6) a vehicle used exclusively to transport seed cotton modules or cotton burrs.(b) In this section, "recreational vehicle" means a motor vehicle primarily designed as temporary living quarters for recreational camping or travel use. The term includes a travel trailer, camping trailer, truck camper, and motor home.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1061, Sec. 13, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 357, Sec. 2, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 424, Sec. 4, eff. January 1, 2008.

Sec. 522.005. RULEMAKING AUTHORITY. The department may adopt rules necessary to carry out this chapter and the federal act.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.006. CONTRACTING AUTHORITY. The department may enter into a contract to carry out this chapter, including a contract with an agency of another state or with another organization.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.007. EXEMPTION FOR NEIGHBORING STATES. (a) The public safety director shall enter negotiations with an appropriate person or entity of a state bordering this state for the purpose of applying the exemption contained in Section 522.004(a)(1) to residents of that state.(b) The public safety director may enter an agreement to apply the exemption contained in Section 522.004(a)(1) to residents of a bordering state only if that state extends a similar exemption to residents of this state.

Added by Acts 1997, 75th Leg., ch. 1061, Sec. 14, eff. Sept. 1, 1997.

SUBCHAPTER B. LICENSE OR PERMIT REQUIREDSec. 522.011. LICENSE OR PERMIT REQUIRED; OFFENSE. (a) A person may not drive a commercial motor vehicle unless:(1) the person:(A) has in the person's immediate possession a commercial driver's license issued by the department appropriate for the class of vehicle being driven; and(B) is not disqualified or subject to an out-of-service order;(2) the person:(A) has in the person's immediate possession a commercial driver learner's permit issued by the department; and(B) is accompanied by the holder of a commercial driver's license issued by the department appropriate for the class of vehicle being driven, and the license holder:(i) occupies a seat beside the permit holder for the purpose of giving instruction in driving the vehicle; and(ii) is not disqualified or subject to an out-of-service order; or(3) the person is authorized to drive the vehicle under Section 522.015.(b) A person commits an offense if the person violates Subsection (a).(c) An offense under this section is a Class C misdemeanor.(d) It is a defense to prosecution under Subsection (a)(1)(A) if the person charged produces in court a commercial driver's license that:(1) was issued to the person;(2) is appropriate for the class of vehicle being driven; and(3) was valid when the offense was committed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 941, Sec. 3, eff. Sept. 1, 2001.

Sec. 522.012. RESTRICTED LICENSE. (a) If the department is authorized under the federal act to grant the waiver, the department by rule may waive the knowledge and skills tests required by Section 522.022 and issue a restricted commercial driver's license to an employee of a farm-related service industry.(b) In granting a waiver under this section, the department is subject to any condition or requirement established for the waiver by the secretary or the Federal Motor Carrier Safety Administration.(c) In addition to any restriction or limitation imposed by this chapter or the department, a restricted commercial driver's license issued under this section is subject to any restriction or limitation imposed by the secretary or the Federal Motor Carrier Safety Administration.(d) In this section, "farm-related service industry" has the meaning assigned by the secretary or the Federal Motor Carrier Safety Administration under the federal act.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 941, Sec. 4, eff. Sept. 1, 2001.

Sec. 522.013. NONRESIDENT LICENSE. (a) The department may issue a nonresident commercial driver's license to a resident of a foreign jurisdiction if the secretary has determined that the commercial motor vehicle testing and licensing standards in the foreign jurisdiction do not meet the testing standards established by 49 C.F.R. Part 383.(b) An applicant must surrender any nonresident commercial driver's license issued by another state.(c) Before issuing a nonresident commercial driver's license, the department must establish the practical capability of disqualifying the person under the conditions applicable to a commercial driver's license issued to a resident of this state.(d) "Nonresident" must appear on the face of a license issued under this section.(e) The department may issue a temporary nonresident commercial driver's license to a person who does not present a social security card as required by Section 522.021(a-1)(1) but who otherwise meets the requirements for a nonresident commercial driver's license, including the requirement that the commercial motor vehicle testing and licensing standards of the country of which the applicant is a resident not meet the testing and licensing standards established by 49 C.F.R. Part 383. A license issued under this subsection:(1) expires on the earlier of:(A) the 60th day after the date the license is issued;(B) the expiration date of the visa presented under Section 522.021(a-1)(2)(B); or(C) the expiration date of the Form I-94 Arrival/Departure record, or a successor document, presented under Section 522.021(a-1)(2)(C); and(2) may not be renewed.(f) The department may not issue more than one temporary nonresident commercial driver's license to a person.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1319, Sec. 1, eff. September 1, 2007.

Sec. 522.014. PERMIT. The department may issue a commercial driver learner's permit to an individual who has passed the vision and written tests required for a Texas driver's license appropriate for the class of vehicle to be driven.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.015. LICENSE OR PERMIT ISSUED BY OTHER JURISDICTION. A person may drive a commercial motor vehicle in this state if:(1) the person has a commercial driver's license or commercial driver learner's permit issued by:(A) another state in accordance with the minimum federal standards for the issuance of a commercial motor vehicle driver's license; or(B) a foreign jurisdiction the testing and licensing standards of which the United States Department of Transportation has determined meet the requirements of the federal act;(2) the person's license or permit is appropriate for the class of vehicle being driven;(3) the person is not disqualified from driving a commercial motor vehicle and is not subject to an out-of-service order; and(4) the person has not had a domicile in this state for more than 30 days.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. LICENSE OR PERMIT APPLICATION AND ISSUANCESec. 522.021. APPLICATION; OFFENSE. (a) An application for a commercial driver's license or commercial driver learner's permit must include:(1) the full name and current residence and mailing address of the applicant;(2) a physical description of the applicant, including sex, height, and eye color;(3) the applicant's date of birth;(4) the applicant's social security number, unless the application is for a nonresident commercial driver's license and the applicant is a resident of a foreign jurisdiction;(5) certifications, including those required by 49 C.F.R. Section 383.71(a); and(6) any other information required by the department.(a-1) If the application is for a nonresident commercial driver's license and the applicant is a resident of a foreign jurisdiction that does not meet the testing and licensing standards established by 49 C.F.R. Part 383, the applicant must present:(1) a social security card issued to the applicant; and(2) each of the following:(A) a passport issued to the applicant by the country of which the applicant is a resident;(B) a Temporary Worker visa; and(C) a Form I-94 Arrival/Departure record or a successor document.(b) The application must be sworn to and signed by the applicant. An officer or employee of the department may administer the oath. An officer or employee of this state may not charge for administering the oath.(c) The application must meet the requirements of an application under Section 521.141 and must be accompanied by the fee required under Section 522.029. The department may require documentary evidence to verify the information required by Subsection (a).(c-1) If the department requires proof of an applicant's identity as part of an application under this section, the department must accept as satisfactory proof of identity an offender identification card or similar form of identification issued to an inmate by the Texas Department of Criminal Justice if the applicant also provides supplemental verifiable records or documents that aid in establishing identity.(d) A person who knowingly falsifies information or a certification required by Subsection (a) commits an offense and is subject to a 60-day cancellation of the person's commercial driver's license, commercial driver learner's permit, or application. An offense under this subsection is a Class C misdemeanor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 941, Sec. 5, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1218, Sec. 5, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1319, Sec. 2, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 14.03, eff. September 1, 2009.

Sec. 522.022. LICENSE REQUIREMENTS. The department may not issue a commercial driver's license other than a nonresident license to a person unless the person:(1) has a domicile in this state;(2) has passed knowledge and skills tests for driving a commercial motor vehicle that comply with minimal federal standards established by 49 C.F.R. Part 383, Subparts G and H; and(3) has satisfied the requirements imposed by the federal act, federal regulation, or state law.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.0225. VERIFICATION OF DOMICILE. (a) The department shall adopt rules for determining whether a domicile has been established under Section 522.022, including rules prescribing the types of documentation the department may require from the applicant to determine the validity of the claimed domicile.(b) The department may contract with a third-party personal data verification service to assist the department in verifying a claim of domicile, including whether the physical address provided by the applicant is the applicant's actual residence.

Added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 13.05, eff. June 19, 2009.

Sec. 522.0226. POST OFFICE BOX NOT VALID AS ADDRESS. (a) In this section, "post office box address" means a United States Postal Service post office box address or a private mailbox address.(b) Unless an exception exists under state or federal law, an applicant may receive delivery of a commercial driver's license at a post office box address only if the applicant has provided the department the physical address where the applicant resides.(c) The department may require the applicant to provide documentation that the department determines necessary to verify the validity of the physical address provided under Subsection (b).(d) The department may contract with a third-party personal data verification service to assist the department in verifying whether the physical address provided by the applicant is the applicant's actual residence.

Added by Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 13.05, eff. June 19, 2009.

Sec. 522.023. TESTS. (a) The tests required by Section 522.022 must be prescribed by the department.(b) The knowledge test must be conducted by the department. The department shall provide each applicant who has a reading impairment an opportunity to take the knowledge test orally or, at the applicant's option, the applicant may have the questions read to the applicant and may answer in writing.(c) Except as provided by Subsection (d), the department must conduct the skills test.(d) The department may authorize a person, including an agency of this or another state, an employer, a private driver training facility or other private institution, or a department, agency, or instrumentality of local government, to administer the skills test specified by this section if:(1) the test is the same that would be administered by the department; and(2) the person has entered into an agreement with the department that complies with 49 C.F.R. Section 383.75.(e) The skills test must be taken in a commercial motor vehicle that is representative of the type of vehicle the person drives or expects to drive.(f) The department may waive the skills test for an applicant who meets the requirements of 49 C.F.R. Section 383.77.(g) The department shall test the applicant's ability to understand highway traffic signs and signals that are written in English.(h) An applicant who pays the applicable fee required by Section 522.029 is entitled to three examinations of each element under Section 522.022. If the applicant has not qualified after the third examination, the applicant must submit a new application accompanied by the required fee.(i) The department may not issue a commercial driver's license to a person who has not passed each examination required under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 424, Sec. 5, eff. January 1, 2008.

Sec. 522.0235. WAIVER OF VISUAL STANDARDS FOR INTRASTATE DRIVER. (a) Except as provided by Subsection (b), the department by rule may provide for a waiver of the visual standards for a commercial driver's license in 49 C.F.R. Part 391, Subpart E, if the person who is applying for a commercial driver's license or who has been issued a commercial driver's license is a person who drives a commercial motor vehicle only in this state.(b) Subsection (a) does not apply to standards for distant binocular acuity.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.100(a), eff. Sept. 1, 1997.

Sec. 522.024. ADDITIONAL TESTING. To ensure compliance with the federal act and to promote the systematic conversion to commercial driver's licenses, the department may require the commercial driver's license testing of a person to whom the department has previously issued a driver's license that authorizes the driving of a vehicle that may be subject to this chapter. The testing may be required before the expiration of an existing license.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.025. LIMITATIONS ON ISSUANCE OF LICENSE OR PERMIT. (a) The department may not issue a commercial driver's license or commercial driver learner's permit to a person who is disqualified from driving a commercial motor vehicle or while the person's driver's license or driving privilege is suspended, revoked, or canceled in any state.(b) The department may not issue a commercial driver's license to a person who has a driver's license, commercial driver's license, or commercial driver learner's permit issued by another state unless the person surrenders the license or permit. The department shall return a surrendered license or permit to the issuing state for cancellation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.026. LIMITATION ON NUMBER OF DRIVER'S LICENSES; OFFENSE. (a) A person commits an offense if the person drives a commercial motor vehicle and has more than one driver's license.(b) It is an affirmative defense to prosecution of an offense under this section that the offense occurred during the 10-day period beginning on the date the person was issued a driver's license.(c) An offense under this section is a Class C misdemeanor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.027. MINIMUM AGE. The department may not issue a commercial driver's license or a commercial driver learner's permit to a person who is younger than 18 years of age.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.028. CHECK OF DRIVING RECORD. Before issuing a commercial driver's license, the department shall check the applicant's driving record as required by 49 C.F.R. Section 383.73.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.029. FEES. (a) The fee for a commercial driver's license or commercial driver learner's permit issued by the department is $60, except as provided by Subsections (f), (h), (j), and (k).(b) The fee for a commercial driver's license or commercial driver learner's permit shall be reduced by $4 for each remaining year of validity of a driver's license, other than a commercial driver's license or commercial driver learner's permit issued by the department to the applicant.(c) The fee for a duplicate commercial driver's license or commercial driver learner's permit is $10.(d) An applicant who is changing a class of license, endorsement, or restriction or who is adding a class of vehicle other than a motorcycle to the license must pay a fee of $10 for the examination, except for a renewal or original issuance of a commercial driver's license.(e) The fees required by this chapter and collected by an officer or agent of the department shall be remitted without deduction to the department. Text of subsec. (f) as added by Acts 1997, 75th Leg., ch. 1156, Sec. 2 (f) The fee for renewal of a commercial driver's license or a commercial driver learner's permit that includes authorization to operate a motorcycle is $45. Text of subsec. (f) as added by Acts 1997, 75th Leg., ch. 1372, Sec. 5 (f) If a commercial driver's license or commercial driver learner's permit includes an authorization to operate a motorcycle or moped, the fee for the driver's license or permit is increased by $8.(g) An applicant who is applying for additional authorization to operate a motorcycle shall pay a fee of $15 for the examination.(h) The fee for a commercial driver's license or commercial driver learner's permit issued under Section 522.033 is $20.(i) Except as provided by Section 662.011, each fee collected under this section shall be deposited to the credit of the Texas mobility fund.(j) The fee for issuance or renewal of a commercial driver's license or commercial driver learner's permit is $25 for a license with an expiration date established under Section 522.054.(k) The fee for a nonresident commercial driver's license is $120. The fee for a temporary nonresident commercial driver's license is $20.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1156, Sec. 2, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1372, Sec. 5, eff. Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 546, Sec. 9, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1325, Sec. 11.05, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 37, Sec. 6, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1319, Sec. 3, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(106), eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.002(35), eff. September 1, 2009.

Sec. 522.030. CONTENT OF LICENSE. A commercial driver's license must:(1) be marked "Commercial Driver License" or "CDL";(2) be, to the extent practicable, tamper-proof; and(3) include:(A) the name and mailing address of the person to whom it is issued;(B) the person's color photograph;(C) a physical description of the person, including sex, height, and eye color;(D) the person's date of birth;(E) a number or identifier the department considers appropriate;(F) the person's signature;(G) each class of commercial motor vehicle that the person is authorized to drive, with any endorsements or restrictions;(H) the name of this state; and(I) the dates between which the license is valid.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.031. NOTIFICATION OF LICENSE ISSUANCE. (a) After issuing a commercial driver's license, the department shall notify the commercial driver's license information system of that fact and provide the information required to ensure identification of the person.(b) In this section, "commercial driver's license information system" means the information system established under the federal act as a clearinghouse for locating information related to the licensing and identification of commercial motor vehicle drivers.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.032. CHANGE OF NAME OR ADDRESS OF LICENSE OR PERMIT HOLDER; OFFENSE. (a) The holder of a commercial driver's license or commercial driver learner's permit who changes the holder's name or mailing address must apply for a duplicate license or permit not later than the 30th day after the date of the change in the manner provided by Section 521.054.(b) The holder of a commercial driver's license or commercial driver learner's permit who changes the holder's residence address shall notify the department not later than the 30th day after the date of the change.(c) A person commits an offense if the person violates this section. An offense under this section is a Class C misdemeanor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.033. COMMERCIAL DRIVER'S LICENSE ISSUED TO CERTAIN SEX OFFENDERS. (a) The department may issue an original or renewal commercial driver's license or commercial driver learner's permit to a person whose driver's license or personal identification certificate record indicates that the person is subject to the registration requirements of Chapter 62, Code of Criminal Procedure, only if the person is otherwise eligible for the commercial driver's license or commercial driver learner's permit and:(1) applies in person for the issuance of a license or permit under this section; and(2) pays a fee of $20.(b) Notwithstanding Section 522.051, a commercial driver's license or commercial driver learner's permit issued under this section, including a renewal, duplicate, or corrected license, expires on the first birthday of the license holder occurring after the date of application, except that the initial license issued under this section expires on the second birthday of the license holder occurring after the date of application.

Added by Acts 2001, 77th Leg., ch. 546, Sec. 10, eff. Sept. 1, 2001.

Sec. 522.034. APPLICATION FOR AUTHORIZATION TO OPERATE MOTORCYCLE. (a) An applicant for an original commercial driver's license or commercial driver learner's permit that includes an authorization to operate a motorcycle must furnish to the department evidence satisfactory to the department that the applicant has successfully completed a basic motorcycle operator training course approved by the department under Chapter 662.(b) The department may not issue an original commercial driver's license or commercial driver learner's permit that includes an authorization to operate a motorcycle to an applicant who fails to comply with Subsection (a).(c) When the department issues a license or permit to which this section applies, the department shall provide the person to whom the license is issued with written information about the Glenda Dawson Donate Life-Texas Registry program established under Chapter 49, Health and Safety Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1391, Sec. 5, eff. September 1, 2009.

SUBCHAPTER D. CLASSIFICATION, ENDORSEMENT, OR RESTRICTION OF LICENSESec. 522.041. CLASSIFICATIONS. (a) The department may issue a Class A, Class B, or Class C commercial driver's license.(b) Class A covers a combination of vehicles with a gross combination weight rating of 26,001 pounds or more, if the gross vehicle weight rating of the towed vehicle or vehicles exceeds 10,000 pounds.(c) Class B covers:(1) a single vehicle with a gross vehicle weight rating of 26,001 pounds or more;(2) a single vehicle with a gross vehicle weight rating of 26,001 pounds or more towing a vehicle with a gross vehicle weight rating of 10,000 pounds or less; and(3) a vehicle designed to transport 24 passengers or more, including the driver.(d) Class C covers a single vehicle or combination of vehicles not described by Subsection (b) or (c) that is:(1) designed to transport 16-23 passengers, including the driver; or(2) used in the transportation of hazardous materials that require the vehicle to be placarded under 49 C.F.R. Part 172, Subpart F.(e) The holder of a commercial driver's license may drive any vehicle in the class for which the license is issued and lesser classes of vehicles except a motorcycle or moped. The holder may drive a motorcycle only if authorization to drive a motorcycle is shown on the commercial driver's license and the requirements for issuance of a motorcycle license have been met.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.042. ENDORSEMENTS; OFFENSE. (a) The department may issue a commercial driver's license with endorsements:(1) authorizing the driving of a vehicle transporting hazardous materials, subject to the requirements of Title 49 C.F.R. Part 1572;(2) authorizing the towing of a double or triple trailer or a trailer over a specified weight;(3) authorizing the driving of a vehicle carrying passengers;(4) authorizing the driving of a tank vehicle;(5) representing a combination of hazardous materials and tank vehicle endorsements; or(6) authorizing the driving of a school bus, as defined by Section 541.201.(b) The holder of a commercial driver's license may not drive a vehicle that requires an endorsement unless the proper endorsement appears on the license.(c) A person commits an offense if the person violates Subsection (b). An offense under this section is a Class C misdemeanor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 941, Sec. 6, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 358, Sec. 1, eff. September 1, 2005.

Sec. 522.0425. HAZARDOUS MATERIALS ENDORSEMENT; CANCELLATION. (a) The department shall cancel or deny the issuance of a hazardous materials endorsement of a person's commercial driver's license within 15 days of the date the department receives notification from a federal agency authorized to make a final determination of threat assessment under 49 C.F.R. Section 1572.13.(b) On receipt of a notification from a federal agency authorized to make an initial determination of threat assessment under 49 C.F.R. Section 1572.13, the department shall immediately cancel or deny the person the issuance of a hazardous materials endorsement of a commercial driver's license.(c) The cancellation or denial of a hazardous materials endorsement under this section shall be reported to the commercial driver's license information system before the 16th day after the date of cancellation or denial.

Added by Acts 2007, 80th Leg., R.S., Ch. 424, Sec. 6, eff. January 1, 2008.

Sec. 522.043. RESTRICTIONS; OFFENSE. (a) On issuing a commercial driver's license, the department for good cause may impose one or more restrictions suitable to the license holder's driving ability and limitations, including restrictions:(1) prohibiting the license holder from driving a vehicle equipped with air brakes; and(2) as provided by 49 C.F.R. Part 391, prohibiting driving a commercial vehicle in interstate commerce by a person who:(A) is under 21 years of age;(B) does not meet applicable physical guidelines; or(C) cannot sufficiently read and speak the English language.(b) For purposes of this section, the department may not administer examinations or tests relating to the applicant's proficiency in the English language, but if an applicant cannot speak English sufficiently to communicate to department personnel the applicant's need for a commercial driver's license, the department may issue to the person a commercial driver's license restricted to operation in intrastate commerce.(c) A person commits an offense if the person drives a commercial motor vehicle in violation of a restriction. An offense under this section is a Class C misdemeanor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER E. EXPIRATION AND RENEWAL OF LICENSE OR PERMITSec. 522.051. EXPIRATION OF LICENSE OR PERMIT. (a) Except as provided by Subsection (f) and Sections 522.013(e), 522.033, and 522.054, an original commercial driver's license or commercial driver learner's permit expires five years after the applicant's next birthday.(b) Except as provided by Section 522.054, a commercial driver's license or commercial driver learner's permit issued to a person holding a Texas Class A, B, C, or M license that would expire one year or more after the date of issuance of the commercial driver's license or commercial driver learner's permit expires five years after the applicant's next birthday.(c) Except as provided by Section 522.054, a commercial driver's license or commercial driver learner's permit issued to a person holding a Texas Class A, B, C, or M license that would expire less than one year after the date of issuance of the commercial driver's license or commercial driver learner's permit or that has been expired for less than one year expires five years after the expiration date shown on the Class A, B, C, or M license.(d) Except as provided by Section 522.054, a commercial driver's license or commercial driver learner's permit issued to a person holding a Texas Class A, B, C, or M license that has been expired for at least one year but not more than two years expires five years after the applicant's last birthday.(e) For purposes of this section, a person's "last birthday" is the birthday that occurs on or before the date of issuance, and a person's "next birthday" is the birthday that occurs on or after the date of issuance.(f) Except as provided by Section 522.013, a nonresident commercial driver's license other than a temporary nonresident commercial driver's license under Section 522.013(e) expires on the earlier of:(1) the expiration date of the visa presented under Section 522.021(a-1)(2)(B); or(2) the expiration date of the Form I-94 Arrival/Departure record, or a successor document, presented under Section 522.021(a-1)(2)(C).(g) A commercial driver's license issued to a person whose residence or domicile is a correctional facility or a parole facility expires on the first birthday of the license holder occurring after the first anniversary of the date of issuance. The department by rule shall establish the fee for a commercial driver's license issued to a person whose residence or domicile is a correctional facility or a parole facility.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1372, Sec. 6, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 546, Sec. 11, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 358, Sec. 2, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 37, Sec. 7, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1319, Sec. 4, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 23.006, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1288, Sec. 7, eff. September 1, 2009.

Sec. 522.052. RENEWAL OF LICENSE. (a) Except as provided by Subsection (g), a commercial driver's license issued by the department may be renewed in the year preceding the expiration date.(b) Except as provided by Section 522.054, a renewal of a commercial driver's license that has been expired for less than one year expires five years after the expiration date shown on the commercial driver's license.(c) Except as provided by Section 522.054, a renewal of a commercial driver's license that has been expired for at least one year but not more than two years expires six years after the applicant's last birthday.(d) If a commercial driver's license has been expired for more than two years, the person must make an application and meet the requirements for original issuance of a commercial driver's license.(e) A commercial driver learner's permit may not be renewed.(f) For purposes of this section, a person's "last birthday" is the birthday that occurs on or before the date of issuance.(g) A commercial driver's license issued under Section 522.033 or to which Section 522.054 applies may not be renewed before the 60th day preceding the expiration date.(h) A renewal commercial driver's license issued to a person whose residence or domicile is a correctional facility or a parole facility expires on the first birthday of the license holder occurring after the first anniversary of the date of issuance.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1372, Sec. 7, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 546, Sec. 12, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 358, Sec. 3, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 37, Sec. 8, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1288, Sec. 8, eff. September 1, 2009.

Sec. 522.053. LICENSE RENEWAL PROCEDURES. (a) A person applying for renewal of a commercial driver's license must complete the application form required by the department, including updated information and required certifications.(b) To retain a hazardous materials endorsement, an applicant must pass the written test for that endorsement.(c) The department may require an examination, including a vision test, for the renewal of a commercial driver's license.(d) Before renewing a commercial driver's license, the department shall check the applicant's driving record as required by 49 C.F.R. Section 383.73.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.054. LICENSE EXPIRATION: PERSON AT LEAST 85 YEARS OF AGE. (a) Each original commercial driver's license and commercial driver learner's permit of a person 85 years of age or older expires on the license holder's second birthday after the date of the license application.(b) A commercial driver's license of a person 85 years of age or older that is renewed expires on the second anniversary of the expiration date before renewal.

Added by Acts 2007, 80th Leg., R.S., Ch. 37, Sec. 9, eff. September 1, 2007.

Sec. 522.0541. DENIAL OF RENEWAL OF COMMERCIAL DRIVER LICENSE. (a) In the manner ordered by a court in another state in connection with a matter involving the violation of a state law or local ordinance relating to motor vehicle traffic control and on receipt of the necessary information from the other state, the department may deny renewal of the commercial driver's license issued to a person by the department for the person's:(1) failure to appear in connection with a complaint or citation; or(2) failure to pay or satisfy a judgment ordering the payment of a fine and costs.(b) The information necessary under Subsection (a) may be transmitted through the commercial driver's license information system and must include:(1) the name, date of birth, and the commercial driver's license number of the license held by the person;(2) notice that the person failed to appear as required by law or failed to satisfy a judgment that ordered the payment of a fine and costs in the manner ordered by the court;(3) the nature of the violation; and(4) any other information required by the department.

Added by Acts 2007, 80th Leg., R.S., Ch. 424, Sec. 7, eff. January 1, 2008.Renumbered from Transportation Code, Section 522.054 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(107), eff. September 1, 2009.

Sec. 522.055. CLEARANCE NOTICE TO DEPARTMENT. On receipt of notice from the other state that the grounds for denial of the renewal of the commercial driver's license based on the license holder's previous failure to appear or failure to pay a fine and costs previously reported by that state under Section 522.0541 have ceased to exist, the department shall renew the person's commercial driver's license.

Added by Acts 2007, 80th Leg., R.S., Ch. 424, Sec. 7, eff. January 1, 2008.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.002(36), eff. September 1, 2009.

SUBCHAPTER F. NOTIFICATION OF CONVICTION, ADMINISTRATIVE ACTION, OR PREVIOUS EMPLOYMENTSec. 522.061. NOTIFICATION OF CONVICTION TO DEPARTMENT OR EMPLOYER. (a) A person who holds or is required to hold a commercial driver's license under this chapter and who is convicted in another state of violating a state law or local ordinance relating to motor vehicle traffic control shall notify the department in the manner specified by the department not later than the seventh day after the date of conviction.(b) A person who holds or is required to hold a commercial driver's license under this chapter and who is convicted in this state or another state of violating a state law or local ordinance relating to motor vehicle traffic control, including a law regulating the operation of vehicles on highways, shall notify the person's employer in writing of the conviction not later than the seventh day after the date of conviction.(c) A notification to the department or an employer must be in writing and must contain:(1) the driver's full name;(2) the driver's license number;(3) the date of conviction;(4) the nature of the violation;(5) a notation of whether the violation was committed in a commercial motor vehicle;(6) the location where the offense was committed; and(7) the driver's signature.(d) This section does not apply to a parking violation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 17.01, eff. September 1, 2009.

Sec. 522.062. NOTIFICATION OF CONVICTION TO LICENSING AUTHORITY IN OTHER STATE. (a) If a person holds a commercial driver's license issued by another state and is finally convicted of a violation of a state traffic law or local traffic ordinance that was committed in a commercial motor vehicle, the department shall notify the driver's licensing authority in the issuing state of that conviction, in the time and manner required by 49 U.S.C. Section 31311.(b) This section does not apply to a parking violation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 941, Sec. 7, eff. Sept. 1, 2001.

Sec. 522.063. NOTIFICATION OF DISQUALIFICATION. A person who is denied the privilege of driving a commercial motor vehicle in a state for any period, who is disqualified from driving a commercial motor vehicle, or who is subject to an out-of-service order shall notify the person's employer of that fact before the end of the first business day after the date the person receives notice of that fact.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.064. NOTIFICATION OF PREVIOUS EMPLOYMENT AND OFFENSES. (a) A person who applies for employment as a commercial motor vehicle driver shall provide the employer, at the time of the application, with the following information for the 10 years preceding the date of application:(1) a list of the names and addresses of the applicant's previous employers for which the applicant drove a commercial motor vehicle;(2) the dates between which the applicant drove for each employer;(3) the reason for leaving the employment of each employer; and(4) each specific criminal offense or serious traffic violation of which the applicant has been convicted and each suspension, revocation, or cancellation of driving privileges that resulted from the conviction.(b) The applicant must certify that the information furnished is true and complete. An employer may require an applicant to provide additional information. Before an application is submitted, the employer shall inform the applicant that the information provided by the applicant under this section may be used, and the applicant's previous employers may be contacted, to investigate the applicant's work history.(c) An employer shall require each applicant to provide the information specified by Subsections (a) and (b).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER G. UNAUTHORIZED DRIVINGSec. 522.071. DRIVING WHILE DISQUALIFIED PROHIBITED. Text of subsection as amended by Acts 2007, 80th Leg., R.S., Ch. 499, Sec. 1 (a) A person commits an offense if the person drives a commercial motor vehicle on a highway:(1) after the person has been denied the issuance of a license, unless the person has a driver's license appropriate for the class of vehicle being driven that was subsequently issued;(2) during a period that a disqualification of the person's driver's license or privilege is in effect;(3) while the person's driver's license is expired, if the license expired during a period of disqualification;(4) during a period that the person was subject to an order prohibiting the person from obtaining a driver's license; or(5) in violation of an out-of-service order. Text of subsection as amended by Acts 2007, 80th Leg., R.S., Ch. 424, Sec. 8 (a) A person commits an offense if the person drives a commercial motor vehicle on a highway:(1) after the person has been denied the issuance of a license, unless the person has a driver's license appropriate for the class of vehicle being driven that was subsequently issued;(2) during a period that a disqualification of the person's driver's license or privilege is in effect;(3) while the person's driver's license is expired, if the license expired during a period of disqualification;(4) during a period that the person was subject to an order prohibiting the person from obtaining a driver's license; or(5) during a period in which the person, the person's employer, or the vehicle being operated is subject to an out-of-service order.(b) It is not a defense to prosecution that the person had not received notice of a disqualification imposed as a result of a conviction that results in an automatic disqualification of the person's driver's license or privilege.(c) Except as provided by Subsection (b), it is an affirmative defense to prosecution of an offense under this section that the person had not received notice of a denial, disqualification, prohibition order, or out-of-service order concerning the person's driver's license, permit, or privilege to operate a motor vehicle. For purposes of this subsection, notice is presumed if the notice was sent by first class mail to the last known address of the person as shown by the records of the department or licensing authority of another state.(d) An offense under this section is a misdemeanor punishable as provided for an offense under Section 521.457.(e) For the purposes of Subsection (a)(5), "commercial motor vehicle" has the meaning assigned by Section 644.001.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1409, Sec. 3, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 424, Sec. 8, eff. January 1, 2008.Acts 2007, 80th Leg., R.S., Ch. 499, Sec. 1, eff. September 1, 2007.

Sec. 522.072. EMPLOYER RESPONSIBILITIES. (a) An employer may not knowingly permit a person to drive a commercial motor vehicle during a period in which:(1) the person has been denied the privilege of driving a commercial motor vehicle;(2) the person is disqualified from driving a commercial motor vehicle;(3) the person, the person's employer, or the vehicle being operated is subject to an out-of-service order in a state; or(4) the person has more than one commercial driver's license, except during the 10-day period beginning on the date the person is issued a driver's license.(b) An employer may not knowingly require a driver to operate a commercial motor vehicle in violation of a federal, state, or local law that regulates the operation of a motor vehicle at a railroad grade crossing.(b-1) An employer who violates Subsection (a) or (b) commits an offense. An offense under this subsection is a Class B misdemeanor.(c) In addition to any penalty imposed under this chapter, an employer who violates this section may be penalized or disqualified under 49 C.F.R. Part 383.(d) For purposes of Subsections (a)(1)(C) and (a)(2), "commercial motor vehicle" has the meaning assigned by Section 644.001.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 941, Sec. 8, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 941, Sec. 9, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 13, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 424, Sec. 9, eff. January 1, 2008.Acts 2009, 81st Leg., R.S., Ch. 782, Sec. 2, eff. September 1, 2009.

SUBCHAPTER H. DISQUALIFICATION FROM DRIVING COMMERCIAL MOTOR VEHICLESec. 522.081. DISQUALIFICATION. (a) This subsection applies to a violation committed while operating any motor vehicle, including a commercial motor vehicle. A person who holds a commercial driver's license is disqualified from driving a commercial motor vehicle for:(1) 60 days if convicted of:(A) two serious traffic violations that occur within a three-year period; or(B) one violation of a law that regulates the operation of a motor vehicle at a railroad grade crossing; or(2) 120 days if convicted of:(A) three serious traffic violations arising from separate incidents occurring within a three-year period; or(B) two violations of a law that regulates the operation of a motor vehicle at a railroad grade crossing that occur within a three-year period.(b) This subsection applies to a violation committed while operating any motor vehicle, including a commercial motor vehicle, except as provided by this subsection. A person who holds a commercial driver's license is disqualified from driving a commercial motor vehicle for one year:(1) if convicted of three violations of a law that regulates the operation of a motor vehicle at a railroad grade crossing that occur within a three-year period;(2) on first conviction of:(A) driving a motor vehicle under the influence of alcohol or a controlled substance, including a violation of Section 49.04 or 49.07, Penal Code;(B) leaving the scene of an accident involving a motor vehicle driven by the person;(C) using a motor vehicle in the commission of a felony, other than a felony described by Subsection (d)(2);(D) causing the death of another person through the negligent or criminal operation of a motor vehicle; or(E) driving a commercial motor vehicle while the person's commercial driver's license is revoked, suspended, or canceled, or while the person is disqualified from driving a commercial motor vehicle, for an action or conduct that occurred while operating a commercial motor vehicle;(3) for refusing to submit to a test under Chapter 724 to determine the person's alcohol concentration or the presence in the person's body of a controlled substance or drug while operating a motor vehicle in a public place; or(4) if an analysis of the person's blood, breath, or urine under Chapter 522, 524, or 724 determines that the person:(A) had an alcohol concentration of 0.04 or more, or that a controlled substance or drug was present in the person's body, while operating a commercial motor vehicle in a public place; or(B) had an alcohol concentration of 0.08 or more while operating a motor vehicle, other than a commercial motor vehicle, in a public place.(c) A person who holds a commercial driver's license is disqualified from operating a commercial motor vehicle for three years if:(1) the person:(A) is convicted of an offense listed in Subsection (b)(2) and the vehicle being operated by the person was transporting a hazardous material required to be placarded; or(B) refuses to submit to a test under Chapter 724 to determine the person's alcohol concentration or the presence in the person's body of a controlled substance or drug while operating a motor vehicle in a public place and the vehicle being operated by the person was transporting a hazardous material required to be placarded; or(2) an analysis of the person's blood, breath, or urine under Chapter 522, 524, or 724 determines that while transporting a hazardous material required to be placarded the person:(A) while operating a commercial motor vehicle in a public place had an alcohol concentration of 0.04 or more, or a controlled substance or drug present in the person's body; or(B) while operating a motor vehicle, other than a commercial motor vehicle, in a public place had an alcohol concentration of 0.08 or more.(d) A person is disqualified from driving a commercial motor vehicle for life:(1) if the person is convicted two or more times of an offense specified by Subsection (b)(2), or a combination of those offenses, arising from two or more separate incidents;(2) if the person uses a motor vehicle in the commission of a felony involving:(A) the manufacture, distribution, or dispensing of a controlled substance; or(B) possession with intent to manufacture, distribute, or dispense a controlled substance;(3) for any combination of two or more of the following, arising from two or more separate incidents:(A) a conviction of the person for an offense described by Subsection (b)(2);(B) a refusal by the person described by Subsection (b)(3); and(C) an analysis of the person's blood, breath, or urine described by Subsection (b)(4); or(4) if the person uses a motor vehicle in the commission of an offense under 8 U.S.C. Section 1324 that involves the transportation, concealment, or harboring of an alien.(e) A person may not be issued a commercial driver's license and is disqualified from operating a commercial motor vehicle if, in connection with the person's operation of a commercial motor vehicle, the person commits an offense or engages in conduct that would disqualify the holder of a commercial driver's license from operating a commercial motor vehicle, or is determined to have had an alcohol concentration of 0.04 or more or to have had a controlled substance or drug present in the person's body. The period of prohibition under this subsection is equal to the appropriate period of disqualification required by Subsections (a)-(d).(f) In this section, "felony" means an offense under state or federal law that is punishable by death or imprisonment for a term of more than one year.(g) A person who holds a commercial driver's license is disqualified from operating a commercial motor vehicle if the person's driving is determined to constitute an imminent hazard under 49 C.F.R. Section 383.52. The disqualification is for the disqualification period imposed under that section and shall be noted on the person's driving record.(h) A disqualification imposed under Subsection (g) must run concurrently with any imminent hazard disqualification that is then currently in effect.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 941, Sec. 10, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 991, Sec. 7, eff. June 1, 2005; Acts 2003, 78th Leg., ch. 1325, Sec. 8.02, eff. June 1, 2005.Amended by: Acts 2005, 79th Leg., Ch. 357, Sec. 3, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 424, Sec. 10, eff. January 1, 2008.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 18.01, eff. September 1, 2009.

Sec. 522.082. REINSTATEMENT FOLLOWING DISQUALIFICATION FOR LIFE. (a) The department may adopt rules establishing guidelines, including conditions, under which a person disqualified for life under Section 522.081(d)(1) may apply to the department for reinstatement of the person's commercial driver's license, if authorized under federal law.(b) A person is not eligible for reinstatement unless the person has been disqualified for at least 10 years and meets the department's conditions for reinstatement.(c) If a reinstated driver is subsequently convicted of another disqualifying offense as specified by Section 522.081(b), the person is permanently disqualified and is not eligible for reinstatement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.083. UPDATE OF RECORDS. After disqualifying a person, the department shall update its records to reflect that action.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.084. NOTIFICATION TO OTHER JURISDICTION. After disqualifying a person who has a domicile in another state or in a foreign jurisdiction, the department shall give notice of that fact to the licensing authority of the state that issued the person's commercial driver's license or commercial driver learner's permit.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.085. PROBATION OF DISQUALIFICATION PROHIBITED. Notwithstanding Section 521.303, if a person is disqualified under this chapter, the disqualification may not be probated.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.086. ISSUANCE OF ESSENTIAL NEED OR OCCUPATIONAL DRIVER'S LICENSE PROHIBITED. A person who is disqualified from operating a commercial motor vehicle may not be granted an essential need or occupational driver's license that would authorize operation of a commercial motor vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.087. PROCEDURES APPLICABLE TO DISQUALIFICATION. (a) A person is automatically disqualified under Section 522.081(a)(1)(B), Section 522.081(b)(2), or Section 522.081(d)(2). An appeal may not be taken from the disqualification.(b) Disqualifying a person under Section 522.081(a), other than under Subdivision (1)(B) of that subsection, Section 522.081(b)(1), or Section 522.081(d)(1) or (3) is subject to the notice and hearing procedures of Sections 521.295-521.303. An appeal of the disqualification is subject to Section 521.308.(c) A disqualification imposed under Section 522.081(a) must run consecutively to any other disqualification that is then currently in effect.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1117, Sec. 3, eff. Sept. 1, 2000; Acts 2001, 77th Leg., ch. 941, Sec. 11, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 991, Sec. 8, eff. June 1, 2005; Acts 2003, 78th Leg., ch. 1325, Sec. 8.03, eff. June 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 424, Sec. 11, eff. January 1, 2008.

Sec. 522.088. APPLICABILITY OF OTHER LAW. Section 521.344 of this code and Section 13, Article 42.12, Code of Criminal Procedure, do not apply to a person disqualified under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.089. EFFECT OF SUSPENSION, REVOCATION, CANCELLATION, OR DENIAL OF LICENSE UNDER OTHER LAW. (a) A suspension, revocation, cancellation, or denial of a driver's license or privilege under Chapter 521 or another law of this state disqualifies the person under this chapter.(b) If this chapter disqualifies a person for a longer period than the other law, the person is disqualified for the longer period.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.090. ADDITIONAL PENALTY. In addition to any penalty imposed under this chapter, a person convicted of an offense under Section 522.071(a)(5) may be penalized or disqualified under 49 C.F.R. Part 383.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.091. RECOGNITION OF ACTION TAKEN BY OTHER STATE. (a) The department shall give an out-of-state conviction, disqualification, or denial full faith and credit and treat it for sanctioning purposes under this chapter as if it occurred in this state.(b) The department may include the conviction, disqualification, or denial on the person's driving record.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.092. SUSPENSION, REVOCATION, CANCELLATION, OR DENIAL OF DRIVER'S LICENSE UNDER OTHER LAWS. A person subject to disqualification under this chapter may also have the person's driver's license suspended, revoked, canceled, or denied under one or more of the following, if the conduct that is a ground for disqualification is also a ground for the suspension, revocation, cancellation, or denial of a driver's license suspension under:(1) Chapter 521;(2) Chapter 524;(3) Chapter 601; or(4) Chapter 724.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER I. DRIVING WHILE HAVING ALCOHOL, CONTROLLED SUBSTANCE, OR DRUG IN SYSTEMSec. 522.101. DRIVING WHILE HAVING ALCOHOL IN SYSTEM PROHIBITED. (a) Notwithstanding any other law of this state, a person may not drive a commercial motor vehicle in this state while having a measurable or detectable amount of alcohol in the person's system.(b) A person who violates Subsection (a) or who refuses to submit to an alcohol test under Section 522.102 shall be placed out of service for 24 hours.(c) A peace officer may issue an out-of-service order based on probable cause that the person has violated this section. The order must be on a form approved by the department. The peace officer shall submit the order to the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.102. IMPLIED CONSENT TO TAKING OF SPECIMEN. (a) A person who drives a commercial motor vehicle in this state is considered to have consented, subject to Chapter 724, to the taking of one or more specimens of the person's breath, blood, or urine for the purpose of analysis to determine the person's alcohol concentration or the presence in the person's body of a controlled substance or drug.(b) Notwithstanding Chapter 724, one or more specimens may be taken at the request of a peace officer who, after stopping or detaining a person driving a commercial motor vehicle, has probable cause to believe that the person was driving the vehicle while having alcohol, a controlled substance, or a drug in the person's system.(c) This section and Section 522.103 apply only to a person who is stopped or detained while driving a commercial motor vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 941, Sec. 12, eff. Sept. 1, 2001.

Sec. 522.103. WARNING BY PEACE OFFICER. (a) A peace officer requesting a person to submit a specimen under Section 522.102 shall warn the person that a refusal to submit a specimen will result in the person's being immediately placed out of service for 24 hours and being disqualified from driving a commercial motor vehicle for at least one year under Section 522.081.(b) A peace officer requesting a person to submit a specimen under Section 522.102 is not required to comply with Section 724.015.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 941, Sec. 13, eff. Sept. 1, 2001.

Sec. 522.104. SUBMISSION OF REPORT TO DEPARTMENT. If a person driving a commercial motor vehicle refuses to give a specimen or submits a specimen that discloses an alcohol concentration of 0.04 or more, the peace officer shall submit to the department a sworn report, on a form approved by the department, certifying that the specimen was requested under Section 522.102 and that the person refused to submit a specimen or submitted a specimen that disclosed an alcohol concentration of 0.04 or more.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.105. DISQUALIFICATION OF DRIVER. (a) On receipt of a report under Section 522.104, the department shall disqualify the person from driving a commercial motor vehicle under Section 522.081.(b) Except as provided by Subsection (c), the procedure for notice and disqualification under this section is that specified by Subchapters C and D, Chapter 724, or Chapter 524.(c) The department shall disqualify the person from driving a commercial motor vehicle for the period authorized by this chapter if, in a hearing held under this section, the court finds that:(1) probable cause existed that the person was driving a commercial motor vehicle while having alcohol, a controlled substance, or a drug in the person's system;(2) the person was offered an opportunity to give a specimen under this chapter; and(3) the person submitted a specimen that disclosed an alcohol concentration of 0.04 or more or refused to submit a specimen.(d) An appeal of a disqualification under this section is subject to Sections 524.041-524.044.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 522.106. AFFIDAVIT BY CERTIFIED BREATH TEST TECHNICAL SUPERVISOR. (a) In a proceeding under this chapter, the certified breath test technical supervisor responsible for maintaining and directing the operation of the breath test instruments in compliance with department rules, in lieu of appearing in court, may attest by affidavit to:(1) the reliability of the instrument used to take or analyze a specimen of a person's breath to determine alcohol concentration; and(2) the validity of the results of the analysis.(b) An affidavit submitted under this section must contain statements regarding:(1) the reliability of the instrument and the analytical results; and(2) compliance with state law in the administration of the program.(c) A certified copy of an affidavit prepared in accordance with this section is admissible only if the department serves a copy of the affidavit on the person or the person's attorney not later than the seventh day before the date on which the hearing begins.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 523. DRIVER'S LICENSE COMPACT OF 1993

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE B. DRIVER'S LICENSES AND PERSONAL IDENTIFICATION CARDS

CHAPTER 523. DRIVER'S LICENSE COMPACT OF 1993

Sec. 523.001. ENACTMENT. The Driver's License Compact of 1993

is enacted and entered into.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 523.002. FINDINGS AND DECLARATION OF POLICY. (a) The

states find that:

(1) the safety of their streets and highways is materially

affected by the degree of compliance with state laws and local

ordinances relating to the operation of motor vehicles;

(2) violation of such a law or ordinance is evidence that the

violator engages in conduct which is likely to endanger the

safety of persons and property; and

(3) the continuance in force of a license to drive is predicated

on compliance with laws and ordinances relating to the operation

of motor vehicles in whichever jurisdiction the vehicle is

operated.

(b) It is the policy of each of the states to:

(1) promote compliance with the laws, ordinances, and

administrative rules and regulations relating to the operation of

motor vehicles by their operators in each of the jurisdictions

where the operators drive motor vehicles; and

(2) make the reciprocal recognition of licenses to drive and

eligibility therefor more just and equitable by considering the

overall compliance with motor vehicle laws, ordinances, and

administrative rules and regulations as a condition precedent to

the continuance or issuance of any license by reason of which the

licensee is authorized or permitted to operate a motor vehicle in

any of the states.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 523.003. DEFINITIONS. In this compact:

(1) "Conviction" has the same meaning as provided in Section

522.003.

(2) "Executive director" means the director of the Department of

Public Safety or the equivalent officer of another state.

(3) "Home state" means the state which has issued a license or

permit and has the power to suspend or revoke use of the license

or permit to operate a motor vehicle.

(4) "License" means a license or permit to operate a motor

vehicle issued by a state.

(5) "Licensing authority" means the Department of Public Safety

or the equivalent agency of another state.

(6) "State" means a state, territory, or possession of the

United States, the District of Columbia, or the commonwealth of

Puerto Rico.

(7) "Violation" means the commission of an offense related to

the use or operation of a motor vehicle, even if there has been

no conviction. A suspension by reason of a violation includes a

suspension for failure to appear in court or comply with a court

order or suspension for violating an implied consent law.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 523.004. REPORTS OF CONVICTIONS. The licensing authority

of a state shall report each conviction of a person from another

state occurring within its jurisdiction to the licensing

authority of the home state of the licensee. Such report shall

clearly identify the person convicted; describe the violation

specifying the section of the statute, code, or ordinance

violated; identify the court in which action was taken; indicate

whether a plea of guilty or not guilty was entered or the

conviction was a result of the forfeiture of bail, bond, or other

security; and include any special findings made in connection

with the conviction. A conviction or judicial or administrative

action of a federal or military court or tribunal may be reported

to this state subject to this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 1257, Sec. 1, eff. Sept. 1,

1999.

Sec. 523.005. EFFECT OF CONVICTION. (a) The licensing

authority in the home state, for the purpose of suspension,

revocation, cancellation, denial, disqualification, or limitation

of the privilege to operate a motor vehicle, shall give the same

effect to the conduct reported pursuant to Section 523.004 as it

would if such conduct had occurred in the home state in the case

of conviction for:

(1) manslaughter or negligent homicide resulting from the

operation of a motor vehicle;

(2) driving a motor vehicle while under the influence of

alcoholic beverages or a narcotic to a degree which renders the

driver incapable of safely driving a motor vehicle;

(3) any felony in the commission of which a motor vehicle is

used; or

(4) failure to stop and render aid or information in the event

of a motor vehicle accident resulting in the death or personal

injury of another.

(b) As to other convictions reported pursuant to this compact,

the licensing authority in the home state shall give such effect

to the conduct as is provided by the laws of the home state.

(c) If the laws of a state do not provide for offenses or

violations denominated or described in precisely the words

employed in Subsection (a), those offenses or violations of a

substantially similar nature and the laws of that state shall be

understood to contain such provisions as may be necessary to

ensure that full force and effect is given to this compact.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 523.006. APPLICATIONS FOR NEW LICENSES. On receiving an

application for a license to drive, the licensing authority in a

state shall ascertain whether the applicant has ever held or is

the holder of a license to drive issued by any other state. The

licensing authority in the state where application is made shall

not issue a license to the applicant if the applicant:

(1) has held a license but the license has been suspended by

reason, in whole or in part, of a violation and the suspension

period has not terminated;

(2) has held a license but the license has been revoked by

reason, in whole or in part, of a violation and the revocation

has not terminated, except that after the expiration of one year

from the date the license was revoked the person may apply for a

new license if permitted by law; the licensing authority may

refuse to issue a license to any such applicant if, after

investigation, the licensing authority determines that it will

not be safe to grant the person the privilege of driving a motor

vehicle on the public highways; or

(3) is the holder of a license issued by another state currently

in force unless the applicant surrenders such license or provides

an affidavit prescribed by the licensing authority that such

license is no longer in the person's possession.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 523.007. APPLICABILITY OF OTHER LAWS. Except as expressly

required by provisions of this compact, nothing contained herein

shall be construed to affect the right of any state to apply any

of its other laws relating to licenses to drive to any person or

circumstance nor to invalidate or prevent any driver's license

agreement or other cooperative arrangement between a member state

and a nonmember state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 523.008. COMPACT ADMINISTRATOR AND INTERCHANGE OF

INFORMATION AND COMPENSATION OF EXPENSES. (a) The compact

administrator shall be appointed by the executive director of the

licensing authority. A compact administrator may provide for the

discharge of his duties and the performance of his position by an

alternate. The administrators, acting jointly, shall have the

power to formulate all necessary and proper procedures for the

exchange of information under this compact.

(b) The administrator of each state shall furnish to the

administrator of each other state any information or documents

reasonably necessary to facilitate the administration of this

compact.

(c) The compact administrator provided for in this compact shall

not be entitled to any additional compensation on account of his

service as such administrator but shall be entitled to expenses

incurred in connection with his duties and responsibilities as

such administrator in the same manner as for expenses incurred in

connection with any other duties or responsibilities of his

office or employment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 523.009. EFFECTIVE DATE; WITHDRAWAL FROM COMPACT. (a)

This compact shall enter into force and become effective as to

any state when it has enacted the compact into law.

(b) Any member state may withdraw from this compact by enacting

a statute repealing the compact, but no such withdrawal shall

take effect until six months after the executive director of the

withdrawing state has given notice of the withdrawal to the

executive directors of all other member states. No withdrawal

shall affect the validity or applicability by the licensing

authorities of states remaining party to the compact of any

report of conviction occurring prior to the withdrawal.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 523.010. RULEMAKING AUTHORITY. The licensing authority may

adopt any rules and regulations deemed necessary by the executive

director to administer and enforce the provisions of this

compact.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 523.011. CONSTRUCTION AND SEVERABILITY. This compact shall

be liberally construed so as to effectuate the purposes thereof.

The provisions of this compact shall be severable; if any phrase,

clause, sentence, or provision of this compact is declared to be

contrary to the constitution of any state or of the United States

or the applicability thereof to any government, agency, person,

or circumstance is held invalid, the validity of the remainder of

this compact and the applicability thereof to any government,

agency, person, or circumstance shall not be affected thereby. If

this compact is held contrary to the constitution of any state

party thereto, the compact shall remain in full force and effect

in the remaining states and in full force and effect in the state

affected with regard to all severable matters.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 524. ADMINISTRATIVE SUSPENSION OF DRIVER'S LICENSE FOR FAILURE TO PASS TEST FOR INTOXICATION

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE B. DRIVER'S LICENSES AND PERSONAL IDENTIFICATION CARDS

CHAPTER 524. ADMINISTRATIVE SUSPENSION OF DRIVER'S LICENSE FOR

FAILURE TO PASS TEST FOR INTOXICATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 524.001. DEFINITIONS. In this chapter:

(1) "Adult" means an individual 21 years of age or older.

(2) "Alcohol concentration" has the meaning assigned by Section

49.01, Penal Code.

(3) "Alcohol-related or drug-related enforcement contact" means

a driver's license suspension, disqualification, or prohibition

order under the laws of this state or another state resulting

from:

(A) a conviction of an offense prohibiting the operation of a

motor vehicle or watercraft while:

(i) intoxicated;

(ii) under the influence of alcohol; or

(iii) under the influence of a controlled substance;

(B) a refusal to submit to the taking of a breath or blood

specimen following an arrest for an offense prohibiting the

operation of a motor vehicle or an offense prohibiting the

operation of a watercraft, if the watercraft was powered with an

engine having a manufacturer's rating of 50 horsepower or more,

while:

(i) intoxicated;

(ii) under the influence of alcohol; or

(iii) under the influence of a controlled substance; or

(C) an analysis of a breath or blood specimen showing an alcohol

concentration of a level specified by Section 49.01, Penal Code,

following an arrest for an offense prohibiting the operation of a

motor vehicle or watercraft while intoxicated.

(4) "Arrest" includes the taking into custody of a child, as

defined by Section 51.02, Family Code.

(5) "Conviction" includes an adjudication under Title 3, Family

Code.

(6) "Criminal charge" includes a charge that may result in a

proceeding under Title 3, Family Code.

(7) "Criminal prosecution" includes a proceeding under Title 3,

Family Code.

(8) "Department" means the Department of Public Safety.

(9) "Director" means the public safety director of the

department.

(10) "Driver's license" has the meaning assigned by Section

521.001. The term includes a commercial driver's license or a

commercial driver learner's permit issued under Chapter 522.

(11) "Minor" means an individual under 21 years of age.

(12) "Public place" has the meaning assigned by Section 1.07(a),

Penal Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1013, Sec. 21, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 444, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1348, Sec. 10, eff. September 1, 2009.

Sec. 524.002. RULES; APPLICATION OF ADMINISTRATIVE PROCEDURE

ACT. (a) The department and the State Office of Administrative

Hearings shall adopt rules to administer this chapter.

(b) Chapter 2001, Government Code, applies to a proceeding under

this chapter to the extent consistent with this chapter.

(c) The State Office of Administrative Hearings may adopt a rule

that conflicts with Chapter 2001, Government Code, if a conflict

is necessary to expedite the hearings process within the time

required by this chapter and applicable federal funding

guidelines.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. SUSPENSION DETERMINATION AND NOTICE

Sec. 524.011. OFFICER'S DUTIES FOR DRIVER'S LICENSE SUSPENSION.

(a) An officer arresting a person shall comply with Subsection

(b) if:

(1) the person is arrested for an offense under Section 49.04,

49.045, or 49.06, Penal Code, or an offense under Section 49.07

or 49.08 of that code involving the operation of a motor vehicle

or watercraft, submits to the taking of a specimen of breath or

blood and an analysis of the specimen shows the person had an

alcohol concentration of a level specified by Section

49.01(2)(B), Penal Code; or

(2) the person is a minor arrested for an offense under Section

106.041, Alcoholic Beverage Code, or Section 49.04, 49.045, or

49.06, Penal Code, or an offense under Section 49.07 or 49.08,

Penal Code, involving the operation of a motor vehicle or

watercraft and:

(A) the minor is not requested to submit to the taking of a

specimen; or

(B) the minor submits to the taking of a specimen and an

analysis of the specimen shows that the minor had an alcohol

concentration of greater than.00 but less than the level

specified by Section 49.01(2)(B), Penal Code.

(b) A peace officer shall:

(1) serve or, if a specimen is taken and the analysis of the

specimen is not returned to the arresting officer before the

person is admitted to bail, released from custody, delivered as

provided by Title 3, Family Code, or committed to jail, attempt

to serve notice of driver's license suspension by delivering the

notice to the arrested person;

(2) take possession of any driver's license issued by this state

and held by the person arrested;

(3) issue a temporary driving permit to the person unless

department records show or the officer otherwise determines that

the person does not hold a driver's license to operate a motor

vehicle in this state; and

(4) send to the department not later than the fifth business day

after the date of the arrest:

(A) a copy of the driver's license suspension notice;

(B) any driver's license taken by the officer under this

subsection;

(C) a copy of any temporary driving permit issued under this

subsection; and

(D) a sworn report of information relevant to the arrest.

(c) The report required under Subsection (b)(4)(D) must:

(1) identify the arrested person;

(2) state the arresting officer's grounds for believing the

person committed the offense;

(3) give the analysis of the specimen if any; and

(4) include a copy of the criminal complaint filed in the case,

if any.

(d) A peace officer shall make the report on a form approved by

the department and in the manner specified by the department.

(e) The department shall develop forms for the notice of

driver's license suspension and temporary driving permits to be

used by all state and local law enforcement agencies.

(f) A temporary driving permit issued under this section expires

on the 41st day after the date of issuance. If the person was

driving a commercial motor vehicle, as defined by Section

522.003, a temporary driving permit that authorizes the person to

drive a commercial motor vehicle is not effective until 24 hours

after the time of arrest.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 609, Sec. 1, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1013, Sec. 22, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 444, Sec. 2, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 20.0045, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

1348, Sec. 11, eff. September 1, 2009.

Sec. 524.012. DEPARTMENT'S DETERMINATION FOR DRIVER'S LICENSE

SUSPENSION. (a) On receipt of a report under Section 524.011,

if the officer did not serve a notice of suspension of driver's

license at the time the results of the analysis of a breath or

blood specimen were obtained, the department shall determine from

the information in the report whether to suspend the person's

driver's license.

(b) The department shall suspend the person's driver's license

if the department determines that:

(1) the person had an alcohol concentration of a level specified

by Section 49.01(2)(B), Penal Code, while operating a motor

vehicle in a public place or while operating a watercraft; or

(2) the person was a minor on the date that the breath or blood

specimen was obtained and had any detectable amount of alcohol in

the minor's system while operating a motor vehicle in a public

place or while operating a watercraft.

(c) The department may not suspend a person's driver's license

if:

(1) the person is an adult and the analysis of the person's

breath or blood specimen determined that the person had an

alcohol concentration of a level below that specified by Section

49.01(2)(B), Penal Code, at the time the specimen was taken; or

(2) the person is a minor and the department does not determine

that the minor had any detectable amount of alcohol in the

minor's system when the minor was arrested.

(d) A determination under this section is final unless a hearing

is requested under Section 524.031.

(e) A determination under this section:

(1) is a civil matter;

(2) is independent of and is not an estoppel to any matter in

issue in an adjudication of a criminal charge arising from the

occurrence that is the basis for the suspension; and

(3) does not preclude litigation of the same or similar facts in

a criminal prosecution.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.102, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1013, Sec. 23, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1348, Sec. 12, eff. September 1, 2009.

Sec. 524.013. NOTICE OF DEPARTMENT'S DETERMINATION. (a) If the

department suspends a person's driver's license, the department

shall send a notice of suspension by first class mail to the

person's address:

(1) in the records of the department; or

(2) in the peace officer's report if it is different from the

address in the department's records.

(b) Notice is considered received on the fifth day after the

date the notice is mailed.

(c) If the department determines not to suspend a person's

driver's license, the department shall notify the person of that

determination and shall rescind any notice of driver's license

suspension served on the person.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 1409, Sec. 4, eff. Sept. 1,

1999.

Sec. 524.014. NOTICE OF SUSPENSION. A notice of suspension

under Section 524.013 must state:

(1) the reason and statutory grounds for the suspension;

(2) the effective date of the suspension;

(3) the right of the person to a hearing;

(4) how to request a hearing; and

(5) the period in which the person must request a hearing.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 524.015. EFFECT OF DISPOSITION OF CRIMINAL CHARGE ON

DRIVER'S LICENSE SUSPENSION. (a) Except as provided by

Subsection (b), the disposition of a criminal charge does not

affect a driver's license suspension under this chapter and does

not bar any matter in issue in a driver's license suspension

proceeding under this chapter.

(b) A suspension may not be imposed under this chapter on a

person who is acquitted of a criminal charge under Section 49.04,

49.045, 49.06, 49.07, or 49.08, Penal Code, or Section 106.041,

Alcoholic Beverage Code, arising from the occurrence that was the

basis for the suspension. If a suspension was imposed before the

acquittal, the department shall rescind the suspension and shall

remove any reference to the suspension from the person's

computerized driving record.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1013, Sec. 24, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1348, Sec. 13, eff. September 1, 2009.

SUBCHAPTER C. SUSPENSION PROVISIONS

Sec. 524.021. SUSPENSION EFFECTIVE DATE. (a) A driver's

license suspension under this chapter takes effect on the 40th

day after the date the person:

(1) receives a notice of suspension under Section 524.011; or

(2) is presumed to have received notice of suspension under

Section 524.013.

(b) A suspension under this chapter may not be probated.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 524.022. PERIOD OF SUSPENSION. (a) A period of suspension

under this chapter for an adult is:

(1) 90 days if the person's driving record shows no

alcohol-related or drug-related enforcement contact during the 10

years preceding the date of the person's arrest; or

(2) one year if the person's driving record shows one or more

alcohol-related or drug-related enforcement contacts during the

10 years preceding the date of the person's arrest.

(b) A period of suspension under this chapter for a minor is:

(1) 60 days if the minor has not been previously convicted of an

offense under Section 106.041, Alcoholic Beverage Code, or

Section 49.04, 49.045, or 49.06, Penal Code, or an offense under

Section 49.07 or 49.08, Penal Code, involving the operation of a

motor vehicle or a watercraft;

(2) 120 days if the minor has been previously convicted once of

an offense listed by Subdivision (1); or

(3) 180 days if the minor has been previously convicted twice or

more of an offense listed by Subdivision (1).

(c) For the purposes of determining whether a minor has been

previously convicted of an offense described by Subsection

(b)(1):

(1) an adjudication under Title 3, Family Code, that the minor

engaged in conduct described by Subsection (b)(1) is considered a

conviction under that provision; and

(2) an order of deferred adjudication for an offense alleged

under a provision described by Subsection (b)(1) is considered a

conviction of an offense under that provision.

(d) A minor whose driver's license is suspended under this

chapter is not eligible for an occupational license under

Subchapter L, Chapter 521, for:

(1) the first 30 days of a suspension under Subsection (b)(1);

(2) the first 90 days of a suspension under Subsection (b)(2);

or

(3) the entire period of a suspension under Subsection (b)(3).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1013, Sec. 25, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 444, Sec. 3, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1348, Sec. 14, eff. September 1, 2009.

Sec. 524.023. APPLICATION OF SUSPENSION UNDER OTHER LAWS. (a)

If a person is convicted of an offense under Section 106.041,

Alcoholic Beverage Code, or Section 49.04, 49.045, 49.06, 49.07,

or 49.08, Penal Code, and if any conduct on which that conviction

is based is a ground for a driver's license suspension under this

chapter and Section 106.041, Alcoholic Beverage Code, Subchapter

O, Chapter 521, or Subchapter H, Chapter 522, each of the

suspensions shall be imposed.

(b) The court imposing a driver's license suspension under

Section 106.041, Alcoholic Beverage Code, or Chapter 521 or 522

as required by Subsection (a) shall credit a period of suspension

imposed under this chapter toward the period of suspension

required under Section 106.041, Alcoholic Beverage Code, or

Subchapter O, Chapter 521, or Subchapter H, Chapter 522, unless

the person was convicted of an offense under Article 6701l-1,

Revised Statutes, as that law existed before September 1, 1994,

Section 19.05(a)(2), Penal Code, as that law existed before

September 1, 1994, Section 49.04, 49.045, 49.06, 49.07, or 49.08,

Penal Code, or Section 106.041, Alcoholic Beverage Code, before

the date of the conviction on which the suspension is based, in

which event credit may not be given.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1013, Sec. 26, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1348, Sec. 15, eff. September 1, 2009.

SUBCHAPTER D. HEARING AND APPEAL

Sec. 524.031. HEARING REQUEST. If, not later than the 15th day

after the date on which the person receives notice of suspension

under Section 524.011 or is presumed to have received notice

under Section 524.013, the department receives at its

headquarters in Austin, in writing, including a facsimile

transmission, or by another manner prescribed by the department,

a request that a hearing be held, a hearing shall be held as

provided by this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 524.032. HEARING DATE; RESCHEDULING. (a) A hearing

requested under this subchapter shall be held not earlier than

the 11th day after the date on which the person requesting the

hearing is notified of the hearing unless the parties agree to

waive this requirement. The hearing shall be held before the

effective date of the suspension.

(b) A hearing shall be rescheduled if, before the fifth day

before the date scheduled for the hearing, the department

receives a request for a continuance from the person who

requested the hearing. Unless both parties agree otherwise, the

hearing shall be rescheduled for a date not earlier than the

fifth day after the date the department receives the request for

the continuance.

(c) A person who requests a hearing under this chapter may

obtain only one continuance under this section unless the person

shows that a medical condition prevents the person from attending

the rescheduled hearing, in which event one additional

continuance may be granted for a period not to exceed 10 days.

(d) A request for a hearing stays suspension of a person's

driver's license until the date of the final decision of the

administrative law judge. If the person's driver's license was

taken by a peace officer under Section 524.011(b), the department

shall notify the person of the effect of the request on the

suspension of the person's license before the expiration of any

temporary driving permit issued to the person, if the person is

otherwise eligible, in a manner that will permit the person to

establish to a peace officer that the person's driver's license

is not suspended.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 444, Sec. 4, eff. Sept. 1,

2001.

Sec. 524.033. STATE OFFICE OF ADMINISTRATIVE HEARINGS. (a) A

hearing under this subchapter shall be heard by an administrative

law judge employed by the State Office of Administrative

Hearings.

(b) The State Office of Administrative Hearings shall provide

for the stenographic or electronic recording of the hearing.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 524.034. HEARING LOCATION. A hearing under this subchapter

shall be held:

(1) at a location designated by the State Office of

Administrative Hearings:

(A) in the county of arrest if the arrest occurred in a county

with a population of 300,000 or more; or

(B) in the county in which the person is alleged to have

committed the offense for which the person was arrested or not

more than 75 miles from the county seat of the county in which

the person was arrested; or

(2) with the consent of the person and the department, by

telephone conference call.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 524.035. HEARING. (a) The issues that must be proved at a

hearing by a preponderance of the evidence are:

(1) whether:

(A) the person had an alcohol concentration of a level specified

by Section 49.01(2)(B), Penal Code, while operating a motor

vehicle in a public place or while operating a watercraft; or

(B) the person was a minor on the date that the breath or blood

specimen was obtained and had any detectable amount of alcohol in

the minor's system while operating a motor vehicle in a public

place or while operating a watercraft; and

(2) whether reasonable suspicion to stop or probable cause to

arrest the person existed.

(b) If the administrative law judge finds in the affirmative on

each issue in Subsection (a), the suspension is sustained.

(c) If the administrative law judge does not find in the

affirmative on each issue in Subsection (a), the department

shall:

(1) return the person's driver's license to the person, if the

license was taken by a peace officer under Section 524.011(b);

(2) reinstate the person's driver's license; and

(3) rescind an order prohibiting the issuance of a driver's

license to the person.

(d) An administrative law judge may not find in the affirmative

on the issue in Subsection (a)(1) if:

(1) the person is an adult and the analysis of the person's

breath or blood determined that the person had an alcohol

concentration of a level below that specified by Section 49.01,

Penal Code, at the time the specimen was taken; or

(2) the person was a minor on the date that the breath or blood

specimen was obtained and the administrative law judge does not

find that the minor had any detectable amount of alcohol in the

minor's system when the minor was arrested.

(e) The decision of the administrative law judge is final when

issued and signed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1013, Sec. 27, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 444, Sec. 5, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1348, Sec. 16, eff. September 1, 2009.

Sec. 524.036. FAILURE TO APPEAR. A person who requests a

hearing and fails to appear without just cause waives the right

to a hearing and the department's determination is final.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 524.037. CONTINUANCE. (a) A continuance under Section

524.032 stays the suspension of a driver's license until the date

of the final decision of the administrative law judge.

(b) A suspension order may not go into effect pending a final

decision of the administrative law judge as a result of a

continuance granted under Section 524.039.

(c) If the person's driver's license was taken by a peace

officer under Section 524.011(b), the department shall notify the

person of the effect of the continuance on the suspension of the

person's license before the expiration of any temporary driving

permit issued to the person, if the person is otherwise eligible,

in a manner that will permit the person to establish to a peace

officer that the person's driver's license is not suspended.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 444, Sec. 6, eff. Sept. 1,

2001.

Sec. 524.038. INSTRUMENT RELIABILITY AND ANALYSIS VALIDITY. (a)

The reliability of an instrument used to take or analyze a

specimen of a person's breath to determine alcohol concentration

and the validity of the results of the analysis may be attested

to in a proceeding under this subchapter by affidavit from the

certified breath test technical supervisor responsible for

maintaining and directing the operation of breath test

instruments in compliance with department rule.

(b) An affidavit submitted under Subsection (a) must contain

statements on:

(1) the reliability of the instrument and the analytical

results; and

(2) compliance with state law in the administration of the

program.

(c) An affidavit of an expert witness contesting the reliability

of the instrument or the results is admissible.

(d) An affidavit from a person whose presence is timely

requested under this section is inadmissible if the person fails

to appear at a hearing without a showing of good cause.

Otherwise, an affidavit under this section may be submitted in

lieu of an appearance at the hearing by the breath test operator,

breath test technical supervisor, or expert witness.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 524.039. APPEARANCE OF TECHNICIANS AT HEARING. (a) Not

later than the fifth day before the date of a scheduled hearing,

the person who requested a hearing may apply to the State Office

of Administrative Hearings to issue a subpoena for the attendance

of the breath test operator who took the specimen of the person's

breath to determine alcohol concentration or the certified breath

test technical supervisor responsible for maintaining and

directing the operation of the breath test instrument used to

analyze the specimen of the person's breath, or both. The State

Office of Administrative Hearings shall issue the subpoena only

on a showing of good cause.

(b) The department may reschedule a hearing once not less than

48 hours before the hearing if a person subpoenaed under

Subsection (a) is unavailable. The department may also

reschedule the hearing on showing good cause that a person

subpoenaed under Subsection (a) is not available at the time of

the hearing.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 3.01, eff. September 1, 2009.

Sec. 524.040. NOTICE REQUIREMENTS. (a) Notice required to be

provided by the department under this subchapter may be given by

telephone or other electronic means. If notice is given by

telephone or other electronic means, written notice must also be

provided.

(b) Notice by mail is considered received on the fifth day after

the date the notice is deposited with the United States Postal

Service.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 524.041. APPEAL FROM ADMINISTRATIVE HEARING. (a) A person

whose driver's license suspension is sustained may appeal the

decision by filing a petition not later than the 30th day after

the date the administrative law judge's decision is final. The

administrative law judge's final decision is immediately

appealable without the requirement of a motion for rehearing.

(b) A petition under Subsection (a) must be filed in a county

court at law in the county in which the person was arrested or,

if there is not a county court at law in the county, in the

county court. If the county judge is not a licensed attorney, the

county judge shall transfer the case to a district court for the

county on the motion of either party or of the judge.

(c) A person who files an appeal under this section shall send a

copy of the petition by certified mail to the department and to

the State Office of Administrative Hearings at each agency's

headquarters in Austin. The copy must be certified by the clerk

of the court in which the petition is filed.

(d) The department's right to appeal is limited to issues of

law.

(e) A district or county attorney may represent the department

in an appeal.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 524.042. STAY OF SUSPENSION ON APPEAL. (a) A suspension

of a driver's license under this chapter is stayed on the filing

of an appeal petition only if:

(1) the person's driver's license has not been suspended as a

result of an alcohol-related or drug-related enforcement contact

during the five years preceding the date of the person's arrest;

and

(2) the person has not been convicted during the 10 years

preceding the date of the person's arrest of an offense under:

(A) Article 6701l-1, Revised Statutes, as that law existed

before September 1, 1994;

(B) Section 19.05(a)(2), Penal Code, as that law existed before

September 1, 1994;

(C) Section 49.04, 49.045, or 49.06, Penal Code;

(D) Section 49.07 or 49.08, Penal Code, if the offense involved

the operation of a motor vehicle or a watercraft; or

(E) Section 106.041, Alcoholic Beverage Code.

(b) A stay under this section is effective for not more than 90

days after the date the appeal petition is filed. On the

expiration of the stay, the department shall impose the

suspension. The department or court may not grant an extension of

the stay or an additional stay.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1013, Sec. 28, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1348, Sec. 17, eff. September 1, 2009.

Sec. 524.043. REVIEW; ADDITIONAL EVIDENCE. (a) Review on

appeal is on the record certified by the State Office of

Administrative Hearings with no additional testimony.

(b) On appeal, a party may apply to the court to present

additional evidence. If the court is satisfied that the

additional evidence is material and that there were good reasons

for the failure to present it in the proceeding before the

administrative law judge, the court may order that the additional

evidence be taken before an administrative law judge on

conditions determined by the court.

(c) There is no right to a jury trial in an appeal under this

section.

(d) An administrative law judge may change a finding or decision

as to whether the person had an alcohol concentration of a level

specified in Section 49.01, Penal Code, or whether a minor had

any detectable amount of alcohol in the minor's system because of

the additional evidence and shall file the additional evidence

and any changes, new findings, or decisions with the reviewing

court.

(e) A remand under this section does not stay the suspension of

a driver's license.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1013, Sec. 29, eff. Sept. 1,

1997.

Sec. 524.044. TRANSCRIPT OF ADMINISTRATIVE HEARING. (a) To

obtain a transcript of an administrative hearing, the party who

appeals the administrative law judge's decision must apply to the

State Office of Administrative Hearings.

(b) On payment of a fee not to exceed the actual cost of

preparing the transcript, the State Office of Administrative

Hearings shall promptly furnish both parties with a transcript of

the administrative hearing.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER E. REINSTATEMENT AND REISSUANCE OF DRIVER'S LICENSE

Sec. 524.051. REINSTATEMENT AND REISSUANCE. (a) A driver's

license suspended under this chapter may not be reinstated or

another driver's license issued to the person until the person

pays the department a fee of $125 in addition to any other fee

required by law.

(b) The payment of a reinstatement fee is not required if a

suspension under this chapter is:

(1) rescinded by the department; or

(2) not sustained by an administrative law judge, or a court.

(c) Each fee collected under this section shall be deposited to

the credit of the Texas mobility fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 444, Sec. 14(a), eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 1325, Sec. 11.06, eff. Sept.

1, 2003.



CHAPTER 525. MOTORCYCLE AND BICYCLE AWARENESS

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE B. DRIVER'S LICENSES AND PERSONAL IDENTIFICATION CARDS

CHAPTER 525. MOTORCYCLE AND BICYCLE AWARENESS

Sec. 525.001. MOTORCYCLE AND BICYCLE AWARENESS. (a) In this

section, "motorcycle" has the meaning assigned that term by

Section 502.001, and includes a motorcycle equipped with a

sidecar.

(b) The Department of Public Safety shall include motorcycle and

bicycle awareness information in any edition of the Texas

driver's handbook published after the department exhausts the

supply of the handbook that the department had on September 1,

1993.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 541. DEFINITIONS

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE C. RULES OF THE ROAD

CHAPTER 541. DEFINITIONS

SUBCHAPTER A. PERSONS AND GOVERNMENTAL AUTHORITIES

Sec. 541.001. PERSONS. In this subtitle:

(1) "Operator" means, as used in reference to a vehicle, a

person who drives or has physical control of a vehicle.

(2) "Owner" means, as used in reference to a vehicle, a person

who has a property interest in or title to a vehicle. The term:

(A) includes a person entitled to use and possess a vehicle

subject to a security interest; and

(B) excludes a lienholder and a lessee whose lease is not

intended as security.

(3) "Pedestrian" means a person on foot.

(4) "Person" means an individual, firm, partnership,

association, or corporation.

(5) "School crossing guard" means a responsible person who is at

least 18 years of age and is designated by a local authority to

direct traffic in a school crossing zone for the protection of

children going to or leaving a school.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.103, eff. Sept.

1, 1997.

Sec. 541.002. GOVERNMENTAL AUTHORITIES. In this subtitle:

(1) "Department" means the Department of Public Safety acting

directly or through its authorized officers and agents.

(2) "Director" means the public safety director.

(3) "Local authority" means:

(A) a county, municipality, or other local entity authorized to

enact traffic laws under the laws of this state; or

(B) a school district created under the laws of this state only

when it is designating school crossing guards for schools

operated by the district.

(4) "Police officer" means an officer authorized to direct

traffic or arrest persons who violate traffic regulations.

(5) "State" has the meaning assigned by Section 311.005,

Government Code, and includes a province of Canada.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. PROPERTY AREAS

Sec. 541.101. METROPOLITAN AREA. In this subtitle,

"metropolitan area" means an area that:

(1) contains at least one municipality with a population of at

least 100,000; and

(2) includes the adjacent municipalities and unincorporated

urban districts.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 541.102. RESTRICTED DISTRICTS. In this subtitle:

(1) "Business district" means the territory adjacent to and

including a highway if buildings used for business or industrial

purposes, including a building used as a hotel, bank, office

building, public building, or railroad station:

(A) are located within a 600-foot segment along the highway; and

(B) within that segment the buildings occupy at least 300 feet

of frontage:

(i) on one side of the highway; or

(ii) collectively on both sides of the highway.

(2) "Residence district" means the territory, other than a

business district, adjacent to and including a highway, if at

least 300 feet of the highway frontage is primarily improved

with:

(A) residences; or

(B) buildings used for business purposes and residences.

(3) "Urban district" means the territory adjacent to and

including a highway, if the territory:

(A) is not in a municipality; and

(B) is improved with structures that are used for business,

industry, or dwelling houses and located at intervals of less

than 100 feet for a distance of at least one-quarter mile on

either side of the highway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. VEHICLES, RAIL TRANSPORTATION, AND EQUIPMENT

Sec. 541.201. VEHICLES. In this subtitle:

(1) "Authorized emergency vehicle" means:

(A) a fire department or police vehicle;

(B) a public or private ambulance operated by a person who has

been issued a license by the Texas Department of Health;

(C) a municipal department or public service corporation

emergency vehicle that has been designated or authorized by the

governing body of a municipality;

(D) a private vehicle of a volunteer firefighter or a certified

emergency medical services employee or volunteer when responding

to a fire alarm or medical emergency;

(E) an industrial emergency response vehicle, including an

industrial ambulance, when responding to an emergency, but only

if the vehicle is operated in compliance with criteria in effect

September 1, 1989, and established by the predecessor of the

Texas Industrial Emergency Services Board of the State Firemen's

and Fire Marshals' Association of Texas;

(F) a vehicle of a blood bank or tissue bank, accredited or

approved under the laws of this state or the United States, when

making emergency deliveries of blood, drugs, medicines, or

organs; or

(G) a vehicle used for law enforcement purposes that is owned or

leased by a federal governmental entity.

(2) "Bicycle" means a device that a person may ride and that is

propelled by human power and has two tandem wheels at least one

of which is more than 14 inches in diameter.

(3) "Bus" means:

(A) a motor vehicle used to transport persons and designed to

accommodate more than 10 passengers, including the operator; or

(B) a motor vehicle, other than a taxicab, designed and used to

transport persons for compensation.

(4) "Farm tractor" means a motor vehicle designed and used

primarily as a farm implement to draw an implement of husbandry,

including a plow or a mowing machine.

(5) "House trailer" means a trailer or semitrailer, other than a

towable recreational vehicle, that:

(A) is transportable on a highway in one or more sections;

(B) is less than 40 feet in length, excluding tow bar, while in

the traveling mode;

(C) is built on a permanent chassis;

(D) is designed to be used as a dwelling or for commercial

purposes if connected to required utilities; and

(E) includes plumbing, heating, air-conditioning, and electrical

systems.

(6) "Implement of husbandry" means a vehicle, other than a

passenger car or truck, that is designed and adapted for use as a

farm implement, machinery, or tool for tilling the soil.

(7) "Light truck" means a truck, including a pickup truck, panel

delivery truck, or carryall truck, that has a manufacturer's

rated carrying capacity of 2,000 pounds or less.

(8) "Moped" means a motor-driven cycle that cannot attain a

speed in one mile of more than 30 miles per hour and the engine

of which:

(A) cannot produce more than two-brake horsepower; and

(B) if an internal combustion engine, has a piston displacement

of 50 cubic centimeters or less and connects to a power drive

system that does not require the operator to shift gears.

(9) "Motorcycle" means a motor vehicle, other than a tractor,

that is equipped with a rider's saddle and designed to have when

propelled not more than three wheels on the ground.

(10) "Motor-driven cycle" means a motorcycle equipped with a

motor that has an engine piston displacement of 250 cubic

centimeters or less. The term does not include an electric

bicycle.

(11) "Motor vehicle" means a self-propelled vehicle or a vehicle

that is propelled by electric power from overhead trolley wires.

The term does not include an electric bicycle or an electric

personal assistive mobility device, as defined by Section

551.201.

(11-a) "Multifunction school activity bus" means a motor vehicle

that was manufactured in compliance with the federal motor

vehicle safety standards for school buses in effect on the date

of manufacture other than the standards requiring the bus to

display alternately flashing red lights and to be equipped with

movable stop arms, and that is used to transport preprimary,

primary, or secondary students on a school-related activity trip

other than on routes to and from school. The term does not

include a school bus, a school activity bus, a school-chartered

bus, or a bus operated by a mass transit authority.

(12) "Passenger car" means a motor vehicle, other than a

motorcycle, used to transport persons and designed to accommodate

10 or fewer passengers, including the operator.

(13) "Pole trailer" means a vehicle without motive power:

(A) designed to be drawn by another vehicle and secured to the

other vehicle by pole, reach, boom, or other security device; and

(B) ordinarily used to transport a long or irregularly shaped

load, including poles, pipes, or structural members, generally

capable of sustaining themselves as beams between the supporting

connections.

(13-a) "Police vehicle" means a vehicle used by a peace officer,

as defined by Article 2.12, Code of Criminal Procedure, for law

enforcement purposes that:

(A) is owned or leased by a governmental entity;

(B) is owned or leased by the police department of a private

institution of higher education that commissions peace officers

under Section 51.212, Education Code; or

(C) is:

(i) a private vehicle owned or leased by the peace officer; and

(ii) approved for use for law enforcement purposes by the head

of the law enforcement agency that employs the peace officer, or

by that person's designee, provided that use of the private

vehicle must, if applicable, comply with any rule adopted by the

commissioners court of a county under Section 170.001, Local

Government Code, and that the private vehicle may not be

considered an authorized emergency vehicle for exemption purposes

under Section 228.054, 284.070, 366.178, or 370.177,

Transportation Code, unless the vehicle is marked.

(14) "Road tractor" means a motor vehicle designed and used to

draw another vehicle but not constructed to carry a load

independently or a part of the weight of the other vehicle or its

load.

(15) "School activity bus" means a bus designed to accommodate

more than 15 passengers, including the operator, that is owned,

operated, rented, or leased by a school district, county school,

open-enrollment charter school, regional education service

center, or shared services arrangement and that is used to

transport public school students on a school-related activity

trip, other than on routes to and from school. The term does not

include a chartered bus, a bus operated by a mass transit

authority, a school bus, or a multifunction school activity bus.

(16) "School bus" means a motor vehicle that was manufactured in

compliance with the federal motor vehicle safety standards for

school buses in effect on the date of manufacture and that is

used to transport pre-primary, primary, or secondary students on

a route to or from school or on a school-related activity trip

other than on routes to and from school. The term does not

include a school-chartered bus or a bus operated by a mass

transit authority.

(17) "Semitrailer" means a vehicle with or without motive power,

other than a pole trailer:

(A) designed to be drawn by a motor vehicle and to transport

persons or property; and

(B) constructed so that part of the vehicle's weight and load

rests on or is carried by another vehicle.

(18) "Special mobile equipment" means a vehicle that is not

designed or used primarily to transport persons or property and

that is only incidentally operated on a highway. The term:

(A) includes ditchdigging apparatus, well boring apparatus, and

road construction and maintenance machinery, including an asphalt

spreader, bituminous mixer, bucket loader, tractor other than a

truck tractor, ditcher, levelling grader, finishing machine,

motor grader, road roller, scarifier, earth-moving carryall and

scraper, power shovel or dragline, or self-propelled crane and

earth-moving equipment; and

(B) excludes a vehicle that is designed to transport persons or

property and that has machinery attached, including a house

trailer, dump truck, truck-mounted transit mixer, crane, and

shovel.

(19) "Towable recreational vehicle" means a nonmotorized vehicle

that:

(A) is designed:

(i) to be towable by a motor vehicle; and

(ii) for temporary human habitation for uses including

recreational camping or seasonal use;

(B) is permanently built on a single chassis;

(C) may contain one or more life-support systems; and

(D) may be used permanently or temporarily for advertising,

selling, displaying, or promoting merchandise or services, but is

not used for transporting property for hire or for distribution

by a private carrier.

(20) "Trailer" means a vehicle, other than a pole trailer, with

or without motive power:

(A) designed to be drawn by a motor vehicle and to transport

persons or property; and

(B) constructed so that no part of the vehicle's weight and load

rests on the motor vehicle.

(21) "Truck" means a motor vehicle designed, used, or maintained

primarily to transport property.

(22) "Truck tractor" means a motor vehicle designed and used

primarily to draw another vehicle but not constructed to carry a

load other than a part of the weight of the other vehicle and its

load.

(23) "Vehicle" means a device that can be used to transport or

draw persons or property on a highway. The term does not include:

(A) a device exclusively used on stationary rails or tracks; or

(B) manufactured housing as that term is defined by Chapter

1201, Occupations Code.

(24) "Electric bicycle" means a bicycle that:

(A) is designed to be propelled by an electric motor,

exclusively or in combination with the application of human

power;

(B) cannot attain a speed of more than 20 miles per hour without

the application of human power; and

(C) does not exceed a weight of 100 pounds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts, 75th Leg., ch. 1020, Sec. 1, eff. Sept. 1, 1997;

Acts 1997, 75th Leg., ch. 1438, Sec. 8, eff. Sept. 1, 1997; Acts

1999, 76th Leg., ch. 663, Sec. 1, eff. June 18, 1999; Acts 1999,

76th Leg., ch. 797, Sec. 3, eff. Sept. 1, 1999; Acts 2001, 77th

Leg., ch. 1085, Sec. 5, eff. Sept. 1, 2001; Acts 2003, 78th Leg.,

ch. 1318, Sec. 2, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch.

1276, Sec. 14A.833, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

558, Sec. 3, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 4.06, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

923, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 1.20, eff. September 1, 2009.

Sec. 541.202. RAIL TRANSPORTATION. In this subtitle:

(1) "Railroad" means a carrier that operates cars, other than

streetcars, on stationary rails to transport persons or property.

(2) "Railroad train" means a steam engine or electric or other

motor with or without an attached car operated on rails, other

than a streetcar.

(3) "Streetcar" means a car, other than a railroad train, used

to transport persons or property and operated on rails located

primarily within a municipality.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 541.203. EQUIPMENT. In this subtitle:

(1) "Exhaust emission system" means a motor vehicle engine

modification designed to control or reduce the emission of

substances from a motor vehicle or motor vehicle engine, of a

model year of 1968 or later, and installed on or incorporated in

a motor vehicle or motor vehicle engine in compliance with

requirements imposed by the Motor Vehicle Air Pollution Control

Act (42 U.S.C. Section 1857 et seq.) or other applicable law.

(2) "Metal tire" includes a tire the surface of which in contact

with the highway is wholly or partly made of metal or other hard,

nonresilient material.

(3) "Muffler" means a device that reduces noise using:

(A) a mechanical design, including a series of chambers or

baffle plates, to receive exhaust gas from an internal combustion

engine; or

(B) turbine wheels to receive exhaust gas from a diesel engine.

(4) "Solid tire" includes only a tire that:

(A) is made of rubber or another resilient material; and

(B) does not use compressed air to support its load.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. TRAFFIC, TRAFFIC AREAS, AND TRAFFIC CONTROL

Sec. 541.301. TRAFFIC. In this subtitle "traffic" means

pedestrians, ridden or herded animals, and conveyances, including

vehicles and streetcars, singly or together while using a highway

for the purposes of travel.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 541.302. TRAFFIC AREAS. In this subtitle:

(1) "Alley" means a street that:

(A) is not used primarily for through traffic; and

(B) provides access to rear entrances of buildings or lots along

a street.

(2) "Crosswalk" means:

(A) the portion of a roadway, including an intersection,

designated as a pedestrian crossing by surface markings,

including lines; or

(B) the portion of a roadway at an intersection that is within

the connections of the lateral lines of the sidewalks on opposite

sides of the highway measured from the curbs or, in the absence

of curbs, from the edges of the traversable roadway.

(3) "Freeway" means a divided, controlled-access highway for

through traffic.

(4) "Freeway main lane" means a freeway lane having an

uninterrupted flow of through traffic.

(5) "Highway or street" means the width between the boundary

lines of a publicly maintained way any part of which is open to

the public for vehicular travel.

(6) "Improved shoulder" means a paved shoulder.

(7) "Laned roadway" means a roadway that is divided into at

least two clearly marked lanes for vehicular travel.

(8) "Limited-access or controlled-access highway" means a

highway or roadway to which:

(A) persons, including owners or occupants of abutting real

property, have no right of access; and

(B) access by persons to enter or exit the highway or roadway is

restricted under law except at a place and in the manner

determined by the authority that has jurisdiction over the

highway or roadway.

(9) "Private road or driveway" means a privately owned way or

place used for vehicular travel and used only by the owner and

persons who have the owner's express or implied permission.

(10) "Ramp" means an interconnecting roadway of a traffic

interchange, or a connecting roadway between highways at

different levels or between parallel highways, that allows a

vehicle to enter or exit a roadway.

(11) "Roadway" means the portion of a highway, other than the

berm or shoulder, that is improved, designed, or ordinarily used

for vehicular travel. If a highway includes at least two separate

roadways, the term applies to each roadway separately.

(12) "Safety zone" means the area in a roadway officially

designated for exclusive pedestrian use and that is protected or

so marked or indicated by adequate signs as to be plainly visible

at all times while so designated.

(13) "School crossing zone" means a reduced-speed zone

designated on a street by a local authority to facilitate safe

crossing of the street by children going to or leaving a public

or private elementary or secondary school during the time the

reduced speed limit applies.

(14) "School crosswalk" means a crosswalk designated on a street

by a local authority to facilitate safe crossing of the street by

children going to or leaving a public or private elementary or

secondary school.

(15) "Shoulder" means the portion of a highway that is:

(A) adjacent to the roadway;

(B) designed or ordinarily used for parking;

(C) distinguished from the roadway by different design,

construction, or marking; and

(D) not intended for normal vehicular travel.

(16) "Sidewalk" means the portion of a street that is:

(A) between a curb or lateral line of a roadway and the adjacent

property line; and

(B) intended for pedestrian use.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 541.303. INTERSECTION. (a) In this subtitle,

"intersection" means the common area at the junction of two

highways, other than the junction of an alley and a highway.

(b) The dimensions of an intersection include only the common

area:

(1) within the connection of the lateral curb lines or, in the

absence of curb lines, the lateral boundary lines of the roadways

of intersecting highways that join at approximate right angles;

or

(2) at the place where vehicles could collide if traveling on

roadways of intersecting highways that join at any angle other

than an approximate right angle.

(c) Each junction of each roadway of a highway that includes two

roadways at least 30 feet apart with the roadway of an

intersecting highway, including each roadway of an intersecting

highway that includes two roadways at least 30 feet apart, is a

separate intersection.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 541.304. TRAFFIC CONTROL. In this subtitle:

(1) "Official traffic-control device" means a sign, signal,

marking, or device that is:

(A) consistent with this subtitle;

(B) placed or erected by a public body or officer having

jurisdiction; and

(C) used to regulate, warn, or guide traffic.

(2) "Railroad sign or signal" means a sign, signal, or device

erected by a railroad, public body, or public officer to notify

traffic of railroad tracks or an approaching railroad train.

(3) "Traffic-control signal" means a manual, electric, or

mechanical device that alternately directs traffic to stop and to

proceed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER E. MISCELLANEOUS TERMS

Sec. 541.401. MISCELLANEOUS TERMS. In this subtitle:

(1) "Daytime" means the period beginning one-half hour before

sunrise and ending one-half hour after sunset.

(2) "Explosive" means a chemical compound or mechanical mixture

that:

(A) is commonly intended for use or used to produce an

explosion; and

(B) contains ingredients, which may include oxidizing or

combustive units, in packing, proportions, or quantities that, if

ignited by fire, friction, concussion, percussion, or detonator,

could suddenly generate highly heated gases that could damage

surrounding objects or destroy life or limb.

(3) "Flammable liquid" means a liquid that has a flash point of

not more than 70 degrees Fahrenheit as determined by a tagliabue

or equivalent closed-cup test device.

(4) "Gross vehicle weight" means the weight of a vehicle and the

weight of its load.

(5) "Nighttime" means the period beginning one-half hour after

sunset and ending one-half hour before sunrise.

(6) "Park" or "parking" means to stand an occupied or unoccupied

vehicle, other than temporarily while loading or unloading

merchandise or passengers.

(7) "Personal injury" means an injury to any part of the human

body and that requires treatment.

(8) "Right-of-way" means the right of one vehicle or pedestrian

to proceed in a lawful manner in preference to another vehicle or

pedestrian that is approaching from a direction, at a speed, and

within a proximity that could cause a collision unless one grants

precedence to the other.

(9) "Stand" or "standing" means to halt an occupied or

unoccupied vehicle, other than temporarily while receiving or

discharging passengers.

(10) "Stop" or "stopping" means:

(A) when required, to completely cease movement; and

(B) when prohibited, to halt, including momentarily halting, an

occupied or unoccupied vehicle, unless necessary to avoid

conflict with other traffic or to comply with the directions of a

police officer or a traffic-control sign or signal.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 542. GENERAL PROVISIONS

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE C. RULES OF THE ROAD

CHAPTER 542. GENERAL PROVISIONS

SUBCHAPTER A. APPLICABILITY

Sec. 542.001. VEHICLES ON HIGHWAYS. A provision of this

subtitle relating to the operation of a vehicle applies only to

the operation of a vehicle on a highway unless the provision

specifically applies to a different place.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 542.002. GOVERNMENT VEHICLES. A provision of this subtitle

applicable to an operator of a vehicle applies to the operator of

a vehicle owned or operated by the United States, this state, or

a political subdivision of this state, except as specifically

provided otherwise by this subtitle for an authorized emergency

vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 542.003. ANIMALS AND ANIMAL-DRAWN VEHICLES. A person

riding an animal on a roadway or operating a vehicle drawn by an

animal on a roadway has the rights and duties applicable to the

operator of a vehicle under this subtitle, except a right or duty

that by its nature cannot apply to a person riding an animal or

operating a vehicle drawn by an animal.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 542.004. PERSONS AND EQUIPMENT ENGAGED IN WORK ON HIGHWAY

SURFACE. This subtitle does not apply to a person, team, motor

vehicle, or other equipment engaged in work on a highway unless

the provision is specifically made applicable, but does apply to

those persons and vehicles while traveling to or from that work.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 542.005. RULES ON PRIVATE PROPERTY. This subtitle does not

prevent an owner of private property that is a private road from:

(1) regulating or prohibiting use of the property by the public

for vehicular travel; or

(2) requiring conditions different from or in addition to those

specified by this subtitle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 542.006. SPEED RESTRICTIONS ON PRIVATE ROADS. (a) The

owners of a majority of the parcels of real property abutting a

private road may petition the Texas Transportation Commission to

extend the speed restrictions of this subtitle to the portion of

the road in a subdivision or across adjacent subdivisions if:

(1) the road is not in a municipality;

(2) the total number of residents in the subdivision and

subdivisions adjacent to the subdivision is at least 400; and

(3) a plat for the subdivision and each adjacent subdivision

included to determine the number of residents under Subdivision

(2) has been filed in the deed records of the county.

(b) After the commission receives a petition and verifies the

property ownership of its signers, the commission may issue an

order extending the speed restrictions to the private road if the

commission finds the order is in the interests of the area

residents and the public generally.

(c) If the commission rejects the petition, the commission shall

hold a public hearing on the advisability of making the speed

restrictions applicable. The hearing must be held in the county

in which the portion of the road that is the subject of the

petition is located. The commission shall publish notice of the

hearing in a newspaper of general circulation in that county at

least 10 days before the date of the hearing.

(d) At the hearing, if the commission finds that it would be in

the interests of the area residents and the public generally, the

commission shall issue an order extending the speed restrictions

to the private road.

(e) After the commission issues an order under this section, the

private road is a public highway for purposes of setting and

enforcing speed restrictions under this subtitle, and the

commission shall post speed limit signs on property abutting the

private road with the consent of the owner of the property on

which a sign is placed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 308, Sec. 1, eff. May 29,

1999.

Sec. 542.007. TRAFFIC REGULATIONS: PRIVATE SUBDIVISION IN

CERTAIN COUNTIES. (a) This section applies only to a

subdivision that is located in the unincorporated area of a

county with a population of 500,000 or less.

(b) On petition of 25 percent of the property owners residing in

a subdivision in which the roads are privately maintained or on

the request of the governing body of the entity that maintains

those roads, the commissioners court of the county by order may

extend any traffic rules that apply to a county road to the roads

of the subdivision if the commissioners court finds the order in

the interest of the county generally. The petition must specify

the traffic rules that are sought to be extended. The court order

may extend any or all of the requested traffic rules.

(c) As a condition of extending a traffic rule under Subsection

(b), the commissioners court may require that owners of the

property in the subdivision pay all or part of the cost of

extending and enforcing the traffic rules in the subdivision. The

commissioners court shall consult with the sheriff to determine

the cost of enforcing traffic rules in the subdivision.

(d) On issuance of an order under this section, the private

roads in the subdivision are considered to be county roads for

purposes of the application and enforcement of the specified

traffic rules. The commissioners court may place official traffic

control devices on property abutting the private roads if:

(1) those devices relate to the specified traffic rule; and

(2) the consent of the owner of that property is obtained.

Added by Acts 1999, 76th Leg., ch. 1393, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 913, Sec. 2, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 243, Sec. 1, eff. Sept.

1, 2003.

Sec. 542.008. TRAFFIC REGULATIONS: PRIVATE SUBDIVISIONS IN

CERTAIN MUNICIPALITIES. (a) This section applies only to a

subdivision in which the roads are privately owned or maintained

that is located in a municipality with a population of 300 or

more.

(b) On petition of 25 percent of the property owners residing in

the subdivision or on the request of the governing body of the

entity that maintains the roads, the governing body of the

municipality may extend by ordinance any traffic rules that apply

to a road owned by the municipality, or by the county in which

the municipality is located, to the roads in the subdivision so

that the roads of the subdivision are under the same traffic

rules, if the governing body of the municipality finds the

ordinance in the interest of the municipality generally. A

petition under this subsection must specify the traffic rules

that are sought to be extended. The ordinance may extend any or

all of the requested rules.

(c) As a condition of extending a traffic rule under Subsection

(b), the governing body of the municipality may require that

owners of property in the subdivision pay all or part of the cost

of extending and enforcing the traffic rules in the subdivision,

including the costs associated with the placement of necessary

official traffic control devices. The governing body of the

municipality shall consult with the appropriate law enforcement

entity to determine the cost of enforcing traffic rules in the

subdivision.

(d) On issuance of an order under this section, the private

roads in the subdivision are considered to be public highways or

streets for purposes of the application and enforcement of the

specified traffic rules. The governing body of the municipality

may place official traffic control devices on property abutting

the private roads if:

(1) those devices relate to the specified traffic rule; and

(2) the consent of the owner of that property is obtained or an

easement is available for the placement.

Added by Acts 2001, 77th Leg., ch. 913, Sec. 1, eff. Sept. 1,

2001.

Sec. 542.009. OPERATORS OF CERTAIN MOBILITY DEVICES. (a) In

this section, "motorized mobility device" means a device designed

for transportation of persons with physical disabilities that:

(1) has three or more wheels;

(2) is propelled by a battery-powered motor;

(3) has not more than one forward gear; and

(4) is not capable of speeds exceeding eight miles per hour.

(b) For the purposes of this subtitle, a person operating a

nonmotorized wheelchair or motorized mobility device is

considered to be a pedestrian.

Added by Acts 2001, 77th Leg., ch. 497, Sec. 2, eff. June 11,

2001. Renumbered from Transportation Code Sec. 542.008 by Acts

2003, 78th Leg., ch. 1275, Sec. 2(135), eff. Sept. 1, 2003.

SUBCHAPTER B. UNIFORMITY AND INTERPRETATION OF TRAFFIC LAWS

Sec. 542.201. GENERAL RULE OF UNIFORMITY. This subtitle applies

uniformly throughout this state. A local authority may not enact

or enforce an ordinance or rule that conflicts with this subtitle

unless expressly authorized by this subtitle. However, a local

authority may regulate traffic in a manner that does not conflict

with this subtitle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 542.202. POWERS OF LOCAL AUTHORITIES. (a) This subtitle

does not prevent a local authority, with respect to a highway

under its jurisdiction and in the reasonable exercise of the

police power, from:

(1) regulating traffic by police officers or traffic-control

devices;

(2) regulating the stopping, standing, or parking of a vehicle;

(3) regulating or prohibiting a procession or assemblage on a

highway;

(4) regulating the operation and requiring registration and

licensing of a bicycle or electric bicycle, including payment of

a registration fee, except as provided by Section 551.106;

(5) regulating the time, place, and manner in which a roller

skater may use a highway;

(6) regulating the speed of a vehicle in a public park;

(7) regulating or prohibiting the turning of a vehicle or

specified type of vehicle at an intersection;

(8) designating an intersection as a stop intersection or a

yield intersection and requiring each vehicle to stop or yield at

one or more entrances to the intersection;

(9) designating a highway as a through highway;

(10) designating a highway as a one-way highway and requiring

each vehicle on the highway to move in one specific direction;

(11) designating school crossing guards and school crossing

zones;

(12) altering a speed limit as authorized by this subtitle; or

(13) adopting other traffic rules specifically authorized by

this subtitle.

(b) In this section:

(1) "Roller skater" means a person wearing footwear with a set

of wheels attached.

(2) "Through highway" means a highway or a portion of a highway

on which:

(A) vehicular traffic is given preferential right-of-way; and

(B) vehicular traffic entering from an intersecting highway is

required by law to yield right-of-way in compliance with an

official traffic-control device.

(3) "Regulating" means criminal, civil, and administrative

enforcement against a person, including the owner or operator of

a motor vehicle, in accordance with a state law or a municipal

ordinance.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1085, Sec. 6, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 359, Sec. 1, eff. Sept. 1, 2003.

Sec. 542.203. LIMITATION ON LOCAL AUTHORITIES. (a) A local

authority may not erect or maintain a traffic-control device to

direct the traffic on a state highway, including a farm-to-market

or ranch-to-market road, to stop or yield before entering or

crossing an intersecting highway unless permitted by agreement

between the local authority and the Texas Department of

Transportation under Section 221.002.

(b) An ordinance or rule of a local authority is not effective

until signs giving notice are posted on or at the entrance to the

highway or part of the highway, as may be most appropriate. This

subsection applies only to an ordinance or rule that:

(1) regulates the speed of a vehicle in a public park;

(2) alters a speed limit as authorized by this subtitle;

(3) designates an intersection as a stop intersection or a yield

intersection; or

(4) designates a highway as a one-way highway or a through

highway.

(c) An ordinance or rule of a local authority regulating the

time, place, and manner in which a roller skater may use a

highway may not alter the local authority's standard of care or

liability with regard to construction, design, or maintenance of

a highway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 542.2035. LIMITATION ON MUNICIPALITIES. (a) A

municipality may not implement or operate an automated traffic

control system with respect to a highway or street under its

jurisdiction for the purpose of enforcing compliance with posted

speed limits. The attorney general shall enforce this

subsection.

(b) In this section, "automated traffic control system" means a

photographic device, radar device, laser device, or other

electrical or mechanical device designed to:

(1) record the speed of a motor vehicle; and

(2) obtain one or more photographs or other recorded images of:

(A) the vehicle;

(B) the license plate attached to the vehicle; or

(C) the operator of the vehicle.

Added by Acts 2007, 80th Leg., R.S., Ch.

646, Sec. 1, eff. June 15, 2007.

Sec. 542.204. POWERS RELATED TO INTERSECTIONS. The Texas

Transportation Commission and a local authority may, in a matter

of highway or traffic engineering design, consider the separate

intersections of divided highways with medians at least 30 feet

apart as components of a single intersection.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 542.205. CONFLICT BETWEEN THIS SUBTITLE AND AN ORDER, RULE,

OR REGULATION OF CERTAIN AGENCIES. (a) If this subtitle

conflicts with an order, rule, regulation, or requirement of the

federal Surface Transportation Board or the department relating

to a vehicle safety requirement, including a requirement relating

to vehicle equipment, compliance by the owner or operator of the

vehicle with the order, rule, regulation, or requirement of the

federal Surface Transportation Board or the department is

compliance with this subtitle.

(b) The owner or operator of a vehicle shall comply with any

requirement of this subtitle that is in addition to, but not in

conflict with, a requirement of the federal Surface

Transportation Board or the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.104, eff. Sept.

1, 1997.

Sec. 542.206. EFFECT OF SPEED LIMITS IN A CIVIL ACTION. A

provision of this subtitle declaring a maximum or minimum speed

limit does not relieve the plaintiff in a civil action from the

burden of proving negligence of the defendant as the proximate

cause of an accident.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. OFFENSES

Sec. 542.301. GENERAL OFFENSE. (a) A person commits an offense

if the person performs an act prohibited or fails to perform an

act required by this subtitle.

(b) Except as otherwise provided, an offense under this subtitle

is a misdemeanor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 542.302. OFFENSE BY PERSON OWNING OR CONTROLLING VEHICLE.

A person who owns a vehicle or employs or otherwise directs the

operator of a vehicle commits an offense if the person requires

or knowingly permits the operator of the vehicle to operate the

vehicle in a manner that violates law.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 542.303. INCHOATE OFFENSE. (a) A person who attempts to

commit or conspires to commit an act declared by this subtitle to

be an offense is guilty of the offense.

(b) A person who falsely, fraudulently, or wilfully permits

another to violate this subtitle is guilty of the violation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. PENALTIES AND COSTS OF COURT

Sec. 542.401. GENERAL PENALTY. A person convicted of an offense

that is a misdemeanor under this subtitle for which another

penalty is not provided shall be punished by a fine of not less

than $1 or more than $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 542.402. DISPOSITION OF FINES. (a) A municipality or

county shall use a fine collected for a violation of a highway

law in this title to:

(1) construct and maintain roads, bridges, and culverts in the

municipality or county;

(2) enforce laws regulating the use of highways by motor

vehicles; and

(3) defray the expense of county traffic officers.

(b) In each fiscal year, a municipality having a population of

less than 5,000 may retain, from fines collected for violations

of this title and from special expenses collected under Article

45.051, Code of Criminal Procedure, in cases in which a violation

of this title is alleged, an amount equal to 30 percent of the

municipality's revenue for the preceding fiscal year from all

sources, other than federal funds and bond proceeds, as shown by

the audit performed under Section 103.001, Local Government Code.

After a municipality has retained that amount, the municipality

shall send to the comptroller any portion of a fine or a special

expense collected that exceeds $1.

(c) The comptroller shall enforce Subsection (b).

(d) In a fiscal year in which a municipality retains from fines

and special expenses collected for violations of this title an

amount equal to at least 20 percent of the municipality's revenue

for the preceding fiscal year from all sources other than federal

funds and bond proceeds, not later than the 120th day after the

last day of the municipality's fiscal year, the municipality

shall send to the comptroller:

(1) a copy of the municipality's financial statement for that

fiscal year filed under Chapter 103, Local Government Code; and

(2) a report that shows the total amount collected for that

fiscal year from fines and special expenses under Subsection (b).

(e) If an audit is conducted by the comptroller under Subsection

(c) and it is determined that the municipality is retaining more

than 20 percent of the amounts under Subsection (b) and has not

complied with Subsection (d), the municipality shall pay the

costs incurred by the comptroller in conducting the audit.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.105(a), eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1336, Sec. 1, eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 1545, Sec. 72, eff. Sept. 1,

1999.

Sec. 542.403. COURT COSTS. (a) In addition to other costs, a

person convicted of a misdemeanor under this subtitle shall pay

$3 as a cost of court.

(b) The officer who collects a cost under this section shall:

(1) deposit in the municipal treasury a cost collected in a

municipal court case; and

(2) deposit in the county treasury a cost collected in a justice

court case or in a county court case, including a case appealed

from a justice or municipal court.

(c) In this section, "conviction" has the meaning assigned by

Section 133.101, Local Government Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 209, Sec. 77(a), eff. Jan.

1, 2004.

Sec. 542.4031. STATE TRAFFIC FINE. (a) In addition to the fine

prescribed by Section 542.401 or another section of this

subtitle, as applicable, a person who enters a plea of guilty or

nolo contendere to or is convicted of an offense under this

subtitle shall pay $30 as a state traffic fine. The person shall

pay the state traffic fine when the person enters the person's

plea of guilty or nolo contendere, or on the date of conviction,

whichever is earlier. The state traffic fine shall be paid

regardless of whether:

(1) a sentence is imposed on the person;

(2) the court defers final disposition of the person's case; or

(3) the person is placed on community supervision, including

deferred adjudication community supervision.

(b) An officer collecting a state traffic fine under this

section in a case in municipal court shall keep separate records

of the money collected and shall deposit the money in the

municipal treasury.

(c) An officer collecting a state traffic fine under this

section in a justice, county, or district court shall keep

separate records of the money collected and shall deposit the

money in the county treasury.

(d) Each calendar quarter, an officer collecting a state traffic

fine under this section shall submit a report to the comptroller.

The report must comply with Articles 103.005(c) and (d), Code of

Criminal Procedure.

(e) The custodian of money in a municipal or county treasury may

deposit money collected under this section in an interest-bearing

account. The custodian shall:

(1) keep records of the amount of money collected under this

section that is on deposit in the treasury; and

(2) not later than the last day of the month following each

calendar quarter, remit to the comptroller money collected under

this section during the preceding quarter, as required by the

comptroller.

(f) A municipality or county may retain five percent of the

money collected under this section as a service fee for the

collection if the municipality or county remits the funds to the

comptroller within the period prescribed in Subsection (e). The

municipality or county may retain any interest accrued on the

money if the custodian of the money deposited in the treasury

keeps records of the amount of money collected under this section

that is on deposit in the treasury and remits the funds to the

comptroller within the period prescribed in Subsection (e).

(g) Of the money received by the comptroller under this section,

the comptroller shall deposit:

(1) 67 percent to the credit of the undedicated portion of the

general revenue fund; and

(2) 33 percent to the credit of the designated trauma facility

and emergency medical services account under Section 780.003,

Health and Safety Code.

(h) Notwithstanding Subsection (g)(1), in any state fiscal year

the comptroller shall deposit 67 percent of the money received

under Subsection (e)(2) to the credit of the general revenue fund

only until the total amount of the money deposited to the credit

of the general revenue fund under Subsection (g)(1) and Section

780.002(b), Health and Safety Code, equals $250 million for that

year. If in any state fiscal year the amount received by the

comptroller under those laws for deposit to the credit of the

general revenue fund exceeds $250 million, the comptroller shall

deposit the additional amount to the credit of the Texas mobility

fund.

(i) Money collected under this section is subject to audit by

the comptroller. Money spent is subject to audit by the state

auditor.

(j) Repealed by Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec.

6.02.

(k) Repealed by Acts 2005, 79th Leg., Ch. 1123, Sec. 6(2), eff.

September 1, 2005.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 12.01(a), eff.

Sept. 1, 2003. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 8,

Sec. 2.01, 2.02, 6.02(2), eff. Jan. 11, 2004.

Amended by:

Acts 2005, 79th Leg., Ch.

1123, Sec. 6(2), eff. September 1, 2005.

Sec. 542.404. FINE FOR OFFENSE IN CONSTRUCTION OR MAINTENANCE

WORK ZONE. (a) If an offense under this subtitle, other than an

offense under Chapter 548 or 552 or Section 545.412 or 545.413,

is committed in a construction or maintenance work zone when

workers are present and any written notice to appear issued for

the offense states on its face that workers were present when the

offense was committed:

(1) the minimum fine applicable to the offense is twice the

minimum fine that would be applicable to the offense if it were

committed outside a construction or maintenance work zone; and

(2) the maximum fine applicable to the offense is twice the

maximum fine that would be applicable to the offense if it were

committed outside a construction or maintenance work zone.

(b) In this section, "construction or maintenance work zone" has

the meaning assigned by Section 472.022.

Added by Acts 1997, 75th Leg., ch. 674, Sec. 2, eff. Jan. 1,

1998. Amended by Acts 1999, 76th Leg., ch. 789, Sec. 3, eff.

Sept. 1, 1999.

Sec. 542.4045. PENALTIES FOR FAILURE TO YIELD RIGHT-OF-WAY

OFFENSE RESULTING IN ACCIDENT. If it is shown on the trial of an

offense under this subtitle in which an element is the failure by

the operator of a vehicle to yield the right-of-way to another

vehicle that an accident resulted from the operator's failure to

yield the right-of-way:

(1) the offense is punishable by a fine of not less than $500 or

more than $2,000, if a person other than the operator of the

vehicle suffered bodily injury, as defined by Section 1.07, Penal

Code, in the accident; and

(2) the offense is punishable by a fine of not less than $1,000

or more than $4,000, if a person other than the operator of the

vehicle suffered serious bodily injury, as defined by Section

1.07, Penal Code, in the accident.

Added by Acts 2009, 81st Leg., R.S., Ch.

1391, Sec. 6, eff. September 1, 2009.

Sec. 542.405. AMOUNT OF CIVIL PENALTY; LATE PAYMENT PENALTY. If

a local authority enacts an ordinance to enforce compliance with

the instructions of a traffic-control signal by the imposition of

a civil or administrative penalty, the amount of:

(1) the civil or administrative penalty may not exceed $75; and

(2) a late payment penalty may not exceed $25.

Added by Acts 2007, 80th Leg., R.S., Ch.

1027, Sec. 9, eff. September 1, 2007.

Sec. 542.406. DEPOSIT OF REVENUE FROM CERTAIN TRAFFIC PENALTIES.

(a) In this section, "photographic traffic signal enforcement

system" means a system that:

(1) consists of a camera system and vehicle sensor installed to

exclusively work in conjunction with an electrically operated

traffic-control signal;

(2) is capable of producing one or more recorded photographic or

digital images that depict the license plate attached to the

front or the rear of a motor vehicle that is not operated in

compliance with the instructions of the traffic-control signal;

and

(3) is designed to enforce compliance with the instructions of

the traffic-control signal by imposition of a civil or

administrative penalty against the owner of the motor vehicle.

(b) This section applies only to a civil or administrative

penalty imposed on the owner of a motor vehicle by a local

authority that operates or contracts for the operation of a

photographic traffic signal enforcement system with respect to a

highway under its jurisdiction or that operates or contracts for

the operation of any other type of electronic traffic law

enforcement system consisting of a camera system that

automatically produces one or more recorded photographs or

digital images of the license plate on a motor vehicle or the

operator of a motor vehicle.

(c) Not later than the 60th day after the end of a local

authority's fiscal year, after deducting amounts the local

authority is authorized by Subsection (d) to retain, the local

authority shall:

(1) send 50 percent of the revenue derived from civil or

administrative penalties collected by the local authority under

this section to the comptroller for deposit to the credit of the

regional trauma account established under Section 782.002, Health

and Safety Code; and

(2) deposit the remainder of the revenue in a special account in

the local authority's treasury that may be used only to fund

traffic safety programs, including pedestrian safety programs,

public safety programs, intersection improvements, and traffic

enforcement.

(d) A local authority may retain an amount necessary to cover

the costs of:

(1) purchasing or leasing equipment that is part of or used in

connection with the photographic traffic signal enforcement

system in the local authority;

(2) installing the photographic traffic signal enforcement

system at sites in the local authority, including the costs of

installing cameras, flashes, computer equipment, loop sensors,

detectors, utility lines, data lines, poles and mounts,

networking equipment, and associated labor costs;

(3) operating the photographic traffic signal enforcement system

in the local authority, including the costs of creating,

distributing, and delivering violation notices, review of

violations conducted by employees of the local authority, the

processing of fine payments and collections, and the costs

associated with administrative adjudications and appeals; and

(4) maintaining the general upkeep and functioning of the

photographic traffic signal enforcement system.

(e) Chapter 133, Local Government Code, applies to fee revenue

described by Subsection (c)(1).

(f) If under Section 133.059, Local Government Code, the

comptroller conducts an audit of a local authority and determines

that the local authority retained more than the amounts

authorized by this section or failed to deposit amounts as

required by this section, the comptroller may impose a penalty on

the local authority equal to twice the amount the local

authority:

(1) retained in excess of the amount authorized by this section;

or

(2) failed to deposit as required by this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1027, Sec. 9, eff. September 1, 2007.

SUBCHAPTER E. MISCELLANEOUS

Sec. 542.501. OBEDIENCE REQUIRED TO POLICE OFFICERS AND TO

SCHOOL CROSSING GUARDS. A person may not wilfully fail or refuse

to comply with a lawful order or direction of:

(1) a police officer; or

(2) a school crossing guard who:

(A) is performing crossing guard duties in a school crosswalk to

stop and yield to a pedestrian; or

(B) has been trained under Section 600.004 and is directing

traffic in a school crossing zone.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 724, Sec. 1, eff. Aug. 30,

1999.



CHAPTER 543. ARREST AND PROSECUTION OF VIOLATORS

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE C. RULES OF THE ROAD

CHAPTER 543. ARREST AND PROSECUTION OF VIOLATORS

SUBCHAPTER A. ARREST AND CHARGING PROCEDURES; NOTICES AND

PROMISES TO APPEAR

Sec. 543.001. ARREST WITHOUT WARRANT AUTHORIZED. Any peace

officer may arrest without warrant a person found committing a

violation of this subtitle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 543.002. PERSON ARRESTED TO BE TAKEN BEFORE MAGISTRATE.

(a) A person arrested for a violation of this subtitle

punishable as a misdemeanor shall be immediately taken before a

magistrate if:

(1) the person is arrested on a charge of failure to stop in the

event of an accident causing damage to property; or

(2) the person demands an immediate appearance before a

magistrate or refuses to make a written promise to appear in

court as provided by this subchapter.

(b) The person must be taken before a magistrate who:

(1) has jurisdiction of the offense;

(2) is in the county in which the offense charged is alleged to

have been committed; and

(3) is nearest or most accessible to the place of arrest.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 543.003. NOTICE TO APPEAR REQUIRED: PERSON NOT TAKEN BEFORE

MAGISTRATE. An officer who arrests a person for a violation of

this subtitle punishable as a misdemeanor and who does not take

the person before a magistrate shall issue a written notice to

appear in court showing the time and place the person is to

appear, the offense charged, the name and address of the person

charged, and, if applicable, the license number of the person's

vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 701, Sec. 3, eff. Aug. 30,

1999.

Sec. 543.004. NOTICE TO APPEAR REQUIRED: CERTAIN OFFENSES. (a)

An officer shall issue a written notice to appear if:

(1) the offense charged is speeding or a violation of the open

container law, Section 49.03, Penal Code; and

(2) the person makes a written promise to appear in court as

provided by Section 543.005.

(b) If the person is a resident of or is operating a vehicle

licensed in a state or country other than this state, Subsection

(a) applies only as provided by Chapter 703.

(c) The offenses specified by Subsection (a) are the only

offenses for which issuance of a written notice to appear is

mandatory.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 17.07, eff. Sept.

1, 1999.

Sec. 543.005. PROMISE TO APPEAR; RELEASE. To secure release,

the person arrested must make a written promise to appear in

court by signing the written notice prepared by the arresting

officer. The signature may be obtained on a duplicate form or on

an electronic device capable of creating a copy of the signed

notice. The arresting officer shall retain the paper or

electronic original of the notice and deliver the copy of the

notice to the person arrested. The officer shall then promptly

release the person from custody.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 701, Sec. 4, eff. Aug. 30,

1999.

Sec. 543.006. TIME AND PLACE OF APPEARANCE. (a) The time

specified in the notice to appear must be at least 10 days after

the date of arrest unless the person arrested demands an earlier

hearing.

(b) The place specified in the notice to appear must be before a

magistrate having jurisdiction of the offense who is in the

municipality or county in which the offense is alleged to have

been committed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 543.007. NOTICE TO APPEAR: COMMERCIAL VEHICLE OR LICENSE.

A notice to appear issued to the operator of a commercial motor

vehicle or holder of a commercial driver's license or commercial

driver learner's permit, for the violation of a law regulating

the operation of vehicles on highways, must contain the

information required by department rule, to comply with Chapter

522 and the federal Commercial Motor Vehicle Safety Act of 1986

(Title 49, U.S.C. Section 2701 et seq.).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 701, Sec. 5, eff. Aug. 30,

1999.

Sec. 543.008. VIOLATION BY OFFICER. A violation by an officer

of a provision of Sections 543.003-543.007 is misconduct in

office and the officer is subject to removal from the officer's

position.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 543.009. COMPLIANCE WITH OR VIOLATION OF PROMISE TO APPEAR.

(a) A person may comply with a written promise to appear in

court by an appearance by counsel.

(b) A person who wilfully violates a written promise to appear

in court, given as provided by this subchapter, commits a

misdemeanor regardless of the disposition of the charge on which

the person was arrested.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 543.010. SPECIFICATIONS OF SPEEDING CHARGE. The complaint

and the summons or notice to appear on a charge of speeding under

this subtitle must specify:

(1) the maximum or minimum speed limit applicable in the

district or at the location; and

(2) the speed at which the defendant is alleged to have driven.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 543.011. PERSONS LICENSED BY STATE DEPARTMENT OR CLAIMING

DIPLOMATIC OR CONSULAR IMMUNITY. (a) This section applies to a

person who:

(1) is stopped or issued a notice to appear by a peace officer

in connection with a violation of:

(A) this subtitle;

(B) Section 49.03 or 49.04, Penal Code; or

(C) Section 49.07 or 49.08, Penal Code, involving operation of a

motor vehicle; and

(2) presents to the peace officer a driver's license issued by

the United States Department of State or claims immunities or

privileges under 22 U.S.C. Chapter 6.

(b) A peace officer who stops or issues a notice to appear to a

person to whom this section applies shall record all relevant

information from any driver's license or identification card

presented by the person or any statement made by the person

relating to immunities or privileges and promptly deliver the

record to the law enforcement agency that employs the peace

officer.

(c) The law enforcement agency shall:

(1) as soon as practicable contact the United States Department

of State to verify the person's status and immunity, if any; and

(2) not later than the fifth working day after the date of the

stop or issuance of the notice to appear, send to the Bureau of

Diplomatic Security Office of Foreign Missions of the United

States Department of State the following:

(A) a copy of any notice to appear issued to the person and any

accident report prepared; or

(B) if a notice to appear was not issued and an accident report

was not prepared, a written report of the incident.

(d) This section does not affect application of a law described

by Subsection (a)(1) to a person to whom this section applies.

Added by Acts 2001, 77th Leg., ch. 446, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER B. DISMISSAL OF CERTAIN MISDEMEANOR CHARGES ON

COMPLETING DRIVING SAFETY COURSE

Sec. 543.111. REGULATION BY CERTAIN STATE AGENCIES. (a) The

State Board of Education shall enter into a memorandum of

understanding with the Texas Department of Insurance for the

interagency development of a curriculum for driving safety

courses.

(b) The Texas Education Agency shall:

(1) adopt and administer comprehensive rules governing driving

safety courses; and

(2) investigate options to develop and implement procedures to

electronically transmit information pertaining to driving safety

courses to municipal and justice courts.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.106(d), eff.

Sept. 1, 1997.

Sec. 543.112. STANDARDS FOR UNIFORM CERTIFICATE OF COURSE

COMPLETION. (a) The Texas Education Agency by rule shall

provide for the design and distribution of uniform certificates

of course completion so as to prevent to the greatest extent

possible the unauthorized production or misuse of the

certificates.

(b) The uniform certificate of course completion must include an

identifying number by which the Texas Education Agency, the

court, or the department may verify its authenticity with the

course provider and must be in a form adopted by the Texas

Education Agency

(c) The Texas Education Agency shall issue duplicate uniform

certificates of course completion. The State Board of Education

by rule shall determine the amount of the fee to be charged for

issuance of a duplicate certificate.

(d) A driving safety course provider shall electronically submit

data identified by the Texas Education Agency pertaining to

issued uniform certificates of course completion to the agency as

directed by the agency.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.106(e), eff.

Sept. 1, 1997.

Sec. 543.113. FEES FOR PRINTING AND SUPPLYING CERTIFICATE. (a)

The Texas Education Agency shall print the uniform certificates

and supply them to persons who are licensed providers of courses

approved under the Texas Driver and Traffic Safety Education Act

(Article 4413(29c), Vernon's Texas Civil Statutes). The Agency

may charge a fee for each certificate. The fee may not exceed $4.

(b) A course provider shall charge an operator a fee equal to

the fee paid to the agency for a certificate.

(c) Money collected by the Texas Education Agency under this

section may be used only to pay monetary awards for information

relating to abuse of uniform certificates that leads to the

conviction or removal of an approval, license, or authorization.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.106(f), eff.

Sept. 1, 1997.

Sec. 543.114. DISTRIBUTION OF WRITTEN INFORMATION ON PROVIDER.

(a) A person may not distribute written information to advertise

a provider of a driving safety course within 500 feet of a court

having jurisdiction over an offense to which this subchapter

applies. A violation of this section by a provider or a

provider's agent, employee, or representative results in loss of

the provider's status as a provider of a course approved under

the Texas Driver and Safety Education Act (Article 4413(29c),

Vernon's Texas Civil Statutes).

(b) This section does not apply to distribution of information:

(1) by a court;

(2) to a court to obtain approval of the course; or

(3) to a court to advise the court of the availability of the

course.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 543.115. FEES FOR DRIVING SAFETY COURSE. (a) A driving

safety course may not be provided to a student for less than $25.

(b) A course provider shall charge each student a fee for course

materials and for overseeing and administering the course. The

fee may not be less than $3.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.106(g), eff.

Sept. 1, 1997.

Sec. 543.116. DELIVERY OF UNIFORM CERTIFICATE OF COURSE

COMPLETION. (a) A driving safety course provider shall mail an

issued uniform certificate of course completion to a person who

successfully completes the course.

(b) The certificate must be mailed not later than the 15th

working day after the date a person successfully completes the

course.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.106(g), eff.

Sept. 1, 1997.

SUBCHAPTER C. RECORDS AND INFORMATION MAINTAINED BY DEPARTMENT

Sec. 543.201. CONVICTION REPORTED TO DEPARTMENT. Each

magistrate or judge of a court not of record and each clerk of a

court of record shall keep a record of each case in which a

person is charged with a violation of law regulating the

operation of vehicles on highways.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 543.202. FORM OF RECORD. (a) In this section, "race or

ethnicity" means of a particular descent, including Caucasian,

African, Hispanic, Asian, or Native American descent.

(b) The record must be made on a form or by a data processing

method acceptable to the department and must include:

(1) the name, address, physical description, including race or

ethnicity, date of birth, and driver's license number of the

person charged;

(2) the registration number of the vehicle involved;

(3) whether the vehicle was a commercial motor vehicle as

defined by Chapter 522 or was involved in transporting hazardous

materials;

(4) the person's social security number, if the person was

operating a commercial motor vehicle or was the holder of a

commercial driver's license or commercial driver learner's

permit;

(5) the date and nature of the offense, including whether the

offense was a serious traffic violation as defined by Chapter

522;

(6) whether a search of the vehicle was conducted and whether

consent for the search was obtained;

(7) the plea, the judgment, whether the individual was

adjudicated under Article 45.0511, Code of Criminal Procedure,

and whether bail was forfeited;

(8) the date of conviction; and

(9) the amount of the fine or forfeiture.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 947, Sec. 6, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 1325, Sec. 8.04, eff. June. 1,

2005.

Sec. 543.203. SUBMITTING RECORD TO DEPARTMENT. Not later than

the seventh day after the date of conviction or forfeiture of

bail of a person on a charge of violating a law regulating the

operation of a vehicle on a highway or conviction of a person of

negligent homicide or a felony in the commission of which a

vehicle was used, the magistrate, judge, or clerk of the court in

which the conviction was had or bail was forfeited shall

immediately submit to the department a written record of the case

containing the information required by Section 543.202.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 17.02, eff. September 1, 2009.

Sec. 543.204. SUBMISSION OF RECORD PROHIBITED. (a) A justice

of the peace or municipal judge who defers further proceedings,

suspends all or part of the imposition of the fine, and places a

defendant on probation under Article 45.051, Code of Criminal

Procedure, or a county court judge who follows that procedure

under Article 42.111, Code of Criminal Procedure, may not submit

a written record to the department, except that if the justice or

judge subsequently adjudicates the defendant's guilt, the justice

or judge shall submit the record not later than the seventh day

after the date on which the justice or judge adjudicates guilt.

(b) The department may not keep a record for which submission is

prohibited by this section.

(c) The department may receive a record prepared by a department

employee from court records.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 1545, Sec. 73, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 17.03, eff. September 1, 2009.

Sec. 543.205. RECORD RECEIVED AT MAIN OFFICE. The department

shall receive all records under Section 543.204(a) at its main

office.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 543.206. VIOLATION. A violation by a judicial officer of

this subchapter may constitute misconduct in office and may be

grounds for removal from the officer's position.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 544. TRAFFIC SIGNS, SIGNALS, AND MARKINGS

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE C. RULES OF THE ROAD

CHAPTER 544. TRAFFIC SIGNS, SIGNALS, AND MARKINGS

Sec. 544.001. ADOPTION OF SIGN MANUAL FOR STATE HIGHWAYS. The

Texas Transportation Commission shall adopt a manual and

specifications for a uniform system of traffic-control devices

consistent with this chapter that correlates with and to the

extent possible conforms to the system approved by the American

Association of State Highway and Transportation Officials.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 544.002. PLACING AND MAINTAINING TRAFFIC-CONTROL DEVICE.

(a) To implement this subtitle, the Texas Department of

Transportation may place and maintain a traffic-control device on

a state highway as provided by the manual and specifications

adopted under Section 544.001. The Texas Department of

Transportation may provide for the placement and maintenance of

the device under Section 221.002.

(b) To implement this subtitle or a local traffic ordinance, a

local authority may place and maintain a traffic-control device

on a highway under the authority's jurisdiction. The

traffic-control device must conform to the manual and

specifications adopted under Section 544.001.

(c) A local authority may not place or maintain a

traffic-control device on a highway under the jurisdiction of the

Texas Department of Transportation without that department's

permission.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 544.003. AUTHORITY TO DESIGNATE THROUGH HIGHWAY AND STOP

AND YIELD INTERSECTIONS. (a) The Texas Transportation

Commission may:

(1) designate a state or county highway as a through highway and

place a stop or yield sign at a specified entrance; or

(2) designate an intersection on a state or county highway as a

stop intersection or a yield intersection and place a sign at one

or more entrances to the intersection.

(b) A local authority may:

(1) designate a highway under its jurisdiction as a through

highway and place a stop or yield sign at a specified entrance;

or

(2) designate an intersection on a highway under its

jurisdiction as a stop intersection or a yield intersection and

place a sign at one or more entrances to the intersection.

(c) The stop or yield sign indicating the preferential

right-of-way must:

(1) conform to the manual and specifications adopted under

Section 544.001; and

(2) be located:

(A) as near as practicable to the nearest line of the crosswalk;

or

(B) in the absence of a crosswalk, at the nearest line of the

roadway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 544.004. COMPLIANCE WITH TRAFFIC-CONTROL DEVICE. (a) The

operator of a vehicle or streetcar shall comply with an

applicable official traffic-control device placed as provided by

this subtitle unless the person is:

(1) otherwise directed by a traffic or police officer; or

(2) operating an authorized emergency vehicle and is subject to

exceptions under this subtitle.

(b) A provision of this subtitle requiring an official

traffic-control device may not be enforced against an alleged

violator if at the time and place of the alleged violation the

device is not in proper position and sufficiently legible to an

ordinarily observant person. A provision of this subtitle that

does not require an official traffic-control device is effective

regardless of whether a device is in place.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 544.005. INTERFERENCE WITH TRAFFIC-CONTROL DEVICE OR

RAILROAD SIGN OR SIGNAL. A person may not, without lawful

authority, alter, injure, knock down, or remove or attempt to

alter, injure, knock down, or remove:

(1) an official traffic-control device or railroad sign or

signal;

(2) an inscription, shield, or insignia on an official

traffic-control device or railroad sign or signal; or

(3) another part of an official traffic-control device or

railroad sign or signal.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 544.0055. TRAFFIC-CONTROL SIGNAL PREEMPTION DEVICE;

OFFENSE. (a) In this section, "traffic-control signal

preemption device" means a device designed, intended, or used to

interfere with or alter the operation of a traffic-control

signal.

(b) Except as provided by Subsection (e), a person commits an

offense if the person uses, sells, offers for sale, purchases, or

possesses for use or sale a traffic-control signal preemption

device.

(c) The possession of a traffic-control signal preemption device

creates the presumption that the person possessed the device for

use or sale.

(d) An offense under this section is a Class C misdemeanor.

(e) This section does not apply to:

(1) a person who provides fire-fighting, law enforcement,

ambulance, medical, or other emergency services in the course of

providing those services;

(2) a manufacturer, wholesaler, or retailer of traffic-control

signal preemption devices in the course of manufacturing,

selling, providing, or transporting a traffic-control signal

preemption device to a person described by Subdivision (1); or

(3) a transit vehicle operated by an authority under Chapter 451

or 452 or a transit department under Chapter 453.

Added by Acts 2005, 79th Leg., Ch.

244, Sec. 1, eff. May 30, 2005.

Sec. 544.006. DISPLAY OF UNAUTHORIZED SIGNS, SIGNALS, OR

MARKINGS. (a) A person may not place, maintain, or display on

or in view of a highway an unauthorized sign, signal, marking, or

device that:

(1) imitates or resembles an official traffic-control device or

railroad sign or signal;

(2) attempts to direct the movement of traffic; or

(3) hides from view or hinders the effectiveness of an official

traffic-control device or railroad sign or signal.

(b) A person may not place or maintain on a highway, and a

public authority may not permit on a highway, a traffic sign or

signal bearing commercial advertising.

(c) A person may not place or maintain a flashing light or

flashing electric sign within 1,000 feet of an intersection

except under a permit issued by the Texas Transportation

Commission.

(d) This section does not prohibit a person from placing on

private property adjacent to a highway a sign that gives useful

directional information and that cannot be mistaken for an

official sign.

(e) A sign, signal, light, or marking prohibited under this

section is a public nuisance. The authority with jurisdiction

over the highway may remove that sign, signal, light, or marking

without notice.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 544.007. TRAFFIC-CONTROL SIGNALS IN GENERAL. (a) A

traffic-control signal displaying different colored lights or

colored lighted arrows successively or in combination may display

only green, yellow, or red and applies to operators of vehicles

as provided by this section.

(b) An operator of a vehicle facing a circular green signal may

proceed straight or turn right or left unless a sign prohibits

the turn. The operator shall yield the right-of-way to other

vehicles and to pedestrians lawfully in the intersection or an

adjacent crosswalk when the signal is exhibited.

(c) An operator of a vehicle facing a green arrow signal,

displayed alone or with another signal, may cautiously enter the

intersection to move in the direction permitted by the arrow or

other indication shown simultaneously. The operator shall yield

the right-of-way to a pedestrian lawfully in an adjacent

crosswalk and other traffic lawfully using the intersection.

(d) An operator of a vehicle facing only a steady red signal

shall stop at a clearly marked stop line. In the absence of a

stop line, the operator shall stop before entering the crosswalk

on the near side of the intersection. A vehicle that is not

turning shall remain standing until an indication to proceed is

shown. After stopping, standing until the intersection may be

entered safely, and yielding right-of-way to pedestrians lawfully

in an adjacent crosswalk and other traffic lawfully using the

intersection, the operator may:

(1) turn right; or

(2) turn left, if the intersecting streets are both one-way

streets and a left turn is permissible.

(e) An operator of a vehicle facing a steady yellow signal is

warned by that signal that:

(1) movement authorized by a green signal is being terminated;

or

(2) a red signal is to be given.

(f) The Texas Transportation Commission, a municipal authority,

or the commissioners court of a county may prohibit within the

entity's jurisdiction a turn by an operator of a vehicle facing a

steady red signal by posting notice at the intersection that the

turn is prohibited.

(g) This section applies to an official traffic-control signal

placed and maintained at a place other than an intersection,

except for a provision that by its nature cannot apply. A

required stop shall be made at a sign or marking on the pavement

indicating where the stop shall be made. In the absence of such a

sign or marking, the stop shall be made at the signal.

(h) The obligations imposed by this section apply to an operator

of a streetcar in the same manner they apply to the operator of a

vehicle.

(i) An operator of a vehicle facing a traffic-control signal

that does not display an indication in any of the signal heads

shall stop as provided by Section 544.010 as if the intersection

had a stop sign.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 19.04, eff. Sept.

1, 2003.

Sec. 544.0075. CERTAIN TRAFFIC-ACTUATED ELECTRIC TRAFFIC-CONTROL

SIGNALS. (a) This section applies only to a traffic-actuated

electric traffic-control signal that consists of a

traffic-control signal for which the intervals vary according to

the demands of vehicular traffic as registered by a detector and

that is installed and operating at an intersection.

(b) In addition to any other type of vehicle the presence of

which the detector for the traffic-actuated electric

traffic-control signal may register, the detector for a

traffic-actuated electric traffic-control device to which this

section applies must be capable of registering the presence of a

motorcycle.

Added by Acts 2007, 80th Leg., R.S., Ch.

219, Sec. 1, eff. September 1, 2007.

Sec. 544.008. FLASHING SIGNALS. (a) The operator of a vehicle

facing a flashing red signal shall stop at a clearly marked stop

line. In the absence of a stop line, the operator shall stop

before entering the crosswalk on the near side of the

intersection. In the absence of a crosswalk, the operator shall

stop at the place nearest the intersecting roadway where the

operator has a view of approaching traffic on the intersecting

roadway. The right to proceed is subject to the rules applicable

after stopping at a stop sign.

(b) The operator of a vehicle facing a flashing yellow signal

may proceed through an intersection or past the signal only with

caution.

(c) This section does not apply at a railroad crossing.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 544.009. LANE-DIRECTION-CONTROL SIGNALS. If a

lane-direction-control signal is placed over an individual lane

of a highway, a vehicle may travel in a lane over which a green

signal is shown but may not enter or travel in a lane over which

a red signal is shown.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 544.010. STOP SIGNS AND YIELD SIGNS. (a) Unless directed

to proceed by a police officer or traffic-control signal, the

operator of a vehicle or streetcar approaching an intersection

with a stop sign shall stop as provided by Subsection (c).

(b) If safety requires, the operator of a vehicle approaching a

yield sign shall stop as provided by Subsection (c).

(c) An operator required to stop by this section shall stop

before entering the crosswalk on the near side of the

intersection. In the absence of a crosswalk, the operator shall

stop at a clearly marked stop line. In the absence of a stop

line, the operator shall stop at the place nearest the

intersecting roadway where the operator has a view of approaching

traffic on the intersecting roadway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 544.011. LANE USE SIGNS. If, on a highway having more than

one lane with vehicles traveling in the same direction, the Texas

Department of Transportation or a local authority places a sign

that directs slower traffic to travel in a lane other than the

farthest left lane, the sign must read "left lane for passing

only."

Added by Acts 1997, 75th Leg., ch. 628, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 17.08, eff.

Sept. 1, 1999.

Sec. 544.012. NOTIFICATION OF PHOTOGRAPHIC TRAFFIC MONITORING

SYSTEM. (a) In this section:

(1) "Photographic traffic monitoring system" means a system

that:

(A) consists of a camera and vehicle sensor installed to work in

conjunction with an electrically operated traffic-control signal;

and

(B) is capable of producing one or more recorded images that

depict the license plate attached to a motor vehicle that is not

operated in compliance with the instructions of the

traffic-control signal.

(2) "Recorded image" means an image that:

(A) depicts a motor vehicle; and

(B) is automatically recorded on a photograph or digital image.

(b) This section applies only to a municipality that pursuant to

an ordinance of the municipality employs a photographic traffic

monitoring system to enforce compliance with the instructions of

traffic-control signals in the municipality.

(c) The municipality shall install signs along each roadway that

leads to an intersection at which a photographic traffic

monitoring system is in active use. The signs must be at least

100 feet from the intersection or located according to standards

established in the manual adopted by the Texas Transportation

Commission under Section 544.001, be easily readable to any

operator approaching the intersection, and clearly indicate the

presence of a photographic monitoring system that records

violations that may result in the issuance of a notice of

violation and the imposition of a monetary penalty.

(d) A municipality that fails to comply with Subsection (c) may

not impose or attempt to impose a civil or administrative penalty

against a person, including the owner of a motor vehicle or an

operator, for a failure to comply with the instructions of a

traffic-control signal located at the applicable intersection.

(e) Subsection (d) does not prohibit a peace officer from

arresting or issuing a citation and notice to appear to a person

whom the officer observes to have failed to comply with the

instructions of a traffic-control signal located at the

intersection.

Added by Acts 2007, 80th Leg., R.S., Ch.

653, Sec. 1, eff. September 1, 2007.



CHAPTER 545. OPERATION AND MOVEMENT OF VEHICLES

TRANSPORTATION CODETITLE 7. VEHICLES AND TRAFFICSUBTITLE C. RULES OF THE ROADCHAPTER 545. OPERATION AND MOVEMENT OF VEHICLESSUBCHAPTER A. GENERAL PROVISIONSSec. 545.001. DEFINITIONS. In this chapter:(1) "Pass" or "passing" used in reference to a vehicle means to overtake and proceed past another vehicle moving in the same direction as the passing vehicle or to attempt that maneuver.(2) "School bus" includes a multifunction school activity bus.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 923, Sec. 3, eff. September 1, 2007.

Sec. 545.002. OPERATOR. In this chapter, a reference to an operator includes a reference to the vehicle operated by the operator if the reference imposes a duty or provides a limitation on the movement or other operation of that vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. DRIVING ON RIGHT SIDE OF ROADWAY AND PASSINGSec. 545.051. DRIVING ON RIGHT SIDE OF ROADWAY. (a) An operator on a roadway of sufficient width shall drive on the right half of the roadway, unless:(1) the operator is passing another vehicle;(2) an obstruction necessitates moving the vehicle left of the center of the roadway and the operator yields the right-of-way to a vehicle that:(A) is moving in the proper direction on the unobstructed portion of the roadway; and(B) is an immediate hazard;(3) the operator is on a roadway divided into three marked lanes for traffic; or(4) the operator is on a roadway restricted to one-way traffic.(b) An operator of a vehicle on a roadway moving more slowly than the normal speed of other vehicles at the time and place under the existing conditions shall drive in the right-hand lane available for vehicles, or as close as practicable to the right-hand curb or edge of the roadway, unless the operator is:(1) passing another vehicle; or(2) preparing for a left turn at an intersection or into a private road or driveway.(c) An operator on a roadway having four or more lanes for moving vehicles and providing for two-way movement of vehicles may not drive left of the center line of the roadway except:(1) as authorized by an official traffic-control device designating a specified lane to the left side of the center of the roadway for use by a vehicle not otherwise permitted to use the lane;(2) under the conditions described by Subsection (a)(2); or(3) in crossing the center line to make a left turn into or out of an alley, private road, or driveway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.052. DRIVING PAST VEHICLE MOVING IN OPPOSITE DIRECTION. An operator moving in the opposite direction of the movement of another operator shall:(1) move to or remain to the right; and(2) on a roadway wide enough for not more than one line of vehicle movement in each direction, give the other operator:(A) at least one-half of the main traveled portion of the roadway; or(B) if complying with Paragraph (A) is not possible, as much of the roadway as possible.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.053. PASSING TO THE LEFT; RETURN; BEING PASSED. (a) An operator passing another vehicle:(1) shall pass to the left of the other vehicle at a safe distance; and(2) may not move back to the right side of the roadway until safely clear of the passed vehicle.(b) An operator being passed by another vehicle:(1) shall, on audible signal, move or remain to the right in favor of the passing vehicle; and(2) may not accelerate until completely passed by the passing vehicle.(c) Subsection (b) does not apply when passing to the right is permitted.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.054. PASSING TO THE LEFT: SAFE DISTANCE. (a) An operator may not drive on the left side of the center of the roadway in passing another vehicle unless:(1) driving on the left side of the center of the roadway is authorized by this subtitle; and(2) the left side is clearly visible and free of approaching traffic for a distance sufficient to permit passing without interfering with the operation of the passed vehicle or a vehicle approaching from the opposite direction.(b) An operator passing another vehicle shall return to an authorized lane of travel:(1) before coming within 200 feet of an approaching vehicle, if a lane authorized for vehicles approaching from the opposite direction is used in passing; or otherwise(2) as soon as practicable.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.055. PASSING TO THE LEFT: PASSING ZONES. (a) An operator shall obey the directions of a sign or marking in Subsection (c) or (d) if the sign or marking is in place and clearly visible to an ordinarily observant person.(b) An operator may not drive on the left side of the roadway in a no-passing zone or on the left side of any pavement striping designed to mark a no-passing zone. This subsection does not prohibit a driver from crossing pavement striping, or the center line in a no-passing zone marked by signs only, to make a left turn into or out of an alley or private road or driveway.(c) The Texas Transportation Commission, on a state highway under the jurisdiction of the commission, may:(1) determine those portions of the highway where passing or driving to the left of the roadway would be especially hazardous; and(2) show the beginning and end of each no-passing zone by appropriate signs or markings on the roadway.(d) A local authority, on a highway under the jurisdiction of the local authority, may:(1) determine those portions of the highway where passing or driving to the left of the roadway would be especially hazardous; and(2) show the beginning and end of each no-passing zone by appropriate signs or markings on the roadway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.056. DRIVING TO LEFT OF CENTER OF ROADWAY: LIMITATIONS OTHER THAN PASSING. (a) An operator may not drive to the left side of the roadway if the operator is:(1) approaching within 100 feet of an intersection or railroad grade crossing in a municipality;(2) approaching within 100 feet of an intersection or railroad grade crossing outside a municipality and the intersection or crossing is shown by a sign or marking in accordance with Section 545.055;(3) approaching within 100 feet of a bridge, viaduct, or tunnel; or(4) awaiting access to a ferry operated by the Texas Transportation Commission.(b) The limitations in Subsection (a) do not apply:(1) on a one-way roadway; or(2) to an operator turning left into or from an alley or private road or driveway.(c) The Texas Transportation Commission shall post signs along the approach to a ferry operated by the commission notifying operators that passing is prohibited if there is a standing line of vehicles awaiting access to the ferry.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.057. PASSING TO THE RIGHT. (a) An operator may pass to the right of another vehicle only if conditions permit safely passing to the right and:(1) the vehicle being passed is making or about to make a left turn; and(2) the operator is:(A) on a highway having unobstructed pavement not occupied by parked vehicles and sufficient width for two or more lines of moving vehicles in each direction; or(B) on a one-way street or on a roadway having traffic restricted to one direction of movement and the roadway is free from obstructions and wide enough for two or more lines of moving vehicles.(b) An operator may not pass to the right by leaving the main traveled portion of a roadway except as provided by Section 545.058.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.058. DRIVING ON IMPROVED SHOULDER. (a) An operator may drive on an improved shoulder to the right of the main traveled portion of a roadway if that operation is necessary and may be done safely, but only:(1) to stop, stand, or park;(2) to accelerate before entering the main traveled lane of traffic;(3) to decelerate before making a right turn;(4) to pass another vehicle that is slowing or stopped on the main traveled portion of the highway, disabled, or preparing to make a left turn;(5) to allow another vehicle traveling faster to pass;(6) as permitted or required by an official traffic-control device; or(7) to avoid a collision.(b) An operator may drive on an improved shoulder to the left of the main traveled portion of a divided or limited-access or controlled-access highway if that operation may be done safely, but only:(1) to slow or stop when the vehicle is disabled and traffic or other circumstances prohibit the safe movement of the vehicle to the shoulder to the right of the main traveled portion of the roadway;(2) as permitted or required by an official traffic-control device; or(3) to avoid a collision.(c) A limitation in this section on driving on an improved shoulder does not apply to:(1) an authorized emergency vehicle responding to a call;(2) a police patrol; or(3) a bicycle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.059. ONE-WAY ROADWAYS AND ROTARY TRAFFIC ISLANDS. (a) The Texas Transportation Commission may designate a highway or separate roadway under the jurisdiction of the commission for one-way traffic and shall erect appropriate signs giving notice of the designation.(b) On a roadway that is designated and on which signs are erected for one-way traffic, an operator shall drive only in the direction indicated.(c) An operator moving around a rotary traffic island shall drive only to the right of the island.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.060. DRIVING ON ROADWAY LANED FOR TRAFFIC. (a) An operator on a roadway divided into two or more clearly marked lanes for traffic:(1) shall drive as nearly as practical entirely within a single lane; and(2) may not move from the lane unless that movement can be made safely.(b) If a roadway is divided into three lanes and provides for two-way movement of traffic, an operator on the roadway may not drive in the center lane except:(1) if passing another vehicle and the center lane is clear of traffic within a safe distance;(2) in preparing to make a left turn; or(3) where the center lane is designated by an official traffic-control device for movement in the direction in which the operator is moving.(c) Without regard to the center of the roadway, an official traffic-control device may be erected directing slow-moving traffic to use a designated lane or designating lanes to be used by traffic moving in a particular direction.(d) Official traffic-control devices prohibiting the changing of lanes on sections of roadway may be installed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.061. DRIVING ON MULTIPLE-LANE ROADWAY. On a roadway divided into three or more lanes and providing for one-way movement of traffic, an operator entering a lane of traffic from a lane to the right shall yield the right-of-way to a vehicle entering the same lane of traffic from a lane to the left.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.062. FOLLOWING DISTANCE. (a) An operator shall, if following another vehicle, maintain an assured clear distance between the two vehicles so that, considering the speed of the vehicles, traffic, and the conditions of the highway, the operator can safely stop without colliding with the preceding vehicle or veering into another vehicle, object, or person on or near the highway.(b) An operator of a truck or of a motor vehicle drawing another vehicle who is on a roadway outside a business or residential district and who is following another truck or motor vehicle drawing another vehicle shall, if conditions permit, leave sufficient space between the vehicles so that a vehicle passing the operator can safely enter and occupy the space. This subsection does not prohibit a truck or a motor vehicle drawing another vehicle from passing another vehicle.(c) An operator on a roadway outside a business or residential district driving in a caravan of other vehicles or a motorcade shall allow sufficient space between the operator and the vehicle preceding the operator so that another vehicle can safely enter and occupy the space. This subsection does not apply to a funeral procession.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.063. DRIVING ON DIVIDED HIGHWAY. (a) On a highway having two or more roadways separated by a space, physical barrier, or clearly indicated dividing section constructed to impede vehicular traffic, an operator shall drive on the right roadway unless directed or permitted to use another roadway by an official traffic-control device or police officer.(b) An operator may not drive over, across, or in a dividing space, physical barrier, or section constructed to impede vehicular traffic except:(1) through an opening in the physical barrier or dividing section or space; or(2) at a crossover or intersection established by a public authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.064. RESTRICTED ACCESS. An operator may not drive on or from a limited-access or controlled-access roadway except at an entrance or exit that is established by a public authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.065. STATE AND LOCAL REGULATION OF LIMITED-ACCESS OR CONTROLLED-ACCESS HIGHWAYS. (a) The Texas Transportation Commission by resolution or order recorded in its minutes may prohibit the use of a limited-access or controlled-access highway under the jurisdiction of the commission by a parade, funeral procession, pedestrian, bicycle, electric bicycle, motor-driven cycle, or nonmotorized traffic.(b) If the commission adopts a rule under Subsection (a), the commission shall erect and maintain official traffic-control devices on the portions of the limited-access or controlled-access highway to which the rule applies.(c) A local authority by ordinance may prohibit the use of a limited-access or controlled-access roadway under the jurisdiction of the authority by a parade, funeral procession, pedestrian, bicycle, electric bicycle, motor-driven cycle, or nonmotorized traffic.(d) If a local authority adopts an ordinance under Subsection (c), the authority shall erect and maintain official traffic-control devices on the portions of the limited-access or controlled-access roadway to which the ordinance applies.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 1085, Sec. 7, eff. Sept. 1, 2001.

Sec. 545.0651. RESTRICTION ON USE OF HIGHWAY. (a) In this section:(1) "Commission" means the Texas Transportation Commission.(1-a) "Department" means the Texas Department of Transportation.(2) "Highway" means a public highway that:(A) is in the designated state highway system;(B) is designated a controlled access facility; and(C) has a minimum of three travel lanes, excluding access or frontage roads, in each direction of traffic that may be part of a single roadway or may be separate roadways that are constructed as an upper and lower deck.(b) The commission by order may restrict, by class of vehicle, through traffic to two or more designated lanes of a highway. If the lanes to be restricted by the commission are located within a municipality, the commission shall consult with the municipality before adopting an order under this section. A municipality by ordinance may restrict, by class of vehicle, through traffic to two or more designated lanes of a highway in the municipality.(c) An order or ordinance under Subsection (b) must allow a restricted vehicle to use any lane of the highway to pass another vehicle and to enter and exit the highway.(d) Before adopting an ordinance, a municipality shall submit to the department a description of the proposed restriction. The municipality may not enforce the restrictions unless the department's executive director or the executive director's designee has approved the restrictions.(e) Department approval under Subsection (d) must:(1) be based on a traffic study performed by the department to evaluate the effect of the proposed restriction; and(2) to the greatest extent practicable, ensure a systems approach to preclude the designation of inconsistent lane restrictions among adjacent municipalities.(f) The department's executive director or the executive director's designee may suspend or rescind approval of any restrictions approved under Subsection (d) for one or more of the following reasons:(1) a change in pavement conditions;(2) a change in traffic conditions;(3) a geometric change in roadway configuration;(4) construction or maintenance activity; or(5) emergency or incident management.(g) The department shall erect and maintain official traffic control devices necessary to implement and enforce an order adopted or an ordinance adopted and approved under this section. A restriction approved under this section may not be enforced until the appropriate traffic control devices are in place.

Added by Acts 1997, 75th Leg., ch. 384, Sec. 1, eff. May 28, 1997. Amended by Acts 2003, 78th Leg., ch. 1049, Sec. 9, eff. June 20, 2003.

Sec. 545.0652. COUNTY RESTRICTION ON USE OF HIGHWAY. (a) In this section:(1) "Department" means the Texas Department of Transportation.(2) "Highway" means a public roadway that:(A) is in the designated state highway system;(B) is designated a controlled access facility; and(C) has a minimum of three travel lanes, excluding access or frontage roads, in each direction of traffic.(b) A county commissioners court by order may restrict, by class of vehicle, through traffic to two or more designated lanes of a highway located in the county and outside the jurisdiction of a municipality.(c) An order under Subsection (b) must allow a restricted vehicle to use any lane of the highway to pass another vehicle and to enter and exit the highway.(d) Before issuing an order under this section, the commissioners court shall submit to the department a description of the proposed restriction. The commissioners court may not enforce the restrictions unless:(1) the department's executive director or the executive director's designee has approved the restrictions; and(2) the appropriate traffic-control devices are in place.(e) Department approval under Subsection (d) must to the greatest extent practicable ensure a systems approach to preclude the designation of inconsistent lane restrictions among adjacent counties or municipalities.(f) The department's executive director or the executive director's designee may suspend or rescind approval under this section for one or more of the following reasons:(1) a change in pavement conditions;(2) a change in traffic conditions;(3) a geometric change in roadway configuration;(4) construction or maintenance activity; or(5) emergency or incident management.(g) The department shall erect and maintain official traffic-control devices necessary to implement and enforce an order issued and approved under this section.

Added by Acts 2003, 78th Leg., ch. 846, Sec. 1, eff. Sept. 1, 2003.

Sec. 545.066. PASSING A SCHOOL BUS; OFFENSE. (a) An operator on a highway, when approaching from either direction a school bus stopped on the highway to receive or discharge a student:(1) shall stop before reaching the school bus when the bus is operating a visual signal as required by Section 547.701; and(2) may not proceed until:(A) the school bus resumes motion;(B) the operator is signaled by the bus driver to proceed; or(C) the visual signal is no longer actuated.(b) An operator on a highway having separate roadways is not required to stop:(1) for a school bus that is on a different roadway; or(2) if on a controlled-access highway, for a school bus that is stopped:(A) in a loading zone that is a part of or adjacent to the highway; and(B) where pedestrians are not permitted to cross the roadway.(c) An offense under this section is a misdemeanor punishable by a fine of not less than $200 or more than $1,000, except that the offense is:(1) a Class A misdemeanor if the person causes serious bodily injury to another; or(2) a state jail felony if the person has been previously convicted under Subdivision (1).(d) The court may order that the driver's license of a person convicted of a second or subsequent offense under this section be suspended for not longer than six months beginning on the date of conviction. In this subsection, "driver's license" has the meaning assigned by Chapter 521.(e) If a person does not pay the previously assessed fine or costs on a conviction under this section, or is determined by the court to have insufficient resources or income to pay a fine or costs on a conviction under this section, the court may order the person to perform community service. The court shall set the number of hours of service under this subsection.(f) For the purposes of this section:(1) a highway is considered to have separate roadways only if the highway has roadways separated by an intervening space on which operation of vehicles is not permitted, a physical barrier, or a clearly indicated dividing section constructed to impede vehicular traffic; and(2) a highway is not considered to have separate roadways if the highway has roadways separated only by a left turn lane.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1438, Sec. 9, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1325, Sec. 19.06(a), eff. Sept. 1, 2003.

SUBCHAPTER C. TURNING AND SIGNALS FOR STOPPING AND TURNINGSec. 545.101. TURNING AT INTERSECTION. (a) To make a right turn at an intersection, an operator shall make both the approach and the turn as closely as practicable to the right-hand curb or edge of the roadway.(b) To make a left turn at an intersection, an operator shall:(1) approach the intersection in the extreme left-hand lane lawfully available to a vehicle moving in the direction of the vehicle; and(2) after entering the intersection, turn left, leaving the intersection so as to arrive in a lane lawfully available to traffic moving in the direction of the vehicle on the roadway being entered.(c) On a street or roadway designated for two-way traffic, the operator turning left shall, to the extent practicable, turn in the portion of the intersection to the left of the center of the intersection.(d) To turn left, an operator who is approaching an intersection having a roadway designated for one-way traffic and for which signs are posted from a roadway designated for one-way traffic and for which signs are posted shall make the turn as closely as practicable to the left-hand curb or edge of the roadway.(e) The Texas Transportation Commission or a local authority, with respect to a highway in its jurisdiction, may:(1) authorize the placement of an official traffic-control device in or adjacent to an intersection; and(2) require a course different from that specified in this section for movement by vehicles turning at an intersection.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.102. TURNING ON CURVE OR CREST OF GRADE. An operator may not turn the vehicle to move in the opposite direction when approaching a curve or the crest of a grade if the vehicle is not visible to the operator of another vehicle approaching from either direction within 500 feet.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.103. SAFELY TURNING. An operator may not turn the vehicle to enter a private road or driveway, otherwise turn the vehicle from a direct course, or move right or left on a roadway unless movement can be made safely.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.104. SIGNALING TURNS; USE OF TURN SIGNALS. (a) An operator shall use the signal authorized by Section 545.106 to indicate an intention to turn, change lanes, or start from a parked position.(b) An operator intending to turn a vehicle right or left shall signal continuously for not less than the last 100 feet of movement of the vehicle before the turn.(c) An operator may not light the signals on only one side of the vehicle on a parked or disabled vehicle or use the signals as a courtesy or "do pass" signal to the operator of another vehicle approaching from the rear.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.105. SIGNALING STOPS. An operator may not stop or suddenly decrease the speed of the vehicle without first giving a stop signal as provided by this subchapter to the operator of a vehicle immediately to the rear when there is an opportunity to give the signal.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.106. SIGNALS BY HAND AND ARM OR BY SIGNAL LAMP. (a) Except as provided by Subsection (b), an operator required to give a stop or turn signal shall do so by:(1) using the hand and arm; or(2) lighting signal lamps approved by the department.(b) A motor vehicle in use on a highway shall be equipped with signal lamps, and the required signal shall be given by lighting the lamps, if:(1) the distance from the center of the top of the steering post to the left outside limit of the body, cab, or load of the motor vehicle is more than two feet; or(2) the distance from the center of the top of the steering post to the rear limit of the body or load, including the body or load of a combination of vehicles, is more than 14 feet.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.107. METHOD OF GIVING HAND AND ARM SIGNALS. An operator who is permitted to give a hand and arm signal shall give the signal from the left side of the vehicle as follows:(1) to make a left turn signal, extend hand and arm horizontally;(2) to make a right turn signal, extend hand and arm upward, except that a bicycle operator may signal from the right side of the vehicle with the hand and arm extended horizontally; and(3) to stop or decrease speed, extend hand and arm downward.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. RIGHT-OF-WAYSec. 545.151. VEHICLE APPROACHING OR ENTERING INTERSECTION. (a) An operator approaching an intersection:(1) shall stop, yield, and grant immediate use of the intersection:(A) in obedience to an official traffic-control device, including a stop sign or yield right-of-way sign; or(B) if a traffic-control signal is present but does not display an indication in any of the signal heads; and(2) after stopping, may proceed when the intersection can be safely entered without interference or collision with traffic using a different street or roadway.(b) An operator on a single-lane or two-lane street or roadway who approaches an intersection that is not controlled by an official traffic-control device and that is located on a divided highway or on a street or roadway divided into three or more marked traffic lanes:(1) shall stop, yield, and grant immediate use of the intersection to a vehicle on the other street or roadway that is within the intersection or approaching the intersection in such proximity as to be a hazard; and(2) after stopping, may proceed when the intersection can be safely entered without interference or collision with traffic using a different street or roadway.(c) An operator on an unpaved street or roadway approaching an intersection of a paved street or roadway:(1) shall stop, yield, and grant immediate use of the intersection to a vehicle on the paved street or roadway that is within the intersection or approaching the intersection in such proximity as to be a hazard; and(2) after stopping, may proceed when the intersection can be safely entered without interference or collision with traffic using the paved street or roadway.(d) Except as provided in Subsection (e), an operator approaching an intersection of a street or roadway that is not controlled by an official traffic-control device:(1) shall stop, yield, and grant immediate use of the intersection to a vehicle that has entered the intersection from the operator's right or is approaching the intersection from the operator's right in a proximity that is a hazard; and(2) after stopping, may proceed when the intersection can be safely entered without interference or collision with traffic using a different street or roadway.(e) An operator approaching an intersection of a street or roadway from a street or roadway that terminates at the intersection and that is not controlled by an official traffic-control device or controlled as provided by Subsection (b) or (c):(1) shall stop, yield, and grant immediate use of the intersection to another vehicle that has entered the intersection from the other street or roadway or is approaching the intersection on the other street or roadway in a proximity that is a hazard; and(2) after stopping, may proceed when the intersection can be safely entered without interference or collision with the traffic using the other street or roadway.(f) An operator who is required by this section to stop and yield the right-of-way at an intersection to another vehicle and who is involved in a collision or interferes with other traffic at the intersection to whom right-of-way is to be given is presumed not to have yielded the right-of-way.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 1325, Sec. 19.05, eff. Sept. 1, 2003.

Sec. 545.152. VEHICLE TURNING LEFT. To turn left at an intersection or into an alley or private road or driveway, an operator shall yield the right-of-way to a vehicle that is approaching from the opposite direction and that is in the intersection or in such proximity to the intersection as to be an immediate hazard.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.153. VEHICLE ENTERING STOP OR YIELD INTERSECTION. (a) Preferential right-of-way at an intersection may be indicated by a stop sign or yield sign as authorized in Section 544.003.(b) Unless directed to proceed by a police officer or official traffic-control device, an operator approaching an intersection on a roadway controlled by a stop sign, after stopping as required by Section 544.010, shall yield the right-of-way to a vehicle that has entered the intersection from another highway or that is approaching so closely as to be an immediate hazard to the operator's movement in or across the intersection.(c) An operator approaching an intersection on a roadway controlled by a yield sign shall:(1) slow to a speed that is reasonable under the existing conditions; and(2) yield the right-of-way to a vehicle in the intersection or approaching on another highway so closely as to be an immediate hazard to the operator's movement in or across the intersection.(d) If an operator is required by Subsection (c) to yield and is involved in a collision with a vehicle in an intersection after the operator drove past a yield sign without stopping, the collision is prima facie evidence that the operator failed to yield the right-of-way.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.154. VEHICLE ENTERING OR LEAVING LIMITED-ACCESS OR CONTROLLED-ACCESS HIGHWAY. An operator on an access or feeder road of a limited-access or controlled-access highway shall yield the right-of-way to a vehicle entering or about to enter the access or feeder road from the highway or leaving or about to leave the access or feeder road to enter the highway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.155. VEHICLE ENTERING HIGHWAY FROM PRIVATE ROAD OR DRIVEWAY. An operator about to enter or cross a highway from an alley, building, or private road or driveway shall yield the right-of-way to a vehicle approaching on the highway to be entered.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.156. VEHICLE APPROACHED BY AUTHORIZED EMERGENCY VEHICLE. (a) On the immediate approach of an authorized emergency vehicle using audible and visual signals that meet the requirements of Sections 547.305 and 547.702, or of a police vehicle lawfully using only an audible signal, an operator, unless otherwise directed by a police officer, shall:(1) yield the right-of-way;(2) immediately drive to a position parallel to and as close as possible to the right-hand edge or curb of the roadway clear of any intersection; and(3) stop and remain standing until the authorized emergency vehicle has passed.(b) This section does not exempt the operator of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons using the highway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.157. PASSING AUTHORIZED EMERGENCY VEHICLE. (a) On approaching a stationary authorized emergency vehicle using visual signals that meet the requirements of Sections 547.305 and 547.702, an operator, unless otherwise directed by a police officer, shall:(1) vacate the lane closest to the emergency vehicle when driving on a highway with two or more lanes traveling in the direction of the emergency vehicle; or(2) slow to a speed not to exceed:(A) 20 miles per hour less than the posted speed limit when the posted speed limit is 25 miles per hour or more; or(B) five miles per hour when the posted speed limit is less than 25 miles per hour.(b) A violation of this section is:(1) a misdemeanor punishable under Section 542.401;(2) a misdemeanor punishable by a fine of $500 if the violation results in property damage; or(3) a Class B misdemeanor if the violation results in bodily injury.(c) If conduct constituting an offense under this section also constitutes an offense under another section of this code or the Penal Code, the actor may be prosecuted under either section or under both sections.

Added by Acts 2003, 78th Leg., ch. 327, Sec. 2, eff. Sept. 1, 2003.

SUBCHAPTER E. STREETCARSSec. 545.201. PASSING STREETCAR TO LEFT. (a) An operator may not pass to the left or drive on the left side of a streetcar moving in the same direction, even if the streetcar is temporarily at rest, unless the operator:(1) is directed to do so by a police officer;(2) is on a one-way street; or(3) is on a street on which the location of the tracks prevents compliance with this section.(b) An operator when lawfully passing to the left of a streetcar that has stopped to receive or discharge a passenger:(1) shall reduce speed;(2) may proceed only on exercising due caution for pedestrians; and(3) shall accord a pedestrian the right-of-way as required by this subtitle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.202. PASSING STREETCAR TO RIGHT. (a) An operator passing to the right of a streetcar stopped or about to stop to receive or discharge a passenger shall:(1) stop the vehicle at least five feet to the rear of the nearest running board or door of the streetcar; and(2) remain standing until all passengers have entered the streetcar or, on leaving, have reached a place of safety.(b) An operator is not required to stop before passing a streetcar to the right if a safety zone has been established and may proceed past the streetcar at a reasonable speed and with due caution for the safety of pedestrians.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.203. DRIVING ON STREETCAR TRACKS. (a) An operator on a streetcar track in front of a streetcar shall move the operator's vehicle off the track as soon as possible after a signal from the operator of the streetcar.(b) An operator may not drive on or cross a streetcar track in an intersection in front of a streetcar crossing the intersection.(c) An operator who is passing a streetcar may not turn in front of the streetcar so as to interfere with or impede its movement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.204. STREETCAR APPROACHED BY AUTHORIZED EMERGENCY VEHICLE. (a) On the immediate approach of an authorized emergency vehicle using audible and visual signals that meet the requirements of Sections 547.305 and 547.702, or of a police vehicle lawfully using only an audible signal, the operator of a streetcar shall immediately stop the streetcar clear of any intersection and remain there until the authorized emergency vehicle has passed, unless otherwise directed by a police officer.(b) This section does not exempt the operator of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons using the highway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.205. CROSSING FIRE HOSE. An operator of a streetcar may not, without the consent of the fire department official in command, drive over an unprotected hose of a fire department when the hose is on a streetcar track and intended for use at a fire or alarm of fire.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.206. OBSTRUCTION OF OPERATOR'S VIEW OR DRIVING MECHANISM. A passenger in a streetcar may not ride in a position that interferes with the operator's view ahead or to the side or with control over the driving mechanism of the streetcar.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER F. SPECIAL STOPS AND SPEED RESTRICTIONSSec. 545.251. OBEDIENCE TO SIGNAL INDICATING APPROACH OF TRAIN. (a) An operator approaching a railroad grade crossing shall stop not closer than 15 feet or farther than 50 feet from the nearest rail if:(1) a clearly visible railroad signal warns of the approach of a railroad train;(2) a crossing gate is lowered, or a flagger warns of the approach or passage of a train;(3) a railroad engine approaching within approximately 1,500 feet of the highway crossing emits a signal audible from that distance and the engine is an immediate hazard because of its speed or proximity to the crossing; (4) an approaching railroad train is plainly visible to the operator and is in hazardous proximity to the crossing; or(5) the operator is required to stop by:(A) other law;(B) a rule adopted under a statute;(C) an official traffic-control device; or(D) a traffic-control signal.(b) An operator of a vehicle required by Subsection (a) to stop shall remain stopped until permitted to proceed and it is safe to proceed.(c) An operator of a vehicle who approaches a railroad grade crossing equipped with railroad crossbuck signs without automatic, electric, or mechanical signal devices, crossing gates, or a flagger warning of the approach or passage of a train shall yield the right-of-way to a train in hazardous proximity to the crossing, and proceed at a speed that is reasonable for the existing conditions. If required for safety, the operator shall stop at a clearly marked stop line before the grade crossing or, if no stop line exists, not closer than 15 feet or farther than 50 feet from the nearest rail.(d) An operator commits an offense if the operator drives around, under, or through a crossing gate or a barrier at a railroad crossing while the gate or barrier is closed, being closed, or being opened.(e) In a prosecution under this section, proof that at the time of the offense a train was in hazardous proximity to the crossing and that the train was plainly visible to the operator is prima facie evidence that it was not safe for the operator to proceed.(f) An offense under this section is punishable by a fine of not less than $50 or more than $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.107(a), eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1097, Sec. 1, eff. Sept. 1, 1997.

Sec. 545.252. ALL VEHICLES TO STOP AT CERTAIN RAILROAD GRADE CROSSINGS. (a) The Texas Department of Transportation or a local authority, with respect to a highway in its jurisdiction, may:(1) designate a railroad grade crossing as particularly dangerous; and(2) erect a stop sign or other official traffic-control device at the grade crossing.(b) An operator approaching a stop sign or other official traffic-control device that requires a stop and that is erected under Subsection (a) shall stop not closer than 15 feet or farther than 50 feet from the nearest rail of the railroad and may proceed only with due care.(c) The costs of installing and maintaining a mechanically operated grade crossing safety device, gate, sign, or signal erected under this section shall be apportioned and paid on the same percentage ratio and in the same proportionate amounts by this state and all participating political subdivisions of this state as costs are apportioned and paid between the state and the United States.(d) An offense under this section is punishable by a fine of not less than $50 or more than $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.107(b), eff. Sept. 1, 1997.

Sec. 545.253. BUSES TO STOP AT ALL RAILROAD GRADE CROSSINGS. (a) Except as provided by Subsection (c), the operator of a motor bus carrying passengers for hire, before crossing a railroad grade crossing:(1) shall stop the vehicle not closer than 15 feet or farther than 50 feet from the nearest rail of the railroad;(2) while stopped, shall listen and look in both directions along the track for an approaching train and signals indicating the approach of a train; and(3) may not proceed until it is safe to do so.(b) After stopping as required by Subsection (a), an operator described by Subsection (a) shall proceed without manually shifting gears while crossing the track.(c) A vehicle is not required to stop at the crossing if a police officer or a traffic-control signal directs traffic to proceed.(d) This section does not apply at a railway grade crossing in a business or residence district.(e) An offense under this section is punishable by a fine of not less than $50 or more than $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.107(c), eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1061, Sec. 15, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1438, Sec. 10, eff. Sept. 1, 1997.

Sec. 545.2535. SCHOOL BUSES TO STOP AT ALL RAILROAD GRADE CROSSINGS. (a) Except as provided by Subsection (c), the operator of a school bus, before crossing a track at a railroad grade crossing:(1) shall stop the vehicle not closer than 15 feet or farther than 50 feet from the track;(2) while stopped, shall listen and look in both directions along the track for an approaching train and signals indicating the approach of a train; and(3) may not proceed until it is safe to do so.(b) After stopping as required by Subsection (a), the operator may proceed in a gear that permits the vehicle to complete the crossing without a change of gears. The operator may not shift gears while crossing the track.(c) An operator is not required to stop at:(1) an abandoned railroad grade crossing that is marked with a sign reading "tracks out of service"; or(2) an industrial or spur line railroad grade crossing that is marked with a sign reading "exempt."(d) A sign under Subsection (c) may be erected only by or with the consent of the appropriate state or local governmental official.

Added by Acts 1997, 75th Leg., ch. 1061, Sec. 16, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1438, Sec. 11, eff. Sept. 1, 1997.

Sec. 545.254. VEHICLES CARRYING EXPLOSIVE SUBSTANCES OR FLAMMABLE LIQUIDS. (a) Before crossing a railroad grade crossing, an operator of a vehicle that has an explosive substance or flammable liquid as the vehicle's principal cargo and that is moving at a speed of more than 20 miles per hour:(1) shall reduce the speed of the vehicle to 20 miles per hour or less before coming within 200 feet of the nearest rail of the railroad;(2) shall listen and look in both directions along the track for an approaching train and for signals indicating the approach of a train; and(3) may not proceed until the operator determines that the course is clear.(b) The operator of a vehicle that has an explosive substance or flammable liquid as the vehicle's principal cargo, before crossing a railroad grade crossing on a highway in a municipality:(1) shall stop the vehicle not closer than 15 feet or farther than 50 feet from the nearest rail of the railroad;(2) while stopped, shall listen and look in both directions along the track for an approaching train and for signals indicating the approach of a train; and(3) may not proceed until the operator determines that the course is clear.(c) Subsections (a) and (b) do not apply:(1) if a police officer, crossing flagger, or traffic-control signal directs traffic to proceed;(2) where a railroad flashing signal is installed and does not indicate an approaching train;(3) to an abandoned or exempted grade crossing that is clearly marked by or with the consent of the state, if the markings can be read from the operator's location;(4) at a streetcar crossing in a business or residential district of a municipality; or(5) to a railroad track used exclusively for industrial switching purposes in a business district.(d) This section does not exempt the operator from compliance with Section 545.251 or 545.252.(e) An offense under this section is punishable by a fine of not less than $50 or more than $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.107(d), eff. Sept. 1, 1997.

Sec. 545.255. MOVING HEAVY EQUIPMENT AT RAILROAD GRADE CROSSINGS. (a) This section applies only to:(1) a crawler-type tractor, steam shovel, derrick, or roller; and(2) any other equipment or structure with:(A) a normal operating speed of 10 miles per hour or less; or(B) a vertical body or load clearance of less than one-half inch per foot of the distance between two adjacent axles or less than nine inches measured above the level surface of a roadway.(b) An operator of a vehicle or equipment may not move on or across a track at a railroad grade crossing unless the operator has given notice to a station agent of the railroad and given the railroad reasonable time to provide proper protection at the crossing.(c) To move a vehicle or equipment on or across a track at a railroad grade crossing, the operator:(1) shall stop the vehicle or equipment not closer than 15 feet or farther than 50 feet from the nearest rail of the railroad;(2) while stopped, shall listen and look in both directions along the track for an approaching train and for signals indicating the approach of a train; and(3) may not proceed until it is safe to cross the track.(d) An operator of a vehicle or equipment may not cross a railroad grade crossing when warning of the immediate approach of a railroad car or train is given by automatic signal, crossing gates, a flagger, or otherwise. If a flagger is provided by the railroad, the operator shall move the vehicle or equipment over the crossing at the flagger's direction.(e) An offense under this section is punishable by a fine of not less than $50 or more than $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.107(e), eff. Sept. 1, 1997.

Sec. 545.2555. REPORT AND INVESTIGATION OF CERTAIN RAILROAD CROSSING VIOLATIONS. (a) A person who on site observes a violation of Section 545.251, 545.252, 545.253, 545.254, or 545.255 may file a report of the violation if the person:(1) is an on-engine employee of a railroad; and(2) observes the violation while on a moving engine.(b) A report under this section must:(1) be made:(A) on a form approved by the department; and(B) not later than 72 hours after the violation;(2) be filed with:(A) an office of the department located in the county in which the violation occurred;(B) the sheriff of the county in which the violation occurred, if the violation occurred in the unincorporated area of the county; or(C) the police department of a municipality, if the violation occurred in the municipality; and(3) contain, in addition, to any other required information:(A) the date, time, and location of the violation;(B) the license plate number and a description of the vehicle involved in the violation;(C) a description of the operator of the vehicle involved in the violation; and(D) the name, address, and telephone number of the person filing the report.(c) A peace officer may:(1) before the seventh day after the date a report under this section is filed, initiate an investigation of the alleged violation; and(2) request the owner of the reported vehicle, as shown by the vehicle registration records of the Texas Department of Transportation, to disclose the name and address of the individual operating that vehicle at the time of the violation alleged in the report.(d) Unless the owner of the reported vehicle believes that to provide the peace officer with the name and address of the individual operating the vehicle at the time of the violation alleged would incriminate the owner, the owner shall, to the best of the owner's ability, disclose that individual's name and address.(e) An investigating peace officer who has probable cause to believe that a charge against an individual for a violation of Section 545.251, 545.252, 545.253, 545.254, or 545.255 is justified may:(1) prepare a written notice to appear in court that complies with Sections 543.003, 543.006, and 543.007; and(2) deliver the notice to the individual named in the notice in person or by certified mail.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.108(a), eff. Sept. 1, 1997.

Sec. 545.256. EMERGING FROM AN ALLEY, DRIVEWAY, OR BUILDING. An operator emerging from an alley, driveway, or building in a business or residence district shall:(1) stop the vehicle before moving on a sidewalk or the sidewalk area extending across an alley or driveway;(2) yield the right-of-way to a pedestrian to avoid collision; and(3) on entering the roadway, yield the right-of-way to an approaching vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER G. STOPPING, STANDING, AND PARKINGSec. 545.301. STOPPING, STANDING, OR PARKING OUTSIDE A BUSINESS OR RESIDENCE DISTRICT. (a) An operator may not stop, park, or leave standing an attended or unattended vehicle on the main traveled part of a highway outside a business or residence district unless:(1) stopping, parking, or leaving the vehicle off the main traveled part of the highway is not practicable;(2) a width of highway beside the vehicle is unobstructed and open for the passage of other vehicles; and(3) the vehicle is in clear view for at least 200 feet in each direction on the highway.(b) This section does not apply to an operator of:(1) a vehicle that is disabled while on the paved or main traveled part of a highway if it is impossible to avoid stopping and temporarily leaving the vehicle on the highway; or(2) a vehicle used exclusively to transport solid, semisolid, or liquid waste operated at the time in connection with the removal or transportation of solid, semisolid, or liquid waste from a location adjacent to the highway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 782, Sec. 3, eff. September 1, 2009.

Sec. 545.302. STOPPING, STANDING, OR PARKING PROHIBITED IN CERTAIN PLACES. (a) An operator may not stop, stand, or park a vehicle:(1) on the roadway side of a vehicle stopped or parked at the edge or curb of a street;(2) on a sidewalk;(3) in an intersection;(4) on a crosswalk;(5) between a safety zone and the adjacent curb or within 30 feet of a place on the curb immediately opposite the ends of a safety zone, unless the governing body of a municipality designates a different length by signs or markings;(6) alongside or opposite a street excavation or obstruction if stopping, standing, or parking the vehicle would obstruct traffic;(7) on a bridge or other elevated structure on a highway or in a highway tunnel;(8) on a railroad track; or(9) where an official sign prohibits stopping.(b) An operator may not, except momentarily to pick up or discharge a passenger, stand or park an occupied or unoccupied vehicle:(1) in front of a public or private driveway;(2) within 15 feet of a fire hydrant;(3) within 20 feet of a crosswalk at an intersection;(4) within 30 feet on the approach to a flashing signal, stop sign, yield sign, or traffic-control signal located at the side of a roadway;(5) within 20 feet of the driveway entrance to a fire station and on the side of a street opposite the entrance to a fire station within 75 feet of the entrance, if the entrance is properly marked with a sign; or(6) where an official sign prohibits standing.(c) An operator may not, except temporarily to load or unload merchandise or passengers, park an occupied or unoccupied vehicle:(1) within 50 feet of the nearest rail of a railroad crossing; or(2) where an official sign prohibits parking.(d) A person may stop, stand, or park a bicycle on a sidewalk if the bicycle does not impede the normal and reasonable movement of pedestrian or other traffic on the sidewalk.(e) A municipality may adopt an ordinance exempting a private vehicle operated by an elevator constructor responding to an elevator emergency from Subsections (a)(1), (a)(5), (a)(6), (a)(9), (b), and (c).(f) Subsections (a), (b), and (c) do not apply if the avoidance of conflict with other traffic is necessary or if the operator is complying with the law or the directions of a police officer or official traffic-control device.(g) If the governing body of a municipality determines that it is necessary to improve the economic development of the municipality's central business district and that it will not adversely affect public safety, the governing body may adopt an ordinance regulating the standing, stopping, or parking of a vehicle at a place described by Subsection (a)(1), other than a road or highway in the state highway system, in the central business district of the municipality as defined in the ordinance. To the extent of any conflict between the ordinance and Subsection (a)(1), the ordinance controls.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 814, Sec. 1, eff. June 18, 1999.

Sec. 545.303. ADDITIONAL PARKING REGULATIONS. (a) An operator who stops or parks on a two-way roadway shall do so with the right-hand wheels of the vehicle parallel to and within 18 inches of the right-hand curb or edge of the roadway.(b) An operator who stops or parks on a one-way roadway shall stop or park the vehicle parallel to the curb or edge of the roadway in the direction of authorized traffic movement with the right-hand wheels within 18 inches of the right-hand curb or edge of the roadway or the left-hand wheels within 18 inches of the left-hand curb or edge of the roadway. This subsection does not apply where a local ordinance otherwise regulates stopping or parking on the one-way roadway.(c) A local authority by ordinance may permit angle parking on a roadway. This subsection does not apply to a federal-aid or state highway unless the director of the Texas Department of Transportation determines that the roadway is wide enough to permit angle parking without interfering with the free movement of traffic.(d) The Texas Department of Transportation, on a highway under the jurisdiction of that department, may place signs prohibiting or restricting the stopping, standing, or parking of a vehicle on the highway where the director of the Texas Department of Transportation determines that stopping, standing, or parking is dangerous to, or would unduly interfere with, the free movement of traffic on the highway.(e) To the extent of any conflict between Subsection (a) or (b) and a municipal ordinance adopted under Section 545.302(g), the ordinance controls.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 814, Sec. 2, eff. June 18, 1999.

Sec. 545.304. MOVING THE VEHICLE OF ANOTHER; UNLAWFUL PARKING. A person may not move a vehicle that is not lawfully under the person's control:(1) into an area where a vehicle is prohibited under Section 545.302; or(2) away from a curb a distance that is unlawful under Section 545.303.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.305. REMOVAL OF UNLAWFULLY STOPPED VEHICLE. (a) A peace officer listed under Article 2.12, Code of Criminal Procedure, or a license and weight inspector of the department may remove or require the operator or a person in charge of a vehicle to move a vehicle from a highway if the vehicle:(1) is unattended on a bridge, viaduct, or causeway or in a tube or tunnel and the vehicle is obstructing traffic;(2) is unlawfully parked and blocking the entrance to a private driveway;(3) has been reported as stolen;(4) is identified as having been stolen in a warrant issued on the filing of a complaint;(5) is unattended and the officer has reasonable grounds to believe that the vehicle has been abandoned for longer than 48 hours;(6) is disabled so that normal operation is impossible or impractical and the owner or person in charge of the vehicle is:(A) incapacitated and unable to provide for the vehicle's removal or custody; or(B) not in the immediate vicinity of the vehicle;(7) is disabled so that normal operation is impossible or impractical and the owner or person in charge of the vehicle does not designate a particular towing or storage company;(8) is operated by a person an officer arrests for an alleged offense and the officer is required by law to take the person into custody; or(9) is, in the opinion of the officer, a hazard, interferes with a normal function of a governmental agency, or because of a catastrophe, emergency, or unusual circumstance is imperiled.(b) An officer acting under Subsection (a) may require that the vehicle be taken to:(1) the nearest garage or other place of safety;(2) a garage designated or maintained by the governmental agency that employs the officer; or(3) a position off the paved or main traveled part of the highway.(c) A law enforcement agency other than the department that removes an abandoned vehicle in an unincorporated area shall notify the sheriff.(d) The owner of a vehicle that is removed or stored under this section is liable for all reasonable towing and storage fees incurred.(e) In this section:(1) "Towing company" means an individual, corporation, partnership, or other association engaged in the business of towing vehicles on a highway for compensation or with the expectation of compensation for the towing or storage of the vehicles and includes the owner, operator, employee, or agent of a towing company.(2) "Storage company" means an individual, corporation, partnership, or other association engaged in the business of storing or repairing vehicles for compensation or with the expectation of compensation for the storage or repair of vehicles and includes the owner, operator, employee, or agent of a storage company.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.3051. REMOVAL OF PERSONAL PROPERTY FROM ROADWAY OR RIGHT-OF-WAY. (a) In this section:(1) "Authority" means:(A) a metropolitan rapid transit authority operating under Chapter 451; or(B) a regional transportation authority operating under Chapter 452.(2) "Law enforcement agency" means:(A) the department;(B) the police department of a municipality;(C) the sheriff's office of a county; or(D) a constable's office of a county.(3) "Personal property" means:(A) a vehicle described by Section 545.305;(B) spilled cargo;(C) a hazardous material as defined by 49 U.S.C. Section 5102 and its subsequent amendments; or(D) a hazardous substance as defined by Section 26.263, Water Code.(b) An authority or a law enforcement agency may remove personal property from a roadway or right-of-way if the authority or law enforcement agency determines that the property blocks the roadway or endangers public safety.(c) Personal property may be removed under this section without the consent of the owner or carrier of the property.(d) The owner and any carrier of personal property removed under this section shall reimburse the authority or law enforcement agency for any reasonable cost of removal and disposition of the property.(e) Notwithstanding any other provision of law, an authority or a law enforcement agency is not liable for:(1) any damage to personal property removed from a roadway or right-of-way under this section, unless the removal is carried out recklessly or in a grossly negligent manner; or(2) any damage resulting from the failure to exercise the authority granted by this section.

Added by Acts 2003, 78th Leg., ch. 803, Sec. 1, eff. June 20, 2003.

Sec. 545.306. REGULATION OF TOWING COMPANIES IN CERTAIN COUNTIES. (a) The commissioners court of a county with a population of 3.3 million or more shall by ordinance provide for the licensing of or the granting of a permit to a person to remove or store a vehicle authorized by Section 545.305 to be removed in an unincorporated area of the county. The ordinance must include rules to ensure the protection of the public and the safe and efficient operation of towing and storage services in the county and may not regulate or restrict the use of lighting equipment more than the extent allowed by state and federal law. The sheriff shall determine the rules included in the ordinance with the review and consent of the commissioners court.(b) The commissioners court shall set the fee for the license or permit in an amount that reasonably offsets the costs of enforcing the ordinance. The commissioners court shall use each license or permit fee to pay salaries and expenses of the sheriff's office for conducting inspections to determine compliance with the ordinance and laws relating to dealers in scrap metal and salvage.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 143, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1034, Sec. 3, eff. Sept. 1, 2003.

Sec. 545.307. OVERNIGHT PARKING OF COMMERCIAL MOTOR VEHICLE IN OR NEAR RESIDENTIAL SUBDIVISION. (a) In this section:(1) "Commercial motor vehicle" means:(A) a commercial motor vehicle, as defined by Section 522.003, and includes a vehicle meeting that definition regardless of whether the vehicle is used for a commercial purpose; or(B) a road tractor, truck tractor, pole trailer, or semitrailer, as those terms are defined by Section 541.201.(2) "Residential subdivision" means a subdivision in a county with a population greater than 220,000:(A) for which a plat is recorded in the county real property records; and(B) in which the majority of lots are subject to deed restrictions limiting the lots to residential use.(b) Except as provided by Subsection (b-1), after 10 p.m. and before 6 a.m., a person may not park a commercial motor vehicle or leave the vehicle parked on a street that is maintained by a county or municipality and for which signs are posted as provided by Subsection (c) if the street:(1) is located within a residential subdivision; or(2) is adjacent to a residential subdivision and within 1,000 feet of the property line of a residence, school, place of worship, or park.(b-1) A person may park a commercial motor vehicle or leave the vehicle parked on a street for which signs are posted as provided by Subsection (c) if the commercial motor vehicle:(1) is transporting persons or property to or from the residential subdivision or performing work in the subdivision; and(2) remains parked in or adjacent to the subdivision only for the period necessary to complete the transportation or work.(c) The residents of a residential subdivision may petition a county or municipality in which the subdivision is located for the posting of signs prohibiting the overnight parking of a commercial motor vehicle in the subdivision or on a street adjacent to the subdivision and within 1,000 feet of the property line of a residence, school, place of worship, or park. The petition must be signed by at least 25 percent of the owners or tenants of residences in the subdivision. Not more than one person for each residence may sign the petition, and each person signing must be at least 18 years of age. Promptly after the filing of a petition meeting the requirements of this subsection and subject to Subsection (d), the county or municipality receiving the petition shall post the signs. The signs must:(1) be posted:(A) at each entrance of the subdivision through which a commercial motor vehicle may enter the subdivision or within the subdivision if there is not defined entrance to the subdivision; or(B) on a street adjacent to the subdivision; and(2) state, in letters at least two inches in height, that overnight parking of a commercial motor vehicle is prohibited in the subdivision or on a street adjacent to the subdivision.(d) A county or municipality receiving a petition under Subsection (c) may condition the posting of the signs on payment by the residents of the residential subdivision of the cost of providing the signs.(e) A person commits an offense if the person parks a commercial motor vehicle in violation of Subsection (b).(f) This section does not limit the power of a municipality to regulate the parking of commercial motor vehicles.(g) For the purposes of this section, contiguous subdivisions that are developed by the same entity or a successor to that entity and that are given the same public name or a variation of the same public name are considered one subdivision. Separation of one of the subdivisions from another by a road, stream, greenbelt, or similar barrier does not make the subdivisions noncontiguous.(h) This section does not apply to:(1) a vehicle owned by a utility that an employee of the utility who is on call 24 hours a day parks at the employee's residence; or(2) a vehicle owned by a commercial establishment that is parked on the street adjacent to where the establishment is located.

Added by Acts 1997, 75th Leg., ch. 173, Sec. 1, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 731, Sec. 1, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1419, Sec. 1, eff. June 19, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1021, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1021, Sec. 2, eff. September 1, 2007.

Sec. 545.308. PRESUMPTION. The governing body of a local authority, by ordinance, order, or other official action, may provide that in a prosecution for an offense under this subchapter involving the stopping, standing, or parking of an unattended motor vehicle it is presumed that the registered owner of the vehicle is the person who stopped, stood, or parked the vehicle at the time and place the offense occurred.

Added by Acts 2001, 77th Leg., ch. 1080, Sec. 2, eff. Sept. 1, 2001.

SUBCHAPTER H. SPEED RESTRICTIONSSec. 545.351. MAXIMUM SPEED REQUIREMENT. (a) An operator may not drive at a speed greater than is reasonable and prudent under the circumstances then existing.(b) An operator:(1) may not drive a vehicle at a speed greater than is reasonable and prudent under the conditions and having regard for actual and potential hazards then existing; and(2) shall control the speed of the vehicle as necessary to avoid colliding with another person or vehicle that is on or entering the highway in compliance with law and the duty of each person to use due care.(c) An operator shall, consistent with Subsections (a) and (b), drive at an appropriate reduced speed if:(1) the operator is approaching and crossing an intersection or railroad grade crossing;(2) the operator is approaching and going around a curve;(3) the operator is approaching a hill crest;(4) the operator is traveling on a narrow or winding roadway; and(5) a special hazard exists with regard to traffic, including pedestrians, or weather or highway conditions.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.109, eff. Sept. 1, 1997.

Sec. 545.352. PRIMA FACIE SPEED LIMITS. (a) A speed in excess of the limits established by Subsection (b) or under another provision of this subchapter is prima facie evidence that the speed is not reasonable and prudent and that the speed is unlawful. Text of subsec. (b) as amended by Acts 1999, 76th Leg., ch. 663, Sec. 2 and Acts 1999, 76th Leg., ch. 739, Sec. 1 (b) Unless a special hazard exists that requires a slower speed for compliance with Section 545.351(b), the following speeds are lawful:(1) 30 miles per hour in an urban district on a street other than an alley and 15 miles per hour in an alley;(2) 70 miles per hour in daytime and 65 miles per hour in nighttime if the vehicle is a passenger car, motorcycle, passenger car or light truck towing a trailer bearing a vessel, as defined by Section 31.003, Parks and Wildlife Code, that is less than 26 feet in length, passenger car or light truck towing a trailer or semitrailer used primarily to transport a motorcycle, or passenger car or light truck towing a trailer or semitrailer designed and used primarily to transport dogs or livestock, on a highway numbered by this state or the United States outside an urban district, including a farm-to-market or ranch-to-market road;(3) 60 miles per hour in daytime and 55 miles per hour in nighttime if the vehicle is a passenger car or motorcycle on a highway that is outside an urban district and not a highway numbered by this state or the United States;(4) 60 miles per hour outside an urban district if a speed limit for the vehicle is not otherwise specified by this section; or(5) outside an urban district:(A) 60 miles per hour if the vehicle is a school bus that has passed a commercial motor vehicle inspection under Section 548.201 and is on a highway numbered by the United States or this state, including a farm-to-market road;(B) 50 miles per hour if the vehicle is a school bus that:(i) has not passed a commercial motor vehicle inspection under Section 548.201; or(ii) is traveling on a highway not numbered by the United States or this state; or(C) 60 miles per hour in daytime and 55 miles per hour in nighttime if the vehicle is a truck, other than a light truck, or if the vehicle is a truck tractor, trailer, or semitrailer, or a vehicle towing a trailer other than a trailer described by Subdivision (2), semitrailer, another motor vehicle or towable recreational vehicle. Text of subsec. (b) as amended by Acts 1999, 76th Leg., ch. 663, Sec. 2 and Acts 1999, 76th Leg., ch. 1346, Sec. 1 (b) Unless a special hazard exists that requires a slower speed for compliance with Section 545.351(b), the following speeds are lawful:(1) 30 miles per hour in an urban district on a street other than an alley and 15 miles per hour in an alley;(2) 70 miles per hour in daytime and 65 miles per hour in nighttime if the vehicle is on a highway numbered by this state or the United States outside an urban district, including a farm-to-market or ranch-to-market road, except as provided by Subdivision (4);(3) 60 miles per hour in daytime and 55 miles per hour in nighttime if the vehicle is on a highway that is outside an urban district and not a highway numbered by this state or the United States;(4) outside an urban district:(A) 60 miles per hour if the vehicle is a school bus that has passed a commercial motor vehicle inspection under Section 548.201 and is on a highway numbered by the United States or this state, including a farm-to-market road;(B) 50 miles per hour if the vehicle is a school bus that:(i) has not passed a commercial motor vehicle inspection under Section 548.201; or(ii) is traveling on a highway not numbered by the United States or this state; or(C) 60 miles per hour in daytime and 55 miles per hour in nighttime if:(i) the vehicle is a truck, other than a light truck, or if the vehicle is a truck tractor, trailer, or semitrailer; and(ii) the vehicle is on a farm-to-market or ranch-to-market road;(5) on a beach, 15 miles per hour; or(6) on a county road adjacent to a public beach, 15 miles per hour, if declared by the commissioners court of the county.(c) The speed limits for a bus or other vehicle engaged in the business of transporting passengers for compensation or hire, for a commercial vehicle used as a highway post office vehicle for highway post office service in the transportation of United States mail, for a light truck, and for a school activity bus are the same as required for a passenger car at the same time and location.(d) In this section:(1) "Interstate highway" means a segment of the national system of interstate and defense highways that is:(A) located in this state;(B) officially designated by the Texas Transportation Commission; and(C) approved under Title 23, United States Code.(2) "Light truck" means a truck with a manufacturer's rated carrying capacity of not more than 2,000 pounds, including a pick-up truck, panel delivery truck, and carry-all truck.(3) "Urban district" means the territory adjacent to and including a highway, if the territory is improved with structures that are used for business, industry, or dwelling houses and are located at intervals of less than 100 feet for a distance of at least one-quarter mile on either side of the highway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.110(a), eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1020, Sec. 2, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 663, Sec. 2, eff. June 18, 1999; Acts 1999, 76th Leg., ch. 739, Sec. 1, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1346, Sec. 1, eff. Sept. 1, 1999.

Sec. 545.353. AUTHORITY OF TEXAS TRANSPORTATION COMMISSION TO ALTER SPEED LIMITS. (a) If the Texas Transportation Commission determines from the results of an engineering and traffic investigation that a prima facie speed limit in this subchapter is unreasonable or unsafe on a part of the highway system, the commission, by order recorded in its minutes, and except as provided in Subsection (d), may determine and declare:(1) a reasonable and safe prima facie speed limit; and(2) another reasonable and safe speed because of wet or inclement weather.(b) In determining whether a prima facie speed limit on a part of the highway system is reasonable and safe, the commission shall consider the width and condition of the pavement, the usual traffic at the affected area, and other circumstances.(c) A prima facie speed limit that is declared by the commission under this section is effective when the commission erects signs giving notice of the new limit. A new limit that is enacted for a highway under this section is effective at all times or at other times as determined.(d) Except as provided by Subsection (h), the commission may not:(1) modify the rules established by Section 545.351(b);(2) establish a speed limit of more than 70 miles per hour; or(3) increase the speed limit for a vehicle described by Section 545.352(b)(5).(e) The commission, in conducting the engineering and traffic investigation specified by Subsection (a), shall follow the "Procedure for Establishing Speed Zones" as adopted by the commission. The commission may revise the procedure to accommodate technological advancement in traffic operation, the design and construction of highways and motor vehicles, and the safety of the motoring public.(f) The commission's authority to alter speed limits applies:(1) to any part of a highway officially designated or marked by the commission as part of the state highway system; and(2) both inside and outside the limits of a municipality, including a home-rule municipality, for a limited-access or controlled-access highway.(g) For purposes of this section, "wet or inclement weather" means a condition of the roadway that makes driving on the roadway unsafe and hazardous and that is caused by precipitation, including water, ice, and snow.(h) Notwithstanding Section 454.352(b), the commission may establish a speed limit of 75 miles per hour in daytime on a part of the highway system if:(1) the commission determines that 75 miles per hour in daytime is a reasonable and safe speed for that part of the highway system; and(2) that part of the highway is located in a county with a population density of less than 15 persons per square mile.(h-1) Notwithstanding Section 545.352(b), the commission may establish a speed limit of 80 miles per hour in daytime on a part of Interstate Highway 10 or Interstate Highway 20 in Crockett, Culberson, Hudspeth, Jeff Davis, Kerr, Kimble, Pecos, Reeves, Sutton, or Ward County if the commission determines that 80 miles per hour in daytime is a reasonable and safe speed for that part of the highway.(i) The speed limits authorized by Subsections (h) and (h-1) do not apply to:(1) trucks, other than light trucks and light trucks pulling a trailer; and(2) truck tractors, trailers, and semitrailers.(j) The commission may not determine or declare, or agree to determine or declare, a prima facie speed limit for environmental purposes on a part of the highway system.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.111, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1518, Sec. 1, eff. June 15, 2001; Acts 2003, 78th Leg., ch. 1331, Sec. 25, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 730, Sec. 1, eff. June 17, 2005.

Sec. 545.3531. AUTHORITY OF TEXAS TRANSPORTATION COMMISSION TO ESTABLISH SPEED LIMITS ON TRANS-TEXAS CORRIDOR. (a) Notwithstanding Section 545.352, the Texas Transportation Commission, by order recorded in its minutes and except as provided by Subsection (d), may determine and declare on a highway segment of the Trans-Texas Corridor designated under Chapter 227 a reasonable and safe prima facie speed limit in excess of a prima facie speed limit established by Section 545.352.(b) In determining whether a prima facie speed limit is reasonable and safe, the commission shall conduct an engineering and traffic investigation and shall consider the width and condition of the pavement, the usual traffic on the highway segment, the suitability of existing safety features, and other circumstances.(c) A prima facie speed limit that is declared by the commission under this section is effective when the department erects signs giving notice of the new limit. A new limit that is enacted under this section is effective at all times or at other times as determined.(d) The commission may not:(1) modify the rules established by Section 545.351(b); or(2) establish a speed limit of more than 85 miles per hour.(e) The commission, in conducting the engineering and traffic investigation specified by Subsection (b), shall follow the "Procedures for Establishing Speed Zones" as adopted by the commission.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 1.02, eff. June 21, 2003.

Sec. 545.3535. AUTHORITY OF TEXAS TRANSPORTATION COMMISSION TO ALTER SPEED LIMITS ON CERTAIN ROADS. (a) The commissioners court of a county by resolution may request the Texas Transportation Commission to determine and declare a reasonable and safe prima facie speed limit that is lower than a speed limit established by Section 545.352 on any part of a farm-to-market or a ranch-to-market road of the highway system that is located in that county and is without improved shoulders.(b) The commission shall give consideration to local public opinion and may determine and declare a lower speed limit on any part of the road without an engineering and traffic investigation, but the commission must use sound and generally accepted traffic engineering practices in determining and declaring the lower speed limit.(c) The commission by rule shall establish standards for determining lower speed limits within a set range.

Added by Acts 1997, 75th Leg., ch. 1171, Sec. 1.45, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1346, Sec. 2, eff. Sept. 1, 1999.

Sec. 545.354. AUTHORITY OF REGIONAL TOLLWAY AUTHORITIES TO ALTER SPEED LIMITS ON TURNPIKE PROJECTS. (a)(1) In this section, "authority" means a regional tollway authority governed by Chapter 366.(2) If an authority determines from the results of an engineering and traffic investigation that a prima facie speed limit described in this subchapter is unreasonable or unsafe on a part of a turnpike constructed and maintained by the authority, the authority by order recorded in its minutes shall determine and declare a reasonable and safe prima facie speed limit for vehicles or classes of vehicles on the turnpike.(b) In determining whether a prima facie speed limit on a part of a turnpike constructed and maintained by the authority is reasonable or safe, the authority shall consider the width and condition of the pavement, the usual traffic on the turnpike, and other circumstances.(c) A prima facie speed limit that is declared by the authority in accordance with this section is effective when the authority erects signs giving notice of the new limit. A new limit that is adopted for a turnpike project constructed and maintained by the authority in accordance with this section is effective at all times or at other times as determined.(d) The authority's power to alter prima facie speed limits is effective and exclusive on any part of a turnpike project constructed and maintained by the authority inside and outside the limits of a municipality, including a home-rule municipality.(e) The authority may not:(1) alter the general rule established by Section 545.351(a); or(2) establish a speed limit of more than 70 miles per hour.(f) The authority, in conducting the engineering and traffic investigation specified by Subsection (a), shall follow the procedure for establishing speed zones adopted by the Texas Department of Transportation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 576, Sec. 3, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 920, Sec. 18, eff. June 14, 2001; Acts 2003, 78th Leg., ch. 312, Sec. 74, 75, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 15.71, 15.72, eff. June 21, 2003.

Sec. 545.355. AUTHORITY OF COUNTY COMMISSIONERS COURT TO ALTER SPEED LIMITS. (a) The commissioners court of a county, for a county road or highway outside the limits of the right-of-way of an officially designated or marked highway or road of the state highway system and outside a municipality, has the same authority to increase prima facie speed limits from the results of an engineering and traffic investigation as the Texas Transportation Commission on an officially designated or marked highway of the state highway system.(b) The commissioners court of a county may declare a lower speed limit of not less than:(1) 30 miles per hour on a county road or highway to which this section applies, if the commissioners court determines that the prima facie speed limit on the road or highway is unreasonable or unsafe; or(2) 20 miles per hour in a residence district, unless the roadway has been designated as a major thoroughfare by a city planning commission.(c) The commissioners court may not modify the rule established by Section 545.351(a) or establish a speed limit of more than 60 miles per hour.(d) The commissioners court may modify a prima facie speed limit in accordance with this section only by an order entered on its records.(e) The commissioners court of a county with a population of more than 2.8 million may establish from the results of an engineering and traffic investigation a speed limit of not more than 70 miles per hour on any part of a highway of that county that is a limited-access or controlled-access highway, regardless of the location of the part of the highway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 58, Sec. 1, eff. May 9, 1997; Acts 1997, 75th Leg., ch. 833, Sec. 1, eff. June 18, 1997; Acts 2003, 78th Leg., ch. 852, Sec. 1, eff. June 20, 2003.

Sec. 545.356. AUTHORITY OF MUNICIPALITY TO ALTER SPEED LIMITS. (a) The governing body of a municipality, for a highway or part of a highway in the municipality, including a highway of the state highway system, has the same authority to alter by ordinance prima facie speed limits from the results of an engineering and traffic investigation as the Texas Transportation Commission on an officially designated or marked highway of the state highway system. The governing body of a municipality may not modify the rule established by Section 545.351(a) or establish a speed limit of more than 60 miles per hour.(b) The governing body of a municipality, for a highway or part of a highway in the municipality, including a highway of the state highway system, has the same authority to alter prima facie speed limits from the results of an engineering and traffic investigation as the commission for an officially designated or marked highway of the state highway system, when the highway or part of the highway is under repair, construction, or maintenance. A municipality may not modify the rule established by Section 545.351(a) or establish a speed limit of more than 60 miles per hour.(b-1) The governing body of a municipality, for a highway or a part of a highway in the municipality that is not an officially designated or marked highway or road of the state highway system, may declare a lower speed limit of not less than 25 miles per hour, if the governing body determines that the prima facie speed limit on the highway is unreasonable or unsafe.(b-2) Subsection (b-1) applies only to a two-lane, undivided highway or part of a highway.(c) A prima facie speed limit that is altered by the governing body of a municipality under Subsection (b) or (b-1) is effective when the governing body erects signs giving notice of the new limit and at all times or at other times as determined.(d) The governing body of a municipality that declares a lower speed limit on a highway or part of a highway under Subsection (b-1), not later than February 1 of each year, shall publish on its Internet website and submit to the department a report that compares for each of the two previous calendar years:(1) the number of traffic citations issued by peace officers of the municipality and the alleged speed of the vehicles, for speed limit violations on the highway or part of the highway;(2) the number of warning citations issued by peace officers of the municipality on the highway or part of the highway; and(3) the number of vehicular accidents that resulted in injury or death and were attributable to speed limit violations on the highway or part of the highway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 166, Sec. 1, eff. May 27, 2005.Acts 2009, 81st Leg., R.S., Ch. 1144, Sec. 1, eff. June 19, 2009.

Sec. 545.357. PUBLIC HEARING TO CONSIDER SPEED LIMITS WHERE CERTAIN SCHOOLS ARE LOCATED. (a) The governing body of a municipality in which a public or private elementary or secondary school or an institution of higher education as defined by Section 61.003(8) or (15), Education Code, is located shall on request hold a public hearing at least once each calendar year to consider prima facie speed limits on a highway in the municipality, including a highway of the state highway system, near the school or institution of higher education.(b) If a county road outside the state highway system is located within 500 feet of a public or private elementary or secondary school or an institution of higher education that is not in a municipality, the commissioners court of the county on request shall hold a public hearing at least once each calendar year to consider the prima facie speed limit on the road near the school or institution of higher education.(c) A municipal governing body or commissioners court on request may hold one public hearing for all public and private elementary and secondary schools and institutions of higher education in its jurisdiction.(d) The Texas Transportation Commission, on request, shall hold a public hearing at least once each calendar year to consider prima facie speed limits on highways in the state highway system that are near public or private elementary or secondary schools or institutions of higher education.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 350, Sec. 1, eff. Sept. 1, 1997.

Sec. 545.358. AUTHORITY OF COMMANDING OFFICER OF UNITED STATES MILITARY RESERVATION TO ALTER SPEED LIMITS. The commanding officer of a United States military reservation, for a highway or part of a highway in the military reservation, including a highway of the state highway system, has the same authority by order to alter prima facie speed limits from the results of an engineering and traffic investigation as the Texas Transportation Commission for an officially designated or marked highway of the state highway system. A commanding officer may not modify the rule established by Section 545.351(a) or establish a speed limit of more than 60 miles per hour.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.359. CONFLICTING DESIGNATED SPEED LIMITS. An order of the Texas Transportation Commission declaring a speed limit on a part of a designated or marked route of the state highway system made under Section 545.353 or 545.362 supersedes any conflicting designated speed established under Sections 545.356 and 545.358.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.360. DUTY OF TEXAS TRANSPORTATION COMMISSION AND STATE BOARD OF EDUCATION TO PROVIDE INFORMATION AND ASSISTANCE. The chairman of the Texas Transportation Commission and the chairman of the State Board of Education shall provide assistance and information relevant to consideration of speed limits to commissioners courts, municipal governing bodies, and other interested persons.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.361. SPECIAL SPEED LIMITATIONS. (a) An operator of a motor-driven cycle may not drive at a speed of more than 35 miles per hour during the time specified by Section 547.302(a) unless the cycle is equipped with a headlamp or lamps that reveal a person or vehicle 300 feet ahead.(b) An operator of a vehicle equipped with solid rubber or cushion tires may not drive at a speed of more than 10 miles per hour.(c) An operator driving over a bridge or other elevated structure that is a part of a highway may not drive at a speed of more than the maximum speed that can be maintained with safety to the bridge or structure, when signs are posted as provided by this section.(d) An operator of self-propelled machinery designed or adapted for applying plant food materials or agricultural chemicals and not designed or adapted for the sole purpose of transporting the materials or chemicals may not drive at a speed of more than 30 miles per hour unless the machinery is registered under Chapter 502.(e) The Texas Transportation Commission, for a state highway, the Texas Turnpike Authority, for any part of a turnpike constructed and maintained by the authority, and a local authority for a highway under the jurisdiction of the local authority, may investigate a bridge or other elevated structure that is a part of a highway. If after conducting the investigation the commission, turnpike authority, or local authority finds that the structure cannot safely withstand vehicles traveling at a speed otherwise permissible under this subtitle, the commission, turnpike authority, or local authority shall:(1) determine and declare the maximum speed of vehicles that the structure can safely withstand; and(2) post and maintain signs before each end of the structure stating the maximum speed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.362. TEMPORARY SPEED LIMITS. (a) Subject to Subsection (c), the Texas Transportation Commission may enter an order establishing prima facie speed limits of not more than 70 miles per hour applicable to all highways, including a turnpike under the authority of the Texas Turnpike Authority or a highway under the control of a municipality or county. An order entered under this section does not have the effect of increasing a speed limit on any highway.(b) The limits established under this section:(1) are prima facie prudent and reasonable speed limits enforceable in the same manner as prima facie limits established under other provisions of this subchapter; and(2) supersede any other established speed limit that would permit a person to operate a motor vehicle at a higher rate of speed.(c) An order may be issued under Subsection (a) only if the commission finds and states in the order that:(1) a severe shortage of motor fuel or other petroleum product exists, the shortage was caused by war, national emergency, or other circumstances, and a reduction of speed limits will foster conservation and safety; or(2) the failure to alter state speed limits will prevent the state from receiving money from the United States for highway purposes.(d) Unless a specific speed limit is required by federal law or directive under threat of loss of highway money of the United States, the commission may not set prima facie speed limits under this section of all vehicles at less than 60 miles per hour, except on a divided highway of at least four lanes, for which the commission may not set prima facie speed limits of all vehicles at less than 65 miles per hour.(e) Before the commission may enter an order establishing a prima facie speed limit, it must hold a public hearing preceded by the publication in at least three newspapers of general circulation in the state of a notice of the date, time, and place of the hearing and of the action proposed to be taken. The notice must be published at least 12 days before the date of the hearing. At the hearing, all interested persons may present oral or written testimony regarding the proposed order.(f) If the commission enters an order under this section, it shall file the order in the office of the governor. The governor shall then make an independent finding of fact and determine the existence of the facts in Subsection (c). Before the 13th day after the date the order is filed in the governor's office, the governor shall conclude the finding of fact, issue a proclamation stating whether the necessary facts exist to support the issuance of the commission's order, and file copies of the order and the proclamation in the office of the secretary of state.(g) If the governor's proclamation states that the facts necessary to support the issuance of the commission's order exist, the order takes effect according to Subsection (h). Otherwise, the order has no effect.(h) In an order issued under this section, the commission may specify the date the order takes effect, but that date may not be sooner than the eighth day after the date the order is filed with the governor. If the order does not have an effective date, it takes effect on the 21st day after the date it is filed with the governor. Unless the order by its own terms expires earlier, it remains in effect until a subsequent order adopted by the procedure prescribed by this section amends or repeals it, except that an order adopted under this section expires when this section expires. The procedure for repealing an order is the same as for adopting an order, except that the commission and the governor must find that the facts required to support the issuance of an order under Subsection (c) no longer exist.(i) If an order is adopted in accordance with this section, the commission and all governmental authorities responsible for the maintenance of highway speed limit signs shall take appropriate action to conceal or remove all signs that give notice of a speed limit of more than the one contained in the order and to erect appropriate signs. All governmental entities responsible for administering traffic safety programs and enforcing traffic laws shall use all available resources to notify the public of the effect of the order. To accomplish this purpose, the governmental entities shall request the cooperation of all news media in the state.(j) A change in speed limits under this section is effective until the commission makes a finding that the conditions in Subsection (c) require or authorize an additional change in those speed limits or in the highway or sections of highway to which those speed limits apply.(k) This section expires when the national maximum speed limits are repealed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.3625. CONFIDENTIALITY OF VIOLATION INFORMATION: FUEL CONSERVATION SPEED LIMIT. (a) If a person violates a maximum prima facie speed limit imposed under Section 545.362, as that law existed immediately before December 8, 1995, and the person was not traveling at a speed, as alleged in the citation, if not contested by the person, or, if contested by the person, as alleged in the complaint and found by the court, that is greater than the maximum prima facie speed limit for the location that has been established under this chapter, other than under Section 545.362, information in the custody of the department concerning the violation is confidential.(b) The department may not release the information to any person or to another state governmental entity.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.112(a), eff. Sept. 1, 1997.

Sec. 545.363. MINIMUM SPEED REGULATIONS. (a) An operator may not drive so slowly as to impede the normal and reasonable movement of traffic, except when reduced speed is necessary for safe operation or in compliance with law.(b) When the Texas Transportation Commission, the Texas Turnpike Authority, the commissioners court of a county, or the governing body of a municipality, within the jurisdiction of each, as applicable, as specified in Sections 545.353 to 545.357, determines from the results of an engineering and traffic investigation that slow speeds on a part of a highway consistently impede the normal and reasonable movement of traffic, the commission, authority, county commissioners court, or governing body may determine and declare a minimum speed limit on the highway.(c) If appropriate signs are erected giving notice of a minimum speed limit adopted under this section, an operator may not drive a vehicle more slowly than that limit except as necessary for safe operation or in compliance with law.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.365. SPEED LIMIT EXCEPTION FOR EMERGENCIES; MUNICIPAL REGULATION. (a) The regulation of the speed of a vehicle under this subchapter does not apply to:(1) an authorized emergency vehicle responding to a call;(2) a police patrol; or(3) a physician or ambulance responding to an emergency call.(b) A municipality by ordinance may regulate the speed of:(1) an ambulance;(2) an emergency medical services vehicle; or(3) an authorized vehicle operated by a blood or tissue bank.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER I. MISCELLANEOUS RULESSec. 545.401. RECKLESS DRIVING; OFFENSE. (a) A person commits an offense if the person drives a vehicle in wilful or wanton disregard for the safety of persons or property.(b) An offense under this section is a misdemeanor punishable by:(1) a fine not to exceed $200;(2) confinement in county jail for not more than 30 days; or(3) both the fine and the confinement.(c) Notwithstanding Section 542.001, this section applies to:(1) a private access way or parking area provided for a client or patron by a business, other than a private residential property or the property of a garage or parking lot for which a charge is made for the storing or parking of motor vehicles; and(2) a highway or other public place.(d) Notwithstanding Section 542.004, this section applies to a person, a team, or motor vehicles and other equipment engaged in work on a highway surface.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.402. MOVING A PARKED VEHICLE. An operator may not begin movement of a stopped, standing, or parked vehicle unless the movement can be made safely.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.403. DRIVING THROUGH SAFETY ZONE. An operator may not drive through or in a safety zone.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.404. UNATTENDED MOTOR VEHICLE. An operator may not leave the vehicle unattended without:(1) stopping the engine;(2) locking the ignition;(3) removing the key from the ignition;(4) setting the parking brake effectively; and(5) if standing on a grade, turning the front wheels to the curb or side of the highway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.405. DRIVING ON MOUNTAIN HIGHWAY. An operator moving through a defile or canyon or on a mountain highway shall:(1) hold the vehicle under control and as near the right-hand edge of the highway as possible; and(2) on approaching a curve that obstructs the view of the highway for 200 feet, give warning with the horn of the motor vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.406. COASTING. (a) An operator moving on a downgrade may not coast with the gears or transmission of the vehicle in neutral.(b) An operator of a truck, tractor, or bus moving on a downgrade may not coast with the clutch disengaged.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.407. FOLLOWING OR OBSTRUCTING FIRE APPARATUS OR AMBULANCE. (a) An operator, unless on official business, may not follow closer than 500 feet a fire apparatus responding to a fire alarm or drive into or park the vehicle in the block where the fire apparatus has stopped to answer a fire alarm.(b) An operator may not:(1) follow closer than 500 feet an ambulance that is flashing red lights unless the operator is on official business; or(2) drive or park the vehicle where an ambulance has been summoned for an emergency call in a manner intended to interfere with the arrival or departure of the ambulance.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.408. CROSSING FIRE HOSE. An operator may not, without the consent of the fire department official in command, drive over an unprotected hose of a fire department if the hose is on a street or private driveway and is intended for use at a fire or alarm of fire.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.409. DRAWBARS AND TRAILER HITCHES; SADDLE-MOUNT TOWING. (a) The drawbar or other connection between a vehicle drawing another vehicle and the drawn vehicle:(1) must be strong enough to pull all weight drawn; and(2) may not exceed 15 feet between the vehicles except for a connection between two vehicles transporting poles, pipe, machinery, or other objects of structural nature that cannot readily be dismembered.(b) An operator drawing another vehicle and using a chain, rope, or cable to connect the vehicles shall display on the connection a white flag or cloth not less than 12 inches square.(c) A motor vehicle may not draw more than three motor vehicles attached to it by the triple saddle-mount method. In this subsection, "triple saddle-mount method" means the mounting of the front wheels of trailing vehicles on the bed of another vehicle while leaving the rear wheels only of the trailing vehicles in contact with the roadway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.410. TOWING SAFETY CHAINS. (a) An operator of a passenger car or light truck may not draw a trailer, semitrailer, house trailer, or another motor vehicle unless safety chains of a type approved by the department are attached in a manner approved by the department from the trailer, semitrailer, house trailer, or drawn motor vehicle to the drawing vehicle. This subsection does not apply to the drawing of a trailer or semitrailer used for agricultural purposes.(b) The department shall adopt rules prescribing the type of safety chains required to be used according to the weight of the trailer, semitrailer, house trailer, or motor vehicle being drawn. The rules shall:(1) require safety chains to be strong enough to maintain the connection between the trailer, semitrailer, house trailer, or drawn motor vehicle and the drawing vehicle; and(2) show the proper method to attach safety chains between the trailer, semitrailer, house trailer, or drawn motor vehicle and the drawing vehicle.(c) Subsection (b) does not apply to trailers, semitrailers, or house trailers that are equipped with safety chains installed by the original manufacturer before the effective date of the rules.(d) This section does not apply to a trailer, semitrailer, house trailer, or drawn motor vehicle that is operated in compliance with the federal motor carrier safety regulations.(e) In this section, "safety chains" means flexible tension members connected from the front of a drawn vehicle to the rear of the drawing vehicle to maintain connection between the vehicles if the primary connecting system fails.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.113(a), eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1357, Sec. 1, eff. Sept. 1, 1999.

Sec. 545.411. USE OF REST AREA: OFFENSE. (a) A person commits an offense if the person remains at a rest area for longer than 24 hours or erects a tent, shelter, booth, or structure at the rest area and the person:(1) has notice while conducting the activity that the activity is prohibited; or(2) receives notice that the activity is prohibited but does not depart or remove the structure within eight hours after receiving notice.(b) For purposes of this section, a person:(1) has notice if a sign stating the prohibited activity and penalty is posted on the premises; or(2) receives notice if a peace officer orally communicates to the person the prohibited activity and penalty for the offense.(c) It is an exception to Subsection (a) if a nonprofit organization erects a temporary structure at a rest area to provide food services, food, or beverages to travelers and the Texas Department of Transportation:(1) finds that the services would constitute a public service for the benefit of the traveling public; and(2) issues a permit to the organization.(d) In this section, "rest area" means public real property designated as a rest area, comfort station, picnic area, roadside park, or scenic overlook by the Texas Department of Transportation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.412. CHILD PASSENGER SAFETY SEAT SYSTEMS; OFFENSE. (a) A person commits an offense if the person operates a passenger vehicle, transports a child who is younger than eight years of age, unless the child is taller than four feet, nine inches, and does not keep the child secured during the operation of the vehicle in a child passenger safety seat system according to the instructions of the manufacturer of the safety seat system.(b) An offense under this section is a misdemeanor punishable by a fine of not more than $25 for the first offense and not more than $250 for a second or subsequent offense.(b-1) In addition to all other fees and court costs, a person shall pay 15 cents as a court cost on conviction of an offense under this section. Court costs due under this section shall be collected in the same manner as other fees, fines, or costs are collected in the case. The clerk at least monthly shall send the court costs collected under this section to the comptroller for deposit in a separate account in the general revenue fund that may be appropriated only to the Texas Department of Transportation and used to purchase child passenger safety seat systems and distribute them to low-income families.(c) It is a defense to prosecution under this section that the person was operating the vehicle in an emergency or for a law enforcement purpose.(d) Repealed by Acts 2003, 78th Leg., ch. 204, Sec. 8.01.(e) This section does not apply to a person:(1) operating a vehicle transporting passengers for hire, excluding third-party transport service providers when transporting clients pursuant to a contract to provide nonemergency Medicaid transportation; or(2) transporting a child in a vehicle in which all seating positions equipped with child passenger safety seat systems or safety belts are occupied.(f) In this section:(1) "Child passenger safety seat system" means an infant or child passenger restraint system that meets the federal standards for crash-tested restraint systems as set by the National Highway Traffic Safety Administration.(2) "Passenger vehicle" means a passenger car, light truck, sport utility vehicle, passenger van designed to transport 15 or fewer passengers, including the driver, truck, or truck tractor.(3) "Safety belt" means a lap belt and any shoulder straps included as original equipment on or added to a vehicle.(4) "Secured," in connection with use of a safety belt, means using the lap belt and any shoulder straps according to the instructions of:(A) the manufacturer of the vehicle, if the safety belt is original equipment; or(B) the manufacturer of the safety belt, if the safety belt has been added to the vehicle.(g) A judge, acting under Article 45.0511, Code of Criminal Procedure, who elects to defer further proceedings and to place a defendant accused of a violation of this section on probation under that article, in lieu of requiring the defendant to complete a driving safety course approved by the Texas Education Agency, shall require the defendant to attend and present proof that the defendant has successfully completed a specialized driving safety course approved by the Texas Education Agency under the Texas Driver and Traffic Safety Education Act (Article 4413(29c), Vernon's Texas Civil Statutes) that includes four hours of instruction that encourages the use of child passenger safety seat systems and the wearing of seat belts and emphasizes:(1) the effectiveness of child passenger safety seat systems and seat belts in reducing the harm to children being transported in motor vehicles; and(2) the requirements of this section and the penalty for noncompliance. (h) Notwithstanding Section 542.402(a), a municipality or county, at the end of the municipality's or county's fiscal year, shall send to the comptroller an amount equal to 50 percent of the fines collected by the municipality or the county for violations of this section. The comptroller shall deposit the amount received to the credit of the tertiary care fund for use by trauma centers.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.114(a), eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 618, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 910, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1042, Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 204, Sec. 8.01, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 913, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 913, Sec. 2, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 255, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1257, Sec. 1, eff. September 1, 2009.

Sec. 545.4121. DEFENSE; POSSESSION OF CHILD PASSENGER SAFETY SEAT SYSTEM. (a) This section applies to an offense committed under Section 545.412.(b) It is a defense to prosecution of an offense to which this section applies that the defendant provides to the court evidence satisfactory to the court that the defendant possesses an appropriate child passenger safety seat system for each child required to be secured in a child passenger safety seat system under Section 545.412(a).

Added by Acts 2005, 79th Leg., Ch. 913, Sec. 3, eff. September 1, 2005.

Sec. 545.413. SAFETY BELTS; OFFENSE. (a) A person commits an offense if:(1) the person:(A) is at least 15 years of age;(B) is riding in a passenger vehicle while the vehicle is being operated;(C) is occupying a seat that is equipped with a safety belt; and(D) is not secured by a safety belt; or(2) as the operator of a school bus equipped with a safety belt for the operator's seat, the person is not secured by the safety belt.(b) A person commits an offense if the person:(1) operates a passenger vehicle that is equipped with safety belts; and(2) allows a child who is younger than 17 years of age and who is not required to be secured in a child passenger safety seat system under Section 545.412(a) to ride in the vehicle without requiring the child to be secured by a safety belt, provided the child is occupying a seat that is equipped with a safety belt.(b-1) A person commits an offense if the person allows a child who is younger than 17 years of age and who is not required to be secured in a child passenger safety seat system under Section 545.412(a) to ride in a passenger van designed to transport 15 or fewer passengers, including the driver, without securing the child individually by a safety belt, if the child is occupying a seat that is equipped with a safety belt.(c) A passenger vehicle or a seat in a passenger vehicle is considered to be equipped with a safety belt if the vehicle is required under Section 547.601 to be equipped with safety belts.(d) An offense under Subsection (a) is a misdemeanor punishable by a fine of not less than $25 or more than $50. An offense under Subsection (b) is a misdemeanor punishable by a fine of not less than $100 or more than $200.(e) It is a defense to prosecution under this section that:(1) the person possesses a written statement from a licensed physician stating that for a medical reason the person should not wear a safety belt;(2) the person presents to the court, not later than the 10th day after the date of the offense, a statement from a licensed physician stating that for a medical reason the person should not wear a safety belt;(3) the person is employed by the United States Postal Service and performing a duty for that agency that requires the operator to service postal boxes from a vehicle or that requires frequent entry into and exit from a vehicle;(4) the person is engaged in the actual delivery of newspapers from a vehicle or is performing newspaper delivery duties that require frequent entry into and exit from a vehicle;(5) the person is employed by a public or private utility company and is engaged in the reading of meters or performing a similar duty for that company requiring the operator to frequently enter into and exit from a vehicle; (6) the person is operating a commercial vehicle registered as a farm vehicle under the provisions of Section 502.163 that does not have a gross weight, registered weight, or gross weight rating of 48,000 pounds or more; or(7) the person is the operator of or a passenger in a vehicle used exclusively to transport solid waste and performing duties that require frequent entry into and exit from the vehicle.(f) The department shall develop and implement an educational program to encourage the wearing of safety belts and to emphasize:(1) the effectiveness of safety belts and other restraint devices in reducing the risk of harm to passengers in motor vehicles; and(2) the requirements of this section and the penalty for noncompliance.(g) Repealed by Acts 2003, 78th Leg., ch. 204, Sec. 8.01.(h) In this section, "passenger vehicle," "safety belt," and "secured" have the meanings assigned by Section 545.412.(i) A judge, acting under Article 45.0511, Code of Criminal Procedure, who elects to defer further proceedings and to place a defendant accused of a violation of Subsection (b) on probation under that article, in lieu of requiring the defendant to complete a driving safety course approved by the Texas Education Agency, shall require the defendant to attend and present proof that the defendant has successfully completed a specialized driving safety course approved by the Texas Education Agency under the Texas Driver and Traffic Safety Education Act (Article 4413(29c), Vernon's Texas Civil Statutes) that includes four hours of instruction that encourages the use of child passenger safety seat systems and the wearing of seat belts and emphasizes:(1) the effectiveness of child passenger safety seat systems and seat belts in reducing the harm to children being transported in motor vehicles; and(2) the requirements of this section and the penalty for noncompliance.(j) Notwithstanding Section 542.402(a), a municipality or county, at the end of the municipality's or county's fiscal year, shall send to the comptroller an amount equal to 50 percent of the fines collected by the municipality or the county for violations of Subsection (b) of this section. The comptroller shall deposit the amount received to the credit of the tertiary care fund for use by trauma centers.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.115(a), eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 316, Sec. 1, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 515, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 618, Sec. 2, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 910, Sec. 2, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1042, Sec. 2, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 204, Sec. 8.01, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 431, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 913, Sec. 4, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 923, Sec. 4, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 974, Sec. 1, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1257, Sec. 2, eff. September 1, 2009.

Sec. 545.414. RIDING IN OPEN BEDS; OFFENSE. (a) A person commits an offense if the person operates an open-bed pickup truck or an open flatbed truck or draws an open flatbed trailer when a child younger than 18 years of age is occupying the bed of the truck or trailer.(b) An offense under this section is a misdemeanor punishable by a fine of not less than $25 or more than $200.(c) It is a defense to prosecution under this section that the person was:(1) operating or towing the vehicle in a parade or in an emergency;(2) operating the vehicle to transport farmworkers from one field to another field on a farm-to-market road, ranch-to-market road, or county road outside a municipality;(3) operating the vehicle on a beach;(4) operating a vehicle that is the only vehicle owned or operated by the members of a household; or(5) operating the vehicle in a hayride permitted by the governing body of or a law enforcement agency of each county or municipality in which the hayride will occur.(d) Compliance or noncompliance with Subsection (a) is not admissible evidence in a civil trial.(e) In this section, "household" has the meaning assigned by Section 71.005, Family Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 79, Sec. 1, eff. Sept. 1, 2001.

Sec. 545.415. BACKING A VEHICLE. (a) An operator may not back the vehicle unless the movement can be made safely and without interference with other traffic.(b) An operator may not back the vehicle on a shoulder or roadway of a limited-access or controlled-access highway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.416. RIDING ON MOTORCYCLE. (a) An operator of a motorcycle shall ride on the permanent and regular seat attached to the motorcycle.(b) An operator may not carry another person on the motorcycle, and a person who is not operating the motorcycle may not ride on the motorcycle, unless the motorcycle is designed to carry more than one person.(c) If the motorcycle is designed to carry more than one person, a passenger may ride only on the permanent and regular seat, if designed for two persons, or on another seat firmly attached to the motorcycle behind or to the side of the operator.(d) Except as provided by Subsection (e), an operator may not carry another person on a motorcycle unless the other person is at least five years of age. An offense under this subsection is a misdemeanor punishable by a fine of not less than $100 or more than $200. It is a defense to prosecution under this subsection that the operator was operating the motorcycle in an emergency or for a law enforcement purpose.(e) Subsection (d) does not prohibit an operator from carrying on a motorcycle a person younger than five years of age who is seated in a sidecar attached to the motorcycle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1257, Sec. 3, eff. September 1, 2009.

Sec. 545.417. OBSTRUCTION OF OPERATOR'S VIEW OR DRIVING MECHANISM. (a) An operator may not drive a vehicle when it is loaded so that, or when the front seat has a number of persons, exceeding three, so that:(1) the view of the operator to the front or sides of the vehicle is obstructed; or(2) there is interference with the operator's control over the driving mechanism of the vehicle.(b) A passenger in a vehicle may not ride in a position that interferes with the operator's view to the front or sides or control over the driving mechanism of the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.418. OPENING VEHICLE DOORS. A person may not:(1) open the door of a motor vehicle on the side available to moving traffic, unless the door may be opened in reasonable safety without interfering with the movement of other traffic; or(2) leave a door on the side of a vehicle next to moving traffic open for longer than is necessary to load or unload a passenger.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.419. RIDING IN HOUSE TRAILER. A person may not occupy a house trailer while it is being moved.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.4191. PERSON RIDING IN TRAILER OR SEMITRAILER DRAWN BY TRUCK, ROAD TRACTOR, OR TRUCK TRACTOR. (a) A person may not operate a truck, road tractor, or truck tractor when another person occupies a trailer or semitrailer being drawn by the truck, road tractor, or truck tractor.(b) It is a defense to prosecution under this section that:(1) the person was operating or towing the vehicle:(A) in a parade or in an emergency;(B) to transport farmworkers from one field to another field on a farm-to-market road, ranch-to-market road, or county road outside a municipality; or(C) in a hayride permitted by the governing body of or a law enforcement agency of each county or municipality in which the hayride will occur;(2) the person operating or towing the vehicle did not know that another person occupied the trailer or semitrailer; or(3) the person occupying the trailer or semitrailer was in a part of the trailer or semitrailer designed for human habitation.(c) An offense under this section is a Class B misdemeanor.

Added by Acts 2003, 78th Leg., ch. 641, Sec. 1, eff. Sept. 1, 2003.

Sec. 545.420. RACING ON HIGHWAY. (a) A person may not participate in any manner in:(1) a race;(2) a vehicle speed competition or contest;(3) a drag race or acceleration contest;(4) a test of physical endurance of the operator of a vehicle; or(5) in connection with a drag race, an exhibition of vehicle speed or acceleration or to make a vehicle speed record.(b) In this section:(1) "Drag race" means the operation of:(A) two or more vehicles from a point side by side at accelerating speeds in a competitive attempt to outdistance each other; or(B) one or more vehicles over a common selected course, from the same place to the same place, for the purpose of comparing the relative speeds or power of acceleration of the vehicle or vehicles in a specified distance or time.(2) "Race" means the use of one or more vehicles in an attempt to:(A) outgain or outdistance another vehicle or prevent another vehicle from passing;(B) arrive at a given destination ahead of another vehicle or vehicles; or(C) test the physical stamina or endurance of an operator over a long-distance driving route.(c) [Blank](d) Except as provided by Subsections (e)-(h), an offense under Subsection (a) is a Class B misdemeanor.(e) An offense under Subsection (a) is a Class A misdemeanor if it is shown on the trial of the offense that:(1) the person has previously been convicted one time of an offense under that subsection; or(2) the person, at the time of the offense:(A) was operating the vehicle while intoxicated, as defined by Section 49.01, Penal Code; or(B) was in possession of an open container, as defined by Section 49.031, Penal Code.(f) An offense under Subsection (a) is a state jail felony if it is shown on the trial of the offense that the person has previously been convicted two times of an offense under that subsection.(g) An offense under Subsection (a) is a felony of the third degree if it is shown on the trial of the offense that as a result of the offense, an individual suffered bodily injury.(h) An offense under Subsection (a) is a felony of the second degree if it is shown on the trial of the offense that as a result of the offense, an individual suffered serious bodily injury or death.(i) This subsection applies only to a motor vehicle used in the commission of an offense under this section that results in an accident with property damage or personal injury. A peace officer shall require the vehicle to be taken to the nearest licensed vehicle storage facility unless the vehicle is seized as evidence, in which case the vehicle may be taken to a storage facility as designated by the peace officer involved. Notwithstanding Article 18.23, Code of Criminal Procedure, the owner of a motor vehicle that is removed or stored under this subsection is liable for all removal and storage fees incurred and is not entitled to take possession of the vehicle until those fees are paid.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 535, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1258, Sec. 1, eff. September 1, 2009.

Sec. 545.421. FLEEING OR ATTEMPTING TO ELUDE POLICE OFFICER; OFFENSE. (a) A person commits an offense if the person operates a motor vehicle and wilfully fails or refuses to bring the vehicle to a stop or flees, or attempts to elude, a pursuing police vehicle when given a visual or audible signal to bring the vehicle to a stop.(b) A signal under this section that is given by a police officer pursuing a vehicle may be by hand, voice, emergency light, or siren. The officer giving the signal must be in uniform and prominently display the officer's badge of office. The officer's vehicle must bear the insignia of a law enforcement agency, regardless of whether the vehicle displays an emergency light.(c) Except as provided by Subsection (d), an offense under this section is a Class B misdemeanor.(d) An offense under this section is a Class A misdemeanor if the person, during the commission of the offense, recklessly engages in conduct that places another in imminent danger of serious bodily injury.(e) A person is presumed to have recklessly engaged in conduct placing another in imminent danger of serious bodily injury under Subsection (d) if the person while intoxicated knowingly operated a motor vehicle during the commission of the offense. In this subsection, "intoxicated" has the meaning assigned by Section 49.01, Penal Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1280, Sec. 1.21, eff. September 1, 2009.

Sec. 545.422. CROSSING SIDEWALK OR HIKE AND BIKE TRAIL. (a) A person may not drive a motor vehicle on a sidewalk, sidewalk area, or hike and bike trail except on a permanent or authorized temporary driveway.(b) Subsection (a) does not prohibit the operation of a motor vehicle on a hike and bike trail in connection with maintenance of the trail.(c) In this section, "hike and bike trail" means a trail designed for the exclusive use of pedestrians, bicyclists, or both.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.116(a), eff. Sept. 1, 1997.

Sec. 545.423. CROSSING PROPERTY. (a) An operator may not cross a sidewalk or drive through a driveway, parking lot, or business or residential entrance without stopping the vehicle.(b) An operator may not cross or drive in or on a sidewalk, driveway, parking lot, or business or residential entrance at an intersection to turn right or left from one highway to another highway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 545.424. OPERATION OF VEHICLE BY PERSON UNDER 18 YEARS OF AGE. (a) A person under 18 years of age may not operate a motor vehicle:(1) during the 12-month period following issuance of an original Class A, B, or C driver's license to the person:(A) after midnight and before 5 a.m. unless the operation of the vehicle is necessary for the operator to attend or participate in employment or a school-related activity or because of a medical emergency; or(B) with more than one passenger in the vehicle under 21 years of age who is not a family member; or(2) while using a wireless communications device, except in case of emergency.(b) A person under 17 years of age who holds a restricted motorcycle license or moped license, during the 12-month period following the issuance of an original motorcycle license or moped license to the person, may not operate a motorcycle or moped:(1) after midnight and before 5 a.m. unless:(A) the person is in sight of the person's parent or guardian; or(B) the operation of the vehicle is necessary for the operator to attend or participate in employment or a school-related activity or because of a medical emergency; or(2) while using a wireless communications device, except in case of emergency.(c) This section does not apply to:(1) the holder of a hardship license;(2) a person operating a motor vehicle while accompanied in the manner required by Section 521.222(d)(2) for the holder of an instruction permit; or(3) a person licensed by the Federal Communications Commission to operate a wireless communication device or a radio frequency device.(d) For the purposes of this section, employment includes work on a family farm by a member of the family that owns or operates the farm.(e) A peace officer may not stop a vehicle or detain the operator of a vehicle for the sole purpose of determining whether the operator of the vehicle has violated this section.(f) In this section, "wireless communication device" means a handheld or hands-free device that uses commercial mobile service, as defined by 47 U.S.C. Section 332.

Added by Acts 2001, 77th Leg., ch. 1251, Sec. 3, eff. Jan. 1, 2002.Amended by: Acts 2005, 79th Leg., Ch. 357, Sec. 4, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 12.11, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 1253, Sec. 18, eff. September 1, 2009.

Sec. 545.425. USE OF WIRELESS COMMUNICATION DEVICE; OFFENSE. (a) In this section:(1) "Hands-free device" means speakerphone capability or a telephone attachment or other piece of equipment, regardless of whether permanently installed in the motor vehicle, that allows use of the wireless communication device without use of either of the operator's hands.(2) "Wireless communication device" means a device that uses a commercial mobile service, as defined by 47 U.S.C. Section 332.(b) Except as provided by Subsection (c), an operator may not use a wireless communication device while operating a motor vehicle within a school crossing zone, as defined by Section 541.302, Transportation Code, unless:(1) the vehicle is stopped; or(2) the wireless communication device is used with a hands-free device.(b-1) A municipality, county, or other political subdivision that enforces this section shall post a sign that complies with the standards described by this subsection at the entrance to each school crossing zone in the municipality, county, or other political subdivision. The department shall adopt standards that:(1) allow for a sign required to be posted under this subsection to be attached to an existing sign at a minimal cost; and(2) require that a sign required to be posted under this subsection inform an operator that:(A) the use of a wireless communication device is prohibited in the school crossing zone; and(B) the operator is subject to a fine if the operator uses a wireless communication device in the school crossing zone.(c) An operator may not use a wireless communication device while operating a passenger bus with a minor passenger on the bus unless the passenger bus is stopped.(d) It is an affirmative defense to prosecution of an offense under this section that:(1) the wireless communication device was used to make an emergency call to:(A) an emergency response service, including a rescue, emergency medical, or hazardous material response service;(B) a hospital;(C) a fire department;(D) a health clinic;(E) a medical doctor's office;(F) an individual to administer first aid treatment; or(G) a police department; or(2) a sign required by Subsection (b-1) was not posted at the entrance to the school crossing zone at the time of an offense committed in the school crossing zone.(e) This section does not apply to:(1) an operator of an authorized emergency vehicle using a wireless communication device while acting in an official capacity; or(2) an operator who is licensed by the Federal Communications Commission while operating a radio frequency device other than a wireless communication device.(f) This section preempts all local ordinances, rules, or regulations that are inconsistent with specific provisions of this section adopted by a political subdivision of this state relating to the use of a wireless communication device by the operator of a motor vehicle.

Added by Acts 2005, 79th Leg., Ch. 357, Sec. 5, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1105, Sec. 1, eff. September 1, 2009.

Sec. 545.426. OPERATION OF SCHOOL BUS. (a) A person may not operate a school bus if:(1) the door of the school bus is open; or(2) the number of passengers on the bus is greater than the manufacturer's design capacity for the bus.(b) An operator of a school bus, while operating the bus, shall prohibit a passenger from:(1) standing in the bus; or(2) sitting:(A) on the floor of the bus; or(B) in any location on the bus that is not designed as a seat.(c) The department may adopt rules necessary to administer and enforce this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 923, Sec. 5, eff. September 1, 2007.

Sec. 545.427. OPERATION OF VEHICLE WITH INSUFFICIENT UNDERCARRIAGE CLEARANCE. (a) An operator may not drive on or cross a railroad grade crossing unless the vehicle being operated has sufficient undercarriage clearance.(b) An offense under this section is a misdemeanor punishable by a fine of not less than $50 or more than $200.

Added by Acts 2007, 80th Leg., R.S., Ch. 424, Sec. 12, eff. January 1, 2008.Renumbered from Transportation Code, Section 545.426 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(108), eff. September 1, 2009.



CHAPTER 546. OPERATION OF AUTHORIZED EMERGENCY VEHICLES AND CERTAIN OTHER VEHICLES

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE C. RULES OF THE ROAD

CHAPTER 546. OPERATION OF AUTHORIZED EMERGENCY VEHICLES AND

CERTAIN OTHER VEHICLES

SUBCHAPTER A. AUTHORIZED EMERGENCY VEHICLES

Sec. 546.001. PERMISSIBLE CONDUCT. In operating an authorized

emergency vehicle the operator may:

(1) park or stand, irrespective of another provision of this

subtitle;

(2) proceed past a red or stop signal or stop sign, after

slowing as necessary for safe operation;

(3) exceed a maximum speed limit, except as provided by an

ordinance adopted under Section 545.365, as long as the operator

does not endanger life or property; and

(4) disregard a regulation governing the direction of movement

or turning in specified directions.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 546.002. WHEN CONDUCT PERMISSIBLE. (a) In this section,

"police escort" means facilitating the movement of a funeral,

oversized or hazardous load, or other traffic disruption for

public safety purposes by a peace officer described by Articles

2.12(1)-(4), (8), and (22), Code of Criminal Procedure.

(b) Section 546.001 applies only when the operator is:

(1) responding to an emergency call;

(2) pursuing an actual or suspected violator of the law;

(3) responding to but not returning from a fire alarm;

(4) directing or diverting traffic for public safety purposes;

or

(5) conducting a police escort.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 66, Sec. 1, eff. May 16,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

834, Sec. 1, eff. June 17, 2005.

Sec. 546.003. AUDIBLE OR VISUAL SIGNALS REQUIRED. Except as

provided by Section 546.004, the operator of an authorized

emergency vehicle engaging in conduct permitted by Section

546.001 shall use, at the discretion of the operator in

accordance with policies of the department or the local

government that employs the operator, audible or visual signals

that meet the pertinent requirements of Sections 547.305 and

547.702.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 546.004. EXCEPTIONS TO SIGNAL REQUIREMENT. (a) A

volunteer fire fighter who operates a private vehicle as an

authorized emergency vehicle may engage in conduct permitted by

Section 546.001 only when the fire fighter is using visual

signals meeting the pertinent requirements of Sections 547.305

and 547.702.

(b) An authorized emergency vehicle that is operated as a police

vehicle is not required to be equipped with or display a red

light visible from the front of the vehicle.

(c) A police officer may operate an authorized emergency vehicle

for a law enforcement purpose without using the audible or visual

signals required by Section 546.003 if the officer is:

(1) responding to an emergency call or pursuing a suspected

violator of the law with probable cause to believe that:

(A) knowledge of the presence of the officer will cause the

suspect to:

(i) destroy or lose evidence of a suspected felony;

(ii) end a suspected continuing felony before the officer has

obtained sufficient evidence to establish grounds for arrest; or

(iii) evade apprehension or identification of the suspect or the

suspect's vehicle; or

(B) because of traffic conditions on a multilaned roadway,

vehicles moving in response to the audible or visual signals may:

(i) increase the potential for a collision; or

(ii) unreasonably extend the duration of the pursuit; or

(2) complying with a written regulation relating to the use of

audible or visible signals adopted by the local government that

employs the officer or by the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 546.005. DUTY OF CARE. This chapter does not relieve the

operator of an authorized emergency vehicle from:

(1) the duty to operate the vehicle with appropriate regard for

the safety of all persons; or

(2) the consequences of reckless disregard for the safety of

others.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 546.006. DESIGNATED EMERGENCY VEHICLE DURING DECLARED

DISASTERS. (a) From recommendations made under Section

418.013(c), Government Code, the department shall designate which

vehicles may be operated by which designated organizations as

emergency vehicles during declared disasters.

(b) A vehicle designated under Subsection (a) may be operated by

a designated organization as if the vehicle were an authorized

emergency vehicle under this subtitle if:

(1) the governor declares a state of disaster under Section

418.014, Government Code;

(2) the department requests assistance from the designated

organization; and

(3) the vehicle is operated by the designated organization or a

member of the designated organization in response to the state of

disaster.

(c) The department shall adopt rules as necessary to implement

this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 5.02, eff. September 1, 2007.

SUBCHAPTER B. OPERATION OF CERTAIN FIRE-FIGHTING EQUIPMENT

Sec. 546.021. MUTUAL AID ORGANIZATIONS. (a) Two or more

businesses whose activities require the maintenance of

fire-fighting equipment may form a mutual aid organization in

which the member businesses agree to assist each other during an

emergency by supplying fire-fighting equipment or services.

(b) The presiding officer or director of an organization formed

under this section shall deliver a list to the county fire

marshal, or to the commissioners court of a county if the county

does not have a fire marshal, in each county in which a member

business is located. The list must contain the name of the

registered owner and license plate number of each motor vehicle

that each member intends to use in supplying fire-fighting

equipment or services.

(c) If the county fire marshal or commissioners court determines

that the operation of the vehicles on the list is in the public

interest and not a threat to public safety, the marshal or court

shall approve the list.

(d) On approval of the list by the county fire marshal or

commissioners court, a person operating a listed motor vehicle in

response to a call for emergency fire-fighting assistance from a

member has the rights and restrictions placed by this subtitle on

the operator of an authorized emergency vehicle.

(e) A county is not liable for damage to a person or property

caused by a person approved by the county under this section to

operate a motor vehicle for emergency fire-fighting assistance.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 547. VEHICLE EQUIPMENT

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE C. RULES OF THE ROAD

CHAPTER 547. VEHICLE EQUIPMENT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 547.001. DEFINITIONS. In this chapter:

(1) "Air-conditioning equipment" means mechanical vapor

compression refrigeration equipment used to cool a motor vehicle

passenger or operator compartment.

(2) "Explosive cargo vehicle" means a motor vehicle used to

transport explosives or a cargo tank truck used to transport a

flammable liquid or compressed gas.

(2-a) "Golf cart" has the meaning assigned by Section 502.001.

(3) "Light transmission" means the ratio of the amount of light

that passes through a material to the amount of light that falls

on the material and the glazing.

(4) "Luminous reflectance" means the ratio of the amount of

light that is reflected by a material to the amount of light that

falls on the material.

(5) "Multipurpose vehicle" means a motor vehicle that is:

(A) designed to carry 10 or fewer persons; and

(B) constructed on a truck chassis or with special features for

occasional off-road use.

(6) "Safety glazing material" includes only a glazing material

that is constructed, treated, or combined with another material

to reduce substantially, as compared to ordinary sheet or plate

glass, the likelihood of injury to persons by an external object

or by cracked or broken glazing material.

(7) "Slow-moving vehicle" means:

(A) a motor vehicle designed to operate at a maximum speed of 25

miles per hour or less, not including an electric personal

assistive mobility device, as defined by Section 551.201; or

(B) a vehicle, implement of husbandry, or machinery, including

road construction machinery, that is towed by:

(i) an animal; or

(ii) a motor vehicle designed to operate at a maximum speed of

25 miles per hour or less.

(8) "Slow-moving-vehicle emblem" means a triangular emblem that

conforms to standards and specifications adopted by the director

under Section 547.104.

(9) "Sunscreening device" means a film, material, or device that

meets the department's standards for reducing effects of the sun.

(10) "Vehicle equipment" means:

(A) a system, part, or device that is manufactured or sold as

original or replacement equipment or as a vehicle accessory; or

(B) a device or apparel manufactured or sold to protect a

vehicle operator or passenger.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 1318, Sec. 3, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 7, eff. September 1, 2009.

Sec. 547.002. APPLICABILITY. Unless a provision is specifically

made applicable, this chapter and the rules of the department

adopted under this chapter do not apply to:

(1) an implement of husbandry;

(2) road machinery;

(3) a road roller;

(4) a farm tractor;

(5) a bicycle, a bicyclist, or bicycle equipment;

(6) an electric bicycle, an electric bicyclist, or electric

bicycle equipment; or

(7) a golf cart that is operated only as authorized by Section

551.403.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 896, Sec. 2, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1085, Sec. 8, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 8, eff. September 1, 2009.

Sec. 547.003. EQUIPMENT NOT AFFECTED. This chapter does not

prohibit and the department by rule may not prohibit the use of:

(1) equipment required by an agency of the United States; or

(2) a part or accessory not inconsistent with this chapter or a

rule adopted under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.004. GENERAL OFFENSES. (a) A person commits an

offense that is a misdemeanor if the person operates or moves or,

as an owner, knowingly permits another to operate or move, a

vehicle that:

(1) is unsafe so as to endanger a person;

(2) is not equipped in a manner that complies with the vehicle

equipment standards and requirements established by this chapter;

or

(3) is equipped in a manner prohibited by this chapter.

(b) A person commits an offense that is a misdemeanor if the

person operates a vehicle equipped with an item of vehicle

equipment that the person knows has been determined in a

compliance proceeding under Section 547.206 to not comply with a

department standard.

(c) A court may dismiss a charge brought under this section if

the defendant:

(1) remedies the defect before the defendant's first court

appearance; and

(2) pays an administrative fee not to exceed $10.

(d) Subsection (c) does not apply to an offense involving a

commercial motor vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1027, Sec. 10, eff. September 1, 2007.

Sec. 547.005. OFFENSE RELATING TO VIOLATION OF SPECIAL-USE

PROVISIONS. (a) A person may not use a slow-moving-vehicle

emblem on a stationary object or a vehicle other than a

slow-moving vehicle.

(b) A person may not operate a motor vehicle bearing the words

"school bus" unless the vehicle is used primarily to transport

persons to or from school or a school-related activity. In this

subsection, "school" means a privately or publicly supported

elementary or secondary school, day-care center, preschool, or

institution of higher education and includes a church if the

church is engaged in providing formal education.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. ADOPTION OF RULES AND STANDARDS

Sec. 547.101. RULES AND STANDARDS IN GENERAL. (a) The

department may adopt rules necessary to administer this chapter.

(b) The department may adopt standards for vehicle equipment to:

(1) protect the public from unreasonable risk of death or

injury; and

(2) enforce safety standards of the United States as permitted

under the federal motor vehicle act.

(c) A department standard must:

(1) duplicate a standard of the United States that applies to

the same aspect of vehicle equipment performance as the

department standard; or

(2) if there is no standard of the United States for the same

aspect of vehicle equipment performance as the department

standard, conform as closely as possible to a relevant standard

of the United States, similar standards established by other

states, and a standard issued or endorsed by recognized national

standard-setting organizations or agencies.

(d) The department may not adopt a vehicle equipment standard

inconsistent with a standard provided by this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.102. SCHOOL BUS EQUIPMENT STANDARDS. The department

may adopt standards and specifications that:

(1) supplement the standards and specifications provided by this

chapter;

(2) apply to lighting and warning device equipment required for

a school bus; and

(3) at the time adopted, correlate with and conform as closely

as possible to specifications approved by the Society of

Automotive Engineers.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.103. AIR-CONDITIONING EQUIPMENT STANDARDS. The

department may adopt safety requirements, rules, and

specifications that:

(1) apply to air-conditioning equipment; and

(2) correlate with and conform as closely as possible to

recommended practices or standards approved by the Society of

Automotive Engineers.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.104. SLOW-MOVING-VEHICLE EMBLEM STANDARDS. The

director shall adopt standards and specifications that:

(1) apply to the color, size, and mounting position of a

slow-moving-vehicle emblem; and

(2) at the time adopted, correlate with and conform as closely

as practicable to the standards and specifications adopted or

approved by the American Society of Agricultural Engineers for a

uniform emblem to identify a slow-moving vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.105. MAINTENANCE AND SERVICE EQUIPMENT LIGHTING

STANDARDS. (a) The Texas Department of Transportation shall

adopt standards and specifications that:

(1) apply to lamps on highway maintenance and service equipment,

including snow-removal equipment; and

(2) correlate with and conform as closely as possible to

standards and specifications approved by the American Association

of State Highway and Transportation Officials.

(b) The Texas Department of Transportation may adopt standards

and specifications for lighting that permit the use of flashing

lights for identification purposes on highway maintenance and

service equipment, including snow-removal equipment.

(c) The standards and specifications adopted under this section

are in lieu of the standards and specifications otherwise

provided by this chapter for lamps on vehicles.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. PROVISIONS RELATING TO THE OFFER, DISTRIBUTION, AND

SALE OF VEHICLE EQUIPMENT

Sec. 547.201. OFFENSES RELATING TO THE OFFER, DISTRIBUTION, AND

SALE OF VEHICLE EQUIPMENT. (a) A person may not offer or

distribute for sale or sell an item of vehicle equipment for

which a standard is prescribed by this chapter or the department

and that does not comply with the standard. It is an affirmative

defense to prosecution under this subsection that the person did

not have reason to know in the exercise of due care that the item

did not comply with the applicable standard.

(b) A person may not offer or distribute for sale or sell an

item of vehicle equipment for which a standard is prescribed by

this chapter or the department, unless the item or its package:

(1) bears the manufacturer's trademark or brand name; or

(2) complies with each applicable identification requirement

established by an agency of the United States or the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.202. DEPARTMENT CERTIFICATION OR APPROVAL OF VEHICLE

EQUIPMENT. (a) When or after an item of vehicle equipment is

sold in this state, the department shall determine whether a

department standard is prescribed for the item. If a department

standard is prescribed, the department shall determine whether

the item complies with the standard.

(b) If a standard of an agency of the United States or of the

department is not prescribed, the department by rule may require

departmental approval before the sale of the item.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.203. VEHICLE EQUIPMENT TESTING: DEPARTMENT STANDARDS.

(a) The department shall prescribe standards for and approve

testing facilities to:

(1) review test data submitted by a manufacturer to show

compliance with a department standard; and

(2) test an item of vehicle equipment independently in

connection with a proceeding to determine compliance with a

department standard.

(b) The department may not impose a product certification or

approval fee, including a fee for testing facility approval.

(c) The department may:

(1) by rule, require a manufacturer of an item of vehicle

equipment sold in this state to submit adequate test data to show

that the item complies with department standards;

(2) periodically require a manufacturer to submit revised test

data to demonstrate continuing compliance;

(3) purchase an item of vehicle equipment at retail for the

purpose of review and testing under Subsection (a); and

(4) enter into cooperative arrangements with other states and

interstate agencies to reduce duplication of testing and to

facilitate compliance with rules under Subsection (c)(1).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.204. VEHICLE EQUIPMENT TESTING: FEDERAL STANDARDS. (a)

For a vehicle or item of vehicle equipment subject to a motor

vehicle safety standard of the United States, the department may,

on or after the first sale of the vehicle or item of vehicle

equipment:

(1) require the manufacturer to submit adequate test data to

show that the vehicle or item of vehicle equipment complies with

standards of the United States;

(2) review the manufacturer's laboratory test data and the

qualifications of the laboratory; and

(3) independently test the vehicle or item of vehicle equipment.

(b) The department may not require certification or approval of

an item of vehicle equipment subject to a motor vehicle safety

standard of the United States.

(c) The department may not require a manufacturer of a vehicle

or of an item of vehicle equipment subject to a motor vehicle

safety standard of the United States to use an outside laboratory

or a specified laboratory.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.205. INITIATION OF COMPLIANCE PROCEEDING. (a) The

department may initiate a proceeding to determine whether an item

of vehicle equipment complies with a department standard if the

department reasonably believes that the item is being offered or

distributed for sale or sold in violation of the standard.

(b) The department shall send written notice of the proceeding

to the manufacturer of the item by certified mail, return receipt

requested.

(c) The notice required by Subsection (b) must:

(1) cite the standard that the item allegedly violates; and

(2) state that the manufacturer must file a written request with

the department for a hearing not later than the 30th day after

the date the notice is received to obtain a hearing on the issue

of compliance.

(d) When the department sends notice under Subsection (b), the

department shall require the manufacturer to submit to the

department, not later than the 30th day after the date the notice

is received, the names and addresses of the persons the

manufacturer knows to be offering the item for sale to retail

merchants.

(e) On receipt under Subsection (d) of the names and addresses,

the department shall send by certified mail, return receipt

requested, written notice of the compliance proceeding to those

persons.

(f) The notice must:

(1) cite the standard that the item allegedly violates;

(2) state that the manufacturer of the item has been notified

and may request a hearing on the issue of compliance before a

stated date;

(3) state that if the manufacturer or another person requests a

hearing, the person may appear at the hearing;

(4) state that if the manufacturer does not request a hearing,

the person may request a hearing by filing a written request with

the department not later than the 30th day after the date notice

is received; and

(5) state that the person may determine from the department

whether a hearing will be held and the time and place of the

hearing.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.206. COMPLIANCE PROCEEDING HEARING. The department

shall conduct a hearing on the issue of compliance if a person

required by Section 547.205 to be notified requests a hearing in

the manner and within the time specified by that section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.207. COMPLIANCE PROCEEDING ISSUES. (a) In a hearing

under Section 547.206 or in the absence of a request for a

hearing, the department may make a determination of the following

issues only:

(1) whether an item of vehicle equipment has been offered,

distributed, or sold in violation of a department standard;

(2) whether the manufacturer did not submit test data required

by the department under Section 547.203; and

(3) whether an item of vehicle equipment has been offered,

distributed, or sold without the identification required by

Section 547.201.

(b) The department by order shall prohibit the manufacture,

offer for sale, distribution for sale, or sale of the item if the

department finds affirmatively on at least one of the issues.

(c) After entering its order, the department shall send written

notice by certified mail, return receipt requested, to each

person the department notified under Section 547.205.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.208. JUDICIAL REVIEW AND JUDICIAL ENFORCEMENT. (a) A

person may appeal an order entered under Section 547.207 to a

district court in Travis County only if a hearing was held by the

department and the person:

(1) is aggrieved by the order; and

(2) appeared at the hearing on compliance.

(b) The department may bring suit in a district court of Travis

County for an injunction to prohibit the manufacture, offer,

distribution, or sale of an item of vehicle equipment that is the

subject of a department order entered under Section 547.207. The

attorney general shall represent the department in the suit.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. GENERAL PROVISIONS REGARDING LIGHTING REQUIREMENTS

Sec. 547.301. GENERAL PROVISIONS RELATING TO MEASUREMENTS. (a)

Unless expressly stated otherwise, a visibility distance

requirement imposed by this chapter for a lamp or device applies

when a lighted lamp or device is required and is measured as if

the vehicle were unloaded and on a straight, level, unlighted

highway under normal atmospheric conditions.

(b) A mounted height requirement imposed by this chapter for a

lamp or device is measured as if the vehicle were unloaded and on

level ground and is measured from the center of the lamp or

device to the ground.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.302. DUTY TO DISPLAY LIGHTS. (a) A vehicle shall

display each lighted lamp and illuminating device required by

this chapter to be on the vehicle:

(1) at nighttime; and

(2) when light is insufficient or atmospheric conditions are

unfavorable so that a person or vehicle on the highway is not

clearly discernible at a distance of 1,000 feet ahead.

(b) A signaling device, including a stoplamp or a turn signal

lamp, shall be lighted as prescribed by this chapter.

(c) At least one lighted lamp shall be displayed on each side of

the front of a motor vehicle.

(d) Not more than four of the following may be lighted at one

time on the front of a motor vehicle:

(1) a headlamp required by this chapter; or

(2) a lamp, including an auxiliary lamp or spotlamp, that

projects a beam with an intensity brighter than 300 candlepower.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.303. COLOR REQUIREMENTS. (a) Unless expressly

provided otherwise, a lighting device or reflector mounted on the

rear of a vehicle must be or reflect red.

(b) A signaling device mounted on the rear of a vehicle may be

red, amber, or yellow.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.304. APPLICABILITY. (a) A provision of this chapter

that requires a vehicle to be equipped with fixed electric lights

does not apply to a farm trailer or fertilizer trailer registered

under Section 504.504 or a boat trailer with a gross weight of

3,000 pounds or less if the trailer is not operated at a time or

under a condition specified by Section 547.302(a).

(b) Except for Sections 547.323 and 547.324, a provision of this

chapter that requires a vehicle to be equipped with fixed

electric lights does not apply to a boat trailer with a gross

weight of less than 4,500 pounds if the trailer is not operated

at a time or under a condition specified by Section 547.302(a).

(c) Except for Sections 547.323 and 547.324, a provision of this

chapter that requires a vehicle to be equipped with lamps,

reflectors, and lighting equipment does not apply to a mobile

home if the mobile home:

(1) is moved under a permit issued by the Texas Department of

Transportation under Subchapter D, Chapter 623; and

(2) is not moved at a time or under a condition specified by

Section 547.302(a).

(d) A mobile home lighted as provided by this section may be

moved only during daytime.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

280, Sec. 4, eff. June 15, 2007.

Sec. 547.305. RESTRICTIONS ON USE OF LIGHTS. (a) A motor

vehicle lamp or illuminating device, other than a headlamp,

spotlamp, auxiliary lamp, turn signal lamp, or emergency vehicle

or school bus warning lamp, that projects a beam with an

intensity brighter than 300 candlepower shall be directed so that

no part of the high-intensity portion of the beam strikes the

roadway at a distance of more than 75 feet from the vehicle.

(b) Except as expressly authorized by law, a person may not

operate or move equipment or a vehicle, other than a police

vehicle, with a lamp or device that displays a red light visible

from directly in front of the center of the equipment or vehicle.

(c) A person may not operate a motor vehicle equipped with a

red, white, or blue beacon, flashing, or alternating light unless

the equipment is:

(1) used as specifically authorized by this chapter; or

(2) a running lamp, headlamp, taillamp, backup lamp, or turn

signal lamp that is used as authorized by law.

(d) A vehicle may be equipped with alternately flashing lighting

equipment described by Section 547.701 or 547.702 only if the

vehicle is:

(1) a school bus;

(2) an authorized emergency vehicle;

(3) a church bus that has the words "church bus" printed on the

front and rear of the bus so as to be clearly discernable to

other vehicle operators;

(4) a tow truck while under the direction of a law enforcement

officer at the scene of an accident or while hooking up to a

disabled vehicle on a roadway; or

(5) a tow truck with a mounted light bar which has turn signals

and stop lamps in addition to those required by Sections 547.322,

547.323, and 547.324, Transportation Code.

(e) A person may not operate highway maintenance or service

equipment, including snow-removal equipment, that is not equipped

with lamps or that does not display lighted lamps as required by

the standards and specifications adopted by the Texas Department

of Transportation.

(f) In this section "tow truck" means a motor vehicle or

mechanical device that is adapted or used to tow, winch, or move

a disabled vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 380, Sec. 1, eff. July 1,

1999.

SUBCHAPTER E. GENERAL LIGHTING REQUIREMENTS FOR VEHICLES

Sec. 547.321. HEADLAMPS REQUIRED. (a) A motor vehicle shall be

equipped with at least two headlamps.

(b) At least one headlamp shall be mounted on each side of the

front of the vehicle.

(c) Each headlamp shall be mounted at a height from 24 to 54

inches.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.3215. USE OF FEDERAL STANDARD. Unless specifically

prohibited by this chapter, lighting, reflective devices, and

associated equipment on a vehicle or motor vehicle must comply

with:

(1) the current federal standards in 49 C.F.R. Section 571.108;

or

(2) the federal standards in that section in effect, if any, at

the time the vehicle or motor vehicle was manufactured.

Added by Acts 1997, 75th Leg., ch. 324, Sec. 1, eff. Sept. 1,

1997.

Sec. 547.322. TAILLAMPS REQUIRED. (a) Except as provided by

Subsection (b), a motor vehicle, trailer, semitrailer, pole

trailer, or vehicle that is towed at the end of a combination of

vehicles shall be equipped with at least two taillamps.

(b) A passenger car or truck that was manufactured or assembled

before the model year 1960 shall be equipped with at least one

taillamp.

(c) Taillamps shall be mounted on the rear of the vehicle:

(1) at a height from 15 to 72 inches; and

(2) at the same level and spaced as widely apart as practicable

if a vehicle is equipped with more than one lamp.

(d) A taillamp shall emit a red light plainly visible at a

distance of 1,000 feet from the rear of the vehicle.

(e) If vehicles are traveling in combination, only the taillamps

on the rearmost vehicle are required to emit a light for the

distance specified in Subsection (d).

(f) A taillamp or a separate lamp shall be constructed and

mounted to emit a white light that:

(1) illuminates the rear license plate; and

(2) makes the plate clearly legible at a distance of 50 feet

from the rear.

(g) A taillamp, including a separate lamp used to illuminate a

rear license plate, must emit a light when a headlamp or

auxiliary driving lamp is lighted.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.323. STOPLAMPS REQUIRED. (a) Except as provided by

Subsection (b), a motor vehicle, trailer, semitrailer, or pole

trailer shall be equipped with at least two stoplamps.

(b) A passenger car manufactured or assembled before the model

year 1960 shall be equipped with at least one stoplamp.

(c) A stoplamp shall be mounted on the rear of the vehicle.

(d) A stoplamp shall emit a red or amber light, or a color

between red and amber, that is:

(1) visible in normal sunlight at a distance of at least 300

feet from the rear of the vehicle; and

(2) displayed when the vehicle service brake is applied.

(e) If vehicles are traveling in combination, only the stoplamps

on the rearmost vehicle are required to emit a light for the

distance specified in Subsection (d).

(f) A stoplamp may be included as a part of another rear lamp.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.324. TURN SIGNAL LAMPS REQUIRED. (a) Except as

provided by Subsection (b), a motor vehicle, trailer,

semitrailer, or pole trailer shall be equipped with electric turn

signal lamps that indicate the operator's intent to turn by

displaying flashing lights to the front and rear of a vehicle or

combination of vehicles and on that side of the vehicle or

combination toward which the turn is to be made.

(b) Subsection (a) does not apply to a passenger car or truck

less than 80 inches wide manufactured or assembled before the

model year 1960.

(c) Turn signal lamps:

(1) shall be mounted at the same level and spaced as widely

apart as practicable on the front and on the rear of the vehicle;

and

(2) may be included as a part of another lamp on the vehicle.

(d) A turn signal lamp shall emit:

(1) a white or amber light, or a color between white and amber,

if the lamp is mounted on the front of the vehicle; or

(2) a red or amber light, or a color between red and amber, if

the lamp is mounted on the rear of the vehicle.

(e) A turn signal lamp must be visible in normal sunlight at a

distance of:

(1) at least 500 feet from the front and rear of the vehicle if

the vehicle is at least 80 inches wide; and

(2) at least 300 feet from the front and rear of the vehicle if

the vehicle is less than 80 inches wide.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.325. REFLECTORS REQUIRED. (a) Except as provided by

Subchapter F, a motor vehicle, trailer, semitrailer, or pole

trailer shall be equipped with at least two red reflectors on the

rear of the vehicle. A red reflector may be included as a part of

a taillamp.

(b) A reflector shall be:

(1) mounted at a height from 15 to 60 inches; and

(2) visible at night at all distances:

(A) from 100 to 600 feet when directly in front of lawful lower

beams of headlamps; or

(B) from 100 to 350 feet when directly in front of lawful upper

beams of headlamps if the vehicle was manufactured or assembled

before January 1, 1972.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.326. MINIMUM LIGHTING EQUIPMENT REQUIRED. (a) A

vehicle that is not specifically required to be equipped with

lamps or other lighting devices shall be equipped at the times

specified in Section 547.302(a) with at least one lamp that emits

a white light visible at a distance of at least 1,000 feet from

the front and:

(1) two lamps that emit a red light visible at a distance of at

least 1,000 feet from the rear; or

(2) one lamp that emits a red light visible at a distance of at

least 1,000 feet from the rear and two red reflectors visible

when illuminated by the lawful lower beams of headlamps at all

distances from 100 to 600 feet to the rear.

(b) This section also applies to an animal-drawn vehicle and a

vehicle exempted from this chapter by Section 547.002.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.327. SPOTLAMPS PERMITTED. (a) A motor vehicle may be

equipped with not more than two spotlamps.

(b) A spotlamp shall be aimed so that no part of the

high-intensity portion of the beam strikes the windshield,

window, mirror, or occupant of another vehicle in use.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.328. FOG LAMPS PERMITTED. (a) A motor vehicle may be

equipped with not more than two fog lamps.

(b) A fog lamp shall be:

(1) mounted on the front of the vehicle at a height from 12 to

30 inches; and

(2) aimed so that no part of the high-intensity portion of the

beam from a lamp mounted to the left of center on a vehicle

projects a beam of light at a distance of 25 feet that is higher

than four inches below the level of the center of the lamp.

(c) Lighted fog lamps may be used with lower headlamp beams as

specified by Section 547.333.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.329. AUXILIARY PASSING LAMPS PERMITTED. (a) A motor

vehicle may be equipped with no more than two auxiliary passing

lamps.

(b) An auxiliary passing lamp shall be mounted on the front of

the vehicle at a height from 24 to 42 inches.

(c) An auxiliary passing lamp may be used with headlamps as

specified by Section 547.333.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.330. AUXILIARY DRIVING LAMPS PERMITTED. (a) A motor

vehicle may be equipped with no more than two auxiliary driving

lamps.

(b) An auxiliary driving lamp shall be mounted on the front of

the vehicle at a height from 16 to 42 inches.

(c) Auxiliary driving lamps may be used with headlamps as

specified by Section 547.333.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.331. HAZARD LAMPS PERMITTED. (a) A vehicle may be

equipped with lamps to warn other vehicle operators of a

vehicular traffic hazard that requires unusual care in

approaching, overtaking, or passing.

(b) The lamps shall be:

(1) mounted at the same level and spaced as widely apart as

practicable on the front and on the rear of the vehicle; and

(2) visible at a distance of at least 500 feet in normal

sunlight.

(c) The lamps shall display simultaneously flashing lights that

emit:

(1) a white or amber light, or a color between white and amber,

if the lamp is mounted on the front of the vehicle; or

(2) a red or amber light, or a color between red and amber, if

the lamp is mounted on the rear of the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.332. OTHER LAMPS PERMITTED. A motor vehicle may be

equipped with:

(1) not more than two side cowl or fender lamps that emit an

amber or white light without glare;

(2) not more than two running board courtesy lamps, one on each

side of the vehicle, that emit an amber or white light without

glare; and

(3) one or more backup lamps that:

(A) emit an amber or white light only when the vehicle is not

moving forward; and

(B) may be displayed separately or in combination with another

lamp.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.333. MULTIPLE-BEAM LIGHTING EQUIPMENT REQUIRED. (a)

Unless provided otherwise, a headlamp, auxiliary driving lamp,

auxiliary passing lamp, or combination of those lamps mounted on

a motor vehicle, other than a motorcycle or motor-driven cycle:

(1) shall be arranged so that the operator can select at will

between distributions of light projected at different elevations;

and

(2) may be arranged so that the operator can select the

distribution automatically.

(b) A lamp identified by Subsection (a) shall produce:

(1) an uppermost distribution of light or composite beam that is

aimed and emits light sufficient to reveal a person or vehicle at

a distance of at least 450 feet ahead during all conditions of

loading; and

(2) a lowermost distribution of light or composite beam that:

(A) is aimed and emits light sufficient to reveal a person or

vehicle at a distance of at least 150 feet ahead; and

(B) is aimed so that no part of the high-intensity portion of

the beam on a vehicle that is operated on a straight, level road

under any condition of loading projects into the eyes of an

approaching vehicle operator.

(c) A person who operates a vehicle on a roadway or shoulder

shall select a distribution of light or composite beam that is

aimed and emits light sufficient to reveal a person or vehicle at

a safe distance ahead of the vehicle, except that:

(1) an operator approaching an oncoming vehicle within 500 feet

shall select:

(A) the lowermost distribution of light or composite beam,

regardless of road contour or condition of loading; or

(B) a distribution aimed so that no part of the high-intensity

portion of the lamp projects into the eyes of an approaching

vehicle operator; and

(2) an operator approaching a vehicle from the rear within 300

feet may not select the uppermost distribution of light.

(d) A motor vehicle of a model year of 1948 or later, other than

a motorcycle or motor-driven cycle, that has multiple-beam

lighting equipment shall be equipped with a beam indicator that

is:

(1) designed and located so that the lighted indicator is

visible without glare to the vehicle operator; and

(2) lighted only when the uppermost distribution of light is in

use.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.334. SINGLE-BEAM LIGHTING EQUIPMENT PERMITTED. (a) In

lieu of the multiple-beam lighting equipment required by Section

547.333, a headlamp system that provides a single distribution of

light and meets the requirements of Subsection (b) is permitted

for:

(1) a farm tractor; or

(2) a motor vehicle manufactured and sold before September 4,

1948.

(b) The headlamp system specified by Subsection (a) shall:

(1) emit a light sufficient to reveal a person or vehicle at a

distance of at least 200 feet; and

(2) be aimed so that no part of the high-intensity portion of

the lamp projects a beam:

(A) higher than five inches below the level of the center of the

lamp at a distance of 25 feet ahead; or

(B) higher than 42 inches above the ground at a distance of 75

feet ahead.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.335. ALTERNATIVE ROAD LIGHTING EQUIPMENT PERMITTED. In

lieu of the multiple-beam or single-beam lighting equipment

otherwise required by this subchapter, a motor vehicle that is

operated at a speed of not more than 20 miles per hour under the

conditions specified in Section 547.302(a) may be equipped with

two lighted lamps:

(1) mounted on the front of the vehicle; and

(2) capable of revealing a person or vehicle 100 feet ahead.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER F. ADDITIONAL LIGHTING REQUIREMENTS FOR CERTAIN LARGE

VEHICLES

Sec. 547.351. APPLICABILITY. The color, mounting, and

visibility requirements in this subchapter apply only to

equipment on a vehicle described by Section 547.352.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.352. ADDITIONAL LIGHTING EQUIPMENT REQUIREMENTS. In

addition to other equipment required by this chapter:

(1) a bus, truck, trailer, or semitrailer that is at least 80

inches wide shall be equipped with:

(A) two clearance lamps on the front, one at each side;

(B) two clearance lamps on the rear, one at each side;

(C) four side marker lamps, one on each side at or near the

front and one on each side at or near the rear;

(D) four reflectors, one on each side at or near the front and

one on each side at or near the rear; and

(E) hazard lamps that meet the requirements of Section 547.331;

(2) a bus or truck that is at least 30 feet long shall be

equipped with hazard lamps that meet the requirements of Section

547.331;

(3) a trailer or semitrailer that is at least 30 feet long shall

be equipped with:

(A) two side marker lamps, one centrally mounted on each side

with respect to the length of the vehicle;

(B) two reflectors, one centrally mounted on each side with

respect to the length of the vehicle; and

(C) hazard lamps that meet the requirements of Section 547.331;

(4) a pole trailer shall be equipped with:

(A) two side marker lamps, one at each side at or near the front

of the load;

(B) one reflector at or near the front of the load;

(C) one combination marker lamp that:

(i) emits an amber light to the front and a red light to the

rear and side; and

(ii) is mounted on the rearmost support for the load to indicate

the maximum width of the trailer; and

(D) hazard lamps that meet the requirements of Section 547.331,

if the pole trailer is at least 30 feet long or at least 80

inches wide;

(5) a truck-tractor shall be equipped with:

(A) two clearance lamps, one at each side on the front of the

cab; and

(B) hazard lamps that meet the requirements of Section 547.331,

if the truck-tractor is at least 30 feet long or at least 80

inches wide; and

(6) a vehicle at least 80 inches wide may be equipped with:

(A) not more than three front identification lamps without

glare; and

(B) not more than three rear identification lamps without glare.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.353. COLOR REQUIREMENTS. (a) A clearance lamp,

identification lamp, side marker lamp, or reflector mounted on

the front, on the side near the front, or in the center of the

vehicle must be or reflect amber.

(b) A clearance lamp, identification lamp, side marker lamp, or

reflector mounted on the rear or the side near the rear of the

vehicle must be or reflect red.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.354. MOUNTING REQUIREMENTS. (a) A reflector shall be

mounted:

(1) at a height from 24 to 60 inches; or

(2) as high as practicable on the permanent structure of the

vehicle if the highest part of the permanent structure is less

than 24 inches.

(b) A rear reflector may be:

(1) included as a part of a taillamp if the reflector meets each

other requirement of this subchapter; and

(2) mounted on each side of the bolster or load, if the vehicle

is a pole trailer.

(c) A clearance lamp shall be mounted, if practicable, on the

permanent structure of the vehicle to indicate the extreme height

and width of the vehicle, except that:

(1) a clearance lamp on a truck-tractor shall be mounted to

indicate the extreme width of the cab; and

(2) a front clearance lamp may be mounted at a height that

indicates, as near as practicable, the extreme width of the

trailer if mounting of the lamp as otherwise provided by this

section would not indicate the extreme width of the trailer.

(d) A clearance lamp and side marker lamp may be mounted in

combination if each lamp complies with the visibility

requirements of Section 547.355.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.355. VISIBILITY REQUIREMENTS. (a) A clearance lamp,

identification lamp, or side marker lamp shall be visible and

recognizable under normal atmospheric conditions at all distances

from 50 to 500 feet from the vehicle on the side, front, or rear

where the lamp is mounted.

(b) A reflector required by this chapter mounted on a vehicle

subject to this subchapter shall be visible from the rear, if a

rear reflector, or from the applicable side, if a side reflector,

at nighttime at all distances from 100 to 600 feet from the

vehicle when the reflector is directly in front of:

(1) lawful lower beams of headlamps; or

(2) lawful upper beams of headlamps on a vehicle manufactured or

assembled before January 1, 1972.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER G. ALTERNATIVE LIGHTING REQUIREMENTS FOR FARM

TRACTORS, FARM EQUIPMENT, AND IMPLEMENTS OF HUSBANDRY

Sec. 547.371. GENERAL LIGHTING EQUIPMENT REQUIREMENTS. (a)

Except as provided by Subsection (b), a farm tractor,

self-propelled unit of farm equipment, or implement of husbandry

shall be equipped with:

(1) at least two headlamps that comply with Section 547.333,

547.334, or 547.335;

(2) at least one red lamp visible at a distance of at least

1,000 feet from the rear and mounted as far to the left of the

center of the vehicle as practicable;

(3) at least two red reflectors visible at all distances from

100 to 600 feet from the rear when directly in front of lawful

lower beams of headlamps; and

(4) hazard lamps as described in Section 547.331, which shall be

lighted and visible in normal sunlight at a distance of at least

1,000 feet from the front and rear.

(b) A farm tractor, self-propelled unit of farm equipment, or

implement of husbandry manufactured or assembled on or before

January 1, 1972, is required to be equipped as provided by

Subsection (a) only at the times specified by Section 547.302(a),

and hazard lamps are not required.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.372. LIGHTING REQUIREMENTS FOR COMBINATION VEHICLES.

(a) If a unit of farm equipment or implement of husbandry is

towed by a farm tractor and the towed object or its load extends

more than four feet to the rear of the tractor or obscures a

light on the tractor, the towed object shall be equipped at the

times specified by Section 547.302(a) with at least two rear red

reflectors that are:

(1) visible at all distances from 100 to 600 feet when directly

in front of lawful lower beams of headlamps; and

(2) mounted to indicate, as nearly as practicable, the extreme

width of the vehicle or combination of vehicles.

(b) If a unit of farm equipment or implement of husbandry is

towed by a farm tractor and extends more than four feet to the

left of the centerline of the tractor, the towed object shall be

equipped at the times specified by Section 547.302(a) with a

front amber reflector that is:

(1) visible at all distances from 100 to 600 feet when directly

in front of lawful lower beams of headlamps; and

(2) mounted to indicate, as nearly as practicable, the extreme

left projection of the towed object.

(c) Reflective tape or paint may be used as an alternative to

the reflectors required by this section if the alternative

complies with the other requirements of this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER H. LIGHTING REQUIREMENTS IN SPECIAL CIRCUMSTANCES

Sec. 547.381. OBSTRUCTED LIGHTS ON COMBINATION VEHICLES. (a) A

motor vehicle when operated in combination with another vehicle

is not required to display a lighted lamp, other than a taillamp,

if the lamp is obscured because of its location by another

vehicle in the combination of vehicles.

(b) Subsection (a) is not an exception for the lighting as

provided by this chapter of:

(1) front clearance lamps on the frontmost vehicle in the

combination; or

(2) rear lamps on the rearmost vehicle in the combination.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.382. LIGHTING EQUIPMENT ON PROJECTING LOADS. (a) A

vehicle transporting a load that extends to the rear at least

four feet beyond the bed or body of the vehicle shall display on

the extreme end of the load at the times specified in Section

547.302(a):

(1) two red lamps visible at a distance of at least 500 feet

from the rear;

(2) two red reflectors that indicate the maximum width and are

visible at nighttime at all distances from 100 to 600 feet from

the rear when directly in front of lawful lower beams of

headlamps; and

(3) two red lamps, one on each side, that indicate the maximum

overhang and are visible at a distance of at least 500 feet from

the side.

(b) At all other times, a vehicle transporting a load that

extends beyond the vehicle's sides or more than four feet beyond

the vehicle's rear shall display red flags that:

(1) are at least 12 inches square;

(2) mark the extremities of the load; and

(3) are placed where a lamp is required by this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.383. LIGHTING REQUIREMENTS ON PARKED VEHICLES. (a) A

vehicle, other than a motor-driven cycle, shall be equipped with

at least one lamp, or a combination of lamps, that:

(1) emits a white or amber light visible at a distance of 1,000

feet from the front and a red light visible at a distance of

1,000 feet from the rear; and

(2) is mounted so that at least one lamp is installed as near as

practicable to the side of the vehicle that is closest to passing

traffic.

(b) A vehicle, other than a motor-driven cycle, that is parked

or stopped on a roadway or shoulder at a time specified in

Section 547.302(a) shall display a lamp that complies with

Subsection (a).

(c) A vehicle that is lawfully parked on a highway is not

required to display lights at night-time if there is sufficient

light to reveal a person or vehicle on the highway at a distance

of 1,000 feet.

(d) A lighted headlamp on a parked vehicle shall be dimmed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER I. PROVISIONS RELATING TO BRAKE REQUIREMENTS ON

VEHICLES

Sec. 547.401. BRAKES REQUIRED. (a) Except as provided by

Subsection (b), a motor vehicle, trailer, semitrailer, pole

trailer, or combination of those vehicles shall be equipped with

brakes that comply with this chapter.

(b) A trailer, semitrailer, or pole trailer is not required to

have brakes if:

(1) its gross weight is 4,500 pounds or less; or

(2) its gross weight is heavier than 4,500 pounds but not

heavier than 15,000 pounds, and it is drawn at a speed of not

more than 30 miles per hour.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.402. OPERATION AND MAINTENANCE OF BRAKES. (a)

Required brakes shall operate on each wheel of a vehicle except:

(1) special mobile equipment;

(2) a vehicle that is towed as a commodity when at least one set

of the towed vehicle's wheels is on the roadway, if the

combination of vehicles complies with the performance

requirements of this chapter; and

(3) a trailer, semitrailer, or pole trailer with a gross weight

heavier than 4,500 pounds but not heavier than 15,000 pounds

drawn at a speed of more than 30 miles per hour, if the brakes

operate on both wheels of the rear axle.

(b) A truck or truck-tractor that has at least three axles is

not required to have brakes on the front wheels, but must have

brakes that:

(1) operate on the wheels of one steerable axle if the vehicle

is equipped with at least two steerable axles; and

(2) comply with the performance requirements of this chapter.

(c) A trailer or semitrailer that has a gross weight of 15,000

pounds or less may use surge or inertia brake systems to satisfy

the requirements of Subsection (a).

(d) Brakes shall be maintained in good working order and

adjusted to operate on wheels on each side of the vehicle as

equally as practicable.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.403. SERVICE BRAKES REQUIRED. (a) A vehicle required

to have brakes by this subchapter, other than special mobile

equipment, shall be equipped with service brakes that:

(1) comply with the performance requirements of this subchapter;

and

(2) are adequate to control the movement of the vehicle,

including stopping and holding, under all loading conditions and

when on any grade on which the vehicle is operated.

(b) A vehicle required to have brakes by this subchapter shall

be equipped so that one control device operates the service

brakes. This subsection does not prohibit an additional control

device that may be used to operate brakes on a towed vehicle. A

vehicle that tows another vehicle as a commodity when at least

one set of the towed vehicle's wheels is on the roadway is not

required to comply with this requirement unless the brakes on the

towing and towed vehicles are designed to be operated by a single

control on the towing vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.404. PARKING BRAKES REQUIRED. (a) A vehicle required

to have brakes by this subchapter, other than a motorcycle or

motor-driven cycle, shall be equipped with parking brakes

adequate to hold the vehicle:

(1) on any grade on which the vehicle is operated;

(2) under all loading conditions; and

(3) on a surface free from snow, ice, or loose material.

(b) The parking brakes shall be:

(1) designed to operate continuously as required once applied,

despite a leakage or an exhaustion of power source; and

(2) activated by the vehicle operator's muscular effort, by

spring action, or by equivalent means.

(c) The parking brakes may be assisted by the service brakes or

by another power source, unless a failure in the power source

would prevent the parking brakes from operating as required by

this section.

(d) The same brake drums, brake shoes and lining assemblies,

brake shoe anchors, and mechanical brake shoe actuation mechanism

normally associated with wheel brake assemblies may be used for

the parking brakes and service brakes.

(e) If the means of applying the parking brakes and service

brakes are connected, the brake system shall be constructed so

that the failure of one part will not cause the vehicle to be

without operative brakes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.405. EMERGENCY BRAKES REQUIRED. (a) A vehicle used to

tow another vehicle equipped with air-controlled brakes shall be

equipped with the following means, together or separate, for

applying the trailer brakes in an emergency:

(1) an automatic device that applies the brakes to a fixed

pressure from 20 to 45 pounds per square inch if the towing

vehicle's air supply is reduced; and

(2) a manual device to apply and release the brakes that is

readily operable by a person seated in the operator's seat and

arranged so that:

(A) its emergency position or method of operation is clearly

indicated; and

(B) its use does not prevent operation of the automatic brakes.

(b) In addition to the single control device required by Section

547.403, a vehicle used to tow another vehicle equipped with

vacuum brakes shall be equipped with a second control device

that:

(1) is used to operate the brakes on a towed vehicle in an

emergency;

(2) is independent of brake air, hydraulic, or other pressure

and independent of other controls, unless the braking system is

arranged to automatically apply the towed vehicle's brakes if the

pressure for the second control device on the towing vehicle

fails; and

(3) is not required to provide modulated braking.

(c) Subsections (a) and (b) do not apply to a vehicle that tows

another vehicle as a commodity when at least one set of wheels of

the towed vehicle is on the roadway.

(d) A trailer, semitrailer, or pole trailer that is equipped

with air or vacuum brakes or that has a gross weight heavier than

3,000 pounds shall be equipped with brakes that:

(1) operate on all wheels; and

(2) are promptly applied automatically and remain applied for at

least 15 minutes in case of a breakaway from the towing vehicle.

(e) A motor vehicle used to tow a trailer, semitrailer, or pole

trailer equipped with brakes shall be equipped with service

brakes arranged so that, in case of a breakaway of the towed

vehicle, the towing vehicle is capable of stopping by use of its

service brakes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.406. BRAKE RESERVOIR OR RESERVE CAPACITY REQUIRED. (a)

A bus, truck, or truck-tractor equipped with air brakes shall be

equipped with at least one reservoir that:

(1) is sufficient to ensure that the service brakes can be fully

applied without lowering the reservoir pressure, if fully charged

to the maximum pressure as regulated by the air compressor

governor cut-out setting, by more than 20 percent; and

(2) has a means for readily draining accumulated oil or water.

(b) A truck with at least three axles that is equipped with

vacuum brakes or a truck-tractor or truck used to tow a vehicle

equipped with vacuum brakes shall be equipped with a reserve

capacity or a vacuum reservoir sufficient to ensure that, with

the reserve capacity or vacuum reservoir fully charged and with

the engine stopped, the service brakes can be fully applied

without depleting the vacuum supply by more than 40 percent.

(c) A motor vehicle, trailer, semitrailer, or pole trailer that

is equipped with an air or vacuum reservoir or reserve capacity

shall be equipped with a check valve or equivalent device to

prevent depletion of the air or vacuum supply by failure or

leakage.

(d) An air brake system installed on a trailer shall be designed

to prevent a backflow of air from the supply reservoir through

the supply line.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.407. BRAKE WARNING DEVICES REQUIRED. (a) A bus,

truck, or truck-tractor that uses air to operate its brakes or

the brakes of a towed vehicle shall be equipped with:

(1) a warning signal, other than a pressure gauge, that is

readily audible or visible to the vehicle operator and that shows

when the air reservoir pressure is below 50 percent of the air

compressor governor cut-out pressure; and

(2) a pressure gauge visible to the vehicle operator that shows

in pounds per square inch the pressure available for braking.

(b) A truck-tractor or truck used to tow a vehicle equipped with

vacuum brakes, or a truck with at least three axles that is

equipped with vacuum brakes, shall be equipped with a warning

signal, other than a gauge showing vacuum, that is readily

audible or visible to the vehicle operator and that shows when

the vacuum in the reservoir or reserve capacity is less than

eight inches of mercury. This subsection does not apply to an

operation in which a motor vehicle, trailer, or semitrailer is

transported as a commodity when at least one set of the vehicle's

wheels is on the roadway.

(c) If a vehicle required to be equipped with a warning device

is equipped with air and vacuum power to operate its brakes or

the brakes on a towed vehicle, the warning devices required may

be combined into a single device that is not a pressure or vacuum

gauge.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.408. PERFORMANCE REQUIREMENTS FOR BRAKES. (a) A motor

vehicle or combination of vehicles shall be equipped with service

brakes capable of:

(1) developing a braking force that is not less than:

(A) 52.8 percent of the gross weight of the vehicle for a

passenger vehicle; or

(B) 43.5 percent of the gross weight of the vehicle for a

vehicle other than a passenger vehicle;

(2) decelerating to a stop from 20 miles per hour or less at not

less than:

(A) 17 feet per second per second for a passenger vehicle; or

(B) 14 feet per second per second for other vehicles; and

(3) stopping from a speed of 20 miles per hour in a distance,

measured from the location where the service brake pedal or

control is activated, of not more than:

(A) 25 feet for a passenger vehicle;

(B) 30 feet for a motorcycle, motor-driven cycle, or single unit

vehicle with a manufacturer's gross vehicle weight rating of

10,000 pounds or less;

(C) 40 feet for:

(i) a single unit vehicle with a manufacturer's gross weight

rating of more than 10,000 pounds;

(ii) a two-axle towing vehicle and trailer combination with a

weight of 3,000 pounds or less;

(iii) a bus that does not have a manufacturer's gross weight

rating; and

(iv) the combination of vehicles in an operation exempted by

Section 547.407(b); and

(D) 50 feet for other vehicles.

(b) A test for deceleration or stopping distance shall be

performed on a dry, smooth, hard surface that:

(1) is free of loose material; and

(2) does not exceed plus or minus one percent grade.

(c) In this section, "passenger vehicle" means a vehicle that

has a maximum seating capacity of 10 persons, including the

operator, and that does not have a manufacturer's gross vehicle

weight rating.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER J. PROVISIONS RELATING TO WARNING DEVICE REQUIREMENTS

ON VEHICLES

Sec. 547.501. AUDIBLE WARNING DEVICES. (a) A motor vehicle

shall be equipped with a horn in good working condition that

emits a sound audible under normal conditions at a distance of at

least 200 feet.

(b) A vehicle may not be equipped with and a person may not use

on a vehicle a siren, whistle, or bell unless the vehicle is:

(1) a commercial vehicle that is equipped with a theft alarm

signal device arranged so that the device cannot be used as an

ordinary warning signal; or

(2) an authorized emergency vehicle that is equipped with a

siren, whistle, or bell that complies with Section 547.702.

(c) A motor vehicle operator shall use a horn to provide audible

warning only when necessary to insure safe operation.

(d) A warning device, including a horn, may not emit an

unreasonably loud or harsh sound or a whistle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.502. VISIBLE WARNING DEVICES REQUIRED. (a) Except as

provided by Subsection (b), a person who operates, outside an

urban district or on a divided highway, a truck, bus, or

truck-tractor or a motor vehicle towing a house trailer shall

carry in the vehicle:

(1) at daytime:

(A) at least two red flags at least 12 inches square; and

(B) standards to support the flags; and

(2) at nighttime:

(A) at least three flares and at least three red-burning fusees;

(B) at least three red electric lanterns; or

(C) at least three portable red emergency reflectors.

(b) A person who operates an explosive cargo vehicle at

nighttime:

(1) shall carry in the vehicle three red electric lanterns or

three portable red emergency reflectors; and

(2) may not carry in the vehicle a flare, fusee, or signal

produced by flame.

(c) A flare, electric lantern, or portable reflector must be

visible and distinguishable at a distance of at least 600 feet at

night under normal atmospheric conditions.

(d) A portable reflector unit must be designed and constructed

to reflect a red light clearly visible at all distances from 100

to 600 feet under normal atmospheric conditions at night when

directly in front of lawful lower beams of headlamps.

(e) A flare, fusee, electric lantern, portable reflector, or

warning flag must be a type approved by the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.503. DISPLAY OF HAZARD LAMPS. (a) The operator of a

vehicle that is described by Subsection (b) and that is stopped

on a roadway or shoulder shall immediately display vehicular

hazard warning lamps that comply with Section 547.331, unless the

vehicle:

(1) is parked lawfully in an urban district;

(2) is stopped lawfully to receive or discharge a passenger;

(3) is stopped to avoid conflict with other traffic;

(4) is stopped to comply with a direction of a police officer or

an official traffic-control device; or

(5) displays other warning devices as required by Sections

547.504-547.507.

(b) This section applies to a truck, bus, truck-tractor,

trailer, semitrailer, or pole trailer at least 80 inches wide or

at least 30 feet long.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.504. DISPLAY OF DEVICES WHEN LIGHTED LAMPS REQUIRED.

(a) Unless sufficient light exists to reveal a person or vehicle

at a distance of 1,000 feet, the operator of a vehicle described

by Section 547.503(b) or an explosive cargo vehicle shall display

warning devices that comply with the requirements of Section

547.502:

(1) when lighted lamps are required; and

(2) under the conditions stated in this section.

(b) Except as provided by Section 547.506 and Subsection (d),

the operator of a vehicle described by Section 547.503(b) or an

explosive cargo vehicle that is disabled, or stopped for more

than 10 minutes, on a roadway outside an urban district shall:

(1) immediately place a lighted red electric lantern or a

portable red emergency reflector at the traffic side of the

vehicle in the direction of the nearest approaching traffic; and

(2) place in the following order and as soon as practicable

within 15 minutes one lighted red electric lamp or portable red

emergency reflector:

(A) in the center of the lane occupied by the vehicle toward

approaching traffic approximately 100 feet from the vehicle; and

(B) in the center of the lane occupied by the vehicle in the

opposite direction approximately 100 feet from the vehicle.

(c) Except as provided by Section 547.506 and Subsection (d),

the operator of a vehicle described by Section 547.503(b) or an

explosive cargo vehicle that is disabled, or stopped for more

than 10 minutes, on a roadway of a divided highway shall place

the warning devices described by Subsection (b):

(1) in the center of the lane occupied by the vehicle toward

approaching traffic approximately 200 feet from the vehicle;

(2) in the center of the lane occupied by the vehicle toward

approaching traffic approximately 100 feet from the vehicle; and

(3) at the traffic side approximately 10 feet from the vehicle

in the direction of the nearest approaching traffic.

(d) As an alternative to the use of electric lamps or red

reflectors and except as provided by Subsection (e), the operator

of a vehicle described by Section 547.503(b) may display a

lighted fusee to comply with the requirements of Subsection

(b)(1) or liquid-burning flares to comply with the requirements

of Subsections (b)(2) and (c). If the operator uses

liquid-burning flares to comply with Subsection (b)(2), the

operator shall also, after complying with Subsection (b)(2)(B),

place a liquid-burning flare at the traffic side of the vehicle

at least 10 feet in the direction of the nearest approaching

traffic. If a fusee is used to comply with Subsection (b)(1), the

operator shall comply with Subsection (b)(2) within the burning

period of the fusee.

(e) The operator of an explosive cargo vehicle may not display

as a warning device a flare, fusee, or signal produced by flame.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.505. DISPLAY OF DEVICES WHEN LIGHTED LAMPS ARE NOT

REQUIRED. (a) The operator of a vehicle described by Section

547.503(b) or an explosive cargo vehicle that is disabled, or

stopped for more than 10 minutes, on a roadway outside an urban

district or on a roadway of a divided highway when lighted lamps

are not required shall display two red flags that comply with

Section 547.502.

(b) If traffic on the roadway moves in two directions, one flag

shall be placed approximately 100 feet to the rear and one

approximately 100 feet ahead of the vehicle in the center of the

lane occupied by the vehicle.

(c) If traffic on the roadway moves in one direction, one flag

shall be placed approximately 100 feet and one approximately 200

feet to the rear of the vehicle in the center of the lane

occupied by the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.506. DISPLAY OF DEVICES: VEHICLES OFF ROADWAY. The

operator of a vehicle described by Section 547.503(b) or an

explosive cargo vehicle that is stopped entirely on the shoulder

at a time and in a place referred to in this subchapter shall

place required warning devices on the shoulder as close as

practicable to the edge of the roadway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.507. DISPLAY OF DEVICES WHEN VIEW OF VEHICLE

OBSTRUCTED. Unless sufficient light exists to reveal a person or

vehicle at a distance of 1,000 feet, the operator of a vehicle

described by Section 547.503(b) or an explosive cargo vehicle

that is disabled, or stopped for more than 10 minutes, within 500

feet of a curve, hillcrest, or other obstruction to view shall

place the required warning device for the direction of the

obstruction from 100 to 500 feet from the vehicle so as to

provide ample warning to other traffic.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.508. OFFENSE RELATING TO WARNING DEVICES. (a) Except

as provided by Subsection (b), a person may not remove, damage,

destroy, misplace, or extinguish a warning device required under

Sections 547.502-547.507 when the device is being displayed or

used as required.

(b) This section does not apply to:

(1) an owner of a vehicle or the owner's authorized agent or

employee; or

(2) a peace officer acting in an official capacity.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER K. PROVISIONS RELATING TO OTHER VEHICLE EQUIPMENT

Sec. 547.601. SAFETY BELTS REQUIRED. A motor vehicle required

by Chapter 548 to be inspected shall be equipped with front

safety belts if safety belt anchorages were part of the

manufacturer's original equipment on the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.602. MIRRORS REQUIRED. A motor vehicle, including a

motor vehicle used to tow another vehicle, shall be equipped with

a mirror located to reflect to the operator a view of the highway

for a distance of at least 200 feet from the rear of the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.603. WINDSHIELD WIPERS REQUIRED. A motor vehicle shall

be equipped with a device that is operated or controlled by the

operator of the vehicle and that cleans moisture from the

windshield. The device shall be maintained in good working

condition.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.604. MUFFLER REQUIRED. (a) A motor vehicle shall be

equipped with a muffler in good working condition that

continually operates to prevent excessive or unusual noise.

(b) A person may not use a muffler cutout, bypass, or similar

device on a motor vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.605. EMISSION SYSTEMS REQUIRED. (a) The engine and

power mechanism of a motor vehicle shall be equipped and adjusted

to prevent the escape of excessive smoke or fumes.

(b) A motor vehicle or motor vehicle engine, of a model year

after 1967, shall be equipped to prevent the discharge of

crankcase emissions into the ambient atmosphere.

(c) The owner or operator of a motor vehicle or motor vehicle

engine, of a model year after 1967, that is equipped with an

exhaust emission system:

(1) shall maintain the system in good working condition;

(2) shall use the system when the motor vehicle or motor vehicle

engine is operated; and

(3) may not remove the system or a part of the system or

intentionally make the system inoperable in this state, unless

the owner or operator removes the system or part to install

another system or part intended to be equally effective in

reducing atmospheric emissions.

(d) Except when travel conditions require the downshifting or

use of lower gears to maintain reasonable momentum, a person

commits an offense if the person operates, or as an owner

knowingly permits another person to operate, a vehicle that

emits:

(1) visible smoke for 10 seconds or longer; or

(2) visible smoke that remains suspended in the air for 10

seconds or longer before fully dissipating.

(e) An offense under this section is a misdemeanor punishable by

a fine of not less than $1 and not more than $350 for each

violation. If a person has previously been convicted of an

offense under this section, an offense under this section is a

misdemeanor punishable by a fine of not less than $200 and not

more than $1,000 for each violation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1075, Sec. 6, eff. Sept. 1,

2001.

Sec. 547.606. SAFETY GUARDS OR FLAPS REQUIRED. (a) A road

tractor, truck, trailer, truck-tractor in combination with a

semitrailer, or semitrailer in combination with a towing vehicle

that has at least four tires on the rearmost axle of the vehicle

or the rearmost vehicle in the combination shall be equipped with

safety guards or flaps that:

(1) are of a type prescribed by the department; and

(2) are located and suspended behind the rearmost wheels of the

vehicle or the rearmost vehicle in the combination within eight

inches of the surface of the highway.

(b) This section does not apply to a truck-tractor operated

alone or a pole trailer.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.607. FIRE EXTINGUISHER REQUIRED. A school bus or a

motor vehicle that transports passengers for hire or lease shall

be equipped with at least one quart of chemical-type fire

extinguisher in good condition and located for immediate use.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.608. SAFETY GLAZING MATERIAL REQUIRED. (a) Except as

provided by Subsection (b), a person who sells or registers a new

passenger-type motor vehicle, including a passenger bus and

school bus, shall equip the vehicle doors, windows, and

windshield with safety glazing material of a type approved by the

department.

(b) The requirements of Subsection (a) do not apply to a glazing

material in a compartment of a truck, including a truck-tractor,

that is not designed and equipped for a person to ride in.

(c) A person may not replace or require the replacement of glass

in a door, window, or windshield of any motor vehicle if the

replacement is not made with safety glazing material.

(d) A person who sells or attaches to a motor vehicle a camper

manufactured or assembled after January 1, 1972, shall equip the

camper doors and windows with safety glazing material of a type

approved by the department. In this subsection "camper" means a

structure designed to:

(1) be loaded on or attached to a motor vehicle; and

(2) provide temporary living quarters for recreation, travel, or

other use.

(e) A person who sells imperfect safety glass for a door,

window, or windshield of a motor vehicle shall:

(1) label the glass "second," "imperfect," or by a similar term

in red letters at least one inch in size to indicate to the

consumer the quality of the glass;

(2) orally notify the consumer of each imperfection and the

possible result of using imperfect glass; and

(3) deliver written notice at the time of purchase notifying the

consumer of each imperfection and the possible result of using

imperfect glass.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.609. REQUIRED LABEL FOR SUNSCREENING DEVICES. A

sunscreening device must have a label that:

(1) is legible;

(2) contains information required by the department on light

transmission and luminous reflectance of the device;

(3) if the device is placed on or attached to a windshield or a

side or rear window, states that the light transmission of the

device is consistent with Section 547.613(b)(1) or (2), as

applicable; and

(4) is permanently installed between the material and the

surface to which the material is applied.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

750, Sec. 1, eff. September 1, 2009.

Sec. 547.610. SAFE AIR-CONDITIONING EQUIPMENT REQUIRED; SALE OF

NONCOMPLYING VEHICLE. (a) Air-conditioning equipment:

(1) shall be manufactured, installed, and maintained to ensure

the safety of the vehicle occupants and the public; and

(2) may not contain any refrigerant that is flammable or is

toxic to persons unless the refrigerant is included in the list

published by the United States Environmental Protection Agency as

a safe alternative motor vehicle air conditioning substitute for

chlorofluorocarbon-12, pursuant to 42 U.S.C. Section 7671k(c).

(b) A person may not possess or offer for sale, sell, or equip a

motor vehicle with air-conditioning equipment that does not

comply with the requirements of this section and Section 547.103.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

282, Sec. 1, eff. May 30, 2009.

Sec. 547.611. USE OF CERTAIN VIDEO EQUIPMENT AND TELEVISION

RECEIVERS. (a) A motor vehicle may be equipped with video

receiving equipment, including a television, a digital video disc

player, a videocassette player, or similar equipment, only if the

equipment is located so that the video display is not visible

from the operator's seat unless the vehicle's transmission is in

park or the vehicle's parking brake is applied.

(b) A motor vehicle specially designed as a mobile unit used by

a licensed television station may have video receiving equipment

located so that the video display is visible from the operator's

side, but the receiver may be used only when the vehicle is

stopped.

(c) This section does not prohibit the use of:

(1) equipment used:

(A) exclusively for receiving digital information for commercial

purposes;

(B) exclusively for a safety or law enforcement purpose, if each

installation is approved by the department;

(C) in a remote television transmission truck; or

(D) exclusively for monitoring the performance of equipment

installed on a vehicle used for safety purposes in connection

with the operations of a natural gas, water, or electric utility;

or

(2) a monitoring device that:

(A) produces an electronic display; and

(B) is used exclusively in conjunction with a mobile navigation

system installed in the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.117(a), eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 20, Sec. 1, 2, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

942, Sec. 1, eff. June 15, 2007.

Sec. 547.612. RESTRICTIONS ON USE AND SALE OF TIRES. (a) A

solid rubber tire used on a vehicle must have rubber on the

traction surface that extends above the edge of the flange of the

periphery.

(b) A person may not operate or move a motor vehicle, trailer,

or semitrailer that has a metal tire in contact with the roadway,

unless:

(1) the vehicle is a farm wagon or farm trailer that has a gross

weight of less than 5,000 pounds; and

(2) the owner is transporting farm products to market, for

processing, or from farm to farm.

(c) A tire used on a moving vehicle may not have on its

periphery a block, stud, flange, cleat, or spike or other

protuberance of a material other than rubber that projects beyond

the tread of the traction surface, unless the protuberance:

(1) does not injure the highway; or

(2) is a tire chain of reasonable proportion that is used as

required for safety because of a condition that might cause the

vehicle to skid.

(d) The Texas Transportation Commission and a local authority

within its jurisdiction may issue a special permit that

authorizes a person to operate a tractor or traction engine that

has movable tracks with transverse corrugations on the periphery

or a farm tractor or other farm machinery.

(e) A person commits an offense if the person offers for sale or

sells a private passenger automobile tire that is regrooved. An

offense under this section is a misdemeanor punishable by a fine

of not less than $500 or more than $2,000.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.613. RESTRICTIONS ON WINDOWS. (a) Except as provided

by Subsection (b), a person commits an offense that is a

misdemeanor:

(1) if the person operates a motor vehicle that has an object or

material that is placed on or attached to the windshield or side

or rear window and that obstructs or reduces the operator's clear

view; or

(2) if a person, including an installer or manufacturer, places

on or attaches to the windshield or side or rear window of a

motor vehicle a transparent material that alters the color or

reduces the light transmission.

(a-1) A person in the business of placing or attaching

transparent material that alters the color or reduces the light

transmission to the windshield or side or rear window of a motor

vehicle commits a misdemeanor punishable by a fine not to exceed

$1,000 if the person:

(1) places or attaches such transparent material to the

windshield or side or rear window of a motor vehicle; and

(2) does not install a label that complies with Section 547.609

between the transparent material and the windshield or side or

rear window of the vehicle, as applicable.

(b) Subsection (a) does not apply to:

(1) a windshield that has a sunscreening device that:

(A) in combination with the windshield has a light transmission

of 25 percent or more;

(B) in combination with the windshield has a luminous

reflectance of 25 percent or less;

(C) is not red, blue, or amber; and

(D) does not extend downward beyond the AS-1 line or more than

five inches from the top of the windshield, whichever is closer

to the top of the windshield;

(2) a wing vent or a window that is to the left or right of the

vehicle operator if the vent or window has a sunscreening device

that in combination with the vent or window has:

(A) a light transmission of 25 percent or more; and

(B) a luminous reflectance of 25 percent or less;

(2-a) a side window that is to the rear of the vehicle operator;

(3) a rear window, if the motor vehicle is equipped with an

outside mirror on each side of the vehicle that reflects to the

vehicle operator a view of the highway for a distance of at least

200 feet from the rear;

(4) a rearview mirror;

(5) an adjustable nontransparent sun visor that is mounted in

front of a side window and not attached to the glass;

(6) a direction, destination, or termination sign on a passenger

common carrier motor vehicle, if the sign does not interfere with

the vehicle operator's view of approaching traffic;

(7) a rear window wiper motor;

(8) a rear trunk lid handle or hinge;

(9) a luggage rack attached to the rear trunk;

(10) a side window that is to the rear of the vehicle operator

on a multipurpose vehicle;

(11) a window that has a United States, state, or local

certificate placed on or attached to it as required by law;

(12) a motor vehicle that is not registered in this state;

(13) a window that complies with federal standards for window

materials, including a factory-tinted or a pretinted window

installed by the vehicle manufacturer, or a replacement window

meeting the specifications required by the vehicle manufacturer;

(14) a vehicle that is:

(A) used regularly to transport passengers for a fee; and

(B) authorized to operate under license or permit by a local

authority;

(15) a vehicle that is maintained by a law enforcement agency

and used for law enforcement purposes; or

(16) a commercial motor vehicle as defined by Section 644.001.

(c) A manufacturer shall certify to the department that the

sunscreening device made or assembled by the manufacturer

complies with the light transmission and luminous reflectance

specifications established by Subsection (b) for sunscreening

devices in combination with a window.

(d) The department may determine that a window that has a

sunscreening device is exempt under Subsection (b)(2) if the

light transmission or luminous reflectance varies by no more than

three percent from the standard established in that subsection.

(e) It is a defense to prosecution under Subsection (a) that the

defendant or a passenger in the vehicle at the time of the

violation is required for a medical reason to be shielded from

direct rays of the sun.

(f) It is not an offense under this section for a person to

offer for sale or sell a motor vehicle with a windshield or

window that does not comply with this section.

(g) In this section:

(1) "Installer" means a person who fabricates, laminates, or

tempers a safety glazing material to incorporate, during the

installation process, the capacity to reflect light or reduce

light transmission.

(2) "Manufacturer" means a person who:

(A) manufactures or assembles a sunscreening device; or

(B) fabricates, laminates, or tempers safety glazing material to

incorporate, during the manufacturing process, the capacity to

reflect light or reduce light transmission.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.118(a), eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 136, Sec. 1, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

368, Sec. 1, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

750, Sec. 2, eff. September 1, 2009.

Sec. 547.614. RESTRICTIONS ON AIRBAGS. (a) In this section,

"counterfeit airbag" means an airbag that does not meet all

applicable federal safety regulations for an airbag designed to

be installed in a vehicle of a particular make, model, and year.

(a-1) A person commits an offense if the person knowingly:

(1) installs or purports to install an airbag in a vehicle; and

(2) does not install an airbag or installs a counterfeit airbag.

(a-2) A person commits an offense if the person:

(1) makes or sells a counterfeit airbag to be installed in a

motor vehicle;

(2) intentionally alters an airbag that is not counterfeit in a

manner that causes the airbag to not meet all applicable federal

safety regulations for an airbag designed to be installed in a

vehicle of a particular make, model, and year;

(3) represents to another person that a counterfeit airbag

installed in a motor vehicle is not counterfeit; or

(4) causes another person to violate Subsection (a-1) or

Subdivision (1), (2), or (3) or assists a person in violating

Subsection (a-1) or Subdivision (1), (2), or (3).

(b) Except as provided by Subsections (c) and (d), an offense

under this section is a Class A misdemeanor.

(c) An offense under this section is a felony of the third

degree if it is shown on the trial of the offense that the

defendant has been previously convicted of an offense under this

section.

(d) An offense under this section is a felony of the second

degree if it is shown on the trial of the offense that as a

result of the offense an individual suffered bodily injury.

Added by Acts 2001, 77th Leg., ch. 910, Sec. 3, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

269, Sec. 1, eff. September 1, 2007.

Sec. 547.615. RECORDING DEVICES. (a) In this section:

(1) "Owner" means a person who:

(A) has all the incidents of ownership of a motor vehicle,

including legal title, regardless of whether the person lends,

rents, or creates a security interest in the vehicle;

(B) is entitled to possession of a motor vehicle as a purchaser

under a security agreement; or

(C) is entitled to possession of a motor vehicle as a lessee

under a written lease agreement if the agreement is for a period

of not less than three months.

(2) "Recording device" means a feature that is installed by the

manufacturer in a motor vehicle and that does any of the

following for the purpose of retrieving information from the

vehicle after an accident in which the vehicle has been involved:

(A) records the speed and direction the vehicle is traveling;

(B) records vehicle location data;

(C) records steering performance;

(D) records brake performance, including information on whether

brakes were applied before an accident;

(E) records the driver's safety belt status; or

(F) transmits information concerning the accident to a central

communications system when the accident occurs.

(b) A manufacturer of a new motor vehicle that is sold or leased

in this state and that is equipped with a recording device shall

disclose that fact in the owner's manual of the vehicle.

(c) Information recorded or transmitted by a recording device

may not be retrieved by a person other than the owner of the

motor vehicle in which the recording device is installed except:

(1) on court order;

(2) with the consent of the owner for any purpose, including for

the purpose of diagnosing, servicing, or repairing the motor

vehicle;

(3) for the purpose of improving motor vehicle safety, including

for medical research on the human body's reaction to motor

vehicle accidents, if the identity of the owner or driver of the

vehicle is not disclosed in connection with the retrieved

information; or

(4) for the purpose of determining the need for or facilitating

emergency medical response in the event of a motor vehicle

accident.

(d) For information recorded or transmitted by a recording

device described by Subsection (a)(2)(B), a court order may be

obtained only after a showing that:

(1) retrieval of the information is necessary to protect the

public safety; or

(2) the information is evidence of an offense or constitutes

evidence that a particular person committed an offense.

(e) For the purposes of Subsection (c)(3):

(1) disclosure of a motor vehicle's vehicle identification

number with the last six digits deleted or redacted is not

disclosure of the identity of the owner or driver; and

(2) retrieved information may be disclosed only:

(A) for the purposes of motor vehicle safety and medical

research communities to advance the purposes described in

Subsection (c)(3); or

(B) to a data processor solely for the purposes described in

Subsection (c)(3).

(f) If a recording device is used as part of a subscription

service, the subscription service agreement must disclose that

the device may record or transmit information as described by

Subsection (a)(2). Subsection (c) does not apply to a

subscription service under this subsection.

Added by Acts 2005, 79th Leg., Ch.

910, Sec. 1, eff. September 1, 2006.

SUBCHAPTER L. ADDITIONAL EQUIPMENT REQUIREMENTS FOR SCHOOL BUSES,

AUTHORIZED EMERGENCY VEHICLES, AND SLOW-MOVING VEHICLES

Sec. 547.701. ADDITIONAL EQUIPMENT REQUIREMENTS FOR SCHOOL BUSES

AND OTHER BUSES USED TO TRANSPORT SCHOOLCHILDREN. (a) A school

bus shall be equipped with:

(1) a convex mirror or other device that reflects to the school

bus operator a clear view of the area immediately in front of the

vehicle that would otherwise be hidden from view; and

(2) signal lamps that:

(A) are mounted as high and as widely spaced laterally as

practicable;

(B) display four alternately flashing red lights, two located on

the front at the same level and two located on the rear at the

same level; and

(C) emit a light visible at a distance of 500 feet in normal

sunlight.

(b) A school bus may be equipped with:

(1) rooftop warning lamps:

(A) that conform to and are placed on the bus in accordance with

specifications adopted under Section 34.002, Education Code; and

(B) that are operated under rules adopted by the school

district; and

(2) movable stop arms:

(A) that conform to regulations adopted under Section 34.002,

Education Code; and

(B) that may be operated only when the bus is stopped to load or

unload students.

(c) When a school bus is being stopped or is stopped on a

highway to permit students to board or exit the bus, the operator

of the bus shall activate all flashing warning signal lights and

other equipment on the bus designed to warn other drivers that

the bus is stopping to load or unload children. A person may not

operate such a light or other equipment except when the bus is

being stopped or is stopped on a highway to permit students to

board or exit the bus.

(d) The exterior of a school bus may not bear advertising or

another paid announcement directed at the public if the

advertising or announcement distracts from the effectiveness of

required safety warning equipment. The department shall adopt

rules to implement this subsection. A school bus that violates

this section or rules adopted under this section shall be placed

out of service until it complies.

Text of subsection effective September 1, 2009, in accordance

with Acts 2009, 81st Leg., R.S., Ch. 1328, Sec. 90.

(e) In this subsection, "bus" includes a school bus and a school

activity bus. A bus operated by or contracted for use by a

school district for the transportation of schoolchildren shall be

equipped with a three-point seat belt for each passenger,

including the operator. This subsection applies to:

(1) each bus purchased by a school district on or after

September 1, 2010, for the transportation of schoolchildren; and

(2) each school-chartered bus contracted for use by a school

district on or after September 1, 2011, for the transportation of

schoolchildren.

(f) A school district is required to comply with Subsection (e)

only to the extent that the Texas Education Agency pays or

commits to pay the district for expenses incurred in complying

with that subsection. The Texas Education Agency may make grants

of appropriated money for the purpose of paying school districts

under this subsection.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1438, Sec. 12, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 183, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

259, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

259, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1328, Sec. 90(c), eff. September 1, 2009.

Sec. 547.7011. ADDITIONAL EQUIPMENT REQUIREMENTS FOR OTHER

BUSES. (a) A bus, other than a school bus, that provides public

transportation and that was acquired on or after September 1,

1997, shall be equipped with two or more hazard lamps that:

(1) are mounted at the same level on the rear of the bus;

(2) are visible at a distance of 500 feet in normal sunlight;

(3) flash; and

(4) emit amber light.

(b) An operator of a bus to which this section applies shall

activate the hazard lamps if the bus stops to load or unload a

person under 18 years of age.

(c) A bus to which this section applies must bear a sign on the

rear of the bus stating: "Caution--children may be exiting".

Added by Acts 1997, 75th Leg., ch. 1131, Sec. 1, eff. Sept. 1,

1997.

Sec. 547.7012. REQUIREMENTS FOR MULTIFUNCTION SCHOOL ACTIVITY

BUSES. A multifunction school activity bus may not be painted

National School Bus Glossy Yellow.

Added by Acts 2007, 80th Leg., R.S., Ch.

923, Sec. 6, eff. September 1, 2007.

Sec. 547.7015. RULES RELATING TO SCHOOL BUSES. (a) The

department shall adopt and enforce rules governing the design,

color, lighting and other equipment, construction, and operation

of a school bus for the transportation of schoolchildren that is:

(1) owned and operated by a school district in this state; or

(2) privately owned and operated under a contract with a school

district in this state.

(b) In adopting rules under this section, the department shall

emphasize:

(1) safety features; and

(2) long-range, maintenance-free factors.

(c) Rules adopted under this section:

(1) apply to each school district, the officers and employees of

a district, and each person employed under contract by a school

district; and

(2) shall by reference be made a part of any contract that is

entered into by a school district in this state for the

transportation of schoolchildren on a privately owned school bus.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.119(a), eff.

Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 309, Sec.

9.02, eff. June 18, 2003.

Sec. 547.702. ADDITIONAL EQUIPMENT REQUIREMENTS FOR AUTHORIZED

EMERGENCY VEHICLES. (a) An authorized emergency vehicle may be

equipped with a siren, exhaust whistle, or bell:

(1) of a type approved by the department; and

(2) that emits a sound audible under normal conditions at a

distance of at least 500 feet.

(b) The operator of an authorized emergency vehicle shall use

the siren, whistle, or bell when necessary to warn other vehicle

operators or pedestrians of the approach of the emergency

vehicle.

(c) Except as provided by this section, an authorized emergency

vehicle shall be equipped with signal lamps that:

(1) are mounted as high and as widely spaced laterally as

practicable;

(2) display four alternately flashing red lights, two located on

the front at the same level and two located on the rear at the

same level; and

(3) emit a light visible at a distance of 500 feet in normal

sunlight.

(d) A private vehicle operated by a volunteer firefighter

responding to a fire alarm or a medical emergency may, but is not

required to, be equipped with signal lamps that comply with the

requirements of Subsection (c).

(e) A private vehicle operated by a volunteer firefighter

responding to a fire alarm or a medical emergency may be equipped

with a signal lamp that is temporarily attached to the vehicle

roof and flashes a red light visible at a distance of at least

500 feet in normal sunlight.

(f) A police vehicle may, but is not required to, be equipped

with signal lamps that comply with Subsection (c).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 547.703. ADDITIONAL EQUIPMENT REQUIREMENTS FOR SLOW-MOVING

VEHICLES. (a) Except as provided by Subsection (b), a

slow-moving vehicle shall display a slow-moving-vehicle emblem

that:

(1) has a reflective surface designed to be clearly visible in

daylight or at night from the light of standard automobile

headlamps at a distance of at least 500 feet;

(2) is mounted base down on the rear of the vehicle at a height

from three to five feet above the road surface; and

(3) is maintained in a clean, reflective condition.

(b) Subsection (a) does not apply to a vehicle that is used in

construction or maintenance work and is traveling in a

construction area that is marked as required by the Texas

Transportation Commission.

(c) If a motor vehicle displaying a slow-moving-vehicle emblem

tows machinery, including an implement of husbandry, and the

visibility of the emblem is not obstructed, the towed unit is not

required to display a slow-moving-vehicle emblem.

(d) A golf cart that is operated at a speed of not more than 25

miles per hour is required to display a slow-moving-vehicle

emblem when it is operated on a public highway, as defined by

Section 502.001, under Section 551.403 or 551.404.

(e) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1136, Sec.

12(2), eff. September 1, 2009.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 9, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 12(2), eff. September 1, 2009.

SUBCHAPTER M. ADDITIONAL OR ALTERNATIVE EQUIPMENT REQUIREMENTS

FOR MOTORCYCLES AND MOTOR-DRIVEN CYCLES

Sec. 547.801. LIGHTING EQUIPMENT. (a) A motorcycle, including

a motor-driven cycle, shall be equipped with:

(1) not more than two headlamps mounted at a height from 24 to

54 inches;

(2) at least one taillamp mounted at a height from 20 to 72

inches;

(3) a taillamp or separate lamp to illuminate the rear license

plate that complies with the requirements of Sections 547.322(f)

and (g);

(4) at least one stoplamp that complies with the requirements of

Section 547.323(d); and

(5) at least one rear red reflector that complies with the

requirements of Section 547.325(b) and may be included as a part

of the taillamp.

(b) A motorcycle, other than a motor-driven cycle, shall be

equipped with multiple-beam lighting equipment that produces:

(1) an uppermost distribution of light that reveals a person or

vehicle at a distance of at least 300 feet ahead; and

(2) a lowermost distribution of light that:

(A) reveals a person or vehicle at a distance of at least 150

feet ahead; and

(B) is aimed so that no part of the high-intensity portion of

the beam on the motorcycle that is on a straight and level road

under any condition of loading projects into the eyes of an

approaching vehicle operator.

(c) A motor-driven cycle shall be equipped with:

(1) multiple-beam lighting equipment that complies with the

requirements of Subsection (b); or

(2) single-beam lighting equipment that:

(A) emits light sufficient to reveal a person or vehicle:

(i) at a distance of at least 100 feet when the cycle is

operated at a speed less than 25 miles per hour;

(ii) at a distance of at least 200 feet when the cycle is

operated at a speed of 25 miles per hour or more; and

(iii) at a distance of at least 300 feet when the cycle is

operated at a speed of 35 miles per hour or more; and

(B) is aimed so that no part of the high-intensity portion of

the beam from the lamp on a loaded cycle projects a beam higher

than the level center of the lamp for a distance of 25 feet

ahead.

(d) A motorcycle may not be operated at any time unless at least

one headlamp on the motorcycle is illuminated. This subsection

does not apply to a motorcycle manufactured before the model year

1975.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 782, Sec. 1, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1022, Sec. 1, eff. Sept. 1, 1999.

Sec. 547.802. BRAKE EQUIPMENT. (a) If a motorcycle, including

a motor-driven cycle, complies with the performance requirements

of Section 547.408, brakes are not required on the wheel of a

sidecar attached to the cycle.

(b) If a motor-driven cycle complies with the performance

standards of Section 547.408, brakes are not required on the

front wheel of the cycle.

(c) The director may require an inspection of a motor-driven

cycle braking system and may disapprove a system that:

(1) does not comply with the brake performance requirements in

Section 547.408; or

(2) is not designed or constructed to ensure reasonable and

reliable performance during actual use.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 548. COMPULSORY INSPECTION OF VEHICLES

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE C. RULES OF THE ROAD

CHAPTER 548. COMPULSORY INSPECTION OF VEHICLES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 548.001. DEFINITIONS. In this chapter:

(1) "Commercial motor vehicle" means a self-propelled or towed

vehicle, other than a farm vehicle with a gross weight,

registered weight, or gross weight rating of less than 48,000

pounds, that is used on a public highway to transport passengers

or cargo if:

(A) the vehicle, including a school activity bus as defined in

Section 541.201, or combination of vehicles has a gross weight,

registered weight, or gross weight rating of more than 26,000

pounds;

(B) the vehicle, including a school activity bus as defined in

Section 541.201, is designed or used to transport more than 15

passengers, including the driver; or

(C) the vehicle is used to transport hazardous materials in a

quantity requiring placarding by a regulation issued under the

Hazardous Materials Transportation Act (49 U.S.C. Section 5101 et

seq.).

(2) "Commission" means the Public Safety Commission.

(3) "Conservation commission" means the Texas Commission on

Environmental Quality.

(4) "Department" means the Department of Public Safety.

(5) "Farm vehicle" has the meaning assigned by the federal motor

carrier safety regulations.

(6) "Federal motor carrier safety regulation" has the meaning

assigned by Section 644.001.

(7) "Inspection station" means a facility certified to conduct

inspections of vehicles under this chapter.

(8) "Inspector" means an individual certified to conduct

inspections of vehicles under this chapter.

(9) "Nonattainment area" means an area so designated within the

meaning of Section 107(d) of the Clean Air Act (42 U.S.C. Section

7407).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.120, 30.122(a),

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1061, Sec. 17, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1069, Sec. 4, eff. June

19, 1997; Acts 1999, 76th Leg., ch. 663, Sec. 4, eff. June 18,

1999; Acts 2003, 78th Leg., ch. 359, Sec. 2, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 1325, Sec. 16.01, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

323, Sec. 1, eff. September 1, 2007.

Sec. 548.002. DEPARTMENT RULES. The department may adopt rules

to administer and enforce this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 548.003. DEPARTMENT CERTIFICATION AND SUPERVISION OF

INSPECTION STATIONS. (a) The department may certify inspection

stations to carry out this chapter and may instruct and supervise

the inspection stations and mechanics for the inspection of

vehicles and equipment subject to this chapter.

(b) The department shall certify at least one inspection station

for each county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 548.004. DEPARTMENT CERTIFICATION OF INSPECTION STATIONS

FOR POLITICAL SUBDIVISIONS AND STATE AGENCIES. (a) The

department may certify a vehicle maintenance facility owned and

operated by a political subdivision or agency of this state as an

inspection station.

(b) An inspection station certified under this section is

subject to the requirements of this chapter applicable to another

inspection station, except as otherwise provided by this chapter.

(c) The facility may inspect only a vehicle owned by the

political subdivision or state agency. An officer, employee, or

inspector of the subdivision or agency may not place an

inspection certificate received from the department under this

section on a vehicle not owned by the subdivision or agency.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 548.005. INSPECTION ONLY BY STATE-CERTIFIED AND SUPERVISED

INSPECTION STATION. A compulsory inspection under this chapter

may be made only by an inspection station, except that the

department may:

(1) permit inspection to be made by an inspector under terms and

conditions the department prescribes;

(2) authorize the acceptance in this state of a certificate of

inspection and approval issued in another state having a similar

inspection law; and

(3) authorize the acceptance in this state of a certificate of

inspection and approval issued in compliance with 49 C.F.R. Part

396 to a motor bus, as defined by Section 502.001, that is

registered in this state but is not domiciled in this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 6.09, eff. September 1, 2009.

Sec. 548.006. ADVISORY COMMITTEE. (a) An advisory committee

consisting of nine members shall:

(1) advise the conservation commission and the department on the

conservation commission's and department's rules relating to the

operation of the vehicle inspection program under this chapter;

(2) make recommendations to the conservation commission and the

department relating to the content of rules involving the

operation of the vehicle inspection program; and

(3) perform any other advisory function requested by the

conservation commission or the department in administering this

chapter and Chapter 382, Health and Safety Code.

(b) The members of the commission shall appoint seven members of

the committee as follows:

(1) four persons to represent inspection station owners and

operators, with two of those persons from counties conducting

vehicle emissions testing under Subchapter F and two of those

persons from counties conducting safety only inspections;

(2) one person to represent manufacturers of motor vehicle

emissions inspection devices;

(3) one person to represent independent vehicle equipment repair

technicians; and

(4) one person to represent the public interest.

(c) The presiding officer of the conservation commission and the

presiding officer of the commission shall each appoint one member

of the committee who will alternate serving as the presiding

officer of the committee.

(d) Committee members serve staggered three-year terms.

(e) A vacancy on the committee is filled in the same manner as

other appointments to the committee.

(f) A member of the committee is not entitled to compensation,

but is entitled to reimbursement of the member's travel expenses

as provided in the General Appropriations Act for state

employees.

(g) The committee may elect an assistant presiding officer and a

secretary from among its members and may adopt rules for the

conduct of its own activities.

(h) The committee is entitled to review and comment on rules to

be considered for adoption by the conservation commission, the

commission, or the department under this chapter or Chapter 382,

Health and Safety Code, before the rules are adopted.

(i) The committee shall hold a meeting at least once each

quarter.

(j) Chapter 2110, Government Code, does not apply to the

committee.

Added by Acts 2001, 77th Leg., ch. 1075, Sec. 7, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

323, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 1.01, eff. September 1, 2009.

Sec. 548.007. CONTRACTS AND INSTRUMENTS TO IMPLEMENT CERTAIN

INSPECTION AND MAINTENANCE PROGRAMS. The department may execute

any contract or instrument that is necessary or convenient to

exercise its powers or perform its duties in implementing a motor

vehicle emissions inspection and maintenance program under

Section 382.302, Health and Safety Code.

Added by Acts 2003, 78th Leg., ch. 203, Sec. 3, eff. June 10,

2003.

Sec. 548.008. VEHICLE INSPECTION PROGRAM DIRECTOR. (a) The

vehicle inspection program is managed by a program director. The

program director may not be a commissioned officer.

(b) The office of the vehicle inspection program director must

be located in Austin, Texas.

(c) The duties of the program director include:

(1) responsibility for the quality of the vehicle inspection

program;

(2) coordination of the regional offices;

(3) compilation of regional and statewide performance data;

(4) the establishment of best practices and distribution of

those practices to the regional offices;

(5) setting goals for the entire program, in consultation with

the public safety director or the public safety director's

designee, and setting goals for each regional office in

consultation with the regional managers;

(6) monitoring the progress toward the goals set in Subdivision

(5) and evaluating the program based on that progress; and

(7) coordination with the Texas Highway Patrol to enforce

provisions related to vehicle inspection.

(d) The regional offices shall make reports as requested by the

program director.

Added by Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 1.02, eff. September 1, 2009.

SUBCHAPTER B. VEHICLES AND EQUIPMENT SUBJECT TO INSPECTION AND

REINSPECTION

Sec. 548.051. VEHICLES AND EQUIPMENT SUBJECT TO INSPECTION. (a)

A motor vehicle, trailer, semitrailer, pole trailer, or mobile

home, registered in this state, must have the following items

inspected at an inspection station or by an inspector:

(1) tires;

(2) wheel assembly;

(3) safety guards or flaps, if required by Section 547.606;

(4) brake system, including power brake unit;

(5) steering system, including power steering;

(6) lighting equipment;

(7) horns and warning devices;

(8) mirrors;

(9) windshield wipers;

(10) sunscreening devices, unless the vehicle is exempt from

sunscreen device restrictions under Section 547.613;

(11) front seat belts in vehicles on which seat belt anchorages

were part of the manufacturer's original equipment;

(12) tax decal, if required by Section 548.104(d)(1);

(13) exhaust system;

(14) exhaust emission system;

(15) fuel tank cap, using pressurized testing equipment approved

by department rule; and

(16) emissions control equipment as designated by department

rule.

(b) A moped is subject to inspection in the same manner as a

motorcycle, except that the only items of equipment required to

be inspected are the brakes, headlamps, rear lamps, and

reflectors, which must comply with the standards prescribed by

Sections 547.408 and 547.801.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 1189, Sec. 29, eff. Sept. 1,

1999.

Sec. 548.052. VEHICLES NOT SUBJECT TO INSPECTION. This chapter

does not apply to:

(1) a trailer, semitrailer, pole trailer, or mobile home moving

under or bearing a current factory-delivery license plate or

current in-transit license plate;

(2) a vehicle moving under or bearing a paper dealer in-transit

tag, machinery license, disaster license, parade license, prorate

tab, one-trip permit, antique license, temporary 24-hour permit,

or permit license;

(3) a trailer, semitrailer, pole trailer, or mobile home having

an actual gross weight or registered gross weight of 4,500 pounds

or less;

(4) farm machinery, road-building equipment, a farm trailer, or

a vehicle required to display a slow-moving-vehicle emblem under

Section 547.703;

(5) a former military vehicle, as defined by Section 502.275;

(6) a vehicle qualified for a tax exemption under Section

152.092, Tax Code; or

(7) a vehicle for which a certificate of title has been issued

but that is not required to be registered.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.121(a), eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 963, Sec. 1, eff. June

18, 1999; Acts 1999, 76th Leg., ch. 1423, Sec. 7, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 1420, Sec. 19.006, eff. Sept. 1,

2001.

Sec. 548.053. REINSPECTION OF VEHICLE REQUIRING ADJUSTMENT,

CORRECTION, OR REPAIR. (a) If an inspection discloses the

necessity for adjustment, correction, or repair, an inspection

station or inspector may not issue an inspection certificate

until the adjustment, correction, or repair is made. The owner of

the vehicle may have the adjustment, correction, or repair made

by a qualified person of the owner's choice, subject to

reinspection. The vehicle shall be reinspected once free of

charge within 15 days after the date of the original inspection,

not including the date the original inspection is made, at the

same inspection station after the adjustment, correction, or

repair is made.

(b) A vehicle that is inspected and is subsequently involved in

an accident affecting the safe operation of an item of inspection

must be reinspected following repair. The reinspection must be at

an inspection station and shall be treated and charged as an

initial inspection.

(c) If a vehicle subject to this chapter is damaged to the

apparent extent that it would require repair before passing

inspection, the investigating officer shall remove the inspection

certificate from the vehicle windshield and give the operator of

the vehicle a dated receipt. The vehicle must be reinspected not

later than the 30th day after the date shown on the receipt.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. PERIODS OF INSPECTION; PREREQUISITES TO ISSUANCE OF

INSPECTION CERTIFICATE

Sec. 548.101. GENERAL ONE-YEAR INSPECTION PERIOD. Except as

provided by Section 548.102, the department shall require an

annual inspection. The department shall set the periods of

inspection and may make rules with respect to those periods.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 548.102. TWO-YEAR INITIAL INSPECTION PERIOD FOR PASSENGER

CAR OR LIGHT TRUCK. (a) The initial inspection period is two

years for a passenger car or light truck that:

(1) is sold in this state;

(2) has not been previously registered in this or another state;

and

(3) on the date of sale is of the current or preceding model

year.

(b) This section does not affect a requirement that a motor

vehicle emission inspection be conducted during an initial

inspection period in a county covered by an inspection and

maintenance program approved by the United States Environmental

Protection Agency under Section 548.301 and the Clean Air Act (42

U.S.C. Section 7401 et seq.).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 548.103. EXTENDED INSPECTION PERIOD FOR CERTAIN VEHICLES.

The department may extend the time within which the resident

owner of a vehicle that is not in this state when an inspection

is required must obtain an inspection certificate in this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 548.104. EQUIPMENT-RELATED PREREQUISITES TO ISSUANCE OF

INSPECTION CERTIFICATE. (a) The commission shall adopt uniform

standards of safety applicable to each item required to be

inspected by Section 548.051. The standards and the list of items

to be inspected shall be posted in each inspection station.

(b) An inspection station or inspector may issue an inspection

certificate only if the vehicle is inspected and found to be in

proper and safe condition and to comply with this chapter and the

rules adopted under this chapter.

(c) An inspection station or inspector may inspect only the

equipment required to be inspected by Section 548.051 and may

not:

(1) falsely and fraudulently represent to an applicant that

equipment required to be inspected must be repaired, adjusted, or

replaced before the vehicle will pass inspection; or

(2) require an applicant to have another part of the vehicle or

other equipment inspected as a prerequisite for issuance of an

inspection certificate.

(d) An inspection station or inspector may not issue an

inspection certificate for a vehicle equipped with:

(1) a carburetion device permitting the use of liquefied gas

alone or interchangeably with another fuel, unless a valid

liquefied gas tax decal issued by the comptroller is attached to

the lower right-hand corner of the front windshield of the

vehicle on the passenger side; or

(2) a sunscreening device prohibited by Section 547.613, except

that the department by rule shall provide procedures for issuance

of an inspection certificate for a vehicle exempt under Section

547.613(c).

(e) The department shall adopt rules relating to inspection of

and issuance of an inspection certificate for a moped.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 548.105. EVIDENCE OF FINANCIAL RESPONSIBILITY AS

PREREQUISITE TO ISSUANCE OF INSPECTION CERTIFICATE. (a) An

inspection station or inspector may not issue an inspection

certificate for a vehicle unless the owner or operator furnishes

evidence of financial responsibility at the time of inspection.

Evidence of financial responsibility may be shown in the manner

specified under Section 601.053(a). A personal automobile

insurance policy used as evidence of financial responsibility

must be written for a term of 30 days or more as required by

Article 5.06, Insurance Code.

(b) An inspection station is not liable to a person, including a

third party, for issuing an inspection certificate in reliance on

evidence of financial responsibility furnished to the station. An

inspection station that is the seller of a motor vehicle may rely

on an oral insurance binder.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. INSPECTION OF COMMERCIAL MOTOR VEHICLES

Sec. 548.201. COMMERCIAL MOTOR VEHICLE INSPECTION PROGRAM. (a)

The commission shall establish an inspection program for

commercial motor vehicles that:

(1) meets the requirements of federal motor carrier safety

regulations; and

(2) requires a commercial motor vehicle registered in this state

to pass an annual inspection of all safety equipment required by

the federal motor carrier safety regulations.

(b) A program under this section also applies to any:

(1) vehicle or combination of vehicles with a gross weight

rating of more than 10,000 pounds that is operated in interstate

commerce and registered in this state;

(2) school activity bus, as defined in Section 541.201, that has

a gross weight, registered weight, or gross weight rating of more

than 26,000 pounds, or is designed to transport more than 15

passengers, including the driver; and

(3) school bus that will operate at a speed authorized by

Section 545.352(b)(5)(A).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1061, Sec. 18, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 663, Sec. 5, eff. June 18, 1999.

Sec. 548.202. GENERAL APPLICABILITY OF CHAPTER TO COMMERCIAL

MOTOR VEHICLES. This chapter applies to a commercial motor

vehicle inspection program established under Section 548.201

except as otherwise provided.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 548.203. EXEMPTIONS. The commission by rule may exempt a

type of commercial motor vehicle from the application of this

subchapter if the vehicle:

(1) was manufactured before September 1, 1995;

(2) is operated only temporarily on a highway of this state and

at a speed of less than 30 miles per hour; and

(3) complies with Section 548.051 and each applicable provision

in Title 49, Code of Federal Regulations.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.122(b), eff.

Sept. 1, 1997.

SUBCHAPTER E. ISSUANCE, RECORDING, AND PROOF OF INSPECTION

CERTIFICATES AND VERIFICATION FORMS

Sec. 548.251. DEPARTMENT TO PROVIDE INSPECTION CERTIFICATES AND

VERIFICATION FORMS. The department shall provide serially

numbered inspection certificates and verification forms to

inspection stations. The department may issue a unique inspection

certificate for:

(1) a commercial motor vehicle inspected under Section 548.201;

or

(2) a vehicle inspected under Subchapter F.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.123(c), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1069, Sec. 5, eff. June

19, 1997.

Sec. 548.252. SAFEKEEPING AND CONTROL OF INSPECTION CERTIFICATES

AND VERIFICATION FORMS. On being licensed, an inspector or owner

of an inspection station shall:

(1) provide for the safekeeping of inspection certificates and

verification forms;

(2) safeguard the certificates and forms against theft, loss, or

damage;

(3) control the sequence of issuance of the certificates and

forms; and

(4) ensure that the certificates and forms are issued in

accordance with department rules.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 548.253. INFORMATION TO BE RECORDED ON ISSUANCE OF

INSPECTION CERTIFICATE AND VERIFICATION FORM. An inspection

station or inspector, on issuing an inspection certificate and

verification form, shall:

(1) make a record and report as prescribed by the department of

the inspection and certificate issued; and

(2) include in the inspection certificate and verification form

the information required by the department for the type of

vehicle inspected.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 548.254. VALIDITY OF INSPECTION CERTIFICATE. An inspection

certificate is invalid after the end of the 12th month following

the month in which the certificate is issued. An unused

inspection certificate representing a previous inspection period

may not be issued after the beginning of the next period.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 548.255. ATTACHMENT OR PRODUCTION OF INSPECTION

CERTIFICATE. (a) An inspection certificate shall be attached to

or produced for a vehicle in the manner required by department

rule.

(b) The department shall:

(1) require that a certificate for a motorcycle be attached to

the rear of the motorcycle near the license plate; and

(2) adopt rules with respect to display of an inspection

certificate for a moped.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 548.256. VERIFICATION FORM REQUIRED TO REGISTER VEHICLE.

(a) Before a vehicle that is brought into this state by a person

other than a manufacturer or importer may be registered, the

owner must have the vehicle inspected and have the inspection

station record the following information on a verification form

prescribed and provided by the department:

(1) the vehicle identification number;

(2) the number appearing on the odometer of the vehicle at the

time of the inspection, if the vehicle has an odometer; and

(3) other information the department requires.

(b) An inspection station may not issue the verification form

unless the vehicle complies with the inspection requirements of

this chapter.

(c) Repealed by Acts 2005, 79th Leg., Ch. 1125, Sec. 22, eff.

September 1, 2005.

(d) Repealed by Acts 2005, 79th Leg., Ch. 1125, Sec. 22, eff.

September 1, 2005.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.123(a), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1069, Sec. 19(2), eff.

June 19, 1997; Acts 1999, 76th Leg., ch. 1423, Sec. 8, 9, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 967, Sec. 9, eff. Sept.

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1125, Sec. 22, eff. September 1, 2005.

Sec. 548.257. LOST, STOLEN, OR DESTROYED CERTIFICATE. (a) If

an inspection certificate is lost, stolen, or destroyed during

the period during which the certificate is valid, the vehicle

must be reinspected and any applicable fee paid before a new

certificate is issued, except that the vehicle is not subject to

any emissions inspection. The replacement certificate is valid

for the remaining period of validity of the original certificate.

(b) The department by rule shall specify the method for

establishing that:

(1) the certificate has been lost, stolen, or destroyed; and

(2) the reinspection is within the period of validity of the

lost, stolen, or destroyed certificate.

(c) As part of its rules under Subsection (b), the department

shall adopt measures to ensure that the reinspection procedure

provided by this section is not used fraudulently to avoid any

required inspection.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 19.03, eff. Sept.

1, 2003.

Sec. 548.258. USE OF TEXASONLINE. (a) In this section,

"TexasOnline" has the meaning assigned by Section 2054.003,

Government Code.

(b) The department may adopt rules to require an inspection

station to use TexasOnline to:

(1) purchase inspection certificates; or

(2) send to the department a record, report, or other

information required by the department.

Added by Acts 2005, 79th Leg., Ch.

1260, Sec. 22, eff. June 18, 2005.

Added by Acts 2005, 79th Leg., Ch.

1292, Sec. 11, eff. June 18, 2005.

SUBCHAPTER F. MOTOR VEHICLE EMISSIONS INSPECTION AND MAINTENANCE

Sec. 548.301. COMMISSION TO ESTABLISH PROGRAM. (a) The

commission shall establish a motor vehicle emissions inspection

and maintenance program for vehicles as required by any law of

the United States or the state's air quality state implementation

plan.

(b) The commission by rule may establish a motor vehicle

emissions inspection and maintenance program for vehicles

specified by the conservation commission in a county for which

the conservation commission has adopted a resolution requesting

the commission to establish such a program and for which the

county and the municipality with the largest population in the

county by resolution have formally requested a proactive air

quality plan consisting of such a program.

(b-1) The commission by rule may establish a motor vehicle

emissions inspection and maintenance program for vehicles subject

to an early action compact as defined by Section 382.301, Health

and Safety Code, that is consistent with the early action

compact.

(c) A program established under Subsection (b) or (b-1) may

include reregistration-based enforcement.

(d) A vehicle emissions inspection under this section may be

performed by the same facility that performs a safety inspection

if the facility is authorized and certified by the department to

perform the vehicle emissions inspection and certified by the

department to perform the safety inspection.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.123(d), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1069, Sec. 6, eff. June

19, 1997; Acts 2001, 77th Leg., ch. 1075, Sec. 8, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 203, Sec. 4, eff. June 10, 2003.

Sec. 548.3011. EMISSIONS TEST ON RESALE. (a) This section

applies only to a vehicle:

(1) the most recent certificate of title for which or

registration of which was issued in a county without a motor

vehicle emissions inspection and maintenance program; and

(2) the ownership of which has changed and which has been the

subject of a retail sale as defined by Section 2301.002,

Occupations Code.

(b) Notwithstanding Subsection (a), this section does not apply

to a vehicle that is a 1996 or newer model that has less than

50,000 miles.

(c) A vehicle subject to this section is not eligible for a

title receipt under Section 501.024, a certificate of title under

Section 501.027, or registration under Chapter 502 in a county

with a motor vehicle emissions inspection and maintenance program

unless proof is presented with the application for certificate of

title or registration, as appropriate, that the vehicle, not

earlier than the 90th day before the date on which the new

owner's application for certificate of title or registration is

filed with the county clerk or county assessor-collector, as

appropriate, has passed an approved vehicle emissions test in the

county in which it is to be titled or registered.

(d) The proof required by Subsection (c) may be in the form of a

Vehicle Inspection Report (VIR) or other proof of program

compliance as authorized by the department.

Added by Acts 2001, 77th Leg., ch. 1075, Sec. 9, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.834,

eff. Sept. 1, 2003.

Sec. 548.3012. EXEMPTION: VEHICLE NOT USED PRIMARILY IN COUNTY

OF REGISTRATION. (a) This section applies only to a vehicle

that:

(1) is to be registered in a county with a motor vehicle

emissions inspection and maintenance program; and

(2) will be used in that county for fewer than 60 days during

the registration period for which registration is sought.

(b) The owner of a vehicle described by Subsection (a) may

obtain for that vehicle an exemption from the vehicle emissions

test requirements of this subchapter by submitting to the county

assessor-collector an affidavit stating that the named vehicle

will be used in the county of registration for fewer than 60

calendar days during the registration period for which

registration is sought.

Added by Acts 2001, 77th Leg., ch. 1075, Sec. 9, eff. Sept. 1,

2001.

Sec. 548.302. COMMISSION TO ADOPT STANDARDS AND REQUIREMENTS.

The commission shall:

(1) adopt standards for emissions-related inspection criteria

consistent with requirements of the United States and the

conservation commission applicable to a county in which a program

is established under this subchapter; and

(2) develop and impose requirements necessary to ensure that an

inspection certificate is not issued to a vehicle subject to a

program established under this subchapter unless the vehicle has

passed a motor vehicle emissions inspection at a facility

authorized and certified by the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.123(e), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1069, Sec. 7, eff. June

19, 1997.

Sec. 548.303. PROGRAM ADMINISTRATION. The commission shall

administer the motor vehicle emissions inspection and maintenance

program under this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.123(f), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1069, Sec. 8, eff. June

19, 1997.

Sec. 548.304. STATIONS LICENSED TO CONDUCT EMISSIONS

INSPECTIONS. (a) The department may authorize and certify

inspection stations as necessary to implement the

emissions-related inspection requirements of the motor vehicle

emissions inspection and maintenance program established under

this subchapter if the station meets the department's

certification requirements.

(b) The department shall provide inspection certificates for

distribution and issuance at inspection stations certified by the

department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.123(g), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1069, Sec. 9, eff. June

19, 1997.

Sec. 548.3045. APPOINTMENT OF DECENTRALIZED FACILITY. (a) The

department may issue an inspection station certificate to a

decentralized facility authorized and licensed by the department

under Section 548.304 if the facility meets the certification

requirements of that section and the department.

(b) A decentralized facility issued a certificate under

Subsection (a) is authorized to perform an inspection under this

subchapter or Subchapter B.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.123(h), eff.

Sept. 1, 1997.

Sec. 548.306. EXCESSIVE MOTOR VEHICLE EMISSIONS. (a) This

section applies to a motor vehicle registered or operated for

more than 60 days per calendar year in:

(1) a county or a portion of a county designated by department

rule in accordance with Section 548.301; or

(2) a county adjacent to a county described in Subdivision (1).

(b) The registered owner of a motor vehicle commits an offense

if the vehicle, in an area described by Subsection (a), emits:

(1) hydrocarbons, carbon monoxide, or nitrogen oxide in an

amount that is excessive under United States Environmental

Protection Agency standards or standards provided by department

rule; or

(2) another vehicle-related pollutant that is listed by a

department rule adopted to comply with Part A, National Emission

Standards Act (42 U.S.C. Sections 7602-7619), or rules of the

United States Environmental Protection Agency in an amount

identified as excessive under that rule.

(c) The department shall provide a notice of violation to the

registered owner of a vehicle that is detected violating

Subsection (b). The notice of violation must be made by personal

delivery to the registered owner or by mailing the notice to the

registered owner at the last known address of the owner. The

department shall include in the notice the date and location of

the violation detected and instructions for the registered owner

explaining how the owner must proceed to obtain and pass a

verification emissions inspection and to make any repair to the

vehicle necessary to pass the inspection and explaining any

extension or assistance that may be available to the owner for

making any necessary repair. Notice by mail is presumed delivered

on the 10th day after the date the notice is deposited in the

mail.

(d) A registered owner of a vehicle commits an offense if:

(1) notice is delivered to the owner under Subsection (c); and

(2) the owner fails to comply with any provision of the notice

before the 31st day after the date the notice is delivered.

(e) An offense under this section is a misdemeanor punishable by

a fine of not less than $1 and not more than $350. If a person

has previously been convicted of an offense under this section,

an offense under this section is a misdemeanor punishable by a

fine of not less than $200 and not more than $1,000.

(f) It is an affirmative defense to an offense under this

section that the registered owner of the vehicle, before the 31st

day after the date the owner receives a notice of violation:

(1) after a verification emissions inspection indicated that the

vehicle did not comply with applicable emissions standards,

repaired the vehicle as necessary and passed another verification

emissions inspection; and

(2) has complied with rules of the department concerning a

violation under this section.

(g) The department may contract with a private person to

implement this section. The person must comply with terms,

policies, rules, and procedures the department adopts to

administer this section.

(h) The Texas Department of Transportation may deny

reregistration of a vehicle if the registered owner of the

vehicle has received notification under Subsection (c) and the

vehicle has not passed a verification emissions inspection.

(i) A hearing for a citation issued under this section shall be

heard by a justice of the peace of any precinct in the county in

which the vehicle is registered.

(j) Enforcement of the remote sensing component of the vehicle

emissions inspection and maintenance program may not involve any

method of screening in which the registered owner of a vehicle

found to have allowable emissions by remote sensing technology is

charged a fee.

(k) The department by rule may require that a vehicle determined

by on-road testing to have excessive emissions be assessed an

on-road emissions testing fee not to exceed the emissions testing

fee charged by a certified emissions testing facility.

(l) The department by rule may establish procedures for

reimbursing a fee for a verification test required by Subsection

(c) if the owner demonstrates to the department's satisfaction

that:

(1) the vehicle passed the verification emissions test not later

than the 30th day after the date the vehicle owner received

notice that the vehicle was detected as having excessive

emissions; and

(2) the vehicle did not receive any repair, modification,

alteration, or additive to the fuel, fuel tank, fuel delivery

system, engine, exhaust system, or any attached emissions control

components that would have, or could have, caused the vehicle to

experience improved emissions performance between the date of

detection and the date of the verification emissions test.

Added by Acts 1997, 75th Leg., ch. 1069, Sec. 10, eff. June 19,

1997. Amended by Acts 1999, 76th Leg., ch. 1189, Sec. 30, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1075, Sec. 10, eff.

Sept. 1, 2001.

Sec. 548.3065. ADMINISTRATIVE PENALTY. (a) In lieu of criminal

proceedings for a violation of Section 548.306, the department

may impose an administrative penalty against a person who

knowingly violates this chapter or a rule adopted by the

commission under this chapter.

(b) The amount of the administrative penalty may not exceed

$1,000 for each violation. The aggregate penalty for multiple

violations may not exceed $10,000. Each day a violation continues

or occurs is a separate violation for purposes of imposing a

penalty.

(c) Except as otherwise provided by this section, the procedures

for determining and administering an administrative penalty under

this section against a person charged with violating this chapter

are the same as those prescribed by Section 643.251 for

determining and administering an administrative penalty against a

motor carrier under that section.

(d) An administrative penalty collected under this section shall

be deposited in a special account in the general revenue fund and

may be used only by the department.

Added by Acts 2001, 77th Leg., ch. 1075, Sec. 11, eff. Sept. 1,

2001.

Sec. 548.307. ALTERNATIVE TESTING METHODOLOGY FOR CERTAIN

COUNTIES. The commission by rule may establish procedures for

testing and enforcing vehicle emissions standards by use of

alternative testing methodology that meets or exceeds United

States Environmental Protection Agency requirements in a county

participating in an early action compact under Subchapter H,

Chapter 382, Health and Safety Code.

Added by Acts 2003, 78th Leg., ch. 203, Sec. 5, eff. June 10,

2003.

Text of section effective on December 31, 2010

Sec. 548.3075. LIMITED EMISSIONS INSPECTIONS. (a) In this

section, "limited emissions inspection" means an emissions

inspection of a motor vehicle conducted only by using the onboard

diagnostic system of the vehicle.

(b) A department rule that allows a qualified inspection station

to perform a limited emissions inspection of a motor vehicle may

not restrict the station to fewer than 150 inspections per month.

Added by Acts 2009, 81st Leg., R.S., Ch.

1110, Sec. 1, eff. December 31, 2010.

SUBCHAPTER G. CERTIFICATION OF INSPECTION STATION OR INSPECTOR

Sec. 548.401. CERTIFICATION GENERALLY. A person may perform an

inspection or issue an inspection certificate only if certified

to do so by the department under rules adopted by the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 548.402. APPLICATION FOR CERTIFICATION AS INSPECTION

STATION. (a) To operate as an inspection station, a person must

apply to the department for certification. The application must:

(1) be filed with the department on a form prescribed and

provided by the department; and

(2) state:

(A) the name of the applicant;

(B) if the applicant is an association, the names and addresses

of the persons constituting the association;

(C) if the applicant is a corporation, the names and addresses

of its principal officers;

(D) the name under which the applicant transacts or intends to

transact business;

(E) the location of the applicant's place of business in the

state; and

(F) other information required by the department, including

information required by the department for identification.

(b) The application must be signed and sworn or affirmed by:

(1) if the applicant is an individual, the owner; or

(2) if the applicant is a corporation, an executive officer or

person specifically authorized by the corporation to sign the

application, to which shall be attached written evidence of the

person's authority.

(c) An applicant who has or intends to have more than one place

of business in this state must file a separate application for

each place of business.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 548.403. APPROVAL AND CERTIFICATION AS INSPECTION STATION.

(a) The department may approve an application for certification

as an inspection station only if:

(1) the location complies with department requirements; and

(2) the applicant complies with department rules.

(b) On approval of an application, the department shall issue to

the applicant an inspection station certificate. The certificate

is valid for each person in whose name the certificate is issued

and for the transaction of business at the location designated in

the certificate. A certificate is not assignable.

(c) An inspection station certificate shall be conspicuously

displayed at the station for which the certificate was issued.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 548.4035. ENTRY ONTO PREMISES. (a) A member, employee, or

agent of the department may enter an inspection station during

normal business hours to conduct an investigation, inspection, or

audit of the inspection station or an inspector to determine

whether the inspection station or inspector is in compliance

with:

(1) this chapter;

(2) department rules under this chapter; or

(3) Chapter 382, Health and Safety Code.

(b) A member, employee, or agent of the department who enters an

inspection station for a purpose described by Subsection (a):

(1) shall notify the manager or person in charge of the

inspection station of the presence of the member, employee, or

agent;

(2) shall present the manager or person in charge of the

inspection station with proper credentials identifying the

member, employee, or agent as a member, employee, or agent of the

department; and

(3) is entitled to have access to emissions testing equipment,

inspection records, and any required inspection station

certificate or inspector certificate.

(c) A member, employee, or agent of the department who enters an

inspection station to conduct an investigation, inspection, or

audit under Subsection (a) must observe the inspection station's

rules relating to safety, security, and fire protection.

(d) Subsection (b) does not prohibit the department from

conducting an undercover investigation or a covert audit of an

inspection station.

Added by Acts 2001, 77th Leg., ch. 1169, Sec. 1, eff. Sept. 1,

2001.

Sec. 548.404. APPLICATION FOR CERTIFICATION AS INSPECTOR. An

application for certification as an inspector shall:

(1) be made on a form prescribed and provided by the department;

and

(2) state:

(A) the name of the applicant;

(B) the address of the applicant's residence and place of

employment;

(C) the applicant's driver's license number; and

(D) other information required by the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 548.405. DENIAL, REVOCATION, OR SUSPENSION OF CERTIFICATE.

(a) The department may deny a person's application for a

certificate, revoke or suspend the certificate of a person,

inspection station, or inspector, place on probation a person who

holds a suspended certificate, or reprimand a person who holds a

certificate if:

(1) the station or inspector conducts an inspection, fails to

conduct an inspection, or issues a certificate:

(A) in violation of this chapter or a rule adopted under this

chapter; or

(B) without complying with the requirements of this chapter or a

rule adopted under this chapter;

(2) the person, station, or inspector commits an offense under

this chapter or violates this chapter or a rule adopted under

this chapter;

(3) the applicant or certificate holder does not meet the

standards for certification under this chapter or a rule adopted

under this chapter;

(4) the station or inspector does not maintain the

qualifications for certification or does not comply with a

certification requirement under Subchapter G;

(5) the certificate holder or the certificate holder's agent,

employee, or representative commits an act or omission that would

cause denial, revocation, or suspension of a certificate to an

individual applicant or certificate holder;

(6) the station or inspector does not pay a fee required by

Subchapter H; or

(7) the inspector or owner of an inspection station is convicted

of a:

(A) felony or Class A or Class B misdemeanor;

(B) similar crime under the jurisdiction of another state or the

federal government that is punishable to the same extent as a

felony or a Class A or Class B misdemeanor in this state; or

(C) crime under the jurisdiction of another state or the federal

government that would be a felony or a Class A or Class B

misdemeanor if the crime were committed in this state.

(b) For purposes of Subsection (a)(7), a person is convicted of

an offense if a court enters against the person an adjudication

of the person's guilt, including an order of probation or

deferred adjudication.

(c) If the department suspends a certificate because of a

violation of Subchapter F, the suspension must be for a period of

not less than six months. The suspension may not be probated or

deferred.

(d) Until an inspector or inspection station whose certificate

is suspended or revoked receives a new certificate, has the

certificate reinstated, or has the suspension expire, the

inspector or station may not be directly or indirectly involved

in an inspection operation.

(e) An immediate family member of an inspector or owner of an

inspection station whose certificate is suspended or revoked may

not be granted a certificate under this subchapter if the

location of the family member's place of business is the same as

that of the inspector or owner whose certificate is suspended or

revoked unless the family member proves that the inspector or

owner whose certificate is suspended or revoked has no

involvement with the family member's place of business.

(f) Subsection (a) applies to:

(1) each member of a partnership or association issued a

certificate under this subchapter;

(2) each director or officer of a corporation issued a

certificate under this subchapter; and

(3) a shareholder who receives compensation from the day-to-day

operation of the corporation in the form of a salary.

(g) The department may not suspend, revoke, or deny all

certificates of a person who holds more than one inspection

station certificate based on a suspension, revocation, or denial

of one of that person's inspection station certificates without

proof of culpability related to a prior action under this

subsection.

(h) The department shall develop, by September 1, 2002, a

penalty schedule consisting of warnings, re-education,

suspensions, and revocations based on the severity and frequency

of offenses committed under Chapter 548, Transportation Code, and

rules adopted by the department under this chapter.

(i) The department shall develop, by September 1, 2002, a

penalty schedule consisting of suspensions and revocations based

on the severity and frequency of offenses committed in the

emissions testing of motor vehicles under Section 382.202, Health

and Safety Code, and Chapter 548, Subchapter F, of this code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1069, Sec. 11, eff. June 19,

1997; Acts 1999, 76th Leg., ch. 1189, Sec. 31, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 1169, Sec. 2, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 1276, Sec. 10.008(d), eff. Sept. 1,

2003.

Sec. 548.406. CERTIFICATE HOLDER ON PROBATION MAY BE REQUIRED TO

REPORT. The director may require the holder of a suspended

certificate who is placed on probation to report regularly to the

department on a matter that is the basis of the probation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 548.407. HEARING ON DENIAL, REVOCATION, OR SUSPENSION OF

CERTIFICATE. (a) Before an application for certification as an

inspection station or inspector is denied, the director or a

person the director designates shall give the person written

notification of:

(1) the proposed denial;

(2) each reason for the proposed denial; and

(3) the person's right to an administrative hearing to determine

whether the evidence warrants the denial.

(b) Before a certificate of appointment as an inspector or

inspection station is revoked or suspended, the director or a

person the director designates shall give written notification to

the inspector or inspection station of the revocation or the

period of suspension. The notice shall include:

(1) the effective date of the revocation or the period of the

suspension, as applicable;

(2) each reason for the revocation or suspension; and

(3) a statement explaining the person's right to an

administrative hearing to determine whether the evidence warrants

the revocation or suspension.

(c) Notice under Subsection (a) or (b) must be made by personal

delivery or by mail to the last address given to the department

by the person.

(d) The department may provide that a revocation or suspension

takes effect on receipt of notice under Subsection (b) if the

department finds that the action is necessary to prevent or

remedy a threat to public health, safety, or welfare. Violations

that present a threat to public health, safety, or welfare

include:

(1) issuing an inspection certificate with knowledge that the

issuance is in violation of this chapter or rules adopted under

this chapter;

(2) falsely or fraudulently representing to the owner or

operator of a vehicle that equipment inspected or required to be

inspected must be repaired, adjusted, or replaced for the vehicle

to pass an inspection;

(3) issuing an inspection certificate:

(A) without authorization to issue the certificate; or

(B) without inspecting the vehicle;

(4) issuing an inspection certificate for a vehicle with

knowledge that the vehicle has not been repaired, adjusted, or

corrected after an inspection has shown a repair, adjustment, or

correction to be necessary;

(5) knowingly issuing an inspection certificate:

(A) for a vehicle without conducting an inspection of each item

required to be inspected; or

(B) for a vehicle that is missing an item required to be

inspected or that has an item required to be inspected that is

not in compliance with state law or department rules;

(6) refusing to allow a vehicle's owner to have a qualified

person of the owner's choice make a required repair, adjustment,

or correction;

(7) charging for an inspection an amount greater than the

authorized fee;

(8) a violation of Subchapter F;

(9) a violation of Section 548.603; or

(10) a conviction of a felony or a Class A or B misdemeanor that

directly relates to or affects the duties or responsibilities of

a vehicle inspection station or inspector or a conviction of a

similar crime under the jurisdiction of another state or the

federal government.

(e) For purposes of Subsection (d)(10), a person is convicted of

an offense if a court enters against the person an adjudication

of the person's guilt, including an order of probation or

deferred adjudication.

(f) To obtain an administrative hearing on a denial, suspension,

or revocation under this section, a person must submit a written

request for a hearing to the director not later than the 20th day

after the date notice is delivered personally or is mailed.

(g) If the director receives a timely request under Subsection

(f), the director shall provide the person with an opportunity

for a hearing as soon as practicable. A hearing on a revocation

or suspension under Subsection (d) that takes effect on receipt

of the notice must be held not later than 14 days after the

department receives the request for hearing. The revocation or

suspension continues in effect until the hearing is completed if

the hearing is continued beyond the 14-day period:

(1) at the request of the inspector or inspection station; or

(2) on a finding of good cause by a judge, administrative law

judge, or hearing officer.

(h) If the director does not receive a timely request under

Subsection (f), the director may deny the application, revoke or

suspend a certificate, or sustain the revocation or suspension of

a certificate without a hearing.

(i) Except as provided by Subsection (g), the hearing must be

held not earlier than the 11th day after the date written notice

of the hearing and a copy of the charges is given to the person

by personal service or by certified mail to the last address

given to the department by the person.

(j) The director or a person designated by the director shall

conduct the hearing and may administer oaths and issue subpoenas

for the attendance of witnesses and the production of relevant

books, papers, or documents. If the hearing is conducted by a

person designated by the director, the director may take action

under this section on a recommendation of the designated person.

(k) On the basis of the evidence submitted at the hearing, the

director may deny the application or revoke or suspend the

certificate.

(l) If an administrative law judge of the State Office of

Administrative Hearings conducts a hearing under this section and

the proposal for decision supports the position of the

department, the proposal for decision may recommend a denial of

an application or a revocation or suspension of a certificate

only. The proposal may not recommend a reprimand or a probated or

otherwise deferred disposition of the denial, revocation, or

suspension. If the administrative law judge makes a proposal for

a decision to deny an application or to suspend or revoke a

certificate, the administrative law judge shall include in the

proposal a finding of the costs, fees, expenses, and reasonable

and necessary attorney's fees the state incurred in bringing the

proceeding. The director may adopt the finding for costs, fees,

and expenses and make the finding a part of the final order

entered in the proceeding. Proceeds collected from a finding made

under this subsection shall be paid to the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1069, Sec. 12, eff. June 19,

1997; Acts 1999, 76th Leg., ch. 1189, Sec. 32, eff. Sept. 1,

1999.

Sec. 548.408. JUDICIAL REVIEW OF ADMINISTRATIVE ACTION. (a) A

person dissatisfied with the final decision of the director may

appeal the decision by filing a petition as provided by

Subchapter G, Chapter 2001, Government Code.

(b) The district or county attorney or the attorney general

shall represent the director in the appeal, except that an

attorney who is a full-time employee of the department may

represent the director in the appeal with the approval of the

attorney general.

(c) The court in which the appeal is filed shall:

(1) set the matter for hearing after 10 days' written notice to

the director and the attorney representing the director; and

(2) determine whether an enforcement action of the director

shall be suspended pending hearing and enter an order for the

suspension.

(d) The court order takes effect when served on the director.

(e) The director shall provide a copy of the petition and court

order to the attorney representing the director.

(f) A stay under this section may not be effective for more than

90 days after the date the petition for appeal is filed. On the

expiration of the stay, the director's enforcement action shall

be reinstated or imposed. The department or court may not extend

the stay or grant an additional stay.

(g) Judicial review of the final decision of the director is

under the substantial evidence rule.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 1189, Sec. 33, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 1169, Sec. 3, eff. Sept. 1, 2001.

Sec. 548.409. COMPLAINTS. (a) The department shall adopt rules

regarding the efficient handling and investigation of complaints

by citizens, applicants, inspectors, and inspection stations

against an employee or agent of the department who may

investigate the compliance of an inspection station or inspector

regarding Subchapter F or rules adopted under Subchapter F or

this subchapter.

(b) The rules must provide for a fair, expeditious, and

equitable investigation and resolution to complaints received by

the department.

Added by Acts 2001, 77th Leg., ch. 1169, Sec. 4, eff. Sept. 1,

2001.

SUBCHAPTER H. INSPECTION AND CERTIFICATION FEES

Sec. 548.501. INSPECTION FEES GENERALLY. (a) Except as

provided by Sections 548.503 and 548.504, the fee for inspection

of a motor vehicle other than a moped is $12.50. The fee for

inspection of a moped is $5.75. The fee for a verification form

issued as required by Section 548.256 is $1.

(b) An inspection station shall pay to the department $5.50 of

each fee for an inspection. The department may require the

station to make an advance payment of $5.50 for each inspection

certificate provided to the station. If advance payment is made:

(1) no further payment may be required on issuance of a

certificate;

(2) the inspection station may waive the fee due from the owner

of an inspected vehicle who is issued a certificate to which the

advance payment applies;

(3) the department shall refund to the inspection station $5.50

for each unissued certificate that the station returns to the

department in accordance with department rules; and

(4) the conservation commission shall pay to the department $2

for each unissued certificate that the station returns to the

department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 1189, Sec. 34, eff. Sept. 1,

1999.

Sec. 548.502. INSPECTION BY POLITICAL SUBDIVISION OR STATE

AGENCY. A political subdivision or state agency for which the

department certifies an inspection station under Section 548.004:

(1) shall pay to the department an advance payment of $5.50 for

each inspection certificate provided to it; and

(2) may not be required to pay the compulsory inspection fee.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 548.503. INITIAL TWO-YEAR INSPECTION OF PASSENGER CAR OR

LIGHT TRUCK. (a) The fee for inspection of a passenger car or

light truck under Section 548.102 shall be set by the department

by rule on or before September 1 of each year. A fee set by the

department under this subsection must be based on the costs of

producing certificates, providing inspections, and administering

the program, but may not be less than $21.75.

(b) The department shall require an inspection station to make

an advance payment of $14.75 for a certificate to be issued under

this section. Additional payment may not be required of the

station for the certificate. The inspection station may waive the

fee due from the owner of the vehicle inspected. A refund for an

unissued certificate shall be made in the same manner as provided

for other certificate refunds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 1189, Sec. 35, eff. Sept. 1,

1999.

Sec. 548.504. INSPECTION OF COMMERCIAL MOTOR VEHICLE. (a) The

fee for inspection of a commercial motor vehicle under the

program established under Section 548.201 is $50.

(b) The inspection station shall pay to the department $10 of

each fee for inspection of a commercial motor vehicle. The

department may require the station to make an advance payment of

$10 for a certificate to be issued under this section. If advance

payment is made:

(1) no additional payment may be required of the station for the

certificate; and

(2) a refund for an unissued certificate shall be made in the

same manner as provided for other certificate refunds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 548.505. EMISSIONS-RELATED INSPECTION FEE. (a) The

department by rule may impose an inspection fee for a vehicle

inspected under Section 548.301(a) in addition to the fee

provided by Section 548.501, 548.502, 548.503, or 548.504. A fee

imposed under this subsection must be based on the costs of:

(1) producing certificates;

(2) providing inspections; and

(3) administering the program.

(b) The department may provide a maximum fee for an inspection

under this subchapter. The department may not set a minimum fee

for an inspection under this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.123(i), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1069, Sec. 13, eff. June

19, 1997.

For expiration of this section, see Subsection (c).

Sec. 548.5055. TEXAS EMISSION REDUCTION PLAN FEE. (a) In

addition to other fees required by this subchapter, to fund the

Texas emissions reduction plan established under Chapter 386,

Health and Safety Code, the department shall collect for every

commercial motor vehicle required to be inspected under

Subchapter D, a fee of $10.

(b) The department shall remit fees collected under this section

to the comptroller at the time and in the manner prescribed by

the comptroller for deposit in the Texas emission reduction plan

fund.

(c) This section expires August 31, 2019.

Added by Acts 2001, 77th Leg., ch. 967, Sec. 10, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1125, Sec. 21, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 2.18, eff. June 8, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1125, Sec. 22, eff. September 1, 2009.

Sec. 548.506. FEE FOR CERTIFICATION AS INSPECTOR. An applicant

for certification as an inspector must submit with the

applicant's first application a fee of $10 for certification

until August 31 of the even-numbered year following the date of

certification. To be certified after August 31 of that year, the

applicant must pay $10 as a certificate fee for each subsequent

two-year period.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 548.507. FEE FOR CERTIFICATION AS INSPECTION STATION. When

an applicant for certification as an inspection station is

notified that the application will be approved, the applicant

shall pay a fee of $30 for certification until August 31 of the

odd-numbered year after the date of appointment. To be certified

after August 31 of that year, the applicant must pay a fee of $30

for certification for each subsequent two-year period.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 548.508. DISPOSITION OF FEES. Except as provided by

Sections 382.037 and 382.0622, Health and Safety Code, and

Section 548.5055, each fee collected by the department under this

subchapter shall be deposited to the credit of the Texas mobility

fund.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 11.07, eff. Sept.

1, 2003.

SUBCHAPTER I. VIOLATIONS AND OFFENSES

Sec. 548.601. OFFENSE GENERALLY. (a) A person, including an

inspector or an inspection station, commits an offense if the

person:

(1) issues an inspection certificate with knowledge that the

issuance is in violation of this chapter or rules adopted under

this chapter;

(2) falsely or fraudulently represents to the owner or operator

of a vehicle that equipment inspected or required to be inspected

must be repaired, adjusted, or replaced for the vehicle to pass

an inspection;

(3) misrepresents:

(A) material information in an application in violation of

Section 548.402 or 548.403; or

(B) information filed with the department under this chapter or

as required by department rule;

(4) issues an inspection certificate:

(A) without authorization to issue the certificate; or

(B) without inspecting the vehicle;

(5) issues an inspection certificate for a vehicle with

knowledge that the vehicle has not been repaired, adjusted, or

corrected after an inspection has shown a repair, adjustment, or

correction to be necessary;

(6) knowingly issues an inspection certificate:

(A) for a vehicle without conducting an inspection of each item

required to be inspected; or

(B) for a vehicle that is missing an item required to be

inspected or that has an item required to be inspected that is

not in compliance with state law or department rules;

(7) refuses to allow a vehicle's owner to have a qualified

person of the owner's choice make a required repair, adjustment,

or correction;

(8) charges for an inspection an amount greater than the

authorized fee; or

(9) performs an act prohibited by or fails to perform an act

required by this chapter or a rule adopted under this chapter.

(b) Unless otherwise specified in this chapter, an offense under

this section is a Class C misdemeanor.

(c) A designated representative of the department may issue a

notice of an offense or a notice to appear to a person, including

an inspector or inspection station, who violates this chapter or

a rule adopted under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1069, Sec. 14, eff. June 19,

1997; Acts 1999, 76th Leg., ch. 1189, Sec. 36, eff. Sept. 1,

1999.

Sec. 548.602. FAILURE TO DISPLAY INSPECTION CERTIFICATE. (a)

After the fifth day after the date of expiration of the period

designated for inspection, a person may not operate:

(1) a motor vehicle registered in this state unless a current

and appropriate inspection certificate is displayed on the

vehicle; or

(2) a commercial motor vehicle registered in this state unless

it is equipped as required by federal motor carrier safety

regulations and displays an inspection certificate issued under

the program established under Section 548.201.

(b) A peace officer who exhibits a badge or other sign of

authority may stop a vehicle not displaying an inspection

certificate on the windshield and require the owner or operator

to produce an inspection certificate for the vehicle.

(c) It is a defense to prosecution under Subsection (a)(1) that

an inspection certificate for the vehicle is in effect at the

time of the arrest.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1069, Sec. 15, eff. June 19,

1997; Acts 1999, 76th Leg., ch. 1189, Sec. 37, eff. Sept. 1,

1999.

Sec. 548.603. FICTITIOUS OR COUNTERFEIT INSPECTION CERTIFICATE

OR INSURANCE DOCUMENT. (a) A person commits an offense if the

person:

(1) displays or causes or permits to be displayed an inspection

certificate or insurance document knowing that the certificate or

document is counterfeit, tampered with, altered, fictitious,

issued for another vehicle, issued for a vehicle failing to meet

all emissions inspection requirements, or issued in violation of:

(A) this chapter, rules adopted under this chapter, or other law

of this state; or

(B) a law of another state, the United States, the United

Mexican States, a state of the United Mexican States, Canada, or

a province of Canada;

(2) transfers an inspection certificate from a windshield or

location to another windshield or location;

(3) with intent to circumvent the emissions inspection

requirements seeks an inspection of a vehicle at a station not

certified to perform an emissions inspection if the person knows

that the vehicle is required to be inspected under Section

548.301;

(4) knowingly does not comply with an emissions inspection

requirement for a vehicle; or

(5) displays on a vehicle an inspection certificate that was

obtained knowing that the vehicle does not meet all emissions

inspection requirements for the vehicle.

(b) A person commits an offense if the person:

(1) makes or possesses, with the intent to sell, circulate, or

pass, a counterfeit inspection certificate or insurance document;

or

(2) possesses any part of a stamp, dye, plate, negative,

machine, or other device that is used or designated for use in

making a counterfeit inspection certificate or insurance

document.

(c) The owner of a vehicle commits an offense if the owner

knowingly allows the vehicle to be registered or operated while

the vehicle displays an inspection certificate in violation of

Subsection (a).

(d) An offense under Subsection (a) or (c) is a Class B

misdemeanor. An offense under Subsection (b) is a third degree

felony unless the person acts with the intent to defraud or harm

another person, in which event the offense is a second degree

felony.

(e) In this section:

(1) "Counterfeit" means an imitation of a document that is

printed, engraved, copied, photographed, forged, or manufactured

by a person not authorized to take that action under:

(A) this chapter, rules adopted under this chapter, or other law

of this state; or

(B) a law of another state, the United States, the United

Mexican States, a state of the United Mexican States, Canada, or

a province of Canada.

(2) "Inspection certificate" means a document that is printed,

manufactured, or made by the department or an authorized agent of

the department for issuance after a vehicle passes an inspection

performed under this chapter.

(3) "Insurance document" means a standard proof of motor vehicle

insurance coverage that is:

(A) in a form prescribed by the Texas Department of Insurance or

by a similarly authorized board, agency, or authority of another

state; and

(B) issued by an insurer or insurer's agent who is authorized to

write motor vehicle insurance coverage.

(4) "Person" includes an inspection station or inspector.

Text of subsec. (f) as added by Acts 1997, 75th Leg., ch. 851,

Sec. 2

(f) Notwithstanding Subsection (c), an offense under Subsection

(a)(1) that involves a fictitious inspection certificate is a

Class B misdemeanor.

Text of subsec. (f) as added by Acts 1997, 75th Leg., ch. 1069,

Sec. 16

(f) A motor vehicle on which a vehicle emissions inspection

certificate is displayed in violation of Subsection (a) and that

is operated or parked on a public roadway may be impounded by a

peace officer or other authorized employee of this state or a

political subdivision of this state in which the vehicle is

operated or parked.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.123(j), (k),

eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 851, Sec. 2, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1069, Sec. 16, eff. June

19, 1997.

Sec. 548.604. PENALTY FOR CERTAIN VIOLATIONS. (a) A person

commits an offense if the person operates or moves a motor

vehicle, trailer, semitrailer, pole trailer, or mobile home, or a

combination of those vehicles, that is:

(1) equipped in violation of this chapter or a rule adopted

under this chapter; or

(2) in a mechanical condition that endangers a person, including

the operator or an occupant, or property.

(b) An offense under this section is a misdemeanor punishable by

a fine not to exceed $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 548.605. DISMISSAL OF CHARGE; ADMINISTRATIVE FEE. (a) In

this section, "working day" means any day other than a Saturday,

a Sunday, or a holiday on which county offices are closed.

(b) The court shall:

(1) dismiss a charge of driving with an expired inspection

certificate if:

(A) the defendant remedies the defect within 20 working days or

before the defendant's first court appearance date, whichever is

later; and

(B) the inspection certificate has not been expired for more

than 60 days; and

(2) assess an administrative fee not to exceed $20 when the

charge of driving with an expired inspection certificate has been

remedied.

(c) Notwithstanding Subsection (b)(1)(B), the court may dismiss

a charge of driving with an expired inspection certificate that

has been expired for more than 60 days.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 688, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1027, Sec. 11, eff. September 1, 2007.



CHAPTER 550. ACCIDENTS AND ACCIDENT REPORTS

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE C. RULES OF THE ROAD

CHAPTER 550. ACCIDENTS AND ACCIDENT REPORTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 550.001. APPLICABILITY OF CHAPTER. This chapter applies

only to:

(1) a road owned and controlled by a water control and

improvement district;

(2) a private access way or parking area provided for a client

or patron by a business, other than a private residential

property, or the property of a garage or parking lot for which a

charge is made for storing or parking a motor vehicle; and

(3) a highway or other public place.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. DUTIES FOLLOWING ACCIDENT

Sec. 550.021. ACCIDENT INVOLVING PERSONAL INJURY OR DEATH. (a)

The operator of a vehicle involved in an accident resulting in

injury to or death of a person shall:

(1) immediately stop the vehicle at the scene of the accident or

as close to the scene as possible;

(2) immediately return to the scene of the accident if the

vehicle is not stopped at the scene of the accident; and

(3) remain at the scene of the accident until the operator

complies with the requirements of Section 550.023.

(b) An operator of a vehicle required to stop the vehicle by

Subsection (a) shall do so without obstructing traffic more than

is necessary.

(c) A person commits an offense if the person does not stop or

does not comply with the requirements of this section. An

offense under this section:

(1) involving an accident resulting in death of or serious

bodily injury, as defined by Section 1.07, Penal Code, to a

person is a felony of the third degree; and

(2) involving an accident resulting in injury to which

Subdivision (1) does not apply is punishable by:

(A) imprisonment in the Texas Department of Criminal Justice for

not more than five years or confinement in the county jail for

not more than one year;

(B) a fine not to exceed $5,000; or

(C) both the fine and the imprisonment or confinement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

97, Sec. 2, eff. September 1, 2007.

Sec. 550.022. ACCIDENT INVOLVING DAMAGE TO VEHICLE. (a) Except

as provided by Subsection (b), the operator of a vehicle involved

in an accident resulting only in damage to a vehicle that is

driven or attended by a person shall:

(1) immediately stop the vehicle at the scene of the accident or

as close as possible to the scene of the accident without

obstructing traffic more than is necessary;

(2) immediately return to the scene of the accident if the

vehicle is not stopped at the scene of the accident; and

(3) remain at the scene of the accident until the operator

complies with the requirements of Section 550.023.

(b) If an accident occurs on a main lane, ramp, shoulder,

median, or adjacent area of a freeway in a metropolitan area and

each vehicle involved can be normally and safely driven, each

operator shall move the operator's vehicle as soon as possible to

a designated accident investigation site, if available, a

location on the frontage road, the nearest suitable cross street,

or other suitable location to complete the requirements of

Section 550.023 and minimize interference with freeway traffic.

(c) A person commits an offense if the person does not stop or

does not comply with the requirements of Subsection (a). An

offense under this subsection is:

(1) a Class C misdemeanor, if the damage to all vehicles is less

than $200; or

(2) a Class B misdemeanor, if the damage to all vehicles is $200

or more.

(c-1) A person commits an offense if the person does not comply

with the requirements of Subsection (b). An offense under this

subsection is a Class C misdemeanor.

(d) In this section, a vehicle can be normally and safely driven

only if the vehicle:

(1) does not require towing; and

(2) can be operated under its own power and in its usual manner,

without additional damage or hazard to the vehicle, other

traffic, or the roadway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

1066, Sec. 1, eff. September 1, 2005.

Sec. 550.023. DUTY TO GIVE INFORMATION AND RENDER AID. The

operator of a vehicle involved in an accident resulting in the

injury or death of a person or damage to a vehicle that is driven

or attended by a person shall:

(1) give the operator's name and address, the registration

number of the vehicle the operator was driving, and the name of

the operator's motor vehicle liability insurer to any person

injured or the operator or occupant of or person attending a

vehicle involved in the collision;

(2) if requested and available, show the operator's driver's

license to a person described by Subdivision (1); and

(3) provide any person injured in the accident reasonable

assistance, including transporting or making arrangements for

transporting the person to a physician or hospital for medical

treatment if it is apparent that treatment is necessary, or if

the injured person requests the transportation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 550.024. DUTY ON STRIKING UNATTENDED VEHICLE. (a) The

operator of a vehicle that collides with and damages an

unattended vehicle shall immediately stop and:

(1) locate the operator or owner of the unattended vehicle and

give that person the name and address of the operator and the

owner of the vehicle that struck the unattended vehicle; or

(2) leave in a conspicuous place in, or securely attach in a

plainly visible way to, the unattended vehicle a written notice

giving the name and address of the operator and the owner of the

vehicle that struck the unattended vehicle and a statement of the

circumstances of the collision.

(b) A person commits an offense if the person violates

Subsection (a). An offense under this section is:

(1) a Class C misdemeanor, if the damage to all vehicles

involved is less than $200; or

(2) a Class B misdemeanor, if the damage to all vehicles

involved is $200 or more.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 550.025. DUTY ON STRIKING FIXTURE OR HIGHWAY LANDSCAPING.

(a) The operator of a vehicle involved in an accident resulting

only in damage to a fixture or landscaping legally on or adjacent

to a highway shall:

(1) take reasonable steps to locate and notify the owner or

person in charge of the property of the accident and of the

operator's name and address and the registration number of the

vehicle the operator was driving;

(2) if requested and available, show the operator's driver's

license to the owner or person in charge of the property; and

(3) report the accident if required by Section 550.061.

(b) A person commits an offense if the person violates

Subsection (a). An offense under this section is:

(1) a Class C misdemeanor, if the damage to all fixtures and

landscaping is less than $200; or

(2) a Class B misdemeanor, if the damage to all fixtures and

landscaping is $200 or more.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 550.026. IMMEDIATE REPORT OF ACCIDENT. (a) The operator

of a vehicle involved in an accident resulting in injury to or

death of a person or damage to a vehicle to the extent that it

cannot be normally and safely driven shall immediately by the

quickest means of communication give notice of the accident to

the:

(1) local police department if the accident occurred in a

municipality;

(2) local police department or the sheriff's office if the

accident occurred not more than 100 feet outside the limits of a

municipality; or

(3) sheriff's office or the nearest office of the department if

the accident is not required to be reported under Subdivision (1)

or (2).

(b) If a section of road is within 100 feet of the limits of

more than one municipality, the municipalities may agree

regarding the maintenance of reports made under Subsection

(a)(2). A county may agree with municipalities in the county

regarding the maintenance of reports made under Subsection

(a)(2). An agreement under this subsection does not affect the

duty to report an accident under Subsection (a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. INVESTIGATION OF ACCIDENT

Sec. 550.041. INVESTIGATION BY PEACE OFFICER. (a) A peace

officer who is notified of a motor vehicle accident resulting in

injury to or death of a person or property damage to an apparent

extent of at least $1,000 may investigate the accident and file

justifiable charges relating to the accident without regard to

whether the accident occurred on property to which this chapter

applies.

(b) This section does not apply to:

(1) a privately owned residential parking area; or

(2) a privately owned parking lot where a fee is charged for

parking or storing a vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 531, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER D. WRITTEN ACCIDENT REPORT

Sec. 550.0601. DEFINITION. In this subchapter, "department"

means the Texas Department of Transportation.

Added by Acts 2007, 80th Leg., R.S., Ch.

1407, Sec. 2, eff. September 1, 2007.

Sec. 550.061. OPERATOR'S ACCIDENT REPORT. (a) The operator of

a vehicle involved in an accident shall make a written report of

the accident if the accident is not investigated by a law

enforcement officer and the accident resulted in injury to or the

death of a person or damage to the property of any one person to

an apparent extent of $1,000 or more.

(b) The report required by Subsection (a) must be filed with the

department not later than the 10th day after the date of the

accident.

(c) A person commits an offense if the person does not file the

report with the department as required by this section.

(d) Venue for the prosecution of an offense under this section

is in the county in which the accident occurred.

(e) The department may require:

(1) the operator of a vehicle involved in an accident in which a

report is required by this section to file a supplemental report

if the department considers the original report insufficient; and

(2) a witness of an accident to make a report with the

department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 531, Sec. 2, eff. Sept. 1,

2001.

Sec. 550.062. OFFICER'S ACCIDENT REPORT. (a) A law enforcement

officer who in the regular course of duty investigates a motor

vehicle accident shall make a written report of the accident if

the accident resulted in injury to or the death of a person or

damage to the property of any one person to the apparent extent

of $1,000 or more.

(b) The report required by Subsection (a) must be filed with the

department not later than the 10th day after the date of the

accident.

(c) This section applies without regard to whether the officer

investigates the accident at the location of the accident and

immediately after the accident or afterwards by interviewing

those involved in the accident or witnesses to the accident.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 531, Sec. 3, eff. Sept. 1,

2001.

Sec. 550.063. REPORT ON APPROPRIATE FORM. The form of all

written accident reports must be approved by the department and

the Department of Public Safety. A person who is required to file

a written accident report shall report on the appropriate form

and shall disclose all information required by the form unless

the information is not available.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1407, Sec. 3, eff. September 1, 2007.

Sec. 550.064. ACCIDENT REPORT FORMS. (a) The department shall

prepare and when requested supply to police departments,

coroners, sheriffs, garages, and other suitable agencies or

individuals the accident report forms appropriate for the persons

required to make a report and appropriate for the purposes to be

served by those reports.

(b) An accident report form prepared by the department must:

(1) require sufficiently detailed information to disclose the

cause and conditions of and the persons and vehicles involved in

an accident if the form is for the report to be made by a person

involved in or investigating the accident;

(2) include a way to designate and identify a peace officer,

firefighter, or emergency medical services employee who during an

emergency is involved in an accident while driving a law

enforcement vehicle, fire department vehicle, or emergency

medical services vehicle while performing the person's duties;

(3) require a statement by a person described by Subdivision (2)

as to the nature of the emergency; and

(4) include a way to designate whether an individual involved in

an accident wants to be contacted by a person seeking to obtain

employment as a professional described by Section 38.01(12),

Penal Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 750, Sec. 3, eff. Sept. 1,

1997.

Sec. 550.065. RELEASE OF CERTAIN INFORMATION RELATING TO

ACCIDENTS. (a) This section applies only to information that is

held by the department or another governmental entity and relates

to a motor vehicle accident reported under this chapter or

Section 601.004, including accident report information compiled

under Section 201.805, as added by Chapter 1407 (S.B. 766), Acts

of the 80th Legislature, Regular Session, 2007.

(b) Except as provided by Subsection (c) or (e), the information

is privileged and for the confidential use of:

(1) the department; and

(2) an agency of the United States, this state, or a local

government of this state that has use for the information for

accident prevention purposes.

(c) On written request and payment of any required fee, the

department or the governmental entity shall release the

information to:

(1) an entity described by Subsection (b);

(2) the law enforcement agency that employs the peace officer

who investigated the accident and sent the information to the

department;

(3) the court in which a case involving a person involved in the

accident is pending if the report is subpoenaed; or

(4) a person who provides the department or governmental entity

with two or more of the following:

(A) the date of the accident;

(B) the specific address or the highway or street where the

accident occurred; or

(C) the name of any person involved in the accident.

(d) The fee for a copy of the accident report is $6. The copy

may be certified by the department or the governmental entity for

an additional fee of $2. The department or the governmental

entity may issue a certification that no report or information is

on file for a fee of $6.

(e) In addition to the information required to be released under

Subsection (c), the department may release:

(1) information relating to motor vehicle accidents that the

department compiles under Section 201.805, as added by Chapter

1407 (S.B. 766), Acts of the 80th Legislature, Regular Session,

2007; or

(2) a vehicle identification number and specific accident

information relating to that vehicle.

(f) The department:

(1) may not release under Subsection (e) information that:

(A) is personal information, as defined by Section 730.003; or

(B) would allow a person to satisfy the requirements of

Subsection (c)(4) for the release of information for a specific

motor vehicle accident; and

(2) shall withhold or redact the following items of information:

(A) the first, middle, and last name of any person listed in an

accident report, including a vehicle driver, occupant, owner, or

lessee, a bicyclist, a pedestrian, or a property owner;

(B) the number of any driver's license, commercial driver's

license, or personal identification certificate issued to any

person listed in an accident report;

(C) the date of birth, other than the year, of any person listed

in an accident report;

(D) the address, other than zip code, and telephone number of

any person listed in an accident report;

(E) the license plate number of any vehicle listed in an

accident report;

(F) the date of any accident, other than the year;

(G) the name of any insurance company listed as a provider of

financial responsibility for a vehicle listed in an accident

report;

(H) the number of any insurance policy issued by an insurance

company listed as a provider of financial responsibility;

(I) the date the peace officer who investigated the accident was

notified of the accident;

(J) the date the investigating peace officer arrived at the

accident site;

(K) the date the investigating officer's report was prepared;

(L) the badge number or identification number of the

investigating officer;

(M) the date on which any person who died as a result of the

accident died;

(N) the date of any commercial motor vehicle report; and

(O) the place where any person injured or killed in an accident

was taken and the person or entity that provided the

transportation.

(g) The amount that may be charged for information provided

under Subsection (e) shall be calculated in the manner specified

by Chapter 552, Government Code, for public information provided

by a governmental body under that chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.125(a), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1187, Sec. 13, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1032, Sec. 5, eff. Sept.

1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

470, Sec. 1, eff. June 19, 2009.

Sec. 550.066. ADMISSIBILITY OF CERTAIN ACCIDENT REPORT

INFORMATION. An individual's response to the information

requested on an accident report form as provided by Section

550.064(b)(4) is not admissible evidence in a civil trial.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 550.067. MUNICIPAL AUTHORITY TO REQUIRE ACCIDENT REPORTS.

(a) A municipality by ordinance may require the operator of a

vehicle involved in an accident to file with a designated

municipal department:

(1) a report of the accident, if the accident results in injury

to or the death of a person or the apparent total property damage

is $25 or more; or

(2) a copy of a report required by this chapter to be filed with

the department.

(b) A report filed under Subsection (a) is for the confidential

use of the municipal department and subject to the provisions of

Section 550.065.

(c) A municipality by ordinance may require the person in charge

of a garage or repair shop where a motor vehicle is brought if

the vehicle shows evidence of having been involved in an accident

requiring a report to be filed under Section 550.061 or 550.062

or shows evidence of having been struck by a bullet to report to

a department of the municipality within 24 hours after the garage

or repair shop receives the motor vehicle, giving the engine

number, registration number, and the name and address of the

owner or operator of the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 550.068. CHANGING ACCIDENT REPORT. (a) Except as provided

by Subsection (b), a change in or a modification of a written

report of a motor vehicle accident prepared by a peace officer or

the operator of a vehicle involved in an accident that alters a

material fact in the report may be made only by the peace officer

or person who prepared the report.

(b) A change in or a modification of the written report of the

accident may be made by a person other than the peace officer or

the operator of the vehicle if:

(1) the change is made by a written supplement to the report;

and

(2) the written supplement clearly indicates the name of the

person who originated the change.

Added by Acts 1997, 75th Leg., ch. 214, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER E. OTHER REPORTS

Sec. 550.081. REPORT OF MEDICAL EXAMINER OR JUSTICE OF THE

PEACE. (a) In this section:

(1) "Department" means the Texas Department of Transportation.

(2) "Bridge collapse" means the abrupt failure of the basic

structure of a bridge that impairs the ability of the bridge to

serve its intended purpose and that damages a highway located on

or under the structure.

(b) A medical examiner or justice of the peace acting as coroner

in a county that does not have a medical examiner's office or

that is not part of a medical examiner's district shall submit a

report in writing to the department of the death of a person that

was the result of a traffic accident or bridge collapse:

(1) to which this chapter applies; and

(2) that occurred within the jurisdiction of the medical

examiner or justice of the peace in the preceding calendar

quarter.

(c) The report must be submitted before the 11th day of each

calendar month and include:

(1) the name of the deceased and a statement as to whether the

deceased was:

(A) the operator of or a passenger in a vehicle involved in the

accident; or

(B) a pedestrian or other nonoccupant of a vehicle;

(2) the date of the accident and the name of the county in which

the accident occurred, and, if a bridge collapse, the location of

the bridge in that county;

(3) the name of any laboratory, medical examiner's office, or

other facility that conducted toxicological testing relative to

the deceased; and

(4) the results of any toxicological testing that was conducted.

(d) A report required by this section shall be sent to:

(1) the crash records bureau of the department at its

headquarters in Austin; or

(2) any other office or bureau of the department that the

department designates.

(e) If toxicological test results are not available to the

medical examiner or justice of the peace on the date a report

must be submitted, the medical examiner or justice shall:

(1) submit a report that includes the statement "toxicological

test results unavailable"; and

(2) submit a supplement to the report that contains the

information required by Subsections (c)(3) and (4) as soon as

practicable after the toxicological test results become

available.

(f) The department shall prepare and when requested supply to

medical examiners' offices and justices of the peace the forms

necessary to make the reports required by this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

74, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1407, Sec. 4, eff. September 1, 2007.

Reenacted and amended by Acts 2009, 81st Leg., R.S., Ch.

522, Sec. 2, eff. September 1, 2009.



CHAPTER 551. OPERATION OF BICYCLES, MOPEDS, AND PLAY VEHICLES

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE C. RULES OF THE ROAD

CHAPTER 551. OPERATION OF BICYCLES, MOPEDS, AND PLAY VEHICLES

SUBCHAPTER A. APPLICATION OF CHAPTER

Sec. 551.001. PERSONS AFFECTED. Except as provided by

Subchapter C, this chapter applies only to a person operating a

bicycle on:

(1) a highway; or

(2) a path set aside for the exclusive operation of bicycles.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 1318, Sec. 4, eff. Sept. 1,

2003.

Sec. 551.002. MOPED AND ELECTRIC BICYCLE INCLUDED. A provision

of this subtitle applicable to a bicycle also applies to:

(1) a moped, other than a provision that by its nature cannot

apply to a moped; and

(2) an electric bicycle, other than a provision that by its

nature cannot apply to an electric bicycle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1085, Sec. 9, eff. Sept. 1,

2001.

SUBCHAPTER B. REGULATION OF OPERATION

Sec. 551.101. RIGHTS AND DUTIES. (a) A person operating a

bicycle has the rights and duties applicable to a driver

operating a vehicle under this subtitle, unless:

(1) a provision of this chapter alters a right or duty; or

(2) a right or duty applicable to a driver operating a vehicle

cannot by its nature apply to a person operating a bicycle.

(b) A parent of a child or a guardian of a ward may not

knowingly permit the child or ward to violate this subtitle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 551.102. GENERAL OPERATION. (a) A person operating a

bicycle shall ride only on or astride a permanent and regular

seat attached to the bicycle.

(b) A person may not use a bicycle to carry more persons than

the bicycle is designed or equipped to carry.

(c) A person operating a bicycle may not use the bicycle to

carry an object that prevents the person from operating the

bicycle with at least one hand on the handlebars of the bicycle.

(d) A person operating a bicycle, coaster, sled, or toy vehicle

or using roller skates may not attach either the person or the

bicycle, coaster, sled, toy vehicle, or roller skates to a

streetcar or vehicle on a roadway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 551.103. OPERATION ON ROADWAY. (a) Except as provided by

Subsection (b), a person operating a bicycle on a roadway who is

moving slower than the other traffic on the roadway shall ride as

near as practicable to the right curb or edge of the roadway,

unless:

(1) the person is passing another vehicle moving in the same

direction;

(2) the person is preparing to turn left at an intersection or

onto a private road or driveway;

(3) a condition on or of the roadway, including a fixed or

moving object, parked or moving vehicle, pedestrian, animal, or

surface hazard prevents the person from safely riding next to the

right curb or edge of the roadway; or

(4) the person is operating a bicycle in an outside lane that

is:

(A) less than 14 feet in width and does not have a designated

bicycle lane adjacent to that lane; or

(B) too narrow for a bicycle and a motor vehicle to safely

travel side by side.

(b) A person operating a bicycle on a one-way roadway with two

or more marked traffic lanes may ride as near as practicable to

the left curb or edge of the roadway.

(c) Persons operating bicycles on a roadway may ride two

abreast. Persons riding two abreast on a laned roadway shall ride

in a single lane. Persons riding two abreast may not impede the

normal and reasonable flow of traffic on the roadway. Persons may

not ride more than two abreast unless they are riding on a part

of a roadway set aside for the exclusive operation of bicycles.

(d) Repealed by Acts 2001, 77th Leg., ch. 1085, Sec. 13, eff.

Sept. 1, 2001.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1085, Sec. 10, 13, eff.

Sept. 1, 2001.

Sec. 551.104. SAFETY EQUIPMENT. (a) A person may not operate a

bicycle unless the bicycle is equipped with a brake capable of

making a braked wheel skid on dry, level, clean pavement.

(b) A person may not operate a bicycle at nighttime unless the

bicycle is equipped with:

(1) a lamp on the front of the bicycle that emits a white light

visible from a distance of at least 500 feet in front of the

bicycle; and

(2) on the rear of the bicycle:

(A) a red reflector that is:

(i) of a type approved by the department; and

(ii) visible when directly in front of lawful upper beams of

motor vehicle headlamps from all distances from 50 to 300 feet to

the rear of the bicycle; or

(B) a lamp that emits a red light visible from a distance of 500

feet to the rear of the bicycle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1085, Sec. 11, eff. Sept. 1,

2001.

Sec. 551.105. COMPETITIVE RACING. (a) In this section,

"bicycle" means a nonmotorized vehicle propelled by human power.

(b) A sponsoring organization may hold a competitive bicycle

race on a public road only with the approval of the appropriate

local law enforcement agencies.

(c) The local law enforcement agencies and the sponsoring

organization may agree on safety regulations governing the

movement of bicycles during a competitive race or during training

for a competitive race, including the permission for bicycle

operators to ride abreast.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 551.106. REGULATION OF ELECTRIC BICYCLES. (a) The

department or a local authority may not prohibit the use of an

electric bicycle on a highway that is used primarily by motor

vehicles. The department or a local authority may prohibit the

use of an electric bicycle on a highway used primarily by

pedestrians.

(b) The department shall establish rules for the administration

of this section.

Added by Acts 2001, 77th Leg., ch. 1085, Sec. 12, eff. Sept. 1,

2001.

SUBCHAPTER C. ELECTRIC PERSONAL ASSISTIVE MOBILITY DEVICES

Sec. 551.201. DEFINITION. In this subchapter, "electric

personal assistive mobility device" means a two non-tandem

wheeled device designed for transporting one person that is:

(1) self-balancing; and

(2) propelled by an electric propulsion system with an average

power of 750 watts or one horsepower.

Added by Acts 2003, 78th Leg., ch. 1318, Sec. 5, eff. Sept. 1,

2003.

Sec. 551.202. OPERATION ON ROADWAY. (a) A person may operate

an electric personal assistive mobility device on a residential

street, roadway, or public highway with a speed limit of 30 miles

per hour or less only:

(1) while making a direct crossing of a highway in a marked or

unmarked crosswalk;

(2) where no sidewalk is available; or

(3) when so directed by a traffic control device or by a law

enforcement officer.

(b) A person may operate an electric personal assistive mobility

device on a path set aside for the exclusive operation of

bicycles.

(c) Any person operating an electric personal assistive mobility

device on a residential street, roadway, or public highway shall

ride as close as practicable to the right-hand edge.

(d) Except as otherwise provided by this section, provisions of

this title applicable to the operation of bicycles apply to the

operation of electric personal assistive mobility devices.

Added by Acts 2003, 78th Leg., ch. 1318, Sec. 5, eff. Sept. 1,

2003.

Sec. 551.203. SIDEWALKS. A person may operate an electric

personal assistive mobility device on a sidewalk.

Added by Acts 2003, 78th Leg., ch. 1318, Sec. 5, eff. Sept. 1,

2003.

SUBCHAPTER D. NEIGHBORHOOD ELECTRIC VEHICLES

Text of section as amended by Acts 2005, 79th Leg., R.S., Ch.

281, Sec. 2.86

For text of section as amended by Acts 2005, 79th Leg., R.S., Ch.

1242, Sec. 2, see other Sec. 551.301.

Sec. 551.301. DEFINITIONS. In this subchapter:

(1) "Neighborhood electric vehicle" means a vehicle that can

attain a maximum speed of 35 miles per hour on a paved level

surface and otherwise complies with Federal Motor Vehicle Safety

Standard 500 (49 C.F.R. Section 571.500).

(2) "Motor assisted scooter":

(A) means a self-propelled device with:

(i) at least two wheels in contact with the ground during

operation;

(ii) a braking system capable of stopping the device under

typical operating conditions;

(iii) a gas or electric motor not exceeding 40 cubic

centimeters;

(iv) a deck designed to allow a person to stand or sit while

operating the device; and

(v) the ability to be propelled by human power alone; and

(B) does not include a pocket bike or minimotorbike.

(3) "Pocket bike or minimotorbike" means a self-propelled

vehicle that is equipped with an electric motor or internal

combustion engine having a piston displacement of less than 50

cubic centimeters, is designed to propel itself with not more

than two wheels in contact with the ground, has a seat or saddle

for the use of the operator, is not designed for use on a

highway, and is ineligible for a certificate of title under

Chapter 501. The term does not include:

(A) a moped or motorcycle;

(B) an electric bicycle or motor-driven cycle, as defined by

Section 541.201;

(C) a motorized mobility device, as defined by Section 542.009;

(D) an electric personal assistive mobility device, as defined

by Section 551.201; or

(E) a neighborhood electric vehicle.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 7, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1325, Sec. 19.07, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 2.86, eff. June 14, 2005.

Acts 2009, 81st Leg., R.S., Ch.

722, Sec. 1, eff. September 1, 2009.

Text of section as amended by Acts 2005, 79th Leg., R.S., Ch.

1242, Sec. 2

For text of section as amended by Acts 2005, 79th Leg., R.S., Ch.

281, Sec. 2.86, see other Sec. 551.301.

Sec. 551.301. DEFINITION. In this subchapter, "neighborhood

electric vehicle" means a vehicle subject to Federal Motor

Vehicle Safety Standard 500 (49 C.F.R. Section 571.500).

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 7, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1325, Sec. 19.07, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1242, Sec. 2, eff. June 18, 2005.

Sec. 551.302. REGISTRATION. The Texas Department of Motor

Vehicles may adopt rules relating to the registration and

issuance of license plates to neighborhood electric vehicles.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 7, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 2I.01, eff. September 1, 2009.

Sec. 551.303. OPERATION ON ROADWAYS. (a) A neighborhood

electric vehicle may be operated only on a street or highway for

which the posted speed limit is 45 miles per hour or less. A

neighborhood electric vehicle may cross a road or street at an

intersection where the road or street has a posted speed limit of

more than 45 miles per hour. A neighborhood electric vehicle may

not be operated on a street or highway at a speed that exceeds

the lesser of:

(1) the posted speed limit; or

(2) 35 miles per hour.

(b) A county or municipality may prohibit the operation of a

neighborhood electric vehicle on a street or highway if the

governing body of the county or municipality determines that the

prohibition is necessary in the interest of safety.

(c) The Texas Department of Transportation may prohibit the

operation of a neighborhood electric vehicle on a highway if that

department determines that the prohibition is necessary in the

interest of safety.

Added by Acts 2003, 78th Leg., ch. 1320, Sec. 7, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

722, Sec. 2, eff. September 1, 2009.

Sec. 551.304. APPLICATION OF SUBCHAPTER TO POCKET BIKE OR

MINIMOTORBIKE. This subchapter may not be construed to authorize

the operation of a pocket bike or minimotorbike on any:

(1) highway, road, or street;

(2) path set aside for the exclusive operation of bicycles; or

(3) sidewalk.

Added by Acts 2005, 79th Leg., Ch.

281, Sec. 2.87, eff. June 14, 2005.

SUBCHAPTER E. MOTOR-ASSISTED SCOOTERS

Sec. 551.351. DEFINITION. In this subchapter, "motor-assisted

scooter" means a self-propelled device with:

(1) at least two wheels in contact with the ground during

operation;

(2) a braking system capable of stopping the device under

typical operating conditions;

(3) a gas or electric motor not exceeding 40 cubic centimeters;

(4) a deck designed to allow a person to stand or sit while

operating the device; and

(5) the ability to be propelled by human power alone.

Added by Acts 2005, 79th Leg., Ch.

1242, Sec. 3, eff. June 18, 2005.

Sec. 551.352. OPERATION ON ROADWAYS OR SIDEWALKS. (a) A

motor-assisted scooter may be operated only on a street or

highway for which the posted speed limit is 35 miles per hour or

less. The motor-assisted scooter may cross a road or street at

an intersection where the road or street has a posted speed limit

of more than 35 miles per hour.

(b) A county or municipality may prohibit the operation of a

motor-assisted scooter on a street, highway, or sidewalk if the

governing body of the county or municipality determines that the

prohibition is necessary in the interest of safety.

(c) The department may prohibit the operation of a

motor-assisted scooter on a highway if it determines that the

prohibition is necessary in the interest of safety.

(d) A person may operate a motor-assisted scooter on a path set

aside for the exclusive operation of bicycles or on a sidewalk.

Except as otherwise provided by this section, a provision of this

title applicable to the operation of a bicycle applies to the

operation of a motor-assisted scooter.

(e) A provision of this title applicable to a motor vehicle does

not apply to a motor-assisted scooter.

Added by Acts 2005, 79th Leg., Ch.

1242, Sec. 3, eff. June 18, 2005.

SUBCHAPTER F. GOLF CARTS

Sec. 551.401. DEFINITIONS. In this subchapter, "golf cart" and

"public highway" have the meanings assigned by Section 502.001.

Added by Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 10, eff. September 1, 2009.

Sec. 551.402. REGISTRATION NOT AUTHORIZED. (a) The Texas

Department of Transportation may not register a golf cart for

operation on a public highway regardless of whether any

alteration has been made to the golf cart.

(b) The department may issue license plates for a golf cart only

as authorized by Section 504.510.

Added by Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 10, eff. September 1, 2009.

Sec. 551.403. LIMITED OPERATION. (a) An operator may operate a

golf cart:

(1) in a master planned community:

(A) that has in place a uniform set of restrictive covenants;

and

(B) for which a county or municipality has approved a plat;

(2) on a public or private beach; or

(3) on a public highway for which the posted speed limit is not

more than 35 miles per hour, if the golf cart is operated:

(A) during the daytime; and

(B) not more than two miles from the location where the golf

cart is usually parked and for transportation to or from a golf

course.

(b) The Texas Department of Transportation or a county or

municipality may prohibit the operation of a golf cart on a

public highway if the department or the governing body of the

county or municipality determines that the prohibition is

necessary in the interest of safety.

Added by Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 10, eff. September 1, 2009.

Sec. 551.404. OPERATION IN MUNICIPALITIES. (a) In addition to

the operation authorized by Section 551.403, the governing body

of a municipality may allow an operator to operate a golf cart on

all or part of a public highway that:

(1) is in the corporate boundaries of the municipality; and

(2) has a posted speed limit of not more than 35 miles per hour.

(b) A golf cart operated under Subsection (a) must have the

following equipment:

(1) headlamps;

(2) taillamps;

(3) reflectors;

(4) parking brake; and

(5) mirrors.

Added by Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 10, eff. September 1, 2009.

Sec. 551.405. CROSSING CERTAIN ROADWAYS. A golf cart may cross

intersections, including a road or street that has a posted speed

limit of more than 35 miles per hour.

Added by Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 10, eff. September 1, 2009.



CHAPTER 552. PEDESTRIANS

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE C. RULES OF THE ROAD

CHAPTER 552. PEDESTRIANS

Sec. 552.001. TRAFFIC CONTROL SIGNALS. (a) A traffic control

signal displaying green, red, and yellow lights or lighted arrows

applies to a pedestrian as provided by this section unless the

pedestrian is otherwise directed by a special pedestrian control

signal.

(b) A pedestrian facing a green signal may proceed across a

roadway within a marked or unmarked crosswalk unless the sole

green signal is a turn arrow.

(c) A pedestrian facing a steady red signal alone or a steady

yellow signal may not enter a roadway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 552.002. PEDESTRIAN RIGHT-OF-WAY IF CONTROL SIGNAL PRESENT.

(a) A pedestrian control signal displaying "Walk," "Don't

Walk," or "Wait" applies to a pedestrian as provided by this

section.

(b) A pedestrian facing a "Walk" signal may proceed across a

roadway in the direction of the signal, and the operator of a

vehicle shall yield the right-of-way to the pedestrian.

(c) A pedestrian may not start to cross a roadway in the

direction of a "Don't Walk" signal or a "Wait" signal. A

pedestrian who has partially crossed while the "Walk" signal is

displayed shall proceed to a sidewalk or safety island while the

"Don't Walk" signal or "Wait" signal is displayed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 552.003. PEDESTRIAN RIGHT-OF-WAY AT CROSSWALK. (a) The

operator of a vehicle shall yield the right-of-way to a

pedestrian crossing a roadway in a crosswalk if:

(1) no traffic control signal is in place or in operation; and

(2) the pedestrian is:

(A) on the half of the roadway in which the vehicle is

traveling; or

(B) approaching so closely from the opposite half of the roadway

as to be in danger.

(b) Notwithstanding Subsection (a), a pedestrian may not

suddenly leave a curb or other place of safety and proceed into a

crosswalk in the path of a vehicle so close that it is impossible

for the vehicle operator to yield.

(c) The operator of a vehicle approaching from the rear of a

vehicle that is stopped at a crosswalk to permit a pedestrian to

cross a roadway may not pass the stopped vehicle.

(d) If it is shown on the trial of an offense under Subsection

(a) that as a result of the commission of the offense a collision

occurred causing serious bodily injury or death to a visually

impaired or disabled person, the offense is a misdemeanor

punishable by:

(1) a fine of not more than $500; and

(2) 30 hours of community service to an organization or agency

that primarily serves visually impaired or disabled persons, to

be completed in not less than six months and not more than one

year.

(d-1) A portion of the community service required under

Subsection (d)(2) shall include sensitivity training.

(e) For the purposes of this section:

(1) "Visually impaired" has the meaning assigned by Section

91.002, Human Resources Code.

(2) "Disabled" means a person who cannot walk without the use or

assistance of:

(A) a device, including a brace, cane, crutch, prosthesis, or

wheelchair; or

(B) another person.

(f) If conduct constituting an offense under this section also

constitutes an offense under another section of this code or the

Penal Code, the actor may be prosecuted under either section or

both sections.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1272, Sec. 2, eff. September 1, 2009.

Sec. 552.004. PEDESTRIAN TO KEEP TO RIGHT. A pedestrian shall

proceed on the right half of a crosswalk if possible.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 552.005. CROSSING AT POINT OTHER THAN CROSSWALK. (a) A

pedestrian shall yield the right-of-way to a vehicle on the

highway if crossing a roadway at a place:

(1) other than in a marked crosswalk or in an unmarked crosswalk

at an intersection; or

(2) where a pedestrian tunnel or overhead pedestrian crossing

has been provided.

(b) Between adjacent intersections at which traffic control

signals are in operation, a pedestrian may cross only in a marked

crosswalk.

(c) A pedestrian may cross a roadway intersection diagonally

only if and in the manner authorized by a traffic control device.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 552.006. USE OF SIDEWALK. (a) A pedestrian may not walk

along and on a roadway if an adjacent sidewalk is provided and is

accessible to the pedestrian.

(b) If a sidewalk is not provided, a pedestrian walking along

and on a highway shall if possible walk on:

(1) the left side of the roadway; or

(2) the shoulder of the highway facing oncoming traffic.

(c) The operator of a vehicle emerging from or entering an

alley, building, or private road or driveway shall yield the

right-of-way to a pedestrian approaching on a sidewalk extending

across the alley, building entrance or exit, road, or driveway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 497, Sec. 3, eff. June 11,

2001.

Sec. 552.007. SOLICITATION BY PEDESTRIANS. (a) A person may

not stand in a roadway to solicit a ride, contribution,

employment, or business from an occupant of a vehicle, except

that a person may stand in a roadway to solicit a charitable

contribution if authorized to do so by the local authority having

jurisdiction over the roadway.

(b) A person may not stand on or near a highway to solicit the

watching or guarding of a vehicle parked or to be parked on the

highway.

(c) In this section, "charitable contribution" means a

contribution to an organization defined as charitable by the

standards of the United States Internal Revenue Service.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 552.0071. LOCAL AUTHORIZATION FOR SOLICITATION BY

PEDESTRIAN. (a) A local authority shall grant authorization for

a person to stand in a roadway to solicit a charitable

contribution as provided by Section 552.007(a) if the persons to

be engaged in the solicitation are employees or agents of the

local authority and the other requirements of this section are

met.

(b) A person seeking authorization under this section shall file

a written application with the local authority not later than the

11th day before the date the solicitation is to begin. The

application must include:

(1) the date or dates and times when the solicitation is to

occur;

(2) each location at which solicitation is to occur; and

(3) the number of solicitors to be involved in solicitation at

each location.

(c) This section does not prohibit a local authority from

requiring a permit or the payment of reasonable fees to the local

authority.

(d) The applicant shall also furnish to the local authority

advance proof of liability insurance in the amount of at least $1

million to cover damages that may arise from the solicitation.

The insurance must provide coverage against claims against the

applicant and claims against the local authority.

(e) A local authority, by acting under this section or Section

552.007, does not waive or limit any immunity from liability

applicable under law to the local authority. The issuance of an

authorization under this section and the conducting of the

solicitation authorized is a governmental function of the local

authority.

(f) Notwithstanding any provision of this section, the existing

rights of individuals or organizations under Section 552.007 are

not impaired.

(g) For purposes of a solicitation under Subsection (a), a

roadway is defined to include the roadbed, shoulder, median,

curbs, safety zones, sidewalks, and utility easements located

adjacent to or near the roadway.

Added by Acts 2005, 79th Leg., Ch.

12, Sec. 2, eff. May 3, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

333, Sec. 1, eff. June 15, 2007.

Sec. 552.008. DRIVERS TO EXERCISE DUE CARE. Notwithstanding

another provision of this chapter, the operator of a vehicle

shall:

(1) exercise due care to avoid colliding with a pedestrian on a

roadway;

(2) give warning by sounding the horn when necessary; and

(3) exercise proper precaution on observing a child or an

obviously confused or incapacitated person on a roadway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 552.009. ORDINANCES RELATING TO PEDESTRIANS. A local

authority may by ordinance:

(1) require pedestrians to comply strictly with the directions

of an official traffic control signal; and

(2) prohibit pedestrians from crossing a roadway in a business

district or a designated highway except in a crosswalk.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 552.010. BLIND PEDESTRIANS. (a) No person may carry a

white cane on a public street or highway unless the person is

totally or partially blind.

(b) The driver of a vehicle approaching an intersection or

crosswalk where a pedestrian guided by an assistance animal or

carrying a white cane is crossing or attempting to cross shall

take necessary precautions to avoid injuring or endangering the

pedestrian. The driver shall bring the vehicle to a full stop if

injury or danger can be avoided only by that action.

(c) If it is shown on the trial of an offense under this section

that as a result of the commission of the offense a collision

occurred causing serious bodily injury or death to a blind

person, the offense is a misdemeanor punishable by:

(1) a fine of not more than $500; and

(2) 30 hours of community service to an organization or agency

that primarily serves visually impaired or disabled persons, to

be completed in not less than six months and not more than one

year.

(c-1) A portion of the community service required under

Subsection (c)(2) shall include sensitivity training.

(d) For the purposes of this section:

(1) "Assistance animal" has the meaning assigned by Section

121.002, Human Resources Code.

(2) "White cane" has the meaning assigned by Section 121.002,

Human Resources Code.

(e) If conduct constituting an offense under this section also

constitutes an offense under another section of this code or the

Penal Code, the actor may be prosecuted under either section or

both sections.

Acts 1979, 66th Leg., p. 2428, ch. 842, art. 1, Sec. 1, eff.

Sept. 1, 1979. Amended by Acts 1985, 69th Leg., ch. 278, Sec. 5,

eff. June 5, 1985; Acts 1997, 75th Leg., ch. 649, Sec. 8, eff.

Sept. 1, 1997.

Renumbered from Human Resources Code, Section 121.007 and amended

by Acts 2009, 81st Leg., R.S., Ch.

1272, Sec. 1, eff. September 1, 2009.



CHAPTER 553. ENACTMENT AND ENFORCEMENT OF CERTAIN TRAFFIC LAWS IN CERTAIN MUNICIPALITIES

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE C. RULES OF THE ROAD

CHAPTER 553. ENACTMENT AND ENFORCEMENT OF CERTAIN TRAFFIC LAWS IN

CERTAIN MUNICIPALITIES

Sec. 553.001. APPLICABILITY. This chapter applies only to a

municipality with a population of less than 2,500 in a county

with a population of 250,000 or more.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 553.002. TRAFFIC SIGNALS OR SIGNS IN MUNICIPALITY. (a) A

municipality may not enact an ordinance governing the erection or

operation of a traffic signal or sign in the municipality on a

state highway funded in whole or in part by the state without

prior approval by the Texas Department of Transportation.

(b) A municipality intending to erect or operate a traffic

signal or sign described by Subsection (a) must apply in writing

to the Texas Department of Transportation. After the application

is filed, the Texas Department of Transportation shall designate

an employee to investigate the application and shall grant or

refuse the application not later than the 90th day after the date

of the designation.

(c) In granting an application, the Texas Department of

Transportation:

(1) may prescribe the conditions under which the municipality

may erect and operate the signal or sign and all other aspects of

the signal or sign; and

(2) shall consider the convenience of the traveling public in

raising speed limits in noncongested areas and the control of

traffic for the protection of schoolchildren and other

inhabitants of small communities where there are areas of

congestion and cross-traffic.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 553.003. INJUNCTION AGAINST UNAUTHORIZED SIGNAL OR SIGN.

(a) If a municipality erects or maintains a traffic signal or

sign without meeting the requirements of this chapter, the

district or county attorney of the county where the signal or

sign is located shall bring a suit to enjoin the erection and

maintenance of the signal or sign.

(b) If the district or county attorney does not institute a suit

under Subsection (a) within 15 days after the date a request to

do so is received from a resident of the state, any state

resident may institute and prosecute the suit.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 600. MISCELLANEOUS PROVISIONS

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE C. RULES OF THE ROAD

CHAPTER 600. MISCELLANEOUS PROVISIONS

Sec. 600.001. REMOVING MATERIAL FROM HIGHWAY. (a) A person who

drops or permits to be dropped or thrown on a highway destructive

or injurious material shall immediately remove the material or

cause it to be removed.

(b) A person who removes a wrecked or damaged vehicle from a

highway shall remove glass or another injurious substance dropped

on the highway from the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 600.002. IDENTIFICATION REQUIRED FOR VEHICLE NEAR MEXICAN

BORDER. On demand of a peace officer within 250 feet of the

Mexican border at a checkpoint authorized by Section 411.0095,

Government Code, as added by Chapter 497, Acts of the 73rd

Legislature, Regular Session, 1993, the driver of a vehicle shall

produce a driver's license and proof of compliance with Chapter

601.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 600.003. ENFORCEMENT OF CERTAIN TRAFFIC LAWS BY PRIVATE

INSTITUTIONS OF HIGHER EDUCATION. (a) In this section, "private

or independent institution of higher education" has the meaning

assigned by Section 61.003(15), Education Code.

(b) A private or independent institution of higher education may

enforce a traffic law of this state under Chapter 545 restricting

or prohibiting the operation or movement of vehicles on a road of

the institution if:

(1) the road of the institution is open to the public at the

time the traffic law is enforced;

(2) the governing body of the institution adopts a regulation to

enforce the traffic law; and

(3) the restriction or prohibition on the operation and movement

of vehicles adopted by the institution:

(A) is posted by means of a sign, marking, signal, or other

device visible to and, if it contains writing, able to be read by

an operator of a vehicle to whom the restriction or prohibition

applies in the same manner as a similar restriction or

prohibition on the operation and movement of vehicles would be

posted by a municipality; and

(B) has been approved by:

(i) the commissioners court of the county in which the

applicable road of the institution is located, if the road is

located in the unincorporated area of a county; or

(ii) the governing body of the municipality in which the

applicable road of the institution is located, if the road is

located in a municipality.

(c) Campus security personnel of the institution commissioned

under Section 51.212, Education Code, are authorized to enforce

the provisions of this section and have the authority to issue

and use traffic tickets and summons in a form prescribed by the

Texas Department of Public Safety to enforce this chapter only on

the property of the institution that commissioned the campus

security personnel under Section 51.212, Education Code.

(d) The same procedures that apply to a traffic ticket or

summons by a commissioned peace officer of an institution of

higher education under Sections 51.206 and 51.210, Education

Code, also apply to a ticket or summons issued under this

section.

(e) The governing body of the municipality or the commissioners

court of the county that approves the enforcement of traffic laws

under Subsection (b) shall also determine the disposition of

funds collected under this section from any fees or fines from

the enforcement of a traffic law of this state.

Added by Acts 1997, 75th Leg., ch. 620, Sec. 1, eff. Sept. 1,

1997.

Sec. 600.004. TRAINING OF SCHOOL CROSSING GUARD. (a) A local

authority may authorize a school crossing guard to direct traffic

in a school crossing zone if the guard successfully completes a

training program in traffic direction as defined by the basic

peace officer course curriculum established by the Commission on

Law Enforcement Standards and Education.

(b) A school crossing guard trained under this section:

(1) is not a peace officer; and

(2) may not carry a weapon while directing traffic in a school

crossing zone.

Added by Acts 1999, 76th Leg., ch. 724, Sec. 2, eff. Aug. 30,

1999.



CHAPTER 601. MOTOR VEHICLE SAFETY RESPONSIBILITY ACT

TRANSPORTATION CODETITLE 7. VEHICLES AND TRAFFICSUBTITLE D. MOTOR VEHICLE SAFETY RESPONSIBILITYCHAPTER 601. MOTOR VEHICLE SAFETY RESPONSIBILITY ACTSUBCHAPTER A. GENERAL PROVISIONSSec. 601.001. SHORT TITLE. This chapter may be cited as the Texas Motor Vehicle Safety Responsibility Act.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.002. DEFINITIONS. In this chapter:(1) "Department" means the Department of Public Safety.(2) "Driver's license" has the meaning assigned by Section 521.001.(3) "Financial responsibility" means the ability to respond in damages for liability for an accident that:(A) occurs after the effective date of the document evidencing the establishment of the financial responsibility; and(B) arises out of the ownership, maintenance, or use of a motor vehicle.(4) "Highway" means the entire width between property lines of a road, street, or way in this state that is not privately owned or controlled and:(A) some part of which is open to the public for vehicular traffic; and(B) over which the state has legislative jurisdiction under its police power.(5) "Motor vehicle" means a self-propelled vehicle designed for use on a highway, a trailer or semitrailer designed for use with a self-propelled vehicle, or a vehicle propelled by electric power from overhead wires and not operated on rails. The term does not include:(A) a traction engine;(B) a road roller or grader;(C) a tractor crane;(D) a power shovel;(E) a well driller;(F) an implement of husbandry; or(G) an electric personal assistive mobility device, as defined by Section 551.201.(6) "Nonresident" means a person who is not a resident of this state.(7) "Nonresident's operating privilege" means the privilege conferred on a nonresident by the laws of this state relating to the operation of a motor vehicle in this state by the nonresident or the use in this state of a motor vehicle owned by the nonresident.(8) "Operator" means the person in actual physical control of a motor vehicle.(9) "Owner" means:(A) the person who holds legal title to a motor vehicle;(B) the purchaser or lessee of a motor vehicle subject to an agreement for the conditional sale or lease of the vehicle, if the person has:(i) the right to purchase the vehicle on performing conditions stated in the agreement; and(ii) an immediate right to possess the vehicle; or(C) a mortgagor of a motor vehicle who is entitled to possession of the vehicle.(10) "Person" means an individual, firm, partnership, association, or corporation.(11) "State" means:(A) a state, territory, or possession of the United States; or(B) the District of Columbia.(12) "Vehicle registration" means:(A) a registration certificate, registration receipt, or number plate issued under Chapter 502; or(B) a dealer's license plate or temporary tag issued under Chapter 503.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 1318, Sec. 6, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 793, Sec. 15, eff. September 1, 2009.

Sec. 601.003. JUDGMENT; SATISFIED JUDGMENT. (a) For purposes of this chapter, judgment refers only to a final judgment that is no longer appealable or has been finally affirmed on appeal and that was rendered by a court of any state, a province of Canada, or the United States on a cause of action:(1) for damages for bodily injury, death, or damage to or destruction of property arising out of the ownership, maintenance, or use of a motor vehicle; or(2) on an agreement of settlement for damages for bodily injury, death, or damage to or destruction of property arising out of the ownership, maintenance, or use of a motor vehicle.(b) For purposes of this chapter, a judgment is considered to be satisfied as to the appropriate part of the judgment set out by this subsection if:(1) the total amount credited on one or more judgments for bodily injury to or death of one person resulting from one accident equals or exceeds the amount required under Section 601.072(a)(1) to establish financial responsibility;(2) the total amount credited on one or more judgments for bodily injury to or death of two or more persons resulting from one accident equals or exceeds the amount required under Section 601.072(a)(2) to establish financial responsibility; or(3) the total amount credited on one or more judgments for damage to or destruction of property of another resulting from one accident equals or exceeds the amount required under Section 601.072(a)(3) to establish financial responsibility.(c) In determining whether a judgment is satisfied under Subsection (b), a payment made in settlement of a claim for damages for bodily injury, death, or damage to or destruction of property is considered to be an amount credited on a judgment.(d) For purposes of this section:(1) damages for bodily injury or death include damages for care and loss of services; and(2) damages for damage to or destruction of property include damages for loss of use.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.004. ACCIDENT REPORT. (a) The operator of a motor vehicle that is involved in an accident in this state shall report the accident to the Texas Department of Transportation not later than the 10th day after the date of the accident if:(1) the accident is not investigated by a law enforcement officer; and(2) at least one person, including the operator, sustained:(A) bodily injury or death; or(B) property damage to an apparent extent of at least $1,000.(b) If the operator is physically incapable of making the report, the owner of the motor vehicle shall make the report not later than the 10th day after the date the owner learns of the accident.(c) The report must be made in writing in the form prescribed by the Texas Department of Transportation and the department and must contain information as necessary to enable the department to determine if the requirements for the deposit of security under Subchapter F do not apply because of the existence of insurance or an exception specified in this chapter. The operator or owner shall provide additional information as required by the department.(d) A written report of an accident made to the Texas Department of Transportation under Section 550.061 or 550.062 complies with this section if that report contains the information required by this section.(e) The department may rely on the accuracy of information contained in the report unless the department has reason to believe that the information is erroneous.(f) An accident report that is released for insurance purposes, other than investigation of a specific accident, may show only an accident for which the insured was issued a citation for a violation of Subtitle C.(g) The department shall suspend the driver's license or nonresident's operating privilege of a person who fails to make a report as required by this section if another person sustained bodily injury, death, or property damage to the extent described by Subsection (a)(2)(B). The suspension continues until a date set by the department that is not earlier than the date the report is filed and not later than the 30th day after the date the report is filed.(h) A person commits an offense if the person fails to report an accident as required by this section. An offense under this subsection is a misdemeanor punishable by a fine not to exceed $25.(i) A person commits an offense if the person provides information under this section that the person knows or has reason to believe is false. An offense under this subsection is a misdemeanor punishable by:(1) a fine not to exceed $1,000;(2) confinement in county jail for a term not to exceed one year; or(3) both the fine and the confinement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 531, Sec. 4, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1407, Sec. 5, eff. September 1, 2007.

Sec. 601.005. EVIDENCE IN CIVIL SUIT. On the filing of a report under Section 601.004, a person at a trial for damages may not refer to or offer as evidence of the negligence or due care of a party:(1) an action taken by the department under this chapter;(2) the findings on which that action is based; or(3) the security or evidence of financial responsibility filed under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.006. APPLICABILITY TO CERTAIN OWNERS AND OPERATORS. If an owner or operator of a motor vehicle involved in an accident in this state does not have a driver's license or vehicle registration or is a nonresident, the person may not be issued a driver's license or registration until the person has complied with this chapter to the same extent that would be necessary if, at the time of the accident, the person had a driver's license or registration.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.007. APPLICABILITY OF CHAPTER TO GOVERNMENT VEHICLES. (a) This chapter does not apply to a government vehicle.(b) The provisions of this chapter, other than Section 601.004, do not apply to an officer, agent, or employee of the United States, this state, or a political subdivision of this state while operating a government vehicle in the course of that person's employment.(c) The provisions of this chapter, other than Sections 601.004 and 601.054, do not apply to a motor vehicle that is subject to Chapter 643.(d) In this section, "government vehicle" means a motor vehicle owned by the United States, this state, or a political subdivision of this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.126(a), eff. Sept. 1, 1997.

Sec. 601.008. VIOLATION OF CHAPTER; OFFENSE. (a) A person commits an offense if the person violates a provision of this chapter for which a penalty is not otherwise provided.(b) An offense under this section is a misdemeanor punishable by:(1) a fine not to exceed $500;(2) confinement in county jail for a term not to exceed 90 days; or(3) both the fine and the confinement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.009. REPORT FROM OTHER STATE OR CANADA. (a) On receipt of a certification by the department that the operating privilege of a resident of this state has been suspended or revoked in another state or a province of Canada under a financial responsibility law, the department shall contact the official who issued the certification to request information relating to the specific nature of the resident's failure to comply.(b) Except as provided by Subsection (c), the department shall suspend the resident's driver's license and vehicle registrations if the evidence shows that the resident's operating privilege was suspended in the other state or the province for violation of a financial responsibility law under circumstances that would require the department to suspend a nonresident's operating privilege had the accident occurred in this state.(c) The department may not suspend the resident's driver's license and registration if the alleged failure to comply is based on the failure of the resident's insurance company or surety company to:(1) obtain authorization to write motor vehicle liability insurance in the other state or the province; or(2) execute a power of attorney directing the appropriate official in the other state or the province to accept on the company's behalf service of notice or process in an action under the policy arising out of an accident.(d) Suspension of a driver's license and vehicle registrations under this section continues until the resident furnishes evidence of compliance with the financial responsibility law of the other state or the province.(e) In this section, "financial responsibility law" means a law authorizing suspension or revocation of an operating privilege for failure to:(1) deposit security for the payment of a judgment;(2) satisfy a judgment; or(3) file evidence of financial responsibility.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. ADMINISTRATION BY DEPARTMENTSec. 601.021. DEPARTMENT POWERS AND DUTIES; RULES. The department shall:(1) administer and enforce this chapter; and(2) provide for hearings on the request of a person aggrieved by an act of the department under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.023. PAYMENT OF STATUTORY FEES. The department may pay:(1) a statutory fee required by the Texas Department of Motor Vehicles for a certified abstract or in connection with suspension of a vehicle registration; or(2) a statutory fee payable to the comptroller for issuance of a certificate of deposit required by Section 601.122.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 18.05, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 2J.01, eff. September 1, 2009.

SUBCHAPTER C. FINANCIAL RESPONSIBILITY; REQUIREMENTSSec. 601.051. REQUIREMENT OF FINANCIAL RESPONSIBILITY. A person may not operate a motor vehicle in this state unless financial responsibility is established for that vehicle through:(1) a motor vehicle liability insurance policy that complies with Subchapter D;(2) a surety bond filed under Section 601.121;(3) a deposit under Section 601.122;(4) a deposit under Section 601.123; or(5) self-insurance under Section 601.124.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.052. EXCEPTIONS TO FINANCIAL RESPONSIBILITY REQUIREMENT. (a) Section 601.051 does not apply to:(1) the operation of a motor vehicle that:(A) is a former military vehicle or is at least 25 years old;(B) is used only for exhibitions, club activities, parades, and other functions of public interest and not for regular transportation; and(C) for which the owner files with the department an affidavit, signed by the owner, stating that the vehicle is a collector's item and used only as described by Paragraph (B);(2) the operation of a golf cart that is operated only as authorized by Section 551.403; or(3) a volunteer fire department for the operation of a motor vehicle the title of which is held in the name of a volunteer fire department.(b) Subsection (a)(3) does not exempt from the requirement of Section 601.051 a person who is operating a vehicle described by that subsection.(c) In this section:(1) "Former military vehicle" has the meaning assigned by Section 502.275(o).(2) "Volunteer fire department" means a company, department, or association that is:(A) organized in an unincorporated area to answer fire alarms and extinguish fires or to answer fire alarms, extinguish fires, and provide emergency medical services; and(B) composed of members who:(i) do not receive compensation; or(ii) receive only nominal compensation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.127(a), eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 896, Sec. 3, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1136, Sec. 11, eff. September 1, 2009.

Sec. 601.053. EVIDENCE OF FINANCIAL RESPONSIBILITY. (a) As a condition of operating in this state a motor vehicle to which Section 601.051 applies, the operator of the vehicle on request shall provide to a peace officer, as defined by Article 2.12, Code of Criminal Procedure, or a person involved in an accident with the operator evidence of financial responsibility by exhibiting:(1) a motor vehicle liability insurance policy covering the vehicle that satisfies Subchapter D or a photocopy of the policy;(2) a standard proof of motor vehicle liability insurance form prescribed by the Texas Department of Insurance under Section 601.081 and issued by a liability insurer for the motor vehicle;(3) an insurance binder that confirms the operator is in compliance with this chapter;(4) a surety bond certificate issued under Section 601.121;(5) a certificate of a deposit with the comptroller covering the vehicle issued under Section 601.122;(6) a copy of a certificate of a deposit with the appropriate county judge covering the vehicle issued under Section 601.123; or(7) a certificate of self-insurance covering the vehicle issued under Section 601.124 or a photocopy of the certificate.(b) Except as provided by Subsection (c), an operator who does not exhibit evidence of financial responsibility under Subsection (a) is presumed to have operated the vehicle in violation of Section 601.051.(c) Subsection (b) does not apply if the peace officer determines through use of the verification program established under Subchapter N that financial responsibility has been established for the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 18.06, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1146, Sec. 15A.01, eff. September 1, 2009.

Sec. 601.054. OWNER MAY PROVIDE EVIDENCE OF FINANCIAL RESPONSIBILITY FOR OTHERS. (a) The department shall accept evidence of financial responsibility from an owner for another person required to establish evidence of financial responsibility if the other person is:(1) an operator employed by the owner; or(2) a member of the owner's immediate family or household.(b) The evidence of financial responsibility applies to a person who becomes subject to Subsection (a)(1) or (2) after the effective date of that evidence.(c) Evidence of financial responsibility accepted by the department under Subsection (a) is a substitute for evidence by the other person and permits the other person to operate a motor vehicle for which the owner has provided evidence of financial responsibility.(d) The department shall designate the restrictions imposed by this section on the face of the other person's driver's license.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.055. SUBSTITUTION OF EVIDENCE OF FINANCIAL RESPONSIBILITY. (a) If a person who has filed evidence of financial responsibility substitutes other evidence of financial responsibility that complies with this chapter, and the department accepts the other evidence, the department shall:(1) consent to the cancellation of a bond or certificate of insurance filed as evidence of financial responsibility; or(2) direct the comptroller to return money or securities deposited with the comptroller as evidence of financial responsibility to the person entitled to the return of the money or securities.(b) The comptroller shall return money or securities deposited with the comptroller in accordance with the direction of the department under Subsection (a)(2).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 18.07, eff. Sept. 1, 1997.

Sec. 601.056. CANCELLATION, RETURN, OR WAIVER OF EVIDENCE OF FINANCIAL RESPONSIBILITY. (a) As provided by this section, the department, on request, shall:(1) consent to the cancellation of a bond or certificate of insurance filed as evidence of financial responsibility;(2) direct the comptroller to return money or securities deposited with the comptroller as evidence of financial responsibility to the person entitled to the return of the money or securities; or(3) waive the requirement of filing evidence of financial responsibility.(b) Evidence of financial responsibility may be canceled, returned, or waived under Subsection (a) if:(1) the department, during the two years preceding the request, has not received a record of a conviction or a forfeiture of bail that would require or permit the suspension or revocation of the driver's license, vehicle registration, or nonresident's operating privilege of the person by or for whom the evidence was provided;(2) the person for whom the evidence of financial responsibility was provided dies or has a permanent incapacity to operate a motor vehicle; or(3) the person for whom the evidence of financial responsibility was provided surrenders the person's license and vehicle registration to the department.(c) A cancellation, return, or waiver under Subsection (b)(1) may be made only after the second anniversary of the date the evidence of financial responsibility was required.(d) The comptroller shall return the money or securities as directed by the department under Subsection (a)(2).(e) The department may not act under Subsection (a)(1) or (2) if:(1) an action for damages on a liability covered by the evidence of financial responsibility is pending;(2) a judgment for damages on a liability covered by the evidence of financial responsibility is not satisfied; or(3) the person for whom the bond has been filed or for whom money or securities have been deposited has, within the two years preceding the request for cancellation or return of the evidence of financial responsibility, been involved as an operator or owner in a motor vehicle accident resulting in bodily injury to, or property damage to the property of, another person.(f) In the absence of evidence to the contrary in the records of the department, the department shall accept as sufficient an affidavit of the person requesting action under Subsection (a) stating that:(1) the facts described by Subsection (e) do not exist; or(2) the person has been released from the liability or has been finally adjudicated as not liable for bodily injury or property damage described by Subsection (e)(3).(g) A person whose evidence of financial responsibility has been canceled or returned under Subsection (b)(3) may not be issued a new driver's license or vehicle registration unless the person establishes financial responsibility for the remainder of the two-year period beginning on the date the evidence of financial responsibility was required.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 18.08, eff. Sept. 1, 1997.

Sec. 601.057. EVIDENCE THAT DOES NOT FULFILL REQUIREMENTS; SUSPENSION. If evidence filed with the department does not continue to fulfill the purpose for which it was required, the department shall suspend the driver's license and all vehicle registrations or nonresident's operating privilege of the person who filed the evidence pending the filing of other evidence of financial responsibility.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. ESTABLISHMENT OF FINANCIAL RESPONSIBILITY THROUGH MOTOR VEHICLE LIABILITY INSURANCESec. 601.071. MOTOR VEHICLE LIABILITY INSURANCE; REQUIREMENTS. For purposes of this chapter, a motor vehicle liability insurance policy must be an owner's or operator's policy that:(1) except as provided by Section 601.083, is issued by an insurance company authorized to write motor vehicle liability insurance in this state;(2) is written to or for the benefit of the person named in the policy as the insured; and(3) meets the requirements of this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

For expiration of Subsections (a) and (d), see Subsection (d).Sec. 601.072. MINIMUM COVERAGE AMOUNTS; EXCLUSIONS. (a) Effective April 1, 2008, the minimum amounts of motor vehicle liability insurance coverage required to establish financial responsibility under this chapter are:(1) $25,000 for bodily injury to or death of one person in one accident;(2) $50,000 for bodily injury to or death of two or more persons in one accident, subject to the amount provided by Subdivision (1) for bodily injury to or death of one of the persons; and(3) $25,000 for damage to or destruction of property of others in one accident.(a-1) Effective January 1, 2011, the minimum amounts of motor vehicle liability insurance coverage required to establish financial responsibility under this chapter are:(1) $30,000 for bodily injury to or death of one person in one accident;(2) $60,000 for bodily injury to or death of two or more persons in one accident, subject to the amount provided by Subdivision (1) for bodily injury to or death of one of the persons; and(3) $25,000 for damage to or destruction of property of others in one accident.(b) The coverage required under this section may exclude, with respect to one accident:(1) the first $250 of liability for bodily injury to or death of one person;(2) the first $500 of liability for bodily injury to or death of two or more persons, subject to the amount provided by Subdivision (1) for bodily injury to or death of one of the persons; and(3) the first $250 of liability for property damage to or destruction of property of others.(c) The Texas Department of Insurance shall establish an outreach program to inform persons of the requirements of this chapter and the ability to comply with the financial responsibility requirements of this chapter through motor vehicle liability insurance coverage. The commissioner, by rule, shall establish the requirements for the program. The program must be designed to encourage compliance with the financial responsibility requirements, and must be made available in English and Spanish.(d) Subsection (a) and this subsection expire December 31, 2010.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1298, Sec. 1, eff. September 1, 2007.

Sec. 601.073. REQUIRED POLICY TERMS. (a) A motor vehicle liability insurance policy must state:(1) the name and address of the named insured;(2) the coverage provided under the policy;(3) the premium charged for the policy;(4) the policy period; and(5) the limits of liability.(b) The policy must contain an agreement or endorsement that the insurance coverage provided under the policy is:(1) provided in accordance with the coverage required by this chapter for bodily injury, death, and property damage; and(2) subject to this chapter.(c) The liability of the insurance company for the insurance required by this chapter becomes absolute at the time bodily injury, death, or damage covered by the policy occurs. The policy may not be canceled as to this liability by an agreement between the insurance company and the insured that is entered into after the occurrence of the injury or damage. A statement made by or on behalf of the insured or a violation of the policy does not void the policy.(d) The policy may not require the insured to satisfy a judgment for bodily injury, death, or property damage as a condition precedent under the policy to the right or duty of the insurance company to make payment for the injury, death, or damage.(e) The insurance company may settle a claim covered by the policy. If the settlement is made in good faith, the amount of the settlement is deductible from the amounts specified in Section 601.072.(f) The policy, any written application for the policy, and any rider or endorsement that does not conflict with this chapter constitute the entire contract between the parties.(g) Subsections (c)-(f) apply to the policy without regard to whether those provisions are stated in the policy.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.074. OPTIONAL TERMS. (a) A motor vehicle liability insurance policy may provide that the insured shall reimburse the insurance company for a payment that, in the absence of this chapter, the insurance company would not have been obligated to make under the terms of the policy.(b) A policy may allow prorating of the insurance provided under the policy with other collectible insurance.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.075. PROHIBITED TERMS. A motor vehicle liability insurance policy may not insure against liability:(1) for which the insured or the insured's insurer may be held liable under a workers' compensation law;(2) for bodily injury to or death of an employee of the insured while engaged in the employment, other than domestic, of the insured, or in domestic employment if benefits for the injury are payable or required to be provided under a workers' compensation law; or(3) for injury to or destruction of property owned by, rented to, in the care of, or transported by the insured.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.076. REQUIRED TERMS: OWNER'S POLICY. An owner's motor vehicle liability insurance policy must:(1) cover each motor vehicle for which coverage is to be granted under the policy; and(2) pay, on behalf of the named insured or another person who, as insured, uses a covered motor vehicle with the express or implied permission of the named insured, amounts the insured becomes obligated to pay as damages arising out of the ownership, maintenance, or use of the motor vehicle in the United States or Canada, subject to the amounts, excluding interest and costs, and exclusions of Section 601.072.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.077. REQUIRED TERMS: OPERATOR'S POLICY. An operator's motor vehicle liability insurance policy must pay, on behalf of the named insured, amounts the insured becomes obligated to pay as damages arising out of the use by the insured of a motor vehicle the insured does not own, subject to the same territorial limits, payment limits, and exclusions as for an owner's policy under Section 601.076.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.078. ADDITIONAL COVERAGE. (a) An insurance policy that provides the coverage required for a motor vehicle liability insurance policy may also provide lawful coverage in excess of or in addition to the required coverage.(b) The excess or additional coverage is not subject to this chapter.(c) In the case of a policy that provides excess or additional coverage, the term "motor vehicle liability insurance policy" applies only to that part of the coverage that is required under this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.079. MULTIPLE POLICIES. The requirements for a motor vehicle liability insurance policy may be satisfied by a combination of policies of one or more insurance companies if the policies in combination meet the requirements.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.080. INSURANCE BINDER. A binder issued pending the issuance of a motor vehicle liability insurance policy satisfies the requirements for such a policy.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.081. STANDARD PROOF OF MOTOR VEHICLE LIABILITY INSURANCE FORM. A standard proof of motor vehicle liability insurance form prescribed by the Texas Department of Insurance must include:(1) the name of the insurer;(2) the insurance policy number;(3) the policy period;(4) the name and address of each insured;(5) the policy limits or a statement that the coverage of the policy complies with the minimum amounts of motor vehicle liability insurance required by this chapter; and(6) the make and model of each covered vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.082. MOTOR VEHICLE LIABILITY INSURANCE; CERTIFICATION. If evidence of financial responsibility is required to be filed with the department under this chapter, a motor vehicle liability insurance policy that is to be used as evidence must be certified under Section 601.083 or 601.084.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.083. CERTIFICATE OF MOTOR VEHICLE LIABILITY INSURANCE. (a) A person may provide evidence of financial responsibility by filing with the department the certificate of an insurance company authorized to write motor vehicle liability insurance in this state certifying that a motor vehicle liability insurance policy for the benefit of the person required to provide evidence of financial responsibility is in effect.(b) The certificate must state the effective date of the policy, which must be the same date as the effective date of the certificate.(c) The certificate must cover each motor vehicle owned by the person required to provide the evidence of financial responsibility, unless the policy is issued to a person who does not own a motor vehicle.(d) A motor vehicle may not be registered in the name of a person required to provide evidence of financial responsibility unless the vehicle is covered by a certificate.(e) If a person files a certificate of insurance to establish financial responsibility under Section 601.153, the certificate must state that the requirements of Section 601.153(b) are satisfied.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 178, Sec. 1, eff. Sept. 1, 1997.

Sec. 601.084. NONRESIDENT CERTIFICATE. (a) Subject to Subsection (c), a nonresident owner of a motor vehicle that is not registered in this state may provide evidence of financial responsibility by filing with the department the certificate of an insurance company authorized to transact business in the state in which the vehicle is registered certifying that a motor vehicle liability insurance policy for the benefit of the person required to provide evidence of financial responsibility is in effect.(b) Subject to Subsection (c), a nonresident who does not own a motor vehicle may provide evidence of financial responsibility by filing with the department the certificate of an insurance company authorized to transact business in the state in which the nonresident resides.(c) The department shall accept the certificate of an insurer not authorized to transact business in this state if the certificate otherwise complies with this chapter and the insurance company:(1) executes a power of attorney authorizing the department to accept on its behalf service of notice or process in an action arising out of a motor vehicle accident in this state; and(2) agrees in writing that its policies will be treated as conforming to the laws of this state relating to the terms of a motor vehicle liability insurance policy.(d) The department may not accept a certificate of an insurance company not authorized to transact business in this state during the period that the company is in default in any undertaking or agreement under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.085. TERMINATION OF CERTIFIED POLICY. (a) If an insurer has certified a policy under Section 601.083 or 601.084, the policy may not be terminated before the sixth day after the date a notice of the termination is received by the department except as provided by Subsection (b).(b) A policy that is obtained and certified terminates a previously certified policy on the effective date of the certification of a subsequent policy.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.086. RESPONSE OF INSURANCE COMPANY IF POLICY NOT IN EFFECT. An insurance company that is notified by the department of an accident in connection with which an owner or operator has reported a motor vehicle liability insurance policy with the company shall advise the department if a policy is not in effect as reported.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.088. EFFECT ON CERTAIN OTHER POLICIES. (a) This chapter does not apply to or affect a policy of motor vehicle liability insurance required by another law of this state. If that policy contains an agreement or is endorsed to conform to the requirements of this chapter, the policy may be certified as evidence of financial responsibility under this chapter.(b) This chapter does not apply to or affect a policy that insures only the named insured against liability resulting from the maintenance or use of a motor vehicle that is not owned by the insured by persons who are:(1) employed by the insured; or(2) acting on the insured's behalf.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER E. ALTERNATIVE METHODS OF ESTABLISHING FINANCIAL RESPONSIBILITYSec. 601.121. SURETY BOND. (a) A person may establish financial responsibility by filing with the department a bond:(1) with at least two individual sureties, each of whom owns real property in this state that is not exempt from execution under the constitution or laws of this state;(2) conditioned for payment in the amounts and under the same circumstances as required under a motor vehicle liability insurance policy;(3) that is not cancelable before the sixth day after the date the department receives written notice of the cancellation;(4) accompanied by the fee required by Subsection (e); and(5) approved by the department.(b) The real property required by Subsection (a)(1) must be described in the bond approved by a judge of a court of record. The assessor-collector of the county in which the property is located must certify the property as free of any tax lien. The sureties in combination must have equity in the property in an amount equal to at least twice the amount of the bond.(c) The bond is a lien in favor of the state on the real property described in the bond. The lien exists in favor of a person who holds a final judgment against the person who filed the bond.(d) On filing of a bond, the department shall issue to the person who filed the bond a certificate of compliance with this section.(e) The department shall file notice of the bond in the office of the county clerk of the county in which the real property is located. The notice must include a description of the property described in the bond. The county clerk or the county clerk's deputy, on receipt of the notice, shall acknowledge the notice and record it in the lien records. The recording of the notice is notice in accordance with statutes governing the recordation of a lien on real property.(f) If a judgment rendered against the person who files a bond under this section is not satisfied before the 61st day after the date the judgment becomes final, the judgment creditor, for the judgment creditor's own use and benefit and at the judgment creditor's expense, may bring an action in the name of the state against the sureties on the bond, including an action to foreclose a lien on the real property of a surety. The foreclosure action must be brought in the same manner as, and is subject to the law applicable to, an action to foreclose a mortgage on real property.(g) Cancellation of a bond filed under this section does not prevent recovery for a right or cause of action arising before the date of the cancellation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.122. DEPOSIT OF CASH OR SECURITIES WITH COMPTROLLER. (a) A person may establish financial responsibility by depositing $55,000 with the comptroller in:(1) cash; or(2) securities that:(A) are of the type that may legally be purchased by savings banks or trust funds; and(B) have a market value equal to the required amount.(b) On receipt of the deposit, the comptroller shall issue to the person making the deposit a certificate stating that a deposit complying with this section has been made.(c) The comptroller may not accept the deposit and the department may not accept the certificate unless the deposit or certificate is accompanied by evidence that an unsatisfied judgment of any character against the person making the deposit does not exist in the county in which the person making the deposit resides.(d) The comptroller shall hold a deposit made under this section to satisfy, in accordance with this chapter, an execution on a judgment issued against the person making the deposit for damages that:(1) result from the ownership, maintenance, use, or operation of a motor vehicle after the date the deposit was made; and(2) are for:(A) bodily injury to or death of any person, including damages for care and loss of services; or(B) damage to or destruction of property, including the loss of use of the property.(e) Money or securities deposited under this section are not subject to attachment or execution unless the attachment or execution arises out of a suit for damages described by Subsection (d).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 18.09, eff. Sept. 1, 1997.

Sec. 601.123. DEPOSIT OF CASH OR CASHIER'S CHECK WITH COUNTY JUDGE. (a) A person may establish financial responsibility by making a deposit with the county judge of the county in which the motor vehicle is registered.(b) The deposit must be made in cash or a cashier's check in the amount of at least $55,000.(c) On receipt of the deposit, the county judge shall issue to the person making the deposit a certificate stating that a deposit complying with this section has been made. The certificate must be acknowledged by the sheriff of that county and filed with the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.124. SELF-INSURANCE. (a) A person in whose name more than 25 motor vehicles are registered may qualify as a self-insurer by obtaining a certificate of self-insurance issued by the department as provided by this section.(b) The department may issue a certificate of self-insurance to a person if:(1) the person applies for the certificate; and(2) the department is satisfied that the person has and will continue to have the ability to pay judgments obtained against the person.(c) The self-insurer must supplement the certificate with an agreement that, for accidents occurring while the certificate is in force, the self-insurer will pay the same judgments in the same amounts as an insurer would be obligated to pay under an owner's motor vehicle liability insurance policy issued to the self-insurer if such policy were issued.(d) The department for cause may cancel a certificate of self-insurance after a hearing. The self-insurer must receive at least five days' notice of the hearing. Cause includes failure to pay a judgment before the 31st day after the date the judgment becomes final.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER F. SECURITY FOLLOWING ACCIDENTSec. 601.151. APPLICABILITY OF SUBCHAPTER. (a) This subchapter applies only to a motor vehicle accident in this state that results in bodily injury or death or in damage to the property of one person of at least $1,000.(b) This subchapter does not apply to:(1) an owner or operator who has in effect at the time of the accident a motor vehicle liability insurance policy that covers the motor vehicle involved in the accident;(2) an operator who is not the owner of the motor vehicle, if a motor vehicle liability insurance policy or bond for the operation of a motor vehicle the person does not own is in effect at the time of the accident;(3) an owner or operator whose liability for damages resulting from the accident, in the judgment of the department, is covered by another liability insurance policy or bond;(4) an owner or operator, if there was not bodily injury to or damage of the property of a person other than the owner or operator;(5) the owner or operator of a motor vehicle that at the time of the accident was legally parked or legally stopped at a traffic signal;(6) the owner of a motor vehicle that at the time of the accident was being operated without the owner's express or implied permission or was parked by a person who had been operating the vehicle without that permission; or(7) a person qualifying as a self-insurer under Section 601.124 or a person operating a motor vehicle for a self-insurer.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.152. SUSPENSION OF DRIVER'S LICENSE AND VEHICLE REGISTRATION OR PRIVILEGE. (a) Subject to Section 601.153, the department shall suspend the driver's license and vehicle registrations of the owner and operator of a motor vehicle if:(1) the vehicle is involved in any manner in an accident; and(2) the department finds that there is a reasonable probability that a judgment will be rendered against the person as a result of the accident.(b) If the owner or operator is a nonresident, the department shall suspend the person's nonresident operating privilege and the privilege of use of any motor vehicle owned by the nonresident.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.153. DEPOSIT OF SECURITY; EVIDENCE OF FINANCIAL RESPONSIBILITY. (a) The department may not suspend a driver's license, vehicle registration, or nonresident's privilege under this subchapter if the owner or operator:(1) deposits with the department security in an amount determined to be sufficient under Section 601.154 or 601.157 as appropriate; and(2) files evidence of financial responsibility as required by this chapter.(b) If the owner or operator chooses to establish financial responsibility under Subsection (a)(2) by filing evidence of motor vehicle liability insurance, the owner or operator must file a certificate of insurance for a policy that has a policy period of at least six months and for which the premium for the entire policy period is paid in full.(c) Notwithstanding Section 601.085, coverage for a motor vehicle under a motor vehicle liability policy for which a person files with the department a certificate of insurance under Subsection (b) may not be canceled unless:(1) the person no longer owns the motor vehicle;(2) the person dies;(3) the person has a permanent incapacity that renders the person unable to drive the motor vehicle; or(4) the person surrenders to the department the person's driver's license and the vehicle registration for the motor vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 178, Sec. 2, eff. Sept. 1, 1997.

Sec. 601.154. DEPARTMENT DETERMINATION OF PROBABILITY OF LIABILITY. (a) Subject to Subsection (d), if the department finds that there is a reasonable probability that a judgment will be rendered against an owner or operator as a result of an accident, the department shall determine the amount of security sufficient to satisfy any judgment for damages resulting from the accident that may be recovered from the owner or operator.(b) The department may not require security in an amount:(1) less than $1,000; or(2) more than the limits prescribed by Section 601.072.(c) In determining whether there is a reasonable probability that a judgment will be rendered against the person as a result of an accident and the amount of security that is sufficient under Subsection (a), the department may consider:(1) a report of an investigating officer;(2) an accident report of a party involved; and(3) an affidavit of a person who has knowledge of the facts.(d) The department shall make the determination required by Subsection (a) only if the department has not received, before the 21st day after the date the department receives a report of a motor vehicle accident, satisfactory evidence that the owner or operator has:(1) been released from liability;(2) been finally adjudicated not to be liable; or(3) executed an acknowledged written agreement providing for the payment of an agreed amount in installments for all claims for injuries or damages resulting from the accident.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.155. NOTICE OF DETERMINATION. (a) The department shall notify the affected person of a determination made under Section 601.154.(b) The notice must state that:(1) the person's driver's license and vehicle registration or the person's nonresident's operating privilege will be suspended unless the person, not later than the 20th day after the date the notice was personally served or mailed, establishes that:(A) this subchapter does not apply to the person, and the person has previously provided this information to the department; or(B) there is no reasonable probability that a judgment will be rendered against the person as a result of the accident; and(2) the person is entitled to a hearing under this subchapter if a written request for a hearing is delivered or mailed to the department not later than the 20th day after the date the notice was personally served or mailed.(c) Notice under this section that is mailed must be mailed to the person's last known address, as shown by the department's records.(d) For purposes of this section, notice is presumed to be received if the notice was mailed to the person's last known address, as shown by the department's records.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1395, Sec. 1, eff. Sept. 1, 1997.

Sec. 601.156. SETTING OF HEARING. (a) A hearing under this subchapter is subject to the notice and hearing procedures of Sections 521.295-521.303 and shall be heard by a judge of a municipal court or a justice of the peace of the county in which the person requesting the hearing resides. A party is not entitled to a jury.(b) The court shall set a date for the hearing. The hearing must be held at the earliest practical time after notice is given to the person requesting the hearing.(c) The department shall summon the person requesting the hearing to appear at the hearing. Notice under this subsection shall be delivered through personal service or mailed by first class mail to the person's last known address, as shown by the department's records. The notice must include written charges issued by the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1117, Sec. 4, eff. Sept. 1, 2000; Acts 1999, 76th Leg., ch. 1409, Sec. 6, eff. Sept. 1, 1999.

Sec. 601.157. HEARING PROCEDURES. (a) The judge may administer oaths and issue subpoenas for the attendance of witnesses and the production of relevant books and papers.(b) The judge at the hearing shall determine:(1) whether there is a reasonable probability that a judgment will be rendered against the person requesting the hearing as a result of the accident; and(2) if there is a reasonable probability that a judgment will be rendered, the amount of security sufficient to satisfy any judgment for damages resulting from the accident.(c) The amount of security under Subsection (b)(2) may not be less than the amount specified as a minimum by Section 601.154.(d) The judge shall report the judge's determination to the department.(e) The judge may receive a fee to be paid from the general revenue fund of the county for holding a hearing under this subchapter. The fee must be approved by the commissioners court of the county and may not be more than $5 for each hearing.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.158. APPEAL. (a) If, after a hearing under this subchapter, the judge determines that there is a reasonable probability that a judgment will be rendered against the person requesting the hearing as a result of the accident, the person may appeal the determination.(b) To appeal a determination under Subsection (a), the person must file a petition not later than the 30th day after the date of the determination in the county court at law of the county in which the person resides, or, if there is no county court at law, in the county court of the county.(c) A person who files an appeal under this section shall send a file-stamped copy of the petition by certified mail to the department at the department's headquarters in Austin. The copy must be certified by the clerk of the court in which the petition is filed.(d) The filing of a petition of appeal as provided by this section stays an order of suspension until the earlier of the 91st day after the date the appeal petition is filed or the date the trial is completed and final judgment is rendered.(e) On expiration of the stay, the department shall impose the suspension. The stay may not be extended, and an additional stay may not be granted.(f) A trial on appeal is de novo.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1117, Sec. 5, eff. Sept. 1, 2000.

Sec. 601.159. PROCEDURES FOR SUSPENSION OF DRIVER'S LICENSE AND VEHICLE REGISTRATION OR PRIVILEGE. The department shall suspend the driver's license and each vehicle registration of an owner or operator or the nonresident's operating privilege of an owner or operator unless:(1) if a hearing is not requested, the person, not later than the 20th day after the date the notice under Section 601.155 was personally served or mailed:(A) delivers or mails to the department a written request for a hearing;(B) shows that this subchapter does not apply to the person; or(C) complies with Section 601.153; or(2) the person complies with Section 601.153 not later than the 20th day after:(A) the date of the expiration of the period in which an appeal may be brought, if the determination at a hearing is rendered against the owner or operator and the owner or operator does not appeal; or(B) the date of a decision against the person following the appeal.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.160. SUSPENSION STAYED PENDING HEARING OR APPEAL. The department may not suspend a driver's license, vehicle registration, or nonresident's operating privilege pending the outcome of a hearing and any appeal under this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.161. NOTICE OF SUSPENSION. Not later than the 11th day before the effective date of a suspension under Section 601.159, the department shall send notice of the suspension to each affected owner or operator. The notice must state the amount required as security under Section 601.153 and the necessity for the owner or operator to file evidence of financial responsibility with the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.162. DURATION OF SUSPENSION. (a) The suspension of a driver's license, vehicle registration, or nonresident's operating privilege under this subchapter remains in effect, the license, registration, or privilege may not be renewed, and a license or vehicle registration may not be issued to the holder of the suspended license, registration, or privilege, until:(1) the date the person, or a person acting on the person's behalf, deposits security and files evidence of financial responsibility under Section 601.153;(2) the second anniversary of the date of the accident, if evidence satisfactory to the department is filed with the department that, during the two-year period, an action for damages arising out of the accident has not been instituted; or(3) the date evidence satisfactory to the department is filed with the department of:(A) a release from liability for claims arising out of the accident;(B) a final adjudication that the person is not liable for claims arising out of the accident; or(C) an installment agreement described by Section 601.154(d)(3).(b) If a suspension is terminated under Subsection (a)(3)(C), on notice of a default in the payment of an installment under the agreement, the department shall promptly suspend the driver's license and vehicle registration or nonresident's operating privilege of the person defaulting. A suspension under this subsection continues until:(1) the person deposits and maintains security in accordance with Section 601.153 in an amount determined by the department at the time of suspension under this subsection and files evidence of financial responsibility in accordance with Section 601.153; or(2) the second anniversary of the date security was required under Subdivision (1) if, during that period, an action on the agreement has not been instituted in a court in this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 20.005, eff. September 1, 2005.

Sec. 601.163. FORM OF SECURITY. (a) The security required under this subchapter shall be made:(1) by cash deposit;(2) through a bond that complies with Section 601.168; or(3) in another form as required by the department.(b) A person depositing security shall specify in writing the person on whose behalf the deposit is made. A single deposit of security is applicable only on behalf of persons required to provide security because of the same accident and the same motor vehicle.(c) The person depositing the security may amend in writing the specification of the person on whose behalf the deposit is made to include an additional person. This amendment may be made at any time the deposit is in the custody of the department or the comptroller.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 18.10, eff. Sept. 1, 1997.

Sec. 601.164. REDUCTION IN SECURITY. (a) The department may reduce the amount of security ordered in a case within six months after the date of the accident if, in the department's judgment, the amount is excessive.(b) The amount of security originally deposited that exceeds the reduced amount shall be returned promptly to the depositor or the depositor's personal representative.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.165. CUSTODY OF CASH SECURITY. The department shall place cash deposited in compliance with this subchapter in the custody of the comptroller.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 18.11, eff. Sept. 1, 1997.

Sec. 601.166. PAYMENT OF CASH SECURITY. (a) Cash security may be applied only to the payment of:(1) a judgment rendered against the person on whose behalf the deposit is made for damages arising out of the accident; or(2) a settlement, agreed to by the depositor, of a claim arising out of the accident.(b) For payment under Subsection (a), the action under which the judgment was rendered must have been instituted before the second anniversary of the later of:(1) the date of the accident; or(2) the date of the deposit, in the case of a deposit of security under Section 601.162(b).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.167. RETURN OF CASH SECURITY. Cash security or any balance of the security shall be returned to the depositor or the depositor's personal representative when:(1) evidence satisfactory to the department is filed with the department that there has been:(A) a release of liability;(B) a final adjudication that the person on whose behalf the deposit is made is not liable; or(C) an agreement as described by Section 601.154(d)(3);(2) reasonable evidence is provided to the department after the second anniversary of the date of the accident that no action arising out of the accident is pending and no judgment rendered in such an action is unpaid; or(3) in the case of a deposit of security under Section 601.162(b), reasonable evidence is provided to the department after the second anniversary of the date of the deposit that no action arising out of the accident is pending and no unpaid judgment rendered in such an action is unpaid.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.168. INSURANCE POLICY OR BOND; LIMITS. (a) A bond or motor vehicle liability insurance policy under this subchapter must:(1) be issued by a surety company or insurance company:(A) authorized to write motor vehicle liability insurance in this state; or(B) that complies with Subsection (b); and(2) cover the amounts, excluding interest and costs, required to establish financial responsibility under Section 601.072.(b) A bond or motor vehicle liability insurance policy issued by a surety company or insurance company that is not authorized to do business in this state is effective under this subchapter only if:(1) the bond or policy is issued for a motor vehicle that:(A) is not registered in this state; or(B) was not registered in this state on the effective date of the most recent renewal of the policy; and(2) the surety company or insurance company executes a power of attorney authorizing the department to accept on the company's behalf service of notice or process in an action arising out of the accident on the bond or policy.(c) The bond must be filed with and approved by the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.169. REASONABLE PROBABILITY NOT ADMISSIBLE IN CIVIL SUIT. A determination under Section 601.154 or 601.157 that there is a reasonable probability that a judgment will be rendered against a person as a result of an accident may not be introduced in evidence in a suit for damages arising from that accident.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.170. DEPARTMENT ACTING ON ERRONEOUS INFORMATION. If the department is given erroneous information relating to a matter covered by Section 601.151(b)(1) or (b)(2) or to a person's status as an employee of the United States acting within the scope of the person's employment, the department shall take appropriate action as provided by this subchapter not later than the 60th day after the date the department receives correct information.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER G. FAILURE TO MAINTAIN MOTOR VEHICLE LIABILITY INSURANCE OR OTHERWISE ESTABLISH FINANCIAL RESPONSIBILITY; CRIMINAL PENALTIESSec. 601.191. OPERATION OF MOTOR VEHICLE IN VIOLATION OF MOTOR VEHICLE LIABILITY INSURANCE REQUIREMENT; OFFENSE. (a) A person commits an offense if the person operates a motor vehicle in violation of Section 601.051.(b) Except as provided by Subsections (c) and (d), an offense under this section is a misdemeanor punishable by a fine of not less than $175 or more than $350.(c) If a person has been previously convicted of an offense under this section, an offense under this section is a misdemeanor punishable by a fine of not less than $350 or more than $1,000.(d) If the court determines that a person who has not been previously convicted of an offense under this section is economically unable to pay the fine, the court may reduce the fine to less than $175.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.193. DEFENSE: FINANCIAL RESPONSIBILITY IN EFFECT AT TIME OF ALLEGED OFFENSE. (a) It is a defense to prosecution under Section 601.191 or 601.195 that the person charged produces to the court one of the documents listed in Section 601.053(a) that was valid at the time that the offense is alleged to have occurred.(b) After the court verifies a document produced under Subsection (a), the court shall dismiss the charge.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 844, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 961, Sec. 1, eff. Sept. 1, 1999.

Sec. 601.194. DEFENSE: POSSESSION OF MOTOR VEHICLE FOR MAINTENANCE OR REPAIR. It is a defense to prosecution of an offense under Section 601.191 that the motor vehicle operated by the person charged:(1) was in the possession of that person for the sole purpose of maintenance or repair; and(2) was not owned in whole or in part by that person.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.195. OPERATION OF MOTOR VEHICLE IN VIOLATION OF REQUIREMENT TO ESTABLISH FINANCIAL RESPONSIBILITY; OFFENSE. (a) A person commits an offense if the person:(1) is required to establish financial responsibility under Subchapter F or K; (2) does not maintain evidence of financial responsibility; and(3) during the period evidence of financial responsibility must be maintained:(A) operates on a highway a motor vehicle owned by the person; or(B) knowingly permits another person, who is not otherwise permitted to operate a vehicle under this chapter, to operate on a highway a motor vehicle owned by the person.(b) An offense under this section is a misdemeanor punishable by:(1) a fine not to exceed $500;(2) confinement in county jail for a term not to exceed six months; or(3) both the fine and the confinement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER H. FAILURE TO MAINTAIN EVIDENCE OF FINANCIAL RESPONSIBILITY; SUSPENSION OF DRIVER'S LICENSE AND MOTOR VEHICLE REGISTRATIONSec. 601.231. SUSPENSION OF DRIVER'S LICENSE AND VEHICLE REGISTRATION. (a) If a person is convicted of an offense under Section 601.191 and a prior conviction of that person under that section has been reported to the department by a magistrate or the judge or clerk of a court, the department shall suspend the driver's license and vehicle registrations of the person unless the person files and maintains evidence of financial responsibility with the department until the second anniversary of the date of the subsequent conviction.(b) The department may waive the requirement of maintaining evidence of financial responsibility under Subsection (a) if satisfactory evidence is filed with the department showing that at the time of arrest the person was in compliance with the financial responsibility requirement of Section 601.051 or was exempt from that section under Section 601.007 or 601.052(a)(3).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.232. NOTICE OF SUSPENSION. (a) The department shall mail in a timely manner a notice to each person whose driver's license and vehicle registrations are suspended under Section 601.231.(b) The notice must state that the person's driver's license and registration are suspended and that the person may apply for reinstatement of the license and vehicle registration or issuance of a new license and registration as provided by Sections 601.162 and 601.376.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.233. NOTICE OF POTENTIAL SUSPENSION. (a) A citation for an offense under Section 601.191 issued as a result of Section 601.053 must include, in type larger than other type on the citation, except for the type of the statement required by Section 708.105, the following statement:"A second or subsequent conviction of an offense under the Texas Motor Vehicle Safety Responsibility Act will result in the suspension of your driver's license and motor vehicle registration unless you file and maintain evidence of financial responsibility with the Department of Public Safety for two years from the date of conviction. The department may waive the requirement to file evidence of financial responsibility if you file satisfactory evidence with the department showing that at the time this citation was issued, the vehicle was covered by a motor vehicle liability insurance policy or that you were otherwise exempt from the requirements to provide evidence of financial responsibility."(b) A judge presiding at a trial at which a person is convicted of an offense under Section 601.191 shall notify the person that the person's driver's license is subject to suspension if the person fails to provide to the department evidence of financial responsibility as required by Section 601.231.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 1123, Sec. 3, eff. September 1, 2005.

Sec. 601.234. ISSUANCE OR CONTINUATION OF VEHICLE REGISTRATION. A motor vehicle may not be registered in the name of a person required to file evidence of financial responsibility unless evidence of financial responsibility is furnished for the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER I. FAILURE TO MAINTAIN EVIDENCE OF FINANCIAL RESPONSIBILITY; IMPOUNDMENT OF MOTOR VEHICLESec. 601.261. IMPOUNDMENT OF MOTOR VEHICLE. On a second or subsequent conviction for an offense under Section 601.191, the court shall order the sheriff of the county in which the court has jurisdiction to impound the motor vehicle operated by the defendant at the time of the offense if the defendant:(1) was an owner of the motor vehicle at the time of the offense; and(2) is an owner on the date of that conviction.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.262. DURATION OF IMPOUNDMENT. (a) The duration of an impoundment under Section 601.261 is 180 days.(b) The court may not order the release of the vehicle unless the defendant applies to the court for the vehicle's release and provides evidence of financial responsibility that complies with Section 601.053 and this section.(c) The evidence of financial responsibility must cover the two-year period immediately following the date the defendant applies for release of the impounded vehicle. The court, by order, shall permit a defendant to provide evidence of insurability in increments of a period of not less than six months.(d) If an insurance binder is offered as evidence of financial responsibility under this section, the binder must confirm to the court's satisfaction that the defendant is in compliance with this chapter for the period required by Subsection (c).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 313, Sec. 1, eff. September 1, 2009.

Sec. 601.263. COST FOR IMPOUNDMENT. The court shall impose against the defendant a cost of $15 a day for each day of impoundment of the defendant's vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.264. PENALTIES CUMULATIVE. Impoundment of a motor vehicle under this subchapter is in addition to any other punishment imposed under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.265. TRANSFER OF TITLE OF IMPOUNDED MOTOR VEHICLE. (a) To transfer title to a motor vehicle impounded under Section 601.261, the owner must apply to the court for permission.(b) If the court finds that the transfer is being made in good faith and is not being made to circumvent this chapter, the court shall approve the transfer.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.266. RELEASE ON INVOLUNTARY TRANSFER OF TITLE OF IMPOUNDED MOTOR VEHICLE. (a) Notwithstanding Section 601.262, the court shall order the release of a motor vehicle impounded under Section 601.261 if, while the vehicle is impounded, title to the vehicle is transferred by:(1) foreclosure;(2) sale on execution;(3) cancellation of a conditional sales contract; or(4) judicial order.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.267. RELEASE OF IMPOUNDED MOTOR VEHICLE BY SHERIFF. A sheriff who impounds a motor vehicle shall release the vehicle:(1) on presentation of an order of release from the court and payment of the fee for the impoundment by the defendant or a person authorized by the owner; or(2) to a person who is shown as a lienholder on the vehicle's certificate of title on presentation of the certificate of title and an accompanying affidavit from an officer of the lienholder establishing that the debt secured by the vehicle is in default or has matured.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER J. IMPOUNDMENT OF MOTOR VEHICLE NOT REGISTERED IN THIS STATESec. 601.291. APPLICABILITY OF SUBCHAPTER. This subchapter applies only to the owner or operator of a motor vehicle that:(1) is not registered in this state; and(2) is involved in a motor vehicle accident in this state that results in bodily injury, death, or damage to the property of one person to an apparent extent of at least $500.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.292. DUTY TO PROVIDE EVIDENCE OF FINANCIAL RESPONSIBILITY TO INVESTIGATING OFFICER. A person to whom this subchapter applies shall provide evidence of financial responsibility to a law enforcement officer of this state or a political subdivision of this state who is conducting an investigation of the accident.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.293. FAILURE TO PROVIDE EVIDENCE OF FINANCIAL RESPONSIBILITY; MAGISTRATE'S INQUIRY AND ORDER. (a) A person to whom this subchapter applies who fails to provide evidence under Section 601.292 shall be taken before a magistrate as soon as practicable.(b) The magistrate shall conduct an inquiry on the issues of negligence and liability for bodily injury, death, or property damage sustained in the accident.(c) If the magistrate determines that there is a reasonable possibility that a judgment will be rendered against the person for bodily injury, death, or property damage sustained in the accident, the magistrate shall order the person to provide:(1) evidence of financial responsibility for the bodily injury, death, or property damage; or(2) evidence that the person is exempt from the requirement of Section 601.051.(d) A determination of negligence or liability under Subsection (c) does not act as collateral estoppel on an issue in a criminal or civil adjudication arising from the accident.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.294. IMPOUNDMENT OF MOTOR VEHICLE. If a person to whom this subchapter applies does not provide evidence required under Section 601.293(c), the magistrate shall enter an order directing the sheriff of the county or the chief of police of the municipality to impound the motor vehicle owned or operated by the person that was involved in the accident.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.295. DURATION OF IMPOUNDMENT; RELEASE. (a) A motor vehicle impounded under Section 601.294 remains impounded until the owner, operator, or person authorized by the owner presents to the person authorized to release the vehicle:(1) a certificate of release obtained from the department; and(2) payment for the cost of impoundment.(b) On presentation of the items described by Subsection (a), the person authorized to release an impounded motor vehicle shall release the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.296. CERTIFICATE OF RELEASE. (a) The department shall issue a certificate of release of an impounded motor vehicle to the owner, operator, or person authorized by the owner on submission to the department of:(1) evidence of financial responsibility under Section 601.053 that shows that at the time of the accident the vehicle was in compliance with Section 601.051 or was exempt from the requirement of Section 601.051;(2) a release executed by each person damaged in the accident other than the operator of the vehicle for which the certificate of release is requested; or(3) security in a form and amount determined by the department to secure the payment of damages for which the operator may be liable.(b) A person may satisfy the requirement of Subsection (a)(1) or (2) by submitting a photocopy of the item required.(c) The department shall adopt the form, content, and procedures for issuance of a certificate of release.(d) Security provided under this section is subject to Sections 601.163 to 601.167.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.297. LIABILITY FOR COST OF IMPOUNDMENT. The owner of an impounded vehicle is liable for the costs of the impoundment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER K. EVIDENCE OF FINANCIAL RESPONSIBILITY FOLLOWING JUDGMENT, CONVICTION, PLEA, OR FORFEITURE OR FOLLOWING SUSPENSION OR REVOCATIONSec. 601.331. REPORT OF UNSATISFIED JUDGMENT OR CONVICTION, PLEA, OR FORFEITURE OF BAIL; NONRESIDENT. (a) If a person does not satisfy a judgment before the 61st day after the date of the judgment, the clerk of the court, on the written request of a judgment creditor or a judgment creditor's attorney, immediately shall send a certified copy of the judgment to the department.(b) The clerk of the court immediately shall send to the department a certified copy of the action of the court in relation to:(1) a conviction for a violation of a motor vehicle law; or(2) a guilty plea or forfeiture of bail by a person charged with violation of a motor vehicle law.(c) A certified copy sent to the department under Subsection (b) is prima facie evidence of the conviction, plea, forfeiture, or other action.(d) If the court does not have a clerk, the judge of the court shall send the certified copy required by this section.(e) If the defendant named in a judgment reported to the department is a nonresident, the department shall send a certified copy of the judgment to the official in charge of issuing driver's licenses and vehicle registrations of the state, province of Canada, or state of Mexico in which the defendant resides.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 75, Sec. 1, eff. Sept. 1, 1997.

Sec. 601.332. SUSPENSION OF DRIVER'S LICENSE AND VEHICLE REGISTRATION OR NONRESIDENT'S OPERATING PRIVILEGE FOR UNSATISFIED JUDGMENT. (a) Except as provided by Sections 601.333, 601.334, and 601.336, on receipt of a certified copy of a judgment under Section 601.331, the department shall suspend the judgment debtor's:(1) driver's license and vehicle registrations; or(2) nonresident's operating privilege.(b) Subject to Sections 601.333, 601.334, and 601.336, the suspension continues, and the person's driver's license, vehicle registrations, or nonresident's operating privilege may not be renewed or the person issued a driver's license or registration in the person's name, until:(1) the judgment is stayed or satisfied; and(2) the person provides evidence of financial responsibility.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.333. RELIEF FROM SUSPENSION: MOTOR VEHICLE LIABILITY INSURANCE. (a) A person whose driver's license, vehicle registrations, or nonresident's operating privilege has been suspended or is subject to suspension under Section 601.332 may file with the department:(1) evidence that there was a motor vehicle liability insurance policy covering the motor vehicle involved in the accident out of which the judgment arose in effect at the time of the accident;(2) an affidavit stating that the person was insured at the time of the accident, that the insurance company is liable to pay the judgment, and the reason, if known, that the insurance company has not paid the judgment;(3) the original policy of insurance or a certified copy of the policy, if available; and(4) any other documents required by the department to show that the loss, injury, or damage for which the judgment was rendered was covered by the insurance.(b) The department may not suspend the driver's license, vehicle registrations, or nonresident's operating privilege, and shall reinstate a license, registration, or privilege that has been suspended, if it is satisfied from the documents filed under Subsection (a) that:(1) there was a motor vehicle liability insurance policy in effect for the vehicle at the time of the accident;(2) the insurance company that issued the policy was authorized to issue the policy in this state at the time the policy was issued; and(3) the insurance company is liable to pay the judgment to the extent and for the amounts required by this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.334. RELIEF FROM SUSPENSION: CONSENT OF JUDGMENT CREDITOR. (a) The department may allow a judgment debtor's driver's license and vehicle registrations or nonresident's operating privilege to continue, notwithstanding Section 601.332, if:(1) the judgment creditor consents to the continuation in writing in the form prescribed by the department; and(2) the judgment debtor provides evidence of financial responsibility to the department.(b) Continuation of a judgment debtor's driver's license and vehicle registrations or nonresident's operating privilege expires on the later of:(1) the date the consent of the judgment creditor is revoked in writing; or(2) the expiration of six months after the effective date of the consent.(c) Subsection (b) applies notwithstanding default in the payment of the judgment or any installments to be made under Section 601.335.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.335. INSTALLMENT PAYMENTS AUTHORIZED. (a) A judgment debtor, on notice to the judgment creditor, may apply to the court in which judgment was rendered to pay the judgment in installments.(b) The court may order payment in installments and may establish the amounts and times of the payments.(c) An order issued under this section is issued without prejudice to any other legal remedy that the judgment creditor has.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.336. RELIEF FROM SUSPENSION: INSTALLMENT PAYMENTS; DEFAULT. (a) Subject to Subsection (c), the department may not suspend a judgment debtor's driver's license, vehicle registration, or nonresident's operating privilege under Section 601.332 if the judgment debtor:(1) files evidence of financial responsibility with the department; and(2) obtains an order under Section 601.335 permitting the payment of the judgment in installments.(b) Subject to Subsection (c), the department shall restore a judgment debtor's driver's license, vehicle registrations, or nonresident's operating privilege that was suspended following nonpayment of a judgment if the judgment debtor complies with Subsections (a)(1) and (2).(c) On notice that a judgment debtor has failed to pay an installment as specified in an order issued under Section 601.335, the department shall suspend the judgment debtor's driver's license, vehicle registrations, or nonresident's operating privilege. The suspensions continue until the judgment is satisfied as provided by this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.337. EFFECT OF BANKRUPTCY. A discharge in bankruptcy after a judgment is rendered relieves the judgment debtor from the requirements of this chapter, except for financial responsibility requirements arising after the date of the discharge.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.338. EVIDENCE OF FINANCIAL RESPONSIBILITY OR SUSPENSION OF DRIVER'S LICENSE AND VEHICLE REGISTRATION OF OWNER OF MOTOR VEHICLE. (a) The department shall suspend the driver's license and vehicle registrations of the owner of a motor vehicle that was used with the owner's consent by another person at the time of an offense resulting in conviction or a plea of guilty, if under state law the department:(1) suspends or revokes the driver's license of the other person on receipt of a record of a conviction; or(2) suspends the vehicle registration of the other person on receipt of a record of a plea of guilty.(b) The department may not suspend the driver's license and vehicle registration of an owner under this section if the owner files and maintains evidence of financial responsibility with the department for each motor vehicle registered in the name of the owner.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.339. EVIDENCE OF FINANCIAL RESPONSIBILITY FOLLOWING CONVICTION, PLEA, OR FORFEITURE. (a) Except as provided by Subsection (c), the department may not issue a driver's license to a person who does not hold a driver's license and who:(1) enters a plea of guilty to an offense or is convicted by a final order or a judgment that:(A) requires the suspension or revocation of a driver's license;(B) is imposed for operating a motor vehicle on a highway without a driver's license; or(C) is imposed for operating an unregistered motor vehicle on a highway; or(2) forfeits bail or collateral deposited to secure an appearance for trial for an offense described by Subdivision (1).(b) Except as described by Subsection (c), a motor vehicle may not be registered in the name of a person described by Subsection (a).(c) Notwithstanding Subsections (a) and (b), a driver's license may be issued or a motor vehicle may be registered if the person files and maintains evidence of financial responsibility with the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.340. EVIDENCE OF FINANCIAL RESPONSIBILITY OR SUSPENSION OF VEHICLE REGISTRATION FOLLOWING SUSPENSION OR REVOCATION OF DRIVER'S LICENSE. (a) Except as provided by Subsection (b) or (c), the department shall suspend the registration of each motor vehicle registered in the name of a person if the department:(1) under any state law, other than Section 521.341(7), suspends or revokes the person's driver's license on receipt of a record of a conviction or a forfeiture of bail; or(2) receives a record of a guilty plea of the person entered for an offense for which the department would be required to suspend the driver's license of a person convicted of the offense.(b) The department, unless otherwise required by law, may not suspend a registration under Subsection (a) if the person files and maintains evidence of financial responsibility with the department for each motor vehicle registered in the name of the person.(c) This section does not apply to a suspension of a driver's license for an offense under Chapter 106, Alcoholic Beverage Code, other than an offense that includes confinement as an authorized sanction.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.128, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1013, Sec. 30, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 20.006, eff. September 1, 2005.

Sec. 601.341. EVIDENCE OF FINANCIAL RESPONSIBILITY; TERMINATION OF PENALTY. Unless a person whose driver's license or vehicle registration has been suspended or revoked under this subchapter files and maintains evidence of financial responsibility with the department:(1) the suspension or revocation may not be terminated;(2) the driver's license or registration may not be renewed;(3) a new driver's license may not be issued to the person; or(4) a motor vehicle may not be registered in the name of the person.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.129, eff. Sept. 1, 1997.

Sec. 601.342. EVIDENCE OF FINANCIAL RESPONSIBILITY FOLLOWING SUSPENSION OR REVOCATION OF NONRESIDENT'S OPERATING PRIVILEGE. The department may not terminate the suspension or revocation of a nonresident's operating privilege suspended or revoked under this subchapter because of a conviction, forfeiture of bail, or guilty plea unless the person files and maintains evidence of financial responsibility with the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.129, eff. Sept. 1, 1997.

SUBCHAPTER L. EFFECT OF SUSPENSIONSec. 601.371. OPERATION OF MOTOR VEHICLE IN VIOLATION OF SUSPENSION; OFFENSE. (a) A person commits an offense if the person, during a period that a suspension of the person's vehicle registration is in effect under this chapter, knowingly permits a motor vehicle owned by the person to be operated on a highway.(b) It is an affirmative defense to prosecution under this section that the person had not received notice of a suspension order concerning the person's vehicle registration. For purposes of this subsection, notice is presumed to be received if the notice was mailed in accordance with this chapter to the last known address of the person as shown by department records.(c) Except as provided by Subsection (d), an offense under this section is a misdemeanor punishable by:(1) a fine of not less than $100 or more than $500; and(2) confinement in county jail for a term of not less than 72 hours or more than six months.(d) If it is shown on the trial of an offense under this section that the person has previously been convicted of an offense under this section, the offense is punishable as a Class A misdemeanor.(e) In this section, a conviction for an offense that involves operation of a motor vehicle after August 31, 1987, is a final conviction, whether the sentence for the conviction is imposed or probated.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 855, Sec. 2, eff. Sept. 1, 2003.

Sec. 601.372. RETURN OF DRIVER'S LICENSE AND VEHICLE REGISTRATION TO DEPARTMENT. (a) The department shall give written notice of a suspension of a driver's license and vehicle registration to a person who is required to maintain a motor vehicle liability insurance policy or bond under this chapter and whose policy or bond is canceled or terminated or who does not provide other evidence of financial responsibility on the request of the department.(b) The notice must be by personal delivery to the person or by deposit in the United States mail addressed to the person at the last address supplied to the department by the person. Notice by mail is presumed to be received on the 10th day after the date the notice is mailed.(c) The department by rule may require the person to send the person's driver's license and vehicle registrations not later than the 10th day after the date the person receives written notice from the department.(d) Proof of the notice may be made by the certificate of a department employee stating that:(1) the notice was prepared in the regular course of business and placed in the United States mail as part of the regular organized activity of the department; or(2) the employee delivered the notice in person.(e) A certificate under Subsection (d)(2) must specify the name of the person to whom the notice was given and the time, place, and manner of the delivery of the notice.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 884, Sec. 3, eff. Sept. 1, 1999.

Sec. 601.373. FAILURE TO RETURN DRIVER'S LICENSE OR VEHICLE REGISTRATION; OFFENSE. (a) A person commits an offense if the person wilfully fails to send a driver's license or vehicle registration as required by Section 601.372. An offense under this subsection is a misdemeanor punishable by a fine not to exceed $200.(b) The department may direct a department employee to obtain and send to the department the driver's license and vehicle registration of a person who fails to send the person's license or registration in accordance with Section 601.372. The director of the department or the person designated by the director may file a complaint against a person for an offense under Subsection (a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 884, Sec. 4, eff. Sept. 1, 1999.

Sec. 601.374. TRANSFER OF VEHICLE REGISTRATION PROHIBITED. (a) An owner whose vehicle registration has been suspended under this chapter may not:(1) transfer the registration unless the transfer is authorized under Subsection (b); or(2) register in another name the motor vehicle to which the registration applies.(b) The department may authorize the transfer of vehicle registration if the department is satisfied that the transfer is proposed in good faith and not to defeat the purposes of this chapter.(c) This section does not affect the rights of a conditional vendor or lessor of, or person with a security interest in, a motor vehicle owned by a person who is subject to this section if the vendor, lessor, or secured party is not the registered owner of the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.375. COOPERATION WITH OTHER STATE OR CANADA. (a) The department shall send a certified copy of the record of the department's action suspending a nonresident's operating privilege under Subchapter F or under Sections 601.332, 601.333, and 601.334 to the official in charge of issuing driver's licenses and vehicle registrations of the state or province of Canada in which the nonresident resides.(b) Subsection (a) applies only if the law of the other state or the province provides for action similar to the action required by Section 601.009.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 601.376. REINSTATEMENT FEE. (a) A driver's license, vehicle registration, or nonresident's operating privilege that has been suspended under this chapter may not be reinstated and a new license or registration may not be issued to the holder of the suspended license, registration, or privilege until the person:(1) pays to the department a fee of $100; and(2) complies with the other requirements of this chapter.(b) The fee imposed by this section is in addition to other fees imposed by law.(c) A person is required to pay only one fee under this section, without regard to the number of driver's licenses and vehicle registrations to be reinstated for or issued to the person in connection with the payment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1189, Sec. 38, eff. Sept. 1, 1999.

SUBCHAPTER M. APPEAL OF DEPARTMENT ACTIONSec. 601.401. DEPARTMENT ACTIONS SUBJECT TO REVIEW. (a) An action of the department under this chapter may be appealed, unless:(1) an order of suspension by the department is based on an existing unsatisfied final judgment rendered against a person by a court in this state arising out of the use of a motor vehicle in this state; or(2) the suspension is automatic under Section 601.231(a).(b) To appeal an action of the department, the person must file a petition not later than the 30th day after the date of the action in the county court at law in the county in which the person resides or the county court of the county in which the person resides, if the county does not have a county court at law.(c) A person who files an appeal under this section shall send a file-stamped copy of the petition by certified mail to the department at the department's headquarters in Austin. The copy must be certified by the clerk of the court in which the petition is filed.(d) The filing of a petition of appeal as provided by this section stays an order of suspension until the earlier of the 91st day after the date the appeal petition is filed or the date the trial is completed and final judgment is rendered.(e) On expiration of the stay, the department shall impose the suspension. The stay may not be extended, and an additional stay may not be granted.(f) A trial on appeal is de novo.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1999, 76th Leg., ch. 1117, Sec. 6, eff. Sept. 1, 2000.

SUBCHAPTER N. FINANCIAL RESPONSIBILITY VERIFICATION PROGRAMSec. 601.451. DEFINITION. In this subchapter, "implementing agencies" means:(1) the department;(2) the Texas Department of Motor Vehicles;(3) the Texas Department of Insurance; and(4) the Department of Information Resources.

Added by Acts 2005, 79th Leg., Ch. 892, Sec. 1, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 2J.02, eff. September 1, 2009.

Sec. 601.452. IMPLEMENTATION OF PROGRAM; RULES. (a) The Texas Department of Insurance in consultation with the other implementing agencies shall establish a program for verification of whether owners of motor vehicles have established financial responsibility. The program established must be:(1) the program most likely to:(A) reduce the number of uninsured motorists in this state;(B) operate reliably;(C) be cost-effective;(D) sufficiently protect the privacy of the motor vehicle owners;(E) sufficiently safeguard the security and integrity of information provided by insurance companies;(F) identify and employ a method of compliance that improves public convenience; and(G) provide information that is accurate and current; and(2) capable of being audited by an independent auditor.(b) The implementing agencies shall jointly adopt rules to administer this subchapter.(c) The implementing agencies shall convene a working group to facilitate the implementation of the program, assist in the development of rules, and coordinate a testing phase and necessary changes identified in the testing phase. The working group must consist of representatives of the implementing agencies and the insurance industry and technical experts with the skills and knowledge, including knowledge of privacy laws, required to create and maintain the program.

Added by Acts 2005, 79th Leg., Ch. 892, Sec. 1, eff. September 1, 2005.

Sec. 601.453. AGENT. (a) The Texas Department of Insurance in consultation with the other implementing agencies, under a competitive bidding procedure, shall select an agent to develop, implement, operate, and maintain the program.(b) The implementing agencies shall jointly enter into a contract with the selected agent.(c) A contract under this section may not have a term of more than five years.

Added by Acts 2005, 79th Leg., Ch. 892, Sec. 1, eff. September 1, 2005.

Sec. 601.454. INFORMATION PROVIDED BY INSURANCE COMPANY; PRIVACY. (a) Each insurance company providing motor vehicle liability insurance policies in this state shall provide necessary information for those policies to allow the agent to carry out this subchapter, subject to the agent's contract with the implementing agencies and rules adopted under this subchapter.(b) The agent is entitled only to information that is at that time available from the insurance company and that is determined by the implementing agencies to be necessary to carry out this subchapter.(c) Information obtained under this subchapter is confidential. The agent:(1) may use the information only for a purpose authorized under this subchapter;(2) may not use the information for a commercial purpose; and(3) on request, and subject to appropriate safeguards to protect the privacy of motor vehicle owners developed by the implementing agencies and the attorney general, may provide the information to the attorney general for the purpose of enforcing child support obligations.(d) A person commits an offense if the person knowingly uses information obtained under this subchapter for any purpose not authorized under this subchapter. An offense under this subsection is a Class B misdemeanor.

Added by Acts 2005, 79th Leg., Ch. 892, Sec. 1, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 767, Sec. 36, eff. June 19, 2009.



CHAPTER 621. GENERAL PROVISIONS RELATING TO VEHICLE SIZE AND WEIGHT

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE E. VEHICLE SIZE AND WEIGHT

CHAPTER 621. GENERAL PROVISIONS RELATING TO VEHICLE SIZE AND

WEIGHT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 621.001. DEFINITIONS. In this chapter:

(1) "Commercial motor vehicle" means a motor vehicle, other than

a motorcycle, designed or used for:

(A) the transportation of property; or

(B) delivery purposes.

(2) "Commission" means the Texas Transportation Commission.

(3) "Department" means the Texas Department of Transportation.

(4) "Director" means the executive director of the Texas

Department of Transportation.

(5) "Motor vehicle" means a vehicle that is self-propelled.

(6) "Semitrailer" means a vehicle without motive power that is

designed, or used with a motor vehicle, so that some of its

weight and the weight of its load rests on or is carried by the

motor vehicle.

(7) "Trailer" means a vehicle without motive power that is:

(A) designed or used to carry property or passengers on its own

structure exclusively; and

(B) drawn by a motor vehicle.

(8) "Truck-tractor" means a motor vehicle designed or used

primarily for drawing another vehicle:

(A) that is not constructed to carry a load other than a part of

the weight of the vehicle and load being drawn; or

(B) that is engaged with a semitrailer in the transportation of

automobiles or boats and that transports the automobiles or boats

on part of the truck-tractor.

(9) "Vehicle" means a mechanical device, other than a device

moved by human power or used exclusively upon stationary rails or

tracks, in, on, or by which a person or property can be

transported on a public highway. The term includes a motor

vehicle, commercial motor vehicle, truck-tractor, trailer, or

semitrailer but does not include manufactured housing as defined

by Chapter 1201, Occupations Code.

(10) "Single axle weight" means the total weight transmitted to

the road by all wheels whose centers may be included between two

parallel transverse vertical planes 40 inches apart, extending

across the full width of the vehicle.

(11) "Tandem axle weight" means the total weight transmitted to

the road by two or more consecutive axles whose centers may be

included between parallel transverse vertical planes spaced more

than 40 inches and not more than 96 inches apart, extending

across the full width of the vehicle.

(12) "Port of entry" means a place designated by executive order

of the president of the United States, by order of the United

States secretary of the treasury, or by act of the United States

Congress at which a customs officer is authorized to accept

entries of merchandise, collect duties, and enforce customs and

navigation laws. The term includes a publicly owned or privately

owned international port of entry between this state and the

United Mexican States.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 941, Sec. 14, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1227, Sec. 2, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 1276, Sec. 14A.835, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

313, Sec. 1, eff. September 1, 2005.

Sec. 621.002. VEHICLE REGISTRATION RECEIPT FOR CERTAIN HEAVY

VEHICLES. (a) A copy of the registration receipt issued under

Section 502.178 for a commercial motor vehicle, truck-tractor,

trailer, or semitrailer shall be:

(1) carried on the vehicle when the vehicle is on a public

highway; and

(2) presented to an officer authorized to enforce this chapter

on request of the officer.

(b) A copy of the registration receipt is:

(1) admissible in evidence in any cause in which the gross

registered weight of the vehicle is an issue; and

(2) prima facie evidence of the gross weight for which the

vehicle is registered.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 621.003. RECIPROCAL AGREEMENT WITH ANOTHER STATE FOR

ISSUANCE OF PERMITS. (a) The commission by rule may authorize

the director to enter into with the proper authority of another

state an agreement that authorizes:

(1) the authority of the other state to issue on behalf of the

department to the owner or operator of a vehicle, or combination

of vehicles, that exceeds the weight or size limits allowed by

this state a permit that authorizes the operation or

transportation on a highway in this state of the vehicle or

combination of vehicles; and

(2) the department to issue on behalf of the authority of the

other state to the owner or operator of a vehicle, or combination

of vehicles, that exceeds the weight or size limits allowed by

that state a permit that authorizes the operation or

transportation on a highway of that state of the vehicle or

combination of vehicles.

(b) A permit issued by the authority of another state under an

agreement entered into under this section has the same validity

in this state as a permit issued by the department.

(c) The holder of a permit issued by the authority of another

state under an agreement entered into under this section is

subject to all applicable laws of this state and rules of the

department.

(d) The department may contract with a third party to act as the

department's agent in the processing of a permit application and

the distribution of a permit issued by the department under this

section.

(e) An agreement entered into under this section may provide for

a third party to act as the agent of each state in the processing

of a permit application and the distribution of a permit issued

by a state under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 515, Sec. 1, eff. Sept. 1, 1997.

Sec. 621.004. ADMISSIBILITY OF CERTIFICATE OF VERTICAL

CLEARANCE. In each civil or criminal proceeding in which a

violation of this chapter may be an issue, a certificate of the

vertical clearance of a structure, including a bridge or

underpass, signed by the director is admissible in evidence for

all purposes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 621.005. EFFECT OF INCREASED LIMITS BY UNITED STATES. If

the United States prescribes or adopts vehicle size or weight

limits greater than those prescribed by 23 U.S.C. Section 127 on

March 18, 1975, for the national system of interstate and defense

highways, the increased limits apply to the national system of

interstate and defense highways in this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 621.006. RESTRICTED OPERATION ON CERTAIN HOLIDAYS. The

department by rule may impose restrictions on the weight and size

of vehicles to be operated on state highways on the following

holidays only:

(1) New Year's Day;

(2) Memorial Day;

(3) Independence Day;

(4) Labor Day;

(5) Thanksgiving Day; and

(6) Christmas Day.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 621.007. EVIDENCE OF VIOLATION. (a) In a proceeding in

which a violation of a weight restriction under this subtitle may

be an issue, a document is admissible as relevant evidence of the

violation if:

(1) the document is:

(A) a record kept under Section 621.410; or

(B) a bill of lading, freight bill, weight certification, or

similar document that is issued by a person consigning cargo for

shipment or engaged in the business of transporting or forwarding

cargo; and

(2) the document states:

(A) a gross weight of the vehicle or combination of vehicles and

cargo that exceeds a weight restriction under this subtitle; or

(B) a gross weight of the cargo that combined with the empty

weight of the vehicle or combination of vehicles exceeds a weight

restriction under this subtitle.

(b) This section does not limit the admissibility of any other

evidence relating to the violation.

Added by Acts 2001, 77th Leg., ch. 1227, Sec. 3, eff. Sept. 1,

2001.

SUBCHAPTER B. WEIGHT LIMITATIONS

Sec. 621.101. MAXIMUM WEIGHT OF VEHICLE OR COMBINATION. (a) A

vehicle or combination of vehicles may not be operated over or on

a public highway or at a port-of-entry between Texas and the

United Mexican States if the vehicle or combination has:

(1) a single axle weight heavier than 20,000 pounds, including

all enforcement tolerances;

(2) a tandem axle weight heavier than 34,000 pounds, including

all enforcement tolerances;

(3) an overall gross weight on a group of two or more

consecutive axles heavier than the weight computed using the

following formula and rounding the result to the nearest 500

pounds:

W = 500((LN/(N - 1)) + 12N + 36)

where:

"W" is maximum overall gross weight on the group;

"L" is distance in feet between the axles of the group that are

the farthest apart; and

"N" is number of axles in the group; or

(4) tires that carry a weight heavier than the weight specified

and marked on the sidewall of the tire, unless the vehicle is

being operated under the terms of a special permit.

(b) Notwithstanding Subsection (a)(3), two consecutive sets of

tandem axles may carry a gross load of not more than 34,000

pounds each if the overall distance between the first and last

axles of the consecutive sets is 36 feet or more. The overall

gross weight on a group of two or more consecutive axles may not

be heavier than 80,000 pounds, including all enforcement

tolerances, regardless of tire ratings, axle spacing (bridge),

and number of axles.

(c) This section does not:

(1) authorize size or weight limits on the national system of

interstate and defense highways in this state greater than those

permitted under 23 U.S.C. Section 127, as amended;

(2) prohibit the operation of a vehicle or combination of

vehicles that could be lawfully operated on a highway or road of

this state on December 16, 1974; or

(3) apply to a vehicle or combination of vehicles that operates

exclusively:

(A) at a private port of entry;

(B) on private roads associated with the port of entry; and

(C) across a public highway between private roads associated

with the port of entry under a contract under Section 623.052.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 601, Sec. 1, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 941, Sec. 15, eff. Sept. 1, 2001

and Acts 2001, 77th Leg., ch. 1227, Sec. 4, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

313, Sec. 2, eff. September 1, 2005.

Sec. 621.102. COMMISSION'S AUTHORITY TO SET MAXIMUM WEIGHTS.

(a) The commission may set the maximum single axle weight,

tandem axle weight, or gross weight of a vehicle, or maximum

single axle weight, tandem axle weight, or gross weight of a

combination of vehicles and loads, that may be moved over a state

highway or a farm or ranch road if the commission finds that

heavier maximum weight would rapidly deteriorate or destroy the

road or a bridge or culvert along the road. A maximum weight set

under this subsection may not exceed the maximum set by statute

for that weight.

(b) The commission must set a maximum weight under this section

by order entered in its minutes.

(c) The commission must make the finding under this section on

an engineering and traffic investigation and in making the

finding shall consider the width, condition, and type of pavement

structures and other circumstances on the road.

(d) A maximum weight or load set under this section becomes

effective on a highway or road when appropriate signs giving

notice of the maximum weight or load are erected on the highway

or road under order of the commission.

(e) A vehicle operating under a permit issued under Section

623.011, 623.071, 623.094, 623.121, 623.142, 623.181, 623.192, or

623.212 may operate under the conditions authorized by the permit

over a road for which the commission has set a maximum weight

under this section.

(f) For the purpose of this section, a farm or ranch road is a

state highway that is shown in the records of the commission to

be a farm-to-market or ranch-to-market road.

(g) This section does not apply to a vehicle delivering

groceries, farm products, or liquefied petroleum gas.

(h) Repealed by Acts 2003, 78th Leg., ch. 312, Sec. 77; Acts

2003, 78th Leg., ch. 1325, Sec. 15.74.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.131, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 920, Sec. 19, eff. June 14,

2001; Acts 2001, 77th Leg., ch. 941, Sec. 16, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 312, Sec. 76, 77, eff. June 18, 2003;

Acts 2003, 78th Leg., ch. 1325, Sec. 15.73, 15.74, eff. June 21,

2003.

SUBCHAPTER C. SIZE LIMITATIONS

Sec. 621.201. MAXIMUM WIDTH. (a) The total width of a vehicle

operated on a public highway other than a vehicle to which

Subsection (b) applies, including a load on the vehicle but

excluding any safety device determined by the United States

Department of Transportation or the Texas Department of Public

Safety to be necessary for the safe and efficient operation of

motor vehicles of that type, may not be greater than 102 inches.

(b) The total width of a passenger vehicle and its load may not

be greater than eight feet. This subsection does not apply to a

motor bus or trolley bus operated exclusively in the territory of

a municipality, in suburbs contiguous to the municipality, or in

the county in which the municipality is located.

(c) A passenger vehicle may not carry a load extending more than

three inches beyond the left side line of its fenders or more

than six inches beyond the right side line of its fenders.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 621.202. COMMISSION'S AUTHORITY TO SET MAXIMUM WIDTH. (a)

To comply with safety and operational requirements of federal

law, the commission by order may set the maximum width of a

vehicle, including the load on the vehicle, at eight feet for a

designated highway or segment of a highway if the results of an

engineering and traffic study that includes an analysis of

structural capacity of bridges and pavements, traffic volume,

unique climatic conditions, and width of traffic lanes support

the change.

(b) An order under this section becomes effective on the

designated highway or segment when appropriate signs giving

notice of the limitations are erected.

(c) This section is intended to comply with the Surface

Transportation Assistance Act of 1982 (23 U.S.C.A. Section 101 et

seq.) and is conditioned on that Act and federal regulations

implementing that Act.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 621.203. MAXIMUM LENGTH OF MOTOR VEHICLE. (a) A motor

vehicle, other than a truck-tractor, may not be longer than 45

feet.

(b) A motor bus as defined by Section 502.001 that is longer

than 35 feet but not longer than 45 feet may be operated on a

highway if the motor bus is equipped with air brakes and has

either three or more axles or a minimum of four tires on the rear

axle.

(c) The limitation prescribed by Subsection (a) does not apply

to a house trailer or towable recreational vehicle or a

combination of a house trailer or towable recreational vehicle

and a motor vehicle. A house trailer or towable recreational

vehicle and motor vehicle combination may not be longer than 65

feet.

(d) In this section, "house trailer" and "towable recreational

vehicle" have the meanings assigned by Section 541.201.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1020, Sec. 3, eff. Sept. 1,

1997.

Sec. 621.204. MAXIMUM LENGTH OF SEMITRAILER OR TRAILER. (a) A

semitrailer that is operated in a truck-tractor and semitrailer

combination may not be longer than 59 feet, excluding the length

of the towing device.

(b) A semitrailer or trailer that is operated in a

truck-tractor, semitrailer, and trailer combination may not be

longer than 28-1/2 feet, excluding the length of the towing

device.

(c) The limitations prescribed by this section do not include

any safety device determined by regulation of the United States

Department of Transportation or by rule of the Department of

Public Safety to be necessary for the safe and efficient

operation of motor vehicles.

(d) The limitations prescribed by this section do not apply to a

semitrailer or trailer that has the dimensions of a semitrailer

or trailer, as appropriate, that was being operated lawfully in

this state on December 1, 1982.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 941, Sec. 17, eff. Sept. 1,

2001.

Sec. 621.205. MAXIMUM LENGTH OF VEHICLE COMBINATIONS. (a)

Except as provided by this section, a combination of not more

than three vehicles, including a truck and semitrailer, truck and

trailer, truck-tractor and semitrailer and trailer, or a

truck-tractor and two trailers, may be coupled together if the

combination of vehicles, other than a truck-tractor combination,

is not longer than 65 feet.

(b) A passenger car or another motor vehicle that has an

unloaded weight of less than 2,500 pounds may not be coupled with

more than one other vehicle or towing device at one time. This

subsection does not apply to the towing of a disabled vehicle to

the nearest intake place for repair.

(c) A motor vehicle, including a passenger car, that has an

unloaded weight of 2,500 pounds or more may be coupled with a

towing device and one other vehicle.

(d) In this section:

(1) "Passenger car" means a motor vehicle designed to transport

10 or fewer persons simultaneously.

(2) "Towing device" means a device used to tow a vehicle behind

a motor vehicle by supporting one end of the towed vehicle above

the surface of the road and permitting the wheels at the other

end of the towed vehicle to remain in contact with the road.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 621.206. MAXIMUM EXTENDED LENGTH OF LOAD. (a) A vehicle

or combination of vehicles may not carry a load that extends more

than three feet beyond its front or, except as permitted by other

law, more than four feet beyond its rear.

(b) Subsection (a) does not apply to vehicles collecting

garbage, rubbish, refuse, or recyclable materials which are

equipped with front-end loading attachments and containers

provided that the vehicle is actively engaged in the collection

of garbage, rubbish, refuse, or recyclable materials.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 25, Sec. 1, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 165, Sec. 30.132, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 941, Sec. 18, eff. Sept. 1, 2001;

Acts 2001, 77th Leg., ch. 1420, Sec. 19.0065, eff. Sept. 1, 2001.

Sec. 621.2061. EXCEPTION TO MAXIMUM EXTENDED LENGTH OF LOAD:

CERTAIN MOTOR VEHICLES. Notwithstanding Section 621.206, a

trailer may carry a load that extends more than four feet beyond

the rear of the trailer if the load consists of a motor vehicle

that:

(1) is designed and intended to be carried at the rear of the

trailer;

(2) is used or intended to be used to load or unload a commodity

on or off the trailer;

(3) does not extend more than seven feet beyond the rear of the

trailer; and

(4) complies with each applicable federal motor carrier safety

regulation.

Added by Acts 1997, 75th Leg., ch. 25, Sec. 2, eff. Sept. 1,

1997.

Sec. 621.207. MAXIMUM HEIGHT. (a) A vehicle and its load may

not be higher than 14 feet.

(b) The operator of a vehicle that is higher than 13 feet 6

inches shall ensure that the vehicle will pass through each

vertical clearance of a structure in its path without touching

the structure.

(c) Any damage to a bridge, underpass, or similar structure that

is caused by the height of a vehicle is the responsibility of the

owner of the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. LOCAL REGULATIONS

Sec. 621.301. COUNTY'S AUTHORITY TO SET MAXIMUM WEIGHTS. (a)

The commissioners court of a county may establish load limits for

any county road or bridge only with the concurrence of the

department. A load limit shall be deemed concurred with by the

department 30 days after the county submits to the department the

load limit accompanied by supporting documentation and

calculations reviewed and sealed by an engineer licensed in this

state, though the department may review the load limit and

withdraw concurrence at any time after the 30-day period.

(b) The commissioners court may limit the maximum weights to be

moved on or over a county road, bridge, or culvert by exercising

its authority under this subsection in the same manner and under

the same conditions provided by Section 621.102 for the

commission to limit maximum weights on highways and roads to

which that section applies.

(c) The commissioners court shall record an action under

Subsection (b) in its minutes.

(d) A maximum weight set under this section becomes effective on

a road when appropriate signs giving notice of the maximum weight

are erected on the road under order of the commissioners court.

(e) A vehicle operating under a permit issued under Section

623.011, 623.071, 623.094, 623.121, 623.142, 623.181, 623.192, or

623.212 may operate under the conditions authorized by the permit

over a road for which the commissioners court has set a maximum

weight under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 941, Sec. 19, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1227, Sec. 5, eff. Sept. 1, 2001.

Sec. 621.302. EXCEPTION TO COUNTY'S WEIGHT LIMITATIONS. A

maximum weight set under Section 621.301 does not apply to a

vehicle delivering groceries or farm products to a destination

requiring travel over a road for which the maximum is set.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 621.303. MUNICIPAL REGULATION OF LOADS AND EQUIPMENT. The

governing body of any municipality may regulate the movement and

operation on a public road, other than a state highway in the

territory of the municipality, of:

(1) an overweight, oversize, or overlength commodity that cannot

reasonably be dismantled; and

(2) superheavy or oversize equipment for the transportation of

an overweight, oversize, or overlength commodity that cannot be

reasonably dismantled.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER E. FEES

Sec. 621.351. ESCROW ACCOUNT FOR PREPAYMENT OF PERMIT FEES. (a)

The department may establish one or more escrow accounts in the

state highway fund for the prepayment of a fee for a permit

issued by the department that authorizes the operation of a

vehicle and its load or a combination of vehicles and load

exceeding size or weight limitations.

(b) The fees and any fees established by the department for the

administration of this section shall be administered in

accordance with an agreement containing terms and conditions

agreeable to the department.

(c) The department shall deposit each fee established under this

section to the credit of the state highway fund. The fees may be

appropriated only to the department for purposes of administering

this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 621.352. FEES FOR PERMITS ISSUED UNDER RECIPROCAL

AGREEMENT. (a) The commission by rule may establish fees for

the administration of Section 621.003 in an amount that, when

added to the other fees collected by the department, does not

exceed the amount sufficient to recover the actual cost to the

department of administering that section. An administrative fee

collected under this section shall be sent to the comptroller for

deposit to the credit of the state highway fund and may be

appropriated only to the department for the administration of

Section 621.003.

(b) A permit fee collected by the department under Section

621.003 for another state shall be sent to the comptroller for

deposit to the credit of the permit distributive account in the

general revenue fund. The comptroller shall distribute money in

the permit distributive account only to the proper authorities of

other states and only as directed by the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 18.12, eff. Sept.

1, 1997.

Sec. 621.353. DISTRIBUTION OF FEE FOR PERMIT FOR EXCESS WEIGHT.

(a) The comptroller shall send $50 of each base fee collected

under Section 623.011 for an excess weight permit to the counties

of the state, with each county receiving an amount determined

according to the ratio of the total number of miles of county

roads maintained by the county to the total number of miles of

county roads maintained by all of the counties of this state. The

comptroller shall deposit $25 of each base fee, plus each fee

collected under Section 623.0112, to the credit of the state

highway fund. Money deposited to the credit of that fund under

this subsection may be appropriated only to the department to

administer this section and Sections 623.011, 623.0111, and

623.0112.

(b) The comptroller shall send the amount due each county under

Subsection (a) to the county treasurer or officer performing the

function of that office at least twice each fiscal year.

(c) The comptroller shall send each fee collected under Section

623.0111 for an excess weight permit to the counties designated

on the application for the permit, with each county shown on the

application receiving an amount determined according to the ratio

of the total number of miles of county roads maintained by the

county to the total number of miles of county roads maintained by

all of the counties designated on the application.

(d) The county treasurer or officer shall deposit amounts

received under this section to the credit of the county road and

bridge fund. Money deposited to the credit of that fund under

this subsection may be used only for a purpose authorized by

Section 256.001(a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.133(a), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 18.13, eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 2, eff. September 1, 2007.

Sec. 621.354. DISPOSITION OF FEES FOR PERMIT FOR MOVEMENT OF

CYLINDRICAL HAY BALES. The department shall deposit each fee

collected under Section 623.017 in the state treasury to the

credit of the state highway fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 621.355. DISTRIBUTION OF FEES FOR REGISTRATION OF

ADDITIONAL WEIGHT. (a) If an operator or owner is required to

pay for registration of additional weight under Section 621.406

in a county other than the county in which the owner resides, the

assessor-collector of the county in which the payment is made

shall send the amount collected to the department for deposit to

the credit of the state highway fund.

(b) The department shall send the county's share of the amount

collected under Section 621.406 to the county in which the owner

resides.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 621.356. FORM OF PAYMENT. The commission may adopt rules

prescribing the method for payment of a fee for a permit issued

by the department that authorizes the operation of a vehicle and

its load or a combination of vehicles and load exceeding size or

weight limitations. The rules may:

(1) authorize the use of electronic funds transfer or a credit

card issued by:

(A) a financial institution chartered by a state or the federal

government; or

(B) a nationally recognized credit organization approved by the

commission; and

(2) require the payment of a discount or service charge for a

credit card payment in addition to the fee.

Added by Acts 1997, 75th Leg., ch. 515, Sec. 2, eff. Sept. 1,

1997.

SUBCHAPTER F. ENFORCEMENT

Sec. 621.401. DEFINITION. In this subchapter, "weight

enforcement officer" means:

(1) a license and weight inspector of the Department of Public

Safety;

(2) a highway patrol officer;

(3) a sheriff or sheriff's deputy;

(4) a municipal police officer in a municipality with a

population of:

(A) 100,000 or more; or

(B) 74,000 or more in a county with a population of more than

1.5 million;

(5) a police officer certified under Section 644.101; or

(6) a constable or deputy constable designated under Section

621.4015.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 364, Sec. 3, eff. May 27,

1997; Acts 1999, 76th Leg., ch. 62, Sec. 17.09, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1523, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

931, Sec. 1, eff. June 18, 2005.

Sec. 621.4015. DESIGNATION BY COMMISSIONERS COURT. (a) A

county commissioners court may designate a constable or deputy

constable of the county as a weight enforcement officer in a

county:

(1) that is a county with a population of one million or more

and is within 200 miles of an international border; or

(2) that is adjacent to a county with a population of 3.3

million or more; and

(3) in which a planned community is located that has 20,000 or

more acres of land, that was originally established under the

Urban Growth and New Community Development Act of 1970 (42 U.S.C.

Section 4501 et seq.), and that is subject to restrictive

covenants containing ad valorem or annual variable budget based

assessments on real property.

(b) A constable or deputy constable designated under this

section shall be subject to the requirements of Subchapter C,

Chapter 644, Transportation Code.

Added by Acts 2005, 79th Leg., Ch.

931, Sec. 2, eff. June 18, 2005.

Sec. 621.402. WEIGHING LOADED VEHICLE. (a) A weight

enforcement officer who has reason to believe that the single

axle weight, tandem axle weight, or gross weight of a loaded

motor vehicle is unlawful may:

(1) weigh the vehicle using portable or stationary scales

furnished or approved by the Department of Public Safety; or

(2) require the vehicle to be weighed by a public weigher.

(b) The officer may require that the vehicle be driven to the

nearest available scales.

(c) A noncommissioned employee of the Department of Public

Safety who is certified for the purpose by the public safety

director and who is supervised by an officer of the Department of

Public Safety may, in a port of entry or at a commercial motor

vehicle inspection site, weigh a vehicle, require the vehicle to

be weighed, or require a vehicle to be driven to the nearest

scale under Subsections (a) and (b).

(d) Prior to assessment of a penalty for weight which exceeds

the maximum allowable axle weights, the owner or operator is

authorized to shift the load to reduce or eliminate such excess

axle weight penalties as long as no part of the shipment is

removed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 737, Sec. 1, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 941, Sec. 20, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 1275, Sec. 2(136), eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

12, Sec. 1, eff. April 23, 2007.

Sec. 621.403. UNLOADING VEHICLE IF GROSS WEIGHT EXCEEDED. (a)

If the gross weight of a motor vehicle weighed under Section

621.402 is heavier than the weight equal to the maximum gross

weight authorized by law for that vehicle plus a tolerance

allowance equal to five percent of that maximum weight, the

weight enforcement officer shall require the operator or owner of

the vehicle to unload a part of the load necessary to decrease

the gross weight of the vehicle to a gross weight that is not

heavier than the weight equal to the vehicle's maximum gross

weight plus the applicable tolerance allowance.

(b) The operator or owner of the vehicle immediately shall

unload the vehicle to the extent necessary to reduce the gross

weight as required by Subsection (a), and the vehicle may not be

operated further over a public highway or road of this state

until the gross weight has been reduced as required by Subsection

(a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 621.404. UNLOADING VEHICLE IF AXLE WEIGHT EXCEEDED. (a)

If the axle weight of a motor vehicle weighed under Section

621.402 is heavier than the maximum axle weight authorized by law

for the vehicle plus a tolerance allowance equal to five percent

of that maximum weight, the weight enforcement officer shall

require the operator or owner of the vehicle to rearrange the

vehicle's cargo, if possible, to bring the vehicle's axles within

the maximum axle weight allowed by law for that vehicle. If the

requirement cannot be satisfied by rearrangement of cargo, a part

of the vehicle's load shall be unloaded to decrease the axle

weight to a weight that is not heavier than the maximum axle

weight allowed by law for the vehicle plus the applicable

tolerance allowance.

(b) The vehicle may not be operated further over the public

highways or roads of the state until the axle weight of the

vehicle has been reduced as required by Subsection (a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 941, Sec. 21, eff. Sept. 1,

2001.

Sec. 621.405. UNLOADING EXCEPTIONS. (a) The operator or owner

of a vehicle is not required to unload any part of the vehicle's

load under Section 621.403 or 621.404 if the vehicle is:

(1) a motor vehicle loaded with timber, pulp wood, or

agricultural products in their natural state being transported

from the place of production to the place of marketing or first

processing; or

(2) a vehicle crossing a highway as provided by Subchapter C,

Chapter 623.

(b) The operator of a motor vehicle may proceed to the vehicle's

destination without unloading the vehicle as required by Section

621.403 or 621.404 if the vehicle is loaded with livestock.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 941, Sec. 22, eff. Sept. 1,

2001.

Sec. 621.406. ADDITIONAL GROSS WEIGHT REGISTRATION. (a) If the

gross weight of the motor vehicle is not heavier than the maximum

gross weight allowed for the vehicle but is heavier than the

registered gross weight for the vehicle, the weight enforcement

officer shall require the operator or owner of the vehicle to

apply to the nearest available county assessor-collector to

increase the gross weight for which the vehicle is registered to

a weight equal to or heavier than the gross weight of the vehicle

before the operator or owner may proceed.

(b) The vehicle may not be operated further over the public

highways or roads of the state until the registered gross weight

of the vehicle has been increased as required by Subsection (a)

unless the load consists of livestock or perishable merchandise,

in which event the operator or owner may proceed with the vehicle

in the direction of the vehicle's destination to the nearest

practical location at which the vehicle's load can be protected

from damage or destruction before increasing the registered

weight.

(c) If an operator or owner is found to be carrying a load that

is heavier than the load allowed for the registered gross weight

of the vehicle, the operator or owner shall pay for the

registration of the additional weight for the entire period for

which the vehicle is registered without regard to whether the

owner or operator has been carrying similar loads from the date

of purchase of the vehicle's current license registration for

that registration period.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 621.407. FORMS; ACCOUNTING PROCEDURES. The department

shall prescribe all forms and accounting procedures necessary to

carry out Sections 621.401 to 621.406.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 621.408. POWERS OF WEIGHT ENFORCEMENT OFFICERS. (a)

Except for the authority granted to a port-of-entry supervisor or

inspector by Section 621.409, weight enforcement officers have

exclusive authority to enforce this subchapter in any area of

this state, including all ports of entry between Texas and the

United Mexican States.

(b) If a noncommissioned employee weighs a vehicle under Section

621.402 and determines that an enforcement action, such as the

issuance of a citation, is warranted, the employee may take

enforcement action only if the employee is under the supervision

of an officer of the Department of Public Safety.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 601, Sec. 2, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1523, Sec. 2, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 737, Sec. 2, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

313, Sec. 3, eff. September 1, 2005.

Sec. 621.409. WEIGHING OF LOADED VEHICLES BY PORT-OF-ENTRY

SUPERVISORS, INSPECTORS, OR WEIGHT ENFORCEMENT OFFICERS. (a) A

port-of-entry supervisor, an inspector employed by the Alcoholic

Beverage Commission, or a weight enforcement officer who has

reason to believe that the axle or gross weight of a loaded motor

vehicle is unlawful may weigh the vehicle using portable or

stationary scales furnished or approved by the Department of

Public Safety.

(b) If the vehicle exceeds the maximum gross weight authorized

by law, plus the tolerance allowance provided by Section 621.403,

the supervisor, inspector, or weight enforcement officer may

prohibit the vehicle from proceeding farther into the state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 364, Sec. 4, eff. May 27,

1997; Acts 2001, 77th Leg., ch. 941, Sec. 23, eff. Sept. 1, 2001.

Sec. 621.410. WEIGHT RECORD. (a) This section applies only to

cargo other than timber or another agricultural product in its

natural state transported by a commercial motor vehicle.

(b) A person who weighs cargo before or after unloading shall

keep a written record, in the form prescribed by the department,

containing the information required by Subsection (c).

(c) A record under this section must state:

(1) the origin, weight, and composition of the cargo;

(2) the date of loading or unloading, as applicable;

(3) the name and address of the shipper;

(4) the total number of axles on the vehicle or combination of

vehicles transporting the cargo;

(5) an identification number of the vehicle or other

identification of the vehicle required by department rules; and

(6) any other information required by the department.

(d) A person required to keep a record under this section shall

keep the record for not less than 180 days after the date it is

created. The person shall make the record available to inspection

and copying by a weight enforcement officer on demand.

(e) This section does not apply to a vehicle that:

(1) transports material regulated under Section 623.161;

(2) is weighed by a weight enforcement officer;

(3) is weighed on scales owned by the state or a political

subdivision of the state; or

(4) is weighed on scales owned by an enterprise principally

engaged in the retail sale of motor fuels to the general public.

Added by Acts 2001, 77th Leg., ch. 1227, Sec. 6, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 256, Sec. 1, eff. June

18, 2003.

SUBCHAPTER G. OFFENSES AND PENALTIES

Sec. 621.501. FAILURE TO CARRY OR PRESENT VEHICLE LICENSE

RECEIPT. (a) A person commits an offense if the person fails in

violation of Section 621.002 to carry or present a vehicle

registration receipt.

(b) An offense under this section is a misdemeanor punishable by

a fine not to exceed $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 621.502. PROHIBITIONS ON SIZE AND WEIGHT; RESTRICTIONS ON

CONSTRUCTION AND EQUIPMENT. (a) A person may not operate or

move a vehicle on a highway if:

(1) the vehicle's size is larger than the applicable maximum

size authorized for that vehicle by this subtitle;

(2) the vehicle's single axle weight, tandem axle weight, or

gross weight is greater than the applicable weight authorized for

that vehicle by this subtitle; or

(3) the vehicle is not constructed or equipped as required by

this subtitle.

(b) The owner of a vehicle the size of which or the weight, axle

load, or wheel load of which is greater than the applicable

maximum size, weight, or load authorized for that vehicle by this

subtitle or a vehicle that is not constructed or equipped as

required by this chapter may not cause or allow the vehicle to be

operated or moved on a highway.

(c) A person may not transport on a vehicle a load the size or

weight of which is more than the applicable maximum size, weight,

or load authorized for that vehicle by this subtitle.

(d) Intent to operate a vehicle at a weight that is heavier than

the weight authorized by a permit issued under Section 623.011 is

presumed if:

(1) the vehicle is operated at a weight that is heavier than the

applicable weight plus the tolerance allowance provided by

Section 623.011(a); and

(2) a permit to operate at that weight has not been issued for

the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 941, Sec. 24, eff. Sept. 1,

2001.

Sec. 621.503. PROHIBITION OF LOADING MORE THAN WEIGHT

LIMITATION. (a) A person may not load, or cause to be loaded, a

vehicle for operation on a public highway of this state that

exceeds the weight limitations for operation of that vehicle

provided by Section 621.101.

(b) Intent to violate a limitation is presumed if the weight of

the loaded vehicle is heavier than the applicable axle or gross

weight limit by 15 percent or more.

(c) This section does not apply to the loading of an

agricultural or a forestry commodity before the commodity is

changed in processing from its natural state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 364, Sec. 5, eff. May 27,

1997; Acts 2001, 77th Leg., ch. 941, Sec. 25, eff. Sept. 1, 2001.

Sec. 621.504. BRIDGE OR UNDERPASS CLEARANCE. A person may not

operate or attempt to operate a vehicle over or on a bridge or

through an underpass or similar structure unless the height of

the vehicle, including load, is less than the vertical clearance

of the structure as shown by the records of the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 621.506. OFFENSE OF OPERATING OR LOADING OVERWEIGHT

VEHICLE; PENALTY; DEFENSE. (a) A person commits an offense if

the person:

(1) operates a vehicle or combination of vehicles in violation

of Section 621.101, 622.012, 622.031, 622.133, 622.953, or

623.162; or

(2) loads a vehicle or causes a vehicle to be loaded in

violation of Section 621.503.

(b) An offense under this section is a misdemeanor punishable:

(1) by a fine of not less than $100 and not more than $150;

(2) on conviction of an offense involving a vehicle having a

single axle weight, tandem axle weight, or gross weight that is

more than 5,000 but not more than 10,000 pounds heavier than the

vehicle's allowable weight, by a fine of not less than $300 or

more than $500;

(3) on conviction of an offense involving a vehicle having a

single axle weight, tandem axle weight, or gross weight that is

more than 10,000 pounds heavier than the vehicle's allowable

weight, by a fine of not less than $500 or more than $1,000; or

(4) on conviction before the first anniversary of the date of a

previous conviction under this section, by a fine in an amount

that is twice the amount specified by Subdivision (1), (2), or

(3).

(c) On conviction of a violation of an axle weight limitation,

the court may assess a fine less than the applicable minimum

amount prescribed by Subsection (b) if the court finds that when

the violation occurred:

(1) the vehicle was registered to carry the maximum gross weight

authorized for that vehicle under Section 621.101; and

(2) the gross weight of the vehicle did not exceed that maximum

gross weight.

(d) A judge or justice shall promptly report to the Department

of Public Safety each conviction obtained in the judge's or the

justice's court under this section. The Department of Public

Safety shall keep a record of each conviction reported to it

under this subsection.

(e) If a corporation fails to pay the fine assessed on

conviction of an offense under this section, the district or

county attorney in the county in which the conviction occurs may

file suit against the corporation to collect the fine.

(f) A justice or municipal court has jurisdiction of an offense

under this section.

(g) Except as provided by Subsection (h), a governmental entity

that collects a fine under this section for an offense involving

a vehicle having a single axle weight, tandem axle weight, or

gross weight that is more than 5,000 pounds heavier than the

vehicle's allowable weight shall send an amount equal to 50

percent of the fine to the comptroller in the manner provided by

Subchapter B, Chapter 133, Local Government Code.

(h) If the offense described by Subsection (g) occurred within

20 miles of an international border, the entire amount of the

fine shall be deposited for the purposes of road maintenance in:

(1) the municipal treasury, if the fine was imposed by a

municipal court; or

(2) the county treasury, if the fine was imposed by a justice

court.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.133(b), eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1101, Sec. 1, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 941, Sec. 26, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 209, Sec. 78(a), eff. Jan. 1,

2004.

Amended by:

Acts 2005, 79th Leg., Ch.

332, Sec. 1, eff. June 17, 2005.

Sec. 621.507. GENERAL OFFENSE; PENALTY. (a) A person commits

an offense if the person violates a provision of this subtitle

for which an offense is not specified by another section of this

subtitle.

(b) An offense under this section is a misdemeanor punishable:

(1) by a fine not to exceed $200;

(2) on conviction before the first anniversary of the date of a

previous conviction under this section:

(A) by a fine not to exceed $500, by confinement in a county

jail for not more than 60 days, or by both the fine and

confinement; or

(B) if the convicted person is a corporation, by a fine not to

exceed $1,000; or

(3) on a conviction before the first anniversary of the date of

a previous conviction under this section that was punishable

under Subdivision (2) or this subdivision:

(A) by a fine not to exceed $1,000, by confinement in the county

jail for not more than six months, or by both the fine and

confinement; or

(B) if the convicted person is a corporation, by a fine not to

exceed $2,000.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 941, Sec. 27, eff. Sept. 1,

2001.

Sec. 621.508. AFFIRMATIVE DEFENSE FOR OPERATING VEHICLE OVER

MAXIMUM ALLOWABLE AXLE WEIGHT. It is an affirmative defense to

prosecution of, or an action under Subchapter F for, the offense

of operating a vehicle with a single axle weight or tandem axle

weight heavier than the axle weight authorized by law that at the

time of the offense the vehicle:

(1) had a single axle weight or tandem axle weight that was not

heavier than the axle weight authorized by law plus 12 percent;

(2) was loaded with timber, pulp wood, wood chips, or cotton,

livestock, or other agricultural products that are:

(A) in their natural state; and

(B) being transported from the place of production to the place

of first marketing or first processing; and

(3) was not being operated on a portion of the national system

of interstate and defense highways.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 941, Sec. 28, eff. Sept. 1,

2001.

Sec. 621.509. FAILURE TO MAINTAIN WEIGHT RECORD. (a) A person

commits an offense if the person fails to keep a weight record in

violation of Section 621.410.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1227, Sec. 7, eff. Oct. 1,

2001.



CHAPTER 622. SPECIAL PROVISIONS AND EXCEPTIONS FOR OVERSIZE OR OVERWEIGHT VEHICLES

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE E. VEHICLE SIZE AND WEIGHT

CHAPTER 622. SPECIAL PROVISIONS AND EXCEPTIONS FOR OVERSIZE OR

OVERWEIGHT VEHICLES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 622.001. DEFINITION. In this chapter, "department" means

the Texas Department of Transportation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. VEHICLES TRANSPORTING READY-MIXED CONCRETE

Sec. 622.011. DEFINITION; DESIGNATION AS PERISHABLE. (a) In

this subchapter, "ready-mixed concrete truck" means:

(1) a vehicle designed exclusively to transport or manufacture

ready-mixed concrete and includes a vehicle designed exclusively

to transport and manufacture ready-mixed concrete; or

(2) a concrete pump truck.

(b) Ready-mixed concrete is a perishable product.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.134(a), eff.

Sept. 1, 1997.

Sec. 622.012. AXLE WEIGHT RESTRICTIONS. (a) A ready-mixed

concrete truck may be operated on a public highway of this state

only if the tandem axle weight is not heavier than 46,000 pounds

and the single axle weight is not heavier than 23,000 pounds.

(b) A truck may be operated at a weight that exceeds the maximum

single axle or tandem axle weight limitation by not more than 10

percent if the gross weight is not heavier than 69,000 pounds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.135, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 941, Sec. 29, eff. Sept. 1,

2001.

Sec. 622.013. SURETY BOND. (a) The owner of a ready-mixed

concrete truck with a tandem axle weight heavier than 34,000

pounds shall before operating the vehicle on a public highway of

this state file with the department a surety bond subject to the

approval of the department in the principal amount set by the

department not to exceed $15,000 for each truck.

(b) The bond must be conditioned that the owner of the truck

will pay to the state, within the limit of the bond, any damage

to a highway caused by the operation of the truck.

(c) A copy of the bond shall be:

(1) carried on the vehicle when the vehicle is on a public

highway; and

(2) presented to an officer authorized to enforce this chapter

on request of the officer.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 941, Sec. 30, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 942, Sec. 1, eff. Sept. 1, 2001.

Sec. 622.014. LOCAL REGULATION. (a) The governing body of a

county or municipality that determines a public highway under its

jurisdiction is insufficient to carry a load authorized by

Section 622.012 may prescribe, by order or ordinance, rules

governing the operation of a ready-mixed concrete truck over a

public highway maintained by the county or municipality.

(b) The rules may include weight limitations on a truck with:

(1) a tandem axle weight that is heavier than 36,000 pounds;

(2) a single axle weight that is heavier than 12,000 pounds; or

(3) a gross weight that is heavier than 48,000 pounds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 941, Sec. 31, eff. Sept. 1,

2001.

Sec. 622.015. LOCAL SURETY BOND. The governing body of a county

or municipality may require the owner of a ready-mixed concrete

truck to file a surety bond in an amount not to exceed $15,000

and conditioned that the owner of the truck will pay to the

county or municipality any damage to a highway caused by the

operation of the truck with a tandem axle weight that is heavier

than 34,000 pounds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 941, Sec. 32, eff. Sept. 1,

2001.

Sec. 622.016. INTERSTATE AND DEFENSE HIGHWAYS. (a) This

subchapter does not authorize the operation on the national

system of interstate and defense highways in this state of a

vehicle of a size or weight greater than that authorized by 23

U.S.C. Section 127, as amended.

(b) If the United States authorizes the operation on the

national system of interstate and defense highways of a vehicle

of a size or weight greater than that authorized on January 1,

1977, the new limit automatically takes effect on the national

system of interstate and defense highways in this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Without reference to the amendment of this section by Acts 2001,

77th Leg., ch. 942, Sec. 2, this section was repealed by Acts

2001, 77th Leg., ch. 941, Sec. 44 effective September 1, 2001.

Sec. 622.017. PENALTIES. (a) Repealed by Acts 2001, 77th Leg.,

ch. 941, Sec. 44, eff. Sept. 1, 2001.

(b) Except as provided by Subsections (c) and (d), an offense

under this section is a misdemeanor punishable:

(1) by a fine of not more than $200;

(2) on conviction within one year after the date of a prior

conviction under this section that was punishable under

Subdivision (1), by a fine of not more than $500, by confinement

in the county jail for not more than 60 days, or by both the fine

and the confinement; or

(3) on conviction within one year after the date of a prior

conviction under this section that was punishable under

Subdivision (2) or this subdivision, by a fine of not more than

$1,000, by confinement in the county jail for not more than six

months, or by both the fine and the confinement.

(c) Repealed by Acts 2001, 77th Leg., ch.941, Sec. 44, eff.

Sept. 1, 2001.

(d) A person commits an offense if the person fails in violation

of Section 622.013(c) to carry or present the copy of the bond

filed with the department. An offense under this subsection is a

misdemeanor punishable by a fine not to exceed $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 942, Sec. 2, eff. Sept. 1,

2001.

Sec. 622.018. DEFENSE TO PROSECUTION: BOND IN EFFECT. (a) It

is a defense to prosecution under Section 622.017 that the person

charged produces a surety bond that complies with Section 622.013

that was valid at the time the offense is alleged to have

occurred.

(b) If the court verifies the bond produced by the person, the

court shall dismiss the charge.

Added by Acts 2001, 77th Leg., ch. 942, Sec. 3, eff. Sept. 1,

2001.

SUBCHAPTER C. VEHICLES TRANSPORTING MILK

Sec. 622.031. LENGTH AND AXLE WEIGHT RESTRICTIONS. A vehicle

used exclusively to transport milk may be operated on a public

highway of this state only if:

(1) the distance between the front wheel of the forward tandem

axle and the rear wheel of the rear tandem axle, measured

longitudinally, is 28 feet or more; and

(2) the weight carried on any group of axles is not heavier than

68,000 pounds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 941, Sec. 33, eff. Sept. 1,

2001.

Sec. 622.032. INTERSTATE AND DEFENSE HIGHWAYS. (a) This

subchapter does not authorize the operation on the national

system of interstate and defense highways in this state of a

vehicle of a size or weight greater than that authorized by 23

U.S.C. Section 127, as amended.

(b) If the United States authorizes the operation on the

national system of interstate and defense highways of a vehicle

of a size or weight greater than that authorized by 23 U.S.C.

Section 127 on August 29, 1977, the new limit takes effect on the

national system of interstate and defense highways in this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER D. VEHICLES TRANSPORTING TIMBER OR TIMBER PRODUCTS

Sec. 622.041. LENGTH LIMITATION. (a) A person may operate over

a highway or road of this state a vehicle or combination of

vehicles that is used exclusively for transporting poles, piling,

or unrefined timber from the point of origin of the timber (the

forest where the timber is felled) to a wood processing mill if:

(1) the vehicle, or combination of vehicles, is not longer than

90 feet, including the load; and

(2) the distance from the point of origin to the destination or

delivery point does not exceed 125 miles.

(b) Subsection (a)(1) does not apply to a truck-tractor or

truck-tractor combination transporting poles, piling, or

unrefined timber.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 941, Sec. 34, eff. Sept. 1,

2001.

Sec. 622.042. TIME OF OPERATION; DISPLAY OF FLAG, CLOTH, OR

STROBE LIGHT. (a) A vehicle subject to this subchapter may be

operated only during daytime.

(b) In this section, "daytime" has the meaning assigned by

Section 541.401.

(c) A red flag or cloth not less than 12 inches square or a

strobe light must be displayed at the rear of the load carried on

the vehicle so that the light or the entire area of the flag or

cloth is visible to the driver of a vehicle approaching from the

rear.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.134(b), eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 749, Sec. 1, eff. Sept.

1, 1999.

Sec. 622.043. CONFORMITY WITH GENERAL PROVISIONS RELATING TO

VEHICLE SIZE AND WEIGHT. The width, height, and gross weight of

a vehicle or combination of vehicles subject to this subchapter

shall conform to Chapter 621.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 622.0435. VEHICLES TRANSPORTING RAW WOOD PRODUCTS. (a)

The width, height, and gross weight of a vehicle or combination

of vehicles subject to this subchapter that is transporting raw

wood products shall conform to Chapters 621 and 623, except that

a vehicle or combination of vehicles transporting raw wood

products that has an outer bridge of 39 feet or more may have a

maximum gross weight of 80,000 pounds.

(b) Notwithstanding any other provision of law, Subsection (a)

does not authorize the operation of a vehicle or combination of

vehicles subject to this subchapter that is transporting raw wood

products on a bridge with a load limitation at a weight that

exceeds that limitation.

Added by Acts 1997, 75th Leg., ch. 1106, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 941, Sec. 35, eff.

Sept. 1, 2001.

Sec. 622.044. EXTENSION OF LOAD BEYOND REAR OF VEHICLE. Section

621.206(a) does not apply to a vehicle to which this subchapter

applies to the extent that section prescribes a limit on the

extension of the load beyond the rear of the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 622.045. INTERSTATE AND DEFENSE HIGHWAYS. (a) This

subchapter does not authorize the operation on the national

system of interstate and defense highways in this state of a

vehicle of a size or weight greater than those permitted under 23

U.S.C. Section 127, as amended.

(b) If the United States authorizes the operation on the

national system of interstate and defense highways of a vehicle

of a size or weight greater than those permitted under 23 U.S.C.

Section 127 on August 29, 1997, the new limit automatically takes

effect on the national system of interstate and defense highways

in this state.

Added by Acts 2001, 77th Leg., ch. 941, Sec. 36, eff. Sept. 1,

2001.

SUBCHAPTER E. VEHICLES TRANSPORTING ELECTRIC POWER TRANSMISSION

POLES

Sec. 622.051. LENGTH LIMITATION; FEE. (a) A person may operate

over a highway or road of this state a vehicle or combination of

vehicles that is used exclusively for transporting poles required

for the maintenance of electric power transmission and

distribution lines if:

(1) the vehicle, or combination of vehicles, is not longer than

75 feet, including the load; and

(2) the operator of the vehicle, or combination of vehicles,

pays to the department $120 each calendar year.

(b) Subsection (a)(1) does not apply to a truck-tractor or

truck-tractor combination transporting poles for the maintenance

of electric power transmission or distribution lines.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 941, Sec. 37, eff. Sept. 1,

2001.

Sec. 622.052. TIME OF OPERATION; SPEED; LIGHTING REQUIREMENTS.

(a) A vehicle to which this subchapter applies may be operated

only:

(1) between sunrise and sunset as defined by law; and

(2) at a speed not to exceed 50 miles per hour.

(b) A vehicle to which this subchapter applies shall display on

the extreme end of the load:

(1) two red lamps visible at a distance of at least 500 feet

from the rear;

(2) two red reflectors that indicate the maximum width and are

visible, when light is insufficient or atmospheric conditions are

unfavorable, at all distances from 100 to 600 feet from the rear

when directly in front of lawful lower beams of headlamps; and

(3) two red lamps, one on each side, that indicate the maximum

overhang and are visible at a distance of at least 500 feet from

the side.

(c) The limitation in Subsection (a)(1) does not apply to a

vehicle being operated to prevent interruption or impairment of

electric service or to restore electric service that has been

interrupted.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 749, Sec. 2, 3, eff. Sept.

1, 1999.

Sec. 622.053. CONFORMITY WITH GENERAL PROVISIONS RELATING TO

VEHICLE SIZE AND WEIGHT. The width, height, and gross weight of

a vehicle or combination of vehicles to which this subchapter

applies shall conform to Chapter 621.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER F. VEHICLES TRANSPORTING POLES OR PIPE

Sec. 622.061. LENGTH LIMITATION. (a) A person may operate over

a highway or road of this state a vehicle or combination of

vehicles exclusively for the transportation of poles or pipe if

the vehicle or combination of vehicles is not longer than 65

feet, including the load.

(b) Subsection (a) does not apply to a truck-tractor or

truck-tractor combination transporting poles or pipe.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 941, Sec. 38, eff. Sept. 1,

2001.

Sec. 622.062. TIME OF OPERATION; LIGHTING REQUIREMENTS. (a) A

vehicle to which this subchapter applies may be operated only

during daytime.

(b) A vehicle to which this subchapter applies shall display on

the extreme end of the load:

(1) two red lamps visible at a distance of at least 500 feet

from the rear;

(2) two red reflectors that indicate the maximum width and are

visible, when light is insufficient or atmospheric conditions are

unfavorable, at all distances from 100 to 600 feet from the rear

when directly in front of lawful lower beams of headlamps; and

(3) two red lamps, one on each side, that indicate the maximum

overhang and are visible at a distance of at least 500 feet from

the side.

(c) In this section, "daytime" has the meaning assigned by

Section 541.401.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.134(c), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1106, Sec. 2, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 749, Sec. 4, 5, eff. Sept. 1,

1999.

Sec. 622.063. CONFORMITY WITH GENERAL PROVISIONS RELATING TO

VEHICLE SIZE AND WEIGHT. A vehicle or combination of vehicles to

which this subchapter applies shall conform to the length, width,

height, and weight requirements of Chapter 621.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER G. SPECIAL MOBILE EQUIPMENT

Sec. 622.071. DEFINITION. In this subchapter, "special mobile

equipment" has the meaning assigned by Section 541.201.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 622.072. IDENTIFICATION MARKINGS ON SPECIAL MOBILE

EQUIPMENT; OFFENSE. (a) Before the 31st day after the date a

person becomes the owner of a unit of special mobile equipment,

the person shall mark in a conspicuous place on the main chassis

the manufacturer's serial number, an operation identification

number recognized by law enforcement agencies, or a company

identification number in a manner that is visible from not less

than 50 feet.

(b) A person commits an offense if the person:

(1) owns a unit of special mobile equipment; and

(2) fails to mark the unit as provided by this section.

(c) An offense under this section is a misdemeanor punishable by

a fine of not less than $10 or more than $100 for each unit.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 622.073. TRANSPORTATION OF SPECIAL MOBILE EQUIPMENT;

OFFENSE. (a) A person commits an offense if the person

transports on a public road or highway a unit of special mobile

equipment that is not marked as required by Section 622.072.

(b) Except as provided by Subsection (c), an offense under this

section is a misdemeanor punishable by a fine of not less than

$25 or more than $200.

(c) An offense under this section is a misdemeanor punishable by

a fine of not less than $200 or more than $500, confinement in

the county jail for a term of not less than 60 days or more than

180 days, or both the fine and the confinement if:

(1) the person committing the offense fails or refuses to

exhibit, on demand of a peace officer, a document that contains:

(A) the name, address, and telephone number of the owner of the

unit of special mobile equipment;

(B) the place of origin of the unit, including the address of

and telephone number at that point and the date the unit was

picked up;

(C) the destination of the unit, including the address or

telephone number;

(D) a description of the unit being transported, including the

manufacturer's serial number and other identification numbers;

(E) a description of the motor vehicle transporting the unit;

and

(F) the name, address, and telephone number of the person

operating the motor vehicle transporting the unit;

(2) the person committing the offense exhibits a false or forged

document purporting to contain the information described by

Subdivision (1); or

(3) on inspection by the peace officer, the peace officer

determines that the identification number of the unit of special

mobile equipment has been removed, covered, or altered.

(d) For purposes of Subsection (c)(3), a peace officer has

probable cause to inspect a unit of special mobile equipment to

determine the identification numbers of the unit if:

(1) the person operating the motor vehicle transporting the unit

fails or refuses to exhibit on demand a document described by

Subsection (c)(1); or

(2) the unit is not marked as required by Section 622.072.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 622.074. NONAPPLICABILITY OF SUBCHAPTER. This subchapter

does not apply to:

(1) farm equipment used for a purpose other than construction;

(2) special mobile equipment owned by a dealer or distributor;

(3) a vehicle used to propel special mobile equipment that is

registered as a farm vehicle as defined by Section 502.163; or

(4) equipment while being used by a commercial hauler to

transport special mobile equipment under hire of a person who

derives $500 in gross receipts annually from a farming or

ranching enterprise.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER I. VEHICLES TRANSPORTING CERTAIN AGRICULTURAL PRODUCTS

OR EQUIPMENT

Sec. 622.101. VEHICLE TRANSPORTING CERTAIN AGRICULTURAL PRODUCTS

OR PROCESSING EQUIPMENT. (a) A single motor vehicle used

exclusively to transport chile pepper modules, seed cotton,

cotton, cotton burrs, or equipment used to transport or process

chile pepper modules or cotton, including a motor vehicle or burr

spreader, may not be operated on a highway or road if the vehicle

is:

(1) wider than 10 feet and the highway has not been designated

by the commission under Section 621.202;

(2) longer than 48 feet; or

(3) higher than 14 feet 6 inches.

(b) A motor vehicle that transports agricultural products under

this section must be registered under Section 504.505.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 848, Sec. 2, eff. June 18,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

247, Sec. 3, eff. September 1, 2005.

SUBCHAPTER J. CERTAIN VEHICLES TRANSPORTING RECYCLABLE MATERIALS

Sec. 622.131. DEFINITION. In this subchapter, "recyclable

material" has the meaning assigned by Section 361.421, Health and

Safety Code.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.136(a), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 436, Sec. 1, eff. July

15, 1997.

Sec. 622.132. APPLICABILITY OF SUBCHAPTER. This subchapter

applies only to a vehicle other than a tractor-trailer

combination, only if equipped with a container roll-off unit or a

front-end loader.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.136(a), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 436, Sec. 1, eff. July

15, 1997.

Sec. 622.133. AXLE WEIGHT RESTRICTIONS. A single motor vehicle

used exclusively to transport recyclable materials may be

operated on a public highway only if the tandem axle weight is

not heavier than 44,000 pounds, a single axle load is not heavier

than 21,000 pounds, and the gross load is not heavier than 64,000

pounds.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.136(a), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 436, Sec. 1, eff. July

15, 1997. Amended by Acts 2001, 77th Leg., ch. 941, Sec. 39, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 942, Sec. 4, eff. Sept.

1, 2001.

Sec. 622.134. SURETY BOND. (a) Except as provided by

Subsection (c), the owner of a vehicle covered by this subchapter

with a tandem axle weight heavier than 34,000 pounds shall before

operating the vehicle on a public highway of this state file with

the department a surety bond subject to the approval of the

department in the principal amount set by the department not to

exceed $15,000 for each vehicle.

(b) The bond must be conditioned that the owner of the vehicle

will pay, within the limits of the bond, to the state any damage

to a highway, to a county any damage to a county road, and to a

municipality any damage to a municipal street caused by the

operation of the vehicle.

(c) Subsection (a) does not apply to a vehicle owned by a

municipality or a county.

(d) A copy of the bond shall be:

(1) carried on the vehicle when the vehicle is on a public

highway; and

(2) presented to an officer authorized to enforce this chapter

on request of the officer.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.136(a), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 436, Sec. 1, eff. July

15, 1997. Amended by Acts 2001, 77th Leg., ch. 941, Sec. 40, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 942, Sec. 5, eff. Sept.

1, 2001.

Sec. 622.135. INTERSTATE AND DEFENSE HIGHWAYS. (a) This

subchapter does not authorize the operation on the national

system of interstate and defense highways in this state of a

vehicle of a size or weight greater than authorized in 23 U.S.C.

Section 127, as amended.

(b) If the United States government authorizes the operation on

the national system of interstate and defense highways of

vehicles of a size or weight greater than those authorized on

January 1, 1983, the new limit automatically takes effect on the

national system of interstate and defense highways in this state.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.136(a), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 436, Sec. 1, eff. July

15, 1997.

Without reference to the amendment of this section by Acts 2001,

77th Leg., ch. 942, Sec. 6, this section was repealed by Acts

2001, 77th Leg., ch. 941, Sec. 44 effective September 1, 2001.

Sec. 622.136. PENALTY. A person commits an offense if the

person fails in violation of Section 622.134(d) to carry or

present the copy of the bond filed with the department. An

offense under this section is a misdemeanor punishable by a fine

not to exceed $200.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.136(a), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 436, Sec. 1, eff. July

15, 1997. Amended by Acts 2001, 77th Leg., ch. 942, Sec. 6, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 16.004, eff.

Sept. 1, 2003.

Sec. 622.137. DEFENSE TO PROSECUTION: BOND IN EFFECT. (a) It

is a defense to prosecution under Section 622.136 that the person

charged produces a surety bond that complies with Section 622.134

that was valid at the time the offense is alleged to have

occurred.

(b) If the court verifies the bond produced by the person, the

court shall dismiss the charge.

Added by Acts 2001, 77th Leg., ch. 942, Sec. 7, eff. Sept. 1,

2001.

SUBCHAPTER Y. MISCELLANEOUS SIZE EXCEPTIONS

Sec. 622.901. WIDTH EXCEPTIONS. The width limitation provided

by Section 621.201 does not apply to:

(1) highway building or maintenance machinery that is traveling:

(A) during daylight on a public highway other than a highway

that is part of the national system of interstate and defense

highways; or

(B) for not more than 50 miles on a highway that is part of the

national system of interstate and defense highways;

(2) a vehicle traveling during daylight on a public highway

other than a highway that is part of the national system of

interstate and defense highways or traveling for not more than 50

miles on a highway that is part of the national system of

interstate and defense highways if the vehicle is:

(A) a farm tractor or implement of husbandry; or

(B) a vehicle on which a farm tractor or implement of husbandry,

other than a tractor or implement being transported from one

dealer to another, is being moved by the owner of the tractor or

implement or by an agent or employee of the owner:

(i) to deliver the tractor or implement to a new owner;

(ii) to transport the tractor or implement to or from a mechanic

for maintenance or repair; or

(iii) in the course of an agricultural operation;

(3) machinery that is used solely for drilling water wells,

including machinery that is a unit or a unit mounted on a

conventional vehicle or chassis, and that is traveling:

(A) during daylight on a public highway other than a highway

that is part of the national system of interstate and defense

highways; or

(B) for not more than 50 miles on a highway that is part of the

national system of interstate and defense highways;

(4) a vehicle owned or operated by a public, private, or

volunteer fire department;

(5) a vehicle registered under Section 502.164; or

(6) a recreational vehicle to which Section 622.903 applies.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 491, Sec. 1, eff. Sept. 1,

2003.

Sec. 622.902. LENGTH EXCEPTIONS. The length limitations

provided by Sections 621.203 to 621.205 do not apply to:

(1) machinery used exclusively for drilling water wells,

including machinery that is itself a unit or that is a unit

mounted on a conventional vehicle or chassis;

(2) a vehicle owned or operated by a public, private, or

volunteer fire department;

(3) a vehicle or combination of vehicles operated exclusively in

the territory of a municipality or to a combination of vehicles

operated by a municipality in a suburb adjoining the municipality

in which the municipality has been using the equipment or similar

equipment in connection with an established service to the

suburb;

(4) a truck-tractor, truck-tractor combination, or truck-trailer

combination exclusively transporting machinery, materials, and

equipment used in the construction, operation, and maintenance of

facilities, including pipelines, that are used for the discovery,

production, and processing of natural gas or petroleum;

(5) a drive-away saddlemount vehicle transporter combination or

a drive-away saddlemount with fullmount vehicle transporter

combination, as defined by 23 C.F.R. Part 658 or its successor,

if:

(A) the overall length of the combination is not longer than 97

feet; and

(B) the combination does not have more than three saddlemounted

vehicles if the combination does not include more than one

fullmount vehicle;

(6) the combination of a tow truck and another vehicle or

vehicle combination if:

(A) the other vehicle or vehicle combination cannot be normally

or safely driven or was abandoned on a highway; and

(B) the tow truck is towing the other vehicle or vehicle

combination directly to the nearest authorized place of repair,

terminal, or destination of unloading; or

(7) a vehicle or combination of vehicles used to transport a

combine that is used in farm custom harvesting operations on a

farm if the overall length of the vehicle or combination is not

longer than:

(A) 75 feet if the vehicle is traveling on a highway that is

part of the national system of interstate and defense highways or

the federal aid primary highway system; or

(B) 81-1/2 feet if the vehicle is not traveling on a highway

that is part of the national system of interstate and defense

highways or the federal aid primary highway system.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.137(a), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1144, Sec. 1, eff. June

19, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

83, Sec. 1, eff. May 14, 2007.

Acts 2009, 81st Leg., R.S., Ch.

212, Sec. 1, eff. September 1, 2009.

Sec. 622.903. WIDTH LIMITATION ON CERTAIN RECREATIONAL VEHICLES.

(a) In this section:

(1) "Appurtenance" includes an awning, a grab handle, lighting

equipment, or a vent. The term does not include a load-carrying

device.

(2) "Recreational vehicle" has the meaning assigned by Section

522.004.

(b) A recreational vehicle may exceed a width limitation

established by Section 621.201 or 621.202 if the excess width is

attributable to an appurtenance that extends six inches or less

beyond a fender on one or both sides of the vehicle.

Added by Acts 2003, 78th Leg., ch. 491, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER Z. MISCELLANEOUS WEIGHT EXCEPTIONS

Sec. 622.952. FIRE DEPARTMENT VEHICLE. (a) The weight

limitations of Section 621.101 do not apply to a vehicle owned or

operated by a public, private, or volunteer fire department.

(b) The weight of a fire department's vehicle may not be heavier

than the manufacturer's gross vehicle weight capacity or axle

design rating.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 622.953. VEHICLE TRANSPORTING SEED COTTON OR CHILE PEPPER

MODULES. (a) The weight limitations of Section 621.101 do not

apply to a single motor vehicle used exclusively to transport

chile pepper modules, seed cotton, or equipment, including a

motor vehicle, used to transport or process chile pepper modules

or seed cotton.

(b) The overall gross weight of a single motor vehicle used to

transport seed cotton or equipment used to transport or process

seed cotton may not be heavier than 64,000 pounds.

(c) The overall gross weight of a single motor vehicle used to

transport chile pepper modules or equipment used to transport or

process chile pepper modules may not be heavier than 54,000

pounds.

(d) The owner of a single motor vehicle to which this section

applies that has a gross weight above the gross weight authorized

by this section that is applicable to the vehicle is liable to

the state, county, or municipality for any damage to a highway,

street, road, or bridge caused by the weight of the load.

(e) A vehicle to which this section applies may not be operated

on the national system of interstate and defense highways if the

vehicle exceeds the maximum weight authorized by 23 U.S.C.

Section 127, as amended.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 941, Sec. 41, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

247, Sec. 4, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 3, eff. September 1, 2007.

Sec. 622.954. TOW TRUCKS. (a) A permit is not required to

exceed the weight limitations of Section 621.101 by a combination

of a tow truck and another vehicle or vehicle combination if:

(1) the nature of the service provided by the tow truck is

needed to remove disabled, abandoned, or accident-damaged

vehicles; and

(2) the tow truck is towing the other vehicle or vehicle

combination directly to the nearest authorized place of repair,

terminal, or vehicle storage facility.

(b) This section does not authorize the operation on the

national system of interstate and defense highways in this state

of vehicles with a weight greater than authorized by federal law.

Added by Acts 2001, 77th Leg., ch. 135, Sec. 1, eff. May 16,

2001.



CHAPTER 623. PERMITS FOR OVERSIZE OR OVERWEIGHT VEHICLES

TRANSPORTATION CODETITLE 7. VEHICLES AND TRAFFICSUBTITLE E. VEHICLE SIZE AND WEIGHTCHAPTER 623. PERMITS FOR OVERSIZE OR OVERWEIGHT VEHICLESSUBCHAPTER A. GENERAL PROVISIONSSec. 623.001. DEFINITIONS. In this chapter:(1) "Department" means the Texas Department of Transportation.(2) "Shipper" means a person who consigns the movement of a shipment.(3) "Shipper's certificate of weight" means a document described by Section 623.274.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1396, Sec. 14, eff. September 1, 2007.

SUBCHAPTER B. GENERAL PERMITSSec. 623.011. PERMIT FOR EXCESS AXLE OR GROSS WEIGHT. (a) The department may issue a permit that authorizes the operation of a commercial motor vehicle, trailer, semitrailer, or combination of those vehicles, or a truck-tractor or combination of a truck-tractor and one or more other vehicles:(1) at an axle weight that is not heavier than the weight equal to the maximum allowable axle weight for the vehicle or combination plus a tolerance allowance of 10 percent of that allowable weight; and(2) at a gross weight that is not heavier than the weight equal to the maximum allowable gross weight for the vehicle or combination plus a tolerance allowance of five percent.(b) To qualify for a permit under this section:(1) the vehicle must be registered under Chapter 502 for the maximum gross weight applicable to the vehicle under Section 621.101, not to exceed 80,000 pounds;(2) the security requirement of Section 623.012 must be satisfied; and(3) a base permit fee of $75, any additional fee required by Section 623.0111, and any additional fee set by the department under Section 623.0112 must be paid.(c) A permit issued under this section:(1) is valid for one year; and(2) must be carried in the vehicle for which it is issued.(d) When the department issues a permit under this section, the department shall issue a sticker to be placed on the front windshield of the vehicle above the inspection certificate issued to the vehicle. The department shall design the form of the sticker to aid in the enforcement of weight limits for vehicles.(e) The sticker must:(1) indicate the expiration date of the permit; and(2) be removed from the vehicle when:(A) the permit for operation of the vehicle expires;(B) a lease of the vehicle expires; or(C) the vehicle is sold.(f) A person commits an offense if the person fails to display the sticker in the manner required by Subsection (d). An offense under this subsection is a Class C misdemeanor. Section 623.019(g) applies to an offense under this subsection.(g) A vehicle operating under a permit issued under this section may exceed the maximum allowable gross weight tolerance allowance by not more than five percent, regardless of the weight of any one axle or tandem axle, if no axle or tandem axle exceeds the tolerance permitted by Subsection (a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.138(a), eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1227, Sec. 8, eff. Sept. 1, 2001.

Sec. 623.0111. ADDITIONAL FEE FOR OPERATION OF VEHICLE UNDER PERMIT. (a) When a person applies for a permit under Section 623.011, the person must:(1) designate in the application each county in which the vehicle will be operated; and(2) pay in addition to other fees an annual fee in an amount determined according to the following table:

Number of Counties Designated

Fee

1-5

$175

6-20

$250

21-40

$450

41-60

$625

61-80

$800

81-100

$900

101-254

$1,000

(b) A permit issued under Section 623.011 does not authorize the

operation of the vehicle in a county that is not designated in

the application.

(c) Of the fees collected under Subsection (a) the following

amounts shall be deposited to the general revenue fund and the

remainder shall be deposited to the credit of the state highway

fund:

Number of Counties Designated

Amount Allocated to General Revenue Fund

1-5

$125

6-20

$125

21-40

$345

41-60

$565

61-80

$785

81-100

$900

101-254

$1,000

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.138(b), eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 4, eff. September 1, 2007.

Sec. 623.0112. ADDITIONAL ADMINISTRATIVE FEE. When a person

applies for a permit under Section 623.011, the person must pay

in addition to other fees an administrative fee adopted by

department rule in an amount not to exceed the direct and

indirect cost to the department of:

(1) issuing a sticker under Section 623.011(d);

(2) distributing fees under Section 621.353; and

(3) notifying counties under Section 623.013.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.138(b), eff.

Sept. 1, 1997.

Sec. 623.0113. ROUTE RESTRICTIONS. (a) Except as provided by

Subsection (b), a permit issued under Section 623.011 does not

authorize the operation of a vehicle on:

(1) the national system of interstate and defense highways in

this state if the weight of the vehicle is greater than

authorized by federal law; or

(2) a bridge for which a maximum weight and load limit has been

established and posted by the Texas Transportation Commission

under Section 621.102 or the commissioners court of a county

under Section 621.301, if the gross weight of the vehicle and

load or the axles and wheel loads are greater than the limits

established and posted under those sections.

(b) The restrictions under Subsection (a)(2) do not apply if a

bridge described by Subsection (a)(2) provides the only public

vehicular access from an origin or to a destination by a holder

of a permit issued under Section 623.011.

Added by Acts 2001, 77th Leg., ch. 1227, Sec. 9, eff. Sept. 1,

2001.

Sec. 623.012. SECURITY FOR PERMIT. (a) An applicant for a

permit under Section 623.011, other than a permit to operate a

vehicle loaded with timber or pulp wood, wood chips, cotton, or

agricultural products in their natural state, shall file with the

department:

(1) a blanket bond; or

(2) an irrevocable letter of credit issued by a financial

institution the deposits of which are guaranteed by the Federal

Deposit Insurance Corporation.

(b) The bond or letter of credit must:

(1) be in the amount of $15,000 payable to the department and

the counties of this state;

(2) be conditioned that the applicant will pay the department

for any damage to a state highway, and a county for any damage to

a road or bridge of the county, caused by the operation of the

vehicle for which the permit is issued at a heavier weight than

the maximum weights authorized by Subchapter B of Chapter 621 or

Section 621.301; and

(3) provide that the issuer is to notify the department and the

applicant in writing promptly after a payment is made by the

issuer on the bond or letter of credit.

(c) If an issuer of a bond or letter of credit pays under the

bond or letter of credit, the permit holder shall file with the

department before the 31st day after the date on which the

payment is made:

(1) a replacement bond or letter of credit in the amount

prescribed by Subsection (b) for the original bond or letter of

credit; or

(2) a notification from the issuer of the existing bond or

letter of credit that the bond or letter of credit has been

restored to the amount prescribed by Subsection (b).

(d) If the filing is not made as required by Subsection (c),

each permit held by the permit holder under Section 623.011

automatically expires on the 31st day after the date on which the

payment is made on the bond or letter of credit.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.013. DEPARTMENT'S NOTICE TO COUNTY. (a) Not later

than the 14th day after the date the department issues a permit

under Section 623.011, the department shall notify the county

clerk of each county listed in the application for the permit.

The notice must include:

(1) the name and address of the person for whom a permit was

issued; and

(2) the vehicle identification number and license plate number

of the vehicle.

(b) The department shall send a copy of the permit and the bond

or letter of credit required for the permit with the notice

required by this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.138(c), eff.

Sept. 1, 1997.

Sec. 623.014. TRANSFER OF PERMIT. (a) A permit issued under

Section 623.011 may not be transferred.

(b) If the vehicle for which a permit was issued is destroyed or

permanently inoperable, a person may apply to the department for

a credit for the remainder of the permit period.

(c) The department shall issue the prorated credit if the

person:

(1) pays the fee adopted by the department; and

(2) provides the department with:

(A) the original permit; or

(B) if the original permit does not exist, written evidence in a

form approved by the department that the vehicle has been

destroyed or is permanently inoperable.

(d) The fee adopted by the department under Subsection (c)(1)

may not exceed the cost of issuing the credit.

(e) A credit issued under Subsection (c) may be used only toward

the payment of a permit fee under this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.138(d), eff.

Sept. 1, 1997.

Sec. 623.015. LIABILITY FOR DAMAGE. (a) The liability of a

holder of a permit issued under Section 623.011 for damage to a

state road or highway or a county road is not limited to the

amount of the bond or letter of credit required for the issuance

of the permit.

(b) The holder of a permit issued under Section 623.011 who has

filed the bond or letter of credit required for the permit and

who has filed the notice required by Section 623.013 is liable to

the county only for the actual damage to a county road, bridge,

or culvert with a load limitation established under Subchapter B

of Chapter 621 or Section 621.301 caused by the operation of the

vehicle in excess of the limitation. If a county judge, county

commissioner, county road supervisor, or county traffic officer

requires the vehicle to travel over a designated route, it is

presumed that the designated route, including a bridge or culvert

on the route, is of sufficient strength and design to carry and

withstand the weight of the vehicle traveling over the designated

route.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.0155. INDEMNIFICATION FROM MOTOR CARRIER PROHIBITED.

(a) A person may not require indemnification from a motor

carrier as a condition to:

(1) the transportation of property for compensation or hire by

the carrier;

(2) entrance on property by the carrier for the purpose of

loading, unloading, or transporting property for compensation or

hire; or

(3) a service incidental to an activity described by Subdivision

(1) or (2), including storage of property.

(b) Subsection (a) does not apply to:

(1) a claim arising from damage or loss from a wrongful or

negligent act or omission of the carrier; or

(2) services or goods other than those described by Subsection

(a).

(c) In this section, "motor carrier" means a common carrier,

specialized carrier, or contract carrier that transports property

for hire. The term does not include a person who transports

property as an incidental activity of a nontransportation

business activity regardless of whether the person imposes a

separate charge for the transportation.

(d) A provision that is contrary to Subsection (a) is not

enforceable.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.139(a); Acts

1997, 75th Leg., ch. 1061, Sec. 19.

Sec. 623.016. RECOVERY ON PERMIT SECURITY. (a) The department

or a county may recover on the bond or letter of credit required

for a permit issued under Section 623.011 only by a suit against

the permit holder and the issuer of the bond or letter of credit.

(b) Venue for a suit by the department is in a district court

in:

(1) the county in which the defendant resides;

(2) the county in which the defendant has its principal place of

business in this state if the defendant is a corporation or

partnership; or

(3) Travis County if the defendant is a corporation or

partnership that does not have a principal place of business in

this state.

(c) Venue for a suit by a county is in district court in:

(1) the county in which the defendant resides;

(2) the county in which the defendant has its principal place of

business in this state; or

(3) the county in which the damage occurred.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 455, Sec. 1, eff. Sept. 1,

2001.

Sec. 623.017. PERMIT FOR MOVEMENT OF CYLINDRICAL HAY BALES. (a)

The department may issue an annual permit to authorize the

movement of a vehicle that is used to carry cylindrical bales of

hay and that is wider than the maximum allowable vehicle width

but not wider than 12 feet.

(b) A $10 permit fee must accompany an application for a permit

under this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.018. COUNTY PERMIT. (a) The commissioners court of a

county, through the county judge, may issue a permit for:

(1) the transportation over highways of that county, other than

state highways and public roads in the territory of a

municipality, of an overweight, oversize, or overlength commodity

that cannot be reasonably dismantled; or

(2) the operation over a highway of that county other than a

state highway or public road in the territory of a municipality

of:

(A) superheavy or oversize equipment for the transportation of

an overweight, oversize, or overlength commodity that cannot be

reasonably dismantled; or

(B) vehicles or combinations of vehicles that exceed the weights

authorized under Subchapter B, Chapter 621, or Section 621.301.

(b) A permit under Subsection (a) may not be issued for longer

than 90 days.

(c) The commissioners court of a county, through the county

judge, may issue an annual permit to a dealer in implements of

husbandry to allow the dealer to use vehicles that exceed the

width limitations provided by this chapter to transport an

implement on a highway. The county judge may exercise authority

under this subsection independently of the commissioners court

until the commissioners court takes action on the request.

(d) If a vehicle has a permit issued under Section 623.011, a

commissioners court may not:

(1) issue a permit under this section or charge an additional

fee for or otherwise regulate or restrict the operation of the

vehicle because of weight; or

(2) require the owner or operator to execute or comply with a

road use agreement or indemnity agreement, to make a filing or

application, or to provide a bond or letter of credit other than

the bond or letter of credit prescribed by Section 623.012.

(e) The commissioners court may require a bond to be executed by

an applicant in an amount sufficient to guarantee the payment of

any damage to a road or bridge sustained as a consequence of the

transportation authorized by the permit.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.019. VIOLATIONS OF SUBCHAPTER; OFFENSES. (a) A person

who holds a permit issued under Section 623.011 commits an

offense if:

(1) the person:

(A) operates or directs the operation of the vehicle for which

the permit was issued on a public highway or road; and

(B) is criminally negligent with regard to the operation of the

vehicle at a weight heavier than the weight limit authorized by

Section 623.011; or

(2) the person operates or directs the operation of the vehicle

for which the permit was issued:

(A) in a county not designated in the person's application under

Section 623.0111; and

(B) at a weight heavier than a weight limit established under:

(i) Subchapter E, Chapter 251;

(ii) Chapter 621 or 622; or

(iii) this chapter.

(b) Except as provided by Subsections (c) and (d), an offense

under Subsection (a) is a misdemeanor punishable by a fine of not

less than $100 or more than $150.

(c) An offense under Subsection (a) is a misdemeanor and, except

as provided by Subsection (d), is punishable by a fine of:

(1) not less than $300 or more than $500 if the offense involves

a vehicle having a gross weight that is heavier than 5,000 but

not heavier than 10,000 pounds over the vehicle's allowable gross

weight; or

(2) not less than $500 or more than $1,000 if the offense

involves a vehicle having a gross weight that is at least 10,000

pounds heavier than the vehicle's allowable gross weight.

(d) On conviction before the first anniversary of the date of a

previous conviction under Subsection (a), an offense is

punishable by a fine in an amount that is twice the amount

specified by Subsection (c).

(e) A governmental entity collecting a fine under Subsection (c)

shall send an amount equal to 50 percent of the fine to the

comptroller.

(f) A justice of the peace has jurisdiction of any offense under

this section. A municipal court has jurisdiction of an offense

under this section in which the fine does not exceed $500.

(g) A justice or judge who renders a conviction under this

section shall report the conviction to the Department of Public

Safety. The Department of Public Safety shall keep a record of

each conviction reported under this subsection.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.139(c), eff.

Sept. 1, 1997.

SUBCHAPTER C. CONTRACTS FOR CROSSING ROADS

Sec. 623.051. CONTRACT ALLOWING OVERSIZE OR OVERWEIGHT VEHICLE

TO CROSS ROAD; SURETY BOND. (a) A person may operate a vehicle

that cannot comply with one or more of the restrictions of

Subchapter C of Chapter 621 or Section 621.101 to cross the width

of any road or highway under the jurisdiction of the department,

other than a controlled access highway as defined by Section

203.001, from private property to other private property if the

person contracts with the commission to indemnify the department

for the cost of maintenance and repair of the part of the highway

crossed by the vehicle.

(b) The commission shall adopt rules relating to the forms and

procedures to be used under this section and other matters that

the commission considers necessary to carry out this section.

(c) To protect the safety of the traveling public, minimize any

delays and inconveniences to the operators of vehicles in regular

operation, and assure payment for the added wear on the highways

in proportion to the reduction of service life, the commission,

in adopting rules under this section, shall consider:

(1) the safety and convenience of the general traveling public;

(2) the suitability of the roadway and subgrade on the road or

highway to be crossed, variation in soil grade prevalent in the

different regions of the state, and the seasonal effects on

highway load capacity, the highway shoulder design, and other

highway geometrics; and

(3) the state's investment in its highway system.

(d) Before exercising any right under a contract under this

section, a person must execute with a corporate surety authorized

to do business in this state a surety bond in an amount

determined by the commission to compensate for the cost of

maintenance and repairs as provided by this section. The bond

must be approved by the comptroller and the attorney general and

must be conditioned on the person fulfilling the obligations of

the contract.

(e) Repealed by Acts 1997, 75th Leg., ch. 165, Sec. 30.140, eff.

Sept. 1, 1997.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.140, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 18.14, eff. Sept.

1, 1997.

Sec. 623.052. CONTRACT ALLOWING OVERWEIGHT VEHICLE WITH

COMMODITIES OR PRODUCTS TO CROSS HIGHWAY; SURETY BOND. (a) A

person may operate a vehicle that exceeds the overall gross

weight limits provided by Section 621.101 to cross the width of a

highway from private property to other private property if:

(1) the vehicle is transporting grain, sand, or another

commodity or product and the vehicle's overall gross weight is

not heavier than 110,000 pounds; or

(2) the vehicle is an unlicensed vehicle that is transporting

sand, gravel, stones, rock, caliche, or a similar commodity.

(b) Before a person may operate a vehicle under this section,

the person must:

(1) contract with the department to indemnify the department for

the cost of the maintenance and repair for damage caused by a

vehicle crossing that part of the highway; and

(2) execute an adequate surety bond to compensate for the cost

of maintenance and repair, approved by the comptroller and the

attorney general, with a corporate surety authorized to do

business in this state, conditioned on the person fulfilling each

obligation of the agreement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 18.15, eff. Sept.

1, 1997.

SUBCHAPTER D. HEAVY EQUIPMENT

Sec. 623.071. PERMIT TO MOVE CERTAIN HEAVY EQUIPMENT. (a) The

department may issue a permit to a person to operate over a state

highway superheavy or oversize equipment that:

(1) is used to transport cylindrically shaped bales of hay or a

commodity that cannot reasonably be dismantled; and

(2) has a gross weight or size that exceeds the limits allowed

by law to be transported over a state highway.

(b) The department may issue a permit to a person to operate

over a farm-to-market or ranch-to-market road superheavy or

oversize equipment that:

(1) is used to transport oilfield drill pipe or drill collars

stored in a pipe box; and

(2) has a gross weight or size that exceeds the limits allowed

by law to be transported over a state highway.

(c) The department may issue an annual permit to allow the

operation on a state highway of equipment that exceeds weight and

size limits provided by law for the movement of:

(1) an implement of husbandry by a dealer;

(2) water well drilling machinery and equipment or harvesting

equipment being moved as part of an agricultural operation; or

(3) superheavy or oversize equipment that:

(A) cannot reasonably be dismantled; and

(B) does not exceed:

(i) 12 feet in width;

(ii) 14 feet in height;

(iii) 110 feet in length; or

(iv) 120,000 pounds gross weight.

(d) The department may issue an annual permit to a motor

carrier, as defined by Section 643.001, that allows the motor

carrier to operate on a state highway two or more vehicles for

the movement of superheavy or oversize equipment described by

Subsection (c)(3). An application under this subsection must be

on the form prescribed by the department and include a

description of each vehicle to be operated by the motor carrier

under the permit. A permit issued under this subsection:

(1) may not authorize the operation of more than one vehicle at

the same time; and

(2) must be carried in the vehicle that is being operated to

move the superheavy or oversize equipment under the permit.

(e) The department may not issue a permit under this section

unless the equipment may be operated without material damage to

the highway.

(f) In this section, "pipe box" means a container specifically

constructed to safely transport and handle oilfield drill pipe

and drill collars.

(g) A single trip permit that increases the height or width

limits established in Subsection (c)(3)(B)(i) or (ii) may be

issued by the department and used in conjunction with an annual

permit issued under Subsection (c).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 568, Sec. 1, eff. June 2,

1997; Acts 1999, 76th Leg., ch. 807, Sec. 1, eff. Sept. 1, 1999.

Sec. 623.072. DESIGNATED ROUTE IN MUNICIPALITY. (a) A

municipality having a state highway in its territory shall

designate to the department the route in the municipality to be

used by equipment described by Section 623.071 operating over the

state highway. The department shall show the designated route on

each map routing the equipment.

(b) If a municipality does not designate a route, the department

shall determine the route of the equipment and the commodity on

each state highway in the municipality.

(c) A municipality may not require a fee, permit, or license for

movement of superheavy or oversize equipment on the route of a

state highway designated by the municipality or department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.074. APPLICATION. (a) The department may issue a

permit under this subchapter on the receipt of an application for

the permit.

(b) The application must:

(1) be in writing;

(2) state the kind of equipment to be operated;

(3) describe the equipment;

(4) give the weight and dimensions of the equipment;

(5) give the width, height, and length of the equipment;

(6) state the kind of commodity to be transported and the weight

of the total load; and

(7) be dated and signed by the applicant.

(c) An application for a permit under Section 623.071(a) or (b)

must also also state:

(1) each highway over which the equipment is to be operated, if

the permit is for a single trip; or

(2) the region or area, as required by rule, over which the

equipment is to be operated, if the permit is for other than a

single trip.

(d) The department may by rule authorize an applicant to submit

an application electronically. An electronically submitted

application shall be considered signed if a digital signature is

transmitted with the application and intended by the applicant to

authenticate the application. For purposes of this subsection,

"digital signature" means an electronic identifier intended by

the person using it to have the same force and effect as the use

of a manual signature.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 515, Sec. 4, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 568, Sec. 2, eff. June 2, 1997;

Acts 1997, 75th Leg., ch. 1171, Sec. 1.30, eff. Sept. 1, 1997.

Sec. 623.075. BOND. (a) Before the department may issue a

permit under this subchapter, the applicant shall file with the

department a bond in an amount set by the department, payable to

the department, and conditioned that the applicant will pay to

the department any damage that might be sustained to the highway

because of the operation of the equipment for which a permit is

issued.

(b) Venue of a suit for recovery on the bond is in Travis

County.

(c) This section applies to the delivery of farm equipment to a

farm equipment dealer. This section does not apply to:

(1) the driving or transporting of farm equipment that is being

used for an agricultural purpose and is driven or transported by

or under the authority of the owner of the equipment; or

(2) a vehicle or equipment operated by a motor carrier

registered under Chapter 643 or Chapter 645.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.141(a), eff.

Sept. 1, 1997.

Sec. 623.076. PERMIT FEE. (a) An application for a permit

under this subchapter must be accompanied by a permit fee of:

(1) $60 for a single-trip permit;

(2) $120 for a permit that is valid for a period not exceeding

30 days;

(3) $180 for a permit that is valid for a period of 31 days or

more but not exceeding 60 days;

(4) $240 for a permit that is valid for a period of 61 days or

more but not exceeding 90 days; or

(5) $270 for a permit issued under Section 623.071(c)(1) or (2).

(a-1) The following amounts collected under Subsection (a) shall

be deposited to the general revenue fund and the remainder

deposited to the credit of the state highway fund:

Amount of Fee

$60 (single-trip permit)

$30

$120 (30-day permit)

$60

$180

$90

$240

$120

$270

$135

(b) The Texas Transportation Commission may adopt rules for the

payment of a fee under Subsection (a). The rules may:

(1) authorize the use of electronic funds transfer;

(2) authorize the use of a credit card issued by:

(A) a financial institution chartered by a state or the United

States; or

(B) a nationally recognized credit organization approved by the

Texas Transportation Commission; and

(3) require the payment of a discount or service charge for a

credit card payment in addition to the fee prescribed by

Subsection (a).

(c) An application for a permit under Section 623.071(c)(3) or

(d) must be accompanied by the permit fee established by the

commission for the permit, not to exceed $7,000. Of each fee

collected under this subsection, the department shall send:

(1) the first $1,000 to the comptroller for deposit to the

credit of the general revenue fund; and

(2) any amount in excess of $1,000 to the comptroller for

deposit to the credit of the state highway fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 515, Sec. 5, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 568, Sec. 3, eff. June 2, 1997;

Acts 1999, 76th Leg., ch. 807, Sec. 2, eff. Sept. 1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 5, eff. September 1, 2007.

Sec. 623.077. HIGHWAY MAINTENANCE FEE. (a) An applicant for a

permit under this subchapter, other than a permit under Section

623.071(c)(3), must also pay a highway maintenance fee in an

amount determined according to the following table:

Vehicle Weight in Pounds

Fee

80,001 to 120,000

$150

120,001 to 160,000

$225

160,001 to 200,000

$300

200,001 and above

$375

(b) The department shall send each fee collected under

Subsection (a) to the comptroller for deposit to the credit of

the state highway fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 568, Sec. 4, eff. June 2,

1997; Acts 1997, 75th Leg., ch. 1423, Sec. 18.16, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 6, eff. September 1, 2007.

Sec. 623.078. VEHICLE SUPERVISION FEE. (a) Each applicant for

a permit under this subchapter for a vehicle that is heavier than

200,000 pounds must also pay a vehicle supervision fee in an

amount determined by the department and designed to recover the

direct cost of providing safe transportation of the vehicle over

the state highway system, including the cost of:

(1) bridge structural analysis;

(2) the monitoring of the trip process; and

(3) moving traffic control devices.

(b) The department shall send each fee collected under

Subsection (a) to the comptroller for deposit to the credit of

the state highway fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 18.17, eff. Sept.

1, 1997.

Sec. 623.079. REGISTRATION OF EQUIPMENT. A permit under this

subchapter may be issued only if the equipment to be operated

under the permit is registered under Chapter 502 for maximum

gross weight applicable to the vehicle under Section 621.101 that

is not heavier than 80,000 pounds overall gross weight.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.080. CONTENTS OF PERMIT. (a) Except as provided by

Subsection (b), a permit under this subchapter must include:

(1) the name of the applicant;

(2) the date of issuance;

(3) the signature of the director of the department or of a

division engineer;

(4) a statement of the kind of equipment to be transported over

the highway, the weight and dimensions of the equipment, and the

kind and weight of each commodity to be transported; and

(5) a statement of any condition on which the permit is issued.

(b) A permit issued under Section 623.071(a) or (b) must also

state:

(1) each highway over which the equipment is to be transported,

if the permit is for a single trip; or

(2) the region or area, as required by rule, over which the

equipment is to be operated, if the permit is for other than a

single trip.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 515, Sec. 6, eff. Sept. 1, 1997.

Sec. 623.081. PERMIT ISSUED BY TELEPHONE. (a) The department

shall provide for issuing a permit by telephone for the operation

of an overweight or oversize motor vehicle over a state highway.

(b) The department shall issue a permit under this section for a

period and at the rate provided by Section 623.076(a).

(c) An applicant for a permit under this section must provide by

telephone to the department:

(1) the information required for a permit issued under Section

623.071(a) or (b), other than the applicant's signature; and

(2) the account number of a credit card approved by the

department.

(d) On granting a permit under this section, the agent shall:

(1) issue to the applicant an approval number; and

(2) provide to the applicant the agent's name, designation, and

office address.

(e) After receiving an approval number, the applicant shall

prepare, on a form provided by the department, a permit with the

information provided to the agent under Subsection (c) and the

information received under Subsection (d).

(f) The applicant shall keep the permit in the vehicle for which

the permit was issued until the day after the date the permit

expires.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995; Acts

1997, 75th Leg., ch. 515, Sec. 7, eff. Sept. 1, 1997.

Sec. 623.082. PENALTIES. (a) A person commits an offense if

the person violates this subchapter.

(b) Except as provided by Subsection (c), an offense under this

section is a misdemeanor punishable:

(1) by a fine of not more than $200;

(2) on conviction within one year after the date of a prior

conviction under this section that was punishable under

Subdivision (1), by a fine of not more than $500, by confinement

in the county jail for not more than 60 days, or by both the fine

and the confinement; or

(3) on conviction within one year after the date of a prior

conviction under this section that was punishable under

Subdivision (2) or this subdivision, by a fine of not more than

$1,000, by confinement in the county jail for not more than six

months, or by both the fine and the confinement.

(c) A corporation is not subject to confinement for an offense

under this section, but two times the maximum fine provided for

in the applicable subdivision of Subsection (b) may be imposed

against the corporation.

(d) The judge shall report a conviction under this section to

the Department of Public Safety. The Department of Public Safety

shall keep a record of each conviction.

(e) If a corporation does not pay a fine assessed under this

section, the district or county attorney for the county in which

the conviction was obtained may file suit to collect the fine.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER E. MANUFACTURED AND INDUSTRIALIZED HOUSING

Sec. 623.091. DEFINITION. In this subchapter, "manufactured

house" means "industrialized building" as defined by Chapter

1202, Occupations Code, "industrialized housing" as defined by

Chapter 1202, Occupations Code, or "manufactured home" as defined

by Chapter 1201, Occupations Code. The term includes a temporary

chassis system or returnable undercarriage used for the

transportation of a manufactured house and a transportable

section of a manufactured house that is transported on a chassis

system or returnable undercarriage and that is constructed so

that it cannot, without dismantling or destruction, be

transported within the legal size limits for a motor vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.836, eff.

Sept. 1, 2003.

Sec. 623.092. PERMIT REQUIREMENT. (a) A manufactured house in

excess of legal size limits for a motor vehicle may not be moved

over a highway, road, or street in this state except in

accordance with a permit issued by the department.

(b) A county or municipality may not require a permit, bond,

fee, or license, in addition to that required by state law, for

the movement of a manufactured house.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.093. CONTENTS OF APPLICATION AND PERMIT. (a) The

application for a permit and the permit must be in the form

prescribed by the department. The permit must show:

(1) the length, width, and height of the manufactured house and

the towing vehicle in combination;

(2) the complete identification or serial number, the Department

of Housing and Urban Development label number, or the state seal

number of the house;

(3) the name of the owner of the house;

(4) the location from which the house is being transported;

(5) the location to which the house is being transported; and

(6) the route for the transportation of the house.

(b) The length of the manufactured house and the towing vehicle

in combination includes the length of the hitch or towing device.

The height is measured from the roadbed to the highest elevation

of the manufactured house. The width of the house or section

includes any roof or eave extension or overhang on either side.

(c) The route must be the shortest distance from the place where

the transportation begins in this state to the place where the

transportation ends in this state and include divided and

interstate systems, except where construction is in progress or

bridge or overpass width or height creates a safety hazard. A

county or municipality may designate to the department the route

to be used inside the territory of the county or municipality.

(d) Repealed by Acts 2005, 79th Leg., Ch. 1284, Sec. 34(3), eff.

June 18, 2005.

(e) Each quarter the department shall send a copy of each permit

for the transportation of a manufactured house that begins or

ends in this state, or provide the essential information in the

permit, to the chief appraiser of the appraisal district in each

county in which the transportation begins or ends.

(f) If an application for a permit to move a manufactured house

is accompanied by a copy of a writ of possession issued by a

court of competent jurisdiction, the applicant is not required to

submit the written statement from the chief appraiser set forth

in Subsection (d).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.142(a), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 791, Sec. 19, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 19.01(107), eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 988, Sec. 4, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.837, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1284, Sec. 34(3), eff. June 18, 2005.

Sec. 623.094. PERMIT ISSUANCE. (a) Except as authorized by

Section 623.095, the department may issue a permit only to:

(1) a person licensed by the Texas Department of Housing and

Community Affairs as a manufacturer, retailer, or installer; or

(2) motor carriers registered with the department.

(b) The license or registration number of the person to whom the

permit is issued shall be affixed to the rear of the manufactured

house during transportation and have letters and numbers that are

at least eight inches high.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.143(a), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 791, Sec. 20, eff. Sept.

1, 1997.

Sec. 623.095. PERMIT TYPES. (a) The department may issue a

single-trip permit for the transportation of a manufactured house

to:

(1) the owner of a manufactured house if:

(A) the title to the manufactured house and the title to the

towing vehicle show that the owner of the manufactured house and

the owner of the towing vehicle are the same person; or

(B) a lease shows that the owner of the manufactured house and

the lessee of the towing vehicle are the same person;

(2) a person authorized to be issued permits by Section 623.094.

(b) A person or owner must have proof of the insurance coverage

required by Section 623.103.

(c) In lieu of a single-trip permit, the department may issue an

annual permit to any person authorized to be issued permits by

Section 623.094 for the transportation of new manufactured homes

from a manufacturing facility to a temporary storage location not

to exceed 20 miles from the point of manufacture. A copy of the

permit must be carried in the vehicle transporting a manufactured

home from the manufacturer to temporary storage. The department

may adopt rules concerning requirements for a permit issued under

this subsection.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.143(b), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 791, Sec. 21, eff. Sept.

1, 1997.

Sec. 623.096. PERMIT FEE. (a) The department shall collect a

fee of $40 for each permit issued under this subchapter. Of each

fee, $19.70 shall be deposited to the credit of the general

revenue fund and the remainder deposited to the credit of the

state highway fund.

(b) The department shall adopt rules concerning fees for each

annual permit issued under Section 623.095(c) at a cost not to

exceed $3,000.

(c) The department may establish an escrow account for the

payment of permit fees.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.144(a), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 791, Sec. 22, eff. Sept.

1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 7, eff. September 1, 2007.

Sec. 623.097. DURATION OF PERMIT. A permit is valid for a

five-day period.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.098. CAUTION LIGHTS. (a) A manufactured house that is

wider than 12 feet must have one rotating amber beacon of not

less than eight inches mounted at the rear of the manufactured

house on the roof or one flashing amber light mounted at each

rear corner of the manufactured house approximately six feet

above ground level. In addition, the towing vehicle must have one

rotating amber beacon of not less than eight inches mounted on

top of the cab.

(b) Each beacon shall be operated during a move under a permit

and while on a highway, road, or street in this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.145(a), eff.

Sept. 1, 1997.

Sec. 623.099. ESCORT FLAG VEHICLE. (a) A manufactured house

that is wider than 16 feet, but is not wider than 18 feet, must

have one escort flag vehicle that must:

(1) precede the house on a two-lane roadway; or

(2) follow the house on a roadway of four or more lanes.

(b) A manufactured house that is wider than 18 feet must be

preceded and followed by escort flag vehicles while moving over a

highway, road, or street in this state.

(c) An escort flag vehicle must have:

(1) on top of the vehicle and visible from the front and rear:

(A) two lights flashing simultaneously; or

(B) one rotating amber beacon of not less than eight inches;

(2) four red 16-inch square flags mounted on the four corners of

the vehicle so that one flag is on each corner; and

(3) signs that:

(A) are mounted on the front and rear of the vehicle; and

(B) have a yellow background and black letters at least eight

inches high stating "wide load."

(d) Two transportable sections of a multisection manufactured

house or two single-section manufactured houses towed in convoy

are considered one house for purposes of the escort flag vehicle

requirements of this section if the distance between the two does

not exceed 1,000 feet.

(e) The department shall publish and annually revise a map or

list of the bridges or overpasses that because of height or width

require an escort flag vehicle to stop oncoming traffic while a

manufactured house crosses the bridge or overpass.

(f) An escort flag vehicle may not be required under this

subchapter except as expressly provided by this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 487, Sec. 1, eff. Sept. 1,

1997.

Sec. 623.100. TIMES AND DAYS OF MOVEMENT. (a) Movement

authorized by a permit issued under this subchapter may be made

on any day, except a national holiday, but shall be made only

during daylight hours.

(b) The department may limit the hours for travel on certain

routes because of heavy traffic conditions.

(c) The department shall publish the limitation on movements

prescribed by this section and the limitations adopted under

Subsection (b) and shall make the publications available to the

public. Each limitation adopted by the department must be made

available to the public before it takes effect.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.101. SPEED LIMIT. (a) A manufactured house or house

trailer may not be towed in excess of the posted speed limit or

55 miles per hour, whichever is less.

(b) In this section, "house trailer" has the meaning assigned by

Section 541.201.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1020, Sec. 4, eff. Sept. 1,

1997.

Sec. 623.102. EQUIPMENT. (a) The brakes on a towing vehicle

and a manufactured house must be capable of stopping the vehicle

and house from an initial velocity of 20 miles per hour in not

more than 40 feet.

(b) Each manufactured house must be equipped with a wiring

harness during transportation over a roadway to provide on the

rear of the house:

(1) right-turn and left-turn signal lights;

(2) braking or stopping lights; and

(3) parking lights.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.103. LIABILITY INSURANCE. A vehicle towing a

manufactured house shall be covered by liability insurance of not

less than $300,000 combined single limit.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.104. CIVIL AND CRIMINAL PENALTIES. (a) A person

commits an offense if the person violates this subchapter. An

offense under this subsection is a Class C misdemeanor, except as

provided by Subsection (d).

(b) A person convicted of an offense under Subsection (a) may

also be assessed a civil penalty of not less than $200 or more

than $500 for failure to:

(1) obtain a permit;

(2) have a required rotating amber beacon on the manufactured

house or towing vehicle;

(3) provide a required escort flag vehicle; or

(4) have the required insurance.

(c) The civil penalty:

(1) may be awarded by a court having jurisdiction over a Class C

misdemeanor; and

(2) shall be paid to the county in which the person was

convicted.

(d) Except as provided by Subsection (e), if the offense

involves the movement of a manufactured house over a highway,

road, or street in this state without a permit issued by the

department, the offense is a misdemeanor punishable by a fine of

$1,000.

(e) If it is shown on the trial of an offense punishable under

Subsection (d) that the defendant has previously been punished

under Subsection (d):

(1) one time, the offense is punishable by a fine of $2,000; or

(2) two or more times, the offense is punishable by a fine of

$4,000.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 988, Sec. 5, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 338, Sec. 48, eff. June 18, 2003.

Sec. 623.105. PENALTY FOR COMPENSATING CERTAIN UNLAWFUL ACTIONS.

(a) A person commits an offense if the person:

(1) provides compensation to another for the movement of a

manufactured home over a highway, road, or street in this state;

and

(2) knows the other person is not authorized by law to move the

home.

(b) An offense under this section is a misdemeanor punishable by

a fine of $1,000.

Added by Acts 2003, 78th Leg., ch. 338, Sec. 49, eff. June 18,

2003.

SUBCHAPTER F. PORTABLE BUILDING UNITS

Sec. 623.121. PERMIT TO MOVE PORTABLE BUILDING UNIT. (a) The

department may issue a permit to a person to operate equipment to

move over a state highway one or more portable building units

that in combination with the towing vehicle are in excess of the

length or width limitations provided by law but less than 80 feet

in length.

(b) The length limitation in this section does not apply to a

truck-tractor or truck-tractor combination towing or carrying the

portable building units.

(c) In this section, "portable building unit" means the

prefabricated structural and other components incorporated and

delivered by the manufacturer as a complete inspected unit with a

distinct serial number. The term includes a fully assembled

configuration, a partially assembled configuration, or a kit or

unassembled configuration, when loaded for transport.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.146(a), eff.

Sept. 1, 1997.

Sec. 623.122. DESIGNATED ROUTE IN MUNICIPALITY. (a) A

municipality having a state highway in its territory shall

designate to the department the route in the municipality to be

used by equipment described by Section 623.121 moving over the

state highway. The department shall show the designated route on

each map routing the equipment.

(b) If a municipality does not designate a route, the department

shall determine the route to be used by the equipment on the

state highway within the municipality.

(c) A municipality may not require a fee or license for movement

of a portable building unit on the route of a state highway

designated by the department or the municipality.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.123. APPLICATION. The application for a permit under

Section 623.121 must:

(1) be in writing;

(2) state the make and model of the portable building unit or

units;

(3) state the length and width of the portable building unit or

units;

(4) state the make and model of the towing vehicle;

(5) state the length and width of the towing vehicle;

(6) state the length and width of the combined portable building

unit or units and towing vehicle;

(7) state each highway over which the portable building unit or

units are to be moved;

(8) indicate the point of origin and destination; and

(9) be dated and signed by the applicant.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.124. FEE. (a) An application for a permit must be

accompanied by a fee of $15.

(b) The department shall send each fee collected under this

section to the comptroller. Of each fee received from the

department, the comptroller shall deposit $7.50 to the credit of

the general revenue fund and $7.50 to the credit of the state

highway fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 8, eff. September 1, 2007.

Sec. 623.126. FORM OF PERMIT. (a) A permit issued under this

subchapter must:

(1) contain the name of the applicant;

(2) be dated and signed by the director of the department, a

division engineer, or a designated agent;

(3) state the make and model of the portable building unit or

units to be transported over the highways;

(4) state the make and model of the towing vehicle;

(5) state the combined length and width of the portable building

unit or units and towing vehicle; and

(6) state each highway over which the portable building unit or

units are to be moved.

(b) A permit is valid if it is substantially in the form

provided by this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.127. DURATION OF PERMIT. A permit issued under this

subchapter is effective for a 10-day period and valid only for a

single continuous movement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.128. TIME OF MOVEMENT. Movement authorized by a permit

issued under this subchapter shall be made only during daylight

hours.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.129. ESCORT FLAG VEHICLE. The escort flag vehicle

requirements provided by Section 623.099 apply to the movement of

portable building units and compatible cargo under this

subchapter as if such building units and cargo were a

manufactured house.

Added by Acts 1997, 75th Leg., ch. 487, Sec. 2, eff. Sept. 1,

1997.

Sec. 623.130. COMPATIBLE CARGO. (a) A permit issued under this

subchapter may authorize the movement of cargo, other than a

portable building unit, manufactured, assembled, or distributed

by a portable building unit manufacturer, as an authorized

distributor if:

(1) the movement is conducted by employees of the manufacturer

or by independent drivers and equipment under exclusive contract

to the manufacturer during the movement;

(2) the movement is to or from a location where the

manufacturer's building units may be legally stored, sold, or

delivered; and

(3) the cargo is compatible with the movement of portable

building units in that:

(A) the cargo does not cause the load to exceed applicable

height or weight limits; and

(B) the cargo is loaded to properly distribute weight, width,

and height to maximize safety and economy without exceeding size

or weight limits authorized for movement of portable building

units.

(b) If cargo moved under this section exceeds any width limit

that would apply to the cargo if it were moved in a manner not

governed by this section, the department shall collect an amount

equal to any fee that would apply to movement of the cargo if the

cargo were moved in a manner not governed by this section in

addition to the fee required under this subchapter.

Added by Acts 1997, 75th Leg., ch. 487, Sec. 2, eff. Sept. 1,

1997.

SUBCHAPTER G. OIL WELL SERVICING AND DRILLING MACHINERY

Sec. 623.141. OPTIONAL PROCEDURE. This subchapter provides an

optional procedure for the issuance of a permit for the movement

of oversize or overweight oil well servicing or oil well drilling

machinery and equipment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.142. PERMIT TO MOVE OIL WELL SERVICING OR DRILLING

MACHINERY. (a) The department may, on application, issue a

permit for the movement over a road or highway under the

jurisdiction of the department of a vehicle that:

(1) is a piece of fixed-load mobile machinery or equipment used

to service, clean out, or drill an oil well; and

(2) cannot comply with the restrictions set out in Subchapter C

of Chapter 621 and Section 621.101.

(b) The department may not issue a permit under this section

unless the vehicle may be moved without material damage to the

highway or serious inconvenience to highway traffic.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.143. DESIGNATED ROUTE IN MUNICIPALITY. (a) A

municipality having a state highway in its territory may

designate to the department the route in the municipality to be

used by a vehicle described by Section 623.142 operating over the

state highway. When the route is designated, the department shall

show the route on each map routing the vehicles.

(b) If a municipality does not designate a route, the department

shall determine the route to be used by a vehicle on a state

highway in the municipality.

(c) A municipality may not require a fee, permit, or license for

movement of vehicles on the route of a state highway designated

by the municipality or department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.144. REGISTRATION OF VEHICLE. A permit under this

subchapter may be issued only if the vehicle is registered under

Chapter 502 for the maximum gross weight applicable to the

vehicle under Section 621.101 or has the distinguishing license

plates as provided by Section 504.504 if applicable to the

vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

280, Sec. 5, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 9, eff. September 1, 2007.

Sec. 623.145. RULES; FORMS AND PROCEDURES; FEES. (a) The Texas

Transportation Commission by rule shall provide for the issuance

of permits under this subchapter. The rules must include each

matter the commission determines necessary to implement this

subchapter and:

(1) requirements for forms and procedures used in applying for a

permit;

(2) conditions with regard to route and time of movement;

(3) requirements for flags, flaggers, and warning devices;

(4) the fee for a permit; and

(5) standards to determine whether a permit is to be issued for

one trip only or for a period established by the commission.

(b) In adopting a rule or establishing a fee, the commission

shall consider and be guided by:

(1) the state's investment in its highway system;

(2) the safety and convenience of the general traveling public;

(3) the registration or license fee paid on the vehicle for

which the permit is requested;

(4) the fees paid by vehicles operating within legal limits;

(5) the suitability of roadways and subgrades on the various

classes of highways of the system;

(6) the variation in soil grade prevalent in the different

regions of the state;

(7) the seasonal effects on highway load capacity;

(8) the highway shoulder design and other highway geometrics;

(9) the load capacity of the highway bridges;

(10) administrative costs;

(11) added wear on highways; and

(12) compensation for inconvenience and necessary delays to

highway users.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.146. VIOLATION OF RULE. A permit under this subchapter

is void on the failure of an owner or the owner's representative

to comply with a rule of the commission or with a condition

placed on the permit, and immediately on the violation, further

movement over the highway of an oversize or overweight vehicle

violates the law regulating the size or weight of a vehicle on a

public highway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.147. DEPOSIT OF FEE IN STATE HIGHWAY FUND. A fee

collected under this subchapter shall be deposited to the credit

of the state highway fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.148. LIABILITY FOR DAMAGE TO HIGHWAYS. (a) By issuing

a permit under this subchapter, the department does not guarantee

that a highway can safely accommodate the movement.

(b) The owner of a vehicle involved in the movement of an

oversize or overweight vehicle, even if a permit has been issued

for the movement, is strictly liable for any damage the movement

causes the highway system or any of its structures or

appurtenances.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.149. DETERMINATION WHETHER VEHICLE SUBJECT TO

REGISTRATION OR ELIGIBLE FOR DISTINGUISHING LICENSE PLATE. (a)

The department may establish criteria to determine whether oil

well servicing, oil well clean out, or oil well drilling

machinery or equipment is subject to registration under Chapter

502 or eligible for the distinguishing license plate provided by

Section 504.504.

(b) Notwithstanding Subsection (a), a vehicle authorized by the

department before August 22, 1963, to operate without

registration under Chapter 502 may not be required to register

under that chapter.

(c) In this section, "oil well servicing, oil well clean out, or

oil well drilling machinery or equipment" means a vehicle

constructed as a machine used solely for servicing, cleaning out,

or drilling an oil well and consisting in general of a mast, an

engine for power, a draw works, and a chassis permanently

constructed or assembled for one or more of those purposes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

280, Sec. 6, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 10, eff. September 1, 2007.

Sec. 623.150. NONAPPLICABILITY OF SUBCHAPTER. This subchapter

does not apply to a person issued a registration certificate

under Chapter 643, even if not all the operations of the person

are performed under that certificate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.147, eff. Sept.

1, 1997.

SUBCHAPTER H. VEHICLES TRANSPORTING SOLID WASTE

Sec. 623.161. DEFINITION. In this subchapter, "solid waste" has

the meaning assigned by Chapter 361, Health and Safety Code,

except that it does not include hazardous waste.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.162. AXLE WEIGHT RESTRICTIONS. A single vehicle used

exclusively to transport solid waste may be operated on a public

highway of this state only if the tandem axle weight is not

heavier than 44,000 pounds, the single axle weight is not heavier

than 21,000 pounds, and the gross weight is not heavier than

64,000 pounds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 941, Sec. 42, eff. Sept. 1,

2001.

Sec. 623.163. SURETY BOND. (a) The owner of a vehicle used

exclusively to transport solid waste with a tandem axle load

heavier than 34,000 pounds shall before operating the vehicle on

a public highway of this state file with the department a surety

bond subject to the approval of the department in the principal

amount set by the department not to exceed $15,000 for each

vehicle.

(b) The bond must be conditioned that the owner of the vehicle

will pay to the state and to any municipality in which the

vehicle is operated on a municipal street, within the limit of

the bond, any damages to a highway or municipal street caused by

the operation of the vehicle.

(c) This section does not apply to a vehicle owned by a

municipality.

(d) A copy of the bond shall be:

(1) carried on the vehicle when the vehicle is on a public

highway; and

(2) presented to an officer authorized to enforce this chapter

on request of the officer.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 942, Sec. 8, eff. Sept. 1,

2001.

Sec. 623.164. INTERSTATE AND DEFENSE HIGHWAYS. (a) This

subchapter does not authorize the operation on the national

system of interstate and defense highways in this state of a

vehicle of a size or weight greater than that authorized by 23

U.S.C. Section 127, as amended.

(b) If the United States authorizes the operation on the

national system of interstate and defense highways of a vehicle

of a size or weight greater than that authorized on January 1,

1983, the new limit automatically takes effect on the national

system of interstate and defense highways in this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.165. PENALTY. A person commits an offense if the

person fails in violation of Section 623.163(d) to carry or

present the copy of the bond filed with the department. An

offense under this section is a misdemeanor punishable by a fine

not to exceed $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 942, Sec. 9, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 1276, Sec. 16.004, eff. Sept. 1,

2003.

Sec. 623.166. DEFENSE TO PROSECUTION: BOND IN EFFECT. (a) It

is a defense to prosecution under Section 623.165 that the person

charged produces a surety bond that complies with Section 623.163

that was valid at the time the offense is alleged to have

occurred.

(b) If the court verifies the bond produced by the person, the

court shall dismiss the charge.

Added by Acts 2001, 77th Leg., ch. 942, Sec. 10, eff. Sept. 1,

2001.

SUBCHAPTER I. UNLADEN LIFT EQUIPMENT MOTOR VEHICLES; ANNUAL

PERMIT

Sec. 623.181. ANNUAL PERMIT. (a) The department may issue an

annual permit for the movement over a highway or road of this

state of an unladen lift equipment motor vehicle that because of

its design for use as lift equipment exceeds the maximum weight

or width limitations prescribed by statute.

(b) The department may issue a permit on receipt of an

application for the permit.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.182. PERMIT FEE. (a) The fee for a permit under this

subchapter is $100.

(b) The department shall send each fee collected under this

subchapter to the comptroller. Of each fee received from the

department, the comptroller shall deposit $50 to the credit of

the general revenue fund and $50 to the credit of the state

highway fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 11, eff. September 1, 2007.

SUBCHAPTER J. UNLADEN LIFT EQUIPMENT MOTOR VEHICLES; TRIP PERMITS

Sec. 623.191. OPTIONAL PROCEDURE. This subchapter provides an

optional procedure for the issuance of a permit for the movement

of an unladen lift equipment motor vehicle that because of its

design for use as lift equipment exceeds the maximum weight and

width limitations prescribed by statute.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.192. PERMIT TO MOVE UNLADEN LIFT EQUIPMENT MOTOR

VEHICLES. (a) The department may, on application, issue a

permit to a person to move over a road or highway under the

jurisdiction of the department an unladen lift equipment motor

vehicle that cannot comply with the restrictions set out in

Subchapter C of Chapter 621 and 621.101.

(b) The department may not issue a permit under this section

unless the vehicle may be moved without material damage to the

highway or serious inconvenience to highway traffic.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.193. DESIGNATED ROUTE IN MUNICIPALITY. (a) A

municipality having a state highway in its territory may

designate to the department the route in the municipality to be

used by a vehicle described by Section 623.192 operating over the

state highway. The department shall show the designated route on

each map routing the vehicle.

(b) If a municipality does not designate a route, the department

shall determine the route of the vehicle on each state highway in

the municipality.

(c) A municipality may not require a fee, permit, or license for

movement of the vehicles on the route of a state highway

designated by the municipality or department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.194. REGISTRATION OF VEHICLE. A permit under this

subchapter may be issued only if the vehicle to be moved is

registered under Chapter 502 for the maximum gross weight

applicable to the vehicle under Section 621.101 or has the

distinguishing license plates as provided by Section 504.504 if

applicable to the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

280, Sec. 7, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 12, eff. September 1, 2007.

Sec. 623.195. RULES; FORMS AND PROCEDURES; FEES. (a) The Texas

Transportation Commission by rule shall provide for the issuance

of a permit under this subchapter. The rules must include each

matter the commission determines necessary to implement this

subchapter and:

(1) requirements for forms and procedures used in applying for a

permit;

(2) conditions with regard to route and time of movement;

(3) requirements for flags, flaggers, and warning devices;

(4) the fee for a permit; and

(5) standards to determine whether a permit is to be issued for

one trip only or for a period established by the commission.

(b) In adopting a rule or establishing a fee, the commission

shall consider and be guided by:

(1) the state's investment in its highway system;

(2) the safety and convenience of the general traveling public;

(3) the registration or license fee paid on the vehicle for

which the permit is requested;

(4) the fees paid by vehicles operating within legal limits;

(5) the suitability of roadways and subgrades on the various

classes of highways of the system;

(6) the variation in soil grade prevalent in the different

regions of the state;

(7) the seasonal effects on highway load capacity;

(8) the highway shoulder design and other highway geometrics;

(9) the load capacity of highway bridges;

(10) administrative costs;

(11) added wear on highways; and

(12) compensation for inconvenience and necessary delays to

highway users.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.196. VIOLATION OF RULE. A permit under this subchapter

is void on the failure of an owner or the owner's representative

to comply with a rule of the commission or with a condition

placed on the permit, and immediately on the violation, further

movement over a highway of an oversize or overweight vehicle

violates the law regulating the size or weight of a vehicle on a

public highway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.197. DEPOSIT OF FEE IN STATE HIGHWAY FUND. A fee

collected under this subchapter shall be deposited to the credit

of the state highway fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.198. LIABILITY FOR DAMAGE TO HIGHWAYS. (a) By issuing

a permit under this subchapter, the department does not guarantee

that a highway can safely accommodate the movement.

(b) The owner of a vehicle involved in the movement of an

oversize or overweight vehicle, even if a permit has been issued

for the movement, is strictly liable for any damage the movement

causes the highway system or any of its structures or

appurtenances.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 623.199. DETERMINATION WHETHER VEHICLE SUBJECT TO

REGISTRATION OR ELIGIBLE FOR DISTINGUISHING LICENSE PLATE. (a)

The department may establish criteria to determine whether an

unladen lift equipment motor vehicle that because of its design

for use as lift equipment exceeds the maximum weight and width

limitations prescribed by statute is subject to registration

under Chapter 502 or eligible for the distinguishing license

plate provided by Section 504.504.

(b) Notwithstanding Subsection (a), a vehicle authorized by the

department before June 11, 1985, to operate without registration

under Chapter 502 may not be required to register under that

chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

280, Sec. 8, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 13, eff. September 1, 2007.

Sec. 623.200. NONAPPLICABILITY OF SUBCHAPTER. This subchapter

does not apply to a person issued a registration certificate

under Chapter 643, even if not all the operations of the person

are performed under that certificate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.147, eff. Sept.

1, 1997.

SUBCHAPTER K. PORT AUTHORITY PERMITS

Sec. 623.210. OPTIONAL PROCEDURE. This subchapter provides an

optional procedure for the issuance of a permit for the movement

of oversize or overweight vehicles carrying cargo on state

highways located in counties contiguous to the Gulf of Mexico or

a bay or inlet opening into the gulf and bordering the United

Mexican States.

Added by Acts 1997, 75th Leg., ch. 1194, Sec. 1, eff. Sept. 1,

1997.

Sec. 623.211. DEFINITION. In this subchapter, "port authority"

means a port authority created or operating under Section 52,

Article III, or Section 59, Article XVI, Texas Constitution.

Added by Acts 1997, 75th Leg., ch. 1194, Sec. 1, eff. Sept. 1,

1997.

Sec. 623.212. PERMITS BY PORT AUTHORITY. The department may

authorize a port authority to issue permits for the movement of

oversize or overweight vehicles carrying cargo on state highways

located in counties contiguous to the Gulf of Mexico or a bay or

inlet opening into the gulf and bordering the United Mexican

States.

Added by Acts 1997, 75th Leg., ch. 1194, Sec. 1, eff. Sept. 1,

1997.

Sec. 623.214. PERMIT FEES. (a) A port authority may collect a

fee for permits issued under this subchapter. Such fees shall not

exceed $80 per trip.

(b) Fees collected under Subsection (a), less administrative

costs, shall be used solely to provide funds for the maintenance

and improvement of state highways subject to this subchapter.

The administrative costs, which may not exceed 15 percent of the

fees collected, may be retained by the port authority. The fees,

less administrative costs, shall be deposited in the State

Highway Fund.

Added by Acts 1997, 75th Leg., ch. 1194, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 624, Sec. 1, eff. June

18, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

61, Sec. 1.01, eff. May 19, 2009.

Sec. 623.215. PERMIT REQUIREMENTS. (a) A permit issued under

this subchapter must include:

(1) the name of the applicant;

(2) the date of issuance;

(3) the signature of the director of the port authority;

(4) a statement of the kind of cargo being transported under the

permit, the maximum weight and dimensions of the equipment, and

the kind and weight of each commodity to be transported provided

the gross weight of such equipment and commodities shall not

exceed 125,000 pounds;

(5) a statement of any condition on which the permit is issued;

(6) a statement of the route designated under Section 623.219;

(7) the name of the driver of the vehicle in which the cargo is

to be transported; and

(8) the location where the cargo was loaded.

(b) A port authority shall report to the department all permits

issued under this subchapter.

Added by Acts 1997, 75th Leg., ch. 1194, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 624, Sec. 2, eff. June

18, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

61, Sec. 1.02, eff. May 19, 2009.

Sec. 623.216. TIME OF MOVEMENT. A permit issued under this

subchapter shall specify the time in which movement authorized by

the permit is allowed.

Added by Acts 1997, 75th Leg., ch. 1194, Sec. 1, eff. Sept. 1,

1997.

Sec. 623.217. SPEED LIMIT. Movement authorized by a permit

issued under this subchapter shall not exceed the posted speed

limit or 55 miles per hour, whichever is less. Violation of this

provision shall constitute a moving violation.

Added by Acts 1997, 75th Leg., ch. 1194, Sec. 1, eff. Sept. 1,

1997.

Sec. 623.218. ENFORCEMENT. The Department of Public Safety

shall have authority to enforce the provisions of this

subchapter.

Added by Acts 1997, 75th Leg., ch. 1194, Sec. 1, eff. Sept. 1,

1997.

Sec. 623.219. ROUTE DESIGNATION. (a) The commission shall,

with the consent of the port authority, designate the most direct

route from the Gateway International Bridge or the Veterans

International Bridge at Los Tomates to the entrance of the Port

of Brownsville using State Highways 48 and 4 or United States

Highways 77 and 83 or using United States Highway 77 and United

States Highway 83, East Loop Corridor, and State Highway 4.

(b) If the commission designates a route or changes the route

designated under this section, the commission shall notify the

port authority of the route not later than the 60th day before

the date that the designation takes effect.

Added by Acts 1997, 75th Leg., ch. 1194, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 624, Sec. 3, eff. June

18, 1999; Acts 2003, 78th Leg., ch. 976, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

411, Sec. 1, eff. June 17, 2005.

Acts 2009, 81st Leg., R.S., Ch.

61, Sec. 1.03, eff. May 19, 2009.

SUBCHAPTER L. VICTORIA COUNTY NAVIGATION DISTRICT PERMITS

Sec. 623.230. OPTIONAL PROCEDURE. This subchapter provides an

optional procedure for the issuance of a permit by the Victoria

County Navigation District for the movement of oversize or

overweight vehicles carrying cargo on state highways located in

Victoria County.

Added by Acts 2003, 78th Leg., ch. 786, Sec. 1, eff. Sept. 1,

2003.

Sec. 623.231. DEFINITION. In this subchapter, "district" means

the Victoria County Navigation District.

Added by Acts 2003, 78th Leg., ch. 786, Sec. 1, eff. Sept. 1,

2003.

Sec. 623.232. ISSUANCE OF PERMITS. The Texas Transportation

Commission may authorize the district to issue permits for the

movement of oversize or overweight vehicles carrying cargo on

state highways located in Victoria County.

Added by Acts 2003, 78th Leg., ch. 786, Sec. 1, eff. Sept. 1,

2003.

Sec. 623.233. MAINTENANCE CONTRACTS. The district shall make

payments to the department to provide funds for the maintenance

of state highways subject to this subchapter.

Added by Acts 2003, 78th Leg., ch. 786, Sec. 1, eff. Sept. 1,

2003.

Sec. 623.234. PERMIT FEES. (a) The district may collect a fee

for permits issued under this subchapter. The fees shall not

exceed $80 per trip.

(b) Fees collected under Subsection (a) shall be used solely to

provide funds for the payments provided for under Section 623.233

less administrative costs, which shall not exceed 15 percent of

the fees collected. The fees shall be deposited in the state

highway fund. Fees deposited in the state highway fund under this

section are exempt from the application of Section 403.095,

Government Code.

Added by Acts 2003, 78th Leg., ch. 786, Sec. 1, eff. Sept. 1,

2003.

Sec. 623.235. PERMIT REQUIREMENTS. (a) A permit issued under

this subchapter must include:

(1) the name of the applicant;

(2) the date of issuance;

(3) the signature of the director of the district;

(4) a statement of the kind of cargo being transported over

Farm-to-Market Road 1432 to and from the Victoria Barge Canal and

up to but not past the intersection with State Highway 185, the

maximum weight and dimensions of the equipment, and the kind and

weight of each commodity to be transported, provided that the

gross weight of such equipment and commodities shall not exceed

125,000 pounds;

(5) a statement of any condition on which the permit is issued;

(6) a statement that the cargo shall only be transported to and

from the Victoria Barge Canal using Farm-to-Market Road 1432 and

may not be transported over State Highway 185;

(7) the name of the driver of the vehicle in which the cargo is

to be transported; and

(8) the location where the cargo was loaded.

(b) The district shall report to the department all permits

issued under this subchapter.

Added by Acts 2003, 78th Leg., ch. 786, Sec. 1, eff. Sept. 1,

2003.

Sec. 623.236. TIME OF MOVEMENT. A permit issued under this

subchapter shall specify the time in which movement authorized by

the permit is allowed.

Added by Acts 2003, 78th Leg., ch. 786, Sec. 1, eff. Sept. 1,

2003.

Sec. 623.237. SPEED LIMIT. Movement authorized by a permit

issued under this subchapter shall not exceed the posted speed

limit or 55 miles per hour, whichever is less. Violation of this

provision shall constitute a moving violation.

Added by Acts 2003, 78th Leg., ch. 786, Sec. 1, eff. Sept. 1,

2003.

Sec. 623.238. ENFORCEMENT. The Department of Public Safety

shall have authority to enforce the provisions of this

subchapter.

Added by Acts 2003, 78th Leg., ch. 786, Sec. 1, eff. Sept. 1,

2003.

Sec. 623.239. RULES. The Texas Transportation Commission may

adopt rules necessary to implement this subchapter.

Added by Acts 2003, 78th Leg., ch. 786, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER M. CHAMBERS COUNTY PERMITS

Sec. 623.250. OPTIONAL PROCEDURE. This subchapter provides an

optional procedure for the issuance of a permit by Chambers

County for the movement of oversize or overweight vehicles

carrying cargo on certain state highways located in Chambers

County.

Added by Acts 2005, 79th Leg., Ch.

538, Sec. 1, eff. June 17, 2005.

Sec. 623.251. DEFINITION. In this subchapter, "county" means

Chambers County.

Added by Acts 2005, 79th Leg., Ch.

538, Sec. 1, eff. June 17, 2005.

Sec. 623.252. ISSUANCE OF PERMITS. (a) The Texas

Transportation Commission may authorize the county to issue

permits for the movement of oversize or overweight vehicles

carrying cargo on state highways located in Chambers County.

(b) A permit issued under this subchapter may authorize:

(1) the transport of cargo only on the following roads in

Chambers County:

(A) Farm-to-Market Road 1405 between its intersection with

Farm-to-Market Road 2354 and its intersection with Farm-to-Market

Road 565;

(B) the frontage road of State Highway 99 located in the Cedar

Crossing Business Park;

(C) Farm-to-Market Road 565 from its intersection with

Farm-to-Market Road 1405 east approximately 6,200 linear feet to

the western edge of the 10-foot pipeline easement recorded at

volume 351, page 760, of the Chambers County deed records; and

(D) Farm-to-Market Road 2354 from its intersection with

Farm-to-Market Road 1405 northwest approximately 300 linear feet

to the termination of the state-maintained portion of the road;

and

(2) the movement of equipment and commodities weighing 100,000

pounds or less.

Added by Acts 2005, 79th Leg., Ch.

538, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1053, Sec. 1, eff. June 19, 2009.

Sec. 623.253. MAINTENANCE CONTRACTS. The county shall make

payments to the department to provide funds for the maintenance

of state highways subject to this subchapter.

Added by Acts 2005, 79th Leg., Ch.

538, Sec. 1, eff. June 17, 2005.

Sec. 623.254. PERMIT FEES. (a) The county may collect a fee

for permits issued under this subchapter. The fee may not exceed

$80 per trip.

(b) Fees collected under Subsection (a) may be used only to

provide funds for the payments under Section 623.253 and for the

county's administrative costs, which may not exceed 15 percent of

the fees collected. The fees shall be deposited in the state

highway fund. Fees deposited in the state highway fund under

this section are exempt from the application of Section 403.095,

Government Code.

Added by Acts 2005, 79th Leg., Ch.

538, Sec. 1, eff. June 17, 2005.

Sec. 623.255. PERMIT REQUIREMENTS. (a) A permit issued under

this subchapter must include:

(1) the name of the applicant;

(2) the date of issuance;

(3) the signature of the designated agent for the county;

(4) a statement of the kind of cargo being transported, the

maximum weight and dimensions of the equipment, and the kind and

weight of each commodity to be transported;

(5) a statement of any condition on which the permit is issued;

(6) a statement that the cargo may be transported in Chambers

County only over the roads described by Section 623.252(b)(1);

and

(7) the location where the cargo was loaded.

(b) The county shall report to the department all permits issued

under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

538, Sec. 1, eff. June 17, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1053, Sec. 2, eff. June 19, 2009.

Sec. 623.256. TIME OF MOVEMENT. A permit issued under this

subchapter must specify the time during which movement authorized

by the permit is allowed.

Added by Acts 2005, 79th Leg., Ch.

538, Sec. 1, eff. June 17, 2005.

Sec. 623.257. SPEED LIMIT. Movement authorized by a permit

issued under this subchapter may not exceed the posted speed

limit or 55 miles per hour, whichever is less. A violation of

this provision constitutes a moving violation.

Added by Acts 2005, 79th Leg., Ch.

538, Sec. 1, eff. June 17, 2005.

Sec. 623.258. ENFORCEMENT. The Department of Public Safety has

authority to enforce this subchapter.

Added by Acts 2005, 79th Leg., Ch.

538, Sec. 1, eff. June 17, 2005.

Sec. 623.259. RULES. The Texas Transportation Commission may

adopt rules necessary to implement this subchapter.

Added by Acts 2005, 79th Leg., Ch.

538, Sec. 1, eff. June 17, 2005.

SUBCHAPTER N. ADMINISTRATIVE SANCTIONS

Sec. 623.271. ADMINISTRATIVE ENFORCEMENT. (a) The department

may investigate and, except as provided by Subsection (f), may

impose an administrative penalty or revoke an oversize or

overweight permit issued under this chapter if the person or the

holder of the permit, as applicable:

(1) provides false information on the permit application or

another form required by the department for the issuance of an

oversize or overweight permit;

(2) violates this chapter, Chapter 621, or Chapter 622;

(3) violates a rule or order adopted under this chapter, Chapter

621, or Chapter 622; or

(4) fails to obtain an oversize or overweight permit if a permit

is required.

(b) The notice and hearing requirements of Section 643.2525

apply to the imposition of an administrative penalty or the

revocation of a permit under this section as if the action were

being taken under that section.

(c) It is an affirmative defense to administrative enforcement

under this section that the person or holder of the permit relied

on the shipper's certificate of weight.

(d) The amount of an administrative penalty imposed under this

section is calculated in the same manner as the amount of an

administrative penalty imposed under Section 643.251.

(e) A person who has been ordered to pay an administrative

penalty under this section and the vehicle that is the subject of

the enforcement order may not be issued a permit under this

chapter until the amount of the penalty has been paid to the

department.

(f) This subsection applies only to a vehicle or combination

that is used to transport agricultural products or timber

products from the place of production to the place of first

marketing or first processing. In connection with a violation of

a vehicle or combination weight restriction or limitation in this

chapter, Chapter 621, or Chapter 622, the department may not

impose an administrative penalty against a person or the holder

of an overweight permit if the weight of the vehicle or

combination involved in the violation did not exceed the

allowable weight by more than three percent.

Added by Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 15, eff. September 1, 2007.

Sec. 623.272. ADMINISTRATIVE PENALTY FOR FALSE INFORMATION ON

CERTIFICATE. (a) The department may investigate and impose an

administrative penalty on a shipper who provides false

information on a shipper's certificate of weight that the shipper

delivers to a person transporting a shipment.

(b) The notice and hearing requirements of Section 643.2525

apply to the imposition of an administrative penalty under this

section as if the action were being taken under that section.

(c) The amount of an administrative penalty imposed under this

section is calculated in the same manner as the amount of an

administrative penalty imposed under Section 643.251.

Added by Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 15, eff. September 1, 2007.

Sec. 623.273. INJUNCTIVE RELIEF. (a) The attorney general, at

the request of the department, may petition a district court for

appropriate injunctive relief to prevent or abate a violation of

this chapter or a rule or order adopted under this chapter.

(b) Venue in a suit for injunctive relief under this section is

in Travis County.

(c) On application for injunctive relief and a finding that a

person is violating or has violated this chapter or a rule or

order adopted under this chapter, the court shall grant the

appropriate relief without bond.

(d) The attorney general and the department may recover

reasonable expenses incurred in obtaining injunctive relief under

this section, including court costs, reasonable attorney's fees,

investigative costs, witness fees, and deposition expenses.

Added by Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 15, eff. September 1, 2007.

Sec. 623.274. SHIPPER'S CERTIFICATE OF WEIGHT. (a) The

department shall prescribe a form to be used for a shipper's

certificate of weight. The form must provide space for the

maximum weight of the shipment being transported.

(b) For a shipper's certificate of weight to be valid, the

shipper must:

(1) certify that the information contained on the form is

accurate; and

(2) deliver the certificate to the motor carrier or other person

transporting the shipment before the motor carrier or other

person applies for an overweight permit under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 15, eff. September 1, 2007.

SUBCHAPTER O. PORT OF CORPUS CHRISTI AUTHORITY ROADWAY PERMITS

Sec. 623.280. OPTIONAL PROCEDURE. This subchapter provides an

optional procedure for the issuance of a permit by the Port of

Corpus Christi Authority for the movement of oversize or

overweight vehicles carrying cargo on a roadway owned and

maintained by the Port of Corpus Christi Authority that is

located in San Patricio County or Nueces County.

Added by Acts 2009, 81st Leg., R.S., Ch.

812, Sec. 1, eff. September 1, 2009.

Sec. 623.281. DEFINITION. In this subchapter, "port authority"

means the Port of Corpus Christi Authority.

Added by Acts 2009, 81st Leg., R.S., Ch.

812, Sec. 1, eff. September 1, 2009.

Sec. 623.282. ISSUANCE OF PERMITS. The port authority may issue

permits for the movement of oversize or overweight vehicles

carrying cargo on a roadway owned and maintained by the port

authority that is located in San Patricio County or Nueces

County. A permit issued under this subchapter is in addition to

other permits required by law.

Added by Acts 2009, 81st Leg., R.S., Ch.

812, Sec. 1, eff. September 1, 2009.

Sec. 623.283. PERMIT FEES. (a) The port authority may collect

a fee for permits issued under this subchapter. The fees may not

exceed $80 per trip.

(b) Fees collected under Subsection (a) shall be used solely for

the construction and maintenance of port authority roadways.

Added by Acts 2009, 81st Leg., R.S., Ch.

812, Sec. 1, eff. September 1, 2009.

Sec. 623.284. PERMIT REQUIREMENTS. A permit issued under this

subchapter must include:

(1) the name of the applicant;

(2) the date of issuance;

(3) the signature of the manager of transportation of the port

authority;

(4) a statement of the kind of cargo being transported, the

maximum weight and dimensions of the equipment, and the kind and

weight of each commodity to be transported;

(5) a statement of any condition on which the permit is issued;

(6) a statement that the cargo may only be transported on

roadways that are owned and maintained by the port authority and

located in San Patricio County or Nueces County; and

(7) the location where the cargo was loaded.

Added by Acts 2009, 81st Leg., R.S., Ch.

812, Sec. 1, eff. September 1, 2009.

Sec. 623.285. TIME OF MOVEMENT. A permit issued under this

subchapter must specify the time in which movement authorized by

the permit is allowed.

Added by Acts 2009, 81st Leg., R.S., Ch.

812, Sec. 1, eff. September 1, 2009.

Sec. 623.286. SPEED LIMIT. Movement authorized by a permit

issued under this subchapter may not exceed the posted speed

limit or 55 miles per hour, whichever is less. Violation of this

provision shall constitute a moving violation.

Added by Acts 2009, 81st Leg., R.S., Ch.

812, Sec. 1, eff. September 1, 2009.

Sec. 623.287. ENFORCEMENT. The Department of Public Safety

shall have authority to enforce the provisions of this

subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

812, Sec. 1, eff. September 1, 2009.

Sec. 623.288. RULES. The Texas Transportation Commission may

adopt rules necessary to implement this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

812, Sec. 1, eff. September 1, 2009.

SUBCHAPTER P. PORT OF CORPUS CHRISTI AUTHORITY SPECIAL FREIGHT

CORRIDOR PERMITS

Sec. 623.301. OPTIONAL PROCEDURE. This subchapter provides an

optional procedure for the issuance of a permit by the Port of

Corpus Christi Authority for the movement of oversize or

overweight vehicles carrying cargo on a state highway special

freight corridor located in San Patricio County.

Added by Acts 2009, 81st Leg., R.S., Ch.

812, Sec. 1, eff. September 1, 2009.

Sec. 623.302. DEFINITIONS. In this subchapter:

(1) "Port authority" means the Port of Corpus Christi Authority;

and

(2) "Special freight corridor" means a highway built by this

state specifically for the movement of oversize or overweight

vehicles carrying cargo in San Patricio County to and from the

port authority's La Quinta terminal.

Added by Acts 2009, 81st Leg., R.S., Ch.

812, Sec. 1, eff. September 1, 2009.

Sec. 623.303. ISSUANCE OF PERMITS. The Texas Transportation

Commission may authorize the port authority to issue permits for

the movement of oversize or overweight vehicles carrying cargo on

state highway special freight corridors located in San Patricio

County. The port authority may issue a permit under this

subchapter only if the cargo being transported weighs 125,000

pounds or less.

Added by Acts 2009, 81st Leg., R.S., Ch.

812, Sec. 1, eff. September 1, 2009.

Sec. 623.304. MAINTENANCE CONTRACTS. The port authority shall

make payments to the department to provide funds for the

maintenance of state highways subject to this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

812, Sec. 1, eff. September 1, 2009.

Sec. 623.305. PERMIT FEES. (a) The port authority may collect

a fee for permits issued under this subchapter. The fees may not

exceed $80 per trip.

(b) Fees collected under Subsection (a) shall be used solely to

provide funds for the payments provided for under Section 623.304

and for the port authority's administrative costs, which may not

exceed 15 percent of the fees collected. The fees shall be

deposited in the state highway fund. Fees deposited in the state

highway fund under this section are exempt from the application

of Section 403.095, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

812, Sec. 1, eff. September 1, 2009.

Sec. 623.306. PERMIT REQUIREMENTS. (a) A permit issued under

this subchapter must include:

(1) the name of the applicant;

(2) the date of issuance;

(3) the signature of the manager of transportation of the port

authority;

(4) a statement of the kind of cargo being transported, the

maximum weight and dimensions of the equipment, and the kind and

weight of each commodity to be transported;

(5) a statement of any condition on which the permit is issued;

(6) a statement that the cargo may only be transported to and

from the port authority's La Quinta terminal in San Patricio

County using a state highway special freight corridor in San

Patricio County; and

(7) the location where the cargo was loaded.

(b) The port authority shall report to the department all

permits issued under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

812, Sec. 1, eff. September 1, 2009.

Sec. 623.307. TIME OF MOVEMENT. A permit issued under this

subchapter must specify the time in which movement authorized by

the permit is allowed.

Added by Acts 2009, 81st Leg., R.S., Ch.

812, Sec. 1, eff. September 1, 2009.

Sec. 623.308. SPEED LIMIT. Movement authorized by a permit

issued under this subchapter may not exceed the posted speed

limit or 55 miles per hour, whichever is less. Violation of this

provision shall constitute a moving violation.

Added by Acts 2009, 81st Leg., R.S., Ch.

812, Sec. 1, eff. September 1, 2009.

Sec. 623.309. ENFORCEMENT. The Department of Public Safety may

enforce the provisions of this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

812, Sec. 1, eff. September 1, 2009.

Sec. 623.310. RULES. The Texas Transportation Commission may

adopt rules necessary to implement this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

812, Sec. 1, eff. September 1, 2009.



CHAPTER 642. IDENTIFYING MARKINGS ON COMMERCIAL MOTOR VEHICLES

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE F. COMMERCIAL MOTOR VEHICLES

CHAPTER 642. IDENTIFYING MARKINGS ON COMMERCIAL MOTOR VEHICLES

Sec. 642.001. DEFINITIONS. In this chapter:

(1) "Motor vehicle" means a motor vehicle, other than a

motorcycle, that is designed or used primarily for the

transportation of persons or property.

(2) "Operator" means the person who is in actual physical

control of a motor vehicle.

(3) "Owner" means a person who has:

(A) legal title to a motor vehicle; or

(B) the right to possess or control the vehicle.

(4) "Road-tractor" means a motor vehicle that is:

(A) used for towing manufactured housing; or

(B) designed and used for drawing other vehicles and not

constructed so as to carry any load independently or as a part of

the weight of a vehicle or load it is drawing.

(5) "Truck-tractor" means a motor vehicle that:

(A) transports passenger cars loaded on the vehicle while the

vehicle is engaged with a semitrailer transporting passenger

cars; or

(B) is designed or used primarily for pulling other vehicles and

constructed to carry only a part of the weight of a vehicle it is

pulling.

(6) "Tow truck" has the meaning assigned that term by Section

2308.002, Occupations Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 4.12(a), eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 23.008, eff. September 1, 2009.

Sec. 642.002. IDENTIFYING MARKINGS ON CERTAIN VEHICLES REQUIRED;

OFFENSE; PENALTY. (a) A person commits an offense if:

(1) the person operates on a public street, road, or highway:

(A) a commercial motor vehicle that has three or more axles;

(B) a truck-tractor;

(C) a road-tractor; or

(D) a tow truck; and

(2) the vehicle does not have on each side of the power unit

identifying markings that comply with the identifying marking

requirements specified by 49 C.F.R. Section 390.21 or that:

(A) show the name of the owner or operator of the vehicle;

(B) have clearly legible letters and numbers of a height of at

least two inches; and

(C) show the motor carrier registration number in clearly

legible letters and numbers, if the vehicle is required to be

registered under this chapter.

(b) A person commits an offense if the person operates on a

public street, road, or highway a tow truck that does not show on

each side of the power unit, in addition to the markings required

by Subsection (a)(2), the city in which the owner or operator

maintains its place of business and the telephone number,

including area code, at that place of business in clearly legible

letters and numbers.

(c) The owner of a vehicle commits an offense if the owner or

operator permits another to operate a vehicle in violation of

Subsection (a) or (b).

(d) The Texas Department of Motor Vehicles by rule may prescribe

additional requirements regarding the form of the markings

required by Subsection (a)(2) that are not inconsistent with that

subsection.

(e) An offense under this section is a Class C misdemeanor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1171, Sec. 4.12, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 566, Sec. 1, eff. June 18,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 2K.01, eff. September 1, 2009.

Sec. 642.003. NONAPPLICABILITY. Section 642.002 does not apply

to a commercial motor vehicle, road-tractor, or truck-tractor

that is:

(1) registered under Section 502.163;

(2) required to be registered under Section 113.131, Natural

Resources Code;

(3) operated in private carriage that is subject to Title 49,

Code of Federal Regulations, Part 397.21;

(4) operated under the direct control, supervision, or authority

of a public utility, as recognized by the legislature, that is

otherwise visibly marked; or

(5) transporting timber products in their natural state from

first point of production or harvest to first point of

processing.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.149(a), eff.

Sept. 1, 1997.



CHAPTER 643. MOTOR CARRIER REGISTRATION

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE F. COMMERCIAL MOTOR VEHICLES

CHAPTER 643. MOTOR CARRIER REGISTRATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 643.001. DEFINITIONS. In this chapter:

(1) "Department" means the Texas Department of Motor Vehicles.

(2) "Director" means:

(A) the executive director of the department; or

(B) an employee of the department who:

(i) is a division or special office director or holds a higher

rank; and

(ii) is designated by the director.

(3) "Hazardous material" has the meaning assigned by 49 U.S.C.

Section 5102.

(4) "Household goods" has the meaning assigned by 49 U.S.C.

Section 13102.

(5) "Insurer" means a person, including a surety, authorized in

this state to write lines of insurance coverage required by this

chapter.

(6) "Motor carrier" means an individual, association,

corporation, or other legal entity that controls, operates, or

directs the operation of one or more vehicles that transport

persons or cargo over a road or highway in this state.

(7) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec.

5.01(a)(1), eff. September 1, 2007.

(7-a) "Unified carrier registration system" means a motor

vehicle registration system established under 49 U.S.C. Section

14504a or a similar federal registration program that replaces

that system.

(8) "Vehicle requiring registration" means a vehicle described

by Section 643.051.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1046, Sec. 5.01(a)(1), eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 16, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 2L.01, eff. September 1, 2009.

Sec. 643.002. EXEMPTIONS. This chapter does not apply to:

(1) motor carrier operations exempt from registration by the

Unified Carrier Registration Act of 2005 (49 U.S.C. Section

14504a) or a motor vehicle registered under the single state

registration system established under 49 U.S.C. Section 14504(c)

when operating exclusively in interstate or international

commerce;

(2) a motor vehicle registered as a cotton vehicle under Section

504.505;

(3) a motor vehicle the department by rule exempts because the

vehicle is subject to comparable registration and a comparable

safety program administered by another governmental entity;

(4) a motor vehicle used to transport passengers operated by an

entity whose primary function is not the transportation of

passengers, such as a vehicle operated by a hotel, day-care

center, public or private school, nursing home, or similar

organization;

(5) a vehicle operating under a private carrier permit issued

under Chapter 42, Alcoholic Beverage Code;

(6) a vehicle operated by a governmental entity; or

(7) a tow truck, as defined by Section 2308.002, Occupations

Code.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec.

17.10(a), eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 603, Sec.

1, eff. Aug. 30, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1046, Sec. 3.06, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 17, eff. September 1, 2007.

Sec. 643.003. RULES. The department may adopt rules to

administer this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997.

Sec. 643.004. PAYMENT OF FEES. (a) The department may adopt

rules on the method of payment of a fee under this chapter,

including:

(1) authorizing the use of:

(A) escrow accounts described by Subsection (b); and

(B) electronic funds transfer or a credit card issued by a

financial institution chartered by a state or the United States

or by a nationally recognized credit organization approved by the

department; and

(2) requiring the payment of a discount or service charge for a

credit card payment in addition to the fee.

(b) The department may establish one or more escrow accounts in

the state highway fund for the prepayment of a fee under this

chapter. Prepaid fees and any fees established by the department

for the administration of this section shall be:

(1) administered under an agreement approved by the department;

and

(2) deposited to the credit of the state highway fund to be

appropriated only to the department for the purposes of

administering this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec.

17.11(a), eff. Sept. 1, 1999.

SUBCHAPTER B. REGISTRATION

Sec. 643.051. REGISTRATION REQUIRED. (a) A motor carrier may

not operate a commercial motor vehicle, as defined by Section

548.001, on a road or highway of this state unless the carrier

registers with the department under this subchapter.

(b) A motor carrier may not operate a vehicle, regardless of

size of the vehicle, to transport household goods for

compensation unless the carrier registers with the department

under this subchapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 6.01, eff. June 14, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1046, Sec. 3.07, eff. September 1, 2007.

Sec. 643.052. APPLICATION. To register under this subchapter a

motor carrier must submit to the department an application on a

form prescribed by the department. The application must include:

(1) the name of the owner and the principal business address of

the motor carrier;

(2) the name and address of the legal agent for service of

process on the carrier in this state, if different;

(3) a description of each vehicle requiring registration the

carrier proposes to operate, including the motor vehicle

identification number, make, and unit number;

(4) a statement as to whether the carrier proposes to transport

household goods or a hazardous material;

(5) a declaration that the applicant has knowledge of all laws

and rules relating to motor carrier safety, including this

chapter, Chapter 644, and Subtitle C;

(6) a certification that the carrier is in compliance with the

drug testing requirements of 49 C.F.R. Part 382, and if the

carrier belongs to a consortium, as defined by 49 C.F.R. Part

382, the names of the persons operating the consortium;

(7) a valid identification number issued to the motor carrier by

or under the authority of the Federal Motor Carrier Safety

Administration or its successor; and

(8) any other information the department by rule determines is

necessary for the safe operation of a motor carrier under this

chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 991, Sec. 9,

eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

919, Sec. 3, eff. September 1, 2009.

Sec. 643.053. FILING OF APPLICATION. An application under

Section 643.052 must be filed with the department and accompanied

by:

(1) an application fee of $100 plus a $10 fee for each vehicle

requiring registration;

(2) evidence of insurance or financial responsibility as

required by Section 643.103(a); and

(3) any insurance filing fee required under Section 643.103(c).

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 1034, Sec. 4,

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1046, Sec. 3.08, eff. September 1, 2007.

Sec. 643.054. DEPARTMENT APPROVAL; ISSUANCE OF CERTIFICATE. (a)

The department shall register a motor carrier under this

subchapter if the carrier complies with Sections 643.052 and

643.053. The department may deny a registration if the applicant

has had a registration revoked under Section 643.252.

(b) The department shall issue a certificate containing a single

registration number to a motor carrier, regardless of the number

of vehicles requiring registration the carrier operates.

(c) To avoid multiple registrations of a single motor carrier,

the department shall adopt simplified procedures for the

registration of motor carriers transporting household goods as

agents for carriers required to register under this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec.

17.12(a), eff. Sept. 1, 1999.

Sec. 643.055. CONDITIONAL ACCEPTANCE. (a) The department may

conditionally accept an incomplete application for registration

under this subchapter if the motor carrier complies with Section

643.053.

(b) The department shall notify a motor carrier that an

application is incomplete and inform the carrier of the

information required for completion. If the motor carrier fails

to provide the information before the 46th day after the date the

department provides the notice, the application is considered

withdrawn, and the department shall retain each fee required by

Section 643.053(1).

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997.

Sec. 643.056. SUPPLEMENTAL REGISTRATION. (a) A motor carrier

required to register under this subchapter shall supplement the

carrier's application for registration before:

(1) the carrier transports a hazardous material or household

goods if the carrier has not provided notice of the

transportation to the department in the carrier's initial or a

supplemental application for registration;

(2) the carrier operates a vehicle requiring registration that

is not described on the carrier's initial or a supplemental

application for registration; or

(3) the carrier changes the carrier's principal business

address, legal agent, ownership, consortium, as defined by 49

C.F.R. Part 382, or name.

(b) The department shall prescribe the form of a supplemental

application for registration under Subsection (a).

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 991, Sec. 10,

eff. Sept. 1, 2003.

Sec. 643.057. ADDITIONAL VEHICLES AND FEES. (a) A motor

carrier may not operate an additional vehicle requiring

registration unless the carrier pays a registration fee of $10

for each additional vehicle and shows the department evidence of

insurance or financial responsibility for the vehicle in an

amount at least equal to the amount set by the department under

Section 643.101.

(b) A motor carrier is not required to pay the applicable

registration fee under Subsection (a) for a vehicle for which the

same fee is required and that replaces a vehicle for which the

fee has been paid.

(c) A registered motor carrier may not transport household goods

or a hazardous material unless the carrier shows the department

evidence of insurance or financial responsibility in an amount at

least equal to the amount set by the department under Section

643.101 for a vehicle carrying household goods or a hazardous

material.

(d) The department may not collect more than $10 in equipment

registration fees for a vehicle registered under both this

subchapter and Chapter 645.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 1034, Sec. 5,

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1046, Sec. 3.09, eff. September 1, 2007.

Sec. 643.058. RENEWAL OF REGISTRATION. (a) Except as provided

in Section 643.061, a registration issued under this subchapter

is valid for one year. The department may adopt a system under

which registrations expire at different times during the year.

(b) At least 30 days before the date on which a motor carrier's

registration expires, the department shall notify the carrier of

the impending expiration. The notice must be in writing and sent

to the motor carrier's last known address according to the

records of the department.

(c) A motor carrier may renew a registration under this

subchapter by:

(1) supplementing the application with any new information

required under Section 643.056;

(2) paying a $10 fee for each vehicle requiring registration;

and

(3) providing the department evidence of continuing insurance or

financial responsibility in an amount at least equal to the

amount set by the department under Section 643.101.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec.

17.13(a), eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 603, Sec.

2, eff. Aug. 30, 1999; Acts 2003, 78th Leg., ch. 1034, Sec. 6,

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1046, Sec. 3.10, eff. September 1, 2007.

Sec. 643.059. CAB CARDS. (a) The department shall issue a cab

card for each vehicle requiring registration. A cab card must:

(1) show the registration number of the certificate issued under

Section 643.054(b);

(2) show the vehicle unit number;

(3) show the vehicle identification number; and

(4) contain a statement that the vehicle is registered to

operate under this subchapter.

(b) The department shall issue cab cards at the time a motor

carrier pays a registration fee under this subchapter. The

department may charge a fee of $1 for each cab card.

(c) A motor carrier required to register under this subchapter

must keep the cab card in the cab of each vehicle requiring

registration the carrier operates.

(d) The department may order a motor carrier to surrender a cab

card if the carrier's registration is suspended or revoked under

Section 643.252.

(e) If the department determines that the cab card system

described by Subsections (a)-(c) is not an efficient means of

enforcing this subchapter, the department by rule may adopt an

alternative method that is accessible by law enforcement

personnel in the field and provides for the enforcement of the

registration requirements of this subchapter.

(f) A cab card or a vehicle registration issued under the

alternative method described in Subsection (e) must be valid for

the same duration of time as a motor carrier's certificate issued

under Section 643.054(b) or Section 643.061(c)(1).

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 603, Sec. 3,

eff. Aug. 30, 1999.

Sec. 643.060. TEMPORARY REGISTRATION OF INTERNATIONAL MOTOR

CARRIER. The department by rule may provide for the temporary

registration of an international motor carrier that provides

evidence of insurance as required for a domestic motor carrier.

The department may charge a fee for a temporary registration in

an amount not to exceed the cost of administering this section.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997.

Sec. 643.061. OPTIONAL REGISTRATION PERIODS. (a) The

department may vary the registration period under this subchapter

by adopting rules that provide for:

(1) an optional two-year registration; and

(2) an optional temporary registration that is valid for less

than one year.

(b) A motor carrier applying for registration under this section

must pay:

(1) a $20 fee for each vehicle registered under Subsection

(a)(1);

(2) a $10 fee for each vehicle registered under Subsection

(a)(2); and

(3) application and insurance filing fees the department by rule

adopts in an amount not to exceed $100 each.

(c) The department shall issue to a motor carrier registering

under this section:

(1) a motor carrier's certificate, in the manner provided by

Section 643.054; and

(2) a cab card or the equivalent of a cab card, in the manner

provided by Section 643.059.

Added by Acts 1999, 76th Leg., ch. 603, Sec. 4, eff. Aug. 30,

1999. Amended by Acts 2003, 78th Leg., ch. 1034, Sec. 7, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1046, Sec. 3.11, eff. September 1, 2007.

Sec. 643.062. LIMITATION ON INTERNATIONAL MOTOR CARRIER. (a) A

foreign-based international motor carrier required to register

under this chapter or registered under Chapter 645 may not

transport persons or cargo in intrastate commerce in this state.

(b) A person may not assist a foreign-based international motor

carrier in violating Subsection (a).

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.14(a), eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 603, Sec. 4, eff. Aug. 30,

1999.

Sec. 643.063. VEHICLES OPERATED UNDER SHORT-TERM LEASE AND

SUBSTITUTE VEHICLES. (a) In this section:

(1) "Leasing business" means a person that leases vehicles

requiring registration.

(2) "Short-term lease" means a lease of 30 days or less.

(b) A vehicle requiring registration operated under a short-term

lease is exempt from the registration requirements of Sections

643.052-643.059. The department shall adopt rules providing for

the operation of these vehicles under flexible procedures. A

vehicle requiring registration operated under a short-term lease

is not required to carry a cab card or other proof of

registration if a copy of the lease agreement is carried in the

cab of the vehicle.

(c) A motor carrier may operate a substitute vehicle without

notifying the department in advance if the substitute is a

temporary replacement because of maintenance, repair, or other

unavailability of the vehicle originally leased. A substitute

vehicle is not required to carry a cab card or other proof of

registration if a copy of the lease agreement for the vehicle

originally leased is carried in the cab of the substitute.

(d) Instead of the registration procedures described by Sections

643.052-643.059, the department shall adopt rules that allow a

leasing business to report annually to the department on the

number of vehicles requiring registration that the leasing

business actually operated in the previous 12 months. The rules

may not require the vehicles operated to be described with

particularity. The registration fee for each vehicle operated may

be paid at the time the report is filed.

(e) A leasing business that registers its vehicles under

Subsection (d) may comply with the liability insurance

requirements of Subchapter C by filing evidence of a contingency

liability policy satisfactory to the department.

(f) Rules adopted by the department under this section:

(1) must be designed to avoid requiring a vehicle to be

registered more than once in a calendar year; and

(2) may allow a leasing business to register a vehicle on behalf

of a lessee.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.15(a), eff. Sept.

1, 1999.

Sec. 643.064. ISSUANCE OF UNITED STATES DEPARTMENT OF

TRANSPORTATION NUMBERS. The department by rule shall provide for

the issuance to a motor carrier of an identification number

authorized by the Federal Motor Carrier Safety Administration. A

rule must conform to rules of the Federal Motor Carrier Safety

Administration or its successor.

Added by Acts 2009, 81st Leg., R.S., Ch.

919, Sec. 4, eff. September 1, 2009.

SUBCHAPTER C. INSURANCE

Sec. 643.101. AMOUNT REQUIRED. (a) A motor carrier required to

register under Subchapter B shall maintain liability insurance in

an amount set by the department for each vehicle requiring

registration the carrier operates.

(b) Except as provided by Section 643.1015, the department by

rule may set the amount of liability insurance required at an

amount that does not exceed the amount required for a motor

carrier under a federal regulation adopted under 49 U.S.C.

Section 13906(a)(1). In setting the amount the department shall

consider:

(1) the class and size of the vehicle; and

(2) the persons or cargo being transported.

(c) A motor carrier required to register under Subchapter B that

transports household goods shall maintain cargo insurance in the

amount required for a motor carrier transporting household goods

under federal law.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1046, Sec.

5.01(a)(2), eff. September 1, 2007.

(e) Unless state law permits a commercial motor vehicle to be

self-insured, any insurance required for a commercial motor

vehicle must be obtained from:

(1) an insurer authorized to do business in this state whose

aggregate net risk, after reinsurance, under any one insurance

policy is not in excess of 10 percent of the insurer's

policyholders' surplus, and credit for such reinsurance is

permitted by law; or

(2) an insurer that meets the eligibility requirements of a

surplus lines insurer pursuant to Chapter 981, Insurance Code.

Notwithstanding any other provision in law, an insurer in

compliance with this subsection shall be deemed to be in

compliance with any rating or financial criteria established for

motor carriers by any political subdivision of the state.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 1034, Sec. 8,

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

144, Sec. 1, eff. May 24, 2005.

Acts 2005, 79th Leg., Ch.

728, Sec. 11.163, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1046, Sec. 5.01(a)(2), eff. September 1, 2007.

Sec. 643.1015. AMOUNT REQUIRED FOR CERTAIN SCHOOL BUSES. (a)

This section applies only to a school bus that:

(1) is owned by a motor carrier required to be registered under

Subchapter B;

(2) is in compliance with the requirements of Chapter 548; and

(3) is operated exclusively within the boundaries of a

municipality by a person who:

(A) holds a driver's license or commercial driver's license of

the appropriate class required for the operation of the school

bus; and

(B) meets the requirements of Section 521.022.

(b) The owner of a school bus shall maintain liability insurance

in the amount of at least $500,000 combined single limit.

(c) In this section, "school bus" means a motor vehicle that is

operated by a motor carrier and used to transport preprimary,

primary, or secondary school students on a route between the

students' residences and a public, private, or parochial school

or day-care facility.

Added by Acts 2005, 79th Leg., Ch.

144, Sec. 2, eff. May 24, 2005.

Sec. 643.102. SELF-INSURANCE. A motor carrier may comply with

Section 643.101 through self-insurance if the carrier

demonstrates to the department that it can satisfy its

obligations for liability for bodily injury or property damage.

In the interest of public safety, the department by rule shall

provide for a responsible system of self-insurance for a motor

carrier.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997.

Sec. 643.103. FILING; EVIDENCE OF INSURANCE; FEES. (a) A motor

carrier that is required to register under Subchapter B must file

with the department evidence of insurance in the amounts required

by Section 643.101 or 643.1015, or evidence of financial

responsibility as described by Section 643.102, in a form

prescribed by the department. The form must be filed:

(1) at the time of the initial registration;

(2) at the time of a subsequent registration if the motor

carrier was required to be continuously registered under

Subchapter B and the carrier failed to maintain continuous

registration;

(3) at the time a motor carrier changes insurers; and

(4) at the time a motor carrier changes ownership, as determined

by rules adopted by the department.

(b) A motor carrier shall keep evidence of insurance in a form

approved by the department in the cab of each vehicle requiring

registration the carrier operates.

(c) The department may charge a fee of $100 for a filing under

Subsection (a).

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

144, Sec. 3, eff. May 24, 2005.

Sec. 643.104. TERMINATION OF INSURANCE COVERAGE. (a) An

insurer may not terminate coverage provided to a motor carrier

registered under Subchapter B unless the insurer provides the

department with notice at least 30 days before the date the

termination takes effect.

(b) Notice under Subsection (a) must be in a form approved by

the department and the Texas Department of Insurance. The

department shall notify the Department of Public Safety and other

law enforcement agencies of each motor carrier whose certificate

of registration has been revoked for failing to maintain

liability insurance coverage.

(c) The Department of Public Safety or a local law enforcement

agency shall confirm that no operations are being performed by a

motor carrier if notice has been received under Subsection (b)

that the certificate of registration for that carrier has been

revoked.

(d) A law enforcement officer may detain or impound any

commercial vehicle operating without liability insurance until

such coverage is properly filed with the department.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 163, Sec. 1,

eff. Sept. 1, 2003.

Sec. 643.105. INSOLVENCY OF INSURER. If an insurer for a motor

carrier becomes insolvent, is placed in receivership, or has its

certificate of authority suspended or revoked and if the carrier

no longer has insurance coverage as required by this subchapter,

the carrier shall file with the department, not later than the

10th day after the date the coverage lapses:

(1) evidence of insurance as required by Section 643.103; and

(2) an affidavit that:

(A) indicates that an accident from which the carrier may incur

liability did not occur while the coverage was not in effect; or

(B) contains a plan acceptable to the department indicating how

the carrier will satisfy claims of liability against the carrier

for an accident that occurred while the coverage was not in

effect.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997.

Sec. 643.106. INSURANCE FOR EMPLOYEES. (a) Notwithstanding any

provision of any law or regulation, a motor carrier that is

required to register under Subchapter B and whose primary

business is transportation for compensation or hire between two

or more municipalities shall protect its employees by obtaining:

(1) workers' compensation insurance coverage as defined under

Subtitle A, Title 5, Labor Code; or

(2) accidental insurance coverage approved by the department

from:

(A) a reliable insurance company authorized to write accidental

insurance policies in this state; or

(B) a surplus lines insurer under Chapter 981, Insurance Code.

(b) The department shall determine the amount of insurance

coverage under Subsection (a)(2). The amount may not be less

than:

(1) $300,000 for medical expenses for at least 104 weeks;

(2) $100,000 for accidental death and dismemberment;

(3) 70 percent of an employee's pre-injury income for at least

104 weeks when compensating for loss of income; and

(4) $500 for the maximum weekly benefit.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec.

17.17(a), eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 886, Sec.

1, eff. Aug. 30, 1999; Acts 2003, 78th Leg., ch. 1276, Sec.

10A.554, eff. Sept. 1, 2003.

SUBCHAPTER D. ECONOMIC REGULATION

Sec. 643.151. PROHIBITION. Except as provided by this

subchapter, the department may not regulate the prices, routes,

or services provided by a motor carrier.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997.

Sec. 643.152. VOLUNTARY STANDARDS. The department may establish

voluntary standards for uniform cargo liability, uniform bills of

lading or receipts for cargo being transported, and uniform cargo

credit. A standard adopted under this section must be consistent

with Subtitle IV, Title 49, United States Code, or a regulation

adopted under that law.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997.

Sec. 643.153. MOTOR CARRIER TRANSPORTING HOUSEHOLD GOODS. (a)

The department shall adopt rules to protect a consumer using the

service of a motor carrier who is transporting household goods

for compensation.

(b) The department may adopt rules necessary to ensure that a

customer of a motor carrier transporting household goods is

protected from deceptive or unfair practices and unreasonably

hazardous activities. The rules must:

(1) establish a formal process for resolving a dispute over a

fee or damage;

(2) require a motor carrier to indicate clearly to a customer

whether an estimate is binding or nonbinding and disclose the

maximum price a customer could be required to pay;

(3) create a centralized process for making complaints about a

motor carrier that also allows a customer to inquire about a

carrier's complaint record; and

(4) require a motor carrier transporting household goods to list

a place of business with a street address in this state and the

carrier's registration number issued under this article in any

print advertising published in this state.

(c) Repealed by Acts 2005, 79th Leg., Ch. 281, Sec. 6.06, eff.

June 14, 2005.

(d) A motor carrier that is required to register under

Subchapter B and that transports household goods shall file a

tariff with the department that establishes maximum charges for

transportation between two or more municipalities. A motor

carrier may comply with this requirement by filing a copy of the

carrier's tariff governing interstate transportation services on

a highway between two or more municipalities. The department

shall make tariffs filed under this subsection available for

public inspection at the department.

(e) The department may not adopt rules regulating the rates,

except as provided by this section, or routes of a motor carrier

transporting household goods.

(f) The unauthorized practice of the insurance business under

Chapter 101, Insurance Code, does not include the offer of

insurance by a household goods motor carrier, or its agent, that

transports goods for up to the full value of a customer's

property transported or stored, if the offer is authorized by a

rule adopted under Subsection (b).

(g) A motor carrier may designate an association or an agent of

an association as its collective maximum ratemaking association

for the purpose of the filing of a tariff under Subsection (d).

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec.

17.19(a), eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 603, Sec.

5, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1276, Sec.

10A.555, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 6.02, eff. June 14, 2005.

Acts 2005, 79th Leg., Ch.

281, Sec. 6.06, eff. June 14, 2005.

Sec. 643.154. ANTITRUST EXEMPTION. (a) Chapter 15, Business

& Commerce Code, does not apply to a discussion or agreement

between a motor carrier that is required to register under

Subchapter B and that transports household goods and an agent of

the carrier involving:

(1) the following matters if they occur under the authority of

the principal carrier:

(A) a rate for the transportation of household goods;

(B) an access, terminal, storage, or other charge incidental to

the transportation of household goods; or

(C) an allowance relating to the transportation of household

goods; or

(2) ownership of the carrier by the agent or membership on the

board of directors of the carrier by the agent.

(b) An agent under Subsection (a) may itself be a motor carrier

required to register under Subchapter B.

(c) The department by rule may exempt a motor carrier required

to register under Subchapter B from Chapter 15, Business &

Commerce Code, for an activity relating to the establishment of a

joint line rate, route, classification, or mileage guide.

(d) A motor carrier that is required to register under

Subchapter B and that transports household goods, or an agent of

the carrier, may enter into a collective ratemaking agreement

with another motor carrier of household goods or an agent of that

carrier concerning the establishment and filing of maximum rates,

classifications, rules, or procedures. The agreement must be

submitted to the department for approval.

(e) The department shall approve an agreement submitted under

Subsection (d) if the agreement provides that each meeting of

parties to the agreement is open to the public and that notice of

each meeting must be given to customers who are multiple users of

the services of a motor carrier that is a party to the agreement.

The department may withhold approval of the agreement if it

determines, after notice and hearing, that the agreement fails to

comply with this subsection.

(f) Unless disapproved by the department, an agreement made

under Subsection (d) is valid, and Chapter 15, Business &

Commerce Code, does not apply to a motor carrier that is a party

to the agreement.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997.

Sec. 643.155. RULES ADVISORY COMMITTEE. (a) The department

shall appoint a rules advisory committee consisting of

representatives of motor carriers transporting household goods

using small, medium, and large equipment, the public, and the

department.

(b) Members of the committee serve at the pleasure of the

department and are not entitled to compensation or reimbursement

of expenses for serving on the committee. The department may

adopt rules to govern the operations of the advisory committee.

(c) The committee shall examine the rules adopted by the

department under Sections 643.153(a) and (b) and make

recommendations to the department on modernizing and streamlining

the rules.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec.

17.19(b), eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 6.03, eff. June 14, 2005.

Sec. 643.156. REGULATION OF ADVERTISING. (a) The department

may not by rule restrict competitive bidding or advertising by a

motor carrier except to prohibit false, misleading, or deceptive

practices.

(b) A rule to prohibit false, misleading, or deceptive practices

may not:

(1) restrict the use of:

(A) any medium for an advertisement;

(B) a motor carrier's advertisement under a trade name; or

(C) a motor carrier's personal appearance or voice in an

advertisement, if the motor carrier is an individual; or

(2) relate to the size or duration of an advertisement by a

motor carrier.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.20(a), eff. Sept.

1, 1999.

SUBCHAPTER F. ENFORCEMENT

Sec. 643.251. ADMINISTRATIVE PENALTY. (a) The department may

impose an administrative penalty against a motor carrier required

to register under Subchapter B that violates this chapter or a

rule or order adopted under this chapter.

(b) Except as provided by this section, the amount of an

administrative penalty may not exceed $5,000. If it is found that

the motor carrier knowingly committed the violation, the penalty

may not exceed $15,000. If it is found that the motor carrier

knowingly committed multiple violations, the aggregate penalty

for the multiple violations may not exceed $30,000. Each day a

violation continues or occurs is a separate violation for

purposes of imposing a penalty.

(c) The amount of the penalty shall be based on:

(1) the seriousness of the violation, including the nature,

circumstances, extent, and gravity of any prohibited act, and the

hazard or potential hazard created to the health, safety, or

economic welfare of the public;

(2) the economic harm to property or the environment caused by

the violation;

(3) the history of previous violations;

(4) the amount necessary to deter future violations;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1396, Sec.

26(1), eff. September 1, 2007.

(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1396, Sec.

26(1), eff. September 1, 2007.

(f) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1396, Sec.

26(1), eff. September 1, 2007.

(g) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1396, Sec.

26(1), eff. September 1, 2007.

(h) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1396, Sec.

26(1), eff. September 1, 2007.

(i) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1396, Sec.

26(1), eff. September 1, 2007.

(j) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1396, Sec.

26(1), eff. September 1, 2007.

(k) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1396, Sec.

26(1), eff. September 1, 2007.

(l) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1396, Sec.

26(1), eff. September 1, 2007.

(m) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1396, Sec.

26(1), eff. September 1, 2007.

(n) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1396, Sec.

26(1), eff. September 1, 2007.

(o) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1396, Sec.

26(1), eff. September 1, 2007.

(p) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1396, Sec.

26(1), eff. September 1, 2007.

(q) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1396, Sec.

26(1), eff. September 1, 2007.

(r) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1396, Sec.

26(1), eff. September 1, 2007.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 18, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 26(1), eff. September 1, 2007.

Sec. 643.252. ADMINISTRATIVE SANCTIONS. (a) The department may

suspend, revoke, or deny a registration issued under this chapter

or place on probation a motor carrier whose registration is

suspended if a motor carrier:

(1) fails to maintain insurance or evidence of financial

responsibility as required by Section 643.101(a), (b), (c), or

(d);

(2) fails to keep evidence of insurance in the cab of each

vehicle as required by Section 643.103(b);

(3) fails to register a vehicle requiring registration;

(4) violates any other provision of this chapter;

(5) knowingly provides false information on any form filed with

the department under this chapter; or

(6) violates a rule or order adopted under this chapter.

(b) The Department of Public Safety may request that the

department suspend or revoke a registration issued under this

chapter or place on probation a motor carrier whose registration

is suspended if a motor carrier has:

(1) an unsatisfactory safety rating under 49 C.F.R. Part 385; or

(2) multiple violations of Chapter 644, a rule adopted under

that chapter, or Subtitle C.

(c) The department shall revoke or deny a registration issued

under this chapter to a for-hire motor carrier of passengers if

the motor carrier is required to register with the Federal Motor

Carrier Safety Administration and the federal registration is

denied, revoked, suspended, or otherwise terminated.

(d) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1396, Sec.

26(2), eff. September 1, 2007.

(e) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1396, Sec.

26(2), eff. September 1, 2007.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec.

17.21(a), eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1034,

Sec. 11, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 6.04, eff. June 14, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 19, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 20, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 26(2), eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

919, Sec. 5, eff. September 1, 2009.

Sec. 643.2525. ADMINISTRATIVE HEARING PROCESS. (a) If the

department determines that a violation has occurred for which an

enforcement action is being taken under Section 643.251 or

643.252, the department shall give written notice to the motor

carrier by first class mail to the carrier's address as shown in

the records of the department.

(b) A notice required by Subsection (a) must include:

(1) a brief summary of the alleged violation;

(2) a statement of each administrative sanction being taken;

(3) the effective date of each sanction;

(4) a statement informing the carrier of the carrier's right to

request a hearing; and

(5) a statement as to the procedure for requesting a hearing,

including the period during which a request must be made.

(c) If not later than the 26th day after the date the notice is

mailed the department receives a written request for a hearing,

the department shall set a hearing and give notice of the hearing

to the carrier. The hearing shall be conducted by an

administrative law judge of the State Office of Administrative

Hearings.

(d) If the motor carrier does not timely request a hearing under

Subsection (c), the department's decision becomes final on the

expiration of the period described by Subsection (c).

(e) The administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the director a proposal

for a decision as to the occurrence of the violation and the

administrative penalties or sanctions.

(f) In addition to a penalty or sanction proposed under

Subsection (e), the administrative law judge shall include in the

proposal for a decision a finding setting out costs, fees,

expenses, and reasonable and necessary attorney's fees incurred

by the state in bringing the proceeding. The director may adopt

the finding and make it a part of a final order entered in the

proceeding.

(g) Based on the findings of fact, conclusions of law, and

proposal for a decision, the director by order may find that a

violation has occurred and impose the sanctions or may find that

a violation has not occurred.

(h) The director shall provide written notice to the motor

carrier of a finding made under Subsection (g) and shall include

in the notice a statement of the right of the carrier to judicial

review of the order.

(i) Before the 31st day after the date the director's order

under Subsection (g) becomes final as provided by Section

2001.144, Government Code, the motor carrier may appeal the order

by filing a petition for judicial review contesting the order.

Judicial review is under the substantial evidence rule.

(j) A petition filed under Subsection (i) stays the enforcement

of the administrative action until the earlier of the 550th day

after the date the petition was filed or the date a final

judgment is rendered by the court.

(k) If the motor carrier is required to pay a penalty or cost

under Subsection (f), failure to pay the penalty or cost before

the 61st day after the date the requirement becomes final is a

violation of this chapter and may result in an additional

penalty, revocation or suspension of a motor carrier

registration, or denial of renewal of a motor carrier

registration.

(l) A motor carrier that is required to pay a penalty, cost,

fee, or expense under this section or Section 643.251 is not

eligible for a reinstatement or renewal of a registration under

this chapter until all required amounts have been paid to the

department.

(m) If the suspension of a motor carrier's registration is

probated, the department may require the carrier to report

regularly to the department on any matter that is the basis of

the probation. Any violation of the probation may result in the

imposition of an administrative penalty or the revocation of the

registration.

(n) All proceedings under this section are subject to Chapter

2001, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 21, eff. September 1, 2007.

Sec. 643.253. OFFENSES AND PENALTIES. (a) A person commits an

offense if the person fails to:

(1) register as required by Subchapter B;

(2) maintain insurance or evidence of financial responsibility

as required by Subchapter C; or

(3) keep a cab card in the cab of a vehicle as required by

Section 643.059.

(b) A person commits an offense if the person solicits the

transportation of household goods for compensation and is not

registered as required by Subchapter B.

(c) Except as provided by Subsection (e), an offense under this

section is a Class C misdemeanor.

(e) An offense under Subsection (b) is a misdemeanor punishable

by a fine of not less than $200 or more than $1,000 per

violation.

(f) A peace officer may issue a citation for a violation under

this section.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec.

17.22(a), eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1034,

Sec. 12, 13, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 6.05, eff. June 14, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1046, Sec. 3.12, eff. September 1, 2007.

Sec. 643.254. INSPECTION OF DOCUMENTS. (a) To investigate an

alleged violation of this chapter or a rule or order adopted

under this chapter, an officer or employee of the department who

has been certified for the purpose by the director may enter a

motor carrier's premises to inspect, copy, or verify the

correctness of a document, including an operation log or

insurance certificate.

(b) The officer or employee may conduct the inspection:

(1) at a reasonable time;

(2) after stating the purpose of the inspection; and

(3) by presenting to the motor carrier:

(A) appropriate credentials; and

(B) a written statement from the department to the motor carrier

indicating the officer's or employee's authority to inspect.

(c) A motor carrier domiciled outside this state must:

(1) designate a location in the state for inspection of records

concerning the alleged violation; or

(2) request that an officer or employee of the department

conduct the inspection at an office of the motor carrier located

outside this state.

(d) A motor carrier requesting an out-of-state inspection will

be responsible for payment of actual expenses incurred by the

department in conducting the inspection.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.150(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 603, Sec. 6,

eff. Aug. 30, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 22, eff. September 1, 2007.

Sec. 643.255. INJUNCTIVE RELIEF. (a) The attorney general, at

the request of the department, may petition a district court for

appropriate injunctive relief to prevent or abate a violation of

this chapter or a rule or order adopted under this chapter.

(b) Venue in a suit for injunctive relief under this section is

in Travis County.

(c) On application for injunctive relief and a finding that a

person is violating or has violated this chapter or a rule or

order adopted under this chapter, the court shall grant the

appropriate relief without bond.

(d) The attorney general and the department may recover

reasonable expenses incurred in obtaining injunctive relief under

this section, including court costs, reasonable attorney's fees,

investigative costs, witness fees, and deposition expenses.

Added by Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 23, eff. September 1, 2007.

Sec. 643.256. CEASE AND DESIST ORDER. The department may issue

a cease and desist order if the department determines that the

action is necessary to:

(1) prevent a violation of this chapter; and

(2) protect the public health and safety.

Added by Acts 2009, 81st Leg., R.S., Ch.

919, Sec. 6, eff. September 1, 2009.



CHAPTER 644. COMMERCIAL MOTOR VEHICLE SAFETY STANDARDS

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE F. COMMERCIAL MOTOR VEHICLES

CHAPTER 644. COMMERCIAL MOTOR VEHICLE SAFETY STANDARDS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 644.001. DEFINITIONS. In this chapter:

(1) "Commercial motor vehicle" means:

(A) a commercial motor vehicle as defined by 49 C.F.R. Section

390.5, if operated interstate; or

(B) a commercial motor vehicle as defined by Section 548.001, if

operated intrastate.

(2) "Department" means the Department of Public Safety.

(3) "Director" means the public safety director.

(4) "Federal hazardous material regulation" means a federal

regulation in 49 C.F.R. Parts 101-199.

(5) "Federal motor carrier safety regulation" means a federal

regulation in Subtitle A, Title 49, or Subchapter B, Chapter III,

Subtitle B, Title 49, Code of Federal Regulations.

(6) "Federal safety regulation" means a federal hazardous

material regulation or a federal motor carrier safety regulation.

(7) "Port of entry" has the meaning assigned by Section 621.001.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.151(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec.

17.24(a), 17.25(a), eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch.

359, Sec. 3, eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1325,

Sec. 16.02, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

313, Sec. 4, eff. September 1, 2005.

Sec. 644.002. CONFLICTS OF LAW. (a) A federal motor carrier

safety regulation prevails over a conflicting provision of this

title applicable to a commercial vehicle operated in interstate

commerce. A rule adopted by the director under this chapter

prevails over a conflicting provision of a federal motor carrier

safety regulation applicable to a commercial vehicle operated in

intrastate commerce.

(b) A safety rule adopted under this chapter prevails over a

conflicting rule adopted by a local government, authority, or

state agency or officer, other than a conflicting rule adopted by

the Railroad Commission of Texas under Chapter 113, Natural

Resources Code.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.151(a), eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

872, Sec. 1, eff. September 1, 2005.

Sec. 644.003. RULES. The department may adopt rules to

administer this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.151(a), eff.

Sept. 1, 1997.

Sec. 644.004. APPLICABILITY TO FOREIGN COMMERCIAL MOTOR

VEHICLES. Except as otherwise provided by law, this chapter also

applies to a foreign commercial motor vehicle, as defined by

Section 648.001.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.26(a), eff. Sept.

1, 1999.

Sec. 644.005. DEPARTMENT DATABASE. The department shall develop

and maintain a database on roadside vehicle inspection reports

for defects on any intermodal equipment. The database shall

include all citations involving intermodal equipment issued by

officers certified under Section 644.101. The database shall be

used to identify violations discovered on intermodal equipment

during a roadside inspection.

Added by Acts 2001, 77th Leg., ch. 1227, Sec. 10, eff. Sept. 1,

2001.

SUBCHAPTER B. ADOPTION OF RULES

Sec. 644.051. AUTHORITY TO ADOPT RULES. (a) The director

shall, after notice and a public hearing, adopt rules regulating:

(1) the safe transportation of hazardous materials; and

(2) the safe operation of commercial motor vehicles.

(b) A rule adopted under this chapter must be consistent with

federal regulations, including federal safety regulations.

(c) The director may adopt all or part of the federal safety

regulations by reference.

(d) Rules adopted under this chapter must ensure that:

(1) a commercial motor vehicle is safely maintained, equipped,

loaded, and operated;

(2) the responsibilities imposed on a commercial motor vehicle's

operator do not impair the operator's ability to operate the

vehicle safely; and

(3) the physical condition of a commercial motor vehicle's

operator enables the operator to operate the vehicle safely.

(e) A motor carrier safety rule adopted by a local government,

authority, or state agency or officer must be consistent with

corresponding federal regulations.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.151(a), eff.

Sept. 1, 1997.

Sec. 644.052. APPLICABILITY OF RULES. (a) Notwithstanding an

exemption provided in the federal safety regulations, other than

an exemption relating to intracity or commercial zone operations

provided in 49 C.F.R. Part 395, a rule adopted by the director

under this chapter applies uniformly throughout this state.

(b) A rule adopted under this chapter applies to a vehicle that

requires a hazardous material placard.

(c) A rule adopted under this chapter may not apply to a vehicle

that is operated intrastate and that is:

(1) a machine generally consisting of a mast, engine, draw

works, and chassis permanently constructed or assembled to be

used and used in oil or water well servicing or drilling;

(2) a mobile crane that is an unladen, self-propelled vehicle

constructed as a machine to raise, shift, or lower weight; or

(3) a vehicle transporting seed cotton.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.151(a), eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

247, Sec. 5, eff. September 1, 2005.

Sec. 644.053. LIMITATIONS OF RULES. (a) A rule adopted under

this chapter may not:

(1) prevent an intrastate operator from operating a vehicle up

to 12 hours following eight consecutive hours off;

(2) require a person to meet the medical standards provided in

the federal motor carrier safety regulations if the person:

(A) was regularly employed in this state as a commercial motor

vehicle operator in intrastate commerce before August 28, 1989;

and

(B) is not transporting property that requires a hazardous

material placard;

(3) require a person who returns to the work-reporting location,

is released from work within 12 consecutive hours, has at least

eight consecutive hours off between each 12-hour period the

person is on duty, and operates within a 150-air-mile radius of

the normal work-reporting location to maintain a driver's record

of duty status as described by 49 C.F.R. Section 395.8, provided

that the person maintains time records in compliance with 49

C.F.R. Section 395.1(e)(5) and documents that verify the truth

and accuracy of the time records such as:

(A) business records maintained by the owner that provide the

date, time, and location of the delivery of a product or service;

or

(B) documents required to be maintained by law, including

delivery tickets or sales invoices, that provide the date of

delivery and the quantity of merchandise delivered; or

(4) impose during a planting or harvesting season maximum

driving and on-duty times on an operator of a vehicle

transporting an agricultural commodity in intrastate commerce for

agricultural purposes from the source of the commodity to the

first place of processing or storage or the distribution point

for the commodity, if the place is located within 150 air miles

of the source.

(b) For purposes of Subsection (a)(3)(A), an owner's time

records must at a minimum include:

(1) the time an operator reports for duty each day;

(2) the number of hours an operator is on duty each day;

(3) the time an operator is released from duty each day; and

(4) an operator's signed statement in compliance with 49 C.F.R.

Section 395.8(j)(2).

(c) In this section, "agricultural commodity" means an

agricultural, horticultural, viticultural, silvicultural, or

vegetable product, bees or honey, planting seed, cottonseed,

rice, livestock or a livestock product, or poultry or a poultry

product that is produced in this state, either in its natural

form or as processed by the producer, including woodchips.

(d) A rule adopted by the director under this chapter that

relates to hours of service, an operator's record of duty status,

or an operator's daily log, for operations outside a 150-mile

radius of the normal work-reporting location, also applies to and

must be complied with by a motor carrier of household goods not

using a commercial motor vehicle. In this subsection:

(1) "commercial motor vehicle" has the meaning assigned by

Section 548.001; and

(2) "motor carrier" has the meaning assigned by Section 643.001.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.151(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec.

17.27(a), 17.27(b), eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

872, Sec. 2, eff. September 1, 2005.

Sec. 644.054. REGULATION OF CONTRACT CARRIERS OF CERTAIN

PASSENGERS. (a) This section applies only to a contract carrier

that transports an operating employee of a railroad on a road or

highway of this state in a vehicle designed to carry 15 or fewer

passengers.

(b) The department shall adopt rules regulating the operation of

a contract carrier to which this section applies. The rules

must:

(1) prohibit a person from operating a vehicle for more than 12

hours in a day;

(2) require a person who operates a vehicle for the number of

consecutive hours or days the department determines is excessive

to rest for a period determined by the department;

(3) require a contract carrier to keep a record of all hours a

vehicle subject to regulation under this section is operated;

(4) require a contract carrier to perform alcohol and drug

testing of vehicle operators on employment, on suspicion of

alcohol or drug abuse, and periodically as determined by the

department;

(5) require a contract carrier, at a minimum, to maintain

liability insurance in the amount of $1.5 million for each

vehicle; and

(6) be determined by the department to be necessary to protect

the safety of a passenger being transported or the general

public.

(c) The department shall inform contract carriers and railroad

companies that employ contract carriers of the requirements of

state statutes applicable to contract carriers.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.28(a), eff. Sept.

1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

126, Sec. 1, eff. September 1, 2009.

SUBCHAPTER C. ADMINISTRATIVE ENFORCEMENT

Sec. 644.101. CERTIFICATION OF CERTAIN PEACE OFFICERS. (a) The

department shall establish procedures, including training, for

the certification of municipal police officers, sheriffs, and

deputy sheriffs to enforce this chapter.

(b) A police officer of any of the following municipalities is

eligible to apply for certification under this section:

(1) a municipality with a population of 50,000 or more;

(2) a municipality with a population of 25,000 or more any part

of which is located in a county with a population of 500,000 or

more;

(3) a municipality with a population of less than 25,000:

(A) any part of which is located in a county with a population

of 2.4 million; and

(B) that contains or is adjacent to an international port;

(4) a municipality with a population of at least 34,000 that is

located in a county that borders two or more states;

(5) a municipality any part of which is located in a county

bordering the United Mexican States; or

(6) a municipality with a population of less than 5,000 that is

located:

(A) adjacent to a bay connected to the Gulf of Mexico; and

(B) in a county adjacent to a county with a population greater

than 3.3 million.

(c) A sheriff or a deputy sheriff of a county bordering the

United Mexican States or of a county with a population of 2.2

million or more is eligible to apply for certification under this

section.

(d) A sheriff, a deputy sheriff, or any peace officer that does

not attend continuing education courses on the enforcement of

traffic and highway laws and on the use of radar equipment as

prescribed by Subchapter F, Chapter 1701, Occupations Code, shall

not enforce traffic and highway laws.

(e) The department by rule shall establish reasonable fees

sufficient to recover from a municipality or a county the cost of

certifying its peace officers under this section.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.151(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec.

17.29(a), eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1189,

Sec. 39, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1227, Sec.

11, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

508, Sec. 2, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

702, Sec. 1, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1030, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 23.009, eff. September 1, 2009.

Sec. 644.102. MUNICIPAL AND COUNTY ENFORCEMENT REQUIREMENTS.

(a) The department by rule shall establish uniform standards for

municipal or county enforcement of this chapter.

(b) A municipality or county that engages in enforcement under

this chapter:

(1) shall pay all costs relating to the municipality's or

county's enforcement;

(2) may not be considered, in the context of a federal grant

related to this chapter:

(A) a party to a federal grant agreement, except as provided by

Subsection (b-1); or

(B) a grantee under a federal grant to the department; and

(3) must comply with the standards established under Subsection

(a).

(b-1) Subsection (b) does not prohibit a municipality or county

from receiving High Priority Activity Funds provided under the

federal Motor Carrier Safety Assistance Program.

(c) Municipal or county enforcement under Section 644.103(b) is

not considered departmental enforcement for purposes of

maintaining levels of effort required by a federal grant.

(d) In each fiscal year, a municipality may retain fines from

the enforcement of this chapter in an amount not to exceed 110

percent of the municipality's actual expenses for enforcement of

this chapter in the preceding fiscal year, as determined by the

comptroller after reviewing the most recent municipal audit

conducted under Section 103.001, Local Government Code. If there

are no actual expenses for enforcement of this chapter in the

most recent municipal audit, a municipality may retain fines in

an amount not to exceed 110 percent of the amount the comptroller

estimates would be the municipality's actual expenses for

enforcement of this chapter during the year.

(e) In each fiscal year, a county may retain fines from the

enforcement of this chapter in an amount not to exceed 110

percent of the county's actual expenses for enforcement of this

chapter in the preceding fiscal year, as determined by the

comptroller after reviewing the most recent county audit

conducted under Chapter 115, Local Government Code. If there are

no actual expenses for enforcement of this chapter in the most

recent county audit, a county may retain fines in an amount not

to exceed 110 percent of the amount the comptroller estimates

would be the county's actual expenses for enforcement of this

chapter during the year.

(f) A municipality or county shall send to the comptroller the

proceeds of all fines that exceed the limit imposed by Subsection

(d) or (e). The comptroller shall then deposit the remaining

funds to the credit of the Texas Department of Transportation.

(g) The department shall revoke or rescind the certification of

any peace officer who fails to comply with any standard

established under Subsection (a).

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.151(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 292, Sec. 1,

eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1227, Sec. 12, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

258, Sec. 13.01, eff. September 1, 2007.

Sec. 644.103. DETENTION OF VEHICLES. (a) An officer of the

department may stop, enter, or detain on a highway or at a port

of entry a motor vehicle that is subject to this chapter.

(b) A municipal police officer who is certified under Section

644.101 may stop, enter, or detain on a highway or at a port of

entry within the territory of the municipality a motor vehicle

that is subject to this chapter. A sheriff or deputy sheriff who

is certified under Section 644.101 may stop, enter, or detain on

a highway or at a port of entry within the territory of the

county a motor vehicle that is subject to this chapter.

(c) A person who detains a vehicle under this section may

prohibit the further operation of the vehicle on a highway if the

vehicle or operator of the vehicle is in violation of a federal

safety regulation or a rule adopted under this chapter.

(d) A noncommissioned employee of the department who is

certified for the purpose by the director and who is supervised

by an officer of the department may, at a commercial motor

vehicle inspection site, stop, enter, or detain a motor vehicle

that is subject to this chapter. If the employee's inspection

shows that an enforcement action, such as the issuance of a

citation, is warranted for a violation of this title or a rule

adopted under this title, including a federal safety regulation

adopted under this chapter, the noncommissioned employee may take

enforcement action only if the employee is under the supervision

of an officer of the department.

(e) The department's training and other requirements for

certification of a noncommissioned employee of the department

under this section must be the same as the training and

requirements, other than the training and requirements for

becoming and remaining a peace officer, for officers who enforce

this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.151(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec.

17.31(a), eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1189,

Sec. 40, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1227, Sec.

13, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 359, Sec. 4,

eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 16.03,

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

313, Sec. 5, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

12, Sec. 2, eff. April 23, 2007.

Sec. 644.104. INSPECTION OF PREMISES. (a) An officer or

employee of the department who has been certified for the purpose

by the director may enter a motor carrier's premises to:

(1) inspect real property, including a building, or equipment;

or

(2) copy or verify the correctness of documents, including

records or reports, required to be kept or made by rules adopted

under this chapter.

(b) The officer or employee may conduct the inspection:

(1) at a reasonable time;

(2) after stating the purpose of the inspection; and

(3) by presenting to the motor carrier:

(A) appropriate credentials; and

(B) a written statement from the department to the motor carrier

indicating the officer's or employee's authority to inspect.

(c) The department may use an officer to conduct an inspection

under this section if the inspection involves a situation that

the department determines to reasonably require the use or

presence of an officer to accomplish the inspection.

(d) The department's training and other requirements for

certification of a noncommissioned employee of the department

under this section must be the same as the training and

requirements, other than the training and requirements for

becoming and remaining a peace officer, for officers who enforce

this chapter.

(e) A municipal police officer who is certified under Section

644.101 may enter a motor carrier's premises to inspect equipment

on a per unit basis or in a manner agreeable between the motor

carrier and the enforcement entity:

(1) at a reasonable time;

(2) after stating the purpose of the inspection; and

(3) by presenting to the motor carrier appropriate credentials.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.151(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 1189, Sec.

41, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 642, Sec. 1,

eff. June 13, 2001.

SUBCHAPTER D. OFFENSES, PENALTIES, AND JUDICIAL ENFORCEMENT

Sec. 644.151. CRIMINAL OFFENSE. (a) A person commits an

offense if the person:

(1) violates a rule adopted under this chapter; or

(2) does not permit an inspection authorized under Section

644.104.

(b) An offense under this section is a Class C misdemeanor.

(c) Each day a violation continues under Subsection (a)(1) or

each day a person refuses to allow an inspection described under

Subsection (a)(2) is a separate offense.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.151(a), eff.

Sept. 1, 1997.

Sec. 644.152. CIVIL PENALTY. (a) A person who does not permit

an inspection authorized by Section 644.104 is liable to the

state for a civil penalty in an amount not to exceed $1,000.

(b) The attorney general may sue to collect the penalty in:

(1) the county in which the violation is alleged to have

occurred; or

(2) Travis County.

(c) The penalty provided by this section is in addition to the

penalty provided by Section 644.151.

(d) Each day a person refuses to permit an inspection described

by Subsection (a) is a separate violation for purposes of

imposing a penalty.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.151(a), eff.

Sept. 1, 1997.

Sec. 644.153. ADMINISTRATIVE PENALTY. (a) The department may

impose an administrative penalty against a person who violates:

(1) a rule adopted under this chapter; or

(2) a provision of Subchapter C that the department by rule

subjects to administrative penalties.

(b) To be designated as subject to an administrative penalty

under Subsection (a)(2), a provision must relate to the safe

operation of a commercial motor vehicle.

(c) The department shall:

(1) designate one or more employees to investigate violations

and conduct audits of persons subject to this chapter; and

(2) impose an administrative penalty if the department discovers

a violation that is covered by Subsection (a) or (b).

(d) A penalty under this section may not exceed the maximum

penalty provided for a violation of a similar federal safety

regulation.

(e) If the department determines to impose a penalty, the

department shall issue a notice of claim. The department shall

send the notice of claim by certified mail, registered mail,

personal delivery, or another manner of delivery that records the

receipt of the notice by the person responsible. The notice of

claim must include a brief summary of the alleged violation and a

statement of the amount of the recommended penalty and inform the

person that the person is entitled to a hearing on the occurrence

of the violation, the amount of the penalty, or both the

occurrence of the violation and the amount of the penalty. A

person who is subject to an administrative penalty imposed by the

department under this section is required to pay the penalty or

respond to the department within 20 days of receipt of the

department's notice of claim.

(f) Before the 21st day after the date the person receives the

notice of claim, the person may:

(1) accept the determination and pay the recommended penalty; or

(2) make a written request for an informal hearing or an

administrative hearing on the occurrence of the violation, the

amount of the penalty, or both the occurrence of the violation

and the amount of the penalty.

(g) At the conclusion of an informal hearing requested under

Subsection (f), the department may modify the recommendation for

a penalty.

(h) If the person requests an administrative hearing, the

department shall set a hearing and give notice of the hearing to

the person. The hearing shall be held by an administrative law

judge of the State Office of Administrative Hearings. The

administrative law judge shall make findings of fact and

conclusions of law and promptly issue to the director a proposal

for a decision as to the occurrence of the violation and the

amount of a proposed penalty.

(i) If a penalty is proposed under Subsection (h), the

administrative law judge shall include in the proposal for a

decision a finding setting out costs, fees, expenses, and

reasonable and necessary attorney's fees incurred by the state in

bringing the proceeding. The director may adopt the finding and

make it a part of a final order entered in the proceeding.

(j) Based on the findings of fact, conclusions of law, and

proposal for a decision, the director by order may find that a

violation has occurred and impose a penalty or may find that no

violation occurred. The director may, pursuant to Section

2001.058(e), Government Code, increase or decrease the amount of

the penalty recommended by the administrative law judge within

the limits prescribed by this chapter.

(k) Notice of the director's order shall be given to the

affected person in the manner required by Chapter 2001,

Government Code, and must include a statement that the person is

entitled to seek a judicial review of the order.

(l) Before the 31st day after the date the director's order

becomes final as provided by Section 2001.144, Government Code,

the person must:

(1) pay the amount of the penalty;

(2) pay the amount of the penalty and file a petition for

judicial review contesting:

(A) the occurrence of the violation;

(B) the amount of the penalty; or

(C) both the occurrence of the violation and the amount of the

penalty; or

(3) without paying the amount of the penalty, file a petition

for judicial review contesting:

(A) the occurrence of the violation;

(B) the amount of the penalty; or

(C) both the occurrence of the violation and the amount of the

penalty.

(m) Within the 30-day period under Subsection (l), a person who

acts under Subsection (l) may:

(1) stay enforcement of the penalty by:

(A) paying the amount of the penalty to the court for placement

in an escrow account; or

(B) filing with the court a supersedeas bond approved by the

court for the amount of the penalty that is effective until all

judicial review of the director's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court an affidavit of the person stating

that the person is financially unable to pay the amount of the

penalty and is financially unable to give the supersedeas bond;

and

(B) sending a copy of the affidavit to the director by certified

mail.

(n) Before the sixth day after the date the director receives a

copy of an affidavit filed under Subsection (m)(2), the

department may file with the court a contest to the affidavit.

The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay the enforcement

of the penalty if the court finds that the alleged facts are

true. The person who files an affidavit under Subsection (m)(2)

has the burden of proving that the person is financially unable

to:

(1) pay the amount of the penalty; and

(2) file the supersedeas bond.

(o) If the person does not pay the amount of the penalty and the

enforcement of the penalty is not stayed, the director may:

(1) refer the matter to the attorney general for collection of

the amount of the penalty;

(2) initiate an impoundment proceeding under Subsection (q); or

(3) refer the matter to the attorney general and initiate the

impoundment proceeding.

(p) A person who fails to pay, or becomes delinquent in the

payment of an administrative penalty imposed by the department

under this subchapter may not operate or direct the operation of

a commercial motor vehicle on the highways of this state until

the administrative penalty has been remitted to the department.

(q) The department shall impound any commercial motor vehicle

owned or operated by a person in violation of Subsection (p)

after the department has first served the person with a notice of

claim. Service of the notice may be by certified mail, registered

mail, personal delivery, or any other manner of delivery showing

receipt of the notice.

(r) A commercial motor vehicle impounded by the department under

Subsection (q) shall remain impounded until the administrative

penalties imposed against the person are remitted to the

department, except that an impounded commercial motor vehicle

left at a vehicle storage facility controlled by the department

or any other person shall be considered an abandoned motor

vehicle on the 11th day after the date of impoundment if the

delinquent administrative penalty is not remitted to the

department before that day. Chapter 683 applies to the commercial

motor vehicle, except that the department is entitled to receive

from the proceeds of the sale the amount of the delinquent

administrative penalty and costs.

(s) All costs associated with the towing and storage of the

commercial motor vehicle and load shall be the responsibility of

the person and not the department or the State of Texas.

(t) A proceeding under this section is subject to Chapter 2001,

Government Code.

(u) Each penalty collected under this section shall be deposited

to the credit of the Texas mobility fund.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.151(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 292, Sec. 2,

eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 359, Sec. 5, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 11.08, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 11.08, 16.04,

eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 23.001(85), eff. September 1, 2005.

Sec. 644.154. SUIT FOR INJUNCTION. (a) The attorney general

shall sue to enjoin a violation or a threatened violation of a

rule adopted under this chapter on request of the director.

(b) The suit must be brought in the county in which the

violation or threat is alleged to have occurred.

(c) The court may grant the director, without bond or other

undertaking:

(1) a prohibitory or mandatory injunction, including a temporary

restraining order; or

(2) after notice and hearing, a temporary or permanent

injunction.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.151(a), eff.

Sept. 1, 1997.

Sec. 644.155. COMPLIANCE REVIEW AND SAFETY AUDIT PROGRAM. The

department shall implement and enforce a compliance review and

safety audit program similar to the federal program established

under 49 C.F.R. Part 385 for any person who owns or operates a

commercial motor vehicle that is domiciled in this state.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.151(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 292, Sec. 3,

eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 359, Sec. 6, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 16.05, eff.

Sept. 1, 2003.

SUBCHAPTER E. ROUTING OF HAZARDOUS MATERIALS

Sec. 644.201. ADOPTION OF RULES. (a) The Texas Transportation

Commission shall adopt rules under this subchapter consistent

with 49 C.F.R. Part 397 for the routing of nonradioactive

hazardous materials.

(b) Rules concerning signage, public participation, and

procedural requirements may impose more stringent requirements

than provided by 49 C.F.R. Part 397.

(c) The rules must provide for consultation with a political

subdivision when a route is being proposed within the

jurisdiction of the political subdivision.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.32(a), eff. Sept.

1, 1999.

Sec. 644.202. DESIGNATION OF ROUTE. (a) A political

subdivision of this state or a state agency may designate a route

for the transportation of nonradioactive hazardous materials over

a public road or highway in this state only if the Texas

Department of Transportation approves the route.

(b) A municipality with a population of more than 750,000 shall

develop a route for commercial motor vehicles carrying hazardous

materials on a road or highway in the municipality and submit the

route to the Texas Department of Transportation for approval. If

the Texas Department of Transportation determines that the route

complies with all applicable federal and state regulations

regarding the transportation of hazardous materials, the Texas

Department of Transportation shall approve the route and notify

the municipality of the approved route.

(c) The Texas Transportation Commission may designate a route

for the transportation of nonradioactive hazardous materials over

any public road or highway in this state. The designation may

include a road or highway that is not a part of the state highway

system only on the approval of the governing body of the

political subdivision that maintains the road or highway.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.32(a), eff. Sept.

1, 1999.

Sec. 644.203. SIGNS. (a) The Texas Department of

Transportation shall provide signs for a designated route under

Section 644.202(c) over a road or highway that is not part of the

state highway system. Notwithstanding Section 222.001, the Texas

Department of Transportation may use money in the state highway

fund to pay for the signs.

(b) The political subdivision that maintains the road or highway

shall bear the costs for installation and maintenance of the

signs.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.32(a), eff. Sept.

1, 1999.

SUBCHAPTER F. REPORT ON ALCOHOL AND DRUG TESTING

Sec. 644.251. DEFINITIONS. In this subchapter:

(1) "Employee" has the meaning assigned by 49 C.F.R. Section

40.3.

(2) "Valid positive result" means:

(A) an alcohol concentration of 0.04 or greater on an alcohol

confirmation test; or

(B) a result at or above the cutoff concentration levels listed

in 49 C.F.R. Section 40.87 on a confirmation drug test.

Added by Acts 2005, 79th Leg., Ch.

9, Sec. 2, eff. September 1, 2005.

Sec. 644.252. REPORT OF REFUSAL AND CERTAIN RESULTS. (a) An

employer required to conduct alcohol and drug testing of an

employee who holds a commercial driver's license under Chapter

522 under federal safety regulations as part of the employer's

drug testing program or consortium, as defined by 49 C.F.R. Part

382, shall report to the department:

(1) a valid positive result on an alcohol or drug test performed

and whether the specimen producing the result was a dilute

specimen, as defined by 49 C.F.R. Section 40.3;

(2) a refusal to provide a specimen for an alcohol or drug test;

or

(3) an adulterated specimen or substituted specimen, as those

terms are defined by 49 C.F.R. Section 40.3, on an alcohol or

drug test performed.

(b) The department shall maintain the information provided under

this section.

(c) Information maintained under this section is confidential

and only subject to release as provided by Section 521.053.

Added by Acts 2005, 79th Leg., Ch.

9, Sec. 2, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

367, Sec. 1, eff. September 1, 2007.



CHAPTER 645. SINGLE STATE REGISTRATION

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE F. COMMERCIAL MOTOR VEHICLES

CHAPTER 645. SINGLE STATE REGISTRATION

Sec. 645.001. FEDERAL MOTOR CARRIER REGISTRATION. The Texas

Department of Motor Vehicles may, to the fullest extent

practicable, participate in a federal motor carrier registration

program under the unified carrier registration system as defined

by Section 643.001 or a single state registration system

established under federal law.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.152(a), eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 24, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 2M.01, eff. September 1, 2009.

Sec. 645.002. FEES. (a) The department may charge a motor

carrier holding a permit issued under Subtitle IV, Title 49,

United States Code, a fee for filing proof of insurance

consistent with 49 U.S.C. Section 14504 not to exceed the maximum

fee established under federal law.

(b) The department may adopt rules regarding the method of

payment of a fee under this chapter. The rules may:

(1) authorize the use of an escrow account described by

Subsection (c), an electronic funds transfer, or a valid credit

card issued by a financial institution chartered by a state or

the United States or by a nationally recognized credit

organization approved by the department; and

(2) require the payment of a discount or service charge for a

credit card payment in addition to the fee.

(c) The department may establish one or more escrow accounts in

the state highway fund for the prepayment of a fee under this

chapter. A prepaid fee or any fee established by the department

for the administration of this section shall be:

(1) administered under an agreement approved by the department;

and

(2) deposited to the credit of the state highway fund to be

appropriated only to the department for the purposes of

administering this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.152(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec.

17.33(a), eff. Sept. 1, 1999.

Sec. 645.003. ENFORCEMENT RULES. The department shall adopt

rules that are consistent with federal law providing for

administrative penalties and sanctions for a failure to register

as required by the unified carrier registration system or single

state registration system or for a violation of this chapter or a

rule adopted under this chapter in the same manner as Subchapter

F, Chapter 643.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.152(a), eff.

Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1396, Sec. 25, eff. September 1, 2007.

Sec. 645.004. CRIMINAL OFFENSE. (a) A person commits an

offense if the person:

(1) violates a rule adopted under this chapter; or

(2) fails to register a vehicle required to be registered under

this chapter.

(b) An offense under this section is a Class C misdemeanor.

(c) Each day a violation of a rule occurs is a separate offense

under this section.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.152(a), eff.

Sept. 1, 1997.



CHAPTER 646. MOTOR TRANSPORTATION BROKERS

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE F. COMMERCIAL MOTOR VEHICLES

CHAPTER 646. MOTOR TRANSPORTATION BROKERS

Sec. 646.001. DEFINITION. In this chapter, "motor

transportation broker" means a person who:

(1) sells, offers for sale, provides, or negotiates for the

transportation of cargo by a motor carrier operated by another

person; or

(2) aids or abets a person in performing an act described by

Subdivision (1).

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.153(a), eff.

Sept. 1, 1997.

Sec. 646.002. EXCEPTION. This chapter does not apply to a motor

transportation broker who:

(1) is registered as a motor carrier under Chapter 643; or

(2) holds a permit issued under Subtitle IV, Title 49, United

States Code.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.153(a), eff.

Sept. 1, 1997.

Sec. 646.003. BOND REQUIRED. (a) A person may not act as a

motor transportation broker unless the person provides a bond to

the Texas Department of Motor Vehicles.

(b) The bond must be in an amount of at least $10,000 and must

be:

(1) executed by a bonding company authorized to do business in

this state;

(2) payable to this state or a person to whom the motor

transportation broker provides services; and

(3) conditioned on the performance of the contract for

transportation services between the broker and the person for

whom services are provided.

(c) The department may charge the broker a bond review fee in an

amount not to exceed the cost of reviewing the bond.

(d) The department may adopt rules regarding the method of

payment of a fee under this chapter. The rules may:

(1) authorize the use of electronic funds transfer or a credit

card issued by a financial institution chartered by a state or

the United States or by a nationally recognized credit

organization approved by the department; and

(2) require the payment of a discount or service charge for a

credit card payment in addition to the fee.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.153(a), eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 2N.01, eff. September 1, 2009.

Sec. 646.004. CRIMINAL OFFENSE. (a) A person commits an

offense if the person fails to provide the bond required by

Section 646.003.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.153(a), eff.

Sept. 1, 1997.



CHAPTER 647. MOTOR TRANSPORTATION OF MIGRANT AGRICULTURAL WORKERS

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE F. COMMERCIAL MOTOR VEHICLES

CHAPTER 647. MOTOR TRANSPORTATION OF MIGRANT AGRICULTURAL WORKERS

Sec. 647.001. DEFINITIONS. In this chapter:

(1) "Bus" means a motor vehicle that is designed, constructed,

and used to transport passengers. The term does not include a

passenger automobile or a station wagon other than a taxicab.

(2) "Highway" has the meaning assigned by Section 541.302.

(3) "Migrant agricultural worker" means a person who:

(A) performs or seeks to perform farm labor of a seasonal

nature, including labor necessary to process an agricultural food

product; and

(B) occupies living quarters other than the individual's

permanent home during the period of employment.

(4) "Motor vehicle" means any vehicle, machine, tractor,

trailer, or semitrailer propelled or drawn by mechanical power

and used on a highway to transport passengers or property or

both. The term does not include:

(A) a vehicle, locomotive, or car that operates exclusively on

one or more rails; or

(B) a trolley bus that operates on electricity generated from a

fixed overhead wire and that provides local passenger

transportation in street-railway service.

(5) "Operator" means a person who operates a motor vehicle.

(6) "Semitrailer" has the meaning assigned by Section 541.201.

(7) "Truck" has the meaning assigned by Section 541.201.

(8) "Truck tractor" has the meaning assigned by Section 541.201.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.34(a), eff. Sept.

1, 1999.

Sec. 647.002. APPLICATION OF CHAPTER. (a) This chapter applies

to any carrier, including a carrier under contract, who at any

time uses a motor vehicle to transport to or from a place of

employment in this state at least five migrant agricultural

workers for a total distance of more than 50 miles.

(b) This chapter does not apply if:

(1) the carrier is a common carrier;

(2) the motor vehicle used is a station wagon or passenger

automobile; or

(3) the carrier is a migrant agricultural worker transporting

the worker or a member of the worker's immediate family.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.34(a), eff. Sept.

1, 1999.

Sec. 647.003. TYPE OF VEHICLE ALLOWED. (a) A carrier may

transport migrant agricultural workers only in a:

(1) bus;

(2) truck to which a trailer is not attached; or

(3) semitrailer attached to a truck tractor.

(b) A carrier may not:

(1) attach a trailer to a semitrailer described by Subsection

(a)(3); or

(2) use a closed van that does not have windows or a method to

ensure ventilation.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.34(a), eff. Sept.

1, 1999.

Sec. 647.004. COMPLIANCE WITH REQUIREMENTS OF CHAPTER. (a) A

carrier shall comply with the requirements and specifications of

this chapter.

(b) An officer, agent, representative, or employee of a carrier

who operates a motor vehicle used to transport migrant

agricultural workers or who hires, supervises, trains, assigns,

or dispatches operators of those motor vehicles shall comply with

the requirements of Sections 647.006, 647.007, and 647.008.

(c) An officer, agent, representative, operator, or employee of

a carrier who is directly involved in the management,

maintenance, or operation of a motor vehicle used to transport

migrant agricultural workers shall comply with the requirements

of Sections 647.003, 647.005, 647.009, 647.010, 647.011, 647.012,

647.014, 647.016, and 647.017. The carrier shall instruct its

officers, agents, representatives, and operators with the

requirements of those sections and shall take necessary measures

to ensure compliance with those requirements.

(d) An officer, agent, representative, operator, or employee of

a carrier who is directly involved with the installation or

maintenance of equipment and accessories of a motor vehicle used

to transport migrant agricultural workers shall comply with the

requirements and specifications of Sections 647.012, 647.013,

647.014, 647.015, and 647.016. A carrier may not operate a motor

vehicle transporting migrant agricultural workers or cause or

permit the vehicle to be operated unless the vehicle is equipped

as required by those sections.

(e) A carrier shall systematically inspect and maintain each

motor vehicle used to transport migrant agricultural workers and

their accessories subject to its control to ensure that the

vehicle and its accessories are in safe and proper operating

condition.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.34(a), eff. Sept.

1, 1999.

Sec. 647.005. OPERATION IN ACCORDANCE WITH LAW. If this chapter

imposes a greater affirmative obligation or restraint on the

operation of a motor vehicle transporting migrant agricultural

workers than the laws, ordinances, and regulations of the

jurisdiction in which the vehicle is operated, the operator shall

comply with this chapter.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.34(a), eff. Sept.

1, 1999.

Sec. 647.006. OPERATOR AGE AND EXPERIENCE REQUIREMENTS. A

person may not operate a motor vehicle transporting migrant

agricultural workers and a carrier may not permit or require a

person to operate the motor vehicle unless the person:

(1) is at least 18 years of age;

(2) has at least one year of experience in operating any type of

motor vehicle, including a private automobile, during the

different seasons;

(3) is familiar with the law relating to operating a motor

vehicle; and

(4) is authorized by law to operate that type of motor vehicle.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.34(a), eff. Sept.

1, 1999.

Sec. 647.007. OPERATOR PHYSICAL REQUIREMENTS. (a) A person may

not operate a motor vehicle transporting migrant agricultural

workers and a carrier may not permit or require a person to

operate the motor vehicle if the person:

(1) is missing a foot, leg, hand, or arm;

(2) has a mental, nervous, organic, or functional disorder that

is likely to interfere with the person's ability to safely

operate the motor vehicle;

(3) is missing fingers, has impaired use of a foot, leg, finger,

hand, or arm, or has another structural defect or limitation

likely to interfere with the person's ability to safely operate

the motor vehicle;

(4) has a visual acuity of less than 20/40 (Snellen) in each eye

either without glasses or with corrective lenses;

(5) has a form field of vision in the horizontal median of less

than a total of 140 degrees;

(6) cannot distinguish the colors red, green, and yellow;

(7) has hearing ability of less than 10/20 in the better ear for

conversational tones without the use of a hearing aid; or

(8) is addicted to alcohol, narcotics, or habit-forming drugs.

(b) An operator who requires corrective lenses for vision shall

use properly prescribed corrective lenses when operating the

motor vehicle.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.34(a), eff. Sept.

1, 1999.

Sec. 647.008. PHYSICAL EXAMINATION REQUIREMENT. (a) A person

may not operate a motor vehicle transporting migrant agricultural

workers and a carrier may not permit or require a person to

operate the motor vehicle unless:

(1) the person has been physically examined by a licensed doctor

of medicine or osteopathy during the preceding 36 months; and

(2) the doctor certifies that the person is physically qualified

in accordance with Section 647.007.

(b) The doctor's certificate must state:

"Doctor's Certificate

(Operator of Migrant Agricultural Workers)

This is to certify that I have this day examined __________ in

accordance with the Texas law governing physical qualifications

of operators of migrant agricultural workers and that I find

__________

Qualified under that law

Qualified only when wearing glasses or corrective lenses

I have kept on file in my office a completed examination.

____________ ____________

(Date) (Place)

________________________________

(Signature of Examining Doctor)

________________________________

(Address of Doctor)

Signature of Operator:

Signature of Operator:

Address of Operator:

Address of Operator:

(c) A carrier shall keep in its files at the carrier's principal

place of business a legible doctor's certificate or a legible

photographically reproduced copy of the doctor's certificate for

each operator it employs or uses.

(d) An operator shall carry the operator's legible doctor's

certificate or a legible photographically reproduced copy of the

doctor's certificate when operating the motor vehicle.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.34(a), eff. Sept.

1, 1999.

Sec. 647.009. LIMITATION ON OPERATION OF MOTOR VEHICLE. (a)

Except in an emergency, a person assigned to operate a motor

vehicle transporting migrant workers may not allow another person

to operate the motor vehicle without the carrier's authorization.

(b) A person may not operate a motor vehicle if the person's

alertness or ability to operate the vehicle is impaired for any

reason, including fatigue or illness, to the extent that it is

not safe for the person to begin or to continue. This subsection

does not apply if there is a grave emergency in which failure to

operate a motor vehicle would result in a greater hazard to

passengers. However, the person may operate the motor vehicle

only to the nearest location at which the passengers' safety is

ensured.

(c) A carrier may not permit or require a person to operate a

motor vehicle from one location to another in a period that would

necessitate the operation of the vehicle at a speed in excess of

the applicable speed limit.

(d) An operator shall make a meal stop of not less than 30

minutes at least every six hours. The carrier shall provide for

reasonable rest stops at least once between each meal stop.

(e) The operator of a truck transporting migrant agricultural

workers for more than 500 miles shall stop for at least eight

hours to provide rest for the operator and passengers either

before or at the completion of each 500 miles.

(f) A person may not operate and a carrier may not permit or

require the person to operate a motor vehicle for more than 10

hours in the aggregate, excluding meal and rest stops, during any

24-hour period unless the person rests for at least eight

consecutive hours at the end of the 10-hour period. For purposes

of this subsection, the 24-hour period begins at the time the

operator reports for duty.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.34(a), eff. Sept.

1, 1999.

Sec. 647.010. REQUIRED STOP AT RAILROAD CROSSING. (a) An

operator transporting migrant agricultural workers who approaches

a railroad grade crossing:

(1) shall stop the motor vehicle not less than 15 feet or more

than 50 feet from the nearest rail of the crossing; and

(2) may proceed only after the operator determines that the

course is clear.

(b) An operator is not required to stop at:

(1) a streetcar crossing that is in a municipal business or

residential district;

(2) a railroad grade crossing at which a police officer or

traffic-control signal other than a railroad flashing signal

directs traffic to proceed; or

(3) a grade crossing that the proper state authority has clearly

marked as being abandoned or exempted if the marking can be read

from the operator's position.

(c) The motor vehicle must display a sign on the rear of the

vehicle that states: "This Vehicle Stops at Railroad Crossings."

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.34(a), eff. Sept.

1, 1999.

Sec. 647.011. FUEL RESTRICTIONS. (a) An operator or carrier

employee fueling a motor vehicle used to transport migrant

agricultural workers may not:

(1) fuel the motor vehicle while the engine is running unless

running the engine is required to fuel the vehicle;

(2) smoke or expose any open flame in the vicinity of the motor

vehicle;

(3) fuel the motor vehicle when the nozzle of the fuel hose is

not in continuous contact with the intake pipe of the fuel tank;

or

(4) permit any other person to engage in an activity that would

likely result in a fire or explosion.

(b) A person may carry fuel on the motor vehicle for use in the

motor vehicle or an accessory only in a properly mounted fuel

tank.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.34(a), eff. Sept.

1, 1999.

Sec. 647.012. REQUIRED VEHICLE EQUIPMENT; USE OF REQUIRED

EQUIPMENT. (a) A motor vehicle used to transport migrant

agricultural workers must be equipped with:

(1) at least one properly mounted fire extinguisher;

(2) road warning devices, including at least one red-burning

fusee and at least three red flares, red electric lanterns, or

red emergency reflectors;

(3) coupling devices as prescribed by Subsection (c), if the

vehicle is a truck tractor or dolly; and

(4) tires as prescribed by Subsection (d).

(b) A person may not operate a motor vehicle unless the person

is satisfied that the equipment required under Subsection (a) and

the following equipment is in good working order:

(1) the brakes, including service brakes, trailer brake

connections, and hand parking brakes;

(2) lighting devices and reflectors;

(3) the steering mechanism;

(4) the horn;

(5) each windshield wiper; and

(6) each rearview mirror.

(c) Adequate means must be provided positively to prevent the

shifting of the lower half of each fifth wheel attached to the

frame of a truck tractor or dolly. The lower half of each fifth

wheel must be securely fastened to the frame by U-bolts that are

of adequate size and are securely tightened. Another method may

be used if the method provides equivalent security. A U-bolt may

not be of welded construction and must be installed so as not to

crack, warp, or deform the frame. The upper half of each fifth

wheel must be fastened with at least the security required for

the lower half. A locking means must be provided in each fifth

wheel mechanism, including adapters when used, so that the upper

and lower half will not separate without the use of a positive

manual release, such as a release mechanism that the operator

uses from the cab. If the fifth wheel is designed and constructed

to be readily separable, the requirement for a fifth wheel

coupling device applies to a vehicle manufactured after December

31, 1952.

(d) Vehicle tires must be of adequate capacity to support the

vehicle's gross weight. Each tire must have a tread configuration

on the part of the tire that is in contact with the road and may

not be so smooth as to expose any tread fabric. A tire may not

have a defect likely to cause failure. A front tire may not be

regrooved, recapped, or retreaded.

(e) An operator shall use required equipment as necessary.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.34(a), eff. Sept.

1, 1999.

Sec. 647.013. PASSENGER SAFETY PROVISIONS ON MOTOR VEHICLE OTHER

THAN BUS. (a) A motor vehicle other than a bus transporting

migrant agricultural workers must have a passenger compartment in

accordance with this section.

(b) The floor of the passenger compartment must be substantially

smooth and without cracks or holes. Except as necessary to secure

the seats or other devices attached to the floor, the floor may

not have any object that protrudes more than two inches in

height.

(c) The side walls and ends of the passenger compartment must

extend at least 60 inches from the floor. If necessary,

sideboards may be attached to the body of the motor vehicle.

Stake body construction meets the requirements of this subsection

only if the space six inches or larger between any two stakes is

suitably closed to prevent the passengers from falling off the

vehicle.

(d) The floor and interior of the sides and ends of the

passenger compartment must be free of protruding nails, screws,

splinters, or any other protruding object that is likely to

injure a passenger or the passenger's clothes.

(e) The motor vehicle must have an adequate means of exiting and

entering the passenger compartment from the rear or from the

right side of the vehicle. Each exit and entrance must have a

gate or door that has at least one latch or fastening device that

will keep the gate or door securely closed during transportation.

The latch or fastening device must be readily operative without

the use of tools. An exit or entrance must:

(1) be at least 18 inches wide;

(2) have a top and clear opening of at least 60 inches or as

high as the passenger compartment side wall if the side wall is

less than 60 inches high; and

(3) have a bottom that is at the floor of the passenger

compartment.

(f) If the motor vehicle has a permanently attached roof, the

vehicle must have at least one emergency exit on a side or rear

of the vehicle that does not have a regular exit or entrance. The

exit must have a gate or door and a latch and hold as prescribed

by Subsection (e).

(g) If necessary, a ladder or steps shall be used to enter and

exit the passenger compartment. The maximum vertical spacing of

footholds may not exceed 12 inches and the lowest step may not be

more than 18 inches above the ground when the vehicle is empty.

(h) The motor vehicle must include handholds or other devices

that will enable passengers to enter and exit the vehicle without

hazard.

(i) The motor vehicle must have a way for passengers to

communicate with the operator, including a telephone, speaker

tube, buzzer, pull cord, or other mechanical or electrical

device.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.34(a), eff. Sept.

1, 1999.

Sec. 647.014. PASSENGER SEATING. One seat must be provided for

each passenger. Passengers shall remain seated while the vehicle

is in motion.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.34(a), eff. Sept.

1, 1999.

Sec. 647.015. PASSENGER SEATING REQUIREMENTS FOR CERTAIN TRIPS.

(a) A motor vehicle transporting migrant agricultural workers

for a total distance of 100 miles or more must have a passenger

compartment in accordance with this section.

(b) Each passenger seat must:

(1) be securely attached to the vehicle during use;

(2) be not less than 16 or more than 19 inches above the floor;

(3) be at least 13 inches deep;

(4) be equipped with backrests that extend at least 36 inches

above the floor;

(5) have at least 24 inches of space between the backrests or

the edges of the opposite seats when positioned face to face;

(6) provide at least 18 inches of seat area for each passenger;

(7) not have any cracks that are more than one-fourth inch wide;

(8) not have any cracks in the backrests, if slatted, that are

more than two inches wide; and

(9) have any exposed wood surfaces planed or sanded smooth and

free of splinters.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.34(a), eff. Sept.

1, 1999.

Sec. 647.016. PASSENGER PROTECTION FROM WEATHER. (a) If

necessary to protect passengers from inclement weather, including

rain, snow, or sleet, the passenger compartment must be equipped

with a top that is at least 80 inches above the floor and with a

means of closing the sides and ends. A tarpaulin or other

removable protective device may be used if secured in place.

(b) The motor vehicle must have a safe method of protecting the

passengers from cold or undue exposure. A motor vehicle may not

have a heater that:

(1) conducts engine exhaust gases or engine compartment air into

or through a space occupied by an individual;

(2) uses a flame that is not completely enclosed;

(3) might spill or leak fuel if the vehicle is tilted or

overturned;

(4) uses heated or unheated air that comes from or through the

engine compartment or from direct contact with any part of the

exhaust system unless the heater ducts prevent contamination of

the air from the exhaust or engine compartment gases; or

(5) is not securely fastened to the motor vehicle.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.34(a), eff. Sept.

1, 1999.

Sec. 647.017. OPERATIONAL REQUIREMENTS. (a) A person may not

operate a motor vehicle transporting migrant agricultural workers

that is loaded or that has a load that is distributed or secured

in a manner that prevents the vehicle's safe operation.

(b) A person may not operate a motor vehicle if:

(1) a tailgate, tailboard, tarpaulin, door, fastening device, or

equipment or rigging is not securely in place;

(2) an object:

(A) obscures the operator's view in any direction;

(B) interferes with the free movement of the operator's arms or

legs;

(C) obstructs the operator's access to emergency accessories; or

(D) obstructs a person's entrance or exit from the cab or

operator's compartment; or

(3) property on the vehicle is stowed so that it:

(A) restricts the operator's freedom of motion in properly

operating the vehicle;

(B) obstructs a person's exit from the vehicle; or

(C) does not provide adequate protection to passengers and

others from injury resulting from a falling or displaced article.

(c) An operator who leaves a motor vehicle unattended shall

securely set the parking brake, chock the wheels, and take all

reasonable precautions to prevent the vehicle from moving.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.34(a), eff. Sept.

1, 1999.

Sec. 647.018. CERTIFICATE OF COMPLIANCE. A carrier is

considered to be in compliance with this chapter if the carrier

holds a certificate of compliance with the United States

Department of Transportation regulations governing transportation

of migrant agricultural workers in interstate commerce.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.34(a), eff. Sept.

1, 1999.

Sec. 647.019. PENALTY. (a) A carrier who violates this chapter

commits an offense.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $5 or more than $50.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.34(a), eff. Sept.

1, 1999.



CHAPTER 648. FOREIGN COMMERCIAL MOTOR TRANSPORTATION

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE F. COMMERCIAL MOTOR VEHICLES

CHAPTER 648. FOREIGN COMMERCIAL MOTOR TRANSPORTATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 648.001. DEFINITIONS. In this chapter:

(1) "Border" means the border between this state and the United

Mexican States.

(2) "Border commercial zone" means a commercial zone established

under 49 C.F.R. Part 372, Subpart B, any portion of which is

contiguous to the border in this state.

(3) "Commercial motor vehicle" includes a foreign commercial

motor vehicle.

(4) "Foreign commercial motor vehicle" means a commercial motor

vehicle, as defined by 49 C.F.R. Section 390.5, that is owned by

a person or entity that is domiciled in or a citizen of a country

other than the United States.

(5) "Motor carrier" includes a foreign motor carrier and a

foreign motor private carrier, as defined in 49 U.S.C. Sections

13102(6) and (7).

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.35(a), eff. Sept.

1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

39, Sec. 1, eff. September 1, 2009.

Sec. 648.002. RULES. In addition to rules required by this

chapter, the Texas Department of Motor Vehicles, the Department

of Public Safety, and the Texas Department of Insurance may adopt

other rules to carry out this chapter.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.35(a), eff. Sept.

1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 2O.01, eff. September 1, 2009.

Sec. 648.003. REFERENCE TO FEDERAL STATUTE OR REGULATION. A

reference in this chapter to a federal statute or regulation

includes any subsequent amendment or redesignation of the statute

or regulation.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.35(a), eff. Sept.

1, 1999.

SUBCHAPTER B. BORDER COMMERCIAL ZONE

Sec. 648.051. BORDER COMMERCIAL ZONE EXCLUSIVE; BOUNDARIES. (a)

A law or agreement of less than statewide application that is

adopted by an agency or political subdivision of this state and

that regulates motor carriers or commercial motor vehicles or the

operation of those carriers or vehicles in the transportation of

cargo across the border or within an area adjacent to the border

by foreign commercial motor vehicles has no effect unless the law

or agreement applies uniformly to an entire border commercial

zone and only in a border commercial zone.

(b) This subchapter supersedes that portion of any paired city,

paired state, or similar understanding governing foreign

commercial motor vehicles or motor carriers entered into under

Section 502.054 or any other law.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.35(a), eff. Sept.

1, 1999.

Sec. 648.052. MODIFICATION OF ZONE BOUNDARIES. The boundaries

of a border commercial zone may be modified or established only

as provided by federal law.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.35(a), eff. Sept.

1, 1999.

SUBCHAPTER C. REGULATION OF OPERATION OF FOREIGN COMMERCIAL MOTOR

VEHICLES

Sec. 648.101. REGISTRATION EXEMPTION IN BORDER COMMERCIAL ZONE.

(a) A foreign commercial motor vehicle is exempt from Chapter

502 and any other law of this state requiring the vehicle to be

registered in this state, including a law providing for a

temporary registration permit, if:

(1) the vehicle is engaged solely in transportation of cargo

across the border into or from a border commercial zone;

(2) for each load of cargo transported the vehicle remains in

this state:

(A) not more than 24 hours; or

(B) not more than 48 hours, if:

(i) the vehicle is unable to leave this state within 24 hours

because of circumstances beyond the control of the motor carrier

operating the vehicle; and

(ii) all financial responsibility requirements applying to the

vehicle are satisfied;

(3) the vehicle is registered and licensed as required by the

country in which the person that owns the vehicle is domiciled or

is a citizen as evidenced by a valid metal license plate attached

to the front or rear of the exterior of the vehicle; and

(4) the country in which the person that owns the vehicle is

domiciled or is a citizen provides a reciprocal exemption for

commercial motor vehicles owned by residents of this state.

(b) A foreign commercial motor vehicle operating under the

exemption provided by this section and the vehicle's driver may

be considered unregistered if the vehicle is operated in this

state outside a border commercial zone or in violation of United

States law.

(c) A valid reciprocity agreement between this state and another

state of the United States or a Canadian province that exempts

currently registered vehicles owned by nonresidents is effective

in a border commercial zone.

(d) A foreign commercial motor vehicle that engages primarily in

transportation of cargo across the border into or from a border

commercial zone must be:

(1) registered in this state; or

(2) operated under the exemption provided by this section.

(e) A vehicle located in a border commercial zone must display a

valid Texas registration if the vehicle is owned by a person who:

(1) owns a leasing facility or a leasing terminal located in

this state; and

(2) leases the vehicle to a foreign motor carrier.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.35(a), eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

72, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

39, Sec. 2, eff. September 1, 2009.

Sec. 648.102. FINANCIAL RESPONSIBILITY. (a) The Texas

Department of Transportation shall adopt rules that conform with

49 C.F.R. Part 387 requiring motor carriers operating foreign

commercial motor vehicles in this state to maintain financial

responsibility.

(b) This chapter prevails over any other requirement of state

law relating to financial responsibility for operation of foreign

commercial motor vehicles in this state.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.35(a), eff. Sept.

1, 1999.

Sec. 648.103. DOMESTIC TRANSPORTATION. A foreign motor carrier

or foreign motor private carrier may not transport persons or

cargo in intrastate commerce in this state unless the carrier is

authorized to conduct operations in interstate and foreign

commerce domestically between points in the United States under

federal law or international agreement.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 17.35(a), eff. Sept.

1, 1999.



CHAPTER 661. PROTECTIVE HEADGEAR FOR MOTORCYCLE OPERATORS AND PASSENGERS

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE G. MOTORCYCLES AND OFF-HIGHWAY VEHICLES

CHAPTER 661. PROTECTIVE HEADGEAR FOR MOTORCYCLE OPERATORS AND

PASSENGERS

Sec. 661.001. DEFINITIONS. In this chapter:

(1) "Motorcycle" means a motor vehicle designed to propel itself

with not more than three wheels in contact with the ground, and

having a saddle for the use of the rider. The term does not

include a tractor or a three-wheeled vehicle equipped with a cab

or occupant compartment, seat, and seat belt and designed to

contain the operator in the cab or occupant compartment.

(2) "Department" means the Department of Public Safety.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

722, Sec. 5, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

967, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1391, Sec. 7, eff. September 1, 2009.

Sec. 661.002. DEPARTMENT TO PRESCRIBE MINIMUM SAFETY STANDARDS

FOR PROTECTIVE HEADGEAR. (a) To provide for the safety and

welfare of motorcycle operators and passengers, the department

shall prescribe minimum safety standards for protective headgear

used by motorcyclists in this state.

(b) The department may adopt any part or all of the American

National Standards Institute's standards for protective headgear

for vehicular users.

(c) On request of a manufacturer of protective headgear, the

department shall make the safety standards prescribed by the

department available to the manufacturer.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 661.003. OFFENSES RELATING TO NOT WEARING PROTECTIVE

HEADGEAR. (a) A person commits an offense if the person:

(1) operates or rides as a passenger on a motorcycle on a public

street or highway; and

(2) is not wearing protective headgear that meets safety

standards adopted by the department.

(b) A person commits an offense if the person carries on a

motorcycle on a public street or highway a passenger who is not

wearing protective headgear that meets safety standards adopted

by the department.

(c) It is an exception to the application of Subsection (a) or

(b) that at the time the offense was committed, the person

required to wear protective headgear was at least 21 years old

and had successfully completed a motorcycle operator training and

safety course under Chapter 662 or was covered by a health

insurance plan providing the person with medical benefits for

injuries incurred as a result of an accident while operating or

riding on a motorcycle. A peace officer may not arrest a person

or issue a citation to a person for a violation of Subsection (a)

or (b) if the person required to wear protective headgear is at

least 21 years of age and presents evidence sufficient to show

that the person required to wear protective headgear has

successfully completed a motorcycle operator training and safety

course or is covered by a health insurance plan as described by

this subsection.

(c-1) A peace officer may not stop or detain a person who is the

operator of or a passenger on a motorcycle for the sole purpose

of determining whether the person has successfully completed the

motorcycle operator training and safety course or is covered by a

health insurance plan.

(c-2) The Texas Department of Insurance shall prescribe a

standard proof of health insurance for issuance to persons who

are at least 21 years of age and covered by a health insurance

plan described by Subsection (c).

(d) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1391, Sec. 12,

eff. September 1, 2009.

(e) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1391, Sec. 12,

eff. September 1, 2009.

(f) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1391, Sec. 12,

eff. September 1, 2009.

(g) Repealed by Acts 2009, 81st Leg., R.S., Ch. 1391, Sec. 12,

eff. September 1, 2009.

(h) An offense under this section is a misdemeanor punishable by

a fine of not less than $10 or more than $50.

(i) In this section, "health insurance plan" means an

individual, group, blanket, or franchise insurance policy,

insurance agreement, evidence of coverage, group hospital

services contract, health maintenance organization membership, or

employee benefit plan that provides benefits for health care

services or for medical or surgical expenses incurred as a result

of an accident.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.154(a), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1156, Sec. 3, eff. Sept.

1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 17.36, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 657, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1391, Sec. 8, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1391, Sec. 12, eff. September 1, 2009.

Sec. 661.004. AUTHORITY OF PEACE OFFICER TO INSPECT PROTECTIVE

HEADGEAR. Any peace officer may stop and detain a person who is

a motorcycle operator or passenger to inspect the person's

protective headgear for compliance with the safety standards

prescribed by the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 662. MOTORCYCLE OPERATOR TRAINING AND SAFETY

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE G. MOTORCYCLES AND OFF-HIGHWAY VEHICLES

CHAPTER 662. MOTORCYCLE OPERATOR TRAINING AND SAFETY

Sec. 662.001. DESIGNATED STATE AGENCY. The governor shall

designate a state agency to establish and administer a motorcycle

operator training and safety program.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 662.002. PURPOSE OF PROGRAM; CURRICULUM. (a) The purpose

of the motorcycle operator training and safety program is:

(1) to make available to motorcycle operators:

(A) information relating to the operation of motorcycles; and

(B) courses in knowledge, skills, and safety relating to the

operation of motorcycles; and

(2) to provide information to the public on sharing roadways

with motorcycles.

(b) The program shall include curricula developed by the

Motorcycle Safety Foundation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 662.003. PROGRAM DIRECTOR. The designated state agency

shall employ as program director a person who is certified as a

chief instructor by the Motorcycle Safety Foundation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 662.004. MOTORCYCLE SAFETY COORDINATOR. (a) The

designated state agency shall employ a motorcycle safety

coordinator.

(b) The coordinator shall supervise the motorcycle operator

training and safety program and shall determine:

(1) locations at which courses will be provided;

(2) fees for the courses;

(3) qualifications for instructors;

(4) instructor certification requirements; and

(5) eligibility requirements for program sponsors.

(c) The program must include instructor certification

requirements developed by the Motorcycle Safety Foundation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 662.005. CONTRACTS. The designated state agency may

license or contract with qualified persons to administer or

operate the motorcycle operator training and safety program.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 662.006. UNAUTHORIZED TRAINING PROHIBITED. A person may

not offer training in motorcycle operation for a consideration

unless the person is licensed by or contracts with the designated

state agency.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 662.007. FEE FOR COURSE. A person may charge, for a course

under the motorcycle operator training and safety program, a fee

that is reasonably related to the costs of administering the

course.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 662.008. DENIAL, SUSPENSION, OR CANCELLATION OF APPROVAL.

(a) The designated state agency may deny, suspend, or cancel its

approval for a program sponsor to conduct or for an instructor to

teach a course offered under this chapter if the applicant,

instructor, or sponsor:

(1) does not satisfy the requirements established under this

chapter to receive or retain approval;

(2) permits fraud or engages in a fraudulent practice with

reference to an application to the agency;

(3) induces or countenances fraud or a fraudulent practice by a

person applying for a driver's license or permit;

(4) permits fraud or engages in a fraudulent practice in an

action between the applicant or license holder and the public; or

(5) fails to comply with rules of the state agency.

(b) Before the designated state agency may deny, suspend, or

cancel the approval of a program sponsor or an instructor, notice

and opportunity for a hearing must be given as provided by:

(1) Chapter 2001, Government Code; and

(2) Chapter 53, Occupations Code

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.838, eff.

Sept. 1, 2001.

Sec. 662.009. RULES. The designated state agency may adopt

rules to administer this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 662.010. NONAPPLICABILITY OF CERTAIN OTHER LAW. Chapter

332, Acts of the 60th Legislature, Regular Session, 1967 (Article

4413(29c), Vernon's Texas Civil Statutes), does not apply to

training offered under this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 662.011. MOTORCYCLE EDUCATION FUND ACCOUNT. (a) Of each

fee collected under Sections 521.421(b) and (f) and Sections

522.029(f) and (g), the Department of Public Safety shall send $5

to the comptroller for deposit to the credit of the motorcycle

education fund account.

(b) Money deposited to the credit of the motorcycle education

fund account may be used only to defray the cost of administering

the motorcycle operator training and safety program.

(c) The comptroller shall report to the governor and legislature

not later than the first Monday in November of each even-numbered

year on the condition of the account. The report must contain:

(1) a statement of the amount of money deposited to the credit

of the account for the year;

(2) a statement of the amount of money disbursed by the

comptroller from the account for the year;

(3) a statement of the balance of money in the account;

(4) a list of persons and entities that have received money from

the account, including information for each person or entity that

shows the amount of money received; and

(5) a statement of any significant problems encountered in

administering the account, with recommendations for their

solution.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.155, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1156, Sec. 4, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 657, Sec. 2, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1391, Sec. 9, eff. September 1, 2009.

Sec. 662.012. REPORTS. (a) The designated state agency shall

require each provider of a motorcycle operator training and

safety program to compile and forward to the agency each month a

report on the provider's programs. The report must include:

(1) the number and types of courses provided in the reporting

period;

(2) the number of persons who took each course in the reporting

period;

(3) the number of instructors available to provide training

under the provider's program in the reporting period;

(4) information collected by surveying persons taking each

course as to the length of any waiting period the person

experienced before being able to enroll in the course;

(5) the number of persons on a waiting list for a course at the

end of the reporting period; and

(6) any other information the agency reasonably requires.

(b) The designated state agency shall maintain a compilation of

the reports submitted under Subsection (a) on a by-site basis.

The agency shall update the compilation as soon as practicable

after the beginning of each month.

(c) The designated state agency shall provide without charge a

copy of the most recent compilation under Subsection (b) to any

member of the legislature on request.

Added by Acts 2001, 77th Leg., ch. 657, Sec. 3, eff. Sept. 1,

2001.



CHAPTER 663. CERTAIN OFF-HIGHWAY VEHICLES

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE G. MOTORCYCLES AND OFF-HIGHWAY VEHICLES

CHAPTER 663. CERTAIN OFF-HIGHWAY VEHICLES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 663.001. DEFINITIONS. In this chapter:

(1) "All-terrain vehicle" means a motor vehicle that is:

(A) equipped with a saddle for the use of:

(i) the rider; and

(ii) a passenger, if the motor vehicle is designed by the

manufacturer to transport a passenger;

(B) designed to propel itself with three or four tires in

contact with the ground;

(C) designed by the manufacturer for off-highway use by the

operator only; and

(D) not designed by the manufacturer for farming or lawn care.

(2) "Public property" means property owned or leased by the

state or a political subdivision of the state.

(3) "Recreational off-highway vehicle" has the meaning assigned

by Section 502.001.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 115, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 15, eff. September 1, 2009.

Sec. 663.002. NONAPPLICABILITY OF CERTAIN OTHER LAWS. (a)

Except as provided by Section 663.037, Chapter 521 does not apply

to the operation or ownership of an all-terrain vehicle

registered for off-highway operation.

(b) Chapter 332, Acts of the 60th Legislature, Regular Session,

1967 (Article 4413(29c), Vernon's Texas Civil Statutes), does not

apply to instruction in the operation of an all-terrain vehicle

provided under the operator education and certification program

established by this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 472, Sec. 1, eff. Sept. 1,

2001.

Sec. 663.003. RECREATIONAL OFF-HIGHWAY VEHICLES. This chapter

applies to the operator and operation of a recreational

off-highway vehicle in the same manner as if the recreational

off-highway vehicle were an all-terrain vehicle.

Added by Acts 2009, 81st Leg., R.S., Ch.

1136, Sec. 16, eff. September 1, 2009.

SUBCHAPTER B. ALL-TERRAIN VEHICLE OPERATOR EDUCATION AND

CERTIFICATION

Sec. 663.011. DESIGNATED DIVISION OR STATE AGENCY. The governor

shall designate a division of the governor's office or a state

agency to establish and administer an all-terrain vehicle

operator education and certification program.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 663.012. PURPOSE OF PROGRAM. The purpose of the

all-terrain vehicle operator education and certification program

is to make available courses in basic training and safety skills

relating to the operation of all-terrain vehicles and to issue

safety certificates to operators who successfully complete the

educational program requirements or pass a test established under

the program.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 663.013. ALL-TERRAIN VEHICLE SAFETY COORDINATOR. (a) The

designated division or state agency shall employ an all-terrain

vehicle safety coordinator.

(b) The coordinator shall supervise the all-terrain vehicle

operator education and certification program and shall determine:

(1) locations at which courses will be offered;

(2) fees for the courses;

(3) qualifications of instructors;

(4) course curriculum; and

(5) standards for operator safety certification.

(c) In establishing standards for instructors, curriculum, and

operator certification, the coordinator shall consult and be

guided by standards established by recognized all-terrain vehicle

safety organizations.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 663.014. CONTRACTS. To administer the education program

and certify all-terrain vehicle operators, the designated

division or state agency may contract with nonprofit safety

organizations, nonprofit educational organizations, or agencies

of local governments.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 663.015. TEACHING AND TESTING METHODS. (a) If the

all-terrain vehicle safety coordinator determines that vehicle

operation is not feasible in a program component or at a

particular program location, the operator education and

certification program for persons who are at least 14 years of

age may use teaching or testing methods that do not involve the

actual operation of an all-terrain vehicle.

(b) An operator safety certificate may not be issued to a person

younger than 14 years of age unless the person has successfully

completed a training course that involves the actual operation of

an all-terrain vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 663.016. FEE FOR COURSE. A person may charge, for a course

under the all-terrain vehicle operator education and

certification program, a fee that is reasonably related to the

costs of administering the course.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 663.017. DENIAL, SUSPENSION, OR CANCELLATION OF APPROVAL.

(a) The designated division or state agency may deny, suspend,

or cancel its approval for a program sponsor to conduct or for an

instructor to teach a course offered under this chapter if the

applicant, sponsor, or instructor:

(1) does not satisfy the requirements established under this

chapter to receive or retain approval;

(2) permits fraud or engages in fraudulent practices with

reference to an application to the division or agency;

(3) induces or countenances fraud or fraudulent practices by a

person applying for a driver's license or permit;

(4) permits or engages in a fraudulent practice in an action

between the applicant or license holder and the public; or

(5) fails to comply with rules of the division or agency.

(b) Before the designated division or agency may deny, suspend,

or cancel the approval of a program sponsor or an instructor,

notice and opportunity for a hearing must be given as provided

by:

(1) Chapter 2001, Government Code; and

(2) Chapter 53, Occupations Code

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.839, eff.

Sept. 1, 2001.

Sec. 663.018. RULES. The designated division or state agency

may adopt rules to administer this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 663.019. EXEMPTIONS. The designated division or state

agency by rule may temporarily exempt the residents of any county

from Section 663.015 or from Section 663.031(a)(1) until the

appropriate education and certification program is established at

a location that is reasonably accessible to the residents of that

county.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. OPERATION OF ALL-TERRAIN VEHICLES

Sec. 663.031. SAFETY CERTIFICATE REQUIRED. (a) A person may

not operate an all-terrain vehicle on public property unless the

person:

(1) holds a safety certificate issued under this chapter or

under the authority of another state;

(2) is taking a safety training course under the direct

supervision of a certified all-terrain vehicle safety instructor;

or

(3) is under the direct supervision of an adult who holds a

safety certificate issued under this chapter or under the

authority of another state.

(b) A person to whom a safety certificate required by Subsection

(a) has been issued shall:

(1) carry the certificate when the person operates an

all-terrain vehicle on public property; and

(2) display the certificate at the request of any law

enforcement officer.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 663.032. OPERATION BY PERSON YOUNGER THAN 14. A person

younger than 14 years of age who is operating an all-terrain

vehicle must be accompanied by and be under the direct

supervision of:

(1) the person's parent or guardian; or

(2) an adult who is authorized by the person's parent or

guardian.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 663.033. REQUIRED EQUIPMENT; DISPLAY OF LIGHTS. (a) An

all-terrain vehicle that is operated on public property must be

equipped with:

(1) a brake system maintained in good operating condition;

(2) an adequate muffler system in good working condition; and

(3) a United States Forest Service qualified spark arrester.

(b) An all-terrain vehicle that is operated on public property

must display a lighted headlight and taillight:

(1) during the period from one-half hour after sunset to

one-half hour before sunrise; and

(2) at any time when visibility is reduced because of

insufficient light or atmospheric conditions.

(c) A person may not operate an all-terrain vehicle on public

property if:

(1) the vehicle has an exhaust system that has been modified

with a cutout, bypass, or similar device; or

(2) the spark arrester has been removed or modified, unless the

vehicle is being operated in a closed-course competition event.

(d) The coordinator may exempt all-terrain vehicles that are

participating in certain competitive events from the requirements

of this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 663.034. SAFETY APPAREL REQUIRED. A person may not

operate, ride, or be carried on an all-terrain vehicle on public

property unless the person wears:

(1) a safety helmet that complies with United States Department

of Transportation standards; and

(2) eye protection.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 663.035. RECKLESS OR CARELESS OPERATION PROHIBITED. A

person may not operate an all-terrain vehicle on public property

in a careless or reckless manner that endangers, injures, or

damages any person or property.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 663.036. CARRYING PASSENGERS. A person may not carry a

passenger on an all-terrain vehicle operated on public property

unless the all-terrain vehicle is designed by the manufacturer to

transport a passenger.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 115, Sec. 2, eff. Sept. 1,

2003.

Sec. 663.037. OPERATION ON PUBLIC ROADWAY PROHIBITED. (a) A

person may not operate an all-terrain vehicle on a public street,

road, or highway except as provided by this section.

(b) The operator of an all-terrain vehicle may drive the vehicle

across a public street, road, or highway that is not an

interstate or limited-access highway, if the operator:

(1) brings the vehicle to a complete stop before crossing the

shoulder or main traveled way of the roadway;

(2) yields the right-of-way to oncoming traffic that is an

immediate hazard; and

(3) makes the crossing:

(A) at an angle of approximately 90 degrees to the roadway;

(B) at a place where no obstruction prevents a quick and safe

crossing; and

(C) with the vehicle's headlights and taillights lighted.

(c) The operator of an all-terrain vehicle may drive the vehicle

across a divided highway other than an interstate or limited

access highway only at an intersection of the highway with

another public street, road, or highway.

(d) The operator of an all-terrain vehicle may drive the vehicle

on a public street, road, or highway that is not an interstate or

limited-access highway if:

(1) the transportation is in connection with:

(A) the production, cultivation, care, harvesting, preserving,

drying, processing, canning, storing, handling, shipping,

marketing, selling, or use of agricultural products, as defined

by Section 52.002, Agriculture Code; or

(B) utility work performed by a utility;

(2) the operator attaches to the back of the vehicle on top of

an eight-foot-long pole a triangular orange flag;

(3) the vehicle's headlights and taillights are illuminated;

(4) the operator holds a driver's license, as defined by Section

521.001;

(5) the operation of the all-terrain vehicle occurs in the

daytime; and

(6) the operation of the all-terrain vehicle does not exceed a

distance of 25 miles from the point of origin to the destination.

(d-1) Provisions of this code regarding helmet and eye

protection use, safety certification, and other vehicular

restrictions do not apply to Subsection (d).

(e) The director of the Department of Public Safety shall adopt

standards and specifications that apply to the color, size, and

mounting position of the flag required under Subsections (d)(2)

and (g)(2).

(f) Except as provided by Subsection (g), this section does not

apply to the operation of an all-terrain vehicle that is owned by

the state, a county, or a municipality by a person who is an

authorized operator of the vehicle.

(g) A peace officer may operate an all-terrain vehicle on a

public street, road, or highway that is not an interstate or

limited-access highway only if:

(1) the transportation is in connection with the performance of

the officer's official duty;

(2) the officer attaches to the back of the vehicle on top of an

eight-foot-long pole a triangular orange flag;

(3) the vehicle's headlights and taillights are illuminated;

(4) the officer holds a driver's license, as defined by Section

521.001; and

(5) the operation of the all-terrain vehicle does not exceed a

distance of 25 miles from the point of origin to the destination.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 472, Sec. 2, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 483, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

242, Sec. 1, eff. September 1, 2007.

Sec. 663.038. VIOLATION OF CHAPTER; OFFENSE. (a) A person

commits an offense if the person violates a provision of this

chapter.

(b) Except as otherwise provided by Title 6 or this title, an

offense under this section is a Class C misdemeanor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 680. MISCELLANEOUS PROVISIONS

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE G. MOTORCYCLES AND OFF-HIGHWAY VEHICLES

CHAPTER 680. MISCELLANEOUS PROVISIONS

SUBCHAPTER A. SALE OF MOTORCYCLE WITHOUT SERIAL NUMBERS

Sec. 680.001. DEFINITIONS. In this subchapter:

(1) "Department" means the Department of Public Safety.

(2) "Motorcycle" has the meaning assigned that term by Section

661.001.

(3) "Person" means an individual, partnership, firm,

corporation, association, or other private entity.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 680.002. SALE OF MOTORCYCLE WITHOUT SERIAL NUMBERS. A

person may not sell a motorcycle manufactured after January 1,

1976, unless:

(1) the serial number of the frame and the serial number of the

engine are affixed so that they may not be removed without

defacing the frame or engine; and

(2) the manufacturer has filed with the department a statement

that:

(A) identifies the part to which each number is affixed;

(B) gives the exact dimensions of the part; and

(C) gives the location on the part to which the number is

affixed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 680.003. OFFENSE; PENALTY. (a) An individual who violates

Section 680.002 commits an offense.

(b) An offense under this section is a misdemeanor punishable

by:

(1) a fine not to exceed $200;

(2) confinement in county jail for a term not to exceed 30 days;

or

(3) both the fine and confinement.

(c) Each sale of a motorcycle in violation of this subchapter is

a separate offense.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 680.004. CIVIL PENALTY. A partnership, firm, corporation,

or association that violates Section 680.002 is liable to the

state for a civil penalty of not more than $500 for each offense.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 680.005. DIRECTOR TO ADOPT RULES AND DEVELOP FORMS. The

director of the department shall adopt rules and develop forms to

administer this subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. TOLLS FOR MOTORCYCLE; USE OF PREFERENTIAL LANE BY

MOTORCYCLE

Sec. 680.011. DEFINITIONS. In this subchapter:

(1) "Motorcycle" has the meaning assigned by Section 502.001 and

includes a motorcycle equipped with a sidecar.

(2) "Preferential lane" means a traffic lane on a street or

highway where motor vehicle usage is limited to:

(A) buses;

(B) vehicles occupied by a minimum number of persons; or

(C) car pool vehicles.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 680.012. TOLL FOR MOTORCYCLE. A person who operates a toll

road, toll bridge, or turnpike may not impose a toll for the

operation of a motorcycle on the road, bridge, or turnpike that

is greater than the toll imposed for the operation of a passenger

car on the road, bridge, or turnpike.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 680.013. USE OF PREFERENTIAL LANE BY MOTORCYCLE. A

motorcycle, including a motorcycle described by Section

521.001(a)(6-a), may be operated in a preferential lane that is

not closed to all vehicular traffic.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

722, Sec. 6, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

967, Sec. 4, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1391, Sec. 10, eff. September 1, 2009.



CHAPTER 681. PRIVILEGED PARKING

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE H. PARKING, TOWING, AND STORAGE OF VEHICLES

CHAPTER 681. PRIVILEGED PARKING

Sec. 681.001. DEFINITIONS. In this chapter:

(1) "Department" means the Texas Department of Motor Vehicles.

(2) "Disability" means a condition in which a person has:

(A) mobility problems that substantially impair the person's

ability to ambulate;

(B) visual acuity of 20/200 or less in the better eye with

correcting lenses; or

(C) visual acuity of more than 20/200 but with a limited field

of vision in which the widest diameter of the visual field

subtends an angle of 20 degrees or less.

(3) "Disabled parking placard" means a placard issued under

Section 681.002.

(4) "International symbol of access" means the symbol adopted by

Rehabilitation International in 1969 at its Eleventh World

Congress on Rehabilitation of the Disabled.

(5) "Mobility problem that substantially impairs a person's

ability to ambulate" means that the person:

(A) cannot walk 200 feet without stopping to rest;

(B) cannot walk without the use of or assistance from an

assistance device, including a brace, a cane, a crutch, another

person, or a prosthetic device;

(C) cannot ambulate without a wheelchair or similar device;

(D) is restricted by lung disease to the extent that the

person's forced respiratory expiratory volume for one second,

measured by spirometry, is less than one liter, or the arterial

oxygen tension is less than 60 millimeters of mercury on room air

at rest;

(E) uses portable oxygen;

(F) has a cardiac condition to the extent that the person's

functional limitations are classified in severity as Class III or

Class IV according to standards set by the American Heart

Association;

(G) is severely limited in the ability to walk because of an

arthritic, neurological, or orthopedic condition;

(H) has a disorder of the foot that, in the opinion of a person

licensed to practice podiatry in this state or in a state

adjacent to this state, limits or impairs the person's ability to

walk; or

(I) has another debilitating condition that, in the opinion of a

physician licensed to practice medicine in this state or a state

adjacent to this state, or authorized by applicable law to

practice medicine in a hospital or other health facility of the

Veterans Administration, limits or impairs the person's ability

to walk.

(6) "Podiatry" has the meaning assigned by Section 202.001,

Occupations Code.

(7) "Stand" or "standing" means to halt an occupied or

unoccupied vehicle, other than temporarily while receiving or

discharging passengers.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.156(a), eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1172, Sec. 2, eff. June

18, 1999; Acts 2001, 77th Leg., ch. 105, Sec. 2, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 1325, Sec. 19.08(a), eff. Sept.

1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 2P.01, eff. September 1, 2009.

Sec. 681.002. DISABLED PARKING PLACARD. (a) The department

shall provide for the issuance of a disabled parking placard to a

person with a disability.

(b) A disabled parking placard must be two-sided and hooked and

include on each side:

(1) the international symbol of access, which must be at least

three inches in height, be centered on the placard, and be:

(A) white on a blue shield for a placard issued to a person with

a permanent disability; or

(B) white on a red shield for a placard issued to a person with

a temporary disability;

(2) an identification number;

(3) an expiration date at least three inches in height; and

(4) the seal or other identification of the department.

(c) The department shall furnish the disabled parking placards

to each county assessor-collector.

(d) A disabled parking placard must bear a hologram designed to

prevent the reproduction of the placard or the production of a

counterfeit placard.

(e) In addition to the expiration date included on a disabled

parking placard under Subsection (b), the expiration date must be

indicated on the placard by a month and year hole-punch system.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1353, Sec. 1, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1362, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1160, Sec. 1, eff. September 1, 2009.

Sec. 681.003. PARKING PLACARD APPLICATION. (a) An owner of a

motor vehicle regularly operated by or for the transportation of

a person with a disability may apply for a disabled parking

placard.

(b) An application for a disabled parking placard must be:

(1) on a form furnished by the department;

(2) submitted to the county assessor-collector of the county in

which the person with the disability resides; and

(3) accompanied by a fee of $5 if the application is for a

temporary placard.

(c) Subject to Subsections (e) and (f), the first application

must be accompanied by a notarized written statement or written

prescription of a physician licensed to practice medicine in this

state or a state adjacent to this state, or authorized by

applicable law to practice medicine in a hospital or other health

facility of the United States Department of Veterans Affairs,

certifying and providing evidence acceptable to the department

that the person making the application or on whose behalf the

application is made is legally blind or has a mobility problem

that substantially impairs the person's ability to ambulate. The

statement or prescription must include a certification of whether

the disability is temporary or permanent and information

acceptable to the department to determine the type of disabled

parking placard for which the applicant is eligible. The

department shall determine a person's eligibility based on

evidence provided by the applicant establishing legal blindness

or mobility impairment.

(d) Information concerning the name or address of a person to

whom a disabled parking placard is issued or in whose behalf a

disabled parking placard is issued is confidential and not

subject to disclosure under Chapter 552, Government Code.

(e) If a first application for a disabled parking placard under

this section is made by or on behalf of a person with:

(1) a mobility problem caused by a disorder of the foot, the

notarized written statement or written prescription required by

Subsection (c) may be issued by a person licensed to practice

podiatry in this state or a state adjacent to this state; or

(2) a disability caused by an impairment of vision as provided

by Section 681.001(2), the notarized written statement or written

prescription required by Subsection (c) may be issued by a person

licensed to engage in the practice of optometry or the practice

of therapeutic optometry in this state or a state adjacent to

this state.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

842, Sec. 1

(f) This subsection applies only to the first application for a

disabled parking placard submitted by a person who resides in a

county with a population of 125,000 or less. The notarized

written statement or prescription may be issued by:

(1) a person acting under the delegation and supervision of a

licensed physician in conformance with Subchapter B, Chapter 157,

Occupations Code; or

(2) a physician assistant licensed to practice in this state

acting as the agent of a licensed physician under Section

204.202(e), Occupations Code.

Text of subsection as added by Acts 2009, 81st Leg., R.S., Ch.

531, Sec. 3

(f) In this section, "practice of optometry" and "practice of

therapeutic optometry" have the meanings assigned by Section

351.002, Occupations Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.156(b); Acts

1997, 75th Leg., ch. 1353, Sec. 2, eff. Sept. 1, 1997; Acts 1999,

76th Leg., ch. 1172, Sec. 3, eff. June 18, 1999; Acts 1999, 76th

Leg., ch. 1362, Sec. 2, eff. Sept. 1, 1999; Acts 2001, 77th Leg.,

ch. 105, Sec. 3, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

531, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

842, Sec. 1, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1160, Sec. 2, eff. September 1, 2009.

Sec. 681.0031. APPLICANT'S DRIVER'S LICENSE OR PERSONAL

IDENTIFICATION CARD NUMBER. (a) The applicant shall include on

the application the applicant's driver's license number or the

number of a personal identification card issued to the applicant

under Chapter 521. The department shall provide for this

information in prescribing the application form.

(b) The county assessor-collector shall record on any disabled

parking placard issued to the applicant the following information

in the following order:

(1) the county number assigned by the comptroller to the county

issuing the placard;

(2) the first four digits of the applicant's driver's license

number; and

(3) the applicant's initials.

Added by Acts 1997, 75th Leg., ch. 1353, Sec. 3, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 473, Sec. 1, eff. June

20, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

231, Sec. 1, eff. September 1, 2007.

Sec. 681.0032. ISSUANCE OF DISABLED PARKING PLACARDS TO CERTAIN

INSTITUTIONS. (a) The department shall provide for the issuance

of disabled parking placards described by Section 681.002 for a

van or bus operated by an institution, facility, or residential

retirement community for the elderly in which a person described

by Section 504.201(a) resides, including an institution licensed

under Chapter 242, Health and Safety Code, and a facility

licensed under Chapter 246 or 247 of that code.

(b) The application for a disabled parking placard must be made

in the manner provided by Section 681.003(b) and be accompanied

by a written statement signed by the administrator or manager of

the institution, facility, or retirement community certifying to

the department that the institution, facility, or retirement

community regularly transports, as a part of the services that

the institution, facility, or retirement community provides, one

or more persons described by Section 504.201(a) who reside in the

institution, facility, or retirement community. The department

shall determine the eligibility of the institution, facility, or

retirement community on the evidence the applicant provides.

Added by Acts 1999, 76th Leg., ch. 513, Sec. 2, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 20.003(c), eff. September 1, 2005.

Sec. 681.004. ISSUANCE OF PARKING PLACARD; EXPIRATION. (a) A

person with a permanent disability may receive:

(1) two disabled parking placards, if the person does not

receive a set of special license plates under Section 504.201;

(2) one disabled parking placard, if the person receives a set

of special license plates under Section 504.201; or

(3) two disabled parking placards, if the person receives two

sets of special license plates under Section 504.202.

(b) A person with a temporary disability may receive two

disabled parking placards.

(c) A disabled parking placard issued to a person with a

permanent disability is valid for a period of four years and

shall be replaced or renewed on request of the person to whom the

initial card was issued without presentation of evidence of

eligibility.

(d) A disabled parking placard issued to a person with a

temporary disability expires after the period set by the

department and may be renewed at the end of that period if the

disability remains as evidenced by a physician's statement or

prescription submitted as required for a first application under

Section 681.003(c).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1353, Sec. 4, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 20.003(d), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

98, Sec. 2, eff. May 15, 2007.

Sec. 681.005. DUTIES OF COUNTY ASSESSOR-COLLECTOR. Each county

assessor-collector shall send to the department:

(1) each fee collected under Section 681.003, to be deposited in

the state highway fund to defray the cost of providing the

disabled parking placard; and

(2) a copy of each application for a disabled parking placard.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 681.006. PARKING PRIVILEGES: PERSONS WITH DISABILITIES.

(a) Subject to Section 681.009(e), a vehicle may be parked for

an unlimited period in a parking space or area that is designated

specifically for persons with physical disabilities if:

(1) the vehicle is being operated by or for the transportation

of a person with a disability; and

(2) there are:

(A) displayed on the vehicle special license plates issued under

Section 504.201; or

(B) placed on the rearview mirror of the vehicle's front

windshield a disabled parking placard.

(b) The owner of a vehicle is exempt from the payment of a fee

or penalty imposed by a governmental unit for parking at a meter

if:

(1) the vehicle is being operated by or for the transportation

of a person with a disability; and

(2) there are:

(A) displayed on the vehicle special license plates issued under

Section 504.201; or

(B) placed on the rearview mirror of the vehicle's front

windshield a disabled parking placard.

(c) The exemption provided by Subsection (b) or (e) does not

apply to a fee or penalty:

(1) imposed by a branch of the United States government; or

(2) imposed by a governmental unit for parking at a meter, in a

parking garage or lot, or in a space located within the

boundaries of a municipal airport.

(d) This section does not permit a vehicle to be parked at a

time when or a place where parking is prohibited.

(e) A governmental unit may provide by ordinance or order that

the exemption provided by Subsection (b) also applies to payment

of a fee or penalty imposed by the governmental unit for parking

in a parking garage or lot or in a space with a limitation on the

length of time for parking.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.156(c), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 804, Sec. 1, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1353, Sec. 5, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1362, Sec. 3, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 20.003(e), eff. September 1, 2005.

Sec. 681.007. PARKING PRIVILEGES: VEHICLES DISPLAYING

INTERNATIONAL SYMBOL OF ACCESS. A vehicle may be parked and is

exempt from the payment of a fee or penalty in the same manner as

a vehicle that has displayed on the vehicle special license

plates issued under Section 504.201 or a disabled parking placard

as provided by Section 681.006 if there is displayed on the

vehicle a license plate or placard that:

(1) bears the international symbol of access; and

(2) is issued by a state or by a state or province of a foreign

country to the owner or operator of the vehicle for the

transportation of a person with a disability.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 20.003(f), eff. September 1, 2005.

Sec. 681.008. PARKING PRIVILEGES: CERTAIN VETERANS AND MILITARY

AWARD RECIPIENTS. (a) A vehicle may be parked for an unlimited

period in a parking space or area that is designated specifically

for persons with physical disabilities if the vehicle:

(1) is being operated by or for the transportation of:

(A) the person who registered the vehicle under Section

504.202(a) or

a person described by Section 504.202(b) if the vehicle is

registered under that subsection; and

(B) displays special license plates issued under Section

504.202; or

(2) displays license plates issued by another state of the

United States that indicate on the face of the license plates

that the owner or operator of the vehicle is a disabled veteran

of the United States armed forces.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

319, Sec. 2

(b) A vehicle on which license plates issued under Section

504.202, Section 504.315(c), (d), (e), (f), or (g), or Section

504.316 are displayed is exempt from the payment of a parking fee

collected through a parking meter charged by a governmental

authority other than a branch of the federal government, when

being operated by or for the transportation of:

(1) the person who registered the vehicle under Section

504.202(a), Section 504.315(c), (d), (e), (f), or (g), or Section

504.316; or

(2) a person described in Section 504.202(b) if the vehicle is

registered under that subsection.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

115, Sec. 1

(b) A vehicle on which license plates described by Subsection

(a)(2) or issued under Section 504.202 or Section 504.315(c),

(d), (e), or (g) are displayed is exempt from the payment of a

parking fee collected through a parking meter charged by a

governmental authority other than a branch of the federal

government, when being operated by or for the transportation of:

(1) the person who registered the vehicle under Section

504.202(a) or Section 504.315(c), (d), (e), or (g);

(2) a person described in Section 504.202(b) if the vehicle is

registered under that subsection; or

(3) the owner or operator of a vehicle displaying license plates

described by Subsection (a)(2).

(c) This section does not permit a vehicle to be parked at a

time when or a place where parking is prohibited.

(d) A governmental unit may provide by ordinance or order that

the exemption provided by Subsection (b) also applies to payment

of a fee or penalty imposed by the governmental unit for parking

in a parking garage or lot or in a space with a limitation on the

length of time for parking.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 738, Sec. 1, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1195, Sec. 1, eff. June 18, 1999;

Acts 1999, 76th Leg., ch. 1362, Sec. 4, eff. Sept. 1, 1999; Acts

2001, 77th Leg., ch. 1420, Sec. 19.007, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 20.003(g), eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

115, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

319, Sec. 1, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

319, Sec. 2, eff. June 19, 2009.

Sec. 681.009. DESIGNATION OF PARKING SPACES BY POLITICAL

SUBDIVISION OR PRIVATE PROPERTY OWNER. (a) A political

subdivision or a person who owns or controls property used for

parking may designate one or more parking spaces or a parking

area for the exclusive use of vehicles transporting persons with

disabilities.

(b) A political subdivision must designate a parking space or

area by conforming to the standards and specifications adopted by

the Texas Commission of Licensing and Regulation under Section

5(i), Article 9102, Revised Statutes, relating to the

identification and dimensions of parking spaces for persons with

disabilities. A person who owns or controls private property used

for parking may designate a parking space or area without

conforming to those standards and specifications, unless required

to conform by law.

(c) A political subdivision may require a private property owner

or a person who controls property used for parking:

(1) to designate one or more parking spaces or a parking area

for the exclusive use of vehicles transporting persons with

disabilities; or

(2) to conform to the standards and specifications referred to

in Subsection (b) when designating a parking space or area for

persons with disabilities.

(d) The department shall provide at cost a design and stencil

for use by a political subdivision or person who owns or controls

property used for parking to designate spaces as provided by this

section.

(e) Parking spaces or areas designated for the exclusive use of

vehicles transporting persons with disabilities may be used by

vehicles displaying a white on blue shield disabled parking

placard, license plates issued under Section 504.201 or 504.202,

or a white on red shield disabled parking placard.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 1246, Sec. 9, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 11362, Sec. 5, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 20.003(h), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

357, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1160, Sec. 3, eff. September 1, 2009.

Sec. 681.010. ENFORCEMENT. (a) A peace officer or a person

designated by a political subdivision to enforce parking

regulations may file a charge against a person who commits an

offense under this chapter at a parking space or area designated

as provided by Section 681.009.

(b) A security officer commissioned under Chapter 1702,

Occupations Code, and employed by the owner of private property

may file a charge against a person who commits an offense under

this chapter at a parking space or area designated by the owner

of the property as provided by Section 681.009.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 14.840, eff.

Sept. 1, 2001.

Sec. 681.0101. ENFORCEMENT BY CERTAIN APPOINTED PERSONS. (a) A

political subdivision may appoint a person to have authority to

file a charge against a person who commits an offense under this

chapter.

(b) A person appointed under this section must:

(1) be a United States citizen of good moral character who has

not been convicted of a felony;

(2) take and subscribe to an oath of office that the political

subdivision prescribes; and

(3) successfully complete a training program of at least four

hours in length developed by the political subdivision.

(c) A person appointed under this section:

(1) is not a peace officer;

(2) has no authority other than the authority applicable to a

citizen to enforce a law other than this chapter; and

(3) may not carry a weapon while performing duties under this

section.

(d) A person appointed under this section is not entitled to

compensation for performing duties under this section or to

indemnification from the political subdivision or the state for

injury or property damage the person sustains or liability the

person incurs in performing duties under this section.

(e) The political subdivision and the state are not liable for

any damage arising from an act or omission of a person appointed

under Subsection (a) in performing duties under this section.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.156(d), eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1353, Sec. 6, eff. Sept.

1, 1997.

Sec. 681.011. OFFENSES; PRESUMPTION. (a) A person commits an

offense if:

(1) the person stands a vehicle on which are displayed license

plates issued under Section 504.201 or 504.202 or a disabled

parking placard in a parking space or area designated

specifically for persons with disabilities by:

(A) a political subdivision; or

(B) a person who owns or controls private property used for

parking as to which a political subdivision has provided for the

application of this section under Subsection (f); and

(2) the standing of the vehicle in that parking space or area is

not authorized by Section 681.006, 681.007, or 681.008.

(b) A person commits an offense if the person stands a vehicle

on which license plates issued under Section 504.201 or 504.202

are not displayed and a disabled parking placard is not displayed

in a parking space or area designated specifically for

individuals with disabilities by:

(1) a political subdivision; or

(2) a person who owns or controls private property used for

parking as to which a political subdivision has provided for the

application of this section under Subsection (f).

(c) A person commits an offense if the person stands a vehicle

so that the vehicle blocks an architectural improvement designed

to aid persons with disabilities, including an access aisle or

curb ramp.

(d) A person commits an offense if the person lends a disabled

parking placard issued to the person to a person who uses the

placard in violation of this section.

(e) In a prosecution under this section, it is presumed that the

registered owner of the motor vehicle is the person who left the

vehicle standing at the time and place the offense occurred.

(f) A political subdivision may provide that this section

applies to a parking space or area for persons with disabilities

on private property that is designated in compliance with the

identification requirements referred to in Section 681.009(b).

(g) Except as provided by Subsections (h)-(k), an offense under

this section is a misdemeanor punishable by a fine of not less

than $500 or more than $750.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1160, Sec. 4

(h) If it is shown on the trial of an offense under this section

that the person has been previously convicted one time of an

offense under this section, the offense is punishable by:

(1) a fine of not less than $550 or more than $800; and

(2) 10 hours of community service.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1336, Sec. 1

(h) If it is shown on the trial of an offense under this section

that the person has been previously convicted one time of an

offense under this section, the offense is punishable by:

(1) a fine of not less than $500 or more than $800; and

(2) 10 hours of community service.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1160, Sec. 4

(i) If it is shown on the trial of an offense under this section

that the person has been previously convicted two times of an

offense under this section, the offense is punishable by:

(1) a fine of not less than $550 or more than $800; and

(2) not less than 20 or more than 30 hours of community service.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1336, Sec. 1

(i) If it is shown on the trial of an offense under this section

that the person has been previously convicted two times of an

offense under this section, the offense is punishable by:

(1) a fine of not less than $550 or more than $800; and

(2) 20 hours of community service.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1160, Sec. 4

(j) If it is shown on the trial of an offense under this section

that the person has been previously convicted three times of an

offense under this section, the offense is punishable by:

(1) a fine of not less than $800 or more than $1,100; and

(2) 50 hours of community service.

Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch.

1336, Sec. 1

(j) If it is shown on the trial of an offense under this section

that the person has been previously convicted three times of an

offense under this section, the offense is punishable by:

(1) a fine of not less than $800 or more than $1,100; and

(2) 30 hours of community service.

(k) If it is shown on the trial of an offense under this section

that the person has been previously convicted four times of an

offense under this section, the offense is punishable by a fine

of $1,250 and 50 hours of community service.

(l) A person commits an offense if the person:

(1) stands a vehicle on which are displayed license plates

issued under Section 504.201 or a disabled parking placard in a

parking space or area for which this chapter creates an exemption

from payment of a fee or penalty imposed by a governmental unit;

(2) does not have a disability;

(3) is not transporting a person with disability; and

(4) does not pay any applicable fee related to standing in the

space or area imposed by a governmental unit or exceeds a

limitation on the length of time for standing in the space or

area.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.156(e), eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 738, Sec. 2, eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 1362, Sec. 6, 7, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 595, Sec. 1, eff. Sept. 1, 2003;

Acts 2003, 78th Leg., ch. 1325, Sec. 19.08(b), eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 20.003(i), eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

357, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1160, Sec. 4, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1336, Sec. 1, eff. September 1, 2009.

Sec. 681.0111. MANUFACTURE, SALE, POSSESSION, OR USE OF

COUNTERFEIT PLACARD. (a) A person commits an offense if,

without the department's authorization, the person manufactures,

sells, or possesses a placard that is deceptively similar to a

disabled parking placard.

(b) A person commits an offense if the person knowingly parks a

vehicle displaying a counterfeit placard in a parking space or

area designated specifically for persons with disabilities.

(c) An offense under Subsection (a) is a Class A misdemeanor. An

offense under Subsection (b) is a Class C misdemeanor.

(d) For purposes of this section, a placard is deceptively

similar to a disabled parking placard if the placard is not a

genuine disabled parking placard but a reasonable person would

presume that it is a genuine disabled parking placard.

Added by Acts 2003, 78th Leg., ch. 400, Sec. 1, eff. Sept. 1,

2003.

Sec. 681.012. SEIZURE AND REVOCATION OF PLACARD. (a) A law

enforcement officer who believes that an offense under Section

681.011(a) or (d) has occurred in the officer's presence shall

seize any disabled parking placard involved in the offense. Not

later than 48 hours after the seizure, the officer shall

determine whether probable cause existed to believe that the

offense was committed. If the officer does not find that probable

cause existed, the officer shall promptly return each placard to

the person from whom it was seized. If the officer finds that

probable cause existed, the officer, not later than the fifth day

after the date of the seizure, shall submit each seized placard

to the department.

(a-1) A peace officer may seize a disabled parking placard from

a person who operates a vehicle on which a disabled parking

placard is displayed if the peace officer determines by

inspecting the person's driver's license or personal

identification certificate that the disabled parking placard does

not contain the first four digits of the driver's license number

or personal identification certificate number and the initials

of:

(1) the person operating the vehicle; or

(2) a person being transported by the vehicle.

(a-2) A peace officer shall submit each seized parking placard

to the department not later than the fifth day after the seizure.

(b) On submission to the department under Subsection (a) or

(a-2), a placard is revoked. On request of the person from whom

the placard was seized, the department shall conduct a hearing

and determine whether the revocation should continue or the

placard should be returned to the person and the revocation

rescinded.

Added by Acts 1997, 75th Leg., ch. 1353, Sec. 7, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1336, Sec. 2, eff. September 1, 2009.

Sec. 681.013. DISMISSAL OF CHARGE; ADMINISTRATIVE FEE. (a) In

this section, "working day" means any day other than a Saturday,

a Sunday, or a holiday on which county offices are closed.

(b) The court shall:

(1) dismiss a charge for an offense under Section 681.011(b)(1)

if:

(A) the vehicle displayed a disabled parking placard that was

not valid as expired;

(B) the defendant remedies the defect by renewing the expired

disabled parking placard within 20 working days from the date of

the offense or before the defendant's first court appearance

date, whichever is later; and

(C) the disabled parking placard has not been expired for more

than 60 days; and

(2) assess an administrative fee not to exceed $20 when the

charge has been remedied.

(c) Notwithstanding Subsection (b)(1)(C), the court may dismiss

a charge of unlawfully parking a vehicle in a space designated

specifically for persons with disabilities, if at the time of the

offense the defendant's vehicle displays a disabled parking

placard that has been expired for more than 60 days.

Added by Acts 2009, 81st Leg., R.S., Ch.

298, Sec. 1, eff. September 1, 2009.



CHAPTER 682. ADMINISTRATIVE ADJUDICATION OF VEHICLE PARKING AND STOPPING OFFENSES

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE H. PARKING, TOWING, AND STORAGE OF VEHICLES

CHAPTER 682. ADMINISTRATIVE ADJUDICATION OF VEHICLE PARKING AND

STOPPING OFFENSES

Text of section as amended by Acts 1999, 76th Leg., ch. 156, Sec.

2

Sec. 682.001. APPLICABILITY. This chapter applies only to:

(1) a municipality that:

(A) has a population greater than 30,000 and operates under a

council-manager form of government; or

(B) has a population of 500,000 or more; and

(2) an airport operated by a joint board to which Section

22.074(d) applies.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 156, Sec. 2, eff. May 21,

1999.

Text of section as amended by Acts 1999, 76th Leg., ch. 310, Sec.

1

Sec. 682.001. APPLICABILITY. This chapter applies only to a

municipality that has a population greater than 30,000.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 310, Sec. 1, eff. May 29,

1999.

Sec. 682.002. CIVIL OFFENSE. (a) A municipality may declare

the violation of a municipal ordinance relating to parking or

stopping a vehicle to be a civil offense.

(b) A joint board to which Section 22.074(d) applies may declare

the violation of a resolution, rule, or order of the joint board

relating to parking or stopping a vehicle to be a civil offense.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 156, Sec. 2, eff. May 21,

1999.

Sec. 682.003. ADOPTION OF HEARING PROCEDURE. A municipality may

by ordinance or a joint board may by resolution, rule, or order

establish an administrative adjudication hearing procedure under

which a civil fine may be imposed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 156, Sec. 2, eff. May 21,

1999.

Sec. 682.004. CONTENT OF ORDINANCE. An ordinance, resolution,

rule, or order adopted under this chapter must provide that a

person charged with violating a parking or stopping ordinance,

resolution, rule, or order is entitled to a hearing and provide

for:

(1) the period during which a hearing must be held;

(2) the appointment of a hearing officer with authority to

administer oaths and issue orders compelling the attendance of

witnesses and the production of documents; and

(3) the amount and disposition of civil fines, costs, and fees.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 156, Sec. 2, eff. May 21,

1999.

Sec. 682.005. ENFORCEMENT OF ORDER CONCERNING WITNESSES AND

DOCUMENTS. A municipal court may enforce an order of the hearing

officer compelling the attendance of a witness or the production

of a document.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 682.006. CITATION OR SUMMONS. (a) A citation or summons

issued for a vehicle parking or stopping civil offense under this

chapter must:

(1) provide information as to the time and place of an

administrative adjudication hearing; and

(2) contain a notification that the person charged with the

civil offense has the right to an instanter hearing.

(b) The original or any copy of the summons or citation shall be

kept as a record in the ordinary course of business of the

municipality and is rebuttable proof of the facts it contains.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 682.007. APPEARANCE AT HEARING. (a) A person charged with

a civil offense who fails to appear at an administrative

adjudication hearing authorized under this chapter is considered

to admit liability for the offense charged.

(b) The person who issued the citation or summons is not

required to attend an instanter hearing.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 682.008. PRESUMPTIONS. In an administrative adjudication

hearing under this chapter:

(1) it is presumed that the registered owner of the motor

vehicle is the person who parked or stopped the vehicle at the

time and place of the offense charged; and

(2) the Texas Department of Motor Vehicles' computer-generated

record of the registered vehicle owner is prima facie evidence of

the contents of the record.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 2Q.01, eff. September 1, 2009.

Sec. 682.009. ORDER. (a) The hearing officer at an

administrative adjudication hearing under this chapter shall

issue an order stating:

(1) whether the person charged with the violation is liable for

the violation; and

(2) the amount of any fine, cost, or fee assessed against the

person.

(b) The order issued under Subsection (a) may be filed with the

clerk or secretary of the municipality or a person designated by

the joint board. The clerk, secretary, or designated person shall

keep the order in a separate index and file. The order may be

recorded using microfilm, microfiche, or data processing

techniques.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 156, Sec. 3, eff. May 21,

1999.

Sec. 682.010. ENFORCEMENT. (a) An order filed under Section

682.009, or a fine, cost, or fee imposed under this chapter

following a failure by the person charged to appear within the

time specified by a municipality's ordinance, resolution, rule,

or order, may be enforced by:

(1) impounding the vehicle if the offender has committed three

or more vehicle parking or stopping offenses in a calendar year;

(2) placing a device on the vehicle that prohibits movement of

the motor vehicle;

(3) imposing an additional fine if the original fine is not paid

within a specified time;

(4) denying issuance of or revoking a parking or operating

permit, as applicable; or

(5) filing an action to collect the fine, cost, or fee in a

court of competent jurisdiction.

(b) An action to collect a fine, cost, or fee under Subsection

(a)(5) must be brought:

(1) in the name of the municipality served by the hearing

officer; and

(2) in a county in which all or part of that municipality is

located.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 156, Sec. 4, eff. May 21,

1999; Acts 2003, 78th Leg., ch. 346, Sec. 2, eff. June 18, 2003.

Sec. 682.011. APPEAL. (a) A person whom the hearing officer

determines to be in violation of a vehicle parking or stopping

ordinance may appeal the determination by filing a petition with

the clerk of a municipal court and paying the costs required by

law for municipal court not later than the 30th day after the

date on which the order is filed.

(b) The municipal court clerk shall schedule a hearing and

notify each party of the date, time, and place of the hearing.

(c) An appeal does not stay enforcement and collection of the

judgment unless the person, before appealing, posts bond with, as

applicable:

(1) the agency of the municipality designated by ordinance to

accept payment for a violation of a parking or stopping

ordinance; or

(2) the agency of the joint board designated by the resolution,

rule, or order to accept payment for a violation of a parking or

stopping resolution, rule, or order.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 156, Sec. 5, eff. May 21,

1999.



CHAPTER 683. ABANDONED MOTOR VEHICLES

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE H. PARKING, TOWING, AND STORAGE OF VEHICLES

CHAPTER 683. ABANDONED MOTOR VEHICLES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 683.001. DEFINITIONS. In this chapter:

(1) "Department" means the Texas Department of Motor Vehicles.

(2) "Garagekeeper" means an owner or operator of a storage

facility.

(3) "Law enforcement agency" means:

(A) the Department of Public Safety;

(B) the police department of a municipality;

(C) the police department of an institution of higher education;

or

(D) a sheriff or a constable.

(4) "Motor vehicle" means a vehicle that is subject to

registration under Chapter 501.

(5) "Motor vehicle demolisher" means a person in the business

of:

(A) converting motor vehicles into processed scrap or scrap

metal; or

(B) wrecking or dismantling motor vehicles.

(6) "Outboard motor" means an outboard motor subject to

registration under Chapter 31, Parks and Wildlife Code.

(7) "Storage facility" includes a garage, parking lot, or

establishment for the servicing, repairing, or parking of motor

vehicles.

(8) "Watercraft" means a vessel subject to registration under

Chapter 31, Parks and Wildlife Code.

(9) "Abandoned nuisance vehicle" means a motor vehicle that is

at least 10 years old and is of a condition only to be junked,

crushed, or dismantled.

(10) "Vehicle storage facility" means a vehicle storage

facility, as defined by Section 2303.002, Occupations Code, that

is operated by a person who holds a license issued under Chapter

2303 of that code to operate that vehicle storage facility.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 1034, Sec. 14, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 2R.01, eff. September 1, 2009.

Sec. 683.002. ABANDONED MOTOR VEHICLE. (a) For the purposes of

this chapter, a motor vehicle is abandoned if the motor vehicle:

(1) is inoperable, is more than five years old, and has been

left unattended on public property for more than 48 hours;

(2) has remained illegally on public property for more than 48

hours;

(3) has remained on private property without the consent of the

owner or person in charge of the property for more than 48 hours;

(4) has been left unattended on the right-of-way of a designated

county, state, or federal highway for more than 48 hours;

(5) has been left unattended for more than 24 hours on the

right-of-way of a turnpike project constructed and maintained by

the Texas Turnpike Authority division of the Texas Department of

Transportation or a controlled access highway; or

(6) is considered an abandoned motor vehicle under Section

644.153(r).

(b) In this section, "controlled access highway" has the meaning

assigned by Section 541.302.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.157(a), eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 359, Sec. 7, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1325, Sec. 16.06, eff. Sept.

1, 2003.

Sec. 683.003. CONFLICT OF LAWS; EFFECT ON OTHER LAWS. (a)

Sections 683.051-683.055 may not be read as conflicting with

Sections 683.074-683.078.

(b) This chapter does not affect a law authorizing the immediate

removal of a vehicle left on public property that is an

obstruction to traffic.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. ABANDONED MOTOR VEHICLES: SEIZURE AND AUCTION

Sec. 683.011. AUTHORITY TO TAKE ABANDONED MOTOR VEHICLE INTO

CUSTODY. (a) A law enforcement agency may take into custody an

abandoned motor vehicle, watercraft, or outboard motor found on

public or private property.

(b) A law enforcement agency may use agency personnel,

equipment, and facilities or contract for other personnel,

equipment, and facilities to remove, preserve, store, send notice

regarding, and dispose of an abandoned motor vehicle, watercraft,

or outboard motor taken into custody by the agency under this

subchapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

737, Sec. 1, eff. September 1, 2005.

Sec. 683.012. TAKING ABANDONED MOTOR VEHICLE INTO CUSTODY:

NOTICE. (a) A law enforcement agency shall send notice of

abandonment to:

(1) the last known registered owner of each motor vehicle,

watercraft, or outboard motor taken into custody by the agency or

for which a report is received under Section 683.031; and

(2) each lienholder recorded under Chapter 501 for the motor

vehicle or under Chapter 31, Parks and Wildlife Code, for the

watercraft or outboard motor.

(b) The notice under Subsection (a) must:

(1) be sent by certified mail not later than the 10th day after

the date the agency:

(A) takes the abandoned motor vehicle, watercraft, or outboard

motor into custody; or

(B) receives the report under Section 683.031;

(2) specify the year, make, model, and identification number of

the item;

(3) give the location of the facility where the item is being

held;

(4) inform the owner and lienholder of the right to claim the

item not later than the 20th day after the date of the notice on

payment of:

(A) towing, preservation, and storage charges; or

(B) garagekeeper's charges and fees under Section 683.032 and,

if the vehicle is a commercial motor vehicle impounded under

Section 644.153(q), the delinquent administrative penalty and

costs; and

(5) state that failure of the owner or lienholder to claim the

item during the period specified by Subdivision (4) is:

(A) a waiver by that person of all right, title, and interest in

the item; and

(B) consent to the sale of the item at a public auction.

(c) Notice by publication in one newspaper of general

circulation in the area where the motor vehicle, watercraft, or

outboard motor was abandoned is sufficient notice under this

section if:

(1) the identity of the last registered owner cannot be

determined;

(2) the registration has no address for the owner; or

(3) the determination with reasonable certainty of the identity

and address of all lienholders is impossible.

(d) Notice by publication:

(1) must be published in the same period that is required by

Subsection (b) for notice by certified mail and contain all of

the information required by that subsection; and

(2) may contain a list of more than one abandoned motor vehicle,

watercraft, or outboard motor.

(e) A law enforcement agency is not required to send a notice,

as otherwise required by Subsection (a), if the agency has

received notice from a vehicle storage facility that an

application has or will be submitted to the department for the

disposal of the vehicle.

(f) In addition to the notice required under Subsection (a), if

a law enforcement agency takes an abandoned motor vehicle into

custody, the agency shall notify a person that files a theft

report or similar report prepared by any law enforcement agency

for the vehicle of that fact. The notice must be sent by regular

mail on the next business day after the agency takes the vehicle

into custody. The law enforcement agency shall also provide the

name and address of the person that filed the theft report or

similar report to the vehicle storage facility or governmental

vehicle storage facility that is storing the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 359, Sec. 8, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1034, Sec. 15, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1325, Sec. 16.07, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1046, Sec. 4.01, eff. September 1, 2007.

Sec. 683.013. STORAGE FEES. A law enforcement agency or the

agent of a law enforcement agency that takes into custody an

abandoned motor vehicle, watercraft, or outboard motor is

entitled to reasonable storage fees:

(1) for not more than 10 days, beginning on the day the item is

taken into custody and ending on the day the required notice is

mailed; and

(2) beginning on the day after the day the agency mails notice

and ending on the day accrued charges are paid and the vehicle,

watercraft, or outboard motor is removed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 683.014. AUCTION OR USE OF ABANDONED ITEMS; WAIVER OF

RIGHTS. (a) If an abandoned motor vehicle, watercraft, or

outboard motor is not claimed under Section 683.012:

(1) the owner or lienholder:

(A) waives all rights and interests in the item; and

(B) consents to the sale of the item by public auction or the

transfer of the item, if a watercraft, as provided by Subsection

(d); and

(2) the law enforcement agency may sell the item at a public

auction, transfer the item, if a watercraft, as provided by

Subsection (d), or use the item as provided by Section 683.016.

(b) Proper notice of the auction shall be given. A garagekeeper

who has a garagekeeper's lien shall be notified of the time and

place of the auction.

(c) The purchaser of a motor vehicle, watercraft, or outboard

motor:

(1) takes title free and clear of all liens and claims of

ownership;

(2) shall receive a sales receipt from the law enforcement

agency; and

(3) is entitled to register the motor vehicle, watercraft, or

outboard motor and receive a certificate of title.

(d) On consent of the Parks and Wildlife Department, the law

enforcement agency may transfer a watercraft that is not claimed

under Section 683.012 to the Parks and Wildlife Department for

use as part of an artificial reef under Chapter 89, Parks and

Wildlife Code, or for other use by the Parks and Wildlife

Department permitted under the Parks and Wildlife Code. On

transfer of the watercraft, the Parks and Wildlife Department:

(1) takes title free and clear of all liens and claims of

ownership; and

(2) is entitled to register the watercraft and receive a

certificate of title.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

190, Sec. 2, eff. May 27, 2005.

Sec. 683.015. AUCTION PROCEEDS. (a) A law enforcement agency

is entitled to reimbursement from the proceeds of the sale of an

abandoned motor vehicle, watercraft, or outboard motor for:

(1) the cost of the auction;

(2) towing, preservation, and storage fees resulting from the

taking into custody; and

(3) the cost of notice or publication as required by Section

683.012.

(b) After deducting the reimbursement allowed under Subsection

(a), the proceeds of the sale shall be held for 90 days for the

owner or lienholder of the vehicle.

(c) After the period provided by Subsection (b), proceeds

unclaimed by the owner or lienholder shall be deposited in an

account that may be used for the payment of auction, towing,

preservation, storage, and notice and publication fees resulting

from taking other vehicles, watercraft, or outboard motors into

custody if the proceeds from the sale of the other items are

insufficient to meet those fees.

(d) A municipality or county may transfer funds in excess of

$1,000 from the account to the municipality's or county's general

revenue account to be used by the law enforcement agency.

(e) If the vehicle is a commercial motor vehicle impounded under

Section 644.153(q), the Department of Public Safety is entitled

from the proceeds of the sale to an amount equal to the amount of

the delinquent administrative penalty and costs.

(f) A county law enforcement agency may use funds received from

the sale of a motor vehicle abandoned as a result of a vehicular

pursuit involving the law enforcement agency and transferred

under Subsection (d) to compensate property owners whose property

was damaged as a result of the pursuit, regardless of whether the

agency would be liable under Chapter 101, Civil Practice and

Remedies Code. A payment for compensation under this subsection

may not exceed any of the following amounts:

(1) the net proceeds received from the sale of the motor vehicle

abandoned as a result of the pursuit;

(2) $1,000 per property owner, if more than one property owner's

property is damaged as a result of the pursuit; or

(3) the amount of the property owner's insurance deductible.

(g) Before a law enforcement agency may compensate a property

owner under Subsection (f) using funds transferred to a county

under Subsection (d), the sheriff or constable must submit the

proposed payment for compensation for consideration, and the

commissioners court shall consider the proposed payment for

compensation, at the next regularly scheduled meeting of the

commissioners court.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 359, Sec. 9, eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 1325, Sec. 16.08, eff. Sept. 1,

2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

304, Sec. 1, eff. June 19, 2009.

Sec. 683.016. LAW ENFORCEMENT AGENCY USE OF CERTAIN ABANDONED

MOTOR VEHICLES. (a) The law enforcement agency that takes an

abandoned motor vehicle into custody that is not claimed under

Section 683.012 may:

(1) use the vehicle for agency purposes; or

(2) transfer the vehicle to any other municipal or county

agency, a groundwater conservation district governed by Chapter

36, Water Code, or a school district for the use of that agency

or district.

(b) The law enforcement agency shall auction the vehicle as

provided by this subchapter if the law enforcement agency or the

municipal or county agency, groundwater conservation district, or

school district to which the vehicle was transferred under

Subsection (a) discontinues use of the vehicle.

(c) This section does not apply to an abandoned vehicle on which

there is a garagekeeper's lien.

(d) This section does not apply to a vehicle that is:

(1) taken into custody by a law enforcement agency located in a

county with a population of 2.4 million or more; and

(2) removed to a privately owned storage facility.

(e) A law enforcement agency must comply with the notice

requirements of Section 683.012 before the law enforcement agency

may transfer a vehicle under Subsection (a)(2).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

446, Sec. 2, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

941, Sec. 2, eff. September 1, 2009.

SUBCHAPTER C. VEHICLE ABANDONED IN STORAGE FACILITY

Sec. 683.031. GARAGEKEEPER'S DUTY: ABANDONED MOTOR VEHICLES.

(a) A motor vehicle is abandoned if the vehicle is left in a

storage facility operated for commercial purposes after the 10th

day after the date on which:

(1) the garagekeeper gives notice by registered or certified

mail, return receipt requested, to the last known registered

owner of the vehicle and to each lienholder of record of the

vehicle under Chapter 501 to remove the vehicle;

(2) a contract for the vehicle to remain on the premises of the

facility expires; or

(3) the vehicle was left in the facility, if the vehicle was

left by a person other than the registered owner or a person

authorized to have possession of the vehicle under a contract of

use, service, storage, or repair.

(b) If notice sent under Subsection (a)(1) is returned unclaimed

by the post office, substituted notice is sufficient if published

in one newspaper of general circulation in the area where the

vehicle was left.

(c) The garagekeeper shall report the abandonment of the motor

vehicle to a law enforcement agency with jurisdiction where the

vehicle is located and shall pay a $10 fee to be used by the law

enforcement agency for the cost of the notice required by this

subchapter or other cost incurred in disposing of the vehicle.

(d) The garagekeeper shall retain custody of an abandoned motor

vehicle until the law enforcement agency takes the vehicle into

custody under Section 683.034.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

737, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

216, Sec. 1, eff. September 1, 2007.

Sec. 683.032. GARAGEKEEPER'S FEES AND CHARGES. (a) A

garagekeeper who acquires custody of a motor vehicle for a

purpose other than repair is entitled to towing, preservation,

and notification charges and reasonable storage fees, in addition

to storage fees earned under a contract, for each day:

(1) not to exceed five days, until the notice described by

Section 683.031(a) is mailed; and

(2) after notice is mailed, until the vehicle is removed and all

accrued charges are paid.

(b) A garagekeeper who fails to report an abandoned motor

vehicle to a law enforcement agency within seven days after the

date it is abandoned may not claim reimbursement for storage of

the vehicle.

(c) This subchapter does not impair any lien that a garagekeeper

has on a vehicle except for the termination or limitation of

claim for storage for the failure to report the vehicle to the

law enforcement agency.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.158(a), eff.

Sept. 1, 1997.

Sec. 683.033. UNAUTHORIZED STORAGE FEE; OFFENSE. (a) A person

commits an offense if the person charges a storage fee for a

period for which the fee is not authorized by Section 683.032.

(b) An offense under this subsection is a misdemeanor punishable

by a fine of not less than $200 or more than $1,000.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 683.034. DISPOSAL OF VEHICLE ABANDONED IN STORAGE FACILITY.

(a) A law enforcement agency shall take into custody an

abandoned vehicle left in a storage facility that has not been

claimed in the period provided by the notice under Section

683.012. In this section, a law enforcement agency has custody

if the agency:

(1) has physical custody of the vehicle;

(2) has given notice to the storage facility that the law

enforcement agency intends to dispose of the vehicle under this

section; or

(3) has received a report under Section 683.031(c) and the

garagekeeper has met all of the requirements of that subsection.

(b) The law enforcement agency may use the vehicle as authorized

by Section 683.016 or sell the vehicle at auction as provided by

Section 683.014. If a vehicle is sold, the proceeds of the sale

shall first be applied to a garagekeeper's charges for providing

notice regarding the vehicle and for service, towing,

impoundment, storage, and repair of the vehicle.

(c) As compensation for expenses incurred in taking the vehicle

into custody and selling it, the law enforcement agency shall

retain:

(1) two percent of the gross proceeds of the sale of the

vehicle; or

(2) all the proceeds if the gross proceeds of the sale are less

than $10.

(d) Surplus proceeds shall be distributed as provided by Section

683.015.

(e) If the law enforcement agency does not take the vehicle into

custody before the 31st day after the date the vehicle was

reported abandoned under Section 683.031:

(1) the law enforcement agency may not take the vehicle into

custody; and

(2) the storage facility may dispose of the vehicle under:

(A) Chapter 70, Property Code, except that notice under Section

683.012 satisfies the notice requirements of that chapter; or

(B) Chapter 2303, Occupations Code, if the storage facility is a

vehicle storage facility.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.158(b), eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1034, Sec. 16, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

737, Sec. 3, eff. September 1, 2005.

SUBCHAPTER D. DEMOLITION OF ABANDONED MOTOR VEHICLES

Sec. 683.051. APPLICATION FOR AUTHORIZATION TO DISPOSE OF

CERTAIN MOTOR VEHICLES. A person may apply to the department for

authority:

(1) to sell, give away, or dispose of a motor vehicle to a motor

vehicle demolisher if:

(A) the person owns the motor vehicle and the certificate of

title to the vehicle is lost, destroyed, or faulty; or

(B) the vehicle is an abandoned motor vehicle and is:

(i) in the possession of the person; or

(ii) located on property owned by the person; or

(2) to dispose of a motor vehicle to a motor vehicle demolisher

for demolition, wrecking, or dismantling if:

(A) the abandoned motor vehicle:

(i) is in the possession of the person;

(ii) is more than eight years old;

(iii) either has no motor or is otherwise totally inoperable or

does not comply with all applicable air pollution emissions

control related requirements included in: (aa) the vehicle

inspection requirements under Chapter 548, as evidenced by a

current inspection certificate affixed to the vehicle windshield;

or (bb) the vehicle emissions inspection and maintenance

requirements contained in the Public Safety Commission's motor

vehicle emissions inspection and maintenance program under

Subchapter F, Chapter 548, or the state's air quality state

implementation plan; and

(iv) was authorized to be towed by a law enforcement agency; and

(B) the law enforcement agency approves the application.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 612, Sec. 1, eff. Sept. 1,

1999.

Sec. 683.052. CONTENTS OF APPLICATION; APPLICATION FEE. (a) An

application under Section 683.051 must:

(1) contain the name and address of the applicant;

(2) state the year, make, model, and vehicle identification

number of the vehicle, if ascertainable, and any other

identifying feature of the vehicle; and

(3) include:

(A) a concise statement of facts about the abandonment;

(B) a statement that the certificate of title is lost or

destroyed; or

(C) a statement of the reasons for the defect in the owner's

certificate of title for the vehicle.

(b) An application under Section 683.051(2) must also include an

affidavit containing a statement of the facts that make that

subdivision applicable.

(c) The applicant shall make an affidavit stating that:

(1) the facts stated in the application are true; and

(2) no material fact has been withheld.

(d) The application must be accompanied by a fee of $2, unless

the application is made by a unit of government. Fees collected

under this subsection shall be deposited to the credit of the

state highway fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 683.053. DEPARTMENT TO PROVIDE NOTICE. Except as provided

by Section 683.054(b), the department shall give notice as

provided by Section 683.012 if it determines that an application

under Section 683.051 is:

(1) executed in proper form; and

(2) shows that:

(A) the abandoned motor vehicle is in the possession of the

applicant or has been abandoned on the applicant's property; or

(B) the vehicle is not an abandoned motor vehicle and the

applicant appears to be the owner of the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 683.054. CERTIFICATE OF AUTHORITY TO DISPOSE OF VEHICLE.

(a) The department shall issue the applicant a certificate of

authority to dispose of the vehicle to a motor vehicle demolisher

for demolition, wrecking, or dismantling if notice under Section

683.053 was given and the vehicle was not claimed as provided by

the notice.

(b) Without giving the notice required by Section 683.053, the

department may issue to an applicant under Section 683.051(2) a

certificate of authority to dispose of the motor vehicle to a

demolisher if the vehicle meets the requirements of Sections

683.051(2)(A)(ii) and (iii).

(c) A motor vehicle demolisher shall accept the certificate of

authority in lieu of a certificate of title for the vehicle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 612, Sec. 2, eff. Sept. 1,

1999.

Sec. 683.055. RULES AND FORMS. The department may adopt rules

and prescribe forms to implement Sections 683.051-683.054.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 683.056. DEMOLISHER'S DUTY. (a) A motor vehicle

demolisher who acquires a motor vehicle for dismantling or

demolishing shall obtain from the person delivering the vehicle:

(1) the motor vehicle's certificate of title;

(2) a sales receipt for the motor vehicle;

(3) a transfer document for the vehicle as provided by

Subchapter B or Subchapter E; or

(4) a certificate of authority for the disposal of the motor

vehicle.

(b) A demolisher is not required to obtain a certificate of

title for the vehicle in the demolisher's name.

(c) On the department's demand, the demolisher shall surrender

for cancellation the certificate of title or certificate of

authority.

(d) The department shall adopt rules and forms necessary to

regulate the surrender of auction sales receipts and certificates

of title.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 683.057. DEMOLISHER'S RECORDS; OFFENSE. (a) A motor

vehicle demolisher shall keep a record of a motor vehicle that is

acquired in the course of business.

(b) The record must contain:

(1) the name and address of the person from whom the vehicle was

acquired; and

(2) the date of acquisition of the vehicle.

(c) The demolisher shall keep the record until the first

anniversary of the date of acquisition of the vehicle.

(d) The record shall be open to inspection by the department or

any law enforcement agency at any time during normal business

hours.

(e) A motor vehicle demolisher commits an offense if the

demolisher fails to keep a record as provided by this section.

(f) An offense under Subsection (e) is a misdemeanor punishable

by:

(1) a fine of not less than $100 or more than $1,000;

(2) confinement in the county jail for a term of not less than

10 days or more than six months; or

(3) both the fine and confinement.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER E. JUNKED VEHICLES: PUBLIC NUISANCE; ABATEMENT

Sec. 683.071. DEFINITION. In this subchapter, "junked vehicle"

means a vehicle that is self-propelled and:

(1) does not have lawfully attached to it:

(A) an unexpired license plate; and

(B) a valid motor vehicle inspection certificate; and

(2) is:

(A) wrecked, dismantled or partially dismantled, or discarded;

or

(B) inoperable and has remained inoperable for more than:

(i) 72 consecutive hours, if the vehicle is on public property;

or

(ii) 30 consecutive days, if the vehicle is on private property.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 746, Sec. 1, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 798, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

500, Sec. 1, eff. September 1, 2007.

Sec. 683.0711. MUNICIPAL REQUIREMENTS. An ordinance adopted by

a governing body of a municipality may provide for a more

inclusive definition of a junked vehicle subject to regulation

under this subchapter.

Added by Acts 2003, 78th Leg., ch. 1073, Sec. 1, eff. Sept. 1,

2003.

Sec. 683.072. JUNKED VEHICLE DECLARED TO BE PUBLIC NUISANCE. A

junked vehicle, including a part of a junked vehicle, that is

visible at any time of the year from a public place or public

right-of-way:

(1) is detrimental to the safety and welfare of the public;

(2) tends to reduce the value of private property;

(3) invites vandalism;

(4) creates a fire hazard;

(5) is an attractive nuisance creating a hazard to the health

and safety of minors;

(6) produces urban blight adverse to the maintenance and

continuing development of municipalities; and

(7) is a public nuisance.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2003, 78th Leg., ch. 1073, Sec. 2.

Sec. 683.073. OFFENSE. (a) A person commits an offense if the

person maintains a public nuisance described by Section 683.072.

(b) An offense under this section is a misdemeanor punishable by

a fine not to exceed $200.

(c) The court shall order abatement and removal of the nuisance

on conviction.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 683.074. AUTHORITY TO ABATE NUISANCE; PROCEDURES. (a) A

municipality or county may adopt procedures that conform to this

subchapter for the abatement and removal from private or public

property or a public right-of-way of a junked vehicle or part of

a junked vehicle as a public nuisance.

(b) The procedures must:

(1) prohibit a vehicle from being reconstructed or made operable

after removal;

(2) require a public hearing on request of a person who receives

notice as provided by Section 683.075 if the request is made not

later than the date by which the nuisance must be abated and

removed; and

(3) require that notice identifying the vehicle or part of the

vehicle be given to the department not later than the fifth day

after the date of removal.

(c) An appropriate court of the municipality or county may issue

necessary orders to enforce the procedures.

(d) Procedures for abatement and removal of a public nuisance

must be administered by regularly salaried, full-time employees

of the municipality or county, except that any authorized person

may remove the nuisance.

(e) A person authorized to administer the procedures may enter

private property to examine a public nuisance, to obtain

information to identify the nuisance, and to remove or direct the

removal of the nuisance.

(f) On receipt of notice of removal under Subsection (b)(3), the

department shall immediately cancel the certificate of title

issued for the vehicle.

(g) The procedures may provide that the relocation of a junked

vehicle that is a public nuisance to another location in the same

municipality or county after a proceeding for the abatement and

removal of the public nuisance has commenced has no effect on the

proceeding if the junked vehicle constitutes a public nuisance at

the new location.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 1226, Sec. 1, eff. June 18,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

500, Sec. 2, eff. September 1, 2007.

Sec. 683.075. NOTICE. (a) The procedures for the abatement and

removal of a public nuisance under this subchapter must provide

not less than 10 days' notice of the nature of the nuisance. The

notice must be personally delivered, sent by certified mail with

a five-day return requested, or delivered by the United States

Postal Service with signature confirmation service to:

(1) the last known registered owner of the nuisance;

(2) each lienholder of record of the nuisance; and

(3) the owner or occupant of:

(A) the property on which the nuisance is located; or

(B) if the nuisance is located on a public right-of-way, the

property adjacent to the right-of-way.

(b) The notice must state that:

(1) the nuisance must be abated and removed not later than the

10th day after the date on which the notice was personally

delivered or mailed; and

(2) any request for a hearing must be made before that 10-day

period expires.

(c) If the post office address of the last known registered

owner of the nuisance is unknown, notice may be placed on the

nuisance or, if the owner is located, personally delivered.

(d) If notice is returned undelivered, action to abate the

nuisance shall be continued to a date not earlier than the 11th

day after the date of the return.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 413, Sec. 13, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

369, Sec. 1, eff. June 15, 2007.

Sec. 683.076. HEARING. (a) The governing body of the

municipality or county or a board, commission, or official

designated by the governing body shall conduct hearings under the

procedures adopted under this subchapter.

(b) If a hearing is requested by a person for whom notice is

required under Section 683.075(a)(3), the hearing shall be held

not earlier than the 11th day after the date of the service of

notice.

(c) At the hearing, the junked motor vehicle is presumed, unless

demonstrated otherwise by the owner, to be inoperable.

(d) If the information is available at the location of the

nuisance, a resolution or order requiring removal of the nuisance

must include the vehicle's:

(1) description;

(2) vehicle identification number; and

(3) license plate number.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 683.0765. ALTERNATIVE PROCEDURE FOR ADMINISTRATIVE HEARING.

A municipality by ordinance may provide for an administrative

adjudication process under which an administrative penalty may be

imposed for the enforcement of an ordinance adopted under this

subchapter. If a municipality provides for an administrative

adjudication process under this section, the municipality shall

use the procedure described by Section 54.044, Local Government

Code.

Added by Acts 2001, 77th Leg., ch. 413, Sec. 14, eff. Sept. 1,

2001.

Sec. 683.077. INAPPLICABILITY OF SUBCHAPTER. (a) Procedures

adopted under Section 683.074 or 683.0765 may not apply to a

vehicle or vehicle part:

(1) that is completely enclosed in a building in a lawful manner

and is not visible from the street or other public or private

property; or

(2) that is stored or parked in a lawful manner on private

property in connection with the business of a licensed vehicle

dealer or junkyard, or that is an antique or special interest

vehicle stored by a motor vehicle collector on the collector's

property, if the vehicle or part and the outdoor storage area, if

any, are:

(A) maintained in an orderly manner;

(B) not a health hazard; and

(C) screened from ordinary public view by appropriate means,

including a fence, rapidly growing trees, or shrubbery.

(b) In this section:

(1) "Antique vehicle" means a passenger car or truck that is at

least 25 years old.

(2) "Motor vehicle collector" means a person who:

(A) owns one or more antique or special interest vehicles; and

(B) acquires, collects, or disposes of an antique or special

interest vehicle or part of an antique or special interest

vehicle for personal use to restore and preserve an antique or

special interest vehicle for historic interest.

(3) "Special interest vehicle" means a motor vehicle of any age

that has not been changed from original manufacturer's

specifications and, because of its historic interest, is being

preserved by a hobbyist.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 413, Sec. 15, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1431, Sec. 1, eff. Sept. 1, 2001.

Sec. 683.078. JUNKED VEHICLE DISPOSAL. (a) A junked vehicle,

including a part of a junked vehicle, may be removed to a

scrapyard, a motor vehicle demolisher, or a suitable site

operated by a municipality or county.

(b) A municipality or county may operate a disposal site if its

governing body determines that commercial disposition of junked

vehicles is not available or is inadequate. A municipality or

county may:

(1) finally dispose of a junked vehicle or vehicle part; or

(2) transfer it to another disposal site if the disposal is

scrap or salvage only.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 686. VALET PARKING SERVICES

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE H. PARKING, TOWING, AND STORAGE OF VEHICLES

CHAPTER 686. VALET PARKING SERVICES

Sec. 686.001. DEFINITIONS. In this chapter:

(1) "Financial responsibility" means the ability to respond in

damages for liability for an accident that:

(A) occurs after the effective date of the document evidencing

the establishment of the financial responsibility; and

(B) arises out of the operation of a motor vehicle by an

employee of a valet parking service.

(2) "Public accommodation" means any:

(A) inn, hotel, or motel;

(B) restaurant, cafeteria, or other facility principally engaged

in selling food for consumption on the premises;

(C) bar, nightclub, or other facility engaged in selling

alcoholic beverages for consumption on the premises;

(D) motion picture house, theater, concert hall, stadium, or

other place of exhibition or entertainment; or

(E) other facility used by or open to members of the public.

(3) "Valet parking service" means a parking service through

which the motor vehicles of patrons of a public accommodation are

parked for a fee by a third party who is not an employee of the

public accommodation.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 23.002, eff. March

1, 2004.

Sec. 686.002. REQUIREMENT OF FINANCIAL RESPONSIBILITY FOR VALET

PARKING SERVICES. A person may not operate a valet parking

service unless financial responsibility for each employee who

operates a motor vehicle for the service is established through:

(1) a motor vehicle liability or comprehensive general liability

and garage insurance policy in an amount established by Section

686.004;

(2) a surety bond filed under Section 601.121; or

(3) a deposit in the amount of $450,000 under Section 601.122,

notwithstanding any other amount prescribed by that section.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 23.002, eff. March

1, 2004.

Sec. 686.003. EVIDENCE OF FINANCIAL RESPONSIBILITY. (a) The

owner or operator of a valet parking service shall provide

evidence of financial responsibility in the same manner as

required under Section 601.053.

(b) In addition to complying with Subsection (a), an owner or

operator of a valet parking service shall exhibit, for public

inspection, evidence of financial responsibility at a public

accommodation whose patrons use the service.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 23.002, March 1,

2004.

Sec. 686.004. MINIMUM COVERAGE AMOUNTS. (a) The minimum

amounts of motor vehicle liability insurance coverage required to

establish financial responsibility under this chapter are:

(1) $100,000 for bodily injury to or death of one person in one

accident;

(2) $300,000 for bodily injury to or death of two or more

persons in one accident, subject to the amount provided by

Subdivision (1) for bodily injury to or death of one of the

persons; and

(3) $50,000 for damage to or destruction of property of others

in one accident.

(b) The comprehensive general liability insurance must be on a

broad form and provide limits of liability for bodily injury and

property damage of not less than $300,000 combined single limit

or the equivalent.

(c) The garage insurance must provide limits of liability for

bodily injury and property damage of not less than $300,000

combined single limit, or the equivalent, and must provide the

following coverages:

(1) comprehensive and collision coverage for physical damage;

(2) coverage for vehicle storage; and

(3) coverage for a vehicle driven by or at the direction of the

valet parking service.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 23.002, eff. March

1, 2004.

Sec. 686.005. COMMON LAW DEFENSES. In an action against an

owner or operator of a valet parking service that has not

established financial responsibility as required by this chapter

to recover damages for personal injuries, death, or property

damage sustained in a motor vehicle accident arising out of the

operation of a valet parking service, it is not a defense that

the party who brings the action:

(1) was guilty of contributory negligence; or

(2) assumed the risk of injury, death, or property damage.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 23.002, eff. March

1, 2004.

Sec. 686.006. OPERATION OF MOTOR VEHICLE IN VIOLATION OF

FINANCIAL RESPONSIBILITY REQUIREMENT; OFFENSE. (a) A person

commits an offense if the person, while in the course and scope

of the person's employment with a valet parking service, operates

a motor vehicle of a patron of the service without the financial

responsibility required by this chapter.

(b) Except as provided by Subsections (c) and (d), an offense

under this section is a misdemeanor punishable by a fine of not

less than $175 or more than $350.

(c) If a person has been previously convicted of an offense

under this section, an offense under this section is a

misdemeanor punishable by a fine of not less than $350 or more

than $1,000.

(d) If the court determines that a person who has not been

previously convicted of an offense under this section is

economically unable to pay the fine, the court may reduce the

fine to not less than $175.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 23.002, eff. March

1, 2004.

Sec. 686.007. DEFENSE: FINANCIAL RESPONSIBILITY IN EFFECT AT

TIME OF ALLEGED OFFENSE. It is a defense to prosecution under

Section 686.002 that the person charged produces one of the

documents listed in Section 601.053 that was valid at the time

the offense is alleged to have occurred.

Added by Acts 2003, 78th Leg., ch. 816, Sec. 23.002, eff. March

1, 2004.



CHAPTER 701. COUNTY TRAFFIC OFFICERS

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE I. ENFORCEMENT OF TRAFFIC LAWS

CHAPTER 701. COUNTY TRAFFIC OFFICERS

Sec. 701.001. AUTHORIZATION. (a) Except as provided by

Subsection (c), acting in conjunction with the sheriff of the

county, the commissioners court of a county may employ not more

than five regular deputies as county traffic officers.

(b) Except as provided by Subsection (c), the commissioners

court may employ not more than two additional deputies as county

traffic officers to aid the regular officers in special

emergencies.

(c) The limitation on the number of deputies that may be

employed under Subsections (a) and (b) does not apply to a county

with a population of more than two million.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

548, Sec. 1, eff. June 17, 2005.

Sec. 701.002. POWER TO ACT; GUIDANCE. (a) A county traffic

officer:

(1) must be deputized by the sheriff or a constable of the

county in which the officer is employed;

(2) must give a bond and take an oath of office as other deputy

sheriffs;

(3) must work under the direction of the sheriff; and

(4) has the same right and duty as a deputy sheriff to arrest a

person who violates a law.

(b) Repealed by Acts 2009, 81st Leg., R.S., Ch. 471, Sec. 2,

eff. June 19, 2009.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

471, Sec. 2, eff. June 19, 2009.

Sec. 701.003. DUTIES. (a) A county traffic officer shall:

(1) be a motorcycle rider when practicable;

(2) cooperate with the police department of each municipality in

the county to enforce state traffic laws in that municipality and

in the county;

(3) enforce state laws that regulate the operation of a motor

vehicle on a highway, street, or alley; and

(4) remain on and patrol the highway at all times when

performing the officer's duties.

(b) An officer may leave a highway only in pursuit of an

offender the officer is unable to apprehend on the highway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 701.004. COMPENSATION. (a) The compensation to be paid a

county traffic officer shall be set before the officer is

employed.

(b) Salary paid to the officer is independent of a salary paid

to the sheriff and sheriff's deputies who do not act as highway

officers. Compensation for an officer may not be included in the

sheriff's settlement in accounting for a fee of office or as

salary paid to the sheriff or a sheriff's deputy.

(c) The commissioners court may provide necessary equipment for

the officer at the county's expense. An officer's equipment may

include a motorcycle and maintenance of that motorcycle.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 701.005. FEES. A fee may not be charged for a service of a

county traffic officer.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 701.006. DISMISSAL. The commissioners court on its own

initiative, or on recommendation of the sheriff, may dismiss a

county traffic officer if the officer is no longer needed or if

the officer's service is unsatisfactory.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

471, Sec. 1, eff. June 19, 2009.



CHAPTER 702. CONTRACTS FOR ENFORCEMENT OF CERTAIN ARREST WARRANTS

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE I. ENFORCEMENT OF TRAFFIC LAWS

CHAPTER 702. CONTRACTS FOR ENFORCEMENT OF CERTAIN ARREST WARRANTS

Sec. 702.001. DEFINITIONS. In this chapter:

(1) "Department" means the Texas Department of Motor Vehicles.

(2) "Registration" of a motor vehicle includes a renewal of the

registration of that vehicle.

(3) "Traffic law" means a statute or ordinance, a violation of

which is a misdemeanor punishable by a fine not to exceed $200,

that regulates, on a street, road, or highway of this state:

(A) the conduct or condition of a person while operating a motor

vehicle; or

(B) the condition of a motor vehicle being operated.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.160(a), eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 2S.01, eff. September 1, 2009.

Sec. 702.002. APPLICATION. This chapter applies only to a

home-rule municipality.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 744, Sec. 1, eff. June 18,

1999.

Sec. 702.003. REFUSAL TO REGISTER VEHICLE. (a) A county

assessor-collector or the department may refuse to register a

motor vehicle if the assessor-collector or the department

receives under a contract information from a municipality that

the owner of the vehicle has an outstanding warrant from that

municipality for failure to appear or failure to pay a fine on a

complaint that involves the violation of a traffic law.

(b) A municipality may contract with a county in which the

municipality is located or the department to provide information

to the county or department necessary to make a determination

under Subsection (a).

(c) A municipality that has a contract under Subsection (b)

shall notify the county or the department regarding a person for

whom the county assessor-collector or the department has refused

to register a motor vehicle on:

(1) entry of a judgment against the person and the person's

payment to the court of the fine for the violation and of all

court costs;

(2) perfection of an appeal of the case for which the arrest

warrant was issued; or

(3) dismissal of the charge for which the arrest warrant was

issued.

(d) After notice is received under Subsection (c), the county

assessor-collector or the department may not refuse to register

the motor vehicle under Subsection (a).

(e) A contract under Subsection (b) must be entered into in

accordance with Chapter 791, Government Code, and is subject to

the ability of the parties to provide or pay for the services

required under the contract.

(f) This section does not apply to the registration of a motor

vehicle under Section 501.0234.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.160(b), eff.

Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

542, Sec. 3, eff. September 1, 2009.

Sec. 702.004. WARNING; CITATION. (a) A peace officer

authorized to issue citations in a municipality that has a

contract under Section 702.003 shall issue a written warning to

each person to whom the officer issues a citation for a violation

of a traffic law in the municipality.

(b) The warning must state that if the person fails to appear in

court as provided by law for the prosecution of the offense or

fails to pay a fine for the violation, the person might not be

permitted to register a motor vehicle in this state.

(c) The warning required by this section may be printed on the

citation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Renumbered from Transportation Code Sec. 702.005 and amended by

Acts 1997, 75th Leg., ch. 165, Sec. 30.160, eff. Sept. 1, 1997.



CHAPTER 703. NONRESIDENT VIOLATOR COMPACT OF 1977

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE I. ENFORCEMENT OF TRAFFIC LAWS

CHAPTER 703. NONRESIDENT VIOLATOR COMPACT OF 1977

Sec. 703.001. DEFINITIONS. In this chapter:

(1) "Citation" and "motorist" have the meanings assigned by

Article II, Section (b), Nonresident Violator Compact of 1977.

(2) "Department" and "licensing authority" mean the Department

of Public Safety.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 703.002. ENACTMENT; TERMS OF COMPACT. The Nonresident

Violator Compact of 1977 is enacted and entered into as follows:

NONRESIDENT VIOLATOR COMPACT OF 1977

Art. I. FINDINGS, DECLARATION OF POLICY, AND PURPOSE

(a) The party jurisdictions find that:

(1) In most instances, a motorist who is cited for a traffic

violation in a jurisdiction other than his home jurisdiction:

(i) Must post collateral or bond to secure appearance for trial

at a later date; or

(ii) If unable to post collateral or bond, is taken into custody

until the collateral or bond is posted; or

(iii) Is taken directly to court for his trial to be held.

(2) In some instances, the motorist's driver's license may be

deposited as collateral to be returned after he has complied with

the terms of the citation.

(3) The purpose of the practices described in paragraphs (1) and

(2) above is to ensure compliance with the terms of a traffic

citation by the motorist who, if permitted to continue on his way

after receiving the traffic citation, could return to his home

jurisdiction and disregard his duty under the terms of the

traffic citation.

(4) A motorist receiving a traffic citation in his home

jurisdiction is permitted, except for certain violations, to

accept the citation from the officer at the scene of the

violation and to immediately continue on his way after promising

or being instructed to comply with the terms of the citation.

(5) The practice described in paragraph (1) above causes

unnecessary inconvenience and, at times, a hardship for the

motorist who is unable at the time to post collateral, furnish a

bond, stand trial, or pay the fine, and thus is compelled to

remain in custody until some arrangement can be made.

(6) The deposit of a driver's license as a bail bond, as

described in paragraph (2) above, is viewed with disfavor.

(7) The practices described herein consume an undue amount of

law enforcement time.

(b) It is the policy of the party jurisdictions to:

(1) Seek compliance with the laws, ordinances, and

administrative rules and regulations relating to the operation of

motor vehicles in each of the jurisdictions.

(2) Allow motorists to accept a traffic citation for certain

violations and proceed on their way without delay whether or not

the motorist is a resident of the jurisdiction in which the

citation was issued.

(3) Extend cooperation to its fullest extent among the

jurisdictions for obtaining compliance with the terms of a

traffic citation issued in one jurisdiction to a resident of

another jurisdiction.

(4) Maximize effective utilization of law enforcement personnel

and assist court systems in the efficient disposition of traffic

violations.

(c) The purpose of this compact is to:

(1) Provide a means through which the party jurisdictions may

participate in a reciprocal program to effectuate the policies

enumerated in paragraph (b) above in a uniform and orderly

manner.

(2) Provide for the fair and impartial treatment of traffic

violators operating within party jurisdictions in recognition of

the motorist's right of due process and the sovereign status of a

party jurisdiction.

Art. II. DEFINITIONS

(a) In the Nonresident Violator Compact, the following words

have the meaning indicated, unless the context requires

otherwise.

(b)(1) "Citation" means any summons, ticket, or other official

document issued by a police officer for a traffic violation

containing an order which requires the motorist to respond.

(2) "Collateral" means any cash or other security deposited to

secure an appearance for trial, following the issuance by a

police officer of a citation for a traffic violation.

(3) "Court" means a court of law or traffic tribunal.

(4) "Driver's license" means any license or privilege to operate

a motor vehicle issued under the laws of the home jurisdiction.

(5) "Home jurisdiction" means the jurisdiction that issued the

driver's license of the traffic violator.

(6) "Issuing jurisdiction" means the jurisdiction in which the

traffic citation was issued to the motorist.

(7) "Jurisdiction" means a state, territory, or possession of

the United States, the District of Columbia, or the Commonwealth

of Puerto Rico.

(8) "Motorist" means a driver of a motor vehicle operating in a

party jurisdiction other than the home jurisdiction.

(9) "Personal recognizance" means an agreement by a motorist

made at the time of issuance of the traffic citation that he will

comply with the terms of that traffic citation.

(10) "Police officer" means any individual authorized by the

party jurisdiction to issue a citation for a traffic violation.

(11) "Terms of the citation" means those options expressly

stated upon the citation.

Art. III. PROCEDURE FOR ISSUING JURISDICTION

(a) When issuing a citation for a traffic violation, a police

officer shall issue the citation to a motorist who possesses a

driver's license issued by a party jurisdiction and shall not,

subject to the exceptions noted in paragraph (b) of this article,

require the motorist to post collateral to secure appearance, if

the officer receives the motorist's personal recognizance that he

or she will comply with the terms of the citation.

(b) Personal recognizance is acceptable only if not prohibited

by law. If mandatory appearance is required, it must take place

immediately following issuance of the citation.

(c) Upon failure of a motorist to comply with the terms of a

traffic citation, the appropriate official shall report the

failure to comply to the licensing authority of the jurisdiction

in which the traffic citation was issued. The report shall be

made in accordance with procedures specified by the issuing

jurisdiction and shall contain information as specified in the

Compact Manual as minimum requirements for effective processing

by the home jurisdiction.

(d) Upon receipt of the report, the licensing authority of the

issuing jurisdiction shall transmit to the licensing authority in

the home jurisdiction of the motorist the information in a form

and content as contained in the Compact Manual.

(e) The licensing authority of the issuing jurisdiction may not

suspend the privilege of a motorist for whom a report has been

transmitted.

(f) The licensing authority of the issuing jurisdiction shall

not transmit a report on any violation if the date of

transmission is more than six months after the date on which the

traffic citation was issued.

(g) The licensing authority of the issuing jurisdiction shall

not transmit a report on any violation where the date of issuance

of the citation predates the most recent of the effective dates

of entry for the two jurisdictions affected.

Art. IV. PROCEDURE FOR HOME JURISDICTION

(a) Upon receipt of a report of a failure to comply from the

licensing authority of the issuing jurisdiction, the licensing

authority of the home jurisdiction shall notify the motorist and

initiate a suspension action, in accordance with the home

jurisdiction's procedures, to suspend the motorist's driver's

license until satisfactory evidence of compliance with the terms

of the traffic citation has been furnished to the home

jurisdiction licensing authority. Due process safeguards will be

accorded.

(b) The licensing authority of the home jurisdiction shall

maintain a record of actions taken and make reports to issuing

jurisdictions as provided in the Compact Manual.

Art. V. APPLICABILITY OF OTHER LAWS

Except as expressly required by provisions of this compact,

nothing contained herein shall be construed to affect the right

of any party jurisdiction to apply any of its other laws relating

to licenses to drive to any person or circumstance, or to

invalidate or prevent any driver license agreement or other

cooperative arrangement between a party jurisdiction and a

nonparty jurisdiction.

Art. VI. COMPACT ADMINISTRATOR PROCEDURES

(a) For the purpose of administering the provisions of this

compact and to serve as a governing body for the resolution of

all matters relating to the operation of this compact, a Board of

Compact Administrators is established. The board shall be

composed of one representative from each party jurisdiction to be

known as the compact administrator. The compact administrator

shall be appointed by the jurisdiction executive and will serve

and be subject to removal in accordance with the laws of the

jurisdiction he represents. A compact administrator may provide

for the discharge of his duties and the performance of his

functions as a board member by an alternate. An alternate may not

be entitled to serve unless written notification of his identity

has been given to the board.

(b) Each member of the Board of Compact Administrators shall be

entitled to one vote. No action of the board shall be binding

unless taken at a meeting at which a majority of the total number

of votes on the board are cast in favor. Action by the board

shall be only at a meeting at which a majority of the party

jurisdictions are represented.

(c) The board shall elect annually, from its membership, a

chairman and a vice chairman.

(d) The board shall adopt bylaws, not inconsistent with the

provisions of this compact or the laws of a party jurisdiction,

for the conduct of its business and shall have the power to amend

and rescind its bylaws.

(e) The board may accept for any of its purposes and functions

under this compact any and all donations, and grants of money,

equipment, supplies, materials, and services, conditional or

otherwise, from any jurisdiction, the United States, or any other

governmental agency, and may receive, utilize, and dispose of the

same.

(f) The board may contract with, or accept services or personnel

from, any governmental or intergovernmental agency, person, firm,

or corporation, or any private nonprofit organization or

institution.

(g) The board shall formulate all necessary procedures and

develop uniform forms and documents for administering the

provisions of this compact. All procedures and forms adopted

pursuant to board action shall be contained in the Compact

Manual.

Art. VII. ENTRY INTO COMPACT AND WITHDRAWAL

(a) This compact shall become effective when it has been adopted

by at least two jurisdictions.

(b)(1) Entry into the compact shall be made by a Resolution of

Ratification executed by the authorized officials of the applying

jurisdiction and submitted to the chairman of the board.

(2) The resolution shall be in a form and content as provided in

the Compact Manual and shall include statements that in substance

are as follows:

(i) A citation of the authority by which the jurisdiction is

empowered to become a party to this compact.

(ii) Agreement to comply with the terms and provisions of the

compact.

(iii) That compact entry is with all jurisdictions then party to

the compact and with any jurisdiction that legally becomes a

party to the compact.

(3) The effective date of entry shall be specified by the

applying jurisdiction, but it shall not be less than 60 days

after notice has been given by the chairman of the Board of

Compact Administrators or by the secretariat of the board to each

party jurisdiction that the resolution from the applying

jurisdiction has been received.

(c) A party jurisdiction may withdraw from this compact by

official written notice to the other party jurisdictions, but a

withdrawal shall not take effect until 90 days after notice of

withdrawal is given. The notice shall be directed to the compact

administrator of each member jurisdiction. No withdrawal shall

affect the validity of this compact as to the remaining party

jurisdictions.

Art. VIII. EXCEPTIONS

The provisions of this compact shall not apply to offenses which

mandate personal appearance, moving traffic violations which

alone carry a suspension, equipment violations, inspection

violations, parking or standing violations, size and weight limit

violations, violations of law governing the transportation of

hazardous materials, motor carrier violations, lease law

violations, and registration law violations.

Art. IX. AMENDMENTS TO THE COMPACT

(a) This compact may be amended from time to time. Amendments

shall be presented in resolution form to the chairman of the

Board of Compact Administrators and may be initiated by one or

more party jurisdictions.

(b) Adoption of an amendment shall require endorsement of all

party jurisdictions and shall become effective 30 days after the

date of the last endorsement.

(c) Failure of a party jurisdiction to respond to the compact

chairman within 120 days after receipt of the proposed amendment

shall constitute endorsement.

Art. X. CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the

purposes stated herein. The provisions of this compact shall be

severable and if any phrase, clause, sentence, or provision of

this compact is declared to be contrary to the constitution of

any party jurisdiction or of the United States or the

applicability thereof to any government, agency, person, or

circumstance, the compact shall not be affected thereby. If this

compact shall be held contrary to the constitution of any

jurisdiction party thereto, the compact shall remain in full

force and effect as to the remaining jurisdictions and in full

force and effect as to the jurisdiction affected as to all

severable matters.

Art. XI. TITLE

This compact shall be known as the Nonresident Violator Compact

of 1977.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 703.003. NONRESIDENT VIOLATOR COMPACT ADMINISTRATOR. (a)

The office of nonresident violator compact administrator is

created.

(b) The governor shall appoint the compact administrator with

the advice and consent of the senate to a two-year term that

expires on February 1 of each odd-numbered year.

(c) The compact administrator is entitled to compensation and

reimbursement for expenses as provided by legislative

appropriation.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 703.004. REPORTS OF FAILURE TO COMPLY WITH CITATION. (a)

The department shall report the failure of a motorist to comply

with the terms of a citation.

(b) The department shall establish procedures for making the

reports required by Subsection (a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 705. ALLOWING DANGEROUS DRIVER TO BORROW MOTOR VEHICLE

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE I. ENFORCEMENT OF TRAFFIC LAWS

CHAPTER 705. ALLOWING DANGEROUS DRIVER TO BORROW MOTOR VEHICLE

Sec. 705.001. ALLOWING DANGEROUS DRIVER TO BORROW MOTOR VEHICLE;

OFFENSE. (a) A person commits an offense if the person:

(1) knowingly permits another to operate a motor vehicle owned

by the person; and

(2) knows that at the time permission is given the other

person's license has been suspended as a result of a:

(A) conviction of an offense under:

(i) Section 49.04, Penal Code;

(ii) Section 49.07, Penal Code, if the offense involved

operation of a motor vehicle; or

(iii) Article 6701l-1, Revised Statutes, as that law existed

before September 1, 1994; or

(B) failure to give a specimen under:

(i) Chapter 724; or

(ii) Chapter 434, Acts of the 61st Legislature, Regular Session,

1969 (Article 6701l-5, Vernon's Texas Civil Statutes), as that

law existed before September 1, 1995.

(b) An offense under this section is a Class C misdemeanor.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 706. DENIAL OF RENEWAL OF LICENSE FOR FAILURE TO APPEAR

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE I. ENFORCEMENT OF TRAFFIC LAWS

CHAPTER 706. DENIAL OF RENEWAL OF LICENSE FOR FAILURE TO APPEAR

Sec. 706.001. DEFINITIONS. In this chapter:

(1) "Complaint" means a notice of an offense as described by

Article 27.14(d) or 45.019, Code of Criminal Procedure.

(2) "Department" means the Department of Public Safety.

(3) "Driver's license" has the meaning assigned by Section

521.001.

(4) "Highway or street" has the meaning assigned by Section

541.302.

(5) "Motor vehicle" has the meaning assigned by Section 541.201.

(6) "Operator" has the meaning assigned by Section 541.001.

(7) "Political subdivision" means a municipality or county.

(8) "Public place" has the meaning assigned by Section 1.07,

Penal Code.

(9) "Traffic law" means a statute or ordinance, a violation of

which is a misdemeanor punishable by a fine in an amount not to

exceed $1,000, that:

(A) regulates an operator's conduct or condition while operating

a motor vehicle on a highway or street or in a public place;

(B) regulates the condition of a motor vehicle while it is being

operated on a highway or street;

(C) relates to the driver's license status of an operator while

operating a motor vehicle on a highway or street; or

(D) relates to the registration status of a motor vehicle while

it is being operated on a highway or street.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.161(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec.

17.37(a), eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1545,

Sec. 74, eff. Sept. 1, 1999.

Sec. 706.002. CONTRACT WITH DEPARTMENT. (a) A political

subdivision may contract with the department to provide

information necessary for the department to deny renewal of the

driver's license of a person who fails to appear for a complaint

or citation or fails to pay or satisfy a judgment ordering

payment of a fine and cost in the manner ordered by the court in

a matter involving any offense that a court has jurisdiction of

under Chapter 4, Code of Criminal Procedure.

(b) A contract under this section:

(1) must be made in accordance with Chapter 791, Government

Code; and

(2) is subject to the ability of the parties to provide or pay

for the services required under the contract.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.161(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec.

17.37(b), eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 999, Sec.

1, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1498, Sec. 1,

eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 346, Sec. 3, eff.

June 18, 2003.

Sec. 706.003. WARNING; CITATION. (a) If a political

subdivision has contracted with the department, a peace officer

authorized to issue a citation in the jurisdiction of the

political subdivision shall issue a written warning to each

person to whom the officer issues a citation for a violation of a

traffic law in the jurisdiction of the political subdivision.

(b) The warning under Subsection (a):

(1) is in addition to any other warning required by law;

(2) must state in substance that if the person fails to appear

in court as provided by law for the prosecution of the offense or

if the person fails to pay or satisfy a judgment ordering the

payment of a fine and cost in the manner ordered by the court,

the person may be denied renewal of the person's driver's

license; and

(3) may be printed on the same instrument as the citation.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.161(a), eff.

Sept. 1, 1997. Amended by Acts 2001, 77th Leg., ch. 1498, Sec. 2,

eff. Sept. 1, 2001.

Sec. 706.004. DENIAL OF RENEWAL OF DRIVER'S LICENSE. (a) If a

political subdivision has contracted with the department, on

receiving the necessary information from the political

subdivision the department may deny renewal of the person's

driver's license for failure to appear based on a complaint or

citation or failure to pay or satisfy a judgment ordering the

payment of a fine and cost in the manner ordered by the court in

a matter involving an offense described by Section 706.002(a).

(b) The information must include:

(1) the name, date of birth, and driver's license number of the

person;

(2) the nature and date of the alleged violation;

(3) a statement that the person failed to appear as required by

law or failed to satisfy a judgment ordering the payment of a

fine and cost in the manner ordered by the court in a matter

involving an offense described by Section 706.002(a); and

(4) any other information required by the department.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.161(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec.

17.37(c), eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 999, Sec.

2, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1498, Sec. 3,

eff. Sept. 1, 2001.

Sec. 706.005. CLEARANCE NOTICE TO DEPARTMENT. (a) A political

subdivision shall notify the department that there is no cause to

continue to deny renewal of a person's driver's license based on

the person's previous failure to appear or failure to pay or

satisfy a judgment ordering the payment of a fine and cost in the

manner ordered by the court in a matter involving an offense

described by Section 706.002(a), on payment of a fee as provided

by Section 706.006 and:

(1) the perfection of an appeal of the case for which the

warrant of arrest was issued or judgment arose;

(2) the dismissal of the charge for which the warrant of arrest

was issued or judgment arose;

(3) the posting of bond or the giving of other security to

reinstate the charge for which the warrant was issued;

(4) the payment or discharge of the fine and cost owed on an

outstanding judgment of the court; or

(5) other suitable arrangement to pay the fine and cost within

the court's discretion.

(b) The department may not continue to deny the renewal of the

person's driver's license under this chapter after the department

receives notice:

(1) under Subsection (a);

(2) that the person was acquitted of the charge on which the

person failed to appear; or

(3) from the political subdivision that the failure to appear

report or court order to pay a fine or cost relating to the

person:

(A) was sent to the department in error; or

(B) has been destroyed in accordance with the political

subdivision's records retention policy.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.161(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec.

17.37(c), eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 999, Sec.

2, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1498, Sec. 4,

eff. Sept. 1, 2001.

Sec. 706.006. PAYMENT OF ADMINISTRATIVE FEE. (a) A person who

fails to appear for a complaint or citation for an offense

described by Section 706.002(a) shall be required to pay an

administrative fee of $30 for each complaint or citation reported

to the department under this chapter, unless the person is

acquitted of the charges for which the person failed to appear.

The person shall pay the fee when:

(1) the court enters judgment on the underlying offense reported

to the department;

(2) the underlying offense is dismissed; or

(3) bond or other security is posted to reinstate the charge for

which the warrant was issued.

(b) A person who fails to pay or satisfy a judgment ordering the

payment of a fine and cost in the manner the court orders shall

be required to pay an administrative fee of $30.

(c) The department may deny renewal of the driver's license of a

person who does not pay a fee due under this section until the

fee is paid. The fee required by this section is in addition to

any other fee required by law.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.161(a), eff.

Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec.

17.37(d), eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 999, Sec.

3, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1498, Sec. 5,

eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 209, Sec. 79(a),

eff. Jan. 1, 2004.

Sec. 706.007. RECORDS RELATING TO FEES; DISPOSITION OF FEES.

(a) An officer collecting a fee under Section 706.006 shall keep

records and deposit the money as provided by Subchapter B,

Chapter 133, Local Government Code.

(b) The custodian of the municipal or county treasury may

deposit each fee collected under Section 706.006 as provided by

Subchapter B, Chapter 133, Local Government Code.

(c) The custodian shall keep records of money received and

disbursed under this section as provided by Subchapter B, Chapter

133, Local Government Code, and shall provide an annual report,

in the form approved by the comptroller, of all money received

and disbursed under this section to:

(1) the comptroller;

(2) the department; and

(3) another entity as provided by interlocal contract.

(d) Of each fee collected under Section 706.006, the custodian

of a municipal or county treasury shall:

(1) send $20 to the comptroller on or before the last day of

each calendar quarter; and

(2) deposit the remainder to the credit of the general fund of

the municipality or county.

(e) Of each $20 received by the comptroller, the comptroller

shall deposit $10 to the credit of the department to implement

this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.161(a), eff.

Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 209, Sec.

80(a), eff. Jan. 1, 2004.

Sec. 706.008. CONTRACT WITH PRIVATE VENDOR; COMPENSATION. (a)

The department may contract with a private vendor to implement

this chapter.

(b) The vendor performing the contract may be compensated by

each political subdivision that has contracted with the

department.

(c) Except for an action based on a citation issued by a peace

officer employed by the department, the vendor may not be

compensated with state money.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.161(a), eff.

Sept. 1, 1997.

Sec. 706.009. VENDOR TO PROVIDE CUSTOMER SUPPORT SERVICES. (a)

A vendor must establish and maintain customer support services as

directed by the department, including a toll-free telephone

service line to answer and resolve questions from persons who are

denied renewal of a driver's license under this chapter.

(b) The vendor shall comply with terms, policies, and rules

adopted by the department to administer this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.161(a), eff.

Sept. 1, 1997.

Sec. 706.010. USE OF INFORMATION COLLECTED BY VENDOR.

Information collected under this chapter by a vendor may not be

used by a person other than the department, the political

subdivision, or a vendor as provided by this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.161(a), eff.

Sept. 1, 1997.

Sec. 706.011. LIABILITY OF STATE OR POLITICAL SUBDIVISION. (a)

An action for damages may not be brought against the state or a

political subdivision based on an act or omission under this

chapter, including the denial of renewal of a driver's license.

(b) The state or a political subdivision may not be held liable

in damages based on an act or omission under this chapter,

including the denial of renewal of a driver's license.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.161(a), eff.

Sept. 1, 1997.

Sec. 706.012. RULES. The department may adopt rules to

implement this chapter.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.161(a), eff.

Sept. 1, 1997.



CHAPTER 707. PHOTOGRAPHIC TRAFFIC SIGNAL ENFORCEMENT SYSTEM

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE I. ENFORCEMENT OF TRAFFIC LAWS

CHAPTER 707. PHOTOGRAPHIC TRAFFIC SIGNAL

ENFORCEMENT SYSTEM

Sec. 707.001. DEFINITIONS. In this chapter:

(1) "Local authority" has the meaning assigned by Section

541.002.

(2) "Owner of a motor vehicle" means the owner of a motor

vehicle as shown on the motor vehicle registration records of the

Texas Department of Motor Vehicles or the analogous department or

agency of another state or country.

(3) "Photographic traffic signal enforcement system" means a

system that:

(A) consists of a camera system and vehicle sensor installed to

exclusively work in conjunction with an electrically operated

traffic-control signal; and

(B) is capable of producing at least two recorded images that

depict the license plate attached to the front or the rear of a

motor vehicle that is not operated in compliance with the

instructions of the traffic-control signal.

(4) "Recorded image" means a photographic or digital image that

depicts the front or the rear of a motor vehicle.

(5) "Traffic-control signal" has the meaning assigned by Section

541.304.

Added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 2T.01, eff. September 1, 2009.

Sec. 707.002. AUTHORITY TO PROVIDE FOR CIVIL PENALTY. The

governing body of a local authority by ordinance may implement a

photographic traffic signal enforcement system and provide that

the owner of a motor vehicle is liable to the local authority for

a civil penalty if, while facing only a steady red signal

displayed by an electrically operated traffic-control signal

located in the local authority, the vehicle is operated in

violation of the instructions of that traffic-control signal, as

specified by Section 544.007(d).

Added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 1, eff. September 1, 2007.

Sec. 707.0021. IMPOSITION OF CIVIL PENALTY ON OWNER OF

AUTHORIZED EMERGENCY VEHICLE. (a) In this section, "authorized

emergency vehicle" has the meaning assigned by Section 541.201.

(b) A local authority may not impose or attempt to impose a

civil penalty under this chapter on the owner of an authorized

emergency vehicle.

(c) This section does not prohibit an employer from taking

disciplinary action against an employee who as the operator of an

authorized emergency vehicle operated the vehicle in violation of

a rule or policy of the employer.

Added by Acts 2009, 81st Leg., R.S., Ch.

502, Sec. 1, eff. September 1, 2009.

Sec. 707.003. INSTALLATION AND OPERATION OF PHOTOGRAPHIC TRAFFIC

SIGNAL ENFORCEMENT SYSTEM. (a) A local authority that

implements a photographic traffic signal enforcement system under

this chapter may:

(1) contract for the administration and enforcement of the

system; and

(2) install and operate the system or contract for the

installation or operation of the system.

(b) A local authority that contracts for the administration and

enforcement of a photographic traffic signal enforcement system

may not agree to pay the contractor a specified percentage of, or

dollar amount from, each civil penalty collected.

(c) Before installing a photographic traffic signal enforcement

system at an intersection approach, the local authority shall

conduct a traffic engineering study of the approach to determine

whether, in addition to or as an alternative to the system, a

design change to the approach or a change in the signalization of

the intersection is likely to reduce the number of red light

violations at the intersection.

(d) An intersection approach must be selected for the

installation of a photographic traffic signal enforcement system

based on traffic volume, the history of accidents at the

approach, the number or frequency of red light violations at the

intersection, and similar traffic engineering and safety

criteria, without regard to the ethnic or socioeconomic

characteristics of the area in which the approach is located.

(e) A local authority shall report results of the traffic

engineering study required by Subsection (c) to a citizen

advisory committee consisting of one person appointed by each

member of the governing body of the local authority. The

committee shall advise the local authority on the installation

and operation of a photographic traffic signal enforcement system

established under this chapter.

(f) A local authority may not impose a civil penalty under this

chapter on the owner of a motor vehicle if the local authority

violates Subsection (b) or (c).

(g) The local authority shall install signs along each roadway

that leads to an intersection at which a photographic traffic

signal enforcement system is in active use. The signs must be at

least 100 feet from the intersection or located according to

standards established in the manual adopted by the Texas

Transportation Commission under Section 544.001, be easily

readable to any operator approaching the intersection, and

clearly indicate the presence of a photographic monitoring system

that records violations that may result in the issuance of a

notice of violation and the imposition of a monetary penalty.

(h) A local authority or the person with which the local

authority contracts for the administration and enforcement of a

photographic traffic signal enforcement system may not provide

information about a civil penalty imposed under this chapter to a

credit bureau, as defined by Section 392.001, Finance Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 1, eff. September 1, 2007.

Sec. 707.004. REPORT OF ACCIDENTS. (a) In this section,

"department" means the Texas Department of Transportation.

(b) Before installing a photographic traffic signal enforcement

system at an intersection approach, the local authority shall

compile a written report of the number and type of traffic

accidents that have occurred at the intersection for a period of

at least 18 months before the date of the report.

(c) Not later than six months after the date of the installation

of the photographic traffic signal enforcement system at the

intersection, the local authority shall provide the department a

copy of the report required by Subsection (b).

(d) After installing a photographic traffic signal enforcement

system at an intersection approach, the local authority shall

monitor and annually report to the department the number and type

of traffic accidents at the intersection to determine whether the

system results in a reduction in accidents or a reduction in the

severity of accidents.

(e) The report must be in writing in the form prescribed by the

department.

(f) Not later than December 1 of each year, the department shall

publish the information submitted by a local authority under

Subsection (d).

Added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 1, eff. September 1, 2007.

Sec. 707.005. MINIMUM CHANGE INTERVAL. At an intersection at

which a photographic traffic monitoring system is in use, the

minimum change interval for a steady yellow signal must be

established in accordance with the Texas Manual on Uniform

Traffic Control Devices.

Added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 1, eff. September 1, 2007.

Sec. 707.006. GENERAL SURVEILLANCE PROHIBITED; OFFENSE. (a) A

local authority shall operate a photographic traffic control

signal enforcement system only for the purpose of detecting a

violation or suspected violation of a traffic-control signal.

(b) A person commits an offense if the person uses a

photographic traffic signal enforcement system to produce a

recorded image other than in the manner and for the purpose

specified by this chapter.

(c) An offense under this section is a Class A misdemeanor.

Added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 1, eff. September 1, 2007.

Sec. 707.007. AMOUNT OF CIVIL PENALTY; LATE PAYMENT PENALTY. If

a local authority enacts an ordinance to enforce compliance with

the instructions of a traffic-control signal by the imposition of

a civil or administrative penalty, the amount of:

(1) the civil or administrative penalty may not exceed $75; and

(2) a late payment penalty may not exceed $25.

Added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 1, eff. September 1, 2007.

Sec. 707.008. DEPOSIT OF REVENUE FROM CERTAIN TRAFFIC PENALTIES.

(a) Not later than the 60th day after the end of a local

authority's fiscal year, after deducting amounts the local

authority is authorized by Subsection (b) to retain, the local

authority shall:

(1) send 50 percent of the revenue derived from civil or

administrative penalties collected by the local authority under

this section to the comptroller for deposit to the credit of the

regional trauma account established under Section 782.002, Health

and Safety Code; and

(2) deposit the remainder of the revenue in a special account in

the local authority's treasury that may be used only to fund

traffic safety programs, including pedestrian safety programs,

public safety programs, intersection improvements, and traffic

enforcement.

(b) A local authority may retain an amount necessary to cover

the costs of:

(1) purchasing or leasing equipment that is part of or used in

connection with the photographic traffic signal enforcement

system in the local authority;

(2) installing the photographic traffic signal enforcement

system at sites in the local authority, including the costs of

installing cameras, flashes, computer equipment, loop sensors,

detectors, utility lines, data lines, poles and mounts,

networking equipment, and associated labor costs;

(3) operating the photographic traffic signal enforcement system

in the local authority, including the costs of creating,

distributing, and delivering violation notices, review of

violations conducted by employees of the local authority, the

processing of fine payments and collections, and the costs

associated with administrative adjudications and appeals; and

(4) maintaining the general upkeep and functioning of the

photographic traffic signal enforcement system.

(c) Chapter 133, Local Government Code, applies to fee revenue

described by Subsection (a)(1).

(d) If under Section 133.059, Local Government Code, the

comptroller conducts an audit of a local authority and determines

that the local authority retained more than the amounts

authorized by this section or failed to deposit amounts as

required by this section, the comptroller may impose a penalty on

the local authority equal to twice the amount the local

authority:

(1) retained in excess of the amount authorized by this section;

or

(2) failed to deposit as required by this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 1, eff. September 1, 2007.

Sec. 707.009. REQUIRED ORDINANCE PROVISIONS. An ordinance

adopted under Section 707.002 must provide that a person against

whom the local authority seeks to impose a civil penalty is

entitled to a hearing and shall:

(1) provide for the period in which the hearing must be held;

(2) provide for the appointment of a hearing officer with

authority to administer oaths and issue orders compelling the

attendance of witnesses and the production of documents; and

(3) designate the department, agency, or office of the local

authority responsible for the enforcement and administration of

the ordinance or provide that the entity with which the local

authority contracts under Section 707.003(a)(1) is responsible

for the enforcement and administration of the ordinance.

Added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 1, eff. September 1, 2007.

Sec. 707.010. EFFECT ON OTHER ENFORCEMENT. (a) The

implementation of a photographic traffic signal enforcement

system by a local authority under this chapter does not:

(1) preclude the application or enforcement in the local

authority of Section 544.007(d) in the manner prescribed by

Chapter 543; or

(2) prohibit a peace officer from arresting a violator of

Section 544.007(d) as provided by Chapter 543, if the peace

officer personally witnesses the violation, or from issuing the

violator a citation and notice to appear as provided by that

chapter.

(b) A local authority may not impose a civil penalty under this

chapter on the owner of a motor vehicle if the operator of the

vehicle was arrested or issued a citation and notice to appear by

a peace officer for the same violation of Section 544.007(d)

recorded by the photographic traffic signal enforcement system.

Added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 1, eff. September 1, 2007.

Sec. 707.011. NOTICE OF VIOLATION; CONTENTS. (a) The

imposition of a civil penalty under this chapter is initiated by

the mailing of a notice of violation to the owner of the motor

vehicle against whom the local authority seeks to impose the

civil penalty.

(b) Not later than the 30th day after the date the violation is

alleged to have occurred, the designated department, agency, or

office of the local authority or the entity with which the local

authority contracts under Section 707.003(a)(1) shall mail the

notice of violation to the owner at:

(1) the owner's address as shown on the registration records of

the Texas Department of Motor Vehicles; or

(2) if the vehicle is registered in another state or country,

the owner's address as shown on the motor vehicle registration

records of the department or agency of the other state or country

analogous to the Texas Department of Motor Vehicles.

(c) The notice of violation must contain:

(1) a description of the violation alleged;

(2) the location of the intersection where the violation

occurred;

(3) the date and time of the violation;

(4) the name and address of the owner of the vehicle involved in

the violation;

(5) the registration number displayed on the license plate of

the vehicle involved in the violation;

(6) a copy of a recorded image of the violation limited solely

to a depiction of the area of the registration number displayed

on the license plate of the vehicle involved in the violation;

(7) the amount of the civil penalty for which the owner is

liable;

(8) the number of days the person has in which to pay or contest

the imposition of the civil penalty and a statement that the

person incurs a late payment penalty if the civil penalty is not

paid or imposition of the penalty is not contested within that

period;

(9) a statement that the owner of the vehicle in the notice of

violation may elect to pay the civil penalty by mail sent to a

specified address instead of appearing at the time and place of

the administrative adjudication hearing; and

(10) information that informs the owner of the vehicle named in

the notice of violation:

(A) of the owner's right to contest the imposition of the civil

penalty against the person in an administrative adjudication

hearing;

(B) that imposition of the civil penalty may be contested by

submitting a written request for an administrative adjudication

hearing before the expiration of the period specified under

Subdivision (8); and

(C) that failure to pay the civil penalty or to contest

liability for the penalty in a timely manner is an admission of

liability and a waiver of the owner's right to appeal the

imposition of the civil penalty.

(d) A notice of violation is presumed to have been received on

the fifth day after the date the notice is mailed.

Added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 2T.02, eff. September 1, 2009.

Sec. 707.012. ADMISSION OF LIABILITY. A person who fails to pay

the civil penalty or to contest liability for the penalty in a

timely manner or who requests an administrative adjudication

hearing to contest the imposition of the civil penalty against

the person and fails to appear at that hearing is considered to:

(1) admit liability for the full amount of the civil penalty

stated in the notice of violation mailed to the person; and

(2) waive the person's right to appeal the imposition of the

civil penalty.

Added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 1, eff. September 1, 2007.

Sec. 707.013. PRESUMPTION. (a) It is presumed that the owner

of the motor vehicle committed the violation alleged in the

notice of violation mailed to the person if the motor vehicle

depicted in a photograph or digital image taken by a photographic

traffic signal enforcement system belongs to the owner of the

motor vehicle.

(b) If, at the time of the violation alleged in the notice of

violation, the motor vehicle depicted in a photograph or digital

image taken by a photographic traffic signal enforcement system

was owned by a person in the business of selling, renting, or

leasing motor vehicles or by a person who was not the person

named in the notice of violation, the presumption under

Subsection (a) is rebutted on the presentation of evidence

establishing that the vehicle was at that time:

(1) being test driven by another person;

(2) being rented or leased by the vehicle's owner to another

person; or

(3) owned by a person who was not the person named in the notice

of violation.

(c) Notwithstanding Section 707.014, the presentation of

evidence under Subsection (b) by a person who is in the business

of selling, renting, or leasing motor vehicles or did not own the

vehicle at the time of the violation must be made by affidavit,

through testimony at the administrative adjudication hearing

under Section 707.014, or by a written declaration under penalty

of perjury. The affidavit or written declaration may be

submitted by mail to the local authority or the entity with which

the local authority contracts under Section 707.003(a)(1).

(d) If the presumption established by Subsection (a) is rebutted

under Subsection (b), a civil penalty may not be imposed on the

owner of the vehicle or the person named in the notice of

violation, as applicable.

(e) If, at the time of the violation alleged in the notice of

violation, the motor vehicle depicted in the photograph or

digital image taken by the photographic traffic signal

enforcement system was owned by a person in the business of

renting or leasing motor vehicles and the vehicle was being

rented or leased to an individual, the owner of the motor vehicle

shall provide to the local authority or the entity with which the

local authority contracts under Section 707.003(a)(1) the name

and address of the individual who was renting or leasing the

motor vehicle depicted in the photograph or digital image and a

statement of the period during which that individual was renting

or leasing the vehicle. The owner shall provide the information

required by this subsection not later than the 30th day after the

date the notice of violation is received. If the owner provides

the required information, it is presumed that the individual

renting or leasing the motor vehicle committed the violation

alleged in the notice of violation and the local authority or

contractor may send a notice of violation to that individual at

the address provided by the owner of the motor vehicle.

Added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 1, eff. September 1, 2007.

Sec. 707.014. ADMINISTRATIVE ADJUDICATION HEARING. (a) A

person who receives a notice of violation under this chapter may

contest the imposition of the civil penalty specified in the

notice of violation by filing a written request for an

administrative adjudication hearing. The request for a hearing

must be filed on or before the date specified in the notice of

violation, which may not be earlier than the 30th day after the

date the notice of violation was mailed.

(b) On receipt of a timely request for an administrative

adjudication hearing, the local authority shall notify the person

of the date and time of the hearing.

(c) A hearing officer designated by the governing body of the

local authority shall conduct the administrative adjudication

hearing.

(d) In an administrative adjudication hearing, the issues must

be proven by a preponderance of the evidence.

(e) The reliability of the photographic traffic signal

enforcement system used to produce the recorded image of the

motor vehicle involved in the violation may be attested to by

affidavit of an officer or employee of the local authority or of

the entity with which the local authority contracts under Section

707.003(a)(1) who is responsible for inspecting and maintaining

the system.

(f) An affidavit of an officer or employee of the local

authority or entity that alleges a violation based on an

inspection of the applicable recorded image is:

(1) admissible in the administrative adjudication hearing and in

an appeal under Section 707.016; and

(2) evidence of the facts contained in the affidavit.

(g) At the conclusion of the administrative adjudication

hearing, the hearing officer shall enter a finding of liability

for the civil penalty or a finding of no liability for the civil

penalty. A finding under this subsection must be in writing and

be signed and dated by the hearing officer.

(h) A finding of liability for a civil penalty must specify the

amount of the civil penalty for which the person is liable. If

the hearing officer enters a finding of no liability, a civil

penalty for the violation may not be imposed against the person.

(i) A finding of liability or a finding of no liability entered

under this section may:

(1) be filed with the clerk or secretary of the local authority

or with a person designated by the governing body of the local

authority; and

(2) be recorded on microfilm or microfiche or using data

processing techniques.

Added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 1, eff. September 1, 2007.

Sec. 707.015. UNTIMELY REQUEST FOR ADMINISTRATIVE ADJUDICATION

HEARING. Notwithstanding any other provision of this chapter, a

person who receives a notice of violation under this chapter and

who fails to timely pay the amount of the civil penalty or fails

to timely request an administrative adjudication hearing is

entitled to an administrative adjudication hearing if:

(1) the person submits a written request for the hearing to the

designated hearing officer, accompanied by an affidavit that

attests to the date on which the person received the notice of

violation; and

(2) the written request and affidavit are submitted to the

hearing officer within the same number of days after the date the

person received the notice of violation as specified under

Section 707.011(c)(8).

Added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 1, eff. September 1, 2007.

Sec. 707.016. APPEAL. (a) The owner of a motor vehicle

determined by a hearing officer to be liable for a civil penalty

may appeal that determination to a judge by filing an appeal

petition with the clerk of the court. The petition must be filed

with:

(1) a justice court of the county in which the local authority

is located; or

(2) if the local authority is a municipality, the municipal

court of the municipality.

(b) The petition must be:

(1) filed before the 31st day after the date on which the

administrative adjudication hearing officer entered the finding

of liability for the civil penalty; and

(2) accompanied by payment of the costs required by law for the

court.

(c) The court clerk shall schedule a hearing and notify the

owner of the motor vehicle and the appropriate department,

agency, or office of the local authority of the date, time, and

place of the hearing.

(d) An appeal stays enforcement and collection of the civil

penalty imposed against the owner of the motor vehicle. The

owner shall file a notarized statement of personal financial

obligation to perfect the owner's appeal.

(e) An appeal under this section shall be determined by the

court by trial de novo.

Added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 1, eff. September 1, 2007.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

266, Sec. 1

For text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

542, Sec. 4, see other Sec. 707.017.

Sec. 707.017. ENFORCEMENT. (a) If the owner of a motor vehicle

is delinquent in the payment of a civil penalty imposed under

this chapter, the county assessor-collector or the Texas

Department of Motor Vehicles may refuse to register a motor

vehicle alleged to have been involved in the violation.

(b) This section does not apply to the registration of a motor

vehicle under Section 501.0234.

Added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

266, Sec. 1, eff. May 30, 2009.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 2T.03, eff. September 1, 2009.

Text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

542, Sec. 4

For text of section as amended by Acts 2009, 81st Leg., R.S., Ch.

266, Sec. 1, see other Sec. 707.017.

Sec. 707.017. ENFORCEMENT. If the owner of a motor vehicle is

delinquent in the payment of a civil penalty imposed under this

chapter, the county assessor-collector or the Texas Department of

Motor Vehicles may refuse to register a motor vehicle alleged to

have been involved in the violation. This section does not apply

to the registration of a motor vehicle under Section 501.0234.

Added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 1, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

542, Sec. 4, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 2T.03, eff. September 1, 2009.

Sec. 707.018. IMPOSITION OF CIVIL PENALTY NOT A CONVICTION. The

imposition of a civil penalty under this chapter is not a

conviction and may not be considered a conviction for any

purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 1, eff. September 1, 2007.

Sec. 707.019. FAILURE TO PAY CIVIL PENALTY. (a) If the owner

of the motor vehicle fails to timely pay the amount of the civil

penalty imposed against the owner:

(1) an arrest warrant may not be issued for the owner; and

(2) the imposition of the civil penalty may not be recorded on

the owner's driving record.

(b) Notice of Subsection (a) must be included in the notice of

violation required by Section 707.011(c).

Added by Acts 2007, 80th Leg., R.S., Ch.

1149, Sec. 1, eff. September 1, 2007.



CHAPTER 708. DRIVER RESPONSIBILITY PROGRAM

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE I. ENFORCEMENT OF TRAFFIC LAWS

CHAPTER 708. DRIVER RESPONSIBILITY PROGRAM

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 708.001. DEFINITIONS. In this chapter, "department" and

"license" have the meanings assigned by Section 521.001.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.01, eff. Sept.

1, 2003.

Sec. 708.002. RULES. The department shall adopt and enforce

rules to implement and enforce this chapter.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.01, eff. Sept.

1, 2003.

Sec. 708.003. FINAL CONVICTIONS. For purposes of this chapter,

a conviction for an offense to which this chapter applies is a

final conviction, regardless of whether the sentence is probated.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.01, eff. Sept.

1, 2003.

SUBCHAPTER B. DRIVER'S LICENSE POINTS SURCHARGE

Sec. 708.051. NONAPPLICABILITY. This subchapter does not apply

to:

(1) an offense committed before September 1, 2003; or

(2) an offense covered by Subchapter C.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.01, eff. Sept.

1, 2003. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec.

2.03, eff. Jan. 11, 2004.

Sec. 708.052. ASSIGNMENT OF POINTS FOR CERTAIN CONVICTIONS. (a)

The driver's license of a person accumulates a point under this

subchapter as of the date the department records a conviction of

the person under Section 521.042 or other applicable law.

(b) For each conviction arising out of a separate transaction,

the department shall assign points to a person's license as

follows:

(1) two points for a moving violation of the traffic law of this

state or another state that is not described by Subdivision (2);

and

(2) three points for a moving violation of the traffic law of

this state, another state, or a political subdivision of this or

another state that resulted in an accident.

(c) The department by rule shall designate the offenses that

constitute a moving violation of the traffic law under this

section.

(d) Notwithstanding Subsection (b), the department may not

assign points to a person's driver's license if the offense of

which the person was convicted is the offense of speeding and the

person was at the time of the offense driving less than 10

percent faster than the posted speed limit. This subsection does

not apply to an offense committed in a school crossing zone as

defined by Section 541.302.

(e) Notwithstanding Subsection (b), the department may not

assign points to a person's license if the offense committed by

the person was adjudicated under Article 45.051 or 45.0511, Code

of Criminal Procedure.

(f) For the purposes of this section, an offense under Section

545.412 is a moving violation of a traffic law.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.01, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

913, Sec. 5, eff. September 1, 2005.

Sec. 708.053. ANNUAL SURCHARGE FOR POINTS. Each year, the

department shall assess a surcharge on the license of a person

who has accumulated six or more points under this subchapter

during the preceding 36-month period.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.01, eff. Sept.

1, 2003.

Sec. 708.054. AMOUNT OF POINTS SURCHARGE. The amount of a

surcharge under this chapter is $100 for the first six points and

$25 for each additional point.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.01, eff. Sept.

1, 2003.

Sec. 708.055. NOTICE OF ASSIGNMENT OF FIFTH POINT. The

department shall notify the holder of a driver's license of the

assignment of a fifth point on that license by first class mail

sent to the person's most recent address as shown on the records

of the department.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.01, eff. Sept.

1, 2003.

Text of section effective on September 01, 2011

Sec. 708.056. DEDUCTION OF POINTS. The department by rule shall

establish a procedure to provide for the deduction of one point

accumulated by a person under this subchapter to account for each

year that the person has not accumulated points under this

subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 15.06, eff. September 1, 2011.

SUBCHAPTER C. SURCHARGES FOR CERTAIN CONVICTIONS AND LICENSE

SUSPENSIONS

Sec. 708.101. NONAPPLICABILITY. This subchapter does not apply

to an offense committed before September 1, 2003.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.01, eff. Sept.

1, 2003. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec.

2.03, eff. Jan. 11, 2004.

Sec. 708.102. SURCHARGE FOR CONVICTION OF CERTAIN INTOXICATED

DRIVER OFFENSES. (a) In this section, "offense relating to the

operating of a motor vehicle while intoxicated" has the meaning

assigned by Section 49.09, Penal Code.

(b) Each year the department shall assess a surcharge on the

license of each person who during the preceding 36-month period

has been finally convicted of an offense relating to the

operating of a motor vehicle while intoxicated.

(c) The amount of a surcharge under this section is $1,000 per

year, except that the amount of the surcharge is:

(1) $1,500 per year for a second or subsequent conviction within

a 36-month period; and

(2) $2,000 for a first or subsequent conviction if it is shown

on the trial of the offense that an analysis of a specimen of the

person's blood, breath, or urine showed an alcohol concentration

level of 0.16 or more at the time the analysis was performed.

(d) A surcharge under this section for the same conviction may

not be assessed in more than three years.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.01, eff. Sept.

1, 2003.

Sec. 708.103. SURCHARGE FOR CONVICTION OF DRIVING WHILE LICENSE

INVALID OR WITHOUT FINANCIAL RESPONSIBILITY. (a) Each year the

department shall assess a surcharge on the license of each person

who during the preceding 36-month period has been convicted of an

offense under Section 521.457, 601.191, or 601.371.

(b) The amount of a surcharge under this section is $250 per

year.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.01, eff. Sept.

1, 2003.

Sec. 708.104. SURCHARGE FOR CONVICTION OF DRIVING WITHOUT VALID

LICENSE. (a) Each year the department shall assess a surcharge

on the license of a person who during the preceding 36-month

period has been convicted of an offense under Section 521.021.

(b) The amount of a surcharge under this section is $100 per

year.

(c) A surcharge under this section for the same conviction may

not be assessed in more than three years.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.01, eff. Sept.

1, 2003.

Sec. 708.105. NOTICE OF POTENTIAL SURCHARGE. (a) A citation

issued for an offense under a traffic law of this state or a

political subdivision of this state must include, in type larger

than any other type on the citation, the following statement:

"A conviction of an offense under a traffic law of this state or

a political subdivision of this state may result in the

assessment on your driver's license of a surcharge under the

Driver Responsibility Program."

(b) The warning required by Subsection (a) is in addition to any

other warning required by law.

Added by Acts 2005, 79th Leg., Ch.

1123, Sec. 4, eff. September 1, 2005.

SUBCHAPTER D. COLLECTION OF SURCHARGES

Text of section effective until September 01, 2011

Sec. 708.151. NOTICE OF SURCHARGE. The department shall notify

the holder of a driver's license of the assessment of a surcharge

on that license by first class mail sent to the person's most

recent address as shown on the records of the department. The

notice must specify the date by which the surcharge must be paid

and state the consequences of a failure to pay the surcharge.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.01, eff. Sept.

1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 15.01, eff. September 1, 2011.

Text of section effective on September 01, 2011

Sec. 708.151. NOTICE OF SURCHARGE. (a) The department shall

send notices as required by Subsection (b) to the holder of a

driver's license when a surcharge is assessed on that license.

Each notice must:

(1) be sent by first class mail to the person's most recent

address as shown on the records of the department or to the

person's most recent forwarding address on record with the United

States Postal Service if it is different;

(2) specify the date by which the surcharge must be paid;

(3) state the total dollar amount of the surcharge that must be

paid, the number of monthly payments required under an

installment payment plan, and the minimum monthly payment

required for a person to enter and maintain an installment

payment plan with the department; and

(4) state the consequences of a failure to pay the surcharge.

(b) The department shall send a first notice not later than the

fifth day after the date the surcharge is assessed.

(c) If on or before the 45th day after the date the first notice

was sent the person fails to pay the amount of the surcharge or

fails to enter into an installment payment agreement with the

department, the department shall send a second notice. If on or

before the 60th day after the date the second notice was sent the

person fails to pay the amount of the surcharge or fails to enter

into an installment payment agreement with the department, the

department shall send a third notice that advises the person that

the person's driving privileges are suspended.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.01, eff. Sept.

1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 15.01, eff. September 1, 2011.

Sec. 708.152. FAILURE TO PAY SURCHARGE.

Text of subsection effective until September 01, 2011

(a) If before the 30th day after the date the department sends

a notice under Section 708.151 the person fails to pay the amount

of a surcharge on the person's license or fails to enter into an

installment payment agreement with the department, the license of

the person is automatically suspended.

Text of subsection effective on September 01, 2011

(a) If on the 60th day after the date the department sends a

second notice under Section 708.151 the person fails to pay the

amount of a surcharge on the person's license or fails to enter

into an installment payment agreement with the department, the

license of the person is automatically suspended. A person's

license may not be suspended under this section before the 105th

day after the date the surcharge was assessed by the department.

(b) A license suspended under this section remains suspended

until the person pays the amount of the surcharge and any related

costs.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.01, eff. Sept.

1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 15.02, eff. September 1, 2011.

Sec. 708.153. INSTALLMENT PAYMENT OF SURCHARGE. (a) The

department by rule shall provide for the payment of a surcharge

in installments.

Text of subsection effective until September 01, 2011

(b) A rule under this section:

(1) may not permit a person to pay a surcharge over a period of

more than 36 consecutive months; and

(2) may provide that if the person fails to make a required

installment payment, the department may reestablish the

installment plan or declare the amount of the unpaid surcharge

immediately due and payable.

Text of subsection effective on September 01, 2011

(b) A rule under this section:

(1) may not require a person to:

(A) pay surcharges that total $500 or more over a period of less

than 36 consecutive months;

(B) pay surcharges that total more than $250 but not more than

$499 over a period of less than 24 consecutive months; or

(C) pay surcharges that total $249 or less over a period of less

than 12 consecutive months; and

(2) may provide that if the person fails to make any required

monthly installment payment, the department may reestablish the

installment plan on receipt of a payment in the amount equal to

at least a required monthly installment payment.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.01, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1123, Sec. 5, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

573, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 15.03, eff. September 1, 2011.

Sec. 708.154. CREDIT CARD PAYMENT OF SURCHARGE. (a) The

department by rule may authorize the payment of a surcharge by

use of a credit card. The rules shall require the person to pay

all costs incurred by the department in connection with the

acceptance of the credit card.

(b) If a surcharge or a related cost is paid by credit card and

the amount is subsequently reversed by the issuer of the credit

card, the license of the person is automatically suspended.

(c) A license suspended under this section remains suspended

until the person pays the amount of the surcharge and any related

costs.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.01, eff. Sept.

1, 2003.

Sec. 708.155. CONTRACTS FOR COLLECTION OF SURCHARGES. (a) The

department may enter into a contract with a private attorney or a

public or private vendor for the provision of services for the

collection of surcharges receivable and related costs under this

chapter.

(b) To provide for alternative or additional collection methods

for surcharges receivable, the department may amend a contract

entered into under Subsection (a) and enter into additional

contracts under Subsection (a).

(c) The total amount of compensation under a contract entered

into under this section may not exceed 30 percent of the amount

of the surcharges and related costs collected.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.01, eff. Sept.

1, 2003. Amended by Acts 2003, 78th Leg., 3rd C.S., ch. 8, Sec.

2.04, eff. Jan. 11, 2004.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

573, Sec. 2, eff. September 1, 2007.

Sec. 708.156. REMITTANCE OF SURCHARGES COLLECTED TO COMPTROLLER.

Each surcharge collected by the department under this chapter

shall be remitted to the comptroller as required by Section

780.002, Health and Safety Code.

Added by Acts 2003, 78th Leg., ch. 1325, Sec. 10.01, eff. Sept.

1, 2003.

Sec. 708.157. AMNESTY AND INCENTIVES. (a) The department by

rule may establish a periodic amnesty program for holders of a

driver's license on which a surcharge has been assessed for

certain offenses, as determined by the department.

(b) The department by rule may offer a holder of a driver's

license on which a surcharge has been assessed an incentive for

compliance with the law and efforts at rehabilitation, including

a reduction of a surcharge or a decrease in the length of an

installment plan.

(c) The department by rule shall establish an indigency program

for holders of a driver's license on which a surcharge has been

assessed for certain offenses, as determined by the department.

Added by Acts 2007, 80th Leg., R.S., Ch.

573, Sec. 3, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 6.10, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 15.05, eff. September 1, 2011.

Text of section effective on September 01, 2011

Sec. 708.158. INDIGENT STATUS AND REDUCTION OF SURCHARGES. (a)

The department shall waive all surcharges assessed under this

chapter for a person who is indigent. For the purposes of this

section, a person is considered to be indigent if the person

provides the evidence described by Subsection (b) to the court.

(b) A person must provide information to the court in which the

person is convicted of the offense that is the basis for the

surcharge to establish that the person is indigent. The

following documentation may be used as proof:

(1) a copy of the person's most recent federal income tax return

that shows that the person's income or the person's household

income does not exceed 125 percent of the applicable income level

established by the federal poverty guidelines;

(2) a copy of the person's most recent statement of wages that

shows that the person's income or the person's household income

does not exceed 125 percent of the applicable income level

established by the federal poverty guidelines; or

(3) documentation from a federal agency, state agency, or school

district that indicates that the person or, if the person is a

dependent as defined by Section 152, Internal Revenue Code of

1986, the taxpayer claiming the person as a dependent, receives

assistance from:

(A) the food stamp program or the financial assistance program

established under Chapter 31, Human Resources Code;

(B) the federal special supplemental nutrition program for

women, infants, and children authorized by 42 U.S.C. Section

1786;

(C) the medical assistance program under Chapter 32, Human

Resources Code;

(D) the child health plan program under Chapter 62, Health and

Safety Code; or

(E) the national free or reduced-price lunch program established

under 42 U.S.C. Section 1751 et seq.

Added by Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 15.04, eff. September 1, 2011.



CHAPTER 720. MISCELLANEOUS PROVISIONS

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE I. ENFORCEMENT OF TRAFFIC LAWS

CHAPTER 720. MISCELLANEOUS PROVISIONS

Sec. 720.001. BADGE OF SHERIFF, CONSTABLE, OR DEPUTY. (a) A

sheriff, constable, or deputy sheriff or deputy constable may not

arrest or accost a person for driving a motor vehicle on a

highway in violation of a law relating to motor vehicles unless

the sheriff, constable, or deputy displays a badge showing the

sheriff's, constable's, or deputy's title.

(b) A person commits an offense if the person violates this

section. An offense under this section is a misdemeanor

punishable in the same manner as an offense under Section 86.011,

Local Government Code.

(c) An officer charged by law to take or prosecute a complaint

under this section shall be removed from office if the officer

refuses to do so.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 720.002. PROHIBITION ON TRAFFIC-OFFENSE QUOTAS. (a) A

political subdivision or an agency of this state may not

establish or maintain, formally or informally, a plan to

evaluate, promote, compensate, or discipline:

(1) a peace officer according to the officer's issuance of a

predetermined or specified number of any type or combination of

types of traffic citations; or

(2) a justice of the peace or a judge of a county court,

statutory county court, municipal court, or municipal court of

record according to the amount of money the justice or judge

collects from persons convicted of a traffic offense.

(b) A political subdivision or an agency of this state may not

require or suggest to a peace officer, a justice of the peace, or

a judge of a county court, statutory county court, municipal

court, or municipal court of record:

(1) that the peace officer is required or expected to issue a

predetermined or specified number of any type or combination of

types of traffic citations within a specified period; or

(2) that the justice or judge is required or expected to collect

a predetermined amount of money from persons convicted of a

traffic offense within a specified period.

(c) Repealed by Acts 2009, 81st Leg., R.S., Ch. 737, Sec. 1,

eff. June 19, 2009.

(d) This section does not prohibit a municipality from obtaining

budgetary information from a municipal court or a municipal court

of record, including an estimate of the amount of money the court

anticipates will be collected in a budget year.

(e) A violation of this section by an elected official is

misconduct and a ground for removal from office. A violation of

this section by a person who is not an elected official is a

ground for removal from the person's position.

(f) In this section:

(1) "Conviction" means the rendition of an order by a court

imposing a punishment of incarceration or a fine.

(2) "Traffic offense" means an offense under:

(A) Chapter 521; or

(B) Subtitle C.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

737, Sec. 1, eff. June 19, 2009.



CHAPTER 721. INSCRIPTION REQUIRED ON STATE, MUNICIPAL, AND COUNTY MOTOR VEHICLES

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE J. MISCELLANEOUS PROVISIONS

CHAPTER 721. INSCRIPTION REQUIRED ON STATE, MUNICIPAL, AND COUNTY

MOTOR VEHICLES

Sec. 721.001. DEFINITION. In this chapter, "state agency" means

a department, bureau, board, commission, or office of state

government.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 721.002. INSCRIPTION REQUIRED ON STATE-OWNED MOTOR

VEHICLES. (a) The official having control of a state-owned

motor vehicle shall have printed on each side of the vehicle the

word "Texas," followed by the title of the state agency having

custody of the vehicle.

(b) The inscription must be in a color sufficiently different

from the body of the motor vehicle so that the lettering is

plainly legible at a distance of not less than 100 feet.

(c) The title of the state agency must be in letters not less

than two inches high.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 721.003. EXEMPTION FROM INSCRIPTION REQUIREMENT FOR CERTAIN

STATE-OWNED MOTOR VEHICLES. (a) The governing bodies of the

following state agencies or divisions by rule may exempt from the

requirements of Section 721.002 a motor vehicle that is under the

control and custody of the agency or division:

(1) Texas Commission on Fire Protection;

(2) Texas State Board of Pharmacy;

(3) Department of State Health Services and Department of Aging

and Disability Services;

(4) Department of Public Safety of the State of Texas;

(5) Texas Department of Criminal Justice;

(6) Board of Pardons and Paroles;

(7) Parks and Wildlife Department;

(8) Railroad Commission of Texas;

(9) Texas Alcoholic Beverage Commission;

(10) Texas Department of Banking;

(11) Department of Savings and Mortgage Lending;

(12) Texas Juvenile Probation Commission;

(13) Texas Commission on Environmental Quality;

(14) Texas Youth Commission;

(15) Texas Lottery Commission;

(16) the office of the attorney general;

(17) Texas Department of Insurance; and

(18) an agency that receives an appropriation under an article

of the General Appropriations Act that appropriates money to the

legislature.

(b) Repealed by Acts 2001, 77th Leg., ch. 81, Sec. 2, eff. Sept.

1, 2001.

(c) A rule adopted under this section must specify:

(1) the purpose served by not printing on the motor vehicle the

inscription required by Section 721.002; and

(2) the primary use of the motor vehicle.

(d) A rule adopted under this section is not effective until the

rule is filed with the secretary of state.

(e) A rule adopted by the Texas Lottery Commission under

Subsection (a) may exempt from the requirements of Section

721.002 only a motor vehicle used exclusively for surveillance

purposes.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 81, Sec. 1, 2, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

921, Sec. 6.066, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1308, Sec. 48, eff. June 15, 2007.

Sec. 721.004. INSCRIPTION REQUIRED ON MUNICIPAL AND COUNTY-OWNED

MOTOR VEHICLES AND HEAVY EQUIPMENT. (a) The office having

control of a motor vehicle or piece of heavy equipment owned by a

municipality or county shall have printed on each side of the

vehicle or equipment the name of the municipality or county,

followed by the title of the department or office having custody

of the vehicle or equipment.

(b) The inscription must be in a color sufficiently different

from the body of the vehicle or equipment so that the lettering

is plainly legible.

(c) The title of the department or office must be in letters

plainly legible at a distance of not less than 100 feet.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 721.005. EXEMPTION FROM INSCRIPTION REQUIREMENT FOR CERTAIN

MUNICIPAL AND COUNTY-OWNED MOTOR VEHICLES. (a) The governing

body of a municipality may exempt from the requirements of

Section 721.004:

(1) an automobile when used to perform an official duty by a:

(A) police department;

(B) magistrate as defined by Article 2.09, Code of Criminal

Procedure;

(C) medical examiner;

(D) municipal code enforcement officer designated to enforce

environmental criminal laws; or

(E) municipal fire marshal or arson investigator; or

(2) an automobile used by a municipal employee only when

conducting an investigation involving suspected fraud or other

mismanagement within the municipality.

(b) The commissioners court of a county may exempt from the

requirements of Section 721.004:

(1) an automobile when used to perform an official duty by a:

(A) police department;

(B) sheriff's office;

(C) constable's office;

(D) criminal district attorney's office;

(E) district attorney's office;

(F) county attorney's office;

(G) magistrate as defined by Article 2.09, Code of Criminal

Procedure;

(H) county fire marshal's office; or

(I) medical examiner; or

(2) a juvenile probation department vehicle used to transport

children, when used to perform an official duty.

(c) An exemption provided under this section does not apply to a

contract deputy.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 355, Sec. 1, eff. May 27,

1997; Acts 1997, 75th Leg., ch. 46, Sec. 1, eff. Sept. 1, 1997;

Acts 1999, 76th Leg., ch. 62, Sec. 17.38, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 66, Sec. 1, eff. May 14, 2001; Acts

2001, 77th Leg., ch. 140, Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

45, Sec. 1, eff. May 8, 2007.

Sec. 721.006. OPERATION OF VEHICLE IN VIOLATION OF CHAPTER;

OFFENSE. (a) A person commits an offense if the person:

(1) operates on a municipal street or on a highway a motor

vehicle or piece of equipment that does not have the inscription

required by this chapter; or

(2) uses a motor vehicle that is exempt by rule under Section

721.003, and that use is not expressly specified by the rule.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $25 or more than $100.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 722. AUTOMOBILE CLUB SERVICES

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE J. MISCELLANEOUS PROVISIONS

CHAPTER 722. AUTOMOBILE CLUB SERVICES

Sec. 722.001. SHORT TITLE. This chapter may be cited as the

Automobile Club Services Act.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 722.002. DEFINITIONS. In this chapter:

(1) "Agent" means a salesman or other individual appointed by an

automobile club to sell memberships in the club to the public.

(2) "Automobile club" means a person who, for consideration,

promises the membership assistance in matters relating to travel,

and to the operation, use, or maintenance of a motor vehicle, by

supplying services such as services related to:

(A) community traffic safety;

(B) travel and touring;

(C) theft prevention or rewards;

(D) maps;

(E) towing;

(F) emergency road assistance;

(G) bail bonds and legal fee reimbursement in the defense of

traffic offenses; and

(H) purchase of accidental injury and death benefits insurance

coverage from an authorized insurance company.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 722.003. CERTIFICATE OF AUTHORITY REQUIRED. (a) A person

may not engage in business as an automobile club unless the

person meets the requirements of this chapter and obtains an

automobile club certificate of authority from the secretary of

state.

(b) A person may not solicit or aid in the solicitation of

another person to purchase a service contract or membership

issued by an automobile club that does not hold an automobile

club certificate of authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 722.004. APPLICATION. (a) Each applicant for an

automobile club certificate of authority must file an application

with the secretary of state in the form and manner prescribed by

the secretary. The secretary shall adopt the forms necessary for

an applicant to comply with this chapter and shall furnish those

forms on request to an applicant for a certificate of authority.

(b) An application must be executed under oath by the club

president or other principal club officer and must be accompanied

by:

(1) the first year's annual fee for the certificate of

authority;

(2) a certificate by the secretary of state stating that the

applicant has complied with the corporation laws of this state,

if the applicant is a corporation;

(3) a list of each person who holds an ownership interest in the

applicant and each officer of the applicant, if the applicant is

not incorporated;

(4) a copy of any operating agreement or management agreement

affecting the club and a list of each party to the agreement if

the applicant is not incorporated; and

(5) proof of security in a manner that complies with Section

722.005.

(c) The secretary of state shall issue the automobile club

certificate of authority or deny the application not later than

the 15th day after the day the secretary receives the

application, certificate, or security. Failure to issue the

certificate of authority within the prescribed time entitles the

applicant to a refund of all money and security deposited with

the application.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 722.005. SECURITY REQUIREMENTS. (a) An applicant for an

automobile club certificate of authority may provide the security

required for that certificate by depositing with the state or

pledging in the form prescribed by the secretary of state:

(1) $25,000 in securities approved by the secretary;

(2) $25,000 in cash; or

(3) a $25,000 bond in the form prescribed by the secretary that

is:

(A) payable to the state;

(B) executed by a corporate surety licensed to do business in

this state; and

(C) conditioned on the faithful performance of the automobile

club in selling or providing club services and the payment of any

fines or penalties levied against the club for failure to comply

with this chapter.

(b) The aggregate liability of the surety for all breaches of

the bond conditions and for payment of all fines and penalties

may not exceed the amount of the bond.

(c) The required security shall be maintained as long as the

automobile club has any liability or obligation in this state. On

showing to the satisfaction of the secretary of state that the

club has ceased to do business and that all liabilities and

obligations of the club have been satisfied, the secretary may

return the security to the club or deliver the security in

accordance with a court order.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 722.006. RENEWAL. (a) An automobile club certificate of

authority expires annually on August 31. The certificate may be

renewed by filing a renewal application in the manner prescribed

by the secretary of state and paying the annual fee.

(b) The secretary of state may adopt forms for the renewal

application.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 722.007. ANNUAL FEE. The annual fee for an automobile club

certificate of authority is $150.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 722.008. CERTIFICATE REVOCATION OR SUSPENSION. (a) After

a public hearing, the secretary of state shall revoke or suspend

an automobile club's certificate of authority if the secretary

determines, for good cause shown, that:

(1) the club:

(A) has violated this chapter;

(B) is not acting as an automobile club;

(C) is insolvent or has assets valued at less than its

liabilities;

(D) has refused to submit to an examination by the secretary; or

(E) is transacting business in a fraudulent manner; or

(2) an owner, officer, or manager of the club is not of good

moral character.

(b) The secretary of state shall give public notice of the

suspension or revocation in the manner the secretary considers

appropriate.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 722.009. SERVICE CONTRACT; MEMBERSHIP INFORMATION. (a)

Each automobile club operating under this chapter shall furnish

to the membership a service contract or membership card that

includes the following information:

(1) the club's name;

(2) the street address of the club's home office and of its

usual place of business in this state; and

(3) a description of the services or benefits to which the

members are entitled.

(b) For purposes of this chapter, the completed application for

an automobile club certificate of authority and the description

of services listed under Subsection (a) constitute the service

contract.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 722.010. FILING OF INFORMATION. (a) Each automobile club

shall file a certified copy of its service contract with the

secretary of state.

(b) If an automobile club provides participation in a group

accidental injury or death policy, the club shall file with the

service contract a copy of the certificate of participation.

(c) An automobile club shall file with the secretary of state

any change to the service contract.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 722.011. AGENT REGISTRATION. (a) An automobile club that

operates in this state under an automobile club certificate of

authority shall file with the secretary of state a notice of

appointment of each agent not later than the 30th day after the

date on which that agent is employed by the club.

(b) The notice of appointment must be in the form prescribed by

the secretary of state and must contain:

(1) the name, address, age, sex, and social security number of

the agent; and

(2) proof satisfactory to the secretary that the agent is of

good moral character.

(c) Registration under this section is valid for one year from

the date of the initial registration and may be renewed on each

anniversary of that date. The annual registration fee is $10.

(d) Each automobile club shall notify the secretary of state of

the termination of an agent's employment by the club not later

than the 30th day after the date of the termination.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 722.012. ADVERTISING RESTRICTIONS. An automobile club

operating under this chapter may not:

(1) refer to its certificate of authority or to approval by the

secretary of state in any advertising, contract, or membership

card; or

(2) advertise or describe its services in a manner that would

lead the public to believe that the services include automobile

insurance.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 722.014. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates this chapter.

(b) An offense under this section is a misdemeanor punishable

by:

(1) a fine not to exceed $500; and

(2) confinement in the county jail for a term not to exceed six

months.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 723. TEXAS TRAFFIC SAFETY ACT

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE J. MISCELLANEOUS PROVISIONS

CHAPTER 723. TEXAS TRAFFIC SAFETY ACT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 723.001. SHORT TITLE. This chapter may be cited as the

Texas Traffic Safety Act.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 723.002. GOVERNMENTAL PURPOSE. The establishment,

development, and maintenance of a traffic safety program is a

vital governmental purpose and function of the state and its

legal and political subdivisions.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 723.003. TRAFFIC SAFETY FUND ACCOUNT. (a) The traffic

safety fund account is an account in the general revenue fund.

Money received from any source to implement this chapter shall

be:

(1) deposited to the credit of the traffic safety fund account;

and

(2) spent with other state money spent to implement this chapter

in the manner in which the other state money is spent.

(b) A payment from the traffic safety fund account shall be made

in compliance with this chapter and rules adopted by the

governor.

Added by Acts 1997, 75th Leg., ch. 165, Sec. 30.162, eff. Sept.

1, 1997.

SUBCHAPTER B. PREPARATION AND ADMINISTRATION OF TRAFFIC SAFETY

PROGRAM

Sec. 723.011. GOVERNOR'S RESPONSIBILITY FOR PROGRAM. (a) The

governor shall:

(1) prepare and administer a statewide traffic safety program

designed to reduce traffic accidents and the death, injury, and

property damage that result from traffic accidents;

(2) adopt rules for the administration of this chapter,

including rules, procedures, and policy statements governing

grants-in-aid and contractual relations;

(3) receive on the state's behalf for the implementation of this

chapter money made available by the United States under federal

law; and

(4) allocate money appropriated by the legislature in the

General Appropriations Act to implement this chapter.

(b) In preparing and administering the traffic safety program,

the governor may:

(1) cooperate with the United States or a legal or political

subdivision of the state in research designed to aid in traffic

safety;

(2) accept federal money available for research relating to

traffic safety; and

(3) employ personnel necessary to administer this chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 723.012. TRAFFIC SAFETY PROGRAM. The statewide traffic

safety program must include:

(1) a driver education and training program administered by the

governor through appropriate agencies that complies with Section

723.013;

(2) plans for improving:

(A) driver licensing;

(B) accident records;

(C) vehicle inspection, registration, and titling;

(D) traffic engineering;

(E) personnel;

(F) police traffic supervision;

(G) traffic courts;

(H) highway design; and

(I) uniform traffic laws; and

(3) plans for local traffic safety programs by legal and

political subdivisions of this state that may be implemented if

the programs:

(A) are approved by the governor; and

(B) conform with uniform standards adopted under the Highway

Safety Act of 1966 (23 U.S.C. Sec. 401 et seq.).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 723.013. DRIVER EDUCATION AND TRAINING PROGRAM. (a) The

statewide driver education and training program required by

Section 723.012 shall provide for:

(1) rules that permit controlled innovation and experimentation

and that set minimum standards for:

(A) classroom instruction;

(B) driving skills training;

(C) instructor qualifications;

(D) program content; and

(E) supplementary materials and equipment;

(2) a method for continuing evaluation of approved driver

education and training programs to identify the practices most

effective in preventing traffic accidents; and

(3) contracts between the governing bodies of centrally located

independent school districts or other appropriate public or

private agencies and the state to provide approved driver

education and training programs.

(b) Instruction offered under a contract authorized by this

section must be offered to any applicant who is over 15 years of

age.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 723.014. COOPERATION OF STATE AGENCIES, OFFICERS, AND

EMPLOYEES. On the governor's request, a state agency or

institution, state officer, or state employee shall cooperate in

an activity of the state that is consistent with:

(1) this chapter; and

(2) the agency's, institution's, officer's, or employee's

official functions.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 723.015. PARTICIPATION IN PROGRAM BY LEGAL OR POLITICAL

SUBDIVISION. A legal or political subdivision of this state may:

(1) cooperate and contract with the state, another legal or

political subdivision of this state, or a private person in

establishing, developing, and maintaining a statewide traffic

safety program;

(2) spend money from any source for an activity related to

performing a part of the traffic safety program; and

(3) contract and pay for a personal service or property to be

used in the traffic safety program or for an activity related to

the program.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. GIFTS, GRANTS, DONATIONS, GRANTS-IN-AID, AND

PAYMENTS

Sec. 723.031. GIFTS, GRANTS, AND DONATIONS. To implement this

chapter, the state may accept and spend a gift, grant, or

donation of money or other property from a private source.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 723.032. GRANTS-IN-AID AND CONTRACTUAL PAYMENTS. (a) A

grant-in-aid for a governmental purpose or a contractual payment

may be made to a legal or political subdivision of this state to

carry out a duty or activity that is part of the statewide

traffic safety program.

(b) To implement this chapter, a contractual payment may be made

from money in the traffic safety fund account for a service

rendered or property furnished by a private person or an agency

that is not a legal or political subdivision of this state.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.162, eff. Sept.

1, 1997.



CHAPTER 724. IMPLIED CONSENT

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE J. MISCELLANEOUS PROVISIONS

CHAPTER 724. IMPLIED CONSENT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 724.001. DEFINITIONS. In this chapter:

(1) "Alcohol concentration" has the meaning assigned by Section

49.01, Penal Code.

(2) "Arrest" includes the taking into custody of a child, as

defined by Section 51.02, Family Code.

(3) "Controlled substance" has the meaning assigned by Section

481.002, Health and Safety Code.

(4) "Criminal charge" includes a charge that may result in a

proceeding under Title 3, Family Code.

(5) "Criminal proceeding" includes a proceeding under Title 3,

Family Code.

(6) "Dangerous drug" has the meaning assigned by Section

483.001, Health and Safety Code.

(7) "Department" means the Department of Public Safety.

(8) "Drug" has the meaning assigned by Section 481.002, Health

and Safety Code.

(9) "Intoxicated" has the meaning assigned by Section 49.01,

Penal Code.

(10) "License" has the meaning assigned by Section 521.001.

(11) "Operate" means to drive or be in actual control of a motor

vehicle or watercraft.

(12) "Public place" has the meaning assigned by Section 1.07,

Penal Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1013, Sec. 31, eff. Sept. 1,

1997.

Sec. 724.002. APPLICABILITY. The provisions of this chapter

that apply to suspension of a license for refusal to submit to

the taking of a specimen (Sections 724.013, 724.015, and 724.048

and Subchapters C and D) apply only to a person arrested for an

offense involving the operation of a motor vehicle or watercraft

powered with an engine having a manufacturer's rating of 50

horsepower or above.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 444, Sec. 7, eff. Sept. 1,

2001.

Sec. 724.003. RULEMAKING. The department and the State Office

of Administrative Hearings shall adopt rules to administer this

chapter.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. TAKING AND ANALYSIS OF SPECIMEN

Sec. 724.011. CONSENT TO TAKING OF SPECIMEN. (a) If a person

is arrested for an offense arising out of acts alleged to have

been committed while the person was operating a motor vehicle in

a public place, or a watercraft, while intoxicated, or an offense

under Section 106.041, Alcoholic Beverage Code, the person is

deemed to have consented, subject to this chapter, to submit to

the taking of one or more specimens of the person's breath or

blood for analysis to determine the alcohol concentration or the

presence in the person's body of a controlled substance, drug,

dangerous drug, or other substance.

(b) A person arrested for an offense described by Subsection (a)

may consent to submit to the taking of any other type of specimen

to determine the person's alcohol concentration.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1013, Sec. 32, eff. Sept. 1,

1997.

Sec. 724.012. TAKING OF SPECIMEN. (a) One or more specimens of

a person's breath or blood may be taken if the person is arrested

and at the request of a peace officer having reasonable grounds

to believe the person:

(1) while intoxicated was operating a motor vehicle in a public

place, or a watercraft; or

(2) was in violation of Section 106.041, Alcoholic Beverage

Code.

(b) A peace officer shall require the taking of a specimen of

the person's breath or blood under any of the following

circumstances if the officer arrests the person for an offense

under Chapter 49, Penal Code, involving the operation of a motor

vehicle or a watercraft and the person refuses the officer's

request to submit to the taking of a specimen voluntarily:

(1) the person was the operator of a motor vehicle or a

watercraft involved in an accident that the officer reasonably

believes occurred as a result of the offense and, at the time of

the arrest, the officer reasonably believes that as a direct

result of the accident:

(A) any individual has died or will die;

(B) an individual other than the person has suffered serious

bodily injury; or

(C) an individual other than the person has suffered bodily

injury and been transported to a hospital or other medical

facility for medical treatment;

(2) the offense for which the officer arrests the person is an

offense under Section 49.045, Penal Code; or

(3) at the time of the arrest, the officer possesses or receives

reliable information from a credible source that the person:

(A) has been previously convicted of or placed on community

supervision for an offense under Section 49.045, 49.07, or 49.08,

Penal Code, or an offense under the laws of another state

containing elements substantially similar to the elements of an

offense under those sections; or

(B) on two or more occasions, has been previously convicted of

or placed on community supervision for an offense under Section

49.04, 49.05, 49.06, or 49.065, Penal Code, or an offense under

the laws of another state containing elements substantially

similar to the elements of an offense under those sections.

(c) The peace officer shall designate the type of specimen to be

taken.

(d) In this section, "bodily injury" and "serious bodily injury"

have the meanings assigned by Section 1.07, Penal Code.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1013, Sec. 33, eff. Sept. 1,

1997; Acts 2003, 78th Leg., ch. 422, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1348, Sec. 18, eff. September 1, 2009.

Sec. 724.013. PROHIBITION ON TAKING SPECIMEN IF PERSON REFUSES;

EXCEPTION. Except as provided by Section 724.012(b), a specimen

may not be taken if a person refuses to submit to the taking of a

specimen designated by a peace officer.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 724.014. PERSON INCAPABLE OF REFUSAL. (a) A person who is

dead, unconscious, or otherwise incapable of refusal is

considered not to have withdrawn the consent provided by Section

724.011.

(b) If the person is dead, a specimen may be taken by:

(1) the county medical examiner or the examiner's designated

agent; or

(2) a licensed mortician or a person authorized under Section

724.016 or 724.017 if there is not a county medical examiner for

the county.

(c) If the person is alive but is incapable of refusal, a

specimen may be taken by a person authorized under Section

724.016 or 724.017.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 724.015. INFORMATION PROVIDED BY OFFICER BEFORE REQUESTING

SPECIMEN. Before requesting a person to submit to the taking of

a specimen, the officer shall inform the person orally and in

writing that:

(1) if the person refuses to submit to the taking of the

specimen, that refusal may be admissible in a subsequent

prosecution;

(2) if the person refuses to submit to the taking of the

specimen, the person's license to operate a motor vehicle will be

automatically suspended, whether or not the person is

subsequently prosecuted as a result of the arrest, for not less

than 180 days;

(3) if the person is 21 years of age or older and submits to the

taking of a specimen designated by the officer and an analysis of

the specimen shows the person had an alcohol concentration of a

level specified by Chapter 49, Penal Code, the person's license

to operate a motor vehicle will be automatically suspended for

not less than 90 days, whether or not the person is subsequently

prosecuted as a result of the arrest;

(4) if the person is younger than 21 years of age and has any

detectable amount of alcohol in the person's system, the person's

license to operate a motor vehicle will be automatically

suspended for not less than 60 days even if the person submits to

the taking of the specimen, but that if the person submits to the

taking of the specimen and an analysis of the specimen shows that

the person had an alcohol concentration less than the level

specified by Chapter 49, Penal Code, the person may be subject to

criminal penalties less severe than those provided under that

chapter;

(5) if the officer determines that the person is a resident

without a license to operate a motor vehicle in this state, the

department will deny to the person the issuance of a license,

whether or not the person is subsequently prosecuted as a result

of the arrest, under the same conditions and for the same periods

that would have applied to a revocation of the person's driver's

license if the person had held a driver's license issued by this

state; and

(6) the person has a right to a hearing on the suspension or

denial if, not later than the 15th day after the date on which

the person receives the notice of suspension or denial or on

which the person is considered to have received the notice by

mail as provided by law, the department receives, at its

headquarters in Austin, a written demand, including a facsimile

transmission, or a request in another form prescribed by the

department for the hearing.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1013, Sec. 34, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 444, Sec. 8, eff. Sept. 1, 2001.

Sec. 724.016. BREATH SPECIMEN. (a) A breath specimen taken at

the request or order of a peace officer must be taken and

analyzed under rules of the department by an individual

possessing a certificate issued by the department certifying that

the individual is qualified to perform the analysis.

(b) The department may:

(1) adopt rules approving satisfactory analytical methods; and

(2) ascertain the qualifications of an individual to perform the

analysis.

(c) The department may revoke a certificate for cause.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 724.017. BLOOD SPECIMEN. (a) Only a physician, qualified

technician, chemist, registered professional nurse, or licensed

vocational nurse may take a blood specimen at the request or

order of a peace officer under this chapter. The blood specimen

must be taken in a sanitary place.

(b) If the blood specimen was taken according to recognized

medical procedures, the person who takes the blood specimen under

this chapter, the facility that employs the person who takes the

blood specimen, or the hospital where the blood specimen is taken

is immune from civil liability for damages arising from the

taking of the blood specimen at the request or order of the peace

officer or pursuant to a search warrant as provided by this

chapter and is not subject to discipline by any licensing or

accrediting agency or body. This subsection does not relieve a

person from liability for negligence in the taking of a blood

specimen. The taking of a specimen from a person who objects to

the taking of the specimen or who is resisting the taking of the

specimen does not in itself constitute negligence and may not be

considered evidence of negligence.

(c) In this section, "qualified technician" does not include

emergency medical services personnel.

(d) A person whose blood specimen is taken under this chapter in

a hospital is not considered to be present in the hospital for

medical screening or treatment unless the appropriate hospital

personnel determine that medical screening or treatment is

required for proper medical care of the person.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1348, Sec. 19, eff. September 1, 2009.

Sec. 724.018. FURNISHING INFORMATION CONCERNING TEST RESULTS.

On the request of a person who has given a specimen at the

request of a peace officer, full information concerning the

analysis of the specimen shall be made available to the person or

the person's attorney.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 724.019. ADDITIONAL ANALYSIS BY REQUEST. (a) A person who

submits to the taking of a specimen of breath, blood, urine, or

another bodily substance at the request or order of a peace

officer may, on request and within a reasonable time not to

exceed two hours after the arrest, have a physician, qualified

technician, chemist, or registered professional nurse selected by

the person take for analysis an additional specimen of the

person's blood.

(b) The person shall be allowed a reasonable opportunity to

contact a person specified by Subsection (a).

(c) A peace officer or law enforcement agency is not required to

transport for testing a person who requests that a blood specimen

be taken under this section.

(d) The failure or inability to obtain an additional specimen or

analysis under this section does not preclude the admission of

evidence relating to the analysis of the specimen taken at the

request or order of the peace officer.

(e) A peace officer, another person acting for or on behalf of

the state, or a law enforcement agency is not liable for damages

arising from a person's request to have a blood specimen taken.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. SUSPENSION OR DENIAL OF LICENSE ON REFUSAL OF

SPECIMEN

Sec. 724.031. STATEMENT REQUESTED ON REFUSAL. If a person

refuses the request of a peace officer to submit to the taking of

a specimen, the peace officer shall request the person to sign a

statement that:

(1) the officer requested that the person submit to the taking

of a specimen;

(2) the person was informed of the consequences of not

submitting to the taking of a specimen; and

(3) the person refused to submit to the taking of a specimen.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 724.032. OFFICER'S DUTIES FOR LICENSE SUSPENSION; WRITTEN

REFUSAL REPORT. (a) If a person refuses to submit to the taking

of a specimen, whether expressly or because of an intentional

failure of the person to give the specimen, the peace officer

shall:

(1) serve notice of license suspension or denial on the person;

(2) take possession of any license issued by this state and held

by the person arrested;

(3) issue a temporary driving permit to the person unless

department records show or the officer otherwise determines that

the person does not hold a license to operate a motor vehicle in

this state; and

(4) make a written report of the refusal to the director of the

department.

(b) The director must approve the form of the refusal report.

The report must:

(1) show the grounds for the officer's belief that the person

had been operating a motor vehicle or watercraft powered with an

engine having a manufacturer's rating of 50 horsepower or above

while intoxicated; and

(2) contain a copy of:

(A) the refusal statement requested under Section 724.031; or

(B) a statement signed by the officer that the person refused

to:

(i) submit to the taking of the requested specimen; and

(ii) sign the requested statement under Section 724.031.

(c) The officer shall forward to the department not later than

the fifth business day after the date of the arrest:

(1) a copy of the notice of suspension or denial;

(2) any license taken by the officer under Subsection (a);

(3) a copy of any temporary driving permit issued under

Subsection (a); and

(4) a copy of the refusal report.

(d) The department shall develop forms for notices of suspension

or denial and temporary driving permits to be used by all state

and local law enforcement agencies.

(e) A temporary driving permit issued under this section expires

on the 41st day after the date of issuance. If the person was

driving a commercial motor vehicle, as defined by Section

522.003, a temporary driving permit that authorizes the person to

drive a commercial motor vehicle is not effective until 24 hours

after the time of arrest.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 444, Sec. 9, eff. Sept. 1,

2001.

Sec. 724.033. ISSUANCE BY DEPARTMENT OF NOTICE OF SUSPENSION OR

DENIAL OF LICENSE. (a) On receipt of a report of a peace

officer under Section 724.032, if the officer did not serve

notice of suspension or denial of a license at the time of

refusal to submit to the taking of a specimen, the department

shall mail notice of suspension or denial, by first class mail,

to the address of the person shown by the records of the

department or to the address given in the peace officer's report,

if different.

(b) Notice is considered received on the fifth day after the

date it is mailed.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1999, 76th Leg., ch. 1409, Sec. 5, eff. Sept. 1,

1999.

Sec. 724.034. CONTENTS OF NOTICE OF SUSPENSION OR DENIAL OF

LICENSE. A notice of suspension or denial of a license must

state:

(1) the reason and statutory grounds for the action;

(2) the effective date of the suspension or denial;

(3) the right of the person to a hearing;

(4) how to request a hearing; and

(5) the period in which a request for a hearing must be received

by the department.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 724.035. SUSPENSION OR DENIAL OF LICENSE. (a) If a person

refuses the request of a peace officer to submit to the taking of

a specimen, the department shall:

(1) suspend the person's license to operate a motor vehicle on a

public highway for 180 days; or

(2) if the person is a resident without a license, issue an

order denying the issuance of a license to the person for 180

days.

(b) The period of suspension or denial is two years if the

person's driving record shows one or more alcohol-related or

drug-related enforcement contacts, as defined by Section

524.001(3), during the 10 years preceding the date of the

person's arrest.

(c) A suspension or denial takes effect on the 40th day after

the date on which the person:

(1) receives notice of suspension or denial under Section

724.032(a); or

(2) is considered to have received notice of suspension or

denial under Section 724.033.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.163, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 1013, Sec. 35, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 444, Sec. 10, eff. Sept. 1, 2001.

SUBCHAPTER D. HEARING

Sec. 724.041. HEARING ON SUSPENSION OR DENIAL. (a) If, not

later than the 15th day after the date on which the person

receives notice of suspension or denial under Section 724.032(a)

or is considered to have received notice under Section 724.033,

the department receives at its headquarters in Austin, in

writing, including a facsimile transmission, or by another manner

prescribed by the department, a request that a hearing be held,

the State Office of Administrative Hearings shall hold a hearing.

(b) A hearing shall be held not earlier than the 11th day after

the date the person is notified, unless the parties agree to

waive this requirement, but before the effective date of the

notice of suspension or denial.

(c) A request for a hearing stays the suspension or denial until

the date of the final decision of the administrative law judge.

If the person's license was taken by a peace officer under

Section 724.032(a), the department shall notify the person of the

effect of the request on the suspension of the person's license

before the expiration of any temporary driving permit issued to

the person, if the person is otherwise eligible, in a manner that

will permit the person to establish to a peace officer that the

person's license is not suspended.

(d) A hearing shall be held by an administrative law judge

employed by the State Office of Administrative Hearings.

(e) A hearing shall be held:

(1) at a location designated by the State Office of

Administrative Hearings:

(A) in the county of arrest if the county has a population of

300,000 or more; or

(B) in the county in which the person was alleged to have

committed the offense for which the person was arrested or not

more than 75 miles from the county seat of the county of arrest

if the population of the county of arrest is less than 300,000;

or

(2) with the consent of the person requesting the hearing and

the department, by telephone conference call.

(f) The State Office of Administrative Hearings shall provide

for the stenographic or electronic recording of a hearing under

this subchapter.

(g) An administrative hearing under this section is governed by

Sections 524.032(b) and (c), 524.035(e), 524.037(a), and 524.040.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.164, eff. Sept.

1, 1997; Acts 2001, 77th Leg., ch. 444, Sec. 11, eff. Sept. 1,

2001.

Sec. 724.042. ISSUES AT HEARING. The issues at a hearing under

this subchapter are whether:

(1) reasonable suspicion or probable cause existed to stop or

arrest the person;

(2) probable cause existed to believe that the person was:

(A) operating a motor vehicle in a public place while

intoxicated; or

(B) operating a watercraft powered with an engine having a

manufacturer's rating of 50 horsepower or above while

intoxicated;

(3) the person was placed under arrest by the officer and was

requested to submit to the taking of a specimen; and

(4) the person refused to submit to the taking of a specimen on

request of the officer.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 444, Sec. 12, eff. Sept. 1,

2001.

Sec. 724.043. FINDINGS OF ADMINISTRATIVE LAW JUDGE. (a) If the

administrative law judge finds in the affirmative on each issue

under Section 724.042, the suspension order is sustained. If the

person is a resident without a license, the department shall

continue to deny to the person the issuance of a license for the

applicable period provided by Section 724.035.

(b) If the administrative law judge does not find in the

affirmative on each issue under Section 724.042, the department

shall return the person's license to the person, if the license

was taken by a peace officer under Section 724.032(a), and

reinstate the person's license or rescind any order denying the

issuance of a license because of the person's refusal to submit

to the taking of a specimen under Section 724.032(a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 444, Sec. 13, eff. Sept. 1,

2001.

Sec. 724.044. WAIVER OF RIGHT TO HEARING. A person waives the

right to a hearing under this subchapter and the department's

suspension or denial is final and may not be appealed if the

person:

(1) fails to request a hearing under Section 724.041; or

(2) requests a hearing and fails to appear, without good cause.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 724.045. PROHIBITION ON PROBATION OF SUSPENSION. A

suspension under this chapter may not be probated.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 724.046. REINSTATEMENT OF LICENSE OR ISSUANCE OF NEW

LICENSE. (a) A license suspended under this chapter may not be

reinstated or a new license issued until the person whose license

has been suspended pays to the department a fee of $125 in

addition to any other fee required by law. A person subject to a

denial order issued under this chapter may not obtain a license

after the period of denial has ended until the person pays to the

department a fee of $125 in addition to any other fee required by

law.

(b) If a suspension or denial under this chapter is rescinded by

the department, an administrative law judge, or a court, payment

of the fee under this section is not required for reinstatement

or issuance of a license.

(c) Each fee collected under this section shall be deposited to

the credit of the Texas mobility fund.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 2001, 77th Leg., ch. 444, Sec. 14(b), eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 1325, Sec. 11.09, eff. Sept.

1, 2003.

Sec. 724.047. APPEAL. Chapter 524 governs an appeal from an

action of the department, following an administrative hearing

under this chapter, in suspending or denying the issuance of a

license.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 724.048. RELATIONSHIP OF ADMINISTRATIVE PROCEEDING TO

CRIMINAL PROCEEDING. (a) The determination of the department or

administrative law judge:

(1) is a civil matter;

(2) is independent of and is not an estoppel as to any matter in

issue in an adjudication of a criminal charge arising from the

occurrence that is the basis for the suspension or denial; and

(3) does not preclude litigation of the same or similar facts in

a criminal prosecution.

(b) Except as provided by Subsection (c), the disposition of a

criminal charge does not affect a license suspension or denial

under this chapter and is not an estoppel as to any matter in

issue in a suspension or denial proceeding under this chapter.

(c) If a criminal charge arising from the same arrest as a

suspension under this chapter results in an acquittal, the

suspension under this chapter may not be imposed. If a suspension

under this chapter has already been imposed, the department shall

rescind the suspension and remove references to the suspension

from the computerized driving record of the individual.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1013, Sec. 36, eff. Sept. 1,

1997.

SUBCHAPTER E. ADMISSIBILITY OF EVIDENCE

Sec. 724.061. ADMISSIBILITY OF REFUSAL OF PERSON TO SUBMIT TO

TAKING OF SPECIMEN. A person's refusal of a request by an

officer to submit to the taking of a specimen of breath or blood,

whether the refusal was express or the result of an intentional

failure to give the specimen, may be introduced into evidence at

the person's trial.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 724.062. ADMISSIBILITY OF REFUSAL OF REQUEST FOR ADDITIONAL

TEST. The fact that a person's request to have an additional

analysis under Section 724.019 is refused by the officer or

another person acting for or on behalf of the state, that the

person was not provided a reasonable opportunity to contact a

person specified by Section 724.019(a) to take the specimen, or

that reasonable access was not allowed to the arrested person may

be introduced into evidence at the person's trial.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 724.063. ADMISSIBILITY OF ALCOHOL CONCENTRATION OR PRESENCE

OF SUBSTANCE. Evidence of alcohol concentration or the presence

of a controlled substance, drug, dangerous drug, or other

substance obtained by an analysis authorized by Section 724.014

is admissible in a civil or criminal action.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.165, eff. Sept.

1, 1997.

Sec. 724.064. ADMISSIBILITY IN CRIMINAL PROCEEDING OF SPECIMEN

ANALYSIS. On the trial of a criminal proceeding arising out of

an offense under Chapter 49, Penal Code, involving the operation

of a motor vehicle or a watercraft, or an offense under Section

106.041, Alcoholic Beverage Code, evidence of the alcohol

concentration or presence of a controlled substance, drug,

dangerous drug, or other substance as shown by analysis of a

specimen of the person's blood, breath, or urine or any other

bodily substance taken at the request or order of a peace officer

is admissible.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1013, Sec. 37, eff. Sept. 1,

1997.



CHAPTER 725. TRANSPORTATION OF LOOSE MATERIALS

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE J. MISCELLANEOUS PROVISIONS

CHAPTER 725. TRANSPORTATION OF LOOSE MATERIALS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 725.001. DEFINITIONS. In this chapter:

(1) "Load" means a load of loose material.

(2) "Loose material" means material that can be blown or spilled

from a vehicle because of movement or exposure to air, wind

currents, or other weather. The term includes dirt, sand,

gravel, refuse, and wood chips but excludes an agricultural

product in its natural state.

(3) "Motor vehicle" has the meaning assigned by Section 621.001.

(4) "Public highway" includes a public road or street.

(4-a) "Refuse" means trash, rubbish, garbage, or any other

discarded material.

(5) "Semitrailer" has the meaning assigned by Section 621.001.

(6) "Trailer" has the meaning assigned by Section 621.001.

(7) "Vehicle" has the meaning assigned by Section 621.001.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

800, Sec. 1, eff. September 1, 2007.

Sec. 725.002. APPLICABILITY. This chapter applies to any motor

vehicle, trailer, or semitrailer operated on a public highway

except a vehicle or construction or mining equipment that is:

(1) moving between construction barricades on a public works

project; or

(2) crossing a public highway.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

800, Sec. 2, eff. September 1, 2007.

Sec. 725.003. OFFENSE; PENALTY. (a) A person or the person's

agent or employee may not transport loose material in violation

of this chapter.

(b) A person, excluding this state or a political subdivision of

this state but including an agent or employee of this state or a

political subdivision of this state, commits an offense if the

person violates Subsection (a).

(c) An offense under this section is a misdemeanor punishable by

a fine of not less than $25 or more than $500.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

938, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

800, Sec. 3, eff. September 1, 2007.

SUBCHAPTER B. REQUIREMENTS FOR TRANSPORTING LOOSE MATERIALS

Sec. 725.021. CONTAINING LOOSE MATERIALS. (a) A vehicle

subject to this chapter shall be equipped and maintained as

required by this section to prevent loose material from escaping

by blowing or spilling.

(b) A vehicle bed carrying a load:

(1) may not have a hole, crack, or other opening through which

loose material can escape; and

(2) shall be enclosed:

(A) on both sides by side panels;

(B) on the front by a panel or the vehicle cab; and

(C) on the rear by a tailgate or panel.

(c) Except as provided by Subsection (e), the load shall be

covered and the covering firmly secured at the front and back,

unless the load:

(1) is completely enclosed by the load-carrying compartment; or

(2) does not blow from or spill over the top of the

load-carrying compartment.

(d) The tailgate of the vehicle shall be securely closed to

prevent spillage during transportation.

(e) If the vehicle is a commercial motor vehicle transporting

loose material, the load shall be covered and the covering firmly

secured at the front and back or shall be completely enclosed by

the load-carrying compartment. For purposes of this section,

"commercial motor vehicle" means a motor vehicle, trailer, or

semitrailer used primarily in the business of transporting

property.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by:

Acts 2005, 79th Leg., Ch.

938, Sec. 2, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

800, Sec. 4, eff. September 1, 2007.

Sec. 725.022. MAINTAINING NON-LOAD-CARRYING VEHICLE PARTS. (a)

Loose material that is spilled because of loading on a vehicle

part that does not carry the load shall be removed before the

vehicle is operated on a public highway.

(b) After the vehicle is unloaded and before the vehicle is

operated on a public highway, residue of transported loose

material on a vehicle part that does not carry the load shall be

removed from the vehicle part.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 726. TESTING AND INSPECTION OF MOTOR VEHICLES BY CERTAIN MUNICIPALITIES

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE J. MISCELLANEOUS PROVISIONS

CHAPTER 726. TESTING AND INSPECTION OF MOTOR VEHICLES BY CERTAIN

MUNICIPALITIES

Sec. 726.001. APPLICABILITY. (a) This chapter applies only to

a municipality with a population of more than 290,000.

(b) This section or an ordinance adopted under this section does

not apply to a motor vehicle, trailer, or semitrailer operated

under a registration certificate issued under Chapter 643.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.166, eff. Sept.

1, 1997.

Sec. 726.002. TESTING AND INSPECTION OF MOTOR VEHICLES. A

municipality may adopt an ordinance:

(1) requiring each resident of the municipality, including a

corporation having its principal office or place of business in

the municipality, who owns a motor vehicle used for the

transportation of persons or property and each person operating a

motor vehicle on the public thoroughfares of the municipality to

have each motor vehicle owned or operated, as appropriate, tested

and inspected not more than four times in each calendar year;

(2) requiring each motor vehicle involved in an accident to be

tested and inspected before it may be operated on the public

thoroughfares of the municipality; or

(3) requiring that a motor vehicle operated on the public

thoroughfares of the municipality be tested, inspected, and

approved by the testing and inspecting authority.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 726.003. MOTOR VEHICLE TESTING STATIONS; TESTING AND

INSPECTION FEE. (a) A municipality may acquire, establish,

improve, operate, and maintain motor vehicle testing stations and

pay for the stations from fees charged for testing and inspecting

motor vehicles.

(b) A municipality may impose a fee for the testing and

inspecting of a motor vehicle. The fee may not exceed $1 a year.

Fees collected under this subsection shall be placed in a

separate fund from which may be paid the costs in connection with

automotive and safety education programs and the acquisition,

establishment, improvement, operation, and maintenance of the

testing stations.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 726.004. FINANCING OF MOTOR VEHICLE TESTING STATIONS. (a)

A municipality may borrow money to finance all or part of the

cost of the acquisition, establishment, improvement, or repair of

motor vehicle testing stations and may pledge all or part of the

fees or other receipts derived from the operation of the stations

for payment of principal and interest on the loan.

(b) A municipality may encumber a testing station, including

things acquired pertaining to the station, to secure the payment

of funds to construct all or part of the station or to improve,

operate, or maintain the station. An encumbrance is not a debt of

the municipality but is solely a charge on the property

encumbered and may not be considered in determining the power of

the municipality to issue bonds.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 727. MODIFICATION OF, TAMPERING WITH, AND EQUIPMENT OF MOTOR VEHICLES

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE J. MISCELLANEOUS PROVISIONS

CHAPTER 727. MODIFICATION OF, TAMPERING WITH, AND EQUIPMENT OF

MOTOR VEHICLES

Sec. 727.001. MINIMUM ROAD CLEARANCE OF CERTAIN VEHICLES;

OFFENSE. (a) A person commits an offense if the person operates

on a public roadway a passenger or commercial vehicle that has

been modified from its original design or weighted so that the

clearance between any part of the vehicle other than the wheels

and the surface of the level roadway is less than the clearance

between the roadway and the lowest part of the rim of any wheel

in contact with the roadway.

(b) An offense under this section is a misdemeanor punishable by

a fine not to exceed $50.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 727.002. TAMPERING WITH ODOMETER; OFFENSE. (a) A person

commits an offense if the person, with intent to defraud,

disconnects or resets an odometer to reduce the number of miles

indicated on the odometer.

(b) Except as provided by Subsection (c), an offense under this

section is punishable by:

(1) confinement in the county jail for not more than two years;

(2) a fine not to exceed $1,000; or

(3) both the confinement and fine.

(c) If it is shown on the trial of an offense under this section

that the person has previously been convicted of an offense under

this section, the offense is punishable by:

(1) confinement in the county jail for not less than 30 days or

more than two years; and

(2) a fine not to exceed $2,000.

(d) In this section, "odometer" means an instrument for

measuring and recording the distance a motor vehicle travels

while in operation but does not include an auxiliary odometer

designed to be reset by the operator to record mileage on trips.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 727.003. TIRE EQUIPMENT OF MOTOR VEHICLE, TRAILER, OR

TRACTOR; OFFENSE. (a) A person commits an offense if the person

operates or permits to be operated on a public highway a motor

vehicle, trailer, semitrailer, or tractor equipped with:

(1) solid rubber tires less than one inch in thickness at any

point from the surface to the rim; or

(2) pneumatic tires, one or more of which has been removed.

(b) An offense under this section is a misdemeanor punishable by

a fine not to exceed $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 727.004. RIM OR TIRE WIDTH; OFFENSE. (a) A person commits

an offense if the person sells or offers for sale a road vehicle,

including a wagon, that has a rim or tire width less than:

(1) three inches, if the vehicle has an intended carrying

capacity of more than 2,000 pounds and not more than 4,500

pounds; or

(2) four inches, if the vehicle has an intended carrying

capacity of more than 4,500 pounds.

(b) This section does not apply to an individual who sells or

offers for sale a road vehicle purchased for the individual's

use.

(c) An offense under this section is punishable by a fine of not

less than $100 or more than $1,000.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 728. SALE OR TRANSFER OF MOTOR VEHICLES AND MASTER KEYS

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE J. MISCELLANEOUS PROVISIONS

CHAPTER 728. SALE OR TRANSFER OF MOTOR VEHICLES AND MASTER KEYS

SUBCHAPTER A. SALE OF MOTOR VEHICLES ON CONSECUTIVE SATURDAY AND

SUNDAY

Sec. 728.001. DEFINITIONS. In this subchapter:

(1) "Employer" means a person who:

(A) owns a facility that sells or offers for sale motor

vehicles; or

(B) has the authority to determine the hours of operation of the

facility.

(2) "Motor vehicle" means a self-propelled vehicle of two or

more wheels designed to transport a person or property.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 728.002. SALE OF MOTOR VEHICLES ON CONSECUTIVE SATURDAY AND

SUNDAY PROHIBITED. (a) A person may not, on consecutive days of

Saturday and Sunday:

(1) sell or offer for sale a motor vehicle; or

(2) compel an employee to sell or offer for sale a motor

vehicle.

(b) Each day a motor vehicle is offered for sale is a separate

violation. Each sale of a motor vehicle is a separate violation.

(c) This section does not prohibit the occasional sale of a

motor vehicle by a person not in a business that includes the

sale of motor vehicles.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 728.003. CIVIL PENALTY. (a) A person who violates Section

728.002 is subject to a civil penalty of:

(1) not more than $500 for a first violation;

(2) not less than $500 or more than $1,000 for a second

violation; or

(3) not less than $1,000 or more than $5,000 for a third or

subsequent violation.

(b) On a finding by the trier of fact that a person wilfully or

with conscious indifference violated Section 728.002, the court

may triple the penalty due under Subsection (a).

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 728.004. ENFORCEMENT; INJUNCTION. (a) The attorney

general or a district, county, or municipal attorney may enforce

this subchapter and may bring an action in the county in which a

violation is alleged.

(b) The operation of a business in violation of this subchapter

is a public nuisance. Any person, including a district, county,

or municipal attorney, may obtain an injunction restraining a

violation of this subchapter. A person who obtains an injunction

under this subsection may recover the person's costs, including

court costs and reasonable attorney's fees.

(c) An employer is a necessary party to an action brought

against its employee under this section. An employer is strictly

liable for all amounts, including civil penalties, damages,

costs, and attorney's fees, resulting from a violation of Section

728.002 by its employee.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER B. SALE OF MASTER KEY FOR MOTOR VEHICLE IGNITIONS

Sec. 728.011. SALE OF MASTER KEY FOR MOTOR VEHICLE IGNITIONS.

(a) A person commits an offense if the person sells or offers to

sell a master key knowingly designed to fit the ignition switch

on more than one motor vehicle.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $25 or more than $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

SUBCHAPTER C. TRANSFER OF OWNERSHIP OF CERTAIN EMERGENCY VEHICLES

Sec. 728.021. TRANSFER OF OWNERSHIP OF CERTAIN EMERGENCY

VEHICLES; OFFENSE. (a) The owner of an authorized emergency

vehicle that is used to transport sick or injured persons commits

an offense if the owner transfers ownership of the vehicle

without:

(1) removing from the vehicle any vehicle equipment, including a

light, siren, or device, that under Subtitle C only an authorized

emergency vehicle may be equipped with; and

(2) removing or obliterating any emblem or marking on the

vehicle that identifies the vehicle as an authorized emergency

vehicle.

(b) Subsection (a) does not apply if the owner of the vehicle

transfers ownership of the vehicle to a person:

(1) who holds a license as an emergency medical services

provider under Chapter 773, Health and Safety Code;

(2) who is in the business of buying and selling used vehicles

in this state and who specializes in authorized emergency

vehicles; or

(3) described by Section 541.201 or a similar person operating

in a foreign country.

(c) An offense under this section is a Class C misdemeanor.

(d) In this section:

(1) "Authorized emergency vehicle" has the meaning assigned by

Section 541.201.

(2) "Vehicle equipment" has the meaning assigned by Section

547.001.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.



CHAPTER 729. OPERATION OF MOTOR VEHICLE BY MINOR

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE J. MISCELLANEOUS PROVISIONS

CHAPTER 729. OPERATION OF MOTOR VEHICLE BY MINOR

Sec. 729.001. OPERATION OF MOTOR VEHICLE BY MINOR IN VIOLATION

OF TRAFFIC LAWS; OFFENSE. (a) A person who is younger than 17

years of age commits an offense if the person operates a motor

vehicle on a public road or highway, a street or alley in a

municipality, or a public beach in violation of any traffic law

of this state, including:

(1) Chapter 502, other than Section 502.282 or 502.412;

(2) Chapter 521, other than an offense under Section 521.457;

(3) Subtitle C, other than an offense punishable by imprisonment

or by confinement in jail under Section 550.021, 550.022,

550.024, or 550.025;

(4) Chapter 601;

(5) Chapter 621;

(6) Chapter 661; and

(7) Chapter 681.

(b) In this section, "beach" means a beach bordering on the Gulf

of Mexico that extends inland from the line of mean low tide to

the natural line of vegetation bordering on the seaward shore of

the Gulf of Mexico, or the larger contiguous area to which the

public has acquired a right of use or easement to or over by

prescription, dedication, or estoppel, or has retained a right by

virtue of continuous right in the public since time immemorial as

recognized by law or custom.

(c) An offense under this section is punishable by the fine or

other sanction, other than confinement or imprisonment,

authorized by statute for violation of the traffic law listed

under Subsection (a) that is the basis of the prosecution under

this section.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.167, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 167, Sec. 30.167, eff. Sept.

1, 1997; Acts 1997, 75th Leg., ch. 822, Sec. 1, eff. Sept. 1,

1997; Acts 1997, 75th Leg., ch. 1086, Sec. 40, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1477, Sec. 36, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 283, Sec. 58, eff. Sept. 1, 2003.

Sec. 729.002. OPERATION OF MOTOR VEHICLE BY MINOR WITHOUT

LICENSE. (a) A person who is younger than 17 years of age

commits an offense if the person operates a motor vehicle without

a driver's license authorizing the operation of a motor vehicle

on a:

(1) public road or highway;

(2) street or alley in a municipality; or

(3) public beach as defined by Section 729.001.

(b) An offense under this section is punishable in the same

manner as if the person was 17 years of age or older and operated

a motor vehicle without a license as described by Subsection (a),

except that an offense under this section is not punishable by

confinement or imprisonment.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1086, Sec. 43, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1477, Sec. 37, eff. Sept. 1,

1999.



CHAPTER 730. MOTOR VEHICLE RECORDS DISCLOSURE ACT

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE J. MISCELLANEOUS PROVISIONS

CHAPTER 730. MOTOR VEHICLE RECORDS DISCLOSURE ACT

Sec. 730.001. SHORT TITLE. This chapter may be cited as the

Motor Vehicle Records Disclosure Act.

Added by Acts 1997, 75th Leg., ch. 1187, Sec. 1, eff. Sept. 1,

1997.

Sec. 730.002. PURPOSE. The purpose of this chapter is to

implement 18 U.S.C. Chapter 123 and to protect the interest of an

individual in the individual's personal privacy by prohibiting

the disclosure and use of personal information contained in motor

vehicle records, except as authorized by the individual or by

law.

Added by Acts 1997, 75th Leg., ch. 1187, Sec. 1, eff. Sept. 1,

1997.

Sec. 730.003. DEFINITIONS. In this chapter:

(1) "Agency" includes any agency or political subdivision of

this state, or an authorized agent or contractor of an agency or

political subdivision of this state, that compiles or maintains

motor vehicle records.

(2) "Disclose" means to make available or make known personal

information contained in a motor vehicle record about a person to

another person, by any means of communication.

(3) "Individual record" means a motor vehicle record obtained by

an agency containing personal information about an individual who

is the subject of the record as identified in a request.

(4) "Motor vehicle record" means a record that pertains to a

motor vehicle operator's or driver's license or permit, motor

vehicle registration, motor vehicle title, or identification

document issued by an agency of this state or a local agency

authorized to issue an identification document. The term does not

include:

(A) a record that pertains to a motor carrier; or

(B) an accident report prepared under Chapter 550 or 601.

(5) "Person" means an individual, organization, or entity but

does not include this state or an agency of this state.

(6) "Personal information" means information that identifies a

person, including an individual's photograph or computerized

image, social security number, driver identification number,

name, address, but not the zip code, telephone number, and

medical or disability information. The term does not include:

(A) information on vehicle accidents, driving or

equipment-related violations, or driver's license or registration

status; or

(B) information contained in an accident report prepared under

Chapter 550 or 601.

(7) "Record" includes any book, paper, photograph, photostat,

card, film, tape, recording, electronic data, printout, or other

documentary material regardless of physical form or

characteristics.

Added by Acts 1997, 75th Leg., ch. 1187, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1032, Sec. 6, eff.

Sept. 1, 2001.

Sec. 730.004. PROHIBITION ON DISCLOSURE AND USE OF PERSONAL

INFORMATION FROM MOTOR VEHICLE RECORDS. Notwithstanding any

other provision of law to the contrary, including Chapter 552,

Government Code, except as provided by Sections 730.005-730.007,

an agency may not disclose personal information about any person

obtained by the agency in connection with a motor vehicle record.

Added by Acts 1997, 75th Leg., ch. 1187, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1032, Sec. 7, eff.

Sept. 1, 2001.

Sec. 730.005. REQUIRED DISCLOSURE. Personal information

obtained by an agency in connection with a motor vehicle record

shall be disclosed for use in connection with any matter of:

(1) motor vehicle or motor vehicle operator safety;

(2) motor vehicle theft;

(3) motor vehicle emissions;

(4) motor vehicle product alterations, recalls, or advisories;

(5) performance monitoring of motor vehicles or motor vehicle

dealers by a motor vehicle manufacturer;

(6) removal of nonowner records from the original owner records

of a motor vehicle manufacturer to carry out the purposes of:

(A) the Automobile Information Disclosure Act, 15 U.S.C. Section

1231 et seq.;

(B) 49 U.S.C. Chapters 301, 305, 323, 325, 327, 329, and 331;

(C) the Anti Car Theft Act of 1992, 18 U.S.C. Sections 553, 981,

982, 2119, 2312, 2313, and 2322, 19 U.S.C. Sections 1646b and

1646c, and 42 U.S.C. Section 3750a et seq., all as amended;

(D) the Clean Air Act, 42 U.S.C. Section 7401 et seq., as

amended; and

(E) any other statute or regulation enacted or adopted under or

in relation to a law included in Paragraphs (A)-(D); or

(7) child support enforcement under Chapter 231, Family Code.

Added by Acts 1997, 75th Leg., ch. 1187, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1023, Sec. 72, eff.

Sept. 1, 2001.

Sec. 730.006. REQUIRED DISCLOSURE WITH CONSENT. Personal

information obtained by an agency in connection with a motor

vehicle record shall be disclosed to a requestor who

demonstrates, in such form and manner as the agency requires,

that the requestor has obtained the written consent of the person

who is the subject of the information.

Added by Acts 1997, 75th Leg., ch. 1187, Sec. 1, eff. Sept. 1,

1997.

Sec. 730.007. PERMITTED DISCLOSURES. (a) Personal information

obtained by an agency in connection with a motor vehicle record

may be disclosed to any requestor by an agency if the requestor:

(1) provides the requestor's name and address and any proof of

that information required by the agency; and

(2) represents that the use of the personal information will be

strictly limited to:

(A) use by:

(i) a government agency, including any court or law enforcement

agency, in carrying out its functions; or

(ii) a private person or entity acting on behalf of a government

agency in carrying out the functions of the agency;

(B) use in connection with a matter of:

(i) motor vehicle or motor vehicle operator safety;

(ii) motor vehicle theft;

(iii) motor vehicle product alterations, recalls, or advisories;

(iv) performance monitoring of motor vehicles, motor vehicle

parts, or motor vehicle dealers;

(v) motor vehicle market research activities, including survey

research; or

(vi) removal of nonowner records from the original owner records

of motor vehicle manufacturers;

(C) use in the normal course of business by a legitimate

business or an authorized agent of the business, but only:

(i) to verify the accuracy of personal information submitted by

the individual to the business or the agent of the business; and

(ii) if the information is not correct, to obtain the correct

information, for the sole purpose of preventing fraud by,

pursuing a legal remedy against, or recovering on a debt or

security interest against the individual;

(D) use in conjunction with a civil, criminal, administrative,

or arbitral proceeding in any court or government agency or

before any self-regulatory body, including service of process,

investigation in anticipation of litigation, execution or

enforcement of a judgment or order, or under an order of any

court;

(E) use in research or in producing statistical reports, but

only if the personal information is not published, redisclosed,

or used to contact any individual;

(F) use by an insurer or insurance support organization, or by a

self-insured entity, or an authorized agent of the entity, in

connection with claims investigation activities, antifraud

activities, rating, or underwriting;

(G) use in providing notice to an owner of a towed or impounded

vehicle;

(H) use by a licensed private investigator agency or licensed

security service for a purpose permitted under this section;

(I) use by an employer or an agent or insurer of the employer to

obtain or verify information relating to a holder of a commercial

driver's license that is required under 49 U.S.C. Chapter 313;

(J) use in connection with the operation of a private toll

transportation facility;

(K) use by a consumer reporting agency, as defined by the Fair

Credit Reporting Act (15 U.S.C. Section 1681 et seq.), for a

purpose permitted under that Act; or

(L) use for any other purpose specifically authorized by law

that relates to the operation of a motor vehicle or to public

safety.

(b) The only personal information an agency may release under

this section is the individual's:

(1) name and address;

(2) date of birth; and

(3) driver's license number.

(c) This section does not:

(1) prohibit the disclosure of a person's photographic image to:

(A) a law enforcement agency or a criminal justice agency for an

official purpose; or

(B) an agency of this state investigating an alleged violation

of a state or federal law relating to the obtaining, selling, or

purchasing of a benefit authorized by Chapter 31 or 33, Human

Resources Code; or

(2) prevent a court from compelling by subpoena the production

of a person's photographic image.

(d) Personal information obtained by an agency in connection

with a motor vehicle record shall be disclosed to a requestor by

an agency if the requestor:

(1) provides the requestor's name and address and any proof of

that information required by the agency; and

(2) represents that the intent of the requestor is to use

personal information in the motor vehicle record only for the

purpose of preventing, detecting, or protecting against personal

identity theft or other acts of fraud and provides any proof of

the requestor's intent required by the agency.

(e) If the agency determines that the requestor intends to use

personal information requested under Subsection (d) only for the

represented purpose, the agency shall release to the requestor

any requested personal information in the motor vehicle record.

(f) Personal information obtained by an agency under Section

411.0845, Government Code, in connection with a motor vehicle

record may be disclosed as provided by that section.

Added by Acts 1997, 75th Leg., ch. 1187, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1032, Sec. 7, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1372, Sec. 26, eff. June 15, 2007.

Sec. 730.010. DISCLOSURE OF THUMB OR FINGER IMAGES PROHIBITED.

Notwithstanding any other provision of this chapter, if an agency

obtains an image of an individual's thumb or finger in connection

with the issuance of a license, permit, or certificate to the

individual, the agency may:

(1) use the image only:

(A) in connection with the issuance of the license, permit, or

certificate; or

(B) to verify the identity of an individual as provided by

Section 521.059; and

(2) disclose the image only if disclosure is expressly

authorized by law.

Added by Acts 1997, 75th Leg., ch. 1187, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1108, Sec. 6, eff. September 1, 2005.

Sec. 730.011. FEES. Unless a fee is imposed by law, an agency

that has obtained information in connection with a motor vehicle

may adopt reasonable fees for disclosure of that personal

information under this chapter.

Added by Acts 1997, 75th Leg., ch. 1187, Sec. 1, eff. Sept. 1,

1997.

Sec. 730.012. ADDITIONAL CONDITIONS. (a) In addition to the

payment of a fee adopted under Section 730.011, an agency may

require a requestor to provide reasonable assurance:

(1) as to the identity of the requestor; and

(2) that use of the personal information will be only as

authorized or that the consent of the person who is the subject

of the information has been obtained.

(b) An agency may require the requestor to make or file a

written application in the form and containing any certification

requirement the agency may prescribe.

Added by Acts 1997, 75th Leg., ch. 1187, Sec. 1, eff. Sept. 1,

1997.

Sec. 730.013. RESALE OR REDISCLOSURE. (a) An authorized

recipient of personal information may not resell or redisclose

the personal information in the identical or a substantially

identical format the personal information was disclosed to the

recipient by the applicable agency.

(b) An authorized recipient of personal information may resell

or redisclose the information only for a use permitted under

Section 730.007.

(c) Any authorized recipient who resells or rediscloses personal

information obtained from an agency shall be required by that

agency to:

(1) maintain for a period of not less than five years records as

to any person or entity receiving that information and the

permitted use for which it was obtained; and

(2) provide copies of those records to the agency on request.

(d) A person commits an offense if the person violates this

section. An offense under this subsection is a misdemeanor

punishable by a fine not to exceed $25,000.

Added by Acts 1997, 75th Leg., ch. 1187, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1032, Sec. 7, eff.

Sept. 1, 2001.

Sec. 730.014. AGENCY RULES; ORGANIZATION OF RECORDS. (a) Each

agency may adopt rules to implement and administer this chapter.

(b) An agency that maintains motor vehicle records in relation

to motor vehicles is not required to also maintain those records

in relation to the individuals named in those records.

Added by Acts 1997, 75th Leg., ch. 1187, Sec. 1, eff. Sept. 1,

1997.

Sec. 730.015. PENALTY FOR FALSE REPRESENTATION. (a) A person

who requests the disclosure of personal information from an

agency's records under this chapter and misrepresents the

person's identity or who makes a false statement to the agency on

an application required by the agency under this chapter commits

an offense.

(b) An offense under Subsection (a) is a Class A misdemeanor.

Added by Acts 1997, 75th Leg., ch. 1187, Sec. 1, eff. Sept. 1,

1997.

Sec. 730.016. INELIGIBILITY OF CERTAIN PERSONS TO RECEIVE

PERSONAL INFORMATION. (a) A person who is convicted of an

offense under this chapter, or who violates a rule adopted by an

agency relating to the terms or conditions for a release of

personal information to the person, is ineligible to receive

personal information under Section 730.007.

(b) For purposes of Subsection (a), a person is considered to

have been convicted in a case if:

(1) a sentence is imposed;

(2) the defendant receives probation or deferred adjudication;

or

(3) the court defers final disposition of the case.

Added by Acts 2001, 77th Leg., ch. 1032, Sec. 8, eff. Sept. 1,

2001.



CHAPTER 750. MISCELLANEOUS PROVISIONS

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE J. MISCELLANEOUS PROVISIONS

CHAPTER 750. MISCELLANEOUS PROVISIONS

Sec. 750.002. SPEED OF VEHICLE IN PARK IN COUNTY BORDERING GULF

OF MEXICO. (a) A person commits an offense if the person drives

a vehicle at a speed greater than 30 miles per hour within the

boundaries of a county park located in a county that borders on

the Gulf of Mexico, other than on a beach as that term is defined

by Section 61.012, Natural Resources Code, in the park.

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $1 or more than $200.

Acts 1995, 74th Leg., ch. 165, Sec. 1, eff. Sept. 1, 1995.

Sec. 750.003. OPERATION OF VEHICLE ON DUNE SEAWARD OF DUNE

PROTECTION LINE PROHIBITED. (a) In this section, "vehicle"

means a device that is designed to transport persons or property

and is self-propelled or propelled by external means.

(b) A person commits an offense if the person operates a vehicle

on a sand dune seaward of the dune protection line as defined in

Section 63.012, Natural Resources Code, except on a roadway

designated by a subdivision of the state.

(c) An offense under this section is a Class C misdemeanor.

Added by Acts 2001, 77th Leg., ch. 176, Sec. 1, eff. Sept. 1,

2001.



CHAPTER 1001. ORGANIZATION OF DEPARTMENT

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE M. DEPARTMENT OF MOTOR VEHICLES

CHAPTER 1001. ORGANIZATION OF DEPARTMENT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 1001.001. DEFINITIONS. In this subtitle:

(1) "Board" means the board of the department.

(2) "Department" means the Texas Department of Motor Vehicles.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1001.002. CREATION OF DEPARTMENT; DUTIES. (a) The

department is created as an agency of this state.

(b) In addition to the other duties required of the Texas

Department of Motor Vehicles, the department shall administer and

enforce:

(1) Subtitle A;

(2) Chapters 642, 643, 645, 646, and 648; and

(3) Chapters 2301 and 2302, Occupations Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1001.003. COMPOSITION OF DEPARTMENT. The department is

composed of an executive director appointed by the board and

other employees required to efficiently implement:

(1) this subtitle;

(2) other applicable vehicle laws of this state; and

(3) other laws that grant jurisdiction to or are applicable to

the department.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1001.004. DIVISIONS. The board shall organize the

department into divisions to accomplish the department's

functions and the duties assigned to it, including divisions for:

(1) administration;

(2) motor carriers;

(3) motor vehicle board; and

(4) vehicle titles and registration.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1001.005. SUNSET PROVISION. The department is subject to

Chapter 325, Government Code (Texas Sunset Act). Unless

continued in existence as provided by that chapter, the

department is abolished September 1, 2015.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1001.006. DEFENSE BY ATTORNEY GENERAL. The attorney

general shall defend an action brought against the board or the

department or an action brought against an employee of the

department as a result of the employee's official act or

omission, regardless of whether at the time of the institution of

the action that person has terminated service with the

department.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

SUBCHAPTER B. BOARD OF DEPARTMENT OF MOTOR VEHICLES

Sec. 1001.021. BOARD. (a) The board consists of nine members

appointed by the governor with the advice and consent of the

senate.

(b) Three members must be persons who hold a dealer's license

issued under Chapter 2301, Occupations Code, of whom two must be

franchised dealers of different classes and one must be an

independent dealer; one member must be a representative of a

manufacturer or distributor that holds a license issued under

Chapter 2301, Occupations Code; one member must be a tax

assessor-collector; one member must be a representative of a law

enforcement agency of a county or municipality; and one member

must be a representative of the motor carrier industry. The

remaining members must be public members.

(c) Except as necessary to comply with Subsection (b), a person

is not eligible for appointment as a member of the board if the

person or the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization that is regulated by or

receives funds from the department;

(2) directly or indirectly owns or controls more than 10 percent

interest in a business entity or other organization that is

regulated by or receives funds from the department;

(3) uses or receives a substantial amount of tangible goods,

services, or funds from the department, other than compensation

or reimbursement authorized by law for board membership,

attendance, or expenses; or

(4) is registered, certified, or licensed by the department.

(d) A person required to register as a lobbyist under Chapter

305, Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the department may not serve as a member of the board.

(e) Appointments to the board shall be made without regard to

race, color, disability, sex, religion, age, or national origin

of the appointees and shall reflect the diversity of the

population of the state as a whole.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1001.022. TERMS. Members of the board serve staggered

six-year terms, with the terms of either one or two members

expiring February 1 of each odd-numbered year.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1001.023. CHAIR AND VICE CHAIR; DUTIES. (a) The governor

shall appoint one of the board's members chair of the board. The

board shall elect one of its members vice chair of the board. A

chair or vice chair serves at the pleasure of the board.

(b) The chair shall:

(1) preside over board meetings, make rulings on motions and

points of order, and determine the order of business;

(2) represent the department in dealing with the governor;

(3) report to the governor on the state of affairs of the

department at least quarterly;

(4) report to the board the governor's suggestions for

department operations;

(5) report to the governor on efforts, including legislative

requirements, to maximize the efficiency of department operations

through the use of private enterprise;

(6) periodically review the department's organizational

structure and submit recommendations for structural changes to

the governor, the board, and the Legislative Budget Board;

(7) designate one or more employees of the department as a civil

rights division of the department and receive regular reports

from the division on the department's efforts to comply with

civil rights legislation and administrative rules;

(8) create subcommittees, appoint board members to

subcommittees, and receive the reports of subcommittees to the

board as a whole;

(9) appoint a member of the board to act in the chair's absence;

and

(10) serve as the departmental liaison with the governor and the

Office of State-Federal Relations to maximize federal funding for

transportation.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1001.024. BOARD MEETINGS. The board shall hold regular

meetings at least quarterly and special meetings at the call of

the chair. Board members shall attend the meetings of the board.

The chair shall oversee the preparation of an agenda for each

meeting and ensure that a copy is provided to each board member

at least seven days before the meeting.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1001.025. RECOMMENDATIONS TO LEGISLATURE. (a) The board

shall consider ways in which the department's operations may be

improved and may periodically report to the legislature

concerning potential statutory changes that would improve the

operation of the department.

(b) On behalf of the board, the chair shall report to the

governor, the lieutenant governor, the speaker of the house of

representatives, and the presiding officers of relevant

legislative committees on legislative recommendations adopted by

the board and relating to the operation of the department.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1001.026. COMPENSATION. A member of the board is entitled

to compensation as provided by the General Appropriations Act.

If compensation for board members is not provided by that Act,

each member is entitled to reimbursement for actual and necessary

expenses incurred in performing functions as a member of the

board.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1001.027. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from the board if a board member:

(1) does not have at the time of appointment or maintain during

service on the board the qualifications required by Section

1001.021;

(2) violates a prohibition provided by Section 1001.021;

(3) cannot discharge the member's duties for a substantial part

of the term for which the member is appointed because of illness

or disability; or

(4) is absent from more than half of the regularly scheduled

board meetings that the board member is eligible to attend during

a calendar year, unless the absence is excused by majority vote

of the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the executive director of the department knows that a

potential ground for removal exists, the director shall notify

the chair of the board of the ground, and the chair shall notify

the governor and the attorney general that a potential ground for

removal exists. If the potential ground for removal relates to

the chair, the director shall notify another board member, who

shall notify the governor and the attorney general that a

potential ground for removal exists.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1001.028. CONFLICT OF INTEREST. (a) A member of the board

shall disclose in writing to the executive director if the member

has an interest in a matter before the board or has a substantial

financial interest in an entity that has a direct interest in the

matter.

(b) The member shall recuse himself or herself from the board's

deliberations and actions on the matter in Subsection (a) and may

not participate in the board's decision on the matter.

(c) A person has a substantial financial interest in an entity

if the person:

(1) is an employee, member, director, or officer of the entity;

or

(2) owns or controls, directly or indirectly, more than a five

percent interest in the entity.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1001.029. INFORMATION ON QUALIFICATIONS AND CONDUCT. The

department shall provide to the members of the board, as often as

necessary, information concerning the members' qualifications for

office and their responsibilities under applicable laws relating

to standards of conduct for state officers.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1001.030. TRAINING ON DEPARTMENT AND CERTAIN LAWS RELATING

TO DEPARTMENT. (a) To be eligible to take office as a member of

the board, a person appointed to the board must complete at least

one course of a training program that complies with this section.

(b) The training program must provide information to the person

regarding:

(1) this subchapter;

(2) the programs operated by the department;

(3) the role and functions of the department;

(4) the rules of the department with an emphasis on the rules

that relate to disciplinary and investigatory authority;

(5) the current budget for the department;

(6) the results of the most recent formal audit of the

department;

(7) the requirements of the:

(A) open meetings law, Chapter 551, Government Code;

(B) open records law, Chapter 552, Government Code; and

(C) administrative procedure law, Chapter 2001, Government Code;

(8) the requirements of the conflict of interest laws and other

laws relating to public officials; and

(9) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to reimbursement

for travel expenses incurred in attending the training program,

as provided by the General Appropriations Act and as if the

person were a member of the board.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1001.031. ADVISORY COMMITTEES. (a) The board shall

establish separate advisory committees for the motor carrier,

motor vehicles, and vehicle titles and registration divisions to

make recommendations to the board or the executive director on

the operation of the applicable division. A committee has the

purposes, powers, and duties, including the manner of reporting

its work, prescribed by the board. A committee and each

committee member serves at the will of the board.

(b) The board shall appoint persons to each advisory committee

who:

(1) are selected from a list provided by the executive director;

and

(2) have knowledge about and interests in, and represent a broad

range of viewpoints about, the work of the committee or

applicable division.

(c) The advisory committee for the motor vehicles division must

include a member to represent motor vehicle manufacturers and a

member to represent the recreational vehicle industry.

(d) The advisory committee for the motor carrier division must

include a member to represent the motor transportation industry.

(e) A member of an advisory committee may not be compensated by

the board or the department for committee service.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

SUBCHAPTER C. PERSONNEL

Sec. 1001.041. DEPARTMENT PERSONNEL. (a) Subject to the

General Appropriations Act or other law, the executive director

shall appoint deputies, assistants, and other personnel as

necessary to carry out the powers and duties of the department

under this code, other applicable vehicle laws of this state, and

other laws granting jurisdiction or applicable to the department.

(b) A person appointed under this section must have the

professional and administrative experience necessary to qualify

the person for the position to which the person is appointed.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1001.042. DIVISION OF RESPONSIBILITIES. The board shall

develop and implement policies that clearly define the respective

responsibilities of the director and the staff of the department.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1001.043. EQUAL EMPLOYMENT OPPORTUNITY POLICY; REPORT. (a)

The executive director or the director's designee shall prepare

and maintain a written policy statement to ensure implementation

of a program of equal employment opportunity under which all

personnel transactions are made without regard to race, color,

disability, sex, religion, age, or national origin. The policy

statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel that are in compliance with Chapter 21,

Labor Code;

(2) a comprehensive analysis of the department workforce that

meets federal and state guidelines;

(3) procedures by which a determination can be made of

significant underuse in the department workforce of all persons

for whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address those areas of

significant underuse.

(b) A policy statement prepared under this section must:

(1) cover an annual period;

(2) be updated annually;

(3) be reviewed by the civil rights division of the Texas

Workforce Commission for compliance with Subsection (a); and

(4) be filed with the governor.

(c) The governor shall deliver a biennial report to the

legislature based on the information received under Subsection

(b). The report may be made separately or as a part of other

biennial reports made to the legislature.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1001.044. QUALIFICATIONS AND STANDARDS OF CONDUCT. The

executive director shall provide to department employees, as

often as necessary, information regarding their:

(1) qualification for office or employment under this subtitle;

and

(2) responsibilities under applicable laws relating to standards

of conduct for state employees.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1001.045. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS.

(a) The executive director or the director's designee shall

develop an intra-agency career ladder program. The program must

require intra-agency posting of all nonentry level positions

concurrently with any public posting.

(b) The executive director or the director's designee shall

develop a system of annual performance evaluations. All merit

pay for department employees must be based on the system

established under this subsection.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.



CHAPTER 1002. RULES

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE M. DEPARTMENT OF MOTOR VEHICLES

CHAPTER 1002. RULES

Sec. 1002.001. GENERAL RULEMAKING AUTHORITY. The board may

adopt any rules necessary and appropriate to implement the powers

and duties of the department under this code and other laws of

this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1002.002. RULES RESTRICTING ADVERTISING OR COMPETITIVE

BIDDING. The board may not adopt rules restricting advertising

or competitive bidding by a person regulated by the department

except to prohibit false, misleading, or deceptive practices by

the person.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.



CHAPTER 1003. DEPARTMENT PROCEDURES

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE M. DEPARTMENT OF MOTOR VEHICLES

CHAPTER 1003. DEPARTMENT PROCEDURES

Sec. 1003.001. APPLICABILITY OF CERTAIN LAWS. Except as

specifically provided by law, the department is subject to

Chapters 2001 and 2002, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1003.002. SUMMARY PROCEDURES FOR ROUTINE MATTERS. (a) The

board or the department by rule may:

(1) create a summary procedure for routine matters; and

(2) designate department activities that otherwise would be

subject to Chapter 2001, Government Code, as routine matters to

be handled under the summary procedure.

(b) An activity may be designated as a routine matter only if

the activity is:

(1) voluminous;

(2) repetitive;

(3) believed to be noncontroversial; and

(4) of limited interest to anyone other than persons immediately

involved in or affected by the proposed department action.

(c) The rules may establish procedures different from those

contained in Chapter 2001, Government Code. The procedures must

require, for each party directly involved, notice of a proposed

negative action not later than the fifth day before the date the

action is proposed to be taken.

(d) A rule adopted by the board under this section may provide

for the delegation of authority to take action on a routine

matter to a salaried employee of the department designated by the

board.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1003.003. REVIEW OF ACTION ON ROUTINE MATTER. (a) A

person directly or indirectly affected by an action of the board

or the department on a routine matter taken under the summary

procedure adopted under Section 1003.002 is entitled to a review

of the action under Chapter 2001, Government Code.

(b) The person must apply to the board not later than the 60th

day after the date of the action to be entitled to the review.

(c) The timely filing of the application for review immediately

stays the action pending a hearing on the merits.

(d) The board may adopt rules relating to an application for

review under this section and consideration of the application.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1003.004. INFORMAL DISPOSITION OF CERTAIN CONTESTED CASES.

The board or the department, as applicable, may, on written

agreement or stipulation of each party and any intervenor,

informally dispose of a contested case in accordance with Section

2001.056, Government Code, notwithstanding any provision of this

code or other law that requires a hearing before the board or the

department, as applicable.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.



CHAPTER 1004. PUBLIC ACCESS

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE M. DEPARTMENT OF MOTOR VEHICLES

CHAPTER 1004. PUBLIC ACCESS

Sec. 1004.001. ACCESS TO PROGRAMS AND FACILITIES. (a) The

department shall prepare and maintain a written plan that

describes how a person who does not speak English may be provided

reasonable access to the department's programs.

(b) The department shall comply with federal and state laws for

program and facility accessibility.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1004.002. PUBLIC COMMENT. The board and the department

shall develop and implement policies that provide the public with

a reasonable opportunity to appear before the board or the

department and to speak on any issue under the jurisdiction of

the board or the department.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.

Sec. 1004.003. PUBLIC REPRESENTATION ON ADVISORY BODY. (a) At

least one-half of the membership of each advisory body appointed

by the board, other than an advisory body whose membership is

determined by this code or by other law, must represent the

general public.

(b) A public representative may not be:

(1) an officer, director, or employee of a business entity

regulated by the department;

(2) a person required to register with the Texas Ethics

Commission under Chapter 305, Government Code; or

(3) a person related within the second degree by affinity or

consanguinity to a person described by Subdivision (1) or (2).

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.



CHAPTER 1005. STANDARDS OF CONDUCT

TRANSPORTATION CODE

TITLE 7. VEHICLES AND TRAFFIC

SUBTITLE M. DEPARTMENT OF MOTOR VEHICLES

CHAPTER 1005. STANDARDS OF CONDUCT

Sec. 1005.001. APPLICATION OF LAW RELATING TO ETHICAL CONDUCT.

The board, the executive director, and each employee or agent of

the department is subject to the code of ethics and the standard

of conduct imposed by Chapter 572, Government Code, and any other

law regulating the ethical conduct of state officers and

employees.

Added by Acts 2009, 81st Leg., R.S., Ch.

933, Sec. 1.01, eff. September 1, 2009.









UTILITIES CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

UTILITIES CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

Sec. 1.001. PURPOSE OF CODE. (a) This code is enacted as a

part of the state's continuing statutory revision program, begun

by the Texas Legislative Council in 1963 as directed by the

legislature in the law codified as Section 323.007, Government

Code. The program contemplates a topic-by-topic revision of the

state's general and permanent statute law without substantive

change.

(b) Consistent with the objectives of the statutory revision

program, the purpose of this code is to make the law encompassed

by this code more accessible and understandable by:

(1) rearranging the statutes into a more logical order;

(2) employing a format and numbering system designed to

facilitate citation of the law and to accommodate future

expansion of the law;

(3) eliminating repealed, duplicative, unconstitutional,

expired, executed, and other ineffective provisions; and

(4) restating the law in modern American English to the greatest

extent possible.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 1.002. CONSTRUCTION OF CODE. Chapter 311, Government Code

(Code Construction Act), applies to the construction of each

provision in this code except as otherwise expressly provided by

this code.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 1.003. REFERENCE IN LAW TO STATUTE REVISED BY CODE. A

reference in a law to a statute or a part of a statute revised by

this code is considered to be a reference to the part of this

code that revises that statute or part of that statute.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.






TITLE 2. PUBLIC UTILITY REGULATORY ACT

CHAPTER 11. GENERAL PROVISIONS

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE A. PROVISIONS APPLICABLE TO ALL UTILITIES

CHAPTER 11. GENERAL PROVISIONS

Sec. 11.001. SHORT TITLE. This title may be cited as the Public

Utility Regulatory Act.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 11.002. PURPOSE AND FINDINGS. (a) This title is enacted

to protect the public interest inherent in the rates and services

of public utilities. The purpose of this title is to establish a

comprehensive and adequate regulatory system for public utilities

to assure rates, operations, and services that are just and

reasonable to the consumers and to the utilities.

(b) Public utilities traditionally are by definition monopolies

in the areas they serve. As a result, the normal forces of

competition that regulate prices in a free enterprise society do

not operate. Public agencies regulate utility rates, operations,

and services as a substitute for competition.

(c) Significant changes have occurred in the telecommunications

and electric power industries since the Public Utility Regulatory

Act was originally adopted. Changes in technology and market

structure have increased the need for minimum standards of

service quality, customer service, and fair business practices to

ensure high-quality service to customers and a healthy

marketplace where competition is permitted by law. It is the

purpose of this title to grant the Public Utility Commission of

Texas authority to make and enforce rules necessary to protect

customers of telecommunications and electric services consistent

with the public interest.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1579, Sec. 1, eff. Aug. 30,

1999.

Sec. 11.003. DEFINITIONS. In this title:

(1) "Affected person" means:

(A) a public utility or electric cooperative affected by an

action of a regulatory authority;

(B) a person whose utility service or rates are affected by a

proceeding before a regulatory authority; or

(C) a person who:

(i) is a competitor of a public utility with respect to a

service performed by the utility; or

(ii) wants to enter into competition with a public utility.

(2) "Affiliate" means:

(A) a person who directly or indirectly owns or holds at least

five percent of the voting securities of a public utility;

(B) a person in a chain of successive ownership of at least five

percent of the voting securities of a public utility;

(C) a corporation that has at least five percent of its voting

securities owned or controlled, directly or indirectly, by a

public utility;

(D) a corporation that has at least five percent of its voting

securities owned or controlled, directly or indirectly, by:

(i) a person who directly or indirectly owns or controls at

least five percent of the voting securities of a public utility;

or

(ii) a person in a chain of successive ownership of at least

five percent of the voting securities of a public utility;

(E) a person who is an officer or director of a public utility

or of a corporation in a chain of successive ownership of at

least five percent of the voting securities of a public utility;

or

(F) a person determined to be an affiliate under Section 11.006.

(3) "Allocation" means the division among municipalities or

among municipalities and unincorporated areas of the plant,

revenues, expenses, taxes, and reserves of a utility used to

provide public utility service in a municipality or for a

municipality and unincorporated areas.

(4) "Commission" means the Public Utility Commission of Texas.

(5) "Commissioner" means a member of the Public Utility

Commission of Texas.

(6) "Cooperative corporation" means:

(A) an electric cooperative; or

(B) a telephone cooperative corporation organized under Chapter

162 or a predecessor statute to Chapter 162 and operating under

that chapter.

(7) "Corporation" means a domestic or foreign corporation,

joint-stock company, or association, and each lessee, assignee,

trustee, receiver, or other successor in interest of the

corporation, company, or association, that has any of the powers

or privileges of a corporation not possessed by an individual or

partnership. The term does not include a municipal corporation or

electric cooperative, except as expressly provided by this title.

(8) "Counsellor" means the public utility counsel.

(9) "Electric cooperative" means:

(A) a corporation organized under Chapter 161 or a predecessor

statute to Chapter 161 and operating under that chapter; or

(B) a corporation organized as an electric cooperative in a

state other than Texas that has obtained a certificate of

authority to conduct affairs in the State of Texas

(C) Deleted by Acts 2003, 78th Leg., ch. 1327, Sec. 1.

(10) "Facilities" means all of the plant and equipment of a

public utility, and includes the tangible and intangible

property, without limitation, owned, operated, leased, licensed,

used, controlled, or supplied for, by, or in connection with the

business of the public utility.

(11) "Municipally owned utility" means a utility owned,

operated, and controlled by a municipality or by a nonprofit

corporation the directors of which are appointed by one or more

municipalities.

(12) "Office" means the Office of Public Utility Counsel.

(13) "Order" means all or a part of a final disposition by a

regulatory authority in a matter other than rulemaking, without

regard to whether the disposition is affirmative or negative or

injunctive or declaratory. The term includes:

(A) the issuance of a certificate of convenience and necessity;

and

(B) the setting of a rate.

(14) "Person" includes an individual, a partnership of two or

more persons having a joint or common interest, a mutual or

cooperative association, and a corporation, but does not include

an electric cooperative.

(15) "Proceeding" means a hearing, investigation, inquiry, or

other procedure for finding facts or making a decision under this

title. The term includes a denial of relief or dismissal of a

complaint.

(16) "Rate" includes:

(A) any compensation, tariff, charge, fare, toll, rental, or

classification that is directly or indirectly demanded, observed,

charged, or collected by a public utility for a service, product,

or commodity described in the definition of utility in Section

31.002 or 51.002; and

(B) a rule, practice, or contract affecting the compensation,

tariff, charge, fare, toll, rental, or classification.

(17) "Ratemaking proceeding" means a proceeding in which a rate

is changed.

(18) "Regulatory authority" means either the commission or the

governing body of a municipality, in accordance with the context.

(19) "Service" has its broadest and most inclusive meaning. The

term includes any act performed, anything supplied, and any

facilities used or supplied by a public utility in the

performance of the utility's duties under this title to its

patrons, employees, other public utilities, an electric

cooperative, and the public. The term also includes the

interchange of facilities between two or more public utilities.

The term does not include the printing, distribution, or sale of

advertising in a telephone directory.

(20) "Test year" means the most recent 12 months, beginning on

the first day of a calendar or fiscal year quarter, for which

operating data for a public utility are available.

(21) "Trade association" means a nonprofit, cooperative, and

voluntarily joined association of business or professional

persons who are employed by public utilities or utility

competitors to assist the public utility industry, a utility

competitor, or the industry's or competitor's employees in

dealing with mutual business or professional problems and in

promoting their common interest.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 1, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 1327, Sec. 1, eff. Sept. 1, 2003.

Sec. 11.004. DEFINITION OF UTILITY. In Subtitle A, "public

utility" or "utility" means:

(1) an electric utility, as that term is defined by Section

31.002; or

(2) a public utility or utility, as those terms are defined by

Section 51.002.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 11.0042. DEFINITION OF AFFILIATE. (a) The term "person"

or "corporation" as used in the definition of "affiliate"

provided by Section 11.003(2) does not include:

(1) a broker or dealer registered under the Securities Exchange

Act of 1934 (15 U.S.C. Section 78a et seq.), as amended;

(2) a bank or insurance company as defined under the Securities

Exchange Act of 1934 (15 U.S.C. Section 78a et seq.), as amended;

(3) an investment adviser registered under state law or the

Investment Advisers Act of 1940 (15 U.S.C. Section 80b-1 et

seq.); or

(4) an investment company registered under the Investment

Company Act of 1940 (15 U.S.C. Section 80a-1 et seq.); or

(5) an employee benefit plan, pension fund, endowment fund, or

other similar entity that may, directly or indirectly, own, hold,

or control five percent or more of the voting securities of a

public utility or the parent corporation of a public utility if

the entity did not acquire the voting securities:

(A) for the purpose of or with the effect of changing or

influencing the control of the issuer of the securities; or

(B) in connection with or as a participant in any transaction

that changes or influences the control of the issuer of the

securities.

(b) For the purpose of determining whether a person is an

affiliate under Section 11.006(a)(3), the term "person" does not

include an entity that may, directly or indirectly, own, hold, or

control the voting securities of a public utility or the parent

corporation of a public utility if the entity did not acquire the

voting securities:

(1) for the purpose of or with the effect of changing or

influencing the control of the issuer of the securities; or

(2) in connection with or as a participant in any transaction

that changes or influences the control of the issuer of the

securities.

(c) A report filed by an entity described by Subsection (a)(5)

or (b) with the Securities and Exchange Commission is conclusive

evidence of the entity's intent if the report confirms that the

voting securities were not acquired:

(1) for the purpose of or with the effect of changing or

influencing the control of the issuer of the securities; or

(2) in connection with or as a participant in any transaction

that changes or influences the control of the issuer of the

securities.

Added by Acts 2005, 79th Leg., Ch.

413, Sec. 2, eff. June 17, 2005.

Sec. 11.005. ENTITY, COMPETITOR, OR SUPPLIER AFFECTED IN MANNER

OTHER THAN BY SETTING OF RATES. In this title, an entity,

including a utility competitor or utility supplier, is considered

to be affected in a manner other than by the setting of rates for

that class of customer if during a relevant calendar year the

entity provides fuel, utility-related goods, utility-related

products, or utility-related services to a regulated or

unregulated provider of telecommunications or electric services

or to an affiliate in an amount equal to the greater of $10,000

or 10 percent of the person's business.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 11.006. PERSON DETERMINED TO BE AFFILIATE. (a) The

commission may determine that a person is an affiliate for

purposes of this title if the commission after notice and hearing

finds that the person:

(1) actually exercises substantial influence or control over the

policies and actions of a public utility;

(2) is a person over which a public utility exercises the

control described by Subdivision (1);

(3) is under common control with a public utility; or

(4) together with one or more persons with whom the person is

related by ownership or blood relationship, or by action in

concert, actually exercises substantial influence over the

policies and actions of a public utility even though neither

person may qualify as an affiliate individually.

(b) For purposes of Subsection (a)(3), "common control with a

public utility" means the direct or indirect possession of the

power to direct or cause the direction of the management and

policies of another, without regard to whether that power is

established through ownership or voting of securities or by any

other direct or indirect means.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 11.007. ADMINISTRATIVE PROCEDURE. (a) Chapter 2001,

Government Code, applies to a proceeding under this title except

to the extent inconsistent with this title.

(b) A communication of a member or employee of the commission

with any person, including a party or a party's representative,

is governed by Section 2001.061, Government Code.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 11.008. LIBERAL CONSTRUCTION. This title shall be

construed liberally to promote the effectiveness and efficiency

of regulation of public utilities to the extent that this

construction preserves the validity of this title and its

provisions.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 11.009. CONSTRUCTION WITH FEDERAL AUTHORITY. This title

shall be construed to apply so as not to conflict with any

authority of the United States.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 12. ORGANIZATION OF COMMISSION

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE A. PROVISIONS APPLICABLE TO ALL UTILITIES

CHAPTER 12. ORGANIZATION OF COMMISSION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 12.001. PUBLIC UTILITY COMMISSION OF TEXAS. The Public

Utility Commission of Texas exercises the jurisdiction and powers

conferred by this title.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.002. OFFICE. (a) The principal office of the

commission is in Austin.

(b) The office shall be open daily during usual business hours.

The office is not required to be open on Saturday, Sunday, or a

legal holiday.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.003. SEAL. (a) The commission has a seal bearing the

inscription: "Public Utility Commission of Texas."

(b) The seal shall be affixed to each record and to an

authentication of a copy of a record. The commission may require

the seal to be affixed to other instruments.

(c) A court of this state shall take judicial notice of the

seal.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.004. REPRESENTATION BY THE ATTORNEY GENERAL. The

attorney general shall represent the commission in a matter

before a state court, a court of the United States, or a federal

public utility regulatory commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.005. APPLICATION OF SUNSET ACT. The Public Utility

Commission of Texas is subject to Chapter 325, Government Code

(Texas Sunset Act). Unless continued in existence as provided by

that chapter or by Chapter 39, the commission is abolished and

this title expires September 1, 2011.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 2, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1212, Sec. 1, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

797, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. COMMISSION APPOINTMENT AND FUNCTIONS

Sec. 12.051. APPOINTMENT; TERM. (a) The commission is composed

of three commissioners appointed by the governor with the advice

and consent of the senate.

(b) An appointment to the commission shall be made without

regard to the race, color, disability, sex, religion, age, or

national origin of the appointee.

(c) Commissioners serve staggered, six-year terms.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.052. PRESIDING OFFICER. (a) The governor shall

designate a commissioner as the presiding officer.

(b) The presiding officer serves in that capacity at the

pleasure of the governor.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.053. MEMBERSHIP QUALIFICATIONS. (a) To be eligible for

appointment, a commissioner must be:

(1) a qualified voter;

(2) a citizen of the United States; and

(3) a representative of the general public.

(b) A person is not eligible for appointment as a commissioner

if the person:

(1) at any time during the two years preceding appointment:

(A) personally served as an officer, director, owner, employee,

partner, or legal representative of a public utility, affiliate,

or direct competitor of a public utility; or

(B) owned or controlled, directly or indirectly, stocks or bonds

of any class with a value of $10,000 or more in a public utility,

affiliate, or direct competitor of a public utility; or

(2) is not qualified to serve under Section 12.151, 12.152, or

12.153.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.054. REMOVAL OF COMMISSIONER. (a) It is a ground for

removal from the commission if a commissioner:

(1) does not have at the time of appointment or maintain during

service on the commission the qualifications required by Section

12.053;

(2) violates a prohibition provided by Section 12.053 or by

Subchapter D;

(3) cannot discharge the commissioner's duties for a substantial

part of the term for which the commissioner is appointed because

of illness or disability; or

(4) is absent from more than half of the regularly scheduled

commission meetings that the commissioner is eligible to attend

during a calendar year unless the absence is excused by majority

vote of the commission.

(b) The validity of an action of the commission is not affected

by the fact that the action is taken when a ground for removal of

a commissioner exists.

(c) If the executive director has knowledge that a potential

ground for removal exists, the executive director shall notify

the presiding officer of the commission of the potential ground.

The presiding officer shall then notify the governor and the

attorney general that a potential ground for removal exists. If

the potential ground for removal involves the presiding officer,

the executive director shall notify the next highest officer of

the commission, who shall notify the governor and the attorney

general that a potential ground for removal exists.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.055. PROHIBITION ON SEEKING ANOTHER OFFICE. A person

may not seek nomination or election to another civil office of

this state or of the United States while serving as a

commissioner. If a commissioner files for nomination or election

to another civil office of this state or of the United States,

the person's office as commissioner immediately becomes vacant,

and the governor shall appoint a successor.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.056. EFFECT OF VACANCY. A vacancy or disqualification

does not prevent the remaining commissioner or commissioners from

exercising the powers of the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.057. COMPENSATION. The annual salary of the

commissioners is determined by the legislature.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.058. MEETINGS. The commission shall hold meetings at

its office and at other convenient places in this state as

expedient and necessary for the proper performance of the

commission's duties.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.059. TRAINING PROGRAM FOR COMMISSIONERS. (a) Before a

commissioner may assume the commissioner's duties and before the

commissioner may be confirmed by the senate, the commissioner

must complete at least one course of the training program

established under this section.

(b) A training program established under this section shall

provide information to the commissioner regarding:

(1) the enabling legislation that created the commission and its

policymaking body to which the commissioner is appointed to

serve;

(2) the programs operated by the commission;

(3) the role and functions of the commission;

(4) the rules of the commission with an emphasis on the rules

that relate to disciplinary and investigatory authority;

(5) the current budget for the commission;

(6) the results of the most recent formal audit of the

commission;

(7) the requirements of Chapters 551, 552, and 2001, Government

Code;

(8) the requirements of the conflict of interest laws and other

laws relating to public officials; and

(9) any applicable ethics policies adopted by the commission or

the Texas Ethics Commission.

(c) A person who is appointed to the commission is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

797, Sec. 2, eff. September 1, 2005.

SUBCHAPTER C. COMMISSION PERSONNEL

Sec. 12.101. COMMISSION EMPLOYEES. The commission shall employ:

(1) an executive director; and

(2) officers and other employees the commission considers

necessary to administer this title.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 3, eff. Sept. 1,

1999.

Sec. 12.102. DUTIES OF EMPLOYEES. The commission shall develop

and implement policies that clearly separate the policymaking

responsibilities of the commission and the management

responsibilities of the commission employees.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

797, Sec. 3, eff. September 1, 2005.

Sec. 12.103. DUTIES OF EXECUTIVE DIRECTOR. The executive

director is responsible for the daily operations of the

commission and shall coordinate the activities of commission

employees.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.105. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS;

MERIT PAY. (a) The executive director or the executive

director's designee shall develop an intra-agency career ladder

program that addresses opportunities for mobility and advancement

for commission employees. The program shall require intra-agency

posting of each position concurrently with any public posting.

(b) The executive director or the executive director's designee

shall develop a system of annual performance evaluations that are

based on documented employee performance. Merit pay for

commission employees must be based on the system established

under this subsection.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.106. EQUAL EMPLOYMENT OPPORTUNITY POLICY STATEMENT. (a)

The executive director or the executive director's designee

shall prepare and maintain a written policy statement to ensure

implementation of a program of equal employment opportunity under

which all personnel transactions are made without regard to race,

color, disability, sex, religion, age, or national origin.

(b) The policy statement under Subsection (a) must include:

(1) personnel policies, including policies related to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel, that are in compliance with the

requirements of Chapter 21, Labor Code;

(2) a comprehensive analysis of the commission workforce that

meets federal and state guidelines;

(3) procedures by which a determination can be made about the

extent of underuse in the commission workforce of all persons for

whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address the underuse.

(c) A policy statement prepared under Subsection (b) must:

(1) cover an annual period;

(2) be updated at least annually;

(3) be reviewed by the Commission on Human Rights for compliance

with Subsection (b)(1); and

(4) be filed with the governor's office.

(d) The governor's office shall deliver a biennial report to the

legislature based on the information received under Subsection

(c). The report may be made separately or as a part of other

biennial reports to the legislature.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. PROHIBITED RELATIONSHIPS AND ACTIVITIES

Sec. 12.151. REGISTERED LOBBYIST. A person required to register

as a lobbyist under Chapter 305, Government Code, because of the

person's activities for compensation on behalf of a profession

related to the operation of the commission may not serve as a

commissioner.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 4, eff. Sept. 1,

1999.

Sec. 12.152. CONFLICT OF INTEREST. (a) A person is not

eligible for appointment as a commissioner or executive director

of the commission if:

(1) the person serves on the board of directors of a company

that supplies fuel, utility-related services, or utility-related

products to regulated or unregulated electric or

telecommunications utilities; or

(2) the person or the person's spouse:

(A) is employed by or participates in the management of a

business entity or other organization that is regulated by or

receives funds from the commission;

(B) directly or indirectly owns or controls more than a 10

percent interest or a pecuniary interest with a value exceeding

$10,000 in:

(i) a business entity or other organization that is regulated by

or receives funds from the commission; or

(ii) a utility competitor, utility supplier, or other entity

affected by a commission decision in a manner other than by the

setting of rates for that class of customer;

(C) uses or receives a substantial amount of tangible goods,

services, or funds from the commission, other than compensation

or reimbursement authorized by law for commission membership,

attendance, or expenses; or

(D) notwithstanding Paragraph (B), has an interest in a mutual

fund or retirement fund in which more than 10 percent of the

fund's holdings at the time of appointment is in a single

utility, utility competitor, or utility supplier in this state

and the person does not disclose this information to the

governor, senate, commission, or other entity, as appropriate.

(b) A person otherwise ineligible because of Subsection

(a)(2)(B) may be appointed to the commission and serve as a

commissioner or may be employed as executive director if the

person:

(1) notifies the attorney general and commission that the person

is ineligible because of Subsection (a)(2)(B); and

(2) divests the person or the person's spouse of the ownership

or control:

(A) before beginning service or employment; or

(B) if the person is already serving or employed, within a

reasonable time.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 4, eff. Sept. 1,

1999.

Sec. 12.153. RELATIONSHIP WITH TRADE ASSOCIATION. A person may

not serve as a commissioner or be a commission employee who is

employed in a "bona fide executive, administrative, or

professional capacity," as that phrase is used for purposes of

establishing an exemption to the overtime provisions of the

federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201

et seq.), if the person is:

(1) an officer, employee, or paid consultant of a trade

association; or

(2) the spouse of an officer, manager, or paid consultant of a

trade association.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

797, Sec. 4, eff. September 1, 2005.

Sec. 12.154. PROHIBITED ACTIVITIES. (a) During the period of

service with the commission, a commissioner or commission

employee may not:

(1) have a pecuniary interest, including an interest as an

officer, director, partner, owner, employee, attorney, or

consultant, in:

(A) a public utility or affiliate; or

(B) a person a significant portion of whose business consists of

furnishing goods or services to public utilities or affiliates;

(2) directly or indirectly own or control securities in a public

utility, affiliate, or direct competitor of a public utility; or

(3) accept a gift, gratuity, or entertainment from:

(A) a public utility, affiliate, or direct competitor of a

public utility;

(B) a person a significant portion of whose business consists of

furnishing goods or services to public utilities, affiliates, or

direct competitors of public utilities; or

(C) an agent, representative, attorney, employee, officer,

owner, director, or partner of a person described by Paragraph

(A) or (B).

(b) A commissioner or a commission employee may not directly or

indirectly solicit, request from, or suggest or recommend to a

public utility or an agent, representative, attorney, employee,

officer, owner, director, or partner of a public utility the

appointment to a position or the employment of a person by the

public utility or affiliate.

(c) A person may not give or offer to give a gift, gratuity,

employment, or entertainment to a commissioner or commission

employee if that person is:

(1) a public utility, affiliate, or direct competitor of a

public utility;

(2) a person who furnishes goods or services to a public

utility, affiliate, or direct competitor of a public utility; or

(3) an agent, representative, attorney, employee, officer,

owner, director, or partner of a person described by Subdivision

(1) or (2).

(d) A public utility, affiliate, or direct competitor of a

public utility or a person furnishing goods or services to a

public utility, affiliate, or direct competitor of a public

utility may not aid, abet, or participate with a commissioner,

commission employee, or former commission employee in conduct

that violates Subsection (a)(3) or (c).

(e) Subsection (a)(1) does not apply to an interest in a

nonprofit group or association, other than a trade association,

that is solely supported by gratuitous contributions of money,

property, or services.

(f) It is not a violation of this section if a commissioner or

commission employee, on becoming the owner of stocks, bonds, or

another pecuniary interest in a public utility, affiliate, or

direct competitor of a public utility otherwise than voluntarily,

informs the commission and the attorney general of the ownership

and divests the ownership or interest within a reasonable time.

(g) It is not a violation of this section if a pecuniary

interest is held indirectly by ownership of an interest in a

retirement system, institution, or fund that in the normal course

of business invests in diverse securities independently of the

control of the commissioner or commission employee.

(h) This section does not apply to a contract for a public

utility product or service or equipment for use of a public

utility product when a commissioner or commission employee is

acting as a consumer.

(i) In this section, a "pecuniary interest" includes income,

compensation, and payment of any kind, in addition to an

ownership interest.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.155. PROHIBITION ON EMPLOYMENT OR REPRESENTATION. (a)

A commissioner, a commission employee, or an employee of the

State Office of Administrative Hearings involved in hearing

utility cases may not:

(1) be employed by a public utility that was in the scope of the

commissioner's or employee's official responsibility while the

commissioner or employee was associated with the commission or

the State Office of Administrative Hearings; or

(2) represent a person before the commission or State Office of

Administrative Hearings or a court in a matter:

(A) in which the commissioner or employee was personally

involved while associated with the commission or State Office of

Administrative Hearings; or

(B) that was within the commissioner's or employee's official

responsibility while the commissioner or employee was associated

with the commission or State Office of Administrative Hearings.

(b) The prohibition of Subsection (a)(1) applies until the:

(1) second anniversary of the date the commissioner ceases to

serve as a commissioner; and

(2) first anniversary of the date the employee's employment with

the commission or State Office of Administrative Hearings ceases.

(c) The prohibition of Subsection (a)(2) applies while a

commissioner, commission employee, or employee of the State

Office of Administrative Hearings involved in hearing utility

cases is associated with the commission or State Office of

Administrative Hearings and at any time after.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.156. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The executive director or the executive director's

designee shall provide to commissioners and commission employees

as often as necessary information regarding their:

(1) qualifications for office or employment under this title;

and

(2) responsibilities under applicable laws relating to standards

of conduct for state officers and employees.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. PUBLIC INTEREST INFORMATION AND REPORTS

Sec. 12.201. PUBLIC INTEREST INFORMATION. (a) The commission

shall prepare information of public interest describing the

functions of the commission and the commission's procedures by

which a complaint is filed with and resolved by the commission.

The commission shall make the information available to the public

and appropriate state agencies.

(b) The commission by rule shall establish methods by which

consumers and service recipients are notified of the name,

mailing address, and telephone number of the commission for the

purpose of directing complaints to the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.202. PUBLIC PARTICIPATION. (a) The commission shall

develop and implement policies that provide the public with a

reasonable opportunity to appear before the commission and to

speak on any issue under the jurisdiction of the commission.

(b) The commission shall comply with federal and state laws

related to program and facility accessibility.

(c) The commission shall prepare and maintain a written plan

that describes how a person who does not speak English may be

provided reasonable access to the commission's programs and

services.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.203. ANNUAL REPORT. (a) The commission shall prepare

annually a complete and detailed written report accounting for

all funds received and disbursed by the commission during the

preceding fiscal year. The annual report must meet the reporting

requirements applicable to financial reporting in the General

Appropriations Act.

(b) In the annual report issued in the year preceding the

convening of each regular session of the legislature, the

commission shall make suggestions regarding modification and

improvement of the commission's statutory authority and for the

improvement of utility regulation in general that the commission

considers appropriate for protecting and furthering the interest

of the public.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.204. INTERNET FOR HEARINGS AND MEETINGS. The commission

shall make publicly accessible without charge live Internet video

of all public hearings and meetings the commission holds for

viewing from the Internet website found at

http://www.puc.state.tx.us. The commission may recover the costs

of administering this section by imposing an assessment against

a:

(1) public utility;

(2) corporation described by Section 32.053;

(3) retail electric provider that serves more than 250,000

customers; or

(4) power generation company that owns more than 5,000 megawatts

of installed capacity in this state.

Added by Acts 2009, 81st Leg., R.S., Ch.

400, Sec. 1, eff. September 1, 2009.

SUBCHAPTER F. HISTORICALLY UNDERUTILIZED BUSINESSES

Sec. 12.251. DEFINITION. In this subchapter, "historically

underutilized business" has the meaning assigned by Section

481.101, Government Code.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.252. COMMISSION AUTHORITY. The commission, after notice

and hearing, may require each utility subject to regulation under

this title to make an effort to overcome the underuse of

historically underutilized businesses.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.253. REPORT REQUIRED. The commission shall require each

utility subject to regulation under this title to prepare and

submit to the commission a comprehensive annual report detailing

its use of historically underutilized businesses.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.254. DISCRIMINATION PROHIBITED. The rules adopted under

this subchapter may not be used to discriminate against a citizen

on the basis of sex, race, color, creed, or national origin.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 12.255. CAUSE OF ACTION NOT CREATED. This subchapter does

not create a public or private cause of action.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 13. OFFICE OF PUBLIC UTILITY COUNSEL

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE A. PROVISIONS APPLICABLE TO ALL UTILITIES

CHAPTER 13. OFFICE OF PUBLIC UTILITY COUNSEL

SUBCHAPTER A. GENERAL PROVISIONS; POWERS AND DUTIES

Sec. 13.001. OFFICE OF PUBLIC UTILITY COUNSEL. The independent

office of public utility counsel represents the interests of

residential and small commercial consumers.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 13.002. APPLICATION OF SUNSET ACT. The Office of Public

Utility Counsel is subject to Chapter 325, Government Code (Texas

Sunset Act). Unless continued in existence as provided by that

chapter, the office is abolished and this chapter expires

September 1, 2011.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 5, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1212, Sec. 2, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

300, Sec. 1, eff. September 1, 2005.

Sec. 13.003. OFFICE POWERS AND DUTIES. (a) The office:

(1) shall assess the effect of utility rate changes and other

regulatory actions on residential consumers in this state;

(2) shall advocate in the office's own name a position

determined by the counsellor to be most advantageous to a

substantial number of residential consumers;

(3) may appear or intervene, as a party or otherwise, as a

matter of right on behalf of:

(A) residential consumers, as a class, in any proceeding before

the commission, including an alternative dispute resolution

proceeding; and

(B) small commercial consumers, as a class, in any proceeding in

which the counsellor determines that small commercial consumers

are in need of representation, including an alternative dispute

resolution proceeding;

(4) may initiate or intervene as a matter of right or otherwise

appear in a judicial proceeding:

(A) that involves an action taken by an administrative agency in

a proceeding, including an alternative dispute resolution

proceeding, in which the counsellor is authorized to appear; or

(B) in which the counsellor determines that residential

electricity consumers or small commercial electricity consumers

are in need of representation;

(5) is entitled to the same access as a party, other than

commission staff, to records gathered by the commission under

Section 14.204;

(6) is entitled to discovery of any nonprivileged matter that is

relevant to the subject matter of a proceeding or petition before

the commission;

(7) may represent an individual residential or small commercial

consumer with respect to the consumer's disputed complaint

concerning utility services that is unresolved before the

commission; and

(8) may recommend legislation to the legislature that the office

determines would positively affect the interests of residential

and small commercial consumers.

(b) This section does not limit the authority of the commission

to represent residential or small commercial consumers.

(c) The appearance of the counsellor in a proceeding does not

preclude the appearance of other parties on behalf of residential

or small commercial consumers. The counsellor may not be grouped

with any other party.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 6, eff. Sept. 1,

1999.

Sec. 13.004. ALTERNATIVE DISPUTE RESOLUTION PROCEDURES. (a)

The counsellor shall develop and implement a policy to encourage

the use of appropriate alternative dispute resolution procedures

under Chapter 2009, Government Code, to assist in the resolution

of internal disputes under the office's jurisdiction.

(b) The office's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The counsellor shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for alternative dispute resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the office.

Added by Acts 2005, 79th Leg., Ch.

300, Sec. 2, eff. September 1, 2005.

Sec. 13.005. COMPLAINTS. (a) The office shall maintain a

system to promptly and efficiently act on complaints filed with

the office that the office has the authority to resolve. The

office shall maintain information about parties to the complaint,

the subject matter of the complaint, a summary of the results of

the review or investigation of the complaint, and its

disposition.

(b) The office shall make information available describing its

procedures for complaint investigation and resolution.

(c) The office shall periodically notify the complaint parties

of the status of the complaint until final disposition.

Added by Acts 2005, 79th Leg., Ch.

300, Sec. 2, eff. September 1, 2005.

Sec. 13.006. TECHNOLOGY POLICY. The counsellor shall implement

a policy requiring the office to use appropriate technological

solutions to improve the office's ability to perform its

functions. The policy must ensure that the public is able to

interact with the office on the Internet.

Added by Acts 2005, 79th Leg., Ch.

300, Sec. 2, eff. September 1, 2005.

SUBCHAPTER B. PUBLIC UTILITY COUNSEL

Sec. 13.021. APPOINTMENT; TERM. (a) The chief executive of the

office is the counsellor.

(b) The counsellor is appointed by the governor with the advice

and consent of the senate.

(c) The appointment of the counsellor shall be made without

regard to the race, color, disability, sex, religion, age, or

national origin of the appointee.

(d) The counsellor serves a two-year term that expires on

February 1 of the final year of the term.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 13.022. QUALIFICATIONS. (a) The counsellor must:

(1) be licensed to practice law in this state;

(2) have demonstrated a strong commitment to and involvement in

efforts to safeguard the rights of the public; and

(3) possess the knowledge and experience necessary to practice

effectively in utility proceedings.

(b) A person is not eligible for appointment as counsellor if:

(1) the person or the person's spouse:

(A) is employed by or participates in the management of a

business entity or other organization that is regulated by or

receives funds from the commission;

(B) directly or indirectly owns or controls more than a 10

percent interest or a pecuniary interest with a value exceeding

$10,000 in:

(i) a business entity or other organization that is regulated by

or receives funds from the commission or the office; or

(ii) a utility competitor, utility supplier, or other entity

affected by a commission decision in a manner other than by the

setting of rates for that class of customer;

(C) uses or receives a substantial amount of tangible goods,

services, or funds from the commission or the office, other than

compensation or reimbursement authorized by law for service as

counsellor or for commission membership, attendance, or expenses;

or

(D) notwithstanding Paragraph (B), has an interest in a mutual

fund or retirement fund in which more than 10 percent of the

fund's holdings is in a single utility, utility competitor, or

utility supplier in this state and the person does not disclose

this information to the governor, senate, or other entity, as

appropriate; or

(2) the person is not qualified to serve under Section 13.042.

(c) Repealed by Acts 2005, 79th Leg., Ch. 300, Sec. 7, eff.

September 1, 2005.

(d) A person otherwise ineligible because of Subsection

(b)(1)(B) may be appointed and serve as counsellor if the person:

(1) notifies the attorney general and commission that the person

is ineligible because of Subsection (b)(1)(B); and

(2) divests the person or the person's spouse of the ownership

or control:

(A) before beginning service; or

(B) if the person is already serving, within a reasonable time.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

300, Sec. 7, eff. September 1, 2005.

Sec. 13.023. GROUNDS FOR REMOVAL. (a) It is a ground for

removal from office if the counsellor:

(1) does not have at the time of taking office or maintain

during service as counsellor the qualifications required by

Section 13.022;

(2) is ineligible for service as counsellor under Section

13.022, 13.042, or 13.043; or

(3) cannot discharge the counsellor's duties for a substantial

part of the term for which the counsellor is appointed because of

illness or disability.

(b) The validity of an action of the office is not affected by

the fact that the action is taken when a ground for removal of

the counsellor exists.

(c) If an employee has knowledge that a potential ground for

removal of the counsellor exists, the employee shall notify the

next highest ranking employee of the office, other than the

counsellor, who shall then notify the governor and the attorney

general that a potential ground for removal exists.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

300, Sec. 3, eff. September 1, 2005.

Sec. 13.024. PROHIBITED ACTS. (a) The counsellor may not have

a direct or indirect interest in a utility company regulated

under this title, its parent, or its subsidiary companies,

corporations, or cooperatives or a utility competitor, utility

supplier, or other entity affected in a manner other than by the

setting of rates for that class of customer.

(b) The prohibition under Subsection (a) applies during the

period of the counsellor's service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 7, eff. Sept. 1,

1999.

SUBCHAPTER C. OFFICE PERSONNEL

Sec. 13.041. PERSONNEL. (a) The counsellor may employ lawyers,

economists, engineers, consultants, statisticians, accountants,

clerical staff, and other employees as the counsellor considers

necessary to carry out this chapter.

(b) An employee receives compensation as prescribed by the

legislature from the assessment imposed by Subchapter A, Chapter

16.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 13.042. CONFLICT OF INTEREST. (a) In this section, "Texas

trade association" means a cooperative and voluntarily joined

statewide association of business or professional competitors in

this state designed to assist its members and its industry or

profession in dealing with mutual business or professional

problems and in promoting their common interest.

(b) A person may not serve as counsellor or be an employee of

the office employed in a "bona fide executive, administrative, or

professional capacity," as that phrase is used for purposes of

establishing an exemption to the overtime provisions of the

federal Fair Labor Standards Act of 1938 (29 U.S.C. Section 201

et seq.) if the person is:

(1) an officer, employee, or paid consultant of a Texas trade

association in the field of utilities; or

(2) the spouse of an officer, manager, or paid consultant of a

Texas trade association in the field of utilities.

(c) A person may not serve as counsellor or act as the general

counsel to the office if the person is required to register as a

lobbyist under Chapter 305, Government Code, because of the

person's activities for compensation on behalf of a profession

related to the operation of the office.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

300, Sec. 4, eff. September 1, 2005.

Sec. 13.043. PROHIBITION ON EMPLOYMENT OR REPRESENTATION. (a)

A former counsel may not make any communication to or appearance

before the commission or an officer or employee of the commission

before the second anniversary of the date the person ceases to

serve as counsel if the communication or appearance is made:

(1) on behalf of another person in connection with any matter on

which the person seeks official action; or

(2) with the intent to influence a commission decision or

action, unless acting on his or her own behalf and without

remuneration.

(b) A former counsel may not represent any person or receive

compensation for services rendered on behalf of any person

regarding a matter before the commission before the second

anniversary of the date the person ceases to serve as counsel.

(c) A person commits an offense if the person violates this

section. An offense under this subsection is a Class A

misdemeanor.

(d) An employee of the office may not:

(1) be employed by a public utility that was in the scope of the

employee's official responsibility while the employee was

associated with the office; or

(2) represent a person before the commission or a court in a

matter:

(A) in which the employee was personally involved while

associated with the office; or

(B) that was within the employee's official responsibility while

the employee was associated with the office.

(e) The prohibition of Subsection (d)(1) applies until the first

anniversary of the date the employee's employment with the office

ceases.

(f) The prohibition of Subsection (d)(2) applies while an

employee of the office is associated with the office and at any

time after.

(g) For purposes of this section, "person" includes an electric

cooperative.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 8, eff. Sept. 1,

1999.

Sec. 13.044. CAREER LADDER PROGRAM; PERFORMANCE EVALUATIONS;

MERIT PAY. (a) The counsellor or the counsellor's designee

shall develop an intra-agency career ladder program that

addresses opportunities for mobility and advancement for office

employees. The program shall require intra-agency postings of

each position concurrently with any public posting.

(b) The counsellor or the counsellor's designee shall develop a

system of annual performance evaluations that are based on

documented employee performance. Merit pay for office employees

must be based on the system established under this subsection.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 13.045. EQUAL EMPLOYMENT OPPORTUNITY POLICY STATEMENT. (a)

The counsellor or the counsellor's designee shall prepare and

maintain a written policy statement to ensure implementation of a

program of equal employment opportunity under which all personnel

transactions are made without regard to race, color, disability,

sex, religion, age, or national origin.

(b) The policy statement under Subsection (a) must include:

(1) personnel policies, including policies related to

recruitment, evaluation, selection, appointment, training, and

promotion of personnel, that are in compliance with the

requirements of Chapter 21, Labor Code;

(2) a comprehensive analysis of the office workforce that meets

federal and state guidelines;

(3) procedures by which a determination can be made about the

extent of underuse in the office workforce of all persons for

whom federal or state guidelines encourage a more equitable

balance; and

(4) reasonable methods to appropriately address the underuse.

(c) A policy statement prepared under Subsection (b) must:

(1) cover an annual period;

(2) be updated at least annually;

(3) be reviewed by the Commission on Human Rights for compliance

with Subsection (b)(1); and

(4) be filed with the governor's office.

(d) The governor's office shall deliver a biennial report to the

legislature based on the information received under Subsection

(c). The report may be made separately or as a part of other

biennial reports to the legislature.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 13.046. QUALIFICATIONS AND STANDARDS OF CONDUCT

INFORMATION. The office shall provide to office employees as

often as necessary information regarding their:

(1) qualifications for employment under this title; and

(2) responsibilities under applicable laws relating to standards

of conduct for employees.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. PUBLIC INTEREST INFORMATION AND REPORTS

Sec. 13.061. PUBLIC INTEREST INFORMATION. The office shall

prepare information of public interest describing the functions

of the office. The office shall make the information available to

the public and appropriate state agencies.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 13.062. PUBLIC PARTICIPATION. (a) The office shall comply

with federal and state laws related to program and facility

accessibility.

(b) The office shall prepare and maintain a written plan that

describes how a person who does not speak English may be provided

reasonable access to the office's programs and services.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 13.063. ANNUAL REPORTS. (a) The office shall prepare

annually a complete and detailed written report accounting for

all funds received and disbursed by the office during the

preceding fiscal year. The annual report must meet the reporting

requirements applicable to financial reporting in the General

Appropriations Act.

(b) The office shall prepare annually a report on the office's

activities during the preceding year and submit the report to the

standing legislative committees that have jurisdiction over the

office, the house appropriations committee, the senate finance

committee, and the Sunset Advisory Commission. At a minimum, the

report must include:

(1) a list of the types of activities conducted by the office

and the time spent by the office on each activity;

(2) the number of hours billed by the office for representing

residential or small commercial consumers in proceedings;

(3) the number of staff positions and the type of work performed

by each position; and

(4) the office's rate of success in representing residential or

small commercial consumers in appealing commission decisions.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

300, Sec. 5, eff. September 1, 2005.

Sec. 13.064. PUBLIC HEARING. (a) The office annually shall

conduct a public hearing to assist the office in developing a

plan of priorities and to give the public, including residential

and small commercial consumers, an opportunity to comment on the

office's functions and effectiveness.

(b) A public hearing held under this section is not subject to

Chapter 551, Government Code.

(c) The office shall file notice of a public hearing held under

this section with the secretary of state for publication in the

Texas Register.

Added by Acts 2005, 79th Leg., Ch.

300, Sec. 6, eff. September 1, 2005.



CHAPTER 14. JURISDICTION AND POWERS OF COMMISSION AND OTHER REGULATORY AUTHORITIES

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE A. PROVISIONS APPLICABLE TO ALL UTILITIES

CHAPTER 14. JURISDICTION AND POWERS OF COMMISSION AND OTHER

REGULATORY AUTHORITIES

SUBCHAPTER A. GENERAL POWERS OF COMMISSION

Sec. 14.001. POWER TO REGULATE AND SUPERVISE. The commission

has the general power to regulate and supervise the business of

each public utility within its jurisdiction and to do anything

specifically designated or implied by this title that is

necessary and convenient to the exercise of that power and

jurisdiction.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.002. RULES. The commission shall adopt and enforce

rules reasonably required in the exercise of its powers and

jurisdiction.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.0025. NEGOTIATED RULEMAKING AND ALTERNATIVE DISPUTE

RESOLUTION. (a) The commission shall develop and implement a

policy to encourage the use of:

(1) negotiated rulemaking procedures under Chapter 2008,

Government Code, for the adoption of commission rules; and

(2) appropriate alternative dispute resolution procedures under

Chapter 2009, Government Code, to assist in the resolution of

internal and external disputes under the commission's

jurisdiction.

(b) The commission's procedures relating to alternative dispute

resolution must conform, to the extent possible, to any model

guidelines issued by the State Office of Administrative Hearings

for the use of alternative dispute resolution by state agencies.

(c) The commission shall designate a trained person to:

(1) coordinate the implementation of the policy adopted under

Subsection (a);

(2) serve as a resource for any training needed to implement the

procedures for negotiated rulemaking or alternative dispute

resolution; and

(3) collect data concerning the effectiveness of those

procedures, as implemented by the commission.

Added by Acts 2005, 79th Leg., Ch.

797, Sec. 5, eff. September 1, 2005.

Sec. 14.003. COMMISSION POWERS RELATING TO REPORTS. The

commission may:

(1) require a public utility to report to the commission

information relating to:

(A) the utility; and

(B) a transaction between the utility and an affiliate inside or

outside this state, to the extent that the transaction is subject

to the commission's jurisdiction;

(2) establish the form for a report;

(3) determine the time for a report and the frequency with which

the report is to be made;

(4) require that a report be made under oath;

(5) require the filing with the commission of a copy of:

(A) a contract or arrangement between a public utility and an

affiliate;

(B) a report filed with a federal agency or a governmental

agency or body of another state; and

(C) an annual report that shows each payment of compensation,

other than salary or wages subject to federal income tax

withholding:

(i) to residents of this state;

(ii) with respect to legal, administrative, or legislative

matters in this state; or

(iii) for representation before the legislature of this state or

any governmental agency or body; and

(6) require that a contract or arrangement described by

Subdivision (5)(A) that is not in writing be reduced to writing

and filed with the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.004. REPORT OF SUBSTANTIAL INTEREST. The commission may

require disclosure of the identity and respective interests of

each owner of at least one percent of the voting securities of a

public utility or its affiliate.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.005. CRITERIA AND GUIDELINES GOVERNING TERMINATION OF

SERVICES TO ELDERLY AND DISABLED. The commission may establish

criteria and guidelines with the utility industry relating to

industry procedures used in terminating services to the elderly

and disabled.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.006. INTERFERENCE WITH TERMS OR CONDITIONS OF

EMPLOYMENT; PRESUMPTION OF REASONABLENESS. The commission may

not interfere with employee wages and benefits, working

conditions, or other terms or conditions of employment that are

the product of a collective bargaining agreement recognized under

federal law. An employee wage rate or benefit that is the product

of the collective bargaining is presumed to be reasonable.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.007. ASSISTANCE TO MUNICIPALITY. On request by the

governing body of a municipality, the commission may provide

commission employees as necessary to advise and consult with the

municipality on a pending matter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.008. MUNICIPAL FRANCHISES. (a) This title does not

restrict the rights and powers of a municipality to grant or

refuse a franchise to use the streets and alleys in the

municipality or to make a statutory charge for that use.

(b) A franchise agreement may not limit or interfere with a

power conferred on the commission by this title.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. PRACTICE AND PROCEDURE

Sec. 14.051. PROCEDURAL POWERS. The commission may:

(1) call and hold a hearing;

(2) administer an oath;

(3) receive evidence at a hearing;

(4) issue a subpoena to compel the attendance of a witness or

the production of a document; and

(5) make findings of fact and decisions to administer this title

or a rule, order, or other action of the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.052. RULES. (a) The commission shall adopt and enforce

rules governing practice and procedure before the commission and,

as applicable, practice and procedure before the utility division

of the State Office of Administrative Hearings.

(b) The commission shall adopt rules that authorize an

administrative law judge to:

(1) limit the amount of time that a party may have to present

its case;

(2) limit the number of requests for information that a party

may make in a contested case;

(3) require a party to a contested case to identify contested

issues and facts before the hearing begins;

(4) limit cross-examination to only those issues and facts

identified before the hearing and to any new issues that may

arise as a result of the discovery process; and

(5) group parties, other than the office, that have the same

position on an issue to facilitate cross-examination on that

issue.

(c) A rule adopted under Subsection (b)(5) must permit each

party in a group to present that party's witnesses for

cross-examination during the hearing.

(d) A rule adopted under this section must ensure that each

party receives due process.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.053. POWERS AND DUTIES OF STATE OFFICE OF ADMINISTRATIVE

HEARINGS. (a) The utility division of the State Office of

Administrative Hearings shall conduct each hearing in a contested

case that is not conducted by one or more commissioners.

(b) The commission may delegate to the utility division of the

State Office of Administrative Hearings the authority to make a

final decision and to issue findings of fact, conclusions of law,

and other necessary orders in a proceeding in which there is not

a contested issue of fact or law.

(c) The commission by rule shall define the procedures by which

it delegates final decision-making authority under Subsection

(b).

(d) For review purposes an administrative law judge's final

decision under Subsection (b) has the same effect as a final

decision of the commission unless a commissioner requests formal

review of the decision.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.054. SETTLEMENTS. (a) The commission by rule shall

adopt procedures governing the use of settlements to resolve

contested cases.

(b) Rules adopted under this section must ensure that:

(1) each party retains the right to:

(A) a full hearing before the commission on issues that remain

in dispute; and

(B) judicial review of issues that remain in dispute;

(2) an issue of fact raised by a nonsettling party may not be

waived by a settlement or stipulation of the other parties; and

(3) a nonsettling party may use an issue of fact raised by that

party as the basis for judicial review.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.055. RECORD OF PROCEEDINGS. The regulatory authority

shall keep a record of each proceeding before the authority.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.056. RIGHT TO BE HEARD. Each party to a proceeding

before a regulatory authority is entitled to be heard by attorney

or in person.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.057. ORDERS OF COMMISSION; TRANSCRIPTS AND EXHIBITS;

PUBLIC RECORDS. (a) A commission order must be in writing and

contain detailed findings of the facts on which it is passed.

(b) The commission shall retain a copy of the transcript and the

exhibits in any matter in which the commission issues an order.

(c) Subject to Chapter 552, Government Code, each file

pertaining to a matter that was at any time pending before the

commission or to a record, report, or inspection required by

Section 14.003, 14.151, 14.152, 14.153, 14.201, or 14.203-14.207

or by Subtitle B or C is public information.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.058. FEES FOR ELECTRONIC ACCESS TO INFORMATION. The

fees charged by the commission for electronic access to

information that is stored in the system established by the

commission using funds from the Texas Public Finance Authority

and approved by the Department of Information Resources shall be

established:

(1) by the commission in consultation with the comptroller; and

(2) in an amount reasonable and necessary to retire the debt to

the Texas Public Finance Authority associated with establishing

the electronic access system.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.01(a), eff. Sept.

1, 1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 1.115, eff. September 1, 2007.

Sec. 14.059. TECHNOLOGY POLICY. The commission shall implement

a policy requiring the commission to use appropriate

technological solutions to improve the commission's ability to

perform its functions. The policy must ensure that the public is

able to interact with the commission on the Internet.

Added by Acts 2005, 79th Leg., Ch.

797, Sec. 6, eff. September 1, 2005.

SUBCHAPTER C. RESTRICTIONS ON CERTAIN TRANSACTIONS

Sec. 14.101. REPORT OF CERTAIN TRANSACTIONS; COMMISSION

CONSIDERATION. (a) Unless a public utility reports the

transaction to the commission within a reasonable time, the

public utility may not:

(1) sell, acquire, or lease a plant as an operating unit or

system in this state for a total consideration of more than

$100,000; or

(2) merge or consolidate with another public utility operating

in this state.

(b) A public utility shall report to the commission within a

reasonable time each transaction that involves the sale of at

least 50 percent of the stock of the utility. On the filing of a

report with the commission, the commission shall investigate the

transaction, with or without a public hearing, to determine

whether the action is consistent with the public interest. In

reaching its determination, the commission shall consider:

(1) the reasonable value of the property, facilities, or

securities to be acquired, disposed of, merged, transferred, or

consolidated;

(2) whether the transaction will:

(A) adversely affect the health or safety of customers or

employees;

(B) result in the transfer of jobs of citizens of this state to

workers domiciled outside this state; or

(C) result in the decline of service;

(3) whether the public utility will receive consideration equal

to the reasonable value of the assets when it sells, leases, or

transfers assets; and

(4) whether the transaction is consistent with the public

interest.

(c) If the commission finds that a transaction is not in the

public interest, the commission shall take the effect of the

transaction into consideration in ratemaking proceedings and

disallow the effect of the transaction if the transaction will

unreasonably affect rates or service.

(d) This section does not apply to:

(1) the purchase of a unit of property for replacement;

(2) an addition to the facilities of a public utility by

construction; or

(3) transactions that facilitate unbundling, asset valuation,

minimization of ownership or control of generation assets, or

other purposes consistent with Chapter 39.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 9, eff. Sept. 1,

1999.

Sec. 14.102. REPORT OF PURCHASE OF VOTING STOCK IN PUBLIC

UTILITY. A public utility may not purchase voting stock in

another public utility doing business in this state unless the

utility reports the purchase to the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.103. REPORT OF LOAN TO STOCKHOLDERS. A public utility

may not loan money, stocks, bonds, notes, or other evidence of

indebtedness to a person who directly or indirectly owns or holds

any stock of the public utility unless the public utility reports

the transaction to the commission within a reasonable time.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. RECORDS

Sec. 14.151. RECORDS OF PUBLIC UTILITY. (a) Each public

utility shall keep and provide to the regulatory authority, in

the manner and form prescribed by the commission, uniform

accounts of all business transacted by the utility.

(b) The commission may prescribe the form of books, accounts,

records, and memoranda to be kept by a public utility, including:

(1) the books, accounts, records, and memoranda of:

(A) the provision of and capacity for service; and

(B) the receipt and expenditure of money; and

(2) any other form, record, and memorandum that the commission

considers necessary to carry out this title.

(c) For a public utility subject to regulation by a federal

regulatory agency, compliance with the system of accounts

prescribed for the particular class of utilities by the federal

agency may be considered sufficient compliance with the system

prescribed by the commission. The commission may prescribe the

form of books, accounts, records, and memoranda covering

information in addition to that required by the federal agency.

The system of accounts and the form of books, accounts, records,

and memoranda prescribed by the commission for a public utility

or class of utilities may not be inconsistent with the systems

and forms established by a federal agency for that public utility

or class of utilities.

(d) Each public utility shall:

(1) keep and provide its books, accounts, records, and memoranda

accurately in the manner and form prescribed by the commission;

and

(2) comply with the directions of the regulatory authority

relating to the books, accounts, records, and memoranda.

(e) In this section, "public utility" includes a municipally

owned utility.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.152. MAINTENANCE OF OFFICE AND RECORDS IN THIS STATE.

(a) Each public utility shall maintain an office in this state

in a county in which some part of the utility's property is

located. The utility shall keep in this office all books,

accounts, records, and memoranda required by the commission to be

kept in this state.

(b) A book, account, record, or memorandum required by the

regulatory authority to be kept in this state may not be removed

from this state, except as:

(1) provided by Section 52.255; and

(2) prescribed by the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.153. COMMUNICATIONS WITH REGULATORY AUTHORITY. (a) The

regulatory authority shall adopt rules governing communications

with the regulatory authority or a member or employee of the

regulatory authority by:

(1) a public utility;

(2) an affiliate; or

(3) a representative of a public utility or affiliate.

(b) A record of a communication must contain:

(1) the name of the person contacting the regulatory authority

or member or employee of the regulatory authority;

(2) the name of the business entity represented;

(3) a brief description of the subject matter of the

communication; and

(4) the action, if any, requested by the public utility,

affiliate, or representative.

(c) Records compiled under Subsection (b) shall be available to

the public monthly.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.154. JURISDICTION OVER AFFILIATE. (a) The commission

has jurisdiction over an affiliate that has a transaction with a

public utility under the commission's jurisdiction to the extent

of access to a record of the affiliate relating to the

transaction, including a record of joint or general expenses, any

portion of which may be applicable to the transaction.

(b) A record obtained by the commission relating to sale of

electrical energy at wholesale by an affiliate to the public

utility is confidential and is not subject to disclosure under

Chapter 552, Government Code.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. AUDITS AND INSPECTIONS

Sec. 14.201. INQUIRY INTO MANAGEMENT AND AFFAIRS. A regulatory

authority may inquire into the management and affairs of each

public utility and shall keep itself informed as to the manner

and method in which each public utility is managed and its

affairs are conducted.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.202. MANAGEMENT AUDITS BY COMMISSION. (a) The

commission shall:

(1) inquire into the management of the business of each public

utility under its jurisdiction;

(2) keep itself informed as to the manner and method in which

the utility's business is managed; and

(3) obtain from the public utility any information necessary to

enable the commission to perform a management audit.

(b) The commission may audit a utility under its jurisdiction as

frequently as needed. Six months after an audit, the utility

shall report to the commission on the status of the

implementation of the recommendations of the audit and shall file

subsequent reports at times the commission considers appropriate.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.203. AUDIT OF ACCOUNTS. A regulatory authority may

require the examination and audit of the accounts of a public or

municipally owned utility.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.204. INSPECTION. (a) A regulatory authority and, to

the extent authorized by the regulatory authority, its counsel,

agent, or employee, may:

(1) inspect and obtain copies of the papers, books, accounts,

documents, and other business records of a public utility within

its jurisdiction; and

(2) inspect the plant, equipment, and other property of a public

utility within its jurisdiction.

(b) An action under this section must be conducted at a

reasonable time for a reasonable purpose.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.205. EXAMINATIONS UNDER OATH. In connection with an

action taken under Section 14.204, the regulatory authority may:

(1) examine under oath an officer, agent, or employee of a

public utility; or

(2) authorize the person conducting the action to make the

examination under oath.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.206. ENTERING PREMISES OF PUBLIC UTILITY. (a) A

member, agent, or employee of a regulatory authority may enter

the premises occupied by a public utility to conduct an

inspection, examination, or test or to exercise any other

authority provided by this title.

(b) A member, agent, or employee of the regulatory authority may

act under this section only during reasonable hours and after

reasonable notice to the public utility.

(c) A public utility is entitled to be represented when an

inspection, examination, or test is conducted on its premises.

The utility is entitled to a reasonable time to secure a

representative before the inspection, examination, or test

begins.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 14.207. PRODUCTION OF OUT-OF-STATE RECORDS. (a) A

regulatory authority may require, by order or subpoena served on

a public utility, the production, at the time and place in this

state that the regulatory authority designates, of any books,

accounts, papers, or records kept by that public utility outside

this state or, if ordered by the commission, verified copies of

the books, accounts, papers, or records.

(b) A public utility that fails or refuses to comply with an

order or subpoena under this section violates this title.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 15. JUDICIAL REVIEW, ENFORCEMENT, AND PENALTIES

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE A. PROVISIONS APPLICABLE TO ALL UTILITIES

CHAPTER 15. JUDICIAL REVIEW, ENFORCEMENT, AND PENALTIES

SUBCHAPTER A. JUDICIAL REVIEW

Sec. 15.001. RIGHT TO JUDICIAL REVIEW. Any party to a

proceeding before the commission is entitled to judicial review

under the substantial evidence rule.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 15.002. COMMISSION AS DEFENDANT. The commission must be a

defendant in a proceeding for judicial review.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 15.003. COSTS AND ATTORNEY'S FEES. (a) A party

represented by counsel who alleges that existing rates are

excessive or that rates prescribed by the commission are

excessive and who prevails in a proceeding for review of a

commission order or decision is entitled in the same action to

recover against the regulation fund reasonable fees for attorneys

and expert witnesses and other costs for the party's efforts

before the commission and the court.

(b) The court shall set the amount of attorney's fees awarded

under Subsection (a).

(c) If a court finds that an action under Section 15.001 or this

section was groundless and brought in bad faith and for the

purpose of harassment, the court may award reasonable attorney's

fees to the defendant public utility.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 15.004. JUDICIAL STAY OR SUSPENSION. While an appeal of an

order, ruling, or decision of a regulatory authority is pending,

the district court, court of appeals, or supreme court, as

appropriate, may stay or suspend all or part of the operation of

the order, ruling, or decision. In granting or refusing a stay or

suspension, the court shall act in accordance with the practice

of a court exercising equity jurisdiction.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. ENFORCEMENT AND PENALTIES

Sec. 15.021. ACTION TO ENJOIN OR REQUIRE COMPLIANCE. (a) The

attorney general, on the request of the commission, shall apply

in the name of the commission for a court order under Subsection

(b) if the commission determines that a public utility or other

person is:

(1) engaging in or about to engage in an act that violates this

title or an order or rule of the commission entered or adopted

under this title; or

(2) failing to comply with the requirements of this title or a

rule or order of the commission.

(b) A court, in an action under this section, may:

(1) prohibit the commencement or continuation of an act that

violates this title or an order or rule of the commission entered

or adopted under this title; or

(2) require compliance with a provision of this title or an

order or rule of the commission.

(c) The remedy under this section is in addition to any other

remedy provided under this title.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 15.022. CONTEMPT. The commission may file a court action

for contempt against a person who:

(1) fails to comply with a lawful order of the commission;

(2) fails to comply with a subpoena or subpoena duces tecum; or

(3) refuses to testify about a matter on which the person may be

lawfully interrogated.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 15.023. ADMINISTRATIVE PENALTY. (a) The commission may

impose an administrative penalty against a person regulated under

this title who violates this title or a rule or order adopted

under this title.

(b) The penalty for a violation may be in an amount not to

exceed $25,000. Each day a violation continues or occurs is a

separate violation for purposes of imposing a penalty.

(c) The commission by rule shall establish a classification

system for violations that includes a range of administrative

penalties that may be assessed for each class of violation based

on:

(1) the seriousness of the violation, including:

(A) the nature, circumstances, extent, and gravity of a

prohibited act; and

(B) the hazard or potential hazard created to the health,

safety, or economic welfare of the public;

(2) the economic harm to property or the environment caused by

the violation;

(3) the history of previous violations;

(4) the amount necessary to deter future violations;

(5) efforts to correct the violation; and

(6) any other matter that justice may require.

(d) The classification system established under Subsection (c)

shall provide that a penalty in an amount that exceeds $5,000 may

be assessed only if the violation is included in the highest

class of violations in the classification system.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

797, Sec. 7, eff. September 1, 2005.

Sec. 15.024. ADMINISTRATIVE PENALTY ASSESSMENT PROCEDURE. (a)

If the executive director determines that a violation has

occurred, the executive director may issue to the commission a

report that states the facts on which the determination is based

and the executive director's recommendation on the imposition of

an administrative penalty, including a recommendation on the

amount of the penalty.

(b) Not later than the 14th day after the date the report is

issued, the executive director shall give written notice of the

report to the person against whom the penalty may be assessed.

The notice may be given by certified mail. The notice must:

(1) include a brief summary of the alleged violation;

(2) state the amount of the recommended penalty; and

(3) inform the person that the person has a right to a hearing

on the occurrence of the violation, the amount of the penalty, or

both the occurrence of the violation and the amount of the

penalty.

Text of Subsection (c) as amended by Acts 1999, 76th Leg., ch.

1212, Sec. 3

(c) A penalty may not be assessed under this section if the

person against whom the penalty may be assessed remedies the

violation before the 31st day after the date the person receives

the notice under Subsection (b). A person who claims to have

remedied an alleged violation has the burden of proving to the

commission that the alleged violation was remedied and was

accidental or inadvertent. This subsection does not apply to a

violation of Chapter 55 or 64.

Text of Subsection (c) as amended by Acts 1999, 76th Leg., ch.

1579, Sec. 2

(c) A penalty may not be assessed under this section if the

person against whom the penalty may be assessed remedies the

violation before the 31st day after the date the person receives

the notice under Subsection (b). A person who claims to have

remedied an alleged violation has the burden of proving to the

commission that the alleged violation was remedied and was

accidental or inadvertent. This subsection does not apply to a

violation of Chapter 17 or 55.

(d) Not later than the 20th day after the date the person

receives the notice, the person may accept the determination and

recommended penalty of the executive director in writing or may

make a written request for a hearing on the occurrence of the

violation, the amount of the penalty, or both the occurrence of

the violation and the amount of the penalty.

(e) If the person accepts the executive director's determination

and recommended penalty, the commission by order shall approve

the determination and impose the recommended penalty.

(f) If the person requests a hearing or fails to timely respond

to the notice, the executive director shall set a hearing and

give notice of the hearing to the person. The hearing shall be

held by an administrative law judge of the State Office of

Administrative Hearings. The administrative law judge shall make

findings of fact and conclusions of law and promptly issue to the

commission a proposal for a decision about the occurrence of the

violation and the amount of a proposed penalty. Based on the

findings of fact, conclusions of law, and proposal for a

decision, the commission by order may find that a violation has

occurred and impose a penalty or may find that no violation

occurred.

(g) The notice of the commission's order shall be given to the

person as provided by Chapter 2001, Government Code, and must

include a statement of the right of the person to judicial review

of the order.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 3, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1579, Sec. 2, eff. Aug. 30, 1999.

Sec. 15.025. PAYMENT OF ADMINISTRATIVE PENALTY. (a) Not later

than the 30th day after the date the commission's order imposing

an administrative penalty is final as provided by Section

2001.144, Government Code, the person shall:

(1) pay the amount of the penalty;

(2) pay the amount of the penalty and file a petition for

judicial review contesting:

(A) the occurrence of the violation;

(B) the amount of the penalty; or

(C) both the occurrence of the violation and the amount of the

penalty; or

(3) without paying the amount of the penalty, file a petition

for judicial review contesting:

(A) the occurrence of the violation;

(B) the amount of the penalty; or

(C) both the occurrence of the violation and the amount of the

penalty.

(b) Not later than the 30th day after the date the commission's

order is final as provided by Section 2001.144, Government Code,

a person who acts under Subsection (a)(3) may:

(1) stay enforcement of the penalty by:

(A) paying the amount of the penalty to the court for placement

in an escrow account; or

(B) giving to the court a supersedeas bond that is approved by

the court for the amount of the penalty and that is effective

until all judicial review of the commission's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to pay the amount

of the penalty and is financially unable to give the supersedeas

bond; and

(B) giving a copy of the affidavit to the executive director by

certified mail.

(c) The executive director, on receipt of a copy of an affidavit

under Subsection (b)(2), may file with the court, not later than

the fifth day after the date the copy is received, a contest to

the affidavit. The court shall hold a hearing on the facts

alleged in the affidavit as soon as practicable and shall stay

the enforcement of the penalty on finding that the alleged facts

are true. The person who files an affidavit has the burden of

proving that the person is financially unable to pay the amount

of the penalty and to give a supersedeas bond.

(d) If the person does not pay the amount of the penalty and the

enforcement of the penalty is not stayed, the executive director

may refer the matter to the attorney general for collection of

the amount of the penalty.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 15.026. JUDICIAL REVIEW OF ADMINISTRATIVE PENALTY. (a)

Judicial review of a commission order imposing an administrative

penalty is:

(1) instituted by filing a petition as provided by Subchapter G,

Chapter 2001, Government Code; and

(2) under the substantial evidence rule.

(b) If the court sustains the occurrence of the violation, the

court may uphold or reduce the amount of the penalty and order

the person to pay the full or reduced amount of the penalty. If

the court does not sustain the occurrence of the violation, the

court shall order that no penalty is owed.

(c) When the judgment of the court becomes final, the court

shall proceed under this subsection. If the person paid the

amount of the penalty and that amount is reduced or is not upheld

by the court, the court shall order that the appropriate amount

plus accrued interest be remitted to the person. The rate of the

interest is the rate charged on loans to depository institutions

by the New York Federal Reserve Bank, and the interest shall be

paid for the period beginning on the date the penalty was paid

and ending on the date the penalty is remitted. If the person

gave a supersedeas bond and the amount of the penalty is not

upheld by the court, the court shall order the release of the

bond. If the person gave a supersedeas bond and the amount of the

penalty is reduced, the court shall order the release of the bond

after the person pays the amount.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 15.027. ADMINISTRATIVE PENALTY COLLECTION; GENERAL

PROVISIONS. (a) An administrative penalty collected under this

subchapter shall be sent to the comptroller.

(b) A proceeding relating to an administrative penalty under

this subchapter is subject to Chapter 2001, Government Code.

(c) The executive director may delegate any power or duty

relating to an administrative penalty given the executive

director by this subchapter to a person designated by the

executive director.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 15.028. CIVIL PENALTY AGAINST PUBLIC UTILITY, PAY TELEPHONE

SERVICE PROVIDER, OR AFFILIATE. (a) A public utility,

customer-owned pay telephone service provider under Section

55.178, or affiliate is subject to a civil penalty if the

utility, provider, or affiliate knowingly violates this title,

fails to perform a duty imposed on it, or fails or refuses to

obey an order, rule, direction, or requirement of the commission

or a decree or judgment of a court.

(b) A civil penalty under this section shall be in an amount of

not less than $1,000 and not more than $5,000 for each violation.

(c) A public utility or affiliate commits a separate violation

each day it continues to violate Subsection (a).

(d) The attorney general shall file in the name of the

commission a suit on the attorney general's own initiative or at

the request of the commission to recover the civil penalty under

this section.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 15.029. CIVIL PENALTY FOR VIOLATING SECTION 12.055 OR

12.154. (a) A member of the commission or an officer or

director of a public utility or affiliate who knowingly violates

Section 12.055 or 12.154 is subject to a civil penalty of $1,000

for each violation.

(b) A person other than a person subject to Subsection (a) who

knowingly violates Section 12.154 is subject to a civil penalty

of $500 for each violation.

(c) A member, officer, or employee of the commission who in any

action is found by a preponderance of the evidence to have

violated a provision of Section 12.055 or 12.154 shall be removed

from the person's office or employment.

(d) A civil penalty under this section is recoverable in a suit

filed in the name of the commission by the attorney general on

the attorney general's own initiative or at the request of the

commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 15.030. OFFENSE. (a) A person commits an offense if the

person wilfully and knowingly violates this title.

(b) This section does not apply to an offense described by

Section 55.138.

(c) An offense under this section is a felony of the third

degree.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 15.031. PLACE FOR SUIT. A suit for an injunction or a

penalty under this title may be brought in:

(1) Travis County;

(2) a county in which the violation is alleged to have occurred;

or

(3) a county in which a defendant resides.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 15.032. PENALTIES CUMULATIVE. (a) A penalty that accrues

under this title is cumulative of any other penalty.

(b) A suit for the recovery of a penalty does not bar or affect

the recovery of any other penalty or bar a criminal prosecution

against any person.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 15.033. DISPOSITION OF FINES AND PENALTIES. A fine or

penalty collected under this title, other than a fine or penalty

collected in a criminal proceeding or a penalty collected under

Section 15.027(a), shall be paid to the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. COMPLAINTS

Sec. 15.051. COMPLAINT BY AFFECTED PERSON. (a) An affected

person may complain to the regulatory authority in writing

setting forth an act or omission by a public utility in violation

or claimed violation of a law that the regulatory authority has

jurisdiction to administer or of an order, ordinance, or rule of

the regulatory authority.

(b) The commission shall keep for a reasonable period

information about each complaint filed with the commission that

the commission has authority to resolve. The information shall

include:

(1) the date the complaint is received;

(2) the name of the complainant;

(3) the subject matter of the complaint;

(4) a record of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) if the commission took no action on the complaint, an

explanation of the reason the complaint was closed without

action.

(c) The commission shall keep a file about each written

complaint filed with the commission that the commission has

authority to resolve. The commission shall provide to the person

filing the complaint and to each person or entity complained

about information concerning the commission's policies and

procedures on complaint investigation and resolution. The

commission, at least quarterly and until final disposition of the

complaint, shall notify the person filing the complaint and each

person or entity complained about of the status of the complaint

unless the notice would jeopardize an undercover investigation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

797, Sec. 8, eff. September 1, 2005.

Sec. 15.052. COMPLAINT REGARDING RECREATIONAL VEHICLE PARK

OWNER. (a) An affected person may complain to the regulatory

authority in writing setting forth an act or omission by a

recreational vehicle park owner who provides metered electric

service under Subchapter C, Chapter 184, in violation or claimed

violation of a law that the regulatory authority has jurisdiction

to administer or of an order, ordinance, or rule of the

regulatory authority.

(b) The commission shall keep for a reasonable period an

information file about each complaint filed with the commission

relating to a recreational vehicle park owner.

(c) The commission, at least quarterly and until final

disposition of the written complaint, shall notify the parties to

the complaint of the status of the complaint unless the notice

would jeopardize an undercover investigation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 16. COMMISSION FINANCING

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE A. PROVISIONS APPLICABLE TO ALL UTILITIES

CHAPTER 16. COMMISSION FINANCING

SUBCHAPTER A. ASSESSMENT ON PUBLIC UTILITIES

Sec. 16.001. ASSESSMENT ON PUBLIC UTILITIES. (a) To defray the

expenses incurred in the administration of this title, an

assessment is imposed on each public utility, retail electric

provider, and electric cooperative within the jurisdiction of the

commission that serves the ultimate consumer, including each

interexchange telecommunications carrier.

(b) An assessment under this section is equal to one-sixth of

one percent of the public utility's, retail electric provider's,

or electric cooperative's gross receipts from rates charged to

the ultimate consumer in this state.

(c) An interexchange telecommunications carrier that does not

provide local exchange telephone service may collect the fee

imposed under this section as an additional item separately

stated on the customer bill as "utility gross receipts

assessment."

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 10, eff. Sept. 1,

1999.

Sec. 16.002. PAYMENT DATES. (a) The assessment is due August

15.

(b) A public utility may instead make quarterly payments due

August 15, November 15, February 15, and May 15.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 16.003. LATE PAYMENT PENALTY. (a) An additional fee equal

to 10 percent of the amount due shall be assessed for any late

payment of an assessment required under this subchapter.

(b) An assessment delinquent for more than 30 days accrues

interest at an annual rate of 12 percent on the amount of the

assessment and penalty due.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 16.004. COLLECTION BY COMPTROLLER. The comptroller shall

collect the assessment and any penalty or interest due under this

subchapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. GRANTS AND OTHER FINANCIAL ASSISTANCE

Sec. 16.021. GRANTS OF FEDERAL FUNDS. (a) The commission may

apply to an appropriate agency or officer of the United States to

receive and spend federal funds available by grant or other

similar form of financial assistance.

(b) This section does not impair the ability of the commission

to contract with or receive assistance from a state, local, or

other authorized source of funds.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. MONEY DISPOSITION, ACCOUNTING, AND BUDGET

Sec. 16.041. APPLICATION OF STATE FUNDS REFORM ACT. Money paid

to the commission or to the office under this title is subject to

Subchapter F, Chapter 404, Government Code.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 16.042. ACCOUNTING RECORDS. The commission shall keep the

accounting records required by the comptroller.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 16.043. AUDIT. The financial transactions of the

commission are subject to audit by the state auditor under

Chapter 321, Government Code.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 16.044. APPROVAL OF BUDGET. The commission budget is

subject to legislative approval as part of the General

Appropriations Act.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 17. CUSTOMER PROTECTION

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE A. PROVISIONS APPLICABLE TO ALL UTILITIES

CHAPTER 17. CUSTOMER PROTECTION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 17.001. CUSTOMER PROTECTION POLICY. (a) The legislature

finds that new developments in telecommunications services and

the production and delivery of electricity, as well as changes in

market structure, marketing techniques, and technology, make it

essential that customers have safeguards against fraudulent,

unfair, misleading, deceptive, or anticompetitive business

practices and against businesses that do not have the technical

and financial resources to provide adequate service.

(b) The purpose of this chapter is to establish retail customer

protection standards and confer on the commission authority to

adopt and enforce rules to protect retail customers from

fraudulent, unfair, misleading, deceptive, or anticompetitive

practices.

(c) Nothing in this section shall be construed to abridge

customer rights set forth in commission rules in effect at the

time of the enactment of this chapter.

(d) This chapter does not limit the constitutional, statutory,

and common law authority of the office of the attorney general.

(e) Nothing in this chapter authorizes a customer to receive

retail electric service from a person other than a certificated

retail electric utility.

Added by Acts 1999, 76th Leg., ch. 1579, Sec. 3, eff. Aug. 30,

1999.

Sec. 17.002. DEFINITIONS. In this chapter:

(1) "Billing agent" means any entity that submits charges to the

billing utility on behalf of itself or any provider of a product

or service.

(2) "Billing utility" means any telecommunications provider, as

defined by Section 51.002, retail electric provider, or electric

utility that issues a bill directly to a customer for any

telecommunications or electric product or service.

(3) "Certificated telecommunications utility" means a

telecommunications utility that has been granted either a

certificate of convenience and necessity, a certificate of

operating authority, or a service provider certificate of

operating authority.

(4) "Customer" means any person in whose name telephone or

retail electric service is billed, including individuals,

governmental units at all levels of government, corporate

entities, and any other entity with legal capacity to be billed

for telephone or retail electric service.

(5) "Electric utility" has the meaning assigned by Section

31.002.

(6) "Retail electric provider" means a person that sells

electric energy to retail customers in this state after the

legislature authorizes a customer to receive retail electric

service from a person other than a certificated retail electric

utility.

(7) "Service provider" means any entity that offers a product or

service to a customer and that directly or indirectly charges to

or collects from a customer's bill an amount for the product or

service on a customer's bill received from a billing utility.

(8) "Telecommunications utility" has the meaning assigned by

Section 51.002.

Added by Acts 1999, 76th Leg., ch. 1579, Sec. 3, eff. Aug. 30,

1999.

Sec. 17.003. CUSTOMER AWARENESS. (a) The commission shall

promote public awareness of changes in the electric and

telecommunications markets, provide customers with information

necessary to make informed choices about available options, and

ensure that customers have an adequate understanding of their

rights.

(b) The commission shall compile a report on customer service at

least once each year showing the comparative customer information

from reports given to the commission it deems necessary.

(c) The commission shall adopt and enforce rules to require a

certificated telecommunications utility, a retail electric

provider, or an electric utility to give clear, uniform, and

understandable information to customers about rates, terms,

services, customer rights, and other necessary information as

determined by the commission. The rules must include a list of

defined terms common to the telecommunications and electricity

industries and require that applicable terms be labeled uniformly

on each retail bill sent to a customer by a certificated

telecommunications utility, retail electric provider, or electric

utility to facilitate consumer understanding of relevant billing

elements.

(d) Customer awareness efforts by the commission shall be

conducted in English and Spanish and any other language as

necessary.

Added by Acts 1999, 76th Leg., ch. 1579, Sec. 3, eff. Aug. 30,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

648, Sec. 1, eff. September 1, 2009.

Sec. 17.004. CUSTOMER PROTECTION STANDARDS. (a) All buyers of

telecommunications and retail electric services are entitled to:

(1) protection from fraudulent, unfair, misleading, deceptive,

or anticompetitive practices, including protection from being

billed for services that were not authorized or provided;

(2) choice of a telecommunications service provider, a retail

electric provider, or an electric utility, where that choice is

permitted by law, and to have that choice honored;

(3) information in English and Spanish and any other language as

the commission deems necessary concerning rates, key terms and

conditions, and the basis for any claim of environmental benefits

of certain production facilities;

(4) protection from discrimination on the basis of race, color,

sex, nationality, religion, marital status, income level, or

source of income and from unreasonable discrimination on the

basis of geographic location;

(5) impartial and prompt resolution of disputes with a

certificated telecommunications utility, a retail electric

provider, or an electric utility and disputes with a

telecommunications service provider related to unauthorized

charges and switching of service;

(6) privacy of customer consumption and credit information;

(7) accuracy of metering and billing;

(8) bills presented in a clear, readable format and

easy-to-understand language that uses defined terms as required

by commission rules adopted under Section 17.003;

(9) information in English and Spanish and any other language as

the commission deems necessary concerning low-income assistance

programs and deferred payment plans;

(10) all consumer protections and disclosures established by the

Fair Credit Reporting Act (15 U.S.C. Section 1681 et seq.) and

the Truth in Lending Act (15 U.S.C. Section 1601 et seq.); and

(11) after retail competition begins as authorized by the

legislature, programs provided by retail electric providers that

offer eligible low-income customers energy efficiency programs,

an affordable rate package, and bill payment assistance programs

designed to reduce uncollectible accounts.

(b) The commission may adopt and enforce rules as necessary or

appropriate to carry out this section, including rules for

minimum service standards for a certificated telecommunications

utility, a retail electric provider, or an electric utility

relating to customer deposits and the extension of credit,

switching fees, levelized billing programs, and termination of

service and to energy efficiency programs, an affordable rate

package, and bill payment assistance programs for low-income

customers. The commission may waive language requirements for

good cause.

(c) The commission shall request the comments of the office of

the attorney general in developing the rules that may be

necessary or appropriate to carry out this section.

(d) The commission shall coordinate its enforcement efforts

regarding the prosecution of fraudulent, misleading, deceptive,

and anticompetitive business practices with the office of the

attorney general in order to ensure consistent treatment of

specific alleged violations.

(e) Nothing in this section shall be construed to abridge

customer rights set forth in commission rules or to abridge the

rights of low-income customers to receive benefits through

pending or operating programs in effect at the time of the

enactment of this chapter.

(f) The commission shall adopt rules to provide automatic

enrollment of eligible utility customers for lifeline telephone

service and reduced electric rates available to low-income

households. Each state agency, on the request of the commission,

shall assist in the adoption and implementation of those rules.

(g) Notwithstanding any other provision of this title, the rules

adopted under Subsection (b) shall provide full, concurrent

reimbursement for the costs of any programs provided under

Subsection (a)(11) and for reimbursement for the difference

between any affordable rate package provided under Subsection

(a)(11) and any rates otherwise applicable.

Added by Acts 1999, 76th Leg., ch. 1579, Sec. 3, eff. Aug. 30,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

648, Sec. 2, eff. September 1, 2009.

Sec. 17.005. PROTECTIONS FOR CUSTOMERS OF MUNICIPALLY OWNED

UTILITIES. A municipally owned utility may not be deemed to be a

"service provider" or "billing agent" for purposes of Sections

17.156(b) and (e). The governing body of a municipally owned

utility shall adopt, implement, and enforce rules that shall have

the effect of accomplishing the objectives set out in Sections

17.004(a) and (b) and 17.102, as to the municipally owned utility

within its certificated service area. The governing body of a

municipally owned utility or its designee shall perform the

dispute resolution function provided for by Section 17.157 for

disputes arising from services provided by the municipally owned

utility to electric customers served within the municipally owned

utility's certificated service area. With respect to electric

customers served by a municipally owned utility outside its

certificated service area or otherwise served through others'

distribution facilities, after retail competition begins as

authorized by the legislature, the provisions of this chapter as

administered by the commission apply. Nothing in this chapter

shall be deemed to apply to a wholesale customer of a municipally

owned utility.

Added by Acts 1999, 76th Leg., ch. 1579, Sec. 3, eff. Aug. 30,

1999.

Sec. 17.006. PROTECTIONS FOR CUSTOMERS OF ELECTRIC COOPERATIVES.

An electric cooperative shall not be deemed to be a "service

provider" or "billing agent" for purposes of Sections 17.156(b)

and (e). The electric cooperative shall adopt, implement, and

enforce rules that shall have the effect of accomplishing the

objectives set out in Sections 17.004(a) and (b) and 17.102. The

board of directors of the electric cooperative or its designee

shall perform the dispute resolution function provided for by

Section 17.157 for electric customers served by the electric

cooperative within its certificated service area. With respect to

electric customers served by an electric cooperative outside its

certificated service area or otherwise served through others'

distribution facilities, after the legislature authorizes retail

competition, the provisions of this chapter as administered by

the commission shall apply. Nothing in this chapter shall be

deemed to apply to a wholesale customer of an electric

cooperative.

Added by Acts 1999, 76th Leg., ch. 1579, Sec. 3, eff. Aug. 30,

1999.

Sec. 17.007. ELIGIBILITY PROCESS FOR CUSTOMER SERVICE DISCOUNTS.

The commission by rule shall provide for an integrated

eligibility process for customer service discounts, including

discounts under Sections 39.903 and 55.015.

Added by Acts 2001, 77th Leg., ch. 1451, Sec. 1, eff. Sept. 1,

2001.

Sec. 17.008. PROTECTION OF RESIDENTIAL ELECTRIC SERVICE

APPLICANTS AND CUSTOMERS. (a) In this section and in Section

17.009:

(1) "Credit history":

(A) means information regarding an individual's past history of:

(i) financial responsibility;

(ii) payment habits; or

(iii) creditworthiness; and

(B) does not include an individual's outstanding balance for

retail electric or telecommunications service.

(2) "Credit score" means a score, grade, or value that is

derived by a consumer reporting agency, as defined under Section

603(f) of the Fair Credit Reporting Act (15 U.S.C. Section

1681a(f)), using data from a credit history in any type of model,

method, or program for the purpose of grading or ranking credit

report data, whether derived electronically, from an algorithm,

through a computer software application model or program, or

through any other analogous process.

(3) "Utility payment data" means a measure that is derived by a

consumer reporting agency, as defined under Section 603(f) of the

Fair Credit Reporting Act (15 U.S.C. Section 1681a(f)), from a

model specifically designed to correlate to utility payment

histories.

(b) A retail electric provider may not deny an applicant's

request to become a residential electric service customer on the

basis of the applicant's credit history or credit score, but may

use the applicant's utility payment data until the later of

January 1, 2007, or the date on which the price to beat is no

longer in effect in the geographic area in which the customer is

located.

(c) Notwithstanding Subsection (b), while a retail electric

provider is required to provide service to a geographic area as

the affiliated retail electric provider, the provider may not

deny an applicant's request to become a residential electric

service customer within that geographic area on the basis of the

applicant's credit history, credit score, or utility payment

data.

(d) After the date described in Subsection (b), a retail

electric provider, including an affiliated retail electric

provider, may not deny an applicant's request to become a

residential electric service customer on the basis of the

applicant's credit history, credit score, or utility payment data

but may use the applicant's electric bill payment history.

(e) A retail electric provider may not use a credit score, a

credit history, or utility payment data as the basis for

determining the price for month-to-month electric service or

electric service that includes a fixed price commitment of 12

months or less:

(1) for an existing residential customer; or

(2) in response to an applicant's request to become a

residential electric service customer.

(f) After the date described in Subsection (b), on request by a

customer or former customer in this state, a retail electric

provider or electric utility shall timely provide to the customer

or former customer bill payment history information with the

retail electric provider or electric utility during the preceding

12-month period. Bill payment history information may be obtained

by the customer or former customer once during each 12-month

period without charge. If additional copies of bill payment

history information are requested during a 12-month period, the

electric service provider may charge the customer or former

customer a reasonable fee for each copy.

(g) On request by a retail electric provider, another retail

electric provider or electric utility shall timely verify

information that purports to show a customer's service and bill

payment history with the retail electric provider or electric

utility.

(h) This section does not limit a retail electric provider's

authority to require a deposit or advance payment as a condition

of service.

(i) Notwithstanding Subsection (e), a retail electric provider

may provide rewards, benefits, or credits to residential electric

service customers on the basis of the customer's payment history

for retail electric service to that provider.

Added by Acts 2005, 79th Leg., Ch.

926, Sec. 1, eff. September 1, 2005.

Sec. 17.009. PROTECTION OF RESIDENTIAL TELEPHONE SERVICE

APPLICANTS AND CUSTOMERS. (a) A provider of basic local

telecommunications services and nonbasic network services may not

deny an applicant's request to become a residential customer on

the basis of the applicant's credit history or credit score.

(b) A provider of basic local telecommunications services and

nonbasic network services may not use a credit score or credit

history as the basis for determining price for service:

(1) for an existing residential customer; or

(2) in response to an applicant's request to become a

residential customer.

(c) This section does not limit the authority of a provider of

basic local telecommunications services and nonbasic network

services to require a deposit, advance payment, or credit limit

as a condition of service.

Added by Acts 2005, 79th Leg., Ch.

926, Sec. 1, eff. September 1, 2005.

SUBCHAPTER B. CERTIFICATION, REGISTRATION, AND REPORTING

REQUIREMENTS

Sec. 17.051. ADOPTION OF RULES. (a) The commission shall adopt

rules relating to certification, registration, and reporting

requirements for a certificated telecommunications utility, a

retail electric provider, or an electric utility, as well as all

telecommunications utilities that are not dominant carriers, pay

telephone providers, qualifying facilities that are selling

capacity into the wholesale or retail market, exempt wholesale

generators, and power marketers.

(b) The rules adopted under Subsections (a) and (c) shall be

consistent with and no less effective than federal law and may

not require the disclosure of highly sensitive competitive or

trade secret information.

(c) The commission shall adopt rules governing the local

registration of retail electric providers under Section 39.358.

Added by Acts 1999, 76th Leg., ch. 1579, Sec. 3, eff. Aug. 30,

1999. Amended by Acts 2003, 78th Leg., ch. 48, Sec. 1, eff. Sept.

1, 2003.

Sec. 17.052. SCOPE OF RULES. The commission may adopt and

enforce rules to:

(1) require certification or registration with the commission as

a condition of doing business in this state, except that this

requirement does not apply to municipally owned utilities;

(2) amend certificates or registrations to reflect changed

ownership and control;

(3) establish rules for customer service and protection;

(4) suspend or revoke certificates or registrations for repeated

violations of this chapter or commission rules, except that the

commission may not revoke a certificate of convenience and

necessity of an electric utility except as provided by Section

37.059 or a certificate of convenience and necessity of a

telecommunications utility except as provided by Section 54.008;

and

(5) order disconnection of a pay telephone service provider's

pay telephones or revocation of certification or registration for

repeated violations of this chapter or commission rules.

Added by Acts 1999, 76th Leg., ch. 1579, Sec. 3, eff. Aug. 30,

1999.

Sec. 17.053. REPORTS. The commission may require a

telecommunications service provider, a retail electric provider,

or an electric utility to submit reports to the commission

concerning any matter over which it has authority under this

chapter.

Added by Acts 1999, 76th Leg., ch. 1579, Sec. 3, eff. Aug. 30,

1999.

SUBCHAPTER C. CUSTOMER'S RIGHT TO CHOICE

Sec. 17.101. POLICY. It is the policy of this state that all

customers be protected from the unauthorized switching of a

telecommunications service provider, a retail electric provider,

or an electric utility selected by the customer to provide

service, where choice is permitted by law.

Added by Acts 1999, 76th Leg., ch. 1579, Sec. 3, eff. Aug. 30,

1999.

Sec. 17.102. RULES RELATING TO CHOICE. The commission shall

adopt and enforce rules that:

(1) ensure that customers are protected from deceptive practices

employed in obtaining authorizations of service and in the

verification of change orders, including negative option

marketing, sweepstakes, and contests that cause customers to

unknowingly change their telecommunications service provider,

retail electric provider, or electric utility, where choice is

permitted by law;

(2) provide for clear, easily understandable identification, in

each bill sent to a customer, of all telecommunications service

providers, retail electric providers, or electric utilities

submitting charges on the bill;

(3) ensure that every service provider submitting charges on the

bill is clearly and easily identified on the bill along with its

services, products, and charges, using defined terms as required

by commission rules adopted under Section 17.003;

(4) provide that unauthorized changes in service be remedied at

no cost to the customer within a period established by the

commission;

(5) require refunds or credits to the customer in the event of

an unauthorized change; and

(6) provide for penalties for violations of commission rules

adopted under this section, including fines and revocation of

certificates or registrations, by this action denying the

certificated telecommunications utility, the retail electric

provider, or the electric utility the right to provide service in

this state, except that the commission may not revoke a

certificate of convenience and necessity of an electric utility

except as provided by Section 37.059 or a certificate of

convenience and necessity of a telecommunications utility except

as provided by Section 54.008.

Added by Acts 1999, 76th Leg., ch. 1579, Sec. 3, eff. Aug. 30,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

648, Sec. 3, eff. September 1, 2009.

SUBCHAPTER D. PROTECTION AGAINST UNAUTHORIZED CHARGES

Sec. 17.151. REQUIREMENTS FOR SUBMITTING CHARGES. (a) A

service provider, retail electric provider, or billing agent may

submit charges for a new product or service to be billed on a

customer's telephone or retail electric bill on or after the

effective date of this section only if:

(1) the service provider offering the product or service has

thoroughly informed the customer of the product or service being

offered, including all associated charges, and has explicitly

informed the customer that the associated charges for the product

or service will appear on the customer's telephone or electric

bill;

(2) the customer has clearly and explicitly consented to obtain

the product or service offered and to have the associated charges

appear on the customer's telephone or electric bill and the

consent has been verified as provided by Subsection (b);

(3) the service provider offering the product or service and any

billing agent for the service provider:

(A) has provided the customer with a toll-free telephone number

the customer may call and an address to which the customer may

write to resolve any billing dispute and to answer questions; and

(B) has contracted with the billing utility to bill for products

and services on the billing utility's bill as provided by

Subsection (c); and

(4) the service provider, retail electric provider, or billing

agent uses defined terms on the bill as required by commission

rules adopted under Section 17.003.

(b) The customer consent required by Subsection (a)(2) must be

verified by the service provider offering the product or service

by authorization from the customer. A record of the customer

consent, including verification, must be maintained by the

service provider offering the product or service for a period of

at least 24 months immediately after the consent and verification

have been obtained. The method of obtaining customer consent and

verification must include one or more of the following:

(1) written authorization from the customer;

(2) toll-free electronic authorization placed from the telephone

number that is the subject of the product or service;

(3) oral authorization obtained by an independent third party;

or

(4) any other method of authorization approved by the commission

or the Federal Communications Commission.

(c) The contract required by Subsection (a)(3)(B) must include

the service provider's name, business address, and business

telephone number and shall be maintained by the billing utility

for as long as the billing for the products and services

continues and for the 24 months immediately following the

permanent discontinuation of the billing.

(d) A service provider offering a product or service to be

charged on a customer's telephone or electric bill and any

billing agent for the service provider may not use any

fraudulent, unfair, misleading, deceptive, or anticompetitive

marketing practice to obtain customers, including the use of

negative option marketing, sweepstakes, and contests.

(e) Unless verification is required by federal law or rules

implementing federal law, Subsection (b) does not apply to

customer-initiated transactions with a certificated

telecommunications provider or an electric utility for which the

service provider has the appropriate documentation.

(f) If a service provider is notified by a billing utility that

a customer has reported to the billing utility that a charge made

by the service provider is unauthorized, the service provider

shall cease to charge the customer for the unauthorized product

or service.

(g) This section does not apply to message telecommunications

services charges that are initiated by dialing 1+, 0+, 0-,

1010XXX, or collect calls and charges for video services if the

service provider has the necessary call detail record to

establish the billing for the call or service.

Added by Acts 1999, 76th Leg., ch. 1579, Sec. 3, eff. Aug. 30,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

648, Sec. 4, eff. September 1, 2009.

Sec. 17.152. RESPONSIBILITIES OF BILLING UTILITY. (a) If a

customer's telephone or retail electric bill is charged for any

product or service without proper customer consent or

verification, the billing utility, on its knowledge or

notification of any unauthorized charge, shall promptly, not

later than 45 days after the date of knowledge or notification of

the charge:

(1) notify the service provider to cease charging the customer

for the unauthorized product or service;

(2) remove any unauthorized charge from the customer's bill;

(3) refund or credit to the customer all money that has been

paid by the customer for any unauthorized charge, and if the

unauthorized charge is not adjusted within three billing cycles,

shall pay interest on the amount of the unauthorized charge;

(4) on the customer's request, provide the customer with all

billing records under its control related to any unauthorized

charge within 15 business days after the date of the removal of

the unauthorized charge from the customer's bill; and

(5) maintain for at least 24 months a record of every customer

who has experienced any unauthorized charge for a product or

service on the customer's telephone or electric bill and who has

notified the billing utility of the unauthorized charge.

(b) A record required by Subsection (a)(5) shall contain for

each unauthorized charge:

(1) the name of the service provider that offered the product or

service;

(2) any affected telephone numbers or addresses;

(3) the date the customer requested that the billing utility

remove the unauthorized charge;

(4) the date the unauthorized charge was removed from the

customer's telephone or electric bill; and

(5) the date any money that the customer paid for the

unauthorized charges was refunded or credited to the customer.

(c) A billing utility may not:

(1) disconnect or terminate telecommunications or electric

service to any customer for nonpayment of an unauthorized charge;

or

(2) file an unfavorable credit report against a customer who has

not paid charges the customer has alleged were unauthorized

unless the dispute regarding the unauthorized charge is

ultimately resolved against the customer, except that the

customer shall remain obligated to pay any charges that are not

in dispute, and this subsection does not apply to those

undisputed charges.

Added by Acts 1999, 76th Leg., ch. 1579, Sec. 3, eff. Aug. 30,

1999.

Sec. 17.153. RECORDS OF DISPUTED CHARGES. (a) Every service

provider shall maintain a record of every disputed charge for a

product or service placed on a customer's bill.

(b) The record required under Subsection (a) shall contain for

every disputed charge:

(1) any affected telephone numbers or addresses;

(2) the date the customer requested that the billing utility

remove the unauthorized charge;

(3) the date the unauthorized charge was removed from the

customer's telephone or retail electric bill; and

(4) the date action was taken to refund or credit to the

customer any money that the customer paid for the unauthorized

charges.

(c) The record required by Subsection (a) shall be maintained

for at least 24 months following the completion of all steps

required by Section 17.152(a).

Added by Acts 1999, 76th Leg., ch. 1579, Sec. 3, eff. Aug. 30,

1999.

Sec. 17.154. NOTICE. (a) A billing utility shall provide

notice of a customer's rights under this section in the manner

prescribed by the commission.

(b) Notice of a customer's rights must be provided by mail to

each residential and retail business customer within 60 days of

the effective date of this section or by inclusion in the

publication of the telephone directory next following the

effective date of this section. In addition, each billing utility

shall send the notice to new customers at the time service is

initiated or to any customer at that customer's request.

Added by Acts 1999, 76th Leg., ch. 1579, Sec. 3, eff. Aug. 30,

1999.

Sec. 17.155. PROVIDING COPY OF RECORDS. A billing utility shall

provide a copy of records maintained under Sections 17.151(c),

17.152, and 17.154 to the commission staff on request. A service

provider shall provide a copy of records maintained under

Sections 17.151(b) and 17.153 to the commission on request.

Added by Acts 1999, 76th Leg., ch. 1579, Sec. 3, eff. Aug. 30,

1999.

Sec. 17.156. VIOLATIONS. (a) If the commission finds that a

billing utility violated this subchapter, the commission may

implement penalties and other enforcement actions under Chapter

15.

(b) If the commission finds that any other service provider or

billing agent subject to this subchapter has violated this

subchapter or has knowingly provided false information to the

commission on matters subject to this subchapter, the commission

may enforce the provisions of Chapter 15 against the service

provider or billing agent as if it were regulated by the

commission.

(c) Neither the authority granted under this section nor any

other provision of this subchapter shall be construed to grant

the commission jurisdiction to regulate service providers or

billing agents who are not otherwise subject to commission

regulation, other than as specifically provided by this chapter.

(d) If the commission finds that a billing utility or service

provider repeatedly violates this subchapter, the commission may,

if the action is consistent with the public interest, suspend,

restrict, or revoke the registration or certificate of the

telecommunications service provider, retail electric provider, or

electric utility, by this action denying the telecommunications

service provider, retail electric provider, or electric utility

the right to provide service in this state, except that the

commission may not revoke a certificate of convenience and

necessity of an electric utility except as provided by Section

37.059 or a certificate of convenience and necessity of a

telecommunications utility except as provided by Section 54.008.

(e) If the commission finds that a service provider or billing

agent has repeatedly violated any provision of this subchapter,

the commission may order the billing utility to terminate billing

and collection services for that service provider or billing

agent.

(f) Nothing in this subchapter shall be construed to preclude a

billing utility from taking action on its own to terminate or

restrict its billing and collection services.

Added by Acts 1999, 76th Leg., ch. 1579, Sec. 3, eff. Aug. 30,

1999.

Sec. 17.157. DISPUTES. (a) The commission may resolve disputes

between a retail customer and a billing utility, service

provider, telecommunications utility, retail electric provider,

or electric utility.

(b) In exercising its authority under Subsection (a), the

commission may:

(1) order a billing utility, service provider, retail electric

provider, or electric utility to produce information or records;

(2) require that all contracts, bills, and other communications

from a billing utility, service provider, retail electric

provider, or electric utility display a working toll-free

telephone number that customers may call with complaints and

inquiries;

(3) require a billing utility, service provider, retail electric

provider, or electric utility to refund or credit overcharges or

unauthorized charges with interest if the billing utility,

service provider, retail electric provider, or electric utility

has failed to comply with commission rules or a contract with the

customer;

(4) order appropriate relief to ensure that a customer's choice

of a telecommunications service provider, a retail electric

provider, or an electric utility that encompasses a geographic

area in which more than one provider has been certificated is

honored;

(5) require the continuation of service to a residential or

small commercial customer while a dispute is pending regarding

charges the customer has alleged were unauthorized; and

(6) investigate an alleged violation.

(c) The commission shall adopt procedures for the resolution of

disputes in a timely manner, which in no event shall exceed 60

days.

Added by Acts 1999, 76th Leg., ch. 1579, Sec. 3, eff. Aug. 30,

1999.

Sec. 17.158. CONSISTENCY WITH FEDERAL LAW. Rules adopted by the

commission under this subchapter shall be consistent with and not

more burdensome than applicable federal laws and rules.

Added by Acts 1999, 76th Leg., ch. 1579, Sec. 3, eff. Aug. 30,

1999.



CHAPTER 31. GENERAL PROVISIONS

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE B. ELECTRIC UTILITIES

CHAPTER 31. GENERAL PROVISIONS

Sec. 31.001. LEGISLATIVE FINDINGS; PURPOSE OF SUBTITLE. (a)

This subtitle is enacted to protect the public interest inherent

in the rates and services of electric utilities. The purpose of

this subtitle is to establish a comprehensive and adequate

regulatory system for electric utilities to assure rates,

operations, and services that are just and reasonable to the

consumers and to the electric utilities.

(b) Electric utilities are by definition monopolies in many of

the services provided and areas they serve. As a result, the

normal forces of competition that regulate prices in a free

enterprise society do not always operate. Public agencies

regulate electric utility rates, operations, and services, except

as otherwise provided by this subtitle.

(c) The wholesale electric industry, through federal

legislative, judicial, and administrative actions, is becoming a

more competitive industry that does not lend itself to

traditional electric utility regulatory rules, policies, and

principles. As a result, the public interest requires that rules,

policies, and principles be formulated and applied to protect the

public interest in a more competitive marketplace. The

development of a competitive wholesale electric market that

allows for increased participation by electric utilities and

certain nonutilities is in the public interest.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 31.002. DEFINITIONS. In this subtitle:

(1) "Affiliated power generation company" means a power

generation company that is affiliated with or the successor in

interest of an electric utility certificated to serve an area.

(2) "Affiliated retail electric provider" means a retail

electric provider that is affiliated with or the successor in

interest of an electric utility certificated to serve an area.

(3) "Aggregation" includes the following:

(A) the purchase of electricity from a retail electric provider,

a municipally owned utility, or an electric cooperative by an

electricity customer for its own use in multiple locations,

provided that an electricity customer may not avoid any

nonbypassable charges or fees as a result of aggregating its

load; or

(B) the purchase of electricity by an electricity customer as

part of a voluntary association of electricity customers,

provided that an electricity customer may not avoid any

nonbypassable charges or fees as a result of aggregating its

load.

(4) "Customer choice" means the freedom of a retail customer to

purchase electric services, either individually or through

voluntary aggregation with other retail customers, from the

provider or providers of the customer's choice and to choose

among various fuel types, energy efficiency programs, and

renewable power suppliers.

(5) "Electric Reliability Council of Texas" or "ERCOT" means the

area in Texas served by electric utilities, municipally owned

utilities, and electric cooperatives that is not synchronously

interconnected with electric utilities outside the state.

(6) "Electric utility" means a person or river authority that

owns or operates for compensation in this state equipment or

facilities to produce, generate, transmit, distribute, sell, or

furnish electricity in this state. The term includes a lessee,

trustee, or receiver of an electric utility and a recreational

vehicle park owner who does not comply with Subchapter C, Chapter

184, with regard to the metered sale of electricity at the

recreational vehicle park. The term does not include:

(A) a municipal corporation;

(B) a qualifying facility;

(C) a power generation company;

(D) an exempt wholesale generator;

(E) a power marketer;

(F) a corporation described by Section 32.053 to the extent the

corporation sells electricity exclusively at wholesale and not to

the ultimate consumer;

(G) an electric cooperative;

(H) a retail electric provider;

(I) this state or an agency of this state; or

(J) a person not otherwise an electric utility who:

(i) furnishes an electric service or commodity only to itself,

its employees, or its tenants as an incident of employment or

tenancy, if that service or commodity is not resold to or used by

others;

(ii) owns or operates in this state equipment or facilities to

produce, generate, transmit, distribute, sell, or furnish

electric energy to an electric utility, if the equipment or

facilities are used primarily to produce and generate electric

energy for consumption by that person; or

(iii) owns or operates in this state a recreational vehicle park

that provides metered electric service in accordance with

Subchapter C, Chapter 184.

(7) "Exempt wholesale generator" means a person who is engaged

directly or indirectly through one or more affiliates exclusively

in the business of owning or operating all or part of a facility

for generating electric energy and selling electric energy at

wholesale and who:

(A) does not own a facility for the transmission of electricity,

other than an essential interconnecting transmission facility

necessary to effect a sale of electric energy at wholesale; and

(B) has:

(i) applied to the Federal Energy Regulatory Commission for a

determination under 15 U.S.C. Section 79z-5a; or

(ii) registered as an exempt wholesale generator as required by

Section 35.032.

(8) "Freeze period" means the period beginning on January 1,

1999, and ending on December 31, 2001.

(9) "Independent system operator" means an entity supervising

the collective transmission facilities of a power region that is

charged with nondiscriminatory coordination of market

transactions, systemwide transmission planning, and network

reliability.

(10) "Power generation company" means a person that:

(A) generates electricity that is intended to be sold at

wholesale;

(B) does not own a transmission or distribution facility in this

state other than an essential interconnecting facility, a

facility not dedicated to public use, or a facility otherwise

excluded from the definition of "electric utility" under this

section; and

(C) does not have a certificated service area, although its

affiliated electric utility or transmission and distribution

utility may have a certificated service area.

(11) "Power marketer" means a person who:

(A) becomes an owner of electric energy in this state for the

purpose of selling the electric energy at wholesale;

(B) does not own generation, transmission, or distribution

facilities in this state;

(C) does not have a certificated service area; and

(D) has:

(i) been granted authority by the Federal Energy Regulatory

Commission to sell electric energy at market-based rates; or

(ii) registered as a power marketer under Section 35.032.

(12) "Power region" means a contiguous geographical area which

is a distinct region of the North American Electric Reliability

Council.

(13) "Qualifying cogenerator" and "qualifying small power

producer" have the meanings assigned those terms by 16 U.S.C.

Sections 796(18)(C) and 796(17)(D). A qualifying cogenerator that

provides electricity to the purchaser of the cogenerator's

thermal output is not for that reason considered to be a retail

electric provider or a power generation company.

(14) "Qualifying facility" means a qualifying cogenerator or

qualifying small power producer.

(15) "Rate" includes a compensation, tariff, charge, fare, toll,

rental, or classification that is directly or indirectly

demanded, observed, charged, or collected by an electric utility

for a service, product, or commodity described in the definition

of electric utility in this section and a rule, practice, or

contract affecting the compensation, tariff, charge, fare, toll,

rental, or classification that must be approved by a regulatory

authority.

(16) "Retail customer" means the separately metered end-use

customer who purchases and ultimately consumes electricity.

(17) "Retail electric provider" means a person that sells

electric energy to retail customers in this state. A retail

electric provider may not own or operate generation assets.

(18) "Separately metered" means metered by an individual meter

that is used to measure electric energy consumption by a retail

customer and for which the customer is directly billed by a

utility, retail electric provider, electric cooperative, or

municipally owned utility.

(19) "Transmission and distribution utility" means a person or

river authority that owns or operates for compensation in this

state equipment or facilities to transmit or distribute

electricity, except for facilities necessary to interconnect a

generation facility with the transmission or distribution

network, a facility not dedicated to public use, or a facility

otherwise excluded from the definition of "electric utility"

under this section, in a qualifying power region certified under

Section 39.152, but does not include a municipally owned utility

or an electric cooperative.

(20) "Transmission service" includes construction or enlargement

of facilities, transmission over distribution facilities, control

area services, scheduling resources, regulation services,

reactive power support, voltage control, provision of operating

reserves, and any other associated electrical service the

commission determines appropriate, except that, on and after the

implementation of customer choice, control area services,

scheduling resources, regulation services, provision of operating

reserves, and reactive power support, voltage control, and other

services provided by generation resources are not "transmission

service."

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 11, eff. Sept. 1,

1999.

Sec. 31.003. REPORT ON SCOPE OF COMPETITION. (a) Before

January 15 of each odd-numbered year, the commission shall report

to the legislature on the scope of competition in electric

markets and the effect of competition and industry restructuring

on customers in both competitive and noncompetitive markets.

(b) The report under this section must include:

(1) an assessment of the effect of competition on the rates and

availability of electric services for residential and small

commercial customers;

(2) a summary of commission action over the preceding two years

that reflects changes in the scope of competition in regulated

electric markets; and

(3) recommendations to the legislature for legislation that the

commission finds appropriate to promote the public interest in

the context of a partially competitive electric market.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 31.004. ENERGY-EFFICIENT SCHOOL FACILITIES. (a) The

commission may serve as a resource center to assist school

districts in developing energy-efficient facilities.

(b) As a resource center under this section, the commission may:

(1) present programs to school districts relating to managing

energy, training school-plant operators, and designing

energy-efficient buildings;

(2) provide school districts with technical assistance in

managing energy;

(3) collect and distribute information relating to energy

management in school facilities; and

(4) offer energy resource workshops to educators and make

available to educators a film library on energy-related matters

and energy education lesson packages.

(c) The commission shall provide information to school districts

regarding how a school district may finance the installation of

solar electric generation panels for school district buildings.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

939, Sec. 18, eff. September 1, 2007.

Sec. 31.005. CUSTOMER-OPTION PROGRAMS. (a) This section

applies to:

(1) a municipally owned electric utility;

(2) an electric cooperative;

(3) an electric utility;

(4) a power marketer;

(5) a retail electric provider; and

(6) a transmission and distribution utility.

(b) An entity to which this section applies shall consider

establishing customer-option programs that encourage the

reduction of air contaminant emissions, such as:

(1) an appliance retirement and recycling program;

(2) a solar water heating market transformation program;

(3) an air conditioning tune-up program;

(4) a program that allows the use of on-site energy storage as

an eligible efficiency measure in existing programs;

(5) a program that encourages the deployment of advanced

electricity meters;

(6) a program that encourages the installation of cool roofing

materials;

(7) a program that establishes lighting limits;

(8) a distributed energy generation technology program; and

(9) a program that encourages the use of high-efficiency

building distribution transformers and variable air volume fan

controls.

Added by Acts 2005, 79th Leg., Ch.

1095, Sec. 6, eff. September 1, 2005.



CHAPTER 32. JURISDICTION AND POWERS OF COMMISSION AND OTHER REGULATORY AUTHORITIES

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE B. ELECTRIC UTILITIES

CHAPTER 32. JURISDICTION AND POWERS OF COMMISSION AND OTHER

REGULATORY AUTHORITIES

SUBCHAPTER A. COMMISSION JURISDICTION

Sec. 32.001. COMMISSION JURISDICTION. (a) Except as provided

by Section 32.002, the commission has exclusive original

jurisdiction over the rates, operations, and services of an

electric utility in:

(1) areas outside a municipality; and

(2) areas inside a municipality that surrenders its jurisdiction

to the commission under Section 33.002.

(b) The commission has exclusive appellate jurisdiction to

review an order or ordinance of a municipality exercising

exclusive original jurisdiction under this subtitle.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 32.0015. REGULATION OF SUCCESSOR ELECTRIC UTILITY OR

ELECTRIC COOPERATIVE. If an electric utility purchases,

acquires, merges, or consolidates with or acquires 50 percent or

more of the stock of an electric utility or electric cooperative,

the commission shall regulate the successor electric utility or

electric cooperative in the same manner that the commission would

regulate the entity that was subject to the stricter regulation

before the purchase, acquisition, merger, or consolidation.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 12, eff. Sept. 1,

1999.

Sec. 32.002. LIMITATION ON COMMISSION JURISDICTION. Except as

otherwise provided by this title, this subtitle does not

authorize the commission to:

(1) regulate or supervise a rate or service of a municipally

owned utility; or

(2) affect the jurisdiction, power, or duty of a municipality

exercising exclusive original jurisdiction in that municipality's

regulation and supervision of an electric utility in the

municipality.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 32.003. EXEMPT AREA JURISDICTION. Notwithstanding an

election under Subchapter A, Chapter 33, by a municipality on the

issue of surrendering its jurisdiction, the commission may:

(1) consider an electric utility's revenues and return on

investment in an area exempt from commission regulation in

establishing rates and charges in an area that is not exempt from

commission regulation; and

(2) exercise necessary powers to give effect to an order under

this title for the benefit of an area that is not exempt from

commission regulation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 32.004. ASSISTANCE TO MUNICIPALITY. On request of a

municipality, the commission may advise and assist the

municipality with respect to a question or proceeding arising

under this title. Assistance provided by the commission may

include aid to a municipality on a matter pending before the

commission, a court, or the municipality's governing body, such

as making a staff member available as a witness or otherwise

providing evidence to the municipality.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. EXEMPTIONS FROM COMMISSION JURISDICTION

Sec. 32.051. EXEMPTION OF RIVER AUTHORITY FROM WHOLESALE RATE

REGULATION. Notwithstanding any other provision of this title,

the commission may not directly or indirectly regulate revenue

requirements, rates, fuel costs, fuel charges, or fuel

acquisitions that are related to the generation and sale of

electricity at wholesale, and not to ultimate consumers, by a

river authority operating a steam generating plant on or before

January 1, 1999.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 13, eff. Sept. 1,

1999.

Sec. 32.052. ABILITY OF CERTAIN RIVER AUTHORITIES TO CONSTRUCT

IMPROVEMENTS. A river authority operating a steam generating

plant on or before January 1, 1999, may acquire, finance,

construct, rebuild, repower, and use new or existing power

plants, equipment, transmission lines, or other assets to sell

electricity exclusively at wholesale to:

(1) a purchaser in San Saba, Llano, Burnet, Travis, Bastrop,

Blanco, Colorado, or Fayette County; or

(2) a purchaser in an area served by the river authority on

January 1, 1975.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 13, eff. Sept. 1,

1999.

Sec. 32.053. ABILITY OF CERTAIN RIVER AUTHORITY AFFILIATES TO

CONSTRUCT IMPROVEMENTS. (a) This section applies only to a

corporation that:

(1) sells electricity exclusively at wholesale, and not to

ultimate consumers;

(2) is authorized by Chapter 152, Water Code; and

(3) acts on behalf of a river authority.

(b) Notwithstanding a river authority's enabling legislation or

Chapter 152, Water Code, a corporation may:

(1) acquire, finance, construct, rebuild, repower, operate, or

sell a facility directly related to the generation of

electricity;

(2) sell, at wholesale only, the output of the facility to a

purchaser, other than an ultimate consumer, at any location in

this state; and

(3) purchase and sell electricity, at wholesale only, to a

purchaser, other than an ultimate consumer, at any location in

this state.

(c) This subchapter does not prevent a corporation from

purchasing transmission and related services from a river

authority.

(d) Except as provided by this section, the development,

financing, ownership, and operation of a facility by a

corporation is subject to all other applicable laws.

(e) The property, gross receipts, and income of a corporation

acting on behalf of a river authority under this section are

subject to, and the corporation shall pay, taxes and assessments

of the federal government, this state, a political subdivision of

this state, or a taxing district of this state on the same basis

as an exempt wholesale generator.

(f) The proceeds from the sale of bonds or other obligations the

interest on which is exempt from taxation and that are issued by

a corporation or river authority subject to this section, other

than a bond or obligation available to an investor-owned utility

or exempt wholesale generator, may not be used by the corporation

to finance the construction or acquisition of or the rebuilding

or repowering of a facility for the generation of electricity by

the corporation.

(g) Notwithstanding any other law, the board of directors of a

river authority may sell, lease, loan, or otherwise transfer

some, all, or substantially all of the electric generation

property of the river authority to a nonprofit corporation

authorized under this section or Chapter 152, Water Code. The

property transfer shall be made under terms and conditions

approved by the board of directors of the river authority.

(h) Subsections (a)-(f) do not apply to a corporation created

under Chapter 152, Water Code, to serve an area described in

Section 32.052.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 14, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 1420, Sec. 8.400, eff. Sept. 1,

2001.

Sec. 32.054. RESTRICTIONS ON AUTHORITY OF CORPORATIONS OR RIVER

AUTHORITY. (a) This subchapter does not authorize a river

authority to acquire, install, construct, make additions to, or

operate steam generating plants having an aggregate capacity

greater than 5,000 megawatts to serve a purchaser in the area

served by the river authority on January 1, 1975.

(b) A river authority or a corporation acting on behalf of a

river authority under this subchapter may provide retail service

only to a retail customer served by the river authority or

corporation on September 1, 1995.

(c) Except as provided by this subchapter, this subchapter does

not limit a power granted a river authority in its enabling

legislation or other applicable law.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. REQUIRED REPORTS AND FILINGS

Sec. 32.101. TARIFF FILINGS. (a) An electric utility shall

file with each regulatory authority a tariff showing each rate

that is:

(1) subject to the regulatory authority's original or appellate

jurisdiction; and

(2) in effect for a utility service, product, or commodity

offered by the utility.

(b) The electric utility shall file as a part of the tariff

required under Subsection (a) each rule that relates to or

affects:

(1) a rate of the utility; or

(2) a utility service, product, or commodity furnished by the

electric utility.

(c) The commission shall consider customer names and addresses,

prices, individual customer contracts, and expected load and

usage data as highly sensitive trade secrets. That information is

not subject to disclosure under Chapter 552, Government Code.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 32.102. DEPRECIATION ACCOUNT. The commission shall require

each electric or municipally owned utility to carry a proper and

adequate depreciation account in accordance with:

(1) the rates and methods prescribed by the commission under

Section 36.056; and

(2) any other rule the commission adopts.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 32.103. ACCOUNTS OF PROFITS AND LOSSES. An electric or

municipally owned utility shall keep separate accounts showing

profits or losses from the sale or lease of merchandise,

including an appliance, a fixture, or equipment.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 32.104. REPORT OF CERTAIN EXPENSES. A regulatory authority

may require an electric utility to annually report the utility's

expenditures for:

(1) business gifts and entertainment; and

(2) advertising or public relations, including expenditures for

institutional and consumption-inducing purposes.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 33. JURISDICTION AND POWERS OF MUNICIPALITY

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE B. ELECTRIC UTILITIES

CHAPTER 33. JURISDICTION AND POWERS OF MUNICIPALITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 33.001. MUNICIPAL JURISDICTION. (a) To provide fair,

just, and reasonable rates and adequate and efficient services,

the governing body of a municipality has exclusive original

jurisdiction over the rates, operations, and services of an

electric utility in areas in the municipality, subject to the

limitations imposed by this title.

(b) Notwithstanding Subsection (a), the governing body of a

municipality shall not have jurisdiction over the BPL system, BPL

services, telecommunications using BPL services, or the rates,

operations, or services of the electric utility or transmission

and distribution utility to the extent that such rates,

operations, or services are related, wholly or partly, to the

construction, maintenance, or operation of a BPL system used to

provide BPL services to affiliated or unaffiliated entities.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 1, eff. September 7, 2005.

Sec. 33.002. SURRENDER OF MUNICIPAL JURISDICTION TO COMMISSION.

(a) A municipality shall regulate all local utility service in

the municipality until the commission assumes jurisdiction over a

local utility under this subtitle.

(b) A municipality may elect to have the commission exercise

exclusive original jurisdiction over electric utility rates,

operations, and services in the municipality by ordinance or by

submitting the question of the surrender of its jurisdiction to

the voters at a municipal election.

(c) The governing body of a municipality shall submit at a

municipal election the question of surrendering its jurisdiction

to the commission if the governing body receives a petition

signed by a number of qualified voters of the municipality equal

to at least the lesser of 20,000 or 10 percent of the number of

voters voting in the last preceding general election in the

municipality.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.003. REINSTATEMENT OF MUNICIPAL JURISDICTION. (a) A

municipality that surrenders its jurisdiction to the commission

may at any time reinstate its jurisdiction by a vote of the

electorate.

(b) A municipality that reinstates its jurisdiction under

Subsection (a) may not surrender that jurisdiction before the

fifth anniversary of the date of the election in which the

municipality elected to reinstate its jurisdiction.

(c) A municipality may not, by a vote of the electorate,

reinstate the jurisdiction of the governing body during the time

a case involving the municipality is pending before the

commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.004. AREA EXEMPT FROM COMMISSION REGULATION. (a) If a

municipality does not surrender its jurisdiction, local utility

service in the municipality is exempt from regulation by the

commission under this subtitle to the extent that this subtitle

applies to local service.

(b) The municipality may exercise in the exempt area the same

regulatory powers under the same standards and rules as the

commission or under other consistent standards and rules.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.005. EXEMPT AREA REPORTING. (a) An electric utility

serving an area exempt from commission regulation is subject to

the reporting requirements of this title.

(b) A report must be filed with:

(1) the governing body of the municipality; and

(2) the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.006. COMMISSION POWERS IN NONEXEMPT AREAS. This

subchapter does not limit the duty and power of the commission to

regulate the service and rates of a municipally regulated

electric utility for service provided to another area in this

state.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.007. ALLOWABLE CHARGES. A municipality that performs a

regulatory function under this title may make each charge that is

authorized by:

(1) this title; or

(2) the applicable franchise agreement.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.008. FRANCHISE CHARGES. (a) Following the end of the

freeze period for a municipality that has been served by an

electric utility, and following the date a municipally owned

utility or an electric cooperative has implemented customer

choice for a municipality that has been served by that

municipally owned utility or electric cooperative, a municipality

may impose on an electric utility, transmission and distribution

utility, municipally owned utility, or electric cooperative, as

appropriate, that provides distribution service within the

municipality a reasonable charge as specified in Subsection (b)

for the use of a municipal street, alley, or public way to

deliver electricity to a retail customer. A municipality may not

impose a charge on:

(1) an electric utility, or transmission and distribution

utility, municipally owned utility, or electric cooperative for

electric service provided outside the municipality;

(2) a qualifying facility;

(3) an exempt wholesale generator;

(4) a power marketer;

(5) a retail electric provider;

(6) a power generation company;

(7) a person that generates electricity on and after January 1,

2002; or

(8) an aggregator, as that term is defined by Section 39.353.

(b) If a municipality collected a charge or fee for a franchise

to use a municipal street, alley, or public way from an electric

utility, a municipally owned utility, or an electric cooperative

before the end of the freeze period, the municipality, after the

end of the freeze period or after implementation of customer

choice by the municipally owned utility or electric cooperative,

as appropriate, is entitled to collect from each electric

utility, transmission and distribution utility, municipally owned

utility, or electric cooperative that uses the municipality's

streets, alleys, or public ways to provide distribution service a

charge based on each kilowatt hour of electricity delivered by

the utility to each retail customer whose consuming facility's

point of delivery is located within the municipality's

boundaries. The charge imposed shall be equal to the total

electric franchise fee revenue due the municipality from electric

utilities, municipally owned utilities, or electric cooperatives,

as appropriate, for calendar year 1998 divided by the total

kilowatt hours delivered during 1998 by the applicable electric

utility, municipally owned utility, or electric cooperative to

retail customers whose consuming facilities' points of delivery

were located within the municipality's boundaries. The

compensation a municipality may collect from each electric

utility, transmission and distribution utility, municipally owned

utility, or electric cooperative providing distribution service

shall be equal to the charge per kilowatt hour determined for

1998 multiplied times the number of kilowatt hours delivered

within the municipality's boundaries.

(c) The municipal franchise charges authorized by this section

shall be considered a reasonable and necessary operating expense

of each electric utility, transmission and distribution utility,

municipally owned utility, or electric cooperative that is

subject to a charge under this section. The charge shall be

included in the nonbypassable delivery charges that a customer's

retail electric provider must pay under Section 39.107 to the

utility serving the customer.

(d) The municipal franchise charges authorized by this section

are in lieu of any franchise charges or fees payable under a

franchise agreement in effect before the expiration of the freeze

period or, as appropriate, before the implementation of customer

choice by a municipally owned utility or electric cooperative.

Except as otherwise provided by this section, this section does

not affect a provision of a franchise agreement in effect before

the end of the freeze period or, as appropriate, before the

implementation of customer choice by a municipally owned utility

or electric cooperative.

(e) A municipality may conduct an audit or other inquiry or may

pursue any cause of action in relation to an electric utility's,

transmission and distribution utility's, municipally owned

utility's, or electric cooperative's payment of charges

authorized by this section only if such audit, inquiry, or

pursuit of a cause of action concerns a payment made less than

two years before commencement of such audit, inquiry, or pursuit

of a cause of action; provided, however, that this subsection

does not apply to an audit, inquiry, or cause of action commenced

before September 1, 1999. An electric utility, transmission and

distribution utility, municipally owned utility, or electric

cooperative shall, on request of the municipality in connection

with a municipal audit, identify the service provider and the

type of service delivered for any service in addition to

electricity delivered directly to retail customers through the

utility's electricity-conducting facilities that are located in

the municipality's streets, alleys, or public ways and for which

the utility receives compensation.

(f) Notwithstanding any other provision of this section, on the

expiration of a franchise agreement existing on September 1,

1999, an electric utility, transmission and distribution utility,

municipally owned utility, or electric cooperative and a

municipality may mutually agree to a different level of

compensation or to a different method for determining the amount

the municipality may charge for the use of a municipal street,

alley, or public way in connection with the delivery of

electricity at retail within the municipality.

(g) After the end of the freeze period or after implementation

of customer choice by the municipally owned utility or electric

cooperative, as appropriate, a newly incorporated municipality or

a municipality that has not previously collected compensation for

the delivery of electricity at retail within the municipality may

adopt and collect compensation based on the same rate per

kilowatt hour that is collected by any other municipality in the

same county that is served by the same electric utility,

transmission and distribution utility, municipally owned utility,

or electric cooperative.

(h) In this section, "distribution service" means the delivery

of electricity to all retail customers.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 15, eff. Sept. 1,

1999.

SUBCHAPTER B. RATE DETERMINATION

Sec. 33.021. RATE DETERMINATION. (a) A municipality regulating

an electric utility under this subtitle shall require the utility

to submit information as necessary to make a reasonable

determination of rate base, expenses, investment, and rate of

return in the municipality.

(b) A municipality shall make a determination under Subsection

(a) using the procedures and requirements prescribed by this

title.

(c) A municipality shall retain personnel necessary to make the

determination of reasonable rates.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.022. CONSIDERATION OF REVENUES AND RETURN FROM NONEXEMPT

AREA. In establishing rates and charges in an area exempt from

commission regulation, the governing body may consider an

electric utility's revenues and return on investment in an area

that is not exempt from commission regulation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.023. RATEMAKING PROCEEDINGS. (a) The governing body of

a municipality participating in or conducting a ratemaking

proceeding may engage rate consultants, accountants, auditors,

attorneys, and engineers to:

(1) conduct investigations, present evidence, and advise and

represent the governing body; and

(2) assist the governing body with litigation in an electric

utility ratemaking proceeding before the governing body, a

regulatory authority, or a court.

(b) The electric utility in the ratemaking proceeding shall

reimburse the governing body of the municipality for the

reasonable cost of the services of a person engaged under

Subsection (a) to the extent the applicable regulatory authority

determines is reasonable.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.024. STATEMENT OF INTENT. (a) Not later than the 31st

day before the date an electric utility files a statement of

intent under Section 36.102, the electric utility shall provide

notice of intent to file the statement to each municipality

having original jurisdiction.

(b) Not later than the 30th day after the date a municipality

receives notice under Subsection (a), the municipality may

request that the electric utility file with the municipality a

statement of intent in accordance with Section 36.102.

(c) If requested by a municipality under Subsection (b), the

electric utility shall file the statement of intent with the

municipality at the same time the statement is filed with the

commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.025. MUNICIPAL STANDING. (a) A municipality has

standing in each case before the commission that relates to an

electric utility providing service in the municipality.

(b) A municipality's standing is subject to the right of the

commission to:

(1) determine standing in a case involving a retail service area

dispute that involves two or more electric utilities; and

(2) consolidate municipalities on an issue of common interest.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.026. JUDICIAL REVIEW. A municipality is entitled to

judicial review of a commission order relating to an electric

utility providing services in the municipality as provided by

Section 15.001.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. APPEAL OF MUNICIPAL ORDER

Sec. 33.051. APPEAL BY PARTY. A party to a rate proceeding

before a municipality's governing body may appeal the governing

body's decision to the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.052. APPEAL BY RESIDENTS. The residents of a

municipality may appeal to the commission the decision of the

municipality's governing body in a rate proceeding by filing with

the commission a petition for review signed by a number of

qualified voters of the municipality equal to at least the lesser

of 20,000 or 10 percent of the qualified voters of the

municipality.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.053. FILING OF APPEAL. (a) An appeal under this

subchapter is initiated by filing a petition for review with the

commission and serving a copy of the petition on each party to

the original rate proceeding.

(b) The appeal must be initiated not later than the 30th day

after the date of the final decision by the governing body of the

municipality.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.054. HEARING AND ORDER. (a) An appeal under this

subchapter, Subchapter D, or Subchapter E is de novo and based on

the test year presented to the municipality.

(b) The commission shall enter a final order establishing the

rates the commission determines the municipality should have set

in the ordinance to which the appeal applies.

(c) In a proceeding involving the rates of a municipally owned

utility, the commission must enter a final order on or before the

185th day after the date the appeal is perfected or the utility

files a rate application as prescribed by Section 33.104.

(d) In a proceeding in which a rate change is concurrently

sought from the commission under the commission's original

jurisdiction, the commission must enter a final order on or

before the later of the 120th day after the date the appeal is

perfected or the date final action must be taken in the

proceeding filed with the commission.

(e) In a proceeding not governed by Subsection (c) or (d), the

commission must enter a final order on or before the 185th day

after the date the appeal is perfected.

(f) If the commission fails to enter a final order before the

expiration of the applicable period prescribed by Subsections

(c)-(e), the rates proposed by the utility are considered to be

approved by the commission and take effect on the expiration of

that period.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.055. APPLICABILITY OF RATES. (a) Temporary or

permanent rates set by the commission are prospective and

observed from the date of the applicable commission order, except

an interim rate order necessary to effect uniform system-wide

rates or to provide an electric utility the opportunity to avoid

confiscation during the period beginning on the date a petition

for review is filed with the commission and ending on the date of

a final order establishing rates.

(b) The commission shall order interim rates on a prima facie

showing by the electric utility that it has experienced

confiscation during that period. The electric utility shall

refund or credit against future bills:

(1) money collected under the interim rates in excess of the

rate finally ordered; and

(2) interest on that money, at the current rate as determined by

the commission.

(c) In this section, "confiscation" includes negative cash flow

experienced by an electric utility at any time a rate case

proceeding is pending.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. PROVISIONS APPLICABLE TO APPEAL BY RATEPAYERS

OUTSIDE MUNICIPALITY

Sec. 33.101. APPEAL BY RATEPAYERS OUTSIDE MUNICIPALITY. (a)

The ratepayers of a municipally owned utility who are outside the

municipality may appeal to the commission an action of the

governing body of the municipality affecting the municipally

owned utility's rates by filing with the commission a petition

for review signed by a number of ratepayers served by the utility

outside the municipality equal to at least the lesser of 10,000

or five percent of those ratepayers.

(b) A petition for review is properly signed if signed by a

person or the spouse of a person in whose name residential

utility service is carried.

(c) For purposes of this section, each person who receives a

separate bill is a ratepayer. A person who receives more than one

bill may not be counted as more than one ratepayer.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.102. IDENTIFICATION OF RATEPAYERS OUTSIDE MUNICIPALITY.

(a) A municipality that owns a utility shall:

(1) disclose to any person, on request, the number of ratepayers

who reside outside the municipality; and

(2) provide to any person, on request, a list of the names and

addresses of the ratepayers who reside outside the municipality.

(b) The municipality may not charge a fee for disclosing the

information under Subsection (a)(1). The municipality may charge

a reasonable fee for providing information under Subsection

(a)(2).

(c) The municipality shall provide information requested under

Subsection (a)(1) by telephone or in writing, as preferred by the

person making the request.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.103. FILING OF APPEAL. (a) Not later than the 14th day

after the date a governing body of a municipality makes a final

decision, the municipality shall issue a written report stating

the effect of the decision on each class of ratepayer.

(b) An appeal under this subchapter is initiated by filing a

petition for review with the commission and serving a copy of the

petition on each party to the original rate proceeding.

(c) The appeal must be initiated not later than the 45th day

after the date the municipality issues the written report

required by Subsection (a).

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.104. RATE APPLICATION. Not later than the 90th day

after the date a petition for review is filed that complies with

Section 33.103, the municipality shall file with the commission a

rate application that complies in all material respects with the

rules and forms prescribed by the commission. The commission may,

for good cause shown, extend the period for filing a rate

application.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. RATE DETERMINATION AND APPEAL OF ORDERS OF CERTAIN

MUNICIPAL UTILITIES

Sec. 33.121. APPLICATION OF COMMISSION REVIEW. A municipally

owned utility is subject to this subchapter if the utility is a

utility:

(1) whose rates are appealed under Subchapter D;

(2) for which the commission orders a decrease in annual nonfuel

base revenues that exceeds the greater of $25,000,000 or 10

percent of the utility's nonfuel base revenues, as computed on a

total system basis without regard to the utility's municipal

boundaries and established in the appealed rate ordinance; and

(3) for which the commission finds that the rates paid by the

combined residential or other major customer class, other than a

class in which the municipality is the customer of the

municipally owned utility, are removed from cost-of-service

levels to the extent that, under the nonfuel base revenue

requirement adopted by the commission as computed on a total

system basis without regard to the municipality's boundaries, a

change in nonfuel base rate revenues in excess of 50 percent from

adjusted test year levels would be required to move that class to

a relative rate of return of unity (1.00 or 100 percent) under

the cost-of-service methodology adopted by the commission in an

appeal under Subchapter D.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.122. REVIEW OF CERTAIN RATE DECISIONS. (a) Except as

provided by Subsections (b)-(f), for a period of 10 years

beginning on the later of August 28, 1989, or the effective date

of the rate ordinance that is the subject of the commission's

final order invoking the application of this section, the

commission has appellate jurisdiction over the rates charged by

the municipally owned utility, both inside and outside the

municipality, in the same manner and subject to the same

commission powers and authority provided by this subtitle for an

electric utility.

(b) The commission has jurisdiction to review the cost

allocation and rate design methodologies adopted by the governing

body of a municipally owned utility subject to this section. If

the commission finds that the cost-of-service methodologies

result in rates that are unjust, unreasonable, or unreasonably

discriminatory, or unduly preferential to a customer class, the

commission may order the implementation of ratesetting

methodologies the commission finds reasonable.

(c) The commission shall ensure that a customer class, other

than a class in which the municipality is the customer of the

municipally owned utility, does not pay rates that result in a

relative rate of return of more than 115 percent under the

cost-of-service methodology found reasonable by the commission. A

customer class may not experience a percentage base rate increase

that is greater than 1-1/2 times the system average base

increase. In moving an above-cost class toward cost-of-service

levels, each class farthest above cost shall be moved

sequentially toward cost so that no above-cost class moves toward

cost until no other class is further removed from cost.

(d) A municipality subject to this section may design

residential rates, as a matter of intra-class rate design, to

accomplish reasonable energy conservation goals, notwithstanding

any other provision of this title.

(e) The commission's jurisdiction under this section may be

invoked by any party to a local rate proceeding required by this

section in the same manner as an appeal of the rates of an

electric utility under Section 33.051.

(f) The commission's jurisdiction under this section does not

extend to a municipally owned utility's:

(1) revenue requirements, whether base rate or fuel revenues;

(2) invested capital;

(3) return on invested capital;

(4) debt service coverage ratio; or

(5) level of transfer of revenues from the utility to the

municipality's general fund.

(g) The governing body of a municipally owned utility subject to

this section shall establish procedures similar to the procedures

of a municipality that retains original jurisdiction under

Section 33.001 to regulate an electric utility operating in the

municipality. The procedures must include a public hearing

process in which an affected ratepayer is granted party status on

request and is grouped for purposes of participation in

accordance with common or divergent interests, including the

particular interests of all-electric residential ratepayers and

residential ratepayers outside the municipality.

(h) This section does not require the governing body of a

municipality or the governing board of a municipally owned

utility subject to this section to adopt procedures that require

the use of the Texas Rules of Evidence, the Texas Rules of Civil

Procedure, or the presentation of sworn testimony or any other

form of sworn evidence.

(i) The governing body of a municipally owned utility subject to

this section shall appoint a consumer advocate to represent the

interests of residential and small commercial ratepayers in the

municipality's local rate proceedings. The consumer advocate's

reasonable costs of participating in a proceeding, including the

reasonable costs of ratemaking consultants and expert witnesses,

shall be funded by and recovered from residential and small

commercial ratepayers.

(j) The commission shall adopt rules applicable to a party to an

appeal under Subchapter D that provide for the public disclosure

of financial and in-kind contributions and expenditures related

to preparing and filing an appeal petition and preparing expert

testimony or legal representation for an appeal. A party or

customer who is a member of a party who makes a financial

contribution or in-kind contribution to assist in an appeal by

another party or customer class under Subchapter D shall be

required, on a finding of the commission to that effect, to pay

the municipally owned utility a penalty equivalent in amount to

two times the amount of the contribution.

(k) This section does not limit the right of a party or customer

to spend money to represent its own interests following the

filing of a petition with the commission under Subchapter D.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 33.123. REVIEW OF CERTAIN DECISIONS FOR RATES CHARGED

OUTSIDE MUNICIPALITY. (a) For a period of 10 years beginning on

the later of August 28, 1989, or the effective date of the rate

ordinance that is the subject of the commission's final order

invoking the application of this section, the commission has

appellate jurisdiction over the rates charged by the municipally

owned utility, outside the municipality, as provided by this

section.

(b) Except as otherwise provided by this section, a ratepayer of

a municipally owned utility subject to this section who resides

outside the municipality may appeal any action of the governing

body of a municipality affecting the rates charged by the

municipally owned utility outside the municipality by filing a

petition for review with the commission in the manner provided

for an appeal under Subchapter D. The petition must plainly

disclose that the cost of the appeal will be funded by a

surcharge on the monthly electric bills of ratepayers outside the

municipality as prescribed by the commission.

(c) After the commission approves the sufficiency of a petition,

the appellants shall submit to the office for approval a budget

itemizing the scope and expected cost of consultant services to

be purchased by the appellants in the appeal.

(d) Not later than the 120th day after the date the commission

enters its final order, the municipality shall assess a onetime

surcharge on a per capita basis among residential ratepayers who

reside outside the municipality to pay the reasonable consultant

and legal costs approved by the counsellor. The municipality

shall reimburse the appellants for incurred costs not later than

the 90th day after the date the commission enters its final

order.

(e) A municipality may not:

(1) include the costs associated with its defense of an appeal

under this section in the rates charged a ratepayer outside the

municipality; or

(2) if the municipality appeals an order entered by the

commission under this section, include the costs associated with

its appeal in the rates charged a ratepayer outside the

municipality.

(f) A ratepayer who brings an appeal under this section may not

receive funding for rate case expenses except from a residential

ratepayer who resides outside the municipality or from another

municipality inside whose boundaries the municipally owned

utility provides service. The commission shall adopt rules for

reporting financial and in-kind contributions in support of an

appeal under this section. If the commission finds that an

appellant has received contributions from a source other than

from a ratepayer who resides outside the municipality or from

another municipality, the appeal and each commission order

entered in the appeal are void.

(g) The commission has jurisdiction in an appeal under this

section to review and ensure that the revenue requirements of a

municipally owned utility subject to this section are reasonable.

The jurisdiction under this subsection does not extend to

regulating the use and level of a transfer of the utility's

revenues to the municipality's general fund.

(h) The commission has jurisdiction to review the cost

allocation and rate design methodologies adopted by the governing

body of a municipally owned utility subject to this section. If

the commission finds that the cost-of-service methodologies

result in rates that are unjust, unreasonable, or unreasonably

discriminatory or unduly preferential to a customer class, the

commission may order the implementation of ratesetting

methodologies the commission finds reasonable. The commission's

jurisdiction under this subsection does not include intra-class

residential rate design.

(i) An intervenor in an appeal under this section is limited to

presenting evidence on cost allocation and rate design

methodologies, except that an intervenor may present evidence in

support of the municipality on an issue related to utility

revenues.

(j) A ratepayer of a municipally owned utility subject to this

section who resides outside the municipality may elect to

petition for review under either this section or Subchapter D

when appealing a rate ordinance or other ratesetting action of

the governing body of a municipality.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 35. ALTERNATIVE ENERGY PROVIDERS

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE B. ELECTRIC UTILITIES

CHAPTER 35. ALTERNATIVE ENERGY PROVIDERS

SUBCHAPTER A. COMPETITION AND TRANSMISSION ACCESS IN THE

WHOLESALE MARKET

Sec. 35.001. DEFINITION. In this subchapter, "electric utility"

includes a municipally owned utility and an electric cooperative.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 16, eff. Sept. 1,

1999.

Sec. 35.002. RIGHT TO COMPETE AT WHOLESALE. A provider of

generation, including an electric utility affiliate, exempt

wholesale generator, and qualifying facility, may compete for the

business of selling power.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.003. PURCHASE FROM AFFILIATE; UNDUE PREFERENCE

PROHIBITED. (a) An electric utility may purchase power from an

affiliate in accordance with this title.

(b) An electric utility may not grant an undue preference to a

person in connection with the utility's purchase or sale of

electric energy at wholesale or other utility service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.004. PROVISION OF TRANSMISSION SERVICE. (a) An

electric utility or transmission and distribution utility that

owns or operates transmission facilities shall provide wholesale

transmission service at rates and terms, including terms of

access, that are comparable to the rates and terms of the

utility's own use of its system.

(b) The commission shall ensure that an electric utility or

transmission and distribution utility provides nondiscriminatory

access to wholesale transmission service for qualifying

facilities, exempt wholesale generators, power marketers, power

generation companies, retail electric providers, and other

electric utilities or transmission and distribution utilities.

(c) When an electric utility, electric cooperative, or

transmission and distribution utility provides wholesale

transmission service within ERCOT at the request of a third

party, the commission shall ensure that the utility recovers the

utility's reasonable costs in providing wholesale transmission

services necessary for the transaction from the entity for which

the transmission is provided so that the utility's other

customers do not bear the costs of the service.

(d) The commission shall price wholesale transmission services

within ERCOT based on the postage stamp method of pricing under

which a transmission-owning utility's rate is based on the ERCOT

utilities' combined annual costs of transmission divided by the

total demand placed on the combined transmission systems of all

such transmission-owning utilities within a power region. An

electric utility subject to the freeze period imposed by Section

39.052 may treat transmission costs in excess of transmission

revenues during the freeze period as an expense for purposes of

determining annual costs in the annual report filed under Section

39.257. Notwithstanding Section 36.201, the commission may

approve wholesale rates that may be periodically adjusted to

ensure timely recovery of transmission investment.

Notwithstanding Section 36.054(a), if the commission determines

that conditions warrant the action, the commission may authorize

the inclusion of construction work in progress in the rate base

for transmission investment required by the commission under

Section 39.203(e).

(e) The commission shall ensure that ancillary services

necessary to facilitate the transmission of electric energy are

available at reasonable prices with terms and conditions that are

not unreasonably preferential, prejudicial, discriminatory,

predatory, or anticompetitive. In this subsection, "ancillary

services" means services necessary to facilitate the transmission

of electric energy including load following, standby power,

backup power, reactive power, and any other services as the

commission may determine by rule. On the introduction of customer

choice in the ERCOT power region, acquisition of

generation-related ancillary services on a nondiscriminatory

basis by the independent organization in ERCOT on behalf of

entities selling electricity at retail shall be deemed to meet

the requirements of this subsection.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 17, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 295, Sec. 1, eff. June 18, 2003.

Sec. 35.005. AUTHORITY TO ORDER TRANSMISSION SERVICE. (a) The

commission may require an electric utility to provide

transmission service at wholesale to another electric utility, a

qualifying facility, an exempt wholesale generator, or a power

marketer and may determine whether terms for the transmission

service are reasonable.

(b) The commission may require transmission service at

wholesale, including the construction or enlargement of a

facility.

(c) The commission may not issue a decision or rule relating to

transmission service that is contrary to an applicable decision,

rule, or policy statement of a federal regulatory agency having

jurisdiction.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 18, eff. Sept. 1,

1999.

Sec. 35.006. RULES RELATED TO WHOLESALE TRANSMISSION SERVICE,

RATES, AND ACCESS. (a) The commission shall adopt rules

relating to wholesale transmission service, rates, and access.

The rules:

(1) must be consistent with the standards in this subchapter;

(2) may not be contrary to federal law, including any applicable

decision, rule, or policy statement of a federal regulatory

agency having jurisdiction;

(3) must require transmission services that are not less than

the transmission services the Federal Energy Regulatory

Commission may require in similar circumstances;

(4) must require that an electric utility provide all ancillary

services associated with the utility's discounted wholesale sales

at the same prices and under the same terms as the services are

provided to a third person; and

(5) must require that an electric utility provide all ancillary

services associated with the utility's discounted wholesale sales

to a third person on request.

(b) The commission shall adopt rules relating to the

registration and reporting requirements of a qualifying facility,

exempt wholesale generator, and power marketer.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.007. TARIFFS REQUIRED. (a) Except as provided by

Subsection (b), an electric utility that owns or operates a

transmission facility shall file a tariff in compliance with

commission rules adopted under Section 35.006.

(b) An electric utility is not required to file a tariff under

this section if the utility's terms for access and pricing for

wholesale transmission service are included in another electric

utility's tariff.

(c) An electric utility shall file a tariff required by this

section with the appropriate state or federal regulatory agency

having jurisdiction over the utility's transmission service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.008. ALTERNATIVE DISPUTE RESOLUTION. The commission may

require that each party to a dispute concerning prices or terms

of wholesale transmission service engage in a nonbinding

alternative dispute resolution process before seeking resolution

of the dispute by the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. EXEMPT WHOLESALE GENERATORS AND POWER MARKETERS

Sec. 35.031. AUTHORITY TO OPERATE. An exempt wholesale

generator or power marketer may sell electric energy only at

wholesale.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.032. COMMISSION REGISTRATION AND REQUIRED REPORTS. (a)

An exempt wholesale generator or power marketer that sells

electric energy in this state shall, not later than the 30th day

after the date it becomes subject to this section:

(1) register with the commission; or

(2) provide to the commission proof that it has registered with

the Federal Energy Regulatory Commission or has been authorized

by the Federal Energy Regulatory Commission to sell electric

energy at market-based rates.

(b) The exempt wholesale generator or power marketer may

register by filing with the commission:

(1) a description of the location of any facility used to

provide service;

(2) a description of the type of service provided;

(3) a copy of any information filed with the Federal Energy

Regulatory Commission in connection with registration with that

commission; and

(4) other information required by commission rule.

(c) An exempt wholesale generator or power marketer required to

register under Subsection (a) shall file any report required by

commission rule.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.033. AFFILIATE WHOLESALE PROVIDER. An affiliate of an

electric utility may be an exempt wholesale generator or power

marketer and may sell electric energy to its affiliated electric

utility in accordance with laws governing wholesale sales of

electric energy.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 19, eff. Sept. 1,

1999.

Sec. 35.034. TRANSFER OF ASSETS. (a) Unless an electric

utility receives commission approval under Subsection (b), the

utility may not sell or transfer a facility to an affiliate or

otherwise consider the facility to be an eligible facility as

defined by federal law if on May 27, 1995, the utility had a rate

or charge in effect:

(1) for or in connection with the construction of the facility;

(2) for electric energy produced by the construction of the

facility; or

(3) for electric energy produced by the facility other than a

portion of a rate or charge that represents recovery of the cost

of a wholesale rate or charge.

(b) The commission, after notice and hearing, may allow an

electric utility to sell or transfer a facility governed by

Subsection (a) to an affiliate or otherwise allow the facility to

become an eligible facility only if the transaction:

(1) will benefit ratepayers of the utility making the sale or

transfer;

(2) is in the public interest; and

(3) otherwise complies with state law.

(c) For purposes of this section, "electric utility" does not

include a river authority.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 20, eff. Sept. 1,

1999.

Sec. 35.035. VALUATION AND ACCOUNTING OF TRANSFERRED ASSETS.

(a) A transfer of assets from an electric utility to an

affiliated exempt wholesale generator or power marketer shall be

valued at the greater of net book cost or fair market value.

(b) A transfer of assets from an exempt wholesale generator or

power marketer to an affiliated electric utility shall be valued

at the lesser of net book cost or fair market value.

(c) At the time that a transfer of assets between an electric

utility and an affiliated exempt wholesale generator or power

marketer is approved, the commission shall order the utility to

adjust its rates so that the utility's tariffs reflect benefits

from the proceeds of the sale and exclude any costs associated

with the transferred facility.

(d) For purposes of this section, "electric utility" does not

include a river authority.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 21, eff. Sept. 1,

1999.

SUBCHAPTER C. QUALIFYING FACILITIES

Sec. 35.061. ENCOURAGEMENT OF ECONOMICAL PRODUCTION. The

commission shall adopt and enforce rules to encourage the

economical production of electric energy by qualifying

facilities.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.062. APPLICATION FOR CERTIFICATION. (a) An electric

utility or a qualifying facility may submit to the commission for

certification a copy of an agreement between the utility and

facility for the purchase of capacity.

(b) An agreement submitted for certification under this section

may provide that the agreement is contingent on certification by

the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.063. HEARING. (a) The commission, on its own motion or

on the request of a party to the agreement or another affected

person, may conduct a hearing on an agreement for which

certification is sought under Section 35.062.

(b) A request for a hearing or a commission decision to hold a

hearing must be made not later than the 90th day after the date

the agreement is submitted to the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.064. CERTIFICATION STANDARDS. The commission shall

certify an agreement submitted under Section 35.062 if the

agreement:

(1) provides for payments over the contract term that are equal

to or less than the electric utility's avoided costs, as

established by the commission and in effect at the time the

agreement was signed; and

(2) provides the electric utility the opportunity to acquire the

cogeneration or small-power production installation before the

installation is offered to another purchaser or provides other

sufficient assurance that the electric utility will be provided

with a comparable supply of electricity, if the qualifying

facility ceases to operate the installation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.065. DEADLINES FOR COMMISSION ACTION. (a) Except as

provided by Subsection (b), the commission shall make its

determination regarding whether a certification should be granted

under Section 35.064 not later than the 90th day after the date

the agreement is submitted.

(b) If a hearing is held under Section 35.063, the commission

shall make its determination regarding whether a certification

should be granted not later than the 120th day after the date the

agreement is submitted, except that this deadline is extended by

two days for each day in excess of five days on which the

commission conducts a hearing on the merits of the certification.

(c) If the commission does not make a determination by the date

provided by Subsection (a) or (b), as applicable, the agreement

is considered to meet the requirements of Section 35.064 and the

certification is considered granted.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 35.066. TERM OF CERTIFICATION. A certification of an

agreement granted under this subchapter is effective until the

earlier of:

(1) the expiration date of the agreement; or

(2) the 15th anniversary of the date of the certification.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. STATE AUTHORITY TO SELL OR CONVEY POWER

Sec. 35.101. DEFINITIONS. In this subchapter:

(1) "Commissioner" means the Commissioner of the General Land

Office.

(2) "Public retail customer" means a retail customer that is an

agency of this state, a state institution of higher education, a

public school district, a political subdivision of this state, a

military installation of the United States, or a United States

Department of Veterans Affairs facility.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 22, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 149, Sec. 19, eff. May

27, 2003.

Sec. 35.102. STATE AUTHORITY TO SELL OR CONVEY POWER OR NATURAL

GAS. (a) The commissioner, acting on behalf of the state, may

sell or otherwise convey power or natural gas generated from

royalties taken in kind as provided by Sections 52.133(f),

53.026, and 53.077, Natural Resources Code, directly to a public

retail customer regardless of whether the public retail customer

is also classified as a wholesale customer under other provisions

of this title.

(b) To ensure that the state receives the maximum benefit from

the sale of power or natural gas generated from royalties taken

in kind, the commissioner shall use all feasible means to sell

that power or natural gas first to public retail customers that

are military installations of the United States, agencies of this

state, institutions of higher education, or public school

districts. The remainder of the power or natural gas, if any, may

be sold to public retail customers that are political

subdivisions of this state or to a United States Department of

Veterans Affairs facility.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 22, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 149, Sec. 20, eff. May

27, 2003.

Sec. 35.103. ACCESS TO TRANSMISSION AND DISTRIBUTION SYSTEMS;

RATES. (a) Except as provided in Section 35.104, the state is

entitled to have access to all transmission and distribution

systems of all electric utilities, transmission and distribution

utilities, municipally owned utilities, and electric cooperatives

that serve public retail customers.

(b) An entity described by Subsection (a) shall provide any

utility service, including transmission, distribution, and other

services, which must include any stranded costs associated with

providing service, to the state at the lowest applicable rate

charged for similar service to other customers.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 22, eff. Sept. 1,

1999.

Sec. 35.104. LIMIT IN CERTAIN AREAS. Sections 35.102 and 35.103

do not apply to the rates, retail service area, facilities, or

public retail customers of a municipally owned electric utility

that has not adopted customer choice or an electric cooperative

that has not adopted customer choice. In a certificated service

area of an electric utility in which customer choice has not been

introduced, the state may not engage in retail transactions that

exceed 2.5 percent of a retail electric utility's total retail

load.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 22, eff. Sept. 1,

1999.

Sec. 35.105. WHOLESALE CUSTOMERS. This subchapter does not

prevent the commissioner, acting on behalf of this state, from

registering as a power marketer.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 22, eff. Sept. 1,

1999.

Sec. 35.106. ACCESS TO POWER GENERATION. If pipeline capacity

is available on an existing facility of a gas utility or

municipally owned utility, a gas utility or a municipally owned

utility may not refuse to provide gas service to an electric

utility generating facility, if the purpose of the service is to

generate power for public retail customers by the state or an

agency of this state.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 22, eff. Sept. 1,

1999.



CHAPTER 36. RATES

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE B. ELECTRIC UTILITIES

CHAPTER 36. RATES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 36.001. AUTHORIZATION TO ESTABLISH AND REGULATE RATES. (a)

The regulatory authority may establish and regulate rates of an

electric utility and may adopt rules for determining:

(1) the classification of customers and services; and

(2) the applicability of rates.

(b) A rule or order of the regulatory authority may not conflict

with a ruling of a federal regulatory body.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.002. COMPLIANCE WITH TITLE. An electric utility may not

charge or receive a rate for utility service except as provided

by this title.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.003. JUST AND REASONABLE RATES. (a) The regulatory

authority shall ensure that each rate an electric utility or two

or more electric utilities jointly make, demand, or receive is

just and reasonable.

(b) A rate may not be unreasonably preferential, prejudicial, or

discriminatory but must be sufficient, equitable, and consistent

in application to each class of consumer.

(c) An electric utility may not:

(1) grant an unreasonable preference or advantage concerning

rates to a person in a classification;

(2) subject a person in a classification to an unreasonable

prejudice or disadvantage concerning rates; or

(3) establish or maintain an unreasonable difference concerning

rates between localities or between classes of service.

(d) In establishing an electric utility's rates, the commission

may treat as a single class two or more municipalities that an

electric utility serves if the commission considers that

treatment to be appropriate.

(e) A charge to an individual customer for retail or wholesale

electric service that is less than the rate approved by the

regulatory authority does not constitute an impermissible

difference, preference, or advantage.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.004. EQUALITY OF RATES AND SERVICES. (a) An electric

utility may not directly or indirectly charge, demand, or receive

from a person a greater or lesser compensation for a service

provided or to be provided by the utility than the compensation

prescribed by the applicable tariff filed under Section 32.101.

(b) A person may not knowingly receive or accept a service from

an electric utility for a compensation greater or less than the

compensation prescribed by the tariff.

(c) Notwithstanding Subsections (a) and (b), an electric utility

may charge an individual customer for wholesale or retail

electric service in accordance with Section 36.007.

(d) This title does not prevent a cooperative corporation from

returning to its members net earnings resulting from its

operations in proportion to the members' purchases from or

through the corporation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.005. RATES FOR AREA NOT IN MUNICIPALITY. Without the

approval of the commission, an electric utility's rates for an

area not in a municipality may not exceed 115 percent of the

average of all rates for similar services for all municipalities

served by the same utility in the same county as that area.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.006. BURDEN OF PROOF. In a proceeding involving a

proposed rate change, the electric utility has the burden of

proving that:

(1) the rate change is just and reasonable, if the utility

proposes the change; or

(2) an existing rate is just and reasonable, if the proposal is

to reduce the rate.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.007. DISCOUNTED WHOLESALE OR RETAIL RATES. (a) On

application by an electric utility, a regulatory authority may

approve wholesale or retail tariffs or contracts containing

charges that are less than rates approved by the regulatory

authority but not less than the utility's marginal cost. The

charges must be in accordance with the principles of this title

and may not be unreasonably preferential, prejudicial,

discriminatory, predatory, or anticompetitive.

(b) The method for computing the marginal cost of the electric

utility consists of energy and capacity components. The energy

component includes variable operation and maintenance expense and

marginal fuel or the energy component of purchased power. The

capacity component is based on the annual economic value of

deferring, accelerating, or avoiding the next increment of needed

capacity, without regard to whether the capacity is purchased or

built.

(c) The commission shall ensure that the method for determining

marginal cost is consistently applied among utilities but may

recognize the individual load and resource requirements of the

electric utility.

(d) Notwithstanding any other provision of this title, the

commission shall ensure that the electric utility's allocable

costs of serving customers paying discounted rates under this

section are not borne by the utility's other customers.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.008. STATE TRANSMISSION SYSTEM. In establishing rates

for an electric utility, the commission may review the state's

transmission system and make recommendations to the utility on

the need to build new power lines, upgrade power lines, and make

other necessary improvements and additions.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 23, eff. Sept. 1,

1999.

SUBCHAPTER B. COMPUTATION OF RATES

Sec. 36.051. ESTABLISHING OVERALL REVENUES. In establishing an

electric utility's rates, the regulatory authority shall

establish the utility's overall revenues at an amount that will

permit the utility a reasonable opportunity to earn a reasonable

return on the utility's invested capital used and useful in

providing service to the public in excess of the utility's

reasonable and necessary operating expenses.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.052. ESTABLISHING REASONABLE RETURN. In establishing a

reasonable return on invested capital, the regulatory authority

shall consider applicable factors, including:

(1) the efforts and achievements of the utility in conserving

resources;

(2) the quality of the utility's services;

(3) the efficiency of the utility's operations; and

(4) the quality of the utility's management.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 24, eff. Sept. 1,

1999.

Sec. 36.053. COMPONENTS OF INVESTED CAPITAL. (a) Electric

utility rates shall be based on the original cost, less

depreciation, of property used by and useful to the utility in

providing service.

(b) The original cost of property shall be determined at the

time the property is dedicated to public use, whether by the

utility that is the present owner or by a predecessor.

(c) In this section, the term "original cost" means the actual

money cost or the actual money value of consideration paid other

than money.

(d) If the commission issues a certificate of convenience and

necessity or, acting under Section 39.203(e), orders an electric

utility or a transmission and distribution utility to construct

or enlarge transmission or transmission-related facilities to

facilitate meeting the goal for generating capacity from

renewable energy technologies under Section 39.904(a), the

commission shall find that the facilities are used and useful to

the utility in providing service for purposes of this section and

are prudent and includable in the rate base, regardless of the

extent of the utility's actual use of the facilities.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., 1st C.S., Ch.

1, Sec. 1, eff. September 1, 2005.

Sec. 36.054. CONSTRUCTION WORK IN PROGRESS. (a) Construction

work in progress, at cost as recorded on the electric utility's

books, may be included in the utility's rate base. The inclusion

of construction work in progress is an exceptional form of rate

relief that the regulatory authority may grant only if the

utility demonstrates that inclusion is necessary to the utility's

financial integrity.

(b) Construction work in progress may not be included in the

rate base for a major project under construction to the extent

that the project has been inefficiently or imprudently planned or

managed.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.055. SEPARATIONS AND ALLOCATIONS. Costs of facilities,

revenues, expenses, taxes, and reserves shall be separated or

allocated as prescribed by the regulatory authority.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.056. DEPRECIATION, AMORTIZATION, AND DEPLETION. (a)

The commission shall establish proper and adequate rates and

methods of depreciation, amortization, or depletion for each

class of property of an electric or municipally owned utility.

(b) The rates and methods established under this section and the

depreciation account required by Section 32.102 shall be used

uniformly and consistently throughout rate-setting and appeal

proceedings.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.057. NET INCOME; DETERMINATION OF REVENUES AND EXPENSES.

(a) An electric utility's net income is the total revenues of

the utility less all reasonable and necessary expenses as

determined by the regulatory authority.

(b) The regulatory authority shall determine revenues and

expenses in a manner consistent with this subchapter.

(c) The regulatory authority may adopt reasonable rules with

respect to whether an expense is allowed for ratemaking purposes.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.058. CONSIDERATION OF PAYMENT TO AFFILIATE. (a) Except

as provided by Subsection (b), the regulatory authority may not

allow as capital cost or as expense a payment to an affiliate

for:

(1) the cost of a service, property, right, or other item; or

(2) interest expense.

(b) The regulatory authority may allow a payment described by

Subsection (a) only to the extent that the regulatory authority

finds the payment is reasonable and necessary for each item or

class of items as determined by the commission.

(c) A finding under Subsection (b) must include:

(1) a specific finding of the reasonableness and necessity of

each item or class of items allowed; and

(2) a finding that the price to the electric utility is not

higher than the prices charged by the supplying affiliate for the

same item or class of items to:

(A) its other affiliates or divisions; or

(B) a nonaffiliated person within the same market area or having

the same market conditions.

(d) In making a finding regarding an affiliate transaction, the

regulatory authority shall:

(1) determine the extent to which the conditions and

circumstances of that transaction are reasonably comparable

relative to quantity, terms, date of contract, and place of

delivery; and

(2) allow for appropriate differences based on that

determination.

(e) This section does not require a finding to be made before

payments made by an electric utility to an affiliate are included

in the utility's charges to consumers if there is a mechanism for

making the charges subject to refund pending the making of the

finding.

(f) If the regulatory authority finds that an affiliate expense

for the test period is unreasonable, the regulatory authority

shall:

(1) determine the reasonable level of the expense; and

(2) include that expense in determining the electric utility's

cost of service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 25, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

413, Sec. 1, eff. June 17, 2005.

Sec. 36.059. TREATMENT OF CERTAIN TAX BENEFITS. (a) In

determining the allocation of tax savings derived from

liberalized depreciation and amortization, the investment tax

credit, and the application of similar methods, the regulatory

authority shall:

(1) balance equitably the interests of present and future

customers; and

(2) apportion accordingly the benefits between consumers and the

electric or municipally owned utility.

(b) If an electric utility or a municipally owned utility

retains a portion of the investment tax credit, that portion

shall be deducted from the original cost of the facilities or

other addition to the rate base to which the credit applied to

the extent allowed by the Internal Revenue Code.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.060. CONSOLIDATED INCOME TAX RETURNS. (a) Unless it is

shown to the satisfaction of the regulatory authority that it was

reasonable to choose not to consolidate returns, an electric

utility's income taxes shall be computed as though a consolidated

return had been filed and the utility had realized its fair share

of the savings resulting from that return, if:

(1) the utility is a member of an affiliated group eligible to

file a consolidated income tax return; and

(2) it is advantageous to the utility to do so.

(b) The amount of income tax that a consolidated group of which

an electric utility is a member saves, because the consolidated

return eliminates the intercompany profit on purchases by the

utility from an affiliate, shall be applied to reduce the cost of

the property or service purchased from the affiliate.

(c) The investment tax credit allowed against federal income

taxes, to the extent retained by the electric utility, shall be

applied as a reduction in the rate-based contribution of the

assets to which the credit applies, to the extent and at the rate

allowed by the Internal Revenue Code.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.061. ALLOWANCE OF CERTAIN EXPENSES. (a) The regulatory

authority may not allow as a cost or expense for ratemaking

purposes:

(1) an expenditure for legislative advocacy; or

(2) an expenditure described by Section 32.104 that the

regulatory authority determines to be not in the public interest.

(b) The regulatory authority may allow as a cost or expense:

(1) reasonable charitable or civic contributions not to exceed

the amount approved by the regulatory authority; and

(2) reasonable costs of participating in a proceeding under this

title not to exceed the amount approved by the regulatory

authority.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.062. CONSIDERATION OF CERTAIN EXPENSES. The regulatory

authority may not consider for ratemaking purposes:

(1) an expenditure for legislative advocacy, made directly or

indirectly, including legislative advocacy expenses included in

trade association dues;

(2) a payment made to cover costs of an accident, equipment

failure, or negligence at a utility facility owned by a person or

governmental entity not selling power in this state, other than a

payment made under an insurance or risk-sharing arrangement

executed before the date of loss;

(3) an expenditure for costs of processing a refund or credit

under Section 36.110; or

(4) any other expenditure, including an executive salary,

advertising expense, legal expense, or civil penalty or fine, the

regulatory authority finds to be unreasonable, unnecessary, or

not in the public interest.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.063. CONSIDERATION OF PROFIT OR LOSS FROM SALE OR LEASE

OF MERCHANDISE. In establishing an electric or municipally owned

utility's rates, the regulatory authority may not consider any

profit or loss that results from the sale or lease of

merchandise, including appliances, fixtures, or equipment, to the

extent that merchandise is not integral to providing utility

service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.064. SELF-INSURANCE. (a) An electric utility may

self-insure all or part of the utility's potential liability or

catastrophic property loss, including windstorm, fire, and

explosion losses, that could not have been reasonably anticipated

and included under operating and maintenance expenses.

(b) The commission shall approve a self-insurance plan under

this section if the commission finds that:

(1) the coverage is in the public interest;

(2) the plan, considering all costs, is a lower cost alternative

to purchasing commercial insurance; and

(3) ratepayers will receive the benefits of the savings.

(c) In computing an electric utility's reasonable and necessary

expenses under this subchapter, the regulatory authority, to the

extent the regulatory authority finds is in the public interest,

shall allow as a necessary expense the money credited to a

reserve account for self-insurance. The regulatory authority

shall determine reasonableness under this subsection:

(1) from information provided at the time the self-insurance

plan and reserve account are established; and

(2) on the filing of a rate case by an electric utility that has

a reserve account.

(d) After a reserve account for self-insurance is established,

the regulatory authority shall:

(1) determine whether the reserve account has a surplus or

shortage under Subsection (e); and

(2) subtract any surplus from or add any shortage to the

utility's rate base.

(e) A surplus in the reserve account exists if the charges

against the account are less than the money credited to the

account. A shortage in the reserve account exists if the charges

against the account are greater than the money credited to the

account.

(f) The allowance for self-insurance under this title for

ratemaking purposes is not applicable to nuclear plant

investment.

(g) The commission shall adopt rules governing self-insurance

under this section.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.065. PENSION AND OTHER POSTEMPLOYMENT BENEFITS. (a)

The regulatory authority shall include in the rates of an

electric utility expenses for pension and other postemployment

benefits, as determined by actuarial or other similar studies in

accordance with generally accepted accounting principles, in an

amount the regulatory authority finds reasonable. Expenses for

pension and other postemployment benefits include, in an amount

found reasonable by the regulatory authority, the benefits

attributable to the service of employees who were employed by the

predecessor integrated electric utility of an electric utility

before the utility's unbundling under Chapter 39 irrespective of

the business activity performed by the employee or the affiliate

to which the employee was transferred on or after the unbundling.

(b) Effective January 1, 2005, an electric utility may establish

one or more reserve accounts for expenses for pension and other

postemployment benefits. An electric utility shall periodically

record in the reserve account any difference between:

(1) the annual amount of pension and other postemployment

benefits approved as an operating expense in the electric

utility's last general rate proceeding or, if that amount cannot

be determined from the regulatory authority's order, the amount

recorded for pension and other postemployment benefits under

generally accepted accounting principles during the first year

that rates from the electric utility's last general rate

proceeding are in effect; and

(2) the annual amount of pension and other postemployment

benefits as determined by actuarial or other similar studies that

are chargeable to the electric utility's operating expense.

(c) A surplus in the reserve account exists if the amount of

pension and other postemployment benefits under Subsection (b)(1)

is greater than the amount determined under Subsection (b)(2). A

shortage in the reserve account exists if the amount of pension

and other postemployment benefits under Subsection (b)(1) is less

than the amount determined under Subsection (b)(2).

(d) If a reserve account for pension and other postemployment

benefits is established, the regulatory authority at a subsequent

general rate proceeding shall:

(1) review the amounts recorded to the reserve account to

determine whether the amounts are reasonable expenses;

(2) determine whether the reserve account has a surplus or

shortage under Subsection (c); and

(3) subtract any surplus from or add any shortage to the

electric utility's rate base with the surplus or shortage

amortized over a reasonable time.

Added by Acts 2005, 79th Leg., Ch.

385, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. GENERAL PROCEDURES FOR RATE CHANGES PROPOSED BY

UTILITY

Sec. 36.101. DEFINITION. In this subchapter, "major change"

means an increase in rates that would increase the aggregate

revenues of the applicant more than the greater of $100,000 or

2-1/2 percent. The term does not include an increase in rates

that the regulatory authority allows to go into effect or the

electric utility makes under an order of the regulatory authority

after hearings held with public notice.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.102. STATEMENT OF INTENT TO CHANGE RATES. (a) Except

as provided by Section 33.024, an electric utility may not change

its rates unless the utility files a statement of its intent with

the regulatory authority that has original jurisdiction over

those rates at least 35 days before the effective date of the

proposed change.

(b) The electric utility shall also mail or deliver a copy of

the statement of intent to the appropriate officer of each

affected municipality.

(c) The statement of intent must include:

(1) proposed revisions of tariffs; and

(2) a detailed statement of:

(A) each proposed change;

(B) the effect the proposed change is expected to have on the

revenues of the utility;

(C) each class and number of utility consumers affected; and

(D) any other information required by the regulatory authority's

rules.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.103. NOTICE OF INTENT TO CHANGE RATES. (a) The

electric utility shall:

(1) publish, in conspicuous form and place, notice to the public

of the proposed change once each week for four successive weeks

before the effective date of the proposed change in a newspaper

having general circulation in each county containing territory

affected by the proposed change; and

(2) mail notice of the proposed change to any other affected

person as required by the regulatory authority's rules.

(b) The regulatory authority may waive the publication of notice

requirement prescribed by Subsection (a) in a proceeding that

involves only a rate reduction for each affected ratepayer. The

applicant shall give notice of the proposed rate change by mail

to each affected utility customer.

(c) The regulatory authority by rule shall define other

proceedings for which the publication of notice requirement

prescribed by Subsection (a) may be waived on a showing of good

cause. A waiver may not be granted in a proceeding involving a

rate increase to any class or category of ratepayer.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.104. EARLY EFFECTIVE DATE OF RATE CHANGE. (a) For good

cause shown, the regulatory authority may allow a rate change,

other than a major change, to take effect:

(1) before the end of the 35-day period prescribed by Section

36.102; and

(2) under conditions the regulatory authority prescribes,

subject to suspension as provided by this subchapter.

(b) The electric utility shall immediately revise its tariffs to

include the change.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.105. DETERMINATION OF PROPRIETY OF RATE CHANGE; HEARING.

(a) If a tariff changing rates is filed with a regulatory

authority, the regulatory authority shall, on complaint by an

affected person, or may, on its own motion, not later than the

30th day after the effective date of the change, enter on a

hearing to determine the propriety of the change.

(b) The regulatory authority shall hold a hearing in every case

in which the change constitutes a major change. The regulatory

authority may, however, use an informal proceeding if the

regulatory authority does not receive a complaint before the 46th

day after the date notice of the change is filed.

(c) The regulatory authority shall give reasonable notice of the

hearing, including notice to the governing body of each affected

municipality and county. The electric utility is not required to

provide a formal answer or file any other formal pleading in

response to the notice, and the absence of an answer does not

affect an order for a hearing.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.106. REGIONAL HEARING. The commission shall hold a

regional hearing at an appropriate location in a case in which

the commission determines it is in the public interest to hear

testimony at a regional hearing for inclusion in the record.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.107. PREFERENCE TO HEARING. The regulatory authority

shall:

(1) give preference to a hearing under this subchapter and to

deciding questions arising under this subchapter and Subchapter E

over any other question pending before it; and

(2) decide the questions as quickly as possible.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.108. RATE SUSPENSION; DEADLINE. (a) Pending the

hearing and a decision:

(1) the local regulatory authority, after delivering to the

electric utility a written statement of the regulatory

authority's reasons, may suspend the rate change for not longer

than 90 days after the date the rate change would otherwise be

effective; and

(2) the commission may suspend the rate change for not longer

than 150 days after the date the rate change would otherwise be

effective.

(b) The 150-day period prescribed by Subsection (a)(2) shall be

extended two days for each day the actual hearing on the merits

of the case exceeds 15 days.

(c) If the regulatory authority does not make a final

determination concerning a rate change before expiration of the

applicable suspension period, the regulatory authority is

considered to have approved the change. This approval is subject

to the authority of the regulatory authority thereafter to

continue a hearing in progress.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.109. TEMPORARY RATES. (a) The regulatory authority may

establish temporary rates to be in effect during the applicable

suspension period under Section 36.108.

(b) If the regulatory authority does not establish temporary

rates, the rates in effect when the suspended tariff was filed

continue in effect during the suspension period.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.110. BONDED RATES. (a) An electric utility may put a

changed rate into effect throughout the area in which the utility

sought to change its rates, including an area over which the

commission is exercising appellate or original jurisdiction, by

filing a bond with the commission if:

(1) the 150-day suspension period has been extended under

Section 36.108(b); and

(2) the commission fails to make a final determination before

the 151st day after the date the rate change would otherwise be

effective.

(b) The bonded rate may not exceed the proposed rate.

(c) The bond must be:

(1) payable to the commission in an amount, in a form, and with

a surety approved by the commission; and

(2) conditioned on refund.

(d) The electric utility shall refund or credit against future

bills:

(1) money collected under the bonded rates in excess of the rate

finally ordered; and

(2) interest on that money, at the current interest rate as

determined by the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.111. ESTABLISHMENT OF FINAL RATES. (a) If, after

hearing, the regulatory authority finds the rates are

unreasonable or in violation of law, the regulatory authority

shall:

(1) enter an order establishing the rates the electric utility

shall charge or apply for the service in question; and

(2) serve a copy of the order on the electric utility.

(b) The rates established in the order shall be observed

thereafter until changed as provided by this title.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. RATE CHANGES PROPOSED BY REGULATORY AUTHORITY

Sec. 36.151. UNREASONABLE OR VIOLATIVE EXISTING RATES. (a) If

the regulatory authority, on its own motion or on complaint by an

affected person, after reasonable notice and hearing, finds that

the existing rates of an electric utility for a service are

unreasonable or in violation of law, the regulatory authority

shall:

(1) enter an order establishing the just and reasonable rates to

be observed thereafter, including maximum or minimum rates; and

(2) serve a copy of the order on the electric utility.

(b) The rates established under Subsection (a) constitute the

legal rates of the electric utility until changed as provided by

this title.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.152. INVESTIGATING COSTS OF OBTAINING SERVICE FROM

ANOTHER SOURCE. If an electric utility does not produce or

generate the service that it distributes, transmits, or furnishes

to the public for compensation but obtains the service from

another source, the regulatory authority may investigate the cost

of that production or generation in an investigation of the

reasonableness of the electric utility's rates.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.153. RATE-FILING PACKAGE. (a) An electric utility

shall file a rate-filing package with the regulatory authority

not later than the 120th day after the date the authority

notifies the utility that the authority will proceed with an

inquiry under Section 36.151.

(b) The regulatory authority may grant an extension of the

120-day period prescribed by Subsection (a) or waive the

rate-filing package requirement on agreement of the parties.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.154. DEADLINE. (a) The regulatory authority shall make

a final determination not later than the 185th day after the date

the electric utility files the rate-filing package required by

Section 36.153.

(b) The deadline prescribed by Subsection (a) is extended two

days for each day the actual hearing on the merits of the case

exceeds 15 days.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.155. INTERIM ORDER ESTABLISHING TEMPORARY RATES. (a)

At any time after an initial complaint is filed under Section

36.151, the regulatory authority may issue an interim order

establishing temporary rates for the electric utility to be in

effect until a final determination is made.

(b) On issuance of a final order, the regulatory authority:

(1) may require the electric utility to refund to customers or

to credit against future bills:

(A) money collected under the temporary rates in excess of the

rate finally ordered; and

(B) interest on that money, at the current interest rate as

determined by the commission; or

(2) shall authorize the electric utility to surcharge bills to

recover:

(A) the amount by which the money collected under the temporary

rates is less than the money that would have been collected under

the rate finally ordered; and

(B) interest on that amount, at the current interest rate as

determined by the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.156. AUTOMATIC TEMPORARY RATES. (a) The rates charged

by the electric utility on the 185th day after the date the

utility files the rate-filing package required by Section 36.153

automatically become temporary rates if:

(1) the 185-day period has been extended under Section

36.154(b); and

(2) the regulatory authority has not issued a final order or

established temporary rates for the electric utility on or before

the 185th day.

(b) On issuance of a final order, the regulatory authority:

(1) shall require the electric utility to refund to customers or

to credit against future bills:

(A) money collected under the temporary rates in excess of the

rate finally ordered; and

(B) interest on that money, at the current interest rate as

determined by the commission; or

(2) shall authorize the electric utility to surcharge bills to

recover:

(A) the amount by which the money collected under the temporary

rates is less than the money that would have been collected under

the rate finally ordered; and

(B) interest on that amount, at the current interest rate as

determined by the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. COST RECOVERY AND RATE ADJUSTMENT

Sec. 36.201. AUTOMATIC ADJUSTMENT FOR CHANGES IN COSTS. Except

as permitted by Section 36.204, the commission may not establish

a rate or tariff that authorizes an electric utility to

automatically adjust and pass through to the utility's customers

a change in the utility's fuel or other costs.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 26, eff. Sept. 1,

1999.

Sec. 36.202. ADJUSTMENT FOR CHANGE IN TAX LIABILITY. (a) The

commission, on its own motion or on the petition of an electric

utility, shall provide for the adjustment of the utility's

billing to reflect an increase or decrease in the utility's tax

liability to this state if the increase or decrease:

(1) results from Chapter 5, Acts of the 72nd Legislature, 1st

Called Session, 1991; and

(2) is attributable to an activity subject to the commission's

jurisdiction.

(b) The commission shall apportion pro rata to each type and

class of service provided by the utility any billing adjustment

under this section. The adjustment:

(1) shall be made effective at the same time as the increase or

decrease of tax liability described by Subsection (a)(1) or as

soon after that increase or decrease as is reasonably practical;

and

(2) remains effective only until the commission alters the

adjustment as provided by this section or enters an order for the

utility under Subchapter C or D.

(c) Each year after an original adjustment, the commission

shall:

(1) review the utility's increase or decrease of tax liability

described by Subsection (a)(1); and

(2) alter the adjustment as necessary to reflect the increase or

decrease.

(d) A proceeding under this section is not a rate case under

Subchapter C.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.203. FUEL COST RECOVERY; ADJUSTMENT OF FUEL FACTOR. (a)

Section 36.201 does not prohibit the commission from reviewing

and providing for adjustments of a utility's fuel factor.

(b) The commission by rule shall implement procedures that

provide for the timely adjustment of a utility's fuel factor,

with or without a hearing. The procedures must require that:

(1) the findings required by Section 36.058 regarding fuel

transactions with affiliated interests are made in a fuel

reconciliation proceeding or in a rate case filed under

Subchapter C or D; and

(2) an affected party receive notice and have the opportunity to

request a hearing before the commission.

(c) The commission may adjust a utility's fuel factor without a

hearing if the commission determines that a hearing is not

necessary. If the commission holds a hearing, the commission may

consider at the hearing any evidence that is appropriate and in

the public interest.

(d) The commission shall render a timely decision approving,

disapproving, or modifying the adjustment to the utility's fuel

factor.

(e) The commission by rule shall provide for the reconciliation

of a utility's fuel costs on a timely basis.

(f) A proceeding under this section is not a rate case under

Subchapter C.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.204. COST RECOVERY AND INCENTIVES. In establishing

rates for an electric utility, the commission may:

(1) allow timely recovery of the reasonable costs of

conservation, load management, and purchased power,

notwithstanding Section 36.201; and

(2) authorize additional incentives for conservation, load

management, purchased power, and renewable resources.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 27, eff. Sept. 1,

1999.

Sec. 36.205. PURCHASED POWER COST RECOVERY. (a) This section

applies only to an increase or decrease in the cost of purchased

electricity that has been:

(1) accepted by a federal regulatory authority; or

(2) approved after a hearing by the commission.

(b) The commission may use any appropriate method to provide for

the adjustment of the cost of purchased electricity on terms

determined by the commission.

(c) Purchased electricity costs may be recovered:

(1) concurrently with the effective date of the changed costs to

the purchasing electric utility; or

(2) as soon after the effective date as reasonably practical.

(d) The commission may provide a mechanism to allow an electric

utility that has a noncontiguous geographical service area and

that purchases power for resale for that noncontiguous service

area from electric utilities that are not members of the Electric

Reliability Council of Texas to recover purchased power costs for

the area in a manner that reflects the purchased power cost for

that specific geographical noncontiguous area. The commission may

not require an electric cooperative corporation to use the

mechanism provided under this section unless the electric

cooperative corporation requests its use.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.206. MARK-UPS. (a) A cost recovery factor established

for the recovery of purchased power costs may include:

(1) the cost the electric utility incurs in purchasing capacity

and energy;

(2) a mark-up added to the cost or another mechanism the

commission determines will reasonably compensate the utility for

any financial risk associated with purchased power obligations;

and

(3) the value added by the utility in making the purchased power

available to customers.

(b) The mark-ups and cost recovery factors, if allowed, may be

those necessary to encourage the electric utility to include

economical purchased power as part of the utility's energy and

capacity resource supply plan.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.207. USE OF MARK-UPS. Any mark-ups approved under

Section 36.206 are an exceptional form of rate relief that the

electric utility may recover from ratepayers only on a finding by

the commission that the relief is necessary to maintain the

utility's financial integrity.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 28, eff. Sept. 1,

1999.

Sec. 36.208. PAYMENT TO QUALIFYING FACILITY. In establishing an

electric utility's rates, the regulatory authority shall:

(1) consider a payment made to a qualifying facility under an

agreement certified under Subchapter C, Chapter 35, to be a

reasonable and necessary operating expense of the electric

utility during the period for which the certification is

effective; and

(2) allow full, concurrent, and monthly recovery of the amount

of the payment.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.209. RECOVERY BY CERTAIN NON-ERCOT UTILITIES OF CERTAIN

TRANSMISSION COSTS. (a) This section applies only to an

electric utility that operates solely outside of ERCOT in areas

of this state included in the Southeastern Electric Reliability

Council, the Southwest Power Pool, or the Western Electricity

Coordinating Council and that owns or operates transmission

facilities.

(b) The commission, after notice and hearing, may allow an

electric utility to recover on an annual basis its reasonable and

necessary expenditures for transmission infrastructure

improvement costs and changes in wholesale transmission charges

to the electric utility under a tariff approved by a federal

regulatory authority to the extent that the costs or charges have

not otherwise been recovered. The commission may allow the

electric utility to recover only the costs allocable to retail

customers in the state and may not allow the electric utility to

over-recover costs.

Added by Acts 2005, 79th Leg., Ch.

1024, Sec. 1, eff. June 18, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1226, Sec. 1, eff. June 19, 2009.

SUBCHAPTER H. RATES FOR GOVERNMENTAL ENTITIES

Sec. 36.351. DISCOUNTED RATES FOR CERTAIN INSTITUTIONS OF HIGHER

EDUCATION. (a) Notwithstanding any other provision of this

title, each electric utility and municipally owned utility shall

discount charges for electric service provided to a facility of a

four-year state university, upper-level institution, Texas State

Technical College, or college.

(b) The discount is a 20-percent reduction of the utility's base

rates that would otherwise be paid under the applicable tariffed

rate.

(c) An electric or municipally owned utility is exempt from this

section if the 20-percent discount results in a reduction equal

to more than one percent of the utility's total annual revenues.

(d) A municipally owned utility is exempt from this section if

the municipally owned utility, on September 1, 1995, discounted

base commercial rates for electric service provided to all

four-year state universities or colleges in its service area by

20 percent or more.

(e) This section does not apply to a rate charged to an

institution of higher education by a municipally owned utility

that provides a discounted rate to the state for electric

services below rates in effect on January 1, 1995, if the

discounted rate provides a greater financial discount to the

state than is provided to the institution of higher education

through the discount provided by this section.

(f) An investor-owned electric utility may not recover from

residential customers or any other customer class the assigned

and allocated costs of serving a state university or college that

receives a discount under this section.

(g) Each electric utility shall file tariffs with the commission

reflecting the discount required under this section. The initial

tariff filing is not a rate change for purposes of Subchapter C.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.352. SPECIAL RATE CLASS. Notwithstanding any other

provision of this title, if the commission, on or before

September 1, 1995, approved the establishment of a separate rate

class for electric service for a university and grouped public

schools in a separate rate class, the commission shall include

community colleges in the rate class with public school

customers.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.353. PAYMENT IN LIEU OF TAX. (a) A payment made in

lieu of a tax by a municipally owned utility to the municipality

by which the utility is owned may not be considered an expense of

operation in establishing the utility's rate for providing

utility service to a school district or hospital district.

(b) A rate a municipally owned utility receives from a school

district or hospital district may not be used to make or to cover

the cost of making payments in lieu of taxes to the municipality

that owns the utility.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 36.354. DISCOUNTED RATES FOR MILITARY BASES. (a)

Notwithstanding any other provision of this title, each

municipally owned utility, electric cooperative, or electric

utility in an area where customer choice is not available or the

commission has delayed the implementation of full customer choice

in accordance with Section 39.103 shall discount charges for

electric service provided to a military base.

(b) The discount under Subsection (a) is a 20 percent reduction

of the base commercial rate that the municipally owned utility,

electric cooperative, or electric utility would otherwise charge

the military installation.

(c) An electric utility, municipally owned utility, or electric

cooperative may assess a surcharge to all of the utility's retail

customers in the state to recover the difference in revenue

between the revenues from the discounted rate for military bases

provided under Subsection (a) and the base commercial rate. This

subsection does not apply to an electric utility, municipally

owned utility, or electric cooperative that was providing

electric service to a military base on December 31, 2002, at a

rate constituting a discount of 20 percent or more from the

utility's base commercial rate that the utility would otherwise

charge the military base.

(d) Each electric utility shall file a tariff with the

commission reflecting the discount required by Subsection (a) and

may file a tariff reflecting the surcharge provided by Subsection

(c). Not later than the 30th day after the date the commission

receives the electric utility's tariff reflecting the surcharge,

the commission shall approve the tariff. A proceeding under this

subsection is not a rate change for purposes of Subchapter C.

(e) An electric utility, municipally owned utility, or electric

cooperative is exempt from the requirements of Subsection (a) if:

(1) the 20 percent discount would result in a reduction of

revenue in an amount that is greater than one percent of the

utility's total annual revenues; or

(2) the utility:

(A) was providing electric service to a military base on

December 31, 2002, at a rate constituting a discount of 20

percent or more from the utility's base commercial rate that the

utility would otherwise charge the military base; and

(B) continues to provide electric service to the military base

at a rate constituting a discount of 20 percent or more from the

utility's base commercial rate that the utility would otherwise

charge the military base.

(f) Each electric utility shall provide the Texas Military

Preparedness Commission with the base commercial rate that the

utility would otherwise charge the military base and the rate the

utility is charging the military base.

(g) For the purposes of this section, the term "military base"

does not include a military base:

(1) that has been closed or realigned under the Defense Base

Closure and Realignment Act of 1990 (10 U.S.C. Section 2687) and

its subsequent amendments;

(2) that is administered by an authority established by a

municipality under Chapter 378, Local Government Code, as added

by Chapter 1221, Acts of the 76th Legislature, Regular Session,

1999;

(3) that is operated by or for the benefit of the Texas National

Guard, as defined by Section 431.001, Government Code, unless the

base is served by a municipally owned utility owned by a city

with a population of 650,000 or more; or

(4) for which a municipally owned utility has acquired the

electric distribution system under 10 U.S.C. Section 2688.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 21, eff. May 27,

2003.

SUBCHAPTER I. SECURITIZATION FOR RECOVERY OF SYSTEM

RESTORATION COSTS

Sec. 36.401. SECURITIZATION FOR RECOVERY OF SYSTEM RESTORATION

COSTS; PURPOSE. (a) The purpose of this subchapter is to enable

an electric utility to obtain timely recovery of system

restoration costs and to use securitization financing to recover

these costs, because that type of debt will lower the carrying

costs associated with the recovery of these costs, relative to

the costs that would be incurred using conventional financing

methods. The proceeds of the transition bonds may be used only

for the purposes of reducing the amount of recoverable system

restoration costs, as determined by the commission in accordance

with this subchapter, including the refinancing or retirement of

utility debt or equity.

(b) It is the intent of the legislature that:

(1) securitization of system restoration costs will be

accomplished using the same procedures, standards, and

protections for securitization authorized under Subchapter G,

Chapter 39, as in effect on the effective date of this section,

except as provided by this subchapter; and

(2) the commission will ensure that securitization of system

restoration costs provides greater tangible and quantifiable

benefits to ratepayers than would have been achieved without the

issuance of transition bonds.

Added by Acts 2009, 81st Leg., R.S., Ch.

1, Sec. 1, eff. April 16, 2009.

Sec. 36.402. SYSTEM RESTORATION COSTS; STANDARDS AND

DEFINITIONS. (a) In this subchapter, "system restoration costs"

means reasonable and necessary costs, including costs expensed,

charged to self-insurance reserves, deferred, capitalized, or

otherwise financed, that are incurred by an electric utility due

to any activity or activities conducted by or on behalf of the

electric utility in connection with the restoration of service

and infrastructure associated with electric power outages

affecting customers of the electric utility as the result of any

tropical storm or hurricane, ice or snow storm, flood, or other

weather-related event or natural disaster that occurred in

calendar year 2008 or thereafter. System restoration costs

include mobilization, staging, and construction, reconstruction,

replacement, or repair of electric generation, transmission,

distribution, or general plant facilities. System restoration

costs shall include reasonable estimates of the costs of an

activity or activities conducted or expected to be conducted by

or on behalf of the electric utility in connection with the

restoration of service or infrastructure associated with electric

power outages, but such estimates shall be subject to true-up and

reconciliation after the actual costs are known.

(b) System restoration costs shall include carrying costs at the

electric utility's weighted average cost of capital as last

approved by the commission in a general rate proceeding from the

date on which the system restoration costs were incurred until

the date that transition bonds are issued or until system

restoration costs are otherwise recovered pursuant to the

provisions of this subchapter.

(c) To the extent a utility subject to this subchapter receives

insurance proceeds, governmental grants, or any other source of

funding that compensate it for system restoration costs, those

amounts shall be used to reduce the utility's system restoration

costs recoverable from customers. If the timing of a utility's

receipt of those amounts prevents their inclusion as a reduction

to the system restoration costs that are securitized, or the

commission later determines as a result of the true-up and

reconciliation provided for in Subsection (a) that the actual

costs incurred are less than estimated costs included in the

determination of system restoration costs, the commission shall

take those amounts into account in:

(1) the utility's next base rate proceeding; or

(2) any subsequent proceeding, other than a true-up proceeding

under Section 39.307, in which the commission considers system

restoration costs.

(d) If the commission determines that the insurance proceeds,

governmental grants, or other sources of funding that compensate

the electric utility for system restoration costs, or the amount

resulting from a true-up of estimated system restoration costs

are of a magnitude to justify a separate tariff rider, the

commission may establish a tariff rider to credit such amounts

against charges, other than transition charges or system

restoration charges as defined in Section 36.403, being collected

from customers.

(e) To the extent that the electric utility receives insurance

proceeds, governmental grants, or any other source of funding

that is used to reduce system restoration costs, the commission

shall impute interest on those amounts at the same cost of

capital included in the utility's system restoration costs until

the date that those amounts are used to reduce the amount of

system restoration costs that are securitized or otherwise

reflected in the rates of the utility.

Added by Acts 2009, 81st Leg., R.S., Ch.

1, Sec. 1, eff. April 16, 2009.

Sec. 36.403. STANDARDS AND PROCEDURES GOVERNING SECURITIZATION

AND RECOVERY OF SYSTEM RESTORATION COSTS. (a) The procedures

and standards of this subchapter and the provisions of Subchapter

G, Chapter 39, govern an electric utility's application for, and

the commission's issuance of, a financing order to provide for

the securitization of system restoration costs, or to otherwise

provide for the recovery of system restoration costs.

(b) Subject to the standards, procedures, and tests contained in

this subchapter and Subchapter G, Chapter 39, the commission

shall adopt a financing order on the application of the electric

utility to recover its system restoration costs. If on its own

motion or complaint by an affected person, the commission

determines that it is likely that securitization of system

restoration costs would meet the tests contained in Section

36.401(b), the commission shall require the utility to file an

application for a financing order. On the commission's issuance

of a financing order allowing for recovery and securitization of

system restoration costs, the provisions of this subchapter and

Subchapter G, Chapter 39, continue to govern the financing order

and the rights and interests established in the order, and this

subchapter and Subchapter G, Chapter 39, continue to govern any

transition bonds issued pursuant to the financing order. To the

extent any conflict exists between the provisions of this

subchapter and Subchapter G, Chapter 39, in cases involving the

securitization of system restoration costs, the provisions of

this subchapter control.

(c) For purposes of this subchapter, "financing order," as

defined by Section 39.302 and as used in Subchapter G, Chapter

39, includes a financing order authorizing the securitization of

system restoration costs.

(d) For purposes of this subchapter, "qualified costs," as

defined by Section 39.302 and as used in Subchapter G, Chapter

39, includes 100 percent of the electric utility's system

restoration costs, net of any insurance proceeds, governmental

grants, or other source of funding that compensate the utility

for system restoration costs, received by the utility at the time

it files an application for a financing order. Qualified costs

also include the costs of issuing, supporting, and servicing

transition bonds and any costs of retiring and refunding existing

debt and equity securities of an electric utility subject to this

subchapter in connection with the issuance of transition bonds.

For purposes of this subchapter, the term qualified costs also

includes:

(1) the costs to the commission of acquiring professional

services for the purpose of evaluating proposed transactions

under this subchapter; and

(2) costs associated with ancillary agreements such as any bond

insurance policy, letter of credit, reserve account, surety bond,

swap arrangement, hedging arrangement, liquidity or credit

support arrangement, or other financial arrangement entered into

in connection with the issuance or payment of transition bonds.

(e) For purposes of this subchapter, "transition bonds," as

defined by Section 39.302 and as used in Subchapter G, Chapter

39, includes transition bonds issued in association with the

recovery of system restoration costs. Transition bonds issued to

securitize system restoration costs may be called "system

restoration bonds" or may be called by any other name acceptable

to the issuer and the underwriters of the transition bonds.

(f) For purposes of this subchapter, "transition charges," as

defined by Section 39.302 and as used in Subchapter G, Chapter

39, includes nonbypassable amounts to be charged for the use of

electric services, approved by the commission under a financing

order to recover system restoration costs, that shall be

collected by an electric utility, its successors, an assignee, or

other collection agents as provided for in the financing order.

Transition charges approved by the commission under a financing

order to recover system restoration costs may be called "system

restoration charges" or may be called by any other name

acceptable to the issuer and the underwriters of the transition

bonds.

(g) Notwithstanding Section 39.303(c), system restoration costs

shall be functionalized and allocated to customers in the same

manner as the corresponding facilities and related expenses are

functionalized and allocated in the electric utility's current

base rates. For an electric utility operating within the

Electric Reliability Council of Texas, system restoration costs

that are properly includable in the transmission cost of service

mechanism adopted under Section 35.004 and associated deferred

costs not included under Section 35.004 shall be recovered under

the method of pricing provided for in that section and commission

rules promulgated under that section; provided, however, that an

electric utility operating under a rate freeze or other

limitation on its ability to pass through wholesale costs to its

customers may defer such costs and accrue carrying costs at its

weighted average cost of capital as last approved by the

commission in a general rate proceeding until such time as the

freeze or limitation expires.

(h) The amount of any accumulated deferred federal income taxes

offset, used to determine the securitization total, may not be

considered in future rate proceedings. Any tax obligation of the

electric utility arising from its receipt of securitization bond

proceeds, or from the collection and remittance of transition

charges, shall be recovered by the electric utility through the

commission's implementation of this subchapter.

(i) Notwithstanding a rate freeze or limitations on an electric

utility's ability to change rates authorized or imposed by any

other provision of this title or by a regulatory authority, an

electric utility is entitled to recover system restoration costs

consistent with the provisions of this subchapter.

(j) If in the course of a proceeding to adopt a financing order

the commission determines that the recovery of all or any portion

of an electric utility's system restoration costs, using

securitization, is not beneficial to ratepayers of the electric

utility, under one or more of the tests applied to determine

those benefits, the commission shall nonetheless use the

proceeding to issue an order permitting the electric utility to

recover the remainder of its system restoration costs through an

appropriate customer surcharge mechanism, including carrying

costs at the electric utility's weighted average cost of capital

as last approved by the commission in a general rate proceeding,

to the extent that the electric utility has not securitized those

costs. A rate proceeding under Subchapter C or D shall not be

required to determine and implement this surcharge mechanism. On

the final implementation of rates resulting from the filing of a

rate proceeding under Subchapter C or D that provides for the

recovery of all remaining system restoration costs, a rider or

surcharge mechanism adopted under this subsection shall expire.

This subsection is limited to instances in which an electric

utility has incurred system restoration costs of $100 million or

more in any calendar year after January 1, 2008.

Added by Acts 2009, 81st Leg., R.S., Ch.

1, Sec. 1, eff. April 16, 2009.

Sec. 36.404. NONBYPASSABLE CHARGES. The commission shall

include terms in the financing order to ensure that the

imposition and collection of transition charges associated with

the recovery of system restoration costs are nonbypassable by

imposing restrictions on bypassability of the type provided for

in Chapter 39 or by alternative means of ensuring

nonbypassability, as the commission considers appropriate,

consistent with the purposes of securitization.

Added by Acts 2009, 81st Leg., R.S., Ch.

1, Sec. 1, eff. April 16, 2009.

Sec. 36.405. DETERMINATION OF SYSTEM RESTORATION COSTS. (a) An

electric utility is entitled to recover system restoration costs

consistent with the provisions of this subchapter and is entitled

to seek recovery of amounts not recovered under this subchapter,

including system restoration costs not yet incurred at the time

an application is filed under Subsection (b), in its next base

rate proceeding or through any other proceeding authorized by

Subchapter C or D.

(b) An electric utility may file an application with the

commission seeking a determination of the amount of system

restoration costs eligible for recovery and securitization. The

commission may by rule prescribe the form of the application and

the information reasonably needed to support the application;

provided, however, that if such a rule is not in effect, the

electric utility shall not be precluded from filing its

application and such application cannot be rejected as being

incomplete.

(c) The commission shall issue an order determining the amount

of system restoration costs eligible for recovery and

securitization not later than the 150th day after the date an

electric utility files its application. The 150-day period

begins on the date the electric utility files the application,

even if the filing occurs before the effective date of this

section.

(d) An electric utility may file an application for a financing

order prior to the expiration of the 150-day period provided for

in Subsection (c). The commission shall issue a financing order

not later than 90 days after the utility files its request for a

financing order; provided, however, that the commission need not

issue the financing order until it has determined the amount of

system restoration costs eligible for recovery and

securitization.

(e) To the extent the commission has made a determination of the

eligible system restoration costs of an electric utility before

the effective date of this section, that determination may

provide the basis for the utility's application for a financing

order pursuant to this subchapter and Subchapter G, Chapter 39.

A previous commission determination does not preclude the utility

from requesting recovery of additional system restoration costs

eligible for recovery under this subchapter, but not previously

authorized by the commission.

(f) A rate proceeding under Subchapter C or D shall not be

required to determine the amount of recoverable system

restoration costs, as provided by this section, or for the

issuance of a financing order.

(g) A commission order under this subchapter is not subject to

rehearing. A commission order may be reviewed by appeal only to

a Travis County district court by a party to the proceeding filed

within 15 days after the order is signed by the commission. The

judgment of the district court may be reviewed only by direct

appeal to the Supreme Court of Texas filed within 15 days after

entry of judgment. All appeals shall be heard and determined by

the district court and the Supreme Court of Texas as

expeditiously as possible with lawful precedence over other

matters. Review on appeal shall be based solely on the record

before the commission and briefs to the court and shall be

limited to whether the order conforms to the constitution and

laws of this state and the United States and is within the

authority of the commission under this chapter.

Added by Acts 2009, 81st Leg., R.S., Ch.

1, Sec. 1, eff. April 16, 2009.

Sec. 36.406. SEVERABILITY. Effective on the date the first

utility transition bonds associated with system restoration costs

are issued under this subchapter, if any provision in this title

or portion of this title is held to be invalid or is invalidated,

superseded, replaced, repealed, or expires for any reason, that

occurrence does not affect the validity or continuation of this

subchapter, Subchapter G, Chapter 39, as it applies to this

subchapter, or any part of those provisions, or any other

provision of this title that is relevant to the issuance,

administration, payment, retirement, or refunding of transition

bonds or to any actions of the electric utility, its successors,

an assignee, a collection agent, or a financing party, and those

provisions shall remain in full force and effect.

Added by Acts 2009, 81st Leg., R.S., Ch.

1, Sec. 1, eff. April 16, 2009.



CHAPTER 37. CERTIFICATES OF CONVENIENCE AND NECESSITY

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE B. ELECTRIC UTILITIES

CHAPTER 37. CERTIFICATES OF CONVENIENCE AND NECESSITY

SUBCHAPTER A. DEFINITIONS

Sec. 37.001. DEFINITIONS. In this chapter:

(1) "Certificate" means a certificate of convenience and

necessity.

(2) "Electric utility" includes an electric cooperative.

(3) "Retail electric utility" means a person, political

subdivision, electric cooperative, or agency that operates,

maintains, or controls in this state a facility to provide retail

electric utility service. The term does not include a corporation

described by Section 32.053 to the extent that the corporation

sells electricity exclusively at wholesale and not to the

ultimate consumer. A qualifying cogenerator that sells electric

energy at retail to the sole purchaser of the cogenerator's

thermal output under Sections 35.061 and 36.007 is not for that

reason considered to be a retail electric utility. The owner or

operator of a qualifying cogeneration facility who was issued the

necessary environmental permits from the Texas Natural Resource

Conservation Commission after January 1, 1998, and who commenced

construction of such qualifying facility before July 1, 1998, may

provide electricity to the purchasers of the thermal output of

that qualifying facility and shall not for that reason be

considered an electric utility or a retail electric utility,

provided that the purchasers of the thermal output are owners of

manufacturing or process operation facilities that are located on

a site entirely owned before September, 1987, by one owner who

retained ownership after September, 1987, of some portion of the

facilities and that those facilities now share some integrated

operations, such as the provision of services and raw materials.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 29, eff. Sept. 1,

1999.

SUBCHAPTER B. CERTIFICATE OF CONVENIENCE AND NECESSITY

Sec. 37.051. CERTIFICATE REQUIRED. (a) An electric utility or

other person may not directly or indirectly provide service to

the public under a franchise or permit unless the utility or

other person first obtains from the commission a certificate that

states that the public convenience and necessity requires or will

require the installation, operation, or extension of the service.

(b) Except as otherwise provided by this chapter, a retail

electric utility may not furnish or make available retail

electric utility service to an area in which retail electric

utility service is being lawfully furnished by another retail

electric utility unless the utility first obtains a certificate

that includes the area in which the consuming facility is

located.

(c) Notwithstanding any other provision of this chapter,

including Subsection (a), an electric cooperative is not required

to obtain a certificate of public convenience and necessity for

the construction, installation, operation, or extension of any

generating facilities or necessary interconnection facilities.

(d) A certificate may be granted to an electric utility or other

person under this section for a facility used as part of the

transmission system serving the ERCOT power region solely for the

transmission of electricity.

(e) The commission may consider an application filed by a person

not currently certificated as an electric utility for a

certificate of convenience and necessity to construct

transmission capacity that serves the ERCOT power region. Before

granting a certificate under this section, the commission must

find, after notice and hearing, that:

(1) the applicant has the technical ability, financial ability,

and sufficient resources in this state to own, operate, and

maintain reliable transmission facilities;

(2) the applicant has the resources and ability to comply with

commission rules, requirements of the independent organization

certified under Section 39.151 for the ERCOT power region, and

requirements of the National Electric Reliability Council

applicable to the provisions of transmission service; and

(3) for an application filed by a person that is not an electric

utility, granting the application will not adversely affect

wholesale transmission rates, as compared to the rates projected

to be charged if an existing electric utility were to build the

transmission facility.

(f) The commission shall consider the requirements of Subsection

(e) to have been met by an electric utility or other person that:

(1) is selected by the commission as a transmission provider

under a plan adopted by the commission under Section 39.904 not

later than September 1, 2009; and

(2) before the certificate is issued, provides to the commission

a detailed plan regarding the offices, personnel, and other

resources the electric utility or other person will have in this

state to ensure provision of continuous and adequate transmission

service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 30, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1170, Sec. 2, eff. June 19, 2009.

Sec. 37.052. EXCEPTIONS TO CERTIFICATE REQUIREMENT FOR SERVICE

EXTENSION. (a) An electric utility is not required to obtain a

certificate for an:

(1) extension into territory that is:

(A) contiguous to the territory the electric utility serves;

(B) not receiving similar service from another electric utility;

and

(C) not in another electric utility's certificated area;

(2) extension in or to territory the utility serves or is

authorized to serve under a certificate; or

(3) operation, extension, or service in progress on September 1,

1975.

(b) An extension allowed under Subsection (a) is limited to a

device used:

(1) to interconnect existing facilities; or

(2) solely to transmit electric utility services from an

existing facility to a customer of retail electric utility

service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 37.053. APPLICATION FOR CERTIFICATE. (a) An electric

utility or other person that wants to obtain or amend a

certificate must submit an application to the commission.

(b) The applicant shall file with the commission evidence the

commission requires to show the applicant has received the

consent, franchise, or permit required by the proper municipal or

other public authority.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1170, Sec. 3, eff. June 19, 2009.

Sec. 37.054. NOTICE AND HEARING ON APPLICATION. (a) When an

application for a certificate is filed, the commission shall:

(1) give notice of the application to interested parties; and

(2) if requested:

(A) set a time and place for a hearing; and

(B) give notice of the hearing.

(b) A person or electric cooperative interested in the

application may intervene at the hearing.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 31, eff. Sept. 1,

1999.

Sec. 37.0541. CONSOLIDATION OF CERTAIN PROCEEDINGS. The

commission shall consolidate the proceeding on an application to

obtain or amend a certificate of convenience and necessity for

the construction of a transmission line with the proceeding on

another application to obtain or amend a certificate of

convenience and necessity for the construction of a transmission

line if it is apparent from the applications or a motion to

intervene in either proceeding that the transmission lines that

are the subject of the separate proceedings share a common point

of interconnection. This section does not apply to a proceeding

on an application for a certificate of convenience and necessity

for a transmission line to serve a competitive renewable energy

zone as part of a plan developed by the commission under Section

39.904(g)(2).

Added by Acts 2009, 81st Leg., R.S., Ch.

1170, Sec. 1, eff. June 19, 2009.

Sec. 37.055. REQUEST FOR PRELIMINARY ORDER. (a) An electric

utility or other person that wants to exercise a right or

privilege under a franchise or permit that the utility or other

person anticipates obtaining but has not been granted may apply

to the commission for a preliminary order under this section.

(b) The commission may issue a preliminary order declaring that

the commission, on application and under commission rules, will

grant the requested certificate on terms the commission

designates, after the electric utility or other person obtains

the franchise or permit.

(c) The commission shall grant the certificate on presentation

of evidence satisfactory to the commission that the electric

utility or other person has obtained the franchise or permit.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1170, Sec. 4, eff. June 19, 2009.

Sec. 37.056. GRANT OR DENIAL OF CERTIFICATE. (a) The

commission may approve an application and grant a certificate

only if the commission finds that the certificate is necessary

for the service, accommodation, convenience, or safety of the

public.

(b) The commission may:

(1) grant the certificate as requested;

(2) grant the certificate for the construction of a portion of

the requested system, facility, or extension or the partial

exercise of the requested right or privilege; or

(3) refuse to grant the certificate.

(c) The commission shall grant each certificate on a

nondiscriminatory basis after considering:

(1) the adequacy of existing service;

(2) the need for additional service;

(3) the effect of granting the certificate on the recipient of

the certificate and any electric utility serving the proximate

area; and

(4) other factors, such as:

(A) community values;

(B) recreational and park areas;

(C) historical and aesthetic values;

(D) environmental integrity;

(E) the probable improvement of service or lowering of cost to

consumers in the area if the certificate is granted; and

(F) to the extent applicable, the effect of granting the

certificate on the ability of this state to meet the goal

established by Section 39.904(a) of this title.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 295, Sec. 2, eff. June 18,

2003.

Sec. 37.057. DEADLINE FOR APPLICATION FOR NEW TRANSMISSION

FACILITY. The commission may grant a certificate for a new

transmission facility to a qualified applicant that meets the

requirements of this subchapter. The commission must approve or

deny an application for a certificate for a new transmission

facility not later than the first anniversary of the date the

application is filed. If the commission does not approve or deny

the application on or before that date, a party may seek a writ

of mandamus in a district court of Travis County to compel the

commission to decide on the application.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1170, Sec. 4, eff. June 19, 2009.

Sec. 37.059. REVOCATION OR AMENDMENT OF CERTIFICATE. (a) The

commission may revoke or amend a certificate after notice and

hearing if the commission finds that the certificate holder has

never provided or is no longer providing service in all or any

part of the certificated area.

(b) The commission may require one or more electric utilities to

provide service in an area affected by the revocation or

amendment of a certificate.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 37.060. DIVISION OF MULTIPLY CERTIFICATED SERVICE AREAS.

(a) This subsection and Subsections (b)-(g) apply only to areas

in which each retail electric utility that is authorized to

provide retail electric utility service to the area is providing

customer choice. For purposes of this subsection, an electric

cooperative or a municipally owned electric utility shall be

deemed to be providing customer choice if it has approved a

resolution adopting customer choice that is effective on January

1, 2002, or effective within 24 months after the date of the

resolution adopting customer choice. All other retail electric

utilities shall be deemed to be providing customer choice if

customer choice will be allowed for customers of the retail

electric utility on January 1, 2002. In areas in which each

certificated retail electric utility is providing customer

choice, the commission, if requested by a retail electric

utility, shall examine all areas within the service area of the

retail electric utility making the request that are also

certificated to one or more other retail electric utilities and,

after notice and hearing, shall amend the retail electric

utilities' certificates so that only one retail electric utility

is certificated to provide distribution services in any such

area. Only retail electric utilities certificated to serve an

area on June 1, 1999, may continue to serve the area or portion

of the area under an amended certificate issued under this

subsection.

(b) This section does not apply in any area in which a

municipally owned utility is certificated to provide retail

electric utility service if the municipally owned utility serving

the area files with the commission by October 1, 2001, a request

that areas within the certificated service area of the

municipally owned utility remain as presently certificated.

(c) The commission shall enter its order dividing multiply

certificated areas within one year of the date a request is

received.

(d) In amending certificates under this section, the commission

shall take into consideration the factors prescribed by Section

37.056.

(e) Notwithstanding Section 37.059, the commission shall revoke

certificates to the extent necessary to achieve the division of

retail electric service areas as provided by this section.

(f) Unless otherwise agreed by the affected retail electric

utilities, each retail electric utility shall be allowed to

continue to provide service to the location of

electricity-consuming facilities it is serving on the date an

application for division of the affected multiply certificated

service areas is filed. No customer located within the affected

multiply certificated service areas shall be permitted to switch

from one retail electric utility to another while an application

for division of the affected multiply certificated service areas

is pending.

(g) If on June 1, 1999, retail service is being provided in an

area by another retail electric utility with the written consent

of the retail electric utility certificated to serve the area,

that consent shall be filed with the commission. On notification

of that consent and a request by an affected retail electric

utility to amend the relevant certificates, the commission may

grant an exception or amend a retail electric utility's

certificate. This provision shall not be construed to limit the

commission's authority to grant exceptions or to amend a retail

electric utility's certificate, upon request and notification,

for areas to which retail service is being provided pursuant to

written consent granted after June 1, 1999.

(h) The commission may not grant an additional retail electric

utility certificate to serve an area if the effect of the grant

would cause the area to be multiply certificated unless the

commission finds that the certificate holders are not providing

service to any part of the area for which a certificate is sought

and are not capable of providing adequate service to the area in

accordance with applicable standards. However, neither this

subsection nor the deadline of June 1, 1999, provided by

Subsection (a) shall apply to any application for multiple

certification filed with the commission on or before February 1,

1999, and those applications may be processed in accordance with

applicable law in effect on the date the application was filed.

Applications for multiple certification filed with the commission

on or before February 1, 1999, may not be amended to expand the

area for which a certificate is sought except for contiguous

areas within municipalities that provide consent, as required by

Section 37.053(b), not later than June 1, 1999.

(i) Notwithstanding any other provision of this section, if

requested by a municipally owned utility, the commission shall

examine all areas within the municipally owned utility's service

area that are also certificated to one or more other retail

electric utilities and, after notice and hearing, may amend the

retail electric utilities' certificates so that only one retail

electric utility is certificated to provide distribution services

in the area, provided that:

(1) the application is filed with the commission within 12

months of the effective date of this provision and is limited to

single certification of the area within the municipality's

boundaries as of February 1, 1999;

(2) the commission preserves the right of an electric utility or

an electric cooperative to serve its existing customers,

including any property owned or leased by any customer; and

(3) the municipality is a member city of a municipal power

agency, as that term is used in Section 40.059.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 32, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 796, Sec. 1, eff. June

14, 2001.

Sec. 37.061. EXISTING SERVICE AREA AGREEMENTS. (a)

Notwithstanding any other provision of this title, the commission

shall allow a municipally owned utility to amend the service area

boundaries of its certificate if:

(1) the municipally owned utility was the holder of a

certificate as of January 1, 1999;

(2) the municipally owned utility has an agreement existing

before January 1, 1999, with a public utility serving the area

that the public utility will not contest an application to amend

the certificate to add municipal territory; and

(3) the area for which a certificate is requested is not

certificated to a retail electric utility that is not a party to

the agreement and that has not consented in writing to

certification of the area to the municipality.

(b) The commission may not amend the certificate of the public

utility serving the affected area based on the granting of a

certificate to the municipally owned utility.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 32, eff. Sept. 1,

1999.

SUBCHAPTER C. MUNICIPALITIES

Sec. 37.101. SERVICE IN ANNEXED OR INCORPORATED AREA. (a) If

an area is or will be included within a municipality as the

result of annexation, incorporation, or another reason, each

electric utility and each electric cooperative that holds or is

entitled to hold a certificate under this title to provide

service or operate a facility in the area before the inclusion

has the right to continue to provide the service or operate the

facility and extend service within the utility's or cooperative's

certificated area in the annexed or incorporated area under the

rights granted by the certificate and this title.

(b) Notwithstanding any other law, an electric utility has the

right to:

(1) continue and extend service within the utility's

certificated area; and

(2) use roads, streets, highways, alleys, and public property to

furnish retail electric utility service.

(c) The governing body of a municipality may require an electric

utility to relocate the utility's facility at the utility's

expense to permit the widening or straightening of a street by:

(1) giving the electric utility 30 days' notice; and

(2) specifying the new location for the facility along the

right-of-way of the street.

(d) This section does not:

(1) limit the power of a city, town, or village to incorporate

or of a municipality to extend its boundaries by annexation; or

(2) prohibit a municipality from levying a tax or other special

charge for the use of the streets as authorized by Section

182.025, Tax Code.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 33, eff. Sept. 1,

1999.

Sec. 37.102. GRANT OF CERTIFICATE FOR CERTAIN MUNICIPALITIES.

(a) If a municipal corporation offers retail electric utility

service in a municipality having a population of more than

135,000 that is located in a county having a population of more

than 1,500,000, the commission shall singly certificate areas in

the municipality's boundaries in which more than one electric

utility provides electric utility service.

(b) In singly certificating an area under Subsection (a), the

commission shall preserve the right of an electric utility to

serve the customers the electric utility was serving on June 17,

1983. This subsection does not apply to a customer at least

partially served by a nominal 69,000 volts system who gave notice

of termination to the utility servicing that customer before June

17, 1983.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. REGULATION OF SERVICES, AREAS, AND FACILITIES

Sec. 37.151. PROVISION OF SERVICE. Except as provided by this

section, Section 37.152, and Section 37.153, a certificate

holder, other than one granted a certificate under Section

37.051(d), shall:

(1) serve every consumer in the utility's certificated area; and

(2) provide continuous and adequate service in that area.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1170, Sec. 4, eff. June 19, 2009.

Sec. 37.152. GROUNDS FOR REDUCTION OF SERVICE. (a) Unless the

commission issues a certificate that the present and future

convenience and necessity will not be adversely affected, a

certificate holder may not discontinue, reduce, or impair service

to any part of the holder's certificated service area except for:

(1) nonpayment of charges;

(2) nonuse; or

(3) another similar reason that occurs in the usual course of

business.

(b) A discontinuance, reduction, or impairment of service must

be in compliance with and subject to any condition or restriction

the commission prescribes.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 37.153. REQUIRED REFUSAL OF SERVICE. A certificate holder

shall refuse to serve a customer in the holder's certificated

area if the holder is prohibited from providing the service under

Section 212.012, 232.029, or 232.0291, Local Government Code.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

708, Sec. 13, eff. September 1, 2005.

Sec. 37.154. TRANSFER OF CERTIFICATE. (a) An electric utility

may sell, assign, or lease a certificate or a right obtained

under a certificate if the commission determines that the

purchaser, assignee, or lessee can provide adequate service.

(b) A sale, assignment, or lease of a certificate or a right is

subject to conditions the commission prescribes.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 37.155. APPLICATION OF CONTRACTS. A contract approved by

the commission between retail electric utilities that designates

areas and customers to be served by the utilities:

(1) is valid and enforceable; and

(2) shall be incorporated into the appropriate areas of

certification.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 37.156. INTERFERENCE WITH ANOTHER UTILITY. If an electric

utility constructing or extending the utility's lines, plant, or

system interferes or attempts to interfere with the operation of

a line, plant, or system of another utility, the commission by

order may:

(1) prohibit the construction or extension; or

(2) prescribe terms for locating the affected lines, plants, or

systems.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 37.157. MAPS. An electric utility shall file with the

commission one or more maps that show each utility facility and

that separately illustrate each utility facility for the

generation, transmission, or distribution of the utility's

services on a date the commission orders.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 38. REGULATION OF ELECTRIC SERVICES

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE B. ELECTRIC UTILITIES

CHAPTER 38. REGULATION OF ELECTRIC SERVICES

SUBCHAPTER A. STANDARDS

Sec. 38.001. GENERAL STANDARD. An electric utility and an

electric cooperative shall furnish service, instrumentalities,

and facilities that are safe, adequate, efficient, and

reasonable.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 34, eff. Sept. 1,

1999.

Sec. 38.002. AUTHORITY OF REGULATORY AUTHORITY CONCERNING

STANDARDS. A regulatory authority, on its own motion or on

complaint and after reasonable notice and hearing, may:

(1) adopt just and reasonable standards, classifications, rules,

or practices an electric utility must follow in furnishing a

service;

(2) adopt adequate and reasonable standards for measuring a

condition, including quantity, quality, pressure, and initial

voltage, relating to the furnishing of a service;

(3) adopt reasonable rules for examining, testing, and measuring

a service; and

(4) adopt or approve reasonable rules, specifications, and

standards to ensure the accuracy of equipment, including meters

and instruments, used to measure a service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 38.003. RULE OR STANDARD. (a) An electric utility may not

impose a rule except as provided by this title.

(b) An electric utility may file with the regulatory authority a

standard, classification, rule, or practice the utility follows.

(c) The standard, classification, rule, or practice continues in

force until:

(1) amended by the utility; or

(2) changed by the regulatory authority as provided by this

title.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 38.004. MINIMUM CLEARANCE STANDARD. Notwithstanding any

other law, a transmission or distribution line owned by an

electric utility or an electric cooperative must be constructed,

operated, and maintained, as to clearances, in the manner

described by the National Electrical Safety Code Standard ANSI

(c)(2), as adopted by the American National Safety Institute and

in effect at the time of construction.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 35, eff. Sept. 1,

1999.

Sec. 38.005. ELECTRIC SERVICE RELIABILITY MEASURES. (a) The

commission shall implement service quality and reliability

standards relating to the delivery of electricity to retail

customers by electric utilities and transmission and distribution

utilities. The commission by rule shall develop reliability

standards, including:

(1) the system-average interruption frequency index (SAIFI);

(2) the system-average interruption duration index (SAIDI);

(3) achievement of average response time for customer service

requests or inquiries; or

(4) other standards that the commission finds reasonable and

appropriate.

(b) The commission may take appropriate enforcement action under

this section, including action against a utility, if any of the

utility's feeders with 10 or more customers has had a SAIDI or

SAIFI average that is more than 300 percent greater than the

system average of all feeders during any two-year period,

beginning in the year 2000. In determining the appropriate

enforcement action, the commission shall consider:

(1) the feeder's operating and maintenance history;

(2) the cause of each interruption in the feeder's service;

(3) any action taken by a utility to address the feeder's

performance;

(4) the estimated cost and benefit of remediating a feeder's

performance; and

(5) any other relevant factor as determined by the commission.

(c) The standards implemented under Subsection (a) shall require

each electric utility and transmission and distribution utility

subject to this section to maintain adequately trained and

experienced personnel throughout the utility's service area so

that the utility is able to fully and adequately comply with the

appropriate service quality and reliability standards.

(d) The standards shall ensure that electric utilities do not

neglect any local neighborhood or geographic area, including

rural areas, communities of less than 1,000 persons, and

low-income areas, with regard to system reliability.

(e) The commission may require each electric utility and

transmission and distribution utility to supply data to assist

the commission in developing the reliability standards.

(f) Each electric utility, transmission and distribution

utility, electric cooperative, municipally owned utility, and

generation provider shall be obligated to comply with any

operational criteria duly established by the independent

organization as defined by Section 39.151 or adopted by the

commission.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 36, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

424, Sec. 1, eff. June 19, 2009.

SUBCHAPTER B. PROHIBITIONS ON PREFERENCES AND DISCRIMINATION

Sec. 38.021. UNREASONABLE PREFERENCE OR PREJUDICE CONCERNING

SERVICE PROHIBITED. In providing a service to persons in a

classification, an electric utility may not:

(1) grant an unreasonable preference or advantage to a person in

the classification; or

(2) subject a person in the classification to an unreasonable

prejudice or disadvantage.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 38.022. DISCRIMINATION AND RESTRICTION ON COMPETITION. An

electric utility may not:

(1) discriminate against a person or electric cooperative who

sells or leases equipment or performs services in competition

with the electric utility; or

(2) engage in a practice that tends to restrict or impair that

competition.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 37, eff. Sept. 1,

1999.

SUBCHAPTER C. EXAMINATIONS, TESTS, AND INSPECTIONS

Sec. 38.051. EXAMINATION AND TEST OF INSTRUMENT OR EQUIPMENT;

INSPECTION. (a) A regulatory authority may:

(1) examine and test equipment, including meters and

instruments, used to measure service of an electric utility; and

(2) set up and use on the premises occupied by an electric

utility an apparatus or appliance necessary for the examination

or test.

(b) The electric utility is entitled to be represented at an

examination, test, or inspection made under this section.

(c) The electric utility and its officers and employees shall

facilitate the examination, test, or inspection by giving

reasonable aid to the regulatory authority and to any person

designated by the regulatory authority for the performance of

those duties.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 38.052. INSPECTION FOR CONSUMER. (a) A consumer may have

a meter or other measuring device tested by an electric utility:

(1) once without charge, after a reasonable period of presumed

accuracy the regulatory authority establishes by rule; and

(2) at a shorter interval on payment of a reasonable fee

established by the regulatory authority.

(b) The regulatory authority shall establish reasonable fees to

be paid for other examining or testing of a measuring device on

the request of a consumer.

(c) If the consumer requests the test under Subsection (a)(2)

and the measuring device is found unreasonably defective or

incorrect to the substantial disadvantage of the consumer, the

fee the consumer paid at the time of the request shall be

refunded.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. IMPROVEMENTS IN SERVICE

Sec. 38.071. IMPROVEMENTS IN SERVICE; INTERCONNECTING SERVICE.

The commission, after notice and hearing, may:

(1) order an electric utility to provide specified improvements

in its service in a specified area if:

(A) service in the area is inadequate or substantially inferior

to service in a comparable area; and

(B) requiring the company to provide the improved service is

reasonable; or

(2) order two or more electric utilities or electric

cooperatives to establish specified facilities for

interconnecting service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 405, Sec. 38, eff. Sept. 1,

1999.

Sec. 38.073. AUTHORITY OF COMMISSION DURING AN EMERGENCY. (a)

On a declaration of a natural disaster or other emergency by the

governor, the commission may require an electric utility,

municipally owned utility, electric cooperative, qualifying

facility, power generation company, exempt wholesale generator,

or power marketer to sell electricity to an electric utility,

municipally owned utility, or electric cooperative that is unable

to supply power to meet customer demand due to the natural

disaster or other emergency. Any plant, property, equipment, or

other items used to receive or deliver electricity under this

subsection are used and useful in delivering service to the

public, and the commission shall allow timely recovery for the

costs of those items. The commission may order an electric

utility, municipally owned utility, or electric cooperative to

provide interconnection service to another electric utility,

municipally owned utility, or electric cooperative to facilitate

a sale of electricity under this section. If the commission does

not order the sale of electricity during a declared emergency as

described by this subsection, the commission shall promptly

submit to the legislature a report describing the reasons why the

commission did not make that order.

(b) If an entity receives electricity under Subsection (a), the

receiving entity shall reimburse the supplying entity for the

actual cost of providing the electricity. The entity receiving

the electricity is responsible for any transmission and

distribution service charges specifically incurred in relation to

providing the electricity.

(c) An entity that pays for electricity received under

Subsection (b) and that is regulated by the commission may fully

recover the cost of the electricity in a timely manner by:

(1) including the cost in the entity's fuel cost under Section

36.203; or

(2) notwithstanding Section 36.201, imposing a different

surcharge.

Added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 2.02, eff. September 1, 2009.

SUBCHAPTER E. INFRASTRUCTURE IMPROVEMENT AND MAINTENANCE REPORT

Sec. 38.101. REPORT ON INFRASTRUCTURE IMPROVEMENT AND

MAINTENANCE. (a) Not later than May 1 of each year, each

electric utility shall submit to the commission a report

describing the utility's activities related to:

(1) identifying areas that are susceptible to damage during

severe weather and hardening transmission and distribution

facilities in those areas;

(2) vegetation management; and

(3) inspecting distribution poles.

(b) Each electric utility shall include in a report required

under Subsection (a) a summary of the utility's activities

related to preparing for emergency operations.

Added by Acts 2009, 81st Leg., R.S., Ch.

1280, Sec. 2.03, eff. September 1, 2009.



CHAPTER 39. RESTRUCTURING OF ELECTRIC UTILITY INDUSTRY

UTILITIES CODETITLE 2. PUBLIC UTILITY REGULATORY ACTSUBTITLE B. ELECTRIC UTILITIESCHAPTER 39. RESTRUCTURING OF ELECTRIC UTILITY INDUSTRYSUBCHAPTER A. GENERAL PROVISIONSSec. 39.001. LEGISLATIVE POLICY AND PURPOSE. (a) The legislature finds that the production and sale of electricity is not a monopoly warranting regulation of rates, operations, and services and that the public interest in competitive electric markets requires that, except for transmission and distribution services and for the recovery of stranded costs, electric services and their prices should be determined by customer choices and the normal forces of competition. As a result, this chapter is enacted to protect the public interest during the transition to and in the establishment of a fully competitive electric power industry.(b) The legislature finds that it is in the public interest to:(1) implement on January 1, 2002, a competitive retail electric market that allows each retail customer to choose the customer's provider of electricity and that encourages full and fair competition among all providers of electricity;(2) allow utilities with uneconomic generation-related assets and purchased power contracts to recover the reasonable excess costs over market of those assets and purchased power contracts;(3) educate utility customers about anticipated changes in the provision of retail electric service to ensure that the benefits of the competitive market reach all customers; and(4) protect the competitive process in a manner that ensures the confidentiality of competitively sensitive information during the transition to a competitive market and after the commencement of customer choice.(c) Regulatory authorities, excluding the governing body of a municipally owned electric utility that has not opted for customer choice or the body vested with power to manage and operate a municipally owned electric utility that has not opted for customer choice, may not make rules or issue orders regulating competitive electric services, prices, or competitors or restricting or conditioning competition except as authorized in this title and may not discriminate against any participant or type of participant during the transition to a competitive market and in the competitive market.(d) Regulatory authorities, excluding the governing body of a municipally owned electric utility that has not opted for customer choice or the body vested with power to manage and operate a municipally owned electric utility that has not opted for customer choice, shall authorize or order competitive rather than regulatory methods to achieve the goals of this chapter to the greatest extent feasible and shall adopt rules and issue orders that are both practical and limited so as to impose the least impact on competition.(e) Judicial review of competition rules adopted by the commission shall be conducted under Chapter 2001, Government Code, except as otherwise provided by this chapter. Judicial review of the validity of competition rules shall be commenced in the Court of Appeals for the Third Court of Appeals District and shall be limited to the commission's rulemaking record. The rulemaking record consists of:(1) the notice of the proposed rule;(2) the comments of all interested persons;(3) all studies, reports, memoranda, or other materials on which the commission relied in adopting the rule; and(4) the order adopting the rule.(f) A person who challenges the validity of a competition rule must file a notice of appeal with the court of appeals and serve the notice on the commission not later than the 15th day after the date on which the rule as adopted is published in the Texas Register. The notice of appeal shall designate the person challenging the rule as the appellant and the commission as the appellee. The commission shall prepare the rulemaking record and file it with the court of appeals not later than the 30th day after the date the notice of appeal is served on the commission. The court of appeals shall hear and determine each appeal as expeditiously as possible with lawful precedence over other matters. The appellant, and any person who is permitted by the court to intervene in support of the appellant's claims, shall file and serve briefs not later than the 30th day after the date the commission files the rulemaking record. The commission, and any person who is permitted by the court to intervene in support of the rule, shall file and serve briefs not later than the 60th day after the date the appellant files the appellant's brief. The court of appeals may, on its own motion or on motion of any person for good cause, modify the filing deadlines prescribed by this subsection. The court of appeals shall render judgment affirming the rule or reversing and, if appropriate on reversal, remanding the rule to the commission for further proceedings, consistent with the court's opinion and judgment. The Texas Rules of Appellate Procedure apply to an appeal brought under this section to the extent not inconsistent with this section.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.002. APPLICABILITY. This chapter, other than Sections 39.155, 39.157(e), 39.203, 39.903, 39.904, 39.9051, 39.9052, and 39.914(e), does not apply to a municipally owned utility or an electric cooperative. Sections 39.157(e), 39.203, and 39.904, however, apply only to a municipally owned utility or an electric cooperative that is offering customer choice. If there is a conflict between the specific provisions of this chapter and any other provisions of this title, except for Chapters 40 and 41, the provisions of this chapter control.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 939, Sec. 19, eff. September 1, 2007.

Sec. 39.003. CONTESTED CASES. Unless specifically provided otherwise, each commission proceeding under this chapter, other than a rulemaking proceeding, report, notification, or registration, shall be conducted as a contested case and the burden of proof is on the incumbent electric utility.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

SUBCHAPTER B. TRANSITION TO COMPETITIVE RETAIL ELECTRIC MARKETSec. 39.051. UNBUNDLING. (a) On or before September 1, 2000, each electric utility shall separate from its regulated utility activities its customer energy services business activities that are otherwise also already widely available in the competitive market.(b) Not later than January 1, 2002, each electric utility shall separate its business activities from one another into the following units:(1) a power generation company;(2) a retail electric provider; and(3) a transmission and distribution utility.(c) An electric utility may accomplish the separation required by Subsection (b) either through the creation of separate nonaffiliated companies or separate affiliated companies owned by a common holding company or through the sale of assets to a third party. An electric utility may create separate transmission and distribution utilities. Notwithstanding any other provision of this chapter, an electric utility that does not have stranded costs described by Section 39.254 and that on September 1, 2005, has not finalized unbundling pursuant to a commission order approving an unbundling plan may also meet the requirements of Subsection (b) for generation facilities existing on September 1, 2005, in the Electric Reliability Council of Texas if it meets and maintains compliance with the following requirements:(1) the electric utility has no more than 400 megawatts of Texas jurisdictional capacity from generating units within the Electric Reliability Council of Texas that have not been mothballed or retired;(2) the electric utility has a contract or contracts with separate nonaffiliated companies or separate affiliated companies for the sale of all of the output from its generating units that have not been mothballed or retired with a contract term that is no shorter than 20 years or the life of the generating units, whichever is shorter; and(3) the electric utility has a separate division within the electric utility for its generation business activities.(c-1) A separate division described by Subsection (c)(3) is subject to Subsection (d) and, for the purposes of this chapter, is considered a separate affiliated power generation company and a competitive affiliate.(d) Each electric utility shall unbundle under this section in a manner that provides for a separation of personnel, information flow, functions, and operations, consistent with Section 39.157(d).(e) Each electric utility shall file with the commission a plan to implement this section by January 10, 2000.(f) The commission shall adopt the utility's plan for business separation required by Subsection (b), adopt the plan with changes, or reject the plan and require the utility to file a new plan.(g) Transactions by electric utilities involving sales, transfers, or other disposition of assets to accomplish the purposes of this section are not subject to Section 14.101, 35.034, or 35.035.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 413, Sec. 3, eff. June 17, 2005.

Sec. 39.052. FREEZE ON EXISTING RETAIL BASE RATE TARIFFS. (a) Until January 1, 2002, an electric utility shall provide retail electric service within its certificated service area in accordance with the electric utility's retail base rate tariffs in effect on September 1, 1999, including its purchased power cost recovery factor.(b) During the freeze period, an electric utility may not increase its retail base rates above the rates provided by this section except for losses caused by force majeure as provided by Section 39.055.(c) Notwithstanding any other provision of this title, during the freeze period the regulatory authority may not reduce the retail base rates of an electric utility, except as may be ordered as stipulated to by an electric utility in a proceeding for which a final order had not been issued by January 1, 1999.(d) During the freeze period, the retail base rates, overall revenues, return on invested capital, and net income of an electric utility are not subject to complaint, hearing, or determination as to reasonableness.(e) An electric utility that has a rate proceeding pending before the commission as of January 2, 1999, shall provide service in accordance with the tariffs approved in that proceeding from the date of approval until the end of the freeze period.(f) Nothing in this section affects the authority of the commission to fulfill its obligations under Section 39.262.(g) Nothing in this section shall deny a utility its right to have the commission conduct proceedings and issue a final order pertaining to any matter that may be remanded to the commission by a court having jurisdiction, except that the final order may not affect the rates charged to customers during the freeze period but shall be taken into account during the utility's true-up proceeding under Section 39.262.(h) Nothing in this title shall be construed to prevent an electric utility or a transmission and distribution utility from filing, and the commission from approving, a change in wholesale transmission service rates during the freeze period.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.053. COST RECOVERY ADJUSTMENTS. This subchapter does not limit or alter the ability of an electric utility during the freeze period to revise its fuel factor or to reconcile fuel expenses and to either refund fuel overcollections or surcharge fuel undercollections to customers, as authorized by its tariffs and Sections 36.203 and 36.205.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.054. RETAIL ELECTRIC SERVICE DURING FREEZE PERIOD. (a) An electric utility shall provide retail electric service during the freeze period in accordance with any contract terms applicable to a particular retail customer approved by the regulatory authority and in effect on December 31, 1998.(b) Nothing in Sections 39.052(c) and (d) shall be construed to restrict any customer's right to complain during the freeze period to the regulatory authority regarding the quality of retail electric service provided by the electric utility or the applicability of an electric utility's particular tariff to the customer.(c) Nothing in this title shall be construed to restrict an electric utility, voluntarily and at its sole discretion, from offering new services or new tariff options to its customers during the freeze period, consistent with Section 39.051(a).(d) Any offering of new services or tariff options under this section shall be equal to or greater than an electric utility's long-run marginal cost and may not be unreasonably preferential, prejudicial, discriminatory, predatory, or anticompetitive.(e) Revenue from any new offering under this section shall be accounted for in a manner consistent with Section 36.007.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.055. FORCE MAJEURE. (a) An electric utility may recover losses resulting from force majeure through an increase in its retail base rates during the freeze period.(b) Notwithstanding Subchapter C, Chapter 36, the regulatory authority, after a hearing to determine the electric utility's losses from force majeure, shall permit the utility to fully collect any approved force majeure increase through an appropriate customer surcharge mechanism.(c) For purposes of this section, "force majeure" means a major event or combination of major events, including new or expanded state or federal statutory or regulatory requirements; hurricanes, tornadoes, ice storms, or other natural disasters; or acts of war, terrorism, or civil disturbance, beyond the control of an electric utility that the regulatory authority finds increases the utility's total reasonable and necessary nonfuel costs or decreases the utility's total nonfuel revenues related to the generation and delivery of electricity by more than 10 percent for any calendar year during the freeze period. The term does not include any changes in general economic conditions such as inflation, interest rates, or other factors of general application.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

SUBCHAPTER C. RETAIL COMPETITIONSec. 39.101. CUSTOMER SAFEGUARDS. (a) Before customer choice begins on January 1, 2002, the commission shall ensure that retail customer protections are established that entitle a customer:(1) to safe, reliable, and reasonably priced electricity, including protection against service disconnections in an extreme weather emergency as provided by Subsection (h) or in cases of medical emergency or nonpayment for unrelated services;(2) to privacy of customer consumption and credit information;(3) to bills presented in a clear format and in language readily understandable by customers;(4) to the option to have all electric services on a single bill, except in those instances where multiple bills are allowed under Chapters 40 and 41;(5) to protection from discrimination on the basis of race, color, sex, nationality, religion, or marital status;(6) to accuracy of metering and billing;(7) to information in English and Spanish and any other language as necessary concerning rates, key terms and conditions, in a standard format that will permit comparisons between price and service offerings, and the environmental impact of certain production facilities;(8) to information in English and Spanish and any other language as necessary concerning low-income assistance programs and deferred payment plans; and(9) to other information or protections necessary to ensure high-quality service to customers.(b) A customer is entitled:(1) to be informed about rights and opportunities in the transition to a competitive electric industry;(2) to choose the customer's retail electric provider consistent with this chapter, to have that choice honored, and to assume that the customer's chosen provider will not be changed without the customer's informed consent;(3) to have access to providers of energy efficiency services, to on-site distributed generation, and to providers of energy generated by renewable energy resources;(4) to be served by a provider of last resort that offers a commission-approved standard service package;(5) to receive sufficient information to make an informed choice of service provider;(6) to be protected from unfair, misleading, or deceptive practices, including protection from being billed for services that were not authorized or provided; and(7) to have an impartial and prompt resolution of disputes with its chosen retail electric provider and transmission and distribution utility.(c) A retail electric provider, power generation company, aggregator, or other entity that provides retail electric service may not refuse to provide retail electric or electric generation service or otherwise discriminate in the provision of electric service to any customer because of race, creed, color, national origin, ancestry, sex, marital status, lawful source of income, disability, or familial status. A retail electric provider, power generation company, aggregator, or other entity that provides retail electric service may not refuse to provide retail electric or electric generation service to a customer because the customer is located in an economically distressed geographic area or qualifies for low-income affordability or energy efficiency services. The commission shall require a provider to comply with this subsection as a condition of certification or registration.(d) A retail electric provider, power generation company, aggregator, or other entity that provides retail electric service shall submit reports to the commission and the office annually and on request relating to the person's compliance with this section. The commission by rule shall specify the form in which a report must be submitted. A report must include:(1) information regarding the extent of the person's coverage;(2) information regarding the service provided, compiled by zip code and census tract; and(3) any other information the commission or the office considers relevant to determine compliance.(e) The commission has the authority to adopt and enforce such rules as may be necessary or appropriate to carry out Subsections (a)-(d), including rules for minimum service standards for a retail electric provider relating to customer deposits and the extension of credit, switching fees, levelized billing programs, interconnection and use of on-site generation, termination of service, and quality of service. The commission has jurisdiction over all providers of electric service in enforcing Subsections (a)-(d) and may assess civil and administrative penalties under Section 15.023 and seek civil penalties under Section 15.028.(f) On or before June 30, 2001, the commission shall modify its current rules regarding customer protections to ensure that at least the same level of customer protection against potential abuses and the same quality of service that exists on December 31, 1999, is maintained in a restructured electric industry.(g) Compliance with Subsections (a)-(e) by a provider of electric service which is a municipally owned utility shall be administered solely by the governing body of the municipally owned utility, which shall adopt, implement, and enforce, as to the municipally owned utility, rules having the effect of accomplishing the objectives of Subsections (a)-(e). Reports containing the information required by Subsection (d) shall be filed by the municipally owned utility with the governing body.(h) A retail electric provider, power generation company, aggregator, or other entity that provides retail electric service may not disconnect service to a residential customer during an extreme weather emergency or on a weekend day. The entity providing service shall defer collection of the full payment of bills that are due during an extreme weather emergency until after the emergency is over and shall work with customers to establish a pay schedule for deferred bills. For purposes of this subsection, "extreme weather emergency" means a period when:(1) the previous day's highest temperature did not exceed 32 degrees Fahrenheit and the temperature is predicted to remain at or below that level for the next 24 hours according to the nearest National Weather Service reports; or(2) the National Weather Service issues a heat advisory for any county in the relevant service territory, or when such an advisory has been issued on any one of the previous two calendar days.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.102. RETAIL CUSTOMER CHOICE. (a) Each retail customer in this state, except retail customers of electric cooperatives and municipally owned utilities that have not opted for customer choice, shall have customer choice on and after January 1, 2002.(b) The affiliated retail electric provider of the electric utility serving a retail customer on December 31, 2001, may continue to serve that customer until the customer chooses service from a different retail electric provider, an electric cooperative offering customer choice, or a municipally owned utility offering customer choice.(c) An electric utility that has in effect a systemwide freeze for residential and commercial customers in effect September 1, 1997, extending beyond December 31, 2001, that has been found by a regulatory authority to be in the public interest is not subject to this chapter. At the expiration of the utility's freeze period, the utility shall be subject to this chapter and, at that time, has no claim for stranded cost recovery.(d) The commission shall oversee the compliance with this chapter by electric utilities that were not subject to this chapter before September 1, 2003, and in so doing shall establish schedules and procedures and require commission approvals as it deems necessary to achieve the objectives of this chapter. This subsection does not apply to an electric utility to which Subsection (c) applies.(e) In establishing a schedule under Subsection (d), the commission shall consider:(1) the effect of customer choice on the reliability of service provided by the electric utility;(2) whether the electric utility's service area is located in more than one power region;(3) whether any applicable power region has been certified as a qualifying power region under Section 39.152(a);(4) whether other electric utilities in the power region offer retail customer choice; and(5) any other relevant factor.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 1327, Sec. 2, eff. Sept. 1, 2003.

Sec. 39.1025. LIMITATIONS ON TELEPHONE SOLICITATION. (a) A person may not make or cause to be made a telephone solicitation to a nonresidential electric customer who has given notice to the commission of the customer's objection to receiving telephone solicitations relating to the customer's choice of retail electric providers.(b) The commission shall establish and provide for the operation of a database to compile a list of nonresidential electric customers who object to receiving telephone solicitations. The commission may operate the database or contract with another entity to operate the database.(c) A customer shall pay a fee of not more than $5 for inclusion in the database. The commission shall prescribe the amount of the fee.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 171, Sec. 3, eff. May 27, 2005.

Sec. 39.103. COMMISSION AUTHORITY TO DELAY COMPETITION AND SET NEW RATES. If the commission determines under Section 39.104 that a power region is unable to offer fair competition and reliable service to all retail customer classes on January 1, 2002, the commission shall delay customer choice for the power region and may on or after January 1, 2002, establish new rates for all electric utilities in the power region as provided by Chapter 36.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.104. CUSTOMER CHOICE PILOT PROJECTS. (a) Customer choice pilot projects may be used to allow the commission to evaluate the ability of each power region and electric utility to implement customer choice. However, in a multiply certificated area, an electric utility may not include customers that were served by an electric cooperative or a municipally owned utility on May 1, 1999.(b) The commission shall require each electric utility to offer customer choice in its service area within this state amounting to five percent of the utility's combined load of all customer classes within this state beginning on June 1, 2001.(c) The load designated for customer choice under this section shall be distributed among all customer classes of a utility consistent with the purpose of this section and subject to commission approval.(d) Customers participating in a pilot project under this section may buy electric energy from any retail electric provider certified by the commission under Section 39.352, including an affiliated retail electric provider; provided, however, that a retail electric provider may not participate in a pilot project in the certificated service area served by the electric utility with which it is affiliated.(e) Each utility operating a pilot project under this section shall charge residential and small commercial customers in accordance with Section 39.052.(f) The commission may prescribe reporting requirements it considers necessary to evaluate a pilot project consistent with the purpose of this section.(g) Customers having customer choice under this section shall be billed as provided by Section 39.107.(h) The commission may prescribe terms and conditions it considers necessary to prohibit anticompetitive practices and to encourage customer choice offered under this section.(i) Notwithstanding any other provision of this title, a retail electric provider participating in a pilot project under this section is not an electric utility or a retail electric utility.(j) Twenty percent of the load designated for customer choice under this section shall be initially set aside for aggregated loads.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.105. LIMITATION ON SALE OF ELECTRICITY. (a) After January 1, 2002, a transmission and distribution utility may not sell electricity or otherwise participate in the market for electricity except for the purpose of buying electricity to serve its own needs.(b) A person or retail electric utility may not provide, furnish, or make available electric service at retail within the certificated service area of an electric cooperative that has not adopted customer choice or a municipally owned utility that has not adopted customer choice. However, this subsection does not prohibit the provision of electric service in multiply certificated service areas to customers of any other retail electric utility.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.106. PROVIDER OF LAST RESORT. (a) The commission shall designate retail electric providers in areas of the state in which customer choice is in effect to serve as providers of last resort.(b) A provider of last resort shall offer a standard retail service package for each class of customers designated by the commission at a fixed, nondiscountable rate approved by the commission.(c) A provider of last resort shall provide the standard retail service package to any requesting customer in the territory for which it is the provider of last resort.(d) The commission shall designate the provider or providers of last resort not later than June 1, 2001.(e) The commission shall determine the procedures and criteria, which may include the solicitation of bids, for designating a provider or providers of last resort. The commission may redesignate the provider of last resort according to a schedule it considers appropriate.(f) In the event that no retail electric provider applies to be the provider of last resort for a given area of the state on reasonable terms and conditions, the commission may require a retail electric provider to become the provider of last resort as a condition of receiving or maintaining a certificate under Section 39.352.(g) In the event that a retail electric provider fails to serve any or all of its customers, the provider of last resort shall offer that customer the standard retail service package for that customer class with no interruption of service to any customer.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.107. METERING AND BILLING SERVICES. (a) On introduction of customer choice in a service area, metering services for the area shall continue to be provided by the transmission and distribution utility affiliate of the electric utility that was serving the area before the introduction of customer choice. Metering services provided to commercial and industrial customers that are required by the independent system operator to have an interval data recorder meter may be provided on a competitive basis.(b) Metering services provided to residential customers and to nonresidential customers other than those required by the independent system operator to have an interval data recorder meter shall continue to be provided by the transmission and distribution utility affiliate of the electric utility that was serving the area before the introduction of customer choice. Retail electric providers serving residential and nonresidential customers other than those required by the independent system operator to have an interval data recorder meter may request that the transmission and distribution utility provide specialized meters, meter features, or add-on accessories so long as they are technically feasible and generally available in the market and provided that the retail electric provider pays the differential cost of such a meter or accessory. Metering and billing services provided to residential customers shall be governed by the customer safeguards adopted by the commission under Section 39.101. All meter data, including all data generated, provided, or otherwise made available, by advanced meters and meter information networks, shall belong to a customer, including data used to calculate charges for service, historical load data, and any other proprietary customer information. A customer may authorize its data to be provided to one or more retail electric providers under rules and charges established by the commission.(c) Beginning on the date of introduction of customer choice in a service area, tenants of leased or rented property that is separately metered shall have the right to choose a retail electric provider, an electric cooperative offering customer choice, or a municipally owned utility offering customer choice, and the owner of the property must grant reasonable and nondiscriminatory access to transmission and distribution utilities, retail electric providers, electric cooperatives, and municipally owned utilities for metering purposes.(d) Beginning on the date of introduction of customer choice in a service area, a transmission and distribution utility, or an electric cooperative or municipally owned utility providing the customer's energy requirements shall bill a customer's retail electric provider for nonbypassable delivery charges as determined under Section 39.201. The retail electric provider or the electric cooperative or municipally owned utility, as appropriate, must pay these charges.(e) A transmission and distribution utility may bill retail customers at the request of a retail electric provider or, if an electric cooperative or municipally owned utility is providing the customer's energy requirements, at the request of the electric cooperative or municipally owned utility. A transmission and distribution utility that provides billing service on such request shall offer billing service on comparable terms and conditions to those of any such requesting retail electric provider or, as applicable, the electric cooperative or municipally owned utility providing energy requirements to a customer served by the transmission and distribution utility.(f) Beginning on the date of introduction of customer choice in a service area, any charges for metering and billing services shall comply with rules adopted by the commission relating to nondiscriminatory rates of service.(g) Metered electric service sold to residential customers on a prepaid basis may not be sold at a price that is higher than the price charged by the provider of last resort.(h) The commission shall establish a nonbypassable surcharge for an electric utility or transmission and distribution utility to use to recover reasonable and necessary costs incurred in deploying advanced metering and meter information networks to residential customers and nonresidential customers other than those required by the independent system operator to have an interval data recorder meter. The commission shall ensure that the nonbypassable surcharge reflects a deployment of advanced meters that is no more than one-third of the utility's total meters over each calendar year and shall ensure that the nonbypassable surcharge does not result in the utility recovering more than its actual, fully allocated meter and meter information network costs. The expenses must be allocated to the customer classes receiving the services, based on the electric utility's most recently approved tariffs.(i) Subject to the restrictions in Subsection (h), it is the intent of the legislature that net metering and advanced meter information networks be deployed as rapidly as possible to allow customers to better manage energy use and control costs, and to facilitate demand response initiatives.(j) Notwithstanding Subsection (b), a nonresidential customer may have a meter installed and metering services provided on a competitive basis as part of an energy savings performance contract.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 1095, Sec. 7, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 527, Sec. 10, eff. June 16, 2007.Acts 2007, 80th Leg., R.S., Ch. 939, Sec. 20, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(110), eff. September 1, 2009.

Sec. 39.108. CONTRACTUAL OBLIGATIONS. This chapter may not:(1) interfere with or abrogate the rights or obligations of any party, including a retail or wholesale customer, to a contract with an investor-owned electric utility, river authority, municipally owned utility, or electric cooperative;(2) interfere with or abrogate the rights or obligations of a party under a contract or agreement concerning certificated utility service areas; or(3) result in a change in wholesale power costs to wholesale customers in Texas purchasing electricity under wholesale power contracts the pricing provisions of which are based on formulary rates, fuel adjustments, or average system costs.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.109. NEW OWNER OR SUCCESSOR. (a) To ensure the continued safe and reliable operation of electric generating facilities, the commission shall require a generating facility that is transferred to a new owner or successor in interest between June 1, 1999, and January 1, 2002, to continue to be operated and maintained by the same operating personnel for not less than two years, except that the personnel may be dismissed for cause.(b) This section shall apply only if the facility is actually operated during the two-year period after the sale.(c) This section shall not require that the purchaser cause the facility to be operated in whole or in part, nor shall it preclude a temporary closure of the facility during the two-year period.(d) This section shall not create any obligation extending after the two-year period following the sale.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.112. NOTICE OF EXPIRATION AND PRICE CHANGE. (a) In this section, "fixed rate product" means a retail electric product with a term of at least three months for which the price for each billing period, including recurring charges, does not change throughout the term of the contract, except that the price may vary to reflect actual changes in transmission and distribution utility charges, changes to ERCOT or Texas Regional Entity administrative fees charged to loads, or changes to federal, state, or local laws that result in new or modified fees or costs that are not within the retail electric provider's control.(b) A retail electric provider shall provide a residential customer who has a fixed rate product with at least one written notice of the date the fixed rate product will expire. The notice must:(1) be sent to the customer's billing address by mail at least 30, but not more than 60, days preceding the date the contract will expire;(2) be sent to the customer's e-mail address, if available to the provider and if the customer has agreed to receive notices electronically, at least 30, but not more than 60, days preceding the date the contract will expire;(3) include on the outside of the envelope in which the notice is sent, a statement that reads: "Contract Expiration Notice. See Enclosed.";(4) if included with a customer's bill, be printed on a separate page; and(5) include a description of any fees or charges associated with the early termination of the customer's fixed rate product.(c) A retail electric provider shall include on each billing statement the end date of the fixed rate product.(d) No provision in this section shall be construed to prohibit the commission from adopting rules that would provide a greater degree of customer protection.

Added by Acts 2009, 81st Leg., R.S., Ch. 648, Sec. 5, eff. September 1, 2009.

Sec. 39.116. NOTICE REGARDING CUSTOMER CHOICE INFORMATION. A retail electric provider shall include on each residential customer's bill a statement, in at least 12-point type on the front of the first page, that reads: "For more information about residential electric service please visit www.powertochoose.com." This section expires September 1, 2011.

Added by Acts 2009, 81st Leg., R.S., Ch. 647, Sec. 1, eff. September 1, 2009.

SUBCHAPTER D. MARKET STRUCTURESec. 39.151. ESSENTIAL ORGANIZATIONS. (a) A power region must establish one or more independent organizations to perform the following functions:(1) ensure access to the transmission and distribution systems for all buyers and sellers of electricity on nondiscriminatory terms;(2) ensure the reliability and adequacy of the regional electrical network;(3) ensure that information relating to a customer's choice of retail electric provider is conveyed in a timely manner to the persons who need that information; and(4) ensure that electricity production and delivery are accurately accounted for among the generators and wholesale buyers and sellers in the region.(b) "Independent organization" means an independent system operator or other person that is sufficiently independent of any producer or seller of electricity that its decisions will not be unduly influenced by any producer or seller. (c) The commission shall certify an independent organization or organizations to perform the functions prescribed by this section. The commission shall apply the provisions of this section and Sections 39.1511, 39.1512, and 39.1515 so as to avoid conflict with a ruling of a federal regulatory body.(d) The commission shall adopt and enforce rules relating to the reliability of the regional electrical network and accounting for the production and delivery of electricity among generators and all other market participants, or may delegate to an independent organization responsibilities for establishing or enforcing such rules. Any such rules adopted by an independent organization and any enforcement actions taken by the organization are subject to commission oversight and review. An independent organization certified by the commission is directly responsible and accountable to the commission. The commission has complete authority to oversee and investigate the organization's finances, budget, and operations as necessary to ensure the organization's accountability and to ensure that the organization adequately performs the organization's functions and duties. The organization shall fully cooperate with the commission in the commission's oversight and investigatory functions. The commission may take appropriate action against an organization that does not adequately perform the organization's functions or duties or does not comply with this section, including decertifying the organization or assessing an administrative penalty against the organization. The commission by rule shall adopt procedures governing decertification of an independent organization, selecting and certifying a successor organization, and transferring assets to the successor organization to ensure continuity of operations in the region. The commission may not implement, by order or by rule, a requirement that is contrary to an applicable federal law or rule.(d-1) The commission may:(1) require an independent organization to provide reports and information relating to the independent organization's performance of the functions prescribed by this section and relating to the organization's revenues, expenses, and other financial matters;(2) prescribe a system of accounts for an independent organization;(3) conduct audits of an independent organization's performance of the functions prescribed by this section or relating to its revenues, expenses, and other financial matters and may require an independent organization to conduct such an audit;(4) inspect an independent organization's facilities, records, and accounts during reasonable hours and after reasonable notice to the independent organization;(5) assess administrative penalties against an independent organization that violates this title or a rule or order adopted by the commission and, at the request of the commission, the attorney general may apply for a court order to require an independent organization to comply with commission rules and orders in the manner provided by Chapter 15; and(6) resolve disputes between an affected person and an independent organization and adopt procedures for the efficient resolution of such disputes.(e) The commission may authorize an independent organization that is certified under this section to charge a reasonable and competitively neutral rate to wholesale buyers and sellers to cover the independent organization's costs. The commission shall investigate the organization's cost efficiencies, salaries and benefits, and use of debt financing and may require the organization to provide any information needed to effectively evaluate the organization's budget and the reasonableness and neutrality of a rate or proposed rate or to evaluate the effectiveness or efficiency of the organization. The commission shall work with the organization to establish the detail of information, both current and historical, and the time frames the commission needs to effectively evaluate a rate or a rate request.(f) In implementing this section, the commission may cooperate with the utility regulatory commission of another state or the federal government and may hold a joint hearing or make a joint investigation with that commission.(g) To maintain certification as an independent organization under this section, an organization's governing body must be composed of persons specified by this section and selected in accordance with formal bylaws or protocols of the organization. The bylaws or protocols must be approved by the commission and must reflect the input of the commission. The bylaws must specify the process by which appropriate stakeholders elect members and, for unaffiliated members, prescribe professional qualifications for selection as a member. The bylaws must require the use of a professional search firm to identify candidates for membership of unaffiliated members. The process must allow for commission input in identifying candidates. The governing body must be composed of:(1) the chairman of the commission as an ex officio nonvoting member;(2) the counsellor as an ex officio voting member representing residential and small commercial consumer interests;(3) the chief executive officer of the independent organization as an ex officio voting member;(4) six market participants elected by their respective market segments to serve one-year terms, with:(A) one representing independent generators;(B) one representing investor-owned utilities;(C) one representing power marketers;(D) one representing retail electric providers;(E) one representing municipally owned utilities; and(F) one representing electric cooperatives;(5) one member representing industrial consumer interests and elected by the industrial consumer market segment to serve a one-year term;(6) one member representing large commercial consumer interests selected in accordance with the bylaws to serve a one-year term; and(7) five members unaffiliated with any market segment and selected by the other members of the governing body to serve three-year terms.(g-1) The presiding officer of the governing body must be one of the members described by Subsection (g)(7).(h) The ERCOT independent system operator may meet the criteria relating to the other functions of an independent organization provided by Subsection (a) by adopting procedures and acquiring resources needed to carry out those functions, consistent with any rules or orders of the commission.(i) The commission may delegate authority to the existing independent system operator in ERCOT to enforce operating standards within the ERCOT regional electrical network and to establish and oversee transaction settlement procedures. The commission may establish the terms and conditions for the ERCOT independent system operator's authority to oversee utility dispatch functions after the introduction of customer choice.(j) A retail electric provider, municipally owned utility, electric cooperative, power marketer, transmission and distribution utility, or power generation company shall observe all scheduling, operating, planning, reliability, and settlement policies, rules, guidelines, and procedures established by the independent system operator in ERCOT. Failure to comply with this subsection may result in the revocation, suspension, or amendment of a certificate as provided by Section 39.356 or in the imposition of an administrative penalty as provided by Section 39.357.(k) To the extent the commission has authority over an independent organization outside of ERCOT, the commission may delegate authority to the independent organization consistent with Subsection (i).(l) No operational criteria, protocols, or other requirement established by an independent organization, including the ERCOT independent system operator, may adversely affect or impede any manufacturing or other internal process operation associated with an industrial generation facility, except to the minimum extent necessary to assure reliability of the transmission network.(m) A power region outside of ERCOT shall be deemed to have met the requirement to establish an independent organization to perform the transmission functions specified in Subsection (a) if the Federal Energy Regulatory Commission has approved a regional transmission organization for the region and found that the regional transmission organization meets the requirements of Subsection (a).

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 797, Sec. 9, eff. September 1, 2005.

Sec. 39.1511. PUBLIC MEETINGS OF THE GOVERNING BODY OF AN INDEPENDENT ORGANIZATION. (a) Meetings of the governing body of an independent organization certified under Section 39.151 and meetings of a subcommittee that includes a member of the governing body must be open to the public. The bylaws of the independent organization and the rules of the commission may provide for the governing body or subcommittee to enter into executive session closed to the public to address sensitive matters such as confidential personnel information, contracts, lawsuits, competitively sensitive information, or other information related to the security of the regional electrical network.(b) The bylaws of the independent organization and rules of the commission must ensure that a person interested in the activities of the independent organization has an opportunity to obtain at least seven days' advance notice of meetings and the planned agendas of the meetings and an opportunity to comment on matters under discussion at the meetings. The bylaws and commission rules governing meetings of the governing body may provide for a shorter period of advance notice and for meetings by teleconference technology for governing body meetings to take action on urgent matters. The bylaws and rules must require actions taken on short notice or at teleconference meetings to be ratified at the governing body's next regular meeting. The notice requirements may be met by a timely electronic posting on the Internet.(c) The commission shall ensure that an independent organization certified under Section 39.151 makes publicly accessible without charge live Internet video of all public meetings subject to this section for viewing from an Internet website.

Added by Acts 2005, 79th Leg., Ch. 797, Sec. 10, eff. September 1, 2005.Amended by: Acts 2009, 81st Leg., R.S., Ch. 400, Sec. 2, eff. September 1, 2009.

Sec. 39.1512. DISCLOSURE OF INTEREST IN MATTER BEFORE INDEPENDENT ORGANIZATION'S GOVERNING BODY; PARTICIPATION IN DECISION. (a) If a matter comes before the governing body of an independent organization certified under Section 39.151 and a member has a direct interest in that matter or is employed by or has a substantial financial interest in a person who has a direct interest in that matter, that member shall publicly disclose the fact of that interest to the governing body at a public meeting of the body. The member shall recuse himself or herself from the governing body's deliberations and actions on the matter and may not vote on the matter or otherwise participate in a governing body decision on the matter.(b) A disclosure made under Subsection (a) shall be entered in the minutes of the meeting at which the disclosure is made.(c) The fact that a member is recused from a vote or decision by application of this section does not affect the existence of a quorum.

Added by Acts 2005, 79th Leg., Ch. 797, Sec. 10, eff. September 1, 2005.

Sec. 39.1515. WHOLESALE ELECTRIC MARKET MONITOR. (a) An independent organization certified under Section 39.151 shall contract with an entity selected by the commission to act as the commission's wholesale electric market monitor to detect and prevent market manipulation strategies and recommend measures to enhance the efficiency of the wholesale market.(b) The independent organization shall provide to the personnel of the market monitor:(1) full access to the organization's main operations center and the organization's records that concern operations, settlement, and reliability; and(2) other support and cooperation the commission determines is necessary for the market monitor to perform the market monitor's functions.(c) The independent organization shall use money from the rate authorized by Section 39.151(e) to pay for the market monitor's activities.(d) The commission is responsible for ensuring that the market monitor has the resources, expertise, and authority necessary to monitor the wholesale electric market effectively and shall adopt rules and perform oversight of the market monitor as necessary. The market monitor shall operate under the supervision and oversight of the commission. The commission shall retain all enforcement authority conferred under this title, and this section may not be construed to confer enforcement authority on the market monitor or to authorize the commission to delegate the commission's enforcement authority to the market monitor. The commission by rule shall define:(1) the market monitor's monitoring responsibilities, including reporting obligations and limitations;(2) the standards for funding the market monitor, including staffing requirements;(3) qualifications for personnel of the market monitor; and(4) ethical standards for the market monitor and the personnel of the market monitor.(e) In adopting rules governing the standards for funding the market monitor, the commission shall consult with a subcommittee of the independent organization's governing body to receive information on how money is or should be spent for monitoring functions. Rules governing ethical standards must include provisions designed to ensure that the personnel of the market monitor are professionally and financially independent from market participants. The commission shall develop and implement policies that clearly separate the policymaking responsibilities of the commission and the monitoring, analysis, and reporting responsibilities of the market monitor.(f) The market monitor immediately shall report directly to the commission any potential market manipulations and any discovered or potential violations of commission rules or rules of the independent organization.(g) The personnel of the market monitor may communicate with commission staff on any matter without restriction.(h) The market monitor annually shall submit to the commission and the independent organization a report that identifies market design flaws and recommends methods to correct the flaws. The commission and the independent organization shall review the report and evaluate whether changes to rules of the commission or the independent organization should be made.

Added by Acts 2005, 79th Leg., Ch. 797, Sec. 10, eff. September 1, 2005.

Sec. 39.152. QUALIFYING POWER REGIONS. (a) The commission shall certify a power region if:(1) a sufficient number of interconnected utilities in the power region fall under the operational control of an independent organization as described by Section 39.151;(2) the power region has a generally applicable tariff that guarantees open and nondiscriminatory access for all users to transmission and distribution facilities in the power region as provided by Section 39.203; and(3) no person owns and controls more than 20 percent of the installed generation capacity located in or capable of delivering electricity to a power region, as determined according to Section 39.154.(b) In determining whether a power region not entirely within the state meets the requirements of this section, the commission shall consider the extent to which the available transmission facilities limit the delivery of electricity from generators located outside the state to areas of the power region within the state.(c) For a power region outside of ERCOT, the requirements of Subsection (a)(2) shall be deemed to have been met if power aggregating to approximately 50,000 megawatts can be delivered to the portion of the power region that is in this state through the payment of not more than one transmission tariff.(d) For a power region outside of ERCOT, a power generation company that is affiliated with an electric utility may elect to demonstrate that it meets the requirements of Subsection (a)(3) by showing that it does not own and control more than 20 percent of the installed capacity in a geographic market that includes the power region, using the guidelines, standards, and methods adopted by the Federal Energy Regulatory Commission.(e) In a power region outside of ERCOT, if customer choice is introduced before the requirements of Subsection (a) are met, an affiliated retail electric provider may not compete for retail customers in any area of the power region that is within this state and outside of the affiliated transmission and distribution utility's certificated service area unless the affiliated power generation company makes a commitment to maintain and does maintain rates that are based on cost of service for any electric cooperative or municipally owned utility that was a wholesale customer on January 1, 1999, and was purchasing power at rates that were based on cost of service. This subsection requires a power generation company to sell power at rates that are based on cost of service, notwithstanding the expiration of a contract for that service, until the requirements of Subsection (a) are met.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.153. CAPACITY AUCTION. (a) Each electric utility subject to this section shall sell at auction, at least 60 days before the date set for customer choice to begin, entitlements to at least 15 percent of the electric utility's Texas jurisdictional installed generation capacity. For the purposes of this section, the term "electric utility" includes any affiliated power generation company that is unbundled from the electric utility in accordance with Section 39.051, but does not include any entity owning less than 400 megawatts of installed generation capacity.(b) The obligation to auction the entitlements shall continue until the earlier of 60 months after the date customer choice is introduced or the date the commission determines that 40 percent or more of the electric power consumed by residential and small commercial customers within the affiliated transmission and distribution utility's certificated service area before the onset of customer choice is provided by nonaffiliated retail electric providers.(c) An affiliate of the electric utility selling entitlements in the auction required by this section may not purchase entitlements from the affiliated electric utility at the auction. Entitlements may only be purchased by entities lawfully able to sell electricity in Texas.(d) An electric utility may choose to auction additional entitlements beyond those required by Subsection (a) or continue to auction entitlements after the period required by Subsection (b) in order to comply with Section 39.154.(e) The commission shall adopt rules by December 31, 2000, that define the scope of the capacity entitlements to be auctioned. Entitlements may be auctioned in blocks of less than 15 percent. The rules shall state the minimum amount of capacity that can be sold at auction as an entitlement. At a minimum, the rules shall provide that the entitlements:(1) may be sold and purchased in periods of not less than one month nor more than four years;(2) may be resold to any lawful purchaser, except for a retail electric provider affiliated with the electric utility that originally auctioned the entitlement;(3) include no possessory interest in the unit from which the power is produced;(4) include no obligations of a possessory owner of an interest in the unit from which the power is produced; and(5) give the purchaser the right to designate the dispatch of the entitlement, subject to planned outages, outages beyond the control of the utility operating the unit, and other considerations subject to the oversight of the applicable independent organization.(f) The commission shall adopt rules by December 31, 2000, that prescribe the procedure for the auction of the entitlements. The rules shall include:(1) a process for conducting the auction or auctions, including who shall conduct it, how often it shall be conducted, and how winning bidders shall be determined;(2) a process for the electric utility to designate which generation units or combination of units are offered for auction;(3) a provision for the utility to establish an opening bid price based on the electric utility's expected cost, with the commission prescribing the means for determining the opening bid price, which may not include return on equity; and(4) a provision that allows a bidder to specify the magnitude and term of the entitlement, subject to the conditions established in Subsection (e).(g) In adopting the process under Subsection (f)(2), the commission shall consider the furtherance of the development of the competitive market, the cost of transmission, physical constraints of the transmission system, the proximity of the generation to load, economic efficiency, and any other factors the commission finds relevant. The process may provide for commission approval of the designation before auction. The commission may consult with the applicable independent organization to develop the process.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.154. LIMITATION OF OWNERSHIP OF INSTALLED CAPACITY. (a) Beginning on the date of introduction of customer choice, a power generation company may not own and control more than 20 percent of the installed generation capacity located in, or capable of delivering electricity to, a power region.(b) In a power region not entirely within the state, the commission may waive or modify the requirement in Subsection (a) on a finding of good cause.(c) In determining the percentage shares of installed generation capacity under this section, the commission shall combine capacity owned and controlled by a power generation company and any entity that is affiliated with that power generation company within the power region, reduced by the installed generation capacity of those facilities that are made subject to capacity auctions under Sections 39.153(a) and (d).(d) In this chapter, "installed generation capacity" means all potentially marketable electric generation capacity, including the capacity of:(1) generating facilities that are connected with a transmission or distribution system;(2) generating facilities used to generate electricity for consumption by the person owning or controlling the facility; and(3) generating facilities that will be connected with a transmission or distribution system and operating within 12 months.(e) In determining the percentage shares of installed generation capacity owned and controlled by a power generation company under this section and Section 39.156, the commission shall, for purposes of calculating the numerator, reduce the installed generation capacity owned and controlled by that power generation company by the installed generation capacity of any "grandfathered facility" within an ozone nonattainment area as of September 1, 1999, for which that power generation company has commenced complying or made a binding commitment to comply with Section 39.264. This subsection applies only to a power generation company that is affiliated with an electric utility that owned and controlled more than 27 percent of the installed generation capacity in the power region on January 1, 1999.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.155. COMMISSION ASSESSMENT OF MARKET POWER. (a) Each person, municipally owned utility, electric cooperative, and river authority that owns generation facilities and offers electricity for sale in this state shall report to the commission its installed generation capacity, the total amount of capacity available for sale to others, the total amount of capacity under contract to others, the total amount of capacity dedicated to its own use, its annual wholesale power sales in the state, its annual retail power sales in the state, and any other information necessary for the commission to assess market power or the development of a competitive retail market in the state. The commission shall by rule prescribe the nature and detail of the reporting requirements and shall administer those reporting requirements in a manner that ensures the confidentiality of competitively sensitive information.(b) The ERCOT independent system operator shall submit an annual report to the commission identifying existing and potential transmission and distribution constraints and system needs within ERCOT, alternatives for meeting system needs, and recommendations for meeting system needs. The first report shall be submitted on or before October 1, 1999. Subsequent reports shall be submitted by January 15 of each year or as determined necessary by the commission.(c) Before the date of introduction of customer choice in a power region other than ERCOT, each electric utility owning transmission and distribution facilities in that region shall submit an annual report to the commission identifying existing and potential transmission and distribution constraints and system needs in the power region, alternatives for meeting system needs, and recommendations for meeting system needs as directed by the commission.(d) In a qualifying power region, the reports required by Subsections (b) and (c) shall be submitted by the independent organization or organizations having authority over the power region or discrete areas thereof.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.156. MARKET POWER MITIGATION PLAN. (a) In this section, "market power mitigation plan" or "plan" means a written proposal by an electric utility or a power generation company for reducing its ownership and control of installed generation capacity as required by Section 39.154.(b) An electric utility or power generation company owning and controlling more than 20 percent of the generation capacity located in, or capable of delivering electricity to, a power region shall file a market power mitigation plan with the commission not later than December 1, 2000.(c) The plan may provide for:(1) the sale of generation assets to a nonaffiliated person;(2) the exchange of generation assets with a nonaffiliated person located in a different power region;(3) the auctioning of generation capacity entitlements as part of a capacity auction required by Section 39.153;(4) the sale of the right to capacity to a nonaffiliated person for at least four years; or(5) any reasonable method of mitigation.(d) For the purposes of this section, generation capacity shall be net of the generation capacity subject to an auction under Section 39.153.(e) The plan shall be in a form prescribed by the commission and shall provide information the commission finds reasonably necessary to evaluate the plan.(f) The commission shall approve, modify, or reject a plan within 180 days after the date of a filing under Subsection (b). The commission may not modify a plan to require divestiture by the electric utility or the power generation company.(g) In reaching its determination under Subsection (f), the commission shall consider:(1) the degree to which the electric utility's or power generation company's stranded costs, if any, are minimized;(2) whether on disposition of the generation assets the reasonable value is likely to be received;(3) the effect of the plan on the electric utility's or power generation company's federal income taxes;(4) the effect of the plan on current and potential competitors in the generation market; and(5) whether the plan is consistent with the public interest.(h) An electric utility or power generation company with an approved mitigation plan may request to amend or repeal its plan. On a showing of good cause, the commission shall modify or repeal an electric utility's or power generation company's mitigation plan.(i) If an electric utility's or a power generation company's market power mitigation plan is not approved before January 1 of the year it is to take effect, the commission may order the electric utility or power generation company to auction generation capacity entitlements according to Section 39.153, subject to commission approval, of any capacity exceeding the maximum allowable capacity prescribed by Section 39.154 until the time a mitigation plan is approved.(j) An auction under Subsection (i) shall be held not later than 60 days after the date the order is entered.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.157. COMMISSION AUTHORITY TO ADDRESS MARKET POWER. (a) The commission shall monitor market power associated with the generation, transmission, distribution, and sale of electricity in this state. On a finding that market power abuses or other violations of this section are occurring, the commission shall require reasonable mitigation of the market power by ordering the construction of additional transmission or distribution facilities, by seeking an injunction or civil penalties as necessary to eliminate or to remedy the market power abuse or violation as authorized by Chapter 15, by imposing an administrative penalty as authorized by Chapter 15, or by suspending, revoking, or amending a certificate or registration as authorized by Section 39.356. Section 15.024(c) does not apply to an administrative penalty imposed under this section. For purposes of this subchapter, market power abuses are practices by persons possessing market power that are unreasonably discriminatory or tend to unreasonably restrict, impair, or reduce the level of competition, including practices that tie unregulated products or services to regulated products or services or unreasonably discriminate in the provision of regulated services. For purposes of this section, "market power abuses" include predatory pricing, withholding of production, precluding entry, and collusion. A violation of the code of conduct provided by Subsection (d) that materially impairs the ability of a person to compete in a competitive market shall be deemed to be an abuse of market power. The possession of a high market share in a market open to competition may not, of itself, be deemed to be an abuse of market power; however, this sentence shall not affect the application of state and federal antitrust laws.(b) Beginning on the date of introduction of customer choice, a person that owns generation facilities may not own transmission or distribution facilities in this state except for those facilities necessary to interconnect a generation facility with the transmission or distribution network, a facility not dedicated to public use, or a facility otherwise excluded from the definition of "electric utility" under Section 31.002. However, nothing in this chapter shall prohibit a power generation company affiliated with a transmission and distribution utility from owning generation facilities.(c) The commission shall monitor market shares of installed capacity to ensure that the limitations in Section 39.154 are not exceeded. If the commission finds that a person has violated a limitation in Section 39.154, the commission shall order the person to file, within 60 days of the date of the order, a market power mitigation plan consistent with the requirements in Section 39.156.(d) Not later than January 10, 2000, the commission shall adopt rules and enforcement procedures to govern transactions or activities between a transmission and distribution utility and its competitive affiliates to avoid potential market power abuses and cross-subsidizations between regulated and competitive activities both during the transition to and after the introduction of competition. Nothing in this subsection is intended to affect or modify the obligations or duties relating to any rules or standards of conduct that may apply to a utility or the utility's affiliates under orders or regulations of the Federal Energy Regulatory Commission or the Securities and Exchange Commission. A utility that is subject to statutes or regulations in other states that conflict with a provision of this section may petition the commission for a waiver of the conflicting provision on a showing of good cause. The rules adopted under this section shall ensure that:(1) a utility makes any products and services, other than corporate support services, that it provides to a competitive affiliate available, contemporaneously and in the same manner, to the competitive affiliate's competitors and applies its tariffs, prices, terms, conditions, and discounts for those products and services in the same manner to all similarly situated entities;(2) a utility does not:(A) give a competitive affiliate or a competitive affiliate's customers any preferential advantage, access, or treatment regarding services other than corporate support services; or(B) act in a manner that is discriminatory or anticompetitive with respect to a nonaffiliated competitor of a competitive affiliate;(3) a utility providing electric transmission or distribution services:(A) provides those services on nondiscriminatory terms and conditions;(B) does not establish as a condition for the provision of those services the purchase of other goods or services from the utility or the competitive affiliate; and(C) does not provide competitive affiliates preferential access to the utility's transmission and distribution systems or to information about those systems;(4) a utility does not release any proprietary customer information to a competitive affiliate or any other entity, other than an independent organization as defined by Section 39.151 or a provider of corporate support services for the purposes of providing the services, without obtaining prior verifiable authorization, as determined from the commission, from the customer;(5) a utility does not:(A) communicate with a current or potential customer about products or services offered by a competitive affiliate in a manner that favors a competitive affiliate; or(B) allow a competitive affiliate, before September 1, 2005, to use the utility's corporate name, trademark, brand, or logo unless the competitive affiliate includes on employee business cards and in its advertisements of specific services to existing or potential residential or small commercial customers locating within the utility's certificated service area a disclaimer that states, "(Name of competitive affiliate) is not the same company as (name of utility) and is not regulated by the Public Utility Commission of Texas, and you do not have to buy (name of competitive affiliate)'s products to continue to receive quality regulated services from (name of utility).";(6) a utility does not conduct joint advertising or promotional activities with a competitive affiliate in a manner that favors the competitive affiliate;(7) a utility is a separate, independent entity from any competitive affiliates and, except as provided by Subdivisions (8) and (9), does not share employees, facilities, information, or other resources, other than permissible corporate support services, with those competitive affiliates unless the utility can prove to the commission that the sharing will not compromise the public interest;(8) a utility's office space is physically separated from the office space of the utility's competitive affiliates by being located in separate buildings or, if within the same building, by a method such as having the offices on separate floors or with separate access, unless otherwise approved by the commission;(9) a utility and a competitive affiliate:(A) may, to the extent the utility implements adequate safeguards precluding employees of a competitive affiliate from gaining access to information in a manner inconsistent with Subsection (g) or (i), share common officers and directors, property, equipment, offices to the extent consistent with Subdivision (8), credit, investment, or financing arrangements to the extent consistent with Subdivision (17), computer systems, information systems, and corporate support services; and(B) are not required to enter into prior written contracts or competitive solicitations for non-tariffed transactions between the utility and the competitive affiliate, except that the commission by rule may require the utility and the competitive affiliate to enter into prior written contracts or competitive solicitations for certain classes of transactions, other than corporate support services, that have a per unit value of more than $75,000 or that total more than $1 million;(10) a utility does not temporarily assign, for less than one year, employees engaged in transmission or distribution system operations to a competitive affiliate unless the employee does not have knowledge of information that is intended to be protected under this section;(11) a utility does not subsidize the business activities of an affiliate with revenues from a regulated service;(12) a utility and its affiliates fully allocate costs for any shared services, corporate support services, and other items described by Subdivisions (8) and (9);(13) a utility and its affiliates keep separate books of accounts and records and the commission may review records relating to a transaction between a utility and an affiliate;(14) assets transferred or services provided between a utility and an affiliate, other than transfers that facilitate unbundling under Section 39.051 or asset valuation under Section 39.262, are priced at a level that is fair and reasonable to the customers of the utility and reflects the market value of the assets or services or the utility's fully allocated cost to provide those assets or services;(15) regulated services that a utility provides on a routine or recurring basis are included in a tariff that is subject to commission approval;(16) each transaction between a utility and a competitive affiliate is conducted at arm's length; and(17) a utility does not allow an affiliate to obtain credit under an arrangement that would include a specific pledge of assets in the rate base of the utility or a pledge of cash reasonably necessary for utility operations.(e) The commission shall by rule establish a code of conduct that must be observed by electric cooperatives and municipally owned utilities and their affiliates to protect against anticompetitive practices. The rules adopted by the commission under this subsection shall be consistent with Chapters 40 and 41 and may not be more restrictive than the rules adopted under Subsection (d).(f) Following review of the annual reports submitted to it under Sections 39.155(b) and (c), the commission shall determine whether specific transmission or distribution constraints or bottlenecks within this state give rise to market power in specific geographic markets in the state. The commission, on a finding that specific transmission or distribution constraints or bottlenecks within this state give rise to market power, may order reasonable mitigation of that potential market power by ordering, under Section 39.203(e), one or more electric utilities or transmission and distribution utilities to construct additional transmission or distribution capacity, or both, subject to the certification provisions of this title.(g) The sharing of corporate support services in accordance with this section may not allow or provide a means for the transfer of confidential information from a utility to an affiliate, create the opportunity for preferential treatment or an unfair competitive advantage, lead to customer confusion, or create significant opportunities for cross-subsidization of affiliates.(h) A utility or competitive affiliate may not circumvent the provisions or the intent of the provisions of Subsection (d) by using any utility affiliate to provide information, services, or subsidies between the utility and a competitive affiliate.(i) In this section:(1) "Competitive affiliate" means an affiliate of a utility that provides services or sells products in a competitive energy-related market in this state, including telecommunications services, to the extent those services are energy related.(2) "Corporate support services" means services shared by a utility, its parent holding company, or a separate affiliate created to perform corporate support services, with its affiliates of joint corporate oversight, governance, support systems, and personnel. Examples of services that may be shared, to the extent the services comply with the requirements prescribed by Subsections (d) and (g), include human resources, procurement, information technology, regulatory services, administrative services, real estate services, legal services, accounting, environmental services, research and development, internal audit, community relations, corporate communications, financial services, financial planning and management support, corporate services, corporate secretary, lobbying, and corporate planning. Examples of services that may not be shared include engineering, purchasing of electric transmission, transmission and distribution system operations, and marketing.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.158. MERGERS AND CONSOLIDATIONS. (a) An owner of electric generation facilities that offers electricity for sale in the state and proposes to merge, consolidate, or otherwise become affiliated with another owner of electric generation facilities that offers electricity for sale in this state shall obtain the approval of the commission before closing if the electricity offered for sale in the power region by the merged, consolidated, or affiliated entity will exceed one percent of the total electricity for sale in the power region. The approval shall be requested at least 120 days before the date of the proposed closing. The commission shall approve the transaction unless the commission finds that the transaction results in a violation of Section 39.154. If the commission finds that the transaction as proposed would violate Section 39.154, the commission may condition approval of the transaction on adoption of reasonable modifications to the transaction as prescribed by the commission to mitigate potential market power abuses.(b) Nothing in this chapter shall be construed to confer immunity from state or federal antitrust laws. This chapter is intended to complement other state and federal antitrust provisions. Therefore, antitrust remedies may also be sought in state or federal court to remedy anticompetitive activities.(c) This section may not be deemed to authorize commission review or approval of transactions entered into between or among municipally owned utilities, river authorities, special districts created by law, or other political subdivisions, whether or not those transactions may be characterized as mergers, consolidations, or other affiliations, when the transaction is authorized or structured under state law.(d) Notwithstanding any other provision of this title, an electric utility which, before the effective date of this chapter, entered into a stipulation or agreement in support of approval of a merger which was approved by the commission on or after January 1, 1996, requiring the utility to pass through to ratepayers the savings resulting from the merger of that utility with another utility shall continue to be bound by the terms of that stipulation or agreement. The commission shall ensure that the pass-through of all merger savings required under any such stipulation or agreement shall be fully implemented during the freeze period and shall be reflected in setting the price to beat for that utility.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

SUBCHAPTER E. PRICE REGULATION AFTER COMPETITIONSec. 39.201. COST OF SERVICE TARIFFS AND CHARGES. (a) Each electric utility shall, on or before April 1, 2000, file proposed tariffs for its proposed transmission and distribution utility.(b) The filing under this section shall include supporting cost data for determination of nonbypassable delivery charges, which shall be the sum of:(1) transmission and distribution utility charges by customer class based on a forecasted 2002 test year;(2) a system benefit fund fee; and(3) an expected competition transition charge, if any.(c) Each electric utility shall also identify the unbundled generation and retail energy service costs by customer class.(d) In accordance with a schedule and procedures it establishes, the commission shall hold a hearing and approve or modify and make effective as of January 1, 2002, the transmission and distribution utility's proposed tariffs for transmission and distribution services, the system benefit fund fee, and the expected competition transition charge as determined under Subsections (g) and (h) and as implemented under Subsections (i)-(l), if any.(e) The system benefit fund fee shall be that established by the commission under Section 39.903.(f) The expected competition transition charge shall be that as determined under Subsections (g) and (h) and as implemented under Subsections (i)-(l).(g) The expected competition transition charge approved by the commission shall be calculated from the amount of stranded costs as defined in Subchapter F that are reasonably projected to exist on the last day of the freeze period modified to reflect any adjustments determined appropriate by the commission under Section 39.261(c).(h) The electric utility shall use the ECOM administrative model referenced in Section 39.262 to determine estimated stranded costs. The model must include updated company-specific inputs. Natural gas prices used in the model must be market-based natural gas forward prices, where available. Growth rates in generating plant operations and maintenance costs and allocated administrative and general costs shall be benchmarked by comparing those costs to the best available information on cost trends for comparable generating plants. Capital additions shall be benchmarked using the limitation in Section 39.259(b).(i) An electric utility may:(1) at any time after the start of the freeze period, securitize 100 percent of its regulatory assets as defined by Section 39.302 and up to 75 percent of its estimated stranded costs as defined by this section and recover those charges through a transition charge, in accordance with a financing order issued by the commission under Section 39.303;(2) implement, under bond, a nonbypassable charge of up to 100 percent of its estimated stranded costs; or(3) use a combination of the two methods under Subdivisions (1) and (2).(j) Any competition transition charge shall be allocated among retail customer classes according to Section 39.253.(k) In determining the length of time over which stranded costs under Subsection (h) may be recovered, the commission shall consider:(1) the electric utility's rates as of the end of the freeze period;(2) the sum of the transmission and distribution charges and the system benefit fund fees;(3) the proportion of estimated stranded costs to the invested capital of the electric utility; and(4) any other factor consistent with the public interest as expressed in this chapter.(l) Two years after customer choice is introduced, the stranded cost estimate under this section shall be reviewed and, if necessary, adjusted to reflect a final, actual valuation in the true-up proceeding under Section 39.262. If, based on that proceeding, the competition transition charge is not sufficient, the commission may extend the collection period for the charge or, if necessary, increase the charge. Alternatively, if it is found in the true-up proceeding that the competition transition charge is larger than is needed to recover any remaining stranded costs, the commission may:(1) reduce the competition transition charge, to the extent it has not been securitized;(2) reverse, in whole or in part, the depreciation expense that has been redirected under Section 39.256;(3) reduce the transmission and distribution utility's rates; or(4) implement a combination of the elements in Subdivisions (1)-(3).

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.202. PRICE TO BEAT. (a) From January 1, 2002, until January 1, 2007, an affiliated retail electric provider shall make available to residential and small commercial customers of its affiliated transmission and distribution utility rates that, on a bundled basis, are six percent less than the affiliated electric utility's corresponding average residential and small commercial rates, on a bundled basis, that were in effect on January 1, 1999, adjusted to reflect the fuel factor determined as provided by Subsection (b) and adjusted for any base rate reduction as stipulated to by an electric utility in a proceeding for which a final order had not been issued by January 1, 1999. These rates on a bundled basis shall be known as the "price to beat" for residential and small commercial customers, except that the "price to beat" for a utility is the rate in effect as a result of a settlement approved by the commission after January 1, 1999, if the commission determines that base rates for that utility have been reduced by more than 12 percent as a result of a final order issued by the commission after October 1, 1998.(b) The commission shall determine the fuel factor for each electric utility as of December 31, 2001.(c) After the date of customer choice, each affiliated power generation company shall file a final fuel reconciliation for the period ending the day before the date customer choice is introduced. The final fuel balance from that reconciliation shall be included in the true-up proceeding under Section 39.262.(d) An affiliated retail electric provider shall make public its price to beat in a manner that provides adequate disclosure as determined by the commission.(e) The affiliated retail electric provider may not charge rates for residential or small commercial customers that are different from the price to beat until the earlier of 36 months after the date customer choice is introduced or:(1) for service to residential customers, the date the commission determines that 40 percent or more of the electric power consumed by residential customers within the affiliated transmission and distribution utility's certificated service area before the onset of customer choice is committed to be served by nonaffiliated retail electric providers; or(2) for service to small commercial customers, the date the commission determines that 40 percent or more of the electric power consumed by small commercial customers within the affiliated transmission and distribution utility's certificated service area before the onset of customer choice is committed to be served by nonaffiliated retail electric providers.(f) Notwithstanding Subsection (e), the affiliated retail electric provider may charge rates that are different from the price to beat for service to aggregated loads of nonresidential customers having an aggregated peak demand greater than 1,000 kilowatts, provided that all affected customers are:(1) commonly owned; or(2) franchisees of the same franchisor.(g) The affiliated retail electric provider may not encourage or provide an incentive to a customer to switch to a nonaffiliated retail electric provider, promote any nonaffiliated retail electric provider, or exchange customers with any nonaffiliated retail electric provider to comply with the requirements of Subsection (e)(1) or (2).(h) The following standards shall be used for measuring electric power consumption during the period before the onset of customer choice:(1) the consumption of residential and small commercial customers with an annual peak demand less than or equal to 20 kilowatts shall be based on the average annual consumption of those respective groups during the year 2000;(2) consumption for all small commercial customers with an annual peak demand larger than 20 kilowatts shall be based on each customer's usage during the year 2000; and(3) for purposes of determining whether an affiliated retail electric provider has met the requirements of Subsection (e)(2), the aggregated loads of nonresidential customers having a peak demand greater than 1,000 kilowatts that are served by the affiliated retail electric provider at a rate different from the price to beat under Subsection (f) shall be deducted from the electric power consumption of small commercial customers during the period before the onset of customer choice.(i) For purposes of Subsection (h)(2), if less than 12 months of consumption history exists for any such customer, the usage history shall be supplemented with the prior history of that customer's location. For service to a new location, the annual consumption shall be determined as the transmission and distribution utility's estimate of the maximum annual kilowatt demand used in sizing the electric service to that customer multiplied by 8,760 hours, and that product multiplied by the average annual customer load factor for small commercial customers with loads greater than 20 kilowatts for the year 2000.(j) On determining that its affiliated retail electric provider has met the requirements of Subsection (e)(1) or (2), an electric utility or a transmission and distribution utility shall make a filing with the commission attesting to the fact that those requirements have been met and that the restrictions of Subsection (e)(1) or (2) and the true-up in Section 39.262(e) are no longer applicable. The commission shall adopt appropriate procedures to enable it to accept or reject the filing within 30 days.(k) Following the true-up proceedings conducted under Section 39.262, the commission may adjust the price to beat.(l) An affiliated retail electric provider may request that the commission adjust the fuel factor established under Subsection (b) not more than twice a year if the affiliated retail electric provider demonstrates that the existing fuel factor does not adequately reflect significant changes in the market price of natural gas and purchased energy used to serve retail customers.(m) In a power region outside of ERCOT, if customer choice is introduced before the requirements of Section 39.152(a) are met, an affiliated retail electric provider shall charge rates to customers other than residential and small commercial customers that are no higher than the rates that, on a bundled basis, were in effect on January 1, 1999, adjusted to reflect the fuel factor as provided by Subsection (b) and adjusted for any base rate reduction as stipulated to by an electric utility in a proceeding for which a final order had not been issued by January 1, 1999.(n) Notwithstanding Subsection (a), in a power region outside of ERCOT, if customer choice is introduced before the requirements of Section 39.152(a) are met, an affiliated retail electric provider shall continue to offer the price to beat to residential and small commercial customers, unless the price is changed by the commission in accordance with this chapter, until the later of 60 months after the date customer choice is introduced or the requirements of Section 39.152(a) are met.(o) In this section, "small commercial customer" means a commercial customer having a peak demand of 1,000 kilowatts or less.(p) On finding that a retail electric provider will be unable to maintain its financial integrity if it complies with Subsection (a), the commission shall set the retail electric provider's price to beat at the minimum level that will allow the retail electric provider to maintain its financial integrity. However, in no event shall the price to beat exceed the level of rates, on a bundled basis, charged by the affiliated electric utility on September 1, 1999, adjusted for fuel as provided by Subsection (b).

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.203. TRANSMISSION AND DISTRIBUTION SERVICE. (a) All transmission and distribution utilities shall provide transmission service at wholesale under Subchapter A, Chapter 35. In addition, on and after January 1, 2002, a transmission and distribution utility shall provide transmission or distribution service, or both, at retail to an electric utility, a retail electric provider, a municipally owned utility, an electric cooperative, or an end-use customer at rates, terms of access, and conditions that are comparable to those that apply to the transmission and distribution utility and its affiliates. A municipally owned utility offering customer choice or an electric cooperative offering customer choice shall likewise provide transmission or distribution service, or both, at retail to all such entities in accordance with the commission's rules applicable to terms and conditions of access and at rates adopted in accordance with Sections 40.055(a)(1) and 41.055(1), respectively.(b) When necessary to serve a wholesale customer an electric utility, an electric cooperative that has not opted for customer choice, or a municipally owned utility that has not opted for customer choice shall provide wholesale transmission service at distribution voltage. A customer of a municipally owned utility that has not opted for customer choice or of an electric cooperative that has not opted for customer choice may not claim the status of a wholesale customer or be designated as a wholesale customer if the customer is being or has been served under a retail rate schedule of the municipally owned utility or electric cooperative.(c) On or before January 1, 2002, the commission shall establish for all retail electric utilities offering customer choice reasonable and comparable terms and conditions, in accordance with Section 39.201, that comply with Subsection (a) for open access on distribution facilities and shall establish, for all retail electric utilities offering customer choice other than municipally owned utilities and electric cooperatives, reasonable and comparable rates for open access on distribution facilities.(d) The terms of access, conditions, and rates established under Subsection (c) shall be comparable to the terms of access, conditions, and rates that the electric utility applies to itself or its affiliates. The rules shall also provide that all ancillary services provided by the utility to itself or its affiliates are also available to third parties on request on a nondiscriminatory basis.(e) The commission may require an electric utility or a transmission and distribution utility to construct or enlarge facilities to ensure safe and reliable service for the state's electric markets and to reduce transmission constraints within ERCOT in a cost-effective manner where the constraints are such that they are not being resolved through Chapter 37 or the ERCOT transmission planning process. The commission shall require an electric utility or a transmission and distribution utility to construct or enlarge transmission or transmission-related facilities for the purpose of meeting the goal for generating capacity from renewable energy technologies under Section 39.904(a). In any proceeding brought under Chapter 37, an electric utility or transmission and distribution utility ordered to construct or enlarge facilities under this subchapter need not prove that the construction ordered is necessary for the service, accommodation, convenience, or safety of the public and need not address the factors listed in Sections 37.056(c)(1)-(3) and (4)(E). Notwithstanding any other law, including Section 37.057, in any proceeding brought under Chapter 37 by an electric utility or a transmission and distribution utility related to an application for a certificate of public convenience and necessity to construct or enlarge transmission or transmission-related facilities under this subsection, the commission shall issue a final order before the 181st day after the date the application is filed with the commission. If the commission does not issue a final order before that date, the application is approved.(f) The commission's rules must be consistent with the standards of this title and may not be contrary to an applicable decision, rule, or policy statement of a federal regulatory agency having jurisdiction.(g) Each power region shall have generally applicable tariffs approved by the commission or a federal regulatory agency having jurisdiction that guarantees open and nondiscriminatory access as required by Section 39.152. This subsection may not be deemed to vest in the commission power to set or approve distribution access rates of a municipally owned utility or an electric cooperative that has adopted customer choice.(h) A customer in a multiply certificated service area may switch its retail distribution service provider among certificated retail electric utilities only by disconnecting from the facilities of one retail electric utility and connecting to the facilities of another retail electric utility.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 295, Sec. 3, eff. June 18, 2003.Amended by: Acts 2005, 79th Leg., 1st C.S., Ch. 1, Sec. 2, eff. September 1, 2005.

Sec. 39.204. TARIFFS FOR OPEN ACCESS. Each transmission and distribution utility shall file a tariff implementing the open access rules with the commission or the federal regulatory authority having jurisdiction over the transmission and distribution service of the utility not later than the 90th day before the date customer choice is offered by that utility.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.205. REGULATION OF COSTS FOLLOWING FREEZE PERIOD. At the conclusion of the freeze period, any remaining costs associated with nuclear decommissioning obligations continue to be subject to cost of service rate regulation and shall be included as a nonbypassable charge to retail customers. The commission may adopt rules necessary to ensure that money for decommissioning is prudently collected, managed, and spent for its intended purpose and that money that remains unspent after decommissioning is completed is returned to retail customers.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 121, Sec. 2, eff. September 1, 2005.

Sec. 39.206. NUCLEAR GENERATING UNIT DECOMMISSIONING COST PLAN. (a) For purposes of this section:(1) "Decommissioning" includes decommissioning and decontamination of a nuclear generating unit consistent with federal Nuclear Regulatory Commission requirements.(2) "Nuclear decommissioning trust" means an external and irrevocable trust created for the purpose of funding decommissioning obligations for a nuclear generating unit, consistent with federal Nuclear Regulatory Commission requirements.(3) "Nuclear generating unit" means an electric generating facility that uses nuclear energy to generate electricity for sale and is licensed by the Nuclear Regulatory Commission and was under construction in this state after January 1, 2007, but before January 1, 2015.(4) "Power generation company" has the meaning assigned by Section 31.002.(5) "Retail electric customer" means a retail electric customer:(A) in a geographic area of this state in which retail customer choice has been implemented; or(B) of a municipally owned utility or electric cooperative that has an agreement to purchase power from a nuclear generating unit.(b) This section applies only to the first six nuclear generation units under construction by January 1, 2015, owned in whole or in part by a power generation company that elects to utilize the decommissioning mechanism set forth in this section.(c) Nothing in this section shall be construed to require a power generation company to use a commission approved method to provide funds for decommissioning, if the power generation company can otherwise satisfy the decommissioning financial assurance requirements of the federal Nuclear Regulatory Commission.(d) A power generation company that owns a nuclear generating unit shall fund out of operating revenues on an annual basis:(1) the costs associated with funding the decommissioning obligations for the nuclear generating unit; or(2) the power generation company's portion of the decommissioning costs for the nuclear generating unit in proportion to the company's ownership interest in the nuclear generating unit if the unit is owned by more than one person.(e) The obligation to fund a nuclear decommissioning trust fund is not dischargeable in bankruptcy.(f) A power generation company shall establish a nuclear decommissioning trust for a nuclear generating unit it owns or for the proportionate share of a nuclear generating unit of which it owns a part. The funding obligations for the trust must begin before the nuclear generating unit commences its initial fuel load and begins commercial operation to generate power for sale. The terms of the trust must be consistent with trust terms and conditions the federal Nuclear Regulatory Commission requires for providing financial assurance for decommissioning.(g) The commission by order shall establish for a nuclear generating unit the amount of annual decommissioning funding necessary to meet the decommissioning obligations for the nuclear generating unit over the unit's operating license period as established by the federal Nuclear Regulatory Commission or over a shorter period of time at the election of the power generation company. The power generation company shall perform a study on the cost of decommissioning to establish the decommissioning obligations before the nuclear generating unit begins commercial operation to generate power for sale. The study shall be performed by the power generation company at least once in each three-year period during the unit's operating license period using the most current reasonably available information on the cost of decommissioning. The commission shall conduct a proceeding at least once in each three-year period to review the study and other current reasonably available information on the cost of decommissioning and determine the reasonableness of the study.(h) A power generation company shall file an annual report to provide the status of the decommissioning trust fund and to update the commission as to its ability to fund the decommissioning trust fund. In determining the amount of the annual decommissioning funding under this subsection, at least once in each three-year period, the commission shall conduct a proceeding to review the balance of each nuclear decommissioning trust and the projected amount of annual decommissioning funding for the associated nuclear generating unit. On the conclusion of the review proceeding, the commission by order shall revise the amount of annual funding for the nuclear generating unit in order to ensure that the nuclear decommissioning trust fund is adequately funded.(i) A power generation company shall remit the appropriate amount of annual decommissioning funding to the nuclear decommissioning trust created for its proportionate ownership position in a nuclear generating unit in accordance with the commission's funding order issued under Subsection (g) or (h). The commission shall take appropriate actions to ensure proper funding of the nuclear decommissioning trust, including possibly terminating the power generation company's registration to operate, if the company violates this subsection.(j) A power generation company that owns a nuclear generating unit is the funds administrator of the nuclear decommissioning trust for the associated nuclear generating unit. The company, as funds administrator, shall invest the trust funds in accordance with guidelines established by commission rule and consistent with the federal Nuclear Regulatory Commission guidelines so that the decommissioning funds, plus the amounts earned from investment of the funds, will be available at the time of decommissioning. The commission shall adopt rules to define the company's specific duties as funds administrator and requirements regarding prudent management and investment of nuclear decommissioning trust funds.(k) The commission shall adopt rules necessary to ensure that:(1) a power generation company remits sufficient funds to a nuclear decommissioning trust on an annual basis, including projected earnings to approximate the amount remaining to be accumulated to cover the cost of decommissioning a nuclear generating unit at the end of its operating license period divided by the remaining years of the license and in accordance with applicable state and federal laws and regulations or over a shorter period of time at the election of the power generation company;(2) the periodic cost studies and reviews described in Subsections (g) and (h) include all current reasonably available information as determined necessary and appropriate by the commission;(3) all funds remitted to a nuclear decommissioning trust are prudently managed and spent for their intended purpose;(4) the funds remitted to a nuclear decommissioning trust and the amounts earned from investing the funds, will be available for, and restricted to the purpose of decommissioning of the associated nuclear generating unit, including if the trust or nuclear generating unit is transferred to another person; and(5) before a power generation company is allowed to take advantage of the mechanisms in this section, the company meets creditworthiness standards established by the commission to minimize the risk that retail electric customers will be responsible for funding any shortfall in the cost of decommissioning a nuclear generating unit.(l) In addition to the nuclear decommissioning trust required by Subsection (f), for purposes of Subsection (k), the power generation company and its parent and affiliates shall provide financial assurances that funds will be available to satisfy up to 16 years of annual decommissioning funding in the event the power generation company defaults on its obligation to make annual funding to the decommissioning trust. Within 180 days after the effective date of this section, the commission by rule shall establish the acceptable forms of financial assurance, which shall include, but not be limited to, parent guarantees and support agreements, letters of credit, surety or insurance, and such other requirements necessary to ensure compliance with this section. In establishing the acceptable forms of assurance, and the eligibility requirements for each form of assurance, the commission shall consider the relative risk factors and creditworthiness attributes of potential applicant financial characteristics in order to minimize exposure of retail electric customers to default by power generation companies under this section. The power generation company may choose the manner of financial assurance for which it is eligible under the commission's rules.(m) In the event the financial assurances provided by Subsection (k) are insufficient to meet the annual funding requirements of the decommissioning trust, the retail electric customers shall be responsible for funding any shortfall in the cost of decommissioning the nuclear generating unit.(n) The commission shall determine the manner in which any shortfall in the cost of decommissioning a nuclear generating unit shall be recovered from retail electric customers in the state, consistent with law.(o) For retail electric customers of a municipally owned utility or an electric cooperative that has an agreement to purchase power from a nuclear generating unit, the amount of the shortfall in the cost of decommissioning the nuclear generating unit that the customers are responsible for is limited to a portion of that shortfall that bears the same proportion to the total shortfall as the amount of electric power generated by the nuclear generating unit and purchased by the municipally owned utility or electric cooperative bears to the total amount of power the nuclear generating unit generated.(p) If retail electric customers in this state become responsible for the costs of decommissioning a nuclear generating unit and incur costs under this section and the nuclear generating unit is operational, as a condition of operating the generating unit, the power generation company or any new owner shall repay the costs the electric customers incurred in the manner determined by the commission. The commission may authorize the repayment to occur over a period established by the commission.(q) The commission shall, in conjunction with the Nuclear Regulatory Commission, investigate the development of a mechanism whereby the State of Texas could ensure that funds for decommissioning will be obtained when necessary in the same manner as if the State of Texas were the licensee under federal law. The commission shall file legislative recommendations regarding any changes in law that may be necessary to carry out the purposes of this subsection prior to January 15, 2009, which may be combined with the report required by Section 31.003.(r) The commission by rule shall ensure that:(1) money for decommissioning a nuclear generating unit is prudently collected, managed, and spent for its intended purposes; and(2) decommissioning money that remains unspent after decommissioning of the nuclear generating unit is complete is returned to the power generation company and the retail electric customers based on the proportionate amount of money the power generation company and retail electric customers paid into the fund.

Added by Acts 2007, 80th Leg., R.S., Ch. 1019, Sec. 1, eff. September 1, 2007.

SUBCHAPTER F. RECOVERY OF STRANDED COSTS THROUGH COMPETITION TRANSITION CHARGESec. 39.251. DEFINITIONS. In this subchapter:(1) "Above market purchased power costs" means wholesale demand and energy costs that a utility is obligated to pay under an existing purchased power contract to the extent the costs are greater than the purchased power market value.(2) "Existing purchased power contract" means a purchased power contract in effect on January 1, 1999, including any amendments and revisions to that contract resulting from litigation initiated before January 1, 1999.(3) "Generation assets" means all assets associated with the production of electricity, including generation plants, electrical interconnections of the generation plant to the transmission system, fuel contracts, fuel transportation contracts, water contracts, lands, surface or subsurface water rights, emissions-related allowances, and gas pipeline interconnections.(4) "Market value" means, for nonnuclear assets and certain nuclear assets, the value the assets would have if bought and sold in a bona fide third-party transaction or transactions on the open market under Section 39.262(h) or, for certain nuclear assets, as described by Section 39.262(i), the value determined under the method provided by that subsection.(5) "Purchased power market value" means the value of demand and energy bought and sold in a bona fide third-party transaction or transactions on the open market and determined by using the weighted average costs of the highest three offers from the market for purchase of the demand and energy available under the existing purchased power contracts.(6) "Retail stranded costs" means that part of net stranded cost associated with the provision of retail service.(7) "Stranded cost" means the positive excess of the net book value of generation assets over the market value of the assets, taking into account all of the electric utility's generation assets, any above market purchased power costs, and any deferred debit related to a utility's discontinuance of the application of Statement of Financial Accounting Standards No. 71 ("Accounting for the Effects of Certain Types of Regulation") for generation-related assets if required by the provisions of this chapter. For purposes of Section 39.262, book value shall be established as of December 31, 2001, or the date a market value is established through a market valuation method under Section 39.262(h), whichever is earlier, and shall include stranded costs incurred under Section 39.263.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.252. RIGHT TO RECOVER STRANDED COSTS. (a) An electric utility is allowed to recover all of its net, verifiable, nonmitigable stranded costs incurred in purchasing power and providing electric generation service.(b)(1) Recovery of retail stranded costs by an electric utility shall be from all existing or future retail customers, including the facilities, premises, and loads of those retail customers, within the utility's geographical certificated service area as it existed on May 1, 1999. A retail customer may not avoid stranded cost recovery charges by switching to new on-site generation except as provided by Section 39.262(k). For purposes of this subchapter, "new on-site generation" means electric generation capacity greater than 10 megawatts capable of being lawfully delivered to the site without use of utility distribution or transmission facilities and which was not, on or before December 31, 1999, either:(A) a fully operational facility; or(B) a project supported by substantially complete filings for all necessary site-specific environmental permits under the rules of the Texas Natural Resource Conservation Commission in effect at the time of filing.(2) If a customer commences taking energy from new on-site generation which materially reduces the customer's use of energy delivered through the utility's facilities, the customer shall pay an amount each month computed by multiplying the output of the on-site generation by the new sum of competition transition charges under Section 39.201 and transition charges under Subchapter G which are in effect during that month. Payment shall be made to the utility, its successors, an assignee, or other collection agent responsible for collecting the competition transition charges and transition charges and shall be collected in addition to the competition transition charges and transition charges applicable to energy actually delivered to the customer through the utility's facilities.(c) In multiply certificated areas, a retail customer may not avoid stranded cost recovery charges by switching to another electric utility, electric cooperative, or municipally owned utility after May 1, 1999. A customer in a multiply certificated service area that requested to switch providers on or before May 1, 1999, or was not taking service from an electric utility on May 1, 1999, and does not do so after that date is not responsible for paying retail stranded costs of that utility.(d) An electric utility shall pursue commercially reasonable means to reduce its potential stranded costs, including good faith attempts to renegotiate above-cost fuel and purchased power contracts or the exercise of normal business practices to protect the value of its assets. The commission shall consider the utility's efforts under this subsection when determining the amount of the utility's stranded costs; provided, however, that nothing in this section authorizes the commission to substitute its judgment for a market valuation of generation assets determined under Sections 39.262(h) and (i).

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.253. ALLOCATION OF STRANDED COSTS. (a) Any capital costs incurred by an electric utility to improve air quality under Section 39.263 or 39.264 that are included in a utility's invested capital in accordance with those sections shall be allocated among customer classes as follows:(1) 50 percent of those costs shall be allocated in accordance with the methodology used to allocate the costs of the underlying assets in the electric utility's most recent commission order addressing rate design; and(2) the remainder shall be allocated on the basis of the energy consumption of the customer classes.(b) All other retail stranded costs shall be allocated among retail customer classes in accordance with Subsections (c)-(i).(c) The allocation to the residential class shall be determined by allocating to all customer classes 50 percent of the stranded costs in accordance with the methodology used to allocate the costs of the underlying assets in the electric utility's most recent commission order addressing rate design and allocating the remainder of the stranded costs on the basis of the energy consumption of the classes.(d) After the allocation to the residential class required by Subsection (c) has been calculated, the remaining stranded costs shall be allocated to the remaining customer classes in accordance with the methodology used to allocate the costs of the underlying assets in the electric utility's most recent commission order addressing rate design. Non-firm industrial customers shall be allocated stranded costs equal to 150 percent of the amount allocated to that class.(e) After the allocation to the residential class required by Subsection (c) and the allocation to the nonfirm industrial class required by Subsection (d) have been calculated, the remaining stranded costs shall be allocated to the remaining customer classes in accordance with the methodology used to allocate the costs of the underlying assets in the electric utility's most recent commission order addressing rate design.(f) Notwithstanding any other provision of this section, to the extent that the total retail stranded costs, including regulatory assets, of investor-owned utilities exceed $5 billion on a statewide basis, any stranded costs in excess of $5 billion shall be allocated among retail customer classes in accordance with the methodology used to allocate the costs of the underlying assets in the electric utility's most recent commission order addressing rate design.(g) The energy consumption of the customer classes used in Subsections (a)(2) and (c) shall be based on the relevant class characteristics as of May 1, 1999, adjusted for normal weather conditions.(h) For purposes of this section, "stranded costs" includes regulatory assets.(i) Except as provided by Section 39.262(k), no customer or customer class may avoid the obligation to pay the amount of stranded costs allocated to that customer class.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.254. USE OF REVENUES FOR UTILITIES WITH STRANDED COSTS. This subchapter provides a number of tools to an electric utility to mitigate stranded costs. Each electric utility that was reported by the commission to have positive "excess costs over market" (ECOM), denoted as the "base case" for the amount of stranded costs before full retail competition in 2002 with respect to its Texas jurisdiction, in the April 1998 Report to the Texas Senate Interim Committee on Electric Utility Restructuring entitled "Potentially Strandable Investment (ECOM) Report: 1998 Update," must use these tools to reduce the net book value of, otherwise referred to as "accelerate" the cost recovery of, its stranded costs each year. Any positive difference under the report required by Section 39.257(b) shall be applied to the net book value of generation assets.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.255. USE OF REVENUES FOR UTILITIES WITH NO STRANDED COSTS. (a) An electric utility that does not have stranded costs described by Section 39.254 shall be permitted to use any positive difference under the report required by Section 39.257(b) on capital expenditures to improve or expand transmission or distribution facilities, or on capital expenditures to improve air quality, as approved by the commission. Any such capital expenditures shall be made in the calendar year immediately following the year for which the report required by Section 39.257 is calculated. The capital expenditures shall be reflected in any future proceeding under this chapter to set transmission or distribution rates as a reduction to the utility's transmission and distribution invested capital, as approved by the commission.(b) To the extent that positive differences under the report required by Section 39.257(b) are not used for capital expenditures, the amounts shall be flowed back to the electric utility's Texas jurisdictional customers through the power cost recovery factor.(c) This section applies only to the use of positive differences under the report required by Section 39.257(b) for each year during the freeze period.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.256. OPTION TO REDIRECT DEPRECIATION. (a) For the calendar years of 1998, 1999, 2000, and 2001, an electric utility described by Section 39.254 may redirect all or a part of the depreciation expense relating to transmission and distribution assets to its net generation plant assets.(b) The electric utility shall report a decision under Subsection (a) to the commission and any other applicable regulatory authority.(c) Any adjustments made to the book value of transmission and distribution assets or the creation of any related regulatory assets resulting from the redirection under this section shall be accepted and applied by the commission for establishing net invested capital and transmission and distribution rates for retail customers in all future proceedings.(d) Notwithstanding Subsection (c), the design of post-freeze-period retail rates may not:(1) shift the allocation of responsibility for stranded costs;(2) include the adjusted costs in wholesale transmission and distribution rates; or(3) apply the adjustments for the purpose of establishing net invested capital and transmission and distribution rates for wholesale customers.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.257. ANNUAL REPORT. (a) Beginning with the 1999 calendar year, each electric utility shall file a report with the commission not later than 90 days after the end of each year during the freeze period under a schedule and a format determined by the commission.(b) The report shall identify any positive difference between annual revenues, reduced by the amount of annual revenues under Sections 36.203 and 36.205, the revenues received under the interutility billing process as adopted by the commission to implement Sections 35.004, 35.006, and 35.007, revenues associated with transition charges as defined by Section 39.302, and annual costs.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.258. ANNUAL REPORT: DETERMINATION OF ANNUAL COSTS. For the purposes of determining the annual costs in each annual report, the following amounts shall be used:(1) the lesser of:(A) the utility's Texas jurisdictional operation and maintenance expense reflected in each utility's Federal Energy Regulatory Commission Form 1 of the report year, plus factoring expenses not included in operation and maintenance, adjusted for:(i) costs under Sections 36.062, 36.203, and 36.205; and(ii) revenues recorded under the interutility billing process adopted by the commission to implement Sections 35.004, 35.006, and 35.007; or(B) the Texas jurisdictional operation and maintenance expense reflected in each utility's 1996 Federal Energy Regulatory Commission Form 1, plus factoring expenses not included in operation and maintenance, adjusted for:(i) costs under Sections 36.062, 36.203, and 36.205, and not indexed for inflation;(ii) any difference between the annual revenues and the expenses recorded under the interutility billing process adopted by the commission to implement Sections 35.004, 35.006, and 35.007; and(iii) the annual percentage change in the average number of utility customers;(2) the amount of nuclear decommissioning expense approved in the electric utility's last rate proceeding before the commission, as may be required to be adjusted to comply with applicable federal regulatory requirements;(3) the depreciation rates approved in the electric utility's last rate proceeding before the commission;(4) the amortization expense approved in the electric utility's last rate proceeding before the commission or in any other proceeding in which deferred costs and the amortization of those costs are established, except that if the items are fully amortized during the freeze period, the expense shall be adjusted accordingly;(5) taxes and fees, including municipal franchise fees to the extent not included in Subdivision (1), other than federal income taxes, and assessments incurred that year;(6) federal income tax expense, computed according to the stand-alone methodology and using the actual capital structure and actual cost of debt as of December 31 of the report year;(7) return on invested capital, computed by multiplying invested capital as of December 31 of the report year, determined as provided by Section 39.259, by the cost of capital approved in the electric utility's most recent rate proceeding before the commission in which the cost of capital was specifically adopted, or, in the case of a range, the midpoint of the range, if the final rate order for the proceeding was issued on or after January 1, 1992, or if such an order does not exist, a cost of capital of 9.6 percent shall be used; and(8) the amount resulting from any operation and maintenance expense savings tracker from a merger of two utilities and contained in a settlement agreement approved by the commission before January 1, 1999.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.259. ANNUAL REPORT: DETERMINATION OF INVESTED CAPITAL. (a) For the purposes of determining invested capital in each annual report, the net plant in service, regulatory assets, and deferred federal income taxes shall be updated each year, and generation-related invested capital shall be reduced by the amount of securitization under Sections 39.201(i) and 39.262(c) to the extent otherwise included in invested capital.(b) Capital additions to a plant in an amount less than 1-1/2 percent of the electric utility's net plant in service on December 31, 1998, less plant items previously excluded by the commission, for each of the years 1999 through 2001 are presumed prudent.(c) All other items in invested capital shall be as approved in the electric utility's last rate proceeding before the commission.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.260. USE OF GENERALLY ACCEPTED ACCOUNTING PRINCIPLES. (a) The definition and identification of invested capital and other terms used in this subchapter and Subchapter G that affect the net book value of generation assets and the treatment of transactions performed under Section 35.035 and other transactions authorized by this title or approved by the regulatory authority that affect the net book value of generation assets during the freeze period shall be treated in accordance with generally accepted accounting principles as modified by regulatory accounting rules generally applicable to utilities.(b) The principles and criteria described by Subsection (a), including the criteria for applicability of Statement of Financial Accounting Standards No. 71 ("Accounting for the Effects of Certain Types of Regulation"), shall be applied for purposes of this subchapter as they existed on January 1, 1999.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.261. REVIEW OF ANNUAL REPORT. (a) The annual report filed under this subchapter is a public document and shall be reviewed by the staff of the commission and the office. Both staffs may review work papers and supporting documents and engage in discussions with the utility about the data underlying the reports.(b) The staff of the commission and the office shall communicate in writing to an electric utility not later than the 180th day after the date the report is filed if they have any disagreements with the data or computations.(c) The commission shall finalize and resolve any disagreements related to the annual report, consistent with the requirements of Section 39.258, as follows:(1) for each calendar year, the commission shall finalize the annual report before establishing the competition transition charge under Section 39.201; and(2) for each calendar year, the commission shall finalize the annual report and reflect the result as part of the true-up proceeding under Section 39.262.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.262. TRUE-UP PROCEEDING. (a) An electric utility, together with its affiliated retail electric provider and its affiliated transmission and distribution utility, may not be permitted to overrecover stranded costs through the procedures established by this section or through the application of the measures provided by the other sections of this chapter.(b) After the freeze period, an electric utility located in a power region that is not certified under Section 39.152 shall continue to file annual reports under Sections 39.257, 39.258, and 39.259 as if the freeze period remained in effect, until the time the power region qualifies as certified under Section 39.152. In addition, the commission staff and the office shall continue to review the annual reports as provided by Section 39.261.(c) After January 10, 2004, at a schedule and under procedures to be determined by the commission, each transmission and distribution utility, its affiliated retail electric provider, and its affiliated power generation company shall jointly file to finalize stranded costs under Subsections (h) and (i) and reconcile those costs with the estimated stranded costs used to develop the competition transition charge in the proceeding held under Section 39.201. Any resulting difference shall be applied to the nonbypassable delivery rates of the transmission and distribution utility, except that at the utility's option, any or all of the amounts recovered under this section may be securitized under Subchapter G.(d) The affiliated power generation company shall reconcile, and either credit or bill to the transmission and distribution utility, the net sum of:(1) the former electric utility's final fuel balance determined under Section 39.202(c); and(2) any difference between the price of power obtained through the capacity auctions under Sections 39.153 and 39.156 and the power cost projections that were employed for the same time period in the ECOM model to estimate stranded costs in the proceeding under Section 39.201.(e) To the extent that the price to beat exceeded the market price of electricity, the affiliated retail electric provider shall reconcile and credit to the affiliated transmission and distribution utility any positive difference between the price to beat established under Section 39.202, reduced by the nonbypassable delivery charge established under Section 39.201, and the prevailing market price of electricity during the same time period. A reconciliation for the applicable customer class is not required under this subsection for an affiliated retail electric provider that satisfies the requirements of Section 39.202(e)(1) or (2) before the expiration of two years from the introduction of customer choice. If a reconciliation is required, in no event shall the amount credited exceed an amount equal to the number of residential or small commercial customers served by the affiliated transmission and distribution utility that are buying electricity from the affiliated retail electric provider at the price to beat on the second anniversary of the beginning of competition, minus the number of new customers obtained outside the service area, multiplied by $150.(f) To the extent that any amount of regulatory assets included in a transition charge or competition transition charge exceeds the amount of regulatory assets approved in a rate order which became effective on or before September 1, 1999, the commission shall conduct a review during the true-up proceeding to determine whether such amounts were appropriately calculated and constituted reasonable and necessary costs pursuant to Subchapter B, Chapter 36. If the commission finds that the amount of regulatory assets specified in Section 39.302(5) is subject to modification, a credit or other rate adjustment shall be made to the transmission and distribution utility's nonbypassable delivery rates; provided, however, that no adjustment may be made to a transition charge established under Subchapter G.(g) Based on the credits or bills received from its affiliates under Subsections (d), (e), and (f), the transmission and distribution utility shall make necessary adjustments to the nonbypassable delivery rates it charges to retail electric providers. If the commission determines that the nonbypassable delivery rates are not sufficient, the commission may extend the original collection period for the charge or, if necessary, increase the charge. Alternatively, if the commission determines that the nonbypassable delivery rates are larger than are needed to recover the transmission and distribution utility's costs, the commission shall correspondingly reduce:(1) the competition transition charge, to the extent it has not been securitized;(2) the depreciation expense that has been redirected under Section 39.256;(3) the transmission and distribution utility's rates; or(4) a combination of the elements in Subdivisions (1)-(3).(h) Except as provided in Subsection (i), for the purpose of finalizing the stranded cost estimate used to establish the competition transition charge under Section 39.201, the affiliated power generation company shall quantify its stranded costs using one or more of the following methods:(1) Sale of Assets. If, at any time after December 31, 1999, an electric utility or its affiliated power generation company has sold some or all of its generation assets, which sale shall include all generating assets associated with each generating plant that is sold, in a bona fide third-party transaction under a competitive offering, the total net value realized from the sale establishes the market value of the generation assets sold. If not all assets are sold, the market value of the remaining generation assets shall be established by one or more of the other methods in this section.(2) Stock Valuation Method. If, at any time after December 31, 1999, an electric utility or its affiliated power generation company has transferred some or all of its generation assets, including, at the election of the electric utility or power generation company, any fuel and fuel transportation contracts related to those assets, to one or more separate affiliated or nonaffiliated corporations, not less than 51 percent of the common stock of each corporation is spun off and sold to public investors through a national stock exchange, and the common stock has been traded for not less than one year, the resulting average daily closing price of the common stock over 30 consecutive trading days chosen by the commission out of the last 120 consecutive trading days before the filing required under Subsection (c) establishes the market value of the common stock equity in each transferee corporation. The book value of each transferee corporation's debt and preferred stock securities shall be added to the market value of its assets. The market value of each transferee corporation's assets shall be reduced by the corresponding net book value of the assets acquired by each transferee corporation from any entity other than the affiliated electric utility or power generation company. The resulting market value of the assets establishes the market value of the generation assets transferred by the electric utility or power generation company to each separate corporation. If not all assets are disposed of in this manner, the market value of the remaining assets shall be established by one or more of the other methods in this section.(3) Partial Stock Valuation Method. If, at any time after December 31, 1999, an electric utility or its affiliated power generation company has transferred some or all of its generation assets, including, at the election of the electric utility or power generation company, any fuel and fuel transportation contracts related to those assets, to one or more separate affiliated or nonaffiliated corporations, at least 19 percent, but less than 51 percent, of the common stock of each corporation is spun off and sold to public investors through a national stock exchange, and the common stock has been traded for not less than one year, the resulting average daily closing price of the common stock over 30 consecutive trading days chosen by the commission out of the last 120 consecutive trading days before the filing required under Subsection (c) shall be presumed to establish the market value of the common stock equity in each transferee corporation. The commission may accept the market valuation to conclusively establish the value of the common stock equity in each transferee corporation or convene a valuation panel of three independent financial experts to determine whether the percentage of common stock sold is fairly representative of the total common stock equity or whether a control premium exists for the retained interest. The valuation panel must consist of financial experts, chosen from proposals submitted in response to commission requests, from the top 10 nationally recognized investment banks with demonstrated experience in the United States electric industry as indicated by the dollar amount of public offerings of long-term debt and equity of United States investor-owned electric companies over the immediately preceding three years as ranked by the publications "Securities Data" or "Institutional Investor." If the panel determines that a control premium exists for the retained interest, the panel shall determine the amount of the control premium, and the commission shall adopt the determination but may not increase the market value by a control premium greater than 10 percent. The costs and expenses of the panel, as approved by the commission, shall be paid by each transferee corporation. The determination of the commission based on the finding of the panel conclusively establishes the value of the common stock of each transferee corporation. The book value of each transferee corporation's debt and preferred stock securities shall be added to the market value of its assets. The market value of each transferee corporation's assets shall be reduced by the corresponding net book value of the assets acquired by each transferee corporation from any entity other than the affiliated electric utility or power generation company. The resulting market value of the assets establishes the market value of the generation assets transferred by the electric utility or power generation company to each separate corporation.(4) Exchange of Assets. If, at any time after December 31, 1999, an electric utility or its affiliated power generation company has transferred some or all of its generation assets, including any fuel and fuel transportation contracts related to those assets, in a bona fide third-party exchange transaction, the stranded costs related to the transferred assets shall be the difference between the book value and the market value of the transferred assets at the time of the exchange, taking into account any other consideration received or given. The market value of the transferred assets may be determined through an appraisal by a nationally recognized independent appraisal firm, if the market value is subject to a market valuation by means of an offer of sale in accordance with this subdivision. To obtain a market valuation by means of an offer of sale, the owner of the asset shall offer it for sale to other parties under procedures that provide broad public notice of the offer and a reasonable opportunity for other parties to bid on the asset. The owner of the asset may establish a reserve price for any offer based on the sum of the appraised value of the asset and the tax impact of selling the asset, as determined by the commission.(i) Unless an electric utility or its affiliated power generation company combines all of its remaining generation assets into one or more transferee corporations as described in Subsections (h)(2) and (3), the electric utility shall quantify its stranded costs for nuclear assets using the ECOM method. The ECOM method is the estimation model prepared for and described by the commission's April 1998 Report to the Texas Senate Interim Committee on Electric Restructuring entitled "Potentially Strandable Investment (ECOM) Report: 1998 Update." The methodology used in the model must be the same as that used in the 1998 report to determine the "base case." At the time of the proceeding under this section, the ECOM model shall be rerun using updated company-specific inputs required by the model, updating the market price of electricity, and using updated natural gas price forecasts and the capacity cost based on the long-run marginal cost of the most economic new generation technology then available. Natural gas price projections used in the model must be market-based natural gas forward prices, where available. Growth rates in generating plant operations and maintenance costs and allocated administrative and general costs shall be benchmarked by comparing those costs to the best available information on cost trends for comparable generating plants. Capital additions shall be benchmarked using the limitation in Section 39.259(b).(j) The commission shall issue a final order not later than the 150th day after the date of the filing under this section by the transmission and distribution utility, its affiliated retail electric provider, and its affiliated power generation company, and the resulting order shall be subject to judicial review under Chapter 2001, Government Code.(k) Notwithstanding Section 39.252, to the extent that a customer's actual load has been lawfully served by a fully operational qualifying facility before September 1, 2001, or by an on-site power production facility with a rated capacity of 10 megawatts or less, any charge for recovery of stranded costs under this section or Subchapter G assessed on that customer after the facility becomes fully operational shall be included only in those tariffs or charges associated with the services actually provided by the transmission and distribution utility, if any, to the customer after the facility became fully operational and may not include any costs associated with the service provided to the customer by the electric utility or its affiliated transmission and distribution utility under their tariffs before the operation of that qualifying facility. To qualify under this subsection, a qualifying facility must have made substantially complete filings on or before December 31, 1999, for all necessary site-specific environmental permits under the rules of the Texas Natural Resource Conservation Commission in effect at the time of filing.(l) To protect retail customers in this state, and ensure the appropriateness of the nonbypassable rates of electric utilities and transmission and distribution utilities, notwithstanding any other provision of this title, an electric utility or transmission and distribution utility must report to and obtain approval of the commission before closing any transaction in which:(1) the electric utility or transmission and distribution utility will be merged or consolidated with another electric utility or transmission and distribution utility;(2) at least 50 percent of the stock of the electric utility or transmission and distribution utility will be transferred or sold; or(3) a controlling interest or operational control of the electric utility or transmission and distribution utility will be transferred.(m) The commission shall approve a transaction under Subsection (l) if the commission finds that the transaction is in the public interest. In making its determination, the commission shall consider whether the transaction will adversely affect the reliability of service, availability of service, or cost of service of the electric utility or transmission and distribution utility. The commission shall make the determination concerning a transaction under this subsection not later than the 180th day after the date the commission receives the relevant report. If the commission has not made a determination before the 181st day after that date, the transaction is considered approved.(n) Subsections (l) and (m) do not apply to a transaction described by Subsection (l) for which a definitive agreement was executed before April 1, 2007, if an electric utility or transmission and distribution utility or a person seeking to acquire or merge with an electric utility or transmission and distribution utility made a filing for review of the transaction under Section 14.101 before May 1, 2007, and the resulting proceeding was not withdrawn.(o) If an electric utility or transmission and distribution utility or a person seeking to acquire or merge with an electric utility or transmission and distribution utility files with the commission a stipulation, representation, or commitment in advance of or as part of a filing under Subsection (l) or under Section 14.101, the commission may enforce the stipulation, representation, or commitment to the extent that the stipulation, representation, or commitment is consistent with the standards provided by this section and Section 14.101. The commission may reasonably interpret and enforce conditions adopted under this section.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1186, Sec. 1, eff. June 15, 2007.

Sec. 39.263. STRANDED COST RECOVERY OF ENVIRONMENTAL CLEANUP COSTS. (a) Subject to Subsection (c), capital costs incurred by an electric utility to improve air quality before January 1, 2002, are eligible for inclusion as net invested capital under Section 39.259, notwithstanding the limitations imposed under Sections 39.259(b) and (c).(b) Subject to Subsection (c), capital costs incurred by an electric utility or an affiliated power generation company to improve air quality after January 1, 2002, and before May 1, 2003, are eligible for inclusion in the determination of invested capital in the true-up proceeding under Section 39.262.(c) Reasonable costs incurred under Subsections (a) and (b) shall be included as invested capital and considered in an electric utility's stranded cost determination only to the extent that:(1) the cost is applied to offset or reduce the emission of airborne contaminants from an electric generating facility, where:(A) the reduction or offset is determined by the Texas Natural Resource Conservation Commission to be an essential component in achieving compliance with a national ambient air quality standard; or(B) the reduction or offset is necessary in order for an unpermitted electric generating facility to obtain a permit in the manner provided by Section 39.264;(2) the retrofit decision is determined to be the most cost-effective after consideration of alternative measures, including the retirement of the generating facility; and(3) the amount and location of resulting emission reductions is consistent with the air quality goals and policies of the Texas Natural Resource Conservation Commission.(d) If the retirement of a generating facility is the most cost-effective alternative, taking into account the cost of replacement generating capacity, the net book value, including retirement costs and offsetting salvage value, of the affected facility shall be included in the electric utility's stranded cost determination, notwithstanding Section 39.259(c).

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.264. EMISSIONS REDUCTIONS OF "GRANDFATHERED FACILITIES". (a) In this section:(1) "Conservation commission" means the Texas Natural Resource Conservation Commission.(2) "Electric generating facility" means a facility that generates electric energy for compensation and is owned or operated by a person in this state, including a municipal corporation, electric cooperative, or river authority.(b) This section applies only to an electric generating facility existing on January 1, 1999, that is not subject to the requirement to obtain a permit under Section 382.0518(g), Health and Safety Code.(c) It is the intent of the legislature that, for the 12-month period beginning on May 1, 2003, and for each 12-month period after the end of that period, total annual emissions of nitrogen oxides from facilities subject to this section may not exceed levels equal to 50 percent of the total emissions of that pollutant during 1997, as reported to the conservation commission, and total annual emissions of sulphur dioxides from coal-fired facilities subject to this section may not exceed levels equal to 75 percent of the total emissions of that pollutant during 1997, as reported to the conservation commission. The limitations prescribed by this subsection may be met through an emissions allocation and allowance transfer system described by this section.(d) A municipal corporation, electric cooperative, or river authority may exclude any electric generating facilities of 25 megawatts or less from the requirements prescribed by this section. Not later than January 1, 2000, a municipal corporation, electric cooperative, or river authority must inform the conservation commission of its intent to exclude those facilities.(e) The owner or operator of an electric generating facility shall apply to the conservation commission for a permit for the emission of air contaminants on or before September 1, 2000. A permit issued by the conservation commission under this section shall require the facility to achieve emissions reductions or trading emissions allowances as provided by this section. If the facility uses coal as a fuel, the permit must also be conditioned on the facility's emissions meeting opacity limitations provided by conservation commission rules. Notwithstanding Section 382.0518(g), Health and Safety Code, a facility that does not obtain a permit as required by this subsection may not operate after May 1, 2003, unless the conservation commission finds good cause for an extension.(f) The conservation commission shall develop rules for the permitting of electric generating facilities. The rules adopted under this subsection shall provide, by region, for the allocation of emissions allowances of sulphur dioxides and nitrogen oxides among electric generating facilities and for facilities to trade emissions allowances for those contaminants.(g) The conservation commission by rule shall establish an East Texas Region, a West Texas Region, and an El Paso Region for allocation of air contaminants under the permitting program under Subsection (f). The East Texas Region must contain all counties traversed by or east of Interstate Highway 35 or Interstate Highway 37, including Bosque, Coryell, Hood, Parker, Somervell, and Wise counties. The West Texas Region includes all of the state not contained in the East Texas Region or the El Paso Region. The El Paso Region includes El Paso County.(h) Not later than January 1, 2000, the conservation commission shall allocate to each electric generating facility in each region a number of annual emissions allowances, with each allowance equal to one ton of sulphur dioxides or of nitrogen oxides emitted in a year, that permit emissions of the contaminants from the facility in that year. The conservation commission must allocate to each facility a number of emissions allowances equal to an emissions rate measured in pounds per million British thermal units divided by 2,000 and multiplied by the facility's total heat input in terms of million British thermal units during 1997. For the East Texas Region, the emissions rate shall be 0.14 pounds per million British thermal units for nitrogen oxides and 1.38 pounds per million British thermal units for sulphur dioxides. For the West Texas and El Paso regions, the emissions rate shall be 0.195 pounds per million British thermal units for nitrogen oxides. Allowances for sulphur dioxides may only be allocated among coal-fired facilities.(i) A person, municipal corporation, electric cooperative, or river authority that owns and operates an electric generating facility not covered by this section may elect to designate that facility to become subject to the requirements of this section and to receive emissions allowances for the purpose of complying with the emissions limitations prescribed by Subsection (c). The conservation commission shall adopt rules governing this election that:(1) require an owner or operator of an electric generating facility to designate to the conservation commission in its permit application under Subsection (e) any facilities that will become subject to this section;(2) require the conservation commission, notwithstanding the allocation mechanism provided by Subsection (h), to allocate additional allowances to facilities governed by this subsection in an amount equal to each facility's actual emissions in tons in 1997;(3) provide that any unit designated under this subsection may not transfer or bank allowances conserved as a result of reduced utilization or shutdown, except that the allowances may be transferred or carried forward for use in subsequent years to the extent that the reduced utilization or shutdown results from the replacement of thermal energy from the unit designated under this subsection with thermal energy generated by any other unit; and(4) provide that emissions reductions from electing facilities designated in this subsection may only be used to satisfy the emissions reductions for grandfathered facilities defined in Subsection (c) to the extent that reductions used to satisfy the limitations in Subsection (c) are beyond the requirements of any other state or federal standard, or both.(j) The conservation commission by rule shall permit a facility to trade emissions allocations with other electric generating facilities only in the same region.(k) The conservation commission by rule shall provide methods for the conservation commission to determine whether a facility complies with the permit issued under this section. The rules must provide for:(1) monitoring and reporting actual emissions of sulphur dioxides and nitrogen oxides from each facility;(2) provisions for saving unused allowances for use in later years; and(3) a system for tracking traded allowances.(l) A facility may not trade an unused allowance for a contaminant for use as a credit for another contaminant.(m) A person possessing market power shall not withhold emissions allowances from the market in a manner that is unreasonably discriminatory or tends to unreasonably restrict, impair, or reduce the level of competition.(n) The conservation commission shall penalize a facility that emits an air contaminant that exceeds the facility's allowances for that contaminant by:(1) enforcing an administrative penalty, in an amount determined by conservation commission rules, for each ton of air contaminant emissions by which the facility exceeds its allocated emissions allowances; and(2) reducing the facility's emissions allowances for the next year by an amount of emissions equal to the excessive emissions in the year the facility emitted the excessive air contaminants.(o) The conservation commission may penalize a facility that emits an air contaminant that exceeds the facility's allowances for that contaminant by:(1) ordering the facility to cease operations; or(2) taking other enforcement action provided by conservation commission rules.(p) The conservation commission by rule shall provide for a facility in the El Paso Region to meet emissions allowances by using credits from emissions reductions achieved in Ciudad Juarez, United Mexican States.(q) If the conservation commission or the United States Environmental Protection Agency determines that reductions in nitrogen oxides emissions in the El Paso Region otherwise required by this section would result in increased ambient ozone levels in El Paso County, facilities in the El Paso Region are exempt from the nitrogen oxides reduction requirements.(r) An applicant for a permit under Subsection (e) shall publish notice of intent to obtain the permit in accordance with Section 382.056, Health and Safety Code. The conservation commission shall provide an opportunity for a public hearing and the submission of public comment and send notice of a decision on an application for a permit under Subsection (e) in the same manner as provided by Sections 382.0561 and 382.0562, Health and Safety Code. The conservation commission shall review and renew a permit issued under this section in accordance with Section 382.055, Health and Safety Code.(s) This section does not limit the authority of the conservation commission to require further reductions of nitrogen oxides, sulphur dioxides, or any other pollutant from generating facilities subject to this section or Section 39.263.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.265. RIGHTS NOT AFFECTED. This chapter is not intended to alter any rights of utilities to recover stranded costs from wholesale customers.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

SUBCHAPTER G. SECURITIZATIONSec. 39.301. PURPOSE. The purpose of this subchapter is to enable utilities to use securitization financing to recover regulatory assets, all other amounts determined under Section 39.262, and any amounts being recovered under a competition transition charge determined as a result of the proceedings under Sections 39.201 and 39.262. This type of debt will lower the carrying costs of the assets relative to the costs that would be incurred using conventional utility financing methods. The proceeds of the transition bonds shall be used solely for the purposes of reducing the amount of recoverable regulatory assets and other amounts, as determined by the commission in accordance with this chapter, through the refinancing or retirement of utility debt or equity. The commission shall ensure that securitization provides tangible and quantifiable benefits to ratepayers, greater than would have been achieved absent the issuance of transition bonds. The commission shall ensure that the structuring and pricing of the transition bonds result in the lowest transition bond charges consistent with market conditions and the terms of the financing order. The amount securitized may not exceed the present value of the revenue requirement over the life of the proposed transition bond associated with the regulatory assets or other amounts sought to be securitized. The present value calculation shall use a discount rate equal to the proposed interest rate on the transition bonds.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1186, Sec. 2, eff. June 15, 2007.

Sec. 39.302. DEFINITIONS. In this subchapter:(1) "Assignee" means any individual, corporation, or other legally recognized entity to which an interest in transition property is transferred, other than as security, including any assignee of that party.(2) "Financing order" means an order of the commission adopted under Section 39.201 or 39.262 approving the issuance of transition bonds and the creation of transition charges for the recovery of qualified costs.(3) "Financing party" means a holder of transition bonds, including trustees, collateral agents, and other persons acting for the benefit of the holder.(4) "Qualified costs" means 100 percent of an electric utility's regulatory assets and 75 percent of its recoverable costs determined by the commission under Section 39.201 and any remaining amounts determined under Section 39.262 together with the costs of issuing, supporting, and servicing transition bonds and any costs of retiring and refunding the electric utility's existing debt and equity securities in connection with the issuance of transition bonds. The term includes the costs to the commission of acquiring professional services for the purpose of evaluating proposed transactions under Section 39.201 and this subchapter.(5) "Regulatory assets" means the generation-related portion of the Texas jurisdictional portion of the amount reported by the electric utility in its 1998 annual report on Securities and Exchange Commission Form 10-K as regulatory assets and liabilities, offset by the applicable portion of generation-related investment tax credits permitted under the Internal Revenue Code of 1986.(6) "Transition bonds" means bonds, debentures, notes, certificates of participation or of beneficial interest, or other evidences of indebtedness or ownership that are issued by an electric utility, its successors, or an assignee under a financing order, that have a term not longer than 15 years, and that are secured by or payable from transition property. If certificates of participation, beneficial interest, or ownership are issued, references in this subchapter to principal, interest, or premium shall refer to comparable amounts under those certificates.(7) "Transition charges" means nonbypassable amounts to be charged for the use or availability of electric services, approved by the commission under a financing order to recover qualified costs, that shall be collected by an electric utility, its successors, an assignee, or other collection agents as provided for in the financing order.(8) "Transition property" means the property described in Section 39.304.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1186, Sec. 3, eff. June 15, 2007.

Sec. 39.303. FINANCING ORDERS; TERMS. (a) The commission shall adopt a financing order, on application of a utility to recover the utility's regulatory assets and other amounts determined under Section 39.201 or 39.262, on making a finding that the total amount of revenues to be collected under the financing order is less than the revenue requirement that would be recovered over the remaining life of the regulatory assets or other amounts using conventional financing methods and that the financing order is consistent with the standards in Section 39.301.(b) The financing order shall detail the amount of regulatory assets and other amounts to be recovered and the period over which the nonbypassable transition charges shall be recovered, which period may not exceed 15 years. If an amount determined under Section 39.262 is subject to judicial review at the time of the securitization proceeding, the financing order shall include an adjustment mechanism requiring the utility to adjust its rates, other than transition charges, or provide credits, other than credits to transition charges, in a manner that would refund over the remaining life of the transition bonds any overpayments resulting from securitization of amounts in excess of the amount resulting from a final determination after completion of all appellate reviews. The adjustment mechanism may not affect the stream of revenue available to service the transition bonds. An adjustment may not be made under this subsection until all appellate reviews, including, if applicable, appellate reviews following a commission decision on remand of its original orders, have been completed.(c) Transition charges shall be collected and allocated among customers in the same manner as competition transition charges under Section 39.201.(d) A financing order shall become effective in accordance with its terms, and the financing order, together with the transition charges authorized in the order, shall thereafter be irrevocable and not subject to reduction, impairment, or adjustment by further action of the commission, except as permitted by Section 39.307.(e) The commission shall issue a financing order under Subsections (a) and (g) not later than 90 days after the utility files its request for the financing order.(f) A financing order is not subject to rehearing by the commission. A financing order may be reviewed by appeal only to a Travis County district court by a party to the proceeding filed within 15 days after the financing order is signed by the commission. The judgment of the district court may be reviewed only by direct appeal to the Supreme Court of Texas filed within 15 days after entry of judgment. All appeals shall be heard and determined by the district court and the Supreme Court of Texas as expeditiously as possible with lawful precedence over other matters. Review on appeal shall be based solely on the record before the commission and briefs to the court and shall be limited to whether the financing order conforms to the constitution and laws of this state and the United States and is within the authority of the commission under this chapter.(g) At the request of an electric utility, the commission may adopt a financing order providing for retiring and refunding transition bonds on making a finding that the future transition charges required to service the new transition bonds, including transaction costs, will be less than the future transition charges required to service the transition bonds being refunded. On the retirement of the refunded transition bonds, the commission shall adjust the related transition charges accordingly.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1186, Sec. 4, eff. June 15, 2007.

Sec. 39.304. PROPERTY RIGHTS. (a) The rights and interests of an electric utility or successor under a financing order, including the right to impose, collect, and receive transition charges authorized in the order, shall be only contract rights until they are first transferred to an assignee or pledged in connection with the issuance of transition bonds, at which time they will become "transition property."(b) Transition property shall constitute a present property right for purposes of contracts concerning the sale or pledge of property, even though the imposition and collection of transition charges depends on further acts of the utility or others that have not yet occurred. The financing order shall remain in effect and the property shall continue to exist for the same period as the pledge of the state described in Section 39.310.(c) All revenues and collections resulting from transition charges shall constitute proceeds only of the transition property arising from the financing order.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.305. NO SETOFF. The interest of an assignee or pledgee in transition property and in the revenues and collections arising from that property are not subject to setoff, counterclaim, surcharge, or defense by the electric utility or any other person or in connection with the bankruptcy of the electric utility or any other entity. A financing order shall remain in effect and unabated notwithstanding the bankruptcy of the electric utility, its successors, or assignees.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.306. NO BYPASS. A financing order shall include terms ensuring that the imposition and collection of transition charges authorized in the order shall be nonbypassable.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.307. TRUE-UP. A financing order shall include a mechanism requiring that transition charges be reviewed and adjusted at least annually, within 45 days of the anniversary date of the issuance of the transition bonds, to correct any overcollections or undercollections of the preceding 12 months and to ensure the expected recovery of amounts sufficient to timely provide all payments of debt service and other required amounts and charges in connection with the transition bonds.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.308. TRUE SALE. An agreement by an electric utility or assignee to transfer transition property that expressly states that the transfer is a sale or other absolute transfer signifies that the transaction is a true sale and is not a secured transaction and that title, legal and equitable, has passed to the entity to which the transition property is transferred. This true sale shall apply regardless of whether the purchaser has any recourse against the seller, or any other term of the parties' agreement, including the seller's retention of an equity interest in the transition property, the fact that the electric utility acts as the collector of transition charges relating to the transition property, or the treatment of the transfer as a financing for tax, financial reporting, or other purposes.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.309. SECURITY INTERESTS; ASSIGNMENT; COMMINGLING; DEFAULT. (a) Transition property does not constitute an account or general intangible under Section 9.106, Business & Commerce Code. The creation, granting, perfection, and enforcement of liens and security interests in transition property are governed by this section and not by the Business & Commerce Code.(b) A valid and enforceable lien and security interest in transition property may be created only by a financing order and the execution and delivery of a security agreement with a financing party in connection with the issuance of transition bonds. The lien and security interest shall attach automatically from the time that value is received for the bonds and, on perfection through the filing of notice with the secretary of state in accordance with the rules prescribed under Subsection (d), shall be a continuously perfected lien and security interest in the transition property and all proceeds of the property, whether accrued or not, shall have priority in the order of filing and take precedence over any subsequent judicial or other lien creditor. If notice is filed within 10 days after value is received for the transition bonds, the security interest shall be perfected retroactive to the date value was received, otherwise, the security interest shall be perfected as of the date of filing.(c) Transfer of an interest in transition property to an assignee shall be perfected against all third parties, including subsequent judicial or other lien creditors, when the financing order becomes effective, transfer documents have been delivered to the assignee, and a notice of that transfer has been filed in accordance with the rules prescribed under Subsection (d); provided, however, that if notice of the transfer has not been filed in accordance with this subsection within 10 days after the delivery of transfer documentation, the transfer of the interest is not perfected against third parties until the notice is filed.(d) The secretary of state shall implement this section by establishing and maintaining a separate system of records for the filing of notices under this section and prescribing the rules for those filings based on Chapter 9, Business & Commerce Code, adapted to this subchapter and using the terms defined in this subchapter.(e) The priority of a lien and security interest perfected under this section is not impaired by any later modification of the financing order under Section 39.307 or by the commingling of funds arising from transition charges with other funds, and any other security interest that may apply to those funds shall be terminated when they are transferred to a segregated account for the assignee or a financing party. If transition property has been transferred to an assignee, any proceeds of that property shall be held in trust for the assignee.(f) If a default or termination occurs under the transition bonds, the financing parties or their representatives may foreclose on or otherwise enforce their lien and security interest in any transition property as if they were secured parties under Chapter 9, Business & Commerce Code, and the commission may order that amounts arising from transition charges be transferred to a separate account for the financing parties' benefit, to which their lien and security interest shall apply. On application by or on behalf of the financing parties, a district court of Travis County shall order the sequestration and payment to them of revenues arising from the transition charges.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.310. PLEDGE OF STATE. Transition bonds are not a debt or obligation of the state and are not a charge on its full faith and credit or taxing power. The state pledges, however, for the benefit and protection of financing parties and the electric utility, that it will not take or permit any action that would impair the value of transition property, or, except as permitted by Section 39.307, reduce, alter, or impair the transition charges to be imposed, collected, and remitted to financing parties, until the principal, interest and premium, and any other charges incurred and contracts to be performed in connection with the related transition bonds have been paid and performed in full. Any party issuing transition bonds is authorized to include this pledge in any documentation relating to those bonds.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.311. TAX EXEMPTION. Transactions involving the transfer and ownership of transition property and the receipt of transition charges are exempt from state and local income, sales, franchise, gross receipts, and other taxes or similar charges.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.312. NOT PUBLIC UTILITY. An assignee or financing party may not be considered to be a public utility or person providing electric service solely by virtue of the transactions described in this subchapter.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.313. SEVERABILITY. Effective on the date the first utility transition bonds are issued under this subchapter, if any provision in this title or portion of this title is held to be invalid or is invalidated, superseded, replaced, repealed, or expires for any reason, that occurrence does not affect the validity or continuation of this subchapter, Section 39.201, 39.251, 39.252, or 39.262, or any part of those provisions, or any other provision of this title that is relevant to the issuance, administration, payment, retirement, or refunding of transition bonds or to any actions of the electric utility, its successors, an assignee, a collection agent, or a financing party, which shall remain in full force and effect.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

SUBCHAPTER H. CERTIFICATION AND REGISTRATION; PENALTIESSec. 39.351. REGISTRATION OF POWER GENERATION COMPANIES. (a) A person may not generate electricity unless the person is registered with the commission as a power generation company in accordance with this section. A person may register as a power generation company by filing the following information with the commission:(1) a description of the location of any facility used to generate electricity;(2) a description of the type of services provided;(3) a copy of any information filed with the Federal Energy Regulatory Commission in connection with registration with that commission; and(4) any other information required by commission rule, provided that in requiring that information the commission shall protect the competitive process in a manner that ensures the confidentiality of competitively sensitive information.(b) A power generation company shall comply with the reliability standards adopted by an independent organization certified by the commission to ensure the reliability of the regional electrical network for a power region in which the power generation company is generating or selling electricity.(c) A power generation company may register any time after September 1, 2000.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.352. CERTIFICATION OF RETAIL ELECTRIC PROVIDERS. (a) After the date of customer choice, a person, including an affiliate of an electric utility, may not provide retail electric service in this state unless the person is certified by the commission as a retail electric provider, in accordance with this section.(b) The commission shall issue a certificate to provide retail electric service to a person applying for certification who demonstrates:(1) the financial and technical resources to provide continuous and reliable electric service to customers in the area for which the certification is sought;(2) the managerial and technical ability to supply electricity at retail in accordance with customer contracts;(3) the resources needed to meet the customer protection requirements of this title; and(4) ownership or lease of an office located within this state for the purpose of providing customer service, accepting service of process, and making available in that office books and records sufficient to establish the retail electric provider's compliance with the requirements of this subchapter.(c) A person applying for certification under this section shall comply with all applicable customer protection provisions, disclosure requirements, and marketing guidelines established by the commission and by this title.(d) Notwithstanding Subsections (b)(1)-(3), if a retail electric provider files with the commission a signed, notarized affidavit from each retail customer with which it has contracted to provide one megawatt or more of capacity stating that the customer is satisfied that the retail electric provider meets the standards prescribed by Subsections (b)(1)-(3) and Subsection (c), the retail electric provider shall be certified for purposes of serving those customers only, so long as it demonstrates that it meets the requirements of Subsection (b)(4).(e) A retail electric provider may apply for certification any time after September 1, 2000.(f) The commission shall use any information required in this section in a manner that ensures the confidentiality of competitively sensitive information.(g) If a retail electric provider serves an aggregate load in excess of 300 megawatts within this state, not less than five percent of the load in megawatt hours must consist of residential customers. This requirement applies to an affiliated retail electric provider only with respect to load served outside of the electric utility's service area, and, in relation to that load, the affiliated retail electric provider shall meet the requirements of this subsection by serving residential customers outside of the electric utility's service area. For the purpose of this subsection, the load served by retail electric providers that are under common ownership shall be combined. A retail electric provider may meet the requirements of this subsection by demonstrating on an annual basis that it serves residential load amounting to five percent of its total load, by demonstrating that another retail electric provider serves sufficient qualifying residential load on its behalf, or by paying an amount into the system benefit fund equal to $1 multiplied by a number equal to the difference between the number of megawatt hours it sold to residential customers and the number of megawatt hours it was required to sell to such customers, or in the case of an affiliated retail electric provider, $1 multiplied by a number equal to the difference between the number of megawatt hours sold to residential customers outside of the electric utility's service area and the number of megawatt hours it was required to sell to such customers outside of the electric utility's service area. Qualifying residential load may not include customers served by an affiliated retail electric provider in its own service area. Each retail electric provider shall file reports with the commission that are necessary to implement this subsection. This subsection applies for 36 months after retail competition begins. The commission shall adopt rules to implement this subsection.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.353. REGISTRATION OF AGGREGATORS. (a) A person may not provide aggregation services in the state unless the person is registered with the commission as an aggregator.(b) In this subchapter, "aggregator" means a person joining two or more customers, other than municipalities and political subdivision corporations, into a single purchasing unit to negotiate the purchase of electricity from retail electric providers. Aggregators may not sell or take title to electricity. Retail electric providers are not aggregators.(c) A person registering under this section shall comply with all customer protection provisions, all disclosure requirements, and all marketing guidelines established by the commission and by this title.(d) The commission shall establish terms and conditions it determines necessary to regulate the reliability and integrity of aggregators in the state by June 1, 2000.(e) An aggregator may register any time after September 1, 2000.(f) The commission shall have up to 60 days to process applications for registration filed by aggregators.(g) Registration is not required of a customer that is aggregating loads from its own location or facilities.(h) The commission shall work with the Texas Department of Economic Development to communicate information about opportunities for operation as aggregators to potential new aggregators, including small and historically underutilized businesses.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.3535. MILITARY BASES AGGREGATORS. (a) In this section, "military bases aggregator" means a person joining two or more military bases that are located in areas of the state offering customer choice under this chapter into a single purchasing unit to negotiate electricity purchases from retail electric providers.(b) It is the policy of this state to encourage military bases located in areas of the state offering customer choice under this chapter to aggregate their facilities into a single purchasing unit as a method to reduce costs of electricity consumed by those bases. The commission shall provide assistance to a military bases aggregator regarding the evaluation of offers from retail electric providers on the request of the military bases aggregator.(c) An aggregator registered under another section of this subchapter may provide aggregation services to military bases.(d) A person, including a state agency, may register as a military bases aggregator to provide aggregation services exclusively to military bases located in areas of the state offering customer choice under this chapter.(e) A person registered as a military bases aggregator under Subsection (d) is not required to comply with customer protection provisions, disclosure requirements, or marketing guidelines prescribed by this title or established by the commission while providing aggregation services exclusively to military bases.(f) The commission shall expedite consideration of an application submitted by an applicant for registration under Subsection (d).

Added by Acts 2003, 78th Leg., ch. 149, Sec. 22, eff. May 27, 2003.

Sec. 39.354. REGISTRATION OF MUNICIPAL AGGREGATORS. (a) A municipal aggregator may not provide aggregation services in the state unless the municipal aggregator registers with the commission.(b) In this section, "municipal aggregator" means a person authorized by two or more municipal governing bodies to join the bodies into a single purchasing unit to negotiate the purchase of electricity from retail electric providers or aggregation by a municipality under Chapter 304, Local Government Code.(c) A municipal aggregator may register any time after September 1, 2000.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 21.002(22), eff. Sept. 1, 2001.

Sec. 39.3545. REGISTRATION OF POLITICAL SUBDIVISION AGGREGATORS. (a) A political subdivision aggregator may not provide aggregation services in the state unless the political subdivision aggregator registers with the commission.(b) In this section, "political subdivision aggregator" means a person or political subdivision corporation authorized by two or more political subdivision governing bodies to join the bodies into a single purchasing unit or multiple purchasing units to negotiate the purchase of electricity from retail electric providers for the facilities of the aggregated political subdivisions or aggregation by a person or political subdivision under Chapter 304, Local Government Code.(c) A political subdivision aggregator may register any time after September 1, 2000.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1420, Sec. 21.002(23), eff. Sept. 1, 2001.

Sec. 39.355. REGISTRATION OF POWER MARKETERS. A person may not sell electric energy at wholesale as a power marketer unless the person registers with the commission pursuant to Section 35.032.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.356. REVOCATION OF CERTIFICATION. (a) The commission may suspend, revoke, or amend a retail electric provider's certificate for significant violations of this title or the rules adopted under this title or of any reliability standard adopted by an independent organization certified by the commission to ensure the reliability of a power region's electrical network, including the failure to observe any scheduling, operating, planning, reliability, or settlement protocols established by the independent organization. The commission may also suspend or revoke a retail electric provider's certificate if the provider no longer has the financial or technical capability to provide continuous and reliable electric service.(b) The commission may suspend or revoke a power generation company's registration for significant violations of this title or the rules adopted under this title or of the reliability standards adopted by an independent organization certified by the commission to ensure the reliability of a power region's electrical network, including the failure to observe any scheduling, operating, planning, reliability, or settlement protocols established by the independent organization.(c) The commission may suspend or revoke an aggregator's registration for significant violations of this title or of the rules adopted under this title.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.357. ADMINISTRATIVE PENALTY. In addition to the suspension, revocation, or amendment of a certification, the commission may impose an administrative penalty, as provided by Section 15.023, for violations described by Section 39.356.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.358. LOCAL REGISTRATION OF RETAIL ELECTRIC PROVIDER. (a) A municipality may require a retail electric provider to register with the municipality as a condition of serving residents of the municipality. The municipality may assess a reasonable administrative fee for this purpose.(b) The municipality may suspend or revoke a retail electric provider's registration and operation in that municipality for significant violations of this chapter or the rules adopted under this chapter.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

SUBCHAPTER I. PROVISIONS FOR CERTAIN NON-ERCOT UTILITIESSec. 39.401. APPLICABILITY. This subchapter shall apply to investor-owned electric utilities operating solely outside of ERCOT having fewer than six synchronous interconnections with voltage levels above 69 kilovolts systemwide on the effective date of this subchapter. The legislature finds that circumstances exist that require that areas served by such utilities be treated as competitive development areas in which it is not in the public interest to transition to full retail customer choice at this time.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1041, Sec. 1, eff. June 15, 2001.

Sec. 39.402. REGULATION OF UTILITY AND TRANSITION TO COMPETITION. (a) Until the later of January 1, 2007, or the date on which an electric utility subject to this subchapter is authorized by the commission to implement customer choice, the rates of the utility shall be regulated under traditional cost of service regulation and the utility is subject to all applicable regulatory authority prescribed by this subtitle and Subtitle A, including Chapters 14, 32, 33, 36, and 37. Until the date on which an electric utility subject to this subchapter implements customer choice, the provisions of this chapter, other than this subchapter, Section 39.904, and the provisions relating to the duty to obtain a permit from the Texas Natural Resource Conservation Commission for an electric generating facility and to reduce emissions from an electric generating facility, shall not apply to that utility. That portion of any commission order entered before September 1, 2001, to comply with this subchapter shall be null and void.(b) Until the date on which an electric utility subject to this subchapter implements customer choice, Section 33.008 does not apply and the utility shall pay franchise fees to a municipality as required by the utility's franchise agreement with the municipality. After the date on which an electric utility subject to this subchapter implements customer choice, Section 33.008 applies. However, for purposes of computing the franchise fees as provided by Section 33.008(b), the calendar year immediately preceding the implementation of customer choice shall be substituted for the year 1998.(c) On or after January 1, 2007, an electric utility subject to this subchapter may choose to participate in customer choice. An electric utility that chooses to participate in customer choice shall file a transition to competition plan with the commission. This transition to competition plan shall identify how utilities subject to this subchapter intend to mitigate market power and achieve full customer choice, including specific alternatives for constructing additional transmission facilities, auctioning rights to generation capacity, divesting generation capacity, or any other measure that is consistent with the public interest. The utility shall also include in the transition to competition plan a provision to establish a price to beat for residential customers and commercial customers having a peak load of 1,000 kilowatts or less. The commission may prescribe additional information or provisions that must be included in the plan. The commission shall approve, modify, or reject a plan within 180 days after the date of a filing under this section; provided, however, that if a hearing is requested by any party to the proceeding, the 180-day deadline will be extended one day for each day of hearings. The transition to competition plan may be updated or amended annually, subject to commission approval until the applicable power region is certified as a qualifying power region under Section 39.152.(d) On implementation of customer choice, an electric utility subject to this subchapter is subject to the provisions of this subtitle and Subtitle A to the same extent as other electric utilities, including the provisions of Chapter 37 concerning certificates of convenience and necessity.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1041, Sec. 1, eff. June 15, 2001.

Sec. 39.407. CUSTOMER CHOICE AND RELEVANT MARKET AND RELATED MATTERS. (a) If an electric utility chooses on or after January 1, 2007, to participate in customer choice, the commission may not authorize customer choice until the applicable power region has been certified as a qualifying power region under Section 39.152(a). Except as otherwise provided by this subsection, the commission shall certify that the requirements of Section 39.152(a)(3) are met for electric utilities subject to this subchapter only upon a finding that the total capacity owned and controlled by each such electric utility and its affiliates does not exceed 20 percent of the total installed generation capacity within the constrained geographic region served by each such electric utility plus the total available transmission capacity capable of delivering firm power and energy to that constrained geographic region. Not later than May 1, 2002, each electric utility subject to this subchapter shall submit to the electric utility restructuring legislative oversight committee an analysis of the needed transmission facilities necessary to make the electric utility's service area transmission capability comparable to areas within the ERCOT power region. On or after September 1, 2003, each electric utility subject to this subchapter shall file the utility's plans to develop the utility's transmission interconnections with the utility's power region or other adjacent power regions. The commission shall review the plan and not later than the 180th day after the date the plan is filed, determine the additional transmission facilities necessary to provide access to power and energy that is comparable to the access provided in areas within the ERCOT power region; provided, however, that if a hearing is requested by any party to the proceeding, the 180-day deadline will be extended one day for each day of hearings. The commission shall, as a part of the commission's approval of the plan, approve a rate rider mechanism for the recovery of the incremental costs of those facilities after the facilities are completed and in-service. A finding of need under this subsection shall meet the requirements of Sections 37.056(c)(1), (2), and (4)(E). The commission may certify that the requirements of Section 39.152(a)(3) are met for electric utilities subject to this subchapter if the commission finds that:(1) each such utility has sufficient transmission facilities to provide customers access to power and energy from capacity controlled by suppliers not affiliated with the incumbent utility that is comparable to the access to power and energy from capacity controlled by suppliers not affiliated with the incumbent utilities in areas of the ERCOT power region; and(2) the total capacity owned and controlled by each such electric utility and its affiliates does not exceed 20 percent of the total installed generation capacity within the power region.(b) In the area of a power region served by an electric utility subject to this subchapter, the electric utility may not choose to participate in customer choice unless the affiliated power generation company makes a commitment to maintain and does maintain rates that are based on cost of service for any electric cooperative or municipally owned utility that was a wholesale customer on the date the utility chooses to participate in customer choice and was purchasing power at rates that were based on cost of service. This subsection requires a power generation company to sell power at rates that are based on cost of service, notwithstanding the expiration of a contract for that service, until the requirements of Section 39.152(a) are met.(c) If the requirements of Section 39.152(a) have not been met for an electric utility subject to this subchapter when the electric utility chooses to participate in customer choice, then any power generation company in the power region affiliated with an electric utility subject to this subchapter shall maintain adequate supply and facilities to provide electric service to persons who were retail customers of the electric utility on the date the utility chooses to participate in customer choice. The obligation provided by this subsection remains in effect until the commission determines that the requirements of Section 39.152(a) have been met for the region.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1041, Sec. 1, eff. June 15, 2001.

Sec. 39.409. RECOUPMENT OF TRANSITION TO COMPETITION COSTS. An electric utility subject to this subchapter is entitled to recover, as provided by this section, all reasonable and necessary expenditures made or incurred before September 1, 2001, to comply with the provisions of this chapter. Not later than December 1, 2001, each electric utility subject to this subchapter may file with the commission an application for recovery detailing the amounts spent or incurred. After notice and hearing, the commission shall review the amounts and, if found to be reasonable and necessary, approve a transition to competition retail rate rider mechanism for the recovery of the approved transition to competition costs. A rate rider implemented to recover approved transition to competition costs shall expire not later than December 31, 2006.

Added by Acts 2001, 77th Leg., ch. 1041, Sec. 2, eff. June 15, 2001.

Sec. 39.410. CONTRACTUAL OBLIGATIONS. This subchapter may not:(1) interfere with or abrogate the rights or obligations of any party, including a retail or wholesale customer, to a contract with an investor-owned electric utility, river authority, municipally owned utility, or electric cooperative;(2) interfere with or abrogate the rights or obligations of a party under a contract or agreement concerning certificated utility service areas; or(3) result in a change in wholesale power costs to wholesale customers in Texas purchasing electricity under wholesale power contracts the pricing provisions of which are based on formulary rates, fuel adjustments, or average system costs.

Added by Acts 2001, 77th Leg., ch. 1041, Sec. 2, eff. June 15, 2001.

SUBCHAPTER J. TRANSITION TO COMPETITION IN CERTAINNON-ERCOT AREASSec. 39.451. APPLICABILITY. This subchapter applies only to an investor-owned electric utility that is operating solely outside of ERCOT in areas of this state that were included in the Southeastern Electric Reliability Council on January 1, 2005.

Added by Acts 2005, 79th Leg., Ch. 1072, Sec. 1, eff. June 18, 2005.

Sec. 39.452. REGULATION OF UTILITY AND TRANSITION TO COMPETITION. (a) Until the date on which an electric utility subject to this subchapter is authorized by the commission to implement customer choice under Section 39.453, the rates of the electric utility shall be regulated under traditional cost-of-service regulation and the electric utility is subject to all applicable regulatory authority prescribed by this subtitle and Subtitle A, including Chapters 14, 32, 33, 36, and 37.(b) An electric utility subject to this subchapter shall propose a competitive generation tariff to allow eligible customers the ability to contract for competitive generation. The commission shall approve, reject, or modify the proposed tariff not later than September 1, 2010. The tariffs subject to this subsection may not be considered to offer a discounted rate or rates under Section 36.007, and the utility's rates shall be set, in the proceeding in which the tariff is adopted, to recover any costs unrecovered as a result of the implementation of the tariff. The commission shall ensure that a competitive generation tariff shall not be implemented in a manner that harms the sustainability or competitiveness of manufacturers that choose not to take advantage of competitive generation. Pursuant to the competitive generation tariff, an electric utility subject to this subsection shall purchase competitive generation service, selected by the customer, and provide the generation at retail to the customer. An electric utility subject to this subsection shall provide and price retail transmission service, including necessary ancillary services, to retail customers who choose to take advantage of the competitive generation tariff at a rate that is unbundled from the utility's cost of service. Such customers shall not be considered wholesale transmission customers. Notwithstanding any other provision of this chapter, the commission may not issue a decision relating to a competitive generation tariff that is contrary to an applicable decision, rule, or policy statement of a federal regulatory agency having jurisdiction.(c) That portion of any commission order issued before the effective date of this section requiring the electric utility to comply with a provision of this chapter is void.(d) Until the date on which an electric utility subject to this subchapter implements customer choice:(1) the provisions of this chapter do not apply to that electric utility, other than this subchapter, Sections 39.904 and 39.905, the provisions relating to the duty to obtain a permit from the Texas Commission on Environmental Quality for an electric generating facility and to reduce emissions from an electric generating facility, and the provisions of Subchapter G that pertain to the recovery and securitization of hurricane reconstruction costs authorized by Sections 39.458-39.463; and(2) the electric utility is not subject to a rate freeze and, subject to the limitation provided by Subsection (b), may file for rate changes under Chapter 36 and for approval of one or more of the rate rider mechanisms authorized by Sections 39.454 and 39.455.(e) An electric utility subject to this subchapter may proceed with and complete jurisdictional separation to establish two vertically integrated utilities, one of which is solely subject to the retail jurisdiction of the commission and one of which is solely subject to the retail jurisdiction of the Louisiana Public Service Commission.(f) Not later than January 1, 2006, an electric utility subject to this subchapter shall file a plan with the commission for identifying the applicable power region or power regions, enumerating the steps to achieve the certification of a power region in accordance with Section 39.453, and specifying the schedule for achieving the certification of a power region. The utility may amend the plan as appropriate. The commission may, on its own motion or the motion of any affected person, initiate a proceeding to certify a qualified power region under Section 39.152 when the conditions supporting such a proceeding exist.(g) Not later than the earlier of January 1, 2007, or the 90th day after the date the applicable power region is certified in accordance with Section 39.453, the electric utility shall file a transition to competition plan. The transition to competition plan must:(1) identify how the electric utility intends to mitigate market power and to achieve full customer choice, including specific alternatives for constructing additional transmission facilities, auctioning rights to generation capacity, divesting generation capacity, or any other measure that is consistent with the public interest;(2) include a provision to reinstate a customer choice pilot project and to establish a price to beat for residential customers and commercial customers having a peak load of 1,000 kilowatts or less; and(3) include any other additional information or provisions that the commission may require.(h) The commission shall approve, modify, or reject a plan filed under Subsection (g) not later than the 180th day after the date the plan is filed unless a hearing is requested by any party to the proceeding. A modification to the plan by the commission may not be in conflict with the jurisdiction or orders of the Federal Energy Regulatory Commission or result in significant additional cost without allowing for timely recovery for that cost. If a hearing is requested, the 180-day deadline is extended one day for each day of the hearing. The transition to competition plan shall be updated or amended annually, subject to commission approval, until the initiation of customer choice by an electric utility subject to this subchapter. Consistent with its jurisdiction, the commission shall have the authority in approving or modifying the transition to competition plan to require the electric utility to take reasonable steps to facilitate the development of a wholesale generation market within the boundaries of the electric utility's service territory.(i) Notwithstanding any other provision of this chapter, if the commission has not approved the transition to competition plan under this section before January 1, 2009, an electric utility subject to this subchapter shall cease all activities relating to the transition to competition under this section. The commission may, on its own motion or the motion of any affected person, initiate a proceeding under Section 39.152 to certify a power region to which the utility belongs as a qualified power region when the conditions supporting such a proceeding exist. The commission may not approve a plan under Subsection (g) until the expiration of four years from the time that the commission certifies a power region under Subsection (f). If after the expiration of four years from the time the commission certifies a power region under Subsection (f), and after notice and a hearing, the commission determines consistent with the study required by Section 5, S.B. No. 1492, Acts of the 81st Legislature, Regular Session, 2009, that the electric utility cannot comply with Section 38.073, it shall consider approving a plan under Subsection (g).(j) Notwithstanding any other provision of this subtitle, in awarding a certificate of convenience and necessity or allowing cost recovery for purchased power by an electric utility subject to this section, the commission shall ensure in its determination that the provisions of Sections 37.056(c)(4)(D) and (E) are met and that the generating facility or the purchased power agreement satisfies the identified reliability needs of the utility.

Added by Acts 2005, 79th Leg., Ch. 1072, Sec. 1, eff. June 18, 2005.Amended by: Acts 2006, 79th Leg., 3rd C.S., Ch. 11, Sec. 1, eff. May 31, 2006.Acts 2009, 81st Leg., R.S., Ch. 1226, Sec. 3, eff. June 19, 2009.

Sec. 39.453. CUSTOMER CHOICE AND RELEVANT MARKET AND RELATED MATTERS. (a) The commission may not authorize customer choice until the commission certifies the applicable power region as a qualifying power region under Section 39.152(a). Sections 39.152(b)-(d) also apply to the electric utility and commission in determining whether to certify the applicable power region.(b) The commission shall certify that the requirement of Section 39.152(a)(3) is met for an electric utility subject to this subchapter only if the commission finds that the total capacity owned and controlled by the electric utility and the utility's affiliates does not exceed 20 percent of the total installed generation capacity within the power region of that utility.

Added by Acts 2005, 79th Leg., Ch. 1072, Sec. 1, eff. June 18, 2005.

Sec. 39.454. RECOUPMENT OF TRANSITION TO COMPETITION COSTS. An electric utility subject to this subchapter is entitled to recover, as provided by this section, all reasonable and necessary expenditures made or incurred before the effective date of this section to comply with this chapter, to the extent the costs have not otherwise been recovered. The electric utility may file with the commission an application for recovery that gives details of the amounts spent or incurred. After notice and hearing, the commission shall review the amounts and, if the amounts are found to be reasonable and necessary and not otherwise previously recovered, approve a transition to competition retail rate rider mechanism for the recovery of the approved transition to competition costs. A rate proceeding under Chapter 36 is not required to implement the rider. A rate rider implemented to recover approved transition to competition costs shall provide for recovery of those costs over a period not to exceed 15 years, with appropriate carrying costs.

Added by Acts 2005, 79th Leg., Ch. 1072, Sec. 1, eff. June 18, 2005.

Sec. 39.455. RECOVERY OF INCREMENTAL CAPACITY COSTS. An electric utility subject to this subchapter is entitled to recover, through a rate rider mechanism, reasonable and necessary costs of incremental resources required to meet load requirements to the extent those costs result in the utility expending more for capacity costs under purchase power agreements than were included in the utility's last base rate case, adjusted for load growth. Any rider under this section shall be implemented after review and approval by the commission, after notice and opportunity for hearing. Following the initial implementation of the rider, an electric utility subject to this subchapter may request revisions semiannually, after notice and opportunity for hearing, on the dates provided in the commission's rules for filing petitions to revise the utility's fuel factor. In conjunction with the utility's fuel reconciliation proceedings, the commission shall reconcile the costs recovered under the rider and the actual incremental capacity costs eligible for recovery under this section. The rider shall expire on the introduction of customer choice or on the implementation of rates resulting from the filing of a Subchapter C, Chapter 36, rate proceeding. In no event may the amount recovered annually under the rider exceed five percent of the utility's annual base rate revenues.

Added by Acts 2005, 79th Leg., Ch. 1072, Sec. 1, eff. June 18, 2005.

Sec. 39.456. FRANCHISE AGREEMENTS. A municipality, with the agreement of an electric utility, may accelerate the expiration date of a franchise agreement that was in existence on September 1, 1999. Any new franchise agreement must be approved by the governing body of the municipality. To the extent that a new franchise agreement would result in an increase in the payment of franchise fees to the municipality, and subject to the terms of the franchise agreement, either the electric utility or the municipality, without the need for a rate proceeding under Chapter 36, may file with the commission for approval of a rider for the electric utility's recovery of franchise payments resulting from the agreement, so long as such rider is collected only from customers of the electric utility that are located within the boundaries of the municipality.

Added by Acts 2005, 79th Leg., Ch. 1072, Sec. 1, eff. June 18, 2005.

Sec. 39.457. CONTRACTUAL RIGHTS. In the event that the electric utility subject to this subchapter either merges, consolidates, or otherwise becomes affiliated with another owner of electric generation, or completes the jurisdictional separation authorized by Section 39.452(e) and the resulting vertically integrated utility proposes to join a regional transmission organization, and either action adversely affects the rights or obligations of an electric cooperative under a wholesale generation or transmission agreement entered into before the effective date of this subchapter or otherwise adversely affects the electric cooperative's access to its existing generation resources under said agreements, then the utility shall submit a proposal agreeable to the cooperative and the utility for addressing such rights and obligations in the appropriate regulatory proceeding. Such proposal shall be consistent with applicable law regarding the rights and obligations of the electric cooperative and the utility under such existing generation or transmission agreements.

Added by Acts 2005, 79th Leg., Ch. 1072, Sec. 1, eff. June 18, 2005.

Sec. 39.458. RECOVERY AND SECURITIZATION OF HURRICANE RECONSTRUCTION COSTS; PURPOSE. (a) The purpose of this section and of Sections 39.459-39.463 is to enable an electric utility subject to this subchapter to obtain timely recovery of hurricane reconstruction costs and to use securitization financing to recover these costs, because that type of debt will lower the carrying costs associated with the recovery of hurricane reconstruction costs relative to the costs that would be incurred using conventional financing methods. The proceeds of the transition bonds may be used only for the purposes of reducing the amount of recoverable hurricane reconstruction costs, as determined by the commission in accordance with this subchapter, through the refinancing or retirement of utility debt or equity.(b) It is the intent of the legislature that:(1) securitization of hurricane reconstruction costs will be subject to the same procedures, standards, and protections for the securitization of stranded costs and regulatory assets under Subchapter G in effect on the effective date of this section, except as provided by this subchapter; and(2) the commission will ensure that securitization of hurricane reconstruction costs provides greater tangible and quantifiable benefits to ratepayers than would have been achieved without the issuance of transition bonds.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch. 11, Sec. 2, eff. May 31, 2006.

Sec. 39.459. HURRICANE RECONSTRUCTION COSTS. (a) In this subchapter:(1) "Hurricane reconstruction costs" means reasonable and necessary costs, including costs expensed, charged to the storm reserve, or capitalized, that are incurred by an electric utility subject to this subchapter due to any activity or activities conducted by or on behalf of the electric utility in connection with the restoration of service associated with electric power outages affecting customers of the electric utility as the result of Hurricane Rita, including mobilization, staging, and construction, reconstruction, replacement, or repair of electric generation, transmission, distribution, or general plant facilities.(2) "Hurricane Rita" means the hurricane of that name that struck the coastal region of this state in September 2005.(b) If the commission determines it to be appropriate, hurricane reconstruction costs may include carrying costs from the date on which the hurricane reconstruction costs were incurred until the date that transition bonds are issued.(c) To the extent a utility subject to this subchapter receives insurance proceeds, governmental grants, or any other source of funding that compensates it for hurricane reconstruction costs, those amounts shall be used to reduce the utility's hurricane reconstruction costs recoverable from customers. If the timing of a utility's receipt of those amounts prevents their inclusion as a reduction to the hurricane reconstruction costs that are securitized, the commission shall take those amounts into account in:(1) the utility's next base rate proceeding; or(2) any proceeding in which the commission considers hurricane reconstruction costs.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch. 11, Sec. 2, eff. May 31, 2006.

Sec. 39.460. STANDARDS AND PROCEDURES GOVERNING SECURITIZATION OF HURRICANE RECONSTRUCTION COSTS. (a) The procedures and standards of this subchapter and the provisions of Subchapter G govern the application for, and the commission's issuance of, a financing order to provide for the securitization of hurricane reconstruction costs by an electric utility subject to this subchapter.(b) Subject to the standards, procedures, and tests contained in this subchapter and Subchapter G, the commission shall adopt a financing order on the application of the utility to recover its hurricane reconstruction costs. On the commission's issuance of a financing order allowing for recovery and securitization of hurricane reconstruction costs, the provisions of this subchapter and Subchapter G continue to govern the financing order and the rights and interests established in the order, and this subchapter and Subchapter G continue to govern any transition bonds issued pursuant to the financing order. To the extent any conflict exists between the provisions of this subchapter and Subchapter G in cases involving the securitization of hurricane reconstruction costs, the provisions of this subchapter control.(c) For purposes of this subchapter, "financing order," as defined by Section 39.302 and as used in Subchapter G, includes a financing order authorizing the securitization of hurricane reconstruction costs.(d) For purposes of this subchapter, "qualified costs," as defined by Section 39.302 and as used in Subchapter G, includes 100 percent of the electric utility's hurricane reconstruction costs together with the costs of issuing, supporting, and servicing transition bonds and any costs of retiring and refunding existing debt and equity securities of an electric utility subject to this subchapter in connection with the issuance of transition bonds. For purposes of this subchapter, the term also includes the costs to the commission of acquiring professional services for the purpose of evaluating proposed transactions under this subchapter.(e) For purposes of this subchapter, "transition bonds," as defined by Section 39.302 and as used in Subchapter G, includes transition bonds issued in association with the recovery of hurricane reconstruction costs. Transition bonds issued to securitize hurricane reconstruction costs may be called "hurricane reconstruction bonds" or may be called by any other name acceptable to the issuer and the underwriters of the transition bonds.(f) For purposes of this subchapter, "transition charges," as defined by Section 39.302 and as used in Subchapter G, includes nonbypassable amounts to be charged for the use of electric services, approved by the commission under a financing order to recover hurricane reconstruction costs, that shall be collected by an electric utility subject to this subchapter, its successors, an assignee, or other collection agents as provided for in the financing order.(g) Notwithstanding Section 39.303(c), hurricane reconstruction costs shall be functionalized and allocated to customers in the same manner as the corresponding facilities and related expenses are functionalized and allocated in the utility's current base rates.(h) The amount of any accumulated deferred federal income taxes offset, used to determine the securitization total, may not be considered in future rate proceedings. Any tax obligation of the electric utility arising from its receipt of securitization bond proceeds, or from the collection and remittance of transition charges, shall be recovered by the electric utility through the commission's implementation of Section 39.458, Section 39.459, this section, and Sections 39.461-39.463.(i) If the commission determines that recovery of all or any portion of an electric utility's hurricane reconstruction costs using securitization is not beneficial to ratepayers of the electric utility, under one or more of the tests applied to determine those benefits, the commission shall permit the electric utility to recover the entirety of the hurricane reconstruction costs through an appropriate customer surcharge mechanism, including appropriate carrying costs, provided that the electric utility has not securitized any portion of its hurricane reconstruction costs. A rate proceeding under Chapter 36 may not be required to determine and implement this surcharge mechanism. A rider adopted under this subsection must expire on the implementation of rates resulting from the filing of a Subchapter C, Chapter 36, rate proceeding.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch. 11, Sec. 2, eff. May 31, 2006.

Sec. 39.461. NONBYPASSABLE CHARGES. The commission may include terms in the financing order to ensure that the imposition and collection of transition charges associated with the recovery of hurricane reconstruction costs are nonbypassable by imposing restrictions on bypassability of the type provided for in this chapter or by alternative means of ensuring nonbypassability, as the commission considers appropriate, consistent with the purposes of securitization.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch. 11, Sec. 2, eff. May 31, 2006.

Sec. 39.462. DETERMINATION OF HURRICANE RECONSTRUCTION COSTS. (a) An electric utility subject to this subchapter is entitled to recover hurricane reconstruction costs consistent with the provisions of this subchapter and is entitled to seek recovery of amounts not recovered under this subchapter, including hurricane reconstruction costs not yet incurred at the time an application is filed under Subsection (b), in its next base rate proceeding or through any other proceeding authorized by Subchapter C, Chapter 36.(b) The commission shall issue an order determining the amount of hurricane reconstruction costs eligible for recovery and securitization not later than the 150th day after the date an electric utility subject to this subchapter files an application seeking that determination. The 150-day period begins on the date the electric utility files the application, even if the filing occurs before the effective date of this section.(c) On issuance by the commission of an order determining the amount of eligible hurricane reconstruction costs, an electric utility subject to this subchapter may file an application for a financing order, which shall be governed by the procedures in Subchapter G.(d) To the extent the commission has made a determination of the eligible hurricane reconstruction costs of an electric utility subject to this subchapter before the effective date of this section, that determination may provide the basis for the utility's application for a financing order pursuant to this subchapter and Subchapter G. A previous commission determination does not preclude the utility from requesting recovery of additional hurricane reconstruction costs eligible for recovery under this subchapter, but not previously authorized by the commission.(e) A rate proceeding under Chapter 36 is not required to determine the amount of recoverable hurricane reconstruction costs as provided by this section.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch. 11, Sec. 2, eff. May 31, 2006.

Sec. 39.463. SEVERABILITY. Effective on the date the first utility transition bonds associated with hurricane reconstruction costs are issued under this subchapter, if any provision in this title or portion of this title is held to be invalid or is invalidated, superseded, replaced, repealed, or expires for any reason, that occurrence does not affect the validity or continuation of this subchapter, Subchapter G as it applies to an electric utility subject to this subchapter, or any part of those provisions, or any other provision of this title that is relevant to the issuance, administration, payment, retirement, or refunding of transition bonds or to any actions of the electric utility, its successors, an assignee, a collection agent, or a financing party, and those provisions shall remain in full force and effect.

Added by Acts 2006, 79th Leg., 3rd C.S., Ch. 11, Sec. 2, eff. May 31, 2006.

SUBCHAPTER K. TRANSITION TO COMPETITION FOR CERTAINAREAS OUTSIDE OF ERCOTSec. 39.501. APPLICABILITY. (a) This subchapter applies to an investor-owned electric utility:(1) that is operating solely outside of ERCOT in areas of this state that were included in the Southwest Power Pool on January 1, 2008;(2) that was not affiliated with the Southeastern Electric Reliability Council on January 1, 2008; and(3) to which Subchapter I does not apply.(b) The legislature finds that an electric utility subject to this subchapter is unable at this time to offer fair competition and reliable service to all retail customer classes in the area served by the utility. As a result, the introduction of retail competition for such an electric utility is delayed until fair competition and reliable service are available to all retail customer classes as determined under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 128, Sec. 1, eff. September 1, 2009.

Sec. 39.502. COST-OF-SERVICE REGULATION. (a) Until the date on which an electric utility subject to this subchapter is authorized by the commission under Section 39.503(f) to implement retail customer choice, the rates of the utility are subject to regulation under Chapter 36.(b) Until the date on which an electric utility subject to this subchapter implements customer choice, the provisions of this chapter, other than this subchapter and Sections 39.904 and 39.905, do not apply to that utility.

Added by Acts 2009, 81st Leg., R.S., Ch. 128, Sec. 1, eff. September 1, 2009.

Sec. 39.503. TRANSITION TO COMPETITION. (a) The events prescribed by Subsections (b)-(f) shall be followed to introduce retail competition in the service area of an electric utility subject to this subchapter. The commission may modify the sequence of events required by Subsections (b)-(e), but not the substance of the requirements. Full retail competition may not begin in the service area of an electric utility subject to this subchapter until all actions prescribed by those subsections are completed.(b) The first stage for the transition to competition consists of the following activities:(1) approval of a regional transmission organization by the Federal Energy Regulatory Commission for the power region that includes the electric utility's service area and commencement of independent operation of the transmission network under the approved regional transmission organization;(2) development of retail market protocols to facilitate retail competition; and(3) completion of an expedited proceeding to develop non-bypassable delivery rates for the customer choice pilot project to be implemented under Subsection (c)(1).(c) The second stage for the transition to competition consists of the following activities:(1) initiation of the customer choice pilot project in accordance with Section 39.104;(2) development of a balancing energy market, a market for ancillary services, and a market-based congestion management system for the wholesale market in the power region in which the regional transmission organization operates; and(3) implementation of a seams agreement with adjacent power regions to reduce barriers to entry and facilitate competition.(d) The third stage for the transition to competition consists of the following activities:(1) the electric utility filing with the commission:(A) an application for business separation in accordance with Section 39.051;(B) an application for unbundled transmission and distribution rates in accordance with Section 39.201;(C) an application for certification of a qualified power region in accordance with Section 39.152; and(D) an application for price-to-beat rates in accordance with Section 39.202;(2) the commission:(A) approving a business separation plan for the utility;(B) setting unbundled transmission and distribution rates for the utility;(C) certifying a qualified power region, which includes conducting a formal evaluation of wholesale market power in the region, in accordance with Section 39.152;(D) setting price-to-beat rates for the utility; and(E) determining which competitive energy services must be separated from regulated utility activities in accordance with Section 39.051; and(3) completion of the testing of retail and wholesale systems, including those systems necessary for switching customers to the retail electric provider of their choice and for settlement of wholesale market transactions, by the regional transmission organization, the registration agent, and market participants.(e) The fourth stage for the transition to competition consists of the following activities:(1) commission evaluation of the results of the pilot project;(2) initiation by the electric utility of a capacity auction in accordance with Section 39.153 at a time to be determined by the commission; and(3) separation by the utility of competitive energy services from its regulated utility activities, in accordance with the commission order approving the separation of competitive energy services.(f) The fifth stage for the transition to competition consists of the following activities:(1) evaluation by the commission of whether the electric utility can offer fair competition and reliable service to all retail customer classes in the area served by the utility, and:(A) if the commission concludes that the electric utility can offer fair competition and reliable service to all retail customer classes in the area served by the utility, the commission issuing an order initiating retail competition for the utility; and(B) if the commission determines that the electric utility cannot offer fair competition and reliable service to all retail customer classes in the area served by the utility, the commission issuing an order further delaying retail competition for the utility; and(2) on the issuance of an order from the commission initiating retail competition for the utility, completion by the utility of the business separation and unbundling in accordance with the commission order approving the unbundling.

Added by Acts 2009, 81st Leg., R.S., Ch. 128, Sec. 1, eff. September 1, 2009.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONSSec. 39.9016. NUCLEAR SAFETY FEE. An electric utility that operates a nuclear asset located in a county on the coast of the Gulf of Mexico shall pay a nuclear safety fee for the year 2000 and the year 2001 to each taxing unit in which the nuclear asset is located, other than a school district, in an amount equal to the difference between the ad valorem taxes imposed by the taxing unit in 1999 and the amount of ad valorem taxes imposed by the unit in the year for which the fee is due, except that the amount of the fee may not exceed one-half the taxes imposed on the asset by the unit in 1999. The nuclear safety fee shall be considered a tax or fee under Section 39.258(5).

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.902. CUSTOMER EDUCATION. (a) On or before January 1, 2001, the commission shall develop and implement an educational program to inform customers, including low-income and non-English-speaking customers, about changes in the provision of electric service resulting from the opening of the retail electric market and the customer choice pilot program under this chapter. The educational program shall be neutral and nonpromotional and shall provide customers with the information necessary to make informed decisions relating to the source and type of electric service available for purchase and other information the commission considers necessary. The educational program shall inform customers of their rights and of the protections available through the commission and the office. The educational program may not duplicate customer information efforts undertaken by retail electric providers or other private entities. The educational program may not be targeted to areas served by municipally owned utilities or electric cooperatives that have not adopted customer choice. In planning and implementing this program, the commission shall consult with the office, with the Texas Department of Housing and Community Affairs, and with customers of and providers of retail electric service. The commission may enter into contracts for professional services to carry out the customer education program.(b) The commission shall report on the status of the educational program, developed and implemented as provided by Subsection (a), to the electric utility restructuring legislative oversight committee on or before December 1, 2001.(c) After the opening of the retail electric market, the commission shall conduct ongoing customer education designed to help customers make informed choices of electric services and retail electric providers. As part of ongoing education, the commission may provide customers information concerning specific retail electric providers, including instances of complaints against them and records relating to quality of customer service.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.9025. HOME ELECTRIC ENERGY REPORTS. The commission may encourage retail electric providers to deliver individualized home electric energy reports to educate consumers about electric energy use and energy efficiency to assist consumers to use energy more efficiently.

Added by Acts 2007, 80th Leg., R.S., Ch. 939, Sec. 21, eff. September 1, 2007.

Sec. 39.903. SYSTEM BENEFIT FUND. (a) The system benefit fund is an account in the general revenue fund. Money in the account may be appropriated only for the purposes provided by this section or other law. Interest earned on the system benefit fund shall be credited to the fund. Section 403.095, Government Code, does not apply to the system benefit fund.(b) The system benefit fund is financed by a nonbypassable fee set by the commission in an amount not to exceed 65 cents per megawatt hour. The system benefit fund fee is allocated to customers based on the amount of kilowatt hours used.(c) The nonbypassable fee may not be imposed on the retail electric customers of a municipally owned utility or electric cooperative before the sixth month preceding the date on which the utility or cooperative implements customer choice. Money distributed from the system benefit fund to a municipally owned utility or an electric cooperative shall be proportional to the nonbypassable fee paid by the municipally owned utility or the electric cooperative, subject to the reimbursement provided by Subsection (i). On request by a municipally owned utility or electric cooperative, the commission shall reduce the nonbypassable fee imposed on retail electric customers served by the municipally owned utility or electric cooperative by an amount equal to the amount provided by the municipally owned utility or electric cooperative or its ratepayers for local low-income programs and local programs that educate customers about the retail electric market in a neutral and nonpromotional manner.(d) The commission shall annually review and approve system benefit fund accounts, projected revenue requirements, and proposed nonbypassable fees. The commission shall report to the electric utility restructuring legislative oversight committee if the system benefit fund fee is insufficient to fund the purposes set forth in Subsection (e) to the extent required by this section.(e) Money in the system benefit fund may be appropriated to provide funding solely for the following regulatory purposes, in the following order of priority:(1) programs to:(A) assist low-income electric customers by providing the 10 percent reduced rate prescribed by Subsection (h); and(B) provide one-time bill payment assistance to electric customers who are or who have in their households one or more seriously ill or disabled low-income persons and who have been threatened with disconnection for nonpayment;(2) customer education programs, administrative expenses incurred by the commission in implementing and administering this chapter, and expenses incurred by the office under this chapter;(3) programs to assist low-income electric customers by providing the targeted energy efficiency programs described by Subsection (f)(2);(4) programs to assist low-income electric customers by providing the 20 percent reduced rate prescribed by Subsection (h); and(5) reimbursement to the commission and the Health and Human Services Commission for expenses incurred in the implementation and administration of an integrated eligibility process created under Section 17.007 for customer service discounts relating to retail electric service, including outreach expenses the commission determines are reasonable and necessary.(f) Notwithstanding Section 39.106(b), the commission shall adopt rules regarding programs to assist low-income electric customers on the introduction of customer choice. The programs may not be targeted to areas served by municipally owned utilities or electric cooperatives that have not adopted customer choice. The programs shall include:(1) reduced electric rates as provided by Subsections (h)-(l); and(2) targeted energy efficiency programs to be administered by the Texas Department of Housing and Community Affairs in coordination with existing weatherization programs.(g) Until customer choice is introduced in a power region, an electric utility may not reduce, in any manner, programs already offered to assist low-income electric customers.(h) The commission shall adopt rules for a retail electric provider to determine a reduced rate for eligible customers to be discounted off the standard retail service package as approved by the commission under Section 39.106, or the price to beat established by Section 39.202, whichever is lower. Municipally owned utilities and electric cooperatives shall establish a reduced rate for eligible customers to be discounted off the standard retail service package established under Section 40.053 or 41.053, as appropriate. The reduced rate for a retail electric provider shall result in a total charge that is at least 10 percent and, if sufficient money in the system benefit fund is available, up to 20 percent, lower than the amount the customer would otherwise be charged. To the extent the system benefit fund is insufficient to fund the initial 10 percent rate reduction, the commission may increase the fee to an amount not more than 65 cents per megawatt hour, as provided by Subsection (b). If the fee is set at 65 cents per megawatt hour or if the commission determines that appropriations are insufficient to fund the 10 percent rate reduction, the commission may reduce the rate reduction to less than 10 percent. For a municipally owned utility or electric cooperative, the reduced rate shall be equal to an amount that can be fully funded by that portion of the nonbypassable fee proceeds paid by the municipally owned utility or electric cooperative that is allocated to the utility or cooperative by the commission under Subsection (e) for programs for low-income customers of the utility or cooperative. The reduced rate for municipally owned utilities and electric cooperatives under this section is in addition to any rate reduction that may result from local programs for low-income customers of the municipally owned utilities or electric cooperatives.(i) A retail electric provider, municipally owned utility, or electric cooperative seeking reimbursement from the system benefit fund may not charge an eligible low-income customer a rate higher than the appropriate rate determined under Subsection (h). A retail electric provider not subject to the price to beat, or a municipally owned utility or electric cooperative subject to the nonbypassable fee under Subsection (c), shall be reimbursed from the system benefit fund for the difference between the reduced rate and the rate established under Section 39.106 or, as appropriate, the rate established under Section 40.053 or 41.053. A retail electric provider who is subject to the price to beat shall be reimbursed from the system benefit fund for the difference between the reduced rate and the price to beat. The commission shall adopt rules providing for the reimbursement.(j) The commission shall adopt rules providing for methods of enrolling customers eligible to receive reduced rates under Subsection (h). The rules must provide for automatic enrollment as one enrollment option. The Texas Department of Human Services, on request of the commission, shall assist in the adoption and implementation of these rules. The commission and the Texas Department of Human Services shall enter into a memorandum of understanding establishing the respective duties of the commission and the department in relation to the automatic enrollment.(j-1) The commission shall adopt rules governing the bill payment assistance program provided under Subsection (e)(1)(B). The rules must provide that a customer is eligible to receive the assistance only if the assistance is necessary to prevent the disconnection of service for nonpayment of bills and the electric customer is or has in the customer's household one or more seriously ill or disabled low-income persons whose health or safety may be injured by the disconnection. The commission may prescribe the documentation necessary to demonstrate eligibility for the assistance and may establish additional eligibility criteria. The Health and Human Services Commission, on request of the commission, shall assist in the adoption and implementation of these rules.(k) A retail electric provider is prohibited from charging the customer a fee for participation in the reduced rate program.(l) For the purposes of this section, a "low-income electric customer" is an electric customer:(1) whose household income is not more than 125 percent of the federal poverty guidelines; or(2) who receives food stamps from the Texas Department of Human Services or medical assistance from a state agency administering a part of the medical assistance program.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 1466, Sec. 19(a), eff. June 15, 2001; Acts 2001, 77th Leg., ch. 1394, Sec. 3, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1451, Sec. 3, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 211, Sec. 2.02, eff. June 16, 2003; Acts 2003, 78th Leg., ch. 1296, Sec. 4(a), eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 412, Sec. 17, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 728, Sec. 21.001, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 797, Sec. 11, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 797, Sec. 12, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 899, Sec. 14.01, eff. August 29, 2005.

Sec. 39.904. GOAL FOR RENEWABLE ENERGY. (a) It is the intent of the legislature that by January 1, 2015, an additional 5,000 megawatts of generating capacity from renewable energy technologies will have been installed in this state. The cumulative installed renewable capacity in this state shall total 5,880 megawatts by January 1, 2015, and the commission shall establish a target of 10,000 megawatts of installed renewable capacity by January 1, 2025. The cumulative installed renewable capacity in this state shall total 2,280 megawatts by January 1, 2007, 3,272 megawatts by January 1, 2009, 4,264 megawatts by January 1, 2011, 5,256 megawatts by January 1, 2013, and 5,880 megawatts by January 1, 2015. Of the renewable energy technology generating capacity installed to meet the goal of this subsection after September 1, 2005, the commission shall establish a target of having at least 500 megawatts of capacity from a renewable energy technology other than a source using wind energy.(b) The commission shall establish a renewable energy credits trading program. Any retail electric provider, municipally owned utility, or electric cooperative that does not satisfy the requirements of Subsection (a) by directly owning or purchasing capacity using renewable energy technologies shall purchase sufficient renewable energy credits to satisfy the requirements by holding renewable energy credits in lieu of capacity from renewable energy technologies.(c) Not later than January 1, 2000, the commission shall adopt rules necessary to administer and enforce this section. At a minimum, the rules shall:(1) establish the minimum annual renewable energy requirement for each retail electric provider, municipally owned utility, and electric cooperative operating in this state in a manner reasonably calculated by the commission to produce, on a statewide basis, compliance with the requirement prescribed by Subsection (a); and(2) specify reasonable performance standards that all renewable capacity additions must meet to count against the requirement prescribed by Subsection (a) and that:(A) are designed and operated so as to maximize the energy output from the capacity additions in accordance with then-current industry standards; and(B) encourage the development, construction, and operation of new renewable energy projects at those sites in this state that have the greatest economic potential for capture and development of this state's environmentally beneficial renewable resources.(d) In this section, "renewable energy technology" means any technology that exclusively relies on an energy source that is naturally regenerated over a short time and derived directly from the sun, indirectly from the sun, or from moving water or other natural movements and mechanisms of the environment. Renewable energy technologies include those that rely on energy derived directly from the sun, on wind, geothermal, hydroelectric, wave, or tidal energy, or on biomass or biomass-based waste products, including landfill gas. A renewable energy technology does not rely on energy resources derived from fossil fuels, waste products from fossil fuels, or waste products from inorganic sources.(e) A municipally owned utility operating a gas distribution system may credit toward satisfaction of the requirements of this section any production or acquisition of landfill gas supplied to the gas distribution system, based on conversion to kilowatt hours of the thermal energy content in British thermal units of the renewable source and using for the conversion factor the annual heat rate of the most efficient gas-fired unit of the combined utility's electric system as measured in British thermal units per kilowatt hour and using the British thermal unit measurement based on the higher heating value measurement.(f) A municipally owned utility operating a gas distribution system may credit toward satisfaction of the requirements of this section any production or acquisition of landfill gas supplied to the gas distribution system, based on conversion to kilowatt hours of the thermal energy content in British thermal units of the renewable source and using for the conversion factor the systemwide average heat rate of the gas-fired units of the combined utility's electric system as measured in British thermal units per kilowatt hour.(g) The commission, after consultation with each appropriate independent organization, electric reliability council, or regional transmission organization:(1) shall designate competitive renewable energy zones throughout this state in areas in which renewable energy resources and suitable land areas are sufficient to develop generating capacity from renewable energy technologies;(2) shall develop a plan to construct transmission capacity necessary to deliver to electric customers, in a manner that is most beneficial and cost-effective to the customers, the electric output from renewable energy technologies in the competitive renewable energy zones; and(3) shall consider the level of financial commitment by generators for each competitive renewable energy zone in determining whether to designate an area as a competitive renewable energy zone and whether to grant a certificate of convenience and necessity.(h) In considering an application for a certificate of public convenience and necessity for a transmission project intended to serve a competitive renewable energy zone, the commission is not required to consider the factors provided by Sections 37.056(c)(1) and (2).(i) Transmission service to a competitive renewable energy zone must be provided in a manner consistent with Subchapter A, Chapter 35.(j) The commission, after consultation with each appropriate independent organization, electric reliability council, or regional transmission organization, shall file a report with the legislature not later than December 31 of each even-numbered year. The report must include:(1) an evaluation of the commission's implementation of competitive renewable energy zones;(2) the estimated cost of transmission service improvements needed for each competitive renewable energy zone; and(3) an evaluation of the effects that additional renewable generation has on system reliability and on the cost of alternatives to mitigate the effects.(k) The commission and the independent organization certified for ERCOT shall study the need for increased transmission and generation capacity throughout this state and report to the legislature the results of the study and any recommendations for legislation. The report must be filed with the legislature not later than December 31 of each even-numbered year and may be filed as a part of the report required by Subsection (j).(l) The commission may adopt rules requiring renewable power facilities to have reactive power control capabilities or any other feasible technology designed to reduce the facilities' effects on system reliability.(m) A renewable energy credit retired for purposes other than to meet the requirements of Subsection (c)(1) may not affect the minimum annual renewable energy requirement under Subsection (c)(1) for a retail electric provider, municipally owned utility, or electric cooperative.(m-1) As provided by this subsection, the commission shall reduce the requirement under Subsection (c)(1) for a retail electric provider, municipally owned utility, or electric cooperative that is subject to a renewable energy requirement under this section and that serves a customer receiving electric service at transmission-level voltage if, before any year for which the commission calculates renewable energy requirements under Subsection (c)(1), the customer notifies the commission in writing that the customer chooses not to support the goal for renewable energy generation under this section for that year. The commission shall exclude from the calculation of a retail electric provider's, municipally owned utility's, or electric cooperative's requirement under Subsection (c)(1) energy sold by the retail electric provider, municipally owned utility, or electric cooperative at transmission-level voltage to customers who have submitted the notice to the commission under this subsection for the applicable year.(m-2) The commission shall determine the reporting requirements and schedule necessary to implement Subsections (m) and (m-1).(m-3) Subsections (m), (m-1), and (m-2) do not alter the renewable energy goals or targets established in Subsection (a) or reduce the minimum statewide renewable energy requirements of Subsection (c)(1).(n) Notwithstanding any other provision of law, the commission shall have the authority to cap the price of renewable energy credits and may suspend the goal contained in Subsection (a) if such suspension is necessary to protect the reliability and operation of the grid.(o) The commission may establish an alternative compliance payment. An entity that has a renewable energy purchase requirement under this section may elect to pay the alternative compliance payment instead of applying renewable energy credits toward the satisfaction of the entity's obligation under this section. The commission may establish a separate alternative compliance payment for the goal of 500 megawatts of capacity from renewable energy technologies other than wind energy. The alternative compliance payment for a renewable energy purchase requirement that could be satisfied with a renewable energy credit from wind energy may not be less than $2.50 per credit or greater than $20 per credit. Prior to September 1, 2009, an alternative compliance payment under this subsection may not be set above $5 per credit. In implementing this subsection, the commission shall consider:(1) the effect of renewable energy credit prices on retail competition;(2) the effect of renewable energy credit prices on electric rates;(3) the effect of the alternative compliance payment level on the renewable energy credit market; and(4) any other factors necessary to ensure the continued development of the renewable energy industry in this state while protecting ratepayers from unnecessary rate increases.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., 1st C.S., Ch. 1, Sec. 3, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1013, Sec. 2, eff. September 1, 2007.

Sec. 39.9044. GOAL FOR NATURAL GAS. (a) It is the intent of the legislature that 50 percent of the megawatts of generating capacity installed in this state after January 1, 2000, use natural gas. To the extent permitted by law, the commission shall establish a program to encourage utilities to comply with this section by using natural gas produced in this state as the preferential fuel. This section does not apply to generating capacity for renewable energy technologies.(b) The commission shall establish a natural gas energy credits trading program. Any power generation company, municipally owned utility, or electric cooperative that does not satisfy the requirements of Subsection (a) by directly owning or purchasing capacity using natural gas technologies shall purchase sufficient natural gas energy credits to satisfy the requirements by holding natural gas energy credits in lieu of capacity from natural gas energy technologies.(c) Not later than January 1, 2000, the commission shall adopt rules necessary to administer and enforce this section and to perform any necessary studies in cooperation with the Railroad Commission of Texas. At a minimum, the rules shall:(1) establish the minimum annual natural gas generation requirement for each power generation company, municipally owned utility, and electric cooperative operating in this state in a manner reasonably calculated by the commission to produce, on a statewide basis, compliance with the requirement prescribed by Subsection (a); and(2) specify reasonable performance standards that all natural gas capacity additions must meet to count against the requirement prescribed by Subsection (a) and that:(A) are designed and operated so as to maximize the energy output from the capacity additions in accordance with then-current industry standards and best industry standards; and(B) encourage the development, construction, and operation of new natural gas energy projects at those sites in this state that have the greatest economic potential for capture and development of this state's environmentally beneficial natural gas resources.(d) The commission, with the assistance of the Railroad Commission of Texas, shall adopt rules allowing and encouraging retail electric providers and municipally owned utilities and electric cooperatives that have adopted customer choice to market electricity generated using natural gas produced in this state as environmentally beneficial. The rules shall allow a provider, municipally owned utility, or cooperative to:(1) emphasize that natural gas produced in this state is the cleanest-burning fossil fuel; and(2) label the electricity generated using natural gas produced in this state as "green" electricity.(e) In this section, "natural gas technology" means any technology that exclusively relies on natural gas as a primary fuel source.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.9048. NATURAL GAS FUEL. It is the intent of the legislature that:(1) the cost of generating electricity remain as low as possible; and(2) the state establish and publicize a program to keep the costs of fuel, such as natural gas, used for generating electricity low.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.905. GOAL FOR ENERGY EFFICIENCY. (a) It is the goal of the legislature that:(1) electric utilities will administer energy efficiency incentive programs in a market-neutral, nondiscriminatory manner but will not offer underlying competitive services;(2) all customers, in all customer classes, will have a choice of and access to energy efficiency alternatives and other choices from the market that allow each customer to reduce energy consumption, peak demand, or energy costs;(3) each electric utility will provide, through market-based standard offer programs or limited, targeted, market-transformation programs, incentives sufficient for retail electric providers and competitive energy service providers to acquire additional cost-effective energy efficiency for residential and commercial customers equivalent to at least:(A) 10 percent of the electric utility's annual growth in demand of residential and commercial customers by December 31, 2007;(B) 15 percent of the electric utility's annual growth in demand of residential and commercial customers by December 31, 2008, provided that the electric utility's program expenditures for 2008 funding may not be greater than 75 percent above the utility's program budget for 2007 for residential and commercial customers, as included in the April 1, 2006, filing; and(C) 20 percent of the electric utility's annual growth in demand of residential and commercial customers by December 31, 2009, provided that the electric utility's program expenditures for 2009 funding may not be greater than 150 percent above the utility's program budget for 2007 for residential and commercial customers, as included in the April 1, 2006, filing;(4) each electric utility in the ERCOT region shall use its best efforts to encourage and facilitate the involvement of the region's retail electric providers in the delivery of efficiency programs and demand response programs under this section;(5) retail electric providers in the ERCOT region, and electric utilities outside of the ERCOT region, shall provide customers with energy efficiency educational materials; and(6) notwithstanding Subsection (a)(3), electric utilities shall continue to make available, at 2007 funding and participation levels, any load management standard offer programs developed for industrial customers and implemented prior to May 1, 2007.(b) The commission shall provide oversight and adopt rules and procedures to ensure that the utilities can achieve the goal of this section, including:(1) establishing an energy efficiency cost recovery factor for ensuring timely and reasonable cost recovery for utility expenditures made to satisfy the goal of this section;(2) establishing an incentive under Section 36.204 to reward utilities administering programs under this section that exceed the minimum goals established by this section;(3) providing a utility that is unable to establish an energy efficiency cost recovery factor in a timely manner due to a rate freeze with a mechanism to enable the utility to:(A) defer the costs of complying with this section; and(B) recover the deferred costs through an energy efficiency cost recovery factor on the expiration of the rate freeze period;(4) ensuring that the costs associated with programs provided under this section are borne by the customer classes that receive the services under the programs; and(5) ensuring the program rules encourage the value of the incentives to be passed on to the end-use customer.(b-1) The energy efficiency cost recovery factor under Subsection (b)(1) may not result in an over-recovery of costs but may be adjusted each year to change rates to enable utilities to match revenues against energy efficiency costs and any incentives to which they are granted. The factor shall be adjusted to reflect any over-collection or under-collection of energy efficiency cost recovery revenues in previous years.(b-2) The commission shall conduct a study, to be funded by electric utilities, regarding cost-effective energy efficiency in this state. Not later than January 15, 2009, the commission shall submit to the legislature a report regarding the commission's findings that:(1) considers the technical, economic, and achievable potential, and natural occurrence of energy efficiency in this state in terms of kilowatts and kilowatt hours for each element;(2) determines the amount of savings that is achievable through utility programs in compliance with commission rules;(3) recommends whether:(A) utility funding of energy efficiency in areas of the state with competitive retail electric service should continue;(B) energy efficiency in areas with competitive retail electric service is best provided by the competitive market; and(C) utilities should fund education programs to be conducted by the commission regarding the provision of energy efficiency service from the competitive market;(4) provides estimates of achievable savings specific to each utility service area and each customer class;(5) quantifies the costs and rate impacts associated with meeting energy efficiency goals;(6) determines whether an increase in the goal to 30 percent of the growth in demand for each utility is achievable by December 31, 2010, and whether an increase in the goal to 50 percent of the growth in demand for electricity is achievable by December 31, 2015, by each utility in the service area served through the energy efficiency programs described by this section;(7) recommends policies designed to promote energy efficiency in the areas of the state that are not served by the utilities which administer programs under this section; and(8) identifies potential barriers to the increased participation by retail electric providers in the delivery of energy efficiency services to ERCOT customers, and to the increased potential for energy efficiency in ERCOT or in this state generally, including any recommended regulatory or statutory changes to eliminate such barriers or facilitate greater efficiency.(b-3) Beginning not later than January 1, 2008, the commission, in consultation with the State Energy Conservation Office, annually for a period of five years shall compute and report to ERCOT the projected energy savings and demand impacts for each entity in the ERCOT region that administers standard offer programs, market transformation programs, combined heating and power technology, demand response programs, solar incentive programs, appliance efficiency standards, energy efficiency programs in public buildings, and any other relevant programs that are reasonably anticipated to reduce electricity energy or peak demand or that serve as substitutes for electric supply.(b-4) The commission and ERCOT shall develop a method to account for the projected efficiency impacts under Subsection (b-3) in ERCOT's annual forecasts of future capacity, demand, and reserves.(c) A standard offer program provided under Subsection (a)(3) must be neutral with respect to technologies, equipment, and fuels, including thermal, chemical, mechanical, and electrical energy storage technologies.(d) The commission shall establish a procedure for reviewing and evaluating market-transformation program options described by this subsection and other options. In evaluating program options, the commission may consider the ability of a program option to reduce costs to customers through reduced demand, energy savings, and relief of congestion. Utilities may choose to implement any program option approved by the commission after its evaluation in order to satisfy the goal in Subsection (a), including:(1) energy-smart schools;(2) appliance retirement and recycling;(3) air conditioning system tune-ups;(4) the use of trees or other landscaping for energy efficiency;(5) customer energy management and demand response programs;(6) high performance residential and commercial buildings that will achieve the levels of energy efficiency sufficient to qualify those buildings for federal tax incentives;(7) programs for customers who rent or lease their residence or commercial space;(8) programs providing energy monitoring equipment to customers that enable a customer to better understand the amount, price, and time of the customer's energy use;(9) energy audit programs for owners and other residents of single-family or multifamily residences and for small commercial customers;(10) net-zero energy new home programs;(11) solar thermal or solar electric programs; and(12) programs for using windows and other glazing systems, glass doors, and skylights in residential and commercial buildings that reduce solar gain by at least 30 percent from the level established for the federal Energy Star windows program.(e) An electric utility may use money approved by the commission for energy efficiency programs to perform necessary energy efficiency research and development to foster continuous improvement and innovation in the application of energy efficiency technology and energy efficiency program design and implementation. Money the utility uses under this subsection may not exceed 10 percent of the greater of:(1) the amount the commission approved for energy efficiency programs in the utility's most recent full rate proceeding; or(2) the commission-approved expenditures by the utility for energy efficiency in the previous year.(f) Unless funding is provided under Section 39.903, each unbundled transmission and distribution utility shall include in its energy efficiency plan a targeted low-income energy efficiency program as described by Section 39.903(f)(2), and the savings achieved by the program shall count toward the transmission and distribution utility's energy efficiency goal. The commission shall determine the appropriate level of funding to be allocated to both targeted and standard offer low-income energy efficiency programs in each unbundled transmission and distribution utility service area. The total expenditures for both targeted and standard offer low-income energy efficiency programs will be based on the amount spent by the transmission and distribution utility on the commission's hard-to-reach program in calendar year 2003. This level of funding for low-income energy efficiency programs shall be provided from money approved by the commission for the transmission and distribution utility's energy efficiency programs. The state agency that administers the federal weatherization assistance program shall provide reports as required by the commission to provide the most current information available on energy and peak demand savings achieved in each transmission and distribution utility service area.(g) The commission may provide for a good cause exemption to a utility's liability for an administrative penalty or other sanction if the utility fails to meet a goal for energy efficiency under this section and the utility's failure to meet the goal is caused by one or more factors outside of the utility's control, including:(1) insufficient demand by retail electric providers and competitive energy service providers for program incentive funds made available by the utility through its programs;(2) changes in building energy codes; and(3) changes in government-imposed appliance or equipment efficiency standards.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 328, Sec. 1, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 939, Sec. 22, eff. September 1, 2007.

Sec. 39.9051. ENERGY EFFICIENCY FOR MUNICIPALLY OWNED UTILITIES. (a) In this section, "municipally owned utility" has the meaning assigned by Section 11.003.(b) This section applies only to a municipally owned utility that had retail sales of more than 500,000 megawatt hours in 2005.(c) It is the goal of the legislature that:(1) municipally owned utilities will administer energy savings incentive programs;(2) customers of a municipally owned utility will have a choice of and access to energy efficiency alternatives that allow customers to reduce energy consumption, peak demand, or energy costs; and(3) each municipally owned utility will provide incentives sufficient for municipally owned utilities to acquire additional cost-effective energy efficiency.(d) The governing body of a municipally owned utility shall provide oversight and adopt rules and procedures, as necessary, to ensure that the utility can achieve the goal of this section.(e) If a municipally owned utility adopts customer choice by decision of the governing body under Chapter 40, the commission shall provide oversight and adopt rules and procedures, as necessary, to ensure that the municipally owned utility can achieve the goal in this section in a market-neutral, nondiscriminatory manner. The commission shall, to the extent possible, include existing energy efficiency programs already adopted by the municipally owned utility.(f) Not later than September 1, 2009, a municipally owned utility must report to the State Energy Conservation Office, in a form and manner determined by the utility in consultation with the office, information regarding the combined effects of the energy efficiency activities of the utility.

Added by Acts 2007, 80th Leg., R.S., Ch. 939, Sec. 23, eff. September 1, 2007.

Sec. 39.9052. ENERGY EFFICIENCY FOR ELECTRIC COOPERATIVES. (a) An electric cooperative shall consider adopting and implementing energy efficiency programs that reduce the cooperative's annual growth in demand in a manner consistent with standards established in the state for other utilities.(b) Not later than September 1, 2009, an electric cooperative that had retail sales of more than 500,000 megawatt hours in 2005 must report to the State Energy Conservation Office, in a form and manner determined by the electric cooperative in consultation with the office, information regarding the combined effects of the energy efficiency activities of the electric cooperative.

Added by Acts 2007, 80th Leg., R.S., Ch. 939, Sec. 23, eff. September 1, 2007.

For expiration of this section, see Subsection (h).Sec. 39.9053. ENERGY EFFICIENCY DEMONSTRATION PROJECTS FOR SOLAR ELECTRIC SYSTEM; GRANT PROGRAM. (a) The commission by rule shall establish grant programs for:(1) a demonstration project for installation of solar electric systems for new residential subdivisions;(2) a demonstration project for installation of solar electric systems for new or established affordable housing for persons with low incomes; and(3) a demonstration project for installation of solar electric systems for not more than three small businesses.(b) To qualify for a grant under this section, the solar electric system must be a device that:(1) generates electricity using solar resources;(2) has a generating capacity of not more than 1,000 kilowatts; and(3) is installed with a manufacturer's warranty against breakdown or undue degradation for a period of at least five years.(c) A demonstration project grant program established under this section must provide for full or partial payment of the cost of equipment and installation for the solar electric systems. The commission shall establish for each grant program a competitive bidding process for grant applicants. The commission shall consider the value of funding demonstration projects in different parts of this state, after considering the demographic and geographic diversity of this state.(d) To qualify for a grant under Subsection (a)(1), the applicant:(1) must be a person whose primary business activity is the building of residential housing developments; and(2) must have installed or must be contractually obligated to install qualifying solar electric systems in each residence constructed in a residential subdivision.(e) To qualify for a grant under Subsection (a)(2), the applicant must have installed or be contractually obligated to install a qualifying solar electric system for residential real property:(1) appraised in accordance with Section 23.21, Tax Code, as affordable housing property; or(2) subject to a contractual obligation that the property will be appraised in accordance with Section 23.21, Tax Code, as affordable housing property within a reasonable time after the grant is received.(f) To qualify for a grant under Subsection (a)(3), the applicant must be a small business or owner of a small business that meets qualifications adopted by the commission after consideration of federal Small Business Administration standards for qualification for loans from that administration.(g) The commission shall issue a report to the governor, lieutenant governor, and speaker of the house of representatives not later than December 1 of each even-numbered year summarizing the status of the grant programs established under Subsection (a). The report must include the amount of money granted to each demonstration project and an evaluation of whether the projects demonstrate the economic and ecologic viability of solar electric system installations.(h) This section expires December 31, 2010.

Added by Acts 2007, 80th Leg., R.S., Ch. 262, Sec. 7.01, eff. June 8, 2007.Renumbered from Utilities Code, Section 39.9051 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(111), eff. September 1, 2009.

Sec. 39.906. DISPLACED WORKERS. In order to mitigate potential negative impacts on utility personnel directly affected by electric industry restructuring, the commission shall allow the recovery of reasonable employee-related transition costs incurred and projected for severance, retraining, early retirement, outplacement, and related expenses for the employees.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.907. LEGISLATIVE OVERSIGHT COMMITTEE. (a) In this section, "committee" means the electric utility restructuring legislative oversight committee.(b) The committee is composed of six members as follows:(1) the chair of the House Committee on Regulated Industries;(2) the chair of the Senate Committee on Business and Commerce;(3) the chair of the Senate Committee on Natural Resources;(4) a member of the senate appointed by the lieutenant governor; and(5) two members of the house of representatives appointed by the speaker of the house of representatives.(c) An appointed member of the committee serves at the pleasure of the appointing official. In making appointments to the committee, the appointing officials shall attempt to appoint persons who represent the gender composition, minority populations, and geographic regions of the state.(d) Repealed by Acts 2005, 79th Leg., Ch. 1227, Sec. 5.01, eff. September 1, 2005.(e) The committee shall:(1) meet at least annually with the commission;(2) receive information about rules relating to electric utility restructuring proposed by the commission and may submit comments to the commission on those proposed rules;(3) review recommendations for legislation proposed by the commission;(4) monitor the effectiveness of electric utility restructuring, including the fairness of rates, the reliability of service, and the effect of stranded costs, market power, and regulation on the normal forces of competition; and(5) study and seek policies to ensure that fuel resources available to the state are used in a balanced and efficient manner and consider the reliability, economic viability, and environmental impact of new fuels and generation technologies.(f) The committee may request reports and other information from the commission as necessary to carry out this section.(g) Not later than November 15 of each even-numbered year, the committee shall report to the governor, lieutenant governor, and speaker of the house of representatives on the committee's activities under Subsection (e). The report shall include:(1) an analysis of any problems caused by electric utility restructuring; and(2) recommendations of any legislative action necessary to address those problems and to further retail competition within the electric power industry.(h) The chair of the House Committee on Regulated Industries and the chair of the Senate Committee on Business and Commerce shall serve as joint chairs of the committee.(i) In addition to the duties under Subsection (e), the committee shall meet at least twice annually to encourage cooperation and coordination with the following entities:(1) the commission;(2) the Texas Commission on Environmental Quality;(3) the Railroad Commission of Texas;(4) the Electric Reliability Council of Texas; and(5) the office of the comptroller of public accounts.(j) The committee shall consider and discuss policies and strategies to ensure that fuel resources available to the state are used in a balanced and efficient manner while taking into consideration the reliability, economic viability, and environmental impact of fuels and technologies, including, but not limited to, the following:(1) strategies which protect and preserve the environment of the state while allowing for access to safe, economical, and reliable sources of energy;(2) strategies to ensure that customers of this state have access to reliable energy;(3) transmission, congestion, and transportation constraints and cost, and study strategies to alleviate or prevent those constraints, for the following sources of energy:(A) oil and natural gas;(B) coal and lignite; and(C) electricity;(4) capacity needs, reserve margins, market impact, environmental impact, and reliability of generation, and recommend strategies to ensure continued investment in generation;(5) cost-effective, renewable energy, conservation, and energy-efficient technologies;(6) policies to ensure that fuel resources available to the state are used in a balanced and efficient manner; and(7) the reliability, economic viability, and environmental impact of new fuels and technologies.(k) Not later than November 15 of each even-numbered year, the committee shall report to the governor, the lieutenant governor, and the speaker of the house of representatives on the committee's activities under Subsection (j).

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 617, Sec. 1, eff. June 20, 2003; Acts 2003, 78th Leg., ch. 1328, Sec. 12, eff. June 21, 2003; Acts 2003, 78th Leg., 3rd C.S., ch. 7, Sec. 1, eff. Oct. 13, 2003.Amended by: Acts 2005, 79th Leg., Ch. 1227, Sec. 5.01, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 184, Sec. 1, eff. May 23, 2007.

Sec. 39.908. EFFECT OF SUNSET PROVISION. (a) If the commission is abolished and the other provisions of this title expire as provided by Chapter 325, Government Code (Texas Sunset Act), this subchapter, including the provisions of this title referred to in this subchapter, continues in full force and effect and does not expire.(b) The authorities, duties, and functions of the commission under this chapter shall be performed and carried out by a successor agency to be designated by the legislature before abolishment of the commission or, if the legislature does not designate the successor, by the secretary of state.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.909. PLAN AND REPORT OF WORKFORCE DIVERSITY AND OTHER BUSINESS PRACTICES. (a) In this section, "small business" and "historically underutilized business" have the meanings assigned by Section 481.191, Government Code.(b) Before January 1, 2000, each electric utility shall develop and submit to the commission a comprehensive five-year plan to enhance diversity of its workforce in all occupational categories and to increase contracting opportunities for small and historically underutilized businesses. The plan must consist of:(1) the electric utility's historical and current performance with regard to workforce diversity and contracting with small and historically underutilized businesses;(2) initiatives that the electric utility will pursue in these areas over the period of the plan;(3) a listing of programs and activities the electric utility will undertake to achieve each of those initiatives; and(4) a listing of the business partnership initiatives the electric utility will undertake to facilitate small and historically underutilized business entry into the electric energy market as generators and retail energy providers taking into account opportunities for contracting and joint ventures.(c) Each electric utility shall submit an annual report to the commission and the legislature relating to its efforts to improve workforce diversity and contracting opportunities for small and historically underutilized businesses. The report must be submitted on October 1 of each year or may be included as part of any other annual report submitted by the electric utility to the commission. The report must include:(1) the diversity of the electric utility's workforce as of the time of the report;(2) the electric utility's level of contracting with small and historically underutilized businesses;(3) the specific progress made under the plan under Subsection (b);(4) the specific initiatives, programs, and activities undertaken under the plan during the preceding year;(5) an assessment of the success of each of those initiatives, programs, and activities;(6) the extent to which the electric utility has carried out its initiatives to facilitate opportunities for contracts or joint ventures with small and historically underutilized businesses; and(7) the initiatives, programs, and activities the electric utility will pursue during the next year to increase the diversity of its workforce and contracting opportunities for small and historically underutilized businesses.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1, 1999.

Sec. 39.910. INCENTIVE PROGRAM AND GOAL FOR ENERGY EFFICIENCY FOR MILITARY BASES. (a) The commission by rule shall establish an electric energy efficiency incentive program under which each electric utility in an area where customer choice is not available will provide incentives sufficient for military bases, retail electric providers, or competitive energy service providers to install energy efficiency devices or other alternatives at military bases. The commission shall design the program to provide military bases with a variety of choices for cost-effective energy efficiency devices and other alternatives from the market to reduce energy consumption and energy costs.(b) The commission shall establish a goal for the program to reduce, before January 1, 2005, the consumption of electricity by military bases in this state by five percent as compared to consumption levels in 2002.(c) The commission shall approve a nonbypassable surcharge or other rate mechanism to recover costs associated with the program established under this section.(d) An electric utility shall administer the electric energy efficiency incentive program in a market-neutral, nondiscriminatory manner. An electric utility may not offer underlying competitive services.

Added by Acts 2003, 78th Leg., ch. 149, Sec. 23, eff. May 27, 2003.

Sec. 39.911. ALTERNATIVE FUNDING FOR ENERGY EFFICIENCY AND RENEWABLE ENERGY SYSTEMS. The State Energy Conservation Office, in coordination with the governor, the Department of Agriculture, the Texas Commission on Environmental Quality, the Texas Education Agency, the commission, and other appropriate state agencies, shall solicit gifts, grants, and other financial resources available to fund energy efficiency improvements and renewable energy systems for public and private facilities in this state.

Added by Acts 2007, 80th Leg., R.S., Ch. 939, Sec. 23, eff. September 1, 2007.

Sec. 39.912. REPORT ON COMBINED HEATING AND POWER TECHNOLOGY. The commission shall study the installation and use of combined heating and power technology in this state, and shall submit a report regarding the commission's findings to the 81st Legislature. The report shall include:(1) an explanation describing combined heating and power technology and its use; and(2) an explanation of how combined heating and power technology can be implemented in this state to meet energy efficiency goals.

Added by Acts 2007, 80th Leg., R.S., Ch. 939, Sec. 23, eff. September 1, 2007.

Sec. 39.913. COMBINING CERTAIN REPORTS. The commission may combine the reports required under Sections 39.905(b-2) and 39.912.

Added by Acts 2007, 80th Leg., R.S., Ch. 939, Sec. 23, eff. September 1, 2007.

Sec. 39.914. CREDIT FOR SURPLUS SOLAR GENERATION BY PUBLIC SCHOOLS. (a) An electric utility or retail electric provider shall provide for net metering and contract with an independent school district so that:(1) surplus electricity produced by a school building's solar electric generation panels is made available for sale to the electric transmission grid and distribution system; and(2) the net value of that surplus electricity is credited to the district.(b) For areas of this state in which customer choice has not been introduced, the commission by rule shall require that credits for electricity produced by a school building's solar electric generation panels reflect the value of the electricity that is made available for sale to the electric utility in accordance with federal regulations.(c) For independent school districts in areas in which customer choice has been introduced, the district must sell the school buildings' surplus electricity produced to the retail electric provider that serves the school district's load at a value agreed to between the district and the provider that serves the district's load. The agreed value may be based on the clearing price of energy at the time of day that the electricity is made available to the grid. The independent organization identified in Section 39.151 shall develop procedures so that the amount of electricity purchased from a district under this section is accounted for in settling the total load served by the provider that serves the district's load. A district requesting net metering services for purposes of this section must have metering devices capable of providing measurements consistent with the independent organization's settlement requirements.(d) A transmission and distribution utility shall make available to an independent school district for purposes of this section metering required for services provided under this section, including separate meters that measure the load and generator output or a single meter capable of measuring separately in-flow and out-flow at the point of common coupling meter point. The district must pay the differential cost of the metering unless the meters are provided at no additional cost. Except as provided by this section, Section 39.107 applies to metering under this section.(e) A municipally owned utility or electric cooperative shall consider and complete the determinations regarding net metering service as provided by the federal Public Utility Regulatory Policies Act of 1978 (16 U.S.C. Section 2601 et seq., as amended by the federal Energy Policy Act of 2005 (Pub. L. No. 109-58)) after proceedings conducted in accordance with that law. A municipally owned utility or electric cooperative shall report the determinations made under this subsection to the State Energy Conservation Office and include in that report information regarding metering electricity generated by solar panels on public school building rooftops.

Added by Acts 2007, 80th Leg., R.S., Ch. 939, Sec. 24, eff. September 1, 2007.

Sec. 39.915. CONSIDERATION AND APPROVAL OF CERTAIN TRANSACTIONS. (a) To protect retail customers in this state, and to ensure the continuation of cost-effective energy efficiency measures and delivery systems, notwithstanding any other provision of this title, an electric utility or transmission and distribution utility must report to and obtain approval of the commission before closing any transaction in which:(1) the electric utility or transmission and distribution utility will be merged or consolidated with another electric utility or transmission and distribution utility;(2) at least 50 percent of the stock of the electric utility or transmission and distribution utility will be transferred or sold; or(3) a controlling interest or operational control of the electric utility or transmission and distribution utility will be transferred.(b) The commission shall approve a transaction under Subsection (a) if the commission finds that the transaction is in the public interest. In making its determination, the commission shall consider whether the transaction will adversely affect the reliability of service, availability of service, or cost of service of the electric utility or transmission and distribution utility. The commission shall make the determination concerning a transaction under this subsection not later than the 180th day after the date the commission receives the relevant report. If the commission has not made a determination before the 181st day after that date, the transaction is considered approved.(c) Subsections (a) and (b) do not apply to a transaction described by Subsection (a) for which a definitive agreement was executed before April 1, 2007, if an electric utility or transmission and distribution utility or a person seeking to acquire or merge with an electric utility or transmission and distribution utility made a filing for review of the transaction under Section 14.101 before May 1, 2007, and the resulting proceeding was not withdrawn.(d) If an electric utility or transmission and distribution utility or a person seeking to acquire or merge with an electric utility or transmission and distribution utility files with the commission a stipulation, representation, or commitment in advance of or as part of a filing under this section or under Section 14.101, the commission may enforce the stipulation, representation, or commitment to the extent that the stipulation, representation, or commitment is consistent with the standards provided by this section and Section 14.101. The commission may reasonably interpret and enforce conditions adopted under this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 939, Sec. 25, eff. September 1, 2007.

Sec. 39.916. INTERCONNECTION OF DISTRIBUTED RENEWABLE GENERATION. (a) In this section:(1) "Distributed renewable generation" means electric generation with a capacity of not more than 2,000 kilowatts provided by a renewable energy technology, as defined by Section 39.904, that is installed on a retail electric customer's side of the meter.(2) "Distributed renewable generation owner" means the owner of distributed renewable generation.(3) "Interconnection" means the right of a distributed renewable generation owner to physically connect distributed renewable generation to an electricity distribution system, and the technical requirements, rules, or processes for the connection.(b) A transmission and distribution utility or electric utility shall allow interconnection if:(1) the distributed renewable generation to be interconnected has a five-year warranty against breakdown or undue degradation; and(2) the rated capacity of the distributed renewable generation does not exceed the transmission and distribution utility or electric utility service capacity.(c) A customer may request interconnection by filing an application for interconnection with the transmission and distribution utility or electric utility. Procedures of a transmission and distribution utility or electric utility for the submission and processing of a customer's application for interconnection shall be consistent with rules adopted by the commission regarding interconnection.(d) The commission by rule shall establish safety, technical, and performance standards for distributed renewable generation that may be interconnected. In adopting the rules, the commission shall consider standards published by the Underwriters Laboratories, the National Electric Code, the National Electric Safety Code, and the Institute of Electrical and Electronics Engineers.(e) A transmission and distribution utility, electric utility, or retail electric provider may not require a distributed renewable generation owner whose distributed renewable generation meets the standards established by rule under Subsection (d) to purchase an amount, type, or classification of liability insurance the distributed renewable generation owner would not have in the absence of the distributed renewable generation.(f) A transmission and distribution utility or electric utility shall make available to a distributed renewable generation owner for purposes of this section metering required for services provided under this section, including separate meters that measure the load and generator output or a single meter capable of measuring in-flow and out-flow at the point of common coupling meter point. The distributed renewable generation owner must pay the differential cost of the metering unless the meters are provided at no additional cost. Except as provided by this section, Section 39.107 applies to metering under this section.(g) A renewable energy credit that is earned by a distributed renewable generation owner through the interconnection of a renewable electric system is the sole property of the distributed renewable generation owner unless the distributed renewable generation owner engages in a transaction to sell or trade the credit under Section 39.904. For electric utilities, the commission shall address the ownership of renewable energy credits associated with power sold to the utility.(h) An electric utility or retail electric provider may contract with a distributed renewable generation owner so that:(1) surplus electricity produced by distributed renewable generation is made available for sale to the transmission grid and distribution system; and(2) the net value of that surplus electricity is credited to the distributed renewable generation owner.[(i) reserved](j) For distributed renewable generation owners in areas in which customer choice has been introduced, the distributed renewable generation owner must sell the owner's surplus electricity produced to the retail electric provider that serves the distributed renewable generation owner's load at a value agreed to between the distributed renewable generation owner and the provider that serves the owner's load which may include, but is not limited to, an agreed value based on the clearing price of energy at the time of day that the electricity is made available to the grid or it may be a credit applied to an account during a billing period that may be carried over to subsequent billing periods until the credit has been redeemed. The independent organization identified in Section 39.151 shall develop procedures so that the amount of electricity purchased from a distributed renewable generation owner under this section is accounted for in settling the total load served by the provider that serves that owner's load by January 1, 2009. A distributed renewable generation owner requesting net metering services for purposes of this section must have metering devices capable of providing measurements consistent with the independent organization's settlement requirements.

Added by Acts 2007, 80th Leg., R.S., Ch. 939, Sec. 26, eff. September 1, 2007.



CHAPTER 40. COMPETITION FOR MUNICIPALLY OWNED UTILITIES AND RIVER AUTHORITIES

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE B. ELECTRIC UTILITIES

CHAPTER 40. COMPETITION FOR MUNICIPALLY OWNED UTILITIES AND RIVER

AUTHORITIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 40.001. APPLICABLE LAW. (a) Notwithstanding any other

provision of law, except Sections 39.155, 39.157(e), 39.203,

39.903, and 39.904, this chapter governs the transition to and

the establishment of a fully competitive electric power industry

for municipally owned utilities. With respect to the regulation

of municipally owned utilities, this chapter controls over any

other provision of this title, except for sections in which the

term "municipally owned utility" is specifically used.

(b) Except as specifically provided in this subsection, Chapter

39 does not apply to a river authority operating a steam

generating plant on or before January 1, 1999, or a corporation

authorized by Chapter 152, Water Code, or Section 32.053. A river

authority operating a steam generating plant on or before January

1, 1999, is subject to Sections 39.051(a)-(c), 39.108, 39.155,

39.157(e), and 39.203.

(c) For purposes of Section 39.051, hydroelectric assets may not

be deemed to be generating assets, and the transfer of generating

assets to a corporation authorized by Chapter 152, Water Code,

satisfies the requirements of Section 39.051.

(d) Accommodation shall be made in the code of conduct

established under Section 39.157(e) for the provisions of Chapter

152, Water Code, and the commission may not prohibit a river

authority and any related corporation from sharing officers,

directors, employees, equipment, and facilities or from providing

goods or services to each other at cost without the need for a

competitive bid.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.401, eff.

Sept. 1, 2001.

Sec. 40.002. DEFINITION. For purposes of this chapter, "body

vested with the power to manage and operate a municipally owned

utility" means a body created in accordance with Section

1502.070, Government Code, or Subchapter G, Chapter 552, Local

Government Code, or by municipal charter.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.402, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.77(29), eff. April 1, 2009.

Sec. 40.003. SECURITIZATION. (a) Municipally owned utilities

and river authorities may adopt and use securitization provisions

having the effect of the provisions provided by Subchapter G,

Chapter 39, to recover through appropriate charges their stranded

costs, at a recovery level deemed appropriate by the municipally

owned utility or river authority up to 100 percent, under rules

and procedures that shall be established:

(1) in the case of a municipally owned utility, by the municipal

governing body or a body vested with the power to manage and

operate the municipally owned utility, including procedures

providing for rate orders of the governing body having the effect

of financing orders, providing for a separate nonbypassable

charge approved by the governing body, in the nature of a

transition charge, to be collected from all retail electric

customers of the municipally owned utility, identified as of a

date determined by the governing body, to fund the recovery of

the stranded costs of the municipally owned utility and of all

reasonable related expenses, as determined by the governing body,

and providing for the issuance of bonds, having a term and other

characteristics as determined by the governing body, as necessary

to recover the amount deemed appropriate by the governing body

through securitization financing; and

(2) in the case of a river authority, by the commission.

(b) In order to implement securitization financing under the

rules and procedures established by and for a municipally owned

utility under Subsection (a)(1), municipalities are expressly

authorized and empowered to issue bonds, notes, or other

obligations, including refunding bonds, payable from and secured

by a lien on and pledge of the revenues collected under an order

of the governing body of the municipality, and the bonds shall be

issued, without an election or any requirement of giving notice

of intent to issue the bonds, by ordinance adopted by the

governing body of the municipality, in the form and manner and

sold on a negotiated basis or on receipt of bids and on the terms

and conditions as shall be determined by the governing body of

the municipality.

(c) Bonds issued under the authority conferred by Subsections

(a)(1) and (2) and Subsection (b) may be issued in the form and

manner, with or without credit enhancement or liquidity

enhancement and using the procedures as provided in Chapter 1201,

Government Code, or other laws applicable to the issuance of

bonds, including Subchapters A-C, Chapter 1207, Government Code,

and Chapter 1371, Government Code, as if those laws were fully

restated in this section and made a part of this section for all

purposes, and a municipality or river authority shall have the

right and authority to use those other laws, notwithstanding any

applicable restrictions contained in those laws, to the extent

convenient or necessary to carry out any power or authority,

express or implied, granted under this section, in the issuance

of bonds by a municipality or river authority in connection with

securitization financing. This section is wholly sufficient

authority for the issuance of bonds, notes, or other obligations,

including refunding bonds, and the performance of the other

authorized acts and procedures, without reference to any other

laws or any restrictions or limitations contained in those laws.

To the extent of any conflict or inconsistency between the

provisions of this authorization and any provisions of any other

law or home-rule charter, the authorization and power to issue

bonds conferred on municipalities or river authorities under this

section shall prevail and control.

(d) The rules and procedures for securitization established by

the commission under Subsection (a)(2) shall include procedures

for the recovery of qualified costs under the terms of a

financing order adopted by the governing body of the river

authority.

(e) The rules and procedures for securitization established by

the commission under Subsection (a)(2) shall include rules and

procedures for the issuance of transition bonds. Findings made by

the governing body of a river authority in a financing order

issued under the rules and procedures described in this

subsection shall be conclusive, and any transition charge

incorporated in the rate order to recover the principal,

interest, and all reasonable expenses associated with any

transition bonds shall constitute property rights, as described

in Subchapter G, Chapter 39, and otherwise conform in all

material respects to the transition charges provided by

Subchapter G, Chapter 39.

(f) The rules and procedures established under this section

shall be consistent with other law applicable to municipally

owned utilities and river authorities and with the terms of any

resolutions, orders, charter provisions, or ordinances

authorizing outstanding bonds or other indebtedness of the

municipalities or river authorities.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.403, eff.

Sept. 1, 2001.

Sec. 40.004. JURISDICTION OF COMMISSION. Except as specifically

otherwise provided in this chapter, the commission has

jurisdiction over municipally owned utilities only for the

following purposes:

(1) to regulate wholesale transmission rates and service,

including terms of access, to the extent provided by Subchapter

A, Chapter 35;

(2) to regulate certification of retail service areas to the

extent provided by Chapter 37;

(3) to regulate rates on appeal under Subchapters D and E,

Chapter 33, subject to Section 40.051(c);

(4) to establish a code of conduct as provided by Section

39.157(e) applicable to anticompetitive activities and to

affiliate activities limited to structurally unbundled affiliates

of municipally owned utilities, subject to Section 40.054;

(5) to establish terms and conditions for open access to

transmission and distribution facilities for municipally owned

utilities providing customer choice, as provided by Section

39.203;

(6) to require collection of the nonbypassable fee established

under Section 39.903(b) and to administer the renewable energy

credits program under Section 39.904(b) and the natural gas

energy credits program under Section 39.9044(b); and

(7) to require reports of municipally owned utility operations

only to the extent necessary to:

(A) enable the commission to determine the aggregate load and

energy requirements of the state and the resources available to

serve that load; or

(B) enable the commission to determine information relating to

market power as provided by Section 39.155.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

SUBCHAPTER B. MUNICIPALLY OWNED UTILITY CHOICE

Sec. 40.051. GOVERNING BODY DECISION. (a) The municipal

governing body or a body vested with the power to manage and

operate a municipally owned utility has the discretion to decide

when or if the municipally owned utility will provide customer

choice.

(b) Municipally owned utilities may choose to participate in

customer choice at any time on or after January 1, 2002, by

adoption of an appropriate resolution of the municipal governing

body or a body vested with power to manage and operate the

municipally owned utility. The decision to participate in

customer choice by the adoption of a resolution is irrevocable.

(c) After a decision to offer customer choice has been made,

Subchapters D and E, Chapter 33, do not apply to any action taken

under this chapter.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 40.052. UTILITY NOT OFFERING CUSTOMER CHOICE. (a) A

municipally owned utility that has not chosen to participate in

customer choice may not offer electric energy at unregulated

prices directly to retail customers outside its certificated

retail service area.

(b) A municipally owned utility under Subsection (a) retains the

right to offer and provide a full range of customer service and

pricing programs to the customers within its certificated area

and to purchase and sell electric energy at wholesale without

geographic restriction.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 40.053. RETAIL CUSTOMER'S RIGHT OF CHOICE. (a) If a

municipally owned utility chooses to participate in customer

choice, after that choice all retail customers served by the

municipally owned utility within the certificated retail service

area of the municipally owned utility shall have the right of

customer choice consistent with the provisions of this chapter,

and the municipally owned utility shall provide open access for

retail service.

(b) Notwithstanding Section 39.107, the metering function may

not be deemed a competitive service for customers of the

municipally owned utility within that service area and may, at

the option of the municipally owned utility, continue to be

offered by the municipally owned utility as sole provider.

(c) On its initiation of customer choice, a municipally owned

utility shall designate itself or another entity as the provider

of last resort for customers within the municipally owned

utility's certificated service area as that area existed on the

date of the utility's initiation of customer choice. The

municipally owned utility shall fulfill the role of default

provider of last resort in the event no other entity is available

to act in that capacity.

(d) If a customer is unable to obtain service from a retail

electric provider, on request by the customer, the provider of

last resort shall offer the customer the standard retail service

package for the appropriate customer class, with no interruption

of service, at a fixed, nondiscountable rate that is at least

sufficient to cover the reasonable costs of providing that

service, as approved by the governing body of the municipally

owned utility that has the authority to set rates.

(e) The governing body of a municipally owned utility may

establish the procedures and criteria for designating the

provider of last resort and may redesignate the provider of last

resort according to a schedule it considers appropriate.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 40.054. SERVICE OUTSIDE AREA. (a) A municipally owned

utility participating in customer choice shall have the right to

offer electric energy and related services at unregulated prices

directly to retail customers who have customer choice without

regard to geographic location.

(b) In providing service under Subsection (a) to retail

customers outside its certificated retail service area as that

area exists on the date of adoption of customer choice, a

municipally owned utility is subject to the commission's rules

establishing a code of conduct regulating anticompetitive

practices.

(c) For municipally owned utilities participating in customer

choice, the commission shall have jurisdiction to establish terms

and conditions, but not rates, for access by other retail

electric providers to the municipally owned utility's

distribution facilities.

(d) Accommodation shall be made in the commission's terms and

conditions for access and in the code of conduct for specific

legal requirements imposed by state or federal law applicable to

municipally owned utilities.

(e) The commission does not have jurisdiction to require

unbundling of services or functions of, or to regulate the

recovery of stranded investment of, a municipally owned utility

or, except as provided by this section, jurisdiction with respect

to the rates, terms, and conditions of service for retail

customers of a municipally owned utility within the utility's

certificated service area.

(f) A municipally owned utility shall maintain separate books

and records of its operations from those of the operations of any

affiliate.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 40.055. JURISDICTION OF MUNICIPAL GOVERNING BODY. (a) The

municipal governing body or a body vested with the power to

manage and operate a municipally owned utility has exclusive

jurisdiction to:

(1) set all terms of access, conditions, and rates applicable to

services provided by the municipally owned utility, subject to

Sections 40.054 and 40.056, including nondiscriminatory and

comparable rates for distribution but excluding wholesale

transmission rates, terms of access, and conditions for wholesale

transmission service set by the commission under this subtitle,

provided that the rates for distribution access established by

the municipal governing body shall be comparable to the

distribution access rates that apply to the municipally owned

utility and the municipally owned utility's affiliates;

(2) determine whether to unbundle any energy-related activities

and, if the municipally owned utility chooses to unbundle,

whether to do so structurally or functionally;

(3) reasonably determine the amount of the municipally owned

utility's stranded investment;

(4) establish nondiscriminatory transition charges reasonably

designed to recover the stranded investment over an appropriate

period of time, provided that recovery of retail stranded costs

shall be from all existing or future retail customers, including

the facilities, premises, and loads of those retail customers,

within the utility's geographical certificated service area as it

existed on May 1, 1999;

(5) determine the extent to which the municipally owned utility

will provide various customer services at the distribution level,

including other services that the municipally owned utility is

legally authorized to provide, or will accept the services from

other providers;

(6) manage and operate the municipality's electric utility

systems, including exercise of control over resource acquisition

and any related expansion programs;

(7) establish and enforce service quality and reliability

standards and consumer safeguards designed to protect retail

electric customers, including safeguards that will accomplish the

objectives of Sections 39.101(a) and (b), consistent with this

chapter;

(8) determine whether a base rate reduction is appropriate for

the municipally owned utility;

(9) determine any other utility matters that the municipal

governing body or body vested with power to manage and operate

the municipally owned utility believes should be included;

(10) make any other decisions affecting the municipally owned

utility's participation in customer choice that are not

inconsistent with this chapter; and

(11) determine the extent to which the municipally owned utility

offers energy efficiency programs and how the programs are

administered by the utility, except as provided by Section

39.9051(e).

(b) In multiply certificated areas, a retail customer, including

a retail customer of an electric cooperative or a municipally

owned utility, may not avoid stranded cost recovery charges by

switching to another electric utility, electric cooperative, or

municipally owned utility.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

939, Sec. 27, eff. September 1, 2007.

Sec. 40.056. ANTICOMPETITIVE ACTIONS. (a) If, on complaint by

a retail electric provider, the commission finds that a municipal

rule, action, or order relating to customer choice is

anticompetitive or does not provide other retail electric

providers with nondiscriminatory terms and conditions of access

to distribution facilities or customers within the municipally

owned utility's certificated retail service area that are

comparable to the municipally owned utility's and its affiliates'

terms and conditions of access to distribution facilities or

customers, the commission shall notify the municipally owned

utility.

(b) The municipally owned utility shall have three months to

cure the anticompetitive or noncompliant behavior described in

Subsection (a), following opportunity for hearing on the

complaint. If the rule, action, or order is not fully remedied

within that time, the commission may prohibit the municipally

owned utility or affiliate from providing retail service outside

its certificated retail service area until the rule, action, or

order is remedied.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 40.057. BILLING. (a) A municipally owned utility that

opts for customer choice may continue to bill directly electric

customers located in its certificated retail service area, as

that area exists on the date of adoption of customer choice, for

all transmission and distribution services. The municipally owned

utility may also bill directly for generation services and

customer services provided by the municipally owned utility to

those customers.

(b) A municipally owned utility that opts for customer choice

may not adopt anticompetitive billing practices that would

discourage customers in its service area from choosing a retail

electric provider.

(c) A customer that is being provided wires service by a

municipally owned utility at distribution or transmission voltage

and that is served by a retail electric provider for retail

service has the option of being billed directly by each service

provider or to receive a single bill for distribution,

transmission, and generation services from the municipally owned

utility.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 40.058. TARIFFS FOR OPEN ACCESS. A municipally owned

utility that owns or operates transmission and distribution

facilities shall file with the commission tariffs implementing

the open access rules established by the commission under Section

39.203 and shall file with the commission the rates for open

access on distribution facilities as set by the municipal

regulatory authority, before the 90th day preceding the date the

utility offers customer choice. The commission does not have

authority to determine the rates for distribution access service

for a municipally owned utility.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 40.059. MUNICIPAL POWER AGENCY; RECOVERY OF STRANDED COSTS.

(a) In this section, "member city" means a municipality that

participated in the creation of a municipal power agency formed

under Chapter 163 by the adoption of a concurrent resolution by

the municipality on or before August 1, 1975.

(b) After a member city adopts a resolution choosing to

participate in customer choice under Section 40.051(b), a member

city may include stranded costs described in Subsection (c) in

its distribution costs and may recover those costs through a

nonbypassable charge. The nonbypassable charge shall be as

determined by the member city's governing body and may be spread

over 16 years.

(c) The stranded costs that may be recovered under this section

are those costs that were determined by the commission and stated

in the commission's April 1998 Report to the Texas Senate Interim

Committee on Electric Utility Restructuring entitled "Potentially

Strandable Investment (ECOM) Report: 1998 Update" and

specifically stated in the report at Appendix A (ECOM Estimates

Including the Effects of Transition Plans) under the commission

base case benchmark base market price for the year 2002.

(d) The stranded cost amounts described in this section may not

be included in the generation costs used in setting rates by the

member city's governing body.

(e) The provisions of this section are cumulative of all other

provisions of this chapter, and nothing in this section shall be

construed to limit or restrict the application of any provision

of this chapter to the member cities.

(f) The municipal power agency shall extinguish the agency's

indebtedness by sale of the electric facility to one or more

purchasers, by way of a sale through the issuance of taxable or

tax-exempt debt to the member cities, or by any other method. The

agency shall set as an objective the extinguishment of the

agency's debt by September 1, 2000. In the event this objective

is not met, the agency shall provide detailed reasons to the

electric utility restructuring legislative oversight committee by

November 1, 2000, why the agency was not able to meet this

objective.

(g) The municipal power agency or its successor in interest may,

at its option, use the rate of return method for calculating its

transmission cost of service. If the rate of return method is

used, the return component for the transmission cost of service

revenue requirement shall be sufficient to meet the transmission

function's pro rata share of levelized debt service and debt

service coverage ratio (1.50) and other annual debt obligations;

provided, however, that the total levelized debt service may not

exceed the total debt service under the current payment schedule.

Any additional revenue generated by the methodology described in

this subsection shall be applied to reduce the agency's

outstanding indebtedness.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 40.060. NO POWER TO AMEND CERTIFICATES. Nothing in this

chapter empowers a municipal governing body or a body vested with

the power to manage and operate a municipally owned utility to

issue, amend, or rescind a certificate of public convenience and

necessity granted by the commission. This subsection does not

affect the ability of a municipal governing body or a body vested

with the power to manage and operate the municipally owned

utility to pass a resolution under Section 40.051(b).

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

SUBCHAPTER C. RIGHTS NOT AFFECTED

Sec. 40.101. INTERFERENCE WITH CONTRACT. (a) This subtitle may

not interfere with or abrogate the rights or obligations of

parties, including a retail or wholesale customer, to a contract

with a municipally owned utility or river authority.

(b) This subtitle may not interfere with or abrogate the rights

or obligations of a party under a contract or agreement

concerning certificated utility service areas.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 40.102. ACCESS TO WHOLESALE MARKET. Nothing in this

subtitle shall limit the access of municipally owned utilities to

the wholesale electric market.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 40.103. PROTECTION OF BONDHOLDERS. Nothing in this

subtitle or any rule adopted under this subtitle shall impair

contracts, covenants, or obligations between this state, river

authorities, municipalities, and the bondholders of revenue bonds

issued by the river authorities or municipalities.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 40.104. TAX-EXEMPT STATUS. Nothing in this subtitle may

impair the tax-exempt status of municipalities, electric

cooperatives, or river authorities, nor shall anything in this

subtitle compel any municipality, electric cooperative, or river

authority to use its facilities in a manner that violates any

contractual provisions, bond covenants, or other restrictions

applicable to facilities financed by tax-exempt debt.

Notwithstanding any other provision of law, the decision to

participate in customer choice by the adoption of a resolution in

accordance with Section 40.051(b) is irrevocable.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.



CHAPTER 41. ELECTRIC COOPERATIVES AND COMPETITION

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE B. ELECTRIC UTILITIES

CHAPTER 41. ELECTRIC COOPERATIVES AND COMPETITION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 41.001. APPLICABLE LAW. Notwithstanding any other

provision of law, except Sections 39.155, 39.157(e), 39.203,

39.903, and 39.904, this chapter governs the transition to and

the establishment of a fully competitive electric power industry

for electric cooperatives. Regarding the regulation of electric

cooperatives, this chapter shall control over any other provision

of this title, except for sections in which the term "electric

cooperative" is specifically used.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 41.002. DEFINITIONS. In this chapter:

(1) "Board of directors" means the board of directors of an

electric cooperative as described in Section 161.071.

(2) "Rate" includes any compensation, tariff, charge, fare,

toll, rental, or classification that is directly or indirectly

demanded, observed, charged, or collected by an electric

cooperative for any service, product, or commodity and any rule,

practice, or contract affecting the compensation, tariff, charge,

fare, toll, rental, or classification.

(3) "Stranded investment" means:

(A) the excess, if any, of the net book value of generation

assets over the market value of the generation assets; and

(B) any above market purchased power costs.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 41.003. SECURITIZATION. (a) Electric cooperatives may

adopt and use securitization provisions having the effect of the

provisions provided by Subchapter G, Chapter 39, to recover

through rates stranded costs at a recovery level deemed

appropriate by the board of directors up to 100 percent, under

rules and procedures that shall be established by the commission.

(b) The rules and procedures for securitization established

under Subsection (a) shall include rules and procedures for the

recovery of stranded costs under the terms of a rate order

adopted by the board of directors of the electric cooperative,

which rate order shall have the effect of a financing order.

(c) The rules and procedures established by the commission under

Subsection (b) shall include rules and procedures for the

issuance of transition bonds issued in a securitized financing

transaction. The issuance of any transition bonds issued in a

securitized financing transaction by an electric cooperative is

expressly authorized and shall be governed by the laws governing

the issuance of bonds or other obligations by the electric

cooperative. Findings made by the board of directors of an

electric cooperative in a rate order issued under the rules and

procedures described by this subsection shall be conclusive, and

any transition charges incorporated in the rate order to recover

the principal, interest, and all reasonable expenses associated

with any securitized financing transaction shall constitute

property rights, as described in Subchapter G, Chapter 39, and

shall otherwise conform in all material respects to the

transition charges provided by Subchapter G, Chapter 39.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 41.004. JURISDICTION OF COMMISSION. Except as specifically

provided otherwise in this chapter, the commission has

jurisdiction over electric cooperatives only as follows:

(1) to regulate wholesale transmission rates and service,

including terms of access, to the extent provided in Subchapter

A, Chapter 35;

(2) to regulate certification to the extent provided in Chapter

37;

(3) to establish a code of conduct as provided in Section

39.157(e) subject to Section 41.054;

(4) to establish terms and conditions, but not rates, for open

access to distribution facilities for electric cooperatives

providing customer choice, as provided in Section 39.203; and

(5) to require reports of electric cooperative operations only

to the extent necessary to:

(A) ensure the public safety;

(B) enable the commission to satisfy its responsibilities

relating to electric cooperatives under this chapter;

(C) enable the commission to determine the aggregate electric

load and energy requirements in the state and the resources

available to serve that load; or

(D) enable the commission to determine information relating to

market power as provided in Section 39.155.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 41.005. LIMITATION ON MUNICIPAL AUTHORITY. Notwithstanding

any other provision of this title, a municipality may not

directly or indirectly regulate the rates, operations, and

services of an electric cooperative, except, with respect to

operations, to the extent necessary to protect the public health,

safety, or welfare. This section does not prohibit a municipality

from making a lawful charge for the use of public rights-of-way

within the municipality as provided by Section 182.025, Tax Code,

and Section 33.008. An electric cooperative shall be an electric

utility for purposes of Section 182.025, Tax Code, and Section

33.008.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

SUBCHAPTER B. ELECTRIC COOPERATIVE UTILITY CHOICE

Sec. 41.051. BOARD DECISION. (a) The board of directors has

the discretion to decide when or if the electric cooperative will

provide customer choice.

(b) Electric cooperatives that choose to participate in customer

choice may do so at any time on or after January 1, 2002, by

adoption of an appropriate resolution of the board of directors.

The decision to participate in customer choice by the adoption of

a resolution may be revoked only if no customer has opted for

choice within four years of the resolution's adoption. An

electric cooperative may initiate a customer choice pilot project

at any time.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 41.052. ELECTRIC COOPERATIVES NOT OFFERING CUSTOMER CHOICE.

(a) An electric cooperative that chooses not to participate in

customer choice may not offer electric energy at unregulated

prices directly to retail customers outside its certificated

retail service area.

(b) An electric cooperative under Subsection (a) retains the

right to offer and provide a full range of customer service and

pricing programs to the customers within its certificated retail

service area and to purchase and sell electric energy at

wholesale without geographic restriction.

(c) A generation and transmission electric cooperative may offer

electric energy at unregulated prices directly to retail

customers outside of its parent electric cooperatives'

certificated service areas only if a majority of the parent

electric cooperatives of the generation and transmission electric

cooperative have chosen to offer customer choice.

(d) A subsidiary of an electric cooperative may not provide

electric energy at unregulated prices outside of its parent

electric cooperative's certificated retail service area unless

the electric cooperative offers customer choice inside its

certificated retail service area.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 41.053. RETAIL CUSTOMER RIGHT OF CHOICE. (a) If an

electric cooperative chooses to participate in customer choice,

after that choice, all retail customers within the certificated

service area of the electric cooperative shall have the right of

customer choice, and the electric cooperative shall provide

nondiscriminatory open access for retail service.

(b) Notwithstanding Section 39.107, the metering function may

not be deemed a competitive service for customers of the electric

cooperative within that service area and may, at the option of

the electric cooperative, continue to be offered by the electric

cooperative as sole provider.

(c) On its initiation of customer choice, an electric

cooperative shall designate itself or another entity as the

provider of last resort for retail customers within the electric

cooperative's certificated service area and shall fulfill the

role of default provider of last resort in the event no other

entity is available to act in that capacity.

(d) If a retail electric provider fails to serve a customer

described in Subsection (c), on request by the customer, the

provider of last resort shall offer the customer the standard

retail service package for the appropriate customer class, with

no interruption of service, at a fixed, nondiscountable rate that

is at least sufficient to cover the reasonable costs of providing

that service, as approved by the board of directors.

(e) The board of directors may establish the procedures and

criteria for designating the provider of last resort and may

redesignate the provider of last resort according to a schedule

it considers appropriate.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 41.054. SERVICE OUTSIDE CERTIFICATED AREA. (a)

Notwithstanding any provisions of Chapter 161:

(1) an electric cooperative participating in customer choice

shall have the right to offer electric energy and related

services at unregulated prices directly to retail customers who

have customer choice without regard to geographic location; and

(2) any person, without restriction, except as may be provided

in the electric cooperative's articles of incorporation and

bylaws, may be a member of an electric cooperative.

(b) In providing service under Subsection (a) to retail

customers outside its certificated service area as that area

exists on the date of adoption of customer choice, an electric

cooperative becomes subject to commission jurisdiction as to the

commission's rules establishing a code of conduct regulating

anticompetitive practices under Section 39.157(e), except to the

extent those rules conflict with this chapter.

(c) For electric cooperatives participating in customer choice,

the commission shall have jurisdiction to establish terms and

conditions, but not rates, for access by other electric providers

to the electric cooperative's distribution facilities.

(d) Notwithstanding Subsections (b) and (c), the commission

shall make accommodation in the code of conduct for specific

legal requirements imposed by state or federal law applicable to

electric cooperatives. The commission shall accommodate the

organizational structures of electric cooperatives and may not

prohibit an electric cooperative and any related entity from

sharing officers, directors, or employees.

(e) The commission does not have jurisdiction to require the

unbundling of services or functions of, or to regulate the

recovery of stranded investment of, an electric cooperative or,

except as provided by this section, jurisdiction with respect to

the rates, terms, and conditions of service for retail customers

of an electric cooperative within the electric cooperative's

certificated service area.

(f) An electric cooperative shall maintain separate books and

records of its operations and the operations of any subsidiary

and shall ensure that the rates charged for provision of electric

service do not include any costs of its subsidiary or any other

costs not related to the provision of electric service.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 41.055. JURISDICTION OF BOARD OF DIRECTORS. A board of

directors has exclusive jurisdiction to:

(1) set all terms of access, conditions, and rates applicable to

services provided by the electric cooperative, except as provided

by Sections 41.054 and 41.056, including nondiscriminatory and

comparable rates for distribution but excluding wholesale

transmission rates, terms of access, and conditions for wholesale

transmission service set by the commission under Subchapter A,

Chapter 35, provided that the rates for distribution established

by the electric cooperative shall be comparable to the

distribution rates that apply to the electric cooperative and its

subsidiaries;

(2) determine whether to unbundle any energy-related activities

and, if the board of directors chooses to unbundle, whether to do

so structurally or functionally;

(3) reasonably determine the amount of the electric

cooperative's stranded investment;

(4) establish nondiscriminatory transition charges reasonably

designed to recover the stranded investment over an appropriate

period of time;

(5) determine the extent to which the electric cooperative will

provide various customer services, including nonelectric

services, or accept the services from other providers;

(6) manage and operate the electric cooperative's utility

systems, including exercise of control over resource acquisition

and any related expansion programs;

(7) establish and enforce service quality standards, reliability

standards, and consumer safeguards designed to protect retail

electric customers;

(8) determine whether a base rate reduction is appropriate for

the electric cooperative;

(9) determine any other utility matters that the board of

directors believes should be included;

(10) sell electric energy and capacity at wholesale, regardless

of whether the electric cooperative participates in customer

choice;

(11) determine the extent to which the electric cooperative

offers energy efficiency programs and how the programs are

administered by the electric cooperative; and

(12) make any other decisions affecting the electric

cooperative's method of conducting business that are not

inconsistent with the provisions of this chapter.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

939, Sec. 28, eff. September 1, 2007.

Sec. 41.056. ANTICOMPETITIVE ACTIONS. (a) If, after notice and

hearing, the commission finds that an electric cooperative

providing customer choice has engaged in anticompetitive behavior

by not providing other retail electric providers with

nondiscriminatory terms and conditions of access to distribution

facilities or customers within the electric cooperative's

certificated service area that are comparable to the electric

cooperative's and its subsidiaries' terms and conditions of

access to distribution facilities or customers, the commission

shall notify the electric cooperative.

(b) The electric cooperative shall have three months to cure the

anticompetitive or noncompliant behavior described in Subsection

(a). If the behavior is not fully remedied within that time, the

commission may prohibit the electric cooperative or its

subsidiary from providing retail service outside its certificated

retail service area until the behavior is remedied.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 41.057. BILLING. (a) An electric cooperative that opts

for customer choice may continue to bill directly electric

customers located in its certificated service area for all

transmission and distribution services. The electric cooperative

may also bill directly for generation and customer services

provided by the electric cooperative or its subsidiaries to those

customers.

(b) A customer served by an electric cooperative for

transmission and distribution services and by a retail electric

provider for retail service has the option of being billed

directly by each service provider or receiving a single bill for

distribution, transmission, and generation services from the

electric cooperative.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 41.058. TARIFFS FOR OPEN ACCESS. An electric cooperative

that owns or operates transmission and distribution facilities

shall file tariffs implementing the open access rules established

by the commission under Section 39.203 with the appropriate

regulatory authorities having jurisdiction over the transmission

and distribution service of the electric cooperative before the

90th day preceding the date the electric cooperative offers

customer choice.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 41.059. NO POWER TO AMEND CERTIFICATES. Nothing in this

chapter empowers a board of directors to issue, amend, or rescind

a certificate of public convenience and necessity granted by the

commission.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 41.060. CUSTOMER SERVICE INFORMATION. (a) The commission

shall keep information submitted by customers and retail electric

providers pertaining to the provision of electric service by

electric cooperatives.

(b) The commission shall notify the appropriate electric

cooperative of information submitted by a customer or retail

electric provider, and the electric cooperative shall respond to

the customer or retail electric provider. The electric

cooperative shall notify the commission of its response.

(c) The commission shall prepare a report for the Sunset

Advisory Commission that includes information submitted and

responses by electric cooperatives in accordance with the Sunset

Advisory Commission's schedule for reviewing the commission.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 41.061. RETAIL RATE CHANGES BY ELECTRIC COOPERATIVES. (a)

This section shall apply to retail rates of an electric

cooperative that has not adopted customer choice and to the

retail delivery rates of an electric cooperative that has adopted

customer choice. This section may not apply to rates for:

(1) sales of electric energy by an electric cooperative that has

adopted customer choice; or

(2) wholesale sales of electric energy.

(b) An electric cooperative may change its rates by:

(1) adopting a resolution approving the proposed change;

(2) mailing notice of the proposed change to each affected

customer whose rate would be increased by the proposed change at

least 30 days before implementation of the proposed change, which

notice may be included in a monthly billing; and

(3) holding a meeting to discuss the proposed rate changes with

affected customers, if any change is expected to increase total

system annual revenues by more than $100,000 or one percent,

whichever is greater.

(c) An electric cooperative may implement the proposed rates on

completion of the requirements under Subsection (b), and those

rates shall remain in effect until changed by the electric

cooperative as provided by this section or, for rates other than

retail delivery rates, until this section is no longer applicable

because the electric cooperative adopts customer choice.

(d) The electric cooperative may reconsider a rate change at any

time and adjust the rate by board resolution without additional

notice or meeting of customers if the rate as adjusted is not

expected to increase the revenues from a customer class. However,

if notice is given to a customer class that would receive an

increase as a result of the adjustment, then the rates for the

customer class may be increased without additional meeting of the

customers. A customer may petition to appeal within the time

provided in Subsection (f).

(e) Retail rates set by an electric cooperative that has not

adopted customer choice and retail delivery rates set by an

electric cooperative that has adopted customer choice shall be

just and reasonable, not unreasonably preferential, prejudicial,

or discriminatory; provided, however, if the customer agrees, an

electric cooperative may charge a market-based rate to customers

who have energy supply options if rates are not increased for

other customers as a result.

(f) A customer of the electric cooperative who is adversely

affected by a rate setting resolution of the electric cooperative

is entitled to judicial review. A person initiates judicial

review by filing a petition in the district court of Travis

County not later than the 90th day after the resolution is

implemented.

(g) The resolution of the electric cooperative setting rates, as

it may have been amended as described in Subsection (d), shall be

presumed valid, and the burden of showing that the resolution is

invalid rests on the persons challenging the resolution. A court

reviewing a change of a rate or rates by an electric cooperative

may consider any relevant factor including the cost of providing

service.

(h) If the court finds that the electric cooperative's

resolution setting rates violates the standards contained in

Subsection (e), or that the electric cooperative's rate violates

Subsection (e), the court shall enter an order:

(1) stating the specific basis for its determination that the

rates set in the electric cooperative's resolution violate

Subsection (e); and

(2) directing the electric cooperative to:

(A) set, within 60 days, revised retail rates that do not

violate the standards of Subsection (e); and

(B) refund or credit against future bills, at the electric

cooperative's option, revenues collected under the rate found to

violate the standards of Subsection (e) that exceed the revenues

that would have been collected under the revised rates. The

refund or credit shall be made over a period of not more than 12

months, as determined by the court.

(i) The court may not enter an order delaying or prohibiting

implementation of a rate change or set revised rates either for

the period the challenged resolution was in effect or

prospectively.

(j) A person having obtained an order of the court requiring an

electric cooperative to set revised retail rates pursuant to

Subsection (h)(2)(A) may, once the order is no longer subject to

appeal, initiate an original proceeding in the district court of

Travis County either to:

(1) seek enforcement of the court's order by writ of mandamus if

the electric cooperative has failed to adopt a resolution

approving revised rates within the time prescribed; or

(2) seek judicial review of the electric cooperative's most

current resolution setting rates as provided in this section, if

the electric cooperative has set revised rates pursuant to the

order of the court within the time prescribed. In the event of

such enforcement proceeding or judicial review the court may, in

addition to the other remedies provided for in this section,

award reasonable costs, including reasonable attorney's fees, to

the party prevailing on the case as a whole. Additionally, if the

court finds that either party has acted in bad faith solely for

the purpose of perpetuating the rate dispute between the parties,

the court may impose sanctions on the offending party in

accordance with the provisions of Subsections (b), (c), and (e),

Section 10.004, Civil Practice and Remedies Code.

(k) An electric cooperative that has not adopted customer choice

and that has not changed each of its nonresidential rates since

January 1, 1999, shall, on or before May 1, 2002, adopt a

resolution setting rates. The resolution shall be subject to

judicial review as provided in this section whether or not any

rate is changed. In the event the electric cooperative fails to

adopt a resolution setting rates pursuant to this subsection, a

customer may petition for judicial review of the electric

cooperative's rates. A person initiates judicial review by filing

a petition in the district court of Travis County not later than

November 1, 2002.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 41.062. ALLOCATION OF STRANDED INVESTMENT. Any competition

transition charge shall be allocated among retail customer

classes based on the relevant customer class characteristics as

of the end of the electric cooperative's most recent fiscal year

before implementation of customer choice, in accordance with the

methodology used to allocate the costs of the underlying assets

or expenses in the electric cooperative's most recent cost of

service study certified by a professional engineer or certified

public accountant or approved by the commission. In multiply

certificated areas, a retail customer may not avoid stranded cost

recovery charges by switching to another electric cooperative, an

electric utility, or a municipally owned utility.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

SUBCHAPTER C. RIGHTS NOT AFFECTED

Sec. 41.101. INTERFERENCE WITH CONTRACT. (a) This subtitle may

not interfere with or abrogate the rights or obligations of

parties, including a retail or wholesale customer, to a contract

with an electric cooperative or its subsidiary.

(b) No provision of this subtitle may interfere with or be

deemed to abrogate the rights or obligations of a party under a

contract or an agreement concerning certificated service areas.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 41.102. ACCESS TO WHOLESALE MARKET. Nothing in this

subtitle shall limit the access of an electric cooperative or its

subsidiary, either on its own behalf or on behalf of its

customers, to the wholesale electric market.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 41.103. PROTECTION OF BONDHOLDERS. Nothing in this

subtitle or any rule adopted under this subtitle shall impair

contracts, covenants, or obligations between an electric

cooperative and its lenders and holders of bonds issued on behalf

of or by the electric cooperative.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.

Sec. 41.104. TAX-EXEMPT STATUS. Nothing in this subtitle may

impair the tax-exempt status of electric cooperatives, nor shall

anything in this subtitle compel any electric cooperative to use

its facilities in a manner that violates any contractual

provisions, bond covenants, or other restrictions applicable to

facilities financed by tax-exempt or federally insured or

guaranteed debt.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 39, eff. Sept. 1,

1999.



CHAPTER 43. USE OF ELECTRIC DELIVERY SYSTEM FOR ACCESS TO BROADBAND AND OTHER ENHANCED SERVICES, INCLUDING COMMUNICATIONS

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE B. ELECTRIC UTILITIES

CHAPTER 43. USE OF ELECTRIC DELIVERY SYSTEM FOR ACCESS TO

BROADBAND AND OTHER ENHANCED SERVICES, INCLUDING COMMUNICATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 43.001. LEGISLATIVE FINDINGS. (a) The legislature finds

that broadband over power lines, also known as BPL, is an

emerging technology platform that offers a means of providing

broadband services to reach homes and businesses. BPL services

can also be used to enhance existing electric delivery systems,

which can result in improved service and reliability for electric

customers.

(b) The legislature finds that access to quality, high speed

broadband services is important to this state. BPL deployment in

Texas has the potential to extend broadband service to customers

where broadband access is currently not available and may provide

an additional option for existing broadband consumers in Texas,

resulting in a more competitive market for broadband services.

The legislature further finds that BPL development in Texas is

fully dependent upon the participation of electric utilities in

this state that own and operate power lines and related

facilities that are necessary for the construction of BPL systems

and the provision of BPL services.

(c) Consistent with the goal of increasing options for

telecommunications in this state, the legislature finds that it

is in the public interest to encourage the deployment of BPL by

permitting affiliates of the electric utility, or permitting

unaffiliated entities, to own or operate all or a portion of such

BPL systems. The purpose of this chapter is to provide the

appropriate framework to support the deployment of BPL.

(d) The legislature finds that an electric utility may choose to

implement BPL under the procedures set forth in this chapter, but

is not required to do so. The electric utility shall have the

right to decide, in its sole discretion, whether to implement BPL

and may not be penalized for deciding to implement or not to

implement BPL.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 2, eff. September 7, 2005.

Sec. 43.002. APPLICABILITY. (a) This chapter applies to an

electric utility whether or not the electric utility is offering

customer choice under Chapter 39.

(b) If there is a conflict between the specific provisions of

this chapter and any other provisions of this title, the

provisions of this chapter control.

(c) No provision of this title shall impose an obligation on an

electric utility to implement BPL, to provide broadband services,

or to allow others to install BPL facilities or use the electric

utility's facilities for the provision of broadband services.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 2, eff. September 7, 2005.

Sec. 43.003. DEFINITIONS. In this chapter:

(1) "BPL," "broadband over power lines," and "BPL services" mean

the provision of broadband services over electric power lines and

related facilities, whether above ground or in underground

conduit.

(2) "BPL access" means the ability to access broadband services

via a BPL operator or BPL Internet service provider.

(3) "BPL operator" means an entity that owns or operates a BPL

system on the electric power lines and related facilities of an

electric utility.

(4) "BPL Internet service provider" and "BPL ISP" mean an entity

that provides Internet services to others on a wholesale basis or

to end-use customers on a retail basis.

(5) "BPL system" means the materials, equipment, and other

facilities installed on electric utility property to facilitate

the provision of BPL services.

(6) "BPL electric utility applications" means services and

technologies that are used and useful and designed to improve the

operational performance and service reliability of an electric

utility including, but not limited to, automated meter reading,

real time system monitoring and meter control, remote service

control, outage detection and restoration, predictive maintenance

and diagnostics, and monitoring and enhancement of power quality.

(7) "Electric delivery system" means the power lines and related

transmission and distribution facilities used by an electric

utility to deliver electric energy.

(8) "Electric utility" shall include an electric utility and a

transmission and distribution utility as defined in Section

31.002(6) or (19).

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 2, eff. September 7, 2005.

SUBCHAPTER B. DEVELOPMENT OF BPL SYSTEMS

Sec. 43.051. AUTHORIZATION FOR BPL SYSTEM. An affiliate of an

electric utility or a person unaffiliated with an electric

utility may own, construct, maintain, and operate a BPL system

and provide BPL services on an electric utility's electric

delivery system consistent with the requirements of this chapter.

Nothing in this chapter shall prohibit an entity defined in

Section 11.003(9) from providing BPL service or owning and

operating a BPL system. Nothing in this chapter shall prohibit

an electric utility from providing construction or maintenance

services to a BPL operator or BPL ISP provided that the costs of

these services are properly accounted for between the electric

utility and the BPL operator or BPL ISP.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 2, eff. September 7, 2005.

Sec. 43.052. OWNERSHIP AND OPERATION OF BPL SYSTEM. (a) An

electric utility may elect to:

(1) allow an affiliate to own or operate a BPL system on the

utility's electric delivery system;

(2) allow an unaffiliated entity to own or operate a BPL system

on the electric utility's electric delivery system; or

(3) allow an affiliate or unaffiliated entity to provide

Internet service over a BPL system.

(b) The BPL operator and the electric utility shall determine

what BPL Internet service providers may have access to broadband

capacity on the BPL system.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 2, eff. September 7, 2005.

Sec. 43.053. FEES AND CHARGES. (a) An electric utility that

allows an affiliate or an unaffiliated entity to own a BPL system

on the electric utility's electric delivery system shall charge

the owner of the BPL system for the use of the electric utility's

electric delivery system.

(b) An electric utility may pay a BPL owner, a BPL operator, or

a BPL ISP for the use of the BPL system required to operate BPL

utility applications.

(c) If all or part of a BPL system is installed on poles or

other structures of a telecommunications utility as that term is

defined in Section 51.002, the owner of the BPL system shall be

required to pay the telecommunications utility an annual fee

consistent with the usual and customary charges for access to the

space occupied by that portion of the BPL system so installed.

(d) Notwithstanding Subsections (a)-(c):

(1) an electric utility may not charge an affiliate under this

section an amount less than the electric utility would charge an

unaffiliated entity for the same item or class of items;

(2) an electric utility may not pay an affiliate under this

section an amount more than the affiliate would charge an

unaffiliated entity for the same item or class of items; and

(3) an electric utility or an affiliate of an electric utility

may not discriminate against a retail electric provider that is

not affiliated with the utility in the terms or availability of

BPL services.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 2, eff. September 7, 2005.

Sec. 43.054. NO ADDITIONAL EASEMENTS OR CONSIDERATION REQUIRED.

Because BPL systems provide benefits to electric delivery

systems, the installation of a BPL system on an electric delivery

system shall not require the electric utility or the owner of the

BPL system or an entity defined in Section 11.003(9) to obtain or

expand easements or other rights-of-way for the BPL system or to

give additional consideration as a result of the installation or

the operation of a BPL system. For purposes of this section,

installation of a BPL system shall be deemed to be consistent

with installation of an electric delivery system.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 2, eff. September 7, 2005.

Sec. 43.055. RELIABILITY OF ELECTRIC SYSTEMS MAINTAINED. An

electric utility that allows the installation and operation of a

BPL system on its electric delivery system shall employ all

reasonable measures to ensure that the operation of the BPL

system does not interfere with or diminish the reliability of the

utility's electric delivery system. Should a disruption in the

provision of electric service occur, the electric utility shall

be governed by the terms and conditions of the retail electric

delivery service tariff. At all times, the provision of

broadband services shall be secondary to the reliable provision

of electric delivery services.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 2, eff. September 7, 2005.

SUBCHAPTER C. IMPLEMENTATION OF BPL SYSTEM BY

ELECTRIC UTILITY

Sec. 43.101. PARTICIPATION BY ELECTRIC UTILITY. (a) An

electric utility, through an affiliate or through an unaffiliated

entity, may elect to install and operate a BPL system on some or

all of its electric delivery system in any part or all of its

certificated service area.

(b) The installation, operation, and use of a BPL system and the

provision of BPL services shall not be regulated by any state

agency, a municipality, or local government other than as

provided for in this chapter.

(c) The commission or a state or local government or a

regulatory or quasi-governmental or a quasi-regulatory authority

may not:

(1) require an electric utility, either through an affiliate or

an unaffiliated entity, to install a BPL system on its power

lines or offer BPL services in all or any part of the electric

utility's certificated service area;

(2) require an electric utility to allow others to install a BPL

system on the utility's electric delivery system in any part or

all of the electric utility's certificated service area; or

(3) prohibit an electric utility from having an affiliate or

unaffiliated entity install a BPL system or offering BPL services

in any part or all of the electric utility's certificated service

area.

(d) If a municipality or local government is already collecting

a charge or fee from the electric utility for the use of the

public rights-of-way for the delivery of electricity to retail

electric customers, the municipality or local government is

prohibited from requiring a franchise or an amendment to a

franchise or from requiring a charge, fee, or tax from any entity

for use of the public rights-of-way for a BPL system.

(e) The state or a municipality may impose a charge on the

provision of BPL services, but the charge may not be greater than

the lowest charge that the state or municipality imposes on other

providers of broadband services for use of the public

rights-of-way in its respective jurisdiction.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 2, eff. September 7, 2005.

Sec. 43.102. COST RECOVERY FOR DEPLOYMENT OF BPL AND UTILITY

APPLICATIONS. (a) Where an electric utility permits the

installation of a BPL system on its electric delivery system

under Section 43.052(a), the electric utility's investment in

that BPL system to directly support the BPL electric utility

applications and other BPL services consumed by the electric

utility that are used and useful in providing electric utility

service shall be eligible for inclusion in the electric utility's

invested capital, and any fees or operating expenses that are

reasonable and necessary shall be eligible for inclusion as

operating expenses for purposes of any proceeding under Chapter

36. The invested capital and expenses described in this section

must be allocated to the customer classes directly receiving the

services.

(b) In any proceeding under Chapter 36, just and reasonable

charges for the use of the electric utility's electric delivery

system by a BPL owner or operator shall be limited to the usual

and customary pole attachment charges paid to the electric

utility for comparable space by cable television operators.

(c) The revenues of an affiliated BPL operator or an affiliated

BPL ISP shall not be deemed the revenues of an electric utility

for purposes of setting rates under Chapter 36.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 2, eff. September 7, 2005.

SUBCHAPTER D. MISCELLANEOUS PROVISIONS

Sec. 43.151. AFFILIATES OF ELECTRIC UTILITY. (a) Subject to

the limitations of this chapter, an electric utility may have a

full or partial ownership interest in a BPL operator or a BPL

ISP. Whether a BPL operator or a BPL ISP is an affiliate of the

electric utility shall be determined under Section 11.003(2) or

Section 11.006.

(b) Neither a BPL operator nor a BPL ISP shall be considered a

"competitive affiliate" of an electric utility as that term is

defined in Section 39.157.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 2, eff. September 7, 2005.

Sec. 43.152. COMPLIANCE WITH FEDERAL LAW. BPL operators shall

comply with all applicable federal laws, including those

protecting licensed spectrum users from interference by BPL

systems. The operator of a radio frequency device shall be

required to cease operating the device upon notification by a

Federal Communications Commission or Public Utilities Commission

representative that the device is causing harmful interference.

Operation shall not resume until the condition causing the

harmful interference has been corrected.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 2, eff. September 7, 2005.



CHAPTER 51. GENERAL PROVISIONS

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE C. TELECOMMUNICATIONS UTILITIES

CHAPTER 51. GENERAL PROVISIONS

Sec. 51.001. POLICY. (a) Significant changes have occurred in

telecommunications since the law from which this title is derived

was originally adopted. To encourage and accelerate the

development of a competitive and advanced telecommunications

environment and infrastructure, new rules, policies, and

principles must be formulated and applied to protect the public

interest. Changes in technology and market structure have

increased the need for minimum standards of service quality,

customer service, and fair business practices to ensure

high-quality service to customers and a healthy marketplace where

competition is permitted by law. It is the purpose of this

subtitle to grant the commission authority to make and enforce

rules necessary to protect customers of telecommunications

services consistent with the public interest.

(b) It is the policy of this state to:

(1) promote diversity of telecommunications providers and

interconnectivity;

(2) encourage a fully competitive telecommunications

marketplace; and

(3) maintain a wide availability of high quality, interoperable,

standards-based telecommunications services at affordable rates.

(c) The policy goals described by Subsection (b) are best

achieved by legislation that modernizes telecommunications

regulation by:

(1) guaranteeing the affordability of basic telephone service in

a competitively neutral manner; and

(2) fostering free market competition in the telecommunications

industry.

(d) The technological advancements, advanced telecommunications

infrastructure, and increased customer choices for

telecommunications services generated by a truly competitive

market play a critical role in Texas' economic future by raising

living standards for Texans through:

(1) enhanced economic development; and

(2) improved delivery of education, health, and other public and

private services.

(e) The strength of competitive forces varies widely between

markets, products, and services. It is the policy of this state

to require the commission to take action necessary to enhance

competition by adjusting regulation to match the degree of

competition in the marketplace to:

(1) reduce the cost and burden of regulation; and

(2) protect markets that are not competitive.

(f) It is the policy of this state to ensure that high quality

telecommunications services are available, accessible, and usable

by an individual with a disability, unless making the services

available, accessible, or usable would:

(1) result in an undue burden, including unreasonable cost or

technical infeasibility; or

(2) have an adverse competitive effect.

(g) It is the policy of this state to ensure that customers in

all regions of this state, including low-income customers and

customers in rural and high cost areas, have access to

telecommunications and information services, including

interexchange services, cable services, wireless services, and

advanced telecommunications and information services, that are

reasonably comparable to those services provided in urban areas

and that are available at prices that are reasonably comparable

to prices charged for similar services in urban areas. Not later

than November 1, 1999, the commission shall begin a review and

evaluation of the availability and the pricing of

telecommunications and information services, including

interexchange services, cable services, wireless services, and

advanced telecommunications and information services, in rural

and high cost areas, as well as the convergence of

telecommunications services. The commission shall file a report

with the legislature not later than January 1, 2001. The report

must include the commission's recommendations on the issues

reviewed and evaluated.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 4, eff. Sept. 1,

1999.

Sec. 51.002. DEFINITIONS. In this subtitle:

(1) "Basic local telecommunications service" means:

(A) flat rate residential and business local exchange telephone

service, including primary directory listings;

(B) tone dialing service;

(C) access to operator services;

(D) access to directory assistance services;

(E) access to 911 service provided by a local authority or dual

party relay service;

(F) the ability to report service problems seven days a week;

(G) lifeline and tel-assistance services; and

(H) any other service the commission determines after a hearing

is a basic local telecommunications service.

(2) "Dominant carrier" means a provider of a communication

service provided wholly or partly over a telephone system who the

commission determines has sufficient market power in a

telecommunications market to control prices for that service in

that market in a manner adverse to the public interest. The term

includes a provider who provided local exchange telephone service

within a certificated exchange area on September 1, 1995, as to

that service and as to any other service for which a competitive

alternative is not available in a particular geographic market.

In addition, with respect to:

(A) intraLATA long distance message telecommunications service

originated by dialing the access code "1-plus," the term includes

a provider of local exchange telephone service in a certificated

exchange area for whom the use of that access code for the

origination of "1-plus" intraLATA calls in the exchange area is

exclusive; and

(B) interexchange services, the term does not include an

interexchange carrier that is not a certificated local exchange

company.

(3) "Incumbent local exchange company" means a local exchange

company that has a certificate of convenience and necessity on

September 1, 1995.

(4) "Local exchange company" means a telecommunications utility

that has a certificate of convenience and necessity or a

certificate of operating authority to provide in this state:

(A) local exchange telephone service;

(B) basic local telecommunications service; or

(C) switched access service.

(5) "Local exchange telephone service" means telecommunications

service provided within an exchange to establish connections

between customer premises within the exchange, including

connections between a customer premises and a long distance

provider serving the exchange. The term includes tone dialing

service, service connection charges, and directory assistance

services offered in connection with basic local

telecommunications service and interconnection with other service

providers. The term does not include the following services,

whether offered on an intraexchange or interexchange basis:

(A) central office based PBX-type services for systems of 75

stations or more;

(B) billing and collection services;

(C) high-speed private line services of 1.544 megabits or

greater;

(D) customized services;

(E) private line or virtual private line services;

(F) resold or shared local exchange telephone services if

permitted by tariff;

(G) dark fiber services;

(H) non-voice data transmission service offered as a separate

service and not as a component of basic local telecommunications

service;

(I) dedicated or virtually dedicated access services; or

(J) any other service the commission determines is not a "local

exchange telephone service."

(6) "Long run incremental cost" has the meaning assigned by 16

T.A.C. Section 23.91 or its successor.

(7) "Pricing flexibility" includes:

(A) customer specific contracts;

(B) packaging of services;

(C) volume, term, and discount pricing;

(D) zone density pricing, with a zone to be defined as an

exchange; and

(E) other promotional pricing.

(8) "Public utility" or "utility" means a person or river

authority that owns or operates for compensation in this state

equipment or facilities to convey, transmit, or receive

communications over a telephone system as a dominant carrier. The

term includes a lessee, trustee, or receiver of any of those

entities, or a combination of those entities. The term does not

include a municipal corporation. A person is not a public utility

solely because the person:

(A) furnishes or furnishes and maintains a private system;

(B) manufactures, distributes, installs, or maintains customer

premise communications equipment and accessories; or

(C) furnishes a telecommunications service or commodity only to

itself, its employees, or its tenants as an incident of

employment or tenancy, if that service or commodity is not resold

to or used by others.

(9) "Separation" means the division of plant, revenues,

expenses, taxes, and reserves applicable to exchange or local

service if these items are used in common to provide public

utility service to both local exchange telephone service and

other service, such as interstate or intrastate toll service.

(10) "Telecommunications provider":

(A) means:

(i) a certificated telecommunications utility;

(ii) a shared tenant service provider;

(iii) a nondominant carrier of telecommunications services;

(iv) a provider of commercial mobile service as defined by

Section 332(d), Communications Act of 1934 (47 U.S.C. Section 151

et seq.), Federal Communications Commission rules, and the

Omnibus Budget Reconciliation Act of 1993 (Public Law 103-66),

except that the term does not include these entities for the

purposes of Chapter 17, 55, or 64;

(v) a telecommunications entity that provides central office

based PBX-type sharing or resale arrangements;

(vi) an interexchange telecommunications carrier;

(vii) a specialized common carrier;

(viii) a reseller of communications;

(ix) a provider of operator services;

(x) a provider of customer-owned pay telephone service; or

(xi) a person or entity determined by the commission to provide

telecommunications services to customers in this state; and

(B) does not mean:

(i) a provider of enhanced or information services, or another

user of telecommunications services, who does not also provide

telecommunications services; or

(ii) a state agency or state institution of higher education, or

a service provided by a state agency or state institution of

higher education.

(11) "Telecommunications utility" means:

(A) a public utility;

(B) an interexchange telecommunications carrier, including a

reseller of interexchange telecommunications services;

(C) a specialized communications common carrier;

(D) a reseller of communications;

(E) a communications carrier who conveys, transmits, or receives

communications wholly or partly over a telephone system;

(F) a provider of operator services as defined by Section

55.081, unless the provider is a subscriber to customer-owned pay

telephone service; and

(G) a separated affiliate or an electronic publishing joint

venture as defined in Chapter 63.

(12) "Tier 1 local exchange company" has the meaning assigned by

the Federal Communications Commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 5, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1579, Sec. 4, eff. Aug. 30, 1999;

Acts 2001, 77th Leg., ch. 651, Sec. 5, eff. Sept. 1, 2001.

Sec. 51.003. APPLICABILITY. Except as otherwise expressly

provided by this title, this title does not apply to:

(1) a company that as its only form of business:

(A) is a telecommunications manager; or

(B) administers central office based or customer based PBX-type

sharing/resale arrangements;

(2) telegraph services;

(3) television or radio stations;

(4) community antenna television services; or

(5) a provider of commercial mobile service as defined by

Section 332(d), Communications Act of 1934 (47 U.S.C. Section 151

et seq.), Federal Communications Commission rules, and the

Omnibus Budget Reconciliation Act of 1993 (Public Law 103-66),

other than conventional rural radio-telephone services provided

by a wire-line telephone company under the Public Mobile Service

rules of the Federal Communications Commission (47 C.F.R. Part

22).

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 51.004. PRICING FLEXIBILITY. (a) A discount or other form

of pricing flexibility may not be:

(1) unreasonably preferential, prejudicial, or discriminatory;

or

(2) predatory or anticompetitive.

(b) This title does not prohibit a volume discount or other

discount based on a reasonable business purpose. A price that is

set at or above the long run incremental cost of a service is

presumed not to be a predatory price.

(c) This title allows an offer based on a reasonable business

purpose, including an offer made at any time to a selected

customer or a group of customers in response to a competitor's

offer or a former customer's acceptance of a competitor's offer

if the price of the offer meets the requirements of Section

52.0584, 58.063, or 59.031.

(d) An offer made under Subsection (c) must be made in

compliance with Chapter 304, Business & Commerce Code.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 6, eff. Sept. 1,

1999; Acts 2003, 78th Leg., ch. 32, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 2.39, eff. April 1, 2009.

Sec. 51.005. ASSISTANCE TO MUNICIPALITY. On request of a

municipality, the commission may advise and assist the

municipality with respect to a question or proceeding arising

under this title. Assistance provided by the commission may

include aid to a municipality on a matter pending before the

commission or a court, such as making a staff member available as

a witness or otherwise providing evidence to the municipality.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 51.006. MUNICIPAL PARTICIPATION IN RATEMAKING PROCEEDINGS.

(a) The governing body of a municipality participating in a

ratemaking proceeding may engage rate consultants, accountants,

auditors, attorneys, and engineers to:

(1) conduct investigations, present evidence, and advise and

represent the governing body; and

(2) assist the governing body with litigation before the

commission or a court.

(b) The public utility in the ratemaking proceeding shall

reimburse the governing body of the municipality for the

reasonable cost of the services of a person engaged under

Subsection (a) to the extent the commission determines is

reasonable.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 51.007. MUNICIPAL STANDING IN CERTAIN CASES. (a) A

municipality has standing in each case before the commission that

relates to a utility providing service in the municipality.

(b) A municipality's standing is subject to the right of the

commission to:

(1) determine standing in a case involving a retail service area

dispute that involves two or more utilities; and

(2) consolidate municipalities on an issue of common interest.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 51.008. JUDICIAL REVIEW. A municipality is entitled to

judicial review of a commission order relating to a utility

providing services in the municipality as provided by Section

15.001.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 51.009. MUNICIPAL FEES. (a) Nothing in this title,

including Section 53.201, may be construed as in any way limiting

the right of a public utility to pass through a municipal fee,

including an increase in a municipal fee.

(b) A public utility that traditionally passes through municipal

fees shall promptly pass through any municipal fee reduction.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 51.010. COMMISSION INVESTIGATION OF SALE, MERGER, OR

CERTAIN OTHER ACTIONS. (a) The commission, not later than the

180th day after the date a public utility reports to the

commission under Section 14.101, shall complete an investigation

under that section and enter a final order.

(b) If a final order is not entered as required by Subsection

(a), the commission is considered to have determined that the

action taken by the public utility is consistent with the public

interest.

(c) Section 14.101 does not apply to:

(1) a company that receives a certificate of operating authority

or a service provider certificate of operating authority under

Chapter 54; or

(2) a company electing under Chapter 58.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 52. COMMISSION JURISDICTION

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE C. TELECOMMUNICATIONS UTILITIES

CHAPTER 52. COMMISSION JURISDICTION

SUBCHAPTER A. GENERAL POWERS AND DUTIES OF COMMISSION

Sec. 52.001. POLICY. (a) It is the policy of this state to

protect the public interest in having adequate and efficient

telecommunications service available to each resident of this

state at just, fair, and reasonable rates.

(b) The telecommunications industry, through technical

advancements, federal legislative, judicial, and administrative

actions, and the formulation of new telecommunications

enterprises, has become and will continue to be in many and

growing areas a competitive industry that does not lend itself to

traditional public utility regulatory rules, policies, and

principles. As a result, the public interest requires that rules,

policies, and principles be formulated and applied to:

(1) protect the public interest; and

(2) provide equal opportunity to each telecommunications utility

in a competitive marketplace.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.002. AUTHORITY TO REGULATE. (a) To carry out the

public policy stated by Section 52.001 and to regulate rates,

operations, and services so that the rates are just, fair, and

reasonable and the services are adequate and efficient, the

commission has exclusive original jurisdiction over the business

and property of a telecommunications utility in this state

subject to the limitations imposed by this title.

(b) The commission's regulatory authority as to a

telecommunications utility other than a public utility is only as

prescribed by this title.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.003. COOPERATION WITH OTHER REGULATORY AUTHORITIES. In

regulating the rates, operations, and services of a

telecommunications utility providing service in a municipality

located on the state line adjacent to a municipality in an

adjoining state, the commission may cooperate with the utility

regulatory commission of the adjoining state or of the federal

government and may hold a joint hearing or make a joint

investigation with that commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.004. COMMISSION MAY ESTABLISH SEPARATE MARKETS. (a)

The commission may establish separate telecommunications markets

in this state if the commission determines that the public

interest will be served. The commission shall hold hearings and

require evidence as necessary to:

(1) carry out the public purpose of this chapter; and

(2) determine the need and effect of establishing separate

markets.

(b) A provider determined to be a dominant carrier as to a

particular telecommunications service in a market may not be

presumed to be a dominant carrier of a different

telecommunications service in that market.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.005. MINIMUM REQUIREMENTS FOR DOMINANT CARRIERS. The

commission shall impose as minimum requirements for a dominant

carrier the same requirements imposed by Subchapter C, except

Section 52.107.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.006. COMMISSION TO REPORT TO LEGISLATURE. (a) Before

January 15 of each odd-numbered year, the commission shall report

to the legislature on:

(1) the scope of competition in regulated telecommunications

markets; and

(2) the effect of competition on customers in both competitive

and noncompetitive markets, with a specific focus on rural

markets.

(b) The report shall include:

(1) an assessment of the effect of competition on the rates and

availability of telecommunications services for residential and

business customers;

(2) a summary of commission action over the preceding two years

that reflects changes in the scope of competition in regulated

telecommunications markets; and

(3) recommendations for legislation the commission determines is

appropriate to promote the public interest in the context of a

partially competitive telecommunications market.

(c) The commission, in its assessment under Subsection (b)(1),

shall specifically address any effects on universal service.

(d) A telecommunications utility shall cooperate with the

commission as necessary for the commission to satisfy the

requirements of this section.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. INCUMBENT LOCAL EXCHANGE COMPANIES

Sec. 52.051. POLICY. In adopting rules and establishing

procedures under this subchapter, the commission shall:

(1) attempt to balance the public interest in a technologically

advanced telecommunications system providing a wide range of new

and innovative services with traditional regulatory concerns for:

(A) preserving universal service;

(B) prohibiting anticompetitive practices; and

(C) preventing the subsidization of competitive services with

revenues from regulated monopoly services; and

(2) incorporate an appropriate mix of regulatory and market

mechanisms reflecting the level and nature of competition in the

marketplace.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.052. APPLICABILITY. This subchapter does not apply to

basic local telecommunications service, including local measured

service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.053. CERTAIN RATES PROHIBITED. A rate established under

this subchapter may not be:

(1) unreasonably preferential, prejudicial, or discriminatory;

(2) subsidized either directly or indirectly by a regulated

monopoly service; or

(3) predatory or anticompetitive.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.054. RULES AND PROCEDURES FOR INCUMBENT LOCAL EXCHANGE

COMPANIES. (a) To carry out the public policy stated in Section

52.001, notwithstanding any other provision of this title, the

commission may adopt rules and establish procedures applicable to

incumbent local exchange companies to:

(1) determine the level of competition in a specific

telecommunications market or submarket; and

(2) provide appropriate regulatory treatment to allow an

incumbent local exchange company to respond to significant

competitive challenges.

(b) This section does not change the burden of proof on an

incumbent local exchange company under Sections 53.003, 53.006,

53.051, 53.052, 53.053, 53.054, 53.055, 53.057, 53.058, 53.060,

and 53.062.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.055. HEARING TO DETERMINE LEVEL OF COMPETITION. In

determining the level of competition in a specific market or

submarket, the commission shall hold an evidentiary hearing to

consider:

(1) the number and size of telecommunications utilities or other

persons providing the same, equivalent, or substitutable service;

(2) the extent to which the same, equivalent, or substitutable

service is available;

(3) the ability of a customer to obtain the same, equivalent, or

substitutable service at comparable rates and terms;

(4) the ability of a telecommunications utility or other person

to make the same, equivalent, or substitutable service readily

available at comparable rates and terms;

(5) the existence of a significant barrier to the entry or exit

of a provider of the service; and

(6) other relevant information the commission determines is

appropriate.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.056. SPECIFICALLY AUTHORIZED REGULATORY TREATMENTS. The

regulatory treatments the commission may implement under Section

52.054 include:

(1) approval of a range of rates for a specific service;

(2) approval of a customer-specific contract for a specific

service; and

(3) the detariffing of rates.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.057. CUSTOMER-SPECIFIC CONTRACTS. (a) The commission

shall approve a customer-specific contract that meets the

requirements of Subsection (b) to provide:

(1) central office based PBX-type services for a system of 200

stations or more;

(2) billing and collection services;

(3) high-speed private line services of 1.544 megabits or

greater; or

(4) customized services.

(b) The commission shall approve a contract for a service

described by Subsection (a) if:

(1) the contract is filed before the 30th day before the date

the service contracted for is initiated;

(2) the contract is accompanied by an affidavit from the person

or entity contracting for the service stating that the person or

entity considered acquiring the same, equivalent, or

substitutable service by bid or quotation from a source other

than the incumbent local exchange company;

(3) the incumbent local exchange company recovers the

appropriate costs of providing the service; and

(4) approval of the contract is in the public interest.

(c) The commission shall approve or deny a contract under this

section not later than the 30th day after the date the contract

is filed, unless the commission for good cause extends the

effective date for an additional 35 days.

(d) An incumbent local exchange company may not price similar

services provided under contracts governed by this section in an

unreasonably discriminatory manner.

(e) This section and Section 52.056(2) do not apply to:

(1) message telecommunications service;

(2) switched access service for an interexchange carrier; or

(3) wide area telecommunications service.

(f) In this section, "similar services" means services that:

(1) are provided at or near the same point in time;

(2) have the same characteristics; and

(3) are provided under the same or similar circumstances.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.058. GENERAL PROVISIONS RELATING TO NEW OR EXPERIMENTAL

SERVICES OR PROMOTIONAL RATES. (a) To encourage the rapid

introduction of new or experimental services or promotional

rates, the commission shall adopt rules and establish procedures

that allow:

(1) the expedited introduction of new or experimental services

or promotional rates;

(2) the establishment and adjustment of rates; and

(3) the withdrawal of those services or promotional rates.

(b) The rules and procedures described by Subsection (a) must

include rules and procedures to allow the governing body of a

municipality served by an incumbent local exchange company having

more than 500,000 access lines in this state to make requests to

the commission for new or experimental services or promotional

rates.

(c) A rate established or adjusted at the request of a

municipality may not:

(1) result in higher rates for ratepayers outside the municipal

boundaries; or

(2) include a rate for incumbent local exchange company

interexchange service or interexchange carrier access service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 7, eff. Sept. 1,

1999.

Sec. 52.0583. NEW SERVICES. (a) An incumbent local exchange

company may introduce a new service 10 days after providing an

informational notice to the commission, to the office, and to any

person who holds a certificate of operating authority in the

incumbent local exchange company's certificated area or areas or

who has an effective interconnection agreement with the incumbent

local exchange company.

(b) An incumbent local exchange company shall price each new

service at or above the service's long run incremental cost. The

commission shall allow a company serving fewer than one million

access lines in this state to establish a service's long run

incremental cost by adopting, at that company's option, the cost

studies of a larger company for that service that have been

accepted by the commission.

(c) An affected person, the office on behalf of residential or

small commercial customers, or the commission may file a

complaint at the commission challenging whether the pricing by an

incumbent local exchange company of a new service is in

compliance with Subsection (b).

(d) If a complaint is filed under Subsection (c), the incumbent

local exchange company has the burden of proving that the company

set the price for the new service in accordance with the

applicable provisions of this subchapter. If the complaint is

finally resolved in favor of the complainant, the company:

(1) shall, not later than the 10th day after the date the

complaint is finally resolved, amend the price of the service as

necessary to comply with the final resolution; or

(2) may, at the company's option, discontinue the service.

(e) A company electing incentive regulation under Chapter 58 or

59 may introduce new services only in accordance with the

applicable provisions of Chapter 58 or 59.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 8, eff. Sept. 1,

1999.

Sec. 52.0584. PRICING AND PACKAGING FLEXIBILITY; CUSTOMER

PROMOTIONAL OFFERINGS. (a) Notwithstanding any other provision

of this title, an incumbent local exchange company may exercise

pricing flexibility in accordance with this section, including

the packaging of any regulated service such as basic local

telecommunications service with any other regulated or

unregulated service or any service of an affiliate. The company

may exercise pricing flexibility 10 days after providing an

informational notice to the commission, to the office, and to any

person who holds a certificate of operating authority in the

incumbent local exchange company's certificated area or areas or

who has an effective interconnection agreement with the incumbent

local exchange company. Pricing flexibility includes all pricing

arrangements included in the definition of "pricing flexibility"

prescribed by Section 51.002 and includes packaging of any

regulated service with any unregulated service or any service of

an affiliate.

(b) An incumbent local exchange company, at the company's

option, shall price each regulated service offered separately or

as part of a package under Subsection (a) at either the service's

tariffed rate or at a rate not lower than the service's long run

incremental cost. The commission shall allow a company serving

fewer than one million access lines in this state to establish a

service's long run incremental cost by adopting, at that

company's option, the cost studies of a larger company for that

service that have been accepted by the commission.

(c) An affected person, the office on behalf of residential or

small commercial customers, or the commission may file a

complaint alleging that an incumbent local exchange company has

priced a regulated service in a manner that does not meet the

pricing standards of this subchapter. The complaint must be filed

before the 31st day after the date the company implements the

rate.

(d) A company electing incentive regulation under Chapter 58 or

59 may use pricing and packaging flexibility and introduce

customer promotional offerings only in accordance with the

applicable provisions of Chapter 58 or 59.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 8, eff. Sept. 1,

1999.

Sec. 52.0585. CUSTOMER PROMOTIONAL OFFERINGS. (a) An incumbent

local exchange company may offer a promotion for a regulated

service for not more than 90 days in any 12-month period.

(b) The company shall file with the commission a promotional

offering that consists of:

(1) waiver of installation charges or service order charges, or

both, for not more than 90 days in a 12-month period; or

(2) a temporary discount of not more than 25 percent from the

tariffed rate for not more than 60 days in a 12-month period.

(c) An incumbent local exchange company is not required to

obtain commission approval to make a promotional offering

described by Subsection (b).

(d) An incumbent local exchange company may offer a promotion of

any regulated service as part of a package of services consisting

of any regulated service with any other regulated or unregulated

service or any service of an affiliate.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 8, eff. Sept. 1,

1999.

Sec. 52.059. RATES TO COVER APPROPRIATE COSTS. (a) The

commission by rule shall adopt standards necessary to ensure that

a rate established under this subchapter covers appropriate costs

as determined by the commission.

(b) Until standards are set under Subsection (a), the commission

shall use a costing methodology that is in the public interest to

determine whether a rate established under this subchapter covers

appropriate costs.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.060. ADMINISTRATIVE FEE OR ASSESSMENT. The commission

may prescribe and collect a fee or assessment from local exchange

companies necessary to recover the cost to the commission and to

the office of activities carried out and services provided under

this subchapter and Section 52.006.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. TELECOMMUNICATIONS UTILITIES THAT ARE NOT DOMINANT

CARRIERS

Sec. 52.101. APPLICABILITY. This subchapter applies only to a

telecommunications utility that is not:

(1) a dominant carrier; or

(2) the holder of a certificate of operating authority or a

service provider certificate of operating authority.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.102. LIMITED REGULATORY AUTHORITY. (a) Except as

otherwise provided by this subchapter, Subchapters D and K,

Chapter 55, and Section 55.011, the commission has only the

following jurisdiction over a telecommunications utility subject

to this subchapter:

(1) to require registration under Section 52.103;

(2) to conduct an investigation under Section 52.104;

(3) to require the filing of reports as the commission

periodically directs;

(4) to require the maintenance of statewide average rates or

prices of telecommunications service;

(5) to require a telecommunications utility that had more than

six percent of the total intrastate access minutes of use as

measured for the most recent 12-month period to pass switched

access rate reductions under this title to customers as required

by Section 52.112;

(6) to require access to telecommunications service under

Section 52.105; and

(7) to require the quality of telecommunications service

provided to be adequate under Section 52.106.

(b) The authority provided by Subsection (a)(5) expires on the

date on which Section 52.112 expires.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.04(a), eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1212, Sec. 9, eff. Sept.

1, 1999.

Sec. 52.103. REGISTRATION REQUIRED. (a) A telecommunications

utility shall register with the commission not later than the

30th day after the date the utility commences service to the

public.

(b) A telecommunications utility that registers under Subsection

(a) shall file with the commission a description of:

(1) the location and type of service provided;

(2) the price to the public of that service; and

(3) other registration information the commission directs.

(c) An interexchange telecommunications utility doing business

in this state shall maintain on file with the commission tariffs

or lists governing the terms of providing its services.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.104. COMMISSION MAY INVESTIGATE. (a) The commission

may investigate as necessary to determine the effect and scope of

competition in the telecommunications industry. The investigation

may include:

(1) identifying dominant carriers in the local

telecommunications and intraLATA interexchange telecommunications

industry; and

(2) defining the telecommunications market or markets.

(b) In conducting an investigation under this section, the

commission may:

(1) hold a hearing;

(2) issue a subpoena to compel the attendance of a witness or

the production of a document; and

(3) make findings of fact and decisions to administer this title

or a rule, order, or other action of the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.105. ACCESS TO CERTAIN SERVICES REQUIRED. (a) The

commission may require that each local exchange area have access

to local and interexchange telecommunications service, except as

otherwise provided by this section.

(b) The commission shall allow a telecommunications utility to

discontinue service to a local exchange area if:

(1) comparable service is available in the area; and

(2) discontinuing the service is not contrary to the public

interest.

(c) This section does not authorize the commission to require a

telecommunications utility to initiate service to a local

exchange area to which the telecommunications utility:

(1) did not provide service during the preceding 12-month

period; and

(2) has not provided service previously for a cumulative period

of at least one year.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.106. QUALITY OF SERVICE REQUIRED. The commission may

require the quality of telecommunications service provided in a

local exchange in which the commission determines that service

has deteriorated and become unreliable to be adequate to protect

the public interest and the interests of customers of that

exchange.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.107. PREDATORY PRICING. (a) The commission may enter

an order necessary to protect the public interest if the

commission finds by a preponderance of the evidence after notice

and hearing that an interexchange telecommunications utility has:

(1) engaged in predatory pricing; or

(2) attempted to engage in predatory pricing.

(b) A hearing held by the commission under Subsection (a) must

be based on a complaint from another interexchange

telecommunications utility.

(c) An order entered under Subsection (a) may include the

imposition on a specific service of the commission's full

regulatory authority under:

(1) this chapter;

(2) Chapters 14, 15, 51, 53, and 54; and

(3) Subchapters A, D, and H, Chapter 55.

(d) This section applies only to an interexchange

telecommunications utility.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.108. OTHER PROHIBITED PRACTICES. The commission may

enter any order necessary to protect the public interest if the

commission finds after notice and hearing that a

telecommunications utility has:

(1) failed to maintain statewide average rates;

(2) abandoned interexchange message telecommunications service

to a local exchange area in a manner contrary to the public

interest;

(3) engaged in a pattern of preferential or discriminatory

activities prohibited by Section 53.003, 55.005, or 55.006; or

(4) failed to pass switched access rate reductions to customers

under Chapter 56 or other law, as required by Section 52.112.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 10, eff. Sept. 1,

1999.

Sec. 52.109. AVAILABILITY OF SERVICE. (a) The commission may

require a telecommunications utility that provides a service to

make that service available in an exchange served by the

telecommunications utility within a reasonable time after receipt

of a bona fide request for the service in that exchange.

(b) A telecommunications utility may not be required to extend a

service to an area if:

(1) the local exchange company is unable to provide the required

access or other service; or

(2) extending the service would, after consideration of the

public interest to be served, impose unreasonable costs on or

require unreasonable investments by the telecommunications

utility.

(c) The commission may require from a telecommunications utility

or a local exchange company information necessary to enforce this

section.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.110. BURDEN OF PROOF. (a) In a proceeding before the

commission in which it is alleged that a telecommunications

utility engaged in conduct in violation of Section 52.107,

52.108, 52.109, or 52.112, the burden of proof is on:

(1) a telecommunications utility complaining of conduct

committed against it in violation of this subchapter; or

(2) except as provided by Subsection (b), the responding

telecommunications utility if the proceedings are:

(A) brought by a customer or customer representative who is not

a telecommunications utility; or

(B) initiated by the commission.

(b) The commission may impose the burden of proof on the

complaining party in a proceeding described by Subsection (a)(2)

if the commission determines that placing the burden of proof on

the complaining party is in the public interest.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 11, eff. Sept. 1,

1999.

Sec. 52.111. COMMISSION MAY EXEMPT. The commission may exempt

from a requirement of this subchapter a telecommunications

utility that:

(1) does not have a significant effect on the public interest,

as determined by the commission; or

(2) relies solely on the facilities of others to complete long

distance calls, if the commission determines that the exemption

is in the public interest.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.112. REDUCTION PASS-THROUGH REQUIRED. (a) Each

telecommunications utility that had more than six percent of the

total intrastate access minutes of use as measured for the most

recent 12-month period shall pass through to customers switched

access rate reductions under this title. The residential customer

class shall receive not less than a proportionate share of the

reductions.

(b) Within six months following each reduction in intrastate

switched access rates under this title, each telecommunications

utility subject to this section shall file with the commission a

sworn affidavit confirming that the utility has reduced the per

minute rates it charges under its basic rate schedule to reflect

the per minute reduction in intrastate switched access rates.

(c) This section expires on the second anniversary of the date

incumbent local exchange companies doing business in the state

are no longer prohibited by federal law from offering interLATA

and interstate long distance service.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 12, eff. Sept. 1,

1999.

SUBCHAPTER D. CERTIFICATE HOLDERS

Sec. 52.151. APPLICABILITY. This subchapter applies only to a

telecommunications utility that holds a certificate of operating

authority or a service provider certificate of operating

authority.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.152. LIMITED REGULATORY AUTHORITY. Except as otherwise

specifically provided by this title, the commission has only the

following authority over a telecommunications utility subject to

this subchapter:

(1) to enforce this title under Subchapter B, Chapter 15;

(2) to assert jurisdiction over a specific service under

Subchapter E;

(3) to require co-carriage reciprocity; and

(4) to regulate condemnation and building access.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.153. BOOKS AND RECORDS. The commission may prescribe

forms of books, accounts, records, and memoranda to be kept by a

telecommunications utility, but only as necessary to enforce the

limited jurisdiction over those companies that this title

provides to the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.154. COMMISSION MAY NOT OVERBURDEN. The commission may

not, by a rule or regulatory practice adopted under this chapter,

impose on a telecommunications utility a greater regulatory

burden than is imposed on a holder of a certificate of

convenience and necessity serving the same area.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.155. PROHIBITION OF EXCESSIVE ACCESS CHARGES. (a) A

telecommunications utility that holds a certificate of operating

authority or a service provider certificate of operating

authority may not charge a higher amount for originating or

terminating intrastate switched access than the prevailing rates

charged by the holder of the certificate of convenience and

necessity or the holder of a certificate of operating authority

issued under Chapter 65 in whose territory the call originated or

terminated unless:

(1) the commission specifically approves the higher rate; or

(2) subject to commission review, the telecommunications utility

establishes statewide average composite originating and

terminating intrastate switched access rates based on a

reasonable approximation of traffic originating and terminating

between all holders of certificates of convenience and necessity

in this state.

(b) Notwithstanding any other provision of this title, the

commission has all jurisdiction necessary to enforce this

section.

(c) Notwithstanding Subsection (a), Chapter 65 governs the

switched access rates of a company that holds a certificate of

operating authority issued under Chapter 65.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 13, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 3, eff. September 7, 2005.

Sec. 52.156. RETAIL RATES, TERMS, AND CONDITIONS. A

telecommunications utility may not:

(1) establish a retail rate, term, or condition that is

anticompetitive or unreasonably preferential, prejudicial, or

discriminatory; or

(2) engage in predatory pricing or attempt to engage in

predatory pricing.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 4, eff. September 7, 2005.

SUBCHAPTER E. DEREGULATION OF SERVICE

Sec. 52.201. DEREGULATION OF SERVICE. Notwithstanding any other

provision of this title, the commission may deregulate the price

of a service in a geographic market if, after notice and hearing,

the commission determines that:

(1) the incumbent local exchange company is not dominant for the

service in that geographic market; or

(2) the holder of a certificate of operating authority who is a

dominant carrier is no longer dominant for the service in that

geographic market.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.202. DETERMINATION OF GEOGRAPHIC MARKET. In determining

the geographic market under Section 52.201, the commission shall

consider the economic and technical conditions of the market.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.203. MARKET POWER TEST. (a) To determine whether an

incumbent local exchange company or holder of a certificate of

operating authority who is a dominant carrier is no longer

dominant for a service in a geographic market, the commission

must find that:

(1) there is an effective competitive alternative; and

(2) the incumbent local exchange company or certificate holder

does not have market power sufficient to control, in a manner

that is adverse to the public interest, the price of the service

in the geographic area.

(b) To determine whether the incumbent local exchange company or

certificate holder is dominant for a service in the geographic

area, the commission shall consider:

(1) the number and size of telecommunications utilities or other

persons who provide the same, equivalent, or substitutable

service in the relevant market;

(2) the extent to which the service is available in the relevant

market;

(3) the ability of customers in the relevant market to obtain

the same, equivalent, or substitutable service at comparable

rates and on comparable terms;

(4) the ability of a telecommunications utility or other person

to make the same, equivalent, or substitutable service readily

available in the relevant market at comparable rates and on

comparable terms;

(5) the proportion of the relevant market that is being provided

the service by a telecommunications utility other than the

incumbent local exchange company or holder of a certificate of

operating authority who is a dominant carrier; and

(6) other relevant information the commission considers

necessary.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.204. RATE FOR DEREGULATED SERVICE. If the price of a

service in a geographic market is deregulated under this

subchapter, the incumbent local exchange company or holder of a

certificate of operating authority may set the rate for the

service at any level higher than the service's long run

incremental cost.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.205. INVESTIGATION OF COMPETITION. (a) On request of

an incumbent local exchange company or holder of a certificate of

operating authority who is a dominant carrier made in conjunction

with an application under this subchapter, the commission shall

investigate to determine the effect and scope of competition in

the geographic and service markets at issue.

(b) The commission has the power necessary and convenient to

conduct the investigation. In conducting an investigation, the

commission may:

(1) hold a hearing;

(2) issue a subpoena to compel the attendance of a witness and

the production of a document; and

(3) make findings of fact and decisions with respect to the

markets.

(c) A party to a proceeding may use, in an application for

pricing flexibility, the results of an investigation conducted

under this section.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.206. REREGULATION OF MARKET. The commission, on its own

motion or on a complaint that the commission considers to have

merit, may assert regulation over a service in a geographic

market if:

(1) the incumbent local exchange company or holder of a

certificate of operating authority who was previously a dominant

carrier is found to again be dominant for the service in that

geographic market; or

(2) the provider of services under a certificate of operating

authority or service provider certificate of operating authority

is found to be dominant for the service in that geographic

market.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.207. REPORTS; CONFIDENTIAL INFORMATION. (a) In

conjunction with the commission's authority to collect and

compile information, the commission may collect a report from a

holder of a:

(1) certificate of operating authority; or

(2) service provider certificate of operating authority.

(b) The commission shall maintain the confidentiality of

information contained in a report collected under this section

that is claimed to be confidential for competitive purposes. The

confidential information is exempt from disclosure under Chapter

552, Government Code.

(c) To protect the confidential information, the commission

shall aggregate the information to the maximum extent possible

considering the purpose of the proceeding.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. REQUIRED REPORTS AND FILINGS; RECORDS

Sec. 52.251. TARIFF FILINGS. (a) A public utility shall file

with the commission a tariff showing each rate that is:

(1) subject to the commission's jurisdiction; and

(2) in effect for a utility service, product, or commodity

offered by the utility.

(b) The public utility shall file as a part of the tariff

required under Subsection (a) each rule that relates to or

affects:

(1) a rate of the utility; or

(2) a utility service, product, or commodity furnished by the

utility.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.252. DEPRECIATION ACCOUNT. The commission shall require

each public utility to carry a proper and adequate depreciation

account in accordance with:

(1) the rates and methods prescribed by the commission under

Section 53.056; and

(2) any other rule the commission adopts.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.253. ACCOUNTS OF PROFITS AND LOSSES. A public utility

shall keep separate accounts showing profits or losses from the

sale or lease of merchandise, including an appliance, a fixture,

or equipment.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.255. AVAILABILITY OF RECORDS. Notwithstanding Section

14.152, a book, account, record, or memorandum of a public

utility may be removed from this state if the book, account,

record, or memorandum is returned to this state for any

commission inspection authorized by this title.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 52.256. PLAN AND REPORT OF WORKFORCE DIVERSITY AND OTHER

BUSINESS PRACTICES. (a) In this section, "small business" and

"historically underutilized business" have the meanings assigned

by Section 481.191, Government Code.

(b) Before January 1, 2000, each telecommunications utility

shall develop and submit to the commission a comprehensive

five-year plan to enhance diversity of its workforce in all

occupational categories and for increasing opportunities for

small and historically underutilized businesses. The plan must

consist of:

(1) the telecommunications utility's performance with regard to

workforce diversity and contracting with small and historically

underutilized businesses;

(2) initiatives that the telecommunications utility will pursue

in these areas over the period of the plan;

(3) a listing of programs and activities the telecommunications

utility will undertake to achieve each of these initiatives; and

(4) a listing of the business partnership initiatives the

telecommunications utility will undertake to facilitate small and

historically underutilized business entry into the

telecommunications market, taking into account opportunities for

contracting and joint ventures.

(c) Each telecommunications utility shall submit an annual

report to the commission and the legislature relating to its

efforts to improve workforce diversity and contracting

opportunities for small and historically underutilized

businesses. The report must include:

(1) the diversity of the telecommunications utility's workforce

as of the time of the report;

(2) the telecommunications utility's level of contracting with

small and historically underutilized businesses;

(3) the specific progress made under the plan under Subsection

(b);

(4) the specific initiatives, programs, and activities

undertaken under the plan during the preceding year;

(5) an assessment of the success of each of those initiatives,

programs, and activities;

(6) the extent to which the telecommunications utility has

carried out its initiatives to facilitate opportunities for

contracts or joint ventures with small and historically

underutilized businesses; and

(7) the initiatives, programs, and activities the

telecommunications utility will pursue during the next year to

increase the diversity of its workforce and contracting

opportunities for small and historically underutilized

businesses.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 14, eff. Sept. 1,

1999.



CHAPTER 53. RATES

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE C. TELECOMMUNICATIONS UTILITIES

CHAPTER 53. RATES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 53.001. AUTHORIZATION TO ESTABLISH AND REGULATE RATES. (a)

Except as otherwise provided by this title, the commission may

establish and regulate rates of a public utility and may adopt

rules for determining:

(1) the classification of customers and services; and

(2) the applicability of rates.

(b) A rule or order of the commission may not conflict with a

ruling of a federal regulatory body.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.002. COMPLIANCE WITH TITLE. A utility may not charge or

receive a rate for utility service except as provided by this

title.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.003. JUST AND REASONABLE RATES. (a) The commission

shall ensure that each rate a public utility or two or more

public utilities jointly make, demand, or receive is just and

reasonable.

(b) A rate may not be unreasonably preferential, prejudicial, or

discriminatory but must be sufficient, equitable, and consistent

in application to each class of consumer.

(c) A public utility may not:

(1) grant an unreasonable preference or advantage concerning

rates to a person in a classification;

(2) subject a person in a classification to an unreasonable

prejudice or disadvantage concerning rates; or

(3) establish or maintain an unreasonable difference concerning

rates between localities or between classes of service.

(d) In establishing a public utility's rates, the commission may

treat as a single class two or more municipalities that a public

utility serves if the commission considers that treatment to be

appropriate.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.004. EQUALITY OF RATES AND SERVICES. (a) A public

utility may not directly or indirectly charge, demand, or receive

from a person a greater or lesser compensation for a service

provided or to be provided by the utility than the compensation

prescribed by the applicable tariff filed under Section 52.251.

(b) A person may not knowingly receive or accept a service from

a public utility for a compensation greater or less than the

compensation prescribed by the tariff.

(c) This title does not prevent a cooperative corporation from

returning to its members net earnings resulting from its

operations in proportion to the members' purchases from or

through the corporation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.005. RATES FOR AREA NOT IN MUNICIPALITY. Without the

approval of the commission, a public utility's rates for an area

not in a municipality may not exceed 115 percent of the average

of all rates for similar services for all municipalities served

by the same utility in the same county as that area.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.006. BURDEN OF PROOF. (a) In a proceeding involving a

proposed rate change, the public utility has the burden of

proving that:

(1) the rate change is just and reasonable, if the utility

proposes the change; or

(2) an existing rate is just and reasonable, if the proposal is

to reduce the rate.

(b) In a proceeding in which the rate of an incumbent local

exchange company is in issue, the incumbent local exchange

company has the burden of proving that the rate is just and

reasonable.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.007. LIMIT ON RECONNECTION FEE. The commission shall

establish a reasonable limit on the amount that a local exchange

company may charge a customer for changing the location at which

the customer receives service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. COMPUTATION OF RATES

Sec. 53.051. ESTABLISHING OVERALL REVENUES. In establishing a

public utility's rates, the commission shall establish the

utility's overall revenues at an amount that will permit the

utility a reasonable opportunity to earn a reasonable return on

the utility's invested capital used and useful in providing

service to the public in excess of the utility's reasonable and

necessary operating expenses.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.052. ESTABLISHING REASONABLE RETURN. In establishing a

reasonable return on invested capital, the commission shall

consider applicable factors, including:

(1) the quality of the utility's services;

(2) the efficiency of the utility's operations; and

(3) the quality of the utility's management.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.053. COMPONENTS OF INVESTED CAPITAL. (a) Public

utility rates shall be based on the original cost, less

depreciation, of property used by and useful to the utility in

providing service.

(b) The original cost of property shall be determined at the

time the property is dedicated to public use, whether by the

utility that is the present owner or by a predecessor.

(c) In this section, "original cost" means the actual money cost

or the actual money value of consideration paid other than money.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.054. CONSTRUCTION WORK IN PROGRESS. (a) Construction

work in progress, at cost as recorded on the public utility's

books, may be included in the utility's rate base. The inclusion

of construction work in progress is an exceptional form of rate

relief that the commission may grant only if the utility

demonstrates that inclusion is necessary to the utility's

financial integrity.

(b) Construction work in progress may not be included in the

rate base for a major project under construction to the extent

that the project has been inefficiently or imprudently planned or

managed.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.055. SEPARATIONS AND ALLOCATIONS. Costs of facilities,

revenues, expenses, taxes, and reserves shall be separated or

allocated as prescribed by the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.056. DEPRECIATION, AMORTIZATION, AND DEPLETION. (a)

The commission shall establish proper and adequate rates and

methods of depreciation, amortization, or depletion for each

class of property of a public utility.

(b) On application of a utility, the commission shall establish

depreciation rates that promote the use of new technology and

infrastructure. In establishing rates under this subsection, the

commission shall consider depreciation practices of nonregulated

telecommunications providers.

(c) The rates and methods established under this section and the

depreciation account required by Section 52.252 shall be used

uniformly and consistently throughout rate-setting and appeal

proceedings.

(d) Notwithstanding this section, a company electing under

Chapter 58 may determine its own depreciation rates and

amortizations. The company shall notify the commission of any

change in those rates or amortizations.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.057. NET INCOME; DETERMINATION OF REVENUES AND EXPENSES.

(a) A public utility's net income is the total revenues of the

utility less all reasonable and necessary expenses as determined

by the commission.

(b) The commission shall determine revenues and expenses in a

manner consistent with this subchapter.

(c) The commission may adopt reasonable rules with respect to

whether an expense is allowed for ratemaking purposes.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.058. CONSIDERATION OF PAYMENT TO AFFILIATE. (a) Except

as provided by Subsection (b), the commission may not allow as

capital cost or as expense a payment to an affiliate for:

(1) cost of a service, property, right, or other item; or

(2) interest expense.

(b) The commission may allow a payment described by Subsection

(a) only to the extent that the commission finds the payment is

reasonable and necessary for each item or class of items as

determined by the commission.

(c) A finding under Subsection (b) must include:

(1) a specific finding of the reasonableness and necessity of

each item or class of items allowed; and

(2) except as provided by Subsection (d), a finding that the

price to the utility is not higher than the prices charged by the

supplying affiliate to:

(A) its other affiliates or divisions for the same item or class

of items; or

(B) a nonaffiliated person within the same market area or having

the same market conditions.

(d) A finding under this section is not required as to the

prices charged by the supplying affiliate to its other affiliates

or divisions if the supplying affiliate computed its charges to

the utility in a manner consistent with Federal Communications

Commission rules.

(e) If the commission finds that the affiliate expense for the

test period is unreasonable, the commission shall:

(1) determine the reasonable level of the expense; and

(2) include that expense in determining the utility's cost of

service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.059. TREATMENT OF CERTAIN TAX BENEFITS. (a) In

determining the allocation of tax savings derived from

liberalized depreciation and amortization, the investment tax

credit, and the application of similar methods, the commission

shall:

(1) balance equitably the interests of present and future

customers; and

(2) apportion accordingly the benefits between consumers and the

public utility.

(b) If a public utility retains a portion of the investment tax

credit, that portion shall be deducted from the original cost of

the facilities or other addition to the rate base to which the

credit applied to the extent allowed by the Internal Revenue

Code.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.060. COMPUTATION OF INCOME TAX; CONSOLIDATED RETURN.

(a) Unless it is shown to the satisfaction of the commission

that it was reasonable to choose not to consolidate returns, a

public utility's income taxes shall be computed as though a

consolidated return had been filed and the utility had realized

its fair share of the savings resulting from that return, if:

(1) the utility is a member of an affiliated group eligible to

file a consolidated income tax return; and

(2) it is advantageous to the utility to do so.

(b) The amount of income tax that a consolidated group of which

a public utility is a member saves, because the consolidated

return eliminates the intercompany profit on purchases by the

utility from an affiliate, shall be applied to reduce the cost of

the property or service purchased from the affiliate.

(c) The investment tax credit allowed against federal income

taxes, to the extent retained by the utility, shall be applied as

a reduction in the rate-based contribution of the assets to which

the credit applies, to the extent and at the rate allowed by the

Internal Revenue Code.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.061. ALLOWANCE OF CERTAIN EXPENSES. (a) The commission

may not allow as a cost or expense for ratemaking purposes:

(1) an expenditure for legislative advocacy; or

(2) an expenditure described by Section 52.254 that the

commission determines to be not in the public interest.

(b) The commission may allow as a cost or expense reasonable

charitable or civic contributions not to exceed the amount

approved by the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.062. CONSIDERATION OF CERTAIN EXPENSES. The commission

may not consider for ratemaking purposes:

(1) an expenditure for legislative advocacy, made directly or

indirectly, including legislative advocacy expenses included in

trade association dues;

(2) an expenditure for costs of processing a refund or credit

under Section 53.110; or

(3) any other expenditure, including an executive salary,

advertising expense, legal expense, or civil penalty or fine the

commission finds to be unreasonable, unnecessary, or not in the

public interest.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.063. CONSIDERATION OF PROFIT OR LOSS FROM SALE OR LEASE

OF MERCHANDISE. In establishing a public utility's rates, the

commission may not consider a profit or loss that results from

the sale or lease of merchandise, including appliances, fixtures,

or equipment, to the extent that merchandise is not integral to

providing utility service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.064. SELF-INSURANCE. (a) A public utility may

self-insure all or part of the utility's potential liability or

catastrophic property loss, including windstorm, fire, and

explosion losses, that could not have been reasonably anticipated

and included under operating and maintenance expenses.

(b) The commission shall approve a self-insurance plan under

this section if the commission finds that:

(1) the coverage is in the public interest;

(2) the plan, considering all costs, is a lower cost alternative

to purchasing commercial insurance; and

(3) ratepayers will receive the benefits of the savings.

(c) In computing a utility's reasonable and necessary expenses

under this subchapter, the commission, to the extent the

commission finds is in the public interest, shall allow as a

necessary expense money credited to a reserve account for

self-insurance. The commission shall determine reasonableness

under this subsection:

(1) from information provided at the time the self-insurance

plan and reserve account are established; and

(2) on the filing of a rate case by a utility that has a reserve

account.

(d) After a reserve account for self-insurance is established,

the commission shall:

(1) determine whether the account has a surplus or shortage

under Subsection (e); and

(2) subtract any surplus from or add any shortage to the

utility's rate base.

(e) A surplus in the reserve account exists if the charges

against the account are less than the money credited to the

account. A shortage in the reserve account exists if the charges

against the account are greater than the money credited to the

account.

(f) The commission shall adopt rules governing self-insurance

under this section.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.065. INTEREXCHANGE SERVICES; RATES OF INCUMBENT LOCAL

EXCHANGE COMPANY. (a) An incumbent local exchange company's

rates for interexchange telecommunications services must be

statewide average rates except as ordered by the commission after

application and hearing.

(b) This section does not limit the ability of an incumbent

local exchange company to contract for high-speed private line

services of 1.544 megabits or greater under Section 52.057.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. GENERAL PROCEDURES FOR RATE CHANGE PROPOSED BY

UTILITY

Sec. 53.101. DEFINITION. In this subchapter, "major change"

means an increase in rates that would increase the aggregate

revenues of the applicant more than the greater of $100,000 or

2-1/2 percent. The term does not include an increase in rates

that the commission allows to go into effect or the utility makes

under an order of the commission after hearings held with public

notice.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.102. STATEMENT OF INTENT TO CHANGE RATES. (a) A

utility may not change its rates unless the utility files a

statement of its intent with the commission at least 35 days

before the effective date of the proposed change.

(b) The utility shall also mail or deliver a copy of the

statement of intent to the appropriate officer of each affected

municipality.

(c) The statement of intent must include:

(1) proposed revisions of tariffs; and

(2) a detailed statement of:

(A) each proposed change;

(B) the effect the proposed change is expected to have on the

revenues of the utility;

(C) each class and number of utility consumers affected; and

(D) any other information required by the commission's rules.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.103. NOTICE OF INTENT TO CHANGE RATES. (a) The utility

shall:

(1) publish, in conspicuous form and place, notice to the public

of the proposed change once each week for four successive weeks

before the effective date of the proposed change in a newspaper

having general circulation in each county containing territory

affected by the proposed change; and

(2) mail notice of the proposed change to any other affected

person as required by the commission's rules.

(b) The commission may waive the publication of notice

requirement prescribed by Subsection (a) in a proceeding that

involves only a rate reduction for each affected ratepayer. The

applicant shall give notice of the proposed rate change by mail

to each affected utility customer.

(c) The commission by rule shall define other proceedings for

which the publication of notice requirement prescribed by

Subsection (a) may be waived on a showing of good cause. A waiver

may not be granted in a proceeding involving a rate increase to

any class or category of ratepayer.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.104. EARLY EFFECTIVE DATE OF RATE CHANGE. (a) For good

cause shown, the commission may allow a rate change, other than a

major change, to take effect:

(1) before the end of the 35-day period prescribed by Section

53.102; and

(2) under conditions the commission prescribes, subject to

suspension as provided by this subchapter.

(b) The utility shall immediately revise its tariffs to include

the change.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.105. DETERMINATION OF PROPRIETY OF CHANGE; HEARING. (a)

If a tariff changing rates is filed with the commission, the

commission shall, on complaint by an affected person, or may, on

its own motion, not later than the 30th day after the effective

date of the change, enter on a hearing to determine the propriety

of the change.

(b) The commission shall hold a hearing in every case in which

the change constitutes a major change. The commission may,

however, use an informal proceeding if the commission does not

receive a complaint before the 46th day after the date notice of

the change is filed.

(c) The commission shall give reasonable notice of the hearing,

including notice to the governing body of each affected

municipality and county. The utility is not required to provide a

formal answer or file any other formal pleading in response to

the notice, and the absence of an answer does not affect an order

for a hearing.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.106. REGIONAL HEARING. The commission shall hold a

regional hearing at an appropriate location in a case in which

the commission determines it is in the public interest to hear

testimony at a regional hearing for inclusion in the record.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.107. PREFERENCE TO HEARING. The commission shall:

(1) give preference to a hearing under this subchapter and to

deciding questions arising under this subchapter and Subchapter E

over any other question pending before it; and

(2) decide the questions as quickly as possible.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.108. RATE SUSPENSION; DEADLINE. (a) Pending the

hearing and a decision, the commission, after delivering to the

utility a written statement of the commission's reasons, may

suspend the rate change for not longer than 150 days after the

date the rate change would otherwise be effective.

(b) The 150-day period prescribed by Subsection (a) shall be

extended two days for each day the actual hearing on the merits

of the case exceeds 15 days.

(c) If the commission does not make a final determination

concerning a rate change before expiration of the suspension

period, the commission is considered to have approved the change.

This approval is subject to the authority of the commission

thereafter to continue a hearing in progress.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.109. TEMPORARY RATES. (a) The commission may establish

temporary rates to be in effect during the suspension period

under Section 53.108.

(b) If the commission does not establish temporary rates, the

rates in effect when the suspended tariff was filed continue in

effect during the suspension period.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.110. BONDED RATES. (a) A utility may put a changed

rate into effect by filing a bond with the commission if:

(1) the 150-day suspension period has been extended under

Section 53.108(b); and

(2) the commission fails to make a final determination before

the 151st day after the date the rate change would otherwise be

effective.

(b) The bonded rate may not exceed the proposed rate.

(c) The bond must be:

(1) payable to the commission in an amount, in a form, and with

a surety approved by the commission; and

(2) conditioned on refund.

(d) The utility shall refund or credit against future bills:

(1) money collected under the bonded rates in excess of the rate

finally ordered; and

(2) interest on that money, at the current interest rate as

determined by the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.111. ESTABLISHMENT OF FINAL RATES. (a) If, after

hearing, the commission finds the rates are unreasonable or in

violation of law, the commission shall:

(1) enter an order establishing the rates the utility shall

charge or apply for the service in question; and

(2) serve a copy of the order on the utility.

(b) The rates established in the order shall be observed

thereafter until changed as provided by this title.

(c) This section does not apply to a company electing under

Chapter 58 or 59 except as otherwise provided by those chapters

or by Chapter 60.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.112. EXPIRATION OF SUSPENSION; EFFECT ON CERTAIN RATES.

(a) Notwithstanding Section 53.111(a), if the commission does

not make a final determination concerning an incumbent local

exchange company's rate change before expiration of the 150-day

suspension period, the rates finally approved by the commission

take effect on and the incumbent local exchange company is

entitled to collect those rates from the date the 150-day

suspension period expired.

(b) A surcharge or other charge necessary to effectuate this

section may not be recovered over a period of less than 90 days

from the date of the commission's final order.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.113. FCC-APPROVED TARIFFS FOR SWITCHED-ACCESS SERVICE.

(a) An incumbent local exchange company may file with the

commission tariffs for switched-access service that have been

approved by the Federal Communications Commission. The tariffs

must include all rate elements in the company's interstate access

tariff other than end-user charges.

(b) Not later than the 60th day after the date a company files

tariffs under Subsection (a), the commission shall order the

rates and terms to be the incumbent local exchange company's

intrastate switched-access rates and terms if, on review, the

tariffs contain the same rates and terms, excluding end-user

charges, as approved by the Federal Communications Commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. RATE CHANGES PROPOSED BY COMMISSION

Sec. 53.151. UNREASONABLE OR VIOLATIVE EXISTING RATES. (a) If

the commission, on its own motion or on complaint by an affected

person, after reasonable notice and hearing, finds that the

existing rates of a public utility for a service are unreasonable

or in violation of law, the commission shall:

(1) enter an order establishing the just and reasonable rates to

be observed thereafter, including maximum or minimum rates; and

(2) serve a copy of the order on the utility.

(b) The rates established under Subsection (a) constitute the

legal rates of the public utility until changed as provided by

this title.

(c) This section does not apply to a company electing under

Chapter 58 or Chapter 59 except as otherwise provided by those

chapters.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.152. INVESTIGATING COSTS OF OBTAINING SERVICE FROM

ANOTHER SOURCE. If a public utility does not produce or generate

the service that it distributes, transmits, or furnishes to the

public for compensation but obtains the service from another

source, the commission may investigate the cost of that

production or generation in an investigation of the

reasonableness of the utility's rates.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. COST RECOVERY AND RATE ADJUSTMENTS

Sec. 53.201. AUTOMATIC ADJUSTMENT FOR CHANGE IN COSTS

PROHIBITED. The commission may not establish a rate or tariff

that authorizes a utility to automatically adjust and pass

through to the utility's customers a change in the utility's

costs.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. REGULATORY POLICY FOR SMALL INCUMBENT LOCAL

EXCHANGE COMPANIES AND COOPERATIVES

Sec. 53.251. GENERAL POLICY. Regulatory policy should recognize

that:

(1) there are differences between small and large incumbent

local exchange companies;

(2) there are a large number of customer-owned telephone

cooperatives and small, locally owned investor companies; and

(3) it is appropriate to provide incentives and flexibility to

allow an incumbent local exchange company that serves a rural

area to:

(A) provide existing services; and

(B) introduce new technology and new services in a prompt,

efficient, and economical manner.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.252. ADOPTION OF CERTAIN POLICIES. Notwithstanding any

other provision of this title, the commission shall consider and

may adopt policies to:

(1) provide for evaluation of the overall reasonableness of the

rates of a rural or small incumbent local exchange company or

cooperative not more frequently than once every three years;

(2) permit consideration of future construction plans and

operational changes in evaluating the reasonableness of the rates

of a rural or small incumbent local exchange company or

cooperative; or

(3) allow a rural or small incumbent local exchange company or

cooperative to:

(A) provide required information by report or by other means, as

necessary, including a required rate filing package, in

substantially less burdensome and complex form than is required

of a larger incumbent local exchange company;

(B) change depreciation and amortization rates, if customer

rates are not affected, after notice to the commission, subject

to commission review in a proceeding under Subchapter C or

Subchapter D;

(C) adopt for a new service the rates for the same or a

substantially similar service offered by a larger incumbent local

exchange company, without additional cost justification; and

(D) submit to the commission, instead of a management audit

otherwise required by law, policy, or rule, financial audits

regularly performed by an independent auditor or required and

performed as a result of the company's or cooperative's

participation in a federal or state financing or revenue-sharing

program.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER G. SPECIAL PROCEDURES FOR SMALL LOCAL EXCHANGE

COMPANIES AND COOPERATIVES

Sec. 53.301. DEFINITION. (a) In this subchapter, "minor

change" means a change, including the restructuring of rates of

existing services, that:

(1) decreases the rates or revenues of an incumbent local

exchange company; or

(2) together with any other rate or proposed or approved tariff

changes in the 12 months preceding the effective date of the

proposed change, increases the company's total regulated

intrastate gross annual revenues by not more than five percent.

(b) With regard to a change to a basic local access line rate, a

"minor change" does not include a change that, together with any

other change to the basic local access line rate that took effect

during the 12 months preceding the effective date of the proposed

change, results in an increase of more than 10 percent.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.302. APPLICABILITY. This subchapter does not apply to

an incumbent local exchange company that is a cooperative

corporation partially deregulated under Subchapter H.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.303. PROVISIONS NOT EXCLUSIVE. This subchapter does not

prohibit:

(1) an incumbent local exchange company from filing for a new

service or rate change under another section of this title; or

(2) the commission from conducting a review under Subchapter D.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.304. PROCEDURE TO OFFER CERTAIN SERVICES OR MAKE MINOR

CHANGES. (a) An incumbent local exchange company may offer an

extended local calling service or a new service on an optional

basis or make a minor change in its rates or tariffs if the

company:

(1) is a cooperative corporation or has, together with all

affiliated incumbent local exchange companies, fewer than 31,000

access lines in service in this state;

(2) files with the commission and the office a statement of

intent, as prescribed by Subsection (b), not later than the 91st

day before the effective date of the proposed change;

(3) provides notice as prescribed by Section 53.305; and

(4) files with the commission affidavits verifying that notice

as prescribed by Section 53.305 was provided.

(b) The statement of intent must include:

(1) a copy of a resolution adopted by the incumbent local

exchange company's board of directors approving the proposed

change;

(2) a description of the services affected by the proposed

change;

(3) a copy of the proposed tariff for the affected service;

(4) a copy of the customer notice required by Subsection (a)(3);

(5) the number of access lines the company and each affiliate

have in service in this state; and

(6) the amount by which the company's total regulated intrastate

gross annual revenues will increase or decrease as a result of

the proposed change.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.305. NOTICE TO AFFECTED CUSTOMERS. (a) A company shall

provide notice of a proposed change to affected customers in the

manner prescribed by the commission.

(b) Notice must:

(1) be provided not later than the 61st day before the effective

date of the proposed change; and

(2) include:

(A) a description of the services affected by the proposed

change;

(B) the effective date of the proposed change;

(C) an explanation of the customer's right to petition the

commission for a review under Section 53.306, including the

number of persons required to petition before a commission review

will occur;

(D) an explanation of the customer's right to information

concerning how to obtain a copy of the proposed tariff from the

company;

(E) the amount by which the company's total regulated intrastate

gross annual revenues will increase or decrease as a result of

the proposed change; and

(F) a list of rates that are affected by the proposed rate

change.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.306. COMMISSION REVIEW OF PROPOSED CHANGE. (a) The

commission shall review a proposed change filed under this

subchapter if:

(1) the commission receives complaints relating to the proposed

change signed by a number of affected local service customers

equal at least to the lesser of 1,500 or five percent of those

customers;

(2) the commission receives a complaint relating to the proposed

change from an affected intrastate access customer, or a group of

affected intrastate access customers, that in the preceding 12

months accounted for more than 10 percent of the company's total

intrastate gross access revenues;

(3) the proposed change is not a minor change;

(4) the company does not comply with the procedural requirements

of this subchapter; or

(5) the proposed change is inconsistent with the commission's

substantive policies as expressed in its rules.

(b) The commission may suspend a tariff proposed under this

subchapter during the review.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.307. COMPLIANCE WITH PRINCIPLES; REDUCED RATES. A rate

established under this subchapter must be in accordance with the

rate-setting principles of this chapter, except that a company

may provide to its board members, officers, employees, or agents

free or reduced rates for services.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.308. FEES AND ASSESSMENTS. The commission may prescribe

and collect a fee or assessment from incumbent local exchange

companies necessary to recover the cost to the commission and to

the office of activities carried out and services provided under:

(1) this subchapter;

(2) Section 53.112;

(3) Subchapter H; and

(4) Section 55.004.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER H. PARTIAL DEREGULATION AVAILABLE TO CERTAIN

COOPERATIVE CORPORATIONS

Sec. 53.351. PROVISIONS NOT EXCLUSIVE. (a) This subchapter

does not:

(1) prohibit a cooperative from filing for a new service or a

rate change under another applicable provision of this title; or

(2) affect the application of a provision of this title not

directly related to:

(A) establishing rates; or

(B) the authority of the commission to require a cooperative to

file a report required under this title or the commission's

rules.

(b) Notwithstanding any other provision of this subchapter, the

commission may conduct a review under Subchapter D.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.352. PARTIAL DEREGULATION BY BALLOT. (a) An incumbent

local exchange company that is a cooperative corporation may vote

to partially deregulate the cooperative by sending a ballot to

each cooperative member. The incumbent local exchange company may

include the ballot in a bill or send the ballot separately. The

ballot shall be printed to permit voting for or against the

proposition: "Authorizing the partial deregulation of the (name

of the cooperative)."

(b) The cooperative is partially deregulated if a majority of

the ballots returned to the cooperative not later than the 45th

day after the date the ballots are mailed favor deregulation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.353. VOTING PROCEDURES. The commission by rule shall

prescribe the voting procedures a cooperative must use under this

subchapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.354. PROCEDURE TO OFFER CERTAIN SERVICES OR MAKE CERTAIN

CHANGES. After the initial balloting, a cooperative may offer

extended local calling services, offer new services on an

optional basis, or make changes in its rates or tariffs if the

cooperative:

(1) files a statement of intent under Section 53.355;

(2) provides notice of the proposed action to each customer and

municipality as prescribed by Section 53.356; and

(3) files with the commission affidavits verifying that notice

was provided as prescribed by Section 53.357.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.355. STATEMENT OF INTENT. (a) A cooperative must file

a statement of intent to use this subchapter with the commission

and the office not later than the 61st day before the effective

date of the proposed change.

(b) The statement must include:

(1) a copy of a resolution, signed by a majority of the members

of the cooperative's board of directors, approving the proposed

action and authorizing the filing of the statement of intent;

(2) a description of the services affected by the proposed

action;

(3) a copy of the proposed tariff for the affected service; and

(4) a copy of the customer notice required by Section 53.356.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.356. NOTICE TO AFFECTED PERSONS. (a) The cooperative

shall provide to each affected customer or party, including a

municipality, at least two notices of the proposed action by bill

insert or by individual notice.

(b) The cooperative shall provide:

(1) the first notice not later than the 61st day before the

effective date of the proposed action; and

(2) the last notice not later than the 31st day before the

effective date of the proposed action.

(c) A notice prescribed by this section must include:

(1) a description of the services affected by the proposed

action;

(2) the effective date of the proposed action;

(3) an explanation of the customer's right to:

(A) obtain a copy of the proposed tariff from the cooperative;

and

(B) petition the commission for a review under Section 53.358;

(4) a statement of the amount by which the cooperative's total

gross annual revenues will increase or decrease and a statement

explaining the effect on the cooperative revenues as a result of

the proposed action; and

(5) a list of rates that are affected by the proposed rate

action, showing the effect of the proposed action on each of

those rates.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.357. FILING OF AFFIDAVITS VERIFYING NOTICE. Not later

than the 15th day before the effective date of a proposed action,

the cooperative shall file with the commission affidavits that

verify that the cooperative provided each notice required by

Section 53.356.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.358. COMMISSION REVIEW OF PROPOSED ACTION. (a) The

commission shall review a proposed action filed under this

subchapter if:

(1) the commission receives, not later than the 45th day after

the date the first notice is provided under Section 53.356,

complaints relating to the proposed action:

(A) signed by at least five percent of the affected local

service customers; or

(B) from an affected intrastate access customer, or group of

affected intrastate access customers, that in the preceding 12

months accounted for more than 10 percent of the cooperative's

total intrastate access revenues;

(2) the cooperative does not comply with the procedural

requirements of this subchapter; or

(3) the proposed action is inconsistent with the commission's

substantive policies as expressed in its rules.

(b) If the commission conducts a review of the proposed action

under this section before the action's effective date, the

commission may suspend the proposed action during the review.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 53.359. REVERSAL OF DEREGULATION BY BALLOT. (a) A

cooperative that is partially deregulated under this subchapter

may vote to reverse the deregulation by sending a ballot to each

cooperative member.

(b) The cooperative's board of directors may order reballoting

on its own motion. If the board receives a written request for

that action from at least 10 percent of its members, the board

shall reballot not later than the 60th day after the date the

board receives that request.

(c) The cooperative may include the ballot in a bill or send the

ballot separately. The ballot shall be printed to permit voting

for or against the proposition: "Reversing the partial

deregulation of the (name of the cooperative)."

(d) The partial deregulation is reversed if a majority of the

ballots returned to the cooperative not later than the 45th day

after the date the ballots are mailed favor reversal.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 54. CERTIFICATES

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE C. TELECOMMUNICATIONS UTILITIES

CHAPTER 54. CERTIFICATES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 54.001. CERTIFICATE REQUIRED. A person may not provide

local exchange telephone service, basic local telecommunications

service, or switched access service unless the person obtains a:

(1) certificate of convenience and necessity;

(2) certificate of operating authority; or

(3) service provider certificate of operating authority.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.002. EXCEPTIONS TO CERTIFICATE REQUIREMENT FOR SERVICE

EXTENSION. (a) A telecommunications utility is not required to

obtain a certificate of convenience and necessity, a certificate

of operating authority, or a service provider certificate of

operating authority for an:

(1) extension into territory that is:

(A) contiguous to the territory the telecommunications utility

serves;

(B) not receiving similar service from another

telecommunications utility; and

(C) not in another telecommunications utility's certificated

area;

(2) extension in or to territory the telecommunications utility

serves or is authorized to serve under a certificate of public

convenience and necessity, a certificate of operating authority,

or a service provider certificate of operating authority; or

(3) operation, extension, or service in progress on September 1,

1975.

(b) An extension allowed by Subsection (a) is limited to a

device used:

(1) to interconnect existing facilities; or

(2) solely to transmit telecommunications utility services from

an existing facility to a customer of retail utility service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.003. EXCEPTIONS TO CERTIFICATE REQUIREMENT FOR CERTAIN

SERVICES. A telecommunications utility is not required to obtain

a certificate of convenience and necessity, a certificate of

operating authority, or a service provider certificate of

operating authority for:

(1) an interexchange telecommunications service;

(2) a nonswitched private line service;

(3) a shared tenant service;

(4) a specialized communications common carrier service;

(5) a commercial mobile service; or

(6) an operator service as defined by Section 55.081.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.004. RELINQUISHMENT PLAN. A holder of a service

provider certificate of operating authority who applies for a

certificate of operating authority or a certificate of

convenience and necessity for the same territory must include

with the application a plan to relinquish the service provider

certificate of operating authority.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.005. NOTICE OF AND HEARING ON APPLICATION. (a) When an

application for a certificate of convenience and necessity, a

certificate of operating authority, or a service provider

certificate of operating authority is filed, the commission

shall:

(1) give notice of the application to interested parties; and

(2) if requested:

(A) set a time and place for a hearing; and

(B) give notice of the hearing.

(b) A person interested in the application may intervene at the

hearing.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.006. REQUEST FOR PRELIMINARY ORDER. (a) A

telecommunications utility that wants to exercise a right or

privilege under a franchise or permit that the utility

anticipates obtaining but has not been granted may apply to the

commission for a preliminary order under this section.

(b) The commission may issue a preliminary order declaring that

the commission, on application and under commission rules, will

grant the requested certificate of convenience and necessity,

certificate of operating authority, or service provider

certificate of operating authority, on terms the commission

designates, after the telecommunications utility obtains the

franchise or permit.

(c) The commission shall grant the certificate on presentation

of evidence satisfactory to the commission that the

telecommunications utility has obtained the franchise or permit.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.007. FLEXIBILITY PLAN. (a) After the commission grants

an application for a certificate of convenience and necessity, a

certificate of operating authority, or a service provider

certificate of operating authority or determines that a

certificate is not needed for the applicant to provide the

relevant services, the commission shall conduct appropriate

proceedings to establish a transitional flexibility plan for the

incumbent local exchange company in the same area or areas as the

new certificate holder.

(b) A basic local telecommunications service price of the

incumbent local exchange company may not be increased before the

fourth anniversary of the date the certificate is granted to the

applicant except that the price may be increased as provided by

this title.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 15, eff. Sept. 1,

1999.

Sec. 54.008. REVOCATION OR AMENDMENT OF CERTIFICATE. (a) The

commission may revoke or amend a certificate of convenience and

necessity, a certificate of operating authority or a service

provider certificate of operating authority after notice and

hearing if the commission finds that the certificate holder has

never provided or is no longer providing service in all or any

part of the certificated area.

(b) The commission may require one or more public utilities to

provide service in an area affected by the revocation or

amendment of a certificate held by a public utility.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. CERTIFICATE OF CONVENIENCE AND NECESSITY

Sec. 54.051. DEFINITION. In this subchapter, "certificate"

means a certificate of convenience and necessity.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.052. CERTIFICATE REQUIRED FOR PUBLIC UTILITY. (a) A

public utility may not directly or indirectly provide service to

the public under a franchise or permit unless the utility first

obtains from the commission a certificate that states that the

public convenience and necessity requires or will require the

installation, operation, or extension of the service.

(b) Except as otherwise provided by this chapter, a public

utility may not furnish or make available retail public utility

service to an area in which retail utility service is being

lawfully furnished by another public utility unless the utility

first obtains a certificate that includes the area in which the

consuming facility is located.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.053. APPLICATION FOR CERTIFICATE. (a) A public utility

that wants to obtain or amend a certificate must submit an

application to the commission.

(b) The applicant shall file with the commission evidence the

commission requires to show the applicant has received the

consent, franchise, or permit required by the proper municipal or

other public authority.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.054. GRANT OR DENIAL OF CERTIFICATE. (a) The

commission may approve an application and grant a certificate

only if the commission finds that the certificate is necessary

for the service, accommodation, convenience, or safety of the

public.

(b) The commission may:

(1) grant the certificate as requested;

(2) grant the certificate for the construction of a portion of

the requested system, facility, or extension or the partial

exercise of the requested right or privilege; or

(3) refuse to grant the certificate.

(c) The commission shall grant each certificate on a

nondiscriminatory basis after considering:

(1) the adequacy of existing service;

(2) the need for additional service;

(3) the effect of granting the certificate on the recipient of

the certificate and any public utility of the same kind serving

the proximate area; and

(4) other factors, such as:

(A) community values;

(B) recreational and park areas;

(C) historical and aesthetic values;

(D) environmental integrity; and

(E) the probable improvement of service or lowering of cost to

consumers in the area if the certificate is granted.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. CERTIFICATE OF OPERATING AUTHORITY

Sec. 54.101. DEFINITION. In this subchapter, "certificate"

means a certificate of operating authority.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 16, eff. Sept. 1,

1999.

Sec. 54.102. APPLICATION FOR CERTIFICATE. (a) A person may

apply for a certificate of operating authority.

(b) The applicant must file with the application a sworn

statement that the applicant has applied for each municipal

consent, franchise, or permit required for the type of services

and facilities for which the applicant has applied.

(c) An affiliate of a person holding a certificate of

convenience and necessity may hold a certificate of operating

authority if the holder of the certificate of convenience and

necessity is in compliance with federal law and Federal

Communications Commission rules governing affiliates and

structural separation. An affiliate of a person holding a

certificate of convenience and necessity may not directly or

indirectly sell to a non-affiliate any regulated product or

service purchased from the person holding a certificate of

convenience and necessity at any rate or price less than the

price paid to the person holding a certificate of convenience and

necessity.

(d) A person may hold a certificate for all or any portion of a

service area for which one or more affiliates of the person holds

a certificate of operating authority, a service provider

certificate of operating authority, or a certificate of

convenience and necessity.

(e) An affiliate of a company that holds a certificate of

convenience and necessity and that serves more than five million

access lines in this state may hold a certificate of operating

authority or service provider certificate of operating authority

to provide service in an area of this state in which its

affiliated company is the incumbent local exchange company.

However, the affiliate holding the certificate of operating

authority or service provider certificate of operating authority

may not provide in that area any service listed in Sections

58.051(a)(1)-(4) or Sections 58.151(1)-(4), or any subset of

those services, in a manner that results in a customer-specific

contract so long as the affiliated company that is the incumbent

local exchange company may not provide those services or subsets

of services in a manner that results in a customer-specific

contract under Section 58.003 in that area. This subsection does

not preclude an affiliate of a company holding a certificate of

convenience and necessity from holding a certificate of operating

authority in any area of this state to provide advanced services

as defined by rules or orders of the Federal Communications

Commission, or preclude such an advanced services affiliate from

using any form of pricing flexibility, with regard to services

other than those subject to the restrictions provided by this

subsection. This subsection does not preclude a long distance

affiliate from using any form of pricing flexibility with regard

to services other than those services subject to the restrictions

provided by this subsection. In addition, the affiliate holding

the certificate of operating authority or service provider

certificate of operating authority may not offer, in an area for

which the affiliated incumbent local exchange company holds a

certificate of convenience and necessity, a service listed in

Sections 58.151(1)-(4) as a component of a package of services,

as a promotional offering, or with a volume or term discount

until the affiliated incumbent local exchange company may offer

those services in pricing flexibility offerings in accordance

with Section 58.004, unless the customer of one of these pricing

flexibility offerings is a federal, state, or local governmental

entity.

(f) The commission has the authority to enforce this section.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 16, eff. Sept. 1,

1999.

Sec. 54.103. GRANT OR DENIAL OF CERTIFICATE. (a) The

commission must grant or deny a certificate not later than the

60th day after the date the application for the certificate is

filed. The commission may extend the deadline on good cause

shown.

(b) The commission shall grant each certificate on a

nondiscriminatory basis after considering factors such as:

(1) the technical and financial qualifications of the applicant;

and

(2) the applicant's ability to meet the commission's quality of

service requirements.

(c) In an exchange of an incumbent local exchange company that

serves fewer than 31,000 access lines, in addition to the factors

described by Subsection (b), the commission shall consider:

(1) the effect of granting the certificate on a public utility

serving the area and on that utility's customers;

(2) the ability of that public utility to provide adequate

service at reasonable rates;

(3) the effect of granting the certificate on the ability of

that public utility to act as the provider of last resort; and

(4) the ability of the exchange, not the company, to support

more than one provider of service.

(d) Except as provided by Subsections (e) and (f), the

commission may grant an application for a certificate only for an

area or areas that are contiguous and reasonably compact and

cover an area of at least 27 square miles.

(e) In an exchange in a county that has a population of less

than 500,000 and that is served by an incumbent local exchange

company that has more than 31,000 access lines, an area covering

less than 27 square miles may be approved if the area is

contiguous and reasonably compact and has at least 20,000 access

lines.

(f) In an exchange of a company that serves fewer than 31,000

access lines in this state, the commission may grant an

application only for an area that has boundaries similar to the

boundaries of the serving central office that is served by the

incumbent local exchange company that holds the certificate of

convenience and necessity for the area.

(g) Expired.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 16, eff. Sept. 1,

1999.

Sec. 54.104. TIME OF SERVICE REQUIREMENTS. (a) The commission

by rule may prescribe the period within which a certificate

holder must be able to serve customers.

(b) Notwithstanding Subsection (a), a certificate holder must

serve a customer not later than the 30th day after the date the

customer requests service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, Sept. 1, 1997. Renumbered

from Sec. 54.106 and amended by Acts 1999, 76th Leg., ch. 1212,

Sec. 16, eff. Sept. 1, 1999.

Sec. 54.105. PENALTY FOR VIOLATION OF TITLE. If a certificate

holder fails to comply with a requirement of this title, the

commission may:

(1) revoke the holder's certificate;

(2) impose against the holder administrative penalties under

Subchapter B, Chapter 15; or

(3) take another action under Subchapter B, Chapter 15.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Renumbered from Sec. 54.111 by Acts 1999, 76th Leg., ch. 1212,

Sec. 16, eff. Sept. 1, 1999.

SUBCHAPTER D. SERVICE PROVIDER CERTIFICATE OF OPERATING AUTHORITY

Sec. 54.151. DEFINITION. In this subchapter, "certificate"

means a service provider certificate of operating authority.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.152. LIMITATION ON GRANT OF CERTIFICATE. The commission

may not grant a certificate to a holder of a:

(1) certificate of convenience and necessity for the same

territory; or

(2) certificate of operating authority for the same territory.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.153. ELIGIBILITY FOR CERTIFICATE. (a) A company is not

eligible to obtain a certificate under this subchapter if the

company, together with affiliates, had more than six percent of

the total intrastate switched access minutes of use as measured

for the most recent 12-month period:

(1) that precedes the date the application is filed; and

(2) for which the access information is available.

(b) The commission shall obtain information necessary to

determine eligibility from the incumbent local exchange telephone

companies and the applicant.

(c) The commission shall certify eligibility not later than the

10th day after the date the application is filed.

(d) In this section:

(1) "Affiliate" means an entity that, directly or indirectly,

owns or controls, is owned or controlled by, or is under common

ownership or control with a company that applies for a

certificate under this subchapter.

(2) "Control" means to exercise substantial influence over the

policies and actions of another.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.154. APPLICATION FOR CERTIFICATE. (a) The commission

may grant a certificate to encourage an innovative, competitive,

and entrepreneurial business to provide telecommunications

services.

(b) An applicant for a certificate must:

(1) file with the application:

(A) a sworn statement that the applicant has applied for each

municipal consent, franchise, or permit required for the type of

services and facilities for which the applicant has applied; and

(B) a description of the services the applicant will provide;

(2) show the areas in which the applicant will provide the

services;

(3) demonstrate that the applicant has the financial and

technical ability to provide services; and

(4) demonstrate that the services will meet the requirements of

this subchapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.155. GRANT OR DENIAL OF CERTIFICATE. (a) The

commission must grant or deny a certificate not later than the

60th day after the date the application for the certificate is

filed. The commission may extend the deadline on good cause

shown.

(b) The commission shall grant each certificate on a

nondiscriminatory basis after considering factors such as:

(1) the technical and financial qualifications of the applicant;

and

(2) the applicant's ability to meet the commission's quality of

service requirements.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.156. RESALE OF SERVICES. (a) A certificate holder may

obtain services under the resale tariffs approved by the

commission under Subchapter C, Chapter 60, except in a

certificated area of a company that serves fewer than 31,000

access lines.

(b) A certificate holder may obtain for resale the monthly

recurring flat rate local exchange telephone service and

associated nonrecurring charges, including any mandatory extended

area service, of an incumbent local exchange company at a five

percent discount to the tariffed rate.

(c) The incumbent local exchange company shall sell a feature

service that may be provided to a customer in conjunction with

local exchange service at a five percent discount to the tariffed

rate, including any associated nonrecurring charge for those

services, provided that the incumbent local exchange company

shall make available to a certificate holder, at an additional

five percent discount, any discounts made available to customers

of the incumbent local exchange company who are similarly

situated to the customers of the certificate holder. In this

subsection "feature service" includes:

(1) toll restriction;

(2) call control options;

(3) tone dialing;

(4) custom calling; and

(5) caller identification.

(d) A certificate holder and an incumbent local exchange company

may agree to a rate lower than the tariffed rate or discounted

rate.

(e) The five percent discounts provided by this section do not

apply in an exchange of a company that has fewer than 31,000

access lines in this state.

(f) If the tariffed rate for a resold service changes, the five

percent discount prescribed by this section applies to the

changed rate. The commission may not, for certificate holders,

create a special class for purposes of resold services.

(g) A certificate holder:

(1) may not use a resold flat rate local exchange telephone

service to avoid the rates and terms of an incumbent local

exchange company's tariffs;

(2) may not terminate both flat rate local exchange telephone

service and services obtained under the resale tariff approved

under Section 60.041 on the same end user customer's premises;

(3) may not use resold flat rate local exchange telephone

services to provide access services to another interexchange

carrier, cellular carrier, competitive access provider, or retail

telecommunications provider, but may permit customers to use

resold local exchange telephone services to access such a carrier

or provider;

(4) may sell the flat rate local exchange telephone service only

to the same class of customers to which the incumbent local

exchange company sells that service;

(5) may obtain services offered by or negotiated with a holder

of a certificate of convenience and necessity or a certificate of

operating authority; and

(6) may obtain for resale single or multiple line flat rate

intraLATA calling service when provided by the local exchange

company at the tariffed rate for online digital communications.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.157. OPTIONAL EXTENDED AREA SERVICE OR EXPANDED LOCAL

CALLING SERVICE. (a) A certificate holder may purchase for

resale:

(1) optional extended area service; and

(2) expanded local calling service.

(b) The purchase of optional extended area service and expanded

local calling service may not be discounted.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.158. INTERFERENCE WITH RESOLD SERVICES PROHIBITED. An

incumbent local exchange company may not:

(1) delay providing or maintaining a service provided under this

subchapter;

(2) degrade the quality of access the company provides to

another provider;

(3) impair the speed, quality, or efficiency of a line used by

another provider;

(4) fail to fully disclose in a timely manner after a request

all available information necessary for a certificate holder to

provide resale services; or

(5) refuse to take a reasonable action to allow a certificate

holder efficient access to the company's ordering, billing, or

repair management system.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.159. RETENTION OF ACCESS SERVICE AND INTRALATA TOLL

SERVICE. An incumbent local exchange company that sells flat

rate local exchange telephone service to a certificate holder may

retain all access service and "1-plus" intraLATA toll service

that originates over the resold flat rate local exchange

telephone service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. MUNICIPALITIES

Sec. 54.201. CERTIFICATION PROHIBITED. The commission may not

grant to a municipality a:

(1) certificate of convenience and necessity;

(2) certificate of operating authority; or

(3) service provider certificate of operating authority.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.202. PROHIBITED MUNICIPAL SERVICES. (a) A municipality

or municipal electric system may not offer for sale to the

public:

(1) a service for which a certificate of convenience and

necessity, a certificate of operating authority, or a service

provider certificate of operating authority is required; or

(2) a nonswitched telecommunications service used to connect a

customer's premises with:

(A) another customer's premises within the exchange; or

(B) a long distance provider that serves the exchange.

(b) Subsection (a) applies to a service offered either directly

or indirectly through a telecommunications provider.

(c) This section may not be construed to prevent a municipally

owned utility from providing to its energy customers, either

directly or indirectly, any energy related service involving the

transfer or receipt of information or data concerning the use,

measurement, monitoring, or management of energy utility services

provided by the municipally owned utility, including services

such as load management or automated meter reading.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 5, eff. September 7, 2005.

Sec. 54.2025. LEASE OF FIBER OPTIC CABLE FACILITIES. Nothing in

this subchapter shall prevent a municipality, or a municipal

electric system that is a member of a municipal power agency

formed under Chapter 163 by adoption of a concurrent resolution

by the participating municipalities on or before August 1, 1975,

from leasing any of the excess capacity of its fiber optic cable

facilities (dark fiber), so long as the rental of the fiber

facilities is done on a nondiscriminatory, nonpreferential basis.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 17, eff. Sept. 1,

1999.

Sec. 54.203. SERVICE IN ANNEXED OR INCORPORATED AREA. (a) If

an area is or will be included within a municipality as the

result of annexation, incorporation, or another reason, each

telecommunications utility that holds or is entitled to hold a

certificate under this title to provide service or operate a

facility in the area before the inclusion has the right to

continue to provide the service or operate the facility and

extend service in the utility's certificated area within the

annexed or incorporated area under the rights granted by the

certificate and this title.

(b) Notwithstanding any other law, a certificated

telecommunications utility has the right to:

(1) continue and extend service within the utility's

certificated area; and

(2) use roads, streets, highways, alleys, and public property to

furnish retail utility service.

(c) The governing body of a municipality may require a

certificated telecommunications utility to relocate the utility's

facility at the utility's expense to permit the widening or

straightening of a street by:

(1) giving the utility 30 days' notice; and

(2) specifying the new location for the facility along the

right-of-way of the street.

(d) This section does not limit the power of a city, town, or

village to incorporate or of a municipality to extend its

boundaries by annexation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.204. DISCRIMINATION BY MUNICIPALITY PROHIBITED. (a)

Notwithstanding Section 14.008, a municipality or a municipally

owned utility may not discriminate against a certificated

telecommunications provider regarding:

(1) the authorization or placement of a facility in a public

right-of-way;

(2) access to a building; or

(3) a municipal utility pole attachment rate or term.

(b) In granting consent, a franchise, or a permit for the use of

a public street, alley, or right-of-way within its municipal

boundaries, a municipality or municipally owned utility may not

discriminate in favor of or against a certificated

telecommunications provider regarding:

(1) municipal utility pole attachment or underground conduit

rates or terms; or

(2) the authorization, placement, replacement, or removal of a

facility in a public right-of-way and the reasonable compensation

for the authorization, placement, replacement, or removal

regardless of whether the compensation is in the form of:

(A) money;

(B) services;

(C) use of facilities; or

(D) another kind of consideration.

(c) A municipality or a municipally owned utility may not charge

any entity, regardless of the nature of the services provided by

that entity, a pole attachment rate or underground conduit rate

that exceeds the fee the municipality or municipally owned

utility would be permitted to charge under rules adopted by the

Federal Communications Commission under 47 U.S.C. Section 224(e)

if the municipality's or municipally owned utility's rates were

regulated under federal law and the rules of the Federal

Communications Commission. In addition, not later than September

1, 2006, a municipality or municipally owned utility shall charge

a single, uniform pole attachment or underground conduit rate to

all entities that are not affiliated with the municipality or

municipally owned utility regardless of the services carried over

the networks attached to the poles or underground conduit.

(d) Notwithstanding any other law, the commission has the

jurisdiction necessary to enforce this section.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 6, eff. September 7, 2005.

Sec. 54.205. MUNICIPALITY'S RIGHT TO CONTROL ACCESS. This title

does not restrict a municipality's historical right to control

and receive reasonable compensation for access to the

municipality's public streets, alleys, or rights-of-way or to

other public property.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.206. RECOVERY OF MUNICIPAL FEE. (a) A holder of a

certificate of convenience and necessity, a certificate of

operating authority, or a service provider certificate of

operating authority has the right to collect a fee that a

municipality imposes under Section 54.204 or 54.205 through a pro

rata charge to the customers in the boundaries of the

municipality.

(b) The charge may be shown on the customer's bill as a separate

line item.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. REGULATION OF SERVICES, AREAS, AND FACILITIES

Sec. 54.251. PROVISION OF SERVICE. (a) Except as provided by

this section, Section 54.252, Section 54.253, and Section 54.254,

a telecommunications utility that holds a certificate of

convenience and necessity or a certificate of operating authority

shall:

(1) offer all basic local telecommunications services to each

customer in the utility's certificated area; and

(2) provide continuous and adequate service in that area.

(b) Except as specifically determined otherwise by the

commission under this subchapter or Subchapter G, the holder of a

certificate of convenience and necessity, or the holder of a

certificate of operating authority issued under Chapter 65, for

an area has the obligations of a provider of last resort

regardless of whether another provider has a certificate of

operating authority or service provider certificate of operating

authority for that area.

(c) A certificate holder may meet the holder's provider of last

resort obligations using any available technology.

Notwithstanding any provision of Chapter 56, the commission may

adjust disbursements from the universal service fund to companies

using technologies other than traditional wireline or landline

technologies to meet provider of last resort obligations. As

determined by the commission, the certificate holder shall meet

minimum quality of service standards, including standards for 911

service, comparable to those established for traditional wireline

or landline technologies and shall offer services at a price

comparable to the monthly service charge for comparable services

in that exchange or the provider's nearest exchange.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 76, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 7, eff. September 7, 2005.

Sec. 54.252. GROUNDS FOR REDUCTION OF SERVICE BY HOLDER OF

CERTIFICATE OF CONVENIENCE AND NECESSITY. (a) Except to the

extent otherwise ordered by the commission in accordance with

this subchapter, the holder of a certificate of convenience and

necessity may not discontinue, reduce, or impair service to any

part of the holder's certificated service area except for:

(1) nonpayment of charges;

(2) nonuse; or

(3) another similar reason that occurs in the usual course of

business.

(b) A discontinuance, reduction, or impairment of service must

be in compliance with and is subject to any condition or

restriction the commission prescribes.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 76, Sec. 2, eff. Sept. 1,

2003.

Sec. 54.253. DISCONTINUATION OF SERVICE BY CERTAIN CERTIFICATE

HOLDERS. (a) A telecommunications utility that holds a

certificate of operating authority or a service provider

certificate of operating authority may:

(1) cease operations in the utility's certificated area; or

(2) discontinue an optional service that is not essential to

providing basic local telecommunications service.

(b) Before the telecommunications utility ceases operations or

discontinues an optional service, the utility, in the manner

required by the commission, must give notice of the intended

action to:

(1) the commission;

(2) each affected customer;

(3) the Commission on State Emergency Communications;

(4) the office; and

(5) each wholesale provider of telecommunications facilities or

services from which the utility has purchased facilities or

services.

(c) The telecommunications utility is entitled to discontinue an

optional service on or after the 61st day after the date the

utility gives the notice.

(d) The telecommunications utility may not cease operations in

its certificated area unless the commission authorizes the

utility to cease operations and:

(1) another provider of basic local telecommunications services

has adequate facilities and capacity to serve the customers in

the certificated area; or

(2) the utility is an "exiting utility," as that term is defined

by Section 54.301, no other telecommunications utility has

facilities sufficient to provide basic local telecommunications

service in the defined geographic area, and the utility acts in

good faith to provide for a transition of the utility's existing

basic local telecommunications service customers to another

holder of a certificate for that area.

(e) The commission may not authorize the telecommunications

utility to cease operations under Subsection (d) before the 61st

day after the date the utility gives the notice required by

Subsection (b). Unless the commission receives a complaint from

an affected person, the commission may enter an order under this

subsection administratively.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2003, 78th Leg., ch. 76, Sec. 3, eff. Sept. 1,

2003.

Sec. 54.254. REQUIRED REFUSAL OF SERVICE. A holder of a

certificate of convenience and necessity, a certificate of

operating authority, or a service provider certificate of

operating authority shall refuse to serve a customer in the

holder's certificated area if the holder is prohibited from

providing the service under Section 212.012, 232.029, or

232.0291, Local Government Code.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

708, Sec. 14, eff. September 1, 2005.

Sec. 54.255. TRANSFER OF CERTAIN CERTIFICATES. (a) A

telecommunications utility may sell, assign, or lease a

certificate of convenience and necessity or a certificate of

operating authority or a right obtained under such a certificate

if the commission determines that the purchaser, assignee, or

lessee can provide adequate service.

(b) The sale, assignment, or lease of a certificate or a right

is subject to conditions the commission prescribes.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.256. APPLICATION OF CONTRACTS. A contract approved by

the commission between telecommunications utilities that

designates areas and customers to be served by the utilities:

(1) is valid and enforceable; and

(2) shall be incorporated into the appropriate areas of

certification.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.257. INTERFERENCE WITH ANOTHER TELECOMMUNICATIONS

UTILITY. If a telecommunications utility constructing or

extending the utility's lines, plant, or system interferes or

attempts to interfere with the operation of a line, plant, or

system of another utility, the commission by order may:

(1) prohibit the construction or extension; or

(2) prescribe terms for locating the affected lines, plants, or

systems.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.258. MAPS. A public utility shall file with the

commission one or more maps that show each utility facility and

that separately illustrate each utility facility for transmission

or distribution of the utility's services on a date the

commission orders.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.259. DISCRIMINATION BY PROPERTY OWNER PROHIBITED. (a)

If a telecommunications utility holds a consent, franchise, or

permit as determined to be the appropriate grants of authority by

the municipality and holds a certificate if required by this

title, a public or private property owner may not:

(1) prevent the utility from installing on the owner's property

a telecommunications service facility a tenant requests;

(2) interfere with the utility's installation on the owner's

property of a telecommunications service facility a tenant

requests;

(3) discriminate against such a utility regarding installation,

terms, or compensation of a telecommunications service facility

to a tenant on the owner's property;

(4) demand or accept an unreasonable payment of any kind from a

tenant or the utility for allowing the utility on or in the

owner's property; or

(5) discriminate in favor of or against a tenant in any manner,

including rental charge discrimination, because of the utility

from which the tenant receives a telecommunications service.

(b) Subsection (a) does not apply to an institution of higher

education. In this subsection, "institution of higher education"

means:

(1) an institution of higher education as defined by Section

61.003, Education Code; or

(2) a private or independent institution of higher education as

defined by Section 61.003, Education Code.

(c) Notwithstanding any other law, the commission has the

jurisdiction to enforce this section.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.260. PROPERTY OWNER'S CONDITIONS. (a) Notwithstanding

Section 54.259, if a telecommunications utility holds a municipal

consent, franchise, or permit as determined to be the appropriate

grant of authority by the municipality and holds a certificate if

required by this title, a public or private property owner may:

(1) impose a condition on the utility that is reasonably

necessary to protect:

(A) the safety, security, appearance, and condition of the

property; and

(B) the safety and convenience of other persons;

(2) impose a reasonable limitation on the time at which the

utility may have access to the property to install a

telecommunications service facility;

(3) impose a reasonable limitation on the number of such

utilities that have access to the owner's property, if the owner

can demonstrate a space constraint that requires the limitation;

(4) require the utility to agree to indemnify the owner for

damage caused installing, operating, or removing a facility;

(5) require the tenant or the utility to bear the entire cost of

installing, operating, or removing a facility; and

(6) require the utility to pay compensation that is reasonable

and nondiscriminatory among such telecommunications utilities.

(b) Notwithstanding any other law, the commission has the

jurisdiction to enforce this section.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 54.261. SHARED TENANT SERVICES CONTRACT. Sections 54.259

and 54.260 do not require a public or private property owner to

enter into a contract with a telecommunications utility to

provide shared tenant services on a property.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER G. PROVIDER OF LAST RESORT

Sec. 54.301. DEFINITIONS. In this subchapter:

(1) "Exiting utility" means a telecommunications utility that:

(A) holds a certificate of operating authority or a service

provider certificate of operating authority;

(B) is the predominant provider of basic local

telecommunications service in a defined geographic area and

provides those services using the utility's own facilities; and

(C) ceases operations in all or part of the utility's

certificated service area under Section 54.253 or 54.303.

(2) "Provider of last resort" means a certificated

telecommunications utility that must offer basic local

telecommunications service throughout a defined geographic area.

(3) "Successor utility" means a telecommunications utility that

holds a certificate of convenience and necessity, certificate of

operating authority, or service provider certificate of operating

authority, and that is or is designated to become the provider of

last resort for the defined geographic area previously served by

an exiting utility.

Added by Acts 2003, 78th Leg., ch. 76, Sec. 4, eff. Sept. 1,

2003.

Sec. 54.3015. APPLICABILITY OF SUBCHAPTER. This subchapter

applies to a holder of a certificate of operating authority

issued under Chapter 65 in the same manner and to the same extent

this subchapter applies to a holder of a certificate of

convenience and necessity.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 8, eff. September 7, 2005.

Sec. 54.302. PROVIDER OF LAST RESORT; FACILITIES-BASED

PROVIDERS. (a) Notwithstanding any other provision of this

title, if a telecommunications utility installs facilities to

serve customers located in a defined geographic area to provide

telecommunications services, including basic local

telecommunications service, before the holder of the certificate

of convenience and necessity installs facilities to serve

customers located in that defined geographic area, the holder of

the certificate of convenience and necessity may petition the

commission for an order relieving the utility of the utility's

designation as the provider of last resort in that defined

geographic area.

(b) The commission shall relieve the holder of the certificate

of convenience and necessity of the obligations of service as the

provider of last resort for the defined geographic area, and the

commission shall designate the facilities-based

telecommunications utility as the provider of last resort if the

commission determines that:

(1) the holder of the certificate of convenience and necessity

does not have facilities in place to provide basic local

telecommunications service to all customers within that defined

geographic area;

(2) another certificated telecommunications utility has

installed facilities adequate to provide that service throughout

that area; and

(3) the public interest would be served by transferring the

provider of last resort obligations for that area.

(c) The commission shall complete proceedings necessary to make

the determinations prescribed by this section not later than the

91st day after the date the petition is filed under Subsection

(a).

Added by Acts 2003, 78th Leg., ch. 76, Sec. 4, eff. Sept. 1,

2003.

Sec. 54.303. SUCCESSOR TELECOMMUNICATIONS UTILITY WHEN NO

SUFFICIENT FACILITIES EXIST. (a) When the commission obtains

notice as required under Section 54.253 or otherwise that a

utility intends to become an exiting utility and no other

telecommunications utility has facilities sufficient to provide

basic local telecommunications service in that defined geographic

area, the commission shall open a contested case proceeding to

determine:

(1) the identity of the successor utility under this section;

and

(2) the amount of universal service funding under Subchapter G,

Chapter 56, to be made available to the successor utility.

(b) On designation as the successor utility under this section,

the commission, if applicable, shall provide to the successor

utility:

(1) a reasonable time, in accordance with industry practices and

not subject to otherwise applicable commission service quality

rules or standards, to modify, construct, or obtain facilities

necessary to serve the customers of the exiting

telecommunications utility; and

(2) an exemption on a transitional basis from any obligation to

unbundle the utility's network elements or to provide service for

resale within that defined geographic area for nine months or

another reasonable period the commission may authorize as

necessary to modify the utility's network to provide that

unbundling or resale.

(c) A customer within the defined geographic area to be served

by the successor utility is considered to have applied for

service from the successor utility on the effective date of that

designation by the commission. Each right, privilege, and

obligation of being a customer of the successor utility applies

to that customer and the customer is subject to the successor

utility's applicable terms of service as specified in an

applicable tariff or contract.

Added by Acts 2003, 78th Leg., ch. 76, Sec. 4, eff. Sept. 1,

2003.

Sec. 54.304. ABANDONMENT OR CESSATION BY FACILITIES-BASED

PROVIDER; EMERGENCY RESTORATION. (a) The commission, on its own

motion or on the petition of an interested party, may institute

an expedited proceeding under this section if the commission

finds that:

(1) a holder of a certificate of operating authority or service

provider certificate of operating authority is the predominant

provider of basic local telecommunications service in a defined

geographic area and the utility provides that service using the

utility's own facilities;

(2) no other telecommunications utility has facilities

sufficient to provide basic local telecommunications service in

that defined geographic area; and

(3) the holder of the certificate of operating authority or

service provider certificate of operating authority has:

(A) ceased providing basic local telecommunications service to

the utility's customers in that defined geographic area; or

(B) abandoned the operation of the utility's facilities in the

defined geographic area that are used to provide basic local

telecommunications service.

(b) In a proceeding under this section, the commission may

declare that an emergency exists and issue any order necessary to

protect the health, safety, and welfare of affected customers of

the utility and to expedite the restoration and continuation of

basic local telecommunications service to those customers. An

order issued by the commission under this subsection may include

an order to:

(1) provide for a temporary arrangement for operation of the

utility's facilities by an uncertificated entity that agrees to

provide service;

(2) authorize one or more third parties to enter the premises of

the abandoned facilities; or

(3) grant temporary waivers from quality of service

requirements.

(c) The commission may designate a successor utility in

accordance with Section 54.303 during a proceeding under this

section.

Added by Acts 2003, 78th Leg., ch. 76, Sec. 4, eff. Sept. 1,

2003.

Sec. 54.305. COMMISSION PARTICIPATION IN BANKRUPTCY PROCEEDINGS.

(a) The commission, on written notice that a certificated

telecommunications utility has filed a petition in bankruptcy or

is the subject of an involuntary petition in bankruptcy, may

inform the appropriate court and parties of the commission's

interest in obtaining notice of proceedings.

(b) Within the time prescribed by the applicable statutes,

rules, and court orders, the commission may intervene and

participate in any bankruptcy proceedings that affect customers

or providers of telecommunications services in this state.

(c) The office may inform the appropriate court and parties of

the office's interest in obtaining notice of the proceedings.

Within the time prescribed by the applicable statutes, rules, and

court orders, the office may intervene and participate in any

bankruptcy proceeding on behalf of residential and small

commercial customers.

Added by Acts 2003, 78th Leg., ch. 76, Sec. 4, eff. Sept. 1,

2003.



CHAPTER 55. REGULATION OF TELECOMMUNICATIONS SERVICES

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE C. TELECOMMUNICATIONS UTILITIES

CHAPTER 55. REGULATION OF TELECOMMUNICATIONS SERVICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 55.001. GENERAL STANDARD. A public utility shall furnish

service, instrumentalities, and facilities that are safe,

adequate, efficient, and reasonable.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.002. COMMISSION AUTHORITY CONCERNING STANDARDS. The

commission, on its own motion or on complaint and after

reasonable notice and hearing, may:

(1) adopt just and reasonable standards, classifications, rules,

or practices a public utility must follow in furnishing a

service;

(2) adopt adequate and reasonable standards for measuring a

condition, including quantity and quality, relating to the

furnishing of a service;

(3) adopt reasonable rules for examining, testing, and measuring

a service; and

(4) adopt or approve reasonable rules, specifications, and

standards to ensure the accuracy of equipment, including meters

and instruments, used to measure a service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.003. RULE OR STANDARD. (a) A public utility may not

impose a rule except as provided by this title.

(b) A public utility may file with the commission a standard,

classification, rule, or practice the utility follows.

(c) The standard, classification, rule, or practice continues in

force until:

(1) amended by the utility; or

(2) changed by the commission as provided by this subtitle.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.004. LOCAL EXCHANGE COMPANY RULE OR PRACTICE CHANGE.

(a) To make a change in an incumbent local exchange company's

tariffed rules or practices that does not affect the company's

charges or rates, the company must file the proposed change with

the commission at least 35 days before the effective date of the

change. The commission may require the incumbent local exchange

company to provide to ratepayers appropriate notice as determined

by the commission.

(b) The commission, on complaint by an affected person or on its

own motion and after reasonable notice, may hold a hearing to

determine the propriety of a change proposed under this section.

Pending the hearing and decision, the commission may suspend the

change for not longer than 120 days after the date the change

would otherwise be effective. The commission shall approve, deny,

or modify the change before the period of suspension expires.

(c) In a proceeding under this section, the incumbent local

exchange company has the burden of proving the proposed change:

(1) is in the public interest; and

(2) complies with this title.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.005. UNREASONABLE PREFERENCE OR PREJUDICE CONCERNING

SERVICE PROHIBITED. In providing a service to persons in a

classification, a public utility may not:

(1) grant an unreasonable preference or advantage to a person in

the classification; or

(2) subject a person in the classification to an unreasonable

prejudice or disadvantage.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.006. DISCRIMINATION AND RESTRICTION ON COMPETITION. A

public utility may not:

(1) discriminate against a person who sells or leases equipment

or performs services in competition with the public utility; or

(2) engage in a practice that tends to restrict or impair that

competition.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.007. MINIMUM SERVICES. (a) The commission shall

require a holder of a certificate of convenience and necessity or

a certificate of operating authority to provide at the applicable

tariff rate, if any, to each customer, regardless of race,

national origin, income, or residence in an urban or rural area:

(1) single-party service;

(2) tone-dialing service;

(3) basic custom calling features;

(4) equal access for an interLATA interexchange carrier on a

bona fide request; and

(5) digital switching capability in an exchange on customer

request, provided by a digital switch in the exchange or by

connection to a digital switch in another exchange.

(b) Notwithstanding Subsection (a), an electing incumbent local

exchange company serving more than 175,000 but fewer than

1,500,000 access lines on January 1, 1995, shall install a

digital switch in each central office that serves an exchange of

fewer than 20,000 access lines.

(c) The commission may temporarily waive a requirement imposed

by Subsection (a) or (b) on a showing of good cause.

(d) The commission may not consider the cost of implementing

this section in determining whether an electing company is

entitled to:

(1) a rate increase under Chapter 58 or 59; or

(2) increased universal service funds under Subchapter B,

Chapter 56.

(e) Expired.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.008. IMPROVEMENTS IN SERVICE; INTERCONNECTING SERVICE.

The commission, after notice and hearing, may:

(1) order a public utility to provide specified improvements in

its service in a specified area if:

(A) service in the area is inadequate or substantially inferior

to service in a comparable area; and

(B) requiring the company to provide the improved service is

reasonable; or

(2) order two or more utilities to establish specified

facilities for interconnecting service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.009. INTRALATA CALLS. (a) If federal law prohibits a

local exchange company in this state from providing interLATA

telecommunications services, the local exchange companies in this

state designated or de facto authorized to receive a "0-plus" or

"1-plus" dialed intraLATA call are exclusively designated or

authorized to receive such a call.

(b) A telecommunications utility operating under a certificate

of operating authority or a service provider certificate of

operating authority is de facto authorized to receive a "0-plus"

or "1-plus" dialed intraLATA call on the date the utility

receives its certificate, to the extent the utility is not

restricted by Section 54.159.

(c) If federal law allows all local exchange companies to

provide interLATA telecommunications services, the commission

shall ensure that:

(1) a customer may designate a provider of the customer's choice

to carry the customer's "0-plus" and "1-plus" dialed intraLATA

calls; and

(2) equal access in the public network is implemented to allow

the provider to carry those calls.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.010. BILLING FOR SERVICE TO THE STATE. A

telecommunications utility providing service to the state,

including service to an agency in any branch of state government,

may not impose a fee, a penalty, interest, or any other charge

for delinquent payment of a bill for that service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.011. NOTICE OF IDENTITY OF INTEREXCHANGE CARRIER. (a)

A local exchange company shall print on the first page of each

bill sent to a customer of the local exchange company the name of

the customer's primary interexchange carrier if the company

provides billing services for that carrier.

(b) The bill must contain instructions on how the customer can

contact the commission if the customer believes that the named

carrier is not the customer's primary interexchange carrier.

(c) The commission may, for good cause, waive the billing

requirement prescribed by this section in exchanges served by

local exchange companies serving not more than 31,000 access

lines.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.04(b), eff. Sept.

1, 1999.

Sec. 55.012. LIMITATIONS ON DISCONTINUANCE OF BASIC LOCAL

TELECOMMUNICATIONS SERVICE. (a) A provider of basic local

telecommunications service may not discontinue that service

because of nonpayment by a residential customer of charges for

long distance service. Payment shall first be allocated to basic

local telecommunications service.

(b) For purposes of allocating payment in this section, if the

provider of basic local telecommunications service bundles its

basic local telecommunications service with long distance service

or any other service and provides a discount for the basic local

telecommunications service because of that bundling, the rate of

basic local telecommunications service shall be the rate the

provider charges for stand-alone basic local telecommunications

service.

(c) Notwithstanding Subsection (a), the commission shall adopt

and implement rules, not later than January 1, 2000, to prevent

customer abuse of the protections afforded by this section. The

rules must include:

(1) provisions requiring a provider of basic local

telecommunications service to offer and implement, at the request

and expense of a long distance service provider, toll blocking

capability to limit a customer's ability to incur additional

charges for long distance services after nonpayment for long

distance services; and

(2) provisions regarding fraudulent activity in response to

which a provider may discontinue a residential customer's basic

local telecommunications service.

(d) Notwithstanding any other provision of this title, the

commission has all jurisdiction necessary to establish a maximum

price that an incumbent local exchange company may charge a long

distance service provider to initiate the toll blocking

capability required to be offered under the rules adopted under

Subsection (c). The maximum price established under this

subsection shall be observed by all providers of basic local

telecommunications service in the incumbent local exchange

company's certificated service area. Notwithstanding Sections

52.102 and 52.152, the commission has all jurisdiction necessary

to enforce this section.

Added by Acts 1999, 76th Leg., ch. 1579, Sec. 5, eff. Aug. 30,

1999.

Sec. 55.013. LIMITATIONS ON DISCONTINUANCE OF BASIC LOCAL

TELECOMMUNICATIONS SERVICE. (a) A provider of basic local

telecommunications service may not discontinue that service

because of nonpayment by a residential customer of charges for

long distance service. Payment shall first be allocated to basic

local telecommunications service.

(b) For purposes of allocating payment in this section, if the

provider of basic local telecommunications service bundles its

basic local telecommunications service with long distance service

or any other service and provides a discount for the basic local

telecommunications service because of that bundling, the rate of

basic local telecommunications service shall be the rate the

provider charges for stand-alone basic local telecommunications

service.

(c) Notwithstanding Subsection (a), the commission shall adopt

and implement rules, not later than January 1, 2000, to prevent

customer abuse of the protections afforded by this section. The

rules must include:

(1) provisions requiring a provider of basic local

telecommunications service to offer and implement toll blocking

capability to limit a customer's ability to incur additional

charges for long distance services after nonpayment for long

distance services; and

(2) provisions regarding fraudulent activity in response to

which a provider may discontinue a residential customer's basic

local telecommunications service.

(d) Notwithstanding any other provision of this title, the

commission has all jurisdiction necessary to establish a maximum

price that an incumbent local exchange company may charge a long

distance service provider to initiate the toll blocking

capability required to be offered under the rules adopted under

Subsection (c). The maximum price established under this

subsection shall be observed by all providers of basic local

telecommunications service in the incumbent local exchange

company's certificated service area. Notwithstanding Sections

52.102 and 52.152, the commission has all jurisdiction necessary

to enforce this section.

(e) A provider of basic local exchange telecommunications

service shall comply with the requirements of this section not

later than March 1, 2000.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 19, eff. Sept. 1,

1999.

Sec. 55.014. PROVISION OF ADVANCED TELECOMMUNICATIONS SERVICES.

(a) In this section, "advanced service" means any

telecommunications service other than residential or business

basic local exchange telephone service, caller identification

service, and customer calling features.

(b) This section applies to a company electing under Chapter 58

or a company that holds a certificate of operating authority or

service provider certificate of operating authority.

(c) Notwithstanding any other provision of this title, beginning

September 1, 2001, a company to which this section applies that

provides advanced telecommunications services within the

company's urban service areas, shall, on a bona fide retail

request for those services, provide in rural areas of this state

served by the company advanced telecommunications services that

are reasonably comparable to the advanced services provided in

urban areas. The company shall offer the advanced

telecommunications services:

(1) at prices, terms, and conditions that are reasonably

comparable to the prices, terms, and conditions for similar

advanced services provided by the company in urban areas; and

(2) within 15 months after the bona fide request for those

advanced services.

(d) Notwithstanding any other provision of this title, a company

to which this section applies shall, on a bona fide retail

request for those services, offer caller identification service

and custom calling features in rural areas served by the company.

The company shall offer the services:

(1) at prices, terms, and conditions reasonably comparable to

the company's prices, terms, and conditions for similar services

in urban areas; and

(2) within 15 months after the bona fide request for those

services.

(e) This section may not be construed to require a company to:

(1) begin providing services in a rural area in which the

company does not provide local exchange telephone service; or

(2) provide a service in a rural area of this state unless the

company provides the service in urban areas of this state.

(f) For purposes of this section, a company to which this

section applies is considered to provide services in urban areas

of this state if the company provides services in a municipality

with a population of more than 190,000.

(g) Notwithstanding any other provision of this title, the

commission has all jurisdiction necessary to enforce this

section.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 20, eff. Sept. 1,

1999.

Sec. 55.015. LIFELINE SERVICE. (a) The commission shall adopt

rules prohibiting a certificated provider of local exchange

telephone service from discontinuing basic network services

listed in Section 58.051 to a consumer who receives lifeline

service because of nonpayment by the consumer of charges for

other services billed by the provider, including interexchange

telecommunications service.

(b) The commission shall adopt rules providing for automatic

enrollment to receive lifeline service for eligible consumers.

The Texas Department of Human Services, on request of the

commission, shall assist in the adoption and implementation of

those rules. The commission and the Texas Department of Human

Services shall enter into a memorandum of understanding

establishing the respective duties of the commission and

department in relation to the automatic enrollment.

(b-1) The commission shall adopt rules requiring certificated

providers of local exchange telephone service to implement

procedures to ensure that all consumers are clearly informed both

orally and in writing of the existence of the lifeline service

program when they request or initiate service or change service

locations or providers. On or before June 1, 2006, the

commission shall enter into a memorandum of understanding with

the Health and Human Services Commission, and, to the maximum

extent feasible, housing authorities in the principal cities of

each metropolitan statistical area, to improve enrollment rates

in the lifeline service program.

(c) A certificated provider of local exchange telephone service

may block a lifeline service participant's access to all

interexchange telecommunications service except toll-free numbers

when the participant owes an outstanding amount for that service.

The provider shall remove the block without additional cost to

the participant on payment of the outstanding amount.

(d) A certificated provider of local exchange telephone service

shall offer a consumer who applies for or receives lifeline

service the option of blocking all toll calls or, if technically

capable, placing a limit on the amount of toll calls. The

provider may not charge the consumer an administrative charge or

other additional amount for the blocking service.

(d-1) A certificated provider of local exchange telephone

service shall provide access to lifeline service to a customer

whose income is not more than 150 percent of the applicable

income level established by the federal poverty guidelines or in

whose household resides a person who receives or has a child who

receives:

(1) Medicaid;

(2) food stamps;

(3) Supplemental Security Income;

(4) federal public housing assistance;

(5) Low Income Home Energy Assistance Program (LIHEAP)

assistance; or

(6) health benefits coverage under the state child health plan

under Chapter 62, Health and Safety Code.

(d-2) A certificated provider of local exchange telephone

service shall provide consumers who apply for or receive lifeline

service access to available vertical services or custom calling

features, including caller ID, call waiting, and call blocking,

at the same price as other consumers. Lifeline discounts shall

only apply to that portion of the bill that is for basic network

service.

(e) In this section, "lifeline service" means a retail local

service offering described by 47 C.F.R. Section 54.401(a), as

amended.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 21, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 9, eff. September 7, 2005.

Sec. 55.016. TELECOMMUNICATIONS BILLING. (a) The proliferation

of charges for separate services, products, surcharges, fees, and

taxes on a bill for telecommunications products or services has

increased the complexity of those bills to such an extent that in

some cases the bills have become difficult for customers to

understand.

(b) A bill from a local exchange company for telecommunications

products or services should be consistent with providing

customers sufficient information about the charges included in

the bill to understand the basis and source of the charges.

(c) To the extent permitted by law, a monthly bill from a local

exchange company for local exchange telephone service shall

clearly identify all charges including basic local service

charges, fees, carrier's charges, assessments, surcharges,

optional services, and taxes.

(d) Local exchange carriers shall annually file a copy of that

portion of their bill that has not been previously approved by

the commission for compliance review with this section.

(e) The commission shall have all necessary authority to enforce

this section.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 18, eff. Mar. 1,

2000. Amended by Acts 2001, 77th Leg., ch. 963, Sec. 1, eff. June

14, 2001. Renumbered from Sec. 55.012 by Acts 2001, 77th Leg.,

ch. 1420, Sec. 21.001(110), eff. Sept. 1, 2001.

Sec. 55.017. IDENTIFICATION REQUIRED. (a) A representative of

a telecommunications provider or a video or cable service

provider that has an easement in or a right-of-way over or

through real property must show proof of identification to the

owner of the real property when entering the property if

requested by the owner.

(b) This section does not apply to regularly scheduled service

readings or examinations.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 10, eff. September 7, 2005.

SUBCHAPTER B. EXTENDED AREA SERVICE

Sec. 55.021. EXTENDED AREA SERVICE. After notice and a hearing,

the commission may order one or more local exchange companies

that are dominant carriers to provide:

(1) mandatory extended area service in accordance with Section

55.022; or

(2) optional extended area service in accordance with Section

55.023.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.022. MANDATORY SERVICE. The commission may order

mandatory extended area service in a specified metropolitan area

if:

(1) there is a sufficient community of interest in the area; and

(2) the company can reasonably provide the service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.023. OPTIONAL EXTENDED AREA SERVICE. (a) The

commission may order optional extended area service in a

specified calling area if:

(1) each affected company and the representatives of at least

one political subdivision in the proposed calling area agree to

the service; and

(2) the proposed common calling area has a single, continuous

boundary.

(b) The commission may not adopt rules that diminish in any

manner the ability of an affected company or a political

subdivision to enter into joint agreements for optional extended

area service under this section.

(c) In this section, "political subdivision" means:

(1) a county;

(2) a municipality; or

(3) an unincorporated town or village that has 275 or more

access lines.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.024. CHARGE FOR EXTENDED AREA SERVICE. (a) An

incumbent local exchange company that provides mandatory two-way

extended area service to customers shall impose for that service

a separately stated monthly charge of $3.50 a line for a

residential customer and $7 a line for a business customer if, on

September 1, 1995, the company:

(1) served more than 1,000,000 access lines in this state; and

(2) imposed a separately stated monthly charge for mandatory

two-way extended area service of more than $3.50 a line for a

residential customer and more than $7 a line for a business

customer.

(b) The company shall recover all costs incurred and all loss of

revenue that results from imposition of the rates prescribed by

Subsection (a) in the manner prescribed by Section 55.048(c).

(c) The rate limitation prescribed by Subsection (a) does not

apply to a separately stated monthly charge for:

(1) extended area service in or into a metropolitan exchange; or

(2) extended metropolitan service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.025. HUNTING SERVICE. (a) A local exchange company

shall make available, at a reasonable tariffed rate, hunting

service from local exchange lines to extended metropolitan

service lines.

(b) The company may not require a customer to purchase

additional extended metropolitan service to obtain the hunting

service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. EXPANDED TOLL-FREE LOCAL CALLING AREAS

Sec. 55.041. DEFINITIONS. In this subchapter, "metropolitan

exchange," "local calling area of a metropolitan exchange," and

"exchange" have the meanings and boundaries assigned by the

commission on September 1, 1993.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.042. CONTIGUOUS EXCHANGE. The commission may expand a

toll-free local calling area into an exchange that is not in a

metropolitan exchange but is in a local calling area that is

contiguous to a metropolitan exchange that the commission

determines has a community of interest with the exchange for

which a petition is filed under this subchapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.043. SPLITTING EXCHANGES PROHIBITED. Notwithstanding

any other provision of this subchapter, the commission may not

split a petitioning or requested exchange in establishing a

toll-free local calling area.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.044. EXEMPTION. (a) The commission may not require an

incumbent local exchange company serving the petitioning or

requested exchange to expand the company's toll-free local

calling area under this subchapter if:

(1) the incumbent local exchange company has fewer than 10,000

access lines;

(2) the petitioning or requested exchange is served by a

telephone cooperative corporation;

(3) extended area service or extended metropolitan service is

available between the exchanges;

(4) the petitioning or requested exchange is a metropolitan

exchange; or

(5) the commission determines that the company has shown that to

serve the area is not geographically or technologically feasible.

(b) To promote the wide dispersion of pay telephones, the

commission may:

(1) exempt pay telephones from this subchapter; or

(2) change the rates charged for calls from pay telephones.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.045. ELIGIBILITY TO PETITION. The telephone subscribers

of an incumbent local exchange company exchange that serves not

more than 10,000 access lines may petition the commission for

expansion of the company's toll-free local calling area if:

(1) the petitioning exchange's central switching office is

located within 22 miles, using vertical and horizontal geographic

coordinates, of the central switching office of the exchange

requested for expanded local calling service; or

(2) the petitioning exchange's central office is not more than

50 miles from the central office of the exchange requested for

expanded local calling service and the exchanges share a

community of interest.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.046. PETITION REQUIREMENTS. (a) A petition under this

subchapter must be signed by a number of the exchange's

subscribers equal at least to the lesser of 100 of the exchange's

subscribers or five percent of the exchange's subscribers.

(b) An exchange that petitions under Section 55.045(2) must

demonstrate in the petition that the exchange shares a community

of interest with the requested exchange.

(c) For purposes of this section, the relationships between

exchanges that create a community of interest include:

(1) a relationship because of schools, hospitals, local

governments, or business centers; or

(2) other relationships that would make the unavailability of

expanded local calling service a hardship for the residents of

the area.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.047. BALLOTING AND CONSIDERATION. (a) If the

commission receives a petition that complies with this

subchapter, the commission shall order the incumbent local

exchange company to provide ballots to the subscribers in the

petitioning exchange.

(b) The commission shall consider the request for expansion of

the toll-free local calling area if at least 70 percent of the

subscribers who vote do so in favor of the expansion.

(c) The commission by rule shall provide for an expedited

hearing on the issue of expansion.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.048. CHARGES. (a) The incumbent local exchange company

shall recover all costs incurred and all loss of revenue from an

expansion of a toll-free local calling area under this subchapter

through a request other than a revenue requirement showing by

imposing a monthly fee under Subsection (b) or (c), or both.

(b) The company may impose a monthly fee against each

residential and business customer in the petitioning exchange.

The fee may not exceed $3.50 a line for a residential customer

and $7 a line for a business customer unless the customer's

toll-free local calling area includes more than five exchanges.

The company may impose an additional monthly fee of $1.50 for

each exchange in excess of five. This subsection applies

regardless of the number of petitions required to obtain access

to the exchanges. A company may impose a fee under this

subsection only until the company's next general rate case.

(c) The company may impose a monthly fee against each of the

company's local exchange service customers in this state. This

fee is in addition to the company's local exchange rates.

(d) The company may not recover regulatory case expenses under

this subchapter by imposing a surcharge on the subscribers of the

petitioning exchange.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. OPERATOR SERVICE PROVIDERS

Sec. 55.081. DEFINITION. In this subchapter, "operator service"

means a service using live operator or automated operator

functions to handle telephone service such as toll calling using

collect, third-number billing, and calling card services. The

term does not include a call for which the called party has

arranged to be billed (800 service).

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.082. APPLICABILITY. Except as provided by Section

55.088, this subchapter applies only to a telecommunications

utility that is not a dominant carrier.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.083. RULES AND PROCEDURES. (a) The commission may

adopt rules and establish procedures to enforce and implement

this subchapter.

(b) A rule adopted under this subchapter must be

nondiscriminatory and designed to promote competition that

facilitates consumer choice.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.084. INFORMATION DISPLAYED ON PUBLIC USE TELEPHONE. (a)

An operator service provider shall furnish each entity with

which it contracts to provide operator service a sticker, card,

or other form of information approved by the commission for each

telephone that:

(1) has access to the service; and

(2) is intended for use by the public.

(b) The commission may grant the owner of a telephone approval

for an alternative form of information.

(c) The information must state:

(1) the provider's name;

(2) that the operator service provider will provide rate

information on a caller's request;

(3) that a caller, on the caller's request, will be informed of

the method of access to the local exchange carrier operator; and

(4) that a complaint about the service may be made to the

provider or to the commission at the designated telephone number.

(d) The operator service provider shall by contract require an

entity receiving information to display the information on or

near each telephone for which the operator service provider is

required to furnish the information.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.085. CONNECTION ANNOUNCEMENT. Before connecting a call,

the operator service provider shall:

(1) announce the provider's name; and

(2) at the caller's request, quote the rate and any other fee or

surcharge that applies to the call and is charged by the

provider.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.086. INFORMATION REQUIRED ON ACCESS TO LOCAL EXCHANGE

COMPANY OPERATOR. (a) An operator service provider, on a

caller's request, shall inform the caller of the method of access

to the local exchange carrier operator serving the exchange from

which the call is made.

(b) A charge may not be made for information provided under this

section.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.087. ACCESS TO LOCAL EXCHANGE COMPANY AND OTHER

UTILITIES REQUIRED. (a) The commission by rule shall require an

operator service provider to include in its contract with each

entity through which it provides operator service a provision

that requires each telephone subscribed to its service to allow

access to:

(1) the local exchange carrier operator serving the exchange

from which the call is made; and

(2) other telecommunications utilities.

(b) To prevent fraudulent use of its service, an operator

service provider or an entity through which it provides operator

service may block the access described by Subsection (a) by

obtaining a waiver for this purpose from the commission or the

Federal Communications Commission. The commission by rule shall

establish the procedure and criteria for obtaining a waiver from

the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.088. ACCESS TO LIVE OPERATOR REQUIRED. (a) A dominant

or nondominant telecommunications utility that provides operator

service shall ensure that a caller has access to a live operator

at the beginning of a live or mechanized operator-assisted call

through a method designed to be easily and clearly understandable

and accessible to the caller.

(b) A telecommunications utility described by Subsection (a)

shall submit to the commission for review the method by which the

utility will provide access to a live operator.

(c) This section applies regardless of the method by which the

telecommunications utility provides operator service.

(d) This section does not apply to a telephone located in a

prison or jail facility.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.089. COMMISSION MAY INVESTIGATE AND ACT ON VIOLATION.

(a) If the commission determines that an operator service

provider has violated or is about to violate this subchapter, the

commission, after notice and evidentiary hearing, may take action

to stop, correct, or prevent the violation.

(b) The commission may investigate a complaint that it receives

concerning an operator service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. CALLER IDENTIFICATION SERVICE

Sec. 55.101. DEFINITIONS. In this subchapter:

(1) "Caller identification information" means any information

that may be used to identify the specific originating number or

originating location of a wire or electronic communication

transmitted by a telephone, including the telephone listing

number or the name of the customer from whose telephone a

telephone number is dialed.

(2) "Caller identification service" means a service that

provides caller identification information to a device that can

display the information.

(3) "Per-call blocking" means a telecommunications service that

prevents caller identification information from being transmitted

to a called party on an individual call when the calling party

affirmatively acts to prevent the transmission.

(4) "Per-line blocking" means a telecommunications service that

prevents caller identification information from being transmitted

to a called party on each call unless the calling party

affirmatively acts to permit the transmission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.102. APPLICABILITY. (a) This subchapter applies only

to the provision of caller identification service.

(b) This subchapter does not apply to:

(1) an identification service that is used in a limited system,

including a central office based PBX-type system;

(2) information that is used on a public agency's emergency

telephone line or on a line that receives the primary emergency

telephone number (911);

(3) information exchanged between telecommunications utilities,

enhanced service providers, or other entities that is necessary

for the setting up, processing, transmission, or billing of

telecommunications or related services;

(4) information provided in compliance with applicable law or

legal process; or

(5) an identification service provided in connection with a 700,

800, or 900 access code telecommunications service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.103. PROVISION OF SERVICE. (a) A telecommunications

utility may offer caller identification services under this

subchapter only if the utility obtains written authorization from

the commission.

(b) A commercial mobile service provider may offer caller

identification services in accordance with Sections 55.104,

55.105, 55.106, 55.1065, and 55.107.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.05(a), eff.

Sept. 1, 1999.

Sec. 55.104. USE OF INFORMATION. (a) A person may not use a

caller identification service to compile and sell specific local

call information without the affirmative approval of the

originating telephone customer.

(b) This section does not prohibit a provider of caller

identification service from:

(1) verifying network performance or testing the caller

identification service;

(2) compiling, using, and disclosing aggregate caller

identification information; or

(3) complying with applicable law or legal process.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.105. PER-CALL BLOCKING. Except as provided by Section

55.1065, the commission shall require that a provider of caller

identification service offer free per-call blocking to each

telephone subscriber in the specific area in which the service is

offered.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.05(b), eff.

Sept. 1, 1999.

Sec. 55.106. PER-LINE BLOCKING. (a) Except as provided by

Section 55.1065, the commission shall require that a provider of

caller identification service offer free per-line blocking to a

particular customer if the commission receives from the customer

written certification that the customer has a compelling need for

per-line blocking.

(b) A provider who is ordered to offer per-line blocking under

this section shall notify the customer by mail of the date the

blocking will begin.

(c) If a customer removes and later reinstates the per-line

block, the provider may assess a service order charge in an

amount approved by the commission for the provider's

administrative expenses relating to the reinstatement.

(d) The commission may impose a fee or assessment on a provider

in an amount sufficient to cover the additional expenses the

commission incurs in implementing the customer certification

provisions of this section.

(e) Information received under this section by the commission or

by a provider is confidential and may be used only to administer

this section.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.05(c), eff.

Sept. 1, 1999.

Sec. 55.107. LIMITATION ON COMMISSION AUTHORITY. The commission

may prescribe in relation to blocking only a requirement

authorized by Sections 55.105, 55.106, and 55.1065.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.05(e), eff.

Sept. 1, 1999.

Sec. 55.109. IMPLEMENTATION OF PANEL RECOMMENDATIONS. The

commission may implement the recommendations of the Caller ID

Consumer Education Panel and interested parties to the extent

consistent with the public interest.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.110. REPORT OF BLOCKING FAILURE. (a) A provider of

caller ID services who becomes aware of the failure of per-call

or per-line blocking to block identification of a customer shall

report that failure to the commission, the Caller ID Consumer

Education Panel, and the customer whose identification was not

blocked.

(b) The provider shall make a reasonable effort to notify the

customer within 24 hours after the provider becomes aware of the

failure. The provider is not required to notify the customer if

the customer reported the failure.

(c) In this section, "caller ID service" means a service that

permits the called party to determine the identity, telephone

number, or address of the calling party. The term does not

include 911 services.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. AUTOMATIC DIAL ANNOUNCING DEVICES

Sec. 55.121. DEFINITION. In this subchapter, "automated dial

announcing device" means automated equipment used for telephone

solicitation or collection that can:

(1) store telephone numbers to be called or produce numbers to

be called through use of a random or sequential number generator;

and

(2) convey, alone or in conjunction with other equipment, a

prerecorded or synthesized voice message to the number called

without the use of a live operator.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.122. EXEMPTIONS. This subchapter does not apply to the

use of an automated dial announcing device:

(1) to make a call relating to an emergency or a public service

under a program developed or approved by the emergency management

coordinator of the county in which the call is received; or

(2) by a public or private primary or secondary school system to

locate or account for a truant student.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.123. NOTICE OF USE OF DEVICE TO TELECOMMUNICATIONS

UTILITY. A person may not use an automated dial announcing

device to make a telephone call in which the device plays a

recorded message when the connection is completed unless the

person gives to each telecommunications utility over whose system

the device is to be used written notice specifying the type of

device to be used.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.124. RANDOM OR SEQUENTIAL NUMBER CALLING. A person may

not use an automated dial announcing device for random number

dialing or to dial numbers determined by successively increasing

or decreasing integers if the person uses the device to make a

telephone call in which the device plays a recorded message when

the connection is completed.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.125. HOURS WHEN USE PROHIBITED. (a) A person may not

use an automated dial announcing device to make a telephone

solicitation call terminating in this state in which the device

plays a recorded message when the connection is completed if the

call is made:

(1) before noon or after 9 p.m. on a Sunday; or

(2) before 9 a.m. or after 9 p.m. on a weekday or a Saturday.

(b) A person may not use an automated dial announcing device to

make a telephone collection call terminating in this state in

which the device plays a recorded message when the connection is

completed if the call is made at an hour at which collection

calls are prohibited under the federal Fair Debt Collection

Practices Act (15 U.S.C. Section 1692 et seq.).

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.126. DEVICE DISCONNECTION. A person may not use an

automated dial announcing device to make a telephone call in

which the device plays a recorded message when the connection is

completed unless the device disconnects from the called person's

line not later than five seconds after the call is terminated by

either party. If the device cannot disconnect during that period,

a live operator must introduce the call and receive the called

person's oral consent before beginning a prerecorded or

synthesized voice message.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 667, Sec. 2, eff. Sept. 1,

1999.

Sec. 55.127. CONTENTS OF RECORDED MESSAGE. (a) A person may

not use an automated dial announcing device to make a telephone

call in which the device plays a recorded message when the

connection is completed unless the recorded message states during

the first 30 seconds of the call:

(1) the nature of the call;

(2) the identity of the person, company, or organization making

the call; and

(3) the telephone number from which the call is made.

(b) In addition to the requirements prescribed by Subsection

(a), a call during which a cross-promotion or reference to a

pay-per-call information service is made must include a statement

of:

(1) the fact that a caller who makes a call to a pay-per-call

information service's telephone number will be charged for that

call;

(2) the amount of the flat-rate or cost-per-minute charge the

caller will incur or the amount of both if both charges will be

incurred; and

(3) the estimated amount of time required to receive all the

information offered by the service during a call.

(c) Subsection (a) does not apply to the use of a device if the

device is used:

(1) for debt collection purposes in compliance with applicable

federal law and regulations; and

(2) by a live operator for automated dialing or hold

announcement purposes.

(d) In this section, "pay-per-call information service" means a

service that routinely delivers, for a predetermined and

sometimes time-sensitive fee, a prerecorded or live message or

interactive program after the caller dials a specified 900 or 976

number.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.128. DURATION OF RECORDED MESSAGE. A person may not use

an automated dial announcing device to make for solicitation

purposes a telephone call in which the device plays a recorded

message when the connection is completed unless:

(1) the recorded message is shorter than 30 seconds; or

(2) the device has the technical capacity to:

(A) recognize a telephone answering device on the called

person's line; and

(B) terminate the call within 30 seconds.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.05(f), eff.

Sept. 1, 1999.

Sec. 55.129. PERMIT REQUIRED. A person may not use an automated

dial announcing device to make a telephone call in which the

device plays a recorded message when the connection is completed

unless the person has a permit under Section 55.130.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.130. PERMIT. (a) A person may not use an automated

dial announcing device without a permit issued by the commission.

(b) An applicant for an original permit must submit to the

commission an application on a form that:

(1) is prescribed by the commission; and

(2) contains:

(A) the telephone number of each automated dial announcing

device that the person will use; and

(B) the physical address from which each automated dial

announcing device will operate.

(c) An original permit is valid for one year and may be renewed

annually by filing with the commission the information required

by Subsection (b)(2).

(d) An application for an original permit or a filing required

for the renewal of the permit must be accompanied by the

appropriate fee prescribed by Section 55.131.

(e) In determining whether to deny an application for an

original permit or renewal of the permit, the commission shall

consider the compliance record of the owner or operator of the

automated dial announcing device and may deny the application

based on that record.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.131. PERMIT FEE. (a) The commission shall prescribe a

fee for an original permit or renewal of a permit.

(b) The amount of the original permit fee must be reasonable and

cover the enforcement cost to the commission but may not exceed

$500.

(c) The fee for renewal of a permit may not exceed $100.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.132. NOTIFICATION OF CHANGE. (a) The owner or operator

of an automated dial announcing device shall notify the

commission if the telephone number of the device or the physical

address from which the device operates changes.

(b) The owner or operator shall give the notice by certified

mail not later than the 48th hour before the hour the device

begins operating with the new telephone number or at the new

address.

(c) If the owner or operator of a device fails to give notice as

required by Subsection (b), the person's permit is invalid.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.133. NOTIFICATION OF LOCAL EXCHANGE COMPANY. The

commission shall provide to a local exchange company on request a

copy of a permit issued under this subchapter and of any change

relating to the permit.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.134. COMPLAINTS AND ENFORCEMENT. (a) The commission

shall:

(1) investigate complaints relating to the use of an automated

dial announcing device; and

(2) enforce this subchapter.

(b) A local exchange company that receives a complaint relating

to the use of an automated dial announcing device shall send the

complaint to the commission. The commission by rule shall

prescribe the procedures and requirements for sending a complaint

to the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.135. REVOCATION OF PERMIT. The commission may revoke a

person's permit if the person fails to comply with this

subchapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.136. DISCONNECTION OF SERVICE. (a) If the commission

or a court determines that a person has violated this subchapter,

the commission or court shall require a telecommunications

utility to disconnect service to the person.

(b) The telecommunications utility may reconnect service to the

person only on a determination by the commission that the person

will comply with this subchapter.

(c) Not later than the third day before the date of the

disconnection, the telecommunications utility shall give notice

to the person using the device of its intent to disconnect

service. However, if the device is causing network congestion or

blockage, the notice may be given on the day before the date of

disconnection.

(d) A telecommunications utility, without an order by the

commission or a court, may disconnect or refuse to connect

service to a person using or intending to use an automated dial

announcing device if the utility determines that the device would

cause or is causing network harm.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.137. ADMINISTRATIVE PENALTY. (a) The commission may

impose an administrative penalty against a person who owns or

operates an automated dial announcing device in violation of this

subchapter or a commission rule or order.

(b) The penalty for a violation may be in an amount not to

exceed $1,000 for each day or portion of a day during which the

device operates in violation of this subchapter or a commission

rule or order.

(c) The administrative penalty is civil in nature and is in

addition to any other penalty provided by law.

(d) The commission by rule shall prescribe the procedures for

assessing an administrative penalty under this section. The

procedures must require proper notice and hearing in accordance

with Chapter 2001, Government Code.

(e) A person may appeal the final order of the commission under

Chapter 2001, Government Code. The substantial evidence rule

applies on appeal.

(f) The proceeds of administrative penalties collected under

this section shall be deposited to the credit of the commission.

The commission shall use the proceeds to enforce this subchapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.05(g), eff.

Sept. 1, 1999.

Sec. 55.138. CRIMINAL PENALTY. (a) A person commits an offense

if the person owns or operates an automated dial announcing

device that the person knows is operating in violation of this

subchapter.

(b) An offense under this section is a Class A misdemeanor.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER H. PAY TELEPHONES

Sec. 55.171. DEFINITION. In this subchapter, "provider" means

an entity that provides pay telephone service, including:

(1) an incumbent local exchange company; and

(2) a subscriber to a customer-owned pay telephone service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.172. LIMITATION. This subchapter prescribes the limits

of:

(1) the right of a provider to set the provider's rates and

charges for pay telephone services; and

(2) the commission's authority over the pay telephone service

rates of an incumbent local exchange company.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.173. REGISTRATION. (a) A person may not provide pay

telephone service in this state unless the person is registered

with the commission.

(b) This section does not apply to a provider who holds a

certificate of convenience and necessity.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.1735. CHARGE FOR PAY PHONE ACCESS LINE. The charge or

surcharge a local exchange company imposes for an access line

used to provide pay telephone service in an exchange may not

exceed the amount of the charge or surcharge the company imposes

for an access line used for regular business purposes in that

exchange.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 11, eff. September 7, 2005.

Sec. 55.174. PROHIBITION ON CHARGE FOR CERTAIN CALLS. A

provider may not charge a person making a call on a pay telephone

for:

(1) local directory assistance; or

(2) a call made under Chapter 771 or 772, Health and Safety

Code.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.175. CHARGE FOR LOCAL CALLS. (a) The commission shall

establish the limit on the amount a provider may charge for a pay

telephone coin sent-paid call in the local exchange company's

toll-free calling area.

(b) The commission may establish a statewide ceiling on the

amount a provider may charge for a local pay telephone call that

is:

(1) collect;

(2) operator assisted; or

(3) paid by credit card or calling card.

(c) The commission may not establish the ceiling under

Subsection (b) at an amount that is less than the applicable

local rates for such a call imposed by any of the four largest

interexchange telecommunications carriers operating in this

state.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.176. CHARGE FOR 800-TYPE CALLS. (a) A provider may

charge at a pay telephone a fee of not more than 25 cents for

initiating an 800-type call.

(b) A provider may impose the fee only if:

(1) the pay telephone is registered with the commission; and

(2) the provider certifies that the pay telephone complies with

commission rules regarding the provision of pay telephone

service.

(c) Subsection (b) does not apply to a local exchange company

pay telephone.

(d) A provider may not impose the fee if imposition is

inconsistent with federal law.

(e) A provider may not impose the fee for a:

(1) local call;

(2) 911 call;

(3) local directory assistance call; or

(4) call that is covered by the Telephone Operator Consumer

Services Improvement Act of 1990 (47 U.S.C. Section 226).

(f) A provider who imposes the fee must post on each pay

telephone notice that the fee will be charged. The provider must

post the notice:

(1) in plain sight of the user; and

(2) in a manner consistent with existing commission requirements

for posting information.

(g) The commission may not impose on a local exchange company

the duty or obligation to:

(1) record the use of pay telephone service;

(2) bill or collect for the use of the pay telephone; or

(3) remit to the provider the fee authorized by this section.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.177. CHARGE FOR CREDIT CARD, CALLING CARD, OR

OPERATOR-ASSISTED CALLS. (a) A provider may not impose for a

credit card, calling card, or live or automated operator-assisted

call a rate or charge that is greater than the authorized rates

and charges published on March 18, 1995, in the eight newspapers

having the largest circulation in this state.

(b) The published rates may not be changed.

(c) This section does not apply to a local exchange company.

Chapter 58 governs the pay telephone rates of an incumbent local

exchange company that elects incentive regulation under that

chapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.178. NOTICE OF INABILITY TO RECEIVE CALLS. (a) A

provider may not display the telephone number of a pay telephone

that cannot receive telephone calls.

(b) A provider shall place in a conspicuous location on each pay

telephone that cannot receive telephone calls a notice stating in

letters one-fourth inch high: "THIS TELEPHONE CANNOT RECEIVE

TELEPHONE CALLS."

(c) A provider that violates this section or a rule or order

adopted by the commission under this section is subject to a

civil penalty as provided by Section 15.028 unless the provider

takes corrective action to comply with this section or the rule

or order not later than the 14th day after the date the provider

receives written notice of the violation.

(d) The commission has jurisdiction over a provider to the

extent necessary to enforce this section regardless of whether a

provider is a telecommunications utility regulated under this

title.

(e) The commission may establish procedures to enforce this

section.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.179. INFORMATION REQUIREMENTS. (a) The commission by

rule may prescribe the information that must be posted on a pay

telephone.

(b) A commission rule may not require a provider or an affiliate

of a provider to police compliance by another provider with the

commission's rules.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.180. VIOLATIONS. The commission may order the

disconnection of pay telephone service for not more than one year

for repeat violations of commission rules.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER I. DIRECTORY LISTINGS AND ASSISTANCE

Sec. 55.201. TERMS OF DIRECTORY LISTINGS AND ASSISTANCE. (a)

Each company that provides local exchange telephone service in

overlapping certificated areas shall negotiate the terms of

printed directory listings and directory assistance in those

areas.

(b) On complaint by the incumbent local exchange company or the

holder of a certificate of convenience and necessity, a

certificate of operating authority, or a service provider

certificate of operating authority, the commission may:

(1) resolve a dispute between the parties; and

(2) issue an order setting the terms of the directory listings

or directory assistance, if necessary.

(c) This section does not affect the authority of an incumbent

local exchange company to voluntarily conduct negotiations with

an applicant for a certificate of convenience and necessity, a

certificate of operating authority, or a service provider

certificate of operating authority.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.202. DIRECTORY PUBLISHED BY TELECOMMUNICATIONS UTILITY.

A telecommunications utility or an affiliate of that utility that

publishes a residential or business telephone directory that is

distributed to the public shall publish in the directory the name

of each state senator or representative who represents all or

part of the geographical area for which the directory contains

listings.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.203. DIRECTORY PUBLISHED BY PRIVATE PUBLISHER. (a) A

private for-profit publisher of a residential telephone directory

that is distributed to the public at minimal or no cost shall

include in the directory:

(1) a listing of any toll-free and local telephone numbers of:

(A) state agencies;

(B) state public services; and

(C) each state elected official who represents all or part of

the geographical area for which the directory contains listings;

and

(2) the Internet address of TexasOnline and a statement that

Internet sites for state agencies may be accessed through

TexasOnline.

(b) The listing required by this section must be:

(1) clearly identified; and

(2) located or clearly referenced at the front of the directory

before the main listing of residential and business telephone

numbers.

(c) The commission by rule may specify:

(1) the format of the listing; and

(2) criteria for inclusion of agencies, services, and officials.

(d) The commission's rules must require a publisher to list:

(1) the telephone number for state government information; and

(2) telephone numbers alphabetically by:

(A) the subject matter of agency programs; and

(B) agency name.

(e) The commission, with the cooperation of other state

agencies, shall:

(1) compile relevant information to ensure accuracy of

information in the listing; and

(2) provide the information to a telecommunications utility or

telephone directory publisher within a reasonable time after a

request by the utility or publisher.

(f) The Department of Information Resources shall cooperate with

the commission and with publishers to ensure that the subject

matter listing of programs and telephone numbers in the telephone

directories are consistent with the categorization developed by

the Records Management Interagency Coordinating Council under

Section 441.203(j), Government Code.

(g) The rules adopted under Subsection (d) must provide that a

telecommunications utility that publishes and distributes to the

public a residential or business telephone directory shall list

prominently in the directory the contact information for the

specialized telecommunications assistance program established

under Subchapter E, Chapter 56.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.06(a), eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 424, Sec. 5, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1420, Sec. 20.002, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 165, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

937, Sec. 2.08, eff. September 1, 2007.

SUBCHAPTER J. TELECOMMUNICATIONS SERVICE BY CERTAIN PROVIDERS

Sec. 55.251. CHARGE FOR HOTEL OR MOTEL CALL. A hotel or motel

may not charge more than 50 cents for:

(1) a local telephone call;

(2) a credit card telephone call;

(3) a collect telephone call; or

(4) any other local telephone call for which assistance from the

hotel or motel operator is not required.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 55.252. 900 SERVICE USED BY PROBATIONERS OR PAROLEES. (a)

This section applies only to a telecommunications utility that

transports or provides an intrastate 900 service that is:

(1) covered by a contract authorized by Chapter 76 or 508,

Government Code; and

(2) used by a defendant under the supervision of a community

supervision and corrections department or the parole division of

the Texas Department of Criminal Justice to:

(A) pay a fee or cost; or

(B) comply with telephone reporting requirements.

(b) A telecommunications utility may adjust or authorize the

adjustment of an end-user's bill for 900 service described by

Subsection (a) only with the consent of the contracting community

supervision and corrections department or the contracting parole

division of the Texas Department of Criminal Justice.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.07(a), eff.

Sept. 1, 1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.155, eff. September 1, 2009.

Sec. 55.253. TELEPHONE PREPAID CALLING SERVICES. (a) In this

section:

(1) "Prepaid calling card company" means a company that provides

a prepaid calling service to the public using its own network or

resold services.

(2) "Prepaid calling service" means a prepaid telecommunications

service that allows an end user to originate a call using an

access number and authorization code.

(b) The commission by rule may prescribe standards regarding the

information a prepaid calling card company shall disclose to

customers in relation to the rates and terms of service for

prepaid calling services offered in this state.

(c) The commission is granted all necessary jurisdiction to

adopt rules under this section and to enforce those rules and

this section.

(d) A violation of a rule adopted under this section is subject

to enforcement under Subchapter B, Chapter 15.

Added by Acts 1999, 76th Leg., ch. 411, Sec. 1, eff. June 18,

1999.

SUBCHAPTER K. SELECTION OF TELECOMMUNICATIONS UTILITIES

Sec. 55.301. STATE POLICY. It is the policy of this state to

ensure that all customers are protected from the unauthorized

switching of a telecommunications utility selected by the

customer to provide telecommunications service.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 22, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1579, Sec. 6, eff. Aug. 30, 1999.

Sec. 55.302. COMMISSION RULES. (a) The commission shall adopt

nondiscriminatory and competitively neutral rules to implement

this subchapter, including rules that:

(1) ensure that customers are protected from deceptive practices

in the obtaining of authorizations and verifications required by

this subchapter;

(2) are applicable to all local exchange telephone services,

interexchange telecommunications service, and other

telecommunications service provided by telecommunications

utilities in this state;

(3) are consistent with the rules and regulations prescribed by

the Federal Communications Commission for the selection of

telecommunications utilities;

(4) permit telecommunications utilities to select any method of

verification of a change order authorized by Section 55.303;

(5) require the reversal of certain changes in the selection of

a customer's telecommunications utility in accordance with

Section 55.304(a);

(6) prescribe, in accordance with Section 55.304(b), the duties

of a telecommunications utility that initiates an unauthorized

customer change; and

(7) provide for corrective action and the imposition of

penalties in accordance with Sections 55.305 and 55.306.

(b) The commission is granted all necessary jurisdiction to

adopt rules required by this subchapter and to enforce those

rules and this subchapter.

(c) The commission may notify customers of their rights under

the rules.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 22, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1579, Sec. 6, eff. Aug. 30, 1999.

Sec. 55.303. VERIFICATION OF CHANGE. A telecommunications

utility may verify a change order by:

(1) obtaining written authorization from the customer;

(2) obtaining a toll-free electronic authorization placed from

the telephone number that is the subject of the change order; or

(3) an oral authorization obtained by an independent third

party.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 22, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1579, Sec. 6, eff. Aug. 30, 1999.

Sec. 55.304. UNAUTHORIZED CHANGE. (a) If a change in the

selection of a customer's telecommunications utility is not made

or verified in accordance with this subchapter, the change, on

request by the customer, shall be reversed within a period

established by commission ruling.

(b) A telecommunications utility that initiates an unauthorized

customer change shall:

(1) pay all usual and customary charges associated with

returning the customer to its original telecommunications

utility;

(2) pay the telecommunications utility from which the customer

was changed any amount paid by the customer that would have been

paid to that telecommunications utility if the unauthorized

change had not been made;

(3) return to the customer any amount paid by the customer that

exceeds the charges that would have been imposed for identical

services by the telecommunications utility from which the

customer was changed if the unauthorized change had not been

made; and

(4) provide to the original telecommunications utility from

which the customer was changed all billing records to enable that

telecommunications utility to comply with this subchapter.

(c) The telecommunications utility from which the customer was

changed shall provide to the customer all benefits associated

with the service on receipt of payment for service provided

during the unauthorized change.

(d) A customer is not liable for charges incurred during the

first 30 days after the date of an unauthorized carrier change.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 22, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1579, Sec. 6, eff. Aug. 30, 1999.

Sec. 55.305. CORRECTIVE ACTION AND PENALTIES. (a) If the

commission finds that a telecommunications utility has repeatedly

violated the commission's telecommunications utility selection

rules, the commission shall order the utility to take corrective

action as necessary. In addition, the utility may be subject to

administrative penalties under Sections 15.023-15.027.

(b) An administrative penalty collected under this section shall

be used to enforce this subchapter.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 22, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1579, Sec. 6, eff. Aug. 30, 1999.

Sec. 55.306. REPEATED AND RECKLESS VIOLATION. If the commission

finds that a telecommunications utility has repeatedly and

recklessly violated the commission's telecommunications utility

selection rules, the commission may, if consistent with the

public interest, suspend, restrict, deny, or revoke the

registration or certificate, including an amended certificate, of

the telecommunications utility and, by taking that action, deny

the telecommunications utility the right to provide service in

this state.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 22, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1579, Sec. 6, eff. Aug. 30, 1999.

Sec. 55.307. DECEPTIVE OR FRAUDULENT PRACTICE. The commission

may prohibit a utility from engaging in a deceptive or fraudulent

practice, including a marketing practice, involving the selection

of a customer's telecommunications utility. The commission may

define deceptive and fraudulent practices to which this section

applies.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 22, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1579, Sec. 6, eff. Aug. 30, 1999.

Sec. 55.308. CONSISTENCY WITH FEDERAL LAW. Notwithstanding any

other provision of this subchapter, rules adopted by the

commission under this subchapter shall be consistent with

applicable federal laws and rules.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 22, eff. Sept. 1,

1999.



CHAPTER 56. TELECOMMUNICATIONS ASSISTANCE AND UNIVERSAL SERVICE FUND

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE C. TELECOMMUNICATIONS UTILITIES

CHAPTER 56. TELECOMMUNICATIONS ASSISTANCE AND UNIVERSAL SERVICE

FUND

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 56.001. DEFINITIONS. In this chapter:

(1) "Department" means the Texas Department of Human Services.

(2) "Designated provider" means a telecommunications provider

designated by the commission to provide services to an

uncertificated area under Subchapter F.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 651, Sec. 1, eff. Sept. 1,

2001.

Sec. 56.002. CONFLICT OF PROVISIONS. If this chapter conflicts

with another provision of this title, this chapter prevails.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. UNIVERSAL SERVICE FUND

Sec. 56.021. UNIVERSAL SERVICE FUND ESTABLISHED. The commission

shall adopt and enforce rules requiring local exchange companies

to establish a universal service fund to:

(1) assist telecommunications providers in providing basic local

telecommunications service at reasonable rates in high cost rural

areas;

(2) reimburse the telecommunications carrier that provides the

statewide telecommunications relay access service under

Subchapter D;

(3) finance the specialized telecommunications assistance

program established under Subchapter E;

(4) reimburse the department, the Texas Commission for the Deaf

and Hard of Hearing, and the commission for costs incurred in

implementing this chapter and Chapter 57;

(5) reimburse a telecommunications carrier providing lifeline

service as provided by 47 C.F.R. Part 54, Subpart E, as amended;

(6) finance the implementation and administration of an

integrated eligibility process created under Section 17.007 for

customer service discounts relating to telecommunications

services, including outreach expenses the commission determines

are reasonable and necessary;

(7) reimburse a designated provider under Subchapter F;

(8) reimburse a successor utility under Subchapter G; and

(9) finance the program established under Subchapter H.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.08(a), eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 835, Sec. 2, eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 1212, Sec. 23, eff. Sept. 1,

1999; Acts 1999, 76th Leg., ch. 1553, Sec. 1, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 651, Sec. 2, eff. Sept. 1, 2001; Acts

2001, 77th Leg., ch. 1451, Sec. 2, eff. Sept. 1, 2001; Acts 2003,

78th Leg., ch. 76, Sec. 5, eff. Sept. 1, 2003; Acts 2003, 78th

Leg., ch. 1276, Sec. 17.001, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 12, eff. September 7, 2005.

Sec. 56.022. UNIFORM CHARGE. (a) The universal service fund is

funded by a statewide uniform charge payable by each

telecommunications provider that has access to the customer base.

(b) A telecommunications provider shall pay the charge in

accordance with procedures approved by the commission.

(c) The uniform charge is on services and at rates the

commission determines. In establishing the charge and the

services to which the charge will apply, the commission may not:

(1) grant an unreasonable preference or advantage to a

telecommunications provider;

(2) assess the charge on pay telephone service; or

(3) subject a telecommunications provider to unreasonable

prejudice or disadvantage.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 404, Sec. 1, eff. Sept. 1,

2001.

Sec. 56.023. COMMISSION POWERS AND DUTIES. (a) The commission

shall:

(1) in a manner that assures reasonable rates for basic local

telecommunications service, adopt eligibility criteria and review

procedures, including a method for administrative review, the

commission finds necessary to fund the universal service fund and

make distributions from that fund;

(2) determine which telecommunications providers meet the

eligibility criteria;

(3) determine the amount of and approve a procedure for

reimbursement to telecommunications providers of revenue lost in

providing tel-assistance service under Subchapter C;

(4) establish and collect fees from the universal service fund

necessary to recover the costs the department and the commission

incur in administering this chapter and Chapter 57; and

(5) approve procedures for the collection and disbursal of the

revenue of the universal service fund.

(b) The eligibility criteria must require that a

telecommunications provider, in compliance with the commission's

quality of service requirements:

(1) offer service to each consumer within the company's

certificated area and to any permanent residential or business

premises to which the company is designated to provide services

under Subchapter F; and

(2) render continuous and adequate service within the company's

certificated area and to any permanent residential or business

premises to which the company is designated to provide services

under Subchapter F.

(c) A company designated under Subchapter F to provide services

to permanent residential or business premises within an

uncertificated area and that complies with Subsection (b) shall

receive universal service fund distributions to assist the

provider in providing those services. In addition, the commission

shall designate the provider as an eligible telecommunications

carrier under 47 U.S.C. Section 214(e)(2), as amended, for those

permanent residential or business premises.

(d) The commission shall adopt rules for the administration of

the universal service fund and this chapter and may act as

necessary and convenient to administer the fund and this chapter.

(e) A successor utility, as that term is defined by Section

54.301, that is or becomes an eligible telecommunications carrier

under 47 U.S.C. Section 214(e)(2), as amended, is entitled to

receive universal service fund distributions for costs in

accordance with Subchapter G.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 24, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 651, Sec. 3, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 76, Sec. 6, eff. Sept. 1, 2003.

Sec. 56.024. REPORTS; CONFIDENTIALITY. (a) The commission may

require a telecommunications provider to provide a report or

information necessary to assess contributions and disbursements

to the universal service fund.

(b) A report or information is confidential and not subject to

disclosure under Chapter 552, Government Code.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 24, eff. Sept. 1,

1999.

Sec. 56.025. MAINTENANCE OF RATES AND EXPANSION OF FUND FOR

CERTAIN COMPANIES. (a) In addition to the authority provided by

Section 56.021, for each local exchange company that serves fewer

than 31,000 access lines and each cooperative, the commission:

(1) may adopt a mechanism necessary to maintain reasonable rates

for local exchange telephone service; and

(2) shall adopt rules to expand the universal service fund in

the circumstances prescribed by this section.

(b) The commission shall implement a mechanism through the

universal service fund to replace the reasonably projected

reduction in high cost assistance revenue caused by a commission

order, rule, or policy. This subsection does not apply to an

order entered in a proceeding related to an individual company's

revenue requirements.

(c) The commission shall implement a mechanism to replace the

reasonably projected change in revenue caused by a Federal

Communications Commission order, rule, or policy that changes:

(1) the federal universal service fund revenue of a local

exchange company; or

(2) costs or revenue assigned to the intrastate jurisdiction.

(d) The commission shall implement a mechanism to replace the

reasonably projected reduction in contribution caused by a change

of commission policy regarding intraLATA "1-plus" dialing access.

In this subsection, "contribution" means the average intraLATA

long distance message telecommunications service revenue per

minute, including intraLATA toll pooling and associated impacts,

less the average message telecommunications service cost per

minute less the average contribution from switched access

multiplied by the projected change in intraLATA "1-plus" minutes

of use.

(e) The commission shall implement a mechanism to replace the

reasonably projected increase in costs or decrease in revenue of

the intrastate jurisdiction caused by another governmental

agency's order, rule, or policy.

(f) A mechanism implemented under Subsection (c), (d), or (e)

must be through:

(1) an increase in rates, if the increase would not adversely

affect universal service; or

(2) the universal service fund.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 13, eff. September 7, 2005.

Sec. 56.026. UNIVERSAL SERVICE FUND DISBURSEMENTS. (a) A

revenue requirement showing is not required for a disbursement

from the universal service fund under this subchapter.

(b) The commission shall make each disbursement from the

universal service fund promptly and efficiently so that a

telecommunications provider does not experience an unnecessary

cash-flow change as a result of a change in governmental policy.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 25, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 14, eff. September 7, 2005.

Sec. 56.028. UNIVERSAL SERVICE FUND REIMBURSEMENT FOR CERTAIN

INTRALATA SERVICE. On request of an incumbent local exchange

company that is not an electing company under Chapters 58 and 59,

the commission shall provide reimbursement through the universal

service fund for reduced rates for intraLATA interexchange high

capacity (1.544 Mbps) service for entities described in Section

58.253(a). The amount of reimbursement shall be the difference

between the company's tariffed rate for that service as of

January 1, 1998, and the lowest rate offered for that service by

any local exchange company electing incentive regulation under

Chapter 58.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 26, eff. Sept. 1,

1999.

Sec. 56.030. AFFIDAVITS OF COMPLIANCE. On or before September 1

of each year, a telecommunications provider that receives

disbursements from the universal service fund shall file with the

commission an affidavit certifying that the telecommunications

provider is in compliance with the requirements for receiving

money from the universal service fund and requirements regarding

the use of money from each universal service fund program for

which the telecommunications provider receives disbursements.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 15, eff. September 7, 2005.

Sec. 56.031. ADJUSTMENTS. The commission may revise the monthly

per line support amounts to be made available from the Texas High

Cost Universal Service Plan and from the Small and Rural

Incumbent Local Exchange Company Universal Service Plan at any

time after September 1, 2007, after notice and an opportunity for

hearing. In determining appropriate monthly per line support

amounts, the commission shall consider the adequacy of basic

rates to support universal service.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 15, eff. September 7, 2005.

SUBCHAPTER D. STATEWIDE TELECOMMUNICATIONS RELAY ACCESS SERVICE

Sec. 56.101. PURPOSE. The purpose of this subchapter is to

provide for the uniform and coordinated provision by one

telecommunications carrier of a statewide telecommunications

relay access service for persons with an impairment of hearing or

speech.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 56.102. TELECOMMUNICATIONS RELAY ACCESS SERVICE. (a) The

commission shall adopt and enforce rules establishing a statewide

telecommunications relay access service for the use of a person

with an impairment of hearing or speech.

(b) The commission rules shall provide that the service must:

(1) use specialized communications equipment, such as a

telecommunications device for the deaf, and operator

translations; and

(2) meet the criteria provided by Sections 56.103, 56.104, and

56.105.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 56.103. TELECOMMUNICATIONS RELAY ACCESS SERVICE

REQUIREMENTS. (a) The telecommunications relay access service

shall provide a person with an impairment of hearing or speech

with access to the telecommunications network in this state

equivalent to the access provided other customers.

(b) The service consists of:

(1) switching and transmission of the call;

(2) live or automated verbal and print translations of

communications between a person with an impairment of hearing or

speech who uses a telecommunications device for the deaf or a

similar automated device and a person who does not have such

equipment; and

(3) other service enhancements proposed by the carrier and

approved by the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 56.104. TELECOMMUNICATIONS RELAY ACCESS SERVICE CHARGES.

(a) For a call made using the telecommunications relay access

service, the person calling or called:

(1) may not be charged for a call that originates and terminates

in the same local calling area; and

(2) shall pay one-half of the total charges established by

contract with the commission for intrastate interexchange calls.

(b) Charges related to providing the service that, under

Subsection (a), are not charged to a person calling or called

shall be funded from the universal service fund, as specified by

the service provider's contract with the commission.

(c) A local exchange company may not impose an interexchange

carrier access charge on a call using the service that originates

and terminates in the same local calling area.

(d) A local exchange company shall provide billing and

collection services for the service at just and reasonable rates.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 56.105. TRIAL SERVICE COSTS AND DESIGN INFORMATION. If the

commission orders a local exchange company to provide for a trial

telecommunications relay access service for persons with an

impairment of hearing or speech, all pertinent costs and design

information from the trial must be made available to the public.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 56.106. TELECOMMUNICATIONS RELAY ACCESS SERVICE

ASSESSMENTS. (a) The commission shall set appropriate

assessments for all telecommunications utilities to fund the

telecommunications relay access service.

(b) In setting an assessment, the commission shall consider:

(1) the aggregate calling pattern of service users; and

(2) any other factor the commission finds appropriate and in the

public interest.

(c) The commission shall:

(1) review the assessments annually; and

(2) adjust the assessments as appropriate.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 56.107. UNIVERSAL SERVICE FUND SURCHARGE. (a) A

telecommunications utility may recover the utility's universal

service fund assessment for the telecommunications relay access

service through a surcharge added to the utility customers'

bills.

(b) The commission shall specify how each telecommunications

utility is to determine the amount of the surcharge.

(c) If a telecommunications utility imposes the surcharge, the

bill shall list the surcharge as the "universal service fund

surcharge."

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 56.108. SELECTION OF TELECOMMUNICATIONS RELAY ACCESS

SERVICE CARRIER. (a) The commission shall select one

telecommunications carrier to provide the statewide

telecommunications relay access service.

(b) The commission shall make a written award of the contract to

the telecommunications carrier whose proposal is the most

advantageous to this state, considering:

(1) price;

(2) the interests of the community of persons with an impairment

of hearing or speech in having access to a high quality and

technologically advanced telecommunications system; and

(3) any other factor listed in the commission's request for

proposals.

(c) The commission shall consider each proposal in a manner that

does not disclose the contents of the proposal to a

telecommunications carrier making a competing proposal.

(d) The commission's evaluation of a telecommunications

carrier's proposal shall include the:

(1) charges for the service;

(2) service enhancements proposed by the carrier;

(3) technological sophistication of the network proposed by the

carrier; and

(4) date proposed for beginning the service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 56.1085. SPECIAL FEATURES FOR RELAY ACCESS SERVICE. (a)

The commission may contract for a special feature for the state's

telecommunications relay access service if the commission

determines:

(1) the feature will benefit the communication of persons with

an impairment of hearing or speech;

(2) installation of the feature will be of benefit to the state;

and

(3) the feature will make the relay access service available to

a greater number of users.

(b) If the carrier selected to provide the telecommunications

relay access service under Section 56.108 is unable to provide

the special feature at the best value to the state, the

commission may make a written award of a contract for a carrier

to provide the special feature to the telecommunications carrier

whose proposal is most advantageous to the state, considering:

(1) the factors provided by Section 56.108(b); and

(2) the past performance, demonstrated capability, and

experience of the carrier.

(c) The commission shall consider each proposal in a manner that

does not disclose the contents of the proposal to a

telecommunications carrier making a competing proposal.

(d) The commission's evaluation of a telecommunications

carrier's proposal shall include the considerations provided by

Section 56.108(d).

Added by Acts 1999, 76th Leg., ch. 1553, Sec. 2, eff. Sept. 1,

1999.

Sec. 56.109. COMPENSATION OF CARRIER. (a) The

telecommunications carrier selected to provide the

telecommunications relay access service under Section 56.108 or

the carrier selected to provide a special feature for the

telecommunications relay access service under Section 56.1085

shall be compensated at rates and on terms provided by the

carrier's contract with the commission.

(b) The compensation may include:

(1) a return on the investment required to provide the service;

and

(2) compensation for unbillable or uncollectible calls placed

through the service.

(c) Compensation for unbillable or uncollectible calls is

subject to a reasonable limitation determined by the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1553, Sec. 3, eff. Sept. 1,

1999.

Sec. 56.110. ADVISORY COMMITTEE. (a) An advisory committee to

assist the commission in administering this subchapter is

composed of the following persons appointed by the commission:

(1) two persons with disabilities that impair the ability to

effectively access the telephone network other than disabilities

described by Subdivisions (2)-(7);

(2) one deaf person recommended by the Texas Deaf Caucus;

(3) one deaf person recommended by the Texas Association of the

Deaf;

(4) one person with a hearing impairment recommended by

Self-Help for the Hard of Hearing;

(5) one person with a hearing impairment recommended by the

American Association of Retired Persons;

(6) one deaf and blind person recommended by the Texas

Deaf/Blind Association;

(7) one person with a speech impairment and one person with a

speech and hearing impairment recommended by the Coalition of

Texans with Disabilities;

(8) two representatives of telecommunications utilities, one

representing a nonlocal exchange utility and one representing a

local exchange company, chosen from a list of candidates provided

by the Texas Telephone Association;

(9) two persons, at least one of whom is deaf, with experience

in providing relay services recommended by the Texas Commission

for the Deaf and Hard of Hearing; and

(10) two public members recommended by organizations

representing consumers of telecommunications services.

(b) Members of the advisory committee serve two-year terms. A

member whose term has expired shall continue to serve until a

qualified replacement is appointed.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.08(b), eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1553, Sec. 4, eff. Sept.

1, 1999.

Sec. 56.111. ADVISORY COMMITTEE DUTIES. The advisory committee

shall:

(1) monitor the establishment, administration, and promotion of

the statewide telecommunications relay access service;

(2) advise the commission in pursuing a service that meets the

needs of persons with an impairment of hearing or speech in

communicating with other telecommunications services users; and

(3) advise the commission and the Texas Commission for the Deaf

and Hard of Hearing, at the request of either commission,

regarding any issue related to the specialized telecommunications

assistance program established under Subchapter E, including:

(A) devices or services suitable to meet the needs of persons

with disabilities in communicating with other users of

telecommunications services; and

(B) oversight and administration of the program.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.08(c), eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1553, Sec. 5, eff. Sept.

1, 1999.

Sec. 56.112. ADVISORY COMMITTEE SUPPORT AND COSTS. (a) The

commission shall provide to the advisory committee:

(1) clerical and staff support; and

(2) a secretary to record committee meetings.

(b) The costs associated with the advisory committee shall be

reimbursed from the universal service fund.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.08(d), eff.

Sept. 1, 1999.

Sec. 56.113. ADVISORY COMMITTEE COMPENSATION AND EXPENSES. A

member of the advisory committee serves without compensation but

is entitled to reimbursement at rates established for state

employees for travel and per diem incurred in the performance of

the member's official duties.

Added by Acts 2001, 77th Leg., ch. 1158, Sec. 93, eff. Sept. 1,

2001.

SUBCHAPTER E. SPECIALIZED TELECOMMUNICATIONS ASSISTANCE PROGRAM

Sec. 56.151. SPECIALIZED TELECOMMUNICATIONS ASSISTANCE PROGRAM.

The commission and the Texas Commission for the Deaf and Hard of

Hearing by rule shall establish a specialized telecommunications

assistance program to provide financial assistance to individuals

with disabilities that impair the individuals' ability to

effectively access the telephone network to assist the

individuals with the purchase of basic specialized equipment or

services to provide the individuals with telephone network access

that is functionally equivalent to that enjoyed by individuals

without disabilities. The agencies may adopt joint rules that

identify devices and services eligible for vouchers under the

program.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.08(e), eff. Sept.

1, 1999. Amended by Acts 1999, 76th Leg., ch. 1553, Sec. 7, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 424, Sec. 1, eff. Sept.

1, 2001.

Sec. 56.152. ELIGIBILITY. The Texas Commission for the Deaf and

Hard of Hearing by rule shall prescribe eligibility standards for

individuals, including deaf individuals and individuals who have

an impairment of hearing or speech, to receive an assistance

voucher under the program. To be eligible, an individual must be

a resident of this state with a disability that impairs the

individual's ability to effectively access the telephone network.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.08(e), eff. Sept.

1, 1999. Amended by Acts 1999, 76th Leg., ch. 1553, Sec. 7, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 424, Sec. 2, eff. Sept.

1, 2001.

Sec. 56.153. VOUCHERS. (a) The Texas Commission for the Deaf

and Hard of Hearing shall determine a reasonable price for a

basic specialized telecommunications device that permits, or

basic specialized services that permit, telephone network access

and distribute to each eligible applicant a voucher that

guarantees payment of that amount to a distributor of new

specialized telecommunications devices described by Section

56.151 or to a provider of services described by that section.

The Texas Commission for the Deaf and Hard of Hearing may issue a

voucher for a service only if the service is less expensive than

a device eligible for a voucher under the program to meet the

same need.

(b) A voucher must have the value printed on its face. The

individual exchanging a voucher for the purchase of a specialized

telecommunications device or service is responsible for payment

of the difference between the voucher's value and the price of

the device or service.

(c) The commission and the Texas Commission for the Deaf and

Hard of Hearing by rule shall provide that a distributor of

devices or a provider of services will receive not more than the

full price of the device or service if the recipient of a voucher

exchanges the voucher for a device or service that the

distributor or provider sells for less than the voucher's value.

(d) An individual who has exchanged a voucher for a specialized

telecommunications device is not eligible to receive another

voucher before the fifth anniversary of the date the individual

exchanged the previously issued voucher unless, before that date,

the recipient develops a need for a different type of

telecommunications device or service under the program because

the recipient's disability changes or the recipient acquires

another disability.

(e) Except as provided by rules adopted under this subsection,

an individual is not eligible for a voucher if the Texas

Commission for the Deaf and Hard of Hearing has issued a voucher

for a device or service to another individual with the same type

of disability in the individual's household. The Texas Commission

for the Deaf and Hard of Hearing by rule may provide for

financially independent individuals who reside in a congregate

setting to be eligible for a voucher regardless of whether

another individual living in that setting has received a voucher.

(f) The Texas Commission for the Deaf and Hard of Hearing shall

determine eligibility of each person who files an application for

a voucher and issue each eligible applicant an appropriate

voucher.

(g) The Texas Commission for the Deaf and Hard of Hearing shall

maintain a record regarding each individual who receives a

voucher under the program.

(h) The Texas Commission for the Deaf and Hard of Hearing shall

deposit money collected under the program to the credit of the

universal service fund.

Acts 1999, 76th Leg., ch. 62, Sec. 18.08(e), eff. Sept. 1, 1999.

Amended by Acts 1999, 76th Leg., ch. 1553, Sec. 7, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 424, Sec. 3, eff. Sept. 1, 2001.

Sec. 56.154. COMMISSION DUTIES. (a) Not later than the 45th

day after the date the commission receives a voucher a

telecommunications device distributor presents for payment or a

voucher a telecommunications service provider presents for

payment, the commission shall pay to the distributor or service

provider the lesser of the value of a voucher properly exchanged

for a specialized telecommunications device or service or the

full price of the device or service for which a voucher recipient

exchanges the voucher. The payments must be made from the

universal service fund.

(b) The commission may investigate whether the presentation of a

voucher for payment represents a valid transaction for a

telecommunications device or service under the program. The Texas

Commission for the Deaf and Hard of Hearing shall cooperate with

and assist the commission in an investigation under this

subsection.

(c) Notwithstanding Section 56.153(a), the commission may:

(1) delay payment of a voucher to a distributor of devices or a

service provider if there is a dispute regarding the amount or

propriety of the payment or whether the device or service is

appropriate or adequate to meet the needs of the person to whom

the Texas Commission for the Deaf and Hard of Hearing issued the

voucher until the dispute is resolved;

(2) provide that payment of the voucher is conditioned on the

return of the payment if the device is returned to the

distributor or if the service is not used by the person to whom

the voucher was issued; and

(3) provide an alternative dispute resolution process for

resolving a dispute regarding a subject described by Subdivision

(1) or (2).

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.08(e), eff. Sept.

1, 1999. Amended by Acts 1999, 76th Leg., ch. 1553, Sec. 7, eff.

Sept. 1, 1999.

Sec. 56.155. RECOVERY OF SPECIALIZED TELECOMMUNICATIONS DEVICE

ASSISTANCE PROGRAM SURCHARGE. (a) The commission shall allow a

telecommunications utility to recover the universal service fund

assessment related to the specialized telecommunications

assistance program through a surcharge added to the utility's

customers' bills.

(b) The commission shall specify how each utility must determine

the amount of the surcharge and by rule shall prohibit a utility

from recovering an aggregation of more than 12 months of

assessments in a single surcharge. The rules must require a

utility to apply for approval of a surcharge before the 91st day

after the date the period during which the aggregated surcharges

were assessed closes.

(c) If a utility chooses to impose the surcharge, the utility

shall include the surcharge in the "universal service fund

surcharge" listing as provided by Section 56.107.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.08(e), eff. Sept.

1, 1999. Amended by Acts 1999, 76th Leg., ch. 1553, Sec. 8, eff.

Sept. 1, 1999.

Sec. 56.156. PROMOTION OF PROGRAM. The Texas Commission for the

Deaf and Hard of Hearing may promote the program established

under this subchapter by means of participation in events,

advertisements, pamphlets, brochures, forms, pins, or other

promotional items or efforts that provide contact information for

persons interested in applying for a voucher under the program.

Added by Acts 2001, 77th Leg., ch. 424, Sec. 4, eff. Sept. 1,

2001.

SUBCHAPTER F. SERVICE TO UNCERTIFICATED AREA

Sec. 56.201. DEFINITION. In this subchapter, "permanent

residential or business premises" means a premises that has

permanent facilities for water, wastewater, and electricity.

Added by Acts 2001, 77th Leg., ch. 651, Sec. 4, eff. Sept. 1,

2001.

Sec. 56.202. DESIGNATION OF PROVIDER. (a) Notwithstanding

Section 54.001, the commission may designate a telecommunications

provider under this section to provide voice-grade services to

permanent residential or business premises that are not included

within the certificated area of a holder of a certificate of

convenience and necessity.

(b) The commission may designate a provider only if the provider

is otherwise eligible to receive universal service funds under

Section 56.023(b).

Added by Acts 2001, 77th Leg., ch. 651, Sec. 4, eff. Sept. 1,

2001.

Sec. 56.203. PETITION FOR SERVICE. Persons residing in

permanent residential premises or owners of permanent residential

or business premises that are not included within the

certificated area of a holder of a certificate of convenience and

necessity may petition the commission to designate a

telecommunications provider to provide to those premises

voice-grade services supported by state and federal universal

service support mechanisms.

Added by Acts 2001, 77th Leg., ch. 651, Sec. 4, eff. Sept. 1,

2001.

Sec. 56.204. CONTENTS OF PETITION. (a) A petition for

designation of a service provider must:

(1) state with reasonable particularity the locations of the

permanent residential or business premises for which the

petitioners are requesting service;

(2) establish that those locations are within reasonable

proximity to one another so that the petitioners possess a

sufficient community of interest to warrant the designation of a

provider and the expenditure of universal service funds necessary

to establish service;

(3) except as provided by Subsection (b), be signed by at least

five persons who:

(A) are not members of the same household;

(B) reside in the permanent residential premises or are the

owners of the permanent residential or business premises for

which service is sought and that are not located within a

certificated area;

(C) want service to those premises; and

(D) commit to pay the aid to construction charges for service to

those premises as determined by the commission;

(4) nominate as potential providers of service not more than

five telecommunications providers serving territory that is

contiguous to the location of the permanent residential or

business premises using wireless or wireline facilities, resale,

or unbundled network elements; and

(5) include as an attachment or an appendix documentation

indicating the required residence or ownership, including a

state-issued license or identification, tax records, deeds, or

voter registration materials.

(b) The commission may accept a petition that is signed by fewer

than five persons if a petitioner provides an affidavit stating

that the petitioners have taken all reasonable steps to secure

the signatures of the residents of permanent residential premises

or the owners of permanent residential or business premises

within reasonably close proximity to the petitioning premises who

are not receiving telephone service when the petition is filed

and who want telephone service initiated.

Added by Acts 2001, 77th Leg., ch. 651, Sec. 4, eff. Sept. 1,

2001.

Sec. 56.205. HEARING. If the commission finds that the petition

complies with Section 56.204, the commission shall hold an

evidentiary hearing to determine if a telecommunications provider

is willing to be designated to provide service to those premises

or, if a provider is not willing to be designated, to determine

the telecommunications provider that is best able to serve those

premises under the criteria prescribed by this subchapter.

Added by Acts 2001, 77th Leg., ch. 651, Sec. 4, eff. Sept. 1,

2001.

Sec. 56.206. DENIAL OF PETITION. The commission shall deny a

petition if the commission determines that services cannot be

extended to the petitioning premises at a reasonable cost. In

making that determination, the commission shall consider all

relevant factors, including:

(1) the original cost to be incurred by a designated provider to

deploy service to the petitioning premises, and the effect of

reimbursement of those costs on the state universal service fund;

(2) the number of access lines requested by the petitioners for

the petitioning premises;

(3) the size of the geographic territory in which the

petitioning premises are included;

(4) the proximity of existing facilities and the existence of a

preferred designated provider under Section 56.213; and

(5) any technical barriers to the provision of service.

Added by Acts 2001, 77th Leg., ch. 651, Sec. 4, eff. Sept. 1,

2001.

Sec. 56.207. ORDER. In any order granting a petition, the

commission shall:

(1) approve the facilities to be deployed based on the estimated

costs of deployment submitted in accordance with Section

56.208(a);

(2) approve the amount of original cost of deployment to be

recovered from the state universal service fund and the terms of

original cost recovery under Section 56.209; and

(3) approve the recurring cost recovery under Section 56.209,

including the monthly rate for services and the monthly per line

fee to be recovered from the state universal service fund under

that section.

Added by Acts 2001, 77th Leg., ch. 651, Sec. 4, eff. Sept. 1,

2001.

Sec. 56.208. DESIGNATION OF PROVIDER. (a) In determining which

nominated telecommunications provider the commission will

designate to provide service to the petitioning premises, the

commission shall consider the relative estimated cost to be

incurred by contiguous providers to serve the petitioning

premises and give preference to the provider having the least

cost technology that meets the quality of service standards

prescribed by the commission applicable to that provider.

(b) The commission may not designate a telecommunications

provider to serve the petitioning premises unless the premises

are located in an area that is contiguous to an area in which the

telecommunications provider has previously been designated

eligible to receive universal service funding under Section

56.023(b). This subsection does not apply if the commission

designates the provider after the provider voluntarily agrees to

provide service to the petitioning premises.

Added by Acts 2001, 77th Leg., ch. 651, Sec. 4, eff. Sept. 1,

2001.

Sec. 56.209. RECOVERY OF COSTS. (a) If, after a hearing, the

commission designates a telecommunications provider to serve the

petitioning premises, the commission shall permit the designated

provider to recover from the state universal service fund the

provider's actual costs of providing service to the premises,

including the provider's original cost of deployment and actual

recurring costs.

(b) The reimbursable original cost of deploying facilities to

the petitioning premises is the original cost of the

telecommunications provider's facilities installed in, or

upgraded to permit the provision of service to, the petitioning

premises as determined by the financial accounting standards

applicable to the provider, including an amount for the recovery

of all costs that are typically included as capital costs for

accounting purposes, that are not recovered through an aid to

construction charge assessed to the petitioners. The final order

permitting or requiring the designated provider to provide

service to the petitioning premises shall ensure that all the

original cost of the provider shall be amortized and recovered

from the state universal service fund, together with interest at

the prevailing commercial lending rate:

(1) not later than the third anniversary of the date of the

order, for a deployment with an original cost of $1 million or

less;

(2) not later than the fifth anniversary of the date of the

order, for a deployment with an original cost of more than $1

million, but not more than $2 million; and

(3) not later than the seventh anniversary of the date of the

order, for a deployment with an original cost of more than $2

million.

(c) The designated provider shall recover the provider's actual

recurring costs of service, including maintenance and the ongoing

operational costs of providing service after deployment of the

facilities to the petitioning premises and a reasonable operating

margin, from:

(1) the monthly rate charged the customer; and

(2) a monthly per line state universal service fund payment in

an amount equal to the unrecovered recurring costs incurred in

providing service divided by the access lines served in the

petitioning premises.

(d) The monthly per line fee established under Subsection (c) is

in addition to the universal service funds associated with the

recovery of the original cost of deployment and interest

authorized by Subsection (b) and in addition to the universal

service funds the designated provider receives to provide service

in other areas of this state.

(e) The commission may not authorize or require any services to

be provided to petitioning premises under this subchapter during

a fiscal year if the total amount of required reimbursements of

actual original cost of deployment to all approved petitioning

premises under this section, together with interest, including

obligations for reimbursements from preceding years, would equal

an amount that exceeds 0.02 percent of the annual gross revenues

reported to the state universal service fund during the preceding

fiscal year.

Added by Acts 2001, 77th Leg., ch. 651, Sec. 4, eff. Sept. 1,

2001.

Sec. 56.210. AID TO CONSTRUCTION CHARGE; CONTRACT FOR SERVICES.

The commission shall establish a reasonable aid to construction

charge, not to exceed $3,000, to be assessed each petitioner. The

commission may not require a designated provider to begin

construction until:

(1) each petitioner has paid or executed an agreement acceptable

to the provider to pay the aid to construction charge; and

(2) each petitioner has executed an assignable agreement for

subscription to basic local service to the petitioning premises

from the designated provider for a period at least equal to the

period during which the provider will receive reimbursement for

the original cost of deployment under Section 56.209(b).

Added by Acts 2001, 77th Leg., ch. 651, Sec. 4, eff. Sept. 1,

2001.

Sec. 56.211. PERMANENT PREMISES REQUIRED. A telecommunications

provider may not under any circumstances be required to extend

service to a location that is not a permanent residential or

business premises or be required to provide service to the

petitioning premises before the 180th day after the date the

provider was designated to provide service to the petitioning

premises.

Added by Acts 2001, 77th Leg., ch. 651, Sec. 4, eff. Sept. 1,

2001.

Sec. 56.212. SUBSEQUENT RELATED PETITIONS. (a) If the

commission approves a petition requesting service, residents of

permanent residential premises or owners of permanent residential

or business premises in reasonable proximity to the premises that

were the subject of an approved petition who did not sign the

prior petition requesting service are not entitled to receive

service under this subchapter until the fifth anniversary of the

date the prior petition was filed unless the residents or owners

file a new petition under this subchapter and agree to pay aid to

construction charges on the same terms as applicable to the prior

petitioners.

(b) The designated provider shall receive reimbursement for the

original cost of deployment and actual recurring costs of

providing service to those additional residents in the same

manner as the provider received reimbursement of those costs in

relation to the prior petitioners. The provider may not receive

reimbursement for the original cost of deployment under a

subsequent petition if the provider previously received complete

reimbursement for those costs from the state universal service

fund. If the state universal service fund has completely

reimbursed the original cost of deployment as provided by this

subchapter, each subsequent petitioner must pay into the state

universal service fund an amount equal to the aid to construction

charge paid by each prior petitioner.

Added by Acts 2001, 77th Leg., ch. 651, Sec. 4, eff. Sept. 1,

2001.

Sec. 56.213. PREFERRED PROVIDER. (a) A provider who is

designated to serve petitioning premises located within an

uncertificated area under this subchapter is the preferred

provider for any permanent residential or business premises in

reasonable proximity to those petitioning premises for later

petitions filed under Section 56.212.

(b) A preferred designated provider is entitled to an

opportunity for a hearing under Section 56.205 on a petition

filed under Section 56.203.

Added by Acts 2001, 77th Leg., ch. 651, Sec. 4, eff. Sept. 1,

2001.

Sec. 56.214. CERTIFICATE NOT AMENDED. The designation of a

provider to serve permanent residential or business premises

within an uncertificated area under this subchapter does not have

the effect of:

(1) amending the boundaries of the provider's certificate to

provide local exchange service; or

(2) imposing carrier of last resort responsibilities on the

provider.

Added by Acts 2001, 77th Leg., ch. 651, Sec. 4, eff. Sept. 1,

2001.

SUBCHAPTER G. FUNDING FOR CERTAIN TELECOMMUNICATIONS UTILITIES

Sec. 56.251. DEFINITION. In this subchapter, "successor

utility" has the meaning assigned by Section 54.301.

Added by Acts 2003, 78th Leg., ch. 76, Sec. 7, eff. Sept. 1,

2003.

Sec. 56.252. TELECOMMUNICATIONS UTILITIES ELIGIBLE TO RECEIVE

FUNDING UNDER THIS SUBCHAPTER. A telecommunications utility may

receive funding under this subchapter only if:

(1) the telecommunications utility is eligible to receive

universal service funding under Section 56.023(b); and

(2) the telecommunications utility is designated as a successor

utility under Section 54.303.

Added by Acts 2003, 78th Leg., ch. 76, Sec. 7, eff. Sept. 1,

2003.

Sec. 56.253. DETERMINATION OF SUCCESSOR UTILITY'S COSTS TO BE

RECOVERED. (a) At the time the commission designates the

successor utility under Section 54.303, the commission shall

determine the extent to which the utility should recover the

costs the utility will incur in accepting and establishing

service to the affected service area.

(b) In making the determination under Subsection (a), the

commission shall consider relevant information, including the

costs of acquiring and restoring or upgrading the utility's

facilities in the geographic area as necessary to make those

facilities compatible with the facilities in the utility's other

certificated service areas and to comply with commission quality

of service standards.

Added by Acts 2003, 78th Leg., ch. 76, Sec. 7, eff. Sept. 1,

2003.

Sec. 56.254. RECOVERY OF COSTS. The commission order

designating the successor utility under Section 54.303 shall

authorize the utility to recover the costs determined under

Section 56.253. The costs may be amortized and recovered from the

state universal service fund, together with interest at the

prevailing commercial lending rate:

(1) not later than the first anniversary of the date of the

order if the costs are not more than $1 million;

(2) not later than the second anniversary of the date of the

order if the costs are more than $1 million but no more than $2

million; and

(3) not later than the third anniversary of the date of the

order if the costs are more than $2 million.

Added by Acts 2003, 78th Leg., ch. 76, Sec. 7, eff. Sept. 1,

2003.

SUBCHAPTER H. AUDIO NEWSPAPER PROGRAM

Sec. 56.301. AUDIO NEWSPAPER ASSISTANCE PROGRAM. The commission

by rule shall establish a program to provide from the universal

service fund financial assistance for a free telephone service

for blind and visually impaired persons that offers the text of

newspapers using synthetic speech. The commission may adopt

rules to implement the program.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 17, eff. September 7, 2005.



CHAPTER 57. DISTANCE LEARNING AND OTHER ADVANCED SERVICES

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE C. TELECOMMUNICATIONS UTILITIES

CHAPTER 57. DISTANCE LEARNING AND OTHER ADVANCED SERVICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 57.001. CONFLICT OF PROVISIONS. If this chapter conflicts

with another provision of this title, this chapter prevails.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. DISTANCE LEARNING AND INFORMATION SHARING

Sec. 57.021. DEFINITIONS. In this subchapter:

(1) "Distance learning" means an instruction, learning, or

training resource, including video, data, voice, or electronic

information, that is:

(A) used by an educational institution predominantly for

instruction, learning, or training; and

(B) transmitted from a site to one or more other sites by a

telecommunications service.

(2) "Educational institution" includes:

(A) an accredited primary or secondary school;

(B) an institution of higher education as defined by Section

61.003, Education Code;

(C) a private institution of higher education accredited by a

recognized accrediting agency as defined by Section 61.003,

Education Code;

(D) the Texas Education Agency and its successors and assigns;

(E) a regional education service center established and operated

in accordance with Chapter 8, Education Code; or

(F) the Texas Higher Education Coordinating Board and its

successors and assigns.

(3) "Library" means:

(A) a public library or regional library system as defined by

Section 441.122, Government Code; or

(B) a library operated by an institution of higher education or

a school district.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 57.022. REDUCED RATES FOR DISTANCE LEARNING OR INFORMATION

SHARING SERVICES. (a) The commission by rule shall require a

dominant carrier to file a tariff that includes a reduced rate

for a telecommunications service the commission finds is directly

related to:

(1) a distance learning activity that is or could be conducted

by an educational institution in this state; or

(2) an information sharing program that is or could be conducted

by a library in this state.

(b) The commission rules shall specify:

(1) each telecommunications service to which Subsection (a)

applies;

(2) the process for an educational institution or library to

qualify for a reduced rate;

(3) the date by which a dominant carrier is required to file a

tariff;

(4) guidelines and criteria that require the services and

reduced rates to further the goals prescribed by Section 57.023;

and

(5) any other requirement or term that the commission determines

to be in the public interest.

(c) The commission is not required to determine the long run

incremental cost of providing a service before approving a

reduced rate for the service.

(d) Until cost determination rules are developed and the rates

established under this section are changed as necessary to ensure

proper cost recovery, the reduced rates established by the

commission shall be equal to 75 percent of the otherwise

applicable rate.

(e) After the commission develops cost determination rules for

telecommunications services generally, the commission shall

ensure that a reduced rate approved under this section:

(1) recovers service-specific long run incremental costs; and

(2) avoids subsidizing an educational institution or a library.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 57.023. SERVICE AND RATE REQUIREMENTS. The services and

reduced rates must be designed to:

(1) encourage the development and offering of:

(A) distance learning activities by educational institutions;

and

(B) information sharing programs of libraries;

(2) meet the:

(A) distance learning needs identified by the educational

community; and

(B) information sharing needs identified by libraries; and

(3) recover the long run incremental costs of providing the

services, to the extent those costs can be identified, to avoid

subsidizing an educational institution or a library.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 57.024. TARIFF FILINGS. A tariff filed by a dominant

carrier under Section 57.022:

(1) may concern the implementation of this subchapter only;

(2) is not a rate change under Subchapter C, Chapter 53; and

(3) does not affect the carrier's other rates or services.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 57.025. CHANGES IN RATE PROGRAM. (a) An educational

institution, library, or dominant carrier may request the

commission to:

(1) provide for a reduced rate for a service that:

(A) is directly related to a distance learning activity or an

information sharing program; and

(B) is not covered by commission rules;

(2) change a rate;

(3) amend a tariff; or

(4) amend a commission rule.

(b) The commission shall take the action requested under

Subsection (a) if the commission determines the action is

appropriate.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. INTERACTIVE MULTIMEDIA COMMUNICATIONS

Sec. 57.071. DEFINITION. In this subchapter, "interactive

multimedia communications" means real-time, two-way, interactive

voice, video, and data communications conducted over networks

that link geographically dispersed locations.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 57.072. RATES FOR INTERACTIVE MULTIMEDIA COMMUNICATIONS.

(a) The commission shall permit a local exchange company that

provides an interactive multimedia communications service to

establish, using sound ratemaking principles, rates necessary to

recover costs associated with providing the service.

(b) A local exchange company may not establish a rate under

Subsection (a) that is less than the local exchange company's

long run incremental costs of providing the interactive

multimedia communications service, unless the commission

determines it to be in the public interest to do so.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 58. INCENTIVE REGULATION

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE C. TELECOMMUNICATIONS UTILITIES

CHAPTER 58. INCENTIVE REGULATION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 58.001. POLICY. Considering the status of competition in

the telecommunications industry, it is the policy of this state

to:

(1) provide a framework for an orderly transition from the

traditional regulation of return on invested capital to a fully

competitive telecommunications marketplace in which all

telecommunications providers compete on fair terms;

(2) preserve and enhance universal telecommunications service at

affordable rates;

(3) upgrade the telecommunications infrastructure of this state;

(4) promote network interconnectivity; and

(5) promote diversity in the supply of telecommunications

services and innovative products and services throughout the

entire state, including urban and rural areas.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.002. DEFINITION. In this chapter, "electing company"

means an incumbent local exchange company that elects to be

subject to incentive regulation and to make the corresponding

infrastructure commitment under this chapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.003. CUSTOMER-SPECIFIC CONTRACTS. (a) Notwithstanding

any other provision of this chapter, but subject to Subsection

(b), an electing company may not offer in an exchange a service,

or an appropriate subset of a service, listed in Sections

58.051(a)(1)-(4) or Sections 58.151(1)-(4) in a manner that

results in a customer-specific contract, unless the other party

to the contract is a federal, state, or local governmental

entity, until the earlier of September 1, 2003, or the date on

which the commission finds that at least 40 percent of the total

access lines for that service or appropriate subset of that

service in that exchange are served by competitive alternative

providers that are not affiliated with the electing company.

(b) The requirements prescribed by Subsection (a) do not apply

to an electing company serving fewer than five million access

lines after the date on which it completes the infrastructure

improvements described in this subsection. The electing company

must also notify the commission of the company's binding

commitment to make the following infrastructure improvements not

later than September 1, 2000:

(1) install Common Channel Signaling 7 capability in each

central office; and

(2) connect all of the company's serving central offices to

their respective LATA tandem central offices with optical fiber

or equivalent facilities.

(c) The commission by rule shall prescribe appropriate subsets

of services.

(d) An electing company may file with the commission a request

for a finding under this section. The filing must include

information sufficient for the commission to perform a review and

evaluation in relation to the particular exchange and the

particular service or appropriate subset of a service for which

the electing company wants to offer customer-specific contracts.

The commission must grant or deny the request not later than the

60th day after the date the electing company files the request.

(e) The commitments described by Subsection (b) do not apply to

exchanges of the company sold or transferred before, or for which

contracts for sale or transfer are pending on, September 1, 2001.

In the case of exchanges for which contracts for sale or transfer

are pending as of March 1, 2001, where the purchaser withdrew or

defaulted before September 1, 2001, the company shall have one

year from the date of withdrawal or default to comply with the

commitments.

(f) This section does not preclude an electing company from

offering a customer-specific contract to the extent allowed by

this title as of August 31, 1999.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 33, eff. Sept. 1,

1999.

Sec. 58.004. PACKAGING, TERM AND VOLUME DISCOUNTS, AND

PROMOTIONAL OFFERINGS. (a) Notwithstanding any other provision

of this chapter, an electing company that has more than five

million access lines in this state may not offer in an exchange a

service listed in Sections 58.151(1)-(4) as a component of a

package of services or as a promotional offering until the

company makes the reduction in switched access service rates

required by Section 58.301(2) unless the customer of one of the

pricing flexibility offerings described in this subsection is a

federal, state, or local governmental entity.

(b) Notwithstanding any other provision of this chapter, an

electing company that has more than five million access lines in

this state may not offer a volume or term discount on any service

listed in Sections 58.151(1)-(4) until September 1, 2000, unless

the customer of one of the pricing flexibility offerings

described in this subsection is a federal, state, or local

governmental entity.

(c) Notwithstanding any other provision of this chapter, an

electing company that has more than five million access lines in

this state may offer in an exchange a service listed in Sections

58.051(a)(1)-(4) as a component of a package of services, as a

promotional offering, or with a volume or term discount on and

after September 1, 1999.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 34, eff. Sept. 1,

1999.

SUBCHAPTER B. ELECTION OF INCENTIVE REGULATION

Sec. 58.021. ELECTION. (a) An incumbent local exchange company

may elect to be subject to incentive regulation and to make the

corresponding infrastructure commitment under this chapter by

notifying the commission in writing of its election.

(b) The notice must include a statement that the company agrees

to:

(1) limit until September 1, 2005, any increase in a rate the

company charges for basic network services as prescribed by

Subchapter C; and

(2) fulfill the infrastructure commitment prescribed by

Subchapters F and G.

(c) Except as provided in Subsection (d), an election under this

chapter remains in effect until the legislature eliminates the

incentive regulation authorized by this chapter and Chapter 59.

(d) The commission may allow an electing company serving fewer

than five million access lines to withdraw the company's election

under this chapter:

(1) on application by the company; and

(2) only for good cause.

(e) In this section, "good cause" includes only matters beyond

the control of the company.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 35, eff. Sept. 1,

1999.

Sec. 58.022. CHAPTER CONTROLS. This chapter governs the

regulation of an electing company's telecommunications services

regardless of whether the company is a dominant carrier.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.023. SERVICE CLASSIFICATION. On election, the services

provided by an electing company are classified into two

categories:

(1) basic network services governed by Subchapter C; and

(2) nonbasic services governed by Subchapter E.

(3) Renumbered (2) by Acts 1999, 76th Leg., ch. 1212, Sec. 36,

eff. Sept. 1, 1999

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 36, eff. Sept. 1,

1999.

Sec. 58.024. SERVICE RECLASSIFICATION. (a) The commission may

reclassify a basic network service as a nonbasic service.

(b) The commission shall establish criteria for determining

whether a service should be reclassified. The criteria must

include consideration of the:

(1) availability of the service from other providers;

(2) effect of the reclassification on service subscribers; and

(3) nature of the service.

(c) The commission may not reclassify a service until:

(1) each competitive safeguard prescribed by Subchapters B-H,

Chapter 60, is fully implemented; or

(2) for a company that serves more than five million access

lines in this state, the date on which the Federal Communications

Commission determines in accordance with 47 U.S.C. Section 271

that the company or any of its affiliates may enter the interLATA

telecommunications market in this state.

(d) The commission may reclassify a service subject to the

following conditions:

(1) the electing company must file a request for a service

reclassification including information sufficient for the

commission to perform a review and evaluation under Subsection

(b);

(2) the commission must grant or deny the request not later than

the 60th day after the date the electing company files the

request for service reclassification; and

(3) there is a rebuttable presumption that the request for

service reclassification by the electing company should be

granted if the commission finds that there is a competitive

alternative provider serving customers through means other than

total service resale.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.11, eff. Sept.

1, 1999; Acts 1999, 76th Leg., ch. 1212, Sec. 37, eff. Sept. 1,

1999.

Sec. 58.025. COMPLAINT OR HEARING. (a) An electing company is

not, under any circumstances, subject to a complaint, hearing, or

determination regarding the reasonableness of the company's:

(1) rates;

(2) overall revenues;

(3) return on invested capital; or

(4) net income.

(b) This section does not prohibit a complaint, hearing, or

determination on an electing company's implementation and

enforcement of a competitive safeguard required by Chapter 60.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.026. CONSUMER COMPLAINTS REGARDING TARIFFS. (a) This

chapter does not restrict:

(1) a consumer's right to complain to the commission about the

application of an ambiguous tariff; or

(2) the commission's right to determine:

(A) the proper application of that tariff; or

(B) the proper rate if that tariff does not apply.

(b) This section does not permit the commission to:

(1) lower a tariff rate except as specifically provided by this

title;

(2) change the commission's interpretation of a tariff; or

(3) extend the application of a tariff to a new class of

customers.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.027. CONSUMER COMPLAINTS REGARDING SERVICES; ENFORCEMENT

OF STANDARDS. This chapter does not restrict:

(1) a consumer's right to complain to the commission about

quality of service; or

(2) the commission's right to enforce a quality of service

standard.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. BASIC NETWORK SERVICES

Sec. 58.051. SERVICES INCLUDED. (a) Unless reclassified under

Section 58.024, the following services are basic network

services:

(1) flat rate residential local exchange telephone service,

including primary directory listings and the receipt of a

directory and any applicable mileage or zone charges;

(2) residential tone dialing service;

(3) lifeline and tel-assistance service;

(4) service connection for basic residential services;

(5) direct inward dialing service for basic residential

services;

(6) private pay telephone access service;

(7) call trap and trace service;

(8) access for all residential and business end users to 911

service provided by a local authority and access to dual party

relay service;

(9) mandatory residential extended area service arrangements;

and

(10) mandatory residential extended metropolitan service or

other mandatory residential toll-free calling arrangements.

(a-1) Notwithstanding Subsection (a) and Section 58.151, basic

network services include residential caller identification

services if the customer to whom the service is billed is at

least 65 years of age.

(b) Electing companies shall offer each basic network service as

a separately tariffed service in addition to any packages or

other pricing flexibility offerings that include those basic

network services.

(c) At the election of the affected incumbent local exchange

company, the price for basic network service shall also include

the fees and charges for any mandatory extended area service

arrangements, mandatory expanded toll-free calling plans, and any

other service included in the definition of basic network

service.

(d) A nonpermanent expanded toll-free local calling service

surcharge established by the commission to recover the costs of

mandatory expanded toll-free local calling service:

(1) is considered a part of basic network service;

(2) may not be aggregated under Subsection (c); and

(3) continues to be transitioned in accordance with commission

orders and substantive rules.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 39, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 18, eff. September 7, 2005.

Sec. 58.052. REGULATION OF SERVICES. (a) Except as provided by

Subchapter E, Chapter 52, basic network services of an electing

company are regulated:

(1) in accordance with this chapter; and

(2) to the extent not inconsistent with this chapter, in

accordance with:

(A) Subtitle A;

(B) Chapters 51, 54, 60, 62, and 63;

(C) Chapter 52, except for Subchapter F;

(D) Subchapters C, D, and E, Chapter 53;

(E) Chapter 55, except for:

(i) Subchapters F and G; and

(ii) Sections 55.001, 55.002, 55.003, and 55.004;

(F) Sections 53.001, 53.003, 53.004, 53.006, 53.065, 55.005,

55.006, 55.009, and 55.010; and

(G) commission rules and procedures.

(b) The commission must approve a change in the terms of the

tariff offering of a basic network service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.053. INVESTMENT LIMITATION ON SERVICE STANDARDS. (a)

The commission may not raise a service standard applicable to the

provision of local exchange telephone service by an electing

company if the increased investment required to comply with the

raised standard in any year exceeds 10 percent of the company's

average annual intrastate additions in capital investment for the

most recent five-year period.

(b) In computing the average under Subsection (a), the company

shall exclude:

(1) extraordinary investments made during the five-year period;

and

(2) investments required by Section 58.203.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.054. RATES CAPPED. (a) As a condition of election

under this chapter, an electing company shall commit to not

increasing a rate for a basic network service on or before the

fourth anniversary of its election date.

(b) The rates an electing company may charge on or before that

fourth anniversary are the rates charged by the company on June

1, 1995, or, for a company that elects under this chapter after

September 1, 1999, the rates charged on the date of its election,

without regard to a proceeding pending under:

(1) Section 15.001;

(2) Subchapter D, Chapter 53; or

(3) Subchapter G, Chapter 2001, Government Code.

(c) Notwithstanding Subsections (a) and (b), the cap on the

rates for basic network services for a company electing under

this chapter may not expire before September 1, 2005.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 40, eff. Sept. 1,

1999.

Sec. 58.055. RATE ADJUSTMENT BY COMPANY. (a) An electing

company may increase a rate for a basic network service during

the election period prescribed by Section 58.054 only:

(1) with commission approval that the proposed change is

included in Section 58.056, 58.057, or 58.058; and

(2) as provided by Sections 58.056, 58.057, 58.058, and 58.059.

(b) Notwithstanding Subchapter F, Chapter 60, an electing

company may, on its own initiative, decrease a rate for a basic

network service during the electing period.

(c) The company may decrease the rate for a basic local

telecommunications service to an amount above the service's

appropriate cost. If the company has been required to perform or

has elected to perform a long run incremental cost study, the

appropriate cost for the service is the service's long run

incremental cost.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 40, eff. Sept. 1,

1999.

Sec. 58.056. RATE ADJUSTMENT FOR CHANGES IN FCC SEPARATIONS.

The commission, on motion of the electing company or on its own

motion, shall proportionally adjust rates for services to reflect

changes in Federal Communications Commission separations that

affect intrastate net income by at least 10 percent.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.057. RATE ADJUSTMENT FOR CERTAIN COMPANIES. (a) An

electing company, after the 42nd month after the date the company

elects incentive regulation under this chapter, may file an

application for a commission review of the company's need for

changes in the rates of its services if the company:

(1) has fewer than five million access lines in this state; and

(2) is complying with:

(A) the company's infrastructure commitment;

(B) each requirement relating to quality of service; and

(C) each commission rule adopted under Chapter 60.

(b) The company's application may request that the commission

adjust rates, implement new pricing plans, restructure rates, or

rebalance revenues between services to recognize changed market

conditions and the effects of competitive entry.

(c) The commission may use an index and a productivity offset in

determining the requested changes.

(d) The commission may not:

(1) order an increase in the rate for residential local exchange

telephone service that would cause the rate to increase by more

than the United States Consumer Price Index in any 12-month

period; or

(2) set the monthly rate for residential local exchange

telephone service in an amount that exceeds the nationwide

average rates for similar local exchange telephone services.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.058. RATE GROUP RECLASSIFICATION. Notwithstanding

Subchapter B, the commission, on request of the electing company,

shall allow a rate group reclassification that results from

access line growth.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.059. COMMISSION RATE ADJUSTMENT PROCEDURE. (a) In

accordance with this section, an electing company may request and

the commission may authorize a rate adjustment under Section

58.056, 58.057, or 58.058.

(b) The electing company must provide to the commission notice

of its intent to adjust rates. The notice must be accompanied by

sufficient documentary evidence to demonstrate that the rate

adjustment is authorized under Section 58.056, 58.057, or 58.058.

The commission by rule or order shall prescribe the documentation

required under this subsection.

(c) The electing company must also provide notice to its

customers after providing notice to the commission. The notice to

the customers must:

(1) within a reasonable period after notice to the commission,

be published once in a newspaper of general circulation in the

affected service area;

(2) be included in or printed on each affected consumer's bill

in the first billing that occurs after notice is filed with the

commission;

(3) have a title that includes the name of the company and the

words "NOTICE OF POSSIBLE RATE CHANGE"; and

(4) include:

(A) a statement that the consumer's rate may change;

(B) an estimate of the amount of the annual change for the

typical residential, business, or access consumer if the

commission approves the rate change;

(C) a statement that a consumer who wants to comment on the rate

change or who wants additional information regarding the rate

change may call or write the commission and that the information

will be provided without cost to the consumer and at the expense

of the electing company; and

(D) the commission's telephone number and address.

(d) The estimate of the amount of the annual change required by

Subsection (c)(4)(B) must be printed in a type style and size

that is distinct from and larger than the type style and size of

the body of the notice.

(e) The commission shall review the proposed rates to determine

if the rate adjustment is authorized under Section 58.056,

58.057, or 58.058.

(f) The rate adjustment takes effect on the 90th day after the

date the electing company completes the notice required by this

section unless the commission suspends the effective date under

Subsection (g).

(g) At any time before a rate adjustment is scheduled to take

effect, the commission, on its own motion or on complaint by an

affected party, may suspend the effective date of the rate

adjustment and conduct a hearing to review the proposed

adjustment. After the hearing, the commission may issue an order

approving the adjustment, or if it finds that the adjustment is

not authorized under Section 58.056, 58.057, or 58.058, issue an

order modifying or rejecting the adjustment. An order modifying

or rejecting a rate adjustment must specify:

(1) each reason why the proposed adjustment was not authorized

by Section 58.056, 58.057, or 58.058; and

(2) how the proposed adjustment may be changed so that it is

authorized.

(h) Except as provided by this section, a request for a rate

restructure must comply with the notice and hearing requirements

prescribed by Sections 53.101-53.106.

(i) An electing company that has not more than five percent of

the total access lines in this state may adopt as the cost for a

service the cost for the same or substantially similar service

offered by a larger incumbent local exchange company. The

electing company may adopt the larger company's cost only if the

cost was determined based on a long run incremental cost study.

An electing company that adopts a cost under this subsection is

not required to present its own long run incremental cost study

to support the adopted cost.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.060. RATE ADJUSTMENT AFTER CAP EXPIRATION. After the

expiration of the period during which the rates for basic network

services are capped as prescribed by Section 58.054, an electing

company may increase a rate for a basic network service only:

(1) with commission approval subject to this title; and

(2) to the extent consistent with achieving universal affordable

service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 41, eff. Sept. 1,

1999.

Sec. 58.061. EFFECT ON CERTAIN CHARGES. This subchapter does

not affect a charge permitted under:

(1) Section 55.024;

(2) Subchapter C, Chapter 55; or

(3) Subchapter B, Chapter 56.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.063. PRICING AND PACKAGING FLEXIBILITY. (a)

Notwithstanding Section 58.052(b) or Subchapter F, Chapter 60, an

electing company may exercise pricing flexibility for basic

network services, including the packaging of basic network

services with any other regulated or unregulated service or any

service of an affiliate. The company may exercise pricing

flexibility in accordance with this section 10 days after

providing an informational notice to the commission, to the

office, and to any person who holds a certificate of operating

authority in the electing company's certificated area or areas or

who has an effective interconnection agreement with the electing

company.

(b) An electing company shall set the price of a package of

services containing basic network services and nonbasic services

at any level at or above the lesser of:

(1) the sum of the long run incremental costs of any basic

network services and nonbasic services contained in the package;

or

(2) the sum of the tariffed prices of any basic network services

contained in the package and the long run incremental costs of

nonbasic services contained in the package.

(c) Except as provided by Section 58.003, an electing company

may flexibly price a package that includes a basic network

service in any manner provided by Section 51.002(7).

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 42, eff. Sept. 1,

1999.

SUBCHAPTER E. NONBASIC SERVICES

Sec. 58.151. SERVICES INCLUDED. The following services are

classified as nonbasic services:

(1) flat rate business local exchange telephone service,

including primary directory listings and the receipt of a

directory, and any applicable mileage or zone charges, except

that the prices for this service shall be capped until September

1, 2005, at the prices in effect on September 1, 1999;

(2) business tone dialing service, except that the prices for

this service shall be capped until September 1, 2005, at the

prices in effect on September 1, 1999;

(3) service connection for all business services, except that

the prices for this service shall be capped until September 1,

2005, at the prices in effect on September 1, 1999;

(4) direct inward dialing for basic business services, except

that the prices for this service shall be capped until September

1, 2005, at the prices in effect on September 1, 1999;

(5) "1-plus" intraLATA message toll services;

(6) 0+ and 0- operator services;

(7) call waiting, call forwarding, and custom calling, except

that:

(A) residential call waiting service shall be classified as a

basic network service until July 1, 2006; and

(B) for an electing company subject to Section 58.301, prices

for residential call forwarding and other custom calling services

shall be capped at the prices in effect on September 1, 1999,

until the electing company implements the reduction in switched

access rates described by Section 58.301(2);

(8) call return, caller identification, and call control

options, except that, for an electing company subject to Section

58.301, prices for residential call return, caller

identification, and call control options shall be capped at the

prices in effect on September 1, 1999, until the electing company

implements the reduction in switched access rates described by

Section 58.301(2);

(9) central office based PBX-type services;

(10) billing and collection services, including installment

billing and late payment charges for customers of the electing

company;

(11) integrated services digital network (ISDN) services, except

that prices for Basic Rate Interface (BRI) ISDN services, which

comprise up to two 64 Kbps B-channels and one 16 Kbps D-channel,

shall be capped until September 1, 2005, at the prices in effect

on September 1, 1999;

(12) new services;

(13) directory assistance services, except that an electing

company shall provide to a residential customer the first three

directory assistance inquiries in a monthly billing cycle at no

charge until July 1, 2006;

(14) services described in the WATS tariff as the tariff existed

on January 1, 1995;

(15) 800 and foreign exchange services;

(16) private line service;

(17) special access service;

(18) services from public pay telephones;

(19) paging services and mobile services (IMTS);

(20) 911 services provided to a local authority that are

available from another provider;

(21) speed dialing;

(22) three-way calling; and

(23) all other services subject to the commission's jurisdiction

that are not specifically classified as basic network services in

Section 58.051, except that nothing in this section shall

preclude a customer from subscribing to a local flat rate

residential or business line for a computer modem or a facsimile

machine.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 43, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 19, eff. September 7, 2005.

Sec. 58.152. PRICES. (a) An electing company may set the price

for any nonbasic service at any level above the lesser of the:

(1) service's long run incremental cost in accordance with the

imputation rules prescribed by or under Subchapter D, Chapter 60;

or

(2) price for the service in effect on September 1, 1999.

(b) Subject to Section 51.004, an electing company may use

pricing flexibility for a nonbasic service. Pricing flexibility

includes all pricing arrangements included in the definition of

"pricing flexibility" prescribed by Section 51.002 and includes

packages that include basic network services.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 43, eff. Sept. 1,

1999.

Sec. 58.153. NEW SERVICES. (a) Subject to the pricing

conditions prescribed by Section 58.152(a), an electing company

may introduce a new service 10 days after providing an

informational notice to the commission, to the office, and to any

person who holds a certificate of operating authority in the

electing company's certificated area or areas or who has an

effective interconnection agreement with the electing company.

(b) An electing company serving more than five million access

lines in this state shall provide notice to any person who holds

a certificate of operating authority in the electing company's

certificated area or areas or who has an effective

interconnection agreement with the electing company of any

changes in the generally available prices and terms under which

the electing company offers basic or nonbasic telecommunications

services regulated by the commission at retail rates to

subscribers that are not telecommunications providers. Changes

requiring notice under this subsection include the introduction

of any new nonbasic services, any new features or functions of

basic or nonbasic services, promotional offerings of basic or

nonbasic services, or the discontinuation of then-current

features or services. The electing company shall provide the

notice:

(1) if the electing company is required to give notice to the

commission, at the same time the company provides that notice; or

(2) if the electing company is not required to give notice to

the commission, at least 45 days before the effective date of a

price change or 90 days before the effective date of a change

other than a price change, unless the commission determines that

the notice should not be given.

(c) An affected person, the office on behalf of residential or

small commercial customers, or the commission may file a

complaint at the commission challenging whether the pricing by an

incumbent local exchange company of a new service is in

compliance with Section 58.152(a). The commission shall allow the

company to continue to provide the service while the complaint is

pending.

(d) If a complaint is filed under Subsection (c), the electing

company has the burden of proving that the company set the price

for the new service in accordance with Section 58.152(a). If the

complaint is finally resolved in favor of the complainant, the

company:

(1) shall, not later than the 10th day after the date the

complaint is finally resolved, amend the price of the service as

necessary to comply with the final resolution; or

(2) may, at the company's option, discontinue the service.

(e) The notice requirement prescribed by Subsection (b) expires

September 1, 2003.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 43, eff. Sept. 1,

1999.

Sec. 58.155. INTERCONNECTION. Because interconnection to

competitive providers and interconnection for commercial mobile

service providers are subject to the requirements of Sections 251

and 252, Communications Act of 1934 (47 U.S.C. Sections 251 and

252), as amended, and Federal Communications Commission rules,

including the commission's authority to arbitrate issues,

interconnection is not addressed in this subchapter or Subchapter

B.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 44, eff. Sept. 1,

1999.

SUBCHAPTER F. GENERAL INFRASTRUCTURE COMMITMENT

Sec. 58.201. STATEMENT OF STATE GOAL. (a) It is the goal of

this state to facilitate and promote the deployment of an

advanced telecommunications infrastructure to spur economic

development throughout this state. This state should be among the

leaders in achieving this objective.

(b) The primary means of achieving this goal is through

encouraging private investment in this state's telecommunications

infrastructure by creating incentives for that investment and

promoting the development of competition.

(c) The best way to bring the benefits of an advanced

telecommunications network infrastructure to communities in this

state is through innovation and competition among all the state's

communications providers. Competition will provide residents of

this state with a choice of telecommunications providers and will

drive technology deployment, innovation, service quality, and

cost-based prices as competing firms try to satisfy customer

needs.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.202. POLICY GOALS FOR IMPLEMENTATION. In implementing

this subchapter, the commission shall consider this state's

policy goals to:

(1) ensure the availability of the widest possible range of

competitive choices in the provision of telecommunications

services and facilities;

(2) foster competition and rely on market forces where

competition exists to determine the price, terms, and

availability of service;

(3) ensure the universal availability of basic local

telecommunications services at reasonable rates;

(4) encourage the continued development and deployment of

advanced and reliable capabilities and services in

telecommunications networks;

(5) ensure interconnection and interoperability, based on

uniform technical standards, among telecommunications carriers;

(6) eliminate unnecessary administrative procedures that impose

regulatory barriers to competition and ensure that competitive

entry is fostered on an economically rational basis;

(7) ensure consumer protection and protection against

anticompetitive conduct;

(8) regulate a provider of services only to the extent the

provider has market power to control the price of services to

customers;

(9) encourage cost-based pricing of telecommunications services

so that consumers pay a fair price for services they use; and

(10) subject to Subchapter C, develop appropriate quality of

service standards for local exchange companies so as to place

this state among the leaders in deployment of an advanced

telecommunications infrastructure.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.203. INFRASTRUCTURE GOALS OF ALL ELECTING COMPANIES.

(a) Recognizing that it will take time for competition to

develop in the local exchange market, the commission shall, in

the absence of competition, ensure that each electing company

achieves the infrastructure goals described by this section.

(b) Not later than December 31, 1996, an electing company shall

make available to each customer in the company's territory access

to end-to-end digital connectivity.

(c) Each new central office switch installed for an electing

company after September 1, 1995, must be digital or technically

equal to or superior to digital. In addition, a switch installed

after September 1, 1997, must, at a minimum, be capable of

providing integrated services digital network (ISDN) services in

a manner consistent with generally accepted national standards.

(d) Not later than January 1, 2000, 50 percent of the local

exchange access lines in each electing company's territory must

be served by a digital central office switch.

(e) Not later than January 1, 2000, an electing company's public

switched network backbone interoffice facilities must employ

broadband facilities capable of 45 or more megabits a second. The

company may employ facilities at a lower bandwidth if technology

permits the delivery of video signal at the lower bandwidth at a

quality level comparable to a television broadcast signal. The

requirements of this subsection do not apply to local loop

facilities.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.204. ADDITIONAL INFRASTRUCTURE COMMITMENT OF CERTAIN

COMPANIES. (a) Not later than December 31, 1998, an electing

company serving more than one million but fewer than five million

access lines shall provide digital switching central offices in

all exchanges.

(b) Not later than January 1, 2000, an electing company serving

more than five million access lines shall:

(1) install Common Channel Signaling 7 capability in each

central office; and

(2) connect all of the company's serving central offices to

their respective LATA tandem central offices with optical fiber

or equivalent facilities.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.205. EXTENSION OR WAIVER OF INFRASTRUCTURE REQUIREMENTS.

(a) For an electing company that serves more than one million

but fewer than two million access lines, the commission may

temporarily extend a deadline prescribed by Section 58.203 if the

company demonstrates that the extension is in the public

interest.

(b) For an electing company that serves fewer than one million

access lines, the commission may waive a requirement prescribed

by Section 58.203 if the company demonstrates that the investment

is not viable economically.

(c) Before granting a waiver under Subsection (b), the

commission must consider the public benefits that would result

from compliance with the requirement.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.206. IMPLEMENTATION COSTS; INCREASE IN RATES AND

UNIVERSAL SERVICE FUNDS. The commission may not consider the

cost of implementing Section 58.203 or 58.204 in determining

whether an electing company is entitled to:

(1) a rate increase under this chapter; or

(2) increased universal service funds under Subchapter B,

Chapter 56.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER G. INFRASTRUCTURE COMMITMENT TO CERTAIN ENTITIES

Sec. 58.251. INTENT AND GOAL OF SUBCHAPTER. (a) It is the

intent of this subchapter to establish a telecommunications

infrastructure that interconnects the public entities described

in this subchapter. The interconnection of these entities

requires ubiquitous, broadband, digital services for voice,

video, and data in the local serving area. The ubiquitous nature

of these connections must allow individual networks of these

entities to interconnect and interoperate across the broadband

digital service infrastructure. The delivery of these advanced

telecommunications services requires collaborations and

partnerships of public, private, and commercial

telecommunications service network providers.

(b) The goal of this subchapter is to interconnect and aggregate

the connections to every entity described in this subchapter, in

the local serving area. It is further intended that the

infrastructure implemented under this subchapter connect each

entity that requests a service offered under this subchapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.252. DEFINITIONS. In this subchapter:

(1) "Educational institution" has the meaning assigned by

Section 57.021.

(2) "Library" means:

(A) a public library or regional library system as those terms

are defined by Section 441.122, Government Code;

(B) a library operated by an institution of higher education or

a school district; or

(C) a library operated by a nonprofit corporation as defined by

Section 441.221(3), Government Code.

(3) "Private network services" means:

(A) broadband digital service that is capable of providing

transmission speeds of 45 megabits a second or greater for

customer applications; and

(B) other customized or packaged network services.

(4) "Telemedicine center" means a facility that is equipped to

transmit, by video, data, or voice service, medical information

for the diagnosis or treatment of illness or disease and that is:

(A) owned or operated by a public or not-for-profit hospital,

including an academic health center; or

(B) owned by one or more state-licensed health care

practitioners and operated on a nonprofit basis.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

831, Sec. 11, eff. September 1, 2008.

Sec. 58.253. PRIVATE NETWORK SERVICES FOR CERTAIN ENTITIES. (a)

On customer request, an electing company shall provide private

network services to:

(1) an educational institution;

(2) a library as defined in Section 57.021;

(3) a nonprofit telemedicine center;

(4) a public or not-for-profit hospital; or

(5) a legally constituted consortium or group of entities

listed in this subsection.

(b) Except as provided by Section 58.266, the electing company

shall provide the private network services for the private and

sole use of the receiving entity.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 959, Sec. 9, eff. June 14,

2001; Acts 2001, 77th Leg., ch. 1220, Sec. 4, eff. Sept. 1, 2001;

Acts 2001, 77th Leg., ch. 1255, Sec. 16, eff. June 15, 2001; Acts

2001, 77th Leg., ch. 1350, Sec. 7, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

831, Sec. 12, eff. September 1, 2008.

Sec. 58.254. PRIORITIES. An electing company shall give

priority to serving:

(1) rural areas;

(2) areas designated as critically underserved either medically

or educationally; and

(3) educational institutions with high percentages of

economically disadvantaged students.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.255. CONTRACTS FOR PRIVATE NETWORK SERVICES. (a) An

electing company shall provide a private network service under a

customer specific contract.

(b) An electing company shall offer private network service

contracts under this subchapter at 105 percent of the long run

incremental cost of providing the private network service,

including installation.

(c) Each contract shall be filed with the commission. Commission

approval of a contract is not required.

(d) Subtitle D, Title 10, Government Code, does not apply to a

contract entered into under this subchapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.256. PREFERRED RATE TREATMENT WARRANTED. An entity

described by Section 58.253(a) warrants preferred rate treatment.

However, a rate charged for a service must cover the service's

long run incremental cost.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.257. ELECTION OF RATE TREATMENT. An educational

institution or a library may elect the rate treatment provided by

this subchapter or the discount provided by Subchapter B, Chapter

57.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.258. PRIVATE NETWORK SERVICES RATES AND TARIFFS. (a)

Notwithstanding the pricing flexibility authorized by this

subtitle, an electing company's rates for private network

services may not be increased before January 1, 2012. However,

an electing company may increase a rate in accordance with the

provisions of a customer specific contract.

(b) An electing company may not charge an entity described by

Section 58.253(a) a special construction or installation charge.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 20, eff. September 7, 2005.

Sec. 58.259. TARIFF RATE FOR CERTAIN INTRALATA SERVICE. (a) An

electing company shall file a flat monthly tariff rate for

point-to-point intraLATA 1.544 megabits a second service for the

entities described by Section 58.253(a).

(b) The tariff rate may not be:

(1) distance sensitive; or

(2) higher than 105 percent of the service's statewide average

long run incremental cost, including installation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.260. POINT-TO-POINT 45 MEGABITS A SECOND INTRALATA

SERVICE. (a) On request of an entity described by Section

58.253(a), an electing company shall provide to the entity

point-to-point 45 megabits a second intraLATA services.

(b) The service must be provided under a customer specific

contract except that any interoffice portion of the service must

be recovered on a statewide average basis that is not distance

sensitive.

(c) The rate for the service may not be higher than 105 percent

of the service's long run incremental cost, including

installation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.261. BROADBAND DIGITAL SPECIAL ACCESS SERVICE. (a) An

electing company shall provide to an entity described by Section

58.253(a) broadband digital special access service to

interexchange carriers.

(b) The rate for the service may not be higher than 105 percent

of the service's long run incremental cost, including

installation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.262. EXPANDED INTERCONNECTION. (a) On request of an

entity described by Section 58.253(a), an electing company shall

provide to the entity expanded interconnection (virtual

colocation).

(b) The company shall provide expanded interconnection:

(1) in accordance with commission rules adopted under Subchapter

H, Chapter 60; and

(2) at 105 percent of long run incremental cost, including

installation.

(c) An entity described by Section 58.253(a) is not required to

qualify for expanded interconnection if expanded interconnection

is ordered by the commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.263. INTERNET ACCESS. (a) This section applies only to

an educational institution or library in an exchange of an

electing company serving more than five million access lines in

which toll-free access to the Internet is not available.

(b) On request of the educational institution or library, the

electing company shall make available a toll-free connection or

toll-free dialing arrangement that the institution or library may

use to obtain access to the Internet in an exchange in which

toll-free access to the Internet is available.

(c) The electing company shall provide the connection or dialing

arrangement at no charge to the educational institution or

library until Internet access becomes available in the exchange

of the requesting educational institution or library.

(d) The electing company is not required to arrange for Internet

access or to pay Internet charges for the requesting educational

institution or library.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.264. COMPLAINTS LIMITED. (a) Notwithstanding any other

provision of this title, an electing company is subject to a

complaint under this subchapter only by an entity described by

Section 58.253(a).

(b) An entity may only complain that the company provided a

private network service under this subchapter preferentially to a

similarly situated customer.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.265. INTERCONNECTION OF NETWORK SERVICES. The private

network services provided under this subchapter may be

interconnected with other similar networks for distance learning,

telemedicine, and information-sharing purposes.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.266. SHARING OR RESALE OF NETWORK SERVICES. (a) A

private network service may be used by and shared among the

entities described by Section 58.253(a) but may not be otherwise

shared or resold to other customers.

(b) A service provided under this subchapter may not be required

to be resold to another customer at a rate provided by this

subchapter.

(c) This section does not prohibit an otherwise permitted resale

of another service that an electing company may offer through the

use of the same facilities used to provide a private network

service offered under this subchapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.267. IMPLEMENTATION COSTS; INCREASE IN RATES AND

UNIVERSAL SERVICE FUNDS. The commission may not consider the

cost of implementing this subchapter in determining whether an

electing company is entitled to:

(1) a rate increase under this chapter; or

(2) increased universal service funds under Subchapter B,

Chapter 56.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 58.268. CONTINUATION OF OBLIGATION. Notwithstanding any

other provision of this title, an electing company shall continue

to comply with this subchapter until January 1, 2012, regardless

of:

(1) the date the company elected under this chapter; or

(2) any action taken in relation to that company under Chapter

65.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 21, eff. September 7, 2005.

SUBCHAPTER H. SWITCHED ACCESS SERVICES

Sec. 58.301. SWITCHED ACCESS RATE REDUCTION. An electing

company with greater than five million access lines in this state

shall reduce its switched access rates on a combined originating

and terminating basis as follows:

(1) the electing company shall reduce switched access rates on a

combined originating and terminating basis in effect on September

1, 1999, by one cent a minute; and

(2) the electing company shall reduce switched access rates on a

combined originating and terminating basis by an additional two

cents a minute on the earlier of:

(A) July 1, 2000; or

(B) the date the electing company, or its affiliate formed in

compliance with 47 U.S.C. Section 272, as amended, actually

begins providing interLATA services in this state in accordance

with the authorization required by 47 U.S.C. Section 271, as

amended.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 45, eff. Sept. 1,

1999.

Sec. 58.302. SWITCHED ACCESS RATE CAP. (a) An electing company

may not increase the per minute rates for switched access

services on a combined originating and terminating basis above

the lesser of:

(1) the rates for switched access services charged by that

electing company on September 1, 1999, as may be further reduced

on implementation of the universal service fund under Chapter 56;

or

(2) the applicable rate described by Section 58.301 as may be

further reduced on implementation of the universal service fund

under Chapter 56.

(b) Notwithstanding Subchapter F, Chapter 60, but subject to

Section 60.001, an electing company may, on its own initiative,

decrease a rate charged for switched access service to any amount

above the long run incremental cost of the service.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 45, eff. Sept. 1,

1999.



CHAPTER 59. INFRASTRUCTURE PLAN

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE C. TELECOMMUNICATIONS UTILITIES

CHAPTER 59. INFRASTRUCTURE PLAN

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 59.001. POLICY. It is the policy of this state that an

incumbent local exchange company that does not elect to be

regulated under Chapter 58 should have incentives to deploy

infrastructure that will benefit the residents of this state

while maintaining reasonable local rates and universal service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.002. DEFINITIONS. In this chapter:

(1) "Electing company" means an incumbent local exchange company

that elects for an infrastructure commitment and corresponding

regulation under this chapter.

(2) "Election date" means the date on which the commission

receives notice of election under Subchapter B.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. INFRASTRUCTURE INCENTIVES

Sec. 59.021. ELECTION. (a) An incumbent local exchange company

may elect to make an infrastructure commitment and to be subject

to corresponding regulation under this chapter if the company:

(1) serves less than five percent of the access lines in this

state; and

(2) has not elected incentive regulation under Chapter 58.

(b) A company makes the election by notifying the commission in

writing of the company's election.

(c) A company electing under this chapter may renew the election

for successive two-year periods. An election that is renewed

under this subsection remains in effect until the earlier of the

date that:

(1) the election expires because it was not renewed;

(2) the commission allows the company to withdraw its election

under Section 59.022; or

(3) the legislature eliminates the incentive regulation

authorized by this chapter and Chapter 58.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 46, eff. Sept. 1,

1999.

Sec. 59.022. WITHDRAWAL OF ELECTION. (a) The commission may

allow an electing company to withdraw the company's election

under this chapter:

(1) on application by the company; and

(2) only for good cause.

(b) In this section, "good cause" includes only matters beyond

the control of the company.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.023. ELECTION UNDER CHAPTER 58. (a) This chapter does

not prohibit a company electing under this chapter from electing

incentive regulation under Chapter 58.

(b) If a company makes an election under Chapter 58, the

infrastructure commitment made under this chapter offsets the

infrastructure commitment required in connection with the Chapter

58 election.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.024. RATE CHANGES. (a) Except for the charges

permitted under Subchapter C, Chapter 55, Subchapter B, Chapter

56, and Section 55.024, an electing company may not, before the

end of the company's election period under this chapter, increase

a rate previously established for that company under this title

unless the commission approves the proposed change as authorized

under Subsection (c) or (d).

(b) For purposes of Subsection (a), the company's previously

established rates are the rates charged by the company on its

election date without regard to a proceeding pending under:

(1) Section 15.001;

(2) Subchapter D, Chapter 53; or

(3) Subchapter G, Chapter 2001, Government Code.

(c) The commission, on motion of the electing company or on its

own motion, shall adjust prices for services to reflect changes

in Federal Communications Commission separations that affect

intrastate net income by at least 10 percent.

(d) Notwithstanding Subsection (a), the commission, on request

of the electing company, shall allow a rate group

reclassification that results from access line growth.

(e) Section 58.059 applies to a rate change under this section.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 47, eff. Sept. 1,

1999.

Sec. 59.025. SWITCHED ACCESS RATES. Notwithstanding any other

provision of this title, the commission may not, on the

commission's own motion, reduce an electing company's rates for

switched access services before the expiration of the election

period prescribed by Section 59.024, but may approve a reduction

proposed by the electing company.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 48, eff. Sept. 1,

1999.

Sec. 59.026. COMPLAINT OR HEARING. (a) On or before the end of

the company's election period, an electing company is not, under

any circumstances, subject to:

(1) a complaint or hearing regarding the reasonableness of the

company's:

(A) rates;

(B) overall revenues;

(C) return on invested capital; or

(D) net income; or

(2) a complaint that a rate is excessive.

(b) Subsection (a) applies only to a company that is in

compliance with the company's infrastructure commitment under

this chapter.

(c) This section does not prohibit a complaint, hearing, or

determination on an electing company's implementation of a

competitive safeguard required by Chapter 60.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 49, eff. Sept. 1,

1999.

Sec. 59.027. CONSUMER COMPLAINTS REGARDING TARIFFS. (a) This

chapter does not restrict:

(1) a consumer's right to complain to the commission about the

application of an ambiguous tariff; or

(2) the commission's right to determine:

(A) the proper application of that tariff; or

(B) the proper tariff rate if that tariff does not apply.

(b) This section does not permit the commission to:

(1) lower a tariff rate except as specifically provided by this

title;

(2) change the commission's interpretation of a tariff; or

(3) extend the application of a tariff to a new class of

customers.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.028. CONSUMER COMPLAINTS REGARDING SERVICES; ENFORCEMENT

OF STANDARDS. This chapter does not restrict:

(1) a consumer's right to complain to the commission about

quality of service; or

(2) the commission's right to enforce a quality of service

standard.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.029. INVESTMENT LIMITATION ON SERVICE STANDARDS. (a)

The commission may not raise a service standard applicable to the

provision of local exchange telephone service by an electing

company if the increased investment required to comply with the

raised standard in any year exceeds 10 percent of the company's

average annual intrastate additions in capital investment for the

most recent five-year period.

(b) In computing the average under Subsection (a), the electing

company shall exclude:

(1) extraordinary investments made during the five-year period;

and

(2) investments required by Section 59.052.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.030. NEW SERVICES. (a) An electing company may

introduce a new service 10 days after providing an informational

notice to the commission, to the office, and to any person who

holds a certificate of operating authority in the electing

company's certificated area or areas or who has an effective

interconnection agreement with the electing company.

(b) An electing company shall price each new service at or above

the service's long run incremental cost. The commission shall

allow a company serving fewer than one million access lines to

establish a service's long run incremental cost by adopting, at

that company's option, the cost studies of a larger company for

that service that has been accepted by the commission.

(c) An affected person, the office on behalf of residential or

small commercial customers, or the commission may file a

complaint at the commission challenging whether the pricing by an

electing company of a new service is in compliance with

Subsection (b).

(d) If a complaint is filed under Subsection (c), the electing

company has the burden of proving that the company set the price

for the new service in accordance with the applicable provisions

of this subchapter. If the complaint is finally resolved in favor

of the complainant, the electing company:

(1) shall, not later than the 10th day after the date the

complaint is finally resolved, amend the price of the service as

necessary to comply with the final resolution; or

(2) may, at the company's option, discontinue the service.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 50, eff. Sept. 1,

1999.

Sec. 59.031. PRICING AND PACKAGING FLEXIBILITY. (a)

Notwithstanding Section 59.027(b) or Subchapter F, Chapter 60, an

electing company may exercise pricing flexibility in accordance

with this section, including the packaging of any regulated

service such as basic local telecommunications service with any

other regulated or unregulated service or any service of an

affiliate. The electing company may exercise pricing flexibility

10 days after providing an informational notice to the

commission, to the office, and to any person who holds a

certificate of operating authority in the electing company's

certificated area or areas or who has an effective

interconnection agreement with the electing company. Pricing

flexibility includes all pricing arrangements included in the

definition of "pricing flexibility" prescribed by Section

51.002(7) and includes packaging of regulated services with

unregulated services or any service of an affiliate.

(b) An electing company, at the company's option, shall price

each regulated service offered separately or as part of a package

under Subsection (a) at either the service's tariffed rate or at

a rate not lower than the service's long run incremental cost.

The commission shall allow a company serving fewer than one

million access lines to establish a service's long run

incremental cost by adopting, at that company's option, the cost

studies of a larger company for that service that have been

accepted by the commission.

(c) An affected person, the office on behalf of residential or

small commercial customers, or the commission may file a

complaint alleging that an electing company has priced a

regulated service in a manner that does not meet the pricing

standards of this subchapter. The complaint must be filed before

the 31st day after the company implements the rate.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 50, eff. Sept. 1,

1999.

Sec. 59.032. CUSTOMER PROMOTIONAL OFFERINGS. (a) An electing

company may offer a promotion for a regulated service for not

more than 90 days in any 12-month period.

(b) The electing company shall file with the commission a

promotional offering that consists of:

(1) waiver of installation charges or service order charges, or

both, for not more than 90 days in a 12-month period; or

(2) a temporary discount of not more than 25 percent from the

tariffed rate for not more than 60 days in a 12-month period.

(c) An electing company is not required to obtain commission

approval to make a promotional offering described by Subsection

(b).

(d) An electing company may offer a promotion of any regulated

service as part of a package of services consisting of any

regulated service with any other regulated or unregulated service

or any service of an affiliate.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 50, eff. Sept. 1,

1999.

SUBCHAPTER C. INFRASTRUCTURE COMMITMENT AND GOALS

Sec. 59.051. INFRASTRUCTURE COMMITMENT. (a) An electing

company shall commit to make in this state, during the six years

after the election date, the telecommunications infrastructure

investment prescribed by this chapter.

(b) The company shall make the commitment to the governor and

the commission in writing.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.052. INFRASTRUCTURE GOALS. (a) The commission shall

ensure that each electing company achieves the infrastructure

goals described by this section.

(b) Each new central office switch installed for an electing

company in this state after September 1, 1995, must be digital.

(c) An electing company shall make available to each customer in

the company's territory access to end-to-end digital

connectivity. In this subsection, "make available" has the

meaning assigned by 16 T.A.C. Section 23.69.

(d) In each electing company's territory, 50 percent of the

local exchange access lines must be served by a digital central

office switch.

(e) An electing company's public switched network backbone

interoffice facilities must employ broadband facilities that

serve at least 50 percent of the local exchange access lines and

are capable of 45 or more megabits a second. The company may

employ facilities at a lower bandwidth if technology permits the

delivery of video signal at the lower bandwidth at a quality

level comparable to a television broadcast signal. The

requirements of this subsection do not apply to local loop

facilities.

(f) An electing company shall install Common Channel Signaling 7

capability in each access tandem office.

(g) The infrastructure goals specified by Subsections (c)-(f)

must be achieved not later than January 1, 2000.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.053. WAIVER OF INFRASTRUCTURE REQUIREMENTS. (a) For an

electing company that serves fewer than one million lines, the

commission may waive a requirement prescribed by Section 59.052

if the company demonstrates that the investment is not viable

economically.

(b) Before granting a waiver under Subsection (a), the

commission must consider the public benefits that would result

from compliance with the requirement.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.054. PROGRESS REPORT. (a) On each anniversary of the

company's election date, an electing company shall file with the

commission a report on the company's progress on its

infrastructure commitment.

(b) The report must include a statement of:

(1) the institutions requesting service under Subchapter D;

(2) the institutions served under Subchapter D;

(3) the investments and expenses for the previous period and the

total investments and expenses for all periods; and

(4) other information the commission considers necessary.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.055. IMPLEMENTATION COSTS; INCREASE IN RATES AND

UNIVERSAL SERVICE FUNDS. The commission may not consider the

cost of implementing Section 59.052 in determining whether an

electing company is entitled to:

(1) a rate increase under this chapter; or

(2) increased universal service funds under Subchapter B,

Chapter 56.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. INFRASTRUCTURE COMMITMENT TO CERTAIN ENTITIES

Sec. 59.071. DEFINITIONS. In this subchapter:

(1) "Educational institution" has the meaning assigned by

Section 57.021.

(2) "Library" means:

(A) a public library or regional library system as those terms

are defined by Section 441.122, Government Code;

(B) a library operated by an institution of higher education or

a school district; or

(C) a library operated by a nonprofit corporation as defined by

Section 441.221(3), Government Code.

(3) "Private network services" means telecommunications services

provided to an entity described by Section 59.072(a), including

broadband services, customized services, and packaged network

services.

(4) "Telemedicine center" means a facility that is equipped to

transmit, by video or data service, medical information for the

diagnosis or treatment of illness or disease and that is:

(A) owned or operated by a public or not-for-profit hospital; or

(B) owned by a state-licensed health care practitioner and

operated on a nonprofit basis.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

831, Sec. 13, eff. September 1, 2008.

Sec. 59.072. PRIVATE NETWORK SERVICES FOR CERTAIN ENTITIES. (a)

On customer request, an electing company shall provide private

network services to:

(1) an educational institution;

(2) a library;

(3) a telemedicine center; or

(4) a legally constituted consortium or group of entities listed

in this subsection.

(b) Except as provided by Section 59.081, the electing company

shall provide the private network services for the private and

sole use of the receiving entity. However, the company may

provide the services with a facility that is used to provide

another service to another customer.

(c) The customers listed in Subsection (a) are a special class

of customers for purposes of the private network for distance

learning, telemedicine, and information-sharing purposes.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.073. INVESTMENT PRIORITIES. An electing company shall

give investment priority to serving:

(1) rural areas;

(2) areas designated as critically underserved medically or

educationally; and

(3) educational institutions with high percentages of

economically disadvantaged students.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.074. CONTRACTS FOR PRIVATE NETWORK SERVICES. (a) An

electing company shall provide a private network service under a

customer-specific contract.

(b) An electing company shall offer private network service

contracts under this subchapter at 110 percent of the long run

incremental cost of providing the private network service,

including installation costs.

(c) Each contract shall be filed with the commission. Commission

approval of a contract is not required.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.075. PREFERRED RATE TREATMENT WARRANTED. The classes of

customers described by Section 59.072(a) warrant preferred rate

treatment. However, a rate charged for a service must cover the

service's long run incremental cost.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.076. ELECTION OF RATE TREATMENT. An educational

institution or a library may elect the rate treatment provided by

this subchapter or the discount provided by Subchapter B, Chapter

57.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.077. PRIVATE NETWORK SERVICES RATES AND TARIFFS. (a)

Notwithstanding the pricing flexibility authorized by this

subtitle, an electing company's rates for private network

services may not be increased before January 1, 2012.

(b) An electing company may not assess an entity described by

Section 59.072(a) a tariffed special construction or installation

charge unless the company and the entity agree on the assessment.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 22, eff. September 7, 2005.

Sec. 59.078. PRIVATE LINE OR SPECIAL ACCESS RATES. (a) On

request by an educational institution or a library, an electing

company shall provide 1.544 megabits a second private line or

special access service at 110 percent of the service's long run

incremental cost, including installation costs.

(b) The rate provided by Subsection (a) is in lieu of the

discount provided by Subchapter B, Chapter 57.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.079. COMPLAINTS LIMITED. Notwithstanding any other

provision of this title, an electing company is subject to a

complaint under Subchapter C or this subchapter only by an entity

described by Section 59.072(a).

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.080. INTERCONNECTION OF NETWORK SERVICES. The private

network services provided under this subchapter may be

interconnected with other similar networks for distance learning,

telemedicine, and information-sharing purposes.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.081. SHARING OR RESALE OF NETWORK SERVICES. (a) A

private network service may be used and shared among the entities

described by Section 59.072(a) but may not be otherwise shared or

resold to other customers.

(b) A service provided under this subchapter may not be required

to be resold to other customers at a rate provided by this

subchapter.

(c) This section does not prohibit an otherwise permitted resale

of another service that an electing company may offer through the

use of the same facilities used to provide a private network

service offered under this subchapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.082. IMPLEMENTATION COSTS; INCREASE IN RATES AND

UNIVERSAL SERVICE FUNDS. The commission may not consider the

cost of implementing this subchapter in determining whether an

electing company is entitled to:

(1) a rate increase under this chapter; or

(2) increased universal service funds under Subchapter B,

Chapter 56.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 59.083. CONTINUATION OF OBLIGATION. Notwithstanding any

other provision of this title, an electing company shall continue

to comply with this subchapter until January 1, 2012, regardless

of:

(1) the date the company elected under this chapter; or

(2) any action taken in relation to that company under Chapter

65.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 23, eff. September 7, 2005.



CHAPTER 60. COMPETITIVE SAFEGUARDS

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE C. TELECOMMUNICATIONS UTILITIES

CHAPTER 60. COMPETITIVE SAFEGUARDS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 60.001. FAIR COMPETITION. To the extent necessary to

ensure that competition in telecommunications is fair to each

participant and to accelerate the improvement of

telecommunications in this state, the commission shall ensure

that the rates and rules of an incumbent local exchange company:

(1) are not unreasonably preferential, prejudicial, or

discriminatory; and

(2) are applied equitably and consistently.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.002. EXCLUSIVE JURISDICTION; ENFORCEMENT. (a) The

commission has exclusive jurisdiction to implement competitive

safeguards.

(b) Section 58.025 does not prevent the commission from

enforcing this chapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.003. COMMISSION AUTHORITY. (a) The commission may:

(1) establish procedures with respect to a policy stated in this

subchapter or Subchapters B-H; and

(2) resolve a dispute that arises under a policy described by

Subdivision (1).

(b) The commission shall adopt procedures for a proceeding under

Subchapters B and C. A procedure may:

(1) limit discovery; and

(2) for purposes of cross-examination align any party, other

than the office, with another party that has a similar position.

(c) In adopting a procedure under this section and in resolving

a dispute, the commission shall consider the action's effect on:

(1) consumers;

(2) competitors; and

(3) the incumbent local exchange company.

(d) The commission, by order or rule, may not implement a

requirement that is contrary to a federal law or rule.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.004. APPLICABILITY TO CERTAIN SMALLER INCUMBENT LOCAL

EXCHANGE COMPANIES; RULES. (a) Subchapters B, C, and H may be

applied to an incumbent local exchange company that serves fewer

than 31,000 access lines only on a bona fide request from a

certificated telecommunications utility.

(b) In applying the rules adopted under Subchapters B, C, and H

to a company described by Subsection (a), the commission may

modify the rules in the public interest.

(c) This section takes effect September 1, 1998.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.005. APPLICABILITY TO CERTAIN LARGER INCUMBENT LOCAL

EXCHANGE COMPANIES; RULES. (a) Subchapters B, D, and F may be

applied to an incumbent local exchange company that, as of

September 1, 1995, has 31,000 or more access lines in this state

but fewer than one million access lines in this state only on a

bona fide request from a holder of a certificate of operating

authority or a service provider certificate of operating

authority.

(b) In applying the rules adopted under Subchapters B, D, and F

to a company described by Subsection (a), the commission may

modify the rules in the public interest.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.006. BULLETIN BOARD SYSTEMS UNAFFECTED. This subtitle

does not:

(1) require the commission to change the rate treatment

established by the commission in Docket No. 8387 for a bulletin

board system in a residence;

(2) regulate or tax a bulletin board system or Internet service

provider that provides only enhanced or information services and

that does not provide a telecommunications service; or

(3) require a change in a rate charged to an entity described by

Subdivision (2) under a tariff in effect on September 1, 1995.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. UNBUNDLING

Sec. 60.021. MINIMUM UNBUNDLING REQUIREMENT. At a minimum, an

incumbent local exchange company shall unbundle its network to

the extent the Federal Communications Commission orders.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.022. COMMISSION UNBUNDLING ORDERS. (a) The commission

may adopt an order relating to the issue of unbundling of local

exchange company services in addition to the unbundling required

by Section 60.021.

(b) Before ordering further unbundling, the commission must

consider the public interest and competitive merits of further

unbundling.

(c) On the request of a party, the commission shall proceed by

evidentiary hearing. If a request for a hearing is not made, the

commission may proceed by rulemaking.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.023. ASSIGNMENT OF UNBUNDLED COMPONENT TO CATEGORY OF

SERVICE. The commission may assign an unbundled component to the

appropriate category of services under Chapter 58 according to

the purposes and intents of the categories.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. RESALE

Sec. 60.041. LOOP RESALE TARIFF. (a) An incumbent local

exchange company that on September 1, 1995, serves one million or

more access lines or that on or before September 1, 1995, elects

regulation under Chapter 58 shall file a usage sensitive loop

resale tariff.

(b) An incumbent local exchange company shall file a usage

sensitive loop resale tariff not later than the 60th day after

the date a certificate of operating authority or a service

provider certificate of operating authority is granted under

Chapter 54 if the company:

(1) serves fewer than one million access lines; and

(2) is not an electing company under Chapter 58.

(c) The commission shall conduct an appropriate proceeding to

determine the rates and terms of the resale tariff not later than

the 180th day after the date the tariff is filed.

(d) The commission may not approve a usage sensitive rate unless

the rate recovers:

(1) the total long run incremental cost of the loop on an

unseparated basis; and

(2) an appropriate contribution to joint and common costs.

(e) Except as provided by Section 60.044, a person may not

purchase from the resale tariff unless the person is the holder

of:

(1) a certificate of convenience and necessity;

(2) a certificate of operating authority; or

(3) a service provider certificate of operating authority.

(f) In this section, "loop resale" means the purchase of the

local distribution channel or loop facility from the incumbent

local exchange company to resell to end user customers.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.042. PROHIBITED RESALE OR SHARING. (a) A provider of

telecommunications service may not impose a restriction on the

resale or sharing of a service:

(1) for which the provider is not a dominant provider; or

(2) entitled to regulatory treatment as a nonbasic service under

Subchapter E, Chapter 58, if the provider is a company electing

regulation under Chapter 58.

(b) An incumbent local exchange company must comply with the

resale provisions of 47 U.S.C. Section 251(c)(4), as amended,

unless exempted under 47 U.S.C. Section 251(f), as amended.

(c) If a company electing under Chapter 58 offers basic or

nonbasic services regulated by the commission to its retail

customers as a promotional offering, the electing company shall

make those services available for resale by a certificated

telecommunications utility on terms that are no less favorable

than the terms on which the services are made available to retail

customers in accordance with this section. For a promotion with a

duration of 90 days or less, the electing company's basic or

nonbasic services shall be made available to the certificated

telecommunications utility at the electing company's promotional

rate, without an avoided-cost discount. For a promotion with a

duration of more than 90 days, the electing company's basic or

nonbasic services shall be made available to the certificated

telecommunications utility at a rate reflecting the avoided-cost

discount, if any, from the promotional rate.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1212, Sec. 51, eff. Sept. 1,

1999.

Sec. 60.043. RESALE OBLIGATION. A holder of a certificate of

operating authority or a service provider certificate of

operating authority shall permit a local exchange company to

resell the holder's loop facilities at the holder's regularly

published rates if the local exchange company:

(1) does not have loop facilities; and

(2) has a request for service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.044. ELIMINATION OF RESALE PROHIBITIONS. (a) Except as

provided by Subsections (c) and (d), the commission shall

eliminate all resale prohibitions in the tariffs of an electing

company on the:

(1) completion of the commission's costing and pricing

rulemaking;

(2) completion of rate rebalancing of the incumbent local

exchange company rates under Subchapter F; and

(3) removal of all prohibitions on an incumbent local exchange

company's provision of interLATA services.

(b) Except as provided by Subsections (c) and (d), the

commission shall eliminate all resale prohibitions in the tariffs

of an electing company that has one million access lines or more

on removal of all prohibitions on the company's provision of

interLATA service.

(c) After the resale prohibitions are eliminated under this

section:

(1) the commission shall continue to prohibit the resale of

local exchange or directory assistance flat rate services as a

substitute for usage sensitive services; and

(2) residence service may not be resold to a business customer.

(d) A service or function may be offered for resale only to the

same class of customer to which the incumbent local exchange

company sells the service if the commission finds that:

(1) as a result of the costing and pricing proceeding the rate

for the service or function will be less than the cost of

providing the service or function; and

(2) the difference in rate and cost will not be recovered from

the universal service fund.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.045. RESALE OR SHARING ARRANGEMENTS UNAFFECTED. This

subchapter does not change a resale or sharing arrangement

permitted in an incumbent local exchange company tariff that:

(1) existed on September 1, 1995; or

(2) was filed on or before May 1, 1995, by an incumbent local

exchange company that serves more than five million access lines

in this state.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. IMPUTATION

Sec. 60.061. RULES. (a) The commission shall adopt rules

governing imputation of the price of a service.

(b) Imputation is a regulatory policy the commission shall apply

to prevent an incumbent local exchange company from selling a

service or function to another telecommunications utility at a

price that is higher than the rate the incumbent local exchange

company implicitly includes in services it provides to the

company's retail customers.

(c) The commission may require imputation only of the price of a

service that is:

(1) not generally available from a source other than the

incumbent local exchange company; and

(2) necessary for the competitor to provide a competing service.

(d) The commission may require imputation only on a

service-by-service basis and may not require imputation on a

rate-element-by-element basis.

(e) For a service for which the commission may require

imputation under Subsection (c) and that is provided under a

customer specific contract, the commission:

(1) may require imputation only on a service-by-service basis

within the contract; and

(2) may not require imputation on a rate-element-by-element

basis.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.062. EXCEPTION FOR CAPPED PRICE. The commission may not

require imputation of the price to a local exchange telephone

service while the price is capped under Chapter 58 or 59.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.063. IMPUTATION FOR SWITCHED ACCESS. The commission

shall impute the price of switched access service to the price of

each service for which switched access service is a component

until switched access service is competitively available.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.064. RECOVERY OF COST OF PROVIDING SERVICE. (a) An

incumbent local exchange company shall demonstrate that the price

it charges for retail service recovers the cost of providing the

service.

(b) For purposes of this section, the cost of providing the

service is the sum of:

(1) each specifically tariffed premium rate for each

noncompetitive service or service function, or each element of a

noncompetitive service or service function, or the functional

equivalent, that is used to provide the service;

(2) the total service long run incremental cost of the

competitive services or service functions that are used;

(3) each cost, not reflected in Subdivision (1) or (2), that is

specifically associated with providing the service or group of

services; and

(4) each cost or surcharge associated with an explicit subsidy

applied to all providers of the service to promote universal

service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.065. WAIVERS. If the commission determines that a

waiver is in the public interest, the commission may waive an

imputation requirement for a public interest service such as:

(1) 9-1-1 service; or

(2) dual party relay service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. TELECOMMUNICATIONS NUMBER PORTABILITY

Sec. 60.081. DEFINITION. In this subchapter,

"telecommunications number portability" means the ability of a

telecommunications services user who is changing from one

telecommunications service provider to another provider to retain

a telephone number, to the extent technically feasible, without

impairing the quality, reliability, or convenience of service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.082. PORTABILITY GUIDELINES. (a) Because a uniform

national number plan is valuable and necessary to this state, the

commission by rule shall adopt guidelines governing

telecommunications number portability and the assignment of

telephone numbers in a competitively neutral manner.

(b) The rules may not be inconsistent with the rules and

regulations of the Federal Communications Commission regarding

telecommunications number portability.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.083. INTERIM RETENTION OF CONSUMER NUMBERS. As an

interim measure, the commission shall adopt reasonable

mechanisms, including, at minimum, the use of call forwarding and

direct inward dialing, to allow consumers to retain their

telephone numbers.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.084. RATES FOR INTERIM PORTABILITY MEASURES. (a) An

incumbent local exchange company with one million or more access

lines shall file tariffs, and the commission shall determine

reasonable rates to be charged by the company for:

(1) call forwarding;

(2) direct inward dialing; and

(3) any other mechanism the commission determines should be used

as an interim telecommunications number portability measure by a

new entrant.

(b) An incumbent local exchange company with fewer than one

million access lines that serves an area in which a certificate

of operating authority or a service provider certificate of

operating authority has been granted shall, not later than the

60th day after the date of a bona fide request, file tariffs in

accordance with Subsection (a).

(c) Not later than the 60th day after the date a company files

tariffs under Subsection (b), the commission shall determine

reasonable rates in accordance with Subsection (a).

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. PRICING

Sec. 60.101. PRICING RULE. (a) The commission shall adopt a

pricing rule.

(b) In adopting the pricing rule, the commission shall:

(1) ensure that each price for a monopoly service remains

affordable;

(2) ensure that each price for competitive service is not:

(A) unreasonably preferential, prejudicial, or discriminatory;

(B) directly or indirectly subsidized by a noncompetitive

service; or

(C) predatory or anticompetitive; and

(3) require that each service recover the appropriate costs,

including joint and common costs, of each facility and function

used to provide the service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.102. ADOPTION OF COST STUDIES BY CERTAIN COMPANIES. The

commission shall allow an incumbent local exchange company that

is not a Tier 1 local exchange company on September 1, 1995, to

adopt, at that company's option, the cost studies approved by the

commission for a Tier 1 local exchange company.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER G. INTERCONNECTION

Sec. 60.121. DEFINITION. In this subchapter, "interconnection"

means, for calls that originate and terminate in this state, the

termination of local intraexchange traffic of another local

exchange company or holder of a service provider certificate of

operating authority within the local calling area of the

terminating local exchange company or certificate holder.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.122. EXCLUSIVE JURISDICTION. The commission has

exclusive jurisdiction to determine rates and terms for

interconnection for a holder of a certificate of convenience and

necessity, a certificate of operating authority, or a service

provider certificate of operating authority.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.123. INAPPLICABILITY OF SUBCHAPTER. This subchapter

does not apply to a rate for the existing termination of cellular

or interexchange traffic.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.124. INTEROPERABLE NETWORKS REQUIRED. (a) The

commission shall require each telecommunications provider to

maintain interoperable networks.

(b) The commission may:

(1) adopt rules, including generic rules that are responsive to

changes in federal law or a development in the local exchange

market; and

(2) set policies governing interconnection arrangements.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.125. DETERMINATION OF INTERCONNECTION RATES. (a)

Telecommunications providers shall negotiate network

interconnectivity, charges, and terms.

(b) If interconnectivity, charges, and terms are successfully

negotiated, the commission shall approve the interconnection

rates.

(c) If telecommunications providers do not enter into a mutually

agreed compensation rate under this section, each provider shall

reciprocally terminate the other provider's traffic at no charge

for the first nine months after the date the first call is

terminated between the providers.

(d) During the nine-month period prescribed by Subsection (c),

the commission shall complete a proceeding to establish

reciprocal interconnection rates and terms. The commission shall

establish reciprocal interconnection rates and terms based solely

on the commission proceeding.

(e) In establishing the initial interconnection rate, the

commission may not require cost studies from the new entrant.

(f) On or after the third anniversary of the date the first call

is terminated between the providers, the commission, on receipt

of a complaint, may require cost studies by a new entrant to

establish interconnection rates.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.126. INTERCONNECTIVITY NEGOTIATIONS; DISPUTE RESOLUTION.

The commission may resolve a dispute filed by a party to a

negotiation under Section 60.125(a).

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.127. ADOPTION OF APPROVED INTERCONNECTION RATES. (a)

An incumbent local exchange company may adopt the interconnection

rates the commission approves for a larger incumbent local

exchange company without additional cost justification.

(b) If an incumbent local exchange company does not adopt the

interconnection rates of a larger company or negotiates under

Section 60.125(a), the company is governed by Sections

60.125(c)-(f).

(c) If the incumbent local exchange company adopts the

interconnection rates of another incumbent local exchange

company, the new entrant may adopt those rates as the new

entrant's interconnection rates.

(d) If the incumbent local exchange company elects to file its

own tariff, the new entrant must also file its own

interconnection tariff.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.128. USE OF RATES RESTRICTED. The commission may not

use interconnection rates under this subchapter as a basis to

alter interconnection rates for other services.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER H. EXPANDED INTERCONNECTION

Sec. 60.141. EXPANDED INTERCONNECTION RULES. The commission

shall adopt rules for expanded interconnection that:

(1) are consistent with the rules and regulations of the Federal

Communications Commission relating to expanded interconnection;

(2) treat intrastate private line services as special access

service; and

(3) provide that if an incumbent local exchange company is

required to provide expanded interconnection to another local

exchange company, the second local exchange company shall in a

similar manner provide expanded interconnection to the first

company.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER I. LOCAL EXCHANGE COMPANY REQUIREMENTS

Sec. 60.161. INCUMBENT LOCAL EXCHANGE COMPANY REQUIREMENTS. An

incumbent local exchange company may not unreasonably:

(1) discriminate against another provider by refusing access to

the local exchange;

(2) refuse or delay an interconnection to another provider;

(3) degrade the quality of access the company provides to

another provider;

(4) impair the speed, quality, or efficiency of a line used by

another provider;

(5) fail to fully disclose in a timely manner on request all

available information necessary to design equipment that will

meet the specifications of the local exchange network; or

(6) refuse or delay access by a person to another provider.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.162. EXPANDED INTERCONNECTION. This subchapter does not

require an incumbent local exchange company to provide expanded

interconnection as that term is defined by the Federal

Communications Commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.163. INFRASTRUCTURE SHARING. (a) The commission shall

adopt rules that require a local exchange company to share public

switched network infrastructure and technology with a requesting

local exchange company that lacks economies of scale or scope, to

enable the requesting company to provide telecommunications

services in each geographic area for which the requesting company

is designated as the sole carrier of last resort.

(b) The rules governing the sharing:

(1) may not require a local exchange company to make a decision

that is uneconomic or adverse to the public;

(2) shall permit, but may not require, joint ownership and

operation of public switched network infrastructure and services

by or among the local exchange companies that share

infrastructure; and

(3) shall establish conditions that promote cooperation between

local exchange companies.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.164. PERMISSIBLE JOINT MARKETING. Except as prescribed

in Chapters 61, 62, and 63, the commission may not adopt any rule

or order that would prohibit a local exchange company from

jointly marketing or selling its products and services with the

products and services of any of its affiliates in any manner

permitted by federal law or applicable rules or orders of the

Federal Communications Commission.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 52, eff. Sept. 1,

1999.

Sec. 60.165. AFFILIATE RULE. Except as prescribed in Chapters

61, 62, and 63, the commission may not adopt any rule or order

that would prescribe for any local exchange company any affiliate

rule, including any accounting rule, any cost allocation rule, or

any structural separation rule, that is more burdensome than

federal law or applicable rules or orders of the Federal

Communications Commission. Notwithstanding any other provision in

this title, the commission may not attribute or impute to a local

exchange company a price discount offered by an affiliate of the

local exchange company to the affiliate's customers. This section

does not limit the authority of the commission to consider a

complaint brought under Subchapter A, Chapter 52, Section 53.003,

or this chapter.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 52, eff. Sept. 1,

1999.

SUBCHAPTER J. WHOLESALE CODE OF CONDUCT

Sec. 60.201. STATEMENT OF POLICY. It is the policy of this

state that providers of telecommunications services operate in a

manner that is consistent with minimum standards to provide

customers with continued competitive choices.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 24, eff. September 7, 2005.

Sec. 60.202. APPLICABILITY OF SUBCHAPTER. A provision of this

subchapter applies only to the extent the provision has not been

preempted by federal law or a rule, regulation, or order of the

Federal Communications Commission.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 24, eff. September 7, 2005.

Sec. 60.203. MINIMUM SERVICE REQUIREMENTS. A telecommunications

provider may not unreasonably:

(1) discriminate against another provider by refusing access to

an exchange;

(2) refuse or delay an interconnection to another provider;

(3) degrade the quality of access the telecommunications

provider provides to another provider;

(4) impair the speed, quality, or efficiency of a line used by

another provider;

(5) fail to fully disclose in a timely manner on request all

available information necessary to design equipment that will

meet the specifications of the network; or

(6) refuse or delay access by a person to another provider.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 24, eff. September 7, 2005.

Sec. 60.204. INTERCONNECTION. A telecommunications provider

shall provide interconnection with other telecommunications

providers' networks for the transmission and routing of telephone

exchange service and exchange access.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 24, eff. September 7, 2005.

Sec. 60.205. NUMBER PORTABILITY. A telecommunications provider

shall provide number portability in accordance with federal

requirements.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 24, eff. September 7, 2005.

Sec. 60.206. DUTY TO NEGOTIATE. A telecommunications provider

shall negotiate in good faith the terms and conditions of any

agreement.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 24, eff. September 7, 2005.

Sec. 60.207. DIALING PARITY. (a) A telecommunications provider

shall provide dialing parity to competing telecommunications

providers of telephone exchange service and telephone toll

service.

(b) A telecommunications provider shall provide

nondiscriminatory access to telephone numbers, operator services,

directory assistance, and directory listings and may not delay

that access unreasonably.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 24, eff. September 7, 2005.

Sec. 60.208. ACCESS TO RIGHTS-OF-WAY. A telecommunications

provider shall provide access to poles, ducts, conduits, and

rights-of-way to competing providers of telecommunications

service on rates, terms, and conditions that are just,

reasonable, and nondiscriminatory.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 24, eff. September 7, 2005.

Sec. 60.209. RECIPROCAL COMPENSATION. A telecommunications

provider shall establish reciprocal compensation arrangements for

the transport and termination of telecommunications.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 24, eff. September 7, 2005.

Sec. 60.210. ACCESS TO SERVICES. A telecommunications provider

shall provide access to:

(1) 911 and E-911 service;

(2) directory assistance service to allow other

telecommunications providers' customers to obtain telephone

numbers; and

(3) operator call completion service.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 24, eff. September 7, 2005.



CHAPTER 62. BROADCASTER SAFEGUARDS

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE C. TELECOMMUNICATIONS UTILITIES

CHAPTER 62. BROADCASTER SAFEGUARDS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 62.001. APPLICABILITY OF CHAPTER. This chapter does not

apply to a cable company.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.002. DEFINITIONS. In this chapter:

(1) "Audio programming":

(A) means programming:

(i) provided by an amplitude modulation or frequency modulation

broadcast radio station; or

(ii) generally considered comparable to programming described by

Subparagraph (i); and

(B) does not include an audio-related service offered by an

incumbent local exchange company on September 1, 1995.

(2) "Video programming" means programming provided by or

generally considered comparable to programming provided by a

television broadcast station as defined by Section 602,

Communications Act of 1934 (47 U.S.C. Section 522).

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 62.003. REQUIREMENTS RELATING TO AUDIO AND VIDEO

PROGRAMMING. (a) This section applies only to a provider of

advanced services or local exchange telephone service that has

more than 500,000 access lines in service in this state and that

delivers audio programming with localized content or video

programming to its subscribers in those service areas where such

provider is not regulated as a cable system under federal law.

(b) Notwithstanding any other provision of this title, a

provider of advanced services or local exchange telephone service

shall provide subscribers access to the signals of the local

broadcast television and radio stations licensed by the Federal

Communications Commission to serve those subscribers over the

air; provided with respect to low power television stations, this

section shall only apply to those low power television stations

that are "qualified low power stations" as defined in 47 U.S.C.

Section 534(h)(2).

(c) To facilitate access by subscribers of a provider of

advanced services or local exchange telephone service to the

signals of local broadcast stations, a station either shall be

granted mandatory carriage or may request retransmission consent

with the provider.

(d) This title does not require a provider of advanced services

or local exchange telephone service to provide a television or

radio station valuable consideration in exchange for carriage.

(e) A provider of advanced services or local exchange telephone

service shall transmit without degradation the signals a local

broadcast station delivers to the provider. The transmission

quality offered a broadcast station may not be lower than the

quality made available to another broadcast station or video or

audio programming source.

(f) A provider of advanced services or local exchange telephone

service that delivers audio or video programming to its

subscribers may not:

(1) discriminate among broadcast stations or between broadcast

stations on the one hand and programming providers on the other

with respect to transmission of their signals, taking into

account any consideration afforded a provider of advanced

services or local exchange telephone service by any such

programming provider or broadcast station; or

(2) delete, change, or alter a copyright identification

transmitted as part of a broadcast station's signal.

(g) A provider of advanced services or local exchange telephone

service that delivers audio or video programming shall be subject

to any applicable network nonduplication or syndicated

exclusivity rules promulgated by the Federal Communications

Commission to the extent applicable to cable systems as defined

by the commission.

(h) A provider of advanced services or local exchange telephone

service that delivers audio or video programming to its

subscribers shall include all programming providers in a

subscriber programming guide, if any, that lists program

schedules.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 25, eff. September 7, 2005.



CHAPTER 64. CUSTOMER PROTECTION

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE C. TELECOMMUNICATIONS UTILITIES

CHAPTER 64. CUSTOMER PROTECTION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 64.001. CUSTOMER PROTECTION POLICY. (a) The legislature

finds that new developments in telecommunications services, as

well as changes in market structure, marketing techniques, and

technology, make it essential that customers have safeguards

against fraudulent, unfair, misleading, deceptive, or

anticompetitive business practices and against businesses that do

not have the technical and financial resources to provide

adequate service.

(b) The purpose of this chapter is to establish customer

protection standards and confer on the commission authority to

adopt and enforce rules to protect customers from fraudulent,

unfair, misleading, deceptive, or anticompetitive practices.

(c) Nothing in this section shall be construed to abridge

customer rights set forth in commission rules in effect at the

time of the enactment of this chapter.

(d) This chapter does not limit the constitutional, statutory,

and common law authority of the office of the attorney general.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 55, eff. Sept. 1,

1999.

Sec. 64.002. DEFINITIONS. In this chapter:

(1) "Billing agent" means any entity that submits charges to the

billing utility on behalf of itself or any provider of a product

or service.

(2) "Billing utility" means any telecommunications provider, as

defined by Section 51.002, that issues a bill directly to a

customer for any telecommunications product or service.

(3) "Certificated telecommunications utility" means a

telecommunications utility that has been granted either a

certificate of convenience and necessity, a certificate of

operating authority, or a service provider certificate of

operating authority.

(4) "Customer" means any person in whose name telephone service

is billed, including individuals, governmental units at all

levels of government, corporate entities, and any other entity

with legal capacity to be billed for telephone service.

(5) "Service provider" means any entity that offers a product or

service to a customer and that directly or indirectly charges to

or collects from a customer's bill an amount for the product or

service on a customer's bill received from a billing utility.

(6) "Telecommunications utility" has the meaning assigned by

Section 51.002.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 55, eff. Sept. 1,

1999.

Sec. 64.003. CUSTOMER AWARENESS. (a) The commission shall

promote public awareness of changes in telecommunications

markets, provide customers with information necessary to make

informed choices about available options, and ensure that

customers have an adequate understanding of their rights.

(b) The commission shall compile a report on customer service at

least once each year showing the comparative customer information

from reports given to the commission it deems necessary.

(c) The commission shall adopt and enforce rules to require a

certificated telecommunications utility to give clear, uniform,

and understandable information to customers about rates, terms,

services, customer rights, and other necessary information as

determined by the commission.

(d) Customer awareness efforts by the commission shall be

conducted in English and Spanish and any other language as

necessary.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 55, eff. Sept. 1,

1999.

Sec. 64.004. CUSTOMER PROTECTION STANDARDS. (a) All buyers of

telecommunications services are entitled to:

(1) protection from fraudulent, unfair, misleading, deceptive,

or anticompetitive practices, including protection from being

billed for services that were not authorized or provided;

(2) choice of a telecommunications service provider and to have

that choice honored;

(3) information in English and Spanish and any other language as

the commission deems necessary concerning rates, key terms, and

conditions;

(4) protection from discrimination on the basis of race, color,

sex, nationality, religion, marital status, income level, or

source of income and from unreasonable discrimination on the

basis of geographic location;

(5) impartial and prompt resolution of disputes with a

certificated telecommunications utility and disputes with a

telecommunications service provider related to unauthorized

charges and switching of service;

(6) privacy of customer consumption and credit information;

(7) accuracy of billing;

(8) bills presented in a clear, readable format and

easy-to-understand language;

(9) information in English and Spanish and any other language as

the commission deems necessary concerning low-income assistance

programs and deferred payment plans;

(10) all consumer protections and disclosures established by the

Fair Credit Reporting Act (15 U.S.C. Section 1681 et seq.) and

the Truth in Lending Act (15 U.S.C. Section 1601 et seq.); and

(11) programs that offer eligible low-income customers an

affordable rate package and bill payment assistance programs

designed to reduce uncollectible accounts.

(b) The commission may adopt and enforce rules as necessary or

appropriate to carry out this section, including rules for

minimum service standards for a certificated telecommunications

utility relating to customer deposits and the extension of

credit, switching fees, termination of service, an affordable

rate package, and bill payment assistance programs for low-income

customers. The commission may waive language requirements for

good cause.

(c) The commission shall request the comments of the office of

the attorney general in developing the rules that may be

necessary or appropriate to carry out this section.

(d) The commission shall coordinate its enforcement efforts

regarding the prosecution of fraudulent, misleading, deceptive,

and anticompetitive business practices with the office of the

attorney general in order to ensure consistent treatment of

specific alleged violations.

(e) Nothing in this section shall be construed to abridge

customer rights set forth in commission rules in effect at the

time of the enactment of this chapter.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 55, eff. Sept. 1,

1999.

SUBCHAPTER B. CERTIFICATION, REGISTRATION, AND REPORTING

REQUIREMENTS

Sec. 64.051. ADOPTION OF RULES. (a) The commission shall adopt

rules relating to certification, registration, and reporting

requirements for a certificated telecommunications utility, all

telecommunications utilities that are not dominant carriers, and

pay telephone providers.

(b) The rules adopted under Subsection (a) shall be consistent

with and no less effective than federal law and may not require

the disclosure of highly sensitive competitive or trade secret

information.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 55, eff. Sept. 1,

1999.

Sec. 64.052. SCOPE OF RULES. The commission may adopt and

enforce rules to:

(1) require certification or registration with the commission as

a condition of doing business in this state;

(2) amend certificates or registrations to reflect changed

ownership and control;

(3) establish rules for customer service and protection;

(4) suspend or revoke certificates or registrations for repeated

violations of this chapter or commission rules, except that the

commission may not revoke a certificate of convenience and

necessity of a telecommunications utility except as provided by

Section 54.008; and

(5) order disconnection of a pay telephone service provider's

pay telephones or revocation of certification or registration for

repeated violations of this chapter or commission rules.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 55, eff. Sept. 1,

1999.

Sec. 64.053. REPORTS. The commission may require a

telecommunications service provider to submit reports to the

commission concerning any matter over which it has authority

under this chapter.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 55, eff. Sept. 1,

1999.

SUBCHAPTER C. CUSTOMER'S RIGHT TO CHOICE

Sec. 64.101. POLICY. It is the policy of this state that all

customers be protected from the unauthorized switching of a

telecommunications service provider selected by the customer to

provide service.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 55, eff. Sept. 1,

1999.

Sec. 64.102. RULES RELATING TO CHOICE. The commission shall

adopt and enforce rules that:

(1) ensure that customers are protected from deceptive practices

employed in obtaining authorizations of service and in the

verification of change orders, including negative option

marketing, sweepstakes, and contests that cause customers to

unknowingly change their telecommunications service provider;

(2) provide for clear, easily understandable identification, in

each bill sent to a customer, of all telecommunications service

providers submitting charges on the bill;

(3) ensure that every service provider submitting charges on the

bill is clearly and easily identified on the bill along with its

services, products, and charges;

(4) provide that unauthorized changes in service be remedied at

no cost to the customer within a period established by the

commission;

(5) require refunds or credits to the customer in the event of

an unauthorized change; and

(6) provide for penalties for violations of commission rules

adopted under this section, including fines and revocation of

certificates or registrations, by this action denying the

certificated telecommunications utility the right to provide

service in this state, except that the commission may not revoke

a certificate of convenience and necessity of a

telecommunications utility except as provided by Section 54.008.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 55, eff. Sept. 1,

1999.

SUBCHAPTER D. PROTECTION AGAINST UNAUTHORIZED CHARGES

Sec. 64.151. REQUIREMENTS FOR SUBMITTING CHARGES. (a) A

service provider or billing agent may submit charges for a new

product or service to be billed on a customer's telephone bill on

or after the effective date of this section only if:

(1) the service provider offering the product or service has

thoroughly informed the customer of the product or service being

offered, including all associated charges, and has explicitly

informed the customer that the associated charges for the product

or service will appear on the customer's telephone bill;

(2) the customer has clearly and explicitly consented to obtain

the product or service offered and to have the associated charges

appear on the customer's telephone bill and the consent has been

verified as provided by Subsection (b); and

(3) the service provider offering the product or service and any

billing agent for the service provider:

(A) has provided the customer with a toll-free telephone number

the customer may call and an address to which the customer may

write to resolve any billing dispute and to answer questions; and

(B) has contracted with the billing utility to bill for products

and services on the billing utility's bill as provided by

Subsection (c).

(b) The customer consent required by Subsection (a)(2) must be

verified by the service provider offering the product or service

by authorization from the customer. A record of the customer

consent, including verification, must be maintained by the

service provider offering the product or service for a period of

at least 24 months immediately after the consent and verification

have been obtained. The method of obtaining customer consent and

verification must include one or more of the following:

(1) written authorization from the customer;

(2) toll-free electronic authorization placed from the telephone

number that is the subject of the product or service;

(3) oral authorization obtained by an independent third party;

or

(4) any other method of authorization approved by the commission

or the Federal Communications Commission.

(c) The contract required by Subsection (a)(3)(B) must include

the service provider's name, business address, and business

telephone number and shall be maintained by the billing utility

for as long as the billing for the products and services

continues and for the 24 months immediately following the

permanent discontinuation of the billing.

(d) A service provider offering a product or service to be

charged on a customer's telephone bill and any billing agent for

the service provider may not use any fraudulent, unfair,

misleading, deceptive, or anticompetitive marketing practice to

obtain customers, including the use of negative option marketing,

sweepstakes, and contests.

(e) Unless verification is required by federal law or rules

implementing federal law, Subsection (b) does not apply to

customer-initiated transactions with a certificated

telecommunications provider for which the service provider has

the appropriate documentation.

(f) If a service provider is notified by a billing utility that

a customer has reported to the billing utility that a charge made

by the service provider is unauthorized, the service provider

shall cease to charge the customer for the unauthorized product

or service.

(g) This section does not apply to message telecommunications

services charges that are initiated by dialing 1+, 0+, 0-,

1010XXX, or collect calls and charges for video services if the

service provider has the necessary call detail record to

establish the billing for the call or service.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 55, eff. Sept. 1,

1999.

Sec. 64.152. RESPONSIBILITIES OF BILLING UTILITY. (a) If a

customer's telephone bill is charged for any product or service

without proper customer consent or verification, the billing

utility, on its knowledge or notification of any unauthorized

charge, shall promptly, not later than 45 days after the date of

knowledge or notification of the charge:

(1) notify the service provider to cease charging the customer

for the unauthorized product or service;

(2) remove any unauthorized charge from the customer's bill;

(3) refund or credit to the customer all money that has been

paid by the customer for any unauthorized charge, and if the

unauthorized charge is not adjusted within three billing cycles,

shall pay interest on the amount of the unauthorized charge;

(4) on the customer's request, provide the customer with all

billing records under its control related to any unauthorized

charge within 15 business days after the date of the removal of

the unauthorized charge from the customer's bill; and

(5) maintain for at least 24 months a record of every customer

who has experienced any unauthorized charge for a product or

service on the customer's telephone bill and who has notified the

billing utility of the unauthorized charge.

(b) A record required by Subsection (a)(5) shall contain for

each unauthorized charge:

(1) the name of the service provider that offered the product or

service;

(2) any affected telephone numbers or addresses;

(3) the date the customer requested that the billing utility

remove the unauthorized charge;

(4) the date the unauthorized charge was removed from the

customer's telephone bill; and

(5) the date any money that the customer paid for the

unauthorized charges was refunded or credited to the customer.

(c) A billing utility may not:

(1) disconnect or terminate telecommunications service to any

customer for nonpayment of an unauthorized charge; or

(2) file an unfavorable credit report against a customer who has

not paid charges the customer has alleged were unauthorized

unless the dispute regarding the unauthorized charge is

ultimately resolved against the customer, except that the

customer shall remain obligated to pay any charges that are not

in dispute, and this subsection does not apply to those

undisputed charges.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 55, eff. Sept. 1,

1999.

Sec. 64.153. RECORDS OF DISPUTED CHARGES. (a) Every service

provider shall maintain a record of every disputed charge for a

product or service placed on a customer's bill.

(b) The record required under Subsection (a) shall contain for

every disputed charge:

(1) any affected telephone numbers or addresses;

(2) the date the customer requested that the billing utility

remove the unauthorized charge;

(3) the date the unauthorized charge was removed from the

customer's telephone bill; and

(4) the date action was taken to refund or credit to the

customer any money that the customer paid for the unauthorized

charges.

(c) The record required by Subsection (a) shall be maintained

for at least 24 months following the completion of all steps

required by Section 64.152(a).

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 55, eff. Sept. 1,

1999.

Sec. 64.154. NOTICE. (a) A billing utility shall provide

notice of a customer's rights under this section in the manner

prescribed by the commission.

(b) Notice of a customer's rights must be provided by mail to

each residential and retail business customer within 60 days of

the effective date of this section or by inclusion in the

publication of the telephone directory next following the

effective date of this section. In addition, each billing utility

shall send the notice to new customers at the time service is

initiated or to any customer at that customer's request.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 55, eff. Sept. 1,

1999.

Sec. 64.155. PROVIDING COPY OF RECORDS. A billing utility shall

provide a copy of records maintained under Sections 64.151(c),

64.152, and 64.154 to the commission staff on request. A service

provider shall provide a copy of records maintained under

Sections 64.151(b) and 64.153 to the commission on request.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 55, eff. Sept. 1,

1999.

Sec. 64.156. VIOLATIONS. (a) If the commission finds that a

billing utility violated this subchapter, the commission may

implement penalties and other enforcement actions under Chapter

15.

(b) If the commission finds that any other service provider or

billing agent subject to this subchapter has violated this

subchapter or has knowingly provided false information to the

commission on matters subject to this subchapter, the commission

may enforce the provisions of Chapter 15 against the service

provider or billing agent as if it were regulated by the

commission.

(c) Neither the authority granted under this section nor any

other provision of this subchapter shall be construed to grant

the commission jurisdiction to regulate service providers or

billing agents who are not otherwise subject to commission

regulation, other than as specifically provided by this chapter.

(d) If the commission finds that a billing utility or service

provider repeatedly violates this subchapter, the commission may,

if the action is consistent with the public interest, suspend,

restrict, or revoke the registration or certificate of the

telecommunications service provider, by this action denying the

telecommunications service provider the right to provide service

in this state, except that the commission may not revoke a

certificate of convenience and necessity of a telecommunications

utility except as provided by Section 54.008.

(e) If the commission finds that a service provider or billing

agent has repeatedly violated any provision of this subchapter,

the commission may order the billing utility to terminate billing

and collection services for that service provider or billing

agent.

(f) Nothing in this subchapter shall be construed to preclude a

billing utility from taking action on its own to terminate or

restrict its billing and collection services.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 55, eff. Sept. 1,

1999.

Sec. 64.157. DISPUTES. (a) The commission may resolve disputes

between a retail customer and a billing utility, service

provider, or telecommunications utility.

(b) In exercising its authority under Subsection (a), the

commission may:

(1) order a billing utility or service provider to produce

information or records;

(2) require that all contracts, bills, and other communications

from a billing utility or service provider display a working

toll-free telephone number that customers may call with

complaints and inquiries;

(3) require a billing utility or service provider to refund or

credit overcharges or unauthorized charges with interest if the

billing utility or service provider has failed to comply with

commission rules or a contract with the customer;

(4) order appropriate relief to ensure that a customer's choice

of a telecommunications service provider is honored;

(5) require the continuation of service to a residential or

small commercial customer while a dispute is pending regarding

charges the customer has alleged were unauthorized; and

(6) investigate an alleged violation.

(c) The commission shall adopt procedures for the resolution of

disputes in a timely manner, which in no event shall exceed 60

days.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 55, eff. Sept. 1,

1999.

Sec. 64.158. CONSISTENCY WITH FEDERAL LAW. Rules adopted by the

commission under this subchapter shall be consistent with and not

more burdensome than applicable federal laws and rules.

Added by Acts 1999, 76th Leg., ch. 1212, Sec. 55, eff. Sept. 1,

1999.

SUBCHAPTER E. PUBLICATION OF MOBILE SERVICE CUSTOMER TELEPHONE

NUMBERS

Sec. 64.201. DEFINITION. In this subchapter, "commercial mobile

service provider" means a provider of commercial mobile service

as defined by Section 332(d), Communications Act of 1934 (47

U.S.C. Section 151 et seq.), Federal Communications Commission

rules, and the Omnibus Budget Reconciliation Act of 1993 (Pub. L.

No. 103-66).

Added by Acts 2005, 79th Leg., Ch.

226, Sec. 1, eff. September 1, 2005.

Sec. 64.202. CONSENT REQUIRED. (a) A commercial mobile service

provider doing business in this state may not publish in a

directory or provide for publication in a directory the name and

telephone number of a mobile service customer in this state

without the express consent of the customer. The consent of a

customer must be given:

(1) in writing on a separate document that includes the

customer's signature and the date;

(2) verbally; or

(3) on a website maintained by the commercial mobile service

provider.

(b) Before a customer consents under Subsection (a), a

commercial mobile service provider must disclose to the customer

in writing or verbally, as appropriate, that:

(1) by consenting the customer agrees to have the customer's

telephone number sold or licensed as part of a list of customers

and the customer's telephone number may be included in a publicly

available directory; and

(2) if the customer's calling plan bills the customer for

unsolicited calls or text messages from a telemarketer, by

consenting to have the customer's telephone number sold or

licensed as part of a list of customers or be included in a

publicly available directory, the customer may incur additional

charges for receiving unsolicited calls or text messages.

(c) A customer who consents under Subsection (a) may revoke that

consent at any time. A commercial mobile service provider shall

comply with the customer's request not later than the 60th day

after the date the request is made.

(d) A commercial mobile service provider may not bill a mobile

services customer for not consenting under Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

226, Sec. 1, eff. September 1, 2005.

Sec. 64.203. VIOLATIONS. (a) The attorney general may

investigate violations of this subchapter and file civil

enforcement actions seeking injunctive relief, attorney's fees,

and civil penalties in an amount not to exceed $1,000 for each

violation. If the court finds the defendant wilfully or

knowingly violated this subchapter, the court may increase the

amount of the civil penalties to an amount not to exceed $3,000

for each violation.

(b) Chapter 15 does not apply to a violation of this subchapter.

Added by Acts 2005, 79th Leg., Ch.

226, Sec. 1, eff. September 1, 2005.



CHAPTER 65. DEREGULATION OF CERTAIN INCUMBENT LOCAL EXCHANGE COMPANY MARKETS

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE C. TELECOMMUNICATIONS UTILITIES

CHAPTER 65. DEREGULATION OF CERTAIN INCUMBENT LOCAL EXCHANGE

COMPANY MARKETS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 65.001. STATEMENT OF POLICY. It is the policy of this

state to provide for full rate and service competition in the

telecommunications market of this state so that customers may

benefit from innovations in service quality and market-based

pricing.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 26, eff. September 7, 2005.

Sec. 65.002. DEFINITIONS. In this chapter:

(1) "Deregulated company" means an incumbent local exchange

company for which all of the company's markets have been

deregulated.

(2) "Market" means an exchange in which an incumbent local

exchange company provides residential local exchange telephone

service.

(3) "Regulated company" means an incumbent local exchange

company for which none of the company's markets have been

deregulated.

(4) "Stand-alone residential local exchange voice service"

means:

(A) residential tone dialing service;

(B) services and functionalities supported under the lifeline

program;

(C) access for all residential end users to 911 service provided

by a local authority and access to dual party relay service;

(D) at the election of the incumbent local exchange company,

mandatory residential extended area service arrangements,

mandatory residential extended metropolitan service or other

mandatory residential toll-free calling arrangements, mandatory

expanded local calling service arrangements, or another service

that a company is required under a tariff to provide to a

customer who subscribes or may subscribe to basic network

services;

(E) flat rate residential local exchange telephone service

delivered by landline, but only if the service is ordered and

received independent of:

(i) a service classified as a nonbasic service under Section

58.151 or residential call waiting service;

(ii) a package of services that includes a service classified as

a nonbasic service under Section 58.151; or

(iii) another flat rate residential local exchange service

delivered by landline; and

(F) residential caller identification services if the customer

to whom the service is billed is at least 65 years of age.

(5) "Transitioning company" means an incumbent local exchange

company for which at least one, but not all, of the company's

markets has been deregulated.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 26, eff. September 7, 2005.

Sec. 65.003. COMMISSION AUTHORITY. (a) Notwithstanding any

other provisions of this title, the commission has authority to

implement and enforce this chapter.

(b) The commission may adopt rules and conduct proceedings

necessary to administer and enforce this chapter, including rules

to determine whether a market should remain regulated, should be

deregulated, or should be reregulated.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 26, eff. September 7, 2005.

Sec. 65.004. INFORMATION. (a) The commission may collect and

compile information from all telecommunications providers as

necessary to implement and enforce this chapter.

(b) The commission shall maintain the confidentiality of

information collected under this chapter that is claimed to be

confidential for competitive purposes. Information that is

claimed to be confidential is exempt from disclosure under

Chapter 552, Government Code.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 26, eff. September 7, 2005.

Sec. 65.005. CUSTOMER PROTECTION. This chapter does not affect

a customer's right to complain to the commission regarding a

telecommunications provider.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 26, eff. September 7, 2005.

SUBCHAPTER B. DETERMINATION OF WHETHER MARKET SHOULD BE REGULATED

Sec. 65.051. MARKETS DEREGULATED. (a) Except as provided by

Subsection (b), all markets of all incumbent local exchange

companies are deregulated on January 1, 2006, unless the

commission determines under Section 65.052(a) that a market or

markets should remain regulated.

(b) A market of an incumbent local exchange company in which the

population in the area included in the market is less than 30,000

is deregulated on January 1, 2007, unless the commission

determines under Section 65.052(f) that the market should remain

regulated.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 26, eff. September 7, 2005.

Sec. 65.052. DETERMINATION OF WHETHER A MARKET SHOULD REMAIN

REGULATED. (a) Except as provided by Subsection (f), the

commission shall:

(1) determine whether each market of an incumbent local exchange

company should remain regulated on and after January 1, 2006; and

(2) issue a final order classifying the company in accordance

with this section effective January 1, 2006.

(b) In making a determination under Subsection (a), the

commission may not determine that a market should remain

regulated if:

(1) the population in the area included in the market is at

least 100,000; or

(2) the population in the area included in the market is at

least 30,000 but less than 100,000 and, in addition to the

incumbent local exchange company, there are at least three

competitors of which:

(A) at least one is a telecommunications provider that holds a

certificate of operating authority or service provider

certificate of operating authority and provides residential local

exchange telephone service in the market;

(B) at least one is an entity providing residential telephone

service in the market using facilities that the entity or its

affiliate owns; and

(C) at least one is a provider in that market of commercial

mobile service as defined by Section 332(d), Communications Act

of 1934 (47 U.S.C. Section 151 et seq.), Federal Communications

Commission rules, and the Omnibus Budget Reconciliation Act of

1993 (Pub. L. No. 103-66), that is not affiliated with the

incumbent local exchange company.

(c) The commission shall issue an order classifying an incumbent

local exchange company as a deregulated company that is subject

to Subchapter C if:

(1) the company does not have any markets in which the

population in the area included in the market is less than

30,000; and

(2) the commission does not determine that a market of the

company should remain regulated on and after January 1, 2006.

(d) Regardless of the population in the area included in an

incumbent local exchange company's markets, the commission shall

issue an order classifying the company as a transitioning company

that is subject to Subchapter D if the commission determines that

one or more, but not all, of the markets of the company should

remain regulated on and after January 1, 2006.

(e) The commission shall issue an order classifying the company

as a regulated company that is subject to the provisions of this

title that applied to the company on September 1, 2005, if the

commission determines that all of the markets of the company in

which the population in each area included in the markets is at

least 30,000 should remain regulated on and after January 1,

2006. This subsection does not affect the authority of a

regulated company to elect under Chapter 58 or 59 after January

1, 2005, and to be regulated under the chapter under which the

company elected.

(f) Not later than November 30, 2006, the commission shall

determine whether a market of an incumbent local exchange company

in which the population in the area included in the market is

less than 30,000 should remain regulated on or after January 1,

2007. The commission by rule shall determine the market test to

be applied in determining whether the market should remain

regulated. If the commission does not determine that the market

should remain regulated on or after January 1, 2007, and the

deregulation of that market results in a transitioning or

regulated company no longer meeting the definition of a

transitioning or regulated company, as appropriate, the

commission shall issue an order reclassifying the company

appropriately.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 26, eff. September 7, 2005.

Sec. 65.053. INCUMBENT LOCAL EXCHANGE COMPANY MARKETS. (a)

Notwithstanding Section 65.052, an incumbent local exchange

company may elect to have all of the company's markets remain

regulated on and after January 1, 2006.

(b) To make an election under Subsection (a), an incumbent local

exchange company must file an affidavit with the commission

making that election not later than December 1, 2005.

(c) If an incumbent local exchange company makes an election

under this section, the commission shall issue an order

classifying the company as a regulated company that is subject to

the provisions of this title that applied to the company on

September 1, 2005. This subsection does not affect the authority

of a regulated company to elect under Chapter 58 or 59 after

January 1, 2005, and to be regulated under the chapter under

which the company elected.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 26, eff. September 7, 2005.

Sec. 65.054. PETITION FOR DEREGULATION. (a) After July 1,

2007, a company may petition the commission to deregulate a

market that the commission previously determined should remain

regulated.

(b) If the commission deregulates a market under this section

and the deregulation results in the transitioning or regulated

company no longer meeting the definition of a transitioning or

regulated company, as appropriate, the commission shall issue an

order reclassifying the company appropriately.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 26, eff. September 7, 2005.

Sec. 65.055. COMMISSION AUTHORITY TO REREGULATE CERTAIN MARKETS.

(a) This section applies only to a market of an incumbent local

exchange company in which the population in the area included in

the market is less than 100,000.

(b) The commission, on its own motion or on a complaint that the

commission considers to have merit, may determine that a market

that was previously deregulated should again be subject to

regulation.

(c) The commission by rule shall prescribe the procedures and

standards applicable to a determination under this section.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 26, eff. September 7, 2005.

SUBCHAPTER C. DEREGULATED COMPANY

Sec. 65.101. ISSUANCE OF CERTIFICATE OF OPERATING AUTHORITY.

(a) A deregulated company may petition the commission to

relinquish the company's certificate of convenience and necessity

and receive a certificate of operating authority.

(b) The commission shall issue the deregulated company a

certificate of operating authority and rescind the deregulated

company's certificate of convenience and necessity if the

commission finds that all of the company's markets have been

deregulated under Subchapter B.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 26, eff. September 7, 2005.

Sec. 65.102. REQUIREMENTS. (a) A deregulated company that

holds a certificate of operating authority issued under this

subchapter is a nondominant carrier governed in the same manner

as a holder of a certificate of operating authority issued under

Chapter 54, except that the deregulated company:

(1) retains the obligations of a provider of last resort under

Chapter 54;

(2) is subject to the following provisions in the same manner as

an incumbent local exchange company that is not deregulated:

(A) Sections 54.156, 54.158, and 54.159;

(B) Section 55.012; and

(C) Chapter 60; and

(3) may not increase the company's rates for stand-alone

residential local exchange voice service before the date that the

commission has the opportunity to revise the monthly per line

support under the Texas High Cost Universal Service Plan pursuant

to Section 56.031, regardless of whether the company is an

electing company under Chapter 58.

(b) In each deregulated market, a deregulated company shall make

available to all residential customers uniformly throughout that

market the same price, terms, and conditions for all basic and

non-basic services, consistent with any pricing flexibility

available to such company on or before August 31, 2005.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 26, eff. September 7, 2005.

SUBCHAPTER D. TRANSITIONING COMPANY

Sec. 65.151. PROVISIONS APPLICABLE TO TRANSITIONING COMPANY. A

transitioning company is governed by this subchapter and the

provisions of this title that applied to the company immediately

before the date the company was classified as a transitioning

company. If there is a conflict between this subchapter and the

other applicable provisions of this title, this subchapter

controls.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 26, eff. September 7, 2005.

Sec. 65.152. GENERAL REQUIREMENTS. (a) A transitioning company

may:

(1) exercise pricing flexibility in a market in the manner

provided by Section 58.063 one day after providing an

informational notice as required by that section; and

(2) introduce a new service in a market in the manner provided

by Section 58.153 one day after providing an informational notice

as required by that section.

(b) A transitioning company may not be required to comply with

exchange-specific retail quality of service standards or

reporting requirements in a market that is deregulated.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 26, eff. September 7, 2005.

Sec. 65.153. RATE REQUIREMENTS. (a) In a market that remains

regulated, a transitioning company shall price the company's

retail services in accordance with the provisions that applied to

that company immediately before the date the company was

classified as a transitioning company.

(b) In a market that is deregulated, a transitioning company

shall price the company's retail services as follows:

(1) for all services, other than basic local telecommunications

service, at any price higher than the service's long run

incremental cost; and

(2) for basic local telecommunications service, at any price

higher than the lesser of the service's long run incremental cost

or the tariffed price on the date that market was deregulated,

provided that the company may not increase the company's rates

for stand-alone residential local exchange voice service before

the date that the commission has the opportunity to revise the

monthly per line support under the Texas High Cost Universal

Service Plan pursuant to Section 56.031, regardless of whether

the company is an electing company under Chapter 58.

(c) In each deregulated market, a transitioning company shall

make available to all residential customers uniformly throughout

that market the same price, terms, and conditions for all basic

and non-basic services, consistent with any pricing flexibility

available to such company on or before August 31, 2005.

(d) In any market, regardless of whether regulated or

deregulated, the transitioning company may not:

(1) establish a retail rate, term, or condition that is

anticompetitive or unreasonably preferential, prejudicial, or

discriminatory;

(2) establish a retail rate for a basic or non-basic service in

a deregulated market that is subsidized either directly or

indirectly by a basic or non-basic service provided in an

exchange that is not deregulated; or

(3) engage in predatory pricing or attempt to engage in

predatory pricing.

(e) A rate that meets the pricing requirements in Subsection (b)

shall be deemed compliant with Subsection (d)(2).

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 26, eff. September 7, 2005.

SUBCHAPTER E. REDUCTION OF SWITCHED ACCESS RATES

Sec. 65.201. REDUCTION OF SWITCHED ACCESS RATES BY DEREGULATED

COMPANY. (a) On the date the last market of an incumbent local

exchange company is deregulated, the company shall reduce both

the company's originating and terminating per minute of use

switched access rates in each market to parity with the company's

respective federal originating and terminating per minute of use

switched access rates.

(b) After reducing the rates under Subsection (a), a deregulated

company shall maintain parity with the company's federal

originating and terminating per minute of use switched access

rates. If the company's federal originating and terminating per

minute of use switched access rates are changed, the company

shall change the company's per minute of use switched access

rates in each market as necessary to re-achieve parity with the

company's federal originating and terminating per minute of use

switched access rates.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 26, eff. September 7, 2005.

Sec. 65.202. REDUCTION OF SWITCHED ACCESS RATES BY TRANSITIONING

COMPANY WITH MORE THAN THREE MILLION ACCESS LINES. (a)

Notwithstanding any other provision of this title, a

transitioning company that has more than three million access

lines in service in this state on January 1, 2006, shall:

(1) on July 1, 2006, reduce both the company's originating and

terminating per minute of use switched access rates in each

market by an amount equal to 33 percent of the difference in the

rates in effect on June 30, 2006, and the company's respective

federal originating and terminating per minute of use switched

access rates;

(2) on July 1, 2007, reduce both the company's originating and

terminating per minute of use switched access rates in each

market by an amount equal to 33 percent of the difference in the

rates in effect on June 30, 2006, and the company's respective

federal originating and terminating per minute of use switched

access rates; and

(3) on July 1, 2008, reduce both the company's originating and

terminating per minute of use switched access rates in each

market to parity with the company's respective federal

originating and terminating per minute of use switched access

rates.

(b) After reducing the rates under Subsection (a), a

transitioning company shall maintain parity with the company's

federal originating and terminating per minute of use switched

access rates. If the company's federal originating and

terminating per minute of use switched access rates are changed,

the company shall change the company's per minute of use switched

access rates in each market as necessary to re-achieve parity

with the company's federal originating and terminating per minute

of use switched access rates.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 26, eff. September 7, 2005.

Sec. 65.203. REDUCTION OF SWITCHED ACCESS RATES BY CERTAIN

TRANSITIONING COMPANIES WITH NOT MORE THAN THREE MILLION ACCESS

LINES. (a) Notwithstanding any other provision of this title, a

company that is classified as a transitioning company effective

January 1, 2006, and that has not more than three million access

lines in service in this state on that date shall reduce both the

company's originating and terminating per minute of use switched

access rates in each market in accordance with this section.

(b) On July 1, 2006, the transitioning company shall reduce both

the company's originating and terminating per minute of use

switched access rates in each market by an amount equal to the

lesser of:

(1) 25 percent of the difference in the company's rates in

effect on June 30, 2006, and the company's respective federal

originating and terminating per minute of use switched access

rates in effect on that date; or

(2) an amount derived by multiplying that difference by a

percentage derived by dividing the number of the company's

markets that are not regulated on July 1, 2006, by the total

number of the company's markets on December 30, 2005.

(c) On July 1, 2007, the transitioning company shall reduce both

the company's originating and terminating per minute of use

switched access rates in each market by an amount equal to the

lesser of:

(1) 25 percent of the difference in the company's rates in

effect on June 30, 2006, and the company's respective federal

originating and terminating per minute of use switched access

rates in effect on that date; or

(2) an amount derived by multiplying that difference by a

percentage derived by dividing the number of the company's

markets that were deregulated in the prior 12 months by the total

number of the company's markets on December 30, 2005.

(d) On July 1, 2008, the transitioning company shall reduce both

the company's originating and terminating per minute of use

switched access rates in each market by an amount equal to the

lesser of:

(1) 25 percent of the difference in the company's rates in

effect on June 30, 2006, and the company's respective federal

originating and terminating per minute of use switched access

rates in effect on that date; or

(2) an amount derived by multiplying that difference by a

percentage derived by dividing the number of the company's

markets that were deregulated in the prior 12 months by the total

number of the company's markets on December 30, 2005.

(e) On July 1, 2009, and each succeeding year thereafter on July

1, the transitioning company shall reduce both the company's

originating and terminating per minute of use switched access

rates in each market by an amount derived by multiplying the

difference in the company's rates in effect on June 30, 2006, and

the company's respective federal originating and terminating per

minute of use switched access rates in effect on that date by a

percentage derived by dividing the number of the company's

markets that were deregulated in the prior 12 months by the total

number of the company's markets on December 30, 2005, except that

a transitioning company shall be required to reduce both the

company's originating and terminating per minute of use switched

access charges to parity with the company's respective federal

originating and terminating per minute of use switched access

charges if more than 75 percent of the transitioning company's

markets are not regulated on July 1 of 2009 or any succeeding

year.

(f) After reducing the rates under Subsection (e), a

transitioning company shall maintain parity with the company's

federal originating and terminating per minute of use switched

access rates. If the company's federal originating and

terminating per minute of use switched access rates are changed,

the company shall change the company's per minute of use switched

access rates in each market as necessary to re-achieve parity

with the company's federal originating and terminating per minute

of use switched access rates.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 26, eff. September 7, 2005.

Sec. 65.204. REDUCTION OF SWITCHED ACCESS RATES BY NEWLY

DESIGNATED TRANSITIONING COMPANY. (a) Notwithstanding any other

provision of this title, a company that is classified as a

transitioning company after January 1, 2006, shall reduce both

the company's originating and terminating per minute of use

switched access rates in each market in accordance with this

section.

(b) On the date the company is classified as a transitioning

company, the company shall reduce both the company's originating

and terminating per minute of use switched access rates in each

market by an amount equal to the lesser of:

(1) 25 percent of the difference in the company's rates in

effect on the day before the date the company was classified, and

the company's respective federal originating and terminating per

minute of use switched access rates in effect on that date; or

(2) an amount derived by multiplying that difference by a

percentage derived by dividing the number of the company's

markets that are not regulated on the date the company is

classified as a transitioning company by the total number of the

company's markets on December 30, 2005.

(c) On the first anniversary of the date the company is

classified as a transitioning company, the company shall reduce

both the company's originating and terminating per minute of use

switched access rates in each market by an amount equal to the

lesser of:

(1) 25 percent of the difference in the company's rates in

effect on the day before the date the company was classified, and

the company's respective federal originating and terminating per

minute of use switched access rates in effect on that date; or

(2) an amount derived by multiplying that difference by a

percentage derived by dividing the number of the company's

markets that were deregulated in the prior 12 months by the total

number of the company's markets on December 30, 2005.

(d) On the second anniversary of the date the company is

classified as a transitioning company, the company shall reduce

both the company's originating and terminating per minute of use

switched access rates in each market by an amount equal to the

lesser of:

(1) 25 percent of the difference in the company's rates in

effect on the day before the date the company was classified, and

the company's respective federal originating and terminating per

minute of use switched access rates in effect on that date; or

(2) an amount derived by multiplying that difference by a

percentage derived by dividing the number of the company's

markets that were deregulated in the prior 12 months by the total

number of the company's markets on December 30, 2005.

(e) On the third anniversary of the date the company is

classified as a transitioning company and each anniversary

thereafter, the company shall reduce both the company's

originating and terminating per minute of use switched access

rates in each market by an amount derived by multiplying the

difference in the company's rates in effect on the day before the

date the company was classified as a transitioning company, and

the company's respective federal originating and terminating per

minute of use switched access rates in effect on that date by a

percentage derived by dividing the number of the company's

markets that were deregulated in the prior 12 months by the total

number of the company's markets on December 30, 2005, except that

a transitioning company shall be required to reduce both the

company's originating and terminating per minute of use switched

access charges to parity with the company's respective federal

originating and terminating per minute of use switched access

charges if more than 75 percent of the transitioning company's

markets are not regulated on July 1 of 2009 or any succeeding

year.

(f) After reducing the rates under Subsection (e), a

transitioning company shall maintain parity with the company's

federal originating and terminating per minute of use switched

access rates. If the company's federal originating and

terminating per minute of use switched access rates are changed,

the company shall change the company's per minute of use switched

access rates in each market as necessary to re-achieve parity

with the company's federal originating and terminating per minute

of use switched access rates.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 26, eff. September 7, 2005.

Sec. 65.205. MAINTENANCE OF REDUCTION OR PARITY. (a) After a

deregulated or transitioning company reduces the company's rates

under this subchapter, the company may not increase those rates

above the applicable rates prescribed by this subchapter.

(b) If a transitioning company's federal per minute of use

switched access rates are reduced, the company shall reduce the

company's per minute of use switched access rates to not more

than the applicable rates prescribed by this subchapter.

(c) Notwithstanding Subsections (a) and (b), a deregulated or

transitioning company may decrease the company's per minute of

use switched access rates to amounts that are less than the

applicable rates prescribed by this subchapter.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 26, eff. September 7, 2005.

SUBCHAPTER F. LEGISLATIVE OVERSIGHT COMMITTEE

Sec. 65.251. OVERSIGHT COMMITTEE. (a) In this subchapter,

"committee" means the telecommunications competitiveness

legislative oversight committee.

(b) The committee is composed of nine members as follows:

(1) the chair of the Senate Committee on Business and Commerce;

(2) the chair of the House Committee on Regulated Industries;

(3) three members of the senate appointed by the lieutenant

governor;

(4) three members of the house of representatives appointed by

the speaker of the house of representatives; and

(5) the chief executive of the Office of Public Utility Counsel.

(c) An appointed member of the committee serves at the pleasure

of the appointing official.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 26, eff. September 7, 2005.

Sec. 65.252. COMMITTEE DUTIES. (a) The committee shall conduct

joint public hearings with the commission at least annually

regarding the introduction of full competition to

telecommunications services in this state.

(b) The commission shall:

(1) collect and compile information from all telecommunications

providers as necessary to conduct a hearing under this section;

and

(2) maintain the confidentiality of information collected under

this section that is claimed to be confidential for competitive

purposes.

(c) Information that is claimed to be confidential under

Subsection (b) is exempt from disclosure under Chapter 552,

Government Code.

(d) The commission shall provide to the committee information

regarding rules relating to telecommunications deregulation

proposed by the commission. The committee may submit comments to

the commission on those proposed rules.

(e) The committee shall monitor the effectiveness of

telecommunications deregulation, including the fairness of rates,

the quality of service, and the effect of regulation on the

normal forces of competition.

(f) The committee may request reports and other information from

the commission as necessary to carry out this subchapter.

(g) Not later than November 15 of each even-numbered year, the

committee shall report to the governor, lieutenant governor, and

speaker of the house of representatives on the committee's

activities under this subchapter. The report must include:

(1) an analysis of any problems caused by telecommunications

deregulation; and

(2) recommendations for any legislative action necessary to

address those problems and to further competition within the

telecommunications industry.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 26, eff. September 7, 2005.



CHAPTER 66. STATE-ISSUED CABLE AND VIDEO FRANCHISE

UTILITIES CODE

TITLE 2. PUBLIC UTILITY REGULATORY ACT

SUBTITLE C. TELECOMMUNICATIONS UTILITIES

CHAPTER 66. STATE-ISSUED CABLE AND VIDEO FRANCHISE

Sec. 66.001. FRANCHISING AUTHORITY. The commission shall be

designated as the franchising authority for a state-issued

franchise for the provision of cable service or video service.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 27, eff. September 7, 2005.

Sec. 66.002. DEFINITIONS. In this chapter:

(1) "Actual incremental cost" means only current out-of-pocket

expenses for labor, equipment repair, equipment replacement, and

tax expenses directly associated with the labor or the equipment

of a service provider that is necessarily and directly used to

provide what were, under a superseded franchise, in-kind

services, exclusive of any profit or overhead such as

depreciation, amortization, or administrative expense.

(2) "Cable service" is defined as set forth in 47 U.S.C. Section

522(6).

(3) "Cable service provider" means a person who provides cable

service.

(4) "Communications network" means a component or facility that

is, wholly or partly, physically located within a public

right-of-way and that is used to provide video programming,

cable, voice, or data services.

(5) "Franchise" means an initial authorization, or renewal of an

authorization, issued by a franchising authority, regardless of

whether the authorization is designated as a franchise, permit,

license, resolution, contract, certificate, agreement, or

otherwise, that authorizes the construction and operation of a

cable or video services network in the public rights-of-way.

(6)(A) "Gross revenues" means all consideration of any kind or

nature including without limitation cash, credits, property, and

in-kind contributions (services or goods) derived by the holder

of a state-issued certificate of franchise authority from the

operation of the cable service provider's or the video service

provider's network to provide cable service or video service

within the municipality. Gross revenue shall include all

consideration paid to the holder of a state-issued certificate of

franchise authority and its affiliates (to the extent either is

acting as a provider of a cable service or video service as

authorized by this chapter), which shall include but not be

limited to the following: (i) all fees charged to subscribers

for any and all cable service or video service provided by the

holder of a state-issued certificate of franchise authority; (ii)

any fee imposed on the holder of a state-issued certificate of

franchise authority by this chapter that is passed through and

paid by subscribers (including without limitation the franchise

fee set forth in this chapter); and (iii) compensation received

by the holder of a state-issued certificate of franchise

authority or its affiliates that is derived from the operation of

the holder of a state-issued certificate of franchise authority's

network to provide cable service or video service with respect to

commissions that are paid to the holder of a state-issued

certificate of franchise authority as compensation for promotion

or exhibition of any products or services on the holder of a

state-issued certificate of franchise authority's network, such

as a "home shopping" or a similar channel, subject to Paragraph

(B)(v). Gross revenue includes a pro rata portion of all revenue

derived by the holder of a state-issued certificate of franchise

authority or its affiliates pursuant to compensation arrangements

for advertising derived from the operation of the holder of a

state-issued certificate of franchise authority's network to

provide cable service or the video service within a municipality,

subject to Paragraph (B)(iii). The allocation shall be based on

the number of subscribers in the municipality divided by the

total number of subscribers in relation to the relevant regional

or national compensation arrangement. Advertising commissions

paid to third parties shall not be netted against advertising

revenue included in gross revenue. Revenue of an affiliate

derived from the affiliate's provision of cable service or the

video service shall be gross revenue to the extent the treatment

of such revenue as revenue of the affiliate and not of the holder

of a state-issued certificate of franchise authority has the

effect (whether intentional or unintentional) of evading the

payment of fees which would otherwise be paid to the

municipality. In no event shall revenue of an affiliate be gross

revenue to the holder of a state-issued certificate of franchise

authority if such revenue is otherwise subject to fees to be paid

to the municipality.

(B) For purposes of this section, "gross revenues" does not

include:

(i) any revenue not actually received, even if billed, such as

bad debt;

(ii) non-cable services or non-video services revenues received

by any affiliate or any other person in exchange for supplying

goods or services used by the holder of a state-issued

certificate of franchise authority to provide cable service or

video service;

(iii) refunds, rebates, or discounts made to subscribers, leased

access providers, advertisers, or a municipality;

(iv) any revenues from services classified as non-cable service

or non-video service under federal law including without

limitation revenue received from telecommunications services;

revenue received from information services (but not excluding

cable services or video services); and any other revenues

attributed by the holder of a state-issued certificate of

franchise authority to non-cable service or non-video service in

accordance with Federal Communications Commission or commission

rules, regulations, standards, or orders;

(v) any revenue paid by subscribers to home shopping programmers

directly from the sale of merchandise through any home shopping

channel offered as part of the cable services or video services,

but not excluding any commissions that are paid to the holder of

a state-issued certificate of franchise authority as compensation

for promotion or exhibition of any products or services on the

holder of a state-issued certificate of franchise authority's

network, such as a "home shopping" or a similar channel;

(vi) the sale of cable services or video services for resale in

which the purchaser is required to collect this chapter's fees

from the purchaser's customer. Nothing under this chapter is

intended to limit state's rights pursuant to 47 U.S.C. Section

542(h);

(vii) the provision of cable services or video services to

customers at no charge, as required or allowed by this chapter,

including without limitation the provision of cable services or

video services to public institutions, as required or permitted

in this chapter, including without limitation public schools or

governmental entities, as required or permitted in this chapter;

(viii) any tax of general applicability imposed upon the holder

of a state-issued certificate of franchise authority or upon

subscribers by a city, state, federal, or any other governmental

entity and required to be collected by the holder of a

state-issued certificate of franchise authority and remitted to

the taxing entity (including, but not limited to, sales and use

tax, gross receipts tax, excise tax, utility users tax, public

service tax, communication taxes, and fees not imposed by this

chapter);

(ix) any forgone revenue from the holder of a state-issued

certificate of franchise authority's provision of free or reduced

cost cable services or video services to any person including

without limitation employees of the holder of a state-issued

certificate of franchise authority, to the municipality and other

public institutions or other institutions as allowed in this

chapter; provided, however, that any forgone revenue which the

holder of a state-issued certificate of franchise authority

chooses not to receive in exchange for trades, barters, services,

or other items of value shall be included in gross revenue;

(x) sales of capital assets or sales of surplus equipment that

is not used by the purchaser to receive cable services or video

services from the holder of a state-issued certificate of

franchise authority;

(xi) directory or Internet advertising revenue including, but

not limited to, yellow pages, white pages, banner advertisement,

and electronic publishing; and

(xii) reimbursement by programmers of marketing costs incurred

by the holder of a state-issued franchise for the introduction of

new programming that exceed the actual costs.

(C) For purposes of this definition, a provider's network

consists solely of the optical spectrum wavelengths, bandwidth,

or other current or future technological capacity used for the

transmission of video programming over wireline directly to

subscribers within the geographic area within the municipality as

designated by the provider in its franchise.

(7) "Incumbent cable service provider" means the cable service

provider serving the largest number of cable subscribers in a

particular municipal franchise area on September 1, 2005.

(8) "Public right-of-way" means the area on, below, or above a

public roadway, highway, street, public sidewalk, alley,

waterway, or utility easement in which a municipality has an

interest.

(9) "Video programming" means programming provided by, or

generally considered comparable to programming provided by, a

television broadcast station, as set forth in 47 U.S.C. Section

522(20).

(10) "Video service" means video programming services provided

through wireline facilities located at least in part in the

public right-of-way without regard to delivery technology,

including Internet protocol technology. This definition does not

include any video service provided by a commercial mobile service

provider as defined in 47 U.S.C. Section 332(d).

(11) "Video service provider" means a video programming

distributor that distributes video programming services through

wireline facilities located at least in part in the public

right-of-way without regard to delivery technology. This term

does not include a cable service provider.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 27, eff. September 7, 2005.

Sec. 66.003. STATE AUTHORIZATION TO PROVIDE CABLE SERVICE OR

VIDEO SERVICE. (a) An entity or person seeking to provide cable

service or video service in this state after September 1, 2005,

shall file an application for a state-issued certificate of

franchise authority with the commission as required by this

section. An entity providing cable service or video service

under a franchise agreement with a municipality is not subject to

this subsection with respect to such municipality until the

franchise agreement expires, except as provided by Section

66.004.

(a-1) The commission shall notify an applicant for a

state-issued certificate of franchise authority whether the

applicant's affidavit described by Subsection (b) is complete

before the 15th business day after the applicant submits the

affidavit.

(b) The commission shall issue a certificate of franchise

authority to offer cable service or video service before the 17th

business day after receipt of a completed affidavit submitted by

the applicant and signed by an officer or general partner of the

applicant affirming:

(1) that the applicant has filed or will timely file with the

Federal Communications Commission all forms required by that

agency in advance of offering cable service or video service in

this state;

(2) that the applicant agrees to comply with all applicable

federal and state statutes and regulations;

(3) that the applicant agrees to comply with all applicable

municipal regulations regarding the use and occupation of public

rights-of-way in the delivery of the cable service or video

service, including the police powers of the municipalities in

which the service is delivered;

(4) a description of the service area footprint to be served

within the municipality, if applicable, otherwise the

municipality to be served by the applicant, which may include

certain designations of unincorporated areas, which description

shall be updated by the applicant prior to the expansion of cable

service or video service to a previously undesignated service

area and, upon such expansion, notice to the commission of the

service area to be served by the applicant; and

(5) the location of the applicant's principal place of business

and the names of the applicant's principal executive officers.

(c) The certificate of franchise authority issued by the

commission shall contain:

(1) a grant of authority to provide cable service or video

service as requested in the application;

(2) a grant of authority to use and occupy the public

rights-of-way in the delivery of that service, subject to the

laws of this state, including the police powers of the

municipalities in which the service is delivered; and

(3) a statement that the grant of authority is subject to lawful

operation of the cable service or video service by the applicant

or its successor in interest.

(d) The certificate of franchise authority issued by the

commission is fully transferable to any successor in interest to

the applicant to which it is initially granted. A notice of

transfer shall be filed with the commission and the relevant

municipality within 14 business days of the completion of such

transfer.

(e) The certificate of franchise authority issued by the

commission may be terminated by the cable service provider or

video service provider by submitting notice to the commission.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 27, eff. September 7, 2005.

Sec. 66.004. ELIGIBILITY FOR COMMISSION-ISSUED FRANCHISE. (a)

A cable service provider or a video service provider that

currently has or had previously received a franchise to provide

cable service or video service with respect to such

municipalities is not eligible to seek a state-issued certificate

of franchise authority under this chapter as to those

municipalities until the expiration date of the existing

franchise agreement, except as provided by Subsections (b) and

(c).

(b) Beginning September 1, 2005, a cable service provider or

video service provider that is not the incumbent cable service

provider and serves fewer than 40 percent of the total cable

customers in a particular municipal franchise area may elect to

terminate that municipal franchise and seek a state-issued

certificate of franchise authority by providing written notice to

the commission and the affected municipality before January 1,

2006. The municipal franchise is terminated on the date the

commission issues the state-issued certificate of franchise

authority.

(c) A cable service provider that serves fewer than 40 percent

of the total cable customers in a municipal franchise area and

that elects under Subsection (b) to terminate an existing

municipal franchise is responsible for remitting to the affected

municipality before the 91st day after the date the municipal

franchise is terminated any accrued but unpaid franchise fees due

under the terminated franchise. If the cable service provider

has credit remaining from prepaid franchise fees, the provider

may deduct the amount of the remaining credit from any future

fees or taxes it must pay to the municipality, either directly or

through the comptroller.

(d) For purposes of this section, a cable service provider or

video service provider will be deemed to have or have had a

franchise to provide cable service or video service in a specific

municipality if any affiliates or successor entity of the cable

or video provider has or had a franchise agreement granted by

that specific municipality.

(e) The terms "affiliates or successor entity" in this section

shall include but not be limited to any entity receiving,

obtaining, or operating under a municipal cable or video

franchise through merger, sale, assignment, restructuring, or any

other type of transaction.

(f) Except as provided in this chapter, nothing in this chapter

is intended to abrogate, nullify, or adversely affect in any way

the contractual rights, duties, and obligations existing and

incurred by a cable service provider or a video service provider

before the enactment of this chapter, and owed or owing to any

private person, firm, partnership, corporation, or other entity

including without limitation those obligations measured by and

related to the gross revenue hereafter received by the holder of

a state-issued certificate of franchise authority for services

provided in the geographic area to which such prior franchise or

permit applies. All liens, security interests, royalties, and

other contracts, rights, and interests in effect on September 1,

2005, shall continue in full force and effect, without the

necessity for renewal, extension, or continuance, and shall be

paid and performed by the holder of a state-issued certificate of

franchise authority, and shall apply as though the revenue

generated by the holder of a state-issued certificate of

franchise authority continued to be generated pursuant to the

permit or franchise issued by the prior local franchising

authority or municipality within the geographic area to which the

prior permit or franchise applies. It shall be a condition to

the issuance and continuance of a state-issued certificate of

franchise authority that the private contractual rights and

obligations herein described continue to be honored, paid, or

performed to the same extent as though the cable service provider

continued to operate under its prior franchise or permit, for the

duration of such state-issued certificate of franchise authority

and any renewals or extensions thereof, and that the applicant so

agrees. Any person, firm, partnership, corporation, or other

entity holding or claiming rights herein reserved may enforce

same by an action brought in a court of competent jurisdiction.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 27, eff. September 7, 2005.

Sec. 66.005. FRANCHISE FEE. (a) The holder of a state-issued

certificate of franchise authority shall pay each municipality in

which it provides cable service or video service a franchise fee

of five percent based upon the definition of gross revenues as

set forth in this chapter. That same franchise fee structure

shall apply to any unincorporated areas that are annexed by a

municipality after the effective date of the state-issued

certificate of franchise authority.

(b) The franchise fee payable under this section is to be paid

quarterly, within 45 days after the end of the quarter for the

preceding calendar quarter. Each payment shall be accompanied by

a summary explaining the basis for the calculation of the fee. A

municipality may review the business records of the cable service

provider or video service provider to the extent necessary to

ensure compensation in accordance with Subsection (a). Each

party shall bear the party's own costs of the examination. A

municipality may, in the event of a dispute concerning

compensation under this section, bring an action in a court of

competent jurisdiction.

(c) The holder of a state-issued certificate of franchise

authority may recover from the provider's customers any fee

imposed by this chapter.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 27, eff. September 7, 2005.

Sec. 66.006. IN-KIND CONTRIBUTIONS TO MUNICIPALITY. (a) Until

the expiration of the incumbent cable service provider's

agreement, the holder of a state-issued certificate of franchise

authority shall pay a municipality in which it is offering cable

service or video service the same cash payments on a per

subscriber basis as required by the incumbent cable service

provider's franchise agreement. All cable service providers and

all video service providers shall report quarterly to the

municipality the total number of subscribers served within the

municipality. The amount paid by the holder of a state-issued

certificate of franchise authority shall be calculated quarterly

by the municipality by multiplying the amount of cash payment

under the incumbent cable service provider's franchise agreement

by a number derived by dividing the number of subscribers served

by a video service provider or cable service provider by the

total number of video or cable service subscribers in the

municipality. Such pro rata payments are to be paid quarterly to

the municipality within 45 days after the end of the quarter for

the preceding calendar quarter.

(b) On the expiration of the incumbent cable service provider's

agreement, the holder of a state-issued certificate of franchise

authority shall pay a municipality in which it is offering cable

service or video service one percent of the provider's gross

revenues, as defined by this chapter, or at the municipality's

election, the per subscriber fee that was paid to the

municipality under the expired incumbent cable service provider's

agreement, in lieu of in-kind compensation and grants. Payments

under this subsection shall be paid in the same manner as

outlined in Section 66.005(b).

(c) All fees paid to municipalities under this section are paid

in accordance with 47 U.S.C. Sections 531 and 541(a)(4)(B) and

may be used by the municipality as allowed by federal law;

further, these payments are not chargeable as a credit against

the franchise fee payments authorized under this chapter.

(d) The following services shall continue to be provided by the

cable provider that was furnishing services pursuant to its

municipal cable franchise until January 1, 2008, or until the

term of the franchise was to expire, whichever is later, and

thereafter as provided in Subdivisions (1) and (2) below:

(1) institutional network capacity, however defined or referred

to in the municipal cable franchise but generally referring to a

private line data network capacity for use by the municipality

for noncommercial purposes, shall continue to be provided at the

same capacity as was provided to the municipality prior to the

date of the termination, provided that the municipality will

compensate the provider for the actual incremental cost of the

capacity; and

(2) cable services to community public buildings, such as

municipal buildings and public schools, shall continue to be

provided to the same extent provided immediately prior to the

date of the termination. Beginning on January 1, 2008, or the

expiration of the franchise agreement, whichever is later, a

provider that provides the services may deduct from the franchise

fee to be paid to the municipality an amount equal to the actual

incremental cost of the services if the municipality requires the

services after that date. Such cable service generally refers to

the existing cable drop connections to such facilities and the

tier of cable service provided pursuant to the franchise at the

time of the termination.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 27, eff. September 7, 2005.

Sec. 66.007. BUILD-OUT. The holder of a state-issued

certificate of franchise authority shall not be required to

comply with mandatory build-out provisions.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 27, eff. September 7, 2005.

Sec. 66.008. CUSTOMER SERVICE STANDARDS. The holder of a

state-issued certificate of franchise authority shall comply with

customer service requirements consistent with 47 C.F.R. Section

76.309(c) until there are two or more providers offering service,

excluding direct-to-home satellite service, in the relevant

municipality.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 27, eff. September 7, 2005.

Sec. 66.009. PUBLIC, EDUCATIONAL, AND GOVERNMENTAL ACCESS

CHANNELS. (a) Not later than 120 days after a request by a

municipality, the holder of a state-issued certificate of

franchise authority shall provide the municipality with capacity

in its communications network to allow public, educational, and

governmental (PEG) access channels for noncommercial programming.

(b) The holder of a state-issued certificate of franchise

authority shall provide no fewer than the number of PEG access

channels a municipality has activated under the incumbent cable

service provider's franchise agreement as of September 1, 2005.

(c) If a municipality did not have PEG access channels as of

September 1, 2005, the cable service provider or video service

provider shall furnish:

(1) up to three PEG channels for a municipality with a

population of at least 50,000; and

(2) up to two PEG channels for a municipality with a population

of less than 50,000.

(d) Any PEG channel provided pursuant to this section that is

not utilized by the municipality for at least eight hours a day

shall no longer be made available to the municipality, but may be

programmed at the cable service provider's or video service

provider's discretion. At such time as the municipality can

certify to the cable service provider or video service provider a

schedule for at least eight hours of daily programming, the cable

service provider or video service provider shall restore the

previously lost channel but shall be under no obligation to carry

that channel on a basic or analog tier.

(e) In the event a municipality has not utilized the minimum

number of access channels as permitted by Subsection (c), access

to the additional channel capacity allowed in Subsection (c)

shall be provided upon 90 days' written notice if the

municipality meets the following standard: if a municipality has

one active PEG channel and wishes to activate an additional PEG

channel, the initial channel shall be considered to be

substantially utilized when 12 hours are programmed on that

channel each calendar day. In addition, at least 40 percent of

the 12 hours of programming for each business day on average over

each calendar quarter must be nonrepeat programming. Nonrepeat

programming shall include the first three video-castings of a

program. If a municipality is entitled to three PEG channels

under Subsection (c) and has in service two active PEG channels,

each of the two active channels shall be considered to be

substantially utilized when 12 hours are programmed on each

channel each calendar day and at least 50 percent of the 12 hours

of programming for each business day on average over each

calendar quarter is nonrepeat programming for three consecutive

calendar quarters.

(f) The operation of any PEG access channel provided pursuant to

this section shall be the responsibility of the municipality

receiving the benefit of such channel, and the holder of a

state-issued certificate of franchise authority bears only the

responsibility for the transmission of such channel. The holder

of a state-issued certificate of franchise authority shall be

responsible for providing the connectivity to each PEG access

channel distribution point up to the first 200 feet.

(g) The municipality must ensure that all transmissions,

content, or programming to be transmitted over a channel or

facility by a holder of a state-issued certificate of franchise

authority are provided or submitted to the cable service provider

or video service provider in a manner or form that is capable of

being accepted and transmitted by a provider, without requirement

for additional alteration or change in the content by the

provider, over the particular network of the cable service

provider or video service provider, which is compatible with the

technology or protocol utilized by the cable service provider or

video service provider to deliver services.

(h) Where technically feasible, the holder of a state-issued

certificate of franchise authority and an incumbent cable service

provider shall use reasonable efforts to interconnect their cable

or video systems for the purpose of providing PEG programming.

Interconnection may be accomplished by direct cable, microwave

link, satellite, or other reasonable method of connection.

Holders of a state-issued certificate of franchise authority and

incumbent cable service providers shall negotiate in good faith

and incumbent cable service providers may not withhold

interconnection of PEG channels.

(i) A court of competent jurisdiction shall have exclusive

jurisdiction to enforce any requirement under this section.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 27, eff. September 7, 2005.

Sec. 66.010. NONDISCRIMINATION BY MUNICIPALITY. (a) A

municipality shall allow the holder of a state-issued certificate

of franchise authority to install, construct, and maintain a

communications network within a public right-of-way and shall

provide the holder of a state-issued certificate of franchise

authority with open, comparable, nondiscriminatory, and

competitively neutral access to the public right-of-way. All use

of a public right-of-way by the holder of a state-issued

certificate of franchise authority is nonexclusive and subject to

Section 66.011.

(b) A municipality may not discriminate against the holder of a

state-issued certificate of franchise authority regarding:

(1) the authorization or placement of a communications network

in a public right-of-way;

(2) access to a building; or

(3) a municipal utility pole attachment term.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 27, eff. September 7, 2005.

Sec. 66.011. MUNICIPAL POLICE POWER; OTHER AUTHORITY. (a) A

municipality may enforce police power-based regulations in the

management of a public right-of-way that apply to the holder of a

state-issued certificate of franchise authority within the

municipality. A municipality may enforce police power-based

regulations in the management of the activities of the holder of

a state-issued certificate of franchise authority to the extent

that they are reasonably necessary to protect the health, safety,

and welfare of the public. Police power-based regulation of the

holder of a state-issued certificate of franchise authority's use

of the public right-of-way must be competitively neutral and may

not be unreasonable or discriminatory. A municipality may not

impose on activities of the holder of a state-issued certificate

of franchise authority a requirement:

(1) that particular business offices be located in the

municipality;

(2) regarding the filing of reports and documents with the

municipality that are not required by state or federal law and

that are not related to the use of the public right-of-way except

that a municipality may request maps and records maintained in

the ordinary course of business for purposes of locating the

portions of a communications network that occupy public

rights-of-way. Any maps or records of the location of a

communications network received by a municipality shall be

confidential and exempt from disclosure under Chapter 552,

Government Code, and may be used by a municipality only for the

purpose of planning and managing construction activity in the

public right-of-way. A municipality may not request information

concerning the capacity or technical configuration of the holder

of a state-issued certificate of franchise authority's

facilities;

(3) for the inspection of the holder of a state-issued

certificate of franchise authority's business records except to

extent permitted under Section 66.005(b);

(4) for the approval of transfers of ownership or control of the

holder of a state-issued certificate of franchise authority's

business, except that a municipality may require that the holder

of a state-issued certificate of franchise authority maintain a

current point of contact and provide notice of a transfer within

a reasonable time; or

(5) that the holder of a state-issued certificate of franchise

authority that is self-insured under the provisions of state law

obtain insurance or bonding for any activities within the

municipality, except that a self-insured provider shall provide

substantially the same defense and claims processing as an

insured provider. A bond may not be required from a provider for

any work consisting of aerial construction except that a

reasonable bond may be required of a provider that cannot

demonstrate a record of at least four years' performance of work

in any municipal public right-of-way free of currently

unsatisfied claims by a municipality for damage to the

right-of-way.

(b) Notwithstanding any other law, a municipality may require

the issuance of a construction permit, without cost, to the

holder of a state-issued certificate of franchise authority that

is locating facilities in or on a public right-of-way in the

municipality. The terms of the permit shall be consistent with

construction permits issued to other persons excavating in a

public right-of-way.

(c) In the exercise of its lawful regulatory authority, a

municipality shall promptly process all valid and

administratively complete applications of the holder of a

state-issued certificate of franchise authority for a permit,

license, or consent to excavate, set poles, locate lines,

construct facilities, make repairs, affect traffic flow, or

obtain zoning or subdivision regulation approvals or other

similar approvals. A municipality shall make every reasonable

effort not to delay or unduly burden the provider in the timely

conduct of the provider's business.

(d) If there is an emergency necessitating response work or

repair, the holder of a state-issued certificate of franchise

authority may begin the repair or emergency response work or take

any action required under the circumstances without prior

approval from the affected municipality, if the holder of a

state-issued certificate of franchise authority notifies the

municipality as promptly as possible after beginning the work and

later obtains any approval required by a municipal ordinance

applicable to emergency response work.

(e) The commission shall have no jurisdiction to review such

police power-based regulations and ordinances adopted by a

municipality to manage the public rights-of-way.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 27, eff. September 7, 2005.

Sec. 66.012. INDEMNITY IN CONNECTION WITH RIGHT-OF-WAY; NOTICE

OF LIABILITY. (a) The holder of a state-issued certificate of

franchise authority shall indemnify and hold a municipality and

its officers and employees harmless against any and all claims,

lawsuits, judgments, costs, liens, losses, expenses, fees

(including reasonable attorney's fees and costs of defense),

proceedings, actions, demands, causes of action, liability, and

suits of any kind and nature, including personal or bodily injury

(including death), property damage, or other harm for which

recovery of damages is sought, that is found by a court of

competent jurisdiction to be caused solely by the negligent act,

error, or omission of the holder of a state-issued certificate of

franchise authority or any agent, officer, director,

representative, employee, affiliate, or subcontractor of the

holder of a state-issued certificate of franchise authority or

their respective officers, agents, employees, directors, or

representatives, while installing, repairing, or maintaining

facilities in a public right-of-way. The indemnity provided by

this subsection does not apply to any liability resulting from

the negligence of the municipality or its officers, employees,

contractors, or subcontractors. If the holder of a state-issued

certificate of franchise authority and the municipality are found

jointly liable by a court of competent jurisdiction, liability

shall be apportioned comparatively in accordance with the laws of

this state without, however, waiving any governmental immunity

available to the municipality under state law and without waiving

any defenses of the parties under state law. This subsection is

solely for the benefit of the municipality and the holder of a

state-issued certificate of franchise authority and does not

create or grant any rights, contractual or otherwise, for or to

any other person or entity.

(b) The holder of a state-issued certificate of franchise

authority and a municipality shall promptly advise the other in

writing of any known claim or demand against the holder of a

state-issued certificate of franchise authority or the

municipality related to or arising out of the holder of a

state-issued certificate of franchise authority's activities in a

public right-of-way.

(c) The commission shall have no jurisdiction to review such

police power-based regulations and ordinances adopted by a

municipality to manage the public rights-of-way.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 27, eff. September 7, 2005.

Sec. 66.013. MUNICIPAL AUTHORITY. In addition to a

municipality's authority to exercise its nondiscriminatory police

power with respect to public rights-of-way under current law, a

municipality's authority to regulate the holder of state-issued

certificate of franchise authority is limited to:

(1) a requirement that the holder of a state-issued certificate

of franchise authority who is providing cable service or video

service within the municipality register with the municipality

and maintain a point of contact;

(2) the establishment of reasonable guidelines regarding the use

of public, educational, and governmental access channels; and

(3) submitting reports within 30 days on the customer service

standards referenced in Section 66.008 if the provider is subject

to those standards and has continued and unresolved customer

service complaints indicating a clear failure on the part of the

holder of a state-issued certificate of franchise authority to

comply with the standards.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 27, eff. September 7, 2005.

Sec. 66.014. DISCRIMINATION PROHIBITED. (a) The purpose of

this section is to prevent discrimination among potential

residential subscribers.

(b) A cable service provider or video service provider that has

been granted a state-issued certificate of franchise authority

may not deny access to service to any group of potential

residential subscribers because of the income of the residents in

the local area in which such group resides.

(c) An affected person may seek enforcement of the requirements

described by Subsection (b) by initiating a proceeding with the

commission. A municipality within which the potential

residential cable service or video service subscribers referenced

in Subsection (b) may be considered an affected person for

purposes of this section.

(d) The holder of a state-issued certificate of franchise

authority shall have a reasonable period of time to become

capable of providing cable service or video service to all

households within the designated franchise area as defined in

Section 66.003(b)(4) and may satisfy the requirements of this

section through the use of an alternative technology that

provides comparable content, service, and functionality.

(e) Notwithstanding any provision of this chapter, the

commission has the authority to make the determination regarding

the comparability of the technology and the service provided.

Notwithstanding any provision of this chapter, the commission has

the authority to monitor the deployment of cable services, video

services, or alternate technology.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 27, eff. September 7, 2005.

Sec. 66.015. COMPLIANCE. (a) Should the holder of a

state-issued certificate of franchise authority be found by a

court of competent jurisdiction to be in noncompliance with the

requirements of this chapter, the court shall order the holder a

state-issued certificate of franchise authority, within a

specified reasonable period of time, to cure such noncompliance.

Failure to comply shall subject the holder of the state-issued

franchise of franchise authority to penalties as the court shall

reasonably impose, up to and including revocation of the

state-issued certificate of franchise authority granted under

this chapter.

(b) A municipality within which the provider offers cable

service or video service shall be an appropriate party in any

such litigation.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 27, eff. September 7, 2005.

Sec. 66.016. APPLICABILITY OF OTHER LAWS. (a) Nothing in this

chapter shall be interpreted to prevent a voice provider, cable

service provider or video service provider, or municipality from

seeking clarification of its rights and obligations under federal

law or to exercise any right or authority under federal or state

law.

(b) Nothing in this chapter shall limit the ability of a

municipality under existing law to receive compensation for use

of the public rights-of-way from entities determined not to be

subject to all or part of this chapter, including but not limited

to provider of Internet protocol cable or video services, unless

such payments are expressly prohibited by federal law.

Added by Acts 2005, 79th Leg., 2nd C.S., Ch.

2, Sec. 27, eff. September 7, 2005.






TITLE 3. GAS REGULATION

CHAPTER 101. GENERAL PROVISIONS AND OFFICE OF PUBLIC UTILITY COUNSEL

UTILITIES CODE

TITLE 3. GAS REGULATION

SUBTITLE A. GAS UTILITY REGULATORY ACT

CHAPTER 101. GENERAL PROVISIONS AND OFFICE OF PUBLIC UTILITY

COUNSEL

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 101.001. SHORT TITLE. This subtitle may be cited as the

Gas Utility Regulatory Act.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 101.002. PURPOSE AND FINDINGS. (a) This subtitle is

enacted to protect the public interest inherent in the rates and

services of gas utilities. The purpose of this subtitle is to

establish a comprehensive and adequate regulatory system for gas

utilities to assure rates, operations, and services that are just

and reasonable to the consumers and to the utilities.

(b) Gas utilities are by definition monopolies in the areas they

serve. As a result, the normal forces of competition that

regulate prices in a free enterprise society do not operate.

Public agencies regulate utility rates, operations, and services

as a substitute for competition.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 101.003. DEFINITIONS. In this subtitle:

(1) "Affected person" means:

(A) a gas utility affected by an action of a regulatory

authority;

(B) a person whose utility service or rates are affected by a

proceeding before a regulatory authority; or

(C) a person who:

(i) is a competitor of a gas utility with respect to a service

performed by the utility; or

(ii) wants to enter into competition with a gas utility.

(2) "Affiliate" means:

(A) a person who directly or indirectly owns or holds at least

five percent of the voting securities of a gas utility;

(B) a person in a chain of successive ownership of at least five

percent of the voting securities of a gas utility;

(C) a corporation that has at least five percent of its voting

securities owned or controlled, directly or indirectly, by a gas

utility;

(D) a corporation that has at least five percent of its voting

securities owned or controlled, directly or indirectly, by:

(i) a person who directly or indirectly owns or controls at

least five percent of the voting securities of a gas utility; or

(ii) a person in a chain of successive ownership of at least

five percent of the voting securities of a gas utility;

(E) a person who is an officer or director of a gas utility or

of a corporation in a chain of successive ownership of at least

five percent of the voting securities of a gas utility; or

(F) a person determined to be an affiliate under Section

101.004.

(3) "Allocation" means the division among municipalities or

among municipalities and unincorporated areas of the plant,

revenues, expenses, taxes, and reserves of a gas utility used to

provide gas utility service in a municipality or for a

municipality and unincorporated areas.

(4) "Corporation" means a domestic or foreign corporation,

joint-stock company, or association, and each lessee, assignee,

trustee, receiver, or other successor in interest of the

corporation, company, or association, that has any of the powers

or privileges of a corporation not possessed by an individual or

partnership. The term does not include a municipal corporation,

except as expressly provided by this subtitle.

(5) "Counsellor" means the chief executive of the Office of

Public Utility Counsel.

(6) "Facilities" means all of the plant and equipment of a gas

utility and includes the tangible and intangible property,

without limitation, owned, operated, leased, licensed, used,

controlled, or supplied for, by, or in connection with the

business of the gas utility.

(7) "Gas utility" includes a person or river authority that owns

or operates for compensation in this state equipment or

facilities to transmit or distribute combustible hydrocarbon

natural gas or synthetic natural gas for sale or resale in a

manner not subject to the jurisdiction of the Federal Energy

Regulatory Commission under the Natural Gas Act (15 U.S.C.

Section 717 et seq.). The term includes a lessee, trustee, or

receiver of a gas utility. The term does not include:

(A) a municipal corporation;

(B) a person or river authority to the extent the person or

river authority:

(i) produces, gathers, transports, or sells natural gas or

synthetic natural gas under Section 121.004 or 121.005;

(ii) distributes or sells liquefied petroleum gas; or

(iii) transports, delivers, or sells natural gas for fuel for

irrigation wells or any other direct agricultural use;

(C) a person to the extent the person:

(i) sells natural gas for use as vehicle fuel;

(ii) sells natural gas to a person who later sells the natural

gas for use as vehicle fuel; or

(iii) owns or operates equipment or facilities to sell or

transport natural gas for ultimate use as vehicle fuel;

(D) a person not otherwise a gas utility who furnishes gas or

gas service only to itself, its employees, or its tenants as an

incident of employment or tenancy, if the gas or gas service is

not resold to or used by others; or

(E) a person excluded from being considered a gas utility under

Section 121.007.

(8) "Municipally owned utility" means a utility owned, operated,

and controlled by a municipality or by a nonprofit corporation

the directors of which are appointed by one or more

municipalities.

(9) "Order" means all or a part of a final disposition by a

regulatory authority in a matter other than rulemaking, without

regard to whether the disposition is affirmative or negative or

injunctive or declaratory. The term includes the setting of a

rate.

(10) "Person" includes an individual, a partnership of two or

more persons having a joint or common interest, a mutual or

cooperative association, a limited liability company, and a

corporation.

(11) "Proceeding" means a hearing, investigation, inquiry, or

other procedure for finding facts or making a decision under this

subtitle. The term includes a denial of relief or dismissal of a

complaint.

(12) "Rate" means:

(A) any compensation, tariff, charge, fare, toll, rental, or

classification that is directly or indirectly demanded, observed,

charged, or collected by a gas utility for a service, product, or

commodity described in the definition of gas utility in this

section; and

(B) a rule, regulation, practice, or contract affecting the

compensation, tariff, charge, fare, toll, rental, or

classification.

(13) "Regulatory authority" means either the railroad commission

or the governing body of a municipality, in accordance with the

context.

(14) "Service" has its broadest and most inclusive meaning. The

term includes any act performed, anything supplied, and any

facilities used or supplied by a gas utility in the performance

of the utility's duties under this subtitle to its patrons,

employees, other gas utilities, and the public. The term also

includes the interchange of facilities between two or more gas

utilities.

(15) "State agency" has the meaning assigned by Section 572.002,

Government Code, to the extent the state agency must obtain the

approval described by Section 31.401(a), Natural Resources Code.

(16) "Test year" means the most recent 12 months, beginning on

the first day of a calendar or fiscal year quarter, for which

operating data for a gas utility are available.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 11, Sec. 1, eff. May 3,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

709, Sec. 1, eff. June 15, 2007.

Sec. 101.004. PERSON DETERMINED TO BE AFFILIATE. (a) The

railroad commission may determine that a person is an affiliate

for purposes of this subtitle if the railroad commission after

notice and hearing finds that the person:

(1) actually exercises substantial influence or control over the

policies and actions of a gas utility;

(2) is a person over which a gas utility exercises the control

described by Subdivision (1);

(3) is under common control with a gas utility; or

(4) actually exercises substantial influence over the policies

and actions of a gas utility in conjunction with one or more

persons with whom the person is related by ownership or blood

relationship, or by action in concert, that together they are

affiliated with the gas utility within the meaning of this

section even though neither person may qualify as an affiliate

individually.

(b) For purposes of Subsection (a)(3), "common control with a

gas utility" means the direct or indirect possession of the power

to direct or cause the direction of the management and policies

of another, without regard to whether that power is established

through ownership or voting of securities or by any other direct

or indirect means.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 101.005. ADMINISTRATIVE PROCEDURE. Chapter 2001,

Government Code, applies to a proceeding under this subtitle

except to the extent inconsistent with this subtitle.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 101.006. CUMULATIVE EFFECT; APPLICATION TO GAS UTILITIES.

(a) This subtitle is cumulative of laws existing on September 1,

1983, relating to the jurisdiction, power, or authority of the

railroad commission over a gas utility, and, except as

specifically in conflict with this subtitle, that jurisdiction,

power, and authority are not limited by this subtitle.

(b) This subtitle applies to all gas utilities, including a gas

utility that is under the jurisdiction, power, or authority of

the railroad commission in accordance with a law other than this

subtitle.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 101.007. LIBERAL CONSTRUCTION. This subtitle shall be

construed liberally to promote the effectiveness and efficiency

of regulation of gas utilities to the extent that this

construction preserves the validity of this subtitle and its

provisions.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 101.008. CONSTRUCTION WITH FEDERAL AUTHORITY. This

subtitle shall be construed to apply so as not to conflict with

any authority of the United States.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. OFFICE OF PUBLIC UTILITY COUNSEL

Sec. 101.051. OFFICE OF PUBLIC UTILITY COUNSEL. The independent

office of public utility counsel represents the interests of

residential consumers.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 101.052. OFFICE POWERS AND DUTIES. (a) The office:

(1) may appear or intervene as a party or otherwise represent

residential consumers, as a class, in appeals to the railroad

commission only at the written request of an affected

municipality's governing body;

(2) may initiate or intervene as a matter of right or otherwise

appear in a judicial proceeding that involves an action taken by

the railroad commission in a proceeding in which the office was a

party;

(3) is entitled to the same access as a party, other than

railroad commission staff, to records gathered by the railroad

commission under Section 102.203;

(4) is entitled to discovery of any nonprivileged matter that is

relevant to the subject matter of a proceeding or petition before

the railroad commission;

(5) may represent an individual residential consumer with

respect to the consumer's disputed complaint concerning utility

services that is unresolved before the railroad commission; and

(6) may recommend legislation to the legislature that the office

determines would positively affect the interests of residential

consumers.

(b) The office may represent only as a class the residential

consumers of a municipality that makes a request under Subsection

(a)(1).

(c) This section does not limit the authority of the railroad

commission to represent residential consumers.

(d) The appearance of the counsellor in a proceeding does not

preclude the appearance of other parties on behalf of residential

consumers. The counsellor may not be grouped with any other

party.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 101.053. PROHIBITED ACTS. (a) The counsellor may not:

(1) have a direct or indirect interest in a gas utility company

regulated under this subtitle; or

(2) provide legal services directly or indirectly to or be

employed in any capacity by a gas utility company regulated under

this subtitle, its parent, or its subsidiary companies,

corporations, or cooperatives.

(b) The prohibition under Subsection (a) applies during the

period of the counsellor's service and until the first

anniversary of the date the counsellor ceases to serve as

counsellor.

(c) This section does not prohibit a person from otherwise

engaging in the private practice of law after the person ceases

to serve as counsellor.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 101.054. PERSONNEL. (a) The counsellor may employ

lawyers, economists, engineers, consultants, statisticians,

accountants, clerical staff, and other employees as the

counsellor determines necessary to carry out this subchapter.

(b) An employee receives compensation as prescribed by the

legislature from the assessment imposed by Subchapter A, Chapter

16.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 102. JURISDICTION AND POWERS OF RAILROAD COMMISSION AND OTHER REGULATORY AUTHORITIES

UTILITIES CODE

TITLE 3. GAS REGULATION

SUBTITLE A. GAS UTILITY REGULATORY ACT

CHAPTER 102. JURISDICTION AND POWERS OF RAILROAD COMMISSION AND

OTHER REGULATORY AUTHORITIES

SUBCHAPTER A. GENERAL POWERS OF RAILROAD COMMISSION

Sec. 102.001. RAILROAD COMMISSION JURISDICTION. (a) The

railroad commission has exclusive original jurisdiction over the

rates and services of a gas utility:

(1) that distributes natural gas or synthetic natural gas in:

(A) areas outside a municipality; and

(B) areas inside a municipality that surrenders its jurisdiction

to the railroad commission under Section 103.003; and

(2) that transmits, transports, delivers, or sells natural gas

or synthetic natural gas to a gas utility that distributes the

gas to the public.

(b) The railroad commission has exclusive appellate jurisdiction

to review an order or ordinance of a municipality exercising

exclusive original jurisdiction as provided by this subtitle.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1233, Sec. 63, eff. Sept. 1,

2001.

Sec. 102.002. LIMITATION ON RAILROAD COMMISSION JURISDICTION.

Except as otherwise provided by this subtitle, this subtitle does

not authorize the railroad commission to:

(1) regulate or supervise a rate or service of a municipally

owned utility; or

(2) affect the jurisdiction, power, or duty of a municipality

that has elected to regulate and supervise a gas utility in the

municipality.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 102.003. RAILROAD COMMISSION POWERS RELATING TO REPORTS.

The railroad commission may:

(1) require a gas utility to report to the railroad commission

information relating to the gas utility and an affiliate inside

or outside this state as useful in administering this subtitle;

(2) establish the form for a report;

(3) determine the time for a report and the frequency with which

the report is to be made;

(4) require that a report be made under oath;

(5) require the filing with the railroad commission of a copy

of:

(A) a contract or arrangement between a gas utility and an

affiliate;

(B) a report filed with a federal agency or a governmental

agency or body of another state; and

(C) an annual report that shows each payment of compensation,

other than salary or wages subject to federal income tax

withholding:

(i) to residents of this state;

(ii) with respect to legal, administrative, or legislative

matters in this state; or

(iii) for representation before the legislature of this state or

any governmental agency or body; and

(6) require that a contract or arrangement described by

Subdivision (5)(A) that is not in writing be reduced to writing

and filed with the railroad commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 102.004. REPORT OF SUBSTANTIAL INTEREST. The railroad

commission may require disclosure of the identity and respective

interests of each owner of at least one percent of the voting

securities of a gas utility or its affiliate.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 102.005. ASSISTANCE TO MUNICIPALITY. On request of a

municipality, the railroad commission may advise and assist the

municipality with respect to a question or proceeding arising

under this subtitle. Assistance provided by the railroad

commission may include aid to a municipality on a matter pending

before the railroad commission, a court, or the municipality's

governing body, such as making a staff member available as a

witness or otherwise providing evidence.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 102.006. ADMINISTRATIVE HEARINGS IN CONTESTED CASES. (a)

The railroad commission by rule shall provide for administrative

hearings in contested cases to be conducted by one or more

members of the railroad commission, by railroad commission

hearings examiners, or by the utility division of the State

Office of Administrative Hearings. The rules must provide for a

railroad commission hearings examiner or the utility division of

the State Office of Administrative Hearings to conduct each

hearing in a contested case that is not conducted by one or more

members of the railroad commission. A hearing must be conducted

in accordance with the rules and procedures adopted by the

railroad commission.

(b) The railroad commission may delegate to a railroad

commission hearings examiner or to the utility division of the

State Office of Administrative Hearings the authority to make a

final decision and to issue findings of fact, conclusions of law,

and other necessary orders in a proceeding in which there is not

a contested issue of fact or law.

(c) The railroad commission by rule shall define the procedures

by which it delegates final decision-making authority under

Subsection (b) to a railroad commission hearings examiner or to

the utility division of the State Office of Administrative

Hearings.

(d) For purposes of judicial review, the final decision of a

railroad commission hearings examiner or an administrative law

judge of the State Office of Administrative Hearings in a matter

delegated under Subsection (b) has the same effect as a final

decision of the railroad commission unless a member of the

commission requests formal review of the decision.

(e) The State Office of Administrative Hearings shall charge the

railroad commission a fixed annual rate for hearings conducted by

the office under this section only if the legislature

appropriates money for that purpose. If the legislature does not

appropriate money for the payment of a fixed annual rate under

this section, the State Office of Administrative Hearings shall

charge the railroad commission an hourly rate of not more than

$90 per hour for hearings conducted by the office under this

section.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 64, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 3, eff.

Sept. 1, 2003.

SUBCHAPTER B. RESTRICTIONS ON CERTAIN TRANSACTIONS

Sec. 102.051. REPORT OF CERTAIN TRANSACTIONS; RAILROAD

COMMISSION CONSIDERATION. (a) Not later than the 60th day after

the date the transaction takes effect, a gas utility shall report

to the railroad commission:

(1) a sale, acquisition, or lease of a plant as an operating

unit or system in this state for a total consideration of more

than $1 million; or

(2) a merger or consolidation with another gas utility operating

in this state.

(b) On the filing of a report with the railroad commission, the

railroad commission shall investigate the transaction described

by Subsection (a), with or without a public hearing, to determine

whether the action is consistent with the public interest. In

reaching its determination, the railroad commission shall

consider the reasonable value of the property, facilities, or

securities to be acquired, disposed of, merged, or consolidated.

(c) If the railroad commission finds that a transaction is not

in the public interest, the railroad commission shall take the

effect of the transaction into consideration in ratemaking

proceedings and disallow the effect of the transaction if the

transaction will unreasonably affect rates or service.

(d) This section does not apply to:

(1) the purchase of a unit of property for replacement; or

(2) an addition to the facilities of a gas utility by

construction.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 32, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

1000, Sec. 1, eff. September 1, 2005.

Sec. 102.052. REPORT OF PURCHASE OF VOTING STOCK IN GAS UTILITY.

A gas utility may not purchase voting stock in another gas

utility doing business in this state unless the utility reports

the purchase to the railroad commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 102.053. REPORT OF LOAN TO STOCKHOLDERS. A gas utility may

not loan money, stocks, bonds, notes, or other evidence of

indebtedness to a person who directly or indirectly owns or holds

any stock of the gas utility unless the gas utility reports the

transaction to the railroad commission within a reasonable time.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. RECORDS

Sec. 102.101. RECORDS OF GAS UTILITY. (a) Each gas utility

shall keep and provide to the regulatory authority, in the manner

and form prescribed by the railroad commission, uniform accounts

of all business transacted by the gas utility.

(b) The railroad commission may prescribe the form of books,

accounts, records, and memoranda to be kept by a gas utility,

including:

(1) the books, accounts, records, and memoranda of:

(A) the provision of and capacity for service; and

(B) the receipt and expenditure of money; and

(2) any other form, record, and memorandum that the railroad

commission considers necessary to carry out this subtitle.

(c) For a gas utility subject to regulation by a federal

regulatory agency, compliance with the system of accounts

prescribed for the particular class of utilities by the federal

agency may be considered sufficient compliance with the system

prescribed by the railroad commission. The railroad commission

may prescribe the form of books, accounts, records, and memoranda

covering information in addition to that required by the federal

agency. The system of accounts and the form of books, accounts,

records, and memoranda prescribed by the railroad commission for

a gas utility or class of utilities may not be inconsistent with

the systems and forms established by a federal agency for that

gas utility or class of utilities.

(d) Each gas utility shall:

(1) keep and provide its books, accounts, records, and memoranda

accurately and faithfully in the manner and form prescribed by

the railroad commission; and

(2) comply with the directions of the regulatory authority

relating to the books, accounts, records, and memoranda.

(e) In this section, "gas utility" includes a municipally owned

utility.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 102.102. MAINTENANCE OF OFFICE AND RECORDS IN THIS STATE.

(a) Each gas utility shall maintain an office in this state in a

county in which some part of the utility's property is located.

The gas utility shall keep in this office all books, accounts,

records, and memoranda required by the railroad commission to be

kept in this state.

(b) A book, account, record, or memorandum required by the

regulatory authority to be kept in this state may not be removed

from this state except as prescribed by the railroad commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 102.103. COMMUNICATIONS WITH REGULATORY AUTHORITY. (a)

The regulatory authority shall adopt rules governing

communications with the regulatory authority or a member or

employee of the regulatory authority by:

(1) a gas utility;

(2) an affiliate; or

(3) a representative of a gas utility or affiliate.

(b) A record of a communication must contain:

(1) the name of the person contacting the regulatory authority

or member or employee of the regulatory authority;

(2) the name of the business entity represented;

(3) a brief description of the subject matter of the

communication; and

(4) the action, if any, requested by the gas utility, affiliate,

or representative.

(c) Records compiled under Subsection (b) shall be available to

the public monthly.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 102.104. JURISDICTION OVER AFFILIATE. The railroad

commission has jurisdiction over an affiliate that has a

transaction with a gas utility under the railroad commission's

jurisdiction to the extent of access to an account or a record of

the affiliate relating to the transaction, including an account

or a record of joint or general expenses, any portion of which

may be applicable to the transaction.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. REQUIRED REPORTS AND FILINGS

Sec. 102.151. SCHEDULE FILINGS. (a) A gas utility shall file

with each regulatory authority schedules showing all rates that

are:

(1) subject to the regulatory authority's original or appellate

jurisdiction; and

(2) in effect for a gas utility service, product, or commodity

offered by the gas utility.

(b) The gas utility shall file as a part of the schedules

required under Subsection (a) each rule or regulation that

relates to or affects:

(1) a rate of the gas utility; or

(2) a gas utility service, product, or commodity furnished by

the gas utility.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 102.152. DEPRECIATION ACCOUNT. The railroad commission

shall require each gas utility or municipally owned utility to

carry a proper and adequate depreciation account in accordance

with:

(1) the rates and methods prescribed by the railroad commission

under Section 104.054; and

(2) any other rule the railroad commission adopts.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 102.153. ACCOUNTS OF PROFITS AND LOSSES. A gas utility or

municipally owned utility shall keep separate accounts showing

profits or losses from the sale or lease of merchandise,

including an appliance, a fixture, or equipment.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 102.154. REPORT OF CERTAIN EXPENSES. A regulatory

authority may require a gas utility to annually report the

utility's expenditures for:

(1) business gifts and entertainment; and

(2) advertising or public relations, including expenditures for

institutional and consumption-inducing purposes.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. AUDITS AND INSPECTIONS

Sec. 102.201. INQUIRY INTO MANAGEMENT AND AFFAIRS. A regulatory

authority may inquire into the management and affairs of each gas

utility and shall keep itself informed as to the manner and

method in which each gas utility is managed and its affairs are

conducted.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 102.202. AUDIT OF ACCOUNTS. A regulatory authority may

require the examination and audit of the accounts of a gas or

municipally owned utility.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 102.203. INSPECTION. At a reasonable time for a reasonable

purpose, a regulatory authority and, to the extent authorized by

the regulatory authority, its counsel, agent, or employee may:

(1) inspect and obtain copies of the papers, books, accounts,

documents, and other business records of a gas utility within its

jurisdiction; and

(2) inspect the plant, equipment, and other property of a gas

utility within its jurisdiction.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 102.204. EXAMINATIONS UNDER OATH. In connection with an

investigation taken under Section 102.203, the regulatory

authority may:

(1) examine under oath an officer, agent, or employee of a gas

utility; or

(2) authorize the person conducting the action to make the

examination under oath.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 102.205. ENTERING PREMISES OF GAS UTILITY. (a) A member,

agent, or employee of a regulatory authority may enter the

premises occupied by a gas utility to conduct an inspection,

examination, or test or to exercise any other authority provided

by this subtitle.

(b) A member, agent, or employee of the regulatory authority may

act under this section only during reasonable hours and after

reasonable notice to the gas utility.

(c) A gas utility is entitled to be represented when an

inspection, examination, or test is conducted on its premises.

The gas utility is entitled to a reasonable time to secure a

representative before the inspection, examination, or test

begins.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 102.206. PRODUCTION OF OUT-OF-STATE RECORDS. (a) A

regulatory authority may require, by order or subpoena served on

a gas utility, the production, at the time and place in this

state that the regulatory authority designates, of any books,

accounts, papers, or records kept by that gas utility outside

this state or, if ordered by the railroad commission, verified

copies of the books, accounts, papers, or records.

(b) A gas utility that fails or refuses to comply with an order

or subpoena under this section violates this subtitle.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. GENERAL PROVISIONS RELATING TO PROCEEDINGS BEFORE

REGULATORY AUTHORITY

Sec. 102.251. RECORD OF PROCEEDING. The regulatory authority

shall keep a record of each proceeding before the authority.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 102.252. RIGHT TO BE HEARD. Each party to a proceeding

before a regulatory authority is entitled to be heard by attorney

or in person.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 103. JURISDICTION AND POWERS OF MUNICIPALITY

UTILITIES CODE

TITLE 3. GAS REGULATION

SUBTITLE A. GAS UTILITY REGULATORY ACT

CHAPTER 103. JURISDICTION AND POWERS OF MUNICIPALITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 103.001. MUNICIPAL JURISDICTION. To provide fair, just,

and reasonable rates and adequate and efficient services, the

governing body of a municipality has exclusive original

jurisdiction over the rates, operations, and services of a gas

utility within the municipality, subject to the limitations

imposed by this subtitle, unless the municipality surrenders its

jurisdiction to the railroad commission under Section 103.003.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1233, Sec. 65, eff. Sept. 1,

2001.

Sec. 103.002. FRANCHISES. (a) This subtitle does not restrict

the rights and powers of a municipality to grant or refuse a

franchise to use the streets and alleys in the municipality or to

make a statutory charge for that use.

(b) A municipality that performs a regulatory function under

this subtitle may make each charge that is authorized by:

(1) this subtitle; or

(2) the applicable franchise agreement.

(c) A franchise agreement may not limit or interfere with a

power conferred on the railroad commission by this subtitle.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 103.003. SURRENDER OF MUNICIPAL JURISDICTION TO RAILROAD

COMMISSION; REINSTATEMENT OF JURISDICTION. (a) A municipality

may elect to have the railroad commission exercise exclusive

original jurisdiction over gas utility rates, operations, and

services in the municipality by ordinance or by submitting the

question of the surrender of its jurisdiction to the voters at a

municipal election.

(b) The governing body of a municipality shall submit at a

municipal election the question of surrendering its jurisdiction

to the railroad commission if the governing body receives a

petition signed by a number of qualified voters of the

municipality equal to at least the lesser of 20,000 or 10 percent

of the number of voters voting in the last preceding general

election in the municipality.

(c) A municipality may not elect to surrender its jurisdiction

while a case involving the municipality is pending.

(d) A municipality that surrenders its jurisdiction to the

railroad commission may reinstate its jurisdiction. The

provisions of this section governing the surrender of

jurisdiction apply to the reinstatement of jurisdiction.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 66, eff. Sept. 1,

2001.

SUBCHAPTER B. RATE DETERMINATION

Sec. 103.021. MUNICIPAL PROCEEDINGS. (a) A municipality

regulating a gas utility under this subtitle shall require the

utility to submit information as necessary to make a reasonable

determination of rate base, expenses, investment, and rate of

return in the municipality.

(b) A municipality shall make a determination under Subsection

(a) using the procedures and requirements prescribed by this

subtitle.

(c) A municipality shall retain personnel necessary to make the

determination of reasonable rates.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 103.022. RATE ASSISTANCE AND COST REIMBURSEMENT. (a) The

governing body of a municipality participating in or conducting a

ratemaking proceeding may engage rate consultants, accountants,

auditors, attorneys, and engineers to:

(1) conduct investigations, present evidence, and advise and

represent the governing body; and

(2) assist the governing body with litigation or a gas utility

ratemaking proceeding before a regulatory authority or court.

(b) The gas utility in the ratemaking proceeding shall reimburse

the governing body of the municipality for the reasonable cost of

the services of a person engaged under Subsection (a) to the

extent the applicable regulatory authority determines reasonable.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 103.023. MUNICIPAL STANDING. (a) A municipality has

standing in each case before the railroad commission that relates

to a gas utility's rates and services in the municipality.

(b) A municipality's standing is subject to the right of the

railroad commission to consolidate that municipality with another

party on an issue of common interest.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 103.024. JUDICIAL REVIEW. A municipality is entitled to

judicial review of a railroad commission order relating to a gas

utility's rates and services in a municipality as provided by

Section 105.001.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. APPEAL OF MUNICIPAL ORDER

Sec. 103.051. APPEAL BY PARTY. A party to a rate proceeding

before a municipality's governing body may appeal the governing

body's decision to the railroad commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 103.052. APPEAL BY RESIDENTS. The residents of a

municipality may appeal to the railroad commission the decision

of the municipality's governing body in a rate proceeding by

filing with the railroad commission a petition for review signed

by a number of qualified voters of the municipality equal to at

least the lesser of 20,000 or 10 percent of the qualified voters

of the municipality.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 103.053. APPEAL BY RATEPAYERS OUTSIDE MUNICIPALITY. (a)

The ratepayers of a municipally owned utility who are outside the

municipality may appeal to the railroad commission an action of

the municipality's governing body affecting the municipally owned

utility's rates by filing with the railroad commission a petition

for review signed by a number of ratepayers served by the utility

outside the municipality equal to at least the lesser of 10,000

or five percent of those ratepayers.

(b) A petition for review is properly signed if signed by a

person or the spouse of a person in whose name residential

utility service is carried.

(c) For purposes of this section, each person who receives a

separate bill is a ratepayer. A person who receives more than one

bill may not be counted as more than one ratepayer.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 103.054. FILING OF APPEAL. (a) An appeal under this

subchapter is initiated by filing a petition for review with the

railroad commission and serving a copy of the petition on each

party to the original rate proceeding.

(b) The appeal must be initiated not later than the 30th day

after the date of the final decision by the governing body of the

municipality.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 103.055. HEARING AND ORDER. (a) An appeal under this

subchapter is de novo and based on the test year presented to the

municipality adjusted for known changes and conditions that are

measurable with reasonable accuracy.

(b) The railroad commission shall enter a final order

establishing the rates the railroad commission determines the

municipality should have set in the ordinance to which the appeal

applies.

(c) If the railroad commission fails to enter a final order

within 185 days after the date the appeal is perfected, the rates

proposed by the gas utility are considered to be approved by the

railroad commission and take effect on the expiration of the

185-day period.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 103.056. APPLICABILITY OF RATES. Temporary or permanent

rates set by the railroad commission are prospective and observed

from the date of the applicable railroad commission order, except

an interim rate order necessary to provide a gas utility the

opportunity to avoid confiscation during the period beginning on

the date a petition for review is filed with the railroad

commission and ending on the date of a final order establishing

rates.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 104. RATES AND SERVICES

UTILITIES CODE

TITLE 3. GAS REGULATION

SUBTITLE A. GAS UTILITY REGULATORY ACT

CHAPTER 104. RATES AND SERVICES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 104.001. AUTHORIZATION TO ESTABLISH AND REGULATE RATES.

(a) The railroad commission is vested with all the authority and

power of this state to ensure compliance with the obligations of

gas utilities in this subtitle.

(b) The regulatory authority may establish and regulate rates of

a gas utility and may adopt rules for determining:

(1) the classification of customers and services; and

(2) the applicability of rates.

(c) A rule or order of the regulatory authority may not conflict

with a ruling of a federal regulatory body.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.002. COMPLIANCE WITH SUBTITLE. A gas utility may not:

(1) charge, collect, or receive a rate for utility service

except as provided by this subtitle; or

(2) impose a rule or regulation except as provided by this

subtitle.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.003. JUST AND REASONABLE RATES. (a) The regulatory

authority shall ensure that each rate a gas utility or two or

more gas utilities jointly make, demand, or receive is just and

reasonable. A rate may not be unreasonably preferential,

prejudicial, or discriminatory but must be sufficient, equitable,

and consistent in application to each class of consumer. In

establishing a gas utility's rates, the railroad commission may

treat as a single class two or more municipalities that a gas

utility serves if the commission considers that treatment to be

appropriate.

(b) A rate for a pipeline-to-pipeline transaction or to a

transportation, industrial, or similar large volume contract

customer is considered to be just and reasonable and otherwise to

comply with this section and shall be approved by the regulatory

authority if:

(1) neither the gas utility nor the customer had an unfair

advantage during the negotiations;

(2) the rate is substantially the same as the rate between the

gas utility and at least two of those customers under the same or

similar conditions of service; or

(3) competition does or did exist with another gas utility,

another supplier of natural gas, or a supplier of an alternative

form of energy.

(c) Subsection (b) does not apply:

(1) if a complaint is filed with the railroad commission by a

transmission pipeline purchaser of gas sold or transported under

the pipeline-to-pipeline or transportation rate; or

(2) to a direct sale for resale to a gas distribution utility at

a city gate.

(d) The reasonableness of gas purchase costs included in a city

gate rate proposed to be charged for a sale for resale to a gas

distribution utility at a city gate may be reviewed at a city

gate rate proceeding even though the costs have been previously

approved as a rate for other parties under Subsection (b).

(e) Subsection (b)(1) does not apply to a rate charged or

offered to be charged to an affiliated pipeline utility.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.004. UNREASONABLE PREFERENCE OR PREJUDICE PROHIBITED.

A gas utility may not:

(1) grant an unreasonable preference or advantage concerning

rates or services to a person in a classification;

(2) subject a person in a classification to an unreasonable

prejudice or disadvantage concerning rates or services; or

(3) establish or maintain an unreasonable difference concerning

rates of services between localities or between classes of

service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.005. EQUALITY OF RATES AND SERVICES. (a) A gas

utility may not directly or indirectly charge, demand, collect,

or receive from a person a greater or lesser compensation for a

service provided or to be provided by the utility than the

compensation prescribed by the applicable schedule of rates filed

under Section 102.151.

(b) A person may not knowingly receive or accept a service from

a gas utility for a compensation greater or less than the

compensation prescribed by the schedules. A rate charged and

collected by a gas utility on September 1, 1983, may be continued

until schedules are filed.

(c) After notice and hearing, the railroad commission may, in

the public interest, order a gas utility to refund with interest

compensation received in violation of this section.

(d) This subtitle does not prevent a cooperative corporation

from returning to its members net earnings resulting from its

operations in proportion to the members' purchases from or

through the corporation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.006. RATES FOR AREA NOT IN MUNICIPALITY. Without the

approval of the railroad commission, a gas utility's rates for an

area not in a municipality may not exceed 115 percent of the

average of all rates for similar services for all municipalities

served by the same utility in the same county as that area.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.007. DISCRIMINATION AND RESTRICTION ON COMPETITION. A

gas utility may not:

(1) discriminate against a person who sells or leases equipment

or performs services in competition with the gas utility; or

(2) engage in a practice that tends to restrict or impair that

competition.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.008. BURDEN OF PROOF. In a proceeding involving a

proposed rate change, the gas utility has the burden of proving

that:

(1) the rate change is just and reasonable, if the utility

proposes the change; or

(2) an existing rate is just and reasonable, if the proposal is

to reduce the rate.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. COMPUTATION OF RATES

Sec. 104.051. ESTABLISHING OVERALL REVENUES. In establishing a

gas utility's rates, the regulatory authority shall establish the

utility's overall revenues at an amount that will permit the

utility a reasonable opportunity to earn a reasonable return on

the utility's invested capital used and useful in providing

service to the public in excess of its reasonable and necessary

operating expenses.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.052. ESTABLISHING FAIR RATE OF RETURN. The regulatory

authority may not establish a rate that yields more than a fair

return on the adjusted value of the invested capital used and

useful in providing service to the public.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.053. COMPONENTS OF ADJUSTED VALUE OF INVESTED CAPITAL.

(a) Gas utility rates shall be based on the adjusted value of

invested capital used and useful to the utility in providing

service and that adjusted value shall be computed on the basis of

a reasonable balance between:

(1) original cost, less depreciation; and

(2) current cost, less an adjustment for present age and

condition.

(b) The regulatory authority may determine a reasonable balance

that reflects:

(1) not less than 60 percent nor more than 75 percent of the

original cost of the property at the time the property was

dedicated to public use, whether by the gas utility that is the

present owner or by a predecessor, less depreciation; and

(2) not less than 25 percent nor more than 40 percent of the

current cost less an adjustment for present age and condition.

(c) In determining a reasonable balance, the regulatory

authority may consider inflation, deflation, quality of service

being provided, growth rate of the service area, and need for the

gas utility to attract new capital.

(d) Construction work in progress, at cost as recorded on the

gas utility's books, may be included as part of the adjusted

value of invested capital used by and useful to the utility in

providing service, as necessary to the financial integrity of the

utility.

(e) Costs of facilities, revenues, expenses, taxes, and reserves

shall be separated or allocated as prescribed by the regulatory

authority.

(f) In this section, "original cost" means the actual money cost

or the actual money value of consideration paid other than money.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.054. DEPRECIATION, AMORTIZATION, AND DEPLETION. (a)

The railroad commission shall establish proper and adequate rates

and methods of depreciation, amortization, or depletion for each

class of property of a gas utility or municipally owned utility.

(b) The rates and methods established under this section and the

depreciation account required under Section 102.152 shall be used

uniformly and consistently throughout rate-setting and appeal

proceedings.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.055. NET INCOME; ALLOWABLE EXPENSES. (a) Net income

shall be used to establish just and reasonable rates. For that

purpose, "net income" means the total revenues of the gas utility

from gas utility service less all reasonable and necessary

expenses related to that gas utility service. The regulatory

authority shall determine those revenues and expenses in a manner

consistent with this subchapter.

(b) In establishing a gas utility's rates, the regulatory

authority may not allow a gas utility's payment to an affiliate

for the cost of a service, property, right, or other item or for

an interest expense to be included as capital cost or as expense

related to gas utility service except to the extent that the

regulatory authority finds the payment is reasonable and

necessary for each item or class of items as determined by the

regulatory authority. That finding must include:

(1) a specific finding of the reasonableness and necessity of

each item or class of items allowed; and

(2) a finding that the price to the gas utility is not higher

than the prices charged by the supplying affiliate to its other

affiliates or divisions or to a nonaffiliated person for the same

item or class of items.

(c) If an expense is allowed to be included in utility rates, or

an investment is included in the utility rate base, the related

income tax deduction or benefit shall be included in the

computation of income tax expense to reduce the rates. If an

expense is disallowed or not included in utility rates, or an

investment is not included in the utility rate base, the related

income tax deduction or benefit may not be included in the

computation of income tax expense to reduce the rates. The income

tax expense shall be computed using the statutory income tax

rates.

(d) The regulatory authority may adopt reasonable rules

complying with this section with respect to including and

excluding certain expenses in computing the rates to be

established.

(e) This section is not intended to increase gas utility rates

to the customer not caused by utility service. Utility rates may

include only expenses caused by utility service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.056. TREATMENT OF CERTAIN TAX BENEFITS. (a) In

determining the allocation of tax savings derived from

liberalized depreciation and amortization, the investment tax

credit, and the application of similar methods, the regulatory

authority shall:

(1) balance equitably the interests of present and future

customers; and

(2) apportion accordingly the benefits between consumers and the

gas utility or municipally owned utility.

(b) If a gas utility or municipally owned utility retains a

portion of the investment tax credit, that portion shall be

deducted from the original cost of the facilities or other

addition to the rate base to which the credit applied to the

extent allowed by the Internal Revenue Code.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.057. CONSIDERATION OF CERTAIN EXPENSES. (a) In

establishing a gas utility's rates, the regulatory authority may

not allow as a cost or expense an expenditure:

(1) described by Section 102.154 that the regulatory authority

determines to be not in the public interest; or

(2) for legislative advocacy.

(b) The regulatory authority may allow as a cost or expense

reasonable charitable or civic contributions not to exceed the

amount approved by the regulatory authority.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.058. CONSIDERATION OF PROFIT OR LOSS FROM SALE OR LEASE

OF MERCHANDISE. In establishing a gas utility's or municipally

owned utility's rates, the regulatory authority may not consider

a profit or loss that results from the sale or lease of

merchandise, including appliances, fixtures, or equipment, to the

extent that merchandise is not integral to providing utility

service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. RATE CHANGES PROPOSED BY UTILITY

Sec. 104.101. DEFINITION. In this subchapter, "major change"

means an increase in rates that would increase the aggregate

revenues of the applicant more than the greater of $100,000 or

2-1/2 percent. The term does not include an increase in rates

that the regulatory authority allows to go into effect or the gas

utility makes under an order of the regulatory authority after

hearings held with public notice.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.102. STATEMENT OF INTENT TO INCREASE RATES. (a) A gas

utility may not increase its rates unless the utility files a

statement of its intent with the regulatory authority that has

original jurisdiction over those rates at least 35 days before

the effective date of the proposed increase.

(b) The gas utility shall also mail or deliver a copy of the

statement of intent to the appropriate officer of each affected

municipality.

(c) The statement of intent must include:

(1) proposed revisions of tariffs and schedules; and

(2) a detailed statement of:

(A) each proposed increase;

(B) the effect the proposed increase is expected to have on the

revenues of the utility;

(C) each class and number of utility consumers affected; and

(D) any other information required by the regulatory authority's

rules and regulations.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.103. NOTICE OF INTENT TO INCREASE RATES. (a) The gas

utility shall:

(1) publish, in conspicuous form, notice to the public of the

proposed increase once each week for four successive weeks in a

newspaper having general circulation in each county containing

territory affected by the proposed increase; and

(2) provide notice of the proposed increase to any other

affected person as required by the regulatory authority's rules.

(b) Instead of publishing newspaper notice, a gas utility may

provide notice to the public in an area outside the affected

municipality or in a municipality with a population of less than

2,500 by:

(1) mailing the notice by United States mail, postage prepaid,

to the billing address of each directly affected customer; or

(2) including the notice, in conspicuous form, in the bill of

each directly affected customer.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.104. EARLY EFFECTIVE DATE OF RATE INCREASE. (a) For

good cause shown, the regulatory authority may allow a rate

increase, other than a major change, to take effect:

(1) before the end of the 35-day period prescribed by Section

104.102; and

(2) under conditions the regulatory authority prescribes,

subject to suspension as provided by this subchapter.

(b) The gas utility shall immediately revise its schedules to

include the increase.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.105. DETERMINATION OF PROPRIETY OF RATE CHANGE;

HEARING. (a) If a schedule modifying or increasing rates is

filed with a regulatory authority, the regulatory authority

shall, on complaint by an affected person, or may, on its own

motion, not later than the 30th day after the effective date of

the increase, enter on a hearing to determine the propriety of

the increase.

(b) The regulatory authority shall hold a hearing in every case

in which the increase constitutes a major change. The regulatory

authority may, however, use an informal proceeding if the

regulatory authority does not receive a complaint before the

expiration of 45 days after the date notice of the increase is

filed.

(c) The regulatory authority shall give reasonable notice of the

hearing, including notice to the governing body of each affected

municipality and county. The gas utility is not required to

provide a formal answer or file any other formal pleading in

response to the notice, and the absence of an answer does not

affect an order for a hearing.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.106. PREFERENCE TO HEARING. The regulatory authority

shall:

(1) give preference to the hearing under this subchapter and to

deciding questions arising under this subchapter over any other

question pending before it; and

(2) decide the questions as quickly as possible.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.107. RATE SUSPENSION; DEADLINE. (a) Pending the

hearing and a decision:

(1) the local regulatory authority, after delivering to the gas

utility a written statement of the regulatory authority's

reasons, may suspend the operation of the schedule for not longer

than 90 days after the date the schedule would otherwise be

effective; and

(2) the railroad commission may suspend the operation of the

schedule for not longer than 150 days after the date the schedule

would otherwise be effective.

(b) The 150-day period prescribed by Subsection (a)(2) shall be

extended for two days for each day the actual hearing on the

merits of the case exceeds 15 days.

(c) If the regulatory authority does not make a final

determination concerning a schedule of rates before expiration of

the applicable suspension period, the regulatory authority is

considered to have approved the schedule. This approval is

subject to the authority of the regulatory authority thereafter

to continue a hearing in progress.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1233, Sec. 67, eff. Sept. 1,

2001.

Sec. 104.108. TEMPORARY RATES. (a) The regulatory authority

may establish temporary rates to be in effect during the

applicable suspension period under Section 104.107.

(b) If the regulatory authority does not establish temporary

rates, the rates in effect when the suspended schedule was filed

continue in effect during the suspension period.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.109. BONDED RATES. (a) A gas utility may put a

changed rate into effect by filing a bond with the regulatory

authority if the regulatory authority fails to make a final

determination within 90 days from the date the proposed increase

would otherwise be effective.

(b) The bonded rate may not exceed the proposed rate.

(c) The bond must be:

(1) payable to the regulatory authority in an amount, in a form,

and with a surety approved by the regulatory authority; and

(2) conditioned on refund.

(d) The gas utility shall refund or credit against future bills:

(1) money collected under the bonded rates in excess of the rate

finally ordered; and

(2) interest on that money, at the current interest rate as

determined by the regulatory authority.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.110. ESTABLISHMENT OF FINAL RATES. (a) If, after

hearing, the regulatory authority finds the rates are

unreasonable or in violation of law, the regulatory authority

shall:

(1) enter an order establishing the rates the gas utility shall

charge or apply for the service in question; and

(2) serve a copy of the order on the gas utility.

(b) The rates established in the order shall be observed

thereafter until changed as provided by this subtitle.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.111. APPROVAL OF DECREASE IN RATES. Notwithstanding

any other provision in this subtitle, the regulatory authority

may, without reference to the cost of service standard prescribed

by Section 104.051, administratively approve a decrease in rates

proposed by the applicant and agreed on by each party directly

affected unless the regulatory authority determines that the

proposed decrease is not in the public interest.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.112. SURCHARGE TO RECOVER RELOCATION COSTS. (a) This

section applies to a gas utility's costs of relocating a facility

to accommodate construction or improvement of a highway, road,

street, public way, or other public work by or on behalf of the

United States, this state, a political subdivision of this state,

or another entity having the power of eminent domain that are not

reimbursed by a source other than as provided by this section.

(b) A gas utility may recover its relocation costs to which this

section applies through a surcharge on gas volumes sold and

transported to customers in the service area where the relocation

occurred by applying to each appropriate regulatory authority for

a new rate schedule or tariff. The gas utility is not required to

file a statement of intent to increase rates to institute the

surcharge, and the other provisions of this subchapter, other

than appeal rights, do not apply to institution of the surcharge.

(c) An application under Subsection (b) must include sufficient

documentation to demonstrate:

(1) the requirement for each relocation;

(2) the entity requiring the relocation;

(3) costs incurred for relocation of comparable facilities;

(4) surcharge computations; and

(5) that reasonable efforts have been made to receive

reimbursement from the entity requiring the relocation, if

applicable.

(d) Not later than the 35th day after the date an application

under Subsection (b) is received, the regulatory authority shall

administratively grant or deny the application. Denial of the

application must be based on a finding that:

(1) the relocation was not necessary or required;

(2) the costs of the relocation were excessive or not supported;

(3) the utility did not pursue reimbursement from the entity

requiring the relocation, if applicable;

(4) the surcharge is unduly discriminatory among customers or

classes of customers located in the service area; or

(5) the period over which the relocation costs are designed to

be recovered is less than one or more than three years.

(e) If the regulating authority does not make a decision before

the deadline prescribed by Subsection (d), the application is

approved.

Added by Acts 1999, 76th Leg., ch. 219, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 662, Sec. 1, eff.

Sept. 1, 2001.

SUBCHAPTER D. RATE CHANGES PROPOSED BY COMMISSION

Sec. 104.151. UNREASONABLE OR VIOLATIVE EXISTING RATES. (a) If

the regulatory authority, on its own motion or on complaint by an

affected person, after reasonable notice and hearing, finds that

the existing rates of a gas utility for a service are

unreasonable or in violation of law, the regulatory authority

shall:

(1) enter an order establishing the just and reasonable rates to

be observed thereafter, including maximum or minimum rates; and

(2) serve a copy of the order on the gas utility.

(b) The rates set under Subsection (a) constitute the legal

rates of the gas utility until changed as provided by this

subtitle.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.152. INVESTIGATING COSTS OF OBTAINING SERVICE FROM

ANOTHER SOURCE. If a gas utility does not produce the service

that it distributes, transmits, or furnishes to the public for

compensation but obtains the service from another source, the

regulatory authority may investigate the cost of that production

in an investigation of the reasonableness of the gas utility's

rates.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. RATES FOR GOVERNMENTAL ENTITIES

Sec. 104.201. TRANSPORTATION RATES BETWEEN GAS UTILITY OR

MUNICIPALLY OWNED UTILITY AND STATE AGENCY. (a) Notwithstanding

Section 104.003(b), absent a contract for transportation service

between a state agency and a gas utility or municipally owned

utility, the railroad commission, not later than the 210th day

after the date either party files a request to set a

transportation rate, shall establish the transportation rate for

the state agency. The commission has exclusive original

jurisdiction to establish a transportation rate for a state

agency under this section.

(b) The railroad commission shall base its determination of the

transportation rate under Subsection (a) on the cost of providing

the transportation service for both the distribution system and

the transmission system, as applicable, of the gas utility or

municipally owned utility.

(c) The railroad commission may order temporary rates under

Subsection (a) as provided for under the commission's appellate

jurisdiction.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.202. EXCLUDED EXPENSES. (a) The rates that a gas

utility or municipally owned utility charges a state agency may

not include an amount representing a gross receipts assessment,

regulatory assessment, or similar expense of the utility.

(b) An expense under Subsection (a) that is reasonable and is

not recovered from a state agency under this section may be

recovered from other customers of the gas utility or municipally

owned utility.

(c) A gross receipts assessment, regulatory assessment, or

similar expense of the utility does not include a payment to a

municipality under a contract, franchise, or other agreement.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 1326, Sec. 1, eff. June 18,

1999.

Sec. 104.203. PAYMENT IN LIEU OF TAX. (a) A payment made in

lieu of a tax by a municipally owned utility to the municipality

by which the utility is owned may not be considered an expense of

operation in establishing the utility's rate for providing

utility service to a school district or hospital district.

(b) A rate a municipally owned utility receives from a school

district or hospital district may not be used to make or to cover

the cost of making payments in lieu of taxes to the municipality

that owns the utility.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. SERVICES

Sec. 104.251. GENERAL STANDARD. A gas utility shall furnish

service, instrumentalities, and facilities that are safe,

adequate, efficient, and reasonable.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.252. AUTHORITY OF REGULATORY AUTHORITY CONCERNING

STANDARDS. A regulatory authority, on its own motion or on

complaint and after reasonable notice and hearing, may:

(1) adopt just and reasonable standards, classifications,

regulations, or practices a gas utility must follow in furnishing

a service;

(2) adopt adequate and reasonable standards for measuring a

condition, including quantity, quality, and pressure relating to

the furnishing of a service;

(3) adopt reasonable regulations for examining, testing, and

measuring a service; and

(4) adopt or approve reasonable rules, regulations,

specifications, and standards to ensure the accuracy of

equipment, including meters and instruments, used to measure a

service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.253. RULE OR STANDARD. (a) A gas utility may file

with the regulatory authority a standard, classification,

regulation, or practice the utility follows.

(b) The standard, classification, regulation, or practice

continues in force until:

(1) amended by the utility; or

(2) changed by the regulatory authority as provided by this

subtitle.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.254. SERVICE. A gas utility or municipally owned

utility may not refuse to provide service to a state agency if

pipeline capacity is available on an existing facility of the

utility.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.2545. REQUIRED SERVICE TO PUBLIC RETAIL CUSTOMER. (a)

In this section, "service site" means facilities or buildings

operated by a public retail customer or a group of adjacent

facilities or buildings operated by a public retail customer

within one contiguous geographical area.

(b) Unless the utility is prohibited by other law from providing

the service and if sufficient pipeline capacity is available on

an existing facility of the utility to provide the service, a gas

utility or municipally owned utility may not refuse to provide

service to a public retail customer at a service site, at rates

established as provided by Subsection (c), the following

services:

(1) the sale of gas;

(2) the transportation of an annual average of 25 million

British thermal units or more each day of gas that is:

(A) taken as a royalty in kind; and

(B) owned by the state or managed by a marketing program

operated by the state or by a state agency; or

(3) a combination of the services described by Subdivisions (1)

and (2).

(c) A utility shall provide a service described by Subsection

(b) at rates provided by a written contract negotiated between

the utility and the state or a state agency. If the utility and

the state or state agency are not able to agree to a contract

rate, a fair and reasonable rate may be determined for the public

retail customer, as a rate for a separate class of service, by

the railroad commission or, for municipally owned gas utilities,

by the relevant regulatory body under this chapter.

(d) In this section, "public retail customer" has the meaning

assigned by Section 35.101.

Added by Acts 1999, 76th Leg., ch. 300, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 563, Sec. 1, eff. June

20, 2003.

Sec. 104.255. BILLING. (a) A gas utility or municipally owned

utility may not bill or otherwise require the state or a state

agency or institution to pay for service before the service is

provided.

(b) The railroad commission shall adopt rules concerning payment

of bills by the state or a state agency to a gas utility or

municipally owned utility. The rules must be consistent with

Chapter 2251, Government Code.

(c) This subtitle does not prohibit a gas utility or municipally

owned utility from entering into an agreement with the state or a

state agency to establish a level or average monthly service

billing plan. An agreement under this subsection must require

reconciliation of the leveled or equalized bills quarterly.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.2551. ELECTRONIC BILLING. A gas utility or municipally

owned utility may transmit the utility's bill for services

through the Internet or by other electronic means instead of

through the United States mail on the request of a customer of

the gas utility or municipally owned utility.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 68, eff. Sept. 1,

2001.

Sec. 104.256. EXAMINATION AND TEST OF INSTRUMENT OR EQUIPMENT;

INSPECTION. (a) A regulatory authority may:

(1) examine and test equipment, including meters and

instruments, used to measure service of a gas utility; and

(2) set up and use on the premises occupied by a gas utility an

apparatus or appliance necessary for the examination or test.

(b) The gas utility is entitled to be represented at an

examination, test, or inspection made under this section.

(c) The gas utility and its officers and employees shall

facilitate the examination, test, or inspection by giving

reasonable aid to the regulatory authority and to any person

designated by the regulatory authority for the performance of

those duties.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.257. INSPECTION FOR CONSUMER. (a) A consumer may have

a meter or other measuring device tested by a gas utility:

(1) once without charge, after a reasonable period of presumed

accuracy that the regulatory authority establishes by rule; and

(2) at a shorter interval on payment of a reasonable fee

established by the regulatory authority.

(b) The regulatory authority shall establish reasonable fees to

be paid for other examining or testing of a measuring device on

the request of a consumer.

(c) If the consumer requests the test under Subsection (a)(2)

and the measuring device is found unreasonably defective or

incorrect to the substantial disadvantage of the consumer, the

fee the consumer paid at the time of the request shall be

refunded.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 104.258. DISCONNECTION OF GAS SERVICE. (a) In this

section:

(1) "Extreme weather emergency" means a period during which the

previous day's highest temperature did not exceed 32 degrees

Fahrenheit and the temperature is predicted to remain at or below

that level for the next 24 hours according to the nearest

National Weather Service reports.

(2) "Provider" means:

(A) a gas utility, as defined by Sections 101.003 and 121.001;

and

(B) an owner, operator, or manager of a mobile home park or

apartment who purchases natural gas through a master meter for

delivery to a dwelling unit in a mobile home park or apartment

house under Chapter 124.

(b) A provider may not disconnect natural gas service to a

residential customer on a weekend day unless personnel of the

provider are available on that day to take payments and reconnect

service.

(c) A provider may not disconnect natural gas service to a

residential customer during an extreme weather emergency. The

provider shall defer collection of the full payment of bills that

are due during an extreme weather emergency until after the

emergency is over and shall work with customers to establish a

pay schedule for deferred bills.

Added by Acts 2001, 77th Leg., ch. 1149, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER G. INTERIM COST RECOVERY AND RATE ADJUSTMENT

Sec. 104.301. INTERIM ADJUSTMENT FOR CHANGES IN INVESTMENT. (a)

A gas utility that has filed a rate case under Subchapter C

within the preceding two years may file with the regulatory

authority a tariff or rate schedule that provides for an interim

adjustment in the utility's monthly customer charge or initial

block rate to recover the cost of changes in the investment in

service for gas utility services. The adjustment shall be

allocated among the gas utility's classes of customers in the

same manner as the cost of service was allocated among classes of

customers in the utility's latest effective rates for the area in

which the tariff or rate schedule is implemented. The gas

utility shall file the tariff or rate schedule, or the annual

adjustment under Subsection (c), with the regulatory authority at

least 60 days before the proposed implementation date of the

tariff, rate schedule, or annual adjustment. The gas utility

shall provide notice of the tariff, rate schedule, or annual

adjustment to affected customers by bill insert or direct mail

not later than the 45th day after the date the utility files the

tariff, rate schedule, or annual adjustment with the regulatory

authority. During the 60-day period, the regulatory authority

may act to suspend the implementation of the tariff, rate

schedule, or annual adjustment for up to 45 days. After the

issuance of a final order or decision by a regulatory authority

in a rate case that is filed after the implementation of a tariff

or rate schedule under this section, any change in investment

that has been included in an interim adjustment in accordance

with the tariff or rate schedule under this section shall no

longer be subject to subsequent review for reasonableness or

prudence. Until the issuance of a final order or decision by a

regulatory authority in a rate case that is filed after the

implementation of a tariff or rate schedule under this section,

all amounts collected under the tariff or rate schedule before

the filing of the rate case are subject to refund.

(b) The amount the gas utility shall adjust the utility's rates

upward or downward under the tariff or rate schedule each

calendar year is based on the difference between the value of the

invested capital for the preceding calendar year and the value of

the invested capital for the calendar year preceding that

calendar year. The value of the invested capital is equal to the

original cost of the investment at the time the investment was

first dedicated to public use minus the accumulated depreciation

related to that investment.

(c) The interim adjustment shall be recalculated on an annual

basis in accordance with the requirements of Subsection (b). The

gas utility may file a request with the regulatory authority to

suspend the operation of the tariff or rate schedule for any

year. The request must be in writing and state the reasons why

the suspension is justified. The regulatory authority may grant

the suspension on a showing by the utility of reasonable

justification.

(d) A gas utility may only adjust the utility's rates under the

tariff or rate schedule for the return on investment,

depreciation expense, ad valorem taxes, revenue related taxes,

and incremental federal income taxes related to the difference in

the value of the invested capital as determined under Subsection

(b). The return on investment, depreciation, and incremental

federal income tax factors used in the computation must be the

same as the factors reflected in the final order issued by or

settlement agreement approved by the regulatory authority

establishing the gas utility's latest effective rates for the

area in which the tariff or rate schedule is implemented.

(e) A gas utility that implements a tariff or rate schedule

under this section shall file with the regulatory authority an

annual report describing the investment projects completed and

placed in service during the preceding calendar year and the

investments retired or abandoned during the preceding calendar

year. The annual report shall also state the cost, need, and

customers benefited by the change in investment.

(f) In addition to the report required under Subsection (e), the

gas utility shall file with the regulatory authority an annual

earnings monitoring report demonstrating the utility's earnings

during the preceding calendar year.

(g) If the gas utility is earning a return on invested capital,

as demonstrated by the report filed under Subsection (f), of more

than 75 basis points above the return established in the latest

effective rates approved by a regulatory authority for the area

in which the tariff or rate schedule is implemented under this

section, the gas utility shall file a statement with that report

stating the reasons why the rates are not unreasonable or in

violation of law.

(h) If a gas utility that implements a tariff or rate schedule

under this section does not file a rate case under Subchapter C

before the fifth anniversary of the date on which the tariff or

rate schedule takes effect, the gas utility shall file a rate

case under that subchapter not later than the 180th day after

that anniversary in relation to any rates subject to the tariff

or rate schedule.

(i) This section does not limit the power of a regulatory

authority under Section 104.151.

(j) A gas utility implementing a tariff or rate schedule under

this section shall reimburse the railroad commission the

utility's proportionate share of the railroad commission's costs

related to the administration of the interim rate adjustment

mechanism provided by this section.

Added by Acts 2003, 78th Leg., ch. 938, Sec. 1, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

948, Sec. 1, eff. September 1, 2005.



CHAPTER 105. JUDICIAL REVIEW; ENFORCEMENT AND PENALTIES

UTILITIES CODE

TITLE 3. GAS REGULATION

SUBTITLE A. GAS UTILITY REGULATORY ACT

CHAPTER 105. JUDICIAL REVIEW; ENFORCEMENT AND PENALTIES

SUBCHAPTER A. JUDICIAL REVIEW

Sec. 105.001. RIGHT TO JUDICIAL REVIEW. (a) Any party to a

proceeding before the railroad commission is entitled to judicial

review under the substantial evidence rule.

(b) The issue of confiscation is determined by a preponderance

of the evidence.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 105.002. JUDICIAL STAY OR SUSPENSION. While an appeal of

an order, ruling, or decision of a regulatory authority is

pending, the district court, court of appeals, or supreme court,

as appropriate, may stay or suspend all or part of the operation

of the order, ruling, or decision. In granting or refusing a stay

or suspension, the court shall act in accordance with the

practice of a court exercising equity jurisdiction.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. ENFORCEMENT AND PENALTIES

Sec. 105.021. ACTION TO ENJOIN OR REQUIRE COMPLIANCE. (a) The

attorney general, on the request of the railroad commission,

shall apply in the name of the commission for an order under

Subsection (b) if the commission determines that a gas utility or

other person is:

(1) engaging in or about to engage in an act that violates this

subtitle or an order or rule of the commission entered or adopted

under this subtitle; or

(2) failing to comply with the requirements of this subtitle or

a rule or order of the commission.

(b) A court, in an action under this section, may:

(1) prohibit the commencement or continuation of an act that

violates this subtitle or an order or rule of the commission

entered or adopted under this subtitle; or

(2) require compliance with a provision of this subtitle or an

order or rule of the commission.

(c) The remedy under this section is in addition to any other

remedy provided under this subtitle.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 105.022. CONTEMPT. The railroad commission may file an

action for contempt against a person who:

(1) fails to comply with a lawful order of the commission;

(2) fails to comply with a subpoena or subpoena duces tecum; or

(3) refuses to testify about a matter on which the person may be

lawfully interrogated.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 105.023. CIVIL PENALTY AGAINST GAS UTILITY OR AFFILIATE.

(a) A gas utility or affiliate is subject to a civil penalty if

the gas utility or affiliate knowingly violates this subtitle,

fails to perform a duty imposed on it, or fails, neglects, or

refuses to obey an order, rule, direction, or requirement of the

railroad commission or a decree or judgment of a court.

(b) A civil penalty under this section shall be in an amount of

not less than $1,000 and not more than $5,000 for each violation.

(c) A gas utility or affiliate commits a separate violation each

day it continues to violate Subsection (a).

(d) The attorney general shall file in the name of the railroad

commission a suit on the attorney general's own initiative or at

the request of the commission to recover the civil penalty under

this section.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 105.024. OFFENSE. (a) A person commits an offense if the

person knowingly violates this subtitle.

(b) An offense under this section is a felony of the third

degree.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 105.025. PLACE FOR SUIT. A suit for an injunction or a

penalty under this subtitle may be brought in:

(1) Travis County;

(2) a county in which the violation is alleged to have occurred;

or

(3) a county in which a defendant resides.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 105.026. PENALTIES CUMULATIVE. (a) A penalty that accrues

under this subtitle is cumulative of any other penalty.

(b) A suit for the recovery of a penalty does not bar or affect

the recovery of any other penalty or bar a criminal prosecution

against any person, including a gas utility or officer, director,

agent, or employee of a gas utility.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 105.027. DISPOSITION OF FINES AND PENALTIES. A fine or

penalty collected under this subtitle, other than a fine or

penalty collected in a criminal proceeding, shall be paid to the

railroad commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. COMPLAINTS

Sec. 105.051. COMPLAINT BY AFFECTED PERSON. An affected person

may complain to the regulatory authority in writing setting forth

an act or omission by a gas utility in violation or claimed

violation of a law that the regulatory authority has jurisdiction

to administer or of an order, ordinance, or rule of the

regulatory authority.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 121. GAS PIPELINES

UTILITIES CODE

TITLE 3. GAS REGULATION

SUBTITLE B. REGULATION OF TRANSPORTATION AND USE

CHAPTER 121. GAS PIPELINES

SUBCHAPTER A. GAS UTILITY DEFINED

Sec. 121.001. DEFINITION OF GAS UTILITY. (a) In this chapter,

"gas utility" means a person who owns, manages, operates, leases,

or controls in this state property or equipment or a pipeline,

plant, facility, franchise, license, or permit for a business

that:

(1) transports, conveys, distributes, or delivers natural gas:

(A) for public use or service for compensation;

(B) for sale to municipalities or persons engaged in

distributing or selling natural gas to the public, in a situation

described by Subdivision (3);

(C) for sale or delivery to a person operating under a franchise

or contract with a political subdivision of this state; or

(D) for sale or delivery to the public for domestic or other

use;

(2) owns, operates, or manages a pipeline:

(A) that is for transporting or carrying natural gas, whether

for public hire or not; and

(B) for which the right-of-way has been or is hereafter acquired

by exercising the right of eminent domain; or

(3) produces or purchases natural gas and transports or causes

the transportation of natural gas by a pipeline to or near the

limits of a municipality in which the gas is received and

distributed or sold to the public by another gas utility or by

the municipality in a situation in which the business is the only

or practically the only agency of supply of natural gas to the

gas utility or municipality.

(b) In this subchapter, "person" means an individual, company,

limited liability company, or private corporation and includes a

lessee, trustee, or receiver of an individual, company, limited

liability company, or private corporation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 11, Sec. 2, eff. May 3,

1999.

Sec. 121.002. AFFILIATE OF GAS UTILITY EXCLUDED. A person is

not a gas utility solely because the person is an affiliate of a

gas utility.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.003. AGRICULTURAL SERVICE EXCLUDED. (a) The act or

acts of transporting, delivering, selling, or otherwise making

available natural gas for fuel, either directly or indirectly, to

an owner of an irrigation well, or the sale, transportation, or

delivery of natural gas for any other direct use in an

agricultural activity, does not make a person a gas utility or

make the person subject to the jurisdiction, control, and

regulation of the railroad commission as a gas utility.

(b) In order for a person furnishing natural gas to qualify for

the exemption under Subsection (a), the person to whom the gas

was furnished under Subsection (a) shall use the gas exclusively

to pump water for farm and other agricultural purposes.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.004. TRANSPORTATION OF GAS SOLELY FOR INTERSTATE

COMMERCE EXCLUDED. Except as provided by Section 121.001(a)(2),

a person is not a gas utility if the person certifies to the

railroad commission that the person transports natural or

synthetic gas, for sale, for hire, or otherwise, solely in, or in

the vicinity of, the field or fields where the gas is produced,

to another person for transportation or sale in interstate

commerce.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.005. TRANSPORTATION OF GAS IN VICINITY OF PLACE OF

PRODUCTION EXCLUDED. (a) Except as provided by Section

121.001(a)(2), a person is not a gas utility if the person

certifies to the railroad commission that the person transports

natural or synthetic gas, for sale, for hire, or otherwise,

solely:

(1) in, or in the vicinity of, the field or fields where the gas

is produced to a gas processing plant or treating facility;

(2) from the outlet of a gas processing plant or treating

facility described by Subdivision (1) to a person:

(A) at, or in the vicinity of, the plant or treating facility;

or

(B) described by Subdivision (3) or Section 121.004; or

(3) to another person in, or in the vicinity of, the field or

fields where the gas is produced for transportation or sale in

intrastate commerce.

(b) A person is not a gas utility because the person delivers or

sells gas:

(1) for lease use, compressor fuel, processing plant fuel, or a

similar use;

(2) under a lease or right-of-way agreement;

(3) in, or in the vicinity of, the field where the gas is

produced; or

(4) at a processing plant outlet.

(c) Subsection (b) does not exclude as a gas utility a pipeline

that:

(1) transmits or distributes to end users of gas, other than:

(A) those described by Subsection (b); or

(B) a person who qualifies for the exemption provided by Section

121.003; or

(2) makes city-gate deliveries for local distribution.

(d) The railroad commission may review a certification made by a

person under Subsection (a). The railroad commission shall

invite a person whose certification is being reviewed to an

informal meeting to resolve the person's status under this

subsection. If the person's status remains unresolved after the

informal meeting and there is sufficient reason to move forward,

the railroad commission shall provide notice and an opportunity

for a hearing. After notice and an opportunity for a hearing, the

railroad commission may determine whether the person is eligible

for an exemption under this subsection.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

406, Sec. 1, eff. September 1, 2009.

Sec. 121.006. VEHICLE FUEL EXCLUDED. A person is not a gas

utility to the extent that the person:

(1) sells natural gas for use as vehicle fuel;

(2) sells natural gas to a person who later sells the natural

gas for use as vehicle fuel; or

(3) owns or operates equipment or facilities to sell or

transport the natural gas for ultimate use as vehicle fuel.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.007. TRANSPORTATION OF GAS TO AND FROM LIQUEFIED

NATURAL GAS MARINE TERMINAL EXCLUDED. (a) A person operating a

natural gas pipeline, a liquefied natural gas pipeline, or an

underground storage facility is not a gas utility if the person

certifies to the railroad commission that the person uses the

pipeline or underground storage facility solely to deliver

natural gas or liquefied natural gas or the constituents of

natural gas or liquefied natural gas:

(1) to a liquefied natural gas marine terminal;

(2) from a liquefied natural gas marine terminal to the owner of

the gas or another person on behalf of the owner of the gas;

(3) that is acquired, liquefied, or sold by the person as

necessary for the operation or maintenance of its facility that

is excluded as a gas utility under this section; or

(4) that has been stored for export.

(b) This section does not confer the power of eminent domain to

a pipeline or underground storage facility excluded as a gas

utility under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

709, Sec. 2, eff. June 15, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

406, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

556, Sec. 1, eff. September 1, 2009.

SUBCHAPTER B. PUBLIC POLICY

Sec. 121.051. GAS UTILITY: PUBLIC INTEREST AND JURISDICTION OF

RAILROAD COMMISSION. (a) A gas utility, including a business

described by Section 121.001(a)(3), is affected with a public

interest.

(b) A business described by Section 121.001(a)(3) is a virtual

monopoly.

(c) A business described by Section 121.001(a)(3) and the

property of the business used in this state is subject to the

jurisdiction, control, and regulation of the railroad commission

as provided by this chapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.052. PIPELINES: MONOPOLIES SUBJECT TO RAILROAD

COMMISSION. (a) The operation of a pipeline for buying,

selling, transporting, producing, or otherwise dealing in natural

gas is a business which in its nature and according to the

established method of conducting the business is a monopoly.

(b) A business described by this section may not be conducted

unless the gas pipeline used in connection with the business is

subject to the jurisdiction conferred by this chapter on the

railroad commission.

(c) The attorney general shall enforce this section by

injunction or other remedy.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. DUTIES OF GAS UTILITIES AND PIPELINES

Sec. 121.101. MAINTENANCE OF OFFICE AND RECORDS IN THIS STATE.

(a) A gas utility shall maintain an office in this state in a

county in which some part of the gas utility's property is

located. The gas utility shall keep in this office all books,

accounts, papers, records, vouchers, and receipts that the

railroad commission requires.

(b) A book, account, paper, record, receipt, voucher, or other

item of information required by the railroad commission to be

kept in this state may not be removed from this state except as

prescribed by the railroad commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.102. OPERATOR'S REPORT. The railroad commission may

require a person or corporation that owns, controls, or operates

a pipeline subject to this chapter to make to the commission a

sworn report of any matter relating to the business of the person

or corporation that the commission determines to be pertinent,

including:

(1) the total quantity of gas distributed by the pipelines;

(2) the total quantity of gas held in storage;

(3) the source of supply of gas;

(4) the number of wells from which the person or corporation

draws its supply;

(5) the amount of pipeline pressure maintained; and

(6) the amount and character and description of the equipment

used.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.103. DUTY TO SERVE CERTAIN USERS EXTINGUISHED. (a) A

gas utility that provides gas to a customer does not have an

obligation to serve the customer or to maintain the gas supply or

physical capacity to serve the customer if the customer:

(1) is a transportation, industrial, commercial, or other

similar large-volume contract customer;

(2) is an end-use customer of the gas utility;

(3) reduces or ceases the purchase of natural gas or natural gas

service from the gas utility; and

(4) purchases natural gas or natural gas service from another

supplier or purchases an alternate form of energy.

(b) Subsection (a) does not apply to the extent that:

(1) the customer continues to purchase natural gas or natural

gas service of any class from the gas utility; or

(2) the gas utility has a written contract to provide natural

gas or natural gas service of any class to the customer.

(c) This section does not prevent the railroad commission from

requiring a gas utility to comply with an order of the railroad

commission in apportioning gas under a curtailment plan and

order.

(d) Notwithstanding Subsection (a), a gas utility that has

provided gas to a commercial customer is obligated to serve that

customer if the gas utility has a sufficient gas supply and

physical capacity to do so without reducing service to its other

customers.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1233, Sec. 69, eff. Sept. 1,

2001.

Sec. 121.104. DISCRIMINATION IN SERVICE AND CHARGES PROHIBITED.

(a) A pipeline gas utility may not:

(1) discriminate in favor of or against any person or place in:

(A) apportioning the supply of natural gas; or

(B) charging for natural gas; or

(2) directly or indirectly charge, demand, collect, or receive

from anyone a greater or lesser compensation for a service

provided than the compensation charged, demanded, or received

from another for a similar and contemporaneous service.

(b) This section does not limit the right of the railroad

commission to prescribe:

(1) different rates and rules for the use of natural gas for

manufacturing and similar purposes; or

(2) rates and rules for service from or to other or different

places.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. REGULATION BY RAILROAD COMMISSION

Sec. 121.151. RAILROAD COMMISSION REGULATION OF GAS PIPELINES.

The railroad commission shall:

(1) establish and enforce the adequate and reasonable price of

gas and fair and reasonable rates of charges and rules for

transporting, producing, distributing, buying, selling, and

delivering gas by pipelines subject to this chapter in this

state;

(2) establish fair and equitable rules for the full control and

supervision of the pipelines subject to this chapter and all

their holdings pertaining to the gas business in all their

relations to the public, as the railroad commission determines to

be proper;

(3) establish a fair and equitable division of the proceeds of

the sale of gas between the companies transporting or producing

the gas and the companies distributing or selling it;

(4) prescribe and enforce rules for the government and control

of pipelines subject to this chapter in respect to their

pipelines and producing, receiving, transporting, and

distributing facilities;

(5) regulate and apportion the supply of gas between

municipalities and between municipalities and corporations; and

(6) prescribe fair and reasonable rules requiring pipelines

subject to this chapter to augment their supply of gas, when:

(A) the supply of gas controlled by any gas pipeline is

inadequate; and

(B) the railroad commission determines that augmentation is

practicable.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.152. INITIATION OF REGULATORY PROCEEDING. The railroad

commission shall exercise power under Section 121.151:

(1) on:

(A) its own motion;

(B) the petition of a person or county commissioner's precinct

showing a substantial interest in the subject;

(C) the petition of the attorney general; or

(D) the petition of a district or county attorney of a county in

which any portion of a business subject to this chapter is

conducted; and

(2) after notice has been given.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.153. RAILROAD COMMISSION REVIEW OF GAS PIPELINE ORDERS

AND AGREEMENTS. The railroad commission, after notice to a

person or corporation owning, controlling, or operating a

pipeline subject to this chapter and after a hearing, may review,

revise, and regulate an order or agreement that is made by the

person or corporation and establishes a price, rate, rule,

regulation, or condition of service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.154. REFUND OF EXCESS CHARGES. (a) On a complaint

against a person or corporation owning or operating a pipeline

business subject to this chapter filed by any person authorized

by Section 121.152 to file a petition and complaint and sustained

in whole or in part by the railroad commission, each customer of

the pipeline is entitled to reparation for or reimbursement of a

rate or charge made or adopted by the pipeline for a purpose

relating to the operation of that business, including a rate or

charge for gas, service, or meter rental, or in the event of an

inadequate supply of gas or inadequate service in any respect.

(b) The amount recoverable under Subsection (a) is the amount

paid after the filing of the complaint in excess of the proper

rate or charge of the pipeline as finally determined by the

railroad commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.155. RATE REDUCTION OR DETERMINATION BY MUNICIPALITY

AND APPEAL. A gas utility the rates of which have been reduced

by a municipality may appeal the municipal order, decision,

regulation, or ordinance to the railroad commission. The appeal

is initiated by filing with the railroad commission in the manner

and on the conditions that the railroad commission may direct a

petition for review and a bond. The appeal is de novo. The

railroad commission shall set a hearing and may make any order or

decision in relation to the matter appealed that the commission

considers just and reasonable. To change a rate, rental, or

charge, a gas utility that is a local distributing company or

concern and the rates of which have been established by a

municipality must submit an application to the municipality in

which the utility is located. The municipality shall make a

determination on an application not later than the 60th day after

the date the application is filed. If the municipality rejects

the application or fails or refuses to act on the application on

or before the deadline prescribed by this section, the gas

utility may appeal to the railroad commission as provided by this

section. The railroad commission shall make a determination on

the appeal not later than the 60th day after the date the appeal

is filed unless the gas utility agrees in writing to a longer

period. The rates established by the municipality remain in

effect until changed by the railroad commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.157. RAILROAD COMMISSION EMPLOYEES. (a) The railroad

commission may employ or appoint persons as necessary to:

(1) inspect and audit records or receipts, disbursements,

vouchers, prices, payrolls, time cards, and books;

(2) inspect the property and records of a gas utility subject to

this chapter; and

(3) perform other services as directed by, or under the

authority of, the railroad commission.

(b) The railroad commission shall set the amount of compensation

for persons employed by the railroad commission.

(c) The chief supervisor of the oil and gas division of the

railroad commission shall assist the railroad commission in the

performance of the railroad commission's duties under this

chapter, as directed by, and under the rules of, the railroad

commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.158. PAYMENT FROM THE GENERAL REVENUE FUND. All

expenses, including witness fees and mileage, employee wages and

fees, and the salary and expenses of the chief supervisor of the

oil and gas division of the railroad commission incurred by or

under authority of the railroad commission or a railroad

commissioner in administering and enforcing, or exercising a

power under, this chapter shall be paid from the general revenue

fund.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. PIPELINE SAFETY

Sec. 121.201. SAFETY RULES: RAILROAD COMMISSION POWER. (a) The

railroad commission may:

(1) by rule prescribe or adopt safety standards for the

transportation of gas and for gas pipeline facilities, including

safety standards related to the prevention of damage to such a

facility resulting from the movement of earth by a person in the

vicinity of the facility, other than movement by tillage that

does not exceed a depth of 16 inches;

(2) by rule require an operator that does not file operator

organization information under Section 91.142, Natural Resources

Code, to provide the information to the commission in the form of

an application;

(3) by rule require record maintenance and reports;

(4) inspect records and facilities to determine compliance with

safety standards prescribed or adopted under Subdivision (1);

(5) make certifications and reports from time to time;

(6) seek designation by the United States secretary of

transportation as an agent to conduct safety inspections of

interstate gas pipeline facilities located in this state; and

(7) by rule take any other requisite action in accordance with

49 U.S.C. Section 60101 et seq., or a succeeding law.

(b) The power granted by Subsection (a):

(1) does not apply to the transportation of gas or to gas

facilities subject to the exclusive control of the United States

but applies to the transportation of gas and gas pipeline

facilities in this state to the maximum degree permissible under

49 U.S.C. Section 60101 et seq., or a succeeding law; and

(2) is granted to provide exclusive state control over safety

standards and practices applicable to the transportation of gas

and gas pipeline facilities within the borders of this state to

the maximum degree permissible under that law.

(c) A term that is used in this section and defined by Chapter

601, Title 49, United States Code (49 U.S.C. Section 60101 et

seq.), or a succeeding law has the meaning assigned by that

chapter or the succeeding law.

(d) In this subsection, "telecommunications service" and

"information service" have the meanings assigned by 47 U.S.C.

Section 153. Notwithstanding Subsection (a), this title does not

grant the railroad commission jurisdiction or right-of-way

management authority over a provider of telecommunications

service or information service. A provider of telecommunications

service or information service shall comply with all applicable

safety standards, including those provided by Subchapter G,

Chapter 756, Health and Safety Code.

(e) The power granted by Subsection (a) does not apply to:

(1) surface mining operations; or

(2) other entities or occupations if the railroad commission

determines in its rulemaking process that exempting those

entities or occupations from rules adopted under that subsection:

(A) is in the public interest; or

(B) is not likely to cause harm to the safety and welfare of the

public.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.12(a), eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1272, Sec. 1, eff. June

18, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

267, Sec. 13, eff. September 1, 2005.

Sec. 121.2015. REQUIRED SAFETY RULES. (a) The railroad

commission shall adopt rules regarding:

(1) public education and awareness relating to gas pipeline

facilities; and

(2) community liaison for responding to an emergency relating to

a gas pipeline facility.

(b) The railroad commission shall require operators or their

designated representatives to communicate and conduct liaison

activities with fire, police, and other appropriate public

emergency response officials. The liaison activities must be

conducted by meetings in person except as provided by this

section. An operator or the operator's representative may conduct

required community liaison activities as provided by Subsection

(c) only if the operator or the operator's representative has

made an effort to conduct a community liaison meeting in person

with the officials by one of the following methods:

(1) mailing a written request for a meeting in person to the

appropriate officials by certified mail, return receipt

requested;

(2) sending a request for a meeting in person to the appropriate

officials by facsimile transmission; or

(3) making one or more telephone calls or e-mail message

transmissions to the appropriate officials to request a meeting

in person.

(c) If the operator or operator's representative cannot arrange

a meeting in person after complying with Subsection (b), the

operator or the operator's representative shall conduct community

liaison activities by one of the following methods:

(1) holding a telephone conference with the appropriate

officials; or

(2) delivering the community liaison information required to be

conveyed by certified mail, return receipt requested.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.12(b), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1233, Sec. 70, eff.

Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1197, Sec. 1, eff. September 1, 2009.

Sec. 121.202. MUNICIPAL AND COUNTY AUTHORITY. (a) A

municipality or a county may not adopt or enforce an ordinance

that establishes a safety standard or practice applicable to a

facility that is regulated under this subchapter, another state

law, or a federal law.

(b) Except as provided by Subsection (a) and by Section

121.2025, this subchapter does not reduce, limit, or impair:

(1) a power vested by law in:

(A) a county in relation to a county road; or

(B) a municipality; or

(2) the ability of a municipality to:

(A) adopt an ordinance that establishes conditions for mapping,

inventorying, locating, or relocating pipelines over, under,

along, or across a public street or alley or private residential

area in the boundaries of the municipality; or

(B) establish conditions for mapping or taking an inventory in

an area in a municipality's extraterritorial jurisdiction.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

530, Sec. 5, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

720, Sec. 3, eff. September 1, 2005.

Sec. 121.2025. AUTHORITY OF MUNICIPALITY TO ASSESS CHARGES. (a)

Except as otherwise provided by this section or Section 182.025,

Tax Code, a municipality may not assess a charge for the

placement, construction, maintenance, repair, replacement,

operation, use, relocation, or removal of a gas pipeline facility

on, along, under, or across a public road, highway, street,

alley, stream, canal, or other public way.

(b) A municipality may:

(1) assess a reasonable annual charge for the placement,

construction, maintenance, repair, replacement, operation, use,

relocation, or removal by an owner or operator of a gas pipeline

facility on, along, or across the public roads, highways,

streets, alleys, streams, canals, or other public ways located

within the municipality and maintained by the municipality; and

(2) recover the reasonable cost of repairing damage to a public

road, highway, street, alley, stream, canal, or other public way

located within the municipality and maintained by the

municipality that is caused by the placement, construction,

maintenance, repair, replacement, operation, use, relocation, or

removal of a gas pipeline facility if the owner or operator of

the facility does not repair the damage in accordance with

generally applicable paving standards or other applicable

standards in the municipality.

(c) A charge authorized by Subsection (b)(1) may not exceed the

cost to the municipality of administering, supervising,

inspecting, and otherwise regulating the location of the gas

pipeline facility, including maintaining records and maps of the

location of the pipeline facility.

(d) The owner or operator of a gas pipeline facility may appeal

the assessment of a charge under Subsection (b)(1) to the

railroad commission. The railroad commission shall hear the

appeal de novo. Unless the municipality that assessed the charge

establishes that the charge is authorized by this section, the

railroad commission shall declare the charge invalid or reduce

the charge to an amount authorized by this section. The railroad

commission has exclusive jurisdiction to determine whether a

charge under Subsection (b)(1) is authorized by this section.

The owner or operator of the gas pipeline facility and the

municipality shall share equally the costs incurred by the

railroad commission in connection with the appeal.

(e) A municipality must file suit to collect a charge authorized

by Subsection (b)(1) not later than the fourth anniversary of the

date the charge becomes due. The running of the limitations

period under this subsection is tolled on the filing of an appeal

of the charge under Subsection (d) and begins running again on

the date the appeal is determined.

(f) This section may not be construed to prevent a municipality

from:

(1) recovering the reasonable cost of repairing damage to a

municipal facility, other than a public way, caused by acts of

the owner or operator of a gas pipeline facility; or

(2) requiring the owner or operator of a gas pipeline facility

to relocate the pipeline facility, at the owner's or operator's

expense, to permit the construction, maintenance, modification,

or alteration of a municipal facility.

(g) Notwithstanding Subsection (f)(2), the municipality shall

pay the cost of relocating a gas pipeline facility if the

pipeline facility is authorized by a property right that has

priority over the municipality's right to use the public way for

the municipal facility.

Added by Acts 2005, 79th Leg., Ch.

530, Sec. 6, eff. June 17, 2005.

Added by Acts 2005, 79th Leg., Ch.

720, Sec. 4, eff. September 1, 2005.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1311, Sec. 1, eff. June 19, 2009.

Sec. 121.203. ENFORCEMENT: INJUNCTION. The attorney general, on

behalf of the railroad commission, is entitled to injunctive

relief to restrain a violation of a safety standard adopted under

this subchapter, including an injunction that restrains the

transportation of gas or the operation of a pipeline facility.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.204. CIVIL PENALTY. Each day of each violation of a

safety standard adopted under this subchapter is subject to a

civil penalty of not more than $25,000, except that the maximum

penalty that may be assessed for any related series of violations

may not exceed $500,000. The penalty is payable to the state.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.205. SETTLEMENT BY ATTORNEY GENERAL. A civil penalty

under Section 121.204 may be compromised by the attorney general

who in determining a compromise shall consider:

(1) the appropriateness of the penalty in relation to the size

of the business of the person charged;

(2) the gravity of the violation; and

(3) the good faith of the person charged in attempting to

achieve compliance after notification of the violation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.206. ADMINISTRATIVE PENALTY FOR VIOLATION OF PIPELINE

SAFETY STANDARD OR RULE. (a) The railroad commission may assess

an administrative penalty against a person who violates Section

121.201 or a safety standard or other rule prescribed or adopted

under that section.

(b) The penalty for each violation may not exceed $10,000. Each

day a violation continues may be considered a separate violation

for the purpose of penalty assessment.

(c) In determining the amount of the penalty, the railroad

commission shall consider the guidelines adopted under Subsection

(d).

(d) The railroad commission by rule shall adopt guidelines to be

used in determining the amount of a penalty under this

subchapter. The guidelines shall include a penalty calculation

worksheet that specifies the typical penalty for certain

violations, circumstances justifying enhancement of a penalty and

the amount of the enhancement, and circumstances justifying a

reduction in a penalty and the amount of the reduction. The

guidelines shall take into account:

(1) the person's history of previous violations of Section

121.201 or a safety standard or other rule prescribed or adopted

under that section, including the number of previous violations;

(2) the seriousness of the violation and of any pollution

resulting from the violation;

(3) any hazard to the health or safety of the public;

(4) the degree of culpability;

(5) the demonstrated good faith of the person charged; and

(6) any other factor the commission considers relevant.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.13(b), eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1233, Sec. 71, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

267, Sec. 14, eff. September 1, 2005.

Sec. 121.207. PIPELINE SAFETY ADMINISTRATIVE PENALTY: ASSESSMENT

PROCEDURE. (a) An administrative penalty may be assessed only

after a person charged under Section 121.206 has been given an

opportunity for a public hearing.

(b) If a public hearing is held, the railroad commission shall

make findings of fact and shall issue a written decision as to

the occurrence of the violation and the penalty amount warranted

by the violation, incorporating, if appropriate, an order

requiring that the penalty be paid.

(c) If appropriate, the railroad commission shall consolidate

the hearings with other proceedings under Section 121.206.

(d) If a person charged under Section 121.206 fails to take

advantage of the opportunity for a public hearing, an

administrative penalty may be assessed by the railroad commission

after it has determined:

(1) that a violation occurred; and

(2) the penalty amount warranted by the violation.

(e) After assessing an administrative penalty, the railroad

commission shall issue an order requiring the penalty to be paid.

(f) Not later than the 30th day after the date an order is

issued finding that a violation described under Section 121.206

occurred, the railroad commission shall inform the person found

in violation of the amount of the penalty.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.208. PIPELINE SAFETY ADMINISTRATIVE PENALTY: PAYMENT OF

PENALTY. Not later than the 30th day after the date the railroad

commission's decision or order imposing an administrative penalty

becomes final as provided by Section 2001.144, Government Code,

the person charged with the violation shall:

(1) pay the penalty in full; or

(2) if the person seeks judicial review of either the amount of

the penalty or the fact of the violation, or both:

(A) pay the penalty to the railroad commission for placement in

an escrow account; or

(B) give to the railroad commission a supersedeas bond in a form

approved by the railroad commission for the amount of the penalty

that is effective until all judicial review of the order or

decision is final.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.209. PIPELINE SAFETY ADMINISTRATIVE PENALTY: REFUND OF

PAYMENT OR RELEASE OF BOND. If through judicial review of a

decision or order regarding an administrative penalty it is

determined that a violation did not occur or that the amount of

the penalty should be reduced or not assessed, the railroad

commission shall, not later than the 30th day after the date of

that determination:

(1) remit the appropriate amount to the person, with accrued

interest if the utility paid the penalty to the railroad

commission; or

(2) execute a release of the bond if the utility posted a

supersedeas bond.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.210. RECOVERY BY ATTORNEY GENERAL. An administrative

penalty owed under Sections 121.206-121.208 may be recovered in a

civil action brought by the attorney general at the request of

the railroad commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.211. PIPELINE SAFETY FEES. (a) The railroad

commission by rule may adopt an inspection fee to be assessed

annually against operators of natural gas distribution pipelines

and their pipeline facilities and natural gas master metered

pipelines and their pipeline facilities subject to this chapter.

(b) The railroad commission by rule shall establish the method

by which the fee will be calculated and assessed. In adopting a

fee structure, the railroad commission may consider any factors

necessary to provide for the equitable allocation among operators

of the costs of administering the railroad commission's pipeline

safety program under this chapter.

(c) The total amount of fees estimated to be collected under

rules adopted by the railroad commission under this section may

not exceed the amount estimated by the railroad commission to be

necessary to recover the costs of administering the railroad

commission's pipeline safety program under this chapter,

excluding costs that are fully funded by federal sources.

(d) The commission may assess each operator of a natural gas

distribution system subject to this chapter an annual inspection

fee not to exceed one dollar for each service line reported by

the system on the Distribution Annual Report, Form RSPA

F7100.1-1, due on March 15 of each year. The fee is due March 15

of each year.

(e) The railroad commission may assess each operator of a

natural gas master metered system subject to this chapter an

annual inspection fee not to exceed $100 for each master metered

system. The fee is due June 30 of each year.

(f) The railroad commission may assess a late payment penalty of

10 percent of the total assessment due under Subsection (d) or

(e) that is not paid within 30 days after the annual due date

established by the applicable subsection.

(g) Each operator of a natural gas distribution system and each

natural gas master meter operator shall recover as a surcharge to

its existing rates the amounts paid to the commission under this

section. Amounts collected under this subsection by an

investor-owned natural gas distribution system or a cooperatively

owned natural gas distribution system shall not be included in

the revenue or gross receipts of the company for the purpose of

calculating municipal franchise fees or any tax imposed under

Subchapter B, Chapter 182, Tax Code, or under Chapter 122. Those

amounts are not subject to a sales and use tax imposed by Chapter

151, Tax Code, or Subtitle C, Title 3, Tax Code.

(h) A fee collected under this section shall be deposited to the

credit of the general revenue fund to be used for the pipeline

safety program.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 12(a), eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 520, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 21.003, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

948, Sec. 2, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

62, Sec. 1, eff. September 1, 2009.

SUBCHAPTER F. GAS SAFETY

Sec. 121.251. RAILROAD COMMISSION TO INVESTIGATE USE OF GAS

MALODORANTS. The railroad commission shall investigate the use

of malodorants by a person, firm, or corporation in the business

of:

(1) handling, storing, selling, or distributing natural or

liquefied petroleum gases, including butane and other odorless

gases, for private or commercial uses; or

(2) supplying these products to a public building or the general

public.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.252. REGULATION OF USE OF MALODORANTS. (a) The

railroad commission, by rule as necessary to carry out the

purposes of this section, may:

(1) require a person, firm, or corporation subject to Section

121.251 to odorize the gas by using a malodorant agent that

indicates the presence of gas by a distinctive odor;

(2) regulate the method of the use of malodorants; and

(3) direct and approve the use of containers and other equipment

used in connection with malodorants.

(b) A required malodorant agent must be:

(1) nontoxic and noncorrosive; and

(2) not harmful to leather diaphragms in gas equipment.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.253. INTERSTATE TRANSPORTATION OF GAS EXCLUDED. This

subchapter does not apply to gas transported out of this state.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER G. ENFORCEMENT REMEDIES

Sec. 121.301. RECEIVERSHIP. (a) On application of the railroad

commission, a court having jurisdiction to appoint a receiver may

appoint a receiver to control and manage, under the direction of

the court, the property of a pipeline subject to this chapter if

the person or corporation owning, operating, or controlling the

pipeline violates this chapter or a rule of the railroad

commission.

(b) The railroad commission may apply for a receivership only if

the railroad commission determines that the public interest

requires a receivership.

(c) The grounds for the appointment of a receiver under this

section are in addition to any other ground provided by law.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.302. CIVIL PENALTY. (a) A gas utility is subject to a

civil penalty if the gas utility:

(1) violates this chapter;

(2) fails to perform a duty imposed by this chapter; or

(3) fails to comply with an order of the railroad commission if

the order is not stayed or suspended by a court order. A penalty

under this section is payable to the state and shall be not less

than $100 and not more than $1,000 for each violation or failure.

(b) Each violation and each day that the failure continues is

subject to a separate penalty.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.303. PENALTY RECOVERABLE BY VICTIM OF DISCRIMINATION.

(a) A penalty of not less than $100 and not more than $1,000 for

each violation is recoverable by any person against whom

discrimination prohibited by Section 121.104 is committed.

(b) A suit to collect a penalty under this section must be

brought in the name of and for the benefit of the person

aggrieved.

(c) A person who recovers a penalty under this section is also

entitled to reasonable attorney's fees.

(d) The penalty under this section is in addition to a penalty

under Section 121.302.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.304. POLLUTION OR PUBLIC SAFETY ADMINISTRATIVE PENALTY.

(a) The railroad commission may assess an administrative

penalty against a gas utility that violates this chapter, fails

to perform a duty imposed by this chapter, or fails to comply

with an order of the railroad commission issued under this

chapter and applicable to the gas utility if the violation:

(1) results in pollution of the air or water of this state; or

(2) poses a threat to the public safety.

(b) The penalty for each violation or failure may not exceed

$10,000 a day. Each day a violation continues may be considered a

separate violation for purposes of penalty assessment.

(c) In determining the amount of the penalty, the railroad

commission shall consider:

(1) the gas utility's history of previous violations of this

chapter;

(2) the seriousness of the violation; and

(3) any hazard to the health or safety of the public.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.305. POLLUTION OR PUBLIC SAFETY ADMINISTRATIVE PENALTY:

ASSESSMENT PROCEDURE. (a) An administrative penalty may be

assessed under Section 121.304 only after a gas utility charged

under Section 121.304 has been given an opportunity for a public

hearing.

(b) If a public hearing is held, the railroad commission shall

make findings of fact and shall issue a written decision as to

the occurrence of the violation and the penalty amount warranted

by the violation, incorporating, if appropriate, an order

requiring that the penalty be paid.

(c) If appropriate, the railroad commission shall consolidate

the hearings with other proceedings under Section 121.304.

(d) If a gas utility charged under Section 121.304 fails to take

advantage of the opportunity for a public hearing, an

administrative penalty may be assessed by the railroad commission

after it has determined:

(1) that a violation occurred; and

(2) the penalty amount warranted by the violation.

(e) After assessing an administrative penalty, the railroad

commission shall issue an order requiring the penalty to be paid.

(f) Not later than the 30th day after the date an order is

issued finding that a violation described under Section 121.304

occurred, the railroad commission shall inform the gas utility

found in violation of the amount of the penalty.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.306. POLLUTION OR PUBLIC SAFETY ADMINISTRATIVE PENALTY:

PAYMENT OF PENALTY. (a) Not later than the 30th day after the

date the railroad commission's decision or order imposing an

administrative penalty becomes final as provided by Section

2001.144, Government Code, the gas utility charged with the

violation shall:

(1) pay the penalty in full; or

(2) if the gas utility seeks judicial review of either the

amount of the penalty or the fact of the violation, or both:

(A) pay the penalty to the railroad commission for placement in

an escrow account; or

(B) except as provided by Subsection (b), give to the railroad

commission a supersedeas bond, in the amount of the penalty and

in the form approved by the railroad commission, to stay the

collection of the penalty until all judicial review of the order

or decision is final.

(b) If the gas utility is appealing a second or subsequent

decision or order assessing an administrative penalty against the

gas utility, regardless of the finality of judicial review of any

previous decision or order, the railroad commission may, but is

not required to, accept a supersedeas bond.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.307. POLLUTION OR PUBLIC SAFETY ADMINISTRATIVE PENALTY:

APPEALS. (a) The district courts of Travis County have

exclusive jurisdiction of the appeal of an order or decision of

the railroad commission assessing an administrative penalty under

Section 121.304.

(b) Subchapter G, Chapter 2001, Government Code, and the

substantial evidence rule apply to an appeal under this section.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.308. POLLUTION OR PUBLIC SAFETY ADMINISTRATIVE PENALTY:

REFUND OF PAYMENT OR RELEASE OF BOND. If through judicial review

of a decision or order regarding an administrative penalty it is

determined that a violation did not occur or that the amount of

the penalty should be reduced or not assessed, the railroad

commission shall, not later than the 30th day after the date of

that determination:

(1) remit the appropriate amount to the gas utility with accrued

interest if the utility paid the penalty to the railroad

commission; or

(2) execute a release of the bond if the utility posted a

supersedeas bond.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.309. POLLUTION OR PUBLIC SAFETY ADMINISTRATIVE PENALTY:

RECOVERY. An administrative penalty owed under Sections

121.304-121.308 may be recovered in a civil action brought by the

attorney general at the request of the railroad commission.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.310. CRIMINAL PENALTY. (a) A person commits an

offense if:

(1) the person is an owner, officer, director, agent, or

employee of a person or corporation owning, operating, or

controlling a pipeline of a gas utility; and

(2) the person wilfully violates this chapter or Chapter 122.

(b) An offense under this section is punishable by a fine of not

less than $50 and not more than $1,000. In addition to the fine,

the offense may be punishable by confinement in jail for not less

than 10 days nor more than six months.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER H. APPEALS

Sec. 121.401. APPEAL TO COURT. (a) A gas utility or other

party at interest may appeal to a court a decision of any rate,

classification, rule, charge, order, or act adopted by the

railroad commission by filing a petition against the railroad

commission as defendant and specifying each particular reason for

objection.

(b) An action under this section is tried and determined as are

other civil causes in the court except as provided by Section

121.402.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.402. APPEAL: BURDEN AND STANDARD OF PROOF. In a trial

under this subchapter, the burden of proof is on the plaintiff,

who must show by clear and satisfactory evidence that the rate,

rule, order, classification, act, or charge that is the subject

of the complaint is unreasonable and unjust to the plaintiff.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 121.403. APPEAL FROM TRIAL COURT. An appeal from an action

under Section 121.402:

(1) is at once returnable to the appellate court; and

(2) has precedence in the appellate court over each other

pending cause of a different character.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER I. SOUR GAS PIPELINE FACILITIES

Sec. 121.451. DEFINITIONS. In this subchapter:

(1) "Affected party" means the owner or occupant of real

property located in the radius of exposure, as computed in

accordance with a methodology approved by the railroad

commission, of the proposed route of a sour gas pipeline

facility.

(2) "Construction" includes any activity conducted during the

initial construction of a pipeline, including the removal of

earth, vegetation, or obstructions along the proposed pipeline

right-of-way. The term does not include:

(A) surveying or acquiring the right-of-way; or

(B) clearing the right-of-way with the consent of the owner.

(3) "Low-pressure gathering system" means a pipeline that

operates at a working pressure of less than 50 pounds per square

inch.

(4) "Sour gas pipeline facility" means a pipeline facility that

contains a concentration of 100 parts per million or more of

hydrogen sulfide.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.13(a), eff. Sept.

1, 1999.

Sec. 121.452. APPLICABILITY. This subchapter does not apply to:

(1) an extension of an existing sour gas pipeline facility that

is in compliance with the railroad commission's rules for oil,

gas, or geothermal resource operation in a hydrogen sulfide area

if:

(A) the extension is not longer than five miles;

(B) the nominal pipe size is not larger than six inches in

diameter; and

(C) the railroad commission is given notice of the construction

of the extension not later than 24 hours before the start of

construction;

(2) a new or an extension of a low-pressure gathering system; or

(3) an interstate gas pipeline facility, as defined by 49 U.S.C.

Section 60101, that is used for the transportation of sour gas.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.13(a), eff. Sept.

1, 1999.

Sec. 121.453. PERMIT APPLICATION. (a) A person may not begin

construction of a sour gas pipeline facility before the person

obtains from the railroad commission a permit to construct the

facility.

(b) An applicant for a permit to construct a sour gas pipeline

facility must:

(1) publish notice of the application in a form determined by

the railroad commission in a newspaper of general circulation in

each county that contains part of the proposed route of the sour

gas pipeline facility; and

(2) provide a copy of the application to the county clerk of

each county that contains part of the proposed route.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.13(a), eff. Sept.

1, 1999.

Sec. 121.454. RAILROAD COMMISSION APPROVAL OR DENIAL. (a) The

railroad commission by order may approve an application for a

permit to construct a sour gas pipeline facility if the railroad

commission finds that the materials to be used in and method of

construction and operation of the facility comply with the rules

and safety standards adopted by the railroad commission.

(b) The railroad commission may issue an order under this

section without holding a hearing unless an affected party files

a written protest with the railroad commission not later than the

30th day after the date notice is published under Section

121.453. If an affected party files a written protest, the

railroad commission shall:

(1) hold a hearing not later than the 60th day after the date

the protest is filed; and

(2) issue an order:

(A) approving the permit application; or

(B) denying the application and stating the reasons for the

denial.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.13(a), eff. Sept.

1, 1999.

SUBCHAPTER J. TESTING OF NATURAL GAS PIPING SYSTEMS IN SCHOOL

FACILITIES

Sec. 121.5005. APPLICABILITY. This subchapter applies to a

facility of a public elementary or secondary school, including a

charter school, or a private elementary or secondary school, but

does not apply to a home school.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 73, eff. Sept. 1,

2001.

Sec. 121.501. DEFINITION. In this subchapter, "supplier" means

an individual or company that sells and delivers natural gas to a

school facility. If more than one individual or company sells and

delivers natural gas to a school facility, each individual or

company is a supplier for purposes of this subchapter.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.14(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1233, Sec. 74, eff.

Sept. 1, 2001.

Sec. 121.502. DUTY TO PRESSURE TEST. (a) A person responsible

for a school facility shall perform biennial pressure tests on

the natural gas piping system in the school facility. The tests

must be performed before the beginning of the school year.

(b) A person responsible for more than one school facility may

perform the tests on a two-year cycle under which the person

pressure tests the natural gas piping system in approximately

one-half of the facilities each year.

(c) If the person responsible for one or more school facilities

operates the facilities on a year-round calendar, the pressure

test in each of those facilities must be conducted and reported

not later than July 1 of the year in which the pressure test is

performed.

(d) A natural gas piping pressure test performed under a

municipal code satisfies the pressure testing requirements

prescribed by this section.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.14(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1233, Sec. 74, eff.

Sept. 1, 2001.

Sec. 121.503. REQUIREMENTS OF TEST. (a) The person responsible

for a school facility shall perform the pressure test to

determine whether the natural gas piping downstream of the school

facility's meter holds at least normal operating pressure over a

specified period determined by the railroad commission.

(b) During the pressure test, each system supply inlet and

outlet in the school facility must be closed.

(c) At the request of a person responsible for a school

facility, the railroad commission shall assist the person in

developing a procedure for conducting the test.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.14(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1233, Sec. 74, eff.

Sept. 1, 2001.

Sec. 121.504. NOTICE OF TEST. (a) A person responsible for a

school facility shall provide written notice to the school's

supplier specifying the date and result of each pressure test or

other inspection.

(b) The supplier shall maintain a copy of the notice until at

least the first anniversary of the date on which the supplier

received the notice.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.14(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1233, Sec. 74, eff.

Sept. 1, 2001.

Sec. 121.505. TERMINATION OF SERVICE. (a) A supplier shall

terminate service to a school facility if:

(1) the supplier receives official notification from the firm or

individual conducting the test of a hazardous natural gas leakage

in the facility piping system; or

(2) a test or other inspection at the facility is not performed

as required by this subchapter.

(b) A supplier is not liable for any damages that result from a

failure to terminate service as required by Subsection (a)(2) for

a facility other than a school district facility.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.14(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1233, Sec. 74, eff.

Sept. 1, 2001.

Sec. 121.506. REPORT OF LEAKAGE. An identified natural gas

leakage in a school district facility must be reported to the

board of trustees of the district in which the facility is

located. An identified natural gas leakage in another school

facility must be reported to the person responsible for the

school facility.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.14(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 1233, Sec. 74, eff.

Sept. 1, 2001.

Sec. 121.507. ENFORCEMENT. The railroad commission shall

enforce this subchapter.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.14(a), eff. Sept.

1, 1999.



CHAPTER 122. GAS UTILITY PIPELINE TAX

UTILITIES CODE

TITLE 3. GAS REGULATION

SUBTITLE B. REGULATION OF TRANSPORTATION AND USE

CHAPTER 122. GAS UTILITY PIPELINE TAX

SUBCHAPTER A. DEFINITIONS

Sec. 122.001. DEFINITIONS. In this chapter:

(1) "Gas utility" has the meaning assigned by Section

121.001(a)(2) and includes a person without regard to whether the

person acquired a part of the right-of-way for the pipeline by

eminent domain.

(2) "Gross income" includes all gross receipts the gas utility

received from activities described by Section 121.001(a)(2) that

are performed in this state, other than an activity excluded by

Chapter 121 from the activities that make a person a gas utility

for purposes of that chapter, and excludes the amount of the

deduction allowed by Section 122.052.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. TAX IMPOSED

Sec. 122.051. TAX IMPOSED; RATE. (a) A tax is imposed on each

gas utility.

(b) The gas utility tax is imposed at the rate of one-half of

one percent of the gross income of the gas utility.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.052. DEDUCTION OF CERTAIN COSTS. A gas utility is

entitled to deduct from the utility's gross receipts the amount

of the cost paid to another person by the utility for purchasing,

treating, or storing natural gas or for gathering or transporting

natural gas to the utility's facilities.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. PAYMENTS, REPORTS, AND RECORDS

Sec. 122.101. TAX PAYMENT. (a) A gas utility on whom a tax is

imposed by this chapter during a calendar quarter shall pay the

tax to the railroad commission.

(b) A gas utility shall make the tax payment payable to the

comptroller.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.102. REPORT. (a) A gas utility on whom a tax is

imposed by this chapter during a calendar quarter shall include

with the tax payment a report to the railroad commission that

includes a statement of:

(1) all activity subject to the tax during the period covered by

the report; and

(2) the gross income from that activity.

(b) The president, secretary, or general manager of a gas

utility that is a corporation or an owner of a gas utility that

is not a corporation must verify the truth and accuracy of the

report.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.103. PAYMENT AND REPORT DEADLINE. A tax payment and

report under this chapter for a calendar quarter are due on or

before the 20th day of the second month of the succeeding

quarter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.104. RECORDS. A person on whom a tax is imposed by

this chapter shall maintain until the fourth anniversary of the

date the tax report and payment for a calendar quarter are due

records sufficient to:

(1) document the person's tax report; and

(2) establish the amount of the tax imposed.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. ADMINISTRATION

Sec. 122.151. ADMINISTRATION BY RAILROAD COMMISSION. The

railroad commission:

(1) shall administer and collect the taxes imposed by this

chapter; and

(2) may adopt rules necessary to administer this chapter and to

collect and enforce the taxes.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.152. EXAMINATION OF RECORDS AND PERSON DOING BUSINESS

IN THIS STATE. To enforce this chapter, the railroad commission

may examine:

(1) a book, record, or paper of a person permitted to do

business in this state, including an agent of the person, at an

office of the person or agent in the United States; and

(2) an officer or employee of a person described by Subdivision

(1) under oath.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. PENALTIES AND INTEREST

Sec. 122.201. PENALTY FOR FAILURE TO REPORT TAX. A person who

is required to report a tax imposed by this chapter and fails to

report as required by Sections 122.102 and 122.103 shall pay:

(1) a penalty of five percent of the amount of the tax due with

the report; and

(2) if the report is not made before the 31st day after the date

the report is initially required to be made, an additional

penalty of five percent of the amount of the tax due with the

report.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.202. PENALTY FOR FAILURE TO PAY TAX. A person who is

required to pay a tax imposed by this chapter and fails to pay

the tax as required by Sections 122.101 and 122.103 shall pay:

(1) a penalty of five percent of the amount of the tax due and

unpaid; and

(2) if the tax is not paid before the 31st day after the date

the tax payment is initially required to be made, an additional

penalty of five percent of the amount of the tax due and unpaid.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.203. PENALTY FOR FAILURE TO REPORT AND PAY TAX. If a

person fails to make the report and to pay the tax for a

reporting period, only the penalty and additional penalty under

Section 122.201, as applicable, for failure to make the report is

imposed.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.204. MINIMUM PENALTY. If the amount of a penalty or

additional penalty computed as provided by this subchapter is

less than $5, the amount of the penalty or additional penalty is

$5.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 122.205. INTEREST. A tax imposed by this chapter that

becomes delinquent draws interest at the rate of 12 percent a

year beginning on the 60th day after the date the tax becomes

delinquent and continues to draw interest until the date the tax

is paid.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 123. USE OF NATURAL GAS FOR AGRICULTURAL PURPOSES

UTILITIES CODE

TITLE 3. GAS REGULATION

SUBTITLE B. REGULATION OF TRANSPORTATION AND USE

CHAPTER 123. USE OF NATURAL GAS FOR AGRICULTURAL PURPOSES

SUBCHAPTER A. NATURAL GAS SUPPLY FOR AGRICULTURAL PURPOSES

Sec. 123.001. NATURAL GAS SUPPLY FOR AGRICULTURAL PURPOSES. A

person, firm, corporation, partnership, association, or

cooperative who sells natural gas for irrigation may not reduce

the supply of natural gas for an agricultural purpose, including

irrigation pumping or crop drying, if that person or entity:

(1) sells and distributes natural gas in a municipality; or

(2) delivers gas to the boundary of a municipality for resale in

the municipality.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 123.002. EXCEPTION. This subchapter does not apply to the

extent that the supply of natural gas is required to maintain

natural gas service for:

(1) use by residential users or hospitals; or

(2) an analogous use that is vital to public health and safety.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. AGRICULTURE GAS USERS ACT

Sec. 123.021. SHORT TITLE. This subchapter may be cited as the

Agriculture Gas Users Act.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 123.022. DEFINITIONS. In this subchapter:

(1) "Agriculture energy user" means a person who purchases or

uses natural gas for fuel for an irrigation well.

(2) "Corporation" means a domestic or foreign corporation or

association, and each lessee, assignee, trustee, receiver, or

other successor in interest of the corporation or association,

that has any of the powers or privileges of a corporation not

possessed by an individual or partnership.

(3) "Person" includes an individual, a partnership of two or

more persons having a joint or common interest, a mutual or

cooperative association, and a corporation.

(4) "Supplier" means a person who furnishes natural gas to an

agriculture energy user.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 123.023. CONTRACT FOR NATURAL GAS. (a) A supplier and an

agriculture energy user may by contract establish a price and

other terms of service for the furnishing of natural gas.

(b) A contract under this section must be negotiated in good

faith and the result of arm's-length bargaining between the

parties.

(c) Each party shall provide information and maintain records as

reasonably necessary for the contract.

(d) A price charged to an agriculture energy user under the

contract may not exceed the price charged to a majority of the

supplier's commercial users or other similar large-volume users.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 123.024. EXCEPTION. This subchapter does not apply to a

transaction between an agriculture energy user and a supplier who

does not deliver gas to a municipality unless:

(1) the parties agree the subchapter applies to the transaction;

and

(2) the contract states the subchapter applies to the

transaction.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 124. SUBMETERING TO MOBILE HOME PARKS AND APARTMENT HOUSES

UTILITIES CODE

TITLE 3. GAS REGULATION

SUBTITLE B. REGULATION OF TRANSPORTATION AND USE

CHAPTER 124. SUBMETERING TO MOBILE HOME PARKS AND APARTMENT

HOUSES

Sec. 124.001. DEFINITIONS. In this chapter:

(1) "Apartment house" means one or more buildings containing

more than five dwelling units each of which is rented primarily

for nontransient use with rent paid at intervals of one week or

longer. The term includes a rented or owner-occupied residential

condominium.

(2) "Dwelling unit" means:

(A) one or more rooms that are suitable for occupancy as a

residence and that contain kitchen and bathroom facilities; or

(B) a mobile home in a mobile home park.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 124.002. SUBMETERING. (a) The railroad commission shall

adopt rules under which an owner, operator, or manager of a

mobile home park or apartment house may purchase natural gas

through a master meter for delivery to a dwelling unit in the

mobile home park or apartment house using individual submeters to

allocate fairly the cost of the gas consumption of each dwelling

unit.

(b) In addition to other appropriate safeguards for a resident

of a mobile home park or apartment house, the rules must provide

that the owner, operator, or manager of the mobile home park or

apartment house:

(1) may not deliver natural gas for sale or resale for profit;

and

(2) shall maintain adequate records relating to that submetering

and make those records available for inspection by the resident

during reasonable business hours.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.






TITLE 4. DELIVERY OF UTILITY SERVICES

CHAPTER 161. ELECTRIC COOPERATIVE CORPORATIONS

UTILITIES CODE

TITLE 4. DELIVERY OF UTILITY SERVICES

SUBTITLE A. UTILITY CORPORATIONS AND OTHER PROVIDERS

CHAPTER 161. ELECTRIC COOPERATIVE CORPORATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 161.001. SHORT TITLE. This chapter may be cited as the

Electric Cooperative Corporation Act.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.002. DEFINITIONS. In this chapter:

(1) "Acquire" means and includes construct, acquire by purchase,

lease, devise, or gift, or other mode of acquisition.

(2) "Board" means the board of directors of an electric

cooperative.

(3) "Central station service" means electric service provided by

a municipally owned electric system or by an electric corporation

described by Subchapter A, Chapter 181.

(4) "Electric cooperative" means a corporation that is organized

under this chapter or that becomes subject to this chapter as

provided by this chapter.

(5) "Member" means:

(A) an incorporator of an electric cooperative; or

(B) a person admitted to membership in the electric cooperative

as provided by Section 161.065.

(6) "Obligation" includes a bond, note, debenture, interim

certificate or receipt, or other evidence of indebtedness issued

by an electric cooperative.

(7) "Rural area" means an area, including both farm and nonfarm

population of the area, that is not located in:

(A) a municipality having a population greater than 1,500; or

(B) an unincorporated city, town, village, or borough having a

population greater than 1,500.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.003. CONSTRUCTION OF CHAPTER. This chapter shall be

liberally construed. The enumeration of a purpose, power, method,

or thing does not exclude similar purposes, powers, methods, or

things.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.004. CERTAIN CORPORATE NAMES PROHIBITED. A corporation

organized under the laws of this state or authorized to do

business in this state may not use the words "electric

cooperative" in the corporation's name unless the corporation is

organized under this chapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.005. CHAPTER COMPLETE AND CONTROLLING. This chapter is

complete in itself and is controlling.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. CREATION AND OPERATION OF ELECTRIC COOPERATIVES

Sec. 161.051. INCORPORATORS. (a) Three or more individuals may

act as incorporators of an electric cooperative by executing

articles of incorporation as provided by this chapter.

(b) An incorporator must:

(1) be at least 21 years of age; and

(2) reside in this state.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.052. DURATION OF CORPORATION. An electric cooperative

may be created as a perpetual corporation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.053. NAME OF ELECTRIC COOPERATIVE. The name of an

electric cooperative must:

(1) include the words "Electric Cooperative";

(2) include the term "Corporation," "Incorporated," "Inc.,"

"Association," or "Company"; and

(3) be distinct from the name of any other corporation organized

under the laws of this state.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.054. ARTICLES OF INCORPORATION. (a) The articles of

incorporation of an electric cooperative must state:

(1) the name of the cooperative;

(2) the purpose for which the cooperative is formed;

(3) the name and address of each incorporator;

(4) the number of directors;

(5) the address of the cooperative's principal office and the

name and address of its agent on whom process may be served;

(6) the duration of the cooperative;

(7) the terms under which a person is admitted to membership and

retains membership in the cooperative, unless the articles

expressly state that the determination of membership matters is

reserved to the directors by the bylaws; and

(8) any provisions that the incorporators include for the

regulation of the business and the conduct of the affairs of the

cooperative.

(b) The articles of incorporation do not need to state any of

the corporate powers enumerated in this chapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.055. FILING AND RECORDING OF ARTICLES OF INCORPORATION.

(a) The secretary of state shall receive articles of

incorporation of an electric cooperative if the incorporators of

the cooperative:

(1) apply for filing the articles;

(2) furnish satisfactory evidence of compliance with this

chapter to the secretary of state; and

(3) pay a fee of $10.

(b) The secretary of state shall:

(1) file the articles of incorporation in the secretary's

office;

(2) record the articles at length in a book to be kept for that

purpose;

(3) retain the original articles of incorporation on file in the

secretary's office; and

(4) issue a certificate showing the recording of the articles of

incorporation and the electric cooperative's authority to do

business under the articles.

(c) A copy of the articles of incorporation or of the record of

the articles, certified under the state seal, is evidence of the

creation of the electric cooperative.

(d) The existence of the electric cooperative dates from the

filing of the articles in the office of the secretary of state.

The certificate of the secretary of state is evidence of that

filing.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.056. REVIVAL OF ARTICLES OF INCORPORATION. (a) If the

articles of incorporation of an electric cooperative expire by

limitation, the cooperative, with the consent of a majority of

its members, may revive the articles by filing:

(1) new articles of incorporation under this chapter; and

(2) a certified copy of the expired original articles.

(b) An electric cooperative that revives its articles of

incorporation has all the privileges, immunities, and rights of

property exercised and held by the cooperative at the time the

original articles expired.

(c) New articles of incorporation filed under this section must

recite the privileges, immunities, and rights of property

exercised and held by the cooperative at the time the original

articles expired.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.057. ORGANIZATIONAL MEETING. (a) After the

certificate of incorporation is issued, the incorporators of an

electric cooperative shall meet to adopt bylaws, elect officers,

and transact other business that properly comes before the

meeting.

(b) A majority of the incorporators shall call the

organizational meeting.

(c) The incorporators calling the organizational meeting shall

give at least three days' notice of the meeting by mail to each

incorporator. The notice must state the time and place of the

meeting. The notice may be waived in writing.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.058. PERFECTING DEFECTIVELY ORGANIZED CORPORATION. (a)

An electric cooperative that files defective articles of

incorporation or fails to take an action necessary to perfect its

corporate organization may:

(1) file corrected articles of incorporation or amend the

original articles; and

(2) take any action necessary to correct the defect.

(b) An action taken under this section is valid and binding on

any person concerned.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.059. NONPROFIT OPERATION. (a) An electric cooperative

shall operate without profit to its members.

(b) The rates, fees, rents, and other charges for electric

energy and other facilities, supplies, equipment, or services

furnished by the cooperative must be sufficient at all times to:

(1) pay all operating and maintenance expenses necessary or

desirable for the prudent conduct of its business;

(2) pay the principal of and interest on the obligations issued

or assumed by the cooperative in performing the purpose for which

the cooperative was organized; and

(3) create reserves.

(c) The cooperative shall devote its revenues:

(1) first to the payment of operating and maintenance expenses

and the principal and interest on outstanding obligations; and

(2) then to the reserves prescribed by the board for

improvement, new construction, depreciation, and contingencies.

(d) The cooperative shall periodically return revenues not

required for the purposes prescribed by Subsection (c) to the

members in proportion to the amount of business done with each

member during the applicable period. The cooperative may return

revenues:

(1) in cash, by abatement of current charges for electric

energy, or in another manner determined by the board; or

(2) through a general rate reduction to members.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.060. MEMBERS NOT LIABLE FOR DEBTS OF ELECTRIC

COOPERATIVE. A member is not liable for a debt of an electric

cooperative except for:

(1) a debt contracted between the member and the cooperative; or

(2) an amount not to exceed the unpaid amount of the member's

membership fee.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.061. LICENSE FEE. Not later than May 1 of each year,

each electric cooperative shall pay to the secretary of state a

license fee of $10.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.062. EXEMPTION FROM EXCISE TAXES. An electric

cooperative is exempt from all excise taxes but is exempt from

the franchise tax imposed by Chapter 171, Tax Code, only if the

cooperative is exempted by that chapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.063. EXEMPTION FROM APPLICATION OF SECURITIES ACT. The

Securities Act (Article 581-1 et seq., Vernon's Texas Civil

Statutes) does not apply to:

(1) an obligation issued to secure a debt of an electric

cooperative to the United States; or

(2) the issuance of a membership certificate by an electric

cooperative.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.064. BYLAWS. (a) The board may adopt, amend, or

repeal the bylaws of the cooperative.

(b) The bylaws may contain any provision for the regulation and

management of the affairs of the electric cooperative that is

consistent with the articles of incorporation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.065. MEMBERSHIP. (a) A person is eligible to become a

member of an electric cooperative if the person has a dwelling,

structure, apparatus, or point of delivery at which the person

does not receive central station service from another source and

that is located in an area in which the cooperative is authorized

to provide electric energy, and the person:

(1) uses or agrees to use electric energy or the facilities,

supplies, equipment, or services furnished by the cooperative at

the dwelling, structure, apparatus, or point of delivery; or

(2) is an incorporator of the cooperative.

(b) An electric cooperative may become a member of another

electric cooperative and may fully use the facilities and

services of that cooperative.

(c) Membership in an electric cooperative is not transferable.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.066. CERTIFICATE OF MEMBERSHIP. (a) An electric

cooperative shall issue a certificate of membership to a member

who pays the member's membership fee in full.

(b) A certificate of membership is not transferable.

(c) A certificate of membership shall be surrendered to the

cooperative on the resignation, expulsion, or death of the

member.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.067. MEETINGS OF MEMBERS. (a) An electric cooperative

may hold a meeting of its members at a place provided in the

bylaws. If the bylaws do not provide for a place for a meeting,

the cooperative shall hold the meeting in the principal office of

the cooperative in this state.

(b) An electric cooperative shall hold an annual meeting of its

members at the time provided in the bylaws. Failure to hold the

annual meeting at the designated time does not result in

forfeiture or dissolution of the cooperative.

(c) A special meeting of the members may be called by:

(1) the president;

(2) the board;

(3) a majority of the directors;

(4) the members by a petition signed by at least 10 percent of

the members; or

(5) an officer or other person as provided by the articles of

incorporation or bylaws.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.068. NOTICE OF MEMBERS' MEETING. (a) Written notice

of each meeting of the members shall be delivered to each member

of record, either personally or by mail, not earlier than the

30th day or later than the 10th day before the date of the

meeting. The notice must be delivered by or at the direction of

the president, the secretary, or the officers or other persons

calling the meeting.

(b) The notice must state the time and place of the meeting and,

in the case of a special meeting, each purpose for which the

meeting is called.

(c) A member may waive notice of meetings in writing.

(d) A notice that is mailed is considered to be delivered when

the notice is deposited in the United States mail in a sealed

envelope with postage prepaid addressed to the member at the

member's address as it appears on the records of the electric

cooperative.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.069. QUORUM OF MEMBERS. Unless otherwise provided by

the articles of incorporation, a quorum for the transaction of

business at a meeting of the members of an electric cooperative

is a majority of the members present in person or represented by

proxy. If voting by mail is provided for in the bylaws, members

voting by mail are counted as present for purposes of determining

whether a quorum is present.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.070. VOTING BY MEMBERS. Each member present at a

meeting of the members is entitled to one vote on each matter

submitted to a vote at the meeting. The bylaws may provide for

voting by proxy or by mail.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.071. BOARD OF DIRECTORS. (a) The business and affairs

of an electric cooperative shall be managed by a board of

directors. The board consists of at least three directors. Each

director must be a member of the cooperative. The bylaws may

prescribe additional qualifications for directors.

(b) The board may exercise any power of an electric cooperative

not conferred on the members by this chapter or by the

cooperative's articles of incorporation or bylaws.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.072. ELECTION OF DIRECTORS; VACANCIES. (a) The

incorporators of an electric cooperative named in the articles of

incorporation shall serve as directors until the first annual

meeting of the members, and until their successors are elected

and qualify. Subsequently, the directors shall be elected by the

members at each annual meeting or as otherwise provided by the

bylaws.

(b) A vacancy on the board shall be filled as provided by the

bylaws. A person selected to fill a vacancy serves until the next

regular election of directors.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.073. COMPENSATION OF DIRECTORS. A director of an

electric cooperative is entitled to the compensation and

reimbursement for expenses actually and necessarily incurred by

the director as provided by the bylaws.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.074. QUORUM OF DIRECTORS. (a) A majority of the

directors is a quorum unless the articles of incorporation or the

bylaws provide that a greater number of the directors is a

quorum.

(b) A majority of the directors present at a meeting at which a

quorum is present may exercise the board's authority unless the

articles of incorporation or the bylaws require a greater number

of directors to exercise the board's authority.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.075. BOARD MEETINGS. (a) The board shall hold a

regular or special board meeting at the place and on the notice

prescribed by the bylaws.

(b) The attendance of a director at a board meeting constitutes

a waiver of notice of the meeting unless the director attends the

meeting for the express purpose of objecting to the transaction

of business at the meeting because the meeting is not lawfully

called or convened.

(c) A notice or waiver of notice of a board meeting is not

required to specify the business to be transacted at the meeting

or the purpose of the meeting.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.076. OFFICERS, AGENTS, AND EMPLOYEES. (a) The board

shall elect from the board's membership a president, a vice

president, a secretary, and a treasurer. The terms of office,

powers, duties, and compensation of the officers elected under

this subsection shall be provided for by the bylaws.

(b) The same person may hold the offices of secretary and of

treasurer.

(c) The board may appoint other officers, agents, and employees

as the board considers necessary and shall prescribe the powers,

duties, and compensation of those persons.

(d) The board may remove an officer, agent, or employee elected

or appointed by the board if the board determines that the

removal will serve the best interests of the cooperative.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.077. EXECUTIVE COMMITTEE. (a) The bylaws of an

electric cooperative may authorize the board to elect an

executive committee from the board's membership.

(b) The board may delegate to the executive committee the

management of the current and ordinary business of the

cooperative and other duties as prescribed by the bylaws.

(c) The designation of an executive committee and the delegation

of authority to the committee does not relieve the board or any

director of a responsibility imposed on the board or the director

by this chapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.078. INDEMNIFICATION. An electric cooperative may

indemnify and provide indemnity insurance in the same manner and

to the same extent as a nonprofit corporation under Article

2.22A, Texas Non-Profit Corporation Act (Article 1396-2.22A,

Vernon's Texas Civil Statutes).

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.079. APPLICABILITY OF CHAPTER TO CORPORATIONS ORGANIZED

UNDER OTHER LAW. A cooperative or nonprofit corporation or

association organized under any other law of this state for the

purpose of engaging in rural electrification may, by a majority

vote of the members present in person or represented by proxy at

a meeting called for that purpose, amend its articles of

incorporation to comply with this chapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. POWERS OF ELECTRIC COOPERATIVE

Sec. 161.121. GENERAL POWERS. An electric cooperative may:

(1) sue and be sued in its corporate name;

(2) adopt and alter a corporate seal and use the seal or a

facsimile of the seal as required by law;

(3) acquire, own, hold, maintain, exchange, or use property or

an interest in property, including plants, buildings, works,

machinery, supplies, equipment, apparatus, and transmission and

distribution lines or systems that are necessary, convenient, or

useful;

(4) dispose of, mortgage, or lease as lessor any of its property

or assets;

(5) borrow money and otherwise contract indebtedness, issue

obligations for its indebtedness, and secure the payment of

indebtedness by mortgage, pledge, or deed of trust on any or all

of its property or revenue;

(6) accept gifts or grants of money, services, or property;

(7) make any contracts necessary or convenient for the exercise

of the powers granted by this chapter;

(8) conduct its business and have offices inside or outside this

state;

(9) adopt and amend bylaws not inconsistent with the articles of

incorporation for the administration and regulation of the

affairs of the cooperative; and

(10) perform any other acts for the cooperative or its members

or for another electric cooperative or its members, and exercise

any other power, that may be necessary, convenient, or

appropriate to accomplish the purpose for which the cooperative

is organized, including other or additional purposes that benefit

members and nonmembers, either directly or through affiliates,

described in Section A, Article 2.01, Texas Non-Profit

Corporation Act (Article 1396-2.01, Vernon's Texas Civil

Statutes).

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.15(a), eff.

Sept. 1, 1999.

Sec. 161.122. PROVISION OF RURAL ELECTRIFICATION. An electric

cooperative may engage in rural electrification by:

(1) furnishing electric energy to any person for delivery to a

dwelling, structure, apparatus, or point of delivery that is:

(A) located in a rural area; and

(B) not receiving central station service, even if the person is

receiving central station service at other points of delivery;

(2) furnishing electric energy to a person desiring that service

in a municipality or unincorporated city or town, rural or

nonrural, served by the cooperative and in which central station

service was not available at the time the cooperative began

furnishing electric energy to the residents of the municipality

or unincorporated city or town;

(3) assisting in the wiring of the premises of persons in rural

areas or the acquisition, supply, or installation of electrical

or plumbing equipment in those premises; or

(4) furnishing electric energy, wiring facilities, or electrical

or plumbing equipment or service to another electric cooperative

or to the members of another electric cooperative.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.123. POWERS RELATING TO PROVISION OF ELECTRIC ENERGY.

An electric cooperative may:

(1) generate, acquire, and accumulate electric energy and

transmit, distribute, sell, furnish, and dispose of that electric

energy to its members only;

(2) assist its members only to wire their premises and install

in those premises electrical and plumbing fixtures, machinery,

supplies, apparatus, and equipment of any kind, and in connection

with those activities:

(A) acquire, lease, sell, distribute, install, and repair

electrical and plumbing fixtures, machinery, supplies, apparatus,

and equipment of any kind; and

(B) receive, acquire, endorse, pledge, and dispose of notes,

bonds, and other evidences of indebtedness;

(3) furnish to other electric cooperatives or their members

electric energy, wiring facilities, electrical and plumbing

equipment, and services that are convenient or useful; and

(4) establish, regulate, and collect rates, fees, rents, or

other charges for electric energy or other facilities, supplies,

equipment, or services furnished by the electric cooperative.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.124. PROVISION OF ELECTRIC ENERGY TO CERTAIN NONMEMBER

ENTITIES. An electric cooperative may generate, acquire, and

accumulate electric energy and transmit, distribute, sell,

furnish, and dispose of that electric energy to any of the

following that is engaged in the generation, transmission, or

distribution of electricity:

(1) a corporation, association, or firm;

(2) the United States;

(3) this state or a political subdivision of this state; or

(4) a municipal power agency or political subdivision of this

state that is a co-owner with the electric cooperative of an

electric generation facility.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.125. EMINENT DOMAIN. An electric cooperative may

exercise the power of eminent domain in the manner provided by

state law for acquiring private property for public use. The

power does not apply to state property or property of a political

subdivision in this state.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. AMENDMENT OF ARTICLES OF INCORPORATION

Sec. 161.151. AMENDMENT OF ARTICLES OF INCORPORATION. (a) An

electric cooperative may amend its articles of incorporation by a

majority vote of the members of the cooperative present in person

or represented by proxy at a regular meeting or at a special

meeting of its members called for that purpose as provided by the

bylaws.

(b) Notice of the meeting to members must state the general

nature of each proposed amendment to be presented and voted on at

the meeting. Valid action may not be taken at the meeting unless

at least five percent of the members of the electric cooperative

either attend the meeting in person or are represented at the

meeting by proxy.

(c) The power to amend the articles of incorporation includes

the power to accomplish any desired change in the articles of

incorporation and to include any purpose, power, or provision

that is permitted to be included in original articles of

incorporation executed at the time the amendment is made.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.152. ARTICLES OF AMENDMENT. (a) Articles of amendment

of an electric cooperative must be:

(1) signed by the president or vice president and attested by

the secretary, certifying to the amendment and its lawful

adoption; and

(2) executed, acknowledged, filed, and recorded in the same

manner as the original articles of incorporation.

(b) An amendment takes effect when the secretary of state

accepts the articles of amendment for filing and recording and

issues a certificate of amendment. The certificate of amendment

is evidence of the filing of the amendment.

(c) The secretary of state shall charge and collect a fee of

$2.50 for filing articles of amendment and issuing a certificate

of amendment.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. CONSOLIDATION OF ELECTRIC COOPERATIVES

Sec. 161.201. CONSOLIDATION. (a) Two or more electric

cooperatives may enter into an agreement to consolidate the

cooperatives. The agreement must state:

(1) the terms of the consolidation;

(2) the name of the proposed consolidated cooperative;

(3) the number of directors of the proposed consolidated

cooperative;

(4) the time of the annual meeting and election; and

(5) the names of at least three persons to be directors until

the first annual meeting.

(b) A consolidation agreement may be approved only on the votes

of a majority of the members of each electric cooperative present

in person or represented by proxy at a regular meeting or at a

special meeting of its members called for that purpose.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.202. ARTICLES OF CONSOLIDATION. (a) The articles of

consolidation must:

(1) conform substantially to original articles of incorporation

of an electric cooperative; and

(2) be executed, acknowledged, filed, and recorded in the same

manner as original articles of incorporation.

(b) The directors named in the consolidation agreement shall as

incorporators sign and acknowledge the articles of consolidation.

(c) The secretary of state shall charge and collect a fee of $10

for filing articles of consolidation and issuing a certificate of

consolidation.

(d) When the secretary of state accepts the articles of

consolidation for filing and recording and issues a certificate

of consolidation, the proposed consolidated electric cooperative

described in the articles under its designated name exists as a

body corporate, with all the powers of an electric cooperative

originally organized under this chapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. DISSOLUTION

Sec. 161.251. DISSOLUTION. (a) An electric cooperative may be

dissolved by a majority vote of its members present in person or

represented by proxy at a regular meeting or at a special meeting

of its members called for that purpose.

(b) A certificate of dissolution must be:

(1) signed by the president or vice president and attested by

the secretary, certifying to the dissolution and stating that the

officers have been authorized by a vote of the members under

Subsection (a) to execute and file the certificate; and

(2) executed, acknowledged, filed, and recorded in the same

manner as original articles of incorporation of an electric

cooperative.

(c) The cooperative is dissolved when the secretary of state

accepts the certificate of dissolution for filing and recording

and issues a certificate of dissolution.

(d) The secretary of state shall charge and collect a fee of

$2.50 for filing articles of dissolution.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.252. EXISTENCE FOLLOWING DISSOLUTION. (a) A dissolved

electric cooperative continues to exist to:

(1) satisfy existing liabilities or obligations;

(2) collect or liquidate its assets; and

(3) take any other action required to adjust and wind up its

business and affairs.

(b) A dissolved electric cooperative may sue and be sued in its

corporate name.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.253. DISTRIBUTION OF NET ASSETS ON DISSOLUTION. Assets

of a dissolved electric cooperative that remain after all

liabilities or obligations of the cooperative have been satisfied

shall be distributed pro rata to the members of the cooperative

who were members when the certificate of dissolution was filed.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 161.254. DISSOLUTION OF DEFECTIVELY INCORPORATED ELECTRIC

COOPERATIVE. (a) An electric cooperative that purports to have

been incorporated or reincorporated under this chapter but that

has not complied with a requirement for legal corporate existence

may file a certificate of dissolution in the same manner as a

validly incorporated electric cooperative.

(b) The certificate of dissolution may be authorized by a

majority of the incorporators or directors at a meeting called by

an incorporator and held at the principal office of the

cooperative named in the articles of incorporation.

(c) The incorporator calling the meeting must give at least 10

days' notice of the meeting by mail to the last known post office

address of each incorporator or director.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 162. TELEPHONE COOPERATIVE CORPORATIONS

UTILITIES CODE

TITLE 4. DELIVERY OF UTILITY SERVICES

SUBTITLE A. UTILITY CORPORATIONS AND OTHER PROVIDERS

CHAPTER 162. TELEPHONE COOPERATIVE CORPORATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 162.001. SHORT TITLE. This chapter may be cited as the

Telephone Cooperative Act.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.002. PURPOSE. A cooperative, nonprofit corporation may

be organized under this chapter to furnish communication service

to the widest practicable number of users of that service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.003. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of a telephone

cooperative.

(2) "Communication service" means:

(A) the transmission or reception of information, signals, or

messages by any means, including by wire, radio, cellular radio,

microwave, or fiber optics; and

(B) the provision of lines, facilities, and systems used in the

transmission or reception described by Paragraph (A).

(3) "Member" means:

(A) an incorporator of a telephone cooperative; or

(B) a person admitted to membership in a telephone cooperative

as provided by Section 162.065.

(4) "Patron" means a member who is eligible to receive patronage

dividends or to earn capital credits as a result of purchasing

certain services from a telephone cooperative as provided by

Section 162.066.

(5) "Telephone cooperative" means a corporation that is

organized under this chapter or that becomes subject to this

chapter as provided by this chapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.004. CERTAIN CORPORATE NAMES PROHIBITED. A corporation

organized under the laws of this state or authorized to do

business in this state may not use the words "telephone

cooperative" in the corporation's name unless the corporation is

organized under this chapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.005. EFFECT OF RECORDING CERTAIN MORTGAGES EXECUTED BY

TELEPHONE COOPERATIVES. (a) An instrument executed by a

telephone cooperative or a foreign corporation doing business in

this state under this chapter that affects real and personal

property and that is recorded in the real property records of any

county in which the property is located or is to be located has

the same effect as if the instrument were also recorded as

provided by law in the proper office in that county as a mortgage

of personal property.

(b) All after-acquired property of a telephone cooperative or

foreign corporation doing business in this state under this

chapter described by or referred to as being pledged in an

instrument to which Subsection (a) applies becomes subject to the

lien described by the instrument immediately when the cooperative

or corporation acquires the property, without regard to whether

the property existed at the time the instrument was executed. The

execution of the instrument constitutes notice and otherwise has

the same effect with respect to after-acquired property to which

this subsection applies as it has under the laws relating to

recordation with respect to property that is owned by the

cooperative or foreign corporation at the time the instrument is

executed and that is described in the instrument as being pledged

by the instrument.

(c) After a lien on personal property under an instrument to

which Subsection (a) applies is recorded, the lien continues in

existence and of record for the period specified in the

instrument without:

(1) the refiling of the instrument; or

(2) the filing of any renewal certificate, affidavit, or other

supplemental information required by a law relating to the

renewal, maintenance, or extension of a lien on personal

property.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.006. CONSTRUCTION STANDARDS. A telephone cooperative

that constructs communication lines or facilities must at a

minimum comply with the standards of the National Electrical

Safety Code in effect at the time of construction.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. CREATION AND OPERATION OF TELEPHONE COOPERATIVES

Sec. 162.051. INCORPORATORS. (a) Three or more individuals may

act as incorporators of a telephone cooperative by executing

articles of incorporation as provided by this chapter.

(b) An incorporator must:

(1) be at least 21 years of age; and

(2) reside in this state.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.052. DURATION OF CORPORATION. A telephone cooperative

may be created as a perpetual corporation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.053. NAME OF TELEPHONE COOPERATIVE. The name of a

telephone cooperative must:

(1) include the words "telephone" and "cooperative" and the

abbreviation "Inc."; and

(2) be distinct from the name of any other corporation organized

under the laws of or authorized to do business in this state.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.054. ARTICLES OF INCORPORATION. (a) The articles of

incorporation of a telephone cooperative must:

(1) state that the articles are executed under this chapter;

(2) be signed by each incorporator and acknowledged by at least

two incorporators; and

(3) state:

(A) the name of the cooperative;

(B) the purpose for which the cooperative is formed;

(C) the name and address of each incorporator;

(D) the number of directors;

(E) the address of the cooperative's principal office and the

name and address of its agent on whom process may be served;

(F) the duration of the cooperative;

(G) the terms under which a person is admitted to membership and

retains membership in the cooperative, unless the articles

expressly state that the determination of membership matters is

reserved to the directors by the bylaws; and

(H) any provisions that the incorporators include for the

regulation of the business and the conduct of the affairs of the

cooperative.

(b) The articles of incorporation do not need to state any of

the corporate powers enumerated in this chapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.055. FILING AND RECORDING OF ARTICLES OF INCORPORATION.

(a) The secretary of state shall receive articles of

incorporation of a telephone cooperative if the incorporators of

the cooperative:

(1) apply for filing the articles;

(2) furnish satisfactory evidence of compliance with this

chapter to the secretary of state; and

(3) pay a fee of $25.

(b) The secretary of state shall:

(1) file the articles of incorporation in the secretary's

office;

(2) record the articles at length in a book to be kept for that

purpose;

(3) retain the original articles of incorporation on file in the

secretary's office; and

(4) issue a certificate showing the recording of the articles of

incorporation and the telephone cooperative's authority to do

business under the articles.

(c) A copy of the articles of incorporation or of the record of

the articles, certified under the state seal, is evidence of the

creation of the telephone cooperative.

(d) The existence of the telephone cooperative dates from the

filing of the articles in the office of the secretary of state.

The certificate of the secretary of state is evidence of that

filing.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.056. REVIVAL OF ARTICLES OF INCORPORATION. (a) If the

articles of incorporation of a telephone cooperative expire by

limitation, the cooperative, with the consent of a majority of

its members, may revive the articles by filing:

(1) new articles of incorporation under this chapter; and

(2) a certified copy of the expired original articles.

(b) A telephone cooperative that revives its articles of

incorporation has all the privileges, immunities, and rights of

property exercised and held by the cooperative at the time the

original articles expired.

(c) New articles of incorporation filed under this section must

recite the privileges, immunities, and rights of property

exercised and held by the cooperative at the time the original

articles expired.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.057. ORGANIZATIONAL MEETING. (a) After the

certificate of incorporation is issued, the incorporators of a

telephone cooperative shall meet to adopt bylaws, elect officers,

and transact other business that properly comes before the

meeting.

(b) A majority of the incorporators shall call the

organizational meeting.

(c) The incorporators calling the organizational meeting shall

give at least three days' notice of the meeting by mail to each

incorporator. The notice must state the time and place of the

meeting. The notice may be waived in writing.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.058. PERFECTING DEFECTIVELY ORGANIZED CORPORATIONS.

(a) A telephone cooperative that files defective articles of

incorporation or fails to take an action necessary to perfect its

corporate organization may:

(1) file corrected articles of incorporation or amend the

original articles; and

(2) take any action necessary to correct the defect.

(b) An action taken under this section is valid and binding on

any person concerned.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.059. NONPROFIT OPERATION. (a) A telephone cooperative

shall be operated on a nonprofit basis for the mutual benefit of

its members and patrons.

(b) A cooperative's bylaws and its contracts with members and

patrons must contain appropriate provisions relating to the

disposition of revenues and receipts to establish and maintain

the cooperative's nonprofit and cooperative character.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.060. MEMBERS NOT LIABLE FOR DEBTS OF TELEPHONE

COOPERATIVE. A member is not liable for a debt of a telephone

cooperative, and the member's property is not subject to

execution for that debt.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.061. LICENSE FEE. Not later than July 1 of each year,

each telephone cooperative doing business in this state shall pay

to the secretary of state a fee of $10.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.062. EXEMPTION FROM EXCISE TAXES. A telephone

cooperative doing business in this state is exempt from all

excise taxes but is exempt from the franchise tax imposed by

Chapter 171, Tax Code, only if the cooperative is exempted by

that chapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.063. EXEMPTION FROM APPLICATION OF SECURITIES ACT. The

Securities Act (Article 581-1 et seq., Vernon's Texas Civil

Statutes) does not apply to:

(1) a note, bond, or other evidence of indebtedness issued by a

telephone cooperative doing business in this state to the United

States;

(2) an instrument executed to secure a debt of a telephone

cooperative to the United States; or

(3) the issuance of a membership certificate by a telephone

cooperative or a foreign corporation doing business in this state

under this chapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.064. BYLAWS. (a) The board shall adopt the initial

bylaws of a telephone cooperative to be adopted following:

(1) an incorporation;

(2) a consolidation; or

(3) an amendment by an existing cooperative, corporation, or

association of its articles of incorporation as provided by

Section 162.082.

(b) After the initial bylaws are adopted, the members may adopt,

amend, or repeal the bylaws by the affirmative vote of a majority

of those members voting on the question at a meeting of the

members.

(c) The bylaws may contain any provision for the regulation and

management of the affairs of the telephone cooperative that is

consistent with the articles of incorporation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.065. MEMBERSHIP. (a) Each incorporator of a telephone

cooperative is a member of the cooperative. A person other than

an incorporator may become a member of a telephone cooperative

only if the person agrees to use communication service furnished

by the cooperative when that service is made available through

the cooperative's facilities. The bylaws may prescribe additional

qualifications and limitations with respect to membership.

(b) Membership in a telephone cooperative is evidenced by a

certificate of membership. A membership certificate must contain

the provisions, consistent with this chapter and the articles of

incorporation, that are prescribed by the cooperative's bylaws. A

certificate may be transferred only as provided by the bylaws.

(c) A telephone cooperative may become a member of another

telephone cooperative and may fully use the facilities and

services of that cooperative.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.066. PATRONS. (a) A member is a patron of a telephone

cooperative if the member purchases local telecommunications

service or toll telecommunications service or pays end user

access charges in the ordinary course of business of the

cooperative.

(b) The use of interexchange access, payment of interexchange

access fees or settlements, or purchase of equipment does not

qualify a member or other person as a patron.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.067. MEETINGS OF MEMBERS. (a) A telephone cooperative

shall hold an annual meeting of members at the time and place

provided by the bylaws. Failure to hold the annual meeting at the

designated time does not result in forfeiture or dissolution of

the cooperative.

(b) A special meeting of the members may be called by:

(1) the president;

(2) the board;

(3) any three directors; or

(4) the lesser of:

(A) 200 members; or

(B) 10 percent of all the members.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.068. NOTICE OF MEMBERS' MEETING. (a) Except as

otherwise provided by this chapter, written notice of each

meeting of the members shall be given to each member, either

personally or by mail, not earlier than the 25th day or later

than the 10th day before the date of the meeting.

(b) The notice must state the time and place of the meeting and,

in the case of a special meeting, each purpose for which the

meeting is called.

(c) A notice that is mailed is considered to have been given

when the notice is deposited in the United States mail with

postage prepaid addressed to the member at the member's address

as it appears on the records of the telephone cooperative.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.069. WAIVER OF NOTICE. A person entitled to notice of

a meeting may waive notice in writing either before or after the

meeting. If a person entitled to notice of a meeting attends the

meeting, the person's attendance constitutes a waiver of notice

of the meeting, unless the person participates in the meeting

solely to object to the transaction of business because the

meeting is not legally called or convened.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.070. MEMBERS' MEETING: QUORUM AND VOTING. (a) Unless

the bylaws prescribe a greater percentage or number of members

for a quorum, a quorum at a meeting of the members of a telephone

cooperative is the personal presence of:

(1) 10 percent of all members, if the cooperative has 500 or

fewer members; or

(2) the greater of 50 members or two percent of all members, if

the cooperative has more than 500 members.

(b) If fewer than a quorum are present at a meeting, a majority

of the members present in person may adjourn the meeting from

time to time without further notice.

(c) Each member present at a meeting of the members is entitled

to one vote on each matter submitted to a vote at the meeting.

Voting must be in person unless the bylaws provide for voting by

mail.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.071. BOARD OF DIRECTORS. (a) A board of at least five

directors shall manage the business of a telephone cooperative.

Each director must be a member of the cooperative. The bylaws

must prescribe the number of directors and their qualifications

other than those prescribed by this chapter.

(b) The board may exercise any power of a telephone cooperative

not conferred on the members by this chapter or by the

cooperative's articles of incorporation or bylaws.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.072. ELECTION OF DIRECTORS; TERMS. (a) The

incorporators of a telephone cooperative named in the articles of

incorporation shall serve as directors and hold office until the

first annual meeting of the members and until their successors

are elected and qualify.

(b) At each annual meeting or, in the case of failure to hold

the annual meeting as specified in the bylaws, at a special

meeting called for that purpose, the members shall elect

directors to hold office until the next annual members' meeting,

except as otherwise provided by this chapter. Except as provided

by Subsection (e), each director holds office for the term for

which the person is elected and until the person's successor is

elected and qualifies.

(c) Instead of electing all the directors annually, the bylaws

may provide that the directors, other than those named in the

articles of incorporation to serve until the first annual meeting

of the members, are elected by the members for a term of two

years or three years. The terms must be set so that:

(1) one-half of the directors, as nearly as possible, are

elected annually, if a two-year term is provided; or

(2) one-third of the directors, as nearly as possible, are

elected annually, if a three-year term is provided.

(d) After the implementation of two-year or three-year terms for

directors, as directors' terms expire, the members shall elect

their successors to serve until the second or third succeeding

annual meeting after their election, as appropriate.

(e) The bylaws must prescribe the manner of electing a successor

to a director who resigns, dies, or otherwise becomes incapable

of acting. The bylaws may provide for the removal of a director

from office and for the election of the director's successor.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.073. COMPENSATION OF DIRECTORS. (a) A director may

not receive a salary for services as a director. Except in an

emergency, a director may not receive a salary for services in a

capacity other than director without the approval of the members.

(b) The bylaws may:

(1) prescribe a fixed fee for attendance at each board meeting,

committee meeting, industry-related conference approved by the

board, or training program; and

(2) provide for reimbursement of actual expenses of attendance

or a reasonable per diem.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.074. INSURANCE FOR DIRECTORS. A telephone cooperative

may provide liability, accident, life, and health insurance

coverage for a director who chooses to have that coverage.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.075. BOARD MEETINGS; QUORUM. (a) The bylaws shall

prescribe the manner of holding board meetings.

(b) A majority of the directors is a quorum.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.076. DISTRICTS. (a) The bylaws may provide for the

territory served or to be served by a telephone cooperative to be

divided into two or more districts for any purpose, including the

nomination and election of directors and the election and

functioning of district delegates.

(b) The bylaws must prescribe:

(1) the boundaries of each district or the manner of

establishing a district's boundaries;

(2) the manner of changing a district's boundaries; and

(3) the manner in which each district functions.

(c) District delegates may nominate and elect directors. A

district delegate must be a member.

(d) A member may not vote by proxy or by mail at a district

meeting.

(e) A district delegate may not vote by proxy or by mail at any

meeting.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.077. OFFICERS, AGENTS, AND EMPLOYEES. (a) The board

of a telephone cooperative shall annually elect from the board's

membership a president, a vice president, a secretary, and a

treasurer.

(b) An officer who ceases to be a director ceases to hold

office.

(c) The same person may hold the offices of secretary and of

treasurer.

(d) The board may also elect or appoint other officers, agents,

or employees as the board considers appropriate and shall

prescribe the powers and duties of those persons.

(e) An officer may be removed from office and a successor

elected in the manner prescribed by the bylaws.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.078. EXECUTIVE COMMITTEE. (a) The bylaws of a

telephone cooperative may authorize the board to elect an

executive committee from the board's membership.

(b) The board may delegate to the executive committee the

management of the current and ordinary business of the

cooperative and other duties as prescribed by the bylaws.

(c) The designation of an executive committee and the delegation

of authority to the committee does not relieve the board or any

director of a responsibility imposed on the board or the director

by this chapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.079. INDEMNIFICATION. Article 2.22A, Texas Non-Profit

Corporation Act (Article 1396-2.22A, Vernon's Texas Civil

Statutes), applies to a telephone cooperative in the same manner

as if the cooperative were formed under the Texas Non-Profit

Corporation Act.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.080. CHANGE OF LOCATION OF PRINCIPAL OFFICE. (a) A

telephone cooperative may, with the authorization of the board or

the members, change the location of its principal office by

filing a certificate reciting the change of principal office with

the secretary of state.

(b) The cooperative's president or vice president must execute

and acknowledge the certificate under the cooperative's seal as

attested by the secretary.

(c) The secretary of state shall charge and collect a fee of $5

for filing a certificate of change of principal office.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.081. DIRECTOR, OFFICER, OR MEMBER ACTING AS NOTARY. A

person who is an officer, director, or member of a telephone

cooperative and who is authorized to take acknowledgments under

state law is not disqualified because of the person's association

with the cooperative from taking an acknowledgment of an

instrument executed in favor of the cooperative or to which the

cooperative is a party.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.082. APPLICABILITY TO CORPORATIONS ORGANIZED UNDER

OTHER LAW. A cooperative or nonprofit corporation or

association organized under any other law of this state for the

purpose of furnishing communication service may, by a majority

vote of the members present in person at a meeting called for

that purpose, amend its articles of incorporation to comply with

this chapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. POWERS OF TELEPHONE COOPERATIVE

Sec. 162.121. GENERAL POWERS. A telephone cooperative may:

(1) sue and be sued in its corporate name;

(2) adopt and alter a corporate seal and use the seal or a

facsimile of the seal as required by law;

(3) construct, acquire, lease, improve, install, equip,

maintain, and operate, and, subject to Sections 162.125 and

162.126, dispose of, lease, or encumber, communication lines,

facilities or systems, lands, structures, plants and equipment,

exchanges, and other property, considered appropriate to

accomplish the purpose for which the cooperative is organized;

(4) issue membership certificates as provided by this chapter;

(5) borrow money and otherwise contract indebtedness, issue or

guarantee notes, bonds, and other evidences of indebtedness, and

secure the payment of indebtedness by pledge or other encumbrance

on any or all of its property or revenue;

(6) conduct its business and exercise its powers inside or

outside this state;

(7) adopt, amend, and repeal bylaws;

(8) make any contracts appropriate for the full exercise of the

powers granted by this chapter; and

(9) perform any other acts and exercise any other power that may

be appropriate to accomplish the purpose for which the

cooperative is organized.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.122. POWERS RELATING TO PROVISION OF COMMUNICATION

SERVICE. (a) A telephone cooperative may:

(1) furnish and improve communication service to its members, to

governmental agencies and political subdivisions, to any number

of subscribers of other communication systems through

interconnection of facilities, and to any number of users through

pay stations;

(2) connect and interconnect its communication lines,

facilities, or systems with other communication lines,

facilities, or systems;

(3) make its facilities available to persons furnishing

communication service inside or outside this state; and

(4) construct, maintain, and operate a communication line along,

on, under, or across publicly owned land or a public

thoroughfare, subject to the same restrictions and obligations

that apply to an electric transmission cooperative under

Subchapter C, Chapter 181.

(b) A telephone cooperative that acquires communication

facilities may continue to furnish service to a person who is

already receiving service from those facilities without requiring

the person to become a member, but the person may become a member

on the terms prescribed by the bylaws.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.123. CONNECTION AND INTERCONNECTION OF FACILITIES. A

telephone cooperative doing business in this state may require a

person furnishing communication service to the public in this

state to interconnect that person's lines, facilities, or systems

with, or otherwise make available those lines, facilities, or

systems to, the cooperative's communication lines, facilities, or

systems to provide a continuous line of communication for the

cooperative's subscribers.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.124. EMINENT DOMAIN. A telephone cooperative may

exercise the power of eminent domain in the manner provided by

state law for the exercise of that power by other corporations

constructing or operating communication lines, facilities, or

systems.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.125. ENCUMBRANCE AND DISPOSITION OF PROPERTY WITHOUT

MEMBERS' AUTHORIZATION. (a) The board of a telephone

cooperative may, without authorization of the members, authorize

the execution and delivery of a mortgage or deed of trust of or

the encumbering of any property of the cooperative, including

property to be acquired and the revenues from property of the

cooperative, to secure any indebtedness of the cooperative to the

United States or any lending institution licensed by the United

States or a state.

(b) A mortgage or deed of trust described by Subsection (a) is

exempt from a tax for recording the instrument.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.126. ENCUMBRANCE, LEASE, AND DISPOSITION OF PROPERTY

WITH MEMBERS' AUTHORIZATION. (a) Except as provided by Section

162.125, a telephone cooperative may not dispose of, lease, or

encumber all or a major portion of its property unless the

disposition, lease, or encumbrance is authorized by the

affirmative vote of at least two-thirds of all the members of the

cooperative.

(b) The board may, on the authorization of two-thirds of all the

members of the cooperative at a members' meeting, dispose of or

lease all or a major portion of its property to:

(1) another telephone cooperative;

(2) a foreign corporation doing business in this state under

this chapter; or

(3) the holder of a note, bond, or other evidence of

indebtedness issued to the United States or to a lending

institution licensed by the United States or a state.

(c) The notice of a meeting at which a disposition or lease

under Subsection (b) is to be considered must state the proposed

action.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. AMENDMENT OF ARTICLES OF INCORPORATION

Sec. 162.151. AMENDMENT OF ARTICLES OF INCORPORATION. A

telephone cooperative may amend its articles of incorporation in

accordance with this subchapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.152. PRESENTATION AND APPROVAL OF PROPOSED AMENDMENT.

(a) A proposed amendment to the articles of incorporation must

be presented to a meeting of the members. The notice of the

meeting must state the proposed amendment or must have the

proposed amendment attached to it.

(b) A proposed amendment, with any changes, may be approved only

on the affirmative vote of at least two-thirds of the members

voting on the question at the meeting.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.153. ARTICLES OF AMENDMENT. (a) The president or vice

president, on behalf of the telephone cooperative, shall execute

and acknowledge the approved articles of amendment. The

cooperative's seal must be affixed to the articles of amendment

and attested by its secretary.

(b) The articles of amendment must state:

(1) that the articles of amendment are executed under this

chapter;

(2) the name of the telephone cooperative;

(3) the address of the cooperative's principal office; and

(4) the amendment to the articles of incorporation.

(c) The president or vice president executing the articles of

amendment shall make and attach to the articles an affidavit

stating that the cooperative complied with this subchapter with

respect to the amendment set forth in the articles.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.154. FILING OF ARTICLES OF AMENDMENT. (a) Articles of

amendment shall be filed with the secretary of state in the same

manner as the original articles of incorporation.

(b) The secretary of state shall charge and collect a fee of $25

for filing articles of amendment.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. CONSOLIDATION OR MERGER OF TELEPHONE COOPERATIVES

Sec. 162.201. CONSOLIDATION. (a) Two or more telephone

cooperatives may enter into an agreement to consolidate the

cooperatives. The agreement must state:

(1) the terms of the consolidation;

(2) the name of the proposed consolidated cooperative;

(3) the number of directors of the proposed consolidated

cooperative;

(4) the time of the annual meeting and election; and

(5) the names of at least five persons to be directors until the

first annual meeting.

(b) A consolidation agreement may be approved only on the votes

of a majority of the members of each telephone cooperative at a

regular meeting or at a special meeting of its members called for

that purpose.

(c) Telephone cooperatives may not consolidate for the purpose

of duplicating the facilities of another communication company

where the other communication company is giving or is willing to

give reasonably adequate communication service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.202. ARTICLES OF CONSOLIDATION. (a) The articles of

consolidation must:

(1) conform substantially to original articles of incorporation

of a telephone cooperative; and

(2) be executed, acknowledged, filed, and recorded in the same

manner as original articles of incorporation.

(b) The directors named in the consolidation agreement shall as

incorporators sign and acknowledge the articles of consolidation.

(c) The secretary of state shall charge and collect a fee of $50

for filing articles of consolidation.

(d) When the secretary of state accepts the articles of

consolidation for filing and recording and issues a certificate

of consolidation, the proposed consolidated telephone cooperative

described in the articles under its designated name exists as a

body corporate, with all the powers of a telephone cooperative

originally organized under this chapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.203. MERGER. (a) One or more telephone cooperatives

may merge into another cooperative as provided by this section

and Section 162.204.

(b) The proposition for the merger and proposed articles of

merger must be submitted at a meeting of the members of each

merging cooperative and the surviving cooperative. A copy of the

proposed articles of merger must be attached to the notice of

each meeting.

(c) A proposed merger and proposed articles of merger, with any

amendments, may be approved only on the affirmative vote of at

least two-thirds of the members of each cooperative voting on the

proposed merger and articles.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.204. ARTICLES OF MERGER. (a) The president or vice

president of each telephone cooperative, on behalf of the

telephone cooperative, shall execute and acknowledge the approved

articles of merger. The cooperative's seal must be affixed to the

articles of merger and attested by its secretary.

(b) The articles of merger must state:

(1) that they are executed under this chapter;

(2) the name of each merging cooperative and the address of its

principal office;

(3) the name of the surviving cooperative and the address of its

principal office;

(4) that each merging cooperative and the surviving cooperative

agree to the merger;

(5) the name and address of each director of the surviving

cooperative;

(6) the terms of the merger and the manner in which the merger

will be carried out, including the manner in which members of the

merging cooperatives become or may become members of the

surviving cooperative;

(7) the duration of the surviving cooperative; and

(8) the purpose for which the surviving cooperative is formed.

(c) The articles of merger may contain any provision consistent

with this chapter considered appropriate for the conduct of the

business of the surviving cooperative. The president or vice

president of each cooperative executing the articles of merger

shall make and attach to the articles an affidavit stating that

the cooperative complied with this subchapter with respect to the

articles.

(d) The original and a copy of the articles of merger shall be

delivered to the secretary of state. If the secretary of state

finds that the articles conform to law, the secretary of state,

on payment of a fee of $50, shall:

(1) file and record the articles of merger;

(2) issue a certificate of merger; and

(3) attach to the certificate of merger the copy of the articles

of merger and deliver the certificate and attached copy to the

surviving cooperative or its representative.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.205. EFFECT OF CONSOLIDATION OR MERGER. (a) In a

consolidation the existence of each telephone cooperative ceases

and the articles of consolidation are considered to be the

articles of incorporation of the new cooperative. In a merger the

separate existence of each merging telephone cooperative ceases

and the articles of incorporation of the surviving cooperative

are considered to be amended to the extent, if any, that

amendment is provided for in the articles of merger.

(b) All the rights, privileges, immunities, property, and

applications for membership of each of the consolidating or

merging cooperatives are transferred to and vested in the new or

surviving cooperative, except that this chapter does not relieve

a cooperative of the obligation to comply with the applicable

provisions of Title 2.

(c) The new or surviving cooperative is liable for all the

liabilities and obligations of the consolidating or merging

cooperatives. A claim existing or action or proceeding pending by

or against a consolidating or merging cooperative may be

prosecuted as if the consolidation or merger had not taken place,

and the new or surviving cooperative may be substituted in the

place of the consolidating or merging cooperative. The

consolidation or merger does not impair the rights of creditors

of or liens on the property of a consolidating or merging

cooperative.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. CONVERSION OF CORPORATION INTO TELEPHONE

COOPERATIVE

Sec. 162.251. CONVERSION OF CORPORATION INTO TELEPHONE

COOPERATIVE. (a) A corporation organized under the laws of this

state that furnishes or is authorized to furnish communication

service may be converted into a telephone cooperative in

accordance with this subchapter. On conversion, the corporation

is subject to this chapter as if it had been originally organized

under this chapter.

(b) The proposition for the conversion and proposed articles of

conversion must be submitted at a meeting of the members or

stockholders of the corporation or, in the case of a corporation

that does not have members or stockholders, at a meeting of the

incorporators of the corporation. A copy of the proposed articles

of conversion must be attached to the notice of the meeting.

(c) A proposed conversion and proposed articles of conversion,

with any amendments, may be approved only on the affirmative vote

of:

(1) at least two-thirds of the members of the corporation voting

on the proposed conversion and articles;

(2) the holders of at least two-thirds of the shares of the

capital stock of the corporation represented at the meeting and

voting on the proposition and articles, if the corporation is a

stock corporation; or

(3) at least two-thirds of the corporation's incorporators, if

the corporation does not have members or outstanding shares of

capital stock.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.252. ARTICLES OF CONVERSION. (a) The president or

vice president, on behalf of the corporation, shall execute and

acknowledge the approved articles of conversion. The

corporation's seal must be affixed to the articles and attested

by its secretary.

(b) The articles of conversion must state:

(1) that they are executed under this chapter;

(2) the name of the corporation and the address of its principal

office before its conversion into a telephone cooperative;

(3) the law under which the corporation was organized;

(4) that the corporation elects to become a cooperative,

nonprofit corporation subject to this chapter;

(5) the corporation's name as a cooperative;

(6) the address of the principal office of the cooperative;

(7) the name and address of each director of the cooperative;

(8) the manner in which a member, stockholder, or incorporator

of the corporation becomes or may become a member of the

cooperative;

(9) the duration of the cooperative; and

(10) the purpose for which the cooperative is formed.

(c) The articles of conversion may contain any provision

consistent with this chapter considered appropriate for the

conduct of the business of the cooperative. The president or vice

president executing the articles of conversion shall make and

attach to the articles an affidavit stating that the corporation

complied with this section with respect to the articles. The

articles of conversion are considered to be the articles of

incorporation of the cooperative.

(d) The original and a copy of the articles of conversion shall

be delivered to the secretary of state. If the secretary of state

finds that the articles conform to law, the secretary of state,

on payment of a fee of $50, shall:

(1) file and record the articles of conversion;

(2) issue a certificate of conversion; and

(3) attach to the certificate of conversion the copy of the

articles of conversion and deliver the certificate and attached

copy to the cooperative or its representative.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.253. CONSOLIDATION AND CONVERSION OF CORPORATIONS INTO

TELEPHONE COOPERATIVE. (a) Two or more corporations organized

under the laws of this state that furnish or are authorized to

furnish communication service may, if otherwise permitted to

consolidate under state law, consolidate and convert into a

telephone cooperative in accordance with this subchapter. On

consolidation and conversion, the new cooperative is subject to

this chapter as if it had been originally organized under this

chapter.

(b) The proposition for the consolidation and conversion and the

proposed articles of consolidation and conversion, with any

amendments, must be approved by each corporation in accordance

with:

(1) the law under which it was organized; and

(2) Sections 162.251 and 162.252.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.254. ARTICLES OF CONSOLIDATION AND CONVERSION. (a)

The approved articles of consolidation and conversion:

(1) shall be executed, acknowledged, and sealed as prescribed by

Section 162.252 and by the law under which the consolidating and

converting corporations were organized;

(2) must:

(A) state that they are executed under this chapter and the law

under which the corporations were organized and that each

consolidating corporation elects that the new corporation be a

cooperative; and

(B) contain all other information required by the law under

which the corporations were organized; and

(3) may contain any provision consistent with this chapter

considered appropriate for the conduct of the business of the

cooperative.

(b) The president or vice president executing the articles of

consolidation and conversion shall make and attach to the

articles an affidavit stating that the corporations complied with

this section and Section 162.253 and with the applicable

provisions of the law under which the consolidating corporations

were organized with respect to the articles. The articles of

consolidation and conversion are considered to be the articles of

incorporation of the cooperative and shall be filed in accordance

with the provisions both of this chapter and of the law under

which the consolidating corporations were organized.

(c) The original and a copy of the articles of consolidation and

conversion shall be delivered to the secretary of state. If the

secretary of state finds that the articles conform to law, the

secretary of state, on payment of a fee of $50, shall:

(1) file and record the articles of consolidation and

conversion;

(2) issue a certificate of consolidation and conversion; and

(3) attach to the certificate the copy of the articles and

deliver the certificate and attached copy to the cooperative or

its representative.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER G. DISSOLUTION

Sec. 162.301. DISSOLUTION. (a) A telephone cooperative may be

dissolved by a two-thirds vote of all the members of the

cooperative. The vote must be taken at a regular meeting or at a

special meeting of its members called for that purpose. Votes

must be cast in person.

(b) A certificate of dissolution must be:

(1) signed by the president or vice president and attested by

the secretary, certifying to the dissolution and stating that the

officers have been authorized by a vote of the members under

Subsection (a) to execute and file the certificate; and

(2) executed, acknowledged, filed, and recorded in the same

manner as original articles of incorporation of a telephone

cooperative.

(c) The cooperative is dissolved when the secretary of state

accepts the certificate of dissolution for filing and recording

and issues a certificate of dissolution.

(d) The secretary of state shall charge and collect:

(1) a fee of $5 for filing a certificate of election to

dissolve; and

(2) a fee of $5 for filing articles of dissolution.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.302. EXISTENCE FOLLOWING DISSOLUTION. (a) A dissolved

telephone cooperative continues to exist to:

(1) satisfy existing liabilities or obligations;

(2) collect or liquidate its assets; and

(3) take any other action required to adjust and wind up its

business and affairs.

(b) A dissolved telephone cooperative may sue and be sued in its

corporate name.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.303. DISTRIBUTION OF NET ASSETS ON DISSOLUTION. Assets

of a dissolved telephone cooperative that remain after all

liabilities or obligations of the cooperative have been satisfied

shall be distributed as follows:

(1) first, to patrons for the pro rata return of amounts

standing to their credit because of their patronage; and

(2) second, to members for the pro rata repayment of membership

fees.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 162.304. DISSOLUTION OF DEFECTIVELY INCORPORATED TELEPHONE

COOPERATIVE. (a) A telephone cooperative that purports to have

been incorporated or reincorporated under this chapter but that

has not complied with a requirement for legal corporate existence

may file a certificate of dissolution in the same manner as a

validly incorporated telephone cooperative.

(b) The certificate of dissolution may be authorized by a

majority of the incorporators or directors at a meeting called by

an incorporator and held at the principal office of the

cooperative named in the articles of incorporation.

(c) The incorporator calling the meeting must give at least ten

days' notice of the meeting by mail to the last known post office

address of each incorporator or director.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 163. JOINT POWERS AGENCIES

UTILITIES CODE

TITLE 4. DELIVERY OF UTILITY SERVICES

SUBTITLE A. UTILITY CORPORATIONS AND OTHER PROVIDERS

CHAPTER 163. JOINT POWERS AGENCIES

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 163.001. DEFINITIONS. In this chapter:

(1) "Electric facility" means a facility necessary or incidental

to generating or transmitting electric power and energy,

including:

(A) a generating unit or plant or a plant site;

(B) transmission lines;

(C) a right-of-way or other right relating to a facility; and

(D) property and equipment.

(2) "Entity" means a person who engages in the authorized

generation, transmission, or distribution of electric energy for

sale to the public.

(3) "Private entity" means an entity that is not a public

entity.

(4) "Public entity" means an entity that is an agency or

political subdivision of this state.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.002. REPORT ON PROBLEMS. (a) The commission shall

analyze the financial problems of the municipal power agency

described by Subsection (b). Before September 1, 2000, the

commission shall present recommendations for solving the problems

to the speaker of the house of representatives, the lieutenant

governor, the members of the legislature, and the municipal power

agency.

(b) This subsection applies to a municipal power agency as

defined by this chapter that has stranded costs in excess of

$6,000 per customer as determined by the April 1998 Report to the

Texas Senate Interim Committee on Electric Utility Restructuring

entitled "Potentially Strandable Investment (ECOM) Report: 1998

Update."

Added by Acts 1999, 76th Leg., ch. 405, Sec. 40, eff. Sept. 1,

1999.

SUBCHAPTER B. COOPERATION BY PUBLIC AND PRIVATE ENTITIES

Sec. 163.011. EFFECT OF SUBCHAPTER. This subchapter does not

affect:

(1) the statutory purposes prescribed by state law relating to

creating, establishing, or operating an entity that co-owns a

facility;

(2) an entity's rights or powers in effect on August 27, 1973,

relating to the generation, transmission, distribution, or sale

of electric power and energy; or

(3) a contract in effect on August 27, 1973.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.012. AUTHORITY TO MAKE AGREEMENTS. Public and private

entities may by agreement jointly plan, finance, acquire,

construct, own, operate, and maintain electric facilities to:

(1) achieve economies of scale in providing electric energy to

the public;

(2) promote the economic development of this state and its

natural resources; and

(3) meet the state's future power needs.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.013. GENERAL RIGHTS, POWERS, AND DUTIES OF ENTITIES.

(a) A participating entity may:

(1) use its means and assets to plan, acquire, construct, own,

operate, and maintain its interest in an electric facility;

(2) issue bonds and other securities to raise money for a

purpose described by Subdivision (1) in the same manner and to

the same extent and subject to the same conditions as would be

applicable if the entity had sole ownership of the electric

facility;

(3) acquire, for the use and benefit of each participating

entity, land, easements, and property for an electric facility by

purchase or by exercising the power of eminent domain; and

(4) transfer or otherwise convey the acquired land, property, or

property interest or otherwise cause the land, property, or

interest to become vested in other participating entities to the

extent to which and in the manner in which the participating

entities agree.

(b) Each participating entity is a cotenant or co-owner of the

electric facility and in relation to the entity's undivided

interest in the facility has each right, privilege, exemption,

power, duty, and liability the entity would have had if the

entity had sole ownership.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.014. USE OF EMINENT DOMAIN. (a) A participating

entity has the power of eminent domain to be exercised as

provided by this section.

(b) The use of eminent domain authority by a participating

entity is governed by the law relating to an eminent domain

proceeding involving a municipality in this state.

(c) A participating entity may acquire a fee title to the

condemned real property.

(d) A participating entity may not use eminent domain authority

to acquire:

(1) an interest in an electric facility that belongs to another

entity; or

(2) an interest in real property to drill, mine, or produce from

that property oil, gas, geothermal resources,

geothermal/geopressured resources, or lignite, coal, sulphur,

uranium, plutonium, or other minerals that belong to another

person regardless of whether the material is in place or is in

the process of being drilled, mined, or produced.

(e) Subsection (d) does not affect the authority of a

participating entity to acquire full title to real property for a

plant site and any related surface installation or equipment,

including a cooling reservoir.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.015. TAXATION. (a) A participating private entity

shall render for ad valorem taxation its undivided fractional

interest in a jointly owned electric facility. An ad valorem or

similar tax shall be imposed separately against the undivided

interest of the participating private entity.

(b) A tax or assessment, including an excise tax or sales and

use tax, attributable to a property or service bought, sold,

leased, or used to construct, maintain, repair, or operate a

jointly owned electric facility shall be imposed separately

against each participating entity in proportion to the entity's

respective undivided interest in the facility.

(c) A participating entity is not liable for a tax or assessment

attributable to another participating entity under Subsection (a)

or (b).

(d) A participating entity is entitled to each constitutional or

statutory ad valorem or other tax exemption attributable to the

jointly owned electric facility or to a property or service

bought, sold, leased, or used to construct, maintain, repair, or

operate the facility to the extent the entity would have been

exempt from the tax if the entity's undivided interest were an

entire interest in the facility or in the property or service.

The entity is entitled to any applicable exemption certificate or

statement provided by law to claim or prove the exemption.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.016. INSURANCE. A participating entity may:

(1) contract for insurance, including specialized insurance for

property and risks relating to the ownership, operation, and

maintenance of electric facilities;

(2) contract for insurance for the use and benefit of each of

the other participating entities as though the insurance was for

the sole benefit of the contracting entity; and

(3) cause the rights of the other participating entities to be

protected under the contract in accordance with each entity's

undivided interest or entitlement under any applicable agreement

between the entities.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. MUNICIPAL POWER AGENCIES

Sec. 163.051. DEFINITIONS. In this subchapter:

(1) "Agency" means a municipal power agency created under this

subchapter.

(2) "Bond" includes a note, but does not include a nonnegotiable

purchase money note issued under Section 163.067.

(3) "Concurrent ordinance" means an ordinance or order adopted

under this subchapter by two or more public entities that relates

to the creation or re-creation of a municipal power agency.

(4) "Obligations" means revenue bonds or notes.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.052. CONSTRUCTION. This subchapter shall be liberally

construed to carry out its purpose.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.053. CONFLICTS WITH OTHER LAW. This subchapter

prevails to the extent of a conflict between this subchapter and

any other law, including:

(1) a law regulating the affairs of a municipal corporation; or

(2) a home-rule charter provision.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.054. CREATION OF AGENCY. (a) Public entities may

create an agency by concurrent ordinances subject to voter

approval.

(b) A public entity may join in the creation of an agency under

this subchapter only if on May 8, 1975, and at the time the

concurrent ordinance is adopted, the entity was engaged in the

authorized generation of electric energy for sale to the public.

This subsection does not prohibit a public entity from disposing

of its electric generating capabilities after creation of the

agency.

(c) An agency is a:

(1) separate municipal corporation;

(2) political subdivision of this state; and

(3) political entity and corporate body.

(d) An agency may not impose a tax but has all the other powers

relating to municipally owned utilities and provided by law to a

municipality that owns a public utility.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.055. RE-CREATION OF AGENCY. (a) The public entities

that create an agency may by concurrent ordinances re-create the

agency by adding or deleting, or both, a public entity.

(b) The public entities may not re-create an agency if the

re-creation will impair an agency obligation.

(c) Re-creation by adding a public entity is subject to voter

approval in accordance with Section 163.058.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.056. NOTICE. (a) The governing body of each public

entity shall publish notice of its intention to create an agency

once a week for two consecutive weeks.

(b) The first publication must appear before the 14th day before

the date set for passage of the concurrent ordinance.

(c) The notice must state:

(1) the date, time, and location at which the governing body

proposes to enact the concurrent ordinance; and

(2) that an agency will be created on the date on which the

concurrent ordinances take effect.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.057. CONTENTS OF CONCURRENT ORDINANCE. A concurrent

ordinance creating an agency under Section 163.054 or re-creating

an agency under Section 163.055 must, as adopted by each public

entity:

(1) contain identical provisions;

(2) define the boundaries of the agency to include the territory

within the boundaries of each participating public entity;

(3) designate the name of the agency; and

(4) designate the number, place, initial term, and manner of

appointment of directors in accordance with Section 163.059.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.058. ELECTION. (a) An agency may not be created

unless the creation is approved by a majority of the qualified

voters of each public entity creating the agency at an election

called and held for that purpose.

(b) An agency may not be re-created by addition of a public

entity unless the re-creation is approved by a majority of the

qualified voters of the additional public entity at an election

called and held for that purpose.

(c) Notice of an election under this section shall be given in

accordance with Section 1251.003, Government Code. The election

shall be called and held in accordance with:

(1) the Election Code;

(2) Chapter 1251, Government Code; and

(3) this subchapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.404, eff. Sept.

1, 2001.

Sec. 163.059. BOARD OF DIRECTORS. (a) The agency shall be

governed by a board of directors. The board is responsible for

the management, operation, and control of the property belonging

to the agency.

(b) The board must include at least four directors. Each

director must be appointed by place by the governing bodies of

the participating public entities. Each participating public

entity is entitled to appoint at least one director.

(c) Directors must serve staggered terms. Successor directors

are appointed in the same manner as the original appointees.

(d) To qualify to serve as a director, a person must be a

qualified voter and reside in the boundaries of the appointing

public entity when the person takes the constitutional oath of

office.

(e) An employee, officer, or member of the governing body of a

public entity may serve as a director but may not have a personal

interest in a contract executed by the agency other than as an

employee, officer, or member of the governing body of the public

entity.

(f) Directors serve without compensation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.060. POWERS. (a) An agency may not engage in any

utility business other than the generation, transmission, and

sale or exchange of electric energy to:

(1) a participating public entity; or

(2) a private entity that owns jointly with the agency an

electric generating facility in this state.

(b) The agency may:

(1) perform any act necessary to the full exercise of the

agency's powers;

(2) enter into a contract, lease, or agreement with or accept a

grant or loan from a:

(A) department or agency of the United States;

(B) department, agency, or political subdivision of this state;

or

(C) public or private person;

(3) sell, lease, convey, or otherwise dispose of any right,

interest, or property the agency considers to be unnecessary for

the efficient maintenance or operation of its electric

facilities;

(4) use the uniform system of accounts prescribed for utilities

and licenses by the Federal Energy Regulatory Commission; and

(5) adopt rules to govern the operation of the agency and its

employees, facilities, and service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.061. CONSTRUCTION CONTRACTS. (a) Except as provided

by Subsection (c), an agency may award a contract for

construction of an improvement that involves the expenditure of

more than $20,000 only on the basis of competitive bids.

(b) The agency shall publish notice of intent to receive bids

once a week for two consecutive weeks in a newspaper of general

circulation in this state. The first publication must appear

before the 14th day before the date bids are to be received.

(c) An entity that has joint ownership of the improvement to be

constructed or that is an agent of a joint owner shall award a

contract using the entity's contracting procedures.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.062. SALE OR EXCHANGE OF ELECTRIC ENERGY. (a) An

agency may participate through appropriate contracts in power

pooling and power exchange agreements with other entities through

direct or indirect system interconnections.

(b) An entity that participates with an agency under this

section may:

(1) purchase electric energy from the agency;

(2) sell or dispose of electric energy to the agency; or

(3) exchange electric energy with the agency.

(c) An entity payment for electric energy purchased from the

agency is an operating expense of the entity's electric system.

(d) An agency contract to sell or exchange electric energy may

require the purchaser to pay for the electric energy regardless

of whether the electric energy is produced or delivered.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.063. RATES AND CHARGES. (a) An agency may establish

and maintain rates and charges for electric power and energy the

agency delivers, transmits, or exchanges. The rates and charges

must:

(1) be reasonable and in accordance with prudent utility

practices;

(2) be based on periodic cost of service studies and subject to

modification, unless such a basis for rates and charges is waived

by the purchaser by contract; and

(3) be developed to recover the agency's cost of producing and

transmitting the electric power and energy, as applicable, which

cost must include the amortization of capital investment.

(b) Notwithstanding Subsection (a), this state reserves its

power to regulate an agency's rates and charges for electric

energy supplied by the agency's facilities.

(c) Until obligations issued under this subchapter have been

paid and discharged, with all interest on the obligations,

interest on unpaid interest installments on the obligations, and

other connected and incurred costs or expenses, this state

pledges to and agrees with the purchasers and successive holders

of the obligations that it will not:

(1) limit or alter the power of an agency to establish and

collect rates and charges under this section sufficient to pay:

(A) necessary operational and maintenance expenses;

(B) interest and principal on obligations issued by the agency;

(C) sinking funds and reserve fund payments; and

(D) other charges necessary to fulfill the terms of any

agreement; or

(2) take any action that will impair the rights or remedies of

the holders of the obligations.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.064. REVENUE BONDS. (a) The agency may issue revenue

bonds to accomplish the purposes of the agency.

(b) The agency may pledge to the payment of the obligations the

revenues of all or part of its electric facilities, including

facilities acquired after the obligations are issued. However,

operating and maintenance expenses, including salaries and labor,

materials, and repairs of electric facilities necessary to render

efficient service constitute a first lien on and charge against

the pledged revenue.

(c) The agency may set aside from the proceeds from the sale of

the obligations amounts for payment into the interest and sinking

fund and reserve fund, and for interest and operating expenses

during construction and development, as specified in the

proceedings authorizing the obligations.

(d) Obligation proceeds may be invested, pending their use, in

securities, interest-bearing certificates, or time deposits as

specified in the authorizing proceedings.

(e) Agency obligations are authorized investments for:

(1) a bank;

(2) a savings bank;

(3) a trust company;

(4) a savings and loan association; and

(5) an insurance company.

(f) The obligations, when accompanied by all appurtenant,

unmatured coupons and to the extent of the lesser of their face

value or market value, are eligible to secure the deposit of

public funds of this state, a political subdivision of this

state, and any other political corporation of this state.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.065. REFUNDING BONDS. The agency may issue refunding

bonds.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.066. ISSUANCE, FORM, AND PROVISIONS OF BONDS. (a)

Agency bonds that are payable from agency revenues or anticipated

bond proceeds and the records relating to their issuance must be

submitted to the attorney general for examination before

delivery.

(b) The bonds:

(1) must mature serially or otherwise not more than 50 years

after the date of issuance;

(2) may be made redeemable before maturity at the time and at

the price or prices set by the agency; and

(3) may be sold at public or private sale under the terms and

for the price the agency determines to be in the best interest of

the agency.

(c) The bonds must be signed by the presiding officer or

assistant presiding officer of the agency, be attested by the

secretary, and bear the seal of the agency. The signatures may be

printed on the bonds if authorized by the agency, and the seal

may be impressed or printed on the bonds. The agency may adopt or

use for any purpose the signature of an individual who has been

an officer of the agency, regardless of whether the individual

has ceased to be an officer at the time the bonds are delivered

to the purchaser.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.067. NONNEGOTIABLE PURCHASE MONEY NOTES. (a) The

agency may issue nonnegotiable purchase money notes to acquire

land or fuel resources.

(b) Nonnegotiable purchase money notes are:

(1) payable in installments;

(2) secured by the property acquired with the notes or other

collateral the agency substitutes; and

(3) not a security or agency obligation.

(c) Nonnegotiable purchase money notes may be further secured by

a promise to issue bonds or bond anticipation notes to pay the

purchase money notes.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.068. BOND ANTICIPATION NOTES. (a) The agency may

issue bond anticipation notes:

(1) for any purpose for which the agency may issue bonds; or

(2) to refund previously issued bond anticipation notes or

nonnegotiable purchase money notes.

(b) Bond anticipation notes are subject to the limitations and

conditions prescribed by this subchapter for bonds.

(c) The agency may contract with purchasers of bond anticipation

notes that the proceeds of one or more series of bonds will be

used to pay or refund the notes.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. AGENCY RECEIVING POWER THROUGH INTERSTATE SYSTEM

Sec. 163.101. CREATION. (a) Notwithstanding Section 163.054,

two or more public entities may create a municipal power agency

governed by Subchapter C if the entities:

(1) are municipalities;

(2) are engaged in the distribution and sale of electric energy

to the public; and

(3) receive a major portion of their power through or from an

interstate electric system.

(b) The entities must comply with the provisions of Subchapter C

relating to the creation of a municipal power agency, including

the concurrent ordinance and election provisions.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.102. POWERS. (a) An agency created under this

subchapter may:

(1) generate and transmit electric power and energy inside and

outside this state;

(2) sell, purchase, or exchange electric power and energy with

entities inside or outside this state; and

(3) construct or acquire new steam electric generating

facilities, but only if the facilities are owned jointly by the

agency and one or more private entities.

(b) This section does not authorize an agency created under this

subchapter to engage in the distribution and retail sale of

electric power and energy.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. ELECTRIC COOPERATIVE CORPORATIONS

Sec. 163.121. CREATION. An electric cooperative corporation may

join one or more public entities to create a joint powers agency

as if the corporation were also a public entity.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.122. APPLICATION OF OPEN MEETINGS LAW. A joint powers

agency created under this subchapter is a governmental body

subject to Chapter 551, Government Code.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.123. AUTHORITY OF PUBLIC UTILITY COMMISSION. A joint

powers agency created under this subchapter is:

(1) subject to all applicable provisions of Title 2; and

(2) under the jurisdiction of the Public Utility Commission of

Texas as provided by Title 2.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 163.124. POWER TO ISSUE CERTAIN BONDS OR SECURITIES. This

subchapter does not authorize an electric cooperative corporation

to issue bonds or other securities that are tax exempt under

federal law.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 164. JOINT OWNERSHIP OF ELECTRIC FACILITIES BY PUBLIC ENTITIES

UTILITIES CODE

TITLE 4. DELIVERY OF UTILITY SERVICES

SUBTITLE A. UTILITY CORPORATIONS AND OTHER PROVIDERS

CHAPTER 164. JOINT OWNERSHIP OF ELECTRIC FACILITIES BY PUBLIC

ENTITIES

Sec. 164.001. JOINT OWNERSHIP OF ELECTRIC UTILITY FACILITIES

AUTHORIZED. (a) Political subdivisions may join together to

finance, construct, complete, acquire, or operate electric

utility facilities so that the facilities or an undivided

interest in the facilities is jointly owned by the political

subdivisions as cotenants or co-owners.

(b) The ownership shares in the facilities are those approved by

the governing bodies of the political subdivisions, as set forth

in an agreement authorized by the governing bodies.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 164.002. PUBLIC PURPOSE. The exercise by a political

subdivision of the authority granted by this chapter, including

the exercise of the power to issue bonds, notes, or other

obligations to accomplish the purposes of this chapter, and the

performance of an agreement entered into under this chapter are

considered to be additional public purposes of the political

subdivision, without regard to any express or implied limitation

on the authority or purposes of the political subdivision under

any other general or special law or charter provision.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 164.003. APPROVAL OF AGREEMENT BY ATTORNEY GENERAL. (a)

An agreement between political subdivisions establishing an

interest in electric utility facilities that is executed under

this chapter shall be submitted to the attorney general in

connection with any proceeding to finance the contractual

obligation by the issuance of bonds.

(b) An agreement submitted under Subsection (a) is incontestable

on approval as to legality by the attorney general.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 164.004. INCREASE IN OWNERSHIP SHARES. (a) An agreement

under this chapter may provide for a political subdivision to

increase its present or future ownership share of the electric

utility facilities by installment purchase payments and for

another political subdivision that is a party to the agreement to

transfer, in consideration of those payments, any portion of its

present or future ownership share of the facilities to the

purchasing political subdivision.

(b) A payment made by a political subdivision to acquire an

ownership interest is not treated as a maintenance and operating

expense but is treated as a capital cost as if the political

subdivision had issued bonds to construct or acquire the

ownership interest, unless otherwise specified in the agreement.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 164.005. CONTRACTUAL OBLIGATIONS AS LIEN ON SYSTEM REVENUE.

(a) If the electric utility facilities financed, acquired,

constructed, or completed are a part of a utility system of a

political subdivision, the obligation to make the contract

payments to acquire an ownership interest is a lien on the

revenue of the system on a parity with the outstanding bonds of

the system to the extent permitted in the ordinance or resolution

authorizing or the deed of trust or indenture securing the

payment of the outstanding bonds.

(b) If the ordinance or resolution authorizing or the deed of

trust or trust indenture securing the revenue bonds of a utility

system provides for the subsequent issuance of additional bonds

or the creation of a contractual obligation described by Section

164.004 and provides that the payments to be made for the

security or payment of the subsequent bonds or contractual

obligation are to be on a parity with the previously issued bonds

or bonds then to be issued, the political subdivision may,

subject to any conditions contained in that ordinance,

resolution, deed of trust, or trust indenture, authorize, issue,

and sell additional bonds or incur the contractual obligation in

a different series payable from the entire revenue of the utility

system on a parity with the previously issued bonds or bonds then

to be issued and secured by a lien on the revenue of the system

on a parity with the lien securing the previously issued bonds or

bonds then to be issued. This subsection applies without regard

to whether the previously issued bonds:

(1) were issued before August 29, 1977; or

(2) are an original issue or a refunding issue.

(c) A political subdivision may pledge the revenue of a utility

system to pay contract payments to acquire an ownership interest

in an electric utility facility under this chapter.

(d) In this section, "utility system" includes a combined

utility system.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 164.006. CONSTRUCTION WITH OTHER LAWS. To provide full

authority for the execution of an agreement under this chapter,

this chapter applies to a municipality as if this chapter were

originally contained in Chapter 1501 or 1502, Government Code, or

Chapter 552, Local Government Code. This chapter prevails over

any charter provision or general or special law.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.405, eff. Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.77(30), eff. April 1, 2009.



CHAPTER 181. MISCELLANEOUS POWERS AND DUTIES OF UTILITIES

UTILITIES CODE

TITLE 4. DELIVERY OF UTILITY SERVICES

SUBTITLE B. PROVISIONS REGULATING DELIVERY OF SERVICES

CHAPTER 181. MISCELLANEOUS POWERS AND DUTIES OF UTILITIES

SUBCHAPTER A. POWERS AND DUTIES OF GAS AND ELECTRIC CORPORATIONS

Sec. 181.001. DEFINITIONS. In this chapter:

(1) "Corporation" includes:

(A) a partnership, limited partnership, or master limited

partnership;

(B) a combination of business entities composed exclusively of

corporations or in which a corporation is a general partner;

(C) a limited liability company; and

(D) a gas utility or electric utility regardless of form of

organization, but not including a municipally owned utility.

(2) "Electric corporation" means an electric current and power

corporation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 1999, 76th Leg., ch. 11, Sec. 3, eff. May 3,

1999; Acts 2003, 78th Leg., ch. 559, Sec. 1, eff. June 20, 2003.

Sec. 181.002. CORPORATE POWERS. A gas or electric corporation

has the powers and rights of a corporation organized for profit

in this state whenever those powers and duties may be applicable.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.003. AUTHORITY TO BORROW MONEY, ISSUE STOCK, OR

MORTGAGE PROPERTY. A gas or electric corporation has the right

to:

(1) borrow money;

(2) issue stock, including preferred stock; or

(3) mortgage a franchise or other property of the corporation to

secure a debt contracted for any purpose of the corporation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.004. CONDEMNATION OF PROPERTY. A gas or electric

corporation has the right and power to enter on, condemn, and

appropriate the land, right-of-way, easement, or other property

of any person or corporation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.005. AUTHORITY TO LAY AND MAINTAIN LINES. (a) A gas

corporation has the right to lay and maintain lines over, along,

under, and across a public road, a railroad, railroad

right-of-way, an interurban railroad, a street railroad, a canal

or stream, or a municipal street or alley only if:

(1) the pipeline complies with:

(A) all safety regulations adopted by the Railroad Commission of

Texas and all federal regulations relating to pipeline facilities

and pipelines; and

(B) all rules adopted by the Texas Department of Transportation

or the Railroad Commission of Texas and all federal regulations

regarding the accommodation of utility facilities on a

right-of-way, including regulations relating to the horizontal or

vertical placement of the pipeline; and

(2) the owner or operator of the pipeline ensures that the

public right-of-way and any associated facility are promptly

restored to their former condition of usefulness after the

installation or maintenance of the pipeline.

(b) The right granted by Subsection (a) relating to the use of a

municipal street or alley is subject to the payment of charges in

accordance with Section 121.2025 of this code and Sections

182.025 and 182.026, Tax Code.

(c) In determining the route of a pipeline within a

municipality, a gas corporation shall consider using existing

easements and public rights-of-way, including streets, roads,

highways, and utility rights-of-way. In deciding whether to use

a public easement or right-of-way, the gas corporation shall

consider whether:

(1) the use is economically practicable;

(2) adequate space exists; and

(3) the use will violate, or cause the violation of any pipeline

safety regulations.

(d) The Texas Department of Transportation may require the owner

or operator of a pipeline to relocate the pipeline:

(1) at the expense of the owner or operator of the pipeline, if

the pipeline is located on a right-of-way of the state highway

system;

(2) at the expense of this state, if the pipeline is located on

property in which the owner or operator of the pipeline has a

private interest; or

(3) in accordance with Section 203.092, Transportation Code, at

the expense of this state, if the pipeline is owned or operated

by a gas utility as defined by Section 181.021 of this code or a

common carrier as defined by Chapter 111, Natural Resources Code.

(e) Rules adopted by the Texas Department of Transportation

regarding horizontal and vertical placement of pipelines must be

reasonable and, for rights-of-way of the state highway system,

must provide an appeals process through the Texas Department of

Transportation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1311, Sec. 2, eff. June 19, 2009.

Sec. 181.006. CONSENT REQUIRED IN MUNICIPALITY. A gas

corporation may exercise authority under Section 181.005 in

relation to a municipal street or alley with the consent of and

subject to the direction of the governing body of the

municipality.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.007. AUTHORITY TO HOLD LAND OR OTHER PROPERTY. A gas

or electric corporation has the power to own, hold, or use land,

a right-of-way, an easement, a franchise, or a building or other

structure as necessary for the purpose of the corporation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.008. AUTHORITY RELATING TO TRANSPORT OR SALE. (a) A

gas or electric corporation has the power to generate, make,

manufacture, transport, and sell gas, electric current, and power

to an individual, the public, or a municipality for any purpose.

(b) A gas or electric corporation may:

(1) impose reasonable charges for an action taken under

Subsection (a); and

(2) construct, maintain, and operate power plants and

substations and any machinery, apparatus, pipe, pole, wire,

device, or arrangements as necessary to operate its lines in this

state.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.009. DISCRIMINATION PROHIBITED. A gas or electric

corporation may not discriminate against a person, corporation,

firm, association, or location in:

(1) charging for gas, electric current, or power; or

(2) providing service under similar circumstances.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. PROVISIONS APPLYING TO GAS UTILITIES

Sec. 181.021. DEFINITIONS. In this subchapter:

(1) "Gas facility" means a pipe, main, conductor, or other

facility or fixture used to carry gas.

(2) "Gas utility" means a person, firm, corporation, or

municipality engaged in the business of transporting or

distributing gas for public consumption.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.022. AUTHORITY TO LAY AND MAINTAIN GAS FACILITY. A gas

utility has the right to lay and maintain a gas facility through,

under, along, across, or over a public highway, a public road, a

public street or alley, or public water.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.023. CONSENT REQUIRED IN MUNICIPALITY. A gas utility

may exercise authority under Section 181.022 in a municipality

with the consent of and subject to the direction of the governing

body of the municipality.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.024. NOTICE TO STATE OR COUNTY. (a) A gas utility

proposing under this subchapter to locate a gas facility in the

right-of-way of a state highway or a county road not in a

municipality shall give notice of the proposal to:

(1) the Texas Transportation Commission if the proposal relates

to a state highway; or

(2) the commissioners court of the county if the proposal

relates to a county road.

(b) On receipt of the notice, the Texas Transportation

Commission or the commissioners court may designate the location

in the right-of-way where the gas utility may place the gas

facility.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.025. RELOCATION OF GAS FACILITY TO ALLOW CHANGE TO

TRAFFIC LANE. (a) The authority of the Texas Transportation

Commission under this section is limited to a gas facility on a

state highway not in a municipality. The authority of the

commissioners court under this section is limited to a gas

facility on a county road not in a municipality.

(b) The Texas Transportation Commission or the commissioners

court of a county may require a gas utility to relocate the

utility's gas facility, at the utility's own expense, to allow

the widening or other changing of a traffic lane.

(c) To impose a requirement under this section, the Texas

Transportation Commission or the commissioners court, as

appropriate, must give to the gas utility 30 days' written notice

of the requirement. The notice must identify the gas facility to

be relocated and indicate the location on the new right-of-way

where the gas utility may place the facility.

(d) The gas utility shall replace the grade and surface of the

highway or road at the utility's own expense.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.026. EFFECT OF MUNICIPAL INCORPORATION ON GAS FACILITY

PREVIOUSLY LAID. A gas utility having a gas facility located in

an area that becomes incorporated after the facility is in place

may continue to exercise in that area the authority granted by

this subchapter until the 10th anniversary of the date of the

incorporation without the consent of but subject to the direction

of the governing body of the municipality.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. PROVISIONS APPLYING TO ELECTRIC UTILITIES

Sec. 181.041. DEFINITIONS. In this subchapter:

(1) "Electric utility" means:

(A) an electric cooperative organized under Chapter 161;

(B) a corporation or river authority, if the river authority is

created by a statute of this state:

(i) that generates, transmits, or distributes electric energy in

this state; and

(ii) whose operations are subject to the judicial and

legislative processes of this state; or

(C) a municipal electric utility.

(2) "Municipal electric utility" means a municipality in this

state that owns and operates an electric generating plant or that

operates electric transmission lines or an electric distribution

system.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.042. AUTHORITY TO CONSTRUCT, MAINTAIN, AND OPERATE

LINES. An electric utility has the right to construct, maintain,

and operate lines over, under, across, on, or along a state

highway, a county road, a municipal street or alley, or other

public property in a municipality.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.043. CONSENT REQUIRED IN MUNICIPALITY. (a) An

electric utility may exercise authority under Section 181.042 in

a municipality with the consent of and subject to the direction

of the governing body of the municipality.

(b) Subsection (a) does not apply to a municipal electric

utility exercising authority under Section 181.042 in its

municipal territory.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.044. NOTICE TO STATE OR COUNTY. (a) An electric

utility proposing under this subchapter to construct a line along

the right-of-way of a state highway or a county road not in a

municipality shall give notice of the proposal to:

(1) the Texas Transportation Commission if the proposal relates

to a state highway; or

(2) the commissioners court of the county if the proposal

relates to a county road.

(b) On receipt of the notice, the Texas Transportation

Commission or the commissioners court may designate the location

along the right-of-way where the electric utility may construct

the line.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.045. STANDARDS FOR CONSTRUCTION, OPERATION, AND

MAINTENANCE OF LINES. (a) A municipal electric utility shall

construct, operate, and maintain its lines for the transmission

and distribution of electric energy along highways and at other

places in accordance with the national electrical safety code.

With regard to clearances, an electric utility that is not a

municipal electric utility shall construct, operate, and maintain

its lines for the transmission and distribution of electric

energy along highways and at other places in accordance with the

national electrical safety code.

(b) Regardless of Subsection (a), an electric utility shall:

(1) use single pole construction for a line along a highway or

county road;

(2) construct a transmission line that crosses a highway or road

so that the line is at least 22 feet above the surface of the

traffic lane; and

(3) construct a line that is above a railroad track or railroad

siding so that the line is at least 22 feet above the surface of

the track or siding.

(c) Subsection (a) does not apply to a line in a municipality to

the extent an ordinance or regulation applying in the

municipality provides differently than the national electrical

safety code.

(d) In this section, "national electrical safety code" means the

National Electrical Safety Code, as published in March 1948 by

the National Bureau of Standards, Handbook 30, as revised by

Handbook 81, published by the National Bureau of Standards in

November 1961.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.046. RELOCATION OF LINE TO ALLOW ROAD OR DITCH

IMPROVEMENT. (a) The authority of the Texas Transportation

Commission under this section is limited to a line on a state

highway not in a municipality. The authority of the commissioners

court under this section is limited to a line on a county road

not in a municipality.

(b) The Texas Transportation Commission or the commissioners

court of a county may require an electric utility to relocate a

line of the utility, at the utility's own expense, to allow the:

(1) widening of a right-of-way;

(2) changing of a traffic lane;

(3) improving of a road bed; or

(4) improving of a drainage ditch located on a right-of-way.

(c) To impose a requirement under this section, the Texas

Transportation Commission or the commissioners court, as

appropriate, must give to the electric utility 30 days' written

notice of the requirement. The notice must identify the line to

be relocated and indicate the location on the new right-of-way

where the electric utility may place the line.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.047. EFFECT OF MUNICIPAL INCORPORATION ON LINE

PREVIOUSLY CONSTRUCTED. (a) An electric utility that owns a

line on a state highway or county road in a city or town that, at

the time of the construction of the line, is unincorporated but

that later incorporates as a municipality may continue to

exercise in the municipality the authority granted by Section

181.042 until the 10th anniversary of the date of the

incorporation.

(b) After that period, to continue to exercise the authority in

the municipality the electric utility must have the consent of

the governing body of the municipality.

(c) The governing body of the municipality may require the

electric utility to relocate a pole or line, at the utility's own

expense, to allow the widening or straightening of a street. To

impose a requirement under this subsection, the governing body of

the municipality must give to the electric utility 30 days'

notice. The notice must indicate the new location for the pole or

line along the right-of-way of the street.

(d) This section does not prohibit a municipality from imposing

a tax or special charge for the use of a street as authorized by

Subchapter B, Chapter 182, Tax Code.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. PROVISIONS APPLYING TO TELEGRAPH COMPANIES

Sec. 181.061. DEFINITION. In this subchapter, "telegraph

company" includes a person, firm, corporation, or association

engaged in the business of accepting and transmitting messages to

and from different locations in this state through use of a

telegraph.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.062. TELEGRAPH CONNECTIONS. A telegraph company

engaged in business at the same location or in the same

municipality as another telegraph company shall provide:

(1) means through which a message may be transferred to the

lines of the other telegraph company at common locations and

transmitted to the message's final destination; and

(2) facilities to assure the transfer of a message in compliance

with this section.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.063. EXCEPTIONS. (a) A telegraph company is not

required to transfer a message to another line if:

(1) the message originated on the company's line; and

(2) the company can deliver the message directly to its intended

recipient on the company's lines.

(b) A telegraph company is not required to receive a message

from another's line and transmit the message to its final

destination if the message originated at a location on the

company's lines.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.064. HEARING AND DETERMINATION. (a) The governing

body of a municipality or, for an unincorporated area, the

commissioners court of the county, shall on its own motion or on

application of at least 100 residents:

(1) hear evidence as the governing body or commissioners court

considers necessary; and

(2) determine whether a connection between different lines or

other arrangements for transfer of messages is:

(A) necessary for public convenience; and

(B) just to the telegraph companies.

(b) After conducting a hearing and making the determinations

required by Subsection (a), the governing body or commissioners

court shall issue an order that:

(1) includes the findings of the governing body or commissioners

court;

(2) specifies the conditions under which the arrangements for

transfer of messages will be made; and

(3) specifies the proportion of expense to be paid by the owner

or operator of each line.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.065. PENALTY. (a) A telegraph company shall comply

with an order of a municipality's governing body or a

commissioners court requiring the company to arrange for transfer

of messages.

(b) A telegraph company that fails to comply with an order is

subject to a penalty of $10 for each day of noncompliance,

payable to the state. The county or district attorney may bring

suit to recover the penalty.

(c) A penalty may not be imposed against a telegraph company for

noncompliance with an order if:

(1) the company is prevented from making a connection through

the fault or omission of another company; and

(2) the fault or omission causes the company's failure to

connect.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.066. APPEAL. (a) A telegraph company ordered to

transfer messages under this subchapter has the right to appeal

to the court having jurisdiction over the matter.

(b) If the court finds that the telegraph company had reasonable

grounds for bringing the appeal, the court shall suspend any

penalty imposed under this subchapter until the appeal is finally

determined.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. PROVISIONS APPLYING TO TELEPHONE AND TELEGRAPH

CORPORATIONS

Sec. 181.081. DEFINITIONS. In this subchapter:

(1) "Facility" means a pole, pier, abutment, wire, or other

fixture related to a telephone or magnetic telegraph line.

(2) "Telegraph corporation" means a corporation created to

construct and maintain magnetic telegraph lines.

(3) "Telephone corporation" means a corporation created to

construct and maintain telephone lines.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.082. AUTHORITY TO INSTALL FACILITY IN RELATION TO

PUBLIC PROPERTY. A telephone or telegraph corporation may

install a facility of the corporation along, on, or across a

public road, a public street, or public water in a manner that

does not inconvenience the public in the use of the road, street,

or water.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.083. AUTHORITY TO CONSTRUCT LINE ON PRIVATE PROPERTY.

A telephone or telegraph corporation may enter land in which a

private person or a corporation owns a fee or lesser estate to:

(1) make a preliminary survey or examination to prepare for the

construction of a telephone or telegraph line;

(2) change the location of a part of a telephone or telegraph

line as necessary; or

(3) construct or repair a telephone or telegraph line.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.084. APPROPRIATION OR CONDEMNATION OF LAND. A

telephone or telegraph corporation has the right to:

(1) appropriate as much land owned by a private person or a

corporation as is necessary to construct a facility; or

(2) condemn land to acquire a right-of-way or other interest in

the land for the use of the telephone or telegraph corporation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.085. PROHIBITION ON LAND CONTRACT EXCLUDING ANOTHER

TELEGRAPH UTILITY. A telegraph corporation may not contract with

an owner of land for the right to construct and maintain a

telegraph line over the land to the exclusion of the line of

another telegraph corporation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.086. LINES IN OR OUTSIDE STATE. A telegraph

corporation may construct, own, use, or maintain a telegraph line

in or outside this state.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.087. USE OF ANOTHER'S TELEGRAPH LINE. (a) A telegraph

corporation may:

(1) lease the telegraph line of another telegraph corporation;

(2) as the result of a lease or purchase, attach to its

telegraph line the telegraph line of another telegraph

corporation; or

(3) join with any other corporation or association to construct,

lease, own, use, or maintain a telegraph line.

(b) An action under Subsection (a)(3) must be taken in

accordance with an agreement made by the directors or managers of

the telegraph corporations.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.088. CONSOLIDATION OF UTILITIES. (a) A telephone or

telegraph corporation organized under the law of this state may

consolidate or otherwise unite with one or more other companies

organized under the law of a state or the United States if the

union or consolidation:

(1) is approved, at a regular meeting of the corporation's

stockholders, by a vote of persons holding a majority of the

shares of stock of the corporation; and

(2) is done with the consent of each other company.

(b) The company resulting from the consolidation or other union

may hold, use, and enjoy the rights and privileges given by the

law of this state to, and has the same liabilities of, a company

separately organized under the law of this state relating to

corporations.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.089. MUNICIPAL REGULATION. (a) The appropriate

authorities of a municipality through which a line of a telephone

or telegraph corporation is to pass may adopt, by ordinance or

another method, regulations governing the corporation that

specify the:

(1) location of the facilities of the corporation;

(2) kind of posts that must be used by the corporation; or

(3) height at which the wires of the corporation must be placed.

(b) After the construction of the telephone or telegraph line,

the appropriate authorities of the municipality, after giving the

corporation or its agents an opportunity to be heard, may direct

any change in:

(1) the construction or location of the facilities; or

(2) the height at which the corporation must locate the wires.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER F. PROVISIONS APPLYING TO COMMUNITY ANTENNA AND CABLE

TELEVISION UTILITIES

Sec. 181.101. DEFINITIONS. In this subchapter:

(1) "Equipment" means a line, wire, cable, pipe, conduit,

conductor, pole, or other facility for the transmission of

community antenna or cable television service.

(2) "Person" means an individual, firm, or corporation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.102. AUTHORITY TO INSTALL AND MAINTAIN EQUIPMENT. (a)

In an unincorporated area, a person in the business of providing

community antenna or cable television service to the public may

install and maintain equipment through, under, along, across, or

over a utility easement, a public road, an alley, or a body of

public water in accordance with this subchapter.

(b) The installation and maintenance of the equipment must be

done in a way that does not unduly inconvenience the public using

the affected property.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.103. NOTICE TO STATE OR COUNTY. (a) A person

proposing to install equipment under Section 181.102 in the

right-of-way of a state highway or a county road shall give

notice of the proposal to:

(1) the Texas Department of Transportation if the proposal

relates to a state highway; or

(2) the commissioners court of the county if the proposal

relates to a county road.

(b) On receipt of the notice, the Texas Department of

Transportation or commissioners court may designate the location

in the right-of-way where the person may install the equipment,

if the equipment is not to be installed on an existing facility.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.104. RELOCATION OF EQUIPMENT TO ALLOW CHANGE TO TRAFFIC

LANE. (a) The authority of the Texas Department of

Transportation under this section is limited to equipment

installed in connection with a state highway. The authority of

the commissioners court under this section is limited to

equipment installed in connection with a county road.

(b) The Texas Department of Transportation or the commissioners

court of a county may require a person who has installed

equipment in the right-of-way of a state highway or county road

to relocate the person's equipment to allow the widening or other

changing of a traffic lane.

(c) To impose a requirement under this section, the Texas

Department of Transportation or the commissioners court, as

appropriate, must give to the person written notice of the

requirement not later than the 45th day before the date the

relocation is to be made. The notice must identify the equipment

to be relocated and indicate the location in the right-of-way

where the person may reinstall the equipment.

(d) The person shall pay the cost of repairing a state highway

or county road damaged by the relocation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER Z. MISCELLANEOUS PROVISIONS

Sec. 181.901. AUTHORITY OF GENERAL-LAW MUNICIPALITY TO PROTECT

UTILITY. (a) The governing body of a general-law municipality

may adopt an ordinance that applies to a utility using the

streets and public grounds of the municipality and that protects

the utility:

(1) in the free enjoyment of the utility's rights and

privileges; and

(2) from interference with the utility's property and

franchises.

(b) In this section, "utility" means a person, company, or

corporation engaged in furnishing water, gas, telephone, light,

power, or sewage service to the public.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 181.902. AUTHORITY OF GENERAL-LAW MUNICIPALITY TO PREVENT

USE OR WASTE OF UTILITY COMMODITY OR SERVICE. (a) The governing

body of a general-law municipality may adopt an ordinance that

prevents the free or unauthorized use or the waste of a commodity

or service furnished by a utility that uses the streets and

public grounds of the municipality.

(b) In this section, "utility" has the meaning assigned to the

term by Section 181.901.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 182. RIGHTS OF UTILITY CUSTOMERS

UTILITIES CODE

TITLE 4. DELIVERY OF UTILITY SERVICES

SUBTITLE B. PROVISIONS REGULATING DELIVERY OF SERVICES

CHAPTER 182. RIGHTS OF UTILITY CUSTOMERS

SUBCHAPTER A. PAYMENT DATE OF UTILITY BILL FOR ELDERLY INDIVIDUAL

Sec. 182.001. DEFINITIONS. In this subchapter:

(1) "Elderly individual" means an individual who is 60 years of

age or older.

(2) "Utility" means an electric, gas, water, or telephone

utility operated by a public or private entity.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 182.002. DELAY OF BILL PAYMENT DATE FOR ELDERLY INDIVIDUAL.

(a) On request by an elderly individual, a utility shall delay

without penalty the payment date of a bill for providing utility

service to that individual until the 25th day after the date the

bill is issued.

(b) This subchapter applies only to an elderly individual who:

(1) is a residential customer; and

(2) occupies the entire premises for which a delay is requested.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 182.003. REQUEST FOR DELAY. An elderly individual may

request that the utility implement the delay under Section

182.002 for:

(1) the most recent utility bill; or

(2) the most recent utility bill and each subsequent utility

bill.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 182.004. PROOF OF AGE. A utility may require an individual

requesting a delay under this subchapter to present reasonable

proof that the individual is 60 years of age or older.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 182.005. CERTAIN UTILITIES NOT AFFECTED. This subchapter

does not apply to a utility that:

(1) does not assess a late payment charge on a residential

customer;

(2) does not suspend service before the 26th day after the date

of the bill for which collection action is taken; and

(3) is regulated under Title 2.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. CONFIDENTIALITY OF CUSTOMER INFORMATION

Sec. 182.051. DEFINITIONS. In this subchapter:

(1) "Consumer reporting agency" means a person who, for a

monetary fee or payment of dues, or on a cooperative nonprofit

basis, regularly engages in the practice of assembling or

evaluating consumer credit information or other information

relating to consumers in order to furnish a consumer report to a

third party.

(2) "Governmental body" has the meaning assigned by Section

552.003, Government Code.

(3) "Government-operated utility" means a governmental body or

an entity governed by a governmental body that, for compensation,

provides water, wastewater, sewer, gas, garbage, electricity, or

drainage service.

(4) "Personal information" means an individual's address,

telephone number, or social security number.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 182.052. CONFIDENTIALITY OF PERSONAL INFORMATION. (a)

Except as provided by Section 182.054, a government-operated

utility may not disclose personal information in a customer's

account record, or any information relating to the volume or

units of utility usage or the amounts billed to or collected from

the individual for utility usage, if the customer requests that

the government-operated utility keep the information

confidential. However, a government-operated utility may disclose

information related to the customer's volume or units of utility

usage or amounts billed to or collected from the individual for

utility usage if the primary source of water for such utility was

a sole-source designated aquifer.

(b) A customer may request confidentiality by delivering to the

government-operated utility an appropriately marked form provided

under Subsection (c)(3) or any other written request for

confidentiality.

(c) A government-operated utility shall include with a bill sent

to each customer:

(1) a notice of the customer's right to request confidentiality

under this subchapter;

(2) a statement of the amount of any fee applicable to the

request; and

(3) a form by which the customer may request confidentiality by

marking an appropriate box on the form and returning it to the

government-operated utility.

(d) A customer may rescind a request for confidentiality by

providing the government-operated utility written permission to

disclose personal information.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by Acts 2001, 77th Leg., ch. 966, Sec. 2.59, eff. Sept.

1, 2001.

Sec. 182.053. FEE. A government-operated utility may charge

each customer who requests confidentiality under this subchapter

a fee not to exceed the administrative cost of complying with the

request of confidentiality.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 182.054. EXCEPTIONS. This subchapter does not prohibit a

government-operated utility from disclosing personal information

in a customer's account record to:

(1) an official or employee of the state, a political

subdivision of the state, or the United States acting in an

official capacity;

(2) an employee of a utility acting in connection with the

employee's duties;

(3) a consumer reporting agency;

(4) a contractor or subcontractor approved by and providing

services to the utility, the state, a political subdivision of

the state, or the United States;

(5) a person for whom the customer has contractually waived

confidentiality for personal information; or

(6) another entity that provides water, wastewater, sewer, gas,

garbage, electricity, or drainage service for compensation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 182.055. NO CIVIL LIABILITY FROM VIOLATION. A

government-operated utility or an officer or employee of a

government-operated utility is immune from civil liability for a

violation of this subchapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. TESTING OF METERS

Sec. 182.101. DEFINITIONS. In this subchapter:

(1) "Consumer" means a person who obtains electricity or gas

from a utility.

(2) "Gas" includes natural gas and artificial gas.

(3) "Meter" means an instrument or machine used to measure and

record the use of electricity or gas.

(4) "Test" includes, in reference to the testing of a meter and

as necessary to the reading and examination of a meter, the

authority to break the seal.

(5) "Utility" means a person, other than a governmental entity,

who provides for compensation electricity or gas for consumption

in a municipality.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 182.102. TESTING OF METER. (a) On complaint by a consumer

to the governing body of a municipality, an agent or employee of

the municipality shall examine, read, and test a meter that is

installed by the utility furnishing the electricity or gas.

(b) On demand by a consumer to the governing body of a

municipality, the governing body shall provide the consumer with

a detailed report stating the results of the examination,

reading, and test, including:

(1) whether the meter is in good condition;

(2) whether the meter functions properly; and

(3) the amount of electricity or gas used during a period

designated by the consumer in the demand, not to exceed one year.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 182.103. UTILITY REPRESENTATIVE; NOTICE. A utility

representative may be present during a meter test. The

municipality shall provide notice to a utility regarding the

testing of a meter not later than the third day before the date

the meter test is conducted.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 182.104. OFFENSE. (a) A utility or other person commits

an offense if the utility or other person fails or refuses to

allow an agent or employee of a municipality to examine a meter.

(b) An offense under this section is a misdemeanor punishable by

a fine not to exceed $200.

(c) Each day a utility or other person refuses to allow an agent

or employee of a municipality to examine a meter is a separate

offense.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 183. UTILITY DEPOSITS

UTILITIES CODE

TITLE 4. DELIVERY OF UTILITY SERVICES

SUBTITLE B. PROVISIONS REGULATING DELIVERY OF SERVICES

CHAPTER 183. UTILITY DEPOSITS

Sec. 183.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Public Utility Commission of Texas.

(2) "Utility" means a person, firm, company, corporation,

receiver, or trustee who furnishes water, electric, gas, or

telephone service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 183.002. INTEREST ON DEPOSIT. A utility that requires the

user of a service to pay a money deposit as a condition to

furnishing the service shall pay interest on the deposit from the

time the deposit is made.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 183.003. RATE OF INTEREST. The commission each December

1, or the next regular workday if December 1 is a Saturday,

Sunday, or legal holiday, shall set the annual interest rate for

the next calendar year on deposits governed by this chapter at

the average rate paid over the previous 12-month period on United

States treasury bills with a 26-week maturity.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1320, Sec. 1, eff. September 1, 2005.

Sec. 183.004. INTEREST PAYMENT TO DEPOSITOR. A utility shall

pay interest on the deposit to the depositor or the depositor's

heirs or assigns annually on demand or sooner if the service is

discontinued.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 183.005. RETURN OF DEPOSIT. (a) When the service is

discontinued, the utility shall return the deposit and any unpaid

interest on the deposit to the depositor or the depositor's heirs

or legal representatives.

(b) The utility company may deduct from the amount returned

under Subsection (a) any payments due for the services.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 183.006. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates this chapter.

(b) An offense under this section is punishable by:

(1) a fine of not less than $25 and not more than $200;

(2) confinement in jail for not less than six months and not

more than one year; or

(3) both the fine and confinement.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 184. ELECTRIC AND WATER METERING

UTILITIES CODE

TITLE 4. DELIVERY OF UTILITY SERVICES

SUBTITLE B. PROVISIONS REGULATING DELIVERY OF SERVICES

CHAPTER 184. ELECTRIC AND WATER METERING

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 184.001. DEFINITION. In this chapter, "commission" means

the Public Utility Commission of Texas.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. METERING IN APARTMENTS, CONDOMINIUMS, AND MOBILE

HOME PARKS

Sec. 184.011. DEFINITIONS. In this subchapter:

(1) "Apartment house" means one or more buildings containing

more than five dwelling units each of which is rented primarily

for nontransient use with rent paid at intervals of one week or

longer. The term includes a rented or owner-occupied residential

condominium.

(2) "Dwelling unit" means:

(A) one or more rooms that are suitable for occupancy as a

residence and that contain kitchen and bathroom facilities; or

(B) a mobile home in a mobile home park.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 184.012. NEW CONSTRUCTION OR CONVERSION. (a) A political

subdivision may not authorize the construction or occupancy of a

new apartment house, including the conversion of property to a

condominium, unless the construction plan provides for the

measurement of the quantity of electricity consumed by the

occupants of each dwelling unit of the apartment house, either by

individual metering by the utility company or by submetering by

the owner.

(b) This section does not prohibit a political subdivision from

issuing a permit to a nonprofit organization for construction of

a new apartment house for occupancy by low-income elderly tenants

if the nonprofit organization establishes, by submitting

engineering and cost data and a sworn statement, that all cost

savings will be passed on to the low-income elderly tenants.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 184.0125. HOUSING FOR OLDER PERSONS. (a) Section 184.012

does not prohibit a political subdivision from issuing a permit

for the construction of housing for older persons with 100 or

more dwelling units.

(b) Before issuing a permit, certificate, or other authorization

for the construction of housing for older persons, a political

subdivision shall require that the construction plan provide for

the requirements prescribed by this section.

(c) To qualify for the exemption provided by this section, the

housing, at a minimum, must have:

(1) significant facilities and services specifically designed to

meet the physical or social needs of older persons or, if the

provision of those facilities and services is not practicable,

the housing must be necessary to provide important housing

opportunities for older persons;

(2) at least 80 percent of the dwelling units set aside for

occupancy by at least one person 55 years of age or older in each

dwelling unit; and

(3) policies and procedures that demonstrate an intent by the

owner or manager to provide housing for persons 55 years of age

or older.

(d) The owner or manager must adhere to the policies and

procedures required by Subsection (c)(3).

(e) In this section, "housing for older persons" means housing:

(1) intended for and solely occupied by persons 62 years of age

or older; or

(2) intended and operated for occupancy by at least one person

55 years of age or older in each dwelling unit.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.16(a), eff. Sept.

1, 1999.

Sec. 184.013. SUBMETERING. (a) The owner of an apartment house

or mobile home park may submeter each dwelling unit in the

apartment house or mobile home park to measure the quantity of

electricity consumed by the occupants of the dwelling unit.

(b) Electric submetering equipment is subject to:

(1) the same rules adopted by the commission for accuracy,

testing, and recordkeeping of meters installed by electric

utilities; and

(2) the meter testing requirements of Subchapter C, Chapter 38.

(c) If not more than 90 days before the date an owner, operator,

or manager of an apartment house installs individual meters or

submeters in the apartment house the owner, operator, or manager

increases rental rates and the increase in rental rates is

attributable to the increased cost of utilities, the owner,

operator, or manager, on installation of the meters or submeters,

shall:

(1) immediately reduce the rental rate by the amount of the

increase attributable to the increased cost of utilities; and

(2) refund the amount of the increased rent:

(A) collected in the 90-day period preceding the installation of

the meters or submeters; and

(B) attributable to the cost of increased utilities.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 184.014. RULES. (a) The commission shall adopt rules

under which an owner, operator, or manager of an apartment house

or mobile home park for which electricity is not individually

metered may install submetering equipment to allocate fairly the

cost of the electrical consumption of each dwelling unit in the

apartment house or mobile home park.

(b) In addition to other appropriate safeguards for a tenant of

an apartment house or mobile home park, a rule adopted under

Subsection (a) must provide that:

(1) the apartment house owner or a mobile home park owner may

not charge a tenant more than the cost per kilowatt hour charged

by the utility to the owner; and

(2) the apartment house owner shall maintain adequate records

relating to submetering and make those records available for

inspection by the tenant during reasonable business hours.

(c) A rule adopted under this section has the same effect as a

rule adopted under Title 2, and a utility company and the owner,

operator, or manager of an apartment house subject to this

subchapter is subject to enforcement under Sections 15.021,

15.022, 15.028, 15.029, 15.030, 15.031, 15.032, and 15.033.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. METERING IN RECREATIONAL VEHICLE PARKS

Sec. 184.031. DEFINITIONS. In this subchapter:

(1) "Recreational vehicle" has the meaning assigned by Section

522.004(b), Transportation Code.

(2) "Supplying utility" means the electric utility from which a

recreational vehicle park owner purchases electricity consumed at

the recreational vehicle park.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 184.032. METERED SALE UNDER COMMISSION RULES. The metered

sale of electricity by a recreational vehicle park owner in

compliance with submetering rules adopted by the commission under

Title 2 does not constitute the provision of electric service for

compensation.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 184.033. METERED SALE UNDER THIS CHAPTER. Notwithstanding

any provision of Title 2, the metered sale of electricity by a

recreational vehicle park owner does not constitute the provision

of electric service for compensation if:

(1) the electricity is consumed in a recreational vehicle that

is located in a recreational vehicle park;

(2) the owner can show that the owner does not annually recover

from recreational vehicle occupants through metered charges more

than the supplying utility charges the owner for electricity that

is submetered, taking into account fuel refunds;

(3) the owner establishes a fiscal year for the purposes of this

subchapter and maintains for at least three years records of:

(A) bills received from the supplying utility;

(B) charges made to recreational vehicle occupants; and

(C) consumption records for each fiscal year;

(4) the owner charges for electricity using a fixed rate per

kilowatt hour for each fiscal year computed at the beginning of

the fiscal year in the manner provided by Section 184.034; and

(5) the owner complies with the refund requirements of Section

184.035.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 184.034. COMPUTATION OF CHARGES. (a) For the purposes of

computing the charge for electricity under Section 184.033(4),

the recreational vehicle park owner shall divide the amount

charged the owner by the supplying utility for the preceding

fiscal year by the total number of kilowatt hours consumed by

occupants visiting the park in the preceding fiscal year and

round the quotient to the nearest cent.

(b) If since or during the preceding fiscal year the supplying

utility increases its rates, the owner may recompute the

preceding fiscal year's charges by the utility using the current

rates charged by the utility.

(c) If since or during the preceding fiscal year the supplying

utility decreases its rates, the owner shall recompute the

preceding fiscal year's charges by the utility using the current

rates charged by the utility.

(d) An owner may not:

(1) include a charge by the supplying utility for electricity

used in a common area or office of the recreational vehicle park

in computing the amounts under Subsection (b) or (c); or

(2) recover that charge through a metered charge to a

recreational vehicle occupant.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 184.035. REFUND OF SURCHARGES. A recreational vehicle park

owner who determines at the end of a fiscal year that the owner

has collected more than the amount charged by the supplying

utility shall refund the excess amount to occupants visiting the

park in the succeeding fiscal year.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. CENTRAL SYSTEM UTILITIES

Sec. 184.051. DEFINITIONS. In this subchapter:

(1) "Apartment house" means one or more buildings containing two

or more dwelling units rented primarily for nontransient use with

rent paid at intervals of one week or longer.

(2) "Apartment house owner" means the legal titleholder of an

apartment house or an individual, firm, or corporation purporting

to be the landlord of tenants in the apartment house.

(3) "Central system utilities" means electricity and water

consumed by and wastewater services related to a central air

conditioning system, central heating system, central hot water

system, or central chilled water system in an apartment house.

The term does not include utilities directly consumed in a

dwelling unit.

(4) "Customer" means an individual, firm, or corporation in

whose name a master meter is connected by a utility.

(5) "Dwelling unit" means one or more rooms that are suitable

for occupancy as a residence and that contain kitchen and

bathroom facilities.

(6) "Nonsubmetered master metered utility service" means an

electric utility service that is master metered for an apartment

house but is not submetered.

(7) "Tenant" means a person who is entitled to occupy a dwelling

unit in an apartment house to the exclusion of others and who is

obligated to pay for the occupancy under a written or oral rental

agreement.

(8) "Utility" means a public, private, or member-owned utility

that provides electricity, water, or wastewater service to an

apartment house served by a master meter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 184.052. RULES. (a) The commission shall adopt rules

governing billing systems or methods used by an apartment house

owner to prorate or allocate among tenants central system utility

costs or nonsubmetered master metered utility service costs.

(b) In addition to other appropriate safeguards for a tenant of

an apartment house, a rule adopted under this section must

require that:

(1) a rental agreement contain:

(A) a clear written description of the method of computing the

allocation of central system utilities or nonsubmetered master

metered utilities for the apartment house; and

(B) a statement of the average apartment unit monthly bill for

all apartment units for any allocation of central system

utilities' costs or nonsubmetered master metered utility service

costs for the previous calendar year; and

(2) the apartment house owner:

(A) not impose a charge on a tenant in excess of the actual

charge imposed on the owner for utility consumption by the

apartment house; and

(B) maintain adequate records, including utility bills and

records concerning the central system utility or nonsubmetered

master metered utility service consumption of the apartment

house, the charges assessed by the utility, and the allocation of

central system utilities' costs or nonsubmetered master metered

utility service costs to the tenants and make the records

available for inspection by the tenants during normal business

hours.

(c) A rule adopted under this section has the same effect as a

rule adopted under Title 2, and an owner, operator, or manager of

an apartment house subject to this subchapter is subject to

enforcement under Sections 15.021, 15.022, 15.028, 15.029,

15.030, 15.031, 15.032, and 15.033.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. LIABILITY FOR RULE VIOLATION

Sec. 184.071. LIABILITY. (a) A landlord who violates a

commission rule relating to submetering of electric utilities

consumed exclusively in a tenant's dwelling unit or a rule

relating to the allocation of central system utility costs or

nonsubmetered master metered electric utility costs is liable to

the tenant for:

(1) three times the amount of any overcharge;

(2) a civil penalty equal to one month's rent;

(3) reasonable attorney's fees; and

(4) court costs.

(b) A landlord is not liable for the civil penalty provided by

Subsection (a)(2) if the landlord proves that the landlord's

violation of the rule was an unintentional mistake made in good

faith.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 185. RATING OF SOLAR ENERGY DEVICES

UTILITIES CODE

TITLE 4. DELIVERY OF UTILITY SERVICES

SUBTITLE B. PROVISIONS REGULATING DELIVERY OF SERVICES

CHAPTER 185. RATING OF SOLAR ENERGY DEVICES

Sec. 185.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Public Utility Commission of Texas.

(2) "Solar energy device" means a solar energy collector or

solar energy system that provides for the collection of solar

energy or the subsequent use of that energy as thermal,

mechanical, or electrical energy.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 185.002. COMPLIANCE. A person who rates, labels, or

certifies the performance of a solar energy device in this state

shall comply with the standards adopted by the commission under

this chapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 185.003. ADOPTION OF STANDARDS. (a) The commission shall

study and adopt standards for rating solar energy devices. The

standards shall be used in performance labeling and certification

of solar energy devices in this state.

(b) The commission shall examine rating standards and

certification programs used by other states and by industry in

adopting standards under this section.

(c) The commission shall adopt the standards that the commission

finds are the most widely used unless the commission finds that

those standards are not suitable for use in this state. If the

commission finds that a widely used standard is not suitable, the

commission may amend the standard or adopt a standard that the

commission finds suitable.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 185.004. USE OF NATIONAL STANDARDS. If national standards

for rating and certifying solar energy devices are developed by a

federal agency in conjunction with the states and industry, the

commission shall adopt those national standards as the standards

for use in this state.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 185.005. REVIEW OF STANDARDS. The commission shall

periodically review the standards adopted under this chapter and

shall amend those standards as necessary to ensure that the

standards are:

(1) appropriate in view of current technology; and

(2) the same as or similar to the standards widely used by other

states and by industry.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.



CHAPTER 186. PROVISIONS TO ENSURE THE RELIABILITY AND INTEGRITY OF UTILITY SERVICE

UTILITIES CODE

TITLE 4. DELIVERY OF UTILITY SERVICES

SUBTITLE B. PROVISIONS REGULATING DELIVERY OF SERVICES

CHAPTER 186. PROVISIONS TO ENSURE THE RELIABILITY AND INTEGRITY

OF UTILITY SERVICE

SUBCHAPTER A. CONTINUITY OF UTILITY SERVICE

Sec. 186.001. DEFINITION. In this subchapter, "public utility"

means and includes a private corporation that does business in

this state and has the right of eminent domain, a municipality,

or a state agency, authority, or subdivision engaged in the

business of:

(1) generating, transmitting, or distributing electric energy to

the public;

(2) producing, transmitting, or distributing natural or

artificial gas to the public; or

(3) furnishing water to the public.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 186.002. POLICY. (a) Continuous service by a public

utility is essential to the life, health, and safety of the

public. A person's wilful interruption of that service is a

public calamity that cannot be endured.

(b) A public utility is dedicated to public service. The primary

duty of a public utility, including its management and employees,

is to maintain continuous and adequate service at all times to

protect the safety and health of the public against the danger

inherent in the interruption of service.

(c) Each court and administrative agency of this state shall:

(1) recognize the policy stated in this section; and

(2) interpret and apply this subchapter in accordance with that

policy.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 186.003. ENFORCEMENT BY EXECUTIVE DEPARTMENT. In

accordance with Section 186.002, the governor, and the department

of the executive branch of government under the governor's

direction, shall exercise all power available under the

constitution and laws of this state to protect the public from

dangers incident to an interruption in water, electric, or gas

utility service in this state that occurs because of a violation

of this subchapter.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 186.004. UNLAWFUL PICKETING, THREATS, OR INTIMIDATION. (a)

A person may not:

(1) picket the plant, premises, or other property of a public

utility with intent to disrupt the service of that utility or to

prevent the maintenance of that service; or

(2) engage in picketing that has the effect of disrupting the

service of a public utility or preventing the maintenance of that

service.

(b) A person may not:

(1) intimidate, threaten, or harass an employee of a public

utility with intent to disrupt the service of the utility or

prevent the maintenance of that service; or

(2) intimidate, threaten, or harass an employee of a public

utility if that conduct has the effect of disrupting the service

of the utility or preventing the maintenance of that service.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 186.005. RESTRAINING ORDER. (a) A district court shall

immediately inquire into the matter if a public utility presents

a verified petition to the court:

(1) alleging that in the judicial district of the court a person

is violating or threatening to violate Section 186.004 and that

the violation or threatened violation will interfere with the

maintenance of adequate water, electric, or gas service; and

(2) describing the acts committed in violation of Section

186.004, or the threatened acts that, if committed, will violate

Section 186.004.

(b) If it appears that there is a violation or threatened

violation of Section 186.004, the court shall immediately issue

an order restraining the person, the person's agent, and any

other person acting with them from committing an act prohibited

by that section.

(c) A restraining order issued under this section is effective

when the petitioner files with the clerk of the court a good and

sufficient bond in an amount set by the court to cover court

costs that may reasonably accrue in connection with the case. A

judgment rendered in the case may not be superseded pending

appeal.

(d) Venue for a suit under this section is in any judicial

district in which the violation or threat to violate occurs.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 186.006. EMPLOYEE RIGHTS. This subchapter does not limit

the right of an employee of a public utility to:

(1) quit work and leave the employer's premises at any time the

employee chooses; or

(2) refuse to report for work when the employee does not want to

report.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER B. MANIPULATION OF SERVICE FOR CERTAIN LAW ENFORCEMENT

PURPOSES

Sec. 186.021. EMERGENCY INVOLVING HOSTAGE OR ARMED SUSPECT. (a)

In an emergency in which the supervising law enforcement

official having jurisdiction in the geographical area has

probable cause to believe that an armed and barricaded suspect or

a person holding a hostage is committing a crime, the supervising

law enforcement official may order a designated telephone company

security official to cut or otherwise control telephone lines to

prevent telephone communication by the armed suspect or the

hostage holder with a person other than a peace officer or person

authorized by a peace officer.

(b) The serving telephone company in the geographical area of a

law enforcement unit shall designate a telephone company security

official and an alternate to provide all required assistance to

law enforcement officials to carry out this section.

(c) Good faith reliance on an order given by a supervising law

enforcement official under this section is a complete defense to

a civil or criminal action brought against a telephone company or

the company's director, officer, agent, or employee as a result

of compliance with the order.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER C. FRAUDULENT OBTAINING OF SERVICE

Sec. 186.031. DEFINITIONS. In this subchapter:

(1) "Publish" means to communicate information to another by any

means.

(2) "Telecommunications service" means the transmission of a

message or other information by a public utility, including a

telephone or telegraph company.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 186.032. FRAUDULENTLY OBTAINING TELECOMMUNICATIONS

SERVICES. (a) A person commits an offense if:

(1) knowing that another will use the published information to

avoid payment of a charge for telecommunications service, the

person publishes:

(A) an existing, cancelled, revoked, or nonexistent telephone

number;

(B) a credit number or other credit device; or

(C) a method of numbering or coding that is used in issuing

telephone numbers or credit devices, including credit numbers; or

(2) the person makes or possesses equipment specifically

designed to be used fraudulently to avoid charges for

telecommunications service.

(b) An offense under this section is a misdemeanor punishable by

a fine of not more than $500, by confinement in jail for not more

than 60 days, or by both, unless the person has been previously

convicted of an offense under this section. A second or

subsequent offense is a felony punishable by a fine of not more

than $5,000, by imprisonment in the Texas Department of Criminal

Justice for not less than two years and not more than five years,

or by both.

(c) This section does not apply to an employee of a public

utility who provides telecommunications service while acting in

the course of employment.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 25.156, eff. September 1, 2009.

Sec. 186.033. DISPOSITION OF CERTAIN EQUIPMENT. (a) A peace

officer may seize equipment described by Section 186.032(a)(2)

under a warrant or incident to a lawful arrest.

(b) If the person who possessed equipment seized under

Subsection (a) is convicted under Section 186.032, the court

entering the judgment of conviction shall order the sheriff to

destroy the equipment.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER D. AVAILABILITY OF EMERGENCY TELEPHONE SERVICE

Sec. 186.041. DEFINITIONS. In this subchapter:

(1) "Emergency" means a situation in which property or human

life is in jeopardy and the prompt summoning of aid is essential.

(2) "Party line" means a subscriber's telephone circuit,

consisting of two or more main telephone stations connected with

the circuit, each station with a distinctive ring or telephone

number.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 186.042. OBSTRUCTION OF EMERGENCY TELEPHONE CALL; PENALTY.

(a) A person commits an offense if:

(1) the person wilfully refuses to relinquish a party line

immediately on being informed that the line is needed for an

emergency call described by Subdivision (2); and

(2) the party line is needed for an emergency call:

(A) to a fire or police department; or

(B) for medical aid or an ambulance service.

(b) An offense under this section is a misdemeanor punishable

by:

(1) a fine of not less than $25 and not more than $500;

(2) confinement in the county jail for not more than one month;

or

(3) both fine and confinement.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 186.043. FALSIFICATION OF EMERGENCY TELEPHONE CALL;

PENALTY. (a) A person commits an offense if the person secures

the use of a party line by falsely stating that the line is

needed for an emergency call:

(1) to a fire or police department; or

(2) for medical aid or an ambulance service.

(b) An offense under this section is a misdemeanor punishable

by:

(1) a fine of not less than $25 and not more than $500;

(2) confinement in the county jail for not more than one month;

or

(3) both fine and confinement.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 186.044. NOTICE OF CERTAIN OFFENSES REQUIRED. (a) A

telephone directory distributed to the public in this state that

lists the telephone numbers of an exchange located in this state

must contain a notice explaining the offenses under Sections

186.042 and 186.043. The notice must be:

(1) printed in type not smaller than the smallest type on the

same page; and

(2) preceded by the word "warning" printed in type at least as

large as the largest type on the same page.

(b) At least once each year, a person providing telephone

service shall enclose in the telephone bill mailed to each person

who uses a party line telephone a notice of Sections 186.042 and

186.043.

(c) This section does not apply to a directory, commonly known

as a classified directory, that is distributed solely for

business advertising purposes.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

Sec. 186.045. FAILURE TO PROVIDE NOTICE; PENALTY. (a) A person

providing telephone service commits an offense if the person:

(1) distributes copies of a telephone directory subject to

Section 186.044(a) from which the notice required by that section

is wilfully omitted; or

(2) wilfully fails to enclose in telephone bills the notice

required by Section 186.044(b).

(b) An offense under this section is a misdemeanor punishable by

a fine of not less than $25 and not more than $500.

Acts 1997, 75th Leg., ch. 166, Sec. 1, eff. Sept. 1, 1997.

SUBCHAPTER E. CONSTRUCTION AND MAINTENANCE OF FACILITIES ALONG,

OVER, UNDER, OR ACROSS RAILROAD RIGHT-OF-WAY

Sec. 186.051. DEFINITIONS. In this subchapter:

(1) "Cable operator" means an entity that owns or operates a

cable system, as that term is defined by 47 U.S.C. Section 522,

as amended.

(2) "Common carrier" means a common carrier as described by

Section 111.002, Natural Resources Code, or a person who submits

to regulation by the state as a common carrier under Article

2.01, Texas Business Corporation Act.

(3) "Energy transporter" means a person who gathers or

transports oil, gas, or oil and gas products by pipeline.

(4) "Railroad" means an entity that owns, operates, or controls

a railroad or property or assets owned or previously owned by a

railroad in this state, including agents, assignees, or parties

that by contract own, control, or manage railroad rights-of-way,

easements, or other real property rights belonging to a railroad.

The term includes interurban and street railroads owned by a

private entity but excludes a terminal railroad and a railroad or

interurban and street railroad owned by a governmental entity,

including a navigation district or port authority, or a wharf.

(5) "Railroad right-of-way" means the real property rights owned

or controlled by a railroad, including fee and easement interests

used or previously used as a railroad operating corridor.

(6) "Utility" means:

(A) a gas, water, electric, or telecommunications entity that is

defined as a utility under the laws of this state;

(B) an electric cooperative; or

(C) a municipally owned utility.

Added by Acts 2003, 78th Leg., ch. 1087, Sec. 2, eff. Sept. 1,

2003.

Sec. 186.052. EXEMPTIONS. (a) The inclusion of an energy

transporter or cable operator in this subchapter does not subject

the transporter or operator to regulation as a utility or common

carrier.

(b) The inclusion of a common carrier in this subchapter does

not subject the carrier to regulation as a utility.

Added by Acts 2003, 78th Leg., ch. 1087, Sec. 2, eff. Sept. 1,

2003.

Sec. 186.053. APPLICABILITY. (a) Except as provided by Section

186.058, this subchapter applies only to facilities along, over,

under, or across a railroad or railroad right-of-way in place

under a license, agreement, or nonperpetual easement.

(b) In relation to cable operators, this subchapter applies only

to those lines over which the cable operator is offering or

transporting high-speed Internet or broadband information

services.

Added by Acts 2003, 78th Leg., ch. 1087, Sec. 2, eff. Sept. 1,

2003.

Sec. 186.054. CONSTRUCTION AND MAINTENANCE OF UTILITY, COMMON

CARRIER, CABLE OPERATOR, AND ENERGY TRANSPORTER FACILITIES. (a)

A utility, common carrier, cable operator, or energy transporter

may acquire an easement by eminent domain along, over, under, or

across a railroad or railroad right-of-way as provided by this

subchapter to maintain, operate, or upgrade its facilities

consistent with preexisting licenses or agreements.

(b) A utility, common carrier, cable operator, or energy

transporter:

(1) shall provide notice to the railroad within a reasonable

period of any proposed activity relating to the construction,

maintenance, or operation of the facilities; and

(2) may not unreasonably interfere with railroad operations.

(c) Absent terms to the contrary in an easement acquired by

condemnation under this subchapter, existing license, or

agreement, a railroad may require a utility, common carrier,

cable operator, or energy transporter to relocate any portion of

a facility that is located in the railroad right-of-way that is

not in the public right-of-way if:

(1) a reasonable alternate route is available;

(2) a reasonable amount of time is provided;

(3) substantial interference with the railroad operations is

established; and

(4) the railroad reimburses the utility, common carrier, cable

operator, or energy transporter for the reasonable cost of

relocation.

Added by Acts 2003, 78th Leg., ch. 1087, Sec. 2, eff. Sept. 1,

2003.

Sec. 186.055. DOCUMENTATION OF RIGHTS ACQUIRED. If a railroad

requires a utility, common carrier, cable operator, or energy

transporter to obtain from the railroad a right to use a railroad

right-of-way, the railroad shall produce, if requested in

writing, the readily available documentation from the railroad's

records indicating the extent of the railroad's right, title, or

interest in the property sought to be used by the utility, common

carrier, cable operator, or energy transporter. The utility,

common carrier, cable operator, or energy transporter shall

reimburse the railroad for the reasonable cost of producing the

documentation as required by this section. The reimbursable cost,

including internal costs, may not exceed $500, unless the parties

agree otherwise. A railroad that produces documentation as

provided by this section is not limited or prevented from

asserting a right, title, or interest in real property based on

documentation that has not been produced under this section.

Added by Acts 2003, 78th Leg., ch. 1087, Sec. 2, eff. Sept. 1,

2003.

Sec. 186.056. VALUATION OF RIGHTS ACQUIRED. (a) In the absence

of an agreement to convey a permanent easement for the continued

right to use a preexisting facility located in a railroad

right-of-way, a utility, common carrier, cable operator, or

energy transporter may obtain the right to continuously use the

right-of-way through the exercise of eminent domain under Chapter

21, Property Code.

(b) The award of damages due the railroad under an eminent

domain proceeding as provided by Subsection (a) is:

(1) the market value of the real property interest to be used;

and

(2) if a portion of the railroad's right-of-way is taken,

damages, if any, to the railroad's remaining property.

(c) The railroad may also recover:

(1) reasonable costs and expenses for interference with railroad

operations, including internal costs for providing flagging

services; and

(2) reasonable costs and expenses to repair any damage to its

facilities caused by the maintenance, operation, or upgrade of

the preexisting utility, common carrier, cable operator, or

energy transporter facilities.

(d) The payment by the utility, common carrier, cable operator,

or energy transporter determined under this section is the only

compensation due to the railroad for the perpetual use of the

interest obtained.

Added by Acts 2003, 78th Leg., ch. 1087, Sec. 2, eff. Sept. 1,

2003.

Sec. 186.057. RIGHT TO MAINTAIN FACILITIES. (a) A utility,

common carrier, cable operator, or energy transporter may not be

required to remove an existing facility for 180 days after the

date the utility, common carrier, cable operator, or energy

transporter receives a written notice from the railroad that an

existing facility must be removed from the railroad's

right-of-way if:

(1) the facility was located along, under, over, or across the

railroad right-of-way with the written consent of the railroad;

and

(2) the utility, common carrier, cable operator, or energy

transporter is not in default under an agreement with the

railroad.

(b) If a utility, common carrier, cable operator, or energy

transporter requests documentation under Section 186.055, the

180-day period provided by Subsection (a) is tolled until the

utility, common carrier, cable operator, or energy transporter

receives a written response to its request from the railroad.

(c) If a utility, common carrier, cable operator, or energy

transporter does not condemn or enter into an agreement regarding

the disputed area involving the railroad's right-of-way within

the 180-day period provided by Subsection (a) or any extended

period provided by Subsection (b), the license or agreement

between the utility, common carrier, cable operator, or energy

transporter and the railroad is terminated.

(d) The possessory right provided by this section is in addition

to any possessory right provided by Chapter 21, Property Code.

Added by Acts 2003, 78th Leg., ch. 1087, Sec. 2, eff. Sept. 1,

2003.

Sec. 186.058. LICENSE AND RENEWAL. (a) A utility, common

carrier, cable operator, or energy transporter may obtain an

original license or renew a license for the right to use a

railroad right-of-way for a one-time fee paid based on:

(1) the agreement of the railroad and the utility, common

carrier, cable operator, or energy transporter; or

(2) a mutually acceptable third-party determination of market

value.

(b) A fee paid under this section is the only fee payment

required. The license remains in effect without the requirement

of additional fee payments for renewal of the license.

(c) The terms of the license or license renewal may provide that

the railroad is not later subject to this subchapter, except the

railroad continues to be subject to eminent domain authority

granted by other law.

Added by Acts 2003, 78th Leg., ch. 1087, Sec. 2, eff. Sept. 1,

2003.

Sec. 186.059. RESTRICTIONS ON PAYMENT OF COSTS AWARDED AGAINST

RAILROAD IN CONDEMNATION. If the special commissioners or a

court awards costs against a railroad under Section 21.047,

Property Code, because the award of damages to the railroad is

equal to or less than the amount the utility, common carrier,

cable operator, or energy transporter exercising the right of

eminent domain under this subchapter offered to pay, the costs

awarded against the railroad must be paid by the railroad without

reimbursement by or contribution from any agent or

representative, including an agent or representative that handled

or assisted in the condemnation proceedings.

Added by Acts 2003, 78th Leg., ch. 1087, Sec. 2, eff. Sept. 1,

2003.

Sec. 186.060. CUMULATIVE RIGHTS AND RESPONSIBILITIES. The

rights, privileges, and responsibilities provided by this

subchapter are in addition to and not in diminution of or

substitution for those rights granted by any other state or

federal law.

Added by Acts 2003, 78th Leg., ch. 1087, Sec. 2, eff. Sept. 1,

2003.

Sec. 186.061. EFFECT ON OTHER LAW. This subchapter does not

affect the elements a condemnor must establish by law to acquire

real property.

Added by Acts 2003, 78th Leg., ch. 1087, Sec. 2, eff. Sept. 1,

2003.






TITLE 5. PROVISIONS AFFECTING THE OPERATION OF UTILITY FACILITIES

CHAPTER 251. UNDERGROUND FACILITY DAMAGE PREVENTION AND SAFETY

UTILITIES CODE

TITLE 5. PROVISIONS AFFECTING THE OPERATION OF UTILITY FACILITIES

CHAPTER 251. UNDERGROUND FACILITY DAMAGE PREVENTION AND SAFETY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 251.001. SHORT TITLE. This chapter may be cited as the

Underground Facility Damage Prevention and Safety Act.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.002. DEFINITIONS. In this chapter:

(1) "Class A underground facility" means an underground facility

that is used to produce, store, convey, transmit, or distribute:

(A) electrical energy;

(B) natural or synthetic gas;

(C) petroleum or petroleum products;

(D) steam;

(E) any form of telecommunications service, including voice,

data, video, or optical transmission, or cable television

service; or

(F) any other liquid, material, or product not defined as a

Class B underground facility.

(2) "Class B underground facility" means an underground facility

that is used to produce, store, convey, transmit, or distribute:

(A) water;

(B) slurry; or

(C) sewage.

(3) "Corporation" means the Texas Underground Facility

Notification Corporation.

(4) "Damage" means:

(A) the defacing, scraping, displacement, penetration,

destruction, or partial or complete severance of an underground

facility or of any protective coating, housing, or other

protective device of an underground facility;

(B) the weakening of structural or lateral support of an

underground facility; or

(C) the failure to properly replace the backfill covering an

underground facility.

(5) "Excavate" means to use explosives or a motor, engine,

hydraulic or pneumatically powered tool, or other mechanized

equipment of any kind and includes auguring, backfilling, boring,

compressing, digging, ditching, drilling, dragging, dredging,

grading, mechanical probing, plowing-in, pulling-in, ripping,

scraping, trenching, and tunneling to remove or otherwise disturb

soil to a depth of 16 or more inches.

(6) "Excavator" means a person that excavates or intends to

excavate in this state.

(7) "Exploration and production underground facility" means an

underground facility used by a person producing gas or oil, or

both, for the production of that gas or oil, including facilities

used for field separation, treatment, gathering, or storage of

gas or oil.

(8) "High speed data transmission" means a method of data

transmission that does not include facsimile or voice

transmission.

(9) "Legal holiday" means a holiday specified as a legal holiday

by Subchapter B, Chapter 662, Government Code.

(10) "Mechanized equipment" means equipment operated by

mechanical power, including a trencher, bulldozer, power shovel,

auger, backhoe, scraper, drill, cable or pipe plow, and other

equipment used to plow in or pull in cable or pipe.

(11) "Operator" means a person that operates an underground

facility.

(12) "Secured facility" means a parcel of land used for

commercial or industrial purposes that is surrounded entirely by

a fence or other means of preventing access, including a fence

with one or more gates that are locked at all times or monitored

by an individual who can prevent unauthorized access.

(13) "Underground facility" means a line, cable, pipeline

system, conduit, or structure that is located partially or

totally underground and that is used to produce, store, convey,

transmit, or distribute telecommunications, electricity, gas,

water, sewage, steam, or liquids such as petroleum, petroleum

products, or hazardous liquids.

(14) "Saturday notification" means a notice of intent to

excavate provided by an excavator to a notification center on a

Saturday before 11:59 a.m.

(15) "Violation" means a violation of Section 251.151, 251.152,

or 251.159.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.003. EXEMPTIONS. The following are not subject to this

chapter as underground facilities:

(1) an aboveground or underground storage tank, sump, or

impoundment or piping connected to an aboveground or underground

storage tank, sump, or impoundment located in the same tract of

land as the storage tank, sump, or impoundment;

(2) an underground facility operated by the owner of a secured

facility and located entirely within the secured facility;

(3) an underground facility that serves only the owner of the

underground facility or the owner's tenant and that is located

solely on the owner's property;

(4) piping within a well bore;

(5) the portion of an exploration and production underground

facility that is located within the boundaries of the oil or gas

field from which the oil and gas is produced and that is not

located in the boundaries of an established easement or

right-of-way granted for the benefit of a governmental entity or

a private entity if the easement or right-of-way is granted for a

public purpose; or

(6) an underground facility that serves a cemetery and is

located solely on the cemetery's property.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.004. APPLICATION TO CERTAIN CONTRACTORS AND STATE

EMPLOYEES. (a) This chapter does not apply to a contractor

working in the public right-of-way under a contract with the

Texas Department of Transportation.

(b) Excavation by an employee of the Texas Department of

Transportation on a segment of the state highway system is not

subject to this chapter if the excavation is more than 10 feet

from the right-of-way line.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999. Amended by Acts 2003, 78th Leg., ch. 1276, Sec.

17.004(a), eff. Sept. 1, 2003.

Sec. 251.005. CONVERSION OF FACILITY OR OPERATOR. (a) An

operator of an underground facility that is exempted under this

subchapter may voluntarily convert that facility to a Class A

underground facility by sending written communication from a

competent authority of the operator to the corporation advising

of the status change.

(b) An operator of a Class B underground facility may

voluntarily convert to a Class A underground facility operator by

sending written communication from a competent authority of the

operator to the corporation advising of the status change.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.006. COMPLIANCE BY PERMIT HOLDERS. (a) The fact that

a person has a legal permit, permission from the owner of the

property or the owner's licensee, or an easement to conduct

excavation operations does not affect the person's duty to comply

with this chapter.

(b) Compliance with this chapter does not affect a person's

responsibility to obtain a permit required by law.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.007. FACILITY ON COUNTY OR MUNICIPAL ROAD. This

chapter does not affect a contractual or statutory right of a

county or municipality to require an operator to relocate,

replace, or repair its underground facility.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.008. EFFECT ON CIVIL REMEDIES. Except as otherwise

specifically provided by this chapter, this chapter, including

Section 251.201, does not affect any civil remedy for personal

injury or for property damage, including any damage to an

underground facility.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.009. PROVISION OF GENERAL INFORMATION. At least once

each calendar year, at intervals not exceeding 15 months, each

Class A underground facility operator who conveys, transmits, or

distributes by means of its underground facilities service

directly to more than one million residential customers within

this state shall provide all of its residential customers in this

state general information about excavation activities covered by

this chapter and the statewide toll-free telephone number

established by the corporation.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

SUBCHAPTER B. TEXAS UNDERGROUND FACILITY NOTIFICATION CORPORATION

Sec. 251.051. PURPOSE. The Texas Underground Facility

Notification Corporation provides statewide notification services

under this chapter.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.052. NONPROFIT CORPORATION. The corporation is a

public nonprofit corporation and has all the powers and duties

incident to a nonprofit corporation under the Texas Non-Profit

Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil

Statutes), except that the corporation:

(1) may not make donations for the public welfare or for

charitable, scientific, or educational purposes or in aid of war

activities;

(2) may not merge or consolidate with another corporation;

(3) is not subject to voluntary or involuntary dissolution; and

(4) may not be placed in receivership.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.053. APPLICATION OF OPEN MEETINGS AND OPEN RECORDS

LAWS. The corporation is subject to Chapters 551 and 552,

Government Code, except that the corporation may not disseminate,

make available, or otherwise distribute service area map data or

information provided by an operator unless that action is

necessary to perform the corporation's specific obligations under

this chapter.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.054. EXPENSES AND LIABILITIES OF CORPORATION. (a) All

expenses of the corporation shall be paid from income of the

corporation.

(b) A liability created by the corporation is not a debt of this

state, and the corporation may not secure a liability with funds

or assets of this state.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.055. BOARD OF DIRECTORS. (a) The board of directors

of the corporation is composed of the following 12 members

appointed by the governor:

(1) six representatives of the general public;

(2) one representative of the gas industry;

(3) one representative of the telecommunications industry;

(4) one representative of the electric industry;

(5) one representative of cable television companies;

(6) one representative of municipalities; and

(7) one representative of persons who engage in excavation

operations who are not also facility operators.

(b) Board membership is voluntary and a director is not entitled

to receive compensation for serving on the board.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.056. TERMS. (a) Directors serve staggered three-year

terms, with the terms of four directors expiring each August 31.

(b) A director serves until the director's successor is

appointed by the governor and assumes office.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.057. DECLARATION OF BOARD VACANCY. (a) The board may

declare a director's office vacant if the director ceases to be

associated with the industry or an operator the director

represents.

(b) Not later than the 60th day after the date a vacancy on the

board is declared, the governor shall appoint a person to fill

the vacancy for the remainder of the unexpired term.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.058. OFFICERS. (a) The board shall elect from among

its directors a chair and vice chair.

(b) The chair and vice chair serve for a term of one year and

may be reelected.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.059. ENTITLEMENT TO VOTE. The corporation's bylaws

must provide that each director is entitled to one vote.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.060. DUTIES OF CORPORATION. The corporation shall

develop and implement processes to:

(1) maintain a registration of:

(A) notification centers as provided by Section 251.101(a)(3);

(B) operators who elect to convert facilities to Class A

facilities under Section 251.005(a); or

(C) operators who elect to become Class A underground facility

operators under Section 251.005(b);

(2) establish minimum technical standards used by notification

centers;

(3) establish a statewide toll-free telephone number to be used

by excavators that incorporates the use of a call router system

that routes calls to the notification centers on a pro rata

basis;

(4) oversee the bid process and select the vendor for the

statewide toll-free telephone number;

(5) oversee the bid process and select the vendor for the call

router system;

(6) determine before May 1 of each year the cost-sharing between

the notification centers of:

(A) the toll-free telephone number; and

(B) the call router system prescribed by Section 251.102(4);

(7) develop public service announcements to educate the public

about statewide one-call notification and its availability;

(8) establish a format for information transfer among

notification centers other than high speed data transmission, if

appropriate;

(9) on a complaint concerning charges, investigate and determine

appropriate charges;

(10) recommend a civil penalty against a notification center

that does not meet the requirements of this chapter of not less

than $1,000 or more than $5,000 for each violation;

(11) refer the recommended penalty to the attorney general, who

shall institute a suit in a court of competent jurisdiction to

recover the penalty;

(12) assist in dispute resolution among notification centers or

between a notification center and an operator;

(13) assist any operator who encounters difficulty in joining a

notification center; and

(14) review and study design standards for the placement of

underground facilities throughout this state.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.061. CONTRACT FOR STATEWIDE TOLL-FREE NUMBER AND CALL

ROUTER SYSTEM. (a) The corporation shall solicit proposals for

the contract to establish and operate the statewide toll-free

telephone number and the call router system by using a request

for proposals process that includes specifications that have been

approved by the board of directors in accordance with this

chapter.

(b) The corporation is not required to award the contract to the

lowest offeror if the terms of another proposal would result in a

lower annual cost and are more advantageous to the corporation

and its members. The corporation may reject all proposals if the

corporation finds that none of the proposals is acceptable.

(c) After the proposals are opened, each document relating to

the consideration of a proposal or the award of a contract and

the text of the contract are considered books and records of the

corporation for the purposes of Article 2.23, Texas Non-Profit

Corporation Act (Article 1396-2.23, Vernon's Texas Civil

Statutes).

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.062. FEES AND RATES. (a) Except as provided by this

section, the corporation may not, for any reason, impose an

assessment, fee, or other charge, including a charge for

inputting data, against an operator.

(b) Before January 15 of each year, a Class A facility operator

shall pay to the corporation a fee of $50 for services to be

performed by the corporation during that calendar year. A fee for

a part of a year may not be prorated.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

SUBCHAPTER C. NOTIFICATION CENTERS

Sec. 251.101. NOTIFICATION CENTER. (a) A notification center

is a legal entity that:

(1) operates a notification system capable of serving excavators

and operators statewide;

(2) is created to:

(A) receive notification of an intent to excavate and of damage

to an underground facility and disseminate that information to

member operators that may be affected by the excavation or damage

and to other notification centers operating in this state; and

(B) receive notification of an extraordinary circumstance and

disseminate that information to member operators and to other

notification centers operating in this state; and

(3) registers the following information with the corporation:

(A) its name, address, and telephone number;

(B) the name of a contact person;

(C) a statement of compliance with Section 251.104; and

(D) a listing of the counties in which it operates.

(b) A notification center operating on September 1, 1997, may

continue to operate if the notification center complies with this

chapter.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.102. GENERAL DUTIES OF NOTIFICATION CENTER. A

notification center shall:

(1) operate 24 hours a day every day of the year;

(2) have the capability to receive emergency information 24

hours a day from excavators and disseminate the information as

soon as it is received to the appropriate operators and to all

registered and affected notification centers operating in this

state;

(3) have the capacity to receive extraordinary circumstance

information 24 hours a day from operators and disseminate the

information as soon as it is received to all registered and

affected notification centers;

(4) submit to the corporation, not later than May 15 of each

year, a pro rata share of the expense, as established by the

corporation, of the statewide toll-free telephone number and the

call router;

(5) provide, on request of an excavator, a contact name and

telephone number of a representative of the operator for special

circumstances; and

(6) have personnel capable of assisting Spanish-speaking

customers.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.103. RECORDS. (a) A notification center shall

maintain for not less than four years a record to document:

(1) the receipt of a notice of:

(A) intent to excavate;

(B) damage to an underground facility;

(C) an emergency excavation; and

(D) an extraordinary circumstance;

(2) the information the excavator is required to provide to the

notification center under this chapter;

(3) contact with operators and other notification centers; and

(4) the information the notification center provided to the

excavator.

(b) A notification center may not destroy records that relate to

any matter that is involved in litigation if the notification

center is placed on notice that the litigation has not been

finally resolved.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.104. INSURANCE. A notification center shall, at all

times, maintain a minimum of $5 million professional liability

and errors and omissions insurance to cover duties prescribed by

this chapter.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.105. FEES AND CHARGES. (a) A notification center that

notifies another notification center under Section 251.102(2) or

(3) or Section 251.153(b) shall recover an amount not exceeding

the actual cost of providing the notice from the notification

center receiving the notice.

(b) The notification center shall charge a Class A underground

facility operator not more than $1.25 for a call made to the

system that affects the operator. The board may increase or

decrease the maximum charge only on an affirmative vote of at

least two-thirds of the total number of votes entitled to be

cast. A notification center may petition the corporation for an

increase in the maximum charge and is entitled to the increase on

proof that costs exceed the maximum charge.

(c) The notification center may not charge an operator any

additional fee such as an initiation fee, a membership fee, or a

set-up fee.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.106. PAYMENTS TO CORPORATION. Each time a notification

center receives a call from an excavator under Section 251.151,

the notification center shall pay the corporation five cents. The

corporation shall waive this charge for the remainder of any year

in which the corporation receives $250,000 under this section.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 652, Sec. 1, eff.

Sept. 1, 2001.

Sec. 251.107. DUTY TO PARTICIPATE IN NOTIFICATION CENTER. (a)

Each operator of a Class A underground facility, including a

political subdivision of this state, shall participate in a

notification center as a condition of doing business in this

state.

(b) Each operator of a Class A underground facility shall

provide to the notification center:

(1) maps or grid locations or other identifiers determined by

the operator indicating the location of the operator's

underground facilities;

(2) the name and telephone number of a contact person or

persons; and

(3) at least quarterly but, if possible, as those changes occur,

information relating to each change in the operator's maps or

grid locations or other identifiers or in the person or persons

designated as the operator's contact person or persons.

(c) The notification center may not require an operator to

conduct a survey of the operator's underground facilities or

alter the operator's existing signage.

(d) A notification center may not disseminate, make available,

or otherwise distribute maps or information provided by an

operator unless that action is necessary to perform the

notification center's specific obligations under this chapter.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

SUBCHAPTER D. REQUIREMENTS RELATING TO EXCAVATION

Sec. 251.151. DUTY OF AN EXCAVATOR. (a) Except as provided by

Sections 251.155 and 251.156, a person who intends to excavate

shall notify a notification center not earlier than the 14th day

before the date the excavation is to begin or later than the 48th

hour before the time the excavation is to begin, excluding

Saturdays, Sundays, and legal holidays.

(b) Notwithstanding Subsection (a), if an excavator makes a

Saturday notification, the excavator may begin the excavation the

following Tuesday at 11:59 a.m. unless the intervening Monday is

a holiday. If the intervening Monday is a holiday, the excavator

may begin the excavation the following Wednesday at 11:59 a.m.

(c) To have a representative present during the excavation, the

operator shall contact the excavator and advise the excavator of

the operator's intent to be present during excavation and confirm

the start time of the excavation. If the excavator wants to

change the start time, the excavator shall notify the operator to

set a mutually agreed-to time to begin the excavation.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.152. INFORMATION INCLUDED IN NOTICE. The excavator

shall include in the notice required under Section 251.151:

(1) the name of the person serving the notice;

(2) the location of the proposed area of excavation, including:

(A) the street address, if available, and the location of the

excavation at the street address; or

(B) if there is no street address, an accurate description of

the excavation area using any available designations such as the

closest street, road, or intersection;

(3) the name, address, and telephone number of the excavator or

the excavator's company;

(4) the excavator's field telephone number, if one is available;

(5) a telephone facsimile number, e-mail address, or another

electronic number or address approved by the board to which an

operator may send the notification required by Section

251.157(d);

(6) the starting date and time and the anticipated completion

date of excavation; and

(7) a statement as to whether explosives will be used.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 858, Sec. 1, eff.

Nov. 1, 2001.

Sec. 251.153. DUTY OF NOTIFICATION CENTER. (a) At the time an

excavator provides a notification center with the excavator's

intent to excavate, the notification center shall advise the

excavator that water, slurry, and sewage underground facilities

in the area of the proposed excavation may not receive

information concerning the excavator's proposed excavation.

(b) Not later than two hours after the time the notification

center receives a notice of intent to excavate from an excavator,

the notification center shall provide to every other affected

notification center operating in this state the information

required by Section 251.152 and received from the excavator. The

notification center shall provide the information by the use of

high speed data transmission.

(c) Not later than two hours after the time the notification

center receives a notice of intent to excavate from an excavator

or from a different notification center, the notification center

shall notify each member operator that may have an underground

facility in the vicinity of the proposed excavation operation.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.154. NOTIFICATION BY AN EXCAVATOR. (a) A person

required to provide notice under this chapter is considered to

have provided the notice when the person delivers the required

information and a notification center receives that information

within the time limits prescribed by this chapter.

(b) A person may deliver information required under this chapter

by any appropriate method, including the use of any electronic

means of data transfer.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.155. EXCEPTION IN CASE OF EMERGENCY. (a) Section

251.151 does not apply to an emergency excavation that is

necessary to respond to a situation that endangers life, health,

or property or a situation in which the public need for

uninterrupted service and immediate reestablishment of service if

service is interrupted compels immediate action.

(b) The excavator may begin emergency excavation under

Subsection (a) immediately and shall take reasonable precautions

to protect underground facilities.

(c) When an emergency exists, the excavator shall notify a

notification center as promptly as reasonably possible.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.156. OTHER EXCEPTIONS TO DUTY OF EXCAVATORS. (a)

Section 251.151 does not apply to:

(1) interment operations of a cemetery;

(2) operations at a secured facility if:

(A) the excavator operates each underground facility at the

secured facility, other than those within a third-party

underground facility easement or right-of-way; and

(B) the excavation activity is not within a third-party

underground facility or right-of-way;

(3) routine railroad maintenance within 15 feet of either side

of the midline of the track if the maintenance will not disturb

the ground at a depth of more than 18 inches;

(4) activities performed on private property in connection with

agricultural operations;

(5) operations associated with the exploration or production of

oil or gas if the operations are not conducted within an

underground facility easement or right-of-way;

(6) excavations by or for a person that:

(A) owns, leases, or owns a mineral leasehold interest in the

real property on which the excavation occurs; and

(B) operates all underground facilities located at the

excavation site; or

(7) routine maintenance by a county employee on a county road

right-of-way to a depth of not more than 24 inches.

(b) If a person excepted under Subsection (a)(4) elects to

comply with this chapter and the operator fails to comply with

this chapter, the person is not liable to the underground

facility owner for damages to the underground facility.

(c) In this section:

(1) "Agricultural operations" means activities performed on land

and described by Section 23.51(2), Tax Code.

(2) "Routine maintenance" means operations, not to exceed 24

inches in depth, within a road or drainage ditch involving

grading and removal or replacement of pavement and structures.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.157. DUTY OF OPERATOR TO PERSON EXCAVATING. (a) Each

Class A underground facility operator contacted by the

notification system shall mark the approximate location of its

underground facilities at or near the site of the proposed

excavation if the operator believes that marking the location is

necessary. The operator shall mark the location not later than:

(1) the 48th hour after the time the excavator gives to the

notification system notice of intent to excavate, excluding

Saturdays, Sundays, and legal holidays;

(2) 11:59 a.m. on the Tuesday following a Saturday notification

unless the intervening Monday is a holiday;

(3) 11:59 a.m. on the Wednesday following a Saturday

notification if the intervening Monday is a holiday; or

(4) a time agreed to by the operator and the excavator.

(b) An operator shall refer to the American Public Works

Association color coding standards when marking.

(c) An excavator who has fully complied with this chapter may

not be liable for damage to an underground facility that was not

marked in accordance with this chapter.

(d) Not later than the 48th hour after the time the excavator

gives to the notification center notice of intent to excavate, an

operator contacted by the notification center shall notify the

excavator of the operator's plans to not mark the proximate

location of an underground facility at or near the site of the

proposed excavation. The operator must provide the notification

by e-mail or facsimile or by another verifiable electronic method

approved by the board.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 858, Sec. 2, eff.

Nov. 1, 2001.

Sec. 251.158. DUTY OF OPERATOR IN EVENT OF AN EXTRAORDINARY

CIRCUMSTANCE. (a) The deadline prescribed by Section 251.157(a)

does not apply if the operator experiences an extraordinary

circumstance due to an act of God, including a tornado, a

hurricane, an ice storm, or a severe flood, or a war, riot, work

stoppage, or strike that limits personnel or resources needed to

fulfill the operator's obligations under this chapter.

(b) The operator shall notify a notification center of the

extraordinary circumstance and shall include in the notification:

(1) the nature and location of the extraordinary circumstance;

(2) the expected duration of the situation and the approximate

time at which the operator will be able to resume location

request activities; and

(3) the name and telephone number of the individual that the

notification system can contact if there is an emergency that

requires the operator's immediate attention.

(c) In addition to the notification required by Subsection (b),

the operator shall also notify each excavator that has a pending

location request in the location where an extraordinary

circumstance is being experienced and shall include in the

notification:

(1) the fact that the operator is experiencing an extraordinary

circumstance; and

(2) the approximate time at which the operator will mark the

requested location.

(d) A notification center shall inform each excavator notifying

the system under Section 251.151 that the operator's location

request activities are suspended until the extraordinary

circumstance has discontinued or has been corrected within the

affected location.

(e) An excavator is relieved from all provisions of this chapter

until the operator notifies the notification center that the

operator has resumed location request activities within the

affected location.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.159. EXCAVATION DAMAGE. (a) If an excavation

operation results in damage to an underground facility, the

excavator shall immediately contact the underground facility

operator to report the damage.

(b) If the excavator is not certain of the operator's identity,

the excavator shall contact a notification center to report the

damage, and the notification center shall immediately notify all

other affected notification centers. Immediately on receiving

notification, each notification center shall contact each member

operator that has underground facilities in or near the area in

which the damage occurred.

(c) Only the operator or a person authorized by the operator may

perform repairs, and the repairs must be made in an expeditious

manner.

(d) An excavator shall delay backfilling in the immediate area

of the damage until the damage is reported to the operator and a

repair schedule is mutually agreed to by the excavator and the

operator.

(e) If damage endangers life, health, or property because of the

presence of flammable material, the excavator shall keep sources

of ignition away.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

SUBCHAPTER E. PENALTIES

Sec. 251.201. CIVIL PENALTY OR WARNING LETTER. (a) An

excavator that violates Section 251.151, 251.152, or 251.159 is

liable for a civil penalty of not less than $500 or more than

$1,000. If a county attorney or district attorney decides not to

bring an action to recover the civil penalty, the board of

directors of the corporation may, in accordance with Section

251.2011, give the excavator a warning letter and require the

excavator to attend a safety training course approved by the

board. The county attorney or district attorney shall notify the

board of its decision.

(b) If it is found at the trial on a civil penalty that the

excavator has violated this chapter and has been assessed a

penalty under this section or has received a warning letter from

the board one other time before the first anniversary of the date

of the most recent violation, the excavator is liable for a civil

penalty of not less than $1,000 or more than $2,000.

(c) If it is found at the trial on a civil penalty that the

excavator has violated this chapter and has been assessed a

penalty under this section at least two other times before the

first anniversary of the date of the most recent violation, or

has been assessed a penalty at least one other time before the

first anniversary of the date of the most recent violation and

has received a warning letter from the board during that period,

the excavator is liable for a civil penalty of not less than

$2,000 or more than $5,000.

(d) In assessing the civil penalty the court shall consider the

actual damage to the facility, the effect of the excavator's

actions on the public health and safety, whether the violation

was a wilful act, and any good faith of the excavator in

attempting to achieve compliance.

(e) Venue for a proceeding to collect a civil penalty under this

section is in the county in which:

(1) all or part of the alleged violation occurred;

(2) the defendant has its principal place of business in this

state; or

(3) the defendant resides, if in this state.

(f) The appropriate county attorney or criminal district

attorney shall bring the action to recover the civil penalty.

(g) This section does not apply to a residential property owner

excavating on the property owner's own residential lot.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999. Amended by Acts 2001, 77th Leg., ch. 652, Sec. 2, eff.

Sept. 1, 2001.

Sec. 251.2011. WARNING LETTER AND SAFETY TRAINING COURSE. (a)

The board of directors of the corporation shall establish a

procedure to ensure that the board verifies that an excavator has

violated Section 251.151, 251.152, or 251.159 before giving the

excavator a warning letter and requiring the excavator to attend

a safety training course under Section 251.201.

(b) The board shall solicit and consider advice and

recommendations from excavators in establishing or approving a

safety training course that an excavator may be required to

attend under Section 251.201.

Added by Acts 2001, 77th Leg., ch. 652, Sec. 3, eff. Sept. 1,

2001.

Sec. 251.202. ALLOCATION OF CIVIL PENALTY. (a) Fifty percent

of the civil penalty collected under Section 251.201 shall be

transferred to the county treasurer of the county prosecuting the

action and 50 percent of the civil penalty collected under

Section 251.201 shall be transferred to the corporation.

(b) The county treasurer shall deposit all money received under

this section in the county road and bridge fund.

(c) The corporation shall use the money received under this

section to develop public service announcements to educate the

public about the statewide one-call notification system and its

availability as prescribed by Section 251.060(7).

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.

Sec. 251.203. CRIMINAL PENALTY FOR REMOVAL, DAMAGE, OR

CONCEALMENT OF MARKER OR SIGN. (a) A person commits an offense

if:

(1) the person without authorization from the owner or operator

of the facility intentionally removes, damages, or conceals a

marker or sign giving information about the location of a Class A

underground facility; and

(2) the marker or sign gives notice of the penalty for

intentional removal, damage, or concealment of the marker or

sign.

(b) An offense under this section is a Class B misdemeanor.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.17(a), eff. Sept.

1, 1999.









WATER CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

WATER CODE

TITLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PROVISIONS

SUBCHAPTER A. PURPOSE AND POLICY

Sec. 1.001. PURPOSE OF CODE. (a) This code is enacted as a

part of the state's continuing statutory revision program, begun

by the Texas Legislative Council in 1963 as directed by the

legislature in Chapter 448, Acts of the 58th Legislature, Regular

Session, 1963 (Article 5429b-1, Vernon's Texas Civil Statutes).

The program contemplates a topic-by-topic revision of the state's

general and permanent statute law without substantive change.

(b) Consistent with the objectives of the statutory revision

program, the purpose of this code is to make the general and

permanent water law more accessible and understandable, by:

(1) rearranging the statutes into a more logical order;

(2) employing a format and numbering system designed to

facilitate citation of the law and to accommodate future

expansion of the law;

(3) eliminating repealed, duplicative, unconstitutional,

expired, executed, and other ineffective provisions; and

(4) restating the law in modern American English to the greatest

extent possible.

(c) This restatement shall not in any way make any changes in

the substantive laws of the State of Texas.

(d) Laws of a local or special nature, such as statutes creating

various kinds of conservation and reclamation districts, are not

included in, or affected by, this code. The legislature believes

that persons interested in these local and special laws may rely

on the session laws and on compilations of these laws.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 1.002. CONSTRUCTION OF CODE. (a) The Code Construction

Act (Chapter 311, Government Code) applies to the construction of

each provision in this code, except as otherwise expressly

provided by this code.

(b) In this code:

(1) a reference to a title, chapter, or section without further

identification is a reference to a title, chapter, or section of

this code; and

(2) a reference to a subtitle, subchapter, subsection,

subdivision, paragraph, or other numbered or lettered unit

without further identification is a reference to a unit of the

next larger unit of this code in which the reference appears.

(c) A reference in a law to a statute or part of a statute

revised by this code is considered to be a reference to the part

of this code that revises that statute or part of the statute.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1985, 69th Leg., ch. 479, Sec. 74, eff. Sept. 1,

1985; Acts 1995, 74th Leg., ch. 715, Sec. 1, eff. Sept. 1, 1995.

Sec. 1.003. PUBLIC POLICY. It is the public policy of the state

to provide for the conservation and development of the state's

natural resources, including:

(1) the control, storage, preservation, and distribution of the

state's storm and floodwaters and the waters of its rivers and

streams for irrigation, power, and other useful purposes;

(2) the reclamation and irrigation of the state's arid,

semiarid, and other land needing irrigation;

(3) the reclamation and drainage of the state's overflowed land

and other land needing drainage;

(4) the conservation and development of its forest, water, and

hydroelectric power;

(5) the navigation of the state's inland and coastal waters;

(6) the maintenance of a proper ecological environment of the

bays and estuaries of Texas and the health of related living

marine resources; and

(7) the voluntary stewardship of public and private lands to

benefit waters of the state.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1975, 64th Leg., p. 925, ch. 344, Sec. 1, eff.

June 19, 1975.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1352, Sec. 1, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.01, eff. September 1, 2007.

Sec. 1.004. FINDINGS AND POLICY REGARDING LAND STEWARDSHIP. (a)

The legislature finds that voluntary land stewardship enhances

the efficiency and effectiveness of this state's watersheds by

helping to increase surface water and groundwater supplies,

resulting in a benefit to the natural resources of this state and

to the general public. It is therefore the policy of this state

to encourage voluntary land stewardship as a significant water

management tool.

(b) "Land stewardship," as used in this code, is the voluntary

practice of managing land to conserve or enhance suitable

landscapes and the ecosystem values of the land. Land

stewardship includes land and habitat management, wildlife

conservation, and watershed protection. Land stewardship

practices include runoff reduction, prescribed burning, managed

grazing, brush management, erosion management, reseeding with

native plant species, riparian management and restoration, and

spring and creek-bank protection, all of which benefit the water

resources of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

1352, Sec. 2, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.02, eff. September 1, 2007.






TITLE 2. WATER ADMINISTRATION

CHAPTER 5. TEXAS NATURAL RESOURCE CONSERVATION COMMISSION

WATER CODE

TITLE 2. WATER ADMINISTRATION

SUBTITLE A. EXECUTIVE AGENCIES

CHAPTER 5. TEXAS NATURAL RESOURCE CONSERVATION COMMISSION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 5.001. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Water Development Board.

(2) "Commission" means the Texas Commission on Environmental

Quality.

(3) "Executive director" means the executive director of the

Texas Commission on Environmental Quality.

(4) "Clean coal project" means the installation of one or more

components of the coal-based integrated sequestration and

hydrogen research project to be built in partnership with the

United States Department of Energy, commonly referred to as the

FutureGen project. The term includes the construction or

modification of a facility for electric generation, industrial

production, or the production of steam as a byproduct of coal

gasification to the extent that the facility installs one or more

components of the FutureGen project.

(5) "Coal" has the meaning assigned by Section 134.004, Natural

Resources Code.

(6) "Component of the FutureGen project" means a process,

technology, or piece of equipment that:

(A) is designed to employ coal gasification technology to

generate electricity, hydrogen, or steam in a manner that meets

the FutureGen project profile;

(B) is designed to employ fuel cells to generate electricity in

a manner that meets the FutureGen project profile;

(C) is designed to employ a hydrogen-fueled turbine to generate

electricity where the hydrogen is derived from coal in a manner

that meets the FutureGen project profile;

(D) is designed to demonstrate the efficacy at an electric

generation or industrial production facility of a carbon dioxide

capture technology in a manner that meets the FutureGen project

profile;

(E) is designed to sequester a portion of the carbon dioxide

captured from an electric generation or industrial production

facility in a manner that meets the FutureGen project profile in

conjunction with appropriate remediation plans and appropriate

techniques for reservoir characterization, injection control, and

monitoring;

(F) is designed to sequester carbon dioxide as part of enhanced

oil recovery in a manner that meets the FutureGen project profile

in conjunction with appropriate techniques for reservoir

characterization, injection control, and monitoring;

(G) qualifies for federal funds designated for the FutureGen

project;

(H) is required to perform the sampling, analysis, or research

necessary to submit a proposal to the United States Department of

Energy for the FutureGen project; or

(I) is required in a final United States Department of Energy

request for proposals for the FutureGen project or is described

in a final United States Department of Energy request for

proposals as a desirable element to be considered in the awarding

of the project.

(7) "FutureGen project profile" means a standard or standards

relevant to a component of the FutureGen project, as provided in

a final or amended United States Department of Energy request for

proposals or contract.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.001, eff.

Aug. 12, 1991.

Amended by:

Acts 2005, 79th Leg., Ch.

1097, Sec. 6, eff. June 18, 2005.

Sec. 5.002. SCOPE OF CHAPTER. The powers and duties enumerated

in this chapter are the general powers and duties of the

commission and those incidental to the conduct of its business.

The commission has other specific powers and duties as prescribed

in other sections of this code and other laws of this state.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

SUBCHAPTER B. ORGANIZATION OF THE TEXAS NATURAL RESOURCE

CONSERVATION COMMISSION

Sec. 5.011. PURPOSE OF CHAPTER. It is the purpose of this

chapter to provide an organizational structure for the commission

that will provide more efficient and effective administration of

the conservation of natural resources and the protection of the

environment in this state and to define the duties,

responsibilities, authority, and functions of the commission and

the executive director.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.003, eff.

Aug. 12, 1991.

Sec. 5.012. DECLARATION OF POLICY. The commission is the agency

of the state given primary responsibility for implementing the

constitution and laws of this state relating to the conservation

of natural resources and the protection of the environment.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.004, eff.

Aug. 12, 1991.

Sec. 5.013. GENERAL JURISDICTION OF COMMISSION. (a) The

commission has general jurisdiction over:

(1) water and water rights including the issuance of water

rights permits, water rights adjudication, cancellation of water

rights, and enforcement of water rights;

(2) continuing supervision over districts created under Article

III, Sections 52(b)(1) and (2), and Article XVI, Section 59, of

the Texas Constitution;

(3) the state's water quality program including issuance of

permits, enforcement of water quality rules, standards, orders,

and permits, and water quality planning;

(4) the determination of the feasibility of certain federal

projects;

(5) the adoption and enforcement of rules and performance of

other acts relating to the safe construction, maintenance, and

removal of dams;

(6) conduct of the state's hazardous spill prevention and

control program;

(7) the administration of the state's program relating to

inactive hazardous substance, pollutant, and contaminant disposal

facilities;

(8) the administration of a portion of the state's injection

well program;

(9) the administration of the state's programs involving

underground water and water wells and drilled and mined shafts;

(10) the state's responsibilities relating to regional waste

disposal;

(11) the responsibilities assigned to the commission by Chapters

361, 363, 382, and 401, Health and Safety Code;

(12) administration of the state's water rate program under

Chapter 13 of this code; and

(13) any other areas assigned to the commission by this code and

other laws of this state.

(b) The rights, powers, duties, and functions delegated to the

Texas Department of Water Resources by this code or by any other

law of this state that are not expressly assigned to the board

are vested in the commission.

(c) This section allocates among various state agencies

statutory authority delegated by other laws. This section does

not delegate legislative authority.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1991, 72nd Leg., ch. 14, Sec. 284(75), eff. Sept.

1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.005, eff.

Aug. 12, 1991; Acts 2001, 77th Leg., ch. 376, Sec. 3.01, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 965, Sec. 1.01, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1067, Sec. 22, eff.

Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1323, Sec. 2, eff. September 1, 2007.

Sec. 5.014. SUNSET PROVISION. The Texas Natural Resource

Conservation Commission is subject to Chapter 325, Government

Code (Texas Sunset Act). Unless continued in existence as

provided by that chapter, the commission is abolished and this

chapter expires September 1, 2011.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1987, 70th Leg., ch. 167, Sec. 2.20(46), eff. Sept.

1, 1987; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.006, eff.

Aug. 12, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec.

5.19(a), eff. Nov. 12, 1991; Acts 2001, 77th Leg., ch. 965, Sec.

1.02, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., 1st C.S., Ch.

2, Sec. 1.12, eff. July 10, 2009.

Sec. 5.015. CONSTRUCTION OF TITLE. This title shall be

liberally construed to allow the commission and the executive

director to carry out their powers and duties in an efficient and

effective manner.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

SUBCHAPTER C. TEXAS NATURAL RESOURCE CONSERVATION COMMISSION

Sec. 5.051. COMMISSION. The Texas Natural Resource Conservation

Commission is created as an agency of the state.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.008, eff.

Aug. 12, 1991.

Sec. 5.052. MEMBERS OF THE COMMISSION; APPOINTMENT. (a) The

commission is composed of three members who are appointed by the

governor with the advice and consent of the senate to represent

the general public.

(b) The governor shall make the appointments in such a manner

that each member is from a different section of the state.

(c) Appointments to the commission shall be made without regard

to the race, color, disability, sex, religion, age, or national

origin of the appointees.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1993, 73rd Leg., ch. 485, Sec. 1, eff. June 9,

1993; Acts 2001, 77th Leg., ch. 965, Sec. 1.03, eff. Sept. 1,

2001.

Sec. 5.053. ELIGIBILITY FOR MEMBERSHIP. (a) A person may not

be a member of the commission if the person or the person's

spouse:

(1) is registered, certified, licensed, permitted, or otherwise

authorized by the commission;

(2) is employed by or participates in the management of a

business entity or other organization regulated by the commission

or receiving money from the commission;

(3) owns or controls, directly or indirectly, more than a 10

percent interest in a business entity or other organization

regulated by or receiving funds from the commission; or

(4) uses or receives a substantial amount of tangible goods,

services, or money from the commission other than compensation or

reimbursement authorized by law for commission membership,

attendance, or expenses.

(b) In addition to the eligibility requirements in Subsection

(a) of this section, persons who are appointed to serve on the

commission for terms which expire after August 31, 2001, must

comply at the time of their appointment with the eligibility

requirements established under 33 U.S.C. Sections 1251-1387, as

amended.

(c) Subsection (a)(2) does not apply to an employee of a

political subdivision of this state. If the United States

Environmental Protection Agency determines that there will be a

negative impact on the State of Texas' National Pollution

Discharge Elimination Systems delegation, this subsection does

not apply.

Added by Acts 1995, 74th Leg., ch. 310, Sec. 1, eff. Aug. 28,

1995. Amended by Acts 2001, 77th Leg., ch. 965, Sec. 1.04, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1278, Sec. 1, eff. June 15, 2007.

Sec. 5.0535. REQUIRED TRAINING PROGRAM FOR COMMISSION MEMBERS.

(a) A person who is appointed to and qualifies for office as a

member of the commission may not vote, deliberate, or be counted

as a member in attendance at a meeting of the commission until

the person completes a training program that complies with this

section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the commission;

(2) the programs operated by the commission;

(3) the role and functions of the commission;

(4) the rules of the commission, with an emphasis on the rules

that relate to disciplinary and investigatory authority;

(5) the current budget for the commission;

(6) the results of recent significant internal and external

audits of the commission;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including

conflict-of-interest laws; and

(8) any applicable ethics policies adopted by the commission or

the Texas Ethics Commission.

(c) A person appointed to the commission is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 1.05, eff. Sept. 1,

2001.

Sec. 5.054. REMOVAL OF COMMISSION MEMBERS. (a) It is a ground

for removal from the commission that a member:

(1) does not have at the time of taking office the

qualifications required by Section 5.053(b);

(2) does not maintain during the service on the commission the

qualifications required by Section 5.053(b);

(3) is ineligible for membership under Section 5.053(a), 5.059,

or 5.060;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than one-half of the regularly scheduled

commission meetings that the member is eligible to attend during

each calendar year without an excuse approved by a majority vote

of the commission.

(b) The validity of an action of the commission is not affected

by the fact that it is taken when a ground for removal of a

member of the commission exists.

(c) If the executive director or a member has knowledge that a

potential ground for removal exists, the executive director or

member shall notify the presiding officer of the commission of

the potential ground. The presiding officer shall then notify the

governor and the attorney general that a potential ground for

removal exists. If the potential ground for removal involves the

presiding officer, the executive director or another member of

the commission shall notify the member of the commission with the

most seniority, who shall then notify the governor and the

attorney general that a potential ground for removal exists.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 2001, 77th Leg., ch. 965, Sec. 1.06, eff. Sept. 1,

2001.

Sec. 5.055. OFFICERS OF STATE; OATH. Each member of the

commission is an officer of the state as that term is used in the

constitution, and each member shall qualify by taking the

official oath of office.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.056. TERMS OF OFFICE. (a) The members of the commission

hold office for staggered terms of six years, with the term of

one member expiring every two years. Each member holds office

until his successor is appointed and has qualified.

(b) A person appointed to the commission may not serve for more

than two six-year terms.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.057. FULL-TIME SERVICE. Each member of the commission

shall serve on a full-time basis.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.058. OFFICERS; MEETINGS. (a) The governor shall

designate a member of the commission as the presiding officer of

the commission to serve in that capacity at the pleasure of the

governor.

(b) The presiding officer may designate another commissioner to

act for the presiding officer in the presiding officer's absence.

(c) The presiding officer shall preside at the meetings and

hearings of the commission.

(d) The commission shall hold regular meetings and all hearings

at times specified by a commission order and entered in its

minutes. The commission may hold special meetings at the times

and places in the state that the commission decides are

appropriate for the performance of its duties. The presiding

officer or acting presiding officer shall give the other members

reasonable notice before holding a special meeting.

(e) A majority of the commission is a quorum.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 2001, 77th Leg., ch. 965, Sec. 1.07, eff. Sept. 1,

2001.

Sec. 5.059. CONFLICT OF INTEREST. (a) In this section, "Texas

trade association" means a cooperative and voluntarily joined

association of business or professional competitors in this state

designed to assist its members and its industry or profession in

dealing with mutual business or professional problems and in

promoting their common interest.

(b) A person may not be a member of the commission and may not

be a commission employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.) and its subsequent amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in an industry regulated by the

commission; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in an industry regulated

by the commission.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 2001, 77th Leg., ch. 965, Sec. 1.08, eff. Sept. 1,

2001.

Sec. 5.060. LOBBYIST PROHIBITION. A person may not be a member

of the commission or act as general counsel to the commission if

the person is required to register as a lobbyist under Chapter

305, Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the commission.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1987, 70th Leg., ch. 167, Sec. 2.19(24), eff. Sept.

1, 1987; Acts 2001, 77th Leg., ch. 965, Sec. 1.08, eff. Sept. 1,

2001.

SUBCHAPTER D. GENERAL POWERS AND DUTIES OF THE COMMISSION

Sec. 5.101. SCOPE OF SUBCHAPTER. The powers and duties provided

by this subchapter are the general powers and duties of the

commission and those incidental to the conduct of its business.

The commission has other specific powers and duties as prescribed

in other sections of the code and other laws of this state.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.102. GENERAL POWERS. (a) The commission has the powers

to perform any acts whether specifically authorized by this code

or other law or implied by this code or other law, necessary and

convenient to the exercise of its jurisdiction and powers as

provided by this code and other laws.

(b) The commission may call and hold hearings, receive evidence

at hearings, administer oaths, issue subpoenas to compel the

attendance of witnesses and the production of papers and

documents, and make findings of fact and decisions with respect

to its jurisdiction under this code and other laws and rules,

orders, permits, licenses, certificates, and other actions

adopted, issued, or taken by the commission.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.103. RULES. (a) The commission shall adopt any rules

necessary to carry out its powers and duties under this code and

other laws of this state.

(b) The commission shall adopt reasonable procedural rules to be

followed in a commission hearing. The executive director may

recommend to the commission for its consideration any rules that

he considers necessary.

(c) Rules shall be adopted in the manner provided by Chapter

2001, Government Code. As provided by that Act, the commission

must adopt rules when adopting, repealing, or amending any agency

statement of general applicability that interprets or prescribes

law or policy or describes the procedure or practice requirements

of an agency. The commission shall follow its own rules as

adopted until it changes them in accordance with that Act.

(d) The commission shall include as a part of each rule the

commission adopts, and each proposed rule for adoption after the

effective date of this subsection, a citation to the statute that

grants the specific regulatory authority under which the rule is

justified and a citation of the specific regulatory authority

that will be exercised. If no specific statutory authority exists

and the agency is depending on this section, citation of this

section, or Section 5.102 or 5.013, is sufficient. A rule adopted

in violation of this subsection is void.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1993, 73rd Leg., ch. 802, Sec. 1, eff. June 18,

1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1,

1995; Acts 2001, 77th Leg., ch. 965, Sec. 1.09, eff. Sept. 1,

2001.

Sec. 5.1035. RULES REGARDING DRINKING-WATER STANDARDS. Before

adopting rules regarding statewide drinking-water standards, the

commission shall hold public meetings, if requested, at its

regional offices to allow municipalities, water supply

corporations, and other interested persons to submit data or

comments concerning the proposed drinking-water standards.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.41, eff. Sept. 1,

1997.

Sec. 5.104. MEMORANDA OF UNDERSTANDING. (a) The commission and

board by rule shall develop memoranda of understanding as

necessary to clarify and provide for their respective duties,

responsibilities, or functions on any matter under the

jurisdiction of the commission or board that is not expressly

assigned to either the commission or board.

(b) The commission may enter into a memorandum of understanding

with any other state agency and shall adopt by rule any

memorandum of understanding between the commission and any other

state agency.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.105. GENERAL POLICY. Except as otherwise specifically

provided by this code, the commission, by rule, shall establish

and approve all general policy of the commission.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.106. BUDGET APPROVAL. The commission shall examine and

approve all budget recommendations for the commission that are to

be transmitted to the legislature.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.107. ADVISORY COMMITTEES, WORK GROUPS, AND TASK FORCES.

(a) The commission or the executive director may create and

consult with advisory committees, work groups, or task forces,

including committees, work groups, or task forces for the

environment, for public information, or for any other matter that

the commission or the executive director may consider

appropriate.

(b) The commission shall identify affected groups of interested

persons for advisory committees, work groups, and task forces and

shall make reasonable attempts to have balanced representation on

all advisory committees, work groups, and task forces. This

subsection does not require the commission to ensure that all

representatives attend a scheduled meeting. A rule or other

action may not be challenged because of the composition of an

advisory committee, work group, or task force.

(c) The commission shall monitor the composition and activities

of advisory committees, work groups, and task forces appointed by

the commission or formed at the staff level and shall maintain

that information in a form and location that is easily accessible

to the public, including making the information available on the

Internet.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 2001, 77th Leg., ch. 965, Sec. 1.10, eff. Sept. 1,

2001.

Sec. 5.108. EXECUTIVE DIRECTOR. (a) The commission shall

appoint an executive director to serve at the will of the

commission.

(b) The board shall exercise the powers of appointment which the

Texas Water Rights Commission had the authority to exercise on

August 30, 1977, except for those powers of appointment expressly

provided to the Texas Water Rights Commission in Chapters 50

through 63 inclusive, of the Water Code, which are delegated to

the commission.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.109. CHIEF CLERK. (a) The commission shall appoint a

chief clerk who shall serve at the will of the commission.

(b) The chief clerk shall assist the commission in carrying out

its duties under this code and other law.

(c) The chief clerk shall issue notice of public hearings held

under the authority of the commission.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.009, eff.

Aug. 12, 1991.

Sec. 5.110. GENERAL COUNSEL. (a) The commission shall appoint

a general counsel who shall serve at the will of the commission.

(b) The general counsel is the chief legal officer for the

commission.

(c) The general counsel must be an attorney licensed to practice

law in this state.

(d) The general counsel shall perform the duties and may

exercise the powers specifically authorized by this code or

delegated to the general counsel by the commission.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.111. STANDARDS OF CONDUCT. The commission shall provide

to its members, appointees, and employees as often as is

necessary information regarding their qualifications under this

code and their responsibilities under applicable laws relating to

standards of conduct for state officers or employees.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.112. PUBLIC TESTIMONY POLICY. The commission shall

develop and implement policies that will provide the public with

a reasonable opportunity to appear before the commission and to

speak on any issue under the jurisdiction of the commission.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1987, 70th Leg., ch. 977, Sec. 1, eff. June 19,

1987.

Sec. 5.113. COMMISSION AND STAFF RESPONSIBILITY POLICY. The

commission shall develop and implement policies that clearly

separate the respective responsibilities of the commission and

the staff.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.114. APPLICATIONS AND OTHER DOCUMENTS. Applications and

other documents to be filed with the commission for final action

under this code shall be filed with the executive director and

handled in the manner provided by this code.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.115. PERSONS AFFECTED IN COMMISSION HEARINGS; NOTICE OF

APPLICATION. (a) For the purpose of an administrative hearing

held by or for the commission involving a contested case,

"affected person," or "person affected," or "person who may be

affected" means a person who has a personal justiciable interest

related to a legal right, duty, privilege, power, or economic

interest affected by the administrative hearing. An interest

common to members of the general public does not qualify as a

personal justiciable interest. The commission shall adopt rules

specifying factors which must be considered in determining

whether a person is an affected person in any contested case

arising under the air, waste, or water programs within the

commission's jurisdiction and whether an affected association is

entitled to standing in contested case hearings.

(b) At the time an application for a permit or license under

this code is filed with the executive director and is

administratively complete, the commission shall give notice of

the application to any person who may be affected by the granting

of the permit or license.

(c) At the time an application for any formal action by the

commission that will affect lands dedicated to the permanent

school fund is filed with the executive director or the

commission and is administratively complete, the commission shall

give notice of the application to the School Land Board. Notice

shall be delivered by certified mail, return receipt requested,

addressed to the deputy commissioner of the asset management

division of the General Land Office. Delivery is not complete

until the return receipt is signed by the deputy commissioner of

the asset management division of the General Land Office and

returned to the commission.

(d) The commission shall adopt rules for the notice required by

this section.

(e) The notice must state:

(1) the identifying number given the application by the

commission;

(2) the type of permit or license sought under the application;

(3) the name and address of the applicant;

(4) the date on which the application was submitted; and

(5) a brief summary of the information included in the permit

application.

(f) The notice to the School Land Board under this section shall

additionally:

(1) state the location of the permanent school fund land to be

affected; and

(2) describe any foreseeable impact or effect of the

commission's action on permanent school fund land.

(g) A formal action or ruling by the commission on an

application affecting permanent school fund land that is made

without the notice required by this section is voidable by the

School Land Board as to any permanent school fund lands affected

by the action or ruling.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.010, eff.

Aug. 12, 1991; Acts 1993, 73rd Leg., ch. 991, Sec. 6, eff. Sept.

1, 1993; Acts 1995, 74th Leg., ch. 882, Sec. 1, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 1350, Sec. 1, eff. Sept. 1, 1999.

Sec. 5.116. HEARINGS; RECESS. The commission may recess any

hearing or examination from time to time and from place to place.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.117. MANDATORY ENFORCEMENT HEARING. (a) The executive

director shall monitor compliance with all permits and licenses

issued by the commission under this code, and if the evidence

available to the executive director through this monitoring

process indicates that a permittee or licensee is in substantial

noncompliance with his permit or license for a period of four

months, or for a shorter period of time if the executive director

considers an emergency to exist, the executive director shall

report this fact to the commission together with the information

relating to the noncompliance.

(b) On receiving a report from the executive director under

Subsection (a) of this section, the commission shall call and

hold a hearing to determine whether the permittee or licensee who

is the subject of the executive director's report has been in

substantial noncompliance with his permit or license.

(c) At the conclusion of the hearing, the commission shall issue

one of the following orders stating that:

(1) no violation of the permit or license has occurred;

(2) a violation of the permit or license has occurred but has

been corrected and no further action is necessary to protect the

public interest;

(3) the executive director is authorized to enter into a

compliance agreement with the permittee or licensee;

(4) a violation of the permit or license has occurred and an

administrative penalty is assessed as provided by this code; or

(5) a violation of the permit or license has occurred, and the

executive director is directed to have enforcement proceedings

instituted against the permittee or licensee.

(d) A compliance agreement under Subsection (c)(3) of this

section is not effective unless it is approved by the commission.

If the commission determines at a hearing that a permittee or

licensee has not complied with the terms of the compliance

agreement, the commission may direct the executive director to

institute enforcement proceedings.

(e) The executive director, on receiving an order from the

commission directing institution of enforcement proceedings,

shall take all necessary steps to have enforcement proceedings

instituted.

(f) The commission may compel the attendance of the governing

body or any other officer of any permittee or licensee at any

hearing held under this section.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.011, eff.

Aug. 12, 1991.

Sec. 5.1175. PAYMENT OF PENALTY BY INSTALLMENT. (a) The

commission by rule may allow a person who owes a monetary civil

or administrative penalty imposed for a violation of law within

the commission's jurisdiction or for a violation of a license,

permit, or order issued or rule adopted by the commission to pay

the penalty in periodic installments. The rule must provide a

procedure for a person to apply for permission to pay the penalty

over time.

(b) The rule may vary the period over which the penalty may be

paid or the amount of the periodic installments according to the

amount of the penalty owed and the size of the business that owes

the penalty. The period over which the penalty may be paid may

not exceed 36 months.

Added by Acts 1995, 74th Leg., ch. 112, Sec. 1, eff. May 17,

1995.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1386, Sec. 4, eff. September 1, 2009.

Sec. 5.118. POWER TO ADMINISTER OATHS. Each member of the

commission, the chief clerk, or a hearings examiner may

administer oaths in any hearing or examination on any matter

submitted to the commission for action.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.119. COMMISSION TO BE KNOWLEDGEABLE. The commission

shall be knowledgeable of the watercourses and natural resources

of the state and of the needs of the state concerning the use,

storage and conservation of water and the use and conservation of

other natural resources and of the need to maintain the quality

of the environment in the state.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.012, eff.

Aug. 12, 1991.

Sec. 5.1191. RESEARCH MODEL. (a) In this section, "research

model" means a mechanism for developing a plan to address the

commission's practical regulatory needs. The commission's plan

shall be prioritized by need and shall identify short-term,

medium-term, and long-term research goals. The plan may address

preferred methods of conducting the identified research.

(b) The commission shall develop a research model. The

commission may appoint a research advisory board to assist the

commission in providing appropriate incentives to encourage

various interest groups to participate in developing the research

model and to make recommendations regarding research topics

specific to this state. The research advisory board must include

representatives of the academic community, representatives of the

regulated community, and public representatives of the state at

large.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 1.11, eff. Sept. 1,

2001.

Sec. 5.1192. COORDINATION OF RESEARCH. (a) The commission

shall facilitate and coordinate environmental research in the

state according to the research model developed under Section

5.1191.

(b) The commission shall explore private and federal funding

opportunities for research needs identified in the research

model. The commission may conduct, direct, and facilitate

research to implement the commission's research model by

administering grants or by contracting for research if money is

appropriated to the commission for those purposes.

(c) To the degree practicable, the commission, through the

research model, shall coordinate with or make use of any research

activities conducted under existing state initiatives, including

research by state universities, the Texas Higher Education

Coordinating Board, the United States Department of Agriculture,

the Texas Department of Agriculture, and other state and federal

agencies as appropriate.

(d) This section does not authorize the commission to initiate

or direct the research efforts of another entity except under the

terms of a grant or contract.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 1.11, eff. Sept. 1,

2001.

Sec. 5.1193. REPORT. The commission shall include in the

reports required by Section 5.178 a description of cooperative

research efforts, an accounting of money spent on research, and a

review of the purpose, implementation, and results of particular

research projects conducted.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 1.11, eff. Sept. 1,

2001.

Sec. 5.120. CONSERVATION AND QUALITY OF ENVIRONMENT. The

commission shall administer the law so as to promote the

judicious use and maximum conservation and protection of the

quality of the environment and the natural resources of the

state.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.013, eff.

Aug. 12, 1991.

Sec. 5.121. PUBLIC INFORMATION. (a) The commission shall

comply with Section 2001.004, Government Code, by indexing and

making available for public inspection all rules and all other

written statements of policy or interpretations formulated,

adopted, or used by the commission in the discharge of its

functions.

(b) The commission shall comply with Section 2001.004,

Government Code, by indexing and making available for public

inspection all of the commission's final orders, decisions, and

opinions.

Added by Acts 1987, 70th Leg., ch. 638, Sec. 1, eff. Sept. 1,

1987. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(71),

(72), eff. Sept. 1, 1995.

Sec. 5.122. DELEGATION OF UNCONTESTED MATTERS TO EXECUTIVE

DIRECTOR. (a) The commission by rule or order may delegate to

the executive director the commission's authority to act on an

application or other request to issue, renew, reopen, transfer,

amend, extend, withdraw, revoke, terminate, or modify a permit,

license, certificate, registration, or other authorization or

approval if:

(1) required notice of the application or request for the

authorization or approval has been given;

(2) the holder of or applicant for the authorization or approval

agrees in writing to the action to be taken by the executive

director; and

(3) the application or request:

(A) is uncontested and does not require an evidentiary hearing;

or

(B) has become uncontested because all parties have agreed in

writing to the action to be taken by the executive director.

(b) A person affected by an action the executive director takes

on a matter delegated under this section may appeal the executive

director's action to the commission unless the action is a

decision:

(1) regarding a federal operating permit under Subchapter C,

Chapter 382, Health and Safety Code; or

(2) specified as final and appealable by the commission rule

that delegates the decision to the executive director.

(c) A person affected by a decision of the executive director on

a matter delegated under this section that regards a federal

operating permit under Subchapter C, Chapter 382, Health and

Safety Code, may:

(1) petition the administrator of the United States

Environmental Protection Agency in accordance with rules adopted

under Section 382.0563, Health and Safety Code; or

(2) file a petition for judicial review under Section 382.032,

Health and Safety Code.

(d) The commission's authority under this section is cumulative

of the commission's authority to delegate its powers, duties, or

rights under any other law.

Added by Acts 1995, 74th Leg., ch. 860, Sec. 1, eff. Aug. 28,

1995. Amended by Acts 1997, 75th Leg., ch. 302, Sec. 1, eff.

Sept. 1, 1997.

Sec. 5.124. AUTHORITY TO AWARD GRANTS. (a) With the consent of

the commission, the executive director may award grants for any

purpose regarding resource conservation or environmental

protection in accordance with this section.

(b) The commission by rule shall establish procedures for

awarding a grant, for making any determination related to

awarding a grant, and for making grant payments.

(c) Each activity funded by a grant must directly relate to a

purpose specified in the grant. A grant may be awarded only for a

purpose consistent with the commission's jurisdiction and

purposes under law, including:

(1) the development or implementation of a comprehensive

conservation and management plan under Section 320, Federal Water

Pollution Control Act (33 U.S.C. Section 1330), for a designated

national estuary in this state;

(2) a demonstration project that involves new techniques for

pollution prevention, energy or resource conservation, or waste

management;

(3) an environmental purpose identified in a federal grant that

is intended as a pass-through grant;

(4) development or improvement of monitoring or modeling

techniques for water or air quality;

(5) support of a local air pollution program; or

(6) a study or program related to efforts to prevent an area

that is near nonattainment with federal air quality standards

from reaching nonattainment status.

(d) A grant may be awarded to any person that meets the

eligibility requirements of the grant. The executive director

shall establish eligibility requirements for each grant

appropriate to the purposes of and activities under the grant and

the method of selecting the recipient.

(e) Selection of grant recipients must be by solicitation of a

proposal or application except as provided by Subsections (f) and

(g). The executive director may specify any selection criterion

the executive director considers relevant to the grant. Selection

criteria must address:

(1) evaluation and scoring of:

(A) fiscal controls;

(B) project effectiveness;

(C) project cost; and

(D) previous experience with grants and contracts; and

(2) the possibility and method of making multiple awards.

(f) A grant may be made by direct award only if:

(1) the executive director determines that:

(A) selection of recipients by the solicitation of proposals or

applications is not feasible; and

(B) awarding the grant directly is in the best interest of the

state;

(2) eligibility for the grant is limited to:

(A) an agency or political subdivision of this state or of

another state;

(B) a state institution of higher learning of this state or of

another state, including any part or service of the institution;

or

(C) an agency of the United States; or

(3) the grant is awarded to a person established or authorized

to develop or implement a comprehensive conservation and

management plan under Section 320, Federal Water Pollution

Control Act (33 U.S.C. Section 1330), for a national estuary in

this state.

(g) If a solicitation of a proposal is made for the purpose of

identifying a partner for a joint application for a federal grant

that is subsequently awarded to the commission, the executive

director is not required to make an additional solicitation for

entering into a pass-through grant with an identified partner.

(h) The executive director shall publish information regarding a

solicitation related to a grant to be awarded under this section

on the commission's electronic business daily in the manner

provided by Section 2155.074, Government Code, as added by

Section 1, Chapter 508, Acts of the 75th Legislature, Regular

Session, 1997.

(i) For a grant awarded under this section, the commission may

use:

(1) money appropriated for grant-making purposes;

(2) federal money granted for making pass-through grants; and

(3) state or federal grant money appropriated for a purpose that

the executive director determines is consistent with a purpose of

the grant from the commission.

Added by Acts 1999, 76th Leg., ch. 404, Sec. 28, eff. Sept. 1,

1999.

Sec. 5.125. COST-SHARING FOR ENVIRONMENTAL COMPLIANCE

ASSESSMENTS BY CERTAIN BUSINESSES. (a) In this section,

"environmental compliance assessment" means an environmental

compliance audit, pollution prevention assessment, or

environmental management system audit performed by a small

business. The term does not include an audit conducted under the

Texas Environmental, Health, and Safety Audit Privilege Act

(Article 4447cc, Vernon's Texas Civil Statutes).

(b) The commission may implement cost-sharing to assist with

payment of costs for an environmental compliance assessment

performed by a business subject to regulation by the commission

that employs at least 100 but not more than 250 individuals.

Added by Acts 1999, 76th Leg., ch. 104, Sec. 2, eff. May 17,

1999.

Sec. 5.126. REPORT ON ENFORCEMENT ACTIONS. (a) Not later than

December 1 of each year, the commission shall:

(1) prepare an electronic report on its enforcement actions for

the preceding fiscal year, including a comparison with its

enforcement actions for each of the preceding five fiscal years;

and

(2) provide the report to the governor, lieutenant governor, and

speaker of the house of representatives.

(b) The report shall separately describe the enforcement actions

for each type of regulatory program, including programs under

Chapters 26 and 27 of this code and Chapters 361, 382, and 401,

Health and Safety Code.

(c) The description of enforcement actions for each type of

regulatory program shall include:

(1) the number of inspections;

(2) the number of notices of violations;

(3) the number of enforcement actions;

(4) the type of enforcement actions;

(5) the amount of penalties assessed, deferred, or collected;

and

(6) any other information the commission determines relevant.

(d) As soon as possible after the end of each fiscal year, the

attorney general shall provide the commission information on

enforcement actions referred by the commission to the attorney

general that were resolved during the preceding fiscal year or

are pending at the end of that fiscal year.

Added by Acts 1997, 75th Leg., ch. 304, Sec. 1, eff. May 26,

1997; Acts 1997, 75th Leg., ch. 1082, Sec. 1, eff. Sept. 1, 1997.

Renumbered from Sec. 5.123 by Acts 2001, 77th Leg., ch. 1420,

Sec. 21.001(112), eff. Sept. 1, 2001.

Sec. 5.127. ENVIRONMENTAL MANAGEMENT SYSTEMS. (a) In this

section, "environmental management system" means a documented

management system to address applicable environmental regulatory

requirements that includes organizational structure, planning

activities, responsibilities, practices, procedures, processes,

and resources for developing, implementing, achieving, reviewing,

and maintaining an environmental policy directed toward

continuous improvement.

(b) The commission by rule shall adopt a comprehensive program

that provides regulatory incentives to encourage the use of

environmental management systems by regulated entities, state

agencies, local governments, and other entities as determined by

the commission. The incentives may include:

(1) on-site technical assistance;

(2) accelerated access to information about programs; and

(3) to the extent consistent with federal requirements:

(A) inclusion of information regarding an entity's use of an

environmental management system in the entity's compliance

history and compliance summaries; and

(B) consideration of the entity's implementation of an

environmental management system in scheduling and conducting

compliance inspections.

(c) The rules must provide that an environmental management

system, at a minimum, must require the entity implementing the

system to:

(1) adopt a written environmental policy;

(2) identify the environmental aspects and impacts of the

entity's activities;

(3) set priorities, goals, and targets for continuous

improvement in environmental performance and for ensuring

compliance with environmental laws, regulations, and permit terms

applicable to the facility;

(4) assign clear responsibilities for implementation, training,

monitoring, and corrective action and for ensuring compliance

with environmental laws, regulations, and permit terms applicable

to the facility;

(5) document implementation of procedures and results; and

(6) evaluate and refine implementation over time to improve

attainment of environmental goals and targets and the system

itself.

(d) The commission shall:

(1) integrate the use of environmental management systems into

its regulatory programs, including permitting, compliance

assistance, and enforcement;

(2) develop model environmental management systems for small

businesses and local governments; and

(3) establish environmental performance indicators to measure

the program's performance.

Added by Acts 2001, 77th Leg., ch. 1161, Sec. 1, eff. Sept. 1,

2001.

Sec. 5.128. ELECTRONIC REPORTING TO COMMISSION; ELECTRONIC

TRANSMISSION OF INFORMATION BY COMMISSION; REDUCTION OF DUPLICATE

REPORTING. (a) The commission shall encourage the use of

electronic reporting through the Internet, to the extent

practicable, for reports required by the commission.

Notwithstanding any other law, the commission may:

(1) adjust fees as necessary to encourage electronic reporting

and the use of the commission's electronic document receiving

system. An electronic report must be submitted in a format

prescribed by the commission. The commission may consult with

the Department of Information Resources on developing a simple

format for use in implementing this subsection; and

(2) utilize electronic means of transmission of information,

including notices, orders, and decisions issued or sent by the

commission.

(b) The commission shall strive to reduce duplication in

reporting requirements throughout the agency.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 1.12, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

664, Sec. 1, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

962, Sec. 1, eff. September 1, 2009.

Sec. 5.129. SUMMARY FOR PUBLIC NOTICES. (a) The commission by

rule shall provide for each public notice issued or published by

the commission or by a person under the jurisdiction of the

commission as required by law or by commission rule to include at

the beginning of the notice a succinct statement of the subject

of the notice. The rules must provide that a summary statement

must be designed to inform the reader of the subject matter of

the notice without having to read the entire text of the notice.

(b) The summary statement may not be grounds for challenging the

validity of the proposed action for which the notice was

published.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 1.12, eff. Sept. 1,

2001.

Sec. 5.130. CONSIDERATION OF CUMULATIVE RISKS. The commission

shall:

(1) develop and implement policies, by specific environmental

media, to protect the public from cumulative risks in areas of

concentrated operations; and

(2) give priority to monitoring and enforcement in areas in

which regulated facilities are concentrated.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 1.12, eff. Sept. 1,

2001.

Sec. 5.132. CREATION OF PERFORMANCE MEASURES FOR INNOVATIVE

REGULATORY PROGRAMS. The commission shall work with the

Legislative Budget Board to create performance measures that

assess the improvements in environmental quality achieved by

innovative regulatory programs implemented by the commission.

Added by Acts 2001, 77th Leg., ch. 1483, Sec. 1, eff. Sept. 1,

2001. Renumbered from Water Code Sec. 5.127 by Acts 2003, 78th

Leg., ch. 1275, Sec. 2(138), eff. Sept. 1, 2003.

Sec. 5.133. ACTIONS IN MEXICO. The commission may take and

finance any action in Mexico, in cooperation with governmental

authorities of Mexico, that in the opinion of the commission:

(1) is necessary or convenient to accomplish a duty of the

commission imposed by law; and

(2) will yield benefits to the environment in this state.

Added by Acts 2001, 77th Leg., ch. 728, Sec. 1, eff. Sept. 1,

2001. Renumbered from Water Code Sec. 5.127 by Acts 2003, 78th

Leg., ch. 1275, Sec. 2(139), eff. Sept. 1, 2003.

Sec. 5.134. USE OF ENVIRONMENTAL TESTING LABORATORY DATA AND

ANALYSIS. (a) The commission may accept environmental testing

laboratory data and analysis for use in commission decisions

regarding any matter under the commission's jurisdiction relating

to permits or other authorizations, compliance matters,

enforcement actions, or corrective actions only if the data and

analysis is prepared by an environmental testing laboratory

accredited by the commission under Subchapter R or an

environmental testing laboratory described in Subsection (b) or

(e).

(b) The commission may accept for use in commission decisions

data and analysis prepared by:

(1) an on-site or in-house environmental testing laboratory if

the laboratory:

(A) is periodically inspected by the commission; or

(B) is located in another state and is accredited or

periodically inspected by that state;

(2) an environmental testing laboratory that is accredited under

federal law; or

(3) if the data and analysis are necessary for emergency

response activities and the required data and analysis are not

otherwise available, an environmental testing laboratory that is

not accredited by the commission under Subchapter R or under

federal law.

(c) The commission by rule may require that data and analysis

used in other commission decisions be obtained from an

environmental testing laboratory accredited by the commission

under Subchapter R.

(d) The commission shall periodically inspect on-site or

in-house environmental testing laboratories described in

Subsection (b).

(e) The commission may accept for use in commission decisions

data from an on-site or in-house laboratory if the laboratory is

performing the work:

(1) for another company with a unit located on the same site; or

(2) without compensation for a governmental agency or a

charitable organization if the laboratory is periodically

inspected by the commission.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 1.12, eff. Sept. 1,

2001. Renumbered from Water Code Sec. 5.127 by Acts 2003, 78th

Leg., ch. 1275, Sec. 2(140), eff. Sept. 1, 2003. Amended by Acts

2003, 78th Leg., ch. 912, Sec. 1, eff. Sept. 1, 2005.

Sec. 5.135. SMALL BUSINESS COMPLIANCE ASSISTANCE PROGRAM. (a)

The commission shall establish a small business compliance

assistance program.

(b) The program shall include:

(1) mechanisms to develop, collect, and coordinate information

about compliance methods and technologies for small businesses

and to encourage cooperation between those small businesses and

other persons to achieve compliance with applicable air quality,

water quality, and solid waste laws;

(2) mechanisms to assist small businesses with pollution

prevention and the prevention and detection of accidental

releases, including information about alternative technologies,

process changes, products, and methods of operation to reduce air

pollution, water pollution, and improper disposal of solid waste;

(3) an ombudsman to help small businesses meet the requirements

of the federal Clean Air Act Amendments of 1990 (Pub.L. No.

101-549), as amended, the Federal Water Pollution Control Act (33

U.S.C. Section 1251 et seq.), as amended, and the federal Solid

Waste Disposal Act (42 U.S.C. Section 6901 et seq.), as amended;

(4) a compliance assistance program to help small businesses

identify the requirements for and obtain required permits in a

timely and efficient manner;

(5) notification procedures to assure that small businesses

receive notice of their rights and obligations under the federal

Clean Air Act Amendments of 1990 (Pub.L. No. 101-549), as

amended, the Federal Water Pollution Control Act (33 U.S.C.

Section 1251 et seq.), as amended, and the federal Solid Waste

Disposal Act (42 U.S.C. Section 6901 et seq.), as amended, in

time to identify applicable requirements and evaluate and

implement appropriate compliance methods;

(6) auditing services or referrals for small business stationary

source operations to determine compliance with the federal Clean

Air Act Amendments of 1990 (Pub.L. No. 101-549), as amended; and

(7) procedures for considering a request by a small business to

modify work practices, technological compliance methods, or an

implementation schedule requirement that precedes a compliance

date, taking into account the technological and financial

capability of that source.

(c) The program shall include a small business compliance

assistance advisory panel that consists of the following seven

members:

(1) two members who are not owners or representatives of owners

of small business stationary sources, selected by the governor to

represent the public;

(2) two members who are owners or who represent owners of small

business stationary sources, selected by the speaker of the house

of representatives;

(3) two members who are owners or who represent owners of small

business stationary sources, selected by the lieutenant governor;

and

(4) one member selected by the chairman of the commission to

represent the commission.

(d) The small business compliance assistance advisory panel

shall:

(1) give advisory opinions on the effectiveness of the program,

the difficulties of implementing the program, and the incidence

and severity of enforcement;

(2) report periodically to the administrator regarding the

program's compliance with requirements of the Paperwork Reduction

Act of 1980 (Pub.L. No. 96-511), as amended, the Regulatory

Flexibility Act (5 U.S.C. Section 601 et seq.), as amended, and

the Equal Access to Justice Act (Pub.L. No. 96-481), as amended;

(3) review information the program provides to small businesses

to assure the information is understandable to nonexperts; and

(4) distribute opinions, reports, and information developed by

the panel.

(e) The commission shall enter into a memorandum of

understanding with the Texas Department of Economic Development

to coordinate assistance to any small business in applying for

permits from the commission.

(f) The commission may adopt rules reasonably necessary to

implement this section. Rules relating to air pollution must

comply with Section 507 of the federal Clean Air Act (42 U.S.C.

Section 7661f), as added by Section 501 of the federal Clean Air

Act Amendments of 1990 (Pub.L. No. 101-549), as amended, and

regulations adopted under that Act.

(g) In this section:

(1) "Program" means the small business compliance assistance

program.

(2) "Small business" means:

(A) a small business stationary source; or

(B) a business that employs at least 100 but not more than 250

individuals.

(3) "Small business stationary source" has the meaning assigned

by Section 507(c) of the federal Clean Air Act (42 U.S.C. Section

7661f), as added by Section 501 of the federal Clean Air Act

Amendments of 1990 (Pub.L. No. 101-549), as amended.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 2.05, eff.

Sept. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

11.156, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 104, Sec.

3, eff. May 17, 1999. Renumbered from Health & Safety Code,

Sec. 382.0365 and amended by Acts 2003, 78th Leg., ch. 81, Sec.

1, eff. Sept. 1, 2003.

SUBCHAPTER E. ADMINISTRATIVE PROVISIONS FOR COMMISSION

Sec. 5.171. AUDIT. The financial transactions of the commission

are subject to audit by the state auditor in accordance with

Chapter 321, Government Code.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1989, 71st Leg., ch. 584, Sec. 73, eff. Sept. 1,

1989.

Sec. 5.172. FUNDS FROM OTHER STATE AGENCIES. Any state agency

that has statutory responsibilities for environmental pollution

or environmental quality control and that receives a legislative

appropriation for these purposes may transfer to the commission

any amount mutually agreed on by the commission and the agency,

subject to the approval of the governor.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.014, eff.

Aug. 12, 1991.

Sec. 5.173. PUBLIC INFORMATION RELATING TO COMMISSION. The

commission shall prepare information of public interest

describing the functions of the commission and describing the

commission's procedures by which complaints are filed with and

resolved by the commission. The commission shall make the

information available to the general public and the appropriate

state agencies.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.1733. ELECTRONIC POSTING OF INFORMATION. The commission

shall post public information on its website. Such information

shall include but not be limited to the minutes of advisory

committee meetings, pending permit and enforcement actions,

compliance histories, and emissions inventories by county and

facility name.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 1.13, eff. Sept. 1,

2001.

Sec. 5.174. COPIES OF DOCUMENTS, PROCEEDINGS, ETC. (a) Except

as otherwise specifically provided by this code and subject to

the specific limitations provided by this code, on application of

any person the commission shall furnish certified or other copies

of any proceeding or other official record or of any map, paper,

or document filed with the commission. A certified copy with the

seal of the commission and the signature of the presiding officer

of the commission or the executive director or chief clerk is

admissible as evidence in any court or administrative proceeding.

(b) The commission shall provide in its rules the fees that will

be charged for copies and is authorized to furnish copies,

certified or otherwise, to a person without charge when the

furnishing of the copies serves a public purpose. Other statutes

concerning fees for copies of records do not apply to the

commission, except that the fees set by the commission for copies

prepared by the commission may not exceed those prescribed in

Chapter 603, Government Code.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(13), eff. Sept.

1, 1995; Acts 2001, 77th Leg., ch. 965, Sec. 16.01, eff. Sept. 1,

2001.

Sec. 5.175. INSPECTION OF WATER POLLUTION RECORDS. (a) All

information, documents, and data collected by the commission in

the performance of its duties are the property of the state.

(b) Except as provided by Subsection (c) of this section,

records, reports, data, or other information obtained relative to

or from sources or potential sources of discharges of water

pollutants shall be available to the public during regular office

hours.

(c) If a showing satisfactory to the executive director is made

by any person that those records, reports, data, or other

information, other than effluent data, would divulge methods or

processes entitled to protection as trade secrets, the commission

shall consider those records, reports, data, or other information

as confidential.

(d) This chapter may not be construed to make confidential any

effluent data, including effluent data in records, reports, or

other information, and including effluent data in permits, draft

permits, and permit applications.

(e) Records, data, or other information considered confidential

may be disclosed or transmitted to officers, employees, or

authorized representatives of the state or of the United States

with responsibilities in water pollution control. However, this

disclosure or transmittal may be made only after adequate written

assurance is given to the executive director that the

confidentiality of the disclosed or transmitted records, data, or

other information will be afforded all reasonable protection

allowed by law by the receiving officer, employee or authorized

representative on behalf of, and under the authority of, the

receiving agency or political entity.

(f) The executive director may not disclose or transmit records,

data, or other information considered confidential if he has

reason to believe the recipient will not protect their

confidentiality to the most reasonable extent provided by law.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, 1.168; Acts

1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.016, eff. Aug. 12, 1991.

Sec. 5.176. COMPLAINT FILE. (a) The commission shall maintain

a file on each written complaint filed with the commission about

a matter within the commission's regulatory jurisdiction. The

file must include:

(1) the name of the person who filed the complaint, unless the

person has specifically requested anonymity;

(2) the date the complaint is received by the commission;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

agency closed the file without taking action other than to

investigate the complaint.

(b) The commission shall establish and implement procedures for

receiving complaints submitted by means of the Internet and

orally and shall maintain files on those complaints as provided

by Subsection (a).

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 2001, 77th Leg., ch. 965, Sec. 1.15, eff. Sept. 1,

2001.

Sec. 5.1765. PUBLICATION OF INFORMATION REGARDING COMPLAINT

PROCEDURES AND POLICIES. The commission shall establish a

process for educating the public regarding the commission's

complaint policies and procedures. As part of the public

education process, the commission shall make available to the

public in pamphlet form an explanation of the complaint policies

and procedures, including information regarding and standards

applicable to the collection and preservation of credible

evidence of environmental problems by members of the public.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 1.14, eff. Sept. 1,

2001.

Sec. 5.177. NOTICE OF COMPLAINT PROCEDURES; NOTICE OF

INVESTIGATION STATUS. (a) The agency shall provide to the

person filing the complaint about a matter within the

commission's regulatory jurisdiction and to each person who is

the subject of the complaint a copy of the commission's policies

and procedures relating to complaint investigation and

resolution.

(b) The commission, at least quarterly until final disposition

of the complaint, shall notify the person filing the complaint

and each person who is a subject of the complaint of the status

of the investigation unless the notice would jeopardize an

undercover investigation.

(c) The commission is not required to provide the information

described in Subsection (a) or (b) to a complainant who files an

anonymous complaint or provides inaccurate contact information.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 2001, 77th Leg., ch. 965, Sec. 1.15, eff. Sept. 1,

2001.

Sec. 5.1771. COORDINATION OF COMPLAINT INVESTIGATIONS WITH LOCAL

ENFORCEMENT OFFICIALS: TRAINING. (a) The commission shall share

information regarding a complaint about a matter within the

commission's regulatory jurisdiction made to the commission with

local officials with authority to act on the complaint in the

county or municipality in which the alleged action or omission

that is the subject of the complaint occurred or is threatening

to occur.

(b) On request, the commission shall provide training for local

enforcement officials in investigating complaints and enforcing

environmental laws relating to matters under the commission's

jurisdiction under this code or the Health and Safety Code. The

training must include, at a minimum:

(1) procedures for local enforcement officials to use in

addressing citizen complaints if the commission is unavailable or

unable to respond to the complaint; and

(2) an explanation of local government authority to enforce

state laws and commission rules relating to the environment.

(c) The commission may charge a reasonable fee for providing

training to local enforcement officials as required by Subsection

(b) in an amount sufficient to recover the costs of the training.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 1.16, eff. Sept. 1,

2001.

Sec. 5.1772. AFTER-HOURS RESPONSE TO COMPLAINTS. (a) The

commission shall adopt and implement a policy to provide timely

response to complaints during periods outside regular business

hours.

(b) This section does not:

(1) require availability of field inspectors for response 24

hours a day, seven days a week, in all parts of the state; or

(2) authorize additional use of overtime.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 1.16, eff. Sept. 1,

2001.

Sec. 5.1773. COMPLAINT ASSESSMENT. (a) The commission annually

shall conduct a comprehensive analysis of the complaints it

receives, including analysis by the following categories:

(1) air;

(2) water;

(3) waste;

(4) priority classification;

(5) region;

(6) commission response;

(7) enforcement action taken; and

(8) trends by complaint type.

(b) In addition to the analysis required by Subsection (a), the

commission shall assess the impact of changes made in the

commission's complaint policy.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 1.16, eff. Sept. 1,

2001.

Sec. 5.178. ANNUAL REPORTS; BIENNIAL APPENDICES. (a) On or

before December 1 of each even-numbered year, the commission

shall file with the governor and the members of the legislature a

written report that includes a statement of the activities of the

commission during the preceding fiscal biennium.

(b) The report due by December 1 of an even-numbered year shall

include, in addition:

(1) the commission's recommendations for necessary and desirable

legislation; and

(2) the following reports:

(A) the assessments and reports required by Section 361.0219(c),

Health and Safety Code;

(B) the reports required by Section 26.0135(d) and Section 5.02,

Chapter 133, Acts of the 69th Legislature, Regular Session, 1985;

and

(C) a summary of the analyses and assessments required by

Section 5.1773.

(c) Repealed by Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec.

7.04(b).

(d) The commission shall file annually with the governor and the

presiding officer of each house of the legislature a complete and

detailed written report accounting for all funds received and

disbursed by the commission during the preceding year. The form

of the annual report and the reporting time shall be that

provided in the General Appropriations Act.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1997, 75th Leg., ch. 1082, Sec. 2, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 965, Sec. 1.17, eff. Sept. 1,

2001; Acts 2003, 78th Leg., 3rd C.S., ch. 3, Sec. 7.02, 7.03,

7.04(b), eff. Jan. 11, 2004.

Sec. 5.1781. REPORT TO SECRETARY OF STATE. (a) In this

section, "colonia" means a geographic area that:

(1) is an economically distressed area as defined by Section

17.921;

(2) is located in a county any part of which is within 62 miles

of an international border; and

(3) consists of 11 or more dwellings that are located in close

proximity to each other in an area that may be described as a

community or neighborhood.

(b) To assist the secretary of state in preparing the report

required under Section 405.021, Government Code, the commission

on a quarterly basis shall provide a report to the secretary of

state detailing any projects funded by the commission that

provide assistance to colonias.

(c) The report must include:

(1) a description of any relevant projects;

(2) the location of each project;

(3) the number of colonia residents served by each project;

(4) the exact amount spent or the anticipated amount to be spent

on each colonia served by each project;

(5) a statement of whether each project is completed and, if

not, the expected completion date of the project; and

(6) any other information, as determined appropriate by the

secretary of state.

(d) The commission shall require an applicant for funds

administered by the commission to submit to the commission a

colonia classification number, if one exists, for each colonia

that may be served by the project proposed in the application.

If a colonia does not have a classification number, the

commission may contact the secretary of state or the secretary of

state's representative to obtain the classification number. On

request of the commission, the secretary of state or the

secretary of state's representative shall assign a classification

number to the colonia.

Added by Acts 2007, 80th Leg., R.S., Ch.

341, Sec. 12, eff. June 15, 2007.

Sec. 5.179. SEAL. The commission shall have a seal bearing the

words Texas Natural Resource Conservation Commission encircling

the oak and olive branches common to other official seals.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.017, eff.

Aug. 12, 1991.

SUBCHAPTER F. EXECUTIVE DIRECTOR

Sec. 5.221. GENERAL RESPONSIBILITIES OF THE EXECUTIVE DIRECTOR.

The executive director shall manage the administrative affairs of

the commission subject to this code and other laws and under the

general supervision and direction of the commission.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.222. DELEGATION OF EXECUTIVE DIRECTOR'S AUTHORITY OR

DUTY. The executive director may delegate to the executive

director's staff any authority or duty assigned to the executive

director unless the statute, rule, or order assigning or

delegating the authority or duty specifies otherwise.

Added by Acts 1997, 75th Leg., ch. 302, Sec. 2, eff. Sept. 1,

1997. Renumbered from Sec. 5.238 by Acts 1999, 76th Leg., ch. 62,

Sec. 19.01(109), eff. Sept. 1, 1999.

Sec. 5.223. ADMINISTRATIVE ORGANIZATION OF COMMISSION. Subject

to approval of the commission, the executive director may

organize and reorganize the administrative sections and divisions

of the commission in a manner and in a form that will achieve the

greatest efficiency and effectiveness.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.224. INFORMATION REQUEST TO BOARD. (a) With regard to

any matter pending before the commission, the executive director

may obtain from the board information relating to that matter.

(b) On receiving a request from the executive director, the

board should make the requested information available within 30

days after the information is requested and shall make the

requested information available not later than 90 days after the

information is requested.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.225. CAREER LADDER PROGRAM. The executive director or

his designee shall develop an intraagency career ladder program,

one part of which shall require the intraagency posting of all

nonentry level positions concurrently with any public posting.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.226. MERIT PAY. The executive director or his designee

shall develop a system of annual performance evaluations based on

measurable job tasks. All merit pay for commission employees must

be based on the system established under this section.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.227. EQUAL EMPLOYMENT OPPORTUNITY POLICY. (a) The

executive director or his designee shall prepare and maintain a

written policy statement that implements a program of equal

employment opportunity to ensure that all personnel decisions are

made without regard to race, color, disability, sex, religion,

age, or national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the commission to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) a comprehensive analysis of the extent to which the

composition of the commission's personnel is in accordance with

state and federal law and a description of reasonable methods to

achieve compliance with state and federal law.

(c) The policy statement must:

(1) be updated annually;

(2) be reviewed by the state Commission on Human Rights for

compliance with Subsection (b)(1); and

(3) be filed with the governor's office.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 2001, 77th Leg., ch. 965, Sec. 1.18, eff. Sept. 1,

2001.

Sec. 5.228. APPEARANCES AT HEARINGS. (a) The position of and

information developed by the commission shall be presented by the

executive director or his designated representative at hearings

of the commission and the hearings held by federal, state, and

local agencies on matters affecting the public's interest in the

state's environment and natural resources, including matters that

have been determined to be policies of the state.

(b) The executive director shall be named a party in hearings

before the commission in a matter in which the executive director

bears the burden of proof.

(c) The executive director may participate as a party in

contested case permit hearings before the commission or the State

Office of Administrative Hearings for the sole purpose of

providing information to complete the administrative record. The

commission by rule shall specify the factors the executive

director must consider in determining, case by case, whether to

participate as a party in a contested case permit hearing. In

developing the rules under this subsection the commission shall

consider, among other factors:

(1) the technical, legal, and financial capacity of the parties

to the proceeding;

(2) whether the parties to the proceeding have participated in a

previous contested case hearing;

(3) the complexity of the issues presented; and

(4) the available resources of commission staff.

(d) In a contested case hearing relating to a permit

application, the executive director or the executive director's

designated representative may not rehabilitate the testimony of a

witness unless the witness is a commission employee testifying

for the sole purpose of providing information to complete the

administrative record.

(e) The executive director or the executive director's

designated representative may not assist a permit applicant in

meeting its burden of proof in a hearing before the commission or

the State Office of Administrative Hearings unless the permit

applicant fits a category of permit applicant that the commission

by rule has designated as eligible to receive assistance. The

commission shall adopt rules establishing categories of permit

applicants eligible to receive assistance.

(f) The fact that the executive director is not named as a party

in a hearing before the commission is not grounds for appealing a

commission decision.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.018, eff.

Aug. 12, 1991; Acts 2001, 77th Leg., ch. 965, Sec. 1.20, eff.

Sept. 1, 2001.

Sec. 5.229. CONTRACTS. (a) The executive director, on behalf

of the commission, may negotiate with and with the consent of the

commission enter into contracts with the United States or any of

its agencies for the purpose of carrying out the powers, duties,

and responsibilities of the commission.

(b) The executive director, on behalf of the commission, may

negotiate with and with the consent of the commission enter into

contracts or other agreements with states and political

subdivisions of this state or any other entity for the purpose of

carrying out the powers, duties, and responsibilities of the

commission.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.2291. SCIENTIFIC AND TECHNICAL SERVICES. (a) In this

section, "scientific and technical environmental services" means

services, other than engineering services, of a scientific or

technical nature the conduct of which requires technical training

and professional judgment. The term includes modeling, risk

assessment, site characterization and assessment, studies of the

magnitude, source, and extent of contamination, contaminant fate

and transport analysis, watershed assessment and analysis, total

maximum daily load studies, scientific data analysis, and similar

tasks, to the extent those tasks are not defined as the "practice

of engineering" under Chapter 1001, Occupations Code.

(b) The procurement of a contract for scientific and technical

environmental services shall be conducted under the procedures

for professional services selection provided in Subchapter A,

Chapter 2254, Government Code.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 1.21, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.842,

eff. Sept. 1, 2003.

Sec. 5.230. ENFORCEMENT. On approval of the commission, the

executive director may enforce the terms and conditions of any

permit, certified filing, certificate of adjudication, order,

standard, or rule by injunction or other appropriate remedy in a

court of competent jurisdiction.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.231. TRAVEL EXPENSES. The executive director is entitled

to receive actual and necessary travel expenses. Other employees

of the commission are entitled to receive travel expenses as

provided in the General Appropriations Act.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.232. EMPLOYEE MOVING EXPENSES. If provided by

legislative appropriation, the commission may pay the costs of

transporting and delivering the household goods and effects of

employees transferred by the executive director from one

permanent station to another when, in the judgment of the

executive director, the transfer will serve the best interest of

the state.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.233. GIFTS AND GRANTS. The executive director may apply

for, request, solicit, contract for, receive, and accept money

and other assistance from any source to carry out the powers and

duties under this code and other law.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.019, eff.

Aug. 12, 1991.

Sec. 5.234. APPLICATIONS AND OTHER DOCUMENTS. (a) An

application, petition, or other document requiring action of the

commission shall be presented to the executive director and

handled as provided by this code or other law and in the rules

adopted by the commission.

(b) After an application, petition, or other document is

processed, it shall be presented to the commission for action as

required by law and rules of the commission. If, in the course of

reviewing an application and preparing a draft permit, the

executive director has required changes to be made to the

applicant's proposal, the executive director shall prepare a

summary of the changes that were made to increase protection of

public health and the environment.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.020, eff.

Aug. 12, 1991; Acts 2001, 77th Leg., ch. 965, Sec. 1.22, eff.

Sept. 1, 2001.

Sec. 5.236. GROUNDWATER CONTAMINATION REPORTS. (a) If the

executive director acquires information that confirms that a

potential public health hazard exists because usable groundwater

has been or is being contaminated, the executive director, not

later than the 30th day after the date on which the executive

director acquires the information confirming contamination, shall

give written notice of the contamination to the following

persons:

(1) the county judge and the county health officer, if any, in

each county in which the contamination has occurred or is

occurring;

(2) any person under the commission's jurisdiction who is

suspected of contributing to the contamination; and

(3) any other state agency with jurisdiction over any person who

is suspected of contributing to the contamination.

(b) The executive director shall give the notice in the manner

and form, and include the information, required by rule of the

commission.

Added by Acts 1987, 70th Leg., ch. 393, Sec. 1, eff. Sept. 1,

1987.

Sec. 5.237. OPERATING FUND. (a) The Texas Natural Resource

Conservation Commission Operating Fund is established in the

treasury. At the request of the commission, the comptroller is

authorized to transfer to an account in the operating fund any

appropriations made to the commission for the purpose of making

expenditures. After expenditures have been made from the

operating fund and proper line-item appropriations identified,

the commission shall submit periodic adjustments to the

comptroller in summary amounts to record accurate cost

allocations to the appropriate funds and accounts. Periodic

adjustments under this section shall be made at least quarterly.

(b) The commission will establish and maintain accounting

records adequate to support the periodic reconciliation of

operating fund transfers and document expenditures from each fund

or account. All expenditures shall be made consistent with

provisions of law relating to the authorized use of each fund or

account from which appropriations are made to the commission.

Added by Acts 1993, 73rd Leg., ch. 746, Sec. 2, eff. Aug. 30,

1993.

Sec. 5.238. ADMINISTRATIVE ACCOUNT. The commission

administrative account is an account in the general revenue fund.

The account consists of reimbursements to the commission for

services provided by the commission and other sources specified

by law and authorized by legislative appropriation.

Added by Acts 1997, 75th Leg., ch. 333, Sec. 2, eff. Sept. 1,

1997.

SUBCHAPTER G. OFFICE OF PUBLIC INTEREST COUNSEL

Sec. 5.271. CREATION AND GENERAL RESPONSIBILITY OF THE OFFICE OF

PUBLIC INTEREST COUNSEL. The office of public interest counsel

is created to ensure that the commission promotes the public's

interest and is responsive to environmental and citizens'

concerns including environmental quality and consumer protection.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1989, 71st Leg., ch. 708, Sec. 1, eff. Aug. 28,

1989.

Sec. 5.272. PUBLIC INTEREST COUNSEL. The office shall be headed

by a public interest counsel appointed by the commission. The

executive director may submit the names and qualifications of

candidates for public interest counsel to the commission.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1989, 71st Leg., ch. 708, Sec. 1, eff. Aug. 28,

1989.

Sec. 5.273. DUTIES OF THE PUBLIC INTEREST COUNSEL. (a) The

counsel shall represent the public interest and be a party to all

proceedings before the commission.

(b) The counsel may recommend needed legislative and regulatory

changes.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1989, 71st Leg., ch. 708, Sec. 1, eff. Aug. 28,

1989; Acts 2001, 77th Leg., ch. 965, Sec. 1.23, eff. Sept. 1,

2001.

Sec. 5.274. STAFF; OUTSIDE TECHNICAL SUPPORT. (a) The office

shall be adequately staffed to carry out its functions under this

code.

(b) The counsel may obtain and use outside technical support to

carry out its functions under this code.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1989, 71st Leg., ch. 708, Sec. 1, eff. Aug. 28,

1989; Acts 2001, 77th Leg., ch. 965, Sec. 1.23, eff. Sept. 1,

2001.

Sec. 5.275. APPEAL. A ruling, decision, or other act of the

commission may not be appealed by the counsel.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985; Acts 1989, 71st Leg., ch. 708, Sec. 1, eff. Aug. 28,

1989.

SUBCHAPTER H. DELEGATION OF HEARINGS

Sec. 5.311. DELEGATION OF RESPONSIBILITY. (a) The commission

may delegate to an administrative law judge of the State Office

of Administrative Hearings the responsibility to hear any matter

before the commission and to issue interlocutory orders related

to interim rates under Chapter 13.

(b) Except as provided in Subsection (a), the administrative law

judge shall report to the commission on the hearing in the manner

provided by law.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985. Renumbered from Water Code Sec. 5.313 and amended by

Acts 1995, 74th Leg., ch. 106, Sec. 2, eff. Sept. 1, 1995.

Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 6.01, eff. Sept.

1, 1997.

Sec. 5.312. TIME LIMIT FOR ISSUANCE OR DENIAL OF PERMITS. (a)

Except as provided in Subsection (b), all permit decisions shall

be made within 180 days of the receipt of the permit application

or application amendment or the determination of administrative

completeness, whichever is later.

(b) This section does not apply to permits issued under

federally delegated or approved programs unless allowed under

that program.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.022, eff.

Aug. 12, 1991. Renumbered from Water Code Sec. 5.314 by Acts

1995, 74th Leg., ch. 106, Sec. 2, eff. Sept. 1, 1995.

Sec. 5.313. HEARING EXAMINERS REFERENCED IN LAW. Any reference

in law to a hearing examiner who has a duty related to a case

pending before the commission means an administrative law judge

of the State Office of Administrative Hearings.

Amended by Acts 1995, 74th Leg., ch. 106, Sec. 2, eff. Sept. 1,

1995.

SUBCHAPTER I. JUDICIAL REVIEW

Sec. 5.351. JUDICIAL REVIEW OF COMMISSION ACTS. (a) A person

affected by a ruling, order, decision, or other act of the

commission may file a petition to review, set aside, modify, or

suspend the act of the commission.

(b) A person affected by a ruling, order, or decision of the

commission must file his petition within 30 days after the

effective date of the ruling, order, or decision. A person

affected by an act other than a ruling, order, or decision must

file his petition within 30 days after the date the commission

performed the act.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.352. REMEDY FOR COMMISSION OR EXECUTIVE DIRECTOR

INACTION. A person affected by the failure of the commission or

the executive director to act in a reasonable time on an

application to appropriate water or to perform any other duty

with reasonable promptness may file a petition to compel the

commission or the executive director to show cause why it should

not be directed by the court to take immediate action.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.353. DILIGENT PROSECUTION OF SUIT. The plaintiff shall

prosecute with reasonable diligence any suit brought under

Section 5.351 or 5.352 of this code. If the plaintiff does not

secure proper service of process or does not prosecute his suit

within one year after it is filed, the court shall presume that

the suit has been abandoned. The court shall dismiss the suit on

a motion for dismissal made by the attorney general unless the

plaintiff after receiving due notice can show good and sufficient

cause for the delay.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.354. VENUE. A suit instituted under Section 5.351 or

5.352 of this code must be brought in a district court in Travis

County.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.355. APPEAL OF DISTRICT COURT JUDGMENT. A judgment or

order of a district court in a suit brought for or against the

commission is appealable as are other civil cases in which the

district court has original jurisdiction.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.356. APPEAL BY EXECUTIVE DIRECTOR PRECLUDED. A ruling,

order, decision, or other act of the commission may not be

appealed by the executive director.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

Sec. 5.357. LAW SUITS; CITATION. Law suits filed by and against

the commission or executive director shall be in the name of the

commission. In suits against the commission or executive

director, citation may be served on the executive director.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.001, eff. Sept.

1, 1985.

SUBCHAPTER J. CONSOLIDATED PERMIT PROCESSING

Sec. 5.401. CONSOLIDATED PERMIT PROCESSING. (a) If a plant,

facility, or site is required to have more than one permit issued

by the commission and the applications for all permits required

by the commission are filed within a 30-day period, the

commission, on request of the applicant, shall conduct

coordinated application reviews and one consolidated permit

hearing on all permits requested to be consolidated by the

applicant and may issue one consolidated permit. On request of

the applicant, the commission shall issue one consolidated

permit.

(b) The executive director shall designate one permit program as

the lead program for coordination, and that program is the point

of contact regarding the consolidated permit.

(c) The executive director may require separate processing of

consolidated applications or may return to the applicant parts of

an application if the executive director determines that the

applicant has submitted an incomplete application or if the

applicant does not respond as requested to notices of deficiency.

(d) A federal operating permit governed by the requirements of

Sections 382.054-382.0543, Health and Safety Code, may not be

consolidated with other permits under this subchapter.

Added by Acts 1997, 75th Leg., ch. 1373, Sec. 1, eff. Sept. 1,

1997.

Sec. 5.402. REQUEST FOR SEPARATE PROCESSING. (a) At any time

before the public notice of the opportunity to request a hearing

on a permit application, the applicant may request that

consolidated applications be processed separately as determined

by the executive director. The executive director shall process

the applications separately if the applicant submits a timely

request under this subsection.

(b) At any time after the notice of opportunity to request a

hearing but before referral of the matter to the State Office of

Administrative Hearings, the executive director may separate the

applications for processing on a showing of good cause by the

applicant that the applications should be processed separately.

For purposes of this subsection, "good cause" includes a change

in the statutory or regulatory requirements governing a permit or

a substantial change in the factual circumstances surrounding the

applications for permits.

(c) After an application has been referred to the State Office

of Administrative Hearings, the applicant may have the

applications processed separately only on a showing of compliance

with commission procedural rules regarding the withdrawal of

applications.

Added by Acts 1997, 75th Leg., ch. 1373, Sec. 1, eff. Sept. 1,

1997.

Sec. 5.403. RENEWAL PERIOD FOR CONSOLIDATED PERMIT. The renewal

period for a consolidated permit issued under this subchapter is

the shortest term set by any state or federal statute or rule

governing one or more of the authorizations sought in the

consolidated permit.

Added by Acts 1997, 75th Leg., ch. 1373, Sec. 1, eff. Sept. 1,

1997.

Sec. 5.404. RENEWAL OF PERMITS. A permit issued under this

subchapter or a permit issued before and effective on September

1, 1997, that authorizes more than one permit program may be

renewed, amended, or modified as a consolidated permit or may be

separated by program and the permits may be processed separately

and subject to the renewal, amendment, or modification

requirements of applicable law governing operations at the

facility, plant, or site.

Added by Acts 1997, 75th Leg., ch. 1373, Sec. 1, eff. Sept. 1,

1997.

Sec. 5.405. FEES. (a) Except as provided by Subsection (b),

the fee for a consolidated permit shall be computed as if the

permits consolidated had been processed separately.

(b) The commission by rule may reduce the fee for a consolidated

permit below the total amount that the applicant would have paid

for processing the applications separately if the commission

finds that consolidated processing results in savings to the

agency.

Added by Acts 1997, 75th Leg., ch. 1373, Sec. 1, eff. Sept. 1,

1997.

Sec. 5.406. RULES. The commission may adopt rules to effectuate

the purposes of this subchapter, including rules providing for:

(1) combined public notices of permits issued under the

authority of this section; or

(2) procedures for the processing and issuing of consolidated

permits.

Added by Acts 1997, 75th Leg., ch. 1373, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER L. EMERGENCY AND TEMPORARY ORDERS

Sec. 5.501. EMERGENCY AND TEMPORARY ORDER OR PERMIT; TEMPORARY

SUSPENSION OR AMENDMENT OF PERMIT CONDITION. (a) For the

purposes and in the manner provided by this subchapter, the

commission:

(1) may issue a temporary or emergency mandatory, permissive, or

prohibitory order; and

(2) by temporary or emergency order may:

(A) issue a temporary permit; or

(B) temporarily suspend or amend a permit condition.

(b) The commission may issue an emergency order under this

subchapter after providing the notice and opportunity for hearing

that the commission considers practicable under the circumstances

or without notice or hearing. Except as provided by Section

5.506, notice must be given not later than the 10th day before

the date set for a hearing if the commission requires notice and

hearing before issuing the order. The commission shall give

notice not later than the 20th day before the date set for a

hearing on a temporary order.

(c) The commission by order or rule may delegate to the

executive director the authority to:

(1) receive applications and issue emergency orders under this

subchapter; and

(2) authorize, in writing, a representative or representatives

to act on the executive director's behalf under this subchapter.

(d) Chapter 2001, Government Code, does not apply to the

issuance of an emergency order under this subchapter without a

hearing.

(e) A law under which the commission acts that requires notice

of hearing or that sets procedures for the issuance of permits

does not apply to a hearing on an emergency order issued under

this subchapter unless the law specifically requires notice for

an emergency order. The commission shall give the general notice

of the hearing that the commission considers practicable under

the circumstances.

(f) An emergency or temporary order issued under this subchapter

does not vest in the permit holder or recipient any rights and

expires in accordance with its terms.

(g) The commission may prescribe rules and adopt fees necessary

to carry out and administer this subchapter.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 1, eff. Sept. 1,

1997.

Sec. 5.502. APPLICATION FOR EMERGENCY OR TEMPORARY ORDER. A

person other than the executive director or the executive

director's representative who desires an emergency or temporary

order under this subchapter must submit a sworn written

application to the commission. The application must:

(1) describe the condition of emergency or other condition

justifying the issuance of the order;

(2) allege facts to support the findings required under this

subchapter;

(3) estimate the dates on which the proposed order should begin

and end;

(4) describe the action sought and the activity proposed to be

allowed, mandated, or prohibited; and

(5) include any other statement or information required by this

subchapter or by the commission.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 1, eff. Sept. 1,

1997.

Sec. 5.503. NOTICE OF ISSUANCE. Notice of the issuance of an

emergency order shall be provided in accordance with commission

rules.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 1, eff. Sept. 1,

1997.

Sec. 5.504. HEARING TO AFFIRM, MODIFY, OR SET ASIDE ORDER. (a)

If the commission, the executive director, or the executive

director's representative issues an emergency order under this

subchapter without a hearing, the order shall set a time and

place for a hearing to affirm, modify, or set aside the emergency

order to be held before the commission or its designee as soon as

practicable after the order is issued.

(b) At or following the hearing required under Subsection (a),

the commission shall affirm, modify, or set aside the emergency

order.

(c) A hearing to affirm, modify, or set aside an emergency order

shall be conducted in accordance with Chapter 2001, Government

Code, and commission rules. Commission rules concerning a hearing

to affirm, modify, or set aside an emergency order must provide

for presentation of evidence by the applicant under oath,

presentation of rebuttal evidence, and cross-examination of

witnesses.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 1, eff. Sept. 1,

1997.

Sec. 5.505. TERM OF ORDER. An emergency or temporary order

issued under this subchapter must be limited to a reasonable time

specified by the order. Except as otherwise provided by this

subchapter, the term of an emergency order may not exceed 180

days. An emergency order may be renewed once for a period not to

exceed 180 days.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 1, eff. Sept. 1,

1997.

Sec. 5.506. EMERGENCY SUSPENSION OF PERMIT CONDITION RELATING

TO, AND EMERGENCY AUTHORITY TO MAKE AVAILABLE WATER SET ASIDE

FOR, BENEFICIAL INFLOWS TO AFFECTED BAYS AND ESTUARIES AND

INSTREAM USES. (a) The commission by emergency or temporary

order may suspend a permit condition relating to beneficial

inflows to affected bays and estuaries and instream uses if the

commission finds that an emergency exists that cannot practicably

be resolved in another way.

(a-1) State water that is set aside by the commission to meet

the needs for freshwater inflows to affected bays and estuaries

and instream uses under Section 11.1471(a)(2) may be made

available temporarily for other essential beneficial uses if the

commission finds that an emergency exists that cannot practically

be resolved in another way.

(b) The commission must give written notice of the proposed

action to the Parks and Wildlife Department before the commission

suspends a permit condition under Subsection (a) or makes water

available temporarily under Subsection (a-1). The commission

shall give the Parks and Wildlife Department an opportunity to

submit comments on the proposed action for a period of 72 hours

from receipt of the notice and must consider those comments

before issuing an order implementing the proposed action.

(c) The commission may suspend a permit condition under

Subsection (a) or make water available temporarily under

Subsection (a-1) without notice except as required by Subsection

(b).

(d) The commission shall notify all affected persons immediately

by publication.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1351, Sec. 1.01, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1351, Sec. 1.02, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 1.01, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 1.02, eff. September 1, 2007.

Sec. 5.507. EMERGENCY ORDER FOR OPERATION OF UTILITY THAT

DISCONTINUES OPERATION OR IS REFERRED FOR APPOINTMENT OF

RECEIVER. The commission may issue an emergency order appointing

a willing person to temporarily manage and operate a utility

under Section 13.4132. Notice of the action is adequate if the

notice is mailed or hand delivered to the last known address of

the utility's headquarters.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 1, eff. Sept. 1,

1997.

Sec. 5.508. EMERGENCY ORDER FOR RATE INCREASE IN CERTAIN

SITUATIONS. (a) Notwithstanding the requirements of Section

13.187, the commission may authorize an emergency rate increase

for a utility for which a person has been appointed under Section

5.507 or 13.412 or for which a receiver has been appointed under

Section 13.4132 if the increase is necessary to ensure the

provision of continuous and adequate services to the utility's

customers.

(b) A utility that receives an emergency rate increase under

this section shall provide to each ratepayer notice of the

increase as soon as possible, but not later than the first

utility bill issued at the new rate.

(c) Notwithstanding Section 5.505, an order may be issued under

this section for a term not to exceed 15 months. The commission

shall schedule a hearing to establish a final rate within 15

months after the date on which an emergency rate increase takes

effect. The additional revenues collected under an emergency rate

increase are subject to refund if the commission finds that the

rate increase was larger than necessary to ensure continuous and

adequate service.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 1, eff. Sept. 1,

1997.

Sec. 5.509. TEMPORARY OR EMERGENCY ORDER RELATING TO DISCHARGE

OF WASTE OR POLLUTANTS. (a) The commission may issue an

emergency or temporary order relating to the discharge of waste

or pollutants into or adjacent to water in the state if:

(1) the order is necessary to enable action to be taken more

expeditiously than is otherwise provided by Chapter 26 to

effectuate the policy and purposes of that chapter; and

(2) the commission finds that:

(A) the discharge is unavoidable to:

(i) prevent loss of life, serious injury, or severe property

damage;

(ii) prevent severe economic loss or ameliorate serious drought

conditions, to the extent consistent with the requirements for

United States Environmental Protection Agency authorization of a

state permit program; or

(iii) make necessary and unforeseen repairs to a facility;

(B) there is no feasible alternative to the proposed discharge;

(C) the discharge will not cause significant hazard to human

life and health, unreasonable damage to the property of persons

other than the applicant, or unreasonable economic loss to

persons other than the applicant; and

(D) the discharge will not present a significant hazard to the

uses that will be made of the receiving water after the

discharge.

(b) A person desiring a temporary or emergency order under this

section must submit an application under Section 5.502 that, in

addition to complying with that section:

(1) states the volume and quality of the proposed discharge;

(2) explains the measures proposed to minimize the volume and

duration of the discharge; and

(3) explains the measures proposed to maximize the waste

treatment efficiency of units not taken out of service or

facilities provided for interim use.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 1, eff. Sept. 1,

1997.

Sec. 5.510. EMERGENCY ORDER CONCERNING UNDERGROUND OR

ABOVEGROUND STORAGE TANKS. (a) The commission may issue an

emergency order to the owner or operator of an underground or

aboveground storage tank regulated under Chapter 26 prohibiting

the owner or operator from allowing or continuing a release or

threatened release and requiring the owner or operator to take

the actions necessary to eliminate the release or threatened

release, if the commission finds that:

(1) there is an actual or threatened release of a regulated

substance; and

(2) more expeditious action than is otherwise provided under

Chapter 26 is necessary to protect the public health or safety or

the environment from harm.

(b) An emergency order issued under this section must be:

(1) mailed by certified mail, return receipt requested, to each

person identified in the order;

(2) hand delivered to each person identified in the order; or

(3) on failure of service by certified mail or hand delivery,

served by publication one time in the Texas Register and one time

in a newspaper with general circulation in each county in which

any of the persons identified in the order has a last known

address.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 1, eff. Sept. 1,

1997.

Sec. 5.511. EMERGENCY ADMINISTRATIVE ORDER CONCERNING IMMINENT

AND SUBSTANTIAL ENDANGERMENT. The commission or the executive

director may issue an emergency administrative order under

Section 361.272, Health and Safety Code, in the manner provided

by this subchapter.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 1, eff. Sept. 1,

1997.

Sec. 5.512. EMERGENCY ORDER CONCERNING ACTIVITY OF SOLID WASTE

MANAGEMENT. The commission may issue an emergency order

concerning an activity of solid waste management under the

commission's jurisdiction, even if that activity is not covered

by a permit, if the commission finds that an emergency requiring

immediate action to protect the public health and safety exists.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 1, eff. Sept. 1,

1997.

Sec. 5.513. EMERGENCY ORDER CONCERNING ON-SITE SEWAGE DISPOSAL

SYSTEM. (a) The commission may issue an emergency order

suspending the registration of the installer of an on-site sewage

disposal system, regulating an on-site sewage disposal system, or

both, if the commission finds that an emergency exists and that

the public health and safety is endangered because of the

operation of an on-site sewage disposal system that does not

comply with Chapter 366, Health and Safety Code, or a rule

adopted under that chapter.

(b) If an order issued under this section is adopted without

notice or hearing, the order must set a time, not more than 30

days after the order is issued, for a hearing to affirm, modify,

or set aside the order.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 1, eff. Sept. 1,

1997.

Sec. 5.514. ORDER ISSUED UNDER AIR EMERGENCY. (a) If the

commission finds that a generalized condition of air pollution

exists that creates an emergency requiring immediate action to

protect human health or safety, the commission, with the

concurrence of the governor, may issue an emergency order

requiring a person causing or contributing to the air pollution

to immediately reduce or discontinue the emission of air

contaminants.

(b) If the commission finds that emissions from one or more

sources are causing imminent danger to human health or safety but

that there is not a generalized condition of air pollution under

Subsection (a), the commission may issue an emergency order

requiring the persons responsible for the emissions to

immediately reduce or discontinue the emissions.

(c) Notwithstanding Section 5.504, the commission shall affirm,

modify, or set aside an order issued under this section not later

than 24 hours after the hearing under that section begins and

without adjournment of the hearing.

(d) This section does not limit any power that the governor or

another officer may have to declare an emergency and to act on

that declaration if the power is conferred by law or inheres in

the office.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 1, eff. Sept. 1,

1997.

Sec. 5.5145. EMERGENCY ORDER CONCERNING OPERATION OF ROCK

CRUSHER OR CONCRETE PLANT WITHOUT PERMIT. The commission shall

issue an emergency order under this subchapter suspending

operations of a rock crusher or a concrete plant that performs

wet batching, dry batching, or central mixing and is required to

obtain a permit under Section 382.0518, Health and Safety Code,

and is operating without the necessary permit.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 5.08(a), eff. Sept.

1, 2001 and Acts 2001, 77th Leg., ch. 1271, Sec. 1, eff. Sept. 1,

2001.

Sec. 5.515. EMERGENCY ORDER BECAUSE OF CATASTROPHE. (a) The

commission may issue an emergency order authorizing immediate

action for the addition, replacement, or repair of facilities or

control equipment or the repair or replacement of roads, bridges,

or other infrastructure improvements necessitated by a

catastrophe occurring in this state and the emission of air

contaminants during the addition, replacement, or repair of those

facilities, that equipment, or those improvements if the actions

and emissions are otherwise precluded under Chapter 382, Health

and Safety Code.

(b) An order issued under this section:

(1) may authorize action only:

(A) on property on which a catastrophe has occurred;

(B) on other property that is owned by the owner or operator of

the damaged facility and that produces the same intermediates,

products, or by-products; or

(C) for a public works project needed to repair or replace a

damaged road, bridge, or other infrastructure improvement

destroyed during a catastrophe; and

(2) must contain a schedule for submitting a complete

application for a permit under Section 382.0518, Health and

Safety Code.

(c) The person applying for an emergency order must demonstrate

that there will be no more than a de minimis increase in the

predicted concentration of air contaminants at or beyond the

property line of the other property on which action is authorized

under Subsection (b)(1)(B). The commission shall review and act

on an application submitted as provided by Subsection (b)(2)

without regard to construction activity under an order under this

section.

(d) An applicant desiring an emergency order under this section

must submit an application under Section 5.502 that, in addition

to complying with that section:

(1) describes the catastrophe;

(2) states that:

(A) the construction and emissions are essential to prevent loss

of life, serious injury, severe property damage, loss of a

critical transportation thoroughfare, or severe economic loss not

attributable to the applicant's actions and are necessary for the

addition, replacement, or repair of a facility or control

equipment or the repair or replacement of a road, bridge, or

other infrastructure improvement necessitated by the catastrophe;

(B) there is no practicable alternative to the proposed

construction and emissions; and

(C) the emissions will not cause or contribute to air pollution;

(3) estimates the dates on which the proposed construction or

emissions, or both, will begin and end;

(4) estimates the date on which the facility, equipment, or

infrastructure improvement will begin operation; and

(5) describes the quantity and type of air contaminants proposed

to be emitted.

(e) In this section, "catastrophe" means an unforeseen event,

including an act of God, an act of war, severe weather,

explosions, fire, or similar occurrences beyond the reasonable

control of the applicant, that makes a facility or its related

appurtenances or a road, bridge, or other infrastructure

improvement inoperable.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 1, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

158, Sec. 1, eff. September 1, 2005.

Sec. 5.516. EMERGENCY ORDER UNDER SECTION 401.056, HEALTH AND

SAFETY CODE. The commission may issue an emergency order under

Section 401.056, Health and Safety Code, in the manner provided

by this subchapter.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 1, eff. Sept. 1,

1997.

SUBCHAPTER M. ENVIRONMENTAL PERMITTING PROCEDURES

Sec. 5.551. PERMITTING PROCEDURES; APPLICABILITY. (a) This

subchapter establishes procedures for providing public notice, an

opportunity for public comment, and an opportunity for public

hearing under Subchapters C-H, Chapter 2001, Government Code,

regarding commission actions relating to a permit issued under

Chapter 26 or 27 of this code or Chapter 361, Health and Safety

Code. This subchapter is procedural and does not expand or

restrict the types of commission actions for which public notice,

an opportunity for public comment, and an opportunity for public

hearing are provided under Chapter 26 or 27 of this code or

Chapter 361, Health and Safety Code.

(b) The commission by rule shall provide for additional notice,

opportunity for public comment, or opportunity for hearing to the

extent necessary to satisfy a requirement for United States

Environmental Protection Agency authorization of a state permit

program.

(c) In this subchapter, "permit" means a permit, approval,

registration, or other form of authorization required by law for

a person to engage in an action.

Added by Acts 1999, 76th Leg., ch. 1350, Sec. 2, eff. Sept. 1,

1999.

Sec. 5.552. NOTICE OF INTENT TO OBTAIN PERMIT. (a) The

executive director shall determine when an application is

administratively complete.

(b) Not later than the 30th day after the date the executive

director determines the application to be administratively

complete:

(1) the applicant shall publish notice of intent to obtain a

permit at least once in the newspaper of largest circulation in

the county in which the facility to which the application relates

is located or proposed to be located or, if the facility to which

the application relates is located or proposed to be located in a

municipality, at least once in a newspaper of general circulation

in the municipality; and

(2) the chief clerk of the commission shall mail notice of

intent to obtain a permit to:

(A) the state senator and representative who represent the

general area in which the facility is located or proposed to be

located;

(B) the mayor and health authorities of the municipality in

which the facility is located or proposed to be located;

(C) the county judge and health authorities of the county in

which the facility is located or proposed to be located; and

(D) the river authority in which the facility is located or

proposed to be located if the application is under Chapter 26,

Water Code.

(c) The commission by rule shall establish the form and content

of the notice. The notice must include:

(1) the location and nature of the proposed activity;

(2) the location at which a copy of the application is available

for review and copying as provided by Subsection (e);

(3) a description, including a telephone number, of the manner

in which a person may contact the commission for further

information;

(4) a description, including a telephone number, of the manner

in which a person may contact the applicant for further

information;

(5) a description of the procedural rights and obligations of

the public, printed in a font style or size that clearly provides

emphasis and distinguishes it from the remainder of the notice;

(6) a description of the procedure by which a person may be

placed on a mailing list in order to receive additional

information about the application;

(7) the time and location of any public meeting to be held under

Subsection (f); and

(8) any other information the commission by rule requires.

(d) In addition to providing notice under Subsection (b)(1), the

applicant shall comply with any applicable public notice

requirements under Chapters 26 and 27 of this code, Chapter 361,

Health and Safety Code, and rules adopted under those chapters.

(e) The applicant shall make a copy of the application available

for review and copying at a public place in the county in which

the facility is located or proposed to be located.

(f) The applicant, in cooperation with the executive director,

may hold a public meeting in the county in which the facility is

located or proposed to be located in order to inform the public

about the application and obtain public input.

Added by Acts 1999, 76th Leg., ch. 1350, Sec. 2, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 679, Sec. 1, eff.

Sept. 1, 2001.

Sec. 5.553. PRELIMINARY DECISION; NOTICE AND PUBLIC COMMENT.

(a) The executive director shall conduct a technical review of

and issue a preliminary decision on the application.

(b) The applicant shall publish notice of the preliminary

decision in a newspaper.

(c) The commission by rule shall establish the form and content

of the notice, the manner of publication, and the duration of the

public comment period. The notice must include:

(1) the information required by Sections 5.552(c)(1)-(5);

(2) a summary of the preliminary decision;

(3) the location at which a copy of the preliminary decision is

available for review and copying as provided by Subsection (e);

(4) a description of the manner in which comments regarding the

preliminary decision may be submitted; and

(5) any other information the commission by rule requires.

(d) In addition to providing notice under this section, the

applicant shall comply with any applicable public notice

requirements under Chapters 26 and 27 of this code, Chapter 361,

Health and Safety Code, and rules adopted under those chapters.

(e) The applicant shall make a copy of the preliminary decision

available for review and copying at a public place in the county

in which the facility is located or proposed to be located.

Added by Acts 1999, 76th Leg., ch. 1350, Sec. 2, eff. Sept. 1,

1999.

Sec. 5.554. PUBLIC MEETING. During the public comment period,

the executive director may hold one or more public meetings in

the county in which the facility is located or proposed to be

located. The executive director shall hold a public meeting:

(1) on the request of a member of the legislature who represents

the general area in which the facility is located or proposed to

be located; or

(2) if the executive director determines that there is

substantial public interest in the proposed activity.

Added by Acts 1999, 76th Leg., ch. 1350, Sec. 2, eff. Sept. 1,

1999.

Sec. 5.555. RESPONSE TO PUBLIC COMMENTS. (a) The executive

director, in accordance with procedures provided by commission

rule, shall file with the chief clerk of the commission a

response to each relevant and material public comment on the

preliminary decision filed during the public comment period.

(b) The chief clerk of the commission shall transmit the

executive director's decision, the executive director's response

to public comments, and instructions for requesting that the

commission reconsider the executive director's decision or hold a

contested case hearing to:

(1) the applicant;

(2) any person who submitted comments during the public comment

period; and

(3) any person who requested to be on the mailing list for the

permit action.

Added by Acts 1999, 76th Leg., ch. 1350, Sec. 2, eff. Sept. 1,

1999.

Sec. 5.556. REQUEST FOR RECONSIDERATION OR CONTESTED CASE

HEARING. (a) A person may request that the commission

reconsider the executive director's decision or hold a contested

case hearing. A request must be filed with the commission during

the period provided by commission rule.

(b) The commission shall act on a request during the period

provided by commission rule.

(c) The commission may not grant a request for a contested case

hearing unless the commission determines that the request was

filed by an affected person as defined by Section 5.115.

(d) The commission may not refer an issue to the State Office of

Administrative Hearings for a hearing unless the commission

determines that the issue:

(1) involves a disputed question of fact;

(2) was raised during the public comment period; and

(3) is relevant and material to the decision on the application.

(e) If the commission grants a request for a contested case

hearing it shall:

(1) limit the number and scope of the issues to be referred to

the State Office of Administrative Hearings for a hearing; and

(2) consistent with the nature and number of the issues to be

considered at the hearing, specify the maximum expected duration

of the hearing.

(f) This section does not preclude the commission from holding a

hearing if it determines that the public interest warrants doing

so.

Added by Acts 1999, 76th Leg., ch. 1350, Sec. 2, eff. Sept. 1,

1999.

Sec. 5.557. DIRECT REFERRAL TO CONTESTED CASE HEARING. (a)

Immediately after the executive director issues a preliminary

decision on an application under Section 5.553, the commission,

on the request of the applicant or the executive director, shall

refer the application directly to the State Office of

Administrative Hearings for a contested case hearing on whether

the application complies with all applicable statutory and

regulatory requirements.

(b) Sections 5.554, 5.555, and 5.556 of this code and Sections

2003.047(e) and (f), Government Code, do not apply to an

application referred for a hearing under Subsection (a).

(c) Notwithstanding Subsection (b), the commission by rule shall

provide for public comment and the executive director's response

to public comment to be entered into the administrative record of

decision on an application.

Added by Acts 2001, 77th Leg., ch. 935, Sec. 3, eff. June 14,

2001.

Sec. 5.558. CLEAN COAL PROJECT PERMITTING. (a) As authorized

by federal law, the commission by rule shall implement reasonably

streamlined processes for issuing permits required to construct a

component of the FutureGen project designed to meet the FutureGen

emissions profile as defined by Section 382.0565, Health and

Safety Code.

(b) When acting under a rule adopted under Subsection (a), the

commission shall use public meetings, informal conferences, or

advisory committees to gather the opinions and advice of

interested persons.

(c) The permit processes authorized by this section are not

subject to the requirements relating to a contested case hearing

under this chapter, Chapter 382, Health and Safety Code, or

Subchapters C-G, Chapter 2001, Government Code.

(d) This section does not apply to an application for a permit

to construct or modify a new or existing coal-fired electric

generating facility that will use pulverized or supercritical

pulverized coal.

Added by Acts 2005, 79th Leg., Ch.

1097, Sec. 7, eff. June 18, 2005.

SUBCHAPTER N. ESTUARY MANAGEMENT PLANS

Sec. 5.601. DEFINITIONS. In this subchapter:

(1) "Approved implementation program" means an implementation

plan identified as part of an approved comprehensive conservation

and management plan.

(2) "Approved comprehensive conservation and management plan"

means an estuary management plan that is prepared through the

efforts of citizens, organizations, industries, local

governments, and state and national agencies working together as

part of the National Estuary Program to develop long-term

comprehensive conservation and management plans (CCMPs) and that

has been approved by the governor of Texas and the administrator

of the United States Environmental Protection Agency to protect

the environment and the economies of the state and of the regions

with estuaries. The term includes the plans for Galveston Bay and

the Coastal Bend estuaries.

(3) "Implementing agency" means the entity identified for

day-to-day administration of an estuary program. An implementing

agency may be a state agency or other local or regional entity,

as identified in an approved estuary management plan.

(4) "National Estuary Program" means the cooperative estuary

management program authorized by and developed under Section 320

of the Federal Water Pollution Control Act (33 U.S.C. Section

1330), as amended.

Added by Acts 1999, 76th Leg., ch. 287, Sec. 1, eff. Aug. 30,

1999. Renumbered from Sec. 5.551 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(114), eff. Sept. 1, 2001.

Sec. 5.602. RECOGNITION OF NATIONAL SIGNIFICANCE OF ESTUARIES OF

TEXAS COAST. The state recognizes the state and national

significance of estuaries on the Texas coast and that the

cooperative efforts created by the National Estuary Program serve

a public and state purpose. By virtue of that state purpose, an

approved implementation program established under the National

Estuary Program is eligible to receive state funds through a

grant program administered by the commission.

Added by Acts 1999, 76th Leg., ch. 287, Sec. 1, eff. Aug. 30,

1999. Renumbered from Sec. 5.552 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(114), eff. Sept. 1, 2001.

Sec. 5.603. FINDING OF BENEFIT AND PUBLIC PURPOSE. The state

recognizes the importance of implementing estuary management

plans by protecting and improving water quality and restoring

estuarine habitat that makes the bays and estuaries productive,

protecting the economies of those areas, and continuing the

involvement of the public and the many interests who use and

appreciate the estuarine resources of Texas. State and local

government participation in estuary programs to protect natural

resources serves a public use and benefit. The state and the

implementing agencies recognize the prerogatives of local

governments and the sanctity of private property rights. No

action by an estuary program is intended to usurp the authority

of any local government. A local government's participation in or

withdrawal from an estuary program is at the sole discretion of

the local government and is subject only to the local

government's obligation to complete any financial commitment it

has made.

Added by Acts 1999, 76th Leg., ch. 287, Sec. 1, eff. Aug. 30,

1999. Renumbered from Sec. 5.553 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(114), eff. Sept. 1, 2001.

Sec. 5.604. LEAD STATE AGENCY. The commission is the lead state

agency for the implementation of approved comprehensive

conservation and management plans developed under the National

Estuary Program. The commission may accept federal grants for

purposes of this subchapter and may award grants and enter into

contracts with an implementing agency for the implementation of

approved plans under this subchapter.

Added by Acts 1999, 76th Leg., ch. 287, Sec. 1, eff. Aug. 30,

1999. Renumbered from Sec. 5.554 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(114), eff. Sept. 1, 2001.

Sec. 5.605. STATE AGENCY PARTICIPATION. (a) The following

state agencies shall participate and provide assistance to the

estuary programs in implementing approved comprehensive

conservation and management plans:

(1) the General Land Office;

(2) the Parks and Wildlife Department;

(3) the Texas Department of Transportation;

(4) the Railroad Commission of Texas;

(5) the State Soil and Water Conservation Board;

(6) the Texas Water Development Board; and

(7) the Texas Department of Health.

(b) Other state agencies may participate as necessary or

convenient.

Added by Acts 1999, 76th Leg., ch. 287, Sec. 1, eff. Aug. 30,

1999. Renumbered from Sec. 5.555 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(114), eff. Sept. 1, 2001.

Sec. 5.606. ESTUARY PROGRAM OFFICES. To accomplish the purposes

of this subchapter, the estuary program office of any estuary of

the state included in the National Estuary Program and for which

the commission is the implementing agency shall be maintained in

the region of the estuary involved.

Added by Acts 1999, 76th Leg., ch. 287, Sec. 1, eff. Aug. 30,

1999. Renumbered from Sec. 5.556 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(114), eff. Sept. 1, 2001.

Sec. 5.607. IMPLEMENTATION FUNDING. Funding for the

implementation of approved comprehensive conservation and

management plans is to be shared by the state, local governments

in the area of the estuaries, the federal government, and other

participants.

Added by Acts 1999, 76th Leg., ch. 287, Sec. 1, eff. Aug. 30,

1999. Renumbered from Sec. 5.557 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(114), eff. Sept. 1, 2001.

Sec. 5.608. ELIGIBILITY FOR STATE FUNDING. A comprehensive

conservation and management plan is eligible for state funding to

assist in implementation of the plan if:

(1) the estuary involved has been designated jointly by the

governor and the United States Environmental Protection Agency as

an estuary of national significance in accordance with Section

320 of the Federal Water Pollution Control Act (33 U.S.C. Section

1330), as amended; and

(2) the comprehensive conservation and management plan for the

estuary involved, together with the accompanying implementation

plan, has been completed and approved.

Added by Acts 1999, 76th Leg., ch. 287, Sec. 1, eff. Aug. 30,

1999. Renumbered from Sec. 5.558 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(114), eff. Sept. 1, 2001.

Sec. 5.609. ADMINISTRATION. The commission, as the lead state

agency for administering the state's share of funds, and any

state agency designated as an implementing agency for an approved

comprehensive conservation and management plan may accept and

make grants and enter into contracts to accomplish the actions

identified in the approved plan and to further the purposes of

this subchapter.

Added by Acts 1999, 76th Leg., ch. 287, Sec. 1, eff. Aug. 30,

1999. Renumbered from Sec. 5.559 by Acts 2001, 77th Leg., ch.

1420, Sec. 21.001(114), eff. Sept. 1, 2001.

SUBCHAPTER P. FEES

Sec. 5.701. FEES. (a) The executive director shall charge and

collect the fees prescribed by law. The executive director shall

make a record of fees prescribed when due and shall render an

account to the person charged with the fees. Each fee is a

separate charge and is in addition to other fees unless provided

otherwise. Except as otherwise provided, a fee assessed and

collected under this section shall be deposited to the credit of

the water resource management account.

(1) Notwithstanding other provisions, the commission by rule may

establish due dates, schedules, and procedures for assessment,

collection, and remittance of fees due the commission to ensure

the cost-effective administration of revenue collection and cash

management programs.

(2) Notwithstanding other provisions, the commission by rule

shall establish uniform and consistent requirements for the

assessment of penalties and interest for late payment of fees

owed the state under the commission's jurisdiction. Penalties and

interest established under this section shall not exceed rates

established for delinquent taxes under Sections 111.060 and

111.061, Tax Code.

(b) Except as otherwise provided by law, the fee for filing an

application or petition is $100 plus the cost of any required

notice. The fee for a by-pass permit shall be set by the

commission at a reasonable amount to recover costs, but not less

than $100.

(c) The fee for filing a water permit application is $100 plus

the cost of required notice.

(d) The fee for filing an application for fixing or adjusting

rates is $100 plus the cost of required notice.

(e) A person who files with the commission a petition for the

creation of a water district or addition of sewage and drainage

powers or a resolution for a water district conversion must pay a

one-time nonrefundable application fee. The commission by rule

may establish the application fee in an amount sufficient to

cover the costs of reviewing and processing the application, plus

the cost of required notice. The commission may also use the

application fee to cover other costs incurred to protect water

resources in this state, including assessment of water quality,

reasonably related to the activities of any of the persons

required to pay a fee under the statutes listed in Subsection

(p). This fee is the only fee that the commission may charge with

regard to the processing of an application for creation of a

water district, addition of sewage or drainage powers, or

conversion under this code.

(f) A person who files a bond issue application with the

commission must pay an application fee set by the commission. The

commission by rule may set the application fee in an amount not

to exceed the costs of reviewing and processing the application,

plus the cost of required notice. If the bonds are approved by

the commission, the seller shall pay to the commission a

percentage of the bond proceeds not later than the seventh

business day after receipt of the bond proceeds. The commission

by rule may set the percentage of the proceeds in an amount not

to exceed 0.25 percent of the principal amount of the bonds

actually issued. Proceeds of the fees shall be used to supplement

any other funds available for paying expenses of the commission

in supervising the various bond and construction activities of

the districts filing the applications.

(g) The fee for recording an instrument in the office of the

commission is $1.25 per page.

(h) The fee for the use of water for irrigation is 50 cents per

acre to be irrigated.

(i) The fee for impounding water, except under Section 11.142 of

this code, is 50 cents per acre-foot of storage, based on the

total holding capacity of the reservoir at normal operating

level.

(j) The fee for other uses of water not specifically named in

this section is $1 per acre-foot, except that no political

subdivision may be required to pay fees to use water for recharge

of underground freshwater-bearing sands and aquifers or for

abatement of natural pollution. A fee is not required for a

water right that is deposited into the Texas Water Trust.

(k) A fee charged under Subsections (h) through (j) of this

section for one use of water under a permit from the commission

may not exceed $50,000. The fee for each additional use of water

under a permit for which the maximum fee is paid may not exceed

$10,000.

(l) The fees prescribed by Subsections (h) through (j) of this

section are one-time fees, payable when the application for an

appropriation is made. However, if the total fee for a permit

exceeds $1,000, the applicant shall pay one-half of the fee when

the application is filed and one-half within 180 days after

notice is mailed to him that the permit is granted. If the

applicant does not pay all of the amount owed before beginning to

use water under the permit, the permit is annulled.

(m) If a permit is annulled, the matter reverts to the status of

a pending, filed application and, on the payment of use fees as

provided by Subsections (h) through (l) of this section together

with sufficient postage fees for mailing notice of hearing, the

commission shall set the application for hearing and proceed as

provided by this code.

(n)(1) Each provider of potable water or sewer utility service

shall collect a regulatory assessment from each retail customer

as follows:

(A) A public utility as defined in Section 13.002 of this code

shall collect from each retail customer a regulatory assessment

equal to one percent of the charge for retail water or sewer

service.

(B) A water supply or sewer service corporation as defined in

Section 13.002 of this code shall collect from each retail

customer a regulatory assessment equal to one-half of one percent

of the charge for retail water or sewer service.

(C) A district as defined in Section 49.001 of this code that

provides potable water or sewer utility service to retail

customers shall collect from each retail customer a regulatory

assessment equal to one-half of one percent of the charge for

retail water or sewer service.

(2) The regulatory assessment may be listed on the customer's

bill as a separate item and shall be collected in addition to

other charges for utility services.

(3) The commission shall use the assessments collected under

this subsection solely to pay costs and expenses incurred by the

commission in the regulation of districts, water supply or sewer

service corporations, and public utilities under Chapter 13,

Water Code.

(4) The commission shall annually use a portion of the

assessments to provide on-site technical assistance and training

to public utilities, water supply or sewer service corporations,

and districts. The commission shall contract with others to

provide the services.

(5) The commission by rule may establish due dates, collection

procedures, and penalties for late payment related to regulatory

assessments under this subsection. The executive director shall

collect all assessments from the utility service providers.

(6) The commission shall assess a penalty against a municipality

with a population of more than 1.5 million that does not provide

municipal water and sewer services in an annexed area in

accordance with Section 43.0565, Local Government Code. A penalty

assessed under this paragraph shall be not more than $1,000 for

each day the services are not provided after March 1, 1998, for

areas annexed before January 1, 1993, or not provided within

4-1/2 years after the effective date of the annexation for areas

annexed on or after January 1, 1993. A penalty collected under

this paragraph shall be deposited to the credit of the water

resource management account to be used to provide water and sewer

service to residents of the city.

(7) The regulatory assessment does not apply to water that has

not been treated for the purpose of human consumption.

(o) A fee imposed under Subsection (j) of this section for the

use of saline tidal water for industrial processes shall be $1

per acre-foot of water diverted for the industrial process, not

to exceed a total fee of $5,000.

(p) Notwithstanding any other law, fees collected for deposit to

the water resource management account under the following

statutes may be appropriated and used to protect water resources

in this state, including assessment of water quality, reasonably

related to the activities of any of the persons required to pay a

fee under:

(1) Subsection (b), to the extent those fees are paid by water

districts, and Subsections (e), (f), and (n);

(2) Sections 13.4521 and 13.4522; or

(3) Section 54.037(c).

(q) Notwithstanding any other law, fees collected for deposit to

the water resource management account under the following

statutes may be appropriated and used to protect water resources

in this state, including assessment of water quality, reasonably

related to the activities of any of the persons required to pay a

fee under:

(1) Subsections (b) and (c), to the extent those fees are

collected in connection with water use or water quality permits;

(2) Subsections (h)-(l);

(3) Section 11.138(g);

(4) Section 11.145;

(5) Section 26.0135(h);

(6) Sections 26.0291, 26.044, and 26.0461; or

(7) Sections 341.041, 366.058, and 366.059, Health and Safety

Code.

(r) The fee for processing a request for an expedited letter

from the executive director stating the total depth of surface

casing needed during the drilling of wells to protect usable

ground waters in the state and required for the processing of

certain permits from the Railroad Commission of Texas may not

exceed $75.

Amended by Acts 1985, 69th Leg., ch. 239, Sec. 38, eff. Sept. 1,

1985. Renumbered from Sec. 5.182 and amended by Acts 1985, 69th

Leg., ch. 795, Sec. 1.001, eff. Sept. 1, 1985. Amended by Acts

1987, 70th Leg., ch. 399, Sec. 1, eff. Sept. 1, 1987; Acts 1991,

72nd Leg., ch. 710, Sec. 10, eff. Aug. 26, 1991; Acts 1991, 72nd

Leg., 1st C.S., ch. 3, Sec. 1.021, eff. Aug. 12, 1991; Acts 1991,

72nd Leg., 1st C.S., ch. 3, Sec. 4.01, eff. Sept. 1, 1991; Acts

1993, 73rd Leg., ch. 564, Sec. 1.02, eff. June 11, 1993; Acts

1993, 73rd Leg., ch. 746, Sec. 1, eff. Aug. 30, 1993; Acts 1993,

73rd Leg., ch. 772, Sec. 1, eff. Aug. 30, 1993; Acts 1997, 75th

Leg., ch. 333, Sec. 1, eff. Sept. 1, 1997; Acts 1997, 75th Leg.,

ch. 1010, Sec. 4.42, eff. Sept. 1, 1997; Acts 2001, 77th Leg.,

ch. 966, Sec. 4.03, eff. Sept. 1, 2001. Redesignated from Sec.

5.235 and amended by Acts 2001, 77th Leg., ch. 965, Sec. 3.02,

eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 200, Sec. 6(a),

eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1351, Sec. 1.03, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 1.03, eff. September 1, 2007.

Acts 2009, 81st Leg., R.S., Ch.

1316, Sec. 4, eff. September 1, 2009.

Sec. 5.702. PAYMENT OF FEES REQUIRED WHEN DUE. (a) A fee due

the commission under this code or the Health and Safety Code

shall be paid on the date the fee is due, regardless of whether

the fee is billed by the commission to the person required to pay

the fee or is calculated and paid to the commission by the person

required to pay the fee.

(b) A person required to pay a fee to the commission may not

dispute the assessment of or amount of a fee before the fee has

been paid in full.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 3.03, eff. Sept. 1,

2001.

Sec. 5.703. FEE ADJUSTMENTS. (a) The commission may not

consider adjusting the amount of a fee due the commission under

this code or the Health and Safety Code:

(1) before the fee has been paid in full; or

(2) if the request for adjustment is received after the first

anniversary of the date on which the fee was paid in full.

(b) A person who pays an amount that exceeds the amount of the

fee due because the commission incorrectly calculated the fee or

the person made a duplicate payment may request a refund of the

excess amount paid before the fourth anniversary of the date on

which the excess amount was paid.

(c) A request for a refund or credit in an amount that exceeds

$5,000 shall be forwarded for approval to the commission fee

audit staff, together with an explanation of the grounds for the

requested refund or credit. Approval of a refund or credit does

not prevent the fee audit staff from conducting a subsequent

audit of the person for whom the refund or credit was approved.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 3.03, eff. Sept. 1,

2001.

Sec. 5.704. NOTICE OF CHANGE IN PAYMENT PROCEDURE. The

commission shall promptly notify each person required to pay a

commission fee under this code or the Health and Safety Code of

any change in fee payment procedures.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 3.03, eff. Sept. 1,

2001.

Sec. 5.705. NOTICE OF VIOLATION. (a) The commission may issue

a notice of violation to a person required to pay a commission

fee under this code or the Health and Safety Code for knowingly

violating reporting requirements or knowingly calculating the fee

in an amount less than the amount actually due.

(b) The executive director may modify audit findings reported by

a commission fee auditor only if the executive director provides

a written explanation showing good cause for the modification.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 3.03, eff. Sept. 1,

2001.

Sec. 5.706. PENALTIES AND INTEREST ON DELINQUENT FEES. (a)

Except as otherwise provided by law, the commission may collect,

for a delinquent fee due the commission under this code or the

Health and Safety Code:

(1) a penalty in an amount equal to five percent of the amount

of the fee due, if the fee is not paid on or before the day on

which the fee is due; and

(2) an additional penalty in an amount equal to five percent of

the amount due, if the fee is not paid on or before the 30th day

after the date on which the fee was due.

(b) Unless otherwise required by law interest accrues, beginning

on the 61st day after the date on which the fee was due, on the

total amount of fee and penalties that have not been paid on or

before the 61st day after the date on which the fee was due. The

yearly interest rate is the rate of interest established for

delinquent taxes under Section 111.060, Tax Code.

(c) The executive director may modify a penalty or interest on a

fee and penalties authorized by this section if the executive

director provides a written explanation showing good cause for

the modification.

(d) Penalties and interest collected by the commission under

this section or under other law, unless that law otherwise

provides, shall be deposited to the credit of the fund or account

to which the fee is required to be deposited.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 3.03, eff. Sept. 1,

2001.

Sec. 5.707. TRANSFERABILITY OF APPROPRIATIONS AND FUNDS DERIVED

FROM FEES. Notwithstanding any law that provides specific

purposes for which a fund, account, or revenue source may be used

and expended by the commission and that restricts the use of

revenues and balances by the commission, the commission may

transfer a percentage of appropriations from one appropriation

item to another appropriation item consistent with the General

Appropriations Act for any biennium authorizing the commission to

transfer a percentage of appropriations from one appropriation

item to another appropriation item. The use of funds in dedicated

accounts under this section for purposes in addition to those

provided by statutes restricting their use may not exceed seven

percent or $20 million, whichever is less, of appropriations to

the commission in the General Appropriations Act for any

biennium. A transfer of $500,000 or more from one appropriation

item to another appropriation item under this section must be

approved by the commission at an open meeting subject to Chapter

551, Government Code.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 3.03, eff. Sept. 1,

2001.

Sec. 5.708. PERMIT FEE EXEMPTION FOR CERTAIN RESEARCH PROJECTS.

(a) In this section:

(1) "Institution of higher education" has the meaning assigned

by Section 61.003, Education Code.

(2) "State agency" has the meaning assigned by Section 572.002,

Government Code.

(b) If a permit issued by the commission is required for a

research project by an institution of higher education or a state

agency, payment of a fee is not required for the permit.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 3.03, eff. Sept. 1,

2001.

SUBCHAPTER Q. PERFORMANCE-BASED REGULATION

Sec. 5.751. APPLICABILITY. This subchapter applies to programs

under the jurisdiction of the commission under Chapters 26 and 27

of this code and Chapters 361, 382, and 401, Health and Safety

Code. It does not apply to occupational licensing programs under

the jurisdiction of the commission.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 4.01, eff. Sept. 1,

2001.

Sec. 5.752. DEFINITIONS. In this subchapter:

(1) "Applicable legal requirement" means an environmental law,

regulation, permit, order, consent, decree, or other requirement.

(2) "Innovative program" means:

(A) a program developed by the commission under this subchapter,

Chapter 26 or 27 of this code, or Chapter 361, 382, or 401,

Health and Safety Code, that provides incentives to a person in

return for benefits to the environment that exceed benefits that

would result from compliance with applicable legal requirements

under the commission's jurisdiction;

(B) the flexible permit program administered by the commission

under Chapter 382, Health and Safety Code;

(C) the regulatory flexibility program administered by the

commission under Section 5.758; or

(D) a program established under Section 382.401, Health and

Safety Code, to encourage the use of alternative technology for

detecting leaks or emissions of air contaminants.

(3) "Permit" includes a license, certificate, registration,

approval, permit by rule, standard permit, or other form of

authorization issued by the commission under this code or the

Health and Safety Code.

(4) "Region" means a region of the commission's field operations

division or that division's successor.

(5) "Strategically directed regulatory structure" means a

program that is designed to use innovative programs to provide

maximum environmental benefit and to reward compliance

performance.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 4.01, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

870, Sec. 2, eff. June 15, 2007.

Sec. 5.753. STANDARD FOR EVALUATING COMPLIANCE HISTORY. (a)

Consistent with other law and the requirements necessary to

maintain federal program authorization, the commission by rule

shall develop a uniform standard for evaluating compliance

history.

(b) The components of compliance history must include:

(1) enforcement orders, court judgments, consent decrees, and

criminal convictions of this state and the federal government

relating to compliance with applicable legal requirements under

the jurisdiction of the commission or the United States

Environmental Protection Agency;

(2) notwithstanding any other provision of this code, orders

issued under Section 7.070;

(3) to the extent readily available to the commission,

enforcement orders, court judgments, and criminal convictions

relating to violations of environmental laws of other states; and

(4) changes in ownership.

(c) The set of components must also include any information

required by other law or any requirement necessary to maintain

federal program authorization.

(d) The set of components shall include notices of violations. A

notice of violation administratively determined to be without

merit shall not be included in a compliance history. A notice of

violation that is included in a compliance history shall be

removed from the compliance history if the commission

subsequently determines the notice of violation to be without

merit.

(e) Except as required by other law or any requirement necessary

to maintain federal program authorization, the commission by rule

shall establish a period for compliance history.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 4.01, eff. Sept. 1,

2001.

Sec. 5.754. CLASSIFICATION AND USE OF COMPLIANCE HISTORY. (a)

The commission by rule shall establish a set of standards for the

classification of a person's compliance history.

(b) Rules adopted under this section must, at a minimum, provide

for three classifications of compliance history in a manner

adequate to distinguish among:

(1) poor performers, or regulated entities that in the

commission's judgment perform below average;

(2) average performers, or regulated entities that generally

comply with environmental regulations; and

(3) high performers, or regulated entities that have an

above-average compliance record.

(c) In classifying a person's compliance history, the commission

shall:

(1) determine whether a violation of an applicable legal

requirement is of major, moderate, or minor significance;

(2) establish criteria for classifying a repeat violator, giving

consideration to the number and complexity of facilities owned or

operated by the person; and

(3) consider the significance of the violation and whether the

person is a repeat violator.

(d) The commission by rule shall establish methods of assessing

the compliance history of regulated entities for which it does

not have adequate compliance information. The methods may include

requiring a compliance inspection to determine an entity's

eligibility for participation in a program that requires a high

level of compliance.

(e) The commission by rule shall provide for the use of

compliance history classifications in commission decisions

regarding:

(1) the issuance, renewal, amendment, modification, denial,

suspension, or revocation of a permit;

(2) enforcement;

(3) the use of announced inspections; and

(4) participation in innovative programs.

(f) The assessment methods shall specify the circumstances in

which the commission may revoke the permit of a repeat violator

and shall establish enhanced administrative penalties for repeat

violators.

(g) Rules adopted under Subsection (e) for the use of compliance

history shall provide for additional oversight of, and review of

applications regarding, facilities owned or operated by a person

whose compliance performance is in the lowest classification

developed under this section.

(h) The commission by rule shall, at a minimum, prohibit a

person whose compliance history is classified in the lowest

classification developed under this section from:

(1) receiving an announced inspection; and

(2) obtaining or renewing a flexible permit under the program

administered by the commission under Chapter 382, Health and

Safety Code, or participating in the regulatory flexibility

program administered by the commission under Section 5.758.

(i) The commission shall consider the compliance history of a

regulated entity when determining whether to grant the regulated

entity's application for a permit or permit amendment for any

activity under the commission's jurisdiction to which this

subchapter applies. Notwithstanding any provision of this code or

the Health and Safety Code relating to the granting of permits or

permit amendments by the commission, the commission, after an

opportunity for a hearing, shall deny a regulated entity's

application for a permit or permit amendment if the regulated

entity's compliance history is unacceptable based on violations

constituting a recurring pattern of conduct that demonstrates a

consistent disregard for the regulatory process, including a

failure to make a timely and substantial attempt to correct the

violations.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 4.01, eff. Sept. 1,

2001.

Sec. 5.755. STRATEGICALLY DIRECTED REGULATORY STRUCTURE. (a)

The commission by rule shall develop a strategically directed

regulatory structure to provide incentives for enhanced

environmental performance.

(b) The strategically directed regulatory structure shall offer

incentives based on:

(1) a person's compliance history classification; and

(2) any voluntary measures undertaken by the person to improve

environmental quality.

(c) An innovative program offered as part of the strategically

directed regulatory structure must be consistent with other law

and any requirement necessary to maintain federal program

authorization.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 4.01, eff. Sept. 1,

2001.

Sec. 5.756. COLLECTION AND ANALYSIS OF COMPLIANCE PERFORMANCE

INFORMATION. (a) The commission shall collect data on:

(1) the results of inspections conducted by the commission; and

(2) whether inspections are announced or unannounced.

(b) The commission shall collect data on and make available to

the public on the Internet:

(1) the number and percentage of all violations committed by

persons who previously have committed the same or similar

violations;

(2) the number and percentage of enforcement orders issued by

the commission that are issued to entities that have been the

subject of a previous enforcement order;

(3) whether a violation is of major, moderate, or minor

significance, as defined by commission rule;

(4) whether a violation relates to an applicable legal

requirement pertaining to air, water, or waste; and

(5) the region in which the facility is located.

(c) The commission annually shall prepare a comparative analysis

of data evaluating the performance, over time, of the commission

and of entities regulated by the commission.

(d) The commission shall include in the annual enforcement

report required by Section 5.126 the comparative performance

analysis required by Subsection (c), organized by region and

regulated medium.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 4.01, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 22.001, eff. September 1, 2005.

Sec. 5.757. COORDINATION OF INNOVATIVE PROGRAMS. (a) The

commission shall designate a single point of contact within the

agency to coordinate all innovative programs.

(b) The coordinator shall:

(1) inventory, coordinate, and market and evaluate all

innovative programs;

(2) provide information and technical assistance to persons

participating in or interested in participating in those

programs; and

(3) work with the pollution prevention advisory committee to

assist the commission in integrating the innovative programs into

the commission's operations, including:

(A) program administration;

(B) strategic planning; and

(C) staff training.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 4.01, eff. Sept. 1,

2001.

Sec. 5.758. REGULATORY FLEXIBILITY. (a) The commission by

order may exempt an applicant from a requirement of a statute or

commission rule regarding the control or abatement of pollution

if the applicant proposes to control or abate pollution by an

alternative method or by applying an alternative standard that

is:

(1) more protective of the environment and the public health

than the method or standard prescribed by the statute or

commission rule that would otherwise apply; and

(2) not inconsistent with federal law.

(b) The commission may not exempt an applicant under this

section unless the applicant can present to the commission

documented evidence of benefits to environmental quality that

will result from the project the applicant proposes.

(c) The commission by rule shall specify the procedure for

obtaining an exemption under this section. The rules must provide

for public notice and for public participation in a proceeding

involving an application for an exemption under this section.

(d) The commission's order must provide a specific description

of the alternative method or standard and condition the exemption

on compliance with the method or standard as the order

prescribes.

(e) The commission by rule may establish a reasonable fee for

applying for an exemption under this section.

(f) A violation of an order issued under this section is

punishable as if it were a violation of the statute or rule from

which the order grants an exemption.

(g) This section does not authorize exemptions to statutes or

regulations for storing, handling, processing, or disposing of

low-level radioactive materials.

(h) In implementing the program of regulatory flexibility

authorized by this section, the commission shall:

(1) market the program to businesses in the state through all

available appropriate media;

(2) endorse alternative methods that will clearly benefit the

environment and impose the least onerous restrictions on

business;

(3) fix and enforce environmental standards, allowing businesses

flexibility in meeting the standards in a manner that clearly

enhances environmental outcomes; and

(4) work to achieve consistent and predictable results for the

regulated community and shorter waits for permit issuance.

Added by Acts 1997, 75th Leg., ch. 1203, Sec. 1, eff. Sept. 1,

1997. Renumbered from Sec. 5.123 and amended by Acts 2001, 77th

Leg., ch. 965, Sec. 4.02, eff. Sept. 1, 2001.

SUBCHAPTER R. ACCREDITATION OF ENVIRONMENTAL TESTING LABORATORIES

Sec. 5.801. DEFINITION. In this subchapter, "environmental

testing laboratory" means a scientific laboratory that performs

analyses to determine the chemical, molecular, or pathogenic

components of environmental media for regulatory compliance

purposes.

Added by Acts 1999, 76th Leg., ch. 447, Sec. 1, eff. June 18,

1999. Redesignated from Health and Safety Code Sec. 421.001 and

amended by Acts 2001, 77th Leg., ch. 965, Sec. 6.01, eff. Sept.

1, 2001.

Sec. 5.802. ADMINISTRATION BY COMMISSION. The commission shall

adopt rules for the administration of the voluntary environmental

testing laboratory accreditation program established by this

chapter. The program must be consistent with national

accreditation standards approved by the National Environmental

Laboratory Accreditation Program.

Added by Acts 1999, 76th Leg., ch. 447, Sec. 1, eff. June 18,

1999. Redesignated from Health and Safety Code Sec. 421.002 and

amended by Acts 2001, 77th Leg., ch. 965, Sec. 6.01, eff. Sept.

1, 2001.

Sec. 5.803. APPLICATION; FEE. (a) To be accredited under the

accreditation program adopted under this subchapter, an

environmental testing laboratory must submit an application to

the commission on a form prescribed by the commission,

accompanied by the accreditation fee. The application must

contain the information that the commission requires.

(b) The commission by rule shall establish a schedule of

reasonable accreditation fees designed to recover the costs of

the accreditation program, including the costs associated with:

(1) application review;

(2) initial, routine, and follow-up inspections by the

commission; and

(3) preparation of reports.

Added by Acts 1999, 76th Leg., ch. 447, Sec. 1, eff. June 18,

1999. Redesignated from Health and Safety Code Sec. 421.003 and

amended by Acts 2001, 77th Leg., ch. 965, Sec. 6.01, eff. Sept.

1, 2001.

Sec. 5.804. ISSUANCE OF ACCREDITATION; RECIPROCITY. (a) The

commission may accredit an environmental testing laboratory that

complies with the commission requirements established under this

subchapter.

(b) The commission by rule may provide for the accreditation of

an environmental testing laboratory that is accredited or

licensed in another state by an authority that is approved by the

National Environmental Laboratory Accreditation Program.

Added by Acts 1999, 76th Leg., ch. 447, Sec. 1, eff. June 18,

1999. Redesignated from Health and Safety Code Sec. 421.004 and

amended by Acts 2001, 77th Leg., ch. 965, Sec. 6.01, eff. Sept.

1, 2001.

Sec. 5.805. RULES; MINIMUM STANDARDS. The commission shall

adopt rules to implement this subchapter and minimum performance

and quality assurance standards for accreditation of an

environmental testing laboratory.

Added by Acts 1999, 76th Leg., ch. 447, Sec. 1, eff. June 18,

1999. Redesignated from Health and Safety Code Sec. 421.005 and

amended by Acts 2001, 77th Leg., ch. 965, Sec. 6.01, eff. Sept.

1, 2001.

Sec. 5.806. DISCIPLINE. After notice and an opportunity for

hearing, the commission may suspend or revoke the accreditation

of an environmental testing laboratory that does not comply with

the minimum performance and quality assurance standards

established under this subchapter.

Added by Acts 1999, 76th Leg., ch. 447, Sec. 1, eff. June 18,

1999. Redesignated from Health and Safety Code Sec. 421.006 and

amended by Acts 2001, 77th Leg., ch. 965, Sec. 6.01, eff. Sept.

1, 2001.

Sec. 5.807. ENVIRONMENTAL TESTING LABORATORY ACCREDITATION

ACCOUNT. All fees collected under this subchapter shall be

deposited to the credit of the environmental testing laboratory

accreditation account and may be appropriated to the commission

only for paying the costs of the accreditation program.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 6.01, eff. Sept. 1,

2001.



CHAPTER 6. TEXAS WATER DEVELOPMENT BOARD

WATER CODE

TITLE 2. WATER ADMINISTRATION

SUBTITLE A. EXECUTIVE AGENCIES

CHAPTER 6. TEXAS WATER DEVELOPMENT BOARD

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 6.001. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Water Development Board.

(2) "Executive administrator" means the executive administrator

of the board.

(3) "Commission" means the Texas Natural Resource Conservation

Commission.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985. Amended by Acts 1991, 72nd Leg., ch. 516, Sec. 1, eff.

Sept. 1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.056,

eff. Aug. 12, 1991.

Sec. 6.002. SCOPE OF CHAPTER. The powers and duties enumerated

in this chapter are the general powers and duties of the board

and those incidental to the conduct of its business. The board

has other specific powers and duties as prescribed in other

sections of this code and other laws of this state.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

SUBCHAPTER B. ORGANIZATION OF THE TEXAS WATER DEVELOPMENT BOARD

Sec. 6.011. BOARD AS AGENCY OF STATE. The board is the state

agency primarily responsible for water planning and for

administering water financing for the state.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.012. GENERAL DUTIES AND RESPONSIBILITIES. (a) The board

has general jurisdiction over:

(1) the development and implementation of a statewide water

plan;

(2) the administration of the state's various water assistance

and financing programs including those created by the

constitution;

(3) the administration of the National Flood Insurance Program;

and

(4) other areas specifically assigned to the board by this code

or other law.

(b) The board has only those powers and duties previously

delegated by law to the Texas Department of Water Resources that

are specifically delegated to the board under this code and other

laws of this state.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1323, Sec. 3, eff. September 1, 2007.

Sec. 6.013. SUNSET PROVISION. The Texas Water Development Board

is subject to review under Chapter 325, Government Code (Texas

Sunset Act), but is not abolished under that chapter. The board

shall be reviewed during the period in which state agencies

abolished in 2011 and every 12th year after 2011 are reviewed.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 167, Sec. 2.20(47),

eff. Sept. 1, 1987; Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec.

5.24(a), eff. Nov. 12, 1991; Acts 2001, 77th Leg., ch. 1234, Sec.

2, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., 1st C.S., Ch.

2, Sec. 1.13, eff. July 10, 2009.

Sec. 6.014. CONSTRUCTION OF TITLE. This title shall be

liberally construed to allow the board and the executive

administrator to carry out their powers and duties in an

efficient and effective manner.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

SUBCHAPTER C. TEXAS WATER DEVELOPMENT BOARD

Sec. 6.051. STATE AGENCY. The Texas Water Development Board is

an agency of the state.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.052. MEMBERS OF THE BOARD; APPOINTMENT. (a) The board

is composed of six members who are appointed by the governor with

the advice and consent of the senate.

(b) The governor shall make the appointments in such a manner

that each member is from a different section of the state and has

no conflict of interest prohibited by state or federal law.

(c) Appointments to the board shall be made without regard to

the race, color, disability, sex, religion, age, or national

origin of the appointees.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 1234, Sec. 3, eff.

Sept. 1, 2001.

Sec. 6.053. ELIGIBILITY FOR MEMBERSHIP. (a) Members of the

board must be members of the general public.

(b) A person is not eligible for appointment to the board if the

person or the person's spouse:

(1) is employed by or participates in the management of a

business entity or other organization regulated by the board or

receiving funds from the board;

(2) owns, controls, or has, directly or indirectly, more than a

10 percent interest in a business entity or other organization

regulated by the board or receiving funds from the board; or

(3) uses or receives a substantial amount of tangible goods,

services, or funds from the board.

(c) Subsection (b)(1) does not apply to an employee of a

political subdivision of this state.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1278, Sec. 2, eff. June 15, 2007.

Sec. 6.054. REMOVAL OF BOARD MEMBERS. (a) It is a ground for

removal from the board that a member:

(1) does not have at the time of taking office the

qualifications required for appointment to the board;

(2) does not maintain during service on the board the

qualifications required for appointment to the board;

(3) is ineligible for membership under Sections 6.053, 6.057,

and 6.058;

(4) cannot, because of illness or disability, discharge the

member's duties for a substantial part of the member's term; or

(5) is absent from more than half of the regularly scheduled

board meetings that the member is eligible to attend during a

calendar year without an excuse approved by a majority vote of

the board.

(b) The validity of an action of the board is not affected by

the fact that it is taken when a ground for removal of a board

member exists.

(c) If the executive administrator has knowledge that a

potential ground for removal exists, the executive administrator

shall notify the chairman of the board of the potential ground.

The chairman of the board shall then notify the governor and the

attorney general that a potential ground for removal exists. If

the potential ground for removal includes the chairman of the

board, the executive administrator shall notify the next highest

ranking officer of the board, who shall then notify the governor

and the attorney general that a potential ground for removal

exists.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 1234, Sec. 4, eff.

Sept. 1, 2001.

Sec. 6.055. OFFICERS OF STATE; OATH. Each member of the board

is an officer of the state as that term is used in the

constitution, and each member shall qualify by taking the

official oath of office.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.056. TERMS OF OFFICE. The members of the board hold

office for staggered terms of six years, with the terms of two

members expiring every two years. Each member holds office until

his successor is appointed and has qualified.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985. Amended by Acts 1991, 72nd Leg., ch. 516, Sec. 1, eff.

Sept. 1, 1991.

Sec. 6.057. CONFLICT OF INTEREST. (a) In this section, "Texas

trade association" means a cooperative and voluntarily joined

association of business or professional competitors in this state

designed to assist its members and its industry or profession in

dealing with mutual business or professional problems and in

promoting their common interest.

(b) A person may not be a member of the board and may not be a

board employee employed in a "bona fide executive,

administrative, or professional capacity," as that phrase is used

for purposes of establishing an exemption to the overtime

provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. Section 201 et seq.), and its subsequent amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in the field of water planning or water

financing; or

(2) the person's spouse is an officer, employee, or paid

consultant of a Texas trade association in the field of water

planning or water financing.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 1234, Sec. 4, eff.

Sept. 1, 2001.

Sec. 6.058. LOBBYIST PROHIBITION. A person may not be a member

of the board or act as the general counsel to the board if the

person is required to register as a lobbyist under Chapter 305,

Government Code, because of the person's activities for

compensation on behalf of a profession related to the operation

of the board.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 167, Sec. 2.19(25),

eff. Sept. 1, 1987; Acts 2001, 77th Leg., ch. 1234, Sec. 4, eff.

Sept. 1, 2001.

Sec. 6.059. BOARD OFFICERS. (a) The governor shall designate

one member as chairman of the board to serve at the will of the

governor.

(b) The members of the board shall elect a vice-chairman every

two years. The board shall fill a vacancy in the office of

vice-chairman for the remainder of the unexpired term.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.060. BOARD MEETINGS. (a) The board shall meet at least

once every other month on a day and at a place within the state

selected by it, subject to recesses at the discretion of the

board. The chairman or two board members may call a special

meeting at any time by giving notice to the other members.

(b) The chairman or in his absence the vice-chairman shall

preside at all meetings of the board.

(c) A majority of the members constitute a quorum to transact

business.

(d) The board shall meet annually with the board of the Texas

Department of Housing and Community Affairs, or the successor

agency that administers the portion of the federal community

development block grant nonentitlement program that addresses the

infrastructure needs of colonias, to assess the agencies'

progress in meeting the needs of colonia residents and to receive

an update and recommendations from the Colonia Initiatives

Advisory Committee, as provided by Section 2306.590, Government

Code. For purposes of this subsection, "colonia" has the meaning

assigned by Section 2306.581, Government Code.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 1234, Sec. 5, eff.

Sept. 1, 2001.

Sec. 6.061. COMPENSATION; EXPENSES. A member is entitled to

receive an amount as provided by the General Appropriations Act

for each day he serves in the performance of his duties, together

with travel and other necessary expenses.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.062. REQUIRED TRAINING FOR BOARD MEMBERS. (a) A person

who is appointed to and qualifies for office as a member of the

board may not vote, deliberate, or be counted as a member in

attendance at a meeting of the board until the person completes a

training program that complies with this section.

(b) The training program must provide the person with

information regarding:

(1) the legislation that created the board;

(2) the programs operated by the board;

(3) the role and functions of the board;

(4) the rules of the board, with an emphasis on the rules that

relate to disciplinary and investigatory authority;

(5) the current budget for the board;

(6) the results of the most recent formal audit of the board;

(7) the requirements of:

(A) the open meetings law, Chapter 551, Government Code;

(B) the public information law, Chapter 552, Government Code;

(C) the administrative procedure law, Chapter 2001, Government

Code; and

(D) other laws relating to public officials, including conflict

of interest laws; and

(8) any applicable ethics policies adopted by the board or the

Texas Ethics Commission.

(c) A person appointed to the board is entitled to

reimbursement, as provided by the General Appropriations Act, for

the travel expenses incurred in attending the training program

regardless of whether the attendance at the program occurs before

or after the person qualifies for office.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 6, eff. Sept. 1,

2001.

SUBCHAPTER D. GENERAL POWERS AND DUTIES OF THE BOARD

Sec. 6.101. RULES. (a) The board shall adopt rules necessary

to carry out the powers and duties of the board provided by this

code and other laws of this state.

(b) The executive administrator may recommend to the board for

its consideration rules that he considers necessary to carry out

the board's powers and duties.

(c) Rules shall be adopted in the manner provided by Chapter

2001, Government Code.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.

Sec. 6.1011. BUDGET APPROVAL. The board shall examine and

approve budget recommendations for the board that are to be

transmitted to the legislature.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.102. ADVISORY COUNCILS. The board may create and consult

with any advisory councils that the board considers appropriate

to carry out its powers and duties.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.103. EXECUTIVE ADMINISTRATOR. The board shall appoint a

person to be the executive administrator to serve at the will of

the board.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.104. MEMORANDA OF UNDERSTANDING. The board may enter

into a memorandum of understanding with any other state agency

and shall adopt by rule any memorandum of understanding between

the board and any other state agency.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985. Amended by Acts 1991, 72nd Leg., ch. 516, Sec. 1, eff.

Sept. 1, 1991.

Sec. 6.105. PUBLIC TESTIMONY POLICY. The board shall develop

and implement policies that will provide the public with a

reasonable opportunity to appear before the board and to speak on

any issue under the jurisdiction of the board.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.106. STANDARDS OF CONDUCT. The executive administrator

or the executive administrator's designee shall provide to

members of the board and to agency employees, as often as is

necessary, information regarding the requirements for office or

employment under this code, including information regarding a

person's responsibilities under applicable laws relating to

standards of conduct for state officers or employees.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 1234, Sec. 7, eff.

Sept. 1, 2001.

Sec. 6.107. POWER TO ENTER LAND. Any member or employee of the

board may enter any person's land, natural waterway, or

artificial waterway for the purpose of making an investigation

that would, in the judgment of the executive administrator,

assist the board in the discharge of its duties.

Added by Acts 1987, 70th Leg., ch. 977, Sec. 3, eff. June 19,

1987.

Sec. 6.108. POWER TO PURCHASE INSURANCE. The board may purchase

for its members, appointees, and employees and pay premiums on

liability insurance in any amounts and from any insurers the

board considers advisable.

Added by Acts 1993, 73rd Leg., ch. 1021, Sec. 1, eff. Aug. 30,

1993.

Sec. 6.109. LIABILITY. Pursuant to the limited waiver of

governmental immunity of Chapter 101, Civil Practice and Remedies

Code (Texas Tort Claims Act), neither a member of the board nor

any employee of the board is personally liable in the person's

private capacity for any act performed or for any contract or

other obligation entered into or undertaken in an official

capacity in good faith and without intent to defraud, in

connection with the administration, management, or conduct of the

board in its business, programs, or other related affairs.

Added by Acts 1993, 73rd Leg., ch. 1021, Sec. 1, eff. Aug. 30,

1993.

Sec. 6.111. SEPARATION OF RESPONSIBILITIES. The board shall

develop and implement policies that clearly separate the

policy-making responsibilities of the board and the management

responsibilities of the executive administrator and the staff of

the board.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 8, eff. Sept. 1,

2001.

Sec. 6.112. BORDER PROJECTS WEBSITE. (a) In this section,

"border region" means the portion of this state located within

100 kilometers of this state's international border.

(b) The board may maintain and update an Internet-based

directory of border projects, also know as the Border Activity

Tracker, containing information about projects in the border

region in which a state agency is involved. The board shall

establish guidelines as to which projects and information are to

be included in the directory.

(c) Each state agency involved in a project in the border region

may electronically submit to the board any information required

under this section to be on the Internet-based directory of

border projects. Each state agency shall update the information

promptly, not less often than quarterly.

Added by Acts 2005, 79th Leg., Ch.

1215, Sec. 8, eff. September 1, 2005.

SUBCHAPTER E. ADMINISTRATIVE PROVISIONS FOR THE BOARD

Sec. 6.151. AUDIT. The financial transactions of the board are

subject to audit by the state auditor in accordance with Chapter

321, Government Code.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985. Amended by Acts 1989, 71st Leg., ch. 584, Sec. 71, eff.

Sept. 1, 1989.

Sec. 6.152. PUBLIC INFORMATION RELATING TO BOARD. The board

shall prepare information of public interest describing the

functions of the board and describing the board's procedures by

which complaints are filed with and resolved by the board. The

board shall make the information available to the general public

and the appropriate state agencies.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.153. COPIES OF DOCUMENTS, PROCEEDINGS, ETC. (a) Except

as otherwise specifically provided in this code and subject to

the specific limitations provided in this code, on application of

any person, the board shall furnish certified or other copies of

any proceeding or other official record or of any map, paper, or

document filed with the board. A certified copy with the seal of

the board and the signature of the chairman of the board or the

executive administrator is admissible as evidence in any court or

administrative proceeding.

(b) The board shall provide in its rules the fees that will be

charged for copies and is authorized to furnish copies, certified

or otherwise, to a person without charge when the furnishing of

the copies serves a public purpose. Other statutes concerning

fees for copies of records do not apply to the board, except that

the fees set by the board for copies prepared by the board shall

not exceed those prescribed in Chapter 603, Government Code.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.169; Acts

1995, 74th Leg., ch. 76, Sec. 5.95(13), eff. Sept. 1, 1995.

Sec. 6.154. COMPLAINT FILE. (a) The board shall maintain a

file on each written complaint filed with the board. The file

must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the board;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

agency closed the file without taking action other than to

investigate the complaint.

(b) The board shall provide to the person filing the complaint

and to each person who is a subject of the complaint a copy of

the board's policies and procedures relating to complaint

investigation and resolution.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 1234, Sec. 9, eff.

Sept. 1, 2001.

Sec. 6.155. NOTICE OF COMPLAINT. The board, at least quarterly

until final disposition of the complaint, shall notify the person

filing the complaint and each person who is a subject of the

complaint of the status of the investigation unless the notice

would jeopardize an undercover investigation.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 1234, Sec. 9, eff.

Sept. 1, 2001.

Sec. 6.1555. REFERRAL FOR INVESTIGATION OR ENFORCEMENT ACTION.

(a) The board, as the result of a complaint filed with the board

or on the board's own motion, may refer an applicant for or

recipient of financial assistance from the board to the

commission, the state auditor's office, the Texas Rangers, or

another state agency, office, or division, as appropriate, for

the investigation of, or the initiation of an enforcement action

against, the applicant or recipient.

(b) The executive administrator shall transmit the referral to

the appropriate state agency, office, or division, monitor the

progress of the investigation or enforcement action, and report

to the board on a quarterly basis.

Added by Acts 2005, 79th Leg., Ch.

1063, Sec. 1, eff. September 1, 2005.

Sec. 6.156. REPORTS TO GOVERNOR. (a) The board shall make

biennial reports in writing to the governor and the members of

the legislature. Each report shall include a statement of the

activities of the board and its recommendations for necessary and

desirable legislation.

(b) The board shall file annually with the governor and the

presiding officer of each house of the legislature a complete and

detailed written report accounting for all funds received and

disbursed by the board during the preceding year. The form of the

annual report and the reporting time shall be that provided in

the General Appropriations Act.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.1565. REPORT TO SECRETARY OF STATE. (a) In this

section, "colonia" means a geographic area that:

(1) is an economically distressed area as defined by Section

17.921;

(2) is located in a county any part of which is within 62 miles

of an international border; and

(3) consists of 11 or more dwellings that are located in close

proximity to each other in an area that may be described as a

community or neighborhood.

(b) To assist the secretary of state in preparing the report

required under Section 405.021, Government Code, the board on a

quarterly basis shall provide a report to the secretary of state

detailing any projects funded by the board that serve colonias by

providing water or wastewater services or other assistance.

(c) The report must include:

(1) a description of any relevant projects;

(2) the location of each project;

(3) the number of colonia residents served by each project;

(4) the exact amount spent or the anticipated amount to be spent

on each colonia served by each project;

(5) a statement of whether each project is completed and, if

not, the expected completion date of the project; and

(6) any other information, as determined appropriate by the

secretary of state.

(d) The board shall require an applicant for funds administered

by the board to submit to the board a colonia classification

number, if one exists, for each colonia that may be served by the

project proposed in the application. If a colonia does not have

a classification number, the board may contact the secretary of

state or the secretary of state's representative to obtain the

classification number. On request of the board, the secretary of

state or the secretary of state's representative shall assign a

classification number to the colonia.

Added by Acts 2005, 79th Leg., Ch.

828, Sec. 7, eff. September 1, 2005.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

341, Sec. 13, eff. June 15, 2007.

Sec. 6.157. SEAL. The board shall have a seal bearing the words

"Texas Water Development Board" encircling the oak and olive

branches common to other official seals.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

SUBCHAPTER F. EXECUTIVE ADMINISTRATOR

Sec. 6.181. GENERAL RESPONSIBILITIES. The executive

administrator shall manage the administrative affairs of the

board subject to this code and other laws and under the general

supervision and direction of the board.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.183. EMPLOYMENT OF PERSONNEL. The executive

administrator shall employ necessary personnel for the board. The

executive administrator may delegate powers and duties to deputy

executive administrators.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985. Amended by Acts 1993, 73rd Leg., ch. 477, Sec. 1, eff. Aug.

30, 1993.

Sec. 6.184. ADMINISTRATIVE ORGANIZATION. The executive

administrator, with the approval of the board, may organize and

reorganize the administrative sections and divisions of the board

in a form and manner that will achieve the greatest efficiency

and effectiveness.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.185. INFORMATION REQUEST TO COMMISSION. (a) With regard

to any matter pending before the board, the executive

administrator may obtain from the commission information relating

to that matter.

(b) On receiving a request from the executive administrator, the

commission should make the requested information available within

30 days after the information is requested and shall make the

requested information available not later than 90 days after the

information is requested.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.186. CAREER LADDER PROGRAM. The executive administrator

or his designee shall develop an intraagency career ladder

program, one part of which shall require the intraagency posting

of all nonentry level positions concurrently with any public

posting.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.187. MERIT PAY. The executive administrator or his

designee shall develop a system of annual performance evaluations

based on measurable job tasks. All merit pay for board employees

must be based on the system established under this section.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.188. EQUAL EMPLOYMENT OPPORTUNITY POLICY. (a) The

executive administrator or the executive administrator's designee

shall prepare and maintain a written policy statement that

implements a program of equal employment opportunity to ensure

that all personnel decisions are made without regard to race,

color, disability, sex, religion, age, or national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the board to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

board's personnel is in accordance with state and federal law and

a description of reasonable methods to achieve compliance with

state and federal law.

(c) The policy statement must:

(1) be updated annually;

(2) be reviewed by the state Commission on Human Rights for

compliance with Subsection (b)(1); and

(3) be filed with the governor's office.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 1234, Sec. 9, eff.

Sept. 1, 2001.

Sec. 6.189. APPEARANCES AT HEARINGS. The position of and

information developed by the board may be presented by the

executive administrator or his designated representative at

hearings of the board and commission and at hearings held by

federal, state, and local agencies on matters affecting the

public's interest in the state's water resources, including

matters that have been determined to be policies of the state.

The board shall be named a party in any hearing before the

commission in which the board requests party status. The board

may appeal any ruling, decision, or other act of the commission.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.190. CONTRACTS. (a) The executive administrator, on

behalf of the board, may negotiate with and, with the consent of

the board, may enter into contracts with the United States or any

of its agencies for the purpose of carrying out the powers,

duties, and responsibilities of the board.

(b) The executive administrator, on behalf of the board, may

negotiate with and, with the consent of the board, may enter into

contracts or other agreements with states and political

subdivisions of this state or other entity for the purpose of

carrying out the powers, duties, and responsibilities of the

board.

(c) The executive administrator, on behalf of the board, shall

obtain the approval of the attorney general as to the legality of

a resolution of the board authorizing state ownership in a

project.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.191. TRAVEL EXPENSES. The executive administrator is

entitled to receive actual and necessary travel expenses. Other

employees of the board are entitled to receive travel expenses as

provided by the General Appropriations Act.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.192. GIFTS AND GRANTS. The executive administrator may

apply for, request, solicit, contract for, receive, and accept

money and other assistance from any source to carry out the

powers and duties provided by this code.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.193. EMPLOYEE MOVING EXPENSES. If provided by

legislative appropriation, the board may pay the costs of

transporting and delivering household goods and effects of

employees transferred by the executive administrator from one

permanent station to another when, in the judgment of the

executive administrator, the transfer will serve the best

interest of the state.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.194. APPLICATIONS AND OTHER DOCUMENTS. (a) An

application, petition, or other document requiring action of the

board shall be presented to the executive administrator and

handled as provided by this code and in the rules of the board.

(b) After an application, petition, or other document requiring

action of the board is processed, it shall be presented to the

board for action as required by law and the rules of the board.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.195. NOTICE OF APPLICATION. (a) At the time an

application requiring action of the board is filed and is

administratively complete, the board shall give notice of the

application to any person who may be affected by the granting of

the application.

(b) The board shall adopt rules for the notice required by this

section.

(c) The notice must state:

(1) the identifying number given the application by the board;

(2) the name and address of the applicant;

(3) the date on which the application was submitted; and

(4) a brief summary of the information included in the

application.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.197. INTELLECTUAL PROPERTY OF BOARD. The executive

administrator, with the approval of the board and on the board's

behalf, may:

(1) acquire, apply for, register, secure, hold, protect, and

renew under the laws of this state, another state, the United

States, or any other nation:

(A) a patent for the invention or discovery of:

(i) any new and useful process, machine, manufacture,

composition of matter, art, or method;

(ii) any new use of a known process, machine, manufacture,

composition of matter, art, or method; or

(iii) any new and useful improvement on a known process,

machine, manufacture, composition of matter, art, or method;

(B) a copyright for an original work of authorship fixed in any

tangible medium of expression, now known or later developed, from

which the work may be perceived, reproduced, or otherwise

communicated, either directly or with the aid of a machine or

device;

(C) a trademark, service mark, collective mark, or certification

mark for a word, name, symbol, device, or slogan that the board

uses to identify and distinguish the board's goods and services

from other goods and services; or

(D) other evidence of protection or exclusivity issued for

intellectual property;

(2) contract with a person for the reproduction, public

performance, display, advertising, marketing, lease, licensing,

sale, use, or other distribution of the board's intellectual

property;

(3) obtain under a contract described by Subdivision (2) a

royalty, license right, or other appropriate means of securing

reasonable compensation or thing of nonmonetary value for the

exercise of rights with respect to the board's intellectual

property;

(4) waive, increase, or reduce the amount of compensation or

thing of nonmonetary value secured by a contract under

Subdivision (3) if the executive administrator, with the approval

of the board, determines that the waiver, increase, or reduction

will:

(A) further a goal or mission of the board; and

(B) result in a net benefit to this state; and

(5) enforce rules adopted to implement this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

382, Sec. 1, eff. September 1, 2007.

Sec. 6.198. PURCHASE, DONATION, AND SALE OF PROMOTIONAL ITEMS.

(a) The executive administrator, with the approval of the board

and on the board's behalf, may purchase, donate, sell, or

contract for the sale of items to promote the programs of the

board, including:

(1) caps or other clothing;

(2) posters;

(3) banners;

(4) calendars;

(5) books;

(6) prints; and

(7) other items as determined by the board.

(b) The board may use its Internet website to advertise and sell

the items described by Subsection (a).

(c) Money received from the sale of a promotional item under

this section shall be deposited in the general revenue fund and

may be used only by the board to further the purposes and

programs of the board.

(d) Section 403.095, Government Code, does not apply to money

deposited in the general revenue fund under this section.

Added by Acts 2009, 81st Leg., R.S., Ch.

1008, Sec. 1, eff. September 1, 2009.

SUBCHAPTER G. JUDICIAL REVIEW

Sec. 6.241. JUDICIAL REVIEW OF ACTS. (a) A person affected by

a ruling, order, decision, or other act of the board may file a

petition to review, set aside, modify, or suspend the act of the

board.

(b) A person affected by a ruling, order, or decision of the

board must file his petition within 30 days after the effective

date of the ruling, order, or decision. A person affected by an

act other than a ruling, order, or decision must file his

petition within 30 days after the date the board performed the

act.

(c) Orders, decisions, or other actions of the board pursuant to

Subchapters E and F of Chapter 16 and to Chapter 17 of this code

are not subject to appeal.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.242. REMEDY FOR BOARD OR EXECUTIVE ADMINISTRATOR

INACTION. A person affected by the failure of the board or the

executive administrator to act in a reasonable time on an

application or to perform any other duty with reasonable

promptness may file a petition to compel the board or the

executive administrator to show cause why it should not be

directed by the court to take immediate action.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.243. DILIGENT PROSECUTION OF SUIT. The plaintiff shall

prosecute with reasonable diligence any suit brought under

Section 6.241 or 6.242 of this code. If the plaintiff does not

secure proper service of process or does not prosecute his suit

within one year after it is filed, the court shall presume that

the suit has been abandoned. The court shall dismiss the suit on

a motion for dismissal made by the attorney general unless the

plaintiff after receiving due notice can show good and sufficient

cause for the delay.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.244. VENUE. A suit instituted under Section 6.241 or

6.242 of this code must be brought in a district court in Travis

County.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.245. APPEAL OF DISTRICT COURT JUDGMENT. A judgment or

order of a district court in a suit brought for or against the

board or the executive administrator is appealable as are other

civil cases in which the district court has original

jurisdiction.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.246. APPEAL BY EXECUTIVE ADMINISTRATOR PRECLUDED. A

ruling, order, decision, or other act of the board may not be

appealed by the executive administrator.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.

Sec. 6.247. LAW SUITS; CITATION. Law suits filed by and against

the board or the executive administrator shall be in the name of

the board. In suits against the board or the executive

administrator, citation may be served on the executive

administrator.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 1.002, eff. Sept. 1,

1985.



CHAPTER 7. ENFORCEMENT

WATER CODE

TITLE 2. WATER ADMINISTRATION

SUBTITLE A. EXECUTIVE AGENCIES

CHAPTER 7. ENFORCEMENT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 7.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Natural Resource Conservation

Commission.

(2) "Permit" includes a license, certificate, registration,

approval, or other form of authorization. This definition does

not apply to Subchapter G.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.002. ENFORCEMENT AUTHORITY. The commission may initiate

an action under this chapter to enforce provisions of this code

and the Health and Safety Code within the commission's

jurisdiction as provided by Section 5.013 of this code and rules

adopted under those provisions. The commission or the executive

director may institute legal proceedings to compel compliance

with the relevant provisions of this code and the Health and

Safety Code and rules, orders, permits, or other decisions of the

commission. The commission may delegate to the executive

director the authority to issue an administrative order,

including an administrative order that assesses penalties or

orders corrective measures, to ensure compliance with the

provisions of this code and the Health and Safety Code within the

commission's jurisdiction as provided by Section 5.013 of this

code and rules adopted under those provisions.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1386, Sec. 5, eff. September 1, 2009.

Sec. 7.0025. INITIATION OF ENFORCEMENT ACTION USING INFORMATION

PROVIDED BY PRIVATE INDIVIDUAL. (a) The commission may initiate

an enforcement action on a matter under its jurisdiction under

this code or the Health and Safety Code based on information it

receives from a private individual if that information, in the

commission's judgment, is of sufficient value and credibility to

warrant the initiation of an enforcement action.

(b) The executive director or the executive director's

designated representative may evaluate the value and credibility

of information received from a private individual and the merits

of any proposed enforcement action based on that information.

(c) The commission by rule may adopt criteria for the executive

director to use in evaluating the value and credibility of

information received from a private individual and for use of

that information in an enforcement action.

(d) A private individual who submits information on which the

commission relies for all or part of an enforcement case may be

called to testify in the enforcement proceedings and is subject

to all sanctions under law for knowingly falsifying evidence. If

the commission relies on the information submitted by a private

individual to prove an enforcement case, any physical or sampling

data must have been collected or gathered in accordance with

commission protocols.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 1.24, eff. Sept. 1,

2001.

Sec. 7.00251. INITIATION OF CERTAIN CLEAN AIR ACT ENFORCEMENT

ACTIONS USING INFORMATION PROVIDED BY A PERSON. If the

commission determines that there are multiple violations based on

information it receives as required by Title V of the federal

Clean Air Act (42 U.S.C. Section 7661 et seq.) from a person, as

defined in Section 382.003, Health and Safety Code, only those

that require initiation of formal enforcement will be included in

any proposed enforcement action. For all other violations that

do not require initiation of formal enforcement, the commission

may not include in the enforcement action the following:

(1) violations that are not repeat violations due to the same

root cause from two consecutive investigations within the most

recent five-year period; or

(2) violations that have been corrected within the time frame

specified by the commission or for which the facility has not had

the time specified by the commission to correct the violations.

Added by Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 6.01, eff. June 8, 2007.

Sec. 7.0026. SUSPENSION OF ENFORCEMENT ACTION AGAINST CERTAIN

REGIONAL WATER, SEWER, OR SOLID WASTE SERVICES. If a water

supply, sewer, wastewater treatment, or solid waste disposal

service operated by or for a municipality or county is being

integrated into a regional water supply, sewer, wastewater

treatment, or solid waste disposal service, the commission may

enter into a compliance agreement with the regional service under

which the commission will not initiate an enforcement action

against the regional service for existing or anticipated

violations resulting from the operation by the regional service

of the service being integrated. A compliance agreement under

this section must include provisions necessary to bring the

service being integrated into compliance.

Added by Acts 2003, 78th Leg., ch. 1115, Sec. 1, eff. June 20,

2003.

Sec. 7.003. ENFORCEMENT REPORT. (a) The commission shall

report at least once each month on enforcement actions taken by

the commission or others and the resolution of those actions.

(b) The report shall be an item for commission discussion at a

meeting of the commission for which public notice is given.

(c) If an enforcement action involves a suit filed for

injunctive relief or civil penalties, or both, the report shall

state the actual or projected time for resolution of the suit. A

copy of the report and of the minutes of the meeting reflecting

commission action relating to the report shall be filed with the

governor and the attorney general.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.004. REMEDIES CUMULATIVE. The remedies under this

chapter are cumulative of all other remedies. Nothing in this

chapter affects the right of a private corporation or individual

to pursue any available common law remedy to abate a condition of

pollution or other nuisance, to recover damages to enforce a

right, or to prevent or seek redress or compensation for the

violation of a right or otherwise redress an injury.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.005. EFFECT ON OTHER LAW. This chapter does not exempt a

person from complying with or being subject to other law.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

SUBCHAPTER B. CORRECTIVE ACTION AND INJUNCTIVE RELIEF

Sec. 7.031. CORRECTIVE ACTION RELATING TO HAZARDOUS WASTE. (a)

The commission shall require corrective action for a release of

hazardous waste or hazardous waste constituents from a solid

waste management unit at a solid waste processing, storage, or

disposal facility that is required to obtain a permit for the

management of hazardous waste and whose permit is issued after

November 8, 1984, regardless of when the waste is placed in the

unit.

(b) The commission shall establish schedules for compliance for

the corrective action if the corrective action cannot be

completed before permit issuance and shall require assurances of

financial responsibility for completing the corrective action.

(c) If the commission determines that there is or has been a

release of hazardous waste into the environment from a facility

required to obtain a permit in accordance with an approved state

program under Section 3006 of the federal Solid Waste Disposal

Act, as amended by the Resource Conservation and Recovery Act of

1976, as amended (42 U.S.C. Section 6901 et seq.), the commission

may:

(1) issue an order requiring corrective action or other response

measures considered necessary to protect human health or the

environment; or

(2) institute a civil action under Subchapter D.

(d) An order issued under this section:

(1) may include a suspension or revocation of authorization to

operate;

(2) must state with reasonable specificity the nature of the

required corrective action or other response measure; and

(3) must specify a time for compliance.

(e) If a person named in the order does not comply with the

order, the commission may assess an administrative penalty or

seek a civil penalty in accordance with this chapter.

(f) Nothing in this section limits the authority of the

commission, consistent with federal law, to issue an order for

the closure, post-closure care, or other remediation of hazardous

waste or hazardous waste constituents from a solid waste

management unit at a solid waste processing, storage, or disposal

facility.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 965, Sec. 9.07, eff.

Sept. 1, 2001.

Sec. 7.032. INJUNCTIVE RELIEF. (a) The executive director may

enforce a commission rule or a provision of a permit issued by

the commission by injunction or other appropriate remedy.

(b) If it appears that a violation or threat of violation of a

statute within the commission's jurisdiction or a rule adopted or

an order or a permit issued under such a statute has occurred or

is about to occur, the executive director may have a suit

instituted in district court for injunctive relief to restrain

the violation or threat of violation.

(c) The suit may be brought in the county in which the defendant

resides or in the county in which the violation or threat of

violation occurs.

(d) In a suit brought under this section to enjoin a violation

or threat of violation described by Subsection (b), the court may

grant the commission, without bond or other undertaking, any

prohibitory or mandatory injunction the facts may warrant,

including a temporary restraining order and, after notice and

hearing, a temporary injunction or permanent injunction.

(e) On request of the executive director, the attorney general

or the prosecuting attorney in a county in which the violation

occurs shall initiate a suit in the name of the state for

injunctive relief. The suit may be brought independently of or in

conjunction with a suit under Subchapter D.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.033. RECOVERY OF SECURITY FOR CHAPTER 401, HEALTH AND

SAFETY CODE, VIOLATION. The commission shall seek reimbursement,

either by a commission order or by a suit filed under Subchapter

D by the attorney general at the commission's request, of

security from the radiation and perpetual care account used by

the commission to pay for actions, including corrective measures,

to remedy spills or contamination by radioactive material

resulting from a violation of Chapter 401, Health and Safety

Code, relating to an activity under the commission's jurisdiction

or a rule adopted or a license, registration, or order issued by

the commission under that chapter.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 580, Sec. 12, eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 1067, Sec. 23, eff.

Sept. 1, 2003.

Sec. 7.034. DEFERRAL OF PENALTY FOR CERTAIN UTILITY FACILITIES.

(a) In this section:

(1) "District" means any district or authority created under

either Article III, Section 52, or Article XVI, Section 59, of

the Texas Constitution, regardless of how created. The term

"district" shall not include any navigation district or port

authority created under general or special law or any

conservation and reclamation district governed by Chapter 36

unless a special law creating the district or amending the law

creating the district states that Chapter 49 applies to the

district.

(2) "Municipally owned utility" and "water supply or sewer

service corporation" have the meanings assigned by Section

13.002.

(b) The commission may allow a municipally owned utility, a

water supply or sewer service corporation, or a district to defer

the payment of all or part of an administrative penalty imposed

under Subchapter C for a violation on the condition that the

entity complies with all provisions for corrective action in a

commission order to address the violation.

(c) In determining whether deferral of a penalty under this

section is appropriate, the commission shall consider the factors

to be considered under Section 7.053 and the following factors:

(1) the financial position of the entity and its ability to

reasonably pay the costs of corrective action under the terms of

a commission order;

(2) risks to public health and the environment of any delay in

addressing the corrective actions as a result of limited

financial resources;

(3) alternatives reasonably available to the entity for paying

both the costs of corrective action and the penalty; and

(4) potential effects of the payment of the penalty on other

essential public health and safety services for which the entity

is responsible.

(d) At the discretion of the commission, any penalty deferred

under this section becomes due and payable on a commission

determination that the entity is not in compliance with a

provision for corrective action in a commission order to address

the violation.

Added by Acts 2007, 80th Leg., R.S., Ch.

1005, Sec. 1, eff. September 1, 2007.

SUBCHAPTER C. ADMINISTRATIVE PENALTIES

Sec. 7.051. ADMINISTRATIVE PENALTY. (a) The commission may

assess an administrative penalty against a person as provided by

this subchapter if:

(1) the person violates:

(A) a provision of this code or of the Health and Safety Code

that is within the commission's jurisdiction;

(B) a rule adopted or order issued by the commission under a

statute within the commission's jurisdiction; or

(C) a permit issued by the commission under a statute within the

commission's jurisdiction; and

(2) a county, political subdivision, or municipality has not

instituted a lawsuit and is not diligently prosecuting that

lawsuit under Subchapter H against the same person for the same

violation.

(b) This subchapter does not apply to violations of Chapter 11,

12, 13, 16, or 36 of this code, or Chapter 341, Health and Safety

Code.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.052. MAXIMUM PENALTY. (a) The amount of the penalty for

a violation of Chapter 37 of this code, Chapter 366, 371, or 372,

Health and Safety Code, or Chapter 1903, Occupations Code, may

not exceed $2,500 a day for each violation.

(b) The amount of the penalty for operating a rock crusher or a

concrete plant that performs wet batching, dry batching, or

central mixing, that is required to obtain a permit under Section

382.0518, Health and Safety Code, and that is operating without

the required permit is $10,000. Each day that a continuing

violation occurs is a separate violation.

(b-1) The amount of the penalty assessed against a manufacturer

that does not label its computer equipment or adopt and implement

a recovery plan as required by Section 361.955, Health and Safety

Code, may not exceed $10,000 for the second violation or $25,000

for each subsequent violation. A penalty under this subsection

is in addition to any other penalty that may be assessed for a

violation of Subchapter Y, Chapter 361, Health and Safety Code.

(b-2) Except as provided by Subsection (b-1), the amount of the

penalty for a violation of Subchapter Y, Chapter 361, Health and

Safety Code, may not exceed $1,000 for the second violation or

$2,000 for each subsequent violation. A penalty under this

subsection is in addition to any other penalty that may be

assessed for a violation of Subchapter Y, Chapter 361, Health and

Safety Code.

(c) The amount of the penalty for all other violations within

the jurisdiction of the commission to enforce may not exceed

$10,000 a day for each violation.

(d) Except as provided by Subsection (b), each day that a

continuing violation occurs may be considered a separate

violation. The commission may authorize an installment payment

schedule for an administrative penalty assessed under this

subchapter, except for an administrative penalty assessed under

Section 7.057.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 376, Sec. 3.02, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 880, Sec. 2, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 965, Sec. 5.08(b), eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1271, Sec. 2, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.843, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

333, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

902, Sec. 2, eff. September 1, 2007.

Sec. 7.0525. PENALTIES FOR VIOLATIONS RELATED TO CERTAIN DRY

CLEANING FACILITIES. (a) Except as provided by Subsection (b),

the amount of the penalty for a violation of Section 374.252,

Health and Safety Code, may not exceed $5,000.

(b) The amount of the penalty for a violation of Section

374.252(a)(3), Health and Safety Code, may not exceed $10,000.

(c) In assessing an administrative penalty under this section,

the commission shall consider, in addition to the factors

prescribed by Section 7.053, the following factors, if

applicable:

(1) the extent to which the violation has or may have an adverse

effect on the environment; and

(2) the amount of the reasonable costs incurred by this state in

detection and investigation of the violation.

Acts 2003, 78th Leg., ch. 540, Sec. 2, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1110, Sec. 18, eff. September 1, 2005.

Sec. 7.053. FACTORS TO BE CONSIDERED IN DETERMINATION OF PENALTY

AMOUNT. In determining the amount of an administrative penalty,

the commission shall consider:

(1) the nature, circumstances, extent, duration, and gravity of

the prohibited act, with special emphasis on the impairment of

existing water rights or the hazard or potential hazard created

to the health or safety of the public;

(2) the impact of the violation on:

(A) air quality in the region;

(B) a receiving stream or underground water reservoir;

(C) instream uses, water quality, aquatic and wildlife habitat,

or beneficial freshwater inflows to bays and estuaries; or

(D) affected persons;

(3) with respect to the alleged violator:

(A) the history and extent of previous violations;

(B) the degree of culpability, including whether the violation

was attributable to mechanical or electrical failures and whether

the violation could have been reasonably anticipated and avoided;

(C) the demonstrated good faith, including actions taken by the

alleged violator to rectify the cause of the violation and to

compensate affected persons;

(D) economic benefit gained through the violation; and

(E) the amount necessary to deter future violations; and

(4) any other matters that justice may require.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.054. REPORT OF VIOLATION. If, after examination of a

possible violation and the facts surrounding that possible

violation, the executive director concludes that a violation has

occurred, the executive director may issue a preliminary report

in accordance with commission rules that includes recommendations

regarding any penalty or corrective action.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.055. NOTICE OF REPORT. Not later than the 10th day after

the date on which the report of a violation is issued, the

executive director shall give written notice of the report, in

accordance with commission rules, to the person charged with the

violation.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.056. CONSENT. Not later than the 20th day after the date

on which notice is received, the person charged may give to the

commission written consent to the executive director's report,

including the recommended penalty, or make a written request for

a hearing.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.057. DEFAULT. If the person charged with the violation

consents to the penalty recommended by the executive director or

does not timely respond to the notice, the commission by order

shall assess the penalty or order a hearing to be held on the

recommendations in the executive director's report. If the

commission assesses the penalty, the commission shall give

written notice of its decision to the person charged.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.058. HEARING. If the person charged requests or the

commission orders a hearing, the commission shall order and shall

give notice of the hearing. The commission by order may find that

a violation has occurred and may assess a penalty, may find that

a violation has occurred but that a penalty should not be

assessed, or may find that a violation has not occurred. In

making a penalty decision, the commission shall analyze each

factor prescribed by Section 7.053. All proceedings under this

section are subject to Chapter 2001, Government Code.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept.1,

1997.

Sec. 7.059. NOTICE OF DECISION. The commission shall give

notice of its decision to the person charged. If the commission

finds that a violation has occurred and assesses a penalty, the

commission shall give written notice to the person charged of:

(1) the commission's findings;

(2) the amount of the penalty;

(3) the right to judicial review of the commission's order; and

(4) other information required by law.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.060. NOTICE OF PENALTY. If the commission is required to

give notice of a penalty under Section 7.057 or 7.059, the

commission shall publish notice of its decision in the Texas

Register not later than the 10th day after the date on which the

decision is adopted.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.061. PAYMENT OF PENALTY; PETITION FOR REVIEW. Within the

30-day period immediately following the date on which the

commission's order is final, as provided by Section 2001.144,

Government Code, the person charged with the penalty shall:

(1) pay the penalty in full;

(2) pay the first installment penalty payment in full;

(3) pay the penalty and file a petition for judicial review,

contesting either the amount of the penalty or the fact of the

violation or contesting both the fact of the violation and the

amount of the penalty; or

(4) without paying the penalty, file a petition for judicial

review contesting the occurrence of the violation and the amount

of the penalty.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.062. STAYS. Within the 30-day period described by

Section 7.061, a person who acts under Section 7.061(3) may:

(1) stay enforcement of the penalty by:

(A) paying the amount of the penalty to the court for placement

in an escrow account; or

(B) giving to the court a supersedeas bond that is approved by

the court for the amount of the penalty and that is effective

until all judicial review of the commission's order is final; or

(2) request the court to stay enforcement of the penalty by:

(A) filing with the court a sworn affidavit of the person

stating that the person is financially unable to give the

supersedeas bond; and

(B) sending a copy of the affidavit to the executive director by

certified mail.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.063. CONSENT TO AFFIDAVIT. If the executive director

receives a copy of an affidavit under Section 7.062(2), the

executive director may file with the court, within five days

after the date the copy is received, a contest to the affidavit.

The court shall hold a hearing on the facts alleged in the

affidavit as soon as practicable and shall stay the enforcement

of the penalty on finding that the alleged facts are true. The

person who files an affidavit has the burden of proving that the

person is financially unable to pay the penalty or give the

supersedeas bond.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.064. JUDICIAL REVIEW. Judicial review of the order or

decision of the commission assessing the penalty is under

Subchapter G, Chapter 2001, Government Code.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.065. PENALTY REDUCED OR NOT ASSESSED. (a) If the person

paid the penalty and if the penalty is reduced or not assessed by

the court, the executive director shall remit to the person

charged the appropriate amount plus accrued interest if the

penalty has been paid or shall execute a release of the bond if a

supersedeas bond has been posted.

(b) The accrued interest on amounts remitted by the executive

director under this section shall be paid at a rate equal to the

rate charged on loans to depository institutions by the New York

Federal Reserve Bank and shall be paid for the period beginning

on the date the penalty is paid to the executive director under

Section 7.061 and ending on the day the penalty is remitted.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.066. REFERRAL TO ATTORNEY GENERAL. A person who does not

comply with Section 7.061 waives the right to judicial review,

and the commission or the executive director may refer the matter

to the attorney general for enforcement.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.067. SUPPLEMENTAL ENVIRONMENTAL PROJECTS. (a) The

commission may compromise, modify, or remit, with or without

conditions, an administrative penalty imposed under this

subchapter. In determining the appropriate amount of a penalty

for settlement of an administrative enforcement matter, the

commission may consider a respondent's willingness to contribute

to supplemental environmental projects that are approved by the

commission, giving preference to projects that benefit the

community in which the alleged violation occurred. The commission

may encourage the cleanup of contaminated property through the

use of supplemental environmental projects. The commission may

approve a supplemental environmental project with activities in

territory of the United Mexican States if the project

substantially benefits territory in this state in a manner

described by Subsection (b). The commission may not approve a

project that is necessary to bring a respondent into compliance

with environmental laws, that is necessary to remediate

environmental harm caused by the respondent's alleged violation,

or that the respondent has already agreed to perform under a

preexisting agreement with a governmental agency.

(b) In this section, "supplemental environmental project" means

a project that prevents pollution, reduces the amount of

pollutants reaching the environment, enhances the quality of the

environment, or contributes to public awareness of environmental

matters.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 290, Sec. 1, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 483, Sec. 7, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 965, Sec. 4.03, eff. Sept. 1,

2001.

Sec. 7.068. FULL AND COMPLETE SATISFACTION. Payment of an

administrative penalty under this subchapter is full and complete

satisfaction of the violation for which the penalty is assessed

and precludes any other civil or criminal penalty for the same

violation.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.069. DISPOSITION OF PENALTY. (a) Except as provided by

Subsection (b), a penalty collected under this subchapter shall

be deposited to the credit of the general revenue fund.

(b) A penalty collected under Section 7.052(b-1) or (b-2) shall

be paid to the commission and deposited to the credit of the

waste management account.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

902, Sec. 3, eff. September 1, 2007.

Sec. 7.070. FINDINGS OF FACT NOT REQUIRED; RESERVATIONS.

Notwithstanding any other provision to the contrary, the

commission is not required to make findings of fact or

conclusions of law other than an uncontested finding that the

commission has jurisdiction in an agreed order compromising or

settling an alleged violation of a statute within the

commission's jurisdiction or of a rule adopted or an order or a

permit issued under such a statute. An agreed administrative

order may include a reservation that:

(1) the order is not an admission of a violation of a statute

within the commission's jurisdiction or of a rule adopted or an

order or a permit issued under such a statute;

(2) the occurrence of a violation is in dispute; or

(3) the order is not intended to become a part of a party's or a

facility's compliance history.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.071. INADMISSIBILITY. An agreed administrative order

issued by the commission under this subchapter is not admissible

against a party to that order in a civil proceeding unless the

proceeding is brought by the attorney general's office to:

(1) enforce the terms of that order; or

(2) pursue a violation of a statute within the commission's

jurisdiction or of a rule adopted or an order or a permit issued

under such a statute.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.072. RECOVERY OF PENALTY. An administrative penalty owed

under this subchapter may be recovered in a civil action brought

by the attorney general at the request of the commission.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.073. CORRECTIVE ACTION. If a person violates any statute

or rule within the commission's jurisdiction, the commission may:

(1) assess against the person an administrative penalty under

this subchapter; and

(2) order the person to take corrective action.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.074. HEARING POWERS. The commission may exercise under

this subchapter the hearing powers authorized by Section 26.020.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.075. PUBLIC COMMENT. (a) Before the commission approves

an administrative order or proposed agreement to settle an

administrative enforcement action initiated under this subchapter

to which the commission is a party, the commission shall allow

the public to comment in writing on the proposed order or

agreement. Notice of the opportunity to comment shall be

published in the Texas Register not later than the 30th day

before the date on which the public comment period closes.

(b) The commission shall promptly consider any written comments

and may withdraw or withhold consent to the proposed order or

agreement if the comments disclose facts or considerations that

indicate that the consent is inappropriate, improper, inadequate,

or inconsistent with the requirements of this subchapter, another

statute within the commission's jurisdiction, or a rule adopted

or an order or a permit issued under such a statute. Further

notice of changes to the proposed order or agreement is not

required to be published if those changes arise from comments

submitted in response to a previous notice.

(c) This section does not apply to:

(1) a criminal enforcement proceeding; or

(2) an emergency order or other emergency relief that is not a

final order of the commission.

(d) Chapter 2001, Government Code, does not apply to public

comment under this section.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

SUBCHAPTER D. CIVIL PENALTIES

Sec. 7.101. VIOLATION. A person may not cause, suffer, allow,

or permit a violation of a statute within the commission's

jurisdiction or a rule adopted or an order or permit issued under

such a statute.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.102. MAXIMUM PENALTY. A person who causes, suffers,

allows, or permits a violation of a statute, rule, order, or

permit relating to Chapter 37 of this code, Chapter 366, 371, or

372, Health and Safety Code, Subchapter G, Chapter 382, Health

and Safety Code, or Chapter 1903, Occupations Code, shall be

assessed for each violation a civil penalty not less than $50 nor

greater than $5,000 for each day of each violation as the court

or jury considers proper. A person who causes, suffers, allows,

or permits a violation of a statute, rule, order, or permit

relating to any other matter within the commission's jurisdiction

to enforce, other than violations of Chapter 11, 12, 13, 16, or

36 of this code, or Chapter 341, Health and Safety Code, shall be

assessed for each violation a civil penalty not less than $50 nor

greater than $25,000 for each day of each violation as the court

or jury considers proper. Each day of a continuing violation is

a separate violation.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 376, Sec. 3.03, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 880, Sec. 3, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.844, eff. Sept.

1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

262, Sec. 1.09, eff. June 8, 2007.

Sec. 7.103. CONTINUING VIOLATIONS. If it is shown on a trial of

a defendant that the defendant has previously been assessed a

civil penalty for a violation of a statute within the

commission's jurisdiction or a rule adopted or an order or a

permit issued under such a statute within the year before the

date on which the violation being tried occurred, the defendant

shall be assessed a civil penalty not less than $100 nor greater

than $25,000 for each subsequent day and for each subsequent

violation. Each day of a continuing violation is a separate

violation.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.104. NO PENALTY FOR FAILURE TO PAY CERTAIN FEES. A civil

penalty may not be assessed for failure to:

(1) pay a fee under Section 371.062, Health and Safety Code; or

(2) file a report under Section 371.024, Health and Safety Code.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.105. CIVIL SUIT. (a) On the request of the executive

director or the commission, the attorney general shall institute

a suit in the name of the state for injunctive relief under

Section 7.032, to recover a civil penalty, or for both injunctive

relief and a civil penalty.

(b) The commission, through the executive director, shall refer

a matter to the attorney general's office for enforcement through

civil suit if a person:

(1) is alleged to be making or to have made an unauthorized

discharge of waste into or adjacent to the waters in the state at

a new point of discharge without a permit in violation of state

law;

(2) has been the subject of two or more finally issued

administrative penalty orders for violations of Chapter 26

occurring at the same wastewater management system or other point

of discharge within the two years immediately preceding the date

of the first alleged violation currently under investigation at

that site;

(3) is alleged to be operating a new solid waste facility, as

defined in Section 361.003, Health and Safety Code, without a

permit in violation of state law;

(4) has been the subject of two or more finally issued

administrative penalty orders for violations of Chapter 361,

Health and Safety Code, occurring at the same facility within the

two years immediately preceding the date of the first alleged

violation currently under investigation at that site;

(5) is alleged to be constructing or operating a facility at a

new plant site without a permit required by Chapter 382, Health

and Safety Code, in violation of state law; or

(6) has been the subject of two or more finally issued

administrative penalty orders for violations of Chapter 382,

Health and Safety Code, for violations occurring at the same

plant site within the two years immediately preceding the date of

the first alleged violation currently under investigation at that

site.

(c) The suit may be brought in Travis County, in the county in

which the defendant resides, or in the county in which the

violation or threat of violation occurs.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.106. RESOLUTION THROUGH ADMINISTRATIVE ORDER. The

attorney general's office and the executive director may agree to

resolve any violation, before or after referral, by an

administrative order issued under Subchapter C by the commission

with the approval of the attorney general.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.107. DIVISION OF CIVIL PENALTY. Except in a suit brought

for a violation of Chapter 28 of this code or of Chapter 401,

Health and Safety Code, a civil penalty recovered in a suit

brought under this subchapter by a local government shall be

equally divided between:

(1) the state; and

(2) the local government that brought the suit.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.108. ATTORNEY'S FEES. If the state prevails in a suit

under this subchapter it may recover reasonable attorney's fees,

court costs, and reasonable investigative costs incurred in

relation to the proceeding.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.109. PARKS AND WILDLIFE DEPARTMENT JURISDICTION. (a) If

it appears that a violation or a threat of violation of Section

26.121 or a rule, permit, or order of the commission has occurred

or is occurring that affects aquatic life or wildlife, the Parks

and Wildlife Department, in the same manner as the commission

under this chapter, may have a suit instituted in a district

court for injunctive relief or civil penalties, or both, as

authorized by this subchapter, against the person who committed

or is committing or threatening to commit the violation.

(b) In a suit brought under this section for a violation that is

the proximate cause of injury to aquatic life or wildlife

normally taken for commercial or sport purposes or to species on

which this life is directly dependent for food, the Parks and

Wildlife Department is entitled to recover damages for the

injury. In determining damages, the court may consider the

valuation of the injured resources established in rules adopted

by the Parks and Wildlife Department under Subchapter D, Chapter

12, Parks and Wildlife Code, or the replacement cost of the

injured resources. Any recovery of damages for injury to aquatic

life or wildlife shall be deposited to the credit of the game,

fish, and water safety account under Section 11.032, Parks and

Wildlife Code, and the Parks and Wildlife Department shall use

money recovered in a suit brought under this section to replenish

or enhance the injured resources.

(c) The actual cost of investigation, reasonable attorney's

fees, and reasonable expert witness fees may also be recovered,

and those recovered amounts shall be credited to the same

operating accounts from which expenditures occurred.

(d) This section does not limit recovery for damages available

under other laws.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.110. COMMENTS. (a) Before the commission approves an

agreed final judgment, consent order, voluntary settlement

agreement, or other voluntary settlement agreement, or other

voluntary agreement that would finally settle a civil enforcement

action initiated under this chapter to which the State of Texas

is a party or before the court signs a judgment or other

agreement settling a judicial enforcement action other than an

enforcement action under Section 113 or 120 or Title II of the

federal Clean Air Act (42 U.S.C. Section 7401 et seq.), the

attorney general shall permit the public to comment in writing on

the proposed order, judgment, or other agreement.

(b) Notice of the opportunity to comment shall be published in

the Texas Register not later than the 30th day before the date on

which the public comment period closes.

(c) The attorney general shall promptly consider any written

comments and may withdraw or withhold consent to the proposed

order, judgment, or other agreement if the comments disclose

facts or considerations that indicate that the consent is

inappropriate, improper, inadequate, or inconsistent with the

requirements of this chapter, the statutes within the

commission's jurisdiction, or a rule adopted or an order or a

permit issued under such a statute. Further notice of changes to

the proposed order, judgment, or other agreement is not required

to be published if those changes arise from comments submitted in

response to a previous notice.

(d) The attorney general may not oppose intervention by a person

who has standing to intervene as provided by Rule 60, Texas Rules

of Civil Procedure.

(e) This section does not apply to:

(1) criminal enforcement proceedings; or

(2) proposed temporary restraining orders, temporary

injunctions, emergency orders, or other emergency relief that is

not a final judgment or final order of the court or commission.

(f) Chapter 2001, Government Code, does not apply to public

comment under this section.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.111. RECOVERY OF SECURITY FOR CHAPTER 401, HEALTH AND

SAFETY CODE, VIOLATION. On request by the commission, the

attorney general shall file suit to recover security under

Section 7.033.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

SUBCHAPTER E. CRIMINAL OFFENSES AND PENALTIES

Sec. 7.141. DEFINITIONS. In this subchapter:

(1) "Appropriate regulatory agency" means the commission, the

Texas Department of Health, or any other agency authorized to

regulate the handling and disposal of medical waste.

(2) "Corporation" and "association" have the meanings assigned

by Section 1.07, Penal Code, except that the terms do not include

a government.

(3) "Large quantity generator" means a person who generates more

than 50 pounds of medical waste each month.

(4) "Medical waste" includes animal waste, bulk blood and blood

products, microbiological waste, pathological waste, sharps, and

special waste from health care-related facilities as those terms

are defined in 25 T.A.C. Section 1.132 (Texas Department of

Health, Definition, Treatment, and Disposition of Special Waste

from Health Care-Related Facilities). The term does not include

medical waste produced on farmland and ranchland as defined by

Section 252.001(6), Agriculture Code.

(5) "Serious bodily injury" has the meaning assigned by Section

1.07, Penal Code.

(6) "Small quantity generator" means a person who generates 50

pounds or less of medical waste each month.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.142. VIOLATIONS RELATING TO UNLAWFUL USE OF STATE WATER.

(a) A person commits an offense if the person violates:

(1) Section 11.081;

(2) Section 11.083;

(3) Section 11.084;

(4) Section 11.087;

(5) Section 11.088;

(6) Section 11.089;

(7) Section 11.090;

(8) Section 11.091;

(9) Section 11.092;

(10) Section 11.093;

(11) Section 11.094;

(12) Section 11.096;

(13) Section 11.203; or

(14) Section 11.205.

(b) An offense under Subsection (a)(9), (a)(10), or (a)(14) is

punishable under Section 7.187(1)(A) or Section 7.187(2)(B) or

both.

(c) An offense under Subsection (a)(1), (a)(2), (a)(4), (a)(6),

(a)(7), or (a)(8) is punishable under Section 7.187(1)(A) or

Section 7.187(2)(C) or both.

(d) An offense under Subsection (a)(3) or (a)(11) is punishable

under Section 7.187(1)(A) or Section 7.187(2)(D) or both.

(e) An offense under Subsection (a)(5) is punishable under

Section 7.187(1)(A) or Section 7.187(2)(E) or both.

(f) Possession of state water when the right to its use has not

been acquired according to Chapter 11 is prima facie evidence of

a violation of Section 11.081.

(g) Possession or use of water on a person's land by a person

not entitled to the water under this code is prima facie evidence

of a violation of Section 11.083.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.143. VIOLATION OF MINIMUM STATE STANDARDS OR MODEL

POLITICAL SUBDIVISION RULES. (a) A person commits an offense if

the person knowingly or intentionally violates a rule adopted

under Subchapter J, Chapter 16.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.145. INTENTIONAL OR KNOWING UNAUTHORIZED DISCHARGE. (a)

A person commits an offense if the person, acting intentionally

or knowingly with respect to the person's conduct, discharges or

allows the discharge of a waste or pollutant:

(1) into or adjacent to water in the state that causes or

threatens to cause water pollution unless the waste or pollutant

is discharged in strict compliance with all required permits or

with an order issued or a rule adopted by the appropriate

regulatory agency; or

(2) from a point source in violation of Chapter 26 or of a rule,

permit, or order of the appropriate regulatory agency.

(b) An offense under this section is punishable for an

individual under Section 7.187(1)(C) or Section 7.187(2)(F) or

both.

(c) An offense under this section is punishable for a person

other than an individual under Section 7.187(1)(D).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 934, Sec. 1, eff. June

14, 2001.

Sec. 7.147. UNAUTHORIZED DISCHARGE. (a) A person commits an

offense if the person discharges or allows the discharge of any

waste or pollutant into any water in the state that causes or

threatens to cause water pollution unless the waste or pollutant:

(1) is discharged in strict compliance with all required permits

or with a valid and currently effective order issued or rule

adopted by the appropriate regulatory agency; or

(2) consists of used oil and the concentration of used oil in

the waste stream resulting from the discharge as it enters water

in the state is less than 15 parts per million following the

discharge and the person is authorized to discharge storm water

under a general permit issued under Section 26.040.

(b) An offense under this section may be prosecuted without

alleging or proving any culpable mental state.

(c) An offense under this section is punishable for an

individual under Section 7.187(1)(B) or Section 7.187(2)(D) or

both.

(d) An offense under this section is punishable for a person

other than an individual under Section 7.187(1)(C).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

366, Sec. 1, eff. September 1, 2005.

Sec. 7.148. FAILURE TO PROPERLY USE POLLUTION CONTROL MEASURES.

(a) A person commits an offense if the person intentionally or

knowingly tampers with, modifies, disables, or fails to use

pollution control or monitoring devices, systems, methods, or

practices required by Chapter 26 or a rule adopted or a permit or

an order issued under Chapter 26 by the commission or one of its

predecessor agencies unless done in strict compliance with the

rule, permit, or order.

(b) An offense under this section is punishable for an

individual under Section 7.187(1)(C) or Section 7.187(2)(D) or

both.

(c) An offense under this section is punishable for a person

other than an individual under Section 7.187(1)(D).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.149. FALSE STATEMENT. (a) A person commits an offense

if the person intentionally or knowingly makes or causes to be

made a false material statement, representation, or certification

in, or omits or causes to be omitted material information from,

an application, notice, record, report, plan, or other document,

including monitoring device data, filed or required to be

maintained by Chapter 26 or by a rule adopted or a permit or an

order issued by the appropriate regulatory agency under Chapter

26.

(b) An offense under this section is punishable for an

individual under Section 7.187(1)(C) or Section 7.187(2)(D) or

both.

(c) An offense under this section is punishable for a person

other than an individual under Section 7.187(1)(D).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.150. FAILURE TO NOTIFY OR REPORT. (a) A person commits

an offense if the person intentionally or knowingly fails to

notify or report to the commission as required under Chapter 26

or by a rule adopted or a permit or an order issued by the

appropriate regulatory agency under Chapter 26.

(b) An offense under this section is punishable for an

individual under Section 7.187(1)(C) or Section 7.187(2)(D) or

both.

(c) An offense under this section is punishable for a person

other than an individual under Section 7.187(1)(D).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.151. FAILURE TO PAY FEE. (a) A person commits an

offense if the person intentionally or knowingly fails to pay a

fee required by Chapter 26 or by a rule adopted or a permit or an

order issued by the appropriate regulatory agency under Chapter

26.

(b) An offense under this section is punishable for an

individual under Section 7.187(1)(H) or Section 7.187(2)(B) or

both.

(c) An offense under this section is punishable for a person

other than an individual under Section 7.187(1)(H).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.152. INTENTIONAL OR KNOWING UNAUTHORIZED DISCHARGE AND

KNOWING ENDANGERMENT. (a) A person commits an offense if the

person, acting intentionally or knowingly, discharges or allows

the discharge of a waste or pollutant into or adjacent to water

in the state and by that action knowingly places another person

in imminent danger of death or serious bodily injury, unless the

discharge is made in strict compliance with all required permits

or with an order issued or rule adopted by the appropriate

regulatory agency.

(b) For purposes of Subsection (a), in determining whether a

defendant who is an individual knew that the violation placed

another person in imminent danger of death or serious bodily

injury, the defendant is responsible only for the defendant's

actual awareness or actual belief possessed. Knowledge possessed

by a person other than the defendant may not be attributed to the

defendant. To prove a defendant's actual knowledge,

circumstantial evidence may be used, including evidence that the

defendant took affirmative steps to be shielded from relevant

information.

(c) An offense under this section is punishable for an

individual under Section 7.187(1)(D) or Section 7.187(2)(G) or

both. If an offense committed by an individual under this section

results in death or serious bodily injury to another person, the

individual may be punished under Section 7.187(1)(E) or Section

7.187(2)(I) or both.

(d) An offense under this section is punishable for a person

other than an individual under Section 7.187(1)(E). If an offense

committed by a person other than an individual under this section

results in death or serious bodily injury to another person, the

person may be punished under Section 7.187(1)(F).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.153. INTENTIONAL OR KNOWING UNAUTHORIZED DISCHARGE AND

ENDANGERMENT. (a) A person commits an offense if the person,

acting intentionally or knowingly with respect to the person's

conduct, discharges or allows the discharge of a waste or

pollutant into or adjacent to water in the state and by that

action places another person in imminent danger of death or

serious bodily injury, unless the discharge is made in strict

compliance with all required permits or with a valid and

currently effective order issued or rule adopted by the

appropriate regulatory agency.

(b) An offense under this section is punishable for an

individual under Section 7.187(1)(D) or Section 7.187(2)(F) or

both. If an offense committed by an individual under this section

results in death or serious bodily injury to another person, the

individual may be punished under Section 7.187(1)(E) or Section

7.187(2)(G) or both.

(c) An offense under this section is punishable for a person

other than an individual under Section 7.187(1)(E). If an offense

committed by a person other than an individual under this section

results in death or serious bodily injury to another person, the

person may be punished under Section 7.187(1)(F).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.154. RECKLESS UNAUTHORIZED DISCHARGE AND ENDANGERMENT.

(a) A person commits an offense if the person, acting recklessly

with respect to the person's conduct, discharges or allows the

discharge of a waste or pollutant into or adjacent to water in

the state and by that action places another person in imminent

danger of death or serious bodily injury, unless the discharge is

made in strict compliance with all required permits or with a

valid and currently effective order issued or rule adopted by the

appropriate regulatory agency.

(b) An offense under this section is punishable for an

individual under Section 7.187(1)(C) or Section 7.187(2)(D) or

both. If an offense committed by an individual under this section

results in death or serious bodily injury to another person, the

individual may be punished under Section 7.187(1)(D) or Section

7.187(2)(F) or both.

(c) An offense under this section is punishable for a person

other than an individual under Section 7.187(1)(D). If an offense

committed by a person other than an individual under this section

results in death or serious bodily injury to another person, the

person may be punished under Section 7.187(1)(E).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.155. VIOLATION RELATING TO DISCHARGE OR SPILL. (a) A

person commits an offense if the person:

(1) operates, is in charge of, or is responsible for a facility

or vessel that causes a discharge or spill as defined by Section

26.263 and does not report the spill or discharge on discovery;

or

(2) knowingly falsifies a record or report concerning the

prevention or cleanup of a discharge or spill.

(b) An offense under Subsection (a)(1) is a Class A misdemeanor.

(c) An offense under Subsection (a)(2) is a felony of the third

degree.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.156. VIOLATION RELATING TO UNDERGROUND STORAGE TANK. (a)

A person or business entity commits an offense if:

(1) the person or business entity engages in the installation,

repair, or removal of an underground storage tank and the person

or business entity:

(A) does not hold a registration under Section 26.452; and

(B) is not under the substantial control of a person or business

entity who holds a registration under Section 26.452;

(2) the person or business entity:

(A) authorizes or allows the installation, repair, or removal of

an underground storage tank to be conducted by a person or

business entity who does not hold a registration under Section

26.452; or

(B) authorizes or allows the installation, repair, or removal of

an underground storage tank to be performed or supervised by a

person or business entity who does not hold a license under

Section 26.456; or

(3) the conduct of the person or business entity makes the

person or business entity responsible for a violation of

Subchapter K, Chapter 26, or of a rule adopted or order issued

under that subchapter.

(b) A person commits an offense if the person performs or

supervises the installation, repair, or removal of an underground

storage tank unless:

(1) the person holds a license under Section 26.456; or

(2) another person who holds a license under Section 26.456 is

substantially responsible for the performance or supervision of

the installation, repair, or removal.

(c) A person commits an offense if the person is an owner or

operator of an underground storage tank regulated under Chapter

26 into which any regulated substance is delivered unless the

underground storage tank has been issued a valid, current

underground storage tank registration and certificate of

compliance under Section 26.346.

(d) An offense under this section is a Class A misdemeanor.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1441, Sec. 4, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 880, Sec. 4, eff. Sept.

1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

722, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1256, Sec. 1, eff. September 1, 2005.

Sec. 7.1565. PRESUMPTION. If in the exercise of good faith a

person depositing or causing to be deposited a regulated

substance into an underground storage tank regulated under

Chapter 26 receives a certificate of compliance for that

underground storage tank under Section 26.346, the receipt of the

certificate of compliance shall be considered prima facie

evidence of compliance with this section.

Added by Acts 1999, 76th Leg., ch. 1441, Sec. 5, eff. Sept. 1,

1999.

Sec. 7.157. VIOLATION RELATING TO INJECTION WELLS. (a) A

person commits an offense if the person knowingly or

intentionally violates Chapter 27 or a rule adopted or an order

or a permit issued under Chapter 27.

(b) An offense under this section is punishable under Section

7.187(1)(B).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.158. VIOLATION RELATING TO PLUGGING WELLS. (a) A person

commits an offense if the person is the owner of a well that is

required to be cased or plugged by Chapter 28 and the person:

(1) fails or refuses to case or plug the well within the 30-day

period following the date of the commission's order to do so; or

(2) fails to comply with any other order issued by the

commission under Chapter 28 within the 30-day period following

the date of the order.

(b) An offense under this section is a misdemeanor and is

punishable under Section 7.187(1)(A).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.159. VIOLATION RELATING TO WATER WELLS OR DRILLED OR

MINED SHAFTS. (a) A person commits an offense if the person

knowingly or intentionally violates Chapter 28 or a commission

rule adopted or an order or a permit issued under that chapter.

(b) An offense under this section is punishable under Section

7.187(1)(B).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.160. VIOLATION RELATING TO CERTAIN SUBSURFACE

EXCAVATIONS. (a) A person commits an offense if the person

knowingly or intentionally violates Chapter 31 or a commission

rule adopted or an order or a permit issued under that chapter.

(b) An offense under this section is punishable under Section

7.187(1)(B).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.161. VIOLATION RELATING TO SOLID WASTE IN ENCLOSED

CONTAINERS OR VEHICLES. (a) An operator of a solid waste

facility or a solid waste hauler commits an offense if the

operator or hauler disposes of solid waste in a completely

enclosed container or vehicle at a solid waste site or operation

permitted as a Type IV landfill:

(1) without having in possession the special permit required by

Section 361.091, Health and Safety Code;

(2) on a date or time not authorized by the commission; or

(3) without a commission inspector present to verify that the

solid waste is free of putrescible, hazardous, and infectious

waste.

(b) An offense under this section is a Class B misdemeanor.

(c) This section does not apply to:

(1) a stationary compactor that is at a specific location and

that has an annual permit under Section 361.091, Health and

Safety Code, issued by the commission, on certification to the

commission by the generator that the contents of the compactor

are free of putrescible, hazardous, or infectious waste; or

(2) an enclosed vehicle of a municipality if the vehicle has a

permit issued by the commission to transport brush or

construction-demolition waste and rubbish on designated dates, on

certification by the municipality to the commission that the

contents of the vehicle are free of putrescible, hazardous, or

infectious waste.

(d) In this section, "putrescible waste" means organic waste,

such as garbage, wastewater treatment plant sludge, and grease

trap waste, that may:

(1) be decomposed by microorganisms with sufficient rapidity as

to cause odors or gases; or

(2) provide food for or attract birds, animals, or disease

vectors.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.162. VIOLATIONS RELATING TO HAZARDOUS WASTE. (a) A

person commits an offense if the person, acting intentionally or

knowingly with respect to the person's conduct:

(1) transports, or causes or allows to be transported, for

storage, processing, or disposal, any hazardous waste to any

location that does not have all required permits;

(2) stores, processes, exports, or disposes of, or causes to be

stored, processed, exported, or disposed of, any hazardous waste

without all permits required by the appropriate regulatory agency

or in knowing violation of any material condition or requirement

of a permit or of an applicable interim status rule or standard;

(3) omits or causes to be omitted material information or makes

or causes to be made any false material statement or

representation in any application, label, manifest, record,

report, permit, plan, or other document filed, maintained, or

used to comply with any requirement of Chapter 361, Health and

Safety Code, applicable to hazardous waste;

(4) generates, transports, stores, processes, or disposes of, or

otherwise handles, or causes to be generated, transported,

stored, processed, disposed of, or otherwise handled, hazardous

waste, whether the activity took place before or after September

1, 1981, and who knowingly destroys, alters, conceals, or does

not file, or causes to be destroyed, altered, concealed, or not

filed, any record, application, manifest, report, or other

document required to be maintained or filed to comply with the

rules of the appropriate regulatory agency adopted under Chapter

361, Health and Safety Code;

(5) transports without a manifest, or causes or allows to be

transported without a manifest, any hazardous waste required by

rules adopted under Chapter 361, Health and Safety Code, to be

accompanied by a manifest;

(6) tampers with, modifies, disables, or fails to use required

pollution control or monitoring devices, systems, methods, or

practices, unless done in strict compliance with Chapter 361,

Health and Safety Code, or with an order, rule, or permit of the

appropriate regulatory agency;

(7) releases, causes, or allows the release of a hazardous waste

that causes or threatens to cause pollution, unless the release

is made in strict compliance with all required permits or an

order, rule, or permit of the appropriate regulatory agency; or

(8) does not notify or report to the appropriate regulatory

agency as required by Chapter 361, Health and Safety Code, or by

a rule adopted or an order or a permit issued by the appropriate

regulatory agency under that chapter.

(b) An offense under Subsection (a)(1) or (a)(2) is punishable

for an individual under Section 7.187(1)(B) or Section

7.187(2)(G) or both. An offense under Subsection (a)(3), (a)(4),

or (a)(5) is punishable for an individual under Section

7.187(1)(B) or Section 7.187(2)(E) or both. An offense under

Subsection (a)(6), (a)(7), or (a)(8) is punishable for an

individual under Section 7.187(1)(C) or Section 7.187(2)(D) or

both.

(c) If it is shown on the trial of an individual that the

individual has been previously convicted of an offense under this

section, an offense under Subsection (a)(1) or (a)(2) is

punishable for an individual under Section 7.187(1)(C) or Section

7.187(2)(G) or both, and an offense under Subsection (a)(3),

(a)(4), or (a)(5) is punishable for an individual under Section

7.187(1)(C) or Section 7.187(2)(F) or both.

(d) An offense under Subsection (a)(1), (a)(2), (a)(3), (a)(4),

or (a)(5) is punishable for a person other than an individual

under Section 7.187(1)(D). If it is shown on the trial of a

person other than an individual that the person previously has

been convicted of an offense under Subsection (a)(1), (a)(2),

(a)(3), (a)(4), or (a)(5), the offense is punishable under

Section 7.187(1)(E). An offense under Subsection (a)(6), (a)(7),

or (a)(8) is punishable for a person other than an individual

under Section 7.187(1)(D).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.163. VIOLATIONS RELATING TO HAZARDOUS WASTE AND

ENDANGERMENT. (a) A person commits an offense if:

(1) acting intentionally or knowingly, the person transports,

processes, stores, exports, or disposes of, or causes to be

transported, processed, stored, exported, or disposed of,

hazardous waste in violation of Chapter 361, Health and Safety

Code, and by that action knowingly places another person in

imminent danger of death or serious bodily injury;

(2) acting intentionally or knowingly with respect to the

person's conduct, transports, processes, stores, exports, or

disposes of, or causes to be transported, processed, stored,

exported, or disposed of, hazardous waste in violation of Chapter

361, Health and Safety Code, and by that action places another

person in imminent danger of death or serious bodily injury,

unless the conduct charged is done in strict compliance with all

required permits or with an order issued or a rule adopted by the

appropriate regulatory agency;

(3) acting intentionally or knowingly with respect to the

person's conduct, releases or causes or allows the release of a

hazardous waste into the environment and by that action places

another person in imminent danger of death or serious bodily

injury, unless the release is made in strict compliance with all

required permits or an order issued or a rule adopted by the

appropriate regulatory agency; or

(4) acting recklessly with respect to the person's conduct,

releases or causes or allows the release of a hazardous waste

into the environment and by that action places another person in

imminent danger of death or serious bodily injury, unless the

release is made in strict compliance with all required permits or

an order issued or a rule adopted by the appropriate regulatory

agency.

(b) An offense under Subsection (a)(1) is punishable for an

individual under Section 7.187(1)(E) or Section 7.187(2)(H) or

both. An offense under Subsection (a)(1) is punishable for a

person other than an individual under Section 7.187(1)(F). If an

offense committed by an individual under Subsection (a)(1)

results in death or serious bodily injury to another person, the

individual may be punished under Section 7.187(1)(F) or Section

7.187(2)(J) or both. If an offense committed by a person other

than an individual under Subsection (a)(1) results in death or

serious bodily injury to another person, the person may be

punished under Section 7.187(1)(G). For purposes of Subsection

(a)(1), in determining whether a defendant who is an individual

knew that the violation placed another person in imminent danger

of death or serious bodily injury, the defendant is responsible

only for the defendant's actual awareness or actual belief

possessed. Knowledge possessed by a person other than the

defendant may not be attributed to the defendant. To prove a

defendant's actual knowledge, circumstantial evidence may be

used, including evidence that the defendant took affirmative

steps to be shielded from relevant information.

(c) An offense under Subsection (a)(2) is punishable for an

individual under Section 7.187(1)(D) or Section 7.187(2)(F) or

both. An offense under Subsection (a)(2) is punishable for a

person other than an individual under Section 7.187(1)(E). If an

offense committed under Subsection (a)(2) results in death or

serious bodily injury to another person, an individual may be

punished under Section 7.187(1)(E) or Section 7.187(2)(G) or

both. If an offense committed by a person other than an

individual under Subsection (a)(2) results in death or serious

bodily injury to another person, the person may be punished under

Section 7.187(1)(F).

(d) An offense under Subsection (a)(3) is punishable for an

individual under Section 7.187(1)(D) or Section 7.187(2)(F) or

both. An offense under Subsection (a)(3) is punishable for a

person other than an individual under Section 7.187(1)(E). If an

offense committed by an individual under Subsection (a)(3)

results in death or serious bodily injury to another person, the

individual may be punished under Section 7.187(1)(E) or Section

7.187(2)(G) or both. If an offense committed by a person other

than an individual under Subsection (a)(3) results in death or

serious bodily injury to another person, the person may be

punished under Section 7.187(1)(F).

(e) An offense under Subsection (a)(4) is punishable for an

individual under Section 7.187(1)(C) or Section 7.187(2)(D) or

both. An offense under Subsection (a)(4) is punishable for a

person other than an individual under Section 7.187(1)(E). If an

offense committed by an individual under Subsection (a)(4)

results in death or serious bodily injury to another person, the

individual may be punished under Section 7.187(1)(E) or Section

7.187(2)(E) or both. If an offense committed by a person other

than an individual under Subsection (a)(4) results in death or

serious bodily injury to another person, the person may be

punished under Section 7.187(1)(F).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.164. VIOLATIONS RELATING TO MEDICAL WASTE: LARGE

GENERATOR. (a) A person commits an offense if the person is a

large quantity generator and the person, acting intentionally or

knowingly with respect to the person's conduct:

(1) generates, collects, stores, processes, exports, or disposes

of, or causes or allows to be generated, collected, stored,

processed, exported, or disposed of, any medical waste without

all permits required by the appropriate regulatory agency or in

knowing violation of a material condition or requirement of a

permit or of an applicable interim status rule or standard; or

(2) generates, collects, stores, treats, transports, or disposes

of, or causes or allows to be generated, collected, stored,

treated, transported, or disposed of, or otherwise handles any

medical waste, and knowingly destroys, alters, conceals, or does

not file a record, report, manifest, or other document required

to be maintained or filed under rules adopted by the appropriate

regulatory agency.

(b) An offense under this section is punishable for an

individual under Section 7.187(1)(B) or Section 7.187(2)(G) or

both. If it is shown on the trial of an individual that the

individual has been previously convicted of an offense under this

section, the offense is punishable for an individual under

Section 7.187(1)(C) or Section 7.187(2)(I) or both.

(c) An offense under this section is punishable for a person

other than an individual under Section 7.187(1)(B). If it is

shown on the trial of a person other than an individual that the

person has been previously convicted of an offense under this

section, the offense is punishable by Section 7.187(1)(C).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.165. VIOLATIONS RELATING TO MEDICAL WASTE: SMALL

GENERATOR. (a) A person commits an offense if the person is a

small quantity generator and the person, acting intentionally or

knowingly with respect to the person's conduct:

(1) generates, collects, stores, processes, exports, or disposes

of, or causes or allows to be generated, collected, stored,

processed, exported, or disposed of, any medical waste without

all permits required by the appropriate regulatory agency or in

knowing violation of any material condition or requirement of a

permit or of an applicable interim status rule or standard; or

(2) generates, collects, stores, treats, transports, or disposes

of, or causes or allows to be generated, collected, stored,

treated, transported, or disposed of, or otherwise handles any

medical waste, and knowingly destroys, alters, conceals, or does

not file a record, report, manifest, or other document required

to be maintained or filed under rules adopted by the appropriate

regulatory agency.

(b) An offense under this section is punishable for an

individual under Section 7.187(1)(A). If it is shown on the trial

of an individual that the individual has been previously

convicted of an offense under this section, the offense is

punishable for an individual under Section 7.187(1)(B) or Section

7.187(2)(C) or both.

(c) An offense under this section is punishable for a person

other than an individual under Section 7.187(1)(B). If it is

shown on the trial of a person other than an individual that the

person has been previously convicted of an offense under this

section, the offense is punishable under Section 7.187(1)(C).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.166. VIOLATIONS RELATING TO TRANSPORTATION OF MEDICAL

WASTE. (a) A person commits an offense if the person, acting

intentionally or knowingly with respect to the person's conduct:

(1) transports, or causes or allows to be transported, for

storage, processing, or disposal, any medical waste to a location

that does not have all required permits;

(2) transports without a manifest, or causes or allows to be

transported without a manifest, any medical waste required to be

accompanied by a manifest under rules adopted by the appropriate

regulatory agency; or

(3) operates a vehicle that is transporting medical waste, or

that is authorized to transport medical waste, in violation of a

rule adopted by the appropriate regulatory agency, including

cleaning and safety regulations, that specifically relates to the

transportation of medical waste.

(b) An offense under this section is punishable for an

individual under Section 7.187(1)(B) or Section 7.187(2)(D) or

both. If it is shown on the trial of an individual that the

individual has been previously convicted of an offense under this

section, the offense is punishable for an individual under

Section 7.187(1)(C) or Section 7.187(2)(E) or both.

(c) An offense under this section is punishable for a person

other than an individual under Section 7.187(1)(E). If it is

shown on the trial of a person other than an individual that the

person has been previously convicted of an offense under this

section, the offense is punishable under Section 7.187(1)(F).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.167. FALSE STATEMENTS RELATING TO MEDICAL WASTE. (a) A

person commits an offense if the person knowingly:

(1) makes a false material statement, or knowingly causes or

knowingly allows to be made a false material statement, to a

person who prepares a regulated medical waste label, manifest,

application, permit, plan, registration, record, report, or other

document required by an order or a rule of the appropriate

regulatory agency; or

(2) omits material information, or causes or allows material

information to be omitted, from a regulated medical waste label,

manifest, application, permit, plan, registration, record,

report, or other document required by an order or a rule of the

appropriate regulatory agency.

(b) An offense under this section is punishable for an

individual under Section 7.187(1)(B) or Section 7.187(2)(D) or

both. If it is shown on the trial of an individual that the

individual has been previously convicted of an offense under this

section, the offense is punishable for an individual under

Section 7.187(1)(C) or Section 7.187(2)(E) or both.

(c) An offense under this section is punishable for a person

other than an individual under Section 7.187(1)(B). If it is

shown on the trial of a person other than an individual that the

person has been previously convicted of an offense under this

section, the offense is punishable under Section 7.187(1)(C).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.168. INTENTIONAL OR KNOWING VIOLATION RELATING TO MEDICAL

WASTE AND KNOWING ENDANGERMENT. (a) A person commits an offense

if the person, acting intentionally or knowingly, transports,

processes, stores, exports, or disposes of, or causes to be

transported, processed, stored, exported, or disposed of, medical

waste in violation of Chapter 361, Health and Safety Code, and by

that action knowingly places another person in imminent danger of

death or serious bodily injury.

(b) An offense under this section is punishable for an

individual under Section 7.187(1)(E) or Section 7.187(2)(H) or

both. If an offense committed by an individual under this section

results in death or serious bodily injury to another person, the

offense is punishable for an individual under Section 7.187(1)(F)

or Section 7.187(2)(J) or both.

(c) An offense under this section is punishable for a person

other than an individual under Section 7.187(1)(F). If an offense

committed by a person other than an individual under this section

results in death or serious bodily injury to another person, the

offense is punishable under Section 7.187(1)(G).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.169. INTENTIONAL OR KNOWING VIOLATION RELATING TO MEDICAL

WASTE AND ENDANGERMENT. (a) A person commits an offense if the

person, acting intentionally or knowingly with respect to the

person's conduct, transports, processes, stores, exports, or

disposes of medical waste in violation of Chapter 361, Health and

Safety Code, and by that action places another person in imminent

danger of death or serious bodily injury, unless the conduct

charged is done in strict compliance with all required permits or

with an order issued or rule adopted by the appropriate

regulatory agency.

(b) An offense under this section is punishable for an

individual under Section 7.187(1)(D) or Section 7.187(2)(F) or

both. If an offense committed by an individual under this section

results in death or serious bodily injury to another person, the

offense is punishable for an individual under Section 7.187(1)(E)

or Section 7.187(2)(G) or both.

(c) An offense under this section is punishable for a person

other than an individual under Section 7.187(1)(E). If an offense

committed by a person other than an individual under this section

results in death or serious bodily injury to another person, the

offense is punishable under Section 7.187(1)(F).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.170. INTENTIONAL OR KNOWING RELEASE OF MEDICAL WASTE INTO

ENVIRONMENT AND ENDANGERMENT. (a) A person commits an offense

if the person, acting intentionally or knowingly with respect to

the person's conduct, releases or causes or allows the release of

a medical waste into the environment and by that action places

another person in imminent danger of death or serious bodily

injury, unless the release is done in strict compliance with all

required permits or an order issued or rule adopted by the

appropriate regulatory agency.

(b) An offense under this section is punishable for an

individual under Section 7.187(1)(D) or Section 7.187(2)(G) or

both. If an offense committed by an individual under this section

results in death or serious bodily injury to another person, the

offense is punishable for an individual under Section 7.187(1)(E)

or Section 7.187(2)(G) or both.

(c) An offense under this section is punishable for a person

other than an individual under Section 7.187(1)(E). If an offense

committed by a person other than an individual under this section

results in death or serious bodily injury to another person, the

offense is punishable under Section 7.187(1)(F).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.171. RECKLESS RELEASE OF MEDICAL WASTE INTO ENVIRONMENT

AND ENDANGERMENT. (a) A person commits an offense if the

person, acting recklessly with respect to a person's conduct,

releases or causes or allows the release of a medical waste into

the environment and by that action places another person in

imminent danger of death or serious bodily injury, unless the

release is made in strict compliance with all required permits or

an order issued or rule adopted by the appropriate regulatory

agency.

(b) An offense under this section is punishable for an

individual under Section 7.187(1)(D) or Section 7.187(2)(D) or

both. If an offense committed by an individual under this section

results in death or serious bodily injury to another person, the

offense is punishable for an individual under Section 7.187(1)(E)

or Section 7.187(2)(E) or both.

(c) An offense under this section is punishable for a person

other than an individual under Section 7.187(1)(E). If an offense

committed by a person other than an individual under this section

results in death or serious bodily injury to another person, the

offense is punishable under Section 7.187(1)(F).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.172. FAILURE OF SEWAGE SYSTEM INSTALLER TO REGISTER. (a)

A person commits an offense if the person violates Section

366.071, Health and Safety Code.

(b) Except as provided by this subsection, an offense under this

section is a Class C misdemeanor. If it is shown on the trial of

the defendant that the defendant has been previously convicted of

an offense under this section, the offense is punishable under

Section 7.187(1)(A) or Section 7.187(2)(A) or both.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1.

1997.

Sec. 7.173. VIOLATION RELATING TO SEWAGE DISPOSAL. (a) A

person commits an offense if the person violates a rule adopted

by the commission under Chapter 366, Health and Safety Code, or

an order or resolution adopted by an authorized agent under

Subchapter C, Chapter 366, Health and Safety Code.

(b) Except as provided by this subsection, an offense under this

section is a Class C misdemeanor. If it is shown on the trial of

the defendant that the defendant has been previously convicted of

an offense under this section, the offense is punishable under

Section 7.187(1)(A) or Section 7.187(2)(A) or both.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 824, Sec. 1, eff.

Sept. 1, 1999.

Sec. 7.1735. VIOLATION RELATING TO MAINTENANCE OF SEWAGE

DISPOSAL SYSTEM. (a) A person commits an offense if the person

knowingly violates an order or resolution adopted by an

authorized agent under Section 366.0515, Health and Safety Code.

(b) An offense under this section is a Class C misdemeanor.

Added by Acts 2005, 79th Leg., Ch.

1129, Sec. 3, eff. September 1, 2005.

Sec. 7.174. VIOLATION OF SEWAGE DISPOSAL SYSTEM PERMIT

PROVISION. (a) A person commits an offense if the person begins

to construct, alter, repair, or extend an on-site sewage disposal

system owned by another person before the owner of the system

obtains a permit to construct, alter, repair, or extend the

on-site sewage disposal system as required by Subchapter D,

Chapter 366, Health and Safety Code.

(b) Except as provided by this subsection, an offense under this

section is a Class C misdemeanor. If it is shown on the trial of

the defendant that the defendant has previously been convicted of

an offense under this section, the offense is punishable under

Section 7.187(1)(A) or Section 7.187(2)(A) or both.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.175. EMERGENCY REPAIR NOT AN OFFENSE. An emergency

repair to an on-site sewage disposal system without a permit in

accordance with the rules adopted under Section 366.012(a)(1)(C),

Health and Safety Code, is not an offense under Section 7.172,

7.173, or 7.174 if a written statement describing the need for

the repair is provided to the commission or its authorized agent

not later than 72 hours after the repair is begun.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.176. VIOLATIONS RELATING TO HANDLING OF USED OIL. (a) A

person commits an offense if the person:

(1) intentionally discharges used oil into:

(A) a sewer or septic tank; or

(B) a drainage system, surface water or groundwater, a

watercourse, or marine water unless the concentration of used oil

in the waste stream resulting from the discharge as it enters

water in the state is less than 15 parts per million following

the discharge and the person is authorized to discharge storm

water under a general permit issued under Section 26.040;

(2) knowingly mixes or commingles used oil with solid waste that

is to be disposed of in landfills or directly disposes of used

oil on land or in landfills, unless the mixing or commingling of

used oil with solid waste that is to be disposed of in landfills

is incident to and the unavoidable result of the dismantling or

mechanical shredding of motor vehicles, appliances, or other

items of scrap, used, or obsolete metals;

(3) knowingly transports, treats, stores, disposes of, recycles,

causes to be transported, or otherwise handles any used oil

within the state:

(A) in violation of standards or rules for the management of

used oil; or

(B) without first complying with the registration requirements

of Chapter 371, Health and Safety Code, and rules adopted under

that chapter;

(4) intentionally applies used oil to roads or land for dust

suppression, weed abatement, or other similar uses that introduce

used oil into the environment;

(5) violates an order of the commission to cease and desist an

activity prohibited by this section or a rule applicable to a

prohibited activity; or

(6) intentionally makes a false statement or representation in

an application, label, manifest, record, report, permit, or other

document filed, maintained, or used for purposes of program

compliance.

(b) It is an exception to the application of this section that a

person unknowingly disposes into the environment any used oil

that has not been properly segregated or separated by the

generator from other solid wastes.

(c) It is an exception to the application of Subsection (a)(2)

that the mixing or commingling of used oil with solid waste that

is to be disposed of in landfills is incident to and the

unavoidable result of the dismantling or mechanical shredding of

motor vehicles, appliances, or other items of scrap, used, or

obsolete metals.

(d) Except as provided by this subsection, an offense under this

section is punishable under Section 7.187(1)(B) or Section

7.187(2)(F), or both. If it is shown on the trial of the

defendant that the defendant has been previously convicted of an

offense under this section, the offense is punishable under

Section 7.187(1)(C) or Section 7.187(2)(H) or both.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

38, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

366, Sec. 2, eff. September 1, 2005.

Sec. 7.177. VIOLATIONS OF CLEAN AIR ACT. (a) A person commits

an offense if the person intentionally or knowingly, with respect

to the person's conduct, violates:

(1) Section 382.0518(a), Health and Safety Code;

(2) Section 382.054, Health and Safety Code;

(3) Section 382.056(a), Health and Safety Code;

(4) Section 382.058(a), Health and Safety Code; or

(5) an order, permit, or exemption issued or a rule adopted

under Chapter 382, Health and Safety Code.

(b) An offense under this section is punishable for an

individual under Section 7.187(1)(B) or Section 7.187(2)(C) or

both.

(c) An offense under this section is punishable for a person

other than an individual under Section 7.187(1)(C).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.178. FAILURE TO PAY FEES UNDER CLEAN AIR ACT. (a) A

person commits an offense if the person intentionally or

knowingly does not pay a fee required by Chapter 382, Health and

Safety Code, or by a rule adopted or an order issued under that

chapter.

(b) An offense under this section is punishable for an

individual under Section 7.187(1)(H) or Section 7.187(2)(B) or

both.

(c) An offense under this section is punishable for a person

other than an individual under Section 7.187(1)(H).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.179. FALSE REPRESENTATIONS UNDER CLEAN AIR ACT. (a) A

person commits an offense if the person intentionally or

knowingly makes or causes to be made a false material statement,

representation, or certification in, or omits material

information from, or knowingly alters, conceals, or does not file

or maintain a notice, application, record, report, plan, or other

document required to be filed or maintained by Chapter 382,

Health and Safety Code, or by a rule adopted or a permit or order

issued under that chapter.

(b) An offense under this section is punishable for an

individual under Section 7.187(1)(C) or Section 7.187(2)(D) or

both.

(c) An offense under this section is punishable for a person

other than an individual under Section 7.187(1)(D).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.180. FAILURE TO NOTIFY UNDER CLEAN AIR ACT. (a) A

person commits an offense if the person intentionally or

knowingly does not notify or report to the commission as required

by Chapter 382, Health and Safety Code, or by a rule adopted or a

permit or order issued under that chapter.

(b) An offense under this section is punishable for an

individual under Section 7.187(1)(C) or Section 7.187(2)(D) or

both.

(c) An offense under this section is punishable for a person

other than an individual under Section 7.187(1)(D).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.181. IMPROPER USE OF MONITORING DEVICE. (a) A person

commits an offense if the person intentionally or knowingly

tampers with, modifies, disables, or fails to use a required

monitoring device; tampers with, modifies, or disables a

monitoring device; or falsifies, fabricates, or omits data from a

monitoring device, unless the act is done in strict compliance

with Chapter 382, Health and Safety Code, or a permit, variance,

or order issued or a rule adopted by the commission.

(b) An offense under this section is punishable for an

individual under Section 7.187(1)(C) or Section 7.187(2)(D) or

both.

(c) An offense under this section is punishable for a person

other than an individual under Section 7.187(1)(D).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.182. RECKLESS EMISSION OF AIR CONTAMINANT AND

ENDANGERMENT. (a) A person commits an offense if the person

recklessly, with respect to the person's conduct, emits an air

contaminant that places another person in imminent danger of

death or serious bodily injury, unless the emission is made in

strict compliance with Chapter 382, Health and Safety Code, or a

permit, variance, or order issued or a rule adopted by the

commission.

(b) An offense under this section is punishable for an

individual under Section 7.187(1)(D) or Section 7.187(2)(F) or

both.

(c) An offense under this section is punishable for a person

other than an individual under Section 7.187(1)(E).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.183. INTENTIONAL OR KNOWING EMISSION OF AIR CONTAMINANT

AND KNOWING ENDANGERMENT. (a) A person commits an offense if

the person intentionally or knowingly, with respect to the

person's conduct, emits an air contaminant with the knowledge

that the person is placing another person in imminent danger of

death or serious bodily injury unless the emission is made in

strict compliance with Chapter 382, Health and Safety Code, or a

permit, variance, or order issued or a rule adopted by the

commission.

(b) An offense under this section is punishable for an

individual under Section 7.187(1)(E) or Section 7.187(2)(F) or

both.

(c) An offense under this section is punishable for a person

other than an individual under Section 7.187(1)(F).

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.184. VIOLATIONS RELATING TO LOW-LEVEL RADIOACTIVE WASTE.

(a) A person commits an offense if the person:

(1) intentionally or knowingly violates a provision of Chapter

401, Health and Safety Code, other than the offense described by

Subdivision (2); or

(2) intentionally or knowingly receives, processes,

concentrates, stores, transports, or disposes of low-level

radioactive waste without a license issued under Chapter 401,

Health and Safety Code.

(b) Except as provided by this subsection, an offense under

Subsection (a)(1) is a Class B misdemeanor. If it is shown on the

trial of the person that the person has previously been convicted

of an offense under Subsection (a)(1), the offense is a Class A

misdemeanor.

(c) Except as provided by this subsection, an offense under

Subsection (a)(2) is a Class A misdemeanor. If it is shown on the

trial of the person that the person has previously been convicted

of an offense under Subsection (a)(2), the offense is punishable

under Section 7.187(1)(D) or Section 7.187(2)(D) or both.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 1367, Sec. 38, eff.

Sept. 1, 1999.

Sec. 7.185. KNOWING OR INTENTIONAL UNAUTHORIZED DISPOSAL OF

LEAD-ACID BATTERIES. (a) A person commits an offense if the

person knowingly or intentionally disposes of a lead-acid battery

other than as provided by Section 361.451, Health and Safety

Code.

(b) An offense under this section is a Class A misdemeanor.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.186. SEPARATE OFFENSES. Each day a person engages in

conduct proscribed by this subchapter constitutes a separate

offense.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.187. PENALTIES. (a) Except as provided by Subsection

(b), a person convicted of an offense under this subchapter is

punishable by:

(1) a fine, as imposed under the section creating the offense,

of:

(A) not more than $1,000;

(B) not less than $1,000 or more than $50,000;

(C) not less than $1,000 or more than $100,000;

(D) not less than $1,000 or more than $250,000;

(E) not less than $2,000 or more than $500,000;

(F) not less than $5,000 or more than $1,000,000;

(G) not less than $10,000 or more than $1,500,000; or

(H) not more than twice the amount of the required fee;

(2) confinement for a period, as imposed by the section creating

the offense, not to exceed:

(A) 30 days;

(B) 90 days;

(C) 180 days;

(D) one year;

(E) two years;

(F) five years;

(G) 10 years;

(H) 15 years;

(I) 20 years; or

(J) 30 years; or

(3) both fine and confinement, as imposed by the section

creating the offense.

(b) Notwithstanding Section 7.177(a)(5), conviction for an

offense under Section 382.018, Health and Safety Code, is

punishable as:

(1) a Class C misdemeanor if the waste is not a substance

described by Subdivision (3);

(2) a Class B misdemeanor if the violation is a second or

subsequent violation under Subdivision (1);

(3) a Class A misdemeanor if the violation involves the burning

of tires, insulation on electrical wire or cable, treated lumber,

plastics, non-wood construction or demolition materials, heavy

oils, asphaltic materials, potentially explosive materials,

furniture, carpet, chemical wastes, or items containing natural

or synthetic rubber.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1264, Sec. 1, eff. September 1, 2009.

Sec. 7.188. REPEAT OFFENSES. If it is shown at the trial of the

defendant that the defendant has previously been convicted of the

same offense under this subchapter, the maximum punishment is

doubled with respect to both the fine and confinement, unless the

section creating the offense specifies otherwise.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.189. VENUE. Venue for prosecution of an alleged

violation under this subchapter is in:

(1) the county in which the violation is alleged to have

occurred;

(2) the county where the defendant resides;

(3) if the alleged violation involves the transportation of a

discharge, waste, or pollutant, any county to which or through

which the discharge, waste, or pollutant was transported; or

(4) Travis County.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.190. DISPOSITION OF FINES. A fine recovered through a

prosecution brought under this subchapter shall be divided

equally between the state and any local government significantly

involved in prosecuting the case, except that if the court

determines that the state or the local government bore

significantly more of the burden of prosecuting the case, the

court may apportion up to 75 percent of the fine to the

government that predominantly prosecuted the case.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.191. NOTICE OF CONVICTION. In addition to a sentence

that may be imposed under this subchapter, a person other than an

individual that has been adjudged guilty of an offense may be

ordered by the court to give notice of the conviction to any

person the court considers appropriate.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.192. JUDGMENT OF CONVICTION. On conviction under this

subchapter, the clerk of the court in which the conviction is

returned shall send a copy of the judgment to the commission.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.193. PEACE OFFICERS. For purposes of this subchapter,

the authorized agents and employees of the Parks and Wildlife

Department are peace officers. Those agents and employees are

empowered to enforce this subchapter the same as any other peace

officer and for that purpose have the powers and duties of peace

officers assigned by Chapter 2, Code of Criminal Procedure.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.194. ALLEGATIONS. In alleging the name of a defendant

private corporation, it is sufficient to state in the complaint,

indictment, or information the corporate name or to state any

name or designation by which the corporation is known or may be

identified. It is not necessary to allege that the defendant was

lawfully incorporated.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.195. SUMMONS AND ARREST. (a) After a complaint is filed

or an indictment or information presented against a private

corporation under this subchapter, the court or clerk shall issue

a summons to the corporation. The summons shall be in the same

form as a capias except that:

(1) it shall summon the corporation to appear before the court

named at the place stated in the summons;

(2) it shall be accompanied by a certified copy of the

complaint, indictment, or information; and

(3) it shall provide that the corporation appear before the

court named at or before 10 a.m. of the Monday next after the

expiration of 20 days after it is served with summons, except

when service is made on the secretary of state, in which instance

the summons shall provide that the corporation appear before the

court named at or before 10 a.m. of the Monday next after the

expiration of 30 days after the secretary of state is served with

summons.

(b) No individual may be arrested upon a complaint, indictment,

or information against a private corporation.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.196. SERVICE OF SUMMONS. (a) A peace officer shall

serve a summons on a private corporation by personally delivering

a copy of it to the corporation's registered agent for service.

If a registered agent has not been designated or cannot with

reasonable diligence be found at the registered office, the peace

officer shall serve the summons by personally delivering a copy

of it to the president or a vice president of the corporation.

(b) If the peace officer certifies on the return that the peace

officer diligently but unsuccessfully attempted to effect service

under Subsection (a) or if the corporation is a foreign

corporation that has no certificate of authority, the peace

officer shall serve the summons on the secretary of state. On

receipt of the summons copy, the secretary of state shall

immediately forward it by certified or registered mail, return

receipt requested, addressed to the defendant corporation at its

registered office or, if it is a foreign corporation, at its

principal office in the state or country under whose law it was

incorporated.

(c) The secretary of state shall keep a permanent record of the

date and time of receipt and the disposition of each summons

served under Subsection (b) together with the return receipt.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.197. ARRAIGNMENT AND PLEADINGS. In any criminal action

instituted against a private corporation under this subchapter:

(1) appearance is for the purpose of arraignment; and

(2) the corporation has 10 full days after the day the

arraignment takes place and before the day the trial begins to

file written pleadings.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.198. APPEARANCE. (a) A defendant private corporation

appears through counsel or its representative.

(b) If a private corporation does not appear in response to

summons or appears but does not plead, the corporation is

considered to be present in person for all purposes, and the

court shall enter a plea of not guilty on the corporation's

behalf and may proceed with trial, judgment, and sentencing.

(c) After appearing and entering a plea in response to summons,

if a private corporation is absent without good cause at any time

during later proceedings, the corporation is considered to be

present in person for all purposes, and the court may proceed

with trial, judgment, or sentencing.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.199. FINE TREATED AS JUDGMENT IN CIVIL ACTION. If a

person other than an individual is found guilty of a violation of

this subchapter and a fine is imposed, the fine shall be entered

and docketed by the clerk of the court as a judgment against the

person, and the fine shall be of the same force and effect and be

enforced against the person in the same manner as if the judgment

were recovered in a civil action.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.200. EFFECT ON CERTAIN OTHER LAWS. Conduct punishable as

an offense under this subchapter that is also punishable under

another law may be prosecuted under either law.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.201. DEFENSE EXCLUDED. It is not a defense to

prosecution under this subchapter that the person did not know of

or was not aware of a rule, order, or statute.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.202. PROOF OF KNOWLEDGE. In determining whether a

defendant who is an individual knew that the violation placed

another person in imminent danger of death or serious bodily

injury under Section 7.168, 7.169, 7.170, or 7.171, the defendant

is responsible only for the defendant's actual awareness or

actual belief possessed. Knowledge possessed by a person other

than the defendant may not be attributed to the defendant. To

prove a defendant's actual knowledge, however, circumstantial

evidence may be used, including evidence that the defendant took

affirmative steps to be shielded from relevant information.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.203. CRIMINAL ENFORCEMENT REVIEW. (a) This section is

applicable to criminal prosecution of alleged environmental

violations of this code, of the Health and Safety Code, or of any

other statute, rule, order, permit, or other decision of the

commission that is within the commission's jurisdiction committed

by a defendant holding a permit issued by the commission or a

defendant employed by a person holding such a permit and that is

related to the activity for which the permit was issued. This

section does not apply to an alleged environmental violation that

clearly involves imminent danger of death or bodily injury under

an endangerment offense specified in Section 7.252. Nothing in

this section limits the power of a peace officer to arrest a

person for an alleged offense.

(b) Before a peace officer, as that term is defined in Section

7.193 or Chapter 2, Code of Criminal Procedure, may refer any

alleged criminal environmental violation by a person holding a

permit issued by the commission or an employee of that person of

this code, of the Health and Safety Code, or of any other

statute, rule, order, permit, or other decision of the commission

that is within the commission's jurisdiction to a prosecuting

attorney for criminal prosecution, the peace officer shall notify

the commission in writing of the alleged criminal environmental

violation and include with the notification a report describing

the facts and circumstances of the alleged criminal environmental

violation. This section does not prohibit a peace officer from

issuing a citation or making an arrest.

(c) As soon as practicable and in no event later than the 45th

day after receiving a notice and report under Subsection (b), the

commission shall evaluate the report and determine whether an

alleged environmental violation exists and whether administrative

or civil remedies would adequately and appropriately address the

alleged environmental violation. In making its evaluation and

determination, the commission shall consider the factors

prescribed in Section 7.053. If the commission does not make a

determination within the 45-day period required by this

subsection:

(1) the appropriate prosecuting attorney may bring an action for

criminal prosecution; and

(2) notwithstanding Subsection (e), the commission or the state

is not entitled to receive any part of an amount recovered

through a prosecution brought by that prosecuting attorney.

(d) If the commission determines that an alleged environmental

violation exists and that administrative or civil remedies are

inadequate or inappropriate to address the violation, the

commission shall notify the peace officer in writing of the

reasons why administrative or civil remedies are inadequate or

inappropriate and recommending criminal prosecution, and the

prosecuting attorney may proceed with the criminal prosecution of

the alleged violation. In all other cases, the commission shall

issue written notification to the peace officer that the alleged

environmental violation is to be resolved through administrative

or civil means by the appropriate authorities and the reasons why

administrative or civil remedies are adequate or appropriate. A

prosecuting attorney may not prosecute an alleged violation if

the commission determines that administrative or civil remedies

are adequate and appropriate.

(e) Any fine, penalty, or settlement recovered through a

prosecution subject to this section and brought in the name and

by authority of the State of Texas, whether recovered through any

form of pretrial resolution, plea agreement, or sentencing after

trial, shall be apportioned 70 percent to the state to cover the

costs of instituting the procedures and requirements of

Subsections (a)-(d) and 30 percent to any local government

significantly involved in prosecuting the case. In a case where

the procedures described in this section do not apply, the

provisions of Section 7.190 apply.

Added by Acts 2003, 78th Leg., ch. 937, Sec. 2, eff. Sept. 1,

2003.

SUBCHAPTER F. DEFENSES

Sec. 7.251. ACT OF GOD. If a person can establish that an event

that would otherwise be a violation of a statute within the

commission's jurisdiction or a rule adopted or an order or a

permit issued under such a statute was caused solely by an act of

God, war, strike, riot, or other catastrophe, the event is not a

violation of that statute, rule, order, or permit.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.252. DEFENSES TO ENDANGERMENT OFFENSES. It is an

affirmative defense to prosecution under Section 7.152, 7.153,

7.154, 7.163, 7.168, 7.169, 7.170, 7.171, 7.182, or 7.183 that:

(1) the conduct charged was freely consented to by the person

endangered and that the danger and conduct charged were

reasonably foreseeable hazards of the person's occupation,

business, or profession or a medical treatment or medical or

scientific experimentation conducted by professionally approved

methods and the person endangered had been made aware of the

risks involved before giving consent; or

(2) the person charged was an employee who was carrying out the

person's normal activities and was acting under orders from the

person's employer, unless the person charged engaged in knowing

and wilful violations.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.253. DEFENSES AVAILABLE TO PERSON RESPONSIBLE FOR SOLID

WASTE VIOLATIONS. (a) For purposes of an enforcement action

initiated under this chapter, a person responsible for solid

waste under Section 361.271, Health and Safety Code, is liable

for a violation of a statutory or regulatory prohibition against

releasing or creating an imminent threat of releasing solid waste

unless the person can establish by a preponderance of the

evidence that the release or threatened release was caused solely

by an act or omission of a third person and that the defendant:

(1) exercised due care concerning the solid waste, considering

the characteristics of the solid waste, in light of all relevant

facts and circumstances; and

(2) took precautions against foreseeable acts or omissions of

the third person and the consequences that could foreseeably

result from those acts or omissions.

(b) The defense under Subsection (a) does not apply if the third

person:

(1) is an employee or agent of the defendant; or

(2) has a direct or indirect contractual relationship with the

defendant and the act or omission of the third person occurred in

connection with the contractual relationship. The term

"contractual relationship" includes land contracts, deeds, or

other instruments transferring title or possession of real

property.

(c) A defendant who enters into a contractual relationship as

provided by Subsection (b)(2) is not liable under a statute or

rule within the commission's jurisdiction if:

(1) the sole contractual relationship is acceptance for rail

carriage by a common carrier under a published tariff; or

(2) the defendant acquired the real property on which the

facility requiring the remedial action is located after the

disposal or placement of the hazardous substance on, in, or at

the facility, and the defendant establishes by a preponderance of

the evidence that:

(A) the defendant exercised due care concerning the solid waste,

considering the characteristics of the solid waste, in light of

all relevant facts and circumstances; and

(B) the defendant took precautions against foreseeable acts or

omissions of the third person and the consequences that could

foreseeably result from those acts or omissions; or

(C) at the time the defendant acquired the facility the

defendant did not know and had no reason to know that a hazardous

substance that is the subject of the release or threatened

release was disposed of on, in, or at the facility;

(D) the defendant is a governmental entity that acquired the

facility by escheat, by other involuntary transfer or

acquisition, or by the exercise of the power of eminent domain;

or

(E) the defendant acquired the facility by inheritance or

bequest.

(d) To demonstrate the condition under Subsection (c)(2)(C), the

defendant must have made, at the time of acquisition, appropriate

inquiry into the previous ownership and uses of the property

consistent with good commercial or customary practice in an

effort to minimize liability. In deciding whether the defendant

meets this condition, the court shall consider:

(1) any specialized knowledge or experience of the defendant;

(2) the relationship of the purchase price to the value of the

property if the property were uncontaminated;

(3) commonly known or reasonably ascertainable information about

the property;

(4) the obvious presence or likely presence of contamination of

the property; and

(5) the defendant's ability to detect the contamination by

appropriate inspection.

(e) This section does not decrease the liability of a previous

owner or operator of a facility who is liable under a statute or

rule within the commission's jurisdiction. If the defendant

obtained actual knowledge of the release or threatened release of

a hazardous substance at a facility at the time the defendant

owned the real property on which the facility is located and

subsequently transferred ownership of the property to another

person without disclosing that knowledge, the defendant is liable

and a defense under this section is not available to the

defendant.

(f) Subsections (c), (d), and (e) do not affect the liability,

under a statute or rule within the commission's jurisdiction, of

a defendant who, by an act or omission, caused or contributed to

the release or threatened release of a hazardous substance that

is the subject of the action concerning the facility.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.254. DEFENSE TO USED OIL OFFENSES. It is an affirmative

defense to prosecution under Section 7.176 that the person

unknowingly disposed of used oil into the environment because the

used oil had not been properly segregated or separated by the

generator from other solid wastes.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.255. DEFENSE EXCLUDED. Unless otherwise provided by this

chapter, the fact that a person holds a permit issued by the

commission does not relieve that person from liability for the

violation of a statute within the commission's jurisdiction or a

rule adopted or an order or a permit issued under such a statute.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.256. COMPLIANCE WITH FEDERAL OCCUPATIONAL SAFETY AND

HEALTH STANDARDS. If a person can establish that an act or event

that otherwise would be a violation of a statute within the

commission's jurisdiction or a rule adopted or an order or permit

issued by the commission under such a statute was caused solely

by compliance with the general duty clause of the federal

Occupational Safety and Health Act of 1970 (29 U.S.C. Section

654), the act or event is not a violation of that statute, rule,

order, or permit.

Added by Acts 2009, 81st Leg., R.S., Ch.

513, Sec. 1, eff. September 1, 2009.

SUBCHAPTER G. REVOCATION AND SUSPENSION OF PERMITS, LICENSES,

CERTIFICATES, AND REGISTRATIONS

Sec. 7.301. DEFINITION. In this subchapter:

(1) "License," "certificate," "registration," and "exemption"

have the meanings assigned by commission rule.

(2) "Permit holder" or "holder of a permit" includes each member

of a partnership or association and, with respect to a

corporation, each officer and the owner or owners of a majority

of the corporate stock, provided such partner or owner controls

at least 20 percent of the permit holder.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.302. GROUNDS FOR REVOCATION OR SUSPENSION OF PERMIT. (a)

This section applies to a permit or exemption issued by the

commission under:

(1) Chapter 26, 27, 28, or 31 of this code;

(2) Subchapter C or R, Chapter 361, Health and Safety Code;

(3) Subchapter D, Chapter 366, Health and Safety Code;

(4) Chapter 382, Health and Safety Code; or

(5) a rule adopted under any of those provisions.

(b) After notice and hearing, the commission may revoke,

suspend, or revoke and reissue a permit or exemption on any of

the following grounds:

(1) violating any term or condition of the permit, and

revocation, suspension, or revocation and reissuance is necessary

in order to maintain the quality of water or the quality of air

in the state, or to otherwise protect human health and the

environment consistent with the objectives of the statutes or

rules within the commission's jurisdiction;

(2) having a record of environmental violations in the preceding

five years at the permitted or exempted site;

(3) causing a discharge, release, or emission contravening a

pollution control standard set by the commission or contravening

the intent of a statute or rule described in Subsection (a);

(4) including a material mistake in a federal operating permit

issued under Chapter 382, Health and Safety Code, or making an

inaccurate statement in establishing an emissions standard or

other term or condition of a federal operating permit;

(5) misrepresenting or failing to disclose fully all relevant

facts in obtaining the permit or misrepresenting to the

commission any relevant fact at any time;

(6) a permit holder being indebted to the state for fees,

payment of penalties, or taxes imposed by the statutes or rules

within the commission's jurisdiction;

(7) a permit holder failing to ensure that the management of the

permitted facility conforms or will conform to the statutes and

rules within the commission's jurisdiction;

(8) the permit is subject to cancellation or suspension under

Section 26.084;

(9) abandoning the permit or operations under the permit; or

(10) the commission finds that a change in conditions requires

elimination of the discharge authorized by the permit.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 376, Sec. 3.04, eff.

Sept. 1, 2001.

Sec. 7.303. GROUNDS FOR REVOCATION OR SUSPENSION OF LICENSE,

CERTIFICATE, OR REGISTRATION. (a) This section applies to a

license, certificate, or registration issued:

(1) by the commission under:

(A) Section 26.0301;

(B) Chapter 37;

(C) Section 361.0861, 361.092, or 361.112, Health and Safety

Code;

(D) Chapter 366, 371, or 401, Health and Safety Code; or

(E) Chapter 1903, Occupations Code;

(2) by a county under Subchapter E, Chapter 361, Health and

Safety Code; or

(3) under a rule adopted under any of those provisions.

(b) After notice and hearing, the commission may suspend or

revoke a license, certificate, or registration the commission or

a county has issued, place on probation a person whose license,

certificate, or registration has been suspended, reprimand the

holder of a license, certificate, or registration, or refuse to

renew or reissue a license, certificate, or registration on any

of the following grounds:

(1) having a record of environmental violations in the preceding

five years;

(2) committing fraud or deceit in obtaining the license,

certificate, or registration;

(3) demonstrating gross negligence, incompetency, or misconduct

while acting as holder of a license, certificate, or

registration;

(4) making an intentional misstatement or misrepresentation of

fact in information required to be maintained or submitted to the

commission by the holder of the license, certificate, or

registration;

(5) failing to keep and transmit records as required by a

statute within the commission's jurisdiction or a rule adopted

under such a statute;

(6) being indebted to the state for a fee, payment of a penalty,

or a tax imposed by a statute within the commission's

jurisdiction or a rule adopted under such a statute;

(7) with respect to a license or registration issued under

Section 26.0301 or Chapter 37, violating a discharge permit of a

sewage treatment plant, unless:

(A) the holder of the license or registration is unable to

properly operate the sewage treatment or collection facility due

to the refusal of the permit holder to authorize necessary

expenditures to operate the sewage treatment or collection

facility properly; or

(B) failure of the sewage treatment or collection facility to

comply with its discharge permit results from faulty design of

the facility;

(8) with respect to a license or registration issued under

Chapter 37 of this code or Chapter 366, Health and Safety Code,

violating either chapter or a rule adopted under either chapter;

or

(9) with respect to a license issued under Subchapter E, Chapter

361, Health and Safety Code, violating that chapter or another

applicable law or a commission rule governing the processing,

storage, or disposal of solid waste.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 376, Sec. 3.05, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 880, Sec. 5, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 18.001, eff. Sept.

1, 2003.

Sec. 7.304. SUSPENSION OF REGISTRATION OR REIMBURSEMENT PAYMENT

ISSUED UNDER WASTE TIRE RECYCLING PROGRAM. Notwithstanding

Sections 7.303, 7.305, and 7.306, the commission may suspend a

registration of or reimbursement payment to a waste tire

processor, waste tire transporter, waste tire generator, waste

tire recycling facility, or waste tire energy recovery facility,

without notice or hearing, on the initiation of an enforcement

proceeding under this chapter and while the proceeding is pending

for a violation of Subchapter P, Chapter 361, Health and Safety

Code, or a rule adopted or order issued under that subchapter.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept.1,

1997.

Sec. 7.305. PROCEDURES. The commission by rule shall establish

procedures for public notice and any public hearing under this

subchapter. The procedures shall provide for notice to a county

that issued a license, certificate, or registration that is the

subject of the hearing.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.306. HEARINGS. A hearing under this subchapter shall be

conducted in accordance with the hearing rules adopted by the

commission and the applicable provisions of Chapter 2001,

Government Code.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.307. CONSENT. If the holder of a permit, license,

certificate, or registration requests or consents to the

revocation or suspension of the permit, license, certificate, or

registration, the executive director may revoke or suspend the

permit, license, exemption, certificate, or registration without

a hearing.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.308. OTHER RELIEF. A proceeding brought by the

commission under this subchapter does not affect the commission's

authority to bring suit for injunctive relief or penalty or both

under this chapter.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.309. PROBATION REQUIREMENTS. If a license, certificate,

or registration suspension is probated, the commission may

require the holder of the license, certificate, or registration:

(1) to report regularly to the commission on matters that are

the basis of the probation;

(2) to limit activities to the areas prescribed by the

commission; or

(3) to continue or renew professional education until the

registrant attains a degree of skill satisfactory to the

commission in those areas that are the basis of the probation.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.310. REVOCATION OR SUSPENSION BY COUNTY. With respect to

a license, certificate, or registration issued by a county under

a statute or rule within the commission's jurisdiction, the

issuing county may suspend or revoke the license, certificate, or

registration on the grounds provided under Section 7.303.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

SUBCHAPTER H. SUIT BY OTHERS

Sec. 7.351. CIVIL SUITS. (a) If it appears that a violation or

threat of violation of Chapter 16, 26, or 28 of this code,

Chapter 361, 371, 372, or 382, Health and Safety Code, a

provision of Chapter 401, Health and Safety Code, under the

commission's jurisdiction, or Chapter 1903, Occupations Code, or

a rule adopted or an order or a permit issued under those

chapters or provisions has occurred or is occurring in the

jurisdiction of a local government, the local government or, in

the case of a violation of Chapter 401, Health and Safety Code, a

person affected as defined in that chapter, may institute a civil

suit under Subchapter D in the same manner as the commission in a

district court by its own attorney for the injunctive relief or

civil penalty, or both, as authorized by this chapter against the

person who committed, is committing, or is threatening to commit

the violation.

(b) If it appears that a violation or threat of violation of

Chapter 366, Health and Safety Code, under the commission's

jurisdiction or a rule adopted or an order or a permit issued

under that chapter has occurred or is occurring in the

jurisdiction of a local government, an authorized agent as

defined in that chapter may institute a civil suit under

Subchapter D in the same manner as the commission in a district

court by its own attorney for the injunctive relief or civil

penalty, or both, as authorized by this chapter against the

person who committed, is committing, or is threatening to commit

the violation.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 193, Sec. 1, eff.

Sept. 1, 1999; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.845, eff.

Sept. 1, 2003.

Sec. 7.352. RESOLUTION REQUIRED. In the case of a violation of

Chapter 26 of this code or Chapter 382, Health and Safety Code, a

local government may not exercise the enforcement power

authorized by this subchapter unless its governing body adopts a

resolution authorizing the exercise of the power.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.353. COMMISSION NECESSARY PARTY. In a suit brought by a

local government under this subchapter, the commission is a

necessary and indispensable party.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.354. COSTS AND FEES. A penalty collected in a suit under

this subchapter for a violation of Chapter 28 of this code or

Chapter 401, Health and Safety Code, shall be paid to the state.

If the suit is brought by a local government or, in the case of a

violation of Chapter 401, Health and Safety Code, a person

affected as defined in that chapter, the court shall include in

any final judgment in favor of the local government or affected

person an award to cover reasonable costs and attorney's fees.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.355. COMPLAINTS. In the case of a violation of Chapter

401, Health and Safety Code, a local government or person

affected may file with the commission a written complaint and may

request an investigation of an alleged violation by a person who

holds a permit subject to the commission's jurisdiction.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.356. COMMISSION REPLY. The commission shall reply to the

local government or person affected who filed a complaint under

Section 7.355 in writing not later than the 60th day after the

complaint is received and shall provide a copy of any

investigation report relevant to the complaint together with a

determination of whether the alleged violation was committed.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.357. PROSECUTION. A local government or, in the case of

a violation of Chapter 401, Health and Safety Code, a person

affected as defined in that chapter may bring suit in the county

in which the alleged violation occurred or is about to occur, if

the commission does not have a suit filed before the 121st day

after the date on which the written complaint is filed under

Section 7.355.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997.

Sec. 7.358. OTHER REQUIREMENTS. In the case of a violation of

Chapter 1903, Occupations Code, the regulatory authority of any

local government may require compliance with any reasonable

inspection requirements or ordinances or regulations designed to

protect the public water supply and pay any reasonable fees

imposed by the local government relating to work performed within

its jurisdiction.

Added by Acts 1997, 75th Leg., ch. 1072, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.846,

eff. Sept. 1, 2003.



CHAPTER 8. MULTI-STATE WATER RESOURCES PLANNING COMMISSION

WATER CODE

TITLE 2. WATER ADMINISTRATION

SUBTITLE A. EXECUTIVE AGENCIES

CHAPTER 8. MULTI-STATE WATER RESOURCES PLANNING COMMISSION

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 8.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Multi-State Water Resources Planning

Commission.

(2) "Commissioner" means a member of the commission.

(3) "Board" means the Texas Water Development Board.

Added by Acts 1985, 69th Leg., ch. 39, Sec. 1, eff. Sept. 1,

1985. Renumbered from Sec. 6.001 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(54) eff. Sept. 1, 1987. Renumbered from Sec.

6.001 and amended by Acts 1987, 70th Leg., ch. 977, Sec. 2, eff.

June 19, 1987.

SUBCHAPTER B. ORGANIZATIONAL AND ADMINISTRATIVE PROVISIONS

Sec. 8.011. CREATION OF COMMISSION. The Multi-State Water

Resources Planning Commission is created as an agency of the

state.

Added by Acts 1985, 69th Leg., ch. 39, Sec. 1, eff. Sept. 1,

1985. Renumbered from Sec. 6.011 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(54) eff. Sept. 1, 1987.

Sec. 8.013. MEMBERS OF COMMISSION; APPOINTMENT. (a) The

commission is composed of seven commissioners who are appointed

by the governor with the advice and consent of the senate.

(b) The governor shall make the appointments so that each member

is from a different section of the state.

(c) Three commissioners must be members of the general public,

one commissioner must have a background in the field of higher

education, one commissioner must have a background in private

business, one commissioner must have a background in agriculture,

and one commissioner must have a background in an energy-related

field.

Added by Acts 1985, 69th Leg., ch. 39, Sec. 1, eff. Sept. 1,

1985. Renumbered from Sec. 6.013 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(54), eff. Sept. 1, 1987. Amended by Acts 2003,

78th Leg., ch. 1170, Sec. 46.01, eff. Sept. 1, 2003.

Sec. 8.014. OFFICERS OF THE STATE; OATH. Each commissioner is

an officer of the state as that term is used in the constitution,

and each commissioner shall qualify by taking the official oath

of office.

Added by Acts 1985, 69th Leg., ch. 39, Sec. 1, eff. Sept. 1,

1985. Renumbered from Sec. 6.014 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(54), eff. Sept. 1, 1987.

Sec. 8.015. TERMS OF OFFICE. (a) Commissioners hold office for

staggered terms of six years, with the terms of two or three

commissioners expiring on February 1 of each odd-numbered year.

(b) Each commissioner holds office until his successor is

appointed and has qualified for office.

(c) If a vacancy occurs in the office of commissioner, the

governor shall appoint a successor to serve for the unexpired

portion of the term.

Added by Acts 1985, 69th Leg., ch. 39, Sec. 1, eff. Sept. 1,

1985. Renumbered from Sec. 6.015 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(54), eff. Sept. 1, 1987. Amended by Acts 2003,

78th Leg., ch. 1170, Sec. 46.02, eff. Sept. 1, 2003.

Sec. 8.016. CHAIRMAN. The governor shall designate one

commissioner as chairman of the commission to serve at the will

of the governor.

Added by Acts 1985, 69th Leg., ch. 39, Sec. 1, eff. Sept. 1,

1985. Renumbered from Sec. 6.016 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(54), eff. Sept. 1, 1987.

Sec. 8.017. COMMISSION MEETINGS. (a) The commission shall meet

at least quarterly on a day and at a place within the state

selected by it.

(b) A meeting of the commission may be recessed at the

discretion of the commission.

(c) The chairman or two commissioners may call a special meeting

at any time by giving notice to the other commissioners.

(d) The chairman shall preside at all meetings of the

commission.

(e) A majority of the commissioners constitute a quorum to

transact business of the commission.

Added by Acts 1985, 69th Leg., ch. 39, Sec. 1, eff. Sept. 1,

1985. Renumbered from Sec. 6.017 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(54), eff. Sept. 1, 1987.

Sec. 8.018. COMPENSATION; EXPENSES. Each commissioner is

entitled to receive the amount provided by the General

Appropriations Act for his services together with travel and

other necessary expenses as provided by law.

Added by Acts 1985, 69th Leg., ch. 39, Sec. 1, eff. Sept. 1,

1985. Renumbered from Sec. 6.018 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(54), eff. Sept. 1, 1987.

Sec. 8.019. STAFF. The board shall provide necessary staff and

support to the commission to assist the commission in carrying

out this chapter.

Added by Acts 1985, 69th Leg., ch. 39, Sec. 1, eff. Sept. 1,

1985. Renumbered from Sec. 6.019 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(54), eff. Sept. 1, 1987. Renumbered from Sec.

6.019 and amended by Acts 1987, 70th Leg., ch. 977, Sec. 2, eff.

June 19, 1987.

Sec. 8.020. SPECIAL REPRESENTATIVES. In cooperating with or

carrying out discussions with a particular state under Section

8.051 of this code or in negotiating with a particular state

under Section 8.056 of this code, the commission may appoint one

or more persons who reside within an area of this state that is

adjacent to the particular state with which this state is

cooperating, having discussions, or negotiating, and who are

knowledgeable with regard to the water concerns of the adjacent

state, to join the commission in the cooperative activity,

discussions, or negotiations and to advise the commission.

Added by Acts 1985, 69th Leg., ch. 39, Sec. 1, eff. Sept. 1,

1985. Renumbered from Sec. 6.020 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(54), eff. Sept. 1, 1987. Amended by Acts 1987,

70th Leg., ch. 167, Sec. 5.01(a)(55), eff. Sept. 1, 1987.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 8.051. INTERACTION WITH OTHER STATES. (a) In cooperation

with representatives of neighboring states, the commission shall

study the water needs of the region after the year 2000.

(b) The commission shall initiate and carry out discussions with

representatives of neighboring states relating to the

identification and development of sources and methods of

augmenting water supplies on a regional basis after existing

water supplies are fully committed.

Added by Acts 1985, 69th Leg., ch. 39, Sec. 1, eff. Sept. 1,

1985. Renumbered from Sec. 6.051 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(54), eff. Sept. 1, 1987.

Sec. 8.052. INTERACTION WITH MEXICO. The commission shall

contract and confer with the government of Mexico concerning

water needs and development of sources of water supply.

Added by Acts 1985, 69th Leg., ch. 39, Sec. 1, eff. Sept. 1,

1985. Renumbered from Sec. 6.052 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(54), eff. Sept. 1, 1987.

Sec. 8.053. STUDIES. The commission shall request the board to

prepare studies that consider utilization of only that floodwater

that is determined to be in excess of the reasonably foreseeable

needs of any area where that floodwater is located.

Added by Acts 1985, 69th Leg., ch. 39, Sec. 1, eff. Sept. 1,

1985. Renumbered from Sec. 6.053 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(54), eff. Sept. 1, 1987. Renumbered from Sec.

6.053 and amended by Acts 1987, 70th Leg., ch. 977, Sec. 2, eff.

June 19, 1987.

Sec. 8.054. DESIGNATING WATER DEFICIENT AREAS. The commission

shall designate areas of the state in which the present and

future water supply is not sufficient to meet the future

requirements of those areas, even after giving full consideration

to the effects of water conservation in the projections of future

needs.

Added by Acts 1985, 69th Leg., ch. 39, Sec. 1, eff. Sept. 1,

1985. Renumbered from Sec. 6.054 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(54), eff. Sept. 1, 1987.

Sec. 8.055. REPORTS. The commission shall make recommendations

to the governor and to the legislature relating to potential

water source areas and the necessary methods to bring the water

to those areas in this state that need water.

Added by Acts 1985, 69th Leg., ch. 39, Sec. 1, eff. Sept. 1,

1985. Renumbered from Sec. 6.055 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(54), eff. Sept. 1, 1987.

Sec. 8.056. COMPACTS. The commission shall contact and

negotiate with other states regarding the need for establishing

interstate compacts, addressing groundwater problems, needs, and

supplies, if an aquifer underlies several states, and addressing

other related subjects that would be beneficial to the states

including the conservation and beneficial use of water.

Added by Acts 1985, 69th Leg., ch. 39, Sec. 1, eff. Sept. 1,

1985. Renumbered from Sec. 6.056 by Acts 1987, 70th Leg., ch.

167, Sec. 5.01(a)(54), eff. Sept. 1, 1987.



CHAPTER 10. WATER CONSERVATION ADVISORY COUNCIL

WATER CODETITLE 2. WATER ADMINISTRATIONSUBTITLE A. EXECUTIVE AGENCIESCHAPTER 10. WATER CONSERVATION ADVISORY COUNCILSec. 10.001. DEFINITIONS. In this chapter:(1) "Best management practices" has the meaning assigned by Section 11.002.(2) "Board" means the Texas Water Development Board.(3) "Commission" means the Texas Commission on Environmental Quality.(4) "Council" means the Water Conservation Advisory Council.

Added by Acts 2007, 80th Leg., R.S., Ch. 1352, Sec. 3, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.03, eff. September 1, 2007.

Sec. 10.002. PURPOSE. The council is created to provide the governor, lieutenant governor, speaker of the house of representatives, legislature, board, commission, political subdivisions, and public with the resource of a select council with expertise in water conservation.

Added by Acts 2007, 80th Leg., R.S., Ch. 1352, Sec. 3, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.03, eff. September 1, 2007.

Sec. 10.003. CREATION AND MEMBERSHIP. (a) The council is composed of 23 members appointed by the board. The board shall appoint one member to represent each of the following entities or interest groups:(1) Texas Commission on Environmental Quality;(2) Department of Agriculture;(3) Parks and Wildlife Department;(4) State Soil and Water Conservation Board;(5) Texas Water Development Board;(6) regional water planning groups;(7) federal agencies;(8) municipalities;(9) groundwater conservation districts;(10) river authorities;(11) environmental groups;(12) irrigation districts;(13) institutional water users;(14) professional organizations focused on water conservation;(15) higher education;(16) agricultural groups;(17) refining and chemical manufacturing;(18) electric generation;(19) mining and recovery of minerals;(20) landscape irrigation and horticulture;(21) water control and improvement districts;(22) rural water users; and(23) municipal utility districts.(b) Each entity or interest group described by Subsection (a) may recommend one or more persons to fill the position on the council held by the member who represents that entity or interest group. If one or more persons are recommended for a position on the council, the board shall appoint one of the persons recommended to fill the position.

Added by Acts 2007, 80th Leg., R.S., Ch. 1352, Sec. 3, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.03, eff. September 1, 2007.

Sec. 10.004. TERMS. (a) Members of the council serve staggered terms of six years, with seven or eight members' terms, as applicable, expiring August 31 of each odd-numbered year.(b) The board shall fill a vacancy on the council for the unexpired term by appointing a person who has the same qualifications as required under Section 10.003 for the person who previously held the vacated position.

Added by Acts 2007, 80th Leg., R.S., Ch. 1352, Sec. 3, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.03, eff. September 1, 2007.

Sec. 10.005. PRESIDING OFFICER. The council members shall select one member as the presiding officer of the council to serve in that capacity until the person's term as a council member expires.

Added by Acts 2007, 80th Leg., R.S., Ch. 1352, Sec. 3, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.03, eff. September 1, 2007.

Sec. 10.006. COUNCIL STAFF. On request by the council, the board shall provide any necessary staff to assist the council in the performance of its duties.

Added by Acts 2007, 80th Leg., R.S., Ch. 1352, Sec. 3, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.03, eff. September 1, 2007.

Sec. 10.007. PUBLIC MEETINGS AND PUBLIC INFORMATION. (a) The council may hold public meetings as needed to fulfill its duties under this chapter.(b) The council is subject to Chapters 551 and 552, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch. 1352, Sec. 3, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.03, eff. September 1, 2007.

Sec. 10.008. INAPPLICABILITY OF ADVISORY COMMITTEE LAW. Chapter 2110, Government Code, does not apply to the size, composition, or duration of the council.

Added by Acts 2007, 80th Leg., R.S., Ch. 1352, Sec. 3, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.03, eff. September 1, 2007.

Sec. 10.009. COMPENSATION OF MEMBERS. (a) Members of the council serve without compensation but may be reimbursed by legislative appropriation for actual and necessary expenses related to the performance of council duties.(b) Reimbursement under Subsection (a) is subject to the approval of the presiding officer of the council.

Added by Acts 2007, 80th Leg., R.S., Ch. 1352, Sec. 3, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.03, eff. September 1, 2007.

Sec. 10.010. POWERS AND DUTIES OF COUNCIL. The council shall:(1) monitor trends in water conservation implementation;(2) monitor new technologies for possible inclusion by the board as best management practices in the best management practices guide developed by the water conservation implementation task force under Chapter 109, Acts of the 78th Legislature, Regular Session, 2003;(3) monitor the effectiveness of the statewide water conservation public awareness program developed under Section 16.401 and associated local involvement in implementation of the program;(4) develop and implement a state water management resource library;(5) develop and implement a public recognition program for water conservation;(6) monitor the implementation of water conservation strategies by water users included in regional water plans; and(7) monitor target and goal guidelines for water conservation to be considered by the board and commission.

Added by Acts 2007, 80th Leg., R.S., Ch. 1352, Sec. 3, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.03, eff. September 1, 2007.

Sec. 10.011. REPORT. Not later than December 1 of each even-numbered year, the council shall submit to the governor, lieutenant governor, and speaker of the house of representatives a report on progress made in water conservation in this state.

Added by Acts 2007, 80th Leg., R.S., Ch. 1352, Sec. 3, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.03, eff. September 1, 2007.



CHAPTER 11. WATER RIGHTS

WATER CODETITLE 2. WATER ADMINISTRATIONSUBTITLE B. WATER RIGHTSCHAPTER 11. WATER RIGHTSSUBCHAPTER A. GENERAL PROVISIONSSec. 11.001. VESTED RIGHTS NOT AFFECTED. (a) Nothing in this code affects vested private rights to the use of water, except to the extent that provisions of Subchapter G of this chapter might affect these rights.(b) This code does not recognize any riparian right in the owner of any land the title to which passed out of the State of Texas after July 1, 1895.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.002. DEFINITIONS. In this chapter and in Chapter 12 of this code:(1) "Commission" means the Texas Natural Resource Conservation Commission.(2) "Board" means the Texas Water Development Board.(3) "Executive director" means the executive director of the Texas Natural Resource Conservation Commission.(4) "Beneficial use" means use of the amount of water which is economically necessary for a purpose authorized by this chapter, when reasonable intelligence and reasonable diligence are used in applying the water to that purpose and shall include conserved water.(5) "Water right" means a right acquired under the laws of this state to impound, divert, or use state water.(6) "Appropriator" means a person who has made beneficial use of any water in a lawful manner under the provisions of any act of the legislature before the enactment of Chapter 171, General Laws, Acts of the 33rd Legislature, 1913, as amended, and who has filed with the State Board of Water Engineers a record of his appropriation as required by the 1913 Act, as amended, or a person who makes or has made beneficial use of any water within the limitations of a permit lawfully issued by the commission or one of its predecessors.(7) Renumbered as subd. (6) by Acts 1985, 69th Leg., ch. 795, Sec. 1.003, eff. Sept. 1, 1985.(8) "Conservation" means:(A) the development of water resources; and(B) those practices, techniques, and technologies that will reduce the consumption of water, reduce the loss or waste of water, improve the efficiency in the use of water, or increase the recycling and reuse of water so that a water supply is made available for future or alternative uses.(9) "Conserved water" means that amount of water saved by a holder of an existing permit, certified filing, or certificate of adjudication through practices, techniques, and technologies that would otherwise be irretrievably lost to all consumptive beneficial uses arising from storage, transportation, distribution, or application.(10) "Surplus water" means water in excess of the initial or continued beneficial use of the appropriator.(11) "River basin" means a river or coastal basin designated by the board as a river basin under Section 16.051. The term does not include waters originating in the bays or arms of the Gulf of Mexico.(12) "Agriculture" means any of the following activities:(A) cultivating the soil to produce crops for human food, animal feed, or planting seed or for the production of fibers;(B) the practice of floriculture, viticulture, silviculture, and horticulture, including the cultivation of plants in containers or nonsoil media, by a nursery grower;(C) raising, feeding, or keeping animals for breeding purposes or for the production of food or fiber, leather, pelts, or other tangible products having a commercial value;(D) raising or keeping equine animals;(E) wildlife management; and(F) planting cover crops, including cover crops cultivated for transplantation, or leaving land idle for the purpose of participating in any governmental program or normal crop or livestock rotation procedure.(13) "Agricultural use" means any use or activity involving agriculture, including irrigation.(14) "Nursery grower" means a person who grows more than 50 percent of the products that the person either sells or leases, regardless of the variety sold, leased, or grown. For the purpose of this definition, "grow" means the actual cultivation or propagation of the product beyond the mere holding or maintaining of the item prior to sale or lease and typically includes activities associated with the production or multiplying of stock such as the development of new plants from cuttings, grafts, plugs, or seedlings.(15) "Environmental flow analysis" means the application of a scientifically derived process for predicting the response of an ecosystem to changes in instream flows or freshwater inflows.(16) "Environmental flow regime" means a schedule of flow quantities that reflects seasonal and yearly fluctuations that typically would vary geographically, by specific location in a watershed, and that are shown to be adequate to support a sound ecological environment and to maintain the productivity, extent, and persistence of key aquatic habitats in and along the affected water bodies.(17) "Environmental flow standards" means those requirements adopted by the commission under Section 11.1471.(18) "Advisory group" means the environmental flows advisory group.(19) "Science advisory committee" means the Texas environmental flows science advisory committee.(20) "Best management practices" means those voluntary efficiency measures developed by the commission and the board that save a quantifiable amount of water, either directly or indirectly, and that can be implemented within a specified time frame.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 133, Sec. 1.01; Acts 1985, 69th Leg., ch. 795, Sec. 1.003, eff. Sept. 1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.057, eff. Aug. 12, 1991; Acts 1997, 75th Leg., ch. 1010, Sec. 2.02, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 966, Sec. 2.01, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1234, Sec. 11, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.04, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1352, Sec. 4, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.04, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.04, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 24.001, eff. September 1, 2009.

Sec. 11.003. STREAMS THAT FORM BOUNDARIES INCLUDED. This chapter applies to all streams or other sources of water supply lying upon or forming a part of the boundaries of this state.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.004. COMMISSION TO RECEIVE CERTIFIED COPIES OF JUDGMENTS, ETC. When any court of record renders a judgment, decree, or order affecting the title to any water right, claim, appropriation, or irrigation facility or affecting any matter over which the commission is given supervision by law, the clerk of the court shall immediately transmit to the commission a certified copy of the judgment, decree, or order.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.003, eff. Sept. 1, 1985.

Sec. 11.005. APPLICABILITY TO WORKS UNDER FEDERAL RECLAMATION ACT. This chapter applies to the construction, maintenance, and operation of irrigation works constructed in this state under the federal reclamation act, as amended (43 U.S.C. Sec. 371 et seq.), to the extent that this chapter is not inconsistent with the federal act or the regulations made under that act by the secretary of the interior.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

SUBCHAPTER B. RIGHTS IN STATE WATERSec. 11.021. STATE WATER. (a) The water of the ordinary flow, underflow, and tides of every flowing river, natural stream, and lake, and of every bay or arm of the Gulf of Mexico, and the storm water, floodwater, and rainwater of every river, natural stream, canyon, ravine, depression, and watershed in the state is the property of the state.(b) Water imported from any source outside the boundaries of the state for use in the state and which is transported through the beds and banks of any navigable stream within the state or by utilizing any facilities owned or operated by the state is the property of the state.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.022. ACQUISITION OF RIGHT TO USE STATE WATER. The right to the use of state water may be acquired by appropriation in the manner and for the purposes provided in this chapter. When the right to use state water is lawfully acquired, it may be taken or diverted from its natural channel.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.023. PURPOSES FOR WHICH WATER MAY BE APPROPRIATED. (a) To the extent that state water has not been set aside by the commission under Section 11.1471(a)(2) to meet downstream instream flow needs or freshwater inflow needs, state water may be appropriated, stored, or diverted for:(1) domestic and municipal uses, including water for sustaining human life and the life of domestic animals;(2) agricultural uses and industrial uses, meaning processes designed to convert materials of a lower order of value into forms having greater usability and commercial value, including the development of power by means other than hydroelectric;(3) mining and recovery of minerals;(4) hydroelectric power;(5) navigation;(6) recreation and pleasure;(7) public parks; and(8) game preserves.(b) State water also may be appropriated, stored, or diverted for any other beneficial use.(c) Unappropriated storm water and floodwater may be appropriated to recharge underground freshwater bearing sands and aquifers in the portion of the Edwards underground reservoir located within Kinney, Uvalde, Medina, Bexar, Comal, and Hays counties if it can be established by expert testimony that an unreasonable loss of state water will not occur and that the water can be withdrawn at a later time for application to a beneficial use. The normal or ordinary flow of a stream or watercourse may never be appropriated, diverted, or used by a permittee for this recharge purpose.(d) When it is put or allowed to sink into the ground, water appropriated under Subsection (c) of this section loses its character and classification as storm water or floodwater and is considered percolating groundwater.(e) The amount of water appropriated for each purpose mentioned in this section shall be specifically appropriated for that purpose, subject to the preferences prescribed in Section 11.024 of this code. The commission may authorize appropriation of a single amount or volume of water for more than one purpose of use. In the event that a single amount or volume of water is appropriated for more than one purpose of use, the total amount of water actually diverted for all of the authorized purposes may not exceed the total amount of water appropriated.(f) The water of any arm, inlet, or bay of the Gulf of Mexico may be changed from salt water to sweet or fresh water and held or stored by dams, dikes, or other structures and may be taken or diverted for any purpose authorized by this chapter.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1997, 75th Leg., ch. 1010, Sec. 2.03, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 966, Sec. 2.02, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.05, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.05, eff. September 1, 2007.

Sec. 11.0235. POLICY REGARDING WATERS OF THE STATE. (a) The waters of the state are held in trust for the public, and the right to use state water may be appropriated only as expressly authorized by law.(b) Maintaining the biological soundness of the state's rivers, lakes, bays, and estuaries is of great importance to the public's economic health and general well-being. The legislature encourages voluntary water and land stewardship to benefit the water in the state, as defined by Section 26.001.(c) The legislature has expressly required the commission while balancing all other public interests to consider and, to the extent practicable, provide for the freshwater inflows and instream flows necessary to maintain the viability of the state's streams, rivers, and bay and estuary systems in the commission's regular granting of permits for the use of state waters. As an essential part of the state's environmental flows policy, all permit conditions relating to freshwater inflows to affected bays and estuaries and instream flow needs must be subject to temporary suspension if necessary for water to be applied to essential beneficial uses during emergencies.(d) The legislature has not expressly authorized granting water rights exclusively for:(1) instream flows dedicated to environmental needs or inflows to the state's bay and estuary systems; or(2) other similar beneficial uses. Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.06 (d-1) The legislature has determined that existing water rights that are converted to water rights for environmental purposes should be enforced in a manner consistent with the enforcement of water rights for other purposes as provided by the laws of this state governing the appropriation of state water. Text of subsection as added by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.06 (d-1) The legislature has determined that existing water rights that are amended to authorize use for environmental purposes should be enforced in a manner consistent with the enforcement of water rights for other purposes as provided by the laws of this state governing the appropriation of state water.(d-2) The legislature finds that to provide certainty in water management and development and to provide adequate protection of the state's streams, rivers, and bays and estuaries, the state must have a process with specific timelines for prompt action to address environmental flow issues in the state's major basin and bay systems, especially those systems in which unappropriated water is still available.(d-3) The legislature finds that:(1) in those basins in which water is available for appropriation, the commission should establish an environmental set-aside below which water should not be available for appropriation; and(2) in those basins in which the unappropriated water that will be set aside for instream flow and freshwater inflow protection is not sufficient to fully satisfy the environmental flow standards established by the commission, a variety of market approaches, both public and private, for filling the gap must be explored and pursued.(d-4) The legislature finds that while the state has pioneered tools to address freshwater inflow needs for bays and estuaries, there are limitations to those tools in light of both scientific and public policy evolution. To fully address bay and estuary environmental flow issues, the foundation of work accomplished by the state should be improved. While the state's instream flow studies program appears to encompass a comprehensive and scientific approach for establishing a process to assess instream flow needs for rivers and streams across the state, more extensive review and examination of the details of the program, which may not be fully developed until the program is under way, are needed to ensure an effective tool for evaluating riverine environmental flow conditions.(d-5) The legislature finds that the management of water to meet instream flow and freshwater inflow needs should be evaluated on a regular basis and adapted to reflect both improvements in science related to environmental flows and future changes in projected human needs for water. In addition, the development of management strategies for addressing environmental flow needs should be an ongoing, adaptive process that considers and addresses local issues.(d-6) The legislature finds that recommendations for state action to protect instream flows and freshwater inflows should be developed through a consensus-based, regional approach involving balanced representation of stakeholders and that such a process should be encouraged throughout the state.(e) The fact that greater pressures and demands are being placed on the water resources of the state makes it of paramount importance to ensure that these important priorities are effectively addressed by detailing how environmental flow standards are to be developed using the environmental studies that have been and are to be performed by the state and others and specifying in clear delegations of authority how those environmental flow standards will be integrated into the regional water planning and water permitting process.(f) The legislature recognizes that effective implementation of the approach provided by this chapter for protecting instream flows and freshwater inflows will require more effective water rights administration and enforcement systems than are currently available in most areas of the state.

Added by Acts 2003, 78th Leg., ch. 1242, Sec. 2, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.06, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1352, Sec. 5, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.06, eff. September 1, 2007.

Sec. 11.0236. ENVIRONMENTAL FLOWS ADVISORY GROUP. (a) In recognition of the importance that the ecological soundness of our riverine, bay, and estuary systems and riparian lands has on the economy, health, and well-being of the state there is created the environmental flows advisory group.(b) The advisory group is composed of nine members as follows:(1) three members appointed by the governor;(2) three members of the senate appointed by the lieutenant governor; and(3) three members of the house of representatives appointed by the speaker of the house of representatives.(c) Of the members appointed under Subsection (b)(1):(1) one member must be a member of the commission;(2) one member must be a member of the board; and(3) one member must be a member of the Parks and Wildlife Commission.(d) Each member of the advisory group serves at the will of the person who appointed the member.(e) The appointed senator with the most seniority and the appointed house member with the most seniority serve together as co-presiding officers of the advisory group.(f) A member of the advisory group is not entitled to receive compensation for service on the advisory group but is entitled to reimbursement of the travel expenses incurred by the member while conducting the business of the advisory group, as provided by the General Appropriations Act.(g) The advisory group may accept gifts and grants from any source to be used to carry out a function of the advisory group.(h) The commission shall provide staff support for the advisory group.(i) The advisory group shall conduct public hearings and study public policy implications for balancing the demands on the water resources of the state resulting from a growing population with the requirements of the riverine, bay, and estuary systems including granting permits for instream flows dedicated to environmental needs or bay and estuary inflows, use of the Texas Water Trust, and any other issues that the advisory group determines have importance and relevance to the protection of environmental flows. In evaluating the options for providing adequate environmental flows, the advisory group shall take notice of the strong public policy imperative that exists in this state recognizing that environmental flows are important to the biological health of our public and private lands, streams and rivers, and bay and estuary systems and are high priorities in the water management process. The advisory group shall specifically address:(1) ways that the ecological soundness of those systems will be ensured in the water rights administration and enforcement and water allocation processes; and(2) appropriate methods to encourage persons voluntarily to convert reasonable amounts of existing water rights to use for environmental flow protection temporarily or permanently.(j) The advisory group may adopt rules, procedures, and policies as needed to administer this section, to implement its responsibilities, and to exercise its authority under Sections 11.02361 and 11.02362.(k) Chapter 2110, Government Code, does not apply to the size, composition, or duration of the advisory group.(l) Not later than December 1, 2008, and every two years thereafter, the advisory group shall issue and promptly deliver to the governor, lieutenant governor, and speaker of the house of representatives copies of a report summarizing:(1) any hearings conducted by the advisory group;(2) any studies conducted by the advisory group;(3) any legislation proposed by the advisory group;(4) progress made in implementing Sections 11.02361 and 11.02362; and(5) any other findings and recommendations of the advisory group.(m) The advisory group is abolished on the date that the commission has adopted environmental flow standards under Section 11.1471 for all of the river basin and bay systems in this state.

Added by Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.07, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.07, eff. September 1, 2007.

Sec. 11.02361. TEXAS ENVIRONMENTAL FLOWS SCIENCE ADVISORY COMMITTEE. (a) The Texas environmental flows science advisory committee consists of at least five but not more than nine members appointed by the advisory group.(b) The advisory group shall appoint to the science advisory committee persons who will provide an objective perspective and diverse technical expertise, including expertise in hydrology, hydraulics, water resources, aquatic and terrestrial biology, geomorphology, geology, water quality, computer modeling, and other technical areas pertinent to the evaluation of environmental flows.(c) Members of the science advisory committee serve five-year terms expiring March 1. A vacancy on the science advisory committee is filled by appointment by the co-presiding officers of the advisory group for the unexpired term.(d) Chapter 2110, Government Code, does not apply to the size, composition, or duration of the science advisory committee.(e) The science advisory committee shall:(1) serve as an objective scientific body to advise and make recommendations to the advisory group on issues relating to the science of environmental flow protection; and(2) develop recommendations to help provide overall direction, coordination, and consistency relating to:(A) environmental flow methodologies for bay and estuary studies and instream flow studies;(B) environmental flow programs at the commission, the Parks and Wildlife Department, and the board; and(C) the work of the basin and bay expert science teams described in Section 11.02362.(f) To assist the advisory group to assess the extent to which the recommendations of the science advisory committee are considered and implemented, the commission, the Parks and Wildlife Department, and the board shall provide written reports to the advisory group, at intervals determined by the advisory group, that describe:(1) the actions taken by each agency in response to each recommendation; and(2) for each recommendation not implemented, the reason it was not implemented.(g) The science advisory committee is abolished on the date the advisory group is abolished under Section 11.0236(m).

Added by Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.07, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.07, eff. September 1, 2007.

Sec. 11.02362. DEVELOPMENT OF ENVIRONMENTAL FLOW REGIME RECOMMENDATIONS. (a) For the purposes of this section, the advisory group, not later than November 1, 2007, shall define the geographical extent of each river basin and bay system in this state for the sole purpose of developing environmental flow regime recommendations under this section and adoption of environmental flow standards under Section 11.1471.(b) The advisory group shall give priority in descending order to the following river basin and bay systems of the state for the purpose of developing environmental flow regime recommendations and adopting environmental flow standards:(1) the river basin and bay system consisting of the Trinity and San Jacinto Rivers and Galveston Bay and the river basin and bay system consisting of the Sabine and Neches Rivers and Sabine Lake Bay;(2) the river basin and bay system consisting of the Colorado and Lavaca Rivers and Matagorda and Lavaca Bays and the river basin and bay system consisting of the Guadalupe, San Antonio, Mission, and Aransas Rivers and Mission, Copano, Aransas, and San Antonio Bays; and(3) the river basin and bay system consisting of the Nueces River and Corpus Christi and Baffin Bays, the river basin and bay system consisting of the Rio Grande, the Rio Grande estuary, and the Lower Laguna Madre, and the Brazos River and its associated bay and estuary system.(c) For the river basin and bay systems listed in Subsection (b)(1):(1) the advisory group shall appoint the basin and bay area stakeholders committee not later than November 1, 2007;(2) the basin and bay area stakeholders committee shall establish a basin and bay expert science team not later than March 1, 2008;(3) the basin and bay expert science team shall finalize environmental flow regime recommendations and submit them to the basin and bay area stakeholders committee, the advisory group, and the commission not later than March 1, 2009, except that at the request of the basin and bay area stakeholders committee for good cause shown, the advisory group may extend the deadline provided by this subdivision;(4) the basin and bay area stakeholders committee shall submit to the commission its comments on and recommendations regarding the basin and bay expert science team's recommended environmental flow regime not later than September 1, 2009; and(5) the commission shall adopt the environmental flow standards as provided by Section 11.1471 not later than September 1, 2010.(d) The advisory group shall appoint the basin and bay area stakeholders committees for the river basin and bay systems listed in Subsection (b)(2) not later than September 1, 2008, and shall appoint the basin and bay area stakeholders committees for the river basin and bay systems listed in Subsection (b)(3) not later than September 1, 2009. The advisory group shall establish a schedule for the performance of the tasks listed in Subsections (c)(2) through (5) with regard to the river basin and bay systems listed in Subsections (b)(2) and (3) that will result in the adoption of environmental flow standards for that river basin and bay system by the commission as soon as is reasonably possible. Each basin and bay area stakeholders committee and basin and bay expert science team for a river basin and bay system listed in Subsection (b)(2) or (3) shall make recommendations to the advisory group with regard to the schedule applicable to that river basin and bay system. The advisory group shall consider the recommendations of the basin and bay area stakeholders committee and basin and bay expert science team as well as coordinate with, and give appropriate consideration to the recommendations of, the commission, the Parks and Wildlife Department, and the board in establishing the schedule.(e) For a river basin and bay system or a river basin that does not have an associated bay system in this state not listed in Subsection (b), the advisory group shall establish a schedule for the development of environmental flow regime recommendations and the adoption of environmental flow standards. The advisory group shall develop the schedule in consultation with the commission, the Parks and Wildlife Department, the board, and the pertinent basin and bay area stakeholders committee and basin and bay expert science team. The advisory group may, on its own initiative or on request, modify a schedule established under this subsection to be more responsive to particular circumstances, local desires, changing conditions, or time-sensitive conflicts. This subsection does not prohibit, in a river basin and bay system for which the advisory group has not yet established a schedule for the development of environmental flow regime recommendations and the adoption of environmental flow standards, an effort to develop information on environmental flow needs and ways in which those needs can be met by a voluntary consensus-building process.(f) The advisory group shall appoint a basin and bay area stakeholders committee for each river basin and bay system in this state for which a schedule for the development of environmental flow regime recommendations and the adoption of environmental flow standards is specified by or established under Subsection (c), (d), or (e). Chapter 2110, Government Code, does not apply to the size, composition, or duration of a basin and bay area stakeholders committee. Each committee must consist of at least 17 members. The membership of each committee must:(1) reflect a fair and equitable balance of interest groups concerned with the particular river basin and bay system for which the committee is established; and(2) be representative of appropriate stakeholders, including the following if they have a presence in the particular river basin and bay system for which the committee is established:(A) agricultural water users, including representatives of each of the following sectors:(i) agricultural irrigation;(ii) free-range livestock; and(iii) concentrated animal feeding operation;(B) recreational water users, including coastal recreational anglers and businesses supporting water recreation;(C) municipalities;(D) soil and water conservation districts;(E) industrial water users, including representatives of each of the following sectors:(i) refining;(ii) chemical manufacturing;(iii) electricity generation; and(iv) production of paper products or timber;(F) commercial fishermen;(G) public interest groups;(H) regional water planning groups;(I) groundwater conservation districts;(J) river authorities and other conservation and reclamation districts with jurisdiction over surface water; and(K) environmental interests.(g) Members of a basin and bay area stakeholders committee serve five-year terms expiring March 1. If a vacancy occurs on a committee, the remaining members of the committee by majority vote shall appoint a member to serve the remainder of the unexpired term.(h) Meetings of a basin and bay area stakeholders committee must be open to the public.(i) Each basin and bay area stakeholders committee shall establish a basin and bay expert science team for the river basin and bay system for which the committee is established. The basin and bay expert science team must be established not later than six months after the date the basin and bay area stakeholders committee is established. Chapter 2110, Government Code, does not apply to the size, composition, or duration of a basin and bay expert science team. Each basin and bay expert science team must be composed of technical experts with special expertise regarding the river basin and bay system or regarding the development of environmental flow regimes. A person may serve as a member of more than one basin and bay expert science team at the same time.(j) The members of a basin and bay expert science team serve five-year terms expiring April 1. A vacancy on a basin and bay expert science team is filled by appointment by the pertinent basin and bay area stakeholders committee to serve the remainder of the unexpired term.(k) The science advisory committee shall appoint one of its members to serve as a liaison to each basin and bay expert science team to facilitate coordination and consistency in environmental flow activities throughout the state. The commission, the Parks and Wildlife Department, and the board shall provide technical assistance to each basin and bay expert science team, including information about the studies conducted under Sections 16.058 and 16.059, and may serve as nonvoting members of the basin and bay expert science team to facilitate the development of environmental flow regime recommendations.(l) Where reasonably practicable, meetings of a basin and bay expert science team must be open to the public.(m) Each basin and bay expert science team shall develop environmental flow analyses and a recommended environmental flow regime for the river basin and bay system for which the team is established through a collaborative process designed to achieve a consensus. In developing the analyses and recommendations, the science team must consider all reasonably available science, without regard to the need for the water for other uses, and the science team's recommendations must be based solely on the best science available. For the Rio Grande below Fort Quitman, any uses attributable to Mexican water flows must be excluded from environmental flow regime recommendations.(n) Each basin and bay expert science team shall submit its environmental flow analyses and environmental flow regime recommendations to the pertinent basin and bay area stakeholders committee, the advisory group, and the commission in accordance with the applicable schedule specified by or established under Subsection (c), (d), or (e). The basin and bay area stakeholders committee and the advisory group may not change the environmental flow analyses or environmental flow regime recommendations of the basin and bay expert science team.(o) Each basin and bay area stakeholders committee shall review the environmental flow analyses and environmental flow regime recommendations submitted by the committee's basin and bay expert science team and shall consider them in conjunction with other factors, including the present and future needs for water for other uses related to water supply planning in the pertinent river basin and bay system. For the Rio Grande, the basin and bay area stakeholders committee shall also consider the water accounting requirements for any international water sharing treaty, minutes, and agreement applicable to the Rio Grande and the effects on allocation of water by the Rio Grande watermaster in the middle and lower Rio Grande. The Rio Grande basin and bay expert science team may not recommend any environmental flow regime that would result in a violation of a treaty or court decision. The basin and bay area stakeholders committee shall develop recommendations regarding environmental flow standards and strategies to meet the environmental flow standards and submit those recommendations to the commission and to the advisory group in accordance with the applicable schedule specified by or established under Subsection (c), (d), or (e). In developing its recommendations, the basin and bay area stakeholders committee shall operate on a consensus basis to the maximum extent possible.(p) In recognition of the importance of adaptive management, after submitting its recommendations regarding environmental flow standards and strategies to meet the environmental flow standards to the commission, each basin and bay area stakeholders committee, with the assistance of the pertinent basin and bay expert science team, shall prepare and submit for approval by the advisory group a work plan. The work plan must:(1) establish a periodic review of the basin and bay environmental flow analyses and environmental flow regime recommendations, environmental flow standards, and strategies, to occur at least once every 10 years;(2) prescribe specific monitoring, studies, and activities; and(3) establish a schedule for continuing the validation or refinement of the basin and bay environmental flow analyses and environmental flow regime recommendations, the environmental flow standards adopted by the commission, and the strategies to achieve those standards.(q) In accordance with the applicable schedule specified by or established under Subsection (c), (d), or (e), the advisory group, with input from the science advisory committee, shall review the environmental flow analyses and environmental flow regime recommendations submitted by each basin and bay expert science team. If appropriate, the advisory group shall submit comments on the analyses and recommendations to the commission for use by the commission in adopting rules under Section 11.1471. Comments must be submitted not later than six months after the date of receipt of the analyses and recommendations.(r) Notwithstanding the other provisions of this section, in the event the commission, by permit or order, has established an estuary advisory council with specific duties related to implementation of permit conditions for environmental flows, that council may continue in full force and effect and shall act as and perform the duties of the basin and bay area stakeholders committee under this section. The estuary advisory council shall add members from stakeholder groups and from appropriate science and technical groups, if necessary, to fully meet the criteria for membership established in Subsection (f) and shall operate under the provisions of this section.(s) Each basin and bay area stakeholders committee and basin and bay expert science team is abolished on the date the advisory group is abolished under Section 11.0236(m).

Added by Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.07, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.07, eff. September 1, 2007.

Sec. 11.0237. WATER RIGHTS FOR INSTREAM FLOWS DEDICATED TO ENVIRONMENTAL NEEDS OR BAY AND ESTUARY INFLOWS. (a) The commission may not issue a new permit for instream flows dedicated to environmental needs or bay and estuary inflows. The commission may approve an application to amend an existing permit or certificate of adjudication to change the use to or add a use for instream flows dedicated to environmental needs or bay and estuary inflows.(b) This section does not alter the commission's obligations under Section 11.042(a-1), (b), or (c), 11.046(b), 11.085(k)(2)(F), 11.134(b)(3)(D), 11.147, 11.1471, 11.1491, 11.150, 11.152, 16.058, or 16.059.

Added by Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.07, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.07, eff. September 1, 2007.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1016, Sec. 1, eff. June 19, 2009.

Sec. 11.024. APPROPRIATION: PREFERENCES. In order to conserve and properly utilize state water, the public welfare requires not only recognition of beneficial uses but also a constructive public policy regarding the preferences between these uses, and it is therefore declared to be the public policy of this state that in appropriating state water preference shall be given to the following uses in the order named:(1) domestic and municipal uses, including water for sustaining human life and the life of domestic animals, it being the public policy of the state and for the benefit of the greatest number of people that in the appropriation of water as herein defined, the appropriation of water for domestic and municipal uses shall be and remain superior to the rights of the state to appropriate the same for all other purposes;(2) agricultural uses and industrial uses, which means processes designed to convert materials of a lower order of value into forms having greater usability and commercial value, including the development of power by means other than hydroelectric;(3) mining and recovery of minerals;(4) hydroelectric power;(5) navigation;(6) recreation and pleasure; and(7) other beneficial uses.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1983, 68th Leg., p. 5460, ch. 1026, Sec. 1, eff. Aug. 29, 1983; Acts 2001, 77th Leg., ch. 966, Sec. 2.03, eff. Sept. 1, 2001.

Sec. 11.025. SCOPE OF APPROPRIATIVE RIGHT. A right to use state water under a permit or a certified filing is limited not only to the amount specifically appropriated but also to the amount which is being or can be beneficially used for the purposes specified in the appropriation, and all water not so used is considered not appropriated.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.026. PERFECTION OF AN APPROPRIATION. No right to appropriate water is perfected unless the water has been beneficially used for a purpose stated in the original declaration of intention to appropriate water or stated in a permit issued by the commission or one of its predecessors.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.027. RIGHTS BETWEEN APPROPRIATORS. As between appropriators, the first in time is the first in right.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.0275. FAIR MARKET VALUE. Whenever the law requires the payment of fair market value for a water right, fair market value shall be determined by the amount of money that a willing buyer would pay a willing seller, neither of which is under any compulsion to buy or sell, for the water in an arms-length transaction and shall not be limited to the amount of money that the owner of the water right has paid or is paying for the water.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 2.04, eff. Sept. 1, 1997.

Sec. 11.029. TITLE TO APPROPRIATION BY LIMITATION. When an appropriator from a source of water supply has used water under the terms of a certified filing or a permit for a period of three years, he acquires title to his appropriation by limitation against any other claimant of water from the same source of water supply and against any riparian owner on the same source of water supply.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.030. FORFEITURE OF APPROPRIATION. If any lawful appropriation or use of state water is wilfully abandoned during any three successive years, the right to use the water is forfeited and the water is again subject to appropriation.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.031. ANNUAL REPORT. (a) Not later than March 1 of each year, each person who has a water right issued by the commission or who impounded, diverted, or otherwise used state water during the preceding calendar year shall submit a written report to the commission on a form prescribed by the commission. The report shall contain all information required by the commission to aid in administering the water law and in making inventory of the state's water resources. However, with the exception of those persons who hold water rights, no report is required of persons who take water solely for domestic or livestock purposes.(b) A person who fails to file an annual report with the commission as required by this section is liable to a penalty of $25, plus $1 per day for each day he fails to file the statement after March 1. However, the maximum penalty under this section is $150. The state may sue to recover the penalty.(c) The commission may waive the requirements of Subsection (a) of this section for a person who has a water right or uses state water in an area of the state where watermaster operations are established.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.003, eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 427, Sec. 1, 2, eff. Sept. 1, 1989.

Sec. 11.032. RECORDS. (a) A person who owns and operates a system of waterworks used for a purpose authorized by this code shall keep a detailed record of daily operations so that the quantity of water taken or diverted each calendar year can be determined.(b) If the water is used for irrigation, the record must show the number of acres irrigated, the character of the crops grown, and the yield per acre. No survey is required to determine the exact number of acres irrigated.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.033. EMINENT DOMAIN. The right to take water necessary for domestic and municipal supply purposes is primary and fundamental, and the right to recover from other uses water which is essential to domestic and municipal supply purposes is paramount and unquestioned in the policy of the state. All political subdivisions of the state and constitutional governmental agencies exercising delegated legislative powers have the power of eminent domain to be exercised as provided by law for domestic, municipal, and manufacturing uses and for other purposes authorized by this code, including the irrigation of land for all requirements of agricultural employment.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.034. RESERVOIR SITE: LAND AND RIGHTS-OF-WAY. An appropriator who is authorized to construct a dam or reservoir is granted the right-of-way, not to exceed 100 feet wide, and the necessary area for the site, over any public school land, university land, or asylum land of this state and the use of the rock, gravel, and timber on the site and right-of-way for construction purposes, after paying compensation as determined by the commission. An appropriator may acquire the reservoir site and rights-of-way over private land by contract.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.035. CONDEMNATION OF PRIVATE PROPERTY. (a) An appropriator may obtain rights-of-way over private land and may obtain the land necessary for pumping plants, intakes, headgates, and storage reservoirs by condemnation.(b) The party obtaining private property by condemnation shall cause damages to be assessed and paid for as provided by the statutes of this state relating to eminent domain.(c) If the party exercising the power granted by this section is not a corporation, district, city, or town, he shall apply to the commission for the condemnation.(d) The executive director shall have the proposed condemnation investigated. After the investigation, the commission may give notice to the party owning the land proposed to be condemned and hold a hearing on the proposed condemnation.(e) If after a hearing the commission determines that the condemnation is necessary, the executive director may institute condemnation proceedings in the name of the State of Texas for the use and benefit of the party who applied for the condemnation and all others similarly situated.(f) The parties at whose instance a condemnation suit is instituted shall pay the costs of the suit and condemnation in proportion to the benefits received by each party as fixed by the commission. Before using any of the condemned rights or property, a party receiving the rights or property shall pay the amount of costs fixed by the commission.(g) If, after the costs of the condemnation proceedings have been paid, a party seeks to take the benefits of the condemnation proceedings, he shall apply to the commission for the benefits. The commission may grant the application and fix the fees and charges to be paid by the applicant.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.004, eff. Sept. 1, 1985.

Sec. 11.036. CONSERVED OR STORED WATER: SUPPLY CONTRACT. (a) A person, association of persons, corporation, or water improvement or irrigation district having in possession and control any storm water, floodwater, or rainwater that is conserved or stored as authorized by this chapter may contract to supply the water to any person, association of persons, corporation, or water improvement or irrigation district having the right to acquire use of the water.(b) The price and terms of the contract shall be just and reasonable and without discrimination, and the contract is subject to the same revision and control as provided in this code for other water rates and charges. If the contract sets forth explicit expiration provisions, no continuation of the service obligation will be implied.(c) The terms of a contract may expressly provide that the person using the stored or conserved water is required to develop alternative or replacement supplies prior to the expiration of the contract and may further provide for enforcement of such terms by court order.(d) If any person uses the stored or conserved water without first entering into a contract with the party that conserved or stored it, the user shall pay for the use at a rate determined by the commission to be just and reasonable, subject to court review as in other cases.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1997, 75th Leg., ch. 1010, Sec. 2.05, eff. Sept. 1, 1997.

Sec. 11.037. WATER SUPPLIERS: RULES AND REGULATIONS. (a) Every person, association of persons, corporation, or irrigation district conserving or supplying water for any of the purposes authorized by this chapter shall make and publish reasonable rules and regulations relating to:(1) the method of supply;(2) the use and distribution of the water; and(3) the procedure for applying for the water and for paying for it.(b) Each person, association of persons, corporation, and district authorized by law to carry out irrigation powers that is conserving or supplying water for any of the purposes authorized by this chapter may make and publish reasonable rules relating to water conservation, as defined by Subdivision (8)(B), Section 11.002, of this code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 133, Sec. 1.10.

Sec. 11.038. RIGHTS OF OWNERS OF LAND ADJOINING CANAL, ETC. (a) A person who owns or holds a possessory interest in land adjoining or contiguous to a canal, ditch, flume, lateral, dam, reservoir, or lake constructed and maintained under the provisions of this chapter and who has secured a right to the use of water in the canal, ditch, flume, lateral, dam, reservoir, or lake is entitled to be supplied from the canal, ditch, flume, lateral, dam, reservoir, or lake with water for agricultural uses, mining, milling, manufacturing, development of power, and stock raising, in accordance with the terms of the person's contract.(b) If the person, association of persons, or corporation owning or controlling the water and the person who owns or holds a possessory interest in the adjoining land cannot agree on a price for a permanent water right or for the use of enough water for irrigation of the person's land or for agricultural uses, mining, milling, manufacturing, development of power, or stock raising, then the party owning or controlling the water, if the person has any water not contracted to others, shall furnish the water necessary for these purposes at reasonable and nondiscriminatory prices.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 2001, 77th Leg., ch. 966, Sec. 2.04, eff. Sept. 1, 2001.

Sec. 11.039. DISTRIBUTION OF WATER DURING SHORTAGE. (a) If a shortage of water in a water supply not covered by a water conservation plan prepared in compliance with Texas Natural Resource Conservation Commission or Texas Water Development Board rules results from drought, accident, or other cause, the water to be distributed shall be divided among all customers pro rata, according to the amount each may be entitled to, so that preference is given to no one and everyone suffers alike.(b) If a shortage of water in a water supply covered by a water conservation plan prepared in compliance with Texas Natural Resource Conservation Commission or Texas Water Development Board rules results from drought, accident, or other cause, the person, association of persons, or corporation owning or controlling the water shall divide the water to be distributed among all customers pro rata, according to:(1) the amount of water to which each customer may be entitled; or(2) the amount of water to which each customer may be entitled, less the amount of water the customer would have saved if the customer had operated its water system in compliance with the water conservation plan.(c) Nothing in Subsection (a) or (b) precludes the person, association of persons, or corporation owning or controlling the water from supplying water to a person who has a prior vested right to the water under the laws of this state.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 2001, 77th Leg., ch. 1126, Sec. 1, eff. June 15, 2001.

Sec. 11.040. PERMANENT WATER RIGHT. (a) A permanent water right is an easement and passes with the title to land.(b) A written instrument conveying a permanent water right may be recorded in the same manner as any other instrument relating to a conveyance of land.(c) The owner of a permanent water right is entitled to use water according to the terms of his contract. If there is no contract, the owner is entitled to use water at a just, reasonable, and nondiscriminatory price.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.041. DENIAL OF WATER: COMPLAINT. (a) Any person entitled to receive or use water from any canal, ditch, flume, lateral, dam, reservoir, or lake or from any conserved or stored supply may present to the commission a written petition showing:(1) that he is entitled to receive or use the water;(2) that he is willing and able to pay a just and reasonable price for the water;(3) that the party owning or controlling the water supply has water not contracted to others and available for the petitioner's use; and(4) that the party owning or controlling the water supply fails or refuses to supply the available water to the petitioner, or that the price or rental demanded for the available water is not reasonable and just or is discriminatory.(b) If the petition is accompanied by a deposit of $25, the executive director shall have a preliminary investigation of the complaint made and determine whether or not there are probable grounds for the complaint.(c) If, after preliminary investigation, the executive director determines that probable grounds exist for the complaint, the commission shall enter an order setting a time and place for a hearing on the petition.(d) The commission may require the complainant to make an additional deposit or execute a bond satisfactory to the commission in an amount fixed by the commission conditioned on the payment of all costs of the proceeding.(e) At least 20 days before the date set for the hearing, the commission shall transmit by registered mail a certified copy of the petition and a certified copy of the hearing order to the person against whom the complaint is made.(f) The commission shall hold a hearing on the complaint at the time and place stated in the order. It may hear evidence orally or by affidavit in support of or against the complaint, and it may hear arguments. On completion of the hearing, the commission shall render a written decision.(g) If, after the preliminary investigation, the executive director determines that no probable grounds exist for the complaint, the executive director shall dismiss the complaint. The commission may either return the deposit or pay it into the State Treasury.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.005, eff. Sept. 1, 1985.

Sec. 11.042. DELIVERING WATER DOWN BANKS AND BEDS. (a) Under rules prescribed by the commission, a person, association of persons, corporation, water control and improvement district, water improvement district, or irrigation district supplying stored or conserved water under contract as provided in this chapter may use the bank and bed of any flowing natural stream in the state to convey the water from the place of storage to the place of use or to the diversion point of the appropriator.(a-1) With prior authorization granted under rules prescribed by the commission, a person, association of persons, corporation, water control and improvement district, water improvement district, or irrigation district supplying water imported from a source located wholly outside the boundaries of this state, except water imported from a source located in the United Mexican States, may use the bed and banks of any flowing natural stream in the state to convey water for use in this state. The authorization must:(1) allow for the diversion of only the amount of water put into a watercourse or stream, less carriage losses; and(2) include special conditions adequate to prevent a significant impact to the quality of water in this state.(b) A person who wishes to discharge and then subsequently divert and reuse the person's existing return flows derived from privately owned groundwater must obtain prior authorization from the commission for the diversion and the reuse of these return flows. The authorization may allow for the diversion and reuse by the discharger of existing return flows, less carriage losses, and shall be subject to special conditions if necessary to protect an existing water right that was granted based on the use or availability of these return flows. Special conditions may also be provided to help maintain instream uses and freshwater inflows to bays and estuaries. A person wishing to divert and reuse future increases of return flows derived from privately owned groundwater must obtain authorization to reuse increases in return flows before the increase.(c) Except as otherwise provided in Subsection (a) of this section, a person who wishes to convey and subsequently divert water in a watercourse or stream must obtain the prior approval of the commission through a bed and banks authorization. The authorization shall allow to be diverted only the amount of water put into a watercourse or stream, less carriage losses and subject to any special conditions that may address the impact of the discharge, conveyance, and diversion on existing permits, certified filings, or certificates of adjudication, instream uses, and freshwater inflows to bays and estuaries. Water discharged into a watercourse or stream under this chapter shall not cause a degradation of water quality to the extent that the stream segment's classification would be lowered. Authorizations under this section and water quality authorizations may be approved in a consolidated permit proceeding.(d) Nothing in this section shall be construed to affect an existing project for which water rights and reuse authorizations have been granted by the commission before September 1, 1997.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.006, eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1010, Sec. 2.06, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1016, Sec. 2, eff. June 19, 2009.

Sec. 11.043. RECORDATION OF CONVEYANCE OF IRRIGATION WORK. (a) A conveyance of a ditch, canal, or reservoir or other irrigation work or an interest in such an irrigation work must be executed and acknowledged in the same manner as a conveyance of real estate. Such a conveyance must be recorded in the deed records of the county in which the ditch, canal, or reservoir is located.(b) If a conveyance of property covered by Subsection (a) of this section is not made in the prescribed manner, it is null and void against subsequent purchasers in good faith and for valuable consideration.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.044. ROADS AND HIGHWAYS. (a) An appropriator has the right to construct ditches, canals, or pipelines along or across all roads and highways necessary for the construction of waterworks. Bridges, culverts, or siphons shall be constructed at all road and highway crossings as necessary to prevent any impairment of the uses of the road or highway. Approval of the construction plans and specifications shall be obtained from the owner of the road or highway prior to the installation of conveyance facilities.(b) If any public road, highway, or public bridge is located on the ground necessary for a damsite, reservoir, or lake, the commissioners court shall change the road and remove the bridge so that it does not interfere with the construction of the proposed dam, reservoir, or lake. The party desiring to construct the dam, reservoir, or lake shall pay the expense of moving the bridge or roadway.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 939, ch. 353, Sec. 1, eff. Aug. 31, 1981.

Sec. 11.045. DITCHES AND CANALS. An appropriator is entitled to construct ditches and canals along or across any stream of water.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.046. RETURN SURPLUS WATER. (a) A person who takes or diverts water from a watercourse or stream for the purposes authorized by this code shall conduct surplus water back to the watercourse or stream from which it was taken if the water can be returned by gravity flow and it is reasonably practicable to do so.(b) In granting an application for a water right, the commission may include conditions in the water right providing for the return of surplus water, in a specific amount or percentage of water diverted, and the return point on a watercourse or stream as necessary to protect senior downstream permits, certified filings, or certificates of adjudication or to provide flows for instream uses or bays and estuaries.(c) Except as specifically provided otherwise in the water right, water appropriated under a permit, certified filing, or certificate of adjudication may, prior to its release into a watercourse or stream, be beneficially used and reused by the holder of a permit, certified filing, or certificate of adjudication for the purposes and locations of use provided in the permit, certified filing, or certificate of adjudication. Once water has been diverted under a permit, certified filing, or certificate of adjudication and then returned to a watercourse or stream, however, it is considered surplus water and therefore subject to reservation for instream uses or beneficial inflows or to appropriation by others unless expressly provided otherwise in the permit, certified filing, or certificate of adjudication.(d) Water appropriated under a permit, certified filing, or certificate of adjudication which is recirculated within a reservoir for cooling purposes shall not be considered to be surplus for purposes of this chapter.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1997, 75th Leg., ch. 1010, Sec. 2.07, eff. Sept. 1, 1997.

Sec. 11.047. FAILURE TO FENCE. If a person, association of persons, corporation, or water improvement or irrigation district that owns or controls a ditch, canal, reservoir, dam, or lake does not keep it securely fenced, there is no cause of action against the owner of livestock that trespass.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.048. COST OF MAINTAINING IRRIGATION DITCH. (a) If an irrigation ditch is owned or used by two or more persons, mutual or cooperative companies, or corporations, each party who has an interest in the ditch shall pay his proportionate share of the cost of operating and maintaining the ditch.(b) If a person who owns a joint interest in a ditch refuses to do or to pay for his proportionate share of the work that is reasonably necessary for the proper maintenance and operation of the ditch, the other owners may, after giving him 10 days written notice, proceed themselves to do his share of the necessary work and recover from him the reasonable expense or value of the work or labor performed. The action for the cost of the work may be brought in any court having jurisdiction over the amount in controversy.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.049. EXAMINATION AND SURVEY. A person may make any necessary examination and survey in order to select the most advantageous sites for a reservoir and rights-of-way to be used for any of the purposes authorized by this chapter, and for this purpose a person may enter the land or water of any other person.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.050. TIDEWATER GATES, ETC. (a) An appropriator authorized to take water for irrigation, subject to the laws of the United States and the regulations made under its authority, may construct gates or breakwaters, dams, or dikes with gates, in waters wholly in this state, as necessary to prevent pollution of the fresh water of any river, bayou, or stream due to the ebb and flow of the tides of the Gulf of Mexico.(b) The work shall be done in such a manner that navigation of vessels on the stream is not obstructed, and where any gate is used, the appropriator shall at all times keep a competent person at the gate to allow free navigation.(c) A dam, dike, or breakwater constructed under this section may not be placed at any point except where Gulf tides ebb and flow and may not be constructed so as to obstruct the flow of fresh water to any appropriator or riparian owner downstream.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.051. IRRIGATION: LIEN ON CROPS. (a) A person who constructs a ditch, canal, dam, lake, or reservoir for the purpose of irrigation and who leases, rents, furnishes, or supplies water to any person for irrigation, with or without a contract, has a preference lien superior to every other lien on the irrigated crops. However, when any irrigation district or conservation and reclamation district obtains a water supply under contract with the United States, the board of directors of the district, by resolution entered in its minutes, with the consent of the secretary of the interior, may waive the preference lien in whole or in part.(b) To enforce the lien, the lienholder has all the rights and remedies prescribed by Articles 5222 through 5239, Revised Civil Statutes of Texas, 1925.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.052. ACTIVITIES UNDER THE FEDERAL RECLAMATION ACT. The Secretary of the Interior of the United States is authorized to conduct any activities in this state necessary to perform his duties under the federal reclamation act, as amended (43 U.S.C. Section 371 et seq.).

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

SUBCHAPTER C. UNLAWFUL USE, DIVERSION, WASTE, ETC.Sec. 11.081. UNLAWFUL USE OF STATE WATER. No person may wilfully take, divert, or appropriate any state water for any purpose without first complying with all applicable requirements of this chapter.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1997, 75th Leg., ch. 1072, Sec. 3, eff. Sept. 1, 1997.

Sec. 11.082. UNLAWFUL USE: CIVIL PENALTY. (a) A person who wilfully takes, diverts, or appropriates state water without complying with the applicable requirements of this chapter is also liable to a civil penalty of not more than $5,000 for each day he continues the taking, diversion, or appropriation.(b) The state may recover the penalties prescribed in Subsection (a) by suit brought for that purpose in a court of competent jurisdiction. The state may seek those penalties regardless of whether a watermaster has been appointed for the water division, river basin, or segment of a river basin where the unlawful use is alleged to have occurred.(c) An action to collect the penalty provided in this section must be brought within two years from the date of the alleged violation.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3150, ch. 828, Sec. 1, eff. June 17, 1981; Acts 1997, 75th Leg., ch. 1010, Sec. 3.01, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.08, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.08, eff. September 1, 2007.

Sec. 11.083. OTHER UNLAWFUL TAKING. (a) No person may wilfully open, close, change, or interfere with any headgate or water box without lawful authority.(b) No person may wilfully use water or conduct water through his ditch or upon his land unless he is entitled to do so.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1997, 75th Leg., ch. 1072, Sec. 4, eff. Sept. 1, 1997.

Sec. 11.084. SALE OF PERMANENT WATER RIGHT WITHOUT A PERMIT. No person may sell or offer to sell a permanent water right unless he has perfected a right to appropriate state water by a certified filing, or unless he has obtained a permit from the commission, authorizing the use of the water for the purposes for which the permanent water right is conveyed.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1997, 75th Leg., ch. 1072, Sec. 5, eff. Sept. 1, 1997.

Sec. 11.0841. CIVIL REMEDY. (a) Nothing in this chapter affects the right of any private corporation, individual, or political subdivision that has a justiciable interest in pursuing any available common-law remedy to enforce a right or to prevent or seek redress or compensation for the violation of a right or otherwise redress an injury.(b) A district court may award the costs of litigation, including reasonable attorney fees and expert costs, to any political subdivision of the state, private corporation, or individual that is a water right holder and that prevails in a suit for injunctive relief to redress an unauthorized diversion, impoundment, or use of surface water in violation of this chapter or a rule adopted pursuant to this chapter.(c) For purposes of this section, the Parks and Wildlife Department has:(1) the rights of a holder of a water right that is held in the Texas Water Trust, including the right to file suit in a civil court to prevent the unlawful use of such a right;(2) the right to act in the same manner that a holder of a water right may act to protect the holder's rights in seeking to prevent any person from appropriating water in violation of a set-aside established by the commission under Section 11.1471 to meet instream flow needs or freshwater inflow needs; and(3) the right to file suit in a civil court to prevent the unlawful use of a set-aside established under Section 11.1471.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 3.02, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.09, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.09, eff. September 1, 2007.

Sec. 11.0842. ADMINISTRATIVE PENALTY. (a) If a person violates this chapter, a rule or order adopted under this chapter or Section 16.236, or a permit, certified filing, or certificate of adjudication issued under this chapter, the commission may assess an administrative penalty against that person as provided by this section. The commission may assess an administrative penalty for a violation relating to a water division or a river basin or segment of a river basin regardless of whether a watermaster has been appointed for the water division or river basin or segment of the river basin.(b) The penalty may be in an amount not to exceed $5,000 for each day the person is in violation of this chapter, the rule or order adopted under this chapter, or the permit, certified filing, or certificate of adjudication issued under this chapter. The penalty may be in an amount not to exceed $1,000 for each day the person is in violation of the rule or order adopted under Section 16.236 of this code. Each day a violation continues may be considered a separate violation for purposes of penalty assessment.(c) In determining the amount of the penalty, the commission shall consider:(1) the nature, circumstances, extent, duration, and gravity of the prohibited acts, with special emphasis on the impairment of an existing permit, certified filing, or certificate of adjudication or the hazard or potential hazard created to the health, safety, or welfare of the public;(2) the impact of the violation on the instream uses, water quality, fish and wildlife habitat, or beneficial freshwater inflows to bays and estuaries;(3) with respect to the alleged violator:(A) the history and extent of previous violations;(B) the degree of culpability, including whether the violation was attributable to mechanical or electrical failures and whether the violation could have been reasonably anticipated and avoided;(C) demonstrated good faith, including actions taken by the alleged violator to rectify the cause of the violation and to compensate affected persons;(D) any economic benefit gained through the violation; and(E) the amount necessary to deter future violations; and(4) any other matters that justice may require.(d) If, after examination of a possible violation and the facts surrounding that possible violation, the executive director concludes that a violation has occurred, the executive director shall issue a preliminary report stating the facts on which that conclusion was based, recommending that an administrative penalty under this section be imposed on the person charged, and recommending the amount of the penalty. The executive director shall base the recommended amount of the proposed penalty on the factors provided by Subsection (c) of this section and shall analyze each factor for the benefit of the commission.(e) No later than the 10th day after the date on which the report is issued, the executive director shall give written notice of the report to the person charged with the violation. The notice shall include a brief summary of the charges, a statement of the amount of the penalty recommended, and a statement of the right of the person charged to a hearing on the occurrence of the violation, the amount of the penalty, or both the occurrence of the violation and the amount of the penalty.(f) No later than the 20th day after the date on which notice is received, the person charged may either give to the commission written consent to the executive director's report, including the recommended penalty, or make a written request for a hearing.(g) If the person charged with the violation consents to the penalty recommended by the executive director or fails to timely respond to the notice, the commission by order shall either assess the penalty or order a hearing to be held on the findings and recommendations in the executive director's report. If the commission assesses the penalty recommended by the report, the commission shall give written notice of its decision to the person charged.(h) If the person charged requests or the commission orders a hearing, the commission shall call a hearing and give notice of the hearing. As a result of the hearing, the commission by order either may find that a violation has occurred and may assess a penalty, may find that a violation has occurred but that no penalty should be assessed, or may find that no violation has occurred. All proceedings under this subsection are subject to Chapter 2001, Government Code. In making any penalty decision, the commission shall analyze each of the factors provided by Subsection (c) of this section.(i) The commission shall give notice of its decision to the person charged, and if the commission finds that a violation has occurred and assesses an administrative penalty, the commission shall give written notice to the person charged of its findings, of the amount of the penalty, and of the person's right to judicial review of the commission's order. If the commission is required to give notice of a penalty under this subsection or Subsection (g) of this section, the commission shall file notice of its decision in the Texas Register not later than the 10th day after the date on which the decision is adopted.(j) Within the 30-day period immediately following the day on which the commission's order is final, as provided by Subchapter F, Chapter 2001, Government Code, the person charged with the penalty shall:(1) pay the penalty in full;(2) pay the amount of the penalty and file a petition for judicial review contesting the occurrence of the violation, the amount of the penalty, or both the occurrence of the violation and the amount of the penalty; or(3) without paying the amount of the penalty, file a petition for judicial review contesting the occurrence of the violation, the amount of the penalty, or both the occurrence of the violation and the amount of the penalty.(k) Within the 30-day period, a person who acts under Subsection (j)(3) of this section may:(1) stay enforcement of the penalty by:(A) paying the amount of the penalty to the court for placement in an escrow account; or(B) giving to the court a supersedeas bond that is approved by the court for the amount of the penalty and that is effective until all judicial review of the commission's order is final; or(2) request the court to stay enforcement of the penalty by:(A) filing with the court a sworn affidavit of the person stating that the person is financially unable to pay the amount of the penalty and is financially unable to give the supersedeas bond; and(B) giving a copy of the affidavit to the commission by certified mail.(l) If the commission receives a copy of an affidavit under Subsection (k)(2) of this section, it may file with the court within five days after the date the copy is received a contest to the affidavit. The court shall hold a hearing on the facts alleged in the affidavit as soon as practicable and shall stay the enforcement of the penalty on finding that the alleged facts are true. The person who files an affidavit has the burden of proving that the person is financially unable to pay the amount of the penalty and to give a supersedeas bond.(m) If the person does not pay the amount of the penalty and the enforcement of the penalty is not stayed, the commission may refer the matter to the attorney general for collection of the amount of the penalty.(n) Judicial review of the order or decision of the commission assessing the penalty shall be under the substantial evidence rule and shall be instituted by filing a petition with a district court in Travis County, as provided by Subchapter G, Chapter 2001, Government Code.(o) A penalty collected under this section shall be deposited in the state treasury to the credit of the general revenue fund.(p) Notwithstanding any other provision to the contrary, the commission may compromise, modify, or remit, with or without condition, any penalty imposed under this section.(q) Payment of an administrative penalty under this section shall be full and complete satisfaction of the violation for which the administrative penalty is assessed and shall preclude any other civil or criminal penalty for the same violation.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 3.02, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.10, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.10, eff. September 1, 2007.

Sec. 11.0843. FIELD CITATION. (a) Upon witnessing a violation of this chapter or a rule or order or a water right issued under this chapter, the executive director or a person designated by the executive director, including a watermaster or the watermaster's deputy, may issue the alleged violator a field citation alleging that a violation has occurred and providing the alleged violator the option of either:(1) without admitting to or denying the alleged violation, paying an administrative penalty in accordance with the predetermined penalty amount established under Subsection (b) and taking remedial action as provided in the citation; or(2) requesting a hearing on the alleged violation in accordance with Section 11.0842.(b) By rule the commission shall establish penalty amounts corresponding to types of violations of this chapter or rules or orders adopted or water rights issued under this chapter.(c) A penalty collected under this section shall be deposited in the state treasury to the credit of the general revenue fund.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 3.02, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.11, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.11, eff. September 1, 2007.

Sec. 11.085. INTERBASIN TRANSFERS. (a) No person may take or divert any state water from a river basin in this state and transfer such water to any other river basin without first applying for and receiving a water right or an amendment to a permit, certified filing, or certificate of adjudication from the commission authorizing the transfer.(b) The application must include:(1) the contract price of the water to be transferred;(2) a statement of each general category of proposed use of the water to be transferred and a detailed description of the proposed uses and users under each category;(3) the cost of diverting, conveying, distributing, and supplying the water to, and treating the water for, the proposed users; and(4) the projected effect on user rates and fees for each class of ratepayers.(c) The applicant shall provide the information described by Subsection (b) of this section to any person on request and without cost.(d) Prior to taking action on an application for an interbasin transfer, the commission shall conduct at least one public meeting to receive comments in both the basin of origin of the water proposed for transfer and the basin receiving water from the proposed transfer. Notice shall be provided pursuant to Subsection (g) of this section. Any person may present relevant information and data at the meeting on the criteria which the commission is to consider related to the interbasin transfer.(e) In addition to the public meetings required by Subsection (d) of this section, if the application is contested in a manner requiring an evidentiary hearing under the rules of the commission, the commission shall give notice and hold an evidentiary hearing, in accordance with commission rules and applicable state law.(f) Notice of an application for an interbasin transfer shall be mailed to the following:(1) all holders of permits, certified filings, or certificates of adjudication located in whole or in part in the basin of origin;(2) each county judge of a county located in whole or in part in the basin of origin;(3) each mayor of a city with a population of 1,000 or more located in whole or in part in the basin of origin; and(4) all groundwater conservation districts located in whole or in part in the basin of origin; and(5) each state legislator in both basins.(g) The applicant shall cause the notice of application for an interbasin transfer to be published once a week for two consecutive weeks in one or more newspapers having general circulation in each county located in whole or in part in the basin of origin or the receiving basin. The published notice may not be smaller than 96.8 square centimeters or 15 square inches with the shortest dimension at least 7.6 centimeters or three inches. The notice of application and public meetings shall be combined in the mailed and published notices.(h) The notice of application must state how a person may obtain the information described by Subsection (b) of this section.(i) The applicant shall pay the cost of notice required to be provided under this section. The commission by rule may establish procedures for payment of those costs.(j) In addition to other requirements of this code relating to the review of and action on an application for a new water right or amended permit, certified filing, or certificate of adjudication, the commission shall:(1) request review and comment on an application for an interbasin transfer from each county judge of a county located in whole or in part in the basin of origin. A county judge should make comment only after seeking advice from the county commissioners court; and(2) give consideration to the comments of each county judge of a county located in whole or in part in the basin of origin prior to taking action on an application for an interbasin transfer.(k) In addition to other requirements of this code relating to the review of and action on an application for a new water right or amended permit, certified filing, or certificate of adjudication, the commission shall weigh the effects of the proposed transfer by considering:(1) the need for the water in the basin of origin and in the proposed receiving basin based on the period for which the water supply is requested, but not to exceed 50 years;(2) factors identified in the applicable approved regional water plans which address the following:(A) the availability of feasible and practicable alternative supplies in the receiving basin to the water proposed for transfer;(B) the amount and purposes of use in the receiving basin for which water is needed;(C) proposed methods and efforts by the receiving basin to avoid waste and implement water conservation and drought contingency measures;(D) proposed methods and efforts by the receiving basin to put the water proposed for transfer to beneficial use;(E) the projected economic impact that is reasonably expected to occur in each basin as a result of the transfer; and(F) the projected impacts of the proposed transfer that are reasonably expected to occur on existing water rights, instream uses, water quality, aquatic and riparian habitat, and bays and estuaries that must be assessed under Sections 11.147, 11.150, and 11.152 of this code in each basin. If the water sought to be transferred is currently authorized to be used under an existing permit, certified filing, or certificate of adjudication, such impacts shall only be considered in relation to that portion of the permit, certified filing, or certificate of adjudication proposed for transfer and shall be based on historical uses of the permit, certified filing, or certificate of adjudication for which amendment is sought;(3) proposed mitigation or compensation, if any, to the basin of origin by the applicant;(4) the continued need to use the water for the purposes authorized under the existing permit, certified filing, or certificate of adjudication, if an amendment to an existing water right is sought; and(5) the information required to be submitted by the applicant.(l) The commission may grant, in whole or in part, an application for an interbasin transfer only to the extent that:(1) the detriments to the basin of origin during the proposed transfer period are less than the benefits to the receiving basin during the proposed transfer period; and(2) the applicant for the interbasin transfer has prepared a drought contingency plan and has developed and implemented a water conservation plan that will result in the highest practicable levels of water conservation and efficiency achievable within the jurisdiction of the applicant.(m) The commission may grant new or amended water rights under this section with or without specific terms or periods of use and with specific conditions under which a transfer of water may occur.(n) If the transfer of water is based on a contractual sale of water, the new water right or amended permit, certified filing, or certificate of adjudication authorizing the transfer shall contain a condition for a term or period not greater than the contract term.(o) The parties to a contract for an interbasin transfer may include provisions for compensation and mitigation. If the party from the basin of origin is a government entity, each county judge of a county located in whole or in part in the basin of origin may provide input on the appropriate compensation and mitigation for the interbasin transfer.(p) A river basin may not be redesignated in order to allow a transfer or diversion of water otherwise in violation of this section.(q) A person who takes or diverts water in violation of this section is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $1,000 or by confinement in the county jail for not more than six months.(r) A person commits a separate offense each day he continues to take or divert water in violation of this section.(s) Any proposed transfer of all or a portion of a water right under this section is junior in priority to water rights granted before the time application for transfer is accepted for filing.(t) Any proposed transfer of all or a portion of a water right under this section from a river basin in which two or more river authorities or water districts created under Section 59, Article XVI, Texas Constitution, have written agreements or permits that provide for the coordinated operation of their respective reservoirs to maximize the amount of water for beneficial use within their respective water services areas shall be junior in priority to water rights granted before the time application for transfer is accepted for filing.(u) An appropriator of water for municipal purposes in the basin of origin may, at the appropriator's option, be a party in any hearings under this section.(v) The provisions of this section, except Subsection (a), do not apply to:(1) a proposed transfer which in combination with any existing transfers totals less than 3,000 acre-feet of water per annum from the same permit, certified filing, or certificate of adjudication;(2) a request for an emergency transfer of water;(3) a proposed transfer from a basin to its adjoining coastal basin;(4) a proposed transfer from a basin to a county or municipality or the municipality's retail service area that is partially within the basin for use in that part of the county or municipality and the municipality's retail service area not within the basin; or(5) a proposed transfer of water that is:(A) imported from a source located wholly outside the boundaries of this state, except water that is imported from a source located in the United Mexican States;(B) for use in this state; and(C) transported by using the bed and banks of any flowing natural stream located in this state.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1997, 75th Leg., ch. 1010, Sec. 2.08, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 966, Sec. 2.05, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1234, Sec. 12, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1016, Sec. 3, eff. June 19, 2009.

Sec. 11.086. OVERFLOW CAUSED BY DIVERSION OF WATER. (a) No person may divert or impound the natural flow of surface waters in this state, or permit a diversion or impounding by him to continue, in a manner that damages the property of another by the overflow of the water diverted or impounded.(b) A person whose property is injured by an overflow of water caused by an unlawful diversion or impounding has remedies at law and in equity and may recover damages occasioned by the overflow.(c) The prohibition of Subsection (a) of this section does not in any way affect the construction and maintenance of levees and other improvements to control floods, overflows, and freshets in rivers, creeks, and streams or the construction of canals for conveying water for irrigation or other purposes authorized by this code. However, this subsection does not authorize any person to construct a canal, lateral canal, or ditch that obstructs a river, creek, bayou, gully, slough, ditch, or other well-defined natural drainage.(d) Where gullies or sloughs have cut away or intersected the banks of a river or creek to allow floodwaters from the river or creek to overflow the land nearby, the owner of the flooded land may fill the mouth of the gullies or sloughs up to the height of the adjoining banks of the river or creek without liability to other property owners.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.087. DIVERSION OF WATER ON INTERNATIONAL STREAM. (a) When storm water or floodwater is released from a dam or reservoir on an international stream and the water is designated for use or storage downstream by a specified user who is legally entitled to receive it, no other person may store, divert, appropriate, or use the water or interfere with its passage downstream.(b) The commission may make and enforce rules and orders to implement the provisions of this section, including rules and orders designed to:(1) establish an orderly system for water releases and diversions in order to protect vested rights and to avoid the loss of released water;(2) prescribe the time that releases of water may begin and end;(3) determine the proportionate quantities of the released water in transit and the water that would have been flowing in the stream without the addition of the released water;(4) require each owner or operator of a dam or reservoir on the stream between the point of release and the point of destination to allow free passage of the released water in transit; and(5) establish other requirements the commission considers necessary to effectuate the purposes of this section.(c) Orders made by the commission to effectuate its rules under this section shall be mailed by certified mail to each diverter of water and to each reservoir owner on the stream between the point of release and the point of destination of the released water as shown by the records of the commission.(d) Repealed by Acts 1997, 75th Leg., ch. 1072, Sec. 60(a)(1), eff. Sept. 1, 1997.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.007, eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1072, Sec. 6, 60(a)(1), eff. Sept. 1, 1997.

Sec. 11.0871. TEMPORARY DIVERSION OF WATER ON INTERNATIONAL STREAM. (a) The commission may authorize, under conditions stated in an order, a watermaster to provide for the temporary diversion and use by holders of water rights of storm water or floodwater that spills from dams and reservoirs on an international stream and otherwise would flow into the Gulf of Mexico without opportunity for beneficial use.(b) In an order made by the commission under this section, the commission may not discriminate between holders of water rights from an international stream except to the extent necessary to protect the holders of water rights from the same source of supply.(c) The commission shall give notice by mail to holders of water rights from an international stream and shall hold an evidentiary hearing before entry of an order under this section.

Added by Acts 1981, 67th Leg., p. 293, ch. 117, Sec. 1, eff. May 13, 1981.

Sec. 11.088. DESTRUCTION OF WATERWORKS. No person may wilfully cut, dig, break down, destroy, or injure or open a gate, bank, embankment, or side of any ditch, canal, reservoir, flume, tunnel or feeder, pump or machinery, building, structure, or other work which is the property of another, or in which another owns an interest, or which is lawfully possessed or being used by another, and which is used for milling, mining, manufacturing, the development of power, domestic purposes, agricultural uses, or stock raising, with intent to:(1) maliciously injure a person, association, corporation, water improvement or irrigation district;(2) gain advantage for himself; or(3) take or steal water or cause water to run out or waste out of the ditch, canal, or reservoir, feeder, or flume for his own advantage or to the injury of a person lawfully entitled to the use of the water or the use or management of the ditch, canal, tunnel, reservoir, feeder, flume, machine, structure, or other irrigation work.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1997, 75th Leg., ch. 1072, Sec. 7, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 966, Sec. 2.06, eff. Sept. 1, 2001.

Sec. 11.089. JOHNSON GRASS OR RUSSIAN THISTLE. (a) No person who owns, leases, or operates a ditch, canal, or reservoir or who cultivates land abutting a reservoir, ditch, flume, canal, wasteway, or lateral may permit Johnson grass or Russian thistle to go to seed on the waterway within 10 feet of the high-water line if the waterway crosses or lies on the land owned or controlled by him.(b) The provisions of this section are not applicable in Tom Green, Sterling, Irion, Schleicher, McCullough, Brewster, Menard, Maverick, Kinney, Val Verde, and San Saba counties.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1997, 75th Leg., ch. 1072, Sec. 8, eff. Sept. 1, 1997.

Sec. 11.090. POLLUTING AND LITTERING. No person may deposit in any canal, lateral, reservoir, or lake, used for a purpose named in this chapter, the carcass of any dead animal, tin cans, discarded buckets or pails, garbage, ashes, bailing or barbed wire, earth, offal, or refuse of any character or any other article which might pollute the water or obstruct the flow of a canal or similar structure.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1997, 75th Leg., ch. 1072, Sec. 9, eff. Sept. 1, 1997.

Sec. 11.091. INTERFERENCE WITH DELIVERY OF WATER UNDER CONTRACT. No person may wilfully take, divert, appropriate, or interfere with the delivery of conserved or stored water under Section 11.042 of this code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1997, 75th Leg., ch. 1072, Sec. 10, eff. Sept. 1, 1997.

Sec. 11.092. WASTEFUL USE OF WATER. A person who owns or has a possessory right to land contiguous to a canal or irrigation system and who acquires the right by contract to use the water from it commits waste if he:(1) permits the excessive or wasteful use of water by any of his agents or employees; or(2) permits the water to be applied to anything but a beneficial use.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.093. ABATEMENT OF WASTE AS PUBLIC NUISANCE. (a) A person who permits an unreasonable loss of water through faulty design or negligent operation of any waterworks using water for a purpose named in this chapter commits waste, and the commission may declare the works causing the waste to be a public nuisance. The commission may take the necessary action to abate the nuisance. Also, any person who may be injured by the waste may sue in the district court having jurisdiction over the works causing the waste to have the operation of the works abated as a public nuisance.(b) In case of a wasteful use of water defined by Section 11.092 of this code, the commission shall declare the use to be a public nuisance and shall act to abate the nuisance by directing the person supplying the water to close the water gates of the person wasting the water and to keep them closed until the commission determines that the unlawful use of water is corrected.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.094. PENALTY FOR USE OF WORKS DECLARED PUBLIC NUISANCE. No person may operate or attempt to operate any waterworks or irrigation system or use any water under contract with any waterworks or irrigation system that has been previously declared to be a public nuisance.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1997, 75th Leg., ch. 1072, Sec. 11, eff. Sept. 1, 1997.

Sec. 11.096. OBSTRUCTION OF NAVIGABLE STREAMS. No person may obstruct the navigation of any stream which can be navigated by steamboats, keelboats, or flatboats by cutting and felling trees or by building on or across the stream any dike, milldam, bridge, or other obstruction.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1997, 75th Leg., ch. 1072, Sec. 12, eff. Sept. 1, 1997.

Sec. 11.097. REMOVAL OF OBSTRUCTIONS FROM NAVIGABLE STREAMS. (a) On its own motion or on written request from a commissioners court, the commission shall investigate a reported natural obstruction in a navigable stream caused by the accumulation of limbs, logs, leaves, other tree parts, or other debris. If making the investigation on request of a commissioners court, the commission must make its investigation not later than the 30th day after the date on which it receives the written request from the commissioners court.(b) On completion of the investigation, if the commission determines that the obstruction is creating a hazard or is having other detrimental effect on the navigable stream, the commission shall initiate action to remove the obstruction.(c) In removing an obstruction, the commission may solicit the assistance of federal and state agencies including the Corps of Engineers, Texas National Guard, the Parks and Wildlife Department, and districts and authorities created under Article III, Sections 52(b)(1) and (2), or Article XVI, Section 59, of the Texas Constitution. Also, the commission may enter into contracts for services required to remove an obstruction. However, no river authority may require the removal, relocation, or reconfiguration of a floating structure which was in place before the effective date of this Act and the effective date of any ordinance, rule, resolution, or other act of the river authority mandating such action unless the commission determines the structure is an obstruction to navigation.

Added by Acts 1987, 70th Leg., ch. 295, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER D. PERMITS TO USE STATE WATERSec. 11.121. PERMIT REQUIRED. Except as provided in Sections 11.142, 11.1421, and 11.1422 of this code, no person may appropriate any state water or begin construction of any work designed for the storage, taking, or diversion of water without first obtaining a permit from the commission to make the appropriation.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 544, Sec. 1, eff. Aug. 31, 1987; Acts 1995, 74th Leg., ch. 183, Sec. 1, eff. May 23, 1995.

Sec. 11.122. AMENDMENTS TO WATER RIGHTS REQUIRED. (a) All holders of permits, certified filings, and certificates of adjudication issued under Section 11.323 of this code shall obtain from the commission authority to change the place of use, purpose of use, point of diversion, rate of diversion, acreage to be irrigated, or otherwise alter a water right. Without obtaining an amendment, the holder of a permit, certified filing, or certificate of adjudication that includes industrial or irrigation use may use or supply water for an agricultural use that was classified as industrial or irrigation before September 1, 2001.(b) Subject to meeting all other applicable requirements of this chapter for the approval of an application, an amendment, except an amendment to a water right that increases the amount of water authorized to be diverted or the authorized rate of diversion, shall be authorized if the requested change will not cause adverse impact on other water right holders or the environment on the stream of greater magnitude than under circumstances in which the permit, certified filing, or certificate of adjudication that is sought to be amended was fully exercised according to its terms and conditions as they existed before the requested amendment.(c) The commission shall adopt rules to effectuate the provisions of this section.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.008, eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1010, Sec. 1.03, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 966, Sec. 2.07, eff. Sept. 1, 2001.

Sec. 11.123. PERMIT PREFERENCES. The commission shall give preference to applications in the order declared in Section 11.024 of this code and to applications which will effectuate the maximum utilization of water and are calculated to prevent the escape of water without contribution to a beneficial public service.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.124. APPLICATION FOR PERMIT. (a) An application to appropriate unappropriated state water must:(1) be in writing and sworn to;(2) contain the name and post-office address of the applicant;(3) identify the source of water supply;(4) state the nature and purposes of the proposed use or uses and the amount of water to be used for each purpose;(5) state the location and describe the proposed facilities;(6) state the time within which the proposed construction is to begin; (7) state the time required for the application of water to the proposed use or uses; and(8) contain the name and address of the holder of any lien on:(A) any water right permit, certified filing, or certificate of adjudication to be granted under the permit for which application is made; or(B) any land to which that water right permit, certified filing, or certificate of adjudication would be appurtenant.(b) If the proposed use is irrigation, the application must also contain:(1) a description of the land proposed to be irrigated; and(2) an estimate of the total acreage to be irrigated.(c) If the application is for a seasonal permit, under the provisions of Section 11.137 of this code, the application must also state the months or seasons of the year the water is to be used.(d) If the application is for a temporary permit under the provisions of Section 11.138 of this code, the application must also state the period of the proposed temporary use.(e) If the application is for a term permit, the application form used must also state that on expiration of a term permit the applicant does not have an automatic right to renew the permit.(f) If the application is for a permit to construct a storage reservoir, the application must also contain evidence that the applicant has mailed notice of the application to each member of the governing body of each county and municipality in which the reservoir, or any part of the reservoir, will be located.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 405, Sec. 3, eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 1010, Sec. 2.09, eff. June 19, 1997.Amended by: Acts 2005, 79th Leg., Ch. 1268, Sec. 1, eff. September 1, 2005.

Sec. 11.125. MAP OR PLAT. (a) The application must be accompanied by a map or plat drawn on tracing linen on a scale not less than one inch equals 2,000 feet.(b) The map or plat must show substantially:(1) the location and extent of the proposed facilities;(2) the location of the headgate, intake, pumping plant, or point of diversion by course and distance from permanent natural objects or landmarks;(3) the location of the main ditch or canal and the locations of the laterals or branches of the main ditch or canal;(4) the course of the water supply;(5) the position, waterline, and area of all lakes, reservoirs, or basins intended to be used or created;(6) the point of intersection of the proposed facilities with any other ditch, canal, lateral, lake, or reservoir; and(7) the location of any ditch, canal, lateral, reservoir, lake, dam, or other similar facility already existing in the area, drawn in a different colored ink than that used to represent the proposed facilities, and the name of the owner of the existing facility.(c) The map or plat must also contain:(1) the name of the proposed facility or enterprise;(2) the name of the applicant; and(3) a certificate of the surveyor, giving the date of his survey, his name and post-office address, and the date of the application which the certificate accompanies.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.126. COMMISSION REQUIREMENTS. (a) If the proposed taking or diversion of water for irrigation exceeds nine cubic feet per second, the executive director may require additional information as prescribed by this section.(b) The executive director may require a continuous longitudinal profile, cross sections of the proposed channel, and the detail plans of any proposed structure, on any scales and with any definition the executive director considers necessary or expedient.(c) If the application proposes construction of a dam greater than six feet in height either for diversion or storage, the executive director may also require filing a copy of all plans and specifications and a copy of the engineer's field notes of any survey of the lake or reservoir. No work on the project shall proceed until approval of the plans is obtained from the executive director.(d) If the applicant is a corporation, the commission may require filing a certified copy of its articles of incorporation, a statement of the names and addresses of its directors and officers, and a statement of the amount of its authorized capital stock and its paid-up capital stock.(e) If the applicant is not a corporation, the commission may require filing a sworn statement showing the name and address of each person interested in the appropriation, the extent of his interest, and his financial condition.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3155, ch. 828, Sec. 2, eff. June 17, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.009, eff. Sept. 1, 1985.

Sec. 11.127. ADDITIONAL REQUIREMENTS: DRAINAGE PLANS. If the commission believes that the efficient operation of any existing or proposed irrigation system may be adversely affected by lack of adequate drainage facilities incident to the work proposed to be done by an applicant, the commission may require the applicant to submit to the executive director for approval plans for drainage adequate to guard against any injury which the proposed work may entail.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 961, ch. 367, Sec. 1, eff. June 10, 1981.

Sec. 11.1271. ADDITIONAL REQUIREMENTS: WATER CONSERVATION PLANS. (a) The commission shall require from an applicant for a new or amended water right the formulation and submission of a water conservation plan and the adoption of reasonable water conservation measures, as defined by Subdivision (8)(B), Section 11.002, of this code.(b) The commission shall require the holder of an existing permit, certified filing, or certificate of adjudication for the appropriation of surface water in the amount of 1,000 acre-feet a year or more for municipal, industrial, and other uses, and 10,000 acre-feet a year or more for irrigation uses, to develop, submit, and implement a water conservation plan, consistent with the appropriate approved regional water plan, that adopts reasonable water conservation measures as defined by Subdivision (8)(B), Section 11.002, of this code. The requirement for a water conservation plan under this section shall not result in the need for an amendment to an existing permit, certified filing, or certificate of adjudication.(c) Beginning May 1, 2005, all water conservation plans required under this section must include specific, quantified 5-year and 10-year targets for water savings. The entity preparing the plan shall establish the targets. Targets must include goals for water loss programs and goals for municipal use in gallons per capita per day.(d) The commission and the board jointly shall identify quantified target goals for water conservation that water suppliers and other entities may use as guidelines in preparing water conservation plans. Goals established under this subsection are not enforceable requirements.(e) The commission and board jointly shall develop model water conservation programs for different types of water suppliers that suggest best management practices for achieving the highest practicable levels of water conservation and efficiency achievable for each specific type of water supplier.(f) The commission shall adopt rules establishing criteria and deadlines for submission of water conservation plans, including any required amendments, and for submission of implementation reports.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 1.08. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 1.03, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 688, Sec. 1, eff. June 20, 2003.

Sec. 11.1272. ADDITIONAL REQUIREMENT: DROUGHT CONTINGENCY PLANS FOR CERTAIN APPLICANTS AND WATER RIGHT HOLDERS. (a) The commission shall by rule require wholesale and retail public water suppliers and irrigation districts to develop drought contingency plans consistent with the appropriate approved regional water plan to be implemented during periods of water shortages and drought.(b) The wholesale and retail public water suppliers and irrigation districts shall provide an opportunity for public input during preparation of their drought contingency plans and before submission of the plans to the commission.(c) By May 1, 2005, a drought contingency plan required by commission rule adopted under this section must include specific, quantified targets for water use reductions to be achieved during periods of water shortages and drought. The entity preparing the plan shall establish the targets.(d) The commission and the board by joint rule shall identify quantified target goals for drought contingency plans that wholesale and retail public water suppliers, irrigation districts, and other entities may use as guidelines in preparing drought contingency plans. Goals established under this subsection are not enforceable requirements.(e) The commission and the board jointly shall develop model drought contingency programs for different types of water suppliers that suggest best management practices for accomplishing the highest practicable levels of water use reductions achievable during periods of water shortages and drought for each specific type of water supplier.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 1.03, eff. Sept. 1, 1997. Amended by Acts 2003, 78th Leg., ch. 690, Sec. 1, eff. June 20, 2003.

Sec. 11.128. PAYMENT OF FEE. If the applicant is not exempted from payment of the filing fee under Section 12.112 of this code, he shall pay the filing fee prescribed by Section 12.111(b) of this code at the time he files the application. The commission shall not record, file, or consider the application until the executive director certifies to the commission that the fee is paid.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.129. REVIEW OF APPLICATION; AMENDMENT. The commission shall determine whether the application, maps, and other materials comply with the requirements of this chapter and the rules of the commission. The commission may require amendment of the application, maps, or other materials to achieve necessary compliance.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.009, eff. Sept. 1, 1985.

Sec. 11.130. RECORDING APPLICATIONS. (a) The executive director shall have all applications for appropriations recorded in a well-bound book kept for that purpose in the commission office.(b) The executive director shall have the applications indexed alphabetically in the name of:(1) the applicant;(2) the stream or source from which the appropriation is sought to be made; and(3) the county in which the appropriation is sought to be made.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.010, eff. Sept. 1, 1985.

Sec. 11.131. EXAMINATION AND DENIAL OF APPLICATION WITHOUT HEARING. (a) The commission shall make a preliminary examination of the application, and if it appears that there is no unappropriated water in the source of supply or that the proposed appropriation should not be allowed for other reasons, the commission may deny the application.(b) If the commission denies the application under this section and the applicant elects not to proceed further, the commission may order any part of the fee submitted with the application returned to the applicant.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.1311. APPROVAL OF CERTAIN APPLICATIONS WITHOUT HEARING. (a) If a permit for a reservoir project which is listed on the effective date of this section as a recommended project in the current state water plan has been abandoned, voluntarily canceled, or forfeited for failure to commence construction within the time specified by law, and the reservoir project site is owned by a municipality, river authority, other political subdivision, or water supply corporation organized under Chapter 67, the commission may reissue that same permit with a new priority date to the board without notice or hearing, upon submission of an application by the board.(b) The board may transfer interests in a permit issued under this section to a municipality, river authority, other political subdivision, or water supply corporation organized under Chapter 67 as otherwise provided by law.(c) A permit issued pursuant to this section shall be administered in accordance with this chapter and as otherwise provided by law.

Added by Acts 1999, 76th Leg., ch. 1291, Sec. 2.01, eff. Sept. 1, 1999.

Sec. 11.132. NOTICE. (a) Notice shall be given to the persons who in the judgment of the commission may be affected by an application, including those persons listed in Subdivision (2), Subsection (d), of this section. The commission, on the motion of a commissioner or on the request of the executive director or any affected person, shall hold a public hearing on the application.(b) If the proposed use is for irrigation, the commission shall include in the notice a general description of the location and area of the land to be irrigated.(c) In the notice, the commission shall:(1) state the name and address of the applicant;(2) state the date the application was filed;(3) state the purpose and extent of the proposed appropriation of water;(4) identify the source of supply and the place where the water is to be stored or taken or diverted from the source of supply;(5) specify the time and location where the commission will consider the application; and(6) give any additional information the commission considers necessary.(d) The commission may act on the application without holding a public hearing if:(1) not less than 30 days before the date of action on the application by the commission, the applicant has published the commission's notice of the application at least once in a newspaper regularly published or circulated within the section of the state where the source of water is located;(2) not less than 30 days before the date of action on the application by the commission, the commission mails a copy of the notice by first-class mail, postage prepaid, to:(A) each claimant or appropriator of water from the source of water supply, the record of whose claim or appropriation has been filed with the commission; and(B) all navigation districts within the river basin concerned; and(3) within 30 days after the date of the newspaper publication of the commission's notice, a public hearing has not been requested in writing by a commissioner, the executive director, or an affected person who objects to the application.(e) The inadvertent failure of the commission to mail a notice under Subdivision (2), Subsection (d), of this section to a navigation district that is not a claimant or appropriator of water does not prevent the commission's consideration of the application.(f) If, on the date specified in the notice prescribed by Subsection (c) of this section, the commission determines that a public hearing must be held, the matter shall be remanded for hearing without the necessity of issuing further notice other than advising all parties of the time and place where the hearing is to convene.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 3.004, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 977, Sec. 4, eff. June 19, 1987.

Sec. 11.133. HEARING. At the time and place stated in the notice, the commission shall hold a hearing on the application. Any person may appear at the hearing in person or by attorney or may enter his appearance in writing. Any person who appears may present objection to the issuance of the permit. The commission may receive evidence, orally or by affidavit, in support of or in opposition to the issuance of the permit, and it may hear arguments.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.134. ACTION ON APPLICATION. (a) After the hearing, the commission shall make a written decision granting or denying the application. The application may be granted or denied in whole or in part.(b) The commission shall grant the application only if:(1) the application conforms to the requirements prescribed by this chapter and is accompanied by the prescribed fee;(2) unappropriated water is available in the source of supply;(3) the proposed appropriation:(A) is intended for a beneficial use;(B) does not impair existing water rights or vested riparian rights;(C) is not detrimental to the public welfare;(D) considers any applicable environmental flow standards established under Section 11.1471 and, if applicable, the assessments performed under Sections 11.147(d) and (e) and Sections 11.150, 11.151, and 11.152; and(E) addresses a water supply need in a manner that is consistent with the state water plan and the relevant approved regional water plan for any area in which the proposed appropriation is located, unless the commission determines that conditions warrant waiver of this requirement; and(4) the applicant has provided evidence that reasonable diligence will be used to avoid waste and achieve water conservation as defined by Section 11.002(8)(B).(c) Beginning January 5, 2002, the commission may not issue a water right for municipal purposes in a region that does not have an approved regional water plan in accordance with Section 16.053(i) unless the commission determines that conditions warrant waiver of this requirement.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 133, Sec. 1.09; Acts 1997, 75th Leg., ch. 1010, Sec. 4.01, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1223, Sec. 1, eff. June 18, 1999; Acts 2001, 77th Leg., ch. 966, Sec. 2.08, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.12, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.12, eff. September 1, 2007.

Sec. 11.135. ISSUANCE OF PERMIT. (a) On approval of an application, the commission shall issue a permit to the applicant. The applicant's right to take and use water is limited to the extent and purposes stated in the permit.(b) The permit shall be in writing and attested by the seal of the commission, and it shall contain substantially the following information:(1) the name of the person to whom the permit is issued;(2) the date the permit is issued;(3) the date the original application was filed;(4) the use or purpose for which the appropriation is to be made;(5) the amount or volume of water authorized to be appropriated for each purpose; if use of the appropriated water is authorized for multiple purposes, the permit shall contain a special condition limiting the total amount of water that may actually be diverted for all of the purposes to the amount of water appropriated;(6) a general description of the source of supply from which the appropriation is proposed to be made;(7) the time within which construction or work must begin and the time within which it must be completed; and(8) any other information the commission prescribes.(c) If the appropriation is for irrigation, the commission shall also place in the permit a description and statement of the approximate area of the land to be irrigated.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.011, eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1010, Sec. 2.10, eff. June 19, 1997.

Sec. 11.1351. PERMIT RESTRICTIONS. In granting an application, the commission may direct that stream flow restrictions and other conditions and restrictions be placed in the permit being issued to protect the priority of senior water rights.

Added by Acts 1987, 70th Leg., ch. 404, Sec. 1, eff. Sept. 1, 1987.

Sec. 11.136. RECORDING OF PERMIT. (a) The commission shall transmit the permit by registered mail to the county clerk of the county in which the appropriation is to be made.(b) When the county clerk receives the permit and is paid the recording fee (as prescribed by Subchapter B, Chapter 118, Local Government Code, he shall file and record the permit in a well-bound book kept for that purpose. He shall index the permit alphabetically in the name of the applicant and of the stream or source of water supply. After he has recorded the permit, the county clerk shall deliver the permit, on demand, to the applicant.(c) When the permit is filed in the office of the county clerk, it is constructive notice of:(1) the filing of the application;(2) the issuance of the permit; and(3) all the rights arising under the filing of the application and the issuance of the permit.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 149, Sec. 45, eff. Sept. 1, 1987.

Sec. 11.137. SEASONAL PERMITS. (a) The commission may issue seasonal permits in the same manner that it issues regular permits. The provisions of this chapter governing issuance of regular permits apply to issuance of seasonal permits.(b) The right to take, use, or divert water under seasonal permit is limited to the portion or portions of the calendar year stated in the permit.(c) In a seasonal permit, the commission shall specify the conditions necessary to fully protect prior appropriations or vested rights on the stream.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.138. TEMPORARY PERMITS. (a) The commission may issue temporary permits for beneficial purposes to the extent that they do not interfere with or adversely affect prior appropriations or vested rights on the stream from which water is to be diverted under such temporary permit. The commission may, by appropriate order, authorize any member of the commission to approve and issue temporary permits without notice and hearing if it appears to such issuing party that sufficient water is available at the proposed point of diversion to satisfy the requirements of the temporary permit as well as all existing rights. No temporary permit issued without notice and hearing shall authorize more than 10 acre-feet of water, nor may it be for a term in excess of one year.(b) The commission may prescribe rules governing notice and procedure for the issuance of temporary permits.(c) As between temporary permits, the one applied for first has priority.(d) The commission may not issue a temporary permit for a period exceeding three calendar years.(e) A temporary permit does not vest in its holder a permanent right to the use of water.(f) A temporary permit expires and shall be cancelled by the commission in accordance with the terms of the permit.(g) The commission may prescribe by rule the fees to be paid for issuance of temporary permits, but no fee for issuance or extension of a temporary permit shall exceed $500.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 978, ch. 367, Sec. 5, 42, eff. June 10, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.012, eff. Sept. 1, 1985.

Sec. 11.1381. TERM PERMITS. (a) Until a water right is perfected to the full extent provided by Section 11.026 of this code, the commission may issue permits for a term of years for use of state water to which a senior water right has not been perfected.(b) The commission shall refuse to grant an application for a permit under this section if the commission finds that there is a substantial likelihood that the issuance of the permit will jeopardize financial commitments made for water projects that have been built or that are being built to optimally develop the water resources of the area.(c) The commission shall refuse to grant an application for a term permit if the holder of the senior appropriative water right can demonstrate that the issuance of the term permit would prohibit the senior appropriative water right holder from beneficially using the senior rights during the term of the term permit. Such demonstration will be made using reasonable projections based on accepted methods.(d) A permit issued under this section is subordinate to any senior appropriative water rights.

Added by Acts 1987, 70th Leg., ch. 405, Sec. 1, eff. Sept. 1, 1987.

Sec. 11.139. EMERGENCY AUTHORIZATIONS. (a) Except as provided by Section 11.148 of this code, the commission may grant an emergency permit, order, or amendment to an existing permit, certified filing, or certificate of adjudication after notice to the governor for an initial period of not more than 120 days if the commission finds that emergency conditions exist which present an imminent threat to the public health and safety and which override the necessity to comply with established statutory procedures and there are no feasible practicable alternatives to the emergency authorization. Such emergency action may be renewed once for not longer than 60 days.(b) A person desiring to obtain an emergency authorization under this section shall submit to the commission a sworn application containing the following information:(1) a description of the condition of emergency justifying the granting of the emergency authorization;(2) a statement setting forth facts which support the findings required under this section;(3) an estimate of the dates on which the proposed authorization should begin and end;(4) a description of the action sought and the activity proposed to be allowed, mandated, or prohibited; and(5) any other statements or information required by the commission.(c) If the commission finds the applicant's statement made under Subsection (b) of this section to be correct, the commission may grant emergency authorizations under this section without notice and hearing or with such notice and hearing as the commission considers practicable under the circumstances.(d) If the commission grants an emergency authorization under this section without a hearing, the authorization shall fix a time and place for a hearing to be held before the commission. The hearing shall be held as soon after the emergency authorization is granted as is practicable but not later than 20 days after the emergency authorization is granted.(e) At the hearing, the commission shall affirm, modify, or set aside the emergency authorization. Any hearing on an emergency authorization shall be conducted in accordance with Chapter 2001, Government Code, and rules of the commission.(f) If an imminent threat to the public health and safety exists which requires emergency action before the commission can take action as provided by Subsections (a) through (c) of this section and there are no feasible alternatives, the executive director may grant an emergency authorization after notice to the governor. If the executive director issues an emergency authorization under this subsection, the commission shall hold a hearing as provided for in Subsections (d) and (e) of this section. The requirements of Subsection (b) of this section shall be satisfied by the applicant before action is taken by the executive director on the request for emergency authorization.(g) The requirements of Section 11.132 of this code relating to the time for notice, newspaper notice, and method of giving a person notice do not apply to a hearing held on an application for an emergency authorization under this section, but such general notice of the hearing shall be given as the commission, under Subsections (c) and (e) of this section, considers practicable under the circumstances.(h) The commission may grant an emergency authorization under this section for the temporary transfer and use of all or part of a permit, certified filing, or certificate of adjudication for other than domestic or municipal use to a retail or wholesale water supplier for public health and safety purposes. In addition to the requirements contained in Subsection (b) of this section, the commission may direct that the applicant will timely pay the amounts for which the applicant may be potentially liable under Subsection (j) of this section and to the extent authorized by law will fully indemnify and hold harmless the state, the executive director, and the commission from any and all liability for the authorization sought. The commission may order bond or other surety in a form acceptable to the commission as a condition for such emergency authorization. The commission may not grant an emergency authorization under this section which would cause a violation of a federal regulation.(i) In transferring the amount of water requested by the applicant, the executive director or the commission shall allocate the requested amount among two or more permits, certified filings, or certificates of adjudication for other than domestic or municipal use.(j) The person granted an emergency authorization under Subsection (h) of this section is liable to the owner and the owner's agent or lessee from whom the use is transferred for the fair market value of the water transferred as well as for any damages caused by the transfer of use. If, within 60 days of the termination of the authorization, the parties do not agree on the amount due, or if full payment is not made, either party may file a complaint with the commission to determine the amount due. The commission may use dispute resolution procedures for a complaint filed under this subsection. After exhausting all administrative remedies under this subsection, an owner from whom the use is transferred may file suit to recover or determine the amount due in a district court in the county where the owner resides or has its headquarters. The prevailing party in a suit filed under this subsection is entitled to recover court costs and reasonable attorney's fees.(k) The commission may prescribe rules and adopt fees which are necessary to carry out the provisions of this section.(l) An emergency authorization does not vest in the grantee any right to the diversion, impoundment, or use of water and shall expire and be cancelled in accordance with its terms.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.013, eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1010, Sec. 3.03, eff. June 19, 1997.

Sec. 11.140. PERMITS FOR STORAGE FOR PROJECT DEVELOPMENT. The commission may issue permits for storage solely for the purpose of optimum development of projects. The commission may convert these permits to permits for beneficial use if application to have them converted is made to the commission.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.141. DATE OF PRIORITY. When the commission issues a permit, the priority of the appropriation of water and the claimant's right to use the water date from the date of filing of the application.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.142. PERMIT EXEMPTIONS. (a) Without obtaining a permit, a person may construct on the person's own property a dam or reservoir with normal storage of not more than 200 acre-feet of water for domestic and livestock purposes. A person who temporarily stores more than 200 acre-feet of water in a dam or reservoir described by this subsection is not required to obtain a permit for the dam or reservoir if the person can demonstrate that the person has not stored in the dam or reservoir more than 200 acre-feet of water on average in any 12-month period. This exemption does not apply to a commercial operation. Text of subsec. (b) as amended by Acts 2001, 77th Leg., ch. 966, Sec. 2.09 (b) Without obtaining a permit, a person may construct on the person's property a dam or reservoir with normal storage of not more than 200 acre-feet of water for fish and wildlife purposes if the property on which the dam or reservoir will be constructed is qualified open-space land, as defined by Section 23.51, Tax Code. This exemption does not apply to a commercial operation. Text of subsec. (b) as amended by Acts 2001, 77th Leg., ch. 1427, Sec. 1 (b) Without obtaining a permit, a person may construct on the person's property in an unincorporated area a dam or reservoir with normal storage of not more than 200 acre-feet of water for commercial or noncommercial wildlife management, including fishing, but not including fish farming.(c) Without obtaining a permit, a person who is drilling and producing petroleum and conducting operations associated with drilling and producing petroleum may take for those purposes state water from the Gulf of Mexico and adjacent bays and arms of the Gulf of Mexico in an amount not to exceed one acre-foot during each 24-hour period.(d) Without obtaining a permit, a person may construct or maintain a reservoir as part of a surface coal mining operation under Chapter 134, Natural Resources Code, if the water in the reservoir is used solely for:(1) sediment control; or(2) compliance with applicable laws, rules, or regulations relating to fire or dust suppression.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 718, Sec. 1, eff. June 14, 1985; Acts 1995, 74th Leg., ch. 335, Sec. 1, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1010, Sec. 2.11, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 966, Sec. 2.09, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1427, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 63, Sec. 1, eff. May 19, 2009.

Sec. 11.1421. PERMIT EXEMPTION FOR MARICULTURE ACTIVITIES. (a) In this section, "mariculture" means the propagation and rearing of aquatic species, including shrimp, other crustaceans, finfish, mollusks, and other similar creatures in a controlled environment using brackish or marine water.(b) Without obtaining a permit and subject to the requirements and limitations provided by Subsections (c) through (e) of this section, a person who is engaged in mariculture operations on land may take for that purpose state water from the Gulf of Mexico and adjacent bays and arms of the Gulf of Mexico in an amount appropriate to those mariculture activities.(c) Before a person first takes water under Subsection (b) of this section, the person must give notice to the commission of the proposed appropriation.(d) Each appropriation of water made under Subsection (b) of this section shall be reported to the commission in the manner provided by the commission's rules.(e) After notice and hearing, if the commission determines that as a result of low freshwater inflows appropriation of water under Subsection (b) of this section would interfere with natural productivity of bays and estuaries, the commission shall issue an order requiring interruption or reduction of the appropriation.

Added by Acts 1987, 70th Leg., ch. 544, Sec. 2, eff. Aug. 31, 1987.

Sec. 11.1422. PERMIT EXEMPTION FOR HISTORIC CEMETERIES. (a) Without obtaining a permit, a tax-exempt nonprofit corporation that owns a cemetery may divert from a river not more than 200 acre-feet of water each year to irrigate the grounds of the cemetery if the cemetery:(1) borders the river; and(2) is more than 100 years old.(b) The executive director or a watermaster who has jurisdiction over the river from which a cemetery diverts water under this section by order may restrict a diversion authorized by this section if the executive director or watermaster determines the diversion will harm a person downstream of the cemetery who acquired a water right before the date this section took effect. The executive director or watermaster shall limit the restriction to the extent of the harm and to the period of the harm.

Added by Acts 1995, 74th Leg., ch. 183, Sec. 2, eff. May 23, 1995.

Sec. 11.143. USE OF WATER FROM EXEMPT DAM OR RESERVOIR FOR NONEXEMPT PURPOSES. (a) The owner of a dam or reservoir exempted under Section 11.142(a) or (b) who desires to use water from the dam or reservoir for a purpose not described by that subsection shall obtain a permit to do so. The owner may obtain a regular permit, a seasonal permit, or a permit for a term of years. The owner may elect to obtain the permit by proceeding under this section or under the other provisions of this chapter governing issuance of permits.(b) If the applicant elects to proceed under this section, he shall submit to the commission a sworn application, on a form furnished by the commission, containing the following information:(1) the name and post-office address of the applicant;(2) the nature and purpose of the use and the amount of water to be used annually for each purpose;(3) the major watershed and the tributary (named or unnamed) on which the dam or reservoir is located;(4) the county in which the dam or reservoir is located;(5) the approximate distance and direction from the county seat of the county to the location of the dam or reservoir;(6) the survey or the portion of the survey on which the dam or reservoir is located and, to the best of the applicant's knowledge and belief, the distance and direction of the midpoint of the dam or reservoir from a corner of the survey, which information the executive director may require to be marked on an aerial photograph or map furnished by the commission;(7) the approximate surface area, to the nearest acre, of the reservoir when it is full and the average depth in feet when it is full; and(8) the approximate number of square miles in the drainage area above the dam or reservoir.(c) If the permit is sought for irrigation, the application must also specify:(1) the total number of irrigable acres in the area;(2) the number of acres to be irrigated within the area in any one year; and(3) the approximate distance and direction of the land to be irrigated from the midpoint of the dam or reservoir.(d) Except as otherwise specifically provided by this subsection, before the commission may approve the application and issue the permit, it shall give notice and hold a hearing as prescribed by this section. The commission may act on the application without holding a public hearing if:(1) not less than 30 days before the date of action on the application by the commission, the applicant has published the commission's notice of the application at least once in a newspaper regularly published or circulated within the section of the state where the source of water is located;(2) not less than 30 days before the date of action on the application by the commission, the commission mails a copy of the notice by first-class mail, postage prepaid, to each person whose claim or appropriation has been filed with the commission and whose diversion point is downstream from that described in the application; and(3) within 30 days after the date of the newspaper publication of the commission's notice, a public hearing is not requested in writing by a commissioner, the executive director, or an affected person who objects to the application.(e) In the notice, the commission shall:(1) state the name and post-office address of the applicant;(2) state the date the application was filed;(3) state the purpose and extent of the proposed appropriation of water;(4) identify the source of supply and the place where the water is stored; and(5) specify the time and place of the hearing.(f) The notice shall be published only once, at least 20 days before the date stated in the notice for the hearing on the application, in a newspaper having general circulation in the county where the dam or reservoir is located. At least 15 days before the date set for the hearing, the commission shall transmit a copy of the notice by first-class mail to each person whose claim or appropriation has been filed with the commission and whose diversion point is downstream from that described in the application.(g) If on the date specified in the notice prescribed by Subsection (d) of this section, the commission determines that a public hearing must be held, the matter shall be remanded for hearing without the necessity of issuing further notice other than advising all parties of the time and place where the hearing is to convene.(h) The applicant shall pay the filing fee prescribed by Section 12.111(b) of this code at the time he files the application.(i) The commission shall approve the application and issue the permit as applied for in whole or part if it determines that:(1) there is unappropriated water in the source of supply;(2) the applicant has met the requirements of this section;(3) the water is to be used for a beneficial purpose;(4) the proposed use is not detrimental to the public welfare or to the welfare of the locality; and(5) the proposed use will not impair existing water rights.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.014, 3.003, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 977, Sec. 5, eff. June 19, 1987; Acts 2001, 77th Leg., ch. 1427, Sec. 2, 3, eff. Sept. 1, 2001.

Sec. 11.144. APPROVAL FOR ALTERATIONS. All holders of permits and certified filings shall obtain the approval of the commission before making any alterations, enlargements, extensions, or other changes to any reservoir, dam, main canal, or diversion work on which a permit has been granted or a certified filing recorded. A detailed statement and plans for alterations or changes shall be filed with the commission and approved by the executive director before the alterations or changes are made. This section does not apply to the ordinary maintenance or emergency repair of the facility.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3150, ch. 828, Sec. 1, eff. June 17, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.015, eff. Sept. 1, 1985.

Sec. 11.145. WHEN CONSTRUCTION MUST BEGIN. (a) If a permit is for appropriation by direct diversion, construction of the proposed facilities shall begin within the time fixed by the commission, which shall not exceed two years after the date the permit is issued. The appropriator shall work diligently and continuously to the completion of the construction. The commission may, by entering an order of record, extend the time for beginning construction. The commission may establish fees, not to exceed $1,000, for extending the time to begin construction of the proposed facilities.(b) If the permit contemplates construction of a storage reservoir, construction shall begin within the time fixed by the commission, not to exceed two years after the date the permit is issued. The commission, by entering an order of record, may extend the time for beginning construction. The commission may fix fees, not to exceed $1,000, for extending the time to begin construction of reservoirs.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3155, ch. 828, Sec. 3, eff. June 17, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.015, eff. Sept. 1, 1985.

Sec. 11.146. FORFEITURES AND CANCELLATION OF PERMIT FOR INACTION. (a) If a permittee fails to begin construction within the time specified in Section 11.145 of this code, he forfeits all rights to the permit, subject to notice and hearing as prescribed by this section.(b) After beginning construction if the appropriator fails to work diligently and continuously to the completion of the work, the appropriation is subject to cancellation in whole or part, subject to notice and hearing as prescribed by this section.(c) If the commission believes that an appropriation or permit should be declared forfeited under this section or any other sections of this code, it should give the appropriator or permittee 30 days notice and provide him with an opportunity to be heard.(d) After the hearing, the commission by entering an order of record may cancel the appropriation in whole or part. The commission shall immediately transmit a certified copy of the cancellation order by certified mail to the county clerk of the county in which the permit is recorded. The county clerk shall record the cancellation order.(e) Except as provided by Section 11.1381 of this code, if a permit has been issued for the use of water, the water is not subject to a new appropriation until the permit has been cancelled in whole or part as provided by this section.(f) Except as provided by Subchapter E of this chapter, none of the provisions of this code may be construed as intended to impair, cause, or authorize or may impair, cause, or authorize the forfeiture of any rights acquired by any declaration of appropriation or by any permit if the appropriator has begun or begins the work and development contemplated by his declaration of appropriation or permit within the time provided by the law under which the declaration of appropriation was made or the permit was granted and has prosecuted or continues to prosecute it with all reasonable diligence toward completion.(g) This section does not apply to a permit for construction of a reservoir designed for the storage of more than 50,000 acre-feet of water.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 405, Sec. 2, eff. Sept. 1, 1987; Acts 2001, 77th Leg., ch. 966, Sec. 2.10, eff. Sept. 1, 2001.

Sec. 11.147. EFFECTS OF PERMIT ON BAYS AND ESTUARIES AND INSTREAM USES. (a) In this section, "beneficial inflows" means a salinity, nutrient, and sediment loading regime adequate to maintain an ecologically sound environment in the receiving bay and estuary system that is necessary for the maintenance of productivity of economically important and ecologically characteristic sport or commercial fish and shellfish species and estuarine life upon which such fish and shellfish are dependent.(b) In its consideration of an application for a permit to store, take, or divert water, the commission shall assess the effects, if any, of the issuance of the permit on the bays and estuaries of Texas. For permits issued within an area that is 200 river miles of the coast, to commence from the mouth of the river thence inland, the commission shall include in the permit any conditions considered necessary to maintain beneficial inflows to any affected bay and estuary system, to the extent practicable when considering all public interests and the studies mandated by Section 16.058 as evaluated under Section 11.1491.(c) For the purposes of making a determination under Subsection (b) of this section, the commission shall consider among other factors:(1) the need for periodic freshwater inflows to supply nutrients and modify salinity to preserve the sound environment of the bay or estuary, using any available information, including studies and plans specified in Section 11.1491 of this code and other studies considered by the commission to be reliable; together with existing circumstances, natural or otherwise, that might prevent the conditions imposed from producing benefits;(2) the ecology and productivity of the affected bay and estuary system;(3) the expected effects on the public welfare of not including in the permit some or all of the conditions considered necessary to maintain the beneficial inflows to the affected bay or estuary system;(4) the quantity of water requested and the proposed use of water by the applicant, as well as the needs of those who would be served by the applicant;(5) the expected effects on the public welfare of the failure to issue all or part of the permit being considered; and(6) for purposes of this section, the declarations as to preferences for competing uses of water as found in Sections 11.024 and 11.033, Water Code, as well as the public policy statement in Section 1.003, Water Code.(d) In its consideration of an application to store, take, or divert water, the commission shall include in the permit, to the extent practicable when considering all public interests, those conditions considered by the commission necessary to maintain existing instream uses and water quality of the stream or river to which the application applies. In determining what conditions to include in the permit under this subsection, the commission shall consider among other factors:(1) the studies mandated by Section 16.059; and(2) any water quality assessment performed under Section 11.150.(e) The commission shall include in the permit, to the extent practicable when considering all public interests, those conditions considered by the commission necessary to maintain fish and wildlife habitats. In determining what conditions to include in the permit under this subsection, the commission shall consider any assessment performed under Section 11.152.(e-1) Any permit for a new appropriation of water or an amendment to an existing water right that increases the amount of water authorized to be stored, taken, or diverted must include a provision allowing the commission to adjust the conditions included in the permit or amended water right to provide for protection of instream flows or freshwater inflows. With respect to an amended water right, the provision may not allow the commission to adjust a condition of the amendment other than a condition that applies only to the increase in the amount of water to be stored, taken, or diverted authorized by the amendment. This subsection does not affect an appropriation of or an authorization to store, take, or divert water under a permit or amendment to a water right issued before September 1, 2007. The commission shall adjust the conditions if the commission determines, through an expedited public comment process, that such an adjustment is appropriate to achieve compliance with applicable environmental flow standards adopted under Section 11.1471. The adjustment:(1) in combination with any previous adjustments made under this subsection may not increase the amount of the pass-through or release requirement for the protection of instream flows or freshwater inflows by more than 12.5 percent of the annualized total of that requirement contained in the permit as issued or of that requirement contained in the amended water right and applicable only to the increase in the amount of water authorized to be stored, taken, or diverted under the amended water right;(2) must be based on appropriate consideration of the priority dates and diversion locations of any other water rights granted in the same river basin that are subject to adjustment under this subsection; and(3) must be based on appropriate consideration of any voluntary contributions to the Texas Water Trust, and of any voluntary amendments to existing water rights to change the use of a specified quantity of water to or add a use of a specified quantity of water for instream flows dedicated to environmental needs or bay and estuary inflows as authorized by Section 11.0237(a), that actually contribute toward meeting the applicable environmental flow standards.(e-2) Any water right holder who makes a contribution or amends a water right as described by Subsection (e-1)(3) is entitled to appropriate credit for the benefits of the contribution or amendment against the adjustment of the holder's water right under Subsection (e-1).(e-3) Notwithstanding Subsections (b)-(e), for the purpose of determining the environmental flow conditions necessary to maintain freshwater inflows to an affected bay and estuary system, existing instream uses and water quality of a stream or river, or fish and aquatic wildlife habitats, the commission shall apply any applicable environmental flow standard, including any environmental flow set-aside, adopted under Section 11.1471 instead of considering the factors specified by those subsections.(f) On receipt of an application for a permit to store, take, or divert water, the commission shall send a copy of the permit application and any subsequent amendments to the Parks and Wildlife Department. At its option, the Parks and Wildlife Department may be a party in hearings on applications for permits to store, take, or divert water. In making a final decision on any application for a permit, the commission, in addition to other information, evidence, and testimony presented, shall consider all information, evidence, and testimony presented by the Parks and Wildlife Department and the board.(g) The failure of the Parks and Wildlife Department to appear as a party does not relieve the commission of the requirements of this section.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 133, Sec. 4.01; Acts 1987, 70th Leg., ch. 419, Sec. 3, eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 977, Sec. 5, eff. June 19, 1987; Acts 2001, 77th Leg., ch. 966, Sec. 2.11, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1242, Sec. 3, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.13, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.13, eff. September 1, 2007.

Sec. 11.1471. ENVIRONMENTAL FLOW STANDARDS AND SET-ASIDES. (a) The commission by rule shall:(1) adopt appropriate environmental flow standards for each river basin and bay system in this state that are adequate to support a sound ecological environment, to the maximum extent reasonable considering other public interests and other relevant factors;(2) establish an amount of unappropriated water, if available, to be set aside to satisfy the environmental flow standards to the maximum extent reasonable when considering human water needs; and(3) establish procedures for implementing an adjustment of the conditions included in a permit or an amended water right as provided by Sections 11.147(e-1) and (e-2).(b) In adopting environmental flow standards for a river basin and bay system under Subsection (a)(1), the commission shall consider:(1) the definition of the geographical extent of the river basin and bay system adopted by the advisory group under Section 11.02362(a) and the definition and designation of the river basin by the board under Section 16.051(c);(2) the schedule established by the advisory group under Section 11.02362(d) or (e) for the adoption of environmental flow standards for the river basin and bay system, if applicable;(3) the environmental flow analyses and the recommended environmental flow regime developed by the applicable basin and bay expert science team under Section 11.02362(m);(4) the recommendations developed by the applicable basin and bay area stakeholders committee under Section 11.02362(o) regarding environmental flow standards and strategies to meet the flow standards;(5) any comments submitted by the advisory group to the commission under Section 11.02362(q);(6) the specific characteristics of the river basin and bay system;(7) economic factors;(8) the human and other competing water needs in the river basin and bay system;(9) all reasonably available scientific information, including any scientific information provided by the science advisory committee; and(10) any other appropriate information.(c) Environmental flow standards adopted under Subsection (a)(1) must consist of a schedule of flow quantities, reflecting seasonal and yearly fluctuations that may vary geographically by specific location in a river basin and bay system.(d) As provided by Section 11.023, the commission may not issue a permit for a new appropriation or an amendment to an existing water right that increases the amount of water authorized to be stored, taken, or diverted if the issuance of the permit or amendment would impair an environmental flow set-aside established under Subsection (a)(2). A permit for a new appropriation or an amendment to an existing water right that increases the amount of water authorized to be stored, taken, or diverted that is issued after the adoption of an applicable environmental flow set-aside must contain appropriate conditions to ensure protection of the environmental flow set-aside.(e) An environmental flow set-aside established under Subsection (a)(2) for a river basin and bay system other than the middle and lower Rio Grande must be assigned a priority date corresponding to the date the commission receives environmental flow regime recommendations from the applicable basin and bay expert science team and be included in the appropriate water availability models in connection with an application for a permit for a new appropriation or for an amendment to an existing water right that increases the amount of water authorized to be stored, taken, or diverted.(f) An environmental flow standard or environmental flow set-aside adopted under Subsection (a) may be altered by the commission in a rulemaking process undertaken in accordance with a schedule established by the commission. In establishing a schedule, the commission shall consider the applicable work plan approved by the advisory group under Section 11.02362(p). The commission's schedule may not provide for the rulemaking process to occur more frequently than once every 10 years unless the work plan provides for a periodic review under Section 11.02362(p) to occur more frequently than once every 10 years. In that event, the commission may provide for the rulemaking process to be undertaken in conjunction with the periodic review if the commission determines that schedule to be appropriate. A rulemaking process undertaken under this subsection must provide for the participation of stakeholders having interests in the particular river basin and bay system for which the process is undertaken.

Added by Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.14, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.14, eff. September 1, 2007.

Sec. 11.148. EMERGENCY SUSPENSION OF PERMIT CONDITIONS AND EMERGENCY AUTHORITY TO MAKE AVAILABLE WATER SET ASIDE FOR ENVIRONMENTAL FLOWS. (a) Permit conditions relating to beneficial inflows to affected bays and estuaries and instream uses may be suspended by the commission if the commission finds that an emergency exists and cannot practically be resolved in other ways.(a-1) State water that is set aside by the commission to meet the needs for freshwater inflows to affected bays and estuaries and instream uses under Section 11.1471(a)(2) may be made available temporarily for other essential beneficial uses if the commission finds that an emergency exists that cannot practically be resolved in another way.(b) Before the commission suspends a permit condition under Subsection (a) or makes water available temporarily under Subsection (a-1), it must give written notice to the Parks and Wildlife Department of the proposed action. The commission shall give the Parks and Wildlife Department an opportunity to submit comments on the proposed action within 72 hours from such time and the commission shall consider those comments before issuing its order implementing the proposed action.(c) The commission may suspend the permit condition under Subsection (a) or make water available temporarily under Subsection (a-1) without notice to any other interested party other than the Parks and Wildlife Department as provided by Subsection (b). However, all affected persons shall be notified immediately by publication, and a hearing to determine whether the suspension should be continued shall be held within 15 days of the date on which the order to suspend is issued.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 4.02.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.15, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.16, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.15, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.16, eff. September 1, 2007.

Sec. 11.1491. EVALUATION OF BAYS AND ESTUARIES DATA. (a) The Parks and Wildlife Department and the commission shall have joint responsibility to review the studies prepared under Section 16.058, to determine inflow conditions necessary for the bays and estuaries, and to provide information necessary for water resources management. Each agency shall designate an employee to share equally in the oversight of the program. Other responsibilities shall be divided between the Parks and Wildlife Department and the commission to maximize present in-house capabilities of personnel and to minimize costs to the state. Each agency shall have reasonable access to all information produced by the other agency. Publication of reports completed under this section shall be submitted for comment to the commission, the Parks and Wildlife Department, the advisory group, the science advisory committee, and any applicable basin and bay area stakeholders committee and basin and bay expert science team.(b) Repealed by Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.25, eff. September 1, 2007.(c) The board may authorize the use of money from the research and planning fund established by Chapter 15 of this code to accomplish the purposes of this section. These funds shall be used by the commission in cooperation with the Parks and Wildlife Department for interagency contracts with cooperating agencies and universities, and contracts with private sector establishments, as necessary, to accomplish the purposes of this section.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 4.02. Renumbered from Sec. 11.149 and amended by Acts 1987, 70th Leg., ch. 419, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.17, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.25, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.17, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.25, eff. September 1, 2007.

Sec. 11.150. EFFECTS OF PERMITS ON WATER QUALITY. In consideration of an application for a permit under this subchapter, the commission shall assess the effects, if any, of the issuance of the permit on water quality in this state.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.001, eff. Sept. 1, 1985.

Sec. 11.1501. CONSIDERATION AND REVISION OF PLANS. In considering an application for a permit to store, take, or divert surface water, or for an amendment to a permit, certified filing, or certificate of adjudication, the commission shall consider the state water plan and any approved regional water plan for the area or areas in which the water is proposed to be stored, diverted, or used.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.02, eff. Sept. 1, 1997.

Sec. 11.151. EFFECTS OF PERMITS ON GROUNDWATER. In considering an application for a permit to store, take, or divert surface water, the commission shall consider the effects, if any, on groundwater or groundwater recharge.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.02, eff. Sept. 1, 1997.

Sec. 11.152. ASSESSMENT OF EFFECTS OF PERMITS ON FISH AND WILDLIFE HABITATS. In its consideration of an application for a permit to store, take, or divert water in excess of 5,000 acre feet per year, the commission shall assess the effects, if any, on the issuance of the permit on fish and wildlife habitats and may require the applicant to take reasonable actions to mitigate adverse impacts on such habitat. In determining whether to require an applicant to mitigate adverse impacts on a habitat, the commission may consider any net benefit to the habitat produced by the project. The commission shall offset against any mitigation required by the U.S. Fish and Wildlife Service pursuant to 33 C.F.R. Parts 320-330 any mitigation authorized by this section.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.001, eff. Sept. 1, 1985. Renumbered from Sec. 11.149 by Acts 1987, 70th Leg., ch. 167, Sec. 5.01(a)(56), eff. Sept. 1, 1987.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 24.002, eff. September 1, 2009.

Sec. 11.153. PROJECTS FOR STORAGE OF APPROPRIATED WATER IN AQUIFERS. (a) The commission shall investigate the feasibility of storing appropriated water in various types of aquifers around the state by encouraging the issuance of temporary or term permits for demonstration projects for the storage of appropriated water for subsequent retrieval and beneficial use.(b) A permit described by Subsection (a) must be for only the duration of the pilot project to provide the commission and the board further opportunity to evaluate the storage of appropriated water in aquifers for subsequent retrieval and beneficial use.(c) At the conclusion of a pilot project, a permit holder may file an appropriate application for a permit or permit amendment. After considering the success of the project and the criteria set out in Section 11.154, the commission shall determine whether to issue a permit or permit amendment authorizing the continued storage of appropriated water in the aquifer.(d) The commission shall only issue a final order granting a permit or amendment to a permit authorizing the storage of appropriated water in aquifers for subsequent beneficial use where completed pilot projects or historically demonstrated projects have been shown to be feasible under the criteria provided in Sections 11.154(c) and (d).(e) The board shall participate in the study of the pilot projects authorized by Subsection (a). The pilot projects are eligible for grants from the water loan assistance fund established by Section 15.101. The board may authorize use of money from the research and planning fund established by Section 15.402 to participate in the study of pilot projects.

Added by Acts 1995, 74th Leg., ch. 309, Sec. 2, eff. June 5, 1995. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.03, eff. Sept. 1, 1997.

Sec. 11.154. PERMITS TO STORE APPROPRIATED WATER IN AQUIFERS. (a) An application filed with the commission to undertake a project under Section 11.153 must include:(1) the information required for an application for a permit or permit amendment to appropriate state water;(2) all information required for an application for a permit for a Class V injection well without requiring a separate hearing or notice; and(3) a map or plat showing the injection facility and the aquifer in which the water will be stored.(b) If the application is for a permit or permit amendment to store appropriated water in a groundwater reservoir or a subdivision of a groundwater reservoir, as defined by Chapter 36, that is under the jurisdiction of a groundwater conservation district:(1) the applicant shall:(A) provide a copy of the application to each groundwater conservation district that has jurisdiction over the reservoir or subdivision;(B) cooperate with each district that has jurisdiction over the reservoir or subdivision to ensure compliance with the rules of each district;(C) cooperate with each district that has jurisdiction over the reservoir or subdivision to develop rules regarding the injection, storage, and withdrawal of appropriated water stored in the aquifer; and(D) comply with the rules governing the injection, storage, and withdrawal of appropriated water stored in the reservoir or subdivision that are adopted by each district that has jurisdiction over the reservoir or subdivision; and(2) the commission shall require that any agreement the applicant reaches with a district that has jurisdiction over the reservoir or subdivision regarding the terms for the injection, storage, and withdrawal of appropriated water be included as a condition of the permit or permit amendment.(c) On receipt of an application for a permit or an amendment to an existing permit from an applicant with a completed pilot or historically demonstrated project, the commission shall evaluate the success of the project for purposes of issuing a final order granting a permit or permit amendment authorizing the storage of appropriated water incident to a beneficial use. The commission shall consider whether:(1) the introduction of water into the aquifer will alter the physical, chemical, or biological quality of native groundwater to a degree that the introduction would:(A) render groundwater produced from the aquifer harmful or detrimental to people, animals, vegetation, or property; or(B) require treatment of the groundwater to a greater extent than the native groundwater requires before being applied to that beneficial use;(2) the water stored in the receiving aquifer can be successfully harvested from the aquifer for beneficial use; and(3) reasonable diligence will be used to protect the water stored in the receiving aquifer from unauthorized withdrawals to the extent necessary to maximize the permit holder's ability to retrieve and beneficially use the stored water without experiencing unreasonable loss of appropriated water.(d) In making its evaluation under Subsection (c), the commission may consider all relevant facts, including:(1) the location and depth of the aquifer in which the stored water is located;(2) the nature and extent of the surface development and activity above the stored water;(3) the permit holder's ability to prevent unauthorized withdrawals by contract or the exercise of the power of eminent domain;(4) the existence of an underground water conservation district with jurisdiction over the aquifer storing the water and the district's ability to adopt rules to protect stored water; and(5) the existence of any other political subdivision or state agency authorized to regulate the drilling of wells.(e) A permit to store appropriated water in a groundwater reservoir or subdivision, as defined by Chapter 36, shall provide as a condition to the permit that the permit holder shall:(1) register the permit holder's injection and recovery wells with a groundwater conservation district that has jurisdiction over the reservoir or subdivision, if any; and(2) each calendar month, provide the district, if any, with a written report showing for the previous calendar month:(A) the amount of water injected for storage; and(B) the amount of water recaptured for use.

Added by Acts 1995, 74th Leg., ch. 309, Sec. 2, eff. June 5, 1995. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.04, eff. Sept. 1, 1997.

Sec. 11.155. AQUIFER STORAGE PILOT PROJECT REPORTS. (a) On completion of each pilot project, the board and the commission jointly shall:(1) prepare a report evaluating the success of the project; and(2) provide copies of the report to the governor, lieutenant governor, and speaker of the house of representatives.(b) The board shall make other studies, investigations, and surveys of the aquifers in the state as it considers necessary to determine the occurrence, quantity, quality, and availability of other aquifers in which water may be stored and subsequently retrieved for beneficial use. The board shall undertake the studies, investigations, and surveys in the following order of priority:(1) the aquifers described in Section 11.153(a);(2) areas designated by the commission as "priority groundwater management areas" under Section 35.008; and(3) other areas of the state in a priority to be determined by the board's ranking of where the greatest need exists.(c) Repealed by Acts 2003, 78th Leg., ch. 1057, Sec. 9.

Added by Acts 1995, 74th Leg., ch. 309, Sec. 2, eff. June 5, 1995. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.05, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1057, Sec. 9, eff. June 20, 2003.

SUBCHAPTER E. CANCELLATION OF PERMITS, CERTIFIED FILINGS, AND CERTIFICATES OF ADJUDICATION FOR NONUSESec. 11.171. DEFINITIONS. As used in this subchapter:(1) "Other interested person" means any person other than a record holder who is interested in the permit or certified filing or any person whose direct interest would be served by the cancellation of the permit or certified filing in whole or part.(2) "Certified filing" means a declaration of appropriation or affidavit that was filed with the State Board of Water Engineers under the provisions of Section 14, Chapter 171, General Laws, Acts of the 33rd Legislature, 1913, as amended.(3) "Certificate of adjudication" means a certificate issued by the commission under Section 11.323 of this code.(4) "Permit" means an authorization by the commission granting a person the right to use water.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1991, 72nd Leg., ch. 309, Sec. 1, eff. Sept. 1, 1991.

Sec. 11.172. GENERAL PRINCIPLE. A permit, certified filing, or certificate of adjudication is subject to cancellation in whole or part for 10 years nonuse as provided by this subchapter.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.173. CANCELLATION IN WHOLE OR IN PART. (a) Except as provided by Subsection (b) of this section, if all or part of the water authorized to be appropriated under a permit, certified filing, or certificate of adjudication has not been put to beneficial use at any time during the 10-year period immediately preceding the cancellation proceedings authorized by this subchapter, then the permit, certified filing, or certificate of adjudication is subject to cancellation in whole or in part, as provided by this subchapter, to the extent of the 10 years nonuse.(b) A permit, certified filing, or certificate of adjudication or a portion of a permit, certified filing, or certificate of adjudication is exempt from cancellation under Subsection (a):(1) to the extent of the owner's participation in the Conservation Reserve Program authorized by the Food Security Act, Pub.L. No. 99-198, Secs. 1231-1236, 99 Stat. 1354, 1509-1514 (1985) or a similar governmental program;(2) if a significant portion of the water authorized to be used pursuant to a permit, certified filing, or certificate of adjudication has been used in accordance with a specific recommendation for meeting a water need included in the regional water plan approved pursuant to Section 16.053;(3) if the permit, certified filing, or certificate of adjudication:(A) was obtained to meet demonstrated long-term public water supply or electric generation needs as evidenced by a water management plan developed by the holder; and(B) is consistent with projections of future water needs contained in the state water plan;(4) if the permit, certified filing, or certificate of adjudication was obtained as the result of the construction of a reservoir funded, in whole or in part, by the holder of the permit, certified filing, or certificate of adjudication as part of the holder's long-term water planning; or(5) to the extent the nonuse resulted from the implementation of water conservation measures under a water conservation plan submitted by the holder of the permit, certified filing, or certificate of adjudication as evidenced by implementation reports submitted by the holder.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1986, 69th Leg., 3rd C.S., ch. 33, Sec. 1, eff. Oct. 15, 1986; Acts 1991, 72nd Leg., ch. 309, Sec. 2, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1010, Sec. 4.06, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 966, Sec. 2.12, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1044, Sec. 1, eff. June 18, 2005.

Sec. 11.174. COMMISSION MAY INITIATE PROCEEDINGS. When the commission finds that its records do not show that some portion of the water has been used during the past 10 years, the executive director may initiate proceedings, terminated by public hearing, to cancel the permit, certified filing, or certificate of adjudication in whole or in part.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.016, eff. Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 309, Sec. 3, eff. Sept. 1, 1991.

Sec. 11.175. NOTICE. (a) At least 45 days before the date of the hearing, the commission shall send notice of the hearing to the holder of the permit, certified filing, or certificate of adjudication being considered for cancellation in whole or in part. Notice shall be sent by certified mail, return receipt requested, to the last address shown by the records of the commission. The commission shall also send notice by regular mail to all other holders of permits, certified filings, certificates of adjudication, and claims of unadjudicated water rights filed pursuant to Section 11.303 of this code in the same watershed.(b) The commission shall also have the notice of the hearing published once a week for two consecutive weeks, at least 30 days before the date of the hearing, in a newspaper published in each county in which diversion of water from the source of supply was authorized or proposed to be made and in each county in which the water was authorized or proposed to be used, as shown by the records of the commission. If in any such county no newspaper is published, then the notice may be published in a newspaper having general circulation in the county.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1991, 72nd Leg., ch. 309, Sec. 4, eff. Sept. 1, 1991.

Sec. 11.176. HEARING. (a) Except as provided by Subsection (b) of this section, the commission shall hold a hearing and shall give the holder of the permit, certified filing, or certificate of adjudication and other interested persons an opportunity to be heard and to present evidence on any matter pertinent to the questions at issue.(b) A hearing on the cancellation of a permit, certified filing, or certificate of adjudication as provided by this chapter is unnecessary if the right to such hearing is expressly waived by the affected holder of a permit, certified filing, or certificate of adjudication.(c) A permit, certified filing, or certificate of adjudication for a term does not vest in the holder of a permit, certified filing, or certificate of adjudication any right to the diversion, impoundment, or use of water for longer than the term of the permit, certified filing, or certificate of adjudication and shall expire and be cancelled in accordance with its terms without further need for notice or hearing.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1991, 72nd Leg., ch. 309, Sec. 5, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1010, Sec. 2.12, eff. Sept. 1, 1997.

Sec. 11.177. COMMISSION FINDING; ACTION. (a) At the conclusion of the hearing, the commission shall cancel the permit, certified filing, or certificate of adjudication in whole or in part to the extent that it finds that:(1) the water or any portion of the water appropriated under the permit, certified filing, or certificate of adjudication has not been put to an authorized beneficial use during the 10-year period; and(2) the holder has not used reasonable diligence in applying the water or the unused portion of the water to an authorized beneficial use or is otherwise unjustified in the nonuse.(b) In determining what constitutes reasonable diligence or a justified nonuse as used in Subsection (a)(2), the commission shall give consideration to:(1) whether sufficient water is available in the source of supply to meet all or part of the appropriation during the 10-year period of nonuse;(2) whether the nonuse is justified by the holder's participation in the federal Conservation Reserve Program or a similar governmental program as provided by Section 11.173(b)(1);(3) whether the existing or proposed authorized purpose and place of use are consistent with an approved regional water plan as provided by Section 16.053;(4) whether the permit, certified filing, or certificate of adjudication has been deposited into the Texas Water Bank as provided by Sections 15.7031 and 15.704 or whether it can be shown that the water right or water available under the right is currently being made available for purchase through private marketing efforts; or(5) whether the permit, certified filing, or certificate of adjudication has been reserved to provide for instream flows or bay and estuary inflows.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1991, 72nd Leg., ch. 309, Sec. 6, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1010, Sec. 2.12, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 966, Sec. 2.13, eff. Sept. 1, 2001.

Sec. 11.183. RESERVOIR. If the holder of a permit, certified filing, or certificate of adjudication has facilities for the storage of water in a reservoir, the commission may allow him to retain the impoundment to the extent of the conservation storage capacity of the reservoir for domestic, livestock, or recreation purposes.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.184. MUNICIPAL CERTIFIED FILING. Regardless of other provisions of this subchapter, no portion of a certified filing held by a city, town, village, or municipal water district, authorizing the use of water for municipal purposes, shall be cancelled if water has been put to use under the certified filing for municipal purposes at any time during the 10-year period immediately preceding the institution of cancellation proceedings.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.185. EFFECT OF INACTION. Failure to initiate cancellation proceedings under this subchapter does not validate or improve the status of any permit, certified filing, or certificate of adjudication in whole or in part.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.186. SUBSEQUENT PROCEEDINGS ON SAME WATER RIGHT. Once cancellation proceedings have been initiated against a particular permit, certified filing, or certificate of adjudication and a hearing has been held, further cancellation proceedings shall not be initiated against the same permit, certified filing, or certificate of adjudication within the five-year period immediately following the date of the hearing.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

SUBCHAPTER F. ARTESIAN WELLSSec. 11.201. ARTESIAN WELL DEFINED. An artesian well is an artificial water well in which the water, when properly cased, will rise by natural pressure above the first impervious stratum below the surface of the ground.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.202. RIGHT TO DRILL ARTESIAN WELL. (a) Except as provided by this section, a person is entitled to drill an artesian well for domestic purposes or for stock raising without complying with the general provisions of this code regulating the use of water.(b) The artesian well must be on that person's own land and must be properly and securely cased.(c) When water is reached containing mineral or other substances injurious to vegetation or agriculture, the artesian well must be securely capped or its flow controlled so as not to injure another person's land or properly plugged so as to prevent the water from rising above the first impervious stratum below the surface of the ground.(d) Except as provided by Subsection (e) of this section, after September 1, 1991, and before January 1, 1994, a person may not drill and operate a free-flowing artesian well in a sole or principal source aquifer as designated by 40 C.F.R., Part 149, pursuant to Section 1424(e), Safe Drinking Water Act (42 U.S.C. 300h-3(e)) that will result in a flow of more than 5,000 gallons per minute or that is within 1,000 feet of another well if the combined flows would exceed 5,000 gallons per minute.(e) The commission may grant for a well an exemption from the prohibition provided by Subsection (d) of this section for any beneficial use that does not waste water. The commission by rule may delegate the authority to grant exemptions under this subsection to a local water district.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1991, 72nd Leg., 2nd C.S., ch. 4, Sec. 1, eff. Aug. 29, 1991.

Sec. 11.203. ARTESIAN WELL: DRILLING RECORD. A person who drills an artesian well or has one drilled shall keep a complete and accurate record of the depth, thickness, and character of the different strata penetrated and when the well is completed shall transmit a copy of the record to the commission by registered mail.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.017, eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1072, Sec. 13, eff. Sept. 1, 1997.

Sec. 11.204. REPORT OF NEW ARTESIAN WELL. Within one year after an artesian well is drilled, the owner or operator shall transmit to the commission a sworn report stating the result of the drilling operation, the use to which the water will be applied, and the contemplated extent of the use.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.018, eff. Sept. 1, 1985.

Sec. 11.205. WASTING WATER FROM ARTESIAN WELL. Unless the water from an artesian well is used for a purpose and in a manner in which it may be lawfully used on the owner's land, it is waste and unlawful to wilfully cause or knowingly permit the water to run off the owner's land or to percolate through the stratum above which the water is found.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1991, 72nd Leg., 2nd C.S., ch. 4, Sec. 2, eff. Aug. 29, 1991; Acts 1997, 75th Leg., ch. 1072, Sec. 14, eff. Sept. 1, 1997.

Sec. 11.206. IMPROPERLY CASED WELL: NUISANCE. An artesian well that is not tightly cased, capped, and furnished with mechanical appliances that readily and effectively prevent water from flowing out of the well and running over the surface of the ground above the well or wasting through the strata through which it passes is a public nuisance and subject to abatement by the executive director.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3150, ch. 828, Sec. 1, eff. June 17, 1981.

Sec. 11.207. ANNUAL REPORT. (a) Not later than March 1 of each year, a person who during any part of the preceding calendar year owned or operated an artesian well for any purpose other than domestic use shall file a report to the commission on a form supplied by the commission.(b) The report shall state:(1) the quantity of water which was obtained from the well;(2) the nature of the uses to which the water was applied;(3) the change in the level of the well's water table; and(4) other information required by the commission.(c) If water from the well was used for irrigation, the report shall also state the acreage and yield of each crop irrigated.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.019, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 977, Sec. 6, eff. June 19, 1987.

SUBCHAPTER G. WATER RIGHTS ADJUDICATION ACTSec. 11.301. SHORT TITLE. This subchapter may be cited as the Water Rights Adjudication Act.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.302. DECLARATION OF POLICY. The conservation and best utilization of the water resources of this state are a public necessity, and it is in the interest of the people of the state to require recordation with the commission of claims of water rights which are presently unrecorded, to limit the exercise of these claims to actual use, and to provide for the adjudication and administration of water rights to the end that the surface-water resources of the state may be put to their greatest beneficial use. Therefore, this subchapter is in furtherance of the public rights, duties, and functions mentioned in this section and in response to the mandate expressed in Article XVI, Section 59 of the Texas Constitution and is in the exercise of the police powers of the state in the interest of the public welfare.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 961, ch. 367, Sec. 1, eff. June 10, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.020, eff. Sept. 1, 1985.

Sec. 11.303. RECORDATION AND LIMITATION OF CERTAIN WATER RIGHTS CLAIMS. (a) This section applies to:(1) claims of riparian water rights;(2) claims under Section 11.143 of this code to impound, divert, or use state water for other than domestic or livestock purposes, for which no permit has been issued;(3) claims of water rights under the Irrigation Acts of 1889 and 1895 which were not filed with the State Board of Water Engineers in accordance with the Irrigation Act of 1913, as amended; and(4) other claims of water rights except claims under permits or certified filings.(b) Any claim to which this section applies shall be recognized only if valid under existing law and only to the extent of the maximum actual application of water to beneficial use without waste during any calendar year from 1963 to 1967, inclusive. However, in any case where a claimant of a riparian right has prior to August 28, 1967, commenced or completed the construction of works designed to apply a greater quantity of water to beneficial use, the right shall be recognized to the extent of the maximum amount of water actually applied to beneficial use without waste during any calendar year from 1963 to 1970, inclusive.(c) On or before September 1, 1969, every person claiming a water right to which this section applies shall file with the commission a statement setting forth:(1) the name and address of the claimant;(2) the location and the nature of the right claimed;(3) the stream or watercourse and the river basin in which the right is claimed;(4) the date of commencement of works;(5) the dates and volumes of use of water; and(6) other information the commission may require to show the nature and extent of the claim.(d) A person who files a statement as provided in this section shall certify under oath that the statements made in support of his claim are true and correct to the best of his knowledge and belief.(e) A claimant who desires recognition of a right based on use from 1968 to 1970, inclusive, as provided in Subsection (b) of this section shall file an additional sworn statement on or before July 1, 1971.(f) The commission shall prescribe forms for the sworn statements required by this section, but use of the commission forms is not mandatory.(g) On or before January 1, 1968, and June 1, 1969, the commission shall cause notice of the requirements of this section to be published once each week for two consecutive weeks in newspapers having general circulation in each county of the state and by first-class mail to each user of surface water who has filed a report of water use with the commission.(h) On sworn petition, notice, and hearing as prescribed for applications for permits and upon finding of extenuating circumstances and good cause shown for failure to timely file, the commission may authorize the filing of the sworn statement or statements required by this section until entry of a preliminary determination of claims of water rights in accordance with Section 11.309 of this code which includes the area described in the petition or, if a preliminary determination has not been entered, until September 1, 1974.(i) Since the filing of all claims to use public water is necessary for the conservation and best utilization of the water resources of the state, failure to file a sworn statement in substantial compliance with this section extinguishes and bars any claim of water rights to which this section applies.(j) A sworn statement submitted under this section is binding on the person submitting it and his successors in interest, but is not binding on the commission or any other person in interest.(k) Nothing in this section shall be construed to recognize any water right which did not exist before August 28, 1967.(l) This section does not apply to use of water for domestic or livestock purposes.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 978, ch. 367, Sec. 2, eff. June 10, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.021, eff. Sept. 1, 1985.

Sec. 11.304. ADJUDICATION OF WATER RIGHTS. The water rights in any stream or segment of a stream may be adjudicated as provided in this subchapter:(1) on the commission's own motion;(2) on petition to the commission signed by 10 or more claimants of water rights from the source of supply; or(3) on petition of the executive director.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 961, ch. 367, Sec. 1, eff. June 10, 1981.

Sec. 11.305. INVESTIGATION. (a) Promptly after a petition is filed under Section 11.304 of this Code, the commission shall consider whether the adjudication would be in the public interest. If the commission finds that an adjudication would be in the public interest, it shall enter an order to that effect, designating the stream or segment to be adjudicated. The executive director shall have an investigation made of the area involved in order to gather relevant data and information essential to the proper understanding of the claims of water rights involved. The results of the investigation shall be reduced to writing and made a matter of record in the commission office.(b) In connection with the investigation, the executive director shall have a map or plat made showing with substantial accuracy the course of the stream or segment and the location of reservoirs, diversion works, and places of use, including lands which are being irrigated or have facilities for irrigation.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 978, ch. 367, Sec. 3, eff. June 10, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.022, eff. Sept. 1, 1985.

Sec. 11.306. NOTICE OF ADJUDICATION. (a) The commission shall prepare a notice of adjudication which describes the stream or segment to be adjudicated and the date by which all claims of water rights in the stream or segment shall be filed with the commission. The date shall not be less than 90 days after the date the notice is issued.(b) The notice shall be published once a week for two consecutive weeks in one or more newspapers having general circulation in the counties in which the stream or segment is located.(c) The notice shall also be sent by first-class mail to each claimant of water rights whose diversion is within the stream or segment to be adjudicated, to the extent that the claimants can reasonably be ascertained from the records of the commission.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 978, ch. 367, Sec. 4, eff. June 10, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.023, eff. Sept. 1, 1985.

Sec. 11.307. FILING OF SWORN CLAIMS. (a) Every person claiming a water right of any nature, except for domestic or livestock purposes, from the stream or segment under adjudication shall file a sworn claim with the commission within the time prescribed in the notice of adjudication, including any extensions of the prescribed time, setting forth:(1) the name and post-office address of the claimant;(2) the location and nature of the right claimed, including a description of any permit or certified filing under which the claim is made;(3) the purpose of the use;(4) a description of works and irrigated land; and(5) all other information necessary to show the nature and extent of the claim.(b) The commission shall prescribe forms for claims, but use of the commission forms is not mandatory.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 961, ch. 367, Sec. 1, eff. June 10, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.024, eff. Sept. 1, 1985.

Sec. 11.308. HEARINGS ON CLAIMS; NOTICE. The commission shall set a time and a place for hearing all claims. Not less than 30 days before commencement of the hearings, the commission shall give notice of the hearings by certified mail to all persons who have filed claims in accordance with Section 11.307 of this code, or this notice may be included in the notice of adjudication provided in Section 11.306 of this code. The hearings shall be conducted as provided in Section 11.337 of this code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.309. PRELIMINARY DETERMINATION OF CLAIMS. (a) On completion of the hearings, the commission shall make a preliminary determination of the claims to water rights under adjudication.(b) One copy of the preliminary determination shall be furnished without charge to each person who filed a claim in accordance with Section 11.307 of this code. Additional copies of the preliminary determination shall be made available for public inspection at convenient locations throughout the river basin, as designated by the commission. Copies shall also be made available to other interested persons at a reasonable price, based on the cost of reproduction.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.310. EVIDENCE OPEN TO INSPECTION. All evidence presented to or considered by the commission shall be open to public inspection for a period of not less than 60 days, as fixed by the commission, after the notice prescribed in Section 11.312 of this code is issued.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.311. DATE FOR FILING CONTESTS. The commission shall set a date for filing contests on the preliminary determination, which date shall not be less than 30 days after the period for public inspection of the evidence has closed.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.312. NOTICE OF PRELIMINARY DETERMINATION; COPIES. (a) Promptly after the preliminary determination is made as provided in Section 11.309 of this code, the commission shall publish notice of the determination once a week for two consecutive weeks in one or more newspapers having general circulation in the river basin in which the stream or segment that is the subject of the adjudication is located.(b) The commission shall also send notice by first-class mail to each claimant of water rights within the river basin in which the stream or segment is located, to the extent that the claimants can be reasonably ascertained from the records of the commission.(c) Each notice shall state:(1) the place and the period of time that the preliminary determination and evidence presented to or considered by the commission will be open for public inspection;(2) the locations throughout the river basin where copies of the preliminary determination will be available for public inspection;(3) the method of ordering copies of the preliminary determination and the charge for copies;(4) the date by which contests on the preliminary determination must be filed.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.025, eff. Sept. 1, 1985.

Sec. 11.313. FILING CONTESTS. (a) Any water right claimant affected by the preliminary determination, including any claimant to water rights within the river basin but outside the stream or segment under adjudication, who disputes the preliminary determination may within the time for filing contests prescribed by the commission in the notice, including any extension of the time, file a written contest with the commission, stating with reasonable certainty the grounds of his contest.(b) The statement filed to contest a preliminary determination must be verified by an affidavit of the contestant, his agent, or his attorney.(c) If the contest is directed against the preliminary determination of the water rights of other claimants, a copy shall be served on each of these claimants or his attorney by certified mail, and proof of service shall be filed with the commission.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.314. HEARING ON CONTEST; NOTICE. After the time for filing contests has expired, the commission shall prepare a notice setting forth the part of the preliminary determination to which each contest is directed and the time and place of a hearing on the contest. The notice shall be sent to each claimant of water rights within the river basin in which the stream or segment is located, to the extent that the claimants can be reasonably ascertained from the records of the commission. The hearing shall be conducted as provided in Section 11.337 of this code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 961, ch. 367, Sec. 1, eff. June 10, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.026, eff. Sept. 1, 1985.

Sec. 11.315. FINAL DETERMINATION. On completion of the hearings on all contests, the commission shall make a final determination of the claims to water rights under adjudication. The commission shall send a copy of the final determination and any modification of the final determination to each claimant whose rights are adjudicated and to each contesting party.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.316. APPLICATION FOR REHEARING. Within 30 days from the date of the final determination, any affected party may apply to the commission for a rehearing. Applications for rehearing which in the opinion of the commission are without merit may be denied without notice to other parties, but no application for rehearing shall be granted without notice to each claimant whose rights are adjudicated and to each contesting party.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.317. FILING FINAL DETERMINATION WITH DISTRICT COURT. (a) As soon as practicable after the disposition of all applications for rehearing, the commission shall file a certified copy of the final determination, together with all evidence presented to or considered by the commission, in a district court of any county in which the stream or segment under adjudication is located. However, if the stream or segment under adjudication includes all or parts of three or more counties and if 10 or more affected persons who appeared in the proceedings petition the commission to do so, the commission shall file the action in a convenient district court of a judicial district which is not within the river basin of the stream or segment under adjudication.(b) The commission shall obtain an order from the court fixing a time not less than 30 days from the date of the order for the filing of exceptions to the final determination and also fixing a time not less than 60 days from the date of the order for the commencement of hearings on exceptions.(c) The commission shall immediately give written notice of the court order by certified mail to all parties who appeared in the proceedings before the commission. The commission shall file proof of the service with the court.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.318. EXCEPTIONS TO FINAL DETERMINATION. (a) Any affected person who appeared in the proceeding before the commission may file exceptions to the final determination. An exception must state with a reasonable degree of certainty the grounds for the exception and must specify the particular paragraphs and pages of the determination to which the exception is taken.(b) Three copies of the exceptions shall be filed in court, and a copy shall be served on the commission. The commission shall make copies of all exceptions available at a reasonable price, based on the cost of reproduction.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.319. HEARINGS ON EXCEPTIONS. (a) The court shall hear any exceptions that have been filed. The commission and all affected persons who appeared in the proceedings before the commission are entitled to appear and be heard on the exceptions. The court may permit other parties in interest to appear and be heard for good cause shown.(b) The court may conduct nonjury hearings and proceedings at any convenient location within the state. Actual expenses incurred by the court outside its judicial district shall be taxed as costs.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.320. SCOPE OF JUDICIAL REVIEW. (a) In passing on exceptions, the court shall determine all issues of law and fact independently of the commission's determination. The substantial evidence rule shall not be used. The court shall not consider any exception which was not brought to the commission's attention by application for rehearing. The court shall not consider any issue of fact raised by an exception unless the record of evidence before the commission reveals that the question was genuinely in issue before the commission.(b) A party in interest may demand a jury trial of any issue of fact, but the court may in its discretion have a separate trial with a separate jury of any such issue.(c) The legislature declares that the provisions of this section are not severable from the remainder of this subchapter and that this subchapter would not have been passed without the inclusion of this section. If this section is for any reason held invalid, unconstitutional, or inoperative in any way, the holding applies to the entire subchapter so that the entire subchapter is null and void.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.321. EVIDENCE. Any exception heard by the court without a jury may be resolved on the record of evidence before the commission, or the court may take additional evidence or direct that additional evidence be heard by the commission.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.322. FINAL DECREE. (a) After the final hearing, the court shall enter a decree affirming or modifying the order of the commission.(b) The court may assess the costs as it deems just.(c) An appeal may be taken from the decree of the court in the same manner and with the same effect as in other civil cases.(d) The final decree in every water right adjudication is final and conclusive as to all existing and prior rights and claims to the water rights in the adjudicated stream or segment of a stream. The decree is binding on all claimants to water rights outside the adjudicated stream or segment of a stream.(e) Except for domestic and livestock purposes or rights subsequently acquired by permit, a water right is not recognized in the adjudicated stream or segment of a stream unless the right is included in the final decree of the court.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.323. CERTIFICATE OF ADJUDICATION. (a) When a final determination of the rights to the waters of a stream has been made in accordance with the procedure provided in this subchapter and the time for a rehearing has expired, the commission shall issue to each person adjudicated a water right a certificate of adjudication, signed by the presiding officer of the commission and bearing the seal of the commission.(b) In the certificate, the commission shall include:(1) a reference to the final decree;(2) the name and post-office address of the holder of the adjudicated right;(3) the priority, extent, and purpose of the adjudicated right and, if the right is for irrigation, a description of the irrigated land; and(4) all other information in the decree relating to the adjudicated right.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 2001, 77th Leg., ch. 965, Sec. 16.02, eff. Sept. 1, 2001.

Sec. 11.324. RECORDATION OF CERTIFICATE. (a) The commission shall transmit the certificate of adjudication or a true copy to the county clerk of each county in which the appropriation is made.(b) On receipt of the recording fee from the holder of the certificate, the county clerk shall file and record the certificate in a well-bound book provided and kept for that purpose only. The clerk shall index the certificate alphabetically under the name of the holder of the certificate of adjudication and under the name of the stream or source of water supply.(c) When a certificate of adjudication is filed and recorded as provided in this section, the county clerk shall deliver the certificate on demand to the holder.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.325. WATER DIVISIONS. The commission shall divide the state into water divisions for the purpose of administering adjudicated water rights. Water divisions may be created from time to time as the necessity arises. The divisions shall be constituted to secure the best protection to the holders of water rights and the most economical supervision on the part of the state.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.027, eff. Sept. 1, 1985.

Sec. 11.326. APPOINTMENT OF WATERMASTER. (a) The executive director may appoint one watermaster for each water division.(b) A watermaster holds office until a successor is appointed. The executive director may remove a watermaster at any time.(c) The executive director may employ assistant watermasters and other employees necessary to aid a watermaster in the discharge of his duties.(d) In a water division in which the office of watermaster is vacant, the executive director has the powers of a watermaster.(e) The executive director shall supervise and generally direct the watermaster in the performance of his duties as defined in Section 11.327. A watermaster is responsible to the executive director for the proper performance of his duties.(f) A person dissatisfied with any action of a watermaster may apply to the executive director for relief.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1997, 75th Leg., ch. 696, Sec. 1, eff. Sept. 1, 1997.

Sec. 11.3261. WATERMASTER ADVISORY COMMITTEE. (a) The executive director shall establish a watermaster advisory committee consisting of a minimum of nine members, but no more than 15 members, who are holders of water rights or representatives of holders of water rights in the water division of a watermaster. In appointing members of the advisory committee the executive director shall consider geographic representation, amount of water rights held, different types of holders of water rights and users such as water districts, municipal suppliers, irrigators, and industrial users, and experience and knowledge in water management practices.(b) An advisory committee member is not entitled to reimbursement of expenses incurred or to compensation.(c) An advisory committee member shall serve a term of two years from the date of initial appointment by the executive director and hold office until a successor is appointed.(d) The advisory committee shall meet within 30 days following initial appointment by the executive director and elect a presiding officer who shall serve on an annual basis. Following the first meeting, the committee shall meet regularly as necessary.(e) The advisory committee's duties include:(1) providing recommendations to the executive director regarding activities of benefit to the holders of water rights in the administration and distribution of water to holders of water rights;(2) review and comment to the executive director on the annual budget of the watermaster operations; and(3) other duties as may be requested by the executive director with regard to the watermaster operations or as requested by holders of water rights in a water division which the committee deems of benefit to the administration of water rights in water divisions.

Added by Acts 1997, 75th Leg., ch. 696, Sec. 2, eff. Sept. 1, 1997.

Sec. 11.327. DUTIES OF WATERMASTER. (a) A watermaster shall divide the water of the streams or other sources of supply of his division in accordance with the adjudicated water rights.(b) A watermaster shall regulate or cause to be regulated the controlling works of reservoirs and diversion works in time of water shortage, as is necessary because of the rights existing in the streams of his division, or as is necessary to prevent the waste of water or its diversion, taking, storage, or use in excess of the quantities to which the holders of water rights are lawfully entitled.(c) A watermaster may regulate the distribution of water from any system of works that serves users whose rights have been separately determined.(d) A watermaster's duties shall not include activities which relate to other programs of the commission, except in situations of imminent threat to public health and safety or the environment.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1997, 75th Leg., ch. 696, Sec. 3, eff. Sept. 1, 1997.

Sec. 11.3271. POWERS AND DUTIES OF RIO GRANDE WATERMASTER; DELIVERY OF WATER DOWN BANKS AND BED OF RIO GRANDE. (a) This section applies only to the watermaster with jurisdiction over the Rio Grande and the water division for which that watermaster is appointed.(b) The watermaster shall divide the water of the streams or other sources of supply of the division in accordance with the adjudicated water rights.(c) The watermaster shall regulate or cause to be regulated the controlling works of reservoirs and diversion works in time of water shortage, as is necessary because of the rights existing in the streams of the division, or as is necessary to prevent the waste of water or its diversion, taking, storage, or use in excess of the quantities to which the holders of water rights are lawfully entitled.(d) The watermaster may regulate the distribution of water from any system of works that serves users whose rights have been separately determined.(e) The watermaster's duties do not include activities that relate to other programs of the commission, except as provided by this section. The watermaster's duties shall include activities that relate to situations of imminent threat to public health and safety or the environment. The commission shall adopt rules:(1) defining situations of imminent threat under this section; and(2) addressing the watermaster's duties in response to terrorism.(f) The watermaster may store in a reservoir for release at a later time water in transit that is being conveyed down the banks and bed of the Rio Grande under a permit issued by the commission and in accordance with rules prescribed by the commission. In this section, "water in transit" means privately owned water, not including state water, that a person has pumped from an underground reservoir and that is in transit between the point of discharge into the river and the place of use or the point of diversion by a person who has contracted with the owner of the water to purchase the water. The contract must specify that the contract is for the purchase and delivery of a specified amount of water less the carriage losses incurred in transit, as described and measured according to commission rules.(g) The watermaster may store water under Subsection (f) only if the storage does not hinder the ability of any other holders of Rio Grande surface water rights to store the maximum authorized capacity in a reservoir as specified by commission rules and relevant permits, certified filings, or certificates of adjudication.(h) Before granting a permit to convey water down the banks and bed of the Rio Grande, the commission shall adopt rules that provide for the methods and procedures by which the watermaster shall account for any discharge, delivery, conveyance, storage, diversion, or associated loss of water conveyed down the banks and bed of the Rio Grande. A permit to convey water down the banks and bed of the Rio Grande may not allow the permit holder to share in any beneficial state water inflows into the Rio Grande. The permit holder is entitled to convey only the amount of water specified in the permit, less the carriage losses incurred in transit, as described and measured according to commission rules. A rule adopted by the commission under this subsection must be consistent with the Treaty Relating to the Utilization of the Waters of the Colorado and Tijuana Rivers, and of the Rio Grande (Rio Bravo) from Fort Quitman, Texas, to the Gulf of Mexico, concluded by the United States and the United Mexican States on February 3, 1944, and with any minute order adopted by the International Boundary and Water Commission.(i) In considering an application for a permit to convey water down the banks and bed of the Rio Grande, the commission shall consider the quality of the water to be conveyed. The commission may not issue a permit if it determines that the water to be conveyed would degrade the water quality of the Rio Grande. Text of subsec. (j) as added by Acts 2003, 78th Leg., ch. 385, Sec. 6.01 (j) Notwithstanding any other law, the watermaster is the official recorder for all instruments, including deeds, deeds of trust, financing statements, security agreements, and liens, that the commission authorizes or requires to be filed in connection with water rights relating to water in the lower, middle, or upper basin of the Rio Grande that are subject to a permit, certified filing, or certificate of adjudication. An instrument shall be filed with the watermaster under this subsection in the same manner as required by other law for the same type of instrument. The filing of an instrument under this subsection results in the same legal and administrative status and consequences as a filing under other law for the same type of instrument. An instrument filed under this subsection shall be construed by a court, financial institution, or other affected person in the same manner as an instrument of the same type that is filed under other law. The watermaster may charge and collect a fee for the recordation of instruments under this subsection in the same amount as the fee collected by the county clerk of Cameron County for the recordation of similar instruments. The commission by rule shall prescribe the procedures necessary for the proper implementation of this subsection, including reasonable transition provisions, if appropriate. Text of subsec. (j) as added by Acts 2003, 78th Leg., ch. 281, Sec. 1 (j) The watermaster shall maintain a central repository which shall be made available to the public that includes certified copies of all instruments, including deeds, deeds of trust, and liens, that the commission requires to be filed in connection with water rights relating to water in the lower, middle, or upper basin of the Rio Grande and that are subject to a permit, certified filing, or certificate of adjudication. On or after September 1, 2003, a lien against a water right shall not be effective against third parties unless a certified copy of the instrument is filed with the watermaster and all requirements under other law are met. The validity of any liens or filings made prior to September 1, 2003, is not affected by this section. This section does not affect the validity of a lien as between the holder of the water right and the holder of the lien or the requirements or validity of any other law governing the perfection and recordation of these instruments. The executive director may charge a fee for the filing of certified copies of instruments. A fee collected under this section shall be deposited to the credit of the watermaster fund.(k) This section does not apply to the Rio Grande above the Fort Quitman Dam.

Added by Acts 2003, 78th Leg., ch. 281, Sec. 1, eff. Sept. 1, 2003 and Acts 2003, 78th Leg., ch. 385, Sec. 6.01, eff. Sept. 1, 2003.

Sec. 11.328. WATERMASTER'S NOTICE POSTED. If, in the performance of his duties, a watermaster regulates diversion works or the controlling works of reservoirs, he shall attach to the works a written notice, properly dated and signed, stating that the works have been properly regulated and are wholly under his control. The notice is legal notice to all parties interested in the diversion and distribution of the water served by the diversion works or reservoir.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.329. COMPENSATION AND EXPENSES OF WATERMASTER. (a) The commission shall pay the compensation and necessary expenses of a watermaster, assistant watermasters, and other necessary employees, but the holders of water rights that have been determined or adjudicated and are to be administered by the watermaster shall reimburse the commission for the compensation and expenses. Necessary expenses shall be limited to costs associated with streamflow measurement and monitoring, water accounting, assessment billing and collection associated with a watermaster's operation, and other duties a watermaster may be required to perform under this subchapter.(b) After the adjudication decree becomes final, and each fiscal year thereafter, the executive director shall provide notice to each holder of water rights under the decree, at least 30 days prior to the commission's holding a public hearing as provided in Subsection (c), of the proposed budget for their watermaster operations showing the amount of compensation and expenses that will be required annually for the administration of the water rights so determined. This budget shall be furnished to the watermaster advisory committee for comment at least 30 days prior to notification to each holder of water rights.(c) The commission shall hold a public hearing on the proposed fiscal year budget for each watermaster operation. The commission shall determine the apportionment of the costs of administration of adjudicated water rights among the holders of the rights. After a public hearing, the commission shall issue an order assessing the annual cost against the holders of water rights to whom the water will be distributed under the final decree. The commission shall equitably apportion the costs. The executive director may provide for payments in installments and shall specify the dates by which payments shall be made to the commission. At the request of the watermaster advisory committee the commission may modify a fiscal year budget for any water division. Text of subsec. (d) as amended by Acts 1997, 75th Leg., ch. 333, Sec. 3 (d) The executive director shall deposit all collections under this section to the credit of the watermaster administration account. Text of subsec. (d) as amended by Acts 1997, 75th Leg., ch. 696, Sec. 4 (d) The executive director shall collect the assessments and shall account for assessments separately for each water division and shall deposit assessments collected to a special fund known as the watermaster fund established and governed by Section 11.3291.(e) No water shall be diverted, taken, or stored by, or delivered to, any person while he is delinquent in the payment of his assessed costs.(f) An order of the commission assessing costs remains in effect until the commission issues a further order. The commission may modify, revoke, or supersede an order assessing costs with a subsequent order. The commission may issue supplementary orders from time to time to apply to new diversions.(g) The commission may not assess costs under this section against a holder of a non-priority hydroelectric right that owns or operates privately owned facilities that collectively have a capacity of less than two megawatts or against a holder of a water right placed in the Texas Water Trust for a term of at least 20 years.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.028, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 118, Sec. 1, eff. Aug. 31, 1987; Acts 1997, 75th Leg., ch. 333, Sec. 3, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 696, Sec. 4, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 20.01, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 234, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.18, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.18, eff. September 1, 2007.

Sec. 11.3291. WATERMASTER FUND. (a) The watermaster fund is created as a special fund in the state treasury and shall be administered by the commission under this subchapter and rules adopted by the commission.(b) The legislature hereby appropriates without further legislative action any funds deposited in the watermaster's fund as provided in this subchapter. The watermaster fund shall be used: (1) to pay the compensation and expenses of the watermaster in each water division; (2) to pay expenditures for equipment, facilities, and capital expenditures necessary to the watermaster operation when recommended by the watermaster advisory committee and the executive director and approved by the commission when hearings are required as provided in Section 11.329; and (3) to pay into the general revenue fund for use without further appropriation for purposes of providing overhead and administrative expenses of the commission in an amount not greater than 10 percent times the approved annual budget under this subchapter in a water division. Any amounts not used in one fiscal year shall be carried over and used for the following fiscal year's operational expenses of the watermaster.(c) The watermaster fund shall be accounted for separately according to the appropriate water division from which the watermaster's assessment is collected.(d) The watermaster fund shall consist of:(1) fees collected in each water division;(2) money from gifts, grants, or donations to the fund for designated or general lawful use; and(3) money from any other source designated by the legislature or the commission.(e) The commission may invest, reinvest, and direct the investment of any available money in the fund as provided by law for the investment of money under Section 404.024, Government Code.

Added by Acts 1997, 75th Leg., ch. 696, Sec. 5, eff. Sept. 1, 1997.

Sec. 11.330. OUTLET FOR FREE PASSAGE OF WATER. The owner of any works for the diversion or storage of water shall maintain a substantial headgate at the point of diversion, or a gate on each discharge pipe of a pumping plant, constructed so that it can be locked at the proper place by the watermaster, or a suitable outlet in a dam to allow the free passage of water that the owner of the dam is not entitled to divert or impound. The commission shall adopt rules, and the executive director shall enforce the rules, governing the type and location of the headgates or gates and the outlets to allow the free passage of water.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3150, ch. 828, Sec. 1, eff. June 17, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.029, eff. Sept. 1, 1985.

Sec. 11.331. MEASURING DEVICES. The commission, by rule, may require the owner of any works for the diversion, taking, storage, or distribution of water to construct and maintain suitable measuring devices at points that will enable the watermaster to determine the quantities of water to be diverted, taken, stored, released, or distributed in order to satisfy the rights of the respective users.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3150, ch. 828, Sec. 1, eff. June 17, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.029, eff. Sept. 1, 1985.

Sec. 11.332. INSTALLATION OF FLUMES. The commission, by rule, may require flumes to be installed along the line of any ditch if necessary for the protection of water rights or other property.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3150, ch. 828, Sec. 1, eff. June 17, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.029, eff. Sept. 1, 1985.

Sec. 11.333. FAILURE TO COMPLY WITH COMMISSION RULES. If the owner of waterworks using state water refuses or neglects to comply with the rules adopted pursuant to Section 11.330, 11.331, or 11.332 of this code, the executive director, after 10 days notice or after a period of additional time that is reasonable under the circumstances, may direct the watermaster to make adjustments of the control works to prevent the owner of the works from diverting, taking, storing, or distributing any water until he has fully complied with the rules.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3150, ch. 828, Sec. 1, eff. June 17, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.029, eff. Sept. 1, 1985.

Sec. 11.334. SUIT AGAINST COMMISSION FOR INJURY. Any person who is injured by an act of the commission under this subchapter may bring suit against the commission to review the action or to obtain an injunction. If the water right involved has been adjudicated as provided in this subchapter, the court shall issue an injunction only if it is shown that the commission has failed to carry into effect the decree adjudicating the water right.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.029, eff. Sept. 1, 1985.

Sec. 11.335. ADMINISTRATION OF WATER RIGHTS NOT ADJUDICATED. (a) If any area in which water rights of record in the office of the commission have not been adjudicated, the claimants of the rights and the commission may enter into a written agreement for their administration.(b) An agreement made under authority of this section shall provide:(1) the basis and manner of distribution of the water to which the agreement relates;(2) the services of a special watermaster, and assistants if necessary, to carry out the agreement; and(3) the allocation, collection, and payment of the annual costs of administration.(c) An agreement to administer unadjudicated water rights shall be recorded in the offices of the commission and of the county clerk of each county in which any of the works or lands affected by the agreement are located.(d) The administration of water rights by agreement is governed by the provisions of this subchapter except as regards allocation and payment of the expenses of the administration.(e) No agreement authorized by this section impairs any vested right to the use of water or creates any additional rights to the use of water.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.030, eff. Sept. 1, 1985.

Sec. 11.336. ADMINISTRATION OF PERMITS ISSUED AFTER ADJUDICATION. Permits, other than temporary permits, that are issued by the commission to appropriate water from an adjudicated stream or segment are subject to administration in the same manner as is provided in this subchapter for adjudicated water rights.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.337. HEARINGS: NOTICE AND PROCEDURE. (a) The commission shall give notice of a hearing or other proceeding it orders under this subchapter in the manner prescribed in the procedural rules of the commission, unless this subchapter specifically provides otherwise.(b) In any proceeding in any part of the state, the commission may:(1) take evidence, including the testimony of witnesses;(2) administer oaths;(3) issue subpoenas and compel the attendance of witnesses in the same manner as subpoenas are issued out of the courts of the state;(4) compel witnesses to testify and give evidence; and(5) order the taking of depositions and issue commissions for the taking of depositions in the same manner as depositions are obtained in civil actions.(c) Evidence may be taken by a duly appointed reporter before the commission or before an authorized representative who has the power to administer oaths.(d) If a person neglects or refuses to comply with an order or subpoena issued by the commission or refuses to testify on any matter about which he may be lawfully interrogated, the commission may apply to a district court of the county in which the proceeding is held to punish him in the manner provided by law for such disobedience in civil actions.(e) The commission may adjourn its proceedings from time to time and from place to place.(f) When a proceeding before the commission is concluded, the commission shall render a decision as to the matters concerning which the proceeding was held.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.338. CANCELLATION OF WATER RIGHTS. Nothing in this subchapter recognizes any abandoned or cancelled water right or impairs in any way the power of the commission under general law to forfeit, cancel, or find abandoned any water right, including adjudicated water rights.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.339. UNDERGROUND WATER NOT AFFECTED. This subchapter does not apply to underground water as defined in Chapter 52 of this code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.340. ABATEMENT OF CERTAIN CIVIL SUITS. (a) Nothing in this subchapter prevents or precludes a person who claims the right to divert water from a stream from filing and prosecuting to a conclusion a suit against other claimants of the right to divert or use water from the same stream. However, if the commission has ordered a determination of water rights as provided in this subchapter or if the commission orders such a determination within 90 days after notice of the filing of a suit, the suit shall be abated on the motion of the commission or any party in interest as to any issues involved in the water rights determination.(b) If a suit is abated as provided in Subsection (a) of this section, the court may grant or continue any temporary relief necessary to preserve the status quo pending a final determination of the water rights involved.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.341. LIMITATION ON ACTIONS. This subchapter does not affect any action or proceeding instituted before August 28, 1967, or any right accrued before that date except those specifically provided for in this subchapter.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

SUBCHAPTER H. COURT-APPOINTED WATERMASTERSec. 11.401. SCOPE OF SUBCHAPTER. The provisions of this subchapter apply to a suit if:(1) the state is a party;(2) the purpose of the suit is to determine the right of the parties to divert or use water of a surface stream; and(3) rights are asserted to use water in, or divert water to, not more than four counties.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.402. APPOINTMENT AND AUTHORITY OF WATERMASTER. (a) A court having jurisdiction over a suit described in Section 11.401 of this code may appoint a watermaster with power to allocate and distribute, under the supervision of the court, the water taken into judicial custody.(b) The court may not appoint a watermaster with authority to act both upstream and downstream from an existing reservoir on any surface stream of the state. However, once a watermaster is appointed, the construction of a new reservoir does not invalidate his appointment or restrict his authority over that portion of the stream contemplated by the original order of appointment.(c) Under terms and conditions prescribed by the court, the watermaster may incur necessary expenses, appoint necessary deputies and assistants, and perform duties and assume responsibilities delegated to him by the court.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.403. COMPENSATION OF WATERMASTER. The court shall fix the compensation of the watermaster and his staff.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.404. EXPENSES AND ASSESSMENT OF COSTS OF WATERMASTER. (a) Except as provided by Subsection (e), the trial court shall assess the costs and expenses of the watermaster and his staff against all persons receiving an allocation of the water in judicial custody. The court shall assess the costs and expenses monthly or at other time intervals ordered by the court.(b) The court shall assess the costs and expenses on the basis of:(1) acreage;(2) acre-feet of allocated water;(3) per capita; or(4) any other formula the court, after notice and hearing, determines to be the most equitable.(c) During the pendency of an appeal, the trial court, in its discretion, may assess costs against some parties on one basis and against other parties on another basis.(d) The costs and expenses are not to be taxed as ordinary court costs, but are to be considered costs necessary to protect the rights and privileges of the parties receiving allocations of water during the litigation and are to be paid by those parties.(e) The court may not assess costs and expenses under this section against:(1) a holder of a non-priority hydroelectric right that owns or operates privately owned facilities that collectively have a capacity of less than two megawatts; or(2) a holder of a water right placed in the Texas Water Trust for a term of at least 20 years.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 2001, 77th Leg., ch. 234, Sec. 2, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.19, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.19, eff. September 1, 2007.

Sec. 11.405. FAILURE TO PAY ASSESSED COSTS. If the costs and expenses assessed are not paid within the time prescribed by the court, the court after notice and hearing may withdraw or limit allocations of water to any party failing or refusing to pay his share until all costs and expenses assessed against him are paid in full.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.406. JUDICIAL CUSTODY OF WATER DURING APPEAL. If a party appeals the judgment of the trial court, that court may retain custody of the water which it has previously taken into judicial custody and over which it has appointed a watermaster. Until final judgment is entered in the case, the trial court has exclusive jurisdiction to administer, allocate, and distribute the water retained in its custody, as provided in Section 11.407 of this code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.407. ALLOCATION AND DISTRIBUTION OF WATER DURING APPEAL. During the pendency of an appeal, the trial court shall limit the allocation and distribution of the water in its custody to the parties adjudicated to have a valid right to use the water. However, if any party prosecutes an appeal and files a supersedeas bond, the trial court shall make any necessary adjustments in the water allocations and allocate to that party the same amount of water that he received during the proceedings in the trial court.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.408. RETENTION OF WATERMASTER DURING APPEAL. During the pendency of an appeal, the trial court may retain the watermaster in office with the same authority he had during the trial proceedings.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 11.409. VIOLATIONS OF COURT ORDERS. If a party violates any order of the trial court either during trial proceedings or during an appeal, the trial court may limit or withdraw his allocation of water until he corrects the violation to the satisfaction of the court.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

SUBCHAPTER I. COMMISSION-APPOINTED WATERMASTERSec. 11.451. COMMISSION AUTHORITY. On petition of 25 or more holders of water rights in a river basin or segment of a river basin or on its own motion the commission may authorize the executive director to appoint a watermaster for a river basin or segment of a river basin if the commission finds that the rights of senior water rights holders in the basin or segment of the basin are threatened.

Added by Acts 1987, 70th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1987.

Sec. 11.452. PROCEDURE FOR DETERMINATION. (a) On receiving a petition for appointment of a watermaster or on its own motion, the commission shall call and hold a hearing to determine if a need exists for appointment of a watermaster for the river basin or segment of the river basin.(b) At the hearing persons who hold water rights in the river basin or segment of the river basin may appear before the commission and submit testimony and evidence relating to the need for appointment of a watermaster.(c) After the hearing, the commission shall make a written determination as to whether a threat exists to the rights of senior water rights holders in the river basin or segment of the river basin and shall issue an order either finding that a threat exists and directing appointment of a watermaster or denying appointment of a watermaster.

Added by Acts 1987, 70th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1987.

Sec. 11.453. APPOINTMENT OF WATERMASTER. (a) On issuance of an order under Section 11.452 of this chapter directing appointment of a watermaster, the executive director shall appoint a watermaster for the river basin or segment of the river basin covered by the commission order.(b) A person appointed as a watermaster under this section may not be:(1) the holder of a water right in the river basin or segment of the river basin to be under his jurisdiction as watermaster;(2) a purchaser of water from the holder of a water right in the river basin or segment of the river basin under his jurisdiction as watermaster; or(3) a landowner of any land adjacent to the river or segment of the river under his jurisdiction as watermaster.(c) A watermaster holds office until a successor is appointed. The executive director may remove a watermaster at any time.(d) The executive director may employ assistant watermasters and other employees necessary to aid a watermaster in the discharge of his duties.(e) In a segment or basin in which the office of watermaster is vacant, the executive director has the powers of a watermaster.(f) The executive director shall supervise and generally direct the watermaster in the performance of his duties. A watermaster is responsible to the executive director for the proper performance of his duties.(g) A person dissatisfied with any action of a watermaster may apply to the executive director for relief.

Added by Acts 1987, 70th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1987.

Sec. 11.4531. WATERMASTER ADVISORY COMMITTEE. (a) For each river basin or segment of a river basin for which the executive director appoints a watermaster under this subchapter, the executive director shall appoint a watermaster advisory committee consisting of at least nine but not more than 15 members. A member of the advisory committee must be a holder of a water right or a representative of a holder of a water right in the river basin or segment of the river basin for which the watermaster is appointed. In appointing members to the advisory committee, the executive director shall consider:(1) geographic representation;(2) amount of water rights held;(3) different types of holders of water rights and users, including water districts, municipal suppliers, irrigators, and industrial users; and(4) experience and knowledge of water management practices.(b) An advisory committee member is not entitled to reimbursement of expenses or to compensation.(c) An advisory committee member serves a two-year term expiring August 31 of each odd-numbered year and holds office until a successor is appointed.(d) The advisory committee shall meet within 30 days after the date the initial appointments have been made and shall select a presiding officer to serve a one-year term. The committee shall meet regularly as necessary.(e) The advisory committee shall:(1) make recommendations to the executive director regarding activities of benefit to the holders of water rights in the administration and distribution of water to holders of water rights in the river basin or segment of the river basin for which the watermaster is appointed;(2) review and comment to the executive director on the annual budget of the watermaster operation; and(3) perform other advisory duties as requested by the executive director regarding the watermaster operation or as requested by holders of water rights and considered by the committee to benefit the administration of water rights in the river basin or segment of the river basin for which the watermaster is appointed.

Added by Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.20, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.20, eff. September 1, 2007.

Sec. 11.454. DUTIES AND AUTHORITY OF THE WATERMASTER. Section 11.327 applies to the duties and authority of a watermaster appointed for a river basin or segment of a river basin under this subchapter in the same manner as that section applies to the duties and authority of a watermaster appointed for a water division under Subchapter G.

Added by Acts 1987, 70th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.21, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.21, eff. September 1, 2007.

Sec. 11.455. COMPENSATION AND EXPENSES OF WATERMASTER. (a) Section 11.329 applies to the payment of the compensation and expenses of a watermaster appointed for a river basin or segment of a river basin under this subchapter in the same manner as that section applies to the payment of the compensation and expenses of a watermaster appointed for a water division under Subchapter G.(b) The executive director shall deposit the assessments collected under this section to the credit of the watermaster fund.(c) Money deposited under this section to the credit of the watermaster fund may be used only for the purposes specified by Section 11.3291 with regard to the watermaster operation under this subchapter with regard to which the assessments were collected.

Added by Acts 1987, 70th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1987.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.21, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.21, eff. September 1, 2007.

Sec. 11.456. MAINTAINING CURRENT STATUS. (a) To protect water rights holders in a river basin or segment of a river basin during the proceedings under Section 11.452 of this code, the commission may issue an order or orders at the beginning of the proceedings under Section 11.452 of this code or may request the attorney general to seek injunctive relief to protect the water rights holders during the proceedings.(b) On request of the commission, the attorney general shall seek injunctive relief to carry out the purpose of Subsection (a) of this section.(c) The commission is not required to comply with the requirements of Chapter 2001, Government Code in issuing orders under Subsection (a) of this section and there is no right of appeal from those orders.

Added by Acts 1987, 70th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995.

Sec. 11.457. ASSISTANCE TO WATERMASTER. The executive director shall provide the watermaster with such staff and facilities as are necessary to carry out this subchapter.

Added by Acts 1987, 70th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1987.

Sec. 11.458. APPLICATION OF SUBCHAPTER. This subchapter shall not apply to any river basin or segment of a river basin in which a watermaster has been appointed pursuant to Subchapter G or H of this chapter.

Added by Acts 1987, 70th Leg., ch. 779, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER J. WETLANDSSec. 11.501. TITLE OF ACT. This Act shall be known and may be cited as the "Wetlands Act."

Added by Acts 1989, 71st Leg., ch. 1202, Sec. 1, eff. Aug. 28, 1989.

Sec. 11.502. DEFINITION. (1) The definition of the term "wetlands" within the State of Texas, for purposes of the Clean Water Act, 33 U.S.C. 1311, 1344; the Erodible Land and Wetland Conservation and Reserve Program, 16 U.S.C. 3801-3845; the Emergency Wetlands Resources Act of 1986, 16 U.S.C. 3901-3932; the National Environmental Policy Act of 1969, 42 U.S.C. 4321-4370a, all statutory foundation for the Federal Wildlife Service's National Wetlands Inventory mapping, including the Water Bank Program for Wetlands Preservation, 16 U.S.C. 1301-1311; the Water Resources development project (wetland areas), 42 U.S.C. 1962d-5e; and the Migratory Bird Conservation Act, 16 U.S.C. 715-715r; and all Texas laws, rules, and regulations adopted pursuant to Chapter 2001, Government Code and interpretation and implementation of any kind whatsoever of both federal and state laws by agencies of the state, including any amendment or revision thereto, relating to wetlands, means an area (including a swamp, marsh, bog, prairie pothole, or similar area) having a predominance of hydric soils that are inundated or saturated by surface or groundwater at a frequency and duration sufficient to support and that under normal circumstances supports the growth and regeneration of hydrophytic vegetation.(2) The term "hydric soil" means soil that, in its undrained condition, is saturated, flooded, or ponded long enough during a growing season to develop an anaerobic condition that supports the growth and regeneration of hydrophytic vegetation.(3) The term "hydrophytic vegetation" means a plant growing in: water or a substrate that is at least periodically deficient in oxygen during a growing season as a result of excessive water content.(4) The term "wetlands" does not include:(A) irrigated acreage used as farmland;(B) man-made wetlands of less than one acre; or(C) man-made wetlands not constructed with wetland creation as a stated objective, including but not limited to impoundments made for the purpose of soil and water conservation which have been approved or requested by soil and water conservation districts.

Added by Acts 1989, 71st Leg., ch. 1202, Sec. 1, eff. Aug. 28, 1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995.

Sec. 11.503. APPLICABILITY TO MAN-MADE WETLANDS. Section 11.502(4)(C) applies only to man-made wetlands, the construction or creation of which commences on or after the effective date of this Act.

Added by Acts 1989, 71st Leg., ch. 1202, Sec. 1, eff. Aug. 28, 1989.

Sec. 11.504. APPLICABILITY TO CERTAIN MINING-RELATED ACTIVITIES. This Act shall not apply to surface mining and reclamation.

Added by Acts 1989, 71st Leg., ch. 1202, Sec. 1, eff. Aug. 28, 1989.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 24.003, eff. September 1, 2009.

Sec. 11.505. APPLICABILITY TO STATE REVOLVING LOAN FUND PROGRAM. This Act shall not apply to the state revolving loan fund program.

Added by Acts 1989, 71st Leg., ch. 1202, Sec. 1, eff. Aug. 28, 1989.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 24.004, eff. September 1, 2009.

Sec. 11.506. CONFLICT BETWEEN STATE AND FEDERAL LAW. If the state definition conflicts with the federal definition in any manner, the federal definition prevails.

Added by Acts 1989, 71st Leg., ch. 1202, Sec. 1, eff. Aug. 28, 1989.Amended by: Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 24.005, eff. September 1, 2009.

SUBCHAPTER K. CONCHO RIVER WATERMASTER PROGRAMSec. 11.551. DEFINITIONS. In this subchapter:(1) "Advisory committee" means the Concho River Watermaster Advisory Committee appointed under Section 11.557.(2) "Executive director" means the executive director of the Texas Commission on Environmental Quality.(3) "Program" means the Concho River Watermaster Program, a division of the South Texas Watermaster established by the Texas Commission on Environmental Quality and operating pursuant to rules and regulations promulgated by the Texas Commission on Environmental Quality.(4) "Water right holder" means a person who holds a certificated right in water under the jurisdiction of the watermaster acting under this subchapter.(5) "Water user" means a person, including a water right holder, who uses water under the jurisdiction of the watermaster acting under this subchapter.

Added by Acts 2005, 79th Leg., Ch. 749, Sec. 1, eff. September 1, 2005.

Sec. 11.552. CONCHO RIVER WATERMASTER PROGRAM. The Concho River Watermaster Program is established to ensure compliance with water rights in the area described by Section 11.553.

Added by Acts 2005, 79th Leg., Ch. 749, Sec. 1, eff. September 1, 2005.

Sec. 11.553. JURISDICTION OF WATERMASTER. The geographical and jurisdictional boundaries of a watermaster acting under this subchapter shall be the Concho River segment of the Colorado River Basin that includes the Concho River and all of its tributaries, downstream on the main stem of the Concho River to a point on the Concho River prior to reaching, and upstream of the O. H. Ivie Reservoir located at and including the diversion point of Certificate of Adjudication No. 14-1393 (River Order No. 4954450000) in Concho County.

Added by Acts 2005, 79th Leg., Ch. 749, Sec. 1, eff. September 1, 2005.

Sec. 11.554. WATERMASTER; APPOINTMENT OF DEPUTY WATERMASTER. (a) The watermaster for the South Texas Watermaster Program shall serve as the watermaster for the program.(b) The watermaster shall appoint a deputy watermaster, who must reside in the area described by Section 11.553.(c) The watermaster or deputy watermaster may not be:(1) a water right holder in the river basin or segment of the river basin under the program's jurisdiction;(2) a purchaser of water from a water right holder in the river basin or segment of the river basin under the program's jurisdiction; or(3) a landowner of any land adjacent to the river or segment of the river under the program's jurisdiction.

Added by Acts 2005, 79th Leg., Ch. 749, Sec. 1, eff. September 1, 2005.

Sec. 11.555. DUTIES AND AUTHORITY OF WATERMASTER. The watermaster has the same duties and authority under the Concho River Watermaster Program as the watermaster has under the South Texas Watermaster Program.

Added by Acts 2005, 79th Leg., Ch. 749, Sec. 1, eff. September 1, 2005.

Sec. 11.556. APPOINTMENT OF NONVOTING MEMBER OF SOUTH TEXAS WATERMASTER ADVISORY COMMITTEE. (a) The executive director shall appoint a person who resides in the area described by Section 11.553 to the South Texas Watermaster Advisory Committee.(b) Except as otherwise provided by this section, Section 11.3261 applies to a member of the South Texas Watermaster Advisory Committee appointed under this section.(c) A member of the South Texas Watermaster Advisory Committee appointed under this section may attend all meetings of that committee and enter into discussions at the meetings, but the person may not vote at the meetings.

Added by Acts 2005, 79th Leg., Ch. 749, Sec. 1, eff. September 1, 2005.

Sec. 11.557. CONCHO RIVER WATERMASTER ADVISORY COMMITTEE. (a) The Concho River Watermaster Advisory Committee consists of 13 members appointed by the executive director as follows:(1) six members selected from nominations received, one representing the City of Paint Rock and one representing each of the following stream segments or tributaries of the Concho River: Spring Creek, Dove Creek, South Concho, Middle Concho, and main stem of the Concho below Certificate of Adjudication No. 14-1337 (River Order No. 5460010000);(2) six members selected from a list of candidates submitted by the City of San Angelo; and(3) one member selected at the executive director's discretion.(b) If the executive director does not receive nominations or a list of candidates as specified under Subsection (a), after reasonable notice the executive director may appoint to the advisory committee the appropriate number of members selected at the executive director's discretion.(c) If a vacancy occurs on the advisory committee, the executive director shall fill the vacancy for the unexpired term by appointing a person selected in the same manner as the person being replaced.(d) An advisory committee member shall serve for a term of two years.(e) An advisory committee member serves without compensation.(f) The advisory committee shall:(1) provide recommendations to the watermaster and deputy watermaster regarding activities of benefit to the water right holders in the administration and distribution of water;(2) advise the watermaster and deputy watermaster on complaints and enforcement matters;(3) review, hold a public hearing on, and make recommendations on the annual budget proposed by the watermaster so as to cover all costs of the Concho River Watermaster Program; and(4) provide assistance as requested by the watermaster, deputy watermaster, or water right holders.(g) Actions of the advisory committee in which a vote is taken must receive a two-thirds affirmative vote of the members present to be approved.

Added by Acts 2005, 79th Leg., Ch. 749, Sec. 1, eff. September 1, 2005.

Sec. 11.558. FEES. Fees assessed under the Concho River Watermaster Program shall be of the same type and rate as those assessed under the South Texas Watermaster Program but may be adjusted as necessary to pay all expenses of the Concho River Watermaster Program. All costs of the Concho River Watermaster Program shall be assessed solely upon the water right holders subject to the Concho River Watermaster Program.

Added by Acts 2005, 79th Leg., Ch. 749, Sec. 1, eff. September 1, 2005.

Sec. 11.559. REFERENDUM. (a) On or after September 1, 2009, a water right holder may petition the advisory committee to conduct a referendum on the continuation of the program.(b) The advisory committee shall conduct a referendum if it receives a petition signed by at least 50 percent of the water right holders.(c) A referendum under this section must be held on a uniform election date, as provided by Section 41.001, Election Code.(d) Only current water right holders are eligible to vote in the referendum.(e) If at least 60 percent of the votes in the referendum favor discontinuing the program, the program shall be discontinued.(f) A referendum under this section cannot be held more than once every four years.(g) For purposes of this section, a water right holder shall be considered as one water right holder regardless of the number or amount of water rights held under a permit or certificate of adjudication.

Added by Acts 2005, 79th Leg., Ch. 749, Sec. 1, eff. September 1, 2005.

Sec. 11.560. COLORADO RIVER BASIN WATERMASTER PROGRAM. If a watermaster program is established for the entire Colorado River Basin, the Concho River Watermaster Program is discontinued, and the area described by Section 11.553 is under the jurisdiction of the watermaster for the Colorado River Basin Watermaster Program.

Added by Acts 2005, 79th Leg., Ch. 749, Sec. 1, eff. September 1, 2005.

Sec. 11.561. APPLICABILITY OF OTHER LAW AND COMMISSION RULES. A provision of this code or a rule adopted by the commission that relates to watermasters and does not conflict with the provisions of this subchapter applies to the program established under this subchapter.

Added by Acts 2005, 79th Leg., Ch. 749, Sec. 1, eff. September 1, 2005.



CHAPTER 12. PROVISIONS GENERALLY APPLICABLE TO WATER RIGHTS

WATER CODE

TITLE 2. WATER ADMINISTRATION

SUBTITLE B. WATER RIGHTS

CHAPTER 12. PROVISIONS GENERALLY APPLICABLE TO WATER RIGHTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 12.001. DEFINITIONS. The definitions contained in

Subchapter A, Chapter 11 of this code apply to this chapter.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER B. GENERAL POWERS AND DUTIES RELATING TO WATER RIGHTS

Sec. 12.011. PERMIT APPLICATIONS. The commission shall receive,

administer, and act on all applications for permits and permit

amendments:

(1) to appropriate public water for beneficial use or storage;

or

(2) to construct works for the impoundment, storage, diversion,

or transportation of public water.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.031, eff.

Sept. 1, 1985.

Sec. 12.012. EVALUATION OF OUTSTANDING PERMITS. The commission

shall actively and continually evaluate outstanding permits and

certified filings and shall carry out measures to cancel wholly

or partially the certified filings and permits that are subject

to cancellation.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.031, eff.

Sept. 1, 1985.

Sec. 12.013. RATE-FIXING POWER. (a) The commission shall fix

reasonable rates for the furnishing of raw or treated water for

any purpose mentioned in Chapter 11 or 12 of this code.

(b) The term "political subdivision" when used in this section

means incorporated cities, towns or villages, counties, river

authorities, water districts, and other special purpose

districts.

(c) The commission in reviewing and fixing reasonable rates for

furnishing water under this section may use any reasonable basis

for fixing rates as may be determined by the commission to be

appropriate under the circumstances of the case being reviewed;

provided, however, the commission may not fix a rate which a

political subdivision may charge for furnishing water which is

less than the amount required to meet the debt service and bond

coverage requirements of that political subdivision's outstanding

debt.

(d) The commission's jurisdiction under this section relating to

incorporated cities, towns, or villages shall be limited to water

furnished by such city, town, or village to another political

subdivision on a wholesale basis.

(e) The commission may establish interim rates and compel

continuing service during the pendency of any rate proceeding.

(f) The commission may order a refund or assess additional

charges from the date a petition for rate review is received by

the commission of the difference between the rate actually

charged and the rate fixed by the commission, plus interest at

the statutory rate.

(g) No action or proceeding commenced prior to January 1, 1977,

before the Texas Water Rights Commission shall be affected by the

enactment of this section.

(h) Nothing herein contained shall affect the jurisdiction of

the Public Utility Commission.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 12.014. USE OF COMMISSION SURVEYS; POLICY. The commission

shall make use of surveys, studies, and investigations conducted

by the staff of the commission in order to ascertain the

character of the principal requirements of the district regional

division of the watershed areas of the state for beneficial uses

of water, to the end that distribution of the right to take and

use state water may be more equitably administered in the public

interest, that privileges granted for recognized uses may be

economically coordinated so as to achieve the maximum of public

value from the state's water resources, and that the distinct

regional necessities for water control and conservation and for

control of harmful floods may be recognized.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.031, eff.

Sept. 1, 1985.

Sec. 12.015. POWER TO CONDEMN WORKS. (a) The commission may

condemn existing works if their existence or operation may, in

the judgment of the commission, become a public menace or

dangerous to life and property.

(b) In all cases of proposed condemnation, the commission shall

notify the interested party of the contemplated action and shall

specify a time for him to appear and be heard.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 12.016. POWER TO INSPECT. The executive director or his

authorized agent may inspect any impoundment, diversion, or

distribution works during construction to determine whether or

not they are being constructed in a safe manner and whether or

not they are being constructed according to the order of the

commission.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 12.017. POWER TO ENTER LAND. Any member or employee of the

commission may enter any person's land, natural waterway, or

artificial waterway for the purpose of making an investigation

that would, in the judgment of the executive director, assist the

commission in the discharge of its duties.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.031, eff.

Sept. 1, 1985.

SUBCHAPTER C. PROJECTS

Sec. 12.051. FEDERAL PROJECTS. (a) In this section:

(1) "Federal project" means an engineering undertaking or work

to construct, enlarge, or extend a dam, lake, reservoir, or other

water-storage or flood-control work or a drainage, reclamation,

or canalization undertaking or any combination of these financed

in whole or in part with funds of the United States.

(2) "Engineering report" means the plans, data, profiles, maps,

estimates, and drawings prepared in connection with a federal

project.

(3) "Federal agency" means the Corps of Engineers of the United

States Army, the Bureau of Reclamation of the Department of

Interior, the Soil Conservation Service of the Department of

Agriculture, the United States Section of the International

Boundary and Water Commission, or any other agency of the United

States, the function of which includes the conservation,

development, retardation by impounding, control, or study of the

water resources of Texas or the United States.

(b) When the governor receives an engineering report submitted

by a federal agency seeking the governor's approval of a federal

project, he shall immediately forward the report to the board for

its study concerning the feasibility of the federal project.

(c) The board shall hold a public hearing to receive the views

of persons and groups who might be affected by the proposed

federal project. The board shall publish notice of the time,

date, place, nature, and purpose of the public hearing once each

week for two consecutive weeks before the date stated in the

notice in a newspaper having general circulation in the section

of the state where the federal project is to be located or the

work done.

(d) After hearing all the evidence both for and against approval

of the federal project, the board shall enter its order approving

or disapproving the feasibility of the federal project, and the

order shall include the board's reasons for approval or

disapproval.

(e) In determining feasibility, the board shall consider, among

other relevant factors:

(1) the effect of the federal project on water users on the

stream as certified by the commission;

(2) the public interest to be served;

(3) the development of damsites to the optimum potential for

water conservation;

(4) the integration of the federal project with other water

conservation activities;

(5) the protection of the state's interests in its water

resources; and

(6) the engineering practicality of the federal project,

including cost of construction, operation, and maintenance.

(f) The board shall forward to the governor a certified copy of

its order. The board's finding that the federal project is either

feasible or not feasible is final, and the governor shall notify

the federal agency that the federal project has been either

approved or disapproved.

(g) The provisions of this section do not apply to the state

soil conservation board as long as that board is designated by

the governor as the authorized state agency having supervisory

responsibility to approve or disapprove of projects designed to

effectuate watershed-protection and flood-prevention programs

initiated in cooperation with the United States Department of

Agriculture.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.032, eff.

Sept. 1, 1985; Acts 1987, 70th Leg., ch. 20, Sec. 1, eff. Sept.

1, 1987.

Sec. 12.052. DAM SAFETY. (a) The commission shall make and

enforce rules and orders and shall perform all other acts

necessary to provide for the safe construction, maintenance,

repair, and removal of dams located in this state.

(b) Rules and orders made by the commission shall be made after

proper notice and hearing as provided in the rules of the

commission.

(c) If the owner of a dam that is required to be constructed,

reconstructed, repaired, or removed in order to comply with the

rules and orders promulgated under Subsection (a) of this section

wilfully fails or refuses to comply within the 30-day period

following the date of the commission's final, nonappealable order

to do so or if a person wilfully fails to comply with any rule or

other order issued by the commission under this section within

the 30-day period following the effective date of the order, he

is liable to a penalty of not more than $5,000 a day for each day

he continues to violate this section. The state may recover the

penalty by suit brought for that purpose in the district court of

Travis County.

(d) If the commission determines that the existing condition of

the dam is creating or will cause extensive or severe property

damage or economic loss to others or is posing an immediate and

serious threat to human life or health and that other procedures

available to the commission to remedy or prevent the occurrence

of the situation will result in unreasonable delay, the

commission may issue an emergency order, either mandatory or

prohibitory in nature, directing the owner of a dam to repair,

modify, maintain, dewater, or remove the dam which the commission

determines is unsafe. The emergency order may be issued without

notice to the dam owner or with notice the commission considers

practicable under the circumstances. The notice does not have to

comply with Chapter 2001, Government Code.

(e) If the commission issues an emergency order under authority

of this section without notice to the dam owner, the commission

shall fix a time and place for a hearing which shall be held as

soon as practicable to affirm, modify, or set aside the emergency

order. The notice does not have to comply with Chapter 2001,

Government Code. If the nature of the commission's action

requires further proceedings, those proceedings shall be

conducted as appropriate under the Administrative Procedure and

Texas Register Act, as amended (Article 6252-13a, Vernon's Texas

Civil Statutes).

(f) Nothing in this section or in rules or orders made by the

commission shall be construed to relieve an owner or operator of

a dam or reservoir of the legal duties, obligations, or

liabilities incident to ownership or operation.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1981, 67th Leg., p. 3150, ch. 828, Sec. 1,

eff. June 17, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.033,

eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(63),

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1010, Sec. 3.04,

eff. Sept. 1, 1997.

SUBCHAPTER D. WATER DISTRICTS

Sec. 12.081. CONTINUING RIGHT OF SUPERVISION OF DISTRICTS AND

AUTHORITIES CREATED UNDER ARTICLE III, SECTION 52 AND ARTICLE

XVI, SECTION 59 OF THE TEXAS CONSTITUTION. (a) The powers and

duties of all districts and authorities created under Article

III, Section 52 and Article XVI, Section 59 of the Texas

Constitution are subject to the continuing right of supervision

of the State of Texas by and through the commission or its

successor, and this supervision may include but is not limited to

the authority to:

(1) inquire into the competence, fitness, and reputation of the

officers and directors of any district or authority;

(2) require, on its own motion or on complaint by any person,

audits or other financial information, inspections, evaluations,

and engineering reports;

(3) issue subpoenas for witnesses to carry out its authority

under this subsection;

(4) institute investigations and hearings using examiners

appointed by the commission;

(5) issue rules necessary to supervise the districts and

authorities, except that such rules shall not apply to water

quality ordinances adopted by any river authority which meet or

exceed minimum requirements established by the commission; and

(6) the right of supervision granted herein shall not apply to

matters relating to electric utility operations.

(b) The commission shall prepare and submit to the governor,

lieutenant governor, and speaker of the house a report of any

findings made under this section.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.034, eff.

Sept. 1, 1985; Acts 1989, 71st Leg., ch. 196, Sec. 2, eff. Aug.

28, 1989; Acts 1995, 74th Leg., ch. 76, Sec. 11.283, eff. Sept.

1, 1995.

Sec. 12.082. DUTY TO INVESTIGATE FRESH WATER SUPPLY DISTRICT

PROJECTS. (a) In this section:

(1) "District" means fresh water supply district.

(2) "Designated agent" means any licensed engineer selected by

the executive director to perform the functions specified in this

section.

(b) The commission shall investigate and report on the

organization and feasibility of all districts created under

Chapter 53 of this code which issue bonds under the provisions of

that chapter.

(c) A district that wants to issue bonds for any purpose shall

submit to the commission a written application for investigation,

together with a copy of the engineer's report and a copy of the

data, profiles, maps, plans, and specifications made in

connection with the engineer's report.

(d) The executive director or his designated agent shall examine

the application and other information and shall visit the project

and carefully inspect it. The executive director or his

designated agent may ask for and shall be supplied with

additional data and information requisite to a reasonable and

careful investigation of the project and proposed improvements.

(e) The executive director or his designated agent shall file

with the commission written suggestions for changes and

improvements and shall furnish a copy of the suggestions to the

board of the district. If the commission finally approves or

refuses to approve the project or the issuance of bonds for the

improvements it shall make a full written report, file it in its

office, and furnish a copy of the report to the board of the

district.

(f) During the course of construction of the project and

improvements, no substantial alterations shall be made in the

plans and specifications without the approval of the executive

director. The executive director or his designated agent has full

authority to inspect the improvements at any time during

construction to determine if the project is being constructed in

accordance with approved plans and specifications.

(g) If the executive director finds that the project is not

being constructed in accordance with the approved plans and

specifications, the executive director immediately shall notify

in writing by certified mail each member of the board of the

district and its manager. If, within 10 days after the notice is

mailed, the board of the district does not take steps to insure

that the project is being constructed in accordance with the

approved plans and specifications, the executive director shall

give written notice of that fact to the attorney general.

(h) After the attorney general receives the notice, he may bring

an action for injunctive relief, or he may bring quo warranto

proceedings against the directors. Venue for either of these

actions is exclusively in the district of Travis County.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.035, eff.

Sept. 1, 1985.

Sec. 12.083. DISTRICTS; CREATION, INVESTIGATIONS AND BONDS. (a)

The commission succeeds to the duties and responsibilities of

the Texas Water Rights Commission with regard to the creation of

districts as defined by Section 50.001(1) of this code and to

approve or disapprove the issuance of the bonds of all such

districts.

(b) The executive director shall investigate and report on the

organization and feasibility of all districts as defined by

Section 50.001(1) of this code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER E. FEES

Sec. 12.112. FEES: EXEMPTIONS. (a) The commission, the board,

and the Parks and Wildlife Commission are exempted from payment

of any filing, recording, or use fees required by this code.

(b) The board is exempt from payment of any other fees required

by this code or any other statute relating to applications for

water rights or amendments thereto or relating to water resources

administration to the extent the board has not contracted for the

sale of water under a water right on which such fees are based.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.036, eff.

Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 647, Sec. 4, eff. Aug.

30, 1993.

Sec. 12.113. DISPOSITION OF FEES, ETC. (a) The commission

shall immediately deposit in the State Treasury the fees and

charges it collects.

(b) The commission shall deposit all costs collected under

Subchapter G, Chapter 11 of this code in the State Treasury to

the credit of the watermaster administration account, from which

the commission shall pay all expenses necessary to efficiently

administer and perform the duties described in Sections 11.325

through 11.335 of this code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.036, eff.

Sept. 1, 1985; Acts 1997, 75th Leg., ch. 333, Sec. 4, eff. Sept.

1, 1997.

Sec. 12.114. DISPOSITION OF FEES PENDING DETERMINATION. The

commission shall hold all fees, except filing fees, which are

paid with an application until the commission finally determines

whether the application should be granted. If the application is

not granted, the commission shall return the fees to the

applicant.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.036, eff.

Sept. 1, 1985.



CHAPTER 13. WATER RATES AND SERVICES

WATER CODETITLE 2. WATER ADMINISTRATIONSUBTITLE B. WATER RIGHTSCHAPTER 13. WATER RATES AND SERVICESSUBCHAPTER A. GENERAL PROVISIONSSec. 13.001. LEGISLATIVE POLICY AND PURPOSE. (a) This chapter is adopted to protect the public interest inherent in the rates and services of retail public utilities.(b) The legislature finds that:(1) retail public utilities are by definition monopolies in the areas they serve; (2) the normal forces of competition that operate to regulate prices in a free enterprise society do not operate for the reason stated in Subdivision (1) of this subsection; and(3) retail public utility rates, operations, and services are regulated by public agencies, with the objective that this regulation will operate as a substitute for competition.(c) The purpose of this chapter is to establish a comprehensive regulatory system that is adequate to the task of regulating retail public utilities to assure rates, operations, and services that are just and reasonable to the consumers and to the retail public utilities.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 567, Sec. 1, eff. Sept. 1, 1989.

Sec. 13.002. DEFINITIONS. In this chapter:(1) "Affected person" means any landowner within an area for which a certificate of public convenience and necessity is filed, any retail public utility affected by any action of the regulatory authority, any person or corporation whose utility service or rates are affected by any proceeding before the regulatory authority, or any person or corporation that is a competitor of a retail public utility with respect to any service performed by the retail public utility or that desires to enter into competition.(1-a) "Landowner," "owner of a tract of land," and "owners of each tract of land" include multiple owners of a single deeded tract of land as shown on the appraisal roll of the appraisal district established for each county in which the property is located.(2) "Affiliated interest" or "affiliate" means:(A) any person or corporation owning or holding directly or indirectly five percent or more of the voting securities of a utility; (B) any person or corporation in any chain of successive ownership of five percent or more of the voting securities of a utility; (C) any corporation five percent or more of the voting securities of which is owned or controlled directly or indirectly by a utility; (D) any corporation five percent or more of the voting securities of which is owned or controlled directly or indirectly by any person or corporation that owns or controls directly or indirectly five percent or more of the voting securities of any utility or by any person or corporation in any chain of successive ownership of five percent of those utility securities; (E) any person who is an officer or director of a utility or of any corporation in any chain of successive ownership of five percent or more of voting securities of a public utility; (F) any person or corporation that the commission, after notice and hearing, determines actually exercises any substantial influence or control over the policies and actions of a utility or over which a utility exercises such control or that is under common control with a utility, such control being the possession directly or indirectly of the power to direct or cause the direction of the management and policies of another, whether that power is established through ownership or voting of securities or by any other direct or indirect means; or(G) any person or corporation that the commission, after notice and hearing, determines is exercising substantial influence over the policies and actions of the utility in conjunction with one or more persons or corporations with which they are related by ownership or blood relationship, or by action in concert, that together they are affiliated within the meaning of this section, even though no one of them alone is so affiliated.(3) "Allocations" means, for all retail public utilities, the division of plant, revenues, expenses, taxes and reserves between municipalities or between municipalities and unincorporated areas, where those items are used for providing water or sewer utility service in a municipality or for a municipality and unincorporated areas.(4) "Board" means the Texas Water Development Board.(5) "Commission" means the Texas Commission on Environmental Quality.(6) "Commissioner" means a member of the commission.(7) "Corporation" means any corporation, joint-stock company, or association, domestic or foreign, and its lessees, assignees, trustees, receivers, or other successors in interest, having any of the powers or privileges of corporations not possessed by individuals or partnerships but does not include municipal corporations unless expressly provided in this chapter.(8) "Executive director" means the executive director of the commission.(9) "Facilities" means all the plant and equipment of a retail public utility, including all tangible and intangible real and personal property without limitation, and any and all means and instrumentalities in any manner owned, operated, leased, licensed, used, controlled, furnished, or supplied for, by, or in connection with the business of any retail public utility.(10) "Incident of tenancy" means water or sewer service, provided to tenants of rental property, for which no separate or additional service fee is charged other than the rental payment.(11) "Member" means a person who holds a membership in a water supply or sewer service corporation and is a record owner of a fee simple title to property in an area served by a water supply or sewer service corporation or a person who is granted a membership and who either currently receives or will be eligible to receive water or sewer utility service from the corporation. In determining member control of a water supply or sewer service corporation, a person is entitled to only one vote regardless of the number of memberships the person owns.(12) "Municipality" means cities existing, created, or organized under the general, home-rule, or special laws of this state.(13) "Municipally owned utility" means any utility owned, operated, and controlled by a municipality or by a nonprofit corporation whose directors are appointed by one or more municipalities.(14) "Order" means the whole or a part of the final disposition, whether affirmative, negative, injunctive, or declaratory in form, of the regulatory authority in a matter other than rulemaking, but including issuance of certificates of convenience and necessity and rate setting.(15) "Person" includes natural persons, partnerships of two or more persons having a joint or common interest, mutual or cooperative associations, water supply or sewer service corporations, and corporations.(16) "Proceeding" means any hearing, investigation, inquiry, or other fact-finding or decision-making procedure under this chapter and includes the denial of relief or the dismissal of a complaint.(17) "Rate" means every compensation, tariff, charge, fare, toll, rental, and classification or any of those items demanded, observed, charged, or collected whether directly or indirectly by any retail public utility for any service, product, or commodity described in Subdivision (23) of this section and any rules, regulations, practices, or contracts affecting that compensation, tariff, charge, fare, toll, rental, or classification.(18) "Regulatory authority" means, in accordance with the context in which it is found, either the commission or the governing body of a municipality.(19) "Retail public utility" means any person, corporation, public utility, water supply or sewer service corporation, municipality, political subdivision or agency operating, maintaining, or controlling in this state facilities for providing potable water service or sewer service, or both, for compensation.(20) "Retail water or sewer utility service" means potable water service or sewer service, or both, provided by a retail public utility to the ultimate consumer for compensation.(21) "Service" means any act performed, anything furnished or supplied, and any facilities or lines committed or used by a retail public utility in the performance of its duties under this chapter to its patrons, employees, other retail public utilities, and the public, as well as the interchange of facilities between two or more retail public utilities.(22) "Test year" means the most recent 12-month period for which representative operating data for a retail public utility are available. A utility rate filing must be based on a test year that ended less than 12 months before the date on which the utility made the rate filing.(23) "Water and sewer utility," "public utility," or "utility" means any person, corporation, cooperative corporation, affected county, or any combination of these persons or entities, other than a municipal corporation, water supply or sewer service corporation, or a political subdivision of the state, except an affected county, or their lessees, trustees, and receivers, owning or operating for compensation in this state equipment or facilities for the transmission, storage, distribution, sale, or provision of potable water to the public or for the resale of potable water to the public for any use or for the collection, transportation, treatment, or disposal of sewage or other operation of a sewage disposal service for the public, other than equipment or facilities owned and operated for either purpose by a municipality or other political subdivision of this state or a water supply or sewer service corporation, but does not include any person or corporation not otherwise a public utility that furnishes the services or commodity only to itself or its employees or tenants as an incident of that employee service or tenancy when that service or commodity is not resold to or used by others.(24) "Water supply or sewer service corporation" means a nonprofit corporation organized and operating under Chapter 67 that provides potable water service or sewer service for compensation and that has adopted and is operating in accordance with by-laws or articles of incorporation which ensure that it is member-owned and member-controlled. The term does not include a corporation that provides retail water or sewer service to a person who is not a member, except that the corporation may provide retail water or sewer service to a person who is not a member if the person only builds on or develops property to sell to another and the service is provided on an interim basis before the property is sold.(25) "Wholesale water or sewer service" means potable water or sewer service, or both, provided to a person, political subdivision, or municipality who is not the ultimate consumer of the service.(26) "Affected county" is a county to which Subchapter B, Chapter 232, Local Government Code, applies.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 539, Sec. 1, 2, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 567, Sec. 2, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 678, Sec. 1, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.058, eff. Aug. 12, 1991; Acts 1995, 74th Leg., ch. 400, Sec. 1, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 979, Sec. 6, eff. June 16, 1995; Acts 1997, 75th Leg., ch. 1010, Sec. 6.02, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 18.52, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 404, Sec. 29, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 1145, Sec. 1, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.05, eff. September 1, 2007.

Sec. 13.003. APPLICABILITY OF ADMINISTRATIVE PROCEDURE AND TEXAS REGISTER ACT. Chapter 2001, Government Code applies to all proceedings under this chapter except to the extent inconsistent with this chapter.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995.

Sec. 13.004. JURISDICTION OF COMMISSION OVER CERTAIN WATER SUPPLY OR SEWER SERVICE CORPORATIONS. (a) Notwithstanding any other law, the commission has the same jurisdiction over a water supply or sewer service corporation that the commission has under this chapter over a water and sewer utility if the commission finds that the water supply or sewer service corporation:(1) is failing to conduct annual or special meetings in compliance with Section 67.007; or(2) is operating in a manner that does not comply with the requirements for classifications as a nonprofit water supply or sewer service corporation prescribed by Sections 13.002(11) and (24).(b) If the water supply or sewer service corporation voluntarily converts to a special utility district operating under Chapter 65, the commission's jurisdiction provided by this section ends.

Added by Acts 2005, 79th Leg., Ch. 1057, Sec. 1.01, eff. September 1, 2005.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONSSec. 13.011. EMPLOYEES. (a) The executive director, subject to approval by the commission, shall employ any engineering, accounting, and administrative personnel necessary to carry out this chapter.(b) The executive director and the commission's staff are responsible for the gathering of information relating to all matters within the jurisdiction of the commission under this subchapter. The duties of the executive director and the staff include:(1) accumulation of evidence and other information from water and sewer utilities and from the commission and the board and from other sources for the purposes specified by this chapter;(2) preparation and presentation of evidence before the commission or its appointed examiner in proceedings;(3) conducting investigations of water and sewer utilities under the jurisdiction of the commission;(4) preparation of recommendations that the commission undertake an investigation of any matter within its jurisdiction;(5) preparation of recommendations and a report for inclusion in the annual report of the commission;(6) protection and representation of the public interest, together with the public interest advocate, before the commission; and(7) other activities that are reasonably necessary to enable the executive director and the staff to perform their duties.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985.

Sec. 13.014. ATTORNEY GENERAL TO REPRESENT COMMISSION. The attorney general shall represent the commission under this chapter in all matters before the state courts and any court of the United States.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985.

Sec. 13.015. INFORMAL PROCEEDING. A proceeding involving a retail public utility as defined by Section 13.002 of this code may be an informal proceeding, except that the proceeding is subject to the public notice requirements of this chapter and the rules and orders of the regulatory authority involved.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 539, Sec. 3, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 567, Sec. 3, eff. Sept. 1, 1989.

Sec. 13.016. RECORD OF PROCEEDINGS; RIGHT TO HEARING. A record shall be kept of all proceedings before the regulatory authority, unless all parties waive the keeping of the record, and all the parties are entitled to be heard in person or by attorney.

Added by Acts 1987, 70th Leg., ch. 539, Sec. 4, eff. Sept. 1, 1987.

SUBCHAPTER C. JURISDICTIONSec. 13.041. GENERAL POWER; RULES; HEARINGS. (a) The commission may regulate and supervise the business of every water and sewer utility within its jurisdiction and may do all things, whether specifically designated in this chapter or implied in this chapter, necessary and convenient to the exercise of this power and jurisdiction.(b) The commission shall adopt and enforce rules reasonably required in the exercise of its powers and jurisdiction, including rules governing practice and procedure before the commission.(c) The commission may call and hold hearings, administer oaths, receive evidence at hearings, issue subpoenas to compel the attendance of witnesses and the production of papers and documents, and make findings of fact and decisions with respect to administering this chapter or the rules, orders, or other actions of the commission.(d) The commission may issue emergency orders, with or without a hearing:(1) to compel a water or sewer service provider that has obtained or is required to obtain a certificate of public convenience and necessity to provide continuous and adequate water service, sewer service, or both, if the discontinuance of the service is imminent or has occurred because of the service provider's actions or failure to act; and(2) to compel a retail public utility to provide an emergency interconnection with a neighboring retail public utility for the provision of temporary water or sewer service, or both, for not more than 90 days if service discontinuance or serious impairment in service is imminent or has occurred.(e) The commission may establish reasonable compensation for the temporary service required under Subsection (d)(2) of this section and may allow the retail public utility receiving the service to make a temporary adjustment to its rate structure to ensure proper payment.(f) If an order is issued under Subsection (d) without a hearing, the order shall fix a time, as soon after the emergency order is issued as is practicable, and place for a hearing to be held before the commission.(g) The regulatory assessment required by Section 5.235(n) of this code is not a rate and is not reviewable by the commission under Section 13.043 of this code. The commission has the authority to enforce payment and collection of the regulatory assessment.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 539, Sec. 5, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 567, Sec. 4, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 4.02, eff. Sept. 1, 1991.

Sec. 13.042. JURISDICTION OF MUNICIPALITY; ORIGINAL AND APPELLATE JURISDICTION OF COMMISSION. (a) Subject to the limitations imposed in this chapter and for the purpose of regulating rates and services so that those rates may be fair, just, and reasonable and the services adequate and efficient, the governing body of each municipality has exclusive original jurisdiction over all water and sewer utility rates, operations, and services provided by a water and sewer utility within its corporate limits.(b) The governing body of a municipality by ordinance may elect to have the commission exercise exclusive original jurisdiction over the utility rates, operation, and services of utilities, within the incorporated limits of the municipality.(c) The governing body of a municipality that surrenders its jurisdiction to the commission may reinstate its jurisdiction by ordinance at any time after the second anniversary of the date on which the municipality surrendered its jurisdiction to the commission, except that the municipality may not reinstate its jurisdiction during the pendency of a rate proceeding before the commission. The municipality may not surrender its jurisdiction again until the second anniversary of the date on which the municipality reinstates jurisdiction.(d) The commission shall have exclusive appellate jurisdiction to review orders or ordinances of those municipalities as provided in this chapter.(e) The commission shall have exclusive original jurisdiction over water and sewer utility rates, operations, and services not within the incorporated limits of a municipality exercising exclusive original jurisdiction over those rates, operations, and services as provided in this chapter.(f) This subchapter does not give the commission power or jurisdiction to regulate or supervise the rates or service of a utility owned and operated by a municipality, directly or through a municipally owned corporation, within its corporate limits or to affect or limit the power, jurisdiction, or duties of a municipality that regulates land and supervises water and sewer utilities within its corporate limits, except as provided by this code.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 539, Sec. 6, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 567, Sec. 5, eff. Sept. 1, 1989.

Sec. 13.0421. RATES CHARGED BY CERTAIN MUNICIPALLY OWNED UTILITIES. (a) This section applies to a municipally owned water and sewer utility that on January 1, 1989, required some or all of its wholesale customers to assess a surcharge for service against residential customers who reside outside the municipality's municipal boundaries.(b) A municipality may not require a municipal utility district to assess a surcharge against users of water or sewer service prior to the annexation of the municipal utility district.

Added by Acts 1989, 71st Leg., ch. 567, Sec. 8, eff. Sept. 1, 1989.

Sec. 13.043. APPELLATE JURISDICTION. (a) Any party to a rate proceeding before the governing body of a municipality may appeal the decision of the governing body to the commission. This subsection does not apply to a municipally owned utility. An appeal under this subsection must be initiated within 90 days after the date of notice of the final decision by the governing body by filing a petition for review with the commission and by serving copies on all parties to the original rate proceeding. The commission shall hear the appeal de novo and shall fix in its final order the rates the governing body should have fixed in the action from which the appeal was taken and may include reasonable expenses incurred in the appeal proceedings. The commission may establish the effective date for the commission's rates at the original effective date as proposed by the utility provider and may order refunds or allow a surcharge to recover lost revenues. The commission may consider only the information that was available to the governing body at the time the governing body made its decision and evidence of reasonable expenses incurred in the appeal proceedings.(b) Ratepayers of the following entities may appeal the decision of the governing body of the entity affecting their water, drainage, or sewer rates to the commission:(1) a nonprofit water supply or sewer service corporation created and operating under Chapter 67;(2) a utility under the jurisdiction of a municipality inside the corporate limits of the municipality;(3) a municipally owned utility, if the ratepayers reside outside the corporate limits of the municipality;(4) a district or authority created under Article III, Section 52, or Article XVI, Section 59, of the Texas Constitution that provides water or sewer service to household users; and(5) a utility owned by an affected county, if the ratepayer's rates are actually or may be adversely affected. For the purposes of this section ratepayers who reside outside the boundaries of the district or authority shall be considered a separate class from ratepayers who reside inside those boundaries.(c) An appeal under Subsection (b) of this section must be initiated by filing a petition for review with the commission and the entity providing service within 90 days after the effective day of the rate change or, if appealing under Subdivision (b)(2) or (5) of this section, within 90 days after the date on which the governing body of the municipality or affected county makes a final decision. The petition must be signed by the lesser of 10,000 or 10 percent of those ratepayers whose rates have been changed and who are eligible to appeal under Subsection (b) of this section.(d) In an appeal under Subsection (b) of this section, each person receiving a separate bill is considered a ratepayer, but one person may not be considered more than one ratepayer regardless of the number of bills the person receives. The petition for review is considered properly signed if signed by a person, or the spouse of a person, in whose name utility service is carried.(e) In an appeal under Subsection (b) of this section, the commission shall hear the appeal de novo and shall fix in its final order the rates the governing body should have fixed in the action from which the appeal was taken. The commission may establish the effective date for the commission's rates at the original effective date as proposed by the service provider, may order refunds or allow a surcharge to recover lost revenues, and may allow recovery of reasonable expenses incurred by the retail public utility in the appeal proceedings. The commission may consider only the information that was available to the governing body at the time the governing body made its decision and evidence of reasonable expenses incurred by the retail public utility in the appeal proceedings. The rates established by the commission in an appeal under Subsection (b) of this section remain in effect until the first anniversary of the effective date proposed by the retail public utility for the rates being appealed or until changed by the service provider, whichever date is later, unless the commission determines that a financial hardship exists.(f) A retail public utility that receives water or sewer service from another retail public utility or political subdivision of the state, including an affected county, may appeal to the commission a decision of the provider of water or sewer service affecting the amount paid for water or sewer service. An appeal under this subsection must be initiated within 90 days after the date of notice of the decision is received from the provider of water or sewer service by the filing of a petition by the retail public utility.(g) An applicant for service from an affected county or a water supply or sewer service corporation may appeal to the commission a decision of the county or water supply or sewer service corporation affecting the amount to be paid to obtain service other than the regular membership or tap fees. In addition to the factors specified under Subsection (j), in an appeal brought under this subsection the commission shall determine whether the amount paid by the applicant is consistent with the tariff of the water supply or sewer service corporation and is reasonably related to the cost of installing on-site and off-site facilities to provide service to that applicant. If the commission finds the amount charged to be clearly unreasonable, it shall establish the fee to be paid for that applicant. An appeal under this subsection must be initiated within 90 days after the date written notice is provided to the applicant or member of the decision of an affected county or water supply or sewer service corporation relating to the applicant's initial request for that service. A determination made by the commission on an appeal under this subsection is binding on all similarly situated applicants for service, and the commission may not consider other appeals on the same issue until the applicable provisions of the tariff of the water supply or sewer service corporation are amended.(h) The commission may, on a motion by the executive director or by the appellant under Subsection (a), (b), or (f) of this section, establish interim rates to be in effect until a final decision is made.(i) The governing body of a municipally owned utility or a political subdivision, within 30 days after the date of a final decision on a rate change, shall provide individual written notice to each ratepayer eligible to appeal who resides outside the boundaries of the municipality or the political subdivision. The notice must include, at a minimum, the effective date of the new rates, the new rates, and the location where additional information on rates can be obtained.(j) In an appeal under this section, the commission shall ensure that every rate made, demanded, or received by any retail public utility or by any two or more retail public utilities jointly shall be just and reasonable. Rates shall not be unreasonably preferential, prejudicial, or discriminatory but shall be sufficient, equitable, and consistent in application to each class of customers. The commission shall use a methodology that preserves the financial integrity of the retail public utility. For agreements between municipalities the commission shall consider the terms of any wholesale water or sewer service agreement in an appellate rate proceeding.(k) Not later than the 30th day after the date of a final decision on a rate change, the commissioners court of an affected county shall provide written notice to each ratepayer eligible to appeal. The notice must include the effective date of the new rates, the new rates, and the location where additional information on rates may be obtained.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 539, Sec. 7, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 567, Sec. 6, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 678, Sec. 2, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 852, Sec. 2, eff. June 16, 1991; Acts 1993, 73rd Leg., ch. 549, Sec. 1, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 400, Sec. 2, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 979, Sec. 7, eff. June 16, 1995; Acts 1999, 76th Leg., ch. 62, Sec. 18.53, eff. Sept. 1, 1999.

Sec. 13.044. RATES CHARGED BY MUNICIPALITY TO DISTRICT. (a) This section applies to rates charged by a municipality for water or sewer service to a district created pursuant to Article XVI, Section 59, of the Texas Constitution, or to the residents of such district, which district is located within the corporate limits or the extraterritorial jurisdiction of the municipality and the resolution, ordinance, or agreement of the municipality consenting to the creation of the district requires the district to purchase water or sewer service from the municipality.(b) Notwithstanding the provisions of any resolution, ordinance, or agreement, a district may appeal the rates imposed by the municipality by filing a petition with the commission. The commission shall hear the appeal de novo and the municipality shall have the burden of proof to establish that the rates are just and reasonable. The commission shall fix the rates to be charged by the municipality and the municipality may not increase such rates without the approval of the commission.

Added by Acts 1989, 71st Leg., ch. 567, Sec. 7, eff. Sept. 1, 1989.

Sec. 13.045. NOTIFICATION REGARDING USE OF REVENUE. At least annually and before any rate increase, a municipality shall notify in writing each water and sewer retail customer of any service or capital expenditure not water or sewer related funded in whole or in part by customer revenue.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 6.28, eff. Sept. 1, 1997.

Sec. 13.046. TEMPORARY RATES FOR SERVICES PROVIDED FOR NONFUNCTIONING SYSTEM; SANCTIONS FOR NONCOMPLIANCE. (a) The commission by rule shall establish a procedure that allows a retail public utility that takes over the provision of services for a nonfunctioning retail water or sewer utility service provider to charge a reasonable rate for the services provided to the customers of the nonfunctioning system and to bill the customers for the services at that rate immediately to recover service costs.(b) The rules must provide a streamlined process that the retail public utility that takes over the nonfunctioning system may use to apply to the commission for a ruling on the reasonableness of the rates the utility is charging under Subsection (a). The process must allow for adequate consideration of costs for interconnection or other costs incurred in making services available and of the costs that may necessarily be incurred to bring the nonfunctioning system into compliance with commission rules.(c) The commission shall provide a reasonable period for the retail public utility that takes over the nonfunctioning system to bring the nonfunctioning system into compliance with commission rules during which the commission may not impose a penalty for any deficiency in the system that is present at the time the utility takes over the nonfunctioning system. The commission must consult with the utility before determining the period and may grant an extension of the period for good cause.

Added by Acts 2007, 80th Leg., R.S., Ch. 599, Sec. 1, eff. September 1, 2007.

SUBCHAPTER D. MUNICIPALITIES AND COUNTIESSec. 13.081. FRANCHISES. This chapter may not be construed as in any way limiting the rights and powers of a municipality to grant or refuse franchises to use the streets and alleys within its limits and to make the statutory charges for their use, but no provision of any franchise agreement may limit or interfere with any power conferred on the commission by this chapter. If a municipality performs regulatory functions under this chapter, it may make such other charges as may be provided in the applicable franchise agreement, together with any other charges permitted by this chapter.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985.

Sec. 13.082. LOCAL UTILITY SERVICE; EXEMPT AND NONEXEMPT AREAS. (a) Notwithstanding any other provision of this section, municipalities shall continue to regulate each kind of local utility service inside their boundaries until the commission has assumed jurisdiction over the respective utility pursuant to this chapter.(b) If a municipality does not surrender its jurisdiction, local utility service within the boundaries of the municipality shall be exempt from regulation by the commission under this chapter to the extent that this chapter applies to local service, and the municipality shall have, regarding service within its boundaries, the right to exercise the same regulatory powers under the same standards and rules as the commission or other standards and rules not inconsistent with them. The commission's rules relating to service and response to requests for service for utilities operating within a municipality's corporate limits apply unless the municipality adopts its own rules.(c) Notwithstanding any election, the commission may consider water and sewer utilities' revenues and return on investment in exempt areas in fixing rates and charges in nonexempt areas and may also exercise the powers conferred necessary to give effect to orders under this chapter for the benefit of nonexempt areas. Likewise, in fixing rates and charges in the exempt area, the governing body may consider water and sewer utilities' revenues and return on investment in nonexempt areas.(d) Utilities serving exempt areas are subject to the reporting requirements of this chapter. Those reports and tariffs shall be filed with the governing body of the municipality as well as with the commission.(e) This section does not limit the duty and power of the commission to regulate service and rates of municipally regulated water and sewer utilities for service provided to other areas in Texas.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 567, Sec. 9, eff. Sept. 1, 1989.

Sec. 13.083. RATE DETERMINATION. A municipality regulating its water and sewer utilities under this chapter shall require from those utilities all necessary data to make a reasonable determination of rate base, expenses, investment, and rate of return within the municipal boundaries. The standards for this determination shall be based on the procedures and requirements of this chapter, and the municipality shall retain any personnel necessary to make the determination of reasonable rates required under this chapter.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985.

Sec. 13.084. AUTHORITY OF GOVERNING BODY; COST REIMBURSEMENT. The governing body of any municipality or the commissioners court of an affected county shall have the right to select and engage rate consultants, accountants, auditors, attorneys, engineers, or any combination of these experts to conduct investigations, present evidence, advise and represent the governing body, and assist with litigation on water and sewer utility ratemaking proceedings. The water and sewer utility engaged in those proceedings shall be required to reimburse the governing body or the commissioners court for the reasonable costs of those services and shall be allowed to recover those expenses through its rates with interest during the period of recovery.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 567, Sec. 10, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 979, Sec. 9, eff. June 16, 1995.

Sec. 13.085. ASSISTANCE BY COMMISSION. On request, the commission may advise and assist municipalities and affected counties in connection with questions and proceedings arising under this chapter. This assistance may include aid to municipalities or an affected county in connection with matters pending before the commission, the courts, the governing body of any municipality, or the commissioners court of an affected county, including making members of the staff available to them as witnesses and otherwise providing evidence.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1995, 74th Leg., ch. 979, Sec. 10, eff. June 16, 1995.

Sec. 13.086. FAIR WHOLESALE RATES FOR WHOLESALE WATER SALES TO A WATER DISTRICT. (a) A municipality that makes a wholesale sale of water to a special district created under Section 52, Article III, or Section 59, Article XVI, Texas Constitution, and that operates under Title 4 or under Chapter 36 shall determine the rates for that sale on the same basis as for other similarly situated wholesale purchasers of the municipality's water.(b) This section does not apply to a sale of water under a contract executed before the effective date of this section.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 6.29, eff. Sept. 1, 1997.

Sec. 13.087. MUNICIPAL RATES FOR CERTAIN RECREATIONAL VEHICLE PARKS. (a) In this section:(1) "Nonsubmetered master metered utility service" means potable water service that is master metered but not submetered and wastewater service that is based on master metered potable water service.(2) "Recreational vehicle" includes a:(A) "house trailer" as that term is defined by Section 501.002, Transportation Code; and(B) "towable recreational vehicle" as that term is defined by Section 541.201, Transportation Code.(3) "Recreational vehicle park" means a commercial property on which service connections are made for recreational vehicle transient guest use and for which fees are paid at intervals of one day or longer.(b) A municipally owned utility that provides nonsubmetered master metered utility service to a recreational vehicle park shall determine the rates for that service on the same basis the utility uses to determine the rates for other commercial businesses, including hotels and motels, that serve transient customers and receive nonsubmetered master metered utility service from the utility.(c) Notwithstanding any other provision of this chapter, the commission has jurisdiction to enforce this section.

Added by Acts 2005, 79th Leg., Ch. 523, Sec. 1, eff. September 1, 2005.

SUBCHAPTER E. RECORDS, REPORTS, INSPECTIONS, RATES, AND SERVICESSec. 13.131. RECORDS OF UTILITY; RATES, METHODS, AND ACCOUNTS. (a) Every water and sewer utility shall keep and render to the regulatory authority in the manner and form prescribed by the commission uniform accounts of all business transacted. The commission may also prescribe forms of books, accounts, records, and memoranda to be kept by those utilities, including the books, accounts, records, and memoranda of the rendition of and capacity for service as well as the receipts and expenditures of money, and any other forms, records, and memoranda that in the judgment of the commission may be necessary to carry out this chapter.(b) In the case of a utility subject to regulation by a federal regulatory agency, compliance with the system of accounts prescribed for the particular class of utilities by that agency may be considered a sufficient compliance with the system prescribed by the commission. However, the commission may prescribe forms of books, accounts, records, and memoranda covering information in addition to that required by the federal agency. The system of accounts and the forms of books, accounts, records, and memoranda prescribed by the commission for a utility or class of utilities may not conflict or be inconsistent with the systems and forms established by a federal agency for that utility or class of utilities.(c) The commission shall fix proper and adequate rates and methods of depreciation, amortization, or depletion of the several classes of property of each utility and shall require every utility to carry a proper and adequate depreciation account in accordance with those rates and methods and with any other rules the commission prescribes. Rules adopted under this subsection must require the book cost less net salvage of depreciable utility plant retired to be charged in its entirety to the accumulated depreciation account in a manner consistent with accounting treatment of regulated electric and gas utilities in this state.

Those rates, methods, and accounts shall be utilized uniformly and consistently throughout the rate-setting and appeal proceedings.(d) Every utility shall keep separate accounts to show all profits or losses resulting from the sale or lease of appliances, fixtures, equipment, or other merchandise. A profit or loss may not be taken into consideration by the regulatory authority in arriving at any rate to be charged for service by a utility to the extent that the merchandise is not integral to the provision of utility service.(e) Every utility is required to keep and render its books, accounts, records, and memoranda accurately and faithfully in the manner and form prescribed by the commission and to comply with all directions of the regulatory authority relating to those books, accounts, records, and memoranda. The regulatory authority may require the examination and audit of all accounts.(f) In determining the allocation of tax savings derived from application of methods such as liberalized depreciation and amortization and the investment tax credit, the regulatory authority shall equitably balance the interests of present and future customers and shall apportion those benefits between consumers and the utilities accordingly. If any portion of the investment tax credit has been retained by a utility, that amount shall be deducted from the original cost of the facilities or other addition to the rate base to which the credit applied to the extent allowed by the Internal Revenue Code.(g) Repealed by Acts 1987, 70th Leg., ch. 539, Sec. 32, eff. Sept. 1, 1987.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 539, Sec. 32, eff. Sept. 1, 1987.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1242, Sec. 1, eff. June 19, 2009.

Sec. 13.132. POWERS OF COMMISSION. (a) The commission may:(1) require that water and sewer utilities report to it any information relating to themselves and affiliated interests both inside and outside this state that it considers useful in the administration of this chapter;(2) establish forms for all reports;(3) determine the time for reports and the frequency with which any reports are to be made;(4) require that any reports be made under oath;(5) require that a copy of any contract or arrangement between any utility and any affiliated interest be filed with it and require that such a contract or arrangement that is not in writing be reduced to writing;(6) require that a copy of any report filed with any federal agency or any governmental agency or body of any other state be filed with it; and(7) require that a copy of annual reports showing all payments of compensation, other than salary or wages subject to the withholding of federal income tax, made to residents of Texas, or with respect to legal, administrative, or legislative matters in Texas, or for representation before the Texas Legislature or any governmental agency or body be filed with it.(b) On the request of the governing body of any municipality, the commission may provide sufficient staff members to advise and consult with the municipality on any pending matter.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985.

Sec. 13.133. INSPECTIONS; EXAMINATION UNDER OATH; COMPELLING PRODUCTION OF RECORDS; INQUIRY INTO MANAGEMENT AND AFFAIRS. (a) Any regulatory authority and, when authorized by the regulatory authority, its counsel, agents, and employees may, at reasonable times and for reasonable purposes, inspect and obtain copies of the papers, books, accounts, documents, and other business records and inspect the plant, equipment, and other property of any utility within its jurisdiction. The regulatory authority may examine under oath or may authorize the person conducting the investigation to examine under oath any officer, agent, or employee of any utility in connection with the investigation.(b) The regulatory authority may require, by order or subpoena served on any utility, the production within this state at the time and place it may designate of any books, accounts, papers, or records kept by that utility outside the state or verified copies of them if the commission so orders. A utility failing or refusing to comply with such an order or subpoena violates this chapter.(c) A member, agent, or employee of the regulatory authority may enter the premises occupied by a utility to make inspections, examinations, and tests and to exercise any authority provided by this chapter.(d) A member, agent, or employee of the regulatory authority may act under this section only during reasonable hours and after giving reasonable notice to the utility.(e) The utility is entitled to be represented when inspections, examinations, and tests are made on its premises. Reasonable time for the utility to secure a representative shall be allowed before beginning an inspection, examination, or test.(f) The regulatory authority may inquire into the management and affairs of all utilities and shall keep itself informed as to the manner and method in which they are conducted and may obtain all information to enable it to perform management audits. The utility shall report to the regulatory authority on the status of the implementation of the recommendations of the audit and shall file subsequent reports at the times the regulatory authority considers appropriate.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 567, Sec. 11, eff. Sept. 1, 1989.

Sec. 13.134. REPORT OF ADVERTISING OR PUBLIC RELATIONS EXPENSES. (a) The regulatory authority may require an annual report from each utility company of all its expenditures for business gifts and entertainment and institutional, consumption-inducing, and other advertising or public relations expenses.(b) The regulatory authority shall not allow as costs or expenses for ratemaking purposes any of the expenditures that the regulatory authority determines not to be in the public interest. The cost of legislative advocacy expenses shall not in any case be allowed as costs or expenses for ratemaking purposes.(c) Reasonable charitable or civic contributions may be allowed not to exceed the amount approved by the regulatory authority.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985.

Sec. 13.135. UNLAWFUL RATES, RULES, AND REGULATIONS. A utility may not charge, collect, or receive any rate for utility service or impose any rule or regulation other than as provided in this chapter.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985.

Sec. 13.136. FILING TARIFFS OF RATES, RULES, AND REGULATIONS; ANNUAL FINANCIAL REPORT. (a) Every utility shall file with each regulatory authority tariffs showing all rates that are subject to the original or appellate jurisdiction of the regulatory authority and that are in force at the time for any utility service, product, or commodity offered. Every utility shall file with and as a part of those tariffs all rules and regulations relating to or affecting the rates, utility service, product, or commodity furnished.(b) Each utility annually shall file a service and financial report in a form and at times specified by commission rule.(c) Every water supply or sewer service corporation shall file with the commission tariffs showing all rates that are subject to the appellate jurisdiction of the commission and that are in force at the time for any utility service, product, or commodity offered. Every water supply or sewer service corporation shall file with and as a part of those tariffs all rules and regulations relating to or affecting the rates, utility service, product, or commodity furnished. The filing required under this subsection shall be for informational purposes only.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 539, Sec. 8, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 567, Sec. 12, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 678, Sec. 3, eff. Sept. 1, 1991.

Sec. 13.137. OFFICE AND OTHER BUSINESS LOCATIONS OF UTILITY; RECORDS; REMOVAL FROM STATE. (a) Every utility shall:(1) make available and notify its customers of a business location where its customers may make payments to prevent disconnection of or to restore service:(A) in each county in which the utility provides service; or(B) not more than 20 miles from the residence of any residential customer if there is no location to receive payments in the county; and(2) have an office in a county of this state or in the immediate area in which its property or some part of its property is located in which it shall keep all books, accounts, records, and memoranda required by the commission to be kept in this state.(b) The commission by rule may provide for waiving the requirements of Subsection (a)(1) for a utility for which meeting those requirements would cause a rate increase or otherwise harm or inconvenience customers. The rules must provide for an additional 14 days to be given for a customer to pay before a utility that is granted a waiver may disconnect service for late payment.(c) Books, accounts, records, or memoranda required by the regulatory authority to be kept in the state may not be removed from the state, except on conditions prescribed by the commission.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 567, Sec. 13, eff. Sept. 1, 1989; Acts 2001, 77th Leg., ch. 966, Sec. 10.01, eff. Sept. 1, 2001.

Sec. 13.138. COMMUNICATIONS BY UTILITIES WITH REGULATORY AUTHORITY; REGULATIONS AND RECORDS. The regulatory authority may prescribe regulations governing communications by utilities and their affiliates and their representatives with the regulatory authority or any member or employee of the regulatory authority.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 567, Sec. 14, eff. Sept. 1, 1989.

Sec. 13.139. STANDARDS OF SERVICE. (a) Every retail public utility that possesses or is required to possess a certificate of public convenience and necessity and every district and affected county that furnishes retail water or sewer utility service, shall furnish the service, instrumentalities, and facilities as are safe, adequate, efficient, and reasonable.(b) The governing body of a municipality, as the regulatory authority for public utilities operating within its corporate limits, and the commission as the regulatory authority for public utilities operating outside the corporate limits of any municipality, after reasonable notice and hearing on its own motion, may:(1) ascertain and fix just and reasonable standards, classifications, regulations, service rules, minimum service standards or practices to be observed and followed with respect to the service to be furnished; (2) ascertain and fix adequate and reasonable standards for the measurement of the quantity, quality, pressure, or other condition pertaining to the supply of the service; (3) prescribe reasonable regulations for the examination and testing of the service and for the measurement of service; and(4) establish or approve reasonable rules, regulations, specifications, and standards to secure the accuracy of all meters, instruments, and equipment used for the measurement of any utility service.(c) Any standards, classifications, regulations, or practices observed or followed by any utility may be filed by it with the regulatory authority and shall continue in force until amended by the utility or until changed by the regulatory authority in accordance with this section.(d) Not later than the 90th day after the date on which a retail public utility that has a certificate of public convenience and necessity reaches 85 percent of its capacity, as compared to the commission's minimum capacity requirements for a public drinking water system, the retail public utility shall submit to the executive director a planning report that includes details on how the retail public utility will provide the expected service to the remaining areas within the boundaries of its certificated area. The executive director may waive the reporting requirement if the executive director finds that the projected growth of the area will not require the utility to exceed its capacity. The commission by rule may require the submission of revised reports at specified intervals.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 567, Sec. 15, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 678, Sec. 4, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.285, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 400, Sec. 3, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 979, Sec. 11, eff. June 16, 1995.

Sec. 13.1395. STANDARDS OF EMERGENCY OPERATIONS. (a) In this section:(1) "Affected utility" means a retail public utility, exempt utility, or provider or conveyor of potable or raw water service that furnishes water service to more than one customer:(A) in a county with a population of 3.3 million or more; or(B) in a county with a population of 400,000 or more adjacent to a county with a population of 3.3 million or more.(2) "Emergency operations" means the operation of a water system during an extended power outage at a minimum water pressure of 35 pounds per square inch.(3) "Extended power outage" means a power outage lasting for more than 24 hours.(b) An affected utility shall:(1) ensure the emergency operation of its water system during an extended power outage as soon as safe and practicable following the occurrence of a natural disaster; and(2) adopt and submit to the commission for its approval an emergency preparedness plan that demonstrates the utility's ability to provide emergency operations.(c) The commission shall review an emergency preparedness plan submitted under Subsection (b). If the commission determines that the plan is not acceptable, the commission shall recommend changes to the plan. The commission must make its recommendations on or before the 90th day after the commission receives the plan. In accordance with commission rules, an emergency preparedness plan shall provide for one of the following:(1) the maintenance of automatically starting auxiliary generators;(2) the sharing of auxiliary generator capacity with one or more affected utilities;(3) the negotiation of leasing and contracting agreements, including emergency mutual aid agreements with other retail public utilities, exempt utilities, or providers or conveyors of potable or raw water service, if the agreements provide for coordination with the division of emergency management in the governor's office;(4) the use of portable generators capable of serving multiple facilities equipped with quick-connect systems;(5) the use of on-site electrical generation or distributed generation facilities;(6) hardening the electric transmission and distribution system serving the water system;(7) for existing facilities, the maintenance of direct engine or right angle drives; or(8) any other alternative determined by the commission to be acceptable.(d) Each affected utility that supplies, provides, or conveys surface water shall include in its emergency preparedness plan under Subsection (b) provisions for the actual installation and maintenance of automatically starting auxiliary generators or distributive generation facilities for each raw water intake pump station, water treatment plant, pump station, and pressure facility necessary to provide water to its wholesale customers.(e) The commission shall adopt rules to implement this section as an alternative to any rule requiring elevated storage.(f) The commission shall provide an affected utility with access to the commission's financial, managerial, and technical contractors to assist the utility in complying with the applicable emergency preparedness plan submission deadline.(g) The commission by rule shall create an emergency preparedness plan template for use by an affected utility when submitting a plan under this section. The emergency preparedness plan template shall contain:(1) a list and explanation of the preparations an affected utility may make under Subsection (c) for the commission to approve the utility's emergency preparedness plan; and(2) a list of all commission rules and standards pertaining to emergency preparedness plans.(h) An emergency generator used as part of an approved emergency preparedness plan under Subsection (c) must be operated and maintained according to the manufacturer's specifications.(i) The commission shall inspect each utility to ensure that the utility complies with the approved plan.(j) The commission may grant a waiver of the requirements of this section to an affected utility if the commission determines that compliance with this section will cause a significant financial burden on customers of the affected utility.(k) An affected utility may adopt and enforce limitations on water use while the utility is providing emergency operations.(l) Except as specifically required by this section, information provided by an affected utility under this section is confidential and is not subject to disclosure under Chapter 552, Government Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 1349, Sec. 1, eff. June 19, 2009.

Sec. 13.1396. COORDINATION OF EMERGENCY OPERATIONS. (a) In this section:(1) "Affected utility" has the meaning assigned by Section 13.1395.(2) "County judge" means a county judge or the person designated by a county judge.(3) "Electric utility" means the electric transmission and distribution utility providing electric service to the water and wastewater facilities of an affected utility.(4) "Retail electric provider" has the meaning assigned by Section 31.002, Utilities Code.(b) An affected utility shall submit to the county judge, the office of emergency management of each county in which the utility has more than one customer, the Public Utility Commission of Texas, and the office of emergency management of the governor, a copy of:(1) the affected utility's emergency preparedness plan approved under Section 13.1395; and(2) the commission's notification to the affected utility that the plan is accepted.(c) Each affected utility shall submit to the county judge and the office of emergency management of each county in which the utility has water and wastewater facilities that qualify for critical load status under rules adopted by the Public Utility Commission of Texas, and to the Public Utility Commission of Texas and the division of emergency management of the governor:(1) information identifying the location and providing a general description of all water and wastewater facilities that qualify for critical load status; and(2) emergency contact information for the affected utility, including:(A) the person who will serve as a point of contact and the person's telephone number;(B) the person who will serve as an alternative point of contact and the person's telephone number; and(C) the affected utility's mailing address.(d) An affected utility shall immediately update the information provided under Subsection (c) as changes to the information occur.(e) Not later than February 1 of each year, the county judge of each county that receives the information required by Subsections (c) and (d) shall:(1) submit the information for each affected utility to each retail electric provider that sells electric power to an affected utility and each electric utility that provides transmission and distribution service to an affected utility; and(2) in cooperation with the affected utility, submit for each affected utility any forms reasonably required by an electric utility or retail electric provider for determining critical load status, including a critical care eligibility determination form or similar form.(f) Not later than May 1 of each year, each electric utility and each retail electric provider shall determine whether the facilities of the affected utility qualify for critical load status under rules adopted by the Public Utility Commission of Texas.(g) If an electric utility determines that an affected utility's facilities do not qualify for critical load status, the electric utility and the retail electric provider, not later than the 30th day after the date the electric utility or retail electric provider receives the information required by Subsections (c) and (d), shall provide a detailed explanation of the electric utility's determination to each county judge that submitted the information.

Added by Acts 2009, 81st Leg., R.S., Ch. 1349, Sec. 1, eff. June 19, 2009.

Sec. 13.140. EXAMINATION AND TEST OF EQUIPMENT. (a) The regulatory authority may examine and test any meter, instrument, or equipment used for the measurement of service of any utility and may enter any premises occupied by any utility for the purpose of making the examinations and tests and exercising any power provided for in this chapter and may set up and use on those premises any apparatus and appliances necessary for those purposes. The utility may be represented at the making of the examinations, tests, and inspections.(b) The utility and its officers and employees shall facilitate the examinations, tests, and inspections by giving every reasonable aid to the regulatory authority and any person or persons designated by the regulatory authority for those duties.(c) Any consumer or user may have a meter or measuring device tested by the utility once without charge after a reasonable period to be fixed by the regulatory authority by rule and at shorter intervals on payment of reasonable fees fixed by the regulatory authority. The regulatory authority shall declare and establish reasonable fees to be paid for other examining and testing of those meters and other measuring devices on the request of the consumer.(d) If the test is requested to be made within the period of presumed accuracy as fixed by the regulatory authority since the last test of the same meter or other measuring device, the fee to be paid by the consumer or user at the time of his request shall be refunded to the consumer or user if the meter or measuring device is found unreasonably defective or incorrect to the substantial disadvantage of the consumer or user. If the consumer's request is made at a time beyond the period of presumed accuracy fixed by the regulatory authority since the last test of the same meter or measuring device, the utility shall make the test without charge to the consumer or user.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985.

Sec. 13.141. BILLING FOR SERVICE TO STATE. A utility, utility owned by an affected county, or municipally owned utility may not bill or otherwise require the state or a state agency or institution to pay for service before the service is rendered.

Added by Acts 1993, 73rd Leg., ch. 660, Sec. 7, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 979, Sec. 12, eff. June 16, 1995.

Sec. 13.142. TIME OF PAYMENT OF UTILITY BILLS BY STATE. (a) In this section, "utility" includes a municipally owned utility.(b) The commission shall adopt rules concerning payment of utility bills that are consistent with Chapter 2251, Government Code.(c) This Act does not prohibit a utility from entering into an agreement with the state or a state agency to establish a levelized or average monthly service billing plan. The agreement must require reconciliation of the levelized or equalized bills quarterly.

Added by Acts 1993, 73rd Leg., ch. 660, Sec. 7, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(7), eff. Sept. 1, 1995.

Sec. 13.143. VOLUNTARY CONTRIBUTIONS. (a) A utility may implement as part of its billing process a program under which the utility collects from its customers a voluntary contribution, including a voluntary membership or subscription fee, on behalf of a volunteer fire department or an emergency medical service.(b) A utility that collects contributions under this section shall provide each customer at the time that the customer first becomes a customer, and at least annually thereafter, a written statement:(1) describing the procedure by which the customer may make a contribution with the customer's bill payment;(2) designating the volunteer fire department or emergency medical service to which the utility will deliver the contribution;(3) informing the customer that a contribution is voluntary; and(4) describing the deductibility status of the contribution under federal income tax law.(c) A billing by the utility that includes a voluntary contribution under this section must clearly state that the contribution is voluntary and that it may be deducted from the billed amount.(d) The utility shall promptly deliver contributions that it collects under this section to the designated volunteer fire department or emergency medical service, except that the utility may keep from the contributions an amount equal to the lesser of:(1) the utility's expenses in administering the contribution program; or(2) five percent of the amount collected as contributions.(e) Amounts collected under this section are not rates and are not subject to regulatory assessments, late payment penalties, or other utility-related fees and are not required to be shown in tariffs filed with the regulatory authority.

Added by Acts 1997, 75th Leg., ch. 409, Sec. 1, eff. May 28, 1997.

Sec. 13.144. NOTICE OF WHOLESALE WATER SUPPLY CONTRACT. A district or authority created under Section 52, Article III, or Section 59, Article XVI, Texas Constitution, a retail public utility, a wholesale water service, or other person providing a retail public utility with a wholesale water supply shall provide the commission with a certified copy of any wholesale water supply contract with a retail public utility within 30 days after the date of the execution of the contract. The submission must include the amount of water being supplied, term of the contract, consideration being given for the water, purpose of use, location of use, source of supply, point of delivery, limitations on the reuse of water, a disclosure of any affiliated interest between the parties to the contract, and any other condition or agreement relating to the contract.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 5.13, eff. Sept. 1, 1997. Renumbered from Sec. 13.143 by Acts 1999, 76th Leg., ch. 62, Sec. 19.01(110), eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 966, Sec. 10.02, eff. Sept. 1, 2001.

Sec. 13.145. MULTIPLE SYSTEMS CONSOLIDATED UNDER TARIFF. (a) A utility may consolidate more than one system under a single tariff only if:(1) the systems under the tariff are substantially similar in terms of facilities, quality of service, and cost of service; and(2) the tariff provides for rates that promote water conservation for single-family residences and landscape irrigation.(b) This section does not apply to a public utility that provided utility service in only 24 counties on January 1, 2003.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 10.03, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 871, Sec. 2, eff. September 1, 2005.

Sec. 13.146. WATER CONSERVATION PLAN. The commission shall require a retail public utility that provides potable water service to 3,300 or more connections to submit to the executive administrator of the board a water conservation plan based on specific targets and goals developed by the retail public utility and using appropriate best management practices, as defined by Section 11.002, or other water conservation strategies.

Added by Acts 2007, 80th Leg., R.S., Ch. 1352, Sec. 6, eff. June 15, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.06, eff. September 1, 2007.

Sec. 13.147. CONSOLIDATED BILLING AND COLLECTION CONTRACTS. (a) A retail public utility providing water service may contract with a retail public utility providing sewer service to bill and collect the sewer service provider's fees and payments as part of a consolidated process with the billing and collection of the water service provider's fees and payments. The water service provider may provide that service only for customers who are served by both providers in an area covered by both providers' certificates of public convenience and necessity. If the water service provider refuses to enter into a contract under this section or if the water service provider and sewer service provider cannot agree on the terms of a contract, the sewer service provider may petition the commission to issue an order requiring the water service provider to provide that service.(b) A contract or order under this section must provide procedures and deadlines for submitting billing and customer information to the water service provider and for the delivery of collected fees and payments to the sewer service provider.(c) A contract or order under this section may require or permit a water service provider that provides consolidated billing and collection of fees and payments to:(1) terminate the water services of a person whose sewage services account is in arrears for nonpayment; and(2) charge a customer a reconnection fee if the customer's water service is terminated for nonpayment of the customer's sewage services account.(d) A water service provider that provides consolidated billing and collection of fees and payments may impose on each sewer service provider customer a reasonable fee to recover costs associated with providing consolidated billing and collection of fees and payments for sewage services.

Added by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.06, eff. September 1, 2007.

SUBCHAPTER F. PROCEEDINGS BEFORE REGULATORY AUTHORITYSec. 13.181. POWER TO ENSURE COMPLIANCE; RATE REGULATION. (a) Except for the provisions of Section 13.192, this subchapter shall apply only to a utility and shall not be applied to municipalities, counties, districts, or water supply or sewer service corporations.(b) Subject to this chapter, the commission has all authority and power of the state to ensure compliance with the obligations of utilities under this chapter. For this purpose the regulatory authority may fix and regulate rates of utilities, including rules and regulations for determining the classification of customers and services and for determining the applicability of rates. A rule or order of the regulatory authority may not conflict with the rulings of any federal regulatory body. The commission may adopt rules which authorize a utility which is permitted under Section 13.242(c) to provide service without a certificate of public convenience and necessity to request or implement a rate increase and operate according to rules, regulations, and standards of service other than those otherwise required under this chapter provided that rates are just and reasonable for customers and the utility and that service is safe, adequate, efficient, and reasonable.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 567, Sec. 16, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 652, Sec. 1, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 979, Sec. 13, eff. June 16, 1995; Acts 1997, 75th Leg., ch. 1010, Sec. 6.03, eff. Sept. 1, 1997.

Sec. 13.182. JUST AND REASONABLE RATES. (a) The regulatory authority shall ensure that every rate made, demanded, or received by any utility or by any two or more utilities jointly shall be just and reasonable.(b) Rates shall not be unreasonably preferential, prejudicial, or discriminatory but shall be sufficient, equitable, and consistent in application to each class of consumers.(c) For ratemaking purposes, the commission may treat two or more municipalities served by a utility as a single class wherever the commission considers that treatment to be appropriate.(d) The commission by rule shall establish a preference that rates under a consolidated tariff be consolidated by region. The regions under consolidated tariffs must be determined on a case-by-case basis.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 2001, 77th Leg., ch. 966, Sec. 10.04, eff. Sept. 1, 2001.

Sec. 13.183. FIXING OVERALL REVENUES. (a) In fixing the rates for water and sewer services, the regulatory authority shall fix its overall revenues at a level that will:(1) permit the utility a reasonable opportunity to earn a reasonable return on its invested capital used and useful in rendering service to the public over and above its reasonable and necessary operating expenses; and(2) preserve the financial integrity of the utility.(b) In a rate proceeding, the regulatory authority may authorize collection of additional revenues from the customers to provide funds for capital improvements necessary to provide facilities capable of providing adequate and continuous utility service if an accurate accounting of the collection and use of those funds is provided to the regulatory authority. A facility constructed with surcharge funds is considered customer contributed capital or contributions in aid of construction and may not be included in invested capital, and depreciation expense is not allowed.(c) To ensure that retail customers receive a higher quality, more affordable, or more reliable water or sewer service, to encourage regionalization, or to maintain financially stable and technically sound utilities, the regulatory authority, by rule or ordinance, as appropriate, may adopt specific alternative ratemaking methodologies for water or sewer rates based on factors other than rate of return and those specified in Section 13.185. Overall revenues determined according to an alternative ratemaking methodology adopted under this section must provide revenues to the utility that satisfy the requirements of Subsection (a). The regulatory authority may not approve rates under an alternative ratemaking methodology unless the regulatory authority adopts the methodology before the date the rate application was administratively complete.(d) A regulatory authority other than the commission may not approve an acquisition adjustment for a system purchased before the effective date of an ordinance authorizing acquisition adjustments.(e) In determining to use an alternative ratemaking methodology, the regulatory authority shall assure that rates, operations, and services are just and reasonable to the consumers and to the utilities.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 539, Sec. 9, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 567, Sec. 17, eff. Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1010, Sec. 6.04, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 966, Sec. 10.05, eff. Sept. 1, 2001.

Sec. 13.184. FAIR RETURN; BURDEN OF PROOF. (a) Unless the commission establishes alternate rate methodologies in accordance with Section 13.183(c), the commission may not prescribe any rate that will yield more than a fair return on the invested capital used and useful in rendering service to the public. The governing body of a municipality exercising its original jurisdiction over rates and services may use alternate ratemaking methodologies established by ordinance or by commission rule in accordance with Section 13.183(c). Unless the municipal regulatory authority uses alternate ratemaking methodologies established by ordinance or by commission rule in accordance with Section 13.183(c), it may not prescribe any rate that will yield more than a fair return on the invested capital used and useful in rendering service to the public.(b) In fixing a reasonable return on invested capital, the regulatory authority shall consider, in addition to other applicable factors, the efforts and achievements of the utility in the conservation of resources, the quality of the utility's services, the efficiency of the utility's operations, and the quality of the utility's management.(c) In any proceeding involving any proposed change of rates, the burden of proof shall be on the utility to show that the proposed change, if proposed by the utility, or that the existing rate, if it is proposed to reduce the rate, is just and reasonable.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 6.05, eff. Sept. 1, 1997.

Sec. 13.185. COMPONENTS OF INVESTED CAPITAL AND NET INCOME. (a) Unless alternate methodologies are adopted as provided in Sections 13.183(c) and 13.184(a), the components of invested capital and net income shall be determined according to the rules stated in this section.(b) Utility rates shall be based on the original cost of property used by and useful to the utility in providing service, including, if necessary to the financial integrity of the utility, construction work in progress at cost as recorded on the books of the utility. The inclusion of construction work in progress is an exceptional form of rate relief to be granted only on the demonstration by the utility by clear and convincing evidence that the inclusion is in the ratepayers' best interest and is necessary to the financial integrity of the utility. Construction work in progress may not be included in the rate base for major projects under construction to the extent that those projects have been inefficiently or imprudently planned or managed. Original cost is the actual money cost or the actual money value of any consideration paid, other than money, of the property at the time it shall have been dedicated to public use, whether by the utility that is the present owner or by a predecessor, less depreciation. Utility property funded by explicit customer agreements or customer contributions in aid of construction such as surcharges may not be included in invested capital.(c) Cost of facilities, revenues, expenses, taxes, and reserves shall be separated or allocated as prescribed by the regulatory authority.(d) Net income is the total revenues of the utility less all reasonable and necessary expenses as determined by the regulatory authority. The regulatory authority shall determine expenses and revenues in a manner consistent with Subsections (e) through (h) of this section.(e) Payment to affiliated interests for costs of any services, or any property, right or thing, or for interest expense may not be allowed either as capital cost or as expense except to the extent that the regulatory authority finds that payment to be reasonable and necessary. A finding of reasonableness and necessity must include specific statements setting forth the cost to the affiliate of each item or class of items in question and a finding that the price to the utility is no higher than prices charged by the supplying affiliate to its other affiliates or divisions for the same item or items, or to unaffiliated persons or corporations.(f) If the utility is a member of an affiliated group that is eligible to file a consolidated income tax return and if it is advantageous to the utility to do so, income taxes shall be computed as though a consolidated return had been filed and the utility had realized its fair share of the savings resulting from the consolidated return, unless it is shown to the satisfaction of the regulatory authority that it was reasonable to choose not to consolidate returns. The amounts of income taxes saved by a consolidated group of which a utility is a member due to the elimination in the consolidated return of the intercompany profit on purchases by the utility from an affiliate shall be applied to reduce the cost of those purchases. The investment tax credit allowed against federal income taxes to the extent retained by the utility shall be applied as a reduction in the rate-based contribution of the assets to which the credit applies to the extent and at the rate as allowed by the Internal Revenue Code.(g) The regulatory authority may promulgate reasonable rules and regulations with respect to the allowance or disallowance of certain expenses for ratemaking purposes.(h) The regulatory authority may not include for ratemaking purposes:(1) legislative advocacy expenses, whether made directly or indirectly, including legislative advocacy expenses included in trade association dues;(2) costs of processing a refund or credit under Section 13.187 of this chapter; or(3) any expenditure found by the regulatory authority to be unreasonable, unnecessary, or not in the public interest, including executive salaries, advertising expenses, legal expenses, and civil penalties or fines.(i) Water and sewer utility property in service that was acquired from an affiliate or developer before September 1, 1976, and that is included by the utility in its rate base shall be included in all ratemaking formulas at the installed cost of the property rather than the price set between the entities. Unless the funds for this property are provided by explicit customer agreements, the property is considered invested capital and not contributions in aid of construction or customer-contributed capital.(j) Depreciation expense included in the cost of service includes depreciation on all currently used, depreciable utility property owned by the utility except for property provided by explicit customer agreements or funded by customer contributions in aid of construction. Depreciation on all currently used and useful developer or governmental entity contributed property shall be allowed in the cost of service.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 539, Sec. 10, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 567, Sec. 18, eff. Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1010, Sec. 6.06, eff. Sept. 1, 1997.

Sec. 13.186. UNREASONABLE OR VIOLATIVE EXISTING RATES; INVESTIGATING COSTS OF OBTAINING SERVICE FROM ANOTHER SOURCE. (a) If the regulatory authority, after reasonable notice and hearing, on its own motion or on complaint by any affected person, finds that the existing rates of any utility for any service are unreasonable or in any way in violation of any law, the regulatory authority shall determine the just and reasonable rates, including maximum or minimum rates, to be observed and in force, and shall fix the same by order to be served on the utility. Those rates constitute the legal rates of the utility until changed as provided in this chapter.(b) If a utility does not itself produce that which it distributes, transmits, or furnishes to the public for compensation, but obtains it from another source, the regulatory authority may investigate the cost of that production in any investigation of the reasonableness of the rates of the utility.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 567, Sec. 19, eff. Sept. 1, 1989.

Sec. 13.1861. RATES CHARGED STATE. The rates that a utility or municipally owned utility charges the state or a state agency or institution may not include an amount representing a gross receipts assessment, regulatory assessment, or other similar expense. A regulatory authority may adopt reasonable rules specifying similar expenses to be excluded.

Added by Acts 1993, 73rd Leg., ch. 660, Sec. 8, eff. Sept. 1, 1993.

Sec. 13.187. STATEMENT OF INTENT TO CHANGE RATES; HEARING; DETERMINATION OF RATE LEVEL. (a) A utility may not make changes in its rates except by delivering a statement of intent to each ratepayer and with the regulatory authority having original jurisdiction at least 60 days before the effective date of the proposed change. The effective date of the new rates must be the first day of a billing period, and the new rates may not apply to service received before the effective date of the new rates. The statement of intent must include:(1) the information required by the regulatory authority's rules;(2) a billing comparison regarding the existing water rate and the new water rate computed for the use of:(A) 10,000 gallons of water; and(B) 30,000 gallons of water; and(3) a billing comparison regarding the existing sewer rate and the new sewer rate computed for the use of 10,000 gallons, unless the utility proposes a flat rate for sewer services.(b) A copy of the statement of intent shall be mailed or delivered to the appropriate offices of each affected municipality, and to any other affected persons as required by the regulatory authority's rules.(c) When the statement of intent is delivered, the utility shall file with the regulatory authority an application to change rates. The application must include information the regulatory authority requires by rule. If the utility fails to provide within a reasonable time after the application is filed the necessary documentation or other evidence that supports the costs and expenses that are shown in the application, the regulatory authority may disallow the nonsupported costs or expenses.(d) Except as provided by Subsection (d-1), if the application or the statement of intent is not substantially complete or does not comply with the regulatory authority's rules, it may be rejected and the effective date of the rate change may be suspended until a properly completed application is accepted by the regulatory authority and a proper statement of intent is provided. The commission may also suspend the effective date of any rate change if the utility does not have a certificate of public convenience and necessity or a completed application for a certificate or to transfer a certificate pending before the commission or if the utility is delinquent in paying the assessment and any applicable penalties or interest required by Section 5.701(n) of this code.(d-1) After written notice to the utility, a local regulatory authority may suspend the effective date of a rate change for not more than 90 days from the proposed effective date, except that the suspension shall be extended by two days for each day a hearing exceeds 15 days. If the local regulatory authority does not make a final determination on the proposed rate before the expiration of the applicable suspension period, the proposed rate shall be considered approved. The approval is subject to the local regulatory authority's continuation of a hearing in progress.(e) If, before the 91st day after the effective date of the rate change, the regulatory authority receives a complaint from any affected municipality, or from the lesser of 1,000 or 10 percent of the ratepayers of the utility over whose rates the regulatory authority has original jurisdiction, the regulatory authority shall set the matter for hearing.(f) The regulatory authority may set the matter for hearing on its own motion at any time within 120 days after the effective date of the rate change. If more than half of the ratepayers of the utility receive service in a county with a population of more than 2.5 million, the hearing must be held at a location in that county.(g) The hearing may be informal.(h) If, after hearing, the regulatory authority finds the rates currently being charged or those proposed to be charged are unreasonable or in violation of law, the regulatory authority shall determine the rates to be charged by the utility and shall fix the rates by order served on the utility.(i) The regulatory authority, pending final action in a rate proceeding, may order the utility to deposit all or part of the rate increase received or to be received into an escrow account with a financial institution approved by the regulatory authority. Unless otherwise agreed to by the parties to the rate proceeding, the utility shall refund or credit against future bills all sums collected during the pendency of the rate proceeding in excess of the rate finally ordered plus interest as determined by the regulatory authority.(j) For good cause shown, the regulatory authority may authorize the release of funds to the utility from the escrow account during the pendency of the proceeding.(k) If the regulatory authority receives at least the number of complaints from ratepayers required for the regulatory authority to set a hearing under Subsection (e), the regulatory authority may, pending the hearing and a decision, suspend the date the rate change would otherwise be effective. Except as provided by Subsection (d-1), the proposed rate may not be suspended for longer than:(1) 90 days by a local regulatory authority; or(2) 150 days by the commission.(l) At any time during the pendency of the rate proceeding the regulatory authority may fix interim rates to remain in effect until a final determination is made on the proposed rate.(m) If the regulatory authority sets a final rate that is higher than the interim rate, the utility shall be allowed to collect the difference between the interim rate and final rate unless otherwise agreed to by the parties to the rate proceeding.(n) For good cause shown, the regulatory authority may at any time during the proceeding require the utility to refund money collected under a proposed rate before the rate was suspended or an interim rate was established to the extent the proposed rate exceeds the existing rate or the interim rate.(o) If a regulatory authority other than the commission establishes interim rates or an escrow account, the regulatory authority must make a final determination on the rates not later than the first anniversary of the effective date of the interim rates or escrowed rates or the rates are automatically approved as requested by the utility.(p) Except to implement a rate adjustment provision approved by the regulatory authority by rule or ordinance, as applicable, or to adjust the rates of a newly acquired utility system, a utility or two or more utilities under common control and ownership may not file a statement of intent to increase its rates more than once in a 12-month period, unless the regulatory authority determines that a financial hardship exists. If the regulatory authority requires the utility to deliver a corrected statement of intent, the utility is not considered to be in violation of the 12-month filing requirement.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 539, Sec. 11, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 567, Sec. 20, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 678, Sec. 5, eff. Sept. 1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 4.03, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 402, Sec. 1, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 400, Sec. 4, eff. Sept. 1, 1995; Acts 2001, 77th Leg., ch. 965, Sec. 3.10, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 966, Sec. 10.06, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1106, Sec. 1, eff. September 1, 2005.

Sec. 13.188. ADJUSTMENT FOR CHANGE IN ENERGY COSTS. (a) Notwithstanding any other provision in this chapter, the commission by rule shall adopt a procedure allowing a utility to file with the commission an application to timely adjust the utility's rates to reflect an increase or decrease in documented energy costs in a pass through clause. The commission, by rule, shall require the pass through of documented decreases in energy costs within a reasonable time. The pass through, whether a decrease or increase, shall be implemented on no later than an annual basis, unless the commission determines a special circumstance applies.(b) Notwithstanding any other provision to the contrary, this adjustment is an uncontested matter not subject to a contested case hearing. However, the executive director shall hold an uncontested public meeting:(1) on the request of a member of the legislature who represents the area served by the water and sewer utility; or(2) if the executive director determines that there is substantial public interest in the matter.(c) A proceeding under this section is not a rate case and Section 13.187 does not apply.

Added by Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.07, eff. September 1, 2007.

Sec. 13.189. UNREASONABLE PREFERENCE OR PREJUDICE AS TO RATES OR SERVICES. (a) A water and sewer utility as to rates or services may not make or grant any unreasonable preference or advantage to any corporation or person within any classification or subject any corporation or person within any classification to any unreasonable prejudice or disadvantage.(b) A utility may not establish and maintain any unreasonable differences as to rates of service either as between localities or as between classes of service.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985.

Sec. 13.190. EQUALITY OF RATES AND SERVICES. (a) A water and sewer utility may not directly or indirectly by any device or in any manner charge, demand, collect, or receive from any person a greater or lesser compensation for any service rendered or to be rendered by the utility than that prescribed in the schedule of rates of the utility applicable to that service when filed in the manner provided in this chapter, and a person may not knowingly receive or accept any service from a utility for a compensation greater or less than that prescribed in the schedules, provided that all rates being charged and collected by a utility on the effective date of this chapter may be continued until schedules are filed.(b) This chapter does not prevent a cooperative corporation from returning to its members the whole or any part of the net earnings resulting from its operations in proportion to their purchases from or through the corporation.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985.

Sec. 13.191. DISCRIMINATION; RESTRICTION ON COMPETITION. A water and sewer utility may not discriminate against any person or corporation that sells or leases equipment or performs services in competition with the utility, and a utility may not engage in any other practice that tends to restrict or impair that competition.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985.

Sec. 13.192. PAYMENTS IN LIEU OF TAXES. Payments made in lieu of taxes by a water and sewer utility to the municipality by which it is owned may not be considered an expense of operation for the purpose of determining, fixing, or regulating the rates to be charged for the provision of utility service to a school district or hospital district. No rates received by a utility from a school district or hospital district may be used to make or to cover the cost of making payments in lieu of taxes to the municipality by which the utility is owned.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985.

SUBCHAPTER G. CERTIFICATES OF CONVENIENCE AND NECESSITYSec. 13.241. GRANTING CERTIFICATES. (a) In determining whether to grant or amend a certificate of public convenience and necessity, the commission shall ensure that the applicant possesses the financial, managerial, and technical capability to provide continuous and adequate service.(b) For water utility service, the commission shall ensure that the applicant:(1) is capable of providing drinking water that meets the requirements of Chapter 341, Health and Safety Code, and requirements of this code; and(2) has access to an adequate supply of water.(c) For sewer utility service, the commission shall ensure that the applicant is capable of meeting the commission's design criteria for sewer treatment plants and the requirements of this code.(d) Before the commission grants a new certificate of convenience and necessity for an area which would require construction of a physically separate water or sewer system, the applicant must demonstrate that regionalization or consolidation with another retail public utility is not economically feasible.(e) The commission by rule shall develop a standardized method for determining under Section 13.246(f) which of two or more retail public utilities or water supply or sewer service corporations that apply for a certificate of public convenience and necessity to provide water or sewer utility service to an uncertificated area located in an economically distressed area is more capable financially, managerially, and technically of providing continuous and adequate service. In this subsection, "economically distressed area" has the meaning assigned by Section 15.001.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 6.07, eff. Sept. 1, 1997. Amended by Acts 1999, 76th Leg., ch. 404, Sec. 30, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 1145, Sec. 2, eff. September 1, 2005.

Sec. 13.242. CERTIFICATE REQUIRED. (a) Unless otherwise specified, a utility, a utility operated by an affected county, or a water supply or sewer service corporation may not in any way render retail water or sewer utility service directly or indirectly to the public without first having obtained from the commission a certificate that the present or future public convenience and necessity will require that installation, operation, or extension, and except as otherwise provided by this subchapter, a retail public utility may not furnish, make available, render, or extend retail water or sewer utility service to any area to which retail water or sewer utility service is being lawfully furnished by another retail public utility without first having obtained a certificate of public convenience and necessity that includes the area in which the consuming facility is located.(b) A person that is not a retail public utility or a utility or water supply corporation that is operating under provisions pursuant to Subsection (c) may not construct facilities to provide water or sewer service to more than one service connection not on the property owned by the person and that are within the certificated area of a retail public utility without first obtaining written consent from the retail public utility. A person that violates this section or the reasonable and legal terms and conditions of any written consent is subject to the administrative penalties described by Section 13.4151 of this code.(c) The commission may by rule allow a municipality or utility or water supply corporation to render retail water service without a certificate of public convenience and necessity if the municipality has given notice under Section 13.255 of this code that it intends to provide retail water service to an area or if the utility or water supply corporation has less than 15 potential connections and is not within the certificated area of another retail public utility. (d) A supplier of wholesale water or sewer service may not require a purchaser to obtain a certificate of public convenience and necessity if the purchaser is not otherwise required by this chapter to obtain the certificate.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 539, Sec. 13, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 567, Sec. 21, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 652, Sec. 2, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 979, Sec. 14, eff. June 16, 1995.Amended by: Acts 2005, 79th Leg., Ch. 1145, Sec. 3, eff. September 1, 2005.

Sec. 13.243. EXCEPTIONS FOR EXTENSION OF SERVICE. A retail public utility is not required to secure a certificate of public convenience and necessity for:(1) an extension into territory contiguous to that already served by it, if the point of ultimate use is within one-quarter mile of the boundary of the certificated area, and not receiving similar service from another retail public utility and not within the area of public convenience and necessity of another retail public utility; or(2) an extension within or to territory already served by it or to be served by it under a certificate of public convenience and necessity.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 539, Sec. 14, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 567, Sec. 22, eff. Sept. 1, 1989.

Sec. 13.244. APPLICATION; MAPS AND OTHER INFORMATION; EVIDENCE AND CONSENT. (a) To obtain a certificate of public convenience and necessity or an amendment to a certificate, a public utility or water supply or sewer service corporation shall submit to the commission an application for a certificate or for an amendment as provided by this section.(b) Each public utility and water supply or sewer service corporation shall file with the commission a map or maps showing all its facilities and illustrating separately facilities for production, transmission, and distribution of its services, and each certificated retail public utility shall file with the commission a map or maps showing any facilities, customers, or area currently being served outside its certificated areas.(c) Each applicant for a certificate or for an amendment shall file with the commission evidence required by the commission to show that the applicant has received the required consent, franchise, or permit of the proper municipality or other public authority.(d) An application for a certificate of public convenience and necessity or for an amendment to a certificate must contain:(1) a description of the proposed service area by:(A) a metes and bounds survey certified by a licensed state land surveyor or a registered professional land surveyor;(B) the Texas State Plane Coordinate System;(C) verifiable landmarks, including a road, creek, or railroad line; or(D) if a recorded plat of the area exists, lot and block number;(2) a description of any requests for service in the proposed service area;(3) a capital improvements plan, including a budget and estimated timeline for construction of all facilities necessary to provide full service to the entire proposed service area;(4) a description of the sources of funding for all facilities;(5) to the extent known, a description of current and projected land uses, including densities;(6) a current financial statement of the applicant;(7) according to the tax roll of the central appraisal district for each county in which the proposed service area is located, a list of the owners of each tract of land that is:(A) at least 50 acres; and(B) wholly or partially located within the proposed service area; and(8) any other item required by the commission.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 567, Sec. 23, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 76, Sec. 11.286, eff. Sept. 1, 1995.Amended by: Acts 2005, 79th Leg., Ch. 1145, Sec. 4, eff. September 1, 2005.

Sec. 13.245. MUNICIPAL BOUNDARIES OR EXTRATERRITORIAL JURISDICTION OF CERTAIN MUNICIPALITIES. (a) This section applies only to a municipality with a population of 500,000 or more.(b) Except as provided by Subsection (c), the commission may not grant to a retail public utility a certificate of public convenience and necessity for a service area within the boundaries or extraterritorial jurisdiction of a municipality without the consent of the municipality. The municipality may not unreasonably withhold the consent. As a condition of the consent, a municipality may require that all water and sewer facilities be designed and constructed in accordance with the municipality's standards for facilities.(c) If a municipality has not consented under Subsection (b) before the 180th day after the date the municipality receives the retail public utility's application, the commission shall grant the certificate of public convenience and necessity without the consent of the municipality if the commission finds that the municipality:(1) does not have the ability to provide service; or(2) has failed to make a good faith effort to provide service on reasonable terms and conditions.(d) A commitment described by Subsection (c)(2) must provide that the construction of service facilities will begin within one year and will be substantially completed within two years after the date the retail public utility's application was filed with the municipality.(e) If the commission makes a decision under Subsection (d) regarding the grant of a certificate of public convenience and necessity without the consent of the municipality, the municipality or the retail public utility may appeal the decision to the appropriate state district court. The court shall hear the petition within 120 days after the date the petition is filed. On final disposition, the court may award reasonable fees to the prevailing party.

Added by Acts 2005, 79th Leg., Ch. 1145, Sec. 5, eff. September 1, 2005.

Sec. 13.2451. EXTENSION BEYOND EXTRATERRITORIAL JURISDICTION. (a) If a municipality extends its extraterritorial jurisdiction to include an area certificated to a retail public utility, the retail public utility may continue and extend service in its area of public convenience and necessity under the rights granted by its certificate and this chapter.(b) A municipality that seeks to extend a certificate of public convenience and necessity beyond the municipality's extraterritorial jurisdiction must ensure that the municipality complies with Section 13.241 in relation to the area covered by the portion of the certificate that extends beyond the municipality's extraterritorial jurisdiction.(c) The commission, after notice to the municipality and an opportunity for a hearing, may decertify an area outside a municipality's extraterritorial jurisdiction if the municipality does not provide service to the area on or before the fifth anniversary of the date the certificate of public convenience and necessity was granted for the area. This subsection does not apply to a certificate of public convenience and necessity for an area:(1) that was transferred to a municipality on approval of the commission; and(2) in relation to which the municipality has spent public funds.(d) To the extent of a conflict between this section and Section 13.245, Section 13.245 prevails.

Added by Acts 2005, 79th Leg., Ch. 1145, Sec. 5, eff. September 1, 2005.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.08, eff. September 1, 2007.

Sec. 13.246. NOTICE AND HEARING; ISSUANCE OR REFUSAL; FACTORS CONSIDERED. (a) If an application for a certificate of public convenience and necessity or for an amendment to a certificate is filed, the commission shall cause notice of the application to be given to affected parties and to each county and groundwater conservation district that is wholly or partly included in the area proposed to be certified. If requested, the commission shall fix a time and place for a hearing and give notice of the hearing. Any person affected by the application may intervene at the hearing.(a-1) Except as otherwise provided by this subsection, in addition to the notice required by Subsection (a), the commission shall require notice to be mailed to each owner of a tract of land that is at least 25 acres and is wholly or partially included in the area proposed to be certified. Notice required under this subsection must be mailed by first class mail to the owner of the tract according to the most current tax appraisal rolls of the applicable central appraisal district at the time the commission received the application for the certificate or amendment. Good faith efforts to comply with the requirements of this subsection shall be considered adequate notice to landowners. Notice under this subsection is not required for a matter filed with the commission under:(1) Section 13.248 or 13.255; or(2) Chapter 65.(b) The commission may grant applications and issue certificates and amendments to certificates only if the commission finds that a certificate or amendment is necessary for the service, accommodation, convenience, or safety of the public. The commission may issue a certificate or amendment as requested, or refuse to issue it, or issue it for the construction of only a portion of the contemplated system or facility or extension, or for the partial exercise only of the right or privilege and may impose special conditions necessary to ensure that continuous and adequate service is provided.(c) Certificates of public convenience and necessity and amendments to certificates shall be granted on a nondiscriminatory basis after consideration by the commission of:(1) the adequacy of service currently provided to the requested area;(2) the need for additional service in the requested area, including whether any landowners, prospective landowners, tenants, or residents have requested service;(3) the effect of the granting of a certificate or of an amendment on the recipient of the certificate or amendment, on the landowners in the area, and on any retail public utility of the same kind already serving the proximate area;(4) the ability of the applicant to provide adequate service, including meeting the standards of the commission, taking into consideration the current and projected density and land use of the area;(5) the feasibility of obtaining service from an adjacent retail public utility;(6) the financial ability of the applicant to pay for the facilities necessary to provide continuous and adequate service and the financial stability of the applicant, including, if applicable, the adequacy of the applicant's debt-equity ratio;(7) environmental integrity;(8) the probable improvement of service or lowering of cost to consumers in that area resulting from the granting of the certificate or amendment; and(9) the effect on the land to be included in the certificated area.(d) The commission may require an applicant for a certificate or for an amendment to provide a bond or other financial assurance in a form and amount specified by the commission to ensure that continuous and adequate utility service is provided.(e) Where applicable, in addition to the other factors in this section the commission shall consider the efforts of the applicant:(1) to extend service to any economically distressed areas located within the service areas certificated to the applicant; and(2) to enforce the rules adopted under Section 16.343.(f) If two or more retail public utilities or water supply or sewer service corporations apply for a certificate of public convenience and necessity to provide water or sewer utility service to an uncertificated area located in an economically distressed area and otherwise meet the requirements for obtaining a new certificate, the commission shall grant the certificate to the retail public utility or water supply or sewer service corporation that is more capable financially, managerially, and technically of providing continuous and adequate service.(g) In this section, "economically distressed area" has the meaning assigned by Section 15.001.(h) Except as provided by Subsection (i), a landowner who owns a tract of land that is at least 25 acres and that is wholly or partially located within the proposed service area may elect to exclude some or all of the landowner's property from the proposed service area by providing written notice to the commission before the 30th day after the date the landowner receives notice of a new application for a certificate of public convenience and necessity or for an amendment to an existing certificate of public convenience and necessity. The landowner's election is effective without a further hearing or other process by the commission. If a landowner makes an election under this subsection, the application shall be modified so that the electing landowner's property is not included in the proposed service area.(i) A landowner is not entitled to make an election under Subsection (h) but is entitled to contest the inclusion of the landowner's property in the proposed service area at a hearing held by the commission regarding the application if the proposed service area is located within the boundaries or extraterritorial jurisdiction of a municipality with a population of more than 500,000 and the municipality or a utility owned by the municipality is the applicant.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 539, Sec. 15, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 567, Sec. 24, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 678, Sec. 6, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1010, Sec. 6.08, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 404, Sec. 31, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 1145, Sec. 6, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.09, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 363, Sec. 1, eff. September 1, 2009.

Sec. 13.247. AREA WITHIN MUNICIPALITY. (a) If an area is within the boundaries of a municipality, all retail public utilities certified or entitled to certification under this chapter to provide service or operate facilities in that area may continue and extend service in its area of public convenience and necessity within the area pursuant to the rights granted by its certificate and this chapter, unless the municipality exercises its power of eminent domain to acquire the property of the retail public utility under Subsection (d). Except as provided by Section 13.255, a municipally owned or operated utility may not provide retail water and sewer utility service within the area certificated to another retail public utility without first having obtained from the commission a certificate of public convenience and necessity that includes the areas to be served.(b) Notwithstanding any other provision of law, a retail public utility may continue and extend service within its area of public convenience and necessity and utilize the roads, streets, highways, alleys, and public property to furnish retail utility service, subject to the authority of the governing body of a municipality to require any retail public utility, at its own expense, to relocate its facilities to permit the widening or straightening of streets, by giving to the retail public utility 30 days' notice and specifying the new location for the facilities along the right-of-way of the street or streets.(c) This section may not be construed as limiting the power of municipalities to incorporate or extend their boundaries by annexation, or as prohibiting any municipality from levying taxes and other special charges for the use of the streets as are authorized by Section 182.025, Tax Code.(d) In addition to any other rights provided by law, a municipality with a population of more than 500,000 may exercise the power of eminent domain in the manner provided by Chapter 21, Property Code, to acquire a substandard water or sewer system if all the facilities of the system are located entirely within the municipality's boundaries. The municipality shall pay just and adequate compensation for the property. In this subsection, "substandard water or sewer system" means a system that is not in compliance with the municipality's standards for water and wastewater service.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 567, Sec. 25, eff. Sept. 1, 1989.Amended by: Acts 2005, 79th Leg., Ch. 1145, Sec. 7, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1145, Sec. 8, eff. September 1, 2005.

Sec. 13.248. CONTRACTS VALID AND ENFORCEABLE. Contracts between retail public utilities designating areas to be served and customers to be served by those retail public utilities, when approved by the commission after public notice and hearing, are valid and enforceable and are incorporated into the appropriate areas of public convenience and necessity.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 567, Sec. 26, eff. Sept. 1, 1989.

Sec. 13.250. CONTINUOUS AND ADEQUATE SERVICE; DISCONTINUANCE, REDUCTION, OR IMPAIRMENT OF SERVICE. (a) Except as provided by this section or Section 13.2501 of this code, any retail public utility that possesses or is required to possess a certificate of public convenience and necessity shall serve every consumer within its certified area and shall render continuous and adequate service within the area or areas.(b) Unless the commission issues a certificate that neither the present nor future convenience and necessity will be adversely affected, the holder of a certificate or a person who possesses facilities used to provide utility service shall not discontinue, reduce, or impair service to a certified service area or part of a certified service area except for:(1) nonpayment of charges for services provided by the certificate holder or a person who possesses facilities used to provide utility service;(2) nonpayment of charges for sewer service provided by another retail public utility under an agreement between the retail public utility and the certificate holder or a person who possesses facilities used to provide utility service or under a commission-ordered arrangement between the two service providers;(3) nonuse; or(4) other similar reasons in the usual course of business.(c) Any discontinuance, reduction, or impairment of service, whether with or without approval of the commission, shall be in conformity with and subject to conditions, restrictions, and limitations that the commission prescribes.(d) Except as provided by this subsection, a retail public utility that has not been granted a certificate of public convenience and necessity may not discontinue, reduce, or impair retail water or sewer service to any ratepayer without approval of the regulatory authority. Except as provided by this subsection, a utility or water supply corporation that is allowed to operate without a certificate of public convenience and necessity under Section 13.242(c) may not discontinue, reduce, or impair retail water or sewer service to any ratepayer without the approval of the regulatory authority. Subject to rules of the regulatory authority, a retail public utility, utility, or water supply corporation described in this subsection may discontinue, reduce, or impair retail water or sewer service for:(1) nonpayment of charges;(2) nonuse; or(3) other similar reasons in the usual course of business.(e) Not later than the 48th hour after the hour in which a utility files a bankruptcy petition, the utility shall report this fact to the commission in writing.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 539, Sec. 16, eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 1102, Sec. 5, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 567, Sec. 27, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 678, Sec. 7, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 652, Sec. 3, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 400, Sec. 5, eff. Sept. 1, 1995.

Sec. 13.2501. CONDITIONS REQUIRING REFUSAL OF SERVICE. The holder of a certificate of public convenience and necessity shall refuse to serve a customer within its certified area if the holder of the certificate is prohibited from providing the service under Section 212.012 or 232.0047, Local Government Code.

Added by Acts 1987, 70th Leg., ch. 1102, Sec. 6, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 1, Sec. 46(f), eff. Aug. 28, 1989; Acts 1989, 71st Leg., ch. 624, Sec. 3.13, eff. Sept. 1, 1989.

Sec. 13.2502. SERVICE EXTENSIONS BY WATER SUPPLY AND SEWER SERVICE CORPORATION OR SPECIAL UTILITY DISTRICT. (a) Notwithstanding Section 13.250, a water supply or sewer service corporation or a special utility district organized under Chapter 65 is not required to extend retail water or sewer utility service within the certificated area of the corporation or special utility district to a service applicant in a subdivision if the corporation or special utility district documents that:(1) the developer of the subdivision has failed to comply with the subdivision service extension policy of the corporation or special utility district as set forth in the tariff of the corporation or the policies of the special utility district; and(2) the service applicant purchased the property after the corporation or special utility district gave notice as provided by this section of the rules of the corporation or special utility district applicable to service to subdivisions from the corporation or special utility district.(b) Publication of notice in a newspaper of general circulation in each county in which the corporation or special utility district is certificated for utility service of the requirement to comply with the subdivision service extension policy constitutes notice under this section. The notice must be published once a week for two consecutive weeks on a biennial basis and must contain information describing the subdivision service extension policy of the corporation or special utility district. The corporation or special utility district must be able to provide proof of publication through an affidavit of the publisher of the newspaper that specifies each county in which the newspaper is generally circulated.(c) As an alternative to publication of notice as provided by Subsection (b), a corporation or special utility district may demonstrate by any reasonable means that a developer has been notified for purposes of this section, including:(1) an agreement executed by the developer;(2) correspondence with the developer that sets forth the subdivision service extension policy; or(3) any other documentation that reasonably establishes that the developer should be aware of the subdivision service extension policy.(d) This section does not limit or extend the jurisdiction of the commission under Section 13.043(g).(e) For purposes of this section:(1) "Developer" means a person who subdivides land or requests more than two water or sewer service connections on a single contiguous tract of land.(2) "Service applicant" means a person, other than a developer, who applies for retail water or sewer utility service.

Added by Acts 1995, 74th Leg., ch. 400, Sec. 6, eff. Sept. 1, 1995.

Sec. 13.251. SALE, ASSIGNMENT, OR LEASE OF CERTIFICATE. Except as provided by Section 13.255 of this code, a utility or a water supply or sewer service corporation may not sell, assign, or lease a certificate of public convenience and necessity or any right obtained under a certificate unless the commission has determined that the purchaser, assignee, or lessee is capable of rendering adequate and continuous service to every consumer within the certified area, after considering the factors under Section 13.246(c) of this code. The sale, assignment, or lease shall be on the conditions prescribed by the commission.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 539, Sec. 17, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 567, Sec. 28, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 678, Sec. 8, eff. Sept. 1, 1991.

Sec. 13.252. INTERFERENCE WITH OTHER RETAIL PUBLIC UTILITY. If a retail public utility in constructing or extending a line, plant, or system interferes or attempts to interfere with the operation of a line, plant, or system of any other retail public utility, or furnishes, makes available, renders, or extends retail water or sewer utility service to any portion of the service area of another retail public utility that has been granted or is not required to possess a certificate of public convenience and necessity, the commission may issue an order prohibiting the construction, extension, or provision of service or prescribing terms and conditions for locating the line, plant, or system affected or for the provision of the service.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 539, Sec. 18, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 567, Sec. 29, eff. Sept. 1, 1989.

Sec. 13.253. IMPROVEMENTS IN SERVICE; INTERCONNECTING SERVICE. (a) After notice and hearing, the commission may:(1) order any retail public utility that is required by law to possess a certificate of public convenience and necessity or any retail public utility that possesses a certificate of public convenience and necessity and is located in an affected county as defined in Section 16.341 to:(A) provide specified improvements in its service in a defined area if service in that area is inadequate or is substantially inferior to service in a comparable area and it is reasonable to require the retail public utility to provide the improved service; or(B) develop, implement, and follow financial, managerial, and technical practices that are acceptable to the commission to ensure that continuous and adequate service is provided to any areas currently certificated to the retail public utility if the retail public utility has not provided continuous and adequate service to any of those areas and, for a utility, to provide financial assurance of the utility's ability to operate the system in accordance with applicable laws and rules, in the form of a bond or other financial assurance in a form and amount specified by the commission;(2) order two or more public utilities or water supply or sewer service corporations to establish specified facilities for interconnecting service; (3) order a public utility or water supply or sewer service corporation that has not demonstrated that it can provide continuous and adequate service from its drinking water source or sewer treatment facility to obtain service sufficient to meet its obligation to provide continuous and adequate service on at least a wholesale basis from another consenting utility service provider; or(4) issue an emergency order, with or without a hearing, under Section 13.041.(b) If the commission has reason to believe that improvements and repairs to a water or sewer service system are necessary to enable a retail public utility to provide continuous and adequate service in any portion of its service area and the retail public utility has provided financial assurance under Section 341.0355, Health and Safety Code, or under this chapter, the commission, after providing to the retail public utility notice and an opportunity to be heard by the commissioners at a commission meeting, may immediately order specified improvements and repairs to the water or sewer system, the costs of which may be paid by the bond or other financial assurance in an amount determined by the commission not to exceed the amount of the bond or financial assurance. The order requiring the improvements may be an emergency order if it is issued after the retail public utility has had an opportunity to be heard by the commissioners at a commission meeting. After notice and hearing, the commission may require a retail public utility to obligate additional money to replace the financial assurance used for the improvements.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 539, Sec. 19, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 567, Sec. 30, eff. Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1010, Sec. 6.09, eff. Sept. 1, 1997.

Sec. 13.254. REVOCATION OR AMENDMENT OF CERTIFICATE. (a) The commission at any time after notice and hearing may, on its own motion or on receipt of a petition described by Subsection (a-1), revoke or amend any certificate of public convenience and necessity with the written consent of the certificate holder or if it finds that:(1) the certificate holder has never provided, is no longer providing, is incapable of providing, or has failed to provide continuous and adequate service in the area, or part of the area, covered by the certificate;(2) in an affected county as defined in Section 16.341, the cost of providing service by the certificate holder is so prohibitively expensive as to constitute denial of service, provided that, for commercial developments or for residential developments started after September 1, 1997, in an affected county as defined in Section 16.341, the fact that the cost of obtaining service from the currently certificated retail public utility makes the development economically unfeasible does not render such cost prohibitively expensive in the absence of other relevant factors;(3) the certificate holder has agreed in writing to allow another retail public utility to provide service within its service area, except for an interim period, without amending its certificate; or(4) the certificate holder has failed to file a cease and desist action pursuant to Section 13.252 within 180 days of the date that it became aware that another retail public utility was providing service within its service area, unless the certificate holder demonstrates good cause for its failure to file such action within the 180 days.(a-1) As an alternative to decertification under Subsection (a), the owner of a tract of land that is at least 50 acres and that is not in a platted subdivision actually receiving water or sewer service may petition the commission under this subsection for expedited release of the area from a certificate of public convenience and necessity so that the area may receive service from another retail public utility. The petitioner shall deliver, via certified mail, a copy of the petition to the certificate holder, who may submit information to the commission to controvert information submitted by the petitioner. The petitioner must demonstrate that:(1) a written request for service, other than a request for standard residential or commercial service, has been submitted to the certificate holder, identifying:(A) the area for which service is sought;(B) the timeframe within which service is needed for current and projected service demands in the area;(C) the level and manner of service needed for current and projected service demands in the area; and(D) any additional information requested by the certificate holder that is reasonably related to determination of the capacity or cost for providing the service;(2) the certificate holder has been allowed at least 90 calendar days to review and respond to the written request and the information it contains;(3) the certificate holder:(A) has refused to provide the service;(B) is not capable of providing the service on a continuous and adequate basis within the timeframe, at the level, or in the manner reasonably needed or requested by current and projected service demands in the area; or(C) conditions the provision of service on the payment of costs not properly allocable directly to the petitioner's service request, as determined by the commission; and(4) the alternate retail public utility from which the petitioner will be requesting service is capable of providing continuous and adequate service within the timeframe, at the level, and in the manner reasonably needed or requested by current and projected service demands in the area.(a-2) A landowner is not entitled to make the election described in Subsection (a-1) but is entitled to contest the involuntary certification of its property in a hearing held by the commission if the landowner's property is located:(1) within the boundaries of any municipality or the extraterritorial jurisdiction of a municipality with a population of more than 500,000 and the municipality or retail public utility owned by the municipality is the holder of the certificate; or(2) in a platted subdivision actually receiving water or sewer service.(a-3) Within 90 calendar days from the date the commission determines the petition filed pursuant to Subsection (a-1) to be administratively complete, the commission shall grant the petition unless the commission makes an express finding that the petitioner failed to satisfy the elements required in Subsection (a-1) and supports its finding with separate findings and conclusions for each element based solely on the information provided by the petitioner and the certificate holder. The commission may grant or deny a petition subject to terms and conditions specifically related to the service request of the petitioner and all relevant information submitted by the petitioner and the certificate holder. In addition, the commission may require an award of compensation as otherwise provided by this section.(a-4) Chapter 2001, Government Code, does not apply to any petition filed under Subsection (a-1). The decision of the commission on the petition is final after any reconsideration authorized by the commission's rules and may not be appealed.(b) Upon written request from the certificate holder, the executive director may cancel the certificate of a utility or water supply corporation authorized by rule to operate without a certificate of public convenience and necessity under Section 13.242(c).(c) If the certificate of any retail public utility is revoked or amended, the commission may require one or more retail public utilities with their consent to provide service in the area in question. The order of the commission shall not be effective to transfer property.(d) A retail public utility may not in any way render retail water or sewer service directly or indirectly to the public in an area that has been decertified under this section without providing compensation for any property that the commission determines is rendered useless or valueless to the decertified retail public utility as a result of the decertification.(e) The determination of the monetary amount of compensation, if any, shall be determined at the time another retail public utility seeks to provide service in the previously decertified area and before service is actually provided. The commission shall ensure that the monetary amount of compensation is determined not later than the 90th calendar day after the date on which a retail public utility notifies the commission of its intent to provide service to the decertified area.(f) The monetary amount shall be determined by a qualified individual or firm serving as independent appraiser agreed upon by the decertified retail public utility and the retail public utility seeking to serve the area. The determination of compensation by the independent appraiser shall be binding on the commission. The costs of the independent appraiser shall be borne by the retail public utility seeking to serve the area.(g) For the purpose of implementing this section, the value of real property owned and utilized by the retail public utility for its facilities shall be determined according to the standards set forth in Chapter 21, Property Code, governing actions in eminent domain and the value of personal property shall be determined according to the factors in this subsection. The factors ensuring that the compensation to a retail public utility is just and adequate shall include: the amount of the retail public utility's debt allocable for service to the area in question; the value of the service facilities of the retail public utility located within the area in question; the amount of any expenditures for planning, design, or construction of service facilities that are allocable to service to the area in question; the amount of the retail public utility's contractual obligations allocable to the area in question; any demonstrated impairment of service or increase of cost to consumers of the retail public utility remaining after the decertification; the impact on future revenues lost from existing customers; necessary and reasonable legal expenses and professional fees; and other relevant factors. The commission shall adopt rules governing the evaluation of these factors.(g-1) If the retail public utilities cannot agree on an independent appraiser within 10 calendar days after the date on which the retail public utility notifies the commission of its intent to provide service to the decertified area, each retail public utility shall engage its own appraiser at its own expense, and each appraisal shall be submitted to the commission within 60 calendar days. After receiving the appraisals, the commission shall appoint a third appraiser who shall make a determination of the compensation within 30 days. The determination may not be less than the lower appraisal or more than the higher appraisal. Each retail public utility shall pay half the cost of the third appraisal.(h) Repealed by Acts 2005, 79th Leg., Ch. 1145, Sec. 13(1), eff. September 1, 2005.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 539, Sec. 20, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 567, Sec. 31, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 652, Sec. 4, eff. Aug. 30, 1993; Acts 1997, 75th Leg., ch. 1010, Sec. 6.10, eff. Sept. 1, 1997.Amended by: Acts 2005, 79th Leg., Ch. 1145, Sec. 9, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1145, Sec. 13(1), eff. September 1, 2005.

Sec. 13.255. SINGLE CERTIFICATION IN INCORPORATED OR ANNEXED AREAS. (a) In the event that an area is incorporated or annexed by a municipality, either before or after the effective date of this section, the municipality and a retail public utility that provides water or sewer service to all or part of the area pursuant to a certificate of convenience and necessity may agree in writing that all or part of the area may be served by a municipally owned utility, by a franchised utility, or by the retail public utility. In this section, the phrase "franchised utility" shall mean a retail public utility that has been granted a franchise by a municipality to provide water or sewer service inside municipal boundaries. The agreement may provide for single or dual certification of all or part of the area, for the purchase of facilities or property, and for such other or additional terms that the parties may agree on. If a franchised utility is to serve the area, the franchised utility shall also be a party to the agreement. The executed agreement shall be filed with the commission, and the commission, on receipt of the agreement, shall incorporate the terms of the agreement into the respective certificates of convenience and necessity of the parties to the agreement.(b) If an agreement is not executed within 180 days after the municipality, in writing, notifies the retail public utility of its intent to provide service to the incorporated or annexed area, and if the municipality desires and intends to provide retail utility service to the area, the municipality, prior to providing service to the area, shall file an application with the commission to grant single certification to the municipally owned water or sewer utility or to a franchised utility. If an application for single certification is filed, the commission shall fix a time and place for a hearing and give notice of the hearing to the municipality and franchised utility, if any, and notice of the application and hearing to the retail public utility.(c) The commission shall grant single certification to the municipality. The commission shall also determine whether single certification as requested by the municipality would result in property of a retail public utility being rendered useless or valueless to the retail public utility, and shall determine in its order the monetary amount that is adequate and just to compensate the retail public utility for such property. If the municipality in its application has requested the transfer of specified property of the retail public utility to the municipality or to a franchised utility, the commission shall also determine in its order the adequate and just compensation to be paid for such property pursuant to the provisions of this section, including an award for damages to property remaining in the ownership of the retail public utility after single certification. The order of the commission shall not be effective to transfer property. A transfer of property may only be obtained under this section by a court judgment rendered pursuant to Subsection (d) or (e) of this section. The grant of single certification by the commission shall go into effect on the date the municipality or franchised utility, as the case may be, pays adequate and just compensation pursuant to court order, or pays an amount into the registry of the court or to the retail public utility under Subsection (f). If the court judgment provides that the retail public utility is not entitled to any compensation, the grant of single certification shall go into effect when the court judgment becomes final. The municipality or franchised utility must provide to each customer of the retail public utility being acquired an individual written notice within 60 days after the effective date for the transfer specified in the court judgment. The notice must clearly advise the customer of the identity of the new service provider, the reason for the transfer, the rates to be charged by the new service provider, and the effective date of those rates.(d) In the event the final order of the commission is not appealed within 30 days, the municipality may request the district court of Travis County to enter a judgment consistent with the order of the commission. In such event, the court shall render a judgment that:(1) transfers to the municipally owned utility or franchised utility title to property to be transferred to the municipally owned utility or franchised utility as delineated by the commission's final order and property determined by the commission to be rendered useless or valueless by the granting of single certification; and(2) orders payment to the retail public utility of adequate and just compensation for the property as determined by the commission in its final order.(e) Any party that is aggrieved by a final order of the commission under this section may file an appeal with the district court of Travis County within 30 days after the order becomes final. The hearing in such an appeal before the district court shall be by trial de novo on all issues. After the hearing, if the court determines that the municipally owned utility or franchised utility is entitled to single certification under the provisions of this section, the court shall enter a judgment that:(1) transfers to the municipally owned utility or franchised utility title to property requested by the municipality to be transferred to the municipally owned utility or franchised utility and located within the singly certificated area and property determined by the court or jury to be rendered useless or valueless by the granting of single certification; and(2) orders payment in accordance with Subsection (g) of this section to the retail public utility of adequate and just compensation for the property transferred and for the property damaged as determined by the court or jury.(f) Transfer of property shall be effective on the date the judgment becomes final. However, after the judgment of the court is entered, the municipality or franchised utility may take possession of condemned property pending appeal if the municipality or franchised utility pays the retail public utility or pays into the registry of the court, subject to withdrawal by the retail public utility, the amount, if any, established in the court's judgment as just and adequate compensation. To provide security in the event an appellate court, or the trial court in a new trial or on remand, awards compensation in excess of the original award, the municipality or franchised utility, as the case may be, shall deposit in the registry of the court an additional sum in the amount of the award, or a surety bond in the same amount issued by a surety company qualified to do business in this state, conditioned to secure the payment of an award of damages in excess of the original award of the trial court. On application by the municipality or franchised utility, the court shall order that funds deposited in the registry of the court be deposited in an interest-bearing account, and that interest accruing prior to withdrawal of the award by the retail public utility be paid to the municipality or to the franchised utility. In the event the municipally owned utility or franchised utility takes possession of property or provides utility service in the singly certificated area pending appeal, and a court in a final judgment in an appeal under this section holds that the grant of single certification was in error, the retail public utility is entitled to seek compensation for any damages sustained by it in accordance with Subsection (g) of this section.(g) For the purpose of implementing this section, the value of real property owned and utilized by the retail public utility for its facilities shall be determined according to the standards set forth in Chapter 21, Property Code, governing actions in eminent domain; the value of personal property shall be determined according to the factors in this subsection. The factors ensuring that the compensation to a retail public utility is just and adequate, shall, at a minimum, include: impact on the existing indebtedness of the retail public utility and its ability to repay that debt, the value of the service facilities of the retail public utility located within the area in question, the amount of any expenditures for planning, design, or construction of service facilities outside the incorporated or annexed area that are allocable to service to the area in question, the amount of the retail public utility's contractual obligations allocable to the area in question, any demonstrated impairment of service or increase of cost to consumers of the retail public utility remaining after the single certification, the impact on future revenues lost from existing customers, necessary and reasonable legal expenses and professional fees, factors relevant to maintaining the current financial integrity of the retail public utility, and other relevant factors.(g-1) The commission shall adopt rules governing the evaluation of the factors to be considered in determining the monetary compensation under Subsection (g). The commission by rule shall adopt procedures to ensure that the total compensation to be paid to a retail public utility under Subsection (g) is determined not later than the 90th calendar day after the date on which the commission determines that the municipality's application is administratively complete.(h) A municipality or a franchised utility may dismiss an application for single certification without prejudice at any time before a judgment becomes final provided the municipality or the franchised public utility has not taken physical possession of property of the retail public utility or made payment for such right pursuant to Subsection (f) of this section.(i) In the event that a municipality files an application for single certification on behalf of a franchised utility, the municipality shall be joined in such application by such franchised utility, and the franchised utility shall make all payments required in the court's judgment to adequately and justly compensate the retail public utility for any taking or damaging of property and for the transfer of property to such franchised utility.(j) This section shall apply only in a case where:(1) the retail public utility that is authorized to serve in the certificated area that is annexed or incorporated by the municipality is a nonprofit water supply or sewer service corporation, a special utility district under Chapter 65, Water Code, or a fresh water supply district under Chapter 53, Water Code; or(2) the retail public utility that is authorized to serve in the certificated area that is annexed or incorporated by the municipality is a retail public utility, other than a nonprofit water supply or sewer service corporation, and whose service area is located entirely within the boundaries of a municipality with a population of 1.7 million or more according to the most recent federal census.(k) The following conditions apply when a municipality or franchised utility makes an application to acquire the service area or facilities of a retail public utility described in Subsection (j)(2):(1) the commission or court must determine that the service provided by the retail public utility is substandard or its rates are unreasonable in view of the reasonable expenses of the utility;(2) if the municipality abandons its application, the court or the commission is authorized to award to the retail public utility its reasonable expenses related to the proceeding hereunder, including attorney fees; and(3) unless otherwise agreed by the retail public utility, the municipality must take the entire utility property of the retail public utility in a proceeding hereunder.(l) For an area incorporated by a municipality, the compensation provided under Subsection (g) shall be determined by a qualified individual or firm to serve as independent appraiser, who shall be selected by the affected retail public utility, and the costs of the appraiser shall be paid by the municipality. For an area annexed by a municipality, the compensation provided under Subsection (g) shall be determined by a qualified individual or firm to which the municipality and the retail public utility agree to serve as independent appraiser. If the retail public utility and the municipality are unable to agree on a single individual or firm to serve as the independent appraiser before the 11th day after the date the retail public utility or municipality notifies the other party of the impasse, the retail public utility and municipality each shall appoint a qualified individual or firm to serve as independent appraiser. On or before the 10th business day after the date of their appointment, the independent appraisers shall meet to reach an agreed determination of the amount of compensation. If the appraisers are unable to agree on a determination before the 16th business day after the date of their first meeting under this subsection, the retail public utility or municipality may petition the commission or a person the commission designates for the purpose to appoint a third qualified independent appraiser to reconcile the appraisals of the two originally appointed appraisers. The determination of the third appraiser may not be less than the lesser or more than the greater of the two original appraisals. The costs of the independent appraisers for an annexed area shall be shared equally by the retail public utility and the municipality. The determination of compensation under this subsection is binding on the commission.(m) The commission shall deny an application for single certification by a municipality that fails to demonstrate compliance with the commission's minimum requirements for public drinking water systems.

Added by Acts 1987, 70th Leg., ch. 583, Sec. 1, eff. Aug. 31, 1987. Amended by Acts 1989, 71st Leg., ch. 567, Sec. 32, eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 926, Sec. 1, eff. Aug. 28, 1989; Acts 1995, 74th Leg., ch. 814, Sec. 1 to 4, eff. Aug. 28, 1995; Acts 1999, 76th Leg., ch. 1374, Sec. 1, eff. Aug. 30, 1999; Acts 1999, 76th Leg., ch. 1375, Sec. 1, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 1145, Sec. 10, eff. September 1, 2005.

Sec. 13.2551. COMPLETION OF DECERTIFICATION. (a) As a condition to decertification or single certification under Section 13.254 or 13.255, and on request by an affected retail public utility, the commission may order:(1) the retail public utility seeking to provide service to a decertified area to serve the entire service area of the retail public utility that is being decertified; and(2) the transfer of the entire certificate of public convenience and necessity of a partially decertified retail public utility to the retail public utility seeking to provide service to the decertified area.(b) The commission shall order service to the entire area under Subsection (a) if the commission finds that the decertified retail public utility will be unable to provide continuous and adequate service at an affordable cost to the remaining customers.(c) The commission shall require the retail public utility seeking to provide service to the decertified area to provide continuous and adequate service to the remaining customers at a cost comparable to the cost of that service to its other customers and shall establish the terms under which the service must be provided. The terms may include:(1) transferring debt and other contract obligations;(2) transferring real and personal property;(3) establishing interim service rates for affected customers during specified times; and(4) other provisions necessary for the just and reasonable allocation of assets and liabilities.(d) The retail public utility seeking decertification shall not charge the affected customers any transfer fee or other fee to obtain service other than the retail public utility's usual and customary rates for monthly service or the interim rates set by the commission, if applicable.(e) The commission shall not order compensation to the decertificated retail utility if service to the entire service area is ordered under this section.

Added by Acts 2005, 79th Leg., Ch. 1145, Sec. 11, eff. September 1, 2005.

Sec. 13.256. COUNTY FEE. (a) Notwithstanding any other provision of law, a county with a population of more than 2.8 million may not charge a water and sewer utility a fee for the privilege of installing or replacing a water or sewer line in the county's right-of-way.(b) This section does not affect a franchise agreement or other contract entered into before September 1, 1995.

Added by Acts 1995, 74th Leg., ch. 628, Sec. 1, eff. Sept. 1, 1995.

Sec. 13.257. NOTICE TO PURCHASERS. (a) In this section, "utility service provider" means a retail public utility other than a district subject to Section 49.452 of this code.(b) If a person proposes to sell or convey real property located in a certificated service area of a utility service provider, the person must give to the purchaser written notice as prescribed by this section. An executory contract for the purchase and sale of real property that has a performance period of more than six months is considered a sale of real property under this section.(c) This section does not apply to:(1) a transfer of title under any type of lien foreclosure;(2) a transfer of title by deed in cancellation of indebtedness secured by a lien on the property conveyed;(3) a transfer of title by reason of a will or probate proceeding;(4) a transfer of title to or from a governmental entity;(5) a transfer of title to property located within the corporate limits of a municipality that is served by a municipally owned utility;(6) a transfer of title to property that receives water or sewer service from a utility service provider on the date the property is transferred;(7) a transfer of title by a trustee in bankruptcy;(8) a transfer of title by a mortgagee or beneficiary under a deed of trust who acquired the property:(A) at a sale conducted under a power of sale conferred by a deed of trust or other contract lien;(B) at a sale under a court judgment foreclosing a lien; or(C) by a deed in lieu of foreclosure;(9) a transfer of title from one co-owner to another co-owner;(10) a transfer of title between spouses or to a person in the lineal line of consanguinity of the transferor; or(11) a transfer of a mineral interest, leasehold interest, or security interest.(d) The notice must be executed by the seller and read as follows: "The real property, described below, that you are about to purchase may be located in a certificated water or sewer service area, which is authorized by law to provide water or sewer service to the properties in the certificated area. If your property is located in a certificated area there may be special costs or charges that you will be required to pay before you can receive water or sewer service. There may be a period required to construct lines or other facilities necessary to provide water or sewer service to your property. You are advised to determine if the property is in a certificated area and contact the utility service provider to determine the cost that you will be required to pay and the period, if any, that is required to provide water or sewer service to your property."The undersigned purchaser hereby acknowledges receipt of the foregoing notice at or before the execution of a binding contract for the purchase of the real property described in the notice or at closing of purchase of the real property.________________________________Date________________________________Signature of Purchaser"Except for notices included as an addendum to or paragraph of a purchase contract, the notice must be executed by the seller and purchaser, as indicated."(e) The notice must be given to the prospective purchaser before the execution of a binding contract of purchase and sale. The notice may be given separately or as an addendum to or paragraph of the contract. If the seller fails to provide the notice required by this section, the purchaser may terminate the contract. If the seller provides the notice at or before the closing of the purchase and sale contract and the purchaser elects to close even though the notice was not timely provided before the execution of the contract, it is conclusively presumed that the purchaser has waived all rights to terminate the contract and recover damages or pursue other remedies or rights under this section. Notwithstanding any provision of this section to the contrary, a seller, title insurance company, real estate broker, or examining attorney, or an agent, representative, or person acting on behalf of the seller, company, broker, or attorney, is not liable for damages under Subsection (m) or (n) or liable for any other damages to any person for:(1) failing to provide the notice required by this section to a purchaser before the execution of a binding contract of purchase and sale or at or before the closing of the purchase and sale contract if:(A) the utility service provider did not file the map of the certificated service area in the real property records of the county in which the service area is located and with the commission depicting the boundaries of the service area of the utility service provider as shown in the real property records of the county in which the service area is located; and(B) the commission did not maintain an accurate map of the certificated service area of the utility service provider as required by this chapter; or(2) unintentionally providing a notice required by this section that is incorrect under the circumstances before the execution of a binding contract of purchase and sale or at or before the closing of the purchase and sale contract.(f) The purchaser shall sign the notice or the purchase and sale contract that includes the notice to evidence the purchaser's receipt of the notice.(g) At the closing of the purchase and sale contract, a separate copy of the notice with current information shall be executed by the seller and purchaser, acknowledged, and subsequently recorded in the real property records of the county in which the property is located. In completing the notice to be executed by the seller and purchaser at the closing of the purchase and sale contract, any seller, title insurance company, real estate broker, or examining attorney, or any agent, representative, or person acting on behalf of the seller, company, broker, or attorney, may rely on the accuracy of the information required by this chapter that is last filed in the real property records by the utility service provider and the accuracy of the map of the certificated service area of the utility service provider. Any information taken from the map is, for purposes of this section, conclusively presumed to be correct as a matter of law. Any subsequent seller, purchaser, title insurance company, real estate broker, examining attorney, or lienholder may rely on the map of the certificated service area filed in the real property records by the utility service provider.(h) In completing the notice required to be given to a prospective purchaser before the execution of a binding contract of purchase and sale, any seller, and any person completing the notice on behalf of the seller, may rely on the information contained in the map of the certificated service area filed in the real property records by the utility service provider. Any subsequent seller, purchaser, title insurance company, real estate broker, examining attorney, or lienholder may rely on the map of the certificated service area filed in the real property records by the utility service provider.(i) If the notice is given at closing as provided by Subsection (g), a purchaser, or the purchaser's heirs, successors, or assigns, may not maintain an action for damages or maintain an action against a seller, title insurance company, real estate broker, or lienholder, or any agent, representative, or person acting on behalf of the seller, company, broker, or lienholder, by reason of the seller's use of the information filed with the commission by the utility service provider or the seller's use of the map of the certificated service area of the utility service provider filed in the real property records to determine whether the property to be purchased is within the certificated service area of the utility service provider. An action may not be maintained against a title insurance company for the failure to disclose that the described real property is included within the certificated service area of a utility service provider if the utility service provider did not file in the real property records or with the commission the map of the certificated service area.(j) Any purchaser who purchases real property in a certificated service area of a utility service provider and who subsequently sells or conveys the property is conclusively considered on the closing of the subsequent sale to have waived any previous right to damages under this section.(k) It is the express intent of this section that any seller, title insurance company, examining attorney, vendor of property and tax information, real estate broker, or lienholder, or any agent, representative, or person acting on behalf of the seller, company, attorney, vendor, broker, or lienholder, may rely for the purpose of completing the notice required by this section on the accuracy of the map of the certificated service area of the utility service provider filed in the real property records by the utility service provider.(l) Except as otherwise provided by Subsection (e), if any sale or conveyance of real property within the certificated service area of a utility service provider fails to comply with this section, the purchaser may file a suit for damages under Subsection (m) or (n).(m) If the sale or conveyance of real property fails to comply with this section, the purchaser may file a suit for damages in the amount of all costs related to the purchase of the property plus interest and reasonable attorney's fees. The suit for damages may be filed jointly or severally against the individual or entity that sold or conveyed the property to the purchaser. Following the recovery of damages under this subsection, the amount of the damages shall be paid first to satisfy all unpaid obligations on each outstanding lien on the property and the remainder of the damage amount shall be paid to the purchaser. On payment of all damages respectively to each lienholder and the purchaser, the purchaser shall reconvey the property to the seller.(n) If the sale or conveyance of the property fails to comply with this section, the purchaser may file a suit for damages in an amount not to exceed $5,000, plus reasonable attorney's fees.(o) A purchaser may not recover damages under both Subsections (m) and (n). An entry of a final decision awarding damages to the purchaser under either Subsection (m) or (n) precludes the purchaser from recovering damages under the other subsection. Notwithstanding general or special law or the common law of this state to the contrary, the relief provided under Subsections (m) and (n) provides the exclusive remedy for a purchaser aggrieved by the seller's failure to comply with this section. Any action for damages under this section does not apply to, affect, alter, or impair the validity of any existing vendor's lien, mechanic's lien, or deed of trust lien on the property.(p) A suit for damages under this section must be filed by the earlier of:(1) a date on or before the 90th day after the date the purchaser discovers:(A) the cost the purchaser is required to pay to the utility service provider to obtain water or sewer service; or(B) the period required by the utility service provider to provide water or sewer service; or(2) the fourth anniversary of the date the property was sold or conveyed to the purchaser.(q) Notwithstanding any other provision of this section to the contrary, a purchaser may not recover damages under this section if the person:(1) purchases an equity interest in real property and, in conjunction with the purchase, assumes any liens, including a purchase money lien; and(2) does not require proof of title by abstract, title insurance policy, or any other method.(r) A utility service provider shall:(1) record in the real property records of each county in which the service area or a portion of the service area is located a certified copy of the map of the certificate of public convenience and necessity and of any amendment to the certificate as contained in the commission's records, and a boundary description of the service area by:(A) a metes and bounds survey certified by a licensed state land surveyor or a registered professional land surveyor;(B) the Texas State Plane Coordinate System;(C) verifiable landmarks, including a road, creek, or railroad line; or(D) if a recorded plat of the area exists, lot and block number; and(2) submit to the executive director evidence of the recording.(s) Each county shall accept and file in its real property records a utility service provider's map presented to the county clerk under this section if the map meets filing requirements, does not exceed 11 inches by 17 inches in size, and is accompanied by the appropriate fee. The recording required by this section must be completed not later than the 31st day after the date a utility service provider receives a final order from the commission granting an application for a new certificate or for an amendment to a certificate that results in a change in the utility service provider's service area.

Added by Acts 2001, 77th Leg., ch. 1068, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 1145, Sec. 12, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 1004, Sec. 1, eff. June 19, 2009.

SUBCHAPTER H. SALE OF PROPERTY AND MERGERSSec. 13.301. REPORT OF SALE, MERGER, ETC.; INVESTIGATION; DISALLOWANCE OF TRANSACTION. (a) A utility or a water supply or sewer service corporation, on or before the 120th day before the effective date of a sale, acquisition, lease, or rental of a water or sewer system that is required by law to possess a certificate of public convenience and necessity or the effective date of a merger or consolidation with such a utility or water supply or sewer service corporation, shall:(1) file a written application with the commission; and(2) unless public notice is waived by the executive director for good cause shown, give public notice of the action.(b) The commission may require that the person purchasing or acquiring the water or sewer system demonstrate adequate financial, managerial, and technical capability for providing continuous and adequate service to the requested area and any areas currently certificated to the person.(c) If the person purchasing or acquiring the water or sewer system cannot demonstrate adequate financial capability, the commission may require that the person provide a bond or other financial assurance in a form and amount specified by the commission to ensure continuous and adequate utility service is provided.(d) The commission shall, with or without a public hearing, investigate the sale, acquisition, lease, or rental to determine whether the transaction will serve the public interest.(e) Before the expiration of the 120-day notification period, the executive director shall notify all known parties to the transaction of the executive director's decision whether to request that the commission hold a public hearing to determine if the transaction will serve the public interest. The executive director may request a hearing if:(1) the application filed with the commission or the public notice was improper;(2) the person purchasing or acquiring the water or sewer system has not demonstrated adequate financial, managerial, and technical capability for providing continuous and adequate service to the service area being acquired and to any areas currently certificated to the person;(3) the person or an affiliated interest of the person purchasing or acquiring the water or sewer system has a history of:(A) noncompliance with the requirements of the commission or the Texas Department of Health; or(B) continuing mismanagement or misuse of revenues as a utility service provider;(4) the person purchasing or acquiring the water or sewer system cannot demonstrate the financial ability to provide the necessary capital investment to ensure the provision of continuous and adequate service to the customers of the water or sewer system; or(5) there are concerns that the transaction may not serve the public interest, after the application of the considerations provided by Section 13.246(c) for determining whether to grant a certificate of convenience and necessity.(f) Unless the executive director requests that a public hearing be held, the sale, acquisition, lease, or rental may be completed as proposed:(1) at the end of the 120-day period; or(2) at any time after the executive director notifies the utility or water supply or sewer service corporation that a hearing will not be requested.(g) If a hearing is requested or if the utility or water supply or sewer service corporation fails to make the application as required or to provide public notice, the sale, acquisition, lease, or rental may not be completed unless the commission determines that the proposed transaction serves the public interest.(h) A sale, acquisition, lease, or rental of any water or sewer system required by law to possess a certificate of public convenience and necessity that is not completed in accordance with the provisions of this section is void.(i) This section does not apply to:(1) the purchase of replacement property; or(2) a transaction under Section 13.255 of this code.(j) If a public utility facility or system is sold and the facility or system was partially or wholly constructed with customer contributions in aid of construction derived from specific surcharges approved by the regulatory authority over and above revenues required for normal operating expenses and return, the public utility may not sell or transfer any of its assets, its certificate of convenience and necessity, or its controlling interest in an incorporated utility, unless the utility provides to the purchaser or transferee before the date of the sale or transfer a written disclosure relating to the contributions. The disclosure must contain, at a minimum, the total dollar amount of the contributions and a statement that the contributed property or capital may not be included in invested capital or allowed depreciation expense by the regulatory authority in rate-making proceedings.(k) A utility or a water supply or sewer service corporation that proposes to sell, assign, lease, or rent its facilities shall notify the other party to the transaction of the requirements of this section before signing an agreement to sell, assign, lease, or rent its facilities.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 539, Sec. 21, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 567, Sec. 33, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 678, Sec. 9, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 400, Sec. 7, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1010, Sec. 6.11, eff. Sept. 1, 1997.

Sec. 13.302. PURCHASE OF VOTING STOCK IN ANOTHER PUBLIC UTILITY: REPORT. (a) A utility may not purchase voting stock in another utility doing business in this state and a person may not acquire a controlling interest in a utility doing business in this state unless the person or utility files a written application with the commission not later than the 61st day before the date on which the transaction is to occur.(b) The commission may require that a person acquiring a controlling interest in a utility demonstrate adequate financial, managerial, and technical capability for providing continuous and adequate service to the requested area and any areas currently certificated to the person.(c) If the person acquiring a controlling interest cannot demonstrate adequate financial capability, the commission may require that the person provide a bond or other financial assurance in a form and amount specified by the commission to ensure continuous and adequate utility service is provided.(d) The executive director may request that the commission hold a public hearing on the transaction if the executive director believes that a criterion prescribed by Section 13.301(e) applies.(e) Unless the executive director requests that a public hearing be held, the purchase or acquisition may be completed as proposed:(1) at the end of the 60-day period; or(2) at any time after the executive director notifies the person or utility that a hearing will not be requested.(f) If a hearing is requested or if the person or utility fails to make the application to the commission as required, the purchase or acquisition may not be completed unless the commission determines that the proposed transaction serves the public interest. A purchase or acquisition that is not completed in accordance with the provisions of this section is void.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 567, Sec. 34, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 678, Sec. 10, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1010, Sec. 6.12, eff. Sept. 1, 1997.

Sec. 13.303. LOANS TO STOCKHOLDERS: REPORT. A utility may not loan money, stocks, bonds, notes, or other evidences of indebtedness to any corporation or person owning or holding directly or indirectly any stock of the utility unless the utility reports the transaction to the commission within 60 days after the date of the transaction.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 567, Sec. 35, eff. Sept. 1, 1989.

Sec. 13.304. FORECLOSURE REPORT. (a) A utility that receives notice that all or a portion of the utility's facilities or property used to provide utility service are being posted for foreclosure shall notify the commission in writing of that fact not later than the 10th day after the date on which the utility receives the notice.(b) A financial institution that forecloses on a utility or on any part of the utility's facilities or property that are used to provide utility service is not required to provide the 120-day notice prescribed by Section 13.301, but shall provide written notice to the commission before the 30th day preceding the date on which the foreclosure is completed.(c) The financial institution may operate the utility for an interim period prescribed by commission rule before transferring or otherwise obtaining a certificate of convenience and necessity. A financial institution that operates a utility during an interim period under this subsection is subject to each commission rule to which the utility was subject and in the same manner.

Added by Acts 1991, 72nd Leg., ch. 678, Sec. 11, eff. Sept. 1, 1991. Amended by Acts 1995, 74th Leg., ch. 400, Sec. 8, eff. Sept. 1, 1995.

SUBCHAPTER I. RELATIONS WITH AFFILIATED INTERESTSSec. 13.341. JURISDICTION OVER AFFILIATED INTERESTS. The commission has jurisdiction over affiliated interests having transactions with utilities under the jurisdiction of the commission to the extent of access to all accounts and records of those affiliated interests relating to such transactions, including but in no way limited to accounts and records of joint or general expenses, any portion of which may be applicable to those transactions.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985.

Sec. 13.342. DISCLOSURE OF SUBSTANTIAL INTEREST IN VOTING SECURITIES. The commission may require the disclosure of the identity and respective interests of every owner of any substantial interest in the voting securities of any utility or its affiliated interest. One percent or more is a substantial interest within the meaning of this section.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985.

Sec. 13.343. WHOLESALE WATER CONTRACTS BETWEEN CERTAIN AFFILIATES. (a) The owner of a utility that supplies retail water service may not contract to purchase from an affiliated supplier wholesale water service for any of that owner's systems unless:(1) the wholesale service is provided for not more than 90 days to remedy an emergency condition, as defined by commission rule; or(2) the executive director determines that the utility cannot obtain wholesale water service from another source at a lower cost than from the affiliate.(b) The utility may not purchase groundwater from any provider if:(1) the source of the groundwater is located in a priority groundwater management area; and(2) a wholesale supply of surface water is available.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 10.07, eff. Sept. 1, 2001.

SUBCHAPTER J. JUDICIAL REVIEWSec. 13.381. RIGHT TO JUDICIAL REVIEW; EVIDENCE. Any party to a proceeding before the commission is entitled to judicial review under the substantial evidence rule.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985.

Sec. 13.382. COSTS AND ATTORNEY'S FEES. (a) Any party represented by counsel who alleges that existing rates are excessive or that rates prescribed by the commission are excessive and who is a prevailing party in proceedings for review of a commission order or decision may in the same action recover against the regulation fund reasonable fees for attorneys and expert witnesses and other costs incurred by him before the commission and the court. The amount of the attorney's fees shall be fixed by the court.(b) On a finding by the court that an action under this subchapter was groundless and brought in bad faith and for the purpose of harassment, the court may award to the defendant retail public utility reasonable attorney's fees.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 567, Sec. 36, eff. Sept. 1, 1989.

SUBCHAPTER K. VIOLATIONS AND ENFORCEMENTSec. 13.411. ACTION TO ENJOIN OR REQUIRE COMPLIANCE. (a) If the commission has reason to believe that any retail public utility or any other person or corporation is engaged in or is about to engage in any act in violation of this chapter or of any order or rule of the commission entered or adopted under this chapter or that any retail public utility or any other person or corporation is failing to comply with this chapter or with any rule or order, the attorney general on request of the commission, in addition to any other remedies provided in this chapter, shall bring an action in a court of competent jurisdiction in the name of and on behalf of the commission against the retail public utility or other person or corporation to enjoin the commencement or continuation of any act or to require compliance with this chapter or the rule or order.(b) If the executive director has reason to believe that the failure of the owner or operator of a water utility to properly operate, maintain, or provide adequate facilities presents an imminent threat to human health or safety, the executive director shall immediately:(1) notify the utility's representative; and(2) initiate enforcement action consistent with:(A) this subchapter; and(B) procedural rules adopted by the commission.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 567, Sec. 37, eff. Sept. 1, 1989; Acts 1997, 75th Leg., ch. 1010, Sec. 6.30, eff. Sept. 1, 1997.

Sec. 13.4115. ACTION TO REQUIRE ADJUSTMENT TO CONSUMER CHARGE; PENALTY. In regard to a customer complaint arising out of a charge made by a public utility, if the executive director finds that the utility has failed to make the proper adjustment to the customer's bill after the conclusion of the complaint process established by the commission, the commission may issue an order requiring the utility to make the adjustment. Failure to comply with the order within 30 days of receiving the order is a violation for which the commission may impose an administrative penalty under Section 13.4151.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 20.01, eff. Sept. 1, 2001.

Sec. 13.412. RECEIVERSHIP. (a) At the request of the commission, the attorney general shall bring suit for the appointment of a receiver to collect the assets and carry on the business of a water or sewer utility that:(1) has abandoned operation of its facilities;(2) informs the commission that the owner is abandoning the system;(3) violates a final order of the commission; or(4) allows any property owned or controlled by it to be used in violation of a final order of the commission.(b) The court shall appoint a receiver if an appointment is necessary:(1) to guarantee the collection of assessments, fees, penalties, or interest;(2) to guarantee continuous and adequate service to the customers of the utility; or(3) to prevent continued or repeated violation of the final order.(c) The receiver shall execute a bond to assure the proper performance of the receiver's duties in an amount to be set by the court.(d) After appointment and execution of bond, the receiver shall take possession of the assets of the utility specified by the court. Until discharged by the court, the receiver shall perform the duties that the court directs to preserve the assets and carry on the business of the utility and shall strictly observe the final order involved.(e) On a showing of good cause by the utility, the court may dissolve the receivership and order the assets and control of the business returned to the utility.(f) For purposes of this section and Section 13.4132, abandonment may include but is not limited to:(1) failure to pay a bill or obligation owed to a retail public utility or to an electric or gas utility with the result that the utility service provider has issued a notice of discontinuance of necessary services;(2) failure to provide appropriate water or wastewater treatment so that a potential health hazard results;(3) failure to adequately maintain facilities, resulting in potential health hazards, extended outages, or repeated service interruptions;(4) failure to provide customers adequate notice of a health hazard or potential health hazard;(5) failure to secure an alternative available water supply during an outage;(6) displaying a pattern of hostility toward or repeatedly failing to respond to the commission or the utility's customers; and(7) failure to provide the commission with adequate information on how to contact the utility for normal business and emergency purposes.(g) Notwithstanding Section 64.021, Civil Practice and Remedies Code, a receiver appointed under this section may seek commission approval to acquire the water or sewer utility's facilities and transfer the utility's certificate of convenience and necessity. The receiver must apply in accordance with Subchapter H.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1991, 72nd Leg., ch. 678, Sec. 12, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1010, Sec. 6.13, eff. Sept. 1, 1997.

Sec. 13.413. PAYMENT OF COSTS OF RECEIVERSHIP. The receiver may, subject to the approval of the court and after giving notice to all interested parties, sell or otherwise dispose of all or part of the real or personal property of a water or sewer utility against which a proceeding has been brought under this subchapter to pay the costs incurred in the operation of the receivership. The costs include:(1) payment of fees to the receiver for his services;(2) payment of fees to attorneys, accountants, engineers, or any other person or entity that provides goods or services necessary to the operation of the receivership; and(3) payment of costs incurred in ensuring that any property owned or controlled by a water or sewer utility is not used in violation of a final order of the commission.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985.

Sec. 13.4131. SUPERVISION OF CERTAIN UTILITIES. (a) The commission, after providing to the utility notice and an opportunity for a hearing, may place a utility under supervision for gross or continuing mismanagement, gross or continuing noncompliance with this chapter or commission rules, or noncompliance with commission orders. (b) While supervising a utility, the commission may require the utility to abide by conditions and requirements prescribed by the commission, including:(1) management requirements;(2) additional reporting requirements;(3) restrictions on hiring, salary or benefit increases, capital investment, borrowing, stock issuance or dividend declarations, and liquidation of assets; and(4) a requirement that the utility place the utility's funds into an account in a financial institution approved by the commission and use of those funds shall be restricted to reasonable and necessary utility expenses.(c) While supervising a utility, the commission may require that the utility obtain commission approval before taking any action that may be restricted under Subsection (b) of this section. Any action or transaction which occurs without commission approval may be voided by the commission.

Added by Acts 1991, 72nd Leg., ch. 678, Sec. 13, eff. Sept. 1, 1991.

Sec. 13.4132. OPERATION OF UTILITY THAT DISCONTINUES OPERATION OR IS REFERRED FOR APPOINTMENT OF RECEIVER. (a) The commission, after providing to the utility notice and an opportunity to be heard by the commissioners at a commission meeting, may authorize a willing person to temporarily manage and operate a utility if the utility:(1) has discontinued or abandoned operations or the provision of services; or(2) has been or is being referred to the attorney general for the appointment of a receiver under Section 13.412.(b) The commission may appoint a person under this section by emergency order, and notice of the action is adequate if the notice is mailed or hand-delivered to the last known address of the utility's headquarters.(c) A person appointed under this section has the powers and duties necessary to ensure the continued operation of the utility and the provision of continuous and adequate services to customers, including the power and duty to:(1) read meters;(2) bill for utility services;(3) collect revenues;(4) disburse funds; (5) access all system components; and(6) request rate increases.(d) This section does not affect the authority of the commission to pursue an enforcement claim against a utility or an affiliated interest.

Added by Acts 1991, 72nd Leg., ch. 678, Sec. 13, eff. Sept. 1, 1991. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 6.14, eff. Sept. 1, 1997.

Sec. 13.4133. EMERGENCY RATE INCREASE IN CERTAIN CIRCUMSTANCES. (a) Notwithstanding the requirements of Section 13.187 of this code, the commission may authorize an emergency rate increase for a utility for which a person has been appointed under Section 13.4132 of this code or for which a receiver has been appointed under Section 13.412 of this code if the increase is necessary to ensure the provision of continuous and adequate services to the utility's customers. (b) A utility that receives an emergency rate increase under this section shall provide to each ratepayer notice of the increase as soon as possible, but not later than the first utility bill issued at the new rate.(c) The commission shall schedule a hearing to establish a final rate within 15 months after the date on which an emergency rate increase takes effect. The commission shall require the utility to provide notice of the hearing to each customer. The additional revenues collected under an emergency rate increase are subject to refund if the commission finds that the rate increase was larger than necessary to ensure continuous and adequate service.

Added by Acts 1991, 72nd Leg., ch. 678, Sec. 13, eff. Sept. 1, 1991.

Sec. 13.414. PENALTY AGAINST RETAIL PUBLIC UTILITY OR AFFILIATED INTEREST. (a) Any retail public utility or affiliated interest that violates this chapter, fails to perform a duty imposed on it, or fails, neglects, or refuses to obey an order, rule, direction, or requirement of the commission or decree or judgment of a court is subject to a civil penalty of not less than $100 nor more than $5,000 for each violation.(b) A retail public utility or affiliated interest commits a separate violation each day it continues to violate Subsection (a) of this section.(c) The attorney general shall institute suit on his own initiative or at the request of, in the name of, and on behalf of the commission in a court of competent jurisdiction to recover the penalty under this section.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 567, Sec. 38, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 678, Sec. 14, eff. Sept. 1, 1991.

Sec. 13.415. PERSONAL PENALTY. Any person who wilfully and knowingly violates this chapter is guilty of a third degree felony.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985.

Sec. 13.4151. ADMINISTRATIVE PENALTY. (a) If a person, affiliated interest, or entity subject to the jurisdiction of the commission violates this chapter or a rule or order adopted under this chapter, the commission may assess a penalty against that person, affiliated interest, or entity as provided by this section. The penalty may be in an amount not to exceed $500 a day. Each day a violation continues may be considered a separate violation.(b) In determining the amount of the penalty, the commission shall consider:(1) the nature, circumstances, extent, duration, and gravity of the prohibited acts or omissions;(2) with respect to the alleged violator:(A) the history and extent of previous violations;(B) the degree of culpability, including whether the violation was attributable to mechanical or electrical failures and whether the violation could have been reasonably anticipated and avoided;(C) the demonstrated good faith, including actions taken by the person, affiliated interest, or entity to correct the cause of the violation;(D) any economic benefit gained through the violation; and(E) the amount necessary to deter future violations; and(3) any other matters that justice requires.(c) If, after examination of a possible violation and the facts surrounding that possible violation, the executive director concludes that a violation has occurred, the executive director may issue a preliminary report stating the facts on which that conclusion is based, recommending that a penalty under this section be imposed on the person, affiliated interest, or retail public utility charged, and recommending the amount of that proposed penalty. The executive director shall base the recommended amount of the proposed penalty on the factors provided by Subsection (b) of this section, and shall analyze each factor for the benefit of the commission.(d) Not later than the 10th day after the date on which the report is issued, the executive director shall give written notice of the report to the person, affiliated interest, or retail public utility charged with the violation. The notice shall include a brief summary of the charges, a statement of the amount of the penalty recommended, and a statement of the right of the person, affiliated interest, or retail public utility charged to a hearing on the occurrence of the violation, the amount of the penalty, or both.(e) Not later than the 20th day after the date on which notice is received, the person, affiliated interest, or retail public utility charged may give the commission written consent to the executive director's report, including the recommended penalty, or may make a written request for a hearing.(f) If the person, affiliated interest, or retail public utility charged with the violation consents to the penalty recommended by the executive director or fails to timely respond to the notice, the commission by order shall assess that penalty or order a hearing to be held on the findings and recommendations in the executive director's report. If the commission assesses the penalty recommended by the report, the commission shall give written notice to the person, affiliated interest, or retail public utility charged of its decision.(g) If the person, affiliated interest, or retail public utility charged requests or the commission orders a hearing, the commission shall call a hearing and give notice of the hearing. As a result of the hearing, the commission by order may find that a violation has occurred and may assess a civil penalty, may find that a violation has occurred but that no penalty should be assessed, or may find that no violation has occurred. All proceedings under this subsection are subject to Chapter 2001, Government Code. In making any penalty decision, the commission shall analyze each of the factors provided by Subsection (b) of this section.(h) The commission shall give notice of its decision to the person, affiliated interest, or retail public utility charged, and if the commission finds that a violation has occurred and has assessed a penalty, the commission shall give written notice to the person, affiliated interest, or retail public utility charged of its findings, of the amount of the penalty, and of the person's, affiliated interest's, or retail public utility's right to judicial review of the commission's order. If the commission is required to give notice of a penalty under this subsection or Subsection (f) of this section, the commission shall file notice of its decision in the Texas Register not later than the 10th day after the date on which the decision is adopted.(i) Within the 30-day period immediately following the day on which the commission's order is final, as provided by Subchapter F, Chapter 2001, Government Code, the person, affiliated interest, or retail public utility charged with the penalty shall:(1) pay the penalty in full; or(2) if the person, affiliated interest, or retail public utility seeks judicial review of the fact of the violation, the amount of the penalty, or both:(A) forward the amount of the penalty to the commission for placement in an escrow account; or(B) post with the commission a supersedeas bond in a form approved by the commission for the amount of the penalty to be effective until all judicial review of the order or decision is final.(j) Failure to forward the money to or to post the bond with the commission within the time provided by Subsection (i) of this section constitutes a waiver of all legal rights to judicial review. If the person, affiliated interest, or retail public utility charged fails to forward the money or post the bond as provided by Subsection (i) of this section, the commission or the executive director may forward the matter to the attorney general for enforcement.(k) Judicial review of the order or decision of the commission assessing the penalty shall be under the substantial evidence rule and may be instituted by filing a petition with a district court in Travis County, as provided by Subchapter G, Chapter 2001, Government Code.(l) A penalty collected under this section shall be deposited in the state treasury to the credit of the general revenue fund.(m) Notwithstanding any other provision of law, the commission may compromise, modify, extend the time for payment of, or remit, with or without condition, any penalty imposed under this section.(n) Payment of a penalty under this section is full and complete satisfaction of the violation for which the penalty is assessed and precludes any other civil or criminal penalty for the same violation.

Added by Acts 1987, 70th Leg., ch. 539, Sec. 22, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 567, Sec. 39, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 678, Sec. 15, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), (53), (59), eff. Sept. 1, 1995.

Sec. 13.416. PENALTIES CUMULATIVE. All penalties accruing under this chapter are cumulative and a suit for the recovery of any penalty does not bar or affect the recovery of any other penalty or bar any criminal prosecution against any retail public utility or any officer, director, agent, or employee or any other corporation or person.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 567, Sec. 40, eff. Sept. 1, 1989.

Sec. 13.417. CONTEMPT PROCEEDINGS. If any person or retail public utility fails to comply with any lawful order of the commission or with any subpoena or subpoena duces tecum or if any witness refuses to testify about any matter on which he may be lawfully interrogated, the commission may apply to any court of competent jurisdiction to compel obedience by proceedings for contempt.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1989, 71st Leg., ch. 567, Sec. 41, eff. Sept. 1, 1989.

Sec. 13.418. DISPOSITION OF FINES AND PENALTIES; WATER UTILITY IMPROVEMENT ACCOUNT. (a) Fines and penalties collected under this chapter from a retail public utility that is not a public utility in other than criminal proceedings shall be paid to the commission and deposited in the general revenue fund.(b) Fines and penalties collected from a public utility under this chapter in other than criminal proceedings shall be paid to the commission and deposited in the water utility improvement account as provided by Section 341.0485, Health and Safety Code.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 6.31, eff. Sept. 1, 1997.

Sec. 13.419. VENUE. Suits for injunction or penalties under this chapter may be brought in Travis County, in any county where this violation is alleged to have occurred, or in the county or residence of any defendant.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985.

SUBCHAPTER L. COMMISSION FINANCINGSec. 13.4521. FILING RATE CHANGE REQUEST; FEE. (a) A rate change application filed with the commission must be accompanied by a filing fee, the amount of which is based on the number of connections to which the change applies as follows:(1) fewer than 100 connections--$50(2) 100-200 connections--$100(3) 201-500 connections--$200(4) more than 500 connections--$500.(b) This fee is in lieu of the application fee required by Section 5.235(d) of this code.

Added by Acts 1987, 70th Leg., ch. 539, Sec. 23, eff. Sept. 1, 1987.

Sec. 13.4522. CERTIFICATE OF PUBLIC CONVENIENCE AND NECESSITY; SALE, TRANSFER, OR MERGER; APPLICATION FEE. (a) An application for a certificate of public convenience and necessity under Section 13.244 of this code must be accompanied by an application fee of $100.(b) An application for sale, assignment, or lease of a certificate of public convenience and necessity under Section 13.251 of this code or for a sale, acquisition, lease, or rental of a water or sewer system under Section 13.301 of this code must be accompanied by an application fee the amount of which is based on the number of connections affected as follows:(1) fewer than 100 connections--$50(2) 100-200 connections--$100(3) 201-500 connections--$200(4) more than 500 connections--$500.(c) The fees under this section are in lieu of the application fee required by Section 5.235(b) of this code.

Added by Acts 1987, 70th Leg., ch. 539, Sec. 24, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 567, Sec. 42, eff. Sept. 1, 1989.

Sec. 13.453. COLLECTION AND DISPOSITION OF FEES. All fees paid under Sections 13.4521 and 13.4522 of this code shall be collected by the executive director and paid into the water resource management account.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 539, Sec. 25, eff. Sept. 1, 1987; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 4.04, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 333, Sec. 5, eff. Sept. 1, 1997.

Sec. 13.454. APPROVAL OF BUDGET. The budget of the commission is subject to legislative approval as part of the General Appropriations Act.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985.

Sec. 13.455. ACCOUNTING RECORDS; AUDIT. The transactions of the commission are subject to audit by the State Auditor in accordance with Chapter 321, Government Code.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 3.005, eff. Sept. 1, 1985. Amended by Acts 1991, 72nd Leg., ch. 599, Sec. 16, eff. Sept. 1, 1991.

SUBCHAPTER M. SUBMETERING AND NONSUBMETERING FOR APARTMENTS AND MANUFACTURED HOME RENTAL COMMUNITIES AND OTHER MULTIPLE USE FACILITIESSec. 13.501. DEFINITIONS. In this subchapter:(1) "Apartment house" means one or more buildings containing five or more dwelling units which are occupied primarily for nontransient use, including a residential condominium whether rented or owner occupied, and having rental paid, if a dwelling unit is rented, at intervals of one month or longer.(2) "Dwelling unit" means:(A) one or more rooms in an apartment house or condominium, suitable for occupancy as a residence, and containing kitchen and bathroom facilities; or(B) a manufactured home in a manufactured home rental community.(3) "Customer" means the individual, firm, or corporation in whose name a master meter has been connected by the utility service provider.(4) "Nonsubmetered master metered utility service" means water utility service that is master metered for the apartment house but not submetered, and wastewater utility service based on master metered water utility service.(5) "Owner" means the legal titleholder of an apartment house, manufactured home rental community, or multiple use facility and any individual, firm, or corporation that purports to be the landlord of tenants in the apartment house, manufactured home rental community, or multiple use facility.(6) "Tenant" means a person who is entitled to occupy a dwelling unit or multiple use facility unit to the exclusion of others and who is obligated to pay for the occupancy under a written or oral rental agreement.(7) "Multiple use facility" means commercial or industrial parks, office complexes, marinas, and others specifically identified in commission rules with five or more units.(8) "Manufactured home rental community" means a property on which spaces are rented for the occupancy of manufactured homes for nontransient residential use and for which rental is paid at intervals of one month or longer.

Amended by Acts 1989, 71st Leg., ch. 567, Sec. 43, eff. Sept. 1, 1989; Acts 1999, 76th Leg., ch. 86, Sec. 1, eff. Aug. 30, 1999.

Sec. 13.502. SUBMETERING. (a) An apartment house owner, manufactured home rental community owner, multiple use facility owner, or condominium manager may provide for submetering of each dwelling unit or rental unit for the measurement of the quantity of water, if any, consumed by the occupants of that unit.(b) Except as provided by Subsections (c) and (d), a manager of a condominium or the owner of an apartment house, manufactured home rental community, or multiple use facility, on which construction begins after January 1, 2003, shall provide for the measurement of the quantity of water, if any, consumed by the occupants of each unit through the installation of:(1) submeters, owned by the property owner or manager, for each dwelling unit or rental unit; or(2) individual meters, owned by the retail public utility, for each dwelling unit or rental unit.(c) An owner of an apartment house on which construction begins after January 1, 2003, and which provides government assisted or subsidized rental housing to low or very low income residents shall install a plumbing system in the apartment house that is compatible with the installation of submeters for the measurement of the quantity of water, if any, consumed by the occupants of each unit.(d) On request by the property owner or manager, a retail public utility shall install individual meters owned by the utility in an apartment house, manufactured home rental community, multiple use facility, or condominium on which construction begins after January 1, 2003, unless the retail public utility determines that installation of meters is not feasible. If the retail public utility determines that installation of meters is not feasible, the property owner or manager shall install a plumbing system that is compatible with the installation of submeters or individual meters. A retail public utility may charge reasonable costs to install individual meters.(e) An owner of an apartment house, manufactured home rental community, or multiple use facility or a manager of a condominium may not change from submetered billing to allocated billing unless:(1) the executive director approves of the change in writing after a demonstration of good cause, including meter reading or billing problems that could not feasibly be corrected or equipment failures; and(2) the property owner meets rental agreement requirements established by the commission.

Amended by Acts 1989, 71st Leg., ch. 567, Sec. 43, eff. Sept. 1, 1989; Acts 1999, 76th Leg., ch. 86, Sec. 1, eff. Aug. 30, 1999; Acts 2001, 77th Leg., ch. 873, Sec. 1, eff. Sept. 1, 2001.

Sec. 13.503. SUBMETERING RULES. (a) The commission shall encourage submetering of individual rental or dwelling units by master meter operators or building owners to enhance the conservation of water resources.(b) Notwithstanding any other law, the commission shall adopt rules and standards under which an owner, operator, or manager of an apartment house, manufactured home rental community, or multiple use facility that is not individually metered for water for each rental or dwelling unit may install submetering equipment for each individual rental or dwelling unit for the purpose of fairly allocating the cost of each individual rental or dwelling unit's water consumption, including wastewater charges based on water consumption. In addition to other appropriate safeguards for the tenant, the rules shall require that, except as provided by this section, an apartment house owner, manufactured home rental community owner, multiple use facility owner, or condominium manager may not impose on the tenant any extra charges, over and above the cost per gallon and any other applicable taxes and surcharges that are charged by the retail public utility to the owner or manager, and that the rental unit or apartment house owner or manager shall maintain adequate records regarding submetering and make the records available for inspection by the tenant during reasonable business hours. The rules shall allow an owner or manager to charge a tenant a fee for late payment of a submetered water bill if the amount of the fee does not exceed five percent of the bill paid late. All submetering equipment is subject to the rules and standards established by the commission for accuracy, testing, and record keeping of meters installed by utilities and to the meter-testing requirements of Section 13.140 of this code.(c) Except as provided by Subsection (c-1), in addition to the charges permitted under Subsection (b), the rules shall authorize the owner or manager of a manufactured home rental community or apartment house to impose a service charge of not more than nine percent of the costs related to submetering allocated to each submetered rental or dwelling unit.(c-1) The rules may not authorize the owner or manager of an apartment house to impose a service charge under Subsection (c) on a resident who:(1) resides in a unit of an apartment house that has received an allocation of low income housing tax credits under Subchapter DD, Chapter 2306, Government Code; or(2) receives tenant-based voucher assistance under Section 8, United States Housing Act of 1937 (42 U.S.C. Section 1437f).(d) For purposes of Subsection (c), "costs related to submetering" means water costs as well as any other applicable taxes and surcharges that are charged by the retail public utility to the owner or manager of a manufactured home rental community or apartment house.(e) The commission may authorize a building owner to use submetering equipment that relies on integrated radio based meter reading systems and remote registration in a building plumbing system using submeters that comply with nationally recognized plumbing standards and are as accurate as utility water meters in single application conditions.

Amended by Acts 1989, 71st Leg., ch. 567, Sec. 43, eff. Sept. 1, 1989; Acts 1999, 76th Leg., ch. 86, Sec. 1, eff. Aug. 30, 1999; Acts 2003, 78th Leg., ch. 673, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 151, Sec. 1, eff. September 1, 2009.

Sec. 13.5031. NONSUBMETERING RULES. Notwithstanding any other law, the commission shall adopt rules and standards governing billing systems or methods used by manufactured home rental community owners, apartment house owners, condominium managers, or owners of other multiple use facilities for prorating or allocating among tenants nonsubmetered master metered utility service costs. In addition to other appropriate safeguards for the tenant, those rules shall require that:(1) the rental agreement contain a clear written description of the method of calculation of the allocation of nonsubmetered master metered utilities for the manufactured home rental community, apartment house, or multiple use facility;(2) the rental agreement contain a statement of the average manufactured home, apartment, or multiple use facility unit monthly bill for all units for any allocation of those utilities for the previous calendar year;(3) except as provided by this section, an owner or condominium manager may not impose additional charges on a tenant in excess of the actual charges imposed on the owner or condominium manager for utility consumption by the manufactured home rental community, apartment house, or multiple use facility;(4) the owner or condominium manager shall maintain adequate records regarding the utility consumption of the manufactured home rental community, apartment house, or multiple use facility, the charges assessed by the retail public utility, and the allocation of the utility costs to the tenants;(5) the owner or condominium manager shall maintain all necessary records concerning utility allocations, including the retail public utility's bills, and shall make the records available for inspection by the tenants during normal business hours; and(6) the owner or condominium manager may charge a tenant a fee for late payment of an allocated water bill if the amount of the fee does not exceed five percent of the bill paid late.

Added by Acts 1989, 71st Leg., ch. 567, Sec. 43, eff. Sept. 1, 1989. Amended by Acts 1999, 76th Leg., ch. 86, Sec. 1, eff. Aug. 30, 1999; Acts 2003, 78th Leg., ch. 673, Sec. 2, eff. Sept. 1, 2003.

Sec. 13.504. IMPROPER RENTAL RATE INCREASE. If, during the 90-day period preceding the installation of individual meters or submeters, an owner, operator, or manager of an apartment house, manufactured home rental community, or other multiple use facility has increased rental rates and the increase is attributable to increased costs of utilities, the owner, operator, or manager shall immediately reduce the rental rate by the amount of the increase and refund all of the increase that has previously been collected within the 90-day period.

Amended by Acts 1987, 70th Leg., ch. 539, Sec. 26, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 567, Sec. 43, eff. Sept. 1, 1989; Acts 1999, 76th Leg., ch. 86, Sec. 1, eff. Aug. 30, 1999.

Sec. 13.505. ENFORCEMENT. In addition to the enforcement provisions contained in Subchapter K of this chapter, if an apartment house owner, condominium manager, manufactured home rental community owner, or other multiple use facility owner violates a rule of the commission regarding submetering of utility service consumed exclusively within the tenant's dwelling unit or multiple use facility unit or nonsubmetered master metered utility costs, the tenant may recover three times the amount of any overcharge, a civil penalty equal to one month's rent, reasonable attorney's fees, and court costs from the owner or condominium manager. However, an owner of an apartment house, manufactured home rental community, or other multiple use facility or condominium manager is not liable for a civil penalty if the owner or condominium manager proves the violation was a good faith, unintentional mistake.

Amended by Acts 1987, 70th Leg., ch. 539, Sec. 26, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 567, Sec. 43, eff. Sept. 1, 1989; Acts 1999, 76th Leg., ch. 86, Sec. 1, eff. Aug. 30, 1999.

Sec. 13.506. PLUMBING FIXTURES. (a) After January 1, 2003, before an owner of an apartment house, manufactured home rental community, or multiple use facility or a manager of a condominium may implement a program to bill tenants for submetered or allocated water service, the owner or manager must:(1) meet the standards prescribed by Section 372.002, Health and Safety Code, for sink or lavatory faucets, faucet aerators, and showerheads; and(2) perform a water leak audit of each dwelling unit or rental unit and each common area and repair any leaks found.(b) Not later than the first anniversary of the date an owner of an apartment house, manufactured home rental community, or multiple use facility or a manager of a condominium begins to bill for submetered or allocated water service under Subsection (a), the owner or manager shall:(1) remove any toilets that exceed a maximum flow of 3.5 gallons of water per flushing; and(2) install toilets that meet the standards prescribed by Section 372.002, Health and Safety Code.(c) Subsections (a) and (b) do not apply to a manufactured home rental community owner who does not own the manufactured homes located on the property of the manufactured home rental community.

Added by Acts 2001, 77th Leg., ch. 873, Sec. 2, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1316, Sec. 5, eff. September 1, 2009.

SUBCHAPTER N. PRIVATIZATION CONTRACTSSec. 13.511. DEFINITIONS. In this subchapter:(1) "Eligible city" means any municipality whose waterworks and sewer system is operated by a board of utility trustees pursuant to provisions of a home-rule charter.(2) "Privatization contract" means any contract, agreement, or letter of intent or group of the same by which any eligible city contracts with a service provider to provide for the financing, acquisition, improvement, or construction of sewage treatment and disposal facilities pursuant to which such service provider or its assignee or subcontractor will own, operate, and maintain such facilities and provide sewage treatment and disposal services to the eligible city or any contract pursuant to which such service provider agrees to operate and maintain, or have its subcontractor operate and maintain all or any part of the eligible city's sewage treatment and disposal facilities.(3) "Service provider" means any person or group of persons who is a party to a privatization contract which thereby contracts to provide sewage treatment and disposal services to an eligible city.

Added by Acts 1987, 70th Leg., ch. 88, Sec. 1, eff. May 14, 1987. Renumbered from Sec. 13.501 and amended by Acts 1989, 71st Leg., ch. 567, Sec. 44, eff. Sept. 1, 1989.

Sec. 13.512. AUTHORITY TO ENTER INTO PRIVATIZATION CONTRACTS. Any eligible city is authorized to enter into privatization contracts if such action is recommended by the board of utility trustees and authorized by the governing body of the eligible city pursuant to an ordinance. Any privatization contract entered into prior to the effective date of this Act is validated, ratified, and approved. Each eligible city shall file a copy of its privatization contract with the commission, for information purposes only, within 60 days of execution or the effective date of this Act, whichever is later.

Added by Acts 1987, 70th Leg., ch. 88, Sec. 1, eff. May 14, 1987. Renumbered from Sec. 13.502 by Acts 1989, 71st Leg., ch. 567, Sec. 44, eff. Sept. 1, 1989.

Sec. 13.513. ELECTION BY ELIGIBLE CITY TO EXEMPT SERVICE PROVIDER FROM COMMISSION JURISDICTION. A service provider shall not constitute a "water and sewer utility," a "public utility," a "utility," or a "retail public utility" within the meaning of Chapter 13 as a result of entering into or performing a privatization contract, if the governing body of the eligible city shall so elect by ordinance and provide notice thereof in writing to the commission; provided, however, this provision shall not affect the application of Chapter 13 to an eligible city itself. Notwithstanding anything contained in this section, any service provider who seeks to extend or render sewer service to any person or municipality other than, or in addition to, an eligible city may be a "public utility" for the purposes of Chapter 13 with respect to such other person or municipality.

Added by Acts 1987, 70th Leg., ch. 88, Sec. 1, eff. May 14, 1987. Renumbered from Sec. 13.503 by Acts 1989, 71st Leg., ch. 567, Sec. 44, eff. Sept. 1, 1989.

Sec. 13.514. TERM AND PROVISIONS OF A PRIVATIZATION CONTRACT. A privatization contract may be for a term and contain provisions that the governing body of an eligible city determines are in the best interests of the eligible city, including provisions relating to allocation of liabilities, indemnification, and purchase of all or a portion of the facilities.

Added by Acts 1989, 71st Leg., ch. 567, Sec. 44, eff. Sept. 1, 1989.

Sec. 13.515. PAYMENTS UNDER A PRIVATIZATION CONTRACT. Payments by an eligible city under a privatization contract shall, if so provided, constitute an operating expense of the eligible city's sanitary sewer system or combined waterworks and sanitary sewer system, except that any payment for purchase of the facilities is payable from a pledge and lien on the net revenues of the eligible city's sanitary sewer system or combined waterworks and sanitary sewer system.

Added by Acts 1989, 71st Leg., ch. 567, Sec. 44, eff. Sept. 1, 1989.



CHAPTER 15. TEXAS WATER ASSISTANCE PROGRAM

WATER CODE

TITLE 2. WATER ADMINISTRATION

SUBTITLE C. WATER DEVELOPMENT

CHAPTER 15. TEXAS WATER ASSISTANCE PROGRAM

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 15.001. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Water Development Board.

(2) "Commission" means the Texas Natural Resource Conservation

Commission.

(3) "Executive administrator" means the executive administrator

of the Texas Water Development Board.

(4) "Executive director" means the executive director of the

Texas Natural Resource Conservation Commission.

(5) "Political subdivision" means a city, county, district or

authority created under Article III, Section 52, or Article XVI,

Section 59, of the Texas Constitution, any other political

subdivision of the state, any interstate compact commission to

which the state is a party, and any nonprofit water supply

corporation created and operating under Chapter 67.

(6) "Project" means:

(A) any undertaking or work, including planning activities and

work to obtain regulatory authority at the local, state, and

federal level, to conserve, convey, and develop water resources

in the state, to provide for the maintenance and enhancement of

the quality of the water of the state, to provide nonstructural

and structural flood control, drainage, subsidence control,

recharge, chloride control, brush control, precipitation

enhancement, and desalinization, to provide for the acquisition

of water rights and the repair of unsafe dams, and to carry out

other purposes defined by board rules;

(B) any undertaking or work outside the state to provide for the

maintenance and enhancement of the quality of water by

eliminating saline inflow through well pumping and deep well

injection of brine; or

(C) any undertaking or work by Texas political subdivisions or

institutions of higher education to conserve, convey, and develop

water resources in areas outside Texas or to provide for the

maintenance and enhancement of the quality of the water in areas

adjoining Texas, if such undertaking or work will result in water

being available for use in or for the benefit of Texas or will

maintain and enhance the quality of water in Texas.

(7) "Fund" means the water assistance fund.

(8) "Loan fund" means the water loan assistance fund.

(9) "Conservation" means:

(A) the development of water resources; and

(B) those practices, techniques, and technologies that will

reduce the consumption of water, reduce the loss or waste of

water, improve the efficiency in the use of water, or increase

the recycling and reuse of water so that a water supply is made

available for future or alternative uses.

(10) "Federal agency" means any federal agency, including the

United States Secretary of State, that may act or that is acting

through the American Commissioner on the International Boundary

and Water Commission, United States and Mexico.

(11) "Economically distressed area" means:

(A) an area in which water supply or sewer services are

inadequate to meet minimal needs of residential users as defined

by board rules and in which financial resources are inadequate to

provide water supply or sewer services that will satisfy those

needs; or

(B) for purposes of any federal funds for colonias deposited in

the water assistance fund, an area that meets the federal

criteria for use of such funds.

(12) "Nonborder colonia" means a residential community:

(A) located in an unincorporated area of a county all parts of

which are at least 150 miles from the international border of

this state;

(B) in which water or wastewater services are inadequate to meet

minimal needs of residential users as defined by board rules;

(C) in which the average household income is less than the

average household income for the county in which the community is

located; and

(D) that consists of 11 or more dwellings that are located in

close proximity to each other in an area that may be described as

a community or neighborhood.

(13) "Regionalization" means development of a water supply or

wastewater collection and treatment system that incorporates

multiple service areas into an areawide service facility or any

such system that serves an area that includes more than a single

county, city, special district, or other political subdivision of

the state.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 133,

Sec. 1.06; Acts 1985, 69th Leg., ch. 133, Sec. 2.01; Acts 1985,

69th Leg., ch. 795, Sec. 1.038, eff. Sept. 1, 1985; Acts 1985,

69th Leg., ch. 821, Sec. 1, eff. Sept. 1, 1985; Acts 1987, 70th

Leg., ch. 977, Sec. 8, eff. June 19, 1987; Acts 1989, 71st Leg.,

ch. 624, Sec. 2.01, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., 1st

C.S., ch. 3, Sec. 1.059, eff. Aug. 12, 1991; Acts 1993, 73rd

Leg., ch. 844, Sec. 2, eff. Aug. 30, 1993; Acts 1997, 75th Leg.,

ch. 1010, Sec. 4.07, eff. Sept. 1, 1997; Acts 1999, 76th Leg.,

ch. 62, Sec. 18.54, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch.

966, Sec. 4.04, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch.

1367, Sec. 11.01, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch.

1275, Sec. 2(141), eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

341, Sec. 14, eff. June 15, 2007.

Sec. 15.002. PURPOSE. (a) The legislature finds that it is in

the public interest and to the benefit of the general public of

the state to encourage and to assist in the planning and

construction of projects to develop and conserve the storm water

and floodwater as well as the ordinary flows of the rivers and

streams of the state, to maintain and enhance the quality of the

water of the state, to provide protection to the state's citizens

from the floodwater of the rivers and streams of the state, to

provide drainage, subsidence control, public beach nourishment,

recharge, chloride control, brush control, weather modification,

regionalization, and desalination, to provide for the management

of aquatic vegetation, and other purposes as provided by law or

board rule.

(b) The legislature finds that the conventional means of

financing projects are inadequate to meet current and anticipated

needs of the state. Therefore, it is the further intent of the

legislature to provide a means of coordinating the development of

projects through the board and to provide political subdivisions

the maximum opportunity to finance projects through programs

provided by this chapter. Projects may be in the state or outside

the state, provided that out-of-state projects must be funded

through a Texas political subdivision or an institution of higher

education and must result in water being available for use in or

for the benefit of Texas or maintain and enhance the quality of

water in Texas.

(c) The legislature finds that serious health and sanitation

problems face the citizens of this state from discharges of

untreated and treated waste water into the Rio Grande. It is the

intent of the legislature to provide a means of coordinating and

financing the development of waste water treatment projects

through cooperative efforts between this state, the United

States, and the Republic of Mexico to improve the quality of

water being discharged into the Rio Grande.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 133,

Sec. 2.02; Acts 1989, 71st Leg., ch. 624, Sec. 2.02, eff. Sept.

1, 1989; Acts 1991, 72nd Leg., ch. 295, Sec. 41, eff. June 7,

1991; Acts 1997, 75th Leg., ch. 1010, Sec. 4.08, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 1461, Sec. 3, eff. Sept. 1, 1999;

Acts 2001, 77th Leg., ch. 966, Sec. 4.05, eff. Sept. 1, 2001.

Sec. 15.003. POWER TO DEFINE PURPOSES. The board, by rule, may

define in greater detail the purposes enumerated in Section

15.002.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981.

Sec. 15.004. TRANSBASIN DIVERSION. Money on deposit in a fund

created under Article III, Section 49-d-3, of the Texas

Constitution shall not be used to finance or in aid of any

project under this chapter that contemplates or results in the

removal from the basin of origin of any surface water necessary

to supply the reasonably foreseeable future water requirements

for the next ensuing 50-year period within the river basin of

origin, except on a temporary, interim basis.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 133,

Sec. 2.03.

Sec. 15.005. CONSIDERATION OF CERTAIN APPLICATIONS. (a) On

submission of a project application under this chapter, the

executive administrator shall determine if the application

includes a project that will have flood control as one of its

purposes and if the political subdivision submitting the

application includes all of the watershed in which the project is

to be located.

(b) If the executive administrator finds that the application

includes a project that has flood control as one of its purposes

and that the watershed in which the project is located is

partially located outside the political subdivision making the

application, the executive administrator shall require the

applicant to submit a written memorandum of understanding

relating to the management of the watershed in which the project

is to be located.

(c) The memorandum of understanding must be approved by all

governing bodies of political subdivisions located in the

watershed in which the project is to be located and must be

signed by the presiding officers of each of those political

subdivisions.

(d) The board shall not consider any application for which a

memorandum of understanding must be filed under this section

until that memorandum of understanding is filed with the

executive administrator.

(e) The board shall adopt rules for carrying out this section.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 795,

Sec. 1.039, eff. Sept. 1, 1985; Acts 2003, 78th Leg., ch. 1057,

Sec. 2, eff. June 20, 2003.

Sec. 15.006. OPEN MEETINGS AND OPEN RECORDS LAWS. Nonprofit

water supply corporations which receive any assistance under this

chapter are subject to Chapter 551, Government Code, and to

Chapter 552, Government Code.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.18. Amended by

Acts 1995, 74th Leg., ch. 76, Sec. 5.95(78), (90), eff. Sept. 1,

1995.

Sec. 15.007. CONSIDERATIONS FOR CERTAIN FINANCIAL ASSISTANCE.

(a) If financial assistance is provided under Subchapter C or J

of this chapter, any waste treatment facility to be financed

under the application must consider cost-effective methods of

treatment such as rock reed, root zone, ponding, irrigation, or

other nonconventional methods that may have been developed by the

National Aeronautics and Space Administration or the Tennessee

Valley Authority.

(b) Before granting an application for financial assistance

under Subchapter C or J of this chapter, the board must find that

any waste treatment facility to be financed under the application

will consider cost-effective innovative methods of treatment such

as rock reed, root zone, ponding, irrigation, or other

nonconventional methods that may have been developed by the

National Aeronautics and Space Administration or the Tennessee

Valley Authority.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.03, eff. Sept. 1,

1989.

Sec. 15.008. GRANT STANDARDS. The law regarding uniform grants

and contract management, Chapter 783, Government Code, does not

apply to a contract under Subchapter F, H, K, or P, or to a

contract relating to an economically distressed area or nonborder

colonia under Subchapter C.

Added by Acts 1991, 72nd Leg., ch. 422, Sec. 4, eff. Sept. 1,

1991. Amended by Acts 2001, 77th Leg., ch. 1234, Sec. 13, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1367, Sec. 11.02, eff.

Sept. 1, 2001.

SUBCHAPTER B. WATER ASSISTANCE FUND

Sec. 15.011. WATER ASSISTANCE FUND. (a) The water assistance

fund is created and shall be administered by the board under this

chapter and rules adopted by the board.

(b) After notice and hearing and subject to any limitations

established by the General Appropriations Act, the board may

transfer money from the fund to the loan fund created under

Subchapter C, the storage acquisition fund created under

Subchapter E, the research and planning fund created under

Subchapter F, the hydrographic survey account created under

Subchapter M, provided the hydrographic survey account transfer

does not exceed $425,000, the aquatic vegetation management fund

created under Subchapter N, the rural community water and

wastewater loan fund created under Subchapter O, the colonia

self-help account created under Subchapter P, and the rural water

assistance fund created under Subchapter R.

(c) The board may transfer money in the fund to the water bank

account to be used by the board for administration and operation

of the Texas Water Bank.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1990, 71st Leg., 5th C.S.,

ch. 3, Sec. 2, eff. June 14, 1990; Acts 1991, 72nd Leg., 1st

C.S., ch. 3, Sec. 1.060, eff. Aug. 12, 1991; Acts 1991, 72nd

Leg., 1st C.S., ch. 4, Sec. 10.07, eff. Sept. 1, 1991; Acts 1993,

73rd Leg., ch. 477, Sec. 2, eff. Aug. 30, 1993; Acts 1993, 73rd

Leg., ch. 647, Sec. 3, eff. Aug. 30, 1993; Acts 1999, 76th Leg.,

ch. 1461, Sec. 4, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch.

966, Sec. 4.06, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch.

1234, Sec. 14, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch.

1276, Sec. 18.002, eff. Sept. 1, 2003.

Sec. 15.012. MANAGEMENT OF FUND. (a) The board may invest,

reinvest, and direct the investment of money accumulated in the

fund.

(b) Money appropriated by the legislature to the fund shall be

deposited in this fund. Gifts or grants from the United States

government, local or regional governments, private sources, or

other sources may be deposited in this fund.

(c) Money appropriated to the fund by the legislature for a

specific purpose stated in Subchapter C, E, F, M, N, O, or P of

this chapter shall be placed in the appropriate fund or account

created by that subchapter.

(d) The money held in the fund may be invested as provided by

law for investment of money under Section 404.024, Government

Code.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1990, 71st Leg., 5th C.S.,

ch. 3, Sec. 3, eff. June 14, 1990; Acts 1991, 72nd Leg., 1st

C.S., ch. 3, Sec. 1.061, eff. Aug. 12, 1991; Acts 1991, 72nd

Leg., 1st C.S., ch. 4, Sec. 10.08, eff. Sept. 1, 1991; Acts 1993,

73rd Leg., ch. 477, Sec. 3, eff. Aug. 30, 1993; Acts 1993, 73rd

Leg., ch. 844, Sec. 3, eff. Aug. 30, 1993; Acts 1999, 76th Leg.,

ch. 1461, Sec. 5, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch.

1234, Sec. 15, eff. Sept. 1, 2001.

SUBCHAPTER C. WATER LOAN ASSISTANCE PROGRAM

Sec. 15.101. WATER LOAN ASSISTANCE FUND. (a) The water loan

assistance fund is created, to be funded by direct appropriation

and by the board at its discretion from the fund.

(b) Repayments of loans shall be deposited in the water

assistance fund.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 133,

Sec. 2.04.

Sec. 15.102. FINANCIAL ASSISTANCE. (a) The loan fund may be

used by the board to provide loans of financial assistance to

political subdivisions, federal agencies, or both political

subdivisions and federal agencies acting jointly for the

construction, acquisition, improvement, or enlargement of

projects involving water conservation, water development, or

water quality enhancement, providing nonstructural and structural

flood control, or drainage, project recreation lands and

revenue-generating recreational improvements within any

watershed, or providing recharge, chloride control, subsidence

control, brush control, weather modification, regionalization, or

desalination as provided by legislative appropriations, this

chapter, and the board rules.

(b) The loan fund may also be used by the board to provide:

(1) grants or loans for projects that include supplying water

and wastewater services in economically distressed areas or

nonborder colonias as provided by legislative appropriations,

this chapter, and board rules, including projects involving

retail distribution of those services; and

(2) grants for:

(A) projects for which federal grant funds are placed in the

loan fund;

(B) projects, on specific legislative appropriation for those

projects; or

(C) water conservation, desalination, brush control, weather

modification, regionalization, and projects providing regional

water quality enhancement services as defined by board rule,

including regional conveyance systems.

(c) A political subdivision may enter into an agreement with a

federal agency to submit a joint application for financial

assistance under this subchapter. Before the board may grant

financial assistance under a joint application, the board must

find that the project is designed to produce effluent that will

meet federal and state approved water quality standards.

(d) A grant or loan of financial assistance under a joint

application by the federal government and a political subdivision

may be made only for a project that is covered by an

international contract or treaty to which the United States

government is a party, and a grant or loan made under such a

joint application is subject to the provisions, terms, and

conditions of the international contract or treaty to which the

United States government is a party.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 133,

Sec. 2.04; Acts 1987, 70th Leg., ch. 977, Sec. 9, eff. June 19,

1987; Acts 1987, 70th Leg., ch. 1103, Sec. 2, eff. Sept. 1, 1987;

Acts 1989, 71st Leg., ch. 624, Sec. 2.04, eff. Sept. 1, 1989;

Acts 2001, 77th Leg., ch. 966, Sec. 4.07, eff. Sept. 1, 2001;

Acts 2001, 77th Leg., ch. 1234, Sec. 16, eff. Sept. 1, 2001; Acts

2001, 77th Leg., ch. 1367, Sec. 11.03, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 1276, Sec. 18.003, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1352, Sec. 7, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.10, eff. September 1, 2007.

Sec. 15.103. APPLICATION FOR ASSISTANCE. (a) In an application

to the board for financial assistance from the loan fund, the

applicant shall include:

(1) the name of each political subdivision or federal agency and

its principal officers;

(2) a citation of the law under which each political subdivision

or federal agency operates and was created;

(3) the total cost of the project;

(4) the amount of state financial assistance requested;

(5) the plan for repaying the total cost of the project; and

(6) any other information the board requires in order to perform

its duties and to protect the public interest.

(b) The board may not accept an application for a loan or grant

of financial assistance from the loan fund unless it is submitted

in affidavit form by the officials of the political subdivision

or the chief administrator of the federal agency or both these

officers and the chief administrator under a joint application.

The board shall prescribe the affidavit form in its rules.

(c) The rules shall not restrict or prohibit the board from

requiring additional factual material from an applicant.

(d) If an applicant has a program of water conservation, he

shall state in his application that he has such a program and

shall describe that program in the manner required by board

rules.

(e) If the applicant claims an exemption under Subsection (c),

Section 15.106 of this code, he shall state the exemption in his

application and provide information relating to the exemption as

required by board rules.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 133,

Sec. 1.05, 2.04; Acts 1987, 70th Leg., ch. 977, Sec. 9, eff. June

19, 1987; Acts 1987, 70th Leg., ch. 1103, Sec. 3, eff. Sept. 1,

1987; Acts 1989, 71st Leg., ch. 624, Sec. 2.05, eff. Sept. 1,

1989.

Sec. 15.104. FINDINGS REGARDING PERMITS. (a) The board shall

not release funds for the construction of that portion of a

project that proposes surface water or groundwater development

until the executive administrator makes a written finding:

(1) that an applicant proposing surface-water development has

the necessary water right authorizing it to appropriate and use

the water that the project will provide; or

(2) that an applicant proposing groundwater development has the

right to use water that the project will provide.

(b) The board may release funds for the costs of planning,

engineering, architectural, legal, title, fiscal, or economic

investigation, studies, surveys, or designs before making the

finding required under Subsection (a) if the executive

administrator determines that a reasonable expectation exists

that the finding will be made before the release of funds for

construction.

(c) If an applicant includes a proposal for a waste water

treatment plant, the board may not deliver funds for the waste

water treatment plant until the applicant has received a permit

for construction and operation of the waste water treatment plant

and approval of the plans and specifications from the commission.

If the applicant proposes a waste water treatment plant that is

located outside of the jurisdiction of this state and that is not

subject to the permitting authority of the commission, the board

must review the plans and specifications in coordination with the

commission and find that the waste water treatment plant is

capable of producing effluent that will meet federal and

state-approved water quality standards.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 133,

Sec. 2.04; Acts 1985, 69th Leg., ch. 795, Sec. 1.040, eff. Sept.

1, 1985; Acts 1987, 70th Leg., ch. 246, Sec. 1, eff. Aug. 31,

1987; Acts 1987, 70th Leg., ch. 1103, Sec. 4, eff. Sept. 1, 1987;

Acts 1989, 71st Leg., ch. 624, Sec. 2.06, eff. Sept. 1, 1989;

Acts 2001, 77th Leg., ch. 1234, Sec. 17, eff. Sept. 1, 2001.

Sec. 15.105. CONSIDERATIONS IN PASSING ON APPLICATION. (a) In

passing on an application for financial assistance from the loan

fund, the board shall consider but is not limited to:

(1) the needs of the area to be served by the project and the

benefit of the project to the area in relation to the needs of

other areas requiring state assistance in any manner and the

benefits of those projects to the other areas;

(2) the availability of revenue to the applicant from all

sources for the ultimate repayment of the cost of the project,

including all interest;

(3) the relationship of the project to overall statewide needs;

(4) the ability of the applicant to finance the project without

state assistance;

(5) for applications for grants or loans for economically

distressed areas or nonborder colonias, the regulatory efforts by

the county in which the project is located to control the

construction of subdivisions that lack basic utility services;

and

(6) for applications for grants under Section 15.102(b)(2), the

ability of the applicant to construct the project without the

grant and the benefits of the project to water and wastewater

needs of the state.

(b) The board by rule shall further define eligibility for

grants under this subchapter.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 133,

Sec. 2.04; Acts 1987, 70th Leg., ch. 1103, Sec. 5, eff. Sept. 1,

1987; Acts 1989, 71st Leg., ch. 624, Sec. 2.07, eff. Sept. 1,

1989; Acts 2001, 77th Leg., ch. 966, Sec. 4.08, eff. Sept. 1,

2001; Acts 2001, 77th Leg., ch. 1367, Sec. 11.04, eff. Sept. 1,

2001.

Sec. 15.106. APPROVAL OF APPLICATION. (a) The board, by

resolution, may approve an application for financial assistance

if after considering the factors listed in Section 15.105 of this

code and any other relevant factors, the board finds:

(1) that the public interest requires state participation in the

project; and

(2) that in its opinion the revenue or taxes pledged by the

political subdivision will be sufficient to meet all the

obligations assumed by the political subdivision.

(b) Before the board grants the application or provides any

financial assistance under an application, it shall require an

applicant to adopt or to have already implemented a program of

water conservation for the more efficient use of water that

incorporates the practices, techniques, or technology prescribed

by Subdivision (9)(B), Section 15.001, of this code and that the

board determines will meet reasonably anticipated local needs and

conditions. The program may include but is not limited to any or

all of the following:

(1) restrictions on discretionary water uses, such as lawn

watering;

(2) plumbing code standards for water conservation in new

building construction;

(3) retrofit programs to improve water-use efficiency in

existing buildings;

(4) educational programs;

(5) universal metering;

(6) conservation-oriented water rate structures;

(7) drought contingency plans; and

(8) distribution system leak detection and repair.

(b-1) Beginning May 1, 2005, all water conservation plans

required under this section must include specific, quantified

5-year and 10-year targets for water savings. The entity

preparing the plan shall establish the targets. Targets must

include goals for water loss programs and goals for municipal use

in gallons per capita per day.

(c) The board may not require a program of water conservation to

be adopted under Subsection (b) of this section if:

(1) an emergency exists as determined by the board;

(2) the amount of financial assistance to be provided is

$500,000 or less;

(3) the applicant demonstrates and the board finds that the

submission of such a program is not reasonably necessary to

facilitate conservation or conservation measures; or

(4) the project consists of construction outside the

jurisdiction of the State of Texas.

(d) To the extent funds are available, the board shall establish

an educational and technical assistance program to assist

political subdivisions in developing comprehensive water

conservation plans required by this section and other sections of

this code.

(e) If the political subdivision will utilize the project to

furnish water or services to another political subdivision that

in turn will furnish the water or services to the ultimate

consumer, the requirements of the board relative to water

conservation can be met through contractual agreements between

the political subdivisions providing for establishment of a water

conservation plan and other necessary measures.

(f) Rules adopted under this section must state the criteria for

preparation, review, and enforcement of an applicant's

conservation program.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 133,

Sec. 1.07; Acts 1987, 70th Leg., ch. 977, Sec. 10, eff. June 19,

1987; Acts 1989, 71st Leg., ch. 624, Sec. 2.08, eff. Sept. 1,

1989; Acts 2001, 77th Leg., ch. 966, Sec. 4.09, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 688, Sec. 2, eff. June 20, 2003.

Sec. 15.107. METHOD OF MAKING FINANCIAL ASSISTANCE AVAILABLE.

(a) The board may make financial assistance available to

successful applicants in any manner that it considers

economically feasible including:

(1) contracts or agreements with a political subdivision for the

payment of the principal of or interest on or both the principal

of and interest on bonds or other obligations issued or to be

issued by the political subdivision;

(2) contracts or agreements with a political subdivision for the

purpose of providing the political subdivision's share of any

cost-sharing required as a participant in or local sponsor of any

federal project;

(3) purchase of the bonds or other obligations of a political

subdivision for the purpose of completely or partially financing

the project for which the application is being submitted; or

(4) contracts or agreements for the receipt of funds and

performance of obligations in relation to any grant of funds

provided by the board.

(b) Contracts or agreements entered into under Subdivision (1)

of Subsection (a) of this section may cover all or any part of

the debt service requirements in a given year and may cover debt

service requirements in as many years of an issue as the board

considers appropriate.

(c) In a determination on a loan for financial assistance, the

board may approve interest deferral or the capitalization of

interest costs and may approve periods of repayment for the loans

of up to 50 years.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 133,

Sec. 2.04; Acts 1987, 70th Leg., ch. 1103, Sec. 6, eff. Sept. 1,

1987; Acts 2001, 77th Leg., ch. 966, Sec. 4.10, eff. Sept. 1,

2001.

Sec. 15.1071. SALE OF POLITICAL SUBDIVISION BONDS TO TEXAS WATER

RESOURCES FINANCE AUTHORITY. (a) Notwithstanding any other

provision of this chapter, the board may sell to the Texas Water

Resources Finance Authority any political subdivision bonds

purchased with money in the water loan assistance fund and may

apply the proceeds of a sale in the manner provided by this

section.

(b) The board shall sell the political subdivision bonds at the

price and under the terms that it determines to be reasonable.

(c) The board may sell political subdivision bonds to the Texas

Water Resources Finance Authority without making a previous offer

to the political subdivisions and without advertising,

soliciting, or receiving bids for the sale.

(d) The board may enter into a contract with the Texas Water

Resources Finance Authority to sell to the authority political

subdivision bonds that are not owned by the board. For bonds sold

under this subsection, the contract may provide that the board

will receive from the authority the sales price for the political

subdivision bonds in exchange for the board's agreement to

transfer to the authority political subdivision bonds

subsequently acquired by the board and to pay to the authority

from the investment income received on the water assistance fund

or the water loan assistance fund any amounts considered

appropriate including without limitation an amount equal to the

proportionate share of that investment income attributable to the

money used to purchase the political subdivision bonds.

(e) Proceeds from the sale of bonds under this section shall be

deposited in the water assistance fund and used for the purposes

and in the manner provided by law.

(f) As part of a sales agreement with the Texas Water Resources

Finance Authority, the board by contract may agree to perform the

functions required to ensure that the political subdivisions pay

the debt service on political subdivision bonds sold and observe

the conditions and requirements stated in those bonds.

(g) The board may exercise any powers necessary to carry out the

authority granted by this section including the authority to

contract with any person to accomplish the purposes of this

section.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 3, eff. June 20,

1987.

Sec. 15.108. RECOMMENDATIONS FOR FUNDING BY LEGISLATURE. (a)

If money is not available in the fund to provide money for

projects approved under this subchapter, the board shall prepare

and submit with its biennial budget request to the Legislative

Budget Board and to the presiding officers of each house of the

legislature a list of all projects approved by the board under

this subchapter.

(b) The list of projects submitted to the Legislative Budget

Board and to the presiding officers of each house of the

legislature shall include relevant information relating to each

project and recommendations relating to the terms under which

loans of financial assistance should be made to each applicant

and projected amounts of money that will be required each

biennium to fund each project to its completion.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.04.

Sec. 15.109. DELIVERY OF LOANS OF FINANCIAL ASSISTANCE. (a) As

money becomes available in the loan fund, the board shall deliver

the funds under the approved applications.

(b) The board shall deliver money in the fund that is provided

by legislative appropriation in the manner provided by and

subject to the restrictions of the legislative appropriation.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.04.

Sec. 15.110. REQUIREMENTS FOR POLITICAL SUBDIVISIONS AND FEDERAL

AGENCIES. (a) Subject only to constitutional limitations, all

contracting political subdivisions may issue and execute those

bonds, notes, or other obligations necessary to conform to and

comply with repayment obligations adopted by the board.

(b) Loans of financial assistance under this subchapter shall be

repaid to the board, and the payments made to the board for these

loans of financial assistance shall be made in compliance with

terms and conditions established by the board.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 133,

Sec. 2.04; Acts 1989, 71st Leg., ch. 624, Sec. 2.09, 2.10, eff.

Sept. 1, 1989.

Sec. 15.111. APPROVAL AND REGISTRATION. The board shall not

contract for the payment of the principal of or interest on or

both the principal of and interest on any bonds or other

obligations that have not been approved by the attorney general

and registered by the comptroller.

Formerly Sec. 15.108, added by Acts 1981, 67th Leg., 1st C.S., p.

102, ch. 12, Sec. 1, eff. Nov. 10, 1981. Renumbered by Acts 1985,

69th Leg., ch. 133, Sec. 2.04.

Sec. 15.112. CONTRACTS INCONTESTABLE. Contracts entered into by

the board for the payment of the principal of or interest on or

both the principal of and interest on bonds or other obligations

issued by a political subdivision are valid, binding, and

incontestable after:

(1) approval of the bonds or other obligations by the attorney

general;

(2) registration of the bonds or other obligations by the

comptroller; and

(3) purchase by and delivery of the bonds or other obligations

to the purchaser.

Formerly Sec. 15.109, added by Acts 1981, 67th Leg., 1st C.S., p.

102, ch. 12, Sec. 1, eff. Nov. 10, 1981. Renumbered by Acts 1985,

69th Leg., ch. 133, Sec. 2.04.

Sec. 15.113. INSPECTION OF PROJECTS. (a) The board may inspect

the construction of a project any time to assure that:

(1) the contractor is substantially complying with the approved

engineering plans of the project; and

(2) the contractor is constructing the project in accordance

with sound engineering principles.

(b) Inspection of a project by the board does not subject the

state to any civil liability.

Formerly Sec. 15.110, added by Acts 1981, 67th Leg., 1st C.S., p.

102, ch. 12, Sec. 1, eff. Nov. 10, 1981. Amended by Acts 1985,

69th Leg., ch. 795, Sec. 1.040, eff. Sept. 1, 1985. Renumbered by

Acts 1985, 69th Leg., ch. 133, Sec. 2.04. Amended by Acts 1987,

70th Leg., ch. 977, Sec. 11, eff. June 19, 1987.

Sec. 15.114. ALTERATION OF PLANS. After approval of engineering

plans, a political subdivision or federal agency shall not make

any substantial or material alteration in the plans unless the

executive administrator authorizes the alteration. For a waste

water treatment plant or other facility required to have

commission approval of plans and specifications, the commission

must give its approval before a substantial or material

alteration is made in those plans.

Formerly Sec. 15.111, added by Acts 1981, 67th Leg., 1st C.S., p.

102, ch. 12, Sec. 1, eff. Nov. 10, 1981. Amended by Acts 1985,

69th Leg., ch. 795, Sec. 1.040, eff. Sept. 1, 1985. Renumbered by

Acts 1985, 69th Leg., ch. 133, Sec. 2.04. Amended by Acts 1987,

70th Leg., ch. 977, Sec. 12, eff. June 19, 1987; Acts 1989, 71st

Leg., ch. 624, Sec. 2.11, eff. Sept. 1, 1989.

Sec. 15.115. CERTIFICATE OF APPROVAL. The executive

administrator may consider the following as grounds for refusal

to give a certificate of approval for any construction contract:

(1) failure to construct the project according to the approved

plans;

(2) failure to construct the works in accordance with sound

engineering principles; or

(3) failure to comply with any terms of the contract.

Formerly Sec. 15.112, added by Acts 1981, 67th Leg., 1st C.S., p.

102, ch. 12, Sec. 1, eff. Nov. 10, 1981. Amended by Acts 1985,

69th Leg., ch. 795, Sec. 1.040, eff. Sept. 1, 1985. Renumbered by

Acts 1985, 69th Leg., ch. 133, Sec. 2.04. Amended by Acts 1987,

70th Leg., ch. 977, Sec. 12, eff. June 19, 1987.

Sec. 15.116. SALE OF BONDS BY THE BOARD. The board may sell or

dispose of bonds or other obligations purchased with money in the

water loan assistance fund.

Added by Acts 1987, 70th Leg., ch. 1103, Sec. 7, eff. Sept. 1,

1987.

SUBCHAPTER D. WATER BOND INSURANCE PROGRAM

Sec. 15.201. DEFINITIONS. (a) In this subchapter:

(1) "Program" means the water bond insurance program.

(2) "Bonds" means bonds or other obligations of a political

subdivision or water supply corporation issued to provide funds

for a project defined in Subsection (b) of this section.

(3) "Insured bonds" means bonds or other obligations insured by

the state under this subchapter.

(4) "Issuer" means a political subdivision or water supply

corporation issuing bonds or other obligations eligible to be

insured under the program.

(5) "Water supply corporation" means a nonprofit water supply

corporation created and operating under Chapter 67.

(b) Notwithstanding the definition in Subdivision (6), Section

15.001, of this code, in this subchapter, "project" means any

undertaking or work to conserve, convey, and develop surface or

subsurface water resources of the state, to provide for the

maintenance and enhancement of the quality of the water of the

state, to provide for flood control and drainage, to provide

recharge or chloride control, or to provide for desalinization,

and to carry out other purposes defined by board rules.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.05. Amended by

Acts 1991, 72nd Leg., ch. 516, Sec. 2, eff. Sept. 1, 1991; Acts

1999, 76th Leg., ch. 62, Sec. 18.55, eff. Sept. 1, 1999.

Sec. 15.202. CREATION AND ADMINISTRATION OF PROGRAM. (a) The

water bond insurance program is created pursuant to Article III,

Section 49-d-4, of the Texas Constitution to insure to holders of

insured bonds that in the event of default or impending default

the state will pay, to the extent authorized by this subchapter,

the principal of or interest on or both principal of and interest

on the bonds.

(b) The board shall administer the program in the manner

provided by this subchapter and by rules of the board.

(c) The legislature, in accordance with authorization provided

by Article III, Section 49-d-4, of the Texas Constitution,

authorizes the existence of the program to continue beyond the

expiration date of the program provided by Subsection (g) of that

section.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.05. Amended by

Acts 1991, 72nd Leg., ch. 52, Sec. 2, eff. May 1, 1991.

Sec. 15.203. ELIGIBLE BONDS. (a) Only revenue, general

obligation, tax, or combination bonds issued by a political

subdivision or a water supply corporation for a project

qualifying for assistance under this subchapter and board rules

are eligible to be insured under the program.

(b) Bonds issued for a term longer than 50 years are not

eligible to be insured under the program.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.05.

Sec. 15.204. RULES. The board shall adopt necessary rules to

carry out this subchapter.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.05.

Sec. 15.205. INSURANCE. The board may pledge the general credit

of the state, to the extent authorized by Article III, Section

49-d-4, of the Texas Constitution, to insure the payment of the

principal of or interest on or both the principal of and interest

on eligible bonds issued by an issuer in the event of default or

impending default of the insured bonds.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.05.

Sec. 15.206. APPLICATION FOR INSURANCE. (a) An issuer may

apply in writing to the board for the insurance of its bonds.

(b) The application must include the following information:

(1) the name of the issuer;

(2) citations of the laws under which the issuer is created and

operates and under which the bonds to be insured are to be

issued;

(3) the total amount of bonds for which insurance coverage is

sought and the anticipated interest rate on the bonds;

(4) the term for which the bonds are to be issued;

(5) the purpose or purposes for which the bonds are to be

issued;

(6) financial information relating to the issuance of the bonds

and to the financial stability and future of the issuer; and

(7) any other information the board requires by its rules or

otherwise considers necessary in making a determination of the

application.

(c) The board by rule shall prescribe the form and procedure for

submitting and processing an application.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.05.

Sec. 15.207. CONSIDERATIONS IN PASSING ON APPLICATION. In

addition to criteria established in its rules, the board in

passing on an application shall consider:

(1) the purpose or purposes for which the issuer is issuing the

bonds;

(2) the financial ability of the issuer to meet its obligations

under the bonds;

(3) the risk to the State of Texas in insuring the bonds and the

ability of the state to pay the insurance coverage; and

(4) the needs of the area to be served by the project and the

benefit of the project to the area in relation to the needs of

other areas requiring similar state assistance and the benefits

of those projects to other areas.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.05.

Sec. 15.208. APPROVAL OF APPLICATION. (a) After notice and

hearing, the board by resolution may approve an application if,

after considering the information in the application and

presented at the hearing, criteria established by this

subchapter, and the rules and other relevant factors, the board

finds:

(1) that the bonds are being issued to finance a project that

serves the public interest;

(2) that there is strong evidence and a high degree of certainty

that the issuer will be able to meet its obligations under the

bonds; and

(3) that an applicant proposing surface water development has

the necessary water right authorizing it to appropriate and use

the water which the project will provide.

(b) If the board finds that an applicant is not using water

efficiently, the board may require the applicant to develop a

conservation program to provide for more efficient use of water.

(c) The board may establish an educational and technical

assistance program to assist political subdivisions in developing

comprehensive water conservation programs required by this

section and other sections of this code.

(d) If the issuer plans to utilize the project to furnish water

or services to a political subdivision that in turn plans to

furnish the water or services to the ultimate consumer, the

requirements of the board relative to water conservation can be

met through contractual agreements between the issuer and the

political subdivision providing for establishment of a water

conservation program and other necessary measures.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.05.

Sec. 15.209. CONTRACTS, AGREEMENTS, AND OTHER DOCUMENTS. (a)

On approval of an application, the board shall enter into a

contract with the issuer for the insurance of the bonds on terms

and conditions agreed to by the parties. The terms and conditions

must comply with this subchapter and rules adopted by the board.

(b) The insurance contract shall include:

(1) the extent of the insurance coverage;

(2) the terms and conditions of the insurance coverage;

(3) rights in addition to those provided by law reserved by the

board against the issuer in the event the board must pay all or

part of the insurance coverage; and

(4) any other provision required in order to be in compliance

with the board's rules.

(c) The board shall execute any other documents necessary to

legally bind the state to insure payment to the bondholders on

default or impending default.

(d) For the insurance coverage of bonds to be effective, it must

be approved by the attorney general as to the legality of the

insurance coverage. Documents relating to the insurance of the

bonds shall be submitted to the attorney general for approval at

the same time as the bonds and records relating to the issuance

of the bonds are submitted for approval. The bonds issued by a

political subdivision or water supply corporation and the

insurance coverage approved by the board are valid, binding, and

incontestable after:

(1) approval by the attorney general;

(2) registration by the comptroller; and

(3) payment by and delivery to the buyer.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.05.

Sec. 15.210. LIMITATION ON INSURANCE COVERAGE. (a) Except as

provided by Subsection (c) of this section, the total principal

balance of all insurance coverage issued by the board and

outstanding may not exceed the dollar amount that equals two

times the maximum amount of money that the state is authorized to

pay under the program by the constitution.

(b) The board may not approve insurance coverage in any state

fiscal year that exceeds a total of $100 million for all

applicants.

(c) The legislature, by a two-thirds vote of each house, may

change the limitations provided by Subsections (a) and (b) of

this section.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.05.

Sec. 15.211. INSURANCE FEES. (a) The board shall adopt a

schedule of fees to be charged an issuer for insurance coverage

provided under this subchapter.

(b) Fees charged by the board under this section shall be

calculated to provide a reasonable reserve against defaults and

impending defaults.

(c) Fees collected under this section shall be deposited in a

special reserve fund created in the state treasury for the

purpose of paying amounts on default or impending default of any

bonds without resorting to the general credit of the state. The

board may invest any money credited to the reserve fund in

investments authorized by law for state deposits.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.05. Amended by

Acts 1987, 70th Leg., ch. 1103, Sec. 8, eff. Sept. 1, 1987; Acts

1989, 71st Leg., ch. 308, Sec. 1, eff. June 14, 1989.

Sec. 15.212. PAYMENT BY STATE. (a) On receipt by the executive

administrator from the paying agent for any insured bond of a

written notice by registered or certified mail that a payment on

the bond is due but has not been made to the paying agent by the

issuer and that the issuer's reserves are insufficient to cover

the payment, the executive administrator shall have a deposit of

funds made with the paying agent sufficient to cover the payment

due on the bond less any amount already held by the paying agent

to pay the principal of and interest on the bond.

(b) On transfer of the payment to the paying agent under

Subsection (a) of this section and on receipt of the uncanceled

bond or coupon, the state becomes the owner of the bond or coupon

and is subrogated to the rights of the bondholder with respect to

the amount paid by the state.

(c) After making payment on the bonds under Subsection (a) of

this section, the board shall attempt to collect from the issuer

the amount paid by the state. The board may enter into agreements

for the issuer to pay those claims, may enforce any provisions of

the bonds relating to actions that may be taken by bondholders on

default, or may sue the issuer to collect amounts paid by the

state. The attorney general, at the request of the board, shall

take all necessary legal action to assist the board in carrying

out this subsection.

(d) Money collected under Subsection (c) of this section shall

be deposited in the special reserve fund up to the amount used

from that fund to pay the defaulted bonds. Any remaining money

collected and not deposited in that fund shall be deposited in

the general revenue fund.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.05. Amended by

Acts 1987, 70th Leg., ch. 977, Sec. 13, eff. June 19, 1987.

Sec. 15.213. REFUNDING BONDS. Without the express written

consent of the board, insurance provided by the board under this

subchapter shall not extend to refunding bonds issued to replace

bonds that have been insured by the board. The board may give its

consent under procedures provided by its rules.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.05.

Sec. 15.214. INSPECTION OF PROJECTS. (a) The board may inspect

at any time the construction of a project being constructed with

proceeds of revenue bonds insured by the board to assure that:

(1) the contractor is substantially complying with the approved

engineering plans of the project; and

(2) the contractor is constructing the project in accordance

with sound engineering principles.

(b) Inspection of a project by the board does not subject the

state to any civil liability.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.05. Amended by

Acts 1987, 70th Leg., ch. 977, Sec. 14, eff. June 19, 1987.

Sec. 15.215. ALTERATION OF PLANS. After approval of engineering

plans, a political subdivision or water supply corporation may

not make any substantial or material alteration in the plans

unless the executive administrator authorizes the alteration.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.05. Amended by

Acts 1987, 70th Leg., ch. 977, Sec. 14, eff. June 19, 1987.

Sec. 15.216. CERTIFICATE OF APPROVAL. The board may consider

the following as grounds for refusal to give a certificate of

approval for any construction contract:

(1) failure to construct the project according to approved

plans;

(2) failure to construct the project in accordance with sound

engineering principles; or

(3) failure to comply with any terms of the contract.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.05. Amended by

Acts 1987, 70th Leg., ch. 977, Sec. 14, eff. June 19, 1987.

Sec. 15.217. OPEN RECORDS AND OPEN MEETINGS LAWS. Water supply

corporations receiving any assistance under this Act are subject

to Chapter 552, Government Code, and Chapter 551, Government

Code.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.05. Amended by

Acts 1995, 74th Leg., ch. 76, Sec. 5.95(78), (90), eff. Sept. 1,

1995.

Sec. 15.218. REPORT. (a) Not later than January 1 of each

odd-numbered year, the board shall prepare and submit to the

governor, lieutenant governor, and speaker of the house a report

relating to the financial impact of the bond insurance program

during the immediately preceding biennium.

(b) The report shall include:

(1) the total amount of insurance coverage authorized by the

board during the biennium;

(2) the number of insurance coverage authorizations granted by

the board;

(3) a list of the issuers receiving insurance coverage from the

board during the biennium and the amount of insurance coverage

provided to each issuer;

(4) an analysis of the marketability of the bonds of the issuers

receiving insurance coverage during the biennium and the effect

that the insurance coverage had on interest rates and bond

ratings for those issuers;

(5) an analysis of the marketability of bonds issued by the

state and its agencies during the biennium and the effect that

the bond insurance program had on interest rates on state bonds

and the state's bond rating;

(6) an analysis of the impact on the commercial bond market and

bond interest rates generally during the biennium as a result of

the implementation of the bond insurance program with particular

emphasis on the impact on bonds of political subdivisions and

water supply corporations that did not participate in the

program;

(7) recommendations for changes in the bond issuance program

that will favorably affect marketability of state bonds and

issuer's bonds, bond ratings, and interest rates; and

(8) any other information, analyses, and recommendations that

the board considers necessary to give the governor and the

legislature a complete understanding of the financial impact of

the bond insurance program.

(c) The state comptroller on request shall provide to the board

all information and assistance necessary for the board to prepare

this report.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.05. Amended by

Acts 1987, 70th Leg., ch. 977, Sec. 14, eff. June 19, 1987; Acts

1997, 75th Leg., ch. 1423, Sec. 20.02, eff. Sept. 1, 1997.

SUBCHAPTER E. STORAGE ACQUISITION PROGRAM

Sec. 15.301. FUND CREATED. There is created a fund in the state

treasury to be known as the storage acquisition fund which is to

be funded by direct appropriations and by transfers from the fund

at the discretion of the board.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 133,

Sec. 2.06.

Sec. 15.302. AUTHORIZED PROJECTS. (a) The board may use the

storage acquisition fund for projects including the design,

acquisition, lease, construction, reconstruction, development, or

enlargement in whole or part of any existing or proposed water

storage project.

(b) In addition, the board may, at its discretion and in

accordance with its rules, contract with a political subdivision,

under terms and conditions established by the board, to pay the

principal of or interest on or both the principal of and interest

on bonds or other obligations issued or to be issued by a

political subdivision.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981.

Sec. 15.303. JOINT VENTURES. The board may act singly or in a

joint venture in partnership with any political subdivision, with

the United States, or with any other state to the extent

permitted by law.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981.

Sec. 15.304. PERMITS REQUIRED. Except as provided by Section

15.3041 of this code, the board shall obtain permits from the

commission for the storage, transportation, and application to

beneficial use of water in reservoirs and associated works

constructed by the board.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 133,

Sec. 4.03.

Sec. 15.3041. RESERVATION AND APPROPRIATION FOR BAYS AND

ESTUARIES AND INSTREAM USES. (a) Five percent of the annual

firm yield of water in any reservoir and associated works

constructed with state financial participation under this chapter

within 200 river miles from the coast, to commence from the mouth

of the river thence inland, is appropriated to the Parks and

Wildlife Department for use to make releases to bays and

estuaries and for instream uses, and the commission shall issue

permits for this water to the Parks and Wildlife Department under

procedures adopted by the commission.

(b) The Parks and Wildlife Department in cooperation with the

department shall manage this water for the purposes stated in

this section.

(c) The Parks and Wildlife Department shall adopt necessary

rules and shall enter into necessary memoranda of understanding

with the department to provide necessary rules and procedures for

managing the water and for release of the water for the purposes

stated in this section.

(d) This section does not limit or repeal any other authority of

or law relating to the department or the commission.

(e) Operating and maintenance costs for the percentage of annual

firm yield appropriated to the Parks and Wildlife Department

shall be paid by the local political subdivisions that are the

project owners.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 4.03.

Sec. 15.305. STORING WATER. The board may use any reservoir

acquired, leased, constructed, reconstructed, developed, or

enlarged by it under this chapter to store unappropriated state

water and other water acquired by the state.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981.

Sec. 15.306. BOARD FINDINGS. Before the board may acquire

storage facilities in any reservoir, the board shall find

affirmatively that:

(1) it is reasonable to expect that the state will recover its

investment in the facilities;

(2) the cost of the facilities exceeds the current financing

capabilities of the area involved, and the facilities cannot be

reasonably financed by local interests without state

participation;

(3) the public interest will be served by acquisition of the

facilities; and

(4) the facilities to be constructed or reconstructed

contemplate the optimum development of the site which is

reasonably reserved under all existing circumstances of the site.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981.

Sec. 15.3061. RECOMMENDATIONS FOR FUNDING BY LEGISLATURE. (a)

If money is not available in the fund to provide money for

projects approved under this subchapter, the board shall prepare

and submit with its biennial budget request to the Legislative

Budget Board and to the presiding officers of each house of the

legislature a list of all projects approved by the board under

this subchapter.

(b) The list of projects submitted to the Legislative Budget

Board and to the presiding officers of each house of the

legislature shall include relevant information relating to each

project and recommendations relating to the priorities for

funding.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.06.

Sec. 15.307. FACILITIES WANTED BY POLITICAL SUBDIVISION. The

board shall not acquire any facility to the extent that the board

finds that the political subdivision:

(1) is willing and reasonably able to finance the acquisition of

the facility;

(2) has qualified by obtaining the necessary permit; and

(3) has proposals that are inconsistent with the objectives of

the state water plan.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1987, 70th Leg., ch. 977,

Sec. 14, eff. June 19, 1987.

Sec. 15.308. CONTRACTS: GENERAL AUTHORITY. (a) The board may

execute contracts which include but are not limited to the

design, management, acquisition, lease, construction,

reconstruction, development, enlargement, operation, or

maintenance, singularly or in any combination, of any existing or

proposed storage project.

(b) The board shall obtain the approval of the attorney general

as to the legality of all contracts authorized under this

subchapter to which the board is a party.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981.

Sec. 15.309. SPECIFIC CONTRACTS AUTHORIZED. Contracts

authorized by Section 15.308 of this code include but are not

limited to the following:

(1) federal grants or grants from other sources;

(2) contracts which may be fully or partially secured by water

purchase or repayment contracts executed by political

subdivisions of the state for purchase of water and facilities

necessary to supply present and future regional and local water

requirements;

(3) contracts for goods and services necessary for the design,

management, acquisition, lease, construction, reconstruction,

development, enlargement, implementation, operation, or

maintenance of any existing or proposed project or portion of the

project; and

(4) contracts secured by the pledge of all or any part of funds

in the storage acquisition fund.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981.

Sec. 15.310. CONTRACTS: FACILITIES ACQUIRED FOR A TERM OF YEARS.

If facilities are acquired for a term of years, the board may

include in the contract provisions for renewal that will protect

the state's investment.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981.

Sec. 15.311. MAINTENANCE CONTRACTS. The board may execute

contracts for the operation and maintenance of the state's

interest in any project and may agree to pay reasonable operation

and maintenance charges allocable to the state interest.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981.

Sec. 15.312. RECREATIONAL FACILITIES. The board may execute

contracts with the United States and with state agencies and

political subdivisions and with others to the extent authorized

for the development and operation of recreational facilities at

any project in which the state has acquired an interest. Income

received by the board under these contracts shall be deposited in

the water assistance fund.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981.

Sec. 15.313. BOARD MAY SELL OR LEASE PROJECTS. (a) The board

may sell, transfer, or lease, to the extent of its ownership, a

project acquired, constructed, reconstructed, developed, or

enlarged with money from the storage acquisition fund.

(b) The board shall obtain the approval of the attorney general

as to the legality of all contracts authorized under this

subchapter to which the board is a party.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981.

Sec. 15.314. PERMIT REQUIRED. Before the board grants the

application to buy, receive, or lease the facilities, the

applicant shall first secure a permit for water use from the

commission. If the facilities are to be leased, the permit may be

for a term of years.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981.

Sec. 15.315. CONTRACT MUST BE NEGOTIATED. The commission may

issue a term permit until the applicant has executed a contract

with the board for acquisition of the facilities.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981.

Sec. 15.316. RESERVOIR LAND. The board may lease acquired

reservoir land until construction of the dam is completed without

the necessity of a permit issued by the commission.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981.

Sec. 15.317. PRICE OF SALE. (a) The price of the sale or

transfer of a state facility acquired on or subsequent to

September 1, 1981, other than a facility acquired under a

contract with the United States, shall be the sum of the direct

cost of acquisition, plus an amount of interest calculated by

multiplying the lending rate in effect at the date of acquisition

by the amount of board money disbursed for the acquisition times

the number of years and fraction of a year from the date or dates

of the disbursement of funds to the date or dates of the sale or

transfer of the state facility, plus the board's cost of

operating and maintaining the facility from the date of

acquisition to the date of sale or transfer, less any payments

received by the board from the lease of the facility or the sale

of water from it.

(b) The purchaser of the board's interest in a state facility

shall also assume, to the extent disclosed by the board at or

before the sale, any and all direct, conditional, or contingent

liabilities of the board attributed to the project in direct

relation to the percentage of the project acquired by the

purchaser.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981.

Sec. 15.318. PRICE OF SALE: FACILITIES ACQUIRED UNDER CONTRACTS

WITH THE UNITED STATES. (a) The price of the sale or transfer

of a state facility acquired on or subsequent to September 1,

1981, under a contract with the United States shall be the sum of

the direct cost of acquisition, plus an amount of interest

calculated by multiplying the lending rate in effect at the time

of acquisition, by the amount of board money disbursed for the

acquisition of the facility times the number of years and

fraction of a year from the date or dates of disbursement of the

money to the date or dates of sale or transfer, plus the board's

cost of operating and maintaining the facility from the date of

acquisition to the date of the sale or transfer of the facility,

less any payments received by the board from the lease of the

facility or the sale of water from it.

(b) If, in transferring any contract, the board remains in any

way directly, conditionally, or contingently liable for the

performance of any part of the contract, then the transferee, in

addition to the payments prescribed by Subsection (a) of this

section, as applicable, shall pay to the board annually one-half

of one percent of the remaining amount owed to the other party to

the contract, and shall continue these payments until the board

is fully released from the contract.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981.

Sec. 15.319. COSTS DEFINED. With reference to the sale of a

state facility, "direct cost of acquisition" means the principal

amount the board has paid plus the amounts the board has agreed

to pay under obligations not transferred to the purchaser for a

facility up to the date of sale, but does not include the board's

cost of operating and maintaining the facility from the date of

acquisition to the date of the sale or transfer of the facility.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981.

Sec. 15.320. LEASE PAYMENTS. In leasing a state facility for a

term of years, the board shall require annual payments not less

than the total of:

(1) the annual principal and interest requirements applicable to

the debt incurred by the state in acquiring the facility; and

(2) the state's annual cost for operation, maintenance, and

rehabilitation of the facility.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981.

Sec. 15.321. SALE OR LEASE: CONDITION PRECEDENT. (a) No sale,

transfer, or lease of a state facility is valid unless the board

first makes the following affirmative findings:

(1) that the applicant has a permit granted by the commission;

(2) that the sale, transfer, or lease serves the public

interest; and

(3) that the consideration for the sale, transfer, or lease is

fair, just, reasonable, and in full compliance with the law.

(b) The consideration for a sale or transfer may be either money

or revenue bonds which for the purposes of this section shall be

deemed the same as money.

(c) The amount of money shall be equal to the price for

purchasing the facilities as prescribed by Sections 15.317-15.318

of this code, or if revenue bonds constitute the consideration,

the principal amount of revenue bonds shall be equal to the price

for purchasing the facilities as prescribed by the provisions of

Sections 15.317-15.318 of this code, and the revenue bonds shall

bear interest at the rate prescribed in Section 17.128 of this

code with regard to bonds purchased with the proceeds of the

Texas water development fund.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981.

Sec. 15.322. DISPOSITION OF PROCEEDS. (a) The money received

from any sale, transfer, or lease of facilities, or in the case

of a sale or transfer involving revenue bonds, the money received

as matured interest or principal on the bonds shall be placed in

the general revenue fund.

(b) If money received from a sale, transfer, or lease of

facilities, or in the case of a sale or transfer involving

revenue bonds, if the money received as matured interest or

principal on the bonds, is money derived originally from the

appropriation made in Section 2, Chapter 12, Acts of the 67th

Legislature, 1st Called Session, 1981, or interest earned on that

money, the money received as matured interest or principal on the

bonds shall be placed in a special account in the water

assistance fund.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 133,

Sec. 2.06.

Sec. 15.323. SALE OF STORED WATER. (a) The board may sell any

unappropriated public water of the state and other water acquired

by the state that is stored by or for it. The price shall be

determined by the board.

(b) Except as provided by Subsection (c) of this section, money

received from any sale shall be placed in the general revenue

fund.

(c) Money received from a sale of unappropriated public water or

other water acquired by the state and stored by it or for it in a

facility for which funds were provided from the appropriation

made in Section 2, Chapter 12, Acts of the 67th Legislature, 1st

Called Session, 1981, or interest earned on the money

constituting that appropriation, must be deposited in a special

account in the water assistance fund.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 133,

Sec. 2.06.

Sec. 15.324. SALE CONTRACT: PROVISIONS, LIMITATIONS. (a) The

board may determine the consideration and other provisions to be

included in water sale contracts, but the consideration and other

provisions shall be fair, reasonable, and nondiscriminatory. The

board may include charges for standby service, which means

holding water and conservation storage space for use and for

actual delivery of water.

(b) The board shall make the same determinations with respect to

the sale of water as are required by Section 15.321 of this code

with respect to the sale or lease of facilities.

(c) The board shall not compete with any political subdivisions

in the sale of water when this competition jeopardizes the

ability of the political subdivision to meet obligations incurred

to finance its own water supply projects.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981.

Sec. 15.325. EMERGENCY RELEASES OF WATER. (a) All water owned

by the board in any facility may be released at the discretion of

the board, with or without charge, to relieve any emergency

condition arising from drought, public calamity, or any other

reason causing a severe water shortage, if the commission first

determines the existence of the emergency and requests the board

to release water to alleviate the emergency condition.

(b) The executive administrator may authorize the release of

water owned by the state from any facility in which the state has

an interest under this subchapter for a period of not to exceed

72 hours from time of authorization to relieve an emergency

condition that poses an imminent threat of flooding. The

commission must approve any release of water that must be made

beyond the 72-hour period provided by this subsection.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 795,

Sec. 1.041, eff. Sept. 1, 1985.

Sec. 15.326. PREFERENCES. The board shall give political

subdivisions a preferential right, but not an exclusive right, to

purchase, acquire, or lease facilities and to purchase water from

facilities. Preferences shall be given in these respects in

accord with the provisions of Section 11.123 of this code. The

board and the commission shall coordinate their efforts to meet

these objectives and to assure that the public water of this

state, which is held in trust for the use and benefit of the

public, will be conserved, developed, and utilized in the

greatest practicable measure for the public welfare.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981.

Sec. 15.327. LEASE OF LAND PRIOR TO PROJECT CONSTRUCTION. The

board may lease tracts of land acquired for project purposes for

a term of years for any purpose not inconsistent with ultimate

project construction. The lease shall provide for expiration

before initiation of project construction. The money received

from such leases shall be placed in the water assistance fund.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981.

Sec. 15.328. LEASE CONTRIBUTION EQUIVALENT TO TAXES. The lease

may provide for contribution by the lessee to units of local

government of amounts equivalent to ad valorem taxes or special

assessments.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981.

Sec. 15.329. INSPECTION OF PROJECTS. (a) The board may inspect

the construction of a project any time to assure that:

(1) the contractor is substantially complying with the approved

engineering plans of the project; and

(2) the contractor is constructing the project in accordance

with sound engineering principles.

(b) Inspection of a project by the board does not subject the

state to any civil liability.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 795,

Sec. 1.042, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 977,

Sec. 14, eff. June 19, 1987.

Sec. 15.330. ALTERATION OF PLANS. After approval of engineering

plans, a political subdivision shall not make any substantial or

material alteration in the plans unless the executive

administrator authorizes the alteration. For a waste water

treatment plant or other facility required to have commission

approval of the plans and specifications, the commission must

give its approval before a substantial or material alteration is

made in those plans.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 795,

Sec. 1.042, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 977,

Sec. 14, eff. June 19, 1987.

Sec. 15.331. CERTIFICATE OF APPROVAL. The executive

administrator may consider the following as grounds for refusal

to give a certificate of approval for any construction contract:

(1) failure to construct the project according to approved

plans;

(2) failure to construct the works in accordance with sound

engineering principles; or

(3) failure to comply with any terms of the contract.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 795,

Sec. 1.042, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 977,

Sec. 14, eff. June 19, 1987.

SUBCHAPTER F. RESEARCH AND PLANNING PROGRAM

Sec. 15.401. PROGRAM CREATION. The research and planning

program is created to provide money for research into and

planning of the proper conservation, management, and development

of the state's water resources, for regional planning by

political subdivisions, for facility engineering in economically

distressed areas, and for flood control planning by political

subdivisions. The program may also provide money for research and

planning by Texas political subdivisions related to the proper

conservation, management, and development of water resources of

areas outside Texas if such research or planning will result in

water being available for use in or for the benefit of Texas or

will maintain and enhance the quality of water in Texas.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1991, 72nd Leg., ch. 516,

Sec. 3, eff. Sept. 1, 1991; Acts 1997, 75th Leg., ch. 1010, Sec.

1.04, eff. Sept. 1, 1997.

Sec. 15.402. RESEARCH AND PLANNING FUND. The research and

planning fund is created in the state treasury to be funded by

direct appropriation and at the discretion of the board from the

money in the fund.

Added by Acts 1981, 67th Leg. 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 133,

Sec. 2.13.

Sec. 15.403. RULES. The board shall adopt rules to carry out

this chapter.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981.

Sec. 15.404. RESEARCH CONTRACTS. (a) The board may enter into

a contract with any person for research into any matter relating

to the conservation and development of the state's water

resources or for research by Texas political subdivisions related

to the proper conservation and development of water resources of

areas outside Texas if such research will result in water being

available for use in or for the benefit of Texas or will help

maintain and enhance the quality of water in Texas.

(b) Before a contract is awarded, the board may prepare written

specifications for the proposed contract and may require each

prospective contractor to prepare and submit to the board a

written proposal that includes:

(1) a description of the proposed research project;

(2) a detailed estimate of the cost of the proposed research

project;

(3) the estimated time required to complete the research

project; and

(4) any other information requested by the board or required by

the board's rules.

(c) At a regular or specially called meeting of the board, the

board may award a research contract to any person and may provide

money from the research and planning fund in any amount the board

considers adequate to carry out the research project under the

contract.

(d) The board shall adopt rules providing criteria for research

projects and for eligibility of persons to receive contract

awards under this section.

(e) A contract made by the board under this section shall

include:

(1) a detailed description of the research project;

(2) the time in which the research project is to be completed;

(3) the total amount of money to be paid by the board from the

research and planning fund for the research project; and

(4) any other terms and conditions required by the board's rules

or agreed to by the contracting parties.

(f) The board may enter into a supplemental contract with a

contractor under this section to change any of the provisions of

a contract awarded under this section including extension of time

to complete the project, the award of more research funds, or

changes in the planned research.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1997, 75th Leg., ch. 1010,

Sec. 1.05, eff. Sept. 1, 1997.

Sec. 15.405. PLANNING CONTRACTS. (a) The board may enter into

contracts with political subdivisions to pay from the research

and planning fund all or part of the cost of developing flood

control plans for the political subdivision.

(b) A political subdivision that desires money from the research

and planning fund for flood control planning shall submit a

written application to the board in the manner and form required

by board rules.

(c) The application shall include:

(1) the name of the political subdivision;

(2) a citation to the laws under which the political subdivision

was created and is operating including specific citation of all

laws providing flood control authority;

(3) the amount requested from the board for flood control

planning; and

(4) any other information required by the board in its rules or

specifically requested by the board.

(d) After notice and hearing, the board may award the applicant

all or part of the requested funds that are considered necessary

by the board for the political subdivision to carry out adequate

flood control planning.

(e) If the board grants an application under this section and

awards funds for flood control planning, the board shall enter

into a contract with the political subdivision that includes:

(1) a detailed statement of the purpose for which the money is

to be used;

(2) the total amount of money to be paid from the research and

planning fund under the contract; and

(3) any other terms and conditions required by board rules or

agreed to by the contracting parties.

(f) The board shall adopt rules establishing criteria of

eligibility for flood control planning money that considers:

(1) the relative need of the political subdivision for the

money;

(2) the legal authority of the political subdivision to plan for

and control flooding; and

(3) the effect of flood control planning by the political

subdivision on overall flood control in the state and within the

area in which the political subdivision is located.

(g) The board shall require that flood control plans developed

under contracts entered into under this section be made available

to the commission.

Added by Acts 1981, 67th Leg., 1st C.S., p. 102, ch. 12, Sec. 1,

eff. Nov. 10, 1981. Amended by Acts 1985, 69th Leg., ch. 795,

Sec. 1.043, eff. Sept. 1, 1985.

Sec. 15.406. REGIONAL FACILITY PLANNING. (a) The board may

enter into contracts with political subdivisions to pay from the

research and planning fund all or part of the cost of developing

regional facility plans.

(b) A political subdivision that desires money from the research

and planning fund for regional facility planning shall submit a

written application to the board in the manner and form required

by board rules.

(c) The application shall include:

(1) the name of the political subdivision;

(2) a citation to the laws under which the political subdivision

was created and is operating including specific citation of all

laws providing authority to plan, develop, and operate regional

facilities;

(3) the amount requested from the board for regional facility

planning; and

(4) any other information required by the board in its rules or

specifically requested by the board.

(d) After notice and hearing, the board may award the applicant

all or part of the requested funds that are considered necessary

by the board for the political subdivision to carry out adequate

regional facility planning.

(e) If the board grants an application under this section and

awards funds for regional facility planning, the board shall

enter into a contract with the political subdivision that

includes:

(1) a detailed statement of the purpose for which the money is

to be used;

(2) the total amount of money to be paid from the research and

planning fund under the contract; and

(3) any other terms and conditions required by board rules or

agreed to by the contracting parties.

(f) The board shall adopt rules establishing criteria of

eligibility for regional facility planning money that considers:

(1) the relative need of the political subdivision for the

money;

(2) the legal authority of the political subdivision to plan,

develop, and operate regional facilities;

(3) the effect of regional facility planning by the political

subdivision on overall regional facility planning, development,

and operation in the state and within the area in which the

political subdivision is located; and

(4) the degree to which the regional facility planning by the

political subdivision is consistent with an approved regional

water plan for the area in which the political subdivision is

located.

(g) The board may require that regional facility plans developed

under contracts entered into under this section be made available

to the commission as provided by board rules.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.13. Amended by

Acts 1987, 70th Leg., ch. 977, Sec. 15, eff. June 19, 1987; Acts

1997, 75th Leg., ch. 1010, Sec. 1.06, eff. Sept. 1, 1997.

Sec. 15.4061. FUNDING FOR REGIONAL WATER PLANS. (a) The board

may enter into contracts with political subdivisions designated

as representatives of a regional water planning group under

Section 16.053(c) of this code to pay from the research and

planning fund all or part of the cost of developing or revising

regional water plans as defined in Section 16.053 of this code.

(b) A political subdivision may submit, either individually or

jointly with other political subdivisions, a written application

to the board for the purpose of funding regional water planning

from the research and planning fund.

(c) The application shall be in the manner and form required by

board rules and include:

(1) the name of the political subdivision or political

subdivisions;

(2) a citation to the laws under which the political subdivision

was created and is operating, including specific citation of all

laws providing authority to develop and implement a regional

water plan;

(3) the amount requested from the board for regional water

planning; and

(4) any other relevant information required by the board in its

rules or specifically requested by the board.

(d) After notice and hearing, the board may award the applicant

all or part of the requested funds that the board considers

necessary for the political subdivision to carry out regional

water planning.

(e) If the board grants an application under this section and

awards funds for regional water planning, the board shall enter

into a contract with the political subdivision or political

subdivisions that includes:

(1) a detailed statement of the purpose for which the money is

to be used;

(2) the total amount of money to be paid by the board from the

research and planning fund under the contract; and

(3) any other terms and conditions required by the board's rules

or agreed to by the contracting parties.

(f) The board shall adopt rules establishing criteria for

eligibility for regional water planning money that include:

(1) the relative need of the political subdivision for the

money;

(2) the legal authority of the political subdivision to develop

and implement a regional water plan; and

(3) the degree to which regional water planning by the political

subdivision or political subdivisions will address the water

supply needs in the regional water planning area.

(g) The board may not provide funds under this section for

activities for which existing information or data is sufficient

for the planning effort, including:

(1) detailed evaluation of cost of water supply alternatives

where recent information is available to evaluate the cost

associated with the alternative;

(2) evaluation of groundwater resources for which current

information is available from the board or other entity

sufficient for evaluation of the resource;

(3) determination of water savings resulting from standard

conservation practices for which current information is available

from the board;

(4) revision of board demand and population projections;

(5) revision of environmental planning criteria for new surface

water supply projects as defined in the state water plan

guidelines established in Section 16.051(d) of this section; and

(6) collection of data describing groundwater or surface water

resources where information for evaluation of the resource is

currently available.

(h) The board shall require that regional water plans developed

or revised under contracts entered into under this section be

made available to the commission, the Department of Agriculture,

and the Parks and Wildlife Department.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 1.07, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 456, Sec. 1, eff. June

18, 1999; Acts 1999, 76th Leg., ch. 979, Sec. 1, eff. June 18,

1999.

Sec. 15.4063. ENVIRONMENTAL FLOWS FUNDING. The board may

authorize the use of money in the research and planning fund:

(1) to compensate the members of the Texas environmental flows

science advisory committee established under Section 11.02361 for

attendance and participation at meetings of the committee and for

transportation, meals, lodging, or other travel expenses

associated with attendance at those meetings as provided by the

General Appropriations Act;

(2) for contracts with cooperating state and federal agencies

and universities and with private entities as necessary to

provide technical assistance to enable the Texas environmental

flows science advisory committee and the basin and bay expert

science teams established under Section 11.02362 to perform their

statutory duties;

(3) to compensate the members of the basin and bay expert

science teams established under Section 11.02362 for attendance

and participation at meetings of the basin and bay expert science

teams and for transportation, meals, lodging, or other travel

expenses associated with attendance at those meetings as provided

by the General Appropriations Act; and

(4) for contracts with political subdivisions designated as

representatives of basin and bay area stakeholders committees

established under Section 11.02362 to fund all or part of the

administrative expenses incurred in conducting meetings of the

basin and bay area stakeholders committees or the pertinent basin

and bay expert science teams.

Added by Acts 2007, 80th Leg., R.S., Ch.

1351, Sec. 1.22, eff. September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 1.22, eff. September 1, 2007.

Sec. 15.407. FACILITY ENGINEERING IN ECONOMICALLY DISTRESSED

AREAS. (a) In this section, "economically distressed area" and

"political subdivision" have the meanings assigned by Section

17.921.

(b) The board may enter into contracts with a political

subdivision to pay from the research and planning fund all or

part of the cost of facility engineering in economically

distressed areas, including preparation of plans and

specifications.

(c) The selection process used by a political subdivision to

procure engineering services necessary for facility engineering

is subject to review by and approval of the executive

administrator. The executive administrator may assist a political

subdivision in the selection of the provider of engineering

services necessary for facility engineering in economically

distressed areas.

(d) The board shall adopt rules governing the procurement of

facility engineering services by a political subdivision awarded

funds under this subchapter and may adopt other rules necessary

to carry out the board's powers and duties under this subchapter.

(e) A political subdivision that desires money from the research

and planning fund for facility engineering in an economically

distressed area shall submit a written application to the board

in the manner and form required by board rules.

(f) The application shall include:

(1) the name of the political subdivision;

(2) a citation to the laws under which the political subdivision

was created and is operating;

(3) the amount requested from the board for facility engineering

in an economically distressed area; and

(4) any other information required by the board in its rules or

specifically requested by the board.

(g) After notice and hearing, the board may award the applicant

all or part of the requested funds that are considered necessary

by the board for the political subdivision to carry out adequate

facility engineering in an economically distressed area.

(h) If the board grants an application under this section and

awards funds for facility engineering in an economically

distressed area, the board shall enter into a contract with the

political subdivision that includes:

(1) a detailed statement of the purpose for which the money is

to be used;

(2) the total amount of money to be paid from the research and

planning fund under the contract; and

(3) any other terms and conditions required by board rules or

agreed to by the contracting parties.

(i) Repealed by Acts 2005, 79th Leg., Ch. 927, Sec. 15, eff.

September 1, 2005.

(j) If the board determines that planning activities undertaken

by a political subdivision for which the board has committed

funds under this subchapter have been inadequate or not completed

in a timely manner, the board may terminate the contract with the

political subdivision and on behalf of and in consultation with

the political subdivision may perform or contract for facility

engineering in the economically distressed area.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.12, eff. Sept. 1,

1989. Amended by Acts 1995, 74th Leg., ch. 649, Sec. 1, eff. June

14, 1995; Acts 1999, 76th Leg., ch. 404, Sec. 32, eff. Sept. 1,

1999.

Amended by:

Acts 2005, 79th Leg., Ch.

927, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

927, Sec. 15, eff. September 1, 2005.

SUBCHAPTER J. FINANCIAL ASSISTANCE FOR WATER POLLUTION CONTROL

Sec. 15.601. CREATION OF FUND. (a) The state water pollution

control revolving fund shall be administered by the board under

this subchapter and rules adopted by the board. The fund shall be

used to provide financial assistance to political subdivisions

for construction of treatment works and to persons for nonpoint

source pollution control and abatement projects under Section

15.603(h), in accordance with the capitalization grant program

established under the Federal Water Pollution Control Act (33

U.S.C. 1251 et seq.).

(b) The board may establish one or more additional state

revolving funds in accordance with other capitalization grant

programs hereafter established by federal agencies or otherwise

authorized by federal law. Such additional state revolving funds

shall be held and administered by the board in the same manner as

provided by Section 15.603 of this code for the administration of

the state water pollution control revolving fund, except that

such additional state revolving funds shall be held and

administered in accordance with the federal legislation or

federal agency program under which the additional state revolving

fund was established and shall be used to provide financial

assistance to political subdivisions for public works in

accordance with such legislation or program. In the

administration of such additional state revolving funds, the

board shall have all rights and powers authorized to the board

pursuant to this subchapter in connection with the administration

of the state water pollution control revolving fund, together

with such additional rights and powers as are necessary or

appropriate in connection with the administration of such

additional state revolving funds.

(c) The board may, in its discretion, provide for the state

water pollution control revolving fund to be merged into any

additional state revolving fund hereafter created.

Added by Acts 1987, 70th Leg., ch. 420, Sec. 1, eff. June 17,

1987. Amended by Acts 1993, 73rd Leg., ch. 184, Sec. 1, eff. May

19, 1993; Acts 2001, 77th Leg., ch. 1234, Sec. 19, eff. Sept. 1,

2001.

Sec. 15.602. DEFINITIONS. In this subchapter:

(1) "Additional state revolving fund" means any state revolving

fund hereafter established by the board to provide financial

assistance to political subdivisions for public works in

accordance with a capitalization grant program hereafter

established by a federal agency or otherwise authorized by

federal law.

(2) "Authorized investments" means any authorized investments

described in Section 404.024, Government Code.

(3) "Community water system" means a public water system that:

(A) serves at least 15 service connections used by year-round

residents of the area served by the system; or

(B) regularly serves at least 25 year-round residents.

(4) "Construction" shall have the meaning assigned by the

Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).

(5) "Disadvantaged community" means an area meeting criteria

established by board rule, which criteria shall be based on

measures that may include single-family residential property

valuation, income levels of residents of the area, or other

similarly appropriate measures.

(5-a) "Eligible lending institution" means a financial

institution that makes commercial loans, is either a depository

of state funds or an institution of the Farm Credit System

headquartered in this state, agrees to participate in a linked

deposit program established under Section 15.611 and to provide

collateral equal to the amount of linked deposits placed with it,

and meets any other requirements established by board rule.

(6) "Federal Act" means the Federal Water Pollution Control Act,

as amended (33 U.S.C. 1251 et seq.).

(7) "Nonprofit noncommunity water system" means a public water

system that is not operated for profit and that:

(A) is owned by a political subdivision or nonprofit entity; and

(B) is not a community water system.

(8) "Person" means an individual, corporation, partnership,

association, state, municipality, commission, or political

subdivision of a state or any interstate body, as defined by

Section 502 of the federal act, including a political subdivision

as defined by this subchapter, if the person is eligible for

financial assistance under federal law establishing the revolving

fund.

(9) "Political subdivision" means a municipality,

intermunicipal, interstate, or state agency, any other public

entity eligible for assistance under this subchapter, or a

nonprofit water supply corporation created and operating under

Chapter 67, if such entity is eligible for financial assistance

under federal law establishing the state revolving fund or an

additional state revolving fund.

(10) "Public water system" means a system that is owned by any

person and that meets the definition of public water system in

the Safe Drinking Water Act.

(11) "Public works" means any project to acquire, construct,

improve, repair, or otherwise provide any buildings, structures,

facilities, equipment, or other real or personal property or

improvements designed for public use, protection, or enjoyment

undertaken by a political subdivision and paid for, in whole or

in part, out of public funds.

(12) "Revolving fund" means the state water pollution control

revolving fund.

(13) "Safe Drinking Water Act" means Title XIV of the federal

Public Health Service Act, commonly known as the Safe Drinking

Water Act, as amended (42 U.S.C. Section 300f et seq.).

(14) "Safe drinking water revolving fund" means the fund

established by the board as an additional state revolving fund to

provide financial assistance in accordance with the federal

program established pursuant to the provisions of the Safe

Drinking Water Act.

(15) "Treatment works" has the meaning established by the

federal act and the eligible components of the management

programs established by Sections 319 and 320 of the federal act.

Added by Acts 1987, 70th Leg., ch. 420, Sec. 1, eff. June 17,

1987. Amended by Acts 1993, 73rd Leg., ch. 184, Sec. 2, eff. May

19, 1993; Acts 1993, 73rd Leg., ch. 477, Sec. 6, eff. Aug. 30,

1993; Acts 1997, 75th Leg., ch. 1010, Sec. 6.15, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 62, Sec. 18.56, eff. Sept. 1,

1999; Acts 2001, 77th Leg., ch. 966, Sec. 4.13, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 200, Sec. 19(a), eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 352, Sec. 1, eff. Sept. 1, 2003.

Sec. 15.603. CREATION AND ADMINISTRATION OF PROGRAM. (a) The

revolving fund is held separately from other funds by the board

outside the State Treasury to provide financial assistance to

political subdivisions for construction of treatment works and to

persons for estuary management projects and for nonpoint source

pollution control and abatement projects under Subsection (h).

(b) The board may execute agreements with the Environmental

Protection Agency or any other federal agency to establish and

administer the revolving fund and may discharge the duties and

responsibilities required for the administration of the revolving

fund.

(c) The revolving fund consists of money derived from federal

grants, direct appropriations, investment earnings on amounts

credited to the revolving fund, and, at the board's discretion,

from any and all sources available.

(d) The revolving fund shall remain available in perpetuity for

providing financial assistance in accordance with the federal

act.

(e) All payments of principal and interest and all proceeds from

the sale, refunding, or prepayment of bonds of political

subdivisions acquired in carrying out the purposes of the

revolving fund shall be deposited in the revolving fund.

(f) The board shall administer the revolving fund in the manner

provided by the federal act, state law, and the rules of the

board.

(g) The revolving fund and any accounts established in the

revolving fund shall be kept and maintained by or at the

direction of the board and do not constitute and are not a part

of the State Treasury. However, at the direction of the board,

the revolving fund or accounts in the revolving fund may be kept

and held in escrow and in trust by the comptroller for and on

behalf of the board, shall be used only as provided by this

subchapter, and pending such use shall be invested in authorized

investments as provided by any order, resolution, or rule of the

board. Legal title to money and investments in the revolving fund

is in the board unless or until paid out as provided by this

subchapter, the federal act, and the rules of the board. The

comptroller, as custodian, shall administer the funds strictly

and solely as provided by this subchapter and in the orders,

resolutions, and rules, and the state shall take no action with

respect to the revolving fund other than that specified in this

subchapter, the federal act, and the rules of the board.

(h) The board may establish a separate account in the revolving

fund to be used solely for providing financial assistance to

persons for nonpoint source pollution control and abatement

projects. The account shall be composed solely of funds

appropriated by the legislature, funds provided as gifts or

grants by the United States, interest earnings on amounts

credited to the account, and repayments of loans made from the

account. The board shall adopt rules establishing the criteria

for eligibility and the terms of assistance for persons that

receive financial assistance from the account.

(i) In addition to authorized purposes under Subsection (a), the

revolving fund is held by the board to provide linked deposits to

eligible financial institutions for loans to persons for nonpoint

source pollution control projects.

Added by Acts 1987, 70th Leg., ch. 420, Sec. 1, eff. June 17,

1987. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 6.17, eff.

Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1423, Sec. 20.03, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 966, Sec. 4.14, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1234, Sec. 20, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 200, Sec. 19(b), eff.

Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 2, eff. Sept.

1, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 18.004, eff. Sept.

1, 2003.

Sec. 15.604. FINANCIAL ASSISTANCE UNDER THE REVOLVING FUND. (a)

The board may use the revolving fund for financial assistance

only as provided by the federal act:

(1) to make loans, on the conditions that:

(A) those loans are made at or below market interest rates,

including interest-free loans, at terms not to exceed 20 years;

(B) principal and interest payments will begin not later than

one year after completion of any treatment works and all loans

will be fully amortized not later than 20 years after completion

of the treatment works;

(C) the recipient of a loan will establish a dedicated source of

revenue for repayment of loans; and

(D) the revolving fund will be credited with all payments of

principal of and interest on all loans;

(2) to buy or refinance the debt obligation of political

subdivisions at or below market rates if the debt obligations

were incurred after March 7, 1985;

(3) to guarantee or purchase insurance for political

subdivisions if the guarantee or insurance would improve access

to market credit or reduce interest rates;

(4) as a source of revenue or security for the payment of

principal and interest on bonds issued by the state if the

proceeds of the sale of those bonds will be deposited in the

revolving fund;

(5) to provide loan guarantees to similar revolving funds

established by municipalities or intermunicipal agencies;

(6) to earn interest on revolving fund accounts;

(7) for the reasonable costs of administering the revolving fund

and conducting activities provided for by Title VI of the federal

act, except that those amounts may not exceed the amount

authorized under Title VI of the federal act;

(8) to provide financial assistance to persons for a nonpoint

source pollution control project under Section 319 of the federal

act or for an estuary management project under Section 320 of the

federal act;

(9) for other purposes as provided by the federal act; and

(10) to provide linked deposits to eligible lending institutions

for loans to persons for nonpoint source pollution control

projects.

(b) The board shall adopt rules specifying the manner in which

any additional state revolving fund hereafter established by the

board, or any capitalization grant under the state water

pollution control revolving fund, the safe drinking water

revolving fund, or any additional state revolving fund, may be

used to provide financial assistance to an eligible applicant for

public works. Such rules shall require financial assistance to

be provided for the purpose or purposes and on the terms

authorized by the federal legislation or federal agency program

under which the additional state revolving fund was established

or the capitalization grant was awarded.

Added by Acts 1987, 70th Leg., ch. 420, Sec. 1, eff. June 17,

1987. Amended by Acts 1993, 73rd Leg., ch. 184, Sec. 3, eff. May

19, 1993; Acts 2001, 77th Leg., ch. 966, Sec. 4.15, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 200, Sec. 19(c), eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 352, Sec. 3, eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1243, Sec. 1, eff. June 19, 2009.

Sec. 15.6041. FINANCIAL ASSISTANCE UNDER THE SAFE DRINKING WATER

REVOLVING FUND. (a) The safe drinking water revolving fund

shall be administered by the board under this subchapter and

rules adopted by the board. The safe drinking water revolving

fund shall be held and administered by the board in the same

manner as provided by Section 15.603, except that the safe

drinking water revolving fund shall be held and administered in

accordance with the Safe Drinking Water Act and shall be used to

provide financial assistance in accordance with that act and in

the manner provided by rules adopted by the board:

(1) to political subdivisions for community water systems and

for nonprofit noncommunity water systems;

(2) to persons other than political subdivisions for community

water systems or nonprofit noncommunity water systems from the

account established by Subsection (b)(1);

(3) to persons, including political subdivisions, for service to

disadvantaged communities from the account established by

Subsection (b)(2); and

(4) for other purposes authorized by the Safe Drinking Water

Act.

(b) In addition to other accounts the board may establish in the

safe drinking water revolving fund, the board shall establish the

following separate accounts:

(1) the community/noncommunity water system financial assistance

account, to be used solely for providing financial assistance to

persons, other than political subdivisions, providing services

through a community water system or a nonprofit noncommunity

water system, which account shall be composed solely of funds

appropriated by the legislature, funds provided as gifts or

grants by the United States government, interest earnings on

amounts credited to the account, and repayments of loans made

from the account; and

(2) the disadvantaged community account, to be used solely for

providing financial assistance under the terms of Subsections (c)

and (d), which account shall be composed solely of funds

appropriated by the legislature, funds provided as gifts or

grants by the United States government, interest earnings on

amounts credited to the account, and repayments of loans made

from the account.

(c) The board may provide financial assistance from the

disadvantaged community account to:

(1) a political subdivision:

(A) that is a disadvantaged community; or

(B) for a project serving an area that:

(i) is located outside the boundaries of the political

subdivision; and

(ii) meets the definition of a disadvantaged community; or

(2) an owner of a community water system that is ordered by the

commission to provide service to a disadvantaged community,

provided that the financial assistance is for the sole purpose of

providing service to a disadvantaged community.

(d) In providing financial assistance from the disadvantaged

community account, the board shall determine the amount of a loan

which the political subdivision cannot repay based on

affordability criteria established by the board by rule. The

board shall forgive repayment of that portion of the principal of

the loan which the board determines the political subdivision

cannot repay. Financial assistance from the disadvantaged

community account may not exceed the allowable percentage of the

amount of the capitalization grant received by the state pursuant

to the Safe Drinking Water Act.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 6.16, eff. Sept. 1,

1997.

Sec. 15.605. RULES. The board shall adopt necessary rules to

carry out this subchapter.

Added by Acts 1987, 70th Leg., ch. 420, Sec. 1, eff. June 17,

1987.

For expiration of this section, see Subsection (e).

Sec. 15.6055. RULEMAKING AUTHORITY FOR SPECIAL FEDERAL

CAPITALIZATION GRANTS. (a) The board may adopt rules specifying

the manner in which any special capitalization grant under the

state water pollution control revolving fund, the safe drinking

water revolving fund, or any additional state revolving fund

received as a result of federal economic recovery legislation may

be used to provide financial assistance to an eligible applicant

for public works. The rules must require financial assistance to

be provided for the purpose or purposes, and on the terms

authorized by, the federal legislation or federal agency program

under which the additional state revolving fund was established

or the special capitalization grant was awarded.

(b) If the board determines that it is necessary to adopt rules

to comply with the terms of a special capitalization grant or

other source of federal funding, and that the procedures

prescribed by Subchapter B, Chapter 2001, Government Code, for

adopting rules do not allow for the adoption of the rules in a

sufficiently prompt manner, the procedures prescribed by that

subchapter do not apply to the adoption of the rules. In that

case, the board shall:

(1) post notice of a meeting to adopt rules not later than 72

hours before the time the meeting is scheduled; and

(2) adopt the necessary rules at the meeting.

(c) The board shall file a rule adopted in the manner authorized

by Subsection (b) and the board's written determinations made

under that subsection in the office of the secretary of state for

publication in the Texas Register in the manner prescribed by

Chapter 2002, Government Code.

(d) Not later than the 180th day after the date rules are

adopted under Subsection (b), the board may readopt or amend the

rules in accordance with the procedures prescribed by Subchapter

B, Chapter 2001, Government Code. If the board does not readopt

or amend the rules in that manner, the rules expire on the 180th

day after the date the rules were adopted under Subsection (b).

(e) This section expires September 1, 2011.

Added by Acts 2009, 81st Leg., R.S., Ch.

1243, Sec. 2, eff. June 19, 2009.

Sec. 15.606. LENDING RATE. The board shall determine and

provide for the lending rates to be charged on loans from the

revolving fund.

Added by Acts 1987, 70th Leg., ch. 420, Sec. 1, eff. June 17,

1987.

Sec. 15.607. APPROVAL OF APPLICATION. On review of

recommendations by the executive administrator, the board by

resolution may approve an application if the board finds that in

its opinion the revenue or taxes or both revenue and taxes

pledged by the applicant will be sufficient to meet all the

obligations assumed by the applicant and that the application and

assistance applied for meet the requirements of the federal act

and state law. A program of water conservation for the more

effective use of water shall be required in the same manner as

required for approval of an application for financial assistance

under Section 15.106 of this code.

Added by Acts 1987, 70th Leg., ch. 420, Sec. 1, eff. June 17,

1987. Amended by Acts 2001, 77th Leg., ch. 966, Sec. 4.16, eff.

Sept. 1, 2001.

Sec. 15.608. APPROVAL AND REGISTRATION. The board may not buy

or refinance any bonds or securities or guarantee or purchase

insurance for bonds or securities of political subdivisions that

have not been approved by the attorney general and registered by

the comptroller.

Added by Acts 1987, 70th Leg., ch. 420, Sec. 1, eff. June 17,

1987.

Sec. 15.609. RECOVERY OF ADMINISTRATIVE COSTS. (a) The board

may charge a recipient of financial assistance from the revolving

fund or an additional state revolving fund an origination fee and

an annual fee. The board by rule shall set the fees at amounts it

considers necessary to recover the costs incurred by the board in

administering the revolving fund or an additional state revolving

fund that are not paid from that fund.

(b) The board may establish one or more operating funds to

finance the administration of the revolving fund or an additional

state revolving fund. An operating fund must be held outside the

state treasury and separate from the fund to which it relates.

The board shall deposit to the credit of the appropriate

operating fund the fees collected under Subsection (a). The board

shall use money deposited to the credit of an operating fund to

pay the board's costs of administering the revolving fund or

additional state revolving fund to which the operating fund

relates, including the cost of servicing debt obligations of

recipients of financial assistance made available from the

revolving fund or additional state revolving fund.

(c) The board may not transfer money in the revolving fund or an

additional state revolving fund to an operating fund, but the

board may transfer money in an operating fund to the revolving

fund or additional state revolving fund to which the operating

fund relates.

(d) Money in an operating fund shall be invested in authorized

investments as provided by board order, resolution, or rule.

(e) The board may agree with the holder of a bond the proceeds

of which will be deposited in the revolving fund or an additional

state revolving fund that the board will use money in an

operating fund only as provided by this section.

Added by Acts 1995, 74th Leg., ch. 281, Sec. 1, eff. June 5,

1995.

Sec. 15.610. LINKED DEPOSIT. A linked deposit is a deposit

governed by a written deposit agreement between the board and an

eligible lending institution that provides that:

(1) the eligible lending institution pay interest on the deposit

at a rate determined by the board;

(2) the state not withdraw any part of the deposit before the

expiration of a period set by a written advance notice of the

intention to withdraw; and

(3) the eligible lending institution agree to lend the value of

the deposit to a person at a maximum rate that is the rate paid

by the eligible lending institution to the board plus a maximum

of four percent.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 19(d), eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 352, Sec. 4, eff. Sept. 1, 2003.

Sec. 15.611. LINKED DEPOSIT PROGRAM. (a) The board by rule may

establish a nonpoint source pollution control linked deposit

program in accordance with this subchapter.

(b) An eligible lending institution may participate in the

program established under this section as provided by this

subchapter.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 19(d), eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 352, Sec. 4, eff. Sept. 1, 2003.

Sec. 15.612. APPLICATION BY ELIGIBLE LENDING INSTITUTIONS TO

PARTICIPATE IN LINKED DEPOSIT PROGRAM. To participate in the

nonpoint source pollution control linked deposit program, an

eligible lending institution must:

(1) solicit loan applications, which must contain a description

of a proposed nonpoint source pollution control project;

(2) review applications to determine if applicants are eligible

and creditworthy; and

(3) submit the applications of eligible and creditworthy

applicants to the executive administrator with a certification:

(A) of the interest rate applicable to each applicant by the

eligible lending institution; and

(B) of the proposed project by the appropriate person as

required by Section 15.613.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 19(d), eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 352, Sec. 4, eff. Sept. 1, 2003.

Sec. 15.613. CERTIFICATION OF PROJECT. (a) An eligible lending

institution must obtain from a director of a soil and water

conservation district certification of an agricultural or

silvicultural nonpoint source pollution control project proposed

for the district. The certification must state that:

(1) the applicant of the proposed project has a water quality

management plan certified by the State Soil and Water

Conservation Board; and

(2) the project furthers or implements the plan.

(b) An eligible lending institution must obtain from the

executive director certification of a proposed nonpoint source

pollution control project that is not an agricultural or

silvicultural nonpoint source pollution control project. The

certification must state that the applicant's proposed project

implements the state's nonpoint source pollution management plan.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 19(d), eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 352, Sec. 4, eff. Sept. 1, 2003.

Sec. 15.614. APPROVAL OR REJECTION OF APPLICATION. The board

may approve or reject an application of an eligible lending

institution to participate in the program. The board may delegate

its authority to approve or reject an application to the

executive administrator.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 19(d), eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 352, Sec. 4, eff. Sept. 1, 2003.

Sec. 15.615. DEPOSIT AGREEMENT. If the board approves an

application of an eligible lending institution, the board and the

eligible lending institution shall enter into a written deposit

agreement. The agreement shall contain the conditions on which

the linked deposit is made. On execution of the agreement, the

board shall place a linked deposit from the revolving fund with

the eligible lending institution in accordance with the

agreement. A delay in payment or a default on a loan by an

applicant does not affect the validity of the deposit agreement.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 19(d), eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 352, Sec. 4, eff. Sept. 1, 2003.

Sec. 15.616. COMPLIANCE. (a) On accepting a linked deposit, an

eligible lending institution must lend money to an approved

applicant in accordance with the deposit agreement and this

subchapter. The eligible lending institution shall forward a

compliance report to the board in accordance with board rules.

The board shall adopt rules regarding the compliance report.

(b) The board shall monitor compliance with this subchapter and

inform the comptroller of noncompliance on the part of an

eligible lending institution.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 19(d), eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 352, Sec. 4, eff. Sept. 1, 2003.

Sec. 15.617. STATE LIABILITY PROHIBITED. The state is not

liable to an eligible lending institution for payment of the

principal, interest, or any late charges on a loan made to an

approved applicant. A linked deposit is not an extension of the

state's credit within the meaning of any state constitutional

prohibition.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 19(d), eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 352, Sec. 4, eff. Sept. 1, 2003.

Sec. 15.618. LIMITATIONS ON PROGRAM. (a) The maximum amount of

a loan under the linked deposit program is $250,000.

(b) The board may withdraw linked deposits from an eligible

lending institution if the institution ceases to be either a

state depository or a Farm Credit System institution

headquartered in this state.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 19(d), eff. Sept. 1,

2003; Acts 2003, 78th Leg., ch. 352, Sec. 4, eff. Sept. 1, 2003.

SUBCHAPTER K. TEXAS WATER BANK

Sec. 15.701. DEFINITIONS. In this subchapter:

(1) "Deposit" means the placement of a water right or the right

to use water in the water bank for transfer.

(2) "Depositor" means a person who deposits or has on deposit a

water right in the water bank or trust.

(3) "Person" includes but is not limited to any individual,

corporation, organization, government, or governmental

subdivision or agency, including the board, business trust,

estate, trust, partnership, association, and any other legal

entity.

(4) "Transfer" means the conveyance of a water right or the

right to use water under a water right in any of the following

manners:

(A) the conveyance of legal title to a water right; or

(B) a contract or option contract to allow use of a water right.

(5) "Trust" means the Texas Water Trust.

(6) "Water bank" or "bank" means the Texas Water Bank.

(7) "Water right" means a right acquired or authorized under the

laws of this state to impound, divert, or use state water,

underground water, or water from any source to the extent

authorized by law.

Added by Acts 1993, 73rd Leg., ch. 647, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 2.13, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 966, Sec. 2.14, eff.

Sept. 1, 2001.

Sec. 15.702. CREATION OF BANK. The Texas Water Development

Board shall establish the Texas Water Bank. The board shall

administer the water bank to facilitate water transactions to

provide sources of adequate water supplies for use within the

State of Texas.

Added by Acts 1993, 73rd Leg., ch. 647, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 2.14, eff.

Sept. 1, 1997.

Sec. 15.703. OPERATION OF THE BANK; RULES. (a) The board may

take all actions necessary to operate the water bank and to

facilitate the transfer of water rights from the water bank for

future beneficial use including but not limited to:

(1) negotiating a sale price and terms acceptable to the

depositor and purchaser;

(2) maintaining a registry of water bank deposits and those

water users in need of additional supplies;

(3) informing water users in need of additional supply of water

rights available in the bank;

(4) encouraging water right holders to implement water

conservation practices and deposit the right to use the conserved

water into the bank;

(5) establishing requirements for deposit of a water right into

the water bank including minimum terms for deposit;

(6) purchasing, holding, and transferring water or water rights

in its own name;

(7) establishing regional water banks;

(8) acting as a clearinghouse for water marketing information

including water availability, pricing of water transactions,

environmental considerations, and potential buyers and sellers of

water rights;

(9) preparing and publishing a manual on structuring water

transactions;

(10) accepting and holding donations of water rights to meet

instream, water quality, fish and wildlife habitat, or bay and

estuary inflow needs;

(11) entering into contracts with persons to pay for feasibility

studies or the preparation of plans and specifications relating

to water conservation efforts or to estimate the amount of water

that would be saved through conservation efforts; and

(12) other actions to facilitate water transactions.

(b) The board may adopt rules necessary for implementation of

the Texas Water Bank.

(c) The board may contract with any person to achieve the

purposes of this subchapter.

Added by Acts 1993, 73rd Leg., ch. 647, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 2.15, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 61, Sec. 1, eff. May 10,

1999.

Sec. 15.7031. TEXAS WATER TRUST. (a) The Texas Water Trust is

established within the water bank to hold water rights dedicated

to environmental needs, including instream flows, water quality,

fish and wildlife habitat, or bay and estuary inflows.

(b) The board, in consultation with the Parks and Wildlife

Department and the commission, shall adopt rules governing the

process for holding and transferring water rights.

(c) The dedication of any water rights placed in trust must be

reviewed and approved by the commission, in consultation with the

board and the Parks and Wildlife Department. In addition, the

Department of Agriculture may provide input to the commission, as

appropriate, during the review and approval process for

dedication of water rights.

(d) Water rights may be held in the trust for a term specified

by contractual agreement or in perpetuity.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 2.16, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 456, Sec. 2, eff. June

18, 1999; Acts 1999, 76th Leg., ch. 979, Sec. 2, eff. June 18,

1999.

Sec. 15.704. TRANSFERS AND CONDITIONS. (a) A water right may

be deposited in the water bank for an initial term of up to 10

years, unless otherwise held in the Texas Water Trust as

established under Section 15.7031 of this code, during which time

the water right is exempt from cancellation by the commission

under the terms of Subchapter E of Chapter 11 of this code. A

water right is exempt from cancellation under this subsection

only once even if it has been transferred or redeposited.

(b) The commission may not bring a cancellation action under

Subchapter E of Chapter 11 of this code for a 10-year period

following commission approval of any necessary actions relating

to a water right which has been transferred while on deposit in

the water bank.

(c) A contract or option contract to allow use of a water right

under this subchapter:

(1) may include a requirement that the purchaser show diligence

in pursuing feasible and practicable alternative water supplies;

and

(2) does not vest any right in the purchaser beyond the stated

terms and conditions of the contract or option contract.

Added by Acts 1993, 73rd Leg., ch. 647, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 2.17, eff.

Sept. 1, 1997.

Sec. 15.705. FEES. (a) The board may charge a transaction fee

per transfer not to exceed one percent of the value of the water

or water right received into or transferred from the water bank

to cover expenses of the board in operating the water bank.

(b) The board shall place the fees in the water bank account of

the water assistance fund where they shall be separately

accounted for and used, with interest, only for the

administration and operation of the water bank by the board.

Added by Acts 1993, 73rd Leg., ch. 647, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1999, 76th Leg., ch. 61, Sec. 2, eff. May

10, 1999.

Sec. 15.706. REPORTS. The commission and the board shall

provide ready access by the other agency through manual or

computer capabilities to all water rights permits, final water

rights decisions, applications, amendments, contracts,

computerized files, computer programs, and other information

related to water rights and to the operation of the water bank.

The commission shall provide the board with all notices of

proposed water rights actions.

Added by Acts 1993, 73rd Leg., ch. 647, Sec. 1, eff. Aug. 30,

1993.

Sec. 15.707. WATER BANK ACCOUNT. (a) The water bank account is

created as a special account in the water assistance fund and is

composed of:

(1) money appropriated to the board for the program;

(2) fees collected by the board under this subchapter;

(3) money transferred to the account from the water assistance

fund in Section 15.011(c) of this code;

(4) grants, contracts, gifts, or other such funds that the board

may receive relating to this subchapter;

(5) money received from the transfer of water or water rights

held in the board's name in the bank; and

(6) interest earned on the investment of money in the account.

(b) The money in the account may be used only for the

administration and operation of the water bank by the board under

this subchapter.

Added by Acts 1993, 73rd Leg., ch. 647, Sec. 1, eff. Aug. 30,

1993. Amended by Acts 1999, 76th Leg., ch. 61, Sec. 3, eff. May

10, 1999.

Sec. 15.708. OTHER TRANSFERS. Nothing in this subchapter shall

prevent the sale or purchase of water or water rights by or

through persons or entities outside of the water bank or the

creation and operation of water banks by other persons to the

extent allowed by law.

Added by Acts 1993, 73rd Leg., ch. 647, Sec. 1, eff. Aug. 30,

1993.

SUBCHAPTER L. PLUMBING IMPROVEMENT LOANS

Sec. 15.731. DEFINITIONS. In this subchapter:

(1) "Fund" means the plumbing loan fund.

(2) "Plumbing assistance loan" means a loan provided by the

board to a political subdivision for the political subdivision's

plumbing improvement loan program.

(3) "Plumbing improvement loan" means a loan provided by a

political subdivision to an individual under this subchapter.

(4) "Political subdivision" means a county, a municipality, a

nonprofit member-owned, member-controlled water supply

corporation organized and operating under Chapter 67, or a

district or authority created and operating under Article III,

Section 52, or Article XVI, Section 59, of the Texas

Constitution.

(5) "Water conservation" has the meaning assigned by Section

17.921 of this code.

Added by Acts 1991, 72nd Leg., ch. 294, Sec. 6, eff. June 7,

1991. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.57, eff.

Sept. 1, 1999.

Sec. 15.732. PLUMBING LOAN FUND. (a) The plumbing loan fund is

created.

(b) The fund is held separately from other funds outside the

state treasury. The board shall keep and maintain the fund and

any accounts established in the fund.

(c) At the direction of the board, the fund or accounts in the

fund may be kept and held in escrow and in trust by the

comptroller for and on behalf of the board. If the fund or

accounts in the fund are held in escrow and in trust by the

comptroller, the fund or accounts may be used only as provided by

this subchapter and, pending their use, shall be invested in

authorized investments as provided by any order, resolution, or

rule of the board.

(d) Legal title to money and investments in the fund is in the

board unless or until paid out as provided by this subchapter or

rules of the board.

(e) The comptroller, as custodian, shall administer the funds

strictly and solely as provided by this subchapter and in the

orders, resolutions, and rules of the board, and the state shall

take no action with respect to the fund other than that specified

in this subchapter, an agreement made with the Environmental

Protection Agency or another federal agency, applicable federal

requirements, and the rules of the board.

Added by Acts 1991, 72nd Leg., ch. 294, Sec. 6, eff. June 7,

1991. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 20.04, eff.

Sept. 1, 1997.

Sec. 15.733. ADMINISTRATION AND OPERATION OF FUND. (a) The

board shall administer the fund in accordance with state law,

rules of the board, and any federal requirements imposed because

of a grant of money to the fund by an agency of the federal

government.

(b) The board may execute agreements with the Environmental

Protection Agency or any other federal agency to establish and

administer the fund and may discharge the duties and

responsibilities required for the administration of the fund.

(c) The fund consists of money derived from federal grants, from

earnings on the investment of money credited to the fund, and, at

the board's discretion, from any other available source.

(d) The board shall deposit money received for repayment of a

plumbing assistance loan made to a political subdivision in the

fund.

(e) At the direction of the governor, any money in the fund may

be transferred to the state water pollution control revolving

fund under Subchapter J of this chapter.

(f) The fund remains available in perpetuity for providing loans

under this subchapter, except to the extent that the fund may be

reduced or eliminated as provided by this subchapter.

Added by Acts 1991, 72nd Leg., ch. 294, Sec. 6, eff. June 7,

1991.

Sec. 15.734. USE OF FUND. The board may use money in the fund,

unless prohibited by an agreement made with a federal agency

under this subchapter, to:

(1) make a plumbing assistance loan;

(2) administer the fund; and

(3) grant or lend money to a political subdivision to defray the

political subdivision's expenses incurred in administering a

plumbing improvement loan program.

Added by Acts 1991, 72nd Leg., ch. 294, Sec. 6, eff. June 7,

1991.

Sec. 15.735. APPLICATION SUBMISSION AND APPROVAL. (a) A

political subdivision located in the county of Brewster, Cameron,

El Paso, Hidalgo, Hudspeth, Maverick, Presidio, Starr, Terrell,

Val Verde, Webb, or Zapata in which residences do not have water

or wastewater facilities that meet minimum standards established

by the commission or in any other area designated by federal law

to benefit from the fund may submit to the board an application

for a plumbing assistance loan in accordance with rules adopted

by the board. The application must include:

(1) the legal name of the political subdivision and a citation

to the law under which it operates and was created;

(2) a description of the water conservation methods to be used

in the provision of water and wastewater service in the area the

political subdivision proposes to affect by its plumbing

improvement loan program;

(3) a map showing the location of the area the political

subdivision proposes to affect by its plumbing improvement loan

program;

(4) a description of the subdivision's proposed plumbing

improvement loan program; and

(5) other information as required by board rule.

(b) The board may approve a plumbing assistance loan to a

political subdivision only if the political subdivision is in a

county that has adopted the model rules developed under Section

16.343 of this code. The board may approve a plumbing assistance

loan to a municipality only if the municipality has adopted the

model rules developed under Section 16.343 of this code.

(c) The board may approve a plumbing assistance loan to a

political subdivision only if the political subdivision is, or is

in an area within the jurisdiction of, an authorized agent of the

commission under Subchapter C, Chapter 366, Health and Safety

Code.

(d) The board may not approve an application for a plumbing

assistance loan to a political subdivision unless the board finds

that the political subdivision is financially capable of managing

a plumbing improvement loan program and that the public interest

will be served by the plumbing assistance loan.

(e) The board shall set interest rates to be charged to

political subdivisions on plumbing assistance loans.

Added by Acts 1991, 72nd Leg., ch. 294, Sec. 6, eff. June 7,

1991. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.287, eff.

Sept. 1, 1995.

Sec. 15.736. POLITICAL SUBDIVISION PLUMBING IMPROVEMENT LOAN

PROGRAM ADMINISTRATION; PLUMBING ASSISTANCE LOAN REPAYMENT. (a)

A political subdivision that receives a plumbing assistance loan

shall establish and administer a program to make plumbing

improvement loans to individuals at an interest rate lower than

the current market rate, including charging no interest.

(b) A political subdivision may use the proceeds from a plumbing

assistance loan to make a plumbing improvement loan to be used to

pay:

(1) costs to connect a residence to a water distribution system;

(2) costs to provide yard service connections;

(3) costs to provide a residence with indoor plumbing facilities

and fixtures;

(4) costs of connecting a residence to a sewer collection system

or of providing a residence with a suitable on-site wastewater

disposal system for the residence to meet applicable county or

municipal code requirements;

(5) costs of building improvements or correction of building

deficiencies necessary to allow plumbing to be installed in a

residence;

(6) necessary connection fees and permit fees; or

(7) necessary costs of design related to plumbing improvements.

(c) The political subdivision shall repay its plumbing

assistance loan from the money it receives as repayment of

plumbing improvement loans it has made. To the extent the

political subdivision is unable to collect the payments on its

plumbing improvement loans made from the proceeds of a plumbing

assistance loan, the political subdivision is not obligated to

repay a plumbing assistance loan.

(d) A political subdivision shall use all reasonable means to

collect payments on plumbing improvement loans. The board may

bring a mandamus action in a district court in Travis County or

may use any other legal means to compel a political subdivision

to take action to collect plumbing improvement loan payments.

Added by Acts 1991, 72nd Leg., ch. 294, Sec. 6, eff. June 7,

1991.

Sec. 15.737. RULES. The board may adopt rules necessary to

carry out this subchapter.

Added by Acts 1991, 72nd Leg., ch. 294, Sec. 6, eff. June 7,

1991.

SUBCHAPTER M. HYDROGRAPHIC SURVEY PROGRAM

Sec. 15.801. DEFINITIONS. In this subchapter:

(1) "Account" means the hydrographic survey account established

under Section 15.802 of this code.

(2) "Program" means the hydrographic survey program established

under this subchapter.

(3) "Survey" means a hydrographic survey performed by the board

under Section 15.804 of this code.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.062, eff.

Aug. 12, 1991.

Sec. 15.802. HYDROGRAPHIC SURVEY ACCOUNT. The hydrographic

survey account is created as a special account in the water

assistance fund and is composed of:

(1) money appropriated to the board for the program;

(2) fees collected by the board under this subchapter;

(3) money transferred to the account from the water assistance

fund under Section 15.011(b) of this code; and

(4) interest earned on the investment of money in the account.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.062, eff.

Aug. 12, 1991.

Sec. 15.803. USE OF ACCOUNT. Money in the account may be used

only to pay the costs of surveys, the costs of insurance for

watercraft and capital equipment, and the costs of capital

equipment and personnel necessary to administer the program.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.062, eff.

Aug. 12, 1991. Amended by Acts 1993, 73rd Leg., ch. 477, Sec. 7,

eff. Aug. 30, 1993.

Sec. 15.804. HYDROGRAPHIC SURVEYS. (a) On the request of a

political subdivision or agency of this state or a neighboring

state or a federal agency, the board may perform a hydrographic

survey in this state or outside of this state if the information

collected will benefit this state. The board may perform a survey

under this section:

(1) to determine:

(A) reservoir storage capacity;

(B) sedimentation levels;

(C) rates of sedimentation;

(D) projected water supply availability; or

(E) potential mitigative measures;

(2) to conduct other bathymetric studies; or

(3) to collect information relating to water-bearing formations.

(b) The board by rule shall prescribe fees for surveys performed

under this section in an amount adequate to pay the necessary and

reasonable costs of the program.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.062, eff.

Aug. 12, 1991. Amended by Acts 2001, 77th Leg., ch. 1234, Sec.

21, eff. Sept. 1, 2001.

Sec. 15.805. RULES. The board may adopt any rules reasonably

necessary to administer the program.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.062, eff.

Aug. 12, 1991.

SUBCHAPTER N. AQUATIC VEGETATION MANAGEMENT FUND

Sec. 15.851. DEFINITIONS. In this subchapter:

(1) "Approved local plan" means a local plan authorized by

Section 11.083, Parks and Wildlife Code, that has been approved

by the Parks and Wildlife Commission, the Texas Natural Resource

Conservation Commission, and the Department of Agriculture as

required by Section 11.083, Parks and Wildlife Code.

(2) Notwithstanding Section 15.001, "fund" means the aquatic

vegetation management fund established under this subchapter.

(3) Notwithstanding Section 15.001, "political subdivision"

means a municipality, a county, a water district, or a state

agency.

(4) "Water district" means a conservation and reclamation

district or an authority created under authority of Section

52(b)(1) or (2), Article III, or Section 59, Article XVI, Texas

Constitution, that has jurisdiction over a public body of surface

water. The term does not include a navigation district or a port

authority.

Added by Acts 1999, 76th Leg., ch. 1461, Sec. 2, eff. Sept. 1,

1999.

Sec. 15.852. CREATION OF FUND. (a) The aquatic vegetation

management fund is a special account in the water assistance

fund.

(b) The fund consists of:

(1) money appropriated to the board for the program established

under this subchapter and Subchapter G, Chapter 11, Parks and

Wildlife Code;

(2) money transferred by the board from other accounts in the

water assistance fund under Section 15.011(b); and

(3) interest earned on the investment of money in the fund.

Added by Acts 1999, 76th Leg., ch. 1461, Sec. 2, eff. Sept. 1,

1999.

Sec. 15.853. USE OF FUND. (a) Money in the fund may be used

only for the following purposes, in the following order of

priority:

(1) grants to the Parks and Wildlife Department:

(A) to develop a state aquatic vegetation management plan in

coordination with the Texas Natural Resource Conservation

Commission, the Department of Agriculture, water districts and

other political subdivisions with jurisdiction over public bodies

of surface water, and public drinking water providers, as

required by Section 11.082, Parks and Wildlife Code; or

(B) for research, outreach, and educational activities that

relate to vegetation control;

(2) grants to political subdivisions to develop local aquatic

vegetation management plans that conform to the state aquatic

vegetation management plan, as authorized by Section 11.083,

Parks and Wildlife Code; and

(3) grants to political subdivisions to manage aquatic

vegetation infestations under the state plan or the approved

local plan adopted by the political subdivision.

(b) The amount of funding for the purposes authorized by

Subsection (a) may not exceed amounts equal to the following

percentages of any biennial appropriation to the board for use

under this subchapter:

(1) 30 percent, for purposes authorized by Subsection (a)(1);

and

(2) 70 percent, for purposes authorized by Subsections (a)(2)

and (3), of which not more than 35 percent may be used for

purposes authorized by Subsection (a)(3) using chemical

treatments.

Added by Acts 1999, 76th Leg., ch. 1461, Sec. 2, eff. Sept. 1,

1999.

Sec. 15.854. RULES. The board shall adopt rules necessary to

administer this subchapter, including rules establishing

procedures for application for and award of grants, distribution

of grants, and administration of grants and the grant program

established under this subchapter.

Added by Acts 1999, 76th Leg., ch. 1461, Sec. 2, eff. Sept. 1,

1999.

SUBCHAPTER O. PROGRAM FOR WATER AND WASTEWATER FINANCIAL

ASSISTANCE FOR DISADVANTAGED RURAL COMMUNITIES

Sec. 15.901. DEFINITIONS. In this subchapter:

(1) "Fund" means the disadvantaged rural community water and

wastewater financial assistance fund.

(2) Repealed by Acts 2005, 79th Leg., Ch. 1151, Sec. 17(1), eff.

June 18, 2005.

(3) "Rural community" means:

(A) a municipality or county with a population of less than

5,000;

(B) any portion of a political subdivision with a service

population of less than 5,000 that is located outside the

boundaries or extraterritorial jurisdiction of a municipality; or

(C) a predominately residential area with a population of less

than 5,000 that is located outside the corporate boundaries of a

municipality.

(4) "Disadvantaged rural community" means a rural community with

a median household income that is not greater than 75 percent of

the median state household income for the most recent year for

which the applicable statistics are available.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 22, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1151, Sec. 2, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1151, Sec. 17(1), eff. June 18, 2005.

Sec. 15.902. DISADVANTAGED RURAL COMMUNITY WATER AND WASTEWATER

FINANCIAL ASSISTANCE FUND. (a) The disadvantaged rural

community water and wastewater financial assistance fund is an

account in the water assistance fund.

(b) The fund consists of:

(1) money transferred to the fund from the water assistance fund

under Section 15.011(b);

(2) proceeds from the sale of political subdivision bonds by the

board to the Texas Water Resources Finance Authority as provided

by Section 17.0871; and

(3) repayments of loans made from the fund.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 22, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1151, Sec. 3, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1151, Sec. 4, eff. June 18, 2005.

Sec. 15.903. FINANCIAL ASSISTANCE. (a) The fund may be used by

the board to provide grants or loans of financial assistance to

political subdivisions or water supply corporations for the

construction, acquisition, or improvement of water and wastewater

projects to provide service to disadvantaged rural communities.

(b) The board may make financial assistance available to a

political subdivision or water supply corporation by entering

into a grant agreement or a loan agreement and promissory note

with the subdivision or corporation, as provided by this

subchapter. A political subdivision or water supply corporation

may apply for and accept the financial assistance.

(c) The loan agreement must provide for the payment of principal

and interest on the debt incurred for the project at a rate to be

determined by the board.

(d) The loan agreement must provide for the issuance of a

promissory note payable to the board to evidence the obligation

of the political subdivision or water supply corporation to repay

the loan made in accordance with the terms of the loan agreement.

(e) Repealed by Acts 2005, 79th Leg., Ch. 1151, Sec. 17(2), eff.

June 18, 2005.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 22, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 608, Sec. 2, eff. June

20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1151, Sec. 5, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1151, Sec. 17(2), eff. June 18, 2005.

Sec. 15.904. USE OF SALES TAX AS LOAN SECURITY. (a) A

political subdivision or water supply corporation may pledge a

percentage of its revenue to the payment of debt incurred under a

loan agreement entered into with the board under this subchapter.

A municipality or county may pledge a percentage of the sales

and use tax revenue received under Chapter 321 or 323, Tax Code,

as applicable, to the payment of debt incurred under a loan

agreement entered into with the board under this subchapter if a

majority of the voters voting at an election called and held for

that purpose authorize the municipality or county to pledge a

portion of that revenue for that purpose.

(b) Sections 321.506, 321.507, and 323.505, Tax Code, do not

apply to taxes pledged under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 22, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1151, Sec. 6, eff. June 18, 2005.

Sec. 15.905. REVIEW AND APPROVAL OF LOAN AGREEMENT BY ATTORNEY

GENERAL. (a) Before a loan agreement may become effective, a

record of the proceedings of the board and the political

subdivision or water supply corporation authorizing the execution

of the loan agreement, the loan agreement, the promissory note,

and any contract providing revenue or security to pay the

promissory note must be submitted to the attorney general for

review and approval.

(b) If the attorney general finds that the loan agreement and

the promissory note are valid and binding obligations of the

political subdivision or water supply corporation, the attorney

general shall approve the documents and deliver them to the

comptroller, the board, and the subdivision or corporation,

together with a copy of the attorney general's legal opinion

stating that approval.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 22, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1151, Sec. 7, eff. June 18, 2005.

Sec. 15.906. REGISTRATION. On receipt of the documents required

by Section 15.905(b), the comptroller shall register the record

of the proceedings relating to the execution of a loan agreement.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 22, eff. Sept. 1,

2001.

Sec. 15.907. VALIDITY AND INCONTESTABILITY. On approval by the

attorney general and registration by the comptroller, the loan

agreement, the promissory note, a contract providing revenue or

security, and any other obligation evidencing the debt are

incontestable in a court and are valid, binding, and enforceable

according to their terms.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 22, eff. Sept. 1,

2001.

Sec. 15.908. ENFORCEMENT BY MANDAMUS. Payment of obligations

incurred under a loan agreement and other requirements of this

subchapter may be enforced in a court by mandamus or other

appropriate proceedings.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 22, eff. Sept. 1,

2001.

Sec. 15.909. RULES. The board shall adopt necessary rules to

administer this subchapter, including rules establishing

procedures for application for and award of loans or grants.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 22, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1151, Sec. 8, eff. June 18, 2005.

Sec. 15.910. APPLICATION FOR ASSISTANCE. (a) In an application

to the board for financial assistance from the fund, a political

subdivision or water supply corporation must include:

(1) its name and its principal officers;

(2) a citation of the law under which the subdivision or

corporation operates and was created;

(3) a description of the water or wastewater project for which

the financial assistance will be used;

(4) the total cost of the project;

(5) the amount of state financial assistance requested;

(6) the plan for repaying any loan provided by the board for the

project; and

(7) any other information the board requires in order to perform

its duties and to protect the public interest.

(b) The board may not accept an application for a loan or grant

of financial assistance from the fund unless it is submitted in

affidavit form by the officials of the political subdivision or

water supply corporation. The board shall prescribe the

affidavit form in its rules.

(c) If a political subdivision or water supply corporation has a

program of water conservation, the subdivision or corporation

shall state in the application that the subdivision or

corporation has such a program.

(d) In an application to the board for financial assistance from

the fund, a political subdivision or water supply corporation

shall include household surveys for the disadvantaged rural

community to be served by the project that are acceptable to the

board and contain information adequate to establish:

(1) the median household income of the disadvantaged rural

community; and

(2) the level of community support for the project.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 22, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1151, Sec. 9, eff. June 18, 2005.

Sec. 15.911. FINDINGS REGARDING PERMITS. (a) The board may not

release funds for the construction phase of that portion of a

project that proposes surface water or groundwater development

until the executive administrator makes a written finding:

(1) that the political subdivision or water supply corporation

proposing surface water development has the necessary water right

authorizing it to appropriate and use the water that the project

will provide; or

(2) that the subdivision or corporation proposing groundwater

development has the right to use water that the project will

provide.

(b) If the political subdivision or water supply corporation

includes a proposal for a wastewater treatment project, the board

may not release funds for the project construction until the

subdivision or corporation has received a permit for the

construction and operation of the project and approval of the

plans and specifications for the project in a manner that will

satisfy commission requirements for design criteria and permit

conditions that apply to construction activities.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 22, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1151, Sec. 10, eff. June 18, 2005.

Sec. 15.912. CONSIDERATIONS IN ACTING ON APPLICATION. In acting

on an application for financial assistance, the board shall

consider:

(1) the needs of the area to be served by the project and the

benefit of the project to the area in relation to the needs of

other areas requiring state assistance in any manner and the

benefits of those projects to the other areas;

(2) the availability of revenue to the political subdivision or

water supply corporation from all sources for any necessary

repayment of the cost of the project, including all interest;

(3) the relationship of the project to overall statewide needs;

and

(4) any other factors that the board considers relevant.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 22, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1151, Sec. 11, eff. June 18, 2005.

Sec. 15.913. APPROVAL OF APPLICATION. The board by resolution

may approve an application for a loan or grant if, after

considering the factors listed in Section 15.912 and any other

relevant factors, the board finds that:

(1) the public interest requires state participation in the

project; and

(2) the revenue or taxes pledged by the political subdivision or

water supply corporation will be sufficient to meet all the

obligations assumed by the subdivision or corporation during the

period of any loan provided by the board.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 22, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1151, Sec. 12, eff. June 18, 2005.

Sec. 15.914. CONSTRUCTION CONTRACT REQUIREMENTS. A political

subdivision or water supply corporation receiving financial

assistance under this subchapter shall require in all contracts

for the construction of a project that:

(1) each bidder furnish a bid guarantee equivalent to five

percent of the bid price;

(2) each contractor awarded a construction contract furnish

performance and payment bonds as follows:

(A) the performance bond must include guarantees that work done

under the contract will be completed and performed according to

approved plans and specifications and in accordance with sound

construction principles and practices; and

(B) the performance and payment bonds must be in a penal sum of

not less than 100 percent of the contract price and remain in

effect for one year after the date of approval by the engineer of

the subdivision or corporation;

(3) payment be made in partial payments as the work progresses;

(4) each partial payment not exceed 95 percent of the amount due

at the time of the payment as shown by the engineer of the

project, but, if the project is substantially complete, a partial

release of the five percent retainage may be made by the

subdivision or corporation with approval of the executive

administrator;

(5) payment of the retainage remaining due on completion of the

contract be made only after:

(A) approval by the engineer for the subdivision or corporation

as required under the bond proceedings;

(B) approval by the subdivision or corporation by a resolution

or other formal action; and

(C) certification by the executive administrator in accordance

with the rules of the board that the work to be done under the

contract has been completed and performed in a satisfactory

manner and in accordance with sound engineering principles and

practices;

(6) no valid approval be granted unless the work done under the

contract has been completed and performed in a satisfactory

manner according to approved plans and specifications; and

(7) labor from inside the disadvantaged rural community be used

to the extent possible.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 22, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1151, Sec. 13, eff. June 18, 2005.

Sec. 15.915. FILING CONSTRUCTION CONTRACT. The political

subdivision or water supply corporation shall file with the board

a certified copy of each construction contract it enters into for

the construction of all or part of a project. Each contract must

contain or have attached to it the specifications, plans, and

details of all work included in the contract.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 22, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1151, Sec. 14, eff. June 18, 2005.

Sec. 15.916. INSPECTION OF PROJECTS. (a) The board may inspect

the construction of a project at any time to assure that:

(1) the contractor is substantially complying with the approved

engineering plans of the project; and

(2) the contractor is constructing the project in accordance

with sound engineering principles.

(b) Inspection of a project by the board does not subject the

state to any civil liability.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 22, eff. Sept. 1,

2001.

Sec. 15.917. ALTERATION OF PLANS. After the executive

administrator approves the engineering plans, a political

subdivision or water supply corporation may not make any

substantial or material alteration in the plans unless the

executive administrator authorizes the alteration. The executive

administrator shall review and approve or disapprove plans and

specifications for all sewage collection, treatment, and disposal

systems for which financial assistance is provided from the fund

in a manner that will satisfy commission requirements for design

criteria and permit conditions that apply to construction

activities.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 22, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1151, Sec. 15, eff. June 18, 2005.

Sec. 15.918. CERTIFICATE OF APPROVAL. The executive

administrator may consider the following as grounds for refusal

to give a certificate of approval for any construction contract:

(1) failure to construct the project according to the approved

plans;

(2) failure to construct the works in accordance with sound

engineering principles; or

(3) failure to comply with any term of the contract.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 22, eff. Sept. 1,

2001.

Sec. 15.920. AUTHORITY OF POLITICAL SUBDIVISIONS OR WATER SUPPLY

CORPORATIONS. Political subdivisions or water supply

corporations that receive financial assistance from the fund are

granted all necessary authority to enter into grant agreements or

loan agreements and issue promissory notes in connection with the

financial assistance granted under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 22, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1151, Sec. 16, eff. June 18, 2005.

SUBCHAPTER P. COLONIA SELF-HELP PROGRAM

Sec. 15.951. DEFINITIONS. In this subchapter:

(1) "Account" means the colonia self-help account.

(2) "Colonia" means a geographic area that:

(A) is an economically distressed area as defined by Section

17.921;

(B) is located in a county any part of which is within 50 miles

of an international border; and

(C) consists of at least 11 dwellings, or of at least a lower

number of dwellings as specified by the board for which the board

determines that a self-help project will be cost-effective, that

are located in close proximity to each other in an area that may

be described as a community or neighborhood.

(2-a) "Nonprofit organization" means an organization qualifying

for an exemption from federal income taxes under Section

501(c)(3), Internal Revenue Code of 1986.

(2-b) "Political subdivision" has the meaning assigned by

Section 17.921.

(3) "Program" means the colonia self-help program established

under this subchapter.

(4) "Retail public utility" has the meaning assigned by Section

13.002.

(5) "Self-help project" means a project in which the people who

will benefit from the project actively participate.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 23, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

341, Sec. 15, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

60, Sec. 1, eff. September 1, 2009.

Sec. 15.952. CREATION OF ACCOUNT. (a) The colonia self-help

account is an account in the water assistance fund that may be

used by the board only for the purposes of this subchapter.

(b) The account consists of:

(1) money transferred by the legislature directly to the

account;

(2) money transferred at the board's discretion from the fund;

and

(3) gifts, grants, or donations to the account.

(c) Sections 403.095 and 404.071, Government Code, do not apply

to the account.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 23, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 608, Sec. 6, eff. June

20, 2003.

Sec. 15.953. USE OF ACCOUNT. (a) The board may use funds in

the account to reimburse a political subdivision or a nonprofit

organization for eligible expenses incurred in a self-help

project that results in the provision of adequate water or

wastewater services to a colonia. Eligible expenses under this

subsection include:

(1) construction expenses;

(2) facility planning expenses;

(3) platting expenses;

(4) surveying expenses;

(5) engineering expenses;

(6) equipment expenses; and

(7) other expenses necessary to provide water or wastewater

services to the colonia, as determined appropriate by the board.

(b) The board may award a grant under the program directly to a

political subdivision or nonprofit organization to reimburse the

subdivision or organization for expenses incurred in a self-help

project described by Subsection (a). If the board determines

that a retail public utility described by Section 15.955(8) has

made a commitment to the self-help project sufficient to ensure

that retail water or wastewater service will be extended to the

colonia, the board may make an advance of grant funds. An

advance under this subsection is subject to the terms determined

by the board and may not exceed 10 percent of the total amount of

the grant.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 23, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

60, Sec. 2, eff. September 1, 2009.

Sec. 15.954. ELIGIBLE POLITICAL SUBDIVISIONS AND NONPROFIT

ORGANIZATIONS. To be eligible to receive a grant under the

program, a political subdivision or a nonprofit organization

must:

(1) demonstrate work experience relevant to extending retail

water or wastewater utility service to colonias in coordination

with retail public utilities; and

(2) develop a plan that requires self-help project beneficiaries

to actively participate in the implementation of the project, in

coordination with a retail public utility described by Section

15.955(8).

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 23, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

60, Sec. 3, eff. September 1, 2009.

Sec. 15.955. GRANT APPLICATION. An eligible political

subdivision or nonprofit organization must apply to the board for

a grant under the program before incurring any expense associated

with a self-help project described by Section 15.953(a). The

application must include:

(1) the name of the political subdivision or nonprofit

organization, the names of the political subdivision's authorized

representative or the nonprofit organization's principal

officers, and verification of the nonprofit organization's

501(c)(3) status;

(2) a description of the project area, the anticipated number of

water and wastewater connections to be made, and the anticipated

number of colonia residents to be served;

(3) a description of the existing water and wastewater

facilities in the colonia;

(4) a description of the project and the aspect of the project

for which the grant will be used;

(5) a description of the anticipated participation in the

project by residents of the colonia;

(6) the estimated total cost of both the project and the aspect

of the project for which the grant will be used;

(7) the amount of the grant that is requested from the account

and the sources of funding for the entire project;

(8) from a retail public utility authorized to provide water or

wastewater services to the colonia, a resolution in which the

retail public utility:

(A) agrees to inspect the project during and after construction

to ensure the adequacy of the project; and

(B) commits to provide the water or wastewater services that the

project intends to use; and

(9) any other information required by the board.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 23, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

60, Sec. 4, eff. September 1, 2009.

Sec. 15.956. BOARD CONSIDERATIONS IN EVALUATING GRANT

APPLICATION. In evaluating an application for a grant under the

program, the board shall consider:

(1) the number of colonia residents to be served by the

self-help project;

(2) the capability of the political subdivision or nonprofit

organization to complete the self-help project in a timely

manner;

(3) the quality of any projects previously completed by the

applicant; and

(4) the commitment demonstrated by the retail public utility to

provide water or wastewater services to the colonia on completion

of the project.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 23, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

60, Sec. 5, eff. September 1, 2009.

Sec. 15.957. ACTION ON GRANT APPLICATION. (a) Not later than

the 60th day after the date the board receives a complete

application for a grant under the program, the board by written

resolution shall:

(1) approve the application; or

(2) disapprove the application.

(b) On approval of an application, the board shall authorize the

executive administrator of the board to execute a contract with

the applicant for a grant to reimburse eligible expenses. The

contract may provide a budget, schedule, terms for payment of

funds, and any other terms the board or its executive

administrator considers appropriate.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 23, eff. Sept. 1,

2001.

Sec. 15.958. RULES. The board shall adopt rules necessary to

administer the program established under this subchapter.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 23, eff. Sept. 1,

2001.

SUBCHAPTER Q. WATER INFRASTRUCTURE FUND

Sec. 15.971. DEFINITIONS. In this subchapter:

(1) "Eligible political subdivision" means a city, county,

district, or authority created under Section 52, Article III, or

Section 59, Article XVI, Texas Constitution, including a

groundwater district with a groundwater management plan certified

by the board under Section 36.1072, any other political

subdivision of the state, any interstate compact commission to

which the state is a party, and any nonprofit water supply

corporation created and operating under Chapter 67.

(2) "Fund" means the water infrastructure fund.

(3) "Metropolitan statistical area" means an area so designated

by the United States Office of Management and Budget.

(4) "Political subdivision bonds" means bonds or other

obligations issued by a political subdivision to fund a project

and purchased by the board from money in the fund.

(5) "Project" means any undertaking or work, including planning

and design activities and work to obtain regulatory authority, to

conserve, mitigate, convey, and develop water resources of the

state, including any undertaking or work done outside the state

that the board determines will result in water being available

for use in or for the benefit of the state.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 4.01, eff. Sept. 1,

2001. Renumbered from Water Code Sec. 15.901 by Acts 2003, 78th

Leg., ch. 1275, Sec. 2(142), eff. Sept. 1, 2003.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

574, Sec. 1, eff. September 1, 2009.

Sec. 15.972. FINDINGS. The legislature finds that:

(1) the creation of the fund and the administration of the fund

by the board will encourage the conservation and development of

the water resources of the state;

(2) the use of the fund is in furtherance of the public purpose

of conserving and developing the water resources of the state;

and

(3) the use of the fund for the purposes provided by this

subchapter is for the benefit of both the state and the political

subdivisions to which the board makes financial assistance

available in accordance with this subchapter and constitutes a

program under, and is in furtherance of the public purposes set

forth in, Section 52-a, Article III, Texas Constitution.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 4.01, eff. Sept. 1,

2001. Renumbered from Water Code Sec. 15.902 by Acts 2003, 78th

Leg., ch. 1275, Sec. 2(142), eff. Sept. 1, 2003.

Sec. 15.973. WATER INFRASTRUCTURE FUND. (a) The water

infrastructure fund is a special fund in the state treasury to be

administered by the board under this subchapter and rules adopted

by the board under this subchapter. Money in the fund may be used

to pay for the implementation of water projects recommended

through the state and regional water planning processes under

Sections 16.051 and 16.053.

(b) The fund consists of:

(1) appropriations from the legislature;

(2) any other fees or sources of revenue that the legislature

may dedicate for deposit to the fund;

(3) repayments of loans made from the fund;

(4) interest earned on money credited to the fund;

(5) depository interest allocable to the fund;

(6) money from gifts, grants, or donations to the fund;

(7) money from revenue bonds or other sources designated by the

board; and

(8) proceeds from the sale of political subdivision bonds or

obligations held in the fund and not otherwise pledged to the

discharge, repayment, or redemption of revenue bonds or other

bonds, the proceeds of which were placed in the fund.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 4.01, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 608, Sec. 1, eff. June

20, 2003. Renumbered from Water Code Sec. 15.903 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(142), eff. Sept. 1, 2003.

Sec. 15.974. USE OF WATER INFRASTRUCTURE FUND. (a) The board

may use the fund:

(1) to make loans to political subdivisions at or below market

interest rates for projects;

(2) to make grants, low-interest loans, or zero interest loans

to political subdivisions for projects to serve areas outside

metropolitan statistical areas in order to ensure that the

projects are implemented, or for projects to serve economically

distressed areas;

(3) to make loans at or below market interest rates for planning

and design costs, permitting costs, and other costs associated

with state or federal regulatory activities with respect to a

project;

(4) as a source of revenue or security for the payment of

principal and interest on bonds issued by the board if the

proceeds of the sale of the bonds will be deposited in the fund;

and

(5) to pay the necessary and reasonable expenses of the board in

administering the fund.

(b) Repealed by Acts 2005, 79th Leg., Ch. 302, Sec. 1, eff. June

17, 2005.

(c) Principal and interest payments on loans made under

Subsection (a)(3) may be deferred for a maximum of 10 years or

until construction of the project is completed, whichever is

earlier.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 4.01, eff. Sept. 1,

2001. Renumbered from Water Code Sec. 15.904 by Acts 2003, 78th

Leg., ch. 1275, Sec. 2(142), eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

302, Sec. 1, eff. June 17, 2005.

Sec. 15.975. APPROVAL OF APPLICATIONS. (a) On review and

recommendation by the executive administrator, the board by

resolution may approve an application if the board finds that:

(1) the application and the assistance applied for meet the

requirements of this subchapter and board rules;

(2) the revenue or taxes, or both the revenue and taxes, pledged

by the applicant will be sufficient to meet all the obligations

assumed by the political subdivision; and

(3) the project will meet water needs in a manner consistent

with the state and regional water plans as required by Section

16.053(j), unless otherwise specified by an act of the

legislature.

(b) For an application under this subchapter, a program of water

conservation through a more effective use of water shall be

required in the same manner as for approval of an application for

financial assistance under Section 15.106.

(c) The board may deliver funds for the part of a loan or grant

for a project relating to surface water development, other than

for planning and design costs, permitting costs, and other costs

associated with federal and state regulatory activities with

respect to a project, only if the executive administrator makes a

written finding that the applicant:

(1) has the necessary water rights authorizing the applicant to

appropriate and use the water that the project will provide, if

the applicant is proposing surface water development; or

(2) has the right to use water that the project will provide, if

the applicant is proposing groundwater development.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 4.01, eff. Sept. 1,

2001. Renumbered from Water Code Sec. 15.905 by Acts 2003, 78th

Leg., ch. 1275, Sec. 2(142), eff. Sept. 1, 2003.

Sec. 15.9751. PRIORITY FOR WATER CONSERVATION. The board shall

give priority to applications for funds for the implementation of

water supply projects in the state water plan by entities that:

(1) have already demonstrated significant water conservation

savings; or

(2) will achieve significant water conservation savings by

implementing the proposed project for which the financial

assistance is sought.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.11, eff. September 1, 2007.

Sec. 15.976. APPLICABLE LAW. Subchapter E, Chapter 17, applies

to financial assistance made available from the fund, except that

the board may also execute contracts as necessary to evidence

grant agreements.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 4.01, eff. Sept. 1,

2001. Renumbered from Water Code Sec. 15.906 by Acts 2003, 78th

Leg., ch. 1275, Sec. 2(142), eff. Sept. 1, 2003.

Sec. 15.977. RULES. The board shall adopt rules necessary to

carry out this subchapter, including rules establishing

procedures for application for and for the award of financial

assistance, for the investment of funds, and for the

administration of the fund.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 4.01, eff. Sept. 1,

2001. Renumbered from Water Code Sec. 15.907 by Acts 2003, 78th

Leg., ch. 1275, Sec. 2(142), eff. Sept. 1, 2003.

Sec. 15.978. SALE OF POLITICAL SUBDIVISION BONDS. (a) The

board may sell or dispose of political subdivision bonds at the

price and under the terms that the board determines to be

reasonable.

(b) The board may sell political subdivision bonds without

making a previous offer to the political subdivision that issued

the bonds and without advertising, soliciting, or receiving bids

for sale.

(c) Notwithstanding other provisions of this chapter, the board

may sell to the Texas Water Resources Finance Authority any

political subdivision bonds purchased with money in the fund and

may apply the proceeds of a sale in the manner provided by this

section.

(d) Proceeds from the sale of political subdivision bonds under

this section shall be deposited in the fund for use as provided

by Section 15.974.

(e) As part of a sales agreement with the Texas Water Resources

Finance Authority, the board by contract may agree to perform the

functions required to ensure that the political subdivision pays

the debt service on political subdivision bonds sold and observes

the conditions and requirements stated in those bonds.

(f) The board may exercise any powers necessary to carry out the

authority granted by this section, including the authority to

contract with any person to accomplish the purposes of this

section.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 4.01, eff. Sept. 1,

2001. Renumbered from Water Code, Sec. 15.908 and amended by Acts

2003, 78th Leg., ch. 1275, Sec. 2(142), 3(42), eff. Sept. 1,

2003.

Sec. 15.979. FUNDING FOR LOCAL ECONOMIC DEVELOPMENT. (a) The

board may use the fund to provide financial assistance to an

eligible political subdivision to enable the political

subdivision to fund loans and grants for projects that conserve

and develop the water resources of the political subdivision for

the ultimate benefit of the public, and that develop and

diversify its local economy, consistent with the terms and

conditions set forth in a program adopted by the governing body

of the political subdivision under authority granted by Section

15.980.

(b) The board may not purchase political subdivision bonds

issued for the purposes described by Subsection (a) that are

secured in whole or in part by a pledge of ad valorem taxes

unless the political subdivision submits evidence satisfactory to

the board that the issuance of the bonds has been approved by the

citizens of the political subdivision voting at an election held

for the purposes described in Section 15.980.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 4.01, eff. Sept. 1,

2001. Renumbered from Water Code Sec. 15.909 and amended by Acts

2003, 78th Leg., ch. 1275, Sec. 2(142), 3(43), eff. Sept. 1,

2003.

Sec. 15.980. AUTHORITY TO ESTABLISH ECONOMIC DEVELOPMENT

PROGRAMS. (a) An eligible political subdivision may establish

economic development programs and make loans and grants of public

funds to assist in providing projects within the political

subdivision that conserve and develop the water resources of the

political subdivision for the ultimate benefit of the public. The

authority granted to a political subdivision to make loans and

grants in accordance with this section constitutes a program in

furtherance of the public purposes provided by Section 52-a,

Article III, Texas Constitution.

(b) Financial assistance received from the fund may be used by

an eligible political subdivision to make loans or grants to

persons for projects that the political subdivision finds will

conserve and develop the water resources of the political

subdivision for the ultimate benefit of the public and assist in

diversifying and developing the economy of the political

subdivision and the state.

(c) In exercising the authority granted by this section, the

governing body of an eligible political subdivision may determine

the terms and conditions governing the loan or grant of money and

determine whether to approve an agreement with a person who

receives a loan or grant.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 4.01, eff. Sept. 1,

2001. Renumbered from Water Code Sec. 15.910 by Acts 2003, 78th

Leg., ch. 1275, Sec. 2(142), eff. Sept. 1, 2003.

Sec. 15.981. CERTAIN OBLIGATIONS RESTRICTED. An eligible

political subdivision may not sell or incur obligations to fund

an economic development program established under authority

granted by Section 15.980 that are payable in whole or in part

from ad valorem taxes unless the residents of the political

subdivision, voting at an election held for the purpose, approve

the issuance of obligations to fund an economic development

program for the provision of loans or grants to persons to

construct projects that will conserve and develop the water

resources of the political subdivision for the ultimate benefit

of the public and assist in developing and diversifying the local

economy.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 4.01, eff. Sept. 1,

2001. Renumbered from Water Code Sec. 15.911 and amended by Acts

2003, 78th Leg., ch. 1275, Sec. 2(142), 3(44), eff. Sept. 1,

2003.

SUBCHAPTER R. RURAL WATER ASSISTANCE FUND

Sec. 15.991. PURPOSE. The legislature finds that the rural

areas of the state, characterized by small populations extended

over disproportionately large service areas, require a means of

financing water and water quality enhancement projects in

addition to those established by other provisions of this

chapter.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 4.02, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 608, Sec. 3, eff. June

20, 2003. Renumbered from Water Code Sec. 15.951 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(143), eff. Sept. 1, 2003.

Sec. 15.992. DEFINITIONS. In this subchapter:

(1) "District" means a conservation or reclamation district

created under Section 52, Article III, or Section 59, Article

XVI, Texas Constitution.

(2) "Federal agency" means an agency or other entity of the

United States Department of Agriculture or an agency or entity

that is acting through or on behalf of that department.

(3) "Fund" means the rural water assistance fund.

(4) "Rural political subdivision" means:

(A) a nonprofit water supply or sewer service corporation,

district, or municipality with a service area of 10,000 or less

in population or that otherwise qualifies for financing from a

federal agency; or

(B) a county in which no urban area exceeds 50,000 in

population.

(5) "State agency" means an agency or other entity of the state,

including the Department of Agriculture and the Texas Department

of Housing and Community Affairs and any agency or authority that

is acting through or on behalf of the Department of Agriculture

or the Texas Department of Housing and Community Affairs.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 4.02, eff. Sept. 1,

2001. Renumbered from Water Code Sec. 15.952 by Acts 2003, 78th

Leg., ch. 1275, Sec. 2(143), eff. Sept. 1, 2003.

Sec. 15.993. FUND. The rural water assistance fund is a special

fund in the state treasury. The fund consists of:

(1) money directly appropriated to the board;

(2) repayment of principal and interest from loans made from the

fund not otherwise needed as a source of revenue pursuant to

Section 17.9615(b);

(3) money transferred by the board from any sources available;

and

(4) interest earned on the investment of money in the fund and

depository interest allocable to the fund.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 4.02, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 608, Sec. 4, eff. June

20, 2003. Renumbered from Water Code Sec. 15.953 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(143), eff. Sept. 1, 2003.

Sec. 15.994. USE OF FUND. (a) The fund may be used to provide

low-interest loans to rural political subdivisions for water or

water-related projects and for water quality enhancement

projects, including the purchase of well fields, the purchase or

lease of rights to produce groundwater, onsite or wetland

wastewater treatment facilities, and interim financing of

construction projects.

(b) The fund may be used to enable a rural political subdivision

to obtain water or wastewater service supplied by larger

political subdivisions or to finance the consolidation or

regionalizing of neighboring political subdivisions, or both.

(c) The fund may be used to finance an outreach and technical

assistance program to assist rural political subdivisions in

obtaining assistance through the fund. The board may use money in

the fund to contract for such outreach and technical assistance.

(d) The fund may be used to buy down interest rates on loans.

(e) A rural political subdivision may enter into an agreement

with a federal agency or a state agency to submit a joint

application for financial assistance under this subchapter.

(f) A nonprofit water supply or sewer service corporation is

exempt from payment of any sales tax that may be incurred under

other law or ordinance for any project financed by the fund.

(g) The fund may be used as a source of revenue for the payment

of principal and interest on water financial assistance bonds

issued by the board if the proceeds of the sale of these bonds

will be deposited into the rural water assistance fund.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 4.02, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 608, Sec. 5, eff. June

20, 2003. Renumbered from Water Code Sec. 15.954 by Acts 2003,

78th Leg., ch. 1275, Sec. 2(143), eff. Sept. 1, 2003.

Sec. 15.995. FINANCIAL ASSISTANCE. (a) The board shall adopt

rules necessary to administer this subchapter, including rules

establishing procedures for the application for and award of

loans, the distribution of loans, the investment of funds, and

the administration of loans and the fund.

(b) The board may not release from the fund money for the

construction phase of parts of projects proposing surface water

or groundwater development until the executive administrator

makes a written finding that a rural political subdivision:

(1) has the necessary water right authorizing it to appropriate

and use the water that the project will provide, if the rural

political subdivision is proposing surface water development; or

(2) has the right to use water that the project will provide, if

the rural political subdivision is proposing groundwater

development.

(c) In passing on an application from a rural political

subdivision for financial assistance, the board shall consider:

(1) the needs of the area to be served by the project, the

benefit of the project to the area, the relationship of the

project to the overall state water needs, and the relationship of

the project to the state water plan; and

(2) the availability of revenue to the rural political

subdivision from all sources for the ultimate repayment of the

cost of the water supply project, including all interest.

(d) The board by resolution may approve an application if, after

considering the factors listed in Subsection (c) and other

relevant factors, the board finds that:

(1) the public interest is served by state assistance for the

project; and

(2) the revenue or taxes pledged by the rural political

subdivision will be sufficient to meet all the obligations

assumed by the rural political subdivision during the succeeding

period of not more than 50 years.

(e) A program of water conservation for the more efficient use

of water shall be required in the same manner as is required for

approval of an application for financial assistance under Section

15.106.

(f) Sections 17.183-17.187 apply to the construction of projects

funded pursuant to this subchapter.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 4.02, eff. Sept. 1,

2001. Renumbered from Water Code Sec. 15.955 by Acts 2003, 78th

Leg., ch. 1275, Sec. 2(143), eff. Sept. 1, 2003.



CHAPTER 16. PROVISIONS GENERALLY APPLICABLE TO WATER DEVELOPMENT

WATER CODE

TITLE 2. WATER ADMINISTRATION

SUBTITLE C. WATER DEVELOPMENT

CHAPTER 16. PROVISIONS GENERALLY APPLICABLE TO WATER DEVELOPMENT

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 16.001. DEFINITIONS. In this chapter:

(1) "Board" means the Texas Water Development Board.

(2) "Commission" means the Texas Natural Resource Conservation

Commission.

(3) "Chairman" means the chairman of the Texas Water Development

Board.

(4) "Executive director" means the executive director of the

Texas Natural Resource Conservation Commission.

(5) "Executive administrator" means the executive administrator

of the Texas Water Development Board.

(6) "Development fund manager" means the development fund

manager of the Texas Water Development Board.

(7) "Political subdivision" means a county, city, or other body

politic or corporate of the state, including any district or

authority created under Article III, Section 52 or Article XVI,

Section 59 of the Texas Constitution and including any interstate

compact commission to which the state is a party and any

nonprofit water supply corporation created and operating under

Chapter 67.

(8) "Bonds" means all Texas Water Development Bonds now or

hereafter authorized by the Texas Constitution.

(9) "Waste" has the same meaning as provided in Section 26.001

of this code.

(10) "Water development bonds" means the Texas Water Development

Bonds authorized by Article III, Sections 49-c and 49-d, of the

Texas Constitution and bonds dedicated to use for the purposes of

those sections under Article III, Sections 49-d-2, 49-d-6, and

49-d-7, of the Texas Constitution.

(11) "State facility" means a project in which the board has

acquired an ownership interest.

(12) "Acquisition of a state facility" means the act or series

of actions by the board in making payment for a state facility.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 133, Sec. 2.08, 2.14;

Acts 1985, 69th Leg., ch. 795, Sec. 1.044, eff. Sept. 1, 1985;

Acts 1985, 69th Leg., ch. 821, Sec. 2, eff. Sept. 1, 1985; Acts

1987, 70th Leg., ch. 7, Sec. 3(1), eff. March 24, 1987; Acts

1987, 70th Leg., ch. 1103, Sec. 9, eff. Sept. 1, 1987; Acts 1987,

70th Leg., 2nd C.S., ch. 66, Sec. 1; Acts 1989, 71st Leg., ch.

1062, Sec. 1; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.064,

eff. Aug. 12, 1991; Acts 1999, 76th Leg., ch. 62, Sec. 18.58,

eff. Sept. 1, 1999.

Sec. 16.002. OPEN MEETINGS AND OPEN RECORDS LAWS. Nonprofit

water supply corporations which receive any assistance under this

chapter are subject to Chapter 551, Government Code, and to

Chapter 552, Government Code.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.19. Amended by

Acts 1995, 74th Leg., ch. 76, Sec. 5.95(78), (90), eff. Sept. 1,

1995.

SUBCHAPTER B. DUTIES OF THE EXECUTIVE ADMINISTRATOR

Sec. 16.011. GENERAL RESPONSIBILITIES OF THE EXECUTIVE

ADMINISTRATOR. The executive administrator shall determine the

responsibilities of each administrative division of the board and

its staff in carrying out the authority, duties, and functions

provided in this code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.045, eff.

Sept. 1, 1985.

Sec. 16.012. STUDIES, INVESTIGATIONS, SURVEYS. (a) The

executive administrator shall make studies, investigations, and

surveys of the occurrence, quantity, quality, and availability of

the surface water and groundwater of this state and shall, in

cooperation with other entities of the state, guide the

development of a statewide water resource data collection and

dissemination network. For these purposes the executive

administrator shall collect, receive, analyze, process, and

facilitate access to basic data and summary information

concerning water resources of the state and provide guidance

regarding data formats and descriptions required to access and

understand Texas water resource data.

(b) The executive administrator shall:

(1) determine suitable locations for future water facilities,

including reservoir sites;

(2) determine suitable, cost-effective water supply alternatives

on a regional basis, including voluntary means of encouraging

aggressive water conservation;

(3) locate land best suited for irrigation;

(4) make estimates of the cost of proposed irrigation works and

the improvement of reservoir sites;

(5) examine and survey reservoir sites;

(6) monitor the effects of fresh water inflows upon the bays and

estuaries of Texas;

(7) monitor instream flows;

(8) lead a statewide effort, in coordination with federal,

state, and local governments, institutions of higher education,

and other interested parties, to develop a network for collecting

and disseminating water resource-related information that is

sufficient to support assessment of ambient water conditions

statewide;

(9) make recommendations for optimizing the efficiency and

effectiveness of water resource data collection and dissemination

as necessary to ensure that basic water resource data are

maintained and available for Texas; and

(10) make basic data and summary information developed under

this subsection accessible to state agencies and other interested

persons.

(c) In performing the duties required under Subdivisions (1),

(4), (5), (6), and (7) of Subsection (b), the executive

administrator shall consider advice from the Parks and Wildlife

Department. In addition, the Department of Agriculture may

provide advice to the executive administrator, where appropriate,

regarding any of the duties to be performed under Subsection (b).

(d) All entities of the state, including institutions of higher

education, that collect or use water data or information shall

cooperate with the board in the development of a coordinated,

efficient, and effective statewide water resource data collection

and dissemination network.

(e) The executive administrator shall keep full and proper

records of his work, observations, data, and calculations, all of

which are the property of the state.

(f) In performing his duties under this section, the executive

administrator shall assist the commission in carrying out the

purposes and policies stated in Section 12.014 of this code.

(g) No later than December 31, 1999, the commission shall obtain

or develop an updated water availability model for six river

basins as determined by the commission. The commission shall

obtain or develop an updated water availability model for all

remaining river basins no later than December 31, 2001.

(h) Not later than December 31, 2003, the commission shall

obtain or develop an updated water supply model for the Rio

Grande. Recognizing that the Rio Grande is an international river

touching on three states of the United States and five states of

the United Mexican States and draining an area larger than the

State of Texas, the model shall encompass to the extent

practicable the significant water demands within the watershed of

the river as well as the unique geology and hydrology of the

region. The commission may collect data from all jurisdictions

that allocate the waters of the river, including jurisdictions

outside this state.

(i) Within 90 days of completing a water availability model for

a river basin, the commission shall provide to all holders of

existing permits, certified filings, and certificates of

adjudication in that river basin the projected amount of water

that would be available during a drought of record.

(j) Within 90 days of completing a water availability model for

a river basin, the commission shall provide to each regional

water planning group created under Section 16.053 of this code in

that river basin the projected amount of water that would be

available if cancellation procedures were instigated under the

provisions of Subchapter E, Chapter 11, of this code.

(k) Within 90 days of completing a water availability model for

a river basin, the commission, in coordination with the Parks and

Wildlife Department and with input from the Department of

Agriculture, where appropriate, shall determine the potential

impact of reusing municipal and industrial effluent on existing

water rights, instream uses, and freshwater inflows to bays and

estuaries. Within 30 days of making this determination, the

commission shall provide the projections to the board and each

regional water planning group created under Section 16.053 of

this code in that river basin.

(l) The executive administrator shall obtain or develop

groundwater availability models for major and minor aquifers in

coordination with groundwater conservation districts and regional

water planning groups created under Section 16.053 that overlie

the aquifers. Modeling of major aquifers shall be completed not

later than October 1, 2004. On completing a groundwater

availability model for an aquifer, the executive administrator

shall provide the model to each groundwater conservation district

and each regional water planning group created under Section

16.053 overlying that aquifer.

(m) The executive administrator may conduct surveys of entities

using groundwater and surface water for municipal, industrial,

power generation, or mining purposes at intervals determined

appropriate by the executive administrator to gather data to be

used for long-term water supply planning. Recipients of the

survey shall complete and return the survey to the executive

administrator. A person who fails to timely complete and return

the survey is not eligible for funding from the board for board

programs and is ineligible to obtain permits, permit amendments,

or permit renewals from the commission under Chapter 11. A person

who fails to complete and return the survey commits an offense

that is punishable as a Class C misdemeanor. This subsection does

not apply to survey information regarding windmills used for

domestic and livestock use.

(n) Information collected through field investigations on a

landowner's property by the executive administrator after

September 1, 2003, solely for use in the development of

groundwater availability models under Subsection (l) of this

section that reveals site-specific information about such

landowner is not subject to Chapter 552, Government Code, and may

not be disclosed to any person outside the board if the landowner

on whose land the information is collected has requested in

writing that such information be deemed confidential. If a

landowner requests that his or her information not be disclosed,

the executive administrator may release information regarding

groundwater information only if the information is summarized in

a manner that prevents the identification of an individual or

specific parcel of land and the landowner. This subsection does

not apply to a parcel of land that is publicly owned.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.045, eff.

Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1010, Sec. 7.01, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 456, Sec. 3, eff. June

18, 1999; Acts 1999, 76th Leg., ch. 518, Sec. 1, eff. June 18,

1999; Acts 1999, 76th Leg., ch. 979, Sec. 3, eff. June 18, 1999;

Acts 1999, 76th Leg., ch. 1222, Sec. 1, eff. June 18, 1999; Acts

2001, 77th Leg., ch. 966, Sec. 2.15, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 1057, Sec. 3, 4, eff. June 20, 2003.

Sec. 16.0121. WATER AUDITS. (a) In this section, "retail

public utility" has the meaning assigned by Section 13.002.

(b) Every five years, a retail public utility providing potable

water shall perform and file with the board a water audit

computing the utility's most recent annual system water loss.

(c) The board shall develop appropriate methodologies and

submission dates for a water audit required under Subsection (b)

for the following categories of retail public utilities:

(1) retail public utilities serving populations of 100,000 or

more;

(2) retail public utilities serving populations of 50,000 or

more but less than 100,000;

(3) retail public utilities serving populations of more than

3,300 but less than 50,000; and

(4) retail public utilities serving populations of 3,300 or

less.

(d) In developing the methodologies required by Subsection (c),

the board shall ensure that each methodology:

(1) is financially feasible for the category of retail public

utility for which it is developed; and

(2) considers differences in population density, source of water

supply, the mean income of the service population, and other

factors determined by the board.

(e) The methodologies required by Subsection (c) shall account

for various components of system water loss, including loss from

distribution lines, inaccuracies in meters or accounting

practices, and theft.

(f) The board shall compile the information included in the

water audits required by Subsection (b) according to category of

retail public utility and according to regional water planning

area. The regional planning group for a regional planning area

shall use the information to identify appropriate water

management strategies in the development of a regional water plan

under Section 16.053.

Added by Acts 2003, 78th Leg., ch. 744, Sec. 1, eff. Sept. 1,

2003.

Sec. 16.013. ENGINEERING, HYDROLOGIC, AND GEOLOGIC FUNCTIONS.

The executive administrator shall advise and assist the board and

the commission with regard to engineering, hydrologic, and

geologic matters concerning the water resources of the state. The

executive administrator shall evaluate, prepare, and publish

engineering, hydrologic, and geologic data, information, and

reports relating to the water resources of the state.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.045, eff.

Sept. 1, 1985.

Sec. 16.014. SILT LOAD OF STREAMS, ETC. The executive

administrator shall determine the silt load of streams, make

investigations and studies of the duty of water, and make surveys

to determine the water needs of the distinct regional divisions

of the watershed areas of the state.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.045, eff.

Sept. 1, 1985.

Sec. 16.015. STUDIES OF UNDERGROUND WATER SUPPLY. The executive

administrator may make studies and investigations of the physical

characteristics of water-bearing formations and of the sources,

occurrence, quantity, and quality of the underground water supply

of the state and may study and investigate feasible methods to

conserve, preserve, improve, and supplement this supply. The work

shall first be undertaken in areas where, in the judgment of the

board, the greatest need exists, and in determining the need, the

board shall consider all beneficial uses essential to the general

welfare of the state. Water-bearing formations may be explored by

coring or other mechanical or electrical means when the area to

be investigated has more than a local influence on water

resources.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.045, eff.

Sept. 1, 1985.

Sec. 16.016. POLLUTION OF RED RIVER TRIBUTARIES. Within the

limits of available money and facilities, the executive

administrator shall study salt springs, gypsum beds, and other

sources of natural pollution of the tributaries of the Red River

and shall study means of eliminating this natural pollution and

preventing it from reaching the Red River.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.045, eff.

Sept. 1, 1985.

Sec. 16.017. TOPOGRAPHIC AND GEOLOGIC MAPPING. (a) The

executive administrator shall carry out the program for

topographic and geologic mapping of the state.

(b) The executive administrator shall operate as part of the

Texas Natural Resources Information System a strategic mapping

program to acquire, store, and distribute digital, geospatial

information.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.045, eff.

Sept. 1, 1985.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.12, eff. September 1, 2007.

Sec. 16.018. SOIL RESOURCE PLANNING. The executive

administrator may contract with the State Soil Conservation Board

for joint investigation and research in the field of soil

resource planning. The State Soil Conservation Board may appoint

a representative to advise and work with the executive

administrator.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.045, eff.

Sept. 1, 1985.

Sec. 16.019. COOPERATIVE AGREEMENTS. With the approval of the

board, the executive administrator may negotiate and execute

contracts with persons or with federal, state, or local agencies

for joint or cooperative studies and investigations of the

occurrence, quantity, and quality of the surface water and

groundwater of the state; the topographical mapping of the state;

and the collection, processing, and analysis of other basic data

relating to the development of the water resources of the state

and for the administration and performance of these contracts.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.045, eff.

Sept. 1, 1985.

Sec. 16.020. MASTER PLANS OF DISTRICTS, ETC. The executive

director shall review and analyze master plans and other reports

of conservation districts, river authorities, and state agencies

and shall make its recommendations to the commission in all cases

where approval of the commission is required by law or is

requested by a district, authority, or agency.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.045, eff.

Sept. 1, 1985.

Sec. 16.021. TEXAS NATURAL RESOURCES INFORMATION SYSTEM. (a)

The executive administrator shall establish the Texas Natural

Resources Information System (TNRIS) to serve Texas agencies and

citizens as a centralized clearinghouse and referral center for:

(1) natural resource data;

(2) census data;

(3) data related to emergency management; and

(4) other socioeconomic data.

(b) The executive administrator may, on behalf of TNRIS, enter

into partnerships with private entities to provide additional

funding for improved access to TNRIS information. The board shall

adopt administrative rules to describe the process of

establishing partnerships, define the types of partnerships that

may be formed, establish the fee collection process, and define

the nondiscriminatory methods used to determine which private

entities may enter into partnerships. Any process developed by

the board must comply with all applicable laws regarding ethics,

purchasing, and contracts.

(c) The Texas Geographic Information Council (TGIC) is created

to provide strategic planning and coordination in the acquisition

and use of geo-spatial data and related technologies in the State

of Texas. The executive administrator and the executive director

of the Department of Information Resources shall designate

entities to be members of the TGIC. The chief administrative

officer of each member entity shall select one representative to

serve on the TGIC. The duties of the TGIC shall include providing

guidance to the executive administrator in carrying out the

executive administrator's duties under this section and guidance

to the Department of Information Resources for development of

rules related to statewide geo-spatial data and technology

standards.

(d) Member entities of the TGIC that are state agencies shall,

and member entities that are not state agencies may, provide

information to the TGIC about their investments in geographic

information and plans for its use. Not later than November 1 of

each even-numbered year, the TGIC shall prepare and provide to

the board, the Department of Information Resources, the governor,

and the legislature a report that:

(1) describes the progress made by each TGIC member entity

toward achieving geographic information system goals and in

implementing geographic information systems initiatives; and

(2) recommends additional initiatives to improve the state's

geographic information systems programs.

(e) Under the guidance of the TGIC, the executive administrator

shall:

(1) further develop the Texas Natural Resources Information

System by promoting and providing for effective acquisition,

archiving, documentation, indexing, and dissemination of natural

resource and related digital and nondigital data and information;

(2) obtain information in response to disagreements regarding

names and name spellings for natural and cultural features in the

state and provide this information to the Board on Geographic

Names of the United States Department of the Interior;

(3) make recommendations to the Board on Geographic Names of the

United States Department of the Interior for naming any natural

or cultural feature subject to the limitations provided by

Subsection (f);

(4) make recommendations to the Department of Information

Resources to adopt and promote standards that facilitate sharing

of digital natural resource data and related socioeconomic data

among federal, state, and local governments and other interested

parties;

(5) acquire and disseminate natural resource and related

socioeconomic data describing the Texas-Mexico border region; and

(6) coordinate, conduct, and facilitate the development,

maintenance, and use of mutually compatible statewide digital

base maps depicting natural resources and man-made features.

(f) A recommendation may not be made under Subsection (e)(3)

for:

(1) a feature previously named under statutory authority or

recognized by an agency of the federal government, the state, or

a political subdivision of the state;

(2) a feature located on private property for which consent of

the property owner cannot be obtained; or

(3) naming a natural or cultural feature for a living person.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.045, eff.

Sept. 1, 1985; Acts 1987, 70th Leg., ch. 21, Sec. 1, eff. Sept.

1, 1987; Acts 1997, 75th Leg., ch. 1010, Sec. 7.02, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 1234, Sec. 24, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

67, Sec. 1, eff. May 11, 2007.

Sec. 16.022. WATER CONSERVATION STUDY. (a) The board and the

State Soil and Water Conservation Board shall jointly conduct a

study of the ways to improve or expand water conservation efforts

and report to the legislature.

(b) The report must include:

(1) an assessment of both agricultural and municipal water

conservation issues;

(2) information on existing conservation efforts by the board

and the State Soil and Water Conservation Board;

(3) information on existing conservation efforts by

municipalities receiving funding from the board, as specified in

water conservation plans submitted by the municipalities as part

of their applications for assistance;

(4) a discussion of future conservation needs;

(5) an analysis of programmatic approaches and funding for

additional conservation efforts;

(6) an assessment of existing statutory authority and whether

changes are needed to more effectively promote and fund

conservation projects; and

(7) an assessment of the board's agricultural water conservation

program.

(c) The report shall be issued as part of, or as a supplement

to, the state water plan.

Added by Acts 2001, 77th Leg., ch. 1234, Sec. 24, eff. Sept. 1,

2001.

Sec. 16.023. STRATEGIC MAPPING ACCOUNT. (a) The strategic

mapping account is an account in the general revenue fund. The

account consists of:

(1) money directly appropriated to the board;

(2) money transferred by the board from other funds available to

the board;

(3) money from gifts or grants from the United States

government, state, regional, or local governments, educational

institutions, private sources, or other sources;

(4) proceeds from the sale of maps, data, publications, and

other items; and

(5) interest earned on the investment of money in the account

and depository interest allocable to the account.

(b) The account may be appropriated only to the board to:

(1) develop, administer, and implement the strategic mapping

program;

(2) provide grants to political subdivisions for projects

related to the development, use, and dissemination of digital,

geospatial information; and

(3) administer, implement, and operate other programs of the

Texas Natural Resources Information System, including:

(A) the operation of a Texas-Mexico border region information

center for the purpose of implementing Section 16.021 (e)(5);

(B) the acquisition, storage, and distribution of historical

maps, photographs, and paper map products;

(C) the maintenance and enhancement of information technology;

and

(D) the production, storage, and distribution of other digital

base maps, as determined by the executive administrator or a

state agency that is a member of the Texas Geographic Information

Council.

(c) The board may invest, reinvest, and direct the investment of

any available money in the fund as provided by law for the

investment of money under Section 404.024, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.13, eff. September 1, 2007.

Sec. 16.024. FINANCIAL ASSISTANCE FOR DIGITAL, GEOSPATIAL

INFORMATION PROJECTS. (a) A political subdivision seeking a

grant under Section 16.023 must file an application with the

board.

(b) An application must be filed in the manner and form required

by board rules.

(c) In reviewing an application by a political subdivision for a

grant, the board shall consider:

(1) the degree to which the political subdivision has used other

available resources to finance the development, use, and

dissemination of digital, geospatial information;

(2) the willingness and ability of the political subdivision to

develop, use, and disseminate digital, geospatial information;

and

(3) the benefits that will be gained by making the grant.

(d) The board may approve a grant to a political subdivision

only if the board finds that:

(1) the grant will supplement rather than replace money of the

political subdivision;

(2) the public interest is served by providing the grant; and

(3) the grant will further the state's ability to gather,

develop, use, and disseminate digital, geospatial information.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.13, eff. September 1, 2007.

SUBCHAPTER C. PLANNING

Sec. 16.051. STATE WATER PLAN: DROUGHT, CONSERVATION,

DEVELOPMENT, AND MANAGEMENT; EFFECT OF PLAN. (a) Not later than

January 5, 2002, and before the end of each successive five-year

period after that date, the board shall prepare, develop,

formulate, and adopt a comprehensive state water plan that

incorporates the regional water plans approved under Section

16.053. The state water plan shall provide for the orderly

development, management, and conservation of water resources and

preparation for and response to drought conditions, in order that

sufficient water will be available at a reasonable cost to ensure

public health, safety, and welfare; further economic development;

and protect the agricultural and natural resources of the entire

state.

(b) The state water plan, as formally adopted by the board,

shall be a guide to state water policy. The commission shall take

the plan into consideration in matters coming before it.

(c) The board by rule shall define and designate river basins

and watersheds.

(d) The board, in coordination with the commission, the

Department of Agriculture, and the Parks and Wildlife Department,

shall adopt by rule guidance principles for the state water plan

which reflect the public interest of the entire state. When

adopting guidance principles, due consideration shall be given to

the construction and improvement of surface water resources and

the application of principles that result in voluntary

redistribution of water resources. The board shall review and

update the guidance principles, with input from the commission,

the Department of Agriculture, and the Parks and Wildlife

Department, as necessary but at least every five years to

coincide with the five-year cycle for adoption of a new water

plan as described in Subsection (a).

(e) On adoption the board shall deliver the state water plan to

the governor, the lieutenant governor, and the speaker of the

house of representatives and present the plan for review to the

appropriate legislative committees. The plan shall include

legislative recommendations that the board believes are needed

and desirable to facilitate more voluntary water transfers. The

plan shall identify river and stream segments of unique

ecological value and sites of unique value for the construction

of reservoirs that the board recommends for protection under this

section.

(f) The legislature may designate a river or stream segment of

unique ecological value. This designation solely means that a

state agency or political subdivision of the state may not

finance the actual construction of a reservoir in a specific

river or stream segment designated by the legislature under this

subsection.

(g) The legislature may designate a site of unique value for the

construction of a reservoir. A state agency or political

subdivision of the state may not obtain a fee title or an

easement that would significantly prevent the construction of a

reservoir on a site designated by the legislature under this

subsection.

(g-1) Notwithstanding any other provisions of law, a site is

considered to be a designated site of unique value for the

construction of a reservoir if the site is recommended for

designation in the 2007 state water plan adopted by the board and

in effect on May 1, 2007. The designation of a unique reservoir

site under this subsection terminates on September 1, 2015,

unless there is an affirmative vote by a proposed project sponsor

to make expenditures necessary in order to construct or file

applications for permits required in connection with the

construction of the reservoir under federal or state law.

(h) The board, the commission, or the Parks and Wildlife

Department or a political subdivision affected by an action taken

in violation of Subsection (f) or (g) may bring a cause of action

to remedy or prevent the violation. A cause of action brought

under this subsection must be filed in a district court in Travis

County or in the county in which the action is proposed or

occurring.

(i) For purposes of this section, the acquisition of fee title

or an easement by a political subdivision for the purpose of

providing retail public utility service to property in the

reservoir site or allowing an owner of property in the reservoir

site to improve or develop the property may not be considered a

significant impairment that prevents the construction of a

reservoir site under Subsection (g). A fee title or easement

acquired under this subsection may not be considered the basis

for preventing the future acquisition of land needed to construct

a reservoir on a designated site.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.046, eff.

Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 516, Sec. 4, eff. Sept.

1, 1991; Acts 1997, 75th Leg., ch. 1010, Sec. 1.01, eff. Sept. 1,

1997; Acts 1999, 76th Leg., ch. 456, Sec. 4, eff. June 18, 1999;

Acts 1999, 76th Leg., ch. 979, Sec. 4, eff. June 18, 1999; Acts

1999, 76th Leg., ch. 1223, Sec. 2, eff. June 18, 1999; Acts 2001,

77th Leg., ch. 966, Sec. 2.16, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 3.01, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 4.01, eff. June 16, 2007.

Sec. 16.053. REGIONAL WATER PLANS. (a) The regional water

planning group in each regional water planning area shall prepare

a regional water plan, using an existing state water plan

identified in Section 16.051 of this code and local water plans

prepared under Section 16.054 of this code as a guide, if

present, that provides for the orderly development, management,

and conservation of water resources and preparation for and

response to drought conditions in order that sufficient water

will be available at a reasonable cost to ensure public health,

safety, and welfare; further economic development; and protect

the agricultural and natural resources of that particular region.

(b) No later than September 1, 1998, the board shall designate

the areas for which regional water plans shall be developed,

taking into consideration such factors as river basin and aquifer

delineations, water utility development patterns, socioeconomic

characteristics, existing regional water planning areas,

political subdivision boundaries, public comment, and other

factors the board deems relevant. The board shall review and

update the designations as necessary but at least every five

years.

(c) No later than 60 days after the designation of the regions

under Subsection (b), the board shall designate representatives

within each regional water planning area to serve as the initial

coordinating body for planning. The initial coordinating body may

then designate additional representatives to serve on the

regional water planning group. The initial coordinating body

shall designate additional representatives if necessary to ensure

adequate representation from the interests comprising that

region, including the public, counties, municipalities,

industries, agricultural interests, environmental interests,

small businesses, electric generating utilities, river

authorities, water districts, and water utilities. The regional

water planning group shall maintain adequate representation from

those interests. In addition, representatives of the board, the

Parks and Wildlife Department, and the Department of Agriculture

shall serve as ex officio members of each regional water planning

group.

(d) The board shall provide guidelines for the consideration of

existing regional planning efforts by regional water planning

groups. The board shall provide guidelines for the format in

which information shall be presented in the regional water plans.

(e) Each regional water planning group shall submit to the

development board a regional water plan that:

(1) is consistent with the guidance principles for the state

water plan adopted by the development board under Section

16.051(d);

(2) provides information based on data provided or approved by

the development board in a format consistent with the guidelines

provided by the development board under Subsection (d);

(3) identifies:

(A) each source of water supply in the regional water planning

area, including information supplied by the executive

administrator on the amount of managed available groundwater in

accordance with the guidelines provided by the development board

under Subsections (d) and (f);

(B) factors specific to each source of water supply to be

considered in determining whether to initiate a drought response;

(C) actions to be taken as part of the response; and

(D) existing major water infrastructure facilities that may be

used for interconnections in the event of an emergency shortage

of water;

(4) has specific provisions for water management strategies to

be used during a drought of record;

(5) includes but is not limited to consideration of the

following:

(A) any existing water or drought planning efforts addressing

all or a portion of the region;

(B) approved groundwater conservation district management plans

and other plans submitted under Section 16.054;

(C) all potentially feasible water management strategies,

including but not limited to improved conservation, reuse, and

management of existing water supplies, conjunctive use,

acquisition of available existing water supplies, and development

of new water supplies;

(D) protection of existing water rights in the region;

(E) opportunities for and the benefits of developing regional

water supply facilities or providing regional management of water

supply facilities;

(F) appropriate provision for environmental water needs and for

the effect of upstream development on the bays, estuaries, and

arms of the Gulf of Mexico and the effect of plans on navigation;

(G) provisions in Section 11.085(k)(1) if interbasin transfers

are contemplated;

(H) voluntary transfer of water within the region using, but not

limited to, regional water banks, sales, leases, options,

subordination agreements, and financing agreements; and

(I) emergency transfer of water under Section 11.139, including

information on the part of each permit, certified filing, or

certificate of adjudication for nonmunicipal use in the region

that may be transferred without causing unreasonable damage to

the property of the nonmunicipal water rights holder;

(6) identifies river and stream segments of unique ecological

value and sites of unique value for the construction of

reservoirs that the regional water planning group recommends for

protection under Section 16.051;

(7) assesses the impact of the plan on unique river and stream

segments identified in Subdivision (6) if the regional water

planning group or the legislature determines that a site of

unique ecological value exists; and

(8) describes the impact of proposed water projects on water

quality.

(e-1) On request of the Texas Water Advisory Council, a regional

planning group shall provide the council a copy of that planning

group's regional water plan.

(f) No later than September 1, 1998, the board shall adopt

rules:

(1) to provide for the procedures for adoption of regional water

plans by regional water planning groups and for approval of

regional water plans by the board; and

(2) to govern procedures to be followed in carrying out the

responsibilities of this section.

(g) The board shall provide technical and financial assistance

to the regional water planning groups in the development of their

plans. The board shall simplify, as much as possible, planning

requirements in regions with abundant water resources. The board,

if requested, may facilitate resolution of conflicts within

regions.

(h)(1) Prior to the preparation of the regional water plan, the

regional water planning group shall, after notice, hold at least

one public meeting at some central location within the regional

planning area to gather suggestions and recommendations from the

public as to issues that should be addressed in the plan or

provisions that should be considered for inclusion in the plan.

(2) The regional water planning group shall provide an ongoing

opportunity for public input during the preparation of the

regional water plan.

(3) After the regional water plan is initially prepared, the

regional water planning group shall, after notice, hold at least

one public hearing at some central location within the regional

water planning area. The group shall make copies of the plan

available for public inspection at least one month before the

hearing by providing a copy of the plan in the county courthouse

and at least one public library of each county having land in the

region. Notice for the hearing shall include a listing of these

and any other location where the plan is available for review.

(4) After the regional water plan is initially prepared, the

regional water planning group shall submit a copy of the plan to

the board. The board shall submit comments on the regional water

plan as to whether the plan meets the requirements of Subsection

(e) of this section.

(5) If no interregional conflicts exist, the regional water

planning group shall consider all public and board comments;

prepare, revise, and adopt the final plan; and submit the adopted

plan to the board for approval and inclusion in the state water

plan.

(6) If an interregional conflict exists, the board shall

facilitate coordination between the involved regions to resolve

the conflict. If conflict remains, the board shall resolve the

conflict. On resolution of the conflict, the involved regional

water planning groups shall prepare revisions to their respective

plans and hold, after notice, at least one public hearing at some

central location within their respective regional water planning

areas. The regional water planning groups shall consider all

public and board comments; prepare, revise, and adopt their

respective plans; and submit their plans to the board for

approval and inclusion in the state water plan.

(7) The board may approve a regional water plan only after it

has determined that:

(A) all interregional conflicts involving that regional water

planning area have been resolved;

(B) the plan includes water conservation practices and drought

management measures incorporating, at a minimum, the provisions

of Sections 11.1271 and 11.1272; and

(C) the plan is consistent with long-term protection of the

state's water resources, agricultural resources, and natural

resources as embodied in the guidance principles adopted under

Section 16.051(d).

(8) Notice required by Subdivision (1), (3), or (6) of this

subsection must be:

(A) published once in a newspaper of general circulation in each

county located in whole or in part in the regional water planning

area before the 30th day preceding the date of the public meeting

or hearing; and

(B) mailed to:

(i) each mayor of a municipality with a population of 1,000 or

more that is located in whole or in part in the regional water

planning area;

(ii) each county judge of a county located in whole or in part

in the regional water planning area;

(iii) each special or general law district or river authority

with responsibility to manage or supply water in the regional

water planning area;

(iv) each retail public utility that:

(a) serves any part of the regional water planning area; or

(b) receives water from the regional water planning area; and

(v) each holder of record of a permit, certified filing, or

certificate of adjudication for the use of surface water the

diversion of which occurs in the regional water planning area.

(9) Notice published or mailed under Subdivision (8) of this

subsection must contain:

(A) the date, time, and location of the public meeting or

hearing;

(B) a summary of the proposed action to be taken;

(C) the name, telephone number, and address of the person to

whom questions or requests for additional information may be

submitted; and

(D) information on how the public may submit comments.

(10) The regional water planning group may amend the regional

water plan after the plan has been approved by the board.

Subdivisions (1)-(9) apply to an amendment to the plan in the

same manner as those subdivisions apply to the plan.

(11) This subdivision applies only to an amendment to a regional

water plan approved by the board. This subdivision does not

apply to the adoption of a subsequent regional water plan for

submission to the board as required by Subsection (i).

Notwithstanding Subdivision (10), the regional water planning

group may amend the plan in the manner provided by this

subdivision if the executive administrator makes a written

determination that the proposed amendment qualifies for adoption

in the manner provided by this subdivision before the regional

water planning group votes on adoption of the amendment. A

proposed amendment qualifies for adoption in the manner provided

by this subdivision only if the amendment is a minor amendment,

as defined by board rules, that will not result in the

overallocation of any existing or planned source of water, does

not relate to a new reservoir, and will not have a significant

effect on instream flows or freshwater inflows to bays and

estuaries. If the executive administrator determines that a

proposed amendment qualifies for adoption in the manner provided

by this subdivision, the regional water planning group may adopt

the amendment at a public meeting held in accordance with Chapter

551, Government Code. The proposed amendment must be placed on

the agenda for the meeting, and notice of the meeting must be

given in the manner provided by Chapter 551, Government Code, at

least two weeks before the date the meeting is held. The public

must be provided an opportunity to comment on the proposed

amendment at the meeting.

(i) The regional water planning groups shall submit their

adopted regional water plans to the board by January 5, 2001, for

approval and inclusion in the state water plan. In conjunction

with the submission of regional water plans, each planning group

should make legislative recommendations, if any, to facilitate

more voluntary water transfers in the region. Subsequent regional

water plans shall be submitted at least every five years

thereafter. Public participation for revised regional plans shall

follow the procedures under Subsection (h).

(j) The board may provide financial assistance to political

subdivisions under Subchapters E and F of this chapter,

Subchapters C, D, E, F, J, O, Q, and R, Chapter 15, and

Subchapters D, I, K, and L, Chapter 17, for water supply projects

only if:

(1) the board determines that the needs to be addressed by the

project will be addressed in a manner that is consistent with the

state water plan;

(2) beginning January 5, 2002, the board:

(A) has approved a regional water plan as provided by Subsection

(i), and any required updates of the plan, for the region of the

state that includes the area benefiting from the proposed

project; and

(B) determines that the needs to be addressed by the project

will be addressed in a manner that is consistent with that

regional water plan; and

(3) the board finds that the water audit required under Section

16.0121 has been completed and filed.

(k) The board may waive the requirements of Subsection (j) of

this section if the board determines that conditions warrant the

waiver.

(l) A political subdivision may contract with a regional water

planning group to assist the regional water planning group in

developing or revising a regional water plan.

(m) A cause of action does not accrue against a regional water

planning group, a representative who serves on the regional water

planning group, or an employee of a political subdivision that

contracts with the regional water planning group under Subsection

(l) for an act or omission in the course and scope of the

person's work relating to the regional water planning group.

(n) A regional water planning group, a representative who serves

on the regional water planning group, or an employee of a

political subdivision that contracts with the regional water

planning group under Subsection (l) is not liable for damages

that may arise from an act or omission in the course and scope of

the person's work relating to the regional water planning group.

(o) The attorney general, on request, shall represent a regional

water planning group, a representative who serves on the regional

water planning group, or an employee of a political subdivision

that contracts with the regional water planning group under

Subsection (l) in a suit arising from an act or omission relating

to the regional water planning group.

(p) If a groundwater conservation district files a petition with

the development board stating that a conflict requiring

resolution may exist between the district's approved management

plan developed under Section 36.1071 and an approved state water

plan, the development board shall provide technical assistance to

and facilitate coordination between the district and the involved

region to resolve the conflict. Not later than the 45th day

after the date the groundwater conservation district files a

petition with the development board, if the conflict has not been

resolved, the district and the involved region shall mediate the

conflict. The district and the involved region may seek the

assistance of the Center for Public Policy Dispute Resolution at

The University of Texas School of Law or an alternative dispute

resolution system established under Chapter 152, Civil Practice

and Remedies Code, in obtaining a qualified impartial third party

to mediate the conflict. The cost of the mediation services must

be specified in the agreement between the parties and the Center

for Public Policy Dispute Resolution or the alternative dispute

resolution system. If the district and the involved region

cannot resolve the conflict through mediation, the development

board shall resolve the conflict not later than the 60th day

after the date the mediation is completed as provided by

Subsections (p-1) and (p-2).

(p-1) If the development board determines that resolution of the

conflict requires a revision of an approved regional water plan,

the development board shall suspend the approval of that plan and

provide information to the regional water planning group. The

regional water planning group shall prepare any revisions to its

plan specified by the development board and shall hold, after

notice, at least one public hearing at some central location

within the regional water planning area. The regional water

planning group shall consider all public and development board

comments, prepare, revise, and adopt its plan, and submit the

revised plan to the development board for approval and inclusion

in the state water plan.

(p-2) If the development board determines that resolution of the

conflict requires a revision of the district's approved

groundwater conservation district management plan, the

development board shall provide information to the district. The

groundwater district shall prepare any revisions to its plan

based on the information provided by the development board and

shall hold, after notice, at least one public hearing at some

central location within the district. The groundwater district

shall consider all public and development board comments,

prepare, revise, and adopt its plan, and submit the revised plan

to the development board.

(p-3) If the groundwater conservation district disagrees with

the decision of the development board under Subsection (p), the

district may appeal the decision to a district court in Travis

County. Costs for the appeal shall be set by the court hearing

the appeal. An appeal under this subsection is by trial de novo.

(p-4) On the request of the involved region or groundwater

conservation district, the development board shall include

discussion of the conflict and its resolution in the state water

plan that the development board provides to the governor, the

lieutenant governor, and the speaker of the house of

representatives under Section 16.051(e).

(q) Each regional planning group shall examine the financing

needed to implement the water management strategies and projects

identified in the group's most recent approved regional plan and,

not later than June 1, 2002, shall report to the board regarding:

(1) how local governments, regional authorities, and other

political subdivisions in the region propose to pay for water

infrastructure projects identified in the plan; and

(2) what role the regional planning group proposes for the state

in financing projects identified in the plan, giving particular

attention to proposed increases in the level of state

participation in funding for regional projects to meet needs

beyond the reasonable financing capability of local governments,

regional authorities, and other political subdivisions involved

in building water infrastructure.

Text of subsection as added by Acts 2005, 79th Leg., R.S., Ch.

1200, Sec. 1

(r) Information described by Subsection (e)(3)(D) that is

included in a regional water plan submitted to the board is

excepted from required disclosure under the public information

law, Chapter 552, Government Code.

Text of subsection as added by Acts 2005, 79th Leg., R.S., Ch.

1097, Sec. 8 and amended by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.15

(r) The board by rule shall provide for reasonable flexibility

to allow for a timely amendment of a regional water plan, the

board's approval of an amended regional water plan, and the

amendment of the state water plan. If an amendment under this

subsection is to facilitate planning for water supplies

reasonably required for a clean coal project, as defined by

Section 5.001, the rules may allow for amending a regional water

plan without providing notice and without a public meeting or

hearing under Subsection (h) if the amendment does not:

(1) significantly change the regional water plan, as reasonably

determined by the board; or

(2) adversely affect other water management strategies in the

regional water plan.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.047, eff.

Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1010, Sec. 1.02, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 456, Sec. 5, eff. June

18, 1999; Acts 1999, 76th Leg., ch. 979, Sec. 5, eff. June 18,

1999; Acts 1999, 76th Leg., ch. 1180, Sec. 1, eff. June 18, 1999;

Acts 1999, 76th Leg., ch. 1222, Sec. 2, eff. June 18, 1999; Acts

1999, 76th Leg., ch. 1223, Sec. 3, eff. June 18, 1999; Acts 2001,

77th Leg., ch. 966, Sec. 2.17 to 2.19, eff. Sept. 1, 2001; Acts

2001, 77th Leg., ch. 1234, Sec. 25, eff. Sept. 1, 2001; Acts

2003, 78th Leg., ch. 744, Sec. 2, eff. Sept. 1, 2003; Acts 2003,

78th Leg., ch. 1057, Sec. 5, eff. June 20, 2003; Acts 2003, 78th

Leg., ch. 1275, Sec. 3(45), eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

970, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1097, Sec. 8, eff. June 18, 2005.

Acts 2005, 79th Leg., Ch.

1200, Sec. 1, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.14, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.15, eff. September 1, 2007.

Sec. 16.054. LOCAL WATER PLANNING. (a) Notwithstanding the

provisions of this subsection, groundwater districts are the

state's preferred method of managing groundwater resources. It is

the policy of the state that water resource management, water

conservation, and drought planning should occur on an ongoing

basis. The board, commission, and Parks and Wildlife Department

shall make available where appropriate technical and financial

assistance for such planning. In addition, the Department of

Agriculture may provide input and assistance, as appropriate, for

local water planning.

(b) Local plans may be submitted to the appropriate regional

water planning group for the area as follows:

(1) holders of existing permits, certified filings, or

certificates of adjudication for the appropriation of surface

water in the amount of 1,000 acre-feet a year or more may submit

plans required by Section 11.1271 of this code;

(2) retail and wholesale public water suppliers and irrigation

districts may submit plans required by Section 11.1272 of this

code;

(3) groundwater districts may submit management plans certified

under Section 36.1072 of this code; and

(4) special districts may submit conservation or management

plans required by general or special law.

(c) When preparing a plan to be submitted under this section, a

person shall consider the implementation of a desalination

program if practicable.

(d) The regional water planning group shall consider any plan

submitted under this section when preparing the regional water

plan under Section 16.053 of this code. A political subdivision,

including a groundwater conservation district, in the regional

water planning area may request a regional water planning group

to consider specific changes to a regional water plan based on

changed conditions or new information. The regional water

planning group shall consider the request and shall amend its

regional water plan if it determines that an amendment is

warranted. If the entity requesting the change is dissatisfied

with the decision of the regional planning group, the entity may

request that the board review the decision and consider changing

the state-approved regional plan.

(e) After January 5, 2002, when preparing individual water plans

that address drought or the development, management, or

conservation of water resources from the holders of existing

permits, certified filings, or certificates of adjudication, the

water suppliers, special districts, irrigation districts, and

other water users should ensure that the plan is not in conflict

with the applicable approved regional water plan for their

region.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.047, eff.

Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1010, Sec. 1.02, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 456, Sec. 6, eff. June

18, 1999; Acts 1999, 76th Leg., ch. 979, Sec. 6, eff. June 18,

1999; Acts 2001, 77th Leg., ch. 966, Sec. 2.20, eff. Sept. 1,

2001.

Sec. 16.055. DROUGHT RESPONSE PLAN. (a) The chief of the Texas

Division of Emergency Management is the state drought manager.

The state drought manager is responsible for managing and

coordinating the drought response component of the state water

plan.

(b) The drought preparedness council is created and shall meet

as necessary to carry out the provisions of this section. The

council is composed of one representative from each of the

following entities, appointed by the administrative head of that

entity:

(1) the Texas Division of Emergency Management;

(2) the board;

(3) the commission;

(4) the Parks and Wildlife Department;

(5) the Department of Agriculture;

(6) the Texas AgriLife Extension Service;

(7) the State Soil and Water Conservation Board;

(8) the Texas Department of Housing and Community Affairs;

(9) the Texas Forest Service;

(10) the Texas Department of Transportation;

(11) the Texas Department of Economic Development; and

(12) a representative of groundwater management interests who is

appointed by the governor.

(c) The governor may designate any other person or a

representative of any other entity to serve on the drought

preparedness council.

(d) The state drought manager shall serve as chair of the

drought preparedness council.

(e) The drought preparedness council shall be responsible for:

(1) the assessment and public reporting of drought monitoring

and water supply conditions;

(2) advising the governor on significant drought conditions;

(3) recommending specific provisions for a defined state

response to drought-related disasters for inclusion in the state

emergency management plan and the state water plan;

(4) advising the regional water planning groups on

drought-related issues in the regional water plans;

(5) ensuring effective coordination among state, local, and

federal agencies in drought-response planning; and

(6) reporting to the legislature, not later than January 15 of

each odd-numbered year, regarding significant drought conditions

in the state.

(f) In performing its duties under this section, the drought

preparedness council shall consider the following factors when

determining whether a drought exists for the purposes of this

section:

(1) meteorological conditions and forecasts;

(2) hydrological conditions and forecasts;

(3) water use and demand forecasts;

(4) water supply conditions and forecasts;

(5) the potential impacts of the water shortage on:

(A) the public health, safety, and welfare;

(B) economic development; and

(C) agricultural and natural resources; and

(6) other factors deemed appropriate by the council.

(g) Immediately upon the declaration under Section 418.014 or

418.108, Government Code, of a state of disaster in a county due

to drought conditions, the county shall:

(1) publish notice of the declaration of the state of disaster

in one or more newspapers having general circulation in the

county; and

(2) give notice of the declaration of the state of disaster to:

(A) the chairman of the regional water planning group in which

the county is located; and

(B) each person or entity located in the county that is required

to develop a water conservation plan under Section 11.1271 or a

drought contingency plan under Section 11.1272.

(h) On receipt of the notice under Subsection (g)(2)(B), the

person or entity shall immediately implement the person's or

entity's water conservation plan or drought contingency plan.

(i) Nothing in this section prevents a political subdivision or

a person or entity required to develop a water conservation plan

under Section 11.1271 or a drought contingency plan under Section

11.1272 from implementing water conservation measures.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1997, 75th Leg., ch. 1010, Sec. 1.02, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 979, Sec. 7, eff. June

18, 1999; Acts 1999, 76th Leg., ch. 1273, Sec. 1, eff. Sept. 1,

1999.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 2B.10, eff. September 1, 2009.

Sec. 16.0551. STATE DROUGHT PREPAREDNESS PLAN. (a) The drought

preparedness council shall develop and implement a comprehensive

state drought preparedness plan for mitigating the effects of

drought in the state and shall periodically update the plan. The

plan shall be separate from the state water plan.

(b) The plan shall provide for:

(1) timely and systematic data collection, analysis, and

dissemination of drought-related information;

(2) an organizational structure that:

(A) assures information flow between and within levels of

government;

(B) defines the duties and responsibilities of all agencies with

respect to drought; and

(C) assures coordination between the state and federal

governments through integration with applicable national drought

policies;

(3) maintenance of an inventory of state and federal programs

for assessing and responding to drought emergencies, together

with updated recommendations regarding appropriate action;

(4) a mechanism to improve the timely and accurate assessment of

drought impact on agriculture, industry, municipalities,

wildlife, and the health of the natural resource base;

(5) provision of accurate and timely information to the media to

keep the public informed of current conditions; and

(6) procedures to evaluate and revise the plan on a continuous

basis to keep the plan responsive to state needs.

(c) The state drought manager shall use existing resources to

develop an information and communications network to forecast and

inform interested parties and the public of the potential for

drought, including programs and staff of state agencies and other

political subdivisions and of state institutions of higher

education.

Added by Acts 1999, 76th Leg., ch. 979, Sec. 8, eff. June 18,

1999.

Sec. 16.056. FEDERAL ASSISTANCE IN FINANCING REGIONAL WATER

PLANS. The executive administrator may take all necessary action

to qualify for federal assistance in financing the development

and improvement of the regional water plans.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.047, eff.

Sept. 1, 1985. Renumbered from Water Code Sec. 16.057 and amended

by Acts 1997, 75th Leg., ch. 1010, Sec. 1.02, eff. Sept. 1, 1997.

Sec. 16.058. COLLECTION OF BAYS AND ESTUARIES DATA; CONDUCT OF

STUDIES. (a) The Parks and Wildlife Department and the board

shall have joint responsibility, in cooperation with other

appropriate governmental agencies, to establish and maintain on a

continuous basis a bay and estuary data collection and evaluation

program and conduct studies and analyses to determine bay

conditions necessary to support a sound ecological environment.

(b) The Parks and Wildlife Department and the board each shall

designate an employee to share equally in the oversight of the

program studies. Other responsibilities shall be divided between

the Parks and Wildlife Department and the board to maximize

present in-house capabilities of personnel and equipment and to

minimize costs to the state.

(c) The Parks and Wildlife Department and the board each shall

have reasonable access to all data, studies, analyses,

information, and reports produced by the other agency.

(d) The studies shall be completed not later than December 31,

1989. Publication of completed studies shall be submitted for

comment to both the board and the Parks and Wildlife Department.

(e) The board may authorize the use of money from the research

and planning fund established by Chapter 15 of this code to

accomplish the purposes of this section. That money shall be used

by the board in cooperation with the Parks and Wildlife

Department for interagency contracts with cooperating agencies

and universities and contracts with private sector

establishments, as necessary, to accomplish the purposes of this

section.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.047, eff.

Sept. 1, 1985; Acts 1987, 70th Leg., ch. 419, Sec. 2, eff. Sept.

1, 1987.

Sec. 16.059. COLLECTION OF INSTREAM FLOW DATA; CONDUCT OF

STUDIES. (a) The Parks and Wildlife Department, the commission,

and the board, in cooperation with other appropriate governmental

agencies, shall jointly establish and continuously maintain an

instream flow data collection and evaluation program and shall

conduct studies and analyses to determine appropriate

methodologies for determining flow conditions in the state's

rivers and streams necessary to support a sound ecological

environment. Any stream that consists only of floodwaters and is

dry more than 75 percent of the year is exempt from this section.

(b) The Parks and Wildlife Department, the commission, and the

board shall each designate an employee to share equally in the

oversight of the program studies. Other responsibilities shall be

divided between the Parks and Wildlife Department, the

commission, and the board to maximize present in-house

capabilities of personnel and equipment and to minimize costs to

the state.

(c) The Parks and Wildlife Department, the commission, and the

board shall each have reasonable access to all data, studies,

analyses, information, and reports produced by the other

agencies.

(d) The priority studies shall be completed not later than

December 31, 2016. The Parks and Wildlife Department, the

commission, and the board shall establish a work plan that

prioritizes the studies and that sets interim deadlines providing

for publication of flow determinations for individual rivers and

streams on a reasonably consistent basis throughout the

prescribed study period. Before publication, completed studies

shall be submitted for comment to the commission, the board, and

the Parks and Wildlife Department.

(e) Results of studies completed under this section shall be

considered by the commission in its review of any management

plan, water right, or interbasin transfer.

(f) The board may authorize the use of money from the research

and planning fund established under Chapter 15 to accomplish the

purposes of this section. The money shall be used by the board in

cooperation with the commission and the Parks and Wildlife

Department for interagency contracts with cooperating agencies

and universities and contracts with private sector

establishments, as necessary, to accomplish the purposes of this

section.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 4.17, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1351, Sec. 1.23, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 1.23, eff. September 1, 2007.

Sec. 16.060. DESALINATION STUDIES AND RESEARCH. (a) The board

shall undertake or participate in research, feasibility and

facility planning studies, investigations, and surveys as it

considers necessary to further the development of cost-effective

water supplies from seawater desalination in the state.

(b) The board shall prepare a biennial progress report on the

implementation of seawater desalination activities in the state

and shall submit it to the governor, lieutenant governor, and

speaker of the house of representatives not later than December 1

of each even-numbered year. The report shall include:

(1) results of the board's studies and activities relative to

seawater desalination during the preceding biennium;

(2) identification and evaluation of research, regulatory,

technical, and financial impediments to the implementation of

seawater desalination projects;

(3) evaluation of the role the state should play in furthering

the development of large-scale seawater desalination projects in

the state; and

(4) the anticipated appropriation from general revenues

necessary to continue investigating water desalination activities

in the state during the next biennium.

(c) The board shall actively pursue federal sources of funding

for desalination projects in the state.

Added by Acts 2003, 78th Leg., ch. 49, Sec. 2, eff. May 15, 2003.

SUBCHAPTER D. COOPERATION WITH FEDERAL GOVERNMENT

Sec. 16.091. DESIGNATION OF BOARD. The board is designated as

the state agency to cooperate with the Corps of Engineers of the

United States Army and the Bureau of Reclamation of the United

States Department of the Interior in the planning of water

resource development projects in this state.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.047, eff.

Sept. 1, 1985.

Sec. 16.092. LOCAL SPONSORS FOR PROJECTS. (a) When a project

is proposed for planning or development by the board, the Corps

of Engineers of the United States Army, or the Bureau of

Reclamation of the United States Department of the Interior, any

political subdivision may apply to the executive director for

designation as the cooperating local sponsor of the project.

(b) In the application the applicant shall:

(1) describe the purposes of the project;

(2) state the reasons for the application, the contemplated use

of water the applicant might derive from the project if a permit

for the use is subsequently granted by the commission; and

(3) cite the contributions the applicant is prepared to make to

the planning or development of the project.

(c) No application for designation as a local sponsor shall

cover more than one proposed project.

(d) The commission shall prescribe the form to be used in

applications for designation as cooperating local sponsor. Before

accepting the application, the commission may require that the

applicant complete the prescribed form.

(e) Before making any designation of local sponsorship, the

commission shall set the application for hearing and give public

notice of the hearing. Any interested party may appear and be

heard for or against the designation of the applicant as project

sponsor.

(f) More than one cooperating local sponsor may be designated

for each project, but each applicant must comply with the

provisions of this section.

(g) After a public hearing, the commission, by written order,

shall grant or reject the application and shall state its

reasons. The commission may set a reasonable time period for any

sponsorship designation.

(h) In granting any future permit for use of water stored in a

project for which it has designated a local sponsor, the

commission shall fully recognize that sponsor's contributions to

the planning and development of the project.

(i) To the extent that no local cooperator is prepared to

undertake local sponsorship of a federal project in whole or part

or to the extent that the board has an interest in the project,

the board may be designated as sponsor of the project or as an

additional cooperating sponsor.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.048, eff.

Sept. 1, 1985; Acts 1987, 70th Leg., ch. 20, Sec. 2, eff. Sept.

1, 1987.

Sec. 16.093. PARTICIPATION IN FEDERAL PROGRAMS. (a) The board

may execute agreements with the United States Environmental

Protection Agency or its successor agency and any other federal

agency that administers programs providing federal grants, loans,

or other assistance to local or state governments or other

persons for water supply projects, treatment works, or structural

or nonstructural flood control measures, as those terms are

defined by Section 17.001. The board may exercise all duties and

responsibilities required for the administration by the board of

a federal program described by this subsection.

(b) The executive administrator, with the approval of the board,

may execute agreements with the United States Environmental

Protection Agency or its successor agency and any other federal

agency for activities described by Subsection (a).

(c) The board may accept and use federal funds for the purposes

provided by Subsection (a).

Added as Sec. 21.101 by Acts 1977, 65th Leg., p. 253, ch. 120,

Sec. 1, eff. Aug. 29, 1977. Renumbered from Sec. 26.048 and

amended by Acts 1987, 70th Leg., ch. 977, Sec. 25, eff. June 19,

1987.

Amended by:

Acts 2005, 79th Leg., Ch.

21, Sec. 1, eff. May 9, 2005.

SUBCHAPTER E. ACQUISITION AND DEVELOPMENT OF FACILITIES

Sec. 16.131. AUTHORIZED PROJECTS. The board may use the state

participation account of the development fund to encourage

optimum regional development of projects including the design,

acquisition, lease, construction, reconstruction, development, or

enlargement in whole or part of:

(1) reservoirs and storm water retention basins for water

supply, flood protection, and groundwater recharge;

(2) facilities for the transmission and treatment of water; and

(3) treatment works as defined by Section 17.001 of this code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 133, Sec. 2.15; Acts

1987, 70th Leg., ch. 1103, Sec. 10, eff. Sept. 1, 1987.

Sec. 16.1311. PRIORITY FOR WATER CONSERVATION. The board shall

give priority to applications for funds for implementation of

water supply projects in the state water plan by entities that:

(1) have already demonstrated significant water conservation

savings; or

(2) will achieve significant water conservation savings by

implementing the proposed project for which the financial

assistance is sought.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.16, eff. September 1, 2007.

Sec. 16.132. JOINT VENTURES. The board may act singly or in a

joint venture in partnership with any person or entity, including

any agency or political subdivision of this state, or with

another state or its political subdivisions, or with the United

States, or with a foreign nation, to the extent permitted by law.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 16.133. PERMITS REQUIRED. Except as provided by Section

16.1331 of this code, the board shall obtain permits from the

commission for the storage, transportation, and application to

beneficial use of water in reservoirs and associated works

constructed by the board.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 133, Sec. 4.04.

Sec. 16.1331. RESERVATION AND APPROPRIATION FOR BAYS AND

ESTUARIES AND INSTREAM USES. (a) Five percent of the annual

firm yield of water in any reservoir and associated works

constructed with state financial participation under this chapter

within 200 river miles from the coast, to commence from the mouth

of the river thence inland, is appropriated to the Parks and

Wildlife Department for use to make releases to bays and

estuaries and for instream uses, and the commission shall issue

permits for this water to the Parks and Wildlife Department under

procedures adopted by the commission.

(b) The Parks and Wildlife Department in cooperation with the

commission shall manage this water for the purposes stated in

this section.

(c) The Parks and Wildlife Department shall adopt necessary

rules and shall enter into necessary memoranda of understanding

with the commission to provide necessary rules and procedures for

managing the water and for release of the water for the purposes

stated in this section.

(d) This section applies only to reservoirs and associated works

on which construction begins on or after September 1, 1985.

(e) This section does not limit or repeal any other authority of

or law relating to the commission.

(f) Operating and maintenance costs for the percentage of annual

firm yield appropriated to the Parks and Wildlife Department

shall be paid by local political subdivisions that are the

project owners.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 4.04. Amended by

Acts 1995, 74th Leg., ch. 76, Sec. 11.288, eff. Sept. 1, 1995.

Sec. 16.134. STORING WATER. The board may use any reservoir

acquired, leased, constructed, reconstructed, developed, or

enlarged by it under this chapter to store unappropriated state

water and other water acquired by the state.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 16.1341. PAYMENT FOR RELEASES AND PASS-THROUGHS FROM STATE

RESERVOIRS. (a) If the commission orders, for the purpose of

maintaining the ecological health of any bay and estuary system,

a release or pass-through of appropriated water from an existing

reservoir owned in part by the board on September 1, 1985, the

board shall pay the amount necessary to pay all maintenance and

operating costs associated with the storage and release of the

water.

(b) If the order under Subsection (a) of this section results in

a dedication that reduces the reservoir's firm yield water supply

capability, the board is responsible for repayment of that

portion of the construction cost indebtedness associated with

that dedication.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 4.001, eff. Sept. 1,

1985.

Sec. 16.135. BOARD FINDINGS. Before the board may acquire a

facility or interest in a facility, the board shall find

affirmatively that:

(1) it is reasonable to expect that the state will recover its

investment in the facility;

(2) the cost of the facility exceeds the current financing

capabilities of the area involved, and the optimum regional

development of the facility cannot be reasonably financed by

local interests without state participation;

(3) the public interest will be served by acquisition of the

facility; and

(4) the facility to be constructed or reconstructed contemplates

the optimum regional development which is reasonably required

under all existing circumstances of the site.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 133, Sec. 2.15.

Sec. 16.1351. RECREATIONAL ACCESS. If the board is acquiring an

interest in a storage facility, it must also find affirmatively

that the applicant has a plan to provide adequate public

recreational access areas to suitable recreational resources.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.22.

Sec. 16.136. FACILITIES WANTED BY POLITICAL SUBDIVISION. The

board may acquire all or part of any authorized facility to the

extent that the board finds that the political subdivision:

(1) is willing and reasonably able to finance that portion of

the cost of the facility that the board does not acquire;

(2) has obtained all necessary permits;

(3) has proposals that are consistent with the objectives of the

state water plan; and

(4) has a program of water conservation for the more efficient

use of water as required by Section 15.106 of this code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 10, eff.

Sept. 1, 1987; Acts 2001, 77th Leg., ch. 1234, Sec. 26, eff.

Sept. 1, 2001.

Sec. 16.137. CONTRACTS: GENERAL AUTHORITY. (a) The board may

execute contracts to the full extent that contracts are

constitutionally authorized and not limited for the design,

management, acquisition, lease, construction, reconstruction,

development, enlargement, operation, or maintenance, singularly

or in any combination, of any existing or proposed project.

(b) The board shall obtain the approval of the attorney general

as to the legality of all contracts authorized under this

subchapter to which the board is a party.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 16.138. SPECIFIC CONTRACTS AUTHORIZED. Contracts

authorized by Section 16.137 of this code shall include but are

not limited to the following:

(1) contracts secured by the general credit of the state which

shall constitute general obligations of the state in the same

manner and with the same effect as water development bonds, and

principal and interest on these contracts shall be paid in the

manner provided for payment of principal and interest on state

bonds by the constitution;

(2) federal grants or grants from other sources;

(3) contracts which may be fully or partially secured by water

purchase or repayment contracts executed by political

subdivisions of the state for purchase of water and facilities

necessary to supply present and future regional and local water

requirements;

(4) contracts with any person, including but not limited to the

United States, local public agencies, power cooperatives, and

investor-owned utilities, for financing, constructing, and

operating facilities to operate and deliver pumping energy

required for projects; and

(5) contracts for goods and services necessary for the design,

management, acquisition, lease, construction, reconstruction,

development, enlargement, implementation, operation, or

maintenance of any existing or proposed project or portion of the

project.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 16.139. CONTRACTS: FACILITIES ACQUIRED FOR A TERM OF YEARS.

If facilities are acquired for a term of years, the board may

include in the contract provisions for renewal that will protect

the state's investment.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 16.140. MAINTENANCE CONTRACTS. The board may execute

contracts for the operation and maintenance of the state's

interest in any project and may agree to pay reasonable operation

and maintenance charges allocable to the state interest.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 16.141. RECREATIONAL FACILITIES. The board may execute

contracts with the United States and with state agencies and

political subdivisions and with others to the extent authorized

for the development and operation of recreational facilities at

any project in which the state has acquired an interest. Income

received by the board under these contracts may be used for the

same purposes as income from the sale of water. The legislature

may appropriate money for the development and operation of

recreational facilities at projects in which the state has

acquired an interest.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 16.142. RECOVERY OF ADMINISTRATIVE COSTS. (a) The board

may charge an administrative fee to a political subdivision with

which the board agrees to participate in a project under this

subchapter.

(b) The board by rule shall set the fee at an amount it

considers necessary to recover the costs incurred or to be

incurred by the board in administering the project over its life,

including the costs of processing an application, monitoring

construction, and auditing and monitoring the project. The state

auditor may review fees charged by the board to determine whether

the fees are set consistent with this subsection, based on a risk

assessment performed by the state auditor and subject to the

legislative audit committee's approval of including the review in

the audit plan under Section 321.013, Government Code.

(c) The board may require the payment of the fee in one or more

payments.

(d) Fees shall be deposited as directed by the board for use in

administering the program.

Added by Acts 1999, 76th Leg., ch. 1323, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 49, eff.

Sept. 1, 2003.

Sec. 16.143. OPTION TO LEASE. (a) A former owner of real

property used for agricultural purposes that was acquired,

voluntarily or through the exercise of the power of eminent

domain, for a reservoir whose site has been designated as unique

for the construction of a reservoir under Section 16.051(g) is

entitled to lease the property from the person who acquired the

property under terms that allow the former owner to continue to

use the property for agricultural purposes until the person who

acquired the property determines that such use must be terminated

to allow for the physical construction of the reservoir.

Consistent with Subsection (b), the lease is subject to the terms

and conditions set forth by the person who has acquired the

property that are related to the use of the property by the

former owner, including the term of the lease, the rent the

former owner is required to pay under the lease, and the uses

that may be allowed on the property during the term of the lease.

(b) A former owner of real property used for agricultural

purposes is entitled to lease the property for the property's

agricultural rental value until the person who acquired the

property determines that the lease must be terminated to allow

for the physical construction of the reservoir.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 3.02, eff. September 1, 2007.

Sec. 16.144. ENVIRONMENTAL MITIGATION. (a) If a person

proposing to construct a reservoir whose site has been designated

as unique for the construction of a reservoir under Section

16.051(g) is required to mitigate future adverse environmental

effects arising from the construction or operation of the

reservoir or its related facilities, the person shall, if

authorized by the applicable regulatory authority, attempt to

mitigate those effects by offering to contract with and pay an

amount of money to an owner of real property located outside of

the reservoir site to maintain the property through an easement

instead of acquiring the fee simple title to the property for

that purpose.

(b) An owner of real property may reject an offer made under

Subsection (a). If agreement on the terms of an easement under

Subsection (a) cannot be reached by the parties after a good

faith attempt and offer is made, then the party constructing the

reservoir may obtain fee title to the property through voluntary

or involuntary means.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 3.02, eff. September 1, 2007.

SUBCHAPTER F. SALE OR LEASE OF FACILITIES

Sec. 16.181. BOARD MAY SELL OR LEASE PROJECTS. (a) The board

may sell, transfer, or lease, to the extent of its ownership, a

project acquired, constructed, reconstructed, developed, or

enlarged with money from the state participation account.

(b) The board shall obtain the approval of the attorney general

as to the legality of all contracts authorized under this

subchapter to which the board is a party.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870 Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 133, Sec. 2.16.

Sec. 16.182. PERMIT REQUIRED. Before the board grants the

application to buy, receive, or lease the facilities, the

applicant shall first secure a permit for water use from the

commission. If the facilities are to be leased, the permit may be

for a term of years.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 16.183. PERMIT: PARAMOUNT CONSIDERATION OF COMMISSION. In

passing on an application for a permit under this subchapter

whether it proposes a use of water inside or outside the

watershed of the impoundment, the commission shall give paramount

consideration to recouping the state's investment in order to

protect the public interest and promote the general welfare.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 16.184. CONTRACT MUST BE NEGOTIATED. The commission shall

not issue the permit until the applicant has executed a contract

with the board for acquisition of the facilities.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 16.185. RESERVOIR LAND. The board may lease acquired

reservoir land until construction of the dam is completed without

the necessity of a permit issued by the commission.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 16.186. PRICE OF SALE. (a) The price of the sale or

transfer of a state facility acquired prior to September 1, 1977,

other than a facility acquired under a contract with the United

States, shall be the sum of the direct cost of acquisition, plus

an amount of interest calculated when one-half of one percent is

added to the weighted average effective interest rate in effect

at the date of sale or transfer of the state facility times the

amount of board money disbursed for the acquisition times the

number of years and fraction of a year from the date or dates of

purchase or acquisition to the date or dates of sale or transfer,

plus the board's cost of operating and maintaining the facility

from the date of acquisition to the date of sale or transfer,

less any payments received by the board from the lease of the

facility or the sale of water from it. The board may negotiate

with a purchaser a different interest rate for calculation of the

price of sale if the board determines that establishment of a

different interest rate would benefit the state and would

expedite the sale of the board's interest in the facility.

(b) The price of the sale or transfer of a state facility

acquired on or subsequent to September 1, 1977, other than a

facility acquired under a contract with the United States, shall

be the sum of the direct cost of acquisition, plus an amount of

interest calculated by multiplying the lending rate in effect at

the date of acquisition by the amount of board money disbursed

for the acquisition times the number of years and fraction of a

year from the date or dates of the purchase or acquisition to the

date or dates of the sale or transfer of the state facility, plus

the board's cost of operating and maintaining the facility from

the date of acquisition to the date of sale or transfer, less any

payments received by the board from the lease of the facility or

the sale of water from it.

(c) The purchaser of the board's interest in a state facility

shall also assume, to the extent disclosed by the board at or

prior to the sale, any and all direct, conditional, or contingent

liabilities of the board attributed to the project in direct

relation to the percentage of the project acquired by the

purchaser.

Amended by Acts 1977, 65th Leg., p. 671, ch. 254, Sec. 2, eff.

May 25, 1977. Renumbered from 11.356 by Acts 1977, 65th Leg., p.

2207, ch. 870, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 1989,

71st Leg., ch. 307, Sec. 1, eff. June 14, 1989.

Sec. 16.187. PRICE OF SALE: FACILITIES ACQUIRED UNDER CONTRACTS

WITH THE UNITED STATES. (a) The price of the sale or transfer

of a facility acquired prior to September 1, 1977, under a

contract with the United States shall be the sum of the direct

cost of acquisition, plus an amount of interest calculated by

adding one-half of one percent to the weighted average effective

interest rate in effect at the date of the sale or transfer of

the state facility times the amount of board money disbursed for

the acquisition times the number of years and fraction of a year

for which the board paid interest to the other party to the

contract, plus the board's cost of operating and maintaining the

facility from the date of acquisition to the date of the sale or

transfer, less any payments received by the board from the lease

of the facility or the sale of water from it.

(b) The price of the sale or transfer of a state facility

acquired on or subsequent to September 1, 1977, under a contract

with the United States shall be the sum of the direct cost of

acquisition, plus an amount of interest calculated by multiplying

the lending rate in effect at the time of acquisition by the

amount of board money disbursed for the acquisition of the

facility times the number of years and fraction of a year from

the date or dates of purchase or acquisition to the date or dates

of sale or transfer, plus the board's cost of operating and

maintaining the facility from the date of acquisition to the date

of the sale or transfer of the facility, less any payments

received by the board from the lease of the facility or the sale

of water from it.

(c) If, in transferring any contract, the board remains in any

way directly, conditionally, or contingently liable for the

performance of any part of the contract, then the transferee, in

addition to the payments prescribed by Subsection (a) or (b) of

this section, as applicable, shall pay to the board annually

one-half of one percent of the remaining amount owed to the other

party to the contract, and shall continue these payments until

the board is fully released from the contract.

Amended by Acts 1977, 65th Leg., p. 671, ch. 254, Sec. 2, eff.

May 25, 1977. Renumbered from 11.357 and amended by Acts 1977,

65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 16.1871. ACQUISITION DATE. (a) If the board has made an

initial payment prior to September 1, 1977, to acquire a state

facility, other than a facility acquired under a contract with

the United States, the state facility shall be deemed to have

been acquired prior to September 1, 1977, for purposes of Section

16.186 of this code. If the board makes its initial payment on or

after September 1, 1977, to acquire a state facility, other than

a facility acquired under a contract with the United States, the

state facility shall be deemed to have been acquired on or after

September 1, 1977, for purposes of Section 16.186 of this code.

(b) If the board has executed a contract with the United States

prior to September 1, 1977, to purchase a state facility, the

state facility shall be deemed to have been acquired prior to

September 1, 1977, for purposes of Section 16.187 of this code.

If the board executes a contract with the United States on or

after September 1, 1977, to purchase a state facility, the state

facility shall be deemed to have been acquired on or after

September 1, 1977, for purposes of Section 16.187 of this code.

Added by Acts 1977, 65th Leg., p. 673, ch. 254, Sec. 3, eff. May

25, 1977. Renumbered from Sec. 11.3571 and amended by Acts 1987,

70th Leg., ch. 977, Sec. 7, eff. June 19, 1987.

Sec. 16.188. COSTS DEFINED. With reference to the sale of a

state facility, "direct cost of acquisition" means the principal

amount the board has paid or agreed to pay for a facility up to

the date of sale, but does not include the board's cost of

operating and maintaining the facility from the date of

acquisition to the date of the sale or transfer of the facility.

Amended by Acts 1977, 65th Leg., p. 671, ch. 254, Sec. 2, eff.

May 25, 1977. Renumbered from 11.358 by Acts 1977, 65th Leg., p.

2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 16.189. LEASE PAYMENTS. In leasing a state facility for a

term of years, the board shall require payments that will recover

over the lease period not less than the total of:

(1) all principal and interest requirements applicable to the

debt incurred by the state in acquiring the facility; and

(2) the state's cost for operation, maintenance, and

rehabilitation of the facility.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1997, 75th Leg., ch. 1010, Sec. 5.02, eff.

Sept. 1, 1997.

Sec. 16.190. SALE OR LEASE: CONDITION PRECEDENT. (a) No sale,

transfer, or lease of a state facility is valid unless the board

first makes the following affirmative findings:

(1) that the applicant has a permit granted by the commission;

(2) that the sale, transfer, or lease will contribute to the

conservation and development of the water resources of the state;

and

(3) that the consideration for the sale, transfer, or lease is

fair, just, and reasonable and in full compliance with the law.

(b) The consideration for any such sale or transfer may be

either money or revenue bonds, which revenue bonds for the

purposes hereof shall be deemed the same as money.

(c) The amount of money shall be equal to the price for

purchasing the facilities as prescribed by the provisions of

Section 16.187 of this code, or if revenue bonds constitute the

consideration, the principal amount of revenue bonds shall be

equal to the price for purchasing the facilities as prescribed by

the provisions of Section 16.187 of this code, and such revenue

bonds shall bear interest at the rate prescribed in Section

17.128 of this code with regard to bonds purchased with the

proceeds of the Texas Water Development Fund.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 16.191. DISPOSITION OF PROCEEDS. (a) The money received

from any sale, transfer, or lease of facilities as cash, or in

the case of a sale or transfer involving revenue bonds, the money

received as matured interest or principal on the bonds shall be

used to pay the principal of and interest on water development

bonds or to meet contractual obligations incurred by the board.

The money shall be collected and credited to the proper special

fund as is money received in payment of principal and interest on

loans to political subdivisions under this code, taking into

consideration the manner in which the facilities were acquired.

(b) When enough money has been collected to pay all outstanding

indebtedness, including the principal of all state bonds and

contractual obligations and the full amount of interest to accrue

on these debts, the board may use any further amounts received

from the sale, transfer, or lease of facilities to acquire

additional facilities or to provide assistance to political

subdivisions for water supply projects.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 16.192. SALE OF STORED WATER. The board may sell any

unappropriated public water of the state and other water acquired

by the state that is stored by or for it. The price will be

determined by the board.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 16.193. PERMIT. (a) The board may not sell the water

stored in a facility to any person who has not obtained a permit

from the commission. The rights of the applicant in the water are

governed by the terms and conditions of the permit. The permit

may be for a term of years.

(b) Whether the application for a permit involves a proposed use

of water inside or outside the watershed of the impoundment, the

commission shall give paramount consideration to recouping the

state's investment in order to protect the public interest and

promote the general welfare.

(c) The permit shall be conditioned on continued payment of the

obligations assumed under the contract with the board and may

provide for cancellation at any time on breach of the contract.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 16.194. SALE CONTRACT: PROVISIONS, LIMITATIONS. (a) The

board may determine the consideration and other provisions to be

included in water sale contracts, but the consideration and other

provisions shall be fair, reasonable, and nondiscriminatory. The

board may include charges for standby service, which means

holding water and conservation storage space for use and for

actual delivery of water.

(b) The board shall make the same determinations with respect to

the sale of water as are required in Section 16.190 of this code

with respect to the sale or lease of facilities.

(c) The board shall not compete with any political subdivision

in the sale of water when this competition jeopardizes the

ability of the political subdivision to meet obligations incurred

to finance its own water supply projects.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 16.195. EMERGENCY RELEASES OF WATER. Unappropriated water

and other water of the state stored in any facility acquired by

and under the control of the board may be released without charge

to relieve any emergency condition arising from drought, severe

water shortage, or public calamity, if the commission first

determines the existence of the emergency and requests the board

to release water.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 16.196. PREFERENCES. The board shall give political

subdivisions a preferential right, but not an exclusive right, to

purchase, acquire, or lease facilities and to purchase water from

facilities. Preferences shall be given in these respects in

accord with the provisions of Section 11.123 of this code

relating to preferences in the appropriation and use of state

water. The board and the commission shall coordinate their

efforts to meet these objectives and to assure that the public

water of this state, which is held in trust for the use and

benefit of the public, will be conserved, developed, and utilized

in the greatest practicable measure for the public welfare.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 16.197. LEASE OF LAND PRIOR TO PROJECT CONSTRUCTION. The

board may lease tracts of land acquired for project purposes for

a term of years for any purpose not inconsistent with ultimate

project construction. The lease shall be scheduled to expire

before initiation of project construction.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 16.198. LEASE CONTRIBUTIONS EQUIVALENT TO TAXES. The lease

may provide for contribution by the lessee to units of local

government of amounts equivalent to ad valorem taxes or special

assessments.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER G. IMPROVEMENTS

Sec. 16.231. DESIGN OF IMPROVEMENTS OR SYSTEM OF IMPROVEMENTS.

Insofar as possible, improvements necessary to reclaim overflowed

land, swampland, and other land in this state that is not

suitable for use because of temporary or permanent excessive

accumulation of water on or contiguous to the land for

agricultural or other use shall be designed with primary

consideration to the topographic and hydrographic conditions and

in such a manner that each division of a project shall be a

complete, united project forming a coordinate part of an

ultimately finished series of projects so constituted that the

successful operation of each united project shall coordinate with

the successful operation of other projects within the same

hydraulic influence.

Formerly Sec. 16.233, amended by Acts 1977, 65th Leg., p. 2207,

ch. 870, Sec. 1, eff. Sept. 1, 1977. Renumbered and amended by

Acts 1981, 67th Leg., p. 3156, ch. 828, Sec. 8, eff. June 17,

1981.

Sec. 16.232. LOCATION OF PROJECTS; REPORTS. The executive

director shall maintain files reflecting engineering reports,

studies, drawings, and staff findings and recommendations

pertaining to the location and effect of reclamation projects.

Formerly Sec. 16.234, amended by Acts 1977, 65th Leg., p. 2207,

ch. 870, Sec. 1, eff. Sept. 1, 1977. Renumbered and amended by

Acts 1981, 67th Leg., p. 3156, ch. 828, Sec. 8, eff. June 17,

1981. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.049, eff.

Sept. 1, 1985; Acts 1987, 70th Leg., ch. 977, Sec. 16, eff. June

19, 1987.

Sec. 16.233. COOPERATION WITH OTHER AGENCIES. In performing

functions that are a part of duties assigned to the commission or

board by this code or other law, the executive director, with the

approval of the commission, or the executive administrator, with

the approval of the board, may confer with federal and state

agencies and with political subdivisions and may execute

cooperative agreements with them. The executive director or

executive administrator may cancel any such agreement on 10 days

notice to the other party.

Formerly Sec. 16.235, amended by Acts 1977, 65th Leg., p. 2207,

ch. 870, Sec. 1, eff. Sept. 1, 1977. Renumbered by Acts 1981,

67th Leg., p. 3156, ch. 828, Sec. 8, eff. June 17, 1981. Amended

by Acts 1985, 69th Leg., ch. 795, Sec. 1.049, eff. Sept. 1, 1985.

Sec. 16.234. ADVICE TO DISTRICTS. The executive director shall

confer with districts requesting technical advice on the adequate

execution of proposed levee and drainage improvements.

Formerly Sec. 16.236, amended by Acts 1977, 65th Leg., p. 2207,

ch. 870, Sec. 1, eff. Sept. 1, 1977. Renumbered by Acts 1981,

67th Leg., p. 3156, ch. 828, Sec. 8, eff. June 17, 1981.

Sec. 16.235. DISTRICTS TO FILE INFORMATION WITH COMMISSION.

Immediately before having its bonds approved by the attorney

general, each drainage district and levee improvement district

shall file with the commission, on forms furnished by the

commission, a complete record showing each step in the

organization of the district, the amount of bonds to be issued,

and a description of the area and boundaries of the district,

accompanied by plans, maps, and profiles of improvements and the

district engineer's estimates and reports on them.

Formerly Sec. 16.237, amended by Acts 1977, 65th Leg., p. 2207,

ch. 870, Sec. 1, eff. Sept. 1, 1977. Renumbered by Acts 1981,

67th Leg., p. 3156, ch. 828, Sec. 8, eff. June 17, 1981. Amended

by Acts 1985, 69th Leg., ch. 795, Sec. 1.049, eff. Sept. 1, 1985.

Sec. 16.236. CONSTRUCTION OF LEVEE WITHOUT APPROVAL OF PLANS;

LEVEE SAFETY. (a) No person may construct, attempt to

construct, cause to be constructed, maintain, or cause to be

maintained any levee or other such improvement on, along, or near

any stream of this state that is subject to floods, freshets, or

overflows so as to control, regulate, or otherwise change the

floodwater of the stream without first obtaining approval of the

plans by the commission.

(b) The commission shall make and enforce rules and orders and

shall perform all other acts necessary to provide for the safe

construction, maintenance, repair, and removal of levees located

in this state.

(c) If the owner of a levee that is required to be constructed,

reconstructed, repaired, or removed to comply with the rules and

orders promulgated under this section wilfully fails or refuses

to comply within the 30-day period following the date of an order

of the commission requiring such action or compliance or if a

person wilfully fails to comply with any rule or order issued by

the commission under this section within the 30-day period

following the effective date of the order, the person is liable

for a penalty of not more than $1,000 a day for each day the

person continues to violate this section. The state may recover

the penalty by suit brought for that purpose in a district court

of Travis County.

(d) If the commission determines that the existing condition of

a levee is creating or will cause extensive or severe property

damage or economic loss to others or is posing an immediate and

serious threat to human life or health and that other procedures

available to the commission to remedy or prevent such property

damage or economic loss will result in unreasonable delay, the

commission may issue an emergency order, either mandatory or

prohibitory in nature, directing the owner of the levee to

repair, modify, maintain, dewater, or remove the levee which the

commission determines is unsafe. The emergency order may be

issued without notice to the levee owner or with notice the

commission considers practicable under the circumstances.

(e) If the commission issues an emergency order under authority

of this section without notice to the levee owner, the commission

shall fix a time and place for a hearing, to be held as soon as

practicable but not later than 20 days after the emergency order

is authorized, to affirm, modify, or set aside the emergency

order. If the nature of the commission's action requires further

proceedings, those proceedings shall be conducted, as

appropriate, under Chapter 2001, Government Code.

(f) Nothing in this section or in rules or orders adopted by the

commission shall be construed to relieve an owner or operator of

a levee of the legal duties, obligations, or liabilities incident

to ownership or operation.

(g) Any person who violates any provision of Subsection (a) of

this section is guilty of a Class C misdemeanor and upon

conviction is punishable by a fine of not more than $1,000. A

separate offense is committed each day a structure constructed in

violation of this section is maintained.

(h) Subsection (a) of this section does not apply to:

(1) any dam, reservoir, or canal system associated with a water

right issued or recognized by the commission;

(2) dams authorized by Section 11.142 of this code;

(3) a levee or other improvement within the corporate limits of

a city or town provided: (a) plans for the construction or

maintenance or both must be approved by the city or town as a

condition precedent to starting the project and (b) the city or

town requires that such plans be in substantial compliance with

rules and standards adopted by the commission;

(4) a levee or other improvement within the boundaries of any

political subdivision which has qualified for the National Flood

Insurance Program as authorized by the National Flood Insurance

Act of 1968 (Title 42, U.S.C., Sections 4001-4127) provided: (a)

plans for the construction or maintenance or both must be

approved by the political subdivision which is participating in

the national flood insurance program as a condition precedent to

starting the project and (b) the political subdivision requires

that such plans be in substantial compliance with rules and

standards adopted by the commission;

(5) projects implementing soil and water conservation practices

set forth in a conservation plan with a landowner or operator and

approved by the governing board of a soil and water conservation

district organized under the State Soil Conservation Law, as

amended (Article 165a-4, Vernon's Texas Civil Statutes), provided

that the governing board finds the practices do not significantly

affect stream flooding conditions on, along, or near a state

stream; or

(6) any levee or other improvement constructed outside of the

100-year floodway. For the purposes of this section, "100-year

floodway" is defined as the channel of a stream and the adjacent

land areas that must be reserved in order to discharge the

100-year flood without cumulatively increasing the water surface

elevation more than one foot above the 100-year flood elevation

prior to encroachment.

(i) On projects located within the corporate limits of a city or

town or within the boundaries of any political subdivision which

are exempt from the provisions of Subsection (a) of this section

by Subdivision (3) or (4) of Subsection (h) of this section, any

person whose property is located outside of the corporate limits

of such city or town or of the boundaries of such a political

subdivision and whose property is affected or potentially

affected by the effect of the project on the floodwaters of the

stream may appeal the decision of such political subdivision. The

appeal shall be in writing and shall specify the grounds therefor

and a copy shall be sent by certified mail to the project

applicant and to the city or town or such political subdivision.

The timely filing of such an appeal with the executive director

suspends the decision of the city or town or political

subdivision until a final decision is rendered by the commission.

The executive director shall review the complaint and investigate

the facts surrounding the nature of the complaint. If the

executive director finds that the complaint is frivolous or

nonmeritorious or made solely for purposes of harassment or

delay, then he shall dismiss the appeal. Otherwise, the executive

director shall refer the appeal to the commission which shall

after due notice hold a hearing to determine whether the project

should be approved using the standards established by the

commission and shall hear such appeal de novo under the

procedural rules established by the commission for other

reclamation projects.

Formerly Sec. 16.238, amended by Acts 1977, 65th Leg., p. 2207,

ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1979, 66th Leg., p.

1375, ch. 615, Sec. 1, eff. Aug. 27, 1979. Renumbered by Acts

1981, 67th Leg., p. 3156, ch. 828, Sec. 8, eff. June 17, 1981.

Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.050, eff. Sept.

1, 1985; Acts 1997, 75th Leg., ch. 1010, Sec. 3.05, eff. Sept. 1,

1997.

Sec. 16.237. ADMINISTRATIVE PENALTY; CIVIL REMEDY. (a) If a

person violates a commission rule or order adopted under Section

16.236 of this code, the commission may assess an administrative

penalty against that person as provided by Section 11.0842 of

this code.

(b) Nothing in this chapter affects the right of any private

corporation, individual, or political subdivision that has a

justiciable interest in pursuing any available common-law remedy

to enforce a right or to prevent or seek redress or compensation

for the violation of a right or otherwise redress an injury.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 3.06, eff. Sept. 1,

1997.

SUBCHAPTER H. NAVIGATION FACILITIES

Sec. 16.271. IMPROVEMENT OF STREAMS AND CANALS AND CONSTRUCTION

OF FACILITIES WITHIN CYPRESS CREEK DRAINAGE BASIN. The board may

improve streams and canals and construct all waterways and other

facilities necessary to provide for navigation within the Cypress

Creek drainage basin which is located in the northeast portion of

the state.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 16.272. LONG-TERM CONTRACTS WITH THE UNITED STATES. The

board may execute long-term contracts with the United States or

any of its agencies for the acquisition and development of

improvements and facilities under Section 16.271 of this code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 16.273. TEMPORARY AUTHORITY TO ACT FOR DISTRICT. The board

may act in behalf of a local district or districts until they can

take over the project or projects in accordance with the board's

agreement with the district or districts in acting as the

sponsor.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER I. FLOOD INSURANCE

Sec. 16.311. SHORT TITLE. This subchapter may be cited as the

Flood Control and Insurance Act.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 16.312. PURPOSE. The State of Texas recognizes the

personal hardships and economic distress caused by flood

disasters since it has become uneconomic for the private

insurance industry alone to make flood insurance available to

those in need of such protection on reasonable terms and

conditions. Recognizing the burden of the nation's resources,

congress enacted the National Flood Insurance Act of 1968, as

amended (42 U.S.C. Sections 4001 through 4127), whereby flood

insurance can be made available through coordinated efforts of

the federal government and the private insurance industry, by

pooling risks, and the positive cooperation of state and local

government. The purpose of this subchapter is to evidence a

positive interest in securing flood insurance coverage under this

federal program and to so procure for those citizens of Texas

desiring to participate and in promoting the public interest by

providing appropriate protection against the perils of flood

losses and in encouraging sound land use by minimizing exposure

of property to flood losses.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 16.313. DEFINITIONS. In this subchapter:

(1) "Political subdivision" means any political subdivision or

body politic and corporate of the State of Texas and includes any

county, river authority, conservation and reclamation district,

water control and improvement district, water improvement

district, water control and preservation district, fresh water

supply district, irrigation district, and any type of district

heretofore or hereafter created or organized or authorized to be

created or organized pursuant to the provisions of Article XVI,

Section 59 or Article III, Section 52 of the Constitution of the

State of Texas; "political subdivision" also means any interstate

compact commission to which the State of Texas is a party,

municipal corporation, or city whether operating under the Home

Rule Amendment of the Constitution or under the General Law.

(2) "National Flood Insurance Act" means the National Flood

Insurance Act of 1968, as amended (42 U.S.C. Sections 4001

through 4127), and the implementation and administration of the

Act by the director of the Federal Emergency Management Agency.

(3) "Director" means the director of the Federal Emergency

Management Agency.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 2001, 77th Leg., ch. 258, Sec. 1, eff. Sept.

1, 2001.

Sec. 16.314. COOPERATION OF BOARD. In recognition of the

necessity for a coordinated effort at all levels of government,

the board shall cooperate with the Federal Emergency Management

Agency in the planning and carrying out of state participation in

the National Flood Insurance Program; however, the responsibility

for qualifying for the National Flood Insurance Program shall

belong to any interested political subdivision, whether presently

in existence or created in the future.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.051, eff.

Sept. 1. 1985; Acts 2001, 77th Leg., ch. 258, Sec. 2, eff. Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1323, Sec. 4, eff. September 1, 2007.

Sec. 16.3145. NATIONAL FLOOD INSURANCE PROGRAM ORDERS OR

ORDINANCES. The governing body of each city and county shall

adopt ordinances or orders, as appropriate, necessary for the

city or county to be eligible to participate in the National

Flood Insurance Program.

Added by Acts 1999, 76th Leg., ch. 1360, Sec. 1, eff. Aug. 30,

1999.

Sec. 16.315. POLITICAL SUBDIVISIONS; COMPLIANCE WITH FEDERAL

REQUIREMENTS. All political subdivisions are hereby authorized

to take all necessary and reasonable actions that are not less

stringent than the requirements and criteria of the National

Flood Insurance Program, including but not limited to:

(1) making appropriate land use adjustments to constrict the

development of land which is exposed to flood damage and minimize

damage caused by flood losses;

(2) guiding the development of proposed future construction,

where practicable, away from a location which is threatened by

flood hazards;

(3) assisting in minimizing damage caused by floods;

(4) authorizing and engaging in continuing studies of flood

hazards in order to facilitate a constant reappraisal of the

flood insurance program and its effect on land use requirements;

(5) engaging in floodplain management, adopting and enforcing

permanent land use and control measures that are not less

stringent than those established under the National Flood

Insurance Act, and providing for the imposition of penalties on

landowners who violate this subchapter or rules adopted or orders

issued under this subchapter;

(6) declaring property, when such is the case, to be in

violation of local laws, regulations, or ordinances which are

intended to discourage or otherwise restrict land development or

occupancy in flood-prone areas and notifying the director, or

whomever the director designates, of such property;

(7) consulting with, giving information to, and entering into

agreements with the Federal Emergency Management Agency for the

purpose of:

(A) identifying and publishing information with respect to all

flood areas, including coastal areas; and

(B) establishing flood-risk zones in all such areas and making

estimates with respect to the rates of probable flood-caused loss

for the various flood-risk zones for each of these areas;

(8) cooperating with the director's studies and investigations

with respect to the adequacy of local measures in flood-prone

areas as to land management and use, flood control, flood zoning,

and flood damage prevention;

(9) taking steps, using regional, watershed, and multi-objective

approaches, to improve the long-range management and use of

flood-prone areas;

(10) purchasing, leasing, and receiving property from the

director when such property is owned by the federal government

and lies within the boundaries of the political subdivision

pursuant to agreements with the Federal Emergency Management

Agency or other appropriate legal representative of the United

States Government;

(11) requesting aid pursuant to the entire authorization from

the board;

(12) satisfying criteria adopted and promulgated by the board

pursuant to the National Flood Insurance Program;

(13) adopting permanent land use and control measures with

enforcement provisions that are not less stringent than the

criteria for land management and use adopted by the director;

(14) adopting more comprehensive floodplain management rules

that the political subdivision determines are necessary for

planning and appropriate to protect public health and safety;

(15) participating in floodplain management and mitigation

initiatives such as the National Flood Insurance Program's

Community Rating System, Project Impact, or other initiatives

developed by federal, state, or local government; and

(16) collecting reasonable fees to cover the cost of

administering a local floodplain management program.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.051, eff.

Sept. 1, 1985; Acts 2001, 77th Leg., ch. 258, Sec. 2, eff. Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1323, Sec. 5, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.17, eff. September 1, 2007.

Sec. 16.316. COORDINATION OF LOCAL, STATE, AND FEDERAL PROGRAMS

BY BOARD. (a) The board shall aid, advise, and coordinate the

efforts of present and future political subdivisions endeavoring

to qualify for participation in the National Flood Insurance

Program.

(b) Pursuant to the National Flood Insurance Program and state

and local efforts complementing the program, the board shall aid,

advise, and cooperate with political subdivisions, the Texas

Department of Insurance, and the Federal Emergency Management

Agency when aid, advice, and cooperation are requested or deemed

advisable by the board.

(c) The aforementioned aid may include but is not necessarily

limited to:

(1) coordinating local, state, and federal programs relating to

floods, flood losses, and floodplain management;

(2) evaluating the present structure of all federal, state, and

political subdivision flood control programs within or adjacent

to the state, including an assessment of the extent to which

public and private floodplain management activities have been

instituted;

(3) carrying out studies with respect to the adequacy of present

public and private measures, laws, regulations, and ordinances in

flood-prone areas as to land management and use, flood control,

flood zoning, and flood damage prevention;

(4) evaluating all available engineering, hydrologic, and

geologic data relevant to flood-prone areas and flood control in

those areas;

(5) carrying out floodplain studies and mapping programs of

floodplains, flood-prone areas, and flood-risk zones;

(6) encouraging the Federal Emergency Management Agency to

evaluate flood-prone areas by river basin and river system;

(7) coordinating the use of federal, state, and local grant

money;

(8) making floodplain maps and floodplain information accessible

to the public, including in an electronic format through the

board's Internet website; and

(9) maintaining at least one staff member in each of the board's

field offices to encourage participation in the National Flood

Insurance Program by performing education and outreach and

coordinating the efforts of political subdivisions.

(d) On the basis of such studies and evaluations, the board, to

the extent of its capabilities, shall periodically identify and

publish information and maps with respect to all floodplain

areas, including the state's coastal area, which have flood

hazards, and where possible aid the federal government in

identifying and establishing flood-risk zones in all such areas.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.051, eff.

Sept. 1, 1985; Acts 2001, 77th Leg., ch. 258, Sec. 3, eff. Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1323, Sec. 6, eff. September 1, 2007.

Sec. 16.3161. FLOODPLAIN MANAGEMENT ACCOUNT. (a) The

floodplain management account is a special fund in the state

treasury outside the general revenue fund. The fund is composed

of:

(1) money deposited to the credit of the account under Section

251.004, Insurance Code;

(2) money directly appropriated to the board; and

(3) money from gifts or grants from the United States

government, local or regional governments, private sources, or

other sources.

(b) The account shall be administered by the board in accordance

with this section.

(c) The board may use the account to fund the performance of the

board's functions under Section 16.316.

(d) The board may invest, reinvest, and direct the investment of

any available money in the account as provided by law for the

investment of money under Section 404.024, Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1323, Sec. 7, eff. September 1, 2007.

Sec. 16.317. COOPERATION OF TEXAS DEPARTMENT OF INSURANCE.

Pursuant to the National Flood Insurance Program, the Texas

Department of Insurance shall aid, advise, and cooperate with

political subdivisions, the board, and the Federal Emergency

Management Agency when such aid, advice, and cooperation are

requested or deemed advisable by the Texas Department of

Insurance.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.051, eff.

Sept. 1, 1985; Acts 2001, 77th Leg., ch. 258, Sec. 4, eff. Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1323, Sec. 8, eff. September 1, 2007.

Sec. 16.318. RULES. Political subdivisions which qualify for

the National Flood Insurance Program, the Texas Department of

Insurance, and the board may adopt and promulgate reasonable

rules which are necessary for the orderly effectuation of the

respective authorizations herein.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.051, eff.

Sept. 1, 1985; Acts 2001, 77th Leg., ch. 258, Sec. 4, eff. Sept.

1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1323, Sec. 9, eff. September 1, 2007.

Sec. 16.319. QUALIFICATION. Political subdivisions wishing to

qualify under the National Flood Insurance Program shall have the

authority to do so by complying with the directions of the

Federal Emergency Management Agency and by:

(1) evidencing to the director a positive interest in securing

flood insurance coverage under the National Flood Insurance

Program; and

(2) giving to the director satisfactory assurance that measures

will have been adopted for the political subdivision that will be

not less stringent than the comprehensive criteria for land

management and use developed by the Federal Emergency Management

Agency.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1977, 65th Leg., 1st C.S., p. 58, ch. 4, Sec.

3, eff. Sept. 1, 1977; Acts 2001, 77th Leg., ch. 258, Sec. 4,

eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1323, Sec. 9A, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.17, eff. September 1, 2007.

Sec. 16.320. COASTAL EROSION. The Commissioner of the General

Land Office is authorized to perform all acts necessary to

develop and implement a program for certification of structures

subject to imminent collapse due to erosion under the National

Flood Insurance Act. This program shall include administrative

rules adequate to meet all erosion-related requirements of the

National Flood Insurance Act, including the establishment of

required erosion zones in order for the state to receive approval

to administer the program. This section shall apply to any

amendment of or law replacing Section 4013(c) of the National

Flood Insurance Act. Except as otherwise provided by this

section, all actions taken by political subdivisions under

Section 16.315 of this code with respect to structures in

imminent danger of collapse from coastal erosion must comply with

rules and regulations adopted by the commissioner under this

section. A political subdivision may adopt rules that are more

stringent than those adopted by the commissioner under this

section, provided the stricter provisions are intended to ensure

compliance with the National Flood Insurance Program's rules,

regulations, and policies.

Added by Acts 1991, 72nd Leg., ch. 295, Sec. 38, eff. June 7,

1991. Amended by Acts 1997, 75th Leg., ch. 460, Sec. 1, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 258, Sec. 4, eff. Sept.

1, 2001.

Sec. 16.321. COASTAL FLOODING. The Commissioner of the General

Land Office shall adopt and enforce reasonable rules and

regulations necessary for protection from flooding on barrier

islands, peninsulas, and mainland areas fronting on the Gulf of

Mexico. Rules and regulations adopted pursuant to this section

shall be limited to those matters that political subdivisions are

authorized to address under Section 16.315 of this code. Except

as otherwise provided by this section, all actions taken by

political subdivisions under Section 16.315 of this code with

respect to flooding on barrier islands, peninsulas, and mainland

areas fronting on the Gulf of Mexico must comply with rules and

regulations adopted by the commissioner under this section. A

political subdivision may adopt rules that are more stringent

than those adopted by the commissioner under this section,

provided the stricter provisions are intended to ensure

compliance with the National Flood Insurance Program's rules,

regulations, and policies.

Added by Acts 1991, 72nd Leg., ch. 295, Sec. 39, eff. June 7,

1991. Amended by Acts 1997, 75th Leg., ch. 460, Sec. 2, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 258, Sec. 4, eff. Sept.

1, 2001.

Sec. 16.322. CIVIL PENALTY. A person who violates this

subchapter or a rule adopted or order issued under this

subchapter is subject to a civil penalty of not more than $100

for each act of violation and for each day of violation.

Added by Acts 1997, 75th Leg., ch. 1346, Sec. 1, eff. Sept. 1,

1997.

Sec. 16.3221. CRIMINAL PENALTY. (a) A person commits an

offense if the person violates this subchapter.

(b) An offense under this section is a Class C misdemeanor.

(c) Each violation of this subchapter and each day of a

continuing violation is a separate offense.

Added by Acts 2001, 77th Leg., ch. 258, Sec. 5, eff. Sept. 1,

2001.

Sec. 16.323. ENFORCEMENT BY POLITICAL SUBDIVISION. (a) If it

appears that a person has violated, is violating, or is

threatening to violate this subchapter or a rule adopted or order

issued under this subchapter, a political subdivision may

institute a civil suit in the appropriate court for:

(1) injunctive relief to restrain the person from continuing the

violation or threat of violation, including an order directing

the person to remove illegal improvements and restore preexisting

conditions;

(2) the assessment and recovery of the civil penalty provided by

Section 16.322; or

(3) both the injunctive relief and the civil penalty.

(b) On application for injunctive relief and a finding that a

person has violated, is violating, or is threatening to violate

this subchapter or a rule adopted or order issued under this

subchapter, the court shall grant the injunctive relief that the

facts warrant.

Added by Acts 1997, 75th Leg., ch. 1346, Sec. 1, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 124, Sec. 1, eff. May

20, 1999; Acts 2001, 77th Leg., ch. 258, Sec. 6, eff. Sept. 1,

2001.

Sec. 16.324. COUNTY AUTHORITY TO SET FEE. The commissioners

court of a county may set a reasonable fee for the county's

issuance of a permit authorized by this subchapter for which a

fee is not specifically prescribed. The fee must be set and

itemized in the county's budget as part of the budget preparation

process.

Added by Acts 2001, 77th Leg., ch. 951, Sec. 2, eff. Sept. 1,

2001.

SUBCHAPTER J. ECONOMICALLY DISTRESSED AREAS

Sec. 16.341. DEFINITIONS. In this subchapter:

Text of subdivision as amended by Acts 2005, 79th Leg., R.S., Ch.

708, Sec. 15

(1) "Affected county" means a county:

(A) that has a per capita income that averaged 25 percent below

the state average for the most recent three consecutive years for

which statistics are available and an unemployment rate that

averaged 25 percent above the state average for the most recent

three consecutive years for which statistics are available;

(B) that is adjacent to an international border; or

(C) that is located in whole or in part within 100 miles of an

international border and contains the majority of the area of a

municipality with a population of more than 250,000.

Text of subdivision as amended by Acts 2005, 79th Leg., R.S., Ch.

927, Sec. 2

(1) "Affected county" means a county that has an economically

distressed area which has a median household income that is not

greater than 75 percent of the median state household income.

(2) "Economically distressed area" has the meaning assigned by

Section 17.921.

(3) "Political subdivision" means an affected county, a

municipality located in an affected county, a district or

authority created under Article III, Section 52, or Article XVI,

Section 59, of the Texas Constitution, located in an affected

county, or a nonprofit water supply corporation created and

operating under Chapter 67, located in an affected county, that

receives funds for facility engineering under Section 15.407 or

financial assistance under Subchapter K, Chapter 17, or an

economically distressed area in an affected county for which

financial assistance is received under Subchapter C, Chapter 15.

(4) "Sewer services" or "sewer facilities" means treatment works

as defined by Section 17.001 of this code or individual, on-site,

or cluster treatment systems such as septic tanks and includes

drainage facilities and other improvements for proper functioning

of septic tank systems.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.13. Amended by

Acts 1999, 76th Leg., ch. 62, Sec. 18.59, eff. Sept. 1, 1999;

Acts 1999, 76th Leg., ch. 404, Sec. 33, eff. Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

708, Sec. 15, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

927, Sec. 2, eff. September 1, 2005.

Sec. 16.342. RULES. (a) The board shall adopt rules that are

necessary to carry out the program provided by Subchapter K,

Chapter 17, of this code and rules:

(1) incorporating existing minimum state standards and rules for

water supply and sewer services established by the commission;

and

(2) requiring compliance with existing rules of any state agency

relating to septic tanks and other waste disposal systems.

(b) In developing rules under this section, the board shall

examine other existing laws relating to counties and

municipalities.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.13. Amended by

Acts 1995, 74th Leg., ch. 76, Sec. 11.289, eff. Sept. 1, 1995.

Sec. 16.343. MINIMUM STATE STANDARDS AND MODEL POLITICAL

SUBDIVISION RULES. (a) The board shall, after consultation with

the attorney general and the commission, prepare and adopt model

rules to assure that minimum standards for safe and sanitary

water supply and sewer services in residential areas of political

subdivisions, including rules of any state agency relating to

septic tanks and other waste disposal systems, are met.

(b) The model rules must:

(1) assure that adequate drinking water is available to the

residential areas in accordance with Chapter 341, Health and

Safety Code, and the Rules and Regulations for Public Water

Systems and the Drinking Water Standards Governing Water Quality

and Reporting Requirements for Public Water Supply Systems

adopted by the commission and other law and rules applicable to

drinking water; and

(2) provide criteria applicable to tracts that were divided into

two or more parts to lay out a subdivision and were not platted

or recorded before September 1, 2005.

(c) The model rules must:

(1) assure that adequate sewer facilities are available to the

residential areas through either septic tanks or an organized

sewage disposal system that is a publicly or privately owned

system for the collection, treatment, and disposal of sewage

operated in accordance with the terms and conditions of a valid

waste discharge permit issued by the commission or private sewage

facilities in accordance with Chapter 366, Health and Safety

Code, and the Construction Standards for On-Site Sewerage

Facilities adopted by the commission and other law and rules

applicable to sewage facilities; and

(2) provide criteria applicable to tracts that were divided into

two or more parts to lay out a subdivision and were not platted

or recorded before September 1, 2005.

(d) The model rules must prohibit the establishment of

residential developments with lots of five acres or less in the

political subdivision without adequate water supply and sewer

services. Also, the model rules must prohibit more than one

single-family, detached dwelling to be located on each lot.

(e) The model rules must provide criteria governing the distance

that structures must be set back from roads or property lines to

ensure proper operation of water supply and sewer services and to

reduce the risk of fire hazards.

(f) Repealed by Acts 2005, 79th Leg., Ch. 927, Sec. 15, eff.

September 1, 2005.

(g) Before an application for funds under Section 15.407 or

Subchapter P, Chapter 15, or Subchapter K, Chapter 17, may be

considered by the board, a political subdivision must adopt the

model rules pursuant to this section. If the applicant is a

district, nonprofit water supply corporation, or colonia, the

applicant must be located in a city or county that has adopted

such rules. Applicants for funds under Section 15.407 or

Subchapter P, Chapter 15, or Subchapter K, Chapter 17, may not

receive funds under those provisions unless the applicable

political subdivision adopts and enforces the model rules.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.13. Amended by

Acts 1991, 72nd Leg., ch. 14, Sec. 284(71), (78), eff. Sept. 1,

1991; Acts 1991, 72nd Leg., ch. 422, Sec. 5, eff. Sept. 1, 1991;

Acts 1993, 73rd Leg., ch. 648, Sec. 4, eff. Sept. 1, 1993; Acts

1995, 74th Leg., ch. 76, Sec. 11.290, eff. Sept. 1, 1995; Acts

1995, 74th Leg., ch. 979, Sec. 15, eff. June 16, 1995; Acts 1999,

76th Leg., ch. 404, Sec. 34, eff. Sept. 1, 1999; Acts 2001, 77th

Leg., ch. 1234, Sec. 27, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

927, Sec. 3, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

927, Sec. 15, eff. September 1, 2005.

For expiration of Subsections (d), (e), (f), (g), (h), and (i),

see Subsection (i).

Sec. 16.344. OVERSIGHT. (a) The board shall monitor the

performance of a political subdivision that receives financial

assistance under Subchapter K, Chapter 17, of this code to ensure

that the project approved in the application and plans is

constructed in the manner described in the application and plans

and that the terms and conditions that govern the financial

assistance are satisfied.

(b) A political subdivision that receives financial assistance

shall submit to the board monthly or as often as otherwise

required by board rules an account of expenditures for the

project during the preceding month or other required period.

(c) A political subdivision that receives financial assistance

shall furnish at the board's request additional information

necessary for the board to monitor compliance with the approved

application and plan for financial assistance and the terms and

conditions of the financial assistance.

(d) Notwithstanding Section 16.343(g) or Section 16.350(a), a

political subdivision may temporarily continue to receive funds

under Subchapter K, Chapter 17, if the political subdivision

submits a request for temporary continuation of funding and the

board determines that:

(1) the political subdivision's initial funding application and

any amendments for a designated area were reviewed and approved

by the board before January 1, 2007;

(2) withholding funds would result in an undue hardship for

occupants of the property to be served by unreasonably delaying

the provision of adequate water or wastewater services;

(3) withholding funds would result in inefficient use of local,

state, or federal funds under the program;

(4) the political subdivision has committed to take the

necessary and appropriate actions to correct any deficiencies in

adoption or enforcement of the model rules within the time

designated by the board, but not later than the 90th day after

the date the board makes the determinations under this

subsection;

(5) the political subdivision has sufficient safeguards in place

to prevent the proliferation of colonias; and

(6) during the 30 days after the date the board receives a

request under this subsection, the board, after consulting with

the attorney general, secretary of state, and commission, has not

received an objection from any of those entities to the request

for temporary continuation of funding.

(e) In applying Subsection (d) to applications for increased

financial assistance, the board shall only consider areas that

were included in the initial application, except that the board

may reconsider the eligibility of areas that were the subject of

a facility plan in the initial application and that may be

determined to be eligible based on criteria in effect September

1, 2005.

(f) The political subdivision shall take necessary and

appropriate actions to correct any deficiencies in its adoption

and enforcement of the model rules within the time period

required by the board, not to exceed the 90-day period described

by Subsection (d)(4), and provide evidence of compliance to the

board. The board shall discontinue funding unless the board

makes a determination based on the evidence provided that the

political subdivision has demonstrated sufficient compliance to

continue funding.

(g) Except as provided by Subsections (d)-(f), if the board

determines that a county or city that is required to adopt and

enforce the model rules is not enforcing the model rules, the

board shall discontinue funding for all projects within the

county or city that are funded under Subchapter K, Chapter 17.

(h) The board may not accept or grant applications for temporary

funding under Subsection (d) after June 1, 2009.

(i) Subsections (d), (e), (f), (g), and (h) and this subsection

expire September 1, 2009.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.13.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 6.01, eff. September 1, 2007.

Sec. 16.345. AUTHORITY TO PARTICIPATE IN PROGRAM. (a) A

political subdivision may exercise any authority necessary to

participate in a program under Section 15.407 of this code or

Subchapter K, Chapter 17, of this code and carry out the terms

and conditions under which the funds or the financial assistance

is provided.

(b) In addition to any other authority to issue bonds or other

obligations or incur any debt, an affected county or another

political subdivision, other than a nonprofit water supply

corporation, eligible for financial assistance under Subchapter

K, Chapter 17, of this code may issue bonds payable from and

secured by a pledge of the revenues derived or to be derived from

the operation of water supply or sewer service systems for the

purpose of acquiring, constructing, improving, extending, or

repairing water supply or sewer facilities. The bonds shall be

issued in accordance with and an affected county or another

political subdivision may exercise the powers granted by:

(1) Subchapter B, Chapter 1502, Government Code;

(2) Chapter 1201, Government Code;

(3) Chapter 1371, Government Code; and

(4) other laws of the state.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.13. Amended by

Acts 1999, 76th Leg., ch. 404, Sec. 35, eff. Sept. 1, 1999; Acts

1999, 76th Leg., ch. 1064, Sec. 44, eff. Sept. 1, 1999.

Sec. 16.346. EXAMINATION OF ABILITY OF A DISTRICT TO PROVIDE

SERVICES AND FINANCING. (a) In connection with an application

under Subchapter K, Chapter 17, of this code, the board may

consider and make any necessary investigations and inquiries as

to the feasibility of creating a conservation and reclamation

district under Article XVI, Section 59, of the Texas Constitution

to provide, in lieu of financial assistance under the

application, water supply and sewer services in the area covered

by the application through issuance of district bonds to be sold

on the regular bond market.

(b) In carrying out its authority under this section, the board

may require the applicant to provide necessary information to

assist the board in making a determination as to the feasibility

of creating a district to provide the services and financing

covered by the application.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.13.

Sec. 16.347. REQUIREMENT OF IMPOSITION OF DISTRESSED AREAS WATER

FINANCING FEE. (a) In this section:

(1) "Distressed areas water financing fee" means a fee imposed

by a political subdivision on undeveloped property.

(2) "Undeveloped property" means a tract, lot, or reserve in an

area in a political subdivision to be served by water supply or

sewer services financed in whole or in part with financial

assistance from the board under Subchapter K, Chapter 17, of this

code for which a plat has been filed under Subchapter A, Chapter

212, or Chapter 232, Local Government Code.

(b) The board may require, as a condition for granting an

application for financial assistance under Subchapter K, Chapter

17, of this code to a political subdivision in which a plat is

required to be filed under Subchapter A, Chapter 212, or Chapter

232, Local Government Code, that the applicant impose a

distressed areas water financing fee on undeveloped property in

the political subdivision if the board determines that imposition

of the fee would:

(1) reduce the amount of any financial assistance that the board

may provide to accomplish the purposes of the political

subdivision under the application; or

(2) assist the political subdivision to more effectively retire

any debt undertaken by the political subdivision in connection

with financial assistance made available by the board to the

political subdivision.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.13.

Sec. 16.348. SETTING OF FEE BY POLITICAL SUBDIVISION; LIEN;

DELINQUENT FEES. (a) Before a political subdivision may set the

amount of or impose a fee under Section 16.347 of this code, the

political subdivision shall hold a hearing on the matter.

(b) Notice of the hearing shall be published in a newspaper of

general circulation in the political subdivision once a week for

two consecutive weeks. The first publication must occur not later

than the 30th day before the date of the hearing. The political

subdivision shall send, not later than the 30th day before the

date of the hearing, notice of the hearing by certified mail,

return receipt requested, to each owner of undeveloped property

in the political subdivision. The tax assessor and collector of

the political subdivision shall certify to the political

subdivision the names of the persons owning undeveloped land in

the political subdivision as reflected by the most recent

certified tax roll of the political subdivision. Notice of the

hearing also must be provided by certified mail, return receipt

requested, to each mortgagee of record that has submitted a

written request to be informed of any hearings. To be effective,

the written request must be received by the political subdivision

not later than the 60th day before the date of the hearing. The

written request for notice must include the name and address of

the mortgagee, the name of the property owner in the political

subdivision, and a brief property description.

(c) The amount of a distressed areas water financing fee imposed

by a political subdivision pursuant to this section must be

reasonably related to that portion of the total amount required

to be paid annually in repayment of financial assistance that can

be attributed to undeveloped property in the area to be served by

water supply and sewer services provided with that financial

assistance.

(d) The distressed areas water financing fee or the lien

securing the fee is not effective or enforceable until the

governing body of the political subdivision has filed for

recordation with the county clerk in each county in which any

part of the political subdivision is located and the county clerk

has recorded and indexed a duly affirmed and acknowledged notice

of imposition of the distressed areas water financing fee

containing the following information:

(1) the name of the political subdivision;

(2) the date of imposition by the political subdivision of the

distressed areas water financing fee;

(3) the year or years to which the distressed areas water

financing fee applies; and

(4) a complete and accurate legal description of the boundaries

of the political subdivision.

(e) On January 1 of each year, a lien attaches to undeveloped

property to secure payment of any fee imposed under this section

and the interest, if any, on the fee. The lien shall be treated

as if it were a tax lien and has the same priority as a lien for

taxes of the political subdivision.

(f) If a distressed areas water financing fee imposed under

Section 16.347 of this code is not paid in a timely manner, the

political subdivision may file suit to foreclose the lien

securing payment of the fee and interest. The political

subdivision may recover, in addition to the fee and interest,

reasonable costs, including attorney's fees, incurred by the

political subdivision in enforcing the lien not to exceed 15

percent of the delinquent fee and interest. A suit authorized by

this subsection must be filed not later than the fourth

anniversary of the date the fee became due. A fee delinquent for

more than four years and interest on the fee are considered paid

unless a suit is filed before the expiration of the four-year

period.

(g) A person owning undeveloped property for which a distressed

areas water financing fee is assessed under this section may not

construct or add improvements to the property if the fee is

delinquent.

(h) A political subdivision shall, on the written request of any

person and within five days after the date of the request, issue

a certificate stating the amount of any unpaid distressed areas

water financing fees, including interest on the fees, that have

been imposed or assessed against a tract of property located in

the political subdivision. The political subdivision may charge a

fee not to exceed $10 for each certificate. A certificate issued

through fraud or collusion is void.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.13.

Sec. 16.349. FEES. (a) A political subdivision that receives

financial assistance may charge persons in an economically

distressed area in which water supply and sewer services are

furnished an amount for those services that is not less than the

amount provided in the application for financial assistance.

(b) Except as provided by Subsection (c), the amount charged

under Subsection (a) of this section may be equal to or less than

the rates paid for water supply and sewer services by residents

of the political subdivision.

(c) A political subdivision holding a certificate of convenience

and necessity described by Section 13.242, that extends service

to an economically distressed area outside the boundaries of the

political subdivision, may not charge the residents of the area

rates that exceed the lesser of:

(1) the cost of providing service to the area; or

(2) the rates charged other residents of the political

subdivision plus 15 percent.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.13. Amended by

Acts 1995, 74th Leg., ch. 979, Sec. 16, eff. June 16, 1995.

Sec. 16.350. ELIGIBLE COUNTIES AND MUNICIPALITIES TO ADOPT

RULES. (a) A county or municipality that applies for or

receives funds or financial assistance under Section 15.407 of

this code or Subchapter K, Chapter 17, of this code must adopt

and enforce the model rules developed under Section 16.343 of

this code to be eligible to participate in this program. The

county or municipality by order or ordinance shall adopt and

enter the model rules in the minutes of a meeting of its

governing body and shall publish notice of that action in a

newspaper with general circulation in the county or municipality.

A municipality is eligible to participate in this program only if

the county in which the project is located adopts and enforces

the model rules.

(b) Rules adopted by the commissioners court under this section

must apply to all the unincorporated area of the county.

(c) A municipality may adopt rules relating to water supply and

sewer services within its corporate boundaries and

extraterritorial jurisdiction that are more strict than those

prepared under Section 16.343 of this code.

(d) A county or municipality that receives funds or financial

assistance under Section 15.407 of this code or Subchapter K,

Chapter 17, of this code may grant an exemption for a subdivision

from the requirements of the model rules only if the county or

municipality supplies the subdivision with water supply and sewer

services that meet the standards of the model rules.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.13. Amended by

Acts 1991, 72nd Leg., ch. 422, Sec. 6, eff. Sept. 1, 1991.

Sec. 16.351. CONTRACT PREFERENCE. A political subdivision that

receives financial assistance under Subchapter K, Chapter 17, of

this code shall give preference in the award of political

subdivision contracts to acquire, construct, extend, or provide

water supply and sewer services or facilities to a bidder that

agrees to use labor from inside the political subdivision to the

extent possible.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.13.

Sec. 16.352. ENFORCEMENT OF RULES. A person who violates a rule

adopted by a municipality or county under this subchapter or

under Subchapter B or C, Chapter 232, Local Government Code, is

liable to the municipality or county for a civil penalty of not

less than $500 and not more than $1,000 for each violation and

for each day of a violation. The maximum civil penalty that may

accrue each day is $5,000. The appropriate attorney representing

the municipality or county may sue to collect the penalty. The

recovered penalty shall be deposited in the general fund of the

municipality or county.

Added by Acts 1999, 76th Leg., ch. 404, Sec. 36, eff. Sept. 1,

1999.

Sec. 16.353. INJUNCTION. (a) In addition to any other remedy,

the attorney general, the municipal attorney of the municipality

in which a violation under Section 16.352 occurs, or the county

or district attorney of the county in which a violation under

Section 16.352 occurs may apply to a district court for, and the

district court may grant, the state or the political subdivision

an appropriate prohibitory or mandatory order, including a

temporary restraining order or a temporary or permanent

injunction, enjoining a violation of this subchapter, the rules

described by Section 16.352, or Subchapter B or C, Chapter 232,

Local Government Code.

(b) An injunction issued under this section may be issued

without the requirement of a bond or other undertaking.

Added by Acts 1999, 76th Leg., ch. 404, Sec. 36, eff. Sept. 1,

1999.

Sec. 16.3535. DAMAGES. In addition to any other remedy, the

attorney general, the municipal attorney of the municipality in

which a violation under Section 16.352 occurs, or the county or

district attorney of the county in which a violation under

Section 16.352 occurs may apply to a district court for, and the

district court may grant, monetary damages to cover the cost of

enforcing this subchapter, rules adopted under this subchapter,

or Subchapter B or C, Chapter 232, Local Government Code.

Added by Acts 1999, 76th Leg., ch. 404, Sec. 36, eff. Sept. 1,

1999.

Sec. 16.354. ATTORNEY GENERAL ENFORCEMENT. In addition to the

ability of any political subdivision to enforce this subchapter,

the attorney general may file suit to:

(1) enforce a rule adopted under Section 16.350;

(2) recover a civil penalty under Section 16.352;

(3) obtain injunctive relief under Section 16.353;

(4) recover damages under Section 16.3535;

(5) enforce a political subdivision's rules, recover any

penalty, recover any damages, and obtain any injunctive relief;

or

(6) recover attorney's fees, investigative costs, and court

costs.

Added by Acts 1999, 76th Leg., ch. 404, Sec. 36, eff. Sept. 1,

1999.

Sec. 16.3545. VENUE. A suit brought under this subchapter for

injunctive relief or the recovery of a civil penalty or damages

may be brought in a district court in:

(1) the county in which the defendant resides;

(2) the county in which the alleged violation or threat of

violation occurs; or

(3) Travis County.

Added by Acts 1999, 76th Leg., ch. 404, Sec. 36, eff. Sept. 1,

1999.

Sec. 16.355. AUTHORITY OVER FACILITIES. A political subdivision

may construct, contract for construction, operate, or contract

with any person for operation of any water supply or sewer

services or facilities provided by the political subdivision with

financial assistance obtained under Subchapter K, Chapter 17, of

this code.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.13.

Sec. 16.356. USE OF REVENUE FROM OPERATION OF WATER SUPPLY OR

SEWER SERVICE PROJECTS. (a) A political subdivision that

receives financial assistance from the economically distressed

areas program under Subchapter K, Chapter 17, may not use any

revenue received from fees collected from a water supply or sewer

service constructed in whole or in part from funds from the

economically distressed areas program account for purposes other

than utility purposes. The annual financial statement prepared by

a municipality under Section 103.001, Local Government Code, must

include a specific report on compliance with this section.

(b) At the request of the board or on the attorney general's own

initiative, the attorney general may file suit to enjoin an

actual or threatened violation of this section.

Added by Acts 1999, 76th Leg., ch. 404, Sec. 37, eff. Sept. 1,

1999.

SUBCHAPTER K. WATER CONSERVATION

Sec. 16.401. STATEWIDE WATER CONSERVATION PUBLIC AWARENESS

PROGRAM. (a) The executive administrator shall develop and

implement a statewide water conservation public awareness program

to educate residents of this state about water conservation. The

program shall take into account the differences in water

conservation needs of various geographic regions of the state and

shall be designed to complement and support existing local and

regional water conservation programs.

(b) The executive administrator is required to develop and

implement the program required by Subsection (a) in a state

fiscal biennium only if the legislature appropriates sufficient

money in that biennium specifically for that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

1352, Sec. 8, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.18, eff. September 1, 2007.

Sec. 16.402. WATER CONSERVATION PLAN REVIEW. (a) Each entity

that is required to submit a water conservation plan to the

commission under this code shall submit a copy of the plan to the

executive administrator.

(b) Each entity that is required to submit a water conservation

plan to the executive administrator, board, or commission under

this code shall report annually to the executive administrator on

the entity's progress in implementing the plan.

(c) The executive administrator shall review each water

conservation plan and annual report to determine compliance with

the minimum requirements established by Section 11.1271 and the

submission deadlines developed under Subsection (e) of this

section.

(d) The board may notify the commission if the board determines

that an entity has violated this section or a rule adopted under

this section. Notwithstanding Section 7.051(b), a violation of

this section or of a rule adopted under this section is

enforceable in the manner provided by Chapter 7 for a violation

of a provision of this code within the commission's jurisdiction

or of a rule adopted by the commission under a provision of this

code within the commission's jurisdiction.

(e) The board and commission jointly shall adopt rules:

(1) identifying the minimum requirements and submission

deadlines for the annual reports required by Subsection (b); and

(2) providing for the enforcement of this section and rules

adopted under this section.

Added by Acts 2007, 80th Leg., R.S., Ch.

1352, Sec. 8, eff. June 15, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.18, eff. September 1, 2007.



CHAPTER 17. PUBLIC FUNDING

WATER CODETITLE 2. WATER ADMINISTRATIONSUBTITLE C. WATER DEVELOPMENTCHAPTER 17. PUBLIC FUNDINGSUBCHAPTER A. GENERAL PROVISIONSSec. 17.001. DEFINITIONS. In this chapter:(1) "Board" means the Texas Water Development Board.(2) "Commission" means the Texas Natural Resource Conservation Commission.(3) "Executive administrator" means the executive administrator of the Texas Water Development Board.(4) "Executive director" means the executive director of the Texas Natural Resource Conservation Commission.(5) "Development fund manager" means the development fund manager of the Texas Water Development Board.(6) "Political subdivision" means a state agency, a county, city, or other body politic or corporate of the state, including any district or authority created under Article III, Section 52 or Article XVI, Section 59 of the Texas Constitution and including any interstate compact commission to which the state is a party and any nonprofit water supply corporation created and operating under Chapter 76, Acts of the 43rd Legislature, 1st Called Session, 1933 (Article 1434a, Vernon's Texas Civil Statutes).(7) "Water supply project" means:(A) any engineering undertaking or work to conserve and develop water resources of the state, including the control, storage, and preservation of its storm water and floodwater and the water of its rivers and streams for all useful and lawful purposes by the acquisition, improvement, extension, or construction of dams, reservoirs, brush control, precipitation enhancement, desalinization, and other water storage and conservation projects, which may include flood storage, including underground storage projects, filtration and water treatment plants, including any system necessary to transport water from storage to points of distribution or from storage to filtration and treatment plants, including facilities for transporting water therefrom to wholesale purchasers or to retail purchasers as authorized by Section 17.072(c) of this code, by the acquisition, by purchase of rights in water, by the drilling of wells, or for any one or more of these purposes or methods; (B) any engineering undertaking or work outside the state to provide for the maintenance and enhancement of the quality of water by eliminating saline inflow through well pumping and deep well injection of brine if such undertaking or work results in water being available for use in or for the benefit of Texas;(C) any undertaking or work by Texas political subdivisions to conserve, convey, or develop water resources in areas outside Texas if such undertaking or work results in water being available for use in or for the benefit of Texas; or(D) a channel storage reservoir located on an international boundary between Texas and Mexico that develops the water resources of Texas and the research, planning, and actions necessary to obtain regulatory authority at the local, state, and federal level.(8) "Construction" means any one or more of the following:(A) preliminary planning to determine the feasibility of a water supply project, treatment works, or flood control measures;(B) engineering, architectural, legal, title, fiscal, or economic investigations or studies, surveys, designs, plans, working drawings, specifications, procedures, or other necessary actions;(C) the expense of any condemnation or other legal proceeding;(D) erecting, building, acquiring, altering, remodeling, improving, or extending a water supply project, treatment works, or flood control measures; or(E) the inspection or supervision of any of the items listed in this subdivision.(9) "Treatment works" means any devices and systems used in the storage, treatment, recycling, and reclamation of waste to implement this chapter or necessary to recycle or reuse water at the most economical cost over the estimated life of the works, including:(A) intercepting sewers, outfall sewers, pumping, power, and other equipment and their appurtenances;(B) extensions, improvements, remodeling, additions, and alterations of items listed in Paragraph (A) of this subdivision;(C) elements essential to provide a reliable recycled supply such as standby treatment units and clear well facilities;(D) any works, including sites for works and acquisition of the land that will be a part of or used in connection with the treatment process or is used for ultimate disposal of residues resulting from treatment;(E) any plant, disposal field, lagoon, canal, incinerator, area devoted to sanitary landfills, or other facilities installed for the purpose of treating, neutralizing, or stabilizing waste; or(F) facilities to provide for the collection, control, and disposal of waste heat.(10) "Water quality enhancement" means the construction of treatment works by political subdivisions with loans provided by water quality enhancement funds.(11) "Water quality enhancement funds" means the proceeds from the sale of Texas Water Development Bonds issued under the authority of Article III, Section 49-d-1, of the Texas Constitution, and proceeds from the sale of bonds dedicated to water quality enhancement purposes under Article III, Sections 49-d-2, 49-d-6, and 49-d-7, of the Texas Constitution.(12) "Flood control funds" means the proceeds from the sale of Texas Water Development Bonds issued under the authority of Article III, Sections 49-d-2, 49-d-6, and 49-d-7, of the Texas Constitution and reserved for flood control purposes.(13) "Floodplain management plan" means a comprehensive plan for flood control within a watershed, based on analysis of alternative nonstructural and structural means of reducing flood hazards, including assessments of costs, benefits, and environmental effects and may include preliminary design of structural flood control projects.(14) "Nonstructural flood control" includes measures such as:(A) acquisition of floodplain land for use as public open space;(B) acquisition and removal of buildings located in a floodplain; or(C) relocation of residents of buildings removed from a floodplain.(15) "Structural flood control" includes measures such as construction of storm water retention basins, enlargement of stream channels, beach nourishment, and modification or reconstruction of bridges.(16) "Floodplain" means land subject to inundation by the 100-year-frequency flood.(17) "Financial assistance" means any loan of funds from the water supply account, the water quality enhancement account, or the flood control account to a political subdivision for construction of a water supply project, including projects referenced in the state water plan, treatment works, or flood control measures through the purchase of bonds or other obligations of the political subdivision, and any loan of funds the source of which is the proceeds from water financial assistance bonds.(18) "Bonds" means Texas Water Development Bonds authorized by the Texas Constitution.(19) "Waste" has the same meaning as provided in Section 26.001 of this code.(20) "Water development bonds" means the Texas Water Development Bonds authorized by Article III, Sections 49-c and 49-d, of the Texas Constitution and bonds dedicated to use for the purposes of those sections and for flood control purposes under Article III, Sections 49-d-2, 49-d-6, and 49-d-7, of the Texas Constitution.(21) "Water quality enhancement bonds" means the Texas Water Development Bonds authorized by Article III, Section 49-d-1, of the Texas Constitution and bonds dedicated to use for the purposes of that section by Article III, Sections 49-d-2, 49-d-6, and 49-d-7, of the Texas Constitution.(22) "Lending rate" means the rate of interest established by the board as the lending rate.(23) "Conservation" means:(A) the development of water resources; and(B) those practices, techniques, and technologies that will reduce the consumption of water, reduce the loss or waste of water, improve the efficiency in the use of water, or increase the recycling and reuse of water so that a water supply is made available for future or alternative uses.(24) "Regional facility" means a water supply, wastewater collection and treatment, flood control, or other system which incorporates multiple service areas or drainage areas into an areawide service facility thereby reducing the number of required facilities, or any system which serves an area that is other than a single county, city, special district, or other political subdivision of the state the specified size of which is determined by:(A) population;(B) number of governmental entities served;(C) service capacity; or(D) any combination of the factors listed in Paragraphs (A) through (C) of this subdivision.(25) "Water financial assistance bonds" means the Texas Water Development Bonds authorized to be issued by Section 49-d-8, Article III, Texas Constitution, and dedicated to use for the purposes described in that section.Regional wastewater treatment facilities may also include those identified in the approved state water quality management plan and the annual updates to that plan.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 7, Sec. 1, 3(2), (3), eff. March 24, 1987; Acts 1987, 70th Leg., ch. 167, Sec. 5.01(a)(57) eff. Sept. 1, 1987; Acts 1987, 70th Leg., 2nd C.S., ch. 66, Sec. 2; Acts 1989, 71st Leg., ch. 1062, Sec. 2; Acts 1991, 72nd Leg., ch. 295, Sec. 42, eff. June 7, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.065, eff. Aug. 12, 1991; Acts 1997, 75th Leg., ch. 1010, Sec. 5.04, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1010, Sec. 5.05.

Sec. 17.002. OPEN MEETINGS AND OPEN RECORDS LAWS. Nonprofit water supply corporations which receive any assistance under this chapter are subject to Chapter 551, Government Code, and to Chapter 552, Government Code.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.20. Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(78), (90), eff. Sept. 1, 1995.

Sec. 17.003. BOND REVIEW. (a) Bonds may not be issued under this chapter after January 1, 1988, and proceeds of bonds issued after January 1, 1988, may not be used to finance a project unless the issuance or project, as applicable, has been reviewed and approved by the bond review board.(b) A member of the bond review board may not be held liable for damages resulting from the performance of the members' functions under this chapter.

Added by Acts 1987, 70th Leg., 2nd C.S., ch. 66, Sec. 7.

SUBCHAPTER B. WATER DEVELOPMENT BONDSSec. 17.011. ISSUANCE OF WATER DEVELOPMENT BONDS. (a) The board, by resolution, from time to time may provide for the issuance of negotiable bonds in an aggregate amount not to exceed $400 million pursuant to Article III, Section 49-c and Section 49-d, of the Texas Constitution, and the issuance of additional negotiable bonds in an aggregate amount not to exceed $200 million pursuant to Article III, Section 49-d-1, of the Texas Constitution, not to exceed $980 million pursuant to Article III, Section 49-d-2, of the Texas Constitution, not to exceed $400 million pursuant to Article III, Section 49-d-6, of the Texas Constitution, and not to exceed $500 million pursuant to Article III, Section 49-d-7, of the Texas Constitution.(b) The board, by resolution, from time to time may provide for the issuance of negotiable bonds in an aggregate amount of not to exceed the total principal amount the board has obligated the Texas Water Development Fund for the acquisition of storage facilities by the execution of a contract with the United States or any of its agencies under Article III, Section 49-d, of the Texas Constitution, and to the extent the bond proceeds are utilized to reduce the board's obligation under a contract with the United States or any of its agencies under Article III, Section 49-d, of the Texas Constitution, the bonds may not be considered in determining the aggregate amount of bonds issued under Article III, Sections 49-c, 49-d, 49-d-2, 49-d-6, and 49-d-7, of the Texas Constitution, in addition to the contract with the United States or any of its agencies.(c) Notwithstanding any other provision of this section, the board by resolution may issue water financial assistance bonds for any one or more of the purposes described in Section 49-d-8, Article III, Texas Constitution, in an aggregate principal amount not to exceed the amount of bonds authorized by Section 49-d-8, Article III, Texas Constitution, in accordance with the provisions of Subchapter L.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3150, ch. 828, Sec. 1, eff. June 17, 1981; Acts 1985, 69th Leg., ch. 133, Sec. 2.07; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1987, 70th Leg., 2nd C.S., ch. 66, Sec. 3; Acts 1989, 71st Leg., ch. 1062, Sec. 3; Acts 1997, 75th Leg., ch. 1010, Sec. 5.06, eff. Sept. 1, 1997.

Sec. 17.0111. DEDICATION OF CERTAIN BONDS. No more than $250 million in principal amount of bonds authorized by Article III, Section 49-d-7, of the Texas Constitution, and issued under either that section or Article III, Section 49-d-8, of the Texas Constitution, may be dedicated to the purposes provided by Subchapter K .

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.14. Amended by Acts 1991, 72nd Leg., ch. 297, Sec. 1; Acts 1997, 75th Leg., ch. 1010, Sec. 5.07, eff. Sept. 1, 1997.

Sec. 17.0112. AUTHORIZATION OF CERTAIN BONDS FOR FINANCIAL ASSISTANCE. (a) The board may issue not more than $25 million in bonds dedicated under Section 17.0111 of this code and may issue not more than $50 million in bonds authorized under Article III, Texas Constitution, during a fiscal year to provide financial assistance for water supply and sewer services as provided under Subchapter K of this chapter.(b) On request of the board, the bond review board by resolution may waive during any state fiscal year the limits provided by Subsection (a) and authorize the board to issue an additional amount of bonds if the bond review board finds that the amount of bonds authorized for that state fiscal year has been exhausted or there is not a sufficient amount of bonds to meet needs of the program during the state fiscal year and that the public health and safety require immediate authorization of additional bonds. Before the bond review board adopts such a resolution, it shall give notice and hold a hearing to determine whether the limits should be waived and the authorization given.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.14. Amended by Acts 1993, 73rd Leg., ch. 844, Sec. 4, eff. Aug. 30, 1993.Amended by: Acts 2005, 79th Leg., Ch. 927, Sec. 4, eff. September 1, 2005.

Sec. 17.012. DESCRIPTION OF BONDS. The bonds shall be on a parity and shall be called Texas Water Development Bonds. The board may issue them in one or several installments and shall date the bonds of each issue.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.013. SALE PRICE OF BONDS. The board may sell an installment or series of bonds at prices determined by the board.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.014. INTEREST ON BONDS. (a) The bonds of each issue shall bear interest payable annually or semiannually at the option of the board.(b) The board may authorize bonds or notes to bear interest at a rate or rates not to exceed the maximum net effective interest rate allowed by law.(c) The interest rates under Subsection (b) of this section may be fixed, variable, floating, adjustable, or otherwise, as determined in accordance with the resolution authorizing the issuance of the bonds or notes. The resolution may provide a formula, index, or contractual arrangement for the periodic determination of interest rates without the requirement of specific approval of each determination by the board.(d) The resolution under which the bonds or notes are issued may delegate to one or more designated officers, employees, or agents of the board the authority to act on behalf of the board, while the bonds or notes remain outstanding, in fixing dates, prices, interest rates, interest payment periods, and other procedures specified in the resolution, so that, among other things, the interest on the bonds or notes may be adjusted by the officer, employee, or agent to permit the bonds or notes to be sold or resold in conjunction with secondary market transactions.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.015. FORM, DENOMINATION, PLACE OF PAYMENT. The board shall:(1) determine the form of the bonds, including the form of any interest coupons to be attached;(2) fix the denomination of the bonds; and(3) fix the places of payment of the principal and interest.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.016. MATURITY OF BONDS. The bonds of each issue shall mature, serially or otherwise, not more than 50 years from their date of issuance.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.017. REDEMPTION BEFORE MATURITY. In the resolution providing for the issuance of bonds, the board may fix the price, terms, and conditions for redemption of bonds before maturity.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.018. REGISTERED AND BEARER BONDS. The resolution may provide for registration of the bonds as to ownership, successive conversion and reconversion from registered to bearer bonds, and successive conversion and reconversion from bearer to registered bonds.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.019. NOTICE OF BOND SALE. After the board decides to call for bids for the sale of bonds, the board shall publish an appropriate notice of the sale at least one time in one or more recognized financial publications of general circulation published within the state and one or more recognized financial publications published outside the state.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.020. COMPETITIVE BIDS. The board shall sell the bonds only after competitive bidding to the highest and best bidder. The board may reject any or all bids.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.021. SECURITY FOR BIDS. The board shall require every bidder, except administrators of state funds, to include with the bid an exchange or cashier's check for a sum the board considers adequate as a forfeit guaranteeing acceptance of and payment for all bonds covered by the bids and accepted by the board.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.022. APPROVAL OF BONDS; REGISTRATION. Before bonds are delivered to the purchasers, the bonds and the record pertaining to their issuance shall be submitted to the attorney general for his approval. When the attorney general's approval is obtained, the bonds shall be registered in the office of the state comptroller.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.023. EXECUTION OF BONDS. The bonds shall be executed on behalf of the board as general obligations of the state in the following manner: the chairman of the board and the development fund manager shall sign the bonds; the board shall impress its seal on the bonds; the governor shall sign the bonds; and the Secretary of State shall attest the bonds and impress on them the state seal.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.024. FACSIMILE SIGNATURES AND SEALS. The resolution authorizing the issuance of an installment or series of bonds may prescribe the extent to which the board in executing the bonds and appurtenant coupons may use facsimile signatures and facsimile seals instead of manual signatures and manually impressed seals. Interest coupons may be signed by the facsimile signatures of the chairman of the board and the development fund manager.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.025. SIGNATURE OF FORMER OFFICER. If an officer whose manual or facsimile signature appears on a bond or whose facsimile signature appears on any coupon ceases to be an officer before the bond is delivered, the signature is valid and sufficient for all purposes as if he had remained in office until the delivery had been made.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.026. BONDS INCONTESTABLE. After approval by the attorney general, registration by the comptroller, and delivery to the purchasers, the bonds are incontestable and constitute general obligations of the state.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.027. PAYMENT BY COMPTROLLER. The comptroller shall pay the principal of the bonds as they mature and the interest as it becomes payable.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 1423, Sec. 20.05, eff. Sept. 1, 1997.

Sec. 17.028. PAYMENT ENFORCEABLE BY MANDAMUS. Payment of the bonds and performance of official duties prescribed by Article III, Sections 49-c, 49-d, 49-d-1, 49-d-2, 49-d-6, and 49-d-7, of the Texas Constitution and by this subchapter may be enforced in any court of competent jurisdiction by mandamus or other appropriate proceeding.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 133, Sec. 2.07; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1987, 70th Leg., 2nd C.S., ch. 66, Sec. 4; Acts 1989, 71st Leg., ch. 1062, Sec. 3.

Sec. 17.029. REFUNDING BONDS. The board may provide by resolution for the issuance of refunding bonds to refund outstanding bonds issued under this chapter and their accrued interest. The board may sell the refunding bonds and use the proceeds to retire the outstanding bonds issued under this chapter, exchange the refunding bonds for the outstanding bonds, or refund the bonds in the manner provided by any other applicable statute, including Chapter 1207, Government Code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 2001, 77th Leg., ch. 1420, Sec. 8.406, eff. Sept. 1, 2001.

Sec. 17.030. BONDS NEGOTIABLE INSTRUMENTS. The bonds issued under the provisions of this chapter are negotiable instruments under the laws of this state.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.031. BONDS NOT TAXABLE. Bonds issued under this chapter, the income from the bonds, and the profit made on their sale are free from taxation within the state.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.032. AUTHORIZED INVESTMENTS. Bonds issued under this chapter are legal and authorized investments for:(1) banks;(2) savings banks;(3) trust companies;(4) building and loan associations;(5) insurance companies;(6) fiduciaries;(7) trustees;(8) guardians; and(9) sinking funds of cities, towns, villages, counties, school districts, and other political subdivisions and public agencies of the state.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.033. SECURITY FOR DEPOSIT OF FUNDS. Bonds issued under this chapter when accompanied by all appurtenant unmatured coupons are lawful and sufficient security for all deposits of funds of the state or of a city, town, village, county, school district, or any other agency or political subdivision of the state at the par value of the bonds.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.034. MUTILATED, LOST, DESTROYED BONDS. The board may provide for the replacement of any mutilated, lost, or destroyed bond.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.035. SUBCHAPTER CUMULATIVE OF OTHER LAWS. (a) This subchapter is cumulative of other laws on the subject, and the board may use provisions of other applicable laws in the issuance of its bonds and other obligations, but this subchapter is wholly sufficient authority for the issuance of bonds and the performance of all other acts and procedures authorized by this subchapter.(b) In addition to other authority granted by this subchapter, the board may exercise the authority granted to the governing body of an issuer with regard to issuance of obligations under Chapter 1371, Government Code.

Added by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.407, eff. Sept. 1, 2001.

SUBCHAPTER C. FUNDING PROVISIONSSec. 17.071. DISPOSITION OF MONEY RECEIVED. All money received by the board shall be deposited in the State Treasury and credited to the proper special fund as provided in this subchapter.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.072. DEVELOPMENT FUND. (a) The Texas Water Development Fund, referred to as the "development fund," is a special revolving fund in the State Treasury.(b) Except as provided by Subsections (f), (h), (j), and (k) of this section, proceeds from the sale of water development bonds, together with all proceeds (excluding accrued interest which shall be deposited into the interest and sinking fund) from the sale, refunding, or prepayment of political subdivision bonds acquired in carrying out the purposes set out in Article III, Sections 49-c, 49-d, 49-d-2, 49-d-6, and 49-d-7, of the Texas Constitution, shall be deposited in a special account in the development fund designated "water supply account," and other money for deposit therein as provided in this chapter shall be credited to the water supply account.(c) The water supply account may be used for any water supply project and in any manner consistent with the provisions of the constitution, including retail distribution.(d) Except as provided by Subsections (j) and (k) of this section, proceeds from the sale of water quality enhancement bonds, together with all proceeds (excluding accrued interest which shall be deposited into the interest and sinking fund) from the sale, refunding, or prepayment of political subdivision bonds acquired in carrying out the purposes in Article III, Section 49-d-1, of the Texas Constitution, shall be deposited in a special account in the development fund designated "water quality enhancement account," and other money for deposit therein as provided in this chapter shall be credited to the water quality enhancement account.(e) The water quality enhancement account may be used for construction of treatment works in any manner consistent with the provisions of the constitution and this code.(f) All proceeds from the sale of the $400 million in water development bonds authorized by Article III, Section 49-d-2, of the Texas Constitution for the purposes of state participation in the acquisition and development of facilities, together with all proceeds, excluding accrued interest, from the sale, refunding, or prepayment of political subdivision bonds acquired in carrying out the purposes of the state participation program, shall be deposited in a special account designated as the state participation account created in the development fund. Other money designated for deposit in that account by this chapter and Chapter 16 of this code shall be deposited in the state participation account. Accrued interest from the proceeds of the sale, refunding, or prepayment of political subdivision bonds shall be deposited in the interest and sinking fund. Text of subsec. (g) as amended by Acts 1987, 70th Leg., ch. 420, Sec. 4 (g) The state participation account may be used for any project authorized in Chapter 16 of this code and in any manner consistent with the constitution and this code. Text of subsec. (g) as amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1 (g) The state participation account may be used for any project defined by Chapter 16 of this code and in any manner consistent with the constitution and this code.(h) All proceeds from the sale of the $300 million in water development bonds authorized by Article III, Sections 49-d-2, 49-d-6, and 49-d-7, of the Texas Constitution for the purposes of flood control, together with all proceeds, excluding accrued interest, from the sale, refunding, or prepayment of political subdivision bonds acquired in carrying out the purposes of the flood control program, shall be deposited in a special account designated as the flood control account created in the development fund. Other money designated for deposit in that account by this chapter shall be deposited in the flood control account. Accrued interest from the proceeds of the sale, refunding, or prepayment of political subdivision bonds shall be deposited in the interest and sinking fund.(i) The flood control account may be used for any project and in any manner consistent with the constitution and this code.(j) Proceeds from the sale of bonds pursuant to Section 17.0111 of this code, together with proceeds, other than accrued interest, from the sale, refunding, or prepayment of political subdivision bonds acquired in carrying out the purposes provided by Subchapter K of this chapter, shall be deposited in a special account in the development fund designated as the economically distressed areas account, with other money for deposit in that account as provided by this chapter, the General Appropriations Act, or other law of this state. Money from gifts or grants from the United States government, local or regional governments, private sources, or other sources for the purposes of assisting economically distressed areas also may be deposited in the economically distressed areas account. Within the economically distressed areas account, separate accounts may be created for bonds issued for purposes of Article III, Section 49-c, of the Texas Constitution, and bonds issued for purposes of Article III, Section 49-d-1, of the Texas Constitution.(k) The economically distressed areas account may be used as provided by Subchapter K of this chapter in a manner that is consistent with the constitution and other law.(l) Net proceeds from the sale of political subdivision bonds owned by the board and deposited in the water development fund may be used:(1) to create reserve funds for revenue bonds issued by the board pursuant to Subchapter I of this chapter;(2) to create reserve funds for the water bond insurance program authorized by Article III, Section 49-d-4, of the Texas Constitution;(3) for the purchase of insurance for reserve funds created under this subsection; or(4) for any purpose approved by the board.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3155, ch. 828, Sec. 5, eff. June 17, 1981; Acts 1985, 69th Leg., ch. 133, Sec. 2.17; Acts 1987, 70th Leg., ch. 420, Sec. 4, eff. June 17, 1987; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1987, 70th Leg., 2nd C.S., ch. 66, Sec. 5; Acts 1989, 71st Leg., ch. 309, Sec. 1, eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 624, Sec. 2.15; Acts 1989, 71st Leg., ch. 1062, Sec. 4; Acts 1990, 71st Leg., 6th C.S., ch. 12, Sec. 2(35), eff. Sept. 6, 1990; Acts 1993, 73rd Leg., ch. 844, Sec. 5, eff. Aug. 30, 1993.

Sec. 17.073. WATER DEVELOPMENT AND ECONOMICALLY DISTRESSED AREAS CLEARANCE FUNDS. (a) The Texas Water Development Clearance Fund, referred to as the "clearance fund," is a special fund in the State Treasury. Transfers shall be made from this fund as provided by this subchapter.(b) The Economically Distressed Areas Clearance Fund is a special fund in the State Treasury. Transfers shall be made from this fund as provided by this subchapter.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 624, Sec. 2.16.

Sec. 17.074. INTEREST AND SINKING FUND. The Texas Water Development Bonds Interest and Sinking Fund, referred to as the "interest and sinking fund," is a special fund in the State Treasury into which there shall be paid, from sources specified in this chapter, amounts other than amounts required to be paid into the economically distressed areas interest and sinking fund sufficient to:(1) pay the interest coming due on all outstanding bonds other than bonds covered by Sections 17.0111 and 17.0112 of this code during the ensuing fiscal year; (2) pay the principal on all bonds other than bonds covered by Sections 17.0111 and 17.0112 of this code that mature during the ensuing fiscal year, plus collection charges and exchanges on the bonds; and(3) establish a reserve equal to the average annual principal and interest requirements on all outstanding bonds other than bonds covered by Sections 17.0111 and 17.0112 of this code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 624, Sec. 2.16.

Sec. 17.0741. ECONOMICALLY DISTRESSED AREAS INTEREST AND SINKING FUND. (a) The Economically Distressed Areas Interest and Sinking Fund is a special fund in the State Treasury to be used to pay debt service on bonds issued for the purposes provided by Subchapter K of this chapter. The fund is composed of:(1) proceeds from the sale of political subdivision bonds to the Texas Water Resources Finance Authority in amounts provided by the General Appropriations Act;(2) money provided by the federal government, the state, counties, or other local governmental entities and by private entities for the purpose of paying debt service on bonds issued for purposes provided by Subchapter K of this chapter; and(3) any other money deposited to the credit of the fund.(b) Money shall be paid into the economically distressed areas interest and sinking fund from sources specified in Subsection (a) of this section in amounts sufficient to:(1) pay the interest coming due on all outstanding bonds during the ensuing fiscal year;(2) pay the principal on all bonds that mature during the ensuing fiscal year, plus collection charges and exchanges on bonds; and(3) establish a reserve equal to the average annual principal and interest requirements on all outstanding bonds.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.16.

Sec. 17.075. ADMINISTRATIVE FUND. The Texas Water Development Board Administrative Fund, referred to as the "administrative fund," is a special fund in the State Treasury. From sources specified in this chapter, money shall be credited to this fund in amounts sufficient to pay the administrative expenses of the board as authorized by legislative appropriation.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.076. COMBINED FACILITIES OPERATION AND MAINTENANCE FUND. (a) The Combined Facilities Operation and Maintenance Fund is a special fund in the State Treasury.(b) Money received from the sale of water, standby service, and the lease of land needed for operation and maintenance of facilities shall be credited to this fund. Any of the money which is not needed for operation and maintenance of facilities may be credited to the interest and sinking fund or used to meet contractual obligations incurred by the board in acquiring facilities.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.077. CREDITS TO CLEARANCE FUNDS. (a) Except as provided by Subsection (b) of this section, and except for proceeds from the sale of bonds and proceeds from the sale, refunding, or prepayment, of political subdivision bonds acquired in carrying out the purposes in Article III, Sections 49-c, 49-d, 49-d-1, 49-d-2, 49-d-6, and 49-d-7, of the Texas Constitution, and the proceeds from the sale, refinancing, or other liquidation of the investments made under Section 17.083 of this code which shall be deposited in the fund that provided the money for the investment, all money received by the board in any fiscal year, including all amounts received as repayment of loans to political subdivisions and interest on those loans, shall be credited to the clearance fund. Money in the clearance fund may be transferred at any time to the interest and sinking fund until the reserve in that fund is equal to the average annual principal and interest requirements on all outstanding bonds.(b) Any amounts received as repayment of financial assistance made to a political subdivision under Subchapter K of this chapter and interest on that financial assistance shall be deposited to the economically distressed areas clearance fund. Money in the economically distressed areas clearance fund may be transferred at any time to the economically distressed areas interest and sinking fund until the reserve in that fund is equal to the average annual principal and interest requirements on all outstanding bonds.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3150, ch. 828, Sec. 1, eff. June 17, 1981; Acts 1985, 69th Leg., ch. 133, Sec. 2.07; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1987, 70th Leg., 2nd C.S., ch. 66, Sec. 6; Acts 1989, 71st Leg., ch. 624, Sec. 2.17; Acts 1989, 71st Leg., ch. 1062, Sec. 5.

Sec. 17.078. TRANSFERS AT END OF FISCAL YEAR. (a) Not later than 15 days after the end of each fiscal year, any money credited to the clearance fund at the end of the fiscal year shall be transferred to the other special funds as prescribed by Sections 17.079 through 17.082 of this code.(b) Not later than 15 days after the end of each fiscal year, any money credited to the economically distressed areas clearance fund shall be transferred to the other special funds as prescribed by Sections 17.0791 through 17.082 of this code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 624, Sec. 2.17.

Sec. 17.079. TRANSFERS TO INTEREST AND SINKING FUND. (a) The board shall determine:(1) the amount of interest coming due on all bonds outstanding, except for those dedicated pursuant to Section 17.0111 of this code; (2) the amount of principal of bonds maturing and becoming payable during the fiscal year, except for those bonds dedicated pursuant to Section 17.0111 of this code; and(3) the average annual principal and interest requirements on all outstanding bonds, except for those bonds dedicated pursuant to Section 17.0111 of this code.(b) The comptroller shall transfer to the interest and sinking fund, after taking into account any money and securities on deposit in the interest and sinking fund, an amount necessary to pay:(1) all principal and interest maturing on the bonds, except for those bonds dedicated pursuant to Section 17.0111 of this code, during the fiscal year; (2) all collection charges and exchanges on the bonds in Subsection (b)(1) of this section; and(3) the money sufficient to establish and maintain an additional reserve equal to the average annual principal and interest requirements on all outstanding bonds, except for those bonds dedicated pursuant to Section 17.0111 of this code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 624, Sec. 2.17.

Sec. 17.0791. TRANSFERS TO ECONOMICALLY DISTRESSED AREAS INTEREST AND SINKING FUND. (a) The board shall determine:(1) the amount of interest coming due on all bonds outstanding dedicated pursuant to Section 17.0111 of this code;(2) the amount of principal of those bonds maturing and becoming payable during the fiscal year; and(3) the average annual principal and interest requirements on all outstanding bonds.(b) The comptroller shall transfer to the economically distressed areas interest and sinking fund, after taking into account any money and securities on deposit in the economically distressed areas interest and sinking fund, an amount necessary to pay:(1) all principal and interest maturing on the bonds dedicated pursuant to Section 17.0111 of this code during the fiscal year;(2) all collection charges and exchanges on those bonds; and(3) the money sufficient to establish and maintain an additional reserve equal to the average annual principal and interest requirements on all outstanding bonds.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.17.

Sec. 17.080. ADDITIONAL FUNDS FOR PAYMENT OF BONDS. (a) If the amount transferred from the clearance fund plus the money and securities in the interest and sinking fund are insufficient to pay the interest coming due and the principal maturing on the bonds during the fiscal year, then after the transfer to the interest and sinking fund of as much money as is available in the clearance fund, the comptroller shall transfer out of the first money coming into the treasury, not otherwise appropriated by the constitution, the amount required to pay principal and interest on the bonds during the fiscal year, except for those bonds dedicated pursuant to Section 17.0111 of this code.(b) If the amount transferred from the economically distressed areas clearance fund plus the money and securities in the economically distressed areas interest and sinking fund are insufficient to pay the interest coming due and the principal maturing on the bonds dedicated pursuant to Section 17.0111 of this code during the fiscal year, then after the transfer to the economically distressed areas interest and sinking fund of as much money as is available in the economically distressed areas clearance fund, the comptroller shall transfer out of the first money coming into the treasury, not otherwise appropriated by the constitution, the amount required to pay principal and interest on the bonds during the fiscal year.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 624, Sec. 2.17; Acts 1997, 75th Leg., ch. 1423, Sec. 20.06, eff. Sept. 1, 1997.

Sec. 17.081. TRANSFERS TO ADMINISTRATIVE FUND. If money remains in the clearance fund or the economically distressed areas clearance fund after making the transfers provided in Section 17.079 of this code, then to the extent possible the comptroller shall transfer to the administrative fund an amount sufficient to cover the legislative appropriation for administrative expenses of the board for the fiscal year.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 624, Sec. 2.17.

Sec. 17.082. TRANSFERS TO DEVELOPMENT FUND. If money remains in the clearance fund or the economically distressed areas clearance fund after making the transfers provided in Sections 17.079, 17.0791, and 17.081 of this code, the comptroller shall transfer the balance to the appropriate account in the development fund at the end of each fiscal year to be used for any purpose for which proceeds of bonds in such account may be used.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 624, Sec. 2.17.

Sec. 17.0821. TRANSFERS TO REVOLVING FUNDS. (a) In order to meet requirements of Title VI of the Federal Water Pollution Control Act, the board may direct the comptroller to transfer amounts from the water quality enhancement account to the state water pollution control revolving fund created by Section 15.601 of this code to provide financial assistance pursuant to this chapter.(b) In order to meet requirements of any federal legislation or federal agency program under which an additional state revolving fund, as defined in Section 15.602 of this code, has been established, the board may direct the comptroller to transfer amounts from the water supply account, the flood control account, and the economically distressed areas account to such additional state revolving fund to provide financial assistance pursuant to this chapter.(c) The board shall use the state water pollution control revolving fund in accordance with Section 15.604(4) of this code and the Federal Water Pollution Control Act, Section 603(d)(4), as a source of revenue to be deposited in accordance with this chapter for the payment of principal and interest on water quality enhancement bonds issued by the state, the proceeds of which are deposited into the state water pollution control revolving fund.(d) In the event amounts are transferred to any additional state revolving fund, as defined in Section 15.602 of this code, pursuant to Subsection (b) of this section, the board shall, to the extent permitted by the federal legislation or federal agency program under which such additional state revolving fund was established, use such additional state revolving fund as a source of revenue to be deposited in accordance with this chapter for the payment of principal and interest on water development bonds issued by the state, the proceeds of which are deposited into such additional state revolving fund.

Added by Acts 1987, 70th Leg., ch. 420, Sec. 2, eff. June 17, 1987. Amended by Acts 1993, 73rd Leg., ch. 184, Sec. 5, eff. May 19, 1993.

Sec. 17.083. INVESTMENT OF RESERVE MONEY. The board may invest any money credited to the development fund and not immediately required for its intended use and money in the interest and sinking fund and in the economically distressed areas interest and sinking fund, including the reserve portions of the interest and sinking fund and the economically distressed areas interest and sinking fund, in investments authorized by law for state deposits under Section 404.024, Government Code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 7, Sec. 2, eff. March 24, 1987; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 308, Sec. 2, eff. June 14, 1989; Acts 1989, 71st Leg., ch. 624, Sec. 2.17; Acts 1993, 73rd Leg., ch. 477, Sec. 8, eff. Aug. 30, 1993.

Sec. 17.084. LIMITATION ON BOARD INVESTMENT. The board is bound to the extent that the resolution authorizing the issuance of the bonds further restricts the investment of money in bonds of the United States.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.085. SALE OF SECURITIES. All of the bonds and obligations owned in the interest and sinking fund, in the economically distressed areas interest and sinking fund, or in the development fund are defined as securities. The board may sell securities owned in the interest and sinking fund, in the economically distressed areas interest and sinking fund, or in any account in the development fund at the governing market price.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 624, Sec. 2.17.

Sec. 17.086. TRANSFERS TO BE MADE BY COMPTROLLER. The comptroller shall make the transfers required by this subchapter.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.0871. SALE OF POLITICAL SUBDIVISION BONDS TO THE TEXAS WATER RESOURCES FINANCE AUTHORITY. (a) Notwithstanding any other provision of this chapter, the board may sell to the Texas Water Resources Finance Authority any political subdivision bonds purchased with money in the development fund or the agricultural water conservation fund and may apply the proceeds of the sale in the manner provided by this section.(b) The board shall sell the political subdivision bonds at the price and under the terms that it determines to be reasonable.(c) The board may sell political subdivision bonds to the Texas Water Resources Finance Authority without making a previous offer to the political subdivisions and without advertising, soliciting, or receiving bids for the sale.(d) The board may enter into a contract with the Texas Water Resources Finance Authority to sell to the authority political subdivision bonds that are not owned by the board. For bonds sold under this subsection, the contract may provide that the board will receive from the Texas Water Resources Finance Authority the sales price for the political subdivision bonds in exchange for the board's agreement to transfer to the authority political subdivision bonds subsequently acquired by the board and to pay to the authority from the investment income received on the development fund or the agricultural water conservation fund, as applicable, an amount equal to the proportionate share of the investment income attributable to the money used to purchase the political subdivision bonds.(e) Proceeds from the sale excluding accrued interest may be used by the board together with other available money including money in the interest and sinking fund and reserve fund and other amounts that are pledged to repayment of bonds to be discharged, paid, or redeemed, to discharge, pay, or redeem, in whole or in part, outstanding water development bonds, water quality enhancement bonds, agricultural water conservation bonds, and obligations of the board under contracts entered into under Subchapter E of Chapter 16 of this code.(f) Money to be used to make discharges, payments, or redemptions under Subsection (e) of this section may be deposited by the board with a paying agent or trustee selected by the board. The board may enter into an escrow or similar agreement with the paying agent or trustee with respect to the safekeeping, investment, reinvestment, administration, and disposition of the money on terms and conditions that the board considers reasonable.(g) The accrued interest portion of proceeds from the sale of political subdivision bonds shall be disposed of as otherwise provided by this chapter. Money not applied to discharges, payments, or redemptions shall be deposited in the development fund, the administrative fund, the water assistance fund, or the agricultural water conservation fund, as appropriate, to be used for the purposes provided by law.(h) As part of the sales agreement with the Texas Water Resources Finance Authority, the board by contract may agree to perform the functions required to ensure that the political subdivision pays the debt service on the political subdivision bonds and observes the conditions and requirements stated in those bonds.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 4, eff. June 20, 1987. Amended by Acts 2001, 77th Leg., ch. 1234, Sec. 28, eff. Sept. 1, 2001.

SUBCHAPTER D. ASSISTANCE TO POLITICAL SUBDIVISIONS FOR WATER SUPPLY PROJECTSSec. 17.121. FINANCIAL ASSISTANCE. The water supply account may be used by the board to provide financial assistance to political subdivisions for the construction, acquisition, or improvement of water supply projects, including those projects initiated for the sole purpose of conservation as defined in Section 17.001(23)(B) of this code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 961, ch. 367, Sec. 1, eff. June 10, 1981; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 1062, Sec. 6.

Sec. 17.122. APPLICATION FOR ASSISTANCE. (a) In an application to the board for financial assistance for a water supply project, the applicant shall include:(1) the name of the political subdivision and its principal officers;(2) a citation of the law under which the political subdivision operates and was created;(3) a description of the water supply project for which the financial assistance will be used;(4) the total cost of the water supply project;(5) the amount of state financial assistance requested;(6) the plan for repaying the total cost of the water supply project;(7) the method for obtaining the financial assistance, whether by purchase of bonds or purchase of other obligations of the political subdivision; and(8) any other information the board requires.(b) If an applicant has a program of water conservation, he shall state in his application that he has such a program and shall describe that program in the manner required by board rules.(c) If the applicant claims an exemption under Subsection (c), Section 17.125, of this code, he shall state the exemption in his application and provide information relating to that exemption as provided by board rules.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 133, Sec. 1.03; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.123. FINDINGS REGARDING PERMITS. (a) The board shall not release funds for the construction of that portion of a project that proposes surface water or groundwater development until the executive administrator makes a written finding:(1) that an applicant proposing surface-water development has the necessary water right authorizing it to appropriate and use the water which the water supply project will provide; or(2) that an applicant proposing groundwater development has the right to use water that the water supply project will provide.(b) The board may release funds for the costs of planning, engineering, architectural, legal, title, fiscal, or economic investigation, studies, surveys, or designs before making the finding required under Subsection (a) if the executive administrator determines that a reasonable expectation exists that the finding will be made before the release of funds for construction.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.053, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 246, Sec. 2, eff. Aug. 31, 1987; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 2001, 77th Leg., ch. 1234, Sec. 29, eff. Sept. 1, 2001.

Sec. 17.124. CONSIDERATIONS IN PASSING ON APPLICATIONS. In passing on an application from a political subdivision for financial assistance for a water supply project, the board shall consider:(1) the needs of the area to be served by the water supply project, the benefit of the water supply project to the area, the relationship of the water supply project to the overall, statewide water needs, and the relationship of the water supply project to the state water plan; and(2) the availability of revenue to the political subdivision, from all sources, for the ultimate repayment of the cost of the water supply project, including interest.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 133, Sec. 2.12; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 477, Sec. 9, eff. Aug. 30, 1993.

Sec. 17.125. APPROVAL OF APPLICATION. (a) The board by resolution may approve an application if, after considering the factors listed in Section 17.124 of this code and any other relevant factors, the board finds:(1) that the public interest requires state assistance in the water supply project;(2) and that in its opinion the revenue or taxes pledged by the political subdivision will be sufficient to meet all the obligations assumed by the political subdivision during the succeeding period of not more than 50 years.(b) Before the board grants the application or provides any funds under an application, it shall require an applicant to adopt a program of water conservation for the more efficient use of water that incorporates the practices, techniques, or technology prescribed by Subdivision (23)(B), Section 17.001, of this code and that the board determines will meet reasonably anticipated local needs and conditions. The program may include but is not limited to any or all of the following:(1) restrictions on discretionary water uses, such as lawn watering;(2) plumbing code standards for water conservation in new building construction;(3) retrofit programs to improve water-use efficiency in existing buildings;(4) educational programs;(5) universal metering;(6) conservation-oriented water rate structures;(7) drought contingency plans; and(8) distribution system leak detection and repair.(b-1) Beginning May 1, 2005, all water conservation plans required under this section must include specific, quantified 5-year and 10-year targets for water savings. The entity preparing the plan shall establish the targets. Targets must include goals for water loss programs and goals for municipal use in gallons per capita per day.(b-2) The board shall give priority to applications for funds for implementation of water supply projects in the state water plan by entities that:(1) have already demonstrated significant water conservation savings; or(2) will achieve significant water conservation savings by implementing the proposed project for which the financial assistance is sought.(c) The board may not require a program of water conservation to be adopted under Subsection (b) of this section if:(1) an emergency exists as determined by the board;(2) the amount of financial assistance to be provided is $500,000 or less; or(3) the applicant demonstrates and the board finds that the submission of such a program is not reasonably necessary to facilitate conservation or conservation measures.(d) To the extent funds are available, the board shall establish an educational and technical assistance program to assist political subdivisions in developing comprehensive water conservation plans required by this section and other sections of this code.(e) If the political subdivision will utilize the water supply project to furnish water or services to another political subdivision that in turn will furnish the water or services to the ultimate consumer, the requirements of the board relative to water conservation can be met through contractual agreements between the political subdivisions providing for establishment of a water conservation plan and other measures.(f) Rules adopted under this section must state the criteria for preparation, review, and enforcement of an applicant's conservation program.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 133, Sec. 1.04; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 477, Sec. 10, eff. Aug. 30, 1993; Acts 2003, 78th Leg., ch. 688, Sec. 3, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 2.19, eff. September 1, 2007.

Sec. 17.127. LIMITATION ON USE OF FUNDS. If there is insufficient money available to fund all applications under this subchapter, the board shall give preference to applications for political subdivisions that the board finds cannot reasonably finance the project without assistance from the state.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.128. RECREATIONAL ACCESS. If the board is providing financial assistance for a water storage project, it must also find affirmatively that the applicant has a plan to provide adequate public recreational access areas to suitable recreational resources.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER E. PROVISIONS GENERALLY APPLICABLE TO FINANCIAL ASSISTANCESec. 17.171. DEFINITION. In this subchapter, "project" includes water supply projects, treatment works, and flood control measures.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.172. APPLICABILITY. This subchapter applies to financial assistance made available from the water supply account, the water quality enhancement account, the flood control account, and the economically distressed areas account under Subchapters D, F, G, and K of this chapter.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 624, Sec. 2.18.

Sec. 17.173. METHOD OF FINANCIAL ASSISTANCE. The board may provide financial assistance by using money in the water supply account, the water quality enhancement account, the flood control account, and the economically distressed areas account to purchase bonds or other obligations issued by the political subdivision to finance the project. The board may purchase bonds or other obligations that are secondary or subordinate to other bonds or obligations issued by the political subdivision, including outstanding prior lien bonds previously issued by the political subdivision when this will avoid or reduce the necessity for issuing junior lien bonds for subsequent sale to the board. The board may purchase refunding bonds or obligations of a political subdivision issued for the purpose of refunding bonds or other obligations issued for the construction of any projects described in this chapter.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 624, Sec. 2.18; Acts 1991, 72nd Leg., ch. 516, Sec. 5, eff. Sept. 1, 1991.

Sec. 17.174. CONDITIONAL APPROVAL. The board may make binding commitments to provide financial assistance for any project in accordance with this code conditioned on the future availability of money in the appropriate account of the development fund.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.175. BOND MATURITY. The board may not purchase bonds or other securities which have a maturity date more than 50 years from the date of issuance.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.176. INTEREST RATE. (a) Except as provided in Subsection (b) of this section, bonds and securities purchased by the board on or after September 1, 1977, with money derived from the sale of bonds issued under this chapter shall bear interest at the lending rate. The bonds shall bear coupons evidencing interest at a rate or combination of rates that will approximate the lending rate as nearly as the board deems practicable. The lending rate shall be affected by the payment of premiums or the deduction of discounts as necessary.(b) Bonds and securities purchased by the board pursuant to applications for financial assistance approved by the board prior to September 1, 1977, shall bear interest at the rate prescribed by Subsection (a) of this section prior to this amendment. Outstanding prior lien bonds purchased by the board under Section 17.173 of this code need not bear the interest rate provided in Subsection (a) of this section, but the board may pay such price or prices for outstanding prior lien bonds which in its discretion will accomplish the objective of that section.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.1765. CERTIFICATION OF APPLICATION. Before the board may purchase bonds or other obligations issued by a political subdivision, the political subdivision must certify to the board that the application for financial assistance filed with the board was approved in an open meeting.

Added by Acts 1997, 75th Leg., ch. 297, Sec. 1, eff. Sept. 1, 1997.

Sec. 17.177. APPROVAL AND REGISTRATION. The board shall not purchase any bonds or securities that have not been approved by the attorney general and registered by the comptroller.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.178. BONDS INCONTESTABLE. The bonds or other securities issued by a political subdivision are valid, binding, and incontestable after:(1) approval by the attorney general;(2) registration by the comptroller; and(3) purchase by and delivery to the board.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.179. SECURITY FOR BONDS. (a) Except as provided by Subsection (c) of this section, bonds purchased by the board shall be supported by:(1) all or part of the net revenue from the operation of the project; (2) taxes levied by the political subdivision for the purpose; or(3) a combination of taxes and net revenue, and revenue from other available sources.(b) The board may require that the bonds be supported both by taxes and by net revenue from the operation of the project in any ratio the board considers necessary to fully secure the investment. The board shall establish other conditions and requirements it considers to be consistent with sound investment practices and in the public interest.(c) Bonds purchased by the board under Subchapter K of this chapter may be additionally supported by money provided to the political subdivision by the federal or state government and by private donations.(d) With respect to projects for which financial assistance is made available under this chapter, the Texas Water Development Board shall file semiannually with the Bond Review Board a report on the performance of loans made by the Texas Water Development Board in connection with the projects. The Bond Review Board shall review the reports filed by the Texas Water Development Board under this subsection to assess the adequacy of the security for the bonds purchased. The filing dates and the contents of the reports must comply with any rules adopted by the Bond Review Board.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 624, Sec. 2.18; Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 13.01, eff. Aug. 22, 1991; Acts 2001, 77th Leg., ch. 1420, Sec. 8.408, eff. Sept. 1, 2001.

Sec. 17.180. DEFAULT. In the event of a default in payment of the principal of or interest on bonds purchased by the board or any other default as defined in the proceedings or indentures authorizing the issuance of the bonds, the attorney general shall institute appropriate proceedings by mandamus or other legal remedies to compel the political subdivision or its officers, agents, and employees to cure the default by performing those duties which they are legally obligated to perform. These proceedings shall be brought and venue shall be in a district court of Travis County.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.181. SALE OF BONDS BY BOARD. The board may sell or dispose of bonds purchased with money in the water supply account, the water quality enhancement account, the flood control account, or the economically distressed areas account.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 624, Sec. 2.18.

Sec. 17.182. PROCEEDS FROM SALE. Unless used to pay debt service on bonds issued under this chapter, the proceeds from the sale of political subdivision bonds held by the board either shall be credited to the account from which financial assistance was made to the political subdivision, except that accrued interest shall be credited to the interest and sinking fund, or shall be deposited to the credit of the Texas Water Development Fund II, established within the state treasury pursuant to Section 49-d-8, Article III, Texas Constitution. However, no such proceeds shall be deposited to the credit of the Texas Water Development Fund II unless the executive administrator certifies to the board that the transfer of such proceeds into the Texas Water Development Fund II will not cause the board, in the fiscal year the transfer is made, to direct the comptroller to transfer out of the first money coming into the state treasury during that fiscal year funds sufficient for the payment of principal of or interest on water development bonds, other than water development bonds issued for the purposes described in Subsection (e), Section 49-d-7, Article III, Texas Constitution, coming due in that fiscal year.

Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 5.08.

Sec. 17.183. CONSTRUCTION CONTRACT REQUIREMENTS. The governing body of each political subdivision receiving financial assistance from the board shall require in all contracts for the construction of a project:(1) that each bidder furnish a bid guarantee equivalent to five percent of the bid price;(2) that each contractor awarded a construction contract furnish performance and payment bonds:(A) the performance bond shall include without limitation guarantees that work done under the contract will be completed and performed according to approved plans and specifications and in accordance with sound construction principles and practices; and(B) the performance and payment bonds shall be in a penal sum of not less than 100 percent of the contract price and remain in effect for one year beyond the date of approval by the engineer of the political subdivision; and(3) that payment be made in partial payments as the work progresses;(4) that each partial payment shall not exceed 95 percent of the amount due at the time of the payment as shown by the engineer of the project, but, if the project is substantially complete, a partial release of the five percent retainage may be made by the political subdivision with approval of the executive administrator;(5) that payment of the retainage remaining due upon completion of the contract shall be made only after:(A) approval by the engineer for the political subdivision as required under the bond proceedings;(B) approval by the governing body of the political subdivision by a resolution or other formal action; and(C) certification by the executive administrator in accordance with the rules of the board that the work to be done under the contract has been completed and performed in a satisfactory manner and in accordance with sound engineering principles and practices;(6) that no valid approval may be granted unless the work done under the contract has been completed and performed in a satisfactory manner according to approved plans and specifications; and(7) that, if a political subdivision receiving financial assistance under Subchapter K of this chapter, labor from inside the political subdivision be used to the extent possible.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 309, Sec. 2, eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 624, Sec. 2.18; Acts 2003, 78th Leg., ch. 1057, Sec. 6, eff. June 20, 2003.

Sec. 17.184. FILING CONSTRUCTION CONTRACT. The political subdivision shall file with the board a certified copy of each construction contract it enters into for the construction of all or part of a project. Each contract shall contain or have attached to it the specifications, plans, and details of all work included in the contract.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.185. INSPECTION OF PROJECTS. (a) The board may inspect the construction of a project at any time to assure that:(1) the contractor is substantially complying with the approved engineering plans of the project; and(2) the contractor is constructing the project in accordance with sound engineering principles.(b) Inspection of a project by the board does not subject the state to any civil liability.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.186. ALTERATION OF PLANS. After the executive administrator approves of engineering plans, a political subdivision may not make any substantial or material alteration in the plans unless the executive administrator authorizes the alteration in accordance with rules of the board. For a waste water treatment plant or other facility required to have commission approval of the plans and specifications, the commission must give its approval before a substantial or material alteration is made in those plans.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.187. CERTIFICATE OF APPROVAL. The executive administrator may consider the following as grounds for refusal to give a certificate of approval for any construction contract:(1) failure to construct the project according to approved plans;(2) failure to construct the works in accordance with sound engineering principles; or(3) failure to comply with any term of the contract.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.188. OBTAINING FINANCIAL ASSISTANCE. (a) To obtain financial assistance under this chapter, a political subdivision may authorize and issue revenue bonds for the purpose of constructing projects and sell those bonds to the board in amounts as determined by the governing body of the political subdivision and approved by the board.(b) Notwithstanding the provisions of any general or special law or charter provisions to the contrary, a political subdivision may authorize, issue, and sell its revenue bonds as provided by this section and create any encumbrance in connection with those bonds by a majority vote of the governing body of the political subdivision without the necessity of an election.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 2001, 77th Leg., ch. 1420, Sec. 8.409, eff. Sept. 1, 2001.

Sec. 17.189. CONSIDERATIONS FOR CERTAIN FINANCIAL ASSISTANCE. (a) If financial assistance is provided under Subchapter F, I, or K of this chapter, any treatment works to be financed under the application must consider cost-effective innovative, nonconventional methods of treatment such as rock reed, root zone, ponding, irrigation, or other methods that may have been developed by the National Aeronautics and Space Administration or the Tennessee Valley Authority.(b) Before granting an application for financial assistance under Subchapter F, I, or K of this chapter that includes financing for treatment works, the board must find that any treatment works to be financed under the application will consider cost-effective innovative, nonconventional methods of treatment such as rock reed, root zone, ponding, irrigation, or other methods that may have been developed by the National Aeronautics and Space Administration or the Tennessee Valley Authority.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.19.

SUBCHAPTER F. FINANCIAL ASSISTANCE FOR WATER QUALITY ENHANCEMENT PURPOSESSec. 17.271. PURPOSE. The purpose of this subchapter is to provide for making loans of water quality enhancement funds authorized by Article III, Sections 49-d-1, 49-d-2, 49-d-6, and 49-d-7, of the Texas Constitution to political subdivisions of the state for the construction of treatment works.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 133, Sec. 2.07; Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1987, 70th Leg., 2nd C.S., ch. 66, Sec. 6; Acts 1989, 71st Leg., ch. 1062, Sec. 5.

Sec. 17.272. FINANCIAL ASSISTANCE. The board may use water quality enhancement funds to provide financial assistance to political subdivisions for purposes of water quality enhancement.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.273. AUTHORITY OF POLITICAL SUBDIVISION. A political subdivision may apply to the board for financial assistance and may use water quality enhancement funds for construction of treatment works in the manner provided in this subchapter.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.274. APPLICATION FOR ASSISTANCE. (a) In an application to the board for financial assistance for water quality enhancement purposes, the applicant shall include:(1) the name of the political subdivision and its principal officers;(2) a citation of the law under which the political subdivision operates and was created;(3) a description of the treatment works for which the financial assistance will be used;(4) the estimated total cost of construction of the treatment works;(5) the amount of state financial assistance requested;(6) the method for obtaining the financial assistance, whether by purchase of bonds or purchase of other obligations of the political subdivision;(7) the plan for repaying the financial assistance; and(8) any other information the board requires.(b) If the applicant has a program of water conservation, the applicant shall state in the application that it has a water conservation program and shall describe that program in the manner required by board rules.(c) If the applicant claims an exemption under Subsection (d), Section 17.277, of this code, the applicant shall state the exemption in the application and provide information relating to that exemption as provided by board rules.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.275. CONSIDERATIONS IN PASSING ON APPLICATION. In passing on an application from a political subdivision for financial assistance for water quality enhancement purposes, the board shall consider:(1) the water quality needs of the waters into which effluent from the treatment works will be discharged, the benefit of the treatment works to such water quality needs, the relationship of the treatment works to the overall, statewide water quality needs; and the relationship of the treatment works to water quality planning for the state;(2) the availability of revenue to the political subdivision, from all sources, for the ultimate repayment of the cost of the treatment works, including interest; and(3) whether the political subdivision has been designated, pursuant to Section 26.082 of this code, to provide a regional system to serve all or part of the waste disposal needs of a defined area, the development of such systems being the declared policy of the legislature.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 477, Sec. 12, eff. Aug. 30, 1993.

Sec. 17.276. ACTION ON APPLICATION. (a) After an application is received for financial assistance, the executive administrator shall submit the application to the board together with comments and recommendations concerning the best method of making financial assistance available.(b) The board may grant the application in whole or part or may deny the application.(c) The board has the sole responsibility and authority for selecting the political subdivisions to whom financial assistance may be provided for treatment works and the amount of any such assistance. In consultation with and pursuant to agreement with the political subdivision, except as provided by Subsection (d) of this section, the board shall determine the location, time, design, scope, and all other aspects of the construction of a sewerage system for which financial assistance is provided.(d) The board shall review and approve or disapprove plans and specifications for all sewerage collection, treatment, and disposal systems for which financial assistance is provided in any amount from water quality enhancement funds or funds granted under the Federal Water Pollution Control Act, as amended, in a manner that will satisfy commission requirements for design criteria and permit conditions that apply to construction activities.(e) The deliberations, proposals, decisions, and other actions of the board under this subchapter do not require the concurrence or approval of any other governmental agency, board, commission, council, political subdivision, or other governmental entity.(f) When bonds or other obligations are purchased by the board, water quality enhancement funds shall be delivered to the political subdivisions entitled to receive them and shall be used only to pay construction costs of treatment works approved in this subchapter.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 516, Sec. 6, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 477, Sec. 13, eff. Aug. 30, 1993; Acts 2003, 78th Leg., ch. 1057, Sec. 7, eff. June 20, 2003.

Sec. 17.277. APPROVAL OF APPLICATION. (a) The board by resolution may approve an application if, after considering the factors listed in Section 17.275 of this code and any other relevant factors, the board finds that the public interest will benefit from state assistance in the financing of the treatment works.(b) Before the board grants the application or provides any funds under an application, it shall require an applicant to adopt a program of water conservation for the more efficient use of water that incorporates the practices, techniques, or technology prescribed by Subdivision (23)(B), Section 17.001, of this code and that the board determines will meet reasonably anticipated local needs and conditions. The program may include but is not limited to any or all of the following:(1) restrictions on discretionary water uses, such as lawn watering;(2) plumbing code standards for water conservation in new building construction;(3) retrofit programs to improve water-use efficiency in existing buildings;(4) educational programs;(5) universal metering;(6) conservation-oriented water rate structures;(7) drought contingency plans; and(8) distribution system leak detection and repair.(b-1) Beginning May 1, 2005, all water conservation plans required under this section must include specific, quantified 5-year and 10-year targets for water savings. The entity preparing the plan shall establish the targets. Targets must include goals for water loss programs and goals for municipal use in gallons per capita per day.(c) The board may not require a program of water conservation to be adopted under Subsection (b) of this section if:(1) an emergency exists as determined by the board;(2) the amount of financial assistance to be provided is $500,000 or less; or(3) the applicant demonstrates and the board finds that the submission of such a program is not reasonably necessary to facilitate conservation or conservation measures.(d) To the extent funds are available, the board shall establish an educational and technical assistance program to assist political subdivisions in developing comprehensive water conservation plans required by this section and other sections of this code.(e) If the political subdivision will utilize the project to furnish water or services to another political subdivision that in turn will furnish the water or services to the ultimate consumer, the requirements of the board relative to water conservation can be met through contractual agreements between the political subdivisions providing for establishment of a water conservation plan and other measures.(f) Rules adopted under this section must state the criteria for preparation, review, and enforcement of an applicant's conservation program.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 477, Sec. 14, eff. Aug. 30, 1993; Acts 2003, 78th Leg., ch. 688, Sec. 4, eff. June 20, 2003.

Sec. 17.278. FINDINGS REGARDING PERMITS. If an application includes a proposal for a wastewater treatment plant, the board may not deliver funds for the wastewater treatment plant until the applicant has obtained a permit for the construction and operation of the plant and approval of the plans and specifications for the plant from the commission. If an application includes a proposal for a wastewater treatment plant that is located outside the jurisdiction of this state and that is not subject to the permitting authority of the commission, the board may not deliver funds for the wastewater treatment plant until after the board reviews the plans and specifications in coordination with the commission and finds that the wastewater treatment plant is capable of producing effluent that will meet federal and Texas-approved water quality standards and if effluent produced will result in water being available for use in or for the benefit of Texas.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1997, 75th Leg., ch. 1010, Sec. 5.09, eff. Sept. 1, 1997.

Sec. 17.279. LIMITATION ON USE OF FUNDS. If there is insufficient money available to fund all applications under this subchapter, the board shall give preference to applications for political subdivisions that the board finds cannot reasonably finance the treatment works without assistance from the state.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER G. FINANCIAL ASSISTANCE FOR FLOOD CONTROLSec. 17.771. PURPOSE. The purpose of this subchapter is to provide for making loans of flood control funds authorized by Article III, Sections 49-d-2, 49-d-6, and 49-d-7, of the Texas Constitution, to political subdivisions of the state for the development of floodplain management plans and for structural and nonstructural flood control projects.

Added by Acts 1985, 69th Leg., ch. 133, Sec. 2.21. Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1987, 70th Leg., 2nd C.S., ch. 66, Sec. 6; Acts 1989, 71st Leg., ch. 1062, Sec. 5.

Sec. 17.772. FINANCIAL ASSISTANCE. The board may use flood control funds to provide financial assistance to political subdivisions for purposes of structural and nonstructural flood control and the development of floodplain management plans.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.773. APPLICATION FOR ASSISTANCE. In an application to the board for financial assistance for flood control purposes, the applicant shall include:(1) the name of the political subdivision and its principal officers;(2) a citation of the law under which the political subdivision operates and was created;(3) a description of the flood control measures for which the financial assistance will be used;(4) the estimated total cost of the measures;(5) the amount of state financial assistance requested;(6) the method for obtaining the financial assistance, whether by purchase of bonds or purchase of other obligations of the political subdivision;(7) the plan for repaying the financial assistance; and(8) any other information the board requires.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.774. CONSIDERATIONS IN PASSING ON APPLICATION. In passing on an application from a political subdivision for financial assistance for flood control purposes, the board shall consider:(1) the needs of the area to be served by the project and the benefit of the project to the area in relation to the needs of other areas requiring state assistance in any manner and the benefits of those projects to the other areas;(2) the availability of revenue to the political subdivision, from all sources, for the ultimate repayment of the cost of the project, including interest;(3) the capacity of the watershed to accommodate stormwater runoff;(4) the impact of the project on watershed capacity along the entire watershed and the degree to which that capacity was considered in planning the project;(5) whether the project will increase or decrease the volume or rate of stormwater runoff into any channel in the watershed;(6) the effect of the project on surface water elevations within the watershed and any downstream watershed;(7) the relationship of the project to any floodplain management plan for the watershed; and(8) whether adequate consideration was given to the effects of the project with regard to erosion and sediment control.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

Sec. 17.775. ACTION ON APPLICATION. (a) After an application is received for financial assistance for flood control purposes, the executive administrator shall submit the application to the board together with comments and recommendations concerning the best method of making financial assistance available.(b) The board may grant the application in whole or part or may deny the application.(c) The board has the sole responsibility and authority for selecting the political subdivisions to whom financial assistance may be provided, the amount of any such assistance, and in consultation with and pursuant to agreement with the political subdivision, the board shall determine the location, time, design, scope, and all other aspects of the construction to be performed.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 516, Sec. 7, eff. Sept. 1, 1991.

Sec. 17.776. APPROVAL OF APPLICATION. The board by resolution may approve an application if, after considering the factors listed in Section 17.774 of this code and other relevant information, the board finds:(1) that the public interest requires state participation in the project;(2) that in its opinion the taxes or revenues pledged by the political subdivision will be sufficient to meet all obligations assumed by the political subdivision;(3) if the project would increase the volume or rate of stormwater runoff, that adequate consideration was given to alternative approaches that would decrease or hold constant the volume or rate of stormwater runoff;(4) that the project proposed in the application will not increase the peak water surface elevation of any portion of any stream within the watershed or within any downstream watershed; and(5) that adequate consideration was given to the effects of the project with regard to erosion and sediment control.

Amended by Acts 1987, 70th Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1987.

SUBCHAPTER I. REVENUE BOND PROGRAMSec. 17.851. PURPOSE. The purpose of this subchapter is to provide for the benefit of the public additional methods for financing the conservation and development of water resources of this state including an additional method for making financial assistance available to participants in the conservation and development of water resources of this state. This financial assistance is made available on terms and conditions prescribed by this subchapter, and it is found and determined that this subchapter is in furtherance of a public purpose.

Added by Acts 1987, 70th Leg., ch. 420, Sec. 3, eff. June 17, 1987.

Sec. 17.852. DEFINITIONS. In this subchapter:(1) "Acquired obligations" means obligations of participants acquired under this subchapter.(2) "Acquired obligations resolution" means the resolution, order, ordinance, or similar instrument duly adopted or passed by the governing body of a participant providing for payments of principal and interest to be made by the participant to the board and includes sufficient money to pay the principal of, premium on, if any, and interest on the acquired obligations and to maintain the funds established or required to be established by the acquired obligations resolution.(3) "Fund" means the Texas water resources fund.(4) "Participant" means a political subdivision or agency of the state or a nonprofit corporation organized pursuant to Chapter 67, that is authorized to finance projects.(5) "Project" includes water supply projects, treatment works, and flood control projects.

Added by Acts 1987, 70th Leg., ch. 420, Sec. 3, eff. June 17, 1987. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.60, eff. Sept. 1, 1999.

Sec. 17.853. TEXAS WATER RESOURCES FUND. (a) The Texas water resources fund is in the State Treasury.(b) The fund shall be administered by the board in accordance with this subchapter, and the board shall create accounts within the fund that will facilitate the conservation of water resources and the payment of revenue bonds issued for the conservation of water resources.(c) The board may use the fund only:(1) to provide state matching funds for federal funds provided to the state water pollution control revolving fund or to any additional state revolving fund created under Subchapter J, Chapter 15;(2) to provide financial assistance from the proceeds of taxable bond issues to water supply corporations organized under Chapter 67, and other participants;(3) to provide financial assistance to participants for the construction of water supply projects and treatment works;(4) to provide financial assistance for an interim construction period to participants for projects for which the board will provide long-term financing through the water development fund;(5) to provide financial assistance for water supply and sewer service projects in economically distressed areas as provided by Subchapter K, Chapter 17, to the extent the board can make that assistance without adversely affecting the current or future integrity of the fund or of any other financial assistance program of the board; and(6) to provide funds to the water infrastructure fund created under Section 15.973.(d) Money in the fund may be invested by the board as permitted by this subchapter, other applicable law, or as provided by resolutions authorizing the issuance of revenue bonds.

Added by Acts 1987, 70th Leg., ch. 420, Sec. 3, eff. June 17, 1987. Amended by Acts 1989, 71st Leg., ch. 624, Sec. 2.20; Acts 1991, 72nd Leg., ch. 516, Sec. 8, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 184, Sec. 4, eff. May 19, 1993; Acts 1999, 76th Leg., ch. 62, Sec. 18.61, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 966, Sec. 4.18, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1275, Sec. 3(46), eff. Sept. 1, 2003.

Sec. 17.854. METHODS OF FINANCIAL ASSISTANCE. The board may use the fund to acquire obligations of political subdivisions in accordance with the purposes stated in Section 17.853 of this code.

Added by Acts 1987, 70th Leg., ch. 420, Sec. 3, eff. June 17, 1987.

Sec. 17.855. FINANCIAL ASSISTANCE BY ACQUISITION OF ACQUIRED OBLIGATIONS. (a) In an application to the board for financial assistance through the acquisition of acquired obligations, the participant shall include:(1) the name of the participant and its principal officer or officers;(2) a citation of the law under which the participant was created, operates, and proposes to issue its obligations to be acquired by the board;(3) the total cost of the project;(4) the amount of state financial assistance requested;(5) the plan for paying the principal of and interest on its obligations to be acquired by the board; and(6) any other information the board requires in order to perform its duties and to protect the public interest.(b) The board may not accept an application for financial assistance unless it is submitted in writing and subscribed to in affidavit form by an official representative of the participant. The board shall prescribe the affidavit form in its rules.(c) The board may require additional factual material from an applicant.

Added by Acts 1987, 70th Leg., ch. 420, Sec. 3, eff. June 17, 1987.

Sec. 17.856. CONSIDERATION IN PASSING ON APPLICATION FOR FINANCIAL ASSISTANCE. In passing on an application for financial assistance for a participant, the board shall consider:(1) the needs of the area to be served by the project;(2) the availability to the participant of revenues, taxes, or a combination of revenues and taxes for payment of the acquired obligations of the participant; and(3) the costs to be incurred in the development, construction, and operation of the project.

Added by Acts 1987, 70th Leg., ch. 420, Sec. 3, eff. June 17, 1987.

Sec. 17.857. APPROVAL OF APPLICATION. (a) The board by resolution may approve an application if the board finds:(1) that the public interest requires state participation in the project; and(2) that, in its opinion, the revenue, taxes, or combination of revenue and taxes pledged by the participant will be sufficient to pay the principal of and interest on the acquired obligations until the acquired obligations are fully paid.(b) Before the board grants the application or provides any funds under an application, it shall require an applicant to adopt a program of water conservation for the more efficient use of water that incorporates the practices, techniques, or technology prescribed by Paragraph (B) of Subdivision (14) of Section 17.001 of this code and that the board determines will meet reasonably anticipated local needs and conditions. The program may include but is not limited to any or all of the following:(1) restrictions on discretionary water uses, such as lawn watering;(2) plumbing code standards for water conservation in new building construction;(3) retrofit programs to improve water-use efficiency in existing buildings;(4) educational programs;(5) universal metering;(6) conservation-oriented water rate structures;(7) drought contingency plans; and(8) distribution system leak detection and repair.(b-1) Beginning May 1, 2005, all water conservation plans required under this section must include specific, quantified 5-year and 10-year targets for water savings. The entity preparing the plan shall establish the targets. Targets must include goals for water loss programs and goals for municipal use in gallons per capita per day.(c) The board may not require a program of water conservation to be adopted under Subsection (b) of this section if:(1) an emergency exists as determined by the board;(2) the amount of financial assistance to be provided is $500,000 or less; or(3) the applicant demonstrates and the board finds that the submission of such a program is not reasonably necessary to facilitate conservation or conservation measures.(d) If the political subdivision will utilize the project to furnish water or services to another political subdivision that in turn will furnish the water or services to the ultimate consumer, the requirements of the board relative to water conservation can be met through contractual agreements between the political subdivisions providing for establishment of a water conservation plan and other measures.

Added by Acts 1987, 70th Leg., ch. 420, Sec. 3, eff. June 17, 1987. Amended by Acts 2003, 78th Leg., ch. 688, Sec. 5, eff. June 20, 2003.

Sec. 17.858. ACQUISITION OF ACQUIRED OBLIGATIONS. (a) If the board approves an application for financial assistance under this subchapter and is to purchase acquired obligations from a participant, the acquired obligations resolution must:(1) provide for development, construction, and operation of the project by the participant or a person contracting with the participant; and(2) provide that the participant shall make sufficient payments to the board to service the acquired obligations from:(A) all or part of the revenues from the ownership or operation of the project;(B) all or part of any other revenues or funds that may lawfully be pledged by the participant;(C) taxes levied by the participant or other users of the project; or(D) any combination of Paragraphs (A), (B), and (C) of this subdivision.(b) The acquired obligations purchased by the board pursuant to this subchapter shall bear rates of interest and mature in amounts and at times as may be reasonably expected to provide funds for orderly payment of the revenue bonds issued by the board.

Added by Acts 1987, 70th Leg., ch. 420, Sec. 3, eff. June 17, 1987.

Sec. 17.859. ISSUANCE OF REVENUE BONDS BY THE BOARD. (a) The board may issue its revenue bonds for the purpose of providing money for the fund, and the money in the fund shall be used for acquiring interests in projects and for providing financial assistance to participants in accordance with this subchapter.(b) The board may issue revenue bonds to refund revenue bonds or bonds and obligations issued or incurred in accordance with other provisions of law, and in addition to the authority granted by this subsection, the board may issue refunding bonds under other applicable law.(c) The revenue bonds are special obligations of the board payable only from designated income and receipts of the board including principal of and interest paid and to be paid on acquired obligations, other designated obligations held by the board, or income from accounts created within the fund by the board, as determined by the board.(d) The revenue bonds do not constitute indebtedness of the state as prohibited by the constitution.(e) The board may require participants to make charges, levy taxes, or otherwise provide for sufficient money to pay acquired obligations.(f) Revenue bonds issued under this subchapter shall be authorized by resolution of the board and shall have the form and characteristics and bear the designations as are provided in the resolution.(g) Revenue bonds may:(1) bear interest at the rate or rates payable annually or otherwise;(2) be dated;(3) mature at the time or times, serially, as term, revenue bonds, or otherwise in not more than 50 years from their dates; and(4) be callable before stated maturity on the terms and at the prices, be in the denominations, be in the form, either coupon or registered, carry registration privileges as to principal only or as to both principal and interest and as to successive exchange of coupon for registered bonds or one denomination for bonds of other denominations, and successive exchange of registered revenue bonds for coupon revenue bonds, be executed in the manner, and be payable at the place or places inside or outside the state, as provided by the resolution;(5) be issued in temporary or permanent form;(6) be issued in one or more installments and from time to time as required and sold at a price or prices and under terms determined by the board to be the most advantageous reasonably obtainable; and(7) be issued on a parity with and be secured in the manner as other revenue bonds authorized to be issued by this subchapter or may be issued without parity and secured differently than other revenue bonds.(h) All proceedings relating to the issuance of revenue bonds issued pursuant to this subchapter shall be submitted to the attorney general for examination. If the attorney general finds that the revenue bonds have been authorized in accordance with law, he shall approve the revenue bonds, and the revenue bonds shall be registered by the comptroller of public accounts. After the approval and registration, the revenue bonds are incontestable in any court or other forum for any reason and are valid and binding obligations in accordance with their terms for all purposes.(i) The proceeds received from the sale of revenue bonds may be deposited or invested in any manner and in the obligations as may be specified in the resolution or other proceedings authorizing those obligations. Money in the fund or accounts created by this subchapter or created in the resolution or other proceedings authorizing the revenue bonds may be invested in any manner and in any obligations as may be specified in the resolution or other proceedings.

Added by Acts 1987, 70th Leg., ch. 420, Sec. 3, eff. June 17, 1987.

SUBCHAPTER J. AGRICULTURAL WATER CONSERVATION BOND PROGRAMSec. 17.871. DEFINITIONS. In this subchapter:(1) "Bonds" means Texas agricultural water conservation bonds authorized by Article III, Section 50-d, of the Texas Constitution and issued as bonds, notes, or other evidences of indebtedness in accordance with this subchapter.(2) Repealed by Acts 2003, 78th Leg., ch. 200, Sec. 19(w)(2) and Acts 2003, 78th Leg., ch. 352, Sec. 23(2).(3) "Eligible lending institution" means a financial institution that makes commercial loans, is either a depository of state funds or an institution of the Farm Credit System headquartered in this state, agrees to participate in a linked deposit program established under Section 17.905 and to provide collateral equal to the amount of linked deposits placed with it, and meets any other requirements established by board rule.(4) "Fund" means the agricultural water conservation fund authorized by Section 50-d, Article III, of the Texas Constitution.(5) "Person" means an individual, corporation, partnership, association, or other legal entity that is not a political subdivision.(6) "Political subdivision" includes a district or authority created under Section 52, Article III, or Section 59, Article XVI, of the Texas Constitution, a municipality, a county, an institution of higher education as defined by Section 61.003, Education Code, any interstate compact commission to which the state is a party, and any nonprofit water supply corporation created and operating under Chapter 67.(7) Repealed by Acts 2003, 78th Leg., ch. 200, Sec. 19(w)(2) and Acts 2003, 78th Leg., ch. 352, Sec. 23(2).

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 966, Sec. 4.19, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1234, Sec. 30, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 200, Sec. 19(e), 19(w)(2), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 5, 23(2), eff. Sept. 1, 2003.

Sec. 17.872. ISSUANCE OF BONDS. The board by resolution may provide for the issuance of negotiable bonds, to be known as Texas agricultural water conservation bonds, in an aggregate principal amount not to exceed $200 million pursuant to Article III, Section 50-d, of the Texas Constitution.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989.

Sec. 17.873. CONDITIONS FOR ISSUANCE OF BONDS. (a) Bonds may be issued as various series and issues and shall be on a parity.(b) Bonds may mature serially or otherwise not later than 50 years after the date on which they are issued.(c) The bonds may bear no interest or interest at a rate or rates determined in accordance with law.(d) Rates of interest on bonds may be fixed, variable, floating, adjustable, or otherwise, determined by the board or determined pursuant to any contractual arrangements approved by the board.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989.

Sec. 17.874. PERIODIC DETERMINATION OF INTEREST. A bond resolution or order may provide for payment of interest at any time or the periodic determination of interest rates or interest rate periods.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989.

Sec. 17.875. PERSONS DESIGNATED TO ACT AS AGENTS OF BOARD. (a) A bond resolution or order may delegate authority to one or more officers, employees, or agents designated by the board to act on behalf of the board during the time bonds are outstanding to:(1) fix dates, prices, interest rates, and interest payment periods; and(2) perform other procedures specified in the resolution.(b) The person designated by the board may adjust the interest on bonds as necessary to permit the bonds to be sold or resold at par in conjunction with secondary market transactions.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989.

Sec. 17.876. SECURITY QUALIFICATIONS. The board may take any action necessary to qualify the bonds for offer and sale under the securities laws and regulations of the United States, this state, and other states.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989.

Sec. 17.877. INVESTMENT SECURITIES. The bonds and any interest coupons are investment securities under Chapter 8, Business & Commerce Code, and may be issued registrable as to principal or as to both principal and interest or may be made redeemable before maturity at the option of the board or may contain a mandatory redemption provision.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989.

Sec. 17.878. FORM OF BONDS. (a) The bonds may be issued in the form, denominations, and manner and under the terms, conditions, and details as provided by the board in the resolution or order authorizing their issuance.(b) The bonds shall be signed and executed as provided by the board's resolution or order authorizing the issuance of the bonds.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989.

Sec. 17.879. FUNDS. (a) The bond proceeds shall be deposited in the state treasury to the credit of the fund.(b) In the resolution or order authorizing issuance of bonds, the board may make additional covenants with respect to the bonds and may provide for the flow of funds and the establishment, maintenance, and investment of funds.(c) By rule or in the resolution or order authorizing issuance of bonds or other resolution or order of the board, the board may establish an interest and sinking fund and may establish accounts in the funds, including an interest and sinking account, and may transfer money among the funds and accounts.(d) The board may invest and reinvest money in the fund, the interest and sinking fund, and any account therein in any obligations or securities as provided by bond resolutions, orders of the board, and Section 404.024, Government Code.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 19(f), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 6, eff. Sept. 1, 2003.

Sec. 17.880. SALE OF SECURITIES. (a) Loans, bonds of political subdivisions, and other obligations owned by the state and deposited in the fund or in the interest and sinking fund are considered to be securities under this subchapter.(b) The board may sell securities owned in the interest and sinking fund or in any account in the fund at the governing market price.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 19(g), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 7, eff. Sept. 1, 2003.

Sec. 17.881. SALE OF OBLIGATIONS TO TEXAS WATER RESOURCES FINANCE AUTHORITY. (a) Pursuant to Section 17.0871 and notwithstanding any other provision of this chapter, the board may sell to the Texas Water Resources Finance Authority any loans or bonds of borrower districts or lender districts purchased with money in the fund and may apply the proceeds of the sale in the manner provided by Section 17.0871.(b) The board shall sell the loans or bonds of political subdivisions at the price and under the terms that it determines to be reasonable.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 19(h), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 8, eff. Sept. 1, 2003.

Sec. 17.882. RESOLUTIONS, ORDERS, ETC. (a) The orders or resolutions of the board that provide for issuing bonds may include other provisions and covenants that the board determines necessary.(b) The board may adopt and have executed any other proceedings, agreements, or trust agreements or instruments necessary and convenient in the issuance of bonds.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989.

Sec. 17.883. BOND REVIEW BOARD. Bonds may not be issued under this subchapter unless the issuance of the bonds has been reviewed and approved by the bond review board. Prior to issuance of bonds, the board shall estimate demand for conservation programs or projects based on a survey of eligible participants in the program. A summary of this information shall be furnished to the bond review board.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 19(i), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 9, eff. Sept. 1, 2003.

Sec. 17.884. APPROVAL OF ATTORNEY GENERAL. The proceedings relating to the bonds issued under this subchapter are subject to review and approval by the attorney general in the same manner and with the same effects as provided by Chapter 1371, Government Code.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.410, eff. Sept. 1, 2001.

Sec. 17.885. BONDS INCONTESTABLE. After approval of the proceedings relating to bonds issued under this subchapter by the attorney general, registration of the proceedings by the comptroller, and delivery to the purchasers, the bonds are incontestable and constitute general obligations of the state.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989.

Sec. 17.886. PAYMENT AND TRANSFERS BY COMPTROLLER. (a) The comptroller shall pay the principal of the bonds as they mature and the interest on the bonds as it becomes due.(b) If the money and securities in the interest and sinking fund are insufficient to pay the interest that is due and the principal maturing on the bonds during the fiscal year, the comptroller shall transfer out of the first money coming into the treasury, not otherwise appropriated by the constitution, the amount required to pay principal of and interest on the bonds during the fiscal year.(c) The comptroller shall make the transfers required by the board's bond resolution or order and this subchapter.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 20.07, eff. Sept. 1, 1997.

Sec. 17.887. REFUNDING BONDS. (a) The board may provide by resolution for the issuance of refunding bonds to refund outstanding bonds issued under this chapter and accrued interest on those bonds.(b) The board may sell the refunding bonds and use the proceeds to retire the outstanding bonds issued under this chapter, exchange the refunding bonds for the outstanding bonds, or refund the bonds in the manner provided by any other applicable statute, including Chapter 1207, Government Code.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.411, eff. Sept. 1, 2001.

Sec. 17.888. MUTILATED, LOST, OR DESTROYED BONDS. The board may provide for the replacement of mutilated, lost, or destroyed bonds.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989.

Sec. 17.889. ELIGIBLE SECURITY. The bonds are eligible to secure deposits of public funds of the state and cities, counties, school districts, and other political subdivisions of the state. The bonds are lawful and sufficient security for deposits to the extent of their face value.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989.

Sec. 17.890. LEGAL INVESTMENTS. The bonds are legal and authorized investments for:(1) banks;(2) savings banks;(3) trust companies;(4) savings and loan associations;(5) insurance companies;(6) fiduciaries;(7) trustees;(8) guardians; and(9) sinking funds of cities, counties, school districts, and other political subdivisions of the state and other public funds of the state and its agencies, including the permanent school fund.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989.

Sec. 17.891. TAX EXEMPT BONDS. Since the board is performing an essential governmental function in the exercise of the powers conferred on it by this chapter, the bonds issued under this subchapter and the interest and income from the bonds, including any profit made on the sale of bonds, and all fees, charges, gifts, grants, revenues, receipts, and other money received or pledged to pay or secure the payment of the bonds are free from taxation and assessments of every kind by this state and any city, county, district, authority, or other political subdivision of this state.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989.

Sec. 17.892. ENFORCEMENT BY MANDAMUS. Payment of the bonds and performance of official duties prescribed by Article III, Section 50-d, of the Texas Constitution and this subchapter may be enforced in a court of competent jurisdiction by mandamus or other appropriate proceedings.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989.

Sec. 17.893. SUBCHAPTER CUMULATIVE OF OTHER LAWS. (a) This subchapter is cumulative of other laws on the subject, and the board may use provisions of other applicable laws in the issuance of its bonds and other obligations, but this subchapter is wholly sufficient authority for the issuance of bonds and the performance of all other acts and procedures authorized by this subchapter.(b) In addition to other authority granted by this subchapter, the board may exercise the powers granted to the governing body of an issuer with regard to issuance of obligations under Chapter 1371, Government Code.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.412, eff. Sept. 1, 2001.

Sec. 17.894. BOND ENHANCEMENT AGREEMENTS; PAYMENT OF EXPENSES. (a) The board at any time and from time to time may enter into one or more bond enhancement agreements that the board determines to be necessary or appropriate to place the obligation of the board, as represented by the bonds, in whole or in part, on the interest rate, currency, cash flow, or other basis desired by the board. A bond enhancement agreement is an agreement for professional services and shall contain the terms and conditions and be for the period that the board approves.(b) The fees and expenses of the board in connection with the issuance of the bonds and the providing of financial assistance to political subdivisions may be paid from money in the fund, provided that any payments due from the board under a bond enhancement agreement, other than fees and expenses, that relate to the payment of debt service on the bonds constitute payments of principal of and interest on the bonds.(c) Bond enhancement agreements may include, on terms and conditions approved by the board, interest rate swap agreements; currency swap agreements; forward payment conversion agreements; agreements providing for payments based on levels of or changes in interest rates or currency exchange rates; agreements to exchange cash flows or a series of payments; agreements, including options, puts, or calls, to hedge payment, currency, rate, spread, or other exposure; or other agreements that further enhance the marketability, security, or creditworthiness of water financial assistance bonds.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 1234, Sec. 31, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 200, Sec. 19(j), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 10, eff. Sept. 1, 2003.

Sec. 17.895. SOURCES OF ASSETS. The fund is composed of:(1) money and assets, including bond proceeds, attributable to the bonds;(2) investment income earned on money on deposit in the fund and depository interest earned on money on deposit in the state treasury;(3) money appropriated by the legislature;(4) repayments of principal and interest on loans made under this subchapter;(5) administrative fees charged by the board under the bond program; and(6) any other funds, regardless of their source, that the board directs be deposited to the credit of the fund.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.09, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 456, Sec. 7, eff. June 18, 1999; Acts 1999, 76th Leg., ch. 979, Sec. 9, eff. June 18, 1999; Acts 2001, 77th Leg., ch. 966, Sec. 4.20, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 200, Sec. 19(k), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 11, eff. Sept. 1, 2003.

Sec. 17.896. REPAYMENT PROCEEDS. The board shall designate a transfer of repayment of principal and interest on a loan made under this subchapter to the fund, the interest and sinking fund, or any account in the funds.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 19(l), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 12, eff. Sept. 1, 2003.

Sec. 17.897. CONSERVATION PROGRAM. (a) A conservation program is:(1) an agricultural water conservation technical assistance program, including a program for an on-farm soil and water conservation plan developed jointly by a landowner, an operator, and a local soil and water conservation district as provided by Subchapter H, Chapter 201, Agriculture Code;(2) a research, demonstration, technology transfer, or educational program relating to agricultural water use and conservation;(3) a precipitation enhancement program in an area of the state where the program, in the board's judgment, would be most effective; and(4) any other agricultural water conservation program defined by board rule.(b) The costs of a conservation program eligible for financial assistance under Section 17.899 are the costs of the capital equipment, materials, labor, preparation, installation, or administration directly associated with implementing and completing the program.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 19(m), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 13, eff. Sept. 1, 2003.

Sec. 17.898. CONSERVATION PROJECT. (a) A conservation project is a project that:(1) improves water use efficiency of water delivery and application on existing irrigation systems;(2) prepares irrigated land for conversion to dryland conditions;(3) prepares dryland for more efficient use of natural precipitation;(4) purchases and installs on public or private property devices designed to indicate the amount of water withdrawn for irrigation purposes;(5) prepares and maintains land to be used for brush control activities in areas of the state where those activities in the board's judgment would be most effective, including activities conducted under Chapter 203, Agriculture Code; or(6) implements any other agricultural water conservation project defined by board rule.(b) The costs of a conservation project eligible for financial assistance under Section 17.899 are the costs of the capital equipment, materials, labor, preparation, installation, or administration directly associated with implementing and completing the project.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 19(n), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 14, eff. Sept. 1, 2003.

Sec. 17.899. ELIGIBLE FUND USES. (a) Money in the fund, excluding money in the interest and sinking fund, may be used by the board to:(1) provide a grant to a state agency to fund a conservation program or conservation project, including a conservation program that provides funding to a political subdivision or person for a conservation project;(2) provide a grant or loan to a political subdivision for a conservation program or conservation project;(3) provide a linked deposit to an eligible financial institution for a loan to a person for a conservation project;(4) pay for a board conservation program;(5) make a transfer to the interest and sinking fund;(6) pay the costs of a bond issuance; and(7) pay for a board expense in administering the agricultural water conservation program under this subchapter.(b) Money in the interest and sinking fund may be used for the payment of bonds or, to the extent there are funds in excess of bond payment requirements, for transfers to the fund, or any other account in the funds.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 477, Sec. 15, eff. Aug. 30, 1993; Acts 2003, 78th Leg., ch. 200, Sec. 19(o), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 15, eff. Sept. 1, 2003.

Sec. 17.900. GRANT TO STATE AGENCY. (a) A state agency seeking a grant for a conservation program or conservation project must file an application with the board.(b) In reviewing an application for a grant, the board shall consider:(1) the commitment of the state agency to water conservation; and(2) the benefits that will be gained by making the grant.(c) To approve the grant, the board must find that:(1) the grant funds will supplement rather than replace money of the state agency;(2) the public interest is served by providing the grant; and(3) the grant will further water conservation in the state.(d) If a state agency is applying for funds that have been provided by legislative appropriation for such state agency, the board shall review the application according to the terms of the legislative appropriation. To approve such grant, the board shall make the determination required by the legislative language.(e) The board may make money available to a state agency in any manner that it considers feasible, including a grant agreement with the state agency.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 19(p), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 16, eff. Sept. 1, 2003.

Sec. 17.901. GRANT OR LOAN TO POLITICAL SUBDIVISION. The board may make a grant or loan to a political subdivision for a conservation program or conservation project. A political subdivision seeking a grant or loan must file an application with the board.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 19(q), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 17, eff. Sept. 1, 2003.

Sec. 17.902. REVIEW OF APPLICATION FOR AND APPROVAL OF GRANT. (a) In reviewing an application by a political subdivision for a grant, the board shall consider:(1) the degree to which the political subdivision has used other available resources to finance the use for which the application is being made;(2) the willingness and ability of the political subdivision to raise revenue;(3) the commitment of the political subdivision to water conservation; and(4) the benefits that will be gained by making the grant.(b) To approve a grant to a political subdivision, the board must find that:(1) the grant funds will supplement rather than replace money of the political subdivision;(2) the public interest is served by providing the grant; and(3) the grant will further water conservation in the state.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 19(r), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 18, eff. Sept. 1, 2003.

Sec. 17.9021. APPLICATION FOR AND APPROVAL OF LOAN. (a) In reviewing an application by a political subdivision for a loan, the board shall consider the ability of the political subdivision to repay the loan and whether the loan will further water conservation in this state.(b) To approve a loan to a political subdivision, the board must determine that:(1) the public interest is served by providing the loan;(2) the political subdivision has the ability to repay the loan; and(3) the loan will further water conservation in the state.(c) The board by rule shall establish the rate of interest it charges for a loan to a political subdivision.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 19(s), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 19, eff. Sept. 1, 2003.

Sec. 17.9022. FINANCING OF GRANT OR LOAN FOR POLITICAL SUBDIVISION; DEFAULT; VENUE. (a) The board may make a loan or grant available to a political subdivision in any manner the board considers economically feasible, including purchase of bonds or securities of the political subdivision or execution of a loan or grant agreement with the political subdivision. The board may not purchase bonds or securities that have not been approved by the attorney general and registered by the comptroller.(b) In the event of a default in payment of the principal of or interest on bonds or securities purchased by the board, or any other default as defined in the proceedings or indentures authorizing the issuance of bonds, or a default of any of the terms of a loan agreement, the attorney general shall seek a writ of mandamus or other legal remedy to compel the political subdivision or its officers, agents, and employees to cure the default by performing the duties they are legally obligated to perform. The proceedings shall be brought and venue is in a district court in Travis County. This subsection is cumulative of any other rights or remedies to which the board may be entitled.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 19(s), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 19, eff. Sept. 1, 2003.

Sec. 17.903. CONTRACT AUTHORITY. (a) A political subdivision may borrow money for the purposes of this subchapter and may adopt necessary rules to carry out this subchapter.(b) The board shall have the power to enter into any contracts to carry out the provisions of this subchapter.

Added by Acts 1989, 71st Leg., ch. 1103, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 2001, 77th Leg., ch. 1234, Sec. 32, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 200, Sec. 19(t), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 20, eff. Sept. 1, 2003.

Sec. 17.904. LINKED DEPOSIT. A linked deposit is a deposit governed by a written deposit agreement between the board and an eligible lending institution that provides that:(1) the eligible lending institution pay interest on the deposit at a rate determined by the board;(2) the state not withdraw any part of the deposit before the expiration of a period set by a written advance notice of the intention to withdraw; and(3) the eligible lending institution agree to lend the value of the deposit to a person at a maximum rate that is the rate paid by the eligible lending institution to the board plus a maximum of four percent.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 19(u), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 21, eff. Sept. 1, 2003.

Sec. 17.905. LINKED DEPOSIT PROGRAM. (a) The board by rule may establish an agricultural water conservation linked deposit program in accordance with this subchapter.(b) An eligible lending institution may participate in the program established under this section as provided by this subchapter.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 19(u), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 21, eff. Sept. 1, 2003.

Sec. 17.906. APPLICATION BY ELIGIBLE LENDING INSTITUTIONS TO PARTICIPATE IN LINKED DEPOSIT PROGRAM. To participate in the agricultural water conservation linked deposit program, an eligible lending institution must:(1) solicit loan applications, which must contain a description of an agricultural water conservation project;(2) review applications to determine if applicants are eligible and creditworthy; and(3) submit the applications of eligible and creditworthy applicants to the executive administrator with a certification:(A) of the interest rate applicable to each applicant by the eligible lending institution; and(B) of the soil and water conservation district in which an applicant is located by a director of the district that states that:(i) the applicant of the proposed project has a soil and water conservation plan approved by the district; and(ii) the project furthers or implements the plan.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 19(u), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 21, eff. Sept. 1, 2003.

Sec. 17.907. APPROVAL OR REJECTION OF APPLICATION. The board may approve or reject an application of an eligible lending institution to participate in the program. The board may delegate its authority to approve or reject applications to the executive administrator.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 19(u), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 21, eff. Sept. 1, 2003.

Sec. 17.908. DEPOSIT AGREEMENT. If the board approves an application of an eligible lending institution, the board and the eligible lending institution shall enter into a written deposit agreement. The agreement shall contain the conditions on which the linked deposit is made. On execution of the agreement, the board shall place a linked deposit from the fund with the eligible lending institution in accordance with the agreement. A delay in payment or a default on a loan by an applicant does not affect the validity of the deposit agreement.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 19(u), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 21, eff. Sept. 1, 2003.

Sec. 17.909. COMPLIANCE. (a) On accepting a linked deposit, an eligible lending institution must lend money to an approved applicant in accordance with the deposit agreement and this subchapter. The eligible lending institution shall forward a compliance report to the board in accordance with board rules. The board shall adopt rules regarding the compliance report.(b) The board shall monitor compliance with this subchapter and inform the comptroller of noncompliance on the part of an eligible lending institution.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 19(u), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 21, eff. Sept. 1, 2003.

Sec. 17.910. STATE LIABILITY PROHIBITED. The state is not liable to an eligible lending institution for payment of the principal, interest, or any late charges on a loan made to an approved applicant. A linked deposit is not an extension of the state's credit within the meaning of any state constitutional prohibition.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 19(u), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 21, eff. Sept. 1, 2003.

Sec. 17.911. LIMITATIONS ON PROGRAM. (a) The maximum amount of a loan under the linked deposit program is $250,000.(b) The board may withdraw linked deposits from an eligible lending institution if the institution ceases to be either a state depository or a Farm Credit System institution headquartered in this state.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 19(u), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 21, eff. Sept. 1, 2003.

Sec. 17.912. RULES. The board shall adopt rules necessary to carry out this subchapter. Applications shall be in the form and manner as provided by board rules.

Added by Acts 2003, 78th Leg., ch. 200, Sec. 19(u), eff. Sept. 1, 2003; Acts 2003, 78th Leg., ch. 352, Sec. 21, eff. Sept. 1, 2003.

SUBCHAPTER K. ASSISTANCE TO ECONOMICALLY DISTRESSED AREAS FOR WATER SUPPLY AND SEWER SERVICE PROJECTSSec. 17.921. DEFINITIONS. In this subchapter:(1) "Economically distressed area" means an area in which:(A) water supply or sewer services are inadequate to meet minimal needs of residential users as defined by board rules;(B) financial resources are inadequate to provide water supply or sewer services that will satisfy those needs; and(C) an established residential subdivision was located on June 1, 2005, as determined by the board.(2) "Financial assistance" means the funds provided by the board to political subdivisions for water supply and sewer services under this subchapter.(3) "Political subdivision" means a county, municipality, a nonprofit water supply corporation created and operating under Chapter 67, or district or authority created under Article III, Section 52, or Article XVI, Section 59, of the Texas Constitution.(4) "Water conservation" means those practices, techniques, and technologies that will reduce the consumption of water, reduce the loss or waste of water, improve the efficiency in the use of water, or increase the recycling and reuse of water so that a water supply is made available for future or alternative uses.(5) "Sewer services" and "sewer facilities" mean treatment works or individual, on-site, or cluster treatment systems such as septic tanks and include drainage facilities and other improvements for proper functioning of the sewer services and other facilities.(6) "Economically distressed areas account" means the economically distressed areas account in the Texas Water Development Fund or the economically distressed areas program account in the Texas Water Development Fund II.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.21. Renumbered from Sec. 17.881 by Acts 1990, 71st Leg., 6th C.S., ch. 12, Sec. 2(36), eff. Sept. 6, 1990. Amended by Acts 1995, 74th Leg., ch. 979, Sec. 20, eff. June 16, 1995; Acts 1999, 76th Leg., ch. 62, Sec. 18.62, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 404, Sec. 38, eff. Sept. 1, 1999.Amended by: Acts 2005, 79th Leg., Ch. 927, Sec. 5, eff. September 1, 2005.

Sec. 17.922. FINANCIAL ASSISTANCE. (a) The economically distressed areas account may be used by the board to provide financial assistance to political subdivisions for the construction, acquisition, or improvement of water supply and sewer services, including providing funds from the account for the state's participation in federal programs that provide assistance to political subdivisions.(b) To the extent practicable, the board shall use the funds in the economically distressed areas account in conjunction with the other financial assistance available through the board to encourage the use of cost-effective water supply and wastewater systems, including regional systems, to maximize the long-term economic development of counties eligible for financial assistance under the economically distressed areas program. Any savings derived from the construction of a regional system that includes or serves an economically distressed area project shall be factored into the board's determination of financial assistance for the economically distressed area in a manner that assures the economically distressed area receives appropriate benefits from the savings. In no event shall financial assistance provided from the economically distressed areas account be used to provide water supply or wastewater service to any area that is not an economically distressed area.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.21. Renumbered from Sec. 17.882 by Acts 1990, 71st Leg., 6th C.S., ch. 12, Sec. 2(36), eff. Sept. 6, 1990. Amended by Acts 1993, 73rd Leg., ch. 844, Sec. 6, eff. Aug. 30, 1993.Amended by: Acts 2005, 79th Leg., Ch. 927, Sec. 6, eff. September 1, 2005.

Sec. 17.9225. RESIDENTIAL WATER AND SEWER CONNECTION ASSISTANCE. (a) The legislature finds that, due to public health and sanitation concerns, it is in the public interest to use funds in the economically distressed areas account to provide financial assistance for the costs associated with the initial connection to public water supply and sanitary sewer systems of residences that otherwise benefit from financial assistance.(b) A political subdivision may use financial assistance to pay:(1) the costs of connecting a residence to a public water supply system constructed with financial assistance;(2) the costs of installing yard water service connections;(3) the costs of installing indoor plumbing facilities and fixtures;(4) the costs of connecting a residence to a sanitary sewer system constructed with financial assistance;(5) necessary connection and permit fees; and(6) necessary costs related to the design of plumbing improvements described by this subsection.(c) Assistance under this section shall only be provided to residents who demonstrate an inability to pay for the improvements described in Subsection (b) in accordance with board rules. If the board determines that a resident to whom assistance has been provided is ineligible to receive the assistance, the board may seek reimbursement from the resident. The board shall adopt rules to implement the provisions of this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 1301, Sec. 1, eff. September 1, 2009.

Without reference to the amendment of this section, this section was repealed by Acts 2005, 79th Leg., Ch. 927, Sec. 15, eff. September 1, 2005.Sec. 17.923. COUNTY ELIGIBILITY FOR FINANCIAL ASSISTANCE. To be eligible for financial assistance under this subchapter, a county:(1) must have a per capita income that averaged 25 percent below the state average for the most recent three consecutive years for which statistics are available and an unemployment rate that averaged 25 percent above the state average for the most recent three consecutive years for which statistics are available;(2) must be located adjacent to an international border; or(3) must be located in whole or in part within 100 miles of an international border and contain the majority of the area of a municipality with a population of more than 250,000.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.21. Renumbered from Sec. 17.883 by Acts 1990, 71st Leg., 6th C.S., ch. 12, Sec. 2(36), eff. Sept. 6, 1990.Amended by: Acts 2005, 79th Leg., Ch. 708, Sec. 16, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 927, Sec. 15, eff. September 1, 2005.

Sec. 17.927. APPLICATION FOR FINANCIAL ASSISTANCE. (a) A political subdivision may apply to the board for financial assistance under this subchapter by submitting an application together with a plan for providing water supply and sewer services to an economically distressed area for which the financial assistance is to be used.(b) The application and plan must include:(1) the name of the political subdivision and its principal officers;(2) a citation of the law under which the political subdivision was created and operates;(3) a project plan, prepared and certified by an engineer registered to practice in this state, that must:(A) describe the proposed planning, design, and construction activities necessary to provide water supply and sewer services that meet minimum state standards; and(B) identify the households to which the water supply and sewer services will be provided;(4) a budget that estimates the total cost of providing water supply and sewer services to the economically distressed area and a proposed schedule and method for repayment of financial assistance consistent with board rules and guidelines;(5) a description of the existing water supply and sewer facilities located in the area to be served by the proposed project, including a statement prepared and certified by an engineer registered to practice in this state that the facilities do not meet minimum state standards;(6) documentation that the appropriate political subdivision has adopted the model rules developed under Section 16.343;(7) information identifying the median household income for the area to be served by the proposed project; and(8) the total amount of assistance requested from the economically distressed areas account.(c) Before the board approves the application or provides any funds under an application, it shall require an applicant to adopt a program of water conservation for the more effective use of water that meets the criteria established under Section 17.125.(d) Before considering an application, the board may require the applicant to:(1) provide documentation to the executive administrator sufficient to allow review of the applicant's managerial, financial, and technical capabilities to operate the system for which assistance is being requested;(2) provide a written determination by the commission on the applicant's managerial, financial, and technical capabilities to operate the system for which assistance is being requested;(3) request that the comptroller perform a financial management review of the applicant and, if the review is performed, provide the board with the results of the review; or(4) provide any other information required by the board or the executive administrator.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.21. Renumbered from Sec. 17.887 by Acts 1990, 71st Leg., 6th C.S., ch. 12, Sec. 2(36), eff. Sept. 6, 1990. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(79), eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 16.01, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 404, Sec. 39, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 720, Sec. 2, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 927, Sec. 7, eff. September 1, 2005.

Sec. 17.928. FINDINGS REGARDING PERMITS. (a) The board shall not release funds for the construction of that portion of a project that proposes surface water or groundwater development until the executive administrator makes a written finding:(1) that an applicant proposing surface-water development has the necessary water right authorizing it to appropriate and use the water that the water supply project will provide; or(2) that an applicant proposing groundwater development has the right to use water that the water supply project will provide.(b) The board may release funds for the costs of planning, engineering, architectural, legal, title, fiscal, or economic investigation, studies, surveys, or designs before making the finding required under Subsection (a) if the executive administrator determines that a reasonable expectation exists that the finding will be made before the release of funds for construction.(c) If an applicant includes a proposal for treatment works, the board may not deliver funds for the treatment works until the applicant has received a permit for construction and operation of the treatment works and approval of the plans and specifications from the commission or unless such a permit is not required by the commission.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.21. Renumbered from Sec. 17.888 by Acts 1990, 71st Leg., 6th C.S., ch. 12, Sec. 2(36), eff. Sept. 6, 1990. Amended by Acts 2001, 77th Leg., ch. 1234, Sec. 33, eff. Sept. 1, 2001.

Sec. 17.929. CONSIDERATIONS IN PASSING ON APPLICATION. (a) In passing on an application for financial assistance, the board shall consider:(1) the need of the economically distressed area to be served by the water supply and sewer services in relation to the need of other political subdivisions requiring financial assistance under this subchapter and the relative costs and benefits of all applications;(2) the availability to the area to be served by the project of revenue or financial assistance from alternative sources for the payment of the cost of the proposed project;(3) the financing of the proposed water supply and sewer project including consideration of:(A) the budget and repayment schedule submitted under Section 17.927(b)(4);(B) other items included in the application relating to financing; and(C) other financial information and data available to the board;(4) whether the county and other appropriate political subdivisions have adopted model rules pursuant to Section 16.343 and the manner of enforcement of model rules; and(5) the feasibility of achieving cost savings by providing a regional facility for water supply or wastewater service and the feasibility of financing the facility by using funds from the economically distressed areas account or any other financial assistance.(b) At the time an application for financial assistance is considered, the board also must find that the area to be served by a proposed project has a median household income that is not greater than 75 percent of the median state household income for the most recent year for which statistics are available.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.21. Renumbered from Sec. 17.889 by Acts 1990, 71st Leg., 6th C.S., ch. 12, Sec. 2(36), eff. Sept. 6, 1990. Amended by Acts 1993, 73rd Leg., ch. 844, Sec. 7, eff. Aug. 30, 1993.Amended by: Acts 2005, 79th Leg., Ch. 927, Sec. 8, eff. September 1, 2005.

Sec. 17.930. APPROVAL OR DISAPPROVAL OF APPLICATION. (a) The board may issue a decision to approve an application contingent on changes being made to the plan submitted with the application.(b) After making the considerations provided by Section 17.929, the board by resolution shall:(1) approve the plan and application as submitted;(2) approve the plan and application subject to the requirements identified by the board or commission for the applicant to obtain the managerial, financial, and technical capabilities to operate the system and any other requirements, including training under Subchapter M, the board considers appropriate;(3) deny the application and identify the requirements or remedial steps the applicant must complete before the applicant may be reconsidered for financial assistance;(4) if the board finds that the applicant will be unable to obtain the managerial, financial, or technical capabilities to build and operate a system, deny the application and issue a determination that a service provider other than the applicant is necessary or appropriate to undertake the proposed project; or(5) deny the application.(c) The board shall notify the applicant in writing of its decision.(d) The board may require the applicant to provide local funds in an amount approved by the board under this subchapter, and the board shall provide the remaining funds from the economically distressed areas account.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.21. Renumbered from Sec. 17.890 by Acts 1990, 71st Leg., 6th C.S., ch. 12, Sec. 2(36), eff. Sept. 6, 1990. Amended by Acts 1993, 73rd Leg., ch. 844, Sec. 8, eff. Aug. 30, 1993; Acts 1999, 76th Leg., ch. 404, Sec. 40, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 720, Sec. 3, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 927, Sec. 9, eff. September 1, 2005.

Sec. 17.931. APPLICATION AMENDMENT. (a) A political subdivision may request the board in writing to approve a change to or a modification of the budget or project plan included in its application.(b) A change or modification may not be implemented unless the board provides its written approval.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.21. Renumbered from Sec. 17.891 by Acts 1990, 71st Leg., 6th C.S., ch. 12, Sec. 2(36), eff. Sept. 6, 1990.

Sec. 17.932. METHOD OF FINANCIAL ASSISTANCE. (a) The board may provide financial assistance to political subdivisions by using money in the economically distressed areas account to purchase political subdivision bonds.(b) The board may make financial assistance available to political subdivisions in any other manner that it considers feasible, including:(1) contracts or agreements with a political subdivision for acceptance of financial assistance that establish any repayment based on the political subdivision's ability to repay the assistance and that establish requirements for acceptance of the assistance; or(2) contracts or agreements for providing financial assistance in any federal or federally assisted project or program.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.21. Renumbered from Sec. 17.892 by Acts 1990, 71st Leg., 6th C.S., ch. 12, Sec. 2(36), eff. Sept. 6, 1990.

Sec. 17.933. TERMS OF FINANCIAL ASSISTANCE. (a) The board may use money in the economically distressed areas account to provide financial assistance to a political subdivision in the form of a loan, including a loan with zero interest, grant, or other type of financial assistance to be determined by the board taking into consideration the information provided by Section 17.927(b)(7).(b) In providing financial assistance to an applicant under this subchapter, the board may not provide to the applicant financial assistance for which repayment is not required in an amount that exceeds 50 percent of the total amount of the financial assistance plus interest on any amount that must be repaid, unless the Texas Department of Health issues a finding that a nuisance dangerous to the public health and safety exists resulting from water supply and sanitation problems in the area to be served by the proposed project. The board and the applicant shall provide to the Texas Department of Health information necessary to make a determination, and the board and the Texas Department of Health may enter into necessary memoranda of understanding to carry out this subsection.(b-1) In providing financial assistance in the form of a loan under this subchapter to a conservation and reclamation district created under authority of Section 52(b)(1) or (2), Article III, or Section 59, Article XVI, Texas Constitution, the board shall make the loan to the district without charging interest.(c) The total amount of financial assistance provided by the board to political subdivisions under this subchapter from state-issued bonds for which repayment is not required may not exceed at any time 90 percent of the total principal amount of issued and unissued bonds authorized under Article III of the Texas Constitution, for purposes of this subchapter plus outstanding interest on those bonds.(d) In determining the amount and form of financial assistance and the amount and form of repayment, if any, the board shall consider:(1) rates, fees, and charges that the average customer to be served by the project will be able to pay based on a comparison of what other families of similar income who are similarly situated pay for comparable services;(2) sources of funding available to the political subdivision from federal and private funds and from other state funds; (3) any local funds of the political subdivision to be served by the project if the economically distressed area to be served by the board's financial assistance is within the boundary of the political subdivision; and(4) the just, fair, and reasonable charges for water and wastewater service as provided in this code.(e) In making its determination under Subsection (d)(1) of this section, the board may consider any study, survey, data, criteria, or standard developed or prepared by any federal, state, or local agency, private foundation, banking or financial institution, or other reliable source of statistical or financial data or information.(f) The board may provide financial assistance money under this subchapter for treatment works as defined by Section 17.001 of this code only if the board determines that it is not feasible in the area covered by the application to use septic tanks as the method for providing sewer services under the applicant's plan.(g) Repealed by Acts 2005, 79th Leg., Ch. 927, Sec. 15, eff. September 1, 2005.

Added by Acts 1989, 71st Leg., ch. 624, Sec. 2.21. Renumbered from Sec. 17.893 by Acts 1990, 71st Leg., 6th C.S., ch. 12, Sec. 2(36), eff. Sept. 6, 1990. Amended by Acts 1991, 72nd Leg., ch. 422, Sec. 2, eff. Sept. 1, 1991; Acts 1993, 73rd Leg., ch. 844, Sec. 9, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.291, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 979, Sec. 21, eff. June 16, 1995; Acts 1999, 76th Leg., ch. 404, Sec. 41, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 74, Sec. 1, eff. May 16, 2003.Amended by: Acts 2005, 79th Leg., Ch. 927, Sec. 10, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 927, Sec. 15, eff. September 1, 2005.

Sec. 17.934. SEWER CONNECTIONS. (a) Notwithstanding any other law, a political subdivision that is located in a county in which a political subdivision has received financial assistance under this subchapter or under Subchapter F, Chapter 15, of this code may:(1) provide for a sanitary sewer system; and(2) require property owners to connect to the sewer system.(b) The board may require, as a condition for granting an application for financial assistance under this subchapter to a political subdivision for construction of sewer services, that the applicant exercise its authority under this section.

Added by Acts 1991, 72nd Leg., ch. 422, Sec. 1, eff. Sept. 1, 1991.

Sec. 17.935. GRANT STANDARDS. The Uniform Grant and Contract Management Act of 1981 (Article 4413(32g), Vernon's Texas Civil Statutes) does not apply to financial assistance provided under this subchapter.

Added by Acts 1991, 72nd Leg., ch. 422, Sec. 3, eff. Sept. 1, 1991.

Sec. 17.936. RECOVERY OF ECONOMICALLY DISTRESSED AREA IMPACT FEES. (a) It is the intent of the legislature that a private developer not unduly benefit from the expenditure by the state of public funds on infrastructure for public benefit.(b) In this section:(1) "Capital improvement costs" includes:(A) the construction contract price;(B) surveying and engineering fees;(C) land acquisition costs, including land purchases, court awards and costs, attorney's fees, and expert witness fees;(D) fees actually paid or contracted to be paid to an independent, qualified engineer or financial consultant who is:(i) preparing or updating the capital improvements plan; and(ii) not an employee of the subdivision; and(E) projected interest charges and other finance costs that are used for the payment of principal and interest on bonds, notes, or other obligations issued by or on behalf of the political subdivision to finance the capital improvements plan and that are not used to reimburse bond funds expended for facilities that are not identified in the capital improvements plan of the subdivision.(2) "Economically distressed areas program impact fees" means the pro rata share of the capital improvement costs attributable to each lot in an economically distressed area.(c) This section applies only to property located in:(1) the unincorporated area of an affected county, as defined by Section 16.341; and(2) an economically distressed area, as defined by Section 16.341.(d) The provider of water or wastewater utility service to an economically distressed area may recover from a developer or owner of an undeveloped lot economically distressed areas program impact fees as provided by rules adopted by the board.

Added by Acts 1995, 74th Leg., ch. 979, Sec. 22, eff. June 16, 1995.

SUBCHAPTER L. WATER FINANCIAL ASSISTANCE BOND PROGRAMSec. 17.951. DEFINITIONS. In this subchapter:(1) "Fund" means the Texas Water Development Fund II.(2) "Resolution" means any resolution or order approved by the board authorizing the issuance of water financial assistance bonds.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 5.03.

Sec. 17.952. ISSUANCE OF WATER FINANCIAL ASSISTANCE BONDS. The board by resolution may provide for the issuance of water financial assistance bonds, which shall be general obligation bonds of the state, in an aggregate principal amount not to exceed the principal amount authorized to be issued by the Texas Constitution.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 5.03.Amended by: Acts 2005, 79th Leg., Ch. 927, Sec. 11, eff. September 1, 2005.

Sec. 17.953. CONDITIONS FOR ISSUANCE OF WATER FINANCIAL ASSISTANCE BONDS. (a) Water financial assistance bonds may be issued as various series and issues.(b) Water financial assistance bonds may mature, serially or otherwise, not later than 50 years after the date on which they are issued.(c) Water financial assistance bonds may be issued as bonds, notes, or other obligations as permitted by law and may be in the form and denominations and be issued in the manner and under the terms, conditions, and details as provided by resolution.(d) Water financial assistance bonds may be sold at public or private sale at a price or prices and on terms determined by the board.(e) Water financial assistance bonds shall be signed and executed as provided by resolution.(f) Water financial assistance bonds may bear no interest or bear interest at a rate or rates determined in accordance with law.(g) Rates of interest on water financial assistance bonds may be fixed, variable, floating, adjustable, or otherwise, as determined by the board or determined pursuant to any contractual arrangements approved by the board. The resolution may provide for the payment of interest at any time or the periodic determination of interest rates or interest rate periods.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 5.03.

Sec. 17.954. BOND ENHANCEMENT AGREEMENTS; PAYMENT OF EXPENSES. (a) The board at any time and from time to time may enter into one or more bond enhancement agreements that the board determines to be necessary or appropriate to place the obligation of the board, as represented by the water financial assistance bonds, in whole or in part, on the interest rate, currency, cash flow, or other basis desired by the board. A bond enhancement agreement is an agreement for professional services and shall contain the terms and conditions and be for the period that the board approves.(b) The fees and expenses of the board in connection with the issuance of water financial assistance bonds and the providing of financial assistance to political subdivisions may be paid from money in the fund, provided that any payments due from the board under a bond enhancement agreement, other than fees and expenses, that relate to the payment of debt service on water financial assistance bonds constitute payments of principal of and interest on the water financial assistance bonds.(c) Bond enhancement agreements may include, on terms and conditions approved by the board, interest rate swap agreements; currency swap agreements; forward payment conversion agreements; agreements providing for payments based on levels of or changes in interest rates or currency exchange rates; agreements to exchange cash flows or a series of payments; agreements, including options, puts, or calls, to hedge payment, currency, rate, spread, or other exposure; or other agreements that further enhance the marketability, security, or creditworthiness of water financial assistance bonds.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 5.03.

Sec. 17.955. PERSONS DESIGNATED TO ACT AS AGENTS OF BOARD. (a) In the resolution the board may delegate authority to one or more officers, employees, or agents designated by the board to act on behalf of the board during the time any series of water financial assistance bonds are outstanding to:(1) fix dates, prices, interest rates, amortization schedules, redemption features, and interest payment periods;(2) perform duties and obligations of the board under a bond enhancement agreement; and(3) perform other procedures specified in the resolution.(b) The person designated by the board may adjust the interest on water financial assistance bonds and perform all duties described in a bond enhancement agreement as necessary to permit the water financial assistance bonds to be sold or resold at par in conjunction with secondary market transactions.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 5.03.

Sec. 17.956. TEXAS WATER DEVELOPMENT FUND II. The fund is a special fund in the state treasury, and all water financial assistance bond proceeds shall be deposited in the state treasury to the credit of the fund. The fund shall contain a "state participation account," an "economically distressed areas program account," and a "financial assistance account," and proceeds from the sale of water financial assistance bonds issued for the purpose of providing financial assistance to political subdivisions shall be credited to such accounts as provided by resolution by the board. By resolution, the board may create additional accounts within the fund as the board determines are necessary or convenient for the administration of the fund.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 5.03.

Sec. 17.957. STATE PARTICIPATION ACCOUNT. (a) The Texas Water Development Fund II state participation account, referred to as the "state participation account," is an account established within the fund in the state treasury. Transfers shall be made from this account as provided by this subchapter.(b) The state participation account is composed of:(1) money and assets attributable to water financial assistance bonds designated by the board as issued for projects described in Section 16.131;(2) money from the sale, transfer, or lease of a project described in Subdivision (1) that was acquired, constructed, reconstructed, developed, or enlarged with money from the state participation account;(3) payments received under a bond enhancement agreement with respect to water financial assistance bonds designated by the board as issued for projects described in Section 16.131;(4) investment income earned on money on deposit in the state participation account; and(5) any other funds, regardless of their source, that the board directs be deposited to the credit of the state participation account.(c) Money on deposit in the state participation account may be used by the board for projects described in Section 16.131 in the manner that the board determines necessary for the administration of the fund.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 5.03.

Sec. 17.958. ECONOMICALLY DISTRESSED AREAS PROGRAM ACCOUNT. (a) The Texas Water Development Fund II economically distressed areas program account, referred to as the "economically distressed areas program account," is an account established within the fund in the state treasury. Transfers shall be made from this account as provided by this subchapter.(b) The economically distressed areas program account is composed of:(1) money and assets attributable to water financial assistance bonds designated by the board as issued for projects described in Subchapter K;(2) money provided by the federal government, the state, political subdivisions, and private entities for the purpose of paying debt service on water financial assistance bonds issued for purposes provided by Subchapter K;(3) payments received under a bond enhancement agreement with respect to water financial assistance bonds designated by the board as issued for purposes provided by Subchapter K;(4) investment income earned on money on deposit in the economically distressed areas program account; and(5) any other funds, regardless of their source, that the board directs be deposited to the credit of the economically distressed areas program account.(c) Money on deposit in the economically distressed areas program account may be used by the board for purposes provided by Subchapter K in the manner that the board determines necessary for the administration of the fund.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 5.03.

Sec. 17.959. FINANCIAL ASSISTANCE ACCOUNT. (a) The Texas Water Development Fund II water financial assistance account, referred to as the "financial assistance account," is an account established within the fund in the state treasury. Transfers shall be made from this account as provided by this subchapter.(b) The financial assistance account is composed of:(1) money and assets attributable to water financial assistance bonds designated by the board as issued for purposes described in Section 49-d-8, Article III, Texas Constitution, other than for purposes described in Sections 17.957 and 17.958;(2) payments received under a bond enhancement agreement with respect to water financial assistance bonds designated by the board as issued for purposes described in Section 49-d-8, Article III, Texas Constitution, other than for purposes described in Sections 17.957 and 17.958;(3) investment income earned on money on deposit in the financial assistance account; and(4) any other funds, regardless of their source, that the board directs be deposited to the credit of the financial assistance account.(c) Money on deposit in the financial assistance account may be used by the board for any one or more of the purposes described in Section 49-d-8, Article III, Texas Constitution, other than for purposes described in Sections 17.957 and 17.958, in the manner that the board determines necessary for the administration of the fund.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 5.03.

Sec. 17.960. BOND RESOLUTIONS. (a) In the resolution, the board may make additional covenants with respect to water financial assistance bonds and may provide for:(1) the flow of funds;(2) the establishment of accounts and subaccounts within the fund that the board determines are necessary for the administration of the fund;(3) at the discretion of the board, the payment of fees and expenses of the board in connection with providing financial assistance to political subdivisions as the board determines are necessary for the administration of the fund;(4) the maintenance, investment, and management of money within the fund and any accounts established by resolution by the board; and(5) any other provisions and covenants that the board determines are necessary for the administration of the fund.(b) The board may invest and reinvest money in the fund and any account therein in any obligations or securities as provided by the resolution or by rule adopted by the board.(c) The board may adopt and have executed other proceedings, agreements, or trust agreements or instruments necessary in the issuance of water financial assistance bonds, including, without limitation, bond enhancement agreements.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 5.03.

Sec. 17.961. TRANSFERS TO REVOLVING FUNDS. (a) In order to implement and administer a revolving loan program established under Title VI of the Federal Water Pollution Control Act (33 U.S.C. Section 1381 et seq.), the board may direct the comptroller to transfer amounts from the financial assistance account to the state water pollution control revolving fund created by Section 15.601 to provide financial assistance pursuant to this subchapter.(b) In order to implement and administer a revolving loan program established by any other federal legislation, including, without limitation, Title XIV of the federal Public Health Service Act, or any federal agency program under which an additional state revolving fund, as defined in Section 15.602, has been established, the board may direct the comptroller to transfer amounts from the financial assistance account to such additional state revolving fund to provide financial assistance pursuant to this subchapter.(c) The board shall use the state water pollution control revolving fund in accordance with Section 15.604(a)(4) and Section 603(d)(4), Federal Water Pollution Control Act (33 U.S.C. Section 1383), as a source of revenue to be deposited in accordance with this subchapter for the payment of principal and interest on water financial assistance bonds issued by the board, the proceeds of which are deposited into the state water pollution control revolving fund, and to make payments under a bond enhancement agreement with respect to principal or interest on the water financial assistance bonds.(d) In the event amounts are transferred to any additional state revolving fund, as defined in Section 15.602, pursuant to Subsection (b), the board shall, to the extent permitted by the federal legislation or federal agency program under which such additional state revolving fund was established, use the additional state revolving fund as a source of revenue to be deposited in accordance with this subchapter for the payment of principal and interest on water financial assistance bonds issued by the board, the proceeds of which are deposited into the additional state revolving fund, and to make payments under a bond enhancement agreement with respect to principal or interest on the water financial assistance bonds.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 5.03.

Sec. 17.9615. TRANSFERS TO RURAL WATER ASSISTANCE FUND. (a) The board may direct the comptroller to transfer amounts from the financial assistance account to the rural water assistance fund to provide financial assistance under this subchapter for the purposes provided in Section 15.994.(b) The board shall use the rural water assistance fund as a source of revenue to be deposited in accordance with this subchapter for the payment of principal and interest on water financial assistance bonds issued by the board, the proceeds of which are to be deposited into the rural water assistance fund and to be used to make payments under a bond enhancement agreement with respect to principal or interest on the water financial assistance bonds.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 4.22, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1275, Sec. 3(47), eff. Sept. 1, 2003.

Sec. 17.9616. TRANSFER TO WATER INFRASTRUCTURE FUND. (a) The board may direct the comptroller to transfer amounts from the financial assistance account to the water infrastructure fund to provide financial assistance under this subchapter for the purposes provided in Section 15.974.(b) The board shall use the water infrastructure fund as a source of revenue to be deposited in accordance with this subchapter for the payment of principal and interest on water financial assistance bonds issued by the board, the proceeds of which are to be deposited into the water infrastructure fund and to be used to make payments under a bond enhancement agreement with respect to principal or interest on the water financial assistance bonds.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 4.23, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 1275, Sec. 3(48), eff. Sept. 1, 2003.

Sec. 17.962. STATE APPROVALS. (a) Water financial assistance bonds may not be issued under this subchapter unless such issuance has been reviewed and approved by the bond review board.(b) The proceedings relating to the water financial assistance bonds issued under this subchapter are subject to review and approval by the attorney general in the same manner and with the same effect as provided by Chapter 1371, Government Code.(c) After approval by the attorney general of the proceedings relating to water financial assistance bonds issued under this subchapter, registration of the proceedings by the comptroller, and delivery of the water financial assistance bonds to the purchasers, the water financial assistance bonds are incontestable and constitute general obligations of the state.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 5.03. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.413, eff. Sept. 1, 2001.

Sec. 17.963. PAYMENT OF BOARD OBLIGATIONS. (a) The board shall cooperate with the comptroller to develop procedures for the payment of principal and interest on water financial assistance bonds and any obligation under a bond enhancement agreement, as the same become due and owing.(b) If there is not enough money in any account of the fund available to pay the principal and interest on water financial assistance bonds issued for such account, including money to make payments by the board under a bond enhancement agreement with respect to principal or interest on such water financial assistance bonds, the board shall notify the comptroller of such occurrence, and the comptroller shall transfer out of the first money coming into the state treasury not otherwise appropriated by the constitution the amount required to pay the obligations of the board that are due and owing. The comptroller shall make the transfers required by Section 49-d-8, Article III, Texas Constitution, and this subchapter in the manner specified in the resolution.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 5.03.

Sec. 17.964. ELIGIBLE SECURITY. Water financial assistance bonds are eligible to secure deposits of public funds of the state and political subdivisions of the state. Water financial assistance bonds are lawful and sufficient security for deposits to the extent of their face value.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 5.03.

Sec. 17.965. LEGAL INVESTMENTS. Water financial assistance bonds are legal and authorized investments for:(1) banks;(2) savings banks;(3) trust companies;(4) savings and loan associations;(5) insurance companies;(6) fiduciaries;(7) trustees;(8) guardians; and(9) sinking funds and other public funds of the state and its agencies and of political subdivisions of the state.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 5.03.

Sec. 17.966. MUTILATED, LOST, OR DESTROYED BONDS. The board may provide for the replacement of mutilated, lost, or destroyed water financial assistance bonds.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 5.03.

Sec. 17.967. REFUNDING BONDS. (a) The board by resolution may provide for the issuance of water financial assistance bonds to refund outstanding bonds and water financial assistance bonds issued under this chapter and federal contractual obligations incurred under Section 49-d, Article III, Texas Constitution.(b) The board may sell the refunding water financial assistance bonds and use the proceeds to retire any of the outstanding obligations described in Subsection (a), exchange the refunding water financial assistance bonds for the outstanding bonds or water financial assistance bonds, or refund any of the outstanding obligations described in Subsection (a) in the manner provided by any other applicable statute, including Chapter 1207, Government Code.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 5.03. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.414, eff. Sept. 1, 2001.

Sec. 17.968. SALE OF POLITICAL SUBDIVISION BONDS BY THE BOARD; USE OF PROCEEDS. (a) The board may sell or dispose of political subdivision bonds purchased with money in the fund to any person, including the Texas Water Resources Finance Authority, and the board, in such manner as it shall determine, may apply the proceeds of the sale of political subdivision bonds held by the board to:(1) pay debt service on water financial assistance bonds issued under this subchapter; or(2) provide financial assistance to political subdivisions for any one or more of the purposes authorized by Section 49-d-8, Article III, Texas Constitution.(b) The board shall sell the political subdivision bonds at the price and under the terms that it determines to be reasonable.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 5.03.

Sec. 17.969. TAX EXEMPT BONDS. Since the board is performing an essential governmental function in the exercise of the powers conferred on it by this chapter, water financial assistance bonds issued under this subchapter and the interest and income from the water financial assistance bonds, including any profit made on the sale of water financial assistance bonds, and all fees, charges, gifts, grants, revenues, receipts, and other money received or pledged to pay or secure the payment of water financial assistance bonds are free from taxation and assessments of every kind by this state and any city, county, district, authority, or other political subdivision of this state.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 5.03.

Sec. 17.970. ENFORCEMENT BY MANDAMUS. Payment of water financial assistance bonds and obligations incurred under bond enhancement agreements and performance of official duties prescribed by Section 49-d-8, Article III, Texas Constitution, and this subchapter may be enforced in a court of competent jurisdiction by mandamus or other appropriate proceedings.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 5.03.

Sec. 17.971. SUBCHAPTER CUMULATIVE OF OTHER LAWS. (a) This subchapter is cumulative of other laws on the subject, and the board may use provisions of other applicable laws in the issuance of water financial assistance bonds and the execution of bond enhancement agreements, but this subchapter is wholly sufficient authority for the issuance of water financial assistance bonds, the execution of bond enhancement agreements, and the performance of all other acts and procedures authorized by this subchapter.(b) In addition to other authority granted by this subchapter, the board may exercise the authority granted to the governing body of an issuer with regard to the issuance of obligations under Chapter 1371, Government Code.(c) In exercising the powers granted to the board under this subchapter, the board may exercise any powers granted to it under this chapter and Chapter 16 including the powers described in Subchapters D, E, F, G, and K, notwithstanding any provision in this chapter or Chapter 16 that may be inconsistent with or in conflict with the provisions of this subchapter as a result of the establishment of the fund as a fund separate and distinct from the existing Texas Water Development Fund, it being the intent of the legislature that the financial assistance made available to political subdivisions under this subchapter, in pursuance of the authority granted by Section 49-d-8, Article III, Texas Constitution, be provided by the board in the manner the board deems necessary to achieve the purposes of Section 49-d-8, Article III, Texas Constitution, and notwithstanding any other existing provisions in this chapter or Chapter 16, the provisions of this chapter and Chapter 16 shall be inclusive of the provisions of this subchapter and Section 49-d-8, Article III, Texas Constitution.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 5.03. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.415, eff. Sept. 1, 2001.

SUBCHAPTER M. REQUIRED TRAINING FOR APPLICANTS FOR AND RECIPIENTS OF ECONOMICALLY DISTRESSED AREAS PROGRAM FINANCIAL ASSISTANCESec. 17.991. DEFINITIONS. In this subchapter:(1) "Operating entity" means the governing body of a political subdivision responsible for providing water supply and sewer services and the management of its water and sewer system, as defined by rules of the board.(2) "Political subdivision" has the meaning assigned by Section 17.921.

Added by Acts 2001, 77th Leg., ch. 720, Sec. 1, eff. Sept. 1, 2001.

Sec. 17.992. TRAINING FOR APPLICANTS. The board may require the operating entity of a political subdivision that applies for financial assistance under Subchapter K to complete a training program approved by the board if the board determines that training is necessary.

Added by Acts 2001, 77th Leg., ch. 720, Sec. 1, eff. Sept. 1, 2001.

Sec. 17.993. TRAINING FOR OPERATING ENTITIES. (a) The commission or the board may evaluate whether an operating entity needs training if the operating entity:(1) requests financial assistance or an amendment to the project plan or budget;(2) requests more time to meet its obligations under a repayment schedule;(3) does not provide required documentation; or(4) has a history of compliance problems, as determined by the commission.(b) The board or the commission may determine that training is necessary if, after an examination and evaluation of the operating entity's managerial, financial, and technical capabilities, the board or commission finds that the operating entity's managerial, financial, or technical capabilities are inadequate to ensure the project will meet program requirements or remain financially viable.(c) The commission by rule shall establish a preenforcement threshold of noncompliance at which the commission may notify the board that an operating entity needs training.(d) If the commission assesses a penalty against an operating entity in an enforcement action, the enforcement order must contain a provision requiring that the operating entity receive training as ordered by the board. The commission shall notify the board when the commission assesses a penalty against an operating entity.

Added by Acts 2001, 77th Leg., ch. 720, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 927, Sec. 12, eff. September 1, 2005.

Sec. 17.994. TRAINING REQUIREMENTS. (a) The board by order shall require an operating entity to undergo appropriate training if the board:(1) determines that training is necessary under Section 17.992 or 17.993(a) or (b); or(2) receives notice from the commission that the commission finds that training is necessary under Section 17.993.(b) The board shall refer the operating entity to an appropriate individual, association, business organization, or governmental entity for training required by the order.(c) The person providing the training shall conduct an assessment of the operating entity for which training is ordered, determine who needs training, and devise a training program to address the deficiencies identified in the assessment.(d) The person providing the training shall present a proposed training program to the board for approval. If the training program is approved by the board, the person shall conduct the required training.(e) On completion of the training, the person who provided the training shall issue a certificate of completion to the participants in the training and to the board.(f) A political subdivision shall reimburse a participant in training for reasonable expenses incurred in completing the training.(g) Not later than January 15 each year, each person who provides training under this section shall report to the board a list of political subdivisions for which the person provided training required under this section during the previous calendar year.

Added by Acts 2001, 77th Leg., ch. 720, Sec. 1, eff. Sept. 1, 2001.



CHAPTER 20. TEXAS WATER RESOURCES FINANCE AUTHORITY

WATER CODE

TITLE 2. WATER ADMINISTRATION

SUBTITLE C. WATER DEVELOPMENT

CHAPTER 20. TEXAS WATER RESOURCES FINANCE AUTHORITY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 20.001. LEGISLATIVE PURPOSE AND POLICY. (a) The

legislature declares that it is the policy of the state to:

(1) encourage and assist in the conservation and development of

the water resources of the state for all useful and lawful

purposes by the acquisition, improvement, extension, or

construction of water resource conservation and development

projects;

(2) encourage the optimum development of the feasible sites

available for the construction or enlargement of dams and

reservoirs for conservation of the public water of the state held

in trust for the use and benefit of the public through assistance

and participation in the acquisition and development of water

storage facilities and systems or works necessary for filtration,

treatment, and transportation of water from storage to points of

treatment, filtration, and distribution;

(3) aid in the protection of the quality of the water resources

of the state by encouraging and assisting in the financing of

water quality enhancement projects; and

(4) aid in flood control, drainage, subsidence control,

recharge, chloride control, agricultural soil and water

conservation, and desalinization by encouraging and assisting in

the financing of projects necessary to those purposes.

(b) The legislature finds that existing mechanisms for

implementing the policies stated in Subsection (a) of this

section may be enhanced by financing as provided in this

subchapter.

(c) The legislature finds that to enhance the ability of the

state to aid in the accomplishment of the purposes stated in

Subsection (a) of this section, it is necessary to create a water

resources finance authority for the purpose of increasing the

availability of financing by purchasing political subdivision

bonds, and the legislature declares that the creation of the

authority for this purpose is a public purpose and a use for

which public money may be borrowed, spent, advanced, loaned,

granted, or appropriated, and that this use serves a public

purpose in improving or otherwise benefitting the people of this

state. Also, the legislature determines and declares the

necessity of enacting this subchapter is in the public interest.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.002. DEFINITIONS AND CONSTRUCTION. In this subchapter:

(1) "Authority" means the Texas Water Resources Finance

Authority.

(2) "Authorized investments" means:

(A) direct obligations of or obligations the principal of and

interest on which are guaranteed by the United States;

(B) direct obligations of or participation certificates

guaranteed by the Federal Intermediate Credit Bank, Federal Land

Banks, Federal National Mortgage Association, Federal Home Loan

Banks, and Banks for Cooperatives;

(C) direct obligations of or obligations the principal of and

interest on which are guaranteed by the State of Texas;

(D) bonds of cities, counties, and other political subdivisions

of this state, other than bonds issued by a political subdivision

to finance a project covered by this chapter;

(E) certificates of deposit of state and national banks that

satisfy the requirements of Section 2.015, Chapter 240, Acts of

the 69th Legislature, Regular Session, 1985 (Article 4393-1,

Vernon's Texas Civil Statutes), and the rules of the comptroller

and if the authority or a financial institution acting solely as

agent for the authority possesses the collateral securing those

deposits; and

(F) direct security repurchase agreements made only with state

or national banks domiciled in the state under which the

authority buys, holds in its possession or the possession of a

financial institution acting solely as agent for the authority

for a specified time, and then sells back any of the following

securities, obligations, or participation certificates:

(i) United States government securities;

(ii) direct obligations of or obligations the principal of and

interest on which are guaranteed by the United States; and

(iii) direct obligations of or participation certificates

guaranteed by the Federal Intermediate Credit Bank, Federal Land

Banks, Federal National Mortgage Association, Federal Home Loan

Banks, and Banks for Cooperatives.

(3) "Board" means the board of directors of the authority.

(4) "Bond" means any type of interest-bearing obligation,

including any bond, note, bond anticipation note, or other

evidence of indebtedness under this chapter.

(5) "Development board" means the Texas Water Development Board.

(6) "Director" means a member of the board.

(7) "Political subdivision" means a city, county, or other body

politic or corporate of the state, including any district or

authority created under Article III, Section 52, or Article XVI,

Section 59, of the Texas Constitution, a state agency, an entity

created by an interstate compact to which the state is a party,

and any nonprofit water supply corporation created and operating

under Chapter 67.

(8) "Political subdivision bonds" means bonds, notes, or other

securities that were issued by and any debt or other contractual

obligations that were incurred by a political subdivision for the

purpose of financing or refinancing projects for water resource

development and conservation, water quality enhancement, flood

control, drainage, subsidence control, recharge, chloride

control, agricultural soil and water conservation,

desalinization, or any combination of these purposes.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987. Amended by Acts 1997, 75th Leg., ch. 891, Sec. 3.21, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 18.63, eff.

Sept. 1, 1999.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 20.011. CREATION OF AUTHORITY. (a) The Texas Water

Resources Finance Authority is created as a governmental entity

and a body politic and corporate.

(b) The exercise of the powers and duties by the authority under

this chapter constitutes an essential public purpose of the state

in promoting the general welfare of the state and its citizens.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.012. BOARD OF DIRECTORS. (a) The authority is governed

by a board of directors composed of the six directors of the

development board.

(b) Each director serves on the board as an additional duty to

those required of a member of the development board.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.013. COMPENSATION; REIMBURSEMENT. The directors are not

entitled to receive compensation for their service on the board

but are entitled to be reimbursed for their expenses in

performing their powers and duties under this chapter.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.014. ORGANIZATION OF BOARD. (a) The board shall select

from its membership one person to serve as chairman and one

person to serve as vice-chairman.

(b) The person selected as chairman shall preside at meetings of

the board and perform other duties directed by the board, and the

vice-chairman shall preside at meetings of the board in the

absence of the chairman.

(c) The board shall select persons to serve as secretary and

treasurer for the authority. The persons selected as secretary

and treasurer are not required to be directors and the positions

of secretary and treasurer may be held by one person. The board

also may appoint assistant secretaries.

(d) The secretary is the custodian of the minutes, books,

records, and seal of the board, and the secretary and the

treasurer shall perform duties as directed by the board.

(e) The chairman, vice-chairman, secretary, and treasurer shall

be selected by the board at the first meeting of the board

following January 31 of each odd-numbered year.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.015. BOARD MEETINGS. (a) The board shall hold regular

meetings at times provided by its rules and shall meet at least

once each calendar year.

(b) The board may hold special meetings at the call of the

chairman or on request of three or more directors.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.016. RULES AND RESOLUTIONS. The board may adopt rules

that are necessary to carry out this chapter and may take

official action by adoption of a resolution or order.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.017. LIABILITY. A director or officer of the authority

is not liable for any bonds issued or contracts executed by the

authority.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.018. GENERAL FISCAL AUTHORITY. The board may acquire,

hold, invest and reinvest in authorized investments, deposit,

use, and dispose of the authority's revenues, income, receipts,

funds, and money from every source and may select its depository

or depositories, inside or outside the state, subject only to

this chapter and any covenants with respect to the authority's

bonds.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.019. PROPERTY TAX EXEMPT. (a) The property of the

authority, its income, and its operations are exempt from all

taxes and assessments imposed by the state and political

subdivisions on property acquired or used by the authority under

this chapter.

(b) If the authority is dissolved, all of its rights and

properties vest in the state.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.020. FISCAL YEAR; ANNUAL AUDIT. (a) The authority

shall operate on a fiscal year beginning September 1.

(b) The state auditor may audit the authority's books and

accounts, based on a risk assessment performed by the state

auditor and subject to the legislative audit committee's approval

of including the audit in the audit plan under Section 321.013,

Government Code. The cost of an audit shall be paid by the

authority.

(c) A copy of the audit shall be filed with the governor and

with both houses of the legislature on or before January 1 of

each year, except if the audit is being made by the state auditor

and is not available by January 1, it shall be filed as soon as

it is available.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 50, eff.

Sept. 1, 2003.

Sec. 20.021. AUTHORITY EXPENSES. (a) Expenses incurred by the

authority under this Act shall be paid solely from revenues or

funds provided or to be provided under this chapter.

(b) This chapter may not be construed to authorize the authority

to incur any indebtedness or liability on behalf of or payable by

the state.

(c) The authority may not accept and is not entitled to receive

any money appropriated by the state.

(d) The board shall use all available sources of revenue and

income to pay expenses of operation and maintenance of the

authority, to pay the premium, principal of and interest on

bonds, and to create and maintain any reserves or funds provided

by resolutions authorizing the issuance of bonds.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.022. SUITS. The authority may sue and be sued in the

courts of this state in the name of the authority, and the courts

shall take judicial notice of the creation of the authority.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.023. SEAL. The board may adopt a seal for the

authority.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

SUBCHAPTER C. POWERS AND DUTIES

Sec. 20.041. GENERAL POWERS AND DUTIES. The authority may

exercise any authority necessary or appropriate to carry out the

purposes of this chapter.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.042. GIFTS, GRANTS, ETC. The board may request and

accept for the authority grants, allocations, subsidies,

guaranties, aid, contributions, services, labor, materials,

gifts, and donations.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.043. CONTRACTS. The board on behalf of the authority

may enter into contracts with any person to carry out this

chapter.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.044. PURCHASE OF INSURANCE. The board may purchase for

the authority and pay premiums on insurance of any type, in any

amounts, and from any insurers the board considers advisable.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.045. CONTRACTS WITH DEVELOPMENT BOARD. The authority

may enter into contracts with the development board and with

consultants as necessary to perform the functions provided by

this chapter.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

SUBCHAPTER D. POLITICAL SUBDIVISION BONDS

Sec. 20.071. PURCHASE OF POLITICAL SUBDIVISION BONDS. The board

may purchase political subdivision bonds including bonds that are

acquired or owned by the development board.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.072. ACQUISITION OF CERTAIN DEVELOPMENT BOARD BONDS. If

the board agrees to purchase political subdivision bonds from the

development board that have not been purchased by the development

board at the time of the agreement, the board may pay the

purchase price for those bonds in exchange for the agreement of

the development board to transfer those bonds to the board at the

time the development board acquires them.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.073. PRICE AND TERMS OF PURCHASE. The board shall

purchase political subdivision bonds at prices and under terms

the board determines to be reasonable.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.074. REVENUE BONDS. (a) The board may issue revenue

bonds in the name of the authority to finance the cost of

acquisition of political subdivision bonds and to pay the cost of

bond issuance.

(b) The board may provide for payment of the premium, principal

of, and interest on revenue bonds by pledging all or part of the

revenue derived from political subdivision bonds acquired or to

be acquired by the authority or from other sources of funds

available to the authority.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.075. CONTRACT FOR OBTAINING COMPLIANCE WITH POLITICAL

SUBDIVISION BONDS. The board shall enter into a contract with

the development board for the development board to perform the

functions required to ensure that the political subdivisions pay

the debt service on political subdivision bonds and observe the

conditions and requirements set forth in those bonds.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.076. ENFORCEMENT OF POLITICAL SUBDIVISION BONDS. (a)

If there is a default in the payment of principal of or interest

on political subdivision bonds purchased by the authority or any

other default as defined in the proceedings or indentures

authorizing the issuance of the bonds, the attorney general shall

institute appropriate proceedings for mandamus or other legal

remedies to compel the political subdivision or its officers,

agents, and employees to cure the default by performing those

duties that they are legally obligated to perform.

(b) The proceedings shall be brought and venue shall be in a

district court of Travis County.

(c) This section is cumulative of any other rights or remedies

to which the board may be entitled.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

SUBCHAPTER E. BOND PROCEDURES

Sec. 20.101. ISSUANCE OF BONDS. For the issuance of bonds under

this chapter, the board may exercise the authority granted to the

governing body of an issuer with regard to issuance of

obligations under Chapter 1371, Government Code, to the extent

that it is not inconsistent with this chapter.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.416, eff.

Sept. 1, 2001.

Sec. 20.102. CONDITIONS FOR ISSUANCE OF BONDS. (a) Bonds may

be issued as various series and issues.

(b) Bonds issued by the authority may mature serially or

otherwise not later than 50 years after the date on which they

are issued.

(c) The bonds may bear interest at a rate or rates determined in

accordance with the resolution or order authorizing the issuance

of the bonds but not to exceed the net effective interest rate

authorized by Chapter 1204, Government Code.

(d) Rates of interest on bonds may be fixed, variable, floating,

adjustable, or otherwise.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.417, eff.

Sept. 1, 2001.

Sec. 20.103. PERIODIC DETERMINATION OF INTEREST. A bond

resolution or order may provide for the periodic determination of

interest rates without the board being required to give specific

approval.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.104. PERSONS DESIGNATED TO ACT AS AGENTS OF BOARD. (a)

A bond resolution or order may delegate to one or more officers,

employees, or agents designated by the board authority to act on

behalf of the board during the time bonds are outstanding to fix

dates, prices, interest rates, and interest payment periods and

to perform other procedures specified in the resolution.

(b) The person designated by the board may adjust the interest

on bonds as necessary to permit the bonds to be sold or resold at

par in conjunction with secondary market transactions.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.105. SECURITY QUALIFICATIONS. The board may take any

action necessary to qualify the authority bonds for offer and

sale under the securities laws and regulations of the United

States, this state, and other states of the United States.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.106. INVESTMENT SECURITIES. The bonds and any interest

coupons are investment securities under Chapter 8, Business &

Commerce Code, and may be issued registrable as to principal or

as to both principal and interest or may be made redeemable

before maturity at the option of the authority or may contain a

mandatory redemption provision.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.107. FORM OF BONDS. (a) The authority's bonds may be

issued in the form, denominations, and manner and under the

terms, conditions, and details as provided by the board in the

resolution or order authorizing their issuance.

(b) The bonds shall be signed and executed as provided by the

board's resolution or order authorizing the issuance of the

bonds.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.108. FUNDS. (a) In the resolution or order authorizing

issuance of bonds, the board may make additional covenants with

respect to the bonds and the pledged revenues and may provide for

the flow of funds and the establishment, maintenance, and

investment of funds.

(b) The funds established may include an interest and sinking

fund, a reserve fund, and other funds that will be kept and

maintained by or under the direction of the board.

(c) Any funds established by the board are not to be part of the

state treasury but, at the direction of the board, may be kept

and held in escrow and in trust by the state treasury on behalf

of the authority and the owners of the bonds and used only as

provided by this chapter.

(d) Money in the funds shall be invested in authorized

investments as provided by any bond resolutions and orders of the

authority.

(e) Legal title to money in any fund is in the authority unless

or until paid from the fund as provided by this chapter or the

resolutions or orders authorizing the authority's bonds.

(f) The comptroller, as custodian of any of the funds, shall

administer the funds solely and strictly as provided by this

chapter and the resolutions or orders authorizing the bonds, and

the state may not take any other action relating to any of those

funds except those specified in this chapter and the resolutions

and orders authorizing the bonds.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 20.08, eff.

Sept. 1, 1997.

Sec. 20.109. RESOLUTIONS, ORDERS, ETC. (a) The resolutions or

orders authorizing the bonds may prohibit the further issuance of

bonds or other obligations payable from the pledged revenue or

may reserve the right to issue additional bonds to be secured by

a pledge of and payable from the revenue on a parity with or

subordinate to the lien and pledge in support of the bonds being

issued.

(b) The orders or resolutions of the board issuing bonds may

include other provisions and covenants that the board determines

necessary.

(c) In a resolution or order authorizing the issuance of the

authority's bonds, the board may prescribe systems, methods,

routines, and procedures under which the authority will function.

(d) The board may adopt and have executed any other proceedings

or instruments necessary and convenient in the issuance of bonds.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.110. APPROVAL OF ATTORNEY GENERAL. The bonds issued

under this chapter are subject to review and approval by the

attorney general in the same manner and with the same effect as

provided by Chapter 1371, Government Code.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.418, eff.

Sept. 1, 2001.

Sec. 20.111. BOND REVIEW BOARD. (a) Bonds may not be issued

under this section unless the issuance has been reviewed and

approved by the bond review board. The bond review board is

composed of:

(1) the governor;

(2) the lieutenant governor;

(3) the speaker of the house of representatives; and

(4) the comptroller of public accounts.

(b) The governor is chairman of the review board. The bond

review board may adopt rules governing application for review,

the review process, and reporting requirements. A member of the

bond review board may not be held liable for damages resulting

from the performance of the members' functions under this

section.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 20.09, eff.

Sept. 1, 1997.

Sec. 20.112. REFUNDING BONDS. (a) The board may issue

refunding bonds to refund all or part of its outstanding bonds

issued under this chapter, including matured but unpaid interest.

(b) The board may refund bonds in the manner provided by general

law for revenue bonds.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.113. ELIGIBLE SECURITY. The bonds are eligible to

secure deposits of public funds of the state and cities,

counties, school districts, and other political subdivisions of

the state. The bonds are lawful and sufficient security for

deposits to the extent of their face value.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.114. LEGAL INVESTMENTS. The bonds are legal and

authorized investments for:

(1) banks;

(2) savings banks;

(3) trust companies;

(4) savings and loan associations;

(5) insurance companies;

(6) fiduciaries;

(7) trustees;

(8) guardians; and

(9) sinking funds of cities, counties, school districts, and

other political subdivisions of the state and other public funds

of the state and its agencies, including the permanent school

fund.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.115. TAX EXEMPT. Since the authority is performing an

essential governmental function in the exercise of the powers

conferred on it by this chapter, the bonds issued under this Act,

and the interest and income from the bonds, including any profit

made on the sale of bonds, and all fees, charges, gifts, grants,

revenues, receipts, and other money received or pledged to pay or

secure the payment of bonds are free from taxation and

assessments of every kind by this state and any city, county,

district, authority, or other political subdivision of this

state.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.116. PLEDGE OF STATE FAITH AND CREDIT; COVENANT WITH

OWNERS OF BONDS. (a) The authority's bonds are obligations

solely of the authority and are payable solely from funds of the

authority, and this chapter and the authority's bonds are not and

do not create or constitute a pledge, giving, or lending of the

faith or credit or taxing authority of the state.

(b) Each bond of the authority must include a statement that the

state is not obligated to pay the premium, principal of, or

interest on the authority's bonds and that the faith or credit

and the taxing authority of the state is not pledged, given, or

loaned to those payments.

(c) The state pledges to and agrees with the owners of any bonds

issued in accordance with this chapter that the state will not

limit or alter the rights vested in the authority to fulfill the

terms of any agreements made with the owners of the bonds or in

any way impair the rights and remedies of those owners until the

bonds, together with any premium and interest, interest on any

unpaid premium or installments of interest, and all costs and

expenses in connection with any action or proceeding by or on

behalf of those owners, are fully met and discharged. The

authority may include this pledge and agreement of the state in

any agreement with the owners of bonds.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.

Sec. 20.117. ENFORCEMENT BY MANDAMUS. A writ of mandamus and

all other legal and equitable remedies are available to any party

at interest to require the authority and any other party to carry

out agreements and to perform functions and duties under this

chapter, the Texas Constitution, or the authority's bond

resolutions and orders.

Added by Acts 1987, 70th Leg., ch. 728, Sec. 1, eff. June 20,

1987.



CHAPTER 26. WATER QUALITY CONTROL

WATER CODETITLE 2. WATER ADMINISTRATIONSUBTITLE D. WATER QUALITY CONTROLCHAPTER 26. WATER QUALITY CONTROLSUBCHAPTER A. ADMINISTRATIVE PROVISIONSSec. 26.001. DEFINITIONS. As used in this chapter:(1) "Board" means the Texas Water Development Board.(2) "Commission" means the Texas Natural Resource Conservation Commission.(3) "Executive administrator" means the executive administrator of the Texas Water Development Board.(4) "Executive director" means the executive director of the Texas Natural Resource Conservation Commission.(5) "Water" or "water in the state" means groundwater, percolating or otherwise, lakes, bays, ponds, impounding reservoirs, springs, rivers, streams, creeks, estuaries, wetlands, marshes, inlets, canals, the Gulf of Mexico, inside the territorial limits of the state, and all other bodies of surface water, natural or artificial, inland or coastal, fresh or salt, navigable or nonnavigable, and including the beds and banks of all watercourses and bodies of surface water, that are wholly or partially inside or bordering the state or inside the jurisdiction of the state.(6) "Waste" means sewage, industrial waste, municipal waste, recreational waste, agricultural waste, or other waste, as defined in this section.(7) "Sewage" means waterborne human waste and waste from domestic activities, such as washing, bathing, and food preparation.(8) "Municipal waste" means waterborne liquid, gaseous, or solid substances that result from any discharge from a publicly owned sewer system, treatment facility, or disposal system.(9) "Recreational waste" means waterborne liquid, gaseous, or solid substances that emanate from any public or private park, beach, or recreational area.(10) "Agricultural waste" means waterborne liquid, gaseous, or solid substances that arise from the agricultural industry and agricultural activities, including without limitation agricultural animal feeding pens and lots, structures for housing and feeding agricultural animals, and processing facilities for agricultural products. The term:(A) includes:(i) tail water or runoff water from irrigation associated with an animal feeding operation or concentrated animal feeding operation that is located in a major sole source impairment zone, as defined by Section 26.502; or(ii) rainwater runoff from the confinement area of an animal feeding operation or concentrated animal feeding operation that is located in a major sole source impairment zone, as defined by Section 26.502; and(B) does not include tail water or runoff water from irrigation or rainwater runoff from other cultivated or uncultivated range land, pasture land, and farmland or rainwater runoff from an area of land located in a major sole source impairment zone, as defined by Section 26.502, that is not owned or controlled by an operator of an animal feeding operation or concentrated animal feeding operation on which agricultural waste is applied.(11) "Industrial waste" means waterborne liquid, gaseous, or solid substances that result from any process of industry, manufacturing, trade, or business.(12) "Other waste" means garbage, refuse, decayed wood, sawdust, shavings, bark, sand, lime, cinders, ashes, offal, oil, tar, dyestuffs, acids, chemicals, salt water, or any other substance, other than sewage, industrial waste, municipal waste, recreational waste, or agricultural waste.(13) "Pollutant" means dredged spoil, solid waste, incinerator residue, sewage, garbage, sewage sludge, filter backwash, munitions, chemical wastes, biological materials, radioactive materials, heat, wrecked or discarded equipment, rock, sand, cellar dirt, and industrial, municipal, and agricultural waste discharged into any water in the state. The term:(A) includes:(i) tail water or runoff water from irrigation associated with an animal feeding operation or concentrated animal feeding operation that is located in a major sole source impairment zone as defined by Section 26.502; or(ii) rainwater runoff from the confinement area of an animal feeding operation or concentrated animal feeding operation that is located in a major sole source impairment zone, as defined by Section 26.502; and(B) does not include tail water or runoff water from irrigation or rainwater runoff from other cultivated or uncultivated rangeland, pastureland, and farmland or rainwater runoff from an area of land located in a major sole source impairment zone, as defined by Section 26.502, that is not owned or controlled by an operator of an animal feeding operation or concentrated animal feeding operation on which agricultural waste is applied.(14) "Pollution" means the alteration of the physical, thermal, chemical, or biological quality of, or the contamination of, any water in the state that renders the water harmful, detrimental, or injurious to humans, animal life, vegetation, or property or to public health, safety, or welfare, or impairs the usefulness or the public enjoyment of the water for any lawful or reasonable purpose.(15) "Sewer system" means pipelines, conduits, storm sewers, canals, pumping stations, force mains, and all other constructions, devices, and appurtenant appliances used to transport waste.(16) "Treatment facility" means any plant, disposal field, lagoon, incinerator, area devoted to sanitary landfills, or other facility installed for the purpose of treating, neutralizing, or stabilizing waste.(17) "Disposal system" means any system for disposing of waste, including sewer systems and treatment facilities.(18) "Local government" means an incorporated city, a county, a river authority, or a water district or authority acting under Article III, Section 52, or Article XVI, Section 59 of the Texas Constitution.(19) "Permit" means an order issued by the commission in accordance with the procedures prescribed in this chapter establishing the treatment which shall be given to wastes being discharged into or adjacent to any water in the state to preserve and enhance the quality of the water and specifying the conditions under which the discharge may be made.(20) "To discharge" includes to deposit, conduct, drain, emit, throw, run, allow to seep, or otherwise release or dispose of, or to allow, permit, or suffer any of these acts or omissions.(21) "Point source" means any discernible, confined and discrete conveyance, including but not limited to any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock, concentrated animal feeding operation, or vessel or other floating craft, from which pollutants or wastes are or may be discharged into or adjacent to any water in the state.(22) "Identified state supplement to an NPDES permit" means any part of a permit on which the commission has entered a written designation to indicate that the commission has adopted that part solely in order to carry out the commission's duties under state statutes and not in pursuance of administration undertaken to carry out a permit program under approval by the Administrator of the United States Environmental Protection Agency.(23) "NPDES" means the National Pollutant Discharge Elimination System under which the Administrator of the United States Environmental Protection Agency can delegate permitting authority to the State of Texas in accordance with Section 402(b) of the Federal Water Pollution Control Act.(24) "Treatment works" means any devices and systems used in the storage, treatment, recycling, and reclamation of waste to implement this chapter or necessary to recycle or reuse water at the most economical cost over the estimated life of the works, including:(A) intercepting sewers, outfall sewers, pumping, power, and other equipment and their appurtenances;(B) extensions, improvements, remodeling, additions, and alterations of the items in Paragraph (A) of this subdivision;(C) elements essential to provide a reliable recycled supply such as standby treatment units and clear-well facilities;(D) any works, including sites and acquisition of the land that will be a part of or used in connection with the treatment process or is used for ultimate disposal of residues resulting from such treatment;(E) any plant, disposal field, lagoon, canal, incinerator, area devoted to sanitary landfills, or other facilities installed for the purpose of treating, neutralizing, or stabilizing waste; and(F) facilities to provide for the collection, control, and disposal of waste heat.(25) "Person" means an individual, association, partnership, corporation, municipality, state or federal agency, or an agent or employee thereof.(26) "Affected county" is a county to which Subchapter B, Chapter 232, Local Government Code, applies.

Amended by Acts 1977, 65th Leg., p. 1640, ch. 644, Sec. 1. Renumbered from Sec. 21.003 and amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 985, ch. 367, Sec. 43, eff. June 10, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.064, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 977, Sec. 19, eff. June 19, 1987; Acts 1989, 71st Leg., ch. 642, Sec. 1, eff. Aug. 28, 1989; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.068, eff. Aug. 12, 1991; Acts 1995, 74th Leg., ch. 979, Sec. 24, eff. June 16, 1995; Acts 1999, 76th Leg., ch. 404, Sec. 43, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 965, Sec. 12.01, eff. Sept. 1, 2001.

Sec. 26.002. OWNERSHIP OF UNDERGROUND WATER. Nothing in this chapter affects ownership rights in underground water.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 26.003. POLICY OF THIS SUBCHAPTER. It is the policy of this state and the purpose of this subchapter to maintain the quality of water in the state consistent with the public health and enjoyment, the propagation and protection of terrestrial and aquatic life, and the operation of existing industries, taking into consideration the economic development of the state; to encourage and promote the development and use of regional and areawide waste collection, treatment, and disposal systems to serve the waste disposal needs of the citizens of the state; and to require the use of all reasonable methods to implement this policy.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 2001, 77th Leg., ch. 965, Sec. 1.26, eff. Sept. 1, 2001.

SUBCHAPTER B. GENERAL POWERS AND DUTIESSec. 26.011. IN GENERAL. Except as otherwise specifically provided, the commission shall administer the provisions of this chapter and shall establish the level of quality to be maintained in, and shall control the quality of, the water in this state as provided by this chapter. Waste discharges or impending waste discharges covered by the provisions of this chapter are subject to reasonable rules or orders adopted or issued by the commission in the public interest. The commission has the powers and duties specifically prescribed by this chapter and all other powers necessary or convenient to carry out its responsibilities. This chapter does not apply to discharges of oil covered under Chapter 40, Natural Resources Code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.065, eff. Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 10, Sec. 4, eff. March 28, 1991.

Sec. 26.012. STATE WATER QUALITY PLAN. The executive director shall prepare and develop a general, comprehensive plan for the control of water quality in the state which shall be used as a flexible guide by the commission when approved by the commission.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.065, eff. Sept. 1, 1985.

Sec. 26.013. RESEARCH, INVESTIGATIONS. The executive director shall conduct or have conducted any research and investigations it considers advisable and necessary for the discharge of the duties under this chapter.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 26.0135. WATERSHED MONITORING AND ASSESSMENT OF WATER QUALITY. (a) To ensure clean water, the commission shall establish the strategic and comprehensive monitoring of water quality and the periodic assessment of water quality in each watershed and river basin of the state. In order to conserve public funds and avoid duplication of effort, subject to adequate funding under Section 26.0291, river authorities shall, to the greatest extent possible and under the supervision of the commission, conduct water quality monitoring and assessments in their own watersheds. Watershed monitoring and assessments involving agricultural or silvicultural nonpoint source pollution shall be coordinated through the State Soil and Water Conservation Board with local soil and water conservation districts. The water quality monitoring and reporting duties under this section apply only to a river authority that has entered into an agreement with the commission to perform those duties. The commission, either directly or through cooperative agreements and contracts with local governments, shall conduct monitoring and assessments of watersheds where a river authority is unable to perform an adequate assessment of its own watershed. The monitoring program shall provide data to identify significant long-term water quality trends, characterize water quality conditions, support the permitting process, and classify unclassified waters. The commission shall consider available monitoring data and assessment results in developing or reviewing wastewater permits and stream standards and in conducting other water quality management activities. The assessment must include a review of wastewater discharges, nonpoint source pollution, nutrient loading, toxic materials, biological health of aquatic life, public education and involvement in water quality issues, local and regional pollution prevention efforts, and other factors that affect water quality within the watershed. The monitoring and assessment required by this section is a continuing duty, and the monitoring and assessment shall be periodically revised to show changes in the factors subject to assessment.(b) In order to assist in the coordination and development of assessments and reports required by this section, a river authority shall organize and lead a basin-wide steering committee that includes persons paying fees under Section 26.0291, private citizens, the State Soil and Water Conservation Board, representatives from other appropriate state agencies, political subdivisions, and other persons with an interest in water quality matters of the watershed or river basin. Based on committee and public input, each steering committee shall develop water quality objectives and priorities that are achievable considering the available technology and economic impact. The objectives and priorities shall be used to develop work plans and allocate available resources under Section 26.0291. Each committee member shall help identify significant water quality issues within the basin and shall make available to the river authority all relevant water quality data held by the represented entities. A river authority shall also develop a public input process that provides for meaningful comments and review by private citizens and organizations on each basin summary report. A steering committee established by the commission to comply with this subsection in the absence of a river authority or other qualified local government is not subject to Chapter 2110, Government Code.(c) The purpose of the monitoring and assessment required by this section is to identify significant issues affecting water quality within each watershed and river basin of the state. Each river authority shall submit quality assured data collected in the river basin to the commission. The commission shall use the data to develop the statewide water quality inventory and other assessment reports that satisfy federal reporting requirements. The data and reports shall also be used to provide sufficient information for the commission, the State Soil and Water Conservation Board, river authorities, and other governmental bodies to take appropriate action necessary to maintain and improve the quality of the state's water resources. The commission shall adopt rules that at a minimum require each river authority to:(1) develop and maintain a basin-wide water quality monitoring program that minimizes duplicative monitoring, facilitates the assessment process, and targets monitoring to support the permitting and standards process;(2) establish a watershed and river basin water quality database composed of quality assured data from river authorities, wastewater discharge permit holders, state and federal agencies, and other relevant sources and make the data available to any interested person;(3) identify water quality problems and known pollution sources and set priorities for taking appropriate action regarding those problems and sources;(4) develop a process for public participation that includes the basin steering committee and public review and input and that provides for meaningful review and comments by private citizens and organizations in the local watersheds; and(5) recommend water quality management strategies for correcting identified water quality problems and pollution sources.(d) In the appropriate year of the cycle provided by commission rules adopted to implement Section 26.0285, each river authority shall submit a written summary report to the commission, State Soil and Water Conservation Board, and Parks and Wildlife Department on the water quality assessment of the authority's watershed. The summary report must identify concerns relating to the watershed or bodies of water, including an identification of bodies of water with impaired or potentially impaired uses, the cause and possible source of use impairment, and recommended actions the commission may take to address those concerns. The summary report must discuss the public benefits from the water quality monitoring and assessment program, including efforts to increase public input in activities related to water quality and the effectiveness of targeted monitoring in assisting the permitting process. A river authority shall submit a summary report after the report has been approved by the basin steering committee and coordinated with the public and the commission. A river authority shall hold basin steering committee meetings and shall invite users of water and wastewater permit holders in the watershed who pay fees under Section 26.0291 to review the draft of the work plans and summary report. A river authority shall inform those parties of the availability and location of the summary report for inspection and shall solicit input from those parties concerning their satisfaction with or suggestions for modification of the summary report for the watershed, the operation or effectiveness of the watershed monitoring and assessment program authorized by this section, and the adequacy, use, or equitable apportionment of the program's costs and funds. A river authority shall summarize all comments received from persons who pay fees under Section 26.0291 and from steering committee members and shall submit the report and the summaries to the governor, the lieutenant governor, and the speaker of the house of representatives not later than the 90th day after the date the river authority submits the summary report to the commission and other agencies.(e) Each local government within the watershed of a river authority shall cooperate in making the assessment under Subsection (a) of this section and in preparing the report by providing to the river authority all information available to the local government about water quality within the jurisdiction of the local government, including the extraterritorial jurisdiction of a municipality. (f) If more than one river authority is located in a watershed, all river authorities within the watershed shall cooperate in making the assessments and preparing the reports.(g) For purposes of this section, solid waste and solid waste management shall have the same meaning as in Chapter 361, Health and Safety Code. Each river authority and local government is authorized and encouraged, but not required, to manage solid waste and to facilitate and promote programs for the collection and disposal of household consumer and agricultural products which contain hazardous constituents or hazardous substances and which, when disposed of improperly, represent a threat of contamination to the water resources of the state. Such programs may include the establishment of a permanent collection site, mobile collection sites, periodic collection events, or other methods which a river authority or local government may deem effective.(h) The commission shall apportion, assess, and recover the reasonable costs of administering the water quality management programs under this section. Irrigation water rights, non-priority hydroelectric rights of a water right holder that owns or operates privately owned facilities that collectively have a capacity of less than two megawatts, and water rights held in the Texas Water Trust for terms of at least 20 years will not be subject to this assessment. The cost to river authorities and others to conduct water quality monitoring and assessment shall be subject to prior review and approval by the commission as to methods of allocation and total amount to be recovered. The commission shall adopt rules to supervise and implement the water quality monitoring, assessment, and associated costs. The rules shall ensure that water users and wastewater dischargers do not pay excessive amounts, that a river authority may recover no more than the actual costs of administering the water quality management programs called for in this section, and that no municipality shall be assessed cost for any efforts that duplicate water quality management activities described in Section 26.177. (i) In this section:(1) "Quality assured data" means data that complies with commission rules for the water quality monitoring program adopted under Subsection (c)(1), including rules governing the methods under which water samples are collected and analyzed and data from those samples is assessed and maintained.(2) "River authority" means:(A) a river authority as defined by Section 30.003 of this code that includes 10 or more counties; and(B) any other river authority or special district created under Article III, Section 52, Subsection (b)(1) or (2), or Article XVI, Section 59, of the Texas Constitution that is designated by rule of the commission to comply with this section.(j) Repealed by Acts 2001, 77th Leg., ch. 965, Sec. 3.06, eff. Sept. 1, 2001.

Added by Acts 1991, 72nd Leg., ch. 294, Sec. 1, eff. June 7, 1991. Amended by Acts 1993, 73rd Leg., ch. 53, Sec. 1, eff. Sept. 1, 1993; Acts 1993, 73rd Leg., ch. 316, Sec. 1, eff. Aug. 30, 1993; Acts 1993, 73rd Leg., ch. 564, Sec. 1.01, eff. June 11, 1993; Acts 1993, 73rd Leg., ch. 746, Sec. 4, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 11.293, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 553, Sec. 1, eff. June 13, 1995; Acts 1997, 75th Leg., ch. 101, Sec. 1, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 333, Sec. 6, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1082, Sec. 3, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 234, Sec. 3, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 965, Sec. 3.05, 3.06, 16.03, 16.04, eff. Sept. 1, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1351, Sec. 1.24, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1430, Sec. 1.24, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 1386, Sec. 6, eff. September 1, 2009.

Sec. 26.0136. WATER QUALITY MANAGEMENT. (a) The commission is the agency with primary responsibility for implementation of water quality management functions, including enforcement actions, within the state. Water quality management functions shall be oriented on a watershed basis in consideration of the priorities identified by river authorities and basin steering committees. The commission by rule shall coordinate the water quality responsibilities of river authorities within each watershed and shall, where appropriate, delegate water quality functions to local governments under Section 26.175 of this code. The State Soil and Water Conservation Board shall coordinate and administer all programs for abating agricultural or silvicultural nonpoint source pollution, as provided by Section 201.026, Agriculture Code.(b) Nothing in this section is intended to enlarge, diminish, or supersede the water quality powers, including enforcement authority, authorized by law for river authorities, the State Soil and Water Conservation Board, and local governments. Nothing in this section is intended to enlarge, diminish, or supersede the responsibilities of the Texas Agricultural Extension Service and the Texas Agricultural Experiment Station to conduct educational programs and research regarding nonpoint source pollution and related water resource and water quality matters.(c) The commission shall establish rules to make the optimum use of state and federal funding and grant programs related to water quality programs of the commission.(d) In this section, "river authority" has the meaning assigned by Section 26.0135(i) of this code.

Added by Acts 1991, 72nd Leg., ch. 294, Sec. 2, eff. June 7, 1991. Amended by Acts 1993, 73rd Leg., ch. 53, Sec. 2, eff. Sept. 1, 1993; Acts 1997, 75th Leg., ch. 101, Sec. 2, eff. Sept. 1, 1997.

Sec. 26.014. POWER TO ENTER PROPERTY. The members of the commission and employees and agents of the commission are entitled to enter any public or private property at any reasonable time for the purpose of inspecting and investigating conditions relating to the quality of water in the state or the compliance with any rule, regulation, permit or other order of the commission. Members, employees, or agents of the commission and commission contractors are entitled to enter public or private property at any reasonable time to investigate or monitor or, if the responsible party is not responsive or there is an immediate danger to public health or the environment, to remove or remediate a condition related to the quality of water in the state. Members, employees, commission contractors, or agents acting under this authority who enter private property shall observe the establishment's rules and regulations concerning safety, internal security, and fire protection, and if the property has management in residence, shall notify management or the person then in charge of his presence and shall exhibit proper credentials. If any member, employee, commission contractor, or agent is refused the right to enter in or on public or private property under this authority, the executive director may invoke the remedies authorized in Section 26.123 of this code.

Amended by Acts 1977, 65th Leg., p. 1640, ch. 644, Sec. 1. Renumbered from Sec. 21.064 and amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.067, eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 883, Sec. 2, eff. Aug. 28, 1995.

Sec. 26.015. POWER TO EXAMINE RECORDS. The members of the commission and employees and agents of the commission may examine and copy during regular business hours any records or memoranda pertaining to the operation of any sewer system, disposal system, or treatment facility or pertaining to any discharge of waste or pollutants into any water in the state, or any other records required to be maintained.

Amended by Acts 1977, 65th Leg., p. 1640, ch. 644, Sec. 1. Renumbered from Sec. 21.065 and amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.069, eff. Sept. 1, 1985.

Sec. 26.0151. PUBLIC INFORMATION. (a) The commission shall provide for publishing or otherwise releasing on a regular basis as public information:(1) the results of inspections and investigations conducted under Section 26.014 of this code; and(2) any other information routinely prepared by the commission relating to compliance with this chapter or with a rule or order adopted under this chapter.(b) The commission shall establish a procedure by which, in response to a written request, a person or organization will be sent a copy of an inspection, investigation, or compliance report for a specified facility or system or for facilities or systems in a specified area or, on a regular basis, a copy of the information released under Subsection (a) of this section.(c) The commission shall charge a reasonable fee for each copy sent under Subsection (b) of this section. The fee must be set at an amount that is estimated to recover the full cost of producing and copying and mailing a copy of the report and must be paid in cash or by cashier's check.(d) A copy of a report shall be sent to the person or organization requesting it not later than the 30th day after the date on which the fee is paid or on which the report is made, whichever is later.(e) This section does not apply to any information excepted under Subchapter C, Chapter 552, Government Code.

Added by Acts 1985, 69th Leg., ch. 749, Sec. 1, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 977, Sec. 21, eff. June 19, 1987; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(101), eff. Sept. 1, 1995.

Sec. 26.017. COOPERATION. The commission shall:(1) encourage voluntary cooperation by the people, cities, industries, associations, agricultural interests, and representatives of other interests in preserving the greatest possible utility of water in the state;(2) encourage the formation and organization of cooperative groups, associations, cities, industries, and other water users for the purpose of providing a medium to discuss and formulate plans for attainment of water quality control;(3) establish policies and procedures for securing close cooperation among state agencies that have water quality control functions;(4) cooperate with the governments of the United States and other states and with official or unofficial agencies and organizations with respect to water quality control matters and with respect to formulation of interstate water quality control compacts or agreements, and when representation of state interests on a basin planning agency for water quality purposes is required under Section 3(c) of the Federal Water Pollution Control Act, as amended, or other federal legislation having a similar purpose, the representation shall include an officer or employee of the commission; and(5) with respect to obtaining or administering the NPDES program in lieu of the government of the United States, not enter into any memorandum of agreement or other contractual relationship with or among state agencies or with the government of the United States which imposes any requirements upon the state other than or more stringent than those specifically set forth in Section 402(b) of the Federal Water Pollution Control Act, as amended.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.070, eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 310, Sec. 2, eff. Aug. 28, 1995.

Sec. 26.018. CONTRACTS, INSTRUMENTS. With the approval of the commission, the executive director may make contracts and execute instruments that are necessary or convenient to the exercise of the commission's powers or the performance of its duties.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.070, eff. Sept. 1, 1985.

Sec. 26.019. ORDERS. The commission is authorized to issue orders and make determinations necessary to effectuate the purposes of this chapter.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1997, 75th Leg., ch. 1072, Sec. 15, eff. Sept. 1, 1997.

Sec. 26.0191. TEMPORARY OR EMERGENCY ORDER RELATING TO DISCHARGE OF WASTE OR POLLUTANTS. The commission may issue a temporary or emergency order relating to the discharge of waste or pollutants under Section 5.509.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3150, ch. 828, Sec. 1, eff. June 17, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.071, 5.011, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 977, Sec. 22, eff. June 19, 1987; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 16, eff. Sept. 1, 1997.

Sec. 26.020. HEARING POWERS. The commission may call and hold hearings, administer oaths, receive evidence at the hearing, issue subpoenas to compel the attendance of witnesses and the production of papers and documents related to the hearing, and make findings of fact and decisions with respect to administering the provisions of this chapter or the rules, orders, or other actions of the commission.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 26.021. DELEGATION OF HEARING POWERS. (a) The commission may authorize the chief administrative law judge of the State Office of Administrative Hearings to call and hold hearings on any subject on which the commission may hold a hearing.(b) The commission may also authorize the chief administrative law judge to delegate to one or more administrative law judges the authority to hold any hearing the chief administrative law judge calls.(c) At any hearing called under this section, the chief administrative law judge or the administrative law judge to whom a hearing is delegated may administer oaths and receive evidence.(d) The individual or individuals holding a hearing under the authority of this section shall report the hearing in the manner prescribed by the commission.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 979, ch. 367, Sec. 8, eff. June 10, 1981; Acts 1995, 74th Leg., ch. 106, Sec. 3, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1072, Sec. 17, eff. Sept. 1, 1997.

Sec. 26.022. NOTICE OF HEARINGS; CONTINUANCE. (a) Except as otherwise provided in Sections 5.501, 5.504, 5.509, and 26.176, the provisions of this section apply to all hearings conducted in compliance with this chapter.(b) Notice of the hearing shall be published at least once in a newspaper regularly published or circulated in each county where, by virtue of the county's geographical relation to the subject matter of the hearing, the commission has reason to believe persons reside who may be affected by the action that may be taken as a result of the hearing. The date of the publication shall be not less than 20 days before the date set for the hearing.(c) If notice of the hearing is required by this chapter to be given to a person, the notice shall be served personally or mailed not less than 20 days before the date set for the hearing to the person at his last address known to the commission. If the party is not an individual, the notice may be given to any officer, agent, or legal representative of the party.(d) The individual or individuals holding the hearing, called the hearing body, shall conduct the hearing at the time and place stated in the notice. The hearing body may continue the hearing from time to time and from place to place without the necessity of publishing, serving, mailing, or otherwise issuing a new notice.(e) If a hearing is continued and a time and place for the hearing to reconvene are not publicly announced by the person conducting the hearing at the hearing before it is recessed, a notice of any further setting of the hearing shall be served personally or mailed in the manner prescribed in Subsection (c) of this section at a reasonable time before the new setting, but it is not necessary to publish a newspaper notice of the new setting.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1997, 75th Leg., ch. 1072, Sec. 18, eff. Sept. 1, 1997.

Sec. 26.023. WATER QUALITY STANDARDS. The commission by rule shall set water quality standards for the water in the state and may amend the standards from time to time. The commission has the sole and exclusive authority to set water quality standards for all water in the state. The commission shall consider the existence and effects of nonpoint source pollution, toxic materials, and nutrient loading in developing water quality standards and related waste load models for water quality. The commission shall develop standards based on all quality assured data obtained by the commission, including the local watershed and river basin database described by Section 26.0135(c)(2). In this section, "quality assured data" has the meaning assigned by Section 26.0135(i).

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.072, eff. Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 294, Sec. 3, eff. June 7, 1991; Acts 1997, 75th Leg., ch. 101, Sec. 3, eff. Sept. 1, 1997.

Sec. 26.024. HEARINGS ON STANDARDS; CONSULTATION. Before setting or amending water quality standards, the commission shall:(1) hold public hearings at which any person may appear and present evidence under oath, pertinent for consideration by the commission; and(2) consult with the executive administrator to insure that the proposed standards are not inconsistent with the objectives of the state water plan.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.072 eff. Sept. 1, 1985.

Sec. 26.025. HEARINGS ON STANDARDS; NOTICE TO WHOM. (a) The commission shall provide notice of a hearing under Section 26.024 of this code by publishing the notice in the Texas Register.(b) In addition to the requirements of Subsection (a) of this section, the commission shall also provide notice to each of the following that the commission believes may be affected:(1) each local government whose boundary is contiguous to the water in question or whose boundaries contain all or part of the water, or through whose boundaries the water flows; and(2) the holders of permits from the commission to discharge waste into or adjacent to the water in question.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.072, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 977, Sec. 21, eff. June 19, 1987; Acts 1991, 72nd Leg., ch. 392, Sec. 1, eff. June 6, 1991.

Sec. 26.026. STANDARDS TO BE PUBLISHED. The commission shall publish its water quality standards and amendments and shall make copies available to the public on written request.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.072, eff. Sept. 1, 1985.

Sec. 26.027. COMMISSION MAY ISSUE PERMITS. (a) The commission may issue permits and amendments to permits for the discharge of waste or pollutants into or adjacent to water in the state. No permit shall be issued authorizing the discharge of any radiological, chemical, or biological warfare agent or high-level radioactive waste. The commission may refuse to issue a permit when the commission finds that issuance of the permit would violate the provisions of any state or federal law or rule or regulation promulgated thereunder, or when the commission finds that issuance of the permit would interfere with the purpose of this chapter.(b) A person desiring to obtain a permit or to amend a permit shall submit an application to the commission containing all information reasonably required by the commission. The commission shall, at minimum, require an applicant who is an individual to provide:(1) the individual's full legal name and date of birth;(2) the street address of the individual's place of residence;(3) the identifying number from the individual's driver's license or personal identification certificate issued by the state or country in which the individual resides;(4) the individual's sex; and(5) any assumed business or professional name of the individual filed under Chapter 71, Business & Commerce Code.(c) A person may not commence construction of a treatment facility until the commission has issued a permit to authorize the discharge of waste from the facility, except with the approval of the commission.(d) The commission may not require under this chapter any permit for the placing of dredged or fill materials into or adjacent to water in the state for the purpose of constructing, modifying, or maintaining facilities or structures, but this does not change or limit any authority the commission may have with respect to the control of water quality. The commission may adopt rules and regulations to govern and control the discharge of dredged or fill materials consistent with the purpose of this chapter.

Amended by Acts 1977, 65th Leg., p. 1645, ch. 644, Sec. 7. Renumbered from Sec. 21.079 and amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.074, eff. Sept. 1, 1985; Acts 1993, 73rd Leg., ch. 152, Sec. 2, eff. Sept. 1, 1993.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 2.40, eff. April 1, 2009.

Sec. 26.0271. PERMITS AUTHORIZING REUSE WATER SYSTEM CONTRIBUTIONS AND DISCHARGES. (a) This section applies only to wastewater treatment facilities operated by an agency of a home-rule municipality with a population of one million or more.(b) In any permit or amendment to a permit issued under this chapter, at the request of the applicant the commission may authorize a wastewater treatment facility to contribute treated domestic wastewater produced by the facility as reclaimed water to a reuse water system if the commission has approved the use of reclaimed water from the wastewater treatment facility.(c) In any permit or amendment to a permit issued under this chapter, at the request of the applicant the commission shall authorize, subject to any required approval by the United States Environmental Protection Agency, a wastewater treatment facility to:(1) contribute reclaimed water into a reuse water system operated by the agency; and(2) discharge reclaimed water contributed to a reuse water system at any outfall for which a discharge from the reuse water system is authorized in any permit issued for any wastewater treatment facility operated by the agency.(d) For an effluent limitation violation occurring at an outfall permitted for reuse water system discharges by more than one wastewater treatment facility, the commission shall attribute the violation to the wastewater treatment facility contributing the reclaimed water causing the violation. For a violation that is not directly attributable to a specific wastewater treatment facility, the commission shall attribute the violation to the wastewater treatment facility contributing the greatest volume of reclaimed water to the reuse water system on the date of the violation.

Added by Acts 2009, 81st Leg., R.S., Ch. 409, Sec. 1, eff. June 19, 2009.

Sec. 26.028. ACTION ON APPLICATION. (a) Notice of an application for a permit, permit amendment, or permit renewal shall be given to the persons who in the judgment of the commission may be affected by the application, except as provided by this section.(b) For any application involving an average daily discharge of five million gallons or more, the notice shall be given:(1) not later than 20 days before the date on which the commission acts on the application; and(2) to each county judge in the county or counties located within 100 statute miles of the point of discharge who have requested in writing that the commission give that notice and through which water, into or adjacent to which waste or pollutants are to be discharged under the permit, flows after the discharge.(c) Except as otherwise provided by this section, the commission, on the motion of a commissioner, or on the request of the executive director or any affected person, shall hold a public hearing on the application for a permit, permit amendment, or renewal of a permit.(d) Notwithstanding any other provision of this chapter, the commission, at a regular meeting without the necessity of holding a public hearing, may approve an application to renew or amend a permit if:(1) the applicant is not applying to:(A) increase significantly the quantity of waste authorized to be discharged; or(B) change materially the pattern or place of discharge;(2) the activities to be authorized by the renewed or amended permit will maintain or improve the quality of waste authorized to be discharged;(3) for NPDES permits, notice and the opportunity to request a public meeting shall be given in compliance with NPDES program requirements, and the commission shall consider and respond to all timely received and significant public comment; and(4) the commission determines that an applicant's compliance history under the method for evaluating compliance history developed by the commission under Section 5.754 raises no issues regarding the applicant's ability to comply with a material term of its permit.(e) In considering an applicant's compliance history under Subsection (d)(4), the commission shall consider as evidence of compliance information regarding the applicant's implementation of an environmental management system at the facility for which the permit, permit amendment, or permit renewal is sought. In this subsection, "environmental management system" has the meaning assigned by Section 5.127.(f) Notice of an application under Subsection (d) shall be mailed to the mayor and health authorities for the city or town, and the county judge and health authorities for the county in which the waste is or will be discharged, at least 10 days before the commission meeting, and they may present information to the commission on the application.(g) An application to renew a permit for a confined animal feeding operation which was issued between July 1, 1974, and December 31, 1977, may be set for consideration and may be acted on by the commission at a regular meeting without the necessity of holding a public hearing if the applicant does not seek to discharge into or adjacent to water in the state and does not seek to change materially the pattern or place of disposal.(h) For the purposes of Subsection (c), the commission may act on the application without holding a public hearing if all of the following conditions are met:(1) not less than 30 days before the date of action on the application by the commission, the applicant has published the commission's notice of the application at least once in a newspaper regularly published or circulated within each county where the proposed facility or discharge is located and in each county affected by the discharge;(2) not less than 30 days before the date of action on the application by the commission, the applicant has served or mailed the commission's notice of the application to persons who in the judgment of the commission may be affected, including the county judges as required by Subsection (b). As part of his application the applicant shall submit an affidavit which lists the names and addresses of the persons who may be affected by the application and includes the source of the list;(3) within 30 days after the date of the newspaper publication of the commission's notice, neither a commissioner, the executive director, nor an affected person who objects to the application has requested a public hearing.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1979, 66th Leg., p. 1984, ch. 781, Sec. 1, eff. Aug. 27, 1979; Acts 1981, 67th Leg., p. 3156, ch. 828, Sec. 6, eff. June 17, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 5.012, eff. Sept. 1, 1985; Acts 1999, 76th Leg., ch. 795, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 965, Sec. 16.05, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1161, Sec. 2, eff. Sept. 1, 2001.

Sec. 26.0281. CONSIDERATION OF COMPLIANCE HISTORY. In considering the issuance, amendment, or renewal of a permit to discharge effluent comprised primarily of sewage or municipal waste, the commission shall consider the compliance history of the applicant and its operator under the method for evaluating compliance history developed by the commission under Section 5.754. In considering an applicant's compliance history under this subsection, the commission shall consider as evidence of compliance information regarding the applicant's implementation of an environmental management system at the facility for which the permit, permit amendment, or permit renewal is sought. In this section, "environmental management system" has the meaning assigned by Section 5.127.

Added by Acts 1985, 69th Leg., ch. 626, Sec. 1, eff. Aug. 26, 1985. Amended by Acts 2001, 77th Leg., ch. 965, Sec. 16.06, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1161, Sec. 3, eff. Sept. 1, 2001.

Sec. 26.0282. CONSIDERATION OF NEED AND REGIONAL TREATMENT OPTIONS. In considering the issuance, amendment, or renewal of a permit to discharge waste, the commission may deny or alter the terms and conditions of the proposed permit, amendment, or renewal based on consideration of need, including the expected volume and quality of the influent and the availability of existing or proposed areawide or regional waste collection, treatment, and disposal systems not designated as such by commission order pursuant to provisions of this subchapter. This section is expressly directed to the control and treatment of conventional pollutants normally found in domestic wastewater.

Added by Acts 1989, 71st Leg., ch. 757, Sec. 1, eff. Sept. 1, 1989.

Sec. 26.0283. DENIAL OF APPLICATION FOR PERMIT; ASSISTANCE PROVIDED BY CERTAIN FORMER EMPLOYEES. (a) In this section, "former employee" means a person:(1) who was previously employed by the commission as a supervisory or exempt employee; and(2) whose duties during employment with the commission included involvement in or supervision of the commission's review, evaluation, or processing of applications.(b) The commission shall deny an application for the issuance, amendment, renewal, or transfer of a permit and may not issue, amend, renew, or transfer the permit if the board determines that a former employee:(1) participated personally and substantially as a former employee in the commission's review, evaluation, or processing of that application before leaving his employment with the commission; and(2) after leaving his employment with the commission, provided assistance with the application for the issuance, amendment, renewal, or transfer of a permit, including assistance with preparation or presentation of the application or legal representation of the applicant.(c) The commission shall provide an opportunity for a hearing to an applicant before denying an application under this section.(d) Action taken under this section will not prejudice any application other than an application in which the former employee provided assistance.

Added by Acts 1989, 71st Leg., ch. 1175, Sec. 2, eff. Sept. 1, 1989.

Sec. 26.0285. EXPIRATION OF PERMITS WITHIN SAME WATERSHED. The commission shall, to the greatest extent practicable, require that all permits for the discharge of waste within a single watershed or within a region of a single watershed contain the same expiration date. The commission shall adopt and implement procedures for the simultaneous review and renewal of all those permits within a watershed or region of a watershed. The purpose of the review is to require comprehensive evaluation of the combined effects of permitted discharges on water quality within the watershed and to facilitate the receipt of information from the public and other entities affected by those discharges. The watershed and river basin monitoring plans described by Section 26.0135(c) shall include targeted monitoring to assist the permitting process.

Added by Acts 1991, 72nd Leg., ch. 294, Sec. 4, eff. June 7, 1991. Amended by Acts 1997, 75th Leg., ch. 101, Sec. 4, eff. Sept. 1, 1997.

Sec. 26.0286. PROCEDURES APPLICABLE TO PERMITS FOR CERTAIN CONCENTRATED ANIMAL FEEDING OPERATIONS. (a) In this section:(1) "Sole-source surface drinking water supply" means a body of surface water that is designated as a sole-source surface drinking water supply in rules adopted by the commission.(2) "Protection zone" means an area so designated by commission rule under Subsection (c).(3) "Liquid waste handling system" means a system in which fresh water or wastewater is used for transporting and land applying waste.(b) The commission shall process an application for authorization to construct or operate a concentrated animal feeding operation as a specific permit under Section 26.028 subject to the procedures provided by Subchapter M, Chapter 5, if, on the date the commission determines that the application is administratively complete, any part of a pen, lot, pond, or other type of control or retention facility or structure of the concentrated animal feeding operation is located or proposed to be located within the protection zone of a sole-source surface drinking water supply. For the purposes of this subsection, a land application area is not considered a control or retention facility.(c) For the purposes of this section only, when adopting rules under Section 26.023 to set water quality standards for water in the state, the commission by rule shall designate a surface water body as a sole-source surface drinking water supply if that surface water body is identified as a public water supply in rules adopted by the commission under Section 26.023 and is the sole source of supply of a public water supply system, exclusive of emergency water connections. At the same time, the commission shall designate as a protection zone any area within the watershed of a sole-source surface drinking water supply that is:(1) within two miles of the normal pool elevation of a body of surface water that is a sole-source surface drinking water supply;(2) within two miles of that part of a perennial stream that is:(A) a tributary of a sole-source surface drinking water supply; and(B) within three linear miles upstream of the normal pool elevation of a sole-source surface drinking water supply; or(3) within two miles of that part of a stream that is a sole-source surface drinking water supply, extending three linear miles upstream from the water supply intake.(d) This section does not apply to a poultry operation that does not use a liquid waste handling system.

Added by Acts 1999, 76th Leg., ch. 1350, Sec. 3, eff. Sept. 1, 1999. Amended by Acts 2001, 77th Leg., ch. 681, Sec. 1, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 966, Sec. 8.01, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1276, Sec. 18.005, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 418, Sec. 1, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 418, Sec. 2, eff. September 1, 2005.

Sec. 26.029. CONDITIONS OF PERMIT; AMENDMENT. (a) In each permit, the commission shall prescribe the conditions on which it is issued, including:(1) the duration of the permit;(2) the location of the point of discharge of the waste;(3) the maximum quantity of waste that may be discharged under the permit at any time and from time to time;(4) the character and quality of waste that may be discharged under the permit; and(5) any monitoring and reporting requirements prescribed by the commission for the permittee.(b) After a public hearing, notice of which shall be given to the permittee, the commission may require the permittee, from time to time, for good cause, in conformance with applicable laws, to conform to new or additional conditions.(c) A permit does not become a vested right in the permittee. (d) The notice required by Subsection (b) of this section shall be sent to the permittee at his last known address as shown by the records of the commission.

Amended by Acts 1977, 65th Leg., p. 1646, ch. 644, Sec. 8. Renumbered from Sec. 21.081 and amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 985, ch. 367, Sec. 44, eff. June 10, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.075, eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1072, Sec. 20, eff. Sept. 1, 1997.

Sec. 26.0291. WATER QUALITY FEE. (a) An annual water quality fee is imposed on:(1) each wastewater discharge permit holder for each wastewater discharge permit held; and(2) each user of water in proportion to the user's water right, through permit or contract, as reflected in the commission's records, provided that the commission by rule shall ensure that no fee shall be assessed for the portion of a municipal or industrial water right directly associated with a facility or operation for which a fee is assessed under Subdivision (1) of this subsection.(b) The fee is to supplement any other funds available to pay expenses of the commission related to:(1) inspecting waste treatment facilities; and(2) enforcing the laws of the state and the rules of the commission governing:(A) waste discharge and waste treatment facilities, including any expenses necessary to administer the national pollutant discharge elimination system (NPDES) program;(B) the water resources of this state, including the water quality management programs under Section 26.0135; and(C) any other water resource management programs reasonably related to the activities of the persons required to pay a fee under this section.(c) The fee for each year is imposed on each permit or water right in effect during any part of the year. The commission may establish reduced fees for inactive permits.(d) Irrigation water rights are not subject to a fee under this section. (e) The commission by rule shall adopt a fee schedule for determining the amount of the fee to be charged. Beginning September 1, 2009, the maximum amount of a fee under this section is $100,000. On September 1 of each subsequent year, the commission shall adjust the maximum fee amount as necessary to reflect the percentage change during the preceding year in the Consumer Price Index for All Urban Consumers (CPI-U), U.S. City Average, published monthly by the United States Bureau of Labor Statistics, or its successor in function. Notwithstanding any adjustment for inflation under this subsection, the amount of the fee may not exceed $150,000 for each permit or contract and the maximum annual fee under this section for a wastewater discharge or waste treatment facility that holds a water right for the use of water by the facility is $150,000. In determining the amount of a fee under this section, the commission may consider:(1) waste discharge permitting factors such as flow volume, toxic pollutant potential, level of traditional pollutant, and heat load;(2) the designated uses and segment ranking classification of the water affected by discharges from the permitted facility;(3) the expenses necessary to obtain and administer the NPDES program;(4) the reasonable costs of administering the water quality management programs under Section 26.0135; and(5) any other reasonable costs necessary to administer and enforce a water resource management program reasonably related to the activities of the persons required to pay a fee under this section.(f) The fees collected under this section shall be deposited to the credit of the water resource management account, an account in the general revenue fund.(g) The commission may adopt rules necessary to administer this section.(h) A fee collected under this section is in addition to any other fee that may be charged under this chapter.

Added by Acts 1989, 71st Leg., ch. 642, Sec. 3. Amended by Acts 1993, 73rd Leg., ch. 746, Sec. 5; Acts 1995, 74th Leg., ch. 310, Sec. 3, eff. Aug. 28, 1995; Acts 1997, 75th Leg., ch. 333, Sec. 8, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 965, Sec. 3.04, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 157, Sec. 1, eff. September 1, 2009.

Sec. 26.0292. FEES CHARGED TO AQUACULTURE FACILITIES. (a) "Aquaculture facility" means a facility engaged in aquaculture as defined in Section 134.001, Agriculture Code.(b) Notwithstanding Sections 26.0135 and 26.0291, the combined fees charged to an aquaculture facility under those sections may not total more than $5,000 in any year.(c) The commission by rule shall provide that among aquaculture facilities, the fees charged under this section are reasonably assessed according to the pollutant load of the facility.

Added by Acts 1999, 76th Leg., ch. 1239, Sec. 10, eff. Sept. 1, 1999.

Sec. 26.030. PERMIT; EFFECT ON RECREATIONAL WATER. (a) In considering the issuance of a permit to discharge effluent into any body of water having an established recreational standard, the commission shall consider any unpleasant odor quality of the effluent and the possible adverse effect that it might have on the receiving body of water, and the commission may consider the odor as one of the elements of the water quality of the effluent.(b) In considering the issuance of a permit to discharge effluent comprised primarily of sewage or municipal waste into any body of water that crosses or abuts any park, playground, or schoolyard within one mile of the point of discharge, the commission shall consider any unpleasant qualities of the effluent, including unpleasant odor, and any possible adverse effects that the discharge of the effluent might have on the recreational value of the park, playground, or schoolyard.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 424, Sec. 1, eff. June 11, 1985.

Sec. 26.0301. WASTEWATER OPERATIONS COMPANY REGISTRATION AND OPERATOR LICENSING. (a) The holders of permits to discharge wastewater from a sewage treatment facility shall employ a treatment plant operator holding a valid license issued by the commission under Chapter 37 for the type of facility being operated.(b) Every person that is in the business of providing sewage treatment or collection facility services under contract must hold a valid registration issued by the commission under Chapter 37.(c) A person who performs process control activities at a sewage treatment facility or supervises the maintenance of a sewage collection system must hold a license issued by the commission under Chapter 37.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 5.010, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 400, Sec. 1, eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 564, Sec. 1.04, eff. June 11, 1993; Acts 1993, 73rd Leg., ch. 746, Sec. 6, eff. Aug. 30, 1993; Acts 1997, 75th Leg., ch. 333, Sec. 9, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 1072, Sec. 21, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 880, Sec. 6, eff. Sept. 1, 2001.

Sec. 26.0311. STANDARDS FOR CONTROL OF GRAYWATER. (a) In this section, "graywater" means wastewater from clothes washing machines, showers, bathtubs, handwashing lavatories, and sinks that are not used for disposal of hazardous or toxic ingredients. The term does not include wastewater:(1) that has come in contact with toilet waste;(2) from the washing of material, including diapers, soiled with human excreta; or(3) from sinks used for food preparation or disposal.(b) The commission by rule shall adopt and implement minimum standards for the use of graywater for:(1) irrigation and other agricultural purposes;(2) domestic use, to the extent consistent with Section 341.039, Health and Safety Code;(3) commercial purposes; and(4) industrial purposes.(c) The standards adopted by the commission under Subsection (b) must assure that the use of graywater is not a nuisance and does not damage the quality of surface water and groundwater in this state.

Added by Acts 1987, 70th Leg., ch. 541, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1993, 73rd Leg., ch. 233, Sec. 1, eff. Aug. 30, 1993; Acts 2003, 78th Leg., ch. 689, Sec. 1, eff. Sept. 1, 2003.

Sec. 26.033. RATING OF WASTE DISPOSAL SYSTEMS. (a) After consultation with the Texas Department of Health, the commission shall provide by rule for a system of approved ratings for municipal waste disposal systems and other waste disposal systems which the commission may designate.(b) The owner or operator of a municipal waste disposal system which attains an approved rating has the privilege of erecting signs of a design approved by the commission on highways approaching or inside the boundaries of the municipality, subject to reasonable restrictions and requirements which may be established by the Texas Department of Transportation.(c) In addition, the owner or operator of any waste disposal system, including a municipal system, which attains an approved rating has the privilege of erecting signs of a design approved by the commission at locations which may be approved or established by the commission, subject to such reasonable restrictions and requirements which may be imposed by any governmental entity having jurisdiction.(d) If the waste disposal system fails to continue to achieve an approved rating, the commission may revoke the privilege. On due notice from the commission, the owner or operator of the system shall remove the signs.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.080, eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 165, Sec. 22(74), eff. Sept. 1, 1995.

Sec. 26.034. APPROVAL OF DISPOSAL SYSTEM PLANS. (a) The commission may, on a case-by-case basis, review and approve plans and specifications for treatment facilities, sewer systems, and disposal systems that transport, treat, or dispose of primarily domestic wastes.(b) Before beginning construction, every person who proposes to construct or materially alter the efficiency of any treatment works to which this section applies shall submit completed plans and specifications to the commission.(c) The commission by rule shall adopt standards to determine which plans and specifications the commission will review for approval. If the commission excludes certain plans and specifications from review and approval, the commission shall require that a registered professional engineer submit the plans to the commission and make a finding that the plans and specifications are in substantial compliance with commission standards and that any deviation from those standards is based on the best professional judgment of the registered professional engineer.(d) Except as provided by Subsection (e), the commission may not require plans and specifications for a sewer system that transports primarily domestic waste to be submitted to the commission from:(1) a municipality if:(A) the municipality has its own internal engineering review staff;(B) the plans and specifications subject to review are prepared by private engineering consultants; and(C) the review is conducted by a registered professional engineer who is an employee of or consultant to the municipality separate from the private engineering consultant charged with the design of the plans and specifications under review; or(2) an entity that is required by local ordinance to submit the plans and specifications for review and approval to a municipality.(e) If the commission finds that a municipality's review and approval process does not provide for substantial compliance with commission standards, the commission shall require all plans and specifications reviewed by the municipality under Subsection (d) to be submitted to the commission for review and approval.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 961, ch. 367, Sec. 1, eff. June 10, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.081, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 397, Sec. 1, eff. Sept. 1, 1987; Acts 1995, 74th Leg., ch. 924, Sec. 1, eff. Aug. 28, 1995.

Sec. 26.0345. DISCHARGE FROM AQUACULTURE FACILITIES. (a) In addition to wastewater permit conditions established under the authority of Sections 5.102, 5.103, 5.120, and 26.040, the Texas Natural Resource Conservation Commission, in consultation with the Department of Agriculture and the Parks and Wildlife Department, shall establish permit conditions relating to suspended solids in a discharge permit for an aquaculture facility located within the coastal zone and engaged in shrimp production that are based on levels and measures adequate to prevent:(1) potential significant adverse responses in aquatic organisms, changes in flow patterns of receiving waters, or untimely filling of bays with settled solids; or(2) a potential significant adverse response in aquatic plants from attenuation of light by suspended solids in discharges.(b) In this section, "coastal zone" has the meaning assigned by Section 33.004, Natural Resources Code.

Added by Acts 1999, 76th Leg., ch. 1239, Sec. 9, eff. Sept. 1, 1999.

Sec. 26.035. FEDERAL GRANTS. The executive director with the approval of the commission or the executive administrator with the approval of the board, as applicable under this code or other laws, may execute agreements with the United States Environmental Protection Agency or any other federal agency that administers programs providing federal cooperation, assistance, grants, or loans for research, development, investigation, training, planning, studies, programming, and construction related to methods, procedures, and facilities for the collection, treatment, and disposal of waste or other water quality control activities. The commission or board may accept federal funds for these purposes and for other purposes consistent with the objectives of this chapter and may use the funds as prescribed by law or as provided by agreement.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.081, eff. Sept. 1, 1985.

Sec. 26.036. WATER QUALITY MANAGEMENT PLANS. (a) The executive director shall develop and prepare, and from time to time revise, comprehensive water quality management plans for the different areas of the state, as designated by the commission.(b) The executive director may contract with local governments, regional planning commissions, planning agencies, other state agencies, colleges and universities in the state, and any other qualified and competent person to assist in developing and preparing, and from time to time revising, water quality management plans for areas designated by the commission.(c) With funds provided for the purpose by legislative appropriation, the commission may make grants or interest-free loans to, or contract with, local governments, regional planning commissions, and planning agencies to pay administrative and other expenses of such entities for developing and preparing, and from time to time revising, water quality management plans for areas designated by the commission. The period of time for which funding under this provision may be provided for developing and preparing or for revising a plan may not exceed three consecutive years in each instance. Any loan made pursuant to this subsection shall be repaid when the construction of any project included in the plan is begun.(d) Any person developing or revising a plan shall, during the course of the work, consult with the commission and with local governments and other federal, state, and local governmental agencies which in the judgment of the commission may be affected by or have a legitimate interest in the plan.(e) Insofar as may be practical, the water quality management plans shall be reasonably compatible with the other governmental plans for the area, such as area or regional transportation, public utility, zoning, public education, recreation, housing, and other related development plans.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.082, eff. Sept. 1, 1985; Acts 1999, 76th Leg., ch. 194, Sec. 1, eff. May 24, 1999.

Sec. 26.037. APPROVAL OF PLANS. (a) The executive director may approve water quality management plans and revisions after a public participation opportunity has been provided that at a minimum meets federal public participation requirements. Approval of water quality management plans shall be consistent with applicable state and federal requirements. The commission may adopt rules governing approval of water quality management plans. The commission shall provide an opportunity for an interested person to seek commission review of the executive director's decision regarding a water quality management plan approval or revision.(b) When a water quality management plan has been approved as provided in this section, the plan may be furnished to the Federal Environmental Protection Agency or any other federal official or agency in fulfillment of any federal water quality management planning requirement specified for any purpose by the federal government.(c) The board and the commission may use an approved water quality management plan or a plan in progress but not completed or approved in reviewing and making determinations on applications for permits and on applications for financial assistance for construction of treatment works.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.083, eff. Sept. 1, 1985; Acts 1999, 76th Leg., ch. 194, Sec. 2, eff. May 24, 1999.

Sec. 26.038. FISCAL CONTROL ON WATER QUALITY MANAGEMENT PLANNING. In administering the program for making grants and loans to and contracting with local governments, regional planning commissions, and planning agencies as authorized in Subsection (c) of Section 26.036 of this code, the commission shall adopt rules and procedures for the necessary engineering review and supervision, fiscal control, and fund accounting. The fiscal control and fund accounting procedures are supplemental to other procedures prescribed by law.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.084, eff. Sept. 1, 1985.

Sec. 26.039. ACCIDENTAL DISCHARGES AND SPILLS. (a) As used in this section:(1) "Accidental discharge" means an act or omission through which waste or other substances are inadvertently discharged into water in the state.(2) "Spill" means an act or omission through which waste or other substances are deposited where, unless controlled or removed, they will drain, seep, run, or otherwise enter water in the state.(3) "Other substances" means substances which may be useful or valuable and therefore are not ordinarily considered to be waste, but which will cause pollution if discharged into water in the state.(b) Whenever an accidental discharge or spill occurs at or from any activity or facility which causes or may cause pollution, the individual operating, in charge of, or responsible for the activity or facility shall notify the commission as soon as possible and not later than 24 hours after the occurrence. The individual's notice to the commission must include the location, volume, and content of the discharge or spill.(c) Activities which are inherently or potentially capable of causing or resulting in the spillage or accidental discharge of waste or other substances and which pose serious or significant threats of pollution are subject to reasonable rules establishing safety and preventive measures which the commission may adopt or issue. The safety and preventive measures which may be required shall be commensurate with the potential harm which could result from the escape of the waste or other substances.(d) The provisions of this section are cumulative of the other provisions in this chapter relating to waste discharges, and nothing in this section exempts any person from complying with or being subject to any other provision of this chapter.(e) If an accidental discharge or spill described by Subsection (b) from a wastewater treatment or collection facility owned or operated by a local government may adversely affect a public or private source of drinking water, the individual shall also notify appropriate local government officials and local media.(f) The commission by rule shall specify the conditions under which an individual must comply with Subsection (e) and prescribe procedures for giving the required notice. The rules must also state the content of the notice and the manner of giving notice. In formulating the rules, the commission shall consider:(1) the nature and extent of the discharge or spill;(2) the potential effect of the discharge or spill; and(3) regional information about the susceptibility of a particular drinking water source to a specific type of pollution.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.085, eff. Sept. 1, 1985; Acts 1999, 76th Leg., ch. 208, Sec. 1, eff. Sept. 1, 1999.

Sec. 26.040. GENERAL PERMITS. (a) The commission may issue a general permit to authorize the discharge of waste into or adjacent to waters in the state by category of dischargers in a particular geographical area of the state or in the entire state if the dischargers in the category discharge storm water or:(1) engage in the same or substantially similar types of operations;(2) discharge the same types of waste;(3) are subject to the same requirements regarding effluent limitations or operating conditions;(4) are subject to the same or similar monitoring requirements; and(5) are, in the commission's opinion, more appropriately regulated under a general permit than under individual permits based on commission findings that:(A) the general permit has been drafted to assure that it can be readily enforced and that the commission can adequately monitor compliance with the terms of the general permit; and(B) the category of discharges covered by the general permit will not include a discharge of pollutants that will cause significant adverse effects to water quality.(b) The commission shall publish notice of a proposed general permit in a daily or weekly newspaper of general circulation in the area affected by the activity that is the subject of the proposed general permit and in the Texas Register. For a statewide general permit, the commission shall designate one or more newspapers of statewide or regional circulation and shall publish notice of the proposed statewide general permit in each designated newspaper in addition to the Texas Register. The notice must include an invitation for written comments by the public to the commission regarding the proposed general permit and shall be published not later than the 30th day before the commission adopts the general permit. The commission by rule may require additional notice to be given.(c) The commission may hold a public meeting to provide an additional opportunity for public comment. The commission shall give notice of a public meeting under this subsection by publication in the Texas Register not later than the 30th day before the date of the meeting.(d) If the commission receives public comment relating to issuance of a general permit, the commission may issue the general permit only after responding in writing to the comments. The commission shall issue a written response to comments on the permit at the same time the commission issues or denies the permit. The response is available to the public and shall be mailed to each person who made a comment.(e) A general permit may provide that a discharger who is not covered by an individual permit may obtain authorization to discharge waste under a general permit by submitting to the commission written notice of intent to be covered by the general permit. A general permit shall specify the deadline for submitting and the information required to be included in a notice of intent. A general permit may authorize a discharger to begin discharging under the general permit immediately on filing a complete and accurate notice of intent, or it may specify a date or period of time after the commission receives the discharger's notice of intent on which the discharger may begin discharging unless the executive director before that time notifies the discharger that it is not eligible for authorization under the general permit.(f) A general permit may authorize a discharger to discharge without submitting a notice of intent if the commission finds that a notice of intent requirement would be inappropriate.(g) Authorization to discharge under a general permit does not confer a vested right. After written notice to the discharger, the executive director may suspend a discharger's authority to discharge under a general permit and may require a person discharging under a general permit to obtain authorization to discharge under an individual permit as required by Section 26.027 or other law.(h) Notwithstanding other provisions of this chapter, the commission, after hearing, shall deny or suspend a discharger's authority to discharge under a general permit if the commission determines that the discharger's compliance history is in the lowest classification under Sections 5.753 and 5.754 and rules adopted and procedures developed under those sections. A hearing under this subsection is not subject to Chapter 2001, Government Code.(i) A general permit may be issued for a term not to exceed five years. After notice and comment as provided by Subsections (b)-(d), a general permit may be amended, revoked, or canceled by the commission or renewed by the commission for an additional term or terms not to exceed five years each. A general permit remains in effect until amended, revoked, or canceled by the commission or, unless renewed by the commission, until expired. If before a general permit expires the commission proposes to renew that general permit, that general permit remains in effect until the date on which the commission takes final action on the proposed renewal.(j) The commission may through a renewal or amendment process for a general permit add or delete requirements or limitations to the permit. The commission shall provide a reasonable time to allow a discharger covered by the general permit to make the changes necessary to comply with the additional requirements.(k) The commission may impose a reasonable and necessary fee under Section 26.0291 on a discharger covered by a general permit.(l) The issuance, amendment, renewal, suspension, revocation, or cancellation of a general permit or of authority to discharge under a general permit is not subject to Subchapters C-F, Chapter 2001, Government Code.(m) The commission may adopt rules as necessary to implement and administer this section.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.086, eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1085, Sec. 1, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1373, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 965, Sec. 16.07, eff. Sept. 1, 2001.

Sec. 26.0405. GENERAL PERMITS FOR CERTAIN SEWAGE TREATMENT AND DISPOSAL SYSTEMS. (a) To the extent not in conflict with state water quality standards or federal law, the commission shall issue one or more general permits for the discharge of treated sewage into or adjacent to water in this state by a sewage treatment and disposal system if the system:(1) produces not more than 5,000 gallons of waste each day;(2) is in a county with a population of 2.8 million or more that is an authorized agent under Chapter 366, Health and Safety Code, and that has:(A) adopted a resolution under Section 7.352 that authorizes the county to exercise enforcement power under Subchapter H, Chapter 7; and(B) entered into an agreement with the commission to inspect, investigate, and otherwise monitor compliance with the permit;(3) provides sewage treatment and disposal for a single-family residence for which the commission determines a connection to an existing or proposed area-wide or regional waste collection, treatment, and disposal system is not feasible; and(4) is on a property that:(A) was subdivided and developed before January 1, 1979; and(B) is of insufficient size to accommodate on-site disposal of all wastewater in compliance with Chapter 366, Health and Safety Code.(b) A person who discharges under a permit issued under this section is not required to hold a license or registration under Section 26.0301.(c) For a permit issued under this section, the commission shall for each system:(1) specify the design, operation, and maintenance requirements; and(2) establish the primary and secondary treatment requirements.(d) A system for which a permit is issued under this section is subject to design criteria established under Chapter 366, Health and Safety Code, and is not subject to design criteria established under Section 26.034.

Added by Acts 1999, 76th Leg., ch. 256, Sec. 1, eff. May 28, 1999. Amended by Acts 2001, 77th Leg., ch. 880, Sec. 7, eff. Aug. 27, 2001.

Sec. 26.041. HEALTH HAZARDS. The commission may use any means provided by this chapter to prevent a discharge of waste that is injurious to public health.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.086, eff. Sept. 1, 1985.

Sec. 26.042. MONITORING AND REPORTING. (a) The commission may prescribe reasonable requirements for a person making discharges of any waste or of any pollutant to monitor and report on his activities concerning collection, treatment, and disposal of the waste or pollutant.(b) The commission may, by regulation, order, permit, or otherwise require the owner or operator of any source of a discharge of pollutants into any water in the state or of any source which is an industrial user of a publicly owned treatment works to:(1) establish and maintain such records;(2) make such reports;(3) sample any discharges in accordance with such methods, at such locations, at such intervals, and in such manner as the commission shall prescribe; and(4) provide such other information relating to discharges of pollutants into any water in the state or to introductions of pollutants into publicly owned treatment works as the commission may reasonably require.(c) When in the judgment of the commission significant water quality management benefits will result or water quality management needs justify, the commission may also prescribe reasonable requirements for any person or persons making discharges of any waste or of any pollutant to monitor and report on the quality of any water in the state which the commission has reason to believe may be materially affected by the discharges.

Amended by Acts 1977, 65th Leg., p. 1640, ch. 644, Sec. 1. Renumbered from Sec. 21.094 and amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.088, eff. Sept. 1, 1985.

Sec. 26.043. THE STATE OF TEXAS WATER POLLUTION CONTROL COMPACT. (a) The legislature recognizes that various river authorities and municipal water districts and authorities of the state have signed, and that others are authorized to sign and may sign, a document entitled "The State of Texas Water Pollution Control Compact" (hereinafter called the "compact"), which was approved by Order of the Texas Water Quality Board on March 26, 1971, and which is now on file in the official records of the commission, wherein each of the signatories is by law an official agency of the state, created pursuant to Article XVI, Section 59 of the Texas Constitution and operating on a multiple county or regional basis, and that collectively those signatories constitute an agency of the state authorized to agree to pay, and to pay, for and on behalf of the state not less than 25 percent of the estimated costs of all water pollution control projects in the state, wherever located, for which federal grants are to be made pursuant to Clause (7), Subsection (b), Section 1158, Federal Water Pollution Control Act, as amended (33 U.S.C. Section 1158), or any similar law, in accordance with and subject to the terms and conditions of the compact. The compact provides a method for taking advantage of increased federal grants for water pollution control projects by virtue of the state payment which will be made from the proceeds from the sale of bonds by the signatories to the compact. The compact is hereby ratified and approved, and it is hereby provided that Section 30.026 of this code shall not constitute a limitation or restriction on any signatory with respect to any contract entered into pursuant to the compact or with respect to any water pollution control project in the state, wherever located, for which the aforesaid federal grants are to be made, and such signatory shall not be required to obtain the consent of any other river authority or conservation and reclamation district which is not a signatory with respect to any such contract or project. Each signatory to the compact is empowered and authorized to do any and all things and to take any and all action and to execute any and all contracts and documents which are necessary or convenient in carrying out the purposes and objectives of the compact and issuing bonds pursuant thereto, with reference to any water pollution control project in the state, wherever located, for which the aforesaid federal grants are to be made.(b) It is further found, determined, and enacted that all bonds issued pursuant to said compact and all bonds issued to refund or refinance same are and will be for water quality enhancement purposes, within the meaning of Article III, Section 49-d-1, as amended, of the Texas Constitution and any and all bonds issued by a signatory to said compact to pay for all or any part of a project pursuant to the compact and any bonds issued to refund or refinance any such bonds may be purchased by the Texas Water Development Board with money received from the sale of Texas Water Development Board bonds pursuant to said Article III, Section 49-d-1, as amended, of the Texas Constitution. The bonds or refunding bonds shall be purchased directly from any such signatory at such price as is necessary to provide the state payment and any other part of the cost of the project or necessary to accomplish the refunding, and all purchases shall constitute loans for water quality enhancement. The bonds or refunding bonds shall have the characteristics and be issued on such terms and conditions as are acceptable to the board. The proceeds received by any such signatory from the sale of any such bonds shall be used to provide the state payment pursuant to the compact and any other part of the cost of the project, and the proceeds from the sale of any such refunding bonds to refund any outstanding bonds issued pursuant to the compact shall be used to pay off and retire the bonds being refunded thereby.(c) This subsection is not intended to interfere in any way with the operation of Article III, Section 49-d-1, as amended, of the Texas Constitution or the enabling legislation enacted pursuant thereto, and the aforesaid compact shall constitute merely a complementary or supplemental method for providing the state payment solely in instances that it is deemed necessary or advisable by the board.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1987, 70th Leg., ch. 977, Sec. 23, eff. June 19, 1987.

Sec. 26.044. DISPOSAL OF BOAT SEWAGE. (a) In this section:(1) "Boat" means any vessel or other watercraft, whether moved by oars, paddles, sails, or other power mechanism, inboard or outboard, or any other vessel or structure floating on surface water in the state, whether or not capable of self-locomotion, including but not limited to cabin cruisers, houseboats, barges, marinas, and similar floating objects. The term does not include a vessel subject to inspection under 46 U.S.C. Section 3301.(2) "Boat pump-out station" means any private or public shoreside, mobile, or floating installation either independent of or in addition to an organized waste collection, treatment, and disposal system used to receive boat sewage.(3) "Shoreside, mobile, or floating installation" means marinas and other installations servicing boats on surface water in the state.(4) "Surface water in the state" means all lakes, bays, ponds, impounding reservoirs, springs, rivers, streams, creeks, estuaries, marshes, inlets, canals, the Gulf of Mexico out three nautical miles into the Gulf, and all other bodies of surface water, natural or artificial, inland or coastal, fresh or salt, navigable or nonnavigable, and including the beds and banks of all watercourses and bodies of surface water, that are wholly or partially inside or bordering the state or inside the jurisdiction of the state, except waters beyond three nautical miles of any shore in the state.(b) The commission shall issue rules concerning the disposal of sewage from boats located or operated on surface water in the state. The rules of the commission shall include provisions for the establishment of standards for sewage disposal devices, the certification of sewage disposal devices, including shoreside and mobile boat pump-out stations, and the visible and conspicuous display of evidence of certification of sewage disposal devices on each boat equipped with such device and on each shoreside and mobile pump-out device.(c) The commission may delegate the administration and performance of the certification function to the executive director or to another governmental entity. The commission or delegated authority shall collect the following fees from applicants for certification:Boat Pump-out Station (biennial):Initial Certificates for Pump-out $35Pump-out Renewal $25Marine Sanitation Device (biennial):Boat over 26 Feet or Houseboat $15Boat 26 Feet or less with Permanent Device $15All certification fees shall be paid to the commission or delegated authority performing the certification function. All fees collected by any state agency shall be deposited to the credit of the water resource management account for use by the commission or delegated authority.(d) Before issuing any rules under Subsection (b), the commission or any person authorized by it under Section 26.021 on request may hold hearings on those rules in Austin and in five other locations in the state in order to provide the best opportunity for all citizens of the state to appear and present evidence to the commission.(e) Notice of the hearing in Austin shall be published at least once in one or more newspapers having general circulation in the state. Notice of each of the other hearings shall be published at least once in one or more newspapers having general circulation in the region in which each hearing is to be held.(f) Copies of each rule issued by the commission under this section shall be filed in the offices of the commission in Austin, in the office of the Secretary of State in Austin, and posted on the commission's Internet website. The commission shall provide for publication of notice of each rule issued under this section in at least one newspaper of general circulation in each county of the state and shall furnish the county judge of each county of the state a copy of the rules.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 239, Sec. 79, eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 795, Sec. 1.089, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 977, Sec. 24, eff. June 19, 1987; Acts 1997, 75th Leg., ch. 333, Sec. 10, eff. Sept. 1, 1997.Amended by: Acts 2009, 81st Leg., R.S., Ch. 579, Sec. 1, eff. September 1, 2009.

Sec. 26.045. PUMP-OUT FACILITIES FOR BOAT SEWAGE. (a) In this section "boat," "boat pump-out station," "shoreside, mobile, or floating installation," and "surface water in the state" have the meanings assigned by Section 26.044.(b) After a public hearing and after making every reasonable effort to bring about the establishment of an adequate number of boat pump-out stations on surface water in the state, the commission may enter an order requiring the establishment of boat pump-out stations by a local government that has any jurisdiction over at least a portion of the surface water in the state or over land immediately adjacent to the water.(c) If a local government is authorized to issue authorization for the operation of shoreside, mobile, or floating installations, the local government may require the installation and operation of boat pump-out stations where necessary. The local government shall require the installation and operation of boat pump-out stations if required by the commission.(d) A local government responsible for establishing boat pump-out stations may issue bonds or may use general revenue funds from normal operations to finance the construction and operation of the pump-out facilities. Pump-out stations established as a result of this section will be self-sustaining with respect to costs and revenues collected from users of said facilities, and local governments are authorized to levy reasonable, appropriate charges or fees to recover cost of installation and operation of the pump-out stations. Nothing in this section is to be construed to require any local government to rebate to the State of Texas funds collected pursuant to this program.(e) The hearings required by this section and other acts of the commission in carrying out the provisions of this section shall be handled as provided in the rules of the commission.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.090, eff. Sept. 1, 1985.Amended by: Acts 2009, 81st Leg., R.S., Ch. 579, Sec. 2, eff. September 1, 2009.

Sec. 26.046. HEARINGS ON PROTECTION OF EDWARDS AQUIFER FROM POLLUTION. (a) As used in this section, "Edwards Aquifer" means that portion of an arcuate belt of porous, waterbearing limestones composed of the Comanche Peak, Edwards, and Georgetown formations trending from west to east to northeast through Kinney, Uvalde, Medina, Bexar, Kendall, Comal, and Hays counties, respectively, and as defined in the most recent rules of the commission for the protection of the quality of the potable underground water in those counties.(b) Annually, the commission shall hold a public hearing in Kinney, Uvalde, Medina, Bexar, Kendall, Comal, or Hays County, and a hearing in any other of those counties whose commissioners court requests that a hearing be held in its county, to receive evidence from the public on actions the commission should take to protect the Edwards Aquifer from pollution. Notice of the public hearing shall be given and the hearing shall be conducted in accordance with the rules of the commission.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 961, ch. 367, Sec. 1, eff. June 10, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.091, eff. Sept. 1, 1985.

Sec. 26.0461. FEES FOR EDWARDS AQUIFER PLANS. (a) The commission may impose fees for processing plans or amendments to plans that are subject to review and approval under the commission's rules for the protection of the Edwards Aquifer and for inspecting the construction and maintenance of projects covered by those plans.(b) The plans for which fees may be imposed are:(1) water pollution abatement plans;(2) plans for sewage collection systems;(3) plans for hydrocarbon storage facilities or hazardous substance storage facilities; and(4) contributing zone plans.(c) The commission by rule shall adopt a fee schedule for fees that it may impose under this section.(d) Except as provided by Subsection (d-1), a fee imposed under this section may not be less than $100 or more than $6,500.(d-1) A fee imposed under this section may not be more than $13,000 if the fee is for a water pollution abatement or contributing zone plan for a development of more than 40 acres.(e) A fee charged under this section must be based on the following criteria:(1) if a pollution abatement or contributing zone plan, the area or acreage covered by the plan;(2) if a sewage collection systems plan, the number of linear feet of pipe or line;(3) if a hydrocarbon storage facility or hazardous substance storage facility plan, the number of tanks; and(4) the type of activity subject to regulation.(f) The executive director shall charge and collect a fee imposed under this section and shall record the time at which the fee is due and render an account to the person charged with the fee.(g) A fee imposed under this section is a separate charge in addition to any other fee that may be provided by law or rules of the commission.(h) A fee collected under this section shall be deposited in the State Treasury to the credit of a special program to be used only for administering the commission's Edwards Aquifer program, including:(1) monitoring surface water, stormwater, and groundwater quality in the Edwards Aquifer program area; and(2) developing geographic information systems (GIS) data layers for the Edwards Aquifer program.

Added by Acts 1987, 70th Leg., ch. 417, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1993, 73rd Leg., ch. 564, Sec. 1.05, eff. June 11, 1993; Acts 1993, 73rd Leg., ch. 746, Sec. 7, eff. Aug. 30, 1993; Acts 1997, 75th Leg., ch. 333, Sec. 11, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 743, Sec. 1, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1088, Sec. 1, eff. September 1, 2007.

Sec. 26.047. PERMIT CONDITIONS AND PRETREATMENT STANDARDS CONCERNING PUBLICLY OWNED TREATMENT WORKS. (a) The commission shall impose as conditions in permits for the discharge of pollutants from publicly owned treatment works requirements for information to be provided by the permittee concerning new introductions of pollutants or substantial changes in the volume or character of pollutants being introduced into such treatment works.(b) The commission is authorized to impose as conditions in permits for the discharge of pollutants from publicly owned treatment works appropriate measures to establish and insure compliance by industrial users with any system of user charges required under state or federal law or any regulations or guidelines promulgated thereunder.(c) The commission is authorized to apply, and to enforce pursuant to Subchapter D of this chapter, against industrial users of publicly owned treatment works, toxic effluent standards and pretreatment standards for the introduction into such treatment works of pollutants which interfere with, pass through, or otherwise are incompatible with such treatment works.

Added by Acts 1977, 65th Leg., p. 1646, ch. 644, Sec. 9. Renumbered from Sec. 21.099 and amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.092, eff. Sept. 1, 1985.

Sec. 26.048. PROHIBITION OF DISCHARGE TO A PLAYA FROM A CONCENTRATED ANIMAL FEEDING OPERATION. (a) Except as provided by Subsections (b) and (c) of this section, the commission may adopt rules under this section to prohibit:(1) the discharge of agricultural waste from a concentrated animal feeding operation into a playa; or(2) the use of a playa as a wastewater retention facility for agricultural waste.(b) A concentrated animal feeding operation authorized to discharge agricultural waste into a playa or to use a playa as a wastewater retention facility for agricultural waste under this chapter before the adoption of rules under this section may continue that discharge into the playa or use of the playa for the retention of agricultural waste after the adoption of those rules. The operator of a concentrated animal feeding operation that uses a playa as a wastewater retention facility annually shall collect a water sample from each well providing water for the facility and shall have the sample analyzed for chlorides and nitrates. The operator shall provide copies of the analysis to the commission. If the results of an analysis when compared with analysis of water collected at an earlier date from the same well indicate a significant increase in the levels of chlorides or nitrates, the commission shall require that an investigation be made to determine the source of the contamination. If it is determined that contamination is occurring as a result of use of the playa as a retention facility for the waste from the concentrated feeding operation, the commission shall require action to correct the problem.(c) The authorization for a concentrated animal feeding operation to use a playa for agricultural waste discharge or retention under Subsection (b) of this section is not affected by the expansion of a concentrated animal feeding operation, a permit amendment, permit renewal, transfer of ownership or operation of a concentrated animal feeding operation, or by a suspension for not more than five years of operations at a concentrated animal feeding operation.(d) Subsections (b) and (c) of this section do not restrict the application of commission rules that regulate concentrated animal feeding operations for the purpose of protecting water quality and that are not in conflict with those subsections.(e) As used in this section:(1) "Concentrated animal feeding operation" means a concentrated, confined livestock or poultry facility that is operated for meat, milk, or egg production or for growing, stabling, or housing livestock or poultry in pens or houses, in which livestock or poultry are fed at the place of confinement and crop or forage growth or feed is not produced in the confinement area.(2) "Playa" means a flat-floored, clayey bottom of an undrained basin that is located in an arid or semi-arid part of the state, is naturally dry most of the year, and collects runoff from rain but is subject to rapid evaporation.

Added by Acts 1993, 73rd Leg., ch. 1040, Sec. 1, eff. Sept. 1, 1993.

Sec. 26.049. SANITARY SEWER OVERFLOWS. (a) The commission may not adopt a rule governing sanitary sewer overflows, issue a permit regarding sanitary sewer overflows, or initiate any enforcement action related to a sanitary sewer overflow or a threatened overflow that:(1) is stricter than the national policy for sewer overflows; or(2) seeks compliance in a manner that exceeds the minimum requirements of that policy.(b) If the commission adopts a rule governing sanitary sewer overflows, the commission shall:(1) employ the maximum flexibility allowed under the national policy for sewer overflows;(2) allow alternative strategies for the control of sanitary sewer overflows;(3) consider the financial conditions and constraints of local governments that own separate sanitary sewer systems; and(4) allow local governments that own separate sanitary sewer systems sufficient time to design and develop cost-effective methods for controlling sanitary sewer overflows before the commission begins an enforcement action to control sanitary sewer overflows.(c) Until a national policy for separate sanitary sewer system overflows is finally adopted and if the commission adopts a rule governing sewer overflows, the commission may use the national combined sewer overflow policy as the basis for working with local governments to develop cost-effective programs to control sewer overflows. Implementation schedules developed may be based on the national combined sewer overflow policy.(d) The commission may require a local government that substantially complies with the national policy for sewer overflows to provide additional controls only if the commission documents a water quality problem attributable to the local government that threatens human health, safety, or the environment.(e) In this section:(1) "National combined sewer overflow policy" means the Combined Sewer Overflow Control Policy of the United States Environmental Protection Agency dated April 8, 1994, and published April 19, 1994, as amended or superseded.(2) "National policy for sewer overflows" means the Combined Sewer Overflow Control Policy of the United States Environmental Protection Agency dated April 8, 1994, and published April 19, 1994, as amended or superseded, or another national policy that is finally adopted by the United States Environmental Protection Agency after September 1, 1995, governing separate sanitary sewer system overflows.(3) "Separate sanitary sewer system" means a wastewater collection system, separate and distinct from a storm sewer system, that conveys domestic, municipal, commercial, or industrial wastewaters to a publicly owned treatment plant.(4) "Sanitary sewer overflow" means a discharge of wastewater, stormwater that has entered a separate sanitary sewer system, or a combination of wastewater and stormwater from a separate sanitary sewer system at a point or points before the water enters a publicly owned treatment plant.(f) Notwithstanding any other provision of this section, the commission shall establish criteria for evaluating whether to initiate an enforcement action related to sanitary sewer overflows that occur as the result of a blockage due to grease. The criteria shall include consideration of whether the discharge:(1) could reasonably have been prevented;(2) was minimized; and(3) was reported and the notice required by Section 26.039(e) was given.(g) The adoption and enforcement by a separate sanitary sewer system of model standards for grease management recognized by the executive director shall be considered by the commission to be evidence tending to show that reasonable measures have been taken to prevent or minimize sanitary sewer overflows that occur as a result of blockage due to grease.(h) When a home-rule municipality has a plan to control or minimize sanitary sewer overflows, Section 552.901, Local Government Code, does not limit the power of a home-rule municipality, in exercising its home-rule powers under Section 5, Article XI, Texas Constitution, to maintain, repair, relocate, or replace a water or sanitary sewer lateral or service line on private property without making an assessment against the property or a person.

Added by Acts 1995, 74th Leg., ch. 925, Sec. 1, eff. Sept. 1, 1995. Amended by Acts 2003, 78th Leg., ch. 1086, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 885, Sec. 3.77(31), eff. April 1, 2009.

Sec. 26.0491. MODEL STANDARDS TO PREVENT DISCHARGE OF UNTREATED WASTEWATER FROM SANITARY SEWERS. (a) In this section, "separate sanitary sewer system" has the meaning assigned by Section 26.049.(b) The commission shall adopt model standards for use by an operator of a separate sanitary sewer system that are designed to prevent the discharge of untreated wastewater from a separate sanitary sewer system as a result of blockage due to grease.(c) The model standards shall include the following elements:(1) a requirement that grease be completely removed from grease traps on a regular basis;(2) a minimum schedule for cleaning of grease traps by a grease trap operator that is sufficient to prevent blockages in the collection system resulting from grease;(3) an opportunity to receive an exception from the cleaning schedule;(4) a requirement that new commercial and industrial facilities properly install and use grease traps;(5) a requirement that, at a commercial or industrial facility where a grease trap has previously been installed, a grease trap be properly used;(6) a requirement that alternative treatment methods be supported by scientific data determined by the commission to show that the method will prevent blockages in the collection system caused by grease and will not affect the performance of the system's treatment plant;(7) a uniform manifest system; and(8) a schedule of penalties.

Acts 2003, 78th Leg., ch. 1086, Sec. 2, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 728, Sec. 22.002, eff. September 1, 2005.

Sec. 26.050. DIGITAL COPIES OF BOUNDARY LINES. The commission shall make available to the public digital copies of the Recharge, Transition, and Contributing Zone boundary lines, when they become available.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 10.02, eff. Sept. 1, 2001.

Sec. 26.051. ANNUAL REPORT ON EDWARDS AQUIFER PROGRAM. The commission shall report annually on the Edwards Aquifer Program expenses and allocation of fees.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 10.03, eff. Sept. 1, 2001.

Sec. 26.052. LIMITED LIABILITY FOR AQUATIC HERBICIDE APPLICATION. (a) In this section, "commercially licensed aquatic herbicide applicator" means a person who holds a commercial applicator license issued by the Department of Agriculture under Chapter 76, Agriculture Code, to apply aquatic herbicides.(b) Except as provided by Chapter 12, Parks and Wildlife Code, a commercially licensed aquatic herbicide applicator working under contract with a river authority organized pursuant to Section 59, Article XVI, Texas Constitution, is not liable for damages in excess of $2 million for each occurrence of personal injury, property damage, or death resulting directly or indirectly from the application of aquatic herbicide in compliance with such contract, applicable law, and the license terms or permit.(c) The control and elimination of noxious weeds, grasses, and vegetation in the rivers, tributaries, impoundments, and reservoirs of the state through the application by river authorities or their agents, employees, or contractors, in compliance with applicable law, licenses, and permits, of aquatic herbicides are essential governmental functions, and except to the extent provided in Chapter 101, Civil Practice and Remedies Code, nothing herein shall be deemed or construed to waive, limit, or restrict the governmental immunity of river authorities in the performance of such governmental functions.(d) The limited liability provided by this section does not apply to a commercially licensed aquatic herbicide applicator if the applicator uses the wrong aquatic herbicide, fails to follow manufacturers' warnings, instructions, and directions for the application of the aquatic herbicide, fails to follow the directions of the river authority concerning the application of the aquatic herbicide, or applies the aquatic herbicide in a manner that violates federal or state law, rules, or regulations.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 7.01, eff. Sept. 1, 2001. Renumbered from Water Code Sec. 26.050 by Acts 2003, 78th Leg., ch. 1275, Sec. 2(144), eff. Sept. 1, 2003.

SUBCHAPTER C. REGIONAL AND AREA-WIDE SYSTEMSSec. 26.081. REGIONAL OR AREA-WIDE SYSTEMS; GENERAL POLICY. (a) The legislature finds and declares that it is necessary to the health, safety, and welfare of the people of this state to implement the state policy to encourage and promote the development and use of regional and area-wide waste collection, treatment, and disposal systems to serve the waste disposal needs of the citizens of the state and to prevent pollution and maintain and enhance the quality of the water in the state.(b) Within any standard metropolitan statistical area in the state, the commission is authorized to implement this policy in the manner and in accordance with the procedure provided in Sections 26.081 through 26.086 of this code.(c) In those portions of the state which are not within a standard metropolitan statistical area, the commission shall observe this state policy by encouraging interested and affected persons to cooperate in developing and using regional and area-wide systems. The commission may not use the procedure specified in Sections 26.081 through 26.086 of this code in these areas to implement this policy. However, this does not affect or diminish any authority which the commission may otherwise have and exercise under other provisions of this chapter.(d) The term "standard metropolitan statistical area," as used in this section, means an area consisting of a county or one or more contiguous counties which is officially designated as such by the United States Office of Management and Budget or its successor in this function.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.093, eff. Sept. 1, 1985.

Sec. 26.082. HEARING TO DEFINE AREA OF REGIONAL OR AREA-WIDE SYSTEMS. (a) Whenever it appears to the commission that because of the existing or reasonably foreseeable residential, commercial, industrial, recreational, or other economic development in an area a regional or area-wide waste collection, treatment, or disposal system or systems are necessary to prevent pollution or maintain and enhance the quality of the water in the state, the commission may hold a public hearing in or near the area to determine whether the policy stated in Section 26.081 of this code should be implemented in that area.(b) Notice of the hearing shall be given to the local governments which in the judgment of the commission may be affected.(c) If after the hearing the commission finds that a regional or area-wide system or systems are necessary or desirable to prevent pollution or maintain and enhance the quality of the water in the state, the commission may enter an order defining the area in which such a system or systems are necessary or desirable.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.094, eff. Sept. 1, 1985.

Sec. 26.083. HEARING TO DESIGNATE SYSTEMS TO SERVE THE AREA DEFINED; ORDER; ELECTION; ETC. (a) At the hearing held under Section 26.082 of this code or at a subsequent hearing held in or near an area defined under Section 26.082 of this code, the commission may consider whether to designate the person to provide a regional or area-wide system or systems to serve all or part of the waste collection, treatment, or disposal needs of the area defined.(b) Notice of the hearing shall be given to the local governments and to owners and operators of any waste collection, treatment, and disposal systems who in the judgment of the commission may be affected.(c) If after the hearing the commission finds that there is an existing or proposed system or systems then capable or which in the reasonably foreseeable future will be capable of serving the waste collection, treatment, or disposal needs of all or part of the area defined and that the owners or operators of the system or systems are agreeable to providing the services, the commission may enter an order designating the person to provide the waste collection, treatment, or disposal system or systems to serve all or part of the area defined.(d) After the commission enters an order under Subsection (c) of this section and if the commission receives a timely and sufficient request for an election as provided in Section 26.087, the commission shall designate a presiding judge for an election, to determine whether the proposed regional or area-wide system or systems operated by the designated regional entity should be created.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.094, eff. Sept. 1, 1985.

Sec. 26.084. ACTIONS AVAILABLE TO COMMISSION AFTER DESIGNATIONS OF SYSTEMS. (a) After the commission has entered an order as authorized in Section 26.083 of this code, the commission may, after public hearing and after giving notice of the hearing to the persons who in the judgment of the commission may be affected, take any one or more of the following actions:(1) enter an order requiring any person discharging or proposing to discharge waste into or adjacent to the water in the state in an area defined in an order entered under Section 26.082 of this code to use a regional or area-wide system designated under Section 26.083 of this code for the disposal of his waste;(2) refuse to grant any permits for the discharge of waste or to approve any plans for the construction or material alteration of any sewer system, treatment facility, or disposal system in an area defined in an order entered under Section 26.082 of this code unless the permits or plans comply and are consistent with any orders entered under Sections 26.081 through 26.086 of this code; or(3) cancel or suspend any permit, or amend any permit in any particular, which authorizes the discharge of waste in an area defined in an order entered under Section 26.082 of this code.(b) Before exercising the authority granted in this section, the commission shall find affirmatively:(1) that there is an existing or proposed regional or area-wide system designated under Section 26.083 of this code which is capable or which in the reasonably foreseeable future will be capable of serving the waste collection, treatment, or disposal needs of the person or persons who are the subject of an action taken by the commission under this section;(2) that the owner or operator of the designated regional or area-wide system is agreeable to providing the service;(3) that it is feasible for the service to be provided on the basis of waste collection, treatment, and disposal technology, engineering, financial, and related considerations existing at the time, exclusive of any loss of revenue from any existing or proposed waste collection, treatment, or disposal systems in which the person or persons who are the subject of an action taken under this section have an interest;(4) that inclusion of the person or persons who are the subject of an action taken by the commission under this section will not suffer undue financial hardship as a result of inclusion in a regional or area-wide system; and(5) that a majority of the votes cast in any election held under Section 26.087 of this code favor the creation of the regional or area-wide system or systems operated by the designated regional entity.(c) An action taken by the commission under Section 26.085 of this code, excluding any person or persons from a regional or area-wide system because the person or persons will suffer undue financial hardship as a result of inclusion in the regional or area-wide system, shall be subject to a review at a later time determined by the commission in accordance with the criteria set out in this section, not to exceed three years from the date of exclusion.(d) If a person or persons excluded from a regional or area-wide system fail to operate the excluded facilities in a manner that will comply with its permits, the permits shall be subject to cancellation after review by the commission, and the facilities may become a part of the regional or area-wide system.

Amended by Acts 1977, 65th Leg., p. 255, ch. 121, Sec. 2, eff. Aug. 29, 1977. Renumbered from Sec. 21.204 and amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.095, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 977, Sec. 26, eff. June 19, 1987.

Sec. 26.085. INCLUSION AT A LATER TIME. Any person or persons who are the subject of an action taken by the commission under Section 26.084 of this code and who are excluded from a regional or area-wide system because the person or persons will suffer undue financial hardship as a result of inclusion in the regional or area-wide system may be added to the system at a later time under the provisions of Section 26.084 of this code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 26.086. RATES FOR SERVICES BY DESIGNATED SYSTEMS. (a) On motion of any interested party and after a public hearing, the commission may set reasonable rates for the furnishing of waste collection, treatment, or disposal services to any person by a regional or area-wide system designated under Section 26.083 of this code.(b) Notice of the hearing shall be given to the owner or operator of the designated regional or area-wide system, the person requesting the hearing, and any other person who in the judgment of the commission may be affected by the action taken by the commission as a result of the hearing.(c) After the hearing, the commission shall enter an order setting forth its findings and the rates which may be charged for the services by the owner or operator of the designated regional or area-wide system.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 26.087. ELECTION FOR APPROVAL OF REGIONAL OR AREA-WIDE SYSTEM OR SYSTEMS. (a) After the commission under Sections 26.082 and 26.083 of this code, enters an order: defining an area for a regional or area-wide system or systems; designating a regional entity to operate the regional or area-wide system or systems; and appointing a presiding judge for the election, an election shall be held within the boundaries of the proposed regional or area-wide system or systems to be operated by the designated regional entity upon the filing of a timely and sufficient request for an election except as provided in Subsection (i) of this section.(b) Any person located within the boundaries of the proposed regional or area-wide system or systems requesting an election for the approval of the proposed regional or area-wide system or systems to be operated by the designated regional entity shall file a written request with the commission within 30 days of the date the commission enters an order under Section 26.083 of this code. The request shall include a petition signed by 50 persons holding title to the land within the proposed regional or area-wide system or systems, as indicated by the county tax rolls.(c) Notice of the election shall state the day and place or places for holding the election, and the proposition to be voted on. The notice shall be published once a week for two consecutive weeks in a newspaper with general circulation in the county or counties in which the regional or area-wide system or systems is to be located. The first publication of the notice shall be at least 14 days before the day set for the election. Notice of the election shall be given to the local governments and to owners and operators of any waste collection, treatment, and disposal systems who in the judgment of the commission may be affected.(d) Absentee balloting in the election shall begin 10 days before the election and shall end as provided in the Texas Election Code. The ballots for the election shall be printed to provide for voting for or against the regional or area-wide system to be operated by the designated regional entity.(e) Immediately after the election, the presiding judge shall make returns of the result to the executive director. The executive director shall canvass the returns and report to the commission his findings of the results at the earliest possible time.(f) If a majority of the votes cast in the election favor the creation of the regional or area-wide system or systems operated by the designated regional entity, then the commission shall declare the regional system is created and enter the results in its minutes. If a majority of the votes cast in the election are against the creation of the regional or area-wide system or systems operated by the designated regional entity, then the commission shall declare that the regional system was defeated and enter the result in its minutes.(g) The order canvassing the results of the confirmation election shall contain a description of the regional system's boundaries and shall be filed in the deed records of the county or counties in which the regional system is located.(h) The legislature, through the General Appropriations Act, may provide funds for the conduct of elections required under this section. If no funds are appropriated for this purpose, the costs of conducting the election shall be assessed by the commission.(i) This subsection applies to regional or area-wide system or systems and regional entities which have been designated prior to the effective date of this Act. An election to approve creation of a regional or area-wide system or systems and the designation of a regional entity to operate those systems as provided in this section shall not be required for those regional systems or entities to which this subsection applies.

Added by Acts 1977, 65th Leg., p. 256, ch. 121, Sec. 3, eff. Aug. 29, 1977. Renumbered from Sec. 21.206 and amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.096, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 977, Sec. 27, eff. June 19, 1987.

SUBCHAPTER D. PROHIBITION AGAINST POLLUTION; ENFORCEMENTSec. 26.121. UNAUTHORIZED DISCHARGES PROHIBITED. (a) Except as authorized by the commission, no person may:(1) discharge sewage, municipal waste, recreational waste, agricultural waste, or industrial waste into or adjacent to any water in the state;(2) discharge other waste into or adjacent to any water in the state which in itself or in conjunction with any other discharge or activity causes, continues to cause, or will cause pollution of any of the water in the state, unless the discharge complies with a person's:(A) certified water quality management plan approved by the State Soil and Water Conservation Board as provided by Section 201.026, Agriculture Code; or(B) water pollution and abatement plan approved by the commission; or(3) commit any other act or engage in any other activity which in itself or in conjunction with any other discharge or activity causes, continues to cause, or will cause pollution of any of the water in the state, unless the activity is under the jurisdiction of the Parks and Wildlife Department, the General Land Office, the Department of Agriculture, or the Railroad Commission of Texas, in which case this subdivision does not apply.(b) In the enforcement of Subdivisions (2) and (3) of Subsection (a) of this section, consideration shall be given to the state of existing technology, economic feasibility, and the water quality needs of the water that might be affected. This subdivision does not apply to any NPDES activity.(c) No person may cause, suffer, allow, or permit the discharge of any waste or the performance of any activity in violation of this chapter or of any permit or order of the commission.(d) Except as authorized by the commission, no person may discharge any pollutant, sewage, municipal waste, recreational waste, agricultural waste, or industrial waste from any point source into any water in the state.(e) No person may cause, suffer, allow, or permit the discharge from a point source of any waste or of any pollutant, or the performance or failure of any activity other than a discharge, in violation of this chapter or of any rule, regulation, permit, or other order of the commission.

Amended by Acts 1977, 65th Leg., p. 1643, ch. 644, Sec. 2. Renumbered from Sec. 21.251 and amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.098, eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 642, Sec. 4, eff. Aug. 28, 1989; Acts 1993, 73rd Leg., ch. 54, Sec. 4, eff. April 29, 1993; Acts 1997, 75th Leg., ch. 1010, Sec. 4.44, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 456, Sec. 8, eff. June 18, 1999; Acts 1999, 76th Leg., ch. 979, Sec. 10, eff. June 18, 1999.

Sec. 26.1211. PRETREATMENT EFFLUENT STANDARDS. Text of section effective upon delegation of NPDES permit authority (a) The commission is authorized to administer a program for the regulation of pretreatment of pollutants which are introduced into publicly owned treatment works.(b) The commission is authorized to adopt regulations for the administration of this program consistent with 33 U.S.C. Section 1317 and rules adopted thereunder by the Environmental Protection Agency.

Added by Acts 1989, 71st Leg., ch. 642, Sec. 5, eff. Aug. 28, 1989.

Sec. 26.127. COMMISSION AS PRINCIPAL AUTHORITY. (a) The commission is the principal authority in the state on matters relating to the quality of the water in the state. The executive director has the responsibility for establishing a water quality sampling and monitoring program for the state. All other state agencies engaged in water quality or water pollution control activities shall coordinate those activities with the commission.(b) The executive director may, on behalf of and with the consent of the commission, enter into contracts or other agreements with the Department of Agriculture for purposes of obtaining laboratory services for water quality testing.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.102, eff. Sept. 1, 1985; Acts 1999, 76th Leg., ch. 456, Sec. 9, eff. June 18, 1999; Acts 1999, 76th Leg., ch. 979, Sec. 11, eff. June 18, 1999.

Sec. 26.128. GROUNDWATER QUALITY. The executive director shall have investigated all matters concerning the quality of groundwater in the state.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 26.129. DUTY OF PARKS AND WILDLIFE DEPARTMENT. The Parks and Wildlife Department and its authorized employees shall enforce the provisions of this chapter to the extent that any violation affects aquatic life and wildlife as provided in Section 26.124(b) of this code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 26.130. DUTY OF DEPARTMENT OF HEALTH. The Texas Department of Health shall continue to apply the authority vested in it by Chapter 341, Health and Safety Code, in the abatement of nuisances resulting from pollution not otherwise covered by this chapter. The Texas Department of Health shall investigate and make recommendations to the commission concerning the health aspects of matters related to the quality of the water in the state.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.102, eff. Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 14, Sec. 284(70), eff. Sept. 1, 1991.

Text of section effective until delegation of RCRA authority to Railroad Commission of TexasSec. 26.131. DUTIES OF RAILROAD COMMISSION. (a) The Railroad Commission of Texas is solely responsible for the control and disposition of waste and the abatement and prevention of pollution of surface and subsurface water resulting from:(1) activities associated with the exploration, development, and production of oil or gas or geothermal resources, including:(A) activities associated with the drilling of injection water source wells which penetrate the base of useable quality water;(B) activities associated with the drilling of cathodic protection holes associated with the cathodic protection of wells and pipelines subject to the jurisdiction of the Railroad Commission of Texas;(C) activities associated with gasoline plants, natural gas or natural gas liquids processing plants, pressure maintenance plants, or repressurizing plants;(D) activities associated with any underground natural gas storage facility, provided the terms "natural gas" and "storage facility" shall have the meanings set out in Section 91.173, Natural Resources Code;(E) activities associated with any underground hydrocarbon storage facility, provided the terms "hydrocarbons" and "underground hydrocarbon storage facility" shall have the meanings set out in Section 91.201, Natural Resources Code; and(F) activities associated with the storage, handling, reclamation, gathering, transportation, or distribution of oil or gas prior to the refining of such oil or prior to the use of such gas in any manufacturing process or as a residential or industrial fuel;(2) except to the extent the activities are regulated by the Texas Department of Health under Chapter 401, Health and Safety Code, activities associated with uranium exploration consisting of the disturbance of the surface or subsurface for the purpose of or related to determining the location, quantity, or quality of uranium ore; and(3) any other activities regulated by the Railroad Commission of Texas pursuant to Section 91.101, Natural Resources Code.(b) The Railroad Commission of Texas may issue permits for the discharge of waste resulting from these activities, and the discharge of waste into water in this state resulting from these activities shall meet the water quality standards established by the commission.(c) The term "waste" as used in this section does not include any waste that results from activities associated with gasoline plants, natural gas or natural gas liquids processing plants, pressure maintenance plants, or repressurizing plants if that waste is a hazardous waste as defined by the administrator of the United States Environmental Protection Agency pursuant to the federal Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery Act, 42 U.S.C. 6901 et seq., as amended.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1979, 66th Leg., p. 395, ch. 185, Sec. 3, eff. Aug. 27, 1979; Acts 1981, 67th Leg., p. 413, ch. 171, Sec. 2, eff. May 20, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.103, eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 921, Sec. 1, eff. June 15, 1985; Acts 1991, 72nd Leg., ch. 14, Sec. 284(89), eff. Sept. 1, 1991.

Text of section effective upon delegation of RCRA authority to Railroad Commission of TexasSec. 26.131. DUTIES OF RAILROAD COMMISSION. (a) The Railroad Commission of Texas is solely responsible for the control and disposition of waste and the abatement and prevention of pollution of surface and subsurface water resulting from:(1) activities associated with the exploration, development, and production of oil or gas or geothermal resources, including:(A) activities associated with the drilling of injection water source wells which penetrate the base of useable quality water;(B) activities associated with the drilling of cathodic protection holes associated with the cathodic protection of wells and pipelines subject to the jurisdiction of the Railroad Commission of Texas;(C) activities associated with gasoline plants, natural gas or natural gas liquids processing plants, pressure maintenance plants, or repressurizing plants;(D) activities associated with any underground natural gas storage facility, provided the terms "natural gas" and "storage facility" shall have the meanings set out in Section 91.173, Natural Resources Code;(E) activities associated with any underground hydrocarbon storage facility, provided the terms "hydrocarbons" and "underground hydrocarbon storage facility" shall have the meanings set out in Section 91.201, Natural Resources Code; and(F) activities associated with the storage, handling, reclamation, gathering, transportation, or distribution of oil or gas prior to the refining of such oil or prior to the use of such gas in any manufacturing process or as a residential or industrial fuel;(2) except to the extent the activities are regulated by the Texas Department of Health under Chapter 401, Health and Safety Code, activities associated with uranium exploration consisting of the disturbance of the surface or subsurface for the purpose of or related to determining the location, quantity, or quality of uranium ore; and(3) any other activities regulated by the Railroad Commission of Texas pursuant to Section 91.101, Natural Resources Code.(b) The Railroad Commission of Texas may issue permits for the discharge of waste resulting from these activities, and the discharge of waste into water in this state resulting from these activities shall meet the water quality standards established by the commission.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1979, 66th Leg., p. 395, ch. 185, Sec. 3, eff. Aug. 27, 1979; Acts 1981, 67th Leg., p. 413, ch. 171, Sec. 2, eff. May 20, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.103, eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 921, Sec. 1, eff. June 15, 1985; Acts 1991, 72nd Leg., ch. 14, Sec. 284(89), eff. Sept. 1, 1991.

Sec. 26.1311. DUTY OF STATE SOIL AND WATER CONSERVATION BOARD. The State Soil and Water Conservation Board and its authorized agents are responsible for the abatement and prevention of pollution resulting from agricultural or silvicultural nonpoint source pollution as provided by Section 201.026, Agriculture Code.

Added by Acts 1993, 73rd Leg., ch. 54, Sec. 5, eff. April 29, 1993.

Sec. 26.132. EVAPORATION PITS REQUIREMENTS. (a) In this section, "evaporation pit" means a pit into which water, including rainwater or storm water runoff, is or has been placed and retained for the purpose of collecting, after the water's evaporation, brine water or residual minerals, salts, or other substances present in the water, and for the purpose of storing brine water and minerals.(b) This section applies only to evaporation pits:(1) operated for the commercial production of brine water, minerals, salts, or other substances that naturally occur in groundwater; and(2) that are not regulated by the Railroad Commission of Texas.(c) The owner or operator of an evaporation pit shall ensure that the pit is lined as provided by this subsection and rules adopted under this subsection. An evaporation pit must have a liner designed by an engineer who holds a license issued under Chapter 1001, Occupations Code, to minimize surface water and groundwater pollution risks. The liner must meet standards at least as stringent as those adopted by the commission for a Type I landfill managing Class I industrial solid waste.(d) An owner or operator may not place or permit the placement of groundwater or on-site storm water runoff into an evaporation pit if the pit does not comply with this section or with rules adopted or orders issued under this section.(e) The owner or operator of an evaporation pit shall ensure that:(1) storm water runoff is diverted away from or otherwise prevented from entering the evaporation pit; and(2) all berms and other structures used to manage storm water are properly constructed and maintained in a manner to prevent the threat of water pollution from the evaporation pit.(f) The owner or operator of an evaporation pit may not by act or omission cause:(1) water pollution from the evaporation pit; or(2) a discharge from the evaporation pit into or adjacent to water in the state.(g) The owner or operator of an evaporation pit shall ensure that the pit is located so that a failure of the pit or a discharge from the pit does not result in an adverse effect on water in the state.(h) The owner or operator of an evaporation pit shall provide the commission with proof that the owner or operator has financial assurance adequate to ensure satisfactory closure of the pit.(i) The owner or operator of an evaporation pit shall provide the commission with proof that the owner or operator of the pit has a third party pollution liability insurance policy that:(1) is issued by an insurance company authorized to do business in this state that has a rating by the A. M. Best Company of "A-" or better;(2) covers bodily injury and property damage to third parties caused by accidental sudden or nonsudden occurrences arising from operations at the pit; and(3) is in an amount of not less than $3 million.(j) The commission shall adopt rules as necessary to protect surface water and groundwater quality from the risks presented by commercial evaporation pits and as necessary to administer and enforce this section, including rules:(1) governing the location, design, construction, capacity, operations, maintenance, and closure of evaporation pits;(2) ensuring that the owner or operator of an evaporation pit has adequate financial assurance; and(3) requiring an owner or operator of an evaporation pit to obtain a permit from the commission for the operation of the pit.(k) The commission shall impose against the owners of evaporation pits fees in amounts necessary to recover the costs of administering this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 536, Sec. 1, eff. September 1, 2007.

Sec. 26.135. EFFECT ON OTHER LAWS. (a) Nothing in this chapter affects the powers and duties of the commission and the Railroad Commission of Texas with respect to injection wells as provided in Chapter 27 of this code.(b) The commission shall continue to exercise the authority granted to it in Chapter 1901, Occupations Code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.103, eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 76, Sec. 11.294, eff. Sept. 1, 1995; Acts 2003, 78th Leg., ch. 1276, Sec. 14A.847, eff. Sept. 1, 2003.

Sec. 26.137. COMMENT PERIOD FOR EDWARDS AQUIFER PROTECTION PLANS. The commission shall provide for a 30-day comment period in the review process for Edwards Aquifer Protection Plans in the Contributing Zone of the Edwards Aquifer as provided in 30 T.A.C. Section 213.4(a)(2).

Added by Acts 2001, 77th Leg., ch. 965, Sec. 10.04, eff. Sept. 1, 2001.

SUBCHAPTER E. AUTHORITY OF LOCAL GOVERNMENTSSec. 26.171. INSPECTION OF PUBLIC WATER. A local government may inspect the public water in its area and determine whether or not:(1) the quality of the water meets the state water quality standards adopted by the commission;(2) persons discharging effluent into the public water located in the areas of which the local government has jurisdiction have obtained permits for discharge of the effluent; and(3) persons who have permits are making discharges in compliance with the requirements of the permits.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.103, eff. Sept. 1, 1985.

Sec. 26.172. RECOMMENDATIONS TO COMMISSION. A local government may make written recommendations to the commission as to what in its judgment the water quality standards should be for any public water within its territorial jurisdiction.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.103, eff. Sept. 1, 1985.

Sec. 26.173. POWER TO ENTER PROPERTY. (a) A local government has the same power as the commission has under Section 26.014 of this code to enter public and private property within its territorial jurisdiction to make inspections and investigations of conditions relating to water quality. The local government in exercising this power is subject to the same provisions and restrictions as the commission.(b) When requested by the executive director, the result of any inspection or investigation made by the local government shall be transmitted to the commission for its consideration.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.103, eff. Sept. 1, 1985.

Sec. 26.175. COOPERATIVE AGREEMENTS. (a) A local government may execute cooperative agreements with the commission or other local governments:(1) to provide for the performance of water quality management, inspection, and enforcement functions and to provide technical aid and educational services to any party to the agreement; and(2) for the transfer of money or property from any party to the agreement to another party to the agreement for the purpose of water quality management, inspection, enforcement, technical aid and education, and the construction, ownership, purchase, maintenance, and operation of disposal systems.(b) When in the opinion of the executive director it would facilitate and enhance the performance by a local government of its water quality management, inspection, and enforcement functions pursuant to a cooperative agreement between the local government and the commission as authorized in Subsection (a) of this section, the executive director may assign and delegate to the local government during the period of the agreement such of the pertinent powers and functions vested in the commission under this chapter as in the judgment of the executive director may be necessary or helpful to the local government in performing those management, inspection, and enforcement functions.(c) At any time and from time to time prior to the termination of the cooperative agreement, the executive director may modify or rescind any such assignment or delegation.(d) The executive director shall notify immediately a local government to whom it assigns or delegates any powers and functions pursuant to Subsections (b) and (c) of this section or as to when it modifies or rescinds any such assignment or delegation.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.104, eff. Sept. 1, 1985.

Sec. 26.176. DISPOSAL SYSTEM RULES. (a) Every local government which owns or operates a disposal system is empowered to and shall, except as authorized in Subsection (c) of this section, enact and enforce rules, ordinances, orders, or resolutions, referred to in this section as rules, to control and regulate the type, character, and quality of waste which may be discharged to the disposal system and, where necessary, to require pretreatment of waste to be discharged to the system, so as to protect the health and safety of personnel maintaining and operating the disposal system and to prevent unreasonable adverse effects on the disposal system.(b) The local government in its rules may establish the charges and assessments which may be made to and collected from all persons who discharge waste to the disposal system or who have conduits or other facilities for discharging waste connected to the disposal system, referred to in this subsection as "users." The charges and assessments shall be equitable as between all users and shall correspond as near as can be practically determined to the cost of making the waste disposal services available to all users and of treating the waste of each user or class of users. The charges and assessments may include user charges, connection fees, or any other methods of obtaining revenue from the disposal system available to the local government. In establishing the charges and assessments, the local government shall take into account:(1) the volume, type, character, and quality of the waste of each user or class of users;(2) the techniques of treatment required;(3) any capital costs and debt retirement expenses of the disposal system required to be paid for from the charges and assessments;(4) the costs of operating and maintaining the system to comply with this chapter and the permits, rules, and orders of the commission; and(5) any other costs directly attributable to providing the waste disposal service under standard, accepted cost-accounting practices.(c) A local government may apply to the commission for an exception from the requirements of Subsections (a) and (b) of this section or for a modification of those requirements. The application shall contain the exception or modifications desired, the reasons the exception or modifications are needed, and the grounds authorized in this subsection on which the commission should grant the application. A public hearing on the application shall be held in or near the territorial area of the local government, and notice of the hearing shall be given to the local government. If after the hearing the commission in its judgment determines that the volume, type, character, and quality of the waste of the users of the system or of a particular user or class of users of the system do not warrant the enactment and enforcement of rules containing the requirements prescribed in Subsections (a) and (b) of this section or that the enactment and enforcement of the rules would be impractical or unreasonably burdensome on the local government in relation to the public benefit to be derived, then the commission in its discretion may enter an order granting an exception to those requirements or modifying those requirements in any particular in response to circumstances shown to exist.(d) At any time and from time to time as circumstances may require, the commission may amend or revoke any order it enters pursuant to Subsection (c) of this section. Before the commission amends or revokes such an order, a public hearing shall be held in or near the territorial area of the local government in question, and notice of the hearing shall be given to the local government. If after the hearing the commission in its judgment determines that the circumstances on which it based the order have changed significantly or no longer exist, the commission may revoke the order or amend it in any particular in response to the circumstances then shown to exist.(e) In the event of any conflict between the provisions of this section and any other laws or parts of laws, the provisions of this section shall control.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.105, eff. Sept. 1, 1985.

Sec. 26.177. WATER POLLUTION CONTROL DUTIES OF CITIES. (a) A city may establish a water pollution control and abatement program for the city. If the watershed water quality assessment reports required by Section 26.0135 or other commission assessments or studies identify water pollution that is attributable to non-permitted sources in a city that has a population of 10,000 or more, the commission, after providing the city a reasonable time to correct the problem and after holding a public hearing, may require the city to establish a water pollution control and abatement program. The city shall employ or retain an adequate number of personnel on either a part-time or full-time basis as the needs and circumstances of the city may require, who by virtue of their training or experience are qualified to perform the water pollution control and abatement functions required to enable the city to carry out its duties and responsibilities under this section.(b) The water pollution control and abatement program of a city shall encompass the entire city and, subject to Section 26.179 of this code, may include areas within its extraterritorial jurisdiction which in the judgment of the city should be included to enable the city to achieve the objectives of the city for the area within its territorial jurisdiction. The city shall include in the program the services and functions which, in the judgment of the city or as may be reasonably required by the commission, will provide effective water pollution control and abatement for the city, including the following services and functions:(1) the development and maintenance of an inventory of all significant waste discharges into or adjacent to the water within the city and, where the city so elects, within the extraterritorial jurisdiction of the city, without regard to whether or not the discharges are authorized by the commission;(2) the regular monitoring of all significant waste discharges included in the inventory prepared pursuant to Subdivision (1) of this subsection;(3) the collecting of samples and the conducting of periodic inspections and tests of the waste discharges being monitored to determine whether the discharges are being conducted in compliance with this chapter and any applicable permits, orders, or rules of the commission, and whether they should be covered by a permit from the commission;(4) in cooperation with the commission, a procedure for obtaining compliance by the waste dischargers being monitored, including where necessary the use of legal enforcement proceedings;(5) the development and execution of reasonable and realistic plans for controlling and abating pollution or potential pollution resulting from generalized discharges of waste which are not traceable to a specific source, such as storm sewer discharges and urban runoff from rainwater; and(6) any additional services, functions, or other requirements as may be prescribed by commission rule.(c) The water pollution control and abatement program required by Subsections (a) and (b) of this section must be submitted to the commission for review and approval. The commission may adopt rules providing the criteria for the establishment of those programs and the review and approval of those programs.(d) Any person affected by any ruling, order, decision, ordinance, program, resolution, or other act of a city relating to water pollution control and abatement outside the corporate limits of such city adopted pursuant to this section or any other statutory authorization may appeal such action to the commission or district court. An appeal must be filed with the commission within 60 days of the enactment of the ruling, order, decision, ordinance, program, resolution, or act of the city. The issue on appeal is whether the action or program is invalid, arbitrary, unreasonable, inefficient, or ineffective in its attempt to control water quality. The commission or district court may overturn or modify the action of the city. If an appeal is taken from a commission ruling, the commission ruling shall be in effect for all purposes until final disposition is made by a court of competent jurisdiction so as not to delay any permit approvals.(e) The commission may adopt and assess reasonable and necessary fees adequate to recover the costs of the commission in administering this section.(f) A city may contract with a river authority or another political subdivision to perform any or all services and functions that are part of a water pollution control and abatement program established under this section.(g) The commission may assist cities in identifying and obtaining funds and technical assistance that may be available to assist a city, or a river authority or other political subdivision with whom a city has contracted, in performing any or all of the services or functions that are part of a water pollution control and abatement program established under this section.(h) Property subject to a permit or plat in the extraterritorial jurisdiction of a municipality may not be subjected to new or additional water pollution regulations if the property is transferred to another municipality's extraterritorial jurisdiction, and all provisions of Chapter 245, Local Government Code, shall apply to the property. If the release of extraterritorial jurisdiction for the purpose of transferring it to another municipality results in property not being subject to any municipality's water pollution regulations on the date of release, the releasing municipality retains its jurisdiction to enforce its water pollution regulations until the property is included in the extraterritorial jurisdiction of the receiving municipality.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.106, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 983, Sec. 1, eff. Aug. 31, 1987; Acts 1989, 71st Leg., ch. 411, Sec. 1, eff. Aug. 28, 1989; Acts 1995, 74th Leg., ch. 975, Sec. 2, eff. June 16, 1995; Acts 1997, 75th Leg., ch. 101, Sec. 5, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 966, Sec. 11.01, eff. Sept. 1, 2001.

Sec. 26.178. FINANCIAL ASSISTANCE DEPENDENT ON WATER QUALITY PROGRAMS. All financial assistance from the board to a city having a population of 5,000 or more inhabitants shall be conditioned on the city submitting to the commission for review and in accordance with rules and submission schedules promulgated by the commission a water pollution control and abatement program as required by Section 26.177 of this code. The board may award grants from the research and planning fund of the water assistance fund to river authorities seeking such funds for purposes of performing regional water quality assessments described in Section 26.0135 of this code.

Added by Acts 1991, 72nd Leg., ch. 294, Sec. 5, eff. June 7, 1991.

Sec. 26.179. DESIGNATION OF WATER QUALITY PROTECTION ZONES IN CERTAIN AREAS. (a) In this section, "water quality protection" may be achieved by:(1) maintaining background levels of water quality in waterways; or(2) capturing and retaining the first 1.5 inches of rainfall from developed areas.(b) For the purpose of Subsection (a)(1), "maintaining background levels of water quality in waterways" means maintaining background levels of water quality in waterways comparable to those levels which existed prior to new development as measured by the following constituents: total suspended solids, total phosphorus, total nitrogen, and chemical and biochemical oxygen demand. Background levels shall be established either from sufficient data collected from water quality monitoring at one or more sites located within the area designated as a water quality protection zone or, if such data are unavailable, from calculations performed and certified by a registered professional engineer utilizing the concepts and data from the National Urban Runoff Program (NURP) Study or other studies approved by the Texas Natural Resource Conservation Commission (commission) for the constituents resulting from average annual runoff, until such data collected at the site are available. Background levels for undeveloped sites shall be verified based on monitoring results from other areas of property within the zone prior to its development. The monitoring shall consist of a minimum of one stage (flow) composite sample for at least four storm events of one-half inch or more of rainfall that occur at least one month apart. Monitoring of the four constituents shall be determined by monitoring at four or more locations where runoff occurs. A minimum of four sample events per year for each location for rainfall events greater than one-half inch shall be taken. Monitoring shall occur for three consecutive years after each phase of development occurs within the Water Quality Protection Zone. Each new phase of development, including associated best management practices, will require monitoring for a three-year period. The results of the monitoring and a description of the best management practices being used throughout the zone shall be summarized in a technical report and submitted to the commission no later than April 1 of each calendar year during development of the property, although the commission may determine that monitoring is no longer required. The commission shall review the technical report. If the performance monitoring and best management practices indicate that background levels were not maintained during the previous year, the owner or developer of land within the water quality protection zone shall:(1) modify water quality plans developed under this section for future phases of development in the water quality protection zone to the extent reasonably feasible and practical; and(2) modify operational and maintenance practices in existing phases of the water quality protection zone to the extent reasonably feasible and practical.Water quality monitoring shall not be required in areas using the methodology described by Subsection (a)(2).(c) This section applies only to those areas within the extraterritorial jurisdiction, outside the full-purpose corporate limits of a municipality with a population greater than 10,000, and in which the municipality either:(1) has enacted or attempted to enforce three or more ordinances or amendments thereto attempting to regulate water quality or control or abate water pollution in the area within the five years preceding the effective date of this Act, whether or not such ordinances or amendments were legally effective upon the area; or(2) enacts or attempts to enforce three or more ordinances or amendments thereto attempting to regulate water quality or control or abate water pollution in the area in any five-year period, whether or not such ordinances or amendments are legally effective upon the area.(d) The owner or owners of a contiguous tract of land in excess of 1,000 acres that is located within an area subject to this section may designate the tract as a "water quality protection zone." Upon prior approval of the Commission, the owner of a contiguous tract of land containing less than 1,000 acres, but not less than 500 acres, that is located within an area subject to this section may also designate the tract as a "water quality protection zone." The tract shall be deemed contiguous if all of its parts are physically adjacent, without regard to easements, rights-of-way, roads, streambeds, and public or quasi-public land, or it is part of an integrated development under common ownership or control. The purpose of a water quality protection zone is to provide for the consistent protection of water quality in the zone without imposing undue regulatory uncertainty on owners of land in the zone.(e) A water quality protection zone designated under this section shall be described by metes and bounds or other adequate legal description. The designation shall include a general description of the proposed land uses within the zone, a water quality plan for the zone, and a general description of the water quality facilities and infrastructure to be constructed for water quality protection in the zone.(f) Creation of a water quality protection zone shall become immediately effective upon recordation of the designation in the deed records of the county in which the land is located. The designation shall be signed by the owner or owners of the land, and notice of such filing shall be given to the city clerk of the municipality within whose extraterritorial jurisdiction the zone is located and the clerk of the county in which the property is located.(g) A water quality protection zone designation may be amended and a designation may specify the party or parties authorized to execute amendments to the zone designation and the zone's water quality plan. Land may be added to or excluded from a zone by amending the zone designation. An amendment to a zone designation adding land to or excluding land from a zone must describe the boundaries of the zone as enlarged or reduced by metes and bounds or other adequate legal description. An amendment to a zone designation is effective on its filing in the deed records of the county in which the land is located. On application by all owners of land in a zone, or by each party authorized by the zone designation or an amendment to the zone designation to amend the zone designation, the commission may terminate a zone on reasonable terms and conditions specified by the commission.(h) The water quality plan for a zone, including the determination of background levels of water quality, shall be signed and sealed by a registered professional engineer acknowledging that the plan is designed to achieve the water quality protection standard defined in this section. On recordation in the deed records, the water quality plan shall be submitted to and accepted by the commission for approval, and the commission shall accept and approve the plan unless the commission finds that implementation of the plan will not reasonably attain the water quality protection as defined in this section. A water quality plan may be amended from time to time on filing with the commission, and all such amendments shall be accepted by the commission unless there is a finding that the amendment will impair the attainment of water quality protection as defined in this section. The commission shall adopt and assess reasonable and necessary fees adequate to recover the costs of the commission in administering this section. The commission's review and approval of a water quality plan shall be performed by the commission staff that is responsible for reviewing pollution abatement plans in the county where the zone is located. The review and approval of the plan or any amendment to the plan shall be completed within 120 days of the date it is filed with the commission. A public hearing on the plan shall not be required, and acceptance, review, and approval of the water quality plan or water quality protection zone shall not be delayed pending the adoption of rules. The commission shall have the burden of proof for the denial of a plan or amendments to a plan, and any such denial shall be appealable to a court of competent jurisdiction. The water quality plan, or any amendment thereto, shall be effective upon recordation of the plan or the amendment in the deed records and shall apply during the period of review and approval by the commission or appeal of the denial of the plan or any amendment. New development under a plan may not proceed until the plan or amendment to the plan, as appropriate, has been approved by the commission.(i) The water quality plan for a zone shall be a covenant running with the land.(j) A municipality may not enforce in a zone any of its ordinances, land use ordinances, rules, or requirements including, but not limited to, the abatement of nuisances, pollution control and abatement programs or regulations, water quality ordinances, subdivision requirements, other than technical review and inspections for utilities connecting to a municipally owned water or wastewater system, or any environmental regulations which are inconsistent with the land use plan and the water quality plan or which in any way limit, modify, or impair the ability to implement and operate the water quality plan and the land use plan within the zone as filed; nor shall a municipality collect fees or assessments or exercise powers of eminent domain within a zone until the zone has been annexed for the municipality. A water quality protection zone may be annexed by a municipality only after the installation and completion of 90 percent of all facilities and infrastructure described in the water quality plan for the entire zone as being necessary to carry out such plan or the expiration of 20 years from the date of designation of the zone, whichever occurs first.(k) Subdivision plats within a water quality protection zone shall be approved by the municipality in whose extraterritorial jurisdiction the zone is located and the commissioners court of the county in which the zone is located if:(1) the plat complies with the subdivision design regulations of the county; and(2) the plat is acknowledged by a registered professional engineer stating that the plat is in compliance with the water quality plan within the water quality protection zone.(l) A water quality protection zone implementing a water quality plan which meets the requirements of this section shall be presumed to satisfy all other state and local requirements for the protection of water quality; provided, however, that:(1) development in the zone shall comply with all state laws and commission rules regulating water quality which are in effect on the date the zoning is designated; and(2) nothing in this section shall supersede or interfere with the applicability of water quality measures or regulations adopted by a conservation and reclamation district comprising more than two counties and which apply to the watershed area of a surface lake or surface reservoir that impounds at least 4,000 acre-feet of water.(m)(1) One or more of the provisions of this section may be waived by the owner or owners of property that is or becomes subject to an agreement entered into after the effective date of this Act between the owner or owners of land within the zone and the municipality. The agreement shall be in writing, and the parties may agree:(A) to guarantee continuation of the extraterritorial status of the zone and its immunity from annexation by the municipality for a period not to exceed 15 years after the effective date of the agreement;(B) to authorize certain land uses and development within the zone;(C) to authorize enforcement by the municipality of certain municipal land use and development regulations within the zone, in the same manner such regulations are enforced within the municipality's boundaries, as may be agreed by the landowner and the municipality;(D) to vary any watershed protection regulations;(E) to authorize or restrict the creation of political subdivisions within the zone; and(F) to such other terms and considerations the parties consider appropriate, including, but not limited to, the continuation of land uses and zoning after annexation of the zone, the provision of water and wastewater service to the property within the zone, and the waiver or conditional waiver of provisions of this section.(2) An agreement under this section shall meet the requirements of and have the same force and effect as an agreement entered into pursuant to Section 42.046, Local Government Code.(n) In addition to the requirements of Subsections (a)(1) and (a)(2), the commission may require and enforce additional water quality protection measures to comply with mandatory federal water quality requirements, standards, permit provisions, or regulations.(o) This section does not apply to an area within the extraterritorial jurisdiction of a municipality with a population greater than 900,000 that has extended to the extraterritorial jurisdiction of the municipality an ordinance whose purpose is to prevent the pollution of an aquifer which is the sole or principal drinking water source for the municipality.(p) If a municipality's action results in part of a zone being located outside the municipality's extraterritorial jurisdiction, the entire zone is removed from the municipality's extraterritorial jurisdiction. A zone removed from a municipality's extraterritorial jurisdiction may not be brought into the municipality's extraterritorial jurisdiction before the 20th anniversary of the date on which the zone was designated.(q) In addition to the fees authorized under Subsection (h), the commission shall adopt and assess reasonable and necessary fees adequate to recover the commission's costs in monitoring water quality associated with water quality protection zones.

Added by Acts 1995, 74th Leg., ch. 975, Sec. 1, eff. June 16, 1995. Amended by Acts 1997, 74th Leg., ch. 21, Sec. 1, eff. April 25, 1997; Acts 1999, 76th Leg., ch. 225, Sec. 1, eff. May 24, 1999; Acts 1999, 76th Leg., ch. 1543, Sec. 1, eff. June 19, 1999.

Sec. 26.180. NONPOINT SOURCE WATER POLLUTION CONTROL PROGRAMS OF CERTAIN MUNICIPALITIES. (a) This section applies to a municipality to which Section 42.903, Local Government Code, applies.(b) The municipality shall exercise the powers granted under state law to a municipality to adopt ordinances to control and abate nonpoint source water pollution or to protect threatened or endangered species.(c) The municipality by ordinance shall adopt a nonpoint source water pollution control and abatement program for the municipality and its extraterritorial jurisdiction before the municipality adopts a resolution or ordinance creating an extraterritorial jurisdiction under Section 42.903, Local Government Code. The municipality shall submit the ordinance creating the program to the commission. Notwithstanding any other law requiring the adoption of an ordinance creating an extraterritorial jurisdiction and approval by the commission, the ordinance creating the program becomes effective and is enforceable by the municipality on the 90th day after the date the municipality submits the ordinance unless the ordinance is disapproved by the commission during the 90-day period.(d) If the commission disapproves a program submitted under Subsection (c) of this section, the commission shall make recommendations to the municipality. The municipality shall adopt and incorporate the commission's recommendations in the program.(e) The nonpoint source water pollution controls of the municipality that had extraterritorial jurisdiction over an area before the area was included in the extraterritorial jurisdiction of another municipality under Section 42.903, Local Government Code, are effective during the 90-day period that the program is pending before the commission or until an amended program satisfactory to the commission is adopted. The municipality, including the area in its extraterritorial jurisdiction under Section 42.903, Local Government Code, shall enforce the controls during the 90-day period.(f) If a nonpoint source water pollution control and abatement program is adopted by a river authority that has boundaries that encompass the extraterritorial jurisdiction of the municipality, the standards under the program adopted by the municipality must meet or exceed the standards under the program adopted by the river authority.(g) The municipality may not grant a waiver to its nonpoint source water pollution control and abatement program unless granting the waiver would demonstrably improve water quality.

Added by Acts 1991, 72nd Leg., ch. 16, Sec. 13.01(b), eff. Aug. 26, 1991. Renumbered from Water Code Sec. 26.178 by Acts 1995, 74th Leg., ch. 76, Sec. 17.01(52), eff. Sept. 1, 1995. Renumbered from Water Code Sec. 26.179 by Acts 1997, 75th Leg., ch. 165, Sec. 31.01(75), eff. Sept. 1, 1997.

SUBCHAPTER F. CRIMINAL PROSECUTIONSec. 26.215. PEACE OFFICERS. For purposes of this subchapter, the authorized agents and employees of the Parks and Wildlife Department are constituted peace officers. These agents and employees are empowered to enforce the provisions of this subchapter the same as any other peace officer, and for such purpose shall have the powers and duties of peace officers as set forth in the Code of Criminal Procedure, 1965, as amended.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977.

Sec. 26.2171. VENUE. An offense under this subchapter may be prosecuted in a county in which an element of the offense was committed or a county to which or through which the discharge, waste, or pollutant was transported.

Added by Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 8.26(b), eff. Sept. 1, 1991.

SUBCHAPTER G. OIL AND HAZARDOUS SUBSTANCE SPILL PREVENTION AND CONTROLSec. 26.261. SHORT TITLE. This subchapter may be cited as the Texas Hazardous Substances Spill Prevention and Control Act.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1983, 68th Leg., p. 4204, ch. 669, Sec. 1, eff. Sept. 1, 1983.

Sec. 26.262. POLICY AND CONSTRUCTION. It is the policy of this state to prevent the spill or discharge of hazardous substances into the waters in the state and to cause the removal of such spills and discharges without undue delay. This subchapter shall be construed to conform with Chapter 40, Natural Resources Code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1983, 68th Leg., p. 4204, ch. 669, Sec. 1, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 930, Sec. 1, eff. Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 10, Sec. 6, eff. March 28, 1991.

Sec. 26.263. DEFINITIONS. As used in this subchapter:(1) "Discharge or spill" means an act or omission by which hazardous substances in harmful quantities are spilled, leaked, pumped, poured, emitted, entered, or dumped onto or into waters in this state or by which those substances are deposited where, unless controlled or removed, they may drain, seep, run, or otherwise enter water in this state. The term "discharge" or "spill" under this subchapter shall not include any discharge to which Subchapter C, D, E, F, or G, Chapter 40, Natural Resources Code, applies or any discharge which is authorized by a permit issued pursuant to federal law or any other law of this state or, with the exception of spills in coastal waters, regulated by the Railroad Commission of Texas.(2) "Account" means the Texas spill response account.(3) "Harmful quantity" means that quantity of hazardous substance the discharge or spill of which is determined to be harmful to the environment or public health or welfare or may reasonably be anticipated to present an imminent and substantial danger to the public health or welfare by the administrator of the Environmental Protection Agency pursuant to federal law and by the executive director.(4) "Hazardous substance" means any substance designated as such by the administrator of the Environmental Protection Agency pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. Sec. 9601 et seq.), regulated pursuant to Section 311 of the federal Clean Water Act (33 U.S.C. Sec. 1321 et seq.), or designated by the commission.(5) "Person" includes an individual, firm, corporation, association, and partnership.(6) "Person responsible" or "responsible person" means:(A) the owner, operator, or demise charterer of a vessel from which a spill emanates;(B) the owner or operator of a facility from which a spill emanates;(C) any other person who causes, suffers, allows, or permits a spill or discharge.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1983, 68th Leg., p. 4204, ch. 669, Sec. 1, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 930, Sec. 2, eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 99, Sec. 1, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 10, Sec. 7, eff. March 28, 1991; Acts 1997, 75th Leg., ch. 333, Sec. 12, eff. Sept. 1, 1997.

Sec. 26.264. ADMINISTRATIVE PROVISIONS. (a) Except as provided in Chapter 40, Natural Resources Code, the commission shall be the state's lead agency in spill response, shall conduct spill response for the state, and shall otherwise administer this subchapter. The commission shall conduct spill response and cleanup for spills and discharges of hazardous substances other than oil in or threatening coastal waters according to the applicable provisions of the state coastal discharge contingency plan promulgated by the commission under Section 40.053, Natural Resources Code. The commission shall cooperate with other agencies, departments, and subdivisions of this state and of the United States in implementing this subchapter. In the event of a discharge or spill and after reasonable effort to obtain entry rights from each property owner involved, if any, the executive director may enter affected property to carry out necessary spill response actions.(b) The commission may issue rules necessary and convenient to carry out the purposes of this subchapter.(c) The executive director shall enforce the provisions of this subchapter and any rules given effect pursuant to Subsection (b) of this section.(d) The executive director with the approval of the commission may contract with any public agency or private persons or other entity for the purpose of implementing this subchapter.(e) The executive director shall solicit the assistance of and cooperate with local governments, the federal government, other agencies and departments of this state, and private persons and other entities to develop regional contingency plans for prevention and control of hazardous substance spills and discharges. The executive director may solicit the assistance of spill cleanup experts in determining appropriate measures to be taken in cleaning up a spill or discharge. The executive director shall develop a list of spill cleanup experts to be consulted, but shall not be limited to that list in seeking assistance. No person providing such assistance shall be held liable for any acts or omissions of the executive director which may result from soliciting such assistance.(f) The commission and the Texas Department of Transportation, in cooperation with the governor, the United States Coast Guard, and the Environmental Protection Agency, shall develop a contractual agreement whereby personnel, equipment, and materials in possession or under control of the Texas Department of Transportation may be diverted and utilized for spill and discharge cleanup as provided for in this subchapter. Under the agreement, the following conditions shall be met:(1) the commission and the Texas Department of Transportation shall develop and maintain written agreements and contracts on how such utilization will be effected, and designating agents for this purpose;(2) personnel, equipment, and materials may be diverted only with the approval of the commission and the Texas Department of Transportation, acting through their designated agents, or by action of the governor;(3) all expenses and costs of acquisition of such equipment and materials or resulting from such cleanup activities shall be paid from the account, subject to reimbursement as provided in this subchapter; and(4) subsequent to such activities, a full report of all expenditures and significant actions shall be prepared and submitted to the governor and the Legislative Budget Board, and shall be reviewed by the commission.(g) The executive director shall develop and revise from time to time written action and contractual plans with the designated on-scene coordinator provided for by federal law.(h)(1) In developing rules and plans under this subchapter and in engaging in cleanup activities under this subchapter, the commission shall recognize the authority of the predesignated federal on-scene coordinator to oversee, coordinate, and direct all private and public activities related to cleanup of discharges and spills that are undertaken pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. Sec. 9601 et seq.), the federal Clean Water Act (33 U.S.C. Sec. 1321 et seq.), and the national contingency plan authorized by the federal Clean Water Act (33 U.S.C. Sec. 1321 et seq.).(2) Nothing in this subchapter shall require the state-designated on-scene coordinator to defer to federal authority, unless preempted by federal law, if remedial action is unduly delayed or is ineffective.(3) Nothing in this subchapter shall prevent the executive director from appointing a state-designated on-scene coordinator and acting independently if no on-scene federal coordinator is present or no action is being taken by an agency of the federal government.(4) If an incident under this subchapter is eligible for federal funds, the commission shall seek reimbursement from the designated agencies of the federal government for the reasonable costs incurred in cleanup operations, including but not limited to costs of personnel, equipment, the use of equipment, and supplies and restoration of land and aquatic resources held in trust or owned by the state.(5) The commission may enter into contracts or cooperative agreements under Section 104(c) and (d) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. Sec. 9601 et seq.) or Section 311 of the federal Clean Water Act (33 U.S.C. Sec. 1321 et seq.) to undertake authorized removal actions under this subchapter.(i) The executive director shall after appropriate investigation prepare a report on state-funded cleanup of a discharge or spill, and this report shall provide the following information:(1) a description of the incident, including location, amount, and characteristics of the material discharged or spilled and the prevailing weather conditions; (2) the time and duration of discharge or spill and the time and method by which the discharge or spill was reported; (3) the action taken, and by whom, to contain and clean up the discharge or spill; (4) an assessment of both the short-term and long-term environmental impact of the accidental discharge or spill; (5) the cost of cleanup operations incurred by the state; (6) an evaluation of the principal causes of the discharge or spill and an assessment of how similar incidents might be prevented in the future; and(7) a description of any legal action being taken to levy penalties or collect damages.(j) This subchapter is cumulative of all other powers of the commission.(k) In the event that a discharge or spill presents or threatens to present an occurrence of disaster proportions, the governor shall utilize the authority granted him under the Texas Disaster Act of 1975 (Article 6889-7, Vernon's Texas Civil Statutes) to make available and bring to bear all resources of the state to prevent or lessen the impact of such a disaster.(l) To the extent practicable and in lieu of the provisions of this subchapter, for facilities permitted under Chapter 361, Health and Safety Code to store, process, or dispose of hazardous waste, the department shall use procedures established under existing hazardous waste permits to abate or remove discharges or spills.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1983, 68th Leg., p. 4207, ch. 669, Sec. 2, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 795, Sec. 1.107, eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 930, Sec. 3, eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 99, Sec. 2, eff. Sept. 1, 1989; Acts 1989, 71st Leg., ch. 584, Sec. 105, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 10, Sec. 8, eff. March 28, 1991; Acts 1991, 72nd Leg., ch. 14, Sec. 284(75), eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 165, Sec. 22(75), eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 333, Sec. 13, eff. Sept. 1, 1997.

Sec. 26.265. TEXAS SPILL RESPONSE ACCOUNT. (a) The Texas spill response account is an account in the general revenue fund. This account shall not exceed $5 million, exclusive of fines and penalties received under this subchapter.(b) The account shall consist of money appropriated to it by the legislature and any fines, civil penalties, or other reimbursement to the account provided for under this subchapter.(c) The commission may expend money in the account only for the purposes of:(1) response to and investigation of spills and discharges;(2) obtaining personnel, equipment, and supplies required in the cleanup of discharges and spills; and(3) the assessment of damages to and the restoration of land and aquatic resources held in trust or owned by the state.(d) In addition to any cause of action under Chapter 40, Natural Resources Code, the state has a cause of action against any responsible person for recovery of:(1) expenditures out of the account; and(2) costs that would have been incurred or paid by the responsible person if the responsible person had fully carried out the duties under Section 26.266 of this code, including:(A) reasonable costs of reasonable and necessary scientific studies to determine impacts of the spill on the environment and natural resources and to determine the manner in which to respond to spill impacts;(B) costs of attorney services;(C) out-of-pocket costs associated with state agency action;(D) reasonable costs incurred by the state in cleanup operations, including costs of personnel, equipment, and supplies and restoration of land and aquatic resources held in trust or owned by the state; and(E) costs of remediating injuries proximately caused by reasonable cleanup activities.(e) The state's right to recover under Subsection (d) of this section arises whether or not expenditures have actually been made out of the account.(f) It is the intent of the legislature that the state attempt to recover the costs of cleanup according to the following priority:(1) a responsible person; and(2) the federal government to the extent that recovery from a responsible person is insufficient to pay the costs of cleanup.(g) In a suit brought under Subsection (d) of this section, any responsible person who, after reasonable notice has been given by the executive director, has failed, after a reasonable period, to carry out his duties under Section 26.266 of this code is liable to the state for twice the costs incurred by the state under this subchapter in cleaning up the spill or discharge. Reasonable notice under this subsection must include a statement as to the basis for finding the person to whom notice is sent to be a responsible person. Any responsible person held liable under this subsection or Subsection (d) of this section has the right to recover indemnity or contribution from any third party who caused, suffered, allowed, or permitted the spill or discharge. Liability arising under this subsection or Subsection (d) of this section does not affect any rights the responsible person has against a third party whose acts caused or contributed to the spill or discharge.(h) Notwithstanding Subsection (g), a responsible person who enters into a settlement agreement with the state that resolves all liability of the person to the state for a site subject to Subchapter F, Chapter 361, Health and Safety Code, is released from liability to a person described by Section 361.344(a), Health and Safety Code, for contribution or indemnity under this code regarding a matter addressed in the settlement agreement.(i) A settlement agreement does not discharge the liability of a nonsettling person to the state unless the agreement provides otherwise.(j) Notwithstanding Subsection (i), a settlement agreement reduces the potential liability to the state of the nonsettling persons by the amount of the settlement.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1983, 68th Leg., p. 4204, ch. 669, Sec. 1, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 795, Sec. 1.108, eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 930, Sec. 4, eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 99, Sec. 3, eff. Sept. 1, 1989; Acts 1991, 72nd Leg., ch. 10, Sec. 9, eff. March 28, 1991; Acts 1993, 73rd Leg., ch. 746, Sec. 3, eff. Aug. 30, 1993; Acts 1997, 75th Leg., ch. 333, Sec. 14, eff. Sept. 1, 1997; Acts 1997, 75th Leg., ch. 793, Sec. 19, eff. Sept. 1, 1997.

Sec. 26.266. REMOVAL OF SPILL OR DISCHARGE. (a) Any owner, operator, demise charterer, or person in charge of a vessel or of any on-shore facility or off-shore facility shall immediately undertake all reasonable actions to abate and remove the discharge or spill subject to applicable federal and state requirements, and subject to the control of the federal on-scene coordinator.(b) In the event that the responsible person is unwilling or in the opinion of the executive director is unable to remove the discharge or spill, or the removal operation of the responsible person is inadequate, the commission may undertake the removal of the discharge or spill and may retain agents for these purposes who shall operate under the direction of the executive director.(c) Any discharge or spill of a hazardous substance, the source of which is unknown, occurring in or having a potentially harmful effect on waters in this state or in waters beyond the jurisdiction of this state and which may reasonably be expected to enter waters in this state may be removed by or under the direction of the executive director. Any expense involved in the removal of an unexplained discharge pursuant to this subsection shall be paid, on the commission's approval, from the account, subject to the authority of the commission to seek reimbursement from an agency of the federal government, and from the responsible person if the identity of that person is discovered.(d) Deleted by Acts 1989, 71st Leg., ch. 99, Sec. 4, eff. Sept. 1, 1989.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1983, 68th Leg., p. 4209, ch. 669, Sec. 3, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 795, Sec. 1.109, eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 930, Sec. 5, eff. Sept. 1, 1985; Acts 1989, 71st Leg., ch. 99, Sec. 4, eff. Sept. 1, 1989; Acts 1997, 75th Leg., ch. 333, Sec. 15, eff. Sept. 1, 1997.

Sec. 26.267. EXEMPTIONS. (a) No person shall be held liable under this subchapter for any spill or discharge resulting from an act of God, act of war, third party negligence, or an act of government.(b) Nothing in this subchapter shall in any way affect or limit the liability of any person to any other person or to the United States, or to this state.(c) Notwithstanding any other provision of this subchapter, the state or the commission shall utilize any and all procedures relating to releases or threatened releases of solid wastes contained in Chapter 361, Health and Safety Code prior to utilizing the provisions of this subchapter with respect to such releases or threatened releases.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1985, 69th Leg., ch. 930, Sec. 6, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 977, Sec. 29, eff. June 19, 1987; Acts 1991, 72nd Leg., ch. 14, Sec. 284(75), eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 16, Sec. 18.01, eff. Aug. 26, 1991.

SUBCHAPTER H. POULTRY OPERATIONSSec. 26.301. DEFINITIONS. In this subchapter:(1) "Poultry" means chickens or ducks being raised or kept on any premises in the state for profit.(2) "Poultry carcass" means the carcass, or part of a carcass, of poultry that died as a result of a cause other than intentional slaughter for use for human consumption.(3) "Poultry facility" means a facility that:(A) is used to raise, grow, feed, or otherwise produce poultry for commercial purposes; or(B) is a commercial poultry hatchery that is used to produce chicks or ducklings.(4) "Poultry litter" includes poultry excrement, bedding, and feed waste.(5) "Liquid waste handling system" has the meaning assigned by Section 26.0286.

Added by Acts 1997, 75th Leg., ch. 1074, Sec. 1, eff. March 1, 1998.Amended by: Acts 2005, 79th Leg., Ch. 418, Sec. 3, eff. September 1, 2005.

Sec. 26.302. REGULATION OF POULTRY FACILITIES. (a) A person who owns or operates a poultry facility shall ensure that the facility has adequate means or is adequately equipped to handle and dispose of poultry carcasses, poultry litter, and other poultry waste regardless of whether the person owns the poultry.(b) A person who owns or operates a poultry facility shall implement and maintain a water quality management plan for the facility that is certified by the State Soil and Water Conservation Board under Section 201.026, Agriculture Code.(b-1) The State Soil and Water Conservation Board may certify a water quality management plan for a poultry facility that:(1) does not use a liquid waste handling system; and(2) is required to obtain a permit or other authorization from the commission.(b-2) The State Soil and Water Conservation Board in consultation with the Texas Commission on Environmental Quality by rule shall establish criteria to determine the geographic, seasonal, and agronomic factors that the board will consider to determine whether a persistent nuisance odor condition is likely to occur when assessing the siting and construction of new poultry facilities.(b-3) The State Soil and Water Conservation Board may not certify a water quality management plan for a poultry facility located less than one-half of one mile from a business, off-site permanently inhabited residence, or place of worship if the presence of the facility is likely to create a persistent odor nuisance for such neighbors, unless the poultry facility provides an odor control plan the executive director determines is sufficient to control odors. This subsection does not apply to:(1) a revision of a previously certified and existing water quality management plan unless the revision is necessary because of an increase in poultry production of greater than 50 percent than the amount included in the existing certified water quality management plan for the facility; or(2) any poultry facility located more than one-half of one mile from a surrounding business, permanently inhabited off-site residence, or place of worship established before the date of construction of the poultry facility.(c) The commission may bring a cause of action to remedy or prevent a violation of this section.(d) This section does not affect the authority of the commission to investigate or take enforcement action against an unauthorized discharge under Section 26.121.

Added by Acts 1997, 75th Leg., ch. 1074, Sec. 1, eff. March 1, 1998. Amended by Acts 2001, 77th Leg., ch. 277, Sec. 1, eff. Jan. 1, 2002.Amended by: Acts 2005, 79th Leg., Ch. 418, Sec. 4, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 1386, Sec. 2, eff. September 1, 2009.

Sec. 26.303. HANDLING AND DISPOSAL OF POULTRY CARCASSES. (a) Except as provided by Subsection (a-1), the commission by rule shall adopt requirements for the safe and adequate handling, storage, transportation, and disposal of poultry carcasses. The rules must:(1) specify the acceptable methods for disposal of poultry carcasses, including:(A) placement in a landfill permitted by the commission to receive municipal solid waste;(B) composting;(C) cremation or incineration;(D) extrusion;(E) on-farm freezing;(F) rendering; and(G) any other method the commission determines to be appropriate;(2) require poultry carcasses stored on the site of a poultry facility to be stored in a varmint-proof receptacle to prevent odor, leakage, or spillage;(3) prohibit the storage of poultry carcasses on the site of a poultry facility for more than 72 hours unless the carcasses are refrigerated or frozen; and(4) authorize the on-site burial of poultry carcasses only in the event of a major die-off that exceeds the capacity of a poultry facility to handle and dispose of poultry carcasses by the normal means used by the facility.(a-1) A rule adopted under Subsection (a) may not apply to the disposal of carcasses of poultry that died as a result of a disease, which is governed by Section 161.004, Agriculture Code.(b) A person must obtain any permit required by other law before disposing of poultry carcasses as provided by Subsection (a)(1).

Added by Acts 1997, 75th Leg., ch. 1074, Sec. 1, eff. March 1, 1998.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1198, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1242, Sec. 17, eff. September 1, 2007.

Sec. 26.304. RECORDS OF SALE, PURCHASE, TRANSFER, OR APPLICATION OF POULTRY LITTER. (a) A poultry facility that sells or transfers poultry litter for off-site application must maintain until the second anniversary of the date of sale or transfer a record regarding:(1) the identity of the purchaser or applicator;(2) the physical destination of the poultry litter identified by the purchaser or transferee;(3) the date the poultry litter was removed from the poultry facility; and(4) the number of tons of poultry litter removed.(b) A person that purchases or obtains poultry litter for land application must maintain until the second anniversary of the date of application a signed and dated proof of delivery document for every load of poultry litter applied to land. The landowner or the owner's tenant or agent shall note on the document the date or dates on which the poultry litter was applied to land.(c) Subsection (b) does not apply to poultry litter that is:(1) taken to a composting facility;(2) used as a bio-fuel;(3) used in a bio-gasification process; or(4) otherwise beneficially used without being applied to land.

Added by Acts 2009, 81st Leg., R.S., Ch. 1386, Sec. 3, eff. September 1, 2009.

Sec. 26.305. INSPECTION OF RECORDS. The commission may inspect any record required to be maintained under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 1386, Sec. 3, eff. September 1, 2009.

SUBCHAPTER I. UNDERGROUND AND ABOVEGROUND STORAGE TANKSSec. 26.341. PURPOSE. (a) The legislature finds that leaking underground tanks storing certain hazardous, toxic, or otherwise harmful substances have caused and continue to pose serious groundwater contamination problems in Texas.(b) The legislature declares that it is the policy of this state and the purpose of this subchapter to:(1) maintain and protect the quality of groundwater and surface water resources in the state from certain substances in underground and aboveground storage tanks that may pollute groundwater and surface water resources; and(2) require the use of all reasonable methods, including risk-based corrective action, to implement this policy.

Added by Acts 1987, 70th Leg., ch. 277, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 228, Sec. 1, eff. May 31, 1989; Acts 1995, 74th Leg., ch. 315, Sec. 1, eff. Sept. 1, 1995.

Sec. 26.342. DEFINITIONS. In this subchapter:(1) "Aboveground storage tank" means a nonvehicular device that is:(A) made of nonearthen materials;(B) located on or above the surface of the ground or on or above the surface of the floor of a structure below ground such as a mineworking, basement, or vault; and(C) designed to contain an accumulation of petroleum.(2) "Claim" means a demand in writing for a certain sum.(3) "Corporate fiduciary" means an entity chartered by the Banking Department of Texas, the Department of Savings and Mortgage Lending, the United States comptroller of the currency, or the director of the United States Office of Thrift Supervision that acts as a receiver, conservator, guardian, executor, administrator, trustee, or fiduciary of real or personal property.(4) "Eligible owner or operator" means a person designated as an eligible owner or operator for purposes of this subchapter by the commission under Section 26.3571(d) of this code.(5) "Hazardous substance" has the meaning assigned by Section 101(14) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. Section 9601 et seq.).(6) "Hydraulic fluid" means any regulated substance that can be used in a hydraulic lift system.(7) "Lender" means:(A) a state or national bank;(B) a state or federal savings and loan association or savings bank;(C) a credit union;(D) a state or federal agency that customarily provides financing; or(E) an entity that is registered with the Office of Consumer Credit Commissioner pursuant to Chapter 348, Finance Code, if the entity is regularly engaged in the business of extending credit and if extending credit represents the majority of the entity's total business activity.(8) "Operator" means any person in day-to-day control of and having responsibility for the daily operation of the underground storage tank system.(9) "Owner" means a person who holds legal possession or ownership of an interest in an underground storage tank system or an aboveground storage tank. If the actual ownership of an underground storage tank system or an aboveground storage tank is uncertain, unknown, or in dispute, the fee simple owner of the surface estate of the tract on which the tank system is located is considered the owner of the system unless that person can demonstrate by appropriate documentation, including a deed reservation, invoice, or bill of sale, or by other legally acceptable means that the underground storage tank system or aboveground storage tank is owned by another person. A person that has registered as an owner of an underground storage tank system or aboveground storage tank with the commission under Section 26.346 after September 1, 1987, shall be considered the tank system owner until such time as documentation demonstrates to the executive director's satisfaction that the legal interest in the tank system was transferred to a different person subsequent to the date of the tank registration. This definition is subject to the limitations found in Section 26.3514 (Limits on Liability of Lender), Section 26.3515 (Limits on Liability of Corporate Fiduciary), and Section 26.3516 (Limits on Liability of Taxing Unit).(10) "Person" means an individual, trust, firm, joint-stock company, corporation, government corporation, partnership, association, state, municipality, commission, political subdivision of a state, an interstate body, a consortium, joint venture, commercial entity, or the United States government.(11) "Petroleum product" means a petroleum product that is obtained from distilling and processing crude oil and that is capable of being used as a fuel for the propulsion of a motor vehicle or aircraft, including motor gasoline, gasohol, other alcohol blended fuels, aviation gasoline, kerosene, distillate fuel oil, and #1 and #2 diesel. The term does not include naphtha-type jet fuel, kerosene-type jet fuel, or a petroleum product destined for use in chemical manufacturing or feedstock of that manufacturing.(12) "Petroleum storage tank" means:(A) any one or combination of aboveground storage tanks that contain petroleum products and that are regulated by the commission; or(B) any one or combination of underground storage tanks and any connecting underground pipes that contain petroleum products and that are regulated by the commission.(13) "Regulated substance" means an element, compound, mixture, solution, or substance that, when released into the environment, may present substantial danger to the public health, welfare, or the environment.(14) "Release" means any spilling including overfills, leaking, emitting, discharging, escaping, leaching, or disposing from an underground or aboveground storage tank into groundwater, surface water, or subsurface soils.(15) "Risk-based corrective action" means site assessment or site remediation, the timing, type, and degree of which is determined according to case-by-case consideration of actual or potential risk to public health from environmental exposure to a regulated substance released from a leaking underground or aboveground storage tank.(16) "Spent oil" means a regulated substance that is a lubricating oil or similar petroleum substance which has been refined from crude oil, used for its designed or intended purposes, and contaminated as a result of that use by physical or chemical impurities, including spent motor vehicle lubricating oils, transmission fluid, or brake fluid.(16-a) "Subsurface soil" does not include backfill or native material that is placed immediately adjacent to or surrounding an underground storage tank system when the system is installed or the system's individual components are replaced unless free phase petroleum product is present in the backfill or native material.(17) "Underground storage tank" means any one or combination of underground tanks and any connecting underground pipes used to contain an accumulation of regulated substances, the volume of which, including the volume of the connecting underground pipes, is 10 percent or more beneath the surface of the ground.(18) "Vehicle service and fueling facility" means a facility where motor vehicles are serviced or repaired and where petroleum products are stored and dispensed from fixed equipment into the fuel tanks of motor vehicles.

Added by Acts 1987, 70th Leg., ch. 277, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 228, Sec. 1, eff. May 31, 1989; Acts 1991, 72nd Leg., ch. 905, Sec. 1, eff. June 16, 1991; Acts 1995, 74th Leg., ch. 315, Sec. 2, eff. Sept. 1, 1995; Acts 1999, 76th Leg., ch. 62, Sec. 7.96, eff. Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1441, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 965, Sec. 14.01, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1135, Sec. 1, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 722, Sec. 2, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1256, Sec. 2, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 921, Sec. 6.068, eff. September 1, 2007.

Sec. 26.343. REGULATED SUBSTANCES. (a) Regulated substances under this subchapter include:(1) a substance defined in Section 101(14) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. Section 9601 et seq.), but does not include a substance regulated as a hazardous waste under the federal Solid Waste Disposal Act (42 U.S.C. Section 6921 et seq.);(2) petroleum, including crude oil or a fraction of it, that is liquid at standard conditions of temperature and pressure; and(3) any other substance designated by the commission.(b) Standard conditions of temperature and pressure under Subdivision (2) of Subsection (a) of this section are 60 degrees Fahrenheit and 14.7 pounds per square inch absolute.

Added by Acts 1987, 70th Leg., ch. 277, Sec. 1, eff. Sept. 1, 1987.

Sec. 26.344. EXEMPTIONS. (a) An underground or aboveground storage tank is exempt from regulation under this subchapter if the tank is:(1) a farm or residential tank with a capacity of 1,100 gallons or less used for storing motor fuel for noncommercial purposes; (2) used for storing heating oil for consumptive use on the premises where stored; (3) a septic tank; (4) a surface impoundment, pit, pond, or lagoon; (5) a storm water or waste water collection system; (6) a flow-through process tank; (7) a tank, liquid trap, gathering line, or other facility used in connection with an activity associated with the exploration, development, or production of oil, gas, or geothermal resources, or any other activity regulated by the Railroad Commission of Texas pursuant to Section 91.101, Natural Resources Code; or(8) a transformer or other electrical equipment that contains a regulated substance and that is used in the transmission of electricity, to the extent that such a transformer or equipment is exempted by the United States Environmental Protection Agency under 40 C.F.R. Part 280.(b) A storage tank is exempt from regulation under this subchapter if the sole or principal substance in the tank is a hazardous substance and the tank is located:(1) in an underground area, including a basement, cellar, mineworking, drift, shaft, or tunnel; and(2) on or above the surface of the floor of that area.(c) An interstate pipeline facility, including gathering lines, or an aboveground storage tank connected to such a facility is exempt from regulation under this subchapter if the pipeline facility is regulated under:(1) the Natural Gas Pipeline Safety Act of 1968 (49 U.S.C. Section 1671 et seq.); or(2) the Hazardous Liquid Pipeline Safety Act of 1979 (49 U.S.C. Section 2001 et seq.).(d) An intrastate pipeline facility or an aboveground storage tank connected to such a facility is exempt from regulation under this subchapter if the pipeline facility is regulated under one of the following state laws:(1) Chapter 111, Natural Resources Code;(2) Chapter 117, Natural Resources Code; or(3) Subchapter E, Chapter 121, Utilities Code.(e) Except for Section 26.351 of this subchapter, in-ground hydraulic lifts that use a compressed air/hydraulic fluid system and hold less than 100 gallons of hydraulic oil, if exempt by the federal Environmental Protection Agency, are exempt under this subchapter.(f) An aboveground storage tank that is located at or is part of a petrochemical plant, a petroleum refinery, an electric generating facility, or a bulk facility as that term is defined by Section 26.3574(a) of this code is exempt from regulation under this subchapter but is not exempt for purposes of the fee imposed under Section 26.3574 of this code.(g) Costs incurred as a result of a release from a storage tank system owned, operated, or maintained by a common carrier railroad are not reimbursable pursuant to the provisions of this section. Common carrier railroads are exempt from the fees collected pursuant to the provisions of this Act.

Added by Acts 1987, 70th Leg., ch. 277, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 228, Sec. 1, eff. May 31, 1989; Acts 1999, 76th Leg., ch. 62, Sec. 18.64, eff. Sept. 1, 1999.

Sec. 26.3441. ABOVEGROUND STORAGE TANKS. (a) An aboveground storage tank that is not exempt from regulation under Section 26.344 of this code is subject to the registration requirements of Section 26.346 of this code and to regulation by the commission only to the extent prescribed by this subchapter.(b) The commission may not develop a regulatory program for aboveground storage tanks that is more extensive than the regulatory program authorized by this subchapter unless additional regulation of aboveground storage tanks is necessary to comply or be in conformity with requirements adopted by the United States Environmental Protection Agency or with federal law.

Added by Acts 1989, 71st Leg., ch. 228, Sec. 2, eff. May 31, 1989.

Sec. 26.345. ADMINISTRATIVE PROVISIONS. (a) The commission shall administer this subchapter and may develop a regulatory program regarding underground and aboveground storage tanks in accordance with this subchapter.(b) In implementing this subchapter, the commission shall cooperate with:(1) cities and towns;(2) agencies, departments, and other political subdivisions of the state; and(3) the United States and its agencies.(c) The commission may adopt rules necessary to carry out the purposes of this subchapter.(d) The commission may authorize the executive director to enter into contracts with a public agency, private person, or other entity for the purpose of implementing this subchapter.(e) The commission may enter into contracts and cooperative agreements with the federal government to carry out remedial action for releases from underground and aboveground storage tanks as authorized by the federal Solid Waste Disposal Act (42 U.S.C. Section 6901 et seq.).

Added by Acts 1987, 70th Leg., ch. 277, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 228, Sec. 3, eff. May 31, 1989.

Sec. 26.346. REGISTRATION REQUIREMENTS. (a) An underground or aboveground storage tank must be registered with the commission unless the tank is exempt from regulation under Section 26.344 of this code or the tank is covered under Subsection (b) of this section. The commission by rule shall establish the procedures and requirements for establishing and maintaining current registration information concerning underground and aboveground storage tanks. The commission shall also require that an owner or operator of an underground storage tank used for storing motor fuels (as defined in commission rule) complete an annual underground storage tank compliance certification form.(b) An underground storage tank is not required to be registered if the tank:(1) does not contain a regulated substance; and(2) is not in operation and has not been in operation since January 1, 1974.(c) The commission shall issue to each person who owns or operates a petroleum storage tank that is registered under this section a registration and compliance confirmation certificate that includes a brief description of:(1) the responsibility of the owner or operator under Section 26.3512 of this code;(2) the rights of the owner or operator to participate in the petroleum storage tank remediation account and the groundwater protection cleanup program established under this subchapter; and(3) the responsibility of the owner or operator of an underground storage tank to accurately complete the part of the registration form pertaining to the certification of compliance with underground storage tank administrative requirements and technical standards if the tank is used for storing motor fuels (as defined in commission rule).(d) A person who has previously provided notice to the commission of an underground storage tank under Section 9002 of the federal Solid Waste Disposal Act (42 U.S.C. Section 6921 et seq.) is not required to register the tank with the commission under this section.(e) The owner or operator of an underground or aboveground storage tank installed before December 1, 1995, that is required to be registered under this section and that has not been registered on or before December 31, 1995, is not eligible to receive reimbursement for that tank from the petroleum storage tank remediation account except for:(1) an owner of a registered facility who discovers an unregistered tank while removing, upgrading, or replacing a tank or while performing a site assessment;(2) a state or local governmental agency that purchases a right-of-way and discovers during construction an unregistered tank in the right-of-way; or(3) a property owner who reasonably could not have known that a tank was located on the property because a title search or the previous use of the property does not indicate a tank on the property.(f) The owner or operator of an underground or aboveground storage tank installed on or after December 1, 1995, must register the tank under this section not later than the 30th day after the date the installation is completed to be eligible for reimbursement for the new tank.

Added by Acts 1987, 70th Leg., ch. 277, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 228, Sec. 4, eff. May 31, 1989; Acts 1995, 74th Leg., ch. 315, Sec. 3, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 333, Sec. 16, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1441, Sec. 2, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 965, Sec. 14.02, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1135, Sec. 2, eff. Sept. 1, 2001.

Sec. 26.3465. FAILURE OR REFUSAL TO PROVIDE PROOF OF REGISTRATION OR CERTIFICATION OF COMPLIANCE. An owner or operator of an underground storage tank who fails or refuses to provide, on request of the commission, proof of registration of or certification of compliance for an underground storage tank is liable for a civil penalty under Subchapter D, Chapter 7.

Added by Acts 1999, 76th Leg., ch. 1441, Sec. 3, eff. Sept. 1, 1999.

Sec. 26.3467. DUTY TO ENSURE CERTIFICATION OF TANK BEFORE DELIVERY. (a) The owner or operator of an underground storage tank into which a regulated substance is to be deposited shall provide the common carrier a copy of the certificate of compliance for the specific underground storage tank into which the regulated substance is to be deposited before accepting delivery of the regulated substance into the underground storage tank. The owner or operator of an underground storage tank may comply with this subsection by obtaining a current copy of the certificate from the commission's Internet website.(b) An owner or operator of an underground storage tank who violates Subsection (a) commits an offense that is punishable as provided by Section 7.156 for an offense under that section.(c) A person who sells a regulated substance to a common carrier who delivers the regulated substance to the owner or operator of an underground storage tank into which the regulated substance is deposited, and who does not deliver the regulated substance into the underground storage tank, is not liable under this chapter with respect to that tank.

Added by Acts 1999, 76th Leg., ch. 1441, Sec. 3, eff. Sept. 1, 1999. Amended by Acts 2003, 78th Leg., ch. 1283, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 722, Sec. 3, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1256, Sec. 3, eff. September 1, 2005.

Sec. 26.347. TANK STANDARDS. (a) The commission shall adopt performance standards for existing underground storage tanks and underground storage tanks brought into use on or after the effective date of the standards.(b) The performance standards for underground storage tanks must include design, construction, installation, release detection, and compatibility standards.

Added by Acts 1987, 70th Leg., ch. 277, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 228, Sec. 5, eff. May 31, 1989.

Sec. 26.3475. RELEASE DETECTION REQUIREMENTS; SPILL AND OVERFILL PREVENTION; CORROSION PROTECTION; NOTICE OF VIOLATION; SHUTDOWN. (a) All piping in an underground storage tank system that routinely conveys regulated substances under pressure must comply with commission requirements for pressurized piping release detection equipment.(b) All piping in an underground storage tank system that routinely conveys regulated substances under suction must comply with commission requirements for suction-type piping release detection equipment.(c) A tank in an underground storage tank system must comply with commission requirements for:(1) tank release detection equipment; and(2) spill and overfill equipment.(d) An underground storage tank system must comply with commission requirements for applicable tank integrity assessment and corrosion protection not later than December 22, 1998.(e) The commission may issue a notice of violation to the owner or operator of an underground storage tank system that does not comply with this section, informing the owner or operator of the nature of the violation and that the commission may order the noncomplying underground storage tank system placed out of service if the owner or operator does not correct the violation within 30 days after the date the notice is received. If the owner or operator does not correct the violation within the prescribed time, the commission may order the noncomplying underground storage tank system out of service.

Added by Acts 1995, 74th Leg., ch. 315, Sec. 4, eff. Sept. 1, 1995.

Sec. 26.3476. SECONDARY CONTAINMENT REQUIRED FOR TANKS LOCATED OVER CERTAIN AQUIFERS. (a) In this section, "secondary containment" means a method by which a secondary wall or barrier is installed around an underground storage tank system in a manner designed to prevent a release of a regulated substance from migrating beyond the secondary wall or barrier before the release can be detected. A secondary containment system may include an impervious liner or vault surrounding a primary tank or piping system or a double-wall tank or piping system.(b) An underground storage tank system, at a minimum, shall incorporate a method for secondary containment if the system is located in:(1) the outcrop of a major aquifer composed of limestone and associated carbonate rocks of Cretaceous age or older; and(2) a county that:(A) has a population of at least one million and relies on groundwater for at least 75 percent of the county's water supply; or(B) has a population of at least 75,000 and is adjacent to a county described by Paragraph (A).(c) Section 26.3475(e) applies to an underground storage tank system that is subject to this section as if a violation of this section were a violation of Section 26.3475.(d) Notwithstanding Section 26.359(b), a political subdivision under this section may adopt standards for the containment of underground storage tank systems.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 13.01, eff. Sept. 1, 2001.

Sec. 26.348. LEAK DETECTION AND RECORD MAINTENANCE. The commission shall adopt standards of performance for maintaining a leak detection system, an inventory control system together with tank testing, or a comparable system or method designed to identify releases in a manner consistent with the protection of human health and the environment. In addition, the commission shall adopt requirements for maintaining records of any leak detection monitoring that includes inventory control or tank testing system or comparable system.

Added by Acts 1987, 70th Leg., ch. 277, Sec. 1, eff. Sept. 1, 1987.

Sec. 26.349. REPORTING OF RELEASES AND CORRECTIVE ACTION. (a) The commission shall adopt requirements for the reporting of any releases and corrective action taken in response to a release from an underground or aboveground storage tank.(b) Repealed by Acts 1997, 75th Leg., ch. 1082, Sec. 12, eff. Sept. 1, 1997.

Added by Acts 1987, 70th Leg., ch. 277, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 228, Sec. 6, eff. May 31, 1989.

Sec. 26.350. TANK CLOSURE REQUIREMENTS. The commission shall adopt requirements for the closure of tanks, including the removal, disposal, or removal and disposal of tanks to prevent future releases of regulated substances into the environment.

Added by Acts 1987, 70th Leg., ch. 277, Sec. 1, eff. Sept. 1, 1987.

Sec. 26.351. CORRECTIVE ACTION. (a) The commission shall use risk-based corrective action for taking corrective action in response to a release from an underground or aboveground storage tank. Corrective action may include:(1) site cleanup, including the removal, treatment, and disposal of surface and subsurface contamination;(2) removal of underground or aboveground storage tanks;(3) measures to halt a release in progress or to prevent future or threatened releases of regulated substances;(4) well monitoring, taking of soil borings, and any other actions reasonably necessary to determine the extent of contamination caused by a release;(5) providing alternate water supplies; and(6) any other action reasonably necessary to protect the public health and safety or the environment from harm or threatened harm due to releases of regulated substances from underground or aboveground storage tanks.(b) The owner or operator of an underground or aboveground storage tank shall immediately take all reasonable actions to prevent a threatened release of regulated substances from an underground or aboveground storage tank and to abate and remove any releases subject to applicable federal and state requirements. The owner or operator may be ordered to take corrective action under this subchapter.(c) The commission may undertake corrective action in response to a release or a threatened release if:(1) the owner or operator of the underground or aboveground storage tank is unwilling to take corrective action; (2) the owner or operator of the underground or aboveground storage tank cannot be found; (3) the owner or operator of the underground or aboveground storage tank, in the opinion of the executive director, is unable to take the corrective action necessary to protect the public health and safety or the environment; or(4) notwithstanding any other provision of this chapter, the executive director determines that more expeditious corrective action than is provided by this chapter is necessary to protect the public health and safety or the environment from harm.(d) The commission may retain agents to take corrective action it considers necessary under this section. The agents shall operate under the direction of the executive director. Any expenses arising from corrective action taken by the commission or the executive director may be paid from the waste management account.(e) The commission has the primary regulatory authority to direct the remediation of a release from an underground or aboveground storage tank that contains petroleum if the release does not present an immediate or imminent threat of fire or explosion.(f) The person performing corrective action under this section, if the release was reported to the commission on or before December 22, 1998, shall meet the following deadlines:(1) a complete site assessment and risk assessment (including, but not limited to, risk-based criteria for establishing target concentrations), as determined by the executive director, must be received by the agency no later than September 1, 2002;(2) a complete corrective action plan, as determined by the executive director and including, but not limited to, completion of pilot studies and recommendation of a cost-effective and technically appropriate remediation methodology, must be received by the agency no later than September 1, 2003. The person may, in lieu of this requirement, submit by this same deadline a demonstration that a corrective action plan is not required for the site in question under commission rules. Such demonstration must be to the executive director's satisfaction;(3) for those sites found under Subdivision (2) to require a corrective action plan, that plan must be initiated and proceeding according to the requirements and deadlines in the approved plan no later than March 1, 2004;(4) for sites which require either a corrective action plan or groundwater monitoring, a comprehensive and accurate annual status report concerning those activities must be submitted to the agency;(5) for sites which require either a corrective action plan or groundwater monitoring, all deadlines set by the executive director concerning the corrective action plan or approved groundwater monitoring plan shall be met; and(6) for sites that require either a corrective action plan or groundwater monitoring, have met all other deadlines under this subsection, and have submitted annual progress reports that demonstrate progress toward meeting closure requirements, a site closure request must be submitted to the executive director no later than September 1, 2011. The request must be complete, as judged by the executive director.(g) For persons regulated under Subsection (f), their failure to comply with any deadline listed in Subsection (f) is a violation of this section and the executive director may enforce such a violation under Chapter 7 of this code. A missed deadline that is the fault of the person, his agent, or contractor shall also eliminate reimbursement eligibility as described at Section 26.3571(b). If it can be established to the executive director's satisfaction that the deadline was not missed at the fault of the person, his agent, or contractor, then reimbursement eligibility is not affected under this subsection.(h) A person's liability to perform corrective action under this chapter is unrelated to any possible reimbursements the person may be eligible for under Section 26.3571.(i) The commission shall by rule define "risk-based corrective action" for purposes of this section.

Added by Acts 1987, 70th Leg., ch. 277, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 228, Sec. 7, eff. May 31, 1989; Acts 1997, 75th Leg., ch. 333, Sec. 17, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 965, Sec. 14.03, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1135, Sec. 3, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 722, Sec. 4, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 899, Sec. 5.01, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1256, Sec. 4, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1109, Sec. 1, eff. August 27, 2007.

Sec. 26.3511. CORRECTIVE ACTION BY THE COMMISSION. (a) Notwithstanding Section 26.351(c) of this code, to the extent that the commission pays from the petroleum storage tank remediation account or from sources other than the waste management account the expenses of the investigations, cleanups, and corrective action measures it performs, the commission may undertake those corrective action measures described in Section 26.351 of this code in response to a release or a threatened release from an underground or aboveground storage tank under any circumstances in which the commission considers it necessary to protect the public health and safety or the environment.(b) The state, the commission, and their agents or employees are not liable for damages arising out of the loss of access to or the use of real property or losses to a business located on the real property if those damages arise out of a delay in procuring services for corrective action, initiating corrective action, or completing corrective action on the property. This subsection applies only to cases in which the commission undertakes corrective action.

Added by Acts 1989, 71st Leg., ch. 228, Sec. 8, eff. May 31, 1989. Amended by Acts 1997, 75th Leg., ch. 333, Sec. 18, eff. Sept. 1, 1997.

Sec. 26.3512. OWNER OR OPERATOR RESPONSIBILITY; LIMITATIONS ON ACCOUNT PAYMENTS FOR CORRECTIVE ACTION. (a) The provisions of this subchapter relating to the groundwater protection cleanup program and to the petroleum storage tank remediation account do not limit the responsibility or liability of an owner or operator of a petroleum storage tank required to take corrective action under an order issued in accordance with this subchapter by the commission.(b) Funds from the petroleum storage tank remediation account may not be used to pay, and the owner or operator of a petroleum storage tank ordered by the commission to take corrective action is responsible for payment of, the following:(1) the owner or operator contribution described by Subsections (e)-(k);(2) any expenses for corrective action that exceed the applicable amount specified by Section 26.3573(m);(3) any expenses for corrective action that are not covered by payment from the petroleum storage tank remediation account under the rules or decisions of the commission under this subchapter;(4) any expenses for corrective action not ordered or agreed to by the commission;(5) any expenses for corrective action incurred for confirmed releases initially discovered and reported to the commission after December 22, 1998; and(6) any corrective action expenses for which reimbursement is prohibited under Section 26.3571, 26.3573, or 26.361.(c) The owner or operator contribution under Subsection (b)(1) of this section may include the costs of site assessment.(d) Subsection (b)(1) of this section does not prohibit payment from the petroleum storage tank remediation account of expenses incurred by an eligible owner or operator as a result of an order issued by the commission under Section 26.356 of this code if the commission finds that the eligible owner or operator is not responsible for the release from a petroleum storage tank. An eligible owner or operator covered by this subsection is eligible for reimbursement from the petroleum storage tank remediation account for the expenses incurred relating to corrective action that result from the order issued by the commission under Section 26.356 of this code.(e) If an owner or operator submits a site assessment in accordance with commission rules before December 23, 1996, the owner or operator shall pay under Subsection (b)(1) the first expenses for corrective action taken for each occurrence as follows:(1) a person who owns or operates 1,000 or more single petroleum storage tanks, the first $10,000;(2) a person who owns or operates not fewer than 100 or more than 999 single petroleum storage tanks, the first $5,000;(3) a person who owns or operates not fewer than 13 or more than 99 single petroleum storage tanks, the first $2,500; and(4) a person who owns or operates fewer than 13 single petroleum storage tanks, the first $1,000.(f) If an owner or operator does not submit a site assessment in accordance with commission rules before December 23, 1996, the owner or operator shall pay under Subsection (b)(1) the first expenses for corrective action taken for each occurrence as follows:(1) a person who owns or operates 1,000 or more single petroleum storage tanks, the first $20,000;(2) a person who owns or operates not fewer than 100 or more than 999 single petroleum storage tanks, the first $10,000;(3) a person who owns or operates not fewer than 13 or more than 99 single petroleum storage tanks, the first $5,000; and(4) a person who owns or operates fewer than 13 single petroleum storage tanks, the first $2,000.(g) If an owner or operator's corrective action plan is approved by the commission under Section 26.3572 before June 23, 1998, the owner or operator shall pay under Subsection (b)(1) the amount provided by Subsection (e) for the first expenses for corrective action taken for each occurrence.(h) If an owner or operator's corrective action plan is not approved by the commission under Section 26.3572 before June 23, 1998, the owner or operator shall pay under Subsection (b)(1) the first expenses for corrective action taken for each occurrence as follows:(1) a person who owns or operates 1,000 or more single petroleum storage tanks, the first $40,000;(2) a person who owns or operates not fewer than 100 or more than 999 single petroleum storage tanks, the first $20,000;(3) a person who owns or operates not fewer than 13 or more than 99 single petroleum storage tanks, the first $10,000; and(4) a person who owns or operates fewer than 13 single petroleum storage tanks, the first $4,000.(i) If an owner or operator has a corrective action plan approved by the commission under Section 26.3572 and before December 23, 1999, has met the goals specified in the plan to be met by that date, the owner or operator shall pay under Subsection (b)(1) the amount specified by Subsection (e) for the first expenses for corrective action taken for each occurrence.(j) If an owner or operator does not have a corrective action plan approved by the commission under Section 26.3572 and before December 23, 1999, has not met the goals specified in the plan to be met by that date, the owner or operator shall pay under Subsection (b)(1) the first expenses for corrective action taken for each occurrence as follows:(1) a person who owns or operates 1,000 or more single petroleum storage tanks, the first $80,000;(2) a person who owns or operates not fewer than 100 or more than 999 single petroleum storage tanks, the first $40,000;(3) a person who owns or operates not fewer than 13 or more than 99 single petroleum storage tanks, the first $20,000; and(4) a person who owns or operates fewer than 13 single petroleum storage tanks, the first $8,000.(k) An owner or operator of a site for which a closure letter has been issued under Section 26.3572 shall pay under Subsection (b)(1) the first $50,000 of expenses for corrective action for each occurrence.

Added by Acts 1989, 71st Leg., ch. 228, Sec. 8, eff. May 31, 1989. Amended by Acts 1991, 72nd Leg., ch. 905, Sec. 2, eff. June 16, 1991; Acts 1995, 74th Leg., ch. 315, Sec. 5, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 333, Sec. 19, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1441, Sec. 6, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 965, Sec. 14.04, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1135, Sec. 4, eff. Sept. 1, 2001.

Sec. 26.3513. LIABILITY AND COSTS: MULTIPLE OWNERS AND OPERATORS. (a) This section applies at a site where the owner and the operator are different persons or at a site where there is more than one underground storage tank, petroleum storage tank, or a combination of both.(b) Each owner and operator of an underground storage tank or petroleum storage tank at a site to which this section applies and from which a release or threatened release occurs is responsible for taking all corrective action at the site which may be required under this subchapter; provided that liability for the expenses of corrective action among owners and operators may be apportioned as provided by this section.(c) All owners and operators of underground storage tanks and petroleum storage tanks at a site to which this section applies shall attempt to negotiate a settlement among themselves as to the apportionment of expenses.(d) If the owners and operators reach a settlement as to the apportionment of expenses on or before the 30th day from the date on which the commission issues an order requiring corrective action, they shall submit the settlement to the commission for review. If the commission approves the settlement, the parties shall be liable for the expenses of taking corrective action in accordance with the approved settlement. Any action for breach of contract on the settlement agreement shall be to the district court of Travis County.(e) If the parties cannot reach a settlement by the 30th day after the commission issues its order, the commission shall file suit in the district court of Travis County. In its petition, the commission:(1) shall request the court to apportion the expenses of corrective action among the owners and operators; and(2) may request the court to award recovery of costs as provided by Section 26.355 of this code. In the alternative, the commission may file an action for recovery of costs at a later time.(f) Where the owner or operator can prove by a preponderance of the evidence that liability for the expenses of taking corrective action in response to a release or threatened release is divisible, that person shall be liable for the expenses only to the extent that the impact to the groundwater, surface water, or subsurface soils is attributable to the release or threatened release from his underground storage tank or petroleum storage tank.(g) The court may allocate corrective action costs among liable parties, using such equitable factors as the court determines are appropriate if the evidence is insufficient to establish each party's divisible portion of the liability for corrective action under Subsection (f) of this section and joint and several liability would impose undue hardship on the owners and operators.(h) If the court apportions liability for the expenses of corrective action as provided by Subsection (f) or (g) of this section, cost recovery against the owners and operators shall be based on the apportionment.(i) The commission may use the petroleum storage tank remediation account to take corrective action at any time before, during, or after the conclusion of apportionment proceedings commenced under this section.(j) Any owner or operator of a petroleum storage tank at the site may voluntarily undertake such corrective action at the site as the commission may agree to or require. An owner or operator who undertakes corrective action pursuant to this subsection may have contribution against all other owners and operators with tanks at the site.(k) Nothing in this section:(1) prohibits the commission from using the waste management account to take corrective action as provided by this subchapter and having cost recovery for the waste management account; or(2) affects the assessment of administrative penalties by the commission for violations of this subchapter or rules or orders adopted thereunder.(l) At the request of the commission, the attorney general shall file suit on behalf of the commission to seek the relief provided by this section.(m) The commission shall consider the person who is in day-to-day control of a petroleum storage tank system at a site that is in violation of this subchapter to be the:(1) person primarily responsible for taking corrective action, for corrective action costs, for receiving a notice of violation, or for paying a penalty assessed; and(2) primary subject of an enforcement action or order under this subchapter.

Added by Acts 1989, 71st Leg., ch. 228, Sec. 8, eff. May 31, 1989. Amended by Acts 1995, 74th Leg., ch. 315, Sec. 6, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 333, Sec. 20, eff. Sept. 1, 1997.

Sec. 26.3514. LIMITS ON LIABILITY OF LENDER. (a) This section applies:(1) to a lender that has a security or lienhold interest in an underground or aboveground storage tank, in real property on which an underground or aboveground storage tank is located, or in any other personal property attached to or located on property on which an underground or aboveground storage tank is located, as security for a loan to finance the acquisition or development of the property, to finance the removal, repair, replacement, or upgrading of the tank, or to finance the performance of corrective action in response to a release of a regulated substance from the tank; or(2) to situations in which the real or personal property constitutes collateral for a commercial loan.(b) A lender is not liable as an owner or operator under this subchapter solely because the lender holds indicia of ownership to protect a security or lienhold interest in property as described by Subsection (a) of this section.(c) A lender that exercises control over a property before foreclosure to preserve the collateral or to retain revenues from the property for the payment of debt, or that otherwise exercises the control of a mortgagee in possession, is not liable as an owner or operator under this subchapter unless that control leads to action that the commission finds is causing or exacerbating contamination associated with the release of a regulated substance from a tank located on the property.(d) A lender that has a bona fide security or lienhold interest in any real or personal property as described by Subsection (a) of this section and that forecloses on or receives an assignment or deed in lieu of foreclosure and becomes the owner of that real or personal property is not liable as an owner or operator under this subchapter if the lender removes from service any underground or aboveground storage tanks on the property in accordance with commission rules and takes and with due diligence completes corrective action in response to any release from those tanks in accordance with commission rules. A lender shall begin removal or corrective action as prescribed by the commission within a reasonable time, as set by the commission, after the date on which the lender becomes the owner of the property, but not to exceed 90 days after that date.(e) If a lender removes a tank from service or takes corrective action at any time before or after foreclosure, the lender shall perform corrective action in accordance with requirements adopted by the commission under this subchapter.(f) A lender described by Subsection (a) is not liable as an owner or operator under this subchapter because the lender sells, re-leases, liquidates, or winds up operations and takes measures to preserve, protect, or prepare the secured aboveground or underground storage tank before sale or other disposition of the storage tank or the property if the lender:(1) did not participate in the management of an aboveground or underground storage tank or real or personal property described by Subsection (a) before foreclosure or its equivalent on the storage tank or the property; and(2) establishes, as provided by Subsection (g), that the ownership indicia maintained after foreclosure continue to be held primarily to protect a security interest.(g) A lender may establish that the ownership indicia maintained after foreclosure continue to be held primarily to protect a security interest if, within 12 months after foreclosure, the lender:(1) lists the aboveground or underground storage tank, or the facility or property on which the tank is located, with a broker, dealer, or agent who deals in that type of property; or(2) advertises the aboveground or underground storage tank for sale or other disposition, at least monthly, in:(A) a real estate publication;(B) a trade or other publication appropriate for the aboveground or underground storage tank being advertised; or(C) a newspaper of general circulation in the area in which the aboveground or underground storage tank is located.(h) For purposes of Subsection (g), the 12-month period begins:(1) when the lender acquires marketable title, if the lender, after the expiration of any redemption period or other waiting period required by law, was acting diligently to acquire marketable title; or(2) on the date of foreclosure or its equivalent, if the lender does not act diligently to acquire marketable title.(i) If a lender outbids, rejects, or does not act on an offer of fair consideration for the aboveground or underground storage tank or the facility or property on which the storage tank is located, it is presumed that the lender is not holding the ownership indicia primarily to protect the security interest unless the lender is required, in order to avoid liability under federal or state law, to make the higher bid, obtain the higher offer, or seek or obtain an offer in a different manner.

Added by Acts 1991, 72nd Leg., ch. 905, Sec. 3, eff. June 16, 1991. Amended by Acts 1995, 74th Leg., ch. 315, Sec. 7, eff. Sept. 1, 1995.

Sec. 26.3515. LIMITS ON LIABILITY OF CORPORATE FIDUCIARY. (a) A corporate fiduciary or its agent is not liable in an individual capacity as an owner or operator of an underground or aboveground storage tank under this subchapter solely because:(1) the corporate fiduciary or its agent has legal title to real or personal property for purposes of administering a trust or estate of which the property is a part; or(2) the corporate fiduciary or its agent does not have legal title to the real or personal property but operates or manages the property under the terms of an estate or trust of which the property is a part.(b) Subsection (a) of this section does not relieve a trust, estate, or beneficiary of any liability the trust, estate, or beneficiary may have as an owner or operator under this subchapter.

Added by Acts 1991, 72nd Leg., ch. 905, Sec. 3, eff. June 16, 1991.

Sec. 26.3516. LIMITS ON LIABILITY OF TAXING UNIT. (a) This section applies to a taxing unit that has foreclosed an ad valorem tax lien on real property on which an underground or aboveground storage tank is located, or on any other personal property attached to or located on property on which an underground or aboveground storage tank is located, as security for payment of ad valorem taxes.(b) A taxing unit is not liable as an owner or operator under this subchapter solely because the taxing unit holds indicia of ownership because of a tax foreclosure sale under the Tax Code.(c) If a taxing unit removes a tank from service or takes corrective action at any time after foreclosure, the taxing unit shall perform corrective action in accordance with requirements adopted by the commission under this subchapter.(d) A taxing unit is not liable as an owner or operator under this subchapter solely because the taxing unit sells, releases, liquidates, or winds up operations and takes measures to preserve, protect, or prepare the secured aboveground or underground storage tank before sale or other disposition of the storage tank or the property if the taxing unit:(1) did not participate in the management of an aboveground or underground storage tank or real or personal property described by Subsection (a) before foreclosure or an equivalent action on the storage tank or the property; and(2) establishes, as provided by Subsection (e), that the ownership indicia maintained after foreclosure continue to be held primarily to protect a payment of ad valorem taxes.(e) A taxing unit may establish that the ownership indicia maintained after foreclosure continue to be held primarily to protect payment of ad valorem taxes if the taxing unit:(1) lists the aboveground or underground storage tank, or the facility or property on which the tank is located, with a broker, dealer, or agent who deals in that type of property; or(2) advertises the aboveground or underground storage tank for sale or other disposition in:(A) a real estate publication;(B) a trade or other publication appropriate for the aboveground or underground storage tank being advertised; or(C) a newspaper of general circulation in the area in which the aboveground or underground storage tank is located.

Added by Acts 1999, 76th Leg., ch. 895, Sec. 1, eff. Sept. 1, 1999.

Sec. 26.352. FINANCIAL RESPONSIBILITY. (a) The commission by rule shall adopt requirements for maintaining evidence of financial responsibility for taking corrective action and compensating third parties for bodily injury and property damage caused by sudden and nonsudden accidental releases arising from operating an underground storage tank.(b) The rules must require that, after December 22, 1998, the owner or operator of a site for which a closure letter has been issued under Section 26.3572 shall have insurance coverage or evidence of financial responsibility sufficient to satisfy all financial responsibility requirements under federal law or regulations. The rules must require that an owner or operator of a site that has been issued a closure letter and who is eligible to have a portion of any future corrective action costs paid under Section 26.3512 shall have insurance coverage or evidence of financial responsibility sufficient to satisfy the first expenses for corrective action as provided by Section 26.3512(k).(c) The commission shall seek the assistance of the Texas Department of Insurance in developing the minimum requirements for insurance coverage required under this section.(d) A registration certificate issued by the commission under Section 26.346:(1) may be submitted by an owner or operator of an underground storage tank to the United States Environmental Protection Agency as evidence of the owner's or operator's eligibility for funds for any expense for corrective action incurred for confirmed releases initially discovered and reported to the commission on or before December 22, 1998; and(2) is not acceptable evidence of financial responsibility for:(A) an underground storage tank that contains a petroleum substance other than:(i) a petroleum product; or(ii) spent oil or hydraulic fluid if the tank is located at a vehicle service and fueling facility and is used as part of the operations of that facility; or(B) any expenses for corrective action for confirmed releases initially discovered and reported to the commission after December 22, 1998.(e) An owner or operator of an underground storage tank used for storing petroleum products shall submit annually with the compliance certification form required by Section 26.346 proof that the owner or operator maintains evidence of financial responsibility as required by Subsection (a).(e-1) An insurance company or other entity that provides insurance coverage or another form of financial assurance to an owner or operator of an underground storage tank for purposes of this section shall notify the commission if the insurance coverage or other financial assurance is canceled or not renewed. The insurance company or other entity shall mail, fax, or e-mail notice not later than the 30th day after the date the coverage terminates. The Texas Department of Insurance shall adopt rules to implement and enforce this subsection.(e-2) The owner or operator of a tank for which insurance coverage or other financial assurance has terminated shall dispose of any regulated substance in the tank at a properly licensed facility not later than the 90th day after the coverage terminates, unless the owner or operator provides the commission proof that the owner or operator maintains evidence of financial responsibility as required under Subsection (a).(f) The commission shall enforce this section and may impose administrative and civil penalties on the owners or operators of underground storage tanks if acceptable evidence of financial responsibility is not maintained. The amount of an administrative or civil penalty imposed under this subsection may not be less than the annual cost, as estimated by the commission, of maintaining the minimum insurance coverage required for the tank as determined under Subsection (c).(g) An owner or operator commits an offense if the owner or operator operates an underground storage tank knowing that acceptable evidence of financial responsibility does not exist and is subject to criminal prosecution as provided by Subchapter F.(h) The commission may seek injunctive relief in the district courts of Travis County to force the temporary or permanent closure of an underground storage tank for which acceptable evidence of financial responsibility is not maintained.(i) The commission may order an owner or operator of an underground storage tank that fails to maintain acceptable evidence of financial responsibility to place the tank out of service in the same manner that the commission may issue such an order under Section 26.3475(e).

Added by Acts 1987, 70th Leg., ch. 277, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 228, Sec. 9, eff. May 31, 1989; Acts 1995, 74th Leg., ch. 315, Sec. 8, eff. Sept. 1, 1995.Amended by: Acts 2007, 80th Leg., R.S., Ch. 177, Sec. 1, eff. September 1, 2007.

Sec. 26.354. EMERGENCY ORDERS. The commission may issue an emergency order to an owner or operator of an underground or aboveground storage tank under Section 5.510.

Added by Acts 1987, 70th Leg., ch. 277, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 228, Sec. 11, eff. May 31, 1989; Acts 1997, 75th Leg., ch. 1072, Sec. 22, eff. Sept. 1, 1997.

Sec. 26.355. RECOVERY OF COSTS. (a) If the commission has incurred any costs in undertaking corrective action or enforcement action with respect to the release of regulated substances from an underground or aboveground storage tank, the owner or the operator of the tank is liable to the state for all reasonable costs of those corrective and enforcement actions and for court costs and reasonable attorney's fees.(b) An owner or operator of an underground or aboveground storage tank from which a regulated substance is released is liable to the state unless:(1) the release was caused by:(A) an act of God;(B) an act of war;(C) the negligence of the State of Texas or the United States; or(D) an act or omission of a third party; or(2) the site at which the release occurred has been admitted into the petroleum storage tank state-lead program under Section 26.3573(r-1).(c) The state's right to recover under this section arises whether or not the commission:(1) uses funds from the waste management account or the petroleum storage tank remediation account; or(2) receives or will receive funds from the state, the federal government, or any other source for the purpose of corrective action or enforcement.(d) If the commission uses money from the petroleum storage tank remediation account for corrective action or enforcement and if the costs are recovered under this section, the commission may not recover more than the amount of the applicable owner or operator contribution described by Section 26.3512 of this code from an eligible owner or operator for corrective action for each occurrence. However, this limitation is not applicable to cost recovery actions initiated by the executive director at sites where the executive director has determined that the owner or operator is in violation of Section 26.351(f).(e) An indemnification, hold harmless, or similar agreement or conveyance is not effective to transfer the liability imposed under this section from the owner or operator of an underground or aboveground storage tank or from a person who may be liable for a release or threat of release to any other person. This section does not bar any agreement to insure, hold harmless, or indemnify a party to the agreement for any liability under this section.(f) This section does not bar a cause of action that an owner or operator or any other person subject to liability under this section or a guarantor has or would have by reason of subrogation or otherwise against any person.(g) At the request of the commission, the attorney general shall initiate court proceedings to recover costs under this section.(h) Except as provided by Subsection (i) of this section, money recovered in a court proceeding under this section shall be deposited in the State Treasury to the credit of the waste management account.(i) If the commission uses money from the petroleum storage tank remediation account for corrective action or enforcement as provided by this subchapter, money recovered in a court proceeding under this section shall be deposited in the state treasury to the credit of the petroleum storage tank remediation account.

Added by Acts 1987, 70th Leg., ch. 277, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 228, Sec. 12, eff. May 31, 1989; Acts 1991, 72nd Leg., ch. 905, Sec. 4, eff. June 16, 1991; Acts 1997, 75th Leg., ch. 333, Sec. 21, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 965, Sec. 14.05, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1135, Sec. 5, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 722, Sec. 5, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 899, Sec. 5.02, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1256, Sec. 5, eff. September 1, 2005.

Sec. 26.356. INSPECTIONS, MONITORING, AND TESTING. (a) For the purposes of developing or assisting in the development of a regulation, conducting a study, or enforcing this subchapter, an owner or operator of an underground or aboveground storage tank, on the request of the commission, shall:(1) furnish information relating to the tank, including tank equipment and contents; and(2) permit a designated agent or employee of the commission at all reasonable times to have access to and to copy all records relating to the tank.(b) For the purposes of developing or assisting in the development of a regulation, conducting a study, or enforcing this subchapter, the commission, its designated agent, or employee may:(1) enter at reasonable times an establishment or place in which an underground or aboveground storage tank is located; (2) inspect and obtain samples of a regulated substance contained in the tank from any person; and(3) conduct monitoring or testing of the tank, associated equipment, contents, or surrounding soils, air, surface water, or groundwater.(c) The commission may order an owner or an operator of an underground or aboveground storage tank to conduct monitoring and testing if the commission finds that there is reasonable cause to believe that a release has occurred in the area in which the underground or aboveground storage tank is located.(d) Each inspection made under this section must be begun and completed with reasonable promptness. Before a designated agent or employee of the commission enters private property to carry out a function authorized under this section, the agent or employee must give reasonable notice and exhibit proper identification to the manager or owner of the property or to another appropriate person, as provided by commission rule. The commission's designated agent or employee must observe the regulations of the establishment being inspected, including regulations regarding safety, internal security, and fire protection.

Added by Acts of 1987, 70th Leg., ch. 277, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 228, Sec. 13, eff. May 31, 1989.

Sec. 26.357. STANDARDS AND RULES. (a) Standards and rules concerning underground storage tanks adopted by the commission under this subchapter must be at least as stringent as the federal requirements under Title VI of the Hazardous and Solid Waste Amendments of 1984 (42 U.S.C. Section 6901 et seq.).(b) The commission may not impose standards or rules more stringent than the federal requirements unless the commission determines that more stringent standards or rules are necessary to protect human health or the environment.

Added by Acts 1987, 70th Leg., ch. 277, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 228, Sec. 14, eff. May 31, 1989.

Sec. 26.3571. ELIGIBLE OWNER OR OPERATOR. (a) The commission by rule shall establish criteria to be met by a person to qualify as an eligible owner or operator.(b) To be an eligible owner or operator for purposes of this subchapter, a person must not have missed any of the deadlines described in Section 26.351(f) and must:(1) be one of the following:(A) an owner or operator of a petroleum storage tank that is subject to regulation under this subchapter;(B) an owner of land that can clearly prove that the land has been contaminated by a release of petroleum products from a petroleum storage tank that is subject to regulation under this subchapter, whether or not the tank is still attached to that land; or(C) a lender that has a bona fide security or lienhold interest in or mortgage lien on any property contaminated by the release of petroleum products from a petroleum storage tank subject to regulation under this subchapter, or that forecloses on or receives an assignment or deed in lieu of foreclosure and becomes the owner of such property;(2) be in compliance with this subchapter as determined by the commission; and(3) meet qualifying criteria established by the commission under Subsection (a) of this section.(c) The commission by rule may prescribe special conditions, consistent with the objective of formulating an overall plan for remediation of an entire contaminated site, for designating as an eligible owner:(1) a person described by Subsection (b)(1)(B) of this section who owns land contaminated by a release of petroleum products from a tank that was or is located on property the person does not own; or(2) a lender described by Subsection (b)(1)(C) of this section.(d) In determining whether an owner or operator is in compliance with this subchapter, the commission may consider such factors as the owner's or operator's compliance with tank registration, release detection and reporting, and corrective action requirements.(e) The commission shall designate a person as an eligible owner or operator for purposes of this subchapter as provided by this section.(f) The commission may not establish any requirements for eligibility under this section that are not consistent with this subchapter or with federal law and federal regulations.(g) An otherwise eligible owner or operator who misses a deadline referenced in Subsection (b) shall be considered ineligible for reimbursement under this subchapter.(h) Nothing in this section reduces the liability to perform corrective action created under Section 26.351 and other parts of this subchapter.

Added by Acts 1989, 71st Leg., ch. 228, Sec. 15, eff. May 31, 1989. Amended by Acts 1991, 72nd Leg., ch. 905, Sec. 5, eff. June 16, 1991; Acts 2001, 77th Leg., ch. 965, Sec. 14.06, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1135, Sec. 6, eff. Sept. 1, 2001.

Sec. 26.3572. GROUNDWATER PROTECTION CLEANUP PROGRAM. (a) The groundwater protection cleanup program is established, and the commission shall administer that program.(b) In administering the program, the commission shall:(1) negotiate with or direct responsible parties in site assessment and remediation matters using risk-based corrective action;(2) approve site-specific corrective action plans for each site as necessary, using risk-based corrective action;(3) review and inspect site assessment and remedial activities and reports;(4) use risk-based corrective action procedures as determined by commission rule to establish cleanup levels;(5) adopt by rule criteria for assigning a priority to each site using risk-based corrective action and assign a priority to each site according to those criteria;(6) adopt by rule criteria for:(A) risk-based corrective action site closures; and(B) the issuance of a closure letter to the owner or operator of a tank site on completion of the commission's corrective action requirements; and(7) process claims for petroleum storage tank remediation account disbursement in accordance with this subchapter.(c) The commission by rule may approve site assessment methodologies. The commission shall approve or disapprove a site assessment or corrective action plan, as defined by commission rule, on or before the 30th day after the commission receives the assessment or plan. The commission shall adopt by rule criteria to be used to determine:(1) the necessity for site assessment; and(2) the nature of the site assessment required.(d) The commission may not approve a corrective action plan until the commission and the owner or operator of the site by agreement set specific goals in the plan for completing discrete corrective action tasks before specified dates. The owner or operator is responsible for meeting the goals.

Added by Acts 1989, 71st Leg., ch. 228, Sec. 16, eff. May 31, 1989. Amended by Acts 1995, 74th Leg., ch. 315, Sec. 9, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 333, Sec. 22, eff. Sept. 1, 1997; Acts 2001, 77th Leg., ch. 965, Sec. 14.07, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1135, Sec. 7, eff. Sept. 1, 2001.

Sec. 26.3573. PETROLEUM STORAGE TANK REMEDIATION ACCOUNT. (a) The petroleum storage tank remediation account is an account in the general revenue fund. The commission shall administer the account in accordance with this subchapter.(b) The petroleum storage tank remediation account consists of money from:(1) fees charged under Section 26.3574 of this code;(2) the interest and penalties for the late payment of the fee charged under Section 26.3574 of this code;(3) funds received from cost recovery for corrective action and enforcement actions concerning petroleum storage tanks as provided by this subchapter; and(4) temporary cash transfers and other transfers from the general revenue fund authorized by Section 403.092(c), Government Code.(c) Interest earned on amounts in the petroleum storage tank remediation account shall be credited to the general revenue fund.(d) The commission may use the money in the petroleum storage tank remediation account to pay:(1) necessary expenses associated with the administration of the petroleum storage tank remediation account and the groundwater protection cleanup program;(2) expenses associated with investigation, cleanup, or corrective action measures performed in response to a release or threatened release from a petroleum storage tank, whether those expenses are incurred by the commission or pursuant to a contract between a contractor and an eligible owner or operator as authorized by this subchapter;(3) subject to the conditions of Subsection (f), expenses associated with investigation, cleanup, or corrective action measures performed in response to a release or threatened release of hydraulic fluid or spent oil from hydraulic lift systems or tanks located at a vehicle service and fueling facility and used as part of the operations of that facility; and(4) expenses associated with assuring compliance with the commission's applicable underground or aboveground storage tank administrative and technical requirements, including technical assistance and support, inspections, enforcement, and the provision of matching funds for grants.(e) To consolidate appropriations, the commission may transfer from the petroleum storage tank remediation account to the waste management account an amount equal to the amounts authorized under Subsections (d)(1) and (4), subject to the requirements of those subsections.(f) The commission may pay from the account expenses under Subsection (d)(3) of this section, whether or not the hydraulic fluid or spent oil contamination is mixed with petroleum product contamination, but the commission may require an eligible owner or operator to demonstrate that the release of spent oil is not mixed with any substance except:(1) hydraulic fluid from a hydraulic lift system;(2) petroleum products from a petroleum storage tank system; or(3) another substance that was contained in the hydraulic lift system or the spent oil tank owned or operated by the person claiming reimbursement.(g) The commission, in accordance with this subchapter and rules adopted under this subchapter, may:(1) contract directly with a person to perform corrective action and pay the contractor from the petroleum storage tank remediation account;(2) reimburse an eligible owner or operator from the petroleum storage tank remediation account for the expenses of a corrective action that was:(A) performed on or after September 1, 1987; and(B) conducted in response to a confirmed release that was initially discovered and reported to the commission on or before December 22, 1998; or(3) pay the claim of a person who has contracted with an eligible owner or operator to perform corrective action with funds from the petroleum storage tank remediation account.(h) The commission shall administer the petroleum storage tank remediation account and by rule adopt guidelines and procedures for the use of and eligibility for that account, subject to the availability of money in that account, as the commission finds necessary to:(1) make the most efficient use of the money available, including:(A) establishing priorities for payments from the account; and(B) suspending payments from the account; and(2) provide the most effective protection to the environment and provide for the public health and safety.(i) Consistent with the objectives provided under Subsection (h) of this section and this subchapter, the commission may by rule adopt:(1) guidelines the commission considers necessary for determining the amounts that may be paid from the petroleum storage tank remediation account; and(2) guidelines concerning reimbursement for expenses incurred by an eligible owner or operator and covered under Section 26.3512(d) of this code.(j) Repealed by Acts 2001, 77th Leg., ch. 880, Sec. 25(1), eff. Sept. 1, 2001.(k) The commission shall hear any complaint regarding the payment of a claim from the petroleum storage tank remediation account arising from a contract between a contractor and an eligible owner or operator. A hearing held under this subsection shall be conducted in accordance with the procedures for a contested case under Chapter 2001, Government Code. An appeal of a commission decision under this subsection shall be to the district court of Travis County and the substantial evidence rule applies.(l) The commission shall satisfy a claim for payment that is eligible to be paid under this subchapter and the rules adopted under this subchapter made by a contractor, from the petroleum storage tank remediation account as provided by this section and rules adopted by the commission under this section, regardless of whether the commission:(1) contracts directly for the goods or services; or(2) pays a claim under a contract executed by a petroleum storage tank owner or operator.(m) The commission may use any amount up to $1 million from the petroleum storage tank remediation account to pay expenses associated with the corrective action for each occurrence taken in response to a release from a petroleum storage tank.(n) The petroleum storage tank remediation account may not be used for corrective action taken in response to a release from an underground storage tank if the sole or principal substance in the tank is a hazardous substance.(o) The petroleum storage tank remediation account may be used to pay for corrective action in response to a release whether the action is taken inside or outside of the boundaries of the property on which the leaking petroleum storage tank is located.(p) The petroleum storage tank remediation account may not be used to compensate third parties for bodily injury or property damage.(q) Notwithstanding any other law to the contrary, an owner or operator, or an agent of an owner or operator, is not entitled to and may not be paid interest on any claim for payment from the petroleum storage tank remediation account.(r) Except as provided by Subsection (r-1), the petroleum storage tank remediation account may not be used to reimburse any person for corrective action performed after September 1, 2005.(r-1) In this subsection, "state-lead program" means the petroleum storage tank state-lead program administered by the commission. The executive director shall grant an extension for corrective action reimbursement to a person who is an eligible owner or operator under Section 26.3571. The petroleum storage tank remediation account may be used to reimburse an eligible owner or operator for corrective action performed under an extension before August 31, 2011. Not later than July 1, 2011, an eligible owner or operator who is granted an extension under this subsection may apply to the commission in writing using a form provided by the commission to have the site subject to corrective action placed in the state-lead program. The eligible owner or operator must agree in the application to allow site access to state personnel and state contractors as a condition of placement in the state-lead program under this subsection. On receiving the application for placement in the state-lead program under this subsection, the executive director by order shall place the site in the state-lead program until the corrective action is completed to the satisfaction of the commission. An eligible owner or operator of a site that is placed in the state-lead program under this subsection is not liable to the commission for any costs related to the corrective action.(s) The petroleum storage tank remediation account may not be used to reimburse any person for corrective action contained in a reimbursement claim filed with the commission after March 1, 2012.(t) The commission may prohibit the use of the petroleum storage tank remediation account to pay for corrective action if the action is taken by:(1) a contractor who is not registered under Section 26.364; or(2) a supervisor who is not licensed under Section 26.366.(u) The petroleum storage tank remediation account may not be used to pay for a site remediation that involves the installation or construction of on-site equipment, structures, or systems used in the extraction or management of wastes, except for soil excavation and landfill disposal or well sampling and monitoring, unless:(1) the plans and specifications for the equipment, structures, or systems are sealed by an engineer licensed by the Texas Board of Professional Engineers; and(2) the equipment, structures, or systems are constructed under the supervision of an engineer licensed by the Texas Board of Professional Engineers.

Added by Acts 1989, 71st Leg., ch. 228, Sec. 16, eff. May 31, 1989. Amended by Acts 1991, 72nd Leg., ch. 905, Sec. 6, eff. June 16, 1991; Acts 1993, 73rd Leg., ch. 533, Sec. 2, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(8), (49) eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch. 315, Sec. 10, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 333, Sec. 23, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1442, Sec. 1, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 880, Sec. 8, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 965, Sec. 14.08, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1135, Sec. 8, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1275, Sec. 2(145), (146), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 722, Sec. 6, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 899, Sec. 5.04, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1256, Sec. 6, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1109, Sec. 2, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1109, Sec. 2, eff. August 27, 2007.

Sec. 26.35731. CONSIDERATION AND PROCESSING OF APPLICATIONS FOR REIMBURSEMENT. (a) Except as provided by Subsection (b), the commission shall consider and process a claim by an eligible owner or operator for reimbursement from the petroleum storage tank remediation account in the order in which it is received. The commission shall consider and process all claims by eligible owners and operators for reimbursement from the account that were received before September 1, 1995, before the commission considers a claim received after that date. Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch. 722, Sec. 7 (b) The commission may postpone considering, processing, or paying a claim for reimbursement from the petroleum storage tank remediation account for corrective action work begun without prior commission approval after September 1, 1993, that is filed with the commission before January 1, 2005. Text of subsection as amended by Acts 2005, 79th Leg., R.S., Ch. 899, Sec. 5.03 (b) The commission has discretion whether to postpone considering, processing, or paying a claim for reimbursement from the petroleum storage tank remediation account for corrective action work begun without prior commission approval after September 1, 1993, and filed with the commission prior to January 1, 2005.(c) Not later than the 90th day after the date on which the commission receives a completed application for reimbursement from the petroleum storage tank remediation account, the commission shall send a fund payment report to the owner or operator of a petroleum storage tank system that is seeking reimbursement, if sufficient funds are available to make the payment.

Added by Acts 1995, 74th Leg., ch. 315, Sec. 11, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 333, Sec. 24, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1441, Sec. 7, eff. Sept. 1, 1999; Acts 2003, 78th Leg., ch. 200, Sec. 6(b), eff. Sept. 1, 2003.Amended by: Acts 2005, 79th Leg., Ch. 722, Sec. 7, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 899, Sec. 5.03, eff. September 1, 2005.

Sec. 26.35735. CLAIMS AUDIT. (a) The commission annually shall audit claims for payment from the petroleum storage tank remediation account.(b) The commission shall conduct the audit in accordance with generally accepted accounting standards as prescribed by the American Institute of Certified Public Accountants, the Governmental Accounting Standards Board, the United States General Accounting Office, or other professionally recognized entities that prescribe auditing standards.(c) The commission may use generally recognized sampling techniques to audit claims if the commission determines that the use of those techniques would be cost-effective and would promote greater efficiency in administering claims for payment from the petroleum storage tank remediation account.(d) The commission may adopt rules necessary to implement this section.(e) The commission may audit a claim for payment as required by this section only:(1) under guidelines adopted by commission rule that relate to conducting an audit under this section and denying a claim as a result of that audit and that are in effect when the audit is conducted; or(2) in a case of suspected fraud.(f) Not later than the 90th day after an audit under this section has been completed, the commission shall send a copy of the audit to the person whose claim for payment is the subject of the audit.

Added by Acts 1993, 73rd Leg., ch. 533, Sec. 3, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 315, Sec. 12, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 333, Sec. 25, eff. Sept. 1, 1997.

Sec. 26.3574. FEE ON DELIVERY OF CERTAIN PETROLEUM PRODUCTS. (a) In this section:(1) "Bulk facility" means a facility, including pipeline terminals, refinery terminals, rail and barge terminals, and associated underground and aboveground tanks, connected or separate, from which petroleum products are withdrawn from bulk and delivered into a cargo tank or a barge used to transport those products. This term does not include petroleum products consumed at an electric generating facility.(2) "Cargo tank" means an assembly that is used for transporting, hauling, or delivering liquids and that consists of a tank having one or more compartments mounted on a wagon, truck, trailer, railcar, or wheels.(3) "Withdrawal from bulk" means the removal of a petroleum product from a bulk facility storage tank for delivery directly into a cargo tank or a barge to be transported to another location other than another bulk facility for distribution or sale in this state.(b) A fee is imposed on the delivery of a petroleum product on withdrawal from bulk of that product as provided by this subsection. Each operator of a bulk facility on withdrawal from bulk of a petroleum product shall collect from the person who orders the withdrawal a fee in an amount determined as follows:(1) $3.75 for each delivery into a cargo tank having a capacity of less than 2,500 gallons for the state fiscal year beginning September 1, 2007, through the state fiscal year ending August 31, 2011;(2) $7.50 for each delivery into a cargo tank having a capacity of 2,500 gallons or more but less than 5,000 gallons for the state fiscal year beginning September 1, 2007, through the state fiscal year ending August 31, 2011;(3) $11.75 for each delivery into a cargo tank having a capacity of 5,000 gallons or more but less than 8,000 gallons for the state fiscal year beginning September 1, 2007, through the state fiscal year ending August 31, 2011;(4) $15.00 for each delivery into a cargo tank having a capacity of 8,000 gallons or more but less than 10,000 gallons for the state fiscal year beginning September 1, 2007, through the state fiscal year ending August 31, 2011; and(5) $7.50 for each increment of 5,000 gallons or any part thereof delivered into a cargo tank having a capacity of 10,000 gallons or more for the state fiscal year beginning September 1, 2007, through the state fiscal year ending August 31, 2011.(c) The fee collected under Subsection (b) of this section shall be computed on the net amount of a petroleum product delivered into a cargo tank.(d) A person who imports a petroleum product in a cargo tank or a barge destined for delivery into an underground or aboveground storage tank, regardless of whether or not the tank is exempt from regulation under Section 26.344 of this code, other than a storage tank connected to or part of a bulk facility in this state, shall pay to the comptroller a fee on the number of gallons imported, computed as provided by Subsections (b) and (c) of this section. If a bulk facility operator imports a petroleum product in a cargo tank or a barge, the bulk facility operator is not required to pay the fee on that imported petroleum product if the petroleum product is delivered to a bulk facility from which the petroleum product will be withdrawn from bulk.(e) A bulk facility operator who receives petroleum products on which the fee has been paid may take credit for the fee paid on monthly reports.(f) Subsection (b) of this section does not apply to a delivery of a petroleum product destined for export from this state if the petroleum product is in continuous movement to a destination outside this state.(g) Each operator of a bulk facility and each person covered by Subsection (d) of this section shall file an application with the comptroller for a permit to deliver a petroleum product into a cargo tank destined for delivery to an underground or aboveground storage tank, regardless of whether or not the tank is exempt from regulation under Section 26.344 of this code. A permit issued by the comptroller under this subsection is valid on and after the date of its issuance and until the permit is surrendered by the holder or canceled by the comptroller. An applicant for a permit issued under this subsection must use a form adopted or approved by the comptroller that contains:(1) the name under which the applicant transacts or intends to transact business;(2) the principal office, residence, or place of business in this state of the applicant;(3) if the applicant is not an individual, the names of the principal officers of an applicant corporation, or the name of the member of an applicant partnership, and the office, street, or post office address of each; and(4) any other information required by the comptroller.(h) A permit must be posted in a conspicuous place or kept available for inspection at the principal place of business of the owner. A copy of the permit must be kept at each place of business or other place of storage from which petroleum products are delivered into cargo tanks and in each motor vehicle used by the permit holder to transport petroleum products by him for delivery into petroleum storage tanks in this state.(i) Each operator of a bulk facility and each person covered by Subsection (d) of this section shall:(1) list, as a separate line item on an invoice or cargo manifest required under this section, the amount of the delivery fee due under this section; and(2) on or before the 25th day of the month following the end of each calendar month, file a report with the comptroller and remit the amount of fees required to be collected or paid during the preceding month.(j) Each operator of a bulk facility or his representative and each person covered by Subsection (d) of this section shall prepare the report required under Subsection (i) of this section on a form provided or approved by the comptroller.(k) The cargo manifests or invoices or copies of the cargo manifests or invoices and any other records required under this section or rules of the comptroller must be maintained for a period of four years after the date on which the document or other record is prepared and be open for inspection by the comptroller at all reasonable times.(l) As provided by the rules of the comptroller, the owner or lessee of a cargo tank or a common or contract carrier transporting a petroleum product shall possess a cargo manifest or an invoice showing the delivery point of the product, the amount of the required fee, and other information as required by rules of the comptroller.(m) The comptroller shall adopt rules necessary for the administration, collection, reporting, and payment of the fees payable or collected under this section.(n) A person who fails to file a report as provided by Subsection (i) of this section or who possesses a fee collected or payable under this section and who fails to remit the fee to the comptroller at the time and in the manner required by this section and rules of the comptroller shall pay a penalty of five percent of the amount of the fee due and payable. If the person fails to file the report or pay the fee before the 30th day after the date on which the fee or report is due, the person shall pay a penalty of an additional five percent of the amount of the fee due and payable.(o) Chapters 101 and 111-113, and Sections 162.005, 162.007, and 162.111(b)-(k), Tax Code, apply to the administration, payment, collection, and enforcement of fees under this section in the same manner that those chapters apply to the administration, payment, collection, and enforcement of taxes under Title 2, Tax Code.(p) The comptroller may add a penalty of 75 percent of the amount of the fee, penalty, and interest due if failure to file the report or pay the fee when it comes due is attributable to fraud or an intent to evade the application of this section or a rule made under this section or Chapter 111, Tax Code.(q) The comptroller may require a bond or other security from a permittee and may establish the amount of the bond or other security.(r) A person forfeits to the state a civil penalty of not less than $25 nor more than $200 if the person:(1) refuses to stop and permit the inspection and examination of a motor vehicle transporting petroleum products on demand of a peace officer or the comptroller;(2) fails or refuses to comply with or violates a provision of this section; or(3) fails or refuses to comply with or violates a comptroller's rule for administering or enforcing this section.(s) A person commits an offense if the person:(1) refuses to stop and permit the inspection and examination of a motor vehicle transporting petroleum products on the demand of a peace officer or the comptroller;(2) makes a delivery of petroleum products into cargo tanks on which he knows the fee is required to be collected, if at the time the delivery is made he does not hold a valid permit issued under this section;(3) makes a delivery of petroleum products imported into this state on which he knows a fee is required to be collected, if at the time the delivery is made he does not hold a valid permit issued under this section;(4) refuses to permit the comptroller or the attorney general to inspect, examine, or audit a book or record required to be kept by any person required to hold a permit under this section;(5) refuses to permit the comptroller or the attorney general to inspect or examine any plant, equipment, or premises where petroleum products are stored or delivered into cargo tanks;(6) refuses to permit the comptroller or the attorney general to measure or gauge the contents of or take samples from a storage tank or container on premises where petroleum products are stored or delivered into cargo tanks;(7) is required to hold a permit under this section and fails or refuses to make or deliver to the comptroller a report required by this section to be made and delivered to the comptroller;(8) refuses, while transporting petroleum products, to stop the motor vehicle he is operating when called on to do so by a person authorized to stop the motor vehicle;(9) transports petroleum products for which a cargo manifest is required to be carried without possessing or exhibiting on demand by an officer authorized to make the demand a cargo manifest containing the information required to be shown on the manifest;(10) mutilates, destroys, or secretes a book or record required by this section to be kept by any person required to hold a permit under this section;(11) is required to hold a permit under this section or is the agent or employee of that person and makes a false entry or fails to make an entry in the books and records required under this section to be made by the person;(12) transports in any manner petroleum products under a false cargo manifest;(13) engages in a petroleum products transaction that requires that the person have a permit under this section without then and there holding the required permit;(14) makes and delivers to the comptroller a report required under this section to be made and delivered to the comptroller, if the report contains false information;(15) forges, falsifies, or alters an invoice or manifest prescribed by law; or(16) fails to remit any fees collected by any person required to hold a permit under this section.(t) The following criminal penalties apply to the offenses enumerated in Subsection (s) of this section:(1) an offense under Subdivision (1) is a Class C misdemeanor;(2) an offense under Subdivisions (2) through (7) is a Class B misdemeanor;(3) an offense under Subdivisions (8) and (9) is a Class A misdemeanor;(4) an offense under Subdivisions (10) through (15) is a felony of the third degree;(5) an offense under Subdivision (16) is a felony of the second degree; and(6) violations of three or more separate offenses under Subdivisions (10) through (15) committed pursuant to one scheme or continuous course of conduct may be considered as one offense and are punished as a felony of the second degree.(u) The court may not fine a corporation or association under Section 12.51(c), Penal Code, unless the amount of the fine under that subsection is greater than the amount that could be fixed by the court under Section 12.51(b), Penal Code.(v) In addition to a sentence imposed on a corporation, the court shall give notice of the conviction to the attorney general as required by Article 17A.09, Code of Criminal Procedure.(w) The comptroller shall deduct two percent of the amount collected under this section as the state's charge for its services and shall credit the amount deducted to the general revenue fund. The balance of the fees, penalties, and interest collected by the comptroller shall be deposited in the state treasury to the credit of the petroleum storage tank remediation account.(x) The commission shall report to the Legislative Budget Board at the end of each fiscal quarter on the financial status of the petroleum storage tank remediation account.

Added by Acts 1989, 71st Leg., ch. 228, Sec. 17, eff. May 31, 1989. Amended by Acts 1995, 74th Leg., ch. 315, Sec. 13, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 333, Sec. 26, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1442, Sec. 2, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 965, Sec. 14.09, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1135, Sec. 9, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 899, Sec. 5.05, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1109, Sec. 3, eff. August 27, 2007.Acts 2009, 81st Leg., R.S., Ch. 1227, Sec. 40, eff. September 1, 2009.

Sec. 26.358. COLLECTION, USE, AND DISPOSITION OF STORAGE TANK FEES AND OTHER REVENUES. (a) Revenues collected by the commission under this section shall be deposited to the credit of the waste management account.(b) Under this subchapter, the commission may collect:(1) fees imposed on facilities with underground or aboveground storage tanks used for the storage of regulated substances;(2) the interest and penalties imposed under this section for the late payment of those fees;(3) funds received from cost recovery for corrective and enforcement actions taken under this subchapter, except as provided by Subsection (c) of this section;(4) funds received from insurers, guarantors, or other sources of financial responsibility; and(5) funds from the federal government and other sources for use in connection with the storage tank program.(c) If the commission uses money from the petroleum storage tank remediation account for corrective action or enforcement as provided by this subchapter, money recovered in a court proceeding under Section 26.355 of this code shall be deposited in the state treasury to the credit of the petroleum storage tank remediation account.(d) The commission shall impose an annual facility fee on a facility that operates one or more underground or aboveground storage tanks if the fee charged under Section 26.3574 is discontinued. The commission may also impose reasonable interest and penalties for late payment of the fee as provided by commission rule. The commission may establish a fee schedule that will generate an amount of money sufficient to fund the commission's budget for the regulatory program regarding underground and aboveground storage tanks authorized by this subchapter.(e) Under this subchapter, the commission may use money in the waste management account to:(1) pay the costs of taking corrective action;(2) provide matching funds for grants and to fund contracts executed under this subchapter; and(3) pay for administrative expenses, rules development, enforcement, monitoring, and inspection costs, and other costs incurred in the course of carrying out the purposes and duties of this subchapter.(f) The amount of an annual fee that the commission may impose on a facility under Subsection (d) is equal to the amount set by the commission for each aboveground storage tank and for each underground storage tank operated at the facility.(g) The commission shall collect any fees imposed under this section on dates set by commission rule. The period between collection dates may not exceed two years.(h) The commission shall adopt rules necessary to administer this section.

Added by Acts 1987, 70th Leg., ch. 277, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 1989, 71st Leg., ch. 228, Sec. 18, eff. May 31, 1989; Acts 1997, 75th Leg., ch. 333, Sec. 27, eff. Sept. 1, 1997.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1109, Sec. 4, eff. August 27, 2007.

Sec. 26.359. LOCAL REGULATION OR ORDINANCE. (a) In this section, "local government" means a school district, county, municipality, junior college district, river authority, water district or other special district, or other political subdivision created under the constitution or a statute of this state.(b) A regulation or ordinance adopted by a local government that imposes standards for the design, construction, installation, or operation of underground storage tanks is not valid. Text of subsec. (c) as amended by Acts 2001, 77th Leg., ch. 965, Sec. 14.10 (c) This section does not apply to a regulation or ordinance in effect as of January 1, 2001. Text of subsec. (c) as amended by Acts 2001, 77th Leg., ch. 966, Sec. 11.02 (c) This section does not apply to a rule adopted by the Edwards Aquifer Authority, or to a regulation or ordinance in effect as of January 1, 2001, or thereafter amended.

Added by Acts 1987, 70th Leg., ch. 277, Sec. 1, eff. Sept. 1, 1987. Amended by Acts 2001, 77th Leg., ch. 965, Sec. 14.10, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 966, Sec. 11.02, eff. Sept. 1, 2001.

Sec. 26.360. PRIVATIZATION OF PROGRAM. Notwithstanding other provisions of this subchapter, the commission by rule may authorize the privatization of any part of the program established under this subchapter.

Added by Acts 1995, 74th Leg., ch. 315, Sec. 14, eff. Sept. 1, 1995.

Sec. 26.361. EXPIRATION OF REIMBURSEMENT PROGRAM. Notwithstanding any other provision of this subchapter, the reimbursement program established under this subchapter expires September 1, 2012. On or after September 1, 2012, the commission may not use money from the petroleum storage tank remediation account to reimburse an eligible owner or operator for any expenses of corrective action or to pay the claim of a person who has contracted with an eligible owner or operator to perform corrective action.

Added by Acts 1995, 74th Leg., ch. 315, Sec. 14, eff. Sept. 1, 1995. Amended by Acts 1997, 75th Leg., ch. 333, Sec. 28, eff. Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1442, Sec. 3, eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 965, Sec. 14.10, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1135, Sec. 10, eff. Sept. 1, 2001.Amended by: Acts 2005, 79th Leg., Ch. 722, Sec. 8, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 899, Sec. 5.06, eff. September 1, 2005.Acts 2005, 79th Leg., Ch. 1256, Sec. 7, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1109, Sec. 5, eff. August 27, 2007.

Sec. 26.362. SUIT TO TEST VALIDITY OF CLOSURE LETTER. The commission is immune from liability in any action against the commission to test the validity of a closure letter issued under Section 26.3572 if the letter is issued in accordance with commission rules.

Added by Acts 1995, 74th Leg., ch. 315, Sec. 14, eff. Sept. 1, 1995.

Sec. 26.363. RELIANCE ON CLOSURE LETTER. An owner or operator to whom a closure letter for a site has been issued under Section 26.3572 may not be held liable for the owner's or operator's conduct taken in reliance on and within the scope of the closure letter.

Added by Acts 1995, 74th Leg., ch. 315, Sec. 14, eff. Sept. 1, 1995.

Sec. 26.364. REGISTRATION OF PERSONS WHO CONTRACT TO PERFORM CORRECTIVE ACTION. (a) The commission may implement a program under Chapter 37 to register persons who contract to perform corrective action under this subchapter.(b) The commission, on the request of an engineer licensed by the Texas Board of Professional Engineers, shall register the engineer in the program.(c) An engineer registered in the program may contract to perform corrective action under this subchapter unless the Texas Board of Professional Engineers determines the engineer is not qualified to perform a corrective action.(d) An engineer registered under this section is not subject to the commission's examination or continuing education requirements, fees, or disciplinary procedures.(e) The commission may not adopt minimum qualifications for an engineer licensed by the Texas Board of Professional Engineers to contract with an eligible owner or operator to perform a corrective action under this subchapter.(f) Any qualified contractor registered under Chapter 37 may conduct the characterization, study, appraisal, or investigation of a site.

Added by Acts 2001, 77th Leg., ch. 880, Sec. 9, eff. Sept. 1, 2001.

Sec. 26.365. REGISTRATION OF GEOSCIENTISTS WHO CONTRACT TO PERFORM CORRECTIVE ACTION. (a) In administering the program implemented under Section 26.364(a), the commission, on the request of a geoscientist licensed by the Texas Board of Professional Geoscientists, or an equivalent entity that licenses geoscientists, shall register the geoscientist in the program.(b) A geoscientist registered in the program may contract to perform corrective action under this subchapter unless the Texas Board of Professional Geoscientists, or an equivalent entity that licenses geoscientists, determines that the geoscientist is not qualified to perform a corrective action.(c) A geoscientist registered under this section is not subject to the commission's examination or continuing education requirements, fees, or disciplinary proceedings.(d) The commission may not adopt minimum qualifications for a geoscientist licensed by the Texas Board of Professional Geoscientists, or an equivalent entity that licenses geoscientists, to contract with an eligible owner or operator to perform a corrective action under this subchapter.

Added by Acts 2001, 77th Leg., ch. 880, Sec. 9, eff. Sept. 1, 2001.

Sec. 26.366. LICENSURE OF PERSONS WHO SUPERVISE CORRECTIVE ACTIONS. (a) The commission may implement a program under Chapter 37 to license persons who supervise a corrective action under this subchapter.(b) The commission, on the request of an engineer licensed by the Texas Board of Professional Engineers, shall license the engineer in the program.(c) An engineer licensed in the program may supervise a corrective action under this subchapter unless the Texas Board of Professional Engineers determines the engineer is not qualified to supervise a corrective action.(d) An engineer licensed under this section is not subject to the commission's examination or continuing education requirements, fees, or disciplinary procedures.(e) The commission may not adopt minimum qualifications for an engineer licensed by the Texas Board of Professional Engineers to supervise a corrective action under this subchapter.

Added by Acts 2001, 77th Leg., ch. 880, Sec. 9, eff. Sept. 1, 2001.

Sec. 26.367. LICENSURE OF GEOSCIENTISTS WHO SUPERVISE CORRECTIVE ACTIONS. (a) In administering the program implemented under Section 26.366(a), the commission, on the request of a geoscientist licensed by the Texas Board of Professional Geoscientists, or an equivalent entity that licenses geoscientists, shall license the geoscientist in the program.(b) A geoscientist licensed in the program may supervise a corrective action under this subchapter unless the Texas Board of Professional Geoscientists, or an equivalent entity that licenses geoscientists, determines that the geoscientist is not qualified to supervise a corrective action.(c) A geoscientist licensed under this section is not subject to the commission's examination or continuing education requirements, fees, or disciplinary proceedings.(d) The commission may not adopt minimum qualifications for a geoscientist licensed by the Texas Board of Professional Geoscientists, or an equivalent entity that licenses geoscientists, to contract with an eligible owner or operator to supervise a corrective action under this subchapter.

Added by Acts 2001, 77th Leg., ch. 880, Sec. 9, eff. Sept. 1, 2001.

SUBCHAPTER J. GROUNDWATER PROTECTIONSec. 26.401. LEGISLATIVE FINDINGS. (a) The legislature finds that:(1) in order to safeguard present and future groundwater supplies, usable and potentially usable groundwater must be protected and maintained;(2) protection of the environment and public health and welfare requires that groundwater be kept reasonably free of contaminants that interfere with present and potential uses of groundwater;(3) groundwater contamination may result from many sources, including current and past oil and gas production and related practices, agricultural activities, industrial and manufacturing processes, commercial and business endeavors, domestic activities, and natural sources that may be influenced by or may result from human activities;(4) the various existing and potential groundwater uses are important to the state economy; and(5) aquifers vary both in their potential for beneficial use and in their susceptibility to contamination.(b) The legislature determines that, consistent with the protection of the public health and welfare, the propagation and protection of terrestrial and aquatic life, the protection of the environment, the operation of existing industries, and the maintenance and enhancement of the long-term economic health of the state, it is the goal of groundwater policy in this state that the existing quality of groundwater not be degraded. This goal of nondegradation does not mean zero-contaminant discharge.(c) It is the policy of this state that:(1) discharges of pollutants, disposal of wastes, or other activities subject to regulation by state agencies be conducted in a manner that will maintain present uses and not impair potential uses of groundwater or pose a public health hazard; and(2) the quality of groundwater be restored if feasible.(d) The legislature recognizes the important role of the use of the best professional judgment of the responsible state agencies in attaining the groundwater goal and policy of this state.

Added by Acts 1989, 71st Leg., ch. 768, Sec. 1, eff. Sept. 1, 1989.

Sec. 26.402. DEFINITION. In this subchapter, "committee" means the Texas Groundwater Protection Committee.

Added by Acts 1989, 71st Leg., ch. 768, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.295, eff. Sept. 1, 1995.

Sec. 26.403. CREATION AND MEMBERSHIP OF TEXAS GROUNDWATER PROTECTION COMMITTEE. (a) The Texas Groundwater Protection Committee is created as an interagency committee to coordinate state agency actions for the protection of groundwater quality in this state.(b) The commission is designated as the lead agency for the committee and shall administer the activities of the committee.(c) The committee is composed of:(1) the executive director of the commission;(2) the executive administrator of the Texas Water Development Board;(3) the executive director of the Railroad Commission of Texas;(4) the commissioner of health of the Texas Department of Health;(5) the deputy commissioner of the Department of Agriculture;(6) the executive director of the State Soil and Water Conservation Board;(7) the Director of the Texas Agricultural Experiment Station;(8) the director of the Bureau of Economic Geology of The University of Texas at Austin;(9) a representative selected by the Texas Alliance of Groundwater Districts; and(10) a representative of the Water Well Drillers and Water Well Pump Installers Program of the Texas Department of Licensing and Regulation selected by the executive director of the department.(d) Each member of the committee listed in Subsections (c)(1) through (8) of this section may designate a personal representative from the member's agency to represent the member on the committee, but that designation does not relieve the member of responsibility for the acts and decisions of the representative.(e) The executive director of the commission shall serve as chairman, and the executive administrator of the Texas Water Development Board shall serve as vice-chairman of the committee.

Added by Acts 1989, 71st Leg., ch. 768, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 77, Sec. 1, eff. Aug. 30, 1993; Acts 1999, 76th Leg., ch. 72, Sec. 1, eff. Aug. 30, 1999.

Sec. 26.404. ADMINISTRATION. (a) The committee shall meet not less than once each calendar quarter at a time determined by the committee and at the call of the chairman.(b) Each member of the committee serves on the committee as an additional duty of the member's office and is not entitled to compensation for service on the committee.(c) Each member of the committee may receive reimbursement for actual and necessary expenses in carrying out committee responsibilities as provided by legislative appropriations. Each member who is a representative of a state agency shall be reimbursed from the money budgeted to the member's state agency.(d) Each agency listed in Sections 26.403(c)(1) through (8) of this code that is represented on the committee shall provide staff as necessary to assist the committee in carrying out its responsibilities.(e) The committee is subject to Chapter 2001, Government Code, Chapter 551, Government Code, and Chapter 552, Government Code.

Added by Acts 1989, 71st Leg., ch. 768, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 77, Sec. 2, eff. Aug. 30, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), (82), (88), eff. Sept. 1, 1995.

Sec. 26.405. POWERS AND DUTIES OF COMMITTEE. The committee shall, on a continuing basis:(1) coordinate groundwater protection activities of the agencies represented on the committee;(2) develop and update a comprehensive groundwater protection strategy for the state that provides guidelines for the prevention of contamination and for the conservation of groundwater and that provides for the coordination of the groundwater protection activities of the agencies represented on the committee;(3) study and recommend to the legislature groundwater protection programs for each area in which groundwater is not protected by current regulation;(4) file with the governor, lieutenant governor, and speaker of the house of representatives before the date that each regular legislative session convenes a report of the committee's activities during the two preceding years and any recommendations for legislation for groundwater protection; and(5) publish the joint groundwater monitoring and contamination report required by Section 26.406(c) of this code.

Added by Acts 1989, 71st Leg., ch. 768, Sec. 1, eff. Sept. 1, 1989.

Sec. 26.406. GROUNDWATER CONTAMINATION INFORMATION AND REPORTS; RULES. (a) Each state agency having responsibilities related to the protection of groundwater shall maintain a public file of all documented cases of groundwater contamination that are reasonably suspected of having been caused by activities regulated by the agency.(b) For purposes of this section, the agencies identified as having responsibilities related to protection of groundwater include the commission, the Department of Agriculture, the Railroad Commission of Texas, and the State Soil and Water Conservation Board.(c) In conjunction with the commission, the committee shall publish not later than April 1 of each year a joint groundwater monitoring and contamination report covering the activities and findings of the committee made during the previous calendar year. The report must:(1) describe the current status of groundwater monitoring programs conducted by or required by each agency at regulated facilities or in connection with regulated activities;(2) contain a description of each case of groundwater contamination documented during the previous calendar year and of each case of groundwater contamination documented during previous periods for which enforcement action was incomplete at the time of issuance of the preceding report; and(3) indicate the status of enforcement action for each case of groundwater contamination that is included in the report.(d) The committee shall adopt rules defining the conditions that constitute groundwater contamination for purposes of inclusion of cases in the public files and the joint report required by this section.

Added by Acts 1989, 71st Leg., ch. 768, Sec. 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.296, eff. Sept. 1, 1995.

Sec. 26.407. PROTECTION AND ENHANCEMENT PLANS. (a) The commission, with the advice of the committee, shall develop plans, except for those plans required by Section 201.026, Agriculture Code, for the protection and enhancement of water quality pursuant to federal statute, regulation, or policy, including management plans for the prevention of water pollution by agricultural chemicals and agents.(b) Any agency represented on the committee shall be eligible to receive and spend federal funds for its participation in the development of such management plans. Receipt of such funds shall have no effect on whether the agency in receipt of the funds is the lead agency for water issues in this state.

Added by Acts 1989, 71st Leg., ch. 768, Sec. 1, eff. Sept. 1, 1989.

Sec. 26.408. NOTICE OF GROUNDWATER CONTAMINATION. (a) If a state agency documents under Section 26.406(a) a case of groundwater contamination that may affect a drinking water well, the state agency shall notify the commission.(b) Not later than the 30th day after the date the commission receives notice under Subsection (a) or obtains independent knowledge of groundwater contamination, the commission shall make every effort to give notice of the contamination by first class mail to each owner of a private drinking water well that may be affected by the contamination and to each applicable groundwater conservation district.(c) The committee by rule shall prescribe the form and content of notice required under this section.

Acts 2003, 78th Leg., ch. 1135, Sec. 1, eff. Sept. 1, 2003.

SUBCHAPTER K. OCCUPATIONAL LICENSING AND REGISTRATIONSec. 26.451. DEFINITIONS. In this subchapter:(1), (2) Repealed by Acts 2001, 77th Leg., ch. 880, Sec. 25(1), eff. Sept. 1, 2001.(3) "Critical junctures" means, in the case of an installation, repair, or removal, all of the following steps:(A) preparation of the tank bedding immediately before receiving the tank;(B) setting of the tank and the piping, including placement of any anchoring devices, backfill to the level of the tank, and strapping, if any;(C) connection of piping systems to the tank;(D) all pressure testing of the underground storage tank, including associated piping, performed during the installation;(E) completion of backfill and filling of the excavation;(F) any time during the repair in which the piping system is connected or reconnected to the tank;(G) any time during the repair in which the tank or its associated piping is tested; and(H) any time during the removal of the tank.(4) "Installation" means the installation of underground storage tanks and ancillary equipment.(5) to (10) Repealed by Acts 2001, 77th Leg., ch. 880, Sec. 25(1), eff. Sept. 1, 2001.(11) "Removal" means the process of removing and disposing of an underground storage tank that is no longer in service, or the process of abandoning an underground storage tank in place after purging the tank of vapors and filling the vessel of the tank with an inert material.(12) "Repair" means the modification or correction of an underground storage tank and ancillary equipment. The term does not include:(A) relining an underground storage tank through the application of epoxy resins or similar materials;(B) the performance of a tightness test to ascertain the integrity of the tank;(C) the maintenance and inspection of cathodic protection devices by a corrosion expert or corrosion technician;(D) emergency actions to halt or prevent leaks or ruptures; or(E) minor maintenance on ancillary aboveground equipment.(13), (14) Repealed by Acts 2001, 77th Leg., ch. 880, Sec. 25(1), eff. Sept. 1, 2001.

Acts 1989, 71st Leg., ch. 244, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 639, Sec. 1, eff. Aug. 30, 1993. Renumbered from Vernon's Ann.Civ.St. art. 8900, Sec. 1 and amended by Acts 1995, ch. 315, Sec. 15, eff. Sept. 1, 1995. Amended 2001, 77th Leg., ch. 880, Sec. 25(1), eff. Sept. 1, 2001.

Sec. 26.452. UNDERGROUND STORAGE TANK CONTRACTOR. (a) A person who offers to undertake, represents that the person is able to undertake, or undertakes to install, repair, or remove an underground storage tank must hold a registration issued by the commission under Chapter 37. If the person is a partnership or joint venture, it need not register in its own name if each partner or joint venture is registered.(b) An underground storage tank contractor must have an on-site supervisor who is licensed by the commission under Chapter 37 at the site at all times during the critical junctures of the installation, repair, or removal.(c) This subchapter does not apply to the installation of a storage tank or other facility exempt from regulation under Section 26.344.

Acts 1989, 71st Leg., ch. 244, eff. Sept. 1, 1989. Renumbered from Vernon's Ann.Civ.St. art. 8900, Sec. 2 and amended by Acts 1995, 74th Leg., ch. 315, Sec. 15, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 880, Sec. 11, eff. Sept. 1, 2001.

Sec. 26.456. UNDERGROUND STORAGE TANK ON-SITE SUPERVISOR LICENSING. (a) A person supervising the installation, repair, or removal of an underground storage tank must hold a license issued by the commission under Chapter 37. (b) An on-site supervisor must be present at the site at all times during the critical junctures of the installation, repair, or removal.

Acts 1989, 71st Leg., ch. 244, eff. Sept. 1, 1989. Renumbered from Vernon's Ann.Civ.St. art. 8900, Sec. 6 and amended by Acts 1995, 74th Leg., ch. 315, Sec. 15, eff. Sept. 1, 1995. Amended by Acts 2001, 77th Leg., ch. 880, Sec. 11, eff. Sept. 1, 2001.

SUBCHAPTER L. PROTECTION OF CERTAIN WATERSHEDSSec. 26.501. DEFINITIONS. In this subchapter:(1) "Concentrated animal feeding operation" has the meaning assigned by 30 T.A.C. Section 321.32 on the effective date of this subchapter.(2) "New concentrated animal feeding operation" means a proposed concentrated animal feeding operation, any part of which is located on property not previously authorized by the state to be operated as a concentrated animal feeding operation.(3) "Historical waste application field" means an area of land that at any time since January 1, 1995, has been owned or controlled by an operator of a concentrated animal feeding operation on which agricultural waste from a concentrated animal feeding operation has been applied.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 12.02, eff. Sept. 1, 2001.

Sec. 26.502. APPLICABILITY. This subchapter applies only to a feeding operation confining cattle that have been or may be used for dairy purposes, or otherwise associated with a dairy, including cows, calves, and bulls, in a major sole source impairment zone. In this subchapter, "major sole source impairment zone" means a watershed that contains a reservoir:(1) that is used by a municipality as a sole source of drinking water supply for a population, inside and outside of its municipal boundaries, of more than 140,000; and(2) at least half of the water flowing into which is from a source that, on the effective date of this subchapter, is on the list of impaired state waters adopted by the commission as required by 33 U.S.C. Section 1313(d), as amended:(A) at least in part because of concerns regarding pathogens and phosphorus; and(B) for which the commission, at some time, has prepared and submitted a total maximum daily load standard.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 12.02, eff. Sept. 1, 2001.

Sec. 26.503. REGULATION OF CERTAIN CONCENTRATED ANIMAL FEEDING OPERATION WASTES. (a) The commission may authorize the construction or operation of a new concentrated animal feeding operation, or an increase in the animals confined under an existing operation, only by a new or amended individual permit.(b) The individual permit issued or amended under Subsection (a) must:(1) provide for management and disposal of waste in accordance with Subchapter B, Chapter 321, Title 30, Texas Administrative Code;(2) require that 100 percent of the collectible manure produced by the additional animals in confinement at an expanded operation or all of the animals in confinement at a new operation must be:(A) disposed of or used outside of the watershed;(B) delivered to a composting facility approved by the executive director;(C) applied as directed by the commission to a waste application field owned or controlled by the owner of the concentrated animal feeding operation, if the field is not a historical waste application field;(D) put to another beneficial use approved by the executive director; or(E) applied to a historical waste application field that is owned or operated by the owner or operator of the concentrated animal feeding operation only if:(i) results of representative composite soil sampling conducted at the waste application field and filed with the commission show that the waste application field contains 200 or fewer parts per million of extractable phosphorus (reported as P); or(ii) the manure is applied, with commission approval, in accordance with a detailed nutrient utilization plan approved by the commission that is developed by:(a) an employee of the United States Department of Agriculture's Natural Resources Conservation Service;(b) a nutrient management specialist certified by the United States Department of Agriculture's Natural Resources Conservation Service;(c) the State Soil and Water Conservation Board;(d) the Texas Agricultural Extension Service;(e) an agronomist or soil scientist on the full-time staff of an accredited university located in this state; or(f) a professional agronomist or soil scientist certified by the American Society of Agronomy.(c) The commission may approve a detailed nutrient utilization plan approved by the commission that is developed by a professional agronomist or soil scientist certified by the American Society of Agronomy only if the commission finds that another person listed by Subsection (b)(2)(E)(ii) cannot develop a plan in a timely manner.(d) The commission may not issue a general permit to authorize the discharge of agricultural waste into or adjacent to waters in this state from an animal feeding operation if such waters are within a major sole source impairment zone.(e) The commission and employees or agents of the commission may enter public or private property at any reasonable time for activities related to the purposes of this subchapter. The commission may enforce this authority as provided by Section 7.032, 7.051, 7.052, or 7.105.(f) This section does not limit the commission's authority to include in an individual or general permit under this chapter provisions necessary to protect a water resource in this state.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 12.02, eff. Sept. 1, 2001.

Sec. 26.504. WASTE APPLICATION FIELD SOIL SAMPLING AND TESTING. (a) The commission shall collect one or more representative composite soil samples from each permitted waste application field associated with a concentrated animal feeding operation. The commission shall perform the sampling under this subsection not less often than once every 12 months. Sampling results obtained by the commission shall be used by the permitted concentrated animal feeding operator to satisfy any annual sampling of permitted waste application fields required by commission rule or individual permit.(b) Each sample collected under this section must be tested for phosphorus and any other nutrient designated by the commission. The commission may have the sampling required by this section performed under contract. The sampling must be performed by a person described by Section 26.503(b)(2)(E)(ii). The test results must be made available to the operator of the concentrated animal feeding operation. The test results are public records of the commission.(c) If the samples tested under Subsection (b) show a phosphorus level in the soil of more than 500 parts per million, the operator shall file with the commission a new or amended nutrient utilization plan with a phosphorus reduction component that is certified as acceptable by a person listed by Section 26.503(b)(2)(E)(ii).(d) If the samples tested under Subsection (b) show a phosphorus level in the soil of more than 200 parts per million but not more than 500 parts per million, the operator shall:(1) file with the commission a new or amended nutrient utilization plan with a phosphorus reduction component that is certified as acceptable by a person listed by Section 26.503(b)(2)(E)(ii); or(2) show that the level is supported by a nutrient utilization plan certified as acceptable by a person listed by Section 26.503(b)(2)(E)(ii).(e) The owner or operator of a waste application field required by this section to have a nutrient utilization plan with a phosphorus reduction component for which the results of tests performed on composite soil samples collected 12 months or more after the plan is filed do not show a reduction in phosphorus is subject to enforcement for a violation of this subchapter at the discretion of the executive director. The executive director, in determining whether to take an enforcement action under this subsection, shall consider any explanation presented by the owner or operator regarding the reasons for the lack of phosphorus reduction, including an act of God, meteorologic conditions, diseases, vermin, crop conditions, or variability of soil testing results.(f) Repealed by Acts 2009, 81st Leg., R.S., Ch. 769, Sec. 2, eff. June 1, 2010.

Added by Acts 2001, 77th Leg., ch. 965, Sec. 12.02, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 769, Sec. 1, eff. June 1, 2010.Acts 2009, 81st Leg., R.S., Ch. 769, Sec. 2, eff. June 1, 2010.

SUBCHAPTER M. WATER QUALITY PROTECTION AREASFor expiration of Subchapter M, see Section 26.562.Sec. 26.551. DEFINITIONS. In this subchapter:(1) "Aggregates" means any commonly recognized construction material originating from a quarry or pit by the disturbance of the surface, including dirt, soil, rock asphalt, granite, gravel, gypsum, marble, sand, stone, caliche, limestone, dolomite, rock, riprap, or other nonmineral substance. The term does not include clay or shale mined for use in manufacturing structural clay products.(2) "John Graves Scenic Riverway" means that portion of the Brazos River Basin, and its contributing watershed, located downstream of the Morris Shepard Dam on the Possum Kingdom Reservoir in Palo Pinto County, Texas, and extending to the county line between Parker and Hood Counties, Texas.(3) "Operator" means any person engaged in or responsible for the physical operation and control of a quarry.(4) "Overburden" means all materials displaced in an aggregates extraction operation that are not, or reasonably would not be expected to be, removed from the affected area.(5) "Owner" means any person having title, wholly or partly, to the land on which a quarry exists or has existed.(6) "Pit" means an open excavation from which aggregates have been or are being extracted with a depth of five feet or more below the adjacent and natural ground level.(7) "Quarry" means the site from which aggregates for commercial sale are being or have been removed or extracted from the earth to form a pit, including the entire excavation, stripped areas, haulage ramps, and the immediately adjacent land on which the plant processing the raw materials is located. The term does not include any land owned or leased by the responsible party not being currently used in the production of aggregates for commercial sale or an excavation to mine clay or shale for use in manufacturing structural clay products.(8) "Quarrying" means the current and ongoing surface excavation and development without shafts, drafts, or tunnels, with or without slopes, for the extraction of aggregates for commercial sale from natural deposits occurring in the earth.(9) "Refuse" means all waste material directly connected with the production, cleaning, or preparation of aggregates that have been produced by quarrying.(10) "Responsible party" means the owner, operator, lessor, or lessee who is responsible for overall function and operation of a quarry required to apply for and hold a permit pursuant to this subchapter.(11) "Water quality protection area" means a contributing watershed of a river the water quality of which is threatened by quarrying activities.(12) "Water body" means any navigable watercourse, river, stream, or lake within the water quality protection area.

Added by Acts 2005, 79th Leg., Ch. 374, Sec. 2, eff. June 17, 2005.

Sec. 26.552. APPLICABILITY; PILOT PROGRAM. (a) This subchapter applies only to quarrying in a water quality protection area designated by commission rule. This subchapter does not apply to the construction or operation of a municipal solid waste facility regardless of whether the facility includes a pit or quarry that is associated with past quarrying.(b) For the period of September 1, 2005, to September 1, 2025, the commission shall apply this subchapter only as a pilot program in the John Graves Scenic Riverway.(c) This subchapter does not apply to:(1) a quarry or associated processing plant that since on or before January 1, 1994, has been in regular operation in the John Graves Scenic Riverway without cessation of operation for more than 30 consecutive days and under the same ownership;(2) the construction or modification of associated equipment located on a quarry site or associated processing plant site described by Subdivision (1); or(3) an activity, facility, or operation regulated under Chapter 134, Natural Resources Code.

Added by Acts 2005, 79th Leg., Ch. 374, Sec. 2, eff. June 17, 2005.

Sec. 26.553. REGULATION OF QUARRIES WITHIN WATER QUALITY PROTECTION AREA. (a) The commission shall require a responsible party to obtain an individual permit for any discharges from a quarry located in a water quality protection area that is located:(1) within a 100-year floodplain of any water body; or(2) within one mile of any water body.(b) The commission shall require a responsible party to obtain a general permit under Section 26.040 for any quarry that is located in a water quality protection area and located a distance of more than one mile from any water body.(c) Subject to Subsection (d), the commission shall prohibit the construction or operation of any new quarry, or the expansion of an existing quarry, located within 1,500 feet of a water body located in a water quality protection area for which a person files an application for a permit or permit amendment after September 1, 2005.(d) Notwithstanding Subsection (c), the commission may issue or amend a permit to authorize the construction or operation of a quarry located between 200 and 1,500 feet of a water body on finding that:(1) the responsible party can satisfy performance criteria established by commission rule and incorporated into the permit to address:(A) slope gradients that minimize the potential for erosion, slides, sloughing of quarry walls, overburden piles, and banks into the water body and related water quality considerations;(B) whether operations could result in significant damage to important historic and cultural values and ecological systems;(C) whether operations could affect renewable resource lands, including aquifers and aquifer recharge areas, in which the operations could result in a substantial loss or reduction of long-range productivity of a water supply or of food or fiber products; and(D) whether operations could affect natural hazard land, including areas subject to frequent flooding and areas of unstable geology, in which the operations could substantially endanger life and property;(2) the responsible party has provided a plan for the control of surface water drainage and water accumulation to prevent:(A) erosion, siltation, or runoff; and(B) damage to:(i) fish, wildlife, or fish or wildlife habitat; or(ii) public or private property;(3) the responsible party has provided a plan for reclamation of the quarry that is consistent with best management standards and practices adopted by the commission for quarry reclamation, which may include backfilling, soil stabilization and compacting, grading, erosion control measures, and appropriate revegetation; and(4) the responsible party has provided evidence that, to the extent possible, quarrying will be conducted using the best available technology to:(A) minimize disturbance and adverse effects of the quarry operation on fish, wildlife, and related environmental resources; and(B) enhance fish, wildlife, and related environmental resources where practicable.(e) The commission by rule shall establish effluent or other water quality requirements, including requirements for financial responsibility, adequate to protect the water resources in a water quality protection area for inclusion in any authorization, including an individual or general permit, issued under this section by the commission.(f) In addition to any other requirements established by commission rule adopted under Subsection (e), the responsible party for a quarry located in a water quality protection area required to obtain an individual or general permit shall include with an application filed with the commission under this section:(1) a proposed plan of action for how the responsible party will restore the receiving water body to background conditions in the event of an unauthorized discharge that affects the water body; and(2) evidence of sufficiently funded bonding or proof of financial resources to mitigate, remediate, and correct any potential future effects on a water body of an unauthorized discharge to a water body.

Added by Acts 2005, 79th Leg., Ch. 374, Sec. 2, eff. June 17, 2005.

Sec. 26.554. FINANCIAL RESPONSIBILITY FOR DISCHARGES OF CERTAIN WASTES WITHIN WATER QUALITY PROTECTION AREA. (a) The commission by rule shall adopt requirements for:(1) maintaining evidence of financial responsibility for restoration of a water body affected by an unauthorized discharge from a permitted quarry; or(2) taking corrective action and compensating for water quality effects caused by an unauthorized discharge resulting from quarrying.(b) A responsible party commits a violation if the responsible party operates a permitted quarry knowing that financial responsibility required by a permit does not exist.

Added by Acts 2005, 79th Leg., Ch. 374, Sec. 2, eff. June 17, 2005.

Sec. 26.555. INSPECTIONS OF AND SAMPLING OF WATER IN JOHN GRAVES SCENIC RIVERWAY. (a) To detect potential violations of this subchapter in the John Graves Scenic Riverway, the commission, the Brazos River Authority, and the Parks and Wildlife Department shall coordinate efforts to conduct each calendar year:(1) visual inspections of the riverway; and(2) testing of water samples drawn from the Brazos River and its tributaries in the riverway.(b) The visual inspections and the drawing of water samples must be conducted at least once in a winter month and at least once in a summer month. The visual inspections must be conducted both from the surface of the John Graves Scenic Riverway and from an aircraft flying over the riverway.

Added by Acts 2005, 79th Leg., Ch. 374, Sec. 2, eff. June 17, 2005.

Sec. 26.556. UNAUTHORIZED DISCHARGES OF CERTAIN WASTES WITHIN WATER QUALITY PROTECTION AREA; ENFORCEMENT. (a) The commission shall enforce this subchapter and impose administrative and civil penalties for discharges from a quarry in violation of this subchapter. Subject to Subsection (d), the commission shall assess an administrative penalty against a responsible party of a quarry responsible for a discharge in violation of this subchapter or of a permit, rule, or order adopted or issued under this subchapter in an amount of not less than $2,500 and not more than $25,000 for each violation of this subchapter or of the permit, rule, or order adopted or issued under this subchapter. Subject to Subsection (d), the commission shall assess an administrative penalty against a person for any other violation of this subchapter or of a permit, rule, or order adopted or issued under this subchapter in an amount of not less than $100 for each violation of this subchapter or of the permit, rule, or order adopted or issued under this subchapter. Each day a violation continues may be considered a separate violation for purposes of penalty assessment.(b) In determining the amount of the penalty, the commission shall consider:(1) the nature, circumstances, extent, duration, and gravity of the prohibited acts, and the hazard or potential hazard the violation presents to the health, safety, or welfare of the public;(2) the effects of the violation on instream uses, water quality, and fish and wildlife habitats;(3) with respect to the alleged violator:(A) the history and extent of previous violations;(B) the degree of culpability, including whether the violation was attributable to mechanical or electrical failures and whether the violation could have been reasonably anticipated and avoided;(C) demonstrated good faith, including actions taken by the alleged violator to rectify the cause of the violation and to compensate affected persons;(D) whether the violator is engaged in a for-profit operation;(E) any economic benefit gained through the violation; and(F) the amount necessary to deter future violations; and(4) any other matters that justice may require.(c) In addition to the administrative penalties and other available remedies or causes of action, the commission may seek injunctive relief in the district courts of Travis County to:(1) force the temporary or permanent closure of a quarry operated without authorization required under this subchapter;(2) force the temporary or permanent closure of a permitted quarry under this subchapter for which acceptable evidence of financial responsibility is not maintained;(3) force the temporary or permanent closure of any quarry responsible for an unauthorized discharge; or(4) force corrective action by the responsible party of a quarry responsible for an unauthorized discharge.(d) The commission may compromise, modify, or remit, with or without conditions, an administrative penalty imposed under this subchapter. In determining the appropriate amount of a penalty for settlement of an administrative enforcement matter, the commission may consider a respondent's willingness to contribute to supplemental environmental projects that are approved by the commission, giving preference to projects that benefit the community in which the alleged violation occurred and address the remediation, reclamation, or restoration of the water quality and the beds, bottoms, and banks of water bodies in the water quality area adversely affected by unauthorized discharges from quarries or abandoned quarries that threaten water quality and the beds, bottoms, and banks of water bodies in the water quality area. The commission may encourage the cleanup of contaminated property through the use of supplemental environmental projects. The commission may not approve a project that is necessary to bring a respondent into compliance with environmental laws, that is necessary to remediate environmental harm caused by the respondent's alleged violation, or that the respondent has already agreed to perform under a preexisting agreement with a governmental agency.(e) A violation of this subchapter also constitutes an offense that may be prosecuted and punished under Section 7.147.(f) Nothing in this subchapter affects the right of any person that has a justiciable interest to pursue an available common law or statutory remedy to enforce a right, to prevent or seek redress or compensation for the violation of a right, or otherwise to redress an injury.

Added by Acts 2005, 79th Leg., Ch. 374, Sec. 2, eff. June 17, 2005.

Sec. 26.557. EMERGENCY ORDERS. The commission may issue a temporary or emergency order under Section 5.509 relating to a discharge of waste or pollutants from a quarry in a water quality protection area.

Added by Acts 2005, 79th Leg., Ch. 374, Sec. 2, eff. June 17, 2005.

Sec. 26.558. RECOVERY OF COSTS FOR UNAUTHORIZED DISCHARGES WITHIN WATER QUALITY PROTECTION AREA. If the commission has incurred any costs in undertaking a corrective or enforcement action with respect to an unauthorized discharge from a quarry under this subchapter, including a reclamation or restoration action, the responsible party is liable to the state for all reasonable costs of the corrective or enforcement action, including court costs and reasonable attorney's fees, and for any punitive damages that may be assessed by the court.

Added by Acts 2005, 79th Leg., Ch. 374, Sec. 2, eff. June 17, 2005.

Sec. 26.559. RECLAMATION AND RESTORATION FUND ACCOUNT. (a) Penalties and other money received by the commission as a result of an enforcement action taken under this subchapter, and any gift or grant the commission receives for the purposes of this subchapter, shall be deposited into the reclamation and restoration fund account in the general revenue fund. Money in the account may be appropriated only to the commission for the reclamation and restoration of the beds, bottoms, and banks of water bodies affected by the unlawful discharges subject to this subchapter.(b) At least 60 days before spending money from the reclamation and restoration fund account, the commission shall publish notice of its proposed plan and conduct a hearing for the purpose of soliciting public comment, oral or written. The commission shall fully consider all written and oral submissions on the proposed plan.(c) At least 30 days before the date of the public hearing, the notice must be published in the Texas Register and in a newspaper of general circulation in the county where the violation resulting in the payment of the penalties or other money occurred.(d) Interest and other income earned on money in the account shall be credited to the account. The account is exempt from the application of Section 403.095, Government Code.

Added by Acts 2005, 79th Leg., Ch. 374, Sec. 2, eff. June 17, 2005.

Sec. 26.560. COOPERATION WITH OTHER STATE AGENCIES. (a) The commission is the principal authority in the state on matters relating to the implementation of this subchapter. All other state agencies engaged in water quality or water pollution control activities in a water quality protection area shall coordinate those activities with the commission.(b) The executive director, with the consent of the commission, may enter into contracts, memoranda of understanding, or other agreements with other state agencies for purposes of developing effluent or other water quality requirements, including requirements for financial responsibility, adequate to protect the water resources in a water quality protection area, in any individual or general permit or other authorization issued under this subchapter.

Added by Acts 2005, 79th Leg., Ch. 374, Sec. 2, eff. June 17, 2005.

Sec. 26.561. WATER QUALITY PROTECTION AREA REPORTS. (a) On or before December 1, 2006, the commission shall prepare a report describing its implementation of this subchapter and provide copies of the report to the governor, lieutenant governor, and speaker of the house of representatives.(b) Beginning December 1, 2008, and on December 1 of each succeeding even-numbered year, the commission shall deliver a report to the governor, lieutenant governor, and speaker of the house of representatives evaluating the success of its implementation of the water quality protection permitting and enforcement programs developed under this subchapter.

Added by Acts 2005, 79th Leg., Ch. 374, Sec. 2, eff. June 17, 2005.

Sec. 26.562. EXPIRATION. This subchapter expires September 1, 2025.

Added by Acts 2005, 79th Leg., Ch. 374, Sec. 2, eff. June 17, 2005.



CHAPTER 27. INJECTION WELLS

WATER CODETITLE 2. WATER ADMINISTRATIONSUBTITLE D. WATER QUALITY CONTROLCHAPTER 27. INJECTION WELLSSUBCHAPTER A. GENERAL PROVISIONSSec. 27.001. SHORT TITLE. This chapter may be cited as the Injection Well Act.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981.

Sec. 27.002. DEFINITIONS. In this chapter:(1) "Commission" means the Texas Commission on Environmental Quality.(2) "Executive director" means the executive director of the commission.(3) "Railroad commission" means the Railroad Commission of Texas.(4) "Pollution" means the alteration of the physical, chemical, or biological quality of, or the contamination of, water that makes it harmful, detrimental, or injurious to humans, animal life, vegetation, or property or to public health, safety, or welfare, or impairs the usefulness or the public enjoyment of the water for any lawful or reasonable purpose.(5) "Industrial and municipal waste" means any liquid, gaseous, solid, or other waste substance, or combination of these substances, which may cause or might reasonably be expected to cause pollution of fresh water and which result from:(A) processes of industry, manufacturing, trade, or business;(B) development or recovery of natural resources other than oil or gas; or(C) disposal of sewage or other wastes of cities, towns, villages, communities, water districts, and other municipal corporations.(6) "Oil and gas waste" means waste arising out of or incidental to drilling for or producing of oil, gas, or geothermal resources, waste arising out of or incidental to the underground storage of hydrocarbons other than storage in artificial tanks or containers, or waste arising out of or incidental to the operation of gasoline plants, natural gas processing plants, or pressure maintenance or repressurizing plants. The term includes but is not limited to salt water, brine, sludge, drilling mud, and other liquid or semi-liquid waste material.(7) "Fluid" means a material or substance that flows or moves in a liquid, gaseous, solid, semi-solid, sludge, or other form or state.(8) "Fresh water" means water having bacteriological, physical, and chemical properties which make it suitable and feasible for beneficial use for any lawful purpose.(9) "Casing" means material lining used to seal off strata at and below the earth's surface.(10) "Disposal well" means an injection well that is used for the injection of industrial and municipal waste or oil and gas waste.(11) "Injection well" means an artificial excavation or opening in the ground made by digging, boring, drilling, jetting, driving, or some other method, and used to inject, transmit, or dispose of industrial and municipal waste or oil and gas waste into a subsurface stratum; or a well initially drilled to produce oil and gas which is used to transmit, inject, or dispose of industrial and municipal waste or oil and gas waste into a subsurface stratum; or a well used for the injection of any other fluid; but the term does not include any surface pit, surface excavation, or natural depression used to dispose of industrial and municipal waste or oil and gas waste.(12) "Extraction of minerals" means the use of an injection well for the development or recovery of natural resources other than resources subject to the jurisdiction of the railroad commission, and includes solution mining of minerals, in situ uranium mining, and mining of sulfur by the Frasch process, but does not include the solution mining of salt when leaching a cavern for the storage of hydrocarbons.(13), (14) Renumbered as (11) and (12) by Acts 1985, 69th Leg., ch. 795, Sec. 1.114, eff. Sept. 1, 1985.(15) "Hazardous waste" has the meaning assigned to that term by Section 361.003, Health and Safety Code.(16) "Production well" means a well used to recover uranium through in situ solution recovery, including an injection well used to recover uranium. The term does not include a well used to inject waste.(17) "Monitoring well" means a well that is used to measure or monitor the level, quality, quantity, or movement of subsurface water.(18) "Area permit" means a permit that authorizes the construction and operation of production and monitoring wells used in operations and restoration associated with in situ recovery of uranium.(19) "Anthropogenic carbon dioxide":(A) means:(i) carbon dioxide that would otherwise have been released into the atmosphere that has been:(a) stripped, segregated, or divided from any other fluid stream; or(b) captured from an emissions source, including:(1) an advanced clean energy project as defined by Section 382.003, Health and Safety Code, or another type of electric generation facility; or(2) an industrial source of emissions;(ii) any incidental associated substance derived from the source material for, or from the process of capturing, carbon dioxide described by Subparagraph (i); and(iii) any substance added to carbon dioxide described by Subparagraph (i) to enable or improve the process of injecting the carbon dioxide; and(B) does not include naturally occurring carbon dioxide that is recaptured, recycled, and reinjected as part of enhanced recovery operations.(20) "Anthropogenic carbon dioxide injection well" means an injection well used to inject or transmit anthropogenic carbon dioxide into a reservoir.(21) "Enhanced recovery operation" means the use of any process for the displacement of hydrocarbons from a reservoir other than primary recovery and includes the use of any physical, chemical, thermal, or biological process and any co-production project.(22) "Geologic storage" means the underground storage of anthropogenic carbon dioxide in a reservoir.(23) "Geologic storage facility" means the underground reservoir, underground equipment, injection wells, and surface buildings and equipment used or to be used for the geologic storage of anthropogenic carbon dioxide and all surface and subsurface rights and appurtenances necessary to the operation of a facility for the geologic storage of anthropogenic carbon dioxide. The term includes any reasonable and necessary areal buffer and subsurface monitoring zones, pressure fronts, and other areas as may be necessary for this state to receive delegation of any federal underground injection control program relating to the storage of carbon dioxide. The term does not include a pipeline used to transport carbon dioxide from the facility at which the carbon dioxide is captured to the geologic storage facility. The storage of carbon dioxide incidental to or as part of enhanced recovery operations does not in itself automatically render a facility a geologic storage facility.(24) "Oil or gas" means oil, natural gas, or gas condensate.(25) "Reservoir" means a natural or artificially created subsurface sedimentary stratum, formation, aquifer, cavity, void, or coal seam.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981; Acts 1985, 69th Leg., ch. 566, Sec. 14, eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 795, Sec. 1.114, eff. Sept. 1, 1985; Acts 1991, 72nd Leg., ch. 14, Sec. 284(76), eff. Sept. 1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.067, eff. Aug. 12, 1991.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1118, Sec. 1, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 224, Sec. 1, eff. September 1, 2009.

Sec. 27.003. POLICY AND PURPOSE. It is the policy of this state and the purpose of this chapter to maintain the quality of fresh water in the state to the extent consistent with the public health and welfare and the operation of existing industries, taking into consideration the economic development of the state, to prevent underground injection that may pollute fresh water, and to require the use of all reasonable methods to implement this policy.

Added by Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981. Amended by Acts 2001, 77th Leg., ch. 965, Sec. 1.27, eff. Sept. 1, 2001.

SUBCHAPTER B. JURISDICTION OF COMMISSIONSec. 27.011. PERMIT FROM COMMISSION. Unless the activity is subject to the jurisdiction of the railroad commission or authorized by a rule of the commission, no person may continue utilizing an injection well or begin drilling an injection well or converting an existing well into an injection well to dispose of industrial and municipal waste, to extract minerals, or to inject a fluid without first obtaining a permit from the commission.

Amended by Acts 1977, 65th Leg., p. 1647, ch. 644, Sec. 10. Renumbered from Sec. 22.011 and amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977. Amended by Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.114, eff. Sept. 1, 1985.

Sec. 27.012. APPLICATION FOR PERMIT. (a) The commission shall prescribe forms for application for a permit and shall make the forms available on request without charge.(b) Applications for hazardous and nonhazardous disposal well permits shall be processed in accordance with this chapter for the benefit of the state and the preservation of its natural resources.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.114, eff. Sept. 1, 1985; Acts 2001, 77th Leg., ch. 347, Sec. 1, eff. May 26, 2001.

Sec. 27.013. INFORMATION REQUIRED OF APPLICANT. An applicant shall furnish any information the executive director considers necessary to discharge his duties under this chapter and the rules of the commission.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.114, eff. Sept. 1, 1985.

Sec. 27.014. APPLICATION FEE. With each application for a disposal well permit, the commission shall collect a fee in the amount provided by and under the terms of Section 5.701.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.114, eff. Sept. 1, 1985; Acts 2001, 77th Leg., ch. 347, Sec. 1, eff. May 26, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 901, Sec. 6, eff. September 1, 2007.

Sec. 27.015. LETTER FROM RAILROAD COMMISSION. (a) A person making application to the commission for a disposal well permit under this chapter shall submit with the application a letter from the railroad commission concluding that drilling or using the disposal well and injecting industrial and municipal waste into the subsurface stratum will not endanger or injure any known oil or gas reservoir.(b) In a hearing on an application for a disposal well permit under this chapter, the commission may not proceed to hearing on any issues other than preliminary matters such as notice until the letter required from the railroad commission under Subsection (a) of this section is provided to the commission.(c) The commission shall find that there will be no impairment of oil or gas mineral rights if the railroad commission has issued a letter under Subsection (a) that concludes that drilling and using the disposal well will not endanger or injure any known oil or gas reservoir.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.114, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 638, Sec. 2, eff. Sept. 1, 1987; Acts 1993, 73rd Leg., ch. 802, Sec. 2, eff. June 18, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 16.02, eff. Sept. 1, 1995.

Sec. 27.016. INSPECTION OF WELL LOCATION. On receiving an application for a permit, the executive director shall have an inspection made of the location of the proposed disposal well to determine the local conditions and the probable effect of the well and shall determine the requirements for the setting of casing, as provided in Sections 27.051, 27.055, and 27.056 of this code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981.

Sec. 27.017. RECOMMENDATIONS FROM OTHER ENTITIES. The executive director shall submit to the Texas Department of Health and to other persons which the commission may designate copies of every application received in proper form. These entities may make recommendations to the commission concerning any aspect of the application within 30 days.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.114, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 638, Sec. 3, eff. Sept. 1, 1987; Acts 1995, 74th Leg., ch. 76, Sec. 11.297, eff. Sept. 1, 1995.

Sec. 27.018. HEARING ON PERMIT APPLICATION. (a) If it is considered necessary and in the public interest, the commission may hold a public hearing on the application. The commission shall hold a hearing on a permit application for an injection well to dispose of industrial and municipal waste if a hearing is requested by a local government located in the county of the proposed disposal well site or by an affected person. In this subsection, "local government" has the meaning provided for that term by Chapter 26 of this code.(b) The commission by rule shall provide for giving notice of the opportunity to request a public hearing on a permit application. The rules for notice shall include provisions for giving notice to local governments and affected persons. The commission shall define "affected person" by rule.(c) Before the commission begins to hear testimony in a contested case as defined by Chapter 2001, Government Code, evidence must be placed in the record to demonstrate that proper notice regarding the hearing was given to affected persons. If mailed notice to an affected person is required, the commission or other party to the hearing shall place evidence in the record that notice was mailed to the address of the affected person included in the appropriate county tax rolls at the time of mailing. For the purposes of this subsection, the affidavit of the commission employee responsible for the mailing of the notice, attesting to the fact that notice was mailed to the address included in the tax rolls at the time of mailing, shall be prima facie evidence of proper mailing. The commission may not proceed with receipt of testimony in a contested case until there is compliance with this subsection.(d) An application for an injection well to dispose of hazardous waste shall be subject to the pre-application local review process established by Section 361.063, Health and Safety Code, and to the requirements of Section 361.0791, Health and Safety Code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981; Acts 1985, 69th Leg., ch. 566, Sec. 15, eff. Sept. 1, 1985; Acts 1985, 69th Leg., ch. 795, Sec. 1.115, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 638, Sec. 4, eff. Sept. 1, 1987; Acts 1991, 72nd Leg., ch. 14, Sec. 284(77), eff. Sept. 1, 1991; Acts 1991, 72nd Leg., ch. 296, Sec. 1.22, eff. June 7, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49), eff. Sept. 1, 1995.

Sec. 27.019. RULES, ETC. (a) The commission shall adopt rules and procedures reasonably required for the performance of its powers, duties, and functions under this chapter.(b) Copies of any rules under this chapter proposed by the commission shall before their adoption be sent to the railroad commission, the Texas Department of Health, and any other persons the commission may designate. Any agency or person to whom the copies of proposed rules are sent may submit comments and recommendations to the commission and shall have reasonable time to do so as the commission may prescribe.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.116, eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 76, Sec. 11.298, eff. Sept. 1, 1995.

Sec. 27.020. MINING OF SULFUR. The commission is authorized to develop a regulatory program with respect to the injection of fluid associated with the mining of sulfur by the Frasch process in accordance with the provisions of this chapter. The commission may not impose any requirements more stringent than those promulgated by the administrator of the United States Environmental Protection Agency pursuant to the federal Safe Drinking Water Act, 42 U.S.C. 300h et seq., as amended, unless the commission determines that more stringent regulations are necessary to protect human health or the environment.

Added by Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.116, eff. Sept. 1, 1985.

Sec. 27.021. PERMIT FOR DISPOSAL OF BRINE FROM DESALINATION OPERATIONS OR OF DRINKING WATER TREATMENT RESIDUALS IN CLASS I INJECTION WELLS. (a) The commission may issue a permit to dispose of brine produced by a desalination operation or of drinking water treatment residuals in a Class I injection well if the applicant for the permit meets all the statutory and regulatory requirements for the issuance of a permit for a Class I injection well.(b) The commission by rule shall provide for public notice and comment on an application for a permit authorized by this section. Notwithstanding Section 27.018, an application for a permit authorized by this section is not subject to the hearing requirements of Chapter 2001, Government Code.

Added by Acts 2003, 78th Leg., ch. 1118, Sec. 1, eff. Sept. 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 901, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 901, Sec. 2, eff. September 1, 2007.

Sec. 27.022. JURISDICTION OVER CARBON DIOXIDE INJECTION. The commission has jurisdiction over the injection of carbon dioxide produced by a clean coal project, to the extent authorized by federal law, into a zone that is below the base of usable quality water and that is not productive of oil, gas, or geothermal resources by a Class II injection well, or by a Class I injection well if required by federal law.

Added by Acts 2005, 79th Leg., Ch. 1097, Sec. 9, eff. June 18, 2005.

Sec. 27.023. JURISDICTION OVER IN SITU URANIUM APPLICATION DEVELOPMENT AND OPERATIONS. (a) The commission has exclusive jurisdiction over and shall regulate wells used during the development of permit applications to obtain required premining geologic, hydrologic, and water quality information.(b) The commission shall require a well described by Subsection (a) to be registered with the commission. A well described by Subsection (a) is not subject to the commission's permitting, notice, and hearing requirements.(c) If a well described by Subsection (a) is included in an area permit issued by the commission:(1) the registration status of the well ceases; and(2) the well is subject to all rules applicable to the area permit, including notice and hearing requirements.

Added by Acts 2007, 80th Leg., R.S., Ch. 1118, Sec. 2, eff. September 1, 2007.

Sec. 27.024. SHARING OF GEOLOGIC, HYDROLOGIC, AND WATER QUALITY DATA. (a) After a person developing an application for an area permit for an area located in a groundwater conservation district has identified a permit boundary, the person shall provide to that district:(1) information regarding wells encountered by that person during the development of the area permit application that are not recorded in the public record;(2) a map showing the locations of wells that are located within one-quarter mile of the location for the proposed permit and that are recorded in the public record;(3) premining water quality information collected from wells described by Section 27.023(a);(4) on a monthly basis, the amount of water produced from the wells described by Section 27.023(a); and(5) a record of strata as described by Section 27.053, except confidential information described by Section 131.048, Natural Resources Code.(b) A person may take not more than 90 days after the person receives the final information described by Subsection (a) to perform standard quality control and quality assurance procedures before the person submits the information to the groundwater conservation district.

Added by Acts 2007, 80th Leg., R.S., Ch. 1118, Sec. 2, eff. September 1, 2007.

Sec. 27.025. GENERAL PERMIT AUTHORIZING USE OF CLASS I INJECTION WELL TO INJECT NONHAZARDOUS BRINE FROM DESALINATION OPERATIONS OR NONHAZARDOUS DRINKING WATER TREATMENT RESIDUALS. (a) The commission may issue a general permit authorizing the use of a Class I injection well to inject nonhazardous brine from a desalination operation or to inject nonhazardous drinking water treatment residuals if the commission determines that the injection well and injection activities are more appropriately regulated under a general permit than under an individual permit based on findings that:(1) the general permit has been drafted to ensure that it can be readily enforced and that the commission can adequately monitor compliance with the terms of the general permit; and(2) the general permit will contain proper safeguards to protect ground and surface fresh water from pollution.(b) The commission shall publish notice of a proposed general permit in one or more newspapers of statewide or regional circulation and in the Texas Register. The notice must include an invitation for written comments by the public to the commission regarding the proposed general permit and shall be published not later than the 30th day before the date the commission adopts the general permit. The commission by rule may require additional notice to be given.(c) The commission may hold a public meeting to provide an additional opportunity for public comment. The commission shall give notice of the public meeting under this subsection by publication in the Texas Register not later than the 30th day before the date of the meeting.(d) The commission shall issue a written response to comments on the general permit at the same time the commission issues or denies the permit. The response to comments is available to the public and shall be mailed to each person who made a comment.(e) A general permit may provide that an owner of a Class I injection well may obtain authorization to use the well to inject nonhazardous brine from a desalination operation or to inject nonhazardous drinking water treatment residuals under a general permit by submitting to the commission written notice of intent to be covered by the general permit. The commission by rule shall establish the requirements for the notice of intent, including the information that an owner of an injection well subject to a general permit must submit to authorize the use of the well under the general permit. A general permit may authorize the use of an injection well under the general permit on filing a complete and accurate notice of intent, including all information required by the commission's rules to be submitted, or it may specify a date or period of time after the commission receives the notice of intent, including the required information, on which the use of an injection well is authorized unless the executive director before that time notifies the owner that it is not eligible under the general permit.(f) Authorization for the use of an injection well under a general permit does not confer a vested right. After written notice to the owner of an injection well, the executive director may suspend authorization for the use of the well under a general permit and may require the owner to obtain authorization for the use of the well under an individual permit.(g) Notwithstanding the other provisions of this chapter, the commission, after hearing, shall deny or suspend authorization for the use of an injection well under a general permit if the commission determines that the owner's compliance history is in the lowest classification under Sections 5.753 and 5.754 and rules adopted and procedures developed under those sections. A hearing under this subsection is not subject to the requirements relating to a contested case hearing under Chapter 2001, Government Code.(h) A general permit may be issued for a term not to exceed 10 years. After notice and comment as provided by Subsections (b)-(d), a general permit may be amended, revoked, or canceled by the commission or renewed by the commission for an additional term or terms not to exceed 10 years each. A general permit remains in effect until amended, revoked, or canceled by the commission or, unless renewed by the commission, until expired. If before a general permit expires the commission proposes to renew that general permit, that general permit remains in effect until the date on which the commission takes final action on the proposed renewal.(i) The commission may add or delete requirements for a general permit through a renewal or amendment process. The commission shall provide a reasonable time to allow an owner of an injection well to make the changes necessary to comply with the additional requirements.(j) The commission may impose a fee for the submission of a notice of intent to be covered by the general permit. The fee must be in the same amount as a fee collected under Section 27.014.(k) The issuance, amendment, renewal, suspension, revocation, or cancellation of a general permit or the authorization for the use of an injection well under a general permit is not subject to the requirements relating to a contested case hearing under Chapter 2001, Government Code.(l) The use or disposal of radioactive material under this section is subject to the applicable requirements of Chapter 401, Health and Safety Code.(m) The commission may adopt rules as necessary to implement and administer this section.

Added by Acts 2007, 80th Leg., R.S., Ch. 901, Sec. 3, eff. September 1, 2007.Renumbered from Water Code, Section 27.023 by Acts 2009, 81st Leg., R.S., Ch. 87, Sec. 27.001(112), eff. September 1, 2009.

SUBCHAPTER C. OIL AND GAS WASTE; INJECTION WELLSSec. 27.031. PERMIT FROM RAILROAD COMMISSION. No person may continue using a disposal well or begin drilling a disposal well or converting an existing well into a disposal well to dispose of oil and gas waste without first obtaining a permit from the railroad commission.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981.

Sec. 27.032. INFORMATION REQUIRED OF APPLICANT. The railroad commission shall require an applicant to furnish any information the railroad commission considers necessary to discharge its duties under this chapter.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981.

Sec. 27.0321. APPLICATION FEE. With each application for an oil and gas waste disposal well permit, the applicant shall submit to the railroad commission a nonrefundable fee of $100.

Added by Acts 1985, 69th Leg., ch. 239, Sec. 71, eff. Sept. 1, 1985.

Sec. 27.033. LETTER FROM EXECUTIVE DIRECTOR. A person making application to the railroad commission for a permit under this chapter shall submit with the application a letter from the executive director stating that drilling and using the disposal well and injecting oil and gas waste into the subsurface stratum will not endanger the freshwater strata in that area and that the formation or stratum to be used for the disposal is not freshwater sand.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981.

Sec. 27.034. RAILROAD COMMISSION RULES, ETC. (a) The railroad commission shall adopt rules and procedures reasonably required for the performance of its powers, duties, and functions under this chapter, including rules for notice and procedure of public hearings. The rules for notice shall include provisions for giving notice to local governments and affected persons. The railroad commission shall define "affected person" by rule.(b) Copies of any rules under this chapter proposed by the railroad commission shall, before their adoption, be sent to the commission, the Texas Department of Health, and any other persons the railroad commission may designate. Any agency or person to whom the copies of proposed rules and regulations are sent may submit comments and recommendations to the railroad commission and shall have reasonable time to do so as the railroad commission may prescribe.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.117, eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 76, Sec. 11.299, eff. Sept. 1, 1995.

Sec. 27.035. JURISDICTION OVER IN SITU RECOVERY OF TAR SANDS. (a) The railroad commission has jurisdiction over the in situ recovery of tar sands and may issue permits for injection wells used for the in situ recovery of tar sands.(b) A person may not begin to drill an injection well to be used in the in situ recovery of tar sands unless that person has a valid permit for the well issued by the railroad commission under this chapter.(c) The railroad commission shall adopt rules that are necessary to administer and regulate the in situ recovery of tar sands.(d) For purposes of regulation by the railroad commission, an injection well for the in situ recovery of tar sands is designated as a Class V well under the underground injection control program administered by the railroad commission.

Added by Acts 1983, 68th Leg., p. 754, ch. 184, Sec. 1, eff. Sept. 1, 1983.

Text of section as added by Acts 1985, 69th Leg., ch. 795, Sec. 5.013Sec. 27.036. JURISDICTION OVER BRINE MINING. (a) The railroad commission has jurisdiction over brine mining and may issue permits for injection wells used for brine mining.(b) A person may not begin to drill an injection well to be used for brine mining unless that person has a valid permit for the well issued by the railroad commission under this chapter.(c) The railroad commission shall adopt rules that are necessary to administer and regulate brine mining.(d) For purposes of regulation by the railroad commission, an injection well for brine mining is designated as a Class V well under the underground injection control program administered by the railroad commission.

Added by Acts 1985, 69th Leg., ch. 795, Sec. 5.013, eff. Sept. 1, 1985.

Text of section as added by Acts 1985, 69th Leg., ch. 921, Sec. 2Sec. 27.036. JURISDICTION OVER BRINE MINING. (a) The railroad commission has jurisdiction over brine mining and may issue permits for injection wells used for brine mining.(b) A person may not begin to drill an injection well to be used for brine mining unless that person has a valid permit for the well issued by the railroad commission under this chapter.(c) The railroad commission shall adopt rules that are necessary to administer and regulate brine mining.(d) For purposes of regulation by the railroad commission, an injection well for brine mining is designated as a Class III well under the underground injection control program administered by the railroad commission.(e) This section takes effect September 1, 1985.(f) This section does not invalidate any permit for an injection well used for brine mining that was issued by the Texas Water Commission before the effective date of this section. Within 90 days after the effective date of this section, the Railroad Commission of Texas shall issue a substitute permit under the name and authority of the railroad commission to each person who on the effective date of this section holds a valid permit issued by the Texas Water Commission for an injection well used for brine mining.(g) Application for injection well permits covering brine mining submitted to the Texas Water Commission before the effective date of this section for which permits have not been issued by the commission shall be transmitted to the railroad commission.

Added by Acts 1985, 69th Leg., ch. 921, Sec. 2, eff. Sept. 1, 1985. Amended by Acts 1987, 70th Leg., ch. 977, Sec. 32, eff. June 19, 1987.

SUBCHAPTER C-1. GEOLOGIC STORAGE AND ASSOCIATED INJECTION OF ANTHROPOGENIC CARBON DIOXIDESec. 27.041. JURISDICTION. (a) Except as provided by Subsection (b), the railroad commission has jurisdiction over the geologic storage of carbon dioxide in, and the injection of carbon dioxide into, a reservoir that is initially or may be productive of oil, gas, or geothermal resources or a saline formation directly above or below that reservoir.(b) The jurisdiction of the railroad commission over the geologic storage of carbon dioxide in, and the injection of carbon dioxide into, a saline formation described by Subsection (a) is subject to the review of the legislature based on the recommendations made in the preliminary report described by Section 10, S.B. No. 1387, Acts of the 81st Legislature, Regular Session, 2009.(c) Except as provided by Subsection (b), the railroad commission has jurisdiction over a well used for the purpose provided by Subsection (a) regardless of whether the well was initially completed for that purpose or was initially completed for another purpose and is converted to the purpose provided by Subsection (a).

Added by Acts 2009, 81st Leg., R.S., Ch. 224, Sec. 2, eff. September 1, 2009.

Sec. 27.042. APPLICABILITY. This subchapter does not apply to the injection of fluid through the use of a Class II injection well as defined by 40 C.F.R. Section 144.6(b) for the primary purpose of enhanced recovery operations.

Added by Acts 2009, 81st Leg., R.S., Ch. 224, Sec. 2, eff. September 1, 2009.

Sec. 27.043. PERMIT FROM RAILROAD COMMISSION. A person may not begin drilling or operating an anthropogenic carbon dioxide injection well for geologic storage or constructing or operating a geologic storage facility regulated under this subchapter without first obtaining the necessary permits from the railroad commission.

Added by Acts 2009, 81st Leg., R.S., Ch. 224, Sec. 2, eff. September 1, 2009.

Sec. 27.044. INFORMATION REQUIRED OF APPLICANT. The railroad commission shall require an applicant to provide any information the railroad commission considers necessary to discharge its duties under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 224, Sec. 2, eff. September 1, 2009.

Sec. 27.045. FEES. (a) The railroad commission may impose fees to cover the cost of:(1) permitting, monitoring, and inspecting anthropogenic carbon dioxide injection wells for geologic storage and geologic storage facilities; and(2) enforcing and implementing this subchapter and rules adopted by the railroad commission under this subchapter.(b) Fees collected by the railroad commission under this section shall be deposited to the credit of the anthropogenic carbon dioxide storage trust fund established under Section 120.003, Natural Resources Code.

Added by Acts 2009, 81st Leg., R.S., Ch. 224, Sec. 2, eff. September 1, 2009.

Sec. 27.046. LETTER FROM EXECUTIVE DIRECTOR. (a) The railroad commission may not issue a permit under rules adopted under this subchapter until the applicant for the permit provides to the railroad commission a letter from the executive director stating that drilling and operating the anthropogenic carbon dioxide injection well for geologic storage or operating the geologic storage facility will not injure any freshwater strata in that area and that the formation or stratum to be used for the geologic storage facility is not freshwater sand.(b) To make the determination required by Subsection (a), the executive director shall review:(1) the area of review and corrective action plans;(2) any subsurface monitoring plans required during injection or post injection;(3) any postinjection site care plans; and(4) any other elements of the application reasonably required in order for the executive director to make the determination required by Subsection (a).(c) The commission shall adopt rules to implement and administer this section.

Added by Acts 2009, 81st Leg., R.S., Ch. 224, Sec. 2, eff. September 1, 2009.

Sec. 27.047. RULES. The railroad commission shall adopt rules and procedures reasonably required for the performance of its powers, duties, and functions under this subchapter, including rules for:(1) the geologic storage and associated injection of anthropogenic carbon dioxide, including:(A) geologic site characterization;(B) area of review and corrective action;(C) well construction;(D) operation;(E) mechanical integrity testing;(F) monitoring;(G) well plugging;(H) postinjection site care;(I) site closure; and(J) long-term stewardship;(2) the enforcement of this subchapter and rules adopted by the railroad commission under this subchapter; and(3) the collection and administration of:(A) fees imposed under Section 27.045; and(B) penalties imposed for a violation of this subchapter or rules adopted by the railroad commission under this subchapter.

Added by Acts 2009, 81st Leg., R.S., Ch. 224, Sec. 2, eff. September 1, 2009.

Sec. 27.048. CONSISTENCY WITH AND IMPLEMENTATION OF FEDERAL REQUIREMENTS. (a) Rules adopted by the railroad commission under this subchapter must be consistent with applicable rules or regulations adopted by the United States Environmental Protection Agency or another federal agency governing the injection and geologic storage of anthropogenic carbon dioxide.(b) If rules or regulations adopted to govern the geologic storage and associated injection of anthropogenic carbon dioxide under the federal Safe Drinking Water Act (42 U.S.C. Section 300f et seq.) or another federal statute allow this state to seek primary enforcement authority under the underground injection control program:(1) the railroad commission shall seek primacy to administer and enforce the program subject to the jurisdiction granted under this subchapter; and(2) this state shall seek primacy to administer and enforce the program for the geologic storage of carbon dioxide in, and the injection of carbon dioxide into, a saline formation.

Added by Acts 2009, 81st Leg., R.S., Ch. 224, Sec. 2, eff. September 1, 2009.

Sec. 27.049. MEMORANDUM OF UNDERSTANDING. The commission and the railroad commission, as necessary to comply with this subchapter, by rule shall:(1) amend the memorandum of understanding recorded in 16 T.A.C. Section 3.30; or(2) enter into a new memorandum of understanding.

Added by Acts 2009, 81st Leg., R.S., Ch. 224, Sec. 2, eff. September 1, 2009.

Sec. 27.050. FINANCIAL RESPONSIBILITY. (a) A person to whom a permit is issued under this subchapter must provide to the railroad commission annually evidence of financial responsibility that is satisfactory to the railroad commission.(b) In determining whether the person is financially responsible, the railroad commission shall rely on:(1) the person's most recent quarterly report filed with the United States Securities and Exchange Commission under Section 13 or 15(d), Securities Exchange Act of 1934 (15 U.S.C. Section 78m or 78o(d)); or(2) if the person is not required to file with the United States Securities and Exchange Commission a report described by Subdivision (1), the person's most recent audited financial statement.

Added by Acts 2009, 81st Leg., R.S., Ch. 224, Sec. 2, eff. September 1, 2009.

SUBCHAPTER D. ISSUANCE OF PERMITS: TERMS AND CONDITIONSSec. 27.051. ISSUANCE OF PERMIT. (a) The commission may grant an application in whole or part and may issue the permit if it finds:(1) that the use or installation of the injection well is in the public interest;(2) that no existing rights, including, but not limited to, mineral rights, will be impaired;(3) that, with proper safeguards, both ground and surface fresh water can be adequately protected from pollution; (4) that the applicant has made a satisfactory showing of financial responsibility if required by Section 27.073 of this code;(5) that the applicant has provided for the proper operation of the proposed hazardous waste injection well;(6) that the applicant for a hazardous waste injection well not located in an area of industrial land use has made a reasonable effort to ensure that the burden, if any, imposed by the proposed hazardous waste injection well on local law enforcement, emergency medical or fire-fighting personnel, or public roadways, will be reasonably minimized or mitigated; and(7) that the applicant owns or has made a good faith claim to, or has the consent of the owner to utilize, or has an option to acquire, or has the authority to acquire through eminent domain, the property or portions of the property where the hazardous waste injection well will be constructed.(b) The railroad commission may grant an application for a permit under Subchapter C in whole or part and may issue the permit if it finds:(1) that the use or installation of the injection well is in the public interest;(2) that the use or installation of the injection well will not endanger or injure any oil, gas, or other mineral formation;(3) that, with proper safeguards, both ground and surface fresh water can be adequately protected from pollution; and(4) that the applicant has made a satisfactory showing of financial responsibility if required by Section 27.073.(b-1) The railroad commission may issue a permit under Subchapter C-1 if it finds:(1) that the injection and geologic storage of anthropogenic carbon dioxide will not endanger or injure any oil, gas, or other mineral formation;(2) that, with proper safeguards, both ground and surface fresh water can be adequately protected from carbon dioxide migration or displaced formation fluids;(3) that the injection of anthropogenic carbon dioxide will not endanger or injure human health and safety;(4) that the reservoir into which the anthropogenic carbon dioxide is injected is suitable for or capable of being made suitable for protecting against the escape or migration of anthropogenic carbon dioxide from the reservoir; and(5) that the applicant for the permit meets all of the other statutory and regulatory requirements for the issuance of the permit.(c) In the permit, the commission or railroad commission shall impose terms and conditions reasonably necessary to protect fresh water from pollution, including the necessary casing.(d) The commission, in determining if the use or installation of an injection well is in the public interest under Subsection (a)(1), shall consider, but shall not be limited to the consideration of:(1) compliance history of the applicant and related entities under the method for evaluating compliance history developed by the commission under Section 5.754 and in accordance with the provisions of Subsection (e);(2) whether there is a practical, economic, and feasible alternative to an injection well reasonably available; and(3) if the injection well will be used for the disposal of hazardous waste, whether the applicant will maintain sufficient public liability insurance for bodily injury and property damage to third parties that is caused by sudden and non-sudden accidents or will otherwise demonstrate financial responsibility in a manner adopted by the commission in lieu of public liability insurance. A liability insurance policy which satisfies the policy limits required by the hazardous waste management regulations of the commission for the applicant's proposed pre-injection facilities shall be deemed "sufficient" under this subdivision if the policy:(A) covers the injection well; and(B) is issued by a company that is authorized to do business and to write that kind of insurance in this state and is solvent and not currently under supervision or in conservatorship or receivership in this state or any other state. Text of subsec. (e) as amended by Acts 2001, 77th Leg., ch. 347, Sec. 2 (e) The commission shall establish a procedure for the preparation of comprehensive summaries of the applicant's compliance history, including the compliance history of any corporation or business entity managed, owned, or otherwise closely related to the applicant. The summaries shall be made available to the applicant and any interested person after the commission has completed its technical review of the permit application and prior to the promulgation of the public notice relating to the issuance of the permit. Evidence of compliance or noncompliance by an applicant for an injection well permit with environmental statutes and the rules adopted or orders or permits issued by the commission may be offered by any party at a hearing on the applicant's application and admitted into evidence subject to applicable rules of evidence. Evidence of the compliance history of an applicant for an injection well permit may be offered by the executive director at a hearing on the application and admitted into evidence subject to the rules of evidence. All evidence admitted, including compliance history, shall be considered by the commission in determining whether to issue, amend, extend or renew a permit. If the commission concludes that the applicant's compliance history is unacceptable, the commission shall deny the permit. Text of subsec. (e) as amended by Acts 2001, 77th Leg., ch. 965, Sec. 16.08 (e) Consistent with Sections 5.753 and 5.754 and rules adopted and procedures developed under those sections, the commission shall establish a procedure for preparing summaries of the applicant's compliance history. The summaries shall be made available to the applicant and any interested person after the commission has completed its technical review of the permit application and prior to the promulgation of the public notice relating to the issuance of the permit. Evidence of compliance or noncompliance by an applicant for an injection well for the disposal of hazardous waste with the rules adopted or orders or permits issued by the commission under this chapter may be offered by any party at a hearing on the applicant's application and admitted into evidence subject to applicable rules of evidence. In accordance with this subsection and Sections 5.753 and 5.754 and rules adopted and procedures developed under those sections, evidence of the compliance history of an applicant for an injection well may be offered at a hearing on the application and may be admitted into evidence, subject to the rules of evidence. All evidence admitted, including compliance history, shall be considered by the commission in determining whether to issue, amend, extend or renew a permit. Text of subsec. (e) as amended by Acts 2001, 77th Leg., ch. 1161, Sec. 4 (e) The commission shall establish a procedure by rule for its preparation of compliance summaries relating to the history of compliance and noncompliance by the applicant with the rules adopted or orders or permits issued by the commission under this chapter for any injection well for which a permit has been issued under this chapter. A compliance summary must include as evidence of compliance information regarding the applicant's implementation of an environmental management system at the facility for which an authorization is sought. The compliance summaries shall be made available to the applicant and any interested person after the commission has completed its technical review of the permit application and prior to the promulgation of the public notice relating to the issuance of the permit. Evidence of compliance or noncompliance by an applicant for an injection well for the disposal of hazardous waste with the rules adopted or orders or permits issued by the commission under this chapter may be offered by any party at a hearing on the applicant's application and admitted into evidence subject to applicable rules of evidence. All evidence admitted, including compliance history, shall be considered by the commission in determining whether to issue, amend, extend or renew a permit. In this subsection, "environmental management system" has the meaning assigned by Section 5.127.(f) In the issuance of a permit for a hazardous waste injection well into a salt dome, the commission shall consider the location of any geologic fault in the salt dome in the immediate proximity of the injection well bore, the presence of an underground water aquifer, and the presence of sulfur mines or oil and gas wells in the area.(g)(1) The commission may not issue a permit for a hazardous waste injection well in a solution-mined salt dome cavern unless the United States Environmental Protection Agency and the commission determine that sufficient rules are in place to regulate that activity.(2) Before issuing a permit for a hazardous waste injection well in a solution-mined salt dome cavern, the commission by order must find that there is an urgent public necessity for the hazardous waste injection well. The commission, in determining whether an urgent public necessity exists for the permitting of the hazardous waste injection well in a solution-mined salt dome cavern, must find that:(A) the injection well will be designed, constructed, and operated in a manner that provides at least the same degree of safety as required of other currently operating hazardous waste disposal technologies;(B) consistent with the need and desire to manage within the state hazardous wastes generated in the state, there is a substantial or obvious public need for additional hazardous waste disposal capacity and the hazardous waste injection well will contribute additional capacity toward servicing that need;(C) the injection well will be constructed and operated in a manner so as to safeguard public health and welfare and protect physical property and the environment;(D) the applicant has demonstrated that groundwater and surface waters, including public water supplies, will be protected from the release of hazardous waste from the salt-dome waste containment cavern; and(E) any other criteria required by the commission to satisfy that the test of urgency has been met. Text of subsec. (h) as added by Acts 2001, 77th Leg., ch. 965, Sec. 16.08 (h) In determining whether the use or installation of an injection well is in the public interest under Subsection (a)(1), the commission shall consider the compliance history of the applicant in accordance with Subsection (e) and Sections 5.753 and 5.754 and rules adopted and procedures developed under those sections. Text of subsec. (h) as added by Acts 2001, 77th Leg., ch. 966, Sec. 11.03 (h) The commission may not authorize by rule or permit an injection well that transects or terminates in the Edwards Aquifer. The commission by rule may authorize injection of groundwater withdrawn from the Edwards Aquifer, or injections of storm water, flood water, or groundwater through improved sinkholes or caves located in karst topographic areas. For purposes of this subsection, "Edwards Aquifer" has the meaning assigned by Section 26.046(a).

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981; Acts 1983, 68th Leg., p. 5265, ch. 967, Sec. 14, eff. Sept. 1, 1983; Acts 1985, 69th Leg., ch. 566, Sec. 16, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 638, Sec. 5, eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 977, Sec. 33, eff. June 19, 1987; Acts 1989, 71st Leg., ch. 1234, Sec. 1, eff. Aug. 28, 1989; Acts 1991, 72nd Leg., ch. 296, Sec. 1.23, eff. June 7, 1991; Acts 2001, 77th Leg., ch. 347, Sec. 2, eff. May 26, 2001; Acts 2001, 77th Leg., ch. 965, Sec. 16.08, eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 966, Sec. 11.03(a), eff. Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1161, Sec. 4, eff. Sept. 1, 2001.Amended by: Acts 2009, 81st Leg., R.S., Ch. 224, Sec. 3, eff. September 1, 2009.

Sec. 27.0511. CONDITIONS OF CERTAIN PERMITS. (a) If the railroad commission receives an application for an injection well permit for a well that is to be used for enhanced recovery of oil, before a permit for the well may be granted, the railroad commission shall require the applicant for the permit to provide written information relating to the material that the applicant plans to inject into the well for enhanced recovery purposes and to other material available to the applicant that might be used to inject into the well for enhanced recovery and shall make the determination required by Subsection (c) of this section.(b) At the time the railroad commission receives an application under Subsection (a) of this section, it shall give notice to the commission that an application covered by this section is being considered and shall supply the commission with a copy of the application and a request for commission comment on the application. On receiving the information requested under Subsection (a) of this section, the railroad commission shall notify the commission that the information has been received and make the information available for the commission's inspection. The commission shall examine the application and information. Before the railroad commission considers the application, the commission shall submit to the railroad commission written comments regarding the use of fresh water under the permit and any problems that the commission anticipates will result from the use of fresh water under the permit. However, if the commission does not submit its written comments within 30 days after the request, the railroad commission may consider the application without the commission comments.(c) On receiving the information required by Subsection (a) of this section, the railroad commission shall consider the information at the same time it considers whether or not to grant the permit, and if the applicant proposes to inject fresh water into the injection well for enhanced recovery, the railroad commission shall consider whether or not there is some other solid, liquid, or gaseous substance that is available to the applicant and that is economically and technically feasible for the applicant to use for enhanced recovery purposes.(d) If the railroad commission finds that there is a solid, liquid, or gaseous substance other than fresh water available and economically and technically feasible for use in enhanced recovery under the permit, the railroad commission shall include as a condition of the permit, if granted, that the permittee use the other substance found to be available and economically and technically feasible and that the applicant not use fresh water or that the applicant use fresh water only to the extent specifically stated in the permit.(e) This section does not apply to injection well permits that are in effect on September 1, 1983. If fresh water is being injected into an injection well in an enhanced recovery program that is in effect on September 1, 1983, and after that time, another substance or material is used for injection for a period of time, the injection well permit is not canceled, and a new permit under this chapter is not required if the operator plans at a later date to resume the use of fresh water for injection in that enhanced recovery program.(f) Injection well permits for wells that are used for enhanced recovery remain in force until canceled by the railroad commission.(g) Except as provided by Subsection (h), a person may not continue utilizing or begin utilizing industrial or municipal waste as an injection fluid for enhanced recovery purposes without first obtaining a permit from the commission.(h) The railroad commission may authorize a person to utilize nonhazardous brine from a desalination operation or nonhazardous drinking water treatment residuals as an injection fluid for enhanced recovery purposes without first obtaining a permit from the commission. The use or disposal of radioactive material under this subsection is subject to the applicable requirements of Chapter 401, Health and Safety Code.

Added by Acts 1983, 68th Leg., p. 5392, ch. 996, Sec. 1, eff. Sept. 1, 1983. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.118, 5.006, eff. Sept. 1, 1985.Amended by: Acts 2007, 80th Leg., R.S., Ch. 901, Sec. 4, eff. September 1, 2007.

Sec. 27.0513. AREA PERMITS AND PRODUCTION AREAS FOR URANIUM MINING. (a) The commission may issue a permit pursuant to Section 27.011 that authorizes the construction and operation of two or more similar injection wells within a specified area for mining of uranium. An application for a new permit issued pursuant to Section 27.011, a major amendment of such a permit, or a renewal of such a permit for mining of uranium is subject to the public notice requirements and opportunity for contested case hearing provided under Section 27.018.(b) For a permit for mining of uranium issued on or after September 1, 2007, pursuant to Section 27.011, the term of the permit to authorize injection for recovery of uranium shall be 10 years. The holder of a permit for mining of uranium issued by the commission before September 1, 2007, pursuant to Section 27.011, must submit an application to the commission before September 1, 2012, for renewal of the permit to authorize construction and operation of injection wells for mining of uranium. Authority to construct or operate injection wells for recovery of uranium under a permit issued before September 1, 2007, pursuant to Section 27.011, expires on September 1, 2012, if an application for renewal of the permit is not submitted to the commission before September 1, 2012. Expiration of authority under this subsection does not relieve the permit holder from obligations under the permit or applicable rules, including obligations to restore groundwater and to plug and abandon wells in accordance with the requirements of the permit and applicable rules.(c) The commission may issue a holder of a permit issued pursuant to Section 27.011 for mining of uranium an authorization that allows the permit holder to conduct mining and restoration activities in production zones within the boundary established in the permit. The commission by rule shall establish application requirements, technical requirements, including the methods for determining restoration table values, and procedural requirements for any authorization.(d) Notwithstanding Sections 5.551, 5.556, 27.011, and 27.018, an application for an authorization submitted after September 1, 2007, is an uncontested matter not subject to a contested case hearing or the hearing requirements of Chapter 2001, Government Code, unless the authorization seeks any of the following:(1) an amendment to a restoration table value;(2) the initial establishment of monitoring wells for any area covered by the authorization, including the location, number, depth, spacing, and design of the monitoring wells, unless the executive director uses the recommendation of an independent third-party expert chosen by the commission; or(3) an amendment to the type or amount of bond required for groundwater restoration or by Section 27.073 to assure that there are sufficient funds available to the state for groundwater restoration or the plugging of abandoned wells in the area by a third-party contractor.(e) The executive director may use an independent third-party expert if:(1) the expert meets the qualifications set by commission rules for such experts;(2) the applicant for the authorization agrees to pay the costs for the work of the expert; and(3) the applicant for the authorization is not involved in the selection of the expert or the direction of the work of the expert.(f) An application seeking approval under Subsections (d)(1)-(3) is subject to the public notice and contested hearing requirements provided in Section 27.018.

Added by Acts 2007, 80th Leg., R.S., Ch. 1332, Sec. 32, eff. June 15, 2007.

Sec. 27.0515. FACILITIES REQUIRED TO OBTAIN FEDERAL APPROVAL. For a commercial hazardous waste disposal well facility originally permitted by the commission after June 7, 1991, and which is required to obtain from the United States Environmental Protection Agency a variance from the federal land disposal restrictions before injecting permitted hazardous wastes:(1) a permit or other authorization issued to the facility under this chapter is not subject to cancellation, amendment, modification, revocation, or denial of renewal because the permit holder has not commenced construction or operation of the facility; and(2) the fixed term of each permit or other authorization issued to the facility under this chapter shall commence on the date physical construction of the authorized waste management facility begins.

Added by Acts 1997, 75th Leg., ch. 1211, Sec. 3, eff. Sept. 1, 1997.

Sec. 27.052. COPIES OF PERMIT; FILING REQUIREMENTS. (a) The commission shall furnish the railroad commission and the Texas Department of Health with a copy of each permit the commission issues. The railroad commission shall furnish the commission with a copy of each permit the railroad commission issues and the executive director shall in turn forward copies to the Texas Department of Health.(b) Before beginning injection operations, a person receiving a permit to inject industrial and municipal waste shall file a copy of the permit with the health authorities of the county, city, and town where the well is located.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.119, eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 76, Sec. 11.300, eff. Sept. 1, 1995.

Sec. 27.053. RECORD OF STRATA. The commission or railroad commission may require a person receiving a permit or authorization by rule under this chapter to keep and furnish a complete and accurate record of the depth, thickness, and character of the different strata penetrated in drilling an injection well, monitoring well, or production well.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1118, Sec. 3, eff. September 1, 2007.

Sec. 27.054. ELECTRIC OR DRILLING LOG. If an existing well is to be converted to an injection well, monitoring well, or production well, the commission or railroad commission may require the applicant to furnish an electric log or a drilling log of the existing well.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1118, Sec. 4, eff. September 1, 2007.

Sec. 27.055. CASING REQUIREMENTS. The casing shall be set at the depth, with the materials, and in the manner required by the commission or railroad commission.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981.

Sec. 27.056. FACTORS IN SETTING CASING DEPTH. Before setting the depth to which casing shall be installed, the commission or railroad commission shall consider:(1) known geological and hydrological conditions and relationships;(2) foreseeable future economic development in the area; and(3) foreseeable future demand for the use of fresh water in the locality.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981.

SUBCHAPTER E. GENERAL POWERSSec. 27.071. POWER TO ENTER PROPERTY. Members of the commission and the railroad commission and employees of the commission and the railroad commission may enter public or private property to inspect and investigate conditions relating to injection well, monitoring well, disposal well, production well, or geologic storage activities within their respective jurisdictions or to monitor compliance with a rule, permit, or other order of the commission or railroad commission. Members or employees acting under the authority of this section who enter an establishment on public or private property shall observe the establishment's safety, internal security, and fire protection rules.

Added by Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.120, eff. Sept. 1, 1985.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1118, Sec. 5, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 224, Sec. 4, eff. September 1, 2009.

Sec. 27.072. POWER TO EXAMINE RECORDS. Members of the commission and the railroad commission and employees of the commission and railroad commission may examine and copy those records or memoranda of a business they are investigating as provided by Section 27.071 that relate to the operation of an injection well, monitoring well, disposal well, production well, or geologic storage facility, or any other records required to be maintained by law.

Added by Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.120, eff. Sept. 1, 1985.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1118, Sec. 6, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 224, Sec. 4, eff. September 1, 2009.

Sec. 27.073. FINANCIAL RESPONSIBILITY. (a) A person to whom an injection well permit is issued may be required by the commission or railroad commission to maintain a performance bond or other form of financial security to ensure that:(1) an abandoned injection well is properly plugged; or(2) funds are available for plugging, postinjection site care, and closure of an anthropogenic carbon dioxide injection well subject to Subchapter C-1.(a-1) Notwithstanding Subsection (a), a person to whom an in situ uranium mining injection well, monitoring well, or production well permit is issued shall be required by the commission to maintain a performance bond or other form of financial security to ensure that an abandoned well is properly plugged.(b) Each state agency is authorized to receive funds as the beneficiary of a financial responsibility mechanism established under this section for the proper plugging of an injection well. Each state agency is authorized to expend such funds from a financial responsibility mechanism for the plugging of wells covered by that mechanism.(b-1) The railroad commission is authorized to receive funds as the beneficiary of a financial responsibility mechanism established under this chapter for the proper management of an anthropogenic carbon dioxide injection well or geologic storage facility.(c) If liability insurance is required of an applicant, the applicant may not use a claims made policy as security unless:(1) the policy provides for a right of extension by the insured upon cancellation or nonrenewal of the policy by the insurance company;(2) the applicant places in escrow as provided by the commission an amount sufficient to enable the commission to exercise the right under the policy to purchase an extension of the policy from the date of cancellation or expiration of the policy that is reasonable in light of the degree and duration of the risks; and(3) the applicant provides the commission with a limited power of attorney by which the commission is given an irrevocable power to exercise the applicant's right under the policy to purchase such an extension of the policy.(d) In addition to other forms of financial security authorized by the rules of the commission, the commission may authorize an applicant to use the letter of credit form of financial security if either the issuing institution or another institution which guarantees payment under the letter:(1) is a bank chartered by the state or by the federal government;(2) is federally insured and its financial practices are regulated by the state or federal government; and(3) is solvent and is not in receivership or owned or controlled by an entity that is insolvent or in receivership.

Added by Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.120, eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 638, Sec. 6, eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 1234, Sec. 2, eff. Aug. 28, 1989.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1118, Sec. 7, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 224, Sec. 5, eff. September 1, 2009.

SUBCHAPTER F. CIVIL AND CRIMINAL REMEDIESSec. 27.101. CIVIL PENALTY. (a) A person who violates any provision of this chapter under the jurisdiction of the railroad commission, any rule of the railroad commission made under this chapter, or any term, condition, or provision of a permit issued by the railroad commission under this chapter shall be subject to a civil penalty in any sum not exceeding $5,000 for each day of noncompliance and for each act of noncompliance. A violation under the jurisdiction of the commission is enforceable as provided by Chapter 7.(b) The action may be brought by the railroad commission in any court of competent jurisdiction in the county where the offending activity is occurring or where the defendant resides.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.121, eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1072, Sec. 24, eff. Sept. 1, 1997.

Sec. 27.1011. ADMINISTRATIVE PENALTY. (a) If a person violates the provisions of this chapter or a rule, order, license, permit, or certificate issued under this chapter, the person may be assessed a civil penalty by the railroad commission.(b) The penalty may not exceed $10,000 a day for each violation. Each day a violation continues may be considered a separate violation for purposes of penalty assessments.(c) In determining the amount of the penalty, the railroad commission shall consider the permittee's history of previous violations of this chapter, the seriousness of the violation, any hazard to the health or safety of the public, and the demonstrated good faith of the permittee or person charged.

Added by Acts 1983, 68th Leg., p. 1411, ch. 286, Sec. 3, eff. Aug. 29, 1983.

Sec. 27.1012. PENALTY ASSESSMENT PROCEDURE. (a) A civil penalty may be assessed only after the person charged with a violation described under Section 27.1011 of this code has been given an opportunity for a public hearing.(b) If a public hearing has been held, the railroad commission shall make findings of fact, and it shall issue a written decision as to the occurrence of the violation and the amount of the penalty that is warranted, incorporating, when appropriate, an order requiring that the penalty be paid.(c) If appropriate, the railroad commission shall consolidate the hearings with other proceedings under this chapter.(d) If the person charged with the violation fails to avail himself of the opportunity for a public hearing, a civil penalty may be assessed by the railroad commission after it has determined that a violation did occur and the amount of the penalty that is warranted.(e) The railroad commission shall then issue an order requiring that the penalty be paid.

Added by Acts 1983, 68th Leg., p. 1411, ch. 286, Sec. 3, eff. Aug. 29, 1983.

Sec. 27.1013. PAYMENT OF PENALTY; REFUND. (a) On the issuance of an order finding that a violation has occurred, the railroad commission shall inform the permittee and any other person charged within 30 days of the amount of the penalty.(b) Within the 30-day period immediately following the day on which the decision or order is final as provided in Subchapter F, Chapter 2001, Government Code, the person charged with the penalty shall:(1) pay the penalty in full; or(2) if the person seeks judicial review of either the amount of the penalty or the fact of the violation, or both:(A) forward the amount to the railroad commission for placement in an escrow account; or(B) in lieu of payment into escrow, post with the railroad commission a supersedeas bond in a form approved by the railroad commission for the amount of the penalty, such bond to be effective until all judicial review of the order or decision is final.(c) If through judicial review of the decision or order it is determined that no violation occurred or that the amount of the penalty should be reduced or not assessed, the railroad commission shall, within the 30-day period immediately following that determination, if the penalty has been paid to the railroad commission, remit the appropriate amount to the person, with accrued interest, or where a supersedeas bond has been posted, the railroad commission shall execute a release of such bond.(d) Failure to forward the money to the railroad commission within the time provided by Subsection (b) of this section results in a waiver of all legal rights to contest the violation or the amount of the penalty.(e) Judicial review of the order or decision of the railroad commission assessing the penalty shall be under the substantial evidence rule and shall be instituted by filing a petition with the district court of Travis County, Texas, and not elsewhere, as provided for in Subchapter G, Chapter 2001, Government Code.

Added by Acts 1983, 68th Leg., p. 1411, ch. 286, Sec. 3, eff. Aug. 29, 1983. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(53), (59), eff. Sept. 1, 1995.

Sec. 27.1014. RECOVERY OF PENALTY. Civil penalties owed under Sections 27.1011-27.1013 of this code may be recovered in a civil action brought by the attorney general at the request of the railroad commission.

Added by Acts 1983, 68th Leg., p. 1411, ch. 286, Sec. 3, eff. Aug. 29, 1983.

Sec. 27.102. INJUNCTION, ETC. (a) The railroad commission may enforce a provision of this chapter under the jurisdiction of the railroad commission, any valid rule made by the railroad commission under this chapter, or any term, condition, or provision of a permit issued by the railroad commission under this chapter by injunction or other appropriate remedy. The suit shall be brought in a court of competent jurisdiction in the county where the offending activity is occurring.(b) The executive director may enforce a provision of this chapter under the jurisdiction of the commission, a commission rule adopted under this chapter, or a term, condition, or provision of a permit issued by the commission under this chapter as provided by Subchapter B, Chapter 7.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981; Acts 1997, 75th Leg., ch. 1072, Sec. 25, eff. Sept. 1, 1997.

Sec. 27.103. PROCEDURE. (a) At the request of the railroad commission, the attorney general shall institute and conduct a suit in the name of the State of Texas for injunctive relief or to recover the civil penalty, or for both the injunctive relief and civil penalty, authorized in Sections 27.101 and 27.102 of this chapter.(b) Any party to a suit may appeal from a final judgment as in other civil cases.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981; Acts 1997, 75th Leg., ch. 1072, Sec. 26, eff. Sept. 1, 1997.

Sec. 27.104. EFFECT OF PERMIT ON CIVIL LIABILITY. The fact that a person has a permit issued under this chapter does not relieve him from any civil liability.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff. Sept. 1, 1977; Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981.

Sec. 27.105. CRIMINAL FINES. (a) A person who knowingly or intentionally violates a provision of this chapter under the jurisdiction of the railroad commission, a rule of the railroad commission, or a term, condition, or provision of a permit issued by the railroad commission under this chapter is subject to a fine of not more than $5,000 for each violation and for each day of violation. A violation under the jurisdiction of the commission is enforceable under Section 7.157.(b) Venue for prosecution of an alleged violation is in the county in which the violation is alleged to have occurred or where the defendant resides.

Added by Acts 1981, 67th Leg., p. 3161, ch. 830, Sec. 1, eff. June 17, 1981. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.1211, eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 1072, Sec. 27, eff. Sept. 1, 1997.



CHAPTER 28. WATER WELLS AND DRILLED OR MINED SHAFTS

WATER CODE

TITLE 2. WATER ADMINISTRATION

SUBTITLE D. WATER QUALITY CONTROL

CHAPTER 28. WATER WELLS AND DRILLED OR MINED SHAFTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 28.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Natural Resource Conservation

Commission.

(2) "Executive Director" means the executive director of the

Texas Natural Resource Conservation Commission.

(3) "Shaft" means any vertically oriented excavation, whether

constructed by drilling or mining techniques, where the depth of

the excavation is greater than its diameter, the excavation

penetrates into or through the base of the uppermost

water-bearing strata, and the primary purpose of the excavation

is the transport of workers and materials to and from a

destination, at depth, for purposes of geological studies, access

to existing and planned subsurface mine workings, or for

ventilation of those workings.

(4) "Water" or "water in the state" means groundwater,

percolating or otherwise, lakes, bays, ponds, impounding

reservoirs, springs, rivers, streams, creeks, estuaries, marshes,

inlets, canals, the Gulf of Mexico inside the territorial limits

of the state, and all other bodies of natural and artificial

surface water that is inland or coastal, fresh or salt, and

navigable or nonnavigable, and includes the beds and banks of all

watercourses and bodies of surface water, that are wholly or

partially inside or bordering the state or inside the

jurisdiction of the state.

(5) "Surface facilities" means the on-site above-ground

appurtenances, structures, equipment, and other fixtures that are

or will be used for storage or processing or in conjunction with

the shaft operation.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1983, 68th Leg., p. 651, ch. 148, Sec. 1,

eff. May 18, 1983; Acts 1985, 69th Leg., ch. 795, Sec. 1.122,

eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 76, Sec. 11.301,

eff. Sept. 1, 1995.

SUBCHAPTER B. WATER WELLS

Sec. 28.011. UNDERGROUND WATER: REGULATIONS. Except as

otherwise provided by this code, the commission may make and

enforce rules and regulations for protecting and preserving the

quality of underground water.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977. Renumbered from Sec. 28.002 by Acts 1983, 68th

Leg., p. 651, ch. 148, Sec. 1, eff. May 18, 1983. Amended by Acts

1985, 69th Leg., ch. 795, Sec. 1.123, eff. Sept. 1, 1985; Acts

1993, 73rd Leg., ch. 914, Sec. 1, eff. Aug. 30, 1993.

Sec. 28.012. CERTAIN WELLS TO BE PLUGGED OR CASED. The owner of

a water well which encounters salt water or water containing

mineral or other substances injurious to vegetation or

agriculture shall securely plug or case the well in a manner that

will effectively prevent the water from escaping from the stratum

in which it is found into another water-bearing stratum or onto

the surface of the ground.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977. Renumbered from Sec. 28.003 by Acts 1983, 68th

Leg., p. 651, ch. 148, Sec. 1, eff. May 18, 1983.

SUBCHAPTER C. DRILLED OR MINED SHAFTS

Sec. 28.021. PERMIT FROM COMMISSION. No person desiring to

drill, excavate, or otherwise construct a shaft as defined in

this chapter may commence construction without first obtaining a

permit for such work from the commission.

Added by Acts 1983, 68th Leg., p. 651, ch. 148, Sec. 1, eff. May

18, 1983.

Sec. 28.022. APPLICATION FOR PERMIT. The commission shall

prescribe forms for application for a permit and shall make the

forms available on request without charge.

Added by Acts 1983, 68th Leg., p. 651, ch. 148, Sec. 1, eff. May

18, 1983. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.123,

eff. Sept. 1, 1985.

Sec. 28.023. INFORMATION REQUIRED OF APPLICANT. An applicant

shall furnish any information the commission considers necessary

to discharge its duties under this chapter and the rules of the

commission.

Added by Acts 1983, 68th Leg., p. 651, ch. 148, Sec. 1, eff. May

18, 1983. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.123,

eff. Sept. 1, 1985.

Sec. 28.024. APPLICATION FEE. With each application for a shaft

permit, the commission shall collect a fee as set by the

executive director to reasonably offset the costs to the

commission for processing the application. The fee may not be

less than $10,000.

Added by Acts 1983, 68th Leg., p. 651, ch. 148, Sec. 1, eff. May

18, 1983. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.123,

eff. Sept. 1, 1985.

Sec. 28.025. LETTER FROM RAILROAD COMMISSION. A person making

application to the commission for a shaft permit shall submit

with the application a letter from the railroad commission

stating that such shaft construction will not endanger or injure

any oil or gas formation or significantly limit the potential for

future recovery of or exploration for oil or gas.

Added by Acts 1983, 68th Leg., p. 651, ch. 148, Sec. 1, eff. May

18, 1983. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.123,

eff. Sept. 1, 1985.

Sec. 28.026. INSPECTION OF SHAFT LOCATION. On receiving an

application for a permit, the executive director shall have an

inspection made of the location of the proposed shaft to

determine the local conditions and probable effect of the shaft

on water in the state and shall determine the requirements for

setting of casing, liners, and seals as provided in Sections

28.030, 28.036, and 28.037 of this chapter.

Added by Acts 1983, 68th Leg., p. 651, ch. 148, Sec. 1, eff. May

18, 1983.

Sec. 28.027. RECOMMENDATIONS FROM OTHER AGENCIES. The executive

director shall submit to such state agencies and other persons

that the commission may designate copies of every application

received in proper form. These agencies, persons, and divisions

may make recommendations to the commission concerning any aspect

of the application and shall have reasonable time to do so as the

commission may prescribe.

Added by Acts 1983, 68th Leg., p. 651, ch. 148, Sec. 1, eff. May

18, 1983. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.123,

eff. Sept. 1, 1985.

Sec. 28.028. HEARING ON PERMIT APPLICATION. (a) The commission

shall hold an adjudicatory hearing on the application.

(b) The commission by rule shall provide for giving notice of a

public hearing on a permit application. The rules for notice

shall include provisions for giving notice to local governments

and interested persons.

(c) The hearing required in Subsection (a) of this section shall

be conducted in accordance with rules for contested cases under

Chapter 2001, Government Code. Any person, corporation,

partnership, association, local government, government agency, or

other entity shall be allowed to participate in a hearing as a

party under this section upon a showing of sufficient interest or

of an ability to contribute to the resolution of relevant issues.

Added by Acts 1983, 68th Leg., p. 651, ch. 148, Sec. 1, eff. May

18, 1983. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.124,

eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(63),

eff. Sept. 1, 1995.

Sec. 28.029. DELEGATION OF HEARING POWERS. (a) The commission

may authorize the chief administrative law judge of the State

Office of Administrative Hearings to call and hold hearings on

any subject on which the commission may hold a hearing.

(b) The commission may also authorize the chief administrative

law judge to delegate to one or more administrative law judges

the authority to hold any hearing the chief administrative law

judge calls.

(c) At any hearing called under this section, the chief

administrative law judge or the administrative law judge to whom

a hearing is delegated may administer oaths and receive evidence.

(d) The individual or individuals holding a hearing under the

authority of this section shall report the hearing in the manner

prescribed by the commission.

Added by Acts 1983, 68th Leg., p. 651, ch. 148, Sec. 1, eff. May

18, 1983. Amended by Acts 1995, 74th Leg., ch. 106, Sec. 4, eff.

Sept. 1, 1995.

Sec. 28.030. RULES, ETC. (a) The commission shall adopt rules

reasonably required for the performance of the powers, duties,

and functions of the commission under this chapter.

(b) Such rules shall be published as proposed rules, as

prescribed by Chapter 2001, Government Code, no later than 120

days after the enactment of this section and shall provide

reasonable time for the commission to receive comments and

recommendations from interested agencies and the public before

adoption by the commission.

(c) No shaft permit shall be issued by the commission pursuant

to this chapter nor shall a permit hearing be held on a shaft

application until the commission has adopted rules for the

issuance of such shaft permit.

(d) The commission may refuse to accept a shaft permit

application or hold a shaft permit application hearing if the

planned siting of the shaft is the subject of litigation.

Added by Acts 1983, 68th Leg., p. 651, ch. 148, Sec. 1, eff. May

18, 1983. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.125,

eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(63),

eff. Sept. 1, 1995.

Sec. 28.031. ISSUANCE OF PERMIT. (a) The commission may grant

an application in whole or part and may issue the shaft permit if

it finds:

(1) that the use or installation of the shaft is in the public

interest and that after consideration of all siting alternatives

there is a public need for construction of the shaft at the

location for which the application is made;

(2) that no existing rights, including but not limited to

mineral rights and water rights, will be impaired;

(3) that, with proper safeguards, both ground and surface water

can be adequately protected from pollution; and

(4) that the applicant has made a satisfactory showing of

financial responsibility if required by Subsection (b) of Section

28.053 of this chapter.

(b) In the permit the commission shall impose terms and

conditions reasonably necessary to protect all water from

pollution, including the necessary casing, liners, seals and

surface facilities.

(c) In the permit the commission shall impose terms and

conditions for final closure of surface facilities and plugging

and sealing of the shaft reasonably necessary to protect all

water penetrated from pollution.

Added by Acts 1983, 68th Leg., p. 651, ch. 148, Sec. 1, eff. May

18, 1983.

Sec. 28.032. COPIES OF PERMIT; FILING REQUIREMENTS. (a) The

commission shall furnish the railroad commission with a copy of

each shaft permit the commission issues.

(b) Before beginning shaft construction, a person receiving a

shaft permit shall file a copy of the permit with the

commissioners court of the county in which the shaft is to be

located.

Added by Acts 1983, 68th Leg., p. 651, ch. 148, Sec. 1, eff. May

18, 1983. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.126,

eff. Sept. 1, 1985.

Sec. 28.033. RECORD OF STRATA. (a) The commission shall

require a person applying for a shaft permit to drill or have

drilled a test hole on center or offset to the shaft and provide

the following to the commission and the railroad commission in

the application:

(1) a description of the lithology into or through the lower

confining strata;

(2) results of rock testing;

(3) geophysical logs; and

(4) other information that may be required by the commission.

(b) The commission shall require a person receiving a shaft

permit to keep and furnish to the commission and the railroad

commission a complete and accurate record of the depth,

thickness, and character of the different strata or rock units

penetrated in constructing the shaft.

Added by Acts 1983, 68th Leg., p. 651, ch. 148, Sec. 1, eff. May

18, 1983. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.127,

eff. Sept. 1, 1985.

Sec. 28.034. GEOPHYSICAL AND DRILLING LOG. If the shaft is to

be constructed over, around, or within 2,000 feet of an existing

drilled borehole or boreholes, the commission shall require the

applicant for a shaft permit to furnish such geophysical logs as

may be required by the commission, including electric logs, and

the drilling log and well completion record of all existing

boreholes to the commission, along with a complete and accurate

core data record of the depth, thickness, and character of the

different strata or rock units penetrated as a part of the shaft

application.

Added by Acts 1983, 68th Leg., p. 651, ch. 148, Sec. 1, eff. May

18, 1983. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.127,

eff. Sept. 1, 1985.

Sec. 28.035. SEISMIC REFLECTION SURVEY. The commission shall

require as a part of any shaft application a seismic reflection

survey and velocity control data conforming, at minimum, to

specifications established by the commission in the rules

provided for in Subsection (a) of Section 28.030 of this chapter.

Added by Acts 1983, 68th Leg., p. 651, ch. 148, Sec. 1, eff. May

18, 1983. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.127,

eff. Sept. 1, 1985.

Sec. 28.036. CASING, LINER, AND SEAL REQUIREMENTS. (a) The

casing, liners, and seal(s) shall be set at the depth, with the

materials, and in the manner required by the commission.

(b) The permittee shall provide records as required by the

executive director to indicate compliance with Subsection (a) of

this section.

Added by Acts 1983, 68th Leg., p. 651, ch. 148, Sec. 1, eff. May

18, 1983.

Sec. 28.037. FACTORS IN SETTING CASING, LINER, AND SEAL

REQUIREMENTS. Before setting the casing, liner, and seal

requirements, the commission shall consider:

(1) known geological and hydrological conditions and

relationships;

(2) foreseeable future economic development in the area; and

(3) foreseeable future demand for the use of fresh water in the

locality.

Added by Acts 1983, 68th Leg., p. 651, ch. 148, Sec. 1, eff. May

18, 1983.

Sec. 28.038. ENVIRONMENTAL REPORT. If an environmental report,

environmental assessment, or environmental impact statement of

any kind that includes an analysis of the environmental impacts

of the shaft construction or operation is required by any federal

or state agency before approval to construct the shaft, the

environmental document, along with evidence of the needed

approvals that have been granted, must be submitted to the

commission as part of the shaft permit application, and the

commission shall make the environmental document available for

public review and comment for a period of not less than 30 days

before the application for the shaft permit is considered.

Added by Acts 1983, 68th Leg., p. 651, ch. 148, Sec. 1, eff. May

18, 1983. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.127,

eff. Sept. 1, 1985.

SUBCHAPTER D. COMMISSION AUTHORITY

Sec. 28.051. POWER TO ENTER PROPERTY. Members of the

commission, employees and agents of the commission, and

authorized agents or employees of local governments may enter

public or private property at any time to inspect and investigate

conditions relating to shaft activities or to monitor compliance

with a rule, permit, or other order of the commission. Members,

employees, or agents acting under the authority of this section

who enter an establishment on public or private property shall

observe the establishment's safety, internal security, and fire

protection rules.

Added by Acts 1983, 68th Leg., p. 651, ch. 148, Sec. 1, eff. May

18, 1983. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.127,

eff. Sept. 1, 1985.

Sec. 28.052. POWER TO EXAMINE RECORDS. Members of the

commission, employees and agents of the commission, and

authorized agents or employees of local governments may examine

and copy those records or memoranda of a shaft permittee or his

contractors they are investigating or monitoring as provided by

Section 28.051 of this chapter that relate to the construction

and operation of a shaft or any other records required to be

maintained by law.

Added by Acts 1983, 68th Leg., p. 651, ch. 148, Sec. 1, eff. May

18, 1983. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.127,

eff. Sept. 1, 1985.

Sec. 28.053. FINANCIAL RESPONSIBILITY. (a) The commission may

require in a shaft permit that the permittee reimburse the

commission for reasonable costs of monitoring and on-site,

full-time surveillance to determine compliance with a rule,

permit, or other order of the commission.

(b) A person to whom a shaft permit is issued may be required by

the commission to maintain a performance bond or other form of

financial security to ensure payment of costs that may become due

in accord with Subsection (a) of this section or to ensure that

an abandoned shaft is safely and properly sealed and plugged.

Added by Acts 1983, 68th Leg., p. 651, ch. 148, Sec. 1, eff. May

18, 1983. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.128,

eff. Sept. 1, 1985.



CHAPTER 29. OIL AND GAS WASTE HAULERS

WATER CODE

TITLE 2. WATER ADMINISTRATION

SUBTITLE D. WATER QUALITY CONTROL

CHAPTER 29. OIL AND GAS WASTE HAULERS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 29.001. SHORT TITLE. This chapter may be cited as the Oil

and Gas Waste Haulers Act.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1991, 72nd Leg., ch. 603, Sec. 21, eff. Jan.

1, 1992.

Sec. 29.002. DEFINITIONS. In this chapter:

(1) "Person" means an individual, association of individuals,

partnership, corporation, receiver, trustee, guardian, executor,

or a fiduciary or representative of any kind.

(2) "Railroad commission" means the Railroad Commission of

Texas.

(3) "Oil and gas waste" means oil and gas waste as defined by

Section 91.1011, Natural Resources Code, and includes water

containing salt or other mineralized substances produced by

drilling an oil or gas well or produced in connection with the

operation of an oil or gas well.

(4) "Hauler" means a person who transports oil and gas waste for

hire by any method other than by pipeline.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1991, 72nd Leg., ch. 603, Sec. 22, eff. Jan.

1, 1992.

SUBCHAPTER B. PERMITS

Sec. 29.011. APPLICATION FOR PERMIT. Any person may apply to

the railroad commission for a permit to haul and dispose of oil

and gas waste.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1991, 72nd Leg., ch. 603, Sec. 23, eff. Jan.

1, 1992.

Sec. 29.012. APPLICATION FORM. The railroad commission shall

prescribe a form on which an application for a permit may be made

and shall provide the form to any person who wishes to submit an

application.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 29.013. CONTENTS OF APPLICATION. The application for a

permit shall:

(1) state the number of vehicles the applicant plans to use for

hauling oil and gas waste;

(2) affirmatively show that the vehicles are designed so that

they will not leak during transportation of oil and gas waste;

(3) include an affidavit from a person who operates an approved

system of oil and gas waste disposal stating that the applicant

has permission to use the approved system;

(4) state the applicant's name, business address, and permanent

mailing address; and

(5) include other relevant information required by railroad

commission rules.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1991, 72nd Leg., ch. 603, Sec. 24, eff. Jan.

1, 1992.

Sec. 29.014. REJECTING AN APPLICATION. If an application for a

permit does not comply with Section 29.013 of this code or with

reasonable rules of the railroad commission, the railroad

commission may reject the application.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 29.015. APPLICATION FEE. With each application for

issuance, renewal, or material amendment of a permit, the

applicant shall submit to the railroad commission a nonrefundable

fee of $100. Fees collected under this section shall be deposited

in the oil-field cleanup fund.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1991, 72nd Leg., ch. 603, Sec. 25, eff. Sept.

1, 1991.

Sec. 29.018. SUSPENSION; REFUSAL TO RENEW. The railroad

commission may suspend or refuse to renew a permit for a period

not to exceed one year if the permittee:

(1) violates the provisions of this chapter;

(2) violates reasonable rules promulgated under Section 29.031

of this code; or

(3) does not maintain his operation at the standards that

entitled him to a permit under Section 29.013 of this code.

Amended by Acts 1977, 65th Leg., p. 1654, ch. 650, Sec. 1.

Renumbered and amended by Acts 1977, 65th Leg., p. 2207, ch. 870,

Sec. 1, eff. Sept. 1, 1977. Amended by Acts 1983, 68th Leg., p.

5266, ch. 967, Sec. 15, eff. Sept. 1, 1983.

Sec. 29.019. APPEAL. Any person whose permit application is

refused, whose permit is suspended, or whose application for

permit renewal is refused by the railroad commission may file a

petition in an action to set aside the railroad commission's act

within the 30-day period immediately following the day he

receives notice of the railroad commission's action.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 29.020. SUIT TO COMPEL RAILROAD COMMISSION TO ACT. If the

railroad commission does not act within a reasonable time after a

person applies for a permit or for renewal of a permit, the

applicant may notify the railroad commission of his intention to

file suit. After 10 days have elapsed since the day the notice

was given, the applicant may file a petition in an action to

compel the railroad commission to show cause why it should not be

directed by the court to take immediate action.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 29.021. VENUE. The venue in actions under Sections 29.019

and 29.020 of this code is fixed exclusively in the district

courts of Travis County.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER C. COMMISSION AUTHORITY

Sec. 29.031. RULEMAKING POWER. The railroad commission shall

adopt rules to effectuate the provisions of this chapter.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1983, 68th Leg., p. 5264, ch. 967, Sec. 12,

eff. Sept. 1, 1983.

Sec. 29.032. COPIES OF RULES. The railroad commission shall

print the rules and provide copies to persons who apply for them.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1983, 68th Leg., p. 5264, ch. 967, Sec. 12,

eff. Sept. 1, 1983.

Sec. 29.033. EFFECTIVE DATE OF RULES. No rule or amendment to a

rule is effective until after the 30-day period immediately

following the day on which a copy of the rule is filed with the

Secretary of State.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1983, 68th Leg., p. 5264, ch. 967, Sec. 12,

eff. Sept. 1, 1983.

Sec. 29.034. ACCESS TO PROPERTY. Members and employees of the

railroad commission, on proper identification, may enter public

or private property to inspect and investigate conditions

relating to the hauling of oil and gas waste, to monitor

compliance with a rule, permit, or other order of the railroad

commission, or to examine and copy, during reasonable working

hours, those records or memoranda of the business being

investigated. Members or employees acting under the authority of

this section who enter an establishment on public or private

property shall observe the establishment's posted safety,

internal security, and fire protection rules.

Added by Acts 1983, 68th Leg., p. 5264, ch. 967, Sec. 12, eff.

Sept. 1, 1983. Amended by Acts 1991, 72nd Leg., ch. 603, Sec. 26,

eff. Jan. 1, 1992.

SUBCHAPTER D. OFFENSES; PENALTIES

Sec. 29.041. HAULING WITHOUT PERMIT. No hauler may haul or

dispose of oil and gas waste off the lease, unit, or other oil or

gas property where it is generated unless the hauler has a permit

issued under this chapter.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1991, 72nd Leg., ch. 603, Sec. 27, eff. Jan.

1, 1992.

Sec. 29.042. EXCEPTIONS. (a) A person may haul oil and gas

waste for use in connection with drilling or servicing an oil or

gas well without obtaining a hauler's permit under this chapter.

(b) The commission by rule may except from the permitting

requirements of this chapter specific categories of oil and gas

waste other than salt water.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1991, 72nd Leg., ch. 603, Sec. 28, eff. Jan.

1, 1992.

Sec. 29.043. USING HAULERS WITHOUT PERMIT. No person may

knowingly utilize the services of a hauler to haul or dispose of

oil and gas waste off the lease, unit, or other oil or gas

property where it is generated if the hauler does not have a

permit as required under this chapter.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1991, 72nd Leg., ch. 603, Sec. 29, eff. Jan.

1, 1992.

Sec. 29.044. DISPOSING OF OIL AND GAS WASTE. (a) No hauler may

dispose of oil and gas waste on public roads or on the surface of

public land or private property in this state in other than a

railroad commission-approved disposal facility without written

authority from the railroad commission.

(b) No hauler may dispose of oil and gas waste on property of

another in other than a railroad commission-approved disposal

facility without the written authority of the landowner.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1991, 72nd Leg., ch. 603, Sec. 30, eff. Jan.

1, 1992.

Sec. 29.045. USE OF UNMARKED VEHICLES. No person who is

required to have a permit under this chapter may haul oil and gas

waste in a vehicle that does not bear the owner's name and the

hauler's permit number. This information shall appear on both

sides and the rear of the vehicle in characters not less than

three inches high.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1991, 72nd Leg., ch. 603, Sec. 31, eff. Jan.

1, 1992.

Sec. 29.046. PENALTY. A person who violates any provision of

this chapter is guilty of a misdemeanor and upon conviction is

punishable by a fine of not less than $100 nor more than $1,000

or by confinement in the county jail for not more than 10 days or

by both.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 29.047. ADMINISTRATIVE PENALTY. (a) If a person violates

the provisions of this chapter or a rule, order, license, permit,

or certificate issued under this chapter, the person may be

assessed a civil penalty by the railroad commission.

(b) The penalty may not exceed $10,000 a day for each violation.

Each day a violation continues may be considered a separate

violation for purposes of penalty assessments.

(c) In determining the amount of the penalty, the railroad

commission shall consider the permittee's history of previous

violations of this chapter, the seriousness of the violation, any

hazard to the health or safety of the public, and the

demonstrated good faith of the permittee or person charged.

Added by Acts 1983, 68th Leg., p. 1421, ch. 286, Sec. 7, eff.

Aug. 29, 1983.

Sec. 29.048. PENALTY ASSESSMENT PROCEDURE. (a) A civil penalty

may be assessed only after the permittee or person charged with a

violation described under Section 29.047 of this code has been

given an opportunity for a public hearing.

(b) If a public hearing has been held, the railroad commission

shall make findings of fact, and it shall issue a written

decision as to the occurrence of the violation and the amount of

the penalty that is warranted, incorporating, when appropriate,

an order requiring that the penalty be paid.

(c) If appropriate, the railroad commission shall consolidate

the hearings with other proceedings under this chapter.

(d) If the permittee or person charged with the violation fails

to avail himself of the opportunity for a public hearing, a civil

penalty may be assessed by the railroad commission after it has

determined that a violation did occur and the amount of the

penalty that is warranted.

(e) The railroad commission shall then issue an order requiring

that the penalty be paid.

Added by Acts 1983, 68th Leg., p. 1421, ch. 286, Sec. 7, eff.

Aug. 29, 1983.

Sec. 29.049. PAYMENT OF PENALTY; REFUND. (a) On the issuance

of an order finding that a violation has occurred, the railroad

commission shall inform the permittee and any other person

charged within 30 days of the amount of the penalty.

(b) Within the 30-day period immediately following the day on

which the decision or order is final as provided in Subchapter F,

Chapter 2001, Government Code, the person charged with the

penalty shall:

(1) pay the penalty in full; or

(2) if the person seeks judicial review of either the amount of

the penalty or the fact of the violation, or both:

(A) forward the amount to the railroad commission for placement

in an escrow account; or

(B) in lieu of payment into escrow, post a supersedeas bond with

the railroad commission under the following conditions. If the

decision or order being appealed is the first final railroad

commission decision or order assessing any administrative penalty

against the person, the railroad commission shall accept a

supersedeas bond. In the case of appeal of any subsequent

decision or order assessing any administrative penalty against

the person, regardless of the finality of judicial review of any

previous decision or order, the railroad commission may accept a

supersedeas bond. Each supersedeas bond shall be for the amount

of the penalty and in a form approved by the railroad commission

and shall stay the collection of the penalty until all judicial

review of the decision or order is final.

(c) If through judicial review of the decision or order it is

determined that no violation occurred or that the amount of the

penalty should be reduced or not assessed, the railroad

commission shall, within the 30-day period immediately following

that determination, if the penalty has been paid to the railroad

commission, remit the appropriate amount to the person, with

accrued interest, or where a supersedeas bond has been posted,

the railroad commission shall execute a release of such bond.

(d) Failure to forward the money to the railroad commission

within the time provided by Subsection (b) of this section

results in a waiver of all legal rights to contest the violation

or the amount of the penalty.

(e) Judicial review of the order or decision of the railroad

commission assessing the penalty shall be under the substantial

evidence rule and shall be instituted by filing a petition with

the district court of Travis County, Texas, and not elsewhere, as

provided for in Subchapter G, Chapter 2001, Government Code.

Added by Acts 1983, 68th Leg., p. 1421, ch. 286, Sec. 7, eff.

Aug. 29, 1983. Amended by Acts 1995, 74th Leg., ch. 76, Sec.

5.95(53), (59), eff. Sept. 1, 1995.

Sec. 29.050. RECOVERY OF PENALTY. Civil penalties owed under

Sections 29.047-29.049 of this code may be recovered in a civil

action brought by the attorney general at the request of the

railroad commission.

Added by Acts 1983, 68th Leg., p. 1421, ch. 286, Sec. 7, eff.

Aug. 29, 1983.

SUBCHAPTER E. CIVIL ENFORCEMENT

Sec. 29.051. CIVIL PENALTY. (a) A person who violates this

chapter, a rule or order of the railroad commission adopted under

this chapter, or a term, condition, or provision of a permit

issued under this chapter, is subject to a civil penalty of not

to exceed $10,000 for each offense. Each day a violation is

committed is a separate offense.

(b) An action to recover the penalty under Subsection (a) of

this section may be brought by the railroad commission in any

court of competent jurisdiction in the county in which the

offending activity occurred, in which the defendant resides, or

in Travis County.

Added by Acts 1983, 68th Leg., p. 5265, ch. 967, Sec. 13, eff.

Sept. 1, 1983.

Sec. 29.052. INJUNCTION. The railroad commission may enforce

this chapter, a valid rule or order made under this chapter, or a

term or condition of a permit issued by the railroad commission

under this chapter by injunction or other appropriate remedy. The

action may be brought in a court of competent jurisdiction in the

county in which the offending activity has occurred, in which the

defendant resides, or in Travis County.

Added by Acts 1983, 68th Leg., p. 5265, ch. 967, Sec. 13, eff.

Sept. 1, 1983.

Sec. 29.053. PROCEDURE. (a) At the request of the railroad

commission, the attorney general shall institute and conduct a

suit in the name of the state for injunctive relief or other

appropriate remedy or to recover a civil penalty as provided by

Section 29.051 or 29.052 of this code or for both injunctive

relief or other appropriate remedy and recovery of a civil

penalty.

(b) A party to a suit may appeal from a final judgment as in

other civil cases.

Added by Acts 1983, 68th Leg., p. 5265, ch. 967, Sec. 13, eff.

Sept. 1, 1983.



CHAPTER 30. REGIONAL WASTE DISPOSAL

WATER CODE

TITLE 2. WATER ADMINISTRATION

SUBTITLE D. WATER QUALITY CONTROL

CHAPTER 30. REGIONAL WASTE DISPOSAL

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 30.001. SHORT TITLE. This chapter may be cited as the

Regional Waste Disposal Act.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.002. PURPOSE. The purpose of this chapter is to

authorize public agencies to cooperate for the safe and

economical collection, transportation, treatment, and disposal of

waste in order to prevent and control pollution of water in the

state.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.003. DEFINITIONS. In this chapter:

(1) "City" means any incorporated city or town, whether

operating under general law or under its home-rule charter.

(2) "District" means any district or authority created and

existing under Article XVI, Section 59 or Article III, Section 52

of the Texas Constitution, including any river authority.

(3) "Public agency" means any district, city, or other political

subdivision or agency of the state which has the power to own and

operate waste collection, transportation, treatment, or disposal

facilities or systems, and any joint board created under the

provisions of Subchapter D or E, Chapter 22, Transportation Code.

(4) "River authority" means any district or authority created by

the legislature which contains an area within its boundaries of

one or more counties and which is governed by a board of

directors appointed or designated in whole or in part by the

governor, or by the Texas Water Development Board, including

without limitation the San Antonio River Authority.

(5) "River basins" and "coastal basins" mean the river basins

and coastal basins now defined and designated by the Texas Water

Development Board as separate units for the purposes of water

development and inter-watershed transfers, and as they are made

certain by contour maps on file in the offices of the Texas Water

Development Board, including but not limited to the rivers and

their tributaries, streams, water, coastal water, sounds,

estuaries, bays, lakes and portions of them, as well as the lands

drained by them.

(6) "Waste" means sewage, industrial waste, municipal waste,

recreational waste, agricultural waste, waste heat, or other

waste that may cause impairment of the quality of water in the

state, including storm waters.

(7) The terms "sewage," "municipal waste," "recreational waste,"

"agricultural waste," "industrial waste," "other waste,"

"pollution," "water," or "water in the state," and "local

government" shall have the meanings defined in Section 26.001 of

this code.

(8) "Sewer system" means pipelines, conduits, storm sewers,

canals, pumping stations, force mains, and all other

constructions, devices, and appurtenant appliances used to

transport waste.

(9) "Treatment facility" means any devices and systems used in

the storage, treatment, recycling, and reclamation of waste to

implement Chapter 26 of this code or necessary to recycle or

reuse water at the most economical cost over the estimated life

of the works, including intercepting sewers, outfall sewers,

pumping, power, and other equipment and their appurtenances;

extensions, improvements, remodeling, additions, and alterations

thereof; elements essential to provide a reliable recycled

supply, such as standby treatment units and clear well

facilities; any works, including sites therefor and acquisition

of the land that will be part of or used in connection with the

treatment process or is used for ultimate disposal of residues

resulting from such treatment; and any plant, disposal field,

lagoon, canal, incinerator, area devoted to sanitary landfills,

or other facilities installed for the purpose of treating,

neutralizing, or stabilizing waste or facilities to provide for

the collection, control, and disposal of waste heat.

(10) "Disposal system" means any system for disposing of waste,

including sewer systems and treatment facilities.

(11) "Canal" means a man-made navigable channel or waterway of

at least two miles in length.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1979, 66th Leg., p. 2185, ch. 834, Sec. 3,

eff. Aug. 27, 1979; Acts 1985, 69th Leg., ch. 795, Sec. 1.133,

eff. Sept. 1, 1985; Acts 1997, 75th Leg., ch. 165, Sec. 30.276,

eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 1057, Sec. 8, eff.

June 20, 2003.

Sec. 30.004. CUMULATIVE EFFECT OF CHAPTER. (a) This chapter is

cumulative of other statutes governing the Texas Water

Development Board and the Texas Natural Resource Conservation

Commission relating to:

(1) the issuance of bonds;

(2) the collection, transportation, treatment, or disposal of

waste; and

(3) the design, construction, acquisition, or approval of

facilities for these purposes.

(b) The powers granted to districts and public agencies by this

chapter are additional to and cumulative of the powers granted by

other laws. This chapter is full authority for any district or

public agency to enter into contracts authorized by it and for

any district to authorize and issue bonds under its provisions

without reference to the provisions of any other law or charter.

No other law or charter provision which limits, restricts, or

imposes additional requirements on matters authorized by this

chapter shall apply to any action or proceeding under this

chapter unless expressly provided to the contrary in this

chapter.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.134, eff.

Sept. 1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.069,

eff. Aug. 12, 1991; Acts 1995, 74th Leg., ch. 76, Sec. 11.302,

eff. Sept. 1, 1995.

Sec. 30.005. CONSTRUCTION OF CHAPTER. The terms and provisions

of this chapter shall be liberally construed to accomplish its

purposes.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER B. REGIONAL WASTE DISPOSAL SYSTEMS

Sec. 30.021. DISPOSAL SYSTEM. A district may acquire,

construct, improve, enlarge, extend, repair, operate, and

maintain one or more disposal systems.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.022. PURCHASE AND SALE OF FACILITIES. A district may

contract with any person to purchase or sell by installments over

such term as considered desirable any waste collection,

transportation, treatment, or disposal facilities or systems.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.023. LEASE OF FACILITIES. A district may lease to or

from any person for such term and on such conditions as may be

considered desirable any waste collection, transportation,

treatment, or disposal facilities or systems.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.024. OPERATING AGREEMENTS. A district may make

operating agreements with any person for such terms and on such

conditions as may be considered desirable for the operation of

any waste collection, transportation, treatment, or disposal

facilities or systems of any person by the district.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.025. WASTE DISPOSAL CONTRACTS BY DISTRICT. A district

may make contracts with any person, including any public agency

located inside or outside the boundaries of the district, under

which the district will collect, transport, treat, or dispose of

waste for the person.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.026. CONTRACTS BY RIVER AUTHORITY. Each river authority

may make contracts authorized by this chapter with any person,

including any public agency situated wholly or partly inside its

boundaries and any public agency situated wholly or partly inside

the river basin and any public agency situated wholly or partly

inside the coastal basins adjoining its boundaries, but a river

authority may not make contracts to serve a public agency

situated wholly inside the boundaries of another river authority

or to serve facilities of a person situated wholly within the

boundaries of another river authority, except with the consent of

the other river authority.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.027. CONTRACT WITH PUBLIC AGENCY. A public agency may

make contracts with a district under which the district will make

a disposal system available to the public agency and will furnish

waste collection, transportation, treatment, and disposal

services to the public agency, group of public agencies, or other

persons through the district's disposal system.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.028. CONTRACT PROVISIONS. (a) The contract may provide

for:

(1) duration of the contract for a specified period or until

issued and unissued bonds and refunding bonds of the district are

paid;

(2) assuring equitable treatment of parties who contract with

the district for waste collection, transportation, treatment, and

disposal services from the same disposal system;

(3) requiring the public agency to regulate the quality and

strength of waste to be handled by the disposal system;

(4) sale or lease to or use by a district of all or part of a

disposal system owned or to be acquired by the public agency;

(5) the district operating all or part of a disposal system

owned or to be acquired by the public agency; and

(6) other terms the district or the governing body of the public

agency consider appropriate or necessary.

(b) The contract shall specify the method for determining the

amounts to be paid by the public agency to the district.

(c) A contract made by a city may provide that the district

shall have the right to use the streets, alleys, and public ways

and places inside the city during the term of the contract.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.029. CONTINUED USE OF DISTRICT FACILITIES. After

amortization of the district's investment in the disposal system,

the public agency is entitled to continued performance of the

service during the useful life of the disposal system, on payment

of reasonable charges reduced to take into consideration the

amortization.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.030. SOURCE OF CONTRACT PAYMENTS. (a) A public agency

may pay for the waste collection, transportation, treatment, and

disposal services with income from its waterworks system,

sanitary sewer system, or both systems, or its combined water and

sanitary sewer system, as prescribed by the contract. In the

alternative, a joint board defined as a public agency in Section

30.003, Subdivision (3), may pay for these services from any

revenue or other funds within its control specified in the

contract if the city councils of the cities which created the

joint board approve, by ordinance, the contract between the joint

board and the district. These payments constitute an operating

expense of each system whose revenue is so used.

(b) The obligation of contract payments on the income of the

public agency's water system is subordinate to the obligation

imposed by any bonds that are payable solely from the water

system net revenue and that are outstanding at the time the

contract is made, unless the ordinance or resolution authorizing

the bonds expressly reserved the right to give the contract

payments a priority over the bond requirements.

(c) If a public agency having taxing power holds an election

substantially according to the applicable provisions of Chapter

1251, Government Code, relating to the issuance of bonds by

cities and it is determined that the public agency is authorized

to levy an ad valorem tax to make all or part of the payments

under a contract with a district, then the contract is an

obligation against the taxing power of the public agency to the

extent authorized, and payments under the contract may be payable

from and constitute solely an obligation against the taxing

powers of the city or may be payable both from taxes and from

revenue prescribed in the contract. Otherwise, neither the

district nor the holders of the district's bonds are entitled to

demand payment of the public agency's obligation out of any tax

revenue.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 2001, 77th Leg., ch. 1420, Sec. 8.419, eff.

Sept. 1, 2001.

Sec. 30.031. RATES. (a) When all or part of the payments under

a contract are to be made from revenue of the waterworks system,

sanitary sewer system, both systems, or a combination of both

systems, the public agency shall establish, maintain, and

periodically adjust the rates charged for services of the

systems, so that the revenue, along with any taxes levied in

support of the indebtedness, will be sufficient to pay:

(1) the expenses of operating and maintaining the systems;

(2) the obligations to the district under the contract; and

(3) the obligations of bonds that are secured by revenue of the

systems.

(b) The contract may require the use of consulting engineers and

financial experts to advise the public agency on the need for

adjusting rates.

(c) Notwithstanding any provision of this chapter or any other

law to the contrary, a district may use the proceeds of bonds

issued for the purpose of constructing a waste disposal system or

systems, and payable wholly or in part from ad valorem taxes, for

the purchase of capacity in, or a right to have the wastes of the

district treated in, a waste collection, treatment, or disposal

system and facilities owned or to be owned exclusively or in part

by another public agency, and a district may issue bonds payable

wholly or in part from ad valorem taxes specifically for such

purpose if a majority of the resident electors of the district

have authorized the governing body of the district to issue bonds

for that purpose or for the purpose of constructing a waste

disposal system or systems. The bonds shall be issued in

accordance with the provisions of, and shall be subject to the

same terms and conditions of, the laws authorizing the district

to issue bonds for the purpose of constructing waste collection,

treatment, and disposal systems, except as otherwise provided in

this subsection.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.032. SERVICE TO MORE THAN ONE PUBLIC AGENCY. A contract

or group of contracts may provide for the district to render

services concurrently to more than one person through

constructing and operating a disposal system and may provide that

the cost of these services be allocated among the persons as

provided in the contract or group of contracts.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.033. PROPERTY ACQUIRED BY CONDEMNATION OR OTHERWISE.

(a) To accomplish the purposes of this chapter, a district may

acquire by purchase, lease, gift, or in any other manner all or

any interest in property inside or outside the boundaries of the

district and may own, maintain, use, and operate it.

(b) To accomplish the purposes of the chapter, a district may

exercise the power of eminent domain to acquire all or any

interest in property inside or outside the boundaries of the

district. The power shall be exercised according to the laws

applicable or available to the district.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.034. COST OF RELOCATING, ALTERING, ETC. If a district

makes necessary the relocating, raising, rerouting, changing the

grade of, or altering the construction of any highway, railroad,

electric transmission line, pipeline, or telephone or telegraph

properties or facilities in the exercise of powers granted under

this chapter, the district shall pay all of the actual cost of

the relocating, raising, rerouting, changing in grade, or

altering of construction and shall pay all of the actual cost of

providing comparable replacement of facilities without

enhancement, less the net salvage value of the facilities.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.035. ELECTIONS. No election is required for the

exercise of any power under this chapter except for the tax levy

as provided by Section 30.030(c) of this code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER C. DISTRICT REVENUE BONDS

Sec. 30.051. ISSUANCE OF BONDS. In order to acquire, construct,

improve, enlarge, extend, or repair disposal systems, the

district may issue bonds secured by a pledge of all or part of

the revenue from any contract entered into under this chapter and

other income of the district.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.052. FORM, DENOMINATION, INTEREST RATE. The governing

body of the district shall prescribe the form, denomination, and

rate of interest for the bonds.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.053. REFUNDING BONDS. A district may refund any bonds

issued under this chapter on the terms and conditions and at the

rate of interest the governing body prescribes.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.054. SALE OR EXCHANGE OF BONDS. A district may sell

bonds issued under this chapter at public or private sale at the

price or prices and on the terms determined by the governing

body, or it may exchange the bonds for property or any interest

in property of any kind considered necessary or convenient to the

purposes authorized in this chapter.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.055. INTERIM BONDS. Pending the issuance of definitive

bonds, a district may issue negotiable interim bonds or

obligations eligible for exchange or substitution by use of

definitive bonds.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.056. ATTORNEY GENERAL'S EXAMINATION. (a) After

issuance of the bonds is authorized, the bonds and the record

relating to their issuance may be submitted to the attorney

general for examination.

(b) When the bonds recite that they are secured by a pledge of

the proceeds from a contract between the district and a public

agency, a copy of the contract and the proceedings of the public

agency authorizing the contract may also be submitted to the

attorney general.

(c) If the attorney general finds that the bonds are authorized

and that the contract is made in accordance with the constitution

and laws of this state, he shall approve the bonds and the

contract.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.057. REGISTRATION BY COMPTROLLER. After the bonds have

been approved by the attorney general, they shall be registered

by the state comptroller.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.058. VALIDATION SUIT. (a) Instead of or in addition to

obtaining the approval of the attorney general, the district may

have the bonds validated by suit in the district court as

provided in Chapter 1205, Government Code.

(b) The governing body of the district may wait until after

termination of the validation suit to fix the interest rate and

sale price of the bonds.

(c) If the proposed bonds recite that they are secured by the

proceeds of a contract between the district and a public agency,

the petition shall so allege, and the notice of the suit shall

mention this allegation and shall specify the public agency's

funds or revenues from which the contract payments are to be

made.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 2001, 77th Leg., ch. 1420, Sec. 8.420, eff.

Sept. 1, 2001.

Sec. 30.059. BONDS INCONTESTABLE. After the bonds are approved

by the attorney general and registered with the comptroller, the

bonds and the contract are incontestable.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.060. NEGOTIABLE INSTRUMENTS. Bonds issued under this

subchapter are negotiable instruments.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.061. INVESTMENT SECURITIES UNDER UNIFORM COMMERCIAL

CODE. Bonds issued under this subchapter are investment

securities governed by Chapter 8, Uniform Commercial Code.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.062. BONDS AS AUTHORIZED INVESTMENTS. Bonds issued

under this chapter are legal and authorized investments for

banks, savings banks, trust companies, building and loan

associations, savings and loan associations, insurance companies,

fiduciaries, and trustees, and for the sinking funds of cities,

towns, villages, school districts, and other political

corporations or subdivisions of the state.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.063. SECURITY FOR DEPOSITS. The bonds are eligible to

secure deposits of any public funds of the state or any political

subdivision of the state and are lawful and sufficient security

for the deposits to the extent of their value when accompanied by

unmatured coupons attached to the bonds.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.064. FUNDS SET ASIDE FROM BOND PROCEEDS. The district

may set aside out of the proceeds from the sale of bonds:

(1) interest to accrue on the bonds and administrative expenses

to the estimated date when the disposal system will become

revenue producing; and

(2) reserve funds created by the resolution authorizing the

bonds.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.065. INVESTMENT OF PROCEEDS. Pending their use,

proceeds from the sale of bonds may be invested in securities or

time deposits as specified in the resolution authorizing the

issuance of the bonds or the trust indenture securing the bonds.

The earnings on these investments shall be applied as provided in

the resolution or trust indenture.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.066. RATES AND CHARGES. While any bonds are

outstanding, the governing body of the district shall fix,

maintain, and collect for services furnished or made available by

the disposal system rates and charges adequate to:

(1) pay maintenance and operating costs of and expenses

allocable to the disposal system;

(2) pay the principal of and interest on the bonds; and

(3) provide and maintain the funds created by the resolution

authorizing the bonds.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

SUBCHAPTER D. RIVER AUTHORITY PLANNING

Sec. 30.101. AUTHORIZATION OF REGIONAL PLANS. Each river

authority may prepare regional plans for water quality

management, control, and abatement of pollution in any segment of

its river basin and adjoining coastal basins which:

(1) are consistent with any applicable water quality standards

established under current law within the river basin;

(2) recommend disposal systems which will provide the most

effective and economical means of collection, storage, treatment,

and purification of waste, and means to encourage rural,

municipal, and industrial use of the works and systems; and

(3) recommend maintenance and improvement of water quality

standards within the river basin and methods of adequately

financing the facilities necessary to implement the plan.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.102. PLANNING IN RELATED FIELDS. River authorities may

conduct planning in related or affected fields reasonably

necessary to give meaning to the water quality management and

pollution control planning carried out under this subchapter.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.103. JOINT PLANNING. (a) River authorities may join in

the performance of planning functions with any district or public

agency and enter into planning agreements for the term and on the

conditions considered desirable to provide coordinated planning

on a basin-wide scale, including adjacent coastal basins.

(b) River authorities may provide for river basin planning

committees as entities with powers, responsibilities, functions,

and duties conferred by mutual agreement.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.104. COORDINATION WITH OTHER PLANNING AGENCIES. A river

authority performing planning functions under this subchapter

shall coordinate its efforts and cooperate with other public

planning agencies having significant planning interests in any

segment of the river basin in or for which the planning is being

conducted by the river authority.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.105. FINANCIAL ASSISTANCE. River authorities may make

applications and enter into contracts for financial assistance in

comprehensive planning which are appropriate under Section 3(c)

of the Federal Water Pollution Control Act, as amended under 33

U.S.C. Section 1926 et seq., under 40 U.S.C. Section 461 et seq.,

and under any other relevant statutes.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977.

Sec. 30.106. SUPERVISION BY TEXAS NATURAL RESOURCE CONSERVATION

COMMISSION. The Texas Natural Resource Conservation Commission

is authorized to exercise continuing supervision on behalf of the

state of comprehensive plans prepared under this chapter.

Amended by Acts 1977, 65th Leg., p. 2207, ch. 870, Sec. 1, eff.

Sept. 1, 1977; Acts 1985, 69th Leg., ch. 795, Sec. 1.135, eff.

Sept. 1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.070,

eff. Aug. 12, 1991.



CHAPTER 31. SUBSURFACE EXCAVATIONS

WATER CODE

TITLE 2. WATER ADMINISTRATION

SUBTITLE D. WATER QUALITY CONTROL

CHAPTER 31. SUBSURFACE EXCAVATIONS

Sec. 31.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Natural Resource Conservation

Commission.

(2) "Executive director" means the executive director of the

Texas Natural Resource Conservation Commission.

(3) "Ground movement" means any horizontal or vertical

displacement of the strata, including the earth surface,

resulting from or related to activities of subsurface

construction, operation, or use including subsidence, uplift,

shear along shaft walls, or other disturbance of the natural

strata or land surface.

(4) "Industrial waste" means waterborne liquid, gaseous, or

solid substances that result from any process of industry,

manufacturing, trade, or business, including runoff water from

mined materials and associated solids storage or disposal areas.

(5) "Permit" means a subsurface excavation permit issued by the

commission.

(6) "Person" means an individual, corporation, organization,

government or governmental subdivision or agency, business trust,

partnership, association, or any other legal entity.

(7) "Pollution" means alteration of the physical, thermal,

chemical, or biological quality of or the contamination of water

in the state that:

(A) makes the water harmful, detrimental, or injurious to

humans, animal life, vegetation, or property or to public health,

safety, or welfare; or

(B) impairs the usefulness or the public enjoyment of the water

for a lawful or reasonable purpose.

(8) "Spoils" means material removed from subsurface excavations

and brought to the land surface for storage or disposal.

(9) "Subsurface excavation" means shafts and underground

workings but does not include excavations associated with the

exploration, development, and production of oil, gas, or

geothermal sources and does not include excavations designed to

serve as permanent tunnels.

(10) "Underground workings" means an excavation below the land

surface connected to and associated with shafts, including adits,

raises or inclines, tunnels, rooms, drifts, shaft stations, and

chambers, that:

(A) penetrate into, through, or below the uppermost

water-bearing strata; and

(B) are used for access, transportation of persons and

materials, ventilation, storage, or removal of materials.

(11) "Water" or "water in the state" means groundwater,

percolating or otherwise, lakes, bays, ponds, impounding

reservoirs, springs, rivers, streams, creeks, estuaries, marshes,

inlets, canals, the Gulf of Mexico inside the territorial limits

of the state, and all other bodies of natural and artificial

surface water that are inland or coastal, fresh or salt, and

navigable or nonnavigable and includes the beds and banks of all

watercourses and bodies of surface water that are wholly or

partially inside or bordering the state or inside the

jurisdiction of the state.

(12) "Water inflow" means water movement into subsurface

excavations from surface or subsurface sources, including:

(A) inrushes from underground isolated water pockets and from

fault conduits; and

(B) flow from:

(i) primary and natural or induced secondary permeability;

(ii) manmade conduits such as shafts, adjacent underground

workings, subsidence fractures, and open, plugged, or abandoned

boreholes; and

(iii) surface flooding.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 15.02(a), eff. Aug.

28, 1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.303,

eff. Sept. 1, 1995.

Sec. 31.002. APPLICABILITY. This chapter does not apply to:

(1) subsurface excavations conducted under Chapters 52 and 53 of

the Natural Resources Code if the commissioner of the General

Land Office determines that the subsurface excavation does not

adversely affect water as defined by this chapter; or

(2) facilities or activities covered by Chapter 26 or 27 of this

code or Chapter 361, Health and Safety Code.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 15.02(a), eff. Aug.

28, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(75),

eff. Sept. 1, 1991.

Sec. 31.003. PERMIT FROM COMMISSION. A person desiring to

drill, excavate, or otherwise construct a subsurface excavation

may not begin construction without first obtaining a permit for

the work from the commission.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 15.02(a), eff. Aug.

28, 1989.

Sec. 31.004. APPLICATION FOR PERMIT. The commission shall

prescribe forms for a permit application and shall make the forms

available on request without charge.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 15.02(a), eff. Aug.

28, 1989.

Sec. 31.005. INFORMATION REQUIRED OF APPLICANT. An applicant

shall furnish any information the commission considers necessary

to discharge its duties under this chapter and the rules of the

commission.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 15.02(a), eff. Aug.

28, 1989.

Sec. 31.006. CONTENTS OF PERMIT APPLICATION. (a) The executive

director shall set the requirements for the permit application

after determining the local conditions and potential or probable

effect of the subsurface excavations on water in the state.

(b) The permit application must include plans for:

(1) setting of any casing, liners, and seals for the shaft and

underground workings;

(2) ground movement control, including subsidence, strata and

roof control, and shaft pillar dimensions;

(3) water inflow management;

(4) spoils and industrial waste management, including plans for

the management of the surface storage of spoils or industrial

waste in a manner that will not harm adjacent surface property if

the adjacent property is used for agricultural purposes;

(5) mitigation and monitoring of water pollution; and

(6) restoration, closure, and decommissioning of the subsurface

excavations.

(c) The permit application may include additional requirements

as determined by the executive director.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 15.02(a), eff. Aug.

28, 1989.

Sec. 31.007. APPLICATION FEE. With each application for a

permit, the commission shall collect a fee as set by the

executive director to reasonably offset the costs to the

commission for processing the application. The fee may not be

less than $1,000.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 15.02(a), eff. Aug.

28, 1989.

Sec. 31.008. HEARING ON PERMIT APPLICATION. (a) The commission

may hold an adjudicatory hearing on the application.

(b) The commission by rule shall provide for giving notice of a

public hearing on a permit application. The rules for notice must

include provisions for giving notice to local governments and

interested persons.

(c) A hearing held under Subsection (a) of this section shall be

conducted in accordance with rules for contested cases under

Chapter 2001, Government Code. A person shall be allowed to

participate in a hearing as a party under this section on a

showing of sufficient interest or of an ability to contribute to

the resolution of relevant issues.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 15.02(a), eff. Aug.

28, 1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.

Sec. 31.009. DELEGATION OF HEARING POWERS. (a) The commission

may authorize the chief administrative law judge of the State

Office of Administrative Hearings to call and hold hearings on

any subject on which the commission may hold a hearing.

(b) The commission may also authorize the chief administrative

law judge to delegate to one or more administrative law judges

the authority to hold a hearing the chief administrative law

judge calls.

(c) At a hearing called under this section, the chief

administrative law judge or the administrative law judge to whom

a hearing is delegated may administer oaths and receive evidence.

(d) The individual or individuals holding a hearing under the

authority of this section shall report the hearing in the manner

prescribed by the commission.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 15.02(a), eff. Aug.

28, 1989. Amended by Acts 1995, 74th Leg., ch. 106, Sec. 5, eff.

Sept. 1, 1995.

Sec. 31.010. RULES. (a) The commission shall adopt rules

reasonably required for the performance of the powers, duties,

and functions of the commission under this chapter.

(b) Rules adopted under this section shall be published as

proposed rules, as prescribed by Chapter 2001, Government Code.

(c) A permit may not be issued by the commission under this

chapter and a permit hearing may not be held on a permit

application until the commission has adopted rules for the

issuance of permits.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 15.02(a), eff. Aug.

28, 1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.

Sec. 31.011. PENDING LITIGATION. The commission may refuse to

accept a permit application or hold a permit application hearing

if any aspect of the siting, construction, use, or

decommissioning of the subsurface excavation is the subject of

litigation.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 15.02(a), eff. Aug.

28, 1989.

Sec. 31.012. ISSUANCE OF PERMIT. (a) The commission may grant

an application in whole or part and may issue the permit if it

finds that:

(1) the construction or use of the subsurface excavation is in

the public interest and that after consideration of all

alternative sites there is a public need for construction of the

subsurface excavation at the location for which the application

is made;

(2) existing rights, including mineral rights, water rights, and

adjacent surface rights, are not impaired;

(3) any surface storage of spoils or industrial waste will not

harm adjacent surface property used for agricultural purposes;

(4) with proper safeguards, both groundwater and surface water

can be adequately protected from pollution; and

(5) the applicant has made a satisfactory showing of financial

responsibility if required by Section 31.018(b) of this code.

(b) In the permit the commission shall impose terms and

conditions reasonably necessary to protect all water from

pollution.

(c) In the permit the commission shall impose terms and

conditions for final closure of surface facilities, plugging and

sealing of the subsurface excavations, management of spoils and

industrial waste, and ground movement control measures reasonably

necessary to protect all water penetrated from pollution.

(d) The use of a subsurface excavation for a purpose other than

one stated in the permit is prohibited.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 15.02(a), eff. Aug.

28, 1989.

Sec. 31.013. PERFORMANCE STANDARDS. (a) The commission shall

adopt rules and performance standards to govern the granting of

permits under this chapter and may impose additional requirements

it considers necessary.

(b) A permit issued under this chapter must require that the

subsurface construction and operations meet all applicable

performance standards of this chapter and performance standards

adopted by the commission relating to:

(1) construction, operation, closure, and decommissioning;

(2) casings, liners, and seals for subsurface excavations;

(3) water inflow management and disposal;

(4) ground movement control;

(5) roof control and shaft pillar dimensions; and

(6) spoils and industrial waste management and disposal.

(c) The permittee shall provide records as required by the

executive director to indicate compliance with Subsections (a)

and (b) of this section.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 15.02(a), eff. Aug.

28, 1989.

Sec. 31.014. ADDITIONAL PERMIT CONSIDERATIONS. When determining

the terms and conditions of the permit, the commission shall

consider:

(1) known and expected geological and hydrological conditions

and relationships;

(2) present and future economic development in the area; and

(3) present and future demand for the use of fresh water in the

locality.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 15.02(a), eff. Aug.

28, 1989.

Sec. 31.015. ENVIRONMENTAL REPORT. If an environmental report,

environmental assessment, or environmental impact statement of

any kind that includes an analysis of the environmental impacts

of the subsurface excavation construction, operation, closure, or

decommissioning is required by any federal or state agency before

approval to construct the subsurface excavation, the

environmental document, along with evidence of the needed

approvals that have been granted, must be submitted to the

commission as part of the permit application, and the commission

shall make the environmental document available for public review

and comment for a period of not less than 30 days before the

application for the permit is considered.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 15.02(a), eff. Aug.

28, 1989.

Sec. 31.016. POWER TO ENTER PROPERTY. Members of the

commission, employees and agents of the commission, and

authorized agents or employees of local governments may enter

public or private property at any time to inspect and investigate

conditions relating to subsurface excavation activities or to

monitor compliance with a rule, permit, or other order of the

commission. Members, employees, or agents acting under the

authority of this section who enter an establishment on public or

private property shall observe the establishment's safety,

internal security, and fire protection rules and shall give

notice before entering the property to the person in charge of

the property in the manner, form, and time provided by commission

rule.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 15.02(a), eff. Aug.

28, 1989.

Sec. 31.017. POWER TO EXAMINE RECORDS. Members of the

commission, employees and agents of the commission, and

authorized agents or employees of local governments may examine

and copy those records or memoranda of a permittee or his

contractors they are investigating or monitoring as provided by

Section 31.016 of this code that relate to the construction and

operation of a subsurface excavation or any other records

required to be maintained by law.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 15.02(a), eff. Aug.

28, 1989.

Sec. 31.018. FINANCIAL RESPONSIBILITY. (a) The commission may

require in a permit that the permittee reimburse the commission

for reasonable costs of monitoring and on-site, full-time

surveillance to determine compliance with a rule, permit, or

other order of the commission.

(b) A person to whom a permit is issued may be required by the

commission to maintain a performance bond or other form of

financial security to ensure payment of costs that may become due

in accordance with Subsection (a) of this section or to ensure

that an abandoned subsurface excavation is safely and properly

sealed and that the land surface affected by any subsurface

construction and operation is restored to conditions as stated in

the permit.

Added by Acts 1989, 71st Leg., ch. 2, Sec. 15.02(a), eff. Aug.

28, 1989.



CHAPTER 32. SUBSURFACE AREA DRIP DISPERSAL SYSTEM

WATER CODE

TITLE 2. WATER ADMINISTRATION

SUBTITLE D. WATER QUALITY CONTROL

CHAPTER 32. SUBSURFACE AREA DRIP DISPERSAL SYSTEM

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 32.001. SHORT TITLE. This chapter may be cited as the

Subsurface Area Drip Dispersal System Act.

Added by Acts 2005, 79th Leg., Ch.

637, Sec. 1, eff. June 17, 2005.

Sec. 32.002. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Commission on Environmental

Quality.

(2) "Commercial, industrial, or municipal waste":

(A) means any water-dominant liquid waste substance that may

cause or might reasonably be expected to cause pollution of fresh

water and that may result from:

(i) processes of industry, manufacturing, trade, or business;

(ii) development or recovery of natural resources, except as

provided by Paragraph (B); or

(iii) disposal of sewage or other wastes of cities, towns,

villages, communities, water districts, other municipal

corporations, educational facilities, apartment complexes, and

other commercial facilities; and

(B) does not include:

(i) oil and gas waste, as defined by Section 27.002;

(ii) tar sands;

(iii) sulfur;

(iv) brine from desalination; or

(v) hazardous waste, as defined by Section 361.003, Health and

Safety Code.

(3) "Department" means the Department of State Health Services.

(4) "Executive director" means the executive director of the

commission.

(5) "Fresh water" has the meaning assigned by Section 27.002.

(6) "Pollution" has the meaning assigned by Section 27.002.

(7) "Processed" means the action of reducing liquid waste to a

state that will allow injection by subsurface drip dispersal into

an area without creating pollution.

(8) "Subsurface area drip dispersal system" means a waste

disposal system that injects processed commercial, industrial, or

municipal waste into the ground at a depth of not more than 48

inches and spreads the waste over a large enough area that the

soil hydrologic absorption rate and crop/plant root absorption

rate are not exceeded.

Added by Acts 2005, 79th Leg., Ch.

637, Sec. 1, eff. June 17, 2005.

Sec. 32.003. POLICY AND PURPOSE. It is the policy of this state

and the purpose of this chapter to:

(1) maintain the quality of fresh water in the state to the

extent consistent with the public health and welfare and the

operation of existing industries;

(2) promote the beneficial reuse of commercial, industrial, and

municipal waste for the economic development of the state,

thereby reducing the demand on the state's supply of fresh water;

(3) prevent underground injection that may pollute fresh water;

and

(4) require the use of all reasonable methods to implement this

policy.

Added by Acts 2005, 79th Leg., Ch.

637, Sec. 1, eff. June 17, 2005.

SUBCHAPTER B. JURISDICTION OF COMMISSION

Sec. 32.051. PERMIT FROM COMMISSION. A person may not operate a

subsurface area drip dispersal system without first obtaining a

permit from the commission.

Added by Acts 2005, 79th Leg., Ch.

637, Sec. 1, eff. June 17, 2005.

Sec. 32.052. APPLICATION FOR PERMIT. The commission shall

prescribe forms for application for a permit and shall make the

forms available on request without charge.

Added by Acts 2005, 79th Leg., Ch.

637, Sec. 1, eff. June 17, 2005.

Sec. 32.053. INFORMATION REQUIRED OF APPLICANT. An applicant

shall furnish any information the executive director considers

necessary to discharge the executive director's duties under this

chapter and the rules of the commission.

Added by Acts 2005, 79th Leg., Ch.

637, Sec. 1, eff. June 17, 2005.

Sec. 32.054. INSPECTION OF DISPERSION AREA. On receiving an

application for a permit, the executive director shall inspect

the location of the proposed dispersion area to determine the

local conditions and the probable effect of the subsurface area

drip dispersal system.

Added by Acts 2005, 79th Leg., Ch.

637, Sec. 1, eff. June 17, 2005.

Sec. 32.055. RECOMMENDATIONS FROM OTHER PERSONS. The executive

director shall submit to the department and to other persons

designated by the commission copies of each permit application

received in proper form. A person to whom an application is

submitted may make recommendations to the commission concerning

any aspect of the application not later than the 30th day after

the date the application is submitted.

Added by Acts 2005, 79th Leg., Ch.

637, Sec. 1, eff. June 17, 2005.

Sec. 32.056. HEARING ON PERMIT APPLICATION. (a) In this

section, "local government" has the meaning assigned by Section

26.001.

(b) The commission may hold a public hearing on a permit

application for a subsurface area drip dispersal system if the

commission determines that a hearing is necessary and in the

public interest.

(c) The commission shall hold a public hearing on a permit

application for a subsurface area drip dispersal system if a

hearing is requested by a local government located in the county

of the proposed disposal site or by an affected person.

(d) The commission by rule shall provide for giving notice of

the opportunity to request a public hearing on a permit

application. The rules for notice shall include provisions for

giving notice to local governments and affected persons.

(e) Before the commission begins to hear the testimony in a

contested case as defined by Chapter 2001, Government Code,

evidence must be placed in the record to demonstrate that proper

notice regarding the hearing was given to affected persons. If

mailed notice to an affected person is required, the commission

or other party to the hearing shall place evidence in the record

that notice was mailed to the address of the affected person

included in the appropriate county tax rolls at the time of

mailing. For the purposes of this subsection, the affidavit of

the commission employee responsible for the mailing of the

notice, attesting to the fact that notice was mailed to the

address included in the tax rolls at the time of mailing, shall

be prima facie evidence of proper mailing. The commission may

not proceed with receipt of testimony in a contested case until

the requirements of this subsection are complied with.

Added by Acts 2005, 79th Leg., Ch.

637, Sec. 1, eff. June 17, 2005.

Sec. 32.057. OPPORTUNITY TO COMMENT ON PROPOSED RULES. The

commission shall send copies of proposed rules under this chapter

to the department and any other persons designated by the

commission. A person to whom the copies of proposed rules are

sent may submit comments and recommendations to the commission

and shall have a reasonable time to do so as determined by the

commission.

Added by Acts 2005, 79th Leg., Ch.

637, Sec. 1, eff. June 17, 2005.

SUBCHAPTER C. ISSUANCE OF PERMITS: TERMS AND CONDITIONS

Sec. 32.101. ISSUANCE OF PERMIT. (a) The commission may grant

an application for a permit for a subsurface area drip dispersal

system in whole or part and may issue the permit if it finds

that:

(1) the use or installation of the system is in the public

interest;

(2) with proper safeguards, both subsurface and surface fresh

water can be adequately protected from pollution; and

(3) the applicant has provided for the proper operation of the

system.

(b) In the permit, the commission shall impose terms and

conditions reasonably necessary to protect fresh water from

pollution.

(c) The commission, in determining if the use or installation of

a subsurface area drip dispersal system is in the public interest

under Subsection (a)(1), shall consider:

(1) compliance history of the applicant and related entities

under the method for evaluating compliance history developed by

the commission under Section 5.754 and in accordance with the

provisions of Subsection (d) of this section;

(2) whether there is a practical, economic, and feasible

alternative to a subsurface area drip dispersal system reasonably

available; and

(3) any other factor the commission considers relevant.

(d) The commission shall establish a procedure for the

preparation of comprehensive summaries of the applicant's

compliance history, including the compliance history of any

corporation or other business entity managed, owned, or otherwise

closely related to the applicant. The summaries shall be made

available to the applicant and any interested person after the

commission has completed its technical review of the permit

application and prior to giving public notice relating to the

issuance of the permit. Evidence of compliance or noncompliance

by an applicant for a subsurface area drip dispersal system

permit with environmental statutes and the rules adopted or

orders or permits issued by the commission may be offered by any

party at a hearing on the applicant's application and admitted

into evidence subject to applicable rules of evidence. Evidence

of the compliance history of an applicant for a subsurface area

drip dispersal system permit may be offered by the executive

director at a hearing on the application and admitted into

evidence subject to the rules of evidence. The commission shall

consider all evidence admitted, including compliance history, in

determining whether to issue, amend, extend, or renew a permit.

If the commission concludes that the applicant's compliance

history is unacceptable, the commission shall deny the permit.

Added by Acts 2005, 79th Leg., Ch.

637, Sec. 1, eff. June 17, 2005.

Sec. 32.102. COPIES OF PERMIT FILING REQUIREMENTS. (a) The

commission shall send to the department a copy of each permit

issued under this chapter.

(b) Before beginning injection operations, a person receiving a

permit for a subsurface area drip dispersal system shall file a

copy of the permit with the applicable local health authorities

of the area in which the system is located.

Added by Acts 2005, 79th Leg., Ch.

637, Sec. 1, eff. June 17, 2005.

SUBCHAPTER D. GENERAL POWERS

Sec. 32.151. POWER TO ENTER PROPERTY. A member or employee of

the commission or an authorized agent or employee of a local

government may enter public or private property to inspect and

investigate conditions relating to a subsurface area drip

dispersal system in connection with subsurface drip dispersal

activities or to monitor compliance with a rule, permit, or order

of the commission. A member or employee acting under the

authority of this section who enters an establishment on public

or private property shall observe the establishment's safety,

internal security, and fire protection rules.

Added by Acts 2005, 79th Leg., Ch.

637, Sec. 1, eff. June 17, 2005.

Sec. 32.152. POWER TO EXAMINE RECORDS. A member or employee of

the commission or an authorized agent or employee of a local

government may examine and copy any record or memorandum of a

business the member, employee, or agent is investigating as

provided by Section 32.151 that relates to the operation of a

subsurface area drip dispersal system or any other record the

commission requires the business to maintain.

Added by Acts 2005, 79th Leg., Ch.

637, Sec. 1, eff. June 17, 2005.



CHAPTER 35. GROUNDWATER STUDIES

WATER CODE

TITLE 2. WATER ADMINISTRATION

SUBTITLE E. GROUNDWATER MANAGEMENT

CHAPTER 35. GROUNDWATER STUDIES

Sec. 35.001. PURPOSE. In order to provide for the conservation,

preservation, protection, recharging, and prevention of waste of

the groundwater, and of groundwater reservoirs or their

subdivisions, and to control subsidence caused by withdrawal of

water from those groundwater reservoirs or their subdivisions,

consistent with the objectives of Section 59, Article XVI, Texas

Constitution, groundwater management areas may be created as

provided by this chapter.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 35.002. DEFINITIONS. In this chapter:

(1) "District" means any district or authority created under

Section 52, Article III, or Section 59, Article XVI, Texas

Constitution, that has the authority to regulate the spacing of

water wells, the production from water wells, or both.

(2) "Commission" means the Texas Natural Resource Conservation

Commission.

(3) "Executive director" means the executive director of the

commission.

(4) "Executive administrator" means the executive administrator

of the Texas Water Development Board.

(5) "Groundwater" means water percolating below the surface of

the earth.

(6) "Groundwater reservoir" means a specific subsurface

water-bearing reservoir having ascertainable boundaries

containing groundwater.

(7) "Subdivision of a groundwater reservoir" means a definable

part of a groundwater reservoir in which the groundwater supply

will not be appreciably affected by withdrawing water from any

other part of the reservoir, as indicated by known geological and

hydrological conditions and relationships and on foreseeable

economic development at the time the subdivision is designated or

altered.

(8) "Subsidence" means the lowering in elevation of the land

surface caused by withdrawal of groundwater.

(9) "Board" means the board of directors of a district.

(10) "Director" means a member of a board.

(11) "Management area" means an area designated and delineated

by the Texas Water Development Board as an area suitable for

management of groundwater resources.

(12) "Priority groundwater management area" means an area

designated and delineated by the commission as an area that is

experiencing or is expected to experience critical groundwater

problems.

(13) "Political subdivision" means a county, municipality, or

other body politic or corporate of the state, including a

district or authority created under Section 52, Article III, or

Section 59, Article XVI, Texas Constitution, a state agency, or a

nonprofit water supply corporation created under Chapter 76, Acts

of the 43rd Legislature, 1st Called Session, 1933 (Article 1434a,

Vernon's Texas Civil Statutes).

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.10, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 966, Sec. 2.21, eff.

Sept. 1, 2001.

Sec. 35.003. SURFACE WATER LAWS NOT APPLICABLE. The laws and

administrative rules relating to the use of surface water do not

apply to groundwater.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 35.004. DESIGNATION OF GROUNDWATER MANAGEMENT AREAS. (a)

The Texas Water Development Board, with assistance and

cooperation from the commission, shall designate groundwater

management areas covering all major and minor aquifers in the

state. The initial designation of groundwater management areas

shall be completed not later than September 1, 2003. Each

groundwater management area shall be designated with the

objective of providing the most suitable area for the management

of the groundwater resources. To the extent feasible, the

groundwater management area shall coincide with the boundaries of

a groundwater reservoir or a subdivision of a groundwater

reservoir. The Texas Water Development Board also may consider

other factors, including the boundaries of political

subdivisions.

(b) The commission may designate a groundwater management area

after September 1, 2001, for a petition filed and accepted by the

commission according to its rules in effect before September 1,

2001. The commission shall act on the designation in accordance

with this section.

(c) The Texas Water Development Board may alter the boundaries

of designated management areas as required by future conditions

and as justified by factual data. An alteration of boundaries

does not invalidate the previous creation of any district.

(d) The Texas Water Development Board shall designate

groundwater management areas using the procedures applicable to

rulemaking under Chapter 2001, Government Code.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 966, Sec. 2.22, eff.

Sept. 1, 2001.

Sec. 35.007. IDENTIFYING, DESIGNATING, AND DELINEATING PRIORITY

GROUNDWATER MANAGEMENT AREAS. (a) The executive director and

the executive administrator shall meet periodically to identify,

based on information gathered by the commission and the Texas

Water Development Board, those areas of the state that are

experiencing or that are expected to experience, within the

immediately following 25-year period, critical groundwater

problems, including shortages of surface water or groundwater,

land subsidence resulting from groundwater withdrawal, and

contamination of groundwater supplies. Not later than September

1, 2005, the commission, with assistance and cooperation from the

Texas Water Development Board, shall complete the initial

designation of priority groundwater management areas across all

major and minor aquifers of the state for all areas that meet the

criteria for that designation. The studies may be prioritized

considering information from the regional planning process,

information from the Texas Water Development Board groundwater

management areas and from groundwater conservation districts, and

any other information available. After the initial designation of

priority groundwater management areas, the commission and the

Texas Water Development Board shall annually review the need for

additional designations as provided by this subsection.

(b) If the executive director concludes that an area of the

state should be considered for designation as a priority

groundwater management area, the executive director shall prepare

a report to the commission.

(c) Before the executive director requests a study from the

executive administrator under Subsection (d), the executive

director shall provide notice to the persons listed in Section

35.009(c) of areas being considered for identification as

experiencing or expected to experience critical groundwater

problems and shall consider any information or studies submitted

under this subsection. Not later than the 45th day after the date

of the notice, a person required to receive notice under this

subsection may submit to the executive director information or

studies that address the potential effects on an area of being

identified as experiencing or expected to experience critical

groundwater problems.

(d) The executive director shall begin preparation of a priority

groundwater management area report by requesting a study from the

executive administrator. The study must:

(1) include an appraisal of the hydrogeology of the area and

matters within the Texas Water Development Board's planning

expertise relevant to the area;

(2) assess the area's immediate, short-term, and long-term water

supply and needs; and

(3) be completed and delivered to the executive director on or

before the 180th day following the date of the request. If the

study is not delivered within this 180-day period, the executive

director may proceed with the preparation of the report.

(e) The executive director shall request a study from the

executive director of the Parks and Wildlife Department for the

purpose of preparing the report required by this section. The

Department of Agriculture may also provide input to the executive

director for purposes of the report. The study must:

(1) evaluate the potential effects of the designation of a

priority groundwater management area on an area's natural

resources; and

(2) be completed and delivered to the executive director on or

before the 180th day following the date of the request. If the

study is not delivered within this 180-day period, the executive

director may proceed with the preparation of the report.

(f) The report shall include:

(1) the recommended delineation of the boundaries of any

proposed priority groundwater management area in the form of an

order to be considered for adoption by the commission;

(2) the reasons and supporting information for or against

designating the area as a priority groundwater management area;

(3) a recommendation regarding whether one or more districts

should be created in the priority groundwater management area,

whether the priority groundwater management area should be added

to an existing district, or whether a combination of those

actions should be taken;

(4) a recommendation as to actions that should be considered to

conserve natural resources;

(5) an evaluation of information or studies submitted to the

executive director under Subsection (c); and

(6) any other information that the executive director considers

helpful to the commission.

(g) The executive director must complete the report and file it

with the commission on or before the 240th day following the date

on which the executive administrator was requested to produce a

study. The executive director shall make the report available for

public inspection by providing a copy of the report to at least

one public library and the county clerk's office in each county

in which the proposed priority groundwater management area is

located and to all districts adjacent to the area of the proposed

priority groundwater management area.

(h) To carry out this section, the executive director may make

necessary studies, hold hearings, solicit and collect

information, and use information already prepared by the

executive director or the executive administrator for other

purposes.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.11, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 456, Sec. 10, eff. June

18, 1999; Acts 1999, 76th Leg., ch. 979, Sec. 12, eff. June 18,

1999; Acts 2001, 77th Leg., ch. 966, Sec. 2.23, eff. Sept. 1,

2001.

Sec. 35.008. PROCEDURES FOR DESIGNATION OF PRIORITY GROUNDWATER

MANAGEMENT AREA; CONSIDERATION OF CREATION OF NEW DISTRICT OR

ADDITION OF LAND IN PRIORITY GROUNDWATER MANAGEMENT AREA TO

EXISTING DISTRICT; COMMISSION ORDER. (a) The commission shall

designate priority groundwater management areas using the

procedures provided by this chapter in lieu of those provided by

Subchapter B, Chapter 2001, Government Code.

(b) The commission shall call an evidentiary hearing to

consider:

(1) the designation of a priority groundwater management area;

and

(2) whether one or more districts should be created over all or

part of a priority groundwater management area, all or part of

the land in the priority groundwater management area should be

added to an existing district, or a combination of those actions

should be taken. Consideration of this issue shall include a

determination of whether a district is feasible and practicable.

(c) Evidentiary hearings shall be held at a location in one of

the counties in which the priority groundwater management area is

located, or proposed to be located, or in the nearest convenient

location if adequate facilities are not available in those

counties.

(d) At the hearing, the commission shall hear testimony and

receive evidence from affected persons. Affected persons shall

include landowners, well owners, and other users of groundwater

in the proposed priority groundwater management area. The

commission shall consider the executive director's report and

supporting information and the testimony and evidence received at

the hearing. If the commission considers further information

necessary, the commission may request such information from any

source.

(e) Any evidentiary hearing shall be concluded not later than

the 75th day after the date notice of the hearing is published.

(f) At the conclusion of the hearing and the commission's

considerations, the commission shall issue an order stating its

findings and conclusions, including whether a priority

groundwater management area should be designated in the area and

recommendations regarding district creation as set forth in

Subsection (g).

(g) The commission's order designating a priority groundwater

management area must recommend that the area be covered by a

district in any of the following ways:

(1) creation of one or more new districts;

(2) addition of the land in the priority groundwater management

area to one or more existing districts; or

(3) a combination of actions under Subdivisions (1) and (2).

(h) In recommending the boundaries of a district or districts

under Subsection (g), the commission shall give preference to

boundaries that are coterminous with those of the priority

groundwater management area, but may recommend district

boundaries along existing political subdivision boundaries at the

discretion of the commission to facilitate district creation and

confirmation.

(i) The designation of a priority groundwater management area

may not be appealed nor may it be challenged under Section 5.351

of this code or Section 2001.038, Government Code.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.12, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 966, Sec. 2.24, eff.

Sept. 1, 2001.

Sec. 35.009. NOTICE AND HEARING. (a) The commission shall have

notice of the hearing published in at least one newspaper with

general circulation in the county or counties in which the area

proposed for designation as a priority groundwater management

area is located. Notice must be published not later than the 30th

day before the date set for the hearing.

(b) The notice must include:

(1) if applicable, a statement of the general purpose and effect

of designating the proposed priority groundwater management area;

(2) if applicable, a statement of the general purpose and effect

of creating a new district in the priority groundwater management

area;

(3) if applicable, a statement of the general purpose and effect

of adding all or part of the land in the priority groundwater

management area to an existing district;

(4) a map generally outlining the boundaries of the area being

considered for priority groundwater management area designation

or notice of the location at which a copy of the map may be

examined or obtained;

(5) a statement that the executive director's report concerning

the priority groundwater management area or proposed area is

available at the commission's main office in Austin, Texas, and

at regional offices of the commission for regions which include

territory within the priority groundwater management area or

proposed priority groundwater management area and that the report

is available for inspection during regular business hours;

(6) a description or the name of the locations in the affected

area at which the commission has provided copies of the executive

director's report to be made available for public inspection;

(7) the name and address of each public library, each county

clerk's office, and each district to which the commission has

provided copies of the executive director's report; and

(8) the date, time, and place of the hearing.

(c) The commission shall also give written notice of the date,

time, place, and purpose of the hearing to the governing body of

each county, regional water planning group, adjacent groundwater

district, municipality, river authority, water district, or other

entity which supplies public drinking water, including each

holder of a certificate of convenience and necessity issued by

the commission, and of each irrigation district, located either

in whole or in part in the priority groundwater management area

or proposed priority groundwater management area. The notice must

be given before the 30th day preceding the date set for the

hearing.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.13, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 966, Sec. 2.25, eff.

Sept. 1, 2001.

Sec. 35.012. CREATION OF DISTRICT IN PRIORITY GROUNDWATER

MANAGEMENT AREA. (a) Following the issuance of a commission

order under Section 35.008 designating a priority groundwater

management area and recommending the creation of one or more

districts, or the addition of land to an existing district, the

landowners in the priority groundwater management area may:

(1) create one or more districts under Subchapter B, Chapter 36;

(2) have the area annexed to a district that adjoins the area;

or

(3) create one or more districts through the legislative

process.

(b) Within two years, but no sooner than 120 days, from the date

on which the commission issues an order under Section 35.008

designating a priority groundwater management area, for those

areas that are not within a district, the commission shall:

(1) create one or more new districts under Section 36.0151;

(2) recommend that the areas, or a portion of the areas, be

added to an existing district under Section 35.013; or

(3) take any combination of the actions under Subdivisions (1)

and (2).

(c) Following the issuance of a commission order under Section

35.008, the Texas Agricultural Extension Service shall begin an

educational program within such areas with the assistance and

cooperation of the Texas Water Development Board, the commission,

the Department of Agriculture, other state agencies, and existing

districts to inform the residents of the status of the area's

water resources and management options including possible

formation of a district. The county commissioners court of each

county in the priority groundwater management area shall form a

steering committee to provide assistance to the Texas

Agricultural Extension Service in accomplishing the goals of the

education program within the area.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.14, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 456, Sec. 11, eff. June

18, 1999; Acts 1999, 76th Leg., ch. 979, Sec. 13, eff. June 18,

1999; Acts 2001, 77th Leg., ch. 966, Sec. 2.26, eff. Sept. 1,

2001.

Sec. 35.013. ADDING PRIORITY GROUNDWATER MANAGEMENT AREA TO

EXISTING DISTRICT. (a) If the commission in its order under

Section 35.008 recommends that the priority groundwater

management area or a portion of the priority groundwater

management area be added to an existing district, the commission

shall give notice to the board of the existing district

recommended in its order and to any other existing districts

adjacent to the priority groundwater management area.

(b) The commission shall submit a copy of the order to the board

of the district to which it is recommending the priority

groundwater management area be added. The board shall vote on the

addition of the priority groundwater management area to the

district and shall advise the commission of the outcome.

(c) If the board votes to accept the addition of the priority

groundwater management area to the district, the board:

(1) may request the Texas Agricultural Extension Service, the

commission, and the Texas Water Development Board, with the

cooperation and assistance of the Department of Agriculture and

other state agencies, to administer an educational program to

inform the residents of the status of the area's water resources

and management options including possible annexation into a

district;

(2) shall call an election within the priority groundwater

management area, or portion of the priority groundwater

management area, as delineated by the commission to determine if

the priority groundwater management area will be added to the

district; and

(3) shall designate election precincts and polling places for

the elections in the order calling an election under this

subsection.

(d) The board shall give notice of the election and the

proposition to be voted on. The board shall publish notice of the

election at least one time in one or more newspapers with general

circulation within the boundaries of the priority groundwater

management area. The notice must be published before the 30th day

preceding the date set for the election.

(e) The ballots for the election shall be printed to provide for

voting for or against the proposition: "The inclusion of

_________________________ (briefly describe priority groundwater

management area) in the ______________ District." If the district

has outstanding debts or taxes, the proposition shall include the

following language: "and assumption by the described area of a

proportional share of the debts or taxes of the district."

(f) Immediately after the election, the presiding judge of each

polling place shall deliver the returns of the election to the

board, and the board shall canvass the returns for the election

within the priority groundwater management area and declare the

results. If a majority of the voters in the priority groundwater

management area voting on the proposition vote in favor of the

proposition, the board shall declare that the priority

groundwater management area is added to the district. If a

majority of the voters in the priority groundwater management

area voting on the proposition vote against adding the priority

groundwater management area to the district, the board shall

declare that the priority groundwater management area is not

added to the district. The board shall file a copy of the

election results with the commission.

(g) If the voters approve adding the priority groundwater

management area to the district, the board of the district to

which the priority groundwater management area is added shall

provide reasonable representation on that board compatible with

the district's existing scheme of representation. Not later than

the 30th day after the date on which the board declares that the

priority groundwater management area is added to the district,

the board of the existing district shall appoint a person or

persons to represent the area until the next regularly scheduled

election or appointment of directors.

(h) If the proposition is defeated, or if the board of the

existing district votes not to accept the addition of the area to

the district, then the commission shall, except as provided under

Subsection (i), create under Section 36.0151 one or more

districts covering the priority groundwater management area not

later than the first anniversary of the date on which the

proposition is defeated or the board votes not to accept the

area.

(i) For an area that is not feasible for the creation of one or

more districts as determined in the commission's findings under

Section 35.008, the commission shall include in its report under

Section 35.018 recommendations for the future management of the

priority groundwater management area.

(j) Another election to add the priority groundwater management

area to an existing district may not be called before the first

anniversary of the date on which the election on the proposition

was held.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.15, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 456, Sec. 12, eff. June

18, 1999; Acts 1999, 76th Leg., ch. 979, Sec. 14, eff. June 18,

1999; Acts 2001, 77th Leg., ch. 966, Sec. 2.27, eff. Sept. 1,

2001.

Sec. 35.014. COSTS OF ELECTIONS. (a) The costs of an election

to create a district at which a district is authorized to be

created shall be paid by the district.

(b) The costs of an election to add a priority groundwater

management area to an existing district at which the voters

approve adding the priority groundwater management area to the

district shall be paid by the existing district.

(c) The costs of an election to create a district or add a

priority groundwater management area to an existing district at

which the proposition fails shall be paid by the commission.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.16, eff.

Sept. 1, 1997.

Sec. 35.015. STATE ASSISTANCE. A political subdivision located

in an area delineated as a priority groundwater management area,

and in which qualified voters approve the creation of a district

or annexation into an existing district, shall be given

consideration to receive financial assistance from the state

under Chapter 17 for funds to be used in addressing issues

identified in the priority groundwater management area report in

the manner provided by Sections 17.124 and 17.125.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.17, eff.

Sept. 1, 1997.

Sec. 35.017. STATE-OWNED LAND. If state-owned land or a portion

of state-owned land is located in a priority groundwater

management area, the state agency that has management and control

over that land under the constitution or by statute may elect by

written agreement with the commission and the district to include

the state-owned land in the district. The agreement shall be

entered into as provided by the Texas Intergovernmental

Cooperation Act, Chapter 741, Government Code, and may include

provisions for the payment by the state agency of reasonable fees

to the district. If the state does not elect to enter into the

agreement to include the state-owned land in the district, the

state agency must establish a groundwater management plan that

will conserve, protect, and prevent the waste of groundwater on

that state-owned land.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.18, eff.

Sept. 1, 1997.

Sec. 35.018. REPORTS. (a) No later than January 31 of each

odd-numbered year, the commission in conjunction with the Texas

Water Development Board shall prepare and deliver to the

governor, the lieutenant governor, and the speaker of the house

of representatives a comprehensive report concerning activities

during the preceding two years relating to the designation of

priority groundwater management areas by the commission and the

creation and operation of districts.

(b) The report must include:

(1) the names and locations of all priority groundwater

management areas and districts created or attempted to be created

on or after November 5, 1985, the effective date of Chapter 133

(H.B. No. 2), Acts of the 69th Legislature, Regular Session,

1985;

(2) the authority under which each priority groundwater

management area and district was proposed for creation;

(3) a detailed analysis of each election held to confirm the

creation of a district, including analysis of election results,

possible reasons for the success or failure to confirm the

creation of a district, and the possibility for future voter

approval of districts in areas in which attempts to create

districts failed;

(4) a detailed analysis of the activities of each district

created, including those districts which are implementing

management plans certified under Section 36.1072;

(5) a report on audits performed on districts under Section

36.302 and remedial actions taken under Section 36.303;

(6) recommendations for changes in this chapter and Chapter 36

that will facilitate the creation of priority groundwater

management areas and the creation and operation of districts;

(7) a report on educational efforts in newly designated priority

groundwater management areas; and

(8) any other information and recommendations that the

commission considers relevant.

(c) If the commission determines that a district created under

Chapter 36 is not appropriate for, or capable of, the protection

of the groundwater resources for a particular management area or

priority groundwater management area, the commission may

recommend in its report to the legislature the creation of a

special district or amendment of an existing district.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.19, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 966, Sec. 2.28, eff.

Sept. 1, 2001.

Sec. 35.019. WATER AVAILABILITY. (a) The commissioners court

of a county in a priority groundwater management area may adopt

water availability requirements in an area where platting is

required if the court determines that the requirements are

necessary to prevent current or projected water use in the county

from exceeding the safe sustainable yield of the county's water

supply.

(b) The commissioners court of a county in a priority

groundwater management area may:

(1) require a person seeking approval of a plat required by

Subchapter A, Chapter 232, Local Government Code, to show:

(A) compliance with the water availability requirements adopted

by the court under this section; and

(B) that an adequate supply of water of sufficient quantity and

quality is available to supply the number of lots proposed for

the platted area;

(2) adopt standards or formulas to determine whether an adequate

water supply exists for the platted area; and

(3) adopt procedures for submitting the information necessary to

determine whether an adequate water supply exists for the platted

area.

(c) The water availability requirements established by a

commissioners court under this section may require that:

(1) a person seeking approval of a plat or attempting to sell a

lot in a subdivision:

(A) notify a purchaser of a lot in the subdivision if an

approved water supply for the subdivision does not exist; or

(B) if the person attempts to build a water supply system to

serve one or more lots within the subdivision:

(i) comply with federal, state, and local law; and

(ii) establish an entity to construct and operate the system; or

(2) a planned or operating water supply system serving one or

more lots within a subdivision be built and operated in

compliance with federal, state, and local laws and rules related

to public drinking water.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.19, eff. Sept. 1,

1997.

Sec. 35.020. PUBLIC PARTICIPATION IN GROUNDWATER MANAGEMENT

PROCESS. It is the policy of the state to encourage public

participation in the groundwater management process in areas

within a groundwater management area not represented by a

groundwater conservation district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.20, eff. September 1, 2007.



CHAPTER 36. GROUNDWATER CONSERVATION DISTRICTS

WATER CODE

TITLE 2. WATER ADMINISTRATION

SUBTITLE E. GROUNDWATER MANAGEMENT

CHAPTER 36. GROUNDWATER CONSERVATION DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 36.001. DEFINITIONS. In this chapter:

(1) "District" means any district or authority created under

Section 52, Article III, or Section 59, Article XVI, Texas

Constitution, that has the authority to regulate the spacing of

water wells, the production from water wells, or both.

(2) "Commission" means the Texas Natural Resource Conservation

Commission.

(3) "Executive director" means the executive director of the

commission.

(4) "Executive administrator" means the executive administrator

of the Texas Water Development Board.

(4-a) "Federal conservation program" means the Conservation

Reserve Program of the United States Department of Agriculture,

or any successor program.

(5) "Groundwater" means water percolating below the surface of

the earth.

(6) "Groundwater reservoir" means a specific subsurface

water-bearing reservoir having ascertainable boundaries

containing groundwater.

(7) "Subdivision of a groundwater reservoir" means a definable

part of a groundwater reservoir in which the groundwater supply

will not be appreciably affected by withdrawing water from any

other part of the reservoir, as indicated by known geological and

hydrological conditions and relationships and on foreseeable

economic development at the time the subdivision is designated or

altered.

(8) "Waste" means any one or more of the following:

(A) withdrawal of groundwater from a groundwater reservoir at a

rate and in an amount that causes or threatens to cause intrusion

into the reservoir of water unsuitable for agricultural,

gardening, domestic, or stock raising purposes;

(B) the flowing or producing of wells from a groundwater

reservoir if the water produced is not used for a beneficial

purpose;

(C) escape of groundwater from a groundwater reservoir to any

other reservoir or geologic strata that does not contain

groundwater;

(D) pollution or harmful alteration of groundwater in a

groundwater reservoir by saltwater or by other deleterious matter

admitted from another stratum or from the surface of the ground;

(E) wilfully or negligently causing, suffering, or allowing

groundwater to escape into any river, creek, natural watercourse,

depression, lake, reservoir, drain, sewer, street, highway, road,

or road ditch, or onto any land other than that of the owner of

the well unless such discharge is authorized by permit, rule, or

order issued by the commission under Chapter 26;

(F) groundwater pumped for irrigation that escapes as irrigation

tailwater onto land other than that of the owner of the well

unless permission has been granted by the occupant of the land

receiving the discharge; or

(G) for water produced from an artesian well, "waste" has the

meaning assigned by Section 11.205.

(9) "Use for a beneficial purpose" means use for:

(A) agricultural, gardening, domestic, stock raising, municipal,

mining, manufacturing, industrial, commercial, recreational, or

pleasure purposes;

(B) exploring for, producing, handling, or treating oil, gas,

sulphur, or other minerals; or

(C) any other purpose that is useful and beneficial to the user.

(10) "Subsidence" means the lowering in elevation of the land

surface caused by withdrawal of groundwater.

(11) "Board" means the board of directors of a district.

(12) "Director" means a member of a board.

(13) "Management area" means an area designated and delineated

by the Texas Water Development Board under Chapter 35 as an area

suitable for management of groundwater resources.

(14) "Priority groundwater management area" means an area

designated and delineated by the commission under Chapter 35 as

an area experiencing or expected to experience critical

groundwater problems.

(15) "Political subdivision" means a county, municipality, or

other body politic or corporate of the state, including a

district or authority created under Section 52, Article III, or

Section 59, Article XVI, Texas Constitution, a state agency, or a

nonprofit water supply corporation created under Chapter 67.

(16) "Loan fund" means the groundwater district loan assistance

fund created under Section 36.371.

(17) Repealed by Acts 2005, 79th Leg., Ch. 970, Sec. 18, eff.

September 1, 2005.

(18) "Public water supply well" means, for purposes of a

district governed by this chapter, a well that produces the

majority of its water for use by a public water system.

(19) "Agriculture" means any of the following activities:

(A) cultivating the soil to produce crops for human food, animal

feed, or planting seed or for the production of fibers;

(B) the practice of floriculture, viticulture, silviculture, and

horticulture, including the cultivation of plants in containers

or nonsoil media, by a nursery grower;

(C) raising, feeding, or keeping animals for breeding purposes

or for the production of food or fiber, leather, pelts, or other

tangible products having a commercial value;

(D) planting cover crops, including cover crops cultivated for

transplantation, or leaving land idle for the purpose of

participating in any governmental program or normal crop or

livestock rotation procedure;

(E) wildlife management; and

(F) raising or keeping equine animals.

(20) "Agricultural use" means any use or activity involving

agriculture, including irrigation.

(21) "Conjunctive use" means the combined use of groundwater and

surface water sources that optimizes the beneficial

characteristics of each source.

(22) "Nursery grower" means a person who grows more than 50

percent of the products that the person either sells or leases,

regardless of the variety sold, leased, or grown. For the purpose

of this definition, "grow" means the actual cultivation or

propagation of the product beyond the mere holding or maintaining

of the item prior to sale or lease and typically includes

activities associated with the production or multiplying of stock

such as the development of new plants from cuttings, grafts,

plugs, or seedlings.

(23) "River basin" means a river or coastal basin designated as

a river basin by the board under Section 16.051. The term does

not include waters of the bays or arms originating in the Gulf of

Mexico.

(24) "Total aquifer storage" means the total calculated volume

of groundwater that an aquifer is capable of producing.

(25) "Managed available groundwater" means the amount of water

that may be permitted by a district for beneficial use in

accordance with the desired future condition of the aquifer as

determined under Section 36.108.

(26) "Recharge" means the amount of water that infiltrates to

the water table of an aquifer.

(27) "Inflows" means the amount of water that flows into an

aquifer from another formation.

(28) "Discharge" means the amount of water that leaves an

aquifer by natural or artificial means.

(29) "Evidence of historic or existing use" means evidence that

is material and relevant to a determination of the amount of

groundwater beneficially used without waste by a permit applicant

during the relevant time period set by district rule that

regulates groundwater based on historic use. Evidence in the

form of oral or written testimony shall be subject to

cross-examination. The Texas Rules of Evidence govern the

admissibility and introduction of evidence of historic or

existing use, except that evidence not admissible under the Texas

Rules of Evidence may be admitted if it is of the type commonly

relied upon by reasonably prudent persons in the conduct of their

affairs.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.20, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 18.65, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 966, Sec. 2.29, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1234, Sec. 34, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1275, Sec. 2(147), eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

970, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

970, Sec. 18, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1116, Sec. 1, eff. September 1, 2005.

Sec. 36.0015. PURPOSE. In order to provide for the

conservation, preservation, protection, recharging, and

prevention of waste of groundwater, and of groundwater reservoirs

or their subdivisions, and to control subsidence caused by

withdrawal of water from those groundwater reservoirs or their

subdivisions, consistent with the objectives of Section 59,

Article XVI, Texas Constitution, groundwater conservation

districts may be created as provided by this chapter. Groundwater

conservation districts created as provided by this chapter are

the state's preferred method of groundwater management through

rules developed, adopted, and promulgated by a district in

accordance with the provisions of this chapter.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.21, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 966, Sec. 2.30, eff.

Sept. 1, 2001.

Sec. 36.002. OWNERSHIP OF GROUNDWATER. The ownership and rights

of the owners of the land and their lessees and assigns in

groundwater are hereby recognized, and nothing in this code shall

be construed as depriving or divesting the owners or their

lessees and assigns of the ownership or rights, except as those

rights may be limited or altered by rules promulgated by a

district. A rule promulgated by a district may not discriminate

between owners of land that is irrigated for production and

owners of land or their lessees and assigns whose land that was

irrigated for production is enrolled or participating in a

federal conservation program.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 966, Sec. 2.31, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

1116, Sec. 2, eff. September 1, 2005.

SUBCHAPTER B. CREATION OF DISTRICT

Sec. 36.011. METHOD OF CREATING DISTRICT. (a) A groundwater

conservation district may be created under and subject to the

authority, conditions, and restrictions of Section 59, Article

XVI, Texas Constitution.

(b) The commission has exclusive jurisdiction over the creation

of districts.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 966, Sec. 2.32, eff.

Sept. 1, 2001.

Sec. 36.012. COMPOSITION OF DISTRICT. (a) A district may

include all or part of one or more counties, cities, districts,

or other political subdivisions.

(b) A district may not include territory located in more than

one county except on a majority vote of the voters residing

within the territory in each county sought to be included in the

district at an election called for that purpose.

(c) The boundaries of a district must be coterminous with or

inside the boundaries of a management area or a priority

groundwater management area.

(d) A district may consist of separate bodies of land separated

by land not included in the district.

(e) A majority of the voters in a segregated area must approve

the creation of the district before that area may be included in

the district.

(f) This section does not apply to districts created under

Section 36.0151.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.22, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 966, Sec. 2.33, eff.

Sept. 1, 2001.

Sec. 36.013. PETITION TO CREATE DISTRICT. (a) A petition

requesting creation of a district must be filed with the

commission for review and certification under Section 36.015.

(b) The petition filed pursuant to this section must be signed

by:

(1) a majority of the landowners within the proposed district,

as indicated by the county tax rolls; or

(2) if there are more than 50 landowners in the proposed

district, at least 50 of those landowners.

(c) The petition must include:

(1) the name of the proposed district;

(2) the area and boundaries of the proposed district, including

a map generally outlining the boundaries of the proposed

district;

(3) the purpose or purposes of the district;

(4) a statement of the general nature of any projects proposed

to be undertaken by the district, the necessity and feasibility

of the work, and the estimated costs of those projects according

to the persons filing the projects if the projects are to be

funded by the sale of bonds or notes;

(5) the names of at least five individuals qualified to serve as

temporary directors; and

(6) financial information, including the projected maintenance

tax or production fee rate and a proposed budget of revenues and

expenses for the district.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.23, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 966, Sec. 2.34, eff.

Sept. 1, 2001.

Sec. 36.014. NOTICE AND PUBLIC MEETING ON DISTRICT CREATION.

(a) If a petition is filed under Section 36.013, the commission

shall give notice of the application and shall conduct a public

meeting in a central location within the area of the proposed

district on the application not later than the 60th day after the

date the commission issues notice. The notice must contain the

date, time, and location of the public meeting and must be

published in one or more newspapers of general circulation in the

area of the proposed district.

(b) If the petition contains a request to create a management

area in all or part of the proposed district, the notice must

also be given in accordance with the requirements in Section

35.006 for the designation of management areas.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 1, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 966, Sec. 2.35, eff.

Sept. 1, 2001.

Sec. 36.015. COMMISSION CERTIFICATION AND ORDER. (a) Not later

than the 90th day after the date the commission holds a public

meeting on a petition under Section 36.014, the commission shall

certify the petition if the petition is administratively

complete. A petition is administratively complete if it complies

with the requirements of Sections 36.013(b) and (c).

(b) The commission may not certify a petition if the commission

finds that the proposed district cannot be adequately funded to

carry out its purposes based on the financial information

provided in the petition under Section 36.013(c)(6) or that the

boundaries of the proposed district do not provide for the

effective management of the groundwater resources. The commission

shall give preference to boundary lines that are coterminous with

those of a groundwater management area but may also consider

boundaries along existing political subdivision boundaries if

such boundaries would facilitate district creation and

confirmation.

(c) If a petition proposes the creation of a district in an

area, in whole or in part, that has not been designated as a

management area, the commission shall provide notice to the Texas

Water Development Board. On the receipt of notice from the

commission, the Texas Water Development Board shall initiate the

process of designating a management area for the area of the

proposed district not included in a management area. The

commission may not certify the petition until the Texas Water

Development Board has adopted a rule whereby the boundaries of

the proposed district are coterminous with or inside the

boundaries of a management area.

(d) If the commission does not certify the petition, the

commission shall provide to the petitioners, in writing, the

reasons for not certifying the petition. The petitioners may

resubmit the petition, without paying an additional fee, if the

petition is resubmitted within 90 days after the date the

commission sends the notice required by this subsection.

(e) If the commission certifies the petition as administratively

complete, the commission shall issue an order, notify the

petitioners, and appoint temporary directors as provided by

Section 36.016.

(f) Refusal by the commission to certify a petition to create a

district does not invalidate or affect the designation of any

management area.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 966, Sec. 2.36, eff.

Sept. 1, 2001.

Sec. 36.0151. CREATION OF DISTRICT FOR PRIORITY GROUNDWATER

MANAGEMENT AREA. (a) If the commission is required to create a

district under Section 35.012(b), it shall, without an

evidentiary hearing, issue an order creating the district and

shall provide in its order that temporary directors be appointed

under Section 36.016 and that an election be called by the

temporary directors to authorize the district to assess taxes and

to elect permanent directors.

(b) The commission shall notify the county commissioners court

of each county with territory in the district of the district's

creation as soon as practicable after issuing the order creating

the district.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.24, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 966, Sec. 2.37, eff.

Sept. 1, 2001.

Sec. 36.016. APPOINTMENT OF TEMPORARY DIRECTORS. (a) If the

commission certifies a petition to create a district under

Section 36.015, the commission shall appoint the temporary

directors named in the petition. If the commission dissolves a

district's board under Section 36.303, it shall appoint five

temporary directors.

(b) If the commission creates a district under Section 36.0151,

the county commissioners court or courts of the county or

counties that contain the area of the district shall, within 90

days after receiving notification by the commission under Section

36.0151(b), appoint five temporary directors, or more if the

district contains the territory of more than five counties, for

the district's board using the method provided by Section

36.0161. A county commissioners court shall not make any

appointments after the expiration of the 90-day period. If fewer

than five temporary directors have been appointed at the

expiration of the period, the commission shall appoint additional

directors so that the board has at least five members.

(c) Temporary directors appointed under this section shall serve

until the initial directors are elected and have qualified for

office or until the voters fail to approve the creation of the

district.

(d) If an appointee of the commission or of a county

commissioners court fails to qualify or if a vacancy occurs in

the office of temporary director, the commission or the county

commissioners court, as appropriate, shall appoint an individual

to fill the vacancy.

(e) As soon as all temporary directors have qualified, the

directors shall meet, take the oath of office, and elect a

chairman and vice chairman from among their membership. The

chairman shall preside at all meetings of the board and, in the

chairman's absence, the vice chairman shall preside.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.25, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 966, Sec. 2.38, eff.

Sept. 1, 2001.

Sec. 36.0161. METHOD FOR APPOINTING TEMPORARY DIRECTORS FOR

DISTRICT IN PRIORITY GROUNDWATER MANAGEMENT AREA. (a) If a

district in a priority groundwater management area is:

(1) contained within one county, the county commissioners court

of that county shall appoint five temporary directors for the

district;

(2) contained within two counties, the county commissioners

court of each county shall appoint at least one temporary

director, with the appointments of the three remaining directors

to be apportioned as provided by Subsection (b);

(3) contained within three counties, the county commissioners

court of each county shall appoint at least one temporary

director, with the appointments of the two remaining directors to

be apportioned as provided by Subsection (b);

(4) contained within four counties, the county commissioners

court of each county shall appoint at least one temporary

director, with the appointment of the remaining director to be

apportioned as provided by Subsection (b); or

(5) contained within five or more counties, the county

commissioners court of each county shall appoint one temporary

director.

(b)(1) In this subsection, "estimated groundwater use" means the

estimate of groundwater use in acre-feet developed by the

commission under Subsection (c) for the area of a county that is

within the district.

(2) The apportionment of appointments under Subsection (a) shall

be made by the commission so as to reflect, as closely as

possible, the proportion each county's estimated groundwater use

bears to the sum of the estimated groundwater use for the

district as determined under Subsection (c). The commission shall

by rule determine the method it will use to implement this

subdivision.

(c) If a district for which temporary directors are to be

appointed is contained within two, three, or four counties, the

commission shall develop an estimate of annual groundwater use in

acre-feet for each county area within the district.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.26, eff. Sept. 1,

1997.

Sec. 36.017. CONFIRMATION AND DIRECTORS' ELECTION FOR DISTRICT

IN A MANAGEMENT AREA. (a) For a district created under Section

36.015, not later than the 120th day after the date all temporary

directors have been appointed and have qualified, the temporary

directors shall meet and order an election to be held within the

boundaries of the proposed district to approve the creation of

the district and to elect permanent directors.

(b) In the order calling the election, the temporary directors

shall designate election precincts and polling places for the

election. In designating the polling places, the temporary

directors shall consider the needs of all voters for conveniently

located polling places.

(c) The temporary directors shall publish notice of the election

at least one time in at least one newspaper with general

circulation within the boundaries of the proposed district. The

notice must be published before the 30th day preceding the date

of the election.

(d) The ballot for the election must be printed to provide for

voting for or against the proposition: "The creation of the

_________________ Groundwater Conservation District." If the

district levies a maintenance tax for payment of its expenses,

then an additional proposition shall be included with the

following language: "The levy of a maintenance tax at a rate not

to exceed ______ cents for each $100 of assessed valuation." The

same ballot or another ballot must provide for the election of

permanent directors, in accordance with Section 36.059.

(e) Immediately after the election, the presiding judge of each

polling place shall deliver the returns of the election to the

temporary board, and the board shall canvass the returns and

declare the result. The board shall file a copy of the election

result with the commission.

(f) If a majority of the votes cast at the election favor the

creation of the district, the temporary board shall declare the

district created and shall enter the result in its minutes.

(g) If a majority of the votes cast at the election are against

the creation of the district, the temporary board shall declare

the district defeated and shall enter the result in its minutes.

The temporary board shall continue operations in accordance with

Subsection (h).

(h) If the majority of the votes cast at the election are

against the creation of the district, the district shall have no

further authority, except that any debts incurred shall be paid

and the organization of the district shall be maintained until

all the debts are paid.

(i) If a majority of the votes cast at the election are against

the levy of a maintenance tax, the district shall set production

fees to pay for the district's regulation of groundwater in the

district, including fees based on the amount of water to be

withdrawn from a well.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 966, Sec. 2.39, eff.

Sept. 1, 2001.

Sec. 36.0171. TAX AUTHORITY AND DIRECTORS' ELECTION FOR DISTRICT

IN A PRIORITY GROUNDWATER MANAGEMENT AREA. (a) For a district

created under Section 36.0151, not later than the 120th day after

the date all temporary directors have been appointed and have

qualified, the temporary directors shall meet and order an

election to be held within the boundaries of the proposed

district to authorize the district to assess taxes and to elect

permanent directors.

(b) In the order calling the election, the temporary directors

shall designate election precincts and polling places for the

election. In designating the polling places, the temporary

directors shall consider the needs of all voters for conveniently

located polling places.

(c) The temporary directors shall publish notice of the election

at least once in at least one newspaper with general circulation

within the boundaries of the proposed district. The notice must

be published before the 30th day preceding the date of the

election.

(d) The ballot for the election must be printed to provide for

voting for or against the proposition: "The levy of a maintenance

tax by the ___________________ Groundwater Conservation District

at a rate not to exceed ______ cents for each $100 of assessed

valuation." The same ballot or another ballot must provide for

the election of permanent directors, in accordance with Section

36.059.

(e) Immediately after the election, the presiding judge of each

polling place shall deliver the returns of the election to the

temporary board, and the board shall canvass the returns, declare

the result, and turn over the operations of the district to the

elected permanent directors. The board shall file a copy of the

election result with the commission.

(f) If a majority of the votes cast at the election favor the

levy of a maintenance tax, the temporary board shall declare the

levy approved and shall enter the result in its minutes.

(g) If a majority of the votes cast at the election are against

the levy of a maintenance tax, the temporary board shall declare

the levy defeated and shall enter the result in its minutes.

(h) If the majority of the votes cast at the election are

against the levy of a maintenance tax, the district shall set

permit fees to pay for the district's regulation of groundwater

in the district, including fees based on the amount of water to

be withdrawn from a well.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 2.40, eff. Sept. 1,

2001.

Sec. 36.018. INCLUSION OF MUNICIPALITY. (a) If part of the

territory to be included in a district is located in a

municipality, a separate voting district may not be established

in the municipality for the purpose of determining whether the

municipality as a separate area is to be included in the

district.

(b) If for any other reason the territory in a municipality is

established as a separate voting district, the failure by the

voters in the municipal territory to confirm the creation of the

district or the annexation of territory to a district does not

prevent the territory in the municipality from being included in

the district.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1995.

Sec. 36.019. CONFIRMATION ELECTION IN DISTRICT INCLUDING LAND IN

MORE THAN ONE COUNTY. (a) A district, the major portion of

which is located in one county, may not be organized to include

land in another county unless the election held in the other

county to confirm and ratify the creation of the district is

approved by a majority of the voters of the other county voting

in an election called for that purpose.

(b) This section does not apply to districts created under

Section 36.0151.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 966, Sec. 2.41, eff.

Sept. 1, 2001.

Sec. 36.020. BOND AND TAX PROPOSAL. (a) At an election to

create a district, the temporary directors may include a

proposition for the issuance of bonds or notes, the levy of taxes

to retire all or part of the bonds or notes, and the levy of a

maintenance tax. The maintenance tax rate may not exceed 50 cents

on each $100 of assessed valuation.

(b) The board shall include in any bond and tax proposition the

maximum amount of bonds or notes to be issued and their maximum

maturity date.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.021. NOTIFICATION OF COUNTY CLERK. Within 30 days

following the creation of a district or any amendment to the

boundaries of a district, the board of directors shall file with

the county clerk of each county in which all or part of the

district is located a certified copy of the description of the

boundaries of the district. Each county clerk shall record the

certified copy of the boundaries in the property records of that

county.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

SUBCHAPTER C. ADMINISTRATION

Sec. 36.051. BOARD OF DIRECTORS. (a) The governing body of a

district is the board of directors, which shall consist of not

fewer than five and not more than 11 directors elected for

four-year terms. The number of directors may be changed as

determined by the board when territory is annexed by the

district.

(b) A member of a governing body of another political

subdivision is ineligible for appointment or election as a

director. A director is disqualified and vacates the office of

director if the director is appointed or elected as a member of

the governing body of another political subdivision. This

subsection does not apply to any district with a population less

than 50,000.

(c) Vacancies in the office of director shall be filled by

appointment of the board. If the vacant office is not scheduled

for election for longer than two years at the time of the

appointment, the board shall order an election for the unexpired

term to be held as part of the next regularly scheduled

director's election. The appointed director's term shall end on

qualification of the director elected at that election.

(d) In a district with a population of less than 50,000, the

common law doctrine of incompatibility does not disqualify:

(1) a member of the governing body or officer of another

political subdivision other than a municipality or county from

serving as a director of the district; or

(2) a director of the district from serving as a member of the

governing body or officer of another political subdivision other

than a municipality or county.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 78, Sec. 1, eff. May

19, 2003.

Sec. 36.052. OTHER LAWS NOT APPLICABLE. (a) Other laws

governing the administration or operations of districts created

under Section 52, Article III, or Section 59, Article XVI, Texas

Constitution, shall not apply to any district governed by this

chapter. This chapter prevails over any other law in conflict or

inconsistent with this chapter, except any special law governing

a specific district shall prevail over this chapter.

(b) Notwithstanding Subsection (a), the following provisions

prevail over a conflicting or inconsistent provision of a special

law that governs a specific district:

(1) Sections 36.107-36.108;

(2) Sections 36.159-36.161; and

(3) Subchapter I.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.27, eff.

Sept. 1, 1997.

Sec. 36.053. QUORUM. A majority of the membership of the board

constitutes a quorum for any meeting, and a concurrence of a

majority of the entire membership of the board is sufficient for

transacting any business of the district.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.054. OFFICERS. (a) After a district is created and the

directors have qualified, the board shall meet, elect a

president, vice president, secretary, and any other officers or

assistant officers as the board may deem necessary and begin the

discharge of its duties.

(b) After each directors' election, the board shall meet and

elect officers.

(c) The president is the chief executive officer of the

district, presides at all meetings of the board, and shall

execute all documents on behalf of the district. The vice

president shall act as president in case of the absence or

disability of the president. The secretary is responsible for

seeing that all records and books of the district are properly

kept and shall attest the president's signature on all documents.

(d) The board may appoint another director, the general manager,

or any employee as assistant or deputy secretary to assist the

secretary, and any such person shall be entitled to certify as to

the authenticity of any record of the district, including but not

limited to all proceedings relating to bonds, contracts, or

indebtedness of the district.

(e) After any election or appointment of a director, a district

shall notify the executive director within 30 days after the date

of the election or appointment of the name and mailing address of

the director chosen and the date that director's term of office

expires. The executive director shall provide forms to the

district for such purpose.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.055. SWORN STATEMENT, BOND, AND OATH OF OFFICE. (a) As

soon as practicable after a director is elected or appointed,

that director shall make the sworn statement prescribed by the

constitution for public office.

(b) As soon as practicable after a director has made the sworn

statement, and before beginning to perform the duties of office,

that director shall take the oath of office prescribed by the

constitution for public officers.

(c) Before beginning to perform the duties of office, each

director shall execute a bond for $10,000 payable to the district

and conditioned on the faithful performance of that director's

duties. All bonds of the directors shall be approved by the board

and paid for by the district.

(d) The sworn statement shall be filed as prescribed by the

constitution. The bond and oath shall be filed with the district

and retained in its records. A duplicate original of the oath

shall also be filed with the secretary of state within 10 days

after its execution and need not be filed before the new director

begins to perform the duties of office.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 249, Sec. 1, eff. Aug.

30, 1999.

Sec. 36.056. GENERAL MANAGER. (a) The board may employ or

contract with a person to perform such services as general

manager for the district as the board may from time to time

specify. The board may delegate to the general manager full

authority to manage and operate the affairs of the district

subject only to orders of the board.

(b) The board may delegate to the general manager the authority

to employ all persons necessary for the proper handling of the

business and operation of the district and to determine the

compensation to be paid all employees other than the general

manager.

(c) Except in a district that is composed of the territory of

more than one county, a director may be employed as general

manager of the district. The compensation of a general manager

who also serves as a director shall be established by the other

directors.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.057. MANAGEMENT OF DISTRICT. (a) The board shall be

responsible for the management of all the affairs of the

district. The district shall employ or contract with all persons,

firms, partnerships, corporations, or other entities, public or

private, deemed necessary by the board for the conduct of the

affairs of the district, including, but not limited to,

engineers, attorneys, financial advisors, operators, bookkeepers,

tax assessors and collectors, auditors, and administrative staff.

(b) The board shall set the compensation and terms for

consultants.

(c) In selecting attorneys, engineers, auditors, financial

advisors, or other professional consultants, the district shall

follow the procedures provided in the Professional Services

Procurement Act, Subchapter A, Chapter 2254, Government Code.

(d) The board shall require an officer, employee, or consultant

who collects, pays, or handles any funds of the district to

furnish good and sufficient bond, payable to the district, in an

amount determined by the board to be sufficient to safeguard the

district. The bond shall be conditioned on the faithful

performance of that person's duties and on accounting for all

funds and property of the district. Such bond shall be signed or

endorsed by a surety company authorized to do business in the

state.

(e) The board may pay the premium on surety bonds required of

officials, employees, or consultants of the district out of any

available funds of the district, including proceeds from the sale

of bonds.

(f) The board may adopt bylaws to govern the affairs of the

district to perform its purposes. The board may, by resolution,

authorize its general manager or other employee to execute

documents on behalf of the district.

(g) The board shall also have the right to purchase all

materials, supplies, equipment, vehicles, and machinery needed by

the district to perform its purposes.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.058. CONFLICTS OF INTEREST. A director of a district is

subject to the provisions of Chapter 171, Local Government Code,

relating to the regulation of conflicts of officers of local

governments.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.059. GENERAL ELECTIONS. (a) All elections shall be

generally conducted in accordance with the Election Code except

as otherwise provided for by this chapter. Write-in candidacies

for any district office shall be governed by Subchapter C,

Chapter 146, Election Code.

(b) The directors of the district shall be elected according to

the precinct method as defined by Chapter 12, page 1105, Special

Laws, Acts of the 46th Legislature, Regular Session, 1939. To be

qualified to be elected as a director, a person must be a

registered voter in the precinct that the person represents. If

any part of a municipal corporation is a part of one precinct,

then no part of the municipal corporation shall be included in

another precinct, except that a municipal corporation having a

population of more than 200,000 may be divided between two or

more precincts. In a multicounty district, not more than two of

the five precincts may include the same municipal corporation or

part of the same municipal corporation.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.060. FEES OF OFFICE; REIMBURSEMENT. (a) A director is

entitled to receive fees of office of not more than $150 a day

for each day the director actually spends performing the duties

of a director. The fees of office may not exceed $9,000 a year.

(b) Each director is also entitled to receive reimbursement of

actual expenses reasonably and necessarily incurred while

engaging in activities on behalf of the district.

(c) In order to receive fees of office and to receive

reimbursement for expenses, each director shall file with the

district a verified statement showing the number of days actually

spent in the service of the district and a general description of

the duties performed for each day of service.

(d) Section 36.052(a) notwithstanding, Subsection (a) prevails

over any other law in conflict with or inconsistent with that

subsection, including a special law governing a specific district

unless the special law prohibits the directors of that district

from receiving a fee of office. If the application of this

section results in an increase in the fees of office for any

district, that district's fees of office shall not increase

unless the district's board by resolution authorizes payment of

the higher fees.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1354, Sec. 1, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 966, Sec. 2.42, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 905, Sec. 1, eff. June

20, 2003.

Sec. 36.061. POLICIES. (a) Subject to the law governing the

district, the board shall adopt the following in writing:

(1) a code of ethics for district directors, officers,

employees, and persons who are engaged in handling investments

for the district;

(2) a policy relating to travel expenditures;

(3) a policy relating to district investments that ensures that:

(A) purchases and sales of investments are initiated by

authorized individuals, conform to investment objectives and

regulations, and are properly documented and approved; and

(B) periodic review is made of district investments to evaluate

investment performance and security;

(4) policies and procedures for selection, monitoring, or review

and evaluation of professional services;

(5) policies that ensure a better use of management information,

including:

(A) budgets for use in planning and controlling cost;

(B) an audit or finance committee of the board; and

(C) uniform reporting requirements that use "Audits of State and

Local Governmental Units" as a guide on audit working papers and

that uses "Governmental Accounting and Financial Reporting

Standards."

(b) The state auditor may audit the records of any district if

the state auditor determines that the audit is necessary.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 51, eff.

Sept. 1, 2003.

Sec. 36.062. OFFICES AND MEETING PLACES. (a) The board shall

designate from time to time and maintain one or more regular

offices for conducting the business of the district and

maintaining the records of the district. Such offices may be

located either inside or outside the district's boundaries as

determined in the discretion of the board.

(b) The board shall designate one or more places inside or

outside the district for conducting the meetings of the board.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.063. NOTICE OF MEETINGS. Notice of meetings of the

board shall be given as set forth in the Open Meetings Act,

Chapter 551, Government Code. Neither failure to provide notice

of a regular meeting nor an insubstantial defect in notice of any

meeting shall affect the validity of any action taken at the

meeting.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.064. MEETINGS. (a) The board shall hold regular

meetings at least quarterly. It may hold meetings at other times

as required for the business of the district.

(b) Meetings shall be conducted and notice of meetings shall be

posted in accordance with the Open Meetings Act, Chapter 551,

Government Code. A meeting of a committee of the board, or a

committee composed of representatives of more than one board,

where less than a quorum of any one board is present is not

subject to the provisions of the Open Meetings Act, Chapter 551,

Government Code.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.065. RECORDS. (a) The board shall keep a complete

account of all its meetings and proceedings and shall preserve

its minutes, contracts, records, notices, accounts, receipts, and

other records in a safe place.

(b) The records of each district are the property of the

district and are subject to Chapter 552, Government Code.

(c) The preservation, storage, destruction, or other disposition

of the records of each district is subject to the requirements of

Chapter 201, Local Government Code, and rules adopted thereunder.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.066. SUITS. (a) A district may sue and be sued in the

courts of this state in the name of the district by and through

its board. All courts shall take judicial notice of the creation

of the district and of its boundaries.

(b) Any court in the state rendering judgment for debt against a

district may order the board to levy, assess, and collect taxes

or assessments to pay the judgment.

(c) The president or the general manager of any district shall

be the agent of the district on whom process, notice, or demand

required or permitted by law to be served upon a district may be

served.

(d) Except as provided in Subsection (e), no suit may be

instituted in any court of this state contesting:

(1) the validity of the creation and boundaries of a district;

(2) any bonds or other obligations issued by a district; or

(3) the validity or the authorization of a contract with the

United States by a district.

(e) The matters listed in Subsection (d) may be judicially

inquired into at any time and determined in any suit brought by

the State of Texas through the attorney general. The action shall

be brought on good cause shown, except where otherwise provided

by other provisions of this code or by the Texas Constitution. It

is specifically provided, however, that no such proceeding shall

affect the validity of or security for any bonds or other

obligations theretofore issued by a district if such bonds or

other obligations have been approved by the attorney general.

(f) A district shall not be required to give bond for appeal,

injunction, or costs in any suit to which it is a party and shall

not be required to deposit more than the amount of any award in

any eminent domain proceeding.

(g) If the district prevails in any suit other than a suit in

which it voluntarily intervenes, the district may seek and the

court shall grant, in the same action, recovery for attorney's

fees, costs for expert witnesses, and other costs incurred by the

district before the court. The amount of the attorney's fees

shall be fixed by the court.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 966, Sec. 2.43, eff.

Sept. 1, 2001.

Sec. 36.067. CONTRACTS. (a) A district shall contract, and be

contracted with, in the name of the district.

(b) A district may purchase property from any other governmental

entity by negotiated contract without the necessity of securing

appraisals or advertising for bids.

(c) A district may use the reverse auction procedure, as defined

by Section 2155.062(d), Government Code, for purchasing.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 436, Sec. 8, eff. May

28, 2001.

Sec. 36.068. EMPLOYEE BENEFITS. (a) The board may provide for

and administer retirement, disability, and death compensation

funds for the employees of the district.

(b) The board may establish a public retirement system in

accordance with the provisions of Chapter 810, Government Code.

The board may also provide for a deferred compensation plan

described by Section 457 of the Internal Revenue Code of 1986 (26

U.S.C. Section 457).

(c) The board may include hospitalization and medical benefits

to its employees as part of the compensation paid to the officers

and employees and may adopt any plan, rule, or regulation in

connection with it and amend or change the plan, rule, or

regulation as it may determine.

(d) The board may establish a sick leave pool for employees of

the district in the same manner as that authorized for the

creation of a sick leave pool for state employees by Subchapter

A, Chapter 661, Government Code.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1354, Sec. 2, eff.

Sept. 1, 1999.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 36.101. RULEMAKING POWER. (a) A district may make and

enforce rules, including rules limiting groundwater production

based on tract size or the spacing of wells, to provide for

conserving, preserving, protecting, and recharging of the

groundwater or of a groundwater reservoir or its subdivisions in

order to control subsidence, prevent degradation of water

quality, or prevent waste of groundwater and to carry out the

powers and duties provided by this chapter. During the

rulemaking process the board shall consider all groundwater uses

and needs and shall develop rules which are fair and impartial

and that do not discriminate between land that is irrigated for

production and land that was irrigated for production and

enrolled or participating in a federal conservation program. Any

rule of a district that discriminates between land that is

irrigated for production and land that was irrigated for

production and enrolled or participating in a federal

conservation program is void.

(b) Except as provided by Section 36.1011, after notice and

hearing, the board shall adopt and enforce rules to implement

this chapter, including rules governing procedure before the

board.

(c) The board shall compile its rules and make them available

for use and inspection at the district's principal office.

(d) Not later than the 20th day before the date of a rulemaking

hearing, the general manager or board shall:

(1) post notice in a place readily accessible to the public at

the district office;

(2) provide notice to the county clerk of each county in the

district;

(3) publish notice in one or more newspapers of general

circulation in the county or counties in which the district is

located;

(4) provide notice by mail, facsimile, or electronic mail to any

person who has requested notice under Subsection (i); and

(5) make available a copy of all proposed rules at a place

accessible to the public during normal business hours and, if the

district has a website, post an electronic copy on a generally

accessible Internet site.

(e) The notice provided under Subsection (d) must include:

(1) the time, date, and location of the rulemaking hearing;

(2) a brief explanation of the subject of the rulemaking

hearing; and

(3) a location or Internet site at which a copy of the proposed

rules may be reviewed or copied.

(f) The presiding officer shall conduct a rulemaking hearing in

the manner the presiding officer determines to be most

appropriate to obtain information and comments relating to the

proposed rule as conveniently and expeditiously as possible.

Comments may be submitted orally at the hearing or in writing.

The presiding officer may hold the record open for a specified

period after the conclusion of the hearing to receive additional

written comments.

(g) A district may require each person who participates in a

rulemaking hearing to submit a hearing registration form stating:

(1) the person's name;

(2) the person's address; and

(3) whom the person represents, if the person is not at the

hearing in the person's individual capacity.

(h) The presiding officer shall prepare and keep a record of

each rulemaking hearing in the form of an audio or video

recording or a court reporter transcription.

(i) A person may submit to the district a written request for

notice of a rulemaking hearing. A request is effective for the

remainder of the calendar year in which the request is received

by the district. To receive notice of a rulemaking hearing in a

later year, a person must submit a new request. An affidavit of

an officer or employee of the district establishing attempted

service by first class mail, facsimile, or e-mail to the person

in accordance with the information provided by the person is

proof that notice was provided by the district.

(j) A district may use an informal conference or consultation to

obtain the opinions and advice of interested persons about

contemplated rules and may appoint advisory committees of

experts, interested persons, or public representatives to advise

the district about contemplated rules.

(k) Failure to provide notice under Subsection (d)(4) does not

invalidate an action taken by the district at a rulemaking

hearing.

(l) Subsections (b)-(k) do not apply to the Edwards Aquifer

Authority.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 966, Sec. 2.44, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

970, Sec. 3, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1116, Sec. 3, eff. September 1, 2005.

Sec. 36.1011. EMERGENCY RULES. (a) A board may adopt an

emergency rule without prior notice or hearing, or with an

abbreviated notice and hearing, if the board:

(1) finds that a substantial likelihood of imminent peril to the

public health, safety, or welfare, or a requirement of state or

federal law, requires adoption of a rule on less than 20 days'

notice; and

(2) prepares a written statement of the reasons for its finding

under Subdivision (1).

(b) Except as provided by Subsection (c), a rule adopted under

this section may not be effective for longer than 90 days.

(c) If notice of a hearing on the final rule is given not later

than the 90th day after the date the rule is adopted, the rule is

effective for an additional 90 days.

(d) A rule adopted under this section must be adopted at a

meeting held as provided by Chapter 551, Government Code.

(e) This section does not apply to the Edwards Aquifer

Authority.

Added by Acts 2005, 79th Leg., Ch.

970, Sec. 4, eff. September 1, 2005.

Sec. 36.102. ENFORCEMENT OF RULES. (a) A district may enforce

this chapter and its rules against any person by injunction,

mandatory injunction, or other appropriate remedy in a court of

competent jurisdiction.

(b) The board by rule may set reasonable civil penalties against

any person for breach of any rule of the district not to exceed

$10,000 per day per violation, and each day of a continuing

violation constitutes a separate violation.

(c) A penalty under this section is in addition to any other

penalty provided by the law of this state and may be enforced

against any person by complaints filed in the appropriate court

of jurisdiction in the county in which the district's principal

office or meeting place is located.

(d) If the district prevails in any suit to enforce its rules,

the district may seek and the court shall grant against any

person, in the same action, recovery for attorney's fees, costs

for expert witnesses, and other costs incurred by the district

before the court. The amount of the attorney's fees shall be

fixed by the court.

(e) In an enforcement action by a district against any person

that is a governmental entity for a violation of district rules,

the limits on the amount of fees, costs, and penalties that a

district may impose under Section 36.122, 36.205, or this

section, or under a special law governing a district operating

under this chapter, constitute a limit of liability of the

governmental entity for the violation. This subsection shall not

be construed to prohibit the recovery by a district of fees and

costs under Subsection (d) in an action against any person that

is a governmental entity.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 548, Sec. 2, eff. June

11, 2001; Acts 2001, 77th Leg., ch. 966, Sec. 2.45, eff. Sept. 1,

2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

425, Sec. 1, eff. June 19, 2009.

Sec. 36.103. IMPROVEMENTS AND FACILITIES. (a) A district may

build, acquire, or obtain by any lawful means any property

necessary for the district to carry out its purpose and the

provisions of this chapter.

(b) A district may:

(1) acquire land to erect dams or to drain lakes, draws, and

depressions;

(2) construct dams;

(3) drain lakes, depressions, draws, and creeks;

(4) install pumps and other equipment necessary to recharge a

groundwater reservoir or its subdivision; and

(5) provide necessary facilities for water conservation

purposes.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 560, Sec. 1, eff.

Sept. 1, 2003.

Sec. 36.104. PURCHASE, SALE, TRANSPORTATION, AND DISTRIBUTION OF

WATER. A district may purchase, sell, transport, and distribute

surface water or groundwater.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 560, Sec. 2, eff.

Sept. 1, 2003.

Sec. 36.105. EMINENT DOMAIN. (a) A district may exercise the

power of eminent domain to acquire by condemnation a fee simple

or other interest in property if that property interest is:

(1) within the boundaries of the district; and

(2) necessary for conservation purposes, including recharge and

reuse.

(b) The power of eminent domain authorized in this section may

not be used for the condemnation of land for the purpose of:

(1) acquiring rights to groundwater, surface water or water

rights; or

(2) production, sale, or distribution of groundwater or surface

water.

(c) The district must exercise the power of eminent domain in

the manner provided by Chapter 21, Property Code, but the

district is not required to deposit a bond as provided by Section

21.021(a), Property Code.

(d) In a condemnation proceeding brought by a district, the

district is not required to pay in advance or give bond or other

security for costs in the trial court, to give bond for the

issuance of a temporary restraining order or a temporary

injunction, or to give bond for costs or supersedeas on an appeal

or writ of error.

(e) In exercising the power of eminent domain, if the district

requires relocating, raising, lowering, rerouting, changing the

grade, or altering the construction of any railroad, highway,

pipeline, or electric transmission or distribution, telegraph, or

telephone lines, conduits, poles, or facilities, the district

must bear the actual cost of relocating, raising, lowering,

rerouting, changing the grade, or altering the construction to

provide comparable replacement without enhancement of facilities

after deducting the net salvage value derived from the old

facility.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 560, Sec. 3, eff.

Sept. 1, 2003.

Sec. 36.106. SURVEYS. A district may make surveys of the

groundwater reservoir or subdivision and surveys of the

facilities in order to determine the quantity of water available

for production and use and to determine the improvements,

development, and recharging needed by a reservoir or its

subdivision.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 560, Sec. 4, eff.

Sept. 1, 2003.

Sec. 36.107. RESEARCH. A district may carry out any research

projects deemed necessary by the board.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.28, eff.

Sept. 1, 1997.

Sec. 36.1071. MANAGEMENT PLAN. (a) Following notice and

hearing, the district shall, in coordination with surface water

management entities on a regional basis, develop a comprehensive

management plan which addresses the following management goals,

as applicable:

(1) providing the most efficient use of groundwater;

(2) controlling and preventing waste of groundwater;

(3) controlling and preventing subsidence;

(4) addressing conjunctive surface water management issues;

(5) addressing natural resource issues;

(6) addressing drought conditions;

(7) addressing conservation, recharge enhancement, rainwater

harvesting, precipitation enhancement, or brush control, where

appropriate and cost-effective; and

(8) addressing in a quantitative manner the desired future

conditions of the groundwater resources.

(b) A district management plan, or any amendments to a district

management plan, shall be developed by the district using the

district's best available data and forwarded to the regional

water planning group for use in their planning process.

(c) The commission and the Texas Water Development Board shall

provide technical assistance to a district in the development of

the management plan required under Subsection (a) which may

include, if requested by the district, a preliminary review and

comment on the plan prior to final approval by the board. If such

review and comment by the commission is requested, the commission

shall provide comment not later than 30 days from the date the

request is received.

(d) The commission shall provide technical assistance to a

district during its initial operational phase. If requested by a

district, the Texas Water Development Board shall train the

district on basic data collection methodology and provide

technical assistance to districts.

(e) In the management plan described under Subsection (a), the

district shall:

(1) identify the performance standards and management objectives

under which the district will operate to achieve the management

goals identified under Subsection (a);

(2) specify, in as much detail as possible, the actions,

procedures, performance, and avoidance that are or may be

necessary to effect the plan, including specifications and

proposed rules;

(3) include estimates of the following:

(A) managed available groundwater in the district based on the

desired future condition established under Section 36.108;

(B) the amount of groundwater being used within the district on

an annual basis;

(C) the annual amount of recharge from precipitation, if any, to

the groundwater resources within the district;

(D) for each aquifer, the annual volume of water that discharges

from the aquifer to springs and any surface water bodies,

including lakes, streams, and rivers;

(E) the annual volume of flow into and out of the district

within each aquifer and between aquifers in the district, if a

groundwater availability model is available;

(F) the projected surface water supply in the district according

to the most recently adopted state water plan; and

(G) the projected total demand for water in the district

according to the most recently adopted state water plan; and

(4) consider the water supply needs and water management

strategies included in the adopted state water plan.

(f) The district shall adopt rules necessary to implement the

management plan. Prior to the development of the management plan

and its approval under Section 36.1072, the district may not

adopt rules other than rules pertaining to the registration and

interim permitting of new and existing wells and rules governing

spacing and procedure before the district's board; however, the

district may not adopt any rules limiting the production of

wells, except rules requiring that groundwater produced from a

well be put to a nonwasteful, beneficial use. The district may

accept applications for permits under Section 36.113, provided

the district does not act on any such application until the

district's management plan is approved as provided in Section

36.1072.

(g) The district shall adopt amendments to the management plan

as necessary. Amendments to the management plan shall be adopted

after notice and hearing and shall otherwise comply with the

requirements of this section.

(h) In developing its management plan, the district shall use

the groundwater availability modeling information provided by the

executive administrator together with any available site-specific

information that has been provided by the district to the

executive administrator for review and comment before being used

in the plan.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Redesignated from 36.107(b) and (c) and amended by Acts

1997, 75th Leg., ch. 1010, Sec. 4.28, eff. Sept. 1, 1997. Amended

by Acts 2001, 77th Leg., ch. 966, Sec. 2.46, eff. Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

970, Sec. 5, eff. September 1, 2005.

Sec. 36.1072. TEXAS WATER DEVELOPMENT BOARD REVIEW AND APPROVAL

OF MANAGEMENT PLAN. (a) A district shall, not later than three

years after the creation of the district or, if the district

required confirmation, after the election confirming the

district's creation, submit the management plan required under

Section 36.1071 to the executive administrator for review and

approval.

(b) Within 60 days of receipt of a management plan adopted under

Section 36.1071, readopted under Subsection (e) or (g) of this

section, or amended under Section 36.1073, the executive

administrator shall approve a management plan if the plan is

administratively complete. A management plan is administratively

complete when it contains the information required to be

submitted under Section 36.1071(a) and (e). The executive

administrator may determine whether conditions justify waiver of

the requirements under Section 36.1071(e)(4).

(c) Once the executive administrator has approved a management

plan:

(1) the executive administrator may not revoke but may require

revisions to the approved groundwater conservation district

management plan as provided by Subsection (g); and

(2) the executive administrator may request additional

information from the district if the information is necessary to

clarify, modify, or supplement previously submitted material, but

a request for additional information does not render the

management plan unapproved.

(d) A management plan takes effect on approval by the executive

administrator or, if appealed, on approval by the Texas Water

Development Board.

(e) The district may review the plan annually and must review

and readopt the plan with or without revisions at least once

every five years. The district shall provide the readopted plan

to the executive administrator not later than the 60th day after

the date on which the plan was readopted. Approval of the

preceding management plan remains in effect until:

(1) the district fails to timely readopt a management plan;

(2) the district fails to timely submit the district's readopted

management plan to the executive administrator; or

(3) the executive administrator determines that the readopted

management plan does not meet the requirements for approval, and

the district has exhausted all appeals to the Texas Water

Development Board or appropriate court.

(f) If the executive administrator does not approve the

management plan, the executive administrator shall provide to the

district, in writing, the reasons for the action. Not later than

the 180th day after the date a district receives notice that its

management plan has not been approved, the district may submit a

revised management plan for review and approval. The executive

administrator's decision may be appealed to the Texas Water

Development Board. If the Texas Water Development Board decides

not to approve the management plan on appeal, the district may

request that the conflict be mediated. The district and the

board may seek the assistance of the Center for Public Policy

Dispute Resolution at The University of Texas School of Law or an

alternative dispute resolution system established under Chapter

152, Civil Practice and Remedies Code, in obtaining a qualified

impartial third party to mediate the conflict. The cost of the

mediation services must be specified in the agreement between the

parties and the Center for Public Policy Dispute Resolution or

the alternative dispute resolution system. If the parties do not

resolve the conflict through mediation, the decision of the Texas

Water Development Board not to approve the management plan may be

appealed to a district court in Travis County. Costs for the

appeal shall be set by the court hearing the appeal. An appeal

under this subsection is by trial de novo. The commission shall

not take enforcement action against a district under Subchapter I

until the later of the expiration of the 180-day period, the date

the Texas Water Development Board has taken final action

withholding approval of a revised management plan, the date the

mediation is completed, or the date a final judgment upholding

the board's decision is entered by a district court. An

enforcement action may not be taken against a district by the

commission or the state auditor under Subchapter I because the

district's management plan and the approved regional water plan

are in conflict while the parties are attempting to resolve the

conflict before the development board, in mediation, or in court.

Rules of the district continue in full force and effect until

all appeals under this subsection have been exhausted and the

final judgment is adverse to the district.

(g) In this subsection, "development board" means the Texas

Water Development Board. A person with a legally defined

interest in groundwater in a district or the regional water

planning group may file a petition with the development board

stating that a conflict requiring resolution may exist between

the district's approved management plan developed under Section

36.1071 and the state water plan. If a conflict exists, the

development board shall provide technical assistance to and

facilitate coordination between the involved person or regional

water planning group and the district to resolve the conflict.

Not later than the 45th day after the date the person or the

regional water planning group files a petition with the

development board, if the conflict has not been resolved, the

district and the involved person or regional planning group may

mediate the conflict. The district and the involved person or

regional planning group may seek the assistance of the Center for

Public Policy Dispute Resolution at The University of Texas

School of Law or an alternative dispute resolution system

established under Chapter 152, Civil Practice and Remedies Code,

in obtaining a qualified impartial third party to mediate the

conflict. The cost of the mediation services must be specified

in the agreement between the parties and the Center for Public

Policy Dispute Resolution or the alternative dispute resolution

system. If the district and the involved person or regional

planning group cannot resolve the conflict through mediation, the

development board shall resolve the conflict not later than the

60th day after the date the mediation is completed. The

development board action under this provision may be

consolidated, at the option of the board, with related action

under Section 16.053(p). If the development board determines

that resolution of the conflict requires a revision of the

approved groundwater conservation district management plan, the

development board shall provide information to the district. The

district shall prepare any revisions to the plan based on the

information provided by the development board and shall hold,

after notice, at least one public hearing at some central

location within the district. The district shall consider all

public and development board comments, prepare, revise, and adopt

its plan, and submit the revised plan to the development board

for approval. On the request of the district or the regional

water planning group, the development board shall include

discussion of the conflict and its resolution in the state water

plan that the development board provides to the governor, the

lieutenant governor, and the speaker of the house of

representatives under Section 16.051(e). If the groundwater

conservation district disagrees with the decision of the

development board under this subsection, the district may appeal

the decision to a district court in Travis County. Costs for the

appeal shall be set by the court hearing the appeal. An appeal

under this subsection is by trial de novo.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.28, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 966, Sec. 2.47, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

970, Sec. 6, eff. September 1, 2005.

Sec. 36.1073. AMENDMENT TO MANAGEMENT PLAN. Any amendment to

the management plan shall be submitted to the executive

administrator within 60 days following adoption of the amendment

by the district's board. The executive administrator shall

review and approve any amendment which substantially affects the

management plan in accordance with the procedures established

under Section 36.1072.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.28, eff. Sept. 1,

1997.

Amended by:

Acts 2005, 79th Leg., Ch.

970, Sec. 7, eff. September 1, 2005.

Sec. 36.108. JOINT PLANNING IN MANAGEMENT AREA. (a) In this

section, "development board" means the Texas Water Development

Board.

(b) If two or more districts are located within the boundaries

of the same management area, each district shall prepare a

comprehensive management plan as required by Section 36.1071

covering that district's respective territory. On completion and

approval of the plan as required by Section 36.1072, each

district shall forward a copy of the new or revised management

plan to the other districts in the management area. The boards

of the districts shall consider the plans individually and shall

compare them to other management plans then in force in the

management area.

(c) The presiding officer, or the presiding officer's designee,

of each district located in whole or in part in the management

area shall meet at least annually to conduct joint planning with

the other districts in the management area and to review the

management plans and accomplishments for the management area. In

reviewing the management plans, the districts shall consider:

(1) the goals of each management plan and its impact on planning

throughout the management area;

(2) the effectiveness of the measures established by each

management plan for conserving and protecting groundwater and

preventing waste, and the effectiveness of these measures in the

management area generally;

(3) any other matters that the boards consider relevant to the

protection and conservation of groundwater and the prevention of

waste in the management area; and

(4) the degree to which each management plan achieves the

desired future conditions established during the joint planning

process.

(d) Not later than September 1, 2010, and every five years

thereafter, the districts shall consider groundwater availability

models and other data or information for the management area and

shall establish desired future conditions for the relevant

aquifers within the management area. In establishing the desired

future conditions of the aquifers under this section, the

districts shall consider uses or conditions of an aquifer within

the management area that differ substantially from one geographic

area to another. The districts may establish different desired

future conditions for:

(1) each aquifer, subdivision of an aquifer, or geologic strata

located in whole or in part within the boundaries of the

management area; or

(2) each geographic area overlying an aquifer in whole or in

part or subdivision of an aquifer within the boundaries of the

management area.

(d-1) The desired future conditions established under Subsection

(d) must be adopted by a two-thirds vote of the district

representatives present at a meeting:

(1) at which at least two-thirds of the districts located in

whole or in part in the management area have a voting

representative in attendance; and

(2) for which all districts located in whole or in part in the

management area provide public notice in accordance with Chapter

551, Government Code.

(d-2) Each district in the management area shall ensure that its

management plan contains goals and objectives consistent with

achieving the desired future conditions of the relevant aquifers

as adopted during the joint planning process.

(e) A joint meeting under this section must be held in

accordance with Chapter 551, Government Code. Each district

shall comply with Chapter 552, Government Code. Notice of the

meeting shall be given in accordance with the requirements for

notice of district board of directors meetings under that Act.

(f) A district or person with a legally defined interest in the

groundwater within the management area may file a petition with

the commission requesting an inquiry if a district or districts

refused to join in the planning process or the process failed to

result in adequate planning, including the establishment of

reasonable future desired conditions of the aquifers, and the

petition provides evidence that:

(1) a district in the groundwater management area has failed to

adopt rules;

(2) the rules adopted by a district are not designed to achieve

the desired future condition of the groundwater resources in the

groundwater management area established during the joint planning

process;

(3) the groundwater in the management area is not adequately

protected by the rules adopted by a district; or

(4) the groundwater in the groundwater management area is not

adequately protected due to the failure of a district to enforce

substantial compliance with its rules.

(g) Not later than the 90th day after the date the petition is

filed, the commission shall review the petition and either:

(1) dismiss the petition if the commission finds that the

evidence is not adequate to show that any of the conditions

alleged in the petition exist; or

(2) select a review panel as provided in Subsection (h).

(h) If the petition is not dismissed under Subsection (g), the

commission shall appoint a review panel consisting of a chairman

and four other members. A director or general manager of a

district located outside the groundwater management area that is

the subject of the petition may be appointed to the review panel.

The commission may not appoint more than two members of the

review panel from any one district. The commission also shall

appoint a disinterested person to serve as a nonvoting recording

secretary for the review panel. The recording secretary may be

an employee of the commission. The recording secretary shall

record and document the proceedings of the panel.

(i) Not later than the 120th day after appointment, the review

panel shall review the petition and any evidence relevant to the

petition and, in a public meeting, consider and adopt a report to

be submitted to the commission. The commission may direct the

review panel to conduct public hearings at a location in the

groundwater management area to take evidence on the petition.

The review panel may attempt to negotiate a settlement or resolve

the dispute by any lawful means.

(j) In its report, the review panel shall include:

(1) a summary of all evidence taken in any hearing on the

petition;

(2) a list of findings and recommended actions appropriate for

the commission to take and the reasons it finds those actions

appropriate; and

(3) any other information the panel considers appropriate.

(k) The review panel shall submit its report to the commission.

The commission may take action under Section 36.3011.

(l) A person with a legally defined interest in the groundwater

in the groundwater management area, a district in or adjacent to

the groundwater management area, or a regional water planning

group for a region in the groundwater management area may file a

petition with the development board appealing the approval of the

desired future conditions of the groundwater resources

established under this section. The petition must provide

evidence that the districts did not establish a reasonable

desired future condition of the groundwater resources in the

groundwater management area.

(m) The development board shall review the petition and any

evidence relevant to the petition. The development board shall

hold at least one hearing at a central location in the management

area to take testimony on the petition. The development board

may delegate responsibility for a hearing to the executive

administrator or to a person designated by the executive

administrator. If the development board finds that the

conditions require revision, the development board shall submit a

report to the districts that includes a list of findings and

recommended revisions to the desired future conditions of the

groundwater resources.

(n) The districts shall prepare a revised plan in accordance

with development board recommendations and hold, after notice, at

least one public hearing at a central location in the groundwater

management area. After consideration of all public and

development board comments, the districts shall revise the

conditions and submit the conditions to the development board for

review.

(o) The districts shall submit the conditions established under

this section to the executive administrator. The executive

administrator shall provide each district and regional water

planning group located wholly or partly in the management area

with the managed available groundwater in the management area

based upon the desired future condition of the groundwater

resources established under this section.

(p) Districts located within the same groundwater management

areas or in adjacent management areas may contract to jointly

conduct studies or research, or to construct projects, under

terms and conditions that the districts consider beneficial.

These joint efforts may include studies of groundwater

availability and quality, aquifer modeling, and the interaction

of groundwater and surface water; educational programs; the

purchase and sharing of equipment; and the implementation of

projects to make groundwater available, including aquifer

recharge, brush control, weather modification, desalination,

regionalization, and treatment or conveyance facilities. The

districts may contract under their existing authorizations

including those of Chapter 791, Government Code, if their

contracting authority is not limited by Sections 791.011(c)(2)

and (d)(3) and Section 791.014, Government Code.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.29, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 519, Sec. 1, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 966, Sec. 2.48, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

970, Sec. 8, eff. September 1, 2005.

Sec. 36.109. COLLECTION OF INFORMATION. A district may collect

any information the board deems necessary, including information

regarding the use of groundwater, water conservation, and the

practicability of recharging a groundwater reservoir. At the

request of the executive administrator, the district shall

provide any data collected by the district in a format acceptable

to the executive administrator.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Amended by:

Acts 2005, 79th Leg., Ch.

970, Sec. 9, eff. September 1, 2005.

Sec. 36.110. PUBLICATION OF PLANS AND INFORMATION. A district

may publish its plans and the information it develops, bring them

to the attention of the users of groundwater in the district, and

encourage the users to adopt and use them.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.111. RECORDS AND REPORTS. (a) The district may require

that records be kept and reports be made of the drilling,

equipping, and completing of water wells and of the production

and use of groundwater.

(b) In implementing Subsection (a), a district may adopt rules

that require an owner or operator of a water well that is

required to be registered with or permitted by the district,

except for the owner or operator of a well that is exempt from

permit requirements under Section 36.117(b)(1), to report

groundwater withdrawals using reasonable and appropriate

reporting methods and frequency.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

523, Sec. 1, eff. September 1, 2007.

Sec. 36.112. DRILLERS' LOGS. A district shall require that

accurate drillers' logs be kept of water wells and that copies of

drillers' logs and electric logs be filed with the district.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.113. PERMITS FOR WELLS; PERMIT AMENDMENTS. (a) Except

as provided by Section 36.117, a district shall require a permit

for the drilling, equipping, operating, or completing of wells or

for substantially altering the size of wells or well pumps. A

district may require that a change in the withdrawal or use of

groundwater during the term of a permit issued by the district

may not be made unless the district has first approved a permit

amendment authorizing the change.

(a-1) A district may not require a permit or a permit amendment

for maintenance or repair of a well if the maintenance or repair

does not increase the production capabilities of the well to more

than its authorized or permitted production rate.

(b) A district shall require that an application for a permit or

a permit amendment be in writing and sworn to.

(c) A district may require that the following be included in the

permit or permit amendment application:

(1) the name and mailing address of the applicant and the owner

of the land on which the well will be located;

(2) if the applicant is other than the owner of the property,

documentation establishing the applicable authority to construct

and operate a well for the proposed use;

(3) a statement of the nature and purpose of the proposed use

and the amount of water to be used for each purpose;

(4) a water conservation plan or a declaration that the

applicant will comply with the district's management plan;

(5) the location of each well and the estimated rate at which

water will be withdrawn;

(6) a water well closure plan or a declaration that the

applicant will comply with well plugging guidelines and report

closure to the commission; and

(7) a drought contingency plan.

(d) Before granting or denying a permit or permit amendment, the

district shall consider whether:

(1) the application conforms to the requirements prescribed by

this chapter and is accompanied by the prescribed fees;

(2) the proposed use of water unreasonably affects existing

groundwater and surface water resources or existing permit

holders;

(3) the proposed use of water is dedicated to any beneficial

use;

(4) the proposed use of water is consistent with the district's

certified water management plan;

(5) if the well will be located in the Hill Country Priority

Groundwater Management Area, the proposed use of water from the

well is wholly or partly to provide water to a pond, lake, or

reservoir to enhance the appearance of the landscape;

(6) the applicant has agreed to avoid waste and achieve water

conservation; and

(7) the applicant has agreed that reasonable diligence will be

used to protect groundwater quality and that the applicant will

follow well plugging guidelines at the time of well closure.

(e) The district may impose more restrictive permit conditions

on new permit applications and permit amendment applications to

increase use by historic users if the limitations:

(1) apply to all subsequent new permit applications and permit

amendment applications to increase use by historic users,

regardless of type or location of use;

(2) bear a reasonable relationship to the existing district

management plan; and

(3) are reasonably necessary to protect existing use.

(f) Permits and permit amendments may be issued subject to the

rules promulgated by the district and subject to terms and

provisions with reference to the drilling, equipping, completion,

alteration, or operation of, or production of groundwater from,

wells or pumps that may be necessary to prevent waste and achieve

water conservation, minimize as far as practicable the drawdown

of the water table or the reduction of artesian pressure, lessen

interference between wells, or control and prevent subsidence.

(h) In issuing a permit for an existing or historic use, a

district may not discriminate between land that is irrigated for

production and land or wells on land that was irrigated for

production and enrolled or participating in a federal

conservation program.

(i) A permitting decision by a district is void if:

(1) the district makes its decision in violation of Subsection

(h); and

(2) the district would have reached a different decision if the

district had treated land or wells on land that was irrigated for

production and enrolled or participating in a federal

conservation program the same as land irrigated for production.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.30, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 966, Sec. 2.49, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

970, Sec. 10, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

1116, Sec. 4, eff. September 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.21, eff. September 1, 2007.

Sec. 36.1131. ELEMENTS OF PERMIT. (a) A permit issued by the

district to the applicant under Section 36.113 shall state the

terms and provisions prescribed by the district.

(b) The permit may include:

(1) the name and address of the person to whom the permit is

issued;

(2) the location of the well;

(3) the date the permit is to expire if no well is drilled;

(4) a statement of the purpose for which the well is to be used;

(5) a requirement that the water withdrawn under the permit be

put to beneficial use at all times;

(6) the location of the use of the water from the well;

(7) a water well closure plan or a declaration that the

applicant will comply with well plugging guidelines and report

closure to the commission;

(8) the conditions and restrictions, if any, placed on the rate

and amount of withdrawal;

(9) any conservation-oriented methods of drilling and operating

prescribed by the district;

(10) a drought contingency plan prescribed by the district; and

(11) other terms and conditions as provided by Section 36.113.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.31, eff. Sept. 1,

1997.

Sec. 36.1132. PERMITS BASED ON MANAGED AVAILABLE GROUNDWATER. A

district, to the extent possible, shall issue permits up to the

point that the total volume of groundwater permitted equals the

managed available groundwater, if administratively complete

permit applications are submitted to the district.

Added by Acts 2005, 79th Leg., Ch.

970, Sec. 11, eff. September 1, 2005.

Sec. 36.114. PERMIT; PERMIT AMENDMENT; APPLICATION AND HEARING.

(a) The district by rule shall determine each activity regulated

by the district for which a permit or permit amendment is

required.

(b) For each activity for which the district determines a permit

or permit amendment is required under Subsection (a), the

district by rule shall determine whether a hearing on the permit

or permit amendment application is required.

(c) For all applications for which a hearing is not required

under Subsection (b), the board shall act on the application at a

meeting, as defined by Section 551.001, Government Code, unless

the board by rule has delegated to the general manager the

authority to act on the application.

(d) The district shall promptly consider and act on each

administratively complete application for a permit or permit

amendment as provided by Subsection (c) or Subchapter M.

(e) If, within 60 days after the date an administratively

complete application is submitted, the application has not been

acted on or set for a hearing on a specific date, the applicant

may petition the district court of the county where the land is

located for a writ of mandamus to compel the district to act on

the application or set a date for a hearing on the application,

as appropriate.

(f) For applications requiring a hearing, the initial hearing

shall be held within 35 days after the setting of the date, and

the district shall act on the application within 60 days after

the date the final hearing on the application is concluded.

(g) The district may by rule set a time when an application will

expire if the information requested in the application is not

provided to the district.

(h) An administratively complete application requires

information set forth in accordance with Sections 36.113 and

36.1131.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 319, Sec. 1, eff. May

24, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

970, Sec. 10, eff. September 1, 2005.

Sec. 36.115. DRILLING OR ALTERING WELL WITHOUT PERMIT. (a) No

person, firm, or corporation may drill a well without first

obtaining a permit from the district.

(b) No person, firm, or corporation may alter the size of a well

or well pump such that it would bring that well under the

jurisdiction of the district without first obtaining a permit

from the district.

(c) No person, firm, or corporation may operate a well without

first obtaining a permit from the district.

(d) A violation occurs on the first day the drilling,

alteration, or operation begins and continues each day thereafter

until the appropriate permits are approved.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.116. REGULATION OF SPACING AND PRODUCTION. (a) In

order to minimize as far as practicable the drawdown of the water

table or the reduction of artesian pressure, to control

subsidence, to prevent interference between wells, to prevent

degradation of water quality, or to prevent waste, a district by

rule may regulate:

(1) the spacing of water wells by:

(A) requiring all water wells to be spaced a certain distance

from property lines or adjoining wells;

(B) requiring wells with a certain production capacity, pump

size, or other characteristic related to the construction or

operation of and production from a well to be spaced a certain

distance from property lines or adjoining wells; or

(C) imposing spacing requirements adopted by the board; and

(2) the production of groundwater by:

(A) setting production limits on wells;

(B) limiting the amount of water produced based on acreage or

tract size;

(C) limiting the amount of water that may be produced from a

defined number of acres assigned to an authorized well site;

(D) limiting the maximum amount of water that may be produced on

the basis of acre-feet per acre or gallons per minute per well

site per acre;

(E) managed depletion; or

(F) any combination of the methods listed above in Paragraphs

(A) through (E).

(b) In promulgating any rules limiting groundwater production,

the district may preserve historic or existing use before the

effective date of the rules to the maximum extent practicable

consistent with the district's comprehensive management plan

under Section 36.1071 and as provided by Section 36.113.

(c) In regulating the production of groundwater based on tract

size or acreage, a district may consider the service needs or

service area of a retail water utility. For the purposes of this

subsection, "retail water utility" shall have the meaning

provided at Section 13.002.

(d) For better management of the groundwater resources located

in a district or if a district determines that conditions in or

use of an aquifer differ substantially from one geographic area

of the district to another, the district may adopt different

rules for:

(1) each aquifer, subdivision of an aquifer, or geologic strata

located in whole or in part within the boundaries of the

district; or

(2) each geographic area overlying an aquifer or subdivision of

an aquifer located in whole or in part within the boundaries of

the district.

(e) In regulating the production of groundwater under Subsection

(a)(2), a district:

(1) shall select a method that is appropriate based on the

hydrogeological conditions of the aquifer or aquifers in the

district; and

(2) may limit the amount of water produced based on contiguous

surface acreage.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1164, Sec. 1, eff.

June 15, 2001; Acts 2001, 77th Leg., ch. 966, Sec. 2.50, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 1242, Sec. 1, eff. June

20, 2003; Acts 2003, 78th Leg., ch. 1276, Sec. 18.006, eff. Sept.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

970, Sec. 12, eff. September 1, 2005.

Sec. 36.117. EXEMPTIONS; EXCEPTION; LIMITATIONS. (a) A

district may exempt wells from the requirement of obtaining a

drilling permit, an operating permit, or any other permit

required by this chapter or the district's rules.

(b) A district may not require any permit issued by the district

for:

(1) a well used solely for domestic use or for providing water

for livestock or poultry on a tract of land larger than 10 acres

that is either drilled, completed, or equipped so that it is

incapable of producing more than 25,000 gallons of groundwater a

day;

(2) the drilling of a water well used solely to supply water for

a rig that is actively engaged in drilling or exploration

operations for an oil or gas well permitted by the Railroad

Commission of Texas provided that the person holding the permit

is responsible for drilling and operating the water well and the

well is located on the same lease or field associated with the

drilling rig; or

(3) the drilling of a water well authorized under a permit

issued by the Railroad Commission of Texas under Chapter 134,

Natural Resources Code, or for production from such a well to the

extent the withdrawals are required for mining activities

regardless of any subsequent use of the water.

(c) A district may not restrict the production of any well that

is exempt from permitting under Subsection (b)(1).

(d) Notwithstanding Subsection (b), a district may require a

well to be permitted by the district and to comply with all

district rules if:

(1) the withdrawals from a well in the Hill Country Priority

Groundwater Management Area and exempted under Subsection (b)(1)

are no longer used solely for domestic use or to provide water

for livestock or poultry;

(2) the purpose of a well exempted under Subsection (b)(2) is no

longer solely to supply water for a rig that is actively engaged

in drilling or exploration operations for an oil or gas well

permitted by the Railroad Commission of Texas; or

(3) the withdrawals from a well exempted under Subsection (b)(3)

are no longer necessary for mining activities or are greater than

the amount necessary for mining activities specified in the

permit issued by the Railroad Commission of Texas under Chapter

134, Natural Resources Code.

(e) An entity holding a permit issued by the Railroad Commission

of Texas under Chapter 134, Natural Resources Code, that

authorizes the drilling of a water well shall report monthly to

the district:

(1) the total amount of water withdrawn during the month;

(2) the quantity of water necessary for mining activities; and

(3) the quantity of water withdrawn for other purposes.

(f) Notwithstanding Subsection (d), a district may not require a

well exempted under Subsection (b)(3) to comply with the spacing

requirements of the district.

(g) A district may not deny an application for a permit to drill

and produce water for hydrocarbon production activities if the

application meets all applicable rules as promulgated by the

district.

(h) A water well exempted under Subsection (a) or (b) shall:

(1) be registered in accordance with rules promulgated by the

district; and

(2) be equipped and maintained so as to conform to the

district's rules requiring installation of casing, pipe, and

fittings to prevent the escape of groundwater from a groundwater

reservoir to any reservoir not containing groundwater and to

prevent the pollution or harmful alteration of the character of

the water in any groundwater reservoir.

(i) The driller of a well exempted under Subsection (a) or (b)

shall file the drilling log with the district.

(j) A well to supply water for a subdivision of land for which a

plat approval is required by Chapter 232, Local Government Code,

is not exempted under Subsection (b).

(k) Groundwater withdrawn from a well exempt from permitting or

regulation under this section and subsequently transported

outside the boundaries of the district is subject to any

applicable production and export fees under Sections 36.122 and

36.205.

(l) This chapter applies to water wells, including water wells

used to supply water for activities related to the exploration or

production of hydrocarbons or minerals. This chapter does not

apply to production or injection wells drilled for oil, gas,

sulphur, uranium, or brine, or for core tests, or for injection

of gas, saltwater, or other fluids, under permits issued by the

Railroad Commission of Texas.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.32, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 239, Sec. 1, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 966, Sec. 2.51, eff. Sept. 1,

2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.22, eff. September 1, 2007.

Sec. 36.118. OPEN OR UNCOVERED WELLS. (a) A district may

require the owner or lessee of land on which an open or uncovered

well is located to keep the well permanently closed or capped

with a covering capable of sustaining weight of at least 400

pounds, except when the well is in actual use.

(b) As used in this section, "open or uncovered well" means an

artificial excavation dug or drilled for the purpose of exploring

for or producing water from the groundwater reservoir and is not

capped or covered as required by this chapter.

(c) If the owner or lessee fails or refuses to close or cap the

well in compliance with this chapter in accordance with district

rules, any person, firm, or corporation employed by the district

may go on the land and close or cap the well safely and securely.

(d) Reasonable expenses incurred by the district in closing or

capping a well constitute a lien on the land on which the well is

located.

(e) The lien arises and attaches upon recordation in the deed

records of the county where the well is located an affidavit,

executed by any person conversant with the facts, stating the

following:

(1) the existence of the well;

(2) the legal description of the property on which the well is

located;

(3) the approximate location of the well on the property;

(4) the failure or refusal of the owner or lessee, after

notification, to close the well within 10 days after the

notification;

(5) the closing of the well by the district, or by an authorized

agent, representative, or employee of the district; and

(6) the expense incurred by the district in closing the well.

(f) Nothing in this section affects the enforcement of

Subchapter A, Chapter 756, Health and Safety Code.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.119. ILLEGAL DRILLING AND OPERATION OF WELL; CITIZEN

SUIT. (a) Drilling or operating a well or wells without a

required permit or producing groundwater in violation of a

district rule adopted under Section 36.116(a)(2) is declared to

be illegal, wasteful per se, and a nuisance.

(b) Except as provided by this section, a landowner or other

person who has a right to produce groundwater from land that is

adjacent to the land on which a well or wells are drilled or

operated without a required permit or permits or from which

groundwater is produced in violation of a district rule adopted

under Section 36.116(a)(2), or who owns or otherwise has a right

to produce groundwater from land that lies within one-half mile

of the well or wells, may sue the owner of the well or wells in a

court of competent jurisdiction to restrain or enjoin the illegal

drilling, operation, or both. The suit may be brought with or

without the joinder of the district.

(c) Except as provided by this section, the aggrieved party may

also sue the owner of the well or wells for damages for injuries

suffered by reason of the illegal operation or production and for

other relief to which the party may be entitled. In a suit for

damages against the owner of the well or wells, the existence of

a well or wells drilled without a required permit or the

operation of a well or wells in violation of a district rule

adopted under Section 36.116(a)(2) is prima facie evidence of

illegal drainage.

(d) The suit may be brought in the county where the illegal well

is located or in the county where all or part of the affected

land is located.

(e) The remedies provided by this section are cumulative of

other remedies available to the individual or the district.

(f) A suit brought under this section shall be advanced for

trial and determined as expeditiously as possible. The court

shall not grant a postponement or continuance, including a first

motion, except for reasons considered imperative by the court.

(g) Before filing a suit under Subsection (b) or (c), an

aggrieved party must file a written complaint with the district

having jurisdiction over the well or wells drilled or operated

without a required permit or in violation of a district rule.

The district shall investigate the complaint and, after notice

and hearing and not later than the 90th day after the date the

written complaint was received by the district, the district

shall determine, based on the evidence presented at the hearing,

whether a district rule has been violated. The aggrieved party

may only file a suit under this section on or after the 91st day

after the date the written complaint was received by the

district.

(h) Notwithstanding Subsection (g), an aggrieved party under

Subsection (b) may sue a well owner or well driller in a court of

competent jurisdiction to restrain or enjoin the drilling or

completion of an illegal well after filing the written complaint

with the district under Subsection (g) and without the need to

wait for a hearing on the matter.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1321, Sec. 1, eff. June 15, 2007.

Sec. 36.120. INFORMATION. On request of the executive director

or the executive administrator, the district shall make available

information that it acquires concerning the groundwater resources

within its jurisdiction. The district shall also provide

information to the commission and Texas Water Development Board

concerning its plans and activities in conserving and protecting

groundwater resources. On request of a district, the executive

director and the executive administrator shall provide

information they acquire concerning the groundwater resources

within the district's jurisdiction.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.121. LIMITATION ON RULEMAKING POWER OF DISTRICTS OVER

WELLS IN CERTAIN COUNTIES. Except as provided by Section 36.117,

a district that is created under this chapter on or after

September 1, 1991, shall exempt from regulation under this

chapter a well and any water produced or to be produced by a well

that is located in a county that has a population of 14,000 or

less if the water is to be used solely to supply a municipality

that has a population of 121,000 or less and the rights to the

water produced from the well are owned by a political subdivision

that is not a municipality, or by a municipality that has a

population of 100,000 or less, and that purchased, owned, or held

rights to the water before the date on which the district was

created, regardless of the date the well is drilled or the water

is produced. The district may not prohibit the political

subdivision or municipality from transporting produced water

inside or outside the district's boundaries.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 966, Sec. 11.04, eff.

Sept. 1, 2001.

Sec. 36.122. TRANSFER OF GROUNDWATER OUT OF DISTRICT. (a) If

an application for a permit or an amendment to a permit under

Section 36.113 proposes the transfer of groundwater outside of a

district's boundaries, the district may also consider the

provisions of this section in determining whether to grant or

deny the permit or permit amendment.

(b) A district may promulgate rules requiring a person to obtain

a permit or an amendment to a permit under Section 36.113 from

the district for the transfer of groundwater out of the district

to:

(1) increase, on or after March 2, 1997, the amount of

groundwater to be transferred under a continuing arrangement in

effect before that date; or

(2) transfer groundwater out of the district on or after March

2, 1997, under a new arrangement.

(c) Except as provided in Section 36.113(e), the district may

not impose more restrictive permit conditions on transporters

than the district imposes on existing in-district users.

(d) The district may impose a reasonable fee for processing an

application under this section. The fee may not exceed fees that

the district imposes for processing other applications under

Section 36.113. An application filed to comply with this section

shall be considered and processed under the same procedures as

other applications for permits under Section 36.113 and shall be

combined with applications filed to obtain a permit for

in-district water use under Section 36.113 from the same

applicant.

(e) The district may impose a reasonable fee or surcharge for an

export fee using one of the following methods:

(1) a fee negotiated between the district and the transporter;

(2) a rate not to exceed the equivalent of the district's tax

rate per hundred dollars of valuation for each thousand gallons

of water transferred out of the district or 2.5 cents per

thousand gallons of water, if the district assesses a tax rate of

less than 2.5 cents per hundred dollars of valuation; or

(3) for a fee-based district, a 50 percent export surcharge, in

addition to the district's production fee, for water transferred

out of the district.

(f) In reviewing a proposed transfer of groundwater out of the

district, the district shall consider:

(1) the availability of water in the district and in the

proposed receiving area during the period for which the water

supply is requested;

(2) the projected effect of the proposed transfer on aquifer

conditions, depletion, subsidence, or effects on existing permit

holders or other groundwater users within the district; and

(3) the approved regional water plan and certified district

management plan.

(g) The district may not deny a permit based on the fact that

the applicant seeks to transfer groundwater outside of the

district but may limit a permit issued under this section if

conditions in Subsection (f) warrant the limitation, subject to

Subsection (c).

(h) In addition to conditions provided by Section 36.1131, the

permit shall specify:

(1) the amount of water that may be transferred out of the

district; and

(2) the period for which the water may be transferred.

(i) The period specified by Subsection (h)(2) shall be:

(1) at least three years if construction of a conveyance system

has not been initiated prior to the issuance of the permit; or

(2) at least 30 years if construction of a conveyance system has

been initiated prior to the issuance of the permit.

(j) A term under Subsection (i)(1) shall automatically be

extended to the terms agreed to under Subsection (i)(2) if

construction of a conveyance system is begun before the

expiration of the initial term.

(k) Notwithstanding the period specified in Subsections (i) and

(j) during which water may be transferred under a permit, a

district may periodically review the amount of water that may be

transferred under the permit and may limit the amount if

additional factors considered in Subsection (f) warrant the

limitation, subject to Subsection (c). The review described by

this subsection may take place not more frequently than the

period provided for the review or renewal of regular permits

issued by the district. In its determination of whether to renew

a permit issued under this section, the district shall consider

relevant and current data for the conservation of groundwater

resources and shall consider the permit in the same manner it

would consider any other permit in the district.

(l) A district is prohibited from using revenues obtained under

Subsection (e) to prohibit the transfer of groundwater outside of

a district. A district is not prohibited from using revenues

obtained under Subsection (e) for paying expenses related to

enforcement of this chapter or district rules.

(m) A district may not prohibit the export of groundwater if the

purchase was in effect on or before June 1, 1997.

(n) This section applies only to a transfer of water that is

permitted after September 1, 1997.

(o) A district shall adopt rules as necessary to implement this

section but may not adopt rules expressly prohibiting the export

of groundwater.

(p) Subsection (e) does not apply to a district that is

collecting an export fee or surcharge on March 1, 2001.

(q) In applying this section, a district must be fair,

impartial, and nondiscriminatory.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.33, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 966, Sec. 2.52, eff.

Sept. 1, 2001.

Sec. 36.123. RIGHT TO ENTER LAND. (a) The directors,

engineers, attorneys, agents, operators, and employees of a

district or water supply corporation may go on any land to

inspect, make surveys, or perform tests to determine the

condition, value, and usability of the property, with reference

to the proposed location of works, improvements, plants,

facilities, equipment, or appliances. The cost of restoration

shall be borne by the district or the water supply corporation.

(b) District employees and agents are entitled to enter any

public or private property within the boundaries of the district

or adjacent to any reservoir or other property owned by the

district at any reasonable time for the purpose of inspecting and

investigating conditions relating to the quality of water in the

state or the compliance with any rule, regulation, permit, or

other order of the district. District employees or agents acting

under this authority who enter private property shall observe the

establishment's rules and regulations concerning safety, internal

security, and fire protection and shall notify any occupant or

management of their presence and shall exhibit proper

credentials.

Added by Acts 1999, 76th Leg., ch. 1354, Sec. 3, eff. Sept. 1,

1999.

Sec. 36.124. DISTRICT ACT OR PROCEEDING PRESUMED VALID. (a) A

governmental act or proceeding of a district is conclusively

presumed, as of the date it occurred, valid and to have occurred

in accordance with all applicable statutes and rules if:

(1) the third anniversary of the effective date of the act or

proceeding has expired; and

(2) a lawsuit to annul or invalidate the act or proceeding has

not been filed on or before that third anniversary.

(b) This section does not apply to:

(1) an act or proceeding that was void at the time it occurred;

(2) an act or proceeding that, under a statute of this state or

the United States, was a misdemeanor or felony at the time the

act or proceeding occurred;

(3) a rule that, at the time it was passed, was preempted by a

statute of this state or the United States, including Section

1.06 or 109.57, Alcoholic Beverage Code; or

(4) a matter that on the effective date of this section:

(A) is involved in litigation if the litigation ultimately

results in the matter being held invalid by a final judgment of a

court; or

(B) has been held invalid by a final judgment of a court.

Added by Acts 2001, 77th Leg., ch. 389, Sec. 1, eff. May 28,

2001.

SUBCHAPTER E. DISTRICT FINANCES

Sec. 36.151. EXPENDITURES. (a) A district's money may be

disbursed only by check, draft, order, or other instrument.

(b) Disbursements shall be signed by at least two directors,

except the board may by resolution allow certain employees of the

district, or a combination of employees and directors, to sign

disbursements on behalf of the board.

(c) The board may by resolution allow disbursements to be

transferred by federal reserve wire system to accounts in the

name of the district.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.152. FISCAL YEAR. (a) The district shall be operated

on the basis of a fiscal year established by the board.

(b) The fiscal year may not be changed during a period in which

revenue bonds of the district are outstanding or more than once

in a 24-month period.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.153. ANNUAL AUDIT. (a) Annually and subject to

Subsection (c), the board shall have an audit made of the

financial condition of the district.

(b) The annual audit and other district records must be open to

inspection during regular business hours at the principal office

of the district.

(c) The district is exempt from the requirement under Subsection

(a) if it had:

(1) not more than $500 in receipts from operations, tax

assessments, loans, contributions, or any other sources during

the calendar year;

(2) not more than $500 in disbursements of funds during the

calendar year;

(3) no bonds or other liabilities with terms of more than one

year outstanding during the calendar year; and

(4) no cash or investments amounting to more than $5,000 at any

time during the calendar year.

(d) A financially dormant district may elect to submit to the

executive director a financial dormancy affidavit instead of

complying with the audit requirements of Section 49.191.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 52, eff.

Sept. 1, 2003.

Sec. 36.154. ANNUAL BUDGET. (a) The board shall prepare and

approve an annual budget.

(b) The budget shall contain a complete financial statement,

including a statement of:

(1) the outstanding obligations of the district;

(2) the amount of cash on hand to the credit of each fund of the

district;

(3) the amount of money received by the district from all

sources during the previous year;

(4) the amount of money available to the district from all

sources during the ensuing year;

(5) the amount of the balances expected at the end of the year

in which the budget is being prepared;

(6) the estimated amount of revenues and balances available to

cover the proposal budget; and

(7) the estimated tax rate or fee revenues that will be

required.

(c) The annual budget may be amended on the board's approval.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.155. DEPOSITORY. (a) The board shall name one or more

banks to serve as depository for the district funds.

(b) District funds, other than those transmitted to a bank for

payment of bonds issued by the district, shall be deposited as

received with the depository bank and shall remain on deposit.

This subsection does not limit the power of the board to place a

portion of the district's funds on time deposit or to purchase

certificates of deposit.

(c) To the extent that funds in the depository are not insured

by the Federal Deposit Insurance Corporation, they shall be

secured in the manner provided by law for the security of funds

by the Public Funds Collateral Act, Chapter 2257, Government

Code.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.156. INVESTMENTS. (a) Funds of the district may be

invested and reinvested in accordance with the provisions of the

Public Funds Investment Act, Chapter 2256, Government Code.

(b) The board, by resolution, may provide that an authorized

representative of the district may invest and reinvest the funds

of the district and provide for money to be withdrawn from the

appropriate accounts of the district for investments on such

terms as the board considers advisable.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.1561. INVESTMENT OFFICER. (a) Notwithstanding Section

2256.005(f), Government Code, the board may contract with a

person to act as investment officer of the district.

(b) The investment officer of a district shall:

(1) not later than the first anniversary of the date the officer

takes office or assumes the officer's duties, attend a training

session of at least six hours of instruction relating to

investment responsibilities under Chapter 2256, Government Code;

and

(2) attend at least four hours of additional investment training

within each two-year period after the first year.

(c) Training under this section must be from an independent

source approved by:

(1) the board; or

(2) a designated investment committee advising the investment

officer.

(d) Training under this section must include education in

investment controls, security risks, strategy risks, market

risks, diversification of investment portfolio, and compliance

with Chapter 2256, Government Code.

(e) During January of each year, each individual, association,

business, organization, governmental entity, or other person that

provides training under this section shall report to the

comptroller a list of the districts for which the person provided

required training under this section during the previous calendar

year. An individual's reporting requirements under this

subsection are satisfied by a report of the individual's employer

or the sponsoring or organizing entity of a training program or

seminar.

Added by Acts 2001, 77th Leg., ch. 69, Sec. 1, eff. May 14, 2001.

Sec. 36.157. REPAYMENT OF ORGANIZATIONAL EXPENSES. (a) A

district may pay all costs and expenses necessarily incurred in

the creation and organization of a district, including legal fees

and other incidental expenses, and may reimburse any person for

money advanced for these purposes.

(b) Payments may be made from money obtained from the sale of

bonds first issued by the district or out of maintenance taxes or

other revenues of the district.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.158. GRANTS. A district may make or accept grants,

gratuities, advances, or loans in any form to or from any source

approved by the board, including any governmental entity, and may

enter into contracts, agreements, and covenants in connection

with grants, gratuities, advances, or loans that the board

considers appropriate.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.159. GROUNDWATER DISTRICT MANAGEMENT PLAN FUNDS. The

Texas Water Development Board may allocate funds from the water

assistance fund to a district to conduct initial data collections

under this chapter, to develop and implement a long-term

management plan under Section 36.1071, and to participate in

regional water plans.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.34, eff. Sept. 1,

1997.

Sec. 36.160. FUNDS. The Texas Water Development Board, the

commission, the Parks and Wildlife Department, the Texas

Agricultural Extension Service, and institutions of higher

education may allocate funds to carry out the objectives of this

chapter and Chapter 35, which include but are not limited to:

(1) conducting initial and subsequent studies and surveys under

Sections 36.106, 36.107, and 36.109;

(2) providing appropriate education in affected areas identified

in Section 35.007 relating to the problems and issues concerning

water management that may arise;

(3) processing priority groundwater management area evaluations

under this chapter and Chapter 35;

(4) providing technical and administrative assistance to newly

created districts under this chapter and Chapter 35;

(5) covering the costs of newspaper notices required under

Sections 35.009 and 36.014 and failed elections in accordance

with Sections 35.014(c), 36.017(h), and 36.019; and

(6) providing for assistance from the Parks and Wildlife

Department to the Texas Water Development Board or a district for

the purpose of assessing fish and wildlife resource habitat needs

as they may apply to overall management plan goals and objectives

of the district.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.34, eff. Sept. 1,

1997.

Sec. 36.161. ELIGIBILITY FOR FUNDING. (a) The Texas Water

Development Board may provide funds under Sections 36.159 and

36.160, Chapters 15, 16, and 17, and Subchapter L of this chapter

to a district if the Texas Water Development Board determines

that such funding will allow the district to comply or continue

to comply with provisions of this chapter.

(b) The Texas Water Development Board may, after notice and

hearing, discontinue funding described in Subsection (a) if the

Texas Water Development Board finds that the district is not

using the funds to comply with the provisions of this chapter.

(c) The Texas Water Development Board, when considering a

discontinuance under Subsection (b), shall give written notice of

the hearing to the district at least 20 days before the date set

for the hearing. The hearing shall be conducted in accordance

with Chapter 2001, Government Code, or the rules of the

respective agency. General notice of the hearing shall be given

in accordance with the rules of the agency.

(d) The Texas Water Development Board may delegate to the State

Office of Administrative Hearings the responsibility to conduct a

hearing under this section.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.34, eff. Sept. 1,

1997.

SUBCHAPTER F. BONDS AND NOTES

Sec. 36.171. ISSUANCE OF BONDS AND NOTES. (a) The board may

issue and sell bonds and notes in the name of the district for

any lawful purpose of the district. A district may not issue

bonds unless the commission determines that the project to be

financed by the bonds is feasible and issues an order approving

the issuance of the bonds. This section does not apply to

refunding bonds.

(b) A district may submit to the commission a written

application for investigation of feasibility. An engineer's

report describing the project, including the data, profiles,

maps, plans, and specifications prepared in connection with the

report, must be submitted with the application.

(c) The executive director shall examine the application and the

report and shall inspect the project area. The district shall, on

request, supply the executive director with additional data and

information necessary for an investigation of the application,

the engineer's report, and the project.

(d) The executive director shall prepare a written report on the

project and include suggestions, if any, for changes or

improvements in the project. The executive director shall retain

a copy of the report and send a copy of the report to both the

commission and the district.

(e) The commission shall consider the application, the

engineer's report, the executive director's report, and any other

evidence allowed by commission rule to be considered in

determining the feasibility of the project.

(f) The commission shall determine whether the project to be

financed by the bonds is feasible and issue an order either

approving or disapproving, as appropriate, the issuance of the

bonds. The commission shall retain a copy of the order and send a

copy of the order to the district.

(g) Notwithstanding any provision of this code to the contrary,

the commission may approve the issuance of bonds of a district

without the submission of plans and specifications of the

improvements to be financed with the bonds. The commission may

condition the approval on any terms or conditions considered

appropriate by the commission.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.172. MANNER OF REPAYMENT OF BONDS AND NOTES. The board

may provide for the payment of principal of and interest on the

bonds and notes in any one of the following manners:

(1) from the levy and collection of ad valorem taxes on taxable

property within the district;

(2) from fees;

(3) by pledging all or any part of the designated revenues from

the ownership or operation of the district's works, improvements,

and facilities and from the sale, transportation, and

distribution of water; or

(4) from any combination of these sources.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.173. ADDITIONAL SECURITY FOR BONDS AND NOTES. (a) The

bonds and notes may be additionally secured by a deed of trust or

mortgage lien on part or all of the physical properties of the

district and rights appurtenant to those properties, vesting in

the trustee power to sell the properties for payment of the

indebtedness, power to operate the properties, and all other

powers necessary for the further security of the bonds and notes.

(b) The trust indenture, regardless of the existence of the deed

trust or mortgage lien on the properties, may contain provisions

established by the board for the security of the bonds and notes

and the preservation of the trust estate, may make provisions for

amendment or modification, and may make provisions for investment

of funds of the district.

(c) A purchaser under a sale under the deed trust or mortgage

lien shall be absolute owner of the properties and rights

purchased and may maintain and operate them.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.174. FORM OF BONDS OR NOTES. (a) A district may issue

its bonds or notes in various series or issues.

(b) Bonds or notes may mature serially or otherwise not more

than 50 years from their date and shall bear interest at any rate

permitted by the constitution and laws of this state.

(c) A district's bonds, notes, and interest coupons, if any, are

investment securities under the terms of Chapter 8, Business

& Commerce Code, and may be issued registrable as to

principal or as to both principal and interest and may be made

redeemable before maturity, at the option of the district, or may

contain a mandatory redemption provision.

(d) A district's bonds and notes may be issued in the form,

denominations, and manner and under the terms, conditions, and

details, and shall be signed and executed as provided by the

board in the resolution or order authorizing their issuance.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.175. PROVISIONS OF BONDS AND NOTES. (a) In the orders

or resolutions authorizing the issuance of bonds or notes,

including refunding bonds, the board may provide for the flow of

funds, the establishment and maintenance of the interest and

sinking fund, the reserve fund, and other funds. The board may

make additional covenants with respect to bonds or notes, pledged

revenues, and the operation and maintenance of those works,

improvements, and facilities, of which the revenue is pledged.

(b) The orders or resolutions of the board authorizing the

issuance of bonds or notes may also prohibit the further issuance

of bonds, notes, or other obligations payable from the pledged

revenue or may reserve the right to issue additional bonds or

notes to be secured by a pledge of and payable from the revenue

on a parity with or subordinate to the lien and pledge in support

of the bonds or notes being issued.

(c) The orders or resolutions of the board issuing bonds or

notes may contain other provisions and covenants as the board may

determine.

(d) The board may adopt and have executed any other proceeding

or instruments necessary and convenient in the issuance of bonds

or notes.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.176. REFUNDING BONDS. (a) A district may issue bonds

to refund all or any part of its outstanding bonds or notes,

including matured but unpaid interest coupons.

(b) Refunding bonds shall mature serially or otherwise not more

than 50 years from their date and shall bear interest at any rate

or rates permitted by the constitution and laws of the state.

(c) Refunding bonds may be payable from the same source as the

bonds or notes being refunded or from other additional sources.

(d) The refunding bonds must be approved by the attorney general

as in the case of other bonds or notes and shall be registered by

the comptroller on the surrender and cancellation of the bonds or

notes being refunded.

(e) The orders or resolutions authorizing the issuance of the

refunding bonds may provide that they be sold and the proceeds

deposited in the place or places at which the bonds or notes

being refunded are payable, in which case the refunding bonds may

be issued before the cancellation of the bonds or notes being

refunded. If refunding bonds are issued before cancellation of

the other bonds or notes, an amount sufficient to pay the

principal of and interest on the bonds or notes being refunded to

their maturity dates, or to their option dates if the bonds or

notes have been duly called for payment prior to maturity

according to their terms, shall be deposited in the place or

places at which the bonds or notes being refunded are payable.

The comptroller shall register the refunding bonds without the

surrender and cancellation of bonds or notes being refunded.

(f) A refunding may be accomplished in one or in several

installment deliveries. Refunding bonds and their interest

coupons are investment securities under Chapter 8, Business &

Commerce Code.

(g) In lieu of the method set forth in Subsections (a)-(f), a

district may refund bonds, notes, or other obligations as

provided by the general laws of the state.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.177. BONDS AND NOTES AS INVESTMENTS. District bonds and

notes are legal and authorized investments for:

(1) banks;

(2) savings banks;

(3) trust companies;

(4) savings and loan associations;

(5) insurance companies;

(6) fiduciaries;

(7) trustees;

(8) guardians; and

(9) sinking funds of cities, counties, school districts, and

other political subdivisions of the state and other public funds

of the state and its agencies, including the permanent school

fund.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.178. BONDS AND NOTES AS SECURITY FOR DEPOSITS. District

bonds and notes are eligible to secure deposits of public funds

of the state and cities, counties, school districts, and other

political subdivisions of the state. The bonds or notes are

lawful and sufficient security for deposits to the extent of

their value when accompanied by all unmatured coupons.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.179. TAX STATUS OF BONDS AND NOTES. Since a district

governed by this chapter is a public entity performing an

essential public function, bonds and notes issued by the

district, any transaction relating to the bonds and notes, and

profits made in the sale of the bonds and notes, are free from

taxation by the state or by any city, county, special district,

or other political subdivision of the state.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.180. ELECTION. (a) Bonds or notes secured in whole or

in part by taxes may not be issued by the district until

authorized by a majority vote of the qualified voters of the

district at an election called for that purpose.

(b) The board may order an election, and the order calling the

election shall state the nature and the date of the election, the

hours during which the polls will be open, the location of the

polling places, the amount of bonds or notes to be authorized,

and the maximum maturity of the bonds or notes.

(c) At an election to authorize bonds or notes payable wholly

from ad valorem taxes, the ballots must be printed to provide for

voting for or against the proposition: "The issuance of (bonds or

notes) and the levy of taxes for payment of the (bonds or

notes)." At any election to authorize bonds or notes payable from

both ad valorem taxes and revenues, the ballots must be printed

to provide for voting for or against: "The issuance of (bonds or

notes) and the pledge of net revenues and the levy of ad valorem

taxes adequate to provide for the payment of the (bonds or

notes)."

(d) The board shall canvass the returns and declare the results

of the election. If a majority of the votes cast at the election

favor the issuance of the bonds or notes, the bonds or notes may

be issued by the board, but if a majority of the votes cast at

the election do not favor issuance of the bonds or notes, the

bonds or notes may not be issued.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.181. APPROVAL BY ATTORNEY GENERAL; REGISTRATION BY

COMPTROLLER. (a) Bonds and notes issued by a district must be

submitted to the attorney general for examination.

(b) If the attorney general finds that the bonds or notes have

been authorized in accordance with law, the attorney general

shall approve them, and they shall be registered by the

comptroller.

(c) After the approval and registration of bonds or notes, the

bonds or notes are incontestable in any court or other forum, for

any reason, and are valid and binding obligations in accordance

with their terms for all purposes.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

SUBCHAPTER G. DISTRICT REVENUES

Sec. 36.201. LEVY OF TAXES. (a) The board may annually levy

taxes to pay the bonds issued by the district that are payable in

whole or in part by taxes.

(b) The board may annually levy taxes to pay the maintenance and

operating expenses of the district at a rate not to exceed 50

cents on each $100 of assessed valuation.

(c) The board may not levy a tax to pay the maintenance and

operating expenses of the district under this section until the

tax is approved by a majority of the electors voting at an

election in the district held for that purpose. The district may:

(1) hold an election for approval of the tax at the same time

and in conjunction with an election to authorize bonds, following

the procedures applicable to a bond election; or

(2) hold a separate election for approval of the tax in

accordance with Subsection (d).

(d) An order calling a separate election for approval of a tax

under this section must be issued at least 15 days before the

date of the election, and the election notice must be published

at least twice in a newspaper of general circulation in the

district. The first publication of the notice must be at least 14

days before the date of the election.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.202. BOARD AUTHORITY. (a) The board may levy taxes for

the entire year in which the district is created.

(b) If territory is added to or annexed by the district, the

board may levy taxes in the new territory for the entire year in

which the territory is added or annexed.

(c) The board shall levy taxes on all property in the district

subject to district taxation.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.203. TAX RATE. In setting the tax rate, the board shall

take into consideration the income of the district from sources

other than taxation. On determination of the amount of tax

required to be levied, the board shall make the levy and certify

it to the tax assessor-collector.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.204. TAX APPRAISAL, ASSESSMENT AND COLLECTION. (a) The

Tax Code governs the appraisal, assessment, and collection of

district taxes.

(b) The board may provide for the appointment of a tax

assessor-collector for the district or may contract for the

assessment and collection of taxes as provided by the Tax Code.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.205. AUTHORITY TO SET FEES. (a) A district may set

fees for administrative acts of the district, such as filing

applications. Fees set by a district may not unreasonably exceed

the cost to the district of performing the administrative

function for which the fee is charged.

(b) A district shall set and collect fees for all services

provided outside the boundaries of the district. The fees may not

unreasonably exceed the cost to the district of providing the

services outside the district.

(c) A district may assess production fees based on the amount of

water authorized by permit to be withdrawn from a well or the

amount actually withdrawn. A district may assess the fees in lieu

of, or in conjunction with, any taxes otherwise levied by the

district. A district may use revenues generated by the fees for

any lawful purpose. Production fees shall not exceed:

(1) $1 per acre-foot payable annually for water used for

agricultural use; or

(2) $10 per acre-foot payable annually for water used for any

other purpose.

(d) The Lone Star Groundwater Conservation District and the

Guadalupe County Groundwater Conservation District may not charge

production fees for an annual period greater than $1 per

acre-foot for water used for agricultural use or 17 cents per

thousand gallons for water used for any other purpose. This

subsection shall take precedence over all prior enactments.

(e) Subsection (c) does not apply to the following districts:

(1) the Edwards Aquifer Authority;

(2) the Fort Bend Subsidence District;

(3) the Harris-Galveston Coastal Subsidence District;

(4) the Barton Springs-Edwards Aquifer Conservation District; or

(5) any district that collects a property tax and that was

created before September 1, 1999, unless otherwise authorized by

special law.

(f) A district, including a district described under Subsection

(d), may assess a production fee under Subsection (c) for any

water produced under an exemption under Section 36.117 if that

water is subsequently sold to another person.

(g) A district may assess a transportation fee under Section

36.122.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 966, Sec. 2.53, eff.

Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1405, Sec. 1, eff. September 1, 2007.

Sec. 36.206. DISTRICT FEES. (a) A temporary board may set user

fees to pay for the creation and initial operation of a district,

until such time as the district creation has been confirmed and a

permanent board has been elected by a majority vote of the

qualified voters voting in the district in an election called for

those purposes.

(b) The rate of fees set for agricultural uses shall be no more

than 20 percent of the rate applied to municipal uses.

(c) District fees may not be used to purchase groundwater rights

unless the purchased rights are acquired for conservation

purposes and are permanently held in trust not to be produced.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.35, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 966, Sec. 2.54, eff.

Sept. 1, 2001.

Sec. 36.207. USE OF PERMIT FEES AUTHORIZED BY SPECIAL LAW. A

district may use funds obtained from permit fees collected

pursuant to the special law governing the district for any

purpose consistent with the district's certified water management

plan including, without limitation, making grants, loans, or

contractual payments to achieve, facilitate, or expedite

reductions in groundwater pumping or the development or

distribution of alternative water supplies.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.35, eff. Sept. 1,

1997.

SUBCHAPTER H. JUDICIAL REVIEW

Sec. 36.251. SUIT AGAINST DISTRICT. A person, firm,

corporation, or association of persons affected by and

dissatisfied with any provision or with any rule or order made by

a district is entitled to file a suit against the district or its

directors to challenge the validity of the law, rule, or order.

The suit shall be filed in a court of competent jurisdiction in

any county in which the district or any part of the district is

located. The suit may only be filed after all administrative

appeals to the district are final.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.252. SUIT TO BE EXPEDITED. A suit brought under this

subchapter shall be advanced for trial and determined as

expeditiously as possible. No postponement or continuance shall

be granted except for reasons considered imperative by the court.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.253. TRIAL OF SUIT. The burden of proof is on the

petitioner, and the challenged law, rule, order, or act shall be

deemed prima facie valid. The review on appeal is governed by the

substantial evidence rule as defined by Section 2001.174,

Government Code.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.254. SUBCHAPTER CUMULATIVE. The provisions of this

subchapter do not affect other legal or equitable remedies that

may be available.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

SUBCHAPTER I. PERFORMANCE REVIEW AND DISSOLUTION

Sec. 36.301. FAILURE TO SUBMIT A MANAGEMENT PLAN. If a board

fails to submit a management plan or to receive certification of

its management plan under Section 36.1072 or fails to submit or

receive certification of an amendment to the management plan

under Section 36.1073, the commission shall take appropriate

action under Section 36.303.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.36, eff. Sept. 1,

1997.

Sec. 36.3011. FAILURE OF DISTRICT TO CONDUCT JOINT PLANNING.

Not later than the 45th day after receiving the review panel's

report under Section 36.108, the executive director or the

commission shall take action to implement any or all of the

panel's recommendations. The commission may take any action

against a district it considers necessary in accordance with

Section 36.303 if the commission finds that:

(1) a district has failed to submit its plan to the executive

administrator;

(2) a district has failed to adopt rules;

(3) the rules adopted by the district are not designed to

achieve the desired future condition of the groundwater resources

in the groundwater management area; or

(4) the groundwater in the management area is not adequately

protected by the rules adopted by the district, or the

groundwater in the management area is not adequately protected

because of the district's failure to enforce substantial

compliance with its rules.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 2.55, eff. Sept. 1,

2001.

Amended by:

Acts 2005, 79th Leg., Ch.

970, Sec. 13, eff. September 1, 2005.

Sec. 36.302. LEGISLATIVE AUDIT REVIEW; DETERMINATION OF WHETHER

DISTRICT IS OPERATIONAL. (a) A district is subject to review by

the state auditor under the direction of the legislative audit

committee pursuant to Chapter 321, Government Code.

(b) The commission, the Texas Water Development Board, and the

Parks and Wildlife Department shall provide technical assistance

to the state auditor's office for a review performed under

Subsection (a).

(c) In a review performed under Subsection (a), the state

auditor shall make a determination of whether a district is

actively engaged in achieving the objectives of the district's

management plan based on an analysis of the district's

activities.

(d) The state auditor may perform the review under Subsection

(a) following the first anniversary of the initial approval of

the plan under Section 36.1072 and at least as often as once

every seven years after that date, subject to a risk assessment

and to the legislative audit committee's approval of including

the review in the audit plan under Section 321.013, Government

Code.

(e) The state auditor shall report findings of the review to the

legislative audit committee and to the commission.

(f) If it is determined under Subsection (c) that the district

is not operational, the commission shall take appropriate action

under Section 36.303.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.36, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 53, eff.

Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

970, Sec. 14, eff. September 1, 2005.

Sec. 36.303. ACTION BY COMMISSION. (a) If Section 36.108,

36.301, or 36.302(f) applies, the commission, after notice and

hearing in accordance with Chapter 2001, Government Code, shall

take action the commission considers appropriate, including:

(1) issuing an order requiring the district to take certain

actions or to refrain from taking certain actions;

(2) dissolving the board in accordance with Sections 36.305 and

36.307 and calling an election for the purpose of electing a new

board;

(3) requesting the attorney general to bring suit for the

appointment of a receiver to collect the assets and carry on the

business of the groundwater conservation district; or

(4) dissolving the district in accordance with Sections 36.304,

36.305, and 36.308.

(b) In addition to actions identified under Subsection (a), the

commission may recommend to the legislature, based upon the

report required by Section 35.018, actions the commission deems

necessary to accomplish comprehensive management in the district.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.36, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 966, Sec. 2.56, eff.

Sept. 1, 2001.

Sec. 36.3035. APPOINTMENT OF A RECEIVER. (a) If the attorney

general brings a suit for the appointment of a receiver for a

district, a district court shall appoint a receiver if an

appointment is necessary to protect the assets of the district.

(b) The receiver shall execute a bond in an amount to be set by

the court to ensure the proper performance of the receiver's

duties.

(c) After appointment and execution of bond, the receiver shall

take possession of the assets of the district specified by the

court.

(d) Until discharged by the court, the receiver shall perform

the duties that the court directs to preserve the assets and

carry on the business of the district and shall strictly observe

the final order involved.

(e) On a showing of good cause by the district, the court may

dissolve the receivership and order the assets and control of the

business returned to the district.

Added by Acts 2001, 77th Leg., ch. 966, Sec. 2.57, eff. Sept. 1,

2001.

Sec. 36.304. DISSOLUTION OF DISTRICT. (a) The commission may

dissolve a district that has no outstanding bonded indebtedness.

(b) A district composed of territory entirely within one county

may be dissolved even if the district has outstanding

indebtedness that matures after the year in which the district is

dissolved, whereupon the commissioners court shall levy and

collect taxes on all taxable property in the district in an

amount sufficient to pay the principal of and interest on the

indebtedness when due. The taxes shall be levied and collected in

the same manner as county taxes.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Renumbered from Water Code Sec. 36.301 and amended by Acts

1997, 75th Leg., ch. 1010, Sec. 4.36, eff. Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

970, Sec. 15, eff. September 1, 2005.

Sec. 36.305. NOTICE OF HEARING FOR DISSOLUTION OF BOARD OR

DISTRICT. (a) The commission shall give notice of the hearing

for dissolution of a district or of a board which briefly

describes the reasons for the proceeding.

(b) The notice shall be published once each week for two

consecutive weeks before the day of hearing in a newspaper having

general circulation in the county or counties in which the

district is located. The first publication shall be 30 days

before the day of the hearing.

(c) The commission shall give notice of the hearing by first

class mail addressed to the directors of the district according

to the last record on file with the executive director.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Renumbered from Water Code Sec. 36.302 and amended by Acts

1997, 75th Leg., ch. 1010, Sec. 4.36, eff. Sept. 1, 1997.

Sec. 36.306. INVESTIGATION. The executive director shall

investigate the facts and circumstances of any violations of any

rule or order of the commission or any provisions of this chapter

and shall prepare and file a written report with the commission

and district and include any actions the executive director

believes the commission should take under Section 36.303.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Renumbered from Water Code Sec. 36.303 and amended by Acts

1997, 75th Leg., ch. 1010, Sec. 4.36, eff. Sept. 1, 1997.

Sec. 36.307. ORDER OF DISSOLUTION OF BOARD. If the commission

enters an order to dissolve the board, the commission shall

notify the county commissioners court of each county which

contains territory in the district and the commission shall

provide that temporary directors be appointed under Section

36.016 to serve until an election for a new board can be held

under Section 36.017, provided, however, that district

confirmation shall not be required for continued existence of the

district and shall not be an issue in the election.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.36, eff. Sept. 1,

1997.

Sec. 36.308. CERTIFIED COPY OF ORDER. The commission shall file

a certified copy of the order of dissolution of the district in

the deed records of the county or counties in which the district

is located. If the district was created by a special Act of the

legislature, the commission shall file a certified copy of the

order of dissolution with the secretary of state.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Renumbered from Water Code Sec. 36.305 by Acts 1997, 75th

Leg., ch. 1010, Sec. 4.36, eff. Sept. 1, 1997.

Sec. 36.309. APPEALS. Appeals from any commission order shall

be filed and heard in the district court of any of the counties

in which the land is located.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Renumbered from Water Code Sec. 36.306 and amended by Acts

1997, 75th Leg., ch. 1010, Sec. 4.36, eff. Sept. 1, 1997.

Sec. 36.310. ASSETS ESCHEAT. Upon the dissolution of a district

by the commission, all assets of the district shall be sold at

public auction and the proceeds given to the county if it is a

single-county district. If it is a multicounty district, the

proceeds shall be divided with the counties in proportion to the

surface land area in each county served by the district.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 20.10, eff.

Sept. 1, 1997. Renumbered from Water Code Sec. 36.307 and amended

by Acts 1997, 75th Leg., ch. 1010, Sec. 4.36, eff. Sept. 1, 1997.

SUBCHAPTER J. ADDING TERRITORY TO DISTRICT

Sec. 36.321. ADDING LAND BY PETITION OF LANDOWNER. The owner of

land contiguous to a district may file with the board a notarized

petition requesting that the owner's land be included in the

district. The petition must describe the land by legal

description or by metes and bounds or by lot and block number if

there is a recorded plat of the area to be included in the

district.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.322. ASSUMPTION OF BONDS. If the district has bonds,

notes, or other obligations outstanding or bonds payable in whole

or in part from taxation that have been voted but are unissued,

the petitioner shall assume its share of the outstanding bonds,

notes, or other obligations and any voted but unissued tax bonds

of the district, and the property shall be assessed an ad valorem

tax at the same rate as that set for the existing district to pay

for outstanding bonds and for the maintenance and operation of

the district.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.323. HEARING AND DETERMINATION OF PETITION. (a) The

board shall hear and consider the petition and may add to the

district the land described in the petition if it is considered

to be to the advantage of the petitioner and to the existing

district.

(b) If the district has bonds payable in whole or in part from

taxation that are voted but unissued at the time of the

annexation, the board may issue the voted but unissued bonds even

though the boundaries of the district have been altered since the

authorization of the bonds.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.324. RECORDING PETITION. A petition that is granted

which adds land to the district shall be recorded in the office

of the county clerk of the county or counties in which the land

is located and the county or counties in which the existing

district's principal office is located.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.325. ADDING CERTAIN TERRITORY BY PETITION. (a)

Landowners of a defined area of territory not already in a

district may file with any district a petition requesting

inclusion in that district.

(b) The petition must be signed by:

(1) a majority of the landowners in the territory;

(2) at least 50 landowners if the number of landowners is more

than 50; or

(3) the commissioners court of the county in which the area is

located if the area is identified as a priority groundwater

management area or includes the entire county. The petition must

describe the land by legal description or by metes and bounds or

by lot and block number if there is a recorded plat of the area

to be included in the district.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.37, eff.

Sept. 1, 1997.

Sec. 36.326. HEARING ON PETITION. The board by order shall set

the time and place of separate hearings on the petition to

include the territory in the district. At least one hearing shall

be held in the existing district and one hearing shall be held in

the territory to be added.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.327. RESOLUTION TO ADD TERRITORY. If the board finds

after the hearing on the petition that the addition of the land

would benefit the district and the territory to be added, it may

add the territory to the district by resolution. The board does

not have to include all the territory described in the petition

if it finds that a modification or change is necessary or

desirable.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.328. ELECTION TO RATIFY ANNEXATION OF LAND. (a)

Annexation of the territory is not final until ratified by a

majority vote of the voters in the territory to be added. An

election in the existing district accepting the addition of land

is not required.

(b) The ballots for the election shall be printed to provide for

voting for or against the proposition: "The inclusion of (briefly

describe additional area) in the __________ District." If the

district levies a property tax for payment of its maintenance and

operating expenses, the proposition shall include the following

language: "and the levy of a tax on property at a rate not to

exceed _____ cents on each $100 of assessed valuation for payment

of maintenance and operating expenses of the district."

(c) The amount of the tax included in the proposition shall be

the maximum amount that the district is authorized to levy. If

the district has outstanding or authorized bonded indebtedness,

the proposition shall include language providing for the

assumption by the additional area of a proportional share of the

bonded indebtedness of the district.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.329. NOTICE AND PROCEDURE OF ELECTION. The notice of

the election, the manner and the time of giving the notice, the

manner of holding the election, and qualifications of the voters

are governed by the Election Code.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.330. LIABILITY OF ADDED TERRITORY. The added territory

shall bear its pro rata share of indebtedness or taxes that may

be owed, contracted, or authorized by the district to which it is

added.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.331. ANNEXATION OF NONCONTIGUOUS TERRITORY. Land not

contiguous to the existing boundaries of a district may not be

added to or annexed to a district unless the land is located

either within the same management area, priority groundwater

management area, or a groundwater subdivision designated by the

commission or its predecessors.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1010, Sec. 4.38, eff.

Sept. 1, 1997.

SUBCHAPTER K. CONSOLIDATION OF DISTRICTS

Sec. 36.351. CONSOLIDATION OF DISTRICTS. (a) Two or more

districts may consolidate into one district. To initiate a

consolidation, the board of a district shall adopt a resolution

proposing a consolidation and deliver a copy of the resolution to

the board of each district with which consolidation is proposed.

(b) Adjacent districts may consolidate portions of either

district if one district relinquishes land within that district

to the jurisdiction of the other district.

(c) A consolidation under this subchapter occurs if the board of

each involved district adopts a resolution containing the terms

and conditions of the consolidation.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1025, Sec. 1, eff.

June 18, 1999.

Sec. 36.352. TERMS AND CONDITIONS OF CONSOLIDATION. (a) The

terms and conditions for consolidation shall include:

(1) adoption of a name for the district;

(2) the number and apportionment of directors to serve on the

board;

(3) the effective date of the consolidation;

(4) an agreement on finances for the consolidated district,

including disposition of funds, property, and other assets of

each district;

(5) transfer of all permits issued in the area that is the

subject of the consolidation to the consolidated district; and

(6) an agreement on governing the districts during the

transition period, including selection of officers.

(b) The terms and conditions for consolidation may include:

(1) assumption by each district of the other district's bonds,

notes, voted but unissued bonds, or other obligations;

(2) an agreement to levy taxes to pay for bonds;

(3) any other terms of conditions agreed upon by the board of

each district.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.353. NOTICE AND HEARING ON CONSOLIDATION. (a) Each

board shall publish notice and hold a public hearing within that

district on the terms and conditions for consolidation of the

districts.

(b) After the hearing, the board may, by resolution, approve the

terms and conditions for consolidation and enter an order

consolidating the districts.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.354. ELECTIONS TO APPROVE CONSOLIDATION. (a) An

election to ratify the consolidation is required in each district

that initiates consolidation. An election is not required in a

district that does not initiate consolidation.

(b) The board of each district that is required by Subsection

(a) to conduct an election shall order an election in the

district only after the board of each district to be consolidated

has agreed on the terms and conditions of consolidation. The

directors of each district conducting an election shall order the

election to be held on the same day in each district. The

election shall be held and notice given in the manner provided by

the Election Code.

(c) The ballots for the election shall be printed to provide for

voting for or against the proposition: "The consolidation of

(names of the districts to be consolidated) in the __________

District." If the district levies a property tax for payment of

its bonded indebtedness, the proposition shall include the

following language: "and the levy of a tax on property at a rate

not to exceed _____ cents on each $100 of assessed valuation for

payment of bonds." If the district levies a property tax for

payment of its maintenance and operating expenses, the

proposition shall include the following language: "and the levy

of a tax on property at a rate not to exceed _____ cents on each

$100 of assessed valuation for payment of maintenance and

operating expenses of the district."

(d) A district may be consolidated only if a majority of the

electors in each district required by Subsection (a) to conduct

an election vote in favor of the consolidation. If more than two

districts are consolidating, failure of any one district to

ratify the consolidation shall not prevent the consolidation of

the other districts.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1025, Sec. 2, eff.

June 18, 1999.

Sec. 36.355. GOVERNING CONSOLIDATED DISTRICTS. (a) After two

or more districts are consolidated, they become one district and

are governed as one district.

(b) During the transition period, the officers of each district

shall continue to act jointly as officers of the original

districts to settle the affairs of their respective districts.

(c) If the consolidated district elects directors, directors for

the consolidated district shall be elected in the same manner and

for the same term as directors elected at a confirmation

election. The directors' election shall be set for the next

regular election.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.356. DEBTS OF ORIGINAL DISTRICTS. (a) After two or

more districts are consolidated, the consolidated district shall

protect the debts of the original districts and shall assure that

the debts are not impaired. If the consolidated district has

taxing authority, the debts may be paid by taxes levied on the

land in the original districts as if they had not consolidated or

from contributions from the consolidated district on terms stated

in the consolidation agreement.

(b) If the consolidated district has taxing authority and

assumes the bonds, notes, and other obligations of the original

districts, taxes may be levied uniformly on all taxable property

within the consolidated district to pay the debts.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.357. ASSESSMENT AND COLLECTION OF TAXES. If the

consolidated district has taxing authority, the district shall

assess and collect taxes on property on all property in the

district for maintenance and operation of the district.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.358. VOTED BUT UNISSUED BONDS. If either district has

voted but unissued bonds payable in whole or in part from

taxation assumed by the consolidated district, the consolidated

district may issue the voted but unissued bonds in the name of

the consolidated district and levy a uniform tax on all taxable

property in the consolidated district to pay for the bonds.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

Sec. 36.359. FILING OF ORDER WITH COUNTY CLERK AND EXECUTIVE

DIRECTOR. A consolidation order issued by the board shall be

kept in the records of the consolidated district, recorded in the

office of the county clerk in each of the counties in the

consolidated district, and filed with the executive director.

Added by Acts 1995, 74th Leg., ch. 933, Sec. 2, eff. Sept. 1,

1995.

SUBCHAPTER L. GROUNDWATER DISTRICT LOAN ASSISTANCE FUND

Sec. 36.3705. DEFINITION. In this subchapter, "applicant" means

a newly confirmed district applying for a loan from the loan

fund.

Added by Acts 2005, 79th Leg., Ch.

970, Sec. 16, eff. September 1, 2005.

Sec. 36.371. GROUNDWATER DISTRICT LOAN ASSISTANCE FUND. (a)

The groundwater district loan assistance fund is created, to be

funded by direct appropriation and by the Texas Water Development

Board from the water assistance fund.

(b) Repayments of loans shall be deposited in the water

assistance fund.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.39, eff. Sept. 1,

1997.

Sec. 36.372. FINANCIAL ASSISTANCE. (a) The loan fund may be

used by the Texas Water Development Board to provide loans to

newly confirmed districts and legislatively created districts

that do not require a confirmation election to pay for their

creation and initial operations.

(b) The Texas Water Development Board shall establish rules for

the use and administration of the loan fund.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.39, eff. Sept. 1,

1997.

Sec. 36.373. APPLICATION FOR ASSISTANCE. (a) In an application

to the Texas Water Development Board for financial assistance

from the loan fund, the applicant shall include:

(1) the name of the district and its board members;

(2) a citation of the law under which the district operates and

was created;

(3) a description of the initial operations;

(4) the total start-up cost of the initial operations;

(5) the amount of state financial assistance requested;

(6) the plan for repaying the total cost of the loan; and

(7) any other information the Texas Water Development Board may

require to perform its duties and protect the public interest.

(b) The Texas Water Development Board may not accept an

application for a loan from the loan fund unless it is submitted

in affidavit form by the applicant's board. The Texas Water

Development Board shall prescribe the affidavit form in its

rules.

(c) The rules implementing this section shall not restrict or

prohibit the Texas Water Development Board from requiring

additional factual material from an applicant.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.39, eff. Sept. 1,

1997.

Sec. 36.374. APPROVAL OF APPLICATION. The Texas Water

Development Board, by resolution, may approve an application if

it finds that:

(1) granting financial assistance to the applicant will serve

the public interest; and

(2) the revenue pledged by the applicant from district taxes and

fees and other sources will be sufficient to meet all the

obligations assumed by the applicant.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.39, eff. Sept. 1,

1997.

SUBCHAPTER M. PERMIT AND PERMIT AMENDMENT APPLICATIONS;

NOTICE AND HEARING PROCESS

Sec. 36.401. DEFINITION. In this subchapter, "applicant" means

a person who is applying for a permit or a permit amendment.

Added by Acts 2005, 79th Leg., Ch.

970, Sec. 17, eff. September 1, 2005.

Sec. 36.402. APPLICABILITY. Except as provided by Section

36.416, this subchapter applies to the notice and hearing process

used by a district for permit and permit amendment applications.

Added by Acts 2005, 79th Leg., Ch.

970, Sec. 17, eff. September 1, 2005.

Sec. 36.403. SCHEDULING OF HEARING. (a) The general manager or

board may schedule a hearing on permit or permit amendment

applications received by the district as necessary, as provided

by Section 36.114.

(b) The general manager or board may schedule more than one

application for consideration at a hearing.

(c) A hearing must be held at the district office or regular

meeting location of the board unless the board provides for

hearings to be held at a different location.

(d) A hearing may be held in conjunction with a regularly

scheduled board meeting.

Added by Acts 2005, 79th Leg., Ch.

970, Sec. 17, eff. September 1, 2005.

Sec. 36.404. NOTICE. (a) If the general manager or board

schedules a hearing on an application for a permit or permit

amendment, the general manager or board shall give notice of the

hearing as provided by this section.

(b) The notice must include:

(1) the name of the applicant;

(2) the address or approximate location of the well or proposed

well;

(3) a brief explanation of the proposed permit or permit

amendment, including any requested amount of groundwater, the

purpose of the proposed use, and any change in use;

(4) the time, date, and location of the hearing; and

(5) any other information the general manager or board considers

relevant and appropriate.

(c) Not later than the 10th day before the date of a hearing,

the general manager or board shall:

(1) post notice in a place readily accessible to the public at

the district office;

(2) provide notice to the county clerk of each county in the

district; and

(3) provide notice by:

(A) regular mail to the applicant;

(B) regular mail, facsimile, or electronic mail to any person

who has requested notice under Subsection (d); and

(C) regular mail to any other person entitled to receive notice

under the rules of the district.

(d) A person may request notice from the district of a hearing

on a permit or a permit amendment application. The request must

be in writing and is effective for the remainder of the calendar

year in which the request is received by the district. To

receive notice of a hearing in a later year, a person must submit

a new request. An affidavit of an officer or employee of the

district establishing attempted service by first class mail,

facsimile, or e-mail to the person in accordance with the

information provided by the person is proof that notice was

provided by the district.

(e) Failure to provide notice under Subsection (c)(3)(B) does

not invalidate an action taken by the district at the hearing.

Added by Acts 2005, 79th Leg., Ch.

970, Sec. 17, eff. September 1, 2005.

Sec. 36.405. HEARING REGISTRATION. The district may require

each person who participates in a hearing to submit a hearing

registration form stating:

(1) the person's name;

(2) the person's address; and

(3) whom the person represents, if the person is not there in

the person's individual capacity.

Added by Acts 2005, 79th Leg., Ch.

970, Sec. 17, eff. September 1, 2005.

Sec. 36.406. HEARING PROCEDURES. (a) A hearing must be

conducted by:

(1) a quorum of the board; or

(2) an individual to whom the board has delegated in writing the

responsibility to preside as a hearings examiner over the hearing

or matters related to the hearing.

(b) Except as provided by Subsection (c), the board president or

the hearings examiner shall serve as the presiding officer at the

hearing.

(c) If the hearing is conducted by a quorum of the board and the

board president is not present, the directors conducting the

hearing may select a director to serve as the presiding officer.

(d) The presiding officer may:

(1) convene the hearing at the time and place specified in the

notice;

(2) set any necessary additional hearing dates;

(3) designate the parties regarding a contested application;

(4) establish the order for presentation of evidence;

(5) administer oaths to all persons presenting testimony;

(6) examine persons presenting testimony;

(7) ensure that information and testimony are introduced as

conveniently and expeditiously as possible without prejudicing

the rights of any party;

(8) prescribe reasonable time limits for testimony and the

presentation of evidence; and

(9) exercise the procedural rules adopted under Section 36.415.

(e) Except as provided by a rule adopted under Section 36.415, a

district may allow any person, including the general manager or a

district employee, to provide comments at a hearing on an

uncontested application.

(f) The presiding officer may allow testimony to be submitted in

writing and may require that written testimony be sworn to. On

the motion of a party to the hearing, the presiding officer may

exclude written testimony if the person who submits the testimony

is not available for cross-examination by phone, a deposition

before the hearing, or other reasonable means.

(g) If the board has not acted on the application, the presiding

officer may allow a person who testifies at the hearing to

supplement the testimony given at the hearing by filing

additional written materials with the presiding officer not later

than the 10th day after the date of the hearing. A person who

files additional written material with the presiding officer

under this subsection must also provide the material, not later

than the 10th day after the date of the hearing, to any person

who provided comments on an uncontested application or any party

to a contested hearing. A person who receives additional written

material under this subsection may file a response to the

material with the presiding officer not later than the 10th day

after the date the material was received.

(h) The district by rule adopted under Section 36.417 may

authorize the presiding officer, at the presiding officer's

discretion, to issue an order at any time before board action

under Section 36.411 that:

(1) refers parties to a contested hearing to an alternative

dispute resolution procedure on any matter at issue in the

hearing;

(2) determines how the costs of the procedure shall be

apportioned among the parties; and

(3) appoints an impartial third party as provided by Section

2009.053, Government Code, to facilitate that procedure.

Added by Acts 2005, 79th Leg., Ch.

970, Sec. 17, eff. September 1, 2005.

Sec. 36.407. EVIDENCE. (a) The presiding officer shall admit

evidence that is relevant to an issue at the hearing.

(b) The presiding officer may exclude evidence that is

irrelevant, immaterial, or unduly repetitious.

Added by Acts 2005, 79th Leg., Ch.

970, Sec. 17, eff. September 1, 2005.

Sec. 36.408. RECORDING. (a) Except as provided by Subsection

(b), the presiding officer shall prepare and keep a record of

each hearing in the form of an audio or video recording or a

court reporter transcription. On the request of a party to a

contested hearing, the presiding officer shall have the hearing

transcribed by a court reporter. The presiding officer may

assess any court reporter transcription costs against the party

that requested the transcription or among the parties to the

hearing. Except as provided by this subsection, the presiding

officer may exclude a party from further participation in a

hearing for failure to pay in a timely manner costs assessed

against that party under this subsection. The presiding officer

may not exclude a party from further participation in a hearing

as provided by this subsection if the parties have agreed that

the costs assessed against that party will be paid by another

party.

(b) If a hearing is uncontested, the presiding officer may

substitute minutes or the report required under Section 36.410

for a method of recording the hearing provided by Subsection (a).

Added by Acts 2005, 79th Leg., Ch.

970, Sec. 17, eff. September 1, 2005.

Sec. 36.409. CONTINUANCE. The presiding officer may continue a

hearing from time to time and from place to place without

providing notice under Section 36.404. If the presiding officer

continues a hearing without announcing at the hearing the time,

date, and location of the continued hearing, the presiding

officer must provide notice of the continued hearing by regular

mail to the parties.

Added by Acts 2005, 79th Leg., Ch.

970, Sec. 17, eff. September 1, 2005.

Sec. 36.410. REPORT. (a) Except as provided by Subsection (e),

the presiding officer shall submit a report to the board not

later than the 30th day after the date a hearing is concluded.

(b) The report must include:

(1) a summary of the subject matter of the hearing;

(2) a summary of the evidence or public comments received; and

(3) the presiding officer's recommendations for board action on

the subject matter of the hearing.

(c) The presiding officer or general manager shall provide a

copy of the report to:

(1) the applicant; and

(2) each person who provided comments or each designated party.

(d) A person who receives a copy of the report under Subsection

(c) may submit to the board written exceptions to the report.

(e) If the hearing was conducted by a quorum of the board and if

the presiding officer prepared a record of the hearing as

provided by Section 36.408(a), the presiding officer shall

determine whether to prepare and submit a report to the board

under this section.

Added by Acts 2005, 79th Leg., Ch.

970, Sec. 17, eff. September 1, 2005.

Sec. 36.411. BOARD ACTION. The board shall act on a permit or

permit amendment application not later than the 60th day after

the date the final hearing on the application is concluded.

Added by Acts 2005, 79th Leg., Ch.

970, Sec. 17, eff. September 1, 2005.

Sec. 36.412. REQUEST FOR REHEARING OR FINDINGS AND CONCLUSIONS.

(a) An applicant in a contested or uncontested hearing on an

application or a party to a contested hearing may

administratively appeal a decision of the board on a permit or

permit amendment application by requesting written findings and

conclusions or a rehearing before the board not later than the

20th day after the date of the board's decision.

(b) On receipt of a timely written request, the board shall make

written findings and conclusions regarding a decision of the

board on a permit or permit amendment application. The board

shall provide certified copies of the findings and conclusions to

the person who requested them, and to each person who provided

comments or each designated party, not later than the 35th day

after the date the board receives the request. A person who

receives a certified copy of the findings and conclusions from

the board may request a rehearing before the board not later than

the 20th day after the date the board issues the findings and

conclusions.

(c) A request for rehearing must be filed in the district office

and must state the grounds for the request. If the original

hearing was a contested hearing, the person requesting a

rehearing must provide copies of the request to all parties to

the hearing.

(d) If the board grants a request for rehearing, the board shall

schedule the rehearing not later than the 45th day after the date

the request is granted.

(e) The failure of the board to grant or deny a request for

rehearing before the 91st day after the date the request is

submitted is a denial of the request.

Added by Acts 2005, 79th Leg., Ch.

970, Sec. 17, eff. September 1, 2005.

Sec. 36.413. DECISION; WHEN FINAL. (a) A decision by the board

on a permit or permit amendment application is final:

(1) if a request for rehearing is not filed on time, on the

expiration of the period for filing a request for rehearing; or

(2) if a request for rehearing is filed on time, on the date:

(A) the board denies the request for rehearing; or

(B) the board renders a written decision after rehearing.

(b) Except as provided by Subsection (c), an applicant or a

party to a contested hearing may file a suit against the district

under Section 36.251 to appeal a decision on a permit or permit

amendment application not later than the 60th day after the date

on which the decision becomes final.

(c) An applicant or a party to a contested hearing may not file

suit against the district under Section 36.251 if a request for

rehearing was not filed on time.

Added by Acts 2005, 79th Leg., Ch.

970, Sec. 17, eff. September 1, 2005.

Sec. 36.414. CONSOLIDATED HEARING ON APPLICATIONS. (a) Except

as provided by Subsection (b), a district shall process

applications from a single applicant under consolidated notice

and hearing procedures on written request by the applicant if the

district requires a separate permit or permit amendment

application for:

(1) drilling, equipping, operating, or completing a well or

substantially altering the size of a well or well pump under

Section 36.113;

(2) the spacing of water wells or the production of groundwater

under Section 36.116; or

(3) transferring groundwater out of a district under Section

36.122.

(b) A district is not required to use consolidated notice and

hearing procedures to process separate permit or permit amendment

applications from a single applicant if the board cannot

adequately evaluate one application until it has acted on another

application.

Added by Acts 2005, 79th Leg., Ch.

970, Sec. 17, eff. September 1, 2005.

Sec. 36.415. RULES; ADDITIONAL PROCEDURES. (a) A district by

rule shall adopt procedural rules to implement this subchapter

and may adopt notice and hearing procedures in addition to those

provided by this subchapter.

(b) In adopting the rules, a district shall:

(1) define under what circumstances an application is considered

contested; and

(2) limit participation in a hearing on a contested application

to persons who have a personal justiciable interest related to a

legal right, duty, privilege, power, or economic interest that is

within a district's regulatory authority and affected by a permit

or permit amendment application, not including persons who have

an interest common to members of the public.

Added by Acts 2005, 79th Leg., Ch.

970, Sec. 17, eff. September 1, 2005.

Sec. 36.416. HEARINGS CONDUCTED BY STATE OFFICE OF

ADMINISTRATIVE HEARINGS. If a district contracts with the State

Office of Administrative Hearings to conduct a hearing, the

hearing shall be conducted as provided by Subchapters C, D, and

F, Chapter 2001, Government Code.

Added by Acts 2005, 79th Leg., Ch.

970, Sec. 17, eff. September 1, 2005.

Sec. 36.417. RULES; ALTERNATIVE DISPUTE RESOLUTION. A district

by rule may develop and use alternative dispute resolution

procedures in the manner provided for governmental bodies under

Chapter 2009, Government Code.

Added by Acts 2005, 79th Leg., Ch.

970, Sec. 17, eff. September 1, 2005.

Sec. 36.418. APPLICABILITY OF ADMINISTRATIVE PROCEDURE ACT. (a)

A district may adopt rules establishing procedures for contested

hearings consistent with Subchapters C, D, and F, Chapter 2001,

Government Code, including the authority to issue a subpoena,

require a deposition, or order other discovery.

(b) Except as provided by this section and Section 36.416,

Chapter 2001, Government Code, does not apply to a hearing under

this subchapter.

Added by Acts 2005, 79th Leg., Ch.

970, Sec. 17, eff. September 1, 2005.

Sec. 36.419. EDWARDS AQUIFER AUTHORITY. (a) Except as provided

by Subsection (b), this subchapter does not apply to the Edwards

Aquifer Authority.

(b) Sections 36.412 and 36.413 apply to the Edwards Aquifer

Authority.

Added by Acts 2005, 79th Leg., Ch.

970, Sec. 17, eff. September 1, 2005.



CHAPTER 37. OCCUPATIONAL LICENSING AND REGISTRATION

WATER CODE

TITLE 2. WATER ADMINISTRATION

SUBTITLE F. OCCUPATIONAL LICENSING AND REGISTRATION

CHAPTER 37. OCCUPATIONAL LICENSING AND REGISTRATION

Sec. 37.001. DEFINITIONS. In this chapter:

(1) "Commission" means the Texas Natural Resource Conservation

Commission.

(2) "License" means an occupational license or class of license

issued by the commission to an individual.

(3) "Registration" means an occupational registration issued by

the commission to a person.

Added by Acts 2001, 77th Leg., ch. 880, Sec. 1, eff. Sept. 1,

2001.

Sec. 37.002. RULES. The commission shall adopt any rules

necessary to:

(1) establish occupational licenses and registrations prescribed

by Sections 26.0301, 26.3573, 26.452, and 26.456 of this code,

Sections 341.033, 341.034, 361.027, and 366.071, Health and

Safety Code, and Section 1903.251, Occupations Code;

(2) establish classes and terms of occupational licenses and

registrations; and

(3) administer the provisions of this chapter and other laws

governing occupational licenses and registrations under the

commission's jurisdiction.

Added by Acts 2001, 77th Leg., ch. 880, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.848,

eff. Sept. 1, 2003.

Sec. 37.003. LICENSE OR REGISTRATION REQUIRED. A person may not

engage in a business, occupation, or profession described by

Section 26.0301, 26.3573, 26.452, or 26.456 of this code, Section

341.033, 341.034, 361.027, 366.014, or 366.071, Health and Safety

Code, or Section 1903.251, Occupations Code, unless the person

holds the appropriate license or registration issued by the

commission.

Added by Acts 2001, 77th Leg., ch. 880, Sec. 1, eff. Sept. 1,

2001. Amended by Acts 2003, 78th Leg., ch. 1276, Sec. 14A.848,

eff. Sept. 1, 2003.

Sec. 37.004. QUALIFICATIONS. The commission may establish

qualifications for each license and registration issued under

this chapter.

Added by Acts 2001, 77th Leg., ch. 880, Sec. 1, eff. Sept. 1,

2001.

Sec. 37.005. ISSUANCE AND DENIAL OF LICENSES AND REGISTRATIONS.

(a) The commission shall establish requirements and uniform

procedures for issuing licenses and registrations under this

chapter.

(b) The commission may waive any prerequisite to obtaining a

license or registration for an applicant after reviewing the

applicant's credentials and determining that the applicant holds

a license or registration issued by another state that has

requirements substantially equivalent to those of this state.

(c) After notice and hearing, the commission may deny an

application for a license or registration by an applicant who:

(1) has a record in the preceding five years of continuing

violations of statutes or rules adopted under those statutes;

(2) has engaged in fraud or deceit in obtaining or applying for

a license or registration;

(3) has demonstrated gross negligence, incompetence, or

misconduct in the performance of activities authorized by a

license or registration;

(4) made an intentional misstatement or misrepresentation of

fact in information required to be maintained or submitted to the

commission by the license or registration holder;

(5) failed to keep and transmit records as required by a statute

within the commission's jurisdiction or a rule adopted under such

a statute; or

(6) at the time the application is submitted, is indebted to the

state for a fee, penalty, or tax imposed by a statute within the

commission's jurisdiction or a rule adopted under such a statute.

Added by Acts 2001, 77th Leg., ch. 880, Sec. 1, eff. Sept. 1,

2001.

Sec. 37.006. RENEWAL OF LICENSE OR REGISTRATION. (a) The

commission shall establish requirements and uniform procedures

for renewing licenses and registrations.

(b) The commission by rule may adopt a system under which

licenses or registrations expire on various dates during the

year. For the year in which the license or registration

expiration date is changed, the commission shall prorate fees on

a monthly basis so that each license or registration holder pays

only that portion of the fee that is allocable to the number of

months during which the license or registration is valid. On

renewal of the license or registration on the new expiration

date, the total renewal fee is payable.

(c) Not later than the 60th day before the date a person's

license or registration is scheduled to expire, the commission

shall send written notice of the impending expiration to the

person at the person's last known address according to the

records of the commission.

(d) A person may renew an unexpired license or registration by

submitting an application accompanied by the required renewal

fee.

(e) A person whose license or registration has expired may not

engage in activities that require a license or registration until

the license or registration is renewed.

(f) A person whose license or registration has been expired for

30 days or less may apply for renewal of the license or

registration by paying to the commission a renewal fee in an

amount prescribed by commission rule not to exceed 1-1/2 times

the normally required renewal fee.

(g) A person whose license or registration has been expired for

more than 30 days may not renew the license or registration. The

person may obtain a new license or registration by complying with

the requirements and procedures, including the examination

requirements, for obtaining an original license or registration.

Added by Acts 2001, 77th Leg., ch. 880, Sec. 1, eff. Sept. 1,

2001.

Sec. 37.007. LICENSING EXAMINATIONS. (a) The commission shall

prescribe the content of licensing examinations. Examinations

shall be based on laws, rules, job duties, and standards relating

to licenses issued by the commission.

(b) The commission shall determine the location and frequency of

examinations.

(c) Not later than the 45th day after the date a person takes a

licensing examination under this chapter, the commission shall

notify the person of the results of the examination.

(d) If requested in writing by a person who fails a licensing

examination administered under this chapter, the commission,

within a reasonable time, shall provide the person with an

analysis of the person's performance on the examination. The

commission shall ensure that an examination analysis does not

compromise the fair and impartial administration of future

examinations.

(e) The commission shall ensure that an otherwise qualified

person with a physical, mental, or developmental disability is

provided with a reasonable opportunity to take a licensing

examination.

Added by Acts 2001, 77th Leg., ch. 880, Sec. 1, eff. Sept. 1,

2001.

Sec. 37.008. TRAINING; CONTINUING EDUCATION. (a) The

commission shall approve training programs necessary to qualify

for or renew a license.

(b) The commission shall establish and make available to the

public uniform procedures for approving training to qualify for

or renew a license.

(c) The commission may recognize, prepare, or administer

continuing education programs for license holders.

Added by Acts 2001, 77th Leg., ch. 880, Sec. 1, eff. Sept. 1,

2001.

Sec. 37.009. FEES. (a) The commission shall establish and

collect fees to cover the cost of administering and enforcing

this chapter and licenses and registrations issued under this

chapter.

(b) Fees paid to the commission under this chapter shall be

deposited in the state treasury to the credit of the commission

occupational licensing account.

Added by Acts 2001, 77th Leg., ch. 880, Sec. 1, eff. Sept. 1,

2001.

Sec. 37.010. ADVERTISING. (a) The commission may not adopt

rules restricting advertising or competitive bidding by a license

or registration holder except to prohibit false, misleading, or

deceptive practices.

(b) In its rules to prohibit false, misleading, or deceptive

practices, the commission may not include a rule that restricts:

(1) the use of any medium for advertising;

(2) the use of a license or registration holder's personal

appearance or voice in an advertisement;

(3) the use or duration of an advertisement by the license or

registration holder; or

(4) the license or registration holder's advertisement under a

trade name.

Added by Acts 2001, 77th Leg., ch. 880, Sec. 1, eff. Sept. 1,

2001.

Sec. 37.011. COMPLAINTS. The commission shall prepare and make

available to the public information describing the procedures by

which a person may submit licensing and registration complaints

to the commission.

Added by Acts 2001, 77th Leg., ch. 880, Sec. 1, eff. Sept. 1,

2001.

Sec. 37.012. COMPLIANCE INFORMATION. In administering this

chapter, the commission may require a person to provide

information about other occupational licenses and registrations

held by the person, including:

(1) the state in which the license or registration was issued;

(2) the current status of the license or registration; and

(3) whether the license or registration was ever denied,

suspended, revoked, surrendered, or withdrawn.

Added by Acts 2001, 77th Leg., ch. 880, Sec. 1, eff. Sept. 1,

2001.

Sec. 37.013. PRACTICE OF OCCUPATION. A license or registration

holder must engage in the business, occupation, or profession

governed by the license or registration according to applicable

laws and commission rules and orders.

Added by Acts 2001, 77th Leg., ch. 880, Sec. 1, eff. Sept. 1,

2001.

Sec. 37.014. ROSTER OF LICENSE HOLDERS AND REGISTRANTS. The

commission shall maintain and make available to the public an

official roster of persons who hold licenses and registrations

issued under this chapter.

Added by Acts 2001, 77th Leg., ch. 880, Sec. 1, eff. Sept. 1,

2001.

Sec. 37.015. POWER TO CONTRACT. The commission may contract

with persons to provide services required by this chapter. The

commission may authorize contractors to collect reasonable fees

for the services provided.

Added by Acts 2001, 77th Leg., ch. 880, Sec. 1, eff. Sept. 1,

2001.






TITLE 3. RIVER COMPACTS

CHAPTER 41. RIO GRANDE COMPACT

WATER CODE

TITLE 3. RIVER COMPACTS

CHAPTER 41. RIO GRANDE COMPACT

Sec. 41.001. RATIFICATION. The Rio Grande Compact, the text of

which is set out in Section 41.009 of this code, was ratified by

the legislature of this state in Chapter 3, page 531, Special

Laws, Acts of the 46th Legislature, 1939, after having been

signed at Santa Fe, New Mexico, on March 18, 1938, by M.C.

Hinderlider, commissioner for the State of Colorado, Thos. M.

McClure, commissioner for the State of New Mexico, and Frank B.

Clayton, commissioner for the State of Texas, and approved by

S.O. Harper, commissioner representing the United States.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 41.002. ORIGINAL COPY. An original copy of the compact is

on file in the office of the secretary of state.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 41.003. COMMISSIONER. The governor, with the advice and

consent of the senate, shall appoint a commissioner to represent

this state on the commission established by Article XII of the

compact.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 41.004. TERM OF OFFICE. The commissioner holds office for

a term of six (6) years and until his successor is appointed and

has qualified.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1971, 62nd Leg., p. 2504, ch. 823, Sec. 1, eff.

June 8, 1971.

Sec. 41.005. OATH. The commissioner shall take the

constitutional oath of office and shall also take an oath to

faithfully perform his duties as commissioner.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 41.006. COMPENSATION; EXPENSES. The commissioner is

entitled to compensation as provided by legislative

appropriation. On submission of detailed, sworn accounts, he is

entitled to reimbursement for actual expenses incurred while

traveling in the discharge of his duties.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 41.007. EMPLOYEES; ADMINISTRATIVE EXPENSES. The

commissioner, in conjunction with the other members of the

commission and as authorized by legislative appropriation, may

employ engineering and clerical personnel and may incur necessary

office expenses and other expenses incident to the proper

performance of his duties and the proper administration of the

compact. However, the commissioner shall not incur any financial

obligation on behalf of this state until the legislature has

authorized and appropriated money for the obligation.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 41.008. POWERS AND DUTIES. The commissioner is responsible

for administering the provisions of the compact, and he has all

the powers and duties prescribed by the compact.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 41.0081. NOTICE OF COMPACT MEETINGS. For informational

purposes, the commissioner shall file with the secretary of state

notice of compact meetings for publication in the Texas Register.

Added by Acts 1985, 69th Leg., ch. 609, Sec. 1, eff. Sept. 1,

1985.

Sec. 41.0082. COOPERATION OF TEXAS NATURAL RESOURCE CONSERVATION

COMMISSION. The Texas Natural Resource Conservation Commission

shall cooperate with the commissioner in the performance of his

duties and shall furnish him any available data and information

he needs.

Added by Acts 1985, 69th Leg., ch. 609, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 977, Sec. 34, eff.

June 19, 1987; Acts 1995, 74th Leg., ch. 76, Sec. 11.314, eff.

Sept. 1, 1995.

Sec. 41.009. TEXT OF COMPACT. The Rio Grande Compact reads as

follows:

RIO GRANDE COMPACT

The State of Colorado, the State of New Mexico, and the State of

Texas, desiring to remove all causes of present and future

controversy among these States and between citizens of one of

these States and citizens of another State with respect to the

use of the waters of the Rio Grande above Fort Quitman, Texas,

and being moved by considerations of interstate comity, and for

the purpose of effecting an equitable apportionment of such

waters, have resolved to conclude a Compact for the attainment of

these purposes, and to that end, through their respective

Governors, have named as their respective Commissioners:

For the State of Colorado--M.C. Hinderlider

For the State of New Mexico--Thomas M. McClure

For the State of Texas--Frank B. Clayton

who, after negotiations participated in by S.O. Harper, appointed

by the President as the representative of the United States of

America, have agreed upon the following Articles, to wit:

Article I

(a) The State of Colorado, the State of New Mexico, the State of

Texas, and the United States of America, are hereinafter

designated "Colorado," "New Mexico," "Texas," and the "United

States," respectively.

(b) "The Commission" means the agency created by this Compact

for the administration thereof.

(c) The term "Rio Grande Basin" means all of the territory

drained by the Rio Grande and its tributaries in Colorado, in New

Mexico, and in Texas above Fort Quitman, including the Closed

Basin in Colorado.

(d) The "Closed Basin" means that part of the Rio Grande Basin

in Colorado where the streams drain into the San Luis Lakes and

adjacent territory, and do not normally contribute to the flow of

the Rio Grande.

(e) The term "tributary" means any stream which naturally

contributes to the flow of the Rio Grande.

(f) "Transmountain Diversion" is water imported into the

drainage basin of the Rio Grande from any stream system outside

of the Rio Grande Basin, exclusive of the Closed Basin.

(g) "Annual Debits" are the amounts by which actual deliveries

in any calendar year fall below scheduled deliveries.

(h) "Annual Credits" are the amounts by which actual deliveries

in any calendar year exceed scheduled deliveries.

(i) "Accrued Debits" are the amounts by which the sum of all

annual debits exceeds the sum of all annual credits over any

common period of time.

(j) "Accrued Credits" are the amounts by which the sum of all

annual credits exceeds the sum of all annual debits over any

common period of time.

(k) "Project Storage" is the combined capacity of Elephant Butte

Reservoir and all other reservoirs actually available for the

storage of usable water below Elephant Butte and above the first

diversion to lands of the Rio Grande Project, but not more than a

total of two million, six hundred and thirty-eight thousand,

eight hundred and sixty (2,638,860) acre-feet.

(l) "Usable Water" is all water, exclusive of credit water,

which is in project storage and which is available for release in

accordance with irrigation demands, including deliveries to

Mexico.

(m) "Credit Water" is that amount of water in project storage

which is equal to the accrued credit of Colorado or New Mexico or

both.

(n) "Unfilled Capacity" is the difference between the total

physical capacity of project storage and the amount of usable

water then in storage.

(o) "Actual Release" is the amount of usable water released in

any calendar year from the lowest reservoir comprising project

storage.

(p) "Actual Spill" is all water which is actually spilled from

Elephant Butte Reservoir, or is released therefrom for flood

control, in excess of the current demand on project storage and

which does not become usable water by storage in another

reservoir; provided, that actual spill of usable water cannot

occur until all credit water shall have been spilled.

(q) "Hypothetical Spill" is the time in any year at which usable

water would have spilled from project storage if seven hundred

and ninety thousand (790,000) acre-feet had been released

therefrom at rates proportional to the actual release in every

year from the starting date to the end of the year in which

hypothetical spill occurs; in computing hypothetical spill the

initial condition shall be the amount of usable water in project

storage at the beginning of the calendar year following the

effective date of this Compact, and thereafter the initial

condition shall be the amount of usable water in project storage

at the beginning of the calendar year following each actual

spill.

The Commission shall cause to be maintained and operated a stream

gaging station equipped with an automatic water stage recorder at

each of the following points, to wit:

Article II

(a) On the Rio Grande near Del Norte above the principal points

of diversion to the San Luis Valley;

(b) On the Conejos River near Mogote;

(c) On the Los Pinos River near Ortiz;

(d) On the San Antonio River at Ortiz;

(e) On the Conejos River at its mouths near Los Sauces;

(f) On the Rio Grande near Lobatos;

(g) On the Rio Chama below El Vado Reservoir;

(h) On the Rio Grande at Otowi Bridge near San Ildefonso;

(i) On the Rio Grande near San Acacia;

(j) On the Rio Grande at San Marcial;

(k) On the Rio Grande below Elephant Butte Reservoir;

(l) On the Rio Grande below Caballo Reservoir.

Similar gaging stations shall be maintained and operated below

any other reservoir constructed after 1929, and at such other

points as may be necessary for the securing of records required

for the carrying out of the Compact; and automatic water stage

recorders shall be maintained and operated on each of the

reservoirs mentioned, and on all others constructed after 1929.

Such gaging stations shall be equipped, maintained, and operated

by the Commission directly or in cooperation with an appropriate

Federal or State agency, and the equipment, method and frequency

of measurement at such stations shall be such as to produce

reliable records at all times.

Article III

The obligation of Colorado to deliver water in the Rio Grande at

the Colorado-New Mexico State Line, measured at or near Lobatos,

in each calendar year, shall be ten thousand (10,000) acre-feet

less than the sum of those quantities set forth in the two (2)

following tabulations of relationship, which correspond to the

quantities at the upper index stations:

Discharge of Conejos River

Quantities in thousands of acre-feet

Conejos Index Supply (1)

Conejos River at Mouths (2)

100

0

150

20

200

45

250

75

300

109

350

147

400

188

450

232

500

278

550

326

600

376

650

426

700

476

Intermediate quantities shall be computed by proportional

parts.

(1) Conejos Index Supply is the natural flow of Conejos River at

the U.S.G.S. gaging station near Mogote during the calendar year,

plus the natural flow of Los Pinos River at the U.S.G.S. gaging

station near Ortiz and the natural flow of San Antonio River at

the U.S.G.S. gaging station at Ortiz, both during the months of

April to October, inclusive.

(2) Conejos River at mouths is the combined discharge of

branches of this River at the U.S.G.S. gaging stations near Los

Sauces during the calendar year.

Discharge of Rio Grande exclusive of Conejos River

Quantities in thousands of acre-feet

Rio Grande at Del Norte (3)

Rio Grande at Lobatos lessConejos at Mouths (4)

200

60

250

65

300

75

350

86

400

98

450

112

500

127

550

144

600

162

650

182

700

204

750

229

800

257

850

292

900

335

950

380

1,000

430

1,100

540

1,200

640

1,300

740

1,400

840

Intermediate quantities shall be computed by proportional

parts.

(3) Rio Grande at Del Norte is the recorded flow of the Rio

Grande at the U.S.G.S. gaging station near Del Norte during the

calendar year (measured above all principal points of diversion

to San Luis Valley) corrected for the operation of reservoirs

constructed after 1937.

(4) Rio Grande at Lobatos less Conejos at mouths is the total

flow of the Rio Grande at the U.S.G.S. gaging station near

Lobatos, less the discharge of Conejos River at its mouths,

during the calendar year.

The application of these schedules shall be subject to the

provisions hereinafter set forth and appropriate adjustments

shall be made for (a) any change in location of gaging station;

(b) any new or increased depletion of the runoff above inflow

index gaging stations; and (c) any transmountain diversions into

the drainage basin of the Rio Grande above Lobatos.

In any event any works are constructed after 1937 for the purpose

of delivering water into the Rio Grande from the Closed Basin,

Colorado shall not be credited with the amount of such water

delivered, unless the proportion of sodium ions shall be less

than forty-five (45) percent of the total positive ions in that

water when the total dissolved solids in such water exceeds three

hundred and fifty (350) parts per million.

Article IV

The obligation of New Mexico to deliver water in the Rio Grande

at San Marcial, during each calendar year, exclusive of the

months of July, August, and September, shall be that quantity set

forth in the following tabulation of relationship, which

corresponds to the quantity at the upper index station:

Discharge of Rio Grande at Otowi Bridge and at San Marcial

exclusive of July, August, and September

Quantities in thousands of acre-feet

Otowi Index Supply (5)

San Marcial Index Supply (6)

100

0

200

65

300

141

400

219

500

300

600

383

700

469

800

557

900

648

1000

742

1100

839

1200

939

1300

1042

1400

1148

1500

1257

1600

1370

1700

1489

1800

1608

1900

1730

2000

1856

2100

1985

2200

2117

2300

2253

Intermediate quantities shall be computed by proportional

parts.

(5) The Otowi Index Supply is the recorded flow of the Rio

Grande at the U.S.G.S. gaging station at Otowi Bridge near San

Ildefonso (formerly station near Buckman) during the calendar

year, exclusive of the flow during the months of July, August,

and September, corrected for the operation of reservoirs

constructed after 1929 in the drainage basin of the Rio Grande

between Lobatos and Otowi Bridge.

(6) San Marcial Index Supply is the recorded flow of the Rio

Grande at the gaging station at San Marcial during the calendar

year exclusive of the flow during the months of July, August, and

September.

The application of this schedule shall be subject to the

provisions hereinafter set forth and appropriate adjustments

shall be made for (a) any change in location of gaging stations;

(b) depletion after 1929 in New Mexico at any time of the year of

the natural runoff at Otowi Bridge; (c) depletion of the runoff

during July, August, and September of tributaries between Otowi

Bridge and San Marcial, by works constructed after 1937; and (d)

any transmountain diversions into the Rio Grande between Lobatos

and San Marcial.

Concurrent records shall be kept of the flow of the Rio Grande at

San Marcial, near San Acacia, and of the release from Elephant

Butte Reservoir, to the end that the records at these three (3)

stations may be correlated.

Article V

If at any time it should be the unanimous finding and

determination of the Commission that because of changed physical

conditions, or for any other reason, reliable records are not

obtainable, or cannot be obtained, at any of the stream gaging

stations herein referred to, such stations may, with the

unanimous approval of the Commission, be abandoned, and with such

approval another station, or other stations, shall be established

and new measurements shall be substituted which, in the unanimous

opinion of the Commission, will result in substantially the same

results, so far as the rights and obligations to deliver water

are concerned, as would have existed if such substitution of

stations and measurements had not been so made.

Article VI

Commencing with the year following the effective date of this

Compact, all credits and debits of Colorado and New Mexico shall

be computed for each calendar year; provided, that in a year of

actual spill no annual credits nor annual debits shall be

computed for that year.

In the case of Colorado, no annual debit nor accrued debit shall

exceed one hundred thousand (100,000) acre-feet, except as either

or both may be caused by holdover storage water in reservoirs

constructed after 1937 in the drainage basin of the Rio Grande

above Lobatos. Within the physical limitations of storage

capacity in such reservoirs, Colorado shall retain water in

storage at all times to the extent of its accrued debit.

In the case of New Mexico, the accrued debit shall not exceed two

hundred thousand (200,000) acre-feet at any time, except as such

debit may be caused by holdover storage of water in reservoirs

constructed after 1929 in the drainage basin of the Rio Grande

between Lobatos and San Marcial. Within the physical limitations

of storage capacity in such reservoirs, New Mexico shall retain

water in storage at all times to the extent of its accrued debit.

In computing the magnitude of accrued credits or debits, New

Mexico shall not be charged with any greater debit in any one

year than the sum of one hundred and fifty thousand (150,000)

acre-feet and all gains in the quantity of water in storage in

such year.

The Commission by unanimous action may authorize the release from

storage of any amount of water which is then being held in

storage by reason of accrued debits of Colorado or New Mexico;

provided, that such water shall be replaced at the first

opportunity thereafter.

In computing the amount of accrued credits and accrued debits of

Colorado or New Mexico, any annual credits in excess of one

hundred and fifty thousand (150,000) acre-feet shall be taken as

equal to that amount.

In any year in which actual spill occurs, the accrued credits of

Colorado or New Mexico, or both, at the beginning of the year

shall be reduced in proportion to their respective credits by the

amount of such actual spill; provided, that the amount of actual

spill shall be deemed to be increased by the aggregate gain in

the amount of water in storage, prior to the time of spill, in

reservoirs above San Marcial constructed after 1929; provided,

further, that if the Commissioners for the States having accrued

credits authorize the release of part, or all, of such credits in

advance of spill, the amount so released shall be deemed to

constitute actual spill.

In any year in which there is actual spill of usable water, or at

the time of hypothetical spill thereof, all accrued debits of

Colorado or New Mexico, or both, at the beginning of the year

shall be cancelled.

In any year in which the aggregate of accrued debits of Colorado

and New Mexico exceeds the minimum unfilled capacity of project

storage, such debits shall be reduced proportionally to an

aggregate amount equal to such minimum unfilled capacity.

To the extent that accrued credits are impounded in reservoirs

between San Marcial and Courchesne, and to the extent that

accrued debits are impounded in reservoirs above San Marcial,

such credits and debits shall be reduced annually to compensate

for evaporation losses in the proportion that such credits or

debits bore to the total amount of water in such reservoirs

during the year.

Article VII

Neither Colorado nor New Mexico shall increase the amount of

water in storage in reservoirs constructed after 1929 whenever

there is less than four hundred thousand (400,000) acre-feet of

usable water in project storage; provided, that if the actual

releases of usable water from the beginning of the calendar year

following the effective date of this Compact, or from the

beginning of the calendar year following actual spill, have

aggregated more than an average of seven hundred and ninety

thousand (790,000) acre-feet per annum, the time at which such

minimum stage is reached shall be adjusted to compensate for the

difference between the total actual release and releases at such

average rate; provided, further, that Colorado or New Mexico, or

both, may relinquish accrued credits at any time, and Texas may

accept such relinquished water, and in such event the State or

States so relinquishing shall be entitled to store water in the

amount of the water so relinquished.

Article VIII

During the month of January of any year the Commissioner for

Texas may demand of Colorado and New Mexico, and the Commissioner

for New Mexico may demand of Colorado, the release of water from

storage reservoirs constructed after 1929 to the amount of the

accrued debits of Colorado and New Mexico, respectively, and such

releases shall be made by each at the greatest rate practicable

under the conditions then prevailing, and in proportion to the

total debit of each, and in amounts, limited by their accrued

debits, sufficient to bring the quantity of usable water in

project storage to six hundred thousand (600,000) acre-feet by

March 1st and to maintain this quantity in storage until April

30th, to the end that a normal release of seven hundred and

ninety thousand (790,000) acre-feet may be made from project

storage in that year.

Article IX

Colorado agrees with New Mexico that in event the United States

or the State of New Mexico decides to construct the necessary

works for diverting the waters of the San Juan River, or any of

its tributaries, into the Rio Grande, Colorado hereby consents to

the construction of said works and the diversion of waters from

the San Juan River, or the tributaries thereof, into the Rio

Grande in New Mexico, provided the present and prospective uses

of water in Colorado by other diversions from the San Juan River,

or its tributaries, are protected.

Article X

In the event water from another drainage basin shall be imported

into the Rio Grand Basin by the United States or Colorado or New

Mexico, or any of them jointly, the State having the right to the

use of such water shall be given proper credit therefor in the

application of the schedules.

Article XI

New Mexico and Texas agree that upon the effective date of this

Compact all controversies between said States relative to the

quantity or quality of the water of the Rio Grande are composed

and settled; however, nothing herein shall be interpreted to

prevent recourse by a signatory State to the Supreme Court of the

United States for redress should the character or quality of the

water, at the point of delivery, be changed hereafter by one

signatory State to the injury of another. Nothing herein shall be

construed as an admission by any signatory State that the use of

water for irrigation causes increase of salinity for which the

user is responsible in law.

Article XII

To administer the provisions of this Compact there shall be

constituted a Commission composed of one representative from each

State, to be known as the Rio Grande Compact Commission. The

State Engineer of Colorado shall be ex-officio the Rio Grande

Compact Commissioner for Colorado. The State Engineer of New

Mexico shall be ex-officio the Rio Grande Compact Commissioner

for New Mexico. The Rio Grande Compact Commissioner for Texas

shall be appointed by the Governor of Texas. The President of the

United States shall be requested to designate a representative of

the United States to sit with such Commission, and such

Representative of the United States, if so designated by the

President, shall act as Chairman of the Commission without vote.

The salaries and personal expenses of the Rio Grande Compact

Commissioners for the three (3) States shall be paid by their

respective States, and all other expenses incident to the

administration of this Compact, not borne by the United States,

shall be borne equally by the three (3) States.

In addition to the powers and duties hereinbefore specifically

conferred upon such Commission and the Members thereof, the

jurisdiction of such Commission shall extend only to the

collection, correlation, and presentation of factual data and the

maintenance of records having a bearing upon the administration

of this Compact, and, by unanimous action, to the making of

recommendations to the respective States upon matters connected

with the administration of this Compact. In connection therewith,

the Commission may employ such engineering and clerical aid as

may be reasonably necessary within the limit of funds provided

for that purpose by the respective States. Annual reports

compiled for each calendar year shall be made by the Commission

and transmitted to the Governors of the signatory States on or

before March 1st following the year covered by the report. The

Commission may, by unanimous action, adopt rules and regulations

consistent with the provisions of this Compact to govern their

proceedings.

The findings of the Commission shall not be conclusive in any

Court or tribunal which may be called upon to interpret or

enforce this Compact.

Article XIII

At the expiration of every five-year period after the effective

date of this Compact, the Commission may, by unanious consent,

review any provisions hereof which are not substantive in

character and which do not affect the basic principles upon which

the Compact is founded, and shall meet for the consideration of

such questions on the request of any member of the Commission;

provided, however, that the provisions hereof shall remain in

full force and effect until changed and amended within the intent

of the Compact by unanimous action of the Commissioners, and

until any changes in this Compact are ratified by the

Legislatures of the respective States and consented to by the

Congress, in the same manner as this Compact is required to be

ratified to become effective.

Article XIV

The schedules herein contained and the quantities of water herein

allocated shall never be increased nor diminished by reason of

any increase or diminution in the delivery or loss of water to

Mexico.

Article XV

The physical and other conditions characteristic of the Rio

Grande and peculiar to the territory drained and served thereby,

and to the development thereof, have actuated this Compact and

none of the signatory States admits that any provisions herein

contained establishes any general principle or precedent

applicable to other interstate streams.

Article XVI

Nothing in this Compact shall be construed as affecting the

obligations of the United States of America to Mexico under

existing treaties, or to the Indian Tribes, or as impairing the

Rights of the Indian Tribes.

Article XVII

This Compact shall become effective when ratified by the

Legislatures of each of the signatory States and consented to by

the Congress of the United States. Notice of ratification shall

be given by the Governor of each State to the Governors of the

other States and to the President of the United States, and the

President of the United States is requested to give notice to the

Governors of each of the signatory States of the consent of the

Congress of the United States.

IN WITNESS WHEREOF, The Commissioners have signed this Compact in

quadruplicate original, one of which shall be deposited in the

archives of the Department of State of the United States of

America and shall be deemed the authoritative original, and of

which a duly certified copy shall be forwarded to the Governor of

each of the signatory States.

Done at the City of Sante Fe, in the State of New Mexico, on the

18th day of March, in the year of our Lord, One Thousand Nine

Hundred and Thirty-eight.

(Signed) M.C. Hinderlider

(Signed) Thomas M. McClure

(Signed) Frank B. Clayton

Approved:

(Signed) S.O. Harper

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.



CHAPTER 42. PECOS RIVER COMPACT

WATER CODE

TITLE 3. RIVER COMPACTS

CHAPTER 42. PECOS RIVER COMPACT

Sec. 42.001. RATIFICATION. The Pecos River Compact, the text of

which is set out in Section 42.010 of this code, was ratified by

the legislature of this state in Chapter 30, Acts of the 51st

Legislature, Regular Session, 1949, after having been signed at

Santa Fe, New Mexico, on December 3, 1948, by John H. Bliss,

commissioner for the State of New Mexico, and Charles H. Miller,

commissioner for the State of Texas, and approved by Berkeley

Johnson, representing the United States.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 42.002. ORIGINAL COPY. An original copy of the compact is

on file in the office of the secretary of state.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 42.003. COMMISSIONER. The governor, with the advice and

consent of the senate, shall appoint a commissioner to represent

this state on the commission established by Article V of the

compact.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 42.004. TERM OF OFFICE. The commissioner holds office for

a term of six years and until his successor is appointed and has

qualified.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1985, 69th Leg., ch. 607, Sec. 2.

Sec. 42.005. OATH. The commissioner shall take the

constitutional oath of office and shall also take an oath to

faithfully perform his duties as commissioner.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 42.006. COMPENSATION; EXPENSES. The commissioner is

entitled to compensation as provided by legislative

appropriation. He is entitled to reimbursement for actual

expenses incurred while traveling in the discharge of his duties.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 42.007. EMPLOYEES; ADMINISTRATIVE EXPENSES. The

commissioner may employ engineering, legal, and clerical

personnel as necessary to protect the interest of the state and

to carry out and enforce the terms of the compact. He may incur

necessary office expenses and other expenses incident to the

proper performance of his duties and the proper administration of

the compact. However, the commissioner shall not incur any

financial obligation on behalf of this state until the

legislature has authorized and appropriated money for the

obligation.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 42.0071. NOTICE OF COMPACT MEETINGS. For informational

purposes, the commissioner shall file with the secretary of state

notice of compact meetings for publication in the Texas Register.

Added by Acts 1985, 69th Leg., ch. 607, Sec. 1, eff. Sept. 1,

1985.

Sec. 42.008. POWERS AND DUTIES. (a) The commissioner is

responsible for administering the provisions of the compact, and

he has all the powers and duties prescribed by the compact.

(b) The commissioner may meet and confer with the New Mexico

commissioner at any place the commission considers proper.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 42.009. COOPERATION OF TEXAS NATURAL RESOURCE CONSERVATION

COMMISSION. The Texas Natural Resource Conservation Commission

shall cooperate with the commissioner in the performance of his

duties and shall furnish him any available data and information

he needs.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1985, 69th Leg., ch. 607, Sec. 3, eff. Sept. 1,

1985; Acts 1985, 69th Leg., ch. 795, Sec. 1.135, eff. Sept. 1,

1985; Acts 1987, 70th Leg., ch. 977, Sec. 34, eff. June 19, 1987;

Acts 1995, 74th Leg., ch. 76, Sec. 11.315, eff. Sept. 1, 1995.

Sec. 42.010. TEXT OF COMPACT. The Pecos River Compact reads as

follows:

PECOS RIVER COMPACT

Entered Into by the States of

NEW MEXICO

and

TEXAS

Santa Fe, New Mexico

December 3, 1948

PECOS RIVER COMPACT

The State of New Mexico and the State of Texas, acting through

their Commissioners, John H. Bliss for the State of New Mexico

and Charles H. Miller for the State of Texas, after negotiations

participated in by Berkeley Johnson, appointed by the President

as the representative of the United States of America, have

agreed respecting the uses, apportionment and deliveries of the

water of the Pecos River as follows:

Article I

The major purposes of this Compact are to provide for the

equitable division and apportionment of the use of the waters of

the Pecos River; to promote interstate comity; to remove causes

of present and future controversies; to make secure and protect

present development within the states; to facilitate the

construction of works for, (a) the salvage of water, (b) the more

efficient use of water, and (c) the protection of life and

property from floods.

Article II

As used in this Compact:

(a) The term "Pecos River" means the tributary of the Rio Grande

which rises in north-central New Mexico and flows in a southerly

direction through New Mexico and Texas and joins the Rio Grande

near the town of Langtry, Texas, and includes all tributaries of

said Pecos River.

(b) The term "Pecos River Basin" means all of the contributing

drainage area of the Pecos River and its tributaries above its

mouth near Langtry, Texas.

(c) "New Mexico" and "Texas" mean the State of New Mexico and

the State of Texas, respectively; "United States" means the

United States of America.

(d) The term "Commission" means the agency created by this

Compact for the administration thereof.

(e) The term "deplete by man's activities" means to diminish the

stream flow of the Pecos River at any given point as the result

of beneficial consumptive uses of water within the Pecos River

Basin above such point. For the purposes of this Compact it does

not include the diminution of such flow by encroachment of salt

cedars or other like growth, or by deterioration of the channel

of the stream.

(f) The term "Report of the Engineering Advisory Committee"

means that certain report of the Engineering Advisory Committee

dated January, 1948, and all appendices thereto; including, basic

data, processes, and analyses utilized in preparing that report,

all of which were reviewed, approved, and adopted by the

Commissioners signing this Compact at a meeting held in Santa Fe,

New Mexico, on December 3, 1948, and which are included in the

Minutes of that meeting.

(g) The term "1947 condition" means that situation in the Pecos

River Basin as described and defined in the Report of the

Engineering Advisory Committee. In determining any question of

fact hereafter arising as to such situation, reference shall be

made to, and decisions shall be based on, such report.

(h) The term "water salvaged" means that quantity of water which

may be recovered and made available for beneficial use and which

quantity of water under the 1947 condition was non-beneficially

consumed by natural processes.

(i) The term "unappropriated flood waters" means water

originating in the Pecos River Basin above Red Bluff Dam in

Texas, the impoundment of which will not deplete the water usable

by the storage and diversion facilities existing in either state

under the 1947 condition and which if not impounded will flow

past Girvin, Texas.

Article III

(a) Except as stated in paragraph (f) of this Article, New

Mexico shall not deplete by man's activities the flow of the

Pecos River at the New Mexico-Texas state line below an amount

which will give to Texas a quantity of water equivalent to that

available to Texas under the 1947 condition.

(b) Except as to the unappropriated flood waters thereof, the

apportionment of which is included in and provided for by

paragraph (f) of this Article, the beneficial consumptive use of

the waters of the Delaware River is hereby apportioned to Texas,

and the quantity of such beneficial consumptive use shall be

included in determining waters received under the provisions of

paragraph (a) of this Article.

(c) The beneficial consumptive use of water salvaged in New

Mexico through the construction and operation of a project or

projects by the United States or by joint undertakings of Texas

and New Mexico, is hereby apportioned forty-three per cent (43%)

to Texas and fifty-seven per cent (57%) to New Mexico.

(d) Except as to water salvaged, apportioned in paragraph (c) of

this Article, the beneficial consumptive use of water which shall

be non-beneficially consumed, and which is recovered, is hereby

apportioned to New Mexico but not to have the effect of

diminishing the quantity of water available to Texas under the

1947 condition.

(e) Any water salvaged in Texas is hereby apportioned to Texas.

(f) Beneficial consumptive use of unappropriated flood waters is

hereby apportioned fifty per cent (50%) to Texas and fifty per

cent (50%) to New Mexico.

Article IV

(a) New Mexico and Texas shall cooperate to support legislation

for the authorization and construction of projects to eliminate

nonbeneficial consumption of water.

(b) New Mexico and Texas shall cooperate with agencies of the

United States to devise and effectuate means of alleviating the

salinity conditions of the Pecos River.

(c) New Mexico and Texas each may:

(i) Construct additional reservoir capacity to replace reservoir

capacity made unusable by any cause.

(ii) Construct additional reservoir capacity for the utilization

of water salvaged and unappropriated flood waters apportioned by

this Compact to such state.

(iii) Construct additional reservoir capacity for the purpose of

making more efficient use of water apportioned by this Compact to

such state.

(d) Neither New Mexico nor Texas will oppose the construction of

any facilities permitted by this Compact, and New Mexico and

Texas will cooperate to obtain the construction of facilities

that will be of joint benefit to the two states.

(e) The Commission may determine the conditions under which

Texas may store water in works constructed in and operated by New

Mexico.

(f) No reservoir shall be constructed and operated in New Mexico

above Avalon Dam for the sole benefit of Texas unless the

Commission shall so determine.

(g) New Mexico and Texas each has the right to construct and

operate works for the purpose of preventing flood damage.

(h) All facilities shall be operated in such manner as to carry

out the terms of this Compact.

Article V

(a) There is hereby created an interstate administrative agency

to be known as the "Pecos River Commission." The Commission shall

be composed of one Commissioner representing each of the states

of New Mexico and Texas, designated or appointed in accordance

with the laws of each such state, and, if designated by the

President, one Commissioner representing the United States. The

President is hereby requested to designate such a Commissioner.

If so designated, the Commissioner representing the United States

shall be the presiding officer of the Commission, but shall not

have the right to vote in any of the deliberations of the

Commission. All members of the Commission must be present to

constitute a quorum.

(b) The salaries and personal expenses of each Commissioner

shall be paid by the government which he represents. All other

expenses which are incurred by the Commission incident to the

administration of this Compact and which are not paid by the

United States shall be borne equally by the two states. On or

before November 1 of each even numbered year the Commission shall

adopt and transmit to the Governors of the two states and to the

President a budget covering an estimate of its expenses for the

following two years. The payment of the expenses of the

Commission and of its employees shall not be subject to the audit

and accounting procedures of either of the two states. However,

all receipts and disbursements of funds handled by the Commission

shall be audited yearly by a qualified independent public

accountant and the report of the audit shall be included in, and

become a part of, the annual report of the Commission.

(c) The Commission may appoint a secretary who, while so acting,

shall not be an employee of either state. He shall serve for such

term, receive such salary, and perform such duties as the

Commission may direct. The Commission may employ such

engineering, legal, clerical, and other personnel as in its

judgment may be necessary for the performance of its functions

under this Compact. In the hiring of employees the Commission

shall not be bound by the civil service laws of either state.

(d) The Commission, so far as consistent with this Compact,

shall have power to:

1. Adopt rules and regulations;

2. Locate, establish, construct, operate, maintain, and abandon

water gaging stations, independently or in cooperation with

appropriate governmental agencies;

3. Engage in studies of water supplies of the Pecos River and its

tributaries, independently or in cooperation with appropriate

governmental agencies;

4. Collect, analyze, correlate, preserve and report on data as to

the stream flows, storage, diversions, salvage, and use of the

waters of the Pecos River and its tributaries, independently or

in cooperation with appropriate governmental agencies;

5. Make findings as to any change in depletion by man's

activities in New Mexico, and on the Delaware River in Texas;

6. Make findings as to the deliveries of water at the New

Mexico-Texas state line;

7. Make findings as to the quantities of water salvaged and the

amount thereof delivered at the New Mexico-Texas state line;

8. Make findings as to quantities of water non-beneficially

consumed in New Mexico;

9. Make findings as to quantities of unappropriated flood waters;

10. Make findings as to the quantities of reservoir losses from

reservoirs constructed in New Mexico which may be used for the

benefit of both states, and as to the share thereof charged under

Article VI hereof to each of the states;

11. Acquire and hold such personal and real property as may be

necessary for the performance of its duties hereunder and to

dispose of the same when no longer required;

12. Perform all functions required of it by this Compact and do

all things necessary, proper or convenient in the performance of

its duties hereunder, independently or in cooperation with

appropriate governmental agencies;

13. Make and transmit annually to the Governors of the signatory

states and to the President of the United States on or before the

last day of February of each year, a report covering the

activities of the Commission for the preceding year.

(e) The Commission shall make available to the Governor of each

of the signatory states any information within its possession at

any time, and shall always provide free access to its records by

the Governors of each of the States, or their representatives, or

authorized representatives of the United States.

(f) Findings of fact made by the Commission shall not be

conclusive in any court, or before any agency or tribunal, but

shall constitute prima facie evidence of the facts found.

(g) The organization meeting of the Commission shall be held

within four months from the effective date of this Compact.

Article VI

The following principles shall govern in regard to the

apportionment made by Article III of this Compact:

(a) The Report of the Engineering Advisory Committee,

supplemented by additional data hereafter accumulated, shall be

used by the Commission in making administrative determinations.

(b) Unless otherwise determined by the Commission, depletions by

man's activities, state-line flows, quantities of water salvaged,

and quantities of unappropriated flood waters shall be determined

on the basis of three-year periods reckoned in continuing

progressive series beginning with the first day of January next

succeeding the ratification of this Compact.

(c) Unless and until a more feasible method is devised and

adopted by the Commission the inflow-outflow method, as described

in the Report of the Engineering Advisory Committee, shall be

used to:

(i) Determine the effect on the state-line flow of any change in

depletions by man's activities or otherwise, of the waters of the

Pecos River in New Mexico.

(ii) Measure at or near the Avalon Dam in New Mexico the

quantities of water salvaged.

(iii) Measure at or near the state line any water released from

storage for the benefit of Texas as provided for in subparagraph

(d) of this Article.

(iv) Measure the quantities of unappropriated flood waters

apportioned to Texas which have not been stored and regulated by

reservoirs in New Mexico.

(v) Measure any other quantities of water required to be

measured under the terms of this Compact which are susceptible of

being measured by the inflow-outflow method.

(d) If unappropriated flood waters apportioned to Texas are

stored in facilities constructed in New Mexico, the following

principles shall apply:

(i) In case of spill from a reservoir constructed in and

operated by New Mexico, the water stored to the credit of Texas

will be considered as the first water to spill.

(ii) In case of spill from a reservoir jointly constructed and

operated, the water stored to the credit of either state shall

not be affected.

(iii) Reservoir losses shall be charged to each state in

proportion to the quantity of water belonging to that state in

storage at the time the losses occur.

(iv) The water impounded to the credit of Texas shall be

released by New Mexico on the demand of Texas.

(e) Water salvaged shall be measured at or near the Avalon Dam

in New Mexico and to the quantity thereof shall be added a

quantity equal to the quantity of salvaged water depleted by

man's activities above Avalon Dam. The quantity of water salvaged

that is apportioned to Texas shall be delivered by New Mexico at

the New Mexico-Texas state line. The quantity of unappropriated

flood waters impounded under paragraph (d) of this Article, when

released shall be delivered by New Mexico at the New Mexico-Texas

state line in the quantity released less channel losses. The

unappropriated flood waters apportioned to Texas by this Compact

that are not impounded in reservoirs in New Mexico shall be

measured and delivered at the New Mexico-Texas state line.

(f) Beneficial use shall be the basis, the measure, and the

limit of the right to use water.

Article VII

In the event of importation of water by man's activities to the

Pecos River Basin from any other river basin the state making the

importation shall have the exclusive use of such imported water.

Article VIII

The provisions of this Compact shall not apply to, or interfere

with, the right or power of either signatory state to regulate

within its boundaries the appropriation, use and control of

water, not inconsistent with its obligations under this Compact.

Article IX

In maintaining the flows at the New Mexico-Texas state line

required by this Compact, New Mexico shall in all instances apply

the principle of prior appropriation within New Mexico.

Article X

The failure of either state to use the water, or any part

thereof, the use of which is apportioned to it under the terms of

this Compact, shall not constitute a relinquishment of the right

to such use, nor shall it constitute a forfeiture or abandonment

of the right to such use.

Article XI

Nothing in this Compact shall be construed as:

(a) Affecting the obligations of the United States under the

Treaty with the United Mexican States (Treaty Series 994);

(b) Affecting any rights or powers of the United States, its

agencies or instrumentalities, in or to the waters of the Pecos

River, or its capacity to acquire rights in and to the use of

said waters;

(c) Subjecting any property of the United States, its agencies

or instrumentalities, to taxation by any state or subdivision

thereof, or creating any obligation on the part of the United

States, its agencies or instrumentalities, by reason of the

acquisition, construction or operation of any property or works

of whatever kind, to make any payment to any state or political

subdivision thereof, state agency, municipality or entity

whatsoever, in reimbursement for the loss of taxes;

(d) Subjecting any property of the United States, its agencies

or instrumentalities, to the laws of any state to an extent other

than the extent to which such laws would apply without regard to

this Compact.

Article XII

The consumptive use of water by the United States or any of its

agencies, instrumentalities or wards shall be charged as a use by

the state in which the use is made; provided, that such

consumptive use incident to the diversion, impounding, or

conveyance of water in one state for use in the other state shall

be charged to such latter state.

Article XIII

This Compact shall not be construed as establishing any general

principle or precedent applicable to other interstate streams.

Article XIV

This Compact may be terminated at any time by appropriate action

of the legislatures of both of the signatory states. In the event

of such termination, all rights established under it shall

continue unimpaired.

Article XV

This Compact shall become binding and obligatory when it shall

have been ratified by the legislature of each State and approved

by the Congress of the United States. Notice of ratification by

the legislature of each State shall be given by the Governor of

that State to the Governor of the other State and to the

President of the United States, and the President is hereby

requested to give notice to the Governor of each State of

approval by the Congress of the United States.

In Witness Whereof, the Commissioners have executed three

counterparts hereof each of which shall be and constitute an

original, one of which shall be deposited in the archives of the

Department of State of the United States, and one of which shall

be forwarded to the Governor of each State.

Done at the City of Santa Fe, State of New Mexico, this 3rd day

of December, 1948.

______________________________________

JOHN H. BLISS

Commissioner for the State of New

Mexico

______________________________________

CHARLES H. MILLER

Commissioner for the State of Texas

APPROVED

_________________________________________

BERKELEY JOHNSON

Representative of the United States of America

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.



CHAPTER 43. CANADIAN RIVER COMPACT

WATER CODE

TITLE 3. RIVER COMPACTS

CHAPTER 43. CANADIAN RIVER COMPACT

Sec. 43.001. RATIFICATION. The Canadian River Compact, the text

of which is set out in Section 43.006 of this code, was ratified

by the legislature of this state in Chapter 153, Acts of the 52nd

Legislature, Regular Session, 1951, after having been signed at

Santa Fe, New Mexico, on December 6, 1950, by John H. Bliss,

commissioner for the State of New Mexico, E.V. Spence,

commissioner for the State of Texas, and Clarence Burch,

commissioner for the State of Oklahoma, and approved by Berkeley

Johnson, representing the United States.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 43.002. ORIGINAL COPY. An original copy of the compact is

on file in the office of the secretary of state.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 43.003. COMMISSIONER. The governor shall appoint a

commissioner to represent this state on the commission

established by Article IX of the compact.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 43.004. EXPENSES. The commissioner is entitled to

reimbursement for actual expenses incurred in the discharge of

his duties.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 43.0041. TERM OF OFFICE. The commissioner holds office for

a term of six years and until his successor is appointed and has

qualified.

Added by Acts 1985, 69th Leg., ch. 606, Sec. 1.

Sec. 43.0042. OATH. The commissioner shall take the

constitutional oath of office and shall also take an oath to

faithfully perform his duties as commissioner.

Added by Acts 1985, 69th Leg., ch. 606, Sec. 2, eff. Sept. 1,

1985.

Sec. 43.0043. EMPLOYEES; ADMINISTRATIVE EXPENSES. The

commissioner, in conjunction with the other members of the

commission and as authorized by legislative appropriation, may

employ engineering and clerical personnel and may incur necessary

office expenses and other expenses incidental to the proper

performance of his duties and the proper administration of the

compact. However, the commissioner shall not incur any financial

obligation on behalf of the state until the legislature has

authorized and appropriated money for the obligation.

Added by Acts 1985, 69th Leg., ch. 606, Sec. 2, eff. Sept. 1,

1985.

Sec. 43.005. POWERS AND DUTIES. (a) The commissioner is

responsible for administering the provisions of the compact, and

he has all the powers and duties prescribed by the compact.

(b) The commissioner may meet and confer with the other

commissioners at any place the commission considers proper.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 43.0051. NOTICE OF COMPACT MEETINGS. For informational

purposes, the commissioner shall file with the secretary of state

notice of compact meetings for publication in the Texas Register.

Added by Acts 1985, 69th Leg., ch. 606, Sec. 2, eff. Sept. 1,

1985.

Sec. 43.0052. COOPERATION OF TEXAS NATURAL RESOURCE CONSERVATION

COMMISSION. The Texas Natural Resource Conservation Commission

shall cooperate with the commissioner in the performance of his

duties and shall furnish him any available data and information

he needs.

Added by Acts 1985, 69th Leg., ch. 606, Sec. 2, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 977, Sec. 34, eff.

June 19, 1987; Acts 1995, 74th Leg., ch. 76, Sec. 11.316, eff.

Sept. 1, 1995.

Sec. 43.0053. CANADIAN RIVER REVOLVING FUND. All sums of money

paid to the Canadian River revolving fund composed solely of

funds of the State of Texas shall be deposited in the State

Treasury to the credit of a special fund to be known as the

Canadian River revolving fund and may be used only for the

administration of this Act.

Added by Acts 1985, 69th Leg., ch. 606, Sec. 2, eff. Sept. 1,

1985.

Sec. 43.006. TEXT OF COMPACT. The Canadian River Compact reads

as follows:

CANADIAN RIVER COMPACT

The State of New Mexico, the State of Texas, and the State of

Oklahoma, acting through their Commissioners, John H. Bliss for

the State of New Mexico, E.V. Spence for the State of Texas, and

Clarence Burch for the State of Oklahoma, after negotiations

participated in by Berkeley Johnson, appointed by the President

as the representative of the United States of America, have

agreed respecting Canadian River as follows:

Article I

The major purposes of this Compact are to promote interstate

comity; to remove causes of present and future controversy; to

make secure and protect present developments within the States;

and to provide for the construction of additional works for the

conservation of the waters of Canadian River.

Article II

As used in this Compact:

(a) The term "Canadian River" means the tributary of Arkansas

River which rises in northeastern New Mexico and flows in an

easterly direction through New Mexico, Texas and Oklahoma and

includes North Canadian River and all other tributaries of said

Canadian River.

(b) The term "North Canadian River" means that major tributary

of Canadian River officially known as North Canadian River from

its source to its junction with Canadian River and includes all

tributaries of North Canadian River.

(c) The term "Commission" means the agency created by this

Compact for the administration thereof.

(d) The term "conservation storage" means that portion of the

capacity of reservoirs available for the storage of water for

subsequent release for domestic, municipal, irrigation and

industrial uses, or any of them, and it excludes any portion of

the capacity of reservoirs allocated solely to flood control,

power production and sediment control, or any of them.

Article III

All rights to any of the waters of Canadian River which have been

perfected by beneficial use are hereby recognized and affirmed.

Article IV

(a) New Mexico shall have free and unrestricted use of all

waters originating in the drainage basin of Canadian River above

Conchas Dam.

(b) New Mexico shall have free and unrestricted use of all

waters originating in the drainage basin of Canadian River in New

Mexico below Conchas Dam, provided that the amount of

conservation storage in New Mexico available for impounding these

waters which originate in the drainage basin of Canadian River

below Conchas Dam shall be limited to an aggregate of two hundred

thousand (200,000) acre-feet.

(c) The right of New Mexico to provide conservation storage in

the drainage basin of North Canadian River shall be limited to

the storage of such water as at the time may be unappropriated

under the laws of New Mexico and of Oklahoma.

Article V

Texas shall have free and unrestricted use of all waters of

Canadian River in Texas, subject to the limitations upon storage

of water set forth below:

(a) The right of Texas to impound any of the waters of North

Canadian River shall be limited to storage on tributaries of said

River in Texas for municipal uses, for household and domestic

uses, livestock watering, and the irrigation of lands which are

cultivated solely for the purpose of providing food and feed for

the householders and domestic livestock actually living or kept

on the property.

(b) Until more than three hundred thousand (300,000) acre-feet

of conservation storage shall be provided in Oklahoma, exclusive

of reservoirs in the drainage basin of North Canadian River and

exclusive of reservoirs in the drainage basin of Canadian River

east of the 97th meridian, the right of Texas to retain water in

conservation storage, exclusive of waters of North Canadian

River, shall be limited to five hundred thousand (500,000)

acre-feet; thereafter the right of Texas to impound and retain

such waters in storage shall be limited to an aggregate quantity

equal to two hundred thousand (200,000) acre-feet plus whatever

amount of water shall be at the same time in conservation storage

in reservoirs in the drainage basin of Canadian River in

Oklahoma, exclusive of reservoirs in the drainage basin of North

Canadian River and exclusive of reservoirs east of the 97th

meridian; and for the purpose of determining the amount of water

in conservation storage, the maximum quantity of water in storage

following each flood or series of floods shall be used; provided,

that the right of Texas to retain and use any quantity of water

previously impounded shall not be reduced by any subsequent

application of the provisions of this paragraph (b).

(c) Should Texas for any reason impound any amount of water

greater than the aggregate quantity specified in paragraph (b) of

this Article, such excess shall be retained in storage until

under the provisions of said paragraph Texas shall become

entitled to its use; provided, that, in event of spill from

conservation storage, any such excess shall be reduced by the

amount of such spill from the most easterly reservoir on Canadian

River in Texas; provided further, that all such excess quantities

in storage shall be reduced monthly to compensate for reservoir

losses in proportion to the total amount of water in the

reservoir or reservoirs in which such excess water is being held;

and provided further that on demand by the Commissioner for

Oklahoma the remainder of any such excess quantity of water in

storage shall be released into the channel of Canadian River at

the greatest rate practicable.

Article VI

Oklahoma shall have free and unrestricted use of all waters of

Canadian River in Oklahoma.

Article VII

The Commission may permit New Mexico to impound more water than

the amount set forth in Article IV and may permit Texas to

impound more water than the amount set forth in Article V;

provided, that no State shall thereby be deprived of water needed

for beneficial use; provided further that each such permission

shall be for a limited period not exceeding twelve (12) months;

and provided further that no State or user of water within any

State shall thereby acquire any right to the continued use of any

such quantity of water so permitted to be impounded.

Article VIII

Each State shall furnish to the Commission at intervals

designated by the Commission accurate records of the quantities

of water stored in reservoirs pertinent to the administration of

this Compact.

Article IX

(a) There is hereby created an interstate administrative agency

to be known as the "Canadian River Commission." The Commission

shall be composed of three (3) Commissioners, one (1) from each

of the signatory States, designated or appointed in accordance

with the laws of each such State, and if designated by the

President an additional Commissioner representing the United

States. The President is hereby requested to designate such a

Commissioner. If so designated, the Commissioner representing the

United States shall be the presiding officer of the Commission,

but shall not have the right to vote in any of the deliberations

of the Commission. All members of the Commission must be present

to constitute a quorum. A unanimous vote of the Commissioners for

the three (3) signatory States shall be necessary to all actions

taken by the Commission.

(b) The salaries and personal expenses of each Commissioner

shall be paid by the government which he represents. All other

expenses which are incurred by the Commission incident to the

administration of this Compact and which are not paid by the

United States shall be borne equally by the three (3) States and

be paid by the Commission out of a revolving fund hereby created

to be known as the "Canadian River Revolving Fund." Such fund

shall be initiated and maintained by equal payments of each State

into the fund in such amounts as will be necessary for

administration of this Compact. Disbursements shall be made from

said fund in such manner as may be authorized by the Commission.

Said fund shall not be subject to the audit and accounting

procedures of the States. However, all receipts and disbursements

of funds handled by the Commission shall be audited by a

qualified independent public accountant at regular intervals and

the report of the audit shall be included in and become a part of

the annual report of the Commission.

(c) The Commission may:

(1) Employ such engineering, legal, clerical, and other

personnel as in its judgment may be necessary for the performance

of its functions under this Compact;

(2) Enter into contracts with appropriate Federal agencies for

the collection, correlation, and presentation of factual data,

for the maintenance of records, and for the preparation of

reports;

(3) Perform all functions required of it by this Compact and do

all things necessary, proper, or convenient in the performance of

its duties hereunder, independently or in cooperation with

appropriate governmental agencies.

(d) The Commission shall:

(1) Cause to be established, maintained and operated such stream

and other gaging stations and evaporation stations as may from

time to time be necessary for proper administration of the

Compact, independently or in cooperation with appropriate

governmental agencies;

(2) Make and transmit to the Governors of the signatory States

on or before the last day of March of each year, a report

covering the activities of the Commission for the preceding year;

(3) Make available to the Governor of any signatory state, on

his request, any information within its possession at any time,

and shall always provide access to its records by the Governors

of the States, or their representatives, or by authorized

representatives of the United States.

Article X

Nothing in this Compact shall be construed as:

(a) Affecting the obligations of the United States to the Indian

Tribes;

(b) Subjecting any property of the United States, its agencies

or instrumentalities, to taxation by any State or subdivision

thereof, or creating any obligation on the part of the United

States, its agencies or instrumentalities, by reason of the

acquisition, construction or operation of any property or works

of whatever kind, to make any payment to any State or political

subdivision thereof, state agency, municipality or entity

whatsoever, in reimbursement for the loss of taxes;

(c) Subjecting any property of the United States, its agencies

or instrumentalities, to the laws of any State to an extent other

than the extent to which such laws would apply without regard to

this Compact;

(d) Applying to, or interfering with, the right or power of any

signatory State to regulate within its boundaries the

appropriation, use and control of water, not inconsistent with

its obligations under this Compact;

(e) Establishing any general principle or precedent applicable

to other interstate streams.

Article XI

This Compact shall become binding and obligatory when it shall

have been ratified by the Legislature of each State and approved

by the Congress of the United States. Notice of ratification by

the Legislature of each State shall be given by the Governor of

that State to the Governors of the other States and to the

President of the United States. The President is hereby requested

to give notice to the Governor of each State of approval by the

Congress of the United States.

IN WITNESS WHEREOF, The Commissioners have executed four (4)

counterparts hereof, each of which shall be and constitute an

original, one (1) of which shall be deposited in the archives of

the Department of State of the United States, and (1) of which

shall be forwarded to the Governor of each State.

DONE at the City of Santa Fe, State of New Mexico, this 6th day

of December, 1950.

/s/ John H. Bliss

John H. Bliss

Commissioner for the State of New Mexico

/s/ E.V. Spence

E.V. Spence

Commissioner for the State of Texas

/s/ Clarence Burch

Clarence Burch

Commissioner for the State of Oklahoma

APPROVED:

/s/ Berkeley Johnson

Berkeley Johnson

Representative of the United States of America

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.



CHAPTER 44. SABINE RIVER COMPACT

WATER CODE

TITLE 3. RIVER COMPACTS

CHAPTER 44. SABINE RIVER COMPACT

Sec. 44.001. RATIFICATION. The Sabine River Compact, the text

of which is set out in Section 44.010 of this code, was ratified

by the legislature of this state in Chapter 63, Acts of the 53rd

Legislature, Regular Session, 1953, after having been signed at

Logansport, Louisiana, on January 26, 1953, by Roy T. Sessums,

representative for the State of Louisiana, and Henry L. Woodworth

and John W. Simmons, representatives for the State of Texas, and

approved by Louis W. Prentiss, representative of the United

States.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 44.002. ORIGINAL COPY. An original copy of the compact is

on file in the office of the secretary of state.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 44.003. MEMBERS. The governor, with the advice and consent

of the senate, shall appoint two members to represent this state

on the administration established by Article VII of the compact.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 44.004. TERMS OF OFFICE. The members hold office for

staggered terms of six years, with the term of one member

expiring every three years. Each member holds office until his

successor is appointed and has qualified.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 44.005. OATH. Each member shall take the constitutional

oath of office and shall also take an oath to faithfully perform

his duties as a member of the compact administration.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 44.006. COMPENSATION; EXPENSES. Each member is entitled to

compensation as provided by legislative appropriation and to

reimbursement for actual expenses incurred in the discharge of

his or her duties.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 5, ch. 4, Sec. 1, eff. Feb.

22, 1979.

Sec. 44.007. EMPLOYEES; ADMINISTRATIVE EXPENSES. The members

may make investigations and appoint engineering, legal, and

clerical employees as necessary to protect the interest of this

state and to carry out and enforce the compact. They may incur

necessary office expenses and other expenses incident to the

proper performance of their duties and the proper administration

of the compact.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 44.0071. NOTICE OF COMPACT MEETINGS. For informational

purposes, the commissioners shall file with the secretary of

state notice of compact meetings for publication in the Texas

Register.

Added by Acts 1985, 69th Leg., ch. 222, Sec. 1, eff. Sept. 1,

1985.

Sec. 44.008. POWERS AND DUTIES. (a) The members are

responsible for administering the provisions of the compact, and

have all the powers and duties prescribed by the compact.

(b) The members may meet and confer with the Louisiana members

at any place the administration considers proper.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 44.009. COOPERATION OF TEXAS NATURAL RESOURCE CONSERVATION

COMMISSION. The Texas Natural Resource Conservation Commission

shall cooperate with the members in the performance of their

duties and shall furnish them any available data and information

they need.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1985, 69th Leg., ch. 222, Sec. 2, eff. Sept. 1,

1985; Acts 1985, 69th Leg., ch. 795, Sec. 1.135, eff. Sept. 1,

1985; Acts 1987, 70th Leg., ch. 977, Sec. 34, eff. June 19, 1987;

Acts 1995, 74th Leg., ch. 76, Sec. 11.317, eff. Sept. 1, 1995.

Sec. 44.010. TEXT OF COMPACT. The Sabine River Compact reads as

follows:

SABINE RIVER COMPACT

Entered Into by the States of

LOUISIANA

and

TEXAS

Logansport, Louisiana

January 26, 1953

SABINE RIVER COMPACT

The State of Texas and the State of Louisiana, parties signatory

to this Compact (hereinafter referred to as "Texas" and

"Louisiana", respectively, or individually as a "State", or

collectively as the "States"), having resolved to conclude a

compact with respect to the waters of the Sabine River, and

having appointed representatives as follows:

For Texas:

Henry L. Woodworth, Interstate Compact Commissioner for

Texas; and John W. Simmons, President of the Sabine River

Authority of Texas;

For Louisiana:

Roy T. Sessums, Director of the Department of Public Works

of the State of Louisiana;

and consent to negotiate and enter into the said Compact having

been granted by Act of the Congress of the United States approved

November 1, 1951 (Public Law No. 252; 82nd Congress, First

Session), and pursuant thereto the President having designated

Louis W. Prentiss as the representative of the United States, the

said representatives for Texas and Louisiana, after negotiations

participated in by the representative of the United States, have

for such Compact agreed upon Articles as hereinafter set forth.

The major purposes of this Compact are to provide for an

equitable apportionment between the States of Louisiana and Texas

of the waters of the Sabine River and its tributaries, thereby

removing the causes of present and future controversy between the

States over the conservation and utilization of said waters; to

encourage the development, conservation and utilization of the

water resources of the Sabine River and its tributaries; and to

establish a basis for cooperative planning and action by the

States for the construction, operation and maintenance of

projects for water conservation and utilization purposes on that

reach of the Sabine River touching both States, and for

apportionment of the benefits therefrom.

ARTICLE I

As used in this Compact:

(a) The word "Stateline" means the point on the Sabine River

where its waters in downstream flow first touch the States of

both Louisiana and Texas.

(b) The term "waters of the Sabine River" means the waters

either originating in the natural drainage basin of the Sabine

River, or appearing as streamflow in said River and its

tributaries, from its headwater source down to the mouth of the

River where it enters into Sabine Lake.

(c) The term "Stateline flow" means the flow of waters of the

Sabine River as determined by the Logansport gauge located on the

U.S. Highway 84, approximately four (4) river miles downstream

from the Stateline. This flow, or the flow as determined by such

substitute gauging station as may be established by the

Administration, as hereinafter defined, pursuant to the

provisions of Article VII of this Compact, shall be deemed the

actual Stateline flow.

(d) The term "Stateline reach" means that portion of the Sabine

River lying between the Stateline and Sabine Lake.

(e) The term "the Administration" means the Sabine River Compact

Administration established under Article VII.

(f) The term "Domestic use" means the use of water by an

individual, or by a family unit or household for drinking,

cooking, laundering, sanitation and other personal comforts and

necessities; and for the irrigation of an area not to exceed one

acre, obtained directly from the Sabine River or its tributaries

by an individual or family unit, not supplied by a water company,

water district or municipality.

(g) The term "stock water use" means the use of water for any

and all livestock and poultry.

(h) The term "consumptive use" means use of water resulting in

its permanent removal from the stream.

(i) The terms "domestic" and "stock water" reservoir mean any

reservoir for either or both of such uses having a storage

capacity of fifty (50) acre feet or less.

(j) "Stored water" means water stored in reservoirs (exclusive

of domestic or stock water reservoirs) or water withdrawn or

released from reservoirs for specific uses and the identifiable

return flow from such uses.

(k) The term "free water" means all waters other than "stored

waters" in the Stateline reach including, but not limited to,

that appearing as natural stream flow and not withdrawn or

released from a reservoir for specific uses. Waters released from

reservoirs for the purpose of maintaining stream flows as

provided in Article V, shall be "free water". All reservoir

spills or releases of stored waters made in anticipation of

spills, shall be free water.

(l) Where the name of the State or the term "State" is used in

this Compact, it shall be construed to include any person or

entity of any nature whatsoever of the States of Louisiana or

Texas using, claiming, or in any manner asserting any right to

the use of the waters of the Sabine River under the authority of

that State.

(m) Wherever any State or Federal official or agency is referred

to in this Compact, such reference shall apply equally to the

comparable official or agency succeeding to their duties and

functions.

ARTICLE II

Subject to the provisions of Article X, nothing in this Compact

shall be construed as applying to, or interfering with, the right

or power of either signatory State to regulate within its

boundaries the appropriation, use and control of water, not

inconsistent with its obligation under this Compact.

ARTICLE III

Subject to the provisions of Article X, all rights to any of the

waters of the Sabine River which have been obtained in accordance

with the laws of the States are hereby recognized and affirmed;

provided, however, that withdrawals, from time to time, for the

satisfaction of such rights, shall be subject to the availability

of supply in accordance with the apportionment of water provided

under the terms of this Compact.

ARTICLE IV

Texas shall have free and unrestricted use of all waters of the

Sabine River and its tributaries above the Stateline subject,

however, to the provisions of Articles V and X.

ARTICLE V

Texas and Louisiana hereby agree upon the following apportionment

of the waters of the Sabine River:

(a) All free water in the Stateline reach shall be divided

equally between the two States, this division to be made without

reference to the origin.

(b) The necessity of maintaining a minimum flow at the Stateline

for the benefit of water users below the Stateline in both States

is recognized, and to this end it is hereby agreed that:

(1) Reservoirs and permits above the Stateline existing as of

January 1, 1953 shall not be liable for maintenance of the flow

at the Stateline.

(2) After January 1, 1953, neither State shall permit or

authorize any additional uses which would have the effect of

reducing the flow at the Stateline to less than 36 cubic feet per

second.

(3) Reservoirs on which construction is commenced after January

1, 1953, above the Stateline shall be liable for their share of

water necessary to provide a minimum flow at the Stateline of 36

cubic feet per second; provided, that no reservoir shall be

liable for a greater percentage of this minimum flow than the

percentage of the drainage area above the Stateline contributing

to that reservoir, exclusive of the watershed of any reservoir on

which construction was started prior to January 1, 1953. Water

released from Texas' reservoirs to establish the minimum flow of

36 cubic feet per second, shall be classed as free water at the

Stateline and divided equally between the two States.

(c) The right of each State to construct impoundment reservoirs

and other works of improvement on the Sabine River or its

tributaries located wholly within its boundaries is hereby

recognized.

(d) In the event that either State constructs reservoir storage

on the tributaries below Stateline after January 1, 1953, there

shall be deducted from that State's share of the flow in the

Sabine River all reductions in flow resulting from the operation

of the tributary storage and conversely such State shall be

entitled to the increased flow resulting from the regulation

provided by such storage.

(e) Each State shall have the right to use the main channel of

the Sabine River to convey water stored on the Sabine River or

its tributaries located wholly within its boundaries, downstream

to a desired point of removal without loss of ownership of such

stored waters. In the event that such water is released by a

State through the natural channel of a tributary and the channel

of the Sabine River to a downstream point of removal, a reduction

shall be made in the amount of water which can be withdrawn at

the point of removal equal to the transmission losses.

(f) Each State shall have the right to withdraw its share of the

water from the channel of the Sabine River in the Stateline reach

in accordance with Article VII. Neither State shall withdraw at

any point more than its share of the flow at that point except,

that pursuant to findings and determination of the Administration

as provided under Article VII of this Compact, either State may

withdraw more or less of its share of the water at any point

providing that its aggregate withdrawal shall not exceed its

total share. Withdrawals made pursuant to this paragraph shall

not prejudice or impair the existing rights of users of Sabine

River waters.

(g) Waters stored in reservoirs constructed by the States in the

Stateline reach shall be shared by each State in proportion to

its contribution to the cost of storage. Neither State shall have

the right to construct a dam on the Stateline reach without the

consent of the other State.

(h) Each State may vary the rate and manner of withdrawal of its

share of such jointly stored waters on the Stateline reach,

subject to meeting the obligations for amortization of the cost

of the joint storage. In any event, neither State shall withdraw

more than its prorata share in any one year (a year meaning a

water year, October 1st to September 30th) except by authority of

the Administration. All jointly stored water remaining at the end

of a water year shall be reapportioned between the States in the

same proportion as their contribution to the cost of the storage.

(i) Except for jointly stored water, as provided in (h) above,

each State must use its apportionment of the natural stream flows

as they occur and there shall be no allowance of accumulation of

credits or debits for or against either State. The failure of

either State to use the stream flow or any part thereof, the use

of which is apportioned to it under the terms of this Compact,

shall not constitute a relinquishment of the right to such use in

the future; conversely, the failure of either State to use the

water at the time it is available does not give it the right to

the flow in excess of its share of the flow at any other time.

(j) From the apportionment of waters of the Sabine River as

defined in this Article, there shall be excluded from such

apportionment all waters consumed in either State for domestic

and stock water uses. Domestic and stock water reservoirs shall

be so excluded.

(k) Each State may use its share of the water apportioned to it

in any manner that may be deemed beneficial by that State.

ARTICLE VI

(a) The States through their respective appropriate agencies or

subdivisions may construct jointly, or cooperate with any agency

or instrumentality of the United States in the construction of

works on the Stateline reach for the development, conservation

and utilization for all beneficial purposes of the waters of the

Sabine River.

(b) All monetary revenues growing out of any joint State

ownership, title and interest in works constructed under Section

(a) above, and accruing to the States in respect thereof, shall

be divided between the States in proportion to their respective

contributions to the cost of construction; provided however, that

each State shall retain undivided all its revenues from

recreational facilities within its boundaries incidental to the

use of the waters of the Sabine River, and from its severally

State-owned recreational facilities constructed appurtenant

thereto.

(c) All operation and maintenance costs chargeable against any

State ownership, title and interest in works constructed under

Section (a) above, shall be assessed in proportion to the

contribution of each State to the original cost of construction.

ARTICLE VII

(a) There is hereby created an interstate administrative agency

to be designated as the "Sabine River Compact Administration"

herein referred to as "the Administration".

(b) The Administration shall consist of two members from each

State and of one member as representative of the United States,

chosen by the President of the United States, who is hereby

requested to appoint such a representative. The United States

member shall be ex-officio chairman of the Administration without

vote and shall not be a domiciliary of or reside in either State.

The appointed members for Texas and Louisiana shall be designated

within thirty days after the effective date of this Compact.

(c) The Texas members shall be appointed by the Governor for a

term of six years; provided, however, that one of the original

Texas members shall be appointed for a term to establish a

half-term interval between the expiration dates of the terms of

such members, and thereafter one such member shall be appointed

each three (3) years for the regular term. The Louisiana members

shall be residents of the Sabine Watershed and shall be appointed

by the Governor for a term of four years, which shall run

concurrent with the term of the Governor. Each state member shall

hold office subject to the laws of his state or until his

successor has been duly appointed and qualified.

(d) Interim vacancy, for whatever cause, in the office of any

member of the Administration shall be filled for the unexpired

term in the same manner as hereinabove provided for regular

appointment.

(e) Within sixty days after the effective date of this Compact,

the Administration shall meet and organize. A quorum for any

meeting shall consist of three voting members of the

Administration. Each State member shall have one vote, and every

decision, authorization, determination, order or other action

shall require the concurring votes of at least three members.

(f) The Administration shall have power to:

(1) Adopt, amend and revoke by-laws, rules and regulations, and

prescribe procedures for administration of and consistent with

the provisions of this Compact;

(2) Fix and determine from time to time the location of the

Administration's principal office;

(3) Employ such engineering, legal, clerical and other

personnel, without regard to the civil service laws of either

State, as the Administration may determine necessary or proper to

supplement State-furnished assistance as hereinafter provided,

for the performance of its functions under this Compact;

provided, that such employees shall be paid by and be responsible

to the Administration and shall not be considered to be employees

of either State;

(4) Procure such equipment, supplies and technical assistance as

the Administration may determine to be necessary or proper to

supplement State-furnished assistance as hereinafter provided,

for the performance of its functions under this Compact;

(5) Adopt a seal which shall be judicially recognized.

(g) In cooperation with the chief official administering water

rights in each State and with appropriate Federal agencies, the

Administration shall have and perform powers and duties as

follows:

(1) To collect, analyze, correlate, compile and report on data

as to water supplies, stream flows, storage, diversions, salvage

and use of the waters of the Sabine River and its tributaries,

and as to all factual data necessary or proper for the

administration of this Compact;

(2) To designate as official stations for the administration of

this Compact such existing water gauging stations (and to

operate, maintain, repair and abandon the same), and to locate,

establish, construct, operate, maintain, repair and abandon

additional such stations, as the Administration may from time to

time find and determine necessary or appropriate;

(3) To make findings as to the deliveries of water at Stateline

as hereinabove provided, from the stream-flow records of the

Stateline gauge which shall be operated and maintained by the

Administration or in cooperation with the appropriate Federal

agency, for determination of the actual Stateline flow unless the

Administration shall find and determine that, because of changed

physical conditions or for any other reason, reliable records are

not obtainable thereat; in which case such existing Stateline

station may with the approval of the Administration be abandoned

and, with such approval, a substitute Stateline station

established in lieu thereof;

(4) To make findings as to the quantities of reservoir storage

(including joint storage) and releases therefrom, diversions,

transmission losses and as to incident stream-flow changes, and

as to the share of such quantities chargeable against or

allocable to the respective States;

(5) To record and approve all points of diversion at which water

is to be removed from the Sabine River or its tributaries below

the Stateline; provided that, in any case, the State agency

charged with the administration of the water laws for the State

in which such point of diversion is located shall first have

approved such point for removal or diversion; provided further,

that any such point of removal or diversion once jointly approved

by the appropriate State agency and the Administration, shall not

thereafter be changed without the joint amendatory approval of

such State agency and the Administration;

(6) To require water users at their expense to install and

maintain measuring devices of approved type in any ditch, pumping

station or other water diversion works on the Sabine River or its

tributaries below the Stateline, as the Administration may

determine necessary or proper for the purposes of this Compact;

provided that the chief official of each State charged with the

administration of water rights therein shall supervise the

execution and enforcement of the Administration's requirements

for such measuring devices;

(7) To investigate any violation of this Compact and to report

findings and recommendations thereon to the chief official of the

affected State charged with the administration of water rights,

or to the Governor of such State as the Administration may deem

proper;

(8) To acquire, hold, occupy and utilize such personal and real

property as may be necessary or proper for the performance of its

duties and functions under this Compact;

(9) To perform all functions required of the Administration by

this Compact, and to do all things necessary, proper or

convenient in the performance of its duties hereunder.

(h) Each State shall provide such available facilities,

supplies, equipment, technical information and other assistance

as the Administration may require to carry out its duties and

function, and the execution and enforcement of the

Administration's orders shall be the responsibility of the agents

and officials of the respective States charged with the

administration of water rights therein. State officials shall

furnish pertinent factual and technical data to the

Administration upon its request.

(i) Findings of fact made by the Administration shall not be

conclusive in any court or before any agency or tribunal but

shall constitute prima facie evidence of such facts.

(j) In the case of a tie vote on any of the Administration's

determinations, orders or other actions subject to arbitration,

then arbitration shall be a condition precedent to any right of

legal action. Either side of a tie vote may, upon request, submit

the question to arbitration. If there shall be arbitration, there

shall be three arbitrators: one named in writing by each side,

and the third chosen by the two arbitrators so elected. If the

arbitrators fail to select a third within ten days, then he shall

be chosen by the Representative of the United States.

(k) The salaries, if any, and the personal expenses of each

member of the Administration, shall be paid by the Government

which he represents. All other expenses incident to the

administration of this Compact and which are not paid by the

United States shall be borne equally by the States. Ninety days

prior to the Regular Session of the Legislature of either State,

the Administration shall adopt and transmit to the Governor of

such State for his approval, its budget covering anticipated

expenses for the forthcoming biennium and the amount thereof

payable by such State. Upon approval by its Governor, each State

shall appropriate and pay the amount due by it to the

Administration. The Administration shall keep accurate accounts

of all receipts and disbursements and shall include a statement

thereof, together with a certificate of audit by a certified

public accountant, in its annual report. Each State shall have

the right to make an examination and audit of the accounts of the

Administration at any time.

(l) The Administration shall, whenever requested, provide access

to its records by the Governor of either State or by the chief

official of either State charged therein with the administration

of water rights. The Administration shall annually on or before

January 15th of each year make and transmit to the Governors of

the signatory States, and to the President of the United States,

a report of the Administration's activities and deliberations for

the preceding year.

ARTICLE VIII

(a) This Compact shall become effective when ratified by the

Legislature and approved by the Governors of both States and when

approved by the Congress of the United States.

(b) The provisions of this Compact shall remain in full force

and effect until modified, altered or amended, or in the same

manner as hereinabove required for ratification thereof. The

right so to modify, alter or amend this Compact is expressly

reserved. This Compact may be terminated at any time by mutual

consent of the signatory States. In the event this Compact is

terminated as herein provided, all rights then vested hereunder

shall continue unimpaired.

(c) Should a court of competent jurisdiction hold any part of

this Compact to be contrary to the constitution of any signatory

State or of the United States of America, all other severable

provisions of this Compact shall continue in full force and

effect.

ARTICLE IX

This Compact is made and entered into for the sole purpose of

effecting an equitable apportionment and providing beneficial

uses of the waters of the Sabine River, its tributaries and its

watershed, without regard to the boundary between Louisiana and

Texas, and nothing herein contained shall be construed as an

admission on the part of either State or any agency, commission,

department or subdivision thereof, respecting the location of

said boundary; and neither this Compact nor any data compiled for

the preparation or administration thereof shall be offered,

admitted or considered in evidence, in any dispute, controversy,

or litigation bearing upon the matter of the location of said

boundary.

The term "Stateline" as defined in this Compact shall not be

construed to define the actual boundary between the State of

Texas and the State of Louisiana.

ARTICLE X

Nothing in this Compact shall be construed as affecting, in any

manner, any present or future rights or powers of the United

States, its agencies, or instrumentalities in, to and over the

waters of the Sabine River Basin.

IN WITNESS WHEREOF, the Representatives have executed this

Compact in three counterparts hereof, each of which shall be and

constitute an original, one of which shall be forwarded to the

Administrator, General Services Administration of the United

States of America and one of which shall be forwarded to the

Governor of each State.

DONE in the City of Logansport, in the State of Louisiana, this

26th day of January, 1953.

(SIGNED--

Henry L. Woodworth)

HENRY L. WOODWORTH,

Representative for the

State of Texas

(SIGNED--

John W. Simmons)

JOHN W. SIMMONS,

Representative for the

State of Texas

(SIGNED--

Roy T. Sessums)

ROY T. SESSUMS,

Representative for the

State of Louisiana

APPROVED:

(SIGNED--Louis W. Prentiss)

LOUIS W. PRENTISS,

Representative of the United States.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1973, 63rd Leg., p. 824, ch. 374, Sec. 1, eff.

June 12, 1973; Acts 1989, 71st Leg., ch. 885, Sec. 1, eff. June

14, 1989.



CHAPTER 46. RED RIVER COMPACT

WATER CODE

TITLE 3. RIVER COMPACTS

CHAPTER 46. RED RIVER COMPACT

Sec. 46.001. RATIFICATION. The Red River Compact, the text of

which is set out in Section 46.013 of this code, is ratified and

confirmed in all respects after having been signed at Denison

Dam, on the Texas-Oklahoma border, on May 12, 1978, by John P.

Saxton, commissioner for the State of Arkansas, Orville B.

Saunders, commissioner for the State of Oklahoma, Arthur R.

Theis, commissioner for the State of Louisiana, and Fred Parkey,

commissioner for the State of Texas, and approved by R. C.

Marshall, representative of the United States.

Added by Acts 1979, 66th Leg., p. 551, ch. 261, Sec. 1, eff. May

24, 1979.

Sec. 46.002. ORIGINAL COPY. An original copy of the compact is

on file in the office of the secretary of state.

Added by Acts 1979, 66th Leg., p. 551, ch. 261, Sec. 1, eff. May

24, 1979.

Sec. 46.003. COMMISSIONER. The governor, with the advice and

consent of the senate, shall appoint a commissioner to represent

this state on the commission established by Article IX of the

compact.

Added by Acts 1979, 66th Leg., p. 551, ch. 261, Sec. 1, eff. May

24, 1979.

Sec. 46.004. TERM OF OFFICE. The appointed commissioner holds

office for a term of six years and until his or her successor is

appointed and qualified.

Added by Acts 1979, 66th Leg., p. 551, ch. 261, Sec. 1, eff. May

24, 1979. Amended by Acts 1985, 69th Leg., ch. 608, Sec. 2.

Sec. 46.005. OATH. The appointed commissioner shall take the

constitutional oath of office and shall also take an oath to

faithfully perform his or her duties as commissioner.

Added by Acts 1979, 66th Leg., p. 551, ch. 261, Sec. 1, eff. May

24, 1979.

Sec. 46.006. COMPENSATION; EXPENSES. (a) The appointed

commissioner is entitled to receive as compensation $15,600 a

year until otherwise provided by legislative appropriation and is

entitled to reimbursement for actual and necessary expenses while

traveling in the discharge of official duties.

(b) Repealed by Acts 1985, 69th Leg., ch. 608, Sec. 3, eff.

Sept. 1, 1985.

Added by Acts 1979, 66th Leg., p. 551, ch. 261, Sec. 1, eff. May

24, 1979. Amended by Acts 1985, 69th Leg., ch. 608, Sec. 3, eff.

Sept. 1, 1985.

Sec. 46.007. POWERS AND DUTIES. The appointed commissioner is

responsible for administering the provisions of the compact and

has all the powers and duties prescribed by the compact.

Added by Acts 1979, 66th Leg., p. 551, ch. 261, Sec. 1, eff. May

24, 1979.

Sec. 46.0071. NOTICE OF COMPACT MEETINGS. For informational

purposes, the commissioner shall file with the secretary of state

notice of compact meetings for publication in the Texas Register.

Added by Acts 1985, 69th Leg., ch. 608, Sec. 1, eff. Sept. 1,

1985.

Sec. 46.008. EXECUTIVE DIRECTOR. (a) The executive director of

the Texas Natural Resource Conservation Commission or a

designated representative selected from the staff of the Texas

Natural Resource Conservation Commission shall also serve as a

commissioner and represent this state on the commission

established by Article IX of the compact.

(b) The executive director or the designated representative may

exercise the powers and shall discharge the duties provided by

the compact.

(c) The executive director or the designated representative is

not entitled to additional compensation for performing the duties

under the compact but is entitled to reimbursement for actual and

necessary expenses incurred while traveling in the discharge of

official duties.

Added by Acts 1979, 66th Leg., p. 551, ch. 261, Sec. 1, eff. May

24, 1979. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.136,

eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 76, Sec. 11.318,

eff. Sept. 1, 1995.

Sec. 46.009. EMPLOYEES; ADMINISTRATIVE EXPENSES. The

commissioners, in conjunction with other members of the

commission and as authorized by the legislature, may employ

engineering and clerical personnel and may incur necessary office

expenses for the appointed commissioner and other expenses

incident to the proper performance of their duties and the proper

administration of the compact. However, the commissioner shall

not incur any financial obligation on behalf of this state until

the legislature has authorized and appropriated money for the

obligation.

Added by Acts 1979, 66th Leg., p. 551, ch. 261, Sec. 1, eff. May

24, 1979.

Sec. 46.010. COOPERATION OF TEXAS NATURAL RESOURCE CONSERVATION

COMMISSION. The Texas Natural Resource Conservation Commission

shall cooperate with the commissioners in the performance of

their duties and shall furnish them any factual data and

information that are available.

Added by Acts 1979, 66th Leg., p. 551, ch. 261, Sec. 1, eff. May

24, 1979. Amended by Acts 1985, 69th Leg., ch. 795, Sec. 1.137,

eff. Sept. 1, 1985; Acts 1995, 74th Leg., ch. 76, Sec. 11.319,

eff. Sept. 1, 1995.

Sec. 46.011. NOTIFICATION OF OTHER PARTIES; COPIES. The

governor shall notify the Governor of Arkansas, the Governor of

Louisiana, the Governor of Oklahoma, and the President of the

United States of the ratification of the compact by this state.

On request of the governor, the secretary of state shall furnish

to each of these other governors and the president a certified

copy of the Act adopting this chapter of the code.

Added by Acts 1979, 66th Leg., p. 551, ch. 261, Sec. 1, eff. May

24, 1979.

Sec. 46.012. TIME WHEN COMPACT BINDING. The compact is binding

and obligatory when it is ratified by the legislatures of

Arkansas, Louisiana, and Oklahoma and consented to by the United

States under Article XIII of the compact.

Added by Acts 1979, 66th Leg., p. 551, ch. 261, Sec. 1, eff. May

24, 1979.

Sec. 46.013. TEXT OF COMPACT. The Red River Compact reads as

follows:

"PREAMBLE

"The States of Arkansas, Louisiana, Oklahoma, and Texas, pursuant

to the acts of their respective Governors or legislatures, or

both, being moved by considerations of interstate comity, have

resolved to compact with respect to the water of the Red River

and its tributaries. By Act of Congress, Public Law No. 346 (84th

Congress, First Session), the consent of the United States has

been granted for said states to negotiate and enter into a

compact providing for an equitable apportionment of such water;

and pursuant to that Act the President has designated the

representative of the United States.

"Further, the consent of Congress has been given for two or more

states to negotiate and enter into agreements relating to water

pollution control by the provisions of the Federal Water

Pollution Control Act (P.L. 92-500, 33 U.S.C. Subsection 1251 et

seq.).

"The Signatory States acting through their duly authorized

Compact Commissioners, after several years of negotiations, have

agreed to an equitable apportionment of the water of the Red

River and its tributaries and do hereby submit and recommend that

this compact be adopted by the respective legislatures and

approved by Congress as hereinafter set forth:

"ARTICLE I

"PURPOSES

"Sec. 1.01. The principal purposes of this Compact are:

"(a) To promote interstate comity and remove causes of

controversy between each of the affected states by governing the

use, control and distribution of the interstate water of the Red

River and its tributaries;

"(b) To provide an equitable apportionment among the Signatory

States of the water of the Red River and its tributaries;

"(c) To promote an active program for the control and alleviation

of natural deterioration and pollution of the water of the Red

River Basin and to provide for enforcement of the laws related

thereto;

"(d) To provide the means for an active program for the

conservation of water, protection of lives and property from

floods, improvement of water quality, development of navigation

and regulation of flows in the Red River Basin; and

"(e) To provide a basis for state or joint state planning and

action by ascertaining and identifying each state's share in the

interstate water of the Red River Basin and the apportionment

thereof.

"ARTICLE II

"GENERAL PROVISIONS

"Sec. 2.01. Each Signatory State may use the water allocated to

it by this Compact in any manner deemed beneficial by that state.

Each state may freely administer water rights and uses in

accordance with the laws of that state, but such uses shall be

subject to the availability of water in accordance with the

apportionments made by this Compact.

"Sec. 2.02. The use of water by the United States in connection

with any individual Federal project shall be in accordance with

the Act of Congress authorizing the project and the water shall

be charged to the state or states receiving the benefit

therefrom.

"Sec. 2.03. Any Signatory State using the channel of Red River or

its tributaries to convey stored water shall be subject to an

appropriate reduction in the amount which may be withdrawn at the

point of removal to account for transmission losses.

"Sec. 2.04. The failure of any state to use any portion of the

water allocated to it shall not constitute relinquishment or

forfeiture of the right to such use.

"Sec. 2.05. Each Signatory State shall have the right to:

"(a) Construct conservation storage capacity for the impoundment

of water allocated by this Compact;

"(b) Replace within the same area any storage capacity recognized

or authorized by this Compact made unusable by any cause,

including losses due to sediment storage;

"(c) Construct reservoir storage capacity for the purposes of

flood and sediment control as well as storage of water which is

either imported or is to be exported if such storage does not

adversely affect the delivery of water apportioned to any other

Signatory State; and

"(d) Use the bed and banks of the Red River and its tributaries

to convey stored water, imported or exported water, and water

apportioned according to this Compact.

"Sec. 2.06. Signatory States may cooperate to obtain construction

of facilities of joint benefits to such states.

"Sec. 2.07. Nothing in this Compact shall be deemed to impair or

affect the powers, rights, or obligations of the United States,

or those claiming under its authority, in, over and to water of

the Red River Basin.

"Sec. 2.08. Nothing in this Compact shall be construed to include

within the water apportioned by this Compact any water consumed

in each state by livestock or for domestic purposes; provided,

however, the storage of such water is in accordance with the laws

of the respective states but any such impoundment shall not

exceed 200 acre-feet, or such smaller quantity as may be provided

for by the laws of each state.

"Sec. 2.09. In the event any state shall import water into the

Red River Basin from any other river basin, the Signatory State

making the importation shall have the use of such imported water.

"Sec. 2.10. Nothing in this Compact shall be deemed to:

"(a) Interfere with or impair the right or power of any Signatory

State to regulate within its boundaries the appropriation, use,

and control of water, or quality of water, not inconsistent with

its obligations under this Compact;

"(b) Repeal or prevent the enactment of any legislation or the

enforcement of any requirement by any Signatory State imposing

any additional conditions or restrictions to further lessen or

prevent the pollution or natural deterioration of water within

its jurisdiction; provided nothing contained in this paragraph

shall alter any provision of this Compact dealing with the

apportionment of water or the rights thereto; or

"(c) Waive any state's immunity under the Eleventh Amendment of

the Constitution of the United States, or as constituting the

consent of any state to be sued by its own citizens.

"Sec. 2.11. Accounting for apportionment purposes on interstate

streams shall not be mandatory under the terms of the Compact

until one or more affected states deem the accounting necessary.

"Sec. 2.12. For the purposes of apportionment of the water among

the Signatory States, the Red River is hereby divided into the

following major subdivisions:

"(a) Reach I--the Red River and tributaries from the New

Mexico-Texas state boundary to Denison Dam;

"(b) Reach II--the Red River from Denison Dam to the point where

it crosses the Arkansas-Louisiana state boundary and all

tributaries which contribute to the flow of the River within this

reach;

"(c) Reach III--the tributaries west of the Red River which cross

the Texas-Louisiana state boundary, the Arkansas-Louisiana state

boundary, and those which cross both the Texas-Arkansas state

boundary and the Arkansas-Louisiana state boundary.

"(d) Reach IV--the tributaries east of the Red River in Arkansas

which cross the Arkansas-Louisiana state boundary; and

"(e) Reach V--that portion of the Red River and tributaries in

Louisiana not included in Reach III or in Reach IV.

"Sec. 2.13. If any part or application of this Compact shall be

declared invalid by a court of competent jurisdiction, all other

severable provisions and applications of this Compact shall

remain in full force and effect.

"Sec. 2.14. Subject to the availability of water in accordance

with this Compact, nothing in this Compact shall be held or

construed to alter, impair, or increase, validate, or prejudice

any existing water right or right of water use that is legally

recognized on the effective date of this Compact by either

statutes or courts of the Signatory State within which it is

located.

"ARTICLE III

"DEFINITIONS

"Sec. 3.01. In this Compact:

"(a) The States of Arkansas, Louisiana, Oklahoma, and Texas are

referred to as 'Arkansas,' 'Louisiana,' 'Oklahoma,' and 'Texas,'

respectively, or individually as 'State' or 'Signatory State,' or

collectively as 'States' or 'Signatory States.'

"(b) The term 'Red River' means the stream below the crossing of

the Texas-Oklahoma state boundary at longitude 100 degrees west.

"(c) The term 'Red River Basin' means all of the natural drainage

area of the Red River and its tributaries east of the New

Mexico-Texas state boundary and above its junction with

Atchafalaya and Old Rivers.

"(d) The term 'water of the Red River Basin' means the water

originating in any part of the Red River Basin and flowing to or

in the Red River or any of its tributaries.

"(e) The term 'tributary' means any stream which contributes to

the flow of the Red River.

"(f) The term 'interstate tributary' means a tributary of the Red

River, the drainage area of which includes portions of two or

more Signatory States.

"(g) The term 'intrastate tributary' means a tributary of the Red

River, the drainage area of which is entirely within a single

Signatory State.

"(h) The term 'Commission' means the agency created by Article IX

of this Compact for the administration thereof.

"(i) The term 'pollution' means the alteration of the physical,

chemical, or biological characteristics of water by the acts or

instrumentalities of man which create or are likely to result in

a material and adverse effect upon human beings, domestic or wild

animals, fish and other aquatic life, or adversely affect any

other lawful use of such water; provided, that for the purposes

of this Compact, 'pollution' shall not mean or include 'natural

deterioration.'

"(j) The term 'natural deterioration' means the material

reduction in the quality of water resulting from the leaching of

solubles from the soils and rocks through or over which the water

flows naturally.

"(k) The term 'designated water' means water released from

storage, paid for by non-Federal interests, for delivery to a

specific point of use or diversion.

"(l) The term 'undesignated water' means all water released from

storage other than 'designated water.'

"(m) The term 'conservation storage capacity' means that portion

of the active capacity of reservoirs available for the storage of

water for subsequent beneficial use, and it excludes any portion

of the capacity of reservoirs allocated solely to flood control

and sediment control, or either of them.

"(n) The term 'runoff' means both the portion of precipitation

which runs off the surface of a drainage area and that portion of

the precipitation that enters the streams after passing through

the portions of the earth.

"Subdivision of Reach I and apportionment of water therein. Reach

I of the Red River is divided into topographical subbasins, with

the water therein allocated as follows:

"ARTICLE IV

"APPORTIONMENT OF WATER--REACH I

"OKLAHOMA--TEXAS

"Sec. 4.01. Subbasin 1--Interstate streams--Texas.

"(a) This includes the Texas portion of Buck Creek, Sand (Lebos)

Creek, Salt Fork Red River, Elm Creek, North Fork Red River,

Sweetwater Creek, and Washita River, together with all their

tributaries in Texas which lie west of the 100th Meridian.

"(b) The annual flow within this subbasin is hereby apportioned

sixty (60) percent to Texas and forty (40) percent to Oklahoma.

"Sec. 4.02. Subbasin 2--Intrastate and Interstate

streams--Oklahoma.

"(a) This subbasin is composed of all tributaries of the Red

River in Oklahoma and portions thereof upstream to the

Texas-Oklahoma state boundary at longitude 100 degrees west,

beginning from Denison Dam and upstream to and including Buck

Creek.

"(b) The State of Oklahoma shall have free and unrestricted use

of the water of this subbasin.

"Sec. 4.03. Subbasin 3--Intrastate streams--Texas.

"(a) This includes the tributaries of the Red River in Texas,

beginning from Denison Dam and upstream to and including Prairie

Dog Town Fork Red River.

"(b) The State of Texas shall have free and unrestricted use of

the water in this subbasin.

"Sec. 4.04. Subbasin 4--Mainstem of the Red River and Lake

Texoma.

"(a) This subbasin includes all of Lake Texoma and the Red River

beginning at Denison Dam and continuing upstream to the

Texas-Oklahoma state boundary at longitude 100 degrees west.

"(b) The storage of Lake Texoma and flow from the mainstem of the

Red River into Lake Texoma is apportioned as follows:

"(1) Oklahoma 200,000 acre-feet and Texas 200,000 acre-feet,

which quantities shall include existing allocations and uses; and

"(2) Additional quantities in a ratio of fifty (50) percent to

Oklahoma and fifty (50) percent to Texas.

"Sec. 4.05. Special Provisions.

"(a) Texas and Oklahoma may construct, jointly or in cooperation

with the United States, storage or other facilities for the

conservation and use of water; provided that any facilities

constructed on the Red River boundary between the two states

shall not be inconsistent with the Federal legislation

authorizing Denison Dam and Reservoir project.

"(b) Texas shall not accept for filing, or grant a permit, for

the construction of a dam to impound water solely for irrigation,

flood control, soil conservation, mining and recovery of

minerals, hydroelectric power, navigation, recreation and

pleasure, or for any other purpose other than for domestic,

municipal, and industrial water supply, on the mainstem of the

North Fork Red River or any of its tributaries within Texas above

Lugert-Altus Reservoir until the date that imported water,

sufficient to meet the municipal and irrigation needs of Western

Oklahoma is provided, or until January 1, 2000, which ever occurs

first.

"Subdivision of Reach II and allocation of water therein. Reach

II of the Red River is divided into topographic subbasins, and

the water therein is allocated as follows:

"ARTICLE V

"APPORTIONMENT OF WATER--REACH II

"ARKANSAS, OKLAHOMA, TEXAS AND LOUISIANA

"Sec. 5.01. Subbasin 1--Intrastate streams--Oklahoma.

"(a) This subbasin includes those streams and their tributaries

above existing, authorized or proposed last downstream major

damsites, wholly in Oklahoma and flowing into Red River below

Denison Dam and above the Oklahoma-Arkansas state boundary. These

streams and their tributaries with existing, authorized or

proposed last downstream major damsites are as follows:

Location

Stream

Site

Ac-ft

Latitude

Longitude

Island-Bayou

Albany

85,200

33°51.5'N

96°11.4'W

Blue River

Durant

147,000

33°55.5'N

96°04.2'W

Boggy River

Boswell

1,243,800

34°01.6'N

95°45.0'W

Kiamichi River

Hugo

240,700

34°01.0'N

95°22.6'W

"(b) Oklahoma is apportioned the water of this subbasin and shall

have unrestricted use thereof.

"Sec. 5.02. Subbasin 2--Intrastate streams--Texas.

"(a) This subbasin includes those streams and their tributaries

above existing authorized or proposed last downstream major

damsites, wholly in Texas and flowing into Red River below

Denison Dam and above the Texas-Arkansas state boundary. These

streams and their tributaries with existing, authorized or

proposed last downstream major damsites are as follows:

Location

Stream

Site

Ac-ft

Latitude

Longitude

Shawnee

Creek

Randall Lake

5,400

33°48.1'N

96°34.8'W

Brushy Creek

Valley Lake

15,000

33°38.7'N

96°21.5'W

Bois d'Arc

New Bonham

Creek

Reservoir

130,600

33°42.9'N

95°58.2'W

Coffee

Coffee

Mill Creek

Mill Lake

8,000

33°44.1'N

95°58.0'W

Sandy Creek

Lake Crockett

3,900

33°44.5'N

95°55.5'W

Sanders Creek

Pat Mayse

124,500

33°51.2'N

95°32.9'W

Pine Creek

Lake Crook

11,011

33°43.7'N

95°34.0'W

Big Pine Creek

Big Pine Lake

138,600

33°52.0'N

95°11.7'W

Pecan Bayou

Pecan Bayou

625,000

33°41.1'N

94°58.7'W

Mud Creek

Liberty Hill

97,700

33°33.0'N

94°29.3'W

KVW Ranch

Mud Creek

Lakes(3)

3,440

33°34.8'N

94°27.3'W

"(b) Texas is apportioned the water of this subbasin and shall

have unrestricted use thereof.

"Sec. 5.03. Subbasin 3--Interstate streams--Oklahoma and

Arkansas.

"(a) This subbasin includes Little River and its tributaries

above Millwood Dam.

"(b) The States of Oklahoma and Arkansas shall have free and

unrestricted use of the water of this subbasin within their

respective states, subject, however, to the limitation that

Oklahoma shall allow a quantity of water equal to 40 percent of

the total runoff originating below the following existing,

authorized or proposed last downstream major damsites in Oklahoma

to flow into Arkansas:

Location

Stream

Site

Ac-ft

Latitude

Longitude

Little River

Pine Creek

70,500

34°06.8'N

95°04.9'W

Glover Creek

Lukfata

258,600

34°08.5'N

94°55.4'W

Mountain

Fork River

Broken Bow

470,100

34°08.9'N

94°41.2'W

"(c) Accounting will be on an annual basis unless otherwise

deemed necessary by the States of Arkansas and Oklahoma.

"Sec. 5.04. Subbasin 4--Interstate streams--Texas and Arkansas.

"(a) This subbasin shall consist of those streams and their

tributaries above existing, authorized or proposed last

downstream major damsites, originating in Texas and crossing the

Texas-Arkansas state boundary before flowing into the Red River

in Arkansas. These streams and their tributaries with existing,

authorized or proposed last downstream major damsites are as

follows:

Location

Stream

Site

Ac-ft

Latitude

Longitude

McKinney

Bayou Trib.

Bringle Lake

3,052

33°30.6'N

94°06.2'W

Barkman

Barkman

Creek

Reservoir

15,900

33°29.7'N

94°10.3'W

Sulphur River

Texarkana

386,900

33°18.3'N

94°09.6'W

"(b) The State of Texas shall have the free and unrestricted use

of the water of this subbasin.

"Sec. 5.05. Subbasin 5--Mainstem of the Red River and

tributaries.

"(a) This subbasin includes that portion of the Red River,

together with its tributaries, from Denison Dam down to the

Arkansas-Louisiana state boundary, excluding all tributaries

included in the other four subbasins of Reach II.

"(b) Water within this subbasin is allocated as follows:

"(1) The Signatory States shall have equal rights to the use of

runoff originating in subbasin 5 and undesignated water flowing

into subbasin 5, so long as the flow of the Red River at the

Arkansas-Louisiana state boundary is 3,000 cubic feet per second

or more, provided no state is entitled to more than 25 percent of

the water in excess of 3,000 cubic feet per second.

"(2) Whenever the flow of the Red River at the Arkansas-Louisiana

state boundary is less than 3,000 cubic feet per second, but more

than 1,000 cubic feet per second, the States of Arkansas,

Oklahoma, and Texas shall allow to flow into the Red River for

delivery to the State of Louisiana a quantity of water equal to

40 percent of the total weekly runoff originating in subbasin 5

and 40 percent of undesignated water flowing into subbasin 5;

provided, however, that this requirement shall not be interpreted

to require any state to release stored water.

"(3) Whenever the flow of the Red River at the Arkansas-Louisiana

state boundary falls below 1,000 cubic feet per second, the

States of Arkansas, Oklahoma, and Texas shall allow a quantity of

water equal to all the weekly runoff originating in subbasin 5

and all undesignated water flowing into subbasin 5 within their

respective states to flow into the Red River as required to

maintain a 1,000 cubic foot per second flow at the

Arkansas-Louisiana state boundary.

"(c) Whenever the flow at Index, Arkansas, is less than 526

c.f.s., the states of Oklahoma and Texas shall each allow a

quantity of water equal to 40 percent of the total weekly runoff

originating in subbasin 5 within their respective states to flow

into the Red River; provided however, this provision shall be

invoked only at the request of Arkansas, only after Arkansas has

ceased all diversions from the Red River itself in Arkansas above

Index, and only if the provisions of Sub-sections 5.05(b)(2) and

(3) have not caused a limitation of diversions in subbasin 5.

"(d) No state guarantees to maintain a minimum low flow to a

downstream state.

"Sec. 5.06. Special Provisions.

"(a) Reservoirs within the limits of Reach II, subbasin 5, with a

conservation storage capacity of 1,000 acre feet or less in

existence or authorized on the date of the Compact pursuant to

the rights and privileges granted by a Signatory State

authorizing such reservoirs, shall be exempt from the provisions

of Section 5.05; provided, if any right to store water in, or use

water from, an existing exempt reservoir expires or is cancelled

after the effective date of the Compact the exemption for such

rights provided by this section shall be lost.

"(b) A Signatory State may authorize a change in the purpose or

place of use of water from a reservoir exempted by subparagraph

(a) of this section without losing that exemption, if the

quantity of authorized use and storage is not increased.

"(c) Additionally, exemptions from the provisions of Section 5.05

shall not apply to direct diversions from Red River to

off-channel reservoirs or lands.

"Subdivision of Reach III and allocation of water therein. Reach

III of the Red River is divided into topographic subbasins, and

the water therein allocated, as follows:

"ARTICLE VI

"APPORTIONMENT OF WATER--REACH III

"ARKANSAS, LOUISIANA, AND TEXAS

"Sec. 6.01. Subbasin 1--Interstate streams--Arkansas and Texas.

"(a) This subbasin includes the Texas portion of those streams

crossing the Arkansas-Texas state boundary one or more times and

flowing through Arkansas into Cypress Creek-Twelve Mile Bayou

watershed in Louisiana.

"(b) Texas is apportioned sixty (60) percent of the runoff of

this subbasin and shall have unrestricted use thereof; Arkansas

is entitled to forty (40) percent of the runoff of this subbasin.

"Sec. 6.02. Subbasin 2--Interstate streams--Arkansas and

Louisiana.

"(a) This subbasin includes the Arkansas portion of those streams

flowing from Subbasin 1 into Arkansas, as well as other streams

in Arkansas which cross the Arkansas-Louisiana state boundary one

or more times and flow into Cypress Creek-Twelve Mile Bayou

watershed in Louisiana.

"(b) Arkansas is apportioned sixty (60) percent of the runoff of

this subbasin and shall have unrestricted use thereof; Louisiana

is entitled to forty (40) percent of the runoff of this subbasin.

"Sec. 6.03. Subbasin 3--Interstate streams--Texas and Louisiana.

"(a) This subbasin includes the Texas portion of all tributaries

crossing the Texas-Louisiana state boundary one or more times and

flowing into Caddo Lake, Cypress Creek-Twelve Mile Bayou or Cross

Lake, as well as the Louisiana portion of such tributaries.

"(b) Texas and Louisiana within their respective boundaries shall

each have the unrestricted use of the water of this subbasin

subject to the following allocation:

"(1) Texas shall have the unrestricted right to all water above

Marshall, Lake O' the Pines, and Black Cypress damsites; however,

Texas shall not cause runoff to be depleted to a quantity less

than that which would have occurred with the full operation of

Franklin County, Titus County, Ellison Creek, Johnson Creek, Lake

O' the Pines, Marshall, and Black Cypress Reservoirs constructed,

and those other impoundments and diversions existing on the

effective date of this Compact. Any depletions of runoff in

excess of the depletions described above shall be charged against

Texas' apportionment of the water in Caddo Reservoir.

"(2) Texas and Louisiana shall each have the unrestricted right

to use fifty (50) percent of the conservation storage capacity in

the present Caddo Lake for the impoundment of water for state

use, subject to the provision that supplies for existing uses of

water from Caddo Lake, on date of Compact, are not reduced.

"(3) Texas and Louisiana shall each have the unrestricted right

to fifty (50) percent of the conservation storage capacity of any

future enlargement of Caddo Lake, provided, the two states may

negotiate for the release of each state's share of the storage

space on terms mutually agreed upon by the two states after the

effective date of this Compact.

"(4) Inflow to Caddo Lake from its drainage area downstream from

Marshall, Lake O' the Pines, and Black Cypress damsites and

downstream from other last downstream dams in existence on the

date of the signing of the Compact document by the Compact

Commissioners, will be allowed to continue flowing into Caddo

Lake except that any manmade depletions to this inflow by Texas

will be subtracted from the Texas share of the water in Caddo

Lake.

"(c) In regard to the water of interstate streams which do not

contribute to the inflow to Cross Lake or Caddo Lake, Texas shall

have the unrestricted right to divert and use this water on the

basis of a division of runoff above the state boundary of sixty

(60) percent to Texas and forty (40) percent to Louisiana.

"(d) Texas and Louisiana will not construct improvements on the

Cross Lake watershed in either state that will affect the yield

of Cross Lake; provided, however, this subsection shall be

subject to the provisions of Section 2.08.

"Sec. 6.04. Subbasin 4--Intrastate streams--Louisiana.

"(a) This subbasin includes that area of Louisiana in Reach III

not included within any other subbasin.

"(b) Louisiana shall have free and unrestricted use of the water

of this subbasin.

"Subdivision of Reach IV and allocation of water therein. Reach

IV of the Red River is divided into topographic subbasins, and

the water therein allocated as follows:

"ARTICLE VII

"APPORTIONMENT OF WATER--REACH IV

"ARKANSAS AND LOUISIANA

"Sec. 7.01. Subbasin 1--Intrastate streams--Arkansas.

"(a) This subbasin includes those streams and their tributaries

above last downstream major damsites originating in Arkansas and

crossing the Arkansas-Louisiana state boundary before flowing

into the Red River in Louisiana. Those major last downstream

damsites are as follows:

Location

Stream

Site

Ac-ft

Latitude

Longitude

Ouachita

Lake

River

Catherine

19,000

34°26.6'N

93°01.6'W

Caddo River

DeGray Lake

1,377,000

34°13.2'N

93°06.6'W

Little Missouri

River

Lake Greeson

600,000

34°08.9'N

93°42.9'W

Alum Fork,

Saline River

Lake Winona

63,264

32°47.8'N

92°51.0'W

"(b) Arkansas is apportioned the waters of this subbasin and

shall have unrestricted use thereof.

"Sec. 7.02. Subbasin 2--Interstate Streams--Arkansas and

Louisiana.

"(a) This subbasin shall consist of Reach IV less subbasin 1 as

defined in Section 7.01(a) above.

"(b) The State of Arkansas shall have free and unrestricted use

of the water of this reach subject to the limitation that

Arkansas shall allow a quantity of water equal to forty (40)

percent of the weekly runoff originating below or flowing from

the last downstream major damsite to flow into Louisiana. Where

there are no designated last downstream damsites, Arkansas shall

allow a quantity of water equal to forty (40) percent of the

total weekly runoff originating above the state boundary to flow

into Louisiana. Use of water in this subbasin is subject to low

flow provisions of subparagraph 7.02(b).

"Sec. 7.03. Special Provisions.

"(a) Arkansas may use the beds and banks of segments of Reach IV

for the purpose of conveying its share of water to designated

downstream diversions.

"(b) The State of Arkansas does not guarantee to maintain a

minimum low flow for Louisiana in Reach IV. However, on the

following streams when the use of water in Arkansas reduces the

flow at the Arkansas-Louisiana state boundary to the following

amounts:

"(1) Ouachita--780 cfs

"(2) Bayou Bartholomew--80 cfs

"(3) Boeuf River--40 cfs

"(4) Bayou Macon--40 cfs

the State of Arkansas pledges to take affirmative steps to

regulate the diversions of runoff originating or flowing into

Reach IV in such a manner as to permit an equitable apportionment

of the runoff as set out herein to flow into the State of

Louisiana. In its control and regulation of the water of Reach IV

any adjudication or order rendered by the State of Arkansas or

any of its instrumentalities or agencies affecting the terms of

this Compact shall not be effective against the State of

Louisiana nor any of its citizens or inhabitants until approved

by the Commission.

"ARTICLE VIII

"APPORTIONMENT OF WATER--REACH V

"Sec. 8.01. Reach V of the Red River consists of the mainstem Red

River and all of its tributaries lying wholly within the State of

Louisiana. The State of Louisiana shall have free and

unrestricted use of the water of this subbasin.

"ARTICLE IX

"ADMINISTRATION OF THE COMPACT

"Sec. 9.01. There is hereby created an interstate administrative

agency to be known as the 'Red River Compact Commission,'

hereinafter called the 'Commission.' The Commission shall be

composed of two representatives from each Signatory State who

shall be designated or appointed in accordance with the laws of

each state, and one Commissioner representing the United States,

who shall be appointed by the President. The Federal Commissioner

shall be the Chairman of the Commission but shall not have the

right to vote. The failure of the President to appoint a Federal

Commissioner will not prevent the operation or effect of this

Compact, and the eight representatives from the Signatory States

will elect a Chairman for the Commission.

"Sec. 9.02. The Commission shall meet and organize within 60 days

after the effective date of this Compact. Thereafter, meetings

shall be held at such times and places as the Commission shall

decide.

"Sec. 9.03. Each of the two Commissioners from each state shall

have one vote; provided, however, that if only one representative

from a state attends he is authorized to vote on behalf of the

absent Commissioner from that state. Representatives from three

states shall constitute a quorum. Any action concerned with

administration of this Compact or any action requiring compliance

with specific terms of this Compact shall require six concurring

votes. If a proposed action of the Commission affects existing

water rights in a state, and that action is not expressly

provided for in this Compact, eight concurring votes shall be

required.

"Sec. 9.04.

"(a) The salaries and personal expenses of each state's

representative shall be paid by the government that it

represents, and the salaries and personal expenses of the Federal

Commissioner will be paid for by the United States.

"(b) The Commission's expenses for any additional stream flow

gaging stations shall be equitably apportioned among the states

involved in the reach in which the stream flow gaging stations

are located.

"(c) All other expenses incurred by the Commission shall be borne

equally by the Signatory States and shall be paid by the

Commission out of the 'Red River Compact Commission Fund.' Such

Fund shall be initiated and maintained by equal payments of each

state into the fund. Disbursement shall be made from the fund in

such manner as may be authorized by the Commission. Such fund

shall not be subject to audit and accounting procedures of the

state; however, all receipts and disbursements of the fund by the

Commission shall be audited by a qualified independent public

accountant at regular intervals, and the report of such audits

shall be included in and become a part of the annual report of

the Commission. Each state shall have the right to make its own

audit of the accounts of the Commission at any reasonable time.

"ARTICLE X

"POWERS AND DUTIES OF THE COMMISSION

"Sec. 10.01. The Commission shall have the power to:

"(a) Adopt rules and regulations governing its operation and

enforcement of the terms of the Compact;

"(b) Establish and maintain an office for the conduct of its

affairs and, if desirable, from time to time, change its

location;

"(c) Employ or contract with such engineering, legal, clerical

and other personnel as it may determine necessary for the

exercise of its functions under this Compact without regard to

the Civil Service Laws of any Signatory State; provided that such

employees shall be paid by and be responsible to the Commission

and shall not be considered employees of any Signatory State.

"(d) Acquire, use and dispose of such real and personal property

as it may consider necessary;

"(e) Enter into contracts with appropriate State or Federal

agencies for the collection, correlation and presentation of

factual data, for the maintenance of records and for the

preparation of reports;

"(f) Secure from the head of any department or agency of the

Federal or State government such information as it may need or

deem to be useful for carrying out its functions and as may be

available to or procurable by the department or agency to which

the request is addressed; provided such information is not

privileged and the department or agency is not precluded by law

from releasing same;

"(g) Make findings, recommendations or reports in connection with

carrying out the purposes of this Compact, including, but not

limited to, a finding that a Signatory State is or is not in

violation of any of the provisions of this Compact. The

Commission is authorized to make such investigations and studies,

and to hold such hearings as it may deem necessary for said

purposes. It is authorized to make and file official certified

copies of any of its findings, recommendations or reports with

such officers or agencies of any Signatory State, or the United

States, as may have any interest in or jurisdiction over the

subject matter. The making of findings, recommendations, or

reports by the Commission shall not be a condition precedent to

the instituting or maintaining of any action or proceeding of any

kind by a Signatory State in any court or tribunal, or before any

agency or officer, for the protection of any right under this

Compact or for the enforcement of any of its provisions; and

"(h) Print or otherwise reproduce and distribute its proceedings

and reports.

"Sec. 10.02. The Commission shall:

"(a) Cause to be established, maintained, and operated such

stream, reservoir and other gaging stations as are necessary for

the proper administration of the Compact;

"(b) Cause to be collected, analyzed and reported such

information on stream flows, water quality, water storage and

such other data as are necessary for the proper administration of

the Compact;

"(c) Perform all other functions required of it by the Compact

and do all things necessary, proper and convenient in the

performance of its duties thereunder;

"(d) Prepare and submit to the governor of each of the Signatory

States a budget covering the anticipated expenses of the

Commission for the following fiscal biennium;

"(e) Prepare and submit an annual report to the governor of each

Signatory State and to the President of the United States

covering the activities of the Commission for the preceding

fiscal year, together with an accounting of all funds received

and expended by it in the conduct of its work;

"(f) Make available to the governor or to any official agency of

a Signatory State or to any authorized representative of the

United States, upon request, any information within its

possession;

"(g) Not incur any obligation in excess of the unencumbered

balance of its funds, nor pledge the credit of any of the

Signatory States; and

"(h) Make available to a Signatory State or the United States in

any action arising under this Compact, without subpoena, the

testimony of any officer or employee of the Commission having

knowledge of any relevant facts.

"ARTICLE XI

"POLLUTION

"Sec. 11.01. The Signatory States recognize that the increase in

population and the growth of industrial, agricultural, mining and

other activities combined with natural pollution sources may lead

to a diminution of the quality of water in the Red River Basin

which may render the water harmful or injurious to the health and

welfare of the people and impair the usefulness or public

enjoyment of the water for beneficial purposes, thereby resulting

in adverse social, economic, and environmental impacts.

"Sec. 11.02. Although affirming the primary duty and

responsibility of each Signatory State to take appropriate action

under its own laws to prevent, diminish, and regulate all

pollution sources within its boundaries which adversely affect

the water of the Red River Basin, the states recognize that the

control and abatement of the naturally-occurring salinity sources

as well as, under certain circumstances, the maintenance and

enhancement of the quality of water in the Red River Basin may

require the cooperative action of all states.

"Sec. 11.03. The Signatory States agree to cooperate with

agencies of the United States to devise and effectuate means of

alleviating the natural deterioration of the water of the Red

River Basin.

"Sec. 11.04. The Commission shall have the power to cooperate

with the United States, the Signatory States and other entities

in programs for abating and controlling pollution and natural

deterioration of the water of the Red River Basin, and to

recommend reasonable water quality objectives to the states.

"Sec. 11.05. Each Signatory State agrees to maintain current

records of waste discharges into the Red River Basin and the type

and quality of such discharges, which records shall be furnished

to the Commission upon request.

"Sec. 11.06. Upon receipt of a complaint from the governor of a

Signatory State that the interstate water of the Red River Basin

in which it has an interest are being materially and adversely

affected by pollution and that the state in which the pollution

originates has failed after reasonable notice to take appropriate

abatement measures, the Commission shall make such findings as

are appropriate and thereafter provide such findings to the

governor of the state in which such pollution originates and

request appropriate corrective action. The Commission, however,

shall not take any action with respect to pollution which

adversely affects only the state in which such pollution

originates.

"Sec. 11.07. In addition to its other powers set forth under this

Article, the Commission shall have the authority, upon receipt of

six concurring votes, to utilize applicable Federal statutes to

institute legal action in its own name against the person or

entity responsible for interstate pollution problems; provided,

however, sixty (60) days before initiating legal action the

Commission shall notify the Governor of the state in which the

pollution source is located to allow that state an opportunity to

initiate action in its own name.

"Sec. 11.08. Without prejudice to any other remedy available to

the Commission, or any Signatory State, any state which is

materially and adversely affected by the pollution of the water

of the Red River Basin by pollution originating in another

Signatory State may institute a suit against any individual,

corporation, partnership, or association, or against any

Signatory State or political or governmental subdivision thereof,

or against any officer, agency, department, bureau, district or

instrumentality of or in any Signatory State contributing to such

pollution in accordance with applicable Federal statutes. Nothing

herein shall be construed as depriving any persons of any rights

of action relating to pollution which such person would have if

this Compact had not been made.

"ARTICLE XII

"TERMINATION AND AMENDMENT OF COMPACT

"Sec. 12.01. This Compact may be terminated at any time by

appropriate action of the legislatures of all of the four

Signatory States. In the event of such termination, all rights

established under it shall continue unimpaired.

"Sec. 12.02. This Compact may be amended at any time by

appropriate action of the legislatures of all Signatory States

that are affected by such amendment. The consent of the United

States Congress must be obtained before any such amendment is

effective.

"ARTICLE XIII

"RATIFICATION AND EFFECTIVE DATE OF COMPACT

"Sec. 13.01. Notice of ratification of this Compact by the

legislature of each Signatory State shall be given by the

governor thereof to the governors of each of the other Signatory

States and to the President of the United States. The President

is hereby requested to give notice to the governors of each of

the Signatory States of the consent to this Compact by the

Congress of the United States.

"Sec. 13.02. This Compact shall become effective, binding and

obligatory when, and only when:

"(a) It has been duly ratified by each of the Signatory States;

and

"(b) It has been consented to by an Act of the Congress of the

United States, which Act provides that:

"Any other statute of the United States to the contrary

notwithstanding, in any case or controversy:

"which involves the construction or application of this Compact;

"in which one or more of the Signatory States to this Compact is

a plaintiff or plaintiffs; and

"which is within the judicial power of the United States as set

forth in the Constitution of the United States;

"and without any requirement, limitation or regard as to the sum

or value of the matter in controversy, or of the place of

residence or citizenship of, or of the nature, character or legal

status of, any of the other proper parties plaintiff or defendant

in such case or controversy:

"The consent of Congress is given to name and join the United

States as a party defendant or otherwise in any such case or

controversy in the Supreme Court of the United States if the

United States is an indispensable party thereto.

"Sec. 13.03. The United States District Courts shall have

original jurisdiction (concurrent with that of the Supreme Court

of the United States, and concurrent with that of any other

Federal or state court, in matters in which the Supreme Court, or

other court has original jurisdiction) of any case or controversy

involving the application or construction of this Compact; that

said jurisdiction shall include, but not be limited to, suits

between Signatory States; and that the venue of such case or

controversy may be brought in any judicial district in which the

acts complained of (or any portion thereof) occur.

SIGNED AND APPROVED on the 12th day of May 1978 at Denison Dam.

John P. Saxton

Arthur R. Theis

John P. Saxton, Commissioner

Arthur R. Theis, Commissioner

State of Arkansas

State of Louisiana

Orville B. Saunders

Fred Parkey

Orville B. Saunders,

Fred Parkey,

Commissioner

Commissioner

State of Oklahoma

State of Texas

R.C. Marshall

R.C. MARSHALL, Major General

Representative

United States of America"

Added by Acts 1979, 66th Leg., p. 551, ch. 261, Sec. 1, eff. May

24, 1979.






TITLE 4. GENERAL LAW DISTRICTS

CHAPTER 49. PROVISIONS APPLICABLE TO ALL DISTRICTS

WATER CODE

TITLE 4. GENERAL LAW DISTRICTS

CHAPTER 49. PROVISIONS APPLICABLE TO ALL DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 49.001. DEFINITIONS. (a) As used in this chapter:

(1) "District" means any district or authority created by

authority of either Sections 52(b)(1) and (2), Article III, or

Section 59, Article XVI, Texas Constitution, regardless of how

created. The term "district" shall not include any navigation

district or port authority created under general or special law,

any conservation and reclamation district created pursuant to

Chapter 62, Acts of the 52nd Legislature, 1951 (Article 8280-141,

Vernon's Texas Civil Statutes), or any conservation and

reclamation district governed by Chapter 36 unless a special law

creating the district or amending the law creating the district

states that this chapter applies to that district.

(2) "Commission" means the Texas Natural Resource Conservation

Commission.

(3) "Board" means the governing body of a district.

(4) "Executive director" means the executive director of the

commission.

(5) "Water supply corporation" means a nonprofit water supply or

sewer service corporation created or operating under Chapter 67.

(6) "Director" means either a supervisor or director appointed

or elected to the board.

(7) "Municipal solid waste" has the same meaning assigned by

Section 361.003, Health and Safety Code.

(8) "Special water authority" means a river authority as that

term is defined in Section 30.003, or a district created by a

special Act of the legislature that:

(A) is a provider of water or wastewater service to two or more

municipalities; and

(B) is governed by a board of directors appointed or designated

in whole or in part by the governor, the Texas Water Development

Board, or municipalities within its service area.

(9) "Potable water" means water that has been treated for public

drinking water supply purposes.

(10) "District facility" means tangible real and personal

property of the district, including any plant, equipment, means,

recreational facility as defined by Section 49.462, or

instrumentality owned, leased, operated, used, controlled,

furnished, or supplied for, by, or in connection with the

business or operations of a district. The term specifically

includes a reservoir or easement of a district.

(b) These definitions are for use in this chapter only and have

no effect on any other statute or code unless specifically

referenced by that statute or code.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.66, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 1354, Sec. 4, eff. Sept.

1, 1999; Acts 2003, 78th Leg., ch. 343, Sec. 1.

Sec. 49.002. APPLICABILITY. (a) Except as provided by

Subsection (b), this chapter applies to all general and special

law districts to the extent that the provisions of this chapter

do not directly conflict with a provision in any other chapter of

this code or any Act creating or affecting a special law

district. In the event of such conflict, the specific provisions

in such other chapter or Act shall control.

(b) This chapter does not apply to a district governed by

Chapter 36 unless a special law creating the district or amending

the law creating the district states that this chapter applies to

that district.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1354, Sec. 5, eff.

Sept. 1, 1999.

Sec. 49.003. PENALTY. A district that fails to comply with the

filing provisions of this code may be subject to a civil penalty

of up to $100 per day for each day the district wilfully

continues to violate these provisions after receipt of written

notice of violation from the executive director by certified

mail, return receipt requested. The state may sue to recover the

penalty.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.004. PENALTY FOR VIOLATION OF DISTRICT RULES. (a) The

board may set reasonable civil penalties for the breach of any

rule of the district that shall not exceed the jurisdiction of a

justice court as provided by Section 27.031, Government Code.

(b) A penalty under this section is in addition to any other

penalty provided by the law of this state and may be enforced by

complaints filed in the appropriate court of jurisdiction in the

county in which the district's principal office or meeting place

is located.

(c) If the district prevails in any suit to enforce its rules,

it may, in the same action, recover reasonable fees for

attorneys, expert witnesses, and other costs incurred by the

district before the court. The amount of the attorney's fees

shall be fixed by the court.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

SUBCHAPTER B. CREATION

Sec. 49.010. ORDER OR ACT CREATING DISTRICT. Within 60 days

after the date a district is created, the district shall file

with the executive director a certified copy of the order or

legislative Act creating the district or authorizing its

creation, unless the district was created by order of the

commission.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.011. NOTICE APPLICABLE TO CREATION OF A DISTRICT BY THE

COMMISSION. (a) On receipt by the commission of all required

documentation associated with an application for creation of a

district by the commission under Chapter 36, 50, 51, 54, 55, 58,

65, or 66, the commission shall issue a notice indicating that

the application is administratively complete.

(b) The commission by rule shall establish a procedure for

public notice and hearing of applications. The rules must require

an applicant to publish the notice issued by the commission under

Subsection (a) once a week for two consecutive weeks in a

newspaper regularly published or circulated in the county where

the district is proposed to be located not later than the 30th

day before the date on which the commission may act on the

application.

(c) The commission may act on an application without holding a

public hearing if a public hearing is not requested by the

commission, the executive director, or an affected person in the

manner prescribed by commission rule during the 30 days following

the final publication of notice under Subsection (b).

(d) If the commission determines that a public hearing is

necessary, the commission shall advise all parties of the time

and place of the hearing. The commission is not required to

provide public notice of a hearing under this section.

Added by Acts 1997, 75th Leg., ch. 1070, Sec. 2, eff. Sept. 1,

1997.

SUBCHAPTER C. ADMINISTRATIVE PROVISIONS

Sec. 49.051. BOARD OF DIRECTORS. A district shall be governed

by its board, the number of which is otherwise provided by law.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.052. DISQUALIFICATION OF DIRECTORS. (a) A person is

disqualified from serving as a member of a board of a district

that includes less than all the territory in at least one county

and which, if located within the corporate area of a city or

cities, includes within its boundaries less than 75 percent of

the incorporated area of the city or cities, if that person:

(1) is related within the third degree of affinity or

consanguinity to a developer of property in the district, any

other member of the board, or the manager, engineer, attorney, or

other person providing professional services to the district;

(2) is an employee of any developer of property in the district

or any director, manager, engineer, attorney, or other person

providing professional services to the district or a developer of

property in the district in connection with the district or

property located in the district;

(3) is a developer of property in the district;

(4) is serving as an attorney, consultant, engineer, manager,

architect, or in some other professional capacity for the

district or a developer of property in the district in connection

with the district or property located in the district;

(5)(A) is a party to a contract with or along with the district

except for the purchase of public services furnished by the

district to the public generally; or

(B) is a party to a contract with or along with a developer of

property in the district relating to the district or to property

within the district, other than a contract limited solely to the

purpose of purchasing or conveying real property in the district

for the purpose of either establishing a permanent residence,

establishing a commercial business within the district, or

qualifying as a director; or

(6) during the term of office, fails to maintain the

qualifications required by law to serve as a director.

(b) Within 60 days after the board determines a relationship or

employment exists which constitutes a disqualification under

Subsection (a), it shall replace the person serving as a member

of the board with a person who would not be disqualified.

(c) Any person who wilfully occupies an office as a member of a

board and exercises the powers and duties of that office when

disqualified under the provisions of Subsection (a) is guilty of

a misdemeanor and, on conviction, shall be fined not less than

$100 nor more than $1,000.

(d) As used in this section, "developer of property in the

district" means any person who owns land located within a

district covered under this section and who has divided or

proposes to divide the land into two or more parts for the

purpose of laying out any subdivision or any tract of land or any

addition to any town or city, or for laying out suburban lots or

building lots, or any lots, streets, alleys, or parks or other

portions intended for public use, or the use of purchasers or

owners of lots fronting thereon or adjacent thereto.

(e) Any rights obtained by any third party through official

action of a board covered by this section are not impaired or

affected by the disqualification under this section of any member

of the board to serve, provided that the third party had no

knowledge at the time the rights were obtained of the fact that

the member of the board was disqualified to serve.

(f) This section shall not apply to special water authorities,

districts described in Section 49.181(h)(4), or a district where

the principal function of the district is to provide irrigation

water to agricultural lands or to provide nonpotable water for

any purpose.

(g) A board by unanimous vote of its remaining members may

remove a board member only if that board member has missed

one-half or more of the regular meetings scheduled during the

prior 12 months. Any board member so removed may file a written

appeal with the commission within 30 days after receiving written

notice of the board action. The commission may reinstate a

removed director if the commission finds that the removal was

unwarranted under the circumstances, including the reasons for

absences, the time and place of the meetings missed, the business

conducted at the meetings missed, and any other facts or

circumstances the commission may deem relevant.

(h) This subsection applies only to a district that is located

wholly within the boundaries of a municipality with a population

of more than 1.5 million, that is governed by Chapter 375, Local

Government Code, and that is governed by an appointed board

consisting of nine or more members. Notwithstanding Subsection

(f) or (g), a person is considered to have resigned from serving

as a member of the board if the person fails to attend three

consecutive meetings of the board. The remaining board members by

majority vote may waive the resignation under this subsection if

fairness requires that the absences be excused on the basis of

illness or other good cause.

(i) Notwithstanding any other law, a director is eligible to

serve on the board of a district governed by Chapter 375, Local

Government Code, regardless of the municipality in which the

director resides, if:

(1) the district is located within the boundaries of a

municipality with a population of more than 1.8 million; and

(2) all or a part of the district is located more than five

miles from the downtown city hall of that municipality.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 248, Sec. 6, eff. June

18, 2003.

Sec. 49.053. QUORUM. A majority of the membership of the board

constitutes a quorum for any meeting, and a concurrence of a

majority of the entire membership of the board is sufficient for

transacting any business of the district. This section does not

apply to special water authorities.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.054. OFFICERS. (a) After a district is created and the

directors have qualified, the board shall meet, elect a

president, vice-president, secretary, and any other officers or

assistant officers as the board may deem necessary, and begin the

discharge of its duties.

(b) After each directors election, the board shall meet and

elect officers.

(c) The president is the chief executive officer of the

district, presides at all meetings of the board, and shall

execute all documents on behalf of the district unless the board

by resolution authorizes the general manager or other employee of

the district to execute a document or documents on behalf of the

district. The vice-president shall act as president in case of

the absence or disability of the president. The secretary is

responsible for seeing that all records and books of the district

are properly kept and may attest the president's signature on

documents.

(d) Repealed by Acts 2003, 78th Leg., ch. 1276, Sec. 18.007.

(e) The board may appoint another director, the general manager,

or any employee as assistant or deputy secretary to assist the

secretary, and any such person shall be entitled to certify as to

the authenticity of any record of the district, including but not

limited to all proceedings relating to bonds, contracts, or

indebtedness of the district.

(f) After any election or appointment of a director, a district

shall notify the executive director within 30 days after the date

of the election or appointment of the name and mailing address of

the director chosen and the date that director's term of office

expires. The executive director shall provide forms to the

district for such purpose.

(g) This section does not apply to special water authorities.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1259, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1354, Sec. 6, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 69, Sec. 5, eff. May 14, 2001;

Acts 2001, 77th Leg., ch. 1423, Sec. 1, eff. June 17, 2001; Acts

2003, 78th Leg., ch. 1276, Sec. 18.007, eff. Sept. 1, 2003.

Sec. 49.055. SWORN STATEMENT, BOND, AND OATH OF OFFICE. (a) As

soon as practicable after a director is elected or appointed,

that director shall make the sworn statement prescribed by the

constitution for public office.

(b) As soon as practicable after a director has made the sworn

statement, and before beginning to perform the duties of office,

that director shall take the oath of office prescribed by the

constitution for public officers.

(c) Before beginning to perform the duties of office, each

director shall execute a bond for $10,000 payable to the district

and conditioned on the faithful performance of that director's

duties. All bonds of the directors shall be approved by the board

and paid for by the district.

(d) The sworn statement shall be filed as prescribed by the

constitution. The bond and oath shall be filed with the district

and retained in its records. A duplicate original of the oath

shall also be filed with the secretary of state within 10 days

after its execution and need not be filed before the new director

begins to perform the duties of office.

(e) This section does not apply to special water authorities.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 249, Sec. 2, eff. Aug.

30, 1999.

Sec. 49.056. GENERAL MANAGER. (a) The board may employ or

contract with a person to perform such services as general

manager for the district as the board may from time to time

specify. The board may delegate to the general manager full

authority to manage and operate the affairs of the district

subject only to orders of the board.

(b) The board may delegate to the general manager the authority

to employ all persons necessary for the proper handling of the

business and operation of the district and to determine the

compensation to be paid all employees other than the general

manager.

(c) Except as provided by Section 49.052, a director may be

employed as general manager of the district, but the compensation

of a general manager who also serves as a director shall be

established by the other directors.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.057. MANAGEMENT OF DISTRICT. (a) The board shall be

responsible for the management of all the affairs of the

district. The district shall employ or contract with all persons,

firms, partnerships, corporations, or other entities, public or

private, deemed necessary by the board for the conduct of the

affairs of the district, including, but not limited to,

engineers, attorneys, financial advisors, operators, bookkeepers,

tax assessors and collectors, auditors, and administrative staff.

(b) The board shall adopt an annual budget. All district

employees are employed at the will of the district unless the

district and employee execute a written employment contract.

(c) The board shall set the compensation and terms for

consultants.

(d) In selecting attorneys, engineers, auditors, financial

advisors, or other professional consultants, the district shall

follow the procedures provided in Subchapter A, Chapter 2254,

Government Code (Professional Services Procurement Act).

(e) Except as provided by Subsection (i), the board shall

require an officer, employee, or consultant, including a

bookkeeper, financial advisor, or system operator, who routinely

collects, pays, or handles any funds of the district to furnish

good and sufficient bond, payable to the district, in an amount

determined by the board to be sufficient to safeguard the

district. The board may require a consultant who does not

routinely collect, pay, or handle funds of the district to

furnish a bond. The bond shall be conditioned on the faithful

performance of that person's duties and on accounting for all

funds and property of the district. Such bond shall be signed or

endorsed by a surety company authorized to do business in the

state.

(f) The board may pay the premium on surety bonds required of

officials, employees, or consultants of the district out of any

available funds of the district, including proceeds from the sale

of bonds.

(g) The board may adopt bylaws to govern the affairs of the

district to perform its purposes. The board may by resolution

authorize its general manager or other employee to execute

documents on behalf of the district.

(h) The board shall also have the right to purchase all

materials, supplies, equipment, vehicles, and machinery needed by

the district to perform its purposes.

(i) The board may obtain or require an officer, employee, or

consultant of the district to obtain insurance or coverage under

an interlocal agreement that covers theft of district funds by

officers, employees, or consultants of the district in lieu of

requiring a bond under Subsection (e) if the board determines

that the insurance or coverage under an interlocal agreement

would adequately protect the interests of the district.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 3, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1354, Sec. 7, eff. Sept.

1, 1999; Acts 2001, 77th Leg., ch. 69, Sec. 2, eff. May 14, 2001;

Acts 2001, 77th Leg., ch. 1423, Sec. 2, eff. June 17, 2001; Acts

2003, 78th Leg., ch. 1276, Sec. 18.008, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

868, Sec. 1, eff. June 17, 2005.

Sec. 49.058. CONFLICTS OF INTEREST. A director of a district is

subject to the provisions of Chapter 171, Local Government Code,

relating to the regulation of conflicts of interest of officers

of local governments.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.059. DISQUALIFICATION OF TAX ASSESSOR AND COLLECTOR.

(a) No person may serve as tax assessor and collector of a

district providing potable water or sewer utility services to

household users if that person:

(1) is related within the third degree of affinity or

consanguinity to any developer of property in the district, a

member of the board, or the manager, engineer, or attorney for

the district;

(2) is or was within two years immediately preceding the

assumption of assessment and collection duties with the district

an employee of any developer of property in the district or any

director, manager, engineer, or attorney for the district;

(3) owns an interest in or is employed by any corporation

organized for the purpose of tax assessment and collection

services, a substantial portion of the stock of which is owned by

a developer of property within the district or any director,

manager, engineer, or attorney for the district; or

(4) is directly or through a corporation developing land in the

district or is a director, engineer, or attorney for the

district.

(b) Within 60 days after the board determines a relationship or

employment exists which constitutes a disqualification under

Subsection (a), it shall replace the person serving as tax

assessor and collector with a person who would not be

disqualified.

(c) Any person who wilfully violates the provisions of

Subsection (a) is guilty of a misdemeanor and on conviction shall

be fined not less than $100 nor more than $1,000.

(d) As used in this section, "developer of property in the

district" has the same meaning as in Section 49.052(d).

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.060. FEES OF OFFICE; REIMBURSEMENT. (a) A director is

entitled to receive fees of office of not more than $150 a day

for each day the director actually spends performing the duties

of a director. In this subsection, "performing the duties of a

director" means substantive performance of the management or

business of the district, including participation in board and

committee meetings and other activities involving the substantive

deliberation of district business and in pertinent educational

programs. The phrase does not include routine or ministerial

activities such as the execution of documents, self-preparation

for meetings, or other activities requiring a minimal amount of

time.

(a-1) A district, by resolution of the board, shall set a limit

on the fees of office that a director may receive in a year.

Except for a district that is a special water authority engaged

in the distribution and sale of electric energy to the public, a

district may not set the annual limit at an amount greater than

$7,200.

(b) Each director is also entitled to receive reimbursement of

actual expenses reasonably and necessarily incurred while

engaging in activities on behalf of the district.

(c) In order to receive fees of office and to receive

reimbursement for expenses, each director shall file with the

district a verified statement showing the number of days actually

spent in the service of the district and a general description of

the duties performed for each day of service.

(d) Repealed by Acts 2003, 78th Leg., ch. 736, Sec. 2.

(e) Section 49.002 notwithstanding, in all areas of conflict the

provisions of this section shall take precedence over all prior

statutory enactments. If the enactment of this section results in

an increase in the fees of office for any district, that

district's fees of office shall not increase unless the board

adopts a resolution authorizing payment of the higher fees.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 695, Sec. 1, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1423, Sec. 3, eff. June

17, 2001; Acts 2003, 78th Leg., ch. 736, Sec. 1, 2, eff. June 20,

2003.

Sec. 49.061. SEAL. The directors shall adopt a seal for the

district.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.062. OFFICES AND MEETING PLACES. (a) The board shall

designate from time to time and maintain one or more regular

offices for conducting the business of the district and

maintaining the records of the district. Such offices may be

located either inside or outside the district's boundaries as

determined in the discretion of the board.

(b) The board shall designate one or more places inside or

outside the district for conducting the meetings of the board.

The meeting place may be a private residence or office, provided

that the board, in its order establishing the meeting place,

declares the same to be a public place and invites the public to

attend any meeting of the board. If the board establishes a

meeting place or places outside the district, it shall give

notice of the location or locations by filing a true copy of the

resolution establishing the location or locations of the meeting

place or places with the commission and also by publishing notice

of the location or locations in a newspaper of general

circulation in the district. If the location of any of the

meeting places outside the district is changed, notice of the

change shall be given in the same manner.

(c) After at least 25 qualified electors are residing in a

district, on written request of at least five of those electors,

the board shall designate a meeting place and hold meetings

within the district if it determines that the meeting place used

by the district deprives the residents of a reasonable

opportunity to attend district meetings. On the failure to

designate the location of the meeting place within the district,

five electors may petition the commission to designate a

location. If it determines that the meeting place used by the

district deprives the residents of a reasonable opportunity to

attend district meetings, the commission may designate a meeting

place inside or outside the district which is reasonably

available to the public and require that the meetings be held at

such place. After the next election, the board may designate

different meeting places, including one located outside the

boundaries of the district.

(d) Two or more districts may designate and share offices and

meeting places. This section does not apply to special water

authorities.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.063. NOTICE OF MEETINGS. Notice of meetings of the

board shall be given as set forth in the open meetings law,

Chapter 551, Government Code, except that if a district does not

have a meeting place within the district, the district shall post

notice of its meeting at a public place within the district

specified by the board in a written resolution, rather than at

its administrative office. The board shall specify such public

place to be a bulletin board or other place within the district

which is reasonably available to the public. Neither failure to

provide notice of a regular meeting nor an insubstantial defect

in notice of any meeting shall affect the validity of any action

taken at the meeting.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.064. MEETINGS. The board shall hold such regular and

special meetings as may be necessary for the proper conduct of

the district's business. All meetings shall be conducted in

accordance with the open meetings law, Chapter 551, Government

Code. A meeting of a committee of the board, or a committee

composed of representatives of more than one board, where less

than a quorum of any one board is present is not subject to the

provisions of the open meetings law, Chapter 551, Government

Code.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.065. RECORDS. (a) The board shall keep a complete

account of all its meetings and proceedings and shall preserve

its minutes, contracts, records, notices, accounts, receipts, and

other records in a safe place.

(b) The records of each district are the property of the

district and are subject to the open records law, Chapter 552,

Government Code.

(c) The preservation, microfilming, destruction, or other

disposition of the records of each district is subject to the

requirements of Chapter 201, Local Government Code, and rules

adopted under that chapter.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.066. SUITS. (a) A district may sue and be sued in the

courts of this state in the name of the district by and through

its board. A suit for contract damages may be brought against a

district only on a written contract of the district approved by

the district's board. All courts shall take judicial notice of

the creation of the district and of its boundaries.

(b) Any court in the state rendering judgment for debt against a

district may order the board to levy, assess, and collect taxes

or assessments to pay the judgment.

(c) The president or the general manager of any district shall

be the agent of the district on whom process, notice, or demand

required or permitted by law to be served upon the district may

be served.

(d) Except as provided in Subsection (e), no suit may be

instituted in any court of this state contesting:

(1) the validity of the creation and boundaries of a district

created under this code;

(2) any bonds or other obligations created under this code; or

(3) the validity or the authorization of a contract with the

United States by the district.

(e) The matters listed in Subsection (d) may be judicially

inquired into at any time and determined in any suit brought by

the State of Texas through the attorney general. The action shall

be brought on good cause shown, except where otherwise provided

by other provisions of this code or by the Texas Constitution. It

is specifically provided, however, that no such proceeding shall

affect the validity of or security for any bonds or other

obligations theretofore issued by a district if such bonds or

other obligations have been approved by the attorney general as

provided by Section 49.184.

(f) A district or water supply corporation shall not be required

to give bond for appeal, injunction, or costs in any suit to

which it is a party and shall not be required to deposit more

than the amount of any award in any eminent domain proceeding.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1354, Sec. 8, eff.

Sept. 1, 1999.

Sec. 49.067. CONTRACTS. (a) A district shall contract, and be

contracted with, in the name of the district.

(b) Notwithstanding any other law, a contract for technical,

scientific, legal, fiscal, or other professional services must be

approved by the board unless specifically delegated by board

action. The terms and conditions of such a contract, including

the terms for payment, are subject to the decision of the board

unless specifically delegated by board action. The board through

such action cannot abrogate its fiscal responsibility.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 248, Sec. 7, eff. June

18, 2003.

Sec. 49.068. CONTRACTS WITH GOVERNMENTAL AGENCIES. (a) The

provisions of this chapter pertaining to bids and the Local

Government Code notwithstanding, a district may purchase property

from any governmental entity by negotiated contract without the

necessity of securing appraisals or advertising for bids.

(b) The provisions of other law or a home-rule municipal charter

notwithstanding, a municipality may contract with a district. The

term of a contract under this subsection may be of unlimited

duration.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 248, Sec. 8, eff. June

18, 2003.

Sec. 49.069. EMPLOYEE BENEFITS. (a) The board may provide for

and administer retirement, disability, and death compensation

funds for the employees of the district.

(b) The board may establish a public retirement system in

accordance with the provisions of Chapter 810, Government Code.

The board may also provide for a deferred compensation plan

described by Section 457 of the Internal Revenue Code of 1986 (26

U.S.C. Section 457).

(c) The board may include hospitalization and medical benefits

to its employees as part of the compensation paid to the officers

and employees and may adopt any plan, rule, or regulation in

connection with it and amend or change the plan, rule, or

regulation as it may determine.

(d) The board may establish a sick leave pool for employees of

the district in the same manner as that authorized for the

creation of a sick leave pool for state employees by Subchapter

A, Chapter 661, Government Code.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1354, Sec. 9, eff.

Sept. 1, 1999.

Sec. 49.070. WORKERS' COMPENSATION. The board may become a

subscriber under Title 5, Labor Code (Texas Workers' Compensation

Act), with any insurance company authorized to write the policies

in the State of Texas.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.071. DISTRICT NAME CHANGE. (a) On petition by a

district showing reasonable grounds for a name change, the

commission by order may change the name of the district to the

name requested by the district. The new name must be generally

descriptive of the location of the district followed by the type

of district as provided by the title of the chapter of the Water

Code governing the district. If a district is located wholly

within one county that contains more than one district of that

type, the district may be differentiated, if necessary, by adding

to the new name the proper consecutive number. The new name may

not be the same as the name of any other district in the county.

(b) A name change takes effect on the date of issuance of the

commission order making the name change.

(c) Not later than the 30th day after the date of issuance of

the commission order making the name change, the district shall

publish notice of the name change in a newspaper or newspapers of

general circulation in the county or counties in which the

district is located. Within that same period, the district shall

also give notice of the name change by mail to utility customers

or permittees, if any, and, to the extent practicable, to the

holders of bonds, obligations, and other indebtedness of the

district. Failure of the district to comply with this subsection

does not affect the validity of the name change.

(d) A change in the name of a district does not affect bonds,

obligations, or other indebtedness of the district existing

before the name change occurred.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.072. LIMITATION ON FUTURE EMPLOYMENT. (a) A person who

has served as a director of a district may not contract with that

district or be employed by an organization to which the district

has awarded a contract for one year following the date on which

the person ceased to serve as a director.

(b) This section does not apply to a person who has served as a

director of a district that performs agricultural irrigation

functions under Chapter 51, 55, or 58 if the person, when serving

as a director, was required to own land as a qualification for

office.

Added by Acts 2003, 78th Leg., ch. 469, Sec. 1, eff. Sept. 1,

2003.

SUBCHAPTER D. ELECTION PROVISIONS

Sec. 49.101. GENERAL. All elections shall be generally

conducted in accordance with the Election Code except as

otherwise provided for by this code. Write-in candidacies for any

district office shall be governed by Subchapter C, Chapter 146,

Election Code.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.102. CONFIRMATION AND DIRECTOR ELECTION. (a) Before

issuing any bonds or other obligations, an election shall be held

within the boundaries of the proposed district to determine if

the proposed district shall be established and, if the directors

of the district are required by law to be elected, to elect

permanent directors.

(b) Notice of a confirmation or director election shall state

the day and place or places for holding the election, the

propositions to be voted on, and the number of directors to be

voted on.

(c) The ballots for a confirmation election shall be printed to

provide for voting "For District" and "Against District." Ballots

for a directors election shall provide the names of the persons

appointed by the governing body who qualified and are serving as

temporary directors at the time the election is called. The

ballots shall also have blank places after the names of the

temporary directors in which a voter may write the names of other

persons for directors.

(d) Immediately after the confirmation and director election,

the presiding judge shall take returns of the results to the

temporary board. The temporary board shall canvass the returns

and declare the results at the earliest practicable time.

(e) If a majority of the votes cast in the election favor the

creation of the district, then the temporary board shall declare

that the district is created and enter the result in its minutes.

If a majority of the votes cast in the election are against the

creation of the district, the temporary board shall declare that

the district was defeated and enter the result in its minutes. A

copy of the order shall be filed with the commission.

(f) The order canvassing the results of the confirmation

election shall contain a description of the district's boundaries

and shall be filed with the executive director and in the deed

records of the county or counties in which the district is

located.

(g) The temporary board shall also declare the persons receiving

the highest number of votes for directors to have been elected as

permanent directors.

(h) Unless otherwise agreed, the directors shall decide the

initial terms of office by lot, with a simple majority of

directors serving until the second succeeding directors election

and the remaining directors serving until the next directors

election.

(i) A district, at an election required under Subsection (a),

may submit to the qualified voters of the district the

proposition of whether a plan as authorized by Section 49.351

should be implemented or entered into by the district.

(j) The provisions of this section shall not be applicable to

any district exercising the powers of Chapter 375, Local

Government Code, or any district created by a special Act of the

legislature that does not require a confirmation election.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1423, Sec. 4, eff.

June 17, 2001.

Sec. 49.103. TERMS OF OFFICE OF DIRECTORS. (a) Except as

provided by Section 49.102, the members of the board of a

district shall serve for four-year terms.

(b) An election shall be held on the uniform election date,

established by the Election Code, in May of each even-numbered

year to elect the appropriate number of directors.

(c) The permanent directors may assign a position number to each

director's office, in which case directors shall thereafter be

elected by position and not at large.

(d) A district may provide for the election of all directors, or

a majority of directors, from single-member districts, which

shall be geographically described within the boundaries of the

district in a manner that is equitable for the electors within

such districts and within the district generally.

(e) Section 49.002 notwithstanding, in all areas of conflict the

provisions of Subsections (a) and (b) shall take precedence over

all prior statutory enactments.

(f) This section does not apply to:

(1) any special law district or authority that is not required

by the law creating the district or authority to elect its

directors by the public; or

(2) a special utility district operating under Chapter 65.

(g) A district may, if required under this section to change the

terms of office of directors to four-year terms or to change the

date on which the district holds a director election, extend the

terms of office of directors serving the district on the

effective date of H.B. No. 2236, Acts of the 75th Legislature,

Regular Session, 1997, to continue the terms until the next

appropriate election date in an even-numbered year. A district

that is required under this section to change the terms of office

of directors to staggered terms may require directors of the

district to draw lots to achieve staggered terms.

(h) If authorized by the board in the proceedings calling a

director election, the secretary of the board or the secretary's

designee, on receipt of the certification required by Section

2.052(b), Election Code, shall post notice that the election is

not to be held. The notice must be posted, on or before the

commencement of early voting, at each polling place that would

have been used in the election. If the notice is timely posted:

(1) the board or the board's designee is not required to:

(A) post or publish notice of the election;

(B) prepare or print ballots and election materials; or

(C) hold early and regular voting; and

(2) the board shall meet at the earliest practicable time to

declare each unopposed candidate elected to office.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 4, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 340, Sec. 5, eff. Sept.

1, 2001; Acts 2003, 78th Leg., ch. 248, Sec. 9, eff. June 18,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

471, Sec. 5, eff. October 1, 2005.

Sec. 49.104. ALTERNATIVE ELECTION PROCEDURES. (a)

Notwithstanding the provisions and requirements of the Election

Code and general laws, any two or more districts situated in the

same county and in which substantially all of the land is being

or has been developed as part of a single community development

plan and which are served by common water supply and waste

disposal systems may by mutual agreement designate a common

election office and common early and regular polling places

within one or more of the districts, but outside the boundaries

of one or more of the districts, for the conduct of director

election proceedings and early and regular balloting in director

elections. This alternative election procedure may only be used

if the common election office and polling places so designated:

(1) are within buildings open to the public;

(2) are within the boundaries of at least one of the districts;

(3) meet the requirements of the Election Code and general laws

as polling places; and

(4) are located not more than five miles from any portion of the

boundaries of any of the participating districts.

(b) Such districts may also agree on and designate a common

election officer and common early and regular voting officials

for some or all of the director elections to be simultaneously

conducted at a common location, any of whom may be nonelective

employees of one or more of the districts, so long as the early

and regular voting officials are qualified voters within at least

one of the districts.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.105. VACANCIES. (a) Except as otherwise provided in

this code, a vacancy on the board and in other offices shall be

filled for the unexpired term by appointment of the board not

later than the 60th day after the date the vacancy occurs.

(b) If the board has not filled a vacancy by appointment before

the 61st day after the date the vacancy occurs, a petition,

signed by more than 10 percent of the registered voters of the

district, requesting the board to fill the vacancy by appointment

may be presented to the board.

(c) If the number of directors is reduced to fewer than a

majority or if a vacancy continues beyond the 90th day after the

date the vacancy occurs, the vacancy or vacancies shall be filled

by appointment by the commission if the district is required by

Section 49.181 to obtain commission approval of its bonds or by

the county commissioners court if the district was created by the

county commissioners court, regardless of whether a petition has

been presented to the board under Subsection (b). An appointed

director shall serve for the unexpired term of the director he or

she is replacing.

(d) In the event of a failure to elect one or more members of

the board of a district resulting from the absence of, or failure

to vote by, the qualified voters in the district, the current

members of the board holding the positions not filled at such

election shall be deemed to have been reelected and shall serve

an additional term of office.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1354, Sec. 10, eff.

Sept. 1, 1999.

Sec. 49.106. BOND ELECTIONS. (a) Before an election is held to

authorize the issuance of bonds, other than refunding bonds,

there shall be filed in the office of the district and open to

inspection by the public an engineer's report covering the land,

improvements, facilities, plants, equipment, and appliances to be

purchased or constructed and their estimated cost, together with

maps, plats, profiles, and data fully showing and explaining the

report. The engineer's report is not:

(1) part of the proposition or propositions to be voted on; or

(2) a contract with the voters.

(b) Notice of a bond election shall contain the proposition or

propositions to be voted on, which includes the estimate of the

probable cost of design, construction, purchase, and acquisition

of improvements and additions thereto, and incidental expenses

connected with such improvements and the issuance of bonds.

(c) A bond election may be held on the same day as any other

district election. The bond election may be called by a separate

election order or as a part of any other election order. The

board may submit multiple purposes in a single proposition at an

election.

(d) A bond election may be called as a result of an agreement to

annex additional territory into the district.

(e) A district's authorization to issue bonds resulting from an

election held under this section, or any other law that allows

for the qualified voters of a district to authorize the issuance

of bonds by a district, remains in effect after the election

unless the district is dissolved or is annexed by another

district.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 5, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1423, Sec. 5, eff. June

17, 2001; Acts 2003, 78th Leg., ch. 248, Sec. 10, eff. June 18,

2003.

Sec. 49.107. OPERATION AND MAINTENANCE TAX. (a) A district may

levy and collect a tax for operation and maintenance purposes,

including funds for planning, constructing, acquiring,

maintaining, repairing, and operating all necessary land, plants,

works, facilities, improvements, appliances, and equipment of the

district and for paying costs of proper services, engineering and

legal fees, and organization and administrative expenses.

(b) An operation and maintenance tax may not be levied by a

district until it is approved by a majority of the electors

voting at an election held for that purpose. After such a tax has

been authorized by the district's voters, the board shall be

authorized to levy the tax and have it assessed and collected as

other district taxes.

(c) An operation and maintenance tax election may be held at the

same time and in conjunction with any other district election.

The election may be called by a separate election order or as

part of any other election order.

(d) The proposition in an operation and maintenance tax election

may be for a specific maximum rate or for an unlimited rate.

(e) If a district has any surplus operation and maintenance tax

funds that are not needed for the purposes for which they were

collected, the funds may be used for any lawful purpose.

(f) Before a district reimburses a developer of property in the

district, as that term is defined in Section 49.052(d), or its

assigns, from operation and maintenance tax funds, for planning,

constructing, or acquiring facilities, the district shall obtain

approval by the executive director.

(g) Sections 26.04, 26.05, and 26.07, Tax Code, do not apply to

a tax levied and collected under this section or an ad valorem

tax levied and collected for the payment of the interest on and

principal of bonds issued by a district.

(h) To the extent authorized by Section 59, Article XVI, Texas

Constitution, an operation and maintenance tax to be used for

recreational facilities, as defined by Section 49.462, levied by

a district located in a county with a population of more than 3.3

million or in a county adjacent to that county may not exceed 10

cents per $100 of assessed valuation of taxable property in the

district.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1423, Sec. 6, eff.

June 17, 2001; Acts 2003, 78th Leg., ch. 343, Sec. 2.

Sec. 49.108. CONTRACT ELECTIONS. (a) A contract may provide

that the district will make payment under the contract from

proceeds from the sale of notes or bonds, from taxes, or from any

other income of the district or any combination of these.

(b) A district may make payments under a contract from taxes

other than operation and maintenance taxes after the provisions

of the contract have been approved by a majority of the qualified

voters voting at an election held for that purpose. A contract

approved by the qualified voters of a district may contain a

provision stating that the contract may be modified or amended by

the board without voter approval.

(c) A contract election may be held at the same time and in

conjunction with any other district election. The election may be

called by a separate election order or as part of any other

election order.

(d) A contract approved by the voters will constitute an

obligation against the taxing power of the district to the extent

provided in the contract.

(e) A district that is required under Section 49.181 to obtain

approval by the commission of the district's issuance of bonds

must obtain approval by the executive director before the

district enters into an obligation under this section to collect

tax for debt that exceeds three years. This subsection does not

apply to contract taxes that are levied to pay for a district's

share of bonds that have been issued by another district and

approved by the commission or bonds issued by a municipality.

(f) Sections 26.04, 26.05, and 26.07, Tax Code, do not apply to

a tax levied and collected for payments made under a contract

approved in accordance with this section.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 6, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1160, Sec. 1, eff. June

15, 2001; Acts 2001, 77th Leg., ch. 1423, Sec. 7, eff. June 17,

2001.

SUBCHAPTER E. FISCAL PROVISIONS

Sec. 49.151. EXPENDITURES. (a) Except as hereinafter provided,

a district's money may be disbursed only by check, draft, order,

or other instrument that shall be signed by at least a majority

of the directors.

(b) The board may by resolution allow the general manager,

treasurer, bookkeeper, or other employee of the district to sign

disbursements.

(c) The board may allow disbursements of district money to be

transferred by federal reserve wire system. The board by

resolution may allow the wire transfers to accounts in the name

of the district or accounts not in the name of the district.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1423, Sec. 8, eff.

June 17, 2001.

Sec. 49.152. PURPOSES FOR BORROWING MONEY. The district may

issue bonds, notes, or other obligations to borrow money for any

corporate purpose or combination of corporate purposes only in

compliance with the methods and procedures provided by this

chapter or by other applicable law.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1354, Sec. 11, eff.

Sept. 1, 1999.

Sec. 49.153. REVENUE NOTES. (a) The board, without the

necessity of an election, may borrow money on negotiable or

nonnegotiable notes of the district to be paid solely from the

revenues derived from the ownership of all or any designated part

of the district's works, plants, improvements, facilities, or

equipment after deduction of the reasonable cost of maintaining

and operating the facilities.

(b) The notes may be first or subordinate lien notes within the

discretion of the board, but no obligation may ever be a charge

on the property of the district or on taxes levied or collected

by the district but shall be solely a charge on the revenues

pledged for the payment of the obligation. No part of the

obligation may ever be paid from taxes levied or collected by the

district.

(c) Except as provided by Subsection (e), a district may not

execute a note for a term longer than three years unless the

commission issues an order approving the note.

(d) This section does not apply to special water authorities.

(e) Subsection (c) does not apply to:

(1) a note issued to and approved by the:

(A) Farmers Home Administration;

(B) United States Department of Agriculture;

(C) Texas Water Development Board; or

(D) North American Development Bank; or

(2) a district described by Section 49.181(h).

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 7, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 248, Sec. 11, eff. June

18, 2003; Acts 2003, 78th Leg., ch. 608, Sec. 7, eff. June 20,

2003.

Sec. 49.154. BOND ANTICIPATION NOTES; TAX ANTICIPATION NOTES.

(a) The board may declare an emergency in the matter of funds

not being available to pay principal of and interest on any bonds

of the district payable in whole or in part from taxes or to meet

any other needs of the district and may issue negotiable tax

anticipation notes or negotiable bond anticipation notes to

borrow the money needed by the district without advertising or

giving notice of the sale. Bond anticipation notes and tax

anticipation notes shall mature within one year of their date.

(b) Tax anticipation notes may be issued for any purpose for

which the district is authorized to levy taxes, and tax

anticipation notes shall be secured with the proceeds of taxes to

be levied by the district in the succeeding 12-month period. The

board may covenant with the purchasers of the notes that the

board will levy a sufficient tax to pay the principal of and

interest on the notes and pay the costs of collecting the taxes.

(c) Bond anticipation notes may be issued for any purpose for

which bonds of the district may have previously been voted or may

be issued for the purpose of refunding previously issued bond

anticipation notes. A district may covenant with the purchasers

of the bond anticipation notes that the district will use the

proceeds of sale of any bonds in the process of issuance for the

purpose of refunding the bond anticipation notes, in which case

the board will be required to use the proceeds received from sale

of the bonds in the process of issuance to pay principal,

interest, or redemption price on the bond anticipation notes.

(d) Districts required to seek commission approval of bonds must

have an application for such approval on file with the commission

prior to the issuance of bond anticipation notes.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.155. PAYMENT OF EXPENSES. (a) The district may pay out

of bond proceeds or other available funds of the district all

expenses of the district authorized by this section, including

expenses reasonable and necessary to effect the issuance, sale,

and delivery of bonds as determined by the board, including, but

not limited to, the following:

(1) interest during construction;

(2) capitalized interest not to exceed three years' interest;

(3) reasonable and necessary reserve funds not to exceed two

years' interest on the bonds;

(4) interest on funds advanced to the district;

(5) financial advisor, bond counsel, attorney, and other

consultant fees;

(6) paying agent, registrar, and escrow agent fees;

(7) right-of-way acquisition;

(8) underwriter's discounts or premiums;

(9) engineering fees, including surveying expenses and plan

review fees;

(10) commission and attorney general fees;

(11) printing costs;

(12) all organizational, administrative, and operating costs

during creation and construction periods;

(13) the cost of investigation and making plans, including

preliminary plans and associated engineering reports;

(14) land required for stormwater control;

(15) costs associated with requirements for federal stormwater

permits; and

(16) costs associated with requirements for endangered species

permits.

(b) For purposes of this section, construction periods shall

mean any periods during which the district is constructing its

facilities or there is construction by third parties of above

ground improvements within the district, but in no event longer

than five years.

(c) The district may reimburse any person for money advanced for

the purposes in Subsection (a) and may be charged interest on

such funds.

(d) These payments may be made from money obtained from the

issuance of notes or the sale of bonds issued by the district or

out of maintenance taxes or other revenues of the district.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 1354, Sec. 12, eff.

Sept. 1, 1999; Acts 2001, 77th Leg., ch. 1423, Sec. 9, eff. June

17, 2001.

Sec. 49.156. DEPOSITORY. (a) The board, by order or

resolution, shall designate one or more banks or savings

associations within the state to serve as the depository for the

funds of the district. The board shall not be required to

advertise or solicit bids in selecting its depositories.

(b) To the extent that funds in the depository banks or savings

associations are not insured by the Federal Deposit Insurance

Corporation, they shall be secured in the manner provided by law

for the security of funds by Chapter 2257, Government Code

(Public Funds Collateral Act).

(c) The board may authorize a designated representative to

supervise the substitution of securities pledged to secure the

district's funds.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.157. INVESTMENTS. (a) All district deposits and

investments shall be governed by Subchapter A, Chapter 2256,

Government Code (Public Funds Investment Act).

(b) The board may provide that an authorized representative of

the district may invest and reinvest the funds of the district

and provide for money to be withdrawn from the appropriate

accounts of the district for the investments on such terms as the

board considers advisable.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.1571. INVESTMENT OFFICER. (a) Notwithstanding Section

2256.005(f), Government Code, the board may contract with a

person to act as investment officer of the district.

(b) The investment officer of a district shall:

(1) not later than the first anniversary of the date the officer

takes office or assumes the officer's duties, attend a training

session of at least six hours of instruction relating to

investment responsibilities under Chapter 2256, Government Code;

and

(2) attend at least four hours of additional investment training

within each two-year period after the first year.

(c) Training under this section must be from an independent

source approved by:

(1) the board; or

(2) a designated investment committee advising the investment

officer.

(d) Training under this section must include education in

investment controls, security risks, strategy risks, market

risks, diversification of investment portfolio, and compliance

with Chapter 2256, Government Code.

(e) During January of each year, each individual, association,

business, organization, governmental entity, or other person that

provides training under this section shall report to the

comptroller a list of the districts for which the person provided

required training under this section during the previous calendar

year. An individual's reporting requirements under this

subsection are satisfied by a report of the individual's employer

or the sponsoring or organizing entity of a training program or

seminar.

Added by Acts 2001, 77th Leg., ch. 69, Sec. 3, eff. May 14, 2001.

Sec. 49.158. FISCAL YEAR. Within 30 days after a district

becomes financially active, the board shall adopt a fiscal year

by a formal board resolution. The district shall notify the

executive director of the adopted fiscal year within 30 days

after adoption. The district may change its fiscal year at any

time; provided, however, it may not be changed more than once in

any 24-month period. After any change in the district's fiscal

year, the district shall notify the executive director of the

changed fiscal year within 30 days after adoption.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

SUBCHAPTER F. ISSUANCE OF BONDS

Sec. 49.181. AUTHORITY OF COMMISSION OVER ISSUANCE OF DISTRICT

BONDS. (a) A district may not issue bonds unless the commission

determines that the project to be financed by the bonds is

feasible and issues an order approving the issuance of the bonds.

This section does not apply to:

(1) refunding bonds if the commission issued an order approving

the issuance of the bonds or notes that originally financed the

project;

(2) refunding bonds that are issued by a district under an

agreement between the district and a municipality allowing the

issuance of the district's bonds to refund bonds issued by the

municipality to pay the cost of financing facilities;

(3) bonds issued to and approved by the Farmers Home

Administration, the United States Department of Agriculture, the

North American Development Bank, or the Texas Water Development

Board; or

(4) refunding bonds issued to refund bonds described by

Subdivision (3).

(b) A district may submit to the commission a written

application for investigation of feasibility. An engineer's

report describing the project, including the data, profiles,

maps, plans, and specifications prepared in connection with the

report, must be submitted with the application.

(c) The executive director shall examine the application and the

report and shall inspect the project area. The district shall, on

request, supply the executive director with additional data and

information necessary for an investigation of the application,

the engineer's report, and the project.

(d) The executive director shall prepare a written report on the

project and include suggestions, if any, for changes or

improvements in the project. The executive director shall retain

a copy of the report and send a copy of the report to both the

commission and the district.

(e) The commission shall consider the application, the

engineer's report, the executive director's report, and any other

evidence allowed by commission rule to be considered in

determining the feasibility of the project.

(f) The commission shall determine whether the project to be

financed by the bonds is feasible and issue an order either

approving or disapproving, as appropriate, the issuance of the

bonds. The commission shall retain a copy of the order and send a

copy of the order to the district.

(g) Notwithstanding any provision of this code to the contrary,

the commission may approve the issuance of bonds of a district

without the submission of plans and specifications of the

improvements to be financed with the bonds. The commission may

condition the approval on any terms or conditions considered

appropriate by the commission.

(h) This section does not apply to a district if:

(1) the district's boundaries include one entire county;

(2) the district was created by a special Act of the legislature

and:

(A) the district is located entirely within one county;

(B) is entirely within one or more home-rule municipalities;

(C) the total taxable value of the real property and

improvements to the real property zoned by one or more home-rule

municipalities for residential purposes and located within the

district does not exceed 25 percent of the total taxable value of

all taxable property in the district, as shown by the most recent

certified appraisal tax roll prepared by the appraisal district

for the county; and

(D) the district was not required by law to obtain commission

approval of its bonds before the effective date of this section;

(3) the district is a special water authority;

(4) the district is governed by a board of directors appointed

in whole or in part by the governor, a state agency, or the

governing body or chief elected official of a municipality or

county and does not provide, or propose to provide, water, sewer,

drainage, reclamation, or flood control services to residential

retail or commercial customers as its principal function; or

(5) the district on September 1, 2003:

(A) is a municipal utility district that includes territory in

only two counties;

(B) has outstanding long-term indebtedness that is rated BBB or

better by a nationally recognized rating agency for municipal

securities; and

(C) has at least 5,000 active water connections.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 8, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 248, Sec. 12, eff. June

18, 2003; Acts 2003, 78th Leg., ch. 608, Sec. 8, eff. June 20,

2003; Acts 2003, 78th Leg., ch. 904, Sec. 1, eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

249, Sec. 1, eff. May 30, 2005.

Sec. 49.182. COMMISSION SUPERVISION OF PROJECTS AND

IMPROVEMENTS. (a) During construction of projects and

improvements approved by the commission under this subchapter, no

substantial alterations may be made in the plans and

specifications without the approval of the commission in

accordance with commission rules.

(b) The executive director may inspect the improvements at any

time during construction to determine if the project is being

constructed in accordance with the plans and specifications

approved by the commission.

(c) If the executive director finds that the project is not

being constructed in accordance with the approved plans and

specifications, the executive director shall give written notice

immediately by certified mail to the district's manager and to

each board member.

(d) If within 10 days after the notice is mailed the board does

not take steps to ensure that the project is being constructed in

accordance with the approved plans and specifications, the

executive director shall give written notice of this fact to the

attorney general.

(e) After receiving this notice, the attorney general may bring

an action for injunctive relief or quo warranto proceedings

against the directors. Venue for either suit is exclusively in a

district court in Travis County.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.183. BOND SALES. (a) Except for refunding bonds, or

bonds sold to a state or federal agency or to the North American

Development Bank, bonds issued by a district shall be sold after

advertising for and receiving competitive sealed bids and shall

be awarded to the bidder whose bid produces the lowest net

effective interest rate to the district.

(b) Except for refunding bonds, or bonds sold to a state or

federal agency or to the North American Development Bank, before

any bonds are sold by a district, the board shall publish an

appropriate notice of the sale:

(1) at least one time not less than 10 days before the date of

sale in a newspaper of general circulation in the county or

counties in which the district is located; and

(2) at least one time in one or more recognized financial

publications of general circulation in the state as approved by

the state attorney general.

(c) If the district is issuing bonds and refunding bonds as one

issue and if the initial principal amount of refunding bonds is

50 percent or more of the total initial principal amount of bonds

being issued, for the purposes of this section, the issue shall

be considered to be refunding bonds and competitive bids shall

not be required.

(d) A district's bonds are negotiable instruments within the

meaning and purposes of the Business & Commerce Code. A

district's bonds may be issued and bear interest in accordance

with Chapters 1201, 1204, and 1371, Government Code, and

Subchapters A-C, Chapter 1207, Government Code. Except for this

subsection, this section does not apply to special water

authorities or districts described in Section 49.181(h)(4).

(e) Subsections (a) and (b) do not apply to district bonds

issued pursuant to Chapter 1371, Government Code.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.421, eff.

Sept. 1, 2001; Acts 2001, 77th Leg., ch. 1423, Sec. 10, eff. June

17, 2001; Acts 2003, 78th Leg., ch. 248, Sec. 13, eff. June 18,

2003; Acts 2003, 78th Leg., ch. 608, Sec. 9, eff. June 20, 2003.

Sec. 49.184. APPROVAL OF BONDS BY ATTORNEY GENERAL; REGISTRATION

OF BONDS. (a) Before bonds issued by a district are delivered

to the purchasers, a certified copy of all proceedings relating

to organization of the district for first bond issues and

issuance of the bonds and other relevant information shall be

sent to the attorney general.

(b) The attorney general shall carefully examine the bonds, with

regard to the record and the constitution and laws of this state

governing the issuance of bonds, and the attorney general shall

officially approve and certify the bonds if he or she finds that

they conform to the record and the constitution and laws of this

state and are valid and binding obligations of the district.

(c) After the attorney general approves and certifies the bonds,

the comptroller shall register them in a book kept for that

purpose and shall record the certificate of the attorney general.

(d) After the approval and registration of the bonds by the

comptroller, they shall be incontestable in any court or other

forum, for any reason, and shall be valid and binding obligations

in accordance with their terms for all purposes.

(e) A contract or lease may be submitted to the attorney general

along with the bond records, and, if submitted, the approval by

the attorney general of the bonds shall constitute an approval of

the contract or lease and the contract or lease shall be

incontestable.

(f) In any proceeding concerning the validity of the creation of

a district or the annexation of property by a district, a

certificate of ownership as certified by the central appraisal

district of the county or counties in which the property is

located creates a presumption of ownership, and additional proof

of ownership is not required unless there is substantial evidence

in the official deed records of the county in which the property

is located to rebut the presumption. On request by a district,

the central appraisal district of the county or counties in which

the district is located shall furnish certificates of ownership

and may charge reasonable fees to recover the actual costs

incurred in preparing the certificates.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1423, Sec. 11, eff.

June 17, 2001.

Sec. 49.185. EXEMPTIONS. This subchapter shall not apply to

districts engaged in the distribution and sale of electric energy

to the public.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.186. AUTHORIZED INVESTMENTS; SECURITY FOR FUNDS. (a)

All bonds, notes, and other obligations issued by a district

shall be legal and authorized investments for all banks, trust

companies, building and loan associations, savings and loan

associations, insurance companies of all kinds and types,

fiduciaries, and trustees, and for all interest and sinking funds

and other public funds of the state, and all agencies,

subdivisions, and instrumentalities of the state, including all

counties, cities, towns, villages, school districts, and all

other kinds and types of districts, public agencies, and bodies

politic.

(b) A district's bonds, notes, and other obligations are

eligible and lawful security for all deposits of public funds of

the state, and all agencies, subdivisions, and instrumentalities

of the state, including all counties, cities, towns, villages,

school districts, and all other kinds and types of districts,

public agencies, and bodies politic, to the extent of the market

value of the bonds, notes, and other obligations when accompanied

by any unmatured interest coupons attached to them.

Added by Acts 1997, 75th Leg., ch. 1070, Sec. 9, eff. Sept. 1,

1997.

SUBCHAPTER G. AUDIT OF DISTRICTS

Sec. 49.191. DUTY TO AUDIT. (a) The board shall have the

district's fiscal accounts and records audited annually at the

expense of the district.

(b) In all areas of conflict, the provisions of this subchapter

shall take precedence over all prior statutory enactments.

(c) The person who performs the audit shall be a certified

public accountant or public accountant holding a permit from the

Texas State Board of Public Accountancy.

(d) The audit required by this section shall be completed within

120 days after the close of the district's fiscal year.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.192. FORM OF AUDIT. The executive director shall adopt

accounting and auditing manuals and, except as otherwise provided

by the manuals, the district audit shall be performed according

to the generally accepted auditing standards adopted by the

American Institute of Certified Public Accountants. Financial

statements shall be prepared in accordance with generally

accepted accounting principles as adopted by the American

Institute of Certified Public Accountants.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.193. FINANCIAL REPORTS. The district's depository, the

district's treasurer, and the district's bookkeeper, if any, who

receives or has control over any district funds shall keep a full

and itemized account of district funds in its, his, or her

possession. Such itemized accounts and records shall be available

for audit.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.194. FILING OF AUDITS, AFFIDAVITS, AND FINANCIAL

REPORTS. (a) After the board has approved the audit, it shall

submit a copy of the report to the executive director for filing

within 135 days after the close of the district's fiscal year.

(b) If the board refuses to approve the annual audit report, the

board shall submit a copy of the report to the executive director

for filing within 135 days after the close of the district's

fiscal year, accompanied by a statement from the board explaining

the reasons for its failure to approve the report.

(c) Copies of the audit, the annual financial dormancy

affidavit, or annual financial report described in Sections

49.197 and 49.198 shall be filed annually in the office of the

district.

(d) Each district shall file with the executive director an

annual filing affidavit in a format prescribed by the executive

director, executed by a duly authorized representative of the

board, stating that all copies of the annual audit report, annual

financial dormancy affidavit, or annual financial report have

been filed under this section.

(e) The annual filing affidavit shall be submitted with the

applicable annual document when it is submitted to the executive

director for filing as prescribed by this subchapter.

(f) The executive director shall file with the attorney general

the names of any districts that do not comply with the provisions

of this subchapter.

(g) A submission to the executive director required by this

section may be made electronically.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 248, Sec. 14, eff.

June 18, 2003.

Sec. 49.195. REVIEW BY EXECUTIVE DIRECTOR. (a) The executive

director may review the audit report of each district.

(b) Subject to Subsection (f), the commission may request that

the state auditor assist in the establishment of standards and

procedures for review of district audits by the executive

director.

(c) If the executive director has any objections or determines

any violations of generally accepted auditing standards or

accounting principles, statutes, or board rules, or if the

executive director has any recommendations, he or she shall

notify the board and the district's auditor.

(d) Before the audit report may be accepted by the executive

director as being in compliance with the provisions of this

subchapter, the board and the auditor shall remedy objections and

correct violations of which they have been notified by the

executive director.

(e) If the audit report indicates that any penal law has been

violated, the executive director shall notify the appropriate

county or district attorney and the attorney general.

(f) Participation by the state auditor under Subsection (b) is

subject to approval by the legislative audit committee for

inclusion in the audit plan under Section 321.013(c), Government

Code.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 54, eff.

Sept. 1, 2003.

Sec. 49.196. ACCESS TO AND MAINTENANCE OF DISTRICT RECORDS. (a)

The executive director shall have access to all vouchers,

receipts, district fiscal and financial records, and other

district records the executive director considers necessary.

(b) All district fiscal records shall be prepared on a timely

basis and maintained in an orderly manner in accordance with

generally accepted accounting principles. The fiscal records

shall be available for public inspection during regular business

hours. A district's fiscal records may be removed from the

district's office for the purposes of recording its fiscal

affairs and preparing an audit, during which time the fiscal

records are under the control of the district's auditor.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.197. FINANCIALLY DORMANT DISTRICTS. (a) A financially

dormant district is a district that had:

(1) $500 or less of receipts from operations, tax assessments,

loans, contributions, or any other sources during the calendar

year;

(2) $500 or less of disbursements of funds during the calendar

year;

(3) no bonds or other long-term (more than one year) liabilities

outstanding during the calendar year; and

(4) no cash or investments that exceeded $5,000 at any time

during the calendar year.

(b) A financially dormant district may elect to submit to the

executive director a financial dormancy affidavit instead of

complying with the audit requirements of Section 49.191.

(c) The annual financial dormancy affidavit shall be prepared in

a format prescribed by the executive director and shall be

submitted for filing by a duly authorized representative of the

district.

(d) The affidavit must be filed annually on or before January 31

with the executive director until such time as the district

becomes financially active and the board adopts a fiscal year;

thereafter, the district shall file annual audit reports as

prescribed by this subchapter.

(e) A district that becomes financially dormant after having

been financially active shall be required to file annual

financial dormancy affidavits on or before January 31, until the

district is either dissolved or again becomes financially active.

(f) Districts governed by this section are subject to periodic

audits by the executive director.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.198. AUDIT REPORT EXEMPTION. (a) A district may elect

to file annual financial reports with the executive director in

lieu of the district's compliance with Section 49.191 provided:

(1) the district had no bonds or other long-term (more than one

year) liabilities outstanding during the fiscal period;

(2) the district did not have gross receipts from operations,

loans, taxes, or contributions in excess of $100,000 during the

fiscal period; and

(3) the district's cash and temporary investments were not in

excess of $100,000 at any time during the fiscal period.

(b) The annual financial report must be accompanied by an

affidavit attesting to the accuracy and authenticity of the

financial report signed by a duly authorized representative of

the district.

(c) The annual financial report and affidavit in a format

prescribed by the executive director must be on file with the

executive director within 45 days after the close of the

district's fiscal year.

(d) Districts governed by this section are subject to periodic

audits by the executive director.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 10, eff.

Sept. 1, 1997.

Sec. 49.199. POLICIES AND AUDITS OF DISTRICTS. (a) Subject to

the law governing the district, the board shall adopt the

following in writing:

(1) a code of ethics for district directors, officers,

employees, and persons who are engaged in handling investments

for the district;

(2) a policy relating to travel expenditures;

(3) a policy relating to district investments that ensures that:

(A) purchases and sales of investments are initiated by

authorized individuals, conform to investment objectives and

regulations, and are properly documented and approved; and

(B) periodic review is made of district investments to evaluate

investment performance and security;

(4) policies and procedures for selection, monitoring, or review

and evaluation of professional services;

(5) a uniform method of accounting and reporting for industrial

development bonds and pollution control bonds that complies with

requirements of the commission; and

(6) policies that ensure a better use of management information

including:

(A) budgets for use in planning and controlling cost;

(B) an audit committee of the board; and

(C) uniform reporting requirements that use "Audits of State and

Local Governmental Units" as a guide on audit working papers and

that use "Governmental Accounting and Financial Reporting

Standards."

(b) The state auditor may audit the financial transactions of

any district if the state auditor determines that the audit is

necessary.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.200. REVIEW AND COMMENT ON BUDGET OF CERTAIN DISTRICTS.

A district that provides wholesale potable water and wastewater

services shall adopt a program that provides such wholesale

customers an opportunity to review and comment on the district's

annual budget that applies to their services before that budget

is adopted by the board.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

SUBCHAPTER H. POWERS AND DUTIES

Sec. 49.211. POWERS. (a) A district shall have the functions,

powers, authority, rights, and duties that will permit

accomplishment of the purposes for which it was created or the

purposes authorized by the constitution, this code, or any other

law.

(b) A district is authorized to purchase, construct, acquire,

own, operate, maintain, repair, improve, or extend inside and

outside its boundaries any and all land, works, improvements,

facilities, plants, equipment, and appliances necessary to

accomplish the purposes of its creation or the purposes

authorized by this code or any other law.

(c) A district that is authorized by law to engage in drainage

or flood control activities may adopt:

(1) a master drainage plan, including rules relating to the plan

and design criteria for drainage channels, facilities, and flood

control improvements;

(2) rules for construction activity to be conducted within the

district that:

(A) reasonably relate to providing adequate drainage or flood

control; and

(B) use generally accepted engineering criteria; and

(3) reasonable procedures to enforce rules adopted by the

district under this subsection.

(d) If a district adopts a master drainage plan under Subsection

(c)(1), the district may adopt rules relating to review and

approval of proposed drainage plans submitted by property

developers. The district, by rule, may require that a property

developer who proposes to subdivide land located in the district,

and who is otherwise required to obtain approval of the plat of

the proposed subdivision from a municipality or county, submit

for district approval a drainage report for the subdivision. The

drainage report must include a map containing a description of

the land to be subdivided. The map must show an accurate

representation of:

(1) any existing drainage features, including drainage channels,

streams, flood control improvements, and other facilities;

(2) any additional drainage facilities or connections to

existing drainage facilities proposed by the property developer's

plan for the subdivision; and

(3) any other parts of the property developer's plan for the

subdivision that may affect drainage.

(e) The district shall review each drainage report submitted to

the district under this section and shall approve a report if it

shows compliance with:

(1) the requirements of this section;

(2) the district's master drainage plan adopted under Subsection

(c)(1); and

(3) the rules adopted by the district under Subsections (c)(2)

and (d).

(f) On or before the 30th day after the date a drainage report

is received, the district shall send notice of the district's

approval or disapproval of the drainage report to:

(1) the property developer; and

(2) each municipal or county authority with responsibility for

approving the plat of the proposed subdivision.

(g) If the district disapproves a drainage report, the district

shall include in the notice of disapproval a written statement:

(1) explaining the reasons for the rejection; and

(2) recommending changes, if possible, that would make a revised

version of the drainage report acceptable for approval.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 11, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 486, Sec. 1, eff. June

20, 2003.

Sec. 49.212. FEES AND CHARGES. (a) A district may adopt and

enforce all necessary charges, mandatory fees, or rentals, in

addition to taxes, for providing or making available any district

facility or service, including fire-fighting activities provided

under Section 49.351.

(b) A district may require a deposit for any services or

facilities furnished and the district may or may not provide that

the deposit will bear interest.

(c) Subject to observance of the procedure appropriate to the

circumstances, a district may discontinue any or all facilities

or services to prevent an abuse or to enforce payment of an

unpaid charge, fee, or rental due the district, including taxes

that have been delinquent for not less than six months.

(d) Notwithstanding any provision of law to the contrary, a

district that charges a fee that is an impact fee as described in

Section 395.001(4), Local Government Code, must comply with

Chapter 395, Local Government Code. A charge or fee by a district

for construction, installation, or inspection of a tap or

connection to district water, sanitary sewer, or drainage

facilities, including all necessary service lines and meters, or

for wholesale facilities that serve such water, sanitary sewer,

or drainage facilities that (i) does not exceed three times the

actual and reasonable costs to the district for such tap or

connection, (ii) if made to a nontaxable entity for retail or

wholesale service, does not exceed the actual costs to the

district for such work and for all facilities that are necessary

to provide district services to such entity and that are financed

or are to be financed in whole or in part by tax-supported or

revenue bonds of the district, or (iii) if made by a district for

retail or wholesale service on land that at the time of platting

was not being provided with water or wastewater service by the

district, shall not be deemed to be an impact fee under Chapter

395, Local Government Code. A district may pledge the revenues of

the district's utility system to pay the principal of or interest

on bonds issued to construct the capital improvements for which a

fee was imposed under this subsection, and money received from

the fees shall be considered revenues of the district's utility

system for purposes of the district's bond covenants.

(e) Chapter 2007, Government Code, does not apply to a tax

levied, a standby fee imposed, or a charge, fee, or rental

adopted or enforced by a district under this chapter, another

chapter of this code, or Chapter 395, Local Government Code.

(f) Except as provided by Subsections (g) and (h), a district

may not impose an impact fee, standby fee, or assessment on the

property, including the equipment, rights-of-way, easements,

facilities, or improvements, of:

(1) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(2) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code, or a person who owns pipelines used for the

transportation or sale of oil or gas or a product or constituent

of oil or gas;

(3) a person who owns pipelines used for the transportation or

sale of carbon dioxide;

(4) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(5) a cable service provider or video service provider as

defined by Section 66.002, Utilities Code.

(g) A district may impose an impact fee, standby fee, or

assessment on property described by Subsection (f) that is used

as office space.

(h) A district may impose an impact fee on property described by

Subsection (f) on the same terms as the district imposes an

impact fee on other property if the owner of the property

requests water or sewer services for that property from the

district.

(i) Subsection (f) does not affect a district's authority to

impose an ad valorem tax on property in the boundaries of the

district under this chapter or other law.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 12, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1423, Sec. 12, eff. June

17, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

955, Sec. 1, eff. September 1, 2009.

Sec. 49.2121. ACCEPTANCE OF CREDIT CARDS. (a) In this section,

"credit card" means a card, plate, or similar device authorizing

a designated person or bearer to obtain goods, services, money,

or any other thing of value on credit.

(b) A district may:

(1) accept a credit card for the payment of any fees and charges

imposed by the district;

(2) collect a fee, not to exceed five percent of the amount of

the fee or charge being paid, that is reasonably related to the

expense incurred by the district in processing the payment by

credit card; and

(3) collect a service charge for the expense incurred by the

district in collecting the original fee or charge if the payment

by credit card is not honored by the credit card company on which

the funds are drawn.

(c) The service charge under Subsection (b)(3) may not exceed

the amount charged for the collection of a check drawn on an

account with insufficient funds.

(d) The district may not collect the service charge under

Subsection (b)(3) if:

(1) the district is notified at the time of payment that the

payment is not honored; and

(2) the customer immediately submits to the district an

alternative form of payment.

Added by Acts 2005, 79th Leg., Ch.

260, Sec. 1, eff. September 1, 2005.

Sec. 49.2122. ESTABLISHMENT OF CUSTOMER CLASSES. (a)

Notwithstanding any other law, a district may establish different

charges, fees, rentals, or deposits among classes of customers

that are based on any factor the district considers appropriate,

including:

(1) the similarity of the type of customer to other customers in

the class, including:

(A) residential;

(B) commercial;

(C) industrial;

(D) apartment;

(E) rental housing;

(F) irrigation;

(G) homeowner associations;

(H) builder;

(I) out-of-district;

(J) nonprofit organization; and

(K) any other type of customer as determined by the district;

(2) the type of services provided to the customer class;

(3) the cost of facilities, operations, and administrative

services to provide service to a particular class of customer,

including additional costs to the district for security,

recreational facilities, or fire protection paid from other

revenues; and

(4) the total revenues, including ad valorem tax revenues and

connection fees, received by the district from a class of

customers relative to the cost of service to the class of

customers.

(b) A district is presumed to have weighed and considered

appropriate factors and to have properly established charges,

fees, rentals, and deposits absent a showing that the district

acted arbitrarily and capriciously.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 7.01, eff. September 1, 2007.

Sec. 49.2125. FEES AND OTHER CHARGES OF CERTAIN REGIONAL WATER

AUTHORITIES AFTER ANNEXATION. (a) This section applies to a

regional water authority that:

(1) was established after January 1, 1999;

(2) is located entirely within a county with a population

greater than 3.4 million according to the 2000 federal decennial

census; and

(3) has a population greater than 375,000 according to the 2000

federal decennial census.

(b) Notwithstanding any other law, except to the extent an

authority to which this section applies agrees in writing, a

municipality's annexation of territory within the authority has

no effect on the authority's ability to assess and collect inside

the territory annexed by the municipality the types of fees,

rates, charges, or special assessments that the authority was

assessing and collecting at the time the municipality initiated

the annexation; provided, however, that the authority's ability

to assess and collect such fees, rates, charges, or special

assessments shall terminate on the later to occur of (i) the date

of final payment or defeasance of any bonds or other

indebtedness, including any refunding bonds, that are secured by

such fees, rates, charges, or special assessments or (ii) the

date that the authority no longer provides services inside the

annexed territory. An authority to which this section applies

shall continue to provide services to the annexed territory in

accordance with contracts in effect at the time of the annexation

unless a written agreement between the governing body of the

authority and the governing body of the municipality provides

otherwise.

Added by Acts 2003, 78th Leg., ch. 248, Sec. 15, eff. June 18,

2003.

Sec. 49.213. AUTHORITY TO ISSUE CONTRACTS. (a) A district may

contract with a person or any public or private entity for the

joint construction, financing, ownership, and operation of any

works, improvements, facilities, plants, equipment, and

appliances necessary to accomplish any purpose or function

permitted by a district, or a district may purchase an interest

in any project used for any purpose or function permitted by a

district.

(b) A district may enter into contracts with any person or any

public or private entity in the performance of any purpose or

function permitted by a district.

(c) A district may enter into contracts, which may be of

unlimited duration, with persons or any public or private

entities on the terms and conditions the board may consider

desirable, fair, and advantageous for:

(1) the purchase or sale of water;

(2) the collection, transportation, treatment, and disposal of

its domestic, industrial, and communal wastes or the collection,

transportation, treatment, and disposal of domestic, industrial,

and communal wastes of other persons;

(3) the gathering, diverting, and control of local storm water,

or other local harmful excesses of water;

(4) the continuing and orderly development of the land and

property within the district through the purchase, construction,

or installation of works, improvements, facilities, plants,

equipment, and appliances that the district may otherwise be

empowered and authorized to do or perform so that, to the

greatest extent reasonably possible, considering sound

engineering and economic practices, all of the land and property

may be placed in a position to ultimately receive the services of

the works, improvements, plants, facilities, equipment, and

appliances;

(5) the maintenance and operation of any works, improvements,

facilities, plants, equipment, and appliances of the district or

of another person or public or private entity;

(6) the collection, treatment, and disposal of municipal solid

wastes; and

(7) the exercise of any other rights, powers, and duties granted

to a district.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.214. CONFLICTS OF INTEREST IN CONTRACTS. The provisions

of Chapter 171, Local Government Code, shall apply to the award

of district contracts.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.2145. USE OF MONEY RECEIVED UNDER CERTAIN CONTRACTS.

(a) This section applies only to a district located in:

(1) a county included in the Harris-Galveston Coastal Subsidence

District; or

(2) a county included in the Fort Bend Subsidence District.

(b) A district that receives money from a municipality under the

terms of a contract with the municipality, including a strategic

partnership agreement authorized by Section 43.0751, Local

Government Code, may use the money for any purpose of the

district or the municipality, unless the contract requires the

district to use the money for a specified purpose. For purposes

of this chapter, a district purpose includes a municipal purpose

for which money is used under this section.

Added by Acts 2005, 79th Leg., Ch.

581, Sec. 1, eff. September 1, 2005.

Sec. 49.215. SERVICE TO AREAS OUTSIDE THE DISTRICT. (a) A

district may purchase, construct, acquire, own, operate, repair,

improve, or extend all works, improvements, facilities, plants,

equipment, and appliances necessary to provide any services or

facilities authorized to be provided by the district to areas

contiguous to or in the vicinity of the district provided the

district does not duplicate a service or facility of another

public entity. A district providing potable water and sewer

utility services to household users shall not provide services or

facilities to serve areas outside the district that are also

within the corporate limits of a city without securing a

resolution or ordinance of the city granting consent for the

district to serve the area within the city.

(b) To secure money for this purpose, a district is authorized

to issue and sell negotiable bonds and notes payable from the

levy and collection of ad valorem taxes on all taxable property

within the district or from all or any designated part of the

revenues received from the operation of the district's works,

improvements, facilities, plants, equipment, and appliances or

from a combination of taxes and revenues.

(c) Any bonds and notes may be issued upon the terms and

conditions set forth in this code.

(d) A district shall not be required to hold a certificate of

convenience and necessity as a precondition for providing retail

water or sewer service to any customer or service area,

notwithstanding the fact that such customer or service area may

be located either within or outside the boundaries of the

district or has previously received water or sewer service from

an entity required by law to hold a certificate of convenience

and necessity as a precondition for such service. This subsection

does not authorize a district to provide services within an area

for which a retail public utility holds a certificate of

convenience and necessity or within the boundaries of another

district without that district's consent, unless the district has

a valid certificate of convenience and necessity to provide

services to that area.

(e) A district is authorized to establish, maintain, revise,

charge, and collect the rates, fees, rentals, tolls, or other

charges for the use, services, and facilities that provide

service to areas outside the district that are considered

necessary and may be higher than those charged for comparable

service to users within the district.

(f) The rates, fees, rentals, tolls, or other charges shall be

at least sufficient to meet the expense of operating and

maintaining the services and facilities for a water and sanitary

sewer system serving areas outside the district and to pay the

principal of and interest and redemption price on bonds issued to

purchase, construct, acquire, own, operate, repair, improve, or

extend the services or facilities.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.216. ENFORCEMENT BY PEACE OFFICERS. (a) A district may

contract for or employ its own peace officers with power to make

arrests when necessary to prevent or abate the commission of:

(1) any offense against the rules of the district when the

offense or threatened offense occurs on any land, water, or

easement owned or controlled by the district;

(2) any offense involving injury or detriment to any property

owned or controlled by the district; and

(3) any offense against the laws of the state.

(b) A district may appoint reserve peace officers who may be

called to serve as peace officers by the district during the

actual discharge of their official duties.

(c) A reserve peace officer serves at the discretion of the

district and may be called into service if the district considers

it necessary to have additional officers to preserve the peace in

or enforce the law of the district.

(d) A reserve peace officer on active duty and actively engaged

in assigned duties has the same rights, privileges, and duties as

any other peace officer of the district.

(e) Any peace officer, before beginning to perform any duties

and at the time of appointment, must take an oath and execute a

bond conditioned on faithful performance of such officer's duties

in the amount of $1,000 payable to the district. The oath and the

bond shall be filed in the district office.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.217. OPERATION OF CERTAIN MOTOR VEHICLES ON OR NEAR

PUBLIC FACILITIES. (a) In this section, "motor vehicle" means a

self-propelled device in, upon, or by which a person or property

is or may be transported or drawn on a road or highway.

(b) Except as provided in Subsections (c) and (d), a person may

not operate a motor vehicle on a levee, in a drainage ditch, or

on land adjacent to a levee, canal, ditch, exposed conduit,

pipeline, pumping plant, storm water facility, or other facility

for the transmission, storage, treatment, or distribution of

water, sewage, or storm water owned or controlled by a district.

(c) A district may authorize the use of motor vehicles on land

that it owns or controls by posting signs on the property.

(d) This section does not prohibit a person from:

(1) driving on a public road or highway; or

(2) operating a motor vehicle used for repair or maintenance of

public water, sewer, or storm water facilities.

(e) A person who operates a motor vehicle in violation of

Subsection (b) commits an offense. An offense under this section

is a Class C misdemeanor, except that if a person has been

convicted of an offense under this section, a subsequent offense

is a Class B misdemeanor.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.218. ACQUISITION OF PROPERTY. (a) A district or water

supply corporation may acquire an interest in land, materials,

waste grounds, easements, rights-of-way, equipment, contract or

permit rights or interests, including a certificate of

convenience and necessity, contractual rights to use capacity in

facilities and to acquire facilities and other property, real or

personal, considered necessary for the purpose of accomplishing

any one or more of the district's or water supply corporation's

purposes provided in this code or in any other law. A district

may utilize proceeds from the sale and issuance of its bonds,

notes, or other obligations to acquire the items authorized by

this section.

(b) A district or water supply corporation shall have the right

to acquire property by gift, grant, or purchase, and the right to

acquire property shall include property considered necessary for

the construction, improvement, extension, enlargement, operation,

or maintenance of the plants, works, improvements, facilities,

equipment, or appliances of a district or a water supply

corporation.

(c) A district or water supply corporation may acquire either

the fee simple title to or an easement on all land, both public

and private, either inside or outside its boundaries and may

acquire the title to or an easement on property other than land

held in fee.

(d) A district or water supply corporation may require, as a

condition for service, that an applicant for service grant to the

district or water supply corporation a permanent recorded

easement that:

(1) is dedicated to the district or water supply corporation;

and

(2) will provide a reasonable right of access and use to allow

the district or water supply corporation to construct, install,

maintain, replace, upgrade, inspect, or test any facility

necessary to serve that applicant as well as the district's or

water supply corporation's purposes in providing system-wide

service.

(e) A district or water supply corporation may not, under

Subsection (d), require an applicant to provide an easement for a

service line for the sole benefit of another applicant.

(f) As a condition of service to a new subdivision, a district

or water supply corporation may require a developer to provide

permanent recorded easements to and throughout the subdivision

sufficient to construct, install, maintain, replace, upgrade,

inspect, or test any facility necessary to serve the

subdivision's anticipated service demands when the subdivision is

fully occupied.

(g) A district or water supply corporation may also lease

property from others for its use on such terms and conditions as

the board of the district or the board of directors of the water

supply corporation may determine to be advantageous.

(h) Property acquired under this section, or any other law

allowing the acquisition of property by a district or water

supply corporation, and owned by a district or water supply

corporation is not subject to assessments, charges, fees, or dues

imposed by a nonprofit corporation under Chapter 204, Property

Code.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 13, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 71, Sec. 1, eff. Sept.

1, 2001; Acts 2001, 77th Leg., ch. 1423, Sec. 13, eff. June 17,

2001; Acts 2003, 78th Leg., ch. 1276, Sec. 18.009, eff. Sept. 1,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

962, Sec. 7, eff. June 18, 2005.

Sec. 49.219. ACQUISITION OF EXISTING FACILITIES. Any district

may acquire by agreement all or any part of existing water,

sanitary sewer, or drainage systems of any water supply

corporation, including works, improvements, facilities, plants,

equipment, appliances, contract rights, and other assets and

rights that are completed, partially completed, or under

construction, and in connection therewith a district may assume

all or any part of the contracts, indebtedness, or obligations of

the corporation related to said systems, including any contracts,

indebtedness, or obligations related to or payable from the

revenues of said systems, and may perform all or any part of the

obligations of said corporation in the same manner and to the

same extent that any other purchaser or assignee could be bound

on any such contracts, indebtedness, or obligations. Before

assuming any indebtedness or obligations of such corporation

related to any such system, a district other than a special water

authority shall obtain the approval of the commission of such

assumption.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.220. RIGHT TO USE EXISTING RIGHTS-OF-WAY. All districts

or water supply corporations are given rights-of-way within,

along, under, and across all public, state, county, city, town,

or village roads, highways, and rights-of-way and other public

rights-of-way without the requirement for surety bond or

security; provided, however, that the entity having jurisdiction

over such roads, highways, and rights-of-way may require

indemnification. A district or water supply corporation shall not

proceed with any action to change, alter, or damage a portion of

the state highway system without having first obtained the

written consent of the Texas Department of Transportation, and

the placement of any facility of a district or water supply

corporation within state highway right-of-way shall be subject to

department regulation.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.221. RIGHT TO ENTER LAND. (a) The directors,

engineers, attorneys, agents, operators, and employees of a

district or water supply corporation may go on any land to

inspect, make surveys, or perform tests to determine the

condition, value, and usability of the property, with reference

to the proposed location of works, improvements, plants,

facilities, equipment, or appliances. The cost of restoration

shall be borne by the district or the water supply corporation.

(b) District employees and agents are entitled to enter any

public or private property within the boundaries of the district

or adjacent to any reservoir or other property owned by the

district at any reasonable time for the purpose of inspecting and

investigating conditions relating to the quality of water in the

state or the compliance with any rule, regulation, permit, or

other order of the district. District employees or agents acting

under this authority who enter private property shall observe the

establishment's rules and regulations concerning safety, internal

security, and fire protection and shall notify any occupant or

management of their presence and shall exhibit proper

credentials.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.222. EMINENT DOMAIN. (a) A district or water supply

corporation may acquire by condemnation any land, easements, or

other property inside or outside the district boundaries, or the

boundaries of the certificated service area for a water supply

corporation, necessary for water, sanitary sewer, storm drainage,

or flood drainage or control purposes or for any other of its

projects or purposes, and may elect to condemn either the fee

simple title or a lesser property interest.

(b) The right of eminent domain shall be exercised in the manner

provided in Chapter 21, Property Code, except that a district or

a water supply corporation shall not be required to give bond for

appeal or bond for costs in any condemnation suit or other suit

to which it is a party and shall not be required to deposit more

than the amount of any award in any suit.

(c) The power of eminent domain may not be used for the

condemnation of land for the purpose of acquiring rights to

underground water or of water or water rights.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.223. COSTS OF RELOCATION OF PROPERTY. (a) In the event

that the district or the water supply corporation, in the

exercise of the power of eminent domain or power of relocation or

any other power, makes necessary the relocation, raising,

lowering, rerouting, or change in grade of or alteration in

construction of any road, bridge, highway, railroad, electric

transmission line, telegraph, or telephone properties,

facilities, or pipelines, all necessary relocations, raising,

lowering, rerouting, or change in grade or alteration of

construction shall be done at the sole expense of the district or

the water supply corporation unless otherwise agreed to in

writing. Such relocation shall be accomplished in a timely manner

so that the project of the district or the water supply

corporation is not delayed.

(b) "Sole expense" means the actual cost of the relocation,

raising, lowering, rerouting, or change in grade or alteration of

construction and providing comparable replacement without

enhancing the facilities after deducting from it the net salvage

value derived from the old facility.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.224. POWER TO CONDEMN CEMETERIES. (a) The use of land

for the construction of district dams and creation of lakes and

reservoirs for the purpose of conservation and development of the

natural resources of this state is hereby declared to be superior

to all other uses, and for these purposes only a district has the

power of eminent domain to acquire land, improvements, and other

property owned and held for cemeteries or burial places necessary

for the construction of a dam or that lies inside the area to be

covered by the lake or reservoir or within 300 feet of the high

water line of the lake or reservoir.

(b) Except as otherwise provided by this subchapter, the

procedure in condemnation proceedings is governed by Chapter 21,

Property Code.

(c) Notice shall be served on the title owner of the land on

which the cemetery is situated as provided in Chapter 21,

Property Code. General notice to persons having relatives

interred in the cemetery shall be given by publication for two

consecutive weeks in a newspaper circulated in the county in

which the cemetery is situated.

(d) The measure of damages in these eminent domain proceedings

shall be assessed as in other condemnation cases. An additional

amount of damages shall be assessed to cover the cost of removing

and reinterring the bodies interred in the cemetery or burial

place and the cost of removing and resetting the monuments or

markers erected at the graves.

(e) The additional assessment shall be deposited in the registry

of the county court and disbursed only for the purpose of

removing and reinterring the bodies in other cemeteries in Texas

agreed on between the district and the relatives of the deceased

persons.

(f) If in any case the district and the relatives of a deceased

person cannot agree within 30 days on a cemetery for reinterment,

or no relatives appear within that time, then the county judge

shall designate the cemetery for reinterment.

(g) Instead of depositing the additional assessment in the

registry of the court, the district may execute a bond sufficient

to cover costs of removing and reinterring the bodies. The bond

shall be payable to and approved by the county judge and

conditioned that the bodies will be removed and reinterred as

provided by this section.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.225. LEASES. A district may lease any of its property,

real or personal, to any person. The lease may contain the terms

and provisions that the board determines to be advantageous to

the district.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.226. SALE OR EXCHANGE OF REAL OR PERSONAL PROPERTY. (a)

Any personal property valued at more than $300 or any land or

interest in land owned by the district which is found by the

board to be surplus and is not needed by the district may be sold

under order of the board either by public or private sale, or the

land, interest in land, or personal property may be exchanged for

other land, interest in land, or personal property needed by the

district. Except as provided in Subsection (b), land, interest in

land, or personal property must be exchanged for like fair market

value, which value may be determined by the district. In

connection with the sale of surplus land, the board, at its

discretion, may impose restrictions on the development and use of

the land.

(b) Any property dedicated to or acquired by the district

without expending district funds may be abandoned or released to

the original grantor, the grantor's heirs, assigns, executors, or

successors upon terms and conditions deemed necessary or

advantageous to the district and without receiving compensation

for such abandonment or release. District property may also be

abandoned, released, exchanged, or transferred to another

district, municipality, county, countywide agency, or authority

upon terms and conditions deemed necessary or advantageous to the

district. Narrow strips of property resulting from boundary or

surveying conflicts or similar causes, or from insubstantial

encroachments by abutting property owners, or property of larger

configuration that has been subject to encroachments by abutting

property owners for more than 25 years may be abandoned,

released, exchanged, or transferred to such abutting owners upon

terms and conditions deemed necessary or advantageous to the

district. Chapter 272, Local Government Code, does not apply to

this section.

(c) Before a public sale of real property, the district shall

give notice of the intent to sell by publishing notice once a

week for two consecutive weeks in one or more newspapers with

general circulation in the district.

(d) If the district has outstanding bonds secured by a pledge of

tax revenues, the proceeds of the sale of property originally

acquired with bond proceeds shall be:

(1) applied to retire outstanding bonds of the district; or

(2) held and treated as surplus bond proceeds and spent only as

provided by the rules of the commission relating to surplus bond

proceeds.

(e) If the district does not have any outstanding bonds, the

proceeds derived from the sale of real or personal property may

be used for any lawful purpose.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 14, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1423, Sec. 14, eff. June

17, 2001; Acts 2003, 78th Leg., ch. 248, Sec. 16, eff. June 18,

2003.

Sec. 49.2261. PURCHASE, SALE, OR OTHER EXCHANGE OF WATER OR

WATER RIGHTS. Notwithstanding any other law, the district may:

(1) purchase, acquire, sell, transfer, lease, or otherwise

exchange water or water rights under an agreement between the

district and a person or entity that contains terms that are

considered advantageous to the district; and

(2) employ agents, consultants, brokers, professionals, or other

persons that the board determines are necessary or appropriate to

conduct a transaction described by Subdivision (1).

Added by Acts 1997, 75th Leg., ch. 1070, Sec. 15, eff. Sept. 1,

1997.

Sec. 49.227. AUTHORITY TO ACT JOINTLY. A district or water

supply corporation may act jointly with any other person or

entity, private or public, whether within the State of Texas or

the United States, in the performance of any of the powers and

duties permitted by this code or any other laws.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.228. DAMAGE TO PROPERTY. A person who wilfully

destroys, defaces, damages, or interferes with district or water

supply corporation property is guilty of a Class B misdemeanor.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.229. GRANTS AND GIFTS. A district may accept grants,

gratuities, advances, and loans in any form from any source

approved by the board, including any governmental entity, any

private or public corporation, and any other person and may make

and enter into contracts, agreements, and covenants the board

considers appropriate in connection with acceptance of grants,

gratuities, advances, and loans.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.230. AREA-WIDE WASTEWATER TREATMENT. The powers and

duties conferred on the district are granted subject to the

policy of the state to encourage the development and use of

integrated area-wide wastewater collection, treatment, and

disposal systems to serve the wastewater disposal needs of the

citizens of the state whenever economically feasible and

competitive to do so, it being an objective of the policy to

avoid the economic burden to the people and the impact on the

quality of the water in the state that result from the

construction and operation of numerous small wastewater

collection, treatment, and disposal facilities to serve an area

when an integrated area-wide wastewater collection, treatment,

and disposal system for the area can be reasonably provided.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.231. STANDBY FEES. (a) In this section:

(1) "Standby fee" means a charge, other than a tax, imposed on

undeveloped property for the availability of potable water,

sanitary sewer, or drainage facilities and services.

(2) "Undeveloped property" means a tract, lot, or reserve in the

district to which no potable water, sanitary sewer, or drainage

connections have been made for which:

(A) water, sanitary sewer, or drainage facilities and services

are available;

(B) water supply, wastewater treatment plant capacity, or

drainage capacity sufficient to serve the property is available;

or

(C) major water supply lines, wastewater collection lines, or

drainage facilities with capacity sufficient to serve the

property are available.

(b) A district that proposes to provide or actually provides

retail potable water or sewer utility services, or drainage

services as the principal function of the district, may, with the

approval of the commission, adopt and impose on the owners of

undeveloped property in the district a standby fee in addition to

taxes levied by the district. A district may not impose a standby

fee for debt service purposes on undeveloped property unless the

facilities and services available to the property have been

financed by the district; however, a district may impose a

standby fee for operating and maintaining facilities that it has

not financed. The district may impose standby fees in different

amounts to fairly reflect the level and type of services and

facilities available to serve different property. The intent of

the standby fee is to distribute a fair portion of the cost

burden for operating and maintaining the facilities and for

financing capital costs of the facilities to owners of property

who have not constructed improvements but have potable water,

sewer, or drainage capacity available. Any revenues collected

from the standby fees shall be used to pay operation and

maintenance expenses, to pay debt service on the bonds, or both.

(c) If a district described in Subsection (b) desires to adopt

and impose a standby fee, the district shall submit to the

commission an application for authority to adopt and impose the

standby fee. The application must describe the tracts of

undeveloped property in the district and state the amount of the

proposed fee.

(d) The executive director shall examine an application

submitted under Subsection (c) and shall investigate the

financial condition of the district, including the district's

assets, liabilities, sources of revenue, level of utility service

rates, and level of debt service and maintenance tax rates. On

the request of the executive director, the district shall submit

any information the executive director considers relevant to the

examination and investigation. The executive director shall

prepare a written report on the application and the district's

financial condition, retain a copy of the report, and send a copy

of the report to the commission and the district.

(e) Notice of an application submitted under Subsection (c)

shall be published by the district in a form provided by the

commission. The district shall publish notice in a newspaper of

general circulation in the county or counties in which the

district is located once a week for two consecutive weeks. The

district shall also send notice of the application by certified

mail, return receipt requested, to each owner of undeveloped

property in the district. On the date the application is filed,

the district's tax assessor and collector shall certify to the

district the names of the persons owning undeveloped land in the

district as reflected by the most recent certified tax roll of

the district. Notice of the application must be sent by certified

mail, return receipt requested, to each mortgagee of record that

has submitted a written request to be informed of any application

for standby fees. The written request for notice must include the

name and address of the mortgagee, the name of the property owner

in the district, and a brief property description. The commission

may act on an application without conducting a hearing if a

public hearing is not requested by the commission, the executive

director, or an affected person in the manner prescribed by

commission rule during the 30 days following publication of the

notice or receipt of mail containing the notice under this

subsection.

(f) The commission shall consider the application, the report of

the executive director, and any other evidence allowed by

commission rule. The commission may approve the application only

if the commission finds that the fee is necessary to maintain the

financial integrity and stability of the district and fairly

allocates the costs of district facilities and services among

property owners of the district.

(g) The commission shall issue an order approving or

disapproving the application. The commission shall retain a copy

of the order and send a copy of the order to the district.

(h) The commission may approve the adoption and imposition of

the standby fee for a period of not more than three years. The

imposition of a standby fee may be renewed for additional periods

of not more than three years each in the same manner provided in

this section for initial approval of the standby fee.

(i) If approved by the commission, the board by resolution or

order may impose an annual standby fee on undeveloped land in the

district.

(j) The board may:

(1) charge interest, at the rate of one percent a month, on a

standby fee not paid in a timely manner in accordance with the

resolution or order imposing the standby fee;

(2) impose a penalty in connection with a standby fee that is

not paid in a timely manner in accordance with the resolution or

order imposing the standby fee; and

(3) refuse to provide potable water, sanitary sewer, or drainage

service to the property for which the fee was assessed until all

delinquent standby fees on the property, interest on those fees,

and all penalties imposed in connection with the delinquent

standby fees are fully paid.

(k) A standby fee imposed under this section is a personal

obligation of the person owning the undeveloped property on

January 1 of the year for which the fee is assessed. A person is

not relieved of the obligation on transfer of title to the

property. On January 1 of each year, a lien attaches to

undeveloped property to secure payment of any standby fee,

interest on the fee, and any penalty imposed under this section.

The lien has the same priority as a lien for taxes of the

district.

(l) If a standby fee imposed under this section is not paid in a

timely manner, a district may file suit to foreclose the lien

securing payment of the fee, interest on the fee, and any penalty

imposed in connection with the fee or to enforce the personal

obligation for the fee, interest on the fee, and any penalty

imposed in connection with the fee. In addition to the fee,

interest on the fee, and any penalty imposed, the district may

recover reasonable costs, including attorney's fees, incurred by

the district in enforcing the lien or obligation not to exceed 20

percent of the delinquent fee, interest on the fee, and any

penalty. A suit authorized by this subsection must be filed not

later than the fourth anniversary of the date the fee became due.

A fee delinquent for more than four years, interest on the fee,

and any penalty imposed are considered paid unless a suit is

filed before the expiration of the four-year period.

(m) Chapter 395, Local Government Code, does not apply to a

standby fee imposed under this section.

(n) For purposes of title insurance policies issued under the

authority of Title 11, Insurance Code, standby fees are

considered taxes.

(o) The amount of the penalty authorized by Subsection (j) is

six percent of the amount of the standby fee for the first

calendar month the standby fee is delinquent, plus an additional

one percent of the amount of the fee for each of the subsequent

four months, or portion of each of those months, the fee is

unpaid, except that if the fee remains unpaid on the first day of

the sixth month after the month in which the fee became due, the

amount of the penalty is 12 percent of the amount of the standby

fee.

(p) This subsection applies only to the board of a district that

has entered into a contract with an attorney for the collection

of unpaid standby fees. In addition to the penalty authorized by

Subsection (j) and in accordance with the resolution or order

imposing a standby fee, the board may provide that a standby fee

that is not paid in a timely manner is subject to a penalty to

defray costs of collection of the unpaid standby fee. The amount

of the additional penalty under this subsection may not exceed 15

percent of the amount of the standby fee, interest on the fee,

and any penalty imposed in connection with the fee. A penalty

under this subsection is incurred on the date set by the board.

The penalty may be imposed only if the district or the attorney

with whom the district has contracted notifies the property owner

of the penalty and the amount of the penalty at least 30 but not

more than 60 days before the date the penalty is incurred. A

district that imposes the additional penalty under this

subsection may not collect both the additional penalty and the

attorney's fees provided by Subsection (l).

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 16, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 1481, Sec. 35, eff.

Sept. 1, 1999.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 11.164, eff. September 1, 2005.

Sec. 49.232. LABORATORY AND ENVIRONMENTAL SERVICES. A district

may contract with any person, within or without the boundaries of

the district, to provide or receive laboratory or environmental

services related to environmental, health, or drinking water

testing.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 17, eff.

Sept. 1, 1997.

Sec. 49.233. ELECTRIC GENERATION, TRANSMISSION, AND DISTRIBUTION

FOR CERTAIN DISTRICTS. (a) A district that owns or operates raw

water pipelines that convey surface water, groundwater, or both

surface water and groundwater, through more than 10 counties for

municipal and industrial purposes may:

(1) develop, generate, transmit, or distribute water power and

electric energy inside the district's boundaries for its own use;

(2) purchase electric energy from any available source for use

at a facility the district owns, operates, and maintains inside

the district's boundaries;

(3) enter into an agreement to acquire, install, construct,

finance, operate, make an addition to, own, or operate an

electric energy generating, transmission, or distribution

facility jointly with another person; or

(4) sell or otherwise dispose of any of the district's interest

in a jointly owned facility described by Subdivision (3).

(b) A district governed by this section:

(1) is subject to the transmission line certification provisions

of Chapter 37, Utilities Code;

(2) may not generate electricity by means of hydroelectric

generation.

Added by Acts 1999, 76th Leg., ch. 405, Sec. 58, eff. Jan. 1,

2002.

Sec. 49.234. PROHIBITION OF CERTAIN PRIVATE ON-SITE FACILITIES.

(a) A district or water supply corporation that operates a

wastewater collection system to serve land within its boundaries

by rule may prohibit the installation of private on-site

wastewater holding or treatment facilities on land within the

district that is not served by the district's or corporation's

wastewater collection system. A district or corporation that has

not received funding under Subchapter K, Chapter 17, may not

require a property owner who has installed an on-site wastewater

holding or treatment facility before the adoption of the rule to

connect to the district's or corporation's wastewater collection

system.

(b) A district or water supply corporation that prohibits an

installation described by Subsection (a) shall agree to pay the

owner of a particular tract the costs of connecting the tract to

the district's or corporation's wastewater collection system if

the distance along a public right-of-way or utility easement from

the nearest point of the district's or corporation's wastewater

collection system to the boundary line of the tract requiring

wastewater collection services is 300 feet or more, subject to

commission rules regarding reimbursement of those costs.

Added by Acts 2001, 77th Leg., ch. 1423, Sec. 15, eff. June 17,

2001. Amended by Acts 2003, 78th Leg., ch. 248, Sec. 17, eff.

June 18, 2003.

Sec. 49.235. DISTRICT ACT OR PROCEEDING PRESUMED VALID. (a) A

governmental act or proceeding of a district is conclusively

presumed, as of the date it occurred, valid and to have occurred

in accordance with all applicable statutes and rules if:

(1) the third anniversary of the effective date of the act or

proceeding has expired; and

(2) a lawsuit to annul or invalidate the act or proceeding has

not been filed on or before that third anniversary.

(b) This section does not apply to:

(1) an act or proceeding that was void at the time it occurred;

(2) an act or proceeding that, under a statute of this state or

the United States, was a misdemeanor or felony at the time the

act or proceeding occurred;

(3) a rule that, at the time it was passed, was preempted by a

statute of this state or the United States, including Section

1.06 or 109.57, Alcoholic Beverage Code; or

(4) a matter that on the effective date of this section:

(A) is involved in litigation if the litigation ultimately

results in the matter being held invalid by a final judgment of a

court; or

(B) has been held invalid by a final judgment of a court.

Added by Acts 2001, 77th Leg., ch. 389, Sec. 2, eff. May 28,

2001. Renumbered from Water Code Sec. 49.234 by Acts 2003, 78th

Leg., ch. 1275, Sec. 2(148), eff. Sept. 1, 2003.

Text of section as added by Acts 2003, 78th Leg., ch. 248, Sec.

18

Sec. 49.236. NOTICE OF TAX HEARING. (a) Before the board

adopts an ad valorem tax rate for the district for debt service,

operation and maintenance purposes, or contract purposes, the

board shall give notice of each meeting of the board at which the

adoption of a tax rate will be considered. The notice must:

(1) contain a statement in substantially the following form:

"NOTICE OF PUBLIC HEARING ON TAX RATE

"The (name of the district) will hold a public hearing on a

proposed tax rate for the tax year (year of tax levy) on (date

and time) at (meeting place). Your individual taxes may increase

or decrease, depending on the change in the taxable value of your

property in relation to the change in taxable value of all other

property and the tax rate that is adopted."; and

(2) contain the following information:

(A) the district's total adopted tax rate for the preceding year

and the proposed tax rate, expressed as an amount per $100;

(B) the difference, expressed as an amount per $100 and as a

percent increase or decrease, as applicable, in the proposed tax

rate compared to the adopted tax rate for the preceding year;

(C) the average appraised value of a residence homestead in the

district in the preceding year and in the current year; the

district's total homestead exemption, other than an exemption

available only to disabled persons or persons 65 years of age or

older, applicable to that appraised value in each of those years;

and the average taxable value of a residence homestead in the

district in each of those years, disregarding any homestead

exemption available only to disabled persons or persons 65 years

of age or older;

(D) the amount of tax that would have been imposed by the

district in the preceding year on a residence homestead appraised

at the average appraised value of a residence homestead in that

year, disregarding any homestead exemption available only to

disabled persons or persons 65 years of age or older;

(E) the amount of tax that would be imposed by the district in

the current year on a residence homestead appraised at the

average appraised value of a residence homestead in that year,

disregarding any homestead exemption available only to disabled

persons or persons 65 years of age or older, if the proposed tax

rate is adopted; and

(F) the difference between the amounts of tax calculated under

Paragraphs (D) and (E), expressed in dollars and cents and

described as the annual increase or decrease, as applicable, in

the tax to be imposed by the district on the average residence

homestead in the district in the current year if the proposed tax

rate is adopted.

(b) Notice of the hearing shall be:

(1) published at least once in a newspaper having general

circulation in the district at least seven days before the date

of the hearing; or

(2) mailed to each owner of taxable property in the district, at

the address for notice shown on the most recently certified tax

roll of the district, at least 10 days before the date of the

hearing.

Added by Acts 2003, 78th Leg., ch. 248, Sec. 18, eff. June 18,

2003.

Text of section as added by Acts 2003, 78th Leg., ch. 335, Sec. 1

Sec. 49.236. NOTICE OF TAX HEARING. (a) Before the board

adopts an ad valorem tax rate for the district for debt service,

operation and maintenance purposes, or contract purposes, the

board shall give notice of each meeting of the board at which the

adoption of a tax rate will be considered. The notice must:

(1) contain a statement in substantially the following form:

"NOTICE OF PUBLIC HEARING ON TAX RATE

"The (name of the district) will hold a public hearing on a

proposed tax rate for the tax year (year of tax levy) on (date

and time) at (meeting place). Your individual taxes may increase

or decrease, depending on the change in the taxable value of your

property in relation to the change in taxable value of all other

property and the tax rate that is adopted.

"(Names of all board members and, if a vote was taken, an

indication of how each voted on the proposed tax rate and an

indication of any absences.)";

(2) contain the following information:

(A) the district's total adopted tax rate for the preceding year

and the proposed tax rate, expressed as an amount per $100;

(B) the difference, expressed as an amount per $100 and as a

percent increase or decrease, as applicable, in the proposed tax

rate compared to the adopted tax rate for the preceding year;

(C) the average appraised value of a residence homestead in the

district in the preceding year and in the current year; the

district's total homestead exemption, other than an exemption

available only to disabled persons or persons 65 years of age or

older, applicable to that appraised value in each of those years;

and the average taxable value of a residence homestead in the

district in each of those years, disregarding any homestead

exemption available only to disabled persons or persons 65 years

of age or older;

(D) the amount of tax that would have been imposed by the

district in the preceding year on a residence homestead appraised

at the average appraised value of a residence homestead in that

year, disregarding any homestead exemption available only to

disabled persons or persons 65 years of age or older;

(E) the amount of tax that would be imposed by the district in

the current year on a residence homestead appraised at the

average appraised value of a residence homestead in that year,

disregarding any homestead exemption available only to disabled

persons or persons 65 years of age or older, if the proposed tax

rate is adopted; and

(F) the difference between the amounts of tax calculated under

Paragraphs (D) and (E), expressed in dollars and cents and

described as the annual percentage increase or decrease, as

applicable, in the tax to be imposed by the district on the

average residence homestead in the district in the current year

if the proposed tax rate is adopted; and

(3) contain a statement in substantially the following form:

"NOTICE OF TAXPAYERS' RIGHT TO ROLLBACK ELECTION

"If taxes on the average residence homestead increase by more

than eight percent, the qualified voters of the district by

petition may require that an election be held to determine

whether to reduce the operation and maintenance tax rate to the

rollback tax rate under Section 49.236(d), Water Code."

(b) Notice of the hearing shall be:

(1) published at least once in a newspaper having general

circulation in the district at least seven days before the date

of the hearing; or

(2) mailed to each owner of taxable property in the district, at

the address for notice shown on the most recently certified tax

roll of the district, at least 10 days before the date of the

hearing.

(c) The notice provided under this section may not be smaller

than one-quarter page of a standard-size or tabloid-size

newspaper of general circulation, and the headline on the notice

must be in 18-point or larger type.

(d) If the governing body of a district adopts a combined debt

service, operation and maintenance, and contract tax rate that

would impose more than 1.08 times the amount of tax imposed by

the district in the preceding year on a residence homestead

appraised at the average appraised value of a residence homestead

in the district in that year, disregarding any homestead

exemption available only to disabled persons or persons 65 years

of age or older, the qualified voters of the district by petition

may require that an election be held to determine whether or not

to reduce the tax rate adopted for the current year to the

rollback tax rate in accordance with the procedures provided by

Sections 26.07(b)-(g) and 26.081, Tax Code. For purposes of

Sections 26.07(b)-(g) and this subsection, the rollback tax rate

is the current year's debt service and contract tax rates plus

the operation and maintenance tax rate that would impose 1.08

times the amount of the operation and maintenance tax imposed by

the district in the preceding year on a residence homestead

appraised at the average appraised value of a residence homestead

in the district in that year, disregarding any homestead

exemption available only to disabled persons or persons 65 years

of age or older.

Added by Acts 2003, 78th Leg., ch. 335, Sec. 1, eff. Sept. 1,

2003.

Sec. 49.237. DISTRICT CONSENT REQUIREMENT. (a) This section

applies only to a district that:

(1) provides potable water or sewer service;

(2) contracts for or employs peace officers;

(3) maintains a fire department;

(4) has within its boundaries:

(A) a private airport with a runway exceeding 5,900 feet in

length; and

(B) a hotel; and

(5) is located in two counties.

(b) The area within a district described by Subsection (a) may

not be included without the consent of the district in the

boundaries of a municipality that provides law enforcement or

fire protection services.

Added by Acts 2005, 79th Leg., Ch.

1356, Sec. 1, eff. June 18, 2005.

Sec. 49.238. IRRIGATION SYSTEMS. (a) A district may adopt and

enforce rules that require an installer of an irrigation system:

(1) to hold a license issued under Section 1903.251, Occupations

Code; and

(2) to obtain a permit before installing a system within the

boundaries of the district.

(b) If a district adopts rules under Subsection (a), the rules

shall include minimum standards and specifications for designing,

installing, and operating irrigation systems in accordance with

Section 1903.053, Occupations Code, and any rules adopted by the

Texas Commission on Environmental Quality under that section.

(c) A district may employ or contract with a licensed plumbing

inspector, a licensed irrigation inspector, the district's

operator, or another governmental entity to enforce the rules.

(d) A district may charge an installer of an irrigation system a

fee for obtaining or renewing a permit under Subsection (a)(2).

The district shall set the fee in an amount sufficient to enable

the district to recover the cost of administering this section.

(e) This section does not apply to:

(1) an on-site sewage disposal system, as defined by Section

366.002, Health and Safety Code; or

(2) an irrigation system:

(A) used on or by an agricultural operation as defined by

Section 251.002, Agriculture Code; or

(B) connected to a groundwater well used by the property owner

for domestic use.

Added by Acts 2007, 80th Leg., R.S., Ch.

874, Sec. 2, eff. June 15, 2007.

SUBCHAPTER I. CONSTRUCTION, EQUIPMENT, MATERIALS, AND MACHINERY

CONTRACTS

Sec. 49.271. CONTRACTS FOR CONSTRUCTION WORK. (a) Any contract

made by the board for construction work shall conform to the

provisions of this chapter.

(b) The contract shall contain, incorporate by reference, or

have attached to it the specifications, plans, and details for

work included in the contract. All work shall be done in

accordance with these plans and specifications and any authorized

change orders under the supervision of the board or its designee.

(c) The district may adopt minimum criteria for the

qualifications of bidders on its construction contracts and for

sureties issuing payment and performance bonds. For construction

contracts over $50,000, the district shall require a person who

bids to submit a certified or cashier's check on a responsible

bank in the state equal to at least two percent of the total

amount of the bid, or a bid bond of at least two percent of the

total amount of the bid issued by a surety legally authorized to

do business in this state, as a good faith deposit to ensure

execution of the contract. Notwithstanding any criteria adopted

under this subsection, for a contract for more than $250,000, the

district must accept a bid bond in the amount required by the

district as a bid deposit if the bid bond meets the other

requirements of this subsection. If the successful bidder fails

or refuses to enter into a proper contract with the district, or

fails or refuses to furnish the payment and performance bonds

required by law, the bidder forfeits the deposit. The payment,

performance, and bid bonding requirements of this subsection do

not apply to a contract for the purchase of equipment, materials,

or machinery not otherwise incorporated into a construction

project.

(d) The district may also require attendance by a principal of

each prospective bidder at mandatory pre-bid conferences and may

make any reasonable additional requirements regarding the taking

of bids the district may deem appropriate in order to obtain

competitive bids from responsible contractors and to minimize

contract disputes.

(e) A district contract for construction work may include

economic incentives for early completion of the work or economic

disincentives for late completion of the work.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1423, Sec. 16, eff.

June 17, 2001; Acts 2003, 78th Leg., ch. 248, Sec. 19, eff. June

18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

33, Sec. 1, eff. September 1, 2007.

Acts 2007, 80th Leg., R.S., Ch.

452, Sec. 1, eff. June 16, 2007.

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 24.006, eff. September 1, 2009.

Sec. 49.272. REPORTS FURNISHED TO PROSPECTIVE BIDDERS. The

board shall furnish to any person who desires to bid on

construction work, and who makes a request in writing, a copy of

the engineer's report or plans and specifications showing the

details of the work to be done. The board may charge for each

copy of the engineer's report or plans and specifications an

amount sufficient to cover the cost of making the copy.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.273. CONTRACT AWARD. (a) The board shall contract for

construction and repair and renovation of district facilities and

for the purchase of equipment, materials, machinery, and all

things that constitute or will constitute the plant, works,

facilities, or improvements of the district in accordance with

this section. The bidding documents, plans, specifications, and

other data needed to bid on the project must be available at the

time of the first advertisement and the advertisement shall state

the location at which these documents may be reviewed.

(b) A contract may cover all the work to be provided for the

district or the various elements of the work may be segregated

for the purpose of receiving bids and awarding contracts. A

contract may provide that the work will be completed in stages

over a period of years.

(c) A contract may provide for the payment of a total sum that

is the completed cost of the work or may be based on bids to

cover cost of units of the various elements entering into the

work as estimated and approximately specified by the district's

engineers, or a contract may be let and awarded in any other form

or composite of forms and to any responsible person or persons

that, in the board's judgment, will be most advantageous to the

district and result in the best and most economical completion of

the district's proposed plants, improvements, facilities, works,

equipment, and appliances.

(d) For contracts over $50,000, the board shall advertise the

letting of the contract, including the general conditions, time,

and place of opening of sealed bids. The notice shall be

published in one or more newspapers circulated in each county in

which part of the district is located. If one newspaper meets

both of these requirements, publication in such newspaper is

sufficient. If there are more than four counties in the

district, notice may be published in any newspaper with general

circulation in the district. The notice shall be published once

a week for two consecutive weeks before the date that the bids

are opened, and the first publication shall be not later than the

21st day before the date of the opening of the sealed bids.

(e) For contracts over $25,000 but not more than $50,000, the

board shall solicit written competitive bids on uniform written

specifications from at least three bidders.

(f) For contracts of not more than $25,000, the board is not

required to advertise or seek competitive bids.

(g) The board may not subdivide work to avoid the advertising

requirements specified in this section.

(h) The board may not accept bids that include substituted items

unless the substituted items were included in the original bid

proposal and all bidders had the opportunity to bid on the

substituted items or unless notice is given to all bidders at a

mandatory pre-bid conference.

(i) If changes in plans or specifications are necessary after

the performance of the contract is begun, or if it is necessary

to decrease or increase the quantity of the work to be performed

or of the materials, equipment, or supplies to be furnished, the

board may approve change orders making the changes. The aggregate

of the change orders may not increase the original contract price

by more than 10 percent. Additional change orders may be issued

only as a result of unanticipated conditions encountered during

construction, repair, or renovation or changes in regulatory

criteria or to facilitate project coordination with other

political entities.

(j) The board is not required to advertise or seek competitive

bids for the repair of district facilities if the scope or extent

of the repair work cannot be readily ascertained or if the nature

of the repair work does not readily lend itself to competitive

bidding.

(k) The board may use the reverse auction procedure, as defined

by Section 2155.062(d), Government Code, for purchasing.

(l) The board is not required to advertise or seek competitive

bids for security or surveillance systems or components of or

additions to district facilities relating to security or

surveillance, including systems used for the prevention of

terrorist or criminal acts and incidents or acts of war, if the

board finds that doing so would compromise the safety and

security of district facilities or residents.

(m) In accordance with this section, the board of a district

created by special law may elect to contract for the construction

and repair and renovation of district facilities and for the

purchase of equipment, materials, machinery, and all things that

constitute or will constitute the plant, works, facilities, or

improvements of the district, notwithstanding a conflicting

provision in the district's special law. For such a district, an

election under this subsection must be by resolution of the board

and applies only to a contract entered into on or after the

effective date of the resolution.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 19, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 436, Sec. 9, eff. May

28, 2001; Acts 2001, 77th Leg., ch. 1423, Sec. 17, eff. June 17,

2001; Acts 2003, 78th Leg., ch. 248, Sec. 20, eff. June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

33, Sec. 2, eff. September 1, 2007.

Sec. 49.274. EMERGENCY APPROVAL OF DISTRICT PROJECTS. If a

district experiences an emergency condition that may create a

serious health hazard or unreasonable economic loss to the

district that requires immediate corrective action, the district

may negotiate limited duration contracts to make the necessary

repairs. The district shall submit to the executive director

details describing the specific serious health hazard or

unreasonable economic loss as soon as practicable following the

issuance of the contracts. Whenever possible, the district should

obtain prior approval of the executive director before

authorizing the contract, but failure to obtain prior approval

shall not void the contract. This section does not apply to

special water authorities.

added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.275. CONTRACTOR'S BOND. Any person, firm, partnership,

or corporation to whom a contract is let must give good and

sufficient performance and payment bonds in accordance with

Chapter 2253, Government Code, and any minimum criteria for

sureties issuing such bonds adopted by a district in accordance

with Section 49.271.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.276. PAYMENT FOR CONSTRUCTION WORK. (a) The district

shall pay the contract price of construction contracts only as

provided in this section.

(b) The district will make progress payments under construction

contracts monthly as the work proceeds, or at more frequent

intervals as determined by the board or its designee, on

estimates approved by the board or its designee.

(c) If requested by the district or district engineer, the

contractor shall furnish a breakdown of the total contract price

showing the amount included for each principal category of the

work, in such detail as requested, to provide a basis for

determining progress payments. In the preparation of estimates,

the district engineer may authorize material delivered on the

site and preparatory work done to be considered if the

consideration is specifically authorized by the contract and if

the contractor furnishes satisfactory evidence that he has

acquired title to the material and that it will be utilized on

the work covered by the contract.

(d) In making progress payments, 10 percent of the estimated

amount shall be retained until final completion and acceptance of

the contract work. However, if the board at any time after 50

percent of the work has been completed finds that satisfactory

progress is being made, it may authorize any of the remaining

progress payments to be made in full. Also, if the work is

substantially complete, the board, if it finds the amount

retained to be in excess of the amount adequate for the

protection of the district, at its discretion may release to the

contractor all or a portion of the excess amount. The district is

not obligated to pay interest on amounts retained except as

provided herein. The district shall not be obligated to pay any

interest on the 10 percent retainage held on the first 50 percent

of work completed. If the district holds any retainage on the

remaining 50 percent of the work completed, the district shall

pay interest on such retainage from the date the retainage is

withheld to the date of payment to the contractor. The interest

rate to be paid on such retainage shall be the rate of interest

paid by the district's depository bank on interest bearing

accounts of similar amounts during the period of time interest

accrues as provided herein.

(e) On completion and acceptance of each separate project,

public work, or other division of the contract, on which the

price is stated separately in the contract, payment may be made

without retention of a percentage.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.277. INSPECTION OF AND REPORTS ON CONSTRUCTION WORK.

(a) The board shall have control of construction work being done

for the district under contract to determine whether or not the

contract is being fulfilled and shall have the construction work

inspected by the district engineer or other designated person.

(b) During the progress of the construction work, the district

engineer or other designated person shall submit to the board

detailed written reports showing whether or not the contractor is

complying with the contract, and when the work is completed the

district engineer shall submit to the board a final detailed

report including as-built plans of the facilities showing whether

or not the contractor has fully complied with the contract.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.278. NONAPPLICABILITY. (a) This subchapter does not

apply to:

(1) equipment, materials, or machinery purchased by the district

at an auction that is open to the public;

(2) contracts for personal or professional services or for a

utility service operator;

(3) contracts made by a district engaged in the distribution and

sale of electric energy to the public;

(4) contracts for services or property for which there is only

one source or for which it is otherwise impracticable to obtain

competition;

(5) high technology procurements;

(6) contracts for the purchase of electricity for use by the

district; or

(7) contracts for services related to compliance with a state or

federal construction storm water requirement, including

acquisition of permits, construction, repair, and removal of

temporary erosion control devices, cleaning of silt and debris

from streets and storm sewers, monitoring of construction sites,

and preparation and filing of all required reports.

(b) Sections 252.021(a) and 252.042, Local Government Code,

apply to high technology procurements.

Added by Acts 1997, 75th Leg., ch. 1070, Sec. 20, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 1423, Sec. 18, eff.

June 17, 2001; Acts 2003, 78th Leg. ch. 248, Sec. 21, eff. June

18, 2003; Acts 2003, 78th Leg., ch. 1129, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

728, Sec. 22.004, eff. September 1, 2005.

Sec. 49.279. PREVAILING WAGE RATES. In addition to the

alternative procedures provided by Section 2258.022, Government

Code:

(1) a district located wholly or partially within one or more

municipalities or within the extraterritorial jurisdiction of one

or more municipalities may determine its prevailing wage rate for

public works by adopting the prevailing wage rate of:

(A) one of the municipalities; or

(B) the county in which the district is located or, if the

county in which the district is located has not adopted a wage

rate, the prevailing wage rate of a county adjacent to the county

in which the district is located; and

(2) a district not located wholly or partially within the

extraterritorial jurisdiction of a municipality may determine the

district's prevailing wage rate by adopting the prevailing wage

rate of the county in which the district is located or, if the

county in which the district is located has not adopted a wage

rate, the wage rate of a county adjacent to the county in which

the district is located.

Added by Acts 2001, 77th Leg., ch. 1423, Sec. 19, eff. June 17,

2001.

SUBCHAPTER J. ANNEXATION OR EXCLUSION OF LAND

Sec. 49.301. ADDING LAND BY PETITION OF LANDOWNER. (a) In

addition to any other provision provided by law, the owner or

owners of land whether or not contiguous to the district or

otherwise may file with the board a petition requesting that

there be included in the district the land described in the

petition by metes and bounds or by lot and block number if there

is a recorded plat of the area to be included in the district.

The petition may request the district to condition the annexation

on certain conditions, including the voter authorization of bonds

to serve the area to be annexed.

(b) If the district has bonds, notes, or other obligations

outstanding or bonds payable in whole or in part from taxes that

have been voted but are unissued, the board shall require the

petitioner or petitioners to assume their share of the

outstanding bonds, notes, or other obligations and the voted but

unissued tax bonds of the district and authorize the board to

levy a tax on their property in each year while any of the bonds,

notes, or other obligations payable in whole or in part from

taxation are outstanding to pay their share of the indebtedness.

(c) The petition of the landowner to add land to the district

shall be signed and executed in the manner provided by law for

the conveyance of real estate.

(d) The board shall hear and consider the petition and may add

to the district the land described in the petition if it is

feasible, practicable, and to the advantage of the district and

if the district's system and other improvements of the district

are sufficient or will be sufficient to supply the added land

without injuring land already in the district.

(e) If the district has bonds payable in whole or in part from

taxation that are voted but unissued at the time of an annexation

and the petitioners assume the bonds and authorize the district

to levy a tax on their property to pay the bonds, then the board

may issue the voted but unissued bonds even though the boundaries

of the district have been altered since the authorization of the

bonds.

(f) Granted petitions shall be filed for record and shall be

recorded in the office of the county clerk of the county or

counties in which the added land is located.

(g) An order issued by the board under this section is not

required to include all of the land described in the petition if

the board determines that a change in the description is

necessary or desirable.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 21, eff.

Sept. 1, 1997.

Sec. 49.302. ADDING LAND BY PETITION OF LESS THAN ALL THE

LANDOWNERS. (a) In addition to the method of adding land to a

district described in Section 49.301, defined areas of land,

whether or not they are contiguous to the district, may be

annexed to the district in the manner set forth in this section.

(b) A petition requesting the annexation of a defined area

signed by a majority in value of the owners of land in the

defined area, as shown by the tax rolls of the central appraisal

district of the county or counties in which such area is located,

or signed by 50 landowners if the number of landowners is more

than 50, shall describe the land by metes and bounds or by lot

and block number if there is a recorded plat of the area and

shall be filed with the secretary of the board.

(c) It shall be the duty of the board to pass an order fixing a

time and place at which the petition for annexation shall be

heard that shall not be less than 30 days from the day of the

order calling the hearing.

(d) The secretary of the board shall issue a notice setting

forth the time and place of the hearing and describing the area

proposed to be annexed. Notice of the hearing shall be given by

posting copies of the notice in three public places in the

district and in one public place in the area proposed to be

annexed for at least 14 days before the day of the hearing and by

publishing a copy of the notice in a newspaper of general

circulation in the county or counties in which the area proposed

to be annexed is located one time at least 14 days before the day

of the hearing.

(e) If upon the hearing of the petition it is found by the board

that the proposed annexation of the area to the district is

feasible, practicable, and to the advantage of the district and

if the district's system and other improvements of the district

are sufficient or will be sufficient to supply the added land

without injuring land already in the district, then the board, by

order entered in its minutes, may receive the proposed area as an

addition to and to become a part of the district. The order

adding the proposed territory to the district need not include

all of the land described in the petition if at the hearing a

modification or change is found necessary or desirable by the

board.

(f) A copy of the order annexing land to the district, attested

by the secretary of the board, shall be filed and recorded in the

deed records of the county or counties in which the district is

located if the land is finally annexed to the district.

(g) After the order is recorded the area shall be a component

part of the district.

(h) The annexed area shall bear its pro rata share of all bonds,

notes, or other obligations or taxes that may be owed,

contracted, or authorized by the district to which it has been

added.

(i) Before the added area shall be subject to all or any part of

the bonds, notes, obligations, or taxes created before the

annexation of the area to the district, the board shall order an

election to be held in the district, as enlarged by reason of the

annexation of the area, on the question of the assumption of the

bonds, notes, obligations, and taxes by the annexed area.

(j) At the same election, the board may also submit a

proposition on the question of whether the annexed area should

assume its part of the bonds of the district payable in whole or

in part from taxes that have been voted previously but not yet

issued or sold and the levy of an ad valorem tax on all taxable

property within the area annexed along with a tax on the rest of

the district for the payment of the bonds.

(k) If the election results favorably, the district shall be

authorized to issue its voted but unissued tax bonds even though

the boundaries of the district have been changed since the

original election approving the bonds.

(l) At the election called for the purpose of determining

whether the annexed area shall assume the bonds, notes, or other

obligations or taxes of the district, the board in a separate

proposition may also submit the question of whether the board

should be authorized to issue bonds payable in whole or in part

from taxes to provide service to the area annexed.

(m) In the event that the district has bonds, notes, or

obligations or taxes that may be owed, contracted, or authorized

at the time an area is annexed or if the district has voted but

unissued bonds payable in whole or in part from taxes at the time

of an annexation, the board may provide in its order annexing an

area to the district that the annexation will not be complete or

final unless the indebtedness, tax or bond, note, or other

obligation assumption election results favorably to the

assumption of the district's outstanding bonds, notes, or other

obligations and voted but unissued bonds.

(n) If the board elects to submit the question of whether the

board should be authorized to issue bonds to provide service to

the area annexed, the board may also provide in its order

annexing an area to the district that the annexation will not be

complete unless the election results favorably to the issuance of

bonds to serve the annexed area.

(o) Whenever an election is ordered to be held in the district

for the purpose of the assumption of bonds, notes, or other

obligations or taxes or the assumption of voted but unissued

bonds by reason of the annexation of any area, then the election

shall be held and notice given as provided for bond elections

held by the district.

(p) The district has the same right and duty to furnish service

to the annexed land that it previously had to furnish service to

other land in the district, and the board shall endeavor to serve

all land in the district without discrimination.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 22, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1423, Sec. 20, eff. June

17, 2001.

Sec. 49.303. EXCLUDING LAND OR OTHER PROPERTY FROM DISTRICT.

(a) A district may exclude land or other property from the

district under this subchapter if the district has no outstanding

bonds payable in whole or in part from taxes.

(b) If a district has no outstanding bonds payable in whole or

in part from taxes, the board may, on its own motion, call a

hearing on the question of the exclusion of land or other

property from the district under the provisions of this

subchapter, if the exclusions are practicable, just, or

desirable.

(c) If a district has no outstanding bonds payable in whole or

in part from taxes, the board may hold a hearing on the exclusion

of land or other property from the district if a landowner or

property owner submits a signed petition to the secretary of the

board evidencing the consent of the owners of a majority of the

acreage proposed to be excluded and a majority of the taxable

property in the district, as reflected by the most recent

certified tax roll of the district.

(d) A district that has previously held an election at which

approval was given for the issuance of bonds payable in whole or

in part from taxes may not rely on that election for the issuance

of the bonds if after the bond election, but before the bonds are

issued, land or other property is excluded from the district as

provided by this subchapter. The board must call and hold another

bond election and receive voter approval before issuing those

bonds.

(e) A district may not exclude land or other property from the

district under this section if the district has issued bonds

payable in whole or in part from taxes and those bonds are

outstanding.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 248, Sec. 22, eff.

June 18, 2003.

Sec. 49.304. HEARING TO ANNOUNCE PROPOSED EXCLUSIONS AND TO

RECEIVE PETITIONS. (a) If the board determines that an

exclusion hearing should be held as provided by Section 49.303,

the board shall give notice of the time and place of a hearing to

announce its own conclusions relating to land or other property

to be excluded and to receive petitions for exclusion of land or

other property.

(b) The board shall publish notice of the hearing once a week

for two consecutive weeks in one or more newspapers with general

circulation in the district. The first publication shall appear

at least 14 days before the day of the hearing.

(c) The notice shall advise all interested property owners of

their right to present petitions for exclusions of land or other

property and to offer evidence in support of the petitions and

their right to contest any proposed exclusion based on either a

petition or the board's own conclusions and to offer evidence in

support of the contest.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 1423, Sec. 21, eff.

June 17, 2001; Acts 2003, 78th Leg., ch. 248, Sec. 23, eff. June

18, 2003.

Sec. 49.305. PETITION. (a) A petition for exclusion of land

must accurately describe by metes and bounds or lot and block

number the land to be excluded. A petition for exclusion of other

property must describe the property to be excluded.

(b) A petition for exclusion shall be filed with the district at

least seven days before the hearing and shall state clearly the

particular grounds on which the exclusion is sought. Only the

stated grounds shall be considered.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.306. GROUNDS FOR EXCLUSION. Exclusions from the

district may be made on the grounds that:

(1) to retain certain land or other property within the

district's taxing power would be arbitrary and unnecessary to

conserve the public welfare, would impair or destroy the value of

the property desired to be excluded, and would constitute the

arbitrary imposition of a confiscatory burden;

(2) to retain any given land or other property in the district

and to extend to it, either presently or in the future, the

benefits, service, or protection of the district's facilities

would create an undue and uneconomical burden on the remainder of

the district; or

(3) the land desired to be excluded cannot be bettered as to

conditions of living and health, provided with water or sewer

service, protected from flood, drained, freed from interruption

of traffic caused by excess of water on the roads, highways, or

other means of transportation serving the land, or otherwise

benefited by the district's proposed improvements.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.307. HEARING AND ORDER EXCLUDING LAND. (a) The board

may adjourn the hearing from one day to another and until all

persons desiring to be heard are heard. The board immediately

shall specifically describe all property it proposes to exclude

on its own motion and shall hear first any protests and evidence

against exclusions proposed on the board's own motion.

(b) After considering all engineering data and other evidence

presented to it, the board shall determine whether the facts

disclose the affirmative of the propositions stated in

Subdivision (1) or (2) or, if appropriate, in Subdivision (3) of

Section 49.306. If the affirmative exists, the board shall enter

an order excluding all land or other property falling within the

conditions defined by the respective subdivisions and shall

redefine in the order the boundaries of the district to embrace

all land not excluded. A copy of the order excluding land and

redefining the boundaries of the district shall be filed in the

deed records of the county or counties in which the district is

situated.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.3075. EXCLUSION FOR FAILURE TO PROVIDE SUFFICIENT

SERVICES; NO OUTSTANDING BONDS. (a) The board shall call a

hearing on the exclusion of land from a district on a written

petition filed with the secretary of the board by a landowner

whose land has been included in and taxable by the district for

more than 20 years if any bonds issued by the district payable in

whole or in part from taxes of the district are no longer

outstanding and the petition:

(1) includes a signed petition evidencing the consent of the

owners of a majority of the acreage proposed to be excluded, as

reflected by the most recent certified tax roll of the district;

(2) includes a claim that the district has not met the

landowner's proposals and requests for facilities and services

sufficient to service the land at full development; and

(3) describes the property to be excluded.

(b) The board shall hold the hearing at the earliest practicable

time after receipt of the petition.

(c) Unless the district presents evidence at the hearing that

conclusively demonstrates that the requirements and grounds for

exclusion described by Subsection (a) have not been met, the

board shall enter an order excluding the land from the district

and shall redefine in the order the boundaries of the district to

embrace all land not excluded.

(d) A copy of an order excluding land and redefining the

boundaries of the district shall be filed in the deed records of

each county in which the district is located.

(e) This section does not apply to irrigation districts governed

by Chapter 58.

Added by Acts 2003, 78th Leg., ch. 853, Sec. 1, eff. June 20,

2003.

Sec. 49.3076. EXCLUSION FOR FAILURE TO PROVIDE SUFFICIENT

SERVICES; BONDS OUTSTANDING. (a) The board of a district that

has a total area of more than 5,000 acres shall call a hearing on

the exclusion of land from the district on a written petition

filed with the secretary of the board by a landowner whose land

has been included in and taxable by the district for more than 28

years if any bonds issued by the district payable in whole or in

part from taxes of the district are outstanding and the petition:

(1) includes a signed petition evidencing the consent of the

owners of a majority of the acreage proposed to be excluded, as

reflected by the most recent certified tax roll of the district;

(2) includes a claim that the district has not provided the land

with retail utility services;

(3) describes the property to be excluded;

(4) provides facts necessary for the board to make the findings

required by Subsection (b); and

(5) is filed before August 31, 2007.

(a-1) The board of a district that has a total area of more than

1,000 acres and not more than 5,000 acres shall call a hearing on

the exclusion of land from the district on a written petition

filed with the secretary of the board by a landowner whose land

has been included in and taxable by the district for more than 40

years if any bonds issued by the district payable in whole or in

part from taxes of the district are outstanding and the petition

complies with the requirements of Subsection (a).

(b) The board of a district may exclude land under this section

only on finding that:

(1) the district has never provided retail utility services to

the land described by the petition;

(2) the district has imposed a tax on the land for more than:

(A) 28 years if the board calls a hearing under Subsection (a);

or

(B) 40 years if the board calls a hearing under Subsection

(a-1); and

(3) all taxes the district has levied and assessed against the

land and all fees and assessments the district has imposed

against the land or the owner that are due and payable on or

before the date of the petition are fully paid.

(c) Unless the district presents evidence at the hearing that

conclusively demonstrates that the requirements and grounds for

exclusion described by Subsection (a) or (a-1), as appropriate,

and Subsection (b) have not been met, the board shall enter an

order excluding the land from the district and shall redefine in

the order the boundaries of the district to embrace all land not

excluded.

(d) A copy of an order excluding land and redefining the

boundaries of the district shall be filed in the deed records of

each county in which the district is located.

(e) The exclusion of land under this section does not impair the

rights of holders of any outstanding bonds, warrants, or other

certificates of indebtedness of the district.

(f) After any land is excluded under this section, the district

may issue any unissued additional debt approved by the voters of

the district before exclusion of the land under this section

without holding a new election. Additional debt issued after land

is excluded from the district may not be payable from and does

not create a lien against the taxable value of the excluded land.

(g) This section does not apply to irrigation districts governed

by Chapter 58.

(h) For purposes of this section and Section 49.3077, "land"

includes any improvements to the land, and when used in the

context of property taxes, "land" has the meaning assigned to

"real property" by Section 1.04, Tax Code.

Added by Acts 2003, 78th Leg., ch. 853, Sec. 1, eff. June 20,

2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1041, Sec. 1, eff. June 18, 2005.

Sec. 49.3077. TAX LIABILITY OF EXCLUDED LAND; BONDS OUTSTANDING.

(a) Land excluded from a district under Section 49.3076 that is

pledged as security for any outstanding debt of the district

remains pledged for its pro rata share of the debt until final

payment is made. The district shall continue to levy and collect

taxes on the excluded land at the same rate levied on land

remaining in the district until the amount of taxes collected

from the excluded land equals the land's pro rata share of the

district's debt outstanding at the time the land was excluded

from the district.

(b) The district shall apply the taxes collected on the excluded

land only to the payment of the excluded land's pro rata share of

the debt.

(c) The owner of any part of the excluded land may pay in full

the owner's share of the pro rata share of the district's debt

outstanding at the time the land is excluded.

Added by Acts 2003, 78th Leg., ch. 853, Sec. 1, eff. June 20,

2003.

Sec. 49.308. SUIT TO REVIEW EXCLUSION. (a) Any person owning

an interest in land affected by the order may file a petition

within 20 days after the effective date of the order to review,

set aside, modify, or suspend the order.

(b) The venue in any action shall be in any district court that

has jurisdiction in the county in which the district is located.

If the district includes land in more than one county, the venue

shall be in the district court having jurisdiction in the county

in which the major portion of the acreage of the land sought to

be excluded from the district is located.

(c) A person may appeal from the judgment or order of a district

court in a suit brought under the provisions of this section to

the court of civil appeals and supreme court as in other civil

cases in which the district court has original jurisdiction. The

appeal is subject to the statutes and rules of practice and

procedure in civil cases.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.309. EXCLUSION OF NONIRRIGATED PROPERTY. For the

purposes of this section and Sections 49.310 through 49.314, the

following definitions shall apply:

(1)(A) "Nonirrigated property" means land that:

(i) is not irrigable;

(ii) the owners of a majority of the acreage of which no longer

intend to irrigate; or

(iii) has been subdivided into:

(aa) town lots, or town lots and blocks, or small parcels of the

same general nature as town lots; or

(bb) town blocks and lots designed, intended, or suitable for

residential, commercial, or other nonagricultural purposes, as

distinguished from farm acreage whether subdivided into a

subdivision or not; and

(cc) including streets, alleys, parkways, parks, and railroad

property and rights-of-way located in the subdivided land.

(B) The property described in Paragraph (A) shall be considered

nonirrigated property regardless of whether the land is within or

near a municipality and regardless of whether a plat or map of

the subdivision has been duly filed for record and recorded in

the office of the county clerk of the county in which the land or

any part of the land is situated.

(C) The term does not include land that within the year

preceding the date of the hearing under Section 49.310 was used

for farming or agricultural purposes.

(2) "District" means a water control and improvement, water

improvement, or irrigation district the principal purpose of

which is furnishing water for the irrigation of agricultural

lands or that is principally engaged in furnishing water for the

irrigation of agricultural lands.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.310. AUTHORITY TO EXCLUDE LAND. (a) A petition for

exclusion may be filed by the owner or owners, or their

authorized agent, of a majority in acreage of nonirrigated

property included within the boundaries of a district.

(b) Upon receipt of a petition for exclusion, or upon its own

motion, a district shall issue an order excluding the property

if, after notice and hearing, the board finds that:

(1) the described property is nonirrigated property;

(2) the applicable requirements of Section 49.311 have been

satisfied;

(3) the owner or owners do not object to the exclusion of their

nonirrigated property; and

(4) it is in the best interest of the district and of the

described property to exclude that property from the district.

(c) The district shall follow the notice and hearing provisions

and other procedural requirements for excluding territory

applicable to that district as set out in Sections 49.303 through

49.307.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.311. CONSENT FROM HOLDERS OF INDEBTEDNESS. If the

district has outstanding bonded indebtedness, or indebtedness

under a loan from a governmental agency, a written consent from

an authorized representative of the holder or holders of the

indebtedness consenting to the exclusion shall be obtained and

filed with the district before the hearing.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.312. RESULTS OF EXCLUSION. (a) Upon issuance of an

order excluding property, that property is no longer a part of

the district and is not entitled to water service from the

district.

(b) Any taxes, assessments, or other charges owed to the

district at the time of exclusion remain the obligation of the

owner of the excluded property and continue to be secured by

statutory liens on the property, if any.

(c) Once excluded, the landowner has no further liability to the

district for future taxes, assessments, or other charges of the

district.

(d) A copy of the order excluding the property from the district

certified and acknowledged by the secretary of the board shall be

recorded by the district in the real property records of the

county in which the excluded property is located as evidence of

the exclusion.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.313. DISTRICT FACILITIES ON EXCLUDED PROPERTY. If any

canals, ditches, pipelines, pumps, or other facilities of the

district are located on lands excluded by the resolution of the

board, the exclusion does not affect or interfere with any rights

that the district has to maintain and continue operation of the

facilities as located for the purpose of servicing lands

remaining in the district.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.314. WATER ALLOCATIONS. (a) After the district adopts

an order excluding nonirrigated property, a city or other water

supply corporation that serves the excluded land with a potable

water supply may petition the district to apply to the commission

to convert the proportionate irrigation water allocation of the

land excluded as nonirrigated property, as determined by the

district, from irrigation use to municipal use allocation.

(b) The district shall make such application to the commission

within 30 days of the filing of a petition by the city or water

supply corporation that serves the land with a potable water

supply, provided the city or other water supply corporation pays

the district the amount the district estimates will be its

reasonable expenses and attorney's fees incurred in the

commission conversion proceedings and enters into an agreement

with the district setting forth the basis on which the water

allocation shall be delivered, or made available, to the city or

water supply corporation covering such terms as the entities may

agree to, and in the event the parties cannot agree, such dispute

shall not be subject to the jurisdiction of the commission, or

its successors, under this code but subject to resolution through

alternative dispute resolution. In such commission proceeding,

the city or water supply corporation shall provide evidence to

the commission of the current or projected need within a five

year period for the municipal-use water allocation after such

conversion as a condition of such conversion of use of the

district's water rights from irrigation use to municipal use.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.315. ADDING AND EXCLUDING LAND BEFORE CONFIRMATION. (a)

A district may add or exclude land in accordance with this

subchapter:

(1) after a district is created by order of the commission or

another governmental entity or by special Act of the legislature;

and

(2) before a confirmation election is held as required by

Section 49.102.

(b) If land is added or excluded as provided by this section,

the election to confirm the district required by Section 49.102

shall be to confirm the district as modified.

Added by Acts 2001, 77th Leg., ch. 1423, Sec. 22, eff. June 17,

2001.

SUBCHAPTER K. DISSOLUTION

Sec. 49.321. DISSOLUTION AUTHORITY. After notice and hearing,

the commission may dissolve any district that is inactive for a

period of five consecutive years and has no outstanding bonded

indebtedness.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.322. NOTICE OF HEARING. (a) The commission shall give

notice of the dissolution hearing that briefly describes the

reasons for the proceeding.

(b) The notice shall be published once each week for two

consecutive weeks before the day of hearing in a newspaper having

general circulation in the county or counties in which the

district is located. The first publication shall be 30 days

before the day of the hearing.

(c) The commission shall give notice of the hearing by first

class mail addressed to the directors of the district according

to the last record on file with the executive director.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.323. INVESTIGATION. The executive director shall

investigate the facts and circumstances of the district to be

dissolved and the result of the investigation shall be included

in a written report.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.324. ORDER OF DISSOLUTION. The commission may enter an

order dissolving the district at the conclusion of the hearing if

it finds that the district has performed none of the functions

for which it was created for a period of five consecutive years

before the day of the proceeding and that the district has no

outstanding bonded indebtedness.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.325. CERTIFIED COPY OF ORDER. The commission shall file

a certified copy of the order of dissolution of the district in

the deed records of the county or counties in which the district

is located. If the particular district was created by a special

Act of the legislature, the commission shall file a certified

copy of the order of dissolution with the secretary of state.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.326. APPEALS. (a) Appeals from a commission order

dissolving a district shall be filed and heard in the district

court of any of the counties in which the land is located.

(b) The trial on appeal shall be de novo and the substantial

evidence rule shall not apply.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.327. ASSETS ESCHEAT TO STATE. Upon the dissolution of a

district by the commission, all assets of the district shall

escheat to the State of Texas. The assets shall be administered

by the comptroller and shall be disposed of in the manner

provided by Chapter 74, Property Code.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1423, Sec. 20.11, eff.

Sept. 1, 1997.

SUBCHAPTER L. FIRE DEPARTMENTS

Sec. 49.351. FIRE DEPARTMENTS. (a) A district providing

potable water or sewer service to household users may establish,

operate, and maintain a fire department to perform all

fire-fighting services within the district as provided in this

subchapter and may issue bonds or impose a mandatory fee, with

voter approval, for financing a plan approved in accordance with

this section, including the construction and purchase of

necessary buildings, facilities, land, and equipment and the

provision of an adequate water supply.

(b) After approval of the district electors of a plan to

operate, jointly operate, or jointly fund the operation of a fire

department, and after complying with Subsections (g), (h), and

(i), the district or districts shall provide an adequate system

and water supply for fire-fighting purposes, may purchase

necessary land, may construct and purchase necessary buildings,

facilities, and equipment, and may employ or contract with a fire

department to employ all necessary personnel including

supervisory personnel to operate the fire department.

(c) Bonds for financing a plan approved in accordance with this

section shall be authorized and may be issued, and a district

shall be authorized to levy a tax to pay the principal of and

interest on such bonds, as provided by law for authorization and

issuance of other bonds of the district.

(d) Two or more districts may contract to operate a joint fire

department for their districts and shall include in the contract

a system for joint administration and operation of the fire

department, the extent of services to be provided, a method for

funding the department from funds of each district, and any other

terms and conditions the parties consider necessary.

(e) A district may contract with any other person to perform

fire-fighting services within the district.

(f) Before a district establishes a fire department, contracts

to operate a joint fire department, or contracts with another

person to perform fire-fighting services within the district, the

district must comply with the provisions of Subsections (g), (h),

and (i).

(g) A district or districts proposing to act jointly shall

develop a detailed plan for the establishment, operation, and

maintenance of the proposed department, including a detailed

presentation of all financial requirements. If a district is

entering into a contract under Subsection (e), the district shall

develop a plan that describes the contract and includes a

presentation of the financial requirements under the contract. A

plan required by this subsection may be included in a plan or

report otherwise required by this title for the creation of a

district or may be submitted to the commission for approval at

any time after the creation of the district.

(h) If a plan was not approved by the commission at the time of

the district's creation, after adoption of the plan and any

contract by the board, the plan and financial presentation,

together with any contract and a written report in a form

prescribed by the executive director describing existing fire

departments and fire-fighting services available within 25 miles

of the boundaries of the district, shall be submitted to the

executive director for consideration by the commission under

rules adopted by the commission. Before the commission approves

the application, it must find that it is economically feasible

for the district to implement the plan and meet the provisions of

any contract and shall take into consideration in giving its

approval the general financial condition of the district and the

economic feasibility of the district carrying out the plan or

meeting the obligations of the contract. A plan approved by the

commission as part of the creation of a district does not require

further commission approval unless the district materially alters

the plan.

(i) After approval of a plan by the commission, the district

shall submit to the electors of the district at the election to

approve bonds or to impose a mandatory fee for financing the

plan, or if no bonds or fees are to be approved, at an election

called for approval of the plan, which may be held in conjunction

with an election required by Section 49.102, the proposition of

whether or not the plan should be implemented or entered into by

the district. The ballots at the election shall be printed, as

applicable, to provide for voting for or against the proposition:

"The implementation of the plan for (operation/joint operation)

of a fire department"; or "The plan and contract to provide

fire-fighting services for the district."

(j) The operation of a fire department or provision of

fire-fighting services is an essential public necessity, and a

district may discontinue any and all services, including water

and sewer service, to any person who fails to timely pay fire

department service fees or any other assessment adopted by the

district to support the fire department or the provision of

fire-fighting services.

(k) In this section, "fire-fighting services " means all of the

customary and usual services of a fire department, including fire

suppression, fire prevention, training, safety education,

maintenance, communications, medical emergency services,

photography, and administration.

(l) Notwithstanding the requirements of Subsections (a)-(j), a

district providing potable water or sewer service to household

users may as part of its billing process collect from its

customers a voluntary contribution on behalf of organizations

providing fire-fighting services to the district. A district that

chooses to collect a voluntary contribution under this subsection

must give reasonable notice to its customers that the

contribution is voluntary. Water and sewer service may not be

terminated as a result of failure to pay the voluntary

contribution.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 23, eff.

Sept. 1, 1997; Acts 2001, 77th Leg., ch. 1423, Sec. 23, eff. June

17, 2001; Acts 2003, 78th Leg., ch. 248, Sec. 24, eff. June 18,

2003.

Sec. 49.352. MUNICIPAL SYSTEM IN UNSERVED AREA. (a) This

section applies only to a home-rule municipality that:

(1) is located in a county with a population of more than 1.75

million that is adjacent to a county with a population of more

than 1 million; and

(2) has within its boundaries a part of a district.

(b) If a district does not establish a fire department under

this subchapter, a municipality that contains a part of the

district inside its boundaries may by ordinance or resolution

provide that a water system be constructed or extended into the

area that is in both the municipality and the district for the

delivery of potable water for fire flow that is sufficient to

support the placement of fire hydrants and the connection of the

water system to fire suppression equipment.

(c) For purposes of this section, a municipality may obtain

single certification in the manner provided by Section 13.255,

except that the municipality may file an application with the

commission to grant single certification immediately after the

municipality provides notice of intent to provide service as

required by Section 13.255(b).

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 6.33, eff. Sept. 1,

1997.

Sec. 49.353. MUNICIPAL CONTRACT FOR FIRE-FIGHTING SERVICES IN

CERTAIN COUNTIES. (a) In this section, "fire-fighting services"

has the meaning assigned by Section 49.351.

(b) This section applies only to a district:

(1) located wholly or partly in a county with a population of

more than 3.3 million; and

(2) in whose territory an emergency services district that

provides fire-fighting services to all or part of the district is

wholly or partly located.

(c) Notwithstanding Section 43.0751(f)(2)(B)(iii), Local

Government Code, as part of a strategic partnership agreement

entered into on or before December 31, 2006, under Section

43.0751, Local Government Code, a district may contract with a

municipality whose fire department, on the date the agreement is

entered into, has an Insurance Services Office (ISO) Class 1

Public Protection Classification Rating or comparable rating

recognized by the state fire marshal for the provision of

fire-fighting services to all or part of the district's

territory, without the authorization of the emergency services

district that provides fire-fighting services to the district

immediately before the date on which the agreement takes effect.

(d) If a district enters into a strategic partnership agreement

with a municipality that includes the provision of fire-fighting

services under this section, the territory of the district

annexed by the municipality for limited purposes and to be served

by the municipality under the agreement shall be disannexed from

the emergency services district in the manner provided by Section

775.022, Health and Safety Code, for territory that is annexed by

a municipality for full purposes.

(e) This section does not apply to a strategic partnership

agreement that is:

(1) entered into after December 31, 2006; or

(2) amended after December 31, 2006, to include the provision of

fire-fighting services.

Added by Acts 2009, 81st Leg., R.S., Ch.

671, Sec. 1, eff. June 19, 2009.

SUBCHAPTER M. NOTICES, REPORTS, AND BANKRUPTCY

Sec. 49.451. POSTING SIGNS IN THE DISTRICT. (a) A district

subject to the notice requirements of Section 49.452 shall,

within 30 days after the effective date of this section or the

creation of the district, post signs indicating the existence of

the district at two principal entrances to the district.

(b) The size and exact location of the information contained on

the signs shall be determined by the executive director.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.452. NOTICE TO PURCHASERS. (a)(1) Any person who

proposes to sell or convey real property located in a district

created under this title or by a special Act of the legislature

that is providing or proposing to provide, as the district's

principal function, water, sanitary sewer, drainage, and flood

control or protection facilities or services, or any of these

facilities or services that have been financed or are proposed to

be financed with bonds of the district payable in whole or part

from taxes of the district, or by imposition of a standby fee, if

any, to household or commercial users, other than agricultural,

irrigation, or industrial users, and which district includes less

than all the territory in at least one county and which, if

located within the corporate area of a city, includes less than

75 percent of the incorporated area of the city or which is

located outside the corporate area of a city in whole or in

substantial part, must first give to the purchaser the written

notice provided in this section.

(2) The provisions of this section shall not be applicable to:

(A) transfers of title under any type of lien foreclosure;

(B) transfers of title by deed in cancellation of indebtedness

secured by a lien upon the property conveyed;

(C) transfers of title by reason of a will or probate

proceedings; or

(D) transfers of title to a governmental entity.

(b) The prescribed notice for districts located in whole or in

part in the extraterritorial jurisdiction of one or more

home-rule municipalities and not located within the corporate

boundaries of a municipality shall be executed by the seller and

shall read as follows:

"The real property, described below, that you are about to

purchase is located in the __________ District. The district has

taxing authority separate from any other taxing authority and

may, subject to voter approval, issue an unlimited amount of

bonds and levy an unlimited rate of tax in payment of such bonds.

As of this date, the rate of taxes levied by the district on real

property located in the district is $__________ on each $100 of

assessed valuation. If the district has not yet levied taxes, the

most recent projected rate of tax, as of this date, is

$__________ on each $100 of assessed valuation. The total amount

of bonds, excluding refunding bonds and any bonds or any portion

of bonds issued that are payable solely from revenues received or

expected to be received under a contract with a governmental

entity, approved by the voters and which have been or may, at

this date, be issued is $__________, and the aggregate initial

principal amounts of all bonds issued for one or more of the

specified facilities of the district and payable in whole or in

part from property taxes is $__________.

"The district has the authority to adopt and impose a standby fee

on property in the district that has water, sanitary sewer, or

drainage facilities and services available but not connected and

which does not have a house, building, or other improvement

located thereon and does not substantially utilize the utility

capacity available to the property. The district may exercise the

authority without holding an election on the matter. As of this

date, the most recent amount of the standby fee is $__________.

An unpaid standby fee is a personal obligation of the person that

owned the property at the time of imposition and is secured by a

lien on the property. Any person may request a certificate from

the district stating the amount, if any, of unpaid standby fees

on a tract of property in the district.

"The district is located in whole or in part in the

extraterritorial jurisdiction of the City of __________. By law,

a district located in the extraterritorial jurisdiction of a

municipality may be annexed without the consent of the district

or the voters of the district. When a district is annexed, the

district is dissolved.

"The purpose of this district is to provide water, sewer,

drainage, or flood control facilities and services within the

district through the issuance of bonds payable in whole or in

part from property taxes. The cost of these utility facilities is

not included in the purchase price of your property, and these

utility facilities are owned or to be owned by the district. The

legal description of the property you are acquiring is as

follows:

________________________________________________________________

__________________________

(Date)

________________________________

Signature of Seller

PURCHASER IS ADVISED THAT THE INFORMATION SHOWN ON THIS FORM IS

SUBJECT TO CHANGE BY THE DISTRICT AT ANY TIME. THE DISTRICT

ROUTINELY ESTABLISHES TAX RATES DURING THE MONTHS OF SEPTEMBER

THROUGH DECEMBER OF EACH YEAR, EFFECTIVE FOR THE YEAR IN WHICH

THE TAX RATES ARE APPROVED BY THE DISTRICT. PURCHASER IS ADVISED

TO CONTACT THE DISTRICT TO DETERMINE THE STATUS OF ANY CURRENT OR

PROPOSED CHANGES TO THE INFORMATION SHOWN ON THIS FORM.

"The undersigned purchaser hereby acknowledges receipt of the

foregoing notice at or prior to execution of a binding contract

for the purchase of the real property described in such notice or

at closing of purchase of the real property.

________________________________________________________________

__________________________

(Date)

________________________________

Signature of Purchaser

"(Note: Correct district name, tax rate, bond amounts, and legal

description are to be placed in the appropriate space.) Except

for notices included as an addendum or paragraph of a purchase

contract, the notice shall be executed by the seller and

purchaser, as indicated. If the district does not propose to

provide one or more of the specified facilities and services, the

appropriate purpose may be eliminated. If the district has not

yet levied taxes, a statement of the district's most recent

projected rate of tax is to be placed in the appropriate space.

If the district does not have approval from the commission to

adopt and impose a standby fee, the second paragraph of the

notice may be deleted. For the purposes of the notice form

required to be given to the prospective purchaser prior to

execution of a binding contract of sale and purchase, a seller

and any agent, representative, or person acting on the seller's

behalf may modify the notice by substitution of the words

'January 1, ___' for the words 'this date' and place the correct

calendar year in the appropriate space."

(c) The prescribed notice for districts located in whole or in

part within the corporate boundaries of a municipality shall be

executed by the seller and shall read as follows:

"The real property, described below, that you are about to

purchase is located in the __________ District. The district has

taxing authority separate from any other taxing authority and

may, subject to voter approval, issue an unlimited amount of

bonds and levy an unlimited rate of tax in payment of such bonds.

As of this date, the rate of taxes levied by the district on real

property located in the district is $__________ on each $100 of

assessed valuation. If the district has not yet levied taxes, the

most recent projected rate of tax, as of this date, is

$__________ on each $100 of assessed valuation. The total amount

of bonds, excluding refunding bonds and any bonds or any portion

of bonds issued that are payable solely from revenues received or

expected to be received under a contract with a governmental

entity, approved by the voters and which have been or may, at

this date, be issued is $__________, and the aggregate initial

principal amounts of all bonds issued for one or more of the

specified facilities of the district and payable in whole or in

part from property taxes is $__________.

"The district has the authority to adopt and impose a standby fee

on property in the district that has water, sanitary sewer, or

drainage facilities and services available but not connected and

which does not have a house, building, or other improvement

located thereon and does not substantially utilize the utility

capacity available to the property. The district may exercise the

authority without holding an election on the matter. As of this

date, the most recent amount of the standby fee is $__________.

An unpaid standby fee is a personal obligation of the person that

owned the property at the time of imposition and is secured by a

lien on the property. Any person may request a certificate from

the district stating the amount, if any, of unpaid standby fees

on a tract of property in the district.

"The district is located in whole or in part within the corporate

boundaries of the City of __________. The taxpayers of the

district are subject to the taxes imposed by the municipality and

by the district until the district is dissolved. By law, a

district located within the corporate boundaries of a

municipality may be dissolved by municipal ordinance without the

consent of the district or the voters of the district.

"The purpose of this district is to provide water, sewer,

drainage, or flood control facilities and services within the

district through the issuance of bonds payable in whole or in

part from property taxes. The cost of these utility facilities is

not included in the purchase price of your property, and these

utility facilities are owned or to be owned by the district. The

legal description of the property you are acquiring is as

follows:

________________________________________________________________

__________________________

(Date)

________________________________

Signature of Seller

PURCHASER IS ADVISED THAT THE INFORMATION SHOWN ON THIS FORM IS

SUBJECT TO CHANGE BY THE DISTRICT AT ANY TIME. THE DISTRICT

ROUTINELY ESTABLISHES TAX RATES DURING THE MONTHS OF SEPTEMBER

THROUGH DECEMBER OF EACH YEAR, EFFECTIVE FOR THE YEAR IN WHICH

THE TAX RATES ARE APPROVED BY THE DISTRICT. PURCHASER IS ADVISED

TO CONTACT THE DISTRICT TO DETERMINE THE STATUS OF ANY CURRENT OR

PROPOSED CHANGES TO THE INFORMATION SHOWN ON THIS FORM.

"The undersigned purchaser hereby acknowledges receipt of the

foregoing notice at or prior to execution of a binding contract

for the purchase of the real property described in such notice or

at closing of purchase of the real property.

________________________________________________________________

__________________________

(Date)

________________________________

Signature of Purchaser

"(Note: Correct district name, tax rate, bond amounts, and legal

description are to be placed in the appropriate space.) Except

for notices included as an addendum or paragraph of a purchase

contract, the notice shall be executed by the seller and

purchaser, as indicated. If the district does not propose to

provide one or more of the specified facilities and services, the

appropriate purpose may be eliminated. If the district has not

yet levied taxes, a statement of the district's most recent

projected rate of tax is to be placed in the appropriate space.

If the district does not have approval from the commission to

adopt and impose a standby fee, the second paragraph of the

notice may be deleted. For the purposes of the notice form

required to be given to the prospective purchaser prior to

execution of a binding contract of sale and purchase, a seller

and any agent, representative, or person acting on the seller's

behalf may modify the notice by substitution of the words

'January 1,__________' for the words 'this date' and place the

correct calendar year in the appropriate space."

(d) The prescribed notice for districts that are not located in

whole or in part within the corporate boundaries of a

municipality or the extraterritorial jurisdiction of one or more

home-rule municipalities shall be executed by the seller and

shall read as follows:

"The real property, described below, that you are about to

purchase is located in the __________ District. The district has

taxing authority separate from any other taxing authority and

may, subject to voter approval, issue an unlimited amount of

bonds and levy an unlimited rate of tax in payment of such bonds.

As of this date, the rate of taxes levied by the district on real

property located in the district is $__________ on each $100 of

assessed valuation. If the district has not yet levied taxes, the

most recent projected rate of tax, as of this date, is

$__________ on each $100 of assessed valuation. The total amount

of bonds, excluding refunding bonds and any bonds or any portion

of bonds issued that are payable solely from revenues received or

expected to be received under a contract with a governmental

entity, approved by the voters and which have been or may, at

this date, be issued is $__________, and the aggregate initial

principal amounts of all bonds issued for one or more of the

specified facilities of the district and payable in whole or in

part from property taxes is $__________.

"The district has the authority to adopt and impose a standby fee

on property in the district that has water, sanitary sewer, or

drainage facilities and services available but not connected and

which does not have a house, building, or other improvement

located thereon and does not substantially utilize the utility

capacity available to the property. The district may exercise the

authority without holding an election on the matter. As of this

date, the most recent amount of the standby fee is $__________.

An unpaid standby fee is a personal obligation of the person that

owned the property at the time of imposition and is secured by a

lien on the property. Any person may request a certificate from

the district stating the amount, if any, of unpaid standby fees

on a tract of property in the district.

"The purpose of this district is to provide water, sewer,

drainage, or flood control facilities and services within the

district through the issuance of bonds payable in whole or in

part from property taxes. The cost of these utility facilities is

not included in the purchase price of your property, and these

utility facilities are owned or to be owned by the district. The

legal description of the property you are acquiring is as

follows:

________________________________________________________________

__________________________

(Date)

________________________________

Signature of Seller

PURCHASER IS ADVISED THAT THE INFORMATION SHOWN ON THIS FORM IS

SUBJECT TO CHANGE BY THE DISTRICT AT ANY TIME. THE DISTRICT

ROUTINELY ESTABLISHES TAX RATES DURING THE MONTHS OF SEPTEMBER

THROUGH DECEMBER OF EACH YEAR, EFFECTIVE FOR THE YEAR IN WHICH

THE TAX RATES ARE APPROVED BY THE DISTRICT. PURCHASER IS ADVISED

TO CONTACT THE DISTRICT TO DETERMINE THE STATUS OF ANY CURRENT OR

PROPOSED CHANGES TO THE INFORMATION SHOWN ON THIS FORM.

"The undersigned purchaser hereby acknowledges receipt of the

foregoing notice at or prior to execution of a binding contract

for the purchase of the real property described in such notice or

at closing of purchase of the real property.

________________________________________________________________

__________________________

(Date)

________________________________

Signature of Purchaser

"(Note: Correct district name, tax rate, bond amounts, and legal

description are to be placed in the appropriate space.) Except

for notices included as an addendum or paragraph of a purchase

contract, the notice shall be executed by the seller and

purchaser, as indicated. If the district does not propose to

provide one or more of the specified facilities and services, the

appropriate purpose may be eliminated. If the district has not

yet levied taxes, a statement of the district's most recent

projected rate of tax is to be placed in the appropriate space.

If the district does not have approval from the commission to

adopt and impose a standby fee, the second paragraph of the

notice may be deleted. For the purposes of the notice form

required to be given to the prospective purchaser prior to

execution of a binding contract of sale and purchase, a seller

and any agent, representative, or person acting on the seller's

behalf may modify the notice by substitution of the words

'January 1, ______' for the words 'this date' and place the

correct calendar year in the appropriate space."

(e) If the law relating to annexation or district dissolution is

amended and causes inaccuracies in the content of the notices

prescribed by this section, the district shall revise the content

of the notices to accurately reflect current law.

(f) The notice required by this section shall be given to the

prospective purchaser prior to execution of a binding contract of

sale and purchase either separately or as an addendum or

paragraph of a purchase contract. In the event a contract of

purchase and sale is entered into without the seller providing

the notice required by this subsection, the purchaser shall be

entitled to terminate the contract. If, however, the seller

furnishes the required notice at or prior to closing the purchase

and sale contract and the purchaser elects to close even though

such notice was not timely furnished prior to execution of the

contract, it shall be conclusively presumed that the purchaser

has waived all rights to terminate the contract and recover

damages or other remedies or rights under the provisions of this

section. Notwithstanding any provision of this subchapter to the

contrary, all sellers, title companies, real estate brokers, and

examining attorneys, and any agent, representative, or person

acting on their behalf, shall not be liable for damages under the

provisions of either Subsection (o) or (p) or liable for any

other damages to any person for:

(1) failing to provide the notice required by this section to a

purchaser prior to execution of a binding contract of a purchase

and sale or at or prior to the closing of the purchase and sale

contract when the district has not filed the information form and

map or plat as required under Section 49.455; or

(2) unintentionally providing a notice prescribed by this

section that is not the correct notice under the circumstances

prior to execution of a binding contract of purchase and sale or

at or prior to the closing of the purchase and sale contract.

(g) The purchaser shall sign the notice or purchase contract

including such notice to evidence the receipt of notice.

(h) At the closing of purchase and sale, a separate copy of such

notice with current information shall be executed by the seller

and purchaser, acknowledged, and thereafter recorded in the deed

records of the county in which the property is located. For the

purposes of this section, all sellers, title companies, real

estate brokers, and examining attorneys, and any agent,

representative, or person acting on their behalf, shall be

entitled to rely on the accuracy of the information form and map

or plat as last filed by each district under Section 49.455 or

the information contained in or shown on the notice form issued

by the district under Section 49.453 in completing the notice

form to be executed by the seller and purchaser at the closing of

purchase and sale. Any information taken from the information

form or map or plat as last filed by each district and the

information contained in or shown on the notice form issued by

the district under Section 49.453 shall be, for purposes of this

section, conclusively presumed as a matter of law to be correct.

All subsequent sellers, purchasers, title insurance companies,

real estate brokers, examining attorneys, and lienholders shall

be entitled to rely upon the information form and map or plat

filed by the district or the notice form issued by the district

under Section 49.453.

(i) For the purposes of this section, an executory contract of

purchase and sale having a performance period of more than six

months shall be considered a sale under Subsection (a).

(j) For the purposes of the notice form to be given to the

prospective purchaser prior to execution of a binding contract of

sale and purchase, a seller and any agent, representative, or

person acting in the seller's behalf may modify the notice by

substitution of the words "January 1, ___" for the words "this

date" and place the correct calendar year in the appropriate

space. All sellers, and all persons completing the prescribed

notice in the sellers' behalf, shall be entitled to rely on the

information contained in or shown on the information form and map

or plat filed of record by the district under Section 49.455 in

completing the prescribed form to be given to the prospective

purchaser prior to execution of a binding contract of sale and

purchase. Except as otherwise provided in Subsection (h), any

information taken from the information form or map or plat filed

of record by the district in effect as of January 1 of each year

shall be, for purposes of the notice to be given to the

prospective purchaser prior to execution of a binding contract of

sale and purchase, conclusively presumed as a matter of law to be

correct for the period January 1 through December 31 of such

calendar year. A seller and any persons completing the prescribed

notice in the seller's behalf may provide more recent

information, if available, than the information contained in or

shown on the information form and map or plat filed of record by

the district under Section 49.455 in effect as of January 1 of

each year in completing the prescribed form to be given to the

purchaser prior to execution of a binding contract of sale and

purchase. Nothing contained in the preceding sentence shall be

construed to create an affirmative duty on the part of a seller

or any persons completing the prescribed notice in the seller's

behalf to provide more recent information than the information

taken from the information form and map or plat filed of record

by the district as of January 1 of each year in completing the

prescribed notice to be given to the purchaser prior to execution

of a binding contract of sale and purchase. All subsequent

sellers, purchasers, title insurance companies, real estate

brokers, examining attorneys, and lienholders shall be entitled

to rely upon the information form and map or plat filed by the

district.

(k) If such notice is given at closing as provided in Subsection

(h), a purchaser, or the purchaser's heirs, successors, or

assigns, shall not be entitled to maintain any action for damages

or maintain any action against a seller, title insurance company,

real estate brokers, or lienholder, or any agent, representative,

or person acting in their behalf, by reason of use by the seller

of the information filed for record by the district or reliance

by the seller on the filed plat and filed legal description of

the district in determining whether the property to be sold and

purchased is within the district. No action may be maintained

against any title company for failure to disclose the inclusion

of the described real property within a district when the

district has not filed for record the information form, map, or

plat with the clerk of the county or counties in which the

district is located.

(l) Any purchaser who purchases any real property in a district

and who thereafter sells or conveys the same shall on closing of

such subsequent sale be conclusively considered as having waived

any prior right to damages under this section.

(m) It is the express intent of this section that all sellers,

title insurance companies, examining attorneys, vendors of

property and tax information, real estate brokers, and

lienholders, and any agent, representative, or person acting on

their behalf, shall be entitled to rely on the accuracy of the

information form and map or plat as last filed by each district

or the information contained in or shown on the notice form

issued by the district under Section 49.453, or for the purposes

of the notice to be given the purchaser prior to execution of a

binding contract of sale and purchase the information contained

in or shown on the information form and map or plat filed of

record by the district in effect as of January 1 of each year for

the period January 1 through December 31 of such calendar year.

(n) Except as otherwise provided in Subsection (f), if any sale

or conveyance of real property within a district is not made in

compliance with the provisions of this section, the purchaser may

institute a suit for damages under the provisions of either

Subsection (o) or (p).

(o) A purchaser of real property covered by the provisions of

this section, if the sale or conveyance of the property is not

made in compliance with this section, may institute a suit for

damages in the amount of all costs relative to the purchase of

the property plus interest and reasonable attorney's fees. The

suit for damages may be instituted jointly or severally against

the person, firm, corporation, partnership, organization,

business trust, estate, trust, association, or other legal entity

that sold or conveyed the property to the purchaser. Following

the recovery of damages under this subsection, the amount of the

damages shall first be paid to satisfy all unpaid obligations on

each outstanding lien or liens on the property and the remainder

of the damage amount shall be paid to the purchaser. On payment

of all damages respectively to the lienholders and purchaser, the

purchaser shall reconvey the property to the seller.

(p) A purchaser of real property covered by the provisions of

this section, if the sale or conveyance of the property is not

made in compliance with this section, may institute a suit for

damages in an amount not to exceed $5,000, plus reasonable

attorney's fees.

(q) A purchaser is not entitled to recover damages under both

Subsections (o) and (p), and entry of a final decision awarding

damages to the purchaser under either Subsection (o) or (p) shall

preclude the purchaser from recovering damages under the other

subsection. Notwithstanding any part or provision of the general

or special laws or the common law of the state to the contrary,

the relief provided under Subsections (o) and (p) shall be the

exclusive remedies for a purchaser aggrieved by the seller's

failure to comply with the provisions of this section. Any action

for damages shall not, however, apply to, affect, alter, or

impair the validity of any existing vendor's lien, mechanic's

lien, or deed of trust lien on the property.

(r) A suit for damages under the provisions of this section must

be brought within 90 days after the purchaser receives the first

district tax notice or within four years after the property is

sold or conveyed to the purchaser, whichever time occurs first,

or the purchaser loses the right to seek damages under this

section.

(s) Notwithstanding any provisions of this subchapter to the

contrary, a purchaser may not recover damages of any kind under

this section if that person:

(1) purchases an equity in real property and in conjunction with

the purchase assumes any liens, whether purchase money or

otherwise; and

(2) does not require proof of title by abstract, title policy,

or any other proof of title.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1999, 76th Leg., ch. 715, Sec. 1, eff.

Sept. 1, 1999.

Sec. 49.453. NOTICE FORM FROM DISTRICT. (a) A district covered

by Section 49.452 shall also maintain in the district office the

particular form of Notice to Purchasers required by Section

49.452 to be furnished by a seller to a purchaser of real

property in that district and shall, upon written request of any

person, issue the notice form completed by a district with all

information required to be furnished by the district. A notice

form issued by a district under the provisions of this section

shall include a written statement that the notice form is being

issued by the district, the date of its issuance, and the

district's telephone number. A district shall not be required to

orally provide the information.

(b) A district may charge a reasonable fee as determined by the

district not to exceed $10 for the issuance of a notice form

pursuant to Subsection (a). The notice form shall be delivered by

regular mail or made available at the district's office. If a

district is requested to deliver the notice form to a person by

an alternative method, the district may impose a charge not to

exceed the actual cost of such delivery.

(c) A district may delegate the responsibility for issuance of

the particular form of Notice to Purchasers to an employee or

agent of the district. A district shall file with the commission

the name, address, and telephone number of the employee or agent

of the district responsible for issuance of the notice forms and

shall notify the commission in writing within seven days after

there is a change to the information required to be filed with

the commission under the provisions of this subsection.

(d) Any notice issued by the district shall contain the

information effective as of the date of its issuance.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.454. NOTICE OF UNPAID STANDBY FEES. (a) A district

covered by Section 49.452 shall, on the written request of any

person, issue a certificate stating the amount of any unpaid

standby fees, including interest on the fees, that have been

assessed against a tract of property in the district. The

district may charge a fee not to exceed $10 for each certificate.

A certificate issued through fraud or collusion is void.

(b) If the district issues a certificate containing an erroneous

statement under Subsection (a) and the owner of the property

transfers the property to a good faith purchaser for value, the

lien on the property provided by Section 49.231(k) is

extinguished to the extent of the error.

(c) This section does not affect the liability for any unpaid

standby fees of the former owner of the undeveloped property

under Section 49.231(k).

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

Sec. 49.455. FILING INFORMATION. (a) The board covered by the

provisions of Section 49.452 shall file with the county clerk in

each of the counties in which all or part of the district is

located a duly affirmed and acknowledged information form that

includes the information required in Subsection (b), and a

complete and accurate map or plat showing the boundaries of the

district.

(b) The information form filed by a district under this section

shall include:

(1) the name of the district;

(2) the complete and accurate legal description of the

boundaries of the district;

(3) the most recent rate of district taxes on property located

in the district;

(4) the total amount of bonds that have been approved by the

voters and which may be issued by the district (excluding

refunding bonds and any bonds or portion of bonds payable solely

from revenues received or expected to be received pursuant to a

contract with a governmental entity);

(5) the aggregate initial principal amount of all bonds of the

district payable in whole or part from taxes (excluding refunding

bonds and any bonds or portion of bonds payable solely from

revenues received or expected to be received pursuant to a

contract with a governmental entity) that have been previously

issued;

(6) whether a standby fee is imposed by the district and, if so,

the amount of the standby fee;

(7) the date on which the election to confirm the creation of

the district was held if such was required;

(8) a statement of the functions performed or to be performed by

the district; and

(9) the particular form of Notice to Purchasers required by

Section 49.452 to be furnished by a seller to a purchaser of real

property in that district completed by the district with all

information required to be furnished by the district.

If a district has not yet levied taxes, a statement to such

effect together with the district's most recent projected rate of

debt service tax shall be substituted for Subdivisions (3) and

(4).

(c) The information form and map or plat required by this

section shall be signed by a majority of the members of the board

and by each such officer affirmed and acknowledged before it is

filed with the county clerk, and each amendment made to an

information form or map shall also be signed by the members of

the board and by each such officer affirmed and acknowledged

before it is filed with the county clerk.

(d) The information form required by this section shall be filed

with the county clerk within 48 hours after the district is

officially created. For purposes of this section, the words "

officially created" mean the date and hour in which the results

of the election to confirm the creation of the district are

declared.

(e) Within seven days after there is a change in any of the

information contained in the district information form, map, or

plat, the district shall file an amendment to the information

form, map, or plat setting forth the changes made.

(f) Any person who affirms the corrections and accuracy of and

acknowledges an information form, map, or plat, or any amendment

to an information form, map, or plat that includes information

that is inaccurate or incorrect shall be guilty of a misdemeanor

and shall be fined not less than $100 nor more than $1,000 for

each violation.

(g) If a district fails to file the information required by this

section in the time required, the executive director may request

the state attorney general or the district or county attorney of

the county in which the district is located to seek a writ of

mandamus to force the board to prepare and file the necessary

information.

(h) Any member of a governing board who wilfully fails or

refuses to join in filing an information form, map, or plat or an

amendment to an information form, map, or plat under this section

shall be guilty of a misdemeanor and shall be fined not less than

$100 nor more than $1,000 for each violation. A member of a

governing board is presumed to have wilfully failed or refused to

join in the filing of an information form, map, or plat or an

amendment to an information form, map, or plat if that member was

present at the meeting at which the information included in the

information form, map, or plat or amendment to the information

form, map, or plat was adopted.

(i) If a district covered by this section is dissolved, annexed

to another local government, or consolidated with another

district, the members of the board shall file a statement of this

fact together with the effective date of the dissolution,

annexation, or consolidation with the information form. After a

district is dissolved and the statement is filed under this

subsection, a person who sells or conveys property within the

dissolved district is no longer required to give notice under

Section 49.452.

(j) A copy of all information forms, maps, or plats and

amendments to these filed under this section shall also be filed

with the executive director.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 24, eff.

Sept. 1, 1997; Acts 2003, 78th Leg., ch. 248, Sec. 25, eff. June

18, 2003.

Sec. 49.456. BANKRUPTCY OF DISTRICTS; AUTHORITY OF COMMISSION.

(a) Notwithstanding Section 140.001, Local Government Code, or

any other law of this state, a district created under Sections

52(b)(1) and (2), Article III, or Section 59, Article XVI, Texas

Constitution, that is subject to the continuing supervision of

the commission may not proceed under Chapter 9 of the Federal

Bankruptcy Code (11 U.S.C. Sections 901-946) or any other law

enacted by the Congress of the United States under federal

bankruptcy authority until the commission authorizes the district

to proceed under those laws by written order.

(b) A district requesting the commission's authorization to

proceed under Chapter 9 of the Federal Bankruptcy Code (11 U.S.C.

Sections 901-946) or any other federal bankruptcy law shall file

an application with the commission requesting authorization.

(c) The commission shall investigate the financial condition of

a district submitting an application under Subsection (b),

including its assets, liabilities, and sources of revenues and

may require a district to submit any information that the

commission considers material to a determination of whether

authorization to proceed in bankruptcy should be granted.

(d) The commission may not authorize a district to proceed in

bankruptcy unless the commission determines that the district

cannot, through the full exercise of its rights and powers under

the laws of this state, reasonably expect to meet its debts and

other obligations as they mature.

(e) The commission shall adopt and assess reasonable and

necessary fees adequate to recover the costs of the commission in

administering this section.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 2, eff. Sept. 1,

1995.

SUBCHAPTER N. RECREATIONAL FACILITIES

Sec. 49.461. POLICY AND PURPOSE. (a) The legislature finds

that:

(1) the provision of parks and recreational facilities is

necessary and desirable for the health and well-being of the

people of this state; and

(2) it is the policy of the state and the purpose of this

subchapter to encourage persons in districts to provide parks and

recreational facilities for their use and benefit.

(b) Repealed by Acts 2003, 78th Leg., ch. 343, Sec. 8.

Added by Acts 2001, 77th Leg., ch. 1423, Sec. 24, eff. June 17,

2001. Amended by Acts 2003, 78th Leg., ch. 343, Sec. 3, 8, eff.

Sept. 13, 2003.

Sec. 49.462. DEFINITIONS. In this subchapter:

(1) "Recreational facilities" means parks, landscaping,

parkways, greenbelts, sidewalks, trails, public right-of-way

beautification projects, and recreational equipment and

facilities. The term includes associated street and security

lighting.

(2) "Develop and maintain" means to acquire, own, develop,

construct, improve, manage, maintain, and operate.

Added by Acts 2001, 77th Leg., ch. 1423, Sec. 24, eff. June 17,

2001.

Sec. 49.463. AUTHORIZATION OF RECREATIONAL FACILITIES. In

addition to the other purposes for which a district is created, a

district is created for the purpose of financing, developing, and

maintaining recreational facilities for the people in the

district. A district may accomplish this purpose as provided in

this subchapter.

Added by Acts 2001, 77th Leg., ch. 1423, Sec. 24, eff. June 17,

2001. Amended by Acts 2003, 78th Leg., ch. 343, Sec. 4, eff.

Sept. 13, 2003.

Sec. 49.464. ACQUISITION OF AND PAYMENT FOR RECREATIONAL

FACILITIES. (a) Except as provided by Section 49.4645, a

district may not issue bonds supported by ad valorem taxes to pay

for the development and maintenance of recreational facilities.

(b) Except as provided by Subsection (a), a district may acquire

recreational facilities and obtain funds to develop and maintain

them in the same manner as authorized elsewhere in this code for

the acquisition, development, and maintenance of other district

facilities. A district may charge fees directly to the users of

recreational facilities and to water and wastewater customers of

the district to pay for all or part of the cost of their

development and maintenance. To enforce payment of an unpaid fee

charged under this subsection, the district may:

(1) seek legal restitution of the unpaid fee; and

(2) refuse use of a recreational facility to the person who owes

the unpaid fee.

(c) The district may not refuse use of facilities or services

other than recreational facilities to enforce an unpaid fee.

(d) A district may issue bonds payable solely from revenues by

resolution or order of the board without an election.

Added by Acts 2001, 77th Leg., ch. 1423, Sec. 24, eff. June 17,

2001. Amended by Acts 2003, 78th Leg., ch. 343, Sec. 5, eff.

Sept. 13, 2003.

Sec. 49.4645. DISTRICT IN CERTAIN COUNTIES: BONDS FOR

RECREATIONAL FACILITIES. (a) A district all or part of which is

located in Bastrop County, Bexar County, Waller County, Travis

County, Williamson County, Harris County, Galveston County,

Brazoria County, Montgomery County, or Fort Bend County may issue

bonds supported by ad valorem taxes to pay for the development

and maintenance of recreational facilities only if the bonds are

authorized by a majority vote of the qualified voters of the

district voting in an election held for that purpose. The

outstanding principal amount of bonds, notes, and other

obligations issued to finance parks and recreational facilities

payable from any source may not exceed an amount equal to one

percent of the value of the taxable property in the district as

shown by the tax rolls of the central appraisal district at the

time of the issuance of the bonds, notes, and other obligations

or an amount greater than the estimated cost provided in the park

plan under Subsection (b), whichever is smaller. The district

may not issue bonds supported by ad valorem taxes to pay for the

development and maintenance of:

(1) indoor or outdoor swimming pools; or

(2) golf courses.

(b) Not later than the 10th day before an election is held to

authorize the issuance of bonds for the development and

maintenance of recreational facilities, the board shall file in

the district office for review by the public a park plan covering

the land, improvements, facilities, and equipment to be purchased

or constructed and their estimated cost, together with maps,

plats, drawings, and data fully showing and explaining the park

plan. The park plan is not part of the proposition to be voted

on, and the park plan does not create a contract with the voters.

(c) Notice of a bond election for the development and

maintenance of recreational facilities must contain the

proposition to be voted on, which must include the estimate of

the probable cost of design, construction, purchase, acquisition,

and maintenance of improvements and additions and incidental

expenses connected with the improvements and the issuance of

bonds.

(d) A bond election for the development and maintenance of

recreational facilities may be held on the same day as another

district election. The board may call a bond election by a

separate election order or as part of another election order. The

board may submit multiple purposes in a single proposition at an

election.

(e) The board may call a bond election for the development and

maintenance of recreational facilities as a result of an

agreement to annex additional territory into the district.

(f) This section does not apply to a district all or part of

which:

(1) is located in Montgomery County; and

(2) includes land within a planned community of at least 15,000

acres of land, of which a majority of the developed acreage is

subject to restrictive covenants containing ad valorem

assessments.

Added by Acts 2003, 78th Leg., ch. 343, Sec. 6, eff. Sept. 13,

2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

291, Sec. 1, eff. June 15, 2007.

Sec. 49.465. STANDARDS. The board by rule shall establish

standards for recreational facilities to be developed and

maintained by a district and for the allocation of a district's

funds for developing and maintaining recreational facilities in

relation to a district's financial requirements for other

purposes. To prevent duplication of recreational facilities

provided by other governmental entities, rules adopted by the

board under this section must require a district, before

developing recreational facilities, to make findings that the

size and location of the facilities have been established in

consideration of municipal or county recreational facilities,

whether existing or proposed, that serve or will serve the area

in which the district is located.

Added by Acts 2001, 77th Leg., ch. 1423, Sec. 24, eff. June 17,

2001.

Sec. 49.466. COMMISSION RULES. (a) The commission shall adopt

rules regarding the provision and financing of recreational

facilities funded through the issuance of bonds that are

supported by ad valorem taxes.

(b) The commission rules shall:

(1) emphasize the primary goal of financing water, sewer, and

drainage facilities to serve the district;

(2) emphasize and encourage the secondary goal of financing

recreational facilities; and

(3) encourage the conveyance of land to be used for recreational

facilities.

Added by Acts 2003, 78th Leg., ch. 343, Sec. 7, eff. Sept. 13,

2003.

SUBCHAPTER O. EFFECT OF SUBDIVISION OF NONAGRICULTURAL LAND ON

WATER RIGHTS

Sec. 49.501. DEFINITION. In this subchapter, "municipal water

supplier" means a municipality or a water supply corporation.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.24, eff. September 1, 2007.

Sec. 49.502. APPLICABILITY. This subchapter applies only to a

district, other than a drainage district, located wholly or

partly in a county:

(1) that borders the Gulf of Mexico and the United Mexican

States; or

(2) that is adjacent to a county described by Subdivision (1).

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.24, eff. September 1, 2007.

Sec. 49.503. PETITION BY MUNICIPAL WATER SUPPLIER TO CONVERT

WATER USE AFTER SUBDIVISION. (a) This section applies only to

land:

(1) that is:

(A) subdivided into town lots or blocks or small parcels of the

same general nature as town lots or blocks;

(B) designed, intended, or suitable for residential or other

nonagricultural purposes, including streets, alleys, parkways,

parks, detention or retention ponds, and railroad property and

rights-of-way; or

(C) in a subdivision created to meet the requirements of a

governmental entity authorized to require a recorded plat of

subdivided lands;

(2) that is in a subdivision for which a plat or map has been

filed and recorded in the office of the county clerk of each

county in which the subdivision is wholly or partly located; and

(3) that is or was assessed as flat rate irrigable property in

the municipal water supplier's certificated service area or its

corporate area.

(b) A municipal water supplier that serves land described by

Subsection (a) may petition the district in accordance with this

section to convert the proportionate irrigation water right to

the Rio Grande from irrigation use to municipal use with

municipal priority of allocation under commission rules, for the

use and benefit of the municipal water supplier.

(c) The municipal water supplier must file the petition with the

district not later than January 1 after the expiration of two

years after the date the plat or map was recorded under

Subsection (a). The district shall consider the petition not

later than January 31 of the year following the year in which the

petition was filed.

(d) The petition must identify by subdivision name or other

sufficient description the land that the municipal water supplier

supplies or has the right to supply potable water.

(e) This section applies only to one subdivision of the land

recorded under Subsection (a). This section does not apply to

any further subdivision of the same property.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.24, eff. September 1, 2007.

Sec. 49.504. EFFECT OF MUNICIPAL WATER SUPPLIER'S FAILURE TO

FILE A PETITION. (a) If a municipal water supplier does not

file a petition under Section 49.503, the district may retain the

water rights for use by the district or may declare the water as

excess and contract for the sale or use of the water as

determined by the district.

(b) Before a district may contract for the sale or use of water

for more than one year with a purchaser located outside of a

county described by Section 49.502, the district must, for 90

days:

(1) make the water available under the same terms to all

municipal water suppliers located in those counties; and

(2) advertise the offer to sell or contract for the use of the

water by posting notice on:

(A) any website of the Rio Grande Watermaster's Office;

(B) any website of the Rio Grande Regional Water Authority; and

(C) the official posting place for the district's board meetings

at the district's office.

(c) If, after the 90th day after the last date on which the

district posted notice, a municipal water supplier in a county

described by Section 49.502 has not contracted with the district

for the sale or use of the water, the district may contract with

any other person for the sale or use of the water under the terms

of the offer advertised under Subsection (b).

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.24, eff. September 1, 2007.

Sec. 49.505. CALCULATION OF PROPORTIONATE WATER RIGHTS. A

district that receives a petition under Section 49.503 shall

compute the proportionate amount of water rights to the Rio

Grande. The proportionate amount of water rights is equal to the

amount of irrigable acres of land in the subdivision multiplied

by the lesser of:

(1) 1.25 acre-feet per irrigable acre; or

(2) the sum of all irrigation water rights owned by the district

on September 1, 2007, as if the water rights had been converted

to municipal use under applicable commission rules, divided by

the total amount of irrigable acres of land in the district on

September 1, 2007.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.24, eff. September 1, 2007.

Sec. 49.506. PROVISION OR CONVERSION OF PROPORTIONATE WATER

RIGHTS BY DISTRICT. (a) Not later than the second anniversary

of the date the municipal water supplier files a petition under

Section 49.503:

(1) a district shall provide the municipal water supplier with

the proportionate water rights described by Section 49.505 from

the district's existing water rights; or

(2) a district shall, if the district does not have sufficient

existing water rights:

(A) apply for appropriate amendments to the district's water

rights under commission rules to convert the proportionate water

rights from irrigation use to municipal use with municipal

priority of allocation; and

(B) provide to the municipal water supplier the converted rights

described by Section 49.505.

(b) The district may continue to use the irrigation use water

for district purposes until:

(1) the commission approves the amendment to the district's

water rights; or

(2) the water is otherwise provided to the municipal water

supplier.

(c) A district that applies for appropriate amendments under

Subsection (a)(2) shall provide the municipal water supplier with

an estimate of the district's reasonable costs for the

administrative proceedings. The district is not required to

begin the proceedings until the municipal water supplier deposits

the amount of the estimate with the district. The municipal

water supplier shall pay the district any reasonable costs that

exceed the estimate. The district shall refund the balance of

the deposit if the actual cost is less than the estimate.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.24, eff. September 1, 2007.

Sec. 49.507. CONTRACT TO PURCHASE PROPORTIONATE WATER RIGHTS;

WATER RIGHTS SALE CONTRACT. (a) A municipal water supplier may

contract to purchase the proportionate water rights described by

Section 49.505.

(b) The purchase price may not exceed 68 percent of the current

market value, as determined under Section 49.509, for the year

that the municipal water supplier petitions the district.

(c) The contract must be in writing in a document entitled

"Water Rights Sales Contract."

(d) The contract must include the purchase price for the water

rights or, if the consideration for the sale is not monetary, the

terms of the sale.

(e) The municipal water supplier shall file the contract with

the Rio Grande watermaster not later than the 10th day after the

date the contract is executed.

(f) The municipal water supplier shall pay the purchase price

when the proportionate amount of water rights is made available

to the municipal water supplier.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.24, eff. September 1, 2007.

Sec. 49.508. CONTRACT TO USE PROPORTIONATE WATER RIGHTS; WATER

SUPPLY CONTRACT. (a) A municipal water supplier may contract to

use water associated with the proportionate water rights

described by Section 49.505.

(b) The contract must be for at least 40 years.

(c) The price for the contractual right to use the municipal use

water is based on an amount for one acre-foot of municipal use

water with a municipal use priority of allocation and may not

exceed the sum of:

(1) an amount equal to the district's annual flat rate charge

per assessed acre; and

(2) the equivalent of the charge for four irrigations per flat

rate acre of irrigable property in the district.

(d) The parties to the contract shall agree on the terms of

payment of the contract price.

(e) The board periodically shall determine the flat rate charge

and irrigation per acre charge described by Subsection (c).

(f) The contract must be in writing in a document entitled

"Water Supply Contract." The contract may contain any terms to

which the parties agree.

(g) The municipal water supplier shall file the contract with

the Rio Grande watermaster not later than the 10th day after the

date the contract is executed.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.24, eff. September 1, 2007.

Sec. 49.509. DUTY OF RIO GRANDE REGIONAL WATER AUTHORITY TO

CALCULATE CURRENT MARKET VALUE. (a) Subject to Subsection (d),

the Rio Grande Regional Water Authority annually at its January

meeting shall calculate the current market value by using the

average price per acre-foot of municipal use water after

conversion from irrigation use water to municipal use water with

a municipal priority of allocation under commission rules of the

last three purchases involving:

(1) a municipal water supplier;

(2) a party other than a municipal water supplier; and

(3) at least 100 acre-feet of municipal use water, with

municipal priority of allocation.

(b) The Rio Grande Regional Water Authority shall use

information from the water rights sales contracts reported to the

Rio Grande Watermaster's Office to calculate the current market

value.

(c) The Rio Grande Regional Water Authority shall make the

calculation:

(1) without charging any of the parties involved; and

(2) using 100 percent of the value of monetary exchanges, not

in-kind exchanges.

(d) For purposes of this subsection, "outer boundaries of a

district" means a district's boundaries without considering any

exclusion of land from inside the district. The Rio Grande

Regional Water Authority shall exclude from the calculation of

current market value under Subsection (a) any sale between a

municipal water supplier and a district if any territory inside

the outer boundaries of the district is:

(1) subject to the municipal water supplier's certificate of

convenience and necessity; or

(2) in the corporate limits of the municipality served by the

municipal water supplier, if the municipal water supplier does

not hold a certificate of convenience and necessity.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.24, eff. September 1, 2007.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

438, Sec. 1, eff. September 1, 2009.

Sec. 49.510. ACCOUNTING FOR SALE OF WATER RIGHTS. A district

shall maintain an accounting of money received from the sale of

water rights under this subchapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.24, eff. September 1, 2007.

Sec. 49.511. CAPITAL IMPROVEMENTS. A district shall designate

at least 75 percent of the proceeds from the sale of water rights

for capital improvements in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.24, eff. September 1, 2007.

Sec. 49.512. MAP OF SERVICE AREA. (a) In this section, "outer

boundaries of a district" means district boundaries without

considering any exclusion of land from inside the district.

(b) Each municipal water supplier that has a certificate of

convenience and necessity service area in the outer boundaries of

a district shall file a map of the service area with the

district.

(c) The municipal water supplier shall update the map and

forward the map to the district when changes are made.

(d) A district periodically shall provide to a municipal water

supplier that serves territory in the district a copy of the

district's map showing the outer boundaries of the district.

(e) A district may request from a municipal water supplier a map

of the municipal water supplier's service area, and a municipal

water supplier may request from the district a map of the

district's outer boundaries. On request, the district and a

municipal water supplier shall provide the map free of charge to

each other at least one time each year. If the district or

municipal water supplier receives more than one request a year

for a map, the district or municipal water supplier may charge a

reasonable fee for the map.

Added by Acts 2007, 80th Leg., R.S., Ch.

1430, Sec. 2.24, eff. September 1, 2007.



CHAPTER 50. PROVISIONS GENERALLY APPLICABLE TO DISTRICTS

WATER CODETITLE 4. GENERAL LAW DISTRICTSCHAPTER 50. PROVISIONS GENERALLY APPLICABLE TO DISTRICTSSUBCHAPTER A. GENERAL PROVISIONSWithout reference to the amendment of Subsecs. (a) and (d), this chapter was repealed by Acts 1995, 74th Leg., R.S., Ch. 715, Sec. 39, eff. September 1, 1995.Sec. 50.004. WRITE-IN VOTING IN CERTAIN DISTRICTS. (a) In a general election for board members under this chapter or Chapter 51, 52, 53, 54, 55, or 58 of this code, a write-in vote may not be counted unless the name written in appears on the list of write-in candidates.(b), (c) Repealed by Acts 1995, 74th Leg., ch. 715, Sec. 39, eff. Sept. 1, 1995.(d) A declaration of write-in candidacy must be filed not later than 5 p.m. of the 45th day before election day. However, if a candidate whose name is to appear on the ballot dies or is declared ineligible after the 48th day before election day, a declaration of write-in candidacy for the office sought by the deceased or ineligible candidate may be filed not later than 5 p.m. of the 42nd day before election day.(e), (f) Repealed by Acts 1995, 74th Leg., ch. 715, Sec. 39, eff. Sept. 1, 1995.

Added by Acts 1993, 73rd Leg., ch. 83, Sec. 1, eff. Sept. 1, 1993. Amended by Acts 1995, 74th Leg., ch. 667, Sec. 4, eff. Sept. 1, 1995.

SUBCHAPTER D. REPORTS TO EXECUTIVE DIRECTORWithout reference to the amendment of Subsec. (a), this chapter was repealed by Acts 1995, 74th Leg., R.S., Ch. 715, Sec. 39, eff. September 1, 1995.Sec. 50.107. AUTHORITY OF COMMISSION OVER ISSUANCE OF DISTRICT BONDS. (a) Notwithstanding any other law to the contrary, a district, other than a navigation district, created under Article XVI, Section 59, of the Texas Constitution, the boundaries of which include less than the total area of one county, may not issue bonds that will be paid wholly or partially by taxes levied by the district unless the commission determines that the project to be financed by the bonds is feasible and issues an order approving the bonds. This section does not apply to refunding bonds.(b) to (h) Repealed by Acts 1995, 74th Leg., ch. 715, Sec. 39, eff. Sept. 2, 1995.

Added by Acts 1981, 67th Leg., p. 2788, ch. 754, Sec. 1, eff. June 16, 1981. Amended by Acts 1989, 71st Leg., ch. 729, Sec. 1, eff. Sept. 1, 1989; Acts 1995, 74th Leg., ch. 81, Sec. 1, eff. May 11, 1995.



CHAPTER 51. WATER CONTROL AND IMPROVEMENT DISTRICTS

WATER CODE

TITLE 4. GENERAL LAW DISTRICTS

CHAPTER 51. WATER CONTROL AND IMPROVEMENT DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 51.001. DEFINITIONS. In this chapter:

(1) "District" means a water control and improvement district.

(2) "Board" means the board of directors of a district.

(3) "Director" means a member of the board of directors of a

district.

(4) "Commissioners court" means the commissioners court of the

county in which a district or part of a district is located.

(5) "Commission" means the Texas Natural Resource Conservation

Commission.

(6) "Executive director" means the executive director of the

Texas Natural Resource Conservation Commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 961, ch. 367, Sec. 1, eff.

June 10, 1981; Acts 1981, 67th Leg., p. 3150, ch. 828, Sec. 1,

eff. June 17, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.138,

eff. Sept. 1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec.

1.075, eff. Aug. 12, 1991.

SUBCHAPTER B. CREATION OF DISTRICT; CONVERSION OF DISTRICT

Sec. 51.011. CREATION OF DISTRICT. A water control and

improvement district may be created under and subject to the

authority, conditions, and restrictions of either Article III,

Section 52, of the Texas Constitution, or Article XVI, Section

59, of the Texas Constitution.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.012. COMPOSITION OF DISTRICT. (a) A district may

include all or part of one or more counties, including any town,

village, or municipal corporation, and may include any other

political subdivision of the state or any defined district.

(b) The areas composing a district do not have to be contiguous

but may consist of separate bodies of land separated by land not

included in the district; however, each segregated area, before

it may be included in the district, must cast a majority vote in

favor of the creation of the district.

(c) No district may include territory located in more than one

county except by a majority vote of the electors residing within

the territory in each county sought to be included in the

district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.013. PETITION. (a) A petition requesting creation of a

district shall be signed by a majority of the persons who hold

title to land in the proposed district which represents a total

value of more than 50 percent of the value of all the land in the

proposed district as indicated by the tax rolls of the central

appraisal district. If there are more than 50 persons holding

title to land in the proposed district, the petition is

sufficient if signed by 50 of them.

(b) The petition may be signed and filed in two or more copies.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2001, 77th Leg., ch. 1423, Sec. 25, eff. June 17,

2001.

Sec. 51.014. CONTENTS OF PETITION. The petition shall include:

(1) the name of the district;

(2) the area and boundaries of the district;

(3) the provision of the Texas Constitution under which the

district is to be organized;

(4) the purpose or purposes of the district;

(5) a statement of the general nature of the work to be done and

the necessity and feasibility of the project, with reasonable

detail and definiteness to assist the court or commission passing

on the petition in understanding the purpose, utility,

feasibility, and need; and

(6) a statement of the estimated cost of the project based on

the information available to the person filing the petition at

the time of filing.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.015. PLACE OF FILING; RECORDING. (a) The petition

shall be filed in the office of the county clerk of the county in

which the district is located. If land in more than one county is

included in the district, copies of the petition certified by the

clerk shall be filed in the office of the county clerk of each

county in which a portion of the district is located.

(b) The petition shall be recorded in a book kept for that

purpose in the office of the county clerk.

(c) If more than one petition is filed and the petitions are

identical except for the signature, one copy of the petition

shall be recorded and all signatures on the other petitions shall

be included.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.016. COMMISSIONERS COURT OR COMMISSION TO CONSIDER

CREATION OF DISTRICT. If the land to be included in a district

is within one county, the creation of the district shall be

considered and ordered by the commissioners court, but if the

land to be included in a district is in two or more counties, the

creation of the district shall be considered and ordered by the

commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 961, ch. 367, Sec. 1, eff.

June 10, 1981.

Sec. 51.017. SINGLE-COUNTY DISTRICT: HEARING. (a) Except as

provided in Subchapter H of this chapter, if a petition is filed

for the creation of a district within one county, the county

judge shall issue an order setting the date of hearing on the

petition by the commissioners court and shall endorse the order

on the petition or on a paper attached to the petition.

(b) After the order is issued, the county clerk shall issue

notice of the hearing.

(c) The petition may be considered at a regular or special

session of the court.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.018. SINGLE-COUNTY DISTRICT: NOTICE OF HEARING. (a)

The notice of hearing on the petition shall include a statement

of the nature and purpose of the district and the date, time, and

place of hearing.

(b) The notice shall be prepared with one original and three

copies. The county clerk shall retain one copy of the notice in

his files and deliver the original and two copies to the county

sheriff.

(c) The sheriff shall post one copy of the notice at the

courthouse door 15 days before the day of the hearing and shall

publish one copy in a newspaper of general circulation in the

county once a week for two consecutive weeks. The first newspaper

publication shall be made at least 20 days before the day of

hearing.

(d) Before the hearing, the sheriff shall make due return of

service of the notice with copy and affidavit of publication

attached to the original.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.019. SINGLE-COUNTY DISTRICT: NAME. (a) A district

located in one county may be named the ____________ County Water

Control and Improvement District, Number ____. (Insert the name

of the county and proper consecutive number.)

(b) A district may be known and designated by any term

descriptive of the location of the district and descriptive of

the principal powers to be exercised by the district; however,

the word "district" shall be included in the designation and a

consecutive number shall be assigned to it if other districts of

the same name have been created in the county.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.020. SINGLE-COUNTY DISTRICT: TESTIMONY AT HEARING. (a)

At the hearing on the petition, any person whose land is included

in or would be affected by the creation of the district may

appear and contest the creation of the district and may offer

testimony to show that the district:

(1) is or is not necessary;

(2) would or would not be a public utility or benefit to land in

the district; and

(3) would or would not be feasible or practicable.

(b) The hearing may be adjourned from day to day.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.021. SINGLE-COUNTY DISTRICT: GRANTING OR REFUSING

PETITION. (a) The commissioners court or the commission shall

grant the petition requesting the creation of a district if it

appears at the hearing that:

(1) organization of the district as requested is feasible and

practicable;

(2) the land to be included and the residents of the proposed

district will be benefited by the creation of the district;

(3) there is a public necessity or need for the district; and

(4) the creation of the district would further the public

welfare.

(b) If the commissioners court or the commission fails to make

the findings required by Subsection (a) of this section, it shall

refuse to grant the petition.

(c) If the commissioners court or the commission finds that any

of the land sought to be included in the proposed district will

not be benefited by inclusion in the district, it may exclude

those lands not to be benefited and shall redefine the boundaries

of the proposed district to include only the land that will

receive benefits from the district.

(d) Repealed by Acts 1989, 71st Leg., ch. 936, Sec. 19, eff.

Sept. 1, 1989.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1989, 71st Leg., ch. 936, Sec. 19, eff. Sept. 1,

1989.

Sec. 51.022. SINGLE-COUNTY DISTRICT: APPEAL FROM ORDER OF

COMMISSIONERS COURT. (a) If the commissioners court grants or

refuses to grant the petition, any person who signed the petition

or any person who appears and protests the petition and offers

testimony against the creation of the district may appeal from

the order of the court by giving notice of appeal in open court

at the time of the entry of the order, which shall be entered on

the court's docket, and by filing with the clerk of the

commissioners court within five days a good and sufficient appeal

bond in the amount of $2500.

(b) The appeal bond shall be approved by the clerk of the

commissioners court payable to the county judge conditioned for

the prosecution of the appeal with effect and the payment of all

costs incurred with the appeal in the event that the final decree

of the court is against the appellant.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.023. SINGLE-COUNTY DISTRICT: RECORD ON APPEAL; NOTICE OF

APPEAL. (a) On completion of an appeal as provided in Section

51.022 of this code, the clerk of the commissioners court shall,

within 10 days, prepare a certified transcript of all orders

entered by the commissioners court and transmit them with all

original documents, processes, and returns on processes to the

clerk of the district court to which the appeal is taken.

(b) All persons shall be charged with notice of the appeal

without notice or service of notice. No person who failed to

appear by petition, in person, or by attorney in the

commissioners court may be permitted to intervene in the district

court trial.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.024. SINGLE-COUNTY DISTRICT: HEARING IN DISTRICT COURT;

PROCEDURE. (a) The district court, either in term time or in

vacation time, shall schedule the appeal for hearing with all

reasonable dispatch.

(b) In the proceeding in the district court, formal pleadings

shall not be required but, with the court's permission, may be

filed.

(c) The trial and decision shall be by the court without the

intervention of a jury, and the hearing shall be conducted as

though the jurisdiction of the district court were original

jurisdiction.

(d) The following matters may be contested in the district

court:

(1) all matters which were or might have been presented in the

commissioners court;

(2) the validity of the act under which the district is proposed

to be created; and

(3) the regularity of all previous proceedings.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 2646, ch. 707, Sec. 4(43),

eff. Aug. 31, 1981.

Sec. 51.025. SINGLE-COUNTY DISTRICT: JUDGMENT OF DISTRICT COURT;

APPEAL. (a) In the appeal, the district court shall apply to

the determination its full powers to the end that substantial

justice may be done.

(b) An appeal from the judgment of the district court may be

taken as in other civil causes, but appeals filed under Section

51.022 of this code shall be given precedence on the docket of

any higher court over all causes which are not of similar public

concern.

(c) The final judgment of the district court, or other court to

which an appeal may be prosecuted, shall be certified and

transmitted to the clerk of the commissioners court with all

original documents and processes which were transmitted from the

commissioners court to the district court on appeal.

(d) The commissioners court shall enter its order on the

petition to conform to the decree entered by the court of final

jurisdiction and shall enter other and further orders as may be

required by law to execute the intent of the certified decree.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.026. SINGLE-COUNTY DISTRICT: APPOINTMENT OF DIRECTORS;

BOND. (a) If the commissioners court grants a petition for

creation of a district, it shall appoint five directors who shall

serve until their successors are elected or appointed in

accordance with law.

(b) Each director shall, within 15 days after appointment, file

his official bond in the office of the county clerk, and the

county clerk shall present the bond to the county judge for

approval. The county judge shall pass on the bond and approve it,

if it is proper and sufficient, or disapprove it and shall

endorse his action on the bond and return it to the county clerk.

(c) If approved, the bond of a director shall be recorded in a

record kept for that purpose in the office of the county clerk,

but if a bond is not approved, a new bond may be furnished within

10 days after disapproval.

(d) If any director appointed under this section fails to

qualify, the commissioners court shall appoint another person to

replace him.

(e) Each director appointed under this section shall take the

oath of office as provided by Section 51.078 of this code.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.027. MULTI-COUNTY DISTRICT: HEARING BY COMMISSION. (a)

The commission shall have exclusive jurisdiction and power to

hear and determine all petitions for creation of a district which

will include land or property located in two or more counties.

(b) The orders of the commission concerning the organization of

a district shall be final, unless an appeal is taken from the

orders as provided in this subchapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.028. MULTI-COUNTY DISTRICT: NOTICE OF HEARING. (a)

When a petition is filed, the commission shall give notice of an

application in the manner provided in Section 49.011 and may

conduct a hearing on the application if the commission determines

that a hearing is necessary under that section.

(b) Further, the notice shall be posted at the courthouse door,

on the bulletin board used for posting legal notices, in each

county in which the district may be located.

(c) The notice shall be published in one or more newspapers with

general circulation in the area of the proposed district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 25, eff. Sept. 1,

1997.

Sec. 51.031. MULTI-COUNTY DISTRICT: APPEAL FROM COMMISSION

DECISION. (a) When the commission grants or refuses a petition,

any person who comes within the requirements specified in

Sections 51.020-51.025 of this code may prosecute an appeal from

the judgment of the commission under Sections 51.022-51.025 of

this code.

(b) The appeal may be taken to any district court in any county

in which part of the proposed district is located or to a

district court in Travis County.

(c) The time within which an appeal bond may be approved and

filed is 15 days after the entry of the final order by the

commission.

(d) On the perfection of the appeal, the appellant shall pay the

actual cost of the transcript of the record, which will be

assessed as part of the costs incurred on the appeal.

(e) Whenever practicable, the original documents and processes

with the returns attached shall be sent to the district court.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.032. MULTI-COUNTY DISTRICT: APPOINTMENT OF DIRECTORS BY

COMMISSION; BOND. (a) If the commission grants the petition for

creation of the district, it shall appoint five directors, who

shall serve until their successors are elected or appointed.

(b) A certified copy of the order of the commission granting a

petition and naming the directors shall be filed in the office of

the county clerk of each county in which a portion of the

district is located.

(c) Each director named in the order shall, within 15 days after

appointment, file his official bond in the office of the county

clerk of the county of his residence. The county clerk shall

present the bond to the county judge for approval.

(d) The county judge shall act on each bond in the manner

provided in Section 51.026 of this code.

(e) If any director appointed under this section fails to

qualify, the commissioners court of the county in which he lives

shall appoint some qualified person to replace him.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.035. INCLUSION OF CITY, TOWN, OR MUNICIPAL CORPORATION

IN DISTRICT. (a) No city, town, or municipal corporation may be

included within any district created under this chapter unless

the proposition for the creation of the district has been adopted

by a majority of the electors in the city, town, or municipal

corporation.

(b) Any municipal corporation included within a district shall

be a separate voting district, and the ballots cast within the

municipal corporation shall be counted and canvassed separately

from the remainder of the district.

(c) No district which includes a city, town, or municipal

corporation may include land outside of the municipal corporation

unless the election to confirm and ratify the creation of the

district favors the creation of the district independent of the

vote within the municipal corporation.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.036. CONFIRMATION ELECTION IN DISTRICT INCLUDING LAND IN

MORE THAN ONE COUNTY. No district, the major portion of which is

located in one county, may be organized to include land in

another county unless the election held in the other county to

confirm and ratify the creation of the district is adopted by

those voting in the other county.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.037. EXCLUSION OF PARTS OF DISTRICT; DISSOLUTION. (a)

If any portion of a district governed by Sections 51.035 and

51.036 of this code, votes against the creation of the district

and the remainder of the district votes for the creation, the

district is confirmed and ratified in those portions of the

district voting for the creation, and the district is composed

only of those portions.

(b) The excluded portions of the district shall be excluded from

all debts and obligations incurred after the election; however,

all land and property included in the original district shall be

subject to the payment of taxes for the payment of all debts and

obligations, including organization expenses, incurred while it

was a part of the district.

(c) If a district is created and portions of the proposed

district are excluded by the vote in those portions, 10 percent

of the voters in the district may file with the board a petition

asking for a new election on the issue. A new election shall be

ordered and held for the remaining portion of the district or the

district organization may be dissolved by order of the board and

a new district formed.

(d) A petition requesting a new election shall be filed within

30 days after the day on which the result of the election is

canvassed and declared by the board.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.038. MUNICIPAL DISTRICTS. (a) A district operating

under the provisions of this chapter may, by order of the board

entered in the minutes, become a "municipal district."

(b) To become a municipal district, a district shall have a

taxing power unlimited as to rate and amount and may not have

outstanding or authorized bond obligations exceeding 20 percent

of the established assessable, taxable evaluation of the real

estate subject to the district's taxing power. In computing

outstanding or authorized bond obligations, the bond obligations

which may be retired by the district out of revenues from sources

other than the income from district taxation shall not be

included.

(c) To be eligible to become a municipal district, a district:

(1) shall embrace the total area of a municipal corporation

which has bond obligations which may be declared eligible for

purchase by savings banks and trusts under the acts of the State

of New York, and which has plans designed for furnishing, in

whole or in part, a water supply, sanitation facilities, flood

protection, or other service inuring to the general benefit of

the inhabitants of the embraced city; or

(2) shall have a population, according to the last preceding

federal census, of at least 30,000 persons and have established

assessable real estate values of at least $50 million.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.039. BONDS OF MUNICIPAL DISTRICTS. (a) A district

operating under Section 51.038 of this code may issue bonds which

bear the legend "municipal bond."

(b) Bonds issued in compliance with this section and with

Section 51.038 of this code shall be eligible for investment of

the funds of:

(1) state banks, trust funds, and savings banks;

(2) insurance companies, for the purpose of holding the bonds as

legal reserves against liability under their contracts for

insurance or for investment of an accumulated surplus;

(3) counties, cities, towns, and other political bodies, for the

purpose of investing the accumulated sinking fund money of those

bodies;

(4) the State Board of Education and the regents of The

University of Texas System; and

(5) trustees, receivers, administrators, and guardians

administering funds under orders of a court.

(c) Municipal bonds issued under this section, when in the

lawful possession of any person, shall be lawful reserves, where

reserves are required by law.

(d) The bonds are eligible for deposit with the banking and

insurance departments of Texas in all cases where deposit,

pledge, or security is required by law.

(e) The bonds shall be lawful security for any bank designated

as an official depository for a political body under the laws of

Texas.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.040. CONVERSION OF CERTAIN DISTRICTS INTO DISTRICTS

OPERATING UNDER THIS CHAPTER. (a) Any water improvement

district, levee improvement district, or irrigation district

created under Article III, Section 52, of the Texas Constitution,

or under Article XVI, Section 59, of the Texas Constitution, or

any conservation and reclamation district created under Article

XVI, Section 59, of the Texas Constitution, may be converted to a

district operating under this chapter.

(b) The governing body of a district which desires to convert

into a district operating under this chapter shall adopt and

enter in the minutes of the governing body a resolution declaring

that, in its judgment, conversion into a water control and

improvement district operating under this chapter and under

Article XVI, Section 59, of the Texas Constitution, would serve

the best interest of the district and would be a benefit to the

land and property included in the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.041. CONVERSION OF DISTRICT; NOTICE. (a) Notice of the

adoption of a resolution under Section 51.040 of this code shall

be given by publishing the resolution in a newspaper with general

circulation in the county or counties in which the district is

located.

(b) The notice shall be published once a week for two

consecutive weeks with the first publication not less than 14

full days before the time set for a hearing.

(c) The notice shall:

(1) state the time and place of the hearing;

(2) set out the resolution in full; and

(3) notify all interested persons to appear and offer testimony

for or against the proposal contained in the resolution.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.042. CONVERSION OF DISTRICT; FINDINGS. (a) If, on a

hearing, the governing body of the district finds that conversion

of the district into one operating under this chapter would serve

the best interest of the district and would be a benefit to the

land and property included in the district, it shall enter an

order making this finding and the district shall become a

district operating under this chapter.

(b) If the governing body finds that the conversion of the

district would not serve the best interest of the district and

would not be a benefit to the land and property included in the

district, it shall enter an order against conversion of the

district into one operating under this chapter.

(c) The findings of the governing body of a district entered

under this section are final and not subject to appeal or review.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.043. EFFECT OF CONVERSION. A district which converts

into a district operating under this chapter shall:

(1) be constituted a water control and improvement district

operating under and governed by this chapter;

(2) be a conservation and reclamation district under the

provisions of Article XVI, Section 59, of the Texas Constitution;

and

(3) have and may exercise all the powers, authority, functions,

and privileges provided in this chapter in the same manner and to

the same extent as if the district had been created under this

chapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.044. RESERVATION OF CERTAIN POWERS FOR CONVERTED

DISTRICTS. (a) Any water improvement district, water control

and preservation district, fresh water supply district, levee

improvement district, drainage district, or navigation district,

after conversion under Section 51.040 of this code, may continue

to exercise all necessary specific powers under any specific

conditions provided by the chapter of this code under which the

district was operating before conversion.

(b) At the time of making the order of conversion, the governing

body shall specify in the order the specific provisions of the

chapter of the code under which the district had been operating

which are to be preserved and made applicable to the operations

of the district after conversion into a district operating under

this chapter.

(c) A reservation of a former power under Subsection (a) of this

section may be made only if this chapter does not make specific

provision concerning a matter necessary to the effectual

operation of the converted district.

(d) In all cases in which this chapter does make specific

provision, this chapter shall, after conversion, control the

operations and procedure of the converted district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.045. CONVERSION OF A DISTRICT OPERATING UNDER THIS

CHAPTER TO A FRESH WATER SUPPLY DISTRICT. (a) Any district

operating under this chapter may be converted into a district

operating as a fresh water supply district under Chapter 53 of

this code in the manner provided in this section.

(b) The governing body of a district desiring to convert under

this section shall adopt a resolution declaring that, in its

judgment, conversion of the district into one operating under

Chapter 53 of this code and under the provisions of Article XVI,

Section 59, of the Texas Constitution, would be in the best

interest of the district and would be a benefit to the land and

property in the district.

(c) The resolution shall provide for a public hearing on the

proposition at a date to be fixed by the governing body not less

than 15 days nor more than 30 days from the date of the

resolution.

(d) Notice of the hearing shall be published once a week for two

consecutive weeks in a newspaper with general circulation in the

area in which the district is located. The first publication

shall be not less than 14 days before the time set for the

hearing. The notice shall contain a copy of the resolution or a

substantial statement of the matters contained in the resolution.

(e) At the hearing, any person may appear and offer testimony

and other evidence.

(f) If, on hearing, the board finds that the conversion of the

district operating under this chapter into one operating under

Chapter 53 of this code would be in the best interest of the

district and would be a benefit to the land and property in the

district, it shall enter an order declaring the district to be

one operating under Chapter 53 of this code, and thereafter, the

district shall operate under the provisions of Chapter 53.

(g) If the board finds that conversion would not be in the best

interest of the district and would not be a benefit to the land

and property in the district, it shall enter its order to that

effect and the district shall continue to operate under this

chapter.

(h) The findings of the governing body shall be final and not

subject to review or appeal.

(i) Nothing in this section may be construed to authorize the

impairment of any existing contract.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.046. ORGANIZATION OF DISTRICT TO CONDUCT PRELIMINARY

SURVEYS. A district may be organized for the sole purpose of

conducting preliminary surveys to determine whether or not

improvements are needed and what improvements, if any, are

required to promote the public welfare.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.047. CREATION OF MASTER DISTRICT. A master district may

be created under this chapter and may include all or any part of

the area of one or more districts created and operating under the

provisions of this chapter or Chapters 53, 55, 56, 57, 60-63 of

this code or Chapter 3, Title 128, Revised Civil Statutes of

Texas, 1925.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.048. PURPOSES OF MASTER DISTRICT. (a) A master

district may be created to conduct preliminary surveys and to

develop a plan for the control and use of the water of any given

stream, so that the improvements on one part of a watershed will

be mechanically and economically related to all other

improvements on the stream or its watershed.

(b) A master district also may be created to enable districts to

pool their resources when necessary to economically:

(1) make preliminary surveys;

(2) adopt a plan to coordinate the plants, improvements, and

facilities of the several constituent districts;

(3) provide the improvements and facilities proposed to be

constructed and furnished by the master district;

(4) provide improvements for the common benefit of the several

districts;

(5) enable the districts jointly to make purchases; or

(6) maintain or operate works for the common benefit of the

several districts.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.049. MASTER DISTRICT; PROCEDURE. (a) The Commission

shall have exclusive jurisdiction to hear and determine petitions

for the creation of a master district.

(b) Each district composing part of a master district shall, for

all purposes of an election, constitute a separate voting unit.

No existing district may be included in a master district unless

the proposal is approved by a majority of the qualified electors

of the constituent district voting in the election.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.050. MASTER DISTRICT; DIRECTORS. A master district may

have directors which number five, seven, or any other uneven

number up to 21.

(b) The number shall be determined at the time of the creation

of the district and may thereafter be changed by the directors of

the district in a manner to conform to the requirements for

equitable representation for the various areas of the master

district.

(c) The election and qualification of the directors shall, where

applicable, be controlled as provided by the other provisions of

this chapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.051. MASTER DISTRICT GOVERNED BY CHAPTER. The

provisions of this chapter, where applicable, shall govern a

master district in:

(1) the procedure for its creation;

(2) the conduct of its affairs; and

(3) its powers.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.052. CITY, TOWN, OR MUNICIPAL CORPORATION CREATED AS A

DISTRICT. (a) Any city, town, or municipal corporation may have

the benefit and powers provided in this chapter under the Texas

Constitution and may aid any district in the construction and

operation of any improvements to the extent that the improvements

may be an advantage to the municipal corporation.

(b) The area included in any city, town, or municipal

corporation may be organized into and constituted a district

operating under this chapter with all the powers, authority, and

privileges provided by Article XVI, Section 59, of the Texas

Constitution. The district shall be governed by this chapter and

by an ordinance duly enacted by the governing body of the city,

town, or municipal corporation.

(c) The ordinance required by Subsection (b) of this section

shall appoint five directors for the district. Each director's

bond shall be filed with and approved by the governing body of

the municipal corporation.

(d) On the qualification of the directors, the district shall be

completely organized without the necessity of an election. The

district shall thereafter be governed by the provisions of this

chapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER C. ADMINISTRATIVE PROVISIONS

Sec. 51.071. BOARD OF DIRECTORS. The governing body of a

district is the board of directors, which shall consist of five

directors.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.0711. SPECIAL DIRECTOR. (a) The governing body of a

municipality that enters a contract or agreement with a district

located in more than one county to jointly construct, acquire,

operate, or maintain a regional wastewater system is entitled to

appoint a special director to the board of the district. Section

51.072 does not apply to a special director.

(b) The office of special director exists only during the period

for which the contract or agreement is in effect. If the contract

or agreement is in effect for a term of more than four years, a

special director serves for a four-year term of office. A vacancy

in the office of special director shall be filled by the

governing board of the municipality.

(c) A special director is entitled to vote only on matters

before the district's board of directors that are directly

related to the regional wastewater system that is the subject of

the contract or agreement between the municipality and the

district.

(d) In any matter on which the director appointed under this

section votes, approval by a majority of the six members of the

board is required for approval.

Added by Acts 1989, 71st Leg., ch. 575, Sec. 1, eff. June 14,

1989. Amended by Acts 1995, 74th Leg., ch. 715, Sec. 4, eff.

Sept. 1, 1995.

Sec. 51.072. QUALIFICATIONS FOR DIRECTOR. To be qualified for

election as a director, a person must be a resident of the state,

own land subject to taxation in the district, and be at least 18

years of age. Section 49.052 does not apply to a district

governed by this chapter whose principal purpose is providing

water for irrigation.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1995, 74th Leg., ch. 715, Sec. 5, eff. Sept. 1,

1995.

Sec. 51.0731. ELECTION DATE FOR CERTAIN DIRECTORS. The election

date for directors of a district proposing to provide or actually

providing water and sewer services or either of these services to

household users as the principal functions of the district shall

be the first Saturday in April.

Added by Acts 1973, 63rd Leg., p. 1539, ch. 559, Sec. 2, eff.

June 15, 1973. Amended by Acts 1975, 64th Leg., p. 625, ch. 256,

Sec. 1, eff. Sept. 1, 1975.

Sec. 51.0732. UNIFORM ELECTION DATE. Notwithstanding the

election date prescribed by Section 51.0731 of this code, an

election held under that section shall be held on a uniform

election date as provided by law.

Added by Acts 1987, 70th Leg., ch. 54, Sec. 25(l), eff. Sept. 1,

1987.

Sec. 51.075. APPLICATION TO GET ON BALLOT. A candidate for the

office of director or other elective office may file an

application with the secretary of the board to have the

candidate's name printed on the election ballot. The application

must be signed by the applicant or by at least 10 qualified

electors of the district and must be filed not later than 5 p.m.

of the 45th day before the date of the election.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1989, 71st Leg., ch. 1009, Sec. 1, eff. Sept. 1,

1989.

Sec. 51.076. SELECTION OF DIRECTORS IN CERTAIN DISTRICTS. (a)

In a district created after June 18, 1967, with boundaries

coterminous with the boundaries of a county, the commissioners

court may provide in the order granting the petition for creation

that the directors are to be selected either as provided in

Section 49.102 or by the "commissioners precinct method," which

provides for the election of two directors from each

commissioners precinct in the county and the election of one

director from the county at large.

(b) If the commissioners court provides for the commissioners

precinct method, it may appoint two qualified directors from each

commissioners precinct and one director from the county at large,

who shall serve until their successors are elected and have

qualified. Except for the provisions of this subsection, Section

51.026 of this code applies to the appointment of the initial

directors.

(c) The directors appointed by the commissioners court under

Subsection (b) of this section shall order an election in the

district on the second Tuesday in January following the creation

of the district. The two persons receiving the highest number of

votes in each precinct are the directors from that precinct, and

the person receiving the highest number of votes from the county

at large is the director at large.

(d) Of the two persons elected from each commissioners precinct,

the person who receives the highest number of votes in each

precinct shall serve for four years and until his successor is

elected and has qualified, and the person receiving the second

highest number of votes in each precinct shall serve for two

years and until his successor is elected and has qualified. The

person who is elected from the county at large shall serve for

four years and until his successor is elected and has qualified.

At each election after the first election, a person who is

elected director shall serve for four years and until his

successor is elected and has qualified.

(e) To be qualified for election as a director from a

commissioners precinct, a person must be 21 years of age, a

citizen of the state, and own land subject to taxation in the

commissioners precinct from which he is elected.

(f) To be qualified for election as a director from the county

at large, a person must possess the qualifications specified in

Section 51.072 of this code.

(g) If a vacancy occurs in the office of director between

regular elections, the vacancy shall be filled for the unexpired

term at a special election in the director's precinct. The

special election shall be called by a majority of the remaining

members of the board within 8 days after the vacancy occurs and

to be held not more than 40 days after the vacancy occurs.

(h) Except as otherwise provided in this section, all laws

relating to the election and qualification of directors of a

district shall govern and control the election and qualification

of directors selected by the commissioners precinct method

whether the precinct election is regular or special.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1983, 68th Leg., p. 5212, ch. 951, Sec. 3, eff.

Jan. 1, 1984; Acts 1995, 74th Leg., ch. 715, Sec. 6, eff. Sept.

1, 1995.

Sec. 51.085. DISTRICT TAX ASSESSOR AND COLLECTOR. The board may

appoint one person to the office of tax assessor and collector,

or it may order an election to fill that office.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.090. BONDS OF OFFICERS OF A DISTRICT ACTING AS FISCAL

AGENT OR COLLECTING MONEY FOR UNITED STATES. (a) If a district

is appointed fiscal agent for the United States or if a district

is authorized to make collections of money for the United States

in connection with a federal reclamation project, each director

and officer of the district including the tax assessor and

collector shall execute an additional bond in the amount required

by the secretary of the interior, conditioned on the faithful

discharge of his respective office and on the faithful discharge

by the district of its duties as fiscal or other agent of the

United States under its appointment or authorization.

(b) The additional bonds shall be approved, recorded, and filed

as provided in this chapter for other official bonds.

(c) Suit may be brought on the bonds by the United States or any

person injured by the failure of the officer or the district to

fully, promptly, and completely perform their respective duties.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.0951. MEETINGS IN CERTAIN DISTRICTS. After at least 25

qualified electors are residing in a district covered by Section

51.0941 of this code, on written request of at least five of

these electors, the board shall designate a meeting place within

the district. On the failure to designate the location of the

meeting place within the district, five electors may petition the

commission to designate a location, which may be changed by the

board after the next election of members to the board.

Added by Acts 1973, 63rd Leg., p. 618, ch. 263, Sec. 2, eff. Aug.

27, 1973.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 51.121. PURPOSES OF DISTRICT. (a) A water control and

improvement district organized under the provisions of Article

III, Section 52, of the Texas Constitution, may provide for:

(1) the improvement of rivers, creeks, and streams to prevent

overflows, to permit navigation or irrigation, or to aid in these

purposes; or

(2) the construction and maintenance of pools, lakes,

reservoirs, dams, canals, and waterways for irrigation, drainage,

or navigation, or to aid these purposes.

(b) A water control and improvement district organized under the

provisions of Article XVI, Section 59, of the Texas Constitution,

may provide for:

(1) the control, storage, preservation, and distribution of its

water and floodwater and the water of its rivers and streams for

irrigation, power, and all other useful purposes;

(2) the reclamation and irrigation of its arid, semiarid, and

other land which needs irrigation;

(3) the reclamation, drainage, conservation, and development of

its forests, water, and hydroelectric power;

(4) the navigation of its coastal and inland water;

(5) the control, abatement, and change of any shortage or

harmful excess of water;

(6) the protection, preservation, and restoration of the purity

and sanitary condition of water within the state; and

(7) the preservation and conservation of all natural resources

of the state.

(c) The purposes stated in Subsection (b) of this section may be

accomplished by any practical means.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.122. ADOPTING RULES AND REGULATIONS. A district may

adopt and enforce reasonable rules and regulations to:

(1) secure and maintain safe, sanitary, and adequate plumbing

installations, connections, and appurtenances as subsidiary parts

of the district's sanitary sewer system;

(2) preserve the sanitary condition of all water controlled by

the district;

(3) prevent waste or the unauthorized use of water controlled by

the district;

(4) regulate privileges on any land or any easement owned or

controlled by the district; or

(5) provide and regulate a safe and adequate freshwater

distribution system.

Added by Acts 2001, 77th Leg., ch. 1423, Sec. 26, eff. June 17,

2001.

Sec. 51.125. CONSTRUCTION OF IMPROVEMENTS. A district may

construct all works and improvements necessary:

(1) for the prevention of floods;

(2) for the irrigation of land in the district;

(3) for the drainage of land in the district, including drainage

ditches or other facilities for drainage;

(4) for the construction of levees to protect the land in the

district from overflow;

(5) to alter land elevations where correction is needed; and

(6) to supply water for municipal uses, domestic uses, power and

commercial purposes, and all other beneficial uses or controls.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.127. ADOPTING RULES AND REGULATIONS. A district may

adopt and make known reasonable regulations to:

(1) secure and maintain safe, sanitary, and adequate plumbing

installations, connections, and appurtenances as subsidiary parts

of sanitary sewer systems;

(2) preserve the sanitary condition of all water controlled by

the district;

(3) prevent waste or the unauthorized use of water; and

(4) regulate residence, hunting, fishing, boating, and camping,

and all recreational and business privileges on any body or

stream of water, or any body of land, or any easement owned or

controlled by the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.128. EFFECT OF RULES AND REGULATIONS. After the

required publication, rules and regulations adopted by the

district under Section 51.127 of this code shall be recognized by

the courts as if they were penal ordinances of a city.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.129. PUBLICATION OF RULES AND REGULATIONS. (a) The

board shall publish once a week for two consecutive weeks a

substantive statement of the rules or regulations and the penalty

for their violation in one or more newspapers with general

circulation in the area in which the property of the district is

located.

(b) The substantive statement shall be as condensed as is

possible to intelligently explain the purpose to be accomplished

or the act forbidden by the rule or regulation.

(c) The notice must advise that breach of the regulations will

subject the violator to a penalty and that the full text of the

regulation is on file in the principal office of the district

where it may be read by any interested person.

(d) Any number of regulations may be included in one notice.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.130. EFFECTIVE DATE OF RULES AND REGULATIONS. The

penalty for violation of a rule or regulation is not effective

and enforceable until five days after the publication of the

notice. Five days after the publication, the published regulation

shall be in effect and ignorance of it is not a defense for a

prosecution for the enforcement of the penalty.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.133. CONSTRUCTING BRIDGES AND CULVERTS ACROSS AND OVER

COUNTY AND PUBLIC ROADS. The district shall build necessary

bridges and culverts across and over district canals, laterals,

and ditches which cross county or public roads. Funds of the

district shall be used to construct the bridges and culverts.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.134. CONSTRUCTING CULVERTS AND BRIDGES ACROSS AND UNDER

RAILROAD TRACKS, ROADWAYS, AND INTERURBAN OR STREET RAILWAYS.

(a) The district, at its own expense, may build necessary

bridges and culverts across or under any railroad tracks or

roadways of any railroad or any interurban, or street railway to

enable the district to construct and maintain any canal, lateral,

ditch, or other improvement of the district.

(b) Before the district builds a bridge or culvert, the board

shall deliver written notice to the local agent, superintendent,

roadmaster, or owner. The railroad company or its owner shall

have 60 days in which to build the bridge at its own expense and

according to its own plans.

(c) The canal, culvert, ditch, or structure shall be constructed

of sufficient size and proper plan to serve the purpose for which

it is intended.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.135. CONTRACTING FOR TOLL BRIDGES AND FERRY SERVICE.

(a) A district may make contracts with responsible persons for

the construction and operation of toll bridges over the

district's water for not more than 20 years or for ferry service

on or over the district's water for not more than 10 years.

(b) The contract shall set reasonable compensation to be charged

for service by the facility and shall require adequate bond or

bonds from the person with whom it enters into the contract,

payable to the district, on the conditions and in the amount

which the board considers necessary.

(c) The contracts may provide for forfeiture of the franchise

for a failure of the licensee to render adequate public service.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.149. CONTRACTS. (a) Notwithstanding Section 49.108(e),

no approval other than that specified in Subsection (c) need be

obtained in order for a contract between a district and a

municipality to be valid, binding, and enforceable against all

parties to the contract. After approval by a majority of the

electors voting at an election conducted in the manner of a bond

election, a district may make payments under a contract from

taxes for debt that does not exceed 30 years.

(b) A contract may provide that the district will make payments

under the contract from proceeds from the sale of notes or bonds,

from taxes, from any other income of the district, or from any

combination of these.

(c) A district may make payments under a contract from taxes,

other than maintenance taxes, after the provisions of the

contract have been approved by a majority of the electors voting

at an election held for that purpose.

(d) Any contract election may be held at the same time as and in

conjunction with an election to issue bonds, and the procedure

for calling the election, giving notice, conducting the election,

and canvassing the returns shall be the same as the procedure for

a bond election.

(e) A district created pursuant to Chapter 628, Acts of the 68th

Legislature, Regular Session, 1983, is defined as a municipal

corporation and political subdivision pursuant to Chapter 405,

Acts of the 76th Legislature, Regular Session, 1999, and is

authorized to take action accordingly.

Amended by Acts 1989, 71st Leg., ch. 328, Sec. 13, eff. Sept. 1,

1989; Acts 1995, 74th Leg., ch. 778, Sec. 1, eff. June 16, 1995;

Acts 2001, 77th Leg., ch. 965, Sec. 20.02, eff. Sept. 1, 2001;

Acts 2001, 77th Leg., ch. 966, Sec. 2.58, eff. Sept. 1, 2001;

Acts 2003, 78th Leg., ch. 1276, Sec. 18.010, eff. Sept. 1, 2003.

Sec. 51.150. CONTRACTS WITH OTHER DISTRICTS OR WATER SUPPLY

CORPORATIONS. (a) In this section, "authorized water district"

means a district created under Section 52(b)(1) or (2), Article

III, or Section 59, Article XVI, Texas Constitution.

(b) A district may enter into a contract with an authorized

water district or a water supply corporation that authorizes the

district to acquire, through the issuance of debt or other means,

and convey to the authorized water district or water supply

corporation all or part of a water supply, treatment, or

distribution system, a sanitary sewage collection or treatment

system, or works or improvements necessary for drainage of land

in the district. The contract may:

(1) permit the district to rehabilitate, repair, maintain,

improve, enlarge, or extend any existing facilities to be

conveyed to the authorized water district or water supply

corporation; or

(2) require the district to pay impact fees or other fees to the

authorized water district or water supply corporation for

capacity or service in facilities of the authorized water

district or water supply corporation.

(c) The contract entered into under Subsection (b) may authorize

the authorized water district or water supply corporation to

purchase the water, sewer, or drainage system from the district

through periodic payments to the district in amounts that,

combined with the net income of the district, are sufficient for

the district to pay the principal of and interest on any bonds of

the district. The contract may provide that the payments due

under this subsection:

(1) are payable from and secured by a pledge of all or part of

the revenues of the water, sewer, or drainage system;

(2) are payable from taxes to be imposed by the authorized water

district; or

(3) are payable from a combination of the revenues and taxes

described by Subdivisions (1) and (2).

(d) The contract may authorize the authorized water district or

water supply corporation to operate the water, sewer, or drainage

system conveyed by the district under Subsection (b).

(e) The contract may require the district to make available to

the authorized water district or water supply corporation all or

part of the raw or treated water to be used for the provision of

services within the district.

(f) If the contract provides for the water, sewer, or drainage

system to be conveyed to the authorized water district or water

supply corporation on or after the completion of construction,

the authorized water district or water supply corporation may pay

the district to provide water, sewer, or drainage services to

residents of the authorized water district or customers of the

water supply corporation.

(g) The contract may authorize the district to convey to the

authorized water district or water supply corporation at no cost

a water, sewer, or drainage system and require the authorized

water district or water supply corporation to use all or part of

those systems to provide retail service to customers within the

district in accordance with the laws of this state and any

certificate of convenience and necessity of the authorized water

district or water supply corporation.

(h) A contract under this section must be approved by a majority

vote of the governing bodies of the district and the authorized

water district or water supply corporation. If Section 52,

Article III, or Section 59, Article XVI, Texas Constitution,

requires that qualified voters of the district approve the

imposition of a tax by the district or the authorized water

district, the district or the authorized water district shall

call an election for that purpose.

Added by Acts 2005, 79th Leg., Ch.

962, Sec. 1, eff. June 18, 2005.

Sec. 51.156. CONTRACT WITH THE UNITED STATES. (a) The board of

a district organized under the provisions of Article XVI, Section

59, of the Texas Constitution to irrigate arid land may contract

with the United States for the investigation, construction,

extension, operation, and maintenance of any federal reclamation

project of benefit to the district and authorized under the

National Reclamation Act of 1902, as amended.

(b) The board may contract to secure a district water supply

from the federal reclamation project and to pay to the United

States the agreed cost of it in the form of construction charges,

operation and maintenance charges, and water rental charges, as

shown by the contract and in accordance with the terms and

conditions of the national reclamation law.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.157. CONSTRUCTION CHARGES UNDER A CONTRACT WITH THE

UNITED STATES. The construction charges under a contract with

the United States may include the cost of drainage and

flood-control works necessary to control floods or to maintain

the irrigability of district land, and the cost of incidental

electric power and municipal water service which the water supply

of the reclamation project makes feasible.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.158. ELECTION TO APPROVE A CONTRACT WITH THE UNITED

STATES. (a) The electors of the district shall vote to approve

every contract involving the payment of construction charges to

the United States. The provisions of this chapter relating to the

election to approve the validation of district bonds shall be

followed, including the prosecution of an action in court to

determine the validity of the contract.

(b) The notice of election shall state the maximum amount,

exclusive of operation and maintenance charges, water rental

charges, interest, and penalties, payable by the district to the

United States under the contract.

(c) The ballot shall be printed to provide for voting for or

against the proposition: "The contract with the United States and

levy of taxes to make payments under the contract." This is the

only proposition which may appear on the ballot.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.159. CONVEYING PROPERTY TO THE UNITED STATES. A

district may convey any property to the United States necessary

for the construction, operation, or maintenance of federal

reclamation works used or to be used for the benefit of the

district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.160. ENGINEERING DATA UNNECESSARY. If a district

contracts with the United States under the provisions of Section

51.155 of this code for use by the district of federal

reclamation works, the district need not prepare or file any

engineering data for the construction of the works.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.161. CONSENT OF UNITED STATES TO ALTER DISTRICT'S

BOUNDARIES. Until all money has been paid by the district which

is due to the United States under a contract relating to a

federal reclamation project, the United States must consent to

any change in the boundaries of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.162. TAXES LEVIED BY DISTRICT UNDER CONTRACT WITH THE

UNITED STATES. (a) A district which enters into a contract with

the United States shall levy annually sufficient taxes to provide

payment of all installments required by the contract.

(b) The board may apportion benefits and levy and collect taxes

on the benefit basis instead of the ad valorem basis with the

approval of the district electors.

(c) The board may pay construction charges when provided by

contract on the basis of the average gross annual acre income of

the land of the district or designated divisions or subdivisions

of the district. The secretary of the interior shall determine

the annual gross acre income.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.163. ASSESSMENTS FOR CONTRACTS WITH THE UNITED STATES.

The board shall levy annually sufficient assessments to collect

the money required to pay all the district's obligations in full

when due regardless of any delinquency in payment of assessments

by any tract of land. If collections in any year are insufficient

to pay the obligations of the district, the levy shall be

increased sufficiently the following year to cover the deficit.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.164. DURATION OF ANNUAL LEVIES FOR CONTRACTS WITH THE

UNITED STATES. The board shall continue annual levies for

payment of construction charges each year against each tract of

land in the district even though construction charges apportioned

against other tracts of land in the district may be paid sooner

or later.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.165. SUPERIORITY OF LIEN TO SECURE CONTRACT WITH THE

UNITED STATES. The lien against district land created by a

contract with the United States shall be superior to the lien

created by any district bonds approved subsequent to the date of

the contract with the United States.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.166. DISTRICT'S AUTHORITY TO SOLICIT COOPERATION,

DONATIONS AND CONTRIBUTIONS FROM OTHER AGENCIES. A district

organized under the provisions of this chapter may solicit

cooperation, donations, and contributions from the United States,

the state, or any other state or nation; any county,

municipality, water improvement district, water control and

improvement district, drainage district, or any other political

subdivision of the state; or any person, copartnership,

corporation, or association.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.167. EXPENSE OF PROCURING COOPERATION AND CONTRIBUTIONS

FROM OTHER AGENCIES. A district may incur reasonable expense to

procure cooperation under Section 51.166 of this code in adding

to the area of the district or with contributions to the cost of

improvements made by the district. The contributions may be

either a percentage of cost or a definite annual sum.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.168. AUTHORITY OF CONTRIBUTOR. (a) Any water

improvement district, water control and improvement district,

levee improvement district, county, city, town, or other

political subdivision of the state may contract to contribute to

the cost of the construction of drainage, flood-control or

water-supply improvements, or the changing of land elevations

which need correction. The improvements to be constructed may be

outside the contributing district, municipality, or other

political subdivision of the state, and may be located outside

the state or the United States.

(b) The works may be constructed by any agency.

(c) The contribution shall be proportionate to the benefit which

the contributor will derive from the proposed improvements.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.169. ISSUANCE OF BONDS BY CONTRIBUTOR. (a) The

contract may provide for the issuance of bonds by the contributor

and for direct payment from the proceeds of the bonds to

contractors on the estimates of the engineer for the contributor.

(b) Before issuing bonds, a contributing political subdivision

shall submit the contract for contribution to its electors for

approval and for authority to issue the bonds, fix a lien to

secure the bonds, and levy, assess, and collect taxes to retire

the bonds. The procedure by a contributing political subdivision

of the state shall conform to the applicable law under which the

political subdivision was organized and authorized to create

bonded indebtedness.

(c) The disposition of the proceeds of the bonds shall conform

to the approved contract of contribution.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.170. ANNUAL TAX BY CONTRIBUTOR. (a) The contract for

contribution may provide that instead of issuing bonds the

contributor may levy, assess, and collect an annual tax in a

specific sum. The levy or assessment is a lien on the property

subject to the contributor's taxing power.

(b) The contributor shall collect the tax at its own expense and

pay it annually to the district to which the contribution is to

be made. The district shall hold the annual payment as a trust

fund and annually apply it to the bonds issued by it to provide

funds for the construction of the improvements to which the

contribution is made.

(c) The contributor shall submit the contract of contribution to

its electors for approval and for authority to levy and assess a

sufficient tax to meet the annual payments fixed in the contract.

The election for the approval of the contract and the authorized

taxes for the fulfillment of the contract shall conform to

appropriate law under which the contributing political

subdivision was organized and authorized to create bonded

indebtedness.

(d) Payment of the annual sums of contribution shall conform to

the contract of contribution.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.171. CONTRIBUTIONS FROM UNAPPROPRIATED OR AVAILABLE

FUNDS OF CONTRIBUTOR. (a) If the proposed contributor has an

unappropriated fund or a fund which is not required for actual

use even though otherwise appropriated, the fund may be withdrawn

from the project which does not need it and may be applied to pay

contributions to the cost of the improvements considered to be a

benefit to the contributor but to be constructed by another

agency or jointly by the contributor and another agency.

(b) The board of the contributing political subdivision may

contract for contributions and contribute from an unappropriated

or available fund without submitting the contract and

contributions to a vote of the electors of the contributor.

However, the contributions shall not be made if they impair the

ability of the contributor to meet any outstanding obligation or

to adequately and economically discharge the contributor's duty

to its electorate or constituency.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.172. LIABILITY ON CONTRACTS OF ACQUIRED IRRIGATION

SYSTEM. If a district acquires an established irrigation system

which has contracted to supply water to others and the holders of

the contracts or the lands entitled to service of water are not

within the district, the contracts and duties shall be performed

by the district in the same manner and to the same extent that

any other purchaser of the system would be bound.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.173. AUTHORITY TO LEASE IRRIGATION SYSTEM SERVING THE

DISTRICT. (a) The board, by resolution, may lease all or part

of any irrigation system serving all or part of the district,

including distribution laterals, trunk or transmission canals,

pumping plants, intakes, and all usual or necessary

appurtenances. The board's resolution will specify the term of

the lease, which may not be more than 40 years.

(b) The board may lease property located partly outside the

boundaries of the district and may sell surplus water to other

districts and to other consumers.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.174. COVENANTS AND AGREEMENTS INCLUDED IN LEASE. (a)

The lease shall expressly state that the sums payable under the

terms of the lease and the lease itself shall not constitute an

indebtedness or pledge of the general credit of the district

within the meaning of any constitutional or statutory limitation

of indebtedness. The lease shall contain a statement that

payments due under it are not payable from any funds raised or to

be raised by taxation.

(b) The lease may contain covenants and agreements which are not

inconsistent with the provisions of this code which authorize the

lease for:

(1) the management and operation of the leased properties;

(2) the imposition and collection of charges for water;

(3) the disposition of the proceeds of charges;

(4) the insurance, protection, and maintenance of the leased

properties;

(5) the creation of other obligations payable from the revenues

derived from the operation of the leased properties;

(6) the keeping of books and records by the district; and

(7) other pertinent provisions which the board considers

desirable to assure the payment of amounts due under the lease.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.175. REVENUE FOR PAYMENT OF LEASE RENTAL. (a) All

money due the lessor under the lease shall be payable solely from

the revenue derived by the district from the sale of water

supplied through the leased system.

(b) The board shall set and collect charges for the water

supplied through the leased properties to produce sufficient

revenue at all times to allow for delinquencies and to pay

promptly all rental payments becoming due under the terms of the

lease. The board may agree to deposit this money in a separate

fund as a first charge on the gross revenue received each year

from sales of water, and which shall not be used for any other

purpose.

(c) The board may agree in the lease to pay all expenses of

operating and maintaining the leased properties from the fund

provided by the board each year for the maintenance and operation

expenses of the district so that the gross revenue from sale of

water will be available exclusively for payment of rentals until

the amount required for rentals each year is paid into the

separate rental fund.

(d) If the board includes this agreement in the lease, the board

shall provide for the payment of sums into the maintenance fund

from sources other than the remaining portions of the gross

revenue from the sale of water not required to pay rentals which

are sufficient each year to pay all expenses of operating the

district and maintaining and operating its properties and

facilities, including the leased properties.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.1751. ADDITIONAL SOURCES FOR PAYMENT OF LEASE. (a)

Notwithstanding any other provision of this chapter, a district

may make payments from tax revenue under a lease of all or any

part of an irrigation system as provided in Section 51.173 of

this code if the lease is approved by a majority of the qualified

voters voting at an election held for that purpose.

(b) An election for the approval of a lease shall be called and

conducted, the returns canvassed, and notice of the election

given under the same procedure as a bond election in the

district. The election may be held on the same day as a bond

election of the district.

(c) If the lease is approved at the election and authorized by

the board of directors, it shall constitute an obligation against

the taxing power of the district, and the district shall levy,

assess, and collect taxes to the extent provided in the lease.

Added by Acts 1979, 66th Leg., p. 883, ch. 403, Sec. 2, eff. June

6, 1979.

Sec. 51.176. RECEIVER FOR LEASED IRRIGATION SYSTEM. (a) If the

district defaults in the payments due under a lease, the lessor

may petition a court of competent jurisdiction to appoint a

receiver for the leased properties.

(b) The receiver shall operate the properties and collect and

distribute the revenue according to the terms of the lease and

the direction of the court.

(c) The receiver has the same rights and powers as the board in

its operation of the leased properties.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.177. JOINT LEASE BY TWO OR MORE DISTRICTS. The boards

of two or more districts may adopt resolutions to enter into a

joint lease under the provisions of Section 51.173 of this code.

The joint lease shall specify clearly the respective rights and

liabilities of the districts and shall be subject to all the

provisions of Sections 51.173-176 of this code.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.178. AUTHORITY TO ACQUIRE IRRIGATION SYSTEM SUBJECT TO

MORTGAGE. A district may acquire by gift, grant, or purchase any

part of an irrigation system serving the district which is

subject to a mortgage or encumbrance. The mortgage or encumbrance

shall not be assumed by the district and shall not be an

indebtedness of the district but shall constitute solely a charge

on the encumbered property and the revenue from it.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.179. REVENUE FOR PAYMENT OF MORTGAGE. (a) The board

may determine conclusively by resolution whether the mortgage or

encumbrance represents all or part of the cost of the acquired

property and constitutes a purchase money lien on the property.

(b) The board may contract to use and pledge its revenue derived

solely from the sale of water and services supplied through the

acquired properties for the payment of a purchase money lien.

(c) The board also may use revenue from taxation or from the

issuance and sale of bonds to pay all or part of the amount due

under the encumbrance if a majority of the electors of the

district voting at an election on this proposition approve its

use.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.180. ELECTION TO APPROVE REVENUE FOR PAYMENT OF

MORTGAGE. (a) If tax and bond revenue is pledged to pay amount

due under the encumbrance, the district must hold an election and

receive the approval of the electors.

(b) An election to approve the use of tax and bond revenue shall

be held in the same manner and with the same voters'

qualifications as provided for elections on the issuance of the

bonds of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.181. JOINT ACQUISITION OF MORTGAGED SYSTEM BY TWO OR

MORE DISTRICTS. (a) Two or more districts jointly may acquire

by gift, grant, or purchase any part of an irrigation system

serving the districts subject to a mortgage or encumbrances in

the same manner that a single district may acquire the system.

(b) In the proceedings authorizing the acquisition, the boards

of the respective districts shall define clearly the respective

rights, interest, and liability of the districts in the acquired

property and in the mortgage or encumbrance.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.182. AUTHORITY TO LEASE FACILITIES TO WATER CUSTOMERS.

(a) A district may lease to any person, firm, or corporation

which is a bona fide water customer of the district any of its

river pump stations, conveyance canals, off-channel reservoirs,

reservoir pump stations, water mains, water treatment plants, or

other facilities used in connection with them. The lease may

include any of the district's land which is appropriate to the

utilization of the leased facilities, including but not limited

to land acquired by eminent domain.

(b) The board and the lessee shall agree on the form of the

lease and its terms, conditions, provisions, and stipulations;

however, the duration of the lease shall not be longer than the

duration of the water contract between the district and the

lessee under the primary term of the water contract and any

renewal or extension of it.

(c) After a lease to a water customer is authorized by the

board, the lease shall be executed by the president or vice

president of the board and attested by the secretary. The lease

is valid and effective without any other requirement or

prerequisite by the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.184. PREFERENCE IN USE OF WATER. (a) The board may

award the use of district water in the following order of

preference and superiority:

(1) domestic and municipal use;

(2) industrial use, other than the development of hydroelectric

power;

(3) irrigation;

(4) development of hydroelectric power;

(5) pleasure and recreation.

(b) The board may withdraw water from an inferior use and

appropriate the water to a superior use when required for the

welfare of the district.

(c) The board must use the condemnation procedures in Subchapter

F of this chapter for a withdrawal or diversion of the use of

water which affects a vested right.

(d) The board may implement the action prescribed in Subsection

(b) or in Subsections (b) and (c) above, and shall obtain

necessary amendments to the district's permit, certified filing,

or certificate of adjudication in the manner provided in Section

11.122 of this code.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1975, 64th Leg., p. 1250, ch. 473, Sec. 1, eff.

June 19, 1975; Acts 1981, 67th Leg., p. 980, ch. 367, Sec. 16,

eff. June 10, 1981.

Sec. 51.185. SUIT TO PROTECT WATER RIGHTS. The board may

institute and maintain any suit or suits to protect the water

supply or other rights of the district, to prevent any unlawful

interference with the water supply or other rights of the

district, or to prevent a diversion of its water supply by

others.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.186. TRANSFER OF WATER RIGHT. If there is land in a

district which has a water right from a source of supply acquired

by the district but the land is difficult or impracticable to

irrigate from that source of supply, the district may allow

transfer of the water right to other land which is adjacent to

the district. The adjacent land may be admitted to the district

with the same right of water service as the land from which the

water was transferred.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.187. SELLING WATERPOWER PRIVILEGES. (a) The district

may enter into a contract to sell waterpower privileges if power

can be generated from water flowing from the district's

reservoirs or within its canal system.

(b) The sale of waterpower privileges may not interfere with the

district's obligation to furnish an adequate supply of water for

the purpose for which the district was organized and for

municipal purposes in districts which furnish water for municipal

purposes.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.188. SELLING SURPLUS WATER. The district may sell any

surplus district water for use in irrigation or for domestic or

commercial uses to any person who owns or uses land in the

vicinity of the district or to other districts which include land

in the same vicinity.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.189. PUMPING WATER TO ANOTHER DISTRICT. If the board

considers it advisable, it may contract to pump for or supply

another district any water in which the other district has a

right. The board shall provide the terms of the contract.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.190. OBTAINING TOPOGRAPHIC MAPS AND DATA. The executive

director shall furnish to a district topographic maps and data

concerning all projects for the control of floods undertaken by

the district and all projects for the storage of water or

creation of reservoirs undertaken by the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 961, ch. 367, Sec. 1, eff.

June 10, 1981.

Sec. 51.194. SALE OF PROPERTY NOT ACQUIRED TO CARRY OUT THE

PLANS OF THE DISTRICT. The board may sell property bid in by it

at any sale under foreclosure of its tax lien or of its lien for

charges or assessments, or any property acquired by it other than

for the purpose of carrying out the plans of the district,

without formally determining that the property is not required to

carry out the plans of the district, without giving notice of the

intent of the district to sell the property, and without applying

the proceeds of the sale as provided in Section 51.192 of this

code.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.195. PROHIBITED CHARGES AND FEES. (a) In this section,

"undeveloped property" means property within the district to

which water or sewer services are actually available and to which

no water or sewer connections have been made.

(b) Except as provided in Subsection (c) of this section, no

district in which the ratio of the assessed valuation of property

to the amount of bonded indebtedness of the district is at least

15 to 1, proposing to provide or actually providing water and

sewer services or either of these services to household users as

the principal function of the district, may adopt and impose on

the owners of undeveloped property in the district a charge or

fee on the undeveloped property that is in addition to taxes

levied on that property.

(c) If the board of directors of a district covered by this

section desires to adopt and impose a charge or fee prohibited by

Subsection (b) of this section, it shall submit to the commission

a petition for authority to adopt and impose the charge or fee.

If the commission finds that it will be in the best interest of

the district and property owners of the district, the commission

shall approve the adoption and imposition of the charge or fee

for a period of not more than three years. The imposition of a

charge or fee may be renewed for additional periods of three

years in the manner provided in this section for initial approval

of the charge or fee.

Added by Acts 1979, 66th Leg., p. 437, ch. 198, Sec. 1, eff. Jan.

1, 1980.

Sec. 51.196. DEVELOPMENT OF UNDERGROUND WATER BY CERTAIN

DISTRICTS. A conservation and reclamation district created by

special law under the authority of Section 59, Article XVI, Texas

Constitution, and designated as a municipal water district to

which the administrative and taxing provisions applicable to

districts governed by this chapter apply, may develop or

otherwise acquire underground sources of water, notwithstanding a

provision in that district's special law otherwise prohibiting

the development of acquisition of underground water.

Added by Acts 1997, 75th Leg., ch. 1010, Sec. 4.45, eff. Sept. 1,

1997.

SUBCHAPTER E. ELECTION PROVISIONS

Sec. 51.221. ELIGIBILITY TO VOTE: MAVERICK COUNTY WATER CONTROL

AND IMPROVEMENT DISTRICT NO. 1. (a) In this section, "district"

means the Maverick County Water Control and Improvement District

No. 1.

(b) A person is eligible to vote in an election conducted by the

district if the person:

(1) is 18 years of age or older;

(2) is a United States citizen;

(3) is an individual who holds title to or an interest in title

to irrigable farmland or ranch land within the boundaries of the

district; and

(4) receives and uses irrigation water delivered by the district

by and through the district's canal system.

(c) A person eligible to vote under Subsection (b) must register

with the district not later than the 30th day before the date of

a district election in order to vote in that district election.

The district shall file with the county clerk of Maverick County

a certified copy of the list of the district's registered voters

not later than the 25th day before the date of each district

election.

Added by Acts 2001, 77th Leg., ch. 60, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER F. ENFORCEMENT

Sec. 51.241. PENALTY FOR VIOLATION OF REGULATION. A person who

violates a regulation adopted by a district under this chapter or

other law commits an offense. An offense under this section is a

Class C misdemeanor.

Added by Acts 2001, 77th Leg., ch. 1423, Sec. 27, eff. June 17,

2001. Renumbered from Water Code Sec. 51.221 by Acts 2003, 78th

Leg., ch. 1275, Sec. 2(149), eff. Sept. 1, 2003.

SUBCHAPTER G. WATER CHARGES AND ASSESSMENTS

Sec. 51.301. STATEMENT ESTIMATING WATER REQUIREMENTS AND PAYMENT

OF CHARGE. (a) Each person who desires to receive water at any

time during the year shall furnish the secretary of the board a

written statement of the acreage he intends to irrigate and the

different crops he intends to plant with the acreage of each

crop.

(b) At the time the acreage estimate is furnished to the

secretary, each person applying for water shall pay the portion

of the water charge or assessment set by the board.

(c) If a person does not furnish the statement of estimated

acreage or does not pay the part of the water charge or

assessment set by the board before the date for fixing the

assessment, the district is not obligated to furnish water to

that person during that year.

Acts 1971, 62nd Leg., p. 324, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.302. CONTRACTS WITH PERSON USING WATER. (a) The board

may require each person who desires to use water during the year

to enter into a contract with the district which states the

acreage to be watered, the crops to be planted, the amount to be

paid for the water, and the terms of payment.

(b) If a person irrigates more land than his contract specifies,

he shall pay for the additional service.

(c) The directors also may require a person using water to

execute a negotiable note or notes for all or part of the amount

owed under the contract.

(d) The contract is not a waiver of the lien given to the

district under Section 51.309 of this code against the crops of a

person using water for the service furnished to him.

Acts 1971, 62nd Leg., p. 324, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.303. AUTHORITY TO DETERMINE RULES AND REGULATIONS. The

board may adopt, alter, and rescind rules, regulations, and

standing and temporary orders which do not conflict with the

provisions of this subchapter and which govern:

(1) methods, terms, and conditions of water service;

(2) applications for water;

(3) assessments for maintenance and operation;

(4) payment and the enforcement of payment of the assessments;

(5) furnishing water to persons who did not apply for it before

the date of assessment; and

(6) furnishing water to persons who wish to take water for

irrigation in excess of their original applications or for use on

land not covered by their original applications.

Acts 1971, 62nd Leg., p. 325, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.304. BOARD'S ESTIMATE OF MAINTENANCE AND OPERATING

EXPENSES. The board, on or as soon as practicable after a date

fixed by standing order of the board, shall estimate the expenses

of maintaining and operating the irrigation system for the next

12 months. The board may change the 12-month period for which it

estimates the expenses of maintaining and operating the

irrigation system by estimating such expenses for a shorter

period so as to adjust to a new fixed date and thereafter

estimating the expenses for 12-month periods following the

adjusted fixed date.

Acts 1971, 62nd Leg., p. 325, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1997, 75th Leg., ch. 789, Sec. 1, eff. Sept. 1,

1997.

Sec. 51.305. DISTRIBUTION OF ASSESSMENT. (a) Not less than

one-third nor more than two-thirds of the estimated maintenance

and operating expenses shall be paid by assessment against all

land in the district to which the district can furnish water

through its irrigation system or through an extension of its

irrigation system.

(b) The assessments shall be levied against all irrigable land

in the district on a per acre basis, whether or not the land is

actually irrigated. The board shall determine from year to year

the proportionate amount of the expenses which will be borne by

water users.

(c) The remainder of the estimated expenses shall be paid by

assessments against persons in the district who use or who make

application to use water. The board shall prorate the remainder

as equitably as possible among the applicants for water and may

consider the acreage each applicant will plant, the crop he will

grow, and the amount of water per acre he will use.

Acts 1971, 62nd Leg., p. 325, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1971, 62nd Leg., p. 1770, ch. 518, Sec. 12, eff.

May 31, 1971.

Sec. 51.306. NOTICE OF ASSESSMENTS. (a) Public notice of all

assessments shall be given by posting printed notices of the

assessment in at least three public places in the district.

(b) Notice shall be mailed to each landowner at the address

which the landowner shall furnish to the board.

(c) The notice shall be posted in a public place and mailed to

each landowner five days before the assessment is due, and notice

of special assessments shall be given within 10 days after the

assessment is levied.

Acts 1971, 62nd Leg., p. 325, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.307. PAYMENT OF ASSESSMENTS. (a) All assessments shall

be paid in installments at the times fixed by the board.

(b) If a crop for which water was furnished by the district is

harvested before the due date of any installment payment, the

entire unpaid assessment becomes due at once and shall be paid

within 10 days after the crop is harvested and before the crop is

removed from the county or counties in which it was grown.

Acts 1971, 62nd Leg., p. 325, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.308. COLLECTION OF ASSESSMENTS BY TAX ASSESSOR AND

COLLECTOR. (a) Under the direction of the board, the assessor

and collector, or other person designated by the board, shall

collect all assessments for maintenance and operating expenses.

(b) The assessor and collector shall execute a bond in an amount

determined by the board, conditioned on the faithful performance

of his duties and accounting for all money collected.

(c) The assessor and collector shall keep an account of all

money collected and shall deposit the money as collected in the

district depository. He shall file with the secretary of the

board a statement of all money collected once each week.

(d) The assessor and collector shall use a duplicate receipt

book, give a receipt for each collection made, and retain in the

book a copy of each receipt, which shall be kept as a record of

the district.

Acts 1971, 62nd Leg., p. 326, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.309. LIEN AGAINST CROPS. The district shall have a

first lien, superior to all other liens, against all crops grown

on each tract of land in the district to secure the payment of

the assessment, interest, and collection or attorney's fees.

Acts 1971, 62nd Leg., p. 326, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.310. LIST OF DELINQUENT ASSESSMENTS. Assessments not

paid when due shall become delinquent on the first day of the

month following the date payment is due, and the board shall post

in a public place in the district a list of all persons who are

delinquent in paying their assessments and shall keep posted a

correct list of all persons who are delinquent in paying

assessments. If a person who owes an assessment has executed a

note and contract as provided in Section 51.302 of this code, he

shall not be placed on the delinquent list until after the

maturity of the note and contract.

Acts 1971, 62nd Leg., p. 326, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1997, 75th Leg., ch. 789, Sec. 1, eff. Sept. 1,

1997.

Sec. 51.311. WATER SERVICE DISCONTINUED. If a landowner fails

or refuses to pay a water assessment when due, his water supply

shall be cut off, and no water may be furnished to the land until

all back assessments are fully paid. The discontinuance of water

service is binding on all persons who own or acquire an interest

in land for which assessments are due.

Acts 1971, 62nd Leg., p. 326, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.312. SUITS FOR DELINQUENT ASSESSMENTS. Suits for

delinquent water assessment may be brought either in the county

in which the district is located or in the county in which the

defendant resides. All landowners are personally liable for

assessments provided in this subchapter.

Acts 1971, 62nd Leg., p. 326, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.313. INTEREST AND COLLECTION FEES. (a) All assessments

shall bear interest from the date payment is due at the rate of

15 percent a year. Assessments not paid by the first day of the

month following the date payment is due shall become delinquent,

and a penalty of up to 15 percent of the amount of the past-due

assessment shall be added to the amount due.

(b) If suit is filed to foreclose a lien on crops or if a

delinquent assessment is collected by an attorney before or after

suit, an additional amount of 15 percent on the unpaid

assessment, penalty, and interest shall be added as collection or

attorney's fees.

Acts 1971, 62nd Leg., p. 327, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1995, 74th Leg., ch. 346, Sec. 1, eff. Jan. 1,

1996; Acts 1997, 75th Leg., ch. 789, Sec. 1, eff. Sept. 1, 1997.

Sec. 51.314. RIGHTS OF THE UNITED STATES. (a) If the board

enters into a contract with the United States, the remedies in

this subchapter available to the district also shall apply to

enforce payment of charges due to the United States. The federal

reclamation laws shall also apply.

(b) The directors shall distribute and apportion all water

acquired by the district under a contract with the United States

in accordance with acts of Congress, rules and regulations of the

secretary of the interior, and provisions of the contract.

Acts 1971, 62nd Leg., p. 327, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.315. SURPLUS ASSESSMENTS. If assessments made under

this subchapter are more than sufficient to pay the necessary

expenses of the district, the balance shall be carried over to

the next year.

Acts 1971, 62nd Leg., p. 327, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.316. INSUFFICIENT ASSESSMENTS. If the assessments made

under this subchapter are not sufficient to pay the necessary

expenses of the district, the unpaid balance shall be assessed

pro rata, in accordance with the assessments made for the current

year. The additional assessments shall be paid under the same

conditions and penalties within 30 days after the date of

assessment.

Acts 1971, 62nd Leg., p. 327, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.317. DETERMINING MAINTENANCE AND OPERATION CHARGES. The

board may make, establish, and collect maintenance and operation

charges for service on the basis of the quantity of water

furnished or appropriate measure of the service rendered.

Acts 1971, 62nd Leg., p. 327, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.318. CHARGES FOR MAINTENANCE EXPENSES. (a) If

maintenance charges are based on the quantity of water used, a

fixed minimum charge may be made on all land, water connections,

or other service entitled to receive and use water. An additional

charge may be made for the use of more water than that covered by

the minimum charge.

(b) The board may install proper measuring devices or require

that they be installed.

Acts 1971, 62nd Leg., p. 327, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.319. CHARGE TO CITIES AND TOWNS. If a district includes

a city or town or contracts with a city or town to supply water

to it, the charge for the use of the water and the time and

manner of payment shall be determined by the board or fixed by

the contract made with the board.

Acts 1971, 62nd Leg., p. 327, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.320. LOANS FOR MAINTENANCE AND OPERATING EXPENSES. The

board may borrow money to pay maintenance and operating expenses

at an interest rate of not more than 10 percent a year and may

pledge as security any of its notes or contracts with water users

or accounts against them.

Acts 1971, 62nd Leg., p. 328, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.321. WATER SERVICE: REFUSED. The board may refuse water

service to any person who refuses to pay the charges and

assessments for water service or who fails or refuses to pay any

taxes levied against his property after six months from the date

the taxes become delinquent.

Acts 1971, 62nd Leg., p. 328, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER H. WASTE DISPOSAL AND CONTROL OF STORM WATER

Sec. 51.331. AUTHORITY TO DISPOSE OF WASTE AND CONTROL STORM

WATER. (a) A district may include in its purposes and plans all

improvements, facilities, plants, equipment, and appliances

incident to or helpful or necessary to the collection,

transportation, processing, disposal, and control of all

domestic, industrial, or communal wastes, whether fluids, solids,

or composites, and to gather, conduct, divert, and control local

storm water or other local harmful excesses of water.

(b) The district may use any mechanical or chemical means or

processes incident, necessary, or helpful to accomplish these

purposes, and to conserve and promote the public health and

welfare, and to protect, effect, or restore the purity and

sanitary condition of the state's water.

Acts 1971, 62nd Leg., p. 328, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.332. INCREASING DISTRICT'S POWERS. (a) A district

operating under the provisions of this chapter which did not at

the time of its creation have the powers provided in Section

51.331 of this code may assume the additional powers in the same

manner and by the same procedures as provided in this subchapter,

except that it is not necessary to hold an election to confirm

the order establishing the district's increased powers.

(b) The board may not issue a money obligation to finance the

increased functions, facilities, and powers until after the

electors of the district have authorized it by a constitutional

and statutory majority vote as provided by this chapter to

control the issuance of preliminary bonds or construction bonds

as the proposal may require.

Acts 1971, 62nd Leg., p. 328, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.333. APPROVAL OF PETITION CREATING DISTRICT. (a) The

commission shall hear and determine the petition to create a

district to exercise the powers and functions provided in Section

51.331 of this code.

(b) The commission shall hear and determine the petition under

the applicable provisions of Sections 51.027-51.031 of this code.

(c) The executive director shall render technical aid concerning

the petition and plans of the district.

(d) Nothing in this section impairs the right of the

commissioners court to grant a petition under the provisions of

Section 51.021 of this code relating to a district to be located

wholly in one county if the district will not have the powers

provided in Section 51.331 of this code.

Acts 1971, 62nd Leg., p. 328, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 980, ch. 367, Sec. 17, eff.

June 10, 1981; Acts 1995, 74th Leg., ch. 76, Sec. 11.322, eff.

Sept. 1, 1995.

Sec. 51.334. ELECTION PROVISIONS. The provisions of Sections

51.035-51.037 of this code shall not apply to an election to

create a district to exercise the powers provided in Section

51.331 of this code.

Acts 1971, 62nd Leg., p. 329, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.335. OTHER GOVERNMENTAL AGENCIES INCLUDED. (a) A

district proposing to exercise the powers and to perform the

functions provided in this subchapter may include any part of

areas already included within the boundaries of any political

subdivision, governmental agency, or body politic of the state.

(b) The district shall not usurp functions or duplicate a

service already adequately exercised or rendered by the other

governmental agency except under a valid contract with the other

governmental agency.

Acts 1971, 62nd Leg., p. 329, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.336. ADDITIONAL LAND. Additional defined areas may be

added to the district in the manner provided in this subchapter

for creation of a district.

Acts 1971, 62nd Leg., p. 329, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.337. POWERS OF DISTRICT. The district has all the

powers and rights of procedure, financing, construction,

maintenance, rehabilitation, operation, and administration

conferred by Article XVI, Section 59, of the Texas Constitution,

and by this chapter.

Acts 1971, 62nd Leg., p. 329, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.338. RULES, REGULATIONS, AND CHARGES. (a) The district

may adopt and enforce reasonable rules, regulations, and specific

charges, fees, or rentals, in addition to taxes, for providing

any district facility or service.

(b) The board shall publish a copy of the adopted orders and

regulations once a week for two consecutive weeks in one or more

newspapers with general circulation in the district and record

the adopted orders and regulations in full in the minutes of the

district.

(c) After the required publication and recording, the police

power of the district, as provided in this chapter, may be

exercised to enforce the intent of the orders, and the district

may discontinue a facility or service to prevent an abuse or to

enforce payment of a due and unpaid charge, fee, or rental,

including taxes that are due and have remained unpaid for at

least six months on the date of the discontinuance.

Acts 1971, 62nd Leg., p. 329, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1989, 71st Leg., ch. 502, Sec. 1, eff. June 14,

1989; Acts 1989, 71st Leg., ch. 1218, Sec. 5, eff. Aug. 28, 1989.

Sec. 51.339. TAXES. The district, either solely or in

connection with other powers granted by this chapter, may impose

taxes in addition to the taxes which may have been or may be

imposed by another governmental agency included in the district.

Acts 1971, 62nd Leg., p. 329, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER I. GENERAL FISCAL PROVISIONS

Sec. 51.351. CONSTRUCTION FUND. (a) The proceeds from the sale

of bonds shall be deposited in the construction fund.

(b) Money deposited in the construction fund shall be used to

pay expenses, debts, and obligations necessarily incurred in the

creation, establishment, and maintenance of the district and to

pay the purchase price of property and construction contracts,

including purchases for which the bonds were issued.

(c) If the bonds were issued in accordance with a contract with

the United States, debts and obligations may be paid from the

construction fund under the terms of or incident to the contract.

(d) After the payment of obligations for which the bonds were

issued, any remaining money in the construction fund may be

transferred to the maintenance fund.

Acts 1971, 62nd Leg., p. 330, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.352. MAINTENANCE FUND. (a) The district shall have a

maintenance fund which shall include money collected by

assessment or other method for the maintenance, repair, and

operation of the properties and plant of the district or for

temporary annual rental due to the United States.

(b) The maintenance fund shall be used to pay all expenses of

maintenance, repair, and operation of the district except the

expenses of assessing and collecting taxes for the interest and

sinking fund. Expenses for collecting taxes for the interest and

sinking fund shall be paid from the interest and sinking fund.

(c) The district may pay from the maintenance fund other

expenses for which the payment is not provided in this chapter.

Acts 1971, 62nd Leg., p. 330, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.353. AMORTIZATION AND EMERGENCY FUND. (a) The board

shall have a competent engineer make an inspection and valuation

of the physical property of the district which is subject to

decay, obsolescence, injury, or damage by sudden, accidental, or

unusual causes, and based on the inspection and valuation, the

engineer shall determine as nearly as he can a sufficient amount

to be set aside annually to pay for replacement of each item of

physical property at the end of its economic life or for the

restoration or replacement of any item of physical property if it

is lost, injured, or damaged.

(b) The board shall set aside a portion of the maintenance fund

as it is collected equal to the amount determined under

Subsection (a) of this section and shall place this money in the

amortization and emergency fund. No part of this fund may be

spent except to replace amortized property or to replace or

restore lost, injured, or damaged property.

(c) Any amount in the amortization and emergency fund which is

not spent for the purposes for which the fund was created may be

invested in bonds or interest bearing securities of the United

States.

(d) The board is not required to create an amortization and

emergency fund, but if the board does create the fund, it shall

be kept up and maintained.

Acts 1971, 62nd Leg., p. 330, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER K. ISSUANCE OF BONDS

Sec. 51.401. AUTHORITY TO ISSUE BONDS OF DISTRICTS OPERATING

UNDER ARTICLE III, SECTION 52, OF THE TEXAS CONSTITUTION. A

district which is operating under Article III, Section 52, of the

Texas Constitution, may issue bonds and lend its credit in an

amount of not more than one-fourth of the assessed valuation of

the real property in the district. However, the total

indebtedness of any city or town may never be more than the

limits imposed by the Texas Constitution.

Acts 1971, 62nd Leg., p. 335, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.402. AUTHORITY TO ISSUE BONDS OF DISTRICTS OPERATING

UNDER ARTICLE XVI, SECTION 59, OF THE TEXAS CONSTITUTION. A

district operating under Article XVI, Section 59, of the Texas

Constitution, may incur debt evidenced by the issuance of bonds

for any purpose authorized by this chapter, Chapter 49, or other

applicable laws, including debt which is necessary to provide

improvements and maintenance of improvements to achieve the

purposes for which the district was created.

Acts 1971, 62nd Leg., p. 335, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by:

Acts 2005, 79th Leg., Ch.

962, Sec. 2, eff. June 18, 2005.

Sec. 51.403. AMOUNT OF DEBT LIMITED BY CONSTITUTION. No

district may issue bonds or create indebtedness in an amount

which is more than that authorized by the Texas Constitution.

Acts 1971, 62nd Leg., p. 335, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.404. ISSUANCE OF PRELIMINARY BONDS. A district may

issue preliminary bonds to create a fund to pay:

(1) costs of organization;

(2) costs of making surveys and investigations;

(3) attorney's fees;

(4) costs of engineering work;

(5) costs of the issuance of bonds; and

(6) other costs and expenses incident to organization of the

district and its operation in investigating and determining plans

for its plant and improvements and in issuing and selling bonds

to provide for permanent improvements.

Acts 1971, 62nd Leg., p. 335, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.405. ELECTION ON PRELIMINARY BONDS. (a) The

proposition for the issuance of preliminary bonds shall be

submitted to the electors of the district.

(b) The election may be held at the same time as the election to

confirm the creation of the district or at a later time.

(c) The board shall make an estimate of the expenses to be paid

with the proceeds of the preliminary bonds and shall include this

estimate in the notice of election.

Acts 1971, 62nd Leg., p. 336, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.406. CONDITIONS OF PRELIMINARY BONDS. (a) After

preliminary bonds have been authorized at an election, the board

may order the issuance of the bonds in an amount which is not

more than the amount stated in the notice of election.

(b) The bonds may be paid serially or on amortization at any

time not more than 10 years from their date.

(c) Although the bonds will be known and designated in the

records as preliminary bonds, it is not necessary to make this

designation on the bonds.

Acts 1971, 62nd Leg., p. 336, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.407. TAX TO PAY PRELIMINARY BONDS. At the time

preliminary bonds are issued, a tax shall be levied to pay

principal and interest as the bonds mature and to pay the cost of

assessing and collecting the taxes.

Acts 1971, 62nd Leg., p. 336, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.408. ISSUANCE OF BONDS. (a) After a district is

created and has adopted plans for construction of a plant and

improvements, it may issue bonds to pay for constructing the

plant and improvements and to pay costs and charges incident to

the construction including the cost of necessary property and the

retirement of preliminary bonds.

(b) The maximum amount of bonds which may be issued may not be

more than the amount of the engineer's estimate plus the

additional amounts added by the board in the election order.

Acts 1971, 62nd Leg., p. 336, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.410. ENGINEER'S REPORT. (a) Before an election is held

to authorize the issuance of bonds, an engineer's report, which

includes the plans and improvements to be constructed together

with maps, plats, profiles, and data showing and explaining the

engineer's report, shall be filed in the office of the district

and shall be available for public inspection.

(b) The engineer's report shall contain a detailed estimate of

the cost of improvements, including the cost of any property to

be purchased, and an estimate of the time required to complete

the improvements to the degree to which they may provide service.

(c) The board shall consider the engineer's report and may make

changes in the report and note them in the minutes.

Acts 1971, 62nd Leg., p. 337, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.411. ELECTION ORDER. (a) After the engineer's report

is filed and approved, the board may order an election in the

district to authorize the issuance of the bonds.

(b) In the order, the board shall estimate the total amount of

money needed to cover the items listed in Section 51.409 of this

code.

(c) The election order shall state:

(1) the proposed maximum interest rate on the bonds;

(2) the maximum maturity date of the bonds;

(3) the time and places for holding the election; and

(4) the names of the election officers.

(d) The election order shall be entered in the minutes of the

board.

Acts 1971, 62nd Leg., p. 337, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.413. BALLOTS. (a) The proposition to be voted on shall

be the issuance of the total amount of bonds covered by the

engineer's estimate plus additional estimates made by the board.

(b) The ballots shall be printed to provide for voting for or

against: "The issuance of bonds and the levy of taxes to pay for

the bonds."

(c) If a contract is proposed with the United States under the

federal reclamation laws, the ballots shall be printed to provide

for voting for or against: "The contract with the United States

and the levy of a tax to pay the contract."

Acts 1971, 62nd Leg., p. 338, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.414. VOTE AT ELECTION. (a) Bonds of a district

operating under the provisions of Article III, Section 52, of the

Texas Constitution, may be issued only with the approval of

two-thirds of the electors of the district participating in the

election.

(b) In a district organized under the provisions of Article XVI,

Section 59, of the Texas Constitution, bonds may be issued or

indebtedness created only with the approval of a majority of the

electors of the district participating in the election.

Acts 1971, 62nd Leg., p. 338, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.415. ORDER TO ISSUE BONDS OR EXECUTE CONTRACT. After

the vote is canvassed and the results are declared to be

favorable to the proposition, the board shall make and enter an

order directing the issuance of the bonds or the execution of a

contract with the United States. The bonds or contract shall be

in a sufficient amount to pay for the improvements together with

all necessary incidental expenses, but the amount may not be more

than the amount specified in the election order and notice of

election.

Acts 1971, 62nd Leg., p. 338, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.419. CONDITIONS OF BONDS. (a) The bonds may be issued

to mature at the end of a term of years or to mature serially at

any date which is not later than the maximum maturity date stated

in the election order.

(b) The bonds may be issued at any rate of interest which is not

more than the rate of interest set in the election order.

Acts 1971, 62nd Leg., p. 339, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.420. FORM OF BONDS. (a) The bonds shall be issued in

the name of the district and shall be signed by the president and

attested by the secretary, with the seal of the district

attached.

(b) The bonds shall be issued in denominations of $100 or

multiples of $100 and shall be payable annually or semiannually.

(c) The board shall determine and include in the bonds the time,

place, manner, and condition of payment of principal and interest

on the bonds, but none of the bonds may be made payable more than

40 years from their date.

(d) The lien for payments due to the United States under a

contract that was not accompanied by a deposit of bonds with the

United States shall be a preferred lien to that of any issue of

bonds or any series of any issue of bonds subsequent to the date

of the contract.

Acts 1971, 62nd Leg., p. 339, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Subsec. (b) amended by Acts 1971, 62nd Leg., p. 1768, ch. 518,

Sec. 4, eff. May 31, 1971.

Sec. 51.423. VALIDATION SUIT. (a) A district may file a suit

to determine the validity of the creation of the district and the

bonds.

(b) If requested by the secretary of the interior, the district

shall file a suit to validate a contract made with the United

States.

(c) If a validation suit is filed, the bonds do not have to be

approved by the attorney general.

Acts 1971, 62nd Leg., p. 340, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.424. EFFECT OF PRIOR REGISTRATION. If bonds are

approved by the attorney general and registered by the

comptroller before a validation suit is filed, the filing of the

suit cancels the prior registration.

Acts 1971, 62nd Leg., p. 340, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.425. PROCEDURE IN VALIDATION SUIT. (a) A validation

suit shall be brought by the district in the district court of

any county in which all or part of the district is located or in

a district court in Travis County.

(b) The suit shall be in the nature of a proceeding in rem.

(c) Any person who is interested in the suit may intervene and

file an answer.

(d) The issue shall be tried and determined by the court and

judgment shall be entered on the findings.

(e) Repealed by Acts 1981, 67th Leg., p. 2646, ch. 707, Sec.

4(50), eff. Aug. 31, 1981.

Acts 1971, 62nd Leg., p. 340, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 2646, ch. 707, Sec. 4(50),

eff. Aug. 31, 1981.

Sec. 51.426. NOTICE OF VALIDATION SUIT. (a) To obtain

jurisdiction of all parties to the validation suit, a general

notice shall be published.

(b) The notice shall be published once a week for at least two

consecutive weeks before the term of the court at which the

notice is to be returned. The notice shall be published in a

newspaper with general circulation in the county or counties in

which the district is located, but if no newspaper is published

inside the district, the notice shall be published in a newspaper

in the nearest county in which a paper is published.

(c) Notice also shall be served on the attorney general in the

manner provided in civil suits.

(d) The attorney general may waive notice if he is furnished a

full transcript of the proceedings held in connection with the

creation of the district and the issuance of the bonds or held in

connection with the authorization of a contract with the United

States. A copy of the contract with the United States also must

be furnished.

Acts 1971, 62nd Leg., p. 341, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.427. DUTIES OF ATTORNEY GENERAL IN VALIDATION SUIT. (a)

The attorney general shall examine all the proceedings and shall

require any further evidence and make any further examination

which he considers advisable.

(b) The attorney general then shall file an answer to the suit,

submitting the issue of whether the proceedings are valid and the

bonds are legal and binding obligations of the district or

whether the contract with the United States is legal and binding

on the district.

Acts 1971, 62nd Leg., p. 341, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.428. JUDGMENT IN VALIDATION SUIT. (a) After the trial

of the validation suit, if the judgment of the court is adverse

to the district on any issue, the district may make an exception

and point out the error, and the error may be corrected by the

judge in the manner directed by the court.

(b) The judgment shall be rendered showing that the corrections

have been made and that the bonds or the contract with the United

States are binding obligations of the district.

(c) After the judgment is entered, it is res judicata in all

cases which may arise in connection with:

(1) the collection of the bonds or their interests;

(2) any taxes levied to pay charges or any money required to pay

a contract with the United States; and

(3) all matters relating to the organization and validity of the

district or the validity of the bonds or contract.

Acts 1971, 62nd Leg., p. 341, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.429. EFFECT OF VALIDATION SUIT. (a) After a final

judgment is rendered in the validation suit, the bonds or the

contract with the United States shall be incontestable.

(b) No suit may be brought in any court of this state to contest

or enjoin the validity of the creation of the district, any bonds

which are issued, any contract with the United States, or the

authorization of a contract with the United States except in the

name of the State of Texas by the attorney general on his own

motion or on the motion of any party affected on good cause

shown.

(c) The attorney general may not file or prosecute such a suit

unless it is based on allegations of fraud disclosed or found

after the final judgment in the validation suit was rendered.

Acts 1971, 62nd Leg., p. 342, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.430. CERTIFIED COPY OF DECREE. (a) After the judgment

of the district court is entered, the clerk of the court shall

make a certified copy of the decree which shall be filed with the

comptroller. The comptroller shall record the decree in the book

kept for that purpose.

(b) The certified copy of the decree or a certified copy of the

comptroller's record of the decree shall be received in evidence

in any suit which may affect the validity of the organization of

the district or the validity of the bonds or the contract and

shall be conclusive evidence of validity.

Acts 1971, 62nd Leg., p. 342, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.431. REGISTRATION OF BONDS AND DECREE. On the

presentation of the bonds together with a certified copy of the

decree of the court, the comptroller shall register the bonds in

a book kept for that purpose. The comptroller shall attach to

each bond a certificate stating that the court's decree has been

filed and recorded in his office and shall sign the certificate

and attach his official seal.

Acts 1971, 62nd Leg., p. 342, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.432. SALE OF BONDS. (a) After the bonds are issued by

the district, the board shall sell the bonds on the best terms

and for the best price possible.

(b) The board shall pay the proceeds from the sale of the bonds

to the district depository.

(c) The district may exchange bonds for property acquired by

purchase or to pay the contract price of work done for the use

and benefit of the district.

Acts 1971, 62nd Leg., p. 342, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.433. TAX LEVY. (a) At the time bonds are voted, the

board shall levy a tax on all property inside the district in a

sufficient amount to redeem and discharge the bonds at maturity.

(b) The board annually shall levy or have assessed and collected

taxes on all property inside the district in a sufficient amount

to pay for the expenses of assessing and collecting the taxes.

(c) If a contract is made with the United States, the board

annually shall levy taxes on property inside the district in a

sufficient amount to pay installments and interest as they become

due.

(d) The board may issue the bonds in serial form or payable in

installments, and the tax levy shall be sufficient if it provides

an amount sufficient to pay the interest on the bonds, the

proportionate amount of the principal of the next maturing bonds,

and the expenses of assessing and collecting the taxes for that

year.

Acts 1971, 62nd Leg., p. 342, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.436. INTEREST AND SINKING FUND. (a) The district shall

have an interest and sinking fund which shall include all taxes

collected under this chapter.

(b) Money in the interest and sinking fund may be used only:

(1) to pay principal and interest on the bonds;

(2) to defray the expenses of assessing and collecting the

taxes; and

(3) to pay principal and interest due under a contract with the

United States if bonds have not been deposited with the United

States.

(c) Money in the fund shall be paid out of the fund on warrants

by order of the board as provided in this chapter.

(d) The depository shall receive and cancel each interest coupon

and bond as it is paid and shall deliver it to the board to be

recorded, cancelled, and destroyed.

Acts 1971, 62nd Leg., p. 343, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.437. INVESTMENT OF SINKING FUND. (a) The board may

invest any portion of the sinking fund of the district in bonds

of the United States, the state, any county or city in the state,

any irrigation or water improvement district, school district, or

other tax bonds issued under the laws of the state.

(b) The funds may be invested if the bonds to be paid with them

do not mature within three years from the time the investment is

made and if it is necessary to preserve the best interest of the

district.

Acts 1971, 62nd Leg., p. 343, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.438. REFUNDING BONDS. (a) A district may issue bonds

to refund all or any part of its outstanding bonds, notes, or

other obligations including matured but unpaid interest coupons.

(b) Refunding bonds shall mature serially or otherwise not more

than 40 years from their date and shall bear interest at any rate

or rates permitted by the constitution and laws of this state.

(c) Refunding bonds may be made payable from the same source as

the bonds, notes, or other obligations being refunded or from

other additional sources.

(d) The refunding bonds must be approved by the attorney general

in the manner provided by law for other bonds of the district and

shall be registered by the comptroller on the surrender and

cancellation of the bonds being refunded.

(e) The orders or resolutions authorizing the issuance of the

refunding bonds may provide that the refunding bonds will be sold

and the proceeds deposited in the place or places at which the

bonds being refunded are payable, in which case the refunding

bonds may be issued before the cancellation of the bonds being

refunded. If refunding bonds are issued before cancellation of

the other bonds, an amount which, when added to the earnings and

profits from the investment of such amount, is sufficient to pay

the interest on and principal of the bonds being refunded to

their maturity dates, or to their option dates if the bonds have

been duly called for payment prior to maturity according to their

terms, shall be deposited in the place or places at which the

bonds being refunded are payable.

(f) The comptroller shall register refunding bonds without the

surrender and cancellation of bonds being refunded.

(g) A refunding may be accomplished in one or in several

installment deliveries.

(h) Refunding bonds are investment securities under Chapter 8,

Business & Commerce Code.

(i) In lieu of the method provided by this section, a district

may refund bonds, notes, or other obligations as provided by the

general law of the state.

Acts 1971, 62nd Leg., p. 344, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1985, 69th Leg., ch. 215, Sec. 1, eff. Sept. 1,

1985.

Sec. 51.439. LIMITATION OF AUTHORITY TO INCUR DEBT AND ISSUE

BONDS. (a) For the benefit of purchasers or holders of bonds to

be issued or sold, the board of a district operating under the

provisions of Article XVI, Section 59, of the Texas Constitution,

may limit the authority of the district to incur debt or issue

bonds.

(b) The board shall limit the authority by adopting a resolution

which states that during a period of not more than 15 years the

district will not issue bonds in an amount of more than 25

percent of the assessed value of taxable real property in the

district according to the last assessment for district purposes

or in an amount of more than a fixed sum or for certain named

purposes.

(c) The board shall publish notice of the adoption of the

resolution once a week for two consecutive weeks in a newspaper

with general circulation in the district. The notice shall state

that the resolution will take effect unless a petition against

the proposed limitation signed by 20 percent of the electors of

the district is presented within 20 days after the first

publication of the notice.

(d) If a petition is filed against the limitation, the

resolution will not take effect until it is approved at an

election held in the district.

(e) The ballots for the election shall be printed to provide for

voting for or against: "The limitation during the term of ______

years of the maximum debt of the district to ______." (The blank

spaces shall be filled with the purpose of the election.)

(f) If the limitation is approved at an election or if no

petition is filed against the resolution, the district may not

issue bonds under any statute or constitutional provision in

excess of the limitation during the designated term of years

except to complete and make repairs to improvements whose cost

will be within the debt limitation.

Acts 1971, 62nd Leg., p. 344, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.440. ISSUING BONDS IN EXCESS OF LIMITATION. (a) A

district may issue bonds in excess of a limitation made under

Section 51.439 of this code only after the commission has

approved the plans and specifications with the estimate of costs.

(b) If the plans, specifications, and estimate are approved,

notice of the intention to issue the bonds shall be published

once a week for three consecutive weeks in a newspaper with

general circulation in the district. The notice shall include a

statement of the purpose for issuing the bonds, the amount of the

proposed bond issue, and the time the hearing is to be held,

which may not be less than 30 days after the notice is first

published.

(c) The board shall hold the hearing and any taxpayer,

bondholder, or other interested person may appear and be heard.

(d) If the board approves the issuance of the additional bonds

in the amount and for the purpose stated in the notice, the

question of issuing the bonds shall be submitted to the electors

of the district at an election.

Acts 1971, 62nd Leg., p. 344, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.441. MODIFICATIONS OF IMPROVEMENTS. (a) After bonds

are issued or a contract is entered into with the United States,

the board may give notice of an election to be held to authorize

the issuance of additional bonds or a further contract with the

United States.

(b) Additional bonds may be issued or a supplemental contract

made if the board considers it necessary to:

(1) make modifications in the district or its improvements;

(2) construct further or additional improvements and issue

additional bonds on the report of the engineer;

(3) make a supplemental contract with the United States;

(4) make, on its own motion, additional improvements or purchase

additional property to accomplish the purposes of the district

and to serve the best interest of the district.

(c) The board shall enter its findings in the minutes.

(d) The election shall be held and the returns made in the

manner provided in this chapter for the original election.

(e) If the result of the election favors the issuance of the

bonds or the supplemental contract with the United States, the

board may order the bonds issued or the contract made with the

United States in the manner provided in this chapter.

(f) If a supplemental contract is made with the United States

and bonds are not to be deposited with the United States, it is

not necessary to issue bonds. If the district is required to

raise money in addition to the amount of the contract, the bonds

shall be issued only in the additional amount needed.

Acts 1971, 62nd Leg., p. 345, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.442. ISSUANCE OF ADDITIONAL BONDS OR CREATION OF

ADDITIONAL INDEBTEDNESS UNDER CERTAIN CONDITIONS. (a) A

district may issue additional bonds or create additional

indebtedness:

(1) if works, improvements, and facilities constructed under a

plan provided in Section 51.410 or 51.422 of this code are

inadequate to accomplish the beneficial results which the

district's location and conditions demand;

(2) if it is considered necessary to make repairs, replacements,

or additions to the district's improvements which cost more than

$25,000; or

(3) if additional money is needed to complete the improvements

as planned.

(b) The district shall provide the additional money for the

particular purpose in accordance with the provisions of this

chapter regulating the creation of bond obligations subject to

every limitation with respect to the original proceedings and the

substantial protection of the substantive rights of holders of

any of the district's outstanding obligations.

Acts 1971, 62nd Leg., p. 345, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.443. INTERIM BONDS. After bonds, other than preliminary

bonds or notes, are voted by a district, the board may declare an

existing emergency with relation to money being unavailable to

pay for engineering work, purchase of land, rights-of-way,

construction sites, construction work, and legal and other

necessary expenses and may issue interim bonds on the faith and

credit of the district in the manner provided in Sections

51.444-51.449 of this code to pay these expenses.

Acts 1971, 62nd Leg., p. 346, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.444. LIMITATIONS ON INTERIM BONDS. (a) Interim bonds

shall mature not later than 10 years from the date they are

issued and shall be redeemable at any time before they mature, as

provided in this subchapter.

(b) The principal amount of the interim bonds may not be more

than 25 percent of the principal amount of the district's bonds

which have been voted but not sold.

(c) Before the issuance of the interim bonds, the board, by

resolution, may limit the issue to any amount less than 25

percent, and after the amount is determined and fixed by the

resolution, no additional interim bonds may be issued and sold

until all outstanding interim bonds are paid.

Acts 1971, 62nd Leg., p. 346, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.445. ISSUANCE OF BONDS AND LEVY OF TAX. (a) After

bonds other than preliminary bonds are voted, the board may

authorize the issuance of the bonds in whole or in part as they

are needed by the district.

(b) The board shall levy and annually assess and collect

sufficient taxes to pay principal and interest on the bonds.

(c) The bonds may be approved by the attorney general and

registered by the comptroller before the filing of the report of

the commission under Section 51.421 of this code.

Acts 1971, 62nd Leg., p. 346, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 981, ch. 367, Sec. 19, eff.

June 10, 1981.

Sec. 51.446. DEPOSIT OF BONDS TO SECURE INTERIM BONDS. (a) As

the interim bonds are issued and sold, the board, by order, shall

deposit bonds of the district which have been validated by a

court or approved by the attorney general and registered by the

comptroller as provided in Section 51.417 of this code in the

district depository.

(b) The bonds deposited shall be credited to the interest and

sinking fund account created to pay the interim bonds.

(c) The principal amount of the bonds deposited shall total at

least 110 percent of the principal sum of the series of interim

bonds which the bonds are deposited to secure.

(d) The interest rate on the interim bonds may not be more than

the interest rate on the bonds deposited to secure them.

Acts 1971, 62nd Leg., p. 346, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.447. PROCEDURE FOR ISSUANCE AND SALE OF INTERIM BONDS.

(a) Interim bonds shall be issued in the name of the district,

signed by the president, and attested by the secretary, with the

district seal attached to each bond.

(b) The interim bonds may be issued in the denominations

determined by the board and shall be approved by the attorney

general and registered by the comptroller in the same manner as

provided in Section 51.417 of this code.

(c) Interim bonds may be sold in the same manner and on the same

terms provided by law for the sale of other bonds of the

district.

(d) If interim bonds are sold at less than par value and accrued

interest, the improvement bonds issued by the district must be

sold at an increase over the price authorized by law in an amount

sufficient to equal the discount allowed on the interim bonds.

Acts 1971, 62nd Leg., p. 346, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.448. PAYMENT OF INTERIM BONDS. (a) The board shall

appropriate the tax levied to pay the bonds deposited to the

credit of the interest and sinking fund to pay the interim bonds

or as much of that tax as necessary to secure the loan evidenced

by the interim bonds.

(b) The proceeds of the tax shall be devoted exclusively to the

payment of the principal and interest on the interim bonds.

(c) None of the provisions of this subchapter relating to

interim bonds shall be construed as prohibiting the sale of bonds

deposited to the credit of the interest and sinking fund to pay

interim bonds or of any other bonds of the district, but if any

of these bonds are sold, the district depository shall apply the

proceeds to the payment of principal and accrued interest on the

interim bonds and the remainder to the purposes for which the

bonds were authorized.

(d) If none of the bonds are sold at the time an installment on

the principal and interest of interim bonds matures, the

depository shall cancel the deposited bonds and attached interest

coupons in an amount equal to the principal and interest of the

interim bonds paid off and discharged.

Acts 1971, 62nd Leg., p. 347, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.449. REDEMPTION OF INTERIM BONDS. (a) At the option of

the board, interim bonds may be redeemed at any time or times

before maturity on payment by the district of the principal and

accrued interest to the date fixed for redemption by the board.

(b) When interim bonds are called for redemption before

maturity, the secretary shall give written notice of the

redemption to the bank or banking house named as the place of

payment in the bonds or to its successor or assign.

(c) In the notice, the secretary shall designate the bond or

bonds called for redemption and payment and shall state number or

numbers of the bonds.

(d) The notice shall include the redemption date which shall not

be more than 60 days after the date notice of call for payment is

made.

(e) If any of the bonds which are called for redemption are not

presented, they shall cease to bear interest from and after the

date fixed for redemption.

Acts 1971, 62nd Leg., p. 347, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.450. ALTERNATE METHODS FOR PAYING BONDS. (a) As used

in this section and in Sections 51.450-51.454 of this code, "net

revenue" means income or increment which may come from ownership

and operation of the improvements which are encumbered less the

proportion of the district's revenue income reasonably required

to provide for administration, efficient operation, and adequate

maintenance of the district's services and facilities which are

encumbered. Net revenue does not include money derived from

taxation.

(b) A district which expects net revenue from operations may

secure its bonds in any one of the following:

(1) as provided in Section 51.433 of this code;

(2) by entering into a contract to pledge the net revenue of the

district and to mortgage and encumber part or all of the property

and facilities, franchise, revenue and income from operations,

and everything acquired or to be acquired by the district; or

(3) as provided in both Subdivisions (1) and (2) of this

subsection.

Acts 1971, 62nd Leg., p. 347, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.451. TAXES TO SECURE CERTAIN BONDS. (a) If bonds are

secured as provided in Section 51.450(b)(3) of this code, at the

time that net revenue together with money derived from taxes

accumulates a surplus in the sinking fund equal to the amount

required in the succeeding year to liquidate the interest and

principal on the district's bonds maturing in that year, the

district's annual tax levies may be lowered to produce not less

than 25 percent of the bond maturities for the succeeding year.

(b) If three successive years demonstrate that this net revenue

is adequate to protect the district's bonds as they mature, the

district's tax may be discontinued until further experience

demonstrates the necessity to continue the tax to avoid default

in the payment of the district's bonds as they mature.

Acts 1971, 62nd Leg., p. 348, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.452. ELECTION. (a) If the district proposes to issue

bonds which will be secured under either Section 51.450(b)(2) or

51.450(b)(3) of this code, the proposition shall be presented at

an election held under Section 51.413 of this code.

(b) The ballots for the election shall be printed to provide for

voting for or against one of the following propositions:

(1) "The issuance of bonds and the pledge of net revenue for the

payment of the bonds.";

(2) "The issuance of bonds, the pledge of net revenue, and the

creation of a lien on physical property to secure payment of the

bonds."; or

(3) "The issuance of bonds, the pledge of net revenue, and the

levy of adequate taxes to pay the bonds."

Acts 1971, 62nd Leg., p. 348, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.453. HEARING AND ELECTION ON CERTAIN BONDS. (a) A

district which plans to issue bonds payable from and secured by a

pledge of net revenue and a lien on the physical property, either

or both, without the levy of taxes, is not required to hold a

hearing to exclude land or adopt a plan of taxation.

(b) The proposition for issuance of bonds may be submitted at

the election held to confirm the creation of the district or at

an election called by the board.

Acts 1971, 62nd Leg., p. 348, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.454. HEARING BEFORE ISSUING CERTAIN BONDS. If a

district issues its original bonds under Section 51.450(b)(2) of

this code and later desires to issue bonds payable in whole or in

part from taxes or to levy a tax for maintenance purposes, the

district shall hold a hearing to exclude land, and at the time

provided by law, shall hold another hearing to adopt a plan of

taxation. These hearings shall be held before an election is

called to approve the issuance of tax-supported bonds or the levy

of a maintenance tax.

Acts 1971, 62nd Leg., p. 349, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.455. ISSUANCE OF REVENUE BONDS TO CONSTRUCT EXTENSIONS

AND IMPROVEMENTS TO CERTAIN SYSTEMS. (a) A district which has

adopted a plan for improvements designed to furnish a water and

sewer system may also issue its revenue bonds as provided in

Section 51.450(b)(2) of this code to construct extensions and

improvements to the water and sewer system or to an irrigation

system.

(b) The district may pay the revenue bonds by entering into

contracts to pledge the net revenue derived from the sale of

water for irrigation purposes and service charges obtained from

the sale and distribution of water for irrigation purposes.

(c) The bonds may be issued in one or more issues under the

terms and conditions considered by the board to be advisable.

Acts 1971, 62nd Leg., p. 349, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER L. TAX PLAN

Sec. 51.501. TAX TO PAY PRELIMINARY BONDS. Taxes to pay

principal and interest on preliminary bonds shall be levied and

collected on the ad valorem basis.

Acts 1971, 62nd Leg., p. 349, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.502. HEARING TO DETERMINE BASIS OF TAXATION. After the

board adopts plans for construction of a plant and improvements

to accomplish the purposes of the district and after an election

is held to authorize the issuance of construction bonds and the

levy of a tax to pay for the bonds, the board shall hold a public

hearing to determine whether the taxes to pay the construction

bonds and maintenance, operation, and administrative costs of the

district shall be levied, assessed, and collected on:

(1) the ad valorem basis;

(2) the basis of assessment of specific benefits;

(3) the basis of assessment of benefits on an equal sum per

acre; or

(4) the ad valorem basis for part of the total tax or defined

area or property and on the benefit basis for the other part of

the tax or defined area or property.

Acts 1971, 62nd Leg., p. 349, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.503. NOTICE OF HEARING. Notice of the time and place of

the hearing and the proposition to be determined shall be

published once a week for two consecutive weeks in one or more

newspapers with general circulation in the district. The first

publication shall be made not less than 10 days before the day of

the hearing set in the notice.

Acts 1971, 62nd Leg., p. 349, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.504. CONDUCT OF HEARING. (a) At the hearing, any

person who is a taxpayer in the district may appear and offer

testimony to show which plan of taxation will be most conducive

to equitable distribution of taxes.

(b) The hearing may be adjourned from day to day until all

persons wishing to testify have been heard.

Acts 1971, 62nd Leg., p. 350, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.505. ORDER. (a) The board shall adopt the plan of

taxation which will, in its judgment under the evidence, be most

conducive to the equitable distribution of the district's tax.

(b) If the plan adopted by the board is made under the

provisions of Section 51.512 of this code, the order shall

specify the proportion of the tax which falls under each

designated classification.

(c) The order of the board is final and cannot be reviewed or

questioned in any court except on the ground of fraud or palpable

and arbitrary abuse of discretion.

Acts 1971, 62nd Leg., p. 350, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.506. CHANGE TAX PLAN. If after a tax plan is adopted

the directors find that the best interest of the district and the

necessity to maintain adequately and equitably the district's tax

requires a change in the tax plan, the board may give notice,

hold a hearing, and determine a new plan in the manner provided

in Sections 51.502-51.505 of this code.

Acts 1971, 62nd Leg., p. 350, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.507. EFFECT OF SECTIONS 51.501-51.506 OF CODE. Nothing

in Sections 51.501-51.506 of this code shall be held to alter

provisions of this chapter relating to districts which have

contracts with the United States or to alter or impair the

provisions of this code relating to taxes levied to provide local

improvements to a defined area which do not affect the entire

district.

Acts 1971, 62nd Leg., p. 350, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.508. UNLIMITED AUTHORITY TO COLLECT SERVICE CHARGES AND

TAXES. The provisions of this subchapter do not alter or impair

the right of a district to make, establish, and collect

maintenance and operation charges for service rendered; to levy

and collect taxes to secure funds to maintain, repair, and

operate all works and facilities; and to give and maintain proper

service for the purposes of its organization.

Acts 1971, 62nd Leg., p. 350, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.509. LIEN CREATED; NO LIMITATION. Charges or

assessments imposed by a district for maintenance and operation

of works, facilities, and services of the district shall

constitute a lien against the land to which the charges or

assessments have been established. No law providing limitation

against actions for debt shall apply.

Acts 1971, 62nd Leg., p. 351, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

Sec. 51.510. PURPOSE OF SECTIONS 51.511-51.530 OF CODE. The

purpose of Sections 51.511-51.530 of this code is to give a

district the flexibility of taxing power which will permit and

cause the tax of the district to be equitably distributed and

which will give the highest practicable degree of service under

the peculiar physical and economic conditions of the district. To

this end, these sections shall be liberally and sympathetically

construed.

Acts 1971, 62nd Leg., p. 351, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.511. AUTHORITY TO ADOPT ALTERNATIVE PLANS OF TAXATION.

A district operating under the provisions of Article XVI, Section

59, of the Texas Constitution, shall adopt a tax plan under the

alternative provisions of Sections 51.512-51.530 of this code

either at the time of its creation or before the appointment of

commissioners of appraisement under this chapter.

Acts 1971, 62nd Leg., p. 351, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.512. ALTERNATIVE PLANS OF TAXATION. (a) The district's

taxes for all purposes, except to pay the cost of preliminary

surveys, may be levied, assessed, and collected on an adopted

basis to be chosen from the alternatives provided in this

section.

(b) The district's tax plan may be based on any one of the

following:

(1) ad valorem basis;

(2) benefit basis;

(3) ad valorem basis to obtain a part or percentage of the total

tax or to apply to a specific part of the district and benefit

basis applied to the other part of percentage of the tax or to

the remaining part of the district; or

(4) either ad valorem or benefit basis on designated property or

defined areas of the district to pay for improvements,

facilities, or service peculiar to the defined part of the

district and not generally and directly benefiting the district

as a whole.

Acts 1971, 62nd Leg., p. 351, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.513. ADOPTION OF PLAN OF TAXATION. (a) Except as

provided in Section 51.512(b)(4) of this code, before the

commission of appraisement is appointed and the construction

bonds are sold, the board shall adopt a proposed plan of taxation

as provided in Sections 51.502-51.505 of this code.

(b) If the tax plan is not based wholly on the ad valorem basis

or on the benefit basis, the order adopting the proposed plan

shall specify the portion of the tax to be based on the ad

valorem basis and the portion to be based on the benefit basis.

The board also shall state the physical and economic reasons, the

peculiar diverse local needs, or the comparative potential

benefits of different areas of designated property in the

district which make it necessary or equitable to levy all or part

of the tax on a defined part of the district on the ad valorem or

benefit basis.

Acts 1971, 62nd Leg., p. 351, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.514. NOTICE OF ADOPTION OF PLAN AND HEARING. (a) After

the tax plan is adopted, the board shall publish notice once a

week for two consecutive weeks in one or more newspapers with

general circulation in the county or counties in which the

district is located.

(b) The notice shall state:

(1) that the tax plan has been adopted;

(2) that the plan is available for public inspection in the

district's office;

(3) that a hearing on the plan will be held by the board at a

specified place and at a particular time, which shall not be less

than 15 days nor more than 20 days after the first publication of

notice; and

(4) that all interested persons may appear and support or oppose

all or part of the proposed tax plan and offer testimony.

Acts 1971, 62nd Leg., p. 352, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.515. ORDER ADOPTING TAX PLAN. (a) After all persons

have been heard, the board may approve the proposed tax plan or

may change or modify the plan.

(b) The board shall adopt a tax plan which it considers, under

the evidence before it, most equitably distributes the tax burden

and conserves the public welfare.

(c) The board shall enter its order establishing the tax plan,

and the plan shall become the basis for the assessment and

collection of taxes until the district adopts a different plan.

(d) The order is not subject to judicial review except on the

ground of fraud, palpable error, or arbitrary and confiscatory

abuse of discretion.

(e) A new plan may be adopted if required to preserve equity of

distribution in the manner provided for adopting the original

plan; however, no change may be made in the tax plan which will

impair the ability of the district promptly to meet all

outstanding obligations of the district within the intent of

Sections 51.434 and 51.437 of this code.

Acts 1971, 62nd Leg., p. 352, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.516. OBTAINING FUNDS TO CONSTRUCT, ADMINISTER, MAINTAIN,

AND OPERATE IMPROVEMENTS AND FACILITIES IN DEFINED PART OF

DISTRICT. On adoption of the plan of taxation provided in

Section 51.512(b)(4) of this code, the district, under the

limitations of this subchapter, may apply separately,

differentially, equitably, and specifically its taxing power and

lien to a defined area or designated property to provide money to

construct, administer, maintain, and operate improvements and

facilities peculiar to the defined area or the designated

property.

Acts 1971, 62nd Leg., p. 352, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.517. ADOPTION OF TAX PLAN FOR ONLY PART OF DISTRICT. If

a district adopts the tax plan and assumes the powers in Section

51.512(b)(4) of this code, or if required to conserve and protect

the public welfare, the district, in the manner provided in

Sections 51.518-51.524 of this code, may provide, pay for,

maintain, and operate improvements, service, or facilities

peculiar to a designated area or defined property which do not

affect the whole district.

Acts 1971, 62nd Leg., p. 352, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.518. DEFINING AREA AND DESIGNATING PROPERTY TO BE

BENEFITED BY IMPROVEMENTS; ADOPTING TAX PLAN. (a) The board

shall define the particular area to be taxed by metes and bounds

or designate the property to be served, affected, and taxed.

(b) The board shall adopt a plan for improvements in the defined

area or to serve the designated property in the manner provided

in Sections 51.410-51.411 of this code.

(c) The board shall adopt a plan of taxation to apply to the

defined area or designated property which may or may not be in

addition to other taxes imposed by the district on the same area

or property. The proportional tax or income contributions of the

defined area or designated property and the proportional and

equitable interest of the entire district shall be taken into

consideration in imposing any tax to an area or piece of

property.

Acts 1971, 62nd Leg., p. 353, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.519. NOTICE AND HEARING. The board shall give notice

and hold a hearing in the same manner and for the same purpose as

provided in Sections 51.514-51.515 of this code.

Acts 1971, 62nd Leg., p. 353, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.520. BOARD'S ORDER. At the hearing, if the board

decides to define and serve the proposed separate tax area or

separate designated property, it shall enter an order in the

record, and if the proposal involves the issuance of bonds, the

board shall call an election in the whole district.

Acts 1971, 62nd Leg., p. 353, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.521. PROCEDURE FOR ELECTION. (a) The election shall

conform to the provisions of this code relating to an election to

authorize the issuance of construction bonds.

(b) The board shall submit the appropriate issues to the

electors, and the issues may be submitted on the same ballot to

be used in another election.

(c) The notice of election shall define the area to be

designated and the plan of taxation to be applied.

Acts 1971, 62nd Leg., p. 353, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.522. ELECTION NOT REQUIRED IN SEPARATE ELECTION

PRECINCT. If proposed improvements are considered to be required

to promote the public welfare or if the owners of the land in a

defined area file a petition acknowledged as required for deeds

requesting the district to provide improvements and assess a tax

only in the defined area, it is not necessary to constitute the

area a separate election precinct and have a separate election in

that area.

Acts 1971, 62nd Leg., p. 353, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.523. BALLOTS. The ballot for an election under this

subchapter shall be printed to provide for voting for or against

substantially the proposition: "Designation of the area, issuance

of bonds, and levy of a tax to retire the bonds."

Acts 1971, 62nd Leg., p. 353, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.524. DECLARING RESULT AND ISSUING ORDER. If a majority

of the electors approve the proposal, the board shall declare the

result and, by order, shall establish the area and define it by

metes and bounds or designate the specific property and shall fix

the tax basis for the area or property. A certified copy of the

order shall be recorded in the minutes of the district and shall

constitute notice.

Acts 1971, 62nd Leg., p. 354, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.525. PLEDGE OF FAITH AND CREDIT. If at an election the

electors approve the issuance of bonds and the levy of a tax

which applies only to a defined area, the district may issue

bonds which pledge only the faith and credit based on the

property values in the defined area; however, the district may

pledge the full faith and credit of the entire district under the

condition of authorization in Section 51.529 of this code.

Acts 1971, 62nd Leg., p. 354, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.526. ELECTION IN SEPARATE ELECTION PRECINCT. (a) If

the improvements to be provided in a defined area are considered

peculiarly for the benefit of that area and not required to

conserve the public or general welfare in the district as a

whole, and if the proposed improvements in that area will require

the imposition of a tax only on the property in the area, the

defined area is constituted a separate election precinct in which

a separate election shall be held to determine if the

improvements will be provided and a separate tax levied.

(b) The election shall be held in the manner provided for

issuance of bonds under this subchapter.

(c) If a majority of the electors in the defined area approve

the propositions, the district shall provide money when necessary

and shall provide the improvements and levy the tax.

(d) At an election in the defined area, each qualified elector

of the district who owns property in the defined area may elect

to vote in the area and not in the precinct of his residence.

Acts 1971, 62nd Leg., p. 354, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.527. ISSUANCE OF BONDS AND LEVY OF TAX FOR DEFINED AREA

OR DESIGNATED PROPERTY. (a) After the order is recorded, the

district may issue its bonds to provide the specific plant,

works, and facilities included in the plans adopted for the area

or to serve the property and shall provide the plant, works, and

facilities.

(b) In the appropriate case, the board shall levy, assess, and

collect taxes on the property located in the defined area or on

the designated property in conformity with the adopted tax plan.

Acts 1971, 62nd Leg., p. 354, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.528. CONTRACT TO PROVIDE IMPROVEMENTS, FACILITIES, AND

SERVICES TO DESIGNATED PROPERTY OR AREA. (a) Property or areas

inside or outside the district may, by contract, be designated to

obtain improvements, facilities, or service for the designated

area or property.

(b) The designation shall be based on a written petition in

conformity with the laws authorizing contracts by a petitioner or

person owning, controlling, or governing the property or area to

be designated.

(c) The board may make the designation in a contract to provide,

administer, maintain, and operate the desired improvements,

facilities, or service for the designated area or property, and

the designated area or property shall be subject to being made

the basis of the bonds and may be subject to a tax lien in amount

to retire the obligations incurred by the district to provide the

facilities, improvements, or service and to cover the expenses

necessary to administer, maintain, and operate the improvements

and facilities under the contract.

(d) The contract may not violate the law of this state or the

United States and may not result in impairing a vested right or

causing the district to fail to serve fully and permanently water

demands in the district in the order of preference of uses.

(e) The contract may provide that one governing body may

establish the contractual and statutory tax lien in behalf of the

district and may levy, assess and collect the tax for and on

behalf of the district.

(f) The district may not issue bonds pledging the full faith and

credit of the district under this section or under Section 51.517

of this code without submitting the proposition to the electors

of the whole district under the provisions of this subchapter or

under the provisions authorizing the issuance of construction

bonds.

Acts 1971, 62nd Leg., p. 354, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.529. AUTHORITY OF DISTRICT. (a) If a majority of the

electors in the whole district approve the proposal, the district

may issue its bonds to provide the plant, improvements, and

facilities peculiar to the defined area or designated property or

peculiar to a contract for service and may pledge the full faith

and credit of the district to pay for the bonds.

(b) The district shall have a lien on the property in the

defined area or on the designated property and may levy, assess,

and collect or have levied, assessed, and collected taxes in the

area or on the property to protect the district from or to

compensate any liability incurred on behalf of the defined area

or designated property.

Acts 1971, 62nd Leg., p. 355, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.530. ADMINISTRATIVE AUTHORITY OF BOARD. The board shall

administer all business incident to the creation and operation of

a defined area or service to designated property unless otherwise

provided by contract.

Acts 1971, 62nd Leg., p. 355, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.531. MASTER DISTRICT; TAXING AUTHORITY. A master

district may levy and collect taxes, equitably distributed, which

shall be in addition to other taxes which may be levied by the

several districts constituting the master district.

Acts 1971, 62nd Leg., p. 355, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.532. TAXES IN DISTRICTS CONSISTING OF A CITY, TOWN OR

MUNICIPAL CORPORATION. If a city, town, or municipal corporation

is constituted a district operating under this chapter, taxes

levied in the district may be assessed and collected in the

manner provided in Sections 51.533-51.538 of this code.

Acts 1971, 62nd Leg., p. 355, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.533. ORDER FIXING RATE OF TAXATION. (a) The board

shall issue an order fixing the rate of taxation and levying a

tax. The order shall be signed by the president and secretary of

the district, and the district seal shall be attached.

(b) The board shall enter the order in their minutes and file a

copy of the order with the secretary of the city, town, or

municipal corporation.

(c) The secretary of the city, town, or municipal corporation

shall record the order in a book kept in his office for that

purpose and shall make and deliver a copy of the order to the

assessor and collector of the city, town, or municipal

corporation.

Acts 1971, 62nd Leg., p. 356, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.534. ADDITION OF LAND TO DEFINED AREA. The procedures

of Section 49.301 may be used to add land to a defined area

created under this subchapter. The land must be included in the

district but is not required to be contiguous to the defined

area. Notwithstanding any law to the contrary, the procedures of

Section 49.301 shall apply to districts operating under Chapter

49.

Added by Acts 1997, 75th Leg., ch. 1010 Sec. 4.46, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 230, Sec. 1, eff. Aug.

30, 1999.

Sec. 51.535. PROVISIONS OF CHAPTER INAPPLICABLE TO DISTRICT. If

taxes are levied, assessed, and collected under Sections

51.533-51.538 of this code, the provisions of this chapter

relating to assessment and collection of taxes do not apply to

the district and it is not necessary for the district to appoint

an assessor and collector.

Acts 1971, 62nd Leg., p. 356, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.536. COMPENSATION OF CITY ASSESSOR AND COLLECTOR. The

board shall pay to the city assessor and collector and other city

officers reasonable compensation for the services performed by

them for the district. The amount of compensation shall be fixed

in advance of the performance of the duties.

Acts 1971, 62nd Leg., p. 356, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.537. MUNICIPALITY'S AUTHORITY REGARDING DEFINED AREA.

(a) This section applies only to a municipality any portion of

which is located in a county with a population of more than

800,000 and less than 1.3 million.

(b) A municipality may not annex a part of a defined area in a

district that has adopted a plan for the defined area under this

subchapter unless:

(1) 90 percent or more of all facilities and infrastructure

described by the plan has been installed and completed; and

(2) the municipality:

(A) annexes all of the defined area that is within the

municipality's extraterritorial jurisdiction; and

(B) assumes the pro rata share of the bonded indebtedness of the

annexed area.

(c) After the annexation occurs:

(1) the annexed area is not eligible to be a defined area under

this subchapter; and

(2) the district may not impose in the annexed area a tax

authorized for a defined area under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

962, Sec. 3, eff. June 18, 2005.

Sec. 51.538. ELECTION REQUIRED. Taxes levied, bonds issued, and

indebtedness incurred by a district operating under Sections

51.533-51.538 of this code are subject to the provisions of the

constitution and this chapter which require an election to

authorize tax levies, bonds, and indebtedness.

Acts 1971, 62nd Leg., p. 356, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER M. TAXATION ON THE AD VALOREM BASIS

Sec. 51.561. ASSESSMENT AND COLLECTION OF DISTRICT TAXES. The

assessor and collector shall assess and collect taxes for the

district.

Acts 1971, 62nd Leg., p. 357, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

Sec. 51.591. ATTORNEY TO FILE SUITS TO COLLECT DELINQUENT TAXES.

(a) The board shall on or before April 1 of each year employ an

attorney to file suits to collect all delinquent taxes.

(b) The attorney is entitled to receive a fee of 10 percent of

the amount of all delinquent taxes collected or paid after suits

are filed. The fees shall be charged as court costs.

Acts 1971, 62nd Leg., p. 362, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER N. TAXATION ON THE BENEFIT BASIS

Sec. 51.631. METHOD OF TAXATION FOR DISTRICT UNDER CONTRACT WITH

UNITED STATES. A district which is operated under contract with

the United States may adopt the plan to levy and collect taxes on

the benefit basis instead of the ad valorem basis and determine

taxes under the provisions of Sections 51.632-51.634 of this

code.

Acts 1971, 62nd Leg., p. 364, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.632. ASSESSMENT RECORD. When necessary, the board shall

apportion and assess the benefits conferred on property in the

district and shall make a record showing the amount and value of

benefits to accrue on property in the district and the amount of

taxes to be levied and collected on the property. No taxes

assessed or adjudged against the property may be more than the

benefit which accrues to the property from the organization,

operation, and maintenance of the district and its improvements.

Acts 1971, 62nd Leg., p. 364, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.633. NOTICE OF TAXES. After the board makes the record,

it shall mail to each property owner whose name appears in the

record notice of the amount of taxes levied on his property and

the date and place at which the property owner may appear and

contest the correctness and equitableness of the tax.

Acts 1971, 62nd Leg., p. 364, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.634. DECISION AFTER HEARING. After the hearing, the

board shall determine whether or not the tax is equitable and

shall sustain, reduce, or increase the tax to an amount which in

the board's judgment is equitable. The decision of the board is

final.

Acts 1971, 62nd Leg., p. 365, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.635. METHOD OF TAXATION FOR DISTRICT NOT UNDER CONTRACT

WITH THE UNITED STATES. If a district which is not operating

under contract with the United States adopts the benefit basis

plan for taxation, the levy, assessment, equalization of property

values, and collection of taxes shall be made in the manner

provided in Sections 51.636-51.648 of this code.

Acts 1971, 62nd Leg., p. 365, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.636. COMMISSIONERS OF APPRAISEMENT. As soon as

practicable after the approval of the engineer's report and the

adoption of the plan for improvements to be constructed, the

board shall appoint three disinterested commissioners of

appraisement. The commissioners shall be freeholders but not

owners of land within the district which they represent.

Acts 1971, 62nd Leg., p. 365, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.637. COMPENSATION OF COMMISSIONERS. On approval by the

board, each commissioner is entitled to receive $10 a day for

each day he actually serves, plus all necessary expenses.

Acts 1971, 62nd Leg., p. 365, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.638. NOTICE OF APPOINTMENT AND MEETING. Immediately

after the commissioners of appraisement are appointed, the

secretary of the board shall give written notice to each

appointee of his appointment and of the time and place of the

first meeting of the commissioners.

Acts 1971, 62nd Leg., p. 365, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.639. FIRST MEETING OF COMMISSIONERS. (a) The

commissioners shall meet at the time specified in the notice from

the secretary or as soon after that time as possible.

(b) At the meeting the commissioners shall take and subscribe an

oath to discharge faithfully and impartially their duties as

commissioners and make a true report of the work which they

perform. They shall then organize by electing one commissioner as

chairman and one commissioner as vice chairman.

(c) The secretary of the board or, in his absence, a person

appointed by the board shall serve as secretary to the

commissioners of appraisement and shall furnish to the

commissioners any information and assistance which is necessary

for the commissioners to perform their duties.

Acts 1971, 62nd Leg., p. 365, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.640. ASSISTANCE FOR COMMISSIONERS. Within 30 days after

the commissioners qualify and organize, they shall begin to

perform their duties, and in the exercise of their duties they

may obtain legal advice and information relative to their duties

from the district's attorney and, if necessary, may require the

presence of the district engineer or one of his assistants at any

time and for as long as necessary to properly perform their

duties.

Acts 1971, 62nd Leg., p. 365, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.641. VIEWING LAND AND OTHER PROPERTY AND IMPROVEMENTS IN

DISTRICT. The commissioners shall view the land in the district

which will be affected by the district's reclamation plans and

the public roads, railroads, rights-of-way, and other property

and improvements located in the district and shall assess the

amount of the benefits and damages that will accrue to the land,

roads, railroads, rights-of-way or other property or improvements

in the district from the construction of the improvements.

Acts 1971, 62nd Leg., p. 366, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.642. COMMISSIONERS REPORT. (a) The commissioners shall

prepare a report and file it with the secretary of the board. The

report shall be signed by at least a majority of the

commissioners.

(b) The report shall include:

(1) the name of the owner of each tract of land which is subject

to assessment;

(2) a description of the property;

(3) the amount of the benefits or damages assessed on each tract

of land;

(4) the time and place at which a hearing will be held on the

report to hear objections; and

(5) the number of days each commissioner served and the actual

expenses incurred during his service as commissioner.

(c) The day set in the report for the hearing may not be later

than 20 days after the report is filed.

Acts 1971, 62nd Leg., p. 366, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.643. NOTICE OF HEARING. (a) After the commissioners'

report is filed, the secretary of the board shall publish notice

of the hearing on the report at least once a week for two

consecutive weeks in a newspaper published in each county in

which part of the district is located. The secretary shall mail

written notice of the hearing to each person whose property will

be affected if his address is known.

(b) The notice shall state:

(1) the time and place of the hearing;

(2) that the commissioners' report has been filed;

(3) that interested persons may examine the report and make

objections to it; and

(4) that the commissioners will meet at the time and place

indicated to hear and act on objections to the report.

(c) On the day of the hearing, the secretary shall file in his

office the original notice and his affidavit stating the manner

of publication, the names of persons to whom notice was mailed,

and the names of persons to whom notice was not mailed because

the secretary by reasonable diligence could not ascertain their

addresses. Copies of the notice and affidavit also shall be filed

with the commissioners of appraisement and the clerk of the

commissioners court.

Acts 1971, 62nd Leg., p. 366, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.644. HEARING. (a) At or before the hearing on the

commissioners' report, an owner of land that is affected by the

report or the reclamation plans may file exceptions to all or

part of the report.

(b) At the hearing, the commissioners shall hear and make

determinations on the objections submitted and may make necessary

changes and modifications in the report for objections which are

sustained.

Acts 1971, 62nd Leg., p. 367, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.645. WITNESSES AT THE HEARING. At the hearing,

interested parties may appear in person or by attorney and are

entitled, on demand, to have the chairman of the commissioners of

appraisement issue process for witnesses. The commissioners shall

have the same power as a court of record to enforce the

attendance of witnesses.

Acts 1971, 62nd Leg., p. 367, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.646. COSTS OF HEARING. The commissioners may adjudge

and apportion the costs of the hearing in any manner they

consider equitable.

Acts 1971, 62nd Leg., p. 367, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.647. COMMISSIONERS' DECREE. (a) After the

commissioners have made a final decision, they shall issue a

decree confirming their report insofar as it remains unchanged

and shall approve and confirm changes in the report.

(b) The final decree and judgment of the commissioners shall be

entered in the minutes of the board, and certified copies shall

be filed with the county clerk of each county in which part of

the district is located and shall be notice to all persons of the

contents and purpose of the decree.

(c) The findings of the commissioners which relate to benefits

and damages to land and other property in the district are final

and conclusive.

Acts 1971, 62nd Leg., p. 367, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 69, eff. Sept. 1,

1989.

Sec. 51.648. EFFECT OF FINAL JUDGMENT AND DECREE. The final

judgment and decree of the commissioners shall form the basis for

all taxation in the district. Taxes shall be apportioned and

levied on each tract of land and other real property in the

district in proportion to the net benefits to the land or other

property stated in the final judgment and decree.

Acts 1971, 62nd Leg., p. 367, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.649. FIXING TAX AS EQUAL SUM ON EACH ACRE. At the

election at which the plan of taxation is determined or at any

other time before the bonds are issued, the voters of any

district operating under the provisions of Article XVI, Section

59, of the Texas Constitution, may vote on the proposition of

whether or not benefits for tax purposes shall be fixed as an

equal sum on each acre of land that is irrigated or to be

irrigated by gravity flow from the canal system of the district.

The benefit per acre shall be voted on as it is applied to land

in the district that can be irrigated by gravity flow from the

irrigation system and also the benefit to land in the district

that cannot be irrigated by gravity flow.

Acts 1971, 62nd Leg., p. 367, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.650. ELECTION. (a) If the board desires to submit the

question of whether or not to adopt the method of assessing

benefits provided in Section 51.649 of this code, it shall order

an election to be held in the district and shall submit the

proposition in the manner provided for other district elections.

(b) The ballots for the election shall be printed to provide for

voting for or against the proposition: "Uniform assessment of

benefits of $______ per acre on all irrigable land in the

district, and the assessment of $______ per acre on all

nonirrigable land in the district."

(c) The board shall determine the amounts to fill the spaces in

the proposition. The amount of charge per acre may be found by

dividing the number of acres of land into the amount of debt to

be incurred by the district in providing for irrigation.

(d) If a majority of the persons voting in the election vote in

favor of the proposition, it shall be adopted.

Acts 1971, 62nd Leg., p. 368, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.651. EXCLUDING NONIRRIGABLE LAND FROM DISTRICT. If the

owner of land which is classed nonirrigable under the uniform

acreage valuation objects to the amount of charges fixed against

him by the order calling the election or by the result of the

election, he may have his nonirrigable land excluded from the

district by filing an application for exclusion as provided by

law within 10 days after the election is held.

Acts 1971, 62nd Leg., p. 368, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.652. SETTING ANNUAL VALUE OF LAND UNNECESSARY. If the

district adopts the uniform acreage valuation for taxation, the

valuation shall be applied to all land in the district, and it is

not necessary to annually fix the value of the land. It is also

unnecessary for the board to appoint a commission to ascertain or

fix the value of the improvement to particular land.

Acts 1971, 62nd Leg., p. 368, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

Sec. 51.653. PREPARING TAX ROLLS. (a) The board shall examine

the tax rolls to determine if all property subject to taxation

appears on the tax rolls under the proper classification. The

board shall add to the tax roll any property which was left off

and shall examine, correct, and certify the tax roll.

(b) Any property owner may protest to the board that his

property has not been properly classified. The board shall

consider the protest and enter its findings in the minutes.

Acts 1971, 62nd Leg., p. 368, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

Sec. 51.655. LAW GOVERNING ADMINISTRATION OF BENEFIT TAX PLAN.

In a district that levies taxes on a benefit basis, the rate of

taxation and the assessment and collection of taxes shall be

governed by the law relating to ad valorem taxes to the extent

applicable.

Acts 1971, 62nd Leg., p. 369, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

Sec. 51.656. IRRIGATING NONIRRIGABLE LAND. If land which is

classed as nonirrigable is later irrigated by the district,

before the owner of the land receives the water, he shall pay to

the district an amount equal to the entire amount that would have

been charged to the owner if the land had been originally classed

as irrigable.

Acts 1971, 62nd Leg., p. 369, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.657. TAXATION IN DISTRICT CONSTRUCTING LEVEES OR

DRAINAGE SYSTEMS. (a) A district created to construct levees or

works and plants to protect from overflow or created to construct

drainage systems may adopt the plan of assessing benefits at an

equal sum on each acre of land in the district in the manner

provided in Sections 51.650-51.656 of this code.

(b) The proposition included in the election order shall be

printed to provide for voting for or against: "Uniform assessment

of benefits for ____________ purposes."

Acts 1971, 62nd Leg., p. 369, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER O. ADDING AND EXCLUDING TERRITORY AND CONSOLIDATING

DISTRICTS

Sec. 51.702. EXCLUSION OF NONAGRICULTURAL AND NONIRRIGABLE LAND

FROM THE DISTRICT. After the district is organized, acquires

facilities with which to function as an irrigation district, and

votes, issues, and sells bonds for the purposes for which the

district was organized, land within the district subject to

taxation which is not agricultural land or cannot be irrigated in

a practicable manner may be excluded from the district by

complying with the provisions of Sections 51.703-51.713 of this

code.

Acts 1971, 62nd Leg., p. 371, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.703. PREREQUISITE TO APPLICATION FOR EXCLUSION. The

owner of land in the district which is not agricultural land or

cannot be irrigated in a practicable manner may apply for its

exclusion from the district if all taxes levied and assessed by

the district on the land to be excluded have been fully paid,

including all bond tax and flat water rate assessment.

Acts 1971, 62nd Leg., p. 371, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.704. SUBSTITUTING LAND OF EQUAL ACREAGE AND VALUE. Land

which can be irrigated in a practicable manner of at least equal

acreage and equal value to the land being excluded must be added

to the district simultaneously with the exclusion of the

nonagricultural or nonirrigable land.

Acts 1971, 62nd Leg., p. 372, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.705. SECURING APPLICATION TO SUBSTITUTE LAND. The board

may require an owner of land in the district who has applied for

the exclusion of his nonagricultural or nonirrigable land from

the district to procure an application of the owner of land

adjoining the boundaries or the canals of the district, and

capable of being irrigated in a practicable manner from the

facilities of the district, for inclusion in the district of his

land in an amount and value at least equal to the land which is

to be excluded under the application of the owner of

nonagricultural or nonirrigable land. Each application shall set

forth the facts concerning the land to be excluded from and the

land to be added to the district, including evidence of their

reasonable market value.

Acts 1971, 62nd Leg., p. 372, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.706. APPLICATION OF OWNER OF NEW LAND TO BE SUBSTITUTED.

The owner of the new land to be added shall submit an

application setting forth that the owner of the new land assumes

the payment of all taxes to be levied on his land by the district

after the date the land is added to the district. The application

also shall set forth an agreement by the owner of the new land

that the land will be subject to future taxes for bond tax and

flat rate and all other assessments levied and assessed by the

district as though the land had been incorporated originally in

the district. The application also shall contain an agreement by

the owner of the new land that the land will be subject to the

same liens and provisions as all other land in the district and

subject to the statutes governing all other land in the district.

Acts 1971, 62nd Leg., p. 372, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.707. CONSENT OF OUTSTANDING BONDHOLDERS. (a) The board

shall communicate the contents of the applications to exclude

nonagricultural or nonirrigable land and to include an equal

amount of irrigable land to the holders of outstanding bonds

voted, issued, sold, and delivered by the district and payable

from taxes levied on property in the district.

(b) If the consent in writing of 95 percent or more of the

bondholders to the plan is filed with the board, the board may

hold a hearing on the applications.

Acts 1971, 62nd Leg., p. 372, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.708. NOTICE OF HEARING ON APPLICATIONS. The board shall

give notice of the hearing on the applications by publishing the

time, place, and nature of the hearing one time in a newspaper

published in a county in which all or part of the district is

located. The newspaper must have been published regularly for

more than 12 months preceding the date of the publication of the

notice and must have circulation in the district. The notice

shall be published not less than 10 days nor more than 20 days

before the date of the hearing.

Acts 1971, 62nd Leg., p. 372, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.709. HEARING PROCEDURE. The board shall hear all

interested parties and all evidence in connection with the

applications.

Acts 1971, 62nd Leg., p. 373, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.710. BOARD'S RESOLUTION TO SUBSTITUTE LAND. If the

board finds that all the conditions provided for the exclusion of

land and inclusion of other land in the district exist, it may

adopt and enter in its minutes a resolution to exclude land which

is nonagricultural or nonirrigable in a practicable manner and

include land which may be irrigated from the facilities of the

district in a practicable manner.

Acts 1971, 62nd Leg., p. 373, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.711. LIABILITY OF EXCLUDED AND INCLUDED LAND. The land

excluded from the district is free from any lien or liability

created on the excluded land by reason of its having been

included in the district. Land added to the district is subject

to all laws, liens, and provisions governing the district and the

land in the district.

Acts 1971, 62nd Leg., p. 373, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.712. DUTY TO ADVISE EXECUTIVE DIRECTOR. The board shall

furnish the executive director a detailed description of the land

excluded and a detailed description of the land included within

30 days after the exclusion and inclusion of land under the

provisions of Sections 51.702-51.711 of this code.

Acts 1971, 62nd Leg., p. 373, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 961, ch. 367, Sec. 1, eff.

June 10, 1981.

Sec. 51.713. RIGHT TO SERVE NEW LAND INCLUDED IN DISTRICT. The

district has the same right to furnish water service to the

included land that it previously had to furnish service to the

excluded land. The mere inclusion of a larger total acreage than

that excluded does not give the district the right to irrigate a

larger total acreage or to appropriate a larger quantity or

volume of public water for irrigation than the district would

have had the right to irrigate or to appropriate before the

exclusion and inclusion of the land.

Acts 1971, 62nd Leg., p. 373, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Without reference to the amendment of this section by Acts 1995,

74th Leg., ch. 778, Sec. 2, this section was repealed by Acts

1995, 74th Leg., ch. 715, Sec. 40 effective September 1, 1995.

Sec. 51.714. ADDING LAND BY PETITION OF LANDOWNER. The owner of

land may file with the board a petition requesting that the land

described by metes and bounds in the petition be included in the

district. Notwithstanding any municipal ordinance, resolution, or

any other statute to the contrary, a municipality may not require

the annexing district or the landowner who is requesting

annexation to obtain the municipality's consent to the district's

annexation of the additional land if, at the time the petition is

filed, the land to be annexed is contiguous to the district and

at any time within the preceding 12 months was not located within

an area designated by ordinance or resolution of the

municipality's governing body as the municipality's water and

sewer service area or corporate limits, and the district has not

previously issued any bonded indebtedness. The land shall be

deemed to be contiguous to the district if it is separated from

the district by public land or right of way. A district may not

increase its total land area by more than 100 percent in any one

calendar year. A municipality's consent shall not be required for

the inclusion or annexation of irrigable land within the

boundaries of a district primarily engaged in providing

irrigation service to lands within its boundaries.

Acts 1971, 62nd Leg., p. 373, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1993, 73rd Leg., ch. 192, Sec. 1, eff. Aug. 30,

1993; Acts 1995, 74th Leg., ch. 778, Sec. 2, eff. June 16, 1995.

Sec. 51.732. CONSOLIDATION OF DISTRICTS. Two or more districts

governed by the provisions of this chapter may consolidate into

one district as provided by Sections 51.733-51.736 of this code.

Acts 1971, 62nd Leg., p. 376, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.733. ELECTIONS TO APPROVE CONSOLIDATION. (a) After the

directors of each district have agreed on the terms and

conditions of consolidation, they shall order an election in each

district to determine whether the districts should be

consolidated.

(b) The directors of each district shall order the election to

be held on the same day in each district and shall give notice of

the election for at least 20 days in the manner provided by law

for other elections.

(c) The districts may be consolidated only if the electors in

each district vote in favor of the consolidation.

Acts 1971, 62nd Leg., p. 376, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.734. GOVERNING CONSOLIDATED DISTRICTS. (a) After two

or more districts are consolidated, they become one district,

except for the payment of debts created before consolidation, and

are governed as one district.

(b) During a period of 90 days after the date of the election to

approve consolidation, the officers of each district shall

continue to act jointly as officers of the original districts to

wind up the affairs of their respective districts.

(c) The consolidation agreement may provide that the officers of

the original districts shall continue to act jointly as officers

of the consolidated district until the next general election or

name persons to serve as officers of the consolidated district

until the next general election if all officers of the original

districts agree to resign.

(d) New officers of the consolidated district must qualify as

officers of the district within the period of 90 days after the

election and shall assume their offices at the expiration of the

90-day period.

(e) The current board shall approve the bond of each new

officer.

(f) The consolidation agreement may provide for the

establishment of five voting precincts described in the agreement

and for the election of one director from each precinct. A

district that adopts the precinct method of election will retain

that method if it elects to be governed by another chapter of

this code.

Acts 1971, 62nd Leg., p. 377, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1977, 65th Leg., p. 1764, ch. 712, Sec. 1, eff.

Aug. 29, 1977.

Sec. 51.735. DEBTS OF ORIGINAL DISTRICTS. After two or more

districts are consolidated, the debts of the original districts

are protected and are not impaired. These debts may be paid by

taxes or assessments levied on the land in the original districts

as if they had not consolidated or contributions from the

consolidated district on terms stated in the consolidation

agreement.

Acts 1971, 62nd Leg., p. 377, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.736. ASSESSMENT AND COLLECTION OF TAXES. After

consolidation, the officers of the consolidated district shall

assess and collect taxes on property in the original district to

pay debts created by the original district.

Acts 1971, 62nd Leg., p. 377, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.748. DIVISION OF ORIGINAL DISTRICT WITH NO OUTSTANDING

INDEBTEDNESS. (a) An original district heretofore created and

governed by the provisions of this chapter (an "original

district") that does not have any outstanding indebtedness

secured by the taxes or net revenues of an original district may

divide into two or more districts as provided by Sections 51.749

through 51.758 of this code; provided, however, no division shall

occur that would result in the creation of a district of less

than 100 acres in size. Upon petition of any landowner or upon

the board's own motion, the board may consider a proposal to

divide the original district.

(b) A district that:

(1) is located in two or more counties;

(2) is within the jurisdiction of two river authorities, one of

which has issued an interbasin transfer permit to a city which

provides the district's water supply;

(3) has not constructed any facilities or incurred any

indebtedness secured by taxes or net revenues; and

(4) was created by division under Sections 51.749 through 51.758

of this code may divide into two or more districts as provided by

Sections 51.749 through 51.758 of this code; provided, however,

no division shall occur that would result in the creation of a

district of less than 100 acres in size. On petition of any

landowner or on the board's own motion, the board may consider a

proposal to divide the district.

Added by Acts 1989, 71st Leg., ch. 280, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1995, 74th Leg., ch. 437, Sec. 1, eff. Aug.

28, 1995.

Sec. 51.749. ELECTION TO APPROVE DIVISION. (a) After the board

of the original district has agreed on the terms and conditions

of division, which shall include a plan for the payment of any

outstanding current obligations and performance of any

outstanding obligations of the original district, and has

prepared a metes and bounds description of the proposed

districts, it shall order an election to be held in the district

to determine whether the original district should be divided as

proposed.

(b) The board of the original district shall order the election

to be held and shall give notice of the election at least 20 days

prior to the election in the manner provided by law for other

elections.

(c) The original district shall be divided if a majority of the

qualified electors in the original district vote in favor of the

division. The resulting districts shall be assigned consecutive

letters, corresponding to the number of the original district.

For example, Harris County WCID #1 if divided into two districts

shall become Harris County WCID #1A and Harris County WCID #1B.

No other confirmation election shall be necessary. Provided,

however, each resulting district desiring to issue bonds payable

wholly or partially from ad valorem taxes shall be required to

obtain authorization for the issuance of such bonds by a majority

vote of the resident electors of such district voting in an

election called for that purpose. Notice of such election shall

be given as generally set forth for bond elections in this

chapter. Each resulting district desiring to levy a maintenance

tax shall be required to obtain authorization by a majority vote

of the qualified resident electors of such district voting in an

election called for that purpose. Notice of such election shall

be given as generally set forth for such elections in this

chapter.

Added by Acts 1989, 71st Leg., ch. 280, Sec. 1, eff. Aug. 28,

1989.

Sec. 51.750. GOVERNING RESULTING DISTRICTS. (a) After the

original district is divided into two or more districts, the

resulting districts shall be separate districts and shall be

governed as separate districts.

(b) During a period of 90 days after the date of the election to

approve division, the board of the original district shall

continue to act in behalf of the original district to wind up the

affairs of the original district.

(c) The directors of the original district shall continue to act

as directors of one of the resulting districts until the next

general election and shall name persons to serve as temporary

directors of each of the other resulting districts until an

election is held on the next uniform election date for elections

set forth in Section 41.001, Election Code, for the election of

permanent directors. Upon the election of such directors, the

three directors receiving the greatest number of votes shall

serve until May of the first even-numbered year after the

expiration of four years from the date of the election and two

directors shall serve until May of the first even-numbered year

after the expiration of two years from the date of the election.

(d) The temporary directors of each of the resulting districts

must qualify as directors of the district pursuant to Section

51.072 within the period of 90 days after the election approving

the division of the original district and shall assume their

offices at the expiration of the 90-day period.

(e) The board of each of the resulting districts shall approve

the bond of each director.

Added by Acts 1989, 71st Leg., ch. 280, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1995, 74th Leg., ch. 715, Sec. 7, eff.

Sept. 1, 1995.

Sec. 51.751. CURRENT OBLIGATIONS OF ORIGINAL DISTRICT. After

the division of the original district into two or more districts,

the current obligations and any bond authorizations of the

original district are protected and are not impaired. These debts

may be paid by taxes, revenues, or assessments levied on the land

in the original district as if it had not divided or

contributions from each of the resulting districts on terms

stated in the division proposed by the board and approved by the

election under Section 51.749 of this code.

Added by Acts 1989, 71st Leg., ch. 280, Sec. 1, eff. Aug. 28,

1989.

Sec. 51.752. POWERS OF RESULTING DISTRICTS. (a) After

division, each of the resulting districts shall have all of the

power to incur and pay debts created by each district and shall

in every respect have the full power and authority of a district

created and governed by the provision of this chapter.

(b) Each of the resulting districts shall have the authority to

contract with one another for the provision of water, wastewater,

and such other matters as the board of directors of each of the

districts deems appropriate.

(c) Each of the resulting districts shall assume the obligations

of the original district under any agreements or resolutions

consenting to the creation of the original district imposed by

any municipality having jurisdiction over such creation to the

extent that such agreements and resolutions (i) are applicable,

(ii) are not contrary to any other law or the provisions of this

chapter, and (iii) do not impose obligations that limit the

district's powers and authority to issue bonds for any purpose

authorized under this chapter. Any such obligations that so limit

the district's powers and authority to issue bonds for any

purpose authorized under this chapter are void.

(d) Any other obligations of the original district shall be

divided pro rata among the resulting districts either on an

acreage basis or on such other terms as are satisfactory to such

resulting districts.

Added by Acts 1989, 71st Leg., ch. 280, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1995, 74th Leg., ch. 778, Sec. 3, eff. June

16, 1995.

Sec. 51.753. NOTICE OF RESULTING DISTRICTS. Within 30 days

after the election within the original district that confirms a

plan for division, the original district shall provide written

notice of such plan to the commission, the attorney general, the

commissioners court of any county in which such original district

is located, and any municipality having extraterritorial

jurisdiction over the land within the original district.

Added by Acts 1989, 71st Leg., ch. 280, Sec. 1, eff. Aug. 28,

1989. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.323, eff.

Sept. 1, 1995.

Sec. 51.754. EXCLUSION OF LAND FROM DISTRICT WITHOUT

INDEBTEDNESS. An original district governed by the provisions of

this chapter that does not have any outstanding indebtedness

secured by the taxes or net revenues of the district may exclude

land from the district as provided by Sections 51.754 through

51.758 of this code.

Added by Acts 1989, 71st Leg., ch. 280, Sec. 1, eff. Aug. 28,

1989.

Sec. 51.755. APPLICATION TO EXCLUDE LAND. (a) A petition for

exclusion of land under Sections 51.748 through 51.758 of this

code must accurately describe the land to be excluded by metes

and bounds or by reference to a plat recorded in the plat records

of the county or counties in which the original district is

located.

(b) The petition must be signed by the owner or owners of the

land to be excluded, or by at least 10 percent of the owners of

the land to be excluded, or by five or more of the owners if the

number of owners is more than 50, and must be filed with the

district at least 15 days before the hearing on the petition for

exclusion and shall clearly state the particular grounds on which

the exclusion is sought. Only the ground stated in the petition

shall be considered. Notice of the hearing shall be published by

the board once a week for two consecutive weeks in one or more

newspapers of general circulation in the original district. The

first publication shall appear at least 15 days and not more than

40 days before the date of the hearing.

Added by Acts 1989, 71st Leg., ch. 280, Sec. 1, eff. Aug. 28,

1989.

Sec. 51.756. FINDINGS BY THE BOARD. Before determining to

exclude any land under Sections 51.754 through 51.758 of this

code, the board shall find that the district has no obligations

that will be impaired by the exclusion of the land, the district

will incur no obligations because of that exclusion, and that the

exclusion is in the best interest of the district.

Added by Acts 1989, 71st Leg., ch. 280, Sec. 1, eff. Aug. 28,

1989.

Sec. 51.757. EXCLUDING LAND. (a) After considering all

engineering data and other evidence presented to it, if the board

makes the findings provided in Section 51.756 of this code and

determines that it would be in the best interest of the district

to exclude the land, the board shall enter an order excluding all

land meeting the conditions and shall redefine the boundaries of

the original district in order to embrace all land not excluded.

In the event the land to be excluded contains water or wastewater

customers of the district, such customers shall remain customers

of the district, and owners of lots to which district water and

wastewater facilities have already been extended shall also be

allowed to connect to the district's system and shall be

customers of the district.

(b) Except as provided by Subsection (d) of this section, an

order excluding land pursuant to a petition signed by the owner

or owners of the land to be excluded takes effect on the date the

board enters the order.

(c) Except as provided by Subsection (d) of this section, an

order excluding land pursuant to a petition signed by less than

all of the owners of the land to be excluded takes effect:

(1) if the district does not receive a timely petition under

Section 51.758 of this code on the day following the deadline for

submission of a petition; or

(2) if the district receives timely petition under Section

51.758 of this code and the exclusion is ratified at an election

held for that purpose.

(d) Before an order excluding land under Sections 51.754 through

51.758 of this code becomes effective, all taxes levied and

assessed by the district on the land to be excluded shall be

fully paid.

Added by Acts 1989, 71st Leg., ch. 280, Sec. 1, eff. Aug. 28,

1989.

Sec. 51.758. NOTICE OF CERTAIN EXCLUSIONS; PETITION FOR

RATIFICATION ELECTION. (a) If the board issues an order

excluding land pursuant to a petition signed by less than all of

the owners of the land to be excluded, the board shall publish

notice describing the excluded land and stating that the

exclusion becomes final if the district does not receive, not

later than the 35th day after the date of the board's order, a

petition requesting a ratification election that is signed by at

least 10 percent of the qualified voters that reside in the land

area to be excluded.

(b) The board shall publish the notice required by Subsection

(a) of this section once a week for two consecutive weeks in a

newspaper of general circulation in the district. The first

notice must be published not later than the fifth day after the

date of the board's order.

(c) If the district receives, not later than the 35th day after

the date of the board's order, a petition requesting a

ratification election that is signed by at least 10 percent of

the qualified voters that reside in the land area to be excluded,

the order does not take effect unless approved by a majority vote

at a ratification election held for that purpose of the residents

of the district.

(d) The notice of the election, the manner and the time of

giving the notice, the manner of holding the election, and

qualifications of the voters are governed by Subchapter E of this

chapter.

Added by Acts 1989, 71st Leg., ch. 280, Sec. 1, eff. Aug. 28,

1989.

Sec. 51.759. EXCLUSION OF CERTAIN NONIRRIGATED LAND. (a) If a

district is principally engaged in providing water for

agricultural irrigation or the primary purpose of the district is

to provide water for agricultural irrigation, by complying with

Sections 51.760 through 51.766, the board may exclude from the

district land that is not being irrigated because:

(1) the land is not irrigable;

(2) the owners of a majority of the acreage of the land no

longer intend to irrigate the land;

(3) the land has been subdivided into town lots, town lots and

blocks, or small parcels having the same general nature of town

lots, including lots and blocks designed, intended, or suitable

for a residential, commercial, or other nonagricultural purpose;

or

(4) the land is located on subdivided land and is:

(A) designated as a street, alley, parkway, or park; or

(B) a railroad property or right-of-way.

(b) Land described by Subsection (a) may be excluded regardless

of whether:

(1) the land is within or near municipal boundaries; or

(2) a plat or map of the land has been filed for record in the

office of the county clerk of the county in which any part of the

land is located.

(c) The board may not exclude land described by Subsection (a)

if the land has been used for an agricultural purpose within the

year preceding the date of the hearing held under Section 51.761.

Added by Acts 1995, 74th Leg., ch. 42, Sec. 1, eff. Aug. 28,

1995.

Sec. 51.760. INITIATING EXCLUSION. (a) A petition to exclude

land may be filed with the board by the owners of a majority in

acreage of land described by Section 51.759 that is located in

the district.

(b) The petition must accurately describe the land to be

excluded by metes and bounds or lot and block number. A petition

for exclusion of other property must describe the property to be

excluded.

(c) The board may initiate a proceeding to exclude land without

receiving a petition by holding a hearing on its own motion and

issuing an order as provided by Section 51.761.

Added by Acts 1995, 74th Leg., ch. 42, Sec. 1, eff. Aug. 28,

1995.

Sec. 51.761. HEARING, NOTICE, AND ORDER OF EXCLUSION. (a) On

the board's motion or on receipt of a petition to exclude land,

the board shall give notice and hold a hearing on the proposed

exclusion.

(b) The board shall publish notice of the hearing in a newspaper

of general circulation in the district once each week for two

consecutive weeks. The first publication must appear at least 14

days before the date of the hearing.

(c) The notice must advise interested property owners in the

district:

(1) of the right to offer evidence in support of or to contest

the proposed exclusion;

(2) of the right to present a petition for exclusion under

Sections 51.759 through 51.766;

(3) of the date, time, and place of the hearing; and

(4) by a general description of the property proposed for

exclusion.

(d) The board may adjourn the hearing from one day to another

until the board hears every person who desires to be heard.

(e) The board shall specifically describe all property that it

proposes to exclude on its own motion.

(f) In a hearing on exclusion of property on the board's own

motion, the board shall hear protests and evidence against the

exclusion before the board hears any other evidence or matter.

(g) The board shall issue an order excluding the property if

after considering evidence presented at the hearing the board

finds that:

(1) the described property is eligible for exclusion under

Section 51.759;

(2) if applicable, the written consent required by Section

51.762 has been filed;

(3) the owners of the property to be excluded do not object to

the exclusion; and

(4) to exclude the property from the district is in the best

interest of the district and of the property.

Added by Acts 1995, 74th Leg., ch. 42, Sec. 1, eff. Aug. 28,

1995.

Sec. 51.762. CONSENT OF DEBT HOLDERS. If the district has

outstanding bonded debt or debt under a loan from a governmental

agency, a written consent to the exclusion from an authorized

representative of the holders of the debt shall be obtained and

filed with the district before the hearing is held.

Added by Acts 1995, 74th Leg., ch. 42, Sec. 1, eff. Aug. 28,

1995.

Sec. 51.763. RESULTS OF EXCLUSION. (a) On the issuance of an

order excluding property:

(1) the property is no longer a part of the district and is not

entitled to district services;

(2) any tax, assessment, or other charge owed to the district at

the time of exclusion remains the obligation of the owner of

excluded property and continues to be secured by statutory liens

on the property, if any; and

(3) the owner of excluded land has no further liability to the

district for future taxes, assessments, or other charges of the

district attributable to the excluded land.

(b) The district shall record a copy of the order excluding the

property from the district, certified and acknowledged by the

secretary of the board, in the real property records of the

county in which the excluded property is located.

Added by Acts 1995, 74th Leg., ch. 42, Sec. 1, eff. Aug. 28,

1995.

Sec. 51.764. DISTRICT FACILITIES ON EXCLUDED PROPERTY. The

exclusion does not affect or interfere with any rights that the

district has to maintain and continue operation of any canal,

ditch, pipeline, pump, or other facility of the district located

on land excluded by the order to serve land remaining in the

district.

Added by Acts 1995, 74th Leg., ch. 42, Sec. 1, eff. Aug. 28,

1995.

Sec. 51.765. WATER ALLOCATIONS. (a) After the district adopts

an order excluding nonirrigated property, a municipality or water

supply corporation that serves the excluded land with a potable

water supply may petition the district to apply to the commission

to convert the proportionate irrigation water allocation of the

excluded land from irrigation use to municipal use allocation.

(b) The district shall make the application to the commission

not later than the 30th day after the date a municipality or

water supply corporation that serves the land with a potable

water supply petitions the district to make the application if

the municipality or water supply corporation:

(1) pays the district the amount the district estimates will be

its reasonable expenses and attorney's fees incurred in the

commission conversion proceedings; and

(2) enters into an agreement with the district establishing the

terms on which the water allocation shall be delivered or made

available to the municipality or water supply corporation.

(c) If the parties cannot agree to water allocation terms, the

parties shall attempt resolution of their differences through

mediation, arbitration, or another alternative dispute resolution

process. The commission does not have jurisdiction to resolve the

parties' differences.

(d) Together with the district's application, the municipality

or water supply corporation must provide the commission with

evidence to support the projected need for water for the five

years after the conversion to a municipal-use water allocation.

Added by Acts 1995, 74th Leg., ch. 42, Sec. 1, eff. Aug. 28,

1995.

Sec. 51.766. SUIT TO REVIEW EXCLUSION. (a) A person who owns

an interest in property affected by an exclusion order issued

under Section 51.761 may sue to review, set aside, modify, or

suspend the order not later than the 20th day after the effective

date of the order.

(b) Venue is in any district court that has jurisdiction in the

county in which the district is located. If the district includes

land in more than one county, venue is in the district court

having jurisdiction in the county in which the largest portion of

the acreage of the land sought to be excluded from the district

is located.

(c) A person may appeal from the judgment or order of a district

court in a suit brought under this section to the court of civil

appeals and the supreme court as in other civil cases in which

the district court has original jurisdiction.

Added by Acts 1995, 74th Leg., ch. 42, Sec. 1, eff. Aug. 28,

1995.

SUBCHAPTER P. DISSOLUTION OF DISTRICT

Sec. 51.781. DISSOLUTION OF DISTRICT PRIOR TO ISSUANCE OF BONDS.

(a) If the electors of a district reject the proposal to issue

construction bonds by a constitutional or statutory majority

vote, the board must dissolve the district and liquidate the

affairs of the district as provided in Sections 51.781-51.792 of

this code.

(b) Subject to the provisions of Subchapter G of Chapter 50 of

this code, if a district finds at any time before the

authorization of construction bonds or the final lending of its

credit in another form that the proposed undertaking for any

reason is impracticable or apparently cannot be successfully and

beneficially accomplished, the board may issue notice of a

hearing on a proposal to dissolve the district.

(c) Subject to the provisions of Subchapter G of Chapter 50 of

this code, if 20 percent of the qualified voters of a district

petition the board for a hearing on a proposal to dissolve the

district and deposit with the board an amount estimated to cover

the actual cost of giving notice and holding the hearing, the

board shall publish notice of the hearing within 10 days and

shall hold the hearing within 40 days after the filing of the

petition, as provided in Sections 51.782-51.785 of this code. If

the finding is against the petition, the deposit shall be applied

to pay the cost of giving notice and holding the hearing.

Acts 1971, 62nd Leg., p. 377, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.782. NOTICE OF HEARING. The board shall post notice of

the hearing on the bulletin board at the courthouse door of each

county in which the district is located and at three or more

other public places within the boundaries of the district. The

notice must be posted at least 10 days before the hearing on the

proposed dissolution of the district.

Acts 1971, 62nd Leg., p. 378, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.783. HEARING. The board shall hear all interested

persons and shall consider their evidence at the time and place

stated in the notice.

Acts 1971, 62nd Leg., p. 378, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.784. BOARD'S ORDER TO CONTINUE OR DISSOLVE DISTRICT.

The board shall determine from the evidence whether the best

interests of the persons, land, and property in the district will

be promoted by prosecuting the district's plans or whether the

best interests of the persons and property in the district will

be served by dissolving the district, and the board shall enter

the appropriate findings and order in the record.

Acts 1971, 62nd Leg., p. 378, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.785. JUDICIAL REVIEW OF BOARD'S ORDER. The board's

decree to continue or to dissolve the district shall be final and

cannot be judicially reviewed except on the ground of fraud,

palpable error, or gross abuse of discretion.

Acts 1971, 62nd Leg., p. 378, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.786. APPOINTMENT OF TRUSTEE. (a) If the board orders

the dissolution of the district, it shall appoint a director or

some other competent person as trustee to close the affairs of

the district as soon as practicable.

(b) The board shall determine the term of service and the amount

of compensation for the trustee.

Acts 1971, 62nd Leg., p. 378, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.787. DISCHARGE OF DISTRICT'S OBLIGATIONS BY TRUSTEE.

(a) The trustee shall reduce all assets and resources of the

district to possession and money and apply them to discharge the

outstanding obligations of the district, having regard to

specific funds.

(b) If required, the board shall levy, assess, and collect

sufficient additional taxes to pay all necessary expenses and

outstanding obligations of the district.

Acts 1971, 62nd Leg., p. 378, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.788. DISCHARGE OF TRUSTEE. The trustee shall be

discharged when all obligations of the district are paid and the

trustee's account is verified and settled.

Acts 1971, 62nd Leg., p. 379, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.789. FINAL ORDER OF DISSOLUTION. After all obligations

are paid and the trustee is discharged, the board shall enter its

final order of dissolution and record the final order in the deed

records of the county or counties in which the district is

located.

Acts 1971, 62nd Leg., p. 379, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.790. WATER RIGHTS OF DISSOLVED DISTRICT. Water rights

held from the state shall revert to the state and may not be

assigned by the district in anticipation of dissolution.

Acts 1971, 62nd Leg., p. 379, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.791. TAXES IN EXCESS OF DISTRICT'S OBLIGATIONS. (a) If

taxes have been collected by the dissolved district in excess of

the amount required to liquidate the obligations of the district,

the excess shall be paid ratably to the county treasurer or

treasurers of the county or counties in which the district was

located.

(b) The commissioners courts shall credit the money received

from the dissolved district to the interest and sinking fund for

any outstanding county bonds. If the county has no outstanding

bonds, the money may be applied as the commissioners court

lawfully directs.

Acts 1971, 62nd Leg., p. 379, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.793. DISSOLUTION OF DISTRICT FOR FAILURE TO COMPLETE

PLANT. Subject to the provisions of Subchapter G of Chapter 50

of this code if a district has not within 10 years from the date

of its creation commenced and completed the construction of a

plant and improvements to carry out the purposes of its creation

in accordance with the plans adopted by the district, the board

may enter a resolution in its minutes to dissolve the district

under the provisions of Sections 51.794-51.828 of this code.

After compliance with these provisions, a vote of the electors of

the district, and the payment of its valid, enforceable

indebtedness, the district may be dissolved.

Acts 1971, 62nd Leg., p. 379, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.794. RESOLUTION TO DISSOLVE DISTRICT. The board shall

find in its resolution to dissolve the district that the plans of

the district are impracticable or that the purposes of the

district should be abandoned and shall state the reasons for the

finding.

Acts 1971, 62nd Leg., p. 379, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.795. STATEMENTS OF INDEBTEDNESS AND EXPENSES. The board

shall prepare or have prepared and shall approve a statement of

all valid, enforceable indebtedness of the district and shall

enter the statement in the minutes. The board shall prepare or

have prepared an estimate of all expenses incurred or to be

incurred in the dissolution of the district and in the collection

of sufficient taxes to pay all valid, enforceable indebtedness of

the district.

Acts 1971, 62nd Leg., p. 380, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.796. ELECTION TO APPROVE DISSOLUTION OF DISTRICT AND

ISSUANCE OF DISSOLUTION BONDS. The board shall enter an order

calling an election to determine whether or not the district

shall be dissolved and bonds issued to pay the district's

indebtedness and estimated expenses.

Acts 1971, 62nd Leg., p. 380, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.797. MAXIMUM AMOUNT, INTEREST RATE, AND MATURITY OF

BONDS. The maximum amount of bonds to be voted on and issued

shall not be more than the total amount of the approved valid,

enforceable indebtedness and the estimate of expenses, exclusive

of the estimated cost of collection of taxes. The maximum amount

of bonds, exclusive of interest and expenses of collection, to be

issued for fees and expenses of dissolution of the district shall

not be more than an amount equal to $2 times the number of acres

in the district. The bonds shall mature serially over a period of

not more than seven years.

Acts 1971, 62nd Leg., p. 380, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.798. NOTICE OF ELECTION. (a) The president and

secretary of the board shall issue notice of the election,

stating:

(1) the findings of the board with reference to the dissolution

of the district;

(2) the amount of bonds to be issued;

(3) the interest rate on the bonds; and

(4) the time and place of the election.

(b) The notice also shall contain a statement of the estimates

and the expenses incurred and to be incurred in the dissolution

of the district and the collection of taxes for the payment of

the bonds and shall state that the bonds will be payable by the

levy of taxes on the taxable property in the district in

proportion to the values of the property as provided in Section

51.804 of this code.

(c) The notice shall be published once a week for two

consecutive weeks in a newspaper with general circulation in the

county or counties in which any part of the district is located.

The first publication shall be at least 14 days before the day of

the election.

Acts 1971, 62nd Leg., p. 380, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.799. PROCEDURE FOR HOLDING ELECTION. (a) The ballots

for the election shall be printed to provide for voting for or

against the proposition: "Dissolution of the district and

issuance of dissolution bonds and the levy of taxes for the

payment of the bonds."

(b) The election shall be conducted and returns made and

canvassed according to the provisions in this chapter for

construction bond elections.

Acts 1971, 62nd Leg., p. 380, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.800. ISSUANCE AND SALE OF DISSOLUTION BONDS. (a) If a

majority of the electors at the election vote in favor of the

dissolution of the district and the issuance of bonds and the

levy of taxes for the payment of the bonds, the board shall issue

and sell the bonds or any part of them. The bonds shall be known

as "dissolution bonds."

(b) The board may deliver the dissolution bonds or any part of

them in satisfaction of the valid, enforceable indebtedness of

the district for which the bonds are issued, or in payment of

expenses incurred or to be incurred in connection with the

dissolution of the district, or in payment of services rendered

or to be rendered to the district.

(c) The dissolution bonds shall be:

(1) serially numbered, commencing with the first maturities;

(2) issued in the name of the district;

(3) signed by the president; and

(4) attested by the secretary, with the seal of the district

attached.

(d) The board shall determine the maturities of the bonds not to

exceed seven years from their date, the denominations of the

bonds, and the interest.

Acts 1971, 62nd Leg., p. 381, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.801. DESTROYING UNSOLD BONDS. If a majority of the

electors at the election vote in favor of the dissolution of the

district, the board shall destroy all unsold bonds of the

district and enter an order cancelling all unissued and unsold

bonds authorized by the electors. After the destruction and the

entry of the order, the bonds shall have no further force or

effect.

Acts 1971, 62nd Leg., p. 381, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.802. BOARD'S AUTHORITY TO CONTRACT. The board may

contract with trustees, engineers, attorneys, and others it

considers necessary or desirable to properly liquidate and wind

up the affairs of the district. The board also may assume

obligations made by others for the benefit of the district, or

from which the district benefited, which in its judgment may be

fair and equitable.

Acts 1971, 62nd Leg., p. 381, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.803. TAX TO PAY DISSOLUTION BONDS. The order issuing

the dissolution bonds shall provide that the principal of and

interest on the bonds shall be payable from the proceeds of a tax

to be levied on the taxable property located in the district. The

tax shall be in an amount sufficient for the payment of the

principal and interest.

Acts 1971, 62nd Leg., p. 381, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.804. DETERMINING AMOUNT OF TAX. (a) The value of all

of the taxable property of the district shall be taken at the

assessed value as determined in the manner provided by the

Property Tax Code, and an amount equal to the total of the

principal and all interest to maturity on the bonds voted plus

the estimated cost of collection of taxes shall be assessed

against the taxable property of the district on the ad valorem

basis.

(b) The tax against the taxable property of each owner shall be

that portion of the total principal and interest of the

dissolution bonds and costs of collection which the assessed

value of the taxable property of the owner bears to the total

assessed values in the district.

Acts 1971, 62nd Leg., p. 381, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

Sec. 51.805. PAYMENT OF TAX. The amount of the tax on the

taxable property of each owner shall be payable in equal annual

installments during the period in which the bonds mature, on

dates specified in the order issuing the bonds.

Acts 1971, 62nd Leg., p. 382, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.806. ADVANCE PAYMENT OF TAXES IN CASH. The order

issuing the bonds shall provide that a property owner may secure

release of the entire amount of his taxable property as assessed

on the rolls from the tax levied for the dissolution bonds by the

payment in cash of the full amount of tax.

Acts 1971, 62nd Leg., p. 382, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.807. COMPUTING AMOUNT OF ADVANCE CASH PAYMENT. (a) In

order to compute the full amount of an advance cash payment, the

interest rate on the bonds shall be applied on an annual basis to

each unpaid installment of taxes for the number of years the

installment of taxes must run before being due. The total of the

items computed shall be deducted from the face amount of the

unpaid installments of taxes.

(b) In order to compute the full amount of an advance cash

payment, the interest rate on the bonds shall be applied on an

annual basis to each unpaid past-due installment of taxes for the

number of years the installment has been past due, and 10 percent

of the face amount of each installment that is past due shall be

added as a penalty. The total of the items computed shall be

added to the unpaid installments.

Acts 1971, 62nd Leg., p. 382, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.808. SURRENDER OF BONDS IN PAYMENT OF TAXES. The order

issuing the bonds shall provide that any of the bonds with all

unmatured interest and all appurtenant coupons may be surrendered

at any time in payment of all unpaid installments of the taxes.

The amount of taxes found to be due by the method provided in

Section 51.809 of this code may be discharged by the surrender of

the proper amount of dissolution bonds, together with all unpaid

appurtenant interest coupons at the face value of the bonds and

coupons.

Acts 1971, 62nd Leg., p. 382, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.809. COMPUTING AMOUNT OF PAYMENT MADE BY SURRENDERING

BONDS. (a) In order to compute payment by surrendering bonds,

the interest rate on the bonds shall be applied on an annual

basis to each unpaid installment of taxes for the number of years

the installment must run before being due. The total of the items

computed shall be deducted from the face amount of the unpaid

installments of taxes.

(b) In order to compute payment by surrendering bonds, the

interest rate on the bonds shall be applied to each unpaid

installment of taxes for the number of years the installment has

been past due and 10 percent of the face amount of each

installment of taxes that is past due shall be added as a

penalty. The total of the items computed shall be added to the

face amount of each unpaid installment of taxes.

Acts 1971, 62nd Leg., p. 382, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.810. USE BY TRUSTEE OF ADVANCE PAYMENTS OF TAX. The

order issuing the bonds shall provide that the bonds shall be

called and redeemed by the trustee in the inverse order of their

maturity and in the inverse order of their serial numbers. They

shall be paid out of any funds received in advance payment of

taxes that are not required for meeting any past-due and unpaid

principal and interest or the next maturing installment of

principal and interest.

Acts 1971, 62nd Leg., p. 383, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.811. APPROVAL AND REGISTRATION OF DISSOLUTION BONDS.

After the dissolution bonds are issued by the board and before

they are put in circulation, the bonds, at the option of the

board, shall either be submitted to and approved by the attorney

general and registered by the comptroller as provided in Sections

51.416-51.418 of this code or be validated by suit as provided in

Sections 51.423-51.431 of this code. The provisions of these

sections of this code which are not inconsistent with the

provisions of this subchapter are applicable to the dissolution

bonds provided for in this subchapter.

Acts 1971, 62nd Leg., p. 383, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.812. DISSOLUTION TAX ROLL. Before the issuance and

delivery of the bonds, the board shall have the amount of

dissolution tax imposed on each property in the district and its

orders relating to the time and manner of payment of the tax

entered on the current tax roll for the district.

Acts 1971, 62nd Leg., p. 383, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

Sec. 51.819. FILING DISSOLUTION TAX ROLL. After the preparation

of the dissolution tax roll, the board shall file the tax roll

with the assessor and collector of the county or counties in

which the district is located.

Acts 1971, 62nd Leg., p. 384, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

Sec. 51.820. COLLECTION OF TAXES. The assessor and collector

shall collect the taxes determined under Section 51.804 of this

code on the land located in the county for which he is assessor

and collector at the time and in the manner specified by the

board in its various orders issuing the dissolution bonds and

levying the taxes.

Acts 1971, 62nd Leg., p. 384, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

Sec. 51.821. APPOINTMENT OF TRUSTEE. (a) Before the issuance

and delivery of dissolution bonds, the board shall appoint a

trustee of the funds to be collected from the taxes. The trustee

shall be an individual or a bank or trust company in the county

or one of the counties in which the district is located.

(b) The board may determine the powers, rights, duties,

liabilities, and other matters relating to the trusteeship and

the appointment of successor trustees which the board considers

proper to effectuate the purpose of the trusteeship.

(c) The board may determine the bond to be given by the trustee

and the amount to be paid to the trustee from the funds collected

from the taxes.

Acts 1971, 62nd Leg., p. 384, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.822. AUTHORITY OF THE TRUSTEE. The trustee shall

receive from the assessor and collector all proceeds from the

assessments less the assessor and collector's charges and shall

be the paying agent of the district for the bonds. The bonds

shall be payable at the place of business of the trustee. The

trustee shall be authorized by the order providing for the

issuance of the bonds to institute suits in the name of the

district for the use and benefit of the holders of the bonds and

to apply all sums of money recovered in the suits to the payment

of the bonds.

Acts 1971, 62nd Leg., p. 385, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.823. TAX LIEN. After filing the tax roll in the office

of the assessor and collector, the taxes, penalties, interest,

and attorney's fees shall become a specific charge on and be

secured by a lien superior to all other liens, except tax liens,

on the personal property, land, and improvements listed on the

tax roll regardless of whether the ownership of the personal

property, land, and improvements is correctly stated on the tax

roll.

Acts 1971, 62nd Leg., p. 385, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.824. FORECLOSURE OF LIEN. The lien may be foreclosed in

the manner prescribed in the Property Tax Code in a suit or suits

brought in the name of the district by the board, or by the

trustee or his successor as provided by the board.

Acts 1971, 62nd Leg., p. 385, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

Sec. 51.825. DEFAULT IN PAYMENT OF TAX INSTALLMENT. (a)

Default in the payment of an installment of taxes levied for the

payment of dissolution bonds for 60 days after the installment

becomes due and payable as provided by the board shall, at the

option of the board or the trustee, immediately mature the

remaining installments and cause the entire amount of the taxes

to immediately become due and payable.

(b) The trustee shall bring suit for the collection of the

entire amount of the taxes and for the foreclosure of the lien

securing the payment of the taxes.

Acts 1971, 62nd Leg., p. 385, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.826. PENALTY AND ATTORNEY'S FEE. (a) A penalty of 10

percent of the unpaid amount of taxes shall accrue immediately on

default of payment of taxes after the 60 days.

(b) An attorney's fee of 10 percent of the unpaid amount of the

taxes is due and payable immediately on institution of suit for

collection and foreclosure.

(c) The penalty and attorney's fee shall be recovered in the

suit and shall constitute an addition to the taxes and shall be

secured by the tax lien.

Acts 1971, 62nd Leg., p. 385, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.827. DISCHARGE OF LIEN. (a) On the final payment of

the taxes, either the assessor and collector or the trustee shall

issue a certificate certifying that the taxes have been fully

satisfied and the lien is released.

(b) The execution and acknowledgment of the certificate and the

recording of the certificate in the deed records of the county in

which the property is located shall be full and conclusive

evidence of the discharge of the taxes and lien.

Acts 1971, 62nd Leg., p. 386, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.828. DISTRICT CONSIDERED DISSOLVED. (a) On the

issuance and sale or delivery of the dissolution bonds and the

appointment and qualification of the trustee, the secretary shall

deposit all available existing records of the district in the

office of the county clerk of the county or one of the counties

in which the district is located.

(b) The district immediately is considered dissolved for all

purposes, except that the taxes levied against the taxable

property may be enforced in the name of the district on behalf of

the bondholders by the trustee or his successors. The surviving

board may meet from time to time until the dissolution bonds are

paid and discharged and may delegate its powers and give

instructions to the trustee or his successors as the board sees

fit and circumstances warrant. After the payment of all

dissolution bonds, interest, and costs of collection, the board

shall be dissolved.

(c) The board or the trustee if the board transfers the duty to

the trustee shall give notice to the county clerk that all

dissolution bonds, interest, and costs of collection have been

paid. The clerk shall notify the director and librarian of the

Texas State Library and arrange for the transfer of the records

of the district to the custody of the Texas State Library and

Archives Commission.

Acts 1971, 62nd Leg., p. 386, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 70, eff. Sept. 1,

1989.

Sec. 51.829. DISSOLUTION OF DISTRICT IN COUNTIES OF LESS THAN

11,000 POPULATION. Subject to the provisions of Sections

50.251-50.256 of this code, a district located entirely in a

county having a population of less than 11,000, according to the

last preceding federal census, may be abolished by a majority

vote of the electors residing in the district at an election held

for the purpose of determining whether or not the district should

be dissolved.

Acts 1971, 62nd Leg., p. 386, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.830. PETITION FOR DISSOLUTION OF DISTRICT. A petition

for the dissolution of the district shall be filed with the board

and shall state the name of the district and the purpose for

which the election is requested. The petition may refer to the

order establishing the district for boundaries, limits, and area

of the district.

Acts 1971, 62nd Leg., p. 386, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.831. SIGNATURES ON PETITION. A petition for dissolution

of the district may be signed and filed in two or more copies.

The petition shall be signed by a majority in number of the

property owners with land in the district and the property owners

of a majority in value of the land in the district, as shown by

the tax rolls of the district, or 50 landowners if the number of

landowners in the district is more than 50.

Acts 1971, 62nd Leg., p. 386, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.832. PROCEDURE FOR HOLDING ELECTION. (a) An election

to determine whether or not the district shall be dissolved shall

be held in accordance with the provisions of Subchapter E, of

this chapter.

(b) The ballots for the election shall be printed to provide for

voting for or against the proposition: "The dissolution of

district."

(c) The returns of the election shall be canvassed and the

result declared by the board. The board shall enter an order in

its minutes declaring the result of the election, which order

shall be made and entered in accordance with Section 51.034 of

this code. The order shall be filed in the office of the county

clerk and recorded in the deed records of the county as provided

in Section 51.034 of this code.

Acts 1971, 62nd Leg., p. 387, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.833. ELECTION IN DISTRICT INCLUDING CITY, TOWN, OR

MUNICIPAL CORPORATION. In an election to dissolve a district in

which a city, town, or municipal corporation is located, the

city, town, or municipal corporation shall be a separate voting

precinct, and the ballots cast in the city, town, or municipal

corporation shall be counted and canvassed to show the result of

the election there. If the city, town, or municipal corporation

votes against the dissolution of the district and the balance of

the district votes for the dissolution of the district, the

district shall be dissolved.

Acts 1971, 62nd Leg., p. 387, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.834. SUBSEQUENT ELECTION. If the proposition to

dissolve the district fails to carry at the election held for

that purpose, no other election for the same purpose shall be

held within one year after the date of the election.

Acts 1971, 62nd Leg., p. 387, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.835. DISTRICT DISSOLVED. If a majority of those voting

at the election vote in favor of dissolving the district, the

district shall be dissolved and shall have no further authority

after the election, except that any debts incurred shall be paid

and the organization shall be maintained until all the debts are

paid.

Acts 1971, 62nd Leg., p. 387, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 51.836. TAXES TO PAY INDEBTEDNESS AFTER DISSOLUTION. If a

district has outstanding bonds or other indebtedness maturing

beyond the current year in which the dissolution occurs, the

commissioners court of the county in which the district is

located shall levy and have assessed and collected, in the manner

prescribed in the Property Tax Code sufficient taxes on all

taxable property in the district to pay the principal of and

interest on the bonds and other indebtedness when due.

Acts 1971, 62nd Leg., p. 387, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

SUBCHAPTER Q. FLOOD CONTROL IN TRINITY RIVER BASIN

Sec. 51.851. DEFINITIONS. In this subchapter:

(1) "Authority" means the Trinity River Authority of Texas.

(2) "Basin" or "basinwide" means the entire Trinity River basin.

Added by Acts 1991, 72nd Leg., ch. 858, Sec. 2, eff. Sept. 1,

1991.

Sec. 51.852. COOPERATION WITH AUTHORITY, CORPS OF ENGINEERS, AND

OTHER OWNERS. The commission, in conjunction with the authority,

the United States Army Corps of Engineers, and other reservoir

owners in the Trinity River basin, shall develop and implement a

coordinated basinwide water release program for flood routing and

control.

Added by Acts 1991, 72nd Leg., ch. 858, Sec. 2, eff. Sept. 1,

1991.

Sec. 51.853. COOPERATION WITH AUTHORITY AND OWNERS. The

commission, in conjunction with the authority and all reservoir

owners in the Trinity River basin, may review, at least every 10

years, all water rights permits affecting the basin.

Added by Acts 1991, 72nd Leg., ch. 858, Sec. 2, eff. Sept. 1,

1991.

Sec. 51.854. FLOOD WARNING SYSTEM. The commission and the

authority, in conjunction with affected political subdivisions,

shall develop a basinwide flood warning system to alert the

public and local officials of imminent flooding in order to

effectuate orderly withdrawal from floodplains and to institute

other appropriate precautions.

Added by Acts 1991, 72nd Leg., ch. 858, Sec. 2, eff. Sept. 1,

1991.

SUBCHAPTER R. OPTION TO EXCHANGE MUNICIPAL JURISDICTION

Sec. 51.871. DEFINITIONS. In this subchapter:

(1) "Dissociated municipality" means a home-rule municipality

from whose extraterritorial jurisdiction a district is

transferred under this subchapter.

(2) "Associated municipality" means a home-rule municipality

into whose extraterritorial jurisdiction a district is

transferred under this subchapter.

(3) "Home-rule municipality" has the meaning assigned by Section

5.004, Local Government Code.

Added by Acts 1993, 73rd Leg., ch. 97, Sec. 1, eff. Sept. 1,

1993.

Sec. 51.872. AUTHORITY TO TRANSFER DISTRICT BETWEEN

MUNICIPALITIES' EXTRATERRITORIAL JURISDICTION. The board of

directors of a district by order may transfer the district from

the extraterritorial jurisdiction of a municipality to the

extraterritorial jurisdiction of another municipality if the

board finds that:

(1) as of January 1, 1993, the municipality that has

extraterritorial jurisdiction over the district excluded the

district from the service area of the municipality's municipally

owned water or sewer utility system;

(2) the other municipality has included or agreed to include the

district within the service area of the municipality's

municipally owned water or sewer utility system, and the

municipality has adopted a water or sewer utility service plan

agreeable to the board; and

(3) the municipally owned water or sewer utility system of the

other municipality has agreed to provide the service to the

district within one year.

Added by Acts 1993, 73rd Leg., ch. 97, Sec. 1, eff. Sept. 1,

1993.

Sec. 51.873. APPLICABILITY. This subchapter applies only to a

district that:

(1) has a contiguous area of more than 1,000 acres;

(2) is within the jurisdiction of two or more counties;

(3) is within the jurisdiction of two river authorities, one of

which has issued an interbasin transfer permit to the associated

municipality;

(4) has not yet constructed any facilities or borrowed any

money;

(5) is in the extraterritorial jurisdiction of the dissociated

municipality and that municipality is located principally in one

of the two counties in which the district is located;

(6) is adjacent to the municipal boundary or the area subject to

the extraterritorial jurisdiction of the associated municipality

and that municipality is located principally in the other of the

two counties in which the district is located; and

(7) is subject to special storm water runoff or nonpoint source

pollution rules of at least one of the two river authorities.

Added by Acts 1993, 73rd Leg., ch. 97, Sec. 1, eff. Sept. 1,

1993.

Sec. 51.874. EFFECT OF TRANSFER. On and after the effective

date of the board's order under Section 51.872 of this chapter,

the district:

(1) is subject to a municipal ordinance that applies to the

extraterritorial jurisdiction of the associated municipality; and

(2) is not subject to a municipal ordinance that applies to the

extraterritorial jurisdiction of the dissociated municipality.

Added by Acts 1993, 73rd Leg., ch. 97, Sec. 1, eff. Sept. 1,

1993.

Sec. 51.875. SUBCHAPTER SUPERSEDES. To the extent of any

conflict, this subchapter controls over any other law related to

the creation, application, or operation of the extraterritorial

jurisdiction of a municipality.

Added by Acts 1993, 73rd Leg., ch. 97, Sec. 1, eff. Sept. 1,

1993.



CHAPTER 52. UNDERGROUND WATER CONSERVATION DISTRICTS

WATER CODE

TITLE 4. GENERAL LAW DISTRICTS

CHAPTER 52. UNDERGROUND WATER CONSERVATION DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 52.005. APPLICABILITY TO UNDERGROUND WATER CONSERVATION

DISTRICTS GENERALLY. (a), (b) Repealed by Acts 1995, 74th Leg.,

ch. 933, Sec. 6, eff. Sept. 1, 1995.

(c) Sections 49.052, 49.216, and 49.301 through 49.308 do not

apply to districts governed by this chapter.

Added by Acts 1989, 71st Leg., ch. 936, Sec. 2, eff. Sept. 1,

1989. Amended by Acts 1991, 72nd Leg., ch. 701, Sec. 2, eff.

Sept. 1, 1991; Acts 1995, 74th Leg., ch.715, Sec. 8, eff. Sept.

1, 1995.



CHAPTER 53. FRESH WATER SUPPLY DISTRICTS

WATER CODE

TITLE 4. GENERAL LAW DISTRICTS

CHAPTER 53. FRESH WATER SUPPLY DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 53.001. DEFINITIONS. In this chapter:

(1) "District" means a fresh water supply district established

under this chapter.

(2) "Board" means the board of supervisors of a district.

(3) "Improvement" means a facility for conserving, transporting,

or distributing fresh water.

Acts 1971, 62nd Leg., p. 397, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER B. CREATING AND DIVIDING A DISTRICT

Sec. 53.011. CREATING A DISTRICT. A district is created by

petition, hearing, and election.

Acts 1971, 62nd Leg., p. 397, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.012. CITIES AND TOWNS. Cities and towns are includable

in a district.

Acts 1971, 62nd Leg., p. 397, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.013. PRESENTING PETITION. A person may present a

petition requesting creation of a district to the commissioners

court of the county which includes the land in the proposed

district. If the commissioners court is not in session, the

petition may be presented to the county judge.

Acts 1971, 62nd Leg., p. 397, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.014. REQUISITES OF PETITION. To be sufficient, the

petition must:

(1) be signed by a majority of the persons who hold title to

land in the proposed district that represents a total value of

more than 50 percent of the value of all the land in the proposed

district as indicated by the appraisal roll of the appraisal

district in which the proposed district is located. If there are

more than 50 persons holding title to land in the proposed

district, the petition is sufficient if signed by 50 of those

persons; and

(2) state:

(A) the boundaries of the proposed district;

(B) the general nature of the projects proposed to be done;

(C) the necessity for the proposed district;

(D) the feasibility of the proposed district; and

(E) the proposed name for the district, which must include the

name of the county in which it is situated.

Acts 1971, 62nd Leg., p. 397, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

743, Sec. 1, eff. September 1, 2007.

Sec. 53.015. DEPOSIT. The person who presents the petition

shall at the same time pay a deposit of $100 to the county clerk.

The clerk shall pay out the deposit on vouchers approved by the

county judge for all expenses necessary for the hearing and the

election for the creation of the district. After the election,

the clerk shall return any portion of the deposit which is left

to the petitioners or their attorney.

Acts 1971, 62nd Leg., p. 397, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.016. TIME AND PLACE OF HEARING. The commissioners court

or county judge shall immediately set a time and place for a

hearing on the petition by the commissioners court. The hearing

must be held during the period beginning on the 15th day and

ending with the 30th day after the day the petition is presented.

Acts 1971, 62nd Leg., p. 398, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.017. NOTICE. (a) The county clerk shall issue notice

of the time and place of the hearing, and in the notice he shall

include a statement that any person is entitled to appear at the

hearing, challenge the form and allegations of the petition, and

contest the proposition that the projects to be undertaken by the

proposed district would benefit the land inside its boundaries.

(b) The county clerk may deliver the notice to any adult who is

willing to execute it as directed by Section 53.018 of this code.

Acts 1971, 62nd Leg., p. 398, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.018. POSTING NOTICE. (a) The person receiving the

notice shall post a copy of it at the courthouse door and a copy

at each of four different places inside the proposed district. He

shall post the notice for at least the 10 days that immediately

precede the day set for the hearing.

(b) The person posting the notice shall swear in writing, before

some officer who is authorized by law to administer oaths, that

he posted the notice according to the provisions of Subsection

(a) of this section. The sworn written statement is conclusive of

the facts sworn to.

Acts 1971, 62nd Leg., p. 398, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.019. HEARING POWERS. (a) The commissioners court shall

have jurisdiction to determine all issues pertaining to the

sufficiency of the petition and shall allow any interested person

to appear before it in person or by attorney to offer testimony

relative to the sufficiency of the petition.

(b) The commissioners court may adjourn the hearing from day to

day as is necessary to complete the hearing.

(c) The commissioners court may make all orders necessary to

determine the matters before it.

Acts 1971, 62nd Leg., p. 398, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.020. TEMPORARY SUPERVISORS; QUALIFICATIONS. (a) If the

commissioners court grants a petition presented under Section

53.013, the court shall appoint five temporary supervisors to

serve on the board of the district until permanent supervisors

are elected.

(b) A temporary supervisor appointed under Subsection (a) shall

execute a bond as required under Section 49.055 and take the oath

of office.

(c) After the commissioners court appoints five temporary

supervisors under Subsection (a), the temporary supervisors shall

meet and organize.

Added by Acts 1997, 75th Leg., ch. 1070, Sec. 26, eff. Sept. 1,

1997.

Sec. 53.021. OFFICERS TO BE ELECTED. In the election, five

supervisors are elected.

Acts 1971, 62nd Leg., p. 399, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2001, 77th Leg., ch. 1423, Sec. 28, eff. June 17,

2001.

Sec. 53.029. DIVISION OF OR ASSUMPTION OF AUTHORITY BY CERTAIN

DISTRICTS. (a) This section applies to a district located in a

county that:

(1) has a population of 1.3 million or more and in which a

municipality with a population of more than one million is

primarily located; or

(2) is adjacent to a county having the characteristics described

by Subdivision (1).

(b) A district covered by this section may be divided into two

new districts if it has no outstanding bonded debt and is not

levying ad valorem taxes. The division procedure is prescribed by

Sections 53.030 to 53.041 of this code.

(c) The board of a district covered by this section may order an

election to be held in the district to determine whether the

district should assume the rights, authority, privileges, and

functions of a road district under Article III, Section 52(b)(3),

of the Texas Constitution. The election shall be ordered,

conducted, and the results canvassed in the manner provided by

the applicable provisions of this chapter and the Election Code.

The ballots for the election shall be printed to provide for

voting for or against: The assumption by the __________ Fresh

Water Supply District of the rights, authority, privileges, and

functions of a road district under Article III, Section 52(b)(3),

of the Texas Constitution. If a majority of the persons voting in

the election vote in favor of the proposition, the district shall

assume the rights, authority, privileges, and functions of a road

district operating under Article III, Section 52(b)(3), of the

Texas Constitution, Chapter 257, Transportation Code, and other

general laws of this state relating to road districts.

(d) A district operating as a road district may not issue bonds

or otherwise lend its credit for road district purposes except on

approval of not less than two-thirds of the qualified voters of

the district voting at an election called and held for that

purpose. The total amount of bonds, notes, and other obligations

of the district issued or incurred under this subsection may not

exceed one-fourth of the assessed valuation of real property in

the district.

(e) A district that has adopted the rights, authority,

privileges, and functions of a road district in the manner

provided by Subsection (c) may, following approval of a

construction contract by the district's governing body, reimburse

expenditures as provided by Sections 257.003(a) and (b),

Transportation Code, without any additional approval under

Section 257.003, Transportation Code.

Acts 1971, 62nd Leg., p. 400, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 598, ch. 237, Sec. 139, eff.

Sept. 1, 1981; Acts 1987, 70th Leg., ch. 122, Sec. 1, eff. May

19, 1987; Acts 1991, 72nd Leg., ch. 597, Sec. 110, eff. Sept. 1,

1991; Acts 1997, 75th Leg., ch. 165, Sec. 30.277, eff. Sept. 1,

1997; Acts 2001, 77th Leg., ch. 669, Sec. 146, eff. Sept. 1,

2001; Acts 2003, 78th Leg., ch. 248, Sec. 26, eff. June 18, 2003.

Sec. 53.030. ORDERING ELECTION. The board may order a special

election on its own motion or on presentation of a petition

signed by 20 or more qualified property taxpaying electors of the

district.

Acts 1971, 62nd Leg., p. 400, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.031. ORDER: METES AND BOUNDS. The petition for election

and the order and notices of election must set forth the metes

and bounds of the two proposed new districts.

Acts 1971, 62nd Leg., p. 400, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.032. ORDER: TIME OF ELECTION. In the order the board

shall set the time for the election, which must be held before

the expiration of the 30th day after the day the order is made.

Acts 1971, 62nd Leg., p. 400, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.033. ORDER: ELECTION OF SUPERVISORS. The board shall

include in the order a statement that if the election results in

division of the district, the two new districts will each be

governed by a board of five supervisors elected in the same

election.

Acts 1971, 62nd Leg., p. 401, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.034. ORDER: DIVISION OF PROPERTY AND MONEY. In the

election order the board shall state in a general way how the

properties and any money on hand will be divided between the two

new districts if the election is in favor of dividing into two

districts. The basis set by the board is controlling.

Acts 1971, 62nd Leg., p. 401, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.040. ELECTED SUPERVISORS TAKE OFFICE. If the election

results in a division of the district, the five candidates

receiving the most votes in each new district shall be declared

elected. They shall immediately qualify in accordance with

Section 49.055.

Acts 1971, 62nd Leg., p. 402, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1995, 74th Leg., ch. 715, Sec. 11, eff. Sept. 1,

1995.

Sec. 53.041. COMPLETING MEMBERSHIP OF THE BOARD. If no

supervisors are elected, or if a full board is not elected, the

commissioners court shall appoint the needed members of the

board.

Acts 1971, 62nd Leg., p. 402, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.042. NEWLY ELECTED SUPERVISORS--TERM OF OFFICE. The

newly elected supervisors hold office until the new district's

next supervisors election.

Acts 1971, 62nd Leg., p. 402, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1995, 74th Leg., ch. 715, Sec. 12, eff. Sept. 1,

1995.

Sec. 53.043. POWERS OF NEW DISTRICT. A district created by the

division of an existing district into two districts has all the

powers and duties given by this chapter to any other district.

Acts 1971, 62nd Leg., p. 402, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER C. ADMINISTRATIVE PROVISIONS

Sec. 53.061. CREATION OF DISTRICT. A commissioners court may

create one or more fresh water supply districts in its county by

following the procedure prescribed in Sections 53.011-53.029 of

this code.

Acts 1971, 62nd Leg., p. 402, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.062. BOARD OF SUPERVISORS. A district created under

this chapter is governed by a board of five elected supervisors.

Acts 1971, 62nd Leg., p. 402, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 2665, ch. 720, Sec. 2, eff.

Aug. 31, 1981; Acts 1995, 74th Leg., ch. 715, Sec. 13, eff. Sept.

1, 1995.

Sec. 53.063. SUPERVISOR'S QUALIFICATIONS. (a) Except as

provided by Subsection (b), to be qualified for election as a

supervisor, a person must be:

(1) a resident of this state;

(2) the owner of taxable property in the district; and

(3) at least 18 years of age.

(b) To be qualified for election as a supervisor of a district

located wholly or partly in Denton County, a person must be a

registered voter of the district.

Acts 1971, 62nd Leg., p. 402, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1999, 76th Leg., ch. 1354, Sec. 13, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

912, Sec. 1, eff. September 1, 2007.

Sec. 53.072. ASSESSOR AND COLLECTOR'S QUALIFICATIONS. To be

qualified for election as assessor and collector, a person must

be a resident of the district and a qualified voter in the

district.

Acts 1971, 62nd Leg., p. 404, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.073. ASSESSOR AND COLLECTOR'S TERM OF OFFICE. The first

elected assessor and collector holds office until the next

general election of officers following his election. The

succeeding assessor and collectors hold office for terms of two

years. The board shall fill any vacancy in the office of assessor

and collector by appointment for the unexpired term.

Acts 1971, 62nd Leg., p. 404, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.075. ASSESSOR AND COLLECTOR'S SALARY. The board shall

fix the salary of the assessor and collector at not more than

$10,000 a year.

Acts 1971, 62nd Leg., p. 404, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1985, 69th Leg., ch. 461, Sec. 1, eff. Aug. 26,

1985.

Sec. 53.088. STATUS OF THE DISTRICT. A district is:

(1) a governmental agency;

(2) a body politic and corporate; and

(3) a defined district within the meaning of Article XVI,

Section 59, of the Texas Constitution.

Acts 1971, 62nd Leg., p. 406, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1995, 74th Leg., ch. 715, Sec. 14, eff. Sept. 1,

1995.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 53.101. PURPOSE OF DISTRICT. Fresh water supply districts

may be created to conserve, transport, and distribute fresh water

from any sources for domestic and commercial purposes.

Acts 1971, 62nd Leg., p. 407, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.102. CONSTITUTIONAL BASIS. The constitutional basis for

this chapter is Article XVI, Section 59, of the Texas

Constitution.

Acts 1971, 62nd Leg., p. 407, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.103. GOVERNMENTAL POWERS OF DISTRICT. A district has

the powers of government and authority to exercise the rights,

privileges, and functions given to it by this chapter or by any

other state law.

Acts 1971, 62nd Leg., p. 407, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.104. AUTHORITY TO ACQUIRE WATER RIGHTS. A district may

acquire water rights and privileges in any way that an individual

or corporation may acquire them. A district may hold water rights

and privileges, either by gift, purchase, devise, appropriation,

or by other means.

Acts 1971, 62nd Leg., p. 407, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.105. CONTRACTS WITH OTHER DISTRICTS OR WATER SUPPLY

CORPORATIONS. (a) In this section, "authorized water district"

means a district created under Section 52(b)(1) or (2), Article

III, or Section 59, Article XVI, Texas Constitution.

(b) A district may enter into a contract with an authorized

water district or a water supply corporation that authorizes the

district to acquire, through the issuance of debt or other means,

and convey to the authorized water district or water supply

corporation all or part of a water supply, treatment, or

distribution system, a sanitary sewage collection or treatment

system, or works or improvements necessary for drainage of land

in the district. The contract may:

(1) permit the district to rehabilitate, repair, maintain,

improve, enlarge, or extend any existing facilities to be

conveyed to the authorized water district or water supply

corporation; or

(2) require the district to pay impact fees or other fees to the

authorized water district or water supply corporation for

capacity or service in facilities of the authorized water

district or water supply corporation.

(c) The contract entered into under Subsection (b) may authorize

the authorized water district or water supply corporation to

purchase the water, sewer, or drainage system from the district

through periodic payments to the district in amounts that,

combined with the net income of the district, are sufficient for

the district to pay the principal of and interest on any bonds of

the district. The contract may provide that the payments due

under this subsection:

(1) are payable from and secured by a pledge of all or part of

the revenue of the water, sewer, or drainage system;

(2) are payable from taxes to be imposed by the authorized water

district; or

(3) are payable from a combination of the revenue and taxes

described by Subdivisions (1) and (2).

(d) The contract may authorize the authorized water district or

water supply corporation to operate the water, sewer, or drainage

system conveyed by the district under Subsection (b).

(e) The contract may require the district to make available to

the authorized water district or water supply corporation all or

part of the raw or treated water to be used for the provision of

services in the district.

(f) If the contract provides for the water, sewer, or drainage

system to be conveyed to the authorized water district or water

supply corporation on or after the completion of construction,

the authorized water district or water supply corporation may pay

the district to provide water, sewer, or drainage services to

residents of the authorized water district or customers of the

water supply corporation.

(g) The contract may authorize the district to convey to the

authorized water district or water supply corporation at no cost

a water, sewer, or drainage system and require the authorized

water district or water supply corporation to use all or part of

those systems to provide retail service to customers in the

district in accordance with the laws of this state and any

certificate of convenience and necessity of the authorized water

district or water supply corporation.

(h) A contract under this section must be approved by a majority

vote of the governing bodies of the district and the authorized

water district or water supply corporation. If Section 52,

Article III, or Section 59, Article XVI, Texas Constitution,

requires that qualified voters of the district approve the

imposition of a tax by the district or the authorized water

district, the district or the authorized water district shall

call an election for that purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

635, Sec. 1, eff. September 1, 2007.

Sec. 53.107. DISTRIBUTION OF WATER AND USE OF REVENUES OBTAINED

FROM DISTRIBUTION OF WATER. (a) The board shall:

(1) prescribe the terms on which water will be furnished;

(2) fix the rate to be paid by users of water from the district;

and

(3) make rules and regulations governing the distribution and

use of water.

(b) The board shall apply any revenue obtained from the sale of

water to operation and maintenance expenses. Any revenue left

after paying these expenses shall be used to pay interest on

bonds and other indebtedness incurred by the district with the

remainder to be placed in the sinking fund.

Acts 1971, 62nd Leg., p. 408, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.112. USE OF ROADWAYS. In order to secure fresh water, a

district may construct necessary levees, bridges, and other

improvements across or under:

(1) railroad embankments, tracks, or rights-of-way;

(2) public or private roads and their rights-of-way;

(3) rivers;

(4) improvements of other districts and their rights-of-way; and

(5) other improvements and their rights-of-way.

Acts 1971, 62nd Leg., p. 409, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.113. CONSTRUCTING IMPROVEMENTS ON RAILROAD WAYS. (a)

Before the district may construct an improvement across or under

any railroad property, the district must notify the railroad

authorities of the district's intention to construct the

improvement if the railroad does not do so.

(b) The railroad has 30 days from the day it receives the notice

in which to decide whether or not to build the improvement

itself, at its own expense and according to its own plans.

(c) If the railroad builds the improvement, it must do so in a

manner which is satisfactory to the district.

Acts 1971, 62nd Leg., p. 409, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.115. DUTIES OF ENGINEER. (a) The engineer shall make

maps and profiles of the district improvements, including any

part of the improvements which extends beyond the boundaries of

the district.

(b) The engineer may adopt other correct maps, plats, and

surveys.

(c) The engineer shall perform other duties required of him by

the board.

Acts 1971, 62nd Leg., p. 409, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.121. CONSTRUCTING SANITARY SEWER SYSTEMS. (a) A

district may purchase, construct, acquire, own, operate, repair,

improve, and extend sanitary sewer systems to control wastes, if

no other public sanitary sewer system is available for the area

inside the fresh water supply district.

(b) Before a district may exercise the power given by this

section, it must hold an election in the same manner as provided

in this chapter for other elections of the district.

Acts 1971, 62nd Leg., p. 411, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.122. REGULATING SANITARY CONDITIONS INSIDE THE DISTRICT.

(a) A district may regulate the installation, maintenance, and

operation of plumbing fixtures and facilities inside the district

for the purpose of:

(1) maintaining safe and sanitary conditions; and

(2) protecting the lives, health, and welfare of the people in

the district.

(b) The board may set a reasonable penalty for violating any

rule authorized by Subsection (a) of this section, within these

limits:

(1) a fine of not more than $200;

(2) confinement in the county jail for not more than 30 days; or

(3) both the fine and the jail sentence.

(c) The penalty set by the supervisors is in addition to other

penalties provided by law. A court of proper jurisdiction in the

county where the district's principal office is located may

enforce the penalties.

(d) A penalty for the violation of a rule is not valid unless a

brief, substantial statement of the rule and the penalty is

published once a week for two consecutive weeks in a newspaper of

general circulation in the area in which the district is located.

A penalty takes effect seven days after the second publication.

(e) The courts shall take judicial notice of the rules made by a

district under this section.

Acts 1971, 62nd Leg., p. 411, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.126. EFFECT OF ENUMERATION OF POWERS. No statement of

specific powers in this chapter is a limitation on the general

powers given by this chapter, unless it is specifically so

stated.

Acts 1971, 62nd Leg., p. 412, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER E. GENERAL FISCAL PROVISIONS

Sec. 53.145. PAYMENT OF ELECTION EXPENSES. The board shall pay

all expenses of calling and holding each election, except the

creation election, from any district funds except the interest

and sinking fund.

Acts 1971, 62nd Leg., p. 413, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.146. MAINTENANCE FUND. (a) A district shall have a

maintenance and operating fund. The fund consists of all money

collected by assessment or otherwise for maintaining and

operating the property of the district.

(b) The board shall use the money in this fund to pay:

(1) all salaries of officers and employees, other than that of

the assessor and collector; and

(2) operating expenses.

Acts 1971, 62nd Leg., p. 413, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.150. PAYMENT OF DAMAGES. The district shall pay out of

any funds or property of the district, except the interest and

sinking fund:

(1) compensation and damages adjudicated in condemnation

proceedings; and

(2) compensation for damage done to the property of any person

or corporation in the construction and maintenance of

improvements.

Acts 1971, 62nd Leg., p. 413, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.151. COST OF SANITARY SEWER SYSTEMS. (a) The board may

pay the cost of acquiring and repairing sanitary sewer systems

from:

(1) the proceeds of sale of bonds or other obligations issued by

the district;

(2) revenue obtained from maintenance taxes; or

(3) revenue from the operation of the district's improvements.

(b) The board may pay the cost of maintaining and operating

sanitary sewer systems with funds obtained from maintenance taxes

or from operating revenues. The board may not pay these costs

with borrowed money.

Acts 1971, 62nd Leg., p. 414, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER F. BOND AND TAX PROVISIONS

Sec. 53.171. POWER TO ISSUE BONDS. (a) A district may issue

bonds to secure indebtedness for any purpose authorized by this

chapter, Chapter 49, or other applicable laws.

(b) A district may not issue tax bonds or incur any debt which

is to be paid with tax revenue unless an election is first held

in the district and the proposition is approved by a majority of

the electors of the district who vote in the election.

Acts 1971, 62nd Leg., p. 414, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

635, Sec. 2, eff. September 1, 2007.

Sec. 53.172. ORDERING BOND ELECTION. After the creation of a

district and the qualification of the supervisors, the board may

order an election in the district to authorize a bond issue. At

this election, the board shall submit only a proposition

authorizing the issuance of bonds and the levy of a tax to pay

the bonds. The ballots shall be printed to allow for voting for

or against the proposition: "The issuance of bonds and the levy

of taxes to pay the bonds."

Acts 1971, 62nd Leg., p. 414, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1995, 74th Leg., ch. 715, Sec. 15, eff. Sept. 1,

1995.

Sec. 53.176. ISSUING BONDS. (a) After declaring the result of

the election, the board shall make and enter an order in the

minutes directing the issuing of bonds sufficient to pay for the

proposed improvements. The board may not issue bonds in an amount

greater than that specified in the order and notice of election.

(b) Subchapter L, of Chapter 55 of this code, providing for the

issuing, denominations, rate of interest, manner and conditions

of payment, and maturity dates of water improvement district

bonds, apply to bonds of a fresh water supply district.

Acts 1971, 62nd Leg., p. 415, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.177. APPROVING BONDS. (a) Before the board offers

bonds for sale, it shall send to the attorney general a certified

copy of all proceedings relating to organizing the district and

issuing the bonds. They shall also provide other relevant

information he requires.

(b) The attorney general shall carefully examine the bonds in

connection with the record and the constitution and laws of this

state governing the issuance of bonds. The attorney general shall

certify the bonds if he finds that they conform to the record and

the constitution and laws of this state and that they are valid

and binding obligations of the district.

Acts 1971, 62nd Leg., p. 415, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.178. REGISTERING BONDS. When the attorney general

approves the bonds, the comptroller shall register them in a book

kept for that purpose. The comptroller shall record the

certificate of the attorney general as to the bonds' validity.

The bonds are then prima facie valid in any action, suit, or

proceeding. In a suit to enforce collection of the bonds and

interest on the bonds, the only defense against the validity of

the bonds is forgery or fraud.

Acts 1971, 62nd Leg., p. 415, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.179. SELLING BONDS. After the bonds are registered, the

board shall sell them on the best terms and for the best price

possible. The board shall promptly pay to the district depository

the money received from the sale of the bonds. The district

depository shall hold the money for the district.

Acts 1971, 62nd Leg., p. 415, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.180. RECORDING OF BOND ISSUES. (a) After the bonds are

issued, the board shall deliver a well-bound book to the county

treasurer, who shall keep in the book a list of:

(1) all bonds which have been issued;

(2) their manner of payment;

(3) the amount of each bond;

(4) the rate of interest on each bond;

(5) the date of issuing each bond;

(6) the date when each bond is due;

(7) the place where each bond is payable;

(8) the amount received for each bond; and

(9) the tax levy to pay interest on and redeem the bonds.

(b) The county treasurer shall keep the books open at all times

for inspection by any taxpayer or bondholder. When a person pays

for a bond, the treasurer shall enter the payment in the book.

The treasurer is entitled to receive for his services the same

fee allowed by law to the county clerk for recording deeds.

Acts 1971, 62nd Leg., p. 416, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.181. PAYING BONDS AND INTEREST. At the time for paying

interest or for redeeming the bonds, the district depository

shall receive and cancel any interest coupons paid or any bonds

redeemed. When the board receives an interest coupon or a bond,

it shall credit the account of the depository with the amount

received. The board shall then cancel and destroy the bond or

coupon.

Acts 1971, 62nd Leg., p. 416, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.182. BONDS PAYABLE FROM REVENUES AND AD VALOREM TAXES.

(a) For the purpose of constructing, purchasing, repairing,

improving, and extending authorized improvements, a district may

issue bonds payable solely from the revenues of:

(1) the operation of the district's water system, less the

reasonable cost of maintaining and operating the system; or

(2) the operation of the district's sanitary sewer system, less

the reasonable cost of maintaining and operating the system; or

(3) both the water system and the sanitary sewer system.

(b) The district may also issue bonds for the purposes set out

in this section, payable both from ad valorem taxes and the

revenues of:

(1) its water system; or

(2) its sanitary sewer system; or

(3) both its water system and sanitary sewer system.

(c) If the district issues combination tax and revenue bonds, it

shall levy, assess, and collect ad valorem taxes until the net

revenues from the operation of the water system or the sanitary

sewer system, together with the revenue from taxes, have

accumulated a surplus in the sinking fund at least equal to the

principal of and interest on the bonds scheduled to accrue in the

next year. When this accumulation is completed, the board may

reduce the tax levy to a rate that will produce at least 25

percent of the principal and interest requirements for each of

the next succeeding years. When actual experience of three

successive years demonstrates that the net revenues are adequate

to pay the principal of and the interest on the bonds as they

mature, the board may discontinue the tax until it becomes

necessary to levy the tax again to avoid default in paying the

bonds and interest.

Acts 1971, 62nd Leg., p. 416, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.183. ELECTION REQUIRED. (a) A district may not issue

bonds as authorized in Section 53.182 of this code unless an

election is first held in the district and the proposition is

approved by a majority of the electors of the district who vote

in the election.

(b) If the election is held to authorize revenue bonds only, the

board shall have the ballots printed to allow for voting for or

against the proposition: "The issuance of bonds and the pledge of

net revenues for the payment of the bonds."

(c) If the election is held to authorize combination tax and

revenue bonds, the board shall have the ballots printed to allow

for voting for or against the proposition: "The issuance of bonds

to be paid for from an adequate pledge of net revenues and levy

of ad valorem taxes."

(d) Except as provided in this section, the provisions of

Sections 53.172-53.175 of this code, relating to tax bond

elections, apply to elections held under this section.

Acts 1971, 62nd Leg., p. 417, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.184. REFUNDING BONDS. (a) With the consent of the

holders, a district may refund outstanding bonds by issuing new

coupon bonds in their place.

(b) Interest is shown by coupons attached to the bonds. The

board may pay the interest on the bonds annually or semiannually.

(c) The board may pay the refunding bonds serially or in any

other manner it chooses, but it shall pay the bonds not later

than 40 years from the date the bonds are issued.

(d) The board shall issue the bonds in denominations of $100 or

a multiple of $100. The board shall levy a tax sufficient to meet

the payment of principal of and interest on the refunding bonds

before the bonds are delivered. The refunding of bonds does not

affect any taxes already due.

(e) The board shall issue refunding bonds in the manner provided

for other district bonds. The board shall deduct any sum on hand

to the credit of any sinking fund account in ascertaining the

amount of refunding bonds to be issued, and it shall apply the

money to the payment of the outstanding bonds.

(f) The board shall not issue refunding bonds until they are

approved by the attorney general and registered by the

comptroller. The comptroller shall not register the refunding

bonds until the old bonds being replaced are presented to him for

cancellation. After the comptroller registers the new bonds, he

shall cancel the old bonds and interest coupons and deliver the

new bonds to the proper bondholders. The district may present the

old bonds for cancellation in installments, and the comptroller

may register and deliver a like amount of the new bonds.

Acts 1971, 62nd Leg., p. 417, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.185. RATES AND CHARGES. If the board issues revenue

bonds or combination tax and revenue bonds, the board, at the

time it authorizes the bonds, shall fix rates and charges for the

use of the facilities or the services rendered in an amount

which, together with any tax which is levied, will assure the

prompt payment of the principal of and interest on the bonds as

they mature.

Acts 1971, 62nd Leg., p. 417, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.186. INTEREST AND SINKING FUND. (a) A district shall

have an interest and sinking fund. The board shall credit to this

fund all taxes collected for the payment of interest or

redemption of district bonds.

(b) The board shall use money in this fund only:

(1) to pay interest on district bonds;

(2) to cancel and surrender district bonds; and

(3) to pay the expenses of assessing and collecting the taxes.

Acts 1971, 62nd Leg., p. 418, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.187. INVESTMENT OF SINKING FUND. The board may invest

the district's sinking funds in county, municipal, district, or

other bonds in which other sinking funds may by law be invested.

The board may also invest the sinking funds in bonds of the

series to which the funds apply, if the bonds are offered for

redemption before maturity on terms the board deems advantageous

to the district.

Acts 1971, 62nd Leg., p. 418, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.188. LEVY OF TAXES. After the district has issued

bonds, the board shall levy taxes on all property in the

district, whether real, personal, or mixed. The board shall levy

the taxes based on the full value of each piece of property. The

board shall levy the taxes in an amount which is enough to pay

the interest on the bonds and to create a sinking fund sufficient

to redeem and discharge the bonds when they mature. The board

shall levy taxes annually for this purpose as long as the bonds

are outstanding.

Acts 1971, 62nd Leg., p. 418, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.189. ASSESSOR AND COLLECTOR--OFFICE. The assessor and

collector shall maintain an office.

Acts 1971, 62nd Leg., p. 418, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 53.190. SUBJECT TO RULES OF BOARD. The assessor and

collector is subject to the rules and regulations of the board in

the same manner as provided by law for assessors and collectors

of water improvement districts.

Acts 1971, 62nd Leg., p. 418, ch. 58, Sec. 1, eff. Aug. 30, 1971.



CHAPTER 54. MUNICIPAL UTILITY DISTRICTS

WATER CODE

TITLE 4. GENERAL LAW DISTRICTS

CHAPTER 54. MUNICIPAL UTILITY DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 54.001. DEFINITIONS. In this chapter:

(1) "District" means a municipal utility district operating

under this chapter.

(2) "Board" means the board of directors of a district.

(3) "Director" means a member of the board of directors of a

district.

(4) "Commission" means the Texas Natural Resource Conservation

Commission.

(5) "Executive director" means the executive director of the

Texas Natural Resource Conservation Commission.

(6) "Public agency" means any city, the United States, the State

of Texas, and any district or authority created under Article

XVI, Section 59, or Article III, Section 52, of the Texas

Constitution, including any river authority, or any other

political subdivision or governmental agency of the United States

or the State of Texas.

(7) "City" means any incorporated city, town, or village of the

State of Texas whether operating under general law or under its

home-rule charter.

(8) "Extraterritorial jurisdiction" means the extraterritorial

jurisdiction of a city as defined in Article I, Chapter 160, Acts

of the 58th Legislature, 1963, as amended (Article 970a, Vernon's

Texas Civil Statutes).

(9) "Sole expense" means the actual cost of the relocation,

raising, rerouting, or changing grade or alteration of

construction and providing comparable replacement without

enhancing the facilities after deducting from it the net salvage

value derived from the old facility.

Added by Acts 1971, 62nd Leg., p. 774, ch. 84, Sec. 1. Amended by

Acts 1981, 67th Leg., p. 961, ch. 367, Sec. 1, eff. June 10,

1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.140, eff. Sept. 1,

1985; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.077, eff.

Aug. 12, 1991.

SUBCHAPTER B. CREATION OR EXPANSION OF DISTRICT; CONVERSION OF

DISTRICT

Sec. 54.011. CREATION OF DISTRICT. A municipal utility district

may be created under and subject to the authority, conditions,

and restrictions of Article XVI, Section 59, of the Texas

Constitution.

Added by Acts 1971, 62nd Leg., p. 774, ch. 84, Sec. 1.

Sec. 54.012. PURPOSES OF A DISTRICT. A district shall be

created for the following purposes:

(1) the control, storage, preservation, and distribution of its

storm water and floodwater, the water of its rivers and streams

for irrigation, power, and all other useful purposes;

(2) the reclamation and irrigation of its arid, semiarid, and

other land needing irrigation;

(3) the reclamation and drainage of its overflowed land and

other land needing drainage;

(4) the conservation and development of its forests, water, and

hydroelectric power;

(5) the navigation of its inland and coastal water;

(6) the control, abatement, and change of any shortage or

harmful excess of water;

(7) the protection, preservation, and restoration of the purity

and sanitary condition of water within the state; and

(8) the preservation of all natural resources of the state.

Added by Acts 1971, 62nd Leg., p. 775, ch. 84, Sec. 1.

Sec. 54.013. COMPOSITION OF DISTRICT. (a) A district may

include the area in all or part of any county or counties

including all or part of any cities and other public agencies.

(b) The land composing a district need not be in one body, but

may consist of separate bodies of land separated by land which is

not included in the district.

Added by Acts 1971, 62nd Leg., p. 775, ch. 84, Sec. 1.

Sec. 54.014. PETITION. When it is proposed to create a

district, a petition requesting creation shall be filed with the

commission. The petition shall be signed by a majority in value

of the holders of title of the land within the proposed district,

as indicated by the tax rolls of the central appraisal district.

If there are more than 50 persons holding title to the land in

the proposed district, as indicated by the tax rolls of the

central appraisal district, the petition is sufficient if it is

signed by 50 holders of title to the land.

Added by Acts 1971, 62nd Leg., p. 775, ch. 84, Sec. 1. Amended by

Acts 2001, 77th Leg., ch. 1423, Sec. 29, eff. June 17, 2001.

Sec. 54.015. CONTENTS OF PETITION. The petition shall:

(1) describe the boundaries of the proposed district by metes

and bounds or by lot and block number, if there is a recorded map

or plat and survey of the area;

(2) state the general nature of the work proposed to be done,

the necessity for the work, and the cost of the project as then

estimated by those filing the petition; and

(3) include a name of the district which shall be generally

descriptive of the locale of the district followed by the words

Municipal Utility District, or if a district is located within

one county, it may be designated "__________ County Municipal

Utility District No. ______." (Insert the name of the county and

proper consecutive number.) The proposed district shall not have

the same name as any other district in the same county.

Added by Acts 1971, 62nd Leg., p. 775, ch. 84, Sec. 1.

Sec. 54.016. CONSENT OF CITY. (a) No land within the corporate

limits of a city or within the extraterritorial jurisdiction of a

city, shall be included in a district unless the city grants its

written consent, by resolution or ordinance, to the inclusion of

the land within the district in accordance with Section 42.042,

Local Government Code, and this section. The request to a city

for its written consent to the creation of a district, shall be

signed by a majority in value of the holders of title of the land

within the proposed district as indicated by the county tax rolls

or, if there are more than 50 persons holding title to the land

in the proposed district as indicated by the county tax rolls,

the request to the city will be sufficient if it is signed by 50

holders of title to the land in the district. A petition for the

written consent of a city to the inclusion of land within a

district shall describe the boundaries of the land to be included

in the district by metes and bounds or by lot and block number,

if there is a recorded map or plat and survey of the area, and

state the general nature of the work proposed to be done, the

necessity for the work, and the cost of the project as then

estimated by those filing the petition. If, at the time a

petition is filed with a city for creation of a district, the

district proposes to connect to a city's water or sewer system or

proposes to contract with a regional water and wastewater

provider which has been designated as such by the commission as

of the date such petition is filed, to which the city has made a

capital contribution for the water and wastewater facilities

serving the area, the proposed district shall be designated as a

"city service district." If such proposed district does not meet

the criteria for a city service district at the time the petition

seeking creation is filed, such district shall be designated as a

"noncity service district." The city's consent shall not place

any restrictions or conditions on the creation of a noncity

service district as defined by Chapter 54 of the Texas Water Code

other than those expressly provided in Subsection (e) of this

section and shall specifically not limit the amounts of the

district's bonds. A city may not require annexation as a consent

to creation of any district. A city shall not refuse to approve a

district bond issue for any reason except that the district is

not in compliance with valid consent requirements applicable to

the district. If a city grants its written consent without the

concurrence of the applicant to the creation of a noncity service

district containing conditions or restrictions that the

petitioning land owner or owners reasonably believe exceed the

city's powers, such land owner or owners may petition the

commission to create the district and to modify the conditions

and restrictions of the city's consent. The commission may

declare any provision of the consent to be null and void.

(b) If the governing body of a city fails or refuses to grant

permission for the inclusion of land within its extraterritorial

jurisdiction in a district within 90 days after receipt of a

written request, a majority of the electors in the area proposed

to be included in the district or the owner or owners of 50

percent or more of the land to be included may petition the

governing body of the city and request the city to make available

to the land the water or sanitary sewer service contemplated to

be provided by the district.

(c) If the governing body of the city and a majority of the

electors or the owner or owners of 50 percent or more of the land

to be included in the district fail to execute a mutually

agreeable contract providing for the water or sanitary sewer

service requested within 120 days after receipt of the petition,

the failure shall constitute authorization for the inclusion of

the land in the district under the provisions of this section.

Authorization for the inclusion of such land within the district

under the provisions of this section shall mean only

authorization to initiate proceedings to include the land within

the district as otherwise provided by this Act.

(d) The provisions of this section relating to the method of

including land in a district without securing the written consent

of a city applies only to land within the extraterritorial

jurisdiction of a city and does not apply to land within the

corporate limits of a city. If the city fails or refuses to grant

permission for the inclusion of land in a district or to execute

a mutually agreeable contract providing for the water or sanitary

sewer service requested within the time limits contained within

Subsection (b) or (c) of this section, the applicant may petition

the commission for creation of the district or inclusion of the

land in a district. The commission shall allow creation or

inclusion of the land in a proposed district upon a finding that

the city either does not have the reasonable ability to serve or

has failed to make a legally binding commitment with sufficient

funds available to provide water and wastewater service adequate

to serve the proposed development at a reasonable cost to the

landowner. The commitment shall provide that construction of the

facilities necessary to serve the land shall be commenced within

two years, and shall be substantially complete within four and

one-half years from the date the petition was filed with the

city. Upon any appeal taken to the district court from the

commission ruling, all parties to the commission hearing shall be

made parties to the appeal. The court shall hear the case within

120 days from the date the appeal is filed. If the case is

continued or appealed to a higher court beyond such 120-day

period, the court shall require the appealing party in the case

of appeal to a higher court or party requesting such continuance

to post a bond or other adequate security in the amount of

damages that may be incurred by any party as a result of such

appeal or delay from the commission action. The amount of the

bond or other security shall be determined by the court after

notice and hearing. Upon final disposition, a court may award

damages, including any damages for delays, attorney's fees, and

costs of court to the prevailing party. Under no circumstances

shall land within the corporate limits of a city be included in a

district without the written consent, by ordinance or resolution,

of the city. The provisions of this section shall apply whether

the land is proposed to be included in the district at the time

of creation of a district or to be included by annexation to a

district. A district shall not allow the owner of a tract to

connect to the district's water or wastewater system unless such

tract is a legally subdivided lot which is part of a recorded

subdivision plat or is otherwise legally exempt from the

subdivision requirements of the applicable governmental

authority.

(e) A city may provide in its written consent to the inclusion

of land in a district, that the district construct all facilities

to serve the land in accordance with plans and specifications

which have been approved by the city. The city may also provide

in its written consent that the city shall have the right to

inspect all facilities being constructed by a district. The

city's consent to the inclusion of land in the district may also

contain restrictions on the terms and provisions of the

district's bonds and notes issued to provide service to the land

and conditions on the sale of the district's bonds and notes if

the restrictions and conditions do not generally render the bonds

and notes of districts in the city's extraterritorial

jurisdiction unmarketable. The city's consent to the inclusion of

land in a district may restrict the purposes for which a district

may issue bonds to the purposes of the purchase, construction,

acquisition, repair, extension and improvement of land,

easements, works, improvements, facilities, plants, equipment and

appliances necessary to:

(1) provide a water supply for municipal uses, domestic uses and

commercial purposes;

(2) collect, transport, process, dispose of and control all

domestic, industrial or communal wastes whether in fluid, solid

or composite state; and

(3) gather, conduct, divert and control local storm water or

other local harmful excesses of water in the district and the

payment of organization expenses, operation expenses during

construction and interest during construction.

(f) A city may provide in its written consent for the inclusion

of land in a district that a contract ("allocation agreement")

between the district and the city be entered into prior to the

first issue of bonds, notes, warrants, or other obligations of

the district. The allocation agreement shall contain the

following provisions:

(1) a method by which the district shall continue to exist

following the annexation of all territory within the district by

the city, if the district is initially located outside the

corporate limits of the city;

(2) an allocation of the taxes or revenues of the district or

the city which will assure that, following the date of the

inclusion of all the district's territory within the corporate

limits of the city, the total annual ad valorem taxes collected

by the city and the district from taxable property within the

district does not exceed an amount greater than the city's ad

valorem tax upon such property;

(3) an allocation of governmental services to be provided by the

city or the district following the date of the inclusion of all

of the district's territory within the corporate limits of the

city;

(4) such other terms and conditions as may be deemed appropriate

by the city.

(g) In addition to all the rights and remedies provided by the

laws of the state in the event a district violates the terms and

provisions of a city's written consent, the city shall be

entitled to injunctive relief or a writ of mandamus issued by a

court of competent jurisdiction restraining, compelling or

requiring the district and its officials to observe and comply

with the terms and provisions prescribed in the city's written

consent to the inclusion of land within the district.

(h) A city with a population of 1.18 million or less may provide

in its written consent for the inclusion of land in a district

that after annexation the city may set rates for water and/or

sewer services for property that was within the territorial

boundary of such district at the time of annexation, which rates

may vary from those for other properties within the city for the

purpose of wholly or partially compensating the city for the

assumption of obligation under this code providing that:

(1) such written consent contains a contract entered into by the

city and the persons petitioning for creation of the district

setting forth the time and/or the conditions of annexation by the

city which annexation shall not occur prior to the installation

of 90 percent of the facilities for which district bonds were

authorized in the written consent; and that

(2) the contract sets forth the basis on which rates are to be

charged for water and/or sewer services following annexation and

the length of time they may vary from those rates charged

elsewhere in the city; and that

(3) the contract may set forth the time, conditions, or lands to

be annexed by the district; and that

(4)(A) Each purchaser of land within a district which has entered

into a contract with a city concerning water and/or sewer rates

as set forth herein shall be furnished by the seller at or prior

to the final closing of the sale and purchase with a separate

written notice, executed and acknowledged by the seller, which

shall contain the following information:

(i) the basis on which the monthly water and/or sewer rate is to

be charged under the contract stated as a percentage of the water

and/or sewer rates of the city;

(ii) the length of time such rates will be in effect;

(iii) the time and/or conditions of annexation by the city

implementing such rates.

The provisions of Sections 49.452(g)-(p) and (s), Water Code, are

herein incorporated by reference thereto, and are applicable to

the separate written notice required by Section 54.016(h)(4).

A suit for damages under the provisions of these referenced

sections must be brought within 90 days after the purchaser

receives his or her first water and/or sewer service charge

following annexation, or the purchaser loses his or her right to

seek damages under this referenced section.

(B) The governing board of any district covered by the

provisions of this subsection shall file with the county clerk in

each of the counties in which all or part of the district is

located a duly affirmed and acknowledged statement which includes

the information required in Section 54.016(h)(4)(A) and a

complete and accurate map or plat showing the boundaries of the

district.

The provisions of Sections 49.455(c)-(j), Water Code, are herein

incorporated by reference thereto.

(i) This subsection applies only to a city with a population of

500,000 or more located in a county with a population of 1.4

million or more in which two or more cities or towns with a

population of 300,000 or more are predominately located. A city

may provide in its written consent to the inclusion of land in a

district that a district water facility that serves land

developed and subdivided into lots of less than one acre must

meet the fire flow requirements to which the city is subject.

(j) A city may supplement its written consent in settlement of a

water rate dispute with a district, and the terms of the

supplement remain in effect after expiration of the written

consent unless the city and the district agree otherwise.

Added by Acts 1971, 62nd Leg., p. 775, ch. 84, Sec. 1. Amended by

Acts 1975, 64th Leg., p. 247, ch. 98, Sec. 1, eff. Sept. 1, 1975;

Acts 1979, 66th Leg., p. 2026, ch. 796, Sec. 1, 4, eff. Aug. 27,

1979; Acts 1987, 70th Leg., ch. 1077, Sec. 9, eff. Sept. 1, 1987;

Acts 1989, 71st Leg., ch. 1, Sec. 3(m), eff. Aug. 28, 1989; Acts

1995, 74th Leg., ch. 76, Sec. 11.326, eff. Sept. 1, 1995; Acts

2001, 77th Leg., ch. 669, Sec. 147, eff. Sept. 1, 2001.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1098, Sec. 2, eff. June 15, 2007.

Sec. 54.0161. REVIEW OF CREATION BY COUNTY. (a) If all or part

of a proposed district is to be located outside the

extraterritorial jurisdiction of a city, the commissioners court

of the county in which the district is to be located may review

the petition for creation and other evidence and information

relating to the proposed district that the commissioners consider

necessary. Petitioners for the creation of a district shall

submit to the county commissioners court any relevant information

requested by the commissioners court in the event a review is

done.

(b) In the event of a review, the commissioners court shall

submit to the commission, at least 10 days before the date set

for the hearing on the petition, a written opinion stating

whether or not the county would recommend the creation of the

proposed district and stating any findings, conclusions, and

other information that the commissioners think would assist the

commission in making a final determination on the petition.

(c) In passing on a petition under this subchapter, the

commission shall consider the written opinion submitted by the

county commissioners.

Added by Acts 1975, 64th Leg., p. 1293, ch. 485, Sec. 1, eff.

Sept. 1, 1975.

Sec. 54.0162. OPTION OF SELECTION BY DISTRICT COMPOSED OF

NONCONTIGUOUS AREAS LOCATED IN THE EXTRATERRITORIAL JURISDICTION

OF TWO MUNICIPALITIES. (a) A municipal utility district

composed of noncontiguous areas that on January 1, 1995, are

contained in the extraterritorial jurisdiction of two

municipalities may choose, by a resolution of the governing body

of the district, to be wholly contained in the extraterritorial

jurisdiction of one municipality selected by the governing body

of the district if:

(1) both the municipality selected by the district and all parts

of the district are located in the same county;

(2) a majority of the area of the municipality not selected by

the district is in a county other than the county in which the

district is located, and neither county has a population greater

than 2,500,000, according to the last preceding federal census;

(3) the boundary of the municipality selected by the district is

located not more than two miles from any part of the district;

(4) the noncontiguous areas of the district are not, at their

closest point, more than two miles apart;

(5) the district is within a water control and improvement

district; and

(6) a certified copy of the resolution of the governing body of

the district is filed with both municipalities before the

effective date specified in the resolution.

(b) If a municipal utility district selects a municipality under

Subsection (a), another municipal utility district that has a

boundary contiguous to the district that has selected a

municipality under Subsection (a) and has a boundary contiguous

to the selected municipality may choose by resolution of the

governing body of the municipal utility district to be contained

wholly in the extraterritorial jurisdiction of the selected

municipality. A copy of the resolution must be filed in the same

manner as required by Subsection (a)(6).

(c) The governing body of a municipality not selected under the

provisions of Subsection (a) or (b) shall release the area of the

municipal utility district from the municipality's

extraterritorial jurisdiction on the effective date of the

resolution presented to the governing body of the municipality

under Subsection (a) or (b). The released area becomes part of

the extraterritorial jurisdiction of the selected municipality.

The released area is not subject to any ordinance of the

municipality not selected by the district.

(d) This section controls over any other law relating to the

creation, application, or operation of the extraterritorial

jurisdiction of a municipality.

(e) The provisions of this section also apply to a municipal

utility district that:

(1) was created before 1980;

(2) has an area of 700 acres or less; and

(3) is located, in part, within the extraterritorial

jurisdiction of two or more municipalities and, in part, outside

municipal extraterritorial jurisdiction in the unincorporated

area of a county.

(f) A municipal utility district acting under Subsection (e)

shall comply with the notification and selection requirements of

this section. A municipality affected by the decision of a

municipal utility district acting under Subsection (e) shall

comply with the requirements of Subsections (b) and (c).

(g) A municipal utility district described by Subsection (e)

shall notify the affected municipality within 30 calendar days of

notice of intent to annex by that municipality.

Added by Acts 1995, 74th Leg., ch. 784, Sec. 1, eff. June 16,

1995.

Sec. 54.0163. OPTION OF SELECTION OF EXTRATERRITORIAL

JURISDICTION FOR CERTAIN DISTRICTS. (a) The board of a district

that is located in the extraterritorial jurisdictions of more

than one municipality by resolution may select the municipality

that may exercise authority within the district as a whole. The

resolution must state the effective date.

(b) As soon as practicable, the board shall file with each

affected municipality and in the real property records of each

county in which the district is located a certified copy of the

resolution.

(c) On the effective date of the resolution, the district is

contained wholly in the extraterritorial jurisdiction of the

municipality selected by the resolution for all purposes. No

action or approval by a municipality not selected is required.

(d) A board that has made a selection of extraterritorial

jurisdiction under Section 54.0162 may confirm the selection by

the adoption of a resolution under this section. If the selection

under Section 54.0162 is confirmed under this subsection, the

selection is effective from the date of the original selection.

(e) Repealed by Acts 2003, 78th Leg., ch. 248, Sec. 57.

Added by Acts 1997, 75th Leg., ch. 1188, Sec. 1, eff. June 20,

1997. Amended by Acts 2003, 78th Leg., ch. 248, Sec. 57(1), eff.

June 18, 2003.

Sec. 54.0165. ADDITION TO DISTRICT OF LAND IN EXTRATERRITORIAL

JURISDICTION OF MUNICIPALITY. (a) A district may not add land

that is located in the extraterritorial jurisdiction of a

municipality unless the governing body of the municipality gives

its written consent by ordinance or resolution in accordance with

this subsection and Section 54.016. In giving its consent, the

municipality may not place any conditions or other restrictions

on the expansion of the political subdivision other than those

expressly permitted by Section 54.016(e).

(b) The procedures under Section 54.016 governing a

municipality's refusal to consent to the creation of a district

apply to a municipality that refuses to consent to the addition

of land to a district under this section.

(c) An owner of land in the area proposed to be added to the

district may not unreasonably refuse to enter into a contract for

water or sanitary sewer services with the municipality under

Section 54.016(c).

Added by Acts 2007, 80th Leg., R.S., Ch.

703, Sec. 4, eff. June 15, 2007.

Sec. 54.018. NOTICE AND HEARING ON DISTRICT CREATION. If a

petition is filed under Section 54.014, the commission shall give

notice of an application as required by Section 49.011 and may

conduct a hearing on the application if the commission determines

that a hearing is necessary under Section 49.011.

Added by Acts 1971, 62nd Leg., p. 777, ch. 84, Sec. 1. Amended by

Acts 1997, 75th Leg., ch. 1070, Sec. 27, eff. Sept. 1, 1997.

Sec. 54.020. HEARING. (a) If the commission determines that a

hearing is necessary under Section 49.011, the commission shall

conduct a hearing and accept evidence on the sufficiency of the

petition and whether the project is feasible and practicable and

is necessary and would be a benefit to all or any part of the

land proposed to be included in the district.

(b) The commission shall have jurisdiction to determine all

issues on the sufficiency of the petition and creation of the

district.

(c) The hearing may be adjourned from day to day, and the

commission shall have power to make all incidental orders

necessary with respect to the matters before it.

Added by Acts 1971, 62nd Leg., p. 778, ch. 84, Sec. 1. Amended by

Acts 1997, 75th Leg., ch. 1070, Sec. 28, eff. Sept. 1, 1997.

Sec. 54.021. GRANTING OR REFUSING PETITION. (a) If the

commission finds that the petition conforms to the requirements

of Section 54.015 and that the project is feasible and

practicable and is necessary and would be a benefit to the land

to be included in the district, the commission shall so find by

its order and grant the petition.

(b) In determining if the project is feasible and practicable

and if it is necessary and would be a benefit to the land

included in the district, the commission shall consider:

(1) the availability of comparable service from other systems,

including but not limited to water districts, municipalities, and

regional authorities;

(2) the reasonableness of projected construction costs, tax

rates, and water and sewer rates; and

(3) whether or not the district and its system and subsequent

development within the district will have an unreasonable effect

on the following:

(A) land elevation;

(B) subsidence;

(C) groundwater level within the region;

(D) recharge capability of a groundwater source;

(E) natural run-off rates and drainage;

(F) water quality; and

(G) total tax assessments on all land located within a district.

(c) If the commission finds that not all of the land proposed to

be included in the district will be benefited by the creation of

the district, the commission shall so find and exclude all land

which is not benefited from the proposed district and shall

redefine the proposed district's boundaries accordingly.

(d) If the commission finds that the petition does not conform

to the requirements of Section 54.015 of this code or that the

project is not feasible, practicable, necessary, or a benefit to

the land in the district, the commission shall so find by its

order and deny the petition.

(e) A copy of the order of the commission granting or denying a

petition shall be mailed to each city having extraterritorial

jurisdiction in the county or counties in which the district is

located who requested a hearing under Section 49.011.

Added by Acts 1971, 62nd Leg., p. 778, ch. 84, Sec. 1. Amended by

Acts 1975, 64th Leg., p. 1292, ch. 484, Sec. 1, eff. Sept. 1,

1975; Acts 1997, 75th Leg., ch. 1070, Sec. 29, eff. Sept. 1,

1997.

Sec. 54.022. TEMPORARY DIRECTORS. If the commission grants the

petition, it shall appoint five temporary directors to serve

until permanent directors are elected.

Added by Acts 1971, 62nd Leg., p. 778, ch. 84, Sec. 1.

Sec. 54.023. APPEAL FROM THE ORDER OF THE COMMISSION. Any

person who signed the petition, any city, or any person who

appeared in person or by attorney or agent and offered testimony

for or against the creation of the district, may appeal from the

order of the commission granting or refusing the petition within

30 days after the entry of the order.

Added by Acts 1971, 62nd Leg., p. 778, ch. 84, Sec. 1.

Sec. 54.024. SUPERVISION BY COMMISSION. The rights, powers,

privileges, authority, and functions conferred on a district by

granting of a petition for creation shall be subject to the

continuing right of supervision of the state to be exercised by

and through the commission.

Added by Acts 1971, 62nd Leg., p. 778, ch. 84, Sec. 1. Amended by

Acts 1981, 67th Leg., p. 961, ch. 367, Sec. 1, eff. June 10,

1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.142, eff. Sept. 1,

1985; Acts 1995, 74th Leg., ch. 76, Sec. 11.328, eff. Sept. 1,

1995.

Sec. 54.025. QUALIFICATION OF TEMPORARY DIRECTORS. After a

district has been organized, each temporary director shall

execute a bond in accordance with the provisions of Section

49.055 and shall take the oath of office, and the board shall

meet and organize.

Added by Acts 1971, 62nd Leg., p. 778, ch. 84, Sec. 1. Amended by

Acts 1995, 74th Leg., ch. 715, Sec. 16, eff. Sept. 1, 1995.

Sec. 54.030. CONVERSION OF CERTAIN DISTRICTS INTO DISTRICTS

OPERATING UNDER THIS CHAPTER. (a) Any water improvement

district, water control and improvement district, fresh water

supply district, levee improvement district, irrigation district,

or any other conservation and reclamation district created under

Article XVI, Section 59, of the Texas Constitution, may be

converted to a district operating under this chapter.

(b) The governing body of a district which desires to convert

into a district operating under this chapter shall adopt and

enter in the minutes of the governing body a resolution declaring

that in its judgment, conversion into a municipal utility

district operating under this chapter and under Article XVI,

Section 59, of the Texas Constitution, would serve the best

interest of the district and would be a benefit to the land and

property included in the district. The resolution shall also

request the commission to hold a hearing on the question of the

conversion of the district.

(c) A copy of the resolution shall be filed with the commission.

Added by Acts 1971, 62nd Leg., p. 779, ch. 84, Sec. 1. Amended by

Acts 1983, 68th Leg., p. 368, ch. 81, Sec. 9(e), eff. Sept. 1,

1983; Acts 1987, 70th Leg., ch. 399, Sec. 3, eff. Sept. 1, 1987.

Sec. 54.031. ESTABLISHING DATE FOR HEARING. When the resolution

requesting conversion is filed, the commission, or someone

authorized by the commission, shall fix a date, time, and place

when the conversion hearing will be held.

Added by Acts 1971, 62nd Leg., p. 780, ch. 84, Sec. 1.

Sec. 54.032. CONVERSION OF DISTRICT: NOTICE. (a) Notice of the

conversion hearing shall be given by publishing notice in a

newspaper with general circulation in the county or counties in

which the district is located.

(b) The notice shall be published once a week for two

consecutive weeks with the first publication to be made not less

than 14 full days before the time set for the hearing.

(c) The notice shall:

(1) state the time and place of the hearing;

(2) set out the resolution adopted by the district in full; and

(3) notify all interested persons to appear and offer testimony

for or against the proposal contained in the resolution.

Added by Acts 1971, 62nd Leg., p. 780, ch. 84, Sec. 1.

Sec. 54.033. CONVERSION OF DISTRICT; FINDINGS. (a) After a

hearing, if the commission finds that conversion of the district

into one operating under this chapter would serve the best

interest of the district and would be a benefit to the land and

property included in the district, it shall enter an order making

this finding and the district shall become a district operating

under this chapter and no confirmation election shall be

required.

(b) If the commission finds that the conversion of the district

would not serve the best interest of the district and would not

be a benefit to the land and property included in the district,

it shall enter an order against conversion of the district into

one operating under this chapter.

(c) The findings of the commission entered under this section

shall be subject to appeal or review within 30 days after entry

of the order of the commission granting or denying the

conversion.

(d) A copy of the commission order converting a district shall

be filed in the deed records of the county or counties in which

the district is located.

Added by Acts 1971, 62nd Leg., p. 780, ch. 84, Sec. 1. Amended by

Acts 1981, 67th Leg., p. 981, ch. 367, Sec. 23, eff. June 10,

1981.

Sec. 54.034. EFFECT OF CONVERSION. A district which is

converted into a district operating under this chapter shall:

(1) be constituted a municipal utility district operating under

and governed by this chapter;

(2) be a conservation and reclamation district under the

provisions of Article XVI, Section 59, of the Texas Constitution;

and

(3) have and may exercise all the powers, authority, functions,

duties, and privileges provided in this chapter in the same

manner and to the same extent as if the district had been created

under this chapter.

Added by Acts 1971, 62nd Leg., p. 780, ch. 84, Sec. 1.

Sec. 54.035. RESERVATION OF CERTAIN POWERS FOR CONVERTED

DISTRICTS. (a) Any district after converting into a municipal

utility district may continue to exercise all necessary specific

powers under any specific conditions provided by the chapter of

this code under which the district was operating before

conversion and may retain its original name.

(b) Any district converted into a municipal utility district

shall continue to have the power to issue bonds voted before the

conversion but yet unissued and levy and collect maintenance

taxes, bond taxes, or other taxes which were voted before the

conversion.

(c) At the time of making the order of conversion, the

commission shall specify in the order the specific provisions of

this code under which the district had been operating which are

to be preserved and made applicable to the operations of the

district after conversion into a district operating under this

chapter and whether a new name will be assigned to the district

or the old name retained.

(d) A reservation of a former power under Subsection (a) of this

section may be made only if this chapter does not make specific

provision concerning a matter necessary to the effectual

operation of the converted district.

(e) In all cases in which this chapter does make specific

provision, this chapter shall, after conversion, control the

operations and procedure of the converted district.

Added by Acts 1971, 62nd Leg., p. 781, ch. 84, Sec. 1.

Sec. 54.036. DIRECTORS TO CONTINUE SERVING. The existing board

of a district converted to a municipal utility district under the

provisions of this chapter shall continue to serve as the board

of the converted district.

Added by Acts 1971, 62nd Leg., p. 781, ch. 84, Sec. 1. Amended by

Acts 1981, 67th Leg., p. 961, ch. 367, Sec. 1, eff. June 10,

1981; Acts 1983, 68th Leg., p. 1105, ch. 250, Sec. 1, eff. Aug.

29, 1983; Acts 1983, 68th Leg., p. 5214, ch. 951, Sec. 6, eff.

Jan. 1, 1984; Acts 1995, 74th Leg., ch. 715, Sec. 17, eff. Sept.

1, 1995.

Sec. 54.037. REGIONAL PLAN IMPLEMENTATION AGENCIES. (a) This

section applies only to regional plan implementation agencies,

referred to in this section as agency, created as provided below.

An agency may only be created in connection with regional

planning efforts, and only then when requested by a city. The

purpose of this section is to encourage and promote regional

planning by cities and to facilitate the implementation of

areawide, systematic solutions to water, waste disposal,

drainage, and other problems.

(b) The creation of an agency requires that a special petition

be filed with the commission. The special petition shall:

(1) describe the boundaries of the proposed agency by metes and

bounds or by lot and block number, if there is a recorded map or

plat and survey of the area;

(2) describe the regional planning efforts which are in progress

or completed as of the date of the petition and the anticipated

role of the proposed agency in connection with the implementation

of the regional plan;

(3) include a name of the proposed agency, which must be

generally descriptive of the locale followed by the words

"regional plan implementation agency" and must be different from

the name of any other agency in the same county;

(4) be signed by or on behalf of the owner or owners of the fee

simple title to 50 percent or more of the surface of the land

within the boundaries of the proposed agency, as of the date of

the petition, as indicated by the county tax rolls or other title

data acceptable to the commission;

(5) be approved by the governing body of each city having

extraterritorial jurisdiction over land within the boundaries of

the proposed agency as of the date of the petition, by motion,

resolution, or ordinance which certifies that:

(A) the regional planning efforts described in the petition are

approved by the city;

(B) in the opinion of the governing body, the creation of the

proposed agency would assist in the implementation of such

regional plan; and

(C) the city requests and consents to the creation of the

proposed agency; and

(6) be endorsed by an officer of each such city to indicate that

the petition has been so approved by the governing body.

(c) The application fee for such a special petition is the same

as for any ordinary district. After the petition is filed, the

standards and procedures for commission review and action are the

same as for any ordinary district, except that:

(1) the commission must consider the scope of the regional plan

in connection with its findings; and

(2) the requirements for the special petition, above, shall

apply in lieu of the requirements for ordinary districts set out

in Section 54.014, 54.015, 54.016, or other sections of this

code.

(d) The application of an agency for approval of a bond issue

must include an agreement between the agency and each city having

extraterritorial jurisdiction over land within the agency as of

the date of the application. The agreement must identify those

facilities which are proposed to be financed from the proceeds of

the bond issue in question. It must also identify which of those

facilities are part of the regional plan and which are not part

of the plan. Those which are part of the regional plan:

(1) may be larger than would otherwise be necessary to serve

just the needs of the agency; and

(2) may be constructed by, conveyed to, or otherwise acquired by

the city, subject to the terms of such agreement. Those

facilities which are not part of the regional plan and are to be

financed by the agency must be agreed upon by the city and the

agency as being consistent with the regional plan.

(e) An agency may acquire any land, easements, or other

property, real or personal, within or without the agency, for any

purpose or function permitted to a district and may elect to

condemn either the fee simple title or an easement only. Section

54.212(a) of this code does not apply to an agency. If the mode

and manner for condemnation of any type of property is not

otherwise prescribed by law, the Texas Water Development Board

may prescribe the same by rule.

(f) An agency is a district subject to all provisions of this

chapter and other laws relating to districts, except that the

special provisions of this section shall take precedence over

differing or conflicting provisions elsewhere.

(g) Nothing in this Act waives the requirements of this chapter

or other applicable laws relating to voter approval of bond

issues.

Added by Acts 1985, 69th Leg., ch. 939, Sec. 1, eff. Aug. 26,

1985. Amended by Acts 1987, 70th Leg., ch. 399, Sec. 4, eff.

Sept. 1, 1987.

SUBCHAPTER C. ADMINISTRATIVE PROVISIONS

Sec. 54.101. BOARD OF DIRECTORS. A district shall be governed

by a board of five directors.

Added by Acts 1971, 62nd Leg., p. 781, ch. 84, Sec. 1.

Sec. 54.102. QUALIFICATIONS FOR DIRECTORS. To be qualified to

serve as a director, a person shall be at least 18 years old, a

resident citizen of the State of Texas, and either own land

subject to taxation in the district or be a qualified voter

within the district.

Added by Acts 1971, 62nd Leg., p. 781, ch. 84, Sec. 1. Amended by

Acts 1997, 75th Leg., ch. 1070, Sec. 30, eff. Sept. 1, 1997.

Sec. 54.103. LIMITATION ON FILLING VACANCIES. A board may not

appoint a person to fill a vacancy on the board if the person:

(1) resigned from the board:

(A) in the two years preceding the vacancy date; or

(B) on or after the vacancy date but before the vacancy is

filled; or

(2) was defeated in a directors election held by the district in

the two years preceding the vacancy date.

Added by Acts 2005, 79th Leg., Ch.

33, Sec. 1, eff. May 9, 2005.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 54.201. POWERS. (a) A district shall have the functions,

powers, authority, rights, and duties which will permit

accomplishment of the purposes for which it was created.

(b) A district is authorized to purchase, construct, acquire,

own, operate, maintain, repair, improve, or extend inside and

outside its boundaries any and all works, improvements,

facilities, plants, equipment, and appliances necessary to

accomplish the purposes of the district authorized by the

constitution, this code, or other law, including all works,

improvements, facilities, plants, equipment, and appliances

incident, helpful, or necessary to:

(1) supply water for municipal uses, domestic uses, power, and

commercial purposes and all other beneficial uses or controls;

(2) collect, transport, process, dispose of, and control all

domestic, industrial, or communal wastes whether in fluid, solid,

or composite state;

(3) gather, conduct, divert, and control local storm water or

other local harmful excesses of water in a district;

(4) irrigate the land in a district;

(5) alter land elevation in a district where it is needed;

(6) navigate coastal and inland waters of the district; and

(7) provide parks and recreational facilities for the

inhabitants in the district, subject to the provisions of Chapter

49.

Added by Acts 1971, 62nd Leg., p. 786, ch. 84, Sec. 1. Amended by

Acts 1985, 69th Leg., ch. 100, Sec. 2, eff. Sept. 1, 1985; Acts

2003, 78th Leg., ch. 248, Sec. 27, eff. June 18, 2003.

Sec. 54.203. MUNICIPAL SOLID WASTE. A district is authorized to

purchase, construct, acquire, own, operate, maintain, repair,

improve, extend, or establish a municipal solid waste collection

and disposal system, including recycling, inside and outside the

district and make proper charges for it. A district may require

use of such services as a condition for receiving other district

services. A district may enter into an exclusive contract with a

private entity to provide such services to all land and persons

within its boundaries.

Added by Acts 1971, 62nd Leg., p. 787, ch. 84, Sec. 1. Amended by

Acts 1991, 72nd Leg., ch. 820, Sec. 1, eff. Aug. 26, 1991; Acts

1995, 74th Leg., ch. 715, Sec. 18, eff. Sept. 1, 1995.

Sec. 54.205. ADOPTING RULES AND REGULATIONS. A district may

adopt and enforce reasonable rules and regulations to:

(1) secure and maintain safe, sanitary, and adequate plumbing

installations, connections, and appurtenances as subsidiary parts

of its sanitary sewer system;

(2) preserve the sanitary condition of all water controlled by

the district;

(3) prevent waste or the unauthorized use of water controlled by

the district;

(4) regulate privileges on any land or any easement owned or

controlled by the district; and

(5) provide and regulate a safe and adequate freshwater

distribution system.

Added by Acts 1971, 62nd Leg., p. 787, ch. 84, Sec. 1. Amended by

Acts 1981, 67th Leg., p. 3150, ch. 828, Sec. 1, eff. June 17,

1981.

Sec. 54.2051. SERVICE CONNECTIONS TO CERTAIN DWELLING UNITS.

(a) If the tenant of an individually metered dwelling unit

applies to a district for utility service for that unit, the

district may not require that the service be connected in the

name of the landlord or owner of the unit.

(b) This section does not apply to a dwelling unit that is

located in a building that:

(1) contains two or more dwelling units; and

(2) is served by a master meter or demand meter.

(c) In this section, "individually metered dwelling unit" means

one or more rooms:

(1) rented for use as a permanent residence under a single

verbal or written rental agreement; and

(2) served by a utility meter that belongs to the district and

measures service only for that unit.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 8, eff. Sept. 1,

1997.

Sec. 54.2052. PLUMBING CODE. Notwithstanding any other law, a

district is not required to adopt a plumbing code. A district may

adopt and enforce one or more plumbing codes meeting the

standards and requirements of the rules and laws of this state

and may amend any code adopted to conform to local concerns if

the amendment does not substantially vary from rules or laws of

this state. If a municipal regulation conflicts with a district

regulation, the municipal regulation prevails.

Added by Acts 2003, 78th Leg., ch. 248, Sec. 28, eff. June 18,

2003.

Sec. 54.206. EFFECT OF RULES. After the required publication,

rules adopted by the district under Section 54.205 of this code

shall be recognized by the courts as if they were penal

ordinances of a city.

Added by Acts 1971, 62nd Leg., p. 787, ch. 84, Sec. 1.

Sec. 54.207. PUBLICATION OF RULES. (a) The board shall publish

once a week for two consecutive weeks a substantive statement of

the rules and the penalty for their violation in one or more

newspapers with general circulation in the area in which the

district is located.

(b) The substantive statement shall be condensed as far as

possible to intelligently explain the purpose to be accomplished

or the act forbidden by the rules.

(c) The notice must advise that breach of the rules will subject

the violator to a penalty and that the full text of the rules are

on file in the principal office of the district where they may be

read by any interested person.

(d) Any number of rules may be included in one notice.

Added by Acts 1971, 62nd Leg., p. 787, ch. 84, Sec. 1.

Sec. 54.208. EFFECTIVE DATE OF RULES. The penalty for violation

of a rule is not effective and enforceable until five days after

the publication of the notice. Five days after the publication,

the published rule shall be in effect and ignorance of it is not

a defense to a prosecution for the enforcement of the penalty.

Added by Acts 1971, 62nd Leg., p. 788, ch. 84, Sec. 1.

Sec. 54.209. LIMITATION ON USE OF EMINENT DOMAIN. A district

may not exercise the power of eminent domain outside the district

boundaries to acquire:

(1) a site for a water treatment plant, water storage facility,

wastewater treatment plant, or wastewater disposal plant;

(2) a site for a park, swimming pool, or other recreational

facility except a trail;

(3) a site for a trail on real property designated as a

homestead as defined by Section 41.002, Property Code; or

(4) an exclusive easement through a county regional park.

Added by Acts 2005, 79th Leg., Ch.

271, Sec. 1, eff. June 9, 2005.

Sec. 54.234. ACQUIRING ROAD POWERS. (a) Any district or any

petitioner seeking the creation of a district may petition the

commission to acquire the power under the authority of Article

III, Section 52, Texas Constitution, to design, acquire,

construct, finance, issue bonds for, and convey to this state, a

county, or a municipality for operation and maintenance, a road

described by Subsection (b) or any improvement in aid of the

road.

(b) The road must meet the criteria for a thoroughfare,

arterial, or collector road of:

(1) a county in whose jurisdiction the proposed road project is

located; or

(2) a municipality in whose corporate limits or extraterritorial

jurisdiction the proposed road project is located.

(c) As soon as practicable after such petition has been filed

with the commission, the commission shall issue an order either

approving or denying such petition.

(d) If the commission issues an order approving the petition,

the district may undertake a road project if:

(1) the municipality or county that will operate and maintain

the road has approved the plans and specifications of the road

project; or

(2) the Texas Transportation Commission has approved the plans

and specifications of the road project, if the state is to

operate and maintain the road.

(e) Except as provided by Subsection (d), a district is not

required to obtain approval from the Texas Transportation

Commission to acquire, construct, convey, or finance the road

project.

Added by Acts 1985, 69th Leg., ch. 951, Sec. 7, eff. Sept. 1,

1985. Amended by Acts 1995, 74th Leg., ch. 165, Sec. 22(77), eff.

Sept. 1, 1995; Acts 2003, 78th Leg., ch. 248, Sec. 29, eff. June

18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

777, Sec. 1, eff. June 15, 2007.

Sec. 54.235. AUTHORITY TO CONTRACT. Any district created by

general law or special act of the legislature in existence for at

least 10 years which lies within a county that borders on the

Gulf of Mexico and that has a population of 190,000 and which has

the powers of this chapter and which also has or is authorized to

acquire road utility district powers pursuant to Section 54.234,

of this code, may contract with the county within which it is

located with respect to the ownership, maintenance, and operation

of any facilities or improvements which such district is

authorized or may be authorized to acquire by purchase, gift,

lease, or otherwise, except by condemnation, any and all property

or interests in property, whether real, personal, or mixed,

tangible or intangible, located inside or outside such county,

that are found to be necessary for such improvements or

facilities. Such county may enter into contracts with such

districts as permitted by this section for any term of years not

exceeding 40 for the management and operation of any or all of

such property and interests in property on such terms as the

commissioners court of such county deems appropriate.

Added by Acts 1985, 69th Leg., ch. 951, Sec. 8(a), eff. Sept. 1,

1985.

Sec. 54.2351. CONTRACTS WITH OTHER DISTRICTS OR WATER SUPPLY

CORPORATIONS. (a) In this section, "authorized water district"

means a district created under Section 52(b)(1) or (2), Article

III, or Section 59, Article XVI, Texas Constitution.

(b) A district may enter into a contract with an authorized

water district or a water supply corporation that authorizes the

district to acquire, through the issuance of debt or other means,

and convey to the authorized water district or water supply

corporation all or part of a water supply, treatment, or

distribution system, a sanitary sewage collection or treatment

system, or works or improvements necessary for drainage of land

in the district. The contract may:

(1) permit the district to rehabilitate, repair, maintain,

improve, enlarge, or extend any existing facilities to be

conveyed to the authorized water district or water supply

corporation; or

(2) require the district to pay impact fees or other fees to the

authorized water district or water supply corporation for

capacity or service in facilities of the authorized water

district or water supply corporation.

(c) The contract entered into under Subsection (b) may authorize

the authorized water district or water supply corporation to

purchase the water, sewer, or drainage system from the district

through periodic payments to the district in amounts that,

combined with the net income of the district, are sufficient for

the district to pay the principal of and interest on any bonds of

the district. The contract may provide that the payments due

under this subsection:

(1) are payable from and secured by a pledge of all or part of

the revenues of the water, sewer, or drainage system;

(2) are payable from taxes to be imposed by the authorized water

district; or

(3) are payable from a combination of the revenues and taxes

described by Subdivisions (1) and (2).

(d) The contract may authorize the authorized water district or

water supply corporation to operate the water, sewer, or drainage

system conveyed by the district under Subsection (b).

(e) The contract may require the district to make available to

the authorized water district or water supply corporation all or

part of the raw or treated water to be used for the provision of

services within the district.

(f) If the contract provides for the water, sewer, or drainage

system to be conveyed to the authorized water district or water

supply corporation on or after the completion of construction,

the authorized water district or water supply corporation may pay

the district to provide water, sewer, or drainage services to

residents of the authorized water district or customers of the

water supply corporation.

(g) The contract may authorize the district to convey to the

authorized water district or water supply corporation at no cost

a water, sewer, or drainage system and require the authorized

water district or water supply corporation to use all or part of

those systems to provide retail service to customers within the

district in accordance with the laws of this state and any

certificate of convenience and necessity of the authorized water

district or water supply corporation.

(h) A contract under this section must be approved by a majority

vote of the governing bodies of the district and the authorized

water district or water supply corporation. If Section 52,

Article III, or Section 59, Article XVI, Texas Constitution,

requires that qualified voters of the district approve the

imposition of a tax by the district or the authorized water

district, the district or the authorized water district shall

call an election for that purpose.

Added by Acts 2005, 79th Leg., Ch.

962, Sec. 4, eff. June 18, 2005.

Sec. 54.236. STREET OR SECURITY LIGHTING. Subject to the

provisions of this section, a district may purchase, install,

operate, and maintain street lighting or security lighting within

public utility easements or public rights-of-way within the

boundaries of the district. A district may not issue bonds

supported by ad valorem taxes to pay for the purchase,

installation, and maintenance of street or security lighting.

Added by Acts 1991, 72nd Leg., ch. 820, Sec. 2, eff. Aug. 26,

1991. Amended by Acts 2001, 77th Leg., ch. 1423, Sec. 30, eff.

June 17, 2001.

Sec. 54.237. ENFORCEMENT OF REAL PROPERTY RESTRICTIONS. (a) As

used in this section, "restriction" means a limitation on the use

of real property that is established or incorporated in properly

recorded covenants, property restrictions, plats, plans, deeds,

or other instruments affecting real property in a district and

that has not been abandoned, waived, or properly rescinded.

(b) A district may take all actions necessary to enforce a

restriction, including the initiation, defense, or intervention

in litigation or an administrative proceeding to enjoin or abate

the violation of a restriction when, in the reasonable judgment

of the board of directors of the district, enforcement of the

restriction is necessary to sustain taxable property values in

the district.

(c) In addition to damages which a district is entitled to

recover, a district shall be entitled to recover its costs and

reasonable attorney's fees when a district is the prevailing

party in litigation or an administrative proceeding to enforce a

restriction.

Added by Acts 1991, 72nd Leg., ch. 820, Sec. 3, eff. Aug. 26,

1991.

Sec. 54.238. DEFINITIONS. In this subchapter:

(1) "Developer" means a person who owns a tract of land within a

district and who has divided or proposes to divide the tract into

two or more parts to lay out a subdivision of the tract,

including an addition to a municipality, or to lay out suburban,

building, or other lots, and to lay out streets, alleys, squares,

parks, or other parts of the tract intended to be dedicated to

public use or for the use of purchasers or owners of lots

fronting on or adjacent to the streets, alleys, squares, parks,

or other parts.

(2) "Facilities" means improvements constructed by a developer

for a district.

Added by Acts 1993, 73rd Leg., ch. 1036, Sec. 1, eff. Sept. 1,

1993.

Sec. 54.239. APPEAL TO THE COMMISSION OF DECISION OF BOARD

REGARDING FACILITIES. A person aggrieved by a decision of a

board involving the cost, purchase, or use of facilities may

appeal the decision to the commission by filing a petition with

the commission seeking appropriate relief within 30 days after

the date of the decision. The commission may require a petitioner

to include with a petition under this subchapter a deposit in an

amount estimated to be sufficient to pay the costs of notice

under V.T.C.A., Water Code Sec. 54.240 and to hold the hearing on

the dispute.

Added by Acts 1993, 73rd Leg., ch. 1036, Sec. 1, eff. Sept. 1,

1993.

Sec. 54.240. NOTICE. The commission shall give notice of the

petition to persons who the commission determines may be affected

by the petition, including:

(1) the board;

(2) the owners of land within the district; and

(3) the ratepayers of the district who are served by the

facilities that are the subject of the petition.

Added by Acts 1993, 73rd Leg., ch. 1036, Sec. 1, eff. Sept. 1,

1993.

Sec. 54.241. ACTION ON THE PETITION. (a) After notice and

hearing, the commission shall render a written decision granting

or denying the petition, in whole or in part.

(b) In rendering its decision, the commission shall consider:

(1) the suitability of and necessity for the facilities;

(2) the reasonableness of the cost of the facilities;

(3) the economic viability of the district; and

(4) any other relevant evidence.

Added by Acts 1993, 73rd Leg., ch. 1036, Sec. 1, eff. Sept. 1,

1993.

Sec. 54.242. STREET REPAIR OR MAINTENANCE. A district created

by general law or special act of the legislature in existence for

at least 10 years may repair or maintain a street within the

district as provided by Section 54.522.

Added by Acts 1997, 75th Leg., ch. 520, Sec. 1, eff. Sept. 1,

1997.

Sec. 54.243. DISPOSITION OF IMPACT FEES. A district that

charges a fee that is an impact fee as described in Section

395.001(4), Local Government Code, shall use the fees collected

and any interest accrued on the fees collected only for:

(1) payment of principal and interest on bonds, notes, or other

obligations issued by or on behalf of the district to finance the

capital improvements or facility expansions identified in the

capital improvement plan required by Section 395.012(d), Local

Government Code; or

(2) cash payment of the costs of capital improvements or

facility expansions identified in the capital improvement plan

required by Section 395.012(d), Local Government Code.

Added by Acts 1999, 76th Leg., ch. 1269, Sec. 1, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1313, Sec. 1, eff.

Sept. 1, 2001.

SUBCHAPTER F. ISSUANCE OF BONDS

Sec. 54.501. ISSUANCE OF BONDS. The district may issue its

bonds for any purpose authorized by this chapter, Chapter 49, or

other applicable laws, including the purpose of purchasing,

constructing, acquiring, owning, operating, repairing, improving,

or extending any district works, improvements, facilities,

plants, equipment, and appliances needed to accomplish the

purposes set forth in Section 54.012 for which a district shall

be created, including works, improvements, facilities, plants,

equipment, and appliances needed to provide a waterworks system,

sanitary sewer system, storm sewer system, and solid waste

disposal system.

Added by Acts 1971, 62nd Leg., p. 795, ch. 84, Sec. 1. Amended by

Acts 1985, 69th Leg., ch. 100, Sec. 3, eff. Sept. 1, 1985.

Amended by:

Acts 2005, 79th Leg., Ch.

962, Sec. 5, eff. June 18, 2005.

Sec. 54.502. FORM OF BONDS. (a) A district may issue its bonds

in various series or issues.

(b) Bonds shall mature serially or otherwise not more than 40

years from their date and shall bear interest at any rate

permitted by the Constitution and laws of the state, all as shall

be determined by the board.

(c) A district's bonds and interest coupons, if any, shall be

investment securities under the terms of Chapter 8 of the

Business & Commerce Code and may be issued registrable as to

principal or as to both principal and interest and shall or may

be made redeemable before maturity, at the option of the district

or may contain a mandatory redemption provision all as may be

provided by the board. A district's bonds may be issued in the

form, denominations, and manner and under the terms, conditions,

and details, and shall be signed and executed, as provided by the

board in the resolution or order authorizing their issuance.

Added by Acts 1971, 62nd Leg., p. 795, ch. 84, Sec. 1.

Sec. 54.503. MANNER OF REPAYMENT OF BONDS. The board may

provide for the payment of principal of and interest and

redemption price on the bonds in any one of the following

manners:

(1) from the levy and collection of ad valorem taxes on all

taxable property within the district;

(2) by pledging all or any part of the designated revenues to

result from the ownership or operation of the district's works,

improvements, facilities, plants, equipment, and appliances or

under specific contracts for the period of time the board

determines;

(3) by pledging all or part of any funds or revenues available

to the district; or

(4) a combination of the sources set forth in Subdivisions (1),

(2), and (3) of this section.

Added by Acts 1971, 62nd Leg., p. 795, ch. 84, Sec. 1. Amended by

Acts 2003, 78th Leg., ch. 248, Sec. 30, eff. June 18, 2003.

Sec. 54.504. ADDITIONAL SECURITY FOR BONDS. (a) The bonds,

within the discretion of the board, may be additionally secured

by a deed of trust or mortgage lien on part or all of the

physical properties of the district, and franchises, easements,

water rights, and appropriation permits, leases, and contracts

and all rights appurtenant to such properties, vesting in the

trustee power to sell the properties for payment of the

indebtedness, power to operate the properties, and all other

powers and authority necessary for the further security of the

bonds.

(b) The trust indenture, regardless of the existence of the deed

of trust or mortgage lien on the properties, may contain

provisions prescribed by the board for the security of the bonds

and the preservation of the trust estate, and may make provisions

for amendment or modification, and may condition the right to

spend district money or sell district property on approval of a

registered professional engineer selected as provided in the

trust indenture and may make provisions for investment of funds

of the district.

(c) Any purchaser under a sale under the deed of trust or

mortgage lien, where one is given, shall be absolute owner of the

properties, facilities, and rights purchased and shall have the

right to maintain and operate them.

Added by Acts 1971, 62nd Leg., p. 796, ch. 84, Sec. 1.

Sec. 54.505. ELECTION ON TAX BONDS. Bonds payable solely from

revenues may be issued by resolution or order of the board

without an election, but no bonds, except refunding bonds,

payable wholly or partially from ad valorem taxes shall be issued

until authorized by a majority vote of the resident electors of

the district voting in an election called and held for that

purpose. An election is not required to pledge revenues to the

payment of bonds.

Added by Acts 1971, 62nd Leg., p. 796, ch. 84, Sec. 1. Amended by

Acts 2003, 78th Leg., ch. 248, Sec. 31, eff. June 18, 2003.

Sec. 54.507. NOTICE OF BOND ELECTION. (a) Repealed by Acts

1995, 74th Leg., ch. 715, Sec. 43, eff. Sept. 1, 1995.

(b) All or any part of any facilities or improvements which may

be acquired by a district by the issuance of its bonds may be

included in one single proposition to be voted on at the election

or the bonds may be submitted in several propositions. A bond

election may also be held on the same day as the confirmation

election. The bond election may be called by a separate election

order or as a part of the order calling the confirmation

election.

(c) If a majority of the votes cast at the election are in favor

of the issuance of the bonds, the bonds may be issued by the

board if the confirmation election results favorably to the

confirmation of the district.

Added by Acts 1971, 62nd Leg., p. 796, ch. 84, Sec. 1. Amended by

Acts 1995, 74th Leg., ch. 715, Sec. 43, eff. Sept. 1, 1995.

Sec. 54.510. PROVISIONS OF BONDS. (a) In the orders or

resolutions authorizing the issuance of bonds, including

refunding bonds, the board may provide for the flow of funds, the

establishment and maintenance of the interest and sinking fund,

the reserve fund, and other funds, and may make additional

covenants with respect to the bonds and the pledged revenues and

the operation and maintenance of those works, improvements,

plants, facilities, equipment, and appliances the revenue of

which is pledged, including provisions for the operation or for

the leasing of all or any part of the improvements and the use or

pledge of money derived from the operation contracts and leases,

as the board may consider appropriate.

(b) The orders or resolutions of the board authorizing the

issuance of bonds may also prohibit the further issuance of bonds

or other obligations payable from the pledged revenue or may

reserve the right to issue additional bonds to be secured by a

pledge of and payable from the revenue on a parity with or

subordinate to the lien and pledge in support of the bonds being

issued, subject to the conditions which may be set forth in the

orders or resolutions.

(c) The orders or resolutions of the board issuing bonds may

contain other provisions and covenants as the board may

determine, not prohibited by the Constitution or by this chapter.

(d) The board may adopt and cause to be executed any other

proceedings or instruments necessary and convenient in the

issuance of bonds.

Added by Acts 1971, 62nd Leg., p. 797, ch. 84, Sec. 1.

Sec. 54.512. SALE OR EXCHANGE OF BONDS. (a) The board shall

sell the bonds on the best terms and for the best possible price

but none of the bonds may be sold for less than 95 percent of

face value.

(b) The district may exchange bonds for property acquired by

purchase or in payment of the contract price of work done or

services performed for the use and benefit of the district.

Added by Acts 1971, 62nd Leg., p. 797, ch. 84, Sec. 1.

Sec. 54.514. REFUNDING BONDS. (a) A district may issue bonds

to refund all or any part of its outstanding bonds, notes, or

other obligations including matured but unpaid interest coupons.

(b) Refunding bonds shall mature serially or otherwise not more

than 40 years from their date and shall bear interest at any rate

or rates permitted by the Constitution and laws of the state.

(c) Refunding bonds may be payable from the same source as the

bonds, notes, or other obligations being refunded or from other

additional sources.

(d) The refunding bonds shall be approved by the attorney

general as in the case of other bonds and shall be registered by

the comptroller on the surrender and cancellation of the bonds

being refunded.

(e) The orders or resolutions authorizing the issuance of the

refunding bonds may provide that they shall be sold and the

proceeds deposited in the place or places where the bonds being

refunded are payable, in which case the refunding bonds may be

issued before the cancellation of the bonds being refunded

provided an amount sufficient to pay the interest on and

principal of the bonds being refunded to their maturity dates, or

to their option dates if the bonds have been duly called for

payment prior to maturity according to their terms, has been

deposited in the place or places where the bonds being refunded

are payable. The comptroller shall register them without the

surrender and cancellation of bonds being refunded.

(f) A refunding may be accomplished in one or in several

installment deliveries. Refunding bonds and their interest

coupons shall be investment securities under the provisions of

Article 8 of the Business & Commerce Code.

(g) In lieu of the method set forth in Section 54.514(a)-(f) of

this code, a district may refund bonds, notes, or other

obligations as provided by the general laws of the state.

Added by Acts 1971, 62nd Leg., p. 798, ch. 84, Sec. 1.

Sec. 54.5161. REVIEW OF BOND PROJECTS BY COUNTIES. (a) Before

the commission gives final approval on any bond issue for the

purpose of financing a project of a district located wholly or

partly outside the extraterritorial jurisdiction of a city, the

commission shall notify the county commissioners of the county in

which the district is located that an application has been filed

and give the county an opportunity within 30 days after

notification to examine all information on file and submit a

written opinion from the commissioners court stating any

findings, conclusions, or other information that the

commissioners court considers important to the commission's final

determination.

(b) In passing on the approval of a bond issue under this

section, if a written opinion is submitted by the commissioners

court, the commission shall consider the written opinion before

taking final action.

Added by Acts 1975, 64th Leg., p. 1294, ch. 485, Sec. 3, eff.

Sept. 1, 1975.

Sec. 54.518. MANDAMUS BY BONDHOLDERS. In addition to all other

rights and remedies provided by the laws of the state, in the

event the district defaults in the payment of principal,

interest, or redemption price on its bonds when due, or in the

event it fails to make payments into any fund or funds created in

the order or resolution authorizing the issuance of the bonds, or

defaults in the observation or performance of any other

covenants, conditions, or obligations set forth in the resolution

or order authorizing the issuance of its bonds, the owners of any

of the bonds shall be entitled to a writ of mandamus issued by a

court of competent jurisdiction compelling and requiring the

district and its officials to observe and perform the covenants,

obligations, or conditions prescribed in the order or resolution

authorizing the issuance of the district's bonds.

Added by Acts 1971, 62nd Leg., p. 799, ch. 84, Sec. 1.

Sec. 54.520. CANCELLATION OF UNSOLD BONDS. (a) The board, by

order or resolution, may provide for the cancellation of all or

any part of any bonds which have been submitted to and approved

by the attorney general and registered by the comptroller, but

not yet sold, and provide for the issuance of new bonds in lieu

of the old bonds in the manner as provided by law for the

issuance of the original bonds including their approval by the

attorney general and their registration by the comptroller.

(b) The order or resolution of the board shall describe the

bonds to be cancelled, and shall also describe the new bonds to

be issued in lieu of the old bonds.

(c) A certified copy of the order or resolution of the board

providing for the cancellation of the old bonds, together with

the old bonds, shall be delivered to the comptroller, who shall

cancel and destroy the old bonds and make a record of the

cancellation.

Added by Acts 1971, 62nd Leg., p. 800, ch. 84, Sec. 1.

Sec. 54.521. USE OF BOND PROCEEDS TO PAY CERTAIN INTEREST. The

district may use bond proceeds to pay or to establish a

reasonable reserve to pay not more than three years' interest on

the notes and bonds of the district as provided in the bond

orders or resolutions.

Added by Acts 1979, 66th Leg., p. 882, ch. 402, Sec. 1, eff. Aug.

27, 1979.

Sec. 54.522. BONDS FOR STREET REPAIR OR MAINTENANCE. (a) The

legislature finds that the condition of streets affects:

(1) the control, storage, preservation, and distribution of the

state's storm and flood waters;

(2) the control, abatement, or change of any shortage or harmful

excess of water; and

(3) a municipal utility district's ability to accomplish its

purposes.

(b) It is the policy of the state to authorize a municipal

utility district in certain circumstances to take action that is

necessary to prevent the condition of a street within the

district from adversely affecting the control, storage,

preservation, and distribution of the state's storm and flood

waters, adversely affecting the control, abatement, or change of

any shortage or harmful excess of water, or otherwise impeding a

district's ability to accomplish its purposes.

(c) A district created by general law or special act of the

legislature in existence for at least 10 years may issue bonds

for the purpose of repairing or maintaining streets within the

district if the bonds are authorized by a majority vote of the

resident electors of the district voting in an election called

and held for that purpose.

(d) An election required by this section must be held on the

uniform election date in November authorized by Section 41.001,

Election Code. Notwithstanding Section 41.003, Election Code, an

election under this section may be held on the date of the

general election for state and county officers.

Added by Acts 1997, 75th Leg., ch. 520, Sec. 2, eff. Sept. 1,

1997.

SUBCHAPTER G. TAXES

Sec. 54.601. TAX LEVY FOR BONDS. At the time bonds payable in

whole or in part from taxes are issued, the board shall levy a

continuing direct annual ad valorem tax for each year while all

or part of the bonds are outstanding on all taxable property

within the district in sufficient amount to pay the interest on

the bonds as it becomes due and to create a sinking fund for the

payment of the principal of the bonds when due or the redemption

price at any earlier required redemption date and to pay the

expenses of assessing and collecting the taxes.

Added by Acts 1971, 62nd Leg., p. 801, ch. 84, Sec. 1.

Sec. 54.602. ESTABLISHMENT OF TAX RATE IN EACH YEAR. (a)

Repealed by Acts 1979, 66th Leg., p. 2330, ch. 841, Sec. 6(a)(3),

eff. Jan. 1, 1982.

(b) In determining the actual rate to be levied in each year,

the board shall consider among other things:

(1) the amount which should be levied for maintenance and

operation purposes, if a maintenance tax has been authorized;

(2) the amount which should be levied for the payment of

principal, interest, and redemption price of each series of bonds

or notes payable in whole or in part from taxes;

(3) the amount which should be levied for the purpose of paying

all other contractual obligations of the district payable in

whole or in part from taxes; and

(4) the percentage of anticipated tax collections and the cost

of collecting the taxes.

(c) In determining the amount of taxes which should be levied

each year, the board may consider whether proceeds from the sale

of bonds have been placed in escrow to pay interest during

construction and whether the board reasonably expects to have

revenue or receipts available from other sources which are

legally available to pay principal of or interest or redemption

price on the bonds. The board shall levy a tax in the first full

year after issuance of its first series of bonds.

Added by Acts 1971, 62nd Leg., p. 801, ch. 84, Sec. 1. Amended by

Acts 1979, 66th Leg., p. 2330, ch. 841, Sec. 6(a)(3), eff. Jan.

1, 1982.

Sec. 54.603. MANDAMUS BY BONDHOLDERS. In the event the board

fails or refuses to levy a sufficient tax in each year which,

together with other revenues or receipts which may be legally

used for these purposes, will be sufficient to pay the required

principal of or interest or redemption price on the bonds, notes,

or other contractual obligations when due, or to pay the

district's other contractual obligations payable from taxes in

addition to all other remedies which may be available, the owner

of the district's bonds, notes, or other contractual obligations

shall be entitled to a writ of mandamus issued by a court of

competent jurisdiction to compel the board to levy a sufficient

tax to meet the district's obligations to the owners of its

bonds, notes, or other contractual obligations.

Added by Acts 1971, 62nd Leg., p. 801, ch. 84, Sec. 1.

Sec. 54.604. ASSESSMENT AND COLLECTION OF DISTRICT TAXES. The

assessor and collector shall assess and collect taxes for the

district.

Added by Acts 1971, 62nd Leg., p. 801, ch. 84, Sec. 1. Amended by

Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r), eff. Jan. 1,

1982.

SUBCHAPTER H. ADDING AND EXCLUDING TERRITORY; CONSOLIDATING AND

DISSOLVING DISTRICTS

Sec. 54.728. CONSOLIDATION OF DISTRICTS. Two or more districts

governed by the provisions of this chapter may consolidate into

one district as provided by Sections 54.729-54.733 of this code.

Added by Acts 1971, 62nd Leg., p. 810, ch. 84, Sec. 1.

Sec. 54.729. ELECTIONS TO APPROVE CONSOLIDATION. (a) After the

board of each district has agreed on the terms and conditions of

consolidation, which may include the assumption by each district

of the bonds, notes, or other obligations and voted but unissued

bonds of the other consolidating districts payable in whole or in

part from taxation, the levy of taxes to pay for the bonds, and

adoption of a name for the consolidated district, the board shall

order an election in each district to determine whether the

districts should be consolidated.

(b) The directors of each district shall order the election to

be held on the same day in each district and shall give notice of

the election for the time and in the manner provided by law for

bond elections.

(c) The districts may be consolidated only if the electors in

each district vote in favor of the consolidation.

Added by Acts 1971, 62nd Leg., p. 810, ch. 84, Sec. 1. Amended by

Acts 1995, 74th Leg., ch. 715, Sec. 19, eff. Sept. 1, 1995.

Sec. 54.730. GOVERNING CONSOLIDATED DISTRICTS. (a) After two

or more districts are consolidated, they become one district and

are governed as one district, except for the payment of debts

created before consolidation if the conditions of consolidation

do not provide for the assumption by each district of the bonds,

notes, or other obligations and voted but unissued bonds of the

other consolidating districts.

(b) During a period of 90 days after the date of the election to

approve consolidation, the officers of each district shall

continue to act jointly as officers of the original districts to

settle the affairs of their respective districts.

(c) The consolidation agreement may provide that the officers of

the original districts shall continue to act jointly as officers

of the consolidated district until the next general election or

name persons to serve as officers of the consolidated district

until the next general election if all officers of the original

districts agree to resign. At the next general election,

directors will be elected for the consolidated district in the

same manner and for the same term as directors elected at a

confirmation election.

(d) New officers of the consolidated district must qualify as

officers of the district within the period of 90 days after the

election and shall assume their offices at the expiration of the

90-day period.

(e) The current board shall approve the bond of each new

officer.

Added by Acts 1971, 62nd Leg., p. 810, ch. 84, Sec. 1. Amended by

Acts 1995, 74th Leg., ch. 715, Sec. 20, eff. Sept. 1, 1995.

Sec. 54.731. DEBTS OF ORIGINAL DISTRICTS. (a) After two or

more districts are consolidated, the debts of the original

districts shall be protected and may not be impaired. These debts

may be paid by taxes levied on the land in the original districts

as if they had not consolidated or from contributions from the

consolidated district on terms stated in the consolidation

agreement.

(b) If each district assumed the other's bonds, notes, and other

obligations, taxes may be levied uniformly on all taxable

property within the consolidated district in payment of the

debts.

Added by Acts 1971, 62nd Leg., p. 811, ch. 84, Sec. 1.

Sec. 54.732. ASSESSMENT AND COLLECTION OF TAXES. After

consolidation, the district shall assess and collect taxes on

property in the original districts to pay debts created by the

original districts unless each district has assumed the bonds,

notes, or other indebtedness payable in whole or in part from

taxation of the other consolidating districts.

Added by Acts 1971, 62nd Leg., p. 811, ch. 84, Sec. 1. Amended by

Acts 1995, 74th Leg., ch. 715, Sec. 21, eff. Sept. 1, 1995.

Sec. 54.733. VOTED BUT UNISSUED BONDS. In the event any

consolidating district has voted but unissued bonds payable in

whole or in part from taxation and the consolidated district

assumed the voted but unissued bonds and the consolidated

district was authorized to levy taxes to pay for the bonds, then

the consolidated district shall be authorized to issue the voted

but unissued bonds in the name of the consolidated district and

levy a uniform tax on all taxable property in the consolidated

district to pay for the bonds.

Added by Acts 1971, 62nd Leg., p. 811, ch. 84, Sec. 1. Amended by

Acts 1995, 74th Leg., ch. 715, Sec. 22, eff. Sept. 1, 1995.

Sec. 54.734. DISSOLUTION OF DISTRICT PRIOR TO ISSUANCE OF BONDS.

(a) If the board considers it advisable before the issuance of

any bonds, notes, or other indebtedness, the board may dissolve

the district and liquidate the affairs of the district as

provided in Sections 54.734-54.738 of this code.

(b) If a majority of the board finds at any time before the

authorization of bonds, notes, or other obligations or the final

lending of its credit in another form that the proposed

undertaking for any reason is impracticable or apparently cannot

be successfully and beneficially accomplished, the board may

issue notice of a hearing on a proposal to dissolve the district.

Added by Acts 1971, 62nd Leg., p. 811, ch. 84, Sec. 1.

Sec. 54.735. NOTICE OF HEARING. The board shall post notice of

the hearing on the bulletin board at the courthouse door of each

county in which the district is located and at three or more

other public places within the boundaries of the district and

shall publish notice of the hearing two times in a newspaper with

general circulation in the district. The notice must be posted

and published at least 14 days before the hearing on the proposed

dissolution of the district.

Added by Acts 1971, 62nd Leg., p. 811, ch. 84, Sec. 1.

Sec. 54.736. HEARING. The board shall hear all interested

persons and shall consider their evidence at the time and place

stated in the notice.

Added by Acts 1971, 62nd Leg., p. 812, ch. 84, Sec. 1.

Sec. 54.737. BOARD'S ORDER TO DISSOLVE DISTRICT. If the board

unanimously determines from the evidence that the best interests

of the persons and property in the district will be served by

dissolving the district, the board shall enter the appropriate

findings and order in its records dissolving the district.

Otherwise the board shall enter its order providing that the

district has not been dissolved.

Added by Acts 1971, 62nd Leg., p. 812, ch. 84, Sec. 1.

Sec. 54.738. JUDICIAL REVIEW OF BOARD'S ORDER. The board's

decree to dissolve the district may be judicially reviewed in the

manner set forth in Sections 54.708-54.710 of this code for the

review of an order excluding land from the district.

Added by Acts 1971, 62nd Leg., p. 812, ch. 84, Sec. 1.

Sec. 54.739. SUBSTITUTING LAND OF EQUAL VALUE. After the

district is organized and acquires facilities with which to

function for the purposes for which it was organized, and votes,

issues and sells bonds for such purposes, land within the

district boundaries subject to taxation that does not need or

utilize the services of the district may be excluded and other

land not within the boundaries of the district may be included

within the boundaries of the district without impairment of the

security for payment of the bonds or invalidation of any prior

bond election, as provided by this section and Sections 54.740

through 54.747.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 23, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 248, Sec. 32, eff.

June 18, 2003.

Sec. 54.740. REQUISITES FOR APPLICATION FOR EXCLUSION. An owner

of land in the district not receiving services from the district

may apply for its exclusion from the district boundaries if all

taxes levied and assessed by the district on the land to be

excluded have been fully paid. The application shall set forth

facts concerning the land proposed for exclusion, including

evidence of the reasonable market value of the land, and state

that the other requisites for the exclusion of the land and

substitution of other land have been fulfilled or will be

fulfilled at the hearing on the application. The application

shall be verified and acknowledged in a recordable form as

conveyances of real property.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 23, eff. Sept. 1,

1995.

Sec. 54.741. INCLUSION OF SUBSTITUTE LAND REQUIRED. An

application for exclusion can only be considered by the board if

an application is filed by an owner of other land lying outside

the boundaries of the district seeking inclusion of land that can

be served in a practical manner by the district of at least equal

value to the land proposed for exclusion. Such land must be

included within the district boundaries and taxing jurisdiction

of the district simultaneously with the exclusion of the land

proposed for exclusion. Such included land must be of sufficient

acreage to avoid an impairment of the security for payment of

voted and issued bonds and any other contract obligations payable

or secured, in whole or in part, from ad valorem taxes or

revenues of the district.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 23, eff. Sept. 1,

1995.

Sec. 54.742. APPLICATION FOR INCLUSION. The application

submitted by an owner of land proposed for inclusion shall set

forth that the owner of the new land assumes the payment of all

taxes, assessments, and fees levied on the land and assessed by

the district after the date the land is included in the district.

The application shall also set forth an agreement by the owner of

the land proposed for inclusion that the land will be subject to

future taxes for bond tax and other assessments and fees levied

and assessed by the district and be subject to the same liens and

provisions and statutes governing all other lands in the district

as though the land had been incorporated originally in the

district. The application for inclusion shall be verified and

acknowledged in a recordable form as conveyances of real

property.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 23, eff. Sept. 1,

1995.

Sec. 54.743. NOTICE OF HEARING AND HEARING PROCEDURES. The

board shall give notice of the hearing on the applications for

exclusion and inclusion in conformity with the notice and hearing

requirements otherwise applicable to exclusions or additions of

land. The board at such hearing shall hear all interested parties

and all evidence in connection with the applications.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 23, eff. Sept. 1,

1995.

Sec. 54.744. IMPAIRMENT OF SECURITY. For purposes of the

board's consideration of the applications, the lands proposed for

inclusion shall be deemed to be sufficient to avoid an impairment

of the security for payment of obligations of the district if:

(1) according to the most recent tax roll of the district or the

most recently certified estimates of taxable value from the chief

appraiser of the appropriate appraisal district, the taxable

value of such included lands equals or exceeds the taxable value

of the excluded lands;

(2) either the estimated costs of providing district facilities

and services to such included lands is equal to or less than the

estimated costs of providing district facilities and services to

the excluded lands or any increased estimated costs of providing

district facilities and services to the included land, as

determined by the district's engineer, can be amortized at

prevailing bond interest rates and maturity schedules and the

prevailing debt service tax rate of the district, as determined

by the district's professional financial advisor, when applied to

the increase in taxable value of the included land over the

taxable value of the excluded land; and

(3) the district's outstanding bonds or contract obligations are

payable in whole or in part by a pledge of net revenues from the

ownership or operation of the district's facilities, and the

projected net revenues to be derived from the lands to be

included during the succeeding 12-month period, as determined by

the district's engineer, equals or exceeds the projected net

revenues that would otherwise have been derived from the lands to

be excluded during the same period.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 23, eff. Sept. 1,

1995. Amended by Acts 2003, 78th Leg., ch. 248, Sec. 32, eff.

June 18, 2003.

Sec. 54.745. BOARD'S RESOLUTION TO SUBSTITUTE. If the board

finds that all the conditions provided for the exclusion of land

and inclusion of other land in the district exist and that it is

in the best interest of the district to grant such applications,

it may adopt and enter in its minutes a resolution and order

excluding all or part of the land proposed for exclusion and

including all or part of the land proposed for inclusion. Prior

to the effective date of the exclusion and inclusion of lands,

the district shall have received payment of all fees, charges,

assessments, taxes, together with any associated penalties and

interest due or overdue in respect to the lands excluded, and if

no ad valorem taxes or fees have yet been established by the

district for the current year, an amount determined by the

district to equal the estimated ad valorem taxes and standby fees

to be established by the district for the current year, prorated

to the date of exclusion with respect to such excluded lands,

shall also be paid.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 23, eff. Sept. 1,

1995.

Sec. 54.746. LIABILITY OF EXCLUDED AND INCLUDED LAND. The land

excluded from the district is free from any lien or liability

created on the excluded land by reason of its having been

included in the district. Land included in the district is

subject to all laws, liens, and provisions governing the district

and the land in the district.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 23, eff. Sept. 1,

1995.

Sec. 54.747. SERVICE TO INCLUDED LAND. The district has the

same right and obligation to furnish services to the included

land that it previously had to furnish to the excluded land.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 23, eff. Sept. 1,

1995.

Sec. 54.748. EXCLUSION OF LAND FOR FAILURE TO PROVIDE SUFFICIENT

SERVICES; BONDS OUTSTANDING. (a) This section applies only to a

district that has a total area of more than 5,000 acres.

(b) The board shall call a hearing on the exclusion of land from

the district on a written petition filed with the secretary of

the board by a landowner whose land has been included in and

taxable by the district for more than 28 years if any bonds

issued by the district payable in whole or in part from taxes of

the district are outstanding and the petition:

(1) includes a signed petition evidencing the consent of the

owners of a majority of the acreage proposed to be excluded, as

reflected by the most recent certified tax roll of the district;

(2) includes a claim that the district has not provided the land

with utility services;

(3) describes the property to be excluded;

(4) provides, at the petitioner's expense, facts necessary for

the board to make the findings required by Subsection (c); and

(5) is filed before August 31, 2005.

(c) The board may exclude land under this section only on

finding that:

(1) the district has never provided utility services to the land

described by the petition;

(2) the district has imposed a tax on the land for more than 28

years;

(3) all taxes the district has levied and assessed against the

land and all fees and assessments the district has imposed

against the land or the owner that are due and payable on or

before the date of the petition are fully paid; and

(4) the executive director has reviewed the economic impact of

the proposed exclusion of land and does not oppose the exclusion.

(d) If evidence presented at the hearing conclusively

demonstrates that the requirements and grounds for exclusion

described by Subsections (b) and (c) have been met, the board may

enter an order excluding the land from the district. If the board

enters an order excluding the land, the board shall redefine in

the order the boundaries of the district to embrace all land not

excluded.

(e) A copy of an order excluding land and redefining the

boundaries of the district shall be filed in the deed records of

the county in which the district is located.

(f) The exclusion of land under this section does not impair the

rights of holders of any outstanding bonds, warrants, or other

certificates of indebtedness of the district.

(g) After any land is excluded under this section, the district

may issue any unissued additional debt approved by the voters of

the district before exclusion of the land under this section

without holding a new election. Additional debt issued after land

is excluded from the district may not be payable from and does

not create a lien against the taxable value of the excluded land.

(h) For purposes of this section and Section 54.749, "land"

includes any improvements to the land, and when used in the

context of property taxes, "land" has the meaning assigned to

"real property" by Section 1.04, Tax Code.

Added by Acts 2003, 78th Leg., ch. 248, Sec. 33, eff. June 18,

2003.

Sec. 54.749. TAX LIABILITY OF EXCLUDED LAND; BONDS OUTSTANDING.

(a) Land excluded from the district under Section 54.748 that is

pledged as security for any outstanding debt of the district

remains pledged for its pro rata share of the debt until final

payment is made. The district shall continue to levy and collect

taxes on the excluded land at the same rate levied on land

remaining in the district until the amount of taxes collected

from the excluded land equals the land's pro rata share of the

district's debt outstanding at the time the land was excluded

from the district.

(b) The district shall apply the taxes collected on the excluded

land only to the payment of the excluded land's pro rata share of

the debt.

Added by Acts 2003, 78th Leg., ch. 248, Sec. 33, eff. June 18,

2003.

SUBCHAPTER J. SERVICES FOR CERTAIN DEFINED AREAS AND DESIGNATED

PROPERTY

Sec. 54.801. AUTHORITY TO ESTABLISH DEFINED AREAS OR DESIGNATED

PROPERTY. (a) A district that is composed of at least 1,500

acres may define areas or designate certain property of the

district to pay for improvements, facilities, or services that

primarily benefit that area or property and do not generally and

directly benefit the district as a whole.

(b) The board shall state in its designation the physical and

economic reasons, the particular diverse local needs, or the

comparative potential benefits of the defined areas or designated

property in the district that make it necessary or equitable to

levy all or part of the tax on a defined area or designated

property of the district.

Added by Acts 1987, 70th Leg., ch. 600, Sec. 1, eff. Aug. 31,

1987.

Sec. 54.802. DEFINING AREA AND DESIGNATING PROPERTY TO BE

BENEFITED BY IMPROVEMENTS. (a) The board shall adopt a proposed

plan that defines the particular area to be taxed by metes and

bounds or designates the property to be served, affected, and

taxed.

(b) The board shall adopt a proposed plan for improvements in

the defined area or to serve the designated property in the

manner provided by Section 49.106.

(c) The board shall adopt a proposed plan of taxation to apply

to the defined area or designated property that may or may not be

in addition to other taxes imposed by the district on the same

area or property.

Added by Acts 1987, 70th, Leg., ch. 600, Sec. 1, eff. Aug. 31,

1987. Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 32, eff.

Sept. 1, 1997.

Sec. 54.803. NOTICE OF ADOPTION OF PLANS FOR DEFINED AREA OR

DESIGNATED PROPERTY AND HEARING. (a) After proposed plans for a

defined area or designated property are adopted, the board shall

publish notice of the adoption once a week for two consecutive

weeks in one or more newspapers with general circulation in the

county or counties in which the district is located.

(b) The notice must state:

(1) that proposed plans for a defined area or designated

property have been adopted;

(2) that a map and description of the area or property is

available for public inspection in the district's office;

(3) that a hearing on the proposed plans will be held by the

board at a specified place and at a particular time; and

(4) that all interested persons may appear and support or oppose

all or part of the proposed plans and offer testimony.

(c) A hearing for which notice is required by this section must

be held not less than 15 days and not more than 20 days after the

date on which the first notice is published.

Added by Acts 1987, 70th Leg., ch. 600, Sec. 1, eff. Aug. 31,

1987.

Sec. 54.804. ORDER ADOPTING PLANS FOR DEFINED AREA OR DESIGNATED

PROPERTY. (a) After the hearing is completed, the board may

approve the proposed plans for the defined area or designated

property or may modify the proposed plans.

(b) If the board adopts a proposed plan, it must adopt the

definition or designation that it finds, according to the

evidence before the board, most equitably distributes the cost of

facilities or service and protects the public welfare.

(c) If the proposal includes the issuance of bonds or the

imposition of a maintenance tax for the defined area or

designated property, the board shall call and hold an election in

the defined area or within the boundaries of the designated

property only.

(d) The board's order is not subject to judicial review except

on the ground of fraud, palpable error, or arbitrary and

confiscatory abuse of discretion.

Added by Acts 1987, 70th Leg., ch. 600, Sec. 1, eff. Aug. 31,

1987. Amended by Acts 1989, 71st Leg., ch. 973, Sec. 1, eff. Aug.

28, 1989.

Sec. 54.805. OBTAINING FUNDS TO CONSTRUCT, ADMINISTER, MAINTAIN,

AND OPERATE IMPROVEMENTS AND FACILITIES IN DEFINED AREAS OR

DESIGNATED PROPERTY. On adoption of the plans as provided by

Section 54.804 of this code and voter approval of the plans, the

district, under the limitations of this subchapter, may apply

separately, differently, equitably, and specifically its taxing

power and lien authority to the defined area or designated

property to provide money to construct, administer, maintain, and

operate improvements and facilities that primarily benefit the

defined area or designated property.

Added by Acts 1987, 70th Leg., ch. 600, Sec. 1, eff. Aug. 31,

1987.

Sec. 54.806. PROCEDURE FOR ELECTION. (a) Before the adopted

plans may become effective, they must be approved by the voters

in the defined area or within the boundaries of the designated

property. The election shall be conducted as provided by Section

49.106 for an election to authorize the issuance of bonds.

(b) The board may submit the issues to the voters on the same

ballot to be used in another election.

(c) The notice of election must describe the area to be defined

or property to be designated and must otherwise conform to the

provisions of this chapter relating to notice of bond elections.

Added by Acts 1987, 70th Leg., ch. 600, Sec. 1, eff. Aug. 31,

1987. Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 33, eff.

Sept. 1, 1997.

Sec. 54.807. BALLOTS. The ballot proposition for an election

under this subchapter must be printed to provide for voting for

or against defining the area or designating the property and, if

applicable, issuing bonds and levying a tax to retire the bonds

or imposing a maintenance tax not to exceed the rate, which must

be specified in the ballot proposition, provided by the proposed

plans.

Added by Acts 1987, 70th Leg., ch. 600, Sec. 1, eff. Aug. 31,

1987. Amended by Acts 1989, 71st Leg., ch. 973, Sec. 2, eff. Aug.

28, 1989.

Sec. 54.808. DECLARING RESULT AND ISSUING ORDER. (a) If a

majority of the voters voting at the election approve the

proposition, the board shall declare the results and, by order,

shall establish the defined area and describe it by metes and

bounds or designate the specific property and shall set the tax

rate for the area or property as otherwise provided by the Tax

Code.

(b) A certified copy of the order shall be recorded in the

minutes of the district and shall constitute notice.

(c) If a majority of the voters voting at the election fail to

approve the proposition, the board may not establish the defined

area or designate the property.

Added by Acts 1987, 70th Leg., ch. 600, Sec. 1, eff. Aug. 31,

1987.

Sec. 54.809. ISSUANCE OF BONDS AND LEVY OF TAX FOR DEFINED AREA

OR DESIGNATED PROPERTY. After the order is recorded, the

district may issue its bonds to provide the specific plant,

works, and facilities included in the plans adopted for the

defined area, or to serve the designated property and shall

provide the plant, works, and facilities.

Added by Acts 1987, 70th Leg., ch. 600, Sec. 1, eff. Aug. 31,

1987.

Sec. 54.810. LIMITATION ON OTHER BOND AUTHORIZATIONS. If the

voters of the designated area authorize the issuance of bonds for

a particular purpose, a district may not issue bonds from any

other authorization for the same purposes, and only revenue and

taxes from the designated area may be used to retire the bonds.

Added by Acts 1987, 70th Leg., ch. 600, Sec. 1, eff. Aug. 31,

1987.

Sec. 54.811. PLEDGE OF FAITH AND CREDIT. If at an election, the

voters approve the issuance of bonds and the levy of a tax that

applies only to a designated area, the district may issue bonds

that pledge only the faith and credit based on the property

values in the defined area and may not pledge the full faith and

credit of the district.

Added by Acts 1987, 70th Leg., ch. 600, Sec. 1, eff. Aug. 31,

1987.

Sec. 54.812. NOTICE TO PURCHASERS. (a) A person who sells or

conveys real property located within the designated area of the

district shall supplement the notice to purchaser required by

Section 50.301, of this code, as provided by this section.

(b) The prescribed notice shall be inserted into the general

notice after the first sentence and shall read as follows: "The

real property described below, which you are about to purchase,

is also located within a designated area of the district and your

land will be subject to a higher tax than other land within the

district. Your rate of taxes will be higher by $______ on each

$100 of assessed valuation than land not within the designated

area."

Added by Acts 1987, 70th Leg., ch. 600, Sec. 1, eff. Aug. 31,

1987.

Sec. 54.813. MUNICIPALITY'S AUTHORITY REGARDING DEFINED AREA.

(a) This section applies only to a municipality any portion of

which is located in a county with a population of more than

800,000 and less than 1.3 million.

(b) A municipality may not annex a part of a defined area in a

district that has adopted a plan for the defined area under this

subchapter unless:

(1) 90 percent or more of all facilities and infrastructure

described by the plan has been installed and completed; and

(2) the municipality:

(A) annexes all of the defined area that is within the

municipality's extraterritorial jurisdiction; and

(B) assumes the pro rata share of the bonded indebtedness of the

annexed area.

(c) After the annexation occurs:

(1) the annexed area is not eligible to be a defined area under

this subchapter; and

(2) the district may not impose in the annexed area a tax

authorized for a defined area under this subchapter.

Added by Acts 2005, 79th Leg., Ch.

962, Sec. 6, eff. June 18, 2005.



CHAPTER 55. WATER IMPROVEMENT DISTRICTS

WATER CODE

TITLE 4. GENERAL LAW DISTRICTS

CHAPTER 55. WATER IMPROVEMENT DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 55.001. DEFINITIONS. In this chapter:

(1) "District" means a water improvement district created under

this chapter.

(2) "Board" means the board of directors of a water improvement

district.

(3) "Commission" means the Texas Natural Resource Conservation

Commission.

(4) "Executive director" means the executive director of the

Texas Natural Resource Conservation Commission.

Acts 1971, 62nd Leg., p. 428, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 961, ch. 367, Sec. 1, eff.

June 10, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.144, eff.

Sept. 1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.078,

eff. Aug. 12, 1991.

SUBCHAPTER B. CREATION OF DISTRICT; CONVERSION TO ARTICLE XVI,

SECTION 59, DISTRICT

Sec. 55.021. CREATION OF DISTRICT. A water improvement district

may be created in the manner prescribed by this subchapter,

either under and subject to the limitations of Article III,

Section 52, of the Texas Constitution, or under Article XVI,

Section 59, of the Texas Constitution.

Acts 1971, 62nd Leg., p. 428, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.022. DISTRICT WHOLLY WITHIN ONE COUNTY. The

commissioners court of a county, at any regular or called

session, may create one or more water improvement districts in

the county as provided by this subchapter.

Acts 1971, 62nd Leg., p. 428, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.023. DISTRICT MAY INCLUDE CITIES, TOWNS, ETC. A

district may include all or part of one or more cities, towns,

villages, and municipal corporations, but no land may be included

in more than one district at any one time.

Acts 1971, 62nd Leg., p. 428, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.024. PETITION. (a) A petition requesting creation of a

district may be presented to the commissioners court. The

petition must be signed by a majority of the persons who hold

title to land in the proposed district, representing a total

value of more than 50 percent of the value of all the land in the

proposed district as indicated by the county tax rolls. However,

if there are more than 50 persons holding title to land in the

proposed district, the petition is sufficient if signed by 50 of

them. The petition must set out the boundaries of the district

and designate a name for the district.

(b) The petition may be signed and presented to the

commissioners court in several copies. In this case the county

clerk shall make a certified copy of the petition, including a

list of the names of all signers, and shall file the certified

copy and the original copies. The certified copy of the petition

shall be considered the petition in all proceedings under this

chapter.

Acts 1971, 62nd Leg., p. 428, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.025. DATE SET FOR HEARING. The commissioners court

shall set a date for a hearing on the petition, to be held at a

regular or special session not less than 15 days nor more than 40

days after the day the petition is presented.

Acts 1971, 62nd Leg., p. 429, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.026. NOTICE OF HEARING. (a) The county clerk shall

issue a notice of the hearing directed to the sheriff giving the

date and place of the hearing, and a copy of the order of the

court setting the hearing. The sheriff shall serve the notice in

the manner provided by law.

(b) The sheriff shall post copies of the notice in three public

places in the proposed district, and shall post one copy at the

courthouse door or on the bulletin board used for public notices.

These notices shall be posted for 10 full days before the date of

the hearing. The notice shall also be published once in a

newspaper of general circulation in the county, if a newspaper is

published in the county, at least five days before the date of

the hearing. The sheriff shall make return of a true copy of the

notice, showing the times and places of posting and publication.

The county clerk shall record the return in the minutes of the

court.

(c) Any person interested may inspect the boundaries of the

district as set out in the petition, and any person may inspect

the petition in the office of the county clerk.

Acts 1971, 62nd Leg., p. 429, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.027. HEARING. (a) At the hearing, any person whose

land is included in and would be affected by the district may

support or oppose creation of the district and may offer

testimony to show that the district is or is not necessary, would

or would not be of public utility, or would or would not be

feasible or practicable.

(b) Except as otherwise provided by this chapter, the

commissioners court has exclusive jurisdiction to hear and

determine all contests and objections to creation of the district

and all other matters pertaining to creation of the district.

(c) The commissioners court may adjourn the hearing from day to

day.

(d) The judgment rendered by the commissioners court is final,

except as otherwise provided by this chapter.

Acts 1971, 62nd Leg., p. 429, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.028. FINDINGS; ORDER. The commissioners court shall

make and enter its findings in the record. If it finds that

creation of the district and the construction or purchase of the

proposed irrigation system, or cooperation with the United States

as provided by Section 55.161 of this code, is feasible,

practicable, and necessary, and would be a public benefit and a

benefit to the land included in the district, then the court

shall make and enter an order granting the petition and directing

that an election be held in the proposed district. Otherwise, the

court shall dismiss the petition at the cost of the petitioners.

Acts 1971, 62nd Leg., p. 430, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.029. APPEAL. (a) Any petitioner or any landowner in

the district aggrieved by the order of the commissioners court

may appeal the order to the district court. Notice of appeal must

be filed with the commissioners court at the time of the hearing,

and an appeal bond must be filed with the county clerk within 10

days after the day notice of appeal is given. At the time notice

of appeal is given, the commissioners court shall fix the amount

of the appeal bond at not less than $2,000 nor more than $5,000;

and the bond shall be made payable to the county judge for the

benefit of adverse parties.

(b) Except as otherwise provided by this section, the appeal

shall be tried de novo under the rules prescribed for practice in

the district court and shall be de novo.

(c) The county clerk shall transfer to the district clerk the

judgment and all records filed in the commissioners court within

10 days after the day the appeal bond is filed, and no other

pleadings need be filed.

(d) The final judgment on appeal shall be certified to the

commissioners court for its action within 10 days after the day

the judgment becomes final.

Acts 1971, 62nd Leg., p. 430, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.031. VOTING PRECINCTS. (a) The commissioners court, at

the time it orders the election, shall order creation of one or

more election precincts in the district and shall designate

polling places in each precinct.

(b) The election precincts created under this section shall

remain the election precincts of the district until changed by an

order of its board.

Acts 1971, 62nd Leg., p. 430, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.032. ELECTION OFFICIALS. The commissioners court shall

appoint two judges and two clerks for each polling place, and

designate one of the judges to be presiding judge. If an officer

fails to serve, his place shall be filled in the manner provided

by the general election law.

Acts 1971, 62nd Leg., p. 430, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.037. DIRECTORS. The commissioners court shall declare

the five persons receiving the most votes to be elected

directors. If not all five positions can be determined because of

a tie vote, the commissioners court shall fill the necessary

positions by selecting among the tying candidates.

Acts 1971, 62nd Leg., p. 431, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.038. ISSUANCE OF NOTES. (a) If the proposition to

issue notes carries, the board of directors shall issue notes of

the district, in an amount not to exceed four percent of the cost

of the proposed improvements, for the purpose of creating a fund

to pay the cost of organizing the district and the cost of all

surveys, investigations, engineering, issuance of bonds, making

and filing of maps and reports, legal expenses, and all other

costs and expenses authorized or made necessary by the provisions

of this chapter. The board shall sell the notes or exchange them

in payment of the costs and expenses.

(b) The notes shall be secured by the levy, assessment, and

collection of taxes as provided for payment of bonds. The notes

shall be paid out of the proceeds of the district's bonds when

they are issued and sold. If the bond election fails to carry,

then the notes shall be paid out of the tax revenue.

Acts 1971, 62nd Leg., p. 431, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.039. RECORDATION OF ORDER. (a) After the commissioners

court makes and enters in its minutes the order creating the

district or an order changing the name of a district, the court

shall file a certified copy of the order accompanied by a plat

defining the district boundaries with the county clerk.

(b) The county clerk shall have the certified copy of the order

and the plat recorded and indexed in the deed records of the

county.

(c) Recordation of the order and plat has the same effect, as to

notice, as the recordation of a deed.

(d) The district shall pay the cost of making and recording the

certified copy of the order and the plat.

Acts 1971, 62nd Leg., p. 432, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1991, 72nd Leg., ch. 187, Sec. 5, eff. Sept. 1,

1991.

Sec. 55.040. MULTI-COUNTY DISTRICT: PETITION. Creation of a

district composed of land in two or more counties may be

initiated by presenting a petition to the commission signed by

the owners of more than half the land in the proposed district or

by 50 qualified property taxpaying electors of the territory of

the proposed district. The petition shall describe the boundaries

of the proposed district and request an order on the advisability

of creating the district and an order for an election.

Acts 1971, 62nd Leg., p. 432, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 961, ch. 367, Sec. 1, eff.

June 10, 1981; Acts 1997, 75th Leg., ch. 1070, Sec. 34, eff.

Sept. 1, 1997.

Sec. 55.042. MULTI-COUNTY DISTRICT: HEARING. If the commission

determines that a hearing is necessary under Section 49.011, the

commission shall conduct a hearing and any person whose land

would be affected by creation of the district may appear and

support or oppose creation of the proposed district, and may

offer competent testimony to show that the district would or

would not serve a beneficial purpose, be practicable, or

accomplish the purposes intended.

Acts 1971, 62nd Leg., p. 432, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 35, eff. Sept. 1,

1997.

Sec. 55.043. MULTI-COUNTY DISTRICT: FINDINGS. (a) If the

commission finds that the plan of water conservation, irrigation,

and use presented in the petition is practicable and would be a

public utility, the commission shall enter the findings in its

records and shall send a certified copy of the findings to the

commissioners court in each county in which part of the proposed

district is located. The commission shall also inform each

commissioners court of a date set by the commission on which an

election shall be held in the area of the proposed district to

determine whether the district will be created and to elect five

directors for the district.

(b) If the commission finds that creation of the district is not

practicable, that it would not serve a beneficial purpose, and

that it would not be possible to accomplish through its creation

the purposes proposed, the commission shall enter its findings in

its records and shall dismiss the petition.

Acts 1971, 62nd Leg., p. 432, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.044. MULTI-COUNTY DISTRICT: NOTICE OF ELECTION. On

receiving a certified copy of the findings of the commission

authorizing the election, the commissioners court of each county

shall have notices of the election posted, in the manner provided

for an election to create a single-county district, for not less

than 15 nor more than 30 days before the date of the election.

Acts 1971, 62nd Leg., p. 432, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.045. MULTI-COUNTY DISTRICT: RULES GOVERNING ELECTION.

Except as provided by the succeeding sections, the election shall

be held, the returns made and canvassed, and the results

declared, as provided in the case of a single-county district.

Acts 1971, 62nd Leg., p. 433, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.046. MULTI-COUNTY DISTRICT: ELECTION RETURNS, CANVASS,

RESULT. (a) The commission shall designate the county judge of

one of the counties in the proposed district to act as a

canvassing board to receive and canvass the votes cast and to

declare the result of the election.

(b) In each county, the officers appointed by the commissioners

court to hold the election shall return the results to the

commissioners court and shall return all ballot boxes to the

county clerk.

(c) On receiving the returns of the election, the commissioners

court shall canvass the returns and certify the result of the

election in the county to the county judge appointed to act as

canvassing board.

(d) When the county judge receives the returns from all the

counties, he shall canvass the returns and certify the result of

the election to the commissioners court of each county, which

shall enter the result of the election in its permanent records.

(e) If the proposition to create the district is carried, the

county judge acting as the canvassing board shall make and

transmit to each commissioners court an appropriate order

declaring that the district is created and describing it

boundaries. He shall also issue certificates of election to the

persons elected as directors, who shall proceed with the

organization of the district as otherwise provided by this

chapter.

Acts 1971, 62nd Leg., p. 433, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.047. EXCLUSION OF CITY, UNINCORPORATED AREA, OR COUNTY

VOTING AGAINST DISTRICT. (a) As used in this section:

(1) "city" includes town or other municipal corporation; and

(2) "unincorporated area" means an area not included within the

boundaries of a city.

(b) Each city included within the boundaries of the proposed

district shall be treated as a separate voting unit, and the

votes cast in the city shall be counted and canvassed to show the

result of the election in the city. No city shall be included in

the district unless the majority of the votes cast in the city

favor creation of the district.

(c) If the proposed district includes both incorporated and

unincorporated areas in a county, the unincorporated area shall

not be included in the district unless the majority of the votes

cast in the unincorporated area favor creation of the district.

(d) No district, the major portion of which is in one county,

shall be organized to include land in another county unless the

majority of the votes cast in the other county favor creation of

the district.

(e) If any portion of a proposed district, under the provisions

of this section, votes against creation of the district, and the

remaining area of the proposed district votes for the district,

then the proposition shall be adopted and the district confirmed

except as to the territory voting against the district.

(f) All property in the territory of the district as originally

proposed is subject to taxation for the payment of all debts and

obligations, including organization expenses, incurred while part

of the district.

(g) If at least 10 percent of the qualified electors of the area

remaining in the district file a petition with the board of

directors requesting a new election on creation of the district,

then a new election shall be ordered and held for the remaining

area, or the district organization may be dissolved by order of

the board of directors and a new district formed.

Acts 1971, 62nd Leg., p. 433, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.048. NAME OF DISTRICT. (a) The name of a district

wholly within one county shall include the name of the county and

a number. Districts wholly within one county shall be numbered

consecutively as created, and no two districts may have the same

number.

(b) The name of a district with territory in two or more

counties may include the names of those counties, or the district

may adopt any appropriate name. The name may include a number,

but the number may not be the same as the number of a district in

any of the counties. The number of a district created in any

county may not be the same as the number of a district with

territory in that county and other counties.

Acts 1971, 62nd Leg., p. 434, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.049. SURVEY OF DISTRICT BOUNDARIES. Immediately after

the directors are qualified, the board shall order a survey of

the boundaries of the district to be made according to the

boundaries designated in the petition for creation of the

district, or the board shall adopt, in whole or in part, the

boundaries already established, and order the boundaries marked

by suitable monuments.

Acts 1971, 62nd Leg., p. 434, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.050. CHAPTER APPLICABLE TO IRRIGATION DISTRICTS.

Irrigation districts created under the laws of 1905, 1913, and

1915 (Chapter 50, Acts of the 29th Legislature, 1905; Chapter

172, Acts of the 33rd Legislature, 1913; and Chapter 138, Acts of

the 34th Legislature, 1915), are governed by the provisions of

this chapter.

Acts 1971, 62nd Leg., p. 434, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.051. CHANGE OF DISTRICT NAME. (a) An irrigation

district created under the law of 1905, 1913, or 1915 (Chapter

50, Acts of the 29th Legislature, 1905; Chapter 172, Acts of the

33rd Legislature, 1913; and Chapter 138, Acts of the 34th

Legislature, 1915), may change the name of the district to the

name provided in this chapter by filing a declaration to change

the name with the commissioners court of the county in which the

district is located.

(b) The declaration to change the district's name shall be in

the form of a deed of conveyance and shall be acknowledged by the

president and secretary of the board. It shall include a copy of

the minutes of the board and the resolution adopted to change the

name.

(c) After the declaration is recorded, the name of the district

shall be changed.

Acts 1971, 62nd Leg., p. 434, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.053. CONVERSION OF ARTICLE III, SECTION 52 DISTRICT TO

ARTICLE XVI, SECTION 59 DISTRICT. (a) A water improvement

district created subject to the limitations of Article III,

Section 52, of the Texas Constitution, may be converted into a

water improvement district operating under the authority of

Article XVI, Section 59, of the Texas Constitution, as provided

by this section.

(b) On the petition of 20 percent of the owners of land in the

district, the board of directors shall order an election to

determine whether the district shall be converted to a district

operating under Article XVI, Section 59, of the Texas

Constitution. The election shall be conducted under the rules

applicable to general elections in the district. The ballots

shall be printed to provide for voting for or against:

"Conservation and Reclamation."

(c) The board shall canvass the returns, make an order declaring

the result of the election, and have the order recorded in the

deed records of the county or counties in which the district is

located. If the result of the election is affirmative, the

district begins operating under Article XVI, Section 59, of the

Texas Constitution, without change of name or impairment of its

obligations, when the order is recorded.

Acts 1971, 62nd Leg., p. 435, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER C. ADMINISTRATIVE PROVISIONS

Sec. 55.101. BOARD OF DIRECTORS. The governing body of a

district is a board of five directors.

Acts 1971, 62nd Leg., p. 435, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1995, 74th Leg., ch. 715, Sec. 24, eff. Sept. 1,

1995.

Sec. 55.102. QUALIFICATIONS OF DIRECTORS. To be qualified for

election as a director, a person must be a resident of the state,

own land subject to taxation in the district, and be at least 18

years of age at the time of the election. Section 49.052 does not

apply to a district governed by this chapter whose principal

purpose is providing water for irrigation.

Acts 1971, 62nd Leg., p. 435, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1995, 74th Leg., ch. 715, Sec. 25, eff. Sept. 1,

1995.

Sec. 55.103. APPLICATION TO GET ON BALLOT. (a) A person

qualified to serve as a director may file an application with the

secretary to have the applicant's name printed on the election

ballots. The application must be signed by the applicant or by at

least 10 qualified electors of the district and must be filed not

later than 5 p.m. of the 45th day before the date of the

election.

(b) Only persons for whom applications are filed under this

section may have their names printed on the ballots. However,

nothing in this section prevents write-in votes.

Acts 1971, 62nd Leg., p. 435, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1989, 71st Leg., ch. 1009, Sec. 3, eff. Sept. 1,

1989.

Sec. 55.107. OPTIONAL CONVERSION TO STAGGERED TERMS. (a) The

board, by resolution adopted before December 1 of any year on the

vote of at least four directors, may adopt the system of

staggered two-year terms of office as provided by this section.

(b) On the first available election date as provided by Article

2.01b of Vernon's Texas Election Code in the first even-numbered

year immediately succeeding adoption of the resolution, five

directors shall be elected. Of the five elected, the two

receiving the fewest votes shall serve for two years and the

other three shall serve for four years. However, if the vote is

such that two of them do not receive fewer votes than the other

three, then the directors shall determine by lot which two will

serve two years and which three will serve four years.

(c) After the election provided for in Subsection (b) of this

section, on the same date in each following even-numbered year

there shall be an election to elect successors for the directors

whose terms expire, to hold office for terms of four years.

Acts 1971, 62nd Leg., p. 436, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 981, ch. 367, Sec. 25, eff.

June 10, 1981; Acts 1983, 68th Leg., p. 5215, ch. 951, Sec. 8,

eff. Jan. 1, 1984.

Sec. 55.108. APPOINTMENT OF DIRECTORS IN CERTAIN DISTRICTS. (a)

If the petition to create a district proposes a district which

would contain no more than 12,000 acres of land, and if at least

60 percent of the land is owned by persons who do not reside in

the district, the petition may request that the directors be

appointed by the commissioners court. If so, the directors shall

be appointed instead of elected. The commissioners court shall

appoint the directors at the time otherwise fixed for electing

directors, or if the court is not in session at that time, it

shall appoint the directors as soon as possible.

(b) The owners of land in the district may file petitions with

the commissioners court expressing their choice of persons to be

selected as directors. If the owners of at least 60 percent of

the land agree on the persons to be appointed, the commissioners

court shall appoint those persons. Otherwise, the court shall

appoint suitable, qualified persons as directors.

Acts 1971, 62nd Leg., p. 436, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.110. ADDITIONAL BONDS. (a) If a district is appointed

fiscal agent of the United States or is authorized to collect

money for and in behalf of the United States in connection with

any federal reclamation project, the assessor and collector and

each director shall execute an additional bond in an amount set

by the secretary of the interior, conditioned on the faithful

performance of the duties of his office and the faithful

performance by the district of its duties as fiscal or other

agent of the United States.

(b) The additional bonds shall be approved, recorded, and filed

as provided for other official bonds. The additional bonds may be

sued on by the United States or by any person injured by failure

of the officer or the district to perform fully, promptly, and

completely the required duties.

Acts 1971, 62nd Leg., p. 437, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 55.161. PURPOSES OF DISTRICT. (a) A water improvement

district may provide for irrigation of the land within its

boundaries.

(b) A district operating under Article XVI, Section 59, of the

Texas Constitution, may furnish water for domestic, power, and

commercial purposes.

(c) A district may be formed to cooperate with the United States

under the federal reclamation laws for the purpose of:

(1) construction of irrigation and drainage facilities necessary

to maintain the irrigability of the land;

(2) purchase, extension, operation, or maintenance of

constructed facilities; or

(3) assumption, as principal or guarantor, of indebtedness to

the United States on account of district lands.

Acts 1971, 62nd Leg., p. 440, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.163. IMPROVEMENTS: PURCHASE OR CONSTRUCTION. A district

may purchase or construct improvements and facilities necessary

for irrigation of land in the district, and if operating under

Article XVI, Section 59, of the Texas Constitution, improvements

and facilities necessary to supply, deliver, and sell water for

domestic, power, and commercial purposes.

Acts 1971, 62nd Leg., p. 441, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.165. DRAINAGE DITCHES: LEVEES. The board may include in

the plans of the district the necessary drainage ditches, or

other facilities for drainage, and levees for the protection of

land in the district. The district may purchase all or part of

any system belonging to a drainage district. However, the

purchase contract shall provide for paying or assuming the debts

of the drainage district, and the amount of the debts paid or

assumed shall be considered in determining the bond-issuing

capacity of the district.

Acts 1971, 62nd Leg., p. 441, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.166. CONSTRUCTING BRIDGES AND CULVERTS ACROSS AND OVER

COUNTY AND PUBLIC ROADS. The district shall build necessary

bridges and culverts across and over district canals, laterals,

and ditches which cross county or public roads. Funds of the

district shall be used to construct the bridges and culverts.

Acts 1971, 62nd Leg., p. 441, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.167. CONSTRUCTING CULVERTS AND BRIDGES ACROSS AND UNDER

RAILROAD TRACKS AND ROADWAYS. (a) The district, at its own

expense, may build necessary bridges and culverts across or under

any railroad tracks or roadways to enable the district to

construct and maintain any canal, lateral, or ditch which is a

necessary part of its improvements.

(b) Before the district proceeds to build bridges and culverts,

the board shall deliver to the legal agent, division

superintendent, or roadmaster written notice. The railroad

company shall have 30 days in which to build the bridges and

culverts at its own expense and according to its own plans.

(c) The bridges and culverts shall be placed at points

designated by the board or the district engineer and shall be

constructed so that they will not interfere with the free and

unobstructed flow of water passing through the canal or ditch.

Acts 1971, 62nd Leg., p. 441, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.185. CONTRACT WITH THE UNITED STATES. The board may

enter into a contract or other obligation with the United States

for the following purposes:

(1) to construct, operate, and maintain necessary facilities to

deliver and distribute water;

(2) to drain district land;

(3) to assume debt for district land;

(4) to rent temporarily United States water for use on district

land under the federal reclamation laws; or

(5) to furnish a water supply to the district under any act of

Congress which authorizes it.

Acts 1971, 62nd Leg., p. 445, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.186. PAYMENTS MADE BY A DISTRICT UNDER A CONTRACT WITH

THE UNITED STATES. (a) If a district enters into a contract

with the United States, the district may deposit with the United

States district bonds at 90 percent of par value to pay the

amount owed by the district under the contract. The district

shall pay interest on the bonds in the same manner that other

bonds of the district are paid. Interest shall be paid regularly

to the United States and applied in the manner provided in the

contract.

(b) If bonds are not deposited as provided in Subsection (a) of

this section, the board shall include in any levy or assessment

made by the district an amount sufficient to make annual payments

under the terms of the contract.

Acts 1971, 62nd Leg., p. 445, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.187. DISTRICT AS FISCAL AGENT FOR UNITED STATES. The

board may accept on behalf of the district appointment as the

fiscal agent for the United States on any federal reclamation

project. As fiscal agent, the district may assume the duties and

perform the acts incident to this capacity and shall do anything

required by federal statutes and rules and regulations

established by any department of the federal government.

Acts 1971, 62nd Leg., p. 445, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.188. CONVEYING PROPERTY TO THE UNITED STATES. If the

district enters into a contract with the United States, the board

may convey to the United States any property which is necessary

for constructing, operating, and maintaining improvements for the

benefit of the district.

Acts 1971, 62nd Leg., p. 445, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.192. ACQUIRING WATER RIGHTS. Any district may acquire

water rights in the manner provided by law.

Acts 1971, 62nd Leg., p. 446, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.193. SELLING WATER RIGHTS. (a) Any district which has

a permit issued by the commission to construct a reservoir and to

appropriate water from a stream or watershed for irrigation or

other purposes may convey to another district an interest in the

reservoir or water rights.

(b) The conveyance shall be recorded in the office of the county

clerk of the county in which the property is located and in the

office of the executive director.

(c) The conveyance, when filed, shall convey all rights in the

interest conveyed which were held under the permit by the

district conveying the interest.

(d) After the conveyance is filed in the office of the executive

director, the rights conveyed vest in the district to which the

conveyance was made as if the rights were granted directly by the

commission.

Acts 1971, 62nd Leg., p. 446, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 961, ch. 367, Sec. 1, eff.

June 10, 1981.

Sec. 55.194. TRANSFER OF WATER RIGHT. If there is land in a

district which has a water right from a source of supply acquired

by the district but the land is difficult or impracticable to

irrigate from that source of supply, the district may allow

transfer of the water right to other land which is adjacent to

the district. The adjacent land may be admitted to the district

with the same right of water service as other land already in the

district.

Acts 1971, 62nd Leg., p. 446, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.195. SUPPLYING WATER TO CITIES OUTSIDE THE DISTRICT.

When a district acquires an established irrigation system which

supplies water to landowners in a city, town, or village which is

not included in the district, the district shall continue to

supply water to the landowners at a reasonable annual rate.

Acts 1971, 62nd Leg., p. 447, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.196. SELLING WATERPOWER PRIVILEGES. The district may

enter into a contract to sell waterpower privileges if power can

be generated from water flowing from the district's reservoirs

and irrigation system. The sale of waterpower privileges may not

interfere with the district's obligation to furnish an adequate

supply of water for irrigation and for municipal purposes in

districts which furnish water for municipal purposes.

Acts 1971, 62nd Leg., p. 447, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.197. SELLING SURPLUS WATER. The district may sell to

any person who owns or uses land in the vicinity of the district

any surplus district water for use in irrigation or for domestic

or commercial uses.

Acts 1971, 62nd Leg., p. 447, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.198. PUMPING AND DELIVERING WATER TO LAND NEAR DISTRICT.

The district may enter into a contract with a person who owns or

uses land in the vicinity of the district and who has a permit

from the commission to appropriate water for use in irrigation or

for domestic or commercial uses to pump or deliver the water to

the person's land.

Acts 1971, 62nd Leg., p. 447, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 961, ch. 367, Sec. 1, eff.

June 10, 1981.

Sec. 55.200. SALE OF LAND ACQUIRED BY A DISTRICT FOR OTHER THAN

DISTRICT PURPOSES. The district may sell to the highest bidder

at a public sale any land acquired by the district through

foreclosure of liens for maintenance and operation assessments or

acquired by the district for any purpose other than carrying out

its plans. The board may use proceeds from the sale for making

improvements in the district, for maintenance and operation of

the district's system, or for carrying on district business.

Acts 1971, 62nd Leg., p. 447, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.201. USE OF EXCESS DISTRICT MONEY. After all district

improvements are completed and all expenses are paid, the board

may use any remaining money to preserve, maintain, and repair

district improvements.

Acts 1971, 62nd Leg., p. 448, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.202. BOARD'S SEMIANNUAL REPORT. On the first day of

January and July of each year, the board shall make and verify a

report which shows in detail the kind, character, and amount of

improvements constructed in the district, the cost of the

improvements, the amount of each warrant paid, the person to whom

each warrant was paid, the purpose for which each warrant was

paid, and other data necessary to show the condition of

improvements made. The report shall be filed with the county

clerk in the county or counties in which the district is located

and made available for public inspection.

Acts 1971, 62nd Leg., p. 448, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.204. WAIVER OF DISTRICT TORT IMMUNITY. If the board

finds that it is in the best interest of the district and that it

is necessary to enable the district to enter into a contract to

employ Mexican laborers, it may enter into a written contract to

waive in advance the district's immunity from liability in

damages for personal injuries and sickness which is proximately

caused by torts of the district or negligence of agents or

employees of the district and which is suffered by Mexican

laborers employed by the district under the terms of the Migrant

Labor Agreement of 1951 between the United States and Mexico or

any subsequent agreement of a similar nature.

Acts 1971, 62nd Leg., p. 448, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER E. REGULATORY POWERS

Sec. 55.241. PURPOSE. The powers granted to the district and

its board under this subchapter are for the purpose of helping

the district to maintain the purity of district water, to protect

the preservation and use of the water, to protect the lives of

persons who desire to go on, over, or across the water, and to

insure the safety of persons using the water.

Acts 1971, 62nd Leg., p. 448, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.242. RULES AND REGULATIONS. The board may make and

adopt reasonable rules and regulations which are necessary

(1) to preserve the sanitary condition of water controlled by

the district;

(2) to prevent waste or unauthorized use of water; and

(3) to regulate residence, boating, camping, and recreational

and business privileges on any land or water owned or controlled

by the district.

Acts 1971, 62nd Leg., p. 449, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.243. NOTICE OF RULES AND REGULATIONS. (a) Before a

rule or regulation providing for a penalty may be effective, the

district must publish a substantial statement of the rule or

regulation and the penalty in one or more newspapers with general

circulation in the district once a week for two consecutive

weeks.

(b) The published statement shall be as condensed as possible so

that the object to be accomplished or the act which is forbidden

by the rule or regulation can be easily understood.

(c) The publication of notice may include notice of any number

of rules and regulations.

(d) The notice shall include a statement that the violation of a

rule or regulation will subject the person who violates it to a

penalty and that a complete copy of the rule or regulation is on

file in the principal office of the district and may be

inspected.

(e) A rule or regulation shall be effective five days after the

second publication of the notice, and ignorance of the rule or

regulation does not constitute a defense to prosecution for

enforcement of the penalty.

Acts 1971, 62nd Leg., p. 449, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.244. JUDICIAL NOTICE OF RULES AND REGULATIONS. The

courts shall take judicial notice of rules and regulations made

and adopted under this subchapter. The rules and regulations

shall be considered to be similar in nature to valid penal

ordinances of a city.

Acts 1971, 62nd Leg., p. 449, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.245. CONTRACTS FOR TOLL BRIDGES AND FERRY SERVICES. (a)

The board has the exclusive right to enter into a contract with

any responsible person to construct and operate toll bridges over

water regulated by the district or to provide ferry service or

other means of passenger transportation on water regulated by the

district.

(b) A contract for construction and operation of a toll bridge

may not extend for a period of more than 20 years and a contract

providing for ferry service or other types of transportation may

not extend for a period of more than 10 years.

(c) The contract may provide for forfeiture of the franchise or

rights granted for failure of the licensee or other contracting

party to render adequate and safe public service.

Acts 1971, 62nd Leg., p. 449, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.246. BOND. The board shall require any person with whom

it enters into a contract under Section 55.245 of this code to

execute an adequate bond in an amount not to exceed $1,000,

payable to the district and conditioned as the board requires.

Acts 1971, 62nd Leg., p. 450, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.247. LICENSE, FRANCHISE, AND FEE. (a) Before a person

may keep or operate for hire on district water a ferry or other

type of transportation, the person must obtain a license or

franchise from the board.

(b) The board may fix the fee to be charged for the license or

franchise in an amount not to exceed $250 a year, and shall fix

the fee according to the type of boat used.

Acts 1971, 62nd Leg., p. 450, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.248. CHARGES FOR USE OF TOLL BRIDGE FACILITIES AND FERRY

SERVICE. The board may fix a reasonable amount of compensation

to be charged by the owner or operator of a toll bridge or a

ferry service or other type of transportation service for use of

the facilities.

Acts 1971, 62nd Leg., p. 450, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.249. REGULATING BOATS. (a) The district may prescribe

the type of boats to be used on district water to carry persons

for hire and for recreational purposes and may require the owner

of a boat to submit the boat at a reasonable time to inspection

to determine if the boat is serviceable.

(b) In an effort to protect the lives of the occupants of boats

and persons using district water, the district may prescribe

reasonable requirements for the use and manner in which they are

used.

Acts 1971, 62nd Leg., p. 450, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.250. RESPONSIBILITIES OF BOAT OWNERS AND OPERATORS. (a)

The owner or operator of a boat used as a ferry or other type of

transportation shall keep the boat and boat landings in good and

safe condition.

(b) The district is not liable for any negligent act or failure

of duty on the part of the owner or operator of the boat.

Acts 1971, 62nd Leg., p. 450, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.251. PEACE OFFICERS. The district may employ and

constitute its own peace officers. The peace officers may make

arrests when necessary to prevent or abate the commission of an

offense against the regulations of the district or state laws if

the offense occurs or is about to occur on land or water owned or

controlled by the district. Arrests also may be made any place

where an offense is being committed which involves injury or

detriment to any property owned or controlled by the district.

Acts 1971, 62nd Leg., p. 450, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.253. INJUNCTION. In addition to the penalties provided

by this subchapter, the district may seek an injunction in a

court of competent jurisdiction in the county in which district

water is located to enforce the provisions of this subchapter and

rules and regulations of the district.

Acts 1971, 62nd Leg., p. 451, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER G. DISTRICT SURVEY

Sec. 55.332. DUTIES OF THE ENGINEER. The engineer shall make a

complete survey of the land included in the district and make a

map and profile of the canals, laterals, reservoirs, dams, and

pumping sites located in the district and extending beyond the

limits of the district.

Acts 1971, 62nd Leg., p. 453, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.333. MAPS. (a) The map shall show the name and number

of each survey and the area in the district in number of acres.

(b) The map shall show the relation that each canal and lateral

bears to each tract of land through which it passes and the

shapes into which it divides each tract. If the canal or lateral

cuts off any less than 20 acres from any tract, the map shall

show the number of acres in the whole tract and the shape of the

small tract and its relationship to the canal or lateral.

(c) The map shall show how much and what part of each tract can

be irrigated by the canal or lateral.

(d) The profile map shall also show in detail the number of

cubic yards which need to be excavated or moved to make the

reservoir, canal, or lateral, and the specifications for other

works necessary to the construction of improvements proposed for

the district, and the estimated cost of each.

Acts 1971, 62nd Leg., p. 453, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.334. ADOPTING OLD SURVEYS. (a) The engineer may adopt

any surveys made in the past by any person who has applied for or

appropriated any water for irrigation under state law.

(b) The engineer also may adopt any surveys for canals,

laterals, reservoirs, dams, or pumping sites shown on these maps

or plats or may adopt other maps, plats, and surveys which he is

satisfied are correct.

Acts 1971, 62nd Leg., p. 454, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.335. ADDITIONAL IMPROVEMENTS. If additional

improvements of canals, ditches, laterals, reservoirs, or pumping

plants are to be constructed, the report shall contain the

detailed information with reference to these additional

improvements.

Acts 1971, 62nd Leg., p. 454, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.336. EXISTING IMPROVEMENTS. If the district contains

any pumping plants, canals, dams, ditches, or reservoirs which

the district is planning to acquire or purchase, the map or plat

and the estimates required in this subchapter shall show these

improvements and the price or probable price at which they may be

acquired or purchased.

Acts 1971, 62nd Leg., p. 454, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.337. SIGNING AND FILING ENGINEER'S REPORT, MAP, AND

PROFILE. After the map, profile, specifications, and estimates

are completed, the engineer shall sign them and file them with

the secretary of the board.

Acts 1971, 62nd Leg., p. 454, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.338. MAPS AND DATA UNNECESSARY UNDER CONTRACT WITH

UNITED STATES. None of the maps and data prescribed by this

subchapter are required under a contract with the United States

except for maps and data needed to make assessments and levies.

Acts 1971, 62nd Leg., p. 454, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER H. WATER ASSESSMENTS

Sec. 55.351. STATEMENT ESTIMATING WATER REQUIREMENTS AND PAYMENT

OF CHARGE. Each person desiring to receive water at any time

during the year shall furnish the secretary of the board a

written statement of the acreage he intends to irrigate and the

different crops he intends to plant with the acreage of each

crop. At the time the acreage estimate is furnished to the

secretary, each person applying for water shall pay the portion

of the water charge or assessment set by the board for immediate

payment. If any person applying for water from the district does

not furnish the statement of estimated acreage or does not pay

the part of the water charge or assessment set by the board

before the date for fixing the assessment, the district is not

obligated to furnish water to that person during that year.

Acts 1971, 62nd Leg., p. 455, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.352. BOARD'S ESTIMATE OF MAINTENANCE AND OPERATING

EXPENSES. The board, on or as soon as practicable after a date

fixed by standing order of the board, shall estimate the expenses

of maintaining and operating the irrigation system for the next

12 months. The board may change the 12-month period for which it

estimates the expenses of maintaining and operating the

irrigation system by estimating such expenses for a shorter

period so as to adjust to a new fixed date and thereafter

estimating the expenses for 12-month periods following the

adjusted fixed date.

Acts 1971, 62nd Leg., p. 455, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1997, 75th Leg., ch. 789, Sec. 2, eff. Sept. 1,

1997.

Sec. 55.353. METHODS FOR DETERMINING MAINTENANCE AND OPERATING

EXPENSES. The board may make assessments for maintenance and

operating expenses as provided in this subchapter on the basis of

the quantity of water used.

Acts 1971, 62nd Leg., p. 455, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.354. DISTRIBUTION OF ASSESSMENT. (a) Not less than

one-third nor more than two-thirds of the estimated maintenance

and operating expenses shall be paid by assessment against all

land in the district to which the district can furnish water

through its irrigation system or through an extension of its

irrigation system. The assessments shall be levied against all

irrigable land in the district on a per acre basis, whether or

not the land is actually irrigated. The board shall determine

from year to year the proportionate amount of the expenses which

will be borne by water users under this subsection.

(b) The remainder of the estimated expenses shall be paid by

assessments against persons in the district who use or who make

application to use water. The board shall prorate the remainder

as equitably as possible among the applicants for water and may

consider the acreage each applicant will plant, the crop he will

grow, and the amount of water per acre he will use. All persons

using water to plant the same crop will pay the same price per

acre for the water.

Acts 1971, 62nd Leg., p. 455, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.355. NOTICE OF ASSESSMENTS. (a) Public notice of all

assessments shall be given by posting printed notices of the

assessment in at least three public places in the district.

(b) Printed notices shall be mailed to each landowner at the

address which the landowner shall furnish to the board.

(c) The notice shall be posted in a public place and mailed to

the landowner five days before the assessment is due, and notice

of special assessments shall be given within 10 days after the

assessment is levied.

Acts 1971, 62nd Leg., p. 455, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.356. PAYMENT OF ASSESSMENTS. All assessments shall be

paid in installments at the times fixed by the board. If a crop

for which water was furnished by the district is harvested before

the due date of any installment payment, the entire unpaid

assessment becomes due at once and shall be paid within 10 days

after the crop is harvested and before the crop is removed from

the county or counties in which it was grown.

Acts 1971, 62nd Leg., p. 456, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.357. COLLECTION OF ASSESSMENTS BY TAX ASSESSOR AND

COLLECTOR. (a) Under the direction of the board, the assessor

and collector of taxes, or other person designated by the board,

shall collect all assessments for maintenance and operating

expenses made under the provisions of this subchapter.

(b) The assessor and collector of taxes shall give bond in an

amount determined by the board, conditioned upon the faithful

performance of his duties and accounting for all money collected.

(c) The assessor and collector of taxes shall keep an account of

all money collected and shall deposit the money as collected in

the district depository. He shall file with the secretary of the

board a statement of all money collected once each week. He shall

use duplicate receipt books, give a receipt for each collection

made, and retain in the book a copy of each receipt, which shall

be kept as a record of the district.

Acts 1971, 62nd Leg., p. 456, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.358. CONTRACTS WITH PERSON USING WATER. (a) The board

may require each person who desires to use water during the year

to enter into a contract with the district which states the

acreage to be watered, the crops to be planted, the amount to be

paid for the water, and the terms of payment.

(b) The contract is not a waiver of the lien given to the

district under Section 55.359 of this code against the crops of a

person using water for the service furnished to him.

(c) If a person irrigates more land than his contract specifies,

he shall pay for the additional service under the provisions of

this subchapter.

(d) The directors also may require a person using water to

execute a negotiable note or notes for all or part of the amount

owed under the contract.

Acts 1971, 62nd Leg., p. 456, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.359. LIEN AGAINST CROPS. (a) The district shall have a

first lien, superior to all other liens, against all crops grown

on each tract of land in the district to secure the payment of

the assessments, interest, and collection or attorney's fees.

(b) When the district obtains a water supply under contract with

the United States, the board may, by resolution entered in their

minutes and with the consent of the secretary of the interior,

waive the lien in whole or in part.

Acts 1971, 62nd Leg., p. 456, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.360. LIST OF DELINQUENT ASSESSMENTS. Assessments not

paid when due shall become delinquent on the first day of the

month following the date payment is due, and the board shall post

in a public place in the district a list of all persons who are

delinquent in paying their assessments and shall keep posted a

correct list of all delinquent assessments. If persons who owe

assessments have executed notes and contracts as provided in

Section 55.358 of this code, they shall not be placed on the

delinquent list until after the maturity of the notes and

contracts.

Acts 1971, 62nd Leg., p. 457, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1997, 75th Leg., ch. 789, Sec. 2, eff. Sept. 1,

1997.

Sec. 55.361. WATER SERVICE DISCONTINUED. If a landowner shall

fail or refuse to pay any water assessment when due, his water

supply shall be cut off, and no water shall be furnished to the

land until all back assessments are fully paid. The

discontinuance of water service is binding on all persons who own

or acquire any interest in land for which assessments are due.

Acts 1971, 62nd Leg., p. 457, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.362. SUITS FOR DELINQUENT ASSESSMENTS. Suits for

delinquent water assessments may be brought either in the county

in which the irrigation district is located or in the county in

which the defendant resides. All landowners are personally liable

for all assessments provided in this subchapter.

Acts 1971, 62nd Leg., p. 457, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.363. INTEREST AND COLLECTION FEES. (a) All assessments

shall bear interest from the date payment is due at the rate of

15 percent a year. Assessments not paid by the first day of the

month following the date payment is due shall become delinquent,

and a penalty of up to 15 percent of the amount of the past-due

assessment shall be added to the amount due.

(b) If suit is filed to foreclose a lien on crops or if a

delinquent assessment is collected by an attorney before or after

suit, an additional amount of 15 percent on the unpaid

assessment, penalty, and interest shall be added as collection or

attorney's fees.

Acts 1971, 62nd Leg., p. 457, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1997, 75th Leg., ch. 789, Sec. 2, eff. Sept. 1,

1997.

Sec. 55.364. RIGHTS OF THE UNITED STATES. If the board enters

into a contract with the United States, the remedies in this

subchapter available to the district also shall apply to enforce

payment of charges due to the United States. The Reclamation

Extension Act, approved August 13, 1914, and as amended, and all

other federal reclamation laws apply. The directors shall

distribute and apportion all water acquired by the district under

a contract with the United States in accordance with acts of

Congress, rules and regulations of the secretary of the interior,

and provisions of the contract.

Acts 1971, 62nd Leg., p. 457, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.365. SURPLUS ASSESSMENTS. If assessments made under

this subchapter are more than sufficient to pay the necessary

expenses of the district, the balance shall be carried over to

the next year.

Acts 1971, 62nd Leg., p. 458, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.366. INSUFFICIENT ASSESSMENTS. If the assessments made

under this subchapter are not sufficient to pay the necessary

expenses of the district, the unpaid balance shall be assessed,

pro rata, in accordance with the assessments made for the current

year. The additional assessments shall be paid under the same

conditions and penalties within 30 days from the date of

assessment.

Acts 1971, 62nd Leg., p. 458, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.367. LAND NOT SUBJECT TO ASSESSMENTS. If a district

fails to furnish sufficient water to irrigate land in the

district for two years after its organization, the nonirrigated

land is relieved of all assessments and charges except taxes

until the district constructs the necessary canals and furnishes

the necessary water to irrigate the land.

Acts 1971, 62nd Leg., p. 458, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.368. LOANS FOR MAINTENANCE AND OPERATING EXPENSES. The

board may borrow money to pay maintenance and operating expenses

at an interest rate of not more than 10 percent a year and may

pledge as security any of its notes or contracts with water users

or accounts against them.

Acts 1971, 62nd Leg., p. 458, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.369. FIXED CHARGES FOR MAINTENANCE EXPENSES. If

maintenance charges are based on the quantity of water used, a

fixed charge may be made on all land or water connections

entitled to receive and use water. An additional charge may be

made, or a graduated scale adopted, for the use of more water

than that covered by the minimum charge. The board may install

proper measuring devices.

Acts 1971, 62nd Leg., p. 458, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.370. CHARGE TO CITIES AND TOWNS. If a district includes

a city or town or contracts with a city or town to supply water

to it, the charge for the use of water and the time and manner of

payment shall be determined by a standing order of the board.

Acts 1971, 62nd Leg., p. 458, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.371. AUTHORITY TO DETERMINE RULES AND REGULATIONS. The

directors may adopt, alter, and rescind rules, regulations, and

standing and temporary orders which do not conflict with the

provisions of this chapter and which govern:

(1) methods, terms and conditions of water service;

(2) applications for water;

(3) assessments for maintenance and operation;

(4) payment and the enforcement of payment of the assessments;

(5) furnishing of water to persons who did not apply for it

before the date of assessment; and

(6) furnishing of water to persons who wish to take water for

irrigation in excess of their original applications or for use on

land not covered by their original applications.

Acts 1971, 62nd Leg., p. 458, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER I. SUPPLYING WATER TO MILITARY CAMPS

Sec. 55.401. AUTHORITY OF DISTRICTS WITH MILITARY BASE TO ISSUE

BONDS. Any district operating under Article XVI, Section 59, of

the Texas Constitution, which contains all or part of a United

States military camp or base may issue negotiable revenue bonds

to provide funds for acquiring or constructing filtration and

pumping equipment, pipelines, and other facilities for supplying

water to military camps or bases.

Acts 1971, 62nd Leg., p. 459, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.402. BOND ELECTION. The district may issue negotiable

revenue bonds with a total par value of not more than $100,000

without the necessity of holding an election, but it may not

issue bonds with a total par value of more than $100,000 unless

the bond issue is approved at an election held under the law

governing bond elections.

Acts 1971, 62nd Leg., p. 459, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.403. INTEREST RATE AND MATURITY DATE. Bonds issued

under this subchapter shall mature not more than five years after

the date of issuance.

Acts 1971, 62nd Leg., p. 459, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.404. SECURITY FOR BONDS. (a) Bonds issued under this

subchapter may be secured by all or part of the net revenue to be

received from a contract for the sale of water by the district to

the United States for use at military camps or bases and from all

renewals, extensions, or substitutions of the contract.

(b) In addition, the bonds may be secured by a deed of trust

lien on the equipment, facilities, and property acquired or

constructed with the funds from the sale of the bonds.

Acts 1971, 62nd Leg., p. 459, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.405. APPROVAL; REGISTRATION. After bonds are authorized

under this subchapter but before they are issued, the bonds, the

resolution of the board authorizing the bonds to be issued, and

other certificates and records relating to the issuance of the

bonds shall be submitted to the Attorney General of Texas for his

examination. The attorney general shall approve the bonds if they

are issued in accordance with the provisions of this subchapter

and the constitution, and the bonds shall be registered with the

comptroller.

Acts 1971, 62nd Leg., p. 459, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.406. VALIDITY OF BONDS. After bonds are approved by the

attorney general and registered with the comptroller, they shall

be held valid and binding in any action, suit, or proceeding in

which their validity is questioned. In any action brought to

enforce collection of the bonds, the certificate of approval by

the attorney general, or a certified copy of the certificate,

shall be admitted as evidence of the validity of the bonds. The

only defense which can be offered against the validity of the

bonds is forgery or fraud.

Acts 1971, 62nd Leg., p. 459, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.407. PAYMENT OF BONDS. The holder of bonds issued under

the provisions of this subchapter is not entitled to payment of

the bonds from funds derived from taxes levied on property in the

district.

Acts 1971, 62nd Leg., p. 460, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.408. ADVERTISING FOR BIDS. A contract for constructing

or acquiring filtration and pumping equipment, pipelines, or

other facilities to supply water to military camps or bases may

be awarded only after advertising for bids for a period of time

to be determined by the board. The advertisement for bids shall

be published in a newspaper of general circulation in the

district at least one time not less than 10 days before awarding

the contract.

Acts 1971, 62nd Leg., p. 460, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER J. GENERAL FISCAL PROVISIONS

Sec. 55.421. CONSTRUCTION AND MAINTENANCE FUND. The expenses,

debts, and obligations incurred in creating, establishing, and

maintaining the district shall be paid from the construction and

maintenance fund. The construction and maintenance fund shall

consist of money received by the district from the sale of bonds

or from other sources provided by this chapter.

Acts 1971, 62nd Leg., p. 460, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.422. MAINTENANCE AND OPERATING FUND. (a) The district

shall create a maintenance and operating fund which shall consist

of any money collected by assessment or other methods for the

maintenance and operation of property owned by the district and

for temporary rent owed to the United States.

(b) The district shall pay all operating expenses and any

balance due on construction work, extensions, and improvements

from the maintenance and operating fund with warrants executed in

the manner provided in this chapter.

(c) If the district intends to enter into a contract with the

United States for the construction of the irrigation system, the

expenses, debts, and obligations may be paid from the maintenance

and operating fund.

Acts 1971, 62nd Leg., p. 460, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER K. BORROWING MONEY

Sec. 55.452. ADOPTING METHOD FOR PAYMENT OF DEBTS. (a) When a

district incurs a debt or obligation, it shall provide for

payment of the debt or obligation by levying, assessing, and

collecting either a general ad valorem tax or a tax on a benefit

basis.

(b) Any district which has previously issued bonds or

obligations payable on either basis may adopt a different basis

of taxation in the creation of an additional debt or obligation.

(c) Each debt or obligation shall be paid in the manner provided

at the time it was incurred.

Acts 1971, 62nd Leg., p. 462, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.454. INCURRING DEBT WITHOUT VOTER APPROVAL. None of the

provisions of this subchapter shall prevent the board from

creating any debt or obligation without voter approval if the

debt or obligation is created to defray ordinary maintenance and

operating expenses or if the debt or obligation is to be retired

from current revenues.

Acts 1971, 62nd Leg., p. 463, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.455. TAXES ON UNIFORM BASIS. (a) Any district which

has the principal function of furnishing water for irrigation in

the district may provide for the payment of principal and

interest on any debts or obligations by levying taxes on land in

the district on an equal or uniform basis with an equal charge

per acre on each acre of land to be irrigated.

(b) The tax collector shall prepare a special tax roll showing

each tract of land in the district, the number of acres in each

tract, the total assessment of benefits on each tract, and the

amount to be paid each year on each tract, and the roll shall be

prepared or amended annually.

(c) The tax roll shall be examined, corrected, and approved by

the board.

(d) The tax roll shall be prepared at the time and in the manner

provided in the Property Tax Code. The valuation fixed on

property shall be the assessment charge against each acre of land

at the time the debt or obligation is incurred.

Acts 1971, 62nd Leg., p. 463, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

Sec. 55.456. OBTAINING LOAN WHEN BONDS CANNOT BE SOLD. If the

district has any bonds which were issued under the provisions of

this code but which cannot, in the opinion of the board, be sold

on terms which are advantageous to the district, the district may

obtain a loan in an amount of not more than the amount of the

unsold bonds. The money may be used for any of the purposes for

which the bonds were issued, and the bonds may be pledged as a

guarantee or assurance that the loan will be paid. The amount of

bonds pledged may not exceed the amount of the loan by more than

15 percent.

Acts 1971, 62nd Leg., p. 463, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.457. USING REVENUE FROM SALE OF WATER, POWER, AND OTHER

SERVICES TO PAY DEBTS. (a) The district may fix charges for the

use and sale of water, power, and other services to pay debts and

to accomplish other lawful purposes of the district.

(b) The district may borrow money for any purpose in the manner

provided in this subchapter and pledge for payment of these

debts, income and revenue from the sale of water, power, and

other services sufficient in amount to pay principal, interest,

and other charges which may accrue.

Acts 1971, 62nd Leg., p. 463, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.458. LOAN FUND. (a) The board may pay or contract to

pay on any bonds which it has sold or pledged, in addition to

taxes, other funds derived from:

(1) water charges for use of water in the district;

(2) sale or supply of water to any city, town, municipal

corporation, district, or land or user of water outside the

boundaries of the district;

(3) sale of water to any commercial or industrial enterprise;

(4) sale of hydroelectric power; or

(5) any or all of these sources of revenue.

(b) The board shall fix the amount to be derived from these

sources for this purpose and shall enforce and collect it in the

same manner provided to collect charges or assessments for

maintenance and operation. All liens and remedies provided by law

to secure and enforce the collection of charges and assessments

for maintenance and operation of the district are applicable to

securing and enforcing the collection of these funds.

(c) Money collected under this section shall be kept in a

separate fund called the "loan fund" and shall be used only for

the purpose of paying the principal and interest on the bonds for

as long as the bonds remain unpaid.

(d) The charge created by this section is an additional and

distinct charge and a source of income of the district over and

above its income for maintenance and operation and other

purposes.

(e) After the loan fund is created and pledged, the action of

the board in fixing the amount of the charge and in fixing the

total annual charges for maintenance and operation may not be

reviewed by the commission regardless of any law to the contrary.

Acts 1971, 62nd Leg., p. 464, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 982, ch. 367, Sec. 26, eff.

June 10, 1981.

SUBCHAPTER L. ISSUANCE OF BONDS

Sec. 55.491. BOND ELECTION. After the district is created, the

members of the board are qualified, the maps, profiles,

specifications, and estimate are filed, and after the assessor

and collector has made and returned the assessment roll, the

board may order a bond election to be held in the district at the

earliest possible legal time.

Acts 1971, 62nd Leg., p. 464, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.497. NECESSARY VOTE. (a) In a district operating under

the authority of Article III, Section 52, of the Texas

Constitution, a two-thirds vote of persons voting in the election

is required to adopt a proposition to issue bonds or to enter

into a contract with the United States.

(b) In a district operating under the authority of Article XVI,

Section 59, of the Texas Constitution, a majority vote of persons

voting in the election is required to adopt a proposition to

issue bonds or to enter into a contract with the United States.

Acts 1971, 62nd Leg., p. 465, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.498. ORDERING ISSUANCE OF BONDS. After the vote is

canvassed and a favorable result is declared, the board shall

make and enter an order authorizing the issuance of bonds or the

execution of a contract with the United States.

Acts 1971, 62nd Leg., p. 466, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.499. AMOUNT OF BONDS. The bonds shall be sufficient in

amount to pay for the proposed improvements together with

necessary incidental expenses connected with the improvements,

but the amount shall not be more than the amount specified in the

order and notice of election. The total amount of the bonds shall

include:

(1) the amount of the engineer's estimate;

(2) incidental expenses;

(3) organization expenses; and

(4) cost of additional work caused by any change or modification

made by the directors.

Acts 1971, 62nd Leg., p. 466, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.500. LIMITATION OF INDEBTEDNESS. In districts organized

under Article III, Section 52, of the Texas Constitution, the

amount of bonds or the amount of the contract indebtedness with

the United States may not be more than one-fourth of the actual

assessed value of the real property in the district as shown by

an assessment made for this purpose or by the last annual

assessment made under this chapter. This limitation does not

apply to districts operating under the authority of Article XVI,

Section 59, of the Texas Constitution.

Acts 1971, 62nd Leg., p. 466, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.501. SPECIAL INTEREST PROCEDURE. (a) The maximum

amount of bonds issued by a district may include a sufficient sum

to pay the first one, two, or three years' interest to accrue on

the bonds, and no taxes shall be levied against property located

in the district for this period except for a sufficient tax to

pay notes provided for in Section 55.038 of this code.

(b) The board may designate the period of interest to begin

either with the date of the bonds fixed in the order which

authorizes their issuance or from the date or dates of the actual

sale, issuance, and delivery of the bonds or any installments.

(c) Any money left in the interest fund at the end of the

designated period still may be used to pay interest on the bonds.

Acts 1971, 62nd Leg., p. 466, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.502. FORMAL REQUIREMENTS OF BONDS. (a) The board shall

issue bonds in the name of the district, and the president shall

sign the bonds, the secretary shall attest to them, and the

district's seal shall be impressed on them.

(b) The bonds shall be issued in denominations of not less than

$100 nor more than $1,000 each.

(c) The bonds shall be payable annually or semiannually and

shall mature not more than 40 years after they are issued.

(d) The bonds may be issued to mature in serial form at any date

which does not come later than the date specified in the notice

of election and may bear any rate of interest which is not more

than the rate of interest specified in the notice.

(e) The terms of the bonds shall include the time, place,

manner, and conditions of payment and the interest rate which are

ordered by the board.

Acts 1971, 62nd Leg., p. 466, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.504. SUIT TO DETERMINE VALIDITY OF BONDS OR CONTRACT.

(a) Before any bonds are offered for sale, the district shall

bring suit in any district court within the judicial district in

which the district is located or in any district court in Travis

County to determine the validity of the bonds. On request of the

secretary of interior, any district entering into a contract with

the United States shall bring suit in one of the same courts to

determine the validity of the contract.

(b) The action shall be in the nature of a proceeding in rem,

and jurisdiction over all interested parties may be obtained by

publishing notice once a week for at least two consecutive weeks

in a newspaper with general circulation in the county in which

the district is located. If there is no newspaper published in

the county, the notice shall be published in the county nearest

to the district in which a newspaper is published.

Acts 1971, 62nd Leg., p. 467, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.505. NOTICE TO ATTORNEY GENERAL. (a) Notice of a

validation suit shall be served on the attorney general in the

manner provided for serving a notice in civil suits.

(b) The attorney general may waive service if he is furnished a

full transcript of the proceedings held in the formation of the

district and held in connection with the issuance of the bonds or

the authorization of the contract with the United States and is

furnished a copy of the contract.

Acts 1971, 62nd Leg., p. 467, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.507. RIGHT OF PERSONS TO INTERVENE AND PARTICIPATE IN

SUIT. At the trial of a validation suit the court may permit

persons having an interest in the issues to be determined to

intervene and participate in the trial of the issues.

Acts 1971, 62nd Leg., p. 468, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.509. JUDGMENT RENDERED. (a) If the judgment of the

court in a validation suit is against the district, the district

may accept the judgment and may correct the error pointed out in

the proceedings in the manner directed by the court.

(b) After the corrections are made, the judgment of the court

shall be rendered showing that the corrections have been made and

that the bonds or the contract is a binding obligation on the

district.

(c) The final judgment, when it is entered, is res judicata in

any case arising in connection with the bonds or their interest

or in connection with the collection of money required under the

contract with the United States and in all matters relating to

the validity of the organization of the district, the district's

bonds, or the contract with the United States.

Acts 1971, 62nd Leg., p. 468, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.510. COURT'S DECREE. (a) After the district court

enters a final judgment in a validation suit, the clerk of the

court shall make a certified copy of the decree which shall be a

part of the orders and decree connected with the election.

(b) The court's decree shall be filed with the comptroller and

he shall record the decree in a book kept for that purpose.

(c) The certified copy of the decree or a certified copy of the

record made by the comptroller shall be received as evidence in

any litigation which may affect the validity of the bonds or

contract with the United States and shall be conclusive evidence

of the validity.

Acts 1971, 62nd Leg., p. 468, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.513. COUNTY CLERK'S FEES. The county clerk is entitled

to receive:

(1) for registering the bonds, 10 cents for each bond which is

registered;

(2) for entering the payment of a bond, 10 cents; and

(3) for recording district instruments required to be recorded

and for which no fee is provided, the same fees provided by law

for recording deeds.

Acts 1971, 62nd Leg., p. 469, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.514. SALE OF BONDS. (a) After the bonds are issued and

registered by the comptroller, the board shall offer the bonds

for sale and shall sell them on the best terms and for the best

possible price.

(b) After all the bonds are sold, the board shall pay to the

district depository all money received from the sale.

(c) The board may exchange the bonds for property to be acquired

by purchase under contract or in payment of the contract price

for work to be done for the use and benefit of the district.

Acts 1971, 62nd Leg., p. 469, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.515. EMERGENCY LOANS AND INTERIM BONDS. (a) The

district may create emergency loans and issue interim bonds for

the purposes, in the manner, and under the restrictions and

limitations provided in Sections 51.444-51.449 of this code.

(b) It is the purpose of this section to confer on the district

the same power and authority with respect to emergency loans and

issuance of interim bonds as that conferred by law on water

control and improvement districts.

Acts 1971, 62nd Leg., p. 469, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.516. TAX LEVY. (a) After bonds have been voted, the

board shall levy a tax on all property in the district sufficient

to pay the interest on the bonds together with an additional

amount to be placed in the sinking fund to discharge and redeem

the bonds at maturity, and the board shall annually levy or have

assessed and collected taxes on all property in the district

sufficient to pay for the expenses for assessing and collecting

the taxes.

(b) The board may issue the bonds in serial form or to be paid

in installments.

(c) The tax levy shall be sufficient to pay the interest on the

bonds, to meet the proportional amount of the principal of the

next maturing series of the bonds, and to pay expenses of

assessing and collecting the taxes for the year.

(d) If a contract is entered into with the United States, the

board shall levy a tax sufficient to meet all installments as

they are due and to pay interest. The directors shall make an

annual levy until the contracts and obligations are discharged.

Acts 1971, 62nd Leg., p. 469, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.517. ADJUSTMENT OF TAX LEVY. The tax which is levied in

connection with the original bond issue shall remain in force for

that purpose until a new levy is made. The board may, from time

to time, increase or diminish the tax for the purpose of

adjusting the tax to the taxable values of taxable property in

the district and the amount to be collected, and the increase or

decrease in the tax shall be sufficient to provide enough money

in the interest and sinking fund to make annual payments on

outstanding bonds.

Acts 1971, 62nd Leg., p. 470, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.518. INTEREST AND SINKING FUND. (a) The district shall

have an interest and sinking fund which shall consist of all

taxes collected under the provisions of this chapter for this

fund.

(b) Money in the interest and sinking fund shall be paid out

only:

(1) to satisfy and discharge interest on the bonds;

(2) to pay the bonds;

(3) to defray the expense of assessing and collecting the tax;

and

(4) to pay principal and interest due to the United States under

a contract with the district under which bonds have not been

deposited with the United States.

(c) The board shall order money from the fund to be paid out by

warrants drawn as provided in this chapter. When funds are paid

out, the depository shall receive and cancel the interest coupon

or bond paid, and the interest coupon or bond shall be delivered

to the board to be cancelled and destroyed.

Acts 1971, 62nd Leg., p. 470, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.519. INVESTMENT OF SINKING FUNDS. The board may invest

sinking funds of the district in bonds of the United States, the

State of Texas, any county, any incorporated city or town, any

independent school district, or any school district authorized to

issue bonds, or they may invest the funds in irrigation or water

improvement bonds. The board may not purchase any bonds which

under their terms would mature subsequent to the maturity date of

bonds for which the sinking fund was created.

Acts 1971, 62nd Leg., p. 470, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.520. REFUNDING BONDS. (a) The board of a district

which has issued bonds under the provisions of this chapter, by

resolution, may issue refunding bonds to replace the original

bonds. The refunding bonds may be issued in any amount, in any

denomination, and for any period of maturity and may bear any

rate of interest provided in the board's resolution.

(b) The refunding bonds shall be issued subject to the

limitations provided in this subchapter for the issuance of

bonds.

(c) The refunding bonds may be exchanged for the original bonds

at the original bonds' face value or at a discount, or the

refunding bonds may be sold and the net proceeds applied to the

purchase of the original bonds at face value or at a discount.

Acts 1971, 62nd Leg., p. 470, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.521. REGISTERING REFUNDING BONDS. (a) The comptroller

may not register any refunding bonds until the original bonds for

which the refunding bonds are issued are presented to him for

cancellation or until a contract for the purchase of a

corresponding number of the original bonds has been entered into

and filed with the comptroller.

(b) After the refunding bonds are registered, the comptroller

shall keep them in his possession until the original bonds are

surrendered to him and cancelled by him, at which time he shall

deliver the new bonds to the proper party or parties.

(c) The original bonds may be presented for payment in

installments and an equal amount of refunding bonds registered

and delivered as provided in this subchapter.

Acts 1971, 62nd Leg., p. 471, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.522. ISSUING REFUNDING BONDS FOR THE SAME AMOUNT AND

WITH THE SAME MATURITY DATE AS THE ORIGINAL BONDS. (a)

Refunding bonds for the same amount and with the same maturity

date as the bonds which they are to replace may be authorized by

resolution of the board and issued without an election to approve

them.

(b) These refunding bonds shall be registered by the comptroller

in the manner provided in Section 55.521 of this code after a

copy of the resolution providing for the issuance of the

refunding bonds and the cancellation of the original bonds is

filed with the comptroller.

(c) After the original bonds are cancelled and the refunding

bonds are registered by the comptroller, the refunding bonds are

valid and binding obligations of the district without further

proceedings and have the same force, validity, and effect as the

original bonds which they have replaced.

Acts 1971, 62nd Leg., p. 471, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.523. ISSUING REFUNDING BONDS WHICH PLACE A GREATER

BURDEN ON THE DISTRICT. If the district issues refunding bonds

for a greater amount, for a greater rate of interest, or for a

longer period of maturity than the bonds which they are to

replace or if the refunding bonds in any other respect create a

greater burden on the district, the district shall submit the

question of whether or not it should issue the refunding bonds to

the voters of the district.

Acts 1971, 62nd Leg., p. 471, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.524. LAW GOVERNING REFUNDING BONDS. (a) The provisions

of this subchapter governing the election and the issuance,

approval, validation, registration, and sale of bonds shall apply

to refunding bonds.

(b) Refunding bonds shall be registered and delivered in the

manner provided in Section 55.521 of this code.

Acts 1971, 62nd Leg., p. 471, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.525. LIMITING DISTRICT'S POWER TO INCUR DEBT. (a) The

board of any district operating under the provisions of Article

XVI, Section 59, of the Texas Constitution, may limit the power

of the district to incur debt and issue bonds in the manner

provided by this subchapter.

(b) The board may adopt a resolution declaring that for a period

of not more than 10 years the district may not issue bonds in

excess of 25 percent of the assessed value of taxable property of

the district according to the last assessment for district

purposes.

Acts 1971, 62nd Leg., p. 472, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.526. NOTICE OF LIMITATION OF DEBT. Once a week for two

consecutive weeks in a newspaper published in the district, the

board shall publish notice of the adoption of a resolution to

limit the district's power to incur debt. The notice shall state

that the resolution will take effect unless a petition against

the proposed limitation signed by 10 percent of the qualified

property taxpaying electors of the district is presented within

30 days after the first publication of notice.

Acts 1971, 62nd Leg., p. 472, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.527. LIMITATION ELECTION. (a) If a petition is filed

under Section 55.526 of this code, the limitation of the power to

incur debt will not take effect unless it is approved at a

general or special election held in the district. The election

will be held in the manner provided for holding other general and

special elections in the district.

(b) The ballots for the election shall be printed to provide for

voting for or against the following proposition: "Limiting during

the term of ______ years, the maximum debt of the district to 25

percent of the assessed value of the real property."

Acts 1971, 62nd Leg., p. 472, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.528. OPERATING UNDER A LIMITATION ON POWER TO INCUR

DEBT. (a) If no petition is presented under Section 55.526 of

this code or if the limitation on the power to incur debt is

approved at the election, the district, during the limitation

period, may not issue bonds under any statute or the constitution

in excess of the limited amount except to complete construction

work for which bonds may be issued within the limitation.

(b) The board shall issue bonds in excess of the limitation to

complete these works only after the commission has approved the

plans and specifications of the original and uncompleted works

together with the estimates of their cost.

Acts 1971, 62nd Leg., p. 472, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 982, ch. 367, Sec. 27, eff.

June 10, 1981.

Sec. 55.529. ISSUING BONDS IN EXCESS OF DEBT LIMITATION. (a)

If the plans, specifications, and estimates under Section 55.528

of this code are approved by the commission, the district shall

publish notice once a week for three weeks that it intends to

issue bonds in excess of the debt limitation to complete the

works. The notice shall include the amount of the proposed bond

issue and the time when a hearing will be held.

(b) The hearing to issue the additional bonds shall be held not

less than 30 days from the date of the first publication of

notice, and any property taxpayer, bondholder or other creditor,

or interested person may appear and be heard.

(c) If the determination after the hearing is to issue the bonds

in the amount stated in the notice, the question of whether or

not the bonds should be issued shall be submitted to the voters

of the district at an election held in the manner provided by

law.

Acts 1971, 62nd Leg., p. 472, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 982, ch. 367, Sec. 28, eff.

June 10, 1981.

Sec. 55.530. ADDITIONAL PROJECTS FOR THE DISTRICT. (a) After

district bonds have been authorized or issued or after a contract

with the United States has been authorized or executed, if the

board thinks it is necessary, it may authorize:

(1) modifications in the district and its improvements;

(2) purchase or construction of additional improvements and

issuance of additional bonds based on the engineer's report; or

(3) a supplemental contract with the United States.

(b) Before any of the projects under Subsection (a) of this

section are undertaken, the board shall enter its findings in the

minutes and shall give notice that an election will be held to

approve the issuance of bonds or the execution of a contract with

the United States. The election shall be held within the time and

the returns made and the result determined in the same manner

provided for the original bond election.

Acts 1971, 62nd Leg., p. 473, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.531. ISSUANCE OF ADDITIONAL BONDS. (a) If an election

held under Section 55.530 of this code favors the issuance of

additional bonds or execution of a contract with the United

States, the board may issue the bonds or negotiate and execute a

supplemental contract with the United States in the manner

provided in this chapter.

(b) If a contract is made with the United States under Section

55.185 of this code and bonds are not deposited with the United

States, the district is not required to issue bonds, and if the

district is required to raise funds in addition to the amount of

the contract, the district shall issue the bonds only for the

additional amount which is needed.

Acts 1971, 62nd Leg., p. 473, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.532. FUNDS TO REPAIR DAMAGED IMPROVEMENTS. (a) If

improvements of the district are damaged, the district may issue

bonds or notes to secure funds to repair the damage.

(b) The district's notes may not be for a term of more than 20

years. The board may issue the notes in serial form to mature in

installments.

(c) Before the notes are issued, the board shall order an

election to be held to approve the issuance of the notes and

shall give notice of the election in the manner provided for bond

elections. The notice shall include the purpose for which the

notes are being issued, the rate of interest, the term of the

notes, and the time and place of the election.

(d) The ballots for the election shall be printed to provide for

voting for or against the following proposition: "Issuance of

notes."

(e) The election shall be held and returns made and canvassed in

the manner provided for bond elections.

(f) If two-thirds of the persons voting in the election vote in

favor of issuing the bonds, the board may issue and sell the

bonds for the benefit of the district.

(g) When the notes are issued or sold, the board shall levy a

tax to pay interest on the bonds and to create a sinking fund

sufficient to pay the interest and the notes before they mature.

Acts 1971, 62nd Leg., p. 473, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.533. PREFERRED LIEN IN FAVOR OF THE UNITED STATES. A

lien for the payments due the United States under a contract

between the district and the United States under which bonds have

not been deposited with the United States shall be a preferred

lien to that of any issue of bonds or any series of any issue of

bonds subsequent to the date of the contract.

Acts 1971, 62nd Leg., p. 474, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.534. DEFAULT IN PAYING PRINCIPAL AND INTEREST ON BONDS

BY A DISTRICT OBTAINING ITS WATER SUPPLY FROM THE UNITED STATES.

(a) If a district which obtains its water supply from the United

States defaults in the payment of principal and interest on bonds

issued by the district, the board, if it considers it advisable,

may authorize the issuance of bonds to fund or refund the debt

including bonds, debt and accrued interest on debt, and interest

on notes lawfully issued to pay for construction or acquisition

of irrigation and drainage works.

(b) Before any bonds are issued under this section, the district

shall submit to the voters of the district the question of

whether or not the bonds should be issued.

(c) The board may issue the bonds either in serial form or in a

form which provides for annual payment of principal and interest

in a single amount, represented by coupons, and the board may

prescribe the form and contents of the bonds and coupons.

Amortization of both principal and interest on the bonds shall be

accomplished in not more than 40 years from the date the bonds

are issued.

(d) If bonds are issued in serial form, they shall be numbered

consecutively beginning with one and continuing in numerical

order. The bonds shall mature serially in annual amounts which

are approximately equal. The board may set the bonds to not less

than 5 years nor more than 40 years.

(e) If the bonds provide for the annual payment of principal and

interest in a single amount which is represented by coupons, the

coupons for the first five years may be for any amount which in

the judgment of the board is economically sound and within the

ability of the district to pay. For the remainder of the term of

the bonds, the coupons shall be paid annually in equal amounts

which are sufficient to liquidate the remainder of the bonds

within 40 years from the date the bonds were issued.

(f) Any funding or refunding bonds issued under this section

shall be negotiable.

(g) The district is not bound by the provisions of Sections

55.504-55.505 of this code, and the exercise of the provisions of

those sections is left to the discretion of the board. If a suit

is instituted, the suit is subject to the provisions and governed

by the statutes relating to these suits.

(h) Except as otherwise provided in this section, the laws

governing the issuance of bonds and the form and contents of

bonds shall apply to bonds issued under this section.

Acts 1971, 62nd Leg., p. 474, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER M. AD VALOREM TAXATION

Sec. 55.581. ASSESSMENT AND COLLECTION OF DISTRICT TAXES. The

assessor and collector shall assess and collect taxes for the

district.

Acts 1971, 62nd Leg., p. 475, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

Sec. 55.600. TAX OFFICE. For the convenience of district

taxpayers, the assessor and collector shall maintain an office

with the board. The office shall serve as a place where taxes may

be paid.

Acts 1971, 62nd Leg., p. 478, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.601. ADDITIONAL DUTIES OF THE ASSESSOR AND COLLECTOR.

The board may prescribe other duties for the assessor and

collector which duties shall be performed in the manner

prescribed in the board's rules and regulations.

Acts 1971, 62nd Leg., p. 479, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.604. ASSESSMENT LIENS. Assessments made by the board

for maintenance and operation of the district are liens against

the land on which the assessments were made and remain liens on

the land until the assessments are paid. No law which provides

for a period of limitation against actions for debt shall apply

under this section, and these debts cannot be barred by

limitation.

Acts 1971, 62nd Leg., p. 479, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.620. GENERAL POWERS AND REGULATIONS. (a) No district

may become a party to, purchase, hold under, assign, seek to

enforce, or receive benefits from a contract between a landowner

and a private canal company which was entered into before the

district was created. Rights and privileges owned or possessed by

the district are those arising or inherent in the district under

this chapter.

(b) The district may not:

(1) acquire or enforce any lien against the land which was fixed

by a contract entered into before the district was created;

(2) prosecute or have prosecuted any suit to recover water taxes

or assessments which accrued before the district was created;

(3) foreclose any lien on land for unpaid water taxes or

assessments which accrued before the district was created;

(4) avail itself of any rights under a private contract relating

to the land which contract was entered into before the district

was created; and

(5) be held liable for the private contract.

(c) The two-year statute of limitation and the provisions of

this section may be pleaded as a bar to an action to recover

water rents or other assessments which accrued on land in the

district before the district was created.

Acts 1971, 62nd Leg., p. 482, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER N. TAXATION ON A BENEFIT BASIS

Sec. 55.651. ELECTION TO DETERMINE METHOD OF TAXATION. (a) A

district which operates under the provisions of Article XVI,

Section 59, of the Texas Constitution, may, at the time the

district is created or before bonds are issued, submit to the

voters of the district the question of whether the district will

levy, assess, and collect taxes on the ad valorem basis or on the

benefit basis.

(b) The question shall be presented to the voters at the time

and in the manner provided by the board.

(c) The ballots for the election shall be printed to provide for

voting for or against the following proposition: "The levy of

taxes on the benefit basis instead of the ad valorem basis."

(d) The election shall be governed by the provisions of this

chapter.

(e) If a majority of the persons voting in the election favor

the proposition, the district shall levy, assess, and collect its

taxes on the benefit basis.

Acts 1971, 62nd Leg., p. 484, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.652. ASSESSMENT RECORD. When necessary, the board shall

apportion and assess the benefits conferred on property in the

district and shall make a record showing the amount and value of

benefits to accrue on property in the district and the amount of

taxes to be levied and collected on the property. No taxes

assessed or adjudged against the property may be more than the

benefit which accrues to the property from the organization,

operation, and maintenance of the district and its improvements.

Acts 1971, 62nd Leg., p. 484, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.653. NOTICE OF TAXES. After the board makes the record

specified in Section 55.652 of this code, the board shall mail to

each property owner whose name appears in the record, notice of

the amount of taxes levied on his property and the date and place

at which the property owner may appear and contest the

correctness and equitableness of the tax.

Acts 1971, 62nd Leg., p. 484, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.654. DECISION AFTER HEARING. After the hearing, the

board shall determine whether or not the tax is equitable and

shall sustain, reduce, or increase the tax to an amount which in

the board's judgment is equitable.

Acts 1971, 62nd Leg., p. 484, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.655. APPLICABLE LAW. The provisions of this chapter

relating to levy, assessment, and collection of taxes which are

not inconsistent with the provisions of this subchapter shall

apply.

Acts 1971, 62nd Leg., p. 484, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.656. DISTRICTS ADOPTING BENEFIT PLAN OF TAXATION. In

any district other than a district operating under a contract

with the United States which is operating under the provisions of

Article XVI, Section 59, of the Texas Constitution, and which

adopted the assessment of benefit plan of taxation, tax values

shall be fixed, levied, assessed, equalized, and collected in the

manner provided in Sections 55.657-55.669 of this code.

Acts 1971, 62nd Leg., p. 484, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.657. COMMISSIONERS OF APPRAISEMENT. As soon as

practicable after the approval of the engineer's report and the

adoption of the plan for improvements to be constructed, the

board shall appoint three disinterested commissioners of

appraisement. The commissioners shall be freeholders but not

owners of land within the district which they represent.

Acts 1971, 62nd Leg., p. 485, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.658. COMPENSATION OF COMMISSIONERS. On approval by the

board, each commissioner is entitled to receive $10 a day for

each day he actually serves, plus all necessary expenses.

Acts 1971, 62nd Leg., p. 485, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.659. NOTICE OF APPOINTMENT AND MEETING. Immediately

after the commissioners of appraisement are appointed, the

secretary of the board shall give written notice to each

appointee of his appointment and of the time and place of the

first meeting of the commissioners.

Acts 1971, 62nd Leg., p. 485, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.660. FIRST MEETING OF COMMISSIONERS. (a) The

commissioners shall meet at the time specified in the notice from

the secretary or as soon thereafter as possible.

(b) At the meeting the commissioners shall take an oath to

faithfully and impartially discharge their duties as

commissioners and make a true report of the work which they

perform. They shall then organize by electing one commissioner as

chairman and one commissioner as vice-chairman.

(c) The secretary of the board or, in his absence, a person

appointed by the board shall serve as secretary to the

commissioners of appraisement and shall furnish to the

commissioners any information and assistance which is necessary

for the commissioners to perform their duties.

Acts 1971, 62nd Leg., p. 485, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.661. ASSISTANCE FOR COMMISSIONERS. Within 30 days after

the commissioners qualify and organize, they shall begin to

perform their duties, and in the exercise of their duties, they

may obtain legal advice and information relative to their duties

from the district's attorney and, if necessary, may require the

presence of the district engineer or one of his assistants at any

time and for as long as necessary to properly perform their

duties.

Acts 1971, 62nd Leg., p. 485, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.662. VIEWING LAND AND OTHER PROPERTY AND IMPROVEMENTS IN

DISTRICT. The commissioners shall view the land in the district

which will be affected by the district's reclamation plans and

the public roads, railroads, rights-of-way, and other property

and improvements located in the district and shall assess the

amount of the benefits and damages that will accrue to the land,

roads, railroads, rights-of-way, or other property or

improvements in the district from the construction of the

improvements.

Acts 1971, 62nd Leg., p. 485, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.663. COMMISSIONERS REPORT. (a) The commissioners shall

prepare a report and file it with the secretary of the board. The

report shall be signed by at least a majority of the

commissioners.

(b) The report shall include:

(1) the name of the owner of each tract of land which is subject

to assessment;

(2) a description of the property;

(3) the amount of the benefits or damages assessed on each tract

of land;

(4) the time and place at which a hearing will be held on the

report to hear objections; and

(5) the number of days each commissioner served and the actual

expenses incurred during his service as commissioner.

(c) The date set in the report for the hearing may not be

earlier than 20 days after the report is filed.

Acts 1971, 62nd Leg., p. 486, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.664. NOTICE OF HEARING. (a) After the commissioners'

report is filed, the secretary of the board shall publish notice

of the hearing on the report at least once a week for two

consecutive weeks in a newspaper published in each county in

which part of the district is located. The secretary also shall

mail written notice of the hearing to each person whose property

will be affected if his address is known.

(b) The notice shall state:

(1) the time and place of the hearing;

(2) that the commissioners' report has been filed;

(3) that interested persons may examine the report and make

objections to it; and

(4) that the commissioners will meet at the time and place

indicated to hear and act on objections to the report.

(c) On the day of the hearing, the secretary shall file in his

office the original notice and his affidavit stating the manner

of publication, the names of persons to whom notice was mailed,

and the names of persons to whom notice was not mailed because

the secretary by reasonable diligence could not ascertain their

addresses. Copies of the notice and affidavit also shall be filed

with the commissioners of appraisement and the clerk of the

commissioners court.

Acts 1971, 62nd Leg., p. 486, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.665. HEARING. (a) At or before the hearing on the

commissioners' report, an owner of land which is affected by the

report or the reclamation plans may file exceptions to all or

part of the report.

(b) At the hearing, the commissioners shall hear and form

opinions on the objections submitted and for the objections which

are sustained, the commissioners may make necessary changes and

modifications in the report.

Acts 1971, 62nd Leg., p. 486, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.666. WITNESSES AT THE HEARING. At the hearing,

interested parties not only may appear in person or by attorney,

but are entitled, on demand, to have the chairman of the

commissioners issue process for witnesses. The commissioners

shall have the same power as a court of record to enforce the

attendance of witnesses.

Acts 1971, 62nd Leg., p. 486, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.667. COSTS OF HEARING. The commissioners may adjudge

and apportion the cost of the hearing in any manner they consider

equitable.

Acts 1971, 62nd Leg., p. 487, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.668. COMMISSIONERS' DECREE. (a) After the

commissioners have made a final decision based on the hearing,

they shall issue a decree confirming their report insofar as it

remains unchanged, and shall approve and confirm changes in the

report.

(b) The final decree and judgment of the commissioners shall be

entered in the minutes of the board, and certified copies shall

be filed with the county clerk of each county in which part of

the district is located and shall be notice to all persons of the

contents and purpose of the decree.

(c) The findings of the commissioners which relate to benefits

and damages to land and other property in the district are final

and conclusive.

Acts 1971, 62nd Leg., p. 487, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 71, eff. Sept. 1,

1989.

Sec. 55.669. EFFECT OF FINAL JUDGMENT AND DECREE. The final

judgment and decree of the commissioners shall form the basis for

all taxation in the district. Taxes shall be apportioned and

levied on each tract of land and other real property in the

district in proportion to the net benefits to the land or other

property stated in the final judgment and decree.

Acts 1971, 62nd Leg., p. 487, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.670. FIXING TAX AS EQUAL SUM ON EACH ACRE. At the

election at which the plan of taxation is determined or at any

other time before the bonds are issued, the voters of a district

which is not operating under a contract with the United States

may vote on the proposition of whether or not benefits for tax

purposes shall be fixed as an equal sum on each acre of land that

is irrigated or to be irrigated by gravity flow from the canal

system of the district. The benefit per acre shall be voted on as

it is applied to land in the district that can be irrigated by

gravity flow from the irrigation system and also the benefit to

land in the district that cannot be irrigated by gravity flow.

Acts 1971, 62nd Leg., p. 487, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.671. ELECTION. (a) If the board desires to submit the

question of whether or not to adopt the method of assessing

benefits provided in Section 55.670 of this code, it shall order

an election to be held in the district and shall submit the

proposition in the manner provided for other district elections.

(b) The ballots for the election shall be printed to provide for

voting for or against: "Uniform assessment of benefits of $______

per acre on all irrigable land in the district, and the

assessment of $______ per acre on all nonirrigable land in the

district."

(c) The board shall determine the amounts which shall fill the

spaces in the proposition. The amount of charge per acre may be

found by dividing the number of acres of land into the amount of

debt to be incurred by the district in providing for irrigation.

(d) If a majority of the persons voting in the election vote in

favor of the proposition, it shall be adopted.

Acts 1971, 62nd Leg., p. 487, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.672. EXCLUDING NONIRRIGABLE LAND FROM DISTRICT. If the

owner of land which is classed as nonirrigable under the uniform

acreage valuation objects to the amount of charges fixed against

him by the order calling the election or by the result of the

election, he may have his nonirrigable land excluded from the

district by filing an application for exclusion as provided by

law within 10 days after the election is held.

Acts 1971, 62nd Leg., p. 488, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.673. SETTING ANNUAL VALUE OF LAND UNNECESSARY. If the

district adopts the uniform acreage valuation for taxation, the

valuation shall be applied to all land in the district, and it is

not necessary to annually fix the value of the land. It is also

unnecessary for the board to appoint a commission to ascertain or

fix the value of the improvement to particular land.

Acts 1971, 62nd Leg., p. 488, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

Sec. 55.674. PREPARING TAX ROLLS. (a) The board shall examine

the tax rolls to determine if all property subject to taxation

appears on the tax rolls under the proper classification. The

board shall add to the tax roll any property which was left off

and shall examine, correct, and certify the tax roll.

(b) Any property owner may protest to the board that his

property has not been properly classified. The board shall

consider the protest, hear evidence, and enter its findings in

the minutes.

Acts 1971, 62nd Leg., p. 488, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

Sec. 55.676. LAW GOVERNING ADMINISTRATION OF BENEFIT TAX PLAN.

In a district that levies taxes on a benefit basis, the rate of

taxation and the assessment and collection of taxes shall be

governed by the law relating to ad valorem taxes to the extent

applicable.

Acts 1971, 62nd Leg., p. 488, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841 Sec. 4(r), eff.

Jan. 1, 1982.

Sec. 55.677. IRRIGATING NONIRRIGABLE LAND. If land which is

classed as nonirrigable is later irrigated by the district,

before the owner of the land receives the water, he shall pay to

the district an amount equal to the entire amount that would have

been charged to the owner if the land had been originally classed

as irrigable.

Acts 1971, 62nd Leg., p. 488, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER O. ADDING AND EXCLUDING TERRITORY, AND CONSOLIDATING

DISTRICTS

Sec. 55.721. EXCLUSION OF NONAGRICULTURAL AND NONIRRIGABLE LAND

FROM DISTRICT. Land located in the district which is classified

as nonagricultural and nonirrigable may be excluded from the

district in the manner provided in Subchapter J, Chapter 49.

Acts 1971, 62nd Leg., p. 490, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1995, 74th Leg., ch. 715, Sec. 26, eff. Sept. 1,

1995.

Sec. 55.750. CONSOLIDATION OF DISTRICTS. Two or more districts

governed by the provisions of this chapter may consolidate into

one district as provided by Sections 55.751-55.754.

Acts 1971, 62nd Leg., p. 495, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.751. ELECTIONS TO APPROVE CONSOLIDATION. (a) After the

directors of each district have agreed upon the terms and

conditions of consolidation, they shall order an election in each

district to determine whether the districts should be

consolidated.

(b) The directors of each district shall order an election to be

held on the same day in each district and shall give notice of

the election for at least 20 days in the manner provided by law

for other elections.

(c) The districts may be consolidated only if the electors in

each district vote in favor of the consolidation.

Acts 1971, 62nd Leg., p. 495, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.752. GOVERNING CONSOLIDATED DISTRICTS. (a) When two or

more districts are consolidated, they become one district, except

for the payment of debts created prior to consolidation, and are

governed as one district.

(b) During a period of 90 days after the date of the election to

approve consolidation, the officers of each district shall

continue to act jointly as officers of the district to wind up

the affairs of their respective districts.

(c) The consolidation agreement may provide that the officers of

the original districts shall continue to act jointly as officers

of the consolidated district until the next election or name

persons to serve as officers of the consolidated district until

the next election if all officers of the original districts agree

to resign.

(d) New officers of the consolidated district must qualify as

officers of the district within the period of 90 days after the

election and shall assume their offices at the expiration of the

90-day period.

(e) The current boards shall approve the bond of each new

officer.

Acts 1971, 62nd Leg., p. 495, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.753. DEBTS OF ORIGINAL DISTRICTS. (a) When two or more

districts are consolidated, the debts of the original districts

are protected and are not impaired.

(b) These debts may be paid by taxes or assessments levied on

the land in the original district as if it had not consolidated

or contributions from the consolidated district on terms stated

in the consolidation agreement.

Acts 1971, 62nd Leg., p. 496, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.754. TAXES OF THE ORIGINAL DISTRICT. (a) After

consolidation, the officers of the consolidated district shall

assess and collect taxes on property in the original district to

pay debts created by the original district.

(b) If the officers of the consolidated district fail or refuse

in due time to assess and collect taxes on property in the

original district to pay the obligations of the original

district, the taxes may be assessed and collected and paid on the

obligations by a receiver acting under orders of a district

court. A creditor or five or more taxpayers in the district may

bring suit in a district court to have a receiver appointed.

Acts 1971, 62nd Leg., p. 496, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.755. EXCLUSION OF CERTAIN NONIRRIGATED LAND. If a

district is principally engaged in providing water for

agricultural irrigation or the primary purpose of the district is

to provide water for agricultural irrigation, the board may

exclude from the district land that is not being irrigated as

provided by Sections 51.759 through 51.766. This section applies

only to land that is eligible for exclusion under Section 51.759.

Added by Acts 1995, 74th Leg., ch. 42, Sec. 2, eff. Aug. 28,

1995.

SUBCHAPTER P. DISSOLUTION OF DISTRICT

Sec. 55.801. FAILURE TO FUNCTION. Subject to the provisions of

Sections 50.251-50.256 of this code, if any district does not

begin to acquire the necessary canals, ditches, flumes, laterals,

reservoirs, sites, damsites, pumping plants, or other things

necessary to the successful operation of the district or does not

diligently pursue the purposes for which it was created within

two years after its organization, the district may be dissolved

without formal action.

Acts 1971, 62nd Leg., p. 496, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.802. RIGHTS OF DEBTORS IF DISTRICT FAILED TO FUNCTION.

Any person with an interest in the district or a debt owed by the

district may collect the debt in the manner provided for the

collection of a debt due by any person, association of persons,

or corporation. A court of competent jurisdiction may render

judgment making the debt a lien against the property of the

district and providing for the payment of the debt and judgment

in the manner that a judgment for debt is enforced against a city

or town that has been dissolved.

Acts 1971, 62nd Leg., p. 496, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.803. DISSOLUTION USING PROCEDURE FOR ORGANIZATION OF

DISTRICTS. If all debts and obligations of the district have

been paid and discharged, a district may dissolve voluntarily by

the same vote and in the same manner provided in this chapter for

the organization of districts. The election shall be held in the

manner provided in this chapter for holding elections in the

district.

Acts 1971, 62nd Leg., p. 496, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.804. DISSOLUTION USING PROCEDURE FOR ABOLITION OF

DISTRICTS IN CHAPTER 56. A district may dissolve voluntarily in

the manner provided for the dissolution of districts in Chapter

56 of this code, and the provisions in that chapter shall control

the abolition of the district and the legal consequences of

abolition.

Acts 1971, 62nd Leg., p. 497, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 55.805. PAYMENT OF DEBTS ON DISSOLUTION OF DISTRICT. (a)

All debts of districts dissolved under the provisions for the

dissolution of districts in this subchapter shall be prorated

against the lands in the district in accordance with the assessed

valuation for the preceding year of the lands owned by each

separate landowner, according to the tax rolls in the office of

the tax collector of the county in which the land is located.

(b) The pro rata assessments shall be paid within five years

from the date of dissolution in five equal annual installments or

at any time within the five-year period.

(c) Any allowed claim owned by a landowner against whom a pro

rata assessment has been made shall be credited on the

liquidation of the assessment. All prior payments made by any

landowner of the dissolved district shall be credited on the

assessment against him and his land.

(d) The issuance of a receipt for the payment of the assessment

by the proper official as provided in Chapter 56 of this code

shall release the owner of the assessments and his land from the

liens. The receipts may be recorded in the real estate records of

the county or counties in which the land of the owner is located.

(e) When the assessment has been paid, the landowner is released

automatically from the debt, and his land is released from all

liens existing as security for the assessment.

Acts 1971, 62nd Leg., p. 497, ch. 58, Sec. 1, eff. Aug. 30, 1971.



CHAPTER 56. DRAINAGE DISTRICTS

WATER CODE

TITLE 4. GENERAL LAW DISTRICTS

CHAPTER 56. DRAINAGE DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 56.001. DEFINITIONS. In this chapter:

(a) "District" means any drainage district organized under this

chapter.

(b) "Board" means the governing body of a drainage district.

(c) "Commissioners court" means the commissioners court of the

county in which the district is organized.

Acts 1971, 62nd Leg., p. 497, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER B. CREATION OF DISTRICT; CONVERSION TO ARTICLE XVI,

SECTION 59, DISTRICT

Sec. 56.011. CREATION OF DISTRICT. A drainage district may be

created in the manner prescribed by this subchapter, either under

and subject to the limitations of Article III, Section 52, of the

Texas Constitution, or under Article XVI, Section 59, of the

Texas Constitution.

Acts 1971, 62nd Leg., p. 498, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.012. NAME OF EACH DISTRICT. The name of each district

shall include the name of the county in which it is located and

each district shall be numbered in consecutive order.

Acts 1971, 62nd Leg., p. 498, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.013. AREA INCLUDED IN A DISTRICT. A district may

include all or part of any village, town, or municipal

corporation, but land included in one district may not be

included in any other drainage district.

Acts 1971, 62nd Leg., p. 498, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.014. PETITION. (a) Any person may present a petition

to the commissioners court requesting the creation of a district.

The petition shall be signed by at least 25 of the resident

freehold taxpayers of the proposed district, or by at least

one-third of the resident freehold taxpayers of the district if

there are less than 75 of them, whose land might be affected by

creation of the district.

(b) The petition shall state:

(1) the necessity, public utility, and feasibility of the

proposed district;

(2) the proposed boundaries of the district; and

(3) the proposed name for the district.

Acts 1971, 62nd Leg., p. 498, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.015. DEPOSIT. (a) Any person filing a petition shall

deposit with the clerk of the commissioners court cash, in an

amount to be determined by the county election officer, which

shall be held by the clerk until the result of the election to

create the district and issue bonds is officially announced.

(b) If the result of the election favors creating the district,

the clerk shall return the deposit to the petitioners or their

agent or attorney, but if the result of the election is against

the creation of the district, the clerk shall pay the cost and

expenses of the election from the deposit with vouchers signed by

the county judge and return the balance of the deposit to the

petitioners or their agent or attorney.

Acts 1971, 62nd Leg., p. 498, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2001, 77th Leg., ch. 298, Sec. 1, eff. Sept. 1,

2001.

Sec. 56.016. TIME OF HEARING. At the same meeting at which the

petition is presented, the commissioners court shall schedule a

hearing on the petition at a regular or special meeting of the

commissioners court. The hearing must be held during the period

beginning on the 30th day and ending with the 60th day after the

day the petition is presented.

Acts 1971, 62nd Leg., p. 498, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.017. NOTICE. (a) The commissioners court shall order

the clerk to give notice of the time and place of the hearing on

the petition by posting a copy of the petition and order of the

commissioners court during the 20-day period immediately

preceding the day of the hearing in five public places in the

county. The clerk shall post one of the copies at the courthouse

door and the four other copies within the boundaries of the

proposed district.

(b) The clerk is entitled to receive five cents a mile for each

mile necessarily traveled in posting the notices.

Acts 1971, 62nd Leg., p. 499, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.018. HEARING ON THE PETITION. At the hearing on the

petition, any person whose land would be affected by creating the

district may appear before the commissioners court and may

contest the creation of the district or contend for its creation.

The person may offer testimony to show that the district is or is

not necessary and would or would not be a public utility and that

creating the district would or would not be feasible or

practicable.

Acts 1971, 62nd Leg., p. 499, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.019. FINDINGS. (a) At the hearing on the petition, if

it appears to the commissioners court that drainage of the

proposed district is feasible and practicable and is needed and

would be conducive to public health or would be a public benefit

or a public utility, the commissioners court shall make findings

to this effect.

(b) If the commissioners court finds any of the issues in

Subsection (a) of this section in the negative, it shall dismiss

the petition at the cost of the petitioners.

(c) The findings of the commissioners court shall be recorded.

Acts 1971, 62nd Leg., p. 499, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.020. ENGINEER. (a) If the findings of the

commissioners court under Section 56.019 of this code favor

creating the district, the commissioners court shall appoint a

competent civil engineer, who shall be entitled to as many

assistants as necessary.

(b) The engineer and his assistants are entitled to the

compensation and allowances for transportation, supplies, and

other expenses agreed on by the engineer and the commissioners

court.

Acts 1971, 62nd Leg., p. 499, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.021. ENGINEER'S BOND. The engineer shall execute a bond

for $500 with two or more sureties approved by the commissioners

court, payable to the county judge for the use and benefit of the

district, conditioned on the faithful performance of his duties

under this chapter.

Acts 1971, 62nd Leg., p. 499, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.022. SURVEY AND PRELIMINARY PLANS. (a) Within the time

prescribed by the commissioners court, the engineer shall make a

careful survey of the land proposed to be drained and protected

by levees. For the purposes of the survey, the engineer may go on

land located inside or outside the district, including land

located in a different county.

(b) The engineer shall obtain information regarding land and

outlets inside the proposed district from the Texas Natural

Resource Conservation Commission and from other sources, and he

shall cooperate with the Texas Natural Resource Conservation

Commission in the discharge of its duties.

(c) The engineer shall use the survey to make preliminary plans:

(1) locating approximately the necessary canals, drains,

ditches, laterals, and levees;

(2) designating the streams and bayous necessary to be cleaned,

deepened, and straightened;

(3) estimating the cost in detail of each contemplated

improvement; and

(4) estimating the probable annual cost of maintaining the

improvements.

(d) The engineer shall ascertain and procure proper and

necessary outlets for the proposed canals, drains, and ditches

necessary to drain the district.

(e) The engineer shall immediately make a report of his work to

the commissioners court.

Acts 1971, 62nd Leg., p. 499, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 982, ch. 367, Sec. 29, eff.

June 10, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.146, eff.

Sept. 1, 1985; Acts 1995, 74th Leg., ch. 76, Sec. 11.331, eff.

Sept. 1, 1995.

Sec. 56.023. MAP. (a) The engineer shall include with his

report a map showing:

(1) the beginning point and outlets of canals, drains, ditches,

and laterals;

(2) the length, width, depth, and slopes of the banks of any cut

or excavation and the estimated number of cubic yards of earth

necessary to be removed from each; and

(3) the location and size of levees and the estimated number of

cubic yards of earth necessary to construct them.

(b) The engineer will comply sufficiently with Subsection (a) of

this section if he describes the boundaries and provides the

other information required by that subsection on a copy of the

official land office map of the county in which the proposed

district is located.

Acts 1971, 62nd Leg., p. 500, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.024. HEARING ON PRELIMINARY REPORT. (a) At the first

regular or special meeting of the commissioners court after the

engineer files his preliminary report with the clerk, the

commissioners court shall schedule the report for hearing at a

regular or special meeting, which must be held during the period

beginning on the 20th day and ending with the 30th day after the

day the commissioners court schedules the hearing.

(b) The clerk shall post notice of the hearing on the

preliminary report in the manner provided in Section 56.017 of

this code.

(c) At the hearing, any resident or nonresident freehold

taxpayer whose land may be affected by the improvements, may

appear and object to any of the improvements because they are not

located at the proper places or they are not sufficient in number

or capacity to properly drain the territory.

Acts 1971, 62nd Leg., p. 500, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.025. CHANGING THE PRELIMINARY REPORT. (a) The

commissioners court may change the location of any improvement

shown in the preliminary report or may add to or reduce the

number of improvements. The commissioners court may order the

engineer to locate any additional canals, drains, ditches, or

levees for the purpose of conducting water from the land of the

district or to prevent overflow of water from streams or other

bodies of water onto the land of the district to be drained.

(b) The commissioners court may refer the entire preliminary

report to the engineer for compliance with its orders and may

require the engineer to submit a further report.

(c) If material changes or alterations are made in the

preliminary report, the clerk shall give notice, and the

commissioners court shall hold a hearing in the manner provided

for the original preliminary report.

Acts 1971, 62nd Leg., p. 500, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.026. ADOPTING THE PRELIMINARY REPORT. If there are no

objections to the preliminary report or if the commissioners

court finds that objections to the report are not valid, the

report shall be approved and the approval entered in the minutes.

Acts 1971, 62nd Leg., p. 501, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.032. AUTHORIZING EXISTING DISTRICTS TO OPERATE UNDER

ARTICLE XVI, SECTION 59, OF THE TEXAS CONSTITUTION. (a) Any

existing district may be authorized to operate under the

provisions of Article XVI, Section 59, of the Texas Constitution

without change of name or impairment of obligations.

(b) To operate under Article XVI, Section 59, of the Texas

Constitution, the board must adopt a resolution proposing the

change and schedule a hearing on the resolution. The hearing must

be held not earlier than the 30th day but not later than the 60th

day after the date the resolution is adopted. The board shall

give notice of the time and place of the hearing on the

resolution by posting a copy of the resolution for at least the

20 days preceding the date of the hearing in five public places

in the county. One of the copies shall be posted on the

courthouse door and the other copies shall be posted within the

boundaries of the district. Following the hearing, the board may

adopt a resolution authorizing the district to operate under the

provisions of Article XVI, Section 59, of the Texas Constitution.

(c) Any district operating under the provisions of this section

is governed and controlled by the laws under which it was

organized.

(d) Limitations imposed by Article III, Section 52, of the Texas

Constitution and this chapter on debts to be incurred and taxes

to be levied are not applicable to districts operating under

Article XVI, Section 59, of the Texas Constitution.

Acts 1971, 62nd Leg., p. 502, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2001, 77th Leg., ch. 298, Sec. 2, eff. Sept. 1,

2001.

Sec. 56.033. ALTERNATE PROCEDURE FOR CREATION. (a) The

landowners of a defined area of territory not included in a

district may file with the commissioners court a petition

requesting an election on the creation of a district. The

petition must:

(1) be signed by registered voters residing in the territory

equal in number to at least five percent of the number of votes

received in the territory to be included by all candidates in the

most recent gubernatorial general election; and

(2) describe by metes and bounds the territory to be included in

the district.

(b) The commissioners court shall call and hold a hearing to

determine if the petition meets the requirements of Subsection

(a).

(c) If the commissioners court determines the petition meets the

requirements of Subsection (a), the court shall order an election

held in the proposed district to determine whether or not the

district should be created and whether or not the district should

issue bonds and levy taxes to pay for the bonds.

(d) The provisions of this subchapter, other than Section

56.019, govern the hearing and election.

Added by Acts 1995, 74th Leg., ch. 958, Sec. 1, eff. June 16,

1995.

SUBCHAPTER C. ADMINISTRATIVE PROVISIONS

Sec. 56.061. CREATION OF BOARD. (a) A district is governed by

a board of three directors unless special law provides otherwise.

(b) When a district is established, the commissioners court

shall appoint three directors for the district to serve until

permanent directors are elected.

Acts 1971, 62nd Leg., p. 502, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1999, 76th Leg., ch. 222, Sec. 1, eff. Sept. 1,

1999.

Sec. 56.062. ELIGIBILITY REQUIREMENTS FOR DIRECTORS. To be

eligible to serve as a director, a person must satisfy the

requirements of Section 141.001(a), Election Code.

Added by Acts 2001, 77th Leg., ch. 298, Sec. 3, eff. Sept. 1,

2001.

Sec. 56.064. ELECTION OF DIRECTORS. (a) For any district in

which special law requires that directors be appointed, except

when the special law otherwise provides, on petition of a

majority of the real property taxpayers of a district requesting

an election of district directors, the commissioners court shall

immediately order an election to be held at the earliest legal

time. The election shall be held as other elections under Chapter

49.

(b) The first elected directors of the districts in Calhoun,

Matagorda, and Victoria Counties hold office until May 15 of the

next succeeding odd-numbered year. Subsequent directors of the

district are elected every two years on the first Saturday in May

in each odd-numbered year, for a term of two years beginning on

May 15 following the election.

Acts 1971, 62nd Leg., p. 503, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1975, 64th Leg., p. 1847, ch. 575, Sec. 1, 2,

eff. Sept. 1, 1975; Acts 1983, 68th Leg., p. 5216, ch. 951, Sec.

10, eff. Jan. 1, 1984; Acts 1987, 70th Leg., ch. 54, Sec. 25(o),

eff. Sept. 1, 1987; Acts 1989, 71st Leg., ch. 59, Sec. 1, eff.

May 5, 1989; Acts 1995, 74th Leg., ch. 715, Sec. 27, eff. Sept.

1, 1995; Acts 1999, 76th Leg., ch. 222, Sec. 2, eff. Sept. 1,

1999.

Sec. 56.0641. ELECTION PROCEDURES. (a) In those districts

referred to in Subsection (b) of Section 56.064, until otherwise

ordered by the board of directors, the three persons receiving

the highest number of votes at each election are elected. By

order made before the 60th day preceding an election for

directors, the board of directors in those districts referred to

in Subsection (b) of Section 56.064 may order that the election

of directors for that district shall be by position or place,

designated as Place No. 1, Place No. 2, and Place No. 3. The

order shall designate the place numbers in relation to the

directors then in office, and these place designations shall be

observed in all future elections. The person receiving the

highest number of votes for each position or place is elected.

Once the board of directors has adopted the place system for

election, neither that board nor their successors may rescind the

action.

(b) A person wishing to have his name printed on the ballot as a

candidate for director in those districts referred to in

Subsection (b) of Section 56.064 shall file a signed application

with the secretary of the board of directors not later than 5

p.m. of the 31st day preceding the election.

(c) The board of directors in those districts referred to in

Subsection (b) of Section 56.064 shall order the election,

appoint the election judges, canvass the returns, and declare the

results of the election. In other respects, the procedures for

conducting the election and for voting are as specified in the

Texas Election Code. The expenses of holding the election shall

be paid out of the construction and maintenance fund of the

district.

Added by Acts 1975, 64th Leg., p. 1847, ch. 575, Sec. 3, eff.

Sept. 1, 1975. Amended by Acts 1999, 76th Leg., ch. 222, Sec. 3,

eff. Sept. 1, 1999.

Sec. 56.0642. APPLICABILITY TO SPECIAL LAW DISTRICTS.

Subsection (b) of Section 56.064 and Section 56.0641 of this code

apply to drainage districts created or governed by special law

where the special law expressly adopts the provisions of Section

56.064 of this code or its predecessor statute (Article 8119,

Revised Civil Statutes of Texas, 1925) or repeats its provisions,

without change in substance, as those provisions existed at the

time the special law was enacted; but they do not apply to any

district established, reestablished, or otherwise affected by

special law where the special law contains specific provisions

relating to the method of selecting the governing body of the

district which were at variance with the provisions of Section

56.064 of this code or its predecessor at the time the special

law was enacted.

Added by Acts 1975, 64th Leg., p. 1848, ch. 575, Sec. 4, eff.

Sept. 1, 1975. Amended by Acts 1999, 76th Leg., ch. 222, Sec. 4,

eff. Sept. 1, 1999.

Sec. 56.069. TRANSFER OF BOARD'S POWER TO COMMISSIONERS COURT.

(a) The functions, powers, rights, and duties exercised by or

relating to the board of any district may be transferred to the

commissioners court of the county in which the district is wholly

located, but before the transfer is made, the commissioners court

and the board must pass resolutions authorizing the transfer. In

any district in which the board is elected, the transfer may not

be made unless the transfer is approved by a majority of the

voters voting on that issue at an election held in the district.

(b) After the transfer is made, the commissioners court shall be

the sole governing body of the district and shall exercise the

functions, powers, rights, and duties transferred.

(c) The members of the commissioners court are not entitled to

receive any compensation for the exercise of these functions,

powers, rights, and duties.

(d) On the passage of a resolution at a meeting of the board of

the district, the commissioners court may be authorized to

receive an allowance of not more than $150 a month for travel

expense incurred by the commissioners incident to the discharge

of their duties as members of the board of the district.

Acts 1971, 62nd Leg., p. 504, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1973, 63rd Leg., p. 1780, ch. 653, Sec. 4, eff.

June 16, 1973; Acts 2001, 77th Leg., ch. 298, Sec. 4, eff. Sept.

1, 2001.

Sec. 56.082. HEARING; POWERS OF THE COMMISSIONERS COURT. (a)

Except as otherwise provided in this chapter, the commissioners

court has exclusive jurisdiction to hear and determine:

(1) contests and objections to creating a district;

(2) matters relating to creating a district; and

(3) all proceedings of a district during its organization.

(b) The commissioners court may adjourn a hearing from day to

day, and the judgment of the commissioners court rendered under

Subsection (a) of this section is final.

Acts 1971, 62nd Leg., p. 506, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1999, 76th Leg., ch. 222, Sec. 5, eff. Sept. 1,

1999.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 56.111. CONTROL AND REPAIR OF DISTRICT IMPROVEMENTS. The

board may control and supervise the construction and maintenance

of canals, drains, ditches and levees, and other improvements of

the district and shall keep them in repair.

Acts 1971, 62nd Leg., p. 506, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.115. DUTIES OF THE ENGINEER. (a) The engineer shall

make a map of the district showing:

(1) the boundary lines of the district;

(2) the original surveys within the boundaries of the district;

and

(3) the number of acres in an original survey which are included

in the district if the boundary lines of the district cross the

original survey.

(b) The engineer shall make maps and profiles of the canals,

drains, ditches, and levees located in the district and their

outlets extending beyond the boundaries of the district.

(c) A copy of the land office map of the county which shows the

name and number of each survey and the area or number of acres

within the district is sufficient to comply with the requirement

for a map of the district, and any recognized map of a city or

town in the district is sufficient to comply with the requirement

for a map of that city or town.

Acts 1971, 62nd Leg., p. 507, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.116. MAPS AND ESTIMATES. (a) The map and profile shall

include the relation that each canal, drain, ditch, or levee

bears to each tract of land through which it passes and the shape

into which the canal, drain, ditch, or levee divides each tract.

(b) If any canal, drain, ditch, or levee cuts off any tract

containing less than 20 acres of land, the map shall show:

(1) the number of acres divided from the tract;

(2) the number of acres in the whole tract;

(3) the shape of the small tract; and

(4) the relation of the small tract to the canal, ditch, drain,

or levee.

(c) The profile may show the number of cubic yards necessary to

be excavated to make each canal, drain, or ditch and to build any

levee located in the district and may give the estimated cost of

each.

(d) When the map, profile, and estimates are completed, the

engineer shall sign them in his official capacity and file them

with the clerk of the commissioners court.

Acts 1971, 62nd Leg., p. 507, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.120. RAILROAD CULVERTS. (a) At the expense of the

district, the board may construct necessary bridges and culverts

across or under a track or right-of-way of a railroad to enable

the district to construct and maintain a necessary canal, drain,

or ditch.

(b) Before the board constructs a bridge or culvert, the board

shall give notice to the railroad authorities authorized to build

or construct bridges and culverts and shall allow the railroad 30

days to build the bridge or culvert at its own expense and

according to its own plans.

(c) Bridges or culverts shall be constructed so they will not

interfere with the free and unobstructed flow of water passing

through the canals and drains and shall be placed at points

designated by the engineer.

Acts 1971, 62nd Leg., p. 508, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.121. ROAD CULVERTS. The board shall build necessary

bridges and culverts across or over canals, drains, ditches,

laterals, and levees which cross a county or public road and

shall pay for the construction with funds of the district.

Acts 1971, 62nd Leg., p. 508, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.122. CONSTRUCTING BRIDGES AND CULVERTS IN CERTAIN

COUNTIES. (a) If it is necessary to build a bridge or culvert

across or over a state highway located in a county having a

population of more than 350,000 inhabitants, according to the

last preceding federal census, the board may construct or assist

in constructing the bridge or culvert.

(b) After the bridge or culvert is constructed, the board may

pay or may join with any county or other governmental agency or

subdivision to pay the expenses of making necessary and needed

repairs. The expenses shall be paid from the funds of the

district.

Acts 1971, 62nd Leg., p. 508, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.123. CHANGE IN PLANS WITHOUT ADDITIONAL EXPENDITURES.

(a) After the board authorizes bonds to be issued, the board may

make changes in the district or its improvements which will be an

advantage to the district but which will not increase the cost of

the proposed work beyond the amount of bonds authorized.

(b) The board may make the changes by entering on their minutes

a notation of the changes, with the district maps and profiles

showing the changes. Notice of the changes shall be given by

publishing the notation with the book and page number of the

minutes for two consecutive weeks in a newspaper of general

circulation published in the English language in the county in

which the district is located.

Acts 1971, 62nd Leg., p. 509, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1999, 76th Leg., ch. 222, Sec. 6, eff. Sept. 1,

1999.

Sec. 56.124. CHANGE IN PLANS WITH ADDITIONAL EXPENDITURES. (a)

If the board decides that changes or additions in the preliminary

survey would be of advantage to the district but would

necessitate issuing additional bonds of the district, it shall

certify the need for additional bond authorization and file the

certification with maps and profiles prepared by the district

engineer showing the changes and their estimated cost in the

district office.

(b) At the first regular meeting after the documents are filed,

the board shall give notice of an election to determine whether

or not the changes and improvements should be made and shall

order the election held within the time and the returns made as

provided in the original election.

(c) If two-thirds of the electors of the district vote in favor

of the proposition, the board shall enter the approval in the

records and shall order the bonds issued as in the manner

provided for issuance of the original bonds.

Acts 1971, 62nd Leg., p. 509, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1999, 76th Leg., ch. 222, Sec. 7, eff. Sept. 1,

1999.

Sec. 56.125. ADDITIONAL IMPROVEMENTS. (a) After completion of

improvements, including bridges and culverts, and after payment

of all expenses, if surplus money or bonds remain to the credit

of the district, the board may order the engineer to make a

detailed report of additional or supplemental drains, ditches,

levees, or other surface drainage improvements, including tile

drainage, which are needed by the district. The engineer shall

make the report and the board shall act on the report in the

manner provided in this chapter for the initial report of the

engineer.

(b) After the engineer's report is approved or modified by the

board, the board shall order an election to be held in the

district at the earliest legal time. The only proposition that

may be submitted at the election is whether or not the district

will construct additional improvements and pay for them with

funds currently available. A majority of those persons voting at

the election must approve the proposition for it to carry.

(c) Notice of the election shall be given, election officials

appointed, returns made and canvassed, and the result declared as

provided in Sections 56.027-56.031 of this code. The notice of

election shall state:

(1) the character and scope of the proposed improvements;

(2) the estimated cost of the proposed improvements; and

(3) the time and place for holding the election.

(d) The provisions of this chapter relating to awarding

contracts, constructing improvements, and the authority of the

board and the commissioners court to award contracts and

construct improvements apply as far as applicable to constructing

and paying for additional improvements.

(e) The estimated cost of the additional improvements may not be

more than the amount of surplus money or bonds to the credit of

the district.

Acts 1971, 62nd Leg., p. 509, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1999, 76th Leg., ch. 222, Sec. 8, eff. Sept. 1,

1999.

Sec. 56.126. CHANGES, ADDITIONS, AND IMPROVEMENTS. When the

board determines that a necessity exists, it may make changes in,

additions to, and improvements in the drainage system of the

district and shall pay for the changes, additions, and

improvements with funds collected under the provisions of Section

56.242 of this code.

Acts 1971, 62nd Leg., p. 510, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.128. INJURING DRAINAGE CANAL OR DITCH. Any person who

wilfully fills up, cuts, injures, destroys, or impairs the

usefulness of any canal, drain, ditch, watercourse, or other work

constructed, repaired, or improved by a district to drain and

protect from overflow of water, upon conviction is punishable by

confinement in the county jail for not more than two months or by

a fine of not more than $1,000.

Acts 1971, 62nd Leg., p. 510, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2001, 77th Leg., ch. 298, Sec. 5, eff. Sept. 1,

2001.

Sec. 56.135. INTEREST IN DRAINAGE CONTRACT. A county judge,

county commissioner, director of the board, or drainage engineer

who becomes interested in any contract for construction of any

work by the district or in any fee paid by the district from

which he will receive money, consideration, or other thing of

value, upon conviction is punishable by confinement in the county

jail for not less than six months nor more than one year.

Acts 1971, 62nd Leg., p. 512, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1999, 76th Leg., ch. 222, Sec. 9, eff. Sept. 1,

1999.

Sec. 56.140. PUBLIC AND PRIVATE IMPROVEMENTS. (a) Canals,

drains, ditches, and levees which are constructed by a district

and watercourses which are cleaned or constructed by a district

are the public property of the district.

(b) A person who owns land in the district may drain into one or

more of the public drains, and at his own expense, the landowner

may make drains according to the natural slope of the land

through other lands intervening between his land and the nearest

public drain or watercourse or along any public highway.

(c) Before constructing any drains, the landowner shall notify

the board of his intention to construct a drain through another

person's land or along a public highway, and the directors shall

go on the premises and acting as a jury of view shall determine

the place for constructing the drain.

Acts 1971, 62nd Leg., p. 513, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.141. OUTSIDE DRAINS. (a) Before a person artificially

drains adjacent land located outside the district into the

canals, drains, or ditches of the district, the person must

submit a written application to the board, and the board must

grant permission to make the connections. The application shall

include the width, depth, and length of the connecting drains and

ditches.

(b) When the application is filed with the board, the engineer

shall estimate the quantity of water which the connecting drains

or ditches would probably empty into the established canals or

drains and shall indicate whether or not the established canals

or drains have sufficient capacity to carry the excess water

without risk or damage to the canals, drains, or adjacent

territory. The engineer shall report to the board the result of

his examination and his estimate.

(c) Unless an agreement is reached with the applicants, the

board may authorize the connection on condition that the

applicant first pay to the construction and maintenance fund an

amount of money which bears the same ratio to the cost of the

original canal or drain from the point of connection to its

outlet as the water to be emptied into the canal or drain by the

connecting drains bears to the water then flowing into and being

carried by the original canal or drain as estimated by the

engineer.

Acts 1971, 62nd Leg., p. 513, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1999, 76th Leg., ch. 222, Sec. 10, eff. Sept. 1,

1999.

Sec. 56.142. ENLARGEMENT OF CANALS, DRAINS, AND OTHER OUTLETS.

(a) If the engineer's report indicates that the capacity of the

canals, drains, or outlets of the district are insufficient to

carry the excess water that would be discharged into them by

connecting drains or that the additional discharge of water will

endanger the canals and drains or the lands and property adjacent

to them, the board may give the applicant permission to construct

connecting drains and secure the desired outlet on condition that

the applicant make necessary enlargements of the canals and

drains of the district at the applicant's own expense. The

increased capacity of the canals of the district shall be

sufficient to carry any increase of water caused by the

connection without danger to canals and drains or lands adjacent

to them.

(b) The engineer shall supervise and direct the enlargement of

the canals and drains, and after the work is completed to his

satisfaction, the engineer shall report to the board under his

official certificate. The report shall show:

(1) the kind of work done;

(2) the extent of the work;

(3) the new capacity to be sufficient to carry excess water from

the connecting drain;

(4) the number of days spent by the engineer supervising the

work; and

(5) the amount due to the engineer for his services.

(c) On approving the engineer's report, the board shall issue an

order authorizing the connections to be made with the canals and

drains on payment of the amount due to the engineer as shown by

the engineer's report and shall order the applicant to pay the

engineer's salary.

Acts 1971, 62nd Leg., p. 514, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1999, 76th Leg., ch. 222, Sec. 11, eff. Sept. 1,

1999.

Sec. 56.143. CONTRACT FOR IMPROVEMENTS WITH THE UNITED STATES.

(a) Any district which is converted under Section 56.032 of this

code and which lies wholly within one county may enter into

contracts with the United States, including the Bureau of

Reclamation of the Department of Interior, to construct

improvements.

(b) The board must approve the project, plans and

specifications, and methods of constructing or reconstructing the

improvements.

(c) After approval, the board may execute a contract for a

specified number of years or until the plans or programs of the

district are completed and shall pay the obligations incurred

under the contract by issuing bonds that are approved by the

voters in the manner provided for issuing other bonds of the

district. The board shall deliver the bonds to the United States.

Acts 1971, 62nd Leg., p. 514, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.144. INTERLOCAL AGREEMENTS. A district created pursuant

to this chapter, special law or other general law may enter into

an interlocal agreement with another political subdivision to

accomplish the purposes set forth in Article III, Sections

52(b)(1), (2), and (3), of the Texas Constitution. In the event

the jurisdictional boundaries of two or more districts or

political subdivisions contain all or part of the same watershed

of a waterway and one or more of the other districts or political

subdivisions determines that the construction of improvements in

the watershed would be a public benefit and accomplish the

purposes set forth in Article III, Sections 52(b)(1), (2), and

(3), of the Texas Constitution, the district or political

subdivision shall propose an interlocal agreement to the

governing bodies of the other districts or political subdivisions

sharing jurisdiction within the watershed. If an interlocal

agreement is not executed within 120 days from the date it is

submitted to all of the districts and political subdivisions

sharing jurisdiction within the watershed, the district or

political subdivision proposing the improvements may petition the

commission for approval of the proposed improvements. The

commission shall conduct a hearing on the proposed improvements

and upon a finding that the improvements would be a public

benefit, shall approve the plan for the improvements, and the

district or political subdivision proposing the improvements

shall be authorized to implement the plan within the boundaries

of the other district or political subdivision.

Added by Acts 1995, 74th Leg., ch. 958, Sec. 3, eff. June 16,

1995.

SUBCHAPTER E. GENERAL FISCAL PROVISIONS

Sec. 56.182. DISTRICT FUNDS. (a) The construction and

maintenance fund consists of money, effects, property, and

proceeds received by the district from any source except that

portion of tax collections necessary to pay principal and

interest on bonded indebtedness.

(b) The interest and sinking fund consists of that portion of

tax collections necessary for paying principal and interest on

bonded indebtedness, and this fund may be invested for the

benefit of the district as provided by law.

(c) Each fund shall be held for the purpose for which it was

created, and if money is improperly paid from either fund, the

board may transfer money in the two funds to restore the fund

which was improperly used.

Acts 1971, 62nd Leg., p. 515, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2001, 77th Leg., ch. 298, Sec. 6, eff. Sept. 1,

2001.

SUBCHAPTER F. ISSUANCE OF BONDS AND NOTES

Sec. 56.201. AUTHORITY TO ISSUE BONDS. Any district may issue

bonds as provided in this chapter to pay for drainage

improvements.

Acts 1971, 62nd Leg., p. 515, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.202. ISSUANCE OF BONDS. When maps, profiles, and

estimates are filed, the board shall issue an order directing the

issuance of bonds sufficient to pay for proposed improvements

together with necessary, actual, and incidental expenses. The

bonds may not be issued in an amount greater than the amount

specified in the order and notice of election, and in districts

operating under Article III, Section 52, of the Texas

Constitution, the bonds may not be issued in an amount greater

than one-fourth of the assessed valuation of the real property of

the district.

Acts 1971, 62nd Leg., p. 516, ch, 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2001, 77th Leg., ch. 298, Sec. 7, eff. Sept. 1,

2001.

Sec. 56.203. RECORD BOOK FOR BONDS. (a) Before any bonds are

issued, the board shall provide a well-bound book in which the

board shall keep a record of:

(1) all bonds which have been issued;

(2) the numbers of the bonds;

(3) the amount of the bonds;

(4) the rate of interest on the bonds;

(5) the date of issuance of the bonds;

(6) the date on which the bonds are due;

(7) the place where the bonds are payable;

(8) the amount received for the bonds;

(9) the annual rate of assessment to pay interest on and provide

a sinking fund for the bonds; and

(10) the payment of each bond.

(b) The board shall keep the book open at all times for public

inspection by district taxpayers and bondholders.

Acts 1971, 62nd Leg., p. 516, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2001, 77th Leg., ch. 298, Sec. 7, eff. Sept. 1,

2001.

Sec. 56.204. BONDS: REQUISITES. (a) Bonds shall be issued in

the name of the district, signed by the board president, and

attested by the board secretary, and each bond shall have the

seal of the district affixed to it.

(b) The bonds shall be issued in denominations and shall bear

interest as authorized by the board.

(c) The terms of the bonds shall include the time, places,

manner, and conditions of payment and the rate of interest

determined and ordered by the board.

(d) The bonds shall be paid not later than 40 years from the

date they are issued.

Acts 1971, 62nd Leg., p. 516, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2001, 77th Leg., ch. 298, Sec. 8, eff. Sept. 1,

2001.

Sec. 56.205. BONDS: APPROVAL. (a) After the bonds are sold,

the district shall submit to the attorney general:

(1) the actual bonds;

(2) a certified copy of the board's order levying a tax to pay

interest and create a sinking fund;

(3) a statement of the district's total bonded indebtedness

including the value of the bonds proposed to be issued and the

value of taxable property in the district as shown by the last

official assessment of the appraisal district in which the

district participates; and

(4) other information the attorney general requires.

(b) The attorney general shall examine the bonds carefully and

shall certify them if he finds that they conform to the

constitution and laws of this state and are valid and binding

obligations of the district.

Acts 1971, 62nd Leg., p. 516, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2001, 77th Leg., ch. 298, Sec. 9, eff. Sept. 1,

2001.

Sec. 56.207. BONDS: SALE. (a) The board shall advertise and

sell the bonds on the best terms and for the best price possible.

(b) The board shall deposit all money from the sale of the bonds

as it is received into the construction and maintenance fund of

the district.

Acts 1971, 62nd Leg., p. 517, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2001, 77th Leg., ch. 298, Sec. 10, eff. Sept. 1,

2001.

Sec. 56.209. USE OF UNSOLD BONDS FOR MAINTENANCE PURPOSES. If

any bonds remain unsold which are not required to complete

improvements, the board may enter its consent on the public

record to sell the bonds and place the proceeds in the

construction and maintenance fund for use in accomplishing the

purposes stated in Section 56.242 of this code.

Acts 1971, 62nd Leg., p. 517, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2001, 77th Leg., ch. 298, Sec. 10, eff. Sept. 1,

2001.

Sec. 56.210. REFUNDING BONDS. (a) A district may refund

outstanding bonds by issuing new bonds as provided by Chapter

1207, Government Code.

(b) The district shall issue the bonds in denominations to be

determined by the board and shall levy a tax sufficient to meet

the payment of principal and interest of the refunding bonds

before the bonds are delivered.

Acts 1971, 62nd Leg., p. 518, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2001, 77th Leg., ch. 298, Sec. 10, eff. Sept. 1,

2001.

Sec. 56.211. REFUNDING BOND ELECTION. (a) If indebtedness to

be refunded includes obligations other than voted bonds, in any

district operating under Article III, Section 52, or Article XVI,

Section 59, of the Texas Constitution, before the refunding bonds

may be issued, a majority of the electors of the district voting

at an election called for that purpose must vote in favor of

issuing the refunding bonds and levying a tax to pay for the

bonds.

(b) The board shall call the election and the secretary of the

board shall give notice of the time and places for holding the

election.

(c) The notice shall be signed by the secretary and shall

(1) state the purpose of the election;

(2) state the proposition to be voted on;

(3) define the election precincts;

(4) prescribe the polling places in the district; and

(5) list the names of the election officers.

(d) The notice shall be published once a week for three

consecutive weeks in a newspaper of general circulation in the

county in which the district is located, but if a newspaper is

not published in the county, the notice shall be published in the

nearest county. The first publication shall be at least 20 days

before the day of the election.

Acts 1971, 62nd Leg., p. 518, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1971, 62nd Leg., p. 1768, ch. 518, Sec. 8, eff.

May 31, 1971. Amended by Acts 2001, 77th Leg., ch. 298, Sec. 11,

eff. Sept. 1, 2001.

Sec. 56.212. APPROVAL AND ISSUANCE OF REFUNDING BONDS. (a) If

the board declares the result of the election under Section

56.211 of this code to favor the issuance of refunding bonds and

the levy of a tax to pay for the bonds, refunding bonds with the

seal of the district affixed to them may be issued in the name of

the district. The bonds shall be signed by the board president

and attested and registered by the board secretary.

(b) The bonds together with the record relating to them shall be

submitted to the attorney general for his approval, as required

by Section 49.184.

(c) When the attorney general approves the bonds, they shall be

delivered to the comptroller who shall register them and deliver

them in exchange for or on release of the obligations being

refunded at the time, in the manner, and in the amounts

prescribed in the order of the board. If the obligations being

refunded are evidenced by outstanding securities, the comptroller

shall cancel the outstanding securities concurrently with the

registration and delivery of the bonds.

(d) When the refunding bonds are approved by the attorney

general and registered and delivered by the comptroller, the

bonds are valid and binding obligations of the district and are

incontestable for any cause.

Acts 1971, 62nd Leg., p. 519, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2001, 77th Leg., ch. 298, Sec. 12, eff. Sept. 1,

2001.

Sec. 56.213. TAX ANTICIPATION NOTES; BOND ANTICIPATION NOTES.

(a) A district may borrow money by issuing negotiable tax

anticipation notes or bond anticipation notes if the board finds

that the district has an insufficient amount of money available

to:

(1) pay the principal of or interest on any district bond

payable in whole or in part by taxes; or

(2) meet any other need of the district.

(b) The district may issue tax anticipation notes or bond

anticipation notes without giving notice or otherwise advertising

the issuance of the notes.

(c) A tax anticipation note or bond anticipation note must

mature not later than one year after the date the note is issued.

(d) The district may issue tax anticipation notes for any

purpose for which the district is authorized to levy taxes. The

notes must be secured with the proceeds of taxes to be levied by

the district in the 12-month period following issuance of the

note. The district may covenant with purchasers of the notes that

the district will levy a tax sufficient to pay the principal of

and interest on the notes and to pay the costs of collecting the

tax.

(e) The district may issue bond anticipation notes for any

purpose for which bonds of the district have been approved by

voters or to refund previously issued bond anticipation notes. A

district may covenant with purchasers of the notes that the

district will use the proceeds of the sale of any district bonds

in the process of issuance to refund the notes. A district that

covenants under this subsection shall use the bond proceeds to

pay the principal, interest, or redemption price on the notes.

(f) A district required to seek commission approval of bonds

must have an application for approval of a bond on file with the

commission before issuing bond anticipation notes secured by the

bond.

Added by Acts 1995, 74th Leg., ch. 1052, Sec. 2, eff. June 17,

1995.

SUBCHAPTER G. TAXATION PROVISIONS

Sec. 56.241. LEVY OF TAXES TO PAY FOR BONDS. After bonds are

authorized at an election, the board shall have taxes annually

assessed and collected on all property in the district sufficient

to pay interest and principal on the bonds. Taxes collected under

this section shall be placed in the interest and sinking fund.

Acts 1971, 62nd Leg., p. 519, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2001, 77th Leg., ch. 298, Sec. 13, eff. Sept. 1,

2001.

Sec. 56.242. MAINTENANCE TAX. (a) The board shall have a tax

assessed and collected on district property sufficient to

maintain, repair, and preserve district improvements and to pay

legal debts, demands, and obligations of the district, but in

districts operating under Article III, Section 52, of the Texas

Constitution, the tax may not be in an amount greater than

one-half of one percent of the total assessed valuation of the

district for that year.

(b) Taxes collected under this section shall be placed in the

construction and maintenance fund.

(c) The board may issue negotiable notes payable from the

maintenance tax authorized by Subsection (a) to meet the

financial obligations of the district, as described by Subsection

(a). The notes shall be payable over a period not to exceed five

years from the date of issuance. Notes issued under this

subsection are not required to be approved by the Texas Natural

Resource Conservation Commission. A district may not have

outstanding, at any one time, notes in excess of $3 million under

this subsection.

(d) The board may issue negotiable notes to pay any lawful

expenditure of the district, other than principal and interest on

debt, including all costs to improve or repair any existing

drainage canal, ditch, watercourse, or other work constructed,

repaired, or improved by the district. The notes may be payable

from and secured by a lien on and pledge of any available funds

of the district, including the proceeds of a maintenance tax.

Notes issued under this subsection shall be payable over a period

not to exceed 20 years from the date of issuance and if issued

for a term longer than one year must be treated as "debt" as

defined by Section 26.012, Tax Code. The maximum debt service on

all notes issued under this subsection may not exceed in any

fiscal year of a district an amount that could be paid from the

proceeds of one-fourth of the maximum tax the district is

authorized by law to levy on the date any notes are issued.

Acts 1971, 62nd Leg., p. 519, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2001, 77th Leg., ch. 298, Sec. 14, eff. Sept. 1,

2001.

Sec. 56.247. LEVYING TAXES ON THE BENEFIT BASIS. A district

operating under Article XVI, Section 59, of the Texas

Constitution, may levy taxes on the benefit basis, which means

the levy of a tax on an equal or uniform basis or rate on each

acre of land in the district.

Acts 1971, 62nd Leg., p. 520, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.248. AUTHORIZING TAXATION ON THE BENEFIT BASIS FOR NEWLY

CREATED DISTRICTS. (a) In a petition to create a district under

Article XVI, Section 59, of the Texas Constitution, the

petitioner may request that taxes in the proposed district be

levied on the benefit basis, and the notice of hearing on the

petition shall state this request in addition to other

information required by V.T.C.A., Water Code Sec. 56.017.

(b) At the hearing on the petition, the commissioners court

shall consider whether or not it will be fair and equitable to

levy taxes on the benefit basis, and any person who would be

affected by creation of the district may appear before the

commissioners court and support or oppose the levy of taxes on

the benefit basis.

(c) If the commissioners court finds that creation of and

drainage of the district is feasible and practicable under

V.T.C.A., Water Code Sec. 56.019, the commissioners court shall

further determine whether or not the levy of taxes on the benefit

basis would be fair and equitable to the landowners in the

district.

(d) If the commissioners court determines that levying taxes on

a benefit basis would not be fair and equitable to the

landowners, the order of the commissioners court shall state

these findings, and if the district is created, district taxes

shall be levied on an ad valorem basis.

(e) If the commissioners court favors creation of the district

and determines that levying taxes on a benefit basis will be fair

and equitable to the landowners, the order of the commissioners

court shall include these findings and an election shall be

called to create the district and levy taxes on the benefit

basis.

(f) Findings of the commissioners court relating to the basis on

which taxes will be levied are final and conclusive on all

parties.

Acts 1971, 62nd Leg., p. 521, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.249. AUTHORIZING TAXATION ON THE BENEFIT BASIS FOR

EXISTING DISTRICT. (a) A district may levy taxes on the benefit

basis as provided in this section.

(b) Any person may present to the board a petition, signed by 75

of the resident freehold taxpayers of the district whose land

would be affected or by one-third of the freehold resident

taxpayers of the district whose land would be affected if there

are less than 75 in the district, requesting that taxes of the

district be levied on the benefit basis and showing that the levy

of taxes on the benefit basis will be fair and equitable to all

landowners in the district.

(c) At the same meeting at which the petition is presented, the

board shall schedule a hearing on the petition for either a

regular meeting or a special meeting called for that purpose to

be held during the period beginning on the 30th day and ending

with the 60th day after the day the petition is presented.

(d) The board shall give notice of the time and place of the

hearing by posting a copy of the petition and the order of the

board at five public places in the county during the 20-day

period immediately preceding the day of the hearing. The board

shall post one of the copies at the courthouse door and the other

four copies at four places within the boundaries of the district.

(e) At the hearing, any person whose land would be affected may

appear before the board and may support or oppose the levy of

taxes on a benefit basis and may offer testimony to show whether

or not the levy of taxes on the benefit basis will be fair and

equitable to landowners in the district. The board has exclusive

jurisdiction to hear and determine this issue and matters

relating to it and has exclusive jurisdiction in all subsequent

proceedings. The board may adjourn the hearing from day to day,

and judgments of the board are final.

(f) If the board finds that levying taxes on the benefit basis

will not be fair and equitable to landowners in the district, an

order shall be entered dismissing the petition, and the district

shall continue to levy taxes on an ad valorem basis, but if the

board finds that levying taxes on the benefit basis will be fair

and equitable to landowners in the district, the board shall

order an election to be held in the district.

(g) An election to approve the levy of taxes on the benefit

basis must be held on the earliest legal date that occurs on or

after the 30th day after the date the board orders the election.

Notice of the election shall be given in the same manner as

notice is given for the hearing on the petition. The board shall

name polling places within the district and shall appoint judges

and other necessary election officers. The ballots shall be

printed to provide for voting for or against the following

proposition: "The levy of taxes in the district on the benefit

basis."

(h) At least two-thirds of those persons voting in the election

must vote in favor of the proposition for it to carry.

(i) If the proposition carries at the election, the order of the

board canvassing the election shall provide that taxes of the

district are to be levied on the benefit basis, but if the

proposition fails to carry at the election, the order of the

board canvassing the election shall provide that taxes of the

district are to continue to be levied on an ad valorem basis.

Acts 1971, 62nd Leg., p. 521, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2001, 77th Leg., ch. 298, Sec. 15, eff. Sept. 1,

2001.

Sec. 56.250. LAW GOVERNING DISTRICTS LEVYING TAXES ON THE

BENEFIT BASIS. A district that levies taxes on the benefit basis

is governed by the provisions of this chapter. However, the rate

of taxation and the assessment and collection of taxes is

governed by the law relating to ad valorem taxes to the extent

applicable and not inconsistent with this chapter.

Acts 1971, 62nd Leg., p. 522, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

Sec. 56.251. DETERMINING ACREAGE IN THE DISTRICT. (a) In

districts levying taxes on the benefit basis, the board shall

appoint three freehold taxpaying voters in the district as a

committee to determine the number of acres of land owned by each

landowner in the district. A person appointed by the board shall

qualify by taking an oath to fairly and impartially hold hearings

and determine acreage.

(b) The committee to determine acreage shall give notice of the

time and place of the hearing on the acreage before the 10-day

period immediately preceding the day of the hearing.

(c) At the hearing each landowner may testify about the amount

of land owned by him in the district. The committee has final

jurisdiction to determine the exact acreage of each landowner in

the district.

(d) After the committee makes its determination, the land in the

district shall be annually placed on the tax rolls according to

the acreage determined without rendition of taxes.

Acts 1971, 62nd Leg., p. 521, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2001, 77th Leg., ch. 298, Sec. 15, eff. Sept. 1,

2001.

SUBCHAPTER H. DISSOLUTION

Sec. 56.291. AUTHORITY TO DISSOLVE A DISTRICT. Subject to the

provisions of Sections 50.251-50.256 of this code, a district

created under this chapter may be dissolved as provided in this

subchapter.

Acts 1971, 62nd Leg., p. 523, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.292. PETITION. At a regular meeting of the board, any

resident freehold taxpayer of the district may present a petition

signed by at least five percent of the qualified voters of the

district, or if there are fewer than 100 resident freehold

taxpayers in the district, then by one-third of the resident

freehold taxpayers requesting the dissolution of the district,

and on verification of the petition signatures, the board shall

order an election to be held in the district at the earliest

legal time to determine whether or not the district should be

dissolved.

Acts 1971, 62nd Leg., p. 523, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2001, 77th Leg., ch. 298, Sec. 15, eff. Sept. 1,

2001.

Sec. 56.293. DEPOSIT. (a) Any person filing a petition shall

deposit with the board an amount sufficient to pay the cost of

conducting an election within the district which shall be held by

the board until the result of the election to dissolve the

district is officially announced and entered in the record of the

district.

(b) If the result of the election favors dissolving the

district, the board shall return the deposit to the petitioners

or their agent or attorney, and the cost and expenses of holding

the election shall be paid by the district, but if the result of

the election is against dissolving the district, the board shall

pay the cost and expenses of the election from the deposit and

return the balance of the deposit to the petitioners or their

agent or attorney.

Acts 1971, 62nd Leg., p. 523, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2001, 77th Leg., ch. 298, Sec. 15, eff. Sept. 1,

2001.

Sec. 56.294. ELECTION. (a) Notice of the election to dissolve

the district shall be posted and the election shall be held as

provided by this chapter for elections to create a district.

(b) The ballots for the election shall be printed to provide for

voting for or against the following proposition: "Dissolution of

the drainage district."

(c) For the proposition to carry, two-thirds of those persons

voting at the election must vote to dissolve the district.

Acts 1971, 62nd Leg., p. 523, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.295. RESULT OF THE ELECTION. (a) The returns of the

election shall be made and the votes canvassed as provided in

this chapter.

(b) If the proposition carries, the board shall declare the

result and enter it in its minutes substantially as follows:

"__________ and __________ others having petitioned for the

dissolution of __________ County Drainage District No. ___; an

election having been held in the district on __________; and a

two-thirds majority of the votes cast in the election having

favored dissolution of the district; now, therefore, the board of

directors declares that __________ Drainage District No. ___ is

dissolved."

(c) If the proposition fails to carry, another election for the

same purpose may not be held for at least two years after the

results of the election are declared.

Acts 1971, 62nd Leg., p. 523, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2001, 77th Leg., ch. 298, Sec. 16, eff. Sept. 1,

2001.

Sec. 56.296. SETTLEMENT OF DEBTS. (a) When the district is

dissolved, the commissioners court shall provide for settlement

of debts of the district, including costs and expenses of holding

the dissolution election, and may levy and collect a tax on

property in the district in the amount necessary to pay all valid

debts and obligations of the district except district bonds.

(b) Unless district bonds are retired as provided in Section

56.299 of this code, the bonds shall be paid according to their

terms by levy and collection of an annual tax.

Acts 1971, 62nd Leg., p. 524, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.297. DISSOLUTION TAX. (a) The commissioners court

shall determine the amount of debt owed by the district and shall

apportion the amount of the debt among the property taxpayers of

the district, and a tax shall be levied on each piece of property

in the district to pay for its proportionate share of the debt.

Each taxpayer may pay his tax annually or in one payment, and the

amount of debt apportioned to each tract of land is a lien on

that piece of land for the payment of the debt.

(b) Payment of taxes under this section may be made either in

money or by surrender of bonds or other evidences of debt of the

district. Any holder or owner of debt owed by the district may

surrender his bonds and coupons or approved accounts to the

district tax collector to pay for taxes owed on property in the

district which is owned by the holder or owner of the debt, and

when surrendered, the bonds or evidences of debt shall be marked

paid and a receipt issued for them. The holder of bonds and

coupons may only surrender coupons that are matured at the time

of their surrender, and unmatured bonds are eligible only to pay

unmatured tax liability in advance and only for the year in which

the bonds mature.

(c) After taxes are paid as provided in this section, the

taxpayer and his property are released from further liability for

debts of the district, and the district tax collector shall issue

a release and a receipt for the taxes which shall be filed with

the clerk of the county court in the county in which the property

is located in the manner provided by law for filing documents

relating to real estate.

Acts 1971, 62nd Leg., p. 524, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.299. RETIREMENT OF BONDS. If there are outstanding

bonds at the time the district is dissolved, the commissioners

court may immediately enter into negotiations with the

bondholders to retire the bonds before maturity, and if under

their terms or by agreement between the commissioners court and

the bondholders, the bonds can be retired at an earlier date than

appears on their face and if the commissioners court considers

retirement to be feasible and practicable, an agreement may be

made by the commissioners court providing for paying and retiring

the bonds.

Acts 1971, 62nd Leg., p. 525, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.300. TRUSTEE. On filing and approval of a bond, the

county treasurer becomes the trustee for the dissolved district.

Acts 1971, 62nd Leg., p. 525, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.301. TRUSTEE'S BOND. The county treasurer shall execute

a good and sufficient bond in a sum to be determined by the

commissioners court, payable to and approved by the county judge,

conditioned on the faithful performance of his duties as

treasurer and trustee of the district and on paying to the

parties entitled to it all money and other property which he

receives as trustee and treasurer. The bond shall be recorded in

the minutes of the commissioners court, and on approval shall

supersede the bond given by the county treasurer as treasurer of

the district.

Acts 1971, 62nd Leg., p. 525, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.302. TRUSTEE'S COMPENSATION. (a) The trustee is

entitled to receive for his services one percent of all money

received by him for the dissolved district and one percent on all

money he pays out under this subchapter, but he is not entitled

to receive a commission on money controlled by him when the

district was dissolved or money relinquished by him at the

expiration of his trusteeship.

(b) Only one compensation shall be paid to the trustee for his

services as trustee and ex officio treasurer of the dissolved

district.

Acts 1971, 62nd Leg., p. 525, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.303. POWERS OF THE TRUSTEE. (a) The commissioners

court shall provide for disposition and sale of district

property, and after giving the required bond, the trustee shall

assume control from the commissioners court of the district's

property, including money in the district treasury and books,

notes, accounts, and choses of action.

(b) The trustee may sue any person in possession of property of

the district or owing a debt to the district as though the

district were still organized and may employ counsel to assist

him in all suits and in the care and management of the business

of the dissolved district.

Acts 1971, 62nd Leg., p. 525, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.304. EXPENSES OF THE TRUSTEE. (a) The trustee shall

charge against the trust estate all reasonable expenses incurred

by him in caring for, conducting, and controlling the business of

the district, in employing counsel for the district, and in

conducting or defending suits, and on posting notice as required

in cases of other claims, the trustee shall present the charges

to the commissioners court annually at a regular meeting.

(b) On approval by the commissioners court, the expenses become

a valid and subsisting claim against the district and may be

retained by the trustee out of funds controlled by him as

treasurer of the dissolved district.

(c) If the claim for expenses is rejected either in whole or in

part, the trustee may appeal the decision as other claimants

appeal decisions under this subchapter.

Acts 1971, 62nd Leg., p. 526, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.305. PRESENTATION OF CLAIMS. (a) Within the six-month

period immediately following approval of the trustee's bond, any

person who has a claim against the district shall present the

claim duly verified to the trustee, and if the trustee finds that

the claim is correct, he shall allow the claim, and the claimant

shall file the claim with the clerk of the commissioners court

before the beginning of the 20-day period immediately preceding

the next regular meeting of the commissioners court.

(b) The clerk shall immediately issue notice of the filing to

all persons interested in the district, and the notice shall be

posted in three public places and at the courthouse door before

the beginning of the 20-day period immediately preceding the next

regular meeting of the commissioners court.

Acts 1971, 62nd Leg., p. 526, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.306. APPROVAL OF CLAIM. (a) At a regular meeting, the

commissioners court shall determine the validity of the claim,

and if the commissioners court finds that the claim is correct,

it shall approve the claim and enter an order of approval in its

minutes.

(b) After the claim is approved, it is a valid and subsisting

claim against the district and shall be filed with the trustee

who shall pay the claim in the order it was filed from the

district treasury or from funds collected as liquidation taxes.

Acts 1971, 62nd Leg., p. 526, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.307. APPEAL. If any claimant is not satisfied with the

judgment of the commissioners court, he may appeal the judgment

in the manner that cases are appealed from the justice court.

Acts 1971, 62nd Leg., p. 526, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.308. REJECTION OF CLAIM. (a) If the trustee finds any

claim unjust either in whole or in part, he shall endorse on the

claim his refusal to allow it.

(b) If the whole claim is refused, the claimant may bring suit

to collect the claim against the trustee in a court of competent

jurisdiction in the county, and if the claim is judged valid by

the court, the judgment shall be filed with the trustee and paid

in its order as other claims.

(c) If the claim is refused only in part and the claimant waives

his claim to the part refused, he shall file the claim in the

commissioners court for approval, but if the claimant does not

waive his claim to the part refused, he shall withdraw his claim

from the trustee and may bring suit as provided in Subsection (b)

of this section.

Acts 1971, 62nd Leg., p. 526, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.309. BONDS AND APPROVED CLAIMS. Bonds and approved

claims which were outstanding debts of the district before its

dissolution are valid and subsisting claims against the district

without further approval under this subchapter, but they are

subject to contest according to the provisions of this

subchapter.

Acts 1971, 62nd Leg., p. 527, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.310. CONTESTING CLAIM. (a) If any district taxpayer

files with the trustee a protest against any claim which was

allowed by the former drainage commissioners before the district

was dissolved and which was unpaid at the time the district was

dissolved, the trustee shall refuse to pay the claim. The protest

shall be accompanied by a bond in double the amount of the claim

with sufficient sureties to be approved by the trustee and

payable to the trustee, conditioned on payment by the contestant

of all costs of suit if the claimant establishes his claim.

(b) After the trustee rejects the claim, the claimant may bring

suit against the trustee to recover the claim as in other suits

of a civil nature, and the contestant and his bondsman shall be

parties to the suit. The trustee shall make all defenses urged

against the claim by the contestant. If the claimant recovers,

judgment shall be rendered against the contestant and his

bondsman for costs incurred in the suit, and the claimant shall

file the judgment with the trustee who shall pay the claim as

other claims are paid under this subchapter.

Acts 1971, 62nd Leg., p. 527, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 56.311. FINAL REPORT OF TRUSTEE. (a) When all claims

against the district are paid and all costs and expenses incurred

in controlling and managing the district are satisfied, the

trustee shall file with the commissioners court his account for

final settlement.

(b) The trustee's account shall include a complete statement of

all money received and paid out, of all property controlled and

disposed of by the trustee, and of all other matters relating to

management of the district's affairs.

(c) On approval of the account, the commissioners court shall

direct the trustee to turn over to persons entitled to it as

found by the commissioners court all money and property remaining

in the control of the trustee, and on compliance with this order,

the trustee shall report to the commissioners court, and the

commissioners court shall enter an order discharging the trustee

and his bondsman and closing the trust estate.

(d) Before entering an order discharging the trustee and the

surety on the trustee's bond and closing the trust estate, the

commissioners court shall order all transactions of the trustee

audited by an independent certified public accountant. A copy of

the audit shall be filed with the commissioners court and the

Texas Natural Resource Conservation Commission, and a copy shall

be provided to the trustee.

Acts 1971, 62nd Leg., p. 527, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2001, 77th Leg., ch. 298, Sec. 17, eff. Sept. 1,

2001.

SUBCHAPTER J. ALTERNATE PROCEDURE FOR ANNEXATION BY EXISTING

DISTRICT

Sec. 56.751. PETITION FOR ANNEXATION. The landowners of a

defined area of territory not included in a district may file

with the secretary of the board a petition requesting an election

on the inclusion of the territory in a district. The petition

must:

(1) be signed by registered voters residing in the territory

equal in number to at least five percent of the number of votes

received in the territory to be included by all candidates in the

most recent gubernatorial general election; and

(2) describe by metes and bounds the territory to be included in

the district.

Added by Acts 1995, 74th Leg., ch. 958, Sec. 2, eff. June 16,

1995.

Sec. 56.752. HEARING ON DETERMINATION OF PETITION. (a) The

board shall hear the petition to determine if the petition meets

the requirements of Section 56.751.

(b) The board by order shall set the time and place of the

hearing on the petition. The hearing shall be held not less than

30 days after the date of the order.

Added by Acts 1995, 74th Leg., ch. 958, Sec. 2, eff. June 16,

1995.

Sec. 56.753. NOTICE OF HEARING. (a) The secretary of the board

shall issue notice of the time and place of the hearing. The

notice must describe the territory proposed to be annexed.

(b) The secretary shall post copies of the notice in three

public places in the district and one copy in a public place in

the territory proposed to be annexed. The notices must be posted

for at least 15 days before the day of the hearing.

(c) The notice must be published one time in a newspaper with

general circulation in the county. The notice must be published

at least 15 days before the day of the hearing.

Added by Acts 1995, 74th Leg., ch. 958, Sec. 2, eff. June 16,

1995.

Sec. 56.754. ELECTIONS TO APPROVE ANNEXATION OF TERRITORY. (a)

If the board determines the petition meets the requirements of

Section 56.751, the board shall order elections to approve the

annexation.

(b) Annexation of the territory must be approved by a majority

vote of the voters at a separate election held in the district

and by a majority vote of the voters at a separate election held

in the territory proposed to be added.

(c) If the district has outstanding debts or taxes, the election

to approve annexation also determines whether the territory to be

added assumes its proportion of the debts or taxes if the

territory is added to the district.

Added by Acts 1995, 74th Leg., ch. 958, Sec. 2, eff. June 16,

1995.

Sec. 56.755. NOTICE AND PROCEDURE OF ELECTION. The notice of

the election, the manner and the time of giving the notice, the

manner of holding the election, and qualifications of the voters

are governed by Subchapter E, Chapter 58.

Added by Acts 1995, 74th Leg., ch. 958, Sec. 2, eff. June 16,

1995.

Sec. 56.756. LIABILITY OF ADDED TERRITORY. The added territory

shall bear its pro rata part of all indebtedness or taxes that

may be owed, contracted, or authorized by the district to which

it is added.

Added by Acts 1995, 74th Leg., ch. 958, Sec. 2, eff. June 16,

1995.

SUBCHAPTER K. CONSOLIDATION OF DISTRICTS

Sec. 56.801. CONSOLIDATION OF DISTRICTS. Two or more districts

governed by this chapter may consolidate into one district as

provided by this subchapter.

Amended by Acts 1999, 76th Leg., ch. 222, Sec. 12, eff. Sept. 1,

1999.

Sec. 56.802. CONSOLIDATION BY AGREEMENT. (a) The boards of the

districts proposed to be consolidated may initiate consolidation.

(b) The board of each district proposed to be consolidated must

agree on the terms and conditions of consolidation. The

consolidation agreement may include adoption of a name for the

consolidated district and designation of election precincts for

the consolidated district. After the boards have agreed to the

terms and conditions of consolidation, the boards jointly shall

order an election to be held in each district to determine

whether the districts should be consolidated.

Amended by Acts 1999, 76th Leg., ch. 222, Sec. 12, eff. Sept. 1,

1999.

Sec. 56.803. CONSOLIDATION BY PETITION. (a) Consolidation may

be initiated by a petition requesting that the districts be

consolidated.

(b) The petition must be signed by a number of qualified voters

in each district proposed to be consolidated that is equal to at

least five percent of the number of votes cast in the district in

the most recent gubernatorial general election. There must be one

petition for each district proposed to be consolidated. A

qualified voter may sign only the petition for the district in

which the voter resides.

(c) The petitions shall be filed simultaneously with the

secretary of each district proposed to be consolidated.

(d) A district's board shall determine whether the petition

presented to that district meets the requirements of Subsection

(b) and shall notify the board of each other district proposed to

be consolidated whether the petition meets the requirements of

Subsection (b).

(e) If the petitions meet the requirements of Subsection (b) in

all districts proposed to be consolidated, the boards of the

districts proposed to be consolidated shall:

(1) issue a joint order for an election to be held on the same

day in each district to determine whether the districts should be

consolidated; and

(2) give notice of the election in the manner provided by law

for other elections.

Added by Acts 1999, 76th Leg., ch. 222, Sec. 12, eff. Sept. 1,

1999.

Sec. 56.804. TIME OF HOLDING ELECTION; COST OF ELECTION. (a)

The election shall be held on a uniform election day in May.

(b) The election date selected must provide sufficient time for

the preparation of the necessary voter registration lists for

each district.

(c) Each district proposed to be consolidated is responsible for

holding the election in that district and for the cost of the

election in that district.

Added by Acts 1999, 76th Leg., ch. 222, Sec. 12, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 340, Sec. 6, eff.

Sept. 1, 2001.

Amended by:

Acts 2005, 79th Leg., Ch.

471, Sec. 6, eff. October 1, 2005.

Sec. 56.805. BALLOT. The ballot in the election shall be

printed to permit voting for or against the proposition:

"Consolidation of __________ (names of districts to be

consolidated) into a single drainage district."

Added by Acts 1999, 76th Leg., ch. 222, Sec. 12, eff. Sept. 1,

1999.

Sec. 56.806. CANVASS; RESULT. (a) The board of each district

proposed to be consolidated shall canvass the returns of the

election held in that district. The board of each district shall

publish the results for that district.

(b) If the majority of votes cast in each district favor the

consolidation, the districts become one district and are governed

as one district.

(c) If the proposition does not carry, another election for

consolidation may not be held in any district that was proposed

to be consolidated for at least two years after the results of

the election are declared.

Added by Acts 1999, 76th Leg., ch. 222, Sec. 12, eff. Sept. 1,

1999.

Sec. 56.807. GOVERNING CONSOLIDATED DISTRICTS; ELECTION OF

DIRECTORS. (a) When two or more districts are consolidated,

they become one district and are governed as one district.

(b) Until the directors of the consolidated district are elected

and qualify, the directors of each district shall continue to act

jointly as directors of the consolidated district. A vacancy on

the joint boards occurring before the permanent directors of the

consolidated district are elected may not be filled unless the

number of members on the joint board is three or fewer. If the

number of members on the joint board is reduced to three or

fewer, the consolidated district shall be governed by three

directors. If there are fewer than three directors, vacancies

shall be filled in the same manner as vacancies on elected boards

until there are three directors.

(c) The joint board shall immediately order an election of

directors of the consolidated district to be held on the next

available uniform election date as provided for election of

directors under Chapter 49.

(d) The consolidation agreement may provide that the directors

of the original districts continue to act jointly as directors of

the consolidated district until the next election. The agreement

may name persons to serve as directors of the consolidated

district until the next election if all directors of the original

districts agree to resign.

(e) The joint board of the consolidated district shall approve

the bond of each new director.

(f) If any of the consolidated districts were operating under

Section 59, Article XVI, Texas Constitution, at the time the

districts were consolidated, the consolidated district shall

operate under Section 59, Article XVI, Texas Constitution, and

limitations imposed by Section 52, Article III, Texas

Constitution, and this chapter on debts to be incurred and taxes

to be levied do not apply to that district unless, not later than

the 60th day after the districts are consolidated, the board of

directors of the consolidated district adopts a resolution that

the consolidated district shall operate under Section 52, Article

III, Texas Constitution.

Added by Acts 1999, 76th Leg., ch. 222, Sec. 12, eff. Sept. 1,

1999.

Sec. 56.808. TITLE TO PROPERTY; ASSUMPTION OF DEBT. (a) Title

to all property of the consolidating districts vests in the

consolidated district. The consolidated district assumes and is

liable for the outstanding indebtedness of the consolidating

districts.

(b) All enforceable contract rights held or owned by a

consolidating district are owned and held by the consolidated

district. The consolidated district is liable for contractual

obligations of a consolidating district.

Added by Acts 1999, 76th Leg., ch. 222, Sec. 12, eff. Sept. 1,

1999.

Sec. 56.809. UNEXPENDED BOND PROCEEDS. Any money received from

the sale of bonds by a consolidating district that has not been

spent before the date of consolidation may be spent by the

consolidated district only on the project for which the bonds

were issued.

Added by Acts 1999, 76th Leg., ch. 222, Sec. 12, eff. Sept. 1,

1999.

Sec. 56.810. FISCAL YEAR; BUDGET. (a) A consolidated district

shall adopt a fiscal year. The fiscal year may be provided for in

the consolidation agreement or adopted by the board of the

consolidated district after the consolidation election.

(b) The fiscal year of each district that has been consolidated

ends on the last day of the month in which the consolidation

election was held. Audits of each district that was consolidated

shall be prepared up to and through the last day of the month in

which the consolidation election was held. The first audit of the

consolidated district shall be for the period beginning on the

first day of the month after the consolidation election and

ending on the last day of the fiscal year adopted for the

consolidated district.

(c) A budget shall be adopted for the period beginning on the

first day of the month after the consolidation election and

continuing through the end of the fiscal year adopted for the

consolidated district.

Added by Acts 1999, 76th Leg., ch. 222, Sec. 12, eff. Sept. 1,

1999.



CHAPTER 57. LEVEE IMPROVEMENT DISTRICTS

WATER CODE

TITLE 4. GENERAL LAW DISTRICTS

CHAPTER 57. LEVEE IMPROVEMENT DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 57.001. DEFINITIONS. In this chapter:

(1) "District" means levee improvement district.

(2) "Board" means the board of directors of a levee improvement

district.

(3) "Water commission" means the Texas Natural Resource

Conservation Commission.

(4) "Commissioners court" means the commissioners court of the

county in which the district is located or the commissioners

court of the county of jurisdiction.

(5) "Executive director" means the executive director of the

Texas Natural Resource Conservation Commission.

(6) "Commission" means the Texas Natural Resource Conservation

Commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 982, ch. 367, Sec. 30, eff.

June 10, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.147, 1.155,

eff. Sept. 1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec.

1.079, eff. Aug. 12, 1991.

SUBCHAPTER B. CREATION OF DISTRICT

Sec. 57.011. CREATION. A levee improvement district may be

created in the manner prescribed by this chapter under Article

XVI, Section 59, of the Texas Constitution.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.012. PETITION. (a) Before a district is created, a

petition must be presented to the commissioners court or to the

county judge of the county if the commissioners court is not in

session.

(b) The petition, signed by the owners of a majority of the

acreage of the proposed district, shall:

(1) describe the proposed boundaries of the district;

(2) state the general nature of the proposed improvements and

their necessity and feasibility;

(3) state whether the taxes proposed to be levied in the

district are to be levied on the ad valorem basis or on the

benefit basis; and

(4) designate a name for the district which shall include the

name of the county in which the district is located.

(c) If the proposed district is composed of land in two or more

counties, the petition must designate one of the counties in

which any part of the district is to be located as the county of

jurisdiction, and this county has jurisdiction over all matters

concerning the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.013. DEPOSIT. (a) A petition for creation of a

district shall be accompanied by a deposit of $50, and if the

district is to be composed of more than one county, the deposit

shall be $75.

(b) The deposit shall be paid to the clerk of the commissioners

court and the clerk shall use the deposit to pay all expenses

incident to the hearing on the petition. The clerk shall pay the

expenses with vouchers approved by the county judge.

(c) If any of the deposit is left after the expenses are paid,

the clerk shall return the excess to the petitioners or their

attorney.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.014. HEARING ON PETITION. The commissioners court or

the county judge to which the petition is presented shall fix a

time and place for the hearing on the petition before the

commissioners court. The hearing must be held during the period

beginning with the 15th day and ending with the 30th day after

the date of the order.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.015. NOTICE OF HEARING. (a) The commissioners court

shall order the county clerk to issue notice informing all

persons concerned of the time and place of the hearing, and of

their right to appear at the hearing to contend for or contest

the creation of the district, and the county clerk shall deliver

the notice to any adult person who is willing to post it.

(b) The notice shall be posted at the courthouse door and at a

place inside the proposed district. If the district is located in

more than one county, the person posting the notice shall post a

copy at the courthouse door in each county in which any portion

of the proposed district is located and at a place inside the

boundaries of that portion of the district located in each

county. The notice shall be posted for at least 10 days before

the date of the hearing.

(c) Any person who posts the notice shall make an affidavit

before some officer authorized by law to administer oaths that he

posted the notices. The affidavit is conclusive of the sworn

facts.

(d) The order of the commissioners court shall direct the county

clerk to mail notice of the hearing to the executive director in

Austin, Texas. The notice shall state that the petition has been

filed and shall include a statement of the petition's general

purpose and the time and the place of the hearing.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 982, ch. 367, Sec. 31, eff.

June 10, 1981; Acts 2003, 78th Leg., ch. 248, Sec. 34, eff. June

18, 2003.

Sec. 57.016. INVESTIGATION BY EXECUTIVE DIRECTOR. (a) When the

executive director receives the notice provided for in Section

57.015(d), he shall examine the proposed district, and do the

work required to determine the necessity, feasibility, and

probable costs of reclaiming the land of the district from

overflow and of draining it properly. The executive director

shall also determine the costs of organizing the district and

maintaining it for two years.

(b) A representative of the executive director shall attend the

hearing on the petition to create the district and file a written

report with the commissioners court on matters which have been

investigated. The executive director shall furnish the

commissioners court any additional information that is required.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 961, ch. 367, Sec. 1, eff.

June 10, 1981.

Sec. 57.017. HEARING PROCEDURE. (a) The commissioners court

has exclusive jurisdiction to determine all issues with respect

to the creation of the district and all issues involved in

proceedings with respect to the district after it has been

created.

(b) The commissioners court may adjourn the hearing from day to

day and from time to time.

(c) The commissioners court may make all incidental orders

deemed proper with respect to the matters before it.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.018. CONDUCT OF HEARING. At the hearing, the

commissioners court shall hear the petition and all issues with

respect to the creation of the proposed district. Any person

interested, or his attorney, may appear and contend for or

contest the creation of the district and offer testimony

pertinent to any issue presented.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.019. FINDINGS AND JUDGMENT. (a) Before the

commissioners court determines that the district should be

created, it must find:

(1) that the petition is signed by the owners of a majority of

the acreage in the proposed district;

(2) that notice of the hearing was given;

(3) that the proposed improvements are desirable, feasible, and

practicable; and

(4) that the proposed improvements would be a public utility and

a public benefit and would be conducive to public health.

(b) If the commissioners court determines that the district

should be created, it shall render a judgment which recites its

findings and establishes the district.

(c) The commissioners court shall include its findings and

judgment in an order which shall be recorded in the minutes of

the commissioners court. The order shall define the boundaries of

the district, but it does not have to include all of the land

described in the petition if at the hearing a modification or

change in the district is found to be necessary.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.020. APPEAL OF DISMISSAL OF PETITION. If at the hearing

on the petition the commissioners court enters an order

dismissing the petition, the petitioners or any one of them or

any taxpayer in the district may appeal the order to the district

court of the county.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.021. NOTICE OF APPEAL. (a) Notice of the appeal shall

be given by announcement at the time the order of the

commissioners court is recorded or by written notice within the

two-day period immediately following the entry of the order.

(b) If the notice is announced at the time the order is entered,

the notice shall be entered in the minutes of the commissioners

court.

(c) Written notice given under this section shall include a

simple statement that the undersigned is appealing the order of

the commissioners court and shall be filed with the county clerk.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.022. APPEAL BOND. Within five days from the date the

order is recorded, the appellant must file an appeal bond with

two or more good and sufficient sureties, payable to the county

judge, approved by the county clerk, and conditioned upon the due

prosecution of the appeal and payment of all costs incident to

the appeal. No extension of time will be granted for filing the

appeal bond.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.023. TIME FOR APPEAL. Unless the appeal is perfected

according to Sections 57.021-57.022 of this code within five days

after the order is rendered, the order shall be final and

conclusive.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.024. TRANSFER OF RECORDS AND ORDERS. Within five days

after the appeal bond is filed, the county clerk must transfer to

the clerk of the district court all the records filed with the

commissioners court which relate to the establishment of the

district and a transcript of the orders of the commissioners

court. No additional pleadings are required.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.025. TRIAL OF APPEAL AND JUDGMENT. (a) The district

court shall set the appeal for a hearing. The appeal shall be

tried de novo.

(b) The judgment of the district court shall be final and

conclusive, and the decision shall be certified to the

commissioners court for its further action.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 2646, ch. 707, Sec. 4(45),

eff. Aug. 31, 1981.

Sec. 57.026. AUTHORIZING DISTRICTS TO OPERATE UNDER THIS

CHAPTER. (a) Districts that are organized under the laws of

this state for the purpose of reclaiming lands through a system

of levees and drainage and that are not governed by the

provisions of laws of this state are entitled to and may exercise

all the rights, powers, and privileges conferred by this chapter

on districts created under it. They are also entitled to exercise

all of the enlarged powers which may be conferred under Article

XVI, Section 59, of the Texas Constitution.

(b) Before a district may operate under the provisions of this

chapter, the owners of a majority of the acreage of the district

must present to the commissioners court of the county in which

the district is located a petition requesting that a hearing be

ordered to determine whether or not the district may avail itself

of the provisions of this chapter.

(c) The commissioners court shall fix a time and place for the

hearing, and give notice according to the provisions of Section

57.015 of this code.

(d) At the hearing the commissioners court shall hear evidence

for and against the issue presented by the petition. If it finds

that the interests of the district would be promoted by granting

the petition, it shall enter a judgment in the record, declaring

that:

(1) it is in the interest of the district to avail itself of all

rights, powers, and privileges conferred by this chapter on

district created under it;

(2) the district on behalf of which the petition is filed is

entitled to and may exercise all rights, powers, and privileges

conferred by this chapter on districts created by it; and

(3) the district may exercise all the rights, powers, and

privileges as if it were created under this chapter, and shall

proceed as if it were created under this chapter.

(e) The decree of the commissioners court shall not in any way

injuriously affect any financial liability of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER C. ADMINISTRATIVE PROVISIONS

Sec. 57.051. APPOINTMENT OF BOARD OF DIRECTORS. The

commissioners court which creates a levee improvement district

under this chapter, by majority vote, shall appoint three

directors for the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.053. TERM OF OFFICE, REMOVAL, AND SUCCESSION. (a) A

vacancy on the board shall be filled by majority vote of the

commissioners court, and the court shall appoint directors so

that the board will always have full membership.

(b) The commissioners court, by majority vote, may remove an

appointed member of the board.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1995, 74th Leg., ch. 715, Sec. 28, eff. Sept. 1,

1995.

Sec. 57.057. ELECTION OF BOARD OF DIRECTORS. After creation of

a district, an election may be held to determine whether or not

directors for the district will be elected rather than appointed.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1977, 65th Leg., p. 1248, ch. 483, Sec. 5a, eff.

Aug. 29, 1977.

Sec. 57.058. NUMBER OF ELECTED DIRECTORS. In districts which

have elected boards, there shall be five directors on the board.

In countywide districts, one director shall be elected by the

electors of the entire district and one director elected from

each county commissioners precinct by the electors of that

precinct. In other districts, all five directors shall be elected

from precincts within the district to be established by the

commissioners court.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1977, 65th Leg., p. 1248, ch. 483, Sec. 5b, eff.

Aug. 29, 1977.

Sec. 57.059. QUALIFICATIONS FOR ELECTED DIRECTORS. To be

qualified for election as a director, a person must be a

qualified property taxpaying elector of the precinct and county

from which he is elected and be eligible under the constitution

and laws of this state to hold the office to which he is elected.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.060. PETITION. Before an election is held under Section

57.057, a petition, signed by at least 100 electors in the

district who are qualified to vote, shall be presented to the

district requesting that an election be held in the district to

determine whether or not directors for the district should be

elected and, if so, to elect directors to serve until the next

regular director election. The petition shall include the name of

one or more nominees for each director's position.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1977, 65th Leg., p. 1249, ch. 483, Sec. 5c, eff.

Aug. 29, 1977; Acts 1995, 74th Leg., ch. 715, Sec. 29, eff. Sept.

1, 1995.

Sec. 57.061. PROCEDURE FOR ELECTION. After the petition is

presented under Section 57.060, the board shall order an

election.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1977, 65th Leg., p. 1249, ch. 483, Sec. 5d, eff.

Aug. 29, 1977; Acts 1995, 74th Leg., ch. 715, Sec. 30, eff. Sept.

1, 1995.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 57.091. PURPOSES OF DISTRICT. A district may be created

for the following purposes:

(1) to construct and maintain levees and other improvements on,

along, and contiguous to rivers, creeks, and streams;

(2) to reclaim lands from overflow from these streams;

(3) to control and distribute the waters of rivers and streams

by straightening and otherwise improving them; and

(4) to provide for the proper drainage and other improvement of

the reclaimed land.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.092. GENERAL POWERS OF DISTRICT. (a) The district may

enter into all necessary and proper contracts and employ all

persons and means necessary to purchase, acquire, build,

construct, complete, carry out, maintain, protect, and, in case

of necessity, add to and rebuild all works and improvements

necessary or proper to fully accomplish the purposes of the

district, including the reclamation of land within the district.

(b) The powers granted in this section are subject to the

supervision and direction of the commission or other authority

created by law.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1977, 65th Leg., p. 1247, ch. 483, Sec. 1, eff.

Aug. 29, 1977; Acts 1981, 67th Leg., p. 983, ch. 367, Sec. 32,

eff. June 10, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.148,

eff. Sept. 1, 1985; Acts 2001, 77th Leg., ch. 1423, Sec. 33, eff.

June 17, 2001; Acts 2003, 78th Leg., ch. 248, Sec. 35, eff. June

18, 2003.

Sec. 57.093. ADOPTING RULES AND REGULATIONS. A district may

adopt and enforce reasonable rules and regulations to:

(1) preserve the sanitary condition of all water controlled by

the district;

(2) prevent waste or the unauthorized use of water controlled by

the district;

(3) regulate privileges on any land or any easement owned or

controlled by the district;

(4) regulate the design and construction of improvements and

facilities that outfall, connect, or tie into district

improvements and facilities; or

(5) require the district's review and approval of drainage plans

for property within the district.

Added by Acts 2001, 77th Leg., ch. 1423, Sec. 34, eff. June 17,

2001.

Sec. 57.100. CONSTRUCTION OF LEVEES. (a) The district may

construct the necessary levees, bridges, and other improvements

across or under

(1) railroad embankments, tracks, or rights-of-way;

(2) public or private roads or the rights-of-way for the roads;

or

(3) levees, other public improvements, and rights-of-way of

other districts.

(b) A district may join its improvements to improvements in

another district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.101. CONSTRUCTION OF LEVEES BY RAILROAD COMPANIES AND

OTHER AUTHORITIES. (a) Before the district may construct a

levee, bridge, or other improvement across or under any railroad

improvement or right-of-way, any road, or any improvement of

another district, the board must notify the proper railroad

authorities, or other authorities of the additions or changes to

result from the improvements planned by the district.

(b) The railroad authorities, or other authorities shall have 30

days from the day they receive the notice to agree or not to

agree to do the work at their own expense to construct the

improvements in their own manner.

(c) If a railroad or other authority undertakes to construct an

improvement for the district, the design or manner of

construction must be satisfactory to the district and must be

approved by the commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 983, ch. 367, Sec. 34, eff.

June 10, 1981.

Sec. 57.103. INJURING LEVEES. A person who wrongfully or

purposely cuts, injures, destroys, or in any manner impairs the

usefulness of a levee or other reclamation improvement, is guilty

of a misdemeanor and upon conviction is punishable by a fine of

not less than $100 nor more than $1,000 or by confinement in the

county jail for not more than one year or by both.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.104. CONSTRUCTION OF IMPROVEMENTS. The district may

construct all improvements necessary or convenient to accomplish

the purposes of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 961, ch. 367, Sec. 1, eff.

June 10, 1981; Acts 2003, 78th Leg., ch. 248, Sec. 36, eff. June

18, 2003.

Sec. 57.108. CONDITIONS OF CONTRACT. (a) Repealed by Acts

2003, 78th Leg., ch. 248, Sec. 57.

(b) Contracts may be awarded or entered in sections for the

purpose of the purchase, acquisition, construction, and

improvement of pumping equipment, reservoirs, culverts, bridges,

and drainage improvements as these may become necessary.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1977, 65th Leg., p. 1247, ch. 483, Sec. 2, eff.

Aug. 29, 1977; Acts 2003, 78th Leg., ch. 248, Sec. 37, 57(1),

eff. June 18, 2003.

Sec. 57.111. CONDITIONING CONTRACT ON SALE OF BONDS. After the

approval and registration of bonds by the proper state officials

as provided in this chapter, the board may award contracts

conditioned on the sale of bonds in an amount equal to the

contract price.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.116. ENGINEER'S CONSTRUCTION REPORT. (a) As work

progresses on the district's improvements, the engineer shall

make a report to the board, showing in detail whether or not the

contract is being fulfilled.

(b) When the work is completed, the engineer shall make a

detailed report to the board, showing whether or not the contract

has been completely fulfilled, and if not, in what particular it

has not been fulfilled.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2003, 78th Leg., ch. 248, Sec. 38, 39, eff. June

18, 2003.

Sec. 57.117. INSPECTION AND REPORT BY EXECUTIVE DIRECTOR. (a)

The executive director shall inspect the construction of a levee

or other improvement once every 60 days after the construction

work has commenced, and if he finds that the work has been done

in strict accordance with the contract, the executive director

shall certify this fact, and his certificate shall give a full

description of the work done up to the date of inspection.

(b) If the executive director finds that the work has not been

done in strict accordance with the contract, he shall officially

certify this fact, and in the certificate he shall state where

the contractor has failed to comply with the contract.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 961, ch. 367, Sec. 1, eff.

June 10, 1981; Acts 2003, 78th Leg., ch. 248, Sec. 40, eff. June

18, 2003.

Sec. 57.118. COMPLIANCE WITH CONTRACT. After the board receives

a report that the contractor has failed to comply with the

contract, it shall demand that the contractor comply with the

requirements of the contract at his own expense, and no further

accounts, claims, or vouchers submitted by the contractor shall

be approved or paid until the contractor complies with the

requirements of the executive director by constructing the

improvement in accordance with the contract.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 961, ch. 367, Sec. 1, eff.

June 10, 1981; Acts 2003, 78th Leg., ch. 248, Sec. 41, eff. June

18, 2003.

Sec. 57.121. INTERPRETATION OF DISTRICT POWERS. Except as

expressly provided, specific powers authorized by this chapter

may not operate as a limitation on the general powers authorized

by this chapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER E. ENGINEER'S REPORT

Sec. 57.151. AUTHORITY OF ENGINEER. The engineer, subject to

the authority of the commission, shall control the engineering

work of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 961, ch. 367, Sec. 1, eff.

June 10, 1981; Acts 1985, 69th Leg., ch. 795, Sec. 1.149, eff.

Sept. 1, 1985.

Sec. 57.154. SURVEY AND REPORT. (a) The engineer shall make a

survey of the land inside the boundaries of the district, and

land surrounding the district, that will be improved or reclaimed

by the system of levees and drainage to be adopted and shall

prepare for the board a written report, with maps and profiles,

of the results of his survey.

(b) Repealed by Acts 2003, 78th Leg., ch. 248, Sec. 57.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 983, ch. 367, Sec. 35, eff.

June 10, 1981; Acts 2003, 78th Leg., ch. 248, Sec. 57(1), eff.

June 18, 2003.

Sec. 57.155. CONTENTS OF REPORT. (a) The engineer's report

shall contain a complete plan for draining land, constructing

levees on land, and reclaiming land of the district from overflow

or damage by waters from streams inside or adjacent to the

district which may affect land in the district. The report shall

also include a description of the physical characteristics of the

land within the district and the location of any public roads,

railroads, rights-of-way and roadways, and other improvements on

the land of the district.

(b) The plan may include, and where necessary must include, the

costs of straightening streams which may injure the land of the

district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER F. GENERAL FISCAL PROVISIONS

Sec. 57.177. FINANCING THE DISTRICT WITHOUT BONDS. (a) If the

district wants to carry out its purposes without issuing bonds,

the board may arrange for contributions from landowners or other

sources to provide the funds required to complete the

improvements.

(b) The electors of the district may vote to create an

indebtedness which is not evidenced by bonds.

(c) If the district creates an indebtedness under this section,

the indebtedness may not be more than:

(1) the cost of construction of the improvements included in the

engineer's report;

(2) the cost of maintaining the improvements for two years; and

(3) an additional amount equal to 10 percent to meet

emergencies, modifications, and changes lawfully made, plus

damages awarded against the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 983, ch. 367, Sec. 36, eff.

June 10, 1981; Acts 2003, 78th Leg., ch. 248, Sec. 43, eff. June

18, 2003.

SUBCHAPTER G. ISSUANCE OF BONDS

Sec. 57.201. POWER TO ISSUE BONDS. The district may issue

bonds, but it may not issue bonds nor incur any debt unless an

election is held in the district and the proposition is approved

by a majority vote of the electors of the district who vote in

the election.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.207. DECLARING RESULT OF ELECTION. The board shall

enter an order declaring the election result in its minutes.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1995, 74th Leg., ch. 715, Sec. 31, eff. Sept. 1,

1995.

Sec. 57.208. ISSUANCE OF BONDS. (a) If the issuance of bonds

and the levy of taxes to pay for the bonds are approved by the

electors of the district, the board may order the issuance of the

bonds in one or more installments as the board may deem necessary

from time to time up to the amount approved at the election.

(b) The bonds shall be known as "Levee Improvement Bonds".

(c) The bonds shall be:

(1) issued in the name of the district;

(2) signed by the chairman of the board; and

(3) attested by the secretary of the board with the seal of the

district affixed to the bonds.

(d) The board shall fix the denominations, terms and conditions

of the bonds and make them payable at an expedient time not more

than 30 years from the date on the bonds.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1977, 65th Leg., p. 1249, ch. 483, Sec. 7, eff.

Aug. 29, 1977; Acts 2003, 78th Leg., ch. 248, Sec. 44, eff. June

18, 2003.

Sec. 57.212. BOND RECORD. (a) After the bonds are issued, the

board shall deliver a well-bound book to the county treasurer of

the county of jurisdiction, who shall keep in the book a record

of:

(1) all bonds which have been issued;

(2) the number of each bond;

(3) the amount of each bond;

(4) the rate of interest on each bond;

(5) the date of issuance of each bond;

(6) the date when each bond is due;

(7) the place where each bond is payable;

(8) the amount received for each bond; and

(9) the tax levy to provide a sinking fund to pay principal of

and interest on the bonds.

(b) The treasurer shall keep the book open at all times for

inspection by any taxpayer or bondholder, and when a person pays

for a bond, the treasurer shall enter the payment in the book.

(c) The county treasurer is entitled to receive for his services

in keeping a record of the bonds the same fee allowed by law to

the county clerk for recording deeds.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.213. REFUNDING BONDS. (a) With the consent of the

bondholders, a district may refund outstanding bonds by issuing

new coupon bonds in their place.

(b) Interest is shown by coupons attached to the bonds, and the

commissioners court of jurisdiction shall determine whether the

board will pay the interest on the bonds annually or

semiannually.

(c) The board may pay the refunding bonds serially or in any

other manner they choose, but, except as provided in Subsection

(d) of this section, they shall pay the bonds not later than 40

years from the date the bonds are issued.

(d) A district that taxes on the benefit basis and that is

located in a county with a population of over 1.3 million may

refund outstanding bonds or matured interest coupons on bonds

issued by the district with new coupon bonds payable not more

than 75 years from their date.

(e) The district shall issue the bonds in denominations of $100

or a multiple of $100 and, before the bonds are delivered, shall

levy a tax sufficient to pay the principal of and interest on the

refunding bonds. The refunding of bonds does not affect any taxes

already due.

(f) The board shall issue refunding bonds in the manner provided

for other district bonds.

(g) The board shall deduct any money on hand in the sinking fund

account to ascertain the amount of refunding bonds to be issued

and shall apply the money to the payment of the outstanding

bonds.

(h) The board may not issue refunding bonds until they are

approved by the attorney general and registered by the

comptroller, and the comptroller shall not register the refunding

bonds until the old bonds being replaced are presented to him for

cancellation. After the comptroller registers the new bonds, he

shall cancel the old bonds and interest coupons and deliver the

new bonds to the proper bondholders. The old bonds may be

presented for cancellation in installments, and the comptroller

may register and deliver a like amount of the new bonds.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 598, ch. 237, Sec. 140, eff.

Sept. 1, 1981; Acts 2001, 77th Leg., ch. 669, Sec. 148, eff.

Sept. 1, 2001.

Sec. 57.2131. ALTERNATIVE METHODS OF ISSUING REFUNDING BONDS.

(a) A district may issue refunding bonds as provided for in this

section, notwithstanding Section 57.213 of this code.

(b) A district may issue bonds to refund all or any part of its

outstanding bonds, notes, or other obligations including matured

but unpaid interest.

(c) Refunding bonds shall mature serially or otherwise not more

than 40 years from their date and shall bear interest at any rate

or rates permitted by the constitution and laws of the state.

(d) Refunding bonds may be made payable from the same source as

the bonds, notes, or other obligations being refunded or from

other additional source or sources.

(e) The refunding bonds must be approved by the attorney general

in the manner provided by law for other bonds of the district and

shall be registered by the comptroller on the surrender and

cancellation of the bonds being refunded.

(f) The orders or resolutions authorizing the issuance of the

refunding bonds may provide that the refunding bonds will be sold

and the proceeds deposited in the place or places at which the

bonds being refunded are payable, in which case the refunding

bonds may be issued before the cancellation of the bonds being

refunded. If refunding bonds are issued before cancellation of

the other bonds, an amount which, when added to the earnings and

profits from the investment of such amount, is sufficient to pay

the interest on and principal of the bonds being refunded to

their maturity dates, or to their option dates if the bonds have

been duly called for payment prior to maturity according to their

terms, shall be deposited in the place or places at which the

bonds being refunded are payable.

(g) If the district issues refunding bonds in accordance with

Subsection (f) of this section, the comptroller shall register

refunding bonds without the surrender and cancellation of bonds

being refunded.

(h) A refunding may be accomplished in one or in several

installment deliveries.

(i) Refunding bonds are investment securities under Chapter 8,

Business & Commerce Code.

(j) In lieu of the methods provided in this section and in

Section 51.213 of this code, a district may refund bonds, notes,

or other obligations as provided by the general law of the state.

Added by Acts 1985, 69th Leg., ch. 471, Sec. 1, eff. June 11,

1985.

Sec. 57.214. ISSUANCE OF REFUNDING BONDS WITHOUT AN ELECTION. A

district which is converted under Article XVI, Section 59, of the

Texas Constitution, may issue refunding bonds without the

approval of the electors under the provisions of Section 56.210

of this code.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.215. INVESTMENT OF SINKING FUND. The board or

commissioners court of jurisdiction may invest the district's

sinking funds in county, municipal, district, or other bonds in

which other sinking funds may by law be invested and also may

invest the sinking funds in bonds of the series to which the

funds apply if the bonds are offered for redemption before

maturity on terms considered advantageous to the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.216. PROVIDING FOR ADDITIONAL FUNDS. (a) If the

improvements in the engineer's report are insufficient to reclaim

all of the land and other property inside the district, extensive

repairs or additions to the improvements are necessary, or

additional funds are needed to complete improvements, the board

may provide additional funds for the district by following the

provisions of this chapter for raising funds.

(b) If the board creates additional indebtedness or issues

additional bonds, the indebtedness or bonds are subject to the

provisions of this chapter relating to the issuance of bonds.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 984, ch. 367, Sec. 38, eff.

June 10, 1981; Acts 2003, 78th Leg., ch. 248, Sec. 45, eff. June

18, 2003.

Sec. 57.217. ELIGIBILITY OF DISTRICT BONDS FOR INVESTMENTS AND

PUBLIC FUNDS. A district's bonds, when certified and approved by

the attorney general and registered by the comptroller as herein

provided, shall be legal and authorized investments for all

banks, trust companies, building and loan associations, savings

and loan associations, insurance companies of all kinds and

types, fiduciaries, and trustees and for all interest and sinking

funds and other public funds of the State of Texas and all

agencies, subdivisions, and instrumentalities of the state,

including all counties, cities, towns, villages, school

districts, and all other kinds and types of districts, public

agencies, and bodies politic. A district's bonds shall be

eligible and lawful security for all deposits of public funds of

the State of Texas and all agencies, subdivisions, and

instrumentalities of the state, including all counties, cities,

towns, villages, school districts, and all other kinds and types

of districts, public agencies, and bodies politic, to the extent

of the market value of the bonds, when accompanied by any

unmatured interest coupons attached to them.

Added by Acts 1977, 65th Leg., p. 1250, ch. 483, Sec. 9, eff.

Aug. 29, 1977.

SUBCHAPTER H. TAX PROVISIONS

Sec. 57.251. LEVY OF TAXES ON THE AD VALOREM BASIS. (a) If a

district levies taxes on the ad valorem basis, it shall levy and

have assessed and collected taxes on all taxable property in the

district.

(b) The taxes must be sufficient to pay the interest on the

bonds as it is due, and to raise a sufficient amount to create a

sinking fund to redeem and discharge the bonds at maturity.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1977, 65th Leg., p. 1251, ch. 483, Sec. 10, eff.

Aug. 29, 1977; Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

Sec. 57.258. ASSESSMENT AND COLLECTION OF TAXES FOR DISTRICTS

WITH LAND IN MORE THAN ONE COUNTY. (a) A district providing for

the levy of taxes on the ad valorem basis which includes land

located in more than one county has all the rights, powers, and

privileges of districts that include land in one county.

(b) The assessor and collector of each county having land

included in the district shall assess the taxes levied by the

commissioners court of his county against the land in his county

which is included in the district for each year that a tax is

levied.

(c), (d) Repealed by Acts 1979, 66th Leg., p. 2330, ch. 841, Sec.

6(a)(3), eff. Jan. 1, 1982.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2330, ch. 841, Sec. 6(a)(3),

eff. Jan. 1, 1982.

Sec. 57.259. ASSESSMENT OF DAMAGES. (a) In a district which

levies taxes on the ad valorem basis, the commissioners of

appraisement shall be appointed and shall act in the manner

provided in Sections 57.261-57.270 of this code, except that

persons appointed under this section may not assess benefits.

(b) Proceedings, notice, and hearings shall be governed by the

provisions of this chapter relating to assessment of taxes on the

benefit basis.

(c) Provisions of this chapter relating to assessment of damages

in districts levying taxes on the benefit basis shall apply to

assessment of taxes on the ad valorem basis.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.260. LEVY OF TAXES ON BENEFIT BASIS. (a) If a district

levies taxes on the benefit basis, the commissioners court of

each county in which any portion of that district is located

shall levy and have assessed and collected taxes on all taxable

property inside the district, based on the net benefits which the

commissioners of appraisement find will accrue to each piece of

property from the improvements described in the engineer's report

or other authorized improvements.

(b) The taxes shall be sufficient to pay the interest on the

bonds, as it is due, and to raise an amount to create a sinking

fund sufficient to discharge and redeem the bonds at maturity.

(c) The levy for each year throughout the life of the bond issue

may be made at the time the bonds are issued and shall be the

rate of levy for each year until it is modified.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2003, 78th Leg., ch. 248, Sec. 46, eff. June 18,

2003.

Sec. 57.261. APPOINTMENT OF COMMISSIONERS OF APPRAISEMENT. The

commissioners court of the county of jurisdiction in a district

levying taxes on the benefit basis shall appoint three

disinterested commissioners, known as "commissioners of

appraisement."

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2003, 78th Leg., ch. 248, Sec. 47, eff. June 18,

2003.

Sec. 57.262. QUALIFICATIONS FOR COMMISSIONERS OF APPRAISEMENT.

The commissioners of appraisement shall be freeholders, but not

owners of land within the district for which they are to act, and

shall not be related within the fourth degree of affinity or

consanguinity, as determined under Chapter 573, Government Code,

to any of the members of the commissioners court of jurisdiction,

the board, or to any landowners in the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1991, 72nd Leg., ch. 561, Sec. 55, eff. Aug. 26,

1991; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(27), eff. Sept. 1,

1995.

Sec. 57.263. COMPENSATION OF COMMISSIONERS OF APPRAISEMENT. (a)

The commissioners of appraisement in their report shall show the

number of days each has been employed and the actual expenses

each has incurred during his service as commissioner.

(b) The district shall pay each commissioner of appraisement $5

a day for his services and reimburse him for all necessary

expenses when his accounts are approved by the board.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.264. ORGANIZATION OF COMMISSIONERS OF APPRAISEMENT. (a)

The secretary of the board shall notify each of the

commissioners of appraisement in writing of his appointment and

of the time and place for the first meeting.

(b) The commissioners of appraisement shall meet at the time and

place specified, or as soon after that time as practicable, at a

time and place agreed on by them.

(c) The commissioners of appraisement shall each take and

subscribe an oath to faithfully and impartially discharge their

duties as commissioners, and to make a true report of the work

done by them.

(d) At the first meeting the commissioners of appraisement shall

organize by electing one of their number chairman and one vice

chairman. The secretary of the board or in his absence, a person

the board appoints, shall be secretary of the commissioners of

appraisement during their continuance in office.

(e) The secretary shall furnish the commissioners of

appraisement information and assist them in the performance of

their duties.

(f) If a commissioner of appraisement resigns, the vacancy shall

be filled in the manner provided for filling vacancies on the

board.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.265. DUTIES OF COMMISSIONERS OF APPRAISEMENT. (a) The

commissioners of appraisement shall begin to perform their duties

within 30 days after qualifying and organizing.

(b) The commissioners of appraisement may at any time call on

the attorney of the district for legal advice and information

and, if necessary, may require the engineer or one of his

assistants to assist in the proper performance of their duties.

(c) The commissioners of appraisement shall view:

(1) the land inside the district;

(2) other land which will be affected by the engineer's report

if carried out;

(3) all public roads, railroads, rights-of-way, and other

property or improvements located on the land; and

(4) land inside or outside the district which may be acquired

under the provisions of this chapter for any purpose connected

with or incident to carrying out the engineer's report.

(d) The commissioners of appraisement shall assess the amounts

of benefits and all damages that will accrue to any tract of land

inside the district or any land outside the district which may be

affected by the engineer's report, or any public highway,

railroad, right-of-way, roadway, or other property.

(e) The commissioners of appraisement shall assess the value of

all land inside or outside the district to be acquired for

right-of-way or other purposes.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2003, 78th Leg., ch. 248, Sec. 48, eff. June 18,

2003.

Sec. 57.266. REPORT OF COMMISSIONERS OF APPRAISEMENT. (a) The

commissioners of appraisement shall prepare a report of their

findings. The report shall include:

(1) the name of the owner of each piece of property examined and

assessed;

(2) a description which will identify each piece of property;

and

(3) the value of all property to be taken or acquired for

rights-of-way or any other purposes connected with carrying out

the engineer's report.

(b) At least a majority of the commissioners of appraisement

shall sign the report. They shall file the report with the

secretary of the board.

(c) The failure of the commissioners of appraisement to return

damages to any tract of land inside or outside the district shall

be considered a finding that no damage will be done to that

tract.

(d) The commissioners of appraisement in their report shall fix

a time and place to hear objections to the findings in the

report. The date for the hearing shall not be less than 20 days

from the filing of the report.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 984, ch. 367, Sec. 39, eff.

June 10, 1981; Acts 2003, 78th Leg., ch. 248, Sec. 49, eff. June

18, 2003.

Sec. 57.267. NOTICE OF HEARING. (a) After the commissioners of

appraisement file their report with the secretary of the board,

the secretary shall publish notice of the time and place of the

hearing on the report.

(b) The notice shall be published in a newspaper published in

each county in which any part of the district is located, or in

which any land lies that will be in any way affected by the

proposed engineer's report. The notice shall be published once a

week for two consecutive weeks before the date of the hearing.

(c) The notice shall be in substantially the following form:

To the owners and all other persons having any interest in land

lying in ___ County, take notice, that a copy of the engineer's

report of the ___ Levee Improvement District has been filed in

the district's office and that the commissioners of appraisement

have been appointed to assess benefits and damages accruing to

land or other property inside or outside the levee improvement

district which will be benefited, taken, damaged, or affected in

some way by the carrying out of the engineer's report. The report

of the commissioners of appraisement has been filed in my office

at ___, and all interested persons may examine the report and

make an objection to all or any part of the report. A person who

claims damage to his land and to whose land no damages have been

assessed in the report must file a claim for damage in my office

on or before ___, ___. A person who fails to make an objection or

to file a claim for damages is deemed to have waived his right to

object or claim damages. The commissioners of appraisement will

meet on ___, ___, to hear and act on objections to their report

and claims for damages.

____________________

Secretary, Board of Directors

__________ Levee Improvement District

(d) The secretary shall mail written notice to each person whose

property is listed in the report of the commissioners of

appraisement, if the office address is known. This notice shall

state in substance:

(1) that the report of the commissioners of appraisement

assessing benefits and damages accruing to land and other

property because of the engineer's report for the district has

been filed in the district's office;

(2) that all persons interested may examine the report and make

objections to it in whole or in part; and

(3) that the commissioners of appraisement will meet on the day

and at the place named to hear and act on objections to the

report.

(e) The secretary, on the day of the hearing, shall file in his

office the original notice, with his affidavit, which shall show

the manner of publication and the names of all persons to whom

notices have been mailed. The affidavit shall state that the

secretary could not with reasonable diligence ascertain the

post-office addresses of those affected to whom no notices were

mailed.

(f) The secretary shall file copies of the notice and his

affidavit with the commissioners of appraisement and with the

clerk of the commissioners court of jurisdiction.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2003, 78th Leg., ch. 248, Sec. 50, eff. June 18,

2003.

Sec. 57.268. RIGHTS OF PARTIES. Parties interested in matters

before the commissioners of appraisement may appear in person or

by attorney, or both, and are entitled to process for witnesses,

to be issued by the chairman of the commissioners of appraisement

on demand. The commissioners of appraisement have the same power

as a court of record to enforce the attendance of witnesses.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.269. HEARING; JUDGMENT. (a) An owner of land or other

property affected by the report of the commissioners of

appraisement or by the engineer's report may file an objection to

any or all parts of the report of the commissioners of

appraisement at or before the hearing on the report.

(b) A person on whose land no damages have been assessed and who

believes that his land will be damaged by prosecution of the

engineer's report may file with the secretary of the board a

claim for damages.

(c) The commissioners of appraisement, at the time and place

named in the notice, shall hear and decide all objections and

claims for damages and may make changes and modifications in the

report.

(d) The commissioners of appraisement may adjourn the hearing

from day to day.

(e) After modifying the report to conform to the changes decided

on at the hearing, the commissioners of appraisement shall make a

decree confirming the report as modified.

(f) If necessary the commissioners shall condemn and adjudge

damages for land inside or outside the district that is needed

for right-of-way or other purposes.

(g) The commissioners shall adjudge and apportion costs incurred

on the hearing in an equitable manner.

(h) The findings of the commissioners of appraisement as to

benefits is final and conclusive.

(i) The secretary shall record the findings of benefits in the

minutes of the board and shall file certified copies of the

findings with the county clerk of each county in which any

portion of the land inside the district is located. The filing is

notice to all persons of the contents of the decree.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1989, 71st Leg., ch. 1248, Sec. 72, eff. Sept. 1,

1989; Acts 2003, 78th Leg., ch. 248, Sec. 51, eff. June 18, 2003.

Sec. 57.270. APPEAL OF DECREE OF THE COMMISSIONERS OF

APPRAISEMENT. (a) A person or the board may appeal from the

decree of the commissioners of appraisement assessing or refusing

to assess damages or fixing the value of a right-of-way.

(b) The only questions considered on an appeal are:

(1) whether or not just compensation has been allowed for

property taken;

(2) whether or not proper damages have been allowed for property

injured; or

(3) whether or not in fact property has been damaged.

(c) The appeal shall be taken to the district court of the

county of jurisdiction in the manner, under the conditions, and

within the time provided by Sections 57.020-57.025 of this code

for appeals from judgments of the commissioners court refusing to

create the district.

(d) The district court has jurisdiction of the appeal regardless

of the amount claimed.

(e) The secretary in not less than five days after the appeal is

filed shall send to the district clerk:

(1) the engineer's report or a certified copy of it;

(2) a transcript of that part of the commissioners of

appraisement's report affecting the lands concerned in the

appeal;

(3) a transcript of the claim for damages; and

(4) a transcript of the action of the commissioners of

appraisement on the claim.

(f) Appeals may be consolidated in the district court.

(g) The trial in the district court shall be de novo, and the

proceedings shall be in accordance with the laws of this state

for damage suits.

(h) The claimant is considered the plaintiff, and the district,

the defendant, and no further pleadings are required.

(i) Appeals may be taken from the judgment of the district court

as in other civil cases.

(j) No appeal may delay carrying out the engineer's report, and

if the board pays to the district clerk the amount of damages

awarded by the commissioners of appraisement to a claimant who is

appealing their decree, and if the board makes bond to pay to the

claimant any additional amount that he may be awarded on his

appeal, title to the condemned property that is the subject of

the appeal vests in the district, and the district is entitled to

immediate possession.

(k) No person may claim damages against the district, its board,

officers, or agents because of the prosecution of the engineer's

report if he owns or has an interest in land in a county in which

notice has been published of the hearing before the commissioners

of appraisement, and he has failed to file a claim for damages or

an objection to the damages assessed by the commissioners of

appraisement against his land, or if he has filed a claim or

objection but has failed to appeal from an adverse ruling on his

claim or objection.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2003, 78th Leg., ch. 248, Sec. 52, eff. June 18,

2003.

Sec. 57.271. BASIS OF TAXATION. (a) After the action of the

commissioners of appraisement, as provided in Sections

57.261-57.270 of this code, their final findings, judgment and

decree assessing benefits, until changed or modified, shall form

the basis of taxation for the district, for all purposes for

which taxes may be levied by the district.

(b) Taxes shall be apportioned and levied on each tract of land,

railroad, and other real property in the district in proportion

to the benefits to the property named in the decree of the

commissioners of appraisement.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.272. TAX ASSESSOR FOR DISTRICTS LEVYING TAXES ON BENEFIT

BASIS. (a) The secretary of the board shall serve as tax

assessor for a district levying taxes on the benefit basis.

(b) When a tax is levied, the secretary shall, at the expense of

the district, prepare a tax roll substantially in the same form

as the assessment roll made by county assessor and collector,

except the roll shall state net benefits assessed against

property.

(c) The secretary shall compute the amount of taxes assessed

against each piece of property and enter the amount on the tax

roll and shall file with the assessor and collector of each

county in which a portion of the district is located a certified

copy of the part of the tax roll which relates to property in the

district located in that county.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.273. READJUSTING ASSESSMENTS. (a) After one year from

the date of the final judgment and decree of the commissioners of

appraisement the owners of a majority of the acreage in the

district may file a petition with the commissioners court

alleging that the previous assessment of benefits in the judgment

and decree is insufficient or inequitable and requesting an

increase or readjustment of the assessment of benefits for the

purpose of making an adequate or more equitable basis for levying

taxes.

(b) If the engineer's report is changed or modified, or if

extensive repairs or additions to the engineer's report are

desired, the board shall file a petition with the commissioners

court describing the changes, modifications, repairs, or

additions.

(c) When a petition is filed, the commissioners court shall set

a day for a hearing on the petition.

(d) The commissioners court shall issue notice informing all

persons concerned of the time and place of the hearing, and of

their rights to appear and contend for or contest a reassessment

of benefits. The notice must be posted as provided in Section

57.015 of this code for posting notice of the hearing for

establishing the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2003, 78th Leg., ch. 248, Sec. 53, eff. June 18,

2003.

Sec. 57.274. HEARING ON PETITION FOR REASSESSMENT. (a) At the

hearing on readjustment of assessments, the commissioners court

shall hear the petition and receive evidence for or against the

petition.

(b) The commissioners court shall order a reassessment of

benefits if it finds that the aggregate amount of assessed

benefits as shown by the previous final judgment and decree is

insufficient to carry out the original engineer's report or

changes, repairs, or additions to the report or there has been a

material change in the relative value of the benefits conferred

on the property in the district, or for some reason the

assessment of benefits is inadequate or inequitable.

(c) If the commissioners court orders a reassessment, it shall

appoint commissioners of appraisement as provided in Section

57.263 of this code, and the new commissioners of appraisement

have the same powers, rights, privileges, and duties as provided

in Section 57.267 of this code.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2003, 78th Leg., ch. 248, Sec. 54, eff. June 18,

2003.

Sec. 57.275. TAX COLLECTION ON REASSESSMENT. (a) The judgment

and decree of the commissioners of appraisement reassessing

benefits in the district are the basis of the assessment of taxes

in the district.

(b) The assessment can again be modified or changed but there

can be no reassessment of benefits that will in any way render

any outstanding bonds or other indebtedness of the district

insecure. The sum of benefits as reassessed may never be less

than the sum of all outstanding bonds and other indebtedness of

the district.

(c) The commissioners court of each county in which the district

is located shall levy and have assessed and collected taxes based

on the reassessment, at a rate sufficient to provide funds to pay

the interest on all outstanding bonds and other indebtedness of

the district, to pay the bonds or other indebtedness at maturity,

and to provide the necessary sinking funds to pay all bonds or

other indebtedness that may be issued.

(d) If the engineer's report is modified, or if extensive

repairs or additions are made, the provisions of this section

apply to districts that levy taxes on the ad valorem basis, but

the commissioners of appraisement shall assess only the damages

which will accrue to the property inside or outside the district

as a result of the changes in the report.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 2003, 78th Leg., ch. 248, Sec. 55, eff. June 18,

2003.

Sec. 57.279. COLLECTION OF DELINQUENT TAXES. (a) Taxes levied

on the benefit basis under this chapter are a first and prior

lien on all property against which they are assessed and are

payable, mature, and become delinquent as provided in the

Property Tax Code for ad valorem taxes.

(b) The Property Tax Code governs the collection of delinquent

taxes levied on the benefit basis and the sale of property for

the payment of the taxes.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

SUBCHAPTER I. DISSOLUTION

Sec. 57.321. DISSOLUTION OF A DISTRICT. Subject to the

provisions of Sections 50.251-50.256 of this Code, if the

commissioners court finds at any time before the sale of a

district's bonds or final lending of its credit in another form

that the proposed undertaking for any reason is impracticable or

apparently cannot be successfully accomplished, the commissioners

court may dissolve the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.322. REQUIREMENTS FOR DISSOLVING A DISTRICT. (a) To

dissolve a district, a petition signed by the owners of a

majority of the acreage in the district requesting the

commissioners court to dissolve the district and stating the

reasons for dissolution must be presented.

(b) At the time the petition is filed, a $50 deposit shall be

made to pay for the expenses of a hearing on the petition.

(c) The petition shall be set for a hearing, notice shall be

given, the hearing held, and the expense deducted from the

deposit in the manner provided in this chapter for creation of

the district.

(d) The commissioners court has the same powers over dissolution

of a district that it has over creation of a district.

(e) If at the hearing the commissioners court finds that the

district should be dissolved, it shall render a judgment reciting

its findings and enter an order on its records declaring the

district dissolved.

(f) The commissioners court shall appoint the chairman of the

board or some other suitable person as trustee to close the

affairs of the district without delay, and shall determine the

length of the term and the amount of compensation for the

trustee.

(g) If the commissioners court finds that the district should

not be dissolved, it shall dismiss the petition at the cost of

the petitioners and enter its findings on record.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.323. RETURN OF TAXES ON DISSOLUTION. (a) If a district

is dissolved, the commissioners court shall order returned to the

taxpayers ratably any unspent taxes that have been levied and

collected in the name of the district in anticipation of an issue

of bonds.

(b) Before the taxes are returned, the compensation due the

assessor and collector and the treasurer and any other claim

properly charged against the taxes must be deducted from them.

(c) The treasurer shall receive and file proper receipts for all

sums refunded.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.324. DISSOLVING A DISTRICT BY ELECTION. A district may

dissolve its corporate existence by election.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.325. PETITION. To dissolve a district by election, a

person shall present a petition, signed by the owners of a

majority of the acreage in the district, to the commissioners

court at a regular session, requesting the commissioners court to

dissolve the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.326. ELECTION ORDER. (a) After it receives a petition

under Section 57.325 of this code, the commissioners court shall

order an election to be held in the district at the earliest

possible legal time to determine whether or not the district

should be dissolved.

(b) If the proposition to dissolve the district fails to carry

at the election, the commissioners court may not order another

election for the same purpose within one year after the result of

the election has been announced officially.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.327. ELECTION PROCEDURE, TIME, AND PLACE FOR HOLDING

ELECTION. The provisions of Sections 57.203-57.207 of this code

apply, so far as possible, to a dissolution election.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.328. BALLOT. The commissioners court shall have the

ballots printed to provide for voting for or against the

following proposition and no other: "Dissolving the levee

improvement district."

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.329. VOTE NECESSARY TO CARRY PROPOSITION. More than

two-thirds of the persons voting in the election must vote to

dissolve the district to carry the proposition.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.330. COMMISSIONERS COURT ORDER DISSOLVING DISTRICT. (a)

If the proposition to dissolve the district carries, the

commissioners court shall make an order substantially as follows:

"(Name of petitioner) and (number of other petitioners) others

presented a petition asking for an election to decide whether or

not (name of county) County Levee Improvement District (district

number) should be dissolved. The commissioners court held the

election on (date), and more than two-thirds of the resident

property taxpayers voting in the election voted to dissolve the

district. As a consequence of the election result, (name of

county) County Levee Improvement District (district number) is

dissolved."

(b) The commissioners court shall enter the order in its

minutes.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.331. DISSOLUTION TRUSTEES. The commissioners court

shall appoint as trustees, three landowners of the district, and

the three appointed landowners assume the duties of trustees at

the time they file the bond required under Section 57.332 of this

code.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.332. TRUSTEES' BOND. (a) When the commissioners court

issues the dissolution order under Section 57.330 of this code,

the trustees shall execute jointly a good and sufficient bond in

an amount sufficient to cover the amount of the outstanding bonds

and other debts of the district, payable to and approved by the

county judge, conditioned on the trustees faithfully performing

their duties as trustees and paying money and delivering other

property of the district over which they have control to the

persons entitled to the money or other property.

(b) When the bond is executed, it shall be recorded in the

minutes of the commissioners court. When the bond is approved, it

supersedes the bond the treasurer executed under Section 57.065

of this code.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.333. TRUSTEES' COMPENSATION. (a) The trustees are

entitled to receive for their services as trustees a one-half of

one percent commission on all money they receive for the district

and a one-half of one percent commission on all money they pay

out as trustees. This commission is the entire compensation for

all three trustees.

(b) The trustees are not entitled to a commission on money in

the treasury when they become the trustees or on money in the

treasury when their trusteeship ends.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.334. APPOINTMENT OF TRUSTEE TO FILL VACANCY. In case of

death or resignation of a trustee, the commissioners court shall

appoint a successor to fill the vacancy.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.335. GENERAL DUTIES OF TRUSTEES. (a) The trustees have

control of the disposition and sale of all district property.

(b) The trustees have control of all the property of the

district, including the money in the treasury, and shall keep the

district's money and all its books, notes, accounts, and choses

in action of every kind.

(c) The trustees may sue to recover property and collect debts

of the district, and may employ counsel in suits and in caring

for the district's property and managing the district's

dissolution.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.336. TRUSTEES' EXPENSE. (a) The trustees shall make a

charge against the trust estate for each reasonable expense

incurred by them in conducting the business of the district and

in litigating a suit for the district.

(b) The trustees shall charge any unpaid counsel fees or court

costs incurred by former district officers against the trust

estate.

(c) The trustees shall present the charges against the trust

estate to the commissioners court and shall post notice in the

manner provided for other claims against the district.

(d) If the commissioners court approves a charge against the

trust estate, the charge becomes a valid, preferred claim against

the district.

(e) The trustees, acting as treasurer, may retain money in their

control to pay for a valid claim which they have against the

district.

(f) If the commissioners court rejects a part of an expense

which the trustees think is a valid claim, the trustees may

appeal the decision as other claimants.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.337. CLAIMS THAT WERE APPROVED BEFORE DISTRICT WAS

DISSOLVED. The trustees shall pay all unpaid bonds and claims

outstanding against the district before the commissioners court

issues the dissolution order except those which are protested

according to the provisions of Section 57.338 of this code.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.338. PROTESTING PAYMENT OF CLAIMS APPROVED BEFORE

DISTRICT WAS DISSOLVED. (a) If a person who pays taxes in the

district protests the payment of a claim filed under Section

57.337 of this code, the trustees shall refuse to pay the claim.

(b) The protest is sufficient to cause the trustees to disallow

the claim if the person making the protest files the protest with

the trustees, along with a bond for twice the amount of the

claim, signed by sufficient sureties approved by the trustees,

payable to the trustees, and conditioned on the protesting

taxer's paying all costs of suit if the claimant establishes his

claim in full.

(c) A person whose claim is disallowed under this section may

sue the trustees for the amount he claims.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.339. CLAIMS NOT APPROVED BEFORE DISTRICT WAS DISSOLVED.

(a) A person who has a claim or judgment against the district

which was not approved by the commissioners before the district

was dissolved may collect on the claim only by following the

procedure prescribed in this section and Sections 57.340-57.342

of this code.

(b) The person must present the claim, duly verified, to the

trustees within six months after the day the commissioners court

approves the bond of the trustees.

(c) The trustees shall examine the claim, and if the trustees

find that the claim is correct, they shall allow it. If the

trustees allow the claim, the person making the claim must file

it with the county clerk not less than 20 days before the

beginning of the regular session of the commissioners court that

follows the date the trustees allowed the claim.

(d) If the trustees find that it would be unjust for them to

allow a claim, they shall endorse on the claim their refusal to

allow it, and the person making the claim may sue the trustees

for the amount he claims in any court of competent jurisdiction

in the county.

(e) If the trustees find that it would be unjust for them to

allow part of the claim, they shall endorse on the claim the

parts of it they allow and the parts they disallow. The person

making the claim may either waive his claim to the part

disallowed and file the claim with the commissioners court or

refuse to waive his claim to the part disallowed, withdraw the

claim from the trustees, and sue the trustees for the amount he

claims.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.340. CLAIMS, PAYMENT ORDERS, AND APPEALS. (a) The

commissioners court, in a regular session, shall pass on claims.

The commissioners court shall approve each claim it finds to be

correct and shall issue an order stating that approval and shall

enter the order in its minutes.

(b) When the order of approval is entered in the minutes, the

claim becomes a valid claim against the district.

(c) If the commissioners court approves a claim under this

section, the person making the claim shall file the claim with

the trustees.

(d) If the person making the claim is not satisfied with the

terms of the order of approval or if the commissioners court

refuses to approve the claim, the person may appeal the decision

of the commissioners court.

(e) When a claim is filed under Section 57.339 of this code, the

county clerk shall immediately issue notice of the filing to all

persons interested in the district. The notice shall be posted in

three public places in the district and at the courthouse door

not less than 20 days before the next regular session of the

commissioners court.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.341. CLAIMS JUDGMENTS. (a) If a person making a claim

sues the trustees for the amount of the claim and wins a judgment

against the trustees, the person shall file the judgment with the

trustees.

(b) If the suit contests a claim under Section 57.338 of this

code, the contestant and his sureties shall be made parties to

the suit, and the trustees shall assert all defenses urged

against the claim in the protest. If the claimant wins a judgment

for the whole amount of his claim, the court shall render a

judgment against the contestant and his sureties for all costs

incurred in the suit.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.342. CLAIMS TO BE PAID. The trustees shall pay from

money left in the district's treasury on dissolution claims filed

with them under Sections 57.336, 57.337, and 57.339 of this code,

in the order that the claims are filed.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.343. DISPOSITION OF DEBTS AFTER ELECTION. (a) If the

district is dissolved, the commissioners court shall provide for

the settlement of the debts of the district, including the costs

and expenses of holding the election.

(b) The commissioners court may levy, assess, and collect a

sufficient tax on the property in the district in the manner

provided in this chapter, to pay all the valid debts and

obligations of the district, except bonds issued and held by a

purchaser.

(c) The district shall pay bonds that have been issued and are

held by a purchaser according to the terms of the bonds by levy

and collection of an annual tax as provided in this chapter

unless retirement of the bonds is effected as provided in Section

57.344 of this code.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.344. ACCELERATED RETIREMENT OF BONDS. (a) If there are

any district bonds outstanding at the time the commissioners

court issues the dissolution order, the commissioners court shall

immediately begin negotiations with the holders of the bonds to

determine whether or not the retirement of the bonds can be

accelerated.

(b) If the bonds can be retired at an earlier date than the date

stipulated on their face, either as a result of the terms of the

bonds or because of an agreement between the commissioners court

and the holders of the bonds, then the commissioners court may

levy a tax to pay off the bonds as quickly as possible.

(c) The commissioners court shall have the tax assessed and

collected annually or at one time.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 57.346. FINAL TRUSTEE REPORT. (a) After the trustees pay

all valid claims established against the district and satisfy the

cost and expenses of controlling and managing the district, they

shall file a report of the final settlement with the

commissioners court.

(b) The trustees shall include in the report:

(1) a full and complete account of all money received and paid

during their trusteeship;

(2) an account of the disposition of all property which came

under their control as trustees; and

(3) an account of all other matters relating to the management

of the affairs of the district.

(c) On the approval of the report, the commissioners court shall

direct the trustees to turn over any property or money remaining

in their control to the person designated by the commissioners

court to receive the money or property.

(d) When the trustees have complied with the direction of the

commissioners court, they shall report their compliance to the

commissioners court. After the trustees have reported their

compliance, the commissioners court shall discharge the trustees

and their sureties and close the trust estate.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.



CHAPTER 58. IRRIGATION DISTRICTS

WATER CODE

TITLE 4. GENERAL LAW DISTRICTS

CHAPTER 58. IRRIGATION DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 58.001. DEFINITIONS. In this chapter:

(1) "District" means an irrigation district.

(2) "Board" means the board of directors of a district.

(3) "Director" means a member of the board of directors of a

district.

(4) "Commissioners court" means the commissioners court of the

county in which a district or part of a district is located.

(5) "Commission" means the Texas Natural Resource Conservation

Commission.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1981, 67th Leg., p. 984, ch. 367,

Sec. 40, eff. June 10, 1981; Acts 1991, 72nd Leg., 1st C.S., ch.

3, Sec. 1.080, eff. Aug. 12, 1991.

SUBCHAPTER B. CREATION OF DISTRICT; CONVERSION OF DISTRICT

Sec. 58.011. CREATION OF DISTRICT. An irrigation district may

be created under and subject to the authority, conditions, and

restrictions of either Article III, Section 52, of the Texas

Constitution, or Article XVI, Section 59, of the Texas

Constitution.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.012. COMPOSITION OF DISTRICT. (a) A district may

include all or part of one or more counties, including any town,

village, or municipal corporation, and may include any other

political subdivision of the state or any defined district,

providing the land contained therein is agricultural in

character.

(b) The areas composing a district do not have to be contiguous

but may consist of separate bodies of land separated by land not

included in the district; however, each segregated area, before

it may be included in the district, must cast a majority vote in

favor of the creation of the district.

(c) No district may include territory located in more than one

county except by a majority vote of the electors residing within

the territory in each county sought to be included in the

district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.013. PETITION. (a) A petition requesting creation of a

district shall be signed by a majority of the persons who hold

title to land in the proposed district which represents a total

value of more than 50 percent of the value of all the land in the

proposed district as indicated by the county tax rolls. If there

are more than 50 persons holding title to land in the proposed

district, the petition is sufficient if signed by 50 of them.

(b) The petition may be signed and filed in two or more copies.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.014. CONTENTS OF PETITION. The petition shall include:

(1) the name of the district;

(2) the area and boundaries of the district;

(3) the provision of the Texas Constitution under which the

district is to be organized;

(4) the purpose or purposes of the district;

(5) a statement of the general nature of the work to be done and

the necessity and feasibility of the project, with reasonable

detail and definiteness to assist the court or commission passing

on the petition in understanding the purpose, utility,

feasibility, and need; and

(6) a statement of the estimated cost of the project based on

the information available to the person filing the petition at

the time of filing.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.015. PLACE OF FILING; RECORDING. (a) The petition

shall be filed in the office of the county clerk of the county in

which the district is located. If land in more than one county is

included in the district, copies of the petition certified by the

clerk shall be filed in the office of the county clerk of each

county in which a portion of the district is located.

(b) The petition shall be recorded in a book kept for that

purpose in the office of the county clerk.

(c) If more than one petition is filed and the petitions are

identical except for the signature, one copy of the petition

shall be recorded and all signatures on the other petitions shall

be included.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.016. BOARD OR COMMISSION TO CONSIDER CREATION OF

DISTRICT. If the land to be included in a district is within one

county, the creation of the district shall be considered and

ordered by the commissioners court, but if the land to be

included in a district is in two or more counties, the creation

of the district shall be considered and ordered by the

commission.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.017. SINGLE-COUNTY DISTRICT; HEARING. (a) If a

petition is filed for the creation of a district within one

county, the county judge shall issue an order setting the date of

hearing on the petition by the commissioners court and shall

endorse the order on the petition or on a paper attached to the

petition.

(b) After the order is issued, the county clerk shall issue

notice of the hearing.

(c) The petition may be considered at a regular or special

session of the court.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.018. SINGLE-COUNTY DISTRICT; NOTICE OF HEARING. (a)

The notice of hearing on the petition shall include a statement

of the nature and purpose of the district and the date, time, and

place of hearing.

(b) The notice shall be prepared with one original and three

copies. The county clerk shall retain one copy of the notice in

his files and deliver the original and two copies to the county

sheriff.

(c) The sheriff shall post one copy of the notice at the

courthouse door 15 days before the day of the hearing and shall

publish one copy in a newspaper of general circulation in the

county once a week for two consecutive weeks. The first newspaper

publication shall be made at least 20 days before the day of the

hearing.

(d) Before the hearing, the sheriff shall make due return of

service of the notice with copy and affidavit of publication

attached to the original.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.019. SINGLE-COUNTY DISTRICT; NAME. (a) A district

located in one county may be named the ________ County Irrigation

District Number ________ (insert the name of the county and

proper consecutive number).

(b) A district may be known and designated by any term

descriptive of the location of the district and descriptive of

the principal powers to be exercised by the district; however,

the word "district" shall be included in the designation and a

consecutive number shall be assigned to it if other districts of

the same name have been created in the county.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.020. SINGLE-COUNTY DISTRICT; TESTIMONY AT HEARING. (a)

At the hearing on the petition, any person whose land is included

in or would be affected by the creation of the district may

appear and contest the creation of the district and may offer

testimony to show that the district:

(1) is or is not necessary;

(2) would or would not be a public utility or benefit to land in

the district; and

(3) would or would not be feasible or practicable.

(b) The hearing may be adjourned from day to day.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.021. SINGLE-COUNTY DISTRICT; GRANTING OR REFUSING

PETITION. (a) The commissioners court or the commission shall

grant the petition requesting the creation of a district if it

appears at the hearing that:

(1) organization of the district as requested is feasible and

practicable;

(2) the land to be included and the residents of the proposed

district will be benefited by the creation of the district;

(3) there is a public necessity or need for the district; and

(4) the creation of the district would further the public

welfare.

(b) If the commissioners court or the commission fails to make

the findings required by Subsection (a) of this section, it shall

refuse to grant the petition.

(c) If the commissioners court or the commission finds that any

of the land sought to be included in the proposed district will

not be benefited by inclusion in the district, it may exclude

that land not to be benefited and shall redefine the boundaries

of the proposed district to include only the land that will

receive benefits from the district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.022. SINGLE-COUNTY DISTRICT; APPEAL FROM ORDER OF

COMMISSIONERS COURT. (a) If the commissioners court grants or

refuses to grant the petition, any person who signed the petition

or any person who appears and protests the petition and offers

testimony against the creation of the district may appeal from

the order of the court by giving notice of appeal in open court

at the time of the entry of the order, which shall be entered on

the court's docket, and by filing with the clerk of the

commissioners court within five days a good and sufficient appeal

bond in the amount of $2,500.

(b) The appeal bond shall be approved by the clerk of the

commissioners court payable to the county judge conditioned for

the prosecution of the appeal with effect and the payment of all

costs incurred with the appeal in the event the final decree of

the court is against the appellant.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.023. SINGLE-COUNTY DISTRICT: RECORD ON APPEAL; NOTICE OF

APPEAL. (a) On completion of an appeal as provided in Section

58.022 of this code, the clerk of the commissioners court shall,

within 10 days, prepare a certified transcript of all orders

entered by the commissioners court and transmit them with all

original documents, processes, and returns on processes to the

clerk of the district court to which the appeal is taken.

(b) All persons shall be charged with notice of the appeal

without notice or service of notice. No person who fails to

appear by petition, in person, or by attorney in the

commissioners court may be permitted to intervene in the district

court trial.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.024. SINGLE-COUNTY DISTRICT: HEARING IN DISTRICT COURT;

PROCEDURE. (a) The district court, either in term time or in

vacation time, shall schedule the appeal for hearing with all

reasonable dispatch.

(b) In the proceeding in the district court, formal pleadings

shall not be required but, with the court's permission, may be

filed.

(c) The trial and decision shall be by the court without the

intervention of a jury, and the hearing shall be conducted as

though the jurisdiction of the district court were original

jurisdiction.

(d) The following matters may be contested in the district

court:

(1) all matters that were or might have been presented in the

commissioners court;

(2) the validity of the Act under which the district is proposed

to be created; and

(3) the regularity of all previous proceedings.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1981, 67th Leg., p. 2646, ch. 707,

Sec. 4(47), eff. Aug. 31, 1981.

Sec. 58.025. SINGLE-COUNTY DISTRICT: JUDGMENT OF DISTRICT COURT;

APPEAL. (a) In the appeal, the district court shall apply to

the determination its full powers to the end that substantial

justice may be done.

(b) An appeal from the judgment of the district court may be

taken as in other civil causes, but appeals filed under Section

58.022 of this code shall be given precedence on the docket of

any higher court over all causes that are not of similar public

concern.

(c) The final judgment of the district court, or other court to

which an appeal may be prosecuted, shall be certified and

transmitted to the clerk of the commissioners court with all

original documents and processes which were transmitted from the

commissioners court to the district court on appeal.

(d) The commissioners court shall enter its order on the

petition to conform to the decree entered by the court of final

jurisdiction and shall enter other and further orders as may be

required by law to execute the intent of the certified decree.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.026. SINGLE-COUNTY DISTRICT: APPOINTMENT OF DIRECTORS;

BOND. (a) If the commissioners court grants a petition for

creation of a district, it shall appoint five directors who shall

serve until their successors are elected or appointed in

accordance with law.

(b) Each director shall, within 15 days after appointment, file

his official bond in the office of the county clerk, and the

county clerk shall present the bond to the county judge for

approval. The county judge shall pass on the bond and approve it,

if it is proper and sufficient, or disapprove it and shall

endorse his action on the bond and return it to the county clerk.

(c) If approved, the bond of a director shall be recorded in a

record kept for that purpose in the office of the county clerk,

but if a bond is not approved, a new bond may be furnished within

10 days after disapproval.

(d) If any director appointed under this section fails to

qualify, the commissioners court shall appoint another person to

replace him.

(e) Each director appointed under this section shall take the

oath of office as provided by Section 58.077 of this code.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.027. MULTICOUNTY DISTRICT: CONSIDERATION BY COMMISSION.

(a) The commission shall have exclusive jurisdiction and power

to consider and determine all petitions for creation of a

district that will include land or property located in two or

more counties.

(b) The orders of the commission concerning the organization of

a district shall be final, unless an appeal is taken from the

orders as provided in this subchapter.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1997, 75th Leg., ch. 1070, Sec.

36, eff. Sept. 1, 1997.

Sec. 58.028. MULTICOUNTY DISTRICT: NOTICE AND HEARING ON

DISTRICT CREATION. When a petition is filed, the commission

shall give notice of an application in the manner provided in

Section 49.011 and may conduct a hearing on the application if

the commission determines that a hearing is necessary under that

section.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1997, 75th Leg., ch. 1070, Sec.

37, eff. Sept. 1, 1997.

Sec. 58.030. MULTICOUNTY DISTRICT: CONSIDERATION BY COMMISSION;

PROCEDURE. (a) The commission shall consider and determine on

the issues a petition filed under Section 58.028.

(b) The commission shall be governed by the provisions of

Section 58.021.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1997, 75th Leg., ch. 1070, Sec.

38, eff. Sept. 1, 1997.

Sec. 58.031. MULTICOUNTY DISTRICT: APPEAL FROM COMMISSION

DECISION. (a) When the commission grants or refuses a petition,

any person who comes within the requirements specified in

Sections 58.020-58.025 of this code may prosecute an appeal from

the judgment of the commission under Sections 58.022-58.025 of

this code.

(b) The appeal may be taken to any district court in any county

in which part of the proposed district is located or to a

district court in Travis County.

(c) The time within which an appeal bond may be approved and

filed is 15 days after the entry of the final order by the

commission.

(d) On the perfection of the appeal, the appellant shall pay the

actual cost of the transcript of the record, which will be

assessed as part of the costs incurred on the appeal.

(e) Whenever practicable, the original documents and processes

with the returns attached shall be sent to the district court.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.032. MULTICOUNTY DISTRICT: APPOINTMENT OF DIRECTORS BY

COMMISSION; BOND. (a) If the commission grants the petition for

creation of the district, it shall appoint five directors, who

shall serve until their successors are elected or appointed.

(b) A certified copy of the order of the commission granting a

petition and naming the directors shall be filed in the office of

the county clerk of each county in which a portion of the

district is located.

(c) Each director named in the order shall, within 15 days after

appointment, file his official bond in the office of the county

clerk of the county of his residence. The county clerk shall

present the bond to the county judge for approval.

(d) The county judge shall act on each bond in the manner

provided in Section 58.026 of this code.

(e) If any director appointed under this section fails to

qualify, the commissioners court of the county in which he lives

shall appoint some qualified person to replace him.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.035. INCLUSION OF CITY, TOWN, OR MUNICIPAL CORPORATION

IN DISTRICT. (a) No city, town, or municipal corporation may be

included within any district created under this chapter unless

the proposition for the creation of the district has been adopted

by a majority of the electors in the city, town, or municipal

corporation.

(b) Any municipal corporation included within a district shall

be a separate voting district, and the ballots cast within the

municipal corporation shall be counted and canvassed separately

from the remainder of the district.

(c) No district that includes a city, town, or municipal

corporation may include land outside of the municipal corporation

unless the election to confirm and ratify the creation of the

district favors the creation of the district independent of the

vote within the municipal corporation.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.036. CONFIRMATION ELECTION IN DISTRICT INCLUDING LAND IN

MORE THAN ONE COUNTY. No district, the major portion of which is

located in one county, may be organized to include land in

another county unless the election held in the other county to

confirm and ratify the creation of the district is adopted by

those voting in the other county.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.037. EXCLUSION OF PARTS OF DISTRICT; DISSOLUTION. (a)

If any portion of a district governed by Sections 58.035 and

58.036 of this code votes against the creation of the district

and the remainder of the district votes for the creation, the

district is confirmed and ratified in those portions of the

district voting for the creation, and the district is composed

only of those portions.

(b) The excluded portions of the district shall be excluded from

all debts and obligations incurred after the election; however,

all land and property included in the original district shall be

subject to the payment of taxes for the payment of all debts and

obligations, including organizational expenses, incurred while it

was a part of the district.

(c) If a district is created and portions of the proposed

district are excluded by the vote in those portions, 10 percent

of the voters in the district may file with the Board a petition

asking for a new election on the issue. A new election shall be

ordered and held for the remaining portion of the district or the

district organization may be dissolved by order of the board and

a new district formed.

(d) A petition requesting a new election shall be filed within

30 days after the day on which the result of the election is

canvassed and declared by the board.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.038. CONVERSION OF CERTAIN DISTRICTS INTO DISTRICTS

OPERATING UNDER THIS CHAPTER. (a) Any water improvement

district or water control and improvement district which

furnishes water for irrigation and does not furnish treated water

or sewer services may be converted into a district operating

under this chapter.

(b) The governing body of a district which desires to convert

into a district operating under this chapter shall adopt and

enter in the minutes of the governing body a resolution declaring

that, in its judgment, conversion into an irrigation district

operating under this chapter and under Article XVI, Section 59,

of the Texas Constitution, would serve the best interest of the

district and would be a benefit to the land and property included

in the district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.039. CONVERSION OF DISTRICT; NOTICE. (a) Notice of the

adoption of a resolution under Section 58.038 of this code shall

be given by publishing the resolution in a newspaper with general

circulation in the county or counties in which the district is

located.

(b) The notice shall be published once a week for two

consecutive weeks with the first publication not less than 14

full days before the time set for a hearing.

(c) The notice shall:

(1) state the time and place of the hearing;

(2) set out the resolution in full; and

(3) notify all interested persons to appear and offer testimony

for or against the proposal contained in the resolution.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.040. CONVERSION OF DISTRICT; FINDINGS. (a) If, on a

hearing, the governing body of the district finds that conversion

of the district into one operating under this chapter would serve

the best interest of the district and would be a benefit to the

land and property included in the district, it shall enter an

order making this finding and the district shall become a

district operating under this chapter.

(b) If the governing body finds that the conversion of the

district would not serve the best interest of the district and

would not be a benefit to the land and property included in the

district, it shall enter an order against conversion of the

district into one operating under this chapter.

(c) The findings of the governing body of a district entered

under this section are final and not subject to appeal or review.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.041. EFFECT OF CONVERSION. A district that converts

into a district operating under this chapter shall:

(1) be constituted an irrigation district operating under and

governed by this chapter;

(2) be a conservation and reclamation district under the

provisions of Article XVI, Section 59, of the Texas Constitution;

and

(3) have and may exercise all the powers, authority, functions,

and privileges provided in this chapter in the same manner and to

the same extent as if the district had been created under this

chapter.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.042. RESERVATION OF CERTAIN POWERS FOR CONVERTED

DISTRICTS. (a) Any water improvement district or water control

and improvement district, after conversion under Section 58.038

of this code, may continue to exercise all necessary specific

powers under any specific conditions provided by the chapter of

this code under which the district was operating before

conversion, except that no district, after conversion, may engage

in the treatment or delivery of treated water for domestic

consumption or the construction, maintenance, or operation of

sewage facilities.

(b) At the time of making the order of conversion, the governing

body shall specify in the order the specific provisions of the

chapter of the code under which the district had been operating

which are to be preserved and made applicable to the operations

of the district after conversion into a district operating under

this chapter.

(c) A reservation of a former power under Subsection (a) of this

section may be made only if this chapter does not make specific

provision concerning a matter necessary to the effectual

operation of the converted district.

(d) In all cases in which this chapter does make specific

provision, this chapter shall, after conversion, control the

operations and procedure of the converted district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

SUBCHAPTER C. ADMINISTRATIVE PROVISIONS

Sec. 58.071. BOARD OF DIRECTORS. The governing body of a

district is the board of directors, which shall consist of five

directors.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.072. QUALIFICATIONS. To be qualified for election as a

director, a person must be a resident of the state, be the owner

of record of fee simple title to land in the district, be at

least 18 years of age, and owe no delinquent taxes or assessments

to the district. Section 49.052 does not apply to a district

governed by this chapter.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1995, 74th Leg., ch. 715, Sec. 32,

eff. Sept. 1, 1995.

Sec. 58.0731. ELECTION OF DIRECTORS FROM PRECINCTS. A district

that elected one director from each of five precincts before it

converted to a district operating under this chapter shall

continue to elect its directors in the same manner from

precincts.

Added by Acts 1979, 66th Leg., p. 70, ch. 44, Sec. 1, eff. April

11, 1979.

Sec. 58.084. DISTRICT TAX ASSESSOR AND COLLECTOR. The board may

appoint one person to the office of tax assessor and collector,

or it may order an election to fill that office.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.089. BONDS OF OFFICERS OF A DISTRICT ACTING AS FISCAL

AGENT OR COLLECTING MONEY FOR THE UNITED STATES. (a) If a

district is appointed fiscal agent for the United States or if a

district is authorized to make collections of money for the

United States in connection with a federal reclamation project,

each director and officer of the district including the tax

assessor and collector shall execute an additional bond in the

amount required by the Secretary of the Interior, conditioned on

the faithful discharge of his respective office and on the

faithful discharge by the district of its duties as fiscal or

other agent of the United States under its appointment or

authorization.

(b) The additional bonds shall be approved, recorded, and filed

as provided in this chapter for other official bonds.

(c) Suit may be brought on the bonds by the United States or any

person injured by the failure of the officers or directors of the

district to fully, promptly, and completely perform their

respective duties.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 58.121. PURPOSES OF DISTRICT. (a) Irrigation districts

operating under this chapter are limited purpose districts

established primarily to deliver untreated water for irrigation

and to provide for the drainage of lands and such other functions

as are incidental to the accomplishment of such limited purposes.

An irrigation district shall not engage in the treatment or

delivery of treated water for domestic consumption or the

construction, maintenance, or operation of sewage facilities or

provide any other similar municipal services. An irrigation

district may cooperate with the United States under the federal

reclamation laws for the purpose of:

(1) construction of irrigation and drainage facilities necessary

to maintain the irrigability of the land;

(2) purchase, extension, operation, or maintenance of

constructed facilities; or

(3) assumption, as principal or guarantor of indebtedness to the

United States on account of district lands.

(b) An irrigation district operating under this chapter may

contract with municipalities, political subdivisions, water

supply corporations, or water users for the delivery of untreated

water.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.122. POWERS OF DISTRICT. The district has the

functions, powers, authority, rights, and duties which will

permit the accomplishment of the purposes for which it was

created, including the investigation and, in case a plan for

improvements is adopted, the construction, maintenance, and

operation of necessary improvements, plants, works, and

facilities, and the acquisition of water rights and all other

properties, land, tenements, materials, borrow and waste ground,

easements, rights-of-way, and everything considered necessary,

incident, or helpful to accomplish by any practicable mechanical

means any one or more of the objects authorized for the district,

subject only to the restrictions imposed by the Constitutions of

Texas or the United States. A district also may acquire property

deemed necessary for the extension or enlargement of the plant,

works, improvements, or service of the district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.125. CONSTRUCTION OF IMPROVEMENTS. A district may

construct all works and improvements necessary:

(1) for the irrigation of land in the district;

(2) for the drainage of land in the district, including drainage

ditches or other facilities for drainage; and

(3) for the construction of levees to protect the land in the

district from overflow.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.126. PURCHASE OF MACHINERY AND SUPPLIES. The board may

purchase machinery, materials, and supplies needed in the

construction, operation, maintenance, and repair of district

improvements.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.127. ADOPTING RULES. A district may adopt and make

known reasonable rules to:

(1) prevent waste or the unauthorized use of water; and

(2) regulate residence, hunting, fishing, boating, and camping,

and all recreational and business privileges on any body or

stream of water, or any body of land, or any easement owned or

controlled by the district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.128. EFFECT OF RULES. After the required publication,

rules adopted by the district under Section 58.127 of this code

shall be recognized by the courts as if they were penal

ordinances of a city.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.129. PUBLICATION OF RULES. (a) The board shall publish

once a week for two consecutive weeks a substantive statement of

the rules and the penalty for their violation in one or more

newspapers with general circulation in the area in which the

property of the district is located.

(b) The substantive statement shall be as condensed as is

possible to intelligently explain the purpose to be accomplished

or the act forbidden by the rule.

(c) The notice must advise that breach of the rules will subject

the violator to a penalty and that the full text of the rules is

on file with the principal office of the district where it may be

read by any interested person.

(d) Any number of rules may be included in one notice.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.130. EFFECTIVE DATE OF RULES. The penalty for violation

of a rule is not effective and enforceable until five days after

the publication of the notice. Five days after the publication,

the published rules shall be in effect and ignorance of it is not

a defense for a prosecution for the enforcement of the penalty.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.133. CONSTRUCTING BRIDGES AND CULVERTS ACROSS AND OVER

COUNTY AND PUBLIC ROADS. The district shall build necessary

bridges and culverts across and over district canals, laterals,

and ditches which cross county or public roads. Funds of the

district shall be used to construct the bridges and culverts.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.134. CONSTRUCTING CULVERTS AND BRIDGES ACROSS AND UNDER

RAILROAD TRACKS, ROADWAYS, AND INTERURBAN OR STREET RAILWAYS.

(a) The district, at its own expense, may build necessary

bridges and culverts across or under any railroad tracks or

roadways of any railroad or any interurban or street railway to

enable the district to construct and maintain any canal, lateral,

ditch, or other improvement of the district.

(b) Before the district builds a bridge or culvert, the board

shall deliver written notice to the local agent, superintendent,

roadmaster, or owner. The railroad company or its owner shall

have 60 days in which to build the bridge at its own expense and

according to its own plans.

(c) The canal, culvert, ditch, or structure shall be constructed

of sufficient size and proper plan to serve the purpose for which

it is intended.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.136. POWER TO CONTRACT. The district may enter into a

contract for the use by another of its water, facilities, or

service, either inside or outside the district, except that a

contract may not be made which impairs the ability of the

district to serve lawful demands for service within the district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.137. INVESTIGATION AND REPORT OF ENGINEER. (a) The

district engineer shall make a thorough study and investigation

of all plans of the district and make and file in the district

office a report on all plans for construction of plants and

improvements.

(b) The board shall provide and keep a book in the district

office, to be known as the "Engineer's Record," in which all

reports and recommendations made by the district engineer shall

be recorded. The "Engineer's Record" shall be open to public

inspection.

(c) A contract for more than $20,000 may not be made by the

district unless the district has a district engineer who has made

a proper study and report on it.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.150. TRANSACTIONS IN DISTRICT NAMES UNDER JOINT

OWNERSHIP AND CONSTRUCTION CONTRACT. All bids, bonds, contracts,

and other transactions made under a joint ownership and

construction contract may be made in the names of the districts

which are parties to the contract.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.153. CONTRACT WITH THE UNITED STATES. (a) The board

may enter into a contract or other obligation with the United

States for the investigation, construction, extension, operation,

and maintenance of any federal reclamation project of benefit to

the district and authorized under the National Reclamation Act of

1902, as amended.

(b) The board may contract to secure a district water supply

from the federal reclamation project and to pay to the United

States the agreed cost of it in the form of construction charges,

operation and maintenance charges, and water rental charges, as

shown by the contract and in accordance with the terms and

conditions of the national reclamation law.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.154. CONSTRUCTION CHARGES UNDER A CONTRACT WITH THE

UNITED STATES. The construction charges under a contract with

the United States may include the cost of drainage and

flood-control works necessary to control floods or to maintain

the irrigability of district land.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.155. ELECTION TO APPROVE A CONTRACT WITH THE UNITED

STATES. (a) The electors of the district shall vote to approve

every contract involving the payment of construction charges to

the United States. The provisions of this chapter relating to the

election to approve the validation of district bonds shall be

followed, including the prosecution of an action in court to

determine the validity of the contract.

(b) The notice of election shall state the maximum amount,

exclusive of operation and maintenance charges, water rental

charges, interest, and penalties, payable by the district to the

United States under the contract.

(c) The ballot shall be printed to provide for voting for or

against the proposition: "The contract with the United States and

levy of taxes to make payments under the contract". This is the

only proposition that may appear on the ballot.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.156. CONVEYING PROPERTY TO THE UNITED STATES. A

district may convey any property to the United States necessary

for the construction, operation, or maintenance of federal

reclamation works used or to be used for the benefit of the

district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.157. CONSENT OF UNITED STATES TO ALTER DISTRICT'S

BOUNDARIES. Until all money has been paid by the district which

is due to the United States under a contract relating to a

federal reclamation project, the United States must consent to

any change in the boundaries of the district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.158. TAXES LEVIED BY DISTRICT UNDER CONTRACT WITH THE

UNITED STATES. (a) A district that enters into a contract with

the United States shall levy annually sufficient taxes to provide

payment of all installments required by the contract.

(b) The board may pay construction charges when provided by

contract on the basis of the average gross annual acre income of

the land of the district or designated divisions or subdivisions

of the district. The Secretary of the Interior shall determine

the annual gross acre income.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.159. ASSESSMENTS FOR CONTRACTS WITH THE UNITED STATES.

The board shall levy annually sufficient assessments to collect

the money required to pay all of the district's obligations in

full when due regardless of any delinquency in payment of

assessments by any tract of land. If collections in any year are

insufficient to pay the obligations of the district, the levy

shall be increased sufficiently the following year to cover the

deficit.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.160. DURATION OF ANNUAL LEVIES FOR CONTRACTS WITH THE

UNITED STATES. The board shall continue annual levies for

payment of construction charges each year against each tract of

land in the district even though construction charges apportioned

against other tracts of land in the district may be paid sooner

or later.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.161. SUPERIORITY OF LIEN TO SECURE CONTRACT WITH THE

UNITED STATES. The lien against district land created by a

contract with the United States shall be superior to the lien

created by any district bonds approved subsequent to the date of

the contract with the United States.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.162. DISTRICT'S AUTHORITY TO SOLICIT COOPERATION,

DONATIONS, AND CONTRIBUTIONS FROM OTHER AGENCIES. A district

organized under the provisions of this chapter may solicit

cooperation, donations and contributions from:

(1) the United States, the state or nation;

(2) any county, municipality, water improvement district, water

control and improvement district, drainage district, or any other

political subdivision of the state; or

(3) any person, copartnership, corporation, or association.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.163. EXPENSE OF PROCURING COOPERATION AND CONTRIBUTIONS

FROM OTHER AGENCIES. A district may incur reasonable expense to

procure cooperation under Section 58.162 of this code in adding

to the area of the district or with contributions to the cost of

improvements made by the district. The contributions may be

either a percentage of cost or a definite annual sum.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.164. AUTHORITY OF CONTRIBUTOR. (a) Any water

improvement district, water control and improvement district,

levee improvement district, irrigation district, county, city,

town, or other political subdivision of the state may contract to

contribute to the cost of the construction of drainage and

irrigation water distribution system improvements. The

improvements to be constructed may be outside the contributing

district, municipality, or other political subdivision of the

state, and may be located outside the state or the United States.

(b) The works may be constructed by any agency.

(c) The contribution shall be proportionate to the benefit which

the contributor will derive from the proposed improvements.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.165. ISSUANCE OF BONDS BY CONTRIBUTOR. (a) The

contract may provide for the issuance of bonds by the contributor

and for direct payment from the proceeds of the bonds to

contractors on the estimates of the engineer for the contributor.

(b) Before issuing bonds, a contributing political subdivision

shall submit the contract for contribution to its electors for

approval and for authority to issue the bonds, fix a lien to

secure the bonds, and levy, assess, and collect taxes to retire

the bonds. The procedure by a contributing political subdivision

of the state shall conform to the applicable law under which the

political subdivision was organized and authorized to create

bonded indebtedness.

(c) The disposition of the proceeds of the bond shall conform to

the approved contract of contribution.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.166. ANNUAL TAX BY CONTRIBUTOR. (a) The contract for

contribution may provide that instead of issuing bonds the

contributor may levy, assess, and collect an annual tax in a

specific sum. The levy or assessment is a lien on the property

subject to the contributor's taxing power.

(b) The contributor shall collect the tax at its own expense and

pay it annually to the district to which the contribution is to

be made. The district shall hold the annual payment as a trust

fund and annually apply it to the bonds issued by it to provide

funds for the construction of the improvements to which the

contribution is made.

(c) The contributor shall submit the contract of contribution to

its electors for approval and for authority to levy and assess a

sufficient tax to meet the annual payments fixed in the contract.

The election for the approval of the contract and the authorized

taxes for the fulfillment of the contract shall conform to

appropriate law under which the contributing political

subdivision was organized and authorized to create bonded

indebtedness.

(d) Payment of the annual sums of contribution shall conform to

the contract of contribution.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.167. CONTRIBUTIONS FROM UNAPPROPRIATED OR AVAILABLE

FUNDS OF CONTRIBUTOR. (a) If the proposed contributor has an

unappropriated fund or a fund which is not required for actual

use even though otherwise appropriated, the fund may be withdrawn

from the project which does not need it and may be applied to pay

contributions to the cost of the improvements considered to be a

benefit to the contributor but to be constructed by another

agency or jointly by the contributor and another agency.

(b) The board of the contributing political subdivision may

contract for contributions and contribute from an unappropriated

or available fund without submitting the contract and

contributions to a vote of the electors of the contributor.

However, the contributions shall not be made if they impair the

ability of the contributor to meet any outstanding obligation or

to adequately and economically discharge the contributor's duty

to its electorate or constituency.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.168. LIABILITY ON CONTRACTS OF ACQUIRED IRRIGATION

SYSTEM. If a district acquires an established irrigation system

which has contracted to supply water to others and the holders of

the contracts or the lands entitled to service of water are not

within the district, the contracts and duties shall be performed

by the district in the same manner and to the same extent that

any other purchaser of the system would be bound.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.170. COVENANTS AND AGREEMENTS INCLUDED IN LEASE. (a)

The lease shall expressly state that the sums payable under the

terms of the lease and the lease itself shall not constitute an

indebtedness or pledge of the general credit of the district

within the meaning of any constitutional or statutory limitation

of indebtedness. The lease shall contain a statement that

payments due under it are not payable from any funds raised or to

be raised by taxation.

(b) The lease may contain covenants and agreements which are not

inconsistent with the provisions of this code which authorize the

lease for:

(1) the management and operation of the leased properties;

(2) the imposition and collection of charges for water;

(3) the disposition of the proceeds of charges;

(4) the insurance, protection, and maintenance of the leased

properties;

(5) the creation of other obligations payable from the revenues

derived from the operation of the leased properties;

(6) the keeping of books and records by the district; and

(7) other pertinent provisions which the board considers

desirable to assure the payment of amounts due under the lease.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.171. REVENUE FOR PAYMENT OF LEASE RENTAL. (a) All

money due the lessor under the lease shall be payable solely from

the revenue derived by the district from the sale of water

supplied through the leased system.

(b) The board shall set and collect charges for the water

supplied through the leased properties to produce sufficient

revenue at all times to allow for delinquencies and to pay

promptly all rental payments becoming due under the terms of the

lease. The board may agree to deposit this money in a separate

fund as a first charge on the gross revenue received each year

from sales of water, and which shall not be used for any other

purpose.

(c) The board may agree in the lease to pay all expenses of

operating and maintaining the leased properties from the fund

provided by the board each year for the maintenance and operation

expenses of the district so that the gross revenue from sale of

water will be available exclusively for payment of rentals until

the amount required for rentals each year is paid into the

separate rental fund.

(d) If the board includes this agreement in the lease, the board

shall provide for the payment of sums into the maintenance fund

from sources other than the remaining portions of the gross

revenue from the sale of water not required to pay rentals which

are sufficient each year to pay all expenses of operating the

district and maintaining and operating its properties and

facilities, including the leased properties.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.172. RECEIVER FOR LEASED IRRIGATION SYSTEM. (a) If the

district defaults in the payments due under a lease, the lessor

may petition a court of competent jurisdiction to appoint a

receiver for the leased properties.

(b) The receiver shall operate the properties and collect and

distribute the revenue according to the terms of the lease and

the direction of the court.

(c) The receiver has the same rights and powers as the board in

its operation of the leased properties.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.173. JOINT LEASE BY TWO OR MORE DISTRICTS. The boards

of two or more districts may adopt resolutions to enter into a

joint lease under the provisions of Section 58.169 of this code.

The joint lease shall specify clearly the respective rights and

liabilities of the districts and shall be subject to all the

provisions of Sections 58.169 and 58.172 of this code.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.174. AUTHORITY TO ACQUIRE IRRIGATION SYSTEM SUBJECT TO

MORTGAGE. A district may acquire by gift, grant, or purchase any

part of an irrigation system serving the district which is

subject to a mortgage or encumbrance. The mortgage or

encumbrances shall not be assumed by the district and shall not

be an indebtedness of the district but shall constitute solely a

charge on the encumbered property and the revenue from it.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.175. REVENUE FOR PAYMENT OF MORTGAGE. (a) The board

may determine conclusively by resolution whether the mortgage or

encumbrance represents all or part of the cost of the acquired

property and constitutes a purchase money lien on the property.

(b) The board may contract to use and pledge its revenue derived

solely from the sale of water and services supplied through the

acquired properties for the payment of a purchase money lien.

(c) The board also may use revenue from taxation or from the

issuance and sale of bonds to pay all or part of the amount due

under the encumbrance if a majority of the electors of the

district voting at an election on this proposition approve its

use.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.176. ELECTION TO APPROVE REVENUE FOR PAYMENT OF

MORTGAGE. (a) If tax and bond revenue is pledged to pay amount

due under the encumbrance, the district must hold an election and

receive the approval of the electors.

(b) An election to approve the use of tax and bond revenue shall

be held in the same manner and with the same voters'

qualifications as provided for elections on the issuance of the

bonds of the district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.177. JOINT ACQUISITION OF MORTGAGED SYSTEM BY TWO OR

MORE DISTRICTS. (a) Two or more districts jointly may acquire

by gift, grant, or purchase any part of an irrigation system

serving the districts subject to a mortgage or encumbrances in

the same manner that a single district may acquire the system.

(b) In the proceedings authorizing the acquisition, the boards

of the respective districts shall define clearly the respective

rights, interest, and liability of the districts in the acquired

property and in the mortgage or encumbrance.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.178. AUTHORITY TO LEASE FACILITIES TO WATER CUSTOMERS.

(a) A district may lease to any person, firm, or corporation

which is a bona fide water customer of the district any of its

facilities and may also lease any of the district's land which is

appropriate to the utilization of the leased facilities,

including, but not limited to land acquired by eminent domain.

(b) The board and the lessee shall agree on the form of the

lease and its terms, conditions, provisions, and stipulations:

however, the duration of the lease shall not be longer than the

duration of the water contract between the district and the

lessee under the primary term of the water contract and any

renewal or extension of it.

(c) After a lease to a water customer is authorized by the

board, the lease shall be executed by the president or

vice-president of the board and attested by the secretary. The

lease is valid and effective without any other requirement or

prerequisite by the district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.180. AMENDMENTS TO WATER RIGHTS. The board may apply to

the commission to amend its water rights as provided by Section

11.122 of this code and the rules of the commission.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1981, 67th Leg., p. 961, ch. 367,

Sec. 1, eff. June 10, 1981.

Sec. 58.181. SUIT TO PROTECT WATER RIGHTS. The board may

institute and maintain any suit or suits to protect the water

supply or other rights of the district, to prevent any unlawful

interference with the water supply or other rights of the

district, or to prevent a diversion of its water supply by

others.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.182. TRANSFER OF WATER RIGHT. If there is land in a

district which has a water right from a source of supply acquired

by the district but the land is difficult or impracticable to

irrigate from that source of supply, the district may allow

transfer of the water right to other land which is adjacent to

the district. The adjacent land may be admitted to the district

with the same right of water service as the land from which the

water was transferred.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.183. SELLING WATERPOWER PRIVILEGES. (a) The district

may enter into a contract to sell waterpower privileges if power

can be generated from water flowing from the district's

reservoirs within its canal system.

(b) The sale of waterpower privileges may not interfere with the

district's obligation to furnish an adequate supply of water for

the purpose for which the district was organized and for

municipal purposes in districts that furnish water for municipal

purposes.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.184. SELLING SURPLUS WATER. The district may sell any

surplus district water for use in irrigation or for domestic or

commercial uses to any person who owns or uses land in the

vicinity of the district or to other districts which include land

in the same vicinity.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.185. PUMPING WATER TO ANOTHER DISTRICT. If the board

considers it advisable, it may contract to pump for or supply

another district any water in which the other district has a

right. The board shall provide the terms of the contract.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.186. OBTAINING TOPOGRAPHIC MAPS AND DATA. The Texas

Water Development Board shall furnish to a district topographic

maps and data concerning projects undertaken by the district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1981, 67th Leg., p. 961, ch. 367,

Sec. 1, eff. June 10, 1981; Acts 1987, 70th Leg., ch. 977, Sec.

34, eff. June 19, 1987.

Sec. 58.190. SALE OF PROPERTY NOT ACQUIRED TO CARRY OUT THE

PLANS OF THE DISTRICT. The board may sell property bid in by it

at any sale under foreclosure of its tax lien or of its lien for

charges or assessments, or any property acquired by it other than

for the purpose of carrying out the plans of the district,

without formally determining that the property is not required to

carry out the plans of the district, without giving notice of the

intent of the district to sell the property, and without applying

the proceeds of the sale as provided in Sections 58.188 and

58.189 of this code.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

SUBCHAPTER E. ELECTION PROVISIONS

Sec. 58.221. LANDOWNER. In this subchapter, a reference to

"landowner" refers to a single landowner who is the owner of

record of fee simple title to a parcel of land located within the

boundaries of a district, regardless of whether the title to the

parcel of land is held by:

(1) an individual landowner;

(2) two or more individual landowners; or

(3) a corporation, partnership, or other business entity.

Added by Acts 2001, 77th Leg., ch. 107, Sec. 1, eff. Sept. 1,

2001.

Sec. 58.222. ELIGIBILITY TO VOTE. Notwithstanding the Election

Code and any other law, a landowner or the landowner's registered

representative under this subchapter is entitled to one vote in

an election conducted by a district only if the landowner:

(1) owns at least one acre of irrigable land located within the

district's boundaries that is subject to an assessment for

maintenance and operating expenses under Sections 58.305(a) and

(b);

(2) is entitled to receive and use irrigation water delivered by

the district through the district's irrigation facilities; and

(3) satisfies all other requirements for voting prescribed by

this subchapter.

Added by Acts 2001, 77th Leg., ch. 107, Sec. 1, eff. Sept. 1,

2001.

Sec. 58.223. ELIGIBILITY REQUIREMENTS. An individual landowner,

or the landowner's registered representative, is eligible to vote

only if the individual:

(1) is 18 years of age or older;

(2) is a United States citizen;

(3) has not been determined mentally incompetent by a final

judgment of a court;

(4) has not been finally convicted of a felony or, if so

convicted, has:

(A) fully discharged the individual's sentence, including any

term of incarceration, parole, or supervision, or completed a

period of probation ordered by any court; or

(B) been pardoned or otherwise released from the resulting

disability to vote; and

(5) is included on the list of qualified voters prepared under

Section 58.224(d).

Added by Acts 2001, 77th Leg., ch. 107, Sec. 1, eff. Sept. 1,

2001.

Sec. 58.224. REGISTRATION REQUIRED. (a) A landowner who elects

to designate a representative to vote on behalf of the landowner

must register the representative to vote on a form prescribed by

the district.

(b) The form must be received by the district on or before the

20th day before the date of the election.

(c) The registration is valid for a period prescribed by the

district.

(d) The district shall prepare a list of qualified voters as

shown by the district's records as of the 60th day before the

date of a district election. On or before the 40th day before the

date of an election, the district shall:

(1) file the list with the county clerk of each county within

which the district's boundaries are located;

(2) post the list in the district's office; and

(3) post the list at each county courthouse in each county

within which the district's boundaries are located.

(e) Only an individual landowner or a registered representative

of a landowner whose name appears on the list of qualified voters

is eligible to vote in a district election.

Added by Acts 2001, 77th Leg., ch. 107, Sec. 1, eff. Sept. 1,

2001.

Sec. 58.225. VOTING BY REPRESENTATIVE. (a) A landowner may

authorize an individual to vote in a district election as the

landowner's representative as provided by this subchapter.

(b) If ownership of the land is vested in more than one

individual or in a corporation, partnership, or other business

entity, the vote must be made by a registered representative.

Added by Acts 2001, 77th Leg., ch. 107, Sec. 1, eff. Sept. 1,

2001.

Sec. 58.226. LIABILITY FOR DISTRICT TAXES AND DEBTS. (a) A

person who on January 1 of each year is not eligible under this

subchapter to vote in an election held by a district is not

liable for any tax imposed by the district under Subchapters L or

M during the year in which the person is not eligible to vote.

(b) A person continues to be liable for the payment of:

(1) taxes imposed before the date on which a person becomes

ineligible to vote under this subchapter;

(2) the pro rata share of any district indebtedness existing on

the date on which a person becomes ineligible to vote under this

subchapter; and

(3) taxes imposed during any year in which the person is

eligible to vote under this subchapter.

Added by Acts 2001, 77th Leg., ch. 107, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER G. WATER CHARGES AND ASSESSMENTS

Sec. 58.301. STATEMENT ESTIMATING WATER REQUIREMENTS AND PAYMENT

OF CHARGE. (a) Each person who desires to receive water at any

time during the year shall furnish the secretary of the board a

written statement of the acreage he intends to irrigate and the

different crops he intends to plant with the acreage of each

crop.

(b) At the time the acreage estimate is furnished to the

secretary, each person applying for water shall pay the portion

of the water charge or assessment set by the board.

(c) If a person does not furnish the statement of estimated

acreage or does not pay the part of the water charge or

assessment set by the board before the date for fixing the

assessment, the district is not obligated to furnish water to

that person during that year.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.302. CONTRACTS WITH PERSON USING WATER. (a) The board

may require each person who desires to use water during the year

to enter into a contract with the district which states the

acreage to be watered, the crops to be planted, the amount to be

paid for the water, and the terms of payment.

(b) If a person irrigates more land than his contract specifies,

he shall pay for the additional service.

(c) The directors also may require a person using water to

execute a negotiable note or notes for all or part of the amount

owed under the contract.

(d) The contract is not a waiver of the lien given to the

district under Section 58.309 of this code against the crops of a

person using water for the service furnished to him.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.303. AUTHORITY TO DETERMINE RULES AND REGULATIONS. The

board may adopt, alter, and rescind rules, and standing and

temporary orders which do not conflict with the provisions of

this subchapter and which govern:

(1) methods, terms, and conditions of water service;

(2) applications for water;

(3) assessments for maintenance and operation;

(4) payment and the enforcement of payment of the assessments;

(5) furnishing water to persons who did not apply for it before

the date of assessment; and

(6) furnishing water to persons who wish to take water for

irrigation in excess of their original applications or for use on

land not covered by their original applications.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.304. BOARD'S ESTIMATE OF MAINTENANCE AND OPERATING

EXPENSES. The board, on or as soon as practicable after a date

fixed by standing order of the board, shall estimate the expenses

of maintaining and operating the irrigation system for the next

12 months. The board may change the 12-month period for which it

estimates the expenses of maintaining and operating the

irrigation system by estimating such expenses for a shorter

period so as to adjust to a new fixed date and thereafter

estimating the expenses for 12-month periods following the

adjusted fixed date.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1997, 75th Leg., ch. 789, Sec. 3,

eff. Sept. 1, 1997.

Sec. 58.305. DISTRIBUTION OF ASSESSMENT. (a) Not less than

one-third nor more than two-thirds of the estimated maintenance

and operating expenses shall be paid by assessment against all

land in the district to which the district can furnish water

through its irrigation system or through an extension of its

irrigation system.

(b) The assessments shall be levied against all irrigable land

in the district on a per acre basis, whether or not the land is

actually irrigated. The board shall determine from year to year

the proportionate amount of the expenses which will be borne by

water users.

(c) The remainder of the estimated expenses shall be paid by

assessments against persons in the district who use or who make

application to use water. The board shall prorate the remainder

as equitably as possible among the applicants for water and may

consider the acreage each applicant will plant, the crop he will

grow, and the amount of water per acre he will use.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.306. NOTICE OF ASSESSMENTS. (a) Public notice of all

assessments shall be given by posting printed notices of the

assessment in at least three public places in the district.

(b) Notice shall be mailed to each landowner at the address

which the landowner shall furnish to the board.

(c) The notice shall be posted in a public place and mailed to

each landowner five days before the assessment is due, and notice

of special assessments shall be given within 10 days after the

assessment is levied.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.307. PAYMENT OF ASSESSMENTS. (a) All assessments shall

be paid in installments at the times fixed by the board.

(b) If a crop for which water was furnished by the district is

harvested before the due date of any installment payment, the

entire unpaid assessment becomes due at once and shall be paid

within 10 days after the crop is harvested and before the crop is

removed from the county or counties in which it was grown.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.308. COLLECTION OF ASSESSMENTS BY TAX ASSESSOR AND

COLLECTOR. (a) Under the direction of the board, the assessor

and collector, or other person designated by the board, shall

collect all assessments for maintenance and operating expenses.

(b) The assessor and collector shall execute a bond in an amount

determined by the board, conditioned on the faithful performance

of his duties and accounting for all money collected.

(c) The assessor and collector shall keep an account of all

money collected and shall deposit the money as collected in the

district depository. He shall file with the secretary of the

board a statement of all money collected once each week.

(d) The assessor and collector shall use a duplicate receipt

book, give a receipt for each collection made, and retain in the

book a copy of each receipt, which shall be kept as a record of

the district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.309. LIEN AGAINST CROPS. The district shall have a

first lien, superior to all other liens, against all crops grown

on each tract of land in the district to secure the payment of

the assessment, interest, and collection or attorney's fees.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.310. LIST OF DELINQUENT ASSESSMENTS. Assessments not

paid when due shall become delinquent on the first day of the

month following the date payment is due, and the board shall post

in a public place in the district a list of all persons who are

delinquent in paying their assessments and shall keep posted a

correct list of all persons who are delinquent in paying

assessments. If a person who owes an assessment has executed a

note and contract as provided in Section 58.302 of this code, he

shall not be placed on the delinquent list until after the

maturity of the note and contract.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1997, 75th Leg., ch. 789, Sec. 3,

eff. Sept. 1, 1997.

Sec. 58.311. WATER SERVICE DISCONTINUED. If a landowner fails

or refuses to pay a water assessment when due, his water supply

shall be cut off, and no water may be furnished to the land until

all back assessments are fully paid. The discontinuance of water

service is binding on all persons who own or acquire an interest

in land for which assessments are due.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.312. SUITS FOR DELINQUENT ASSESSMENTS. Suits for

delinquent water assessments may be brought either in the county

in which the district is located or in the county in which the

defendant resides. All landowners are personally liable for

assessments provided in this subchapter.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.313. INTEREST AND COLLECTION FEES. (a) All assessments

shall bear interest from the date payment is due at the rate of

15 percent a year. Assessments not paid by the first day of the

month following the date payment is due shall become delinquent,

and a penalty of up to 15 percent of the amount of the past-due

assessment shall be added to the amount due.

(b) If suit is filed to foreclose a lien on crops or if a

delinquent assessment is collected by an attorney before or after

suit, an additional amount of 15 percent on the unpaid

assessment, penalty, and interest shall be added as collection or

attorney's fees.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1997, 75th Leg., ch. 789, Sec. 3,

eff. Sept. 1, 1997.

Sec. 58.314. RIGHTS OF THE UNITED STATES. (a) If the board

enters into a contract with the United States, the remedies in

this subchapter available to the district also shall apply to

enforce payment of charges due to the United States. The federal

reclamation laws shall also apply.

(b) The directors shall distribute and apportion all water

acquired by the district under a contract with the United States

in accordance with acts of Congress, rules and regulations of the

Secretary of the Interior, and provisions of the contract.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.315. SURPLUS ASSESSMENTS. If assessments made under

this subchapter are more than sufficient to pay the necessary

expenses of the district, the balance shall be carried over to

the next year.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.316. INSUFFICIENT ASSESSMENTS. If the assessments made

under this subchapter are not sufficient to pay the necessary

expenses of the district, the unpaid balance shall be assessed

pro rata, in accordance with the assessments made for the current

year. The additional assessments shall be paid under the same

conditions and penalties within 30 days after the date of

assessment.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.318. CHARGES FOR MAINTENANCE EXPENSES. (a) If

maintenance charges are based on the quantity of water used, a

fixed minimum charge may be made on all land, water connections,

or other service entitled to receive and use water. An additional

charge may be made for the use of more water than that covered by

the minimum charge.

(b) The board may install proper measuring devices or require

that they be installed.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.319. CHARGE TO CITIES AND TOWNS. If a district supplies

untreated water, the charge for the use of the water and the time

and manner of payment shall be determined by the board or fixed

by the contract made with the board.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.320. LOANS FOR MAINTENANCE AND OPERATING EXPENSES. The

board may borrow money to pay maintenance and operating expenses

at an interest rate of not more than 10 percent a year and may

pledge as security any of its notes or contracts with water users

or accounts against them.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.321. WATER SERVICE: REFUSED. The board may refuse water

service to any person who refuses to pay the charges and

assessments for water service or who fails or refuses to pay any

taxes levied against his property after six months from the date

the taxes become delinquent.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

SUBCHAPTER H. GENERAL FISCAL PROVISIONS

Sec. 58.351. CONSTRUCTION FUND. (a) The proceeds from the sale

of bonds shall be deposited in the construction fund.

(b) Money deposited in the construction fund shall be used to

pay expenses, debts, and obligations necessarily incurred in the

creation, establishment, and maintenance of the district and to

pay the purchase price of property and construction contracts,

including purchases for which the bonds were issued.

(c) If the bonds were issued in accordance with a contract with

the United States, debts and obligations may be paid from the

construction fund under the terms of or incident to the contract.

(d) After the payment of obligations for which the bonds were

issued, any remaining money in the construction fund may be

transferred to the maintenance fund.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.352. MAINTENANCE FUND. (a) The district shall have a

maintenance fund which shall include money collected by

assessment or other method for the maintenance, repair, and

operation of the properties and plant of the district or for

temporary annual rental due to the United States.

(b) The maintenance fund shall be used to pay all expenses of

maintenance, repair, and operation of the district except the

expenses of assessing and collecting taxes for the interest and

sinking fund shall be paid from the interest and sinking fund.

(c) The district may pay from the maintenance fund other

expenses for which the payment is not provided in this chapter.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.353. AMORTIZATION AND EMERGENCY FUND. (a) The board

shall have a competent engineer make an inspection and valuation

of the physical property of the district which is subject to

decay, obsolescence, injury, or damage by sudden, accidental, or

unusual causes, and based on the inspection and valuation, the

engineer shall determine as nearly as he can a sufficient amount

to be set aside annually to pay for replacement of each item of

physical property at the end of its economic life or for the

restoration or replacement of any item of physical property if it

is lost, injured, or damaged.

(b) The board shall set aside a portion of the maintenance fund

as it is collected equal to the amount determined under

Subsection (a) of this section and shall place this money in the

amortization and emergency fund. No part of this fund may be

spent except to replace amortized property or to replace or

restore lost, injured, or damaged property.

(c) Any amount in the amortization and emergency fund which is

not spent for the purposes for which the fund was created may be

invested in bonds or interest-bearing securities of the United

States.

(d) The board is not required to create an amortization and

emergency fund, but if the board does create the fund, it shall

be kept up and maintained.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

SUBCHAPTER I. BORROWING MONEY

Sec. 58.391. AUTHORITY TO BORROW MONEY. The board may declare

that funds are not available to meet lawfully authorized

obligations of the district, thereby creating an existing

emergency, and may borrow money at a rate of not more than 10

percent a year on notes of the district to pay obligations.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.392. SECURITY FOR LOAN. To secure the loan, the board

may pledge up to 85 percent of any levied tax of the district

which has not been collected by the district or may pledge as

collateral any district bonds which have been authorized but not

sold.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.393. MATURITY DATE OF LOAN. (a) If taxes are pledged

to pay for the loan, the loan shall mature not later than the

following April 1.

(b) If preliminary or construction bonds are pledged to pay the

loan, the loan shall mature not later than six months from the

date it is made.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.394. LOAN SECURED BY BONDS. The amount of the loan may

not be more than 25 percent of the district's unsold bonds and

the par value of the bonds may not be more than 10 percent of the

amount of the loan.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.395. EXPENDITURE OF LOAN PROCEEDS. No money obtained

from a loan under Section 58.391 of this code may be spent for

any purpose other than the purposes for which the pledged tax was

levied or the pledged bonds were authorized.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.396. LOANS ACCOMPLISHED BY SALE OF DISTRICT BONDS. If

the loan is secured by the sale of district bonds, the district

may enter into an obligation to be conditioned conformably with

the usages of investment banking to repurchase the bonds within

the five-year period immediately following the date of the loan.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.397. PLEDGE OF COMMERCIAL INCOME. (a) The term

"commercial income" means income other than revenue derived from

taxation.

(b) If required to do so, a district may pledge its existing and

expected commercial income to secure a loan to the extent the

pledge will not obviously substantively impair the ability of the

district to pay obligations which are held by others.

(c) If a district expects commercial income in the future but

does not have the demonstrated income in an amount adequate to

discharge the loan when it matures, the district may pledge the

expected commercial income as provided in Subsection (b) of this

section and in addition, or as an alternative, may pledge with a

power of sale its unsold bonds in a par amount which shall not be

more than the amount of the loan plus 10 percent. The district is

not required to impound the bonds. The rate of interest on the

loan may not be more than six percent.

(d) After commercial income is pledged, it may not be used for

any purpose except to pay the debt which it secures, and it shall

be applied to the reduction of the secured debt as rapidly as

practicable.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.398. EVIDENCE OF DEBT. To evidence loans which are not

secured by the sale of bonds, the district may execute and

deliver to the lender certificates of indebtedness, notes, or

obligations and may pledge its full faith and credit for their

payment to the same extent that it may be pledged by district

bonds.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.399. RETIRING BONDS. If bonds are impounded or pledged

to secure a loan made to a district, as the loan is repaid a

proportionate amount of the bonds may be withdrawn, cancelled,

and retired.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

SUBCHAPTER J. ISSUANCE OF BONDS

Sec. 58.431. AUTHORITY TO ISSUE BONDS OF DISTRICTS OPERATING

UNDER ARTICLE III, SECTION 52, OF THE TEXAS CONSTITUTION. A

district which is operating under Article III, Section 52, of the

Texas Constitution, may issue bonds and lend its credit in an

amount of not more than one-fourth of the assessed valuation of

the real property in the district. However, the total

indebtedness of any city or town may never be more than the

limits imposed by the Texas Constitution.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.432. AUTHORITY TO ISSUE BONDS OF DISTRICTS OPERATING

UNDER ARTICLE XVI, SECTION 59, OF THE TEXAS CONSTITUTION. A

district operating under Article XVI, Section 59, of the Texas

Constitution, may incur debt evidenced by the issuance of bonds

which is necessary to provide improvements and maintenance of

improvements to achieve the purposes for which the district was

created.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.433. AMOUNT OF DEBT LIMITED BY CONSTITUTION. No

district may issue bonds or create indebtedness in an amount

which is more than that authorized by the Texas Constitution.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.434. ISSUANCE OF PRELIMINARY BONDS. A district may

issue preliminary bonds to create a fund to pay:

(1) costs of organization;

(2) costs of making surveys and investigations;

(3) attorney's fees;

(4) costs of engineering work;

(5) costs of the issuance of bonds; and

(6) other costs and expenses incident to organization of the

district and its operation in investigating and determining plans

for its plant and improvements and in issuing and selling bonds

to provide for permanent improvements.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.435. ELECTION ON PRELIMINARY BONDS. (a) The

proposition for the issuance of preliminary bonds shall be

submitted to the electors of the district.

(b) The election may be held at the same time as the election to

confirm the creation of the district or at a later time.

(c) The board shall make an estimate of the expenses to be paid

with the proceeds of the preliminary bonds and shall include this

estimate in the notice of election.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.436. CONDITIONS OF PRELIMINARY BONDS. (a) After

preliminary bonds have been authorized at an election, the board

may order the issuance of the bonds in an amount which is not

more than the amount stated in the notice of election.

(b) The bonds may be paid serially or on amortization at any

time not more than 10 years from their date.

(c) Although the bonds will be known and designated in the

records as preliminary bonds, it is not necessary to make this

designation on the bonds.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.437. TAX TO PAY PRELIMINARY BONDS. At the time

preliminary bonds are issued, a tax shall be levied to pay

principal and interest as the bonds mature and to pay the cost of

assessing and collecting the taxes.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.438. ISSUANCE OF BONDS. (a) After a district is

created and has adopted plans for construction of a plant and

improvements, it may issue bonds to pay for constructing the

plant and improvements and to pay costs and charges incident to

the construction including the cost of necessary property and the

retirement of preliminary bonds.

(b) The maximum amount of bonds which may be issued may not be

more than the amount of the engineer's estimate plus the

additional amounts added by the board in the election order.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.439. PURPOSES FOR ISSUANCE OF BONDS. The district may

issue bonds to include:

(1) the cost of organization of the district;

(2) incidental expenses;

(3) the cost of investigation and making plans;

(4) the engineer's work and other incidental expenses;

(5) the cost of retirement of preliminary bonds;

(6) the cost of issuing and selling bonds;

(7) the estimated discount on the bonds;

(8) the cost of operation of a district for the period of

construction of the plant and improvements stated in the

engineer's report;

(9) an amount to pay interest on the bonds during the period

stated in the engineer's report, which shall not be more than

three years from the time the bonds are sold; and

(10) any additional cost or expense made necessary by any change

or modification made in the proposed work by the district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.440. ENGINEER'S REPORT. (a) Before an election is held

to authorize the issuance of bonds, an engineer's report, which

includes the plans and improvements to be constructed together

with maps, plats, profiles, and data showing and explaining the

engineer's report, shall be filed in the office of the district

and shall be available for public inspection.

(b) The engineer's report shall contain a detailed estimate of

the cost of improvements, including the cost of any property to

be purchased, and an estimate of the time required to complete

the improvements to the degree to which they may provide service.

(c) The board shall consider the engineer's report and may make

changes in the report and note them in the minutes.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.441. ELECTION ORDER. (a) After the engineer's report

is filed and approved, the board may order an election in the

district to authorize the issuance of bonds.

(b) In the order, the board shall estimate the total amount of

money needed to cover the items listed in Section 58.439 of this

code.

(c) The election order shall state:

(1) the proposed maximum interest rate on the bonds;

(2) the maximum maturity date of the bonds;

(3) the time and places for holding the election; and

(4) the names of the election officers.

(d) The election order shall be entered in the minutes of the

board.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.443. BALLOTS. (a) The proposition to be voted on shall

be the issuance of the total amount of bonds covered by the

engineer's estimate plus additional estimates made by the board.

(b) The ballots shall be printed to provide for voting for or

against: "The issuance of bonds and the levy of taxes to pay for

the bonds."

(c) If a contract is proposed with the United States under the

federal reclamation laws, the ballots shall be printed to provide

for voting for or against: "The contract with the United States

and the levy of a tax to pay the contract."

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.444. VOTE AT ELECTION. (a) Bonds of a district

operating under the provisions of Article III, Section 52, of the

Texas Constitution, may be issued only with the approval of

two-thirds of the electors of the district participating in the

election.

(b) In a district organized under the provisions of Article XVI,

Section 59, of the Texas Constitution, bonds may be issued or

indebtedness created only with the approval of a majority of the

electors of the district participating in the election.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.445. ORDER TO ISSUE BONDS OR EXECUTE CONTRACT. After

the vote is canvassed and the results are declared to be

favorable to the proposition, the board shall make and enter an

order directing the issuance of the bonds or the execution of a

contract with the United States. The bonds or contract shall be

in a sufficient amount to pay for the improvements together with

all necessary incidental expenses, but the amount may not be more

than the amount specified in the election order and notice of

election.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.446. RECORD OF BOND PROCEEDINGS SUBMITTED TO ATTORNEY

GENERAL. (a) After a district issues bonds other than

preliminary bonds, but before they are sold, the record showing

all the proceedings in the creation of the district and the

issuance of the bonds shall be filed in the office of the

attorney general.

(b) The attorney general shall examine the record and give his

opinion on it.

(c) The record may be presented to the attorney general before

the bonds are printed, and the bonds may be executed after the

record is completed.

(d) After the record is approved, the bonds shall be issued or

duly executed.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.447. APPROVAL AND REGISTRATION OF BONDS. (a) After the

bonds are issued and executed, they shall be submitted to the

attorney general for approval.

(b) If the attorney general finds that the bonds are issued

according to law and are valid, binding obligations of the

district, he shall officially certify the bonds and execute a

certificate, which shall be filed with the comptroller and

recorded in the book kept for that purpose.

(c) The bonds may not be registered with the comptroller until

20 days after the day of the election authorizing the issuance of

the bonds.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.448. VALIDITY OF BONDS. After the bonds are approved by

the attorney general and registered by the comptroller, they

shall be held to be valid, binding obligations of the district in

any suit testing their validity. Any person interested in the

bonds may file a suit before the bonds are registered to test the

validity, but may not bring suit to test validity after the bonds

are registered.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.449. CONDITIONS OF BONDS. (a) The bonds may be issued

to mature at the end of a term of years or to mature serially at

any date which is not later than the maximum maturity date stated

in the election order.

(b) The bonds may be issued at any rate of interest which is not

more than the rate of interest set in the election order.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.450. FORM OF BONDS. (a) The bonds shall be issued in

the name of the district and shall be signed by the president and

attested by the secretary, with the seal of the district

attached.

(b) The bonds shall be issued in denominations of $100 or

multiples of $100 and shall be payable annually or semiannually.

(c) The board shall determine and include in the bonds the time,

place, manner, and condition of payment of principal and interest

on the bonds, but none of the bonds may be made payable more than

40 years from their date.

(d) The lien for payments due to the United States under a

contract that was not accompanied by a deposit of bonds with the

United States shall be a preferred lien to that of any issue of

bonds of any series or any issue of bonds subsequent to the date

of the contract.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.453. VALIDATION SUIT. (a) A district may file a suit

to determine the validity of the creation of the district and the

bonds.

(b) If requested by the Secretary of the Interior, the district

shall file a suit to validate a contract made with the United

States.

(c) If a validation suit is filed, the bonds do not have to be

approved by the attorney general.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.454. EFFECT OF PRIOR REGISTRATION. If bonds are

approved by the attorney general and registered by the

comptroller before a validation suit is filed, the filing of the

suit cancels the prior registration.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.455. PROCEDURE IN VALIDATION SUIT. (a) A validation

suit shall be brought by the district in the district court of

any county in which all or part of the district is located or in

a district court in Travis County.

(b) The suit shall be in the nature of a proceeding in rem.

(c) Any person who is interested in the suit may intervene and

file an answer.

(d) The issue shall be tried and determined by the court and

judgment shall be entered on the findings.

(e) Repealed by Acts 1981, 67th Leg., p. 2646, ch. 707, Sec.

4(53), eff. Aug. 31, 1981.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1981, 67th Leg., p. 2646, ch. 707,

Sec. 4(53), eff. Aug. 31, 1981.

Sec. 58.456. NOTICE OF VALIDATION SUIT. (a) To obtain

jurisdiction of all parties to the validation suit, a general

notice shall be published.

(b) The notice shall be published once a week for at least two

consecutive weeks before the term of the court at which the

notice is to be returned. The notice shall be published in a

newspaper with general circulation in the county or counties in

which the district is located, but if no newspaper is published

inside the district, the notice shall be published in a newspaper

in the nearest county in which a paper is published.

(c) Notice also shall be served on the attorney general in the

manner provided in civil suits.

(d) The attorney general may waive notice if he is furnished a

full transcript of the proceedings held in connection with the

creation of the district and the issuance of the bonds or held in

connection with the authorization of a contract with the United

States. A copy of the contract with the United States also must

be furnished.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.457. DUTIES OF ATTORNEY GENERAL IN VALIDATION SUIT. (a)

The attorney general shall examine all the proceedings and shall

require any further evidence and make any further examination

which he considers advisable.

(b) The attorney general then shall file an answer to the suit,

submitting the issue of whether the proceedings are valid and the

bonds are legal and binding obligations of the district, or

whether the contract with the United States is legal and binding

on the district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.458. JUDGMENT IN VALIDATION SUIT. (a) After the trial

of the validation suit, if the judgment of the court is adverse

to the district on any issue, the district may make an exception

and point out the error, and the error may be corrected by the

judge in the manner directed by the court.

(b) The judgment shall be rendered showing that the corrections

have been made and that the bonds or the contract with the United

States are binding obligations of the district.

(c) After the judgment is entered, it is res judicata in all

cases which may arise in connection with:

(1) the collection of the bonds or their interests;

(2) any taxes levied to pay charges or any money required to pay

a contract with the United States; and

(3) all matters relating to the organization and validity of the

district or the validity of the bonds or contract.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.459. EFFECT OF VALIDATION SUIT. (a) After a final

judgment is rendered in the validation suit, the bonds or the

contract with the United States shall be incontestable.

(b) No suit may be brought in any court of this state to contest

or enjoin the validity of the creation of the district, any bonds

which are issued, any contract with the United States, or the

authorization of a contract with the United States, except in the

name of the State of Texas by the attorney general on his own

motion or on the motion of any party affected on good cause

shown.

(c) The attorney general may not file or prosecute such a suit

unless it is based on allegations of fraud disclosed or found

after the final judgment in the validation suit was rendered.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.460. CERTIFIED COPY OF DECREE. (a) After the judgment

of the district court is entered, the clerk of the court shall

make a certified copy of the decree which shall be filed with the

comptroller. The comptroller shall record the decree in the book

kept for that purpose.

(b) The certified copy of the decree or a certified copy of the

comptroller's record of the decree shall be received in evidence

in any suit which may affect the validity of the organization of

the district or the validity of the bonds or the contract and

shall be conclusive evidence of validity.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.461. REGISTRATION OF BONDS AND DECREE. On the

presentation of the bonds together with a certified copy of the

decree of the court, the comptroller shall register the bonds in

a book kept for that purpose. The comptroller shall attach to

each bond a certificate stating that the court's decree has been

filed and recorded in his office and shall sign the certificate

and attach his official seal.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.462. SALE OF BONDS. (a) After the bonds are issued by

the district, the board shall sell the bonds on the best terms

and for the best price possible.

(b) The board shall pay the proceeds from the sale of the bonds

to the district depository.

(c) The district may exchange bonds for property acquired by

purchase or to pay the contract price of work done for the use

and benefit of the district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.463. TAX LEVY. (a) At the time the bonds are voted,

the board shall levy a tax on all property inside the district

subject to district taxation in a sufficient amount to redeem and

discharge the bonds at maturity.

(b) The board annually shall levy or have assessed and collected

taxes on all property inside the district in a sufficient amount

to pay installments and interest as they become due.

(c) If a contract is made with the United States, the board

annually shall levy taxes on property inside the district in a

sufficient amount to pay installments and interest as they become

due.

(d) The board may issue the bonds in serial form or payable in

installments, and the tax levy shall be sufficient if it provides

an amount sufficient to pay the interest on the bonds, the

proportionate amount of the principal of the next maturing bond,

and the expenses of assessing and collecting the taxes for that

year.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.464. ADJUSTMENT OF TAX LEVY. (a) The board may from

time to time increase or diminish the tax to adjust it for the

taxable values of the property subject to taxation by the

district and the amount required to be collected.

(b) The board shall raise an amount sufficient to pay the annual

interest of and principal on all outstanding bonds.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1979, 66th Leg., p. 2321, ch. 841,

Sec. 4(r), eff. Jan. 1, 1982.

Sec. 58.466. INTEREST AND SINKING FUND. (a) The district shall

have an interest and sinking fund which shall include all taxes

collected under this chapter.

(b) Money in the interest and sinking fund may be used only:

(1) to pay principal and interest on the bonds;

(2) to defray the expenses of assessing and collecting the

taxes; and

(3) to pay principal and interest due under a contract with the

United States if bonds have not been deposited with the United

States.

(c) Money in the fund shall be paid out of the fund on warrants

by order of the board as provided in this chapter.

(d) The depository shall receive and cancel each interest coupon

and bond as it is paid and shall deliver it to the board to be

recorded, cancelled, and destroyed.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.467. INVESTMENT OF SINKING FUND. (a) The board may

invest any portion of the sinking fund of the district in bonds

of the United States, the state, any county or city in the state,

any irrigation or water improvement district, school district, or

other tax bonds issued under the laws of the state.

(b) The funds may be invested if the bonds to be paid with them

do not mature within three years from the time the investment is

made and if it is necessary to preserve the best interest of the

district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.468. REFUNDING BONDS. (a) The district may refund any

bonds issued by it by issuing new bonds.

(b) Refunding bonds may be issued only if the old bonds are

taken in exchange at their face value or less or new bonds can be

sold at a premium and the old bonds retired without loss to the

district.

(c) The comptroller may not register the refunding bonds until

the old bonds for which the refunding bonds are being issued are

presented to him for cancellation or until a valid contract

providing for the purchase or exchange of the old bonds is

executed and a copy filed in his office.

(d) The comptroller shall keep the refunding bonds until the old

bonds are presented to him for exchange or payment, and if the

old bonds are presented for payment, the district shall pay them

before the refunding bonds are registered.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.469. LIMITATION OF AUTHORITY TO INCUR DEBT AND ISSUE

BONDS. (a) For the benefit of purchasers or holders of bonds to

be issued or sold, the board of a district operating under the

provisions of Article XVI, Section 59, of the Texas Constitution,

may limit the authority of the district to incur debt or issue

bonds.

(b) The board shall limit the authority by adopting a resolution

which states that during a period of not more than 15 years the

district will not issue bonds in an amount of more than 25

percent of the assessed value of taxable real property in the

district according to the last assessment for district purposes

or in an amount of more than a fixed sum or for certain named

purposes.

(c) The board shall publish notice of the adoption of the

resolution once a week for two consecutive weeks in a newspaper

with general circulation in the district. The notice shall state

that the resolution will take effect unless a petition against

the proposed limitation signed by 20 percent of the electors of

the district is presented within 20 days after the first

publication of the notice.

(d) If a petition is filed against the limitation, the

resolution will not take effect until it is approved at an

election held in the district.

(e) The ballots for the election shall be printed to provide for

voting for or against: "The limitation during the term of years

of the maximum debt of the district to _______________." (The

blank space shall be filled with the purpose of the election).

(f) If the limitation is approved at an election or if no

petition is filed against the resolution, the district may not

issue bonds under any statute or constitutional provision in

excess of the limitation during the designated term of years

except to complete and make repairs to improvements whose cost

will be within the debt limitation.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.470. ISSUING BONDS IN EXCESS OF LIMITATION. (a) A

district may issue bonds in excess of a limitation made under

Section 58.469 of this code only after the commission has

approved the plans and specifications with the estimate of costs.

(b) If the plans, specifications, and estimate are approved,

notice of the intention to issue the bonds shall be published

once a week for three consecutive weeks in a newspaper with

general circulation in the district. The notice shall include a

statement of the purpose for issuing the bonds, the amount of the

proposed bond issue, and the time the hearing is to be held,

which may not be less than 30 days after the notice is first

published.

(c) The board shall hold the hearing and any taxpayer,

bondholder, or other interested person may appear and be heard.

(d) If the board approves the issuance of the additional bonds

in the amount and for the purpose stated in the notice, the

question of issuing the bonds shall be submitted to the electors

of the district at an election.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.471. MODIFICATIONS OR IMPROVEMENTS. (a) After bonds

are issued or a contract is entered into with the United States,

the board may give notice of an election to be held to authorize

the issuance of additional bonds or a further contract with the

United States.

(b) Additional bonds may be issued or a supplemental contract

made if the board considers it necessary to:

(1) make modifications in the district or its improvements;

(2) construct further or additional improvements and issue

additional bonds on the report of the engineer;

(3) make a supplemental contract with the United States; and

(4) make, on its own motion, additional improvements or purchase

additional property to accomplish the purposes of the district

and to serve the best interest of the district.

(c) The board shall enter its findings in the minutes.

(d) The election shall be held and the returns made in the

manner provided in this chapter for the original election.

(e) If the result of the election favors the issuance of the

bonds or the supplemental contract with the United States, the

board may order the bonds issued or the contract made with the

United States in the manner provided in this chapter.

(f) If a supplemental contract is made with the United States

and bonds are not to be deposited with the United States, it is

not necessary to issue bonds. If the district is required to

raise money in addition to the amount of the contract, the bonds

shall be issued only in the additional amount needed.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.472. ISSUANCE OF ADDITIONAL BONDS OR CREATION OF

ADDITIONAL INDEBTEDNESS UNDER CERTAIN CONDITIONS. (a) A

district may issue additional bonds or create additional

indebtedness:

(1) if works, improvements, and facilities constructed under a

plan provided in Section 58.440 or 58.452 of this code are

inadequate to accomplish the beneficial results which the

district's location and conditions demand;

(2) if it is considered necessary to make repairs, replacements,

or additions to the district's improvements which cost more than

$25,000; or

(3) if additional money is needed to complete the improvements

as planned.

(b) The district shall provide the additional money for the

particular purpose in accordance with the provisions of this

chapter regulating the creation of bond obligations subject to

every limitation with respect to the original proceedings and the

substantial protection of the substantive rights of holders of

any of the district's outstanding obligations.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.473. INTERIM BONDS. After bonds, other than preliminary

bonds or notes, are voted by a district, the board may declare an

existing emergency with relation to money being unavailable to

pay for engineering work, purchase of land, rights-of-way,

construction sites, construction work, and legal and other

necessary expenses and may issue interim bonds on the faith and

credit of the district in the manner provided in Sections

58.474-58.479 of this code to pay these expenses.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.474. LIMITATIONS ON INTERIM BONDS. (a) Interim bonds

shall mature not later than 10 years from the date they are

issued, and shall be redeemable at any time before they mature,

as provided in this subchapter.

(b) The principal amount of the interim bonds may not be more

than 25 percent of the principal amount of the district's bonds

which have been voted but not sold.

(c) Before the issuance of the interim bonds, the board, by

resolution, may limit the issue to any amount less than 25

percent, and after the amount is determined and fixed by the

resolution, no additional interim bonds may be issued and sold

until all outstanding interim bonds are paid.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.475. ISSUANCE OF BONDS AND LEVY OF TAX. (a) After

bonds other than preliminary bonds are voted, the board may

authorize the issuance of the bonds in whole or in part as they

are needed by the district.

(b) The board shall levy and annually assess and collect

sufficient taxes to pay principal and interest on the bonds.

(c) The bonds may be approved by the attorney general and

registered by the comptroller before the filing of the report of

the Texas Water Rights Commission under Section 58.451 of this

code.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.476. DEPOSIT OF BONDS TO SECURE INTERIM BONDS. (a) As

the interim bonds are issued and sold, the board, by order, shall

deposit bonds of the district which have been validated by a

court or approved by the attorney general and registered by the

comptroller as provided in Section 58.447 of this code in the

district depository.

(b) The bonds deposited shall be credited to the interest and

sinking fund account created to pay the interim bonds.

(c) The principal amount of the bonds deposited shall total at

least 110 percent of the principal sum of the series of interim

bonds which the bonds are deposited to secure.

(d) The interest rate on the interim bonds may not be more than

the interest rate on the bonds deposited to secure them.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.477. PROCEDURE FOR ISSUANCE AND SALE OF INTERIM BONDS.

(a) Interim bonds shall be issued in the name of the district,

signed by the president, and attested by the secretary, with the

district seal attached to each bond.

(b) The interim bonds may be issued in the denominations

determined by the board and shall be approved by the attorney

general and registered by the comptroller in the same manner as

provided in Section 58.447 of this code.

(c) The interim bonds may be sold in the same manner and on the

same terms provided by law for the sale of other bonds of the

district.

(d) If interim bonds are sold at less than par value and accrued

interest, the improvement bonds issued by the district must be

sold at an increase over the price authorized by law in an amount

sufficient to equal the discount allowed on the interim bonds.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.478. PAYMENT OF INTERIM BONDS. (a) The board shall

appropriate the tax levied to pay the bonds deposited to the

credit of the interest and sinking fund to pay the interim bonds

or as much of that tax as necessary to secure the loan evidenced

by the interim bonds.

(b) The proceeds of the tax shall be devoted exclusively to the

payment of the principal and interest on the interim bonds.

(c) None of the provisions of this subchapter relating to

interim bonds shall be construed as prohibiting the sale of bonds

deposited to the credit of the interest and sinking fund to pay

interim bonds or of any other bonds of the district, but if any

of these bonds are sold, the district depository shall apply the

proceeds to the payment of principal and accrued interest on the

interim bonds and the remainder to the purposes for which the

bonds were authorized.

(d) If none of the bonds are sold at the time an installment on

the principal and interest of interim bonds matures, the

depository shall cancel the deposited bonds and attached interest

coupons in an amount equal to the principal and interest of the

interim bonds paid off and discharged.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.479. REDEMPTION OF INTERIM BONDS. (a) At the option of

the board, interim bonds may be redeemed at any time or times

before maturity on payment by the district of the principal and

accrued interest to the date fixed for redemption by the board.

(b) When interim bonds are called for redemption before

maturity, the secretary shall give written notice of the

redemption to the bank or banking house named as the place of

payment in the bonds or to its successor or assign.

(c) In the notice, the secretary shall designate the bond or

bonds called for redemption and payment and shall state the

number or numbers of the bonds.

(d) The notice shall include the redemption date which shall not

be more than 60 days after the date notice of call for payment is

made.

(e) If any of the bonds which are called for redemption are not

presented, they shall cease to bear interest from and after the

date fixed for redemption.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.480. ALTERNATE METHODS FOR PAYING BONDS. (a) As used

in this section and in Sections 58.481-58.484 of this code, "net

revenue" means income or increment which may come from ownership

and operation of the improvements which are encumbered less the

proportion of the district's revenue income reasonably required

to provide for administration, efficient operation, and adequate

maintenance of the district's services and facilities which are

encumbered. Net revenue does not include money derived from

taxation.

(b) A district which expects net revenue from operations may

secure its bonds in any one of the following:

(1) as provided in Section 58.463 of this code;

(2) by entering into a contract to pledge the net revenue of the

district and to mortgage and encumber part or all of the property

and facilities, franchise, revenue, and income from operations,

and everything acquired or to be acquired by the district; or

(3) as provided in both Subdivisions (1) and (2) of this

subsection.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.481. TAXES TO SECURE CERTAIN BONDS. (a) If bonds are

secured as provided in Section 58.480(b)(3) of this code, at the

time that net revenue together with money derived from taxes

accumulates a surplus in the sinking fund equal to the amount

required in the succeeding year to liquidate the interest and

principal on the district's bonds maturing in that year, the

district's annual tax levies may be lowered to produce not less

than 25 percent of the bond maturities for the succeeding year.

(b) If three successive years demonstrate that this net revenue

is adequate to protect the district's bonds as they mature, the

district's tax may be discontinued until further experience

demonstrates the necessity to continue the tax to avoid default

in the payment of the district's bonds as they mature.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.482. ELECTION. (a) If the district proposes to issue

bonds which will be secured under either Section 58.480(b)(2) or

58.480(b)(3) of this code, the proposition shall be presented at

an election held under Section 58.443 of this code.

(b) The ballots for the election shall be printed to provide for

voting for or against one of the following propositions:

(1) "The issuance of bonds and the pledge of net revenue for the

payment of the bonds.";

(2) "The issuance of bonds, the pledge of net revenue, and the

creation of a lien on physical property to secure payment of the

bonds."; or

(3) "The issuance of bonds, the pledge of net revenue, and the

levy of adequate taxes to pay the bonds."

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.483. HEARING AND ELECTION ON CERTAIN BONDS. (a) A

district which plans to issue bonds payable from and secured by a

pledge of net revenue and a lien on the physical property, either

or both, without the levy of taxes, is not required to hold a

hearing to exclude land or adopt a plan of taxation.

(b) The proposition for issuance of bonds may be submitted at

the election held to confirm the creation of the district or at

an election called by the board.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.484. HEARING BEFORE ISSUING CERTAIN BONDS. If a

district issues its original bonds under Section 58.480(b)(2) of

this code and later desires to issue bonds payable in whole or in

part from taxes or to levy a tax for maintenance purposes, the

district shall hold a hearing to exclude land, and at the time

provided by law, shall hold another hearing to adopt a plan of

taxation. These hearings shall be held before an election is

called to approve the issuance of tax-supported bonds or the levy

of a maintenance tax.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

SUBCHAPTER K. TAX PLAN

Sec. 58.501. TAX TO PAY PRELIMINARY BONDS. Taxes to pay

principal and interest on preliminary bonds shall be levied and

collected on the ad valorem basis.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.502. HEARING TO DETERMINE BASIS OF TAXATION. After the

board adopts plans for construction of a plant and improvements

to accomplish the purposes of the district and after an election

is held to authorize the issuance of construction bonds and the

levy of a tax to pay for the bonds, the board shall hold a public

hearing to determine whether the taxes to pay the construction

bonds and maintenance, operation, and administrative costs of the

district shall be levied, assessed, and collected on:

(1) the ad valorem basis;

(2) the basis of assessment of specific benefits;

(3) the basis of assessment of benefits on an equal sum per

acre; or

(4) the ad valorem basis for part of the total tax or defined

area or property and on the benefit basis for the other part of

the tax or defined area or property.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.503. NOTICE OF HEARING. Notice of the time and place of

the hearing and the proposition to be determined shall be

published once a week for two consecutive weeks in one or more

newspapers with general circulation in the district. The first

publication shall be made not less than 10 days before the day of

the hearing set in the notice.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.504. CONDUCT OF HEARING. (a) At the hearing, any

person who is a taxpayer in the district may appear and offer

testimony to show which plan of taxation will be most conducive

to equitable distribution of taxes.

(b) The hearing may be adjourned from day to day until all

persons wishing to testify have been heard.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.505. ORDER. (a) The board shall adopt the plan of

taxation which will, in its judgment under the evidence, be most

conducive to the equitable distribution of the district's tax.

(b) If the plan adopted by the board is made under the

provisions of Section 58.512 of this code, the order shall

specify the proportion of the tax which falls under each

designated classification.

(c) The order of the board is final and cannot be reviewed or

questioned in any court except on the ground of fraud or palpable

and arbitrary abuse of discretion.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.506. CHANGING TAX PLAN. If after a tax plan is adopted

the directors find that the best interest of the district and the

necessity to maintain adequately and equitably the district's tax

requires a change in the tax plan, the board may give notice,

hold a hearing, and determine a new plan in the manner provided

in Sections 58.502-58.505 of this code.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.507. EFFECT OF SECTIONS 58.501-58.506 OF THIS CODE.

Nothing in Sections 58.501-58.506 of this code shall be held to

alter provisions of this chapter relating to districts which have

contracts with the United States or to alter or impair the

provisions of this code relating to taxes levied to provide local

improvements to a defined area which do not affect the entire

district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.508. UNLIMITED AUTHORITY TO COLLECT SERVICE CHARGES AND

TAXES. The provisions of this subchapter do not alter or impair

the right of a district:

(1) to make, establish, and collect maintenance and operation

charges for service rendered;

(2) to levy and collect taxes to secure funds to maintain,

repair, and operate all works and facilities; and

(3) to give and maintain proper service for the purposes of its

organization.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.509. LIEN CREATED; NO LIMITATION. Charges or

assessments imposed by a district for maintenance and operation

of works, facilities, and services of the district shall

constitute a lien against the land to which the charges or

assessments have been established. No law providing limitation

against actions for debt shall apply.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1979, 66th Leg., p. 2321, ch. 841,

Sec. 4(r), eff. Jan. 1, 1982.

Sec. 58.510. PURPOSE OF SECTIONS 58.511-58.529 OF CODE. The

purpose of Sections 58.511-58.529 of this code is to give a

district the flexibility of taxing power which will permit and

cause the tax of the district to be equitably distributed and

which will give the highest practicable degree of service under

the peculiar physical and economic conditions of the district. To

this end, these sections shall be liberally and sympathetically

construed.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.511. AUTHORITY TO ADOPT ALTERNATIVE PLANS OF TAXATION.

A district operating under the provisions of Article XVI, Section

59, of the Texas Constitution, shall adopt a tax plan under the

alternative provisions of Sections 58.512-58.529 of this code

either at the time of its creation or before the appointment of

commissioners of appraisement under this chapter.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.512. ALTERNATIVE PLANS OF TAXATION. (a) The district's

taxes for all purposes, except to pay the cost of preliminary

surveys, may be levied, assessed, and collected on an adopted

basis to be chosen from the alternatives provided in this

section.

(b) The district's tax plan may be based on any one of the

following:

(1) ad valorem basis;

(2) benefit basis;

(3) ad valorem basis to obtain a part or percentage of the total

tax or to apply to a specific part of the district and benefit

basis applied to the other part of percentage of the tax or to

the remaining part of the district; or

(4) either ad valorem or benefit basis on designated property or

defined areas of the district to pay for improvements,

facilities, or service peculiar to the defined part of the

district and not generally and directly benefiting the district

as a whole.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.513. ADOPTION OF PLAN OF TAXATION. (a) Except as

provided in Section 58.512(b)(4) of this code, before the

commission of appraisement is appointed and the construction

bonds are sold, the board shall adopt a proposed plan of taxation

as provided in Sections 58.502-58.505 of this code.

(b) If the tax plan is not based wholly on the ad valorem basis

or on the benefit basis, the order adopting the proposed plan

shall specify the portion of the tax to be based on the ad

valorem basis and the portion to be based on the benefit basis.

The board also shall state the physical and economic reasons, the

peculiar diverse local needs, or the comparative potential

benefits of different areas of designated property in the

district which make it necessary or equitable to levy all or part

of the tax on a defined part of the district on the ad valorem or

benefit basis.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.514. NOTICE OF ADOPTION OF PLAN AND HEARING. (a) After

the tax plan is adopted, the board shall publish notice once a

week for two consecutive weeks in one or more newspapers with

general circulation in the county or counties in which the

district is located.

(b) The notice shall state:

(1) that the tax plan has been adopted;

(2) that the plan is available for public inspection in the

district's office;

(3) that a hearing on the plan will be held by the board at a

specified place and at a particular time, which shall not be less

than 15 days nor more than 20 days after the first publication of

notice; and

(4) that all interested persons may appear and support or oppose

all or part of the proposed tax plan and offer testimony.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.515. ORDER ADOPTING TAX PLAN. (a) After all persons

have been heard, the board may approve the proposed tax plan or

may change or modify the plan.

(b) The board shall adopt a tax plan which it considers, under

the evidence before it, most equitably distributes the tax burden

and conserves the public welfare.

(c) The board shall enter its order establishing the tax plan,

and the plan shall become the basis for the assessment and

collection of taxes until the district adopts a different plan.

(d) The order is not subject to judicial review except on the

ground of fraud, palpable error, or arbitrary and confiscatory

abuse of discretion.

(e) A new plan may be adopted if required to preserve equity of

distribution in the manner provided for adopting the original

plan; however, no change may be made in the tax plan which will

impair the ability of the district promptly to meet all

outstanding obligations of the district within the intent of

Sections 58.464 and 58.467 of this code.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.516. OBTAINING FUNDS TO CONSTRUCT, ADMINISTER, MAINTAIN,

AND OPERATE IMPROVEMENTS AND FACILITIES IN DEFINED PART OF

DISTRICT. On adoption of the plan of taxation provided in

Section 58.512(b)(4) of this code, the district, in the manner

provided in Sections 58.517-58.523 of this code, may provide, pay

for, maintain, and operate improvements, service, or facilities

peculiar to a designated area or defined property which do not

affect the whole district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.517. DEFINING AREA AND DESIGNATING PROPERTY TO BE

BENEFITED BY IMPROVEMENTS; ADOPTING TAX PLAN. (a) The board

shall define the particular area to be taxed by metes and bounds

or designate the property to be served, affected, and taxed.

(b) The board shall adopt a plan for improvements in the defined

area or to serve the designated property in the manner provided

in Sections 58.440-58.441 of this code.

(c) The board shall adopt a plan of taxation to apply to the

defined area or designated property which may or may not be in

addition to other taxes imposed by the district on the same area

or property. The proportional tax or income contributions of the

defined area or designated property and the proportional and

equitable interest of the entire district shall be taken into

consideration in imposing any tax to an area or piece of

property.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.518. NOTICE AND HEARING. The board shall give notice

and hold a hearing in the same manner and for the same purpose as

provided in Sections 58.514-58.515 of this code.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.519. BOARD'S ORDER. At the hearing, if the board

decides to define and serve the proposed separate tax area or

separate designated property, it shall enter an order in the

record, and if the proposal involves the issuance of bonds, the

board shall call an election in the whole district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.520. PROCEDURE FOR ELECTION. (a) The election shall

conform to the provisions of this code relating to an election to

authorize the issuance of construction bonds.

(b) The board shall submit the appropriate issues to the

electors, and the issues may be submitted on the same ballot to

be used in another election.

(c) The notice of election shall define the area to be

designated and the plan of taxation to be applied.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.521. ELECTION NOT REQUIRED IN SEPARATE ELECTION

PRECINCT. If proposed improvements are considered to be required

to promote the public welfare or if the owners of the land in a

defined area file a petition acknowledged as required for deeds

requesting the district to provide improvements and assess a tax

only in the defined area, it is not necessary to constitute the

area a separate election precinct and have a separate election in

that area.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.522. BALLOTS. The ballots for an election under this

subchapter shall be printed to provide for voting for or against

substantially the proposition: "Designation of the area, issuance

of bonds, and levy of a tax to retire the bonds."

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.523. DECLARING RESULT AND ISSUING ORDER. If a majority

of the electors approve the proposal, the board shall declare the

result and, by order, shall establish the area and define it by

metes and bounds or designate the specific property and shall fix

the tax basis for the area or property. A certified copy of the

order shall be recorded in the minutes of the district and shall

constitute notice.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.524. PLEDGE OF FAITH AND CREDIT. If at an election the

electors approve the issuance of bonds and the levy of a tax

which applies only to a defined area, the district may issue

bonds which pledge only the faith and credit based on the

property values in the defined area; however, the district may

pledge the full faith and credit of the entire district under the

condition of authorization in Section 58.528 of this code.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.525. ELECTION IN SEPARATE ELECTION PRECINCT. (a) If

the improvements to be provided in a defined area are considered

peculiarly for the benefit of that area and not required to

conserve the public or general welfare in the district as a

whole, and if the proposed improvements in that area will require

the imposition of a tax only on the property in the area, the

defined area is constituted a separate election precinct in which

a separate election shall be held to determine if the

improvements will be provided and a separate tax levied.

(b) The election shall be held in the manner provided for

issuance of bonds under this subchapter.

(c) If a majority of the electors in the defined area approve

the propositions, the district shall provide money when necessary

and shall provide the improvements and levy the tax.

(d) At an election in the defined area, each qualified elector

of the district who owns property in the defined area may elect

to vote in the area and not in the precinct of his residence.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.526. ISSUANCE OF BONDS AND LEVY OF TAX FOR DEFINED AREA

OR DESIGNATED PROPERTY. (a) After the order is recorded, the

district may issue its bonds to provide the specific plant,

works, and facilities included in the plans adopted for the area

or to serve the property and shall provide the plant, works, and

facilities.

(b) In the appropriate case, the board shall levy, assess, and

collect taxes on the property located in the defined area or on

the designated property in conformity with the adopted tax plan.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.527. CONTRACT TO PROVIDE IMPROVEMENTS, FACILITIES, AND

SERVICES TO DESIGNATED PROPERTY OR AREA. (a) Property or areas

inside or outside the district may, by contract, be designated to

obtain improvements, facilities, or service for the designated

area or property.

(b) The designation shall be based on a written petition in

conformity with the laws authorizing contracts by a petitioner or

person owning, controlling, or governing the property or area to

be designated.

(c) The board may make the designation in a contract to provide,

administer, maintain, and operate the desired improvements,

facilities, or service for the designated area or property, and

the designated area or property shall be subject to a tax lien in

an amount to retire the obligations incurred by the district to

provide the facilities, improvements, or service and to cover the

expenses necessary to administer, maintain, and operate the

improvements and facilities under the contract.

(d) The contract may not violate the law of this state or the

United States and may not result in impairing a vested right or

causing the district to fail to serve fully and permanently water

demands in the district in the order of preference of uses.

(e) The contract may provide that one governing body may

establish the contractual and statutory tax lien in behalf of the

district and may levy, assess, and collect the tax for and on

behalf of the district.

(f) The district may not issue bonds pledging the full faith and

credit of the district under this section or under Section 58.517

of this code without submitting the proposition to the electors

of the whole district under the provisions of this subchapter or

under the provisions authorizing the issuance of construction

bonds.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.528. AUTHORITY OF DISTRICT. (a) If a majority of the

electors in the whole district approve the proposal, the district

may issue its bonds to provide the plant, improvements, and

facilities peculiar to the defined area or designated property or

peculiar to a contract for services and may pledge the full faith

and credit of the district to pay for the bonds.

(b) The district shall have a lien on the property in the

defined area or on the designated property and may levy, assess,

and collect or have levied, assessed, and collected taxes in the

area or on the property to protect the district from or to

compensate any liability incurred on behalf of the defined area

or designated property.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.529. ADMINISTRATIVE AUTHORITY OF BOARD. The board shall

administer all business incident to the creation and operation of

a defined area or service to designated property unless otherwise

provided by contract.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

SUBCHAPTER L. TAXATION ON THE AD VALOREM BASIS

Sec. 58.561. ASSESSMENT OF DISTRICT PROPERTY. The assessor and

collector shall assess all taxable property in the district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.562. LAW GOVERNING PROPERTY SUBJECT TO TAXATION. The

property subject to taxation in the district shall be determined

by and governed by the Property Tax Code.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1979, 66th Leg., p. 2321, ch. 841,

Sec. 4(r), eff. Jan. 1, 1982.

Sec. 58.585. FINANCE LEDGER. (a) The board shall provide a

finance ledger in which the assessor and collector shall be

charged with the total assessment of property shown on the tax

rolls.

(b) Credit shall be entered in the finance ledger of all

collections paid to the depository.

(c) The finance ledger and the books and accounts of the

assessor and collector shall be audited by the board semiannually

on January 1 and July 1 of each year and at any other times

ordered by the board.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1989, 71st Leg., ch. 1248, Sec.

73, eff. Sept. 1, 1989.

SUBCHAPTER M. TAXATION ON THE BENEFIT BASIS

Sec. 58.631. METHOD OF TAXATION FOR DISTRICT UNDER CONTRACT WITH

THE UNITED STATES. A district which is operated under contract

with the United States may adopt the plan to levy and collect

taxes on the benefit basis instead of the ad valorem basis and

determine taxes under the provisions of Sections 58.632-58.634 of

this code.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.632. ASSESSMENT RECORD. When necessary, the board shall

apportion and assess the benefits conferred on property subject

to taxation in the district and shall make a record showing the

amount and value of benefits to accrue on property in the

district and the amount of taxes to be levied and collected on

the property. No taxes assessed or adjudged against the property

subject to taxation may be more than the benefit which accrues to

the property from the organization, operation, and maintenance of

the district and its improvements.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.633. NOTICE OF TAXES. After the board makes the record,

it shall mail to each property owner whose name appears in the

record notice of the amount of taxes levied on his property and

the date and place at which the property owner may appear and

contest the correctness and equitableness of the tax.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.634. DECISION AFTER HEARING. After the hearing, the

board shall determine whether or not the tax is equitable and

shall sustain, reduce, or increase the tax to an amount which in

the board's judgment is equitable. The decision of the board is

final.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.635. METHOD OF TAXATION FOR DISTRICT NOT UNDER CONTRACT

WITH THE UNITED STATES. If a district which is not operating

under contract with the United States adopts the benefit basis

plan for taxation, the levy, assessment, equalization of property

values, and collection of taxes shall be made in the manner

provided in Sections 58.636-58.648 of this code.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.636. COMMISSIONERS OF APPRAISEMENT. As soon as

practicable after the approval of the engineer's report and the

adoption of the plan for improvements to be constructed, the

board shall appoint three disinterested commissioners of

appraisement. The commissioners shall be freeholders but not

owners of land within the district which they represent.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.637. COMPENSATION OF COMMISSIONERS. On approval by the

board, each commissioner is entitled to receive $25 a day for

each day he actually serves, plus all necessary expenses.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.638. NOTICE OF APPOINTMENT AND MEETING. Immediately

after the commissioners of appraisement are appointed, the

secretary of the board shall give written notice to each

appointee of his appointment and of the time and place of the

first meeting of the commissioners.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.639. FIRST MEETING OF COMMISSIONERS. (a) The

commissioners shall meet at the time specified in the notice from

the secretary or as soon after that time as possible.

(b) At the meeting the commissioners shall take and subscribe an

oath to discharge faithfully and impartially their duties as

commissioners and make a true report of the work which they

perform. They shall then organize by electing one commissioner as

chairman and one commissioner as vice-chairman.

(c) The secretary of the board or, in his absence, a person

appointed by the board shall serve as secretary to the

commissioners of appraisement and shall furnish to the

commissioners any information and assistance which is necessary

for the commissioners to perform their duties.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.640. ASSISTANCE FOR COMMISSIONERS. Within 30 days after

the commissioners qualify and organize, they shall begin to

perform their duties, and in the exercise of their duties they

may obtain legal advice and information relative to their duties

from the district's attorney and, if necessary, may require the

presence of the district engineer or one of his assistants at any

time and for as long as necessary to properly perform their

duties.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.641. VIEWING LAND AND OTHER PROPERTY AND IMPROVEMENTS IN

DISTRICT. The commissioners shall view the land in the district

which will be affected by the district's reclamation plans and

shall assess the amount of the benefits and damages that will

accrue to the irrigable land in the district from the

construction of the improvement.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.642. COMMISSIONERS REPORT. (a) The commissioners shall

prepare a report and file it with the secretary of the board. The

report shall be signed by at least a majority of the

commissioners.

(b) The report shall include:

(1) the name of the owner of each tract of land which is subject

to assessment;

(2) a description of the property;

(3) the amount of the benefits or damages assessed on each tract

of land;

(4) the time and place at which a hearing will be held on the

report to hear objections; and

(5) the number of days each commissioner served and the actual

expenses incurred during his service as commissioner.

(c) The day set in the report for the hearing may not be later

than 20 days after the report is filed.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.643. NOTICE OF HEARING. (a) After the commissioners'

report is filed, the secretary of the board shall publish notice

of the hearing on the report at least once a week for two

consecutive weeks in a newspaper published in each county in

which part of the district is located. The secretary shall mail

written notice of the hearing to each person whose property will

be affected if his address is known.

(b) The notice shall state:

(1) the time and place of the hearing;

(2) that the commissioners' report has been filed;

(3) that interested persons may examine the report and make

objections to it; and

(4) that the commissioners will meet at the time and place

indicated to hear and act on objections to the report.

(c) On the day of the hearing, the secretary shall file in his

office the original notice and his affidavit stating the manner

of publication, the names of persons to whom notice was mailed,

and the names of persons to whom notice was not mailed because

the secretary by reasonable diligence could not ascertain their

addresses. Copies of the notice and affidavit shall also be filed

with the commissioners of appraisement and the clerk of the

commissioners court.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.644. HEARING. (a) At or before the hearing on the

commissioners' report, an owner of land that is affected by the

report or the reclamation plans may file exceptions to all or

part of the report.

(b) At the hearing, the commissioners shall hear and make

determinations on the objections submitted and may make necessary

changes and modifications in the report for objections which are

sustained.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.645. WITNESSES AT THE HEARING. At the hearing,

interested parties may appear in person or by attorney and are

entitled, on demand, to have the chairman of the commissioners of

appraisement issue process for witnesses. The commissioners shall

have the same power as a court of record to enforce the

attendance of witnesses.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.646. COSTS OF HEARING. The commissioners may adjudge

and apportion the costs of the hearing in any manner they

consider equitable.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.647. COMMISSIONERS' DECREE. (a) After the

commissioners have made a final decision, they shall issue a

decree confirming their report insofar as it remains unchanged

and shall approve and confirm changes in the report.

(b) The final decree and judgment of the commissioners shall be

entered in the minutes of the board, and certified copies shall

be filed with the county clerk of each county in which part of

the district is located and shall be notice to all persons of the

contents and purpose of the decree.

(c) The findings of the commissioners which relate to benefits

and damages to irrigable land in the district are final and

conclusive.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1989, 71st Leg., ch. 1248, Sec.

74, eff. Sept. 1, 1989.

Sec. 58.648. EFFECT OF FINAL JUDGMENT AND DECREE. The final

judgment and decree of the commissioners shall form the basis for

all taxation in the district. Taxes shall be apportioned and

levied on each tract of irrigable land in the district in

proportion to the net benefits to the land stated in the final

judgment and decree.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.649. FIXING TAX AS EQUAL SUM ON EACH ACRE. At the

election at which the plan of taxation is determined or at any

other time before the bonds are issued, the voters of any

district operating under the provisions of Article XVI, Section

59, of the Texas Constitution, may vote on the proposition of

whether or not benefits for tax purposes shall be fixed as an

equal sum on each acre of land that is irrigated or to be

irrigated by gravity flow from the canal system of the district.

The benefit per acre shall be voted on as it is applied to land

in the district that can be irrigated by gravity flow from the

irrigation system, and also the benefit to land in the district

that cannot be irrigated by gravity flow.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.650. ELECTION. (a) If the board desires to submit the

question of whether or not to adopt the method of assessing

benefits provided in Section 58.649 of this code, it shall order

an election to be held in the district and shall submit the

proposition in the manner provided for other district elections.

(b) The ballots for the election shall be printed to provide for

voting for or against the proposition: "Uniform assessment of

benefits of $____ per acre on all irrigable land in the

district."

(c) The board shall determine the amounts to fill the space in

the proposition. The amount of charge per acre may be found by

dividing the number of acres of land into the amount of debt to

be incurred by the district in providing for irrigation.

(d) If a majority of the persons voting in the election vote in

favor of the proposition, it shall be adopted.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.651. SETTING ANNUAL VALUE OF LAND UNNECESSARY. If the

district adopts the uniform acreage valuation for taxation, the

valuation shall be applied to all irrigable land in the district,

and it is not necessary to annually fix the value of the land. It

is also unnecessary for the board to appoint a commission to

ascertain or fix the value of the improvement to particular land.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1979, 66th Leg., p. 2321, ch. 841,

Sec. 4(r), eff. Jan. 1, 1982.

Sec. 58.652. PREPARING TAX ROLLS. (a) The board shall examine

the tax rolls to determine if all property subject to taxation

appears on the tax rolls. The board shall add to the tax roll any

property which was left off and shall examine, correct, and

certify the tax roll.

(b) Any property owner may protest to the board that his

property has not been properly classified. The board shall

consider the protest and enter its findings in the minutes in the

manner provided by law.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1979, 66th Leg., p. 2321, ch. 841,

Sec. 4(r), eff. Jan. 1, 1982.

Sec. 58.653. RENDITION OF PROPERTY. Land which is taxed on the

uniform acreage valuation shall be rendered for taxation as

subject to irrigation. When land is rendered, the value need not

be stated, and it is unnecessary for the person rendering the

property to include the value of the land in an affidavit or for

the assessor and collector to set a value on the land.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.654. LAW GOVERNING ADMINISTRATION OF BENEFIT TAX PLAN.

In a district that levies taxes on a benefit basis, the rate of

taxation and the assessment and collection of taxes shall be

governed by the law relating to ad valorem taxes to the extent

applicable.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1979, 66th Leg., p. 2321, ch. 841,

Sec. 4(r), eff. Jan. 1, 1982.

Sec. 58.655. IRRIGATING NONIRRIGABLE LAND. If land which is

classified as nonirrigable is later irrigated by the district,

before the owner of the land receives the water, he shall pay to

the district an amount equal to the entire amount that would have

been charged to the owner if the land had been originally

classified as irrigable.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

SUBCHAPTER N. ADDING AND EXCLUDING TERRITORY AND CONSOLIDATING

DISTRICTS

Sec. 58.702. EXCLUSION OF NONAGRICULTURAL AND NONIRRIGABLE LAND

FROM THE DISTRICT. After the district is organized, acquires

facilities with which to function as an irrigation district, and

votes, issues, and sells bonds for the purposes for which the

district was organized, land within the district subject to

taxation which is not agricultural land or cannot be irrigated in

a practicable manner may be excluded from the district by

complying with the provisions of Sections 58.703-58.713 of this

code. The land may also be excluded pursuant to the provisions

contained in either Chapter 119, Acts of the 47th Legislature,

Regular Session, 1941, as amended, or Chapter 86, Acts of the

62nd Legislature, Regular Session, 1971, in the same manner as if

the district was a water control and improvement district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.703. PREREQUISITE TO APPLICATION FOR EXCLUSION. The

owner of land in the district which is not agricultural land or

cannot be irrigated in a practicable manner may apply for its

exclusion from the district if all taxes levied and assessed by

the district on the land to be excluded have been fully paid,

including all bond tax and flat water rate assessment.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.704. SUBSTITUTING LAND OF EQUAL ACREAGE AND VALUE. Land

which can be irrigated in a practicable manner of at least equal

acreage and equal value to the land being excluded must be added

to the district simultaneously with the exclusion of the

nonagricultural or nonirrigable land.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.705. SECURING APPLICATION TO SUBSTITUTE LAND. The board

may require an owner of land in the district who has applied for

the exclusion of his nonagricultural or nonirrigable land from

the district to procure an application of the owner of land

adjoining the boundaries or the canals of the district, and

capable of being irrigated in a practicable manner from the

facilities of the district, for inclusion in the district of his

land in an amount and value at least equal to the land which is

to be excluded under the application of the owner of

nonagricultural or nonirrigable land. Each application shall set

forth the facts concerning the land to be excluded from and the

land to be added to the district, including evidence of their

reasonable market value.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.706. APPLICATION OF OWNER OF NEW LAND TO BE SUBSTITUTED.

The owner of the new land to be added shall submit an

application setting forth that the owner of the new land assumes

the payment of all taxes to be levied on his land by the district

after the date the land is added to the district. The application

also shall set forth an agreement by the owner of the new land

that the land will be subject to future taxes for bond tax and

flat rate and all other assessments levied and assessed by the

district as though the land had been incorporated originally in

the district. The application also shall contain an agreement by

the owner of the new land that the land will be subject to the

same liens and provisions as all other land in the district and

subject to the statutes governing all other land in the district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.707. CONSENT OF OUTSTANDING BONDHOLDERS. (a) The board

shall communicate the contents of the applications to exclude

nonagricultural or nonirrigable land and to include an equal

amount of irrigable land to the holders of outstanding bonds

voted, issued, sold, and delivered by the district and payable

from taxes levied on property in the district.

(b) If the consent in writing of 95 percent or more of the

bondholders to the plan is filed with the board, the board may

hold a hearing on the applications.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.708. NOTICE OF HEARING ON APPLICATIONS. The board shall

give notice of the hearing on the applications by publishing the

time, place, and nature of the hearing one time in a newspaper

published in a county in which all or part of the district is

located. The newspaper must have been published regularly for

more than 12 months preceding the date of the publication of the

notice and must have circulation in the district. The notice

shall be published not less than 10 days nor more than 20 days

before the date of the hearing.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.709. HEARING PROCEDURE. The board shall hear all

interested parties and all evidence in connection with the

applications.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.710. BOARD'S RESOLUTION TO SUBSTITUTE LAND. If the

board finds that all the conditions provided for the exclusion of

land and inclusion of other land in the district exist, it may

adopt and enter in its minutes a resolution to exclude land which

is nonagricultural or nonirrigable in a practicable manner and

include land which may be irrigated from the facilities of the

district in a practicable manner.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.711. LIABILITY OF EXCLUDED AND INCLUDED LAND. The land

excluded from the district is free from any lien or liability

created on the excluded land by reason of its having been

included in the district. Land added to the district is subject

to all laws, liens, and provisions governing the district and the

land in the district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.712. DUTY TO ADVISE COMMISSION. The board shall furnish

the commission a detailed description of the land excluded and a

detailed description of the land included within 30 days after

the exclusion and inclusion of land under the provisions of

Sections 58.702-58.711 of this code.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1981, 67th Leg., p. 961, ch. 367,

Sec. 1, eff. June 10, 1981.

Sec. 58.713. RIGHT TO SERVE NEW LAND INCLUDED IN DISTRICT. The

district has the same right to furnish water service to the

included land that it previously had to furnish service to the

excluded land. The mere inclusion of a larger total acreage than

that excluded does not give the district the right to irrigate a

larger total acreage or to appropriate a larger quantity or

volume of public water for irrigation than the district would

have had the right to irrigate or to appropriate before the

exclusion and inclusion of the land.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.726. CONSOLIDATION OF DISTRICTS. Two or more districts

governed by the provisions of this chapter may consolidate into

one district as provided by Sections 58.727-58.730 of this code.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.727. ELECTIONS TO APPROVE CONSOLIDATION. (a) After the

directors of each district have agreed on the terms and

conditions of consolidation, they shall order an election in each

district to determine whether the districts should be

consolidated.

(b) The directors of each district shall order the election to

be held on the same day in each district and shall give notice of

the election for at least 20 days in the manner provided by law

for other elections.

(c) The districts may be consolidated only if the electors in

each district vote in favor of the consolidation.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.728. GOVERNING CONSOLIDATED DISTRICTS. (a) After two

or more districts are consolidated, they become one district,

except for the payment of debts created before consolidation, and

are governed as one district.

(b) During a period of 90 days after the date of the election to

approve consolidation, the officers of each district shall

continue to act jointly as officers of the original districts to

wind up the affairs of their respective districts.

(c) The consolidation agreement may provide that the officers of

the original districts shall continue to act jointly as officers

of the consolidated district until the next general election or

name persons to serve as officers of the consolidated district

until the next general election if all officers of the original

districts agree to resign.

(d) New officers of the consolidated district must qualify as

officers of the district within the period of 90 days after the

election and shall assume their offices at the expiration of the

90-day period.

(e) The current board shall approve the bond of each new

officer.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.729. DEBTS OF ORIGINAL DISTRICTS. After two or more

districts are consolidated, the debts of the original districts

are protected and are not impaired. These debts may be paid by

taxes or assessments levied on the land in the original districts

as if they had not consolidated or contributions from the

consolidated district on terms stated in the consolidation

agreement.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.730. ASSESSMENT AND COLLECTION OF TAXES. After

consolidation, the officers of the consolidated district shall

assess and collect taxes on property in the original district to

pay debts created by the original district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.731. EXCLUSION OF CERTAIN NONIRRIGATED LAND. The board

may exclude from the district land that is not being irrigated as

provided by Sections 51.759 through 51.766. This section applies

only to land that is eligible for exclusion under Section 51.759.

Added by Acts 1995, 74th Leg., ch. 42, Sec. 3, eff. Aug. 28,

1995.

SUBCHAPTER O. DISSOLUTION OF DISTRICT

Sec. 58.781. DISSOLUTION OF DISTRICT PRIOR TO ISSUANCE OF BONDS.

(a) If the electors of a district reject the proposal to issue

construction bonds by a constitutional or statutory majority

vote, the board must dissolve the district and liquidate the

affairs of the district as provided in Sections 58.781-58.792 of

this code.

(b) Subject to the provisions of Subchapter G of Chapter 50 of

this code, if a district finds at any time before the

authorization of construction bonds or the final lending of its

credit in another form that the proposed undertaking for any

reason is impracticable or apparently cannot be successfully and

beneficially accomplished, the board may issue notice of a

hearing on a proposal to dissolve the district.

(c) Subject to the provisions of Subchapter G of Chapter 50 of

this code, if 20 percent of the qualified voters of a district

petition the board for a hearing on a proposal to dissolve the

district and deposit with the board an amount estimated to cover

the actual cost of giving notice and holding the hearing, the

board shall publish notice of the hearing within 10 days and

shall hold the hearing within 40 days after the filing of the

petition, as provided in Sections 58.782-58.785 of this code. If

the finding is against the petition, the deposit shall be applied

to pay the cost of giving notice and holding the hearing.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.782. NOTICE OF HEARING. The board shall post notice of

the hearing on the bulletin board at the courthouse door of each

county in which the district is located and at three or more

other public places within the boundaries of the district. The

notice must be posted at least 10 days before the hearing on the

proposed dissolution of the district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.783. HEARING. The board shall hear all interested

persons and shall consider their evidence at the time and place

stated in the notice.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.784. BOARD'S ORDER TO CONTINUE OR DISSOLVE DISTRICT.

The board shall determine from the evidence whether the best

interests of the persons, land, and property in the district will

be promoted by prosecuting the district's plans or whether the

best interests of the persons and property in the district will

be served by dissolving the district, and the board shall enter

the appropriate findings and order in the record.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.785. JUDICIAL REVIEW OF BOARD'S ORDER. The board's

decree to continue or to dissolve the district shall be final and

cannot be judicially reviewed except on the ground of fraud,

palpable error, or gross abuse of discretion.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.786. APPOINTMENT OF TRUSTEE. (a) If the board orders

the dissolution of the district, it shall appoint a director or

some other competent person as trustee to close the affairs of

the district as soon as practicable.

(b) The board shall determine the term of service and the amount

of compensation for the trustee.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.787. DISCHARGE OF DISTRICT'S OBLIGATIONS BY TRUSTEES.

(a) The trustee shall reduce all assets and resources of the

district to possession and money and apply them to discharge the

outstanding obligations of the district, having regard to

specific funds.

(b) If required, the board shall levy, assess, and collect

sufficient additional taxes to pay all necessary expenses and

outstanding obligations of the district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.788. DISCHARGE OF TRUSTEE. The trustee shall be

discharged when all obligations of the district are paid and the

trustee's account is verified and settled.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.789. FINAL ORDER OF DISSOLUTION. After all obligations

are paid and the trustee is discharged, the board shall enter its

final order of dissolution and record the final order in the deed

records of the county or counties in which the district is

located.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.790. WATER RIGHTS OF DISSOLVED DISTRICT. Water rights

held from the state shall revert to the state and may not be

assigned by the district in anticipation of dissolution.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.791. TAXES IN EXCESS OF DISTRICT'S OBLIGATIONS. (a) If

taxes have been collected by the dissolved district in excess of

the amount required to liquidate the obligations of the district,

the excess shall be paid ratably to the county treasurer or

treasurers of the county or counties in which the district was

located.

(b) The commissioners courts shall credit the money received

from the dissolved district to the interest and sinking fund for

any outstanding county bonds. If the county has no outstanding

bonds, the money may be applied as the commissioners court

lawfully directs.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.793. DISSOLUTION OF DISTRICT FOR FAILURE TO COMPLETE

PLANT. Subject to the provisions of Subchapter G of Chapter 50

of this code, if a district has not within 10 years from the date

of its creation commenced and completed the construction of a

plant and improvements to carry out the purposes of its creation

in accordance with the plans adopted by the district, the board

may enter a resolution in its minutes to dissolve the district

under the provisions of Sections 58.794-58.828 of this code.

After compliance with these provisions, a vote of the electors of

the district, and the payment of its valid, enforceable

indebtedness, the district may be dissolved.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.794. RESOLUTION TO DISSOLVE DISTRICT. The board shall

find in its resolution to dissolve the district that the plans of

the district are impracticable or that the purposes of the

district should be abandoned and shall state the reasons for the

finding.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.795. STATEMENTS OF INDEBTEDNESS AND EXPENSES. The board

shall prepare or have prepared and shall approve a statement of

all valid, enforceable indebtedness of the district and shall

enter the statement in the minutes. The board shall prepare or

have prepared an estimate of all expenses incurred or to be

incurred in the dissolution of the district and in the collection

of sufficient taxes to pay all valid, enforceable indebtedness of

the district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.796. ELECTION TO APPROVE DISSOLUTION OF DISTRICT AND

ISSUANCE OF DISSOLUTION BONDS. The board shall enter an order

calling an election to determine whether or not the district

shall be dissolved and bonds issued to pay the district's

indebtedness and estimated expenses.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.797. MAXIMUM AMOUNT, INTEREST RATE, AND MATURITY OF

BONDS. The maximum amount of bonds to be voted on and issued

shall not be more than the total amount of the approved valid,

enforceable indebtedness and the estimate of expenses, exclusive

of the estimated cost of collection of taxes. The maximum amount

of bonds, exclusive of interest and expenses of collection, to be

issued for fees and expenses of dissolution of the district shall

not be more than an amount equal to $2 times the number of acres

in the district. The bonds shall mature serially over a period of

not more than seven years.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.798. NOTICE OF ELECTION. (a) The president and

secretary of the board shall issue notice of the election,

stating:

(1) the findings of the board with reference to the dissolution

of the district;

(2) the amount of bonds to be issued;

(3) the interest rate on the bonds; and

(4) the time and place of the election.

(b) The notice also shall contain a statement of the estimates

and the expenses incurred and to be incurred in the dissolution

of the district and the collection of taxes for the payment of

the bonds and shall state that the bonds will be payable by the

levy of taxes on the taxable property in the district in

proportion to the values of the property as provided in Section

58.804 of this code.

(c) The notice shall be published once a week for two

consecutive weeks in a newspaper with general circulation in the

county or counties in which any part of the district is located.

The first publication shall be at least 14 days before the day of

the election.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.799. PROCEDURE FOR HOLDING ELECTION. (a) The ballots

for the election shall be printed to provide for voting for or

against the proposition: "Dissolution of the district and

issuance of dissolution bonds and the levy of taxes for the

payment of the bonds."

(b) The election shall be conducted and returns made and

canvassed according to the provisions in this chapter for

construction bond elections.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.800. ISSUANCE AND SALE OF DISSOLUTION BONDS. (a) If a

majority of the electors at the election vote in favor of the

dissolution of the district and the issuance of bonds and the

levy of taxes for the payment of the bonds, the board shall issue

and sell the bonds or any part of them. The bonds shall be known

as "dissolution bonds."

(b) The board may deliver the dissolution bonds or any part of

them in satisfaction of the valid, enforceable indebtedness of

the district for which the bonds are issued, or in payment of

expenses incurred or to be incurred in connection with the

dissolution of the district, or in payment of services rendered

or to be rendered to the district.

(c) The dissolution bonds shall be:

(1) serially numbered, commencing with the first maturities;

(2) issued in the name of the district;

(3) signed by the president; and

(4) attested by the secretary, with the seal of the district

attached.

(d) The board shall determine the maturities of the bonds not to

exceed seven years from their date, the denominations of the

bonds, and the interest.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.801. DESTROYING UNSOLD BONDS. If a majority of the

electors at the election vote in favor of the dissolution of the

district, the board shall destroy all unsold bonds of the

district and enter an order cancelling all unissued and unsold

bonds authorized by the electors. After the destruction and the

entry of the order, the bonds shall have no further force or

effect.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.802. BOARD'S AUTHORITY TO CONTRACT. The board may

contract with trustees, engineers, attorneys, and others it

considers necessary or desirable to properly liquidate and wind

up the affairs of the district. The board also may assume

obligations made by others for the benefit of the district, or

from which the district benefited, which in its judgment may be

fair and equitable.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.803. TAX TO PAY DISSOLUTION BONDS. The order issuing

the dissolution bonds shall provide that the principal of and

interest on the bonds shall be payable from the proceeds of a tax

to be levied on the taxable property located in the district. The

tax shall be in an amount sufficient for the payment of the

principal and interest.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.804. DETERMINING AMOUNT OF TAX. (a) The value of all

of the taxable property of the district shall be taken at the

assessed value, and an amount equal to the total of the principal

and all interest to maturity on the bonds voted plus the

estimated cost of collection of taxes shall be assessed against

the taxable property of the district on the ad valorem basis.

(b) The tax against the taxable property of each owner shall be

that portion of the total principal and interest of the

dissolution bonds and costs of collection which the assessed

value of the taxable property of the owner bears to the total

assessed values in the district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1979, 66th Leg., p. 2321, ch. 841,

Sec. 4(r), eff. Jan. 1, 1982.

Sec. 58.805. PAYMENT OF TAX. The amount of the tax on the

taxable property of each owner shall be payable in equal annual

installments, during the period in which the bonds mature, on

dates specified in the order issuing the bonds.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.806. ADVANCE PAYMENT OF TAXES IN CASH. The order

issuing the bonds shall provide that a property owner may secure

release of the entire amount of his taxable property as assessed

on the rolls from the tax levied for the dissolution bonds by the

payment in cash of the full amount of tax.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.807. COMPUTING AMOUNT OF ADVANCE CASH PAYMENT. (a) In

order to compute the full amount of an advance cash payment, the

interest rate on the bonds shall be applied on an annual basis to

each unpaid installment of taxes for the number of years the

installment of taxes must run before being due. The total of the

items computed shall be deducted from the face amount of the

unpaid installment of taxes.

(b) In order to compute the full amount of an advance cash

payment, the interest rate on the bonds shall be applied on an

annual basis to each unpaid past-due installment of taxes for the

number of years the installment has been past due, and 10 percent

of the face amount of each installment that is past due shall be

added as a penalty. The total of the items computed shall be

added to the unpaid installments.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.808. SURRENDER OF BONDS IN PAYMENT OF TAXES. The order

issuing the bonds shall provide that any of the bonds with all

unmatured interest and all appurtenant coupons may be surrendered

at any time in payment of all unpaid installments of the taxes.

The amount of taxes found to be due by the method provided in

Section 58.809 of this code may be discharged by the surrender of

the proper amount of dissolution bonds, together with all unpaid

appurtenant interest coupons at the face value of the bonds and

coupons.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.809. COMPUTING AMOUNT OF PAYMENT MADE BY SURRENDERING

BONDS. (a) In order to compute payment by surrendering bonds,

the interest rate on the bonds shall be applied on an annual

basis to each unpaid installment of taxes for the number of years

the installment must run before being due. The total of the items

computed shall be deducted from the face amount of the unpaid

installments of taxes.

(b) In order to compute payment by surrendering bonds, the

interest rate on the bonds shall be applied to each unpaid

installment of taxes for the number of years the installment has

been past due and 10 percent of the face amount of each

installment of taxes that is past due shall be added as penalty.

The total of the items computed shall be added to the face amount

of each unpaid installment of taxes.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.810. USE BY TRUSTEE OF ADVANCE PAYMENTS OF TAX. The

order issuing the bonds shall provide that the bonds shall be

called and redeemed by the trustee in the inverse order of their

maturity and in the inverse order of their serial numbers. They

shall be paid out of any funds received in advance payment of

taxes that are not required for meeting any past-due and unpaid

principal and interest or the next maturing installment of

principal and interest.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.811. APPROVAL AND REGISTRATION OF DISSOLUTION BONDS.

After the dissolution bonds are issued by the board and before

they are put in circulation, the bonds, at the option of the

board, shall either be submitted to and approved by the attorney

general and registered by the comptroller as provided in Sections

58.446-58.448 of this code or be validated by suit as provided in

Sections 58.453-58.461 of this code. The provisions of these

sections of this code which are not inconsistent with the

provisions of this subchapter are applicable to the dissolution

bonds provided for in this subchapter.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.812. PREPARING TAX ROLL. Before the issuance and

delivery of the bonds, a tax roll shall be prepared in the manner

provided by the Property Tax Code.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1979, 66th Leg., p. 2321, ch. 841,

Sec. 4(r), eff. Jan. 1, 1982.

Sec. 58.814. NOTICE OF MEETING AS BOARD OF EQUALIZATION. (a)

After the tax roll has been filed for at least five days, the

board shall publish a notice once a week for two consecutive

weeks in a newspaper with general circulation in the county or

counties in which any part of the district is located. The first

publication shall be at least 14 days before the meeting of the

board of equalization.

(b) The notice shall call attention to the filing of the tax

roll and the name and place or places where the tax roll is filed

and available for inspection, and shall notify all interested

persons of the time and place of the meeting of the board for the

purpose of acting as a board of equalization to examine, correct,

equalize, appraise, and approve the valuations of the taxable

property of the district and improvements on taxable property as

set forth in the tax roll.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.815. MEETING AS BOARD OF EQUALIZATION. At the time and

place stated in the notice, the board shall meet and examine the

tax roll. The board shall equalize as nearly as possible the

value of all property for taxation and fix the value of all

property for taxation.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.816. AUTHORITY AND PROCEDURE AS BOARD OF EQUALIZATION.

(a) Any interested person may appear at the meeting and offer

evidence for or against any matter being considered by the board

of equalization. The board may send for persons and papers, and

may administer oaths to persons who testify before the board, and

may ascertain the full true value of all property subject to

taxation.

(b) The board may lower or raise the valuation of all property

listed on the tax roll and place property on the roll which did

not appear on it. The board shall correct any errors of

assessment and equalize the value of property appearing on the

roll.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.817. APPROVING TAX ROLL. After the board of

equalization finally fixes the valuation of all taxable property

in the district and the tax roll of the district is finally

prepared, the board shall meet and consider the tax roll, make

all necessary corrections in the tax roll, and endorse its

approval on the roll.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.818. APPROVED TAX ROLL NOT SUBJECT TO REVISION. The

action of the board in finally approving the tax roll is final

and is not subject to revision by the board or any other

tribunal.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.820. COLLECTION OF DISSOLUTION TAXES. The county

assessor and collector shall collect the taxes shown on the tax

roll on the land located in the county for which he is assessor

and collector.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1979, 66th Leg., p. 2321, ch. 841,

Sec. 4(r), eff. Jan. 1, 1982.

Sec. 58.821. APPOINTMENT OF TRUSTEE. (a) Before the issuance

and delivery of dissolution bonds, the board shall appoint a

trustee of the funds to be collected from the taxes. The trustee

shall be an individual or a bank or trust company in the county

or one of the counties in which the district is located.

(b) The board may determine the powers, rights, duties,

liabilities, and other matters relating to the trusteeship and

the appointment of successor trustees which the board considers

proper to effectuate the purpose of the trusteeship.

(c) The board may determine the bond to be given by the trustee

and the amount to be paid to the trustee from the funds collected

from the taxes.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.822. AUTHORITY OF THE TRUSTEE. The trustee shall

receive from the assessor and collector all proceeds from the

assessments less the assessor and collector's charges and shall

be the paying agent of the district for the bonds. The bonds

shall be payable at the place of business of the trustee. The

trustee shall be authorized by the order providing for the

issuance of the bonds to institute suits in the name of the

district for the use and benefit of the holders of the bonds and

to apply all sums of money recovered in the suits to the payment

of the bonds.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.825. DEFAULT IN PAYMENT OF TAX INSTALLMENT. (a)

Default in the payment of an installment of taxes levied for the

payment of dissolution bonds for 60 days after the installment

becomes due and payable as provided by the board shall, at the

option of the board or the trustee, immediately mature the

remaining installments and cause the entire amount of the taxes

to immediately become due and payable.

(b) The trustee shall bring suit for the collection of the

entire amount of the taxes and for the foreclosure of the lien

securing the payment of the taxes.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.826. PENALTY AND ATTORNEY'S FEE. (a) A penalty of 10

percent of the unpaid amount of taxes shall accrue immediately on

default of payment of taxes after the 60 days.

(b) An attorney's fee of 10 percent of the unpaid amount of the

taxes is due and payable immediately on institution of suit for

collection and foreclosure.

(c) The penalty and attorney's fee shall be recovered in the

suit and shall constitute an addition to the taxes and shall be

secured by the tax lien.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.827. DISCHARGE OF LIEN. (a) On the final payment of

the taxes, either the assessor and collector or the trustee shall

issue a certificate certifying that the taxes have been fully

satisfied and the lien is released.

(b) The execution and acknowledgment of the certificate and the

recording of the certificate in the deed records of the county in

which the property is located shall be full and conclusive

evidence of the discharge of the taxes and liens.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.828. DISTRICT CONSIDERED DISSOLVED. (a) On the

issuance and sale or delivery of the dissolution bonds and the

appointment and qualification of the trustee, the secretary shall

deposit all available existing records of the district in the

office of the county clerk of the county or one of the counties

in which the district is located.

(b) The district immediately is considered dissolved for all

purposes, except that the taxes levied against the taxable

property may be enforced in the name of the district on behalf of

the bondholders by the trustee or his successors. The surviving

board may meet from time to time until the dissolution bonds are

paid and discharged and may delegate its powers and give

instructions to the trustee or his successors as the board sees

fit and circumstances warrant. After the payment of all

dissolution bonds, interest, and costs of collection the board

shall be dissolved.

(c) The board or the trustee if the board transfers the duty to

the trustee shall give notice to the county clerk that all

dissolution bonds, interest, and costs of collection have been

paid. The clerk shall notify the director and librarian of the

Texas State Library and arrange for the transfer of the records

of the district to the custody of the Texas State Library and

Archives Commission.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977. Amended by Acts 1989, 71st Leg., ch. 1248, Sec.

75, eff. Sept. 1, 1989.

Sec. 58.829. DISSOLUTION OF DISTRICT IN COUNTIES OF LESS THAN

11,000 POPULATION. Subject to the provisions of Sections

50.251-50.256 of this code, a district located entirely in a

county having a population of less than 11,000, according to the

last preceding federal census, may be abolished by a majority

vote of those entitled to vote and voting at an election held for

the purpose of determining whether or not the district should be

dissolved.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.830. PETITION FOR DISSOLUTION OF DISTRICT. A petition

for the dissolution of the district shall be filed with the board

and shall state the name of the district and the purpose for

which the election is requested. The petition may refer to the

order establishing the district for boundaries, limits, and area

of the district.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.831. SIGNATURES ON PETITION. A petition for dissolution

of the district may be signed and filed in two or more copies.

The petition shall be signed by a majority in number of the

property owners with land in the district and the property owners

of a majority in value of the land in the district, as shown by

the tax rolls of the district, or 50 landowners if the number of

landowners in the district is more than 50.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.832. PROCEDURE FOR HOLDING ELECTION. (a) An election

to determine whether or not the district shall be dissolved shall

be held in accordance with the provisions of Subchapter E of this

chapter.

(b) The ballots for the election shall be printed to provide for

voting for or against the proposition: "The dissolution of

district."

(c) The returns of the election shall be canvassed and the

result declared by the board. The board shall enter an order in

its minutes declaring the result of the election, which order

shall be made and entered in accordance with Section 58.034 of

this code. The order shall be filed in the office of the county

clerk and recorded in the deed records of the county as provided

in Section 58.034 of this code.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.833. ELECTION IN DISTRICT INCLUDING CITY, TOWN, OR

MUNICIPAL CORPORATION. In an election to dissolve a district in

which a city, town, or municipal corporation is located, the

city, town, or municipal corporation shall be a separate voting

precinct, and the ballots cast in the city, town, or municipal

corporation shall be counted and canvassed to show the result of

the election there. If the city, town, or municipal corporation

votes against the dissolution of the district and the balance of

the district votes for the dissolution of the district, the

district shall be dissolved.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.834. SUBSEQUENT ELECTION. If the proposition to

dissolve the district fails to carry at the election held for

that purpose, no other election for the same purpose shall be

held within one year after the date of the election.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.835. DISTRICT DISSOLVED. If a majority of those voting

at the election vote in favor of dissolving the district, the

district shall be dissolved and shall have no further authority

after the election, except that any debts incurred shall be paid

and the organization shall be maintained until all the debts are

paid.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.

Sec. 58.836. TAXES TO PAY INDEBTEDNESS AFTER DISSOLUTION. If a

district has outstanding bonds or other indebtedness maturing

beyond the current year in which the dissolution occurs, the

commissioners court of the county in which the district is

located shall levy and have collected, as county taxes are

assessed and collected, sufficient taxes on all taxable property

in the district to pay the principal of and interest on the bonds

and other indebtedness when due.

Added by Acts 1977, 65th Leg., p. 1537, ch. 627, Sec. 1, eff.

Aug. 29, 1977.



CHAPTER 59. REGIONAL DISTRICTS

WATER CODE

TITLE 4. GENERAL LAW DISTRICTS

CHAPTER 59. REGIONAL DISTRICTS

SUBCHAPTER A. DISTRICT CREATION

Sec. 59.001. PURPOSE AND APPLICATION. (a) The purpose of this

chapter is to authorize creation and operation of regional

districts for water, sanitary sewer, drainage, and municipal

solid waste disposal under Section 59, Article XVI, Texas

Constitution.

(b) This chapter applies only in counties with a population of

at least 3.3 million or bordering a county with a population of

at least 3.3 million.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 3, eff. Sept. 1,

1995. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 149, eff.

Sept. 1, 2001.

Sec. 59.002. DEFINITIONS. (a) In this chapter:

(1) "District" means a district created or operating under this

chapter.

(2) "Municipal district" means a district created under general

law or a special Act operating under Chapter 51, 53, or 54.

(3) "Bond" means bonds, coupons, notes, or any other evidence of

indebtedness.

(b) Other terms not defined by this chapter have the same

meaning assigned to those terms by Section 49.001.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 3, eff. Sept. 1,

1995.

Sec. 59.003. CREATION OF DISTRICT. (a) A district may be

created by:

(1) The boards of at least 20 percent of the total number of

municipal districts to be included in the proposed district may

jointly petition the commission for creation of a district. The

petition must describe the territory to be included in the

district and must include resolutions endorsing creation of the

district adopted by each municipal district to be included in the

district.

(2) The owner or owners of 2,000 or more contiguous acres may

petition the commission for creation of a district.

(3) The commissioners courts of one or more counties may

petition the commission for creation of a district in any

territory within the county.

(4) The governing body of any city may petition the commission

for creation of a district in any territory within the city or

its extraterritorial jurisdiction.

(b) Petitions for the creation of a district must:

(1) describe the boundaries of the proposed district by metes

and bounds that adequately and completely circumscribe the

property so that there is complete closure of the property or by

lot and block numbers if there is a recorded map or plat or

subdivision survey of the area;

(2) state the general nature of the work proposed to be done,

the necessity of the work, and the cost of any projects of the

district as estimated by those filing the petition;

(3) state the name of each petitioner; and

(4) include a name of the district generally descriptive of the

locale of the district followed by the words "Regional District."

(c) A proposed district may not have the same name as any other

district in the state.

(d) Section 54.013 applies to the composition of districts

created under this chapter.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 3, eff. Sept. 1,

1995.

Sec. 59.004. PURPOSES OF DISTRICT. A district shall be created:

(1) to purchase, own, hold, lease, and otherwise acquire sources

of water supply;

(2) to build, operate, and maintain facilities for the

transportation of water;

(3) to sell water to cities, to political subdivisions of this

state, to water supply corporations, to private business

entities, and to individuals;

(4) to purchase, own, hold, lease, and otherwise acquire

equipment and mechanisms necessary for sanitary sewer and

wastewater treatment;

(5) to build, operate, and maintain facilities for sanitary

sewer and wastewater treatment;

(6) to transport and treat sanitary sewer and wastewater

effluent of cities and political subdivisions of this state and

for private business entities or individuals;

(7) to purchase, own, hold, lease, and otherwise acquire

equipment and mechanisms for the drainage of storm water and

floodwater; and

(8) for the purposes outlined in Section 54.012.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 3, eff. Sept. 1,

1995.

Sec. 59.005. MATCHING FUNDS GUARANTEES. If the Texas Water

Development Board requires that matching funds be provided as a

condition for receiving a loan or grant from the Texas Water

Development Board from research and planning funds, the matching

funds may not be provided through a guarantee of matching funds

by any individual who has a financial interest in the regional

district or who will receive any direct financial benefit from a

regional district project.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 3, eff. Sept. 1,

1995.

Sec. 59.006. CONSENT OF CITY. (a) Land in the corporate limits

of a city or in the extraterritorial jurisdiction of a city may

not be included in a district unless the city grants its written

consent by resolution or ordinance to the inclusion of the land

in the district.

(b) If the governing body of a city fails or refuses to grant

permission for the inclusion of land in its extraterritorial

jurisdiction in a district within 120 days after receipt of a

written request, the person or entity desiring to create the

district may petition the governing body of the city to make

available the water, sewer, or drainage service contemplated to

be provided by the district.

(c) Failure of the governing body of the city and the requesting

district to execute a mutually agreeable contract providing for

the service requested within six months after receipt of a

request for consent constitutes authorization for the inclusion

of land in the district under this section. Authorization for the

inclusion of the land in the district under this section means

only authorization to initiate proceedings to include the land in

the district as otherwise provided by this chapter.

(d) Sections 54.016(e), (f), (g), and (h) apply under this

chapter.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 3, eff. Sept. 1,

1995.

Sec. 59.007. GRANTING OR REFUSING PETITION; EXCLUSION OF

TERRITORY. (a) If the commission finds after considering the

petition that the petition conforms to the requirements of this

chapter and that the creation of the district would be of benefit

to the territory to be included in the district, the commission

shall issue an order granting the petition for creation. If the

commission finds that part of the territory included in the

proposed district will not benefit from the creation of the

district, the commission shall exclude that territory from the

proposed district and redefine the proposed district's boundaries

accordingly.

(b) If the commission finds that the petition does not conform

to the requirements of this chapter or that the proposed projects

are not of benefit to the territory in the proposed district, the

commission shall issue an order either denying the petition or

requiring petitioners to amend their petition.

(c) A copy of the order of the commission granting or denying a

petition shall be mailed to each city having extraterritorial

jurisdiction in the county or counties in which the district is

to be located that has requested notice of hearings as provided

by Section 54.019.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 3, eff. Sept. 1,

1995. Amended by Acts 1997, 75th Leg., ch. 1070, Sec. 39, eff.

Sept. 1, 1997.

SUBCHAPTER B. ADMINISTRATIVE PROVISIONS

Sec. 59.021. DIRECTORS. (a) The commission shall appoint

temporary directors who shall serve until permanent directors are

elected.

(b) A petition requesting creation filed in accordance with

Section 59.006 may provide that directors be elected by precinct

as provided by Subsection (h).

(c) The board of directors is composed of five members unless

the petition requesting creation of the district requests and the

commission approves a board that consists of seven members.

(d) Permanent directors shall be elected in accordance with

Chapter 49.

(e) If the petition for creation has requested the election of

seven directors as provided by Subsection (c), unless otherwise

agreed, the three directors elected who received the fewest

number of votes, whether their election is by precinct or at

large, shall serve until the next directors election following

the confirmation election and the four who received the highest

number of votes shall serve until the second directors election

after the confirmation election.

(f) After the creation of the district, the persons or entities

that petitioned for creation or 50 qualified voters of the

district may file a petition with the commission requesting to

expand the district's board to seven members. If the commission

grants the petition, the commission shall appoint two temporary

directors. One temporary director shall serve until the next

directors election and one shall serve until the next succeeding

directors election. At each election one director shall be

elected to serve for a four-year term.

(g) If the board of directors of the district is expanded to

seven members, four directors shall constitute a quorum and a

concurrence of four directors is necessary in all matters

pertaining to the business of the district.

(h) A petition for the creation of a district may request that

the board be elected to represent a geographic area. If the

petition requesting creation of the district is granted, the

commission shall establish precincts from which the directors are

to be elected. In establishing the precincts the commission shall

attempt to have directors represent geographic areas with equal

numbers of people and shall comply with the federal Voting Rights

Act of 1965 (42 U.S.C. Sections 1971, 1973 et seq.). Thereafter,

the board of directors of the district shall revise the precincts

from time to time to cause them to comply with the provisions of

this subsection.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 3, eff. Sept. 1,

1995.

Sec. 59.022. ABILITY TO SET RATES. The district may charge

rates to persons and entities located outside the district's

boundaries on terms, rates, and charges the board of directors

may determine to be advisable. In setting rates for

out-of-district customers, the board shall set rates sufficient

to enable it to meet operation and maintenance expenses and to

pay the principal of and interest on debt issued in connection

with providing service and to provide a reasonable reserve for

replacements to the district. In setting rates, the district may

take into consideration past operation and debt service expenses.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 3, eff. Sept. 1,

1995.

Sec. 59.023. ISSUANCE OF BONDS. The district may issue bonds

for the purpose of purchasing, constructing, acquiring, owning,

operating, repairing, improving, or extending any district works,

improvements, facilities, plants, equipment, and appliances

needed to accomplish the purposes of the district, including

works, improvements, facilities, plants, equipment, and

appliances needed to provide a waterworks system, sanitary sewer

system, storm sewer system, solid waste disposal system, and

parks and recreational facilities. Prior to issuing bonds or

other obligations, a confirmation election must be held in

accordance with Chapter 49, and a majority of voters must approve

the establishment of the district.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 3, eff. Sept. 1,

1995.

Sec. 59.024. EXCLUSION OF CERTAIN MUNICIPAL DISTRICTS. (a) A

municipal district may be excluded from the district as provided

by this section.

(b) To be excluded, the board of directors of the municipal

district may adopt a resolution requesting exclusion by a

majority vote of its board of directors and shall file the

petition with the directors of the proposed district before the

first confirmation election.

(c) At the time of the district's confirmation election, a

separate voting precinct shall be used for the qualified voters

in each municipal district that has filed a petition requesting

exclusion. The votes in each precinct shall be tallied separately

to determine whether that municipal district will be excluded

from the district boundaries.

(d) If a majority of the votes cast in a municipal district

requesting exclusion vote against confirmation of the district,

the votes cast in the confirmation election shall not be counted

for the confirmation election, bond election, or maintenance tax

election, and that municipal district must be excluded from the

boundaries of the district by the board of directors of the

district at the time the results of the election are canvassed.

(e) After a confirmation election at which the district is

authorized to be created, the board of directors of the district

shall adopt an order redefining the boundaries of the district to

exclude those municipal districts petitioning for exclusion that

have voted not to confirm creation of the district.

(f) Before the creation hearing, any municipal district located

within the proposed district may petition the commission for a

separate voting precinct to be used within the boundaries of the

petitioning district at the time of the district's confirmation

election. If the commission grants the petition requesting a

separate voting precinct, Subsections (c) through (e) apply.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 3, eff. Sept. 1,

1995.

Sec. 59.025. CONFIRMATION ELECTION. (a) Before a district may

be created pursuant to a petition granted by the commission, a

confirmation election must be held within the boundaries of the

proposed district.

(b) The directors appointed by the commission shall call and

hold the confirmation election in the manner provided for

conducting elections under Chapter 49. The provisions of those

sections relating to a directors election do not apply to an

election held under this section.

(c) If the creation of the district is defeated, subsequent

confirmation elections may not be held to confirm the creation of

the district.

(d) A bond election, maintenance tax election, and any other

election may be held at the same time and in conjunction with a

confirmation election.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 3, eff. Sept. 1,

1995.

SUBCHAPTER C. ADDING OR EXCLUDING TERRITORY; DISSOLUTION

Sec. 59.051. ADDING LAND BY PETITION OF LESS THAN ALL

LANDOWNERS. In addition to the method of adding land to a

district described in Section 59.052, defined areas of land,

regardless of whether they are contiguous to the district, may be

annexed to the district in the manner provided in Chapter 49.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 3, eff. Sept. 1,

1995.

Sec. 59.052. FILING OF PETITION. A petition requesting the

annexation of a defined area that is signed by a majority in

value of the owners of land in the defined area, as shown by the

tax rolls of the county or counties in which that area is

located, that is signed by 50 landowners if the number of

landowners is more than 50, that is signed by the single

landowner of 2,000 or more acres of land in the area, or that is

signed by a majority of the governing body of a municipal

district, a county, or a city requesting annexation shall be

filed with the secretary of the board.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 3, eff. Sept. 1,

1995.

Sec. 59.053. DISSOLUTION OF DISTRICT BEFORE ISSUANCE OF BONDS.

(a) If the board considers it advisable before the issuance of

any bonds, the board may dissolve the district and liquidate the

affairs of the district as provided by Sections 54.734 through

54.738.

(b) If a majority of the board finds at any time before the

authorization of bonds that the proposed district and its

proposed activities are for any reason impracticable or

apparently cannot be successfully and beneficially accomplished,

the board may issue notice of a hearing on a proposal to dissolve

the district.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 3, eff. Sept. 1,

1995.

Sec. 59.054. JUDICIAL REVIEW OF BOARD'S ORDER. The board's

order to dissolve the district may be judicially reviewed as

provided in Chapter 49.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 3, eff. Sept. 1,

1995.

SUBCHAPTER D. MISCELLANEOUS

Sec. 59.071. ANNEXATION OR INCORPORATION BY CITY. (a) If a

city annexes all or any part of the territory within a district,

or incorporates all or any part of any territory within a

district, the city shall succeed to the powers, duties, assets,

and obligations of the district as provided by this chapter.

(b) On annexation of any part of the territory of a district by

a city or incorporation by a city of any part of the territory of

a district, the city shall assume a pro rata share of all debt of

the district payable in whole or in part by ad valorem taxes

incurred for water, sewer, or drainage purposes or any

combination of the three purposes. The percentage of the

assumption shall be determined by multiplying the total debt of

the district payable in whole or in part from taxes incurred for

the stated purposes by a fraction, the numerator of which is the

assessed value of the property to be annexed or incorporated

based on the most recent certified county property tax rolls at

the time of annexation or incorporation and the denominator of

which is the total assessed value of the property of the district

based on the most recent certified county property tax rolls at

the time of annexation or incorporation.

(c) After annexation by a city of a portion of the territory of

a district or incorporation over any part of the territory of a

district, the district may not levy taxes on that territory, and

the territory is no longer considered a part of the district for

any purpose.

(d) If any district's debt payable in whole or in part from ad

valorem taxes is assumed by a city, the governing body of the

city shall levy and cause to be collected taxes on all taxable

property within the city or provide other funds sufficient to pay

the city's pro rata share of the principal of and interest on

that debt as it becomes due and payable.

(e) If a city annexes or incorporates the entire territory of

the district, the district shall be dissolved in accordance with

Sections 43.074, 43.075, and 43.081, Local Government Code, if

the district is located in one city or Sections 43.076 through

43.079, Local Government Code, if the district is located in more

than one city.

(f) Section 43.071, Local Government Code, does not apply to the

annexation of a district created pursuant to this chapter.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 3, eff. Sept. 1,

1995.

Sec. 59.072. OTHER LAWS. (a) This chapter prevails over any

other law in conflict with or inconsistent with this chapter.

(b) Except as specifically provided by this chapter, Chapter 49

and Sections 54.018, 54.019(a), (b), (c), and (d), 54.020,

54.021, 54.023, 54.024, 54.201, 54.205, 54.207, 54.208, 54.502

through 54.505, 54.507(b) and (c), 54.510 through 54.512, 54.514,

54.515, 54.518, 54.520, 54.521, 54.601 through 54.604, and 54.735

through 54.737 apply under this chapter.

(c) Section 54.019(e) does not apply to a district governed by

this chapter.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 3, eff. Sept. 1,

1995.



CHAPTER 60. NAVIGATION DISTRICTS--GENERAL PROVISIONS

WATER CODETITLE 4. GENERAL LAW DISTRICTSCHAPTER 60. NAVIGATION DISTRICTS--GENERAL PROVISIONSSUBCHAPTER A. GENERAL PROVISIONSSec. 60.001. DEFINITIONS. In this chapter:(1) "District" means a navigation district organized under Article III, Section 52, or Article XVI, Section 59, of the Texas Constitution.(2) "Commission" means the navigation and canal commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.002. AUDIT. Subchapter G, Chapter 49, related to audit of districts, shall apply to districts governed by this chapter.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 33, eff. Sept. 1, 1995.

Sec. 60.003. AUTHORITY TO CONTRACT FOR THE OPERATION OR DEVELOPMENT OF A DISTRICT. A district may contract with any person, foreign or domestic, necessary or convenient to the operation or development of the district's ports and waterways.

Added by Acts 1999, 76th Leg., ch. 535, Sec. 1, eff. June 18, 1999.

Sec. 60.004. ACT OR PROCEEDING OF DISTRICT PRESUMED VALID. (a) An act or proceeding of a district, its governing body, or any local government corporation, development corporation, or nonprofit corporation of the district is conclusively presumed, as of the date it occurred, to be valid and to have occurred in accordance with all applicable statutes and ordinances if:(1) the second anniversary of the effective date of the act or proceeding has expired; and(2) a lawsuit to annul or invalidate the act or proceeding has not been filed on or before that second anniversary.(b) This section does not apply to:(1) an act or proceeding that was void at the time it occurred;(2) an act or proceeding that, under a statute of this state or the United States, was a misdemeanor or felony at the time the act or proceeding occurred; or(3) a matter that on the second anniversary of the effective date of the act or proceeding:(A) is involved in litigation if the litigation ultimately results in the matter being held invalid by a final court judgment; or(B) has been held invalid by a final court judgment.

Added by Acts 2007, 80th Leg., R.S., Ch. 1210, Sec. 1, eff. September 1, 2007.Added by Acts 2007, 80th Leg., R.S., Ch. 1330, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. RETIREMENT, DISABILITY, AND DEATH COMPENSATION FUNDSec. 60.011. CREATION OF RETIREMENT, DISABILITY, AND DEATH COMPENSATION FUND. (a) The commission of any district created under this code or by special law may provide for and administer a retirement, disability, and death compensation fund for district officers and employees and may adopt plans to effectuate this purpose.(b) The plans may include forms of insurance or annuities, or a combination of both, which the commission considers advisable.(c) After notice to employees and a hearing, the commission may change the plan or any rule or regulation.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.013. ELIGIBILITY FOR OTHER PENSION FUNDS. The recipients or beneficiaries of a fund created under Section 60.011 of this code shall not be eligible for any other pension retirement funds or direct aid from the State of Texas unless the fund provided for in Section 60.011 of this code is released to the State of Texas as a condition precedent to receiving the other pension aid.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.014. HOSPITALIZATION AND MEDICAL BENEFITS. (a) The commission may include hospitalization and medical benefits for officers and employees as part of the compensation paid to the officers and employees.(b) The commission may provide for the benefits in Subsection (a) of this section by plan, rule, or regulation, and may change any plan, rule, or regulation from time to time.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER B-1. EMPLOYEE CATASTROPHIC ASSISTANCE PROGRAMSec. 60.021. DEFINITIONS. In this subchapter:(1) "Administrator" means the person designated by the commission or executive director of a district to administer the district's employee catastrophic assistance fund.(2) "Assistance fund" means an employee catastrophic assistance fund established by a district under this subchapter.(3) "Employee" means a district employee with 12 or more months of continuous employment with the district who is paid from the general fund of the district, from a special fund of the district, or from special grants paid through the district.

Added by Acts 2009, 81st Leg., R.S., Ch. 1191, Sec. 1, eff. June 19, 2009.

Sec. 60.022. ESTABLISHMENT OF EMPLOYEE CATASTROPHIC ASSISTANCE PROGRAM. (a) The commission or executive director of a district may establish a program in the district to allow an employee to voluntarily transfer time earned by the employee as sick leave or vacation leave to a district employee catastrophic assistance fund.(b) The commission or executive director of a district shall designate a person to administer the district assistance fund.(c) The commission or executive director of a district shall identify natural or man-made events classified as catastrophic for purposes of this subchapter.(d) The commission or executive director of a district may adopt rules and prescribe procedures and forms relating to the operation of the district assistance fund.

Added by Acts 2009, 81st Leg., R.S., Ch. 1191, Sec. 1, eff. June 19, 2009.

Sec. 60.023. EMPLOYEE CONTRIBUTION TO DISTRICT ASSISTANCE FUND. (a) To contribute to the district assistance fund, an employee must submit an application to the administrator in the prescribed form.(b) On approval by the administrator, in a fiscal year the employee may contribute to the district assistance fund not less than one day or more than 10 days of the employee's combined accrued sick leave and vacation leave time. The administrator shall credit the fund with a dollar amount equivalent to the hourly salary of the employee multiplied by the number of hours contributed by the employee and shall deduct the same number of hours from the accrued sick leave or vacation leave time, as applicable, to which the employee was entitled before the contribution as if the employee had used the time for personal purposes.(c) An employee who is terminated or who resigns or retires may make a contribution of not more than 10 days of the combined accrued sick leave or vacation leave time earned by the employee, to take effect immediately before the effective date of the termination, resignation, or retirement.

Added by Acts 2009, 81st Leg., R.S., Ch. 1191, Sec. 1, eff. June 19, 2009.

Sec. 60.024. TRANSFERS FROM DISTRICT ASSISTANCE FUND TO EMPLOYEES. (a) An employee may be eligible for a transfer of money from the district assistance fund if, because of a catastrophic event, the employee has suffered unreimbursed losses or expenses.(b) An eligible employee must apply to the administrator for a transfer of money from the district assistance fund. If the administrator determines that the employee is eligible, the administrator shall approve the transfer of money from the fund to the employee.(c) An eligible employee may not receive from the district assistance fund more than $5,000 for any catastrophic event. The administrator shall determine the amount of money that is transferred to the eligible employee.

Added by Acts 2009, 81st Leg., R.S., Ch. 1191, Sec. 1, eff. June 19, 2009.

SUBCHAPTER C. ADDITIONAL POWERS AND DUTIES OF CERTAIN DISTRICTSSec. 60.031. APPLICATION OF SUBCHAPTER. The provisions of this subchapter shall apply to any district not participating with the United States in a navigation project.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.032. AUTHORITY TO CONSTRUCT IMPROVEMENTS. The district may construct out of any of its funds, except interest and sinking funds, turning, storage, or yacht basins, harbors, or any facilities which may, in the judgment of the commission, be necessary or useful in the development and utilization of a waterway project for navigation purposes or in aid of navigation purposes. The district may own or lease dredges and other equipment for the construction or maintenance of those projects.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.033. USE OF EQUIPMENT. (a) This subchapter does not authorize a district to borrow or receive money or to levy taxes for the purpose of building tugs, barges, scows, dredges, pile drivers, or other floating equipment for use on the water of the United States other than water coming under the jurisdiction of the district or water necessarily adjunctive to the use of the district, as set forth in Section 60.031 of this code.(b) Dredges or other equipment, whether owned or leased, shall be confined to use on water under control of the district or a necessary adjunctive part of the district and may not be used in any work or service on any state or federal waterway which is not a necessary adjunctive part of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.034. OIL, GAS, AND MINERAL LEASES. The commission may lease for oil, gas, and minerals rights-of-way, spoil grounds, spoil basins, or any other land owned by a navigation district if it does not interfere with use of or obstruct any natural or artificial waterway of the district used for navigation purposes.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.035. NOTICE OF OIL, GAS, AND MINERAL LEASE. (a) Before a lease may be executed by the commission under Section 60.034 of this code, the commission shall have a notice requesting bids on the lease published in a newspaper of general circulation in the district. The notice shall be published at least once a week for two consecutive weeks before the final date for the receipt of bids.(b) The notice shall include:(1) the approximate amount of land offered;(2) the general location of the land;(3) the time and place for receipt of bids;(4) the place where specifications may be obtained;(5) information concerning security for the bids; and(6) a statement that the commission reserves the right to reject any or all bids.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.036. SECURITY FOR BID ON OIL, GAS, OR MINERAL LEASES. Each bid submitted shall be accompanied by a certified check, cashier's check, or bidder's bond with a responsible corporate surety authorized to do business in Texas. The check or bond shall be in an amount equal to the first rental payment and bonus offered for the lease over and above the royalty and shall guarantee that the bidder will perform the terms of his bid if it is accepted by the commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.037. AWARD AND EXECUTION OF OIL, GAS, AND MINERAL LEASES. (a) The commission may lease all or any part of land advertised for lease under Section 60.035 of this code.(b) The lease shall be awarded to the highest and best bidder and shall reserve at least one-eighth royalty of all gas, oil, or minerals in or produced on the land. The lease shall contain other provisions reasonably necessary to protect the interests of the district and may not be less favorable to the district than customary commercial leases in the locality.(c) The chairman and secretary of the commission shall execute the lease under an order, entered in the minutes of the commission, which shall include the consideration for the lease.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.038. SALE OR LEASE OF LAND. (a) A district may sell or lease all or any part of land owned by it, whether the land is acquired by gift or purchase, in settlement of any litigation, controversy, or claim in behalf of the district, or in any other manner, except that lands or flats heretofore purchased from the State of Texas under Article 8225, Revised Civil Statutes of Texas, 1925, or granted by the State of Texas in any general or special act, may be sold only to the State of Texas or exchanged with the State of Texas for other lands or exchanged for adjacent littoral land as authorized by Section 61.117 of this code.(b) Land which is sold or leased shall be declared surplus land and shall not be needed for use by the district in connection with the development of a navigation project.(c) Sale or lease of land shall be made as provided by Sections 60.039-60.042 of this code.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971. Amended by Acts 1973, 63rd Leg., p. 556, ch. 237, Sec. 3, eff. June 11, 1973; Acts 1975, 64th Leg., p. 801, ch. 310, Sec. 1, eff. May 27, 1975.

Sec. 60.039. SURFACE LEASE FOR NOT MORE THAN 30 YEARS. The commission may lease the surface of land for not more than 30 years by the entry of an order on the minutes of the commission and the execution of a lease in the manner provided by the original order. The lease may not be extended beyond the 30-year period by renewal, extension, or otherwise.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971. Amended by Acts 1993, 73rd Leg., ch. 23, Sec. 1, eff. April 6, 1993; Acts 2003, 78th Leg., ch. 588, Sec. 1, eff. June 20, 2003.

Sec. 60.040. PUBLICATION OF NOTICE FOR SALES AND LEASES IN EXCESS OF 30 YEARS. Before making a sale or lease of land for more than 30 years, the commission shall publish a notice in the manner provided in Section 60.035 of this subchapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971. Amended by Acts 1993, 73rd Leg., ch. 23, Sec. 2, eff. April 6, 1993; Acts 2003, 78th Leg., ch. 588, Sec. 2, eff. June 20, 2003.

Sec. 60.041. SECURITY FOR BIDS ON LAND TO BE SOLD OR LEASED FOR MORE THAN 30 YEARS. Each bid submitted on land to be sold or leased for more than 30 years shall be accompanied by a certified check, cashier's check, or bidder's bond with a responsible corporate surety authorized to do business in Texas. The check or bond shall be in an amount equal to the bid for the land or for the first rental payment under the lease and shall guarantee that the bidder will perform the terms of his bid if it is accepted by the commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971. Amended by Acts 1993, 73rd Leg., ch. 23, Sec. 3, eff. April 6, 1993; Acts 2003, 78th Leg., ch. 588, Sec. 3, eff. June 20, 2003.

Sec. 60.042. AWARD AND EXECUTION OF DEED OR LEASE IN EXCESS OF 30 YEARS. (a) After notice is published under Section 60.040 of this code, the commission may sell or lease all or any part of the land to the highest and best bidder for an amount which is not less than the reasonable market value in the locality at the time and place of the sale or lease.(b) The commission shall enter an order in its minutes confirming the sale or lease. The order shall include the terms of the sale or lease and the consideration and shall provide that the commission will execute a deed or lease as soon as the successful bidder complies with the terms of his bid.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971. Amended by Acts 1993, 73rd Leg., ch. 23, Sec. 4, eff. April 6, 1993; Acts 2003, 78th Leg., ch. 588, Sec. 4, eff. June 20, 2003.

Sec. 60.043. POWER OVER WATERWAYS. (a) The commission shall have absolute control over channels, or other waterways within the corporate limits of the district and turning basins, yacht basins, and storage basins. The commission may prevent or remove any obstructions of these facilities and fix proper fees, charges, and tolls for their use.(b) The fees, charges, and tolls charged by the district shall be in addition to charges made, as provided by law, for any facilities used by any ship, boat, vessel, or any other character of craft used for water transportation for commercial purposes. The term commercial purposes shall be limited to any common carrier, contract carrier, or public or private carrier that shall transport or have transported persons, commodities, goods, wares, or merchandise for hire or compensation.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.044. LAW GOVERNING COMMISSION. The commission of any district operating under this subchapter shall be governed by the provisions of Sections 63.087-63.088 and 63.090-63.094 of this code.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER D. REGULATORY POWERSSec. 60.071. GENERAL RULE-MAKING AUTHORITY. The commission of a district which owns, operates, and maintains wharves, docks, piers, sheds, warehouses, and other similar terminal facilities which are not located inside the boundaries of any incorporated city, town, or village may pass, amend, and repeal any ordinance, rule, or police regulation which is not contrary to the constitution or laws of this state and which is necessary to protect the property and to promote the health, safety, and general welfare of persons using the property.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.072. SPECIFIC POWERS OF DISTRICTS. To accomplish the purposes stated in Section 60.071 of this code, the commission may exercise the following powers:(1) control the operation of all types of vehicles using the roads maintained by the district, other than roads dedicated to public use by formal dedication, and prescribe the speed, lighting, and other requirements of these vehicles;(2) prohibit loitering on docks, wharves, piers, warehouses, sheds, or other properties of the district;(3) control the operation of all types of vessels using harbors, turning basins, basins, or navigable channels of the district and prescribe the speed, lighting, and other requirements of these vessels;(4) prohibit smoking and the use of flares, open fires, and inflammable, highly combustible, or explosive substances and materials on docks, wharves, piers, warehouses, sheds, and other properties of the district, or on those parts of the properties and at those times or during those periods as may, in the judgment of the commission, be determined to be dangerous to any of the property or inimical to the safety or general welfare of persons using the property or parts of it;(5) prevent on any of the property all trespasses, breaches of the peace and good order, assaults and batteries, fighting, quarrels, use of abusive, profane, or insulting language, disorderly conduct, and misdemeanor theft and punish offenders;(6) suppress and prevent any riot, affray, disturbance, or disorderly assembly on any of the property; and(7) license and regulate or suppress and prevent hawkers and peddlers utilizing or attempting to utilize the roads and other property of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.073. ENFORCEMENT. The commission may provide by ordinance for the enforcement of the provisions of this subchapter and of any ordinance, rule, or regulation made under this subchapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.074. STYLE OF ORDINANCES. The style of an ordinance enacted by the commission shall be: "Be it ordained by the navigation and canal commissioners of the __________" (inserting the name of the navigation district).

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.075. PUBLICATION OF ORDINANCE, RULE, OR REGULATION; PROOF OF PUBLICATION. (a) Each ordinance, rule, or regulation enacted by the commission under this subchapter which imposes a fine or other penalty shall be published in every issue of a newspaper of general circulation published in the district for the 10-day period immediately following its adoption. If the only newspaper published in the district is published weekly, the publication shall be made in two consecutive issues of the newspaper.(b) Proof of publication under Subsection (a) of this section shall be made by the printer or publisher of the newspaper by affidavit filed with the secretary of the commission and shall be prima facie evidence of publication and adoption of the ordinance, rule, or regulation in all courts of this state.(c) In lieu of the publication of the entire ordinance, rule, or regulation, the commission may provide for the publication of a descriptive caption or title, stating in summary the purpose of the ordinance, rule, or regulation and the penalty for violation.(d) An ordinance, rule, or regulation shall take effect and be in force from and after publication under Subsection (a) of this section unless otherwise provided.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.076. CONFLICT WITH LAW. No ordinance, rule or regulation adopted by a district under this subchapter may conflict with any law, statute, rule, or regulation of this state.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.077. AUTHORITY OF PEACE OFFICERS. (a) In prosecutions involving the enforcement of the provisions of this subchapter or the enforcement of any ordinance, rule, or regulation of the district, any sheriff, constable, or other duly constituted peace officer of the State of Texas or any peace officer employed or appointed by the commission may make arrests, serve criminal warrants, subpoenas, or writs, and perform any other service or duty which may be performed by any sheriff, constable, or other duly constituted peace officer of the State of Texas in enforcing other laws of this state.(b) A peace officer employed or appointed by the commission has the same powers and duties as a peace officer described by Article 2.12, Code of Criminal Procedure.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.Amended by: Acts 2007, 80th Leg., R.S., Ch. 933, Sec. 1, eff. June 15, 2007.Acts 2007, 80th Leg., R.S., Ch. 1330, Sec. 2, eff. June 15, 2007.

Sec. 60.0775. POLICE RESERVE FORCE. (a) The commission of a district that has established a police force may establish a volunteer police reserve force.(b) The commission shall establish qualifications and training standards for reserve force members.(c) The commission may limit the size of the reserve force.(d) The chief of the district police force shall appoint volunteers to serve as reserve force members. Members are not district employees and serve without pay and at the chief's discretion.(e) The chief of police may call the reserve force into service at any time the chief considers it necessary to have additional officers to preserve the peace and enforce the law.(f) A reserve force member who is not a peace officer as described by Article 2.12, Code of Criminal Procedure, may act as a peace officer only during the discharge of official duties. A reserve force member who is a peace officer under that article must hold a permanent peace officer license issued under Chapter 1701, Occupations Code.(g) The commission must approve an appointment to the reserve force before the person appointed may carry a weapon or otherwise act as a peace officer. On approval of the appointment of a person who is not a peace officer as described by Article 2.12, Code of Criminal Procedure, the person appointed may carry a weapon only when authorized to do so by the chief of police and only when discharging official duties as a peace officer. On approval of the appointment of a person who is a peace officer as described by Article 2.12, Code of Criminal Procedure, the chief of police may:(1) authorize the person appointed to carry a weapon or act as a peace officer at all times, regardless of whether the person is engaged in the discharge of official duties; or(2) limit the person's authority to carry a weapon or act as a peace officer to only those times during which the person is engaged in the discharge of official duties.(h) Reserve police officers may act only to supplement the district's regular police force and may not assume the full-time duties of regular police officers without complying with the requirements for regular police officers.(i) A reserve police officer, regardless of whether the reserve police officer is a peace officer as described by Article 2.12, Code of Criminal Procedure, is not:(1) eligible for participation in:(A) a program provided by the commission that is normally considered a financial benefit of full-time employment; or(B) a pension fund created by statute for the benefit of full-time paid peace officers; or(2) exempt from Chapter 1702, Occupations Code.(j) After being appointed under this section, a reserve police officer must execute an oath and execute a bond in the amount of $2,000 payable to the commission. The officer may not perform any duties under this section until the officer files the oath and bond with the commission's secretary.

Added by Acts 2005, 79th Leg., Ch. 173, Sec. 1, eff. May 27, 2005.

Sec. 60.078. PENALTIES. A violation of this subchapter or of an ordinance, rule, or regulation adopted by a district under this subchapter is a misdemeanor, and the commission may provide for the punishment of the misdemeanor by a fine of not more than $500 for each offense or violation.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.Amended by: Acts 2005, 79th Leg., Ch. 758, Sec. 1, eff. September 1, 2005.

Sec. 60.079. JURISDICTION OF VIOLATIONS. Any justice court in the justice precinct in which an offense under this subchapter is alleged to have been committed or in any county court at law in the county where an offense is alleged to have been committed, which county court at law has concurrent original jurisdiction with the justice court, shall have original jurisdiction of any misdemeanor or violation under this subchapter and original jurisdiction of any violation of an ordinance, rule, or regulation made under this subchapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER E. POWERS OF DISTRICTS FOR IMPROVEMENT OF PORT FACILITIESSec. 60.101. ACQUISITION AND MAINTENANCE OF PORT FACILITIES. (a) Any district may acquire land or interests in land by purchase, lease, or otherwise, may convey the land or interest in the land by lease, installment sale, or otherwise, and may purchase, construct, enlarge, extend, repair, maintain, operate, develop, sell by installment sale, or otherwise, and lease as lessor or as lessee:(1) wharves and docks;(2) warehouses, grain elevators, other storage facilities, and bunkering facilities;(3) port-related railroads and bridges;(4) floating plants and facilities;(5) lightering, cargo-handling, and towing facilities;(6) everything appurtenant to these facilities; and(7) all other facilities or aids incidental to or useful in the operation or development of the district's ports and waterways or in aid of navigation and navigation-related commerce in the ports and on the waterways.(b) To the extent that the district incurs indebtedness (bonded or otherwise) for purposes of financing the above facilities which in turn are sold by installment sale or otherwise, said indebtedness, principal and interest, may be paid only from the loan (or bond sale) proceeds and from revenues generated from the project financed by the indebtedness, and security for payment of the principal of and interest on said indebtedness shall be limited to a pledge of the project's revenues and the project's facilities including enlargements and additions thereafter made.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971. Amended by Acts 1983, 68th Leg., p. 411, ch. 84, Sec. 1, eff. May 10, 1983.

Sec. 60.102. UTILITY RELOCATION. (a) If a district in the exercise of the powers conferred by this subchapter or in the exercise of the power of eminent domain or the police power requires the relocating, raising, lowering, rerouting, or changing in grade, or altering in the construction of any railroad, electric transmission line, telegraph or telephone line, conduit, pole, properties or facilities, or pipeline, the relocating, raising, lowering, rerouting, changing in grade, or altering of construction shall be done at the sole expense of the district.(b) "Sole expense" means the actual cost of the relocation, raising, lowering, rerouting, change in grade, or alteration of construction in providing comparable replacement without enhancement of the facilities, after deducting the net salvage value derived from the old facility.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.103. PRESCRIBING FEES AND CHARGES. The commission shall prescribe fees and charges to be collected for the use of the land, improvements, and facilities of the district and for the use of any land, improvements, or facilities acquired under the provisions of this subchapter. The fees and charges shall be reasonable, equitable, and sufficient to produce revenue adequate to pay the expenses mentioned in Section 60.105 of this code.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.104. POWER TO BORROW MONEY. (a) The commission, for the purposes stated in Subsection (b) of this section, may borrow money from the United States or from any other source and may evidence the debt by issuing notes, warrants, certificates of indebtedness, negotiable bonds, or other forms of obligation of the district payable solely out of the revenue to be derived from land, improvements, and facilities.(b) The commission may use the money to acquire land and waterways and all improvements on or to the land and waterways and to acquire, purchase, construct, enlarge, extend, repair, maintain, operate, or develop wharves, docks, warehouses, grain elevators, bunkering facilities, belt railroads, floating plants and facilities, lightering and towing facilities, everything appurtenant to them, and all other facilities or aids incidental to or useful in the operation or development of the district's ports and waterways or in the aid of navigation and commerce in the ports and waterways.(c) Obligations issued under this subchapter shall not constitute an indebtedness or pledge of credit of the district and may not be paid in whole or in part from any funds raised or to be raised by taxation. Each obligation shall contain a recital to this effect.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.105. EXPENSES TO BE PAID FROM CURRENT REVENUES. (a) The commission shall pay from revenue raised under Section 60.103 of this code:(1) all expenses necessary to the operation and maintenance of the improvements and facilities, including the cost of the acquisition of properties and materials necessary to maintain the improvements and facilities in good condition and operate them efficiently, the wages and salaries paid to the employees of the district, and other expenses necessary to the efficient operation of the improvements and facilities;(2) the annual or semiannual interest on any obligations issued under this subchapter and payable out of the revenue of the improvements and facilities; and(3) the amount required to be paid annually into the sinking fund for the payment of any obligations issued under this subchapter and payable out of the revenue of the improvements and facilities.(b) No expenses other than those authorized by Subsection (a) of this section may be paid from the revenue of the improvements and facilities as long as the principal and interest on any obligations issued under this subchapter remain outstanding and unpaid. Any revenue received in excess of that required for the purposes stated in Subsection (a) of this section may be used by the commission to pay the cost of improvements and replacements which are not listed and may establish a depreciation fund.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.106. PLEDGE OF REVENUE FOR PAYMENT OF OBLIGATIONS. (a) In proceedings to authorize the issuance of obligations under this subchapter, the district may make the obligations payable from and secured by the pledge of all or part of the revenue derived from the ownership or operation of the land, improvements, facilities, or other properties of the district, exclusive of revenue derived from taxation or assessments, or payable from and secured by the pledge of only revenue which may be derived from the ownership or operation of the land, improvements, facilities, or properties acquired with the proceeds of the sale of the obligations.(b) The obligations may be issued in more than one series and at any time at which they may be required for carrying out the purposes of the district.(c) Any pledge of revenue may reserve the right under conditions, specified in the pledge, to issue additional obligations which will be on a parity with, senior to, or subordinate to the obligations then being issued.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.107. MORTGAGE AS ADDITIONAL SECURITY. (a) As additional security for the payment of any obligations issued under this subchapter, the commission may execute in favor of the holders of the obligations an indenture, mortgaging and encumbering the improvements, facilities, and properties acquired with the proceeds of the sale of the obligations. The commission may provide in the indenture for a grant to any purchaser, at a foreclosure sale under the indenture, a franchise to operate the improvements, facilities, and properties for a term of not more than 50 years from the date of purchase, subject to all regulatory laws.(b) The indenture may contain the terms and provisions the commission considers proper and shall be enforceable in the manner provided by the laws of this state for the enforcement of other mortgages and encumbrances.(c) Under any sale ordered pursuant to the provisions of an indenture, the purchaser and his successors or assigns shall be vested with a permit and franchise to maintain and operate the improvements, facilities, and properties purchased at the sale and shall have the same powers and privileges as could previously have been exercised by the district in the operation of the improvements, facilities, and properties. The purchaser or his successors and assigns may remove all or part of the improvements, facilities, and properties for diversion to other purposes.(d) Any laws of this state relating to the granting of franchises are not applicable to either the granting of any franchise or authorizing or executing of any mortgage or encumbrance entered into pursuant to the provisions of this subchapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.108. ISSUANCE OF OBLIGATIONS. (a) The commission may provide that obligations issued under this subchapter are payable annually or semiannually and may issue the obligations in any denominations and may have them mature serially or at one time not more than 40 years from their date.(b) The obligations shall be signed by the chairman and secretary of the commission, and the interest coupons attached to the obligations may be executed with the facsimile signatures of these officers. The obligations shall be valid and sufficient for all purposes even though the officers whose signatures are on the obligations or coupons cease to be officers before delivery to the purchaser.(c) Any obligations issued under this subchapter shall be in registered or coupon form, and if the obligations are in coupon form, they may be registered with relation to principal only or with relation to both principal and interest.(d) The commission may sell the obligations in the manner and at the time which it considers expedient and necessary to the interests of the district.(e) The commission may make principal and interest on the obligations payable at any place or places inside or outside the State of Texas and may make the obligations redeemable before maturity at the premium determined by the commission.(f) Each issue of obligations authorized under this subchapter shall constitute a separate series which shall be appropriately designated. These obligations constitute negotiable instruments within the meaning of the negotiable instruments law.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.109. SINKING FUND. (a) A resolution or an order authorizing the issuance of obligations under this subchapter shall provide for the creation of a sinking fund which shall include sums fully sufficient to pay principal of and interest on the obligations. Money deposited in the sinking fund shall be taken from revenue pledged for the payment of the obligations and shall be deposited in the fund as the revenue is collected.(b) The money in the sinking fund shall be applied solely to the payment of interest on the obligations for the payment of which the fund is created and for the retirement of the obligations at or before maturity in the manner provided by this subchapter.(c) The commission, at the time obligations are authorized under this subchapter, may provide that all money in the sinking fund which is in excess of the amount required for the payment of the principal of and interest on the outstanding obligations, for a period of time it may determine, shall be spent once each year pursuant to the commission's orders for the purchase of obligations, if any can be purchased at a price the commission finds reasonable, for the account of which the sinking fund has been accumulated.(d) If the obligations contain an option permitting retirement before maturity, the commission may provide that the excess sums shall be paid out as authorized by Subsection (b) of this section for the purchase of the obligations, but if the commission is unable to purchase sufficient obligations of the issue to absorb all the surplus, it shall call a sufficient amount of the obligations for redemption to absorb insofar as practicable the entire surplus remaining in the sinking fund.(e) The commission may provide that any excess in the sinking fund which cannot be applied to the purchase or redemption of obligations shall remain in the sinking fund for payment of principal and interest and for subsequent call for purchase or redemption.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.110. REVENUE SET ASIDE FOR SINKING FUND. (a) A resolution or an order authorizing the issuance of obligations under this subchapter shall provide that the revenue from which the obligations are to be paid shall, from month to month as it accrues and is received, be placed in a sinking fund and disbursed in the manner provided in Section 60.109 of this code.(b) In determining the amount of revenue to be set aside, the commission shall provide that the amount to be set aside and paid into the fund in any year shall not be less than a fixed sum which shall be at least sufficient to provide for the payment of the principal of and interest on all obligations which mature and become payable each year and shall include a surplus or margin of 10 percent in excess of that amount.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.111. DEPOSIT OF PROCEEDS OF OBLIGATIONS; PAYMENT. (a) The proceeds of the sale of any obligations issued under this subchapter may be deposited in a bank or banks and paid out on terms and conditions agreed on by the purchaser at the sale and the commission.(b) The laws of this state relating to the deposit of district funds in the depository of the district shall not apply to the deposit of the proceeds of a sale governed by Subsection (a) of this section.(c) Any part of the proceeds of the sale of obligations issued under this subchapter which remains unspent after the project for which the obligations were authorized has been completed may be paid into the sinking fund for the payment of the obligations and may be used only for the payment of principal of the obligations or for the purpose of purchasing outstanding obligations in the manner provided by this subchapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.112. INSURING IMPROVEMENTS TO PROTECT HOLDERS OF OBLIGATIONS. (a) The commission may enter into agreements with purchasers of any obligations issued under this subchapter to insure improvements and facilities, the revenue of which is pledged to the payment of the obligations.(b) The commission may obtain from insurers of good standing:(1) insurance against loss or damage by fire, water, or flood;(2) insurance against loss or damage from any hazards customarily insured against by private companies operating similar properties; and(3) insurance covering the use and occupancy of the property as is customarily carried by private companies.(c) The cost of the insurance shall be budgeted as maintenance and operation expense and shall be carried for the benefit of the holders of the obligations.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.113. COMPELLING PERFORMANCE OF DUTIES. A holder of obligations issued under this subchapter or coupons originally attached to the obligations may by any legal proceeding enforce and compel performance of all duties required by this subchapter to be performed by the commission. The duties which can be the basis of an action under this section shall include:(1) the establishment and collection of reasonable and sufficient fees or charges for the use of improvements and facilities of the district;(2) the segregation of the income and revenue from improvements and facilities; and(3) the application of income and revenue pursuant to the provisions of this subchapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.114. OBLIGATIONS EXEMPT FROM TAXATION. Any obligations issued under this subchapter shall be exempt from taxation by the State of Texas, any municipal corporation, any county, and or any other political subdivision or taxing district of the state.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.115. REFUNDING OBLIGATIONS. (a) A district issuing obligations under the provisions of this subchapter may authorize issuance of its refunding obligations on terms its commission considers advisable for the purpose of providing for the retirement of outstanding obligations which are either due or to become due.(b) The refunding obligations either may be exchanged for the same par amounts of outstanding obligations or may be sold and the proceeds of the sale exchanged for the same par amounts of outstanding obligations.(c) Refunding obligations authorized and issued under Subsection (a) of this section are subject to the provisions of this subchapter relating to the issuance of other obligations and shall be secured in all respects to the same extent and shall be payable from the same revenue as the obligations which they refund.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.116. APPROVAL AND REGISTRATION OF BONDS. (a) Bonds issued under this subchapter shall be submitted to the Attorney General of Texas for his approval in the same manner and with the same effect as provided for the approval of tax bonds issued by counties of the state.(b) Bonds issued under this subchapter shall be registered by the Comptroller of Public Accounts of Texas as required for county tax bonds.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.117. BONDS AS INVESTMENTS. Bonds authorized and issued under this subchapter are legal and authorized investments for life insurance companies authorized to do business in Texas.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.118. BOARD OF TRUSTEES OF FACILITY. (a) A district which constructs, purchases, or otherwise acquires or plans to construct, purchase, or otherwise acquire any facility authorized in Section 60.101 of this code to be paid for in whole or in part by the issuance and sale of obligations payable from and secured by a pledge of revenue authorized in this subchapter may vest management and control of the facility during the time the obligations or refunding obligations are secured in whole or in part by the pledge of revenue, in a board of trustees named in the resolution or indenture.(b) The board of trustees shall consist of not less than five nor more than nine members, and shall be entitled to receive the compensation fixed by the resolution or indenture, which shall not be more than one percent of the gross receipts of the facility in any one year.(c) The commission shall specify in the resolution or indenture:(1) the terms of office of the members of the board of trustees;(2) the powers and duties of the board, including the power to fix fees and charges for the use of the facility;(3) the manner of exercising the powers and duties;(4) the manner of selecting the successors of the board of trustees; and(5) all matters relating to board members' duties and the organizing of the board.(d) The board of trustees may adopt bylaws regulating the procedure of the board and fixing the duties of its officers, but the bylaws may not contain any provision in conflict with the covenants and provisions contained in the resolution authorizing the bonds or in the indenture.(e) In all matters relating to powers, duties, obligations, and procedure of the board of trustees which are not covered in the bylaws and the resolution or indenture, the laws and rules governing the commission shall control, where applicable.(f) When the board is created by the resolution or indenture, it shall have all of the power and authority for the management and operation of any facility which could be exercised by the commission.(g) By the terms of the resolution or indenture, the commission may make provision for later supplementation of the resolution or indenture to vest the management and control of the facility in a board of trustees having the powers, rights, and duties conferred or imposed by this section.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971. Amended by Acts 1971, 62nd Leg., p. 1159, ch. 264, Sec. 1, eff. May 19, 1971.

Sec. 60.119. COVENANTS FOR MANAGEMENT AND OPERATION OF IMPROVEMENTS. (a) A resolution or order authorizing the issuance of obligations under this subchapter may include covenants with the holders of the obligations relating to:(1) the management and operation of the improvements and facilities;(2) the collection of fees and charges for the use of the improvements and facilities;(3) the disposition of the fees and charges;(4) the issuance of future obligations and creation of future liens and encumbrances against the improvements, facilities, and the revenue from them; and(5) other pertinent matters, as may be deemed necessary to insure the marketability of the obligations.(b) The covenants shall not be inconsistent with the provisions of this subchapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.120. CONTRACTS, LEASES, AND AGREEMENTS AUTHORIZED. (a) A district acting under the provisions of this subchapter may enter into any contract, lease, or agreement necessary or convenient to carry out any of the powers granted in this subchapter. The contract, lease, or agreement may be entered into with any person and any government or governmental agency including the United States and the State of Texas.(b) Any contract, lease, or agreement entered into under Subsection (a) of this section shall be approved by resolution of the commission and shall be executed by the chairman, the executive director of the district, or an authorized representative of the executive director.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1330, Sec. 3, eff. June 15, 2007.

Sec. 60.121. CONVERSION OF DISTRICT. (a) If the commission of any district organized under Article III, Section 52, of the Texas Constitution, finds it expedient to convert the district into a district operating under the provisions of Article XVI, Section 59, of the Texas Constitution, in order to utilize the provisions of this subchapter, the conversion may be accomplished as provided in Subchapter J of this chapter.(b) All proceedings and hearings held in connection with a conversion shall be adopted and conducted by the commission of the district instead of by the navigation board of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.122. IMPROVEMENTS NOT PAYABLE FROM TAXES. (a) No district, in the operation, maintenance, or repair of any improvements or facilities acquired, purchased, or constructed under the provisions of this subchapter, shall incur any indebtedness or assume any liability or obligation payable out of taxes.(b) Liabilities and obligations arising from these activities are payable solely out of the revenue from the improvements and facilities which may be applicable as authorized in this subchapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.123. PILOT AND PILOTAGE LAWS UNAFFECTED. No provision of this subchapter may be construed to amend, repeal, or affect the laws relating to pilots and pilotage or their appointment and remuneration.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER F. CONTRACTS WITH THE UNITED STATESSec. 60.151. PURPOSE. It is the purpose and intent of this subchapter to confer on districts individually, jointly, or mutually interested in a navigation project, including a project relating to improvements and facilities described in Sections 60.032 and 60.101 of this code, the fullest possible power of contract with regard to navigation or other projects of individual or common interest.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971. Amended by Acts 1991, 72nd Leg., ch. 794, Sec. 1, eff. June 16, 1991; Acts 2003, 78th Leg., ch. 588, Sec. 5, eff. June 20, 2003.

Sec. 60.152. AUTHORITY TO ENTER INTO CONTRACT. (a) One or more districts, which are interested in or may, in the judgment of the commission, be benefited by a navigation or other project, may enter into contracts with the United States or with another district, or both, to consummate navigation or other projects of common interest.(b) The contract may provide for:(1) the assumption of several, joint, or joint and several liability for construction, completion, and consummation of the project;(2) the acquisition of property in connection with the project;(3) the lending and contribution of funds of the district to the United States or to any other district in support or in aid of the project;(4) the issuance of bonds or notes by one or more of the districts to fund all or part of the project;(5) the obligation of one or more of the districts to fully or partially reimburse another district that has spent its own funds on the project or has issued bonds or notes to fund the project;(6) the securing of bonds or notes issued by one district to fund the project with a pledge of payments to be made by one or more of the other districts; and(7) the assumption of responsibility for valid obligations, incurred in furtherance of the common project, of the United States or of any district.(c) A contract may provide that a district will make payment under the contract from proceeds from the sale of bonds or notes, from taxes, or from any other income of the district or any combination of these. A district may make payments under a contract from taxes other than maintenance taxes, after the provisions of the contract have been approved by a majority of the electors voting at an election held for that purpose. A contract election may be held alone or at the same time and in conjunction with an election to authorize bonds. The procedure for calling the election, giving notice, conducting the election, and canvassing the returns is the same as the procedure for a bond election. If the contract is approved, it constitutes an obligation against the taxing power of the district to the extent provided in the contract.(d) A district all or part of which is in another district may exercise the authority granted a district under this section.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971. Amended by Acts 1991, 72nd Leg., ch. 794, Sec. 2, eff. June 16, 1991; Acts 2003, 78th Leg., ch. 588, Sec. 6, eff. June 20, 2003.

Sec. 60.153. EXECUTION OF CONTRACTS. A contract entered into by a district under this subchapter shall be approved by resolution of the commission and executed by the presiding officer of the commission, the executive director of the district, or an authorized representative of the executive director.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1330, Sec. 4, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 1191, Sec. 2, eff. June 19, 2009.

SUBCHAPTER G. POWERS OF DISTRICT TO PROVIDE IMPROVEMENTS WITHOUT TAXATIONSec. 60.171. AUTHORITY TO BORROW MONEY AND ENCUMBER PROPERTY AND FRANCHISE. (a) A district organized under the provisions of the constitution or laws of this state and created for the development of deep water navigation may borrow money and may mortgage and encumber part or all of its properties and facilities, the franchise, revenue, and income from the operation of its properties and facilities and everything pertaining to its properties and facilities to secure the payment of funds to purchase, build, improve, enlarge, extend, or repair any of its wharves, docks, warehouses, levees, bulkheads, canals, waterways, or other aids to navigation.(b) As additional security, the encumbrance may pledge the net income and revenue from the operation of properties and facilities of the district and may provide for a grant, to a purchaser under sale or foreclosure, of a franchise to operate, subject to all regulatory laws, the encumbered property and facilities for a term of not more than 20 years from the date of purchase.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.172. NOTICE OF HEARING ON INDEBTEDNESS. (a) When, for the purposes authorized by Section 60.171 of this code, a commission proposes to borrow money and mortgage and encumber any part or all of its properties, facilities, franchises, revenue, and income from the operation of its properties and facilities, the commission shall give notice of intention to authorize and issue the evidence of the indebtedness.(b) The commission shall fix a time and place at which a public hearing concerning the proposed indebtedness shall be held. The date of the hearing shall be not less than 15 days nor more than 30 days from the date of the resolution of the commission giving the notice.(c) Notice published by the commission under this section shall:(1) include a statement of the amount and purpose of the proposed indebtedness;(2) inform all persons of the time and place of hearing; and(3) inform all persons of their right to appear at the hearing and contend for or protest the creation of the indebtedness.(d) The secretary of the commission shall post copies of the notice for 10 days before the day of hearing in three public places in the district and at the door of each county courthouse located in the district.(e) The notice also shall be published one time not less than five days before the day of the hearing in a newspaper of general circulation in the district. If a newspaper is not published in the district, the notice shall be published in some newspaper published in any county situated in whole or in part within the district.(f) The duties imposed on the secretary of the commission by this section may be performed by any commission member or the assistant secretary of the commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.173. HEARING ON INDEBTEDNESS. (a) At the time and place set for the hearing or on a subsequent date, the commission shall hear and determine all matters concerning the proposed indebtedness, and the hearing may be adjourned from day to day and from time to time as the commission considers necessary.(b) At the hearing, any person interested may appear before the commission in person or by attorney and contend for or protest the creation of the proposed indebtedness.(c) The commission may adopt a resolution or order providing for the assumption of the proposed indebtedness and the issuance of the evidence of the indebtedness if at the hearing it is determined by the commission that the proposed improvements are necessary, feasible, practicable, and needed and will benefit the property in the district.(d) The commission may, in respect to the issuance, sale, and delivery of securities evidencing the indebtedness, adopt all necessary resolutions, orders, certificates, and trust indentures.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.174. ISSUANCE OF OBLIGATIONS. (a) The district may issue evidences of indebtedness secured by encumbrance which mature not more than 20 years after the date of issuance.(b) The encumbrance and evidences of indebtedness shall include the clause: "The holder hereof shall never have the right to demand payment of this obligation out of any funds raised or to be raised by taxation."

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.175. EXECUTION AND SALE OF OBLIGATIONS. (a) Each note, warrant, or other security evidencing any indebtedness created under the provisions of this subchapter shall be signed by the chairman of the commission, countersigned by the secretary of the commission, and have the seal of the district impressed on it.(b) Each note, warrant, or other security may be registered as to principal by the trustee named and designated by the commission in the trust indenture executed by the commission to secure payment of the obligation.(c) The evidences of indebtedness may be sold by the commission on the best terms and for the best price possible.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.176. OBLIGATIONS AS CHARGE ON ENCUMBERED PROPERTY AND FACILITIES. (a) No obligation issued under Section 60.174 of this code shall be a debt of the district issuing the obligation but shall be solely a charge on the encumbered property and facilities.(b) Revenue and income from the encumbered property and facilities of the district shall not be considered in determining the power of the district to issue any bonds for any purpose authorized by law.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.177. LIEN ON REVENUE; FORECLOSURE OF ENCUMBRANCE. (a) If the revenue and income from the properties and facilities of the district are encumbered under the provisions of this subchapter, the expense of operation and maintenance necessary to render efficient service of the properties and facilities shall be a first lien and charge against the revenue and income. The first lien shall be prior to and superior to the lien of the encumbrance.(b) No encumbrance shall be foreclosed because of default of the district until the default has existed for a period of 90 days and notice of the default has been served on the commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.178. TRUSTEE TO ENFORCE FORECLOSURE; FRANCHISE UNDER FORECLOSURE. (a) The encumbrance may provide for a trustee to enforce foreclosure.(b) In the event of foreclosure of an encumbrance created under this subchapter, the encumbrance may provide for the grant of a franchise to the purchaser under foreclosure to operate the properties encumbered for a period not to exceed 20 years from the date of default. The district shall have the option at any five-year period for 20 years after default to repurchase the properties on reasonable terms and at reasonable prices to be set forth in the encumbrance.(c) The provisions of Sections 61.164-61.168 of this code, relating to the grant of franchises by districts, shall not apply to the grant of any franchises under authority of this section.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.179. BORROWING FOR CURRENT EXPENSES. The district may borrow funds and issue warrants to pay current expenses. The warrants issued shall be payable not later than the close of any calendar year for which loans are made and may not exceed in total the anticipated revenue of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.180. MANAGEMENT AND CONTROL BY COMMISSION. The management and control of any property and facilities encumbered under the provisions of this subchapter shall, during the time of the encumbrance, be exercised by the commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.181. PROCEEDINGS TO BORROW MONEY. (a) The commission shall supervise all proceedings to be taken and acts to be performed under this subchapter concerning the borrowing of money, the mortgaging and encumbering of properties and facilities, the franchise, revenue, and income from the operation of properties and facilities, and the issuance of evidences of indebtedness.(b) The commissioners court of any county included in whole or in part inside the boundaries of a district and the navigation board established for a district shall not be required to take any action in connection with this subchapter, approve or ratify any proceedings taken by the commission, or approve or ratify any act performed by the commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER H. PROMOTION AND DEVELOPMENT FUND IN CERTAIN DISTRICTSSec. 60.201. PURPOSE. Districts in this state which operate ports or waterways and harbor and terminal facilities are in keen competition with other ports, waterways, harbors, and terminals outside the state and with privately owned port and terminal facilities inside the state. Well-situated and well-equipped ports and waterways in other nearby states and owners of substantial port and terminal facilities located inside and outside the state are advertising, promoting and developing their competing ports, waterways, harbors, and terminals through expenditure of large amounts of money without any audit or restriction on expenditure of the money. This activity or expenditure is thwarting and impeding the use, progress, and development of the ports, waterways, harbors, and terminals of this state. Continuation of this hardship and injustice can best be met and coped with by more liberal use of some relatively small fund set aside from the gross income from operations of the ports of this state to be used in the manner provided in this subchapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971. Amended by Acts 1993, 73rd Leg., ch. 114, Sec. 1, eff. Aug. 30, 1993.

Sec. 60.202. CREATION OF FUND. A district organized under general or special law may set aside out of current income from its operations a promotion and development fund of not more than five percent of its gross income from operations in each calendar year.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971. Amended by Acts 1993, 73rd Leg., ch. 114, Sec. 1, eff. Aug. 30, 1993.

Sec. 60.203. EXPENDITURE OF FUND. Money in the promotion and development fund shall be spent by the commission or as the commission may direct to pay any expenses connected with:(1) any activity or matter incidental to the advertising, development, or promotion of the district or its ports, waterways, harbors, or terminals;(2) furthering the general welfare of the district and its facilities; or(3) the betterment of the district's relations with steamship and rail lines, shippers, consignees of freight, governmental officials, or others interested or sought to be interested in the ports, waterways, harbors, or terminals.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.204. MANAGEMENT AND CONTROL OF PROMOTION AND DEVELOPMENT FUND. (a) The money in the promotion and development fund shall be kept separate from all other funds and accounts of the district, and no money collected from assessing or levying taxes may be mingled with the fund.(b) The promotion and development fund shall be under the exclusive control of the commission, and the commission shall have full responsibility for auditing, approving, and safeguarding the expenditure of money from the fund.(c) The county auditor shall exercise his usual supervision and control to assure that the commission sets aside no more than five percent of its gross income from operations in each calendar year in the promotion and development fund. The county auditor may audit disbursements from the fund and shall be entitled to a monthly statement showing the:(1) date of each disbursement from the fund;(2) amount disbursed;(3) person or concern to whom disbursed; and(4) general purpose of each disbursement.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971. Amended by Acts 2001, 77th Leg., ch. 183, Sec. 1, eff. May 18, 2001.

Sec. 60.205. OTHER EXPENSES NOT AFFECTED. Since this subchapter authorizes disbursements from the promotion and development fund for unusual purposes and occasions not covered by other law, the setting aside of the fund and disbursements from the fund shall not affect payment of other expenses customarily approved, audited, and paid out of the regular funds of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER I. REVENUE BONDSSec. 60.221. MODIFICATION OF REVENUE BOND RESOLUTION. If a district adopts a resolution for the issuance of revenue bonds, provision may be made in the resolution for its modification after the issuance of the bonds in the manner and with the consent of the holders of a fixed percentage of the bonds if provided in the resolution before the issuance of the bonds.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER J. CONVERSION OF DISTRICTSSec. 60.241. AUTHORITY TO CONVERT. Any district created under the provisions of Article III, Section 52, of the Texas Constitution may be converted into a district operating under Article XVI, Section 59, of the Texas Constitution, in the manner provided in this subchapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.242. RESOLUTION. (a) The navigation board shall adopt a resolution declaring that in its judgment conversion to a district operating under Article XVI, Section 59, of the Texas Constitution will be in the best interest of the district and will be a benefit to the land and property located in the district.(b) The resolution shall call a hearing and shall be entered in the minutes of the board.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.243. NOTICE OF RESOLUTION. (a) Notice of the resolution shall be given by publishing notice once a week for two consecutive weeks in a newspaper with general circulation in the county in which the district is located. The first publication shall appear not less than 14 full days before the time set for the hearing.(b) The notice shall:(1) state the time and place of the hearing;(2) set out the entire resolution; and(3) notify interested persons to appear and offer testimony for or against the proposal.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.244. FINDINGS. (a) After the hearing, if the navigation board finds that conversion to a district operating under Article XVI, Section 59, of the Texas Constitution, would be in the best interest of the district and would be a benefit to the land and property located in the district, it shall enter an order making these findings and the district shall become a district operating under Article XVI, Section 59, of the Texas Constitution.(b) If at the hearing the navigation board finds that conversion of the district into a conservation and reclamation district operating under Article XVI, Section 59, of the Texas Constitution would serve the best interests of the district and would be a benefit to the land and property located in the district, it may, in the alternative to the procedures prescribed in Subsection (a) above, enter an order making this finding, but providing that conversion is not final unless the voters, in the election provided by Section 60.247 of this code, authorize the conversion of the district and the continuation of the existing authority of the district to levy an annual maintenance tax of not to exceed 10 cents on the $100 valuation of all property in this district.(c) If the navigation board finds that conversion to a district operating under Article XVI, Section 59, of the Texas Constitution, would not be in the best interest of the district and would not be a benefit to the land and property located in the district, it shall enter an order making these findings.(d) The findings of the navigation board are final and are not subject to appeal or review.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971. Amended by Acts 1983, 68th Leg., p. 4245, ch. 677, Sec. 1, eff. June 19, 1983.

Sec. 60.245. STATUS OF CONVERTED DISTRICT. A district which is converted under the provisions of this subchapter shall be constituted a district operating under Article XVI, Section 59, of the Texas Constitution and shall be governed by the provisions of Chapter 62 of this code as if it had originally been organized under Article XVI, Section 59, of the Texas Constitution, except the commissioners of a converted district shall be appointed in the manner that initial commissioners are appointed under Sections 62.061 and 62.062 of this code.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.246. POWERS OF CONVERTED DISTRICT. (a) Nothing in this subchapter shall be construed to deprive a converted district of any powers conferred on it by the law under which it was organized.(b) A converted district shall have the additional powers conferred on districts under Sections 61.151, 61.161-61.168, 61.170, and 61.172-61.175 of this code, and the commissioners of a converted district shall constitute a pilot board under the provisions of Chapter 62, Transportation Code.(c) If there is a conflict between the powers conferred by Section 60.245 of this code and the powers preserved by Subsection (a) of this section, the powers conferred by Section 60.245 shall control.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971. Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.278, eff. Sept. 1, 1997.

Sec. 60.247. OPTIONAL ELECTION. (a) If the navigation board finds in favor of the conversion of the district but pursuant to Subsection (b) of Section 60.244 of this code provides that the conversion is not final, the commissioners court of jurisdiction shall order an election to be held in the district and shall submit to the electors residing in the district the proposition of whether or not the district should be converted and should be authorized to continue to levy an annual tax for the maintenance, operation, and upkeep of the district of not to exceed 10 cents on the $100 valuation of all property within the district.(b) The clerk of the commissioners court of jurisdiction shall give notice of the election by posting notices at the courthouse door of the county in which the district is located and at four other public places in the district.(c) If the district is composed of more than one county, the notices required by Subsection (b) of this section shall be posted in each county.(d) The notices must be posted for 30 days immediately preceding the time set for election.(e) The notices must include:(1) the time and place of the election;(2) the proposition to be voted on; and(3) a copy of the election order.(f) The commissioners court by order shall define the voting precincts in the district and shall name convenient polling places in the precincts.(g) Immediately after the election, the officers holding the election shall make returns of the results to the commissioners court of jurisdiction, and the commissioners court shall promptly canvass the returns at a regular or special session of the commissioners court following the election.

Added by Acts 1983, 68th Leg., p. 4246, ch. 677, Sec. 2, eff. June 19, 1983.

Sec. 60.248. EFFECT OF ELECTION. If the commissioners court finds that a majority of those voting at the election voted in favor of the proposition, the court shall declare the results of the election to be in favor of conversion of the district and the levy of the annual maintenance tax and shall enter the results in its minutes. If the commissioners court finds that a majority of those voting at the election voted against the proposition, it shall declare the results of the election to be unfavorable to the conversion of the district and shall enter the results in its minutes.

Added by Acts 1983, 68th Leg., p. 4246, ch. 677, Sec. 2, eff. June 19, 1983.

Sec. 60.249. EFFECT OF OPTIONAL CONVERSION. (a) If the conversion is approved by the voters, as provided in Sections 60.247 through 60.248 of this code, the district shall have the same right, power, and authority as is provided in Sections 60.245 through 60.246 of this code.(b) The district may continue to levy taxes to fully carry out each purpose of its organization and for the payment of obligations and the maintenance and operation of the district without impairment or change in any of its obligations.(c) The district shall advise the Texas Natural Resource Conservation Commission of a conversion not later than the 45th day after the results of the election are canvassed by the commissioners court.

Added by Acts 1983, 68th Leg., p. 4246, ch. 677, Sec. 2, eff. June 19, 1983. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 11.332, eff. Sept. 1, 1995.

SUBCHAPTER K. DEPOSITORYSec. 60.271. SELECTION OF DEPOSITORY. (a) Except as provided by this section, the commission shall select a depository for the district in the same manner that a municipality selects a municipal depository under Chapter 105, Local Government Code.(b) The commission in selecting the depository shall act in the same capacity and perform the same duties as the governing body of a municipality in selecting a municipal depository. The chairman of the commission shall act in the same capacity and perform the same duties as the mayor of a municipality. The treasurer of the district shall act in the same capacity and perform the same duties as the treasurer of a municipality.(c) A bank, credit union, or savings association may not use personal bonds to secure district funds.(d) Subchapter B, Chapter 2256, Government Code, does not govern the investment of district funds.(e) Section 105.074(e), Local Government Code, applies to the designated officer of the district.(f) The designated officer of a district may draw a check on a depository only on a warrant signed by the chairman and attested by the secretary of the district.(g) In this section, "designated officer" has the meaning assigned by Section 105.001, Local Government Code.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971. Amended by Acts 1997, 75th Leg., ch. 1400, Sec. 1, eff. Sept. 1, 1997.

Sec. 60.272. DEPOSITORY BOND. The depository shall have all the powers and duties in the execution of a depository bond and in pledging of collateral in lieu of or in addition to a personal surety or surety company bond as provided by law for a county depository.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 60.273. TREASURER'S BOND. After the depository executes the bond and it is approved by the commission, the county treasurer shall be required to execute only such a bond as required by the commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER L. REFUNDING BONDSSec. 60.301. AUTHORITY TO ISSUE REFUNDING BONDS. The governing body of any district may refund the bonded indebtedness of the district without a vote of the electors of the district in the manner provided by law for counties, cities, and towns and may refund the bonded indebtedness owned by the State Board of Education in the manner provided for independent school districts incorporated for free school purposes only.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER M. TAX BONDS, REVENUE BONDS, AND COMBINATION TAX AND REVENUE BONDSSec. 60.331. CLASSES OF BONDS AUTHORIZED. For the purpose of carrying out any one or more powers of a district, the governing body of any district may issue negotiable bonds of three general classes:(1) bonds secured by ad valorem taxes;(2) bonds secured solely by a pledge of all or part of the revenues accruing to the district, including but without limitation those received from sale of water, rendition of services, tolls, charges, and from all sources other than ad valorem taxes;(3) bonds secured by a combination pledge of revenues and taxes.

Added by Acts 1973, 63rd Leg., p. 770, ch. 343, Sec. 1, eff. Aug. 27, 1973.

Sec. 60.332. ISSUANCE OF BONDS. (a) Any district may issue bonds provided in Subdivision (2), Section 60.331 of this code, by action of its governing body and without the necessity of an election.(b) Bonds to be issued under Subdivisions (1) and (3), Section 60.331 of this code, can be issued only after authorization at an election held for that purpose throughout the territory comprising the district. The elections shall be conducted substantially in accordance with the procedure prescribed in the Election Code.

Added by Acts 1973, 63rd Leg., p. 770, ch. 343, Sec. 1, eff. Aug. 27, 1973.

Sec. 60.333. FORM OF BONDS. (a) Bonds of the district shall be authorized by resolution adopted by the governing board and shall be signed by the presiding officer or assistant presiding officer, and attested by the secretary, and the seal of the district shall be impressed on them.(b) Within the discretion of the district, as evidenced by the resolution, bonds may be issued bearing the facsimile signatures of the officers and the seal of the district may be lithographed or printed thereon.

Added by Acts 1973, 63rd Leg., p. 770, ch. 343, Sec. 1, eff. Aug. 27, 1973.

Sec. 60.334. MATURITY OF BONDS. Bonds shall mature serially or otherwise within the period and at the times which may be prescribed in the resolution, but not to exceed a maximum of 50 years.

Added by Acts 1973, 63rd Leg., p. 770, ch. 343, Sec. 1, eff. Aug. 27, 1973.

Sec. 60.335. REGISTERED AND BEARER BONDS. The bonds may be registered as to principal or as to both principal and interest, and appropriate provisions may be inserted in the resolution authorizing the execution and delivery of bonds for the conversion of registered bonds into bearer bonds and vice versa.

Added by Acts 1973, 63rd Leg., p. 770, ch. 343, Sec. 1, eff. Aug. 27, 1973.

Sec. 60.336. LOST AND DESTROYED BONDS. Provisions may be made in the bond resolution or trust indenture for the substitution of new bonds for those lost or mutilated.

Added by Acts 1973, 63rd Leg., p. 770, ch. 343, Sec. 1, eff. Aug. 27, 1973.

Sec. 60.337. APPROVAL OF CONVERTED OR SUBSTITUTED BONDS. When bonds are approved by the attorney general and registered by the comptroller as prescribed in Section 60.345 of this code, it shall not be necessary to obtain the approval of the attorney general or registration by the comptroller of converted or substituted bonds.

Added by Acts 1973, 63rd Leg., p. 770, ch. 343, Sec. 1, eff. Aug. 27, 1973.

Sec. 60.338. BONDS SECURED BY REVENUES. (a) Bonds secured wholly or in part by a pledge of the revenues of the district may be secured by all or that part of the revenues specified in the resolution authorizing the bonds or in the indenture securing the bonds.(b) In making any pledge of the revenues, the right under the conditions specified to issue additional bonds which will be on a parity with, senior to, or subordinate to the bonds then being issued, may be expressly reserved.(c) Within the discretion of the governing body, bonds may be secured further by a lien on all or any part of the physical property of the district.

Added by Acts 1973, 63rd Leg., p. 770, ch. 343, Sec. 1, eff. Aug. 27, 1973.

Sec. 60.339. BONDS PAYABLE FROM TAXES. Where bonds are issued payable wholly from taxes, it is the duty of the governing body at the time of the bonds authorization to levy a tax sufficient to pay the principal of and interest on the bonds as the interest and principal become due, and to provide the reserve funds if prescribed in the resolution authorizing or the trust indenture securing the bonds.

Added by Acts 1973, 63rd Leg., p. 770, ch. 343, Sec. 1, eff. Aug. 27, 1973.

Sec. 60.340. BONDS PAYABLE FROM BOTH TAXES AND REVENUES. (a) Where the bonds are payable both from taxes and from revenues of the district a tax shall be levied at the time of the authorization of the bonds sufficient to pay the principal and interest and create and maintain the reserve funds.(b) The rate of tax actually to be collected for any year shall be fixed so as to take into consideration the money which shall have been in the interest and sinking fund from the pledged revenues and which will be available for payment of principal and interest and for the creation of the reserve funds to the extent and in the manner permitted by the resolution authorizing or the trust indenture securing the bonds.

Added by Acts 1973, 63rd Leg., p. 770, ch. 343, Sec. 1, eff. Aug. 27, 1973.

Sec. 60.341. RATES, TOLLS, AND CHARGES. (a) Where bonds are payable wholly from revenues, the governing body shall fix and from time to time revise the rates, tolls, and charges from the sales and services rendered by the district, the revenues from which are pledged, to the end that the rates, tolls, and charges will yield sufficient money:(1) to pay designated expenses of the district;(2) to pay the principal of and interest on the bonds as the principal and interest mature; and(3) to create and maintain funds as prescribed in the resolution authorizing or the trust indenture securing the bonds.(b) Where the bonds are payable both from taxes and from revenues, the governing body shall fix and from time to time revise the rates, tolls, and charges for sales and services rendered by the district, to the extent pledged, which will be sufficient to assure compliance with the resolution authorizing the bonds or the trust indenture securing them.

Added by Acts 1973, 63rd Leg., p. 770, ch. 343, Sec. 1, eff. Aug. 27, 1973.

Sec. 60.342. USE OF BOND PROCEEDS. (a) From the proceeds of the sale of any issue of bonds the district may set aside an amount for the payment of interest anticipated to accrue for the period specified or during the construction period and for a period after that time as the governing body may determine to be necessary and may provide for a deposit into reserves or the debt service fund to the extent prescribed in the resolution authorizing or the trust indenture securing the bonds.(b) Proceeds from the sale of the bonds shall be used for the purposes for which the bonds were authorized and may be used for the payment of all expenses necessarily incurred in accomplishing the purposes for which the district is created, including the expense of issuing and selling the bonds.(c) No expenditure of proceeds shall be made in violation of provisions contained in the resolution authorizing or the trust indenture securing the bonds.

Added by Acts 1973, 63rd Leg., p. 770, ch. 343, Sec. 1, eff. Aug. 27, 1973.

Sec. 60.343. INTERIM BONDS. Pending the issuance of definitive bonds the governing body may authorize the delivery of negotiable interim bonds or notes eligible for exchange or substitution by use of definitive bonds.

Added by Acts 1973, 63rd Leg., p. 770, ch. 343, Sec. 1, eff. Aug. 27, 1973.

Sec. 60.344. REFUNDING BONDS. (a) The district is authorized to issue refunding bonds for the purpose of refunding any outstanding bonds and interest on them, authorized by this subchapter or any other indebtedness which the district may lawfully assume.(b) No election shall be necessary in connection with the authorization and issuance of refunding bonds.

Added by Acts 1973, 63rd Leg., p. 770, ch. 343, Sec. 1, eff. Aug. 27, 1973.

Sec. 60.345. APPROVAL AND INCONTESTABILITY OF BONDS. (a) No bonds shall be issued by the district until they shall have been approved by the attorney general.(b) After the bonds have been approved by the attorney general and registered by the comptroller of public accounts they shall be negotiable and incontestable.(c) When the bonds of an issue are thus approved and registered, the bonds later delivered by the district in lieu of these bonds, pursuant to Section 60.337 of this code in connection with the exchange of registered for unregistered bonds, or unregistered bonds for registered bonds, or in lieu of lost or mutilated bonds, need not be reapproved by the attorney general or reregistered by the comptroller of public accounts. Nevertheless, the bonds shall likewise be incontestable, and except for the limitations resulting from registration shall be negotiable.

Added by Acts 1973, 63rd Leg., p. 770, ch. 343, Sec. 1, eff. Aug. 27, 1973.

Sec. 60.346. ADDITIONAL SECURITY. (a) Any bonds, including refunding bonds, authorized by this subchapter, and not payable wholly from ad valorem taxes, may be additionally secured by a trust indenture under which the trustee may be a bank having trust powers which may be situated either inside or outside the State of Texas.(b) The trust indenture may contain provisions prescribed by the governing body for the security of the bonds and the preservation of its properties, contracts, and rights. It may contain a provision for the amendment or modification of the trust indenture in the manner which it prescribes.(c) Without limiting the generality of the provisions which may be contained in the indenture, it may provide that the district shall comply with the requirements of designated consulting engineers for the proper maintenance and operation of the district's properties and for the fixing of adequate tolls, charges, and rates, to assure proper maintenance and operation, and to provide proper debt service for the outstanding bonds in the manner prescribed in the resolution authorizing the issuance of the bonds or in the trust indenture securing the bonds.

Added by Acts 1973, 63rd Leg., p. 770, ch. 343, Sec. 1, eff. Aug. 27, 1973.

Sec. 60.347. INVESTMENT OF BOND PROCEEDS. (a) The proceeds from the sale of any issue of bonds may, within the discretion of the board, be invested prior to their use for the purposes for which they were issued, in bonds or other direct obligations of, or obligations unconditionally guaranteed by, the United States or in certificates of deposit issued by banks as long as the certificates are secured by such obligations or may be invested in accordance with Subchapter A, Chapter 2256, Government Code.(b) The investments may be sold pursuant to the directions of the governing body as and when needed for their use for the purposes for which the bonds were issued.

Added by Acts 1973, 63rd Leg., p. 770, ch. 343, Sec. 1, eff. Aug. 27, 1973. Amended by Acts 1989, 71st Leg., ch. 750, Sec. 3, eff. June 15, 1989; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(11), eff. Sept. 1, 1995.

Sec. 60.348. BONDS AS INVESTMENTS. (a) All bonds issued pursuant to this subchapter shall be and are hereby declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, savings and loan associations, insurance companies, fiduciaries, trustees, guardians, and for the sinking fund of cities, towns, villages, counties, school districts, or other political corporations or subdivisions of the State of Texas.(b) The bonds shall be eligible to secure the deposit of any and all public funds of the State of Texas, and any and all public funds of cities, towns, villages, counties, school districts, or other political corporations or subdivisions of the State of Texas and the bonds shall be lawful and sufficient security for the deposits to the extent of their face value, when accompanied by all unmatured coupons appurtenant thereto.

Added by Acts 1973, 63rd Leg., p. 770, ch. 343, Sec. 1, eff. Aug. 27, 1973.

Sec. 60.349. EFFECT OF SUBCHAPTER. This subchapter shall be wholly sufficient authority within itself for the issuance of the bonds and the performance of the other acts and procedures authorized by it, without reference to any other laws, or any restrictions or limitations contained therein, except as specifically provided in this subchapter. When any bonds are being issued under this subchapter, then to the extent of any conflict or inconsistency between any provisions this subchapter shall prevail and control; provided, that any issuer shall have the right to use the provisions of any other laws, not in conflict with the provisions of this subchapter, to the extent convenient or necessary to carry out any power or authority, express or implied, granted by this subchapter.

Added by Acts 1973, 63rd Leg., p. 770, ch. 343, Sec. 1, eff. Aug. 27, 1973.

SUBCHAPTER N. COMPETITIVE BIDDING REQUIREMENTSSec. 60.401. APPLICATION OF SUBCHAPTER. (a) This subchapter applies to a port authority district only if the port commission of that district or port authority by resolution adopts this subchapter.(b) A district may adopt this subchapter for a particular purchase or period or for all purchases and contracts.(c) Except as specifically provided by this subchapter, a district that adopts this subchapter is not subject to the purchasing requirements of other laws governing purchases by navigation districts and port authorities.

Added by Acts 1987, 70th Leg., ch. 353, Sec. 1, eff. Aug. 31, 1987.

Sec. 60.402. DEFINITIONS. In this chapter:(1) "Port authority" means a port authority created or operating under Article III, Section 52, or Article XVI, Section 59, of the Texas Constitution.(2) "Port commission" means the governing body of a navigation district or port authority.(3) "Current funds" means funds in the treasury of a district or port authority that are available in the current tax year, revenue that may be anticipated with reasonable certainty to come into the treasury during the current tax year, and emergency funds.(4) "Bond funds" means money in the treasury of a district or port authority received from the sale of bonds, and proceeds of bonds that have been voted but have not been issued and delivered.(5) "Item" means any service, equipment, goods, or other tangible or intangible personal property, including insurance and high technology items.(6) "High technology item" means a service, equipment, or goods of a highly technical nature, including data processing equipment and software and firmware used in conjunction with data processing equipment; telecommunications, radio, and microwave systems; electronic distributed control systems including building energy management systems; and technical services related to those items.(7) "Public works contracts" means a contract for the construction, repair, or renovation of a structure, road, highway, or other improvement or addition to real property.(8) "Purchase" means the acquisition of an item by a port authority, a contract for construction, or performance of services.

Added by Acts 1987, 70th Leg., ch. 353, Sec. 1, eff. Aug. 31, 1987.

Sec. 60.403. CONTRACTS: PURCHASES. (a) A port commission, an authorized designated officer of the port commission, the executive director of the district or the port authority, or an authorized representative of the executive director may make routine purchases or contracts in an amount not to exceed $50,000.(b) Before a purchase is made, a purchase order or other form of precommitment approval must be signed by the executive director of the district or the port authority or an authorized representative of the executive director. For routine contracts or purchases, the precommitment approval may be in the form of a list of approved routine purchases or contracts signed by the executive director. The signed list shall remain on file in the offices of the district or port authority.(c) A purchase order must be executed in duplicate with one copy delivered to the person from whom the purchase is made and one copy remaining on file in the district or port authority.(d) If any other type of purchase of the district or port authority is subject to the approval of a county auditor, the list of routine purchases or contracts must be approved by the county auditor before the purchases or contracts may be made.

Added by Acts 1987, 70th Leg., ch. 353, Sec. 1, eff. Aug. 31, 1987. Amended by Acts 1995, 74th Leg., ch. 632, Sec. 1, eff. June 14, 1995; Acts 1997, 75th Leg., ch. 262, Sec. 1, eff. Sept. 1, 1997; Acts 2003, 78th Leg., ch. 588, Sec. 7, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1330, Sec. 5, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 415, Sec. 1, eff. June 19, 2009.

Sec. 60.4035. CONTRACTS: EMERGENCY PURCHASES. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 415, Sec. 2 (a) Notwithstanding Sections 60.404 and 60.406, the executive director of a port commission or an officer of a port commission authorized in writing by the executive director of the port commission may make emergency purchases or contracts in an amount that exceeds $50,000 if necessary:(1) to preserve or protect the public health and safety of the residents of the district;(2) to preserve the property of the district in the case of a public calamity;(3) to repair unforeseen damage to the property of the district; or(4) to respond to security directives issued by:(A) the federal Department of Homeland Security, including the Transportation Security Administration;(B) the United States Coast Guard;(C) the federal Department of Transportation, including the Maritime Administration; or(D) another federal or state agency responsible for domestic security. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 1191, Sec. 3 (a) Notwithstanding the competitive bidding requirements and proposal procedures of this subchapter and Subchapter O and the requirements of Sections 60.408(a), (b), (c), (d), and (e), the executive director of a district or an officer of a district authorized in writing by the port commission may make emergency purchases or contracts or emergency amendments to existing purchase orders or contracts in an amount that exceeds the amount authorized under Section 60.403(a) for routine purchases or contracts if necessary:(1) to preserve or protect the public health and safety of the residents of the district;(2) to preserve the property of the district in the case of a public calamity;(3) to repair unforeseen damage to the property of the district; or(4) to respond to security directives issued by:(A) the federal Department of Homeland Security, including the Transportation Security Administration;(B) the United States Coast Guard;(C) the federal Department of Transportation, including the Maritime Administration; or(D) another federal or state agency responsible for domestic security.(b) The executive director of a district or the authorized officer of the district shall notify the port commissioners of any purchase made under Subsection (a) not later than 48 hours after the purchase is made.

Added by Acts 2003, 78th Leg., ch. 588, Sec. 8, eff. June 20, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 415, Sec. 2, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1191, Sec. 3, eff. June 19, 2009.

Sec. 60.404. COMPETITIVE BIDDING REQUIREMENTS. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 415, Sec. 3 (a) If the materials, supplies, machinery, equipment, or other items to be purchased or contracted for exceed $50,000, notice shall be published as provided by this section. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 1191, Sec. 4 (a) If the materials, supplies, machinery, equipment, or other items to be purchased or contracted for are valued at an amount greater than the amount authorized under Section 60.403(a) for routine purchases or contracts, notice shall be published as provided by this section.(b) A notice of proposed purchase must be published once a week for two consecutive weeks in a newspaper with general circulation in each county in which the district or port authority is located. The first notice must be published not later than the 14th day before the date the bids are to be opened. If there is no newspaper of general circulation in a county in which the district or port authority is located, the notice for that county must be given by posting the notice in a prominent place in the courthouse of that county for not less than 14 days before the date the bids are to be opened.(c) The notice must include:(1) the specifications as prescribed by Subsection (d) of this section or the location at which those specifications may be obtained;(2) the time and place for receiving and opening bids;(3) the name and position of the official or employee to whom the bids are to be sent;(4) whether the purchase will be made on a lump-sum or unit-pricing basis or a combination of a lump-sum basis and a unit-pricing basis;(5) if a unit-pricing basis is to be used, the information required by Section 60.409(b) of this code; and(6) the type of bonds required of the bidder. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 415, Sec. 3 (d) The specifications must:(1) describe in detail the item to be acquired;(2) require that bids be sealed;(3) require the attachment to the bid of a certified check, cashier's check, or bidders bond if the bid specifications require the bidder to provide a certified check, cashier's check, or bidders bond; and(4) indicate whether a small business development program adopted by the port commission of the port authority or district applies to the purchase and, if so, where a copy of the program requirements may be obtained. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 1191, Sec. 4 (d) The specifications must:(1) describe in detail the item to be acquired;(2) require that bids be sealed;(3) require the attachment to the bid of a certified check, cashier's check, or bidders bond, if security is required in connection with the bid; and(4) indicate whether a small business development program adopted by the port commission of the port authority or district applies to the purchase and, if so, where a copy of the program requirements may be obtained.(e) A certified check or cashier's check required under Subsection (d)(3) of this section must be drawn on a bank that is a member of the Federal Deposit Insurance Corporation. A bidders bond required by that subsection must be acceptable to and payable to the district or port authority in an amount that is five percent of the total amount of the bid, conditioned that the successful bidder will enter into a contract and give bond if required by the specifications or law.

Added by Acts 1987, 70th Leg., ch. 353, Sec. 1, eff. Aug. 31, 1987. Amended by Acts 1989, 71st Leg., ch. 1059, Sec. 1, eff. June 14, 1989; Acts 1993, 73rd Leg., ch. 757, Sec. 22, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 632, Sec. 2, eff. June 14, 1995; Acts 2003, 78th Leg., ch. 588, Sec. 9, eff. June 20, 2003.Amended by: Acts 2009, 81st Leg., R.S., Ch. 415, Sec. 3, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1191, Sec. 4, eff. June 19, 2009.

Sec. 60.405. PROPOSAL PROCEDURES. (a) Insurance or high technology items may be purchased under the procedure provided by this section.(b) Quotations shall be solicited through a request for proposals from as many sources as are reasonably available. The request for proposals must specify the relative importance of price and all other factors of evaluation.(c) Public notice of the request for proposal must be made in the same manner as provided by Section 60.404 of this code.(d) The award of the contract shall be made to the responsible offerer whose proposal is determined to be the lowest evaluated offer resulting from negotiation giving consideration to evaluation factors set forth in the request for proposals.(e) If provided in the request for proposals, information in proposals may not be disclosed to competing offerers until the contract is awarded. After a contract is awarded, proposals shall be open for public inspection, except that information contained in a proposal identified as a trade secret or as confidential shall be kept confidential.(f) A port commission may adopt rules relating to negotiations to be conducted with responsible offerers submitting proposals. Offerers must be accorded fair and equal treatment with respect to any opportunity for negotiation and revision of proposals. Revisions may be permitted after submission of a proposal and before award of the contract.

Added by Acts 1987, 70th Leg., ch. 353, Sec. 1, eff. Aug. 31, 1987.

Sec. 60.406. COMPETITIVE BIDDING AND PROPOSAL PROCEDURES REQUIRED FOR CERTAIN CONTRACTS. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 415, Sec. 4 (a) Before a district or port authority may purchase one or more items under a contract that will require an expenditure of more than $50,000, the port commission of that district or port authority must comply with the competitive bidding requirements or proposal procedures provided by Sections 60.404 and 60.405 of this code. All bids must be sealed. Text of subsection as amended by Acts 2009, 81st Leg., R.S., Ch. 1191, Sec. 5 (a) Except as otherwise provided by Section 60.4035 or 60.412, before a district or port authority may purchase one or more items under a contract that will require an expenditure of more than the amount authorized under Section 60.403(a) for routine purchases or contracts, the port commission of that district or port authority must comply with the competitive bidding requirements or proposal procedures provided by this subchapter or Subchapter O. All bids must be sealed.(b) The competitive bidding and proposal requirements provided by this subchapter and Subchapter O apply only to contracts for which payment will be made from current funds or bond funds.(c) In applying the competitive bidding procedures and proposal procedures, all separate, sequential, or component purchases of items ordered or purchased from the same supplier by the same officer, entity, or department, purchased with the intent of avoiding the requirements of this subchapter or Subchapter O, shall be treated as if they are part of a single purchase and a single contract.

Added by Acts 1987, 70th Leg., ch. 353, Sec. 1, eff. Aug. 31, 1987. Amended by Acts 1993, 73rd Leg., ch. 757, Sec. 23, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 632, Sec. 3, eff. June 14, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 415, Sec. 4, eff. June 19, 2009.Acts 2009, 81st Leg., R.S., Ch. 1191, Sec. 5, eff. June 19, 2009.

Sec. 60.407. OPENING BIDS. (a) An official of the district or port authority shall open the bids on the date specified in the notice. If an error is discovered in the original specifications or the nature of the item to be purchased requires an extension, the date may be extended.(b) Opened bids shall be kept on file and available for public inspection.

Added by Acts 1987, 70th Leg., ch. 353, Sec. 1, eff. Aug. 31, 1987.

Sec. 60.408. CONTRACT AWARD. (a) The bids shall be presented to the port commission in session.(b) The port commission may award the contract to the responsible bidder submitting the lowest and best bid, or the port commission may reject any or all bids.(c) If two responsible bidders submit the lowest and best bid, the port commission shall decide between the two bids by drawing lots in a manner prescribed by rule by the chairman of the port commission.(d) A contract may not be awarded to a bidder who does not submit the lowest dollar bid meeting specifications unless, before the award, each person with a lower bid is given notice of the proposed award and an opportunity to appear before the port commission and present evidence concerning his responsibility.(e) A contract valued at more than the amount authorized under Section 60.403(a) for routine purchases or contracts shall be awarded at a regularly scheduled or specially called meeting of the port commission.(f) A contract valued at more than the amount authorized under Section 60.403(a) for routine purchases or contracts must be in writing, executed for the district or port authority by the district's or port authority's executive or designated officer or by an authorized designated employee of the district or port authority, and filed with the proper officer of the district or port authority.(g) Before a contract valued at more than the amount authorized under Section 60.403(a) for routine purchases or contracts takes effect or is binding on a district or port authority, the appropriate financial officer of the district or port authority must certify that funds are or will be available to meet the contract when due.(h) A contract, requisition, or purchase order valued at more than the amount authorized under Section 60.403(a) for routine purchases or contracts must be issued in duplicate with one copy delivered to the contractor and one copy remaining on file with the district or port authority.(i) A purchase or contract valued at more than the amount authorized under Section 60.403(a) for routine purchases or contracts that is not in compliance with this subchapter is void and unenforceable.

Added by Acts 1987, 70th Leg., ch. 353, Sec. 1, eff. Aug. 31, 1987.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1191, Sec. 6, eff. June 19, 2009.

Sec. 60.409. PRICING METHOD. (a) A purchase may be proposed on a lump-sum or unit-price basis or a combination of a lump-sum basis and a unit-price basis.(b) If a district or port authority uses unit pricing in its notice, the information furnished bidders shall specify the approximate quantities estimated on the best available information, but the compensation paid the bidder must be based on the actual quantities purchased.

Added by Acts 1987, 70th Leg., ch. 353, Sec. 1, eff. Aug. 31, 1987.

Sec. 60.410. CHANGES IN PLANS AND SPECIFICATIONS. (a) A port commission may change the plans, specifications, proposal, or quantities of items purchased after a contract has been awarded, but the total contract price may not be changed unless the cost can be paid from available funds.(b) If a change order involves an increase or decrease in cost less than or equal to the amount authorized in Section 60.403(a) for routine purchases or contracts, a port commission may grant general authority to an employee to approve the change order. However, the original contract price may not be increased by more than 25 percent or decreased by 18 percent or more without the consent of the contractor.

Added by Acts 1987, 70th Leg., ch. 353, Sec. 1, eff. Aug. 31, 1987.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1330, Sec. 6, eff. June 15, 2007.

Sec. 60.411. BOND REQUIREMENTS. (a) If a contract is for the construction of public works or a contract amount exceeds $50,000, the bid specifications or request for proposal may require the bidder to furnish a good and sufficient bid bond in the amount of five percent of the total contract price. A district or port authority may require that the bond be executed with a surety company:(1) authorized to do business in this state; and(2) listed on the United States Department of Treasury List of Approved Sureties.(b) Not later than the 10th day after the date of the signing of a contract or issuance of a contract or purchase order, the bidder or proposal offerer shall furnish a performance bond to the district or port authority, if required by a district or port authority, for the full amount of the contract if the contract exceeds $50,000.(c) If a contract is for $50,000 or less, a district or port authority may provide in the bid notice or request for proposal that money will not be paid to the contractor until completion and acceptance of the work or fulfillment of the purchase obligation to the district or port authority.(d) Bidders or proposal offerers for contracts subject to Chapter 2253, Government Code, are required to furnish a bond as provided by that article, except that a district or port authority may require that the bond be executed with a surety company listed on the United States Department of Treasury List of Approved Sureties.

Added by Acts 1987, 70th Leg., ch. 353, Sec. 1, eff. Aug. 31, 1987. Amended by Acts 1993, 73rd Leg., ch. 170, Sec. 1, eff. Sept. 1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(17), eff. Sept. 1, 1995.Amended by: Acts 2009, 81st Leg., R.S., Ch. 1191, Sec. 7, eff. June 19, 2009.

Sec. 60.4115. NOTIFICATION OF SAFETY AND ENVIRONMENTAL RECORD OF CONTRACTOR. (a) A person that enters into a contract with a district or port authority shall provide, at the request of the district or port authority, notice to the district or authority of any citation, notice of violation or penalty, or other similar document regarding a serious safety or environmental violation that the person received from an agency or department of this state or of the federal government. The notice must include:(1) a general description of the conduct that resulted in the citation, violation, penalty, or similar sanction; and(2) the document from the agency or department that provided notice to the person of the citation, violation, penalty, or similar sanction.(b) A district or port authority may terminate a contract with a person if the district or authority determines that the person failed to give notice as required by Subsection (a) or misrepresented conduct that resulted in a citation, notice of violation or penalty, or similar sanction. The district or port authority shall compensate the person for services performed before the termination of the contract.(c) This section applies to all purchasing methods available to a district or port authority.

Added by Acts 2003, 78th Leg., ch. 588, Sec. 10, eff. June 20, 2003.

Sec. 60.412. EXEMPTIONS. (a) A contract for a purchase is exempt from the competitive bidding requirements and proposal procedures of this subchapter and Subchapter O if a contract is for the purchase of:(1) an item that must be purchased in a case of public calamity if it is necessary to make the purchase promptly to relieve the necessity of the citizens or to preserve the property of the district or port authority;(2) an item necessary to preserve or protect the public health or the safety of the residents of the district or port authority;(3) an item made necessary by unforeseen damage to the property of the district or port authority;(4) a personal or professional service;(5) any work performed and paid for by the day as the work progresses;(6) any land or right-of-way;(7) an item that can be obtained only from one source, including:(A) items for which competition is precluded because of the existence of patents, copyrights, secret processes, or natural monopolies;(B) films, manuscripts, or books;(C) public utility services; and(D) captive replacement parts or components for equipment;(8) any item necessary to secure a district or port authority during a period of heightened security as determined by:(A) the federal Department of Homeland Security, including the Transportation Security Administration;(B) the United States Coast Guard;(C) the United States Bureau of Customs and Border Protection;(D) the Federal Bureau of Investigation;(E) the federal Department of Transportation, including the Maritime Administration; or(F) another federal, state, or local agency; or(9) an item from the United States, including any agency thereof, or from this state, including an agency of this state.(b) If an item exempt under Subsection (a)(7) of this section is purchased, the person making the purchase must sign a statement as to the existence of only one source for the purchase and a district or port authority must enter the statement into the records of that purchase.(c) A district or port authority shall comply with Chapter 2254, Government Code, in procuring professional services.

Added by Acts 1987, 70th Leg., ch. 353, Sec. 1, eff. Aug. 31, 1987. Amended by Acts 2003, 78th Leg., ch. 588, Sec. 11, eff. June 20, 2003.Amended by: Acts 2005, 79th Leg., Ch. 426, Sec. 1, eff. September 1, 2005.Acts 2009, 81st Leg., R.S., Ch. 1191, Sec. 8, eff. June 19, 2009.

Sec. 60.4125. ALTERNATIVE METHODS FOR CERTAIN PURCHASES OR CONTRACTS. (a) Notwithstanding the other provisions of this subchapter or any other law, a district or port authority may make a purchase or enter into a contract valued at more than the amount authorized in Section 60.403(a) for routine purchases or contracts by any method available to a school district, including all procedures and limitations, under Subchapter B, Chapter 44, Education Code, that, in the opinion of the port commission, provides the best value to the district or port authority.(b) Repealed by Acts 2003, 78th Leg., ch. 307, Sec. 2.(c) Subsection (a) does not apply to contracts when the district or port authority is constructing a project for another political subdivision of the state.(d) If a purchase or contract made under Subsection (a) is subject to a small business development program adopted by the port commission of the port authority or district, the purchase solicitation must indicate that fact and must also indicate where a copy of the program requirements may be obtained.

Added by Acts 2001, 77th Leg., ch. 738, Sec. 1, eff. Sept. 1, 2001. Amended by Acts 2003, 78th Leg., ch. 307, Sec. 2, eff. June 18, 2003; Acts 2003, 78th Leg., ch. 588, Sec. 12, eff. June 20, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1330, Sec. 7, eff. June 15, 2007.

Sec. 60.413. CRIMINAL PENALTY. (a) Except as provided by Subsection (b) of this section, a district or port authority officer or employee commits an offense if the person knowingly or intentionally violates a provision of this subchapter. An offense under this subsection is a Class C misdemeanor.(b) A district or port authority officer or employee commits an offense if the person makes or authorizes separate, sequential, or component purchases to avoid the competitive bidding or proposal procedure requirements of Section 60.404 or 60.405 of this code. An offense under this subsection is a Class B misdemeanor.

Added by Acts 1987, 70th Leg., ch. 353, Sec. 1, eff. Aug. 31, 1987.

Sec. 60.414. APPLICATION OF OTHER LAW. If a district or port authority is subject to the requirements of Chapter 770, Acts of the 66th Legislature, Regular Session, 1979 (Article 2368a.3, Vernon's Texas Civil Statutes), those requirements are in addition to the requirements of this subchapter.

Added by Acts 1987, 70th Leg., ch. 353, Sec. 1, eff. Aug. 31, 1987.

SUBCHAPTER O. PURCHASE CONTRACTSSec. 60.451. DEFINITIONS. In this subchapter:(1) "Architect" has the meaning assigned by Section 1051.001, Occupations Code.(2) "Contractor" in the context of a contract for the construction, rehabilitation, alteration, or repair of a facility means a sole proprietorship, partnership, corporation, or other legal entity that assumes the risk for constructing, rehabilitating, altering, or repairing all or part of the facility at the contracted price.(3) "Construction manager-agent" means a sole proprietorship, partnership, corporation, or other legal entity that provides consultation to the district regarding construction, rehabilitation, alteration, or repair of a facility.(4) "Construction manager-at-risk" means a sole proprietorship, partnership, corporation, or other legal entity that assumes the risk for construction, rehabilitation, alteration, or repair of a facility at the contracted price as a general contractor and provides consultation to the district regarding construction during and after the design of the facility.(5) "Design-build contract" means a single contract with a design-build firm for the design and construction of a facility.(6) "Design-build firm" means a partnership, corporation, or other legal entity or team that includes an engineer or architect and builder qualified to engage in building construction in Texas.(7) "Design criteria package" means a set of documents prepared by a district that provides sufficient information to permit a design-build firm to prepare a response to a district's request for qualifications and any additional information requested, including criteria for selection. The design criteria package must specify criteria the district considers necessary to describe the project and may include, as appropriate:(A) the legal description of the site;(B) survey information concerning the site;(C) interior space requirements;(D) special material requirements;(E) material quality standards;(F) conceptual criteria for the project;(G) special equipment requirements;(H) cost or budget estimates;(I) time schedules;(J) quality assurance and quality control requirements;(K) site development requirements;(L) applicable codes and ordinances;(M) provisions for utilities;(N) geotechnical baseline reports;(O) parking requirements; or(P) any other requirements, as applicable.(8) "District" means a navigation district or port authority created or operating under Section 52, Article III, or Section 59, Article XVI, Texas Constitution.(9) "Engineer" has the meaning assigned by Section 1001.002, Occupations Code.(10) "Facility" means real property, including buildings, associated structures, utilities, docks, wharves, channels, dredge material placement areas, marine terminal improvements, railroads on or adjacent to the marine terminal, roads and bridges on or adjacent to the marine terminal, and improved or unimproved land. The term also includes roads or bridges that are incidental to a larger project.(11) "Fee" in the context of a contract for the construction, rehabilitation, alteration, or repair of a facility means the payment a construction manager-agent or construction manager-at-risk receives for the manager's overhead and profit in performing the manager's services.(12) "General conditions" in the context of a contract for the construction, rehabilitation, alteration, or repair of a facility means on-site management, administrative personnel, insurance, bonds, equipment, utilities, and incidental work, including minor field labor and materials.

Added by Acts 2003, 78th Leg., ch. 307, Sec. 1, eff. June 18, 2003.

Sec. 60.452. APPLICABILITY OF SUBCHAPTER; OTHER LAW. (a) This subchapter does not apply to a contract solely for professional services rendered, including services of an architect, attorney, or fiscal agent.(b) If a district elects to make a procurement under this subchapter, this subchapter prevails over any other law relating to a purchase contract for goods and services by the district that is in conflict with or inconsistent with this subchapter.(c) Subchapter J, Chapter 271, Local Government Code, does not apply to this subchapter.

Added by Acts 2003, 78th Leg., ch. 307, Sec. 1, eff. June 1, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 17, eff. September 1, 2007.

Sec. 60.453. AUTHORITY TO ADOPT RULES. The commission of a district may adopt rules and procedures for the acquisition of goods or services.

Added by Acts 2003, 78th Leg., ch. 307, Sec. 1, eff. June 18, 2003.

Sec. 60.454. PURCHASING CONTRACT METHODS. Notwithstanding any other provision of this chapter or other law, a district contract valued at more than the amount authorized in Section 60.403(a) for routine purchases or contracts in the aggregate for each 12-month period may be made by the method below that, in the opinion of the district's commission, provides the best value for the district:(1) a design-build contract to construct, rehabilitate, alter, or repair facilities;(2) a contract to construct, rehabilitate, alter, or repair facilities that involves using a construction manager-agent or construction manager-at-risk;(3) competitive sealed proposals for construction, repair, rehabilitation, or alteration of a facility, and nonconstruction items;(4) a job order contract for the construction, repair, rehabilitation, or alteration of a facility;(5) a request for proposals, if the contract is for items other than construction services;(6) competitive sealed bids;(7) an interlocal contract as provided by Chapter 791, Government Code;(8) the reverse auction procedure as defined by Section 2155.062(d), Government Code;(9) a contract with the United States, including any agency thereof; or(10) a contract with this state, including an agency of this state.

Added by Acts 2003, 78th Leg., ch. 307, Sec. 1, eff. June 18, 2003.Amended by: Acts 2005, 79th Leg., Ch. 426, Sec. 2, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1081, Sec. 15, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 1330, Sec. 8, eff. June 15, 2007.

Sec. 60.455. RIGHT TO REJECT ALL BIDS. A district that requests bids or proposals under any of the methods provided by this subchapter may reject any and all bids or proposals submitted.

Added by Acts 2003, 78th Leg., ch. 307, Sec. 1, eff. June 18, 2003.

Sec. 60.456. NOTICE REQUIREMENTS. For a contract entered into by a district under any of the methods provided by this subchapter, the district shall publish notice of the time and place the bids or proposals, or the responses to a request for qualifications, will be received and opened. The notice must be published in a newspaper of general circulation in each county in which the district is located once each week for two consecutive weeks before the deadline for receiving bids, proposals, or responses. If there is not a newspaper of general circulation in any county in which the district is located, the notice shall be published in a newspaper of general circulation in the county nearest the county seat of the county in which the district is located or the county in which the greatest amount of the district's territory is located. In a two-step procurement process, the time and place the second-step bids, proposals, or responses will be received are not required to be published separately.

Added by Acts 2003, 78th Leg., ch. 307, Sec. 1, eff. June 18, 2003.

Sec. 60.457. DELEGATION. (a) The commission of a district may, as it considers appropriate, delegate its authority under this subchapter regarding an action authorized or required by this subchapter to be taken by a district to a designated person, representative, or committee. In procuring construction services, the district shall provide notice of the delegation and the limits of the delegation in the request for bids, proposals, or qualifications, or in an addendum to the request. If the district fails to provide that notice, a ranking, selection, or evaluation of bids, proposals, or qualifications for construction services other than by the commission in an open meeting is advisory only.(b) A commission may not delegate the authority to act regarding an action authorized or required by this subchapter to be taken by the commission of a district.

Added by Acts 2003, 78th Leg., ch. 307, Sec. 1, eff. June 18, 2003.

Sec. 60.458. PURCHASE CONTRACT AWARD CRITERIA. Except as provided by this subchapter, in determining to whom to award a contract, the district may consider:(1) the purchase price;(2) the reputation of the vendor and of the vendor's goods or services;(3) the quality of the vendor's goods or services;(4) the extent to which the goods or services meet the district's needs;(5) the vendor's past relationship with the district;(6) the impact on the ability of the district to comply with laws and rules relating to historically underutilized businesses, the district's small business development program, or another contracting program approved by the district, if any;(7) the total long-term cost to the district to acquire the vendor's goods or services; and(8) any other relevant factor specifically listed in the request for bids or proposals.

Added by Acts 2003, 78th Leg., ch. 307, Sec. 1, eff. June 18, 2003.

Sec. 60.459. EVALUATION OF BIDS AND PROPOSALS FOR CONSTRUCTION SERVICES. (a) The commission of a district that is considering a construction contract using a method specified by Section 60.454 must, before advertising, determine which method provides the best value for the district. (b) The district shall base its selection among offerors on criteria authorized to be used under Section 60.458. The district shall publish in the request for bids, proposals, or qualifications the specific criteria that will be used to evaluate the offerors and the relative weights given to the criteria.(c) The district shall document the basis of its selection and shall make the evaluations public not later than the later of:(1) the 30th day after the date of the award of the contract; or(2) the next scheduled commission meeting.

Added by Acts 2003, 78th Leg., ch. 307, Sec. 1, eff. June 18, 2003.Amended by: Acts 2005, 79th Leg., Ch. 426, Sec. 3, eff. September 1, 2005.

Sec. 60.460. DESIGN-BUILD CONTRACTS FOR FACILITIES. (a) A district may award a design-build contract for the construction, rehabilitation, alteration, or repair of a facility provided that the contracting district and the design-build firm follow the procedures provided by this section.(b) The district shall designate an engineer or architect independent of the design-build firm to act as its representative for the duration of the work on the facility. If the district's engineer or architect is not a full-time employee of the district, the district shall select the engineer or architect as provided by Section 2254.004, Government Code.(c) The district shall prepare a request for qualifications that includes general information on the project site, project scope, budget, special systems, selection criteria, and other information that may assist potential design-build firms in submitting proposals for the project. The district shall also prepare a design criteria package that includes more detailed information on the project. If the preparation of the design criteria package requires engineering or architectural services that constitute the practice of engineering within the meaning of Chapter 1001, Occupations Code, or the practice of architecture within the meaning of Chapter 1051, Occupations Code, those services shall be provided in accordance with the applicable law. An engineer shall have responsibility for compliance with the engineering design requirements and all other applicable requirements of Chapter 1001, Occupations Code. An architect shall have responsibility for compliance with the requirements of Chapter 1051, Occupations Code.(d) The district shall evaluate statements of qualifications and select a design-build firm in two phases:(1) In phase one, the district shall prepare a request for qualifications and evaluate each offeror's experience, technical competence, and capability to perform, the past performance of the offeror's team and members of the team, and other appropriate factors submitted by the team or firm in response to the request for qualifications, except that cost-related or price-related evaluation factors are not permitted. Each offeror must certify to the district that each engineer or architect who is a member of its team was selected based on demonstrated competence and qualifications, in the manner provided by Section 2254.004, Government Code. The district shall qualify a maximum of five offerors to submit additional information and, if the district chooses, to interview for final selection.(2) In phase two, the district shall evaluate the information submitted by the offerors on the basis of the selection criteria stated in the request for qualifications and the results of any interview. The district may request additional information regarding demonstrated competence and qualifications, considerations of the safety and long-term durability of the project, the feasibility of implementing the project as proposed, the ability of the offeror to meet schedules, costing methodology, construction cost, engineering and architectural design, or other factors as appropriate. The district shall rank each proposal submitted on the basis of the criteria set forth in the request for qualifications. The district shall select the design-build firm that submits the proposal offering the best value for the district on the basis of the published selection criteria and on its ranking evaluations. The district shall first attempt to negotiate a contract with the selected offeror. If the district is unable to negotiate a satisfactory contract with the selected offeror, the district shall, formally and in writing, end negotiations with that offeror and proceed to negotiate with the next offeror in the order of the selection ranking until a contract is reached or negotiations with all ranked offerors end.(e) Following selection of a design-build firm under Subsection (d), that firm's engineers or architects shall complete the design, submitting all design elements for review and determination of scope compliance to the district or the district's engineer or architect before or concurrently with construction.(f) The district shall provide or contract for, independently of the design-build firm, the inspection services, the testing of construction materials, and the verification testing services necessary for acceptance of the facility by the district. The district shall select those services for which it contracts in accordance with Section 2254.004, Government Code.(g) The design-build firm shall supply a signed and sealed set of as-built construction documents for the project to the district at the conclusion of construction.(h) A payment or performance bond is not required for, and may not provide coverage for, the portion of a design-build contract under this subchapter that includes design services only. If a fixed contract amount or guaranteed maximum price has not been determined at the time a design-build contract is awarded, the penal sums of the performance and payment bonds delivered to the district must each be in an amount equal to the project budget, as specified in the design criteria package. The design-build firm shall deliver the bonds not later than the 10th day after the date the design-build firm executes the contract unless the design-build firm furnishes a bid bond or other financial security acceptable to the district to ensure that the design-build firm will furnish the required performance and payment bonds when a guaranteed maximum price is established.(i) The district shall pay an unsuccessful design-build firm that submits a response to the district's request for additional information on engineering or architectural design under Subsection (d)(2) the stipulated amount of up to one-half of one percent of the final contract price for any reasonable costs incurred in preparing that proposal. After payment of the stipulated amount, the district may make use of any design contained in the proposal, including the technologies, techniques, methods, processes, and information contained in the design. The use by the district of any design element contained in an unsuccessful proposal is at the sole risk and discretion of the district and does not confer liability on the recipient of the stipulated amount under this section. The methodology for computing the stipulated amount must be stated in the request for additional information under Subsection (d)(2).(j) The district may use a design-build firm to assist the district in obtaining a permit necessary for a facility, but the district is responsible for obtaining the permit.(k) A successful design-build firm shall not be eligible for another design-build contract with the district for a period of 12 months after the date the successful design-build firm's contract has been completed if:(1) the successful design-build firm's contract value exceeds $5 million; or(2) the design-build firm is awarded design-build contracts by a district that total more than $5 million in a 12-month period.

Added by Acts 2003, 78th Leg., ch. 307, Sec. 1, eff. June 18, 2003.

Sec. 60.461. CONTRACTS FOR FACILITIES: CONSTRUCTION MANAGER-AGENT. (a) A district may award a contract to a construction manager-agent for the construction, rehabilitation, alteration, or repair of a facility provided that the construction manager-agent and the district follow the procedures prescribed by this section.(b) A district may, under the contract between the district and the construction manager-agent, require the construction manager-agent to provide administrative personnel, equipment necessary to perform duties under this section, and on-site management and other services specified in the contract. A construction manager-agent represents the district in a fiduciary capacity.(c) Before or concurrently with selecting a construction manager-agent, the district shall select or designate an engineer or architect who shall prepare the construction documents for the project and who has full responsibility for complying with Chapter 1001 or 1051, Occupations Code, as applicable. If the engineer or architect is not a full-time employee of the district, the district shall select the engineer or architect as provided by Section 2254.004, Government Code. The district's engineer or architect may not serve, alone or in combination with another person, as the construction manager-agent unless the engineer or architect is hired to serve as the construction manager-agent under a separate or concurrent procurement conducted in accordance with this subchapter. This subsection does not prohibit the district's engineer or architect from providing customary construction phase services under the engineer's or architect's original professional service agreement in accordance with applicable laws.(d) A district shall select a construction manager-agent on the basis of demonstrated competence and qualifications in the same manner as provided for the selection of engineers or architects under Section 2254.004, Government Code.(e) A district contracting with a construction manager-agent shall procure, in accordance with applicable law, and in any manner authorized by this chapter, a general contractor, trade contractors, or subcontractors who will serve as the prime contractor for their specific portion of the work.(f) The district or the construction manager-agent shall procure in accordance with Section 2254.004, Government Code, and in any manner authorized by this chapter, all of the testing of construction materials, the inspection services, and the verification testing services necessary for acceptance of the facility by the district.

Added by Acts 2003, 78th Leg., ch. 307, Sec. 1, eff. June 18, 2003.

Sec. 60.462. CONTRACTS FOR FACILITIES: CONSTRUCTION MANAGER-AT-RISK. (a) A district may award a contract to a construction manager-at-risk for the construction, rehabilitation, alteration, or repair of a facility provided that the construction manager-at-risk and the district follow the procedures prescribed by this section.(b) Before or concurrently with selecting a construction manager-at-risk, the district shall select or designate an engineer or architect who shall prepare the construction documents for the project and who has full responsibility for complying with Chapter 1001 or 1051, Occupations Code, as applicable. If the engineer or architect is not a full-time employee of the district, the district shall select the engineer or architect in accordance with Section 2254.004, Government Code. The district's engineer, architect, or construction manager-agent for a project may not serve, alone or in combination with another, as the construction manager-at-risk.(c) The district shall provide or contract for, independently of the construction manager-at-risk, the inspection services, the testing of construction materials, and the verification testing services necessary for acceptance of the facility by the district. The district shall select those services for which it contracts in accordance with Section 2254.004, Government Code.(d) The district shall select the construction manager-at-risk in either a one-step or two-step process. The district shall prepare a request for proposals, in the case of a one-step process, or a request for qualifications, in the case of a two-step process, that includes general information on the project site, project scope, schedule, selection criteria, and estimated budget, the time and place for receipt of proposals or qualifications, as applicable, a statement as to whether the selection process is a one-step or two-step process, and other information that may assist the district in its selection of a construction manager-at-risk. The district shall state the selection criteria in the request for proposals or qualifications, as applicable. The selection criteria may include the offeror's experience, past performance, safety record, proposed personnel and methodology, and other appropriate factors that demonstrate the capability of the construction manager-at-risk. If a one-step process is used, the district may request, as part of the offeror's proposal, proposed fees and prices for fulfilling the general conditions.(e) If a two-step process is used, the district may not request fees or prices in step one. In step two, the district may request that five or fewer offerors, selected solely on the basis of qualifications, provide additional information, including the construction manager-at-risk's proposed fee and its price for fulfilling the general conditions.(f) At each step, the district shall receive, publicly open, and read aloud the names of the offerors. At the appropriate step, the district shall also read aloud the fees and prices, if any, stated in each proposal as the proposal is opened. Not later than the 45th day after the date of opening the proposals, the district shall evaluate and rank each proposal submitted in relation to the criteria set forth in the request for proposals.(g) The district shall select the offeror that submits the proposal that offers the best value for the district based on the published selection criteria and on its ranking evaluation. The district shall first attempt to negotiate a contract with the selected offeror. If the district is unable to negotiate a satisfactory contract with the selected offeror, the district shall, formally and in writing, end negotiations with that offeror and proceed to negotiate with the next offeror in the order of the selection ranking until a contract is reached or negotiations with all ranked offerors end.(h) If a fixed contract amount or guaranteed maximum price has not been determined at the time the contract is awarded, the penal sums of the performance and payment bonds delivered to the district must each be in an amount equal to the project budget, as specified in the request for proposals or qualifications. The construction manager-at-risk shall deliver the bonds not later than the 10th day after the date the construction manager-at-risk executes the contract unless the construction manager-at-risk furnishes a bid bond or other financial security acceptable to the district to ensure that the construction manager-at-risk will furnish the required performance and payment bonds when a guaranteed maximum price is established.

Added by Acts 2003, 78th Leg., ch. 307, Sec. 1, eff. June 18, 2003.

Sec. 60.463. SELECTING CONTRACTOR FOR CONSTRUCTION SERVICES THROUGH COMPETITIVE SEALED PROPOSALS. (a) In selecting a contractor for construction, rehabilitation, alteration, or repair services for a facility through competitive sealed proposals, a district shall follow the procedures prescribed by this section.(b) The district shall select or designate an engineer or architect to prepare construction documents for the project. The selected or designated engineer or architect has full responsibility for complying with Chapter 1001 or 1051, Occupations Code, as applicable. If the engineer or architect is not a full-time employee of the district, the district shall select the engineer or architect as provided by Section 2254.004, Government Code.(c) The district shall provide or contract for, independently of the contractor, the inspection services, the testing of construction materials, and the verification testing services necessary for acceptance of the facility by the district. The district shall select those services for which it contracts in accordance with Section 2254.004, Government Code, and shall identify them in the request for proposals.(d) The district shall prepare a request for competitive sealed proposals that includes construction documents, selection criteria, project scope, schedule, and other information that contractors may require to respond to the request. The district shall state in the request for proposals the selection criteria that will be used in selecting the successful offeror.(e) The district shall receive, publicly open, and read aloud the names of the offerors and, if any are required to be stated, all prices stated in each proposal. Not later than the 45th day after the date of opening the proposals, the district shall evaluate and rank each proposal submitted in relation to the published selection criteria.(e) The district shall receive, publicly open, and read aloud the names of the offerors and, if any lump-sum prices are required to be stated, all such lump-sum prices stated in each proposal. Not later than the 45th day after the date of opening the proposals, the district shall evaluate and rank each proposal submitted in relation to the published selection criteria.(e-1) Notwithstanding Subsection (e), if the district demonstrates 45 days is not sufficient time for thorough evaluation, the district may specify in the request for competitive sealed proposals a deadline, not later than the 90th day after the date of opening the proposals, to evaluate and rank each proposal submitted in relation to the published selection criteria.(f) The district shall select the offeror that offers the best value for the district based on the published selection criteria and on its ranking evaluation. The district shall first attempt to negotiate a contract with the selected offeror. The district and its engineer or architect may discuss with the selected offeror options for a scope or time modification and any price change associated with the modification. If the district is unable to negotiate a contract with the selected offeror, the district shall, formally and in writing, end negotiations with that offeror and proceed to the next offeror in the order of the selection ranking until a contract is reached or all proposals are rejected.(g) In determining best value for the district, the district is not restricted to considering price alone, but may consider any other factor stated in the selection criteria.

Added by Acts 2003, 78th Leg., ch. 307, Sec. 1, eff. June 18, 2003.Amended by: Acts 2005, 79th Leg., Ch. 513, Sec. 1, eff. September 1, 2005.Acts 2007, 80th Leg., R.S., Ch. 1330, Sec. 9, eff. June 15, 2007.Acts 2009, 81st Leg., R.S., Ch. 1191, Sec. 9, eff. June 19, 2009.

Sec. 60.464. JOB ORDER CONTRACTS FOR FACILITIES CONSTRUCTION OR REPAIR. (a) A district may award job order contracts for the construction, repair, rehabilitation, or alteration of a facility if the work is of a recurring nature but the delivery times are indefinite and indefinite quantities and orders are awarded substantially on the basis of predescribed and prepriced tasks.(b) The district may establish contractual unit prices for a job order contract by:(1) specifying one or more published construction unit price books and the applicable divisions or line items; or(2) providing a list of work items and requiring the offerors to bid or propose one or more coefficients or multipliers to be applied to the price book or work items as the price proposal.(c) The district shall advertise for, receive, and publicly open sealed proposals for job order contracts.(d) The district may require offerors to submit, in addition to information on rates, other information, including experience, past performance, and proposed personnel and methodology.(e) The district may award job order contracts to one or more job order contractors in connection with each solicitation of bids or proposals.(f) An order for a job or project under the job order contract must be signed by the district's representative and the contractor. The order may be a fixed price, lump-sum contract based substantially on contractual unit pricing applied to estimated quantities or may be a unit price order based on the quantities and line items delivered.(g) The contractor shall provide payment and performance bonds, if required by law, based on the amount or estimated amount of any order.(h) The base term of a job order contract is for the period and with any renewal options that the district sets forth in the request for proposals. If the district fails to advertise that term, the base term may not exceed two years and is not renewable without further advertisement and solicitation of proposals.(i) If a job order contract or an order issued under the contract requires engineering or architectural services that constitute the practice of engineering within the meaning of Chapter 1001, Occupations Code, or the practice of architecture within the meaning of Chapter 1051, Occupations Code, the district shall select or designate an architect or engineer to prepare the construction documents for the facility. If the architect or engineer is not a full-time employee of the district, the district shall select the architect or engineer on the basis of demonstrated competence and qualifications as provided by Section 2254.004, Government Code.

Added by Acts 2003, 78th Leg., ch. 307, Sec. 1, eff. June 18, 2003.Amended by: Acts 2007, 80th Leg., R.S., Ch. 1213, Sec. 18, eff. September 1, 2007.

Sec. 60.465. EXPIRATION. This subchapter expires September 1, 2013.

Added by Acts 2003, 78th Leg., ch. 307, Sec. 1, eff. June 18, 2003.

SUBCHAPTER Q. MISCELLANEOUS PROVISIONSSec. 60.501. SAFETY AND SECURITY PROCEDURES; NO NEW DUTIES. The adoption and use by a district of a safety or security code, policy, or manual does not create any new or additional legal duties of the district not existing under common law or statutory law.

Added by Acts 2005, 79th Leg., Ch. 426, Sec. 4, eff. September 1, 2005.



CHAPTER 61. ARTICLE III, SECTION 52, NAVIGATION DISTRICTS

WATER CODE

TITLE 4. GENERAL LAW DISTRICTS

CHAPTER 61. ARTICLE III, SECTION 52, NAVIGATION DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 61.001. DEFINITIONS. In this chapter:

(1) "District" means a navigation district created under Article

III, Section 52, of the Texas Constitution.

(2) "Commission" means the navigation and canal commission of a

district.

(3) "Board" means the navigation board.

(4) "Commissioners court" means the commissioners court of the

county in which the district is located or the commissioners

court of the county of jurisdiction.

(5) "Commissioner" means a member of the navigation and canal

commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER B. CREATION OF DISTRICT

Sec. 61.021. CREATION. A navigation district may be created as

provided in this chapter to operate under Article III, Section 52

of the Texas Constitution.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.022. AREA INCLUDED IN DISTRICT. A district may include

all or part of a village, town, or municipal corporation, but may

not include more than all or parts of two counties.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.023. DISTRICT MAY INCLUDE ROAD DISTRICT. On petition

signed by a majority of the property taxpayers who reside in the

special road district, a district which includes all or parts of

two counties may include any special road district which has

voted bonds to construct public roads. If the entire county which

includes the road district is included in the district, this

section does not apply.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.024. PETITION TO CREATE SINGLE-COUNTY DISTRICT. (a) To

create a district located wholly in one county, a petition,

signed by 25 of the resident property taxpayers, or if there are

fewer than 75 resident property taxpayers in the proposed

district, then by one-third of them, shall be presented to the

commissioners court of the county.

(b) The petition shall include:

(1) a request for the establishment of a navigation district;

(2) a description of the boundaries of the proposed district,

accompanied by a map;

(3) a statement of the general nature of the improvements

proposed;

(4) an estimate of the probable cost;

(5) a request for the issuance of bonds and the levy of a tax to

pay for the bonds; and

(6) the designation of a name for the district which shall

include the name of the county.

(c) An affidavit stating the qualifications of the petitioners

shall accompany the petition.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.025. PETITION TO CREATE DISTRICT IN TWO COUNTIES. (a)

If the proposed district is located in two counties, the petition

shall be presented to the commissioners court of the county which

includes the greater part of the district, and this county shall

be the county of jurisdiction with relation to all matters

concerning the district.

(b) The petition shall be signed by 25 resident property

taxpayers in each county in the district or if there are fewer

than 75 resident property taxpayers in either of the counties,

then by one-third of the resident property taxpayers in that

county.

(c) The name of the district shall include the name of the

county which has jurisdiction.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.026. DEPOSIT. (a) The petition shall be accompanied by

$500 in cash, which shall be deposited with the clerk of the

commissioners court.

(b) The money shall be held by the clerk until after the result

of the election for the creation of the district has been

declared and entered of record by the commissioners court.

(c) If the result of the election is in favor of the

establishment of the district, the deposit shall be returned to

the petitioners or their agent or attorney.

(d) If the result of the election is against the establishment

of the district, the clerk shall pay out of the $500, with

vouchers signed by the county judge, all costs and expenses

connected with the proposed district, including the election. Any

balance shall be returned to the petitioners or their agents or

attorney.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.027. HEARING. (a) On presentation of the petition, the

commissioners court shall order a hearing to be held at a regular

or special term of the commissioners court.

(b) The hearing shall be held not less than 30 days nor more

than 60 days from the date the petition is presented.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.028. NOTICE OF HEARING. (a) The commissioners court

shall order the clerk to give notice of the date and place of the

hearing by posting a copy of the petition and the order of the

commissioners court at the courthouse door and at four other

public places within the boundaries of the proposed district.

(b) The notices shall be posted not less than 20 days

immediately preceding the time set for the hearing.

(c) If the district is composed of more than one county, the

notices shall be posted in each county.

(d) The clerk is entitled to receive $1 for each notice he posts

and five cents a mile for each mile traveled to post the notices.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.029. HEARING BY BOARD. (a) If the proposed district

includes all or part of a city acting under special charter

granted by the legislature, the hearing shall be held at the

regular meeting place of the commissioners court before a board.

(b) The board shall include the county judge and the members of

the commissioners court and the mayor and the aldermen or

commissioners of the city or cities.

(c) The board shall pass on the petition with each individual

member having one vote.

(d) A majority in number of the persons composing the board

shall constitute a quorum, and the action of the quorum shall

control.

(e) The hearing shall be held and notice shall be given as

provided in Sections 61.027-61.028 of this code.

(f) The clerk shall record the proceedings of the board in the

book kept for that purpose, and this record shall be available

for public inspection.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.030. CONDUCT OF HEARING. (a) The commissioners court

or the board has exclusive jurisdiction to hear and determine all

contests and objections to the creation of the proposed district,

all matters relating to the creation of the proposed district,

and all subsequent proceedings of the proposed district after it

is organized.

(b) The commissioners court or the board may adjourn the hearing

from day to day, and all judgments or decisions rendered by it

shall be final unless otherwise provided in this chapter.

(c) Any person who might be affected by creation of the district

may appear at the hearing and support or oppose creation of the

proposed district and may offer testimony relating to:

(1) the necessity and feasibility of the proposed district;

(2) the benefits to accrue from formation of the proposed

district;

(3) the boundaries of the proposed district; or

(4) any other matter concerning the proposed district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.031. FINDINGS. (a) If it appears at the hearing that

the proposed improvements are feasible and practicable and would

be a public benefit and utility, the commissioners court or the

board shall make these findings and approve the boundaries stated

in the petition or make changes in the boundaries.

(b) Changes may not be made in the proposed boundaries until

notice is given and a hearing held in the manner provided in

Sections 61.027-61.030 of this code.

(c) If the commissioners court or board is unable to make the

findings under Subsection (a) of this section, it shall dismiss

the petition at the cost of the petitioners. Dismissal of the

petition shall not prevent presentation of other petitions at a

later date.

(d) The commissioners court or the board shall enter all

findings in its records.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.032. PROVIDING FUNDS FOR PROPOSED IMPROVEMENTS. (a) If

the commissioners court or the board approves the boundaries in

the petition or as changed and decides to grant the petition, it

shall determine the amount of money necessary for the

improvements and all expenses connected with the improvements and

whether to issue bonds for the full amount or, in the first

instance, for a less amount.

(b) The commissioners court or the board shall specify the

amount, term, and rate of interest of bonds to be issued.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.033. ELECTION ORDER. (a) If the commissioners court or

the board finds in favor of the establishment of the district and

the issuance of bonds and levy of a tax, the commissioners court

shall order an election to vote on the proposition.

(b) The election order shall specify the amount of the bonds to

be issued, their maturity dates, and the rate of interest.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.034. ELECTIONS. (a) When an election is held under

this chapter, notice shall be posted for 30 days before the

election in the manner provided for posting notice. The notice

shall include:

(1) the time and place of the election;

(2) the proposition;

(3) the purpose of the election; and

(4) a copy of the election order.

(b) Unless otherwise provided, a two-thirds vote is necessary to

carry a proposition submitted at an election.

(c) The commissioners court shall create and define, by order,

the voting precincts in the district and shall name convenient

polling places in the precincts. It shall appoint necessary

election officials and shall hold elections at the earliest legal

time.

(d) After canvassing the returns of an election, if the

commissioners court finds that the proposition has carried, it

shall declare the result and enter it in the minutes as provided

in this chapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.035. BALLOTS. The ballots for the election shall be

printed to provide for voting for or against the proposition:

"The creation of a navigation district and the issuance of bonds

and the levy of a tax to pay for the bonds."

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.036. DECLARATION OF RESULT. If the proposition carries

at the election, the commissioners court shall enter the

following declaration in its minutes:

"Commissioners Court of __________ County, Texas, __________ term

A.D. ______: In the matter of the petition of __________ and

__________ others requesting the establishment of a navigation

district and the issuance of bonds and the levy of taxes in the

petition described and designated by the name of __________

Navigation District. Be it known that at an election called for

that purpose in the district, held on the ______ day of

__________ A.D. ______, a two-thirds majority of the electors

voting on the proposition voted in favor of the creation of the

navigation district, and the issuance of bonds and the levy of a

tax. Now, therefore, it is considered and ordered by the court

that the navigation district be and the same is hereby

established by the name of __________ Navigation District, and

that the bonds of the district in the amount of $______ be

issued, and a tax of ______ cents on the $100 valuation or so

much thereof as may be necessary to be levied on all property

inside the navigation district sufficient in amount to pay the

interest on the bonds and provide a sinking fund to redeem them

at maturity, and that if the tax becomes insufficient for these

purposes, it shall be increased until it is sufficient. The metes

and bounds of the district shall be as follows: (Description of

metes and bounds.)"

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER C. ADMINISTRATIVE PROVISIONS

Sec. 61.071. APPOINTMENT OF COMMISSIONERS. After a district is

created, the commissioners court or the board, by majority vote,

shall biennially appoint three commissioners to the commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.072. ORGANIZATION: QUORUM. The commission shall

organize by electing one of their number chairman and one

secretary. Two of the commissioners shall constitute a quorum,

and a concurrence of two shall be sufficient in all matters

relating to the business of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.073. QUALIFICATIONS. To be qualified for appointment as

a commissioner, a person must be a resident of the district, a

freehold property taxpayer, and a qualified elector of the

county.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.074. TERM OF OFFICE, REMOVAL, AND SUCCESSION. (a) Each

commissioner shall hold office for four years and until his

successor has qualified, unless sooner removed by a majority vote

of the commissioners court or the board for malfeasance or

nonfeasance in office.

(b) All vacancies in the office of commissioner shall be filled

for the unexpired term in the manner provided for the original

appointment to the office.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1983, 68th Leg., p. 5217, ch. 951, Sec. 13, eff.

Jan. 1, 1984.

Sec. 61.075. COMMISSIONER'S OATH. Each commissioner shall

subscribe an oath before the county judge of the county of

jurisdiction to discharge faithfully the duties of his office

without favor or partiality, and to render a true account of his

activities to the commissioners court or the board which

appointed him. The oath shall be filed by the clerk and preserved

as a part of the records of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.076. COMMISSIONER'S BOND. Each commissioner shall

execute a good bond for $1,000, payable to the county judge for

the use and benefit of the district and conditioned on the

faithful performance of his duties.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.077. COMMISSIONERS' COMPENSATION. The commissioners are

entitled to receive for their services compensation fixed by the

commissioners court and entered in the record.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.078. DISTRICT TREASURER. The county treasurer of the

county of jurisdiction shall be treasurer of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.079. DISTRICT TREASURER'S BOND. (a) Before receiving

the proceeds of any district bonds and before receiving any

district funds from any source, the district treasurer shall

execute a good and sufficient bond payable to the commission for

the benefit of the district. The bond shall be in an amount fixed

and approved by the commission.

(b) The bond shall be conditioned on the district treasurer's

faithfully executing the duties of his office, paying over all

money that comes into his hands as the treasurer, and rendering a

just account to the commissioners court or the commission when

required to do so.

(c) The bond required by this section shall remain in full force

and effect as long as any funds belonging to the district are in

the possession or under the control of the treasurer.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.080. DISTRICT TREASURER'S COMPENSATION. The district

treasurer shall be entitled to receive for his services an amount

fixed by the commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.081. DUTIES IMPOSED WITHOUT COMPENSATION. The duties

and powers conferred on county, city and other officers under

this chapter are a part of the legal duty of the officers which

they shall perform without additional compensation, unless

otherwise provided in this chapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.082. COURT ACTIONS. (a) The district, by and through

its commission, may sue and be sued in any court in this state in

the name of the district.

(b) The courts of this state shall take judicial notice of the

establishment of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 61.111. PURPOSES OF DISTRICT. A district may:

(1) improve rivers, bays, creeks, streams, and canals inside or

adjacent to the district;

(2) construct and maintain canals and waterways to permit or aid

navigation; and

(3) issue bonds to pay for these improvements.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.112. EMPLOYEES AND COUNSEL. (a) The commission may

employ assistant engineers and other employees which are

necessary and may determine their compensation.

(b) The commission may retain counsel to represent the district

in the preparation of contracts or in the conduct of any

proceedings in or out of court and to be the legal advisor of the

commission on terms and for fees agreed on by the parties.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.113. AUTHORITY TO GO ON LAND. The commissioners and

engineers, together with all necessary teams, help, tools and

instruments, may go on any land located inside the district for

the purpose of examining the land and making plans, surveys,

maps, and profiles, without subjecting themselves to the laws of

trespass.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.114. PENALTY FOR PROHIBITING ENTRY TO LAND. Any person

who wilfully prevents or prohibits any officer listed in Section

61.113 of this code from entering land for the purposes stated in

that section on conviction shall be punished by a fine of not

more than $25 a day for each day he prevents or prohibits the

officer from entering the land.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.115. ACQUISITION OF PROPERTY. The commission may

acquire by gift, grant, purchase, or condemnation any necessary

rights-of-way and property for necessary improvements

contemplated by the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.116. LEASE OF STATE OWNED LANDS AND FLATS. (a) Any

district organized under this chapter or any special law or any

general law under which navigation districts may be created may

apply for a lease from the State of Texas of the surface estate

of any lands and flats belonging to the state which are covered

or partly covered by the water of any of the bays or other arms

of the sea; however, any navigation district created after the

effective date of this Act may not lease the surface estate of

any such lands or flats which are located within 10 miles of the

boundary of any navigation district in existence on the effective

date of this Act, without first receiving the written approval of

the district now in existence. The words "navigation district,"

"district," or "districts" as used in Sections 61.116, 61.117,

and 60.038 of the Texas Water Code shall apply to any

incorporated city in this state which owns and operates wharves,

docks, and other marine port facilities.

(b) The state, through the School Land Board, may lease these

state owned lands or flats to eligible navigation districts only

for purposes reasonably related to the promotion of navigation.

The term "navigation" as used herein refers to marine commerce

and immediately related activities, including but not limited to

port development; channel construction and maintenance;

commercial and sport fishing; recreational boating; industrial

site locations; transportation, shipping, and storage facilities;

pollution abatement facilities; and all other activities

necessary or appropriate to the promotion of marine commerce; but

specifically does not refer to residential development.

(c) In making application for a lease of state owned lands or

flats, the district shall include the following information:

(1) a description of the lands or flats sought to be leased;

(2) a plan showing how it proposes to utilize the land and a

timetable indicating approximately when such utilization will

take place;

(3) a draft environmental impact statement assessing the effect

of the proposed use on the environment, which statement shall

generally conform to the requirements of the National

Environmental Policy Act, until such time as the legislature

shall impose different requirements; however, a draft

environmental impact statement shall not be required if the

proposed use requires no dredging, filling, or bulkheading. If

the proposed use does require dredging, filling, or bulkheading,

but the lease shall be processed as provided in Subsections (d),

(e), and (f) of this section without the filing of a draft

environmental impact statement if the applicant so requests in

writing; but in such a case, the School Land Board shall include

in the lease provisions requiring (i) that the draft

environmental impact statement required by federal law be filed

with the School Land Board before the district makes any use of

such lands or flats which requires dredging, filling, or

bulkheading; (ii) that approval of such use be obtained from the

School Land Board after copies of the summary of the draft

environmental impact statement and a description of the proposed

use are circulated for comment and a hearing held as provided in

Subsections (d) and (e) of this section and the School Land Board

shall be authorized to give its approval to make such amendments

to the lease as may then be deemed necessary by it as a result of

information developed in the draft environmental impact

statement; and (iii) that the lease shall cease to be effective

at a time specifically stated in the lease unless prior to that

time accord concerning environmental issues has been reached

between the district and the School Land Board;

(4) proof satisfactory to the board establishing the public

convenience and necessity for acquisition of lands sought to be

leased.

(d) Upon receipt of an application and accompanying information,

the School Land Board shall submit copies thereof to the member

agencies of the Interagency Council on Natural Resources and the

Environment and all other appropriate state agencies for review

and comment. In addition, the board shall submit for review and

comment the proposed terms and conditions of the lease. The board

shall allow 30 days for such review and comment, and may extend

the review period for an additional 30 days upon written request

by the executive director of any state agency.

(e) Following the expiration of the period provided for review

and comment, or following the expiration of the 30 day extension

of such period, if applicable, the School Land Board shall cause

a hearing to be held in the county in which the land proposed to

be leased is located. Notice of the hearing shall be given by

publication for at least three days, not less than two weeks nor

more than four weeks prior to the hearing, in the daily paper

having the greatest circulation in the county. Members of the

board or their designated representatives shall conduct the

hearing, at which any party may offer testimony in support of or

in opposition to the application, and the board shall consider

the record of the hearing in making a decision on the

application.

(f) After submission of all evidence, the School Land Board

shall authorize the issuance or denial of the proposed lease and

shall determine the reasonable cost to the district, term of

years, special limitations, if any, and other conditions

necessary to best serve the interest of the general public. In

establishing the consideration to be paid to the state for the

lease, due weight shall be given to the depth of the water over

the submerged land, its proximity to development activities, and

its proposed use. Final action shall be taken by the board no

more than 60 days following the public hearing.

(g) The funds derived from the lease shall be paid to the

General Land Office for transfer to the proper funds of the

state.

(h) Districts may sublease lands leased from the state under the

provisions of this section to third parties for activities

reasonably related to navigation, but such sublease shall be

subject to the approval of the School Land Board according to the

procedures, requirements, and criteria set forth in Subsections

(c) and (d) of Section 61.116 of this code; provided, however,

that no approval by the School Land Board shall be required if

the sublease is for a purpose contemplated by the district and

approved by the board in the district's original lease. It is

further provided that no environmental impact statement shall

ever be necessary for any sublease which requires no dredging,

filling, or bulkheading, and which would not have a substantial

impact upon the environment, or which requires only insubstantial

dredging, filling, or bulkheading, as determined by the board;

nor shall a district in obtaining approval for a sublease under

any circumstances be required to reveal the name of the tenant to

whom the sublease is to be made.

(i) If lands or flats leased from the state under the provisions

of this section are utilized by the district or its sublessee for

any purpose or use not approved by the School Land Board, the

district shall be given notice and an opportunity to change and

correct the use. If the use is not changed and corrected within a

reasonable time after receipt of such notice, the lease may be

terminated by the School Land Board and the lands or flats shall

revert to the State of Texas.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1973, 63rd Leg., p. 553, ch. 237, Sec. 1, eff.

June 11, 1973; Acts 1975, 64th Leg., p. 801, ch. 310, Sec. 2,

eff. May 27, 1975.

Sec. 61.117. LIMITATIONS ON SALES AND USE OF STATE LANDS AND

FLATS. (a) The State of Texas shall retain its rights in all

mines and minerals, including oil, gas, and geothermal resources,

in and under the land, together with the right to enter the land

for the purpose of development when it leases land under Section

61.116 of this code.

(b) All leases of land under Section 61.116 are subject to oil,

gas, or mineral leases in existence at the time of the lease to

the district.

(c) Any land which has been franchised or leased or is being

used by any navigation district or by the United States for the

purpose of navigation, industry, or other purpose incident to the

operation of a port shall not be entered or possessed by the

State of Texas or by anyone claiming under the State of Texas for

the purpose of exploring for oil, gas, or other minerals except

by directional drilling. No easement, lease, or permit may be

granted on land which has been leased to a navigation district

which will interfere with the proposed use of the land by the

navigation district, and the prior approval of the navigation

district shall be obtained for such purpose.

(d) No surface drilling location may be nearer than 660 feet and

special permission from the Commissioner of the General Land

Office is necessary to make any surface location nearer than

2,160 feet, measured at right angles from the nearest bulkhead

line designated by a navigation district or the United States as

the bulkhead line or from the nearest dredged bottom edge of any

channel, slip, or turning basin which has been dredged, or which

has been authorized by the United States as a federal project for

future construction, whichever is nearer.

(e) In the event land is leased to a navigation district for

construction of a navigation project, the School Land Board may

in the lease designate the district to be the agent of the State

of Texas with authority to grant to the United States of America

such easements for dredging and disposal of dredged material as

may be required for federal participation in the project. In

designating the district to be the agent of the State of Texas

for the purpose of granting spoil easements, the board may

include a requirement that the district obtain the approval of

the board before granting any such easement. Such approval may be

given in the form of accepting a master plan for spoil disposal.

(f) Districts which, prior to the enactment of this provision,

have obtained patents to state owned lands or flats under Article

8225, Revised Civil Statutes of Texas, 1925, or under any general

or special act, and which still claim title to any such lands or

flats, may not hereafter dispose of any such lands or flats which

were conveyed to them by the State of Texas and may not lease

such lands or flats for a use for which districts are not

authorized to lease their other lands; however, in the event a

district possesses lands it finds to be in excess of its needs,

it may sell such surplus lands or flats back to the State of

Texas for the same consideration as originally paid to the state

or exchange them for other lands with the State of Texas. It is

further provided that the limitation on resale of lands or flats

acquired from the State of Texas shall not prevent a district

from exchanging such lands or flats for land, or rights in land,

of an adjacent littoral owner for the purpose of adjusting or

straightening the boundary between such lands. All such exchanges

made after December 31, 1973, shall be subject to the approval of

the School Land Board.

(g) Any district which, prior to the effective date of this Act

has maintained, and which at the effective date of this Act is

maintaining, any channel, dredged material disposal site, or

other navigational aid or improvement on state owned lands to

which the district holds no patent or lease from the state shall

notify the General Land Office of the boundaries of such

submerged land used by furnishing a map or other drawing

acceptable to the General Land Office.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1973, 63rd Leg., p. 555, ch. 237, Sec. 2, eff.

June 11, 1973; Acts 1975, 64th Leg., p. 803, ch. 310, Sec. 3,

eff. May 27, 1975.

Sec. 61.118. CONSTRUCTION CONTRACTS. (a) Except as provided in

this section, the provisions of Chapter 3, Title 128, Revised

Civil Statutes of Texas, 1925, governing water control and

preservation districts which relate to advertising for, awarding,

and performing contracts for the construction of improvements and

work authorized by law shall apply to construction contracts made

under this subchapter.

(b) The bidder's deposit for a construction contract shall be

five percent of the amount bid, and the contractor's bond shall

be for not less than 25 percent of the contract price.

(c) The contract shall be signed by at least two of the

commissioners, and the partial payments made under the contract

shall not be more than 90 percent of the contract price.

(d) In case of public calamity or extreme emergency which makes

it necessary to act at once to preserve the property of the

district and its residents or in case of unforeseen damage to the

property or equipment of the district, the provisions of this

section requiring advertisement for bids under Article 7853,

Revised Civil Statutes of Texas, 1925, may be waived. In any of

these situations, the commission shall record in the minutes of

the district that an emergency exists and the facts which gave

rise to the emergency.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.119. INTEREST IN CONTRACT OF NAVIGATION DISTRICT. If

the county judge, a county commissioner, a member of the board or

the commission, or the engineer shall directly or indirectly

become interested in a contract for work to be done by the

district or in any fee paid by the district, which would allow

him to receive any money consideration or other thing of value

except in payment of services as provided by law, on conviction

he shall be confined in jail for not less than six months nor

more than one year.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.120. LAWS GOVERNING CERTAIN FUNCTIONS OF DISTRICT.

Chapter 3, Title 128, Revised Civil Statutes of Texas, 1925,

relating to eminent domain, employment and duties of the district

engineer, cooperation with the federal government, and the

director's annual report shall apply to this chapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER E. PORT FACILITIES

Sec. 61.151. AUTHORITY TO OPERATE AND DEVELOP PORT FACILITIES.

(a) A district created for the development of deep-water

navigation which includes a city with a population of more than

100,000, according to the last preceding federal census, may

operate and develop ports and waterways inside the district and

extending to the Gulf of Mexico.

(b) The district may acquire, purchase, take over, construct,

maintain, operate, develop, and regulate wharves, docks,

warehouses, grain elevators, bunkering facilities, belt

railroads, floating plants, lighterage, land, towing facilities,

and other facilities or aids incident to or necessary to the

operation or development of ports and waterways.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.152. PETITION. (a) If the board decides to exercise

the rights, powers, and authority provided in this subchapter, it

shall certify this desire to the commissioners court and shall

submit a petition requesting that an election be held.

(b) The commissioners court shall schedule a hearing on the

petition not less than 30 nor more than 60 days after the date of

the petition. The hearing may be held at any place designated by

the commissioners court.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.153. HEARING: TESTIMONY. Any person who may be affected

may appear before the board on the day of the hearing and contest

the necessity, advisability, or practicability of the election

and may offer testimony in favor of or against the election.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.154. ELECTION ORDER. After the hearing, if the board

determines that the election should be held, the commissioners

court shall order an election to determine whether or not the

district should adopt the rights, powers, and authority provided

in this subchapter. The order shall include the date on which the

election will be held.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.155. BALLOTS. The ballots for the election shall be

printed to provide for voting for or against the following

proposition: "The development of the port by the navigation

district."

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.156. ELECTION EXPENSE. The district shall pay the

expense of the election.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.157. DECLARATION OF RESULTS. If the result of the

election favors the development of a port by the district, the

commissioners court shall declare the result and shall enter in

the minutes of the commissioners court the following declaration:

"Commissioners Court __________ County, Texas, __________ term

A.D. __________, in the matter of the petition of the navigation

board, requesting that the right, power, and authority be granted

to the navigation district to develop the port of __________

(enter the name of the municipality). Be It Known, that at an

election called for that purpose in the district, held on the

__________ day of __________ A.D. __________, a two-thirds

majority of the electors voting on the proposition voted to

develop port facilities.

"Now, Therefore, It is considered and ordered by the

commissioners court that the district is authorized to proceed

with the development of the port as authorized by law."

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.158. APPOINTMENT OF COMMISSIONERS. (a) If the

provisions of this subchapter are adopted by a district, the

district shall be managed, governed, and controlled by a

commission composed of five commissioners, who shall be subject

to the supervision and control of the board.

(b) Two of the commissioners shall be appointed by a majority of

the city council of the municipality having a population of

100,000 or more, and two of the commissioners shall be appointed

by a majority of the commissioners court.

(c) The chairman of the commission shall be the fifth member and

shall be elected by majority vote of the city council and

commissioners court meeting in joint session called by the county

judge.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.159. TERM OF OFFICE: REMOVAL: SUCCESSION. (a) Except

for the original appointments, each commissioner shall serve for

a term of two years and until his successor is qualified.

(b) One of the original appointees of the city council and one

of the commissioners court shall serve for one year. The other

original appointees shall serve for two years.

(c) Each commissioner shall serve his full term unless removed

by the authority which appointed him. He may be removed for

malfeasance, nonfeasance in office, inefficiency, or other

sufficient cause.

(d) If a vacancy occurs through death, resignation, or other

reason, the vacancy shall be filled in the manner provided for

making the original appointment.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.160. QUALIFICATIONS; COMPENSATION; AUTHORITY. (a) Each

commissioner shall be a freehold property taxpayer and a

qualified elector in the district.

(b) Each commissioner shall execute a bond and shall subscribe

the required oath.

(c) Each commissioner is entitled to receive the compensation

provided by the board.

(d) A majority of the commissioners shall have the authority to

act, and all acts of the commission are subject to the

supervision of the board.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.161. EMINENT DOMAIN. (a) The district may exercise the

power of eminent domain.

(b) A district created under this chapter may elect to take

advantage of the condemnation procedure provided in Subchapter F

of Chapter 51 of this code.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.162. LEASE AND RENTAL OF FACILITIES. A district may

acquire and take over, by lease or rental agreements, for a

period of not less than 25 years, the docks, wharves, buildings,

railroads, land, improvements, and other facilities already

provided, constructed, or owned by any incorporated municipality

situated within the district only with the consent of the lawful

authorities of the municipality and on terms mutually agreed on

by the district and the municipality.

(1) No agreement for the use, acquisition, or operation of the

property or facilities of the municipality by the district shall

be for a lease or rental value which is more than the annual net

revenue derived or to be derived by the district after payment of

the expenses of operation and maintenance of the property and

facilities.

(2) The district shall have no supervision or control over the

property or facilities owned, controlled, or constructed by the

municipality until agreement for the lease and rental of the

property by the district has been made.

(3) A district that is leasing land or facilities from a

municipality may purchase or acquire the property in the manner

provided in this subchapter.

(4) The commission and the officials of the municipality shall

be authorized to enter into an agreement stating the land and

facilities to be acquired, the amount agreed on as the purchase

price, and the terms of the sale.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.163. UNIMPROVED LAND. (a) A district which acquires,

leases, or takes over unimproved land owned or controlled by any

incorporated municipality, may pay for the use, rental, or hire

of the land a price or rental value to be fixed by the

commission.

(b) If the commission fails or is unable to agree on terms and

conditions for the use and rental of the unimproved land, then

the district, through the power of eminent domain, may condemn

the land or parts of the land which it thinks the interest of the

district requires.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.164. FRANCHISES. (a) The district may grant franchises

to persons or corporations on property owned or controlled by the

district if the franchises are granted for purposes consistent

with the provisions of this subchapter.

(b) No franchise shall be granted for longer than 30 years nor

shall a franchise be granted except on the affirmative vote of a

majority of the commissioners at three separate meetings of the

commission which meetings may not be closer together than one

week.

(c) No franchise shall be granted until after the franchise in

its final form is published in full at the expense of the

applicant, once a week for three consecutive weeks in a daily

newspaper of general circulation published inside the district.

(d) The franchise shall require the grantee to file his or their

written acceptance within 30 days after the franchise is finally

approved.

(e) Nothing in this section shall be construed as preventing the

district from granting revocable licenses or permits for the use

of limited portions of waterfront or facilities for purposes

consistent with this chapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1971, 62nd Leg., p. 1770, ch. 518, Sec. 15, eff.

May 13, 1971.

Sec. 61.165. FRANCHISE ELECTION. If the commission determines

that a proposed franchise should be submitted to a vote of the

people, it shall so certify to the commissioners court, and the

commissioners court shall order an election on the matter at the

earliest legal time.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.166. BALLOTS. (a) The ballot shall explain the nature

of the franchise sufficiently to identify it.

(b) The ballots shall be printed to provide for voting for or

against the following proposition: "The franchise."

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.167. ELECTION RESULT. If at the election a majority of

those voting approve the franchise, it shall be granted. If those

voting do not approve the franchise, it shall have no force and

effect.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.168. PETITION PROTESTING FRANCHISE. The franchise may

be suspended from taking effect if, before the date when the

franchise is granted, a petition signed by qualified voters of

the district equal to 10 percent of the total vote cast in the

last general election for state officers is presented to the

commissioners court protesting the enactment or granting of the

franchise. Immediately after the petition is filed, the

commissioners court shall order an election on the proposed

franchise. The election shall be governed by the provisions of

Sections 61.164 and 61.165.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.169. CONTRACTS. The provisions governing the award of

contracts by districts shall apply in all cases consistent with

the provisions of this subchapter except that in case of

emergency contracts may be let by the commission for not more

than $5,000 without advertisement for bids. In case of urgent

necessity or present calamity, advertisement for bids may be

waived.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1977, 65th Leg., p. 804, ch. 299, Sec. 1, eff.

Aug. 29, 1977.

Sec. 61.170. AUTHORITY TO INCUR DEBT. (a) The district may

issue bonds for the purposes stated in Section 61.151 of this

code and for the purpose of

(1) acquiring necessary land, rights-of-way, or dumping grounds;

(2) extension or improvement of belt railway lines; or

(3) construction of improvements, wharves, docks, or other

facilities or aids to navigation.

(b) The obligations may be secured by liens on the property

acquired, constructed, or improved. Available revenue may be

pledged as additional security.

(c) The district may borrow funds for current expenses and may

evidence the debt by warrants payable not later than the close of

any calendar year for which the loans are made. The warrants

shall never exceed the anticipated revenue.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.171. BONDS. (a) On compliance with the provisions of

this subchapter the district may issue bonds to pay for the

improvements and facilities and to acquire the property

authorized in this subchapter.

(b) The district also may issue bonds to purchase wharves,

docks, warehouses, bunkering facilities, belt railroads, land to

be used for port purposes and development, or other facilities

constructed or owned by the municipality.

(c) An election shall be held to approve the issuance of the

bonds, and the bonds shall be issued in the manner provided by

this chapter for issuing other bonds.

(d) The outstanding bonds and the additional bonds may not

amount to more than 10 percent of the assessed value of real

property in the district as shown by the last annual assessment

made for the county and state.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.172. FINANCING PURCHASES. (a) The commission may have

issued in the manner provided in this chapter bonds of the

district in an amount that represents the purchase price of the

land or facilities less any outstanding bonds previously issued

by the municipality.

(b) The bonds shall be issued, registered, and sold in the same

manner as other bonds of the district, and the proceeds shall be

paid to the municipality.

(c) If the municipality has outstanding bonds, the district

shall assume payment of these bonds and interest, and the

commissioners court shall levy a tax sufficient to pay the

interest due and the principal due at the maturity of the bonds.

The taxes shall be collected as other taxes are now collected,

and payment shall be made to the city by the commission on or

before the due dates of interest and principal for the sole

purpose of paying the interest on and principal of the

outstanding bonds.

(d) The municipality shall not be released from any obligation

to the owners and holders of any outstanding bonds issued on

account of the land or facilities purchased.

(e) The municipality shall not levy, assess, and collect any tax

for interest and sinking fund unless the payment from the

district shall fail in whole or in part. In the event of such

failure, the municipality shall levy and collect the tax

necessary to discharge the interest and meet the principal of the

outstanding bonds and shall continue to do so until the amounts

are paid. Also, the municipality may collect any and all amounts

paid on account of the district from the district and in event of

the continued failure to make the payments by the district, the

municipality may take back the facilities.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.173. ELECTION ON THE PURCHASE OF FACILITIES. (a) No

bonds shall be issued or tax levied until the question of

purchase of the facilities is submitted to a vote of the people

in the district.

(b) In addition to the requirement for submitting bonds to a

vote, the notice of election shall include:

(1) a copy of the agreement;

(2) the amount of outstanding bonds;

(3) the amount of bonds sought to be issued by the district; and

(4) the amount of taxes required to be levied.

(c) The election shall be called and held in the same manner as

other elections for bonds, and the ballots shall provide for

voting for or against the proposition: "The purchase of municipal

facilities and the issuance of bonds and levy of a tax to pay for

the bonds."

(d) If the election should carry by a two-thirds vote of the

electors voting at the election, then the proposition shall be

declared carried and the bonds shall be issued and sold, and the

necessary taxes levied in accordance with the provisions of this

subchapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.174. EMPLOYEES; COUNTY AUDITOR, DUTIES AND COMPENSATION.

(a) The commission may employ all persons necessary for the

construction, maintenance, operation, and development of the

business and facilities of the district and may prescribe their

duties and fix their compensation.

(b) The county auditor, as auditor for the district having large

port facilities, shall make such additional reports and perform

such accounting services in addition to those now required by law

as may be reasonably incident to the proper conduct of the

business of the district.

(c) Compensation for the county auditor who shall act under this

section shall be determined by the judge of the district court or

courts having jurisdiction in the county after a hearing with

respect to the amount and value of the services performed. The

amount shall be paid monthly from funds of the navigation

district, and the maximum amount which may be allowed by the

district judge for the services shall not be more than the amount

now being paid.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.175. POWERS. (a) A district operating under this

subchapter shall have all the rights, powers, and authority

granted by this chapter and shall have all the authority granted

by general or special law to navigation districts.

(b) A district operating under this subchapter shall also have

the fullest powers consistent with the state constitution for the

regulation of wharfage and of all facilities relating to the

port, waterways, and district.

(c) The district may assess and collect charges for the use of

all facilities acquired or constructed in accordance with the

provisions of this subchapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.176. CITY POLICE POWERS. Nothing in this subchapter

shall repeal or affect the police powers of any municipality

inside the district, or any law, ordinance, or regulation

authorizing and empowering the municipality to exercise the

powers relating to any navigable stream or aids to navigation and

facilities in a navigation district, not in conflict with this

subchapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER F. GENERAL FISCAL PROVISIONS

Sec. 61.211. MAINTENANCE FUND. (a) After the district is

created all expenses necessarily incurred after the petition was

filed in connection with the creation, establishment, and

maintenance of the district shall be paid out of the construction

and maintenance fund of the district.

(b) The fund shall consist of all money received from the sale

of bonds and all other amounts received by the district from any

source, except tax collections applied to the sinking fund and

payment of interest on the navigation bonds.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.212. DISTRICT DEPOSITORY. The commission shall select a

depository for the district as provided by Section 60.271.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1997, 75th Leg., ch. 1400, Sec. 2, eff. Sept. 1,

1997.

SUBCHAPTER G. BOND AND TAX PROVISIONS

Sec. 61.231. ISSUANCE OF BONDS. When the commission determines

the cost of the proposed improvements, the expenses incident to

the improvements, and the cost of maintenance of the

improvements, it shall certify to the commissioners court the

amount of bonds necessary to be issued. The commissioners court,

at a regular or special meeting, shall issue an order directing

the issuance of bonds for the district in the amount certified

which shall not be more than the amount authorized by the

election.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.232. LIMITATION ON BOND ISSUE. Outstanding bonds and

additional bonds which are authorized may not be more than

one-fourth of the assessed value of the real property in the

district, as shown by the last tax roll for the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

Sec. 61.233. REQUISITES OF BONDS. (a) All bonds issued under

the provisions of this subchapter shall be issued in the name of

the district, signed by the county judge, and attested by the

county clerk under the seal of the commissioners court.

(b) The bonds shall be issued in such denominations and payable

at such time or times, not more than 40 years from their date, as

the commissioners court considers expedient.

(c) All provisions of Chapter 57 of this code governing the

approval, registration, and validity of bonds of levee

improvement districts shall apply to bonds issued under this

subchapter.

(d) The commissioners court or the board shall require a record

to be kept of the bonds by the district treasurer the same as for

bonds of levee improvement districts.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.234. SALE OF BONDS. (a) After the bonds are

registered, the chairman of the commission shall offer them for

sale and shall sell the bonds for the best price possible.

(b) Money received from the sale of the bonds shall be paid

immediately to the district treasurer, and he shall deposit it to

the credit of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.235. CHAIRMAN'S BOND. Before the chairman of the

commission may sell the bonds, he shall execute a good bond,

payable to the county judge and his successors, in an amount

fixed by the commission, conditioned on the faithful discharge of

his duties. The bond shall be approved by the county judge.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.236. TAX LEVY. (a) When bonds have been approved, the

commissioners court annually shall levy and have assessed and

collected improvement taxes sufficient to pay the interest on the

bonds and to provide a sinking fund to redeem the bonds at

maturity.

(b) The commissioners court shall also at the time of the levy

of taxes for county purposes, levy and have assessed and

collected for the maintenance, operation, and upkeep of the

district and its improvements an annual tax of not more than 10

cents on each $100 valuation.

(c) The commission shall determine a rate within the 10-cent

limit as the necessary amount for the maintenance, operation, and

upkeep of the district and its improvements. The rate shall be

certified to the commissioners court by the commission.

(d) Taxes shall be levied on all property inside the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.237. ASSESSMENT AND COLLECTION OF TAXES. The tax

assessor and collector of each county in the district shall

assess and collect district taxes.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

Sec. 61.238. ADDITIONAL BOND ISSUE. (a) If the proceeds of the

original bonds are insufficient to complete the proposed

improvements or construction, or if the commission decides to

undertake further construction or improvements or requires

additional funds with which to maintain the existing

improvements, it shall certify to the commissioners court the

necessity for an additional bond issue, stating:

(1) the amount required;

(2) the purpose of the additional bonds;

(3) the rate of interest on the bonds; and

(4) the term of the bonds.

(b) The commissioners court, on receipt of this information,

shall issue the bonds, unless the amount previously authorized

has been exhausted, in which case the commissioners court shall

first order an election on the issuance of the bonds to be held

inside the district at the earliest possible legal time.

(c) The ballots for the issuance of additional bonds shall be

printed to provide for voting for or against the proposition:

"The issuance of bonds and the levy of a tax to pay for the

bonds."

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 61.239. SINKING FUND INVESTMENTS. The commissioners court

may invest the sinking fund in county, municipal, district, or

other bonds approved by the attorney general.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.



CHAPTER 62. ARTICLE XVI, SECTION 59, NAVIGATION DISTRICTS

WATER CODE

TITLE 4. GENERAL LAW DISTRICTS

CHAPTER 62. ARTICLE XVI, SECTION 59, NAVIGATION DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 62.001. DEFINITIONS. As used in this chapter:

(1) "District" means a navigation district operating under the

provisions of Article XVI, Section 59, of the Texas Constitution.

(2) "Commission" means the navigation and canal commission.

(3) "Commissioner" means a navigation and canal commissioner.

(4) "Board" means the navigation board.

(5) "County of jurisdiction" means the county in which the

district or the greater amount of acreage of the district is

located.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER B. CREATION OF DISTRICT

Sec. 62.021. CREATION OF DISTRICT. A navigation district may be

created in the manner prescribed by this subchapter under Article

XVI, Section 59, of the Texas Constitution.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.022. COMPOSITION. A district may include within its

boundaries all or part of villages, towns, cities, road

districts, drainage districts, irrigation districts, levee

districts, other improvement districts, and municipal

corporations of any kind but may not include the territory of

more than three counties or parts of three counties.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.023. PETITION. (a) Any person may present a petition

to the commissioners court in the county of jurisdiction, at a

regular or special session, requesting the creation of a

district.

(b) The petition shall be signed by 25 of the property taxpaying

electors who reside inside the boundaries of the proposed

district. If there are less than 75 property taxpaying electors

who reside inside the boundaries of the proposed district, the

petition shall be signed by one-third of them.

(c) The petition shall include:

(1) a request that the district be created;

(2) the boundaries of the district accompanied by a map;

(3) the general nature of the proposed improvements;

(4) an estimate of the probable cost of the improvements; and

(5) the name of the district, which shall include the name of

the county.

(d) The petition shall be accompanied by an affidavit of the

petitioners' qualifications.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.024. DEPOSIT. At the time the petition is filed with

the commissioners court, the petitioner shall deposit $500 in

cash with the clerk of the commissioners court. The clerk shall

keep the deposit until after the result of the election to create

the district is declared and entered in the record by the

commissioners court.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.025. DATE OF HEARING. (a) On presentation of the

petition, the commissioners court of the county of jurisdiction

shall set it for a hearing at the regular term of the

commissioners court or at a special session called for that

purpose. The hearing shall be held not less than 30 nor more than

60 days from the day the petition is presented.

(b) If the hearing is required by Section 62.026 of this code,

to be held by the navigation board, the commissioners court shall

set the hearing at the regular meeting place of the commissioners

court not less than 30 nor more than 60 days from the day the

petition is presented without reference to any term of the

commissioners court.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.026. HEARING BEFORE THE BOARD. If the boundaries of a

proposed district include all or part of a city or cities acting

under special charter granted by the legislature, the hearing on

the petition shall be held before the board.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.027. NOTICE OF HEARING. (a) The commissioners court

shall order the clerk to post a copy of the petition together

with the order of the commissioners court in five public places

in the county, one of which shall be the courthouse door and four

of which shall be in different places inside the limits of the

proposed district. The notice shall be posted not less than 20

days before the time set for the hearing.

(b) If the district is composed of more than one county, a copy

of the petition together with the order shall be posted at the

courthouse door of each county in which any portion of the

proposed district is located, and four copies shall be posted at

four other places inside the included territory of each county.

(c) The clerk shall receive $1 as compensation for posting each

notice and five cents a mile for each mile necessarily traveled

in posting the notices.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.028. HEARING ON PETITION. (a) The commissioners court

or the board has exclusive jurisdiction to hear and determine all

contests and objections and other matters relating to creating a

district and in all subsequent proceedings.

(b) Any person who has taxable property in the proposed district

or who may be affected by the creation of the district may appear

at the hearing and contest or support the creation of the

district, offer testimony for or against the boundaries, show

that the proposed improvements would or would not be of any

public utility and would or would not be practicable and

feasible, present evidence of the probable cost of the

improvements, or present any other matter relating to the

district.

(c) The commissioners court or navigation board may adjourn the

hearing from day to day, and judgments or decisions rendered by

the commissioners court or the board are final except as

otherwise provided by this chapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.029. FINDINGS. (a) If the commissioners court or the

board finds that the improvements would be feasible and

practicable and would be a public benefit and utility and

approves the boundaries as set out in the petition, it shall

compute the amount of money necessary for the improvements and

all incidental expenses and shall determine whether to issue

bonds for the full amount or for a smaller amount in the first

instance.

(b) The commissioners court or the board shall specify:

(1) the amount of bonds to be issued;

(2) the length of time the bonds will run; and

(3) the rate of interest.

(c) The findings and specifications together with a map of the

district shall be recorded in the minutes of the commissioners

court or the board.

(d) If the commissioners court or the board does not approve the

proposed boundaries of the district, it shall define the

boundaries it considers correct. Before any change is made in the

boundaries of the proposed district, notice shall be given and a

hearing held as provided in Sections 62.027 and 62.028 of this

code.

(e) If the commissioners court or the board finds that the

improvements are unnecessary and would not be practicable or

feasible and would not be a public benefit or utility, it shall

enter these findings in the minutes and shall dismiss the

petition at the cost of the petitioners. However, the dismissal

of a petition does not prevent or conclude the presentation of a

similar petition at a later date.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.030. ELECTION ORDER. (a) If the commissioners court or

the board finds in favor of the petitioners for the creation of

the district, the commissioners court of the county of

jurisdiction shall order an election to be held inside the

proposed district at the earliest legal time.

(b) The order of the court shall provide for submitting to the

electors residing in the proposed district the question of

whether or not the district will be created and whether or not

proposed bonds will be issued and a tax levied sufficient to pay

the interest and provide a sinking fund sufficient to redeem the

bonds at maturity.

(c) The order shall specify:

(1) the amount of bonds to be issued;

(2) the length of time the bonds will run; and

(3) the rate of interest.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.031. NOTICE OF ELECTION. (a) The clerk of the

commissioners court shall prepare notice of the election and

shall post the notice for 30 days before the day set for the

election.

(b) The notice shall be posted in the same places specified in

Section 62.027 of this code.

(c) The notice shall state:

(1) the time and place of holding the election;

(2) the proposition to be voted on; and

(3) the purpose for which the bonds are to be issued and the

amount of the bonds.

(d) The notice shall contain a copy of the order of the court

ordering the election.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.032. BALLOT. The ballot shall be printed to provide for

voting for or against the proposition: "The creation of the

navigation district and the issuance of bonds and levy of a tax

for the payment of the bonds."

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.033. CONDUCT OF ELECTION. (a) The commissioners court

shall issue an order creating and defining the voting precincts

in the proposed district and shall name polling places within the

precincts. In designating the polling places, the commissioners

court shall take into consideration the convenience of the voters

in the proposed district.

(b) The commissioners court shall select and appoint the judges

and other necessary officers of election.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.034. CANVASS OF RETURNS. (a) Immediately after the

election, the election officers shall make returns of the result

and return the ballot boxes to the clerk of the commissioners

court of jurisdiction.

(b) The clerk shall deliver the boxes and the returns of the

election to the commissioners court of jurisdiction at its next

regular or special session.

(c) At that session, the commissioners court shall canvass the

returns of the election.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.035. DECLARATION OF RESULT. If a majority of the votes

favor creating the district, issuing bonds, and levying a tax,

the commissioners court shall declare the result and enter it in

the minutes of the commissioners court as follows:

"Commissioners court of ____________________ County, Texas.

__________ term A.D. __________, in the matter of the petition of

__________ and __________ others requesting the creation of a

navigation district, issuance of bonds, and levy of a tax in the

petition described and designated by the name of

____________________ Navigation District. Be it known that at an

election called for that purpose in the district, held on the

______ day of ______ A.D. ______, a majority of the electors

voting voted in favor of the creation of the navigation district,

the issuance of bonds, and the levy of a tax. Now, therefore, it

is considered and ordered by the commissioners court that the

navigation district, be and the same is hereby established by the

name of __________ Navigation District, and that bonds of the

district in the amount of $______ be issued, and a tax of ______

cents on the $100 valuation, or so much thereof as may be

necessary to be levied upon all property within the navigation

district, whether real, personal, mixed, or otherwise, sufficient

in amount to pay the interest on the bonds and provide a sinking

fund to redeem that at maturity, and that if the tax shall at any

time become insufficient for these purposes it shall be increased

until it is sufficient. The metes and bounds of the district are

as follows: (Give metes and bounds)."

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.036. EXPENSES. (a) If the result of the election

favors the creation of the district, the clerk shall return the

$500 deposit required by Section 62.024 of this code to the

signers of the original petition, their agents or their attorney.

(b) If the result of the election is against the creation of the

district, the clerk shall pay out of the $500 deposit on vouchers

signed by the county judge, all costs and expenses relating to

the proposed district up to and including the election. The

balance, if any, of the $500 shall be returned to the signers of

the original petition, their agents, or their attorney.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER C. ADMINISTRATIVE PROVISIONS

Sec. 62.061. NAVIGATION BOARD. (a) The navigation board shall

include the members of the commissioners court and the mayor and

aldermen or commissioners of the included city or cities acting

under special charter granted by the legislature. If there is

only one city or part of one city acting under special charter

granted by the legislature inside the proposed district and if

the charter of the city at any time authorizes the city council

or city board of commissioners to be greater in number than the

members of the commissioners court, the number of aldermen or

city commissioners who are entitled to sit and vote as members of

the board along with the mayor will be limited to that number

which equals the number of members of the commissioners court.

The aldermen or city commissioners entitled to act as members of

the board shall be determined by the members of the city council

or city board of commissioners among themselves.

(b) The county judge, and in his absence the mayor, shall

preside at meetings of the board and each member of the board,

including the presiding officer, is entitled to a vote.

(c) A majority of the members of the board constitute a quorum,

and action of a majority of the quorum shall control.

(d) The county clerk shall enter the proceedings of the board in

a book kept for that purpose, and the book shall be available for

public inspection.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.062. APPOINTMENT OF INITIAL COMMISSIONERS. (a) After

the creation of the district, the commissioners court or board

shall appoint three navigation and canal commissioners who shall

compose the navigation and canal commission.

(b) After the initial commissioners on the navigation and canal

commission complete their terms, subsequent commissioners shall

be elected.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.063. ELECTION OF COMMISSIONERS. (a) Commissioners

shall be elected on the second Saturday in July of each

odd-numbered year at an election ordered by the commission.

(b) The secretary of the commission shall give notice of the

election by posting at least three copies of the notice at three

public places inside the district or by publishing the notice for

20 days before the election in a newspaper with general

circulation in the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.0631. APPOINTMENT OF COMMISSIONERS. (a) Instead of

electing commissioners as provided in Section 62.063 of this

code, the commissioners court or board may appoint three

navigation and canal commissioners to serve on the commission.

(b) The commissioners shall hold office for a term of two years

and until their successors are appointed and have qualified.

(c) Commissioners may be removed from office by a majority of

the commissioners court or the board for malfeasance or

nonfeasance in office.

(d) Successors to members of the commission shall be appointed

by a majority vote of the commissioners court or the board.

Added by Acts 1971, 62nd Leg., p. 1771, ch. 518, Sec. 18, eff.

May 31, 1971.

Sec. 62.064. QUALIFICATIONS OF COMMISSIONERS. Each person who

is appointed or elected commissioner shall be a resident of the

proposed navigation district and shall be an elector of the

county.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.065. TERM OF OFFICE. Commissioners shall hold office

for staggered terms of six years and until their successors are

elected and have qualified.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.066. VACANCIES. (a) A vacancy on the commission shall

be filled by the remaining members of the commission.

(b) If two or more vacancies on the commission occur at the same

time, a special election may be called on petition signed by 50

electors.

(c) Notice of the election shall be given by publishing or

posting notice for at least 20 days before the election.

(d) The petition for the election shall include the names of the

judges and clerks of the election, and the judges and clerks

shall jointly canvass the returns, declare the result, and issue

certificates of election to the successful candidates.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.067. REMOVAL FROM OFFICE. (a) A commissioner may be

removed from office for malfeasance or nonfeasance in office by

unanimous vote of the commissioners court or the board after a

hearing held according to law.

(b) Appeal from a judgment of removal may be taken to a district

court of the county in which the commissioner resides. The court

shall try the case de novo.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.068. OATH OF COMMISSIONERS. (a) Before each

commissioner begins to perform his duties, he shall take and

subscribe before the county judge of the county of jurisdiction

an oath to discharge faithfully the duties of his office without

favor or partiality and to render a true account of his

activities to the commissioners court of the county of

jurisdiction or the board whenever required to do so.

(b) The oath shall be filed by the clerk of the commissioners

court and preserved as part of the records of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.069. BOND OF COMMISSIONERS. Before a commissioner

begins to perform his duties, he shall execute a good and

sufficient bond for $1,000, payable to the county judge of the

county of jurisdiction for the use and benefit of the district

and conditioned on the faithful performance of his duties.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.070. COMPENSATION OF COMMISSIONERS. Each commissioner

shall receive for his services the compensation determined by the

commissioners court of the county of jurisdiction.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.071. ORGANIZATION OF COMMISSION. (a) The commission

shall organize by electing one of the members chairman and one

secretary.

(b) Two of the commissioners constitute a quorum. A concurrence

of two is sufficient in all matters relating to the business of

the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.072. TWO-COUNTY DISTRICTS; APPOINTMENT OF COMMISSION.

(a) In a district composed of land in two or more counties, the

commissioners court of the county of jurisdiction by a majority

vote shall appoint one commissioner. The commissioners court of

the other county included in whole or in part within the district

shall appoint by a majority vote a second commissioner. The two

commissioners courts shall appoint the third commissioner at a

joint meeting of the two commissioners courts called and presided

over by the county judge of the county of jurisdiction.

(b) Notice in writing of the joint meeting of commissioners

courts shall be given by mail or delivered in person at least two

days before the day set for the meeting.

(c) Each of the county judges and county commissioners composing

the commissioners courts of both counties shall be entitled to

one vote in appointing the third commissioner. A majority vote of

those present at the meeting shall be sufficient to make the

appointment.

(d) On the termination of the term of office of each

commissioner or in case of vacancy, a successor shall be

appointed by the same commissioners court which appointed the

commissioner whose place is being filled.

(e) Except for the matters expressly provided for in this

section, two-county districts are subject to all other provisions

of this subchapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.073. DISTRICT TREASURER. The county treasurer of the

county of jurisdiction shall be treasurer of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.074. TREASURER'S BOND. (a) The county treasurer shall

execute a good and sufficient bond, payable to the commissioners,

in an amount equal to twice the amount of funds he will hold at

any time as treasurer of the district. The commissioners shall

estimate the sum to be used as a basis for computing the amount

of the required bond. The bond shall be conditioned for the

faithful performance by the treasurer of his duties for the

district and must be approved by the commissioners.

(b) When any bonds are voted by the district, the county

treasurer, before receiving the proceeds from the sale of the

bonds, shall execute an additional good and sufficient bond,

payable to the commissioners, in an amount which is twice the

amount of bonds issued. This additional bond shall be conditioned

and approved in the same manner as the first but shall not be

required after the treasurer has disbursed the proceeds of the

bond issue.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.075. TREASURER'S COMPENSATION. The county treasurer

shall be allowed as compensation for his services as treasurer of

the district the amount determined by the commissioners. The

compensation may not exceed the percentage authorized by law for

his services as county treasurer.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.076. DISTRICT ENGINEER. (a) The commission may employ

a competent engineer who shall serve at the will of the

commission.

(b) The district engineer shall receive the compensation

determined by the commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.077. ASSISTANT ENGINEERS AND EMPLOYEES; COUNSEL;

SALARIES AND FEES. (a) The commission may employ assistant

engineers and other employees which may be necessary.

(b) The commission may employ counsel to represent the district

in the preparation of any contract, to conduct any proceedings in

or out of court, and to be the legal adviser of the commission on

such terms as may be agreed upon by the commission.

(c) The amount of compensation for employees and fees of counsel

shall be determined by the commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.078. SUITS; JUDICIAL NOTICE. (a) A district

established under this chapter may, by and through the

commission, sue and be sued in all courts of this state in the

name of the district.

(b) All courts of this state shall take judicial notice of the

establishment of all districts.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 62.101. PURPOSES OF DISTRICT. A district may be created

under this chapter to provide, in or adjacent to its boundaries,

for:

(1) the improvement, preservation, and conservation of inland

and coastal water for navigation;

(2) the control and distribution of storm water and floodwater

of rivers and streams in aid of navigation; and

(3) any other purposes necessary or incidental to the navigation

of inland and coastal water or in aid of these purposes, as

stated in Article XVI, Section 59, of the Texas Constitution.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.102. DISTRICTS AS GOVERNMENTAL AGENCIES. All districts

created under this chapter shall be governmental agencies and

bodies politic and corporate with the powers of government and

with the authority to exercise the rights, privileges, and

functions which are essential to the accomplishment of those

purposes.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.103. DUTIES OF COUNTY OFFICIALS. The powers and duties

conferred by this chapter on the county judge, members of the

commissioners court, the mayor and aldermen or commissioners of

cities, the county clerk, and other officers are made a part of

the legal duty of those officials. Unless otherwise provided in

this chapter, these persons shall exercise and perform these

powers and duties without additional compensation.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.104. DUTIES OF DISTRICT ENGINEER. It shall be the duty

of the district engineer:

(1) to make all necessary surveys, examinations, investigations,

maps, plans, and drawings with reference to proposed

improvements;

(2) to make estimates of the cost of proposed improvements;

(3) to supervise the work of improvement; and

(4) to perform all duties which may be required of him by the

commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.105. RIGHT-OF-WAY. The commission may by gift, grant,

purchase, or condemnation acquire the necessary right-of-way and

property of any kind for all necessary improvements contemplated

by this chapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.106. CONDEMNATION PROCEEDINGS. (a) The district may

exercise the power of eminent domain to condemn and acquire the

right-of-way over and through any and all public and private land

necessary:

(1) for the improvement of any river, bay, creek, or stream;

(2) for the construction and maintenance of any canal or

waterway; and

(3) for any and all purposes authorized by this chapter.

(b) Condemnation proceedings instituted under Subsection (a) of

this section shall be instituted under the direction of the

commission and in the name of the district. The assessment of

damages shall be in conformity with the laws of the State of

Texas for condemnation and acquisition of rights-of-way by

railroads.

(c) No appeal from the finding and assessment of damages by the

commissioners shall have the effect of causing a suspension of

work by the commission in prosecuting the work of improvement in

all of its details.

(d) No right-of-way may be condemned through any part of an

incorporated city or town without the consent of the lawful

authorities of that city or town.

(e) A district created under this chapter may elect to take

advantage of the condemnation procedure provided in Subchapter F

of Chapter 51 of this code.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.107. ACQUISITION OF LAND. (a) Any district created

under this chapter may acquire by gift, purchase, or condemnation

and may own land adjacent or accessible to the navigable water

and ports developed by it which may be necessary or required for

any and all purposes incident to or necessary for the development

and operation of the navigable water or ports within the

district, or may be necessary or required for or in aid of the

development of industries on the land.

(b) The district may lease any part of the acquired land to any

individual or corporation and may charge for the lease reasonable

tolls, rents, fees, or other charges. The district may use the

proceeds both for the maintenance and operation of the business

of the district and for the purpose of making the district

self-supporting and financially solvent and returning the

construction costs of the improvements within a reasonable

period.

(c) The acquisition of land for the purposes included in this

section and the operation and industrial development of ports and

waterways are a public purpose and a matter of public necessity.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.1071. ACQUISITION OF LAND, EQUIPMENT, OR IMPROVEMENTS IN

CERTAIN COUNTIES. (a) This section applies only to a district

that has a county of jurisdiction with a population of more than

2.8 million.

(b) A district may acquire, by any means except by condemnation,

and own land, equipment, or improvements located in a county that

is adjacent to the district's county of jurisdiction if the

commission considers the land, equipment, or improvements:

(1) necessary, required, or convenient for any purpose necessary

or incident to the development and operation of navigable water

or a port located in the district's county of jurisdiction or a

county adjacent to that county; or

(2) may be in aid of, or necessary, required, or convenient for,

the development of industries and businesses on the land in the

county of jurisdiction or a county adjacent to that county.

(c) Notwithstanding any other law or municipal charter, a

district may acquire, and any public or private owner may dispose

of, land, equipment, or improvements on any terms to which the

commission and the property owner agree.

(d) If in connection with an acquisition or disposition of land,

equipment, or improvements under this section the governing body

of a municipality decides to discontinue operations of a port, as

a utility of the municipality or otherwise, the acquisition or

disposition of the land, equipment, or improvements may not be

completed until a majority of the qualified voters of the

municipality voting at an election called and held for that

purpose approve of the discontinuance of the operations.

(e) The commissioners may change the name of the district in

connection with the acquisition of land, equipment, or

improvements under this section.

(f) Notwithstanding the source of the revenue, a district that

acquires land, equipment, or improvements under this section may

use or pledge to the payment of obligations of the district for

the development of any district facility, regardless of the

location of the facility, any revenue of the district, except as

provided by Section 62.209.

(g) Section 41.001(a), Election Code, does not apply to an

election held under this section.

(h) Except as provided by this section, an election held under

this section must be conducted as provided by the Election Code.

Added by Acts 1999, 76th Leg., ch. 504, Sec. 1, eff. June 18,

1999.

Sec. 62.1072. ADDITIONAL COMMISSIONERS FOR ACQUISITIONS FROM

CERTAIN MUNICIPALITIES. (a) A district that acquires land,

equipment, or improvements under Section 62.1071 from a

municipality with a population of more than 35,000 that operates

navigation and port facilities and that is located in a county

adjacent to the county of jurisdiction may add positions for

members of the commission, as determined by the commission. Not

more than two positions may be added to the commission under this

section.

(b) The governing body of the municipality in which the acquired

land, equipment, or improvements are located shall appoint the

additional commissioners.

(c) Commissioners serving in the positions added under

Subsection (a) shall serve terms that are consistent with the law

governing the terms of the other commissioners.

Added by Acts 1999, 76th Leg., ch. 504, Sec. 1, eff. June 18,

1999.

Sec. 62.108. ENTRY ON PROPERTY. The commissioners and the

engineers of a district together with all necessary teams, help,

tools, and instruments may go on any land inside the district to

examine the land and to make plans, surveys, maps, and profiles

without subjecting themselves to the action of trespass.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.109. BIDS. (a) Any person, corporation, or firm which

desires to bid on the construction of any work advertised under

Section 62.110 of this code shall, on application to the

commission, be furnished the survey, plans, and estimates for the

work.

(b) All bids or offers for the work shall be in writing, sealed,

and delivered to the chairman of the commission together with a

certified check for at least five percent of the total amount of

the bid.

(c) If a bid is accepted but the bidder refuses to enter into a

proper contract, the deposit required by Subsection (b) of this

section shall be forfeited to the district.

(d) Any and all bids may be rejected at the discretion of the

commission.

(e) A district may take advantage of the bid procedure in

Sections 63.168-63.170 of this code by passing a simple

resolution and entering it in its minutes.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.110. NOTICE OF BIDS. Notice that a contract is to be

awarded shall be given by publishing notice once a week for two

consecutive weeks in one or more newspapers with general

circulation in the state and by posting notice for at least 14

days in five public places in the county of jurisdiction, one of

which shall be the courthouse door and at least two of which

shall be inside the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1977, 65th Leg., p. 805, ch. 299, Sec. 2, eff.

Aug. 29, 1977.

Sec. 62.111. AWARD OF CONTRACT. (a) All contracts for

improvements, except those carried out and performed by the

government of the United States, shall be awarded by the

commission to the lowest and best responsible bidder.

(b) Nothing in this section shall prevent the making of more

than one improvement. Where more than one improvement is to be

made, a contract may be awarded separately for each improvement

or one contract may be awarded for all the improvements.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.112. INTEREST IN CONTRACTS. No county judge or county

commissioner of any county in a district, board member, or

district engineer may be directly or indirectly interested for

himself or as agent for another in a contract for the

construction of work to be performed by the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.113. FORM OF CONTRACTS. All contracts made by the

commission shall be in writing and signed by the contractors and

at least two of the commissioners, the executive director of the

district, or an authorized representative of the executive

director.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1330, Sec. 10, eff. June 15, 2007.

Sec. 62.114. BOND OF CONTRACTOR. (a) The party, firm, or

corporation to whom a contract is awarded under Section 62.111 of

this code shall execute a bond, payable to the commission, for

twice the amount of the contract price, conditioned on faithful

performance of the obligations, agreements, and covenants of the

contract and that in default of the performance he will pay to

the district all damages sustained by reason of the default.

(b) The bond shall be approved by the commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.115. SUPERVISION OF WORK; REPORT. (a) Unless done

under the supervision of the United States, all work contracted

for by the commission shall be done under the supervision of the

district engineer.

(b) After work is completed according to a contract awarded by

the commission, the district engineer shall make a detailed

report of the work to the commission. The report shall show

whether or not the contract has been fully complied with and if

not, in which particular the contractor has failed to comply.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.116. INSPECTION OF WORK; PAYMENT. (a) The commission

shall inspect the progress of work being done under a contract,

and on completion of the contract, the commission shall draw a

warrant on the county treasurer payable to the contractor or his

assignee for the amount of the contract price. The warrant shall

be paid out of the construction and maintenance fund of the

district.

(b) If the commission considers it advisable, it may contract

for work to be paid for in partial payments as the work

progresses. The partial payments may not exceed in the aggregate

eighty percent of the total amount to be paid under the contract.

The amount of work completed at the time of the partial payment

shall be shown by a certificate of the district engineer.

(c) Nothing in this section shall affect the provisions of this

chapter providing for the construction of any improvements by the

United States.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1971, 62nd Leg., p. 1770, ch. 518, Sec. 16, eff.

May 31, 1971.

Sec. 62.117. ANNUAL REPORT. (a) The commission shall make an

annual report of its official acts and file it with the clerk of

the commissioners court on or before January 1 of each year.

(b) The report shall include in detail:

(1) the kind, character, and amount of work done in the

district;

(2) the cost of the work;

(3) the amount paid out on order and for what purpose paid; and

(4) other data necessary to show the condition of improvements

made under the provisions of this chapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.118. COOPERATION WITH UNITED STATES. (a) If a river,

creek, stream, bay, canal, or waterway to be improved is

navigable or the proposed improvement is of a nature which

requires the permission or consent of the United States, the

commission may obtain the required permission or consent of the

United States.

(b) Instead of or in addition to employing an engineer as

provided in Section 62.076 of this code the commission may:

(1) adopt any survey of a river, creek, canal, stream, bay, or

waterway previously made by the United States;

(2) arrange for surveys, examinations, and investigations of the

proposed improvement; and

(3) arrange for supervision of the work of improvement by the

United States.

(c) The commission may cooperate and act with the United States

in any and all matters relating to the construction and

maintenance of canals and the improvement and navigation of

navigable rivers, bays, creeks, streams, canals, and waterways.

(d) The authority to cooperate shall extend to surveys, work, or

expenditures of money made or to be made either by the commission

or by the United States.

(e) The United States may aid in all such matters, and the

commission shall have authority to consent to the United States

entering on and taking management and control of the work where

necessary or permissible under the laws, regulations, and orders

of the United States.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.119. PREFERENCE LIEN; WAIVER; ENFORCEMENT. (a) If a

district leases, rents, furnishes, or supplies water to any

person, association of persons, water improvement district, or

corporation for the purpose of irrigation, the district shall

have, without regard to contract, a preference lien superior to

every other lien on the crop or crops raised on the land which is

irrigated.

(b) If any district obtains a water supply under contract with

the United States, the board of directors of the district may, by

resolution entered in the minutes and with consent of the

secretary of the interior, waive the preference lien, in whole or

in part.

(c) For the enforcement of the lien provided in Subsection (a)

of this section, all districts are entitled to all the rights and

remedies prescribed by Title 84, Revised Civil Statutes of Texas,

1925, as amended, for the enforcement of the lien between

landlord and tenant.

(d) The authority granted by this section shall be cumulative

of, and in addition to, the authority granted by other laws.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.120. CONTRACT FOR AND LEASE OF WATER SYSTEM. (a) A

district may enter into operating contracts and leases with

cities and other governmental subdivisions for the operation of

the portions of the district's water system which are designated

by the board.

(b) To the extent that the proceeds of revenue bonds were used

to acquire the portion leased, the annual payments paid by the

lessee to the district shall be in a sum which is sufficient to

permit the district to pay the proportionate part of the

principal, interest, reserves, and other requirements provided by

the bond proceedings on any revenue bonds which were issued to

acquire the leased properties.

(c) Bonds issued to acquire, improve, enlarge, or extend leased

properties may mature serially or otherwise not more than 50

years from their date of issue.

Added by Acts 1971, 62nd Leg., p. 1625, ch. 452, Sec. 2, eff. May

26, 1971.

Sec. 62.121. CONTRACTS AND OBLIGATIONS TO ACCOMPLISH DISTRICT

PURPOSES AND EXERCISE DISTRICT POWERS. (a) A district may enter

into a contract with any person, including a municipality or

other political subdivision in a county adjacent to the district,

in order to accomplish any district purpose or exercise any

district power.

(b) As part of a contract under this section, a district may

issue obligations, including obligations secured by ad valorem

taxes, and use the proceeds of such obligations to provide a

project located in a county adjacent to the district that serves

to accomplish a district purpose or exercise a district power in

such county.

Added by Acts 2005, 79th Leg., Ch.

426, Sec. 5, eff. September 1, 2005.

Sec. 62.122. DISPOSITION OF SALVAGE OR SURPLUS PERSONAL

PROPERTY. The commission may periodically dispose of surplus or

salvage personal property in the same manner as the commissioners

court of a county under Subchapter D, Chapter 263, Local

Government Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1330, Sec. 11, eff. June 15, 2007.

SUBCHAPTER E. GENERAL FISCAL PROVISIONS

Sec. 62.151. CONSTRUCTION AND MAINTENANCE FUND. (a) The

construction and maintenance fund shall include money received

from the sale of bonds and all other sources except tax

collections placed in the sinking fund to pay the principal of

and the interest on bonds.

(b) After the original petition is filed, all expenses

necessarily incurred in connection with the creation,

establishment, and maintenance of the district shall be paid from

the construction and maintenance fund.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.152. WARRANTS. The commission may draw warrants:

(1) to pay for legal services;

(2) to pay the salary of the engineer, his assistant, and any

other employees; and

(3) to pay all expenses incident to operation of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.153. DUTIES OF DISTRICT TREASURER. The district

treasurer shall:

(1) open an account for all funds received by him for the

district and all district funds which he pays out;

(2) pay out money on vouchers signed by the chairman of the

commission, any two members of the commission, or the

commissioners court, or any two of any number of persons

delegated by the commission with authority to sign vouchers,

provided that the commission may, in such delegation, limit the

authority of such persons and may require that each furnish a

fidelity bond in such amount as the commission shall specify and

subject to commission approval;

(3) carefully preserve all orders for the payment of money; and

(4) render a correct account to the commissioners court of all

matters relating to the financial condition of the district as

often as required by the commissioners court.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1975, 64th Leg., p. 1915, ch. 618, Sec. 1, eff.

Sept. 1, 1975.

Sec. 62.154. APPLICABILITY OF SECTIONS 62.155-62.159. Sections

62.155-62.159 of this code apply to all revenue, income, money,

funds, or increments except revenue derived from taxation which

may result from the ownership and operation of the district's

improvements and facilities. However, these sections do not apply

to any of the following counties:

(1) Matagorda;

(2) Fort Bend;

(3) Brazoria;

(4) Chambers;

(5) Galveston; and

(6) Harris.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.155. DEPOSIT IN BANKING CORPORATION. (a) Instead of

depositing the revenue of the district in the manner provided by

law for districts, the commission may deposit the revenue in a

banking corporation in the manner provided in Section 62.156 of

this code.

(b) On selection of a banking corporation by the commission

under Subsection (a) of this section, revenue of the district

held by anyone other than the selected banking corporation, on

order of the commission, shall be deposited in the selected

banking corporation to the credit of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.156. SELECTION OF DEPOSITORY. The commission shall

select a depository as provided by Section 60.271.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1997, 75th Leg., ch. 1400, Sec. 3, eff. Sept. 1,

1997.

Sec. 62.159. CONFLICTS WITH PRIOR BONDS OR OTHER LAWS. If

Sections 62.154-62.158 of this code conflict with the provisions

of any bonds issued by a district and secured in whole or in part

by a pledge of revenue, with the proceedings authorizing the

bonds, or with any special act relating to one specific district,

the bonds, proceedings, and special act shall control over these

sections.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.160. MAINTENANCE TAX. The commissioners courts of the

respective counties inside each district may levy and have

assessed and collected for the maintenance, operation, and upkeep

of the district and the improvements constructed by the district

an annual tax not to exceed 10 cents on the $100 valuation on all

property inside the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER F. BOND PROVISIONS

Sec. 62.191. ISSUANCE OF NAVIGATION BONDS. (a) After the

commission determines the cost of proposed improvements,

incidental expenses, and maintenance costs, it shall certify to

the commissioners court of the county of jurisdiction the amount

of bonds necessary to be issued.

(b) The commissioners court, at a regular or special meeting,

shall issue an order directing the issuance of navigation bonds

for the district in the amount so certified. The amount of bonds

may not be more than the amount authorized by the election.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.192. ISSUANCE OF ADDITIONAL BONDS. (a) If the proceeds

of bonds issued by a district are insufficient to complete the

proposed improvement or construction, if the commissioners decide

to begin other and further construction or improvements, or if

additional funds are required to maintain the improvements made,

the commission shall certify to the commissioners court the

necessity for an additional bond issue.

(b) Unless the amount previously authorized has been exhausted,

the commissioners court shall issue the bonds.

(c) The certification to the court shall state:

(1) the amount of bonds required;

(2) the purpose of the bonds;

(3) the rate of interest; and

(4) the length of time for which the bonds are to run.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.193. BOND ELECTION. (a) If the authorized amount of

bonds is exhausted, the commissioners court shall order an

election on the issuance of additional bonds to be held in the

district at the earliest legal time.

(b) The ballots shall be printed to provide for voting for or

against the proposition: "The issuance of bonds and the levy of a

tax to pay for the bonds."

(c) Notice shall be given, the election conducted, and the

returns canvassed in the manner provided for the original bond

election in Subchapter B of this chapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.194. ORDER FOR BONDS AND TAX. If on the canvass of the

vote it is determined that a majority of the votes cast at the

election were in favor of the issuance of bonds and levy of tax,

the commissioners court shall issue an order directing the

issuance of the bonds and the levy of a tax.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.195. FORM OF BONDS. (a) Bonds issued under the

provisions of this chapter shall be issued in the name of the

district, signed by the county judge of the county of

jurisdiction, and attested by the county clerk of the county of

jurisdiction with the seal of the commissioners court of the

county of jurisdiction affixed to them.

(b) The bonds shall be issued in the denominations and payable

at the time or times, not more than 40 years from their date,

which may be considered most expedient by the commissioners

court.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.196. DUTIES OF ATTORNEY GENERAL. (a) Before the bonds

are offered for sale, the district shall send to the attorney

general:

(1) a copy of the bonds to be issued;

(2) a certified copy of the order of the commissioners court

levying the tax;

(3) a copy of the order of the commissioners court levying the

tax to pay interest and provide a sinking fund;

(4) a statement of the total bonded indebtedness of the

district, including the series of bonds proposed and the assessed

value of property for the purpose of taxation, as shown by the

last official assessment by the district or, if the district has

made no prior assessment, the last official assessment by the

county; and

(5) other information which the attorney general may require.

(b) The attorney general shall carefully examine the bonds in

connection with the facts, the constitution, and the laws on the

execution of the bonds.

(c) If as the result of the examination the attorney general

finds that the bonds were issued in conformity with the

constitution and laws and that they are valid and binding

obligations on the district, he shall officially certify the

bonds.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

Sec. 62.197. REGISTRATION OF BONDS. After the bonds have been

examined by the attorney general and his certificate issued, they

shall be registered by the comptroller in a book to be kept for

that purpose, and the certificate of the attorney general shall

be preserved in the record for use in the event of litigation.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.198. VALIDITY OF BONDS. (a) After the bonds have been

approved by the attorney general and registered by the

comptroller, they shall be held in every action, suit, or

proceeding in which their validity is or may be brought in

question prima facie valid and binding obligations.

(b) In every action brought to enforce collection of bonds or

interest on them, the certificate of the attorney general, or a

duly certified copy of it, shall be admitted and received as

prima facie evidence of the validity of the bonds and the coupons

attached.

(c) The only defense that can be offered against the validity of

the bonds or coupons is forgery or fraud.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.199. RECORD OF BONDS. (a) After bonds have been issued

under the provisions of this chapter, the board shall procure and

deliver to the treasurer of the county of jurisdiction a

well-bound book in which a record shall be kept of all the bonds.

(b) A record shall be kept in the book of:

(1) the bond numbers and amount of the bonds;

(2) the rate of interest;

(3) the date of issuance and the date when the bonds are due and

where payable;

(4) the proceeds from the bonds;

(5) the tax levy to pay interest on and to provide a sinking

fund for bond payment; and

(6) any payment of a bond.

(c) The book shall at all times be open to the inspection of

interested parties, either taxpayers, bondholders, or otherwise,

in the district.

(d) The county treasurer shall receive for his services in

recording these matters the same fees which are allowed by law to

the county clerk for similar records.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.200. SALE OF BONDS. (a) After the bonds have been

registered, the chairman of the commission shall offer the bonds

for sale and shall sell the bonds on the best terms and for the

best price possible. None of the bonds shall be sold for less

than face par value and accrued interest.

(b) After money is received from the sale of bonds, it shall be

paid to the county treasurer and he shall place it to the credit

of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.201. CHAIRMAN'S BOND. Before the chairman of the

commission may sell any bonds, he shall execute a good and

sufficient bond, payable to the county judge or his successors in

office. The bond shall be approved by the commissioners court and

shall be for an amount not less than the amount of the bonds

issued, and shall be conditioned on the faithful discharge of his

duties.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.202. TAXES; SINKING FUND INVESTMENT. (a) After

district bonds have been voted, the commissioners court shall

levy and have assessed and collected on all property in the

district taxes sufficient in amount to pay the interest on the

bonds and to annually deposit an amount in the sinking fund

sufficient to discharge and redeem the bonds at their maturity.

(b) If advisable, the sinking fund shall from time to time be

invested by the commissioners court in county, municipal,

district, or other bonds which may be approved by the attorney

general.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.203. ISSUANCE OF REFUNDING BONDS; FORMALITIES. (a) A

district which has outstanding bonds may, by order of the

commissioners court of the county of jurisdiction and without

submitting the proposition to an election, authorize and issue

its refunding bonds for the purpose of retiring all or any part

of its outstanding bonds.

(b) The refunding bonds may mature serially or otherwise in not

more than 40 years from their date.

(c) The refunding bonds shall be executed in the name of the

district by the county judge and county clerk under the seal of

the commissioners court and shall in other respects have the

details and be issued in the manner provided by the commissioners

court in the order authorizing the bonds.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.204. REFUNDING BONDS SOLD AT PAR. The refunding bonds

shall be sold by the commission at not less than their par value,

delivered to the holders of not less than a like par amount of

the bonds of the district authorized to be refunded in exchange

for the prior bond obligations, or sold in part and exchanged in

part.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.205. APPROVAL OF REFUNDING BONDS BY ATTORNEY GENERAL.

The refunding bonds shall be submitted to the attorney general

for approval and shall be registered by the comptroller in the

same manner and with the same effect as is now provided by law

for the approval and registration of municipal bonds.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.206. TAX LEVY FOR REFUNDING BONDS. (a) If a district

issues refunding bonds, the district shall annually levy taxes on

all taxable property in the district sufficient to pay interest

on the bonds as it becomes due and to pay the principal of the

bonds at maturity.

(b) In making the annual levies, the district may take into

consideration estimated delinquencies based on tax collection

experience over the preceding years and levy the taxes in an

amount, after deduction of estimated delinquencies, sufficient to

pay principal and interest requirements and the cost of tax

collection.

(c) In its discretion and so far as consistent with the rights

of the holders of the bonds refunded, a district may pledge to

the payment of the refunding bonds the proceeds of taxes levied

for payment of the bonds refunded and delinquent at the time of

the authorization of the refunding bonds, cash or securities in

the sinking fund maintained for payment of the bonds refunded, or

both.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.207. AUTHORITY OF SECTIONS 62.203-62.206. Sections

62.203-62.206 of this code shall, without reference to other

laws, constitute full authority for the issuance of refunding

bonds. No proceedings, publications, elections, or referendums

other than those required in Sections 62.203-62.206 shall be

necessary to the authorization and issuance of refunding bonds.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.208. REVENUE BONDS. (a) A district may issue revenue

bonds on the terms and under the provisions of Chapter 111, Acts

of the 43rd Legislature, 1st Called Session, 1933, or Chapter 38,

Acts of the 47th Legislature, Regular Session, 1941:

(1) to purchase, construct, improve, enlarge, extend, and repair

dams, reservoirs, water rights, water wells, canals, pipelines,

pumps, pump stations, land, easements, rights-of-way, and other

property and facilities necessary to provide a water supply for

the irrigation of land and for industrial, commercial, domestic,

municipal, and other beneficial uses;

(2) to accomplish any of the purposes designated in the

previously mentioned two acts; and

(3) for general improvement purposes without designating the

improvement.

(b) If the bonds are issued for the purposes stated in

Subsection (a)(1) of this section, the district may own and

operate the facilities and sell and deliver water to any person.

The properties and facilities, the uses for the water supply, and

the purchasers of the water may be inside or outside the

boundaries of the district but may not be inside the boundaries

of any other previously created navigation district or flood

control district.

(c) If the bonds are issued for general improvement purposes,

the proceeds may be spent for any purpose designated in this

section.

(d) As each installment of an authorized issue of bonds is

prepared for delivery, the commission shall specify the

particular purposes for which the proceeds of that installment

will be spent.

(e) A district may enter into operating contracts and leases

with responsible persons or corporations for the operation of

those portions of the district's water distribution system which

the commission may designate. In that case, the annual rentals to

be paid to the district by the lessee shall be a sum sufficient

to permit the district to meet its obligations for the payment of

that proportionate part of any revenue bonds, including

principal, interest, reserves, and other requirements provided in

the bond proceedings, which were issued to acquire the leased

properties.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.209. USE OF BOND PROCEEDS FOR CERTAIN ACQUISITIONS OF

CERTAIN DISTRICTS. A district to which Section 62.1071 applies

may not spend for the acquisition of land, equipment, or

improvements under that section the proceeds of bonds authorized

by the district's voters before the district undertakes the

acquisition.

Added by Acts 1999, 76th Leg., ch. 504, Sec. 2, eff. June 18,

1999.

SUBCHAPTER G. TAX PROVISIONS

Sec. 62.251. ASSESSMENT AND COLLECTION OF TAXES. The assessor

and collector of each county in which the district is located

shall assess and collect the taxes levied by the district in the

county.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

SUBCHAPTER H. ANNEXATION

Sec. 62.291. ANNEXATION AUTHORITY. A district created under

this chapter or converted from a district created under Article

III, Section 52, of the Texas Constitution, into a conservation

and reclamation district under Article XVI, Section 59, of the

Texas Constitution, may extend its boundaries and annex adjacent

territory.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.292. PETITION. Before territory is annexed to the

district, a petition signed by 50 or a majority of the electors

residing in the adjacent territory proposed to be annexed shall

be presented to the commission, requesting an election in the

adjacent territory to determine whether or not the territory will

be annexed and whether or not it will assume its pro rata part of

the outstanding bonded debt of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.293. SCHEDULING PETITION FOR HEARING; NOTICE. (a)

After a petition is presented under Section 62.292 of this code,

the commission shall set the petition for a hearing to be held

within 10 days from the date of presentation of the petition.

(b) Notice of the hearing shall be posted at three public places

in the territory proposed to be annexed for at least five days

before the hearing on the petition. The notice shall include the

time and place of the hearing and the boundaries of the territory

proposed to be annexed.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.294. HEARING. The commission shall hold the hearing on

the subject of annexation of adjacent territory by the district,

and any person who has taxable property in the territory proposed

to be annexed may appear in person or by counsel and offer

testimony or argument for or against the inclusion of all or any

part of the land proposed to be annexed.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.295. ELECTION ORDER. If after the hearing the

commission finds that inclusion of the territory proposed to be

annexed would be a direct benefit to all the land in that

territory, the commission shall order an election to be held in

the territory proposed to be annexed.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.296. NOTICE OF ELECTION. (a) The election shall be

held not less than 20 nor more than 30 days from the day of the

election order and after notice is given.

(b) Notice of the election shall be published once a week for 20

days immediately preceding the election in some newspaper

published in the territory proposed to be annexed. If no

newspaper is published in the territory, notice shall be posted

in three public places inside the territory for at least 20 days

immediately preceding the election.

(c) The notice:

(1) shall give the time and place or places for holding the

election;

(2) shall give the boundaries of the territory proposed to be

annexed; and

(3) may contain the substance of the order of the commission

ordering the election.

(d) The secretary of the commission shall have the notice

published or posted.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.297. BALLOTS. The ballots for the election shall be

printed to allow for voting for or against: "Annexation to the

navigation district."; and "Assumption of a pro rata part of the

bonded debt of the navigation district."

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.298. ELECTION OFFICIALS. The commission shall appoint

one judge and two clerks for each election box or place to hold

the election. The judge and clerks shall be electors in the

territory proposed to be annexed and shall reside near the place

for holding the election.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.299. CANVASS OF VOTE; ENTRY OF ORDER. (a) The election

judges shall certify the election returns to the commission, and

the commission shall canvass the returns.

(b) If a majority of the electors voting at the election favor

annexation and assumption of the pro rata part of the bonded debt

of the district, the commission shall enter an order in its

minutes annexing the territory, and from and after the entry of

the order, the annexed territory shall be a part of the district

with all the rights, benefits, and burdens of property originally

situated in the district.

(c) If a majority of the electors voting at the election favor

annexation and the proposition to assume the bonded debt fails to

carry, the commission shall enter an order in its minutes

annexing the territory to the district, and from and after the

entry of the order, the annexed territory shall be a part of the

district with the exception of the assumption of the outstanding

bonded indebtedness. The annexed territory shall be subject to a

tax for maintenance and operation and shall be liable for all

other bonded indebtedness and other indebtedness thereafter

legally imposed by the district.

(d) After an order of annexation has been entered in the minutes

of the commission, a certified copy of the order shall be

prepared by the secretary of the commission and shall include the

boundaries of the territory annexed. The secretary shall record

the order or have it be recorded in the real estate records of

the county or counties in which the territory is located.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.300. AUTHORITY TO ANNEX OTHER DISTRICTS. Except as

otherwise provided by this subchapter, a district created under

Article XVI, Section 59, of the Texas Constitution may be annexed

and become a part of another adjacent district created under the

general law in the same manner as provided in Sections

62.292-62.299 of this code.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.301. DUTIES OF COMMISSION OF ANNEXED DISTRICT. If a

district proposes to annex an adjacent district, the commission

of the district proposed to be annexed shall:

(1) conduct the hearing;

(2) order the election;

(3) canvass the returns of the election; and

(4) perform the other duties and procedures provided in Sections

62.292-62.299 of this code.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.302. CERTIFICATION OF ELECTION RESULTS. If the election

in a district proposed to be annexed results in a majority of the

votes of the electors voting at the election favoring annexation,

the commission of the district proposed to be annexed shall

certify the election result together with the metes and bounds of

the district to the commission of the annexing district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.303. HEARING BY ANNEXING DISTRICT; NOTICE. (a) When

the election result is certified to the commission of the

annexing district, the commission of the annexing district shall

conduct a hearing to determine whether or not it will be a

benefit to the annexing district to annex the territory.

(b) The hearing shall be conducted after the commission has

given five days' notice in some newspaper published in the

annexing district.

(c) If it is found at the hearing that the annexation of the

adjacent district would be a benefit to the territory of the

annexing district, the commission shall enter an order in its

minutes annexing the district and from and after the entry of the

order, the adjacent district shall be a part of the annexing

district with all rights and privileges of territory originally

situated in the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.304. ASSUMPTION OF BONDED DEBT. (a) Unless a majority

of the electors of each of the districts approves it, the

annexing district and the district to be annexed may not assume

the outstanding bonded debt of the other.

(b) Annexation shall in no way affect the outstanding debt or

any other valid obligation of either the annexing district or the

district to be annexed.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.305. LEVY OF TAXES ON ANNEXED DISTRICT. The commission

of the annexing district shall annually levy and collect

sufficient taxes in the district to be annexed to discharge all

valid outstanding obligations of the district to be annexed.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.306. DISSOLUTION OF ANNEXED DISTRICT. From and after

the entry of the order annexing the district, the annexed

district shall be dissolved. All powers previously vested in the

annexed district and the commission of the annexed district shall

be vested, respectively, in the annexing district and the

commission of the annexing district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.307. ANNEXATION OF WHOLE OF ADJACENT COUNTY. If the

territory included inside the boundaries of the annexing district

consists of all of a single county and the territory to be

annexed consists of all of an adjacent county, the adjacent

territory may be annexed in the manner provided in Sections

62.291-62.306 of this code, except the commissioners court of the

county to be annexed shall:

(1) conduct the hearing;

(2) order the election;

(3) canvass the returns of the election; and

(4) perform all other duties provided by this subchapter for the

commission of the annexing district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.308. HEARING. The commissioners court of the county to

be annexed shall conduct the hearing at some place inside the

county to be annexed.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.309. ORDER OF ELECTION; BALLOTS. The commissioners

court of the county to be annexed may order an election, as

requested in the petition for hearing, on either or both

propositions included in the ballot form in Section 62.297 of

this code.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.310. CERTIFICATION OF ELECTION RESULT. If the

proposition or propositions carries by a majority of the vote of

the electors voting at the election, the commissioners court of

the county to be annexed shall certify the election result to the

commission of the annexing district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.311. HEARING BY ANNEXING DISTRICT. After the

certification of the election result, and after five days' notice

in some newspaper published inside the annexing district, the

annexing district shall conduct a public hearing to determine

whether or not it would be a benefit to the annexing district to

annex the adjacent county.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.312. ORDER OF ANNEXATION. If at the hearing it appears

that annexation of the adjacent county would be a benefit to the

annexing district, the commission shall enter an order in the

minutes annexing the county. From and after the entry of the

order, the county shall be a part of the annexing district with

all rights and privileges of territory originally situated in the

district and with the right of representation on the commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.313. OBLIGATIONS NOT AFFECTED; PRO RATA ASSUMPTION. (a)

Except as provided in Subsection (b) of this section, annexation

shall in no way affect the bonded debt or any other valid

outstanding obligation of the annexing district.

(b) If the voters at the annexation election in the county

annexed vote to assume a pro rata part of the bonded debt of the

annexing district, pro rata assumption shall be binding. If that

proposition is not approved by a majority of those electors

voting in the election, the persons and property within the

county annexed shall never be bound to the payment of any debt of

the annexing district outstanding at the time of annexation.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.314. ADDITIONAL COMMISSION MEMBERS. (a) From and after

the entry of the order of annexation, the commission shall be

constituted as provided in this section.

(b) The commissioners court of the annexed county shall appoint

two commissioners, both of whom shall be electors who reside in

the district. The two commission members shall be additional

members of the commission of the district and shall have the same

duties and receive the same compensation as incumbent commission

members.

(c) The additional commission members shall hold office for a

term equal to and expiring with the terms of the incumbent

commission members or, if the members of the commission are

serving staggered terms, expiring with the term of the commission

member whose term first expires.

(d) At the expiration of the terms of the additional commission

members, the terms of all commission members shall be

automatically terminated.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.315. CHANGE OF MEMBERSHIP OF NAVIGATION BOARD. (a)

After the annexation, the board shall be composed of the county

judges and commissioners courts of the county of the annexing

district and of the annexed county.

(b) Each individual member of the board shall be entitled to a

vote and a majority in number of the individuals composing the

board shall constitute a quorum. The action of a majority of the

quorum shall control.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.316. PERMANENT COMMISSION ORGANIZATION FOLLOWING

ANNEXATION. (a) After the expiration and termination of the

terms of commission members as provided for in Section 62.314 of

this code, the commission shall be organized as provided by this

section.

(b) The commission shall be managed, governed, and controlled by

five commission members.

(c) The commissioners courts of the county of the annexing

district and of the annexed county shall each, by majority vote,

appoint two commission members for a term of two years.

(d) At the expiration of the term of office of each commission

member, the commissioners court which appointed that member

shall, by majority vote, appoint a successor for a term of two

years.

(e) The fifth commission member shall be chairman and shall

serve for a term of two years. He shall be selected by a majority

vote of the board of the district and appointed by the board.

(f) If any vacancy occurs through the death, resignation, or

otherwise of any commission member, it shall be filled as in the

first instance by appointment for the unexpired term.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.317. PROVISIONS GOVERNING COMMISSION. (a) Each

commissioner appointed under Section 62.314 or 62.316 of this

code shall be an elector of the district and shall serve his full

term and until his successor is elected and has qualified unless

sooner removed by the authority which appointed him for

malfeasance or nonfeasance in office.

(b) Each commissioner shall execute a bond, take the oath, and

have the powers and duties prescribed by the law applicable to

the annexing district at the time of the annexation.

(c) Each commissioner is entitled to receive the compensation

determined by the board.

(d) The commission, by majority vote, may execute all contracts

and take all actions relating to governing the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 62.318. LAW GOVERNING DISTRICT. (a) The only changes made

in the organization and operation of an annexing district which

annexes an adjacent county are those contained in this

subchapter.

(b) Each district annexing an adjacent county shall continue

after the annexation to be governed by and subject to all of the

laws applicable to the annexing district at the time of

annexation.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.



CHAPTER 63. SELF-LIQUIDATING NAVIGATION DISTRICTS

WATER CODE

TITLE 4. GENERAL LAW DISTRICTS

CHAPTER 63. SELF-LIQUIDATING NAVIGATION DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 63.001. DEFINITIONS. As used in this chapter:

(1) "District" means a self-liquidating navigation district.

(2) "Board" means the navigation board.

(3) "Commission" means the board of navigation and canal

commissioners.

(4) "Commissioner" means a member of the commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER B. CREATION OF DISTRICT; CONVERSION OF DISTRICT

Sec. 63.021. SELF-LIQUIDATING DISTRICTS. (a) All navigation

districts organized under the provisions of Article XVI, Section

59, of the Texas Constitution, and the provisions of Chapter 62

of this code, or organized under any local and special law

enacted under the provisions of Article XVI, Section 59, of the

Texas Constitution, which have voted bonds but have not issued or

disposed of the bonds, and all districts organized under the

provisions of this chapter are self-liquidating in character and

may be made self-supporting and return the construction cost of

the district within a reasonable period by tolls, rents, fees,

assessments, or other charges other than taxation.

(b) The district shall be considered as coming originally within

the scope of this chapter, and the proceedings in Sections

63.039-63.044 of this code are not required as a prerequisite to

the exercise of the rights, powers, privileges, and benefits of

this chapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.022. CREATION. A district of the character provided in

Section 63.021 of this code may be created as provided in this

chapter to operate under the provisions of Article XVI, Section

59, of the Texas Constitution.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.023. AREA INCLUDED IN DISTRICT. A district may include

all or part of a village, town, city, road district, drainage

district, irrigation district, levee district, other improvement

district, conservation and reclamation district, or municipal

corporation, but may not include more than all or parts of two

counties.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.024. PETITION TO CREATE SINGLE-COUNTY DISTRICT. (a) To

create a district located wholly in one county, a petition signed

by 25 of the electors, or if there are fewer than 75 electors in

the proposed district, by one-third of them, shall be presented

at any regular or special session of the commissioners court of

the county in which the land to be included in the district is

located.

(b) The petition shall include:

(1) a request for the establishment of a district;

(2) a description of the boundaries of the proposed district,

accompanied by a map;

(3) a statement of the general nature of the improvements

proposed;

(4) an estimate of the probable cost; and

(5) the designation of a name for the district which shall

include the name of the county.

(c) A deposit of $500 and an affidavit stating the

qualifications of the petitioners shall accompany the petition.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.025. PETITION TO CREATE DISTRICT IN TWO COUNTIES. (a)

If the proposed district is located in two counties, a petition

of the nature provided in Section 63.024 shall be presented to

the commissioners court of the county which includes the greater

part of the district, and this county shall be the county of

jurisdiction with relation to all matters concerning the

district.

(b) The petition shall be signed by 25 residents in the

territory of each county to be included in the proposed district

or if there are fewer than 75 residents in the territory of

either of the counties, then by one-third of the residents and

shall be accompanied by a deposit of $500.

(c) The name of the district shall include the name of the

county which has jurisdiction.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.026. NAVIGATION BOARD. (a) The navigation board shall

include the county judge and the members of the commissioners

court and the mayor and the aldermen or commissioners of the city

or cities.

(b) A majority in number of the persons composing the board

shall constitute a quorum, and the action of a majority of the

quorum shall control.

(c) The board shall pass on the petition to create the district

and the election to approve creation of the district with each

individual member having one vote.

(d) The duties and powers of the county judge and members of the

commissioners court, the mayor and aldermen or commissioners of

cities, and the county clerk and other officers are a part of the

legal duties of the officials which they shall perform without

additional compensation, unless otherwise provided in this

chapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.027. HEARING. At the same session the petition is

presented, the commissioners court shall order a hearing to be

held at a regular or special session of the commissioners court,

not less than 60 days from the date the petition is presented.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.028. NOTICE OF HEARING. (a) The commissioners court

shall order the clerk to give notice of the date and place of the

hearing by posting a copy of the petition and the order of the

commissioners court at the courthouse door and at four other

public places inside the boundaries of the proposed district.

(b) If the district is composed of more than one county, the

notices provided in Subsection (a) of this section shall be

posted in each county.

(c) The notices shall be posted not less than 20 days

immediately preceding the day set for the hearing.

(d) The clerk is entitled to receive $1 for each notice he posts

and five cents a mile for each mile necessarily traveled to post

the notices.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.029. HEARING BY NAVIGATION BOARD. (a) If the proposed

district includes all or part of a city acting under special

charter granted by the legislature, the hearing shall be held

before the board at the regular meeting place of the

commissioners court.

(b) The commissioners court shall order a hearing before the

board not less than 30 nor more than 60 days from the day the

petition is presented without reference to any term of the court,

and notice of the hearing shall be given as provided in Section

63.028.

(c) The county clerk shall record the proceedings of the board

in the book kept for that purpose, and this record shall be

available for public inspection.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.030. CONDUCT OF HEARING. (a) The commissioners court

or the board has exclusive jurisdiction to hear and determine all

contests and objections to the creation of the proposed district

and all matters relating to the creation of the proposed

district.

(b) The commissioners court or the board may adjourn the hearing

from day to day, and all judgments or decisions shall be final

unless otherwise provided in this chapter.

(c) Any person who has taxable property in the proposed district

or who might be affected by creation of the district may appear

at the hearing and support or oppose creation of the proposed

district and may offer testimony relating to:

(1) the necessity and feasibility of the proposed district;

(2) the benefits to accrue from formation of the proposed

district;

(3) the boundaries of the proposed district; or

(4) any other matter concerning the proposed district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.031. FINDINGS. (a) If it appears at the hearing that

the proposed improvements are feasible and practicable and would

be a public benefit and utility, the commissioners court or the

board shall make these findings and approve the boundaries stated

in the petition, or if it does not approve the boundaries in the

petition, the court or board shall define the boundaries of the

district which are approved.

(b) Changes may not be made in the proposed boundaries until

notice is given and a hearing held in the manner provided in this

subchapter.

(c) If the commissioners court or board finds that the proposed

improvement is not feasible or practicable, or that it would not

be a public benefit or public utility and that the establishment

of the district is unnecessary, the court or board shall make

these findings and dismiss the petition at the cost of

petitioners. Dismissal of the petition shall not prevent

presentation of another petition at a later date.

(d) The commissioners court or the board shall enter all

findings in its records or minutes, together with a map of the

district if the boundaries in the petition are changed.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.032. PROVIDING FUNDS FOR PROPOSED IMPROVEMENTS. (a) If

the commissioners court or the board approves the boundaries in

the petition or as changed and decides to grant the petition, it

shall determine the amount of money necessary for the

improvements and all expenses connected with the improvements and

whether to issue bonds for the full amount or, in the first

instance, for a less amount.

(b) The commissioners court or the board shall specify the

amount of bonds to be issued, the maximum term for which the

bonds will run, and the rate of interest.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.033. ELECTION ORDER. (a) If the commissioners court or

the board finds in favor of the creation of the district, the

commissioners court of the county of jurisdiction shall order an

election and submit to the electors residing in the district the

proposition of whether or not the district shall be created and

whether or not the bonds shall be issued and a tax levied

sufficient to pay the interest and provide a sinking fund to

redeem the bonds at maturity.

(b) The election order shall specify the amount of the bonds to

be issued, the term for which the bonds will run, and the rate of

interest.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.034. NOTICE OF ELECTION. (a) The clerk of the court of

jurisdiction shall give notice of the election by posting notices

at the courthouse door of the county in which the district is

located and at four other public places in the proposed district.

(b) If the district is composed of more than one county, the

notices shall be posted in each county.

(c) The notices shall be posted for 30 days immediately

preceding the time set for the election.

(d) The notices shall include:

(1) the time and place of the election;

(2) the proposition to be voted on;

(3) the purpose for which the bonds are to be issued;

(4) the amount of the bonds; and

(5) a copy of the election order.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.035. BALLOTS. The ballots for the election shall be

printed to provide for voting for or against: "The navigation

district and the issuance of bonds and the levy of a tax to pay

for the bonds."

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.036. CONDUCT OF ELECTION. The commissioners court shall

create and define, by order, the voting precincts in the district

and shall name convenient polling places in the precincts. It

shall appoint the judges and other necessary election officials

and shall hold the election at the earliest legal time.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.037. RETURNS OF ELECTION. (a) Immediately after the

election, the officers holding the election shall make returns of

the result to the commissioners court of jurisdiction and return

the ballot boxes to the clerk of the court.

(b) The clerk shall keep the ballot boxes safely and deliver

them, together with the returns of the election, to the

commissioners court at its next regular or special session.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.038. DECLARATION OF RESULT. The court shall canvass the

vote and return at the session when it receives the ballot boxes

and returns of the election. If it finds that a majority of those

voting at the election voted in favor of the proposition, the

court shall declare the result of the election to be in favor of

the district, issuance of the bonds, and the levy of the tax, and

shall enter the following declaration in its minutes:

"Commissioners Court of __________ County, Texas, __________ term

A.D. __________, in the matter of the petition of __________ and

__________ and others praying for the establishment of a

navigation district, and issuance of bonds and levy of taxes in

said petition described and designated by the name of __________

Navigation District. Be it known that at an election called for

the purpose in said district, held on the __________ day of

__________ A.D. __________ a majority of the electors voting

thereon voted in favor of the creation of said navigation

district, and the issuance of bonds and levy of a tax. Now,

therefore, it is considered and ordered by the court that said

navigation district be, and the same is hereby established by the

name of __________ Navigation District, and that bonds of said

district in the amount of __________ dollars be issued, and a tax

of __________ cents on the $100, valuation, or so much thereof as

may be necessary to be levied upon all property within said

navigation district, whether real, personal, mixed or otherwise,

sufficient in amount to pay the interest on such bonds and

provide a sinking fund to redeem that at maturity, and that if

said tax shall at any time become insufficient for such purpose

same shall be increased until same is sufficient. The metes and

bounds of said district being as follows: (Giving metes and

bounds)."

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.039. CONVERSION OF DISTRICT. Any navigation district

organized under the provisions of Article XVI, Section 59, of the

Texas Constitution, or Article III, Section 52, of the Texas

Constitution, and not originally within the scope of this

chapter, may be converted into a self-liquidating district

operating under this chapter in the manner provided in Sections

63.040-63.044 of this code.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.040. RESOLUTION TO CONVERT. (a) The commission, by

resolution entered in the minutes, shall declare that in its

judgment it is for the best interest of the district and will

benefit the land and property in the district to operate under

the provisions of this chapter, permitting the district to become

self-liquidating and to return the construction cost within a

reasonable period by means of tolls, rents, fees, assessments, or

other charges other than taxation.

(b) The commission shall designate in the resolution the

sections of this chapter under which the district wishes to

operate.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.041. NOTICE. (a) Notice of the adoption of a

resolution under Section 63.040 of this code shall be given by

publishing the resolution in a newspaper with general circulation

in the county or counties in which the district is located.

(b) The notice shall be published once a week for two

consecutive weeks with the first publication not less than 14

full days before the day set for a hearing.

(c) The notice shall:

(1) state the time and place of the hearing;

(2) set out the resolution in full; and

(3) notify all interested persons to appear and offer testimony

for or against the proposal contained in the resolution.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.042. HEARING. The hearing may be adjourned from day to

day until all interested persons have had an opportunity to

appear and present testimony.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.043. FINDINGS. (a) If at the hearing the commission

finds that conversion of the district into a district operating

under this chapter would serve the best interest of the district

and would be a benefit to the land and property included in the

district, it shall enter an order making this finding.

(b) If the commission finds that the conversion of the district

would not serve the best interest of the district and would not

be a benefit to the land and property included in the district,

it shall enter an order against conversion of the district into

one operating under this chapter.

(c) The adverse findings of the commission shall be final and

not subject to appeal or review.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.044. EFFECT OF CONVERSION. If the finding of the

commission is favorable to the resolution, the commission shall

have the same right, power, and authority to act under the

provisions of this chapter adopted by the resolution as if the

district had originally come within the scope of this chapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER C. ADMINISTRATIVE PROVISIONS

Sec. 63.081. APPOINTMENT OF COMMISSIONERS. After a district is

created, the commissioners court shall appoint three navigation

and canal commissioners, whose duties are provided in this

chapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.082. QUALIFICATIONS. To be qualified for appointment as

a commissioner, a person must be a resident of the district, a

freehold property taxpayer, and a qualified elector of the

county.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.083. VACANCIES. All vacancies in the office of

appointed commissioner occurring through death, resignation, or

otherwise shall be filled by the remaining commissioners or, if

only one commissioner remains, by the remaining commissioner and

the district judge residing in the county in which a majority of

the acreage of the district is located.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.084. OATH. In addition to the constitutional oath

provided for county commissioners, before beginning to perform

his duties each appointed commissioner shall take and subscribe

before the county judge of the county of jurisdiction an oath to

discharge faithfully the duties of his office without favor or

partiality.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.085. BOND. Before beginning to perform his duties, each

appointed commissioner shall execute a good and sufficient bond

for $1,000, payable to the county judge of the county of

jurisdiction for the use and benefit of the district, conditioned

on the faithful performance of his duties.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.086. TERM OF OFFICE. Each commissioner shall hold

office for four years and until his successor has qualified after

appointment or election.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1983, 68th Leg., p. 5217, ch. 951, Sec. 14, eff.

Jan. 1, 1984.

Sec. 63.087. OPTIONAL TERM OF OFFICE. (a) The commission may

provide by resolution for six-year staggered terms of office for

commissioners with the term of one commissioner expiring every

two years.

(b) At the first election of commissioners after a resolution is

adopted under this section, three commissioners shall be elected.

After the commissioners have taken the oath of office and

executed bonds, they shall draw lots to determine who will serve

for a two-year term, who will serve for a four-year term, and who

will serve for a six-year term.

(c) Successors to the commissioners elected under the provisions

of Subsection (b) of this section shall serve for full six-year

terms.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.088. COMMISSION ORGANIZATION AND QUORUM. The commission

shall organize by electing one of their members chairman and one

secretary. Two of the commissioners shall constitute a quorum and

a concurrence of two shall be sufficient in all matters relating

to the business of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.089. ELECTION OF COMMISSIONERS. (a) An election shall

be held in the district on the first Tuesday after the first

Monday in November of each even numbered year to elect the three

commissioners. However, the commissioners may, by adopting an

order duly entered on the minutes, determine to hold the election

on the first Tuesday after the first Monday in October of each

even numbered year to elect the commissioners authorized by law.

(b) Section 41.001(a), Election Code, requiring that certain

elections be held on specified uniform dates, and Section 41.003,

Election Code, allowing only certain elections to be held on the

date of the general election for state and county officers, do

not apply to the election provided for in this section.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1971, 62nd Leg., p. 1984, ch. 612, art. 1, Sec.

9, eff. Sept. 1, 1971; Acts 1973, 63rd Leg., p. 1129, ch. 427,

Sec. 1, eff. June 14, 1973; Acts 1977, 65th Leg., p. 1978, ch.

791, Sec. 1, eff. Aug. 29, 1977; Acts 1991, 72nd Leg., ch. 522,

Sec. 1, eff. Sept. 1, 1991.

Sec. 63.0895. JOINT ELECTION WITH COUNTY. (a) The commission

of a district that is situated wholly in one county and that

holds its commissioners' election on the first Tuesday after the

first Monday in November of each even-numbered year may, by

adopting an order duly entered on the minutes, elect to hold the

commissioners' election jointly with the general election for

state and county officers as provided by this section. Not later

than the 90th day before election day, a copy of the order shall

be mailed to the county election officer.

(b) The commission shall order the commissioners' election not

later than the 70th day before election day.

(c) The commission shall give notice of the commissioners'

election in the manner provided by Section 63.093(a) of this

code. The notice must state the official mailing address to which

voters of the district may mail applications for absentee ballots

to be voted by mail. The notice shall be published once a week

for two consecutive weeks in a newspaper published in the

district or, if a newspaper is not published in the district, in

a newspaper of general circulation in the district. The first

publication shall be made not later than the 65th day nor earlier

than the 70th day before election day.

(d) A candidate for the office of commissioner must file

documents as required by Title 15, Election Code, with the

secretary.

(e) A candidate for commissioner must file an application for a

place on the ballot with the secretary not later than 5 p.m. of

the 56th day before election day. In addition, a candidate's name

may be placed on the ballot by petition of 20 or more qualified

electors of the district filed with the secretary by the filing

deadline.

(f) The county election officer shall establish the election

precincts for the commissioners' election. The election precincts

shall be coterminous with county election precincts to the extent

permitted by district boundaries.

(g) The county commissioners court shall designate common

polling places in the appropriate county election precincts for

use in the joint election. The voters of the district may be

served by a polling place located outside the boundary of the

district if the location can adequately and conveniently serve

the affected voters and will facilitate the orderly conduct of

the election.

(h) The county election officer is the absentee voting clerk for

the commissioners' election.

(i) An election officer, including a member of the absentee

ballot board, appointed to serve in the general election for

state and county officers shall serve in the same office in the

commissioners' election. A person who is eligible to serve as an

election officer in the general election for state and county

officers is eligible to serve in the same office in the

commissioners' election.

(j) The county election officer, subject to the approval of the

county election board, shall procure, allocate, and distribute

the equipment, ballots, forms, list of registered voters, and

other materials necessary to conduct the commissioners' election.

(k) The county election officer shall prepare a single ballot

containing all the offices to be voted on at a common polling

place. The office of commissioner shall appear on the ballot

after the precinct offices of the county government. The

secretary shall certify in writing for placement on the ballot

the name and address of each candidate for the office of

commissioner. The certification shall be delivered to the county

election officer not later than the 55th day before election day.

(l) If an election precinct established under Subsection (f) of

this section consists of only part of a county election precinct,

the county election officer shall deliver to the presiding

election judge a current description of the district boundary and

a map, if a map is available. The county election officer shall

deliver the district boundary information not later than the 30th

day before election day.

(m) The secretary of state shall prescribe any procedures

necessary to ensure that a voter is permitted to vote on the

office of commissioner only if the voter is a resident of the

district.

(n) One set of ballot boxes shall be used at a common polling

place for the deposit of ballots. The forms and records

maintained at a common polling place shall be combined in a

manner convenient and adequate to record and report the results

of each election.

(o) The county election officer is the general custodian of

election records for the commissioners' election.

(p) The precinct election returns for the joint election shall

be canvassed by the county commissioners court. The county judge

shall promptly deliver the results of the commissioners' election

to the commission.

(q) The commission shall issue a certificate of election to a

candidate elected to the office of commissioner.

(r) The county election officer and election officers, including

members of the absentee ballot board, appointed to serve in the

general election for state and county officers, are entitled to

additional compensation for serving in the commissioners'

election only if additional compensation is provided by the

commission.

(s) The commission shall reimburse the county election officer

for the expenses incurred in the conduct of the joint election

that would not have been incurred if the general election for

state and county officers had been held separately from the

commissioners' election.

(t) Sections 63.090, 63.091, 63.092, 63.093(b), and 63.094 of

this chapter do not apply to a commissioners' election held under

this section.

(u) In this section, "county election officer" means the county

elections administrator in counties having that position, the

county tax assessor-collector in counties in which the county

clerk's election duties and functions have been transferred to

the tax assessor-collector, and the county clerk in other

counties.

Added by Acts 1991, 72nd Leg., ch. 522, Sec. 2, eff. Sept. 1,

1991.

Sec. 63.090. PLACING NAMES OF CANDIDATES ON BALLOT. A candidate

for commissioner must file an application with the secretary not

later than 5 p.m. of the 45th day before the date of the election

to have the candidate's name printed on the ballot. Also, a

candidate's name may be placed on the ballot by petition of 20 or

more qualified electors of the district filed with the secretary

by the deadline stated in the preceding sentence.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1977, 65th Leg., p. 1978, ch. 791, Sec. 2, eff.

Aug. 29, 1977; Acts 1989, 71st Leg., ch. 1009, Sec. 5, eff. Sept.

1, 1989.

Sec. 63.091. POLLING PLACE. The commission shall designate the

polling place or places in the election order. If more than one

polling place is required, the board shall divide the district

into election precincts, which may be changed from time to time.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.092. ELECTION OFFICERS. The commission shall appoint

the election officers, consisting of one presiding judge, an

assistant judge, and two clerks, when the election is ordered.

Additional clerks may be appointed by the presiding judge when

necessary.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.093. NOTICE OF ELECTION. (a) The notice of the

election shall be signed by the president and secretary of the

commission and shall contain a copy of the election order.

(b) The notice shall be published once a week for four

consecutive weeks in a newspaper published in the district or, if

a newspaper is not published in the district, in a newspaper

located nearest to the boundaries of the district. The first

publication shall be made not less than 32 days nor more than 46

days before the day of the election.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1977, 65th Leg., p. 1978, ch. 791, Sec. 3, eff.

Aug. 29, 1977.

Sec. 63.094. CONDUCT OF ELECTION. (a) The election officers

shall make and deliver the returns in triplicate. One copy shall

be retained by the presiding judge, one shall be delivered to the

chairman of the commission, and one shall be delivered to the

secretary.

(b) The ballot boxes and other election records and supplies

shall be delivered to the secretary at the office of the

district. All boxes containing voted or mutilated ballots shall

be preserved for six months, subject to the order of any court in

which an election contest is filed. The ballot boxes shall be

destroyed after six months unless a contrary order is entered by

a court of competent jurisdiction.

(c) The commission shall meet and canvass the returns of the

election not less than five full days nor more than seven days

after the election. If the returns cannot be canvassed within

seven days, they shall be canvassed as soon as possible after

seven days.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.0945. WRITE-IN CANDIDATES. (a) In an election to elect

a commissioner, a write-in vote may not be counted unless the

name written in appears on the list of write-in candidates.

(b) To be entitled to a place on the list of write-in

candidates, a candidate must make a declaration of write-in

candidacy.

(c) A declaration of write-in candidacy must be filed with the

authority with whom an application for a place on the ballot is

required to be filed in the election.

(d) Except as provided by Subsection (f), a declaration of

write-in candidacy must be filed not later than 5 p.m. of the

fifth day after the date an application for a place on the ballot

is required to be filed.

(e) Subchapter B, Chapter 146, Election Code, applies to

write-in voting in an election to elect a commissioner except to

the extent of a conflict with this subchapter.

(f) For an election to be held on the date of the general

election for state and county officers, the day of the filing

deadline is the 67th day before election day.

Added by Acts 1997, 75th Leg., ch. 1343, Sec. 3, eff. June 20,

1997. Amended by Acts 2003, 78th Leg., ch. 925, Sec. 8, eff. Nov.

1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

1109, Sec. 35, eff. September 1, 2005.

Sec. 63.095. VACANCIES ON COMMISSION. (a) A vacancy in the

office of elected commissioner shall be filled by appointment by

the commission itself for the unexpired term.

(b) If two vacancies occur at the same time, the remaining

commissioner shall call a special election to fill the vacancies.

(c) If the remaining commissioner fails to call a special

election within 15 days after the vacancies occur, or if the

third place is vacant also, the judge of the district court of

the judicial district in which the district is located may order

the election on the petition of any voter or creditor of the

district. The district judge shall fix the date of the election,

order the publication of notice of the election by the county

clerk, and name the officers to hold the election. The returns of

an election held by order of the district judge shall be made and

filed in the office of the clerk of the district court, and the

clerk shall declare the result of the election.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.096. COMMISSIONER'S OATH. Each commissioner shall

subscribe an oath of office containing the applicable conditions

provided by law for members of the commissioners court.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.097. COMMISSIONER'S BOND. (a) Each commissioner shall

execute a good and sufficient bond for $1,000, payable to the

district, conditioned on the faithful performance of his duties.

(b) The commissioner's bond shall be approved by the commission

and by the district judge of the district court which has

jurisdiction over the territory of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1973, 63rd Leg., p. 1129, ch. 427, Sec. 2, eff.

June 14, 1973.

Sec. 63.098. COMMISSIONER'S COMPENSATION. (a) Each

commissioner shall receive a fee of not more than $50 a day for

each day of service necessary to the discharge of his duties,

unless otherwise provided in accordance with Subsection (b) of

this section.

(b) The commission may provide by an order entered in its

minutes that compensation shall not be paid for the

commissioners' services for a period of more than two years from

the date of the order.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1971, 62nd Leg., p. 1984, ch. 612, art. 1, Sec.

10, eff. Sept. 1, 1971; Acts 1977, 65th Leg., p. 159, ch. 79,

Sec. 1, eff. April 25, 1977.

Sec. 63.099. DISTRICT MANAGER. (a) The commission may employ a

general manager and give him full authority in the management and

operation of the affairs of the district, subject only to the

supervision of the commission.

(b) The commission shall fix the term of office and compensation

of the manager.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.100. DISTRICT ASSESSOR AND COLLECTOR. The commission

shall appoint one person to the office of assessor and collector

for the district. The assessor and collector shall be a qualified

elector and a resident of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.101. DEPUTY ASSESSOR AND COLLECTOR. The commission may

appoint one or more deputies to assist the assessor and collector

for a period of not more than one year.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.103. DEPUTY'S BOND. The assistant or assistants to the

assessor and collector appointed by the commission may or may not

be required to furnish bond with conditions similar to those

required of the assessor and collector.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.104. COMPENSATION OF ASSESSOR AND COLLECTOR AND DEPUTY.

The commission shall fix the compensation to be paid to the tax

assessor and collector or any deputy.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.105. ENGINEER. The commission may employ a competent

engineer whose term of office and compensation shall be

determined by the commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.106. LEGAL COUNSEL. The commission may employ an

attorney to represent the district in preparation of any

contract, to conduct any proceeding in or out of court, to be the

legal advisor of the commission, and to perform any other

function considered necessary. The attorney shall be retained on

the terms and for the fees which the commission determines and on

which the parties agree.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.107. DISTRICT EMPLOYEES. (a) The commission may employ

assistant engineers and other persons as it considers necessary

for the construction, maintenance, operation, and development of

the district, its business and facilities, and shall determine

their term of office and duties, and fix their compensation.

(b) All employees may be removed by the commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.108. BONDS OF OFFICERS AND EMPLOYEES. (a) Each officer

and employee charged with the handling of funds or property of

the district shall furnish a good and sufficient bond for a sum

sufficient to safeguard the district as determined by the

commission. The bond shall be payable to the district and

conditioned on the faithful performance of his duties and his

accounting of all funds and property of the district coming into

his hands.

(b) The bonds of other officers of the district shall be

approved by the commission and shall be filed for record in the

office of the district. The bonds shall be recorded in a book

kept for that purpose in the office of the district, and the book

shall be open to the inspection of the public during the office

hours of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.109. PAYMENT OF COMPENSATION AND EXPENSES. The

commission may draw warrants to pay for legal services, for the

salaries of the engineer, his assistant, or any other employees,

and for all expenses incident and relating to the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.110. DISTRICT OFFICE. A regular office shall be

maintained for the conduct of the business of the district at a

place in the district designated by the commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.112. COURT ACTIONS. (a) A district established under

this chapter may sue and be sued, by and through its commission,

in any court in this state in the name of the district.

(b) The courts of this state shall take judicial notice of the

establishment of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 63.151. AUTHORITY OF DISTRICT. All districts created under

this chapter are essential to the accomplishment of the

provisions of Article XVI, Section 59, of the Texas Constitution,

and are governmental agencies and bodies politic and corporate,

with the powers of government and authority to exercise the

rights, privileges, and functions conferred in this chapter and

by the Texas Constitution.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.152. PURPOSES OF DISTRICT. The district may make

improvements for:

(1) the navigation of inland and coastal water;

(2) the preservation and conservation of inland and coastal

water for navigation;

(3) the control and distribution of storm water and floodwater

of rivers and streams in aid of navigation; or

(4) any purpose stated in Article XVI, Section 59, of the Texas

Constitution, necessary or incidental to the navigation of inland

and coastal water.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.153. GENERAL AUTHORITY OF DISTRICT. A district may:

(1) exercise all the rights, powers, and authority granted by

this chapter and by the general and special laws relating to

navigation districts;

(2) exercise all powers relating to regulation of wharfage and

facilities connected with waterways and ports inside the district

to the fullest extent consistent with the Texas Constitution;

(3) acquire, purchase, own, construct, enlarge, extend, repair,

maintain, operate, develop, and regulate land, waterways,

improvements, facilities, or aids incident to or necessary in the

proper operation and development of ports and waterways in the

district, including wharves, docks, warehouses, commercial and

industrial buildings, grain elevators, bunkering facilities, belt

railroads, floating plants and facilities, lightering facilities,

towing facilities, and all appurtenances;

(4) hire, rent, convey, lease, and otherwise make available to

any person the improvements of the district;

(5) assess and collect charges for use of all facilities

acquired or constructed in accordance with this chapter and apply

the amounts collected for maintenance and operation of the

business of the district, to make the district self-supporting

and financially solvent, and to retire the construction cost of

the improvements within a reasonable period;

(6) enter into valid and binding contracts to apply revenues,

over and above the maintenance and operation costs, which are

derived from sources other than taxation, to pay principal and

interest on bonds;

(7) enter into contracts with the United States for loans and

grants on terms and conditions necessary to comply with

regulations and requirements of the United States under federal

law; and

(8) issue bonds, notes, warrants, certificates of indebtedness,

and other forms of obligation payable from revenues derived from

improvements and pledge these revenues to the payment of the

district's debts in the manner provided in Subchapter E of

Chapter 60 of this code.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.154. AUTHORITY TO GO ON LAND. The commission and the

district engineer, together with all necessary teams, help,

tools, instruments, implements, and machinery, may go on any land

inside the district to examine the land and make plans, surveys,

maps, and profiles without subjecting themselves to action for

trespass.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.155. ACQUISITION OF PROPERTY AND RIGHT-OF-WAY. The

commission may acquire by gift, purchase, or condemnation

proceedings the necessary right-of-way and property of any kind

necessary for improvements contemplated by this chapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.156. EMINENT DOMAIN. (a) The district may exercise the

power of eminent domain to condemn and acquire the right-of-way

over and through any public or private land necessary to improve

any river, bay, creek, or arm of the Gulf of Mexico for the

construction and maintenance of any canal or waterway and for any

other purpose authorized by this chapter.

(b) The condemnation proceedings shall be instituted under the

direction of the commission and in the name of the district, and

the damages shall be assessed in conformity with the laws for

condemning and acquiring rights-of-way by railroads.

(c) No appeal from the finding and assessment of damages shall

have the effect of suspending work by the commission in

prosecuting the work of improvement in detail.

(d) No right-of-way can be condemned through any part of an

incorporated city or town without the consent of the lawful

authorities of the city or town.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.157. AUTHORITY OVER IMPROVEMENTS. A district may

acquire, purchase, take over, construct, maintain, operate,

develop, and regulate wharves, docks, warehouses, grain

elevators, bunkering facilities, belt railroads, floating plants,

literage, lands, towing facilities, and all other facilities or

aids incident to or necessary to the operation or development of

ports or waterways inside the district extending to the Gulf of

Mexico.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.158. OBTAINING CONSENT OF UNITED STATES. If a river,

creek, bay, stream, canal, or waterway which is to be improved is

navigable or if the improvements are of a type which require the

permission or consent of the United States, the commission may

obtain the permission or consent of the United States.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.159. COOPERATION WITH THE UNITED STATES. (a) The

commission may cooperate and act with the United States in

surveys, work, and expenditure of money in any matters relating

to construction and maintenance of the canals and the improvement

and navigation of navigable rivers, bays, creeks, streams,

canals, and waterways.

(b) To the extent that the United States aids in these matters,

the commission may agree and consent to the United States

entering and taking management and control of the work insofar as

necessary or permissible under the laws and regulations of the

United States.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.160. DUTIES OF ENGINEER. The engineer shall:

(1) make necessary surveys, examinations, investigations, maps,

plans, and drawings relating to proposed improvements;

(2) estimate the cost of improvements;

(3) supervise the work of improvements; and

(4) perform any duties which might be required by the

commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.161. UNITED STATES PERFORMING DUTIES OF ENGINEER.

Instead of or in addition to employing an engineer, the

commission may adopt any survey of a river, creek, canal, stream,

bay, or waterway previously made by the United States and may

arrange for surveys, examinations, and investigations of proposed

improvements and for supervision of the work of improvement by

the United States.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.162. DISTRICT ORDER FOR IMPROVEMENTS. If the commission

considers it in the best interest for the district to exercise

the powers granted by Section 63.153 of this code or if the

commission finds that additional improvements to those originally

planned or constructed are necessary for navigation of or in aid

of navigation of any river, creek, stream, bay, canal, or

waterway, the commission shall make this finding in an order

entered in the minutes and shall direct the engineer to make an

estimate showing the character and cost of the improvements.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.163. NOTICE OF HEARING. (a) After the commission's

order is entered in the minutes, the commission shall publish

notice once a week for three consecutive weeks in a newspaper

published in the district. If no newspaper is published in the

district, the notice shall be published in the newspaper

published nearest to the district.

(b) The notice shall include a copy of the commission's order

and shall designate a time and place for a hearing.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.164. HEARING ON IMPROVEMENTS. (a) The commission shall

hear evidence at the hearing, and any district taxpayer or

interested person may present evidence.

(b) The commission may adjourn the hearing from day to day for a

reasonable time so that all taxpayers and interested persons may

be heard.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.165. FINDINGS. (a) After the hearing is completed, the

commission shall enter its order making findings as to whether or

not the improvements and construction of the facilities is

feasible and practicable and whether or not benefits will result

to the public.

(b) If the findings are against the proposed improvements, no

further action will be taken, but if the commission finds that

the improvements are feasible and practicable and would be a

public benefit, the district may issue bonds to pay for the

necessary improvements and facilities.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.166. BOND ELECTION. (a) An election shall be held to

approve the issuance of the bonds.

(b) The ballots shall be printed to provide for voting for or

against the proposition: "The issuance of bonds and the levy of a

tax to pay for the bonds."

(c) The returns of the election shall be canvassed as provided

in this chapter.

(d) If the canvass indicates that a majority of the electors

voted in favor of the proposition, the commission shall issue an

order directing the issuance of the bonds and the levy of a tax.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.167. FORM OF BONDS. (a) The bonds shall be issued in

the manner that other bonds are issued under this chapter, and

the amount of the bonds may not be more than the cost of the

improvements estimated by the engineer.

(b) The bonds shall be issued in the name of the district and

shall be signed by the president of the commission and attested

by the secretary with the seal of the district attached.

(c) The bonds shall be issued in the denominations and payable

at the times, not more than 40 years, considered most expedient

by the board. Interest shall be payable annually or semiannually.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.168. BIDS FOR CONTRACT. (a) Before the commission

enters into a contract requiring the expenditure of more than

$15,000, it shall submit the proposed contract for competitive

bids.

(b) The commission may reject any and all bids, and if the

contract is for a public improvement, the successful bidder shall

be required to give the statutory bonds required by Chapter 2253,

Government Code.

(c) The contract shall be awarded to the lowest and best bidder.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1977, 65th Leg., p. 805, ch. 299, Sec. 3, eff.

Aug. 29, 1977; Acts 1993, 73rd Leg., ch. 757, Sec. 24, eff. Sept.

1, 1993; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(19), eff. Sept.

1, 1995.

Sec. 63.169. NOTICE OF BIDS. (a) Notice of the time and place

the contract will be awarded shall be published in one or more

newspapers with general circulation in the state, one of which

shall be a newspaper published in the county in which the

district is located if a newspaper is published in the county.

(b) The notice shall be published once a week for two

consecutive weeks before the time set for awarding the contract,

with the first publication being made at least 14 days before the

day for awarding the contract.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.170. APPLICATION OF CERTAIN SECTIONS. The provisions of

Sections 63.168-63.169 of this code do not apply to:

(1) improvements carried out and performed by the United States;

(2) calamities or emergencies which make it necessary to act at

once to preserve the property of the district;

(3) unforeseen damage to district property, machinery, or

equipment or necessary emergency repairs to them; or

(4) contracts for personal or professional services or work done

by the district and paid for by the day as the work progresses.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.171. PROCEDURE FOR BIDS. (a) Any person desiring to

bid on the construction of any work advertised shall, on

application to the commission, be furnished at actual cost the

survey, plans, and estimates for the work.

(b) Bids for the work shall be in writing, sealed, and delivered

to the chairman of the commission, together with a certified

check for at least five percent of the total amount of the bid. A

bid bond in the amount of at least five percent of the total

amount of the bid executed by a corporate surety duly authorized

to do business in this state and payable to the district may be

substituted in lieu of the certified check.

(c) If the bidder's bid is accepted but he refuses to enter into

a proper contract and give the performance and payment bond

required by Chapter 2253, Government Code, the certified check or

bid bond shall be forfeited to the district.

(d) The commission may reject any and all bids.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1971, 62nd Leg., p. 1448, ch. 404, Sec. 1, eff.

May 26, 1971; Acts 1995, 74th Leg., ch. 76, Sec. 5.95(19), eff.

Sept. 1, 1995.

Sec. 63.172. FORMAL REQUIREMENTS OF CONTRACT. A contract

entered into by the district shall be in writing and signed by

the contractors and the commissioners, any two of the

commissioners, the executive director of the district, or an

authorized representative of the executive director.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1330, Sec. 12, eff. June 15, 2007.

Sec. 63.173. CONTRACTOR'S BOND. The contractor shall execute an

adequate bond payable to the commission in the amount of the

contract price, conditioned that he will faithfully perform the

obligations, agreements, and covenants of the contract and that

if he defaults he will pay the district all damages sustained by

reason of the default. The bond shall be approved by the

commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.174. INTEREST IN CONTRACT. The members of the board and

the engineer may not be directly or indirectly interested for

themselves or as agents in a contract for the construction of a

work to be performed by the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.175. SUPERVISION BY ENGINEER. (a) Unless done under

the supervision of the United States, all work contracted for by

the commission shall be done under the supervision of the

district engineer.

(b) After the work is completed according to the contract, the

engineer shall make a detailed report of the work to the

commission showing whether or not the contract was fully complied

with according to its terms and, if not, in what particulars it

has not been complied with.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.176. PAYMENT FOR WORK. (a) The commission shall

inspect the work being done during its progress, and on

completion of the contract, the commission shall draw a warrant

on the district depository in favor of the contractor or his

assignee for the amount of the contract price. The warrant shall

be paid from the construction and maintenance fund.

(b) If the commission considers it advisable, it may contract to

pay for the work in partial payments as the work progresses, but

the partial payments may not be more in the aggregate than 90

percent of the contract price of the total amount of work done

under the contract. The amount of the work shall be shown by a

certificate of the engineer.

(c) The provisions of this section do not apply to improvements

carried out or performed by the United States.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1971, 62nd Leg., p. 1448, ch. 404, Sec. 2, eff.

May 26, 1971.

Sec. 63.177. COMMISSION REPORT. (a) The commission shall make

an annual report of its activities and file it with the county

clerk on or before January 1 of each year.

(b) The report shall show in detail:

(1) the kind, character, and amount of work done in the

district;

(2) the cost of the work; and

(3) the amount paid on order, the purpose for which paid, and

other data necessary to show the condition of improvements made

under the provisions of this chapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.178. FRANCHISES. (a) A district may grant franchises

on property owned or controlled by the district to any person for

purposes consistent with this chapter and may charge fees for the

franchises.

(b) A franchise may be granted for a period of not more than 30

years.

(c) Before the franchise is granted, the commission must approve

the franchise by a majority vote at three separate meetings held

at least one week apart and must publish the franchise in full,

at the expense of the applicant, once a week for three

consecutive weeks in a newspaper published in the district.

(d) The franchise shall require the grantee to file his written

acceptance within 30 days from the day the franchise is finally

approved.

(e) Fees charged for a franchise may be used to pay interest on

bonds or other securities issued by the district for construction

of its improvements and to retire these bonds or other securities

at maturity.

(f) This section shall not be construed to prevent a district

from granting revocable licenses or permits for the use of

limited portions of waterfront or facilities for purposes

consistent with this chapter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.179. ADJACENT LAND. (a) The district may own land

adjacent or accessible to the navigable water developed by the

district and may lease the land to any person and charge

reasonable tolls, fees, or other charges.

(b) Proceeds from the tolls, fees, or other charges may be used

for maintenance and operation of the business of the district, to

make the district self-supporting and financially solvent, and to

return the construction cost of the improvements within a

reasonable period.

(c) The land may be located in whole or in part inside or

outside the boundaries of any incorporated city, town, or village

in this state, but land which is not included inside the

boundaries of a city, town, or village at the time it is acquired

by the district may not be annexed or included inside the

boundaries of the city, town, or village without the written

consent of the district evidenced by a resolution adopted by the

commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.180. ISSUANCE OF WRITS. A writ of mandamus shall issue

from a court of competent jurisdiction to compel the commission

to apply revenue in accordance with the terms of a contract with

the United States, and an injunction may be issued to restrain

the commission from violating the provisions of a contract with

the United States.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.181. PEACE OFFICERS. The district may appoint peace

officers to protect life and property in the district and the

property of the district. The officers shall have the same

rights, powers, and authority as policemen of a city or town.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1981, 67th Leg., p. 72, ch. 32, Sec. 1, eff.

April 15, 1981.

Sec. 63.182. EFFECT ON POLICE POWERS. The provisions of this

chapter shall not affect or repeal the police powers of any

municipality inside the district or any law, ordinance, or

regulation which authorizes the municipality to exercise police

power over any navigable stream, aid to navigation, or facility

for navigation in the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.183. OTHER LAWS GOVERNING DISTRICT. The commission has

the same rights, powers, and duties provided for commissioners in

Chapter 62, Transportation Code.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1997, 75th Leg., ch. 165, Sec. 30.279, eff. Sept.

1, 1997.

SUBCHAPTER E. GENERAL FISCAL PROVISIONS

Sec. 63.221. CONSTRUCTION AND MAINTENANCE FUND. (a) The

construction and maintenance fund shall include money received

from the sale of bonds and other sources except the tax and other

collections deposited in the sinking fund and used to pay

interest on the bonds.

(b) All expenses incurred in connection with the creation,

establishment, and maintenance of the district after the original

petition to create the district is filed shall be paid from the

construction and maintenance fund.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.222. DISTRICT DEPOSITORY. The district depository shall

be designated as provided by Section 60.271, and the district's

funds shall be deposited in the depository.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1997, 75th Leg., ch. 1400, Sec. 4, eff. Sept. 1,

1997.

Sec. 63.224. ACCOUNTS AND RECORDS; AUDIT. (a) A complete book

of all accounts and records shall be kept by the district.

(b) In January of each year or as soon after that time as

practicable, the county auditor or, in the discretion of the

commission, an independent certified public accountant or firm of

independent certified public accountants shall be employed to

make a complete audit of the books and records and make a report

of the findings.

(c) The audit report shall be made in triplicate, and one copy

shall be filed with the district office, one with the district

depository, and one with the county auditor's office.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.225. DEPOSIT. (a) When the petition to create the

district is filed, it shall be accompanied by a $500 deposit,

which shall be held by the county clerk until the result of the

election to create the district is declared and entered in the

minutes of the commissioners court.

(b) If the result of the election favors the creation of the

district, the county clerk shall return the $500 deposit to the

signers of the petition or their agent or attorney.

(c) If the result of the election is against the creation of the

district, the county clerk shall pay the costs and expenses of

the proposed district up to and including the election from the

$500 deposit on vouchers signed by the county judge and shall

return the balance of the deposit, if any, to the signers of the

petition or their agent or attorney.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.226. DEBT. (a) The district may retire the original

cost of construction of its improvements or pay for the cost of

construction by borrowing money and pledging and mortgaging land,

wharves, docks, warehouses, grain elevators, bunkering

facilities, belt railroads, floating plants, lighterage, towing

facilities, and other facilities or aids incident or necessary to

the operation or development of ports or waterways.

(b) The district may issue its debentures or other evidences of

debt secured by a mortgage for the length of time and a rate of

interest of not more than eight percent a year. In addition, the

district may secure the debentures, notes or other evidences of

debt with bonds of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.227. RETIRING DEBT. Debentures, notes, or other

evidences of debt may be retired by rents, tolls, fees, or

charges other than taxes. The debt also may be retired by

assessments against taxable property in the district which is

equitably distributed on the basis of benefits derived by the

property from district improvements.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.228. BORROWING MONEY. (a) A district may borrow for

any legal purpose from the United States or from any banking

institution or other source not more than $250,000 to meet

temporary needs, and may issue notes or other short term

obligations other than bonds which will mature in not more than

10 years from their date and may pledge any securities owned by

them or their surplus revenues.

(b) A district, in the acquisition of land necessary for the

development of its ports and waterways both industrial and

otherwise, may execute purchase money notes securing same with

liens on the land being acquired or with a pledge of surplus

revenue, or with both. The notes may bear interest at the rate

determined by the commission.

Added by Acts 1971, 62nd Leg., p. 1448, ch. 404, Sec. 3, eff. May

26, 1971.

SUBCHAPTER F. BOND PROVISIONS

Sec. 63.251. LEVY OF TAX. After bonds have been voted, the

commission shall levy a tax on all taxable property in the

district sufficient to pay principal of and interest on the bonds

and shall annually levy and have assessed and collected on the

taxable property of the district an amount sufficient to pay for

the expense of assessing and collecting the taxes.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.252. FORM OF BONDS. (a) Bonds issued under the

provisions of this chapter shall be issued in the name of the

district and shall be signed by the chairman of the commission

and attested by the secretary, with the district's seal affixed

to each bond.

(b) The bonds shall be issued in the denominations and payable

annually or semiannually at the time or times, not more than 40

years from their date, that the commission considers most

expedient.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.253. APPROVAL OF BONDS BY ATTORNEY GENERAL. (a) Before

bonds are offered for sale, the district shall present to the

attorney general a certified copy of all the minutes of

commission proceedings relating to the issuance of the bonds,

including:

(1) a copy of the notices of hearing and election, together with

a certified return of each notice;

(2) a certified copy of the commission's order levying a tax to

pay principal of and interest on the bonds;

(3) a statement of the total bonded indebtedness of the

district, including the series of bonds and the assessed value of

property for the purpose of taxation as shown by the last

official assessment of the district; and

(4) any other information which the attorney general requires.

(b) The attorney general shall carefully examine the bonds in

connection with the constitution, laws relating to the execution

of the bonds, and the facts.

(c) If the attorney general finds that the bonds were issued in

conformity with the constitution and laws and that they are valid

and binding obligations of the district, he shall certify the

bonds.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.254. REGISTRATION OF BONDS. After the bonds are

examined and certified by the attorney general, they shall be

registered by the comptroller in a book kept for that purpose,

and the certificate of the attorney general shall be preserved in

the record to be used in the event of litigation.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.255. VALIDITY OF BONDS. (a) After the bonds are

certified by the attorney general and registered by the

comptroller, they shall be held prima facie valid and binding

obligations in every action, suit, or proceeding in which their

validity is brought into question.

(b) In any action brought to enforce collection of the bonds or

interest on the bonds, the certificate of the attorney general or

a certified copy of the certificate shall be received as prima

facie evidence of the validity of the bonds and their coupons,

and the only defense that can be offered against the validity of

the bonds or coupons is forgery or fraud.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.256. SALE OF BONDS. (a) After the bonds are

registered, the chairman of the commission shall offer them for

sale and shall sell the bonds on the best terms and for the best

price possible.

(b) As the bonds are sold, the money received for them shall be

paid to the district depository to the credit of the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.257. BOND RECORD. (a) After bonds are issued, the

board shall procure and deliver to the secretary of the district

a well-bound book for recording the bonds.

(b) The record kept in the book shall include:

(1) the bonds and their numbers;

(2) the amount of the bonds;

(3) the interest rate;

(4) the date of issuance;

(5) the date the bonds become due;

(6) the place where the bonds are payable;

(7) the amount received for each bond; and

(8) the tax levy to pay interest and provide a sinking fund.

(c) The bond record shall be available for public inspection by

all interested parties in the district.

(d) On payment of a bond, an entry of the payment shall be made

in the bond record.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER G. TAX PROVISIONS

Sec. 63.281. BOND TAX. (a) After bonds have been voted, the

commission shall levy and have assessed and collected improvement

taxes on all taxable property inside the district.

(b) The tax shall be in an amount which is sufficient to pay the

principal of and interest on the bonds.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.282. MAINTENANCE AND OPERATION TAX. (a) With the

approval of the electors of the district, the commission may levy

and have assessed and collected for the maintenance, operation,

and upkeep of the district and its improvements an annual tax of

not more than 20 cents on the $100 valuation on all taxable

property in the district.

(b) The proposition to approve the tax provided in Subsection

(a) of this section may be voted on at the election to create the

district or may be voted on at a separate election to be held in

the manner provided for elections held under Subchapter B of this

chapter.

(c) The ballots for the election shall be printed to provide for

voting for or against the proposition: "The levy of a tax of not

more than 20 cents on the $100 valuation for maintenance,

operation, and upkeep of the district and its improvements."

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1971, 62nd Leg., p. 1770, ch. 518, Sec. 14, eff.

May 31, 1971.

Sec. 63.283. FUNDS FROM SOURCES OTHER THAN TAXES. The district

may pay interest on and principal of the bonds and pay the costs

of maintenance, operation, and upkeep with revenue from tolls,

rents, fees, or charges other than taxation or with assessments

made on the property in the district on the basis of benefit

derived.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.285. DUTY OF ASSESSOR AND COLLECTOR. The assessor and

collector shall assess and collect taxes for the district.

Acts 1971, 62nd Leg., ch. 58, Sec. 1, eff. Aug. 30, 1971. Amended

by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r), eff. Jan.

1, 1982.

SUBCHAPTER H. ASSESSMENTS

Sec. 63.321. ASSESSMENTS TO RETIRE DEBT. Assessments which are

equitably distributed against property in the district may be

used to pay the cost of making improvements and to pay principal

of and interest on bonds, notes, debentures, or other evidences

of debt issued by the district for improvements.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.322. ORDER TO RETIRE DEBT BY ASSESSMENTS. If the

commission decides to retire bonds and other evidences of debt by

equitably distributed assessments against the property in the

district, it shall enter an order with its findings in the

minutes of its proceedings.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.323. NOTICE OF THE ORDER AND HEARING. (a) The

commission shall publish notice once a week for three consecutive

weeks in a newspaper in the district or, if no newspaper is

published in the district, in the newspaper published nearest to

the district.

(b) The notice shall include a copy of the order and shall set a

date for a hearing at which all property owners and persons

interested in the district and the improvements may appear and

contest the assessments and offer evidence for or against the

assessments before the commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.324. HEARING PROCEDURE. (a) All protests, contests,

and objections at the hearing shall be presented in writing.

(b) The commission shall summon witnesses when requested to do

so and take testimony with reference to the protests, contests,

and objections.

(c) The hearing may be adjourned from day to day until all

proponents or contestants of the assessments have had full

opportunity to present evidence.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.325. FINDINGS. The commission shall enter its findings

after the hearing, and if it finds against the proposition of

assessments, no further action shall be taken in the matter.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.326. TAX ROLL. (a) If the commission finds in favor of

levying assessments, it shall direct the assessor and collector

of the district to prepare a roll of all the taxable property in

the district in the same manner as assessment for ad valorem

taxes.

(b) The assessor and collector shall make an assessment in the

proportion of cost to be borne by each item of property on the

tax rolls, basing the proportion of cost on benefits to be

derived from the improvements by the property and the owner of

the property.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.327. BOARD OF EQUALIZATION. (a) If the commission

finds in favor of levying assessments, it shall appoint three

persons who are electors of the district to be commissioners on

the board of equalization and shall designate the time for the

meeting of the board of equalization.

(b) The board of equalization shall meet at the time fixed by

the commission to receive the assessment lists or books of the

district for examination, correction, equalization, and approval.

(c) The secretary of the commission shall act as secretary for

the board of equalization and shall keep a permanent record of

the proceedings of the board of equalization.

(d) Before beginning to perform the duties of the board of

equalization, each member shall take the following oath: "I

______ do solemnly swear (or affirm) that I will, to the best of

my ability, make a full and complete examination, correction, and

equalization of all property contained in the district as shown

by the assessment lists or books of the assessor and collector

and add all property not included of which I have knowledge."

(e) The oath shall be entered in the minutes by the secretary.

(f) The completed tax roll shall be submitted to the board of

equalization.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

Sec. 63.328. NOTICE OF HEARING BY BOARD OF EQUALIZATION. Notice

of the hearing by the board of equalization shall be published

once a week for three consecutive weeks in a newspaper published

in the district or, if no newspaper is published in the district,

in the newspaper published nearest to the district.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.329. HEARING BY BOARD OF EQUALIZATION. The owners of

property shall have an opportunity to present evidence in

hearings before the board of equalization. All interested persons

shall have an opportunity to appear and present evidence as to

the benefits or lack of benefits to property in which they are

interested.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

Sec. 63.330. FINDINGS OF BOARD OF EQUALIZATION. After all

hearings are completed, the board of equalization shall report

its findings to the commission for acceptance or disapproval.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.331. DISAPPROVAL OF FINDINGS. If the commission refuses

to approve the tax rolls, it shall hold hearings on all items not

approved in the manner provided for the board of equalization.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.332. EFFECT OF APPROVAL OF FINDINGS. The approval of

the findings of the board of equalization and the tax rolls as

finally fixed shall be conclusive except in cases of fraud or the

failure to equitably distribute the assessments.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.333. PERSONAL OBLIGATION; LIEN. An assessment is a

personal obligation of the property owner against whom the

assessment is made, and the district has a lien against the

assessed taxable property.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.334. ASSESSMENT FUND. (a) The assessments shall be

paid to the assessor and collector and shall be kept by him in a

separate fund known as the "Assessment Fund."

(b) Payments out of the fund shall be made to retire the bonds,

notes, debentures, or other evidences of debt of the district on

vouchers drawn by the commission each year on the maturity of the

indebtedness.

(c) The vouchers shall be signed by at least two members of the

commission.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.335. ERRORS IN ASSESSMENTS. (a) An error, mistake, or

formality in the assessment or in any step or proceeding

prerequisite to the assessment shall not invalidate the

assessment, but the commission may correct the error at all

times.

(b) An error or mistake in describing any parcel or item of

property or the name of any owner of property shall not

invalidate the assessment, but it shall have full force and

effect against the premises and the real and true owner.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.336. REASSESSMENT. (a) If, in the opinion of the

commission, an error, mistake, or invalidity exists in any

proceeding with reference to the improvements or assessments, it

shall correct the error, mistake, or invalidity and reassess the

property and the owners of the property.

(b) The reassessment shall be made after the same notice and

hearing as provided for the making of an original assessment. The

commission in making the reassessment shall take into

consideration any enhancement or depreciation in the value of the

property assessed and shall make the reassessment on a basis of

equalization and the equitable distribution of benefits to the

property with respect to all other property in the district.

(c) A reassessment shall not be made later than three years from

the date of the original assessment except in the case of fraud

or undisclosed ownership of property.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.337. SUIT TO SET ASIDE OR CORRECT ASSESSMENT. (a) A

property owner with an assessment or reassessment against him or

his property may bring suit within 20 days after the assessment

or reassessment in any court with jurisdiction to set aside or

correct the assessment or reassessment or any proceeding with

reference to the assessment or reassessment due to any error or

invalidity.

(b) The cost of a suit to set aside or correct an assessment or

reassessment shall be paid by the loser of the litigation.

(c) After the 20-day period following the assessment or

reassessment, the owner or his heirs, assigns, or successors do

not have a right of action or a defense of invalidity of the

assessment or reassessment in any action in which the assessment

or reassessment is in question, except in case of fraud.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.338. DELINQUENT ASSESSMENTS. (a) Not later than August

1 of each year, the assessor and collector shall prepare a

delinquent roll showing all delinquencies in the payment of the

assessments.

(b) The assessor and collector shall post the delinquent roll in

the district office for at least 20 days.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.339. SUIT FOR COLLECTION. (a) After the delinquent

roll has been posted in the district office for 20 days, the

attorney for the district may file suit for collection in any

court with jurisdiction.

(b) An attorney's or collection fee of 10 percent on the amount

of principal and interest due at the time of filing the suit

shall accrue against the property owner and shall be charged as

costs of court. The attorney's or collection fee is collectible

against the property owner and the property from the date of the

filing of the suit.

(c) Except as otherwise provided in this section, the suit shall

be filed and prosecuted in the same manner as suits for the

collection of delinquent ad valorem taxes.

(d) It is not necessary in the suit to specifically plead and

prove the orders, notices, rules, and regulations of the

commission relating to the assessment or reassessment. It is

sufficient for the petition or other pleading to allege that the

proceedings with reference to the making of the improvements and

the assessments or reassessments were held in compliance with the

law and that all prerequisites to the fixing of the assessment

lien on the assessed property and the personal liability of the

owner were performed.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Amended by Acts 1979, 66th Leg., p. 2321, ch. 841, Sec. 4(r),

eff. Jan. 1, 1982.

Sec. 63.340. SALE OF PROPERTY TO SATISFY JUDGMENT. The district

may purchase any property at a sale to satisfy a judgment in

favor of the district on a delinquent assessment or reassessment,

if the district is the best bidder.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

Sec. 63.341. RULES AND REGULATIONS. The commission may adopt

any necessary rules, regulations, and orders, which are not

inconsistent with the provisions of this chapter, for the purpose

of carrying out the provisions of the chapter relating to

assessments, reassessments, and the collection of assessments.

Acts 1971, 62nd Leg., p. 110, ch. 58, Sec. 1, eff. Aug. 30, 1971.

SUBCHAPTER I. ANNEXATION

Sec. 63.371. ANNEXATION AUTHORITY. A district created under

this chapter or converted from a district created under Article

III, Section 52 of the Texas Constitution, into a conservation

and reclamation district under Article XVI, Section 59 of the

Texas Constitution, may extend its boundaries and annex adjacent

territory.

Added by Acts 1977, 65th Leg., p. 1978, ch. 791, Sec. 4, eff.

Aug. 29, 1977.

Sec. 63.372. PETITION. Before territory is annexed to the

district, a petition signed by 50 or a majority of the electors

residing in the adjacent territory proposed to be annexed shall

be presented to the commission requesting an election in the

adjacent territory to determine whether or not the territory will

be annexed and whether or not it will assume its pro rata part of

the outstanding bonded debt of the district.

Added by Acts 1977, 65th Leg., p. 1978, ch. 791, Sec. 4, eff.

Aug. 29, 1977.

Sec. 63.373. SCHEDULING PETITION FOR HEARING; NOTICE. (a)

After a petition is presented under Section 63.372 of this code,

the commission shall set the petition for a hearing to be held

within 10 days from the date of presentation of the petition.

(b) Notice of the hearing shall be posted at three public places

in the territory proposed to be annexed for at least five days

before the hearing on the petition. The notice shall include the

time and place of the hearing and the boundaries of the territory

proposed to be annexed.

Added by Acts 1977, 65th Leg., p. 1978, ch. 791, Sec. 4, eff.

Aug. 29, 1977.

Sec. 63.374. HEARING. The commission shall hold the hearing on

the subject of annexation of adjacent territory by the district,

and any person who has taxable property in the territory proposed

to be annexed may appear in person or by counsel and offer

testimony or argument for or against the inclusion of all or any

part of the land proposed to be annexed.

Added by Acts 1977, 65th Leg., p. 1978, ch. 791, Sec. 4, eff.

Aug. 29, 1977.

Sec. 63.375. ELECTION ORDER. If after the hearing the

commission finds that inclusion of the territory proposed to be

annexed would be a direct benefit to all the land in that

territory, the commission shall order an election to be held in

the territory proposed to be annexed.

Added by Acts 1977, 65th Leg., p. 1978, ch. 791, Sec. 4, eff.

Aug. 29, 1977.

Sec. 63.376. NOTICE OF ELECTION. (a) The election shall be

held not less than 20 nor more than 30 days from the day of the

election order and after notice is given.

(b) Notice of the election shall be published once a week for 20

days immediately preceding the election in some newspaper

published in the territory proposed to be annexed. If no

newspaper is published in the territory, notice shall be posted

in three public places inside the territory for at least 20 days

immediately preceding the election.

(c) The notice:

(1) shall give the time and place or places for holding the

election;

(2) shall give the boundaries of the territory proposed to be

annexed; and

(3) may contain the substance of the order of the commission

ordering the election.

(d) The secretary of the commission shall have the notice

published or posted.

Added by Acts 1977, 65th Leg., p. 1978, ch. 791, Sec. 4, eff.

Aug. 29, 1977.

Sec. 63.377. BALLOTS. The ballots for the election shall be

printed to allow for voting for or against: "Annexation to the

navigation district" and "Assumption of a pro rata part of the

bonded debt of the navigation district."

Added by Acts 1977, 65th Leg., p. 1978, ch. 791, Sec. 4, eff.

Aug. 29, 1977.

Sec. 63.378. ELECTION OFFICIALS. The commission shall appoint

one judge and two clerks for each election box or place to hold

the election. The judge and clerks shall be electors in the

territory proposed to be annexed and shall reside near the place

for holding the election.

Added by Acts 1977, 65th Leg., p. 1978, ch. 791, Sec. 4, eff.

Aug. 29, 1977.

Sec. 63.379. CANVASS OF VOTE; ENTRY OF ORDER. (a) The election

judges shall certify the election returns to the commission, and

the commission shall canvass the returns.

(b) If a majority of the electors voting at the election favor

annexation and assumption of the pro rata part of the bonded debt

of the district, the commission shall enter an order in its

minutes annexing the territory, and from and after the entry of

the order, the annexed territory shall be a part of the district

with all the rights, benefits, and burdens of property originally

situated in the district.

(c) If a majority of the electors voting at the election favor

annexation and the proposition to assume the bonded debt fails to

carry, the commission shall enter an order in its minutes

annexing the territory to the district, and from and after the

entry of the order, the annexed territory shall be a part of the

district with the exception of the assumption of the outstanding

bonded indebtedness. The annexed territory shall be subject to a

tax for maintenance and operation and shall be liable for all

other bonded indebtedness and other indebtedness thereafter

legally imposed by the district.

(d) After an order of annexation has been entered in the minutes

of the commission, a certified copy of the order shall be

prepared by the secretary of the commission and shall include the

boundaries of the territory annexed. The secretary shall record

the order or have it recorded in the real estate records of the

county or counties in which the territory is located.

Added by Acts 1977, 65th Leg., p. 1978, ch. 791, Sec. 4, eff.

Aug. 29, 1977.



CHAPTER 65. SPECIAL UTILITY DISTRICTS

WATER CODE

TITLE 4. GENERAL LAW DISTRICTS

CHAPTER 65. SPECIAL UTILITY DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 65.001. DEFINITIONS. In this chapter:

(1) "District" means a special utility district operating under

this chapter.

(2) "Board" means the board of directors of a district.

(3) "Director" means a member of the board of directors of a

district.

(4) "Commission" means the Texas Natural Resource Conservation

Commission.

(5) "Executive director" means the executive director of the

Texas Natural Resource Conservation Commission.

(6) "Public agency" means any city, the United States and its

agencies, the State of Texas and its agencies, and any district

or authority created under Article XVI, Section 59, or Article

III, Sections 52(b)(1) and (2), of the Texas Constitution.

(7) "City" means any incorporated city or town.

(8) "Extraterritorial jurisdiction" means the extraterritorial

jurisdiction of a city as determined under Chapter 42, Local

Government Code.

(9) "Sole expense" means the actual cost of relocating, raising,

lowering, rerouting, changing grade, or altering the construction

to provide comparable replacement without enhancing the facility,

after deducting the net salvage value derived from the old

facility.

(10) "Water supply or sewer service corporation" means any

member-owned, member-controlled, nonprofit water supply or sewer

service corporation created and operating under Chapter 67, that:

(A) provides water supply services to noncontiguous subdivisions

in two or more counties, at least one of which counties has a

population greater than 3.3 million; or

(B) is providing the services of a water supply or sewer service

corporation under a certificate of convenience and necessity

issued by the commission or a predecessor agency.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985; Acts 1985, 69th Leg., ch. 795, Sec. 1.153,

eff. Sept. 1, 1985; Acts 1987, 70th Leg., ch. 149, Sec. 47, eff.

Sept. 1, 1987; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.082,

eff. Aug. 12, 1991; Acts 1997, 75th Leg., ch. 474, Sec. 1, eff.

Sept. 1, 1997; Acts 1999, 76th Leg., ch. 62, Sec. 18.67, eff.

Sept. 1, 1999; Acts 1999, 76th Leg., ch. 320, Sec. 1, eff. Aug.

30, 1999; Acts 2001, 77th Leg., ch. 669, Sec. 150, eff. Sept. 1,

2001.

SUBCHAPTER B. CREATION OF DISTRICT; CONVERSION OF DISTRICT

Sec. 65.011. CREATION OF DISTRICT. A special utility district

may be created under and subject to the authority, conditions,

and restrictions of, and is considered a conservation and

reclamation district under Article XVI, Section 59, of the Texas

Constitution.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.012. PURPOSES OF DISTRICT. A district may be created:

(1) to purchase, own, hold, lease, and otherwise acquire sources

of water supply; to build, operate, and maintain facilities for

the transportation of water; and to sell water to towns, cities,

and other political subdivisions of this state, to private

business entities, and to individuals;

(2) for the establishment, operation, and maintenance of

fire-fighting facilities to perform all fire-fighting activities

within the district; or

(3) for the protection, preservation, and restoration of the

purity and sanitary condition of water within the district.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985; Acts 2003, 78th Leg., ch. 494, Sec. 1, eff.

June 20, 2003.

Sec. 65.013. COMPOSITION OF DISTRICT. (a) A district may

include the area in all or part of any one or more counties

including all or part of any cities and other public agencies.

(b) The land composing a district is not required to be

contiguous, but may consist of separate bodies of land separated

by land that is not included in the district.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.014. CERTIFIED RESOLUTION SEEKING CREATION OF DISTRICT.

(a) If creation of a district is proposed by a water supply or

sewer service corporation, a certified copy of a resolution

requesting creation must be filed with the commission.

(b) The resolution shall be signed by the president and

secretary of the board of directors of a water supply or sewer

service corporation and shall state that the water supply or

sewer service corporation, acting through its board of directors,

has found that it is necessary and desirable for the water supply

or sewer service corporation to be converted into a district.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985; Acts 1999, 76th Leg., ch. 320, Sec. 2, eff.

Aug. 30, 1999.

Sec. 65.015. CONTENTS OF RESOLUTION. In addition to the

requirements stated in Section 65.014, the resolution shall:

(1) describe the boundaries of the proposed district by metes

and bounds or by lot and block number, if there is a recorded map

or plat and survey of the area, or by any other commonly

recognized means in a certificate attached to the resolution

executed by a registered professional engineer;

(2) state the general nature of the services presently performed

by the water supply or sewer service corporation, the general

nature of the services proposed to be provided by the district,

and the necessity for the services provided by the district;

(3) include a name of the district that is generally descriptive

of the location of the district followed by the words special

utility district, but may not be the same name as any other

district in the same county;

(4) include the names of not less than five and not more than 11

qualified persons to serve as the initial board of directors of

the district; and

(5) specify each purpose for which the district is being

established.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985; Acts 1999, 76th Leg., ch. 320, Sec. 2, eff.

Aug. 30, 1999; Acts 2003, 78th Leg., ch. 494, Sec. 2, eff. June

20, 2003.

Sec. 65.016. CONSENT OF CITY. A district may operate within the

corporate limits of a city or within the extraterritorial

jurisdiction of a city, provided that a city may require that the

district construct all facilities to serve the land in accordance

with plans and specifications that are approved by the city. The

city may also require that the city be entitled to inspect

facilities being constructed by a district within the corporate

limits or extraterritorial jurisdiction of the city.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.018. NOTICE AND HEARING ON DISTRICT CREATION. If a

resolution is filed under Section 65.014, the commission shall

give notice of an application as required by Section 49.011 and

may conduct a hearing on the application if the commission

determines that a hearing is necessary under Section 49.011.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985; Acts 1997, 75th Leg., ch. 1070, Sec. 40, eff.

Sept. 1, 1997.

Sec. 65.020. HEARING. (a) If the commission determines that a

hearing is necessary under Section 49.011, the commission shall

conduct a hearing and accept evidence on the sufficiency of the

resolution and whether or not the request for conversion for each

purpose specified in the resolution, as required by Section

65.015, is feasible and practicable and is necessary and would be

a benefit to all or any part of the land proposed to be included

in the district. The commission may only consider a purpose for

which the district is being created that is specified in the

resolution.

(b) The commission has jurisdiction to determine all issues on

the sufficiency of the resolution and the creation of the

district.

(c) The hearing may be adjourned from day to day, and the

commission may make all incidental orders necessary with respect

to the matters before it.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985; Acts 1997, 75th Leg., ch. 1070, Sec. 41, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1244, Sec. 1, eff. September 1, 2005.

Sec. 65.021. GRANTING OR REFUSING CREATION OF DISTRICT. (a) If

the commission finds that the resolution conforms to the

requirements of Section 65.015, the request for conversion is

feasible and practicable, and each purpose for which the district

is created is necessary and would be a benefit to the land

proposed to be included in the district, the commission shall

make these findings in an order and shall authorize the creation

of the district for the purpose or purposes specified in the

resolution, as required by Section 65.015, on approval at the

confirmation and directors' election called and held under this

subchapter.

(b) In determining if the request for conversion is feasible and

practicable and if each purpose for which the district is created

is necessary and would be a benefit to the land included in the

district, the commission shall consider:

(1) the availability of comparable service from other systems,

including water districts, municipalities, and regional

authorities;

(2) the reasonableness of projected construction costs, if any,

tax rates, and water and sewer rates; and

(3) whether or not the district and its system and subsequent

development within the district will have an unreasonable effect

on the following:

(A) land elevation;

(B) subsidence;

(C) groundwater level within the region;

(D) recharge capability of a groundwater source;

(E) natural runoff rates and drainage; and

(F) water quality.

(c) If the commission finds that not all of the land proposed to

be included in the district will be benefited by the creation of

the district, the commission shall formally make this finding and

shall exclude all land that is not benefited from the proposed

district and shall redefine the proposed district's boundaries

accordingly.

(d) If the commission finds that the resolution does not conform

to the requirements of Section 65.015 of this code, the request

for conversion is not feasible or practicable, or a purpose for

which the district is created is not necessary or a benefit to

the land in the district, the commission shall make this finding

in its order and shall deny the creation of the district.

(e) A copy of the order of the commission granting or denying

the request for conversion stated in the resolution must be

mailed to each city that has extraterritorial jurisdiction in a

county in which the proposed district is located and that

requested notice of hearing as provided by Section 65.019 of this

code.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985; Acts 1997, 75th Leg., ch. 1070, Sec. 42, eff.

Sept. 1, 1997.

Amended by:

Acts 2005, 79th Leg., Ch.

1244, Sec. 2, eff. September 1, 2005.

Sec. 65.022. TEMPORARY DIRECTORS. If the commission authorizes

the creation of the district, it shall appoint those persons

whose names are listed in the resolution filed with the

commission by the water supply or sewer service corporation to

serve as temporary directors until initial directors are elected

as provided by this subchapter.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985; Acts 1999, 76th Leg., ch. 320, Sec. 2, eff.

Aug. 30, 1999.

Sec. 65.023. APPEAL FROM ORDER OF COMMISSION. A city or a

person who appeared in person or by attorney and offered

testimony for or against the creation of the district, may appeal

from the order of the commission authorizing or refusing the

creation of the district. The appeal must be made within 30 days

after the entry of the order.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

SUBCHAPTER C. ADMINISTRATIVE PROVISIONS

Sec. 65.101. BOARD OF DIRECTORS. A district is governed by a

board of not less than five and not more than 11 directors.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.102. QUALIFICATIONS FOR DIRECTORS. To be qualified to

serve as a director, a person must be:

(1) at least 18 years old;

(2) a resident citizen of this state; and

(3) either own land subject to taxation in the district, be a

user of the facilities of the district, or be a qualified voter

of the district.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.103. ELECTION OF DIRECTORS; TERMS OF OFFICE. (a) The

persons receiving the highest number of votes at each election

shall serve as directors of the district.

(b) The terms of the directors may run concurrently, or may be

staggered, but in any event, the term of office of a director may

not exceed three years.

(c) The method for determining the initial terms for each of the

directors constituting the initial board shall be determined by

the temporary directors, and the terms must be clearly stated on

the ballot for the confirmation and directors' election.

(d) Notwithstanding Sections 41.001 and 41.003, Election Code,

the board may hold an election to elect directors on any date

determined by the board. The terms of directors must be stated on

the ballot.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985; Acts 1995, 74th Leg., ch. 715, Sec. 35, eff.

Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1070, Sec. 43, eff.

Sept. 1, 1997.

SUBCHAPTER D. GENERAL POWERS AND DUTIES

Sec. 65.201. POWERS. (a) A district has the functions, powers,

authority, and rights that will permit accomplishment of the

purposes for which it is created.

(b) A district may purchase, construct, acquire, own, operate,

maintain, repair, improve, or extend inside and outside its

boundaries any works, improvements, facilities, plants,

equipment, and appliances necessary to accomplish the purposes

for which it was created, including works, improvements,

facilities, plants, equipment, and appliances incident, helpful,

or necessary to:

(1) supply water for municipal uses, domestic uses, power and

commercial purposes, and other beneficial uses or controls;

(2) collect, transport, process, dispose of, store, and control

domestic, industrial, or communal wastes whether in fluid, solid,

or composite state;

(3) gather, conduct, divert, and control local storm water or

other local harmful excesses of water in the district;

(4) irrigate the land in a district;

(5) alter land elevation in a district where it is needed; and

(6) provide fire-fighting services for the inhabitants of the

district.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.203. SOLID WASTE. A district may collect solid waste

and may purchase, construct, acquire, own, operate, maintain,

repair, improve, and extend a solid waste collection and disposal

system inside and outside the district and may make proper

charges for its facilities or services provided by the system.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.205. ADOPTING RULES. A district may adopt and enforce

reasonable rules to:

(1) secure and maintain safe, sanitary, and adequate plumbing

installations, connections, and appurtenances as subsidiary parts

of its sanitary sewer system;

(2) preserve the purity and the sanitary condition of all water

controlled by the district;

(3) prevent waste or the unauthorized use of water controlled by

the district;

(4) regulate privileges on any land or easement owned or

controlled by the district;

(5) provide and regulate a safe and adequate freshwater

distribution system; and

(6) ensure adequate safeguards in the performance of the

district's fire-fighting activities.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.206. EFFECT OF RULES. After the required publication,

rules adopted by the district under Section 65.205 of this code

shall be recognized by the courts as if they were penal

ordinances of a city.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.207. PUBLICATION OF RULES. (a) The board shall publish

a substantive statement of each rule and the penalty for its

violation once a week for two consecutive weeks in one or more

newspapers with general circulation in the area in which the

district is located.

(b) The substantive statement shall be condensed as far as

possible to intelligently explain the purpose to be accomplished

or the act forbidden by each rule.

(c) The notice must advise that breach of a rule will subject

the violator to a penalty and that the full text of each rule is

on file in the principal office of the district at which it may

be read by any interested person.

(d) Any number of rules may be included in one notice.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.208. EFFECTIVE DATE OF RULES. The penalty for violation

of a rule is not effective and enforceable until five days after

the last publication of the notice. Five days after the last

publication, the published rule takes effect and ignorance of the

rule is not a defense to a prosecution for the enforcement of the

penalty.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.235. PROHIBITION ON ASSESSMENT OR COLLECTION OF TAXES.

Section 49.107 does not apply to a district created under this

chapter.

Added by Acts 1995, 74th Leg., ch. 715, Sec. 36, eff. Sept. 1,

1995.

SUBCHAPTER G. ISSUANCE OF BONDS AND NOTES

Sec. 65.501. ISSUANCE OF BONDS AND NOTES. The district may

issue its bonds or notes for the purpose of purchasing,

constructing, acquiring, owning, operating, repairing, improving,

or extending any district works, improvements, facilities,

plants, equipment, and appliances needed to accomplish the

purposes listed in Section 65.012 of this code, including works,

improvements, facilities, plants, equipment, and appliances

needed to provide a waterworks system, sanitary sewer system,

storm sewer system, solid waste disposal system, or to provide

for solid waste collection or fire-fighting services and

facilities.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.502. FORM OF BONDS AND NOTES. (a) A district may issue

its bonds or notes in various series or issues.

(b) Bonds or notes shall mature serially or otherwise not more

than 40 years from their date and shall bear interest at any rate

permitted by the constitution and laws of this state. The board

shall determine the maturity and the interest rate of the bonds

and notes.

(c) A district's bonds, notes, and interest coupons, if any, are

investment securities under Chapter 8, Business & Commerce

Code, and may be issued registrable as to principal or as to both

principal and interest. The board may make the bonds redeemable

before maturity, at the option of the district, or may include in

the bonds a mandatory redemption provision.

(d) A district's bonds or notes may be issued in the form,

denominations, and manner and under the terms, conditions, and

details, and must be signed and executed, as provided by the

board in the resolution or order authorizing the issuance of the

bonds or notes.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.503. MANNER OF REPAYMENT OF BONDS OR NOTES. The board

may provide for the payment of principal of and interest and

redemption price, if any, on the bonds or notes by pledging all

or any part of the designated revenues to result from the

ownership or operation of the district's works, improvements,

facilities, plants, equipment, and appliances or under specific

contracts for the period of time the board determines.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.504. ADDITIONAL SECURITY FOR BONDS OR NOTES. (a) The

bonds or notes, within the discretion of the board, may be

additionally secured by a deed of trust or mortgage lien on all

or part of the physical properties of the district, and

franchises, easements, water rights, and appropriation permits,

leases, and contracts and all rights appurtenant to those

properties, vesting in the trustee power to sell the property for

payment of the indebtedness, power to operate the property, and

all other authority necessary for the further security of the

bonds or notes.

(b) The trust indenture, regardless of the existence of the deed

of trust or mortgage lien on any property, may:

(1) include provisions prescribed by the board for the security

of the bonds or notes and the preservation of the trust estate;

(2) make provision for amendment or modification;

(3) condition the right to spend district money or sell district

property on approval of a registered professional engineer

selected as provided in the trust indenture; and

(4) make provision for investment of funds of the district.

(c) Any purchaser under a sale under the deed of trust or

mortgage lien, if one is given, is absolute owner of the

property, facilities, and rights purchased and is entitled to

maintain and operate them.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.505. METHOD FOR ISSUANCE OF BONDS AND NOTES. Bonds or

notes may be issued by resolution or order of the board.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.506. PROVISIONS OF BONDS OR NOTES. (a) In an order or

resolution authorizing the issuance of bonds or notes, including

refunding bonds, the board may provide for the flow of funds, the

establishment and maintenance of the interest and sinking fund,

the reserve fund, and other funds, and may enter into additional

covenants relating to the bonds or notes and the pledged revenues

and to the operation and maintenance of those works,

improvements, facilities, plants, equipment, and appliances the

revenues of which are pledged, including provision for the

operation or for the leasing of all or any part of the

improvements and the use or pledge of money derived from the

operation contracts and leases, as the board considers

appropriate.

(b) An order or resolution of the board authorizing the issuance

of bonds or notes also may prohibit the further issuance of

bonds, notes, or other obligations payable from the pledged

revenue or may reserve the right to issue additional bonds to be

secured by a pledge of and payable from the revenue on a parity

with or subordinate to the lien and pledge in support of the

bonds being issued, subject to the conditions that may be set

forth in the order or resolution.

(c) An order or resolution of the board issuing bonds or notes

may include other provisions and covenants determined by the

board that are not prohibited by the constitution or by this

chapter.

(d) The board may adopt and have executed any other proceedings

or instruments necessary and convenient in the issuance of bonds

or notes.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.507. USE OF BOND OR NOTE PROCEEDS. The district may use

bond or note proceeds to pay interest, administrative, and

operating expenses expected to accrue during the period of

construction. The period of construction under this section may

not exceed three years as provided by the bond order or

resolution. The district also may use bond or note proceeds to

pay expenses incurred and to be incurred in the issuance, sale,

and delivery of the bonds or notes.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.508. SALE OR EXCHANGE OF BONDS. (a) The board shall

sell the bonds on the best terms and for the best possible price,

but the bonds may not be sold for less than 95 percent of their

face value.

(b) The district may exchange bonds for property acquired by

purchase or in payment of the contract price of work done or

services performed for the use and benefit of the district.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.510. REFUNDING BONDS. (a) A district may issue bonds

to refund all or any part of its outstanding bonds, notes, or

other obligations, including matured but unpaid interest coupons.

(b) Refunding bonds shall mature serially or otherwise not more

than 40 years from their date and shall bear interest at any rate

or rates permitted by the constitution and laws of this state.

(c) Refunding bonds may be payable from the same source as the

bonds, notes, or other obligations being refunded or from other

additional sources.

(d) The refunding bonds shall be approved by the attorney

general and shall be registered by the comptroller on the

surrender and cancellation of the bonds being refunded as

provided by Section 65.509 of this code.

(e) An order or resolution authorizing the issuance of refunding

bonds may provide that the refunding bonds will be sold and the

proceeds deposited in the place or places at which the bonds

being refunded are payable, and the refunding bonds may be issued

before the cancellation of the bonds being refunded provided an

amount sufficient to pay the principal of and interest on the

bonds being refunded to their maturity dates, or to their option

dates if the bonds have been duly called for payment prior to

maturity according to their terms, is deposited in the place or

places at which the bonds being refunded are payable. The

comptroller shall register the refunding bonds without the

surrender and cancellation of bonds being refunded.

(f) A refunding may be accomplished in one or in several

installment deliveries. Refunding bonds and their interest

coupons are investment securities under Chapter 8, Business &

Commerce Code.

(g) In lieu of the method set forth in this section, a district

may refund bonds, notes, or other obligations as provided by the

general laws of this state.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.511. OBLIGATIONS; LEGAL INVESTMENT; SECURITY FOR FUNDS.

(a) Bonds, notes, and other obligations issued by a district are

legal and authorized investments for all banks, savings banks,

trust companies, savings and loan associations, insurance

companies, fiduciaries, and trustees, guardians, and for interest

and sinking funds and other public funds of the state and its

agencies, including the permanent school fund, and counties,

cities, school districts, and other political subdivisions of the

state.

(b) A district's bonds, notes, and other obligations are

eligible to secure deposits of public funds of the state and its

agencies and counties, cities, school districts, and other

political subdivisions of the state. The bonds, notes, and other

obligations are lawful and sufficient security to the extent of

their market value if accompanied by all unmatured interest

coupons attached to them.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.513. MANDAMUS BY BONDHOLDERS. In addition to other

rights and remedies provided by the law of this state, if a

district defaults in the payment of principal of, interest on, or

redemption price on its bonds when due, or if the district fails

to make payments into any fund created in the order or resolution

authorizing the issuance of the bonds, or defaults in the

observation or performance of any other covenants, conditions, or

obligations stated in the resolution or order authorizing the

issuance of its bonds, the owners of any of the bonds are

entitled to a writ of mandamus issued by a court of competent

jurisdiction compelling the district and its officials to observe

and perform the covenants, the obligations, or conditions

prescribed in the order or resolution authorizing the issuance of

the district's bonds.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.515. CANCELLATION OF UNSOLD BONDS. (a) The board, by

order or resolution, may provide for the cancellation of all or

any part of any bonds that have been submitted to and approved by

the attorney general and registered by the comptroller, but not

yet sold, and may provide for the issuance of new bonds in lieu

of the old bonds in the manner provided by this chapter for the

issuance of the original bonds including their approval by the

attorney general and their registration by the comptroller.

(b) The order or resolution of the board shall describe the

bonds to be canceled, and also shall describe the new bonds to be

issued in lieu of the old bonds.

(c) A certified copy of the order or resolution of the board

providing for the cancellation of the old bonds, together with

the old bonds, shall be delivered to the comptroller, who shall

cancel and destroy the old bonds and make a record of the

cancellation.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

SUBCHAPTER H. ADDING AND EXCLUDING TERRITORY; CONSOLIDATING AND

DISSOLVING DISTRICTS

Sec. 65.723. CONSOLIDATION OF DISTRICTS. Two or more districts

governed by this chapter may consolidate into one district as

provided by this subchapter.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.724. ELECTIONS TO APPROVE CONSOLIDATION. (a) After the

board of each district has agreed on the terms and conditions of

consolidation, which may include the assumption by each district

of the other district's bonds, notes, or other obligations and

adoption of a name for the consolidated district, the board of

each district shall order an election in each of their respective

districts to determine whether the districts should be

consolidated.

(b) The board of each district shall order the election to be

held on the same day in each district and shall give notice of

the election for the time and in the manner provided by law for

bond elections under this chapter.

(c) The districts may be consolidated only if the qualified

voters in each district voting at the election vote in favor of

the consolidation.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.725. GOVERNING CONSOLIDATED DISTRICTS. (a) After two

or more districts are consolidated, they become one district and

are governed as one district.

(b) During a period of 90 days after the date of the election to

approve consolidation, the officers of each district shall

continue to act jointly as officers of the original districts to

settle the affairs of their respective districts.

(c) The consolidation agreement may provide that the officers of

the original districts shall continue to act jointly as officers

of the consolidated district or name persons to serve as officers

of the consolidated district until their successors assume office

under Subsection (e) of this section.

(d) On the next available uniform election date, an election

shall be called and held, and directors will be elected for the

consolidated district in the same manner and for the same term as

directors elected under Section 65.103 of this code.

(e) New officers of the consolidated district must qualify as

officers of the district within the period of 90 days after the

election and shall assume their offices at the expiration of the

90-day period.

(f) The current board shall approve the bond of each new

officer.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.726. DEBTS OF ORIGINAL DISTRICTS. After two or more

districts are consolidated, the debts of the original districts

shall be protected and may not be impaired.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.727. DISSOLUTION OF DISTRICT PRIOR TO ISSUANCE OF BONDS.

(a) If the board considers it advisable before the issuance of

any bonds, notes, or other indebtedness, the board may dissolve a

district and liquidate the affairs of the district as provided by

this subchapter.

(b) If a majority of the board finds at any time before the

issuance of bonds, notes, or other obligations or the final

lending of its credit in another form that the proposed

undertaking for any reason is impracticable or apparently cannot

be successfully and beneficially accomplished, the board may

issue notice of a hearing on a proposal to dissolve the district.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.728. NOTICE OF HEARING. The board shall post notice of

the hearing on the bulletin board at the courthouse door of each

county in which the district is located and at three or more

other public places within the boundaries of the district and

shall publish notice of the hearing two times in a newspaper with

general circulation in the district. The notice must be posted

and published at least one time no later than the 14th day before

the date set for the hearing on the proposed dissolution of the

district.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.729. HEARING. The board shall hear all interested

persons and shall consider their evidence at the time and place

stated in the notice.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.730. BOARD'S ORDER TO DISSOLVE DISTRICT. If the board

unanimously determines from the evidence that the best interests

of the persons and property in the district will be served by

dissolving the district, the board shall enter the appropriate

findings and order in its records dissolving the district.

Otherwise the board shall enter its order providing that the

district has not been dissolved.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.

Sec. 65.731. JUDICIAL REVIEW OF BOARD'S ORDER. The board's

decree to dissolve the district may be appealed in the manner

provided by Sections 65.708-65.710 of this code for the review of

an order excluding land from the district.

Added by Acts 1983, 68th Leg., p. 2448, ch. 435, Sec. 4, eff.

Aug. 29, 1983. Amended by Acts 1985, 69th Leg., ch. 447, Sec. 1,

eff. Nov. 15, 1985.



CHAPTER 66. STORMWATER CONTROL DISTRICTS

WATER CODE

TITLE 4. GENERAL LAW DISTRICTS

CHAPTER 66. STORMWATER CONTROL DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 66.001. DEFINITIONS. In this chapter:

(1) "District" means a stormwater control district.

(2) "Commission" means the Texas Natural Resource Conservation

Commission.

(3) "Executive director" means the executive director of the

Texas Natural Resource Conservation Commission.

(4) "Board" means the board of directors of a district.

(5) "Director" means a member of the board.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 977, Sec. 36, eff.

June 19, 1987; Acts 1991, 72nd Leg., 1st C.S., ch. 3, Sec. 1.083,

eff. Aug. 12, 1991.

SUBCHAPTER B. CREATION OF DISTRICT

Sec. 66.011. CREATION. A stormwater control district may be

created pursuant to Article XVI, Section 59, of the Texas

Constitution, as provided by this subchapter.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.012. PURPOSE OF DISTRICT. A district may be created to

control stormwater and floodwater and to control and abate

harmful excesses of water for the purpose of preventing area and

downstream flooding in all or part of a watershed.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.013. COMPOSITION OF DISTRICT. A district may be

composed of contiguous or noncontiguous areas within all or part

of the watershed of a river, stream, creek, or bayou.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.014. PETITION. (a) To create a district, a person or

the commissioners courts in the counties in which all or part of

the district is to be located shall file a petition with the

executive director requesting creation of the district.

(b) The petition must be signed by at least 50 persons who

reside within the boundaries of the proposed district or by a

majority of the members of the commissioners court in each county

in which all or part of the district is to be located.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.015. CONTENTS OF PETITION. The petition must include:

(1) a description of the boundaries of the proposed district by

metes and bounds or by lot and block number, if there is a

recorded map or plat and survey of the area;

(2) a statement of the general nature of the work proposed to be

done by the district and the estimated cost of any work to be

done by the district; and

(3) the proposed name of the district.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.016. DISTRICT NAME. (a) A district shall be named the

______________________ (Insert name of county, river, stream,

creek, or bayou in district) Stormwater Control District.

(b) A district may not have the same name as any other district.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.018. NOTICE AND HEARING ON DISTRICT CREATION. If a

petition is filed under Section 66.014, the commission shall give

notice of an application as required by Section 49.011 and may

conduct a hearing if the commission determines that a hearing is

necessary under Section 49.011.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1070, Sec. 44, eff.

Sept. 1, 1997.

Sec. 66.019. COMMISSION FINDINGS AND DECISION. (a) After

considering the petition, the commission shall grant the petition

if it finds that:

(1) the petition conforms to the requirements of Sections 66.014

and 66.015; and

(2) the projects proposed by the district are feasible and

practicable, are necessary, and will be a benefit to land

included in the district.

(b) In making its decision, if the commission finds that a part

of the land to be included in the district will not be benefited

by creation of the district, the commission shall make this

finding, exclude the nonbenefited land from the proposed

district, and redraw the boundaries of the proposed district to

conform to this change.

(c) The commission shall deny the petition if it finds that:

(1) the petition does not conform to the requirements of

Sections 66.014 and 66.015 of this code; or

(2) the projects proposed for the district are not feasible,

practicable, or necessary, or will not benefit any of the land

proposed to be included in the district.

(d) A copy of the commission's order including its findings and

decision shall be mailed to the petitioners as provided by rules

of the commission.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1987, 70th Leg., ch. 977, Sec. 37, eff.

June 19, 1987; Acts 1997, 75th Leg., ch. 1070, Sec. 45, eff.

Sept. 1, 1997.

Sec. 66.020. APPEAL OF COMMISSION ORDER. The order of the

commission granting or denying a petition may be appealed as

provided by Chapter 2001, Government Code.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.

Sec. 66.021. TEMPORARY DIRECTORS. (a) If the commission grants

the petition, it shall appoint five persons who reside within the

boundaries of the proposed district to serve as temporary

directors until the initial regular directors are elected.

(b) The person who submits the petition for creation of the

district shall submit a list of at least five persons for

appointment as temporary directors, and the commission shall

consider those recommendations when making the appointments.

(c) The temporary directors must have the same qualifications

for office as provided by Section 66.102 of this code for

permanent directors.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

SUBCHAPTER C. ADMINISTRATIVE PROVISIONS

Sec. 66.101. BOARD OF DIRECTORS. A district shall be governed

by a board of directors composed of five members, who are elected

as provided in Chapter 49.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1995, 74th Leg., ch. 715, Sec. 37, eff.

Sept. 1, 1995.

Sec. 66.102. QUALIFICATION OF DIRECTORS. To serve as a

director, a person must be at least 18 years old, a qualified

voter, and a resident of the district.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.118. RULES. After notice and hearing, the board shall

adopt rules to carry out this chapter, including rules providing

procedures for giving notice and holding hearings before the

board.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

SUBCHAPTER D. POWERS AND DUTIES

Sec. 66.201. GENERAL POWERS. The district may:

(1) acquire land to construct facilities for the district;

(2) construct regional stormwater retention and detention pond

facilities to retain stormwater runoff and to prevent area and

downstream flooding in the district;

(3) construct outfall drainage ditches and similar facilities to

control stormwater and floodwater and prevent area and downstream

flooding;

(4) provide for and use the land on which regional stormwater

retention and detention pond facilities are located for park and

recreational areas when the area is not used for holding water;

(5) provide financing for land and facilities and for

construction of facilities from money obtained from sources

provided by this chapter and other laws of this state;

(6) advise, consult, contract, cooperate with, and enter into

agreements with the federal government and its agencies, the

state and its agencies, local governments, and persons; and

(7) apply for, accept, receive, and administer gifts, grants,

loans, and other funds available from any source.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.202. PLAN FOR FACILITIES. (a) Before the district

begins to acquire land and construct facilities, the district

engineer under the supervision of the board shall prepare a

detailed plan for the location of stormwater retention and

detention ponds and outfall drainage ditches or other similar

facilities within the district and for the acquisition of land

and construction of those works and facilities.

(b) In preparing the plan, the district shall attempt to locate

stormwater retention and detention ponds and outfall drainage

ditches and other similar facilities so that they will provide

the minimum amount of runoff in the district while at the same

time providing the maximum amount of protection from area and

downstream flooding.

(c) On completion of the plan by the employees, the board shall

approve the plan as the tentative plan and shall submit the plan

to the commission and to the commissioners court of each county

in which all or part of the district is located.

(d) The commission and each commissioners court shall review the

plan.

(e) Within 60 days after the date on which a plan is submitted

to a commissioners court, the commissioners court shall prepare

its suggestions for change in the plan and shall submit those

suggestions in writing to the commission.

(f) Not later than 10 days after the first day on which the

commission has received written suggestions from all

commissioners courts to which the plan was submitted, the

commission shall give notice and hold a hearing to consider the

plan together with its suggestions and the suggestions for change

from the commissioners courts. Notice shall be given and the

hearing held as provided by Chapter 2001, Government Code.

(g) At the conclusion of the hearing, the commission shall issue

an order stating the changes made in the plan, if any, and

approving the plan.

(h) An order of the commission under this section may not be

appealed.

(i) Amendments and modifications to a plan shall be made in the

manner provided by this section for preparation and approval of

the original plan.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),

eff. Sept. 1, 1995.

Sec. 66.216. TRANSFER OF LAND AND FACILITIES. (a) On

completion of all facilities proposed to be built by the

district, the district shall transfer title to the land and

facilities other than detention ponds to the county or counties

in which the land and facilities are located.

(b) Each county that receives transfer of title to land and

facilities under Subsection (a) of this section shall maintain

those facilities and shall use the land and facilities for the

purpose of stormwater retention and detention ponds and for park

and recreational areas as authorized for the district.

(c) If another regional flood control project is constructed by

the state or a political subdivision of the state, the county may

transfer title of the land and facilities transferred to it under

this section to the state or to the political subdivision to be

used for the purposes for which it was originally acquired or

constructed by the district.

(d) A conveyance of land and facilities to the county under this

section is made free and clear of all indebtedness of the

district.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.217. EFFECT OF TRANSFER. (a) On conveyance of land and

facilities to a county under this subchapter the district is no

longer responsible for the land and facilities or their

maintenance or upkeep, and the control over the land and

facilities is solely in the county to which conveyed.

(b) Conveyance of land and facilities to a county under this

subchapter does not affect the duties and responsibilities of the

district to pay in full the principal of and the premium, if any,

and interest on any outstanding bonds or other indebtedness of

the district and to observe and perform the covenants,

obligations, or conditions provided by the orders or resolutions

authorizing the bonds or other indebtedness.

(c) Notwithstanding the conveyance of land and facilities to a

county under this subchapter, the district is solely responsible

and liable for payment in full of the principal of and the

premium and interest on any bonds or other indebtedness of the

district.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.218. TRANSFER IN PORTIONS. This subchapter may not be

construed as preventing the conveyance of a portion of the land

and facilities proposed to be constructed by a district if the

district's facilities are constructed in stages.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

SUBCHAPTER E. GENERAL FISCAL PROVISIONS

Sec. 66.303. ANNUAL BUDGET. (a) The board shall prepare and

approve an annual budget.

(b) The budget shall contain a complete financial statement,

including a statement of:

(1) the outstanding obligations of the district;

(2) the amount of cash on hand to the credit of each fund of the

district;

(3) the amount of money received by the district from all

sources during the previous year;

(4) the amount of money available to the district from all

sources during the ensuing year;

(5) the amount of the balances expected at the end of the year

in which the budget is being prepared;

(6) the estimated amount of revenues and balances available to

cover the proposed budget; and

(7) the estimated tax rate that will be required.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.304. AMENDING BUDGET. After the annual budget is

adopted, it may be amended on the board's approval.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.310. ISSUANCE OF BONDS. (a) The board may issue and

sell bonds in the name of the district to acquire land and

construct facilities as provided by this chapter.

(b) Bonds issued by a district and projects and improvements of

the district that are provided through the issuance of bonds are

governed by Chapter 49.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 1995, 74th Leg., ch. 715, Sec. 38, eff.

Sept. 1, 1995.

Sec. 66.311. MANNER OF REPAYMENT OF BONDS. The board may

provide for the payment of the principal of and interest on the

bonds from the levy and collection of property taxes on all

taxable property within the district.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.313. FORM OF BONDS. (a) The district may issue its

bonds in various series or issues.

(b) Bonds may mature serially or otherwise not more than 50

years from their date and shall bear interest at any rate or

rates permitted by the constitution and laws of this state.

(c) The district's bonds and interest coupons, if any, are

investment securities under the terms of Chapter 8 of the

Business & Commerce Code and may be issued registrable as to

principal or as to both principal and interest or may be issued

in book entry form and may be made redeemable before maturity at

the option of the district or may contain a mandatory redemption

provision.

(d) The district's bonds may be issued in the form,

denominations, and manner and under the terms, conditions, and

details and shall be signed and executed as provided by the board

in the resolution or order authorizing their issuance.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.314. PROVISIONS OF BONDS. (a) In the orders or

resolutions authorizing the issuance of bonds, including

refunding bonds, the board may provide for the flow of funds, the

establishment and maintenance of the interest and sinking fund,

the reserve fund, and other funds and may make additional

covenants with respect to the bonds and the pledged fees.

(b) The orders or resolutions of the board authorizing the

issuance of bonds may also prohibit the further issuance of bonds

or other obligations payable from the pledged fees or may reserve

the right to issue additional bonds to be secured by a pledge of

and payable from the fees on a parity with or subordinate to the

pledge in support of the bonds being issued.

(c) The orders or resolutions of the board issuing bonds may

contain other provisions and covenants as the board may

determine.

(d) The board may adopt and have executed any other proceedings

or instruments necessary and convenient in connection with the

issuance of bonds.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.315. APPROVAL BY ATTORNEY GENERAL; REGISTRATION BY

COMPTROLLER. (a) Bonds issued by the district and the records

relating to their issuance must be submitted to the attorney

general for examination.

(b) If the attorney general finds that the bonds have been

authorized in accordance with law, he shall approve them, and

they shall be registered by the comptroller of public accounts.

(c) After the approval and registration of bonds, the bonds are

incontestable in any court or other forum for any reason and are

valid and binding obligations in accordance with their terms for

all purposes.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.316. REFUNDING BONDS. Refunding bonds may be issued for

the purposes and in the manner provided by general law including

Chapter 1207, Government Code.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.422, eff.

Sept. 1, 2001.

Sec. 66.317. BONDS AS INVESTMENTS. District bonds are legal and

authorized investments for:

(1) banks;

(2) savings banks;

(3) trust companies;

(4) savings and loan associations;

(5) insurance companies;

(6) fiduciaries;

(7) trustees;

(8) guardians; and

(9) sinking funds of cities, counties, school districts, and

other political subdivisions of the state and other public funds

of the state and its agencies, including the permanent school

fund.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.318. BONDS AS SECURITY FOR DEPOSITS. District bonds are

eligible to secure deposits of public funds of the state and

cities, counties, school districts, and other political

subdivisions of the state. The bonds are lawful and sufficient

security for deposits to the extent of their value when

accompanied by all unmatured coupons.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.319. MANDAMUS BY BONDHOLDERS. In addition to all other

rights and remedies provided by law, if the district defaults in

the payment of principal, interest, or redemption price on its

bonds when due or if it fails to make payments into any fund or

funds created in the orders or resolutions authorizing the

issuance of the bonds or defaults in the observation or

performance of any other covenants, conditions, or obligations

set forth in the orders or resolutions authorizing the issuance

of its bonds, the owners of any of the bonds are entitled to a

writ of mandamus issued by a court of competent jurisdiction

compelling and requiring the district and its officials to

observe and perform the covenants, obligations, or conditions

prescribed in the orders or resolutions authorizing the issuance

of the district's bonds.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.320. APPLICATION OF OTHER LAWS. Bonds of the district

are considered public securities under Chapter 1201, Government

Code.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.422, eff.

Sept. 1, 2001.

Sec. 66.321. TAX STATUS OF BONDS. Since a district created

under this chapter is a public entity performing an essential

public function, bonds issued by the district, any transaction

relating to the bonds, and profits made in the sale of the bonds

are free from taxation by the state or by any city, county,

special district, or other political subdivision of the state.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.322. LEVY OF TAXES. The board may annually levy taxes

in the district to pay the principal of and interest on bonds

issued by the district and the expense of assessing and

collecting taxes.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.324. BOARD AUTHORITY. (a) The board may levy taxes for

the entire year in which the district is created.

(b) The board shall levy taxes on all property within the

boundaries of the district subject to district taxation.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.325. TAX RATE. In setting the tax rate, the board shall

take into consideration the income of the district from sources

other than taxation. On determination of the amount of tax

required to be levied, the board shall make the levy and certify

it to the tax assessor-collector.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.326. TAX APPRAISAL, ASSESSMENT, AND COLLECTION. (a)

The Tax Code governs the appraisal, assessment, and collection of

district taxes.

(b) The board may provide for the appointment of a tax

assessor-collector for the district or may contract for the

assessment and collection of taxes as provided by the Tax Code.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

SUBCHAPTER F. DISSOLUTION

Sec. 66.401. PETITION FOR DISSOLUTION. After a district has

completed all construction of facilities provided in the plan and

conveyed those facilities to the designated counties and after

all bonds and other indebtedness of the district are paid in

full, the district shall submit to the commission a petition for

dissolution accompanied by such evidence as the commission

requires in its rules or by order to show that the plan prepared

and adopted in accordance with Section 66.202 of this chapter has

been carried out and all bonds and other indebtedness have been

paid in full.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.402. ORDER TO DISSOLVE DISTRICT. (a) After considering

the petition and the accompanying evidence, if the commission

finds that the work is completed according to the plan and the

facilities have been conveyed and that all bonds and other

indebtedness have been retired, the commission shall order the

district dissolved.

(b) If the commission finds that the work has not been completed

according to the plan, that all facilities have not been

conveyed, or that all bonds and other indebtedness have not been

retired, the commission shall issue an order that will ensure

that the work is completed by the district, all conveyances are

made, and all debt will be retired, and on compliance with this

order shall issue an order dissolving the district.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

87, Sec. 24.007, eff. September 1, 2009.

Sec. 66.403. DISTRIBUTION OF ASSETS. (a) If at the time a

district is dissolved, the district has any surplus funds in any

of its accounts, the board shall transfer those funds to the

county that assumes jurisdiction over the facilities conveyed by

the district, and the county receiving the funds shall use those

funds to maintain the facilities conveyed.

(b) If more than one county assumes jurisdiction over district

facilities, the board shall transfer the funds to each county

based on the proportion of the proceeds of all indebtedness

incurred by the district to acquire the land and construct the

facilities conveyed to that county.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.

Sec. 66.404. EFFECT OF COMMISSION ORDER. On the issuance of the

order of dissolution by the commission, the dissolved district

ceases to exist as a governmental entity, and the board shall

continue in existence only for the purpose of transferring

district funds and disposing of district assets.

Added by Acts 1985, 69th Leg., ch. 734, Sec. 1, eff. Sept. 1,

1985.



CHAPTER 67. NONPROFIT WATER SUPPLY OR SEWER SERVICE CORPORATIONS

WATER CODE

TITLE 4. GENERAL LAW DISTRICTS

CHAPTER 67. NONPROFIT WATER SUPPLY OR SEWER SERVICE CORPORATIONS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 67.001. DEFINITIONS. In this chapter:

(1) "Board" means the board of directors of a corporation.

(2) "Corporation" means a water supply or sewer service

corporation operating under this chapter.

(3) "Director" means a member of the board of directors.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 2, eff. Sept. 1,

1997.

Sec. 67.002. PURPOSE OF CORPORATION. A corporation may be

organized under this chapter to provide:

(1) water supply, sewer service, or both for a municipality, a

private corporation, an individual, or a military camp or base;

and

(2) flood control and a drainage system for a political

subdivision, private corporation, or another person.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 2, eff. Sept. 1,

1997.

Sec. 67.003. CREATION OF CORPORATION. (a) Three or more

individuals who are citizens of this state may form a corporation

by making an application to the secretary of state in the same

manner as provided by law for an application for a private

corporation.

(b) The application for charter must include the number of

directors and the name of each director.

(c) The name designated for the corporation must include the

words "Water Supply Corporation."

Added by Acts 1997, 75th Leg., ch. 166, Sec. 2, eff. Sept. 1,

1997.

Sec. 67.004. APPLICATION OF TEXAS NON-PROFIT CORPORATION ACT.

To the extent it does not conflict with this chapter, the Texas

Non-Profit Corporation Act (Article 1396-1.01 et seq., Vernon's

Texas Civil Statutes) applies to a corporation created under:

(1) this chapter; or

(2) Chapter 76, Acts of the 43rd Legislature, 1st Called

Session, 1933 (Article 1434a, Vernon's Texas Civil Statutes).

Added by Acts 1997, 75th Leg., ch. 166, Sec. 2, eff. Sept. 1,

1997.

Sec. 67.005. DIRECTORS. (a) A corporation may not have more

than 21 directors.

(b) The corporation may increase the number of directors by

amendment to the bylaws but may not exceed the limit imposed by

Subsection (a).

(c) The bylaws of the corporation may provide that directors

serve staggered terms of approximately two or three years.

(d) At the first annual meeting of the shareholders, the

directors shall be divided into two or three classes according to

the length of the terms the directors serve. The classification

of directors may not take effect before that meeting.

(e) The division of the directors and the corresponding terms

must be set so that:

(1) one-half of the directors, as nearly as possible, are

elected annually, if a two-year term is provided; or

(2) one-third of the directors, as nearly as possible, are

elected annually, if a three-year term is provided.

(f) After the implementation of two-year or three-year terms for

directors, as directors' terms expire, the members shall elect

their successors to serve until the second or third succeeding

annual meeting after their election, as appropriate.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 2, eff. Sept. 1,

1997.

Sec. 67.006. OFFICERS. (a) The board shall elect a president,

a vice president, and a secretary-treasurer following the

issuance of a charter and after each annual meeting of the

membership or shareholders. At the meeting, each member or

stockholder may be allowed only one vote regardless of the number

of memberships or stock certificates held by the person.

(b) The board may require a bond of an officer for faithful

performance of the officer's duties.

(c) The salary of an officer of the corporation other than

secretary-treasurer or a manager employed under Section 67.012

may not exceed $5,000 a year. The board shall set the

secretary-treasurer's salary at an amount commensurate with the

secretary-treasurer's duties.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 62, Sec. 18.18(a),

eff. Sept. 1, 1999.

Sec. 67.007. ANNUAL OR SPECIAL MEETING. (a) The annual meeting

of the members or shareholders of the corporation must be held

between January 1 and May 1 at a time specified by the bylaws or

the board.

(b) The board shall adopt written procedures for conducting an

annual or special meeting of the members or shareholders, which

shall include the following:

(1) notification to eligible members or shareholders of the

proposed agenda, location, and date of the meeting;

(2) establishment of a quorum consisting of proxies and the

votes of members or shareholders present;

(3) nomination and election procedures;

(4) approval of the proxy and ballot form to be used; and

(5) validation of eligible voters, proxies, ballots, and

election results.

(c) The board shall adopt an official proxy and ballot form to

be used in conducting the business of the corporation at any

annual or special meeting. No other proxy or ballot form will be

valid. Proxies and ballots from members or shareholders are

confidential and are exempted from disclosure by the corporation

until after the date of the relevant election.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 54, Sec. 1, eff. May

10, 1999.

Sec. 67.008. DISTRIBUTION OF PROFITS. (a) The incorporators

may provide in the charter of the corporation that a dividend

will not be paid on the stock and that all profits of the

corporation will be paid annually to political subdivisions,

private corporations, or other persons that have transacted

business with the corporation during the previous year.

(b) The corporation shall distribute any profits under

Subsection (a) in direct proportion to the amount of business the

corporation transacts with each entity during that year.

(c) The corporation may not make a distribution under Subsection

(a) if the corporation has unpaid indebtedness.

(d) A corporation may allocate to a sinking fund an amount of

the annual profits as determined necessary by the board for

maintenance, operation, and replacements.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 2, eff. Sept. 1,

1997.

Sec. 67.009. FACILITIES. A corporation may construct, acquire,

lease, improve, extend, or maintain a facility, plant, equipment,

or appliance helpful or necessary to provide more adequate sewer

service, flood control, or drainage for a political subdivision.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 2, eff. Sept. 1,

1997.

Sec. 67.010. POWER TO CONTRACT WITH OTHER ENTITIES. (a) A

corporation may enter into a contract with any political

subdivision, federal agency, or other entity for the acquisition,

construction, or maintenance of a project or improvement for an

authorized purpose.

(b) A corporation may obtain money from any political

subdivision of this state, federal agency, or other entity to

finance the acquisition or construction of a project or

improvement for an authorized purpose.

(c) A corporation may encumber the project or improvement and

may encumber any income, fees, rents, and other charges derived

from the operation of the project or improvement. The corporation

may issue bonds, notes, or warrants to secure payment of funds

received. Indebtedness authorized by this subsection is a charge

only on specifically encumbered property and revenues and is not

a general obligation of indebtedness of the corporation.

(d) A political subdivision may contract with a corporation

under Section 552.014, Local Government Code, to carry out this

chapter. If a corporation issues bonds secured by a contract

entered into under Section 552.014, Local Government Code, the

corporation is considered to be acting for or on behalf of that

political subdivision for the purposes of Section 1201.002(1),

Government Code. A political subdivision is authorized to

approve by ordinance, resolution, or order the articles of

incorporation and the bylaws of a corporation that is created for

the purpose of constructing facilities under a contract as

provided by Section 552.014, Local Government Code.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2003, 78th Leg., ch. 248, Sec. 56, eff.

June 18, 2003.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.77(32), eff. April 1, 2009.

Sec. 67.0105. CONTRACT FOR WATER FOR FIRE SUPPRESSION. (a) A

corporation may enter into a contract with a municipality or a

volunteer fire department to supply water either to municipally

owned fire hydrants or to corporation fire hydrants for use in

fire suppression by the municipality's fire department or a

volunteer fire department. The contract must be under terms that

are mutually beneficial to the contracting parties.

(b) The furnishing of a water supply and fire hydrant equipment

by a municipality or a volunteer fire department directly or

through another entity by a lease, contract, or any other manner

is an essential governmental function and not a proprietary

function for all purposes, including the application of Chapter

101, Civil Practice and Remedies Code.

(c) A corporation that contracts with a municipality or

volunteer fire department to provide a water supply or fire

hydrant equipment may be liable for damages only to the extent

that the municipality or volunteer fire department would be

liable if the municipality or volunteer fire department were

performing the governmental function directly.

Added by Acts 1999, 76th Leg., ch. 62, Sec. 18.19(a), eff. Sept.

1, 1999.

Text of section as amended by Acts 2003, 78th Leg., ch. 46, Sec.

1

Sec. 67.011. ADDITIONAL POWERS OF CORPORATION. In addition to

other powers granted by this chapter, a corporation may:

(1) own, hold, lease, or otherwise acquire water wells, springs,

or other sources of water supply;

(2) build, operate, and maintain pipelines to transport water or

wastewater;

(3) build and operate plants and equipment necessary to

distribute water or to treat and dispose of wastewater; and

(4) sell water or provide wastewater services to a political

subdivision, a private corporation, or an individual.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 151, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 46, Sec. 1, eff. May 15,

2003.

Text of section as amended by Acts 2003, 78th Leg., ch. 512, Sec.

1

Sec. 67.011. POWERS OF CORPORATION IN CERTAIN COUNTIES. (a) In

a county with a population of less than 3.3 million, a

corporation may:

(1) own, hold, lease, or otherwise acquire water wells, springs,

or other sources of water supply;

(2) build, operate, and maintain pipelines to transport water or

wastewater;

(3) build and operate plants and equipment necessary to

distribute water or to treat and dispose of wastewater;

(4) sell water or provide wastewater services to a political

subdivision, a private corporation, or an individual; and

(5) establish and enforce reasonable customer water conservation

practices and prohibit excessive or wasteful uses of potable

water.

(b) A corporation may enforce customer water conservation

practices under Subsection (a)(5) by assessing reasonable

penalties as provided in the corporation's tariff. A penalty may

be appealed in the same manner as provided for appeal of new

customer service costs under Section 13.043(g). In an appeal, the

commission shall approve a corporation's penalty if the

commission determines that the penalty is clearly stated in the

tariff, that the penalty is reasonable, and that the corporation

has deposited the penalty in a separate account dedicated to

enhancing water supply for the benefit of all the corporation's

customers.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 2001, 77th Leg., ch. 669, Sec. 151, eff.

Sept. 1, 2001; Acts 2003, 78th Leg., ch. 512, Sec. 1, eff. June

20, 2003.

Sec. 67.012. USE OF MANAGER. The board may employ a manager to

handle the business of the corporation under the direction of the

board. The board shall set the salary for the manager.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 2, eff. Sept. 1,

1997.

Sec. 67.013. USE OF COUNSEL. The board may employ and

compensate counsel to represent the corporation as the board

determines is necessary.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 2, eff. Sept. 1,

1997.

Sec. 67.014. DEPOSITORY FOR FUNDS; PERMITTED INVESTMENTS. (a)

The board shall select as depository for the funds of the

corporation a bank in this state that is insured by the Federal

Deposit Insurance Corporation and require from the depository a

bond in an amount the board finds necessary to protect the

corporation.

(b) Funds allocated by the board to a sinking fund for

replacement, amortization of debts, and the payment of interest

that are not required to be spent in the year in which deposited

shall be:

(1) invested in bonds or other evidence of indebtedness of the

United States;

(2) placed with the depository in an interest-bearing savings

account;

(3) invested in shares or share accounts in a savings and loan

association insured by the Federal Deposit Insurance Corporation;

or

(4) invested in an investment that is authorized under

Subchapter A, Chapter 2256, Government Code, and by a written

investment policy approved by the board that complies with

Section 2256.005, Government Code.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 2, eff. Sept. 1,

1997. Amended by Acts 1999, 76th Leg., ch. 258, Sec. 1, 2, eff.

May 28, 1999.

Sec. 67.015. EXEMPTION FROM SECURITIES ACT. The Securities Act

(Article 581-1 et seq., Vernon's Texas Civil Statutes) does not

apply to:

(1) a note, bond, or other evidence of indebtedness issued by a

corporation doing business in this state to the United States;

(2) an instrument executed to secure a debt of a corporation to

the United States; or

(3) the issuance of a membership certificate or stock

certificate of a corporation.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 2, eff. Sept. 1,

1997.

Sec. 67.016. TRANSFER OR CANCELLATION OF STOCK, MEMBERSHIP, OR

OTHER RIGHT OF PARTICIPATION. (a) A person or entity that owns

any stock of, is a member of, or has some other right of

participation in a corporation may not sell or transfer that

stock, membership, or other right of participation to another

person or entity except:

(1) by will to a person who is related to the testator within

the second degree by consanguinity;

(2) by transfer without compensation to a person who is related

to the owner of the stock or other interest within the second

degree by consanguinity; or

(3) by transfer without compensation or by sale to the

corporation.

(b) Subsection (a) does not apply to a person or entity that

transfers the membership or other right of participation to

another person or entity as part of the conveyance of real estate

from which the membership or other right of participation arose.

(c) The transfer of stock, a membership, or another right of

participation under this section does not entitle the transferee

to water or sewer service unless each condition for water or

sewer service is met as provided in the corporation's published

rates, charges, and conditions of service. A transfer and service

application must be completed on the corporation's standardized

forms and filed with the corporation's office in a timely manner.

The conditions of service may not require a personal appearance

in the office of the corporation if the transferee agrees in

writing to accept the rates, charges, and conditions of service.

(d) The corporation may make water or sewer service provided as

a result of stock, a membership, or another right of

participation in the corporation conditional on ownership of the

real estate designated to receive service and from which the

membership or other right of participation arises.

(e) The corporation may cancel a person's or other entity's

stock, membership, or other right of participation if the person

or entity fails to:

(1) meet the conditions for water or sewer service prescribed by

the corporation's published rates, charges, and conditions of

service; or

(2) comply with any other condition placed on the receipt of

water or sewer service under the stock, membership, or other

right of participation.

(f) Consistent with Subsection (a), the corporation may reassign

canceled stock or a canceled membership or other right of

participation to a person or entity that has legal title to the

real estate from which the canceled membership or other right of

participation arose and for which water or sewer service is

requested.

(g) Notwithstanding Subsection (a), the corporation shall

reassign canceled stock or a canceled membership or other right

of participation to a person or entity that acquires the real

estate from which the membership or other right of participation

arose through judicial or nonjudicial foreclosure. The

corporation may require proof of ownership resulting from the

foreclosure.

(h) Service provided following a transfer under Subsection (f)

or (g) is made subject to compliance with the conditions for

water or sewer service prescribed by the corporation's published

rates, charges, and conditions of service.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 2, eff. Sept. 1,

1997.

Sec. 67.017. VOLUNTARY CONTRIBUTIONS ON BEHALF OF EMERGENCY

SERVICES. (a) A corporation may as part of its billing process

collect from its customers a voluntary contribution, including a

voluntary membership or subscription fee, on behalf of a

volunteer fire department or an emergency medical service.

(b) A corporation that collects contributions under this section

shall provide each customer at the time that the customer first

subscribes to the water or sewer service, and at least annually

thereafter, a written statement:

(1) describing the procedure by which the customer may make a

contribution with the customer's bill payment;

(2) designating the volunteer fire department or emergency

medical service to which the corporation will deliver the

contribution;

(3) informing the customer that a contribution is voluntary; and

(4) describing the deductibility status of the contribution

under federal income tax law.

(c) A billing by the corporation that includes a voluntary

contribution under this section must clearly state that the

contribution is voluntary and that it may be deducted from the

billed amount.

(d) The corporation shall promptly deliver contributions that it

collects under this section to the designated volunteer fire

department or emergency medical service, except that the

corporation may keep from the contributions an amount equal to

the lesser of:

(1) the corporation's expenses in administering the contribution

program; or

(2) five percent of the amount collected as contributions.

Added by Acts 1997, 75th Leg., ch. 166, Sec. 2, eff. Sept. 1,

1997.



CHAPTER 68. SHIP CHANNEL SECURITY DISTRICTS

WATER CODE

TITLE 4. GENERAL LAW DISTRICTS

CHAPTER 68. SHIP CHANNEL SECURITY DISTRICTS

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 68.001. DEFINITIONS. In this chapter:

(1) "Board" means a district's board of directors.

(2) "District" means a ship channel security district created

under this chapter.

(3) "Security project" means a project promoting or aiding

security in a district.

(4) "Security service" means a service promoting or aiding

security in a district.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.002. NATURE OF DISTRICT; PURPOSE. A district is a

special district and political subdivision of this state. A

district is created under Section 59, Article XVI, Texas

Constitution, and is essential to accomplish the purposes of that

section and Sections 52 and 52-a, Article III, Texas

Constitution.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.003. PUBLIC PURPOSE OF SECURITY PROJECTS. A security

project is owned, used, and held for public purposes by the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.004. LIBERAL CONSTRUCTION OF CHAPTER. This chapter

shall be liberally construed in conformity with the findings and

purposes stated in this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.005. GENERAL WATER DISTRICT LAW NOT APPLICABLE. Chapter

49 does not apply to a district.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

SUBCHAPTER B. FACILITIES

Sec. 68.051. APPLICABILITY TO FACILITIES. (a) In this section:

(1) "Chemical manufacturers' association" means an association

of chemical manufacturers, refiners, and supporting distribution

and terminal facility managers that operate in a district.

(2) "Chemical manufacturers' association facility" means a

facility owned by a member of a chemical manufacturers'

association.

(3) "Mutual aid organization" means an organization that

operates in a district and whose:

(A) primary purpose is the promotion of social welfare by

providing assistance for the common good and general welfare to

and within the communities of its members for emergency fire

protection and other public safety matters; and

(B) members include various industries and governmental entities

with the resources required to participate in those activities.

(b) This chapter applies to the following types of facilities in

the district:

(1) a chemical manufacturers' association facility;

(2) a mutual aid organization facility;

(3) a facility as defined in 46 U.S.C. Section 70101;

(4) a facility described by 33 C.F.R. Section 105.105(a);

(5) a facility subject to an area maritime transportation

security plan under 46 U.S.C. Section 70103(b);

(6) a facility subject to 40 C.F.R. Part 112;

(7) a general shipyard facility as defined by 46 C.F.R. Section

298.2;

(8) a facility included in one or more of the following

categories and codes of the 2007 North American Industry

Classification System:

(A) crude petroleum and natural gas extraction, 211111;

(B) petroleum refineries, 324110;

(C) petroleum manufacturing, 325110;

(D) petroleum lubricating oil and grease manufacturing, 324191;

(E) all other petroleum and coal products manufacturing, 324199;

(F) all other chemical and other manufacturing, 311111-339999;

(G) petroleum bulk stations and terminals, 424710;

(H) plastics, chemical, and petroleum wholesalers, 424610,

424690, and 424720;

(I) transportation, including rail, water, and road

transportation and pipelines, 486110-486990, 488210, 488390, and

488490;

(J) port and harbor operations, 488310;

(K) marine cargo handling, 488320;

(L) warehousing and storage, including general, refrigerated,

farm and other, 493110, 493120, 493130, and 493190; and

(M) deep sea and coastal freight and passenger transportation,

483111-483114; and

(9) a facility described by Subsection (c).

(c) After the district is created, the commissioners court that

created the district by order may provide for this chapter to

apply to any other facility that the district by petition

requests the court to add.

(d) This chapter does not apply to the following facilities:

(1) a residential property, including a single-family or

multifamily residence;

(2) a retail or service business that is not a facility as

defined by 46 U.S.C. Section 70101;

(3) a public access facility as defined by 33 C.F.R. Section

101.105; or

(4) a facility that is not listed under Subsection (b) and that

is owned by:

(A) an electric utility or a power generation company as defined

by Section 31.002, Utilities Code;

(B) a gas utility as defined by Section 101.003 or 121.001,

Utilities Code;

(C) a telecommunications provider as defined by Section 51.002,

Utilities Code; or

(D) a person who provides to the public cable television or

advanced telecommunications services.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.052. DESIGNEES FOR FACILITY OWNERS. A facility's owner

may designate a person:

(1) to act for the owner in connection with a district; and

(2) to bind the owner under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.053. USE OF CERTAIN DEPARTMENT OF TRANSPORTATION

PROPERTY FOR SHIP CHANNEL SECURITY. (a) In this section,

"department" means the Texas Department of Transportation.

(b) Use of the department's facilities or property to serve a

project aiding security in a ship channel security district

created under this chapter serves a transportation purpose. A

ship channel security district or a county whose commissioners

court has created a ship channel security district may enter into

an agreement with the department to provide for use of the

department's facilities or property to aid security in the

district.

(c) A county that has entered into an agreement with the

department for use of the department's fiber optic network for

transportation purposes may use the fiber optic network to serve

a project aiding security in a ship channel security district

created under this chapter in the same manner as other

transportation purposes unless the agreement precludes the use of

the fiber optic network for that purpose.

Added by Acts 2009, 81st Leg., R.S., Ch.

4, Sec. 1, eff. April 29, 2009.

SUBCHAPTER C. CREATION

Sec. 68.101. DISTRICT CREATION BY CERTAIN POPULOUS COUNTIES WITH

SHIP CHANNELS. A district may be created only by the

commissioners court of a county with a population of 3.3 million

or more that has a ship channel in the county.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.102. PETITION FOR CREATION. A district may be created

only if the commissioners court of the county in which the

district is proposed to be created receives a petition requesting

the district's creation. The petition must be signed by:

(1) the owners of a majority of facilities in the proposed

district; and

(2) the owners of a majority of the assessed value of facilities

in the proposed district according to the most recent certified

property tax rolls of the county.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.103. CONTENTS OF PETITION; DISTRICT TERRITORY. The

petition must:

(1) propose a name for the district, which must:

(A) generally describe the location of the district; and

(B) be of the form "_______ Ship Channel Security District";

(2) state the general nature of the security projects and

security services to be provided by the district; and

(3) describe the proposed district territory and the boundaries

of four or five security zones inside the proposed district.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.104. NOTICE OF HEARING; CONTENTS OF NOTICE. (a) The

commissioners court of the county in which a district is proposed

to be created shall set a date, time, and place for a hearing to

consider the petition received by the commissioners court.

(b) The commissioners court shall issue public notice of the

hearing. The notice must state:

(1) the date, time, and place of the hearing; and

(2) that any person may appear, present evidence, and testify

for or against the creation of the proposed district.

(c) The commissioners court shall publish the notice in a

newspaper of general circulation in the county at least one time

at least 30 days before the hearing date.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.105. HEARING. At the hearing, any interested person may

appear in person or by attorney, present evidence, and offer

testimony for or against the creation of the proposed district.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.106. FINDINGS OF BENEFIT AND PUBLIC PURPOSE. After the

hearing, the commissioners court shall consider whether to create

the proposed district. The commissioners court must make the

following findings before approving a petition requesting

creation of a district:

(1) the district will serve a public use and benefit;

(2) facilities in the district will benefit from the security

projects and security services proposed to be provided by the

district;

(3) the creation of the district is in the public interest and

useful for the protection of facilities in the district against

the threat posed by terrorism; and

(4) the creation of the district is necessary to accomplish the

purposes of Sections 52 and 52-a, Article III, and Section 59,

Article XVI, Texas Constitution, and other public purposes stated

in this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.107. ORDER CREATING DISTRICT; CHANGES. (a) If the

commissioners court makes the findings under Section 68.106, the

commissioners court by order may create the proposed district.

(b) The commissioners court may include in the order any changes

or modifications to the proposed district as the court determines

are appropriate to reflect the intent of the petition requesting

creation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

SUBCHAPTER D. BOARD OF DIRECTORS

Sec. 68.151. GOVERNING BODY; COMPOSITION. A district is

governed by a board of at least 10 but not more than 13

directors, appointed or serving as follows:

(1) two directors for each security zone appointed by the

commissioners court of the county and nominated as provided by

Section 68.152;

(2) one director appointed for the district at large by the

commissioners court of the county under Section 68.153;

(3) one director appointed under Section 68.154; and

(4) any director serving under Section 68.155.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.152. SECURITY ZONE DIRECTORS. (a) The commissioners

court of the county shall appoint two directors for each security

zone from a list of two persons nominated by a majority vote of

the facility owners in each security zone. Each nominated person

must be employed by a facility owner at a facility in the zone.

(b) After reviewing the list, the commissioners court shall

approve or disapprove the nominations for each security zone.

(c) If the commissioners court is not satisfied with the list

provided for a security zone, the facility owners in the security

zone shall provide to the court a new list under Subsection (a).

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.153. AT-LARGE DIRECTOR. The director appointed by the

commissioners court for the district at large may be:

(1) a person employed by a member of an association that

includes steamship owners, operators, and agents and stevedoring

and terminal companies and that:

(A) is a Texas nonprofit corporation; and

(B) leases space in the district; or

(2) any other person considered appropriate by the commissioners

court.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.154. MUNICIPAL DIRECTOR. (a) If there is a countywide

association of mayors and city councils of municipalities in a

county that creates a district, the association shall appoint one

director.

(b) If there is not an association described by Subsection (a),

the municipalities in the district shall appoint a director. If

there is more than one municipality in the district, the

governing body of each municipality by resolution may vote in

favor of a nominated person and a person who receives the votes

of a majority of governing bodies is appointed director.

(c) The director appointed under this section must reside in a

municipality adjacent to the largest ship channel in the

district.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.155. PORT AUTHORITY; EX OFFICIO DIRECTOR. (a) In this

section, "port authority" means a navigation district located

wholly or partly in the security district, and created or

operating under Section 52, Article III, or Section 59, Article

XVI, Texas Constitution.

(b) If a port authority is located in the district, the

executive director, or a person designated by the executive

director, serves as a director. If more than one port authority

is located in the district, the executive director, or a person

designated by the executive director, of the port authority with

the largest territory inside the district serves as a director.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.156. TERMS; INITIAL DIRECTORS. (a) Except as provided

by Subsection (b), directors serve staggered two-year terms.

(b) The initial directors shall stagger their terms, with a

majority of the directors serving two years, and a minority of

directors serving one year. If the initial board has an even

number of directors, the terms are staggered equally. If the

initial directors cannot agree on the staggering, the directors

shall draw lots to determine the directors who serve one-year

terms.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.157. VACANCY. A vacancy in the board is filled by the

remaining directors by appointing a person who meets the

qualifications for the position, who shall serve for the

unexpired term.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.158. QUORUM. For purposes of determining whether a

quorum of the board is present, a vacant board position is not

counted.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.159. OFFICERS. The board shall elect from its directors

a presiding officer, a secretary, and any other officers the

board considers necessary or appropriate.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.160. COMPENSATION. A director is not entitled to

compensation for service on the board, but is entitled to

reimbursement for necessary and reasonable expenses incurred in

carrying out the duties of a director.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.161. MEETINGS. (a) The board shall determine the

frequency of its meetings and may hold meetings at any time the

board determines.

(b) The board shall conduct its meetings in the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.162. REMOVAL. The board may remove an appointed

director for misconduct or failure to carry out the director's

duties on receiving a written petition signed by a majority of

the remaining directors.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

SUBCHAPTER E. POWERS AND DUTIES

Sec. 68.201. GENERAL POWERS OF DISTRICT. (a) A district has

all powers necessary or required to accomplish the purposes for

which it was created.

(b) A district may do anything necessary, convenient, or

desirable to carry out the powers expressly granted or implied by

this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.202. APPLICABILITY OF MUNICIPAL MANAGEMENT DISTRICTS

LAW. Except as provided by this chapter, a district has the

powers of a district created under Chapter 375, Local Government

Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.203. RULES. The district may adopt rules to govern the

operation of the district.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.204. NAME CHANGE. A board by resolution may change a

district's name.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.205. CONTRACTS; GENERALLY. A district may contract with

any person for any district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.206. SECURITY PROJECTS AND SERVICES. (a) The board

shall determine what security projects or security services the

district will perform. A security project may include a project

eligible for funding under a port security grant program of the

United States Department of Homeland Security.

(b) A district may own, operate, and maintain a security project

or provide a security service as reasonably necessary to carry

out a district power under this chapter.

(c) A district may acquire, construct, complete, develop, own,

operate, maintain, and lease a security project or part of a

security project or provide a security service inside and outside

its boundaries.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.207. CONTRACTS FOR SECURITY PROJECTS OR SERVICES. (a)

A district may contract with any person to plan, establish,

develop, construct, renovate, maintain, repair, replace, or

operate a security project or to provide a security service.

(b) A district may lease to any person a security project or any

part of a security project.

(c) A district may contract with any person for the use or

operation of a security project or any part of a security

project.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.208. CONTRACTS FOR JOINT USE OF SECURITY PROJECT. A

district may contract with any person, public or private, for the

joint use of a security project.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.209. CONTRACTS WITH DISTRICT BY GOVERNMENTAL ENTITY.

This state, a municipality, a county, another political

subdivision of this state, or any other person, without further

authorization, may contract with the district to accomplish any

district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.210. PROPERTY POWERS; GENERALLY. A district may acquire

by grant, purchase, gift, devise, lease, or otherwise, and may

hold, use, sell, lease, or dispose of any property, and licenses,

patents, rights, and interests necessary, convenient, or useful

for the full exercise of any of its powers under this chapter.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.211. SUITS. A district may sue and be sued.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.212. NO EMINENT DOMAIN POWER. A district may not

exercise the power of eminent domain.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

SUBCHAPTER F. GENERAL FINANCIAL PROVISIONS

Sec. 68.251. GRANTS; LOANS. A district may apply for and accept

a grant or loan from any person, including:

(1) the United States;

(2) this state; and

(3) a political subdivision of this state.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.252. PAYMENT OF EXPENSES. A district may provide for

payment of all expenses incurred in its establishment,

administration, and operation.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.253. TAXES PROHIBITED. A district may not impose any

tax, including a property tax or a sales and use tax.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.254. BONDS PROHIBITED. A district may not issue bonds.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

SUBCHAPTER G. ASSESSMENTS

Sec. 68.301. AUTHORITY TO IMPOSE ASSESSMENT. The board may

impose an assessment against facilities for any district purpose.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.302. PROPOSED ASSESSMENTS. A security project or

security service may be financed under this chapter after a

hearing notice given as required by this subchapter and a public

hearing by the board on the advisability of:

(1) the security project or security service; and

(2) the proposed assessments.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.303. NOTICE OF HEARING. (a) Not later than the 30th

day before the date of the hearing, the district shall provide

notice of the hearing by certified mail, return receipt

requested, to each facility owner at the current address of each

facility according to the appraisal record maintained by the

appraisal district for that facility under Section 25.02, Tax

Code.

(b) The notice must include:

(1) the time and place of the hearing;

(2) the general nature of the proposed security project or

security service;

(3) the estimated cost of the security project or security

service; and

(4) the proposed method of assessment.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.304. CONDUCTING HEARING; FINDINGS. (a) A hearing on a

proposed security project or security service, whether conducted

by the board or a hearing examiner, may be adjourned from time to

time.

(b) At the conclusion of the hearing, the board by resolution

shall make findings relating to:

(1) the advisability of the security project or security

service;

(2) the nature of the security project or security service;

(3) the estimated cost;

(4) the facilities benefited;

(5) the method of assessment; and

(6) the method and time for payment of the assessment.

(c) If a hearing examiner is appointed to conduct the hearing,

after conclusion of the hearing, the hearing examiner shall file

with the board a report stating the examiner's findings and

conclusions for the board's consideration.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.305. FACILITIES TO BE ASSESSED. (a) In accordance with

the findings, the board may impose an assessment against all the

facilities in the district or any portion of the facilities in

the district, and may impose an assessment against fewer

facilities than those proposed for assessment in the hearing

notice.

(b) Except as provided by Subsection (c), the facilities to be

assessed may not include a facility that is not in the district

at the time of the hearing unless there is an additional hearing

preceded by the required notice.

(c) The owner of a facility described by Subsection (b) may

waive the right to notice and an assessment hearing and may agree

to the imposition and payment of assessments at an agreed rate

for the facility.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.306. ASSESSMENT RATE CHANGE. After notice and a

hearing, the board by majority vote may increase or decrease the

rate of assessment. The board must provide notice of the hearing

in the manner provided by Section 68.303.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.307. OBJECTIONS; LEVY OF ASSESSMENT. (a) At a hearing

on proposed assessments, at any adjournment of the hearing, or

after consideration of the hearing examiner's report, the board

shall hear and rule on all objections to each proposed

assessment.

(b) The board by majority vote may amend proposed assessments

for any facility.

(c) After all objections have been heard and action has been

taken with regard to those objections, the board by resolution

shall impose the assessments on the facilities and shall specify

the method of payment of the assessments and may provide that

those assessments be paid in periodic installments.

(d) Periodic installments must be in amounts sufficient to meet

annual costs for security projects or security services provided

by this chapter and continue for the number of years required to

pay for the security projects and security services to be

rendered.

(e) If assessments are imposed for more than one security

project or security service, the board may provide that

assessments collected for one security project or security

service may be used for another security project or security

service.

(f) The board shall establish a procedure for the use or refund

of any assessments in excess of those necessary to finance a

security project or security service for which those assessments

were collected.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.308. APPORTIONMENT OF ASSESSMENT. The board shall

apportion the cost of a security project or security service to

be assessed against a facility based on any reasonable assessment

plan that results in imposing fair and equitable shares of the

cost.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.309. ASSESSMENT ROLL. (a) Once the estimated total

cost of a security project or security service is determined, the

board shall impose the assessments against each facility against

which an assessment may be imposed in the district. The board

may impose an annual assessment that is lower but not higher than

the initial assessment.

(b) The board shall have an assessment roll prepared showing the

assessments against each facility and the board's basis for the

assessment. The assessment roll shall be filed with the

secretary of the board or other officer who performs the function

of secretary and be open for public inspection.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.310. SUPPLEMENTAL ASSESSMENTS. After notice and hearing

in the manner required for original assessments, the board may

make supplemental assessments to correct omissions or mistakes in

the assessment:

(1) relating to the total cost of the security project or

security service; or

(2) covering delinquencies or costs of collection.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.311. APPEAL. (a) Not later than the 30th day after the

date that an assessment is adopted, a facility owner may file a

notice appealing the assessment to the board.

(b) The board shall set a date to hear the appeal.

(c) Failure to file the notice in the time required by this

section results in loss of the right to appeal the assessment.

(d) The board may make a reassessment or new assessment of the

facility if the assessment against the facility is:

(1) set aside by a court;

(2) found excessive by the board; or

(3) determined invalid by the board.

(e) A reassessment or new assessment under Subsection (d)(1) may

not violate the court order that set aside the assessment.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.312. APPEAL OF RESOLUTION. (a) A facility against

which an assessment is made by board resolution may appeal the

assessment to a district court in the county in the manner

provided for the appeal of contested cases under Chapter 2001,

Government Code.

(b) Review by the district court is by trial de novo.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.313. FAILURE TO PAY ASSESSMENT; LIENS FOR ASSESSMENTS.

(a) If an assessed facility fails to pay an assessment as

provided in a district's assessment plan, the district may impose

a lien against the facility assessed.

(b) An assessment, a reassessment, or an assessment resulting

from an addition to or correction of the assessment roll by the

district, penalties and interest on an assessment or

reassessment, an expense of collection, and reasonable attorney's

fees incurred by the district:

(1) are a first and prior lien against the property assessed;

(2) are superior to any other lien or claim other than a lien or

claim for county, school district, or municipal ad valorem taxes;

and

(3) are the personal liability of and a charge against the

owners of the property even if the owners are not named in the

assessment proceedings.

(c) The lien is effective from the date of the board's

resolution imposing the assessment until the date the assessment

is paid. The board may enforce the lien in the same manner that

the board may enforce an ad valorem tax lien against real

property.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.314. DELINQUENT ASSESSMENTS. A delinquent assessment

incurs interest, penalties, and attorney's fees in the same

manner as a delinquent ad valorem tax. The owner of a facility

may pay at any time the entire assessment, with interest,

penalties, and attorney's fees that have accrued on the

assessment.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.315. ASSESSMENT OF GOVERNMENTAL ENTITIES AND NONPROFITS.

(a) Except as provided by this section, the district may not

impose an assessment on:

(1) a governmental entity, including a municipality, county, or

other political subdivision; or

(2) an organization exempt from taxation under Section 501(a),

Internal Revenue Code of 1986, as an organization described by

Section 501(c)(3) of that code.

(b) An entity or organization described by Subsection (a) may

contract with a district to pay assessments under terms the

district and the entity or organization consider advisable.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

SUBCHAPTER H. DISSOLUTION

Sec. 68.351. DISSOLUTION OF DISTRICT FOR FAILURE TO IMPOSE AN

ASSESSMENT. A district is dissolved if the district has not

imposed an assessment before the fifth anniversary of the date of

the order creating the district under Section 68.107. The county

that created the district assumes any district debts or assets.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.

Sec. 68.352. DISSOLUTION OF DISTRICT BY BOARD VOTE OR OWNER

PETITION. (a) The board by majority vote may dissolve the

district at any time.

(b) A district may be dissolved as provided by Section 375.262,

Local Government Code.

(c) The county that created the district assumes any debts or

assets of a dissolved district.

Added by Acts 2007, 80th Leg., R.S., Ch.

913, Sec. 1, eff. June 15, 2007.






TITLE 5. SPECIAL LAW DISTRICTS

CHAPTER 152. RIVER AUTHORITIES ENGAGED IN DISTRIBUTION AND SALE OF ELECTRIC ENERGY

WATER CODE

TITLE 5. SPECIAL LAW DISTRICTS

CHAPTER 152. RIVER AUTHORITIES ENGAGED IN DISTRIBUTION AND SALE

OF ELECTRIC ENERGY

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 152.001. APPLICABILITY. (a) This chapter applies only to

a river authority that, directly or through a corporation created

under Section 152.051, is engaged in the distribution and sale of

electric energy to the public.

(b) This chapter does not apply to any litigation instituted

before May 28, 1981, that questions the legality of an act taken

or a proceeding conducted by a river authority before that date.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 24, eff.

Sept. 1, 1999.

Sec. 152.002. APPLICATION OF OTHER LAW. (a) Unless this

chapter expressly provides otherwise, a law that limits,

restricts, or imposes an additional requirement on a matter

authorized by this chapter does not apply to an action or

proceeding under this chapter.

(b) Chapters 1202 and 1204, Government Code, apply to revenue

bonds, notes, or other obligations issued under this chapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999.

SUBCHAPTER B. NONPROFIT CORPORATION ACTING ON BEHALF OF RIVER

AUTHORITY

Sec. 152.051. CREATION OF NONPROFIT CORPORATION. (a) The board

of directors of a river authority by order may create one or more

nonprofit corporations to act on behalf of the river authority as

its authority and instrumentality.

(b) The Texas Non-Profit Corporation Act (Article 1396-1.01 et

seq., Vernon's Texas Civil Statutes) applies to a corporation

created under this section.

(c) Sections 501.052, 501.053, 501.056, 501.057(b) and (c),

501.058, 501.062, 501.063, 501.064, except as that section

applies to amending a corporation's bylaws, 501.065, 501.066,

501.068-501.072, 501.401-501.406, and Subchapters G and H,

Chapter 501, Local Government Code, apply to a corporation

created under this section, except that in those sections:

(1) a reference to the Development Corporation Act (Subtitle C1,

Title 12, Local Government Code) includes this chapter; and

(2) a reference to a unit includes a river authority to which

this chapter applies.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

885, Sec. 3.75, eff. April 1, 2009.

Sec. 152.052. POWERS OF NONPROFIT CORPORATION. (a) A

corporation created under Section 152.051 may exercise any power

of the creating river authority except a power relating to solid

waste management activities or activities as an exempt wholesale

generator, but including the authority to acquire, develop,

operate, and sell fuel, fuel reserves, and mineral interests. In

this subsection, "exempt wholesale generator" has the meaning

assigned by Section 32(a), Public Utility Holding Company Act of

1935 (15 U.S.C. Section 79z-5a(a)).

(b) When exercising a power under this chapter, a corporation

created under Section 152.051 and the board of directors of the

corporation have the same powers as the creating river authority

and the authority's board, including the power to issue bonds or

other obligations or otherwise borrow money on behalf of the

river authority to accomplish any purpose of the corporation.

(c) With regard to the issuance of an obligation, the board of

directors of a corporation created under Section 152.051 may

exercise the powers granted to the governing body of:

(1) an issuer under Chapters 1201 and 1371, Government Code; and

(2) a public agency under Chapter 1204, Government Code.

(d) A corporation created under Section 152.051 and the creating

river authority may:

(1) share officers, directors, employees, equipment, and

facilities; and

(2) provide goods or services to each other at cost without the

requirement of competitive bidding.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 25, eff.

Sept. 1, 1999.

Sec. 152.053. BOARD OF DIRECTORS. (a) The board of directors

of the river authority shall appoint the directors of a

corporation created under Section 152.051.

(b) A member of the river authority's board of directors may

serve as a member of the corporation's board of directors.

(c) The directors of the corporation serve at the will of the

river authority's board of directors.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999.

Sec. 152.054. SUPERVISION BY BOARD OF DIRECTORS OF RIVER

AUTHORITY. (a) The budget of a corporation created under

Section 152.051 must be approved by the board of directors of the

river authority.

(b) The activities of the corporation are subject to the

continuing review and supervision of the river authority's board

of directors.

(c) The issuance of bonds or other obligations under this

chapter by a corporation created under Section 152.051 must be

approved by the board of directors of the river authority.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999.

Sec. 152.055. LIABILITY OF CORPORATE PROPERTY FOR TAXES AND

SPECIAL ASSESSMENTS. The property of a corporation created under

Section 152.051 is not exempt from taxes or special assessments

imposed by this state or a municipality or other political

subdivision of this state.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999.

Sec. 152.056. TRANSFER OF RIVER AUTHORITY ASSETS TO CORPORATION.

Notwithstanding any other law, the board of directors of a river

authority may sell, lease, loan, or otherwise transfer some, all,

or substantially all of the electric generation property of the

river authority to a corporation created under Section 152.051.

The property transfer must be made under terms approved by the

board of directors of the river authority.

Added by Acts 1999, 76th Leg., ch. 1064, Sec. 26, eff. Sept. 1,

1999.

Sec. 152.057. APPLICATION OF OTHER LAW TO RIVER AUTHORITY.

Reference in any other law to a river authority that is engaged

in the distribution and sale of electric energy to the public

includes a river authority that has created a corporation under

Section 152.051 that is engaged in the distribution and sale of

electric energy to the public.

Added by Acts 1999, 76th Leg., ch. 1064, Sec. 26, eff. Sept. 1,

1999.

Sec. 152.058. GUARANTEE AND OTHER CREDIT SUPPORT RELATING TO

PUBLIC SECURITIES AND OTHER OBLIGATIONS. (a) In this section,

"public security" has the meaning assigned by Section 1202.001,

Government Code.

(b) Under Section 52-a, Article III, Texas Constitution, a river

authority that has created a corporation under Section 152.051

may guarantee or otherwise provide credit support for any public

security or other obligation or contract of that corporation if

the board of directors of the river authority determines that the

guarantee or other credit agreement:

(1) is beneficial to a public purpose of the river authority;

and

(2) is for the public purpose of:

(A) the development and diversification of the economy of the

state;

(B) the elimination of unemployment or underemployment in the

state; or

(C) the development or expansion of commerce in the state.

(c) A determination by the board of directors of a river

authority under Subsection (b) is conclusive.

(d) A guarantee or other credit agreement authorized by

Subsection (b) may provide for the guarantee of or other credit

support for public securities or other obligations or contracts

of the corporation, all or a portion of which may be authorized,

executed, and delivered in the future.

(e) Chapter 1202, Government Code, applies to a guarantee or

other credit agreement under this section as if the guarantee or

other credit agreement were a public security.

Added by Acts 2001, 77th Leg., ch. 430, Sec. 1, eff. Sept. 1,

2001.

SUBCHAPTER C. ENERGY OR WATER CONSERVATION PROGRAMS

Sec. 152.101. AUTHORITY TO PARTICIPATE IN ENERGY OR WATER

CONSERVATION PROGRAM. (a) A river authority may undertake,

sponsor, initiate, coordinate, or otherwise participate in a

program intended to conserve electric energy or water, including

a program that:

(1) encourages the more efficient use of electric energy or

water;

(2) reduces the total use of electric energy or water; or

(3) reduces maximum total electric generating capacity

requirements through load management techniques.

(b) A determination by the board of directors of a river

authority that a program described by Subsection (a) is intended

and expected to accomplish a purpose described by that subsection

is conclusive with respect to whether the program serves the

stated purpose.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999.

Sec. 152.102. PARTICIPATION IN CONSERVATION PROGRAM BY PERSON

OTHER THAN RIVER AUTHORITY. (a) A conservation program may

involve a grant or loan of money, services, or equipment to a

person or entity other than the river authority engaged in the

program.

(b) Any person, including an individual or any public or private

entity, may enter into an agreement with a river authority with

respect to a conservation program.

(c) A person participating in or receiving a benefit from a

conservation program shall comply with the requirements of the

program.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999.

Sec. 152.103. PUBLIC PURPOSE AND GOVERNMENTAL FUNCTION. Each

conservation program is a public purpose and governmental

function of a river authority to conserve the natural resources

of this state, including the air and the waters of the rivers and

streams of this state, electricity, and fuels used in the

generation of electricity, in accordance with Section 59(a),

Article XVI, Texas Constitution.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999.

SUBCHAPTER D. ECONOMIC DEVELOPMENT PROGRAMS

Sec. 152.151. DEFINITION. In this subchapter, "economic

development program":

(1) includes a program designed to:

(A) encourage economic diversification;

(B) contribute to the health and development of a community to

improve the attractiveness of the community to public and private

enterprises; or

(C) improve the quality or quantity of services essential for

the development of viable communities and economic growth,

including services related to education, transportation, public

safety, recreation, health care, training, community planning, or

employment; and

(2) does not include the promotion of retail wheeling of

electric power and energy.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999.

Sec. 152.152. APPLICABILITY. This subchapter applies only to a

river authority that generates at least an annual average of 55

million kilowatt hours of electric energy.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999.

Sec. 152.153. AUTHORITY FOR ECONOMIC DEVELOPMENT PROGRAM. (a)

A river authority may sponsor and participate in an economic

development program intended to strengthen the economic base and

further the economic development of this state.

(b) A determination by the board of directors of a river

authority that an economic development program is intended and

expected to accomplish the program's stated purposes is

conclusive with respect to whether the program serves the

purposes of this subchapter.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999.

Sec. 152.154. PROGRAM AREA. An economic development program

must be within:

(1) the territorial boundaries of the sponsoring or

participating river authority; or

(2) the river authority's electric or water service area.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999.

Sec. 152.155. ESTABLISHMENT OF PROGRAM. (a) An economic

development program may be established only by formal action of

the board of directors of a river authority.

(b) The board of directors shall:

(1) establish the goals of the program;

(2) impose requirements on persons participating in or receiving

a benefit from the program; and

(3) provide restrictions, procedures, and budget limits the

board of directors determines are necessary to ensure that the

governmental purposes of this subchapter and the program are

achieved.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999.

Sec. 152.156. PARTICIPATION IN PROGRAM BY PERSON OTHER THAN

RIVER AUTHORITY. An economic development program may involve the

granting or lending of money, services, or property to a person

engaged in an economic development activity.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 27, eff.

Sept. 1, 1999.

Sec. 152.157. STAFFING AND FUNDING OF PROGRAM. (a) A river

authority may employ staff and spend its resources, other than

money received from an ad valorem tax or a general appropriation,

to further an economic development program.

(b) A river authority may apply for and receive money, grants,

or other assistance from any source to implement an economic

development program.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999.

Sec. 152.158. AGREEMENT. A river authority and any public or

private person may enter into an agreement with respect to an

economic development program.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999.

Sec. 152.159. GUIDELINES FOR ASSISTANCE TO PUBLIC FIRE-FIGHTING

ORGANIZATIONS. A river authority that proposes to provide

scholarships, grants, loans, or financial assistance to a public

fire-fighting organization shall adopt guidelines for

determining:

(1) eligibility for the assistance;

(2) the amount of any loan, grant, or other assistance the river

authority may provide; and

(3) the types of equipment, facilities, education, or training

for which the assistance may be used.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999.

Sec. 152.160. RECEIPT OF ELECTRIC SERVICE AS CONDITION FOR

PARTICIPATION IN PROGRAM. A river authority may not condition

participation in or the receipt of a benefit from an economic

development program on the receipt of electric service from the

authority.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999.

Sec. 152.161. LIMITATIONS ON USE OF PROGRAM. (a) A river

authority may not use an economic development program to:

(1) promote fuel switching or the substitution of electric power

for another fuel or energy source; or

(2) provide an economic or other incentive to use electric power

to preferentially market the use of electric power over another

fuel or energy source.

(b) This section does not limit a power granted to a river

authority by other law.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999.

SUBCHAPTER E. DEBT OBLIGATIONS OF RIVER AUTHORITY

Sec. 152.201. AUTHORITY TO ISSUE OBLIGATIONS. (a) A river

authority may issue revenue bonds, notes, or other obligations

for a purpose authorized by:

(1) this chapter; or

(2) another law, if the purpose relates to the generation,

transmission, or distribution of electricity.

(b) This chapter constitutes full authority for a river

authority to issue revenue bonds and other obligations without

reference to any other law.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999. Amended by Acts 1999, 76th Leg., ch. 1064, Sec. 28, eff.

Sept. 1, 1999.

Sec. 152.202. SALE OR EXCHANGE OF OBLIGATIONS. Revenue bonds,

notes, or other obligations issued under this subchapter may be:

(1) sold for cash at a public or private sale;

(2) issued on terms determined by the board of directors of the

river authority in exchange for property or an interest in

property the board of directors considers necessary or convenient

for a purpose described by Section 152.201;

(3) issued in exchange for other matured or unmatured

obligations of the river authority in the same principal amounts;

or

(4) sold for cash in the amount equal to the principal amount of

the obligations to:

(A) this state or an agency of this state;

(B) the United States; or

(C) an agency or corporation created or designated by this state

or the United States.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999.

Sec. 152.203. INDEPENDENT APPRAISAL. (a) Before a river

authority may acquire property under Section 152.202(2) through

the exchange of revenue bonds, notes, or other obligations, the

authority must obtain a written appraisal of the property by an

independent appraiser certifying that the property has a value

equal to or greater than the par value of the bonds, notes, or

other obligations.

(b) The river authority shall:

(1) maintain the appraisal on file as a public record; and

(2) file a copy of the appraisal with the Texas Commission on

Environmental Quality.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999. Amended by Acts 2003, 78th Leg., ch. 785, Sec. 55, eff.

Sept. 1, 2003.

SUBCHAPTER F. HEDGING TRANSACTIONS

Sec. 152.251. DEFINITION. In this subchapter, "hedging" means

buying or selling crude oil, fuel oil, natural gas, or electric

energy futures or options, or similar contracts on those

commodity futures, as a protection against loss due to price

fluctuations.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999.

Sec. 152.252. AUTHORITY TO ENTER INTO HEDGING CONTRACT. (a) A

river authority or a corporation created under Section 152.051

may enter into a hedging contract and related security and

insurance agreements.

(b) A hedging transaction must comply with the regulations of

the Commodity Futures Trading Commission and the Securities and

Exchange Commission.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999.

Sec. 152.253. PAYMENT CONSIDERED FUEL EXPENSE. A payment by a

river authority or a corporation created under Section 152.051

under a hedging contract or related agreement in relation to fuel

supplies or fuel reserves is a fuel expense. The authority or

corporation may credit any amount it receives under the contract

or agreement against fuel expenses.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999.

Sec. 152.254. INVESTMENT OF MONEY IN HEDGING TRANSACTION. (a)

Except as provided by Subsection (b), the board of directors of a

river authority may determine and designate the amount of money

to be invested in a hedging transaction.

(b) The board of directors of the river authority by formal

policy shall regulate the investment of money in hedging

contracts. An investment may be made only for hedging purposes.

The policy must provide restrictions and procedures for making an

investment that a person of ordinary prudence, discretion, and

intelligence, exercising the judgment and care under the

circumstances then prevailing, would follow in the management of

the person's own affairs, not in regard to speculation but in

regard to the permanent disposition of the person's money,

considering:

(1) the probable income; and

(2) the probable safety of the person's capital.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999.

Sec. 152.255. RECOVERABILITY OF COSTS FROM RATEPAYERS. This

subchapter does not limit the authority of the Public Utility

Commission of Texas to determine the recoverability of costs from

ratepayers.

Added by Acts 1999, 76th Leg., ch. 227, Sec. 26, eff. Sept. 1,

1999.

SUBCHAPTER G. ELECTRIC TRANSMISSION SERVICES AND FACILITIES OF

RIVER AUTHORITY

Sec. 152.301. ELECTRIC TRANSMISSION SERVICES AND FACILITIES.

Notwithstanding any other law, a river authority may:

(1) provide transmission services, as defined by the Utilities

Code or the Public Utility Commission of Texas, on a regional

basis to any eligible transmission customer at any location

within or outside the boundaries of the river authority; and

(2) acquire, including by lease-purchase, lease from or to any

person, finance, construct, rebuild, operate, or sell electric

transmission facilities at any location within or outside the

boundaries of the river authority.

Added by Acts 1999, 76th Leg., ch. 1064, Sec. 29, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.108(a),

eff. Sept. 1, 2001.

Sec. 152.302. LIMITATION ON ELECTRIC TRANSMISSION FACILITIES.

This subchapter does not:

(1) authorize a river authority to construct electric

transmission facilities for an ultimate consumer of electricity

to enable that consumer to bypass the transmission or

distribution facilities of its existing provider; or

(2) relieve a river authority from an obligation to comply with

each provision of the Utilities Code concerning a certificate of

convenience and necessity for a transmission facility.

Added by Acts 1999, 76th Leg., ch. 1064, Sec. 29, eff. Sept. 1,

1999. Amended by Acts 2001, 77th Leg., ch. 1420, Sec. 8.108(a),

eff. Sept. 1, 2001.









VERNON'S CIVIL STATUTES

TITLE 1. GENERAL PROVISIONS



TITLE 3A. AERONAUTICS



TITLE 4. AGRICULTURE AND HORTICULTURE

CHAPTER 11. COTTON

VERNON'S CIVIL STATUTES

TITLE 4. AGRICULTURE AND HORTICULTURE

CHAPTER 11. COTTON

Art. 165-4. COTTON RESEARCH AWARD FUND.

Sec. 1. By this Act it is expressly declared to be a State policy

that the encouragement and stimulation of new uses for cotton

shall be a matter of State-wide importance and concern and that

the various agencies of the State Government, and more

particularly the various State agricultural departments,

agencies, schools, colleges, etc., are hereby directed to take

full and sufficient notice and consideration of the policy herein

established and set forth, and the activities of all agencies of

the State Government, and more particularly those especially

mentioned above are hereby directed to be revamped and

reorganized so as to conform with the provisions of this Act.

Sec. 2. The Governor of this State is hereby directed as the

Chief Executive and Administrative Officer of this State to use

his efforts to carry out the policy set forth above.

Sec. 3. In order to assist in carrying out the policy set forth

in this Act, there is hereby created the "Cotton Research Award

Fund", and there is hereby appropriated to this fund out of any

money in the State Treasury not otherwise appropriated the sum of

Ten Thousand ($10,000.00) Dollars. The President of the

University of Texas, the President of the A. & M. College,

and the President of Texas Technological College are hereby

designated as a Board of Trustees of said fund. Said Board of

Trustees are hereby appointed and empowered to dispense said fund

in keeping with rules and regulations which a majority of said

Board may adopt, provided that the same are not in conflict with

the provisions of this Act. Said rules and regulations shall be

drawn up and published within ninety days from the effective date

of this Act, and among other things, they shall provide for:

(a) An award of not less than Five Thousand ($5,000.00) Dollars,

nor more than Ten Thousand ($10,000.00) Dollars to any resident

Texas citizen, who, by chemical research or other invention or

device, discovers any process or method which hereafter brings

about an increase in the consumption of cotton annually in an

amount equal to or greater than three hundred thousand (300,000)

bales of five hundred (500) pounds net weight;

(b) The persons mentioned above are to be the sole judges as to

whether the required increase in consumption of cotton above

mentioned has actually taken place, and the Comptroller of Public

Accounts is hereby authorized to pay warrants drawn on the

"Cotton Research Award Fund" when said warrants are signed by a

majority of the three persons above mentioned.

Acts 1939, 46th Leg., p. 1.






TITLE 6. AMUSEMENTS--PUBLIC HOUSES OF



TITLE 8. APPORTIONMENT



TITLE 15. ATTORNEYS--DISTRICT AND COUNTY



TITLE 19. BLUE SKY LAW--SECURITIES



TITLE 20A. BOARD AND DEPARTMENT OF PUBLIC WELFARE



TITLE 22. BONDS--COUNTY, MUNICIPAL, ETC.

CHAPTER 1. GENERAL PROVISIONS AND REGULATIONS

VERNON'S CIVIL STATUTES

TITLE 22. BONDS--COUNTY, MUNICIPAL, ETC.

CHAPTER 1. GENERAL PROVISIONS AND REGULATIONS

Art. 717r. METROPOLITAN WATER CONTROL AND IMPROVEMENT DISTRICTS

AND SUBDISTRICTS; ISSUANCE OF BONDS AND REFUNDING BONDS.

Definitions

Sec. 1. In this Act:

(1) "Refunding bonds" means refunding bonds issued by a

metropolitan water control and improvement district.

(2) "Residential neighborhoods" means an area that, as it

develops, will consist of detached single-family residences on no

less than 79 percent of its net residential acreage, and no more

than an additional 10 percent of its net residential acreage will

consist of condominiums or multifamily rental units with a

density greater than 15 units per net residential acre.

Notwithstanding the foregoing, "residential neighborhoods" means

an area that, as it develops, will consist of detached

single-family residences on no less than 87-1/2 percent of its

net residential acreage if the preliminary engineering report

adopted by the board of directors of the metropolitan water

control and improvement district before the authorization of

bonds stipulated that approximately 87-1/2 percent of the net

residential acreage would consist of single-family residences;

provided, however, that on the full utilization of all facilities

constructed with the proceeds of the bonds so authorized, the

definition of "residential neighborhoods" stated in the first

sentence of this subdivision shall thereafter apply. Variance of

as much as three percent from the percentages set forth above

shall be permissible during development so long as the

percentages are met on completion of development.

(3) "Subdistrict" means a conservation and reclamation district

created pursuant to Article XVI, Section 59, of the Texas

Constitution and this Act to provide freshwater supply and

distribution, sanitary sewage collection and treatment and storm

sewer and drainage facilities and services to residential

neighborhoods.

(4) "Metropolitan water control and improvement district" means

each conservation and reclamation district containing at least

10,000 acres after all exclusions of land have occurred, created

pursuant to Article XVI, Section 59, of the Texas Constitution

whether by general law or special Act that is governed by Chapter

51, Water Code, as amended, to the extent those provisions are

not inconsistent with the provisions of any special Act creating

the district.

Refunding Bonds

Sec. 2. (a) A metropolitan water control and improvement district

may issue bonds to refund all or part of its outstanding bonds,

notes, or other obligations including matured but unpaid

interest.

(b) Refunding bonds shall mature serially or otherwise not more

than 40 years from their date and shall bear interest at any rate

or rates permitted by the constitution and laws of this state.

(c) Refunding bonds may be payable from the same source as the

bonds, notes, or other obligations being refunded or from other

additional sources or from other different sources.

(d) The refunding bonds shall be approved by the attorney general

and shall be registered by the comptroller of public accounts.

After that approval and registration, the refunding bonds shall

be valid and incontestable for all purposes.

(e) The orders or resolutions authorizing the issuance of the

refunding bonds may provide that they shall be sold and the

proceeds deposited in the place or places at which the bonds

being refunded are payable, in which case the refunding bonds may

be issued before the cancellation of the bonds being refunded,

provided an amount sufficient to pay the principal of and

interest on the bonds being refunded to their maturity dates, or

to their option dates if the bonds have been duly called for

payment prior to maturity according to their terms, has been

deposited in the place or places at which the bonds being

refunded are payable. The comptroller of public accounts shall

register these refunding bonds without the surrender and

cancellation of the bonds being refunded. All resolutions

previously adopted by metropolitan water control and improvement

districts authorizing the issuance of refunding bonds are

ratified and confirmed in all respects.

(f) A refunding may be accomplished in one or in several

installment deliveries. Refunding bonds constitute negotiable

instruments and are investment securities governed by the Uniform

Commercial Code (Chapter 8, Business & Commerce Code)

notwithstanding any provisions of law or court decision to the

contrary and are legal and authorized investments for banks,

savings banks, trust companies, savings and loan associations,

insurance companies, fiduciaries, trustees, and guardians, and

for the sinking funds of cities, counties, school districts, and

other political subdivisions or public agencies of this state.

Refunding bonds are eligible to secure deposits of any public

funds of the state and of any city, county, school district, and

any other political subdivision or public agency of the state and

are lawful and sufficient security for the deposits to the extent

of their market value.

(g) In lieu of the methods set forth in this Act, a metropolitan

water control and improvement district may refund bonds, notes,

or other obligations in the manner provided by other general laws

of this state.

(h) Notice of intention to issue refunding bonds shall be

published by the metropolitan water control and improvement

district at least once a week for two consecutive weeks in a

newspaper of general circulation within the metropolitan water

control and improvement district at least 15 days before the

meeting of the governing body at which it is proposed to issue

such bonds. At any time prior to the issuance of the bonds, if a

petition signed by not less than 10 percent of the qualified

voters of the metropolitan water control and improvement district

is filed with the metropolitan water control and improvement

district calling for a referendum on the refunding bond issue,

the governing body shall, at its next meeting, order an election

to be held within the metropolitan water control and improvement

district to determine whether or not the bonds shall be issued.

The election shall be held in the manner prescribed by Chapter

1251, Government Code, for the issuance of municipal bonds.

Creation of Subdistricts

Sec. 3. (a) The Texas Water Commission may create subdistricts

over designated territory within the boundaries of metropolitan

water control and improvement districts as provided by this

section.

(b) A petition that contains the substance of the requirements of

Sections 51.013 and 51.014, Water Code, shall be filed with the

Texas Water Commission.

(c) The Texas Water Commission shall have notice of the hearing

given in the manner required by Section 51.018, Water Code.

(d) The hearing shall be conducted in the manner provided by

Section 51.020, Water Code, and the Texas Water Commission shall

grant or refuse the petition in the manner provided by Section

51.021, Water Code, and the appeal from the decision of the Texas

Water Commission shall be made in the manner provided by Sections

51.022 through 51.025, Water Code, as amended. The Texas Water

Commission shall appoint five directors to serve as the governing

body of the subdistrict, each of whom shall meet the

qualifications provided by Section 51.072, Water Code.

(e) Within 60 days after a petition for the creation of a

subdistrict is granted by the Texas Water Commission, the board

of directors of the subdistrict shall adopt an order calling

elections within the boundaries of the subdistrict in the manner

provided by Sections 51.221 through 51.224, Water Code, for the

following purposes:

(1) to confirm the creation of the subdistrict in the manner

provided by Sections 51.033 and 51.034, Water Code;

(2) to authorize the issuance of bonds by the subdistrict or by

the metropolitan water control and improvement district on behalf

of the subdistrict to be repaid by ad valorem taxes, revenues, or

ad valorem taxes and revenues derived by the subdistrict;

(3) to authorize a tax within the boundaries of the subdistrict

to make payments under a contract with the metropolitan water

control and improvement district to support refunding bonds of

the metropolitan water control and improvement district in

accordance with the exclusions procedure provided by Section 5 of

this Act;

(4) to authorize a maintenance tax within the boundaries of the

subdistrict in the manner provided by Sections 51.360 and 51.361,

Water Code; and

(5) to elect a permanent board of directors for the subdistrict

in the manner provided by Sections 51.074 and 51.075, Water Code.

(f) The subdistrict shall sue and be sued in its own name and

shall, until excluded from the boundaries of the metropolitan

water control and improvement district in accordance with the

provisions of Section 5 of this Act, have concurrent jurisdiction

with the metropolitan water control and improvement district that

is in the territory within the boundaries of the subdistrict and

may exercise any of the rights, powers, and authority of the

metropolitan water control and improvement district within the

boundaries of the subdistrict.

(g) The ad valorem plan of taxation shall apply to each

subdistrict, and there shall be no hearing for exclusions of land

from the subdistrict necessary prior to the elections provided in

this section.

(h) The subdistrict may be dissolved in the same manner as the

metropolitan water control and improvement district.

(i) The subdistrict shall be governed by Chapter 51, Water Code,

as amended, and all other general laws of this state to the

extent those laws are not inconsistent with this Act.

Bonds of the Subdistrict

Sec. 4. (a) Before adopting the order calling elections provided

by Subsection (e) of Section 3 of this Act, the engineers for the

subdistrict shall present a report to the governing body of the

subdistrict that conforms to Section 51.410, Water Code, with

regard to the bonds to be issued by the subdistrict or by the

metropolitan water control and improvement district on behalf of

the subdistrict.

(b) After the engineer's report is filed and approved, the

governing body of the subdistrict shall order an election within

the boundaries of the subdistrict to authorize the issuance of

bonds by the subdistrict or by the metropolitan water control and

improvement district on behalf of the subdistrict in accordance

with the provisions of this Act and Sections 51.411 and 51.412,

Water Code.

(c) Bonds authorized at an election within the subdistrict may

only be repaid from ad valorem taxes imposed on all taxable

property within the boundaries of the subdistrict or income,

increment, and revenue derived from the ownership or operation of

any part of the assets of the subdistrict or any combination of

the foregoing, and the metropolitan water control and improvement

district is not liable for the repayment of those bonds other

than specifically set forth in this subsection.

(d) Bonds issued by a subdistrict or by the metropolitan water

control and improvement district on behalf of the subdistrict

shall be submitted to the attorney general for approval and to

the comptroller of public accounts for registration in the method

specified by Sections 51.416 through 51.418, Water Code, and

shall be subject to the provisions of Sections 51.419 through

51.438, Water Code, as amended. Refunding bonds may be issued by

a subdistrict as provided by Section 2 of this Act.

(e) Bonds issued by a subdistrict or by the metropolitan water

control and improvement district on behalf of the subdistrict are

investment securities under Chapter 726, Acts of the 67th

Legislature, Regular Session, 1981 (Article 2529b-1, Vernon's

Texas Civil Statutes), and are bonds under Chapter 845, Acts of

the 67th Legislature, Regular Session, 1981 (Article 717k-6,

Vernon's Texas Civil Statutes), and are otherwise subject to the

provisions of general laws of this state relating to bonds of a

water control and improvement district to the extent that those

general laws are not inconsistent with this Act.

Exclusion of Territory Within Subdistrict

Sec. 5. (a) Under Subsection (e) of Section 3 of this Act, the

governing body of the subdistrict shall call an election within

the subdistrict to coincide with the confirmation election, at

which election a proposition shall be submitted to the qualified

voters that would authorize the subdistrict to enter into a

contract with the metropolitan water control and improvement

district under which the subdistrict would levy an unlimited ad

valorem tax on all taxable property within the subdistrict to

repay to the metropolitan water control and improvement district

a portion of the metropolitan water control and improvement

district's total outstanding indebtedness, that portion to be

calculated by multiplying the total outstanding indebtedness of

the metropolitan water control and improvement district on the

date of the first payment under the contract by a percentage

equal to the proportion of the total taxable property within the

metropolitan water control and improvement district borne by the

total taxable property within the subdistrict, as of the date of

the next preceding tax roll.

(b) The ballots in the election under Subsection (a) of this

section shall be printed to provide for voting for or against the

following proposition: "The execution of a contract and the levy

of taxes to pay for the contract." A copy of the proposed

contract shall be available at the office of the metropolitan

water control and improvement district for inspection before the

election. The election shall otherwise be conducted in conformity

with Chapter 51, Water Code, as amended, for elections to approve

a tax-supported contract with the United States.

(c) If the proposition is approved at the election within a

subdistrict, the governing board of the metropolitan water

control and improvement district shall, on receipt of a petition

that conforms substantially to Section 51.694, Water Code, and

that describes all of the territory within the subdistrict,

conduct a hearing within 30 days after receipt of the petition on

the exclusion of the subdistrict from the boundaries of the

metropolitan water control and improvement district.

(d) If the governing body of the subdistrict establishes at the

hearing that the subdistrict has been created, has authorized

issuance of bonds by the subdistrict or by the metropolitan water

control and improvement district on behalf of the subdistrict,

has authorized the tax-supported contract payment, and has

elected a permanent board of directors, the governing board of

the metropolitan water control and improvement district shall, at

the conclusion of the hearing, enter an order approving the

contract supported by a tax within the subdistrict, and excluding

all land within the subdistrict from the boundaries of the

metropolitan water control and improvement district contingent

only on the completion of the refunding bond issue.

(e) Refunding bonds may be issued by a metropolitan water control

and improvement district to implement the exclusion of land

within a subdistrict under any terms and conditions that are

deemed advisable by the governing body of the metropolitan water

control and improvement district and shall only be subject to the

interest rate limitations imposed by the constitution and laws of

this state. In the event refunding bonds are not issued by a

metropolitan water control and improvement district within 30

days after the hearing at which the subdistrict establishes all

items in Subsection (d) of this section, all property within the

subdistrict shall be deemed to be excluded from the boundaries of

the metropolitan water control and improvement district on the

expiration of the 30th day.

(f) Any subdistrict located within a service area as defined by

an Environmental Protection Agency grant utilized by a

metropolitan water control and improvement district to expand its

wastewater treatment plant shall obtain wastewater treatment

services to the extent of capacity provided with Environmental

Protection Agency funds from the wastewater treatment plant

constructed with the prior proceeds of the Environmental

Protection Agency grant in accordance with the terms of a

contract approved by the governing bodies of the subdistrict and

the metropolitan water control and improvement district.

(g) To reduce the cost of services to its residents and

taxpayers, the subdistrict shall utilize the employees,

consultants, staff, and services of the metropolitan water

control and improvement district and shall reimburse the

metropolitan water control and improvement district for all costs

of furnishing those services. The services could be terminated

for good cause. In the event of dispute, the subdistrict and

metropolitan water control and improvement district will obtain

arbitration of the dispute.

Water and Sewer Rates

Sec. 6. The metropolitan water control and improvement district

shall establish rates for all services to subdistricts after

their exclusion from the boundaries of the metropolitan water

control and improvement district that shall not exceed 150

percent of the rates for similar service for residents of the

metropolitan water control and improvement district.

Election Dates

Sec. 7. All of the elections authorized by this Act may be held

on any day of the year other than a general election date and

shall not be limited to the uniform election dates established by

Section 9b, Texas Election Code, as amended (Article 2.01b,

Vernon's Texas Election Code).

Public Purpose

Sec. 8. The legislature finds and determines that this Act will

facilitate and advance the conservation and reclamation of the

natural resources of this state by permitting certain water

control and improvement districts to extend freshwater supply and

distribution facilities, storm water and flood control

facilities, and sanitary sewage collection and treatment

facilities into areas that have previously not received such

facilities. The reclamation of land for development and use as

residential neighborhoods will be implemented and the health,

welfare, and safety of residents of those neighborhoods will be

additionally protected.

Construction

Sec. 9. The powers granted by this Act to metropolitan water

control and improvement districts shall be construed liberally to

effectuate the legislative intent and the purposes of this Act,

and all those powers shall be broadly interpreted to effectuate

that intent and those purposes and not as a limitation of powers.

Severability

Sec. 10. If one or more of the sections, provisions, clauses, or

words of this Act or the application of those sections,

provisions, clauses, or words to any situation or circumstance

shall for any reason be held to be invalid or unconstitutional,

the invalidity or unconstitutionality shall not affect any other

sections, provisions, clauses, or words of this Act or the

application of those sections, provisions, clauses, or words to

any other situation or circumstance, and it is intended that this

Act shall be severable and shall be construed and applied as if

the invalid or unconstitutional section, provision, clause, or

word had not been included in this Act.

Acts 1983, 68th Leg., p. 4370, ch. 702, eff. June 19, 1983; Sec.

2(h) amended by Acts 1999, 76th Leg., ch. 1064, Sec. 45, eff.

Sept. 1, 1999.



CHAPTER 8. SINKING FUNDS--INVESTMENTS, ETC.

VERNON'S CIVIL STATUTES

TITLE 22. BONDS--COUNTY, MUNICIPAL, ETC.

CHAPTER 8. SINKING FUNDS--INVESTMENTS, ETC.

Art. 842. FEDERAL FARM LOAN BONDS. All bonds issued under and by

virtue of the Federal Farm Loan Act, approved by the President of

the United States, July 17, 1916, and all consolidated bonds,

bonds, debentures, and other similar obligations issued by virtue

of the Farm Credit Act of 1971, P.L. 92-181, approved by the

President of the United States, December 10, 1971, and as

thereafter amended, shall be a lawful investment for all

fiduciary and trust funds in this State, and may be accepted as

security for all public deposits where deposits of bonds or

mortgages are authorized by law to be accepted. Such bonds shall

be lawful investments for all funds which may be lawfully

invested by guardians, administrators, trustees and receivers,

for saving departments of banks incorporated under the laws of

Texas, for banks, savings banks and trust companies chartered

under the laws of Texas, and for all insurance companies

chartered or transacting business under the laws of Texas, where

investments are required or permitted by the laws of this State.

Acts 1917, p. 122.

Amended by Acts 1973, 63rd Leg., p. 1252, ch. 455, Sec. 1, eff.

June 14, 1973.

Art. 842a. SECURITIES ISSUED BY FEDERAL AGENCIES; TEXAS

SECURITIES; INVESTMENTS. Hereafter, all mortgages, bonds,

debentures, notes, collateral trust certificates, and other such

evidences of indebtedness, issued or that hereafter may be issued

under the terms and provisions of the National Housing Act,

approved by the President of the United States on June 27, 1934,

as amended and as may hereafter be amended, and all "insured

accounts" issued or that may hereafter be issued by any

institution insured under the provisions of Title IV of the

National Housing Act, approved June 27, 1934, as amended and as

may hereafter be amended, or any evidences of indebtedness or

accounts that may be issued or insured by any lawful agency

created thereunder, all mortgages, bonds, consolidated bonds

issued under the Farm Credit Act of 1971, P.L. 92-181, and as

thereafter amended, debentures, notes, collateral trust

certificates, or other such evidences of indebtedness, which have

been or which may hereafter be issued by the Federal Home Loan

Bank Board, or any Federal Home Loan Bank, or the Home Owners'

Loan Corporation, or by the Federal Savings and Loan Insurance

Corporation, or by the Federal Farm Loan Board, or by any Federal

Land Bank, the Federal Intermediate Credit Banks, or Banks for

Cooperatives, or by any National Mortgage Association, or by any

entity, corporation or agency, which has been or which may be

created by or authorized by any Act, which has been enacted or

which may hereafter be enacted by the Congress of the United

States, or by any amendment thereto, which has for its purpose

the relief of, refinancing of or assistance to owners of

mortgaged or incumbered homes, farms, and other real estate, and

the improvement or financing or the making of loans on any real

property, shall hereafter be lawful investments for all fiduciary

and trust funds in this State, and may be accepted as security

for all public deposits where deposits of bonds, consolidated

bonds issued under the Farm Credit Act of 1971, P.L. 92-181, and

as thereafter amended, or mortgages are authorized by law to be

accepted. Such mortgages, bonds, consolidated bonds issued under

the Farm Credit Act of 1971, P.L. 92-181, and as thereafter

amended, debentures, notes, collateral trust certificates and

other such evidences of indebtedness, insured accounts shall be

lawful investments for all funds which may be lawfully invested

by guardians, administrators, trustees, and receivers, for

building and loan associations, savings departments of banks,

incorporated under the laws of Texas, for banks, savings banks

and trust companies, chartered under the laws of Texas, and all

insurance companies of every kind and character, chartered or

transacting business under the laws of Texas, where investments

are required or permitted by the laws of this State; providing

further that where such mortgages, bonds, consolidated bonds

issued under the Farm Credit Act of 1971, P.L. 92-181, and as

thereafter amended, debentures, notes, collateral trust

certificates, and other such evidences of indebtedness are issued

against and secured by promissory notes, or other obligations,

the payment of which is secured in whole or in part, by mortgage,

deed of trust, or other valid first lien upon real estate

situated in Texas, or where such mortgages, bonds, consolidated

bonds issued under the Farm Credit Act of 1971, P.L. 92-181, and

as thereafter amended, debentures, notes, collateral trust

certificates, or other such evidences of indebtedness are

acquired, directly or indirectly, in exchange for or in

substitution of notes, or other obligations, secured by mortgage,

deed of trust, or other valid first lien upon real estate

situated in Texas, or where such "insured accounts" are issued by

building and loan associations chartered under the laws of Texas

or by Federal Savings and Loan Associations domiciled in Texas,

then such mortgages, bonds, consolidated bonds issued under the

Farm Credit Act of 1971, P.L. 92-181, and as thereafter amended,

debentures, notes, collateral trust certificates or other such

evidences of indebtedness, "insured accounts," so issued and so

secured, or so acquired or insured, shall be regarded for

investment purposes by insurance companies as "Texas Securities,"

within the meaning of the laws of Texas governing such

investments.

The provisions of this Act shall be cumulative of all other

provisions of the Civil Statutes of the State of Texas, affecting

the investment of funds or moneys by fiduciaries, guardians,

administrators, trustees and receivers, building and loan

associations, savings departments of banks, incorporated and

doing business under the laws of Texas, commercial banks, savings

banks and trust companies, chartered and doing business under the

laws of Texas, insurance companies of any kind and character,

chartered and transacting business under the laws of Texas, and

all corporate creatures, organized and doing business under the

laws of Texas.

It is hereby declared to be the legislative intent to enact a

separate provision of this Act independent of all other

provisions, and the fact that any phrase, sentence, or clause of

this Act shall be declared unconstitutional, shall in no event

affect the validity of any of the provisions hereof.

Acts 1933, 43rd Leg., p. 406, ch. 160, Sec. 1. Amended by Acts

1935, 44th Leg., p. 33, ch. 12, Sec. 1; Acts 1935, 44th Leg., p.

90, ch. 31, Sec. 1; Acts 1941, 47th Leg., p. 1356, ch. 618, Sec.

1; Acts 1961, 57th Leg., p. 1119, ch. 507, Sec. 1.

Amended by Acts 1973, 63rd Leg., p. 1252, ch. 455, Sec. 2, eff.

June 14, 1973.

Art. 842a-1. OBLIGATIONS WHOLLY OR PARTLY INSURED BY UNITED

STATES OR STATE, INVESTMENT IN. Savings and loan associations,

banks, insurance companies, and other corporations or other

organizations, similar or dissimilar, are hereby authorized to

lend, and to buy and sell for their own account, obligations in

which except as to value of property and dignity of lien thereon

securing the obligation it is otherwise lawful for such investor

to invest its own funds, (by direct loan or by purchase), if the

entire amount of the indebtedness is insured or guaranteed in any

manner by the United States or by this State; or, if not so

wholly insured or guaranteed, the difference between the entire

amount of the indebtedness and that portion thereof insured or

guaranteed by the United States or by this State, does not exceed

the amount permissible under the law of this State, and meets the

requirements thereof as to value of property and dignity of lien

thereon, provided; further authorizing that any such lender may

make an unsecured loan not exceeding Five Hundred Dollars ($500),

if at least one-half thereof is guaranteed pursuant to the

Servicemen's Readjustment Act of 1944.

Acts 1945, 49th Leg., p. 315, ch. 230, Sec. 1.






TITLE 28. CITIES, TOWNS AND VILLAGES

CHAPTER 1. CITIES AND TOWNS

VERNON'S CIVIL STATUTES

TITLE 28. CITIES, TOWNS AND VILLAGES

CHAPTER 1. CITIES AND TOWNS

Art. 973c. EXCLUSION OF PROPERTY FROM CERTAIN WATER DISTRICTS.

Definitions

Sec. 1. As used in this Act:

(1) "Urban property" means land that has been subdivided into

town lots, or town lots and blocks, or small parcels of the same

general nature of town lots, or town blocks and lots, designed,

intended, or suitable for residential or other nonagricultural

purposes, as distinguished from farm acreage, including streets,

alleys, parkways, parks, and railroad property and rights-of-way

within that subdivided land and that is in a subdivision that is

within the corporate limits or extraterritorial jurisdiction of a

city that has subdivision approval jurisdiction under the

Municipal Annexation Act (Article 970a, Vernon's Texas Civil

Statutes), or Chapter 231, Acts of the 40th Legislature, Regular

Session, 1927 (Article 974a, Vernon's Texas Civil Statutes), and

for which a plat or map of the subdivision has been filed and

recorded in the office of the county clerk of the county in which

the subdivision or any part of the subdivision is located.

(2) "District" means any district or authority created under

Article III, Sections 52(b)(1) and (2), or Article XVI, Section

59, of the Texas Constitution now existing or hereafter created

for the principal purpose of, or principally engaged in,

furnishing water for the irrigation of agricultural lands.

Exclusion of Urban Property

Sec. 2. Urban property located within the boundaries of a

district may be excluded from the district by the board of

directors in the manner and on the conditions provided by this

Act. Urban property may be excluded only after the following have

been paid to the district:

(1) all taxes, assessments, and other lawful charges of the

district accrued on the property to be excluded, together with

all lawful interest and penalties accrued on those taxes,

assessments, and charges; and

(2) the proportionate part of the outstanding bonded indebtedness

or indebtedness in connection with a loan from an authorized

agency of the United States for which the property proposed to be

excluded is liable, as determined under this Act; and

(3) agreement on a reasonable determined amount to be paid by the

city or other supplier of potable water to compensate the

district for loss of revenue occasioned by the said exclusion.

Application for Exclusion

Sec. 3. (a) The owner or owners of urban property included within

the boundaries of a district and subject to taxation by the

district, and on which all taxes, assessments, and other lawful

charges, and penalties and interest, that have accrued to the

district have been paid, may make written sworn application to

the district to exclude that property from the district.

(b) The application must:

(1) include a sworn acknowledgement by the owner or owners of the

property;

(2) describe the property to be excluded by identifying the lot

or block number of the subdivision and the name or designation of

the subdivision as shown on the recorded plat of the subdivision,

or by some other method of identification; and

(3) state that the property is used or intended to be used for

the purposes for which it was subdivided, and that the property

is not used or intended to be used, in whole or in part, for

agricultural purposes.

(c) A correct copy of the recorded map or plat of the subdivision

must accompany the application and must clearly delineate the

part of the subdivision, if less than the whole, to be excluded

from the district.

(d) The applicant shall also furnish to the district evidence

satisfactory to, or required by, the board of directors of the

applicant's ownership of the property proposed to be excluded,

and of the right of the applicant to have the property excluded

from the district.

Consideration of Application

Sec. 4. (a) As soon as practicable after the filing of the

application, the board of directors of the district shall

consider the application and inquire into all the facts relating

to the application considered by the board to be necessary to a

determination of whether a public hearing on the application

should be held.

(b) After consideration and investigation, if the board finds

that all taxes, assessments, and charges of the district on the

property, and interest and penalties on those amounts, due to the

district up to the date of the filing of the application, have

been paid, that the property described in the application is

owned by the applicant, is urban property, and is not used or

intended to be used for agricultural purposes but will require a

source of treated potable water from the city in which the

subdivision is located, and that the exclusion of the property

will not cut off the district or its facilities from ready and

convenient access to other land remaining in the district for

irrigation or other district purposes, the board shall pass an

order approving further consideration of the application. If the

board is unable to make any one of these findings, it shall adopt

a resolution rejecting the application, and the resolution of the

board rejecting the application is final and not subject to

review by any other body, tribunal, or authority.

(c) If the board approves further consideration of the

application, it shall proceed to determine the proportionate

amount of the bonded or contractual indebtedness for which the

property to be excluded is liable as provided by Subsection (d)

of this section.

(d) If the district has outstanding bonded indebtedness, the

board shall obtain from the chief appraiser a certified copy of

the appraised value of all the property to be excluded for the

five years immediately preceding the year in which the

application is filed, as shown by the tax rolls of the district,

and the appraised value of all taxable property in the district

according to the most recent tax rolls of the district. The part

of the total outstanding bonded indebtedness of the district to

be paid by the applicant as a condition precedent to the

exclusion of the property is that proportion of the indebtedness,

including unpaid interest computed to the date of the order, that

the appraised value of the property to be excluded bears to the

appraised value of all taxable property in the district according

to the most recent tax rolls. If the district has contractual or

other indebtedness being repaid on the benefit tax basis, the

board shall obtain from the appropriate records the manner in

which the tax is assessed, and from those records the district

shall calculate the part of the total outstanding indebtedness of

the district remaining to be paid attributable to the property to

be excluded. The order of the board approving further

consideration of the application also shall state the amounts

required to be paid by Section 2 of this Act as a condition of

the exclusion of the property.

Further Proceedings on Application

Sec. 5. The order of the board approving further consideration of

the application has no force or effect, and no further proceeding

may be held on the application unless the applicant, within 20

days after adoption of the order or within a period of up to 30

days after adoption of the order as ordered by the board,

deposits with the district the amounts due under Section 2 of

this Act.

Notice and Hearing

Sec. 6. (a) If the deposit is made within the time provided by

Section 5 of this Act, the board shall set the application for

public hearing to be held at the regular office of the district

not less than 15 nor more than 30 days after the date of the

hearing order.

(b) The board shall have notice of the hearing posted in a

conspicuous place in the office of the district and at the

courthouse of the county in which the property proposed to be

excluded is situated.

Resolution Excluding Urban Property

Sec. 7. (a) If, as a result of such hearing, the board of

directors determines and finds that the owners of a majority in

acreage of the urban property do not desire irrigation of that

property, or that the urban property is not used or intended to

be used for agricultural purposes, the board of directors shall

adopt a resolution setting forth that determination and those

findings and shall exclude the urban property or the part of the

urban property to which the determination and findings are made.

If any canals, ditches, pipelines, pumps, or other facilities of

the district are located on land excluded in the resolution, the

exclusion does not affect or interfere with any rights that the

district might have to maintain and continue operation of the

facilities as located for the purpose of servicing land remaining

in the district.

(b) A copy of the resolution excluding urban property from the

district certified to and acknowledged by the secretary of the

board of directors shall be recorded by the district in the deed

records in the county in which the excluded property is located

as evidence of the exclusion.

(c) On the passage of the resolution the property excluded does

not constitute a part of the district, the owner of the property

has no further liability to the district or for any bonded or

other indebtedness of the district, and is not subject to further

taxation by the district.

(d) If the board determines from the hearing that for any reason

the application should not be granted, it shall adopt a

resolution rejecting the application, and the deposit made by the

applicant is subject to withdrawal by the applicant or on the

board's order.

Water Rights

Sec. 8. After the district excludes land from its boundaries that

lies within the corporate boundaries or extraterritorial

jurisdiction of any city, the city or other municipal supplier

who proposes to serve the land with a potable water supply may

petition the district to convert the proportionate water rights

previously allocated for the land from irrigation use rights to

municipal use rights for the use and benefit of the city or other

municipal supplier. The district shall compute the proportionate

water rights available and shall proceed with appropriate

administrative proceedings to convert the irrigation use rights

to municipal use rights. However, the city or other municipal

supplier shall deposit with the district the amount that the

district estimates will be its reasonable expenses and attorney's

fees incurred in those administrative proceedings before the

district is obligated to initiate the administrative proceedings.

On approval of the conversion by the Texas Water Commission, the

water shall be delivered to the city or other municipal supplier

by the district in the manner those entities may agree to under

the Water Code.

Acts 1985, 69th Leg., ch. 707, Sec. 1, eff. June 14, 1985.

Art. 974d-41. VALIDATION OF GOVERNMENTAL ACTS AND PROCEEDINGS OF

MUNICIPALITIES OF MORE THAN 1.5 MILLION.

Application

Sec. 1. This article applies to any municipality having a

population of 1.5 million or more.

Proceedings Validated

Sec. 2. The governmental acts and proceedings of a municipality

relating to a bond election that was held before December 1,

1991, and at which the ballot proposition was approved by more

than 60 percent of the voters voting on the proposition are

validated as of the dates they occurred. The validation includes

the preparation and wording of the ballot proposition, any action

taken by the municipality in calling and holding the bond

election, and any other action taken by the municipality before

the effective date of this article in connection with the

issuance of any bonds approved in the bond election. The acts and

proceedings may not be held invalid because they were not

performed in accordance with law. A municipality may take any

further action or conduct any further proceeding necessary to

complete the issuance of the bonds approved at the bond election,

and, when issued, the bonds are valid and binding obligations of

the municipality in accordance with the terms of the bonds.

Effect on Litigation

Sec. 3. This article does not apply to any matter that on the

effective date of this article has been held invalid by a final

judgment of a court of competent jurisdiction.

Recommendation

Sec. 4. The legislature recommends to the governing body of a

municipality that it adopt the aggregate goals for the

municipality's contracting with minority and women enterprises

set forth in the June 1992, report of Texas Southern University

as specified for the categories of construction, procurement, and

professional services. A cause of action may not be maintained to

enforce this section or to recover damages based on the failure

of the municipality to follow the recommendation of this section.

Conditions Affecting Expenditure of Bond Proceeds

Sec. 5. (a) Expenditures of the bond proceeds by the municipality

shall:

(1) be made in accordance with the covenants of all ordinances

enacted by the municipality before the bond election approving

the bonds;

(2) benefit the residents of the municipality so that the

benefits or expenditures, if feasible, reflect the demographic

makeup of the municipality; and

(3) to the extent the proceeds are designated for housing in the

municipality's bond proposition, be made for construction and

rehabilitation of housing and all matters incidental to housing

construction and rehabilitation on-site.

(b) This section applies cumulatively to the entire bond

authorization, rather than to individual bond issues or contracts

for the expenditure of the proceeds, and the municipality's

governing body is responsible for making decisions on individual

bond issues and contracts.

Added by Acts 1993, 73rd Leg., ch. 6, Sec. 2, eff. March 8, 1993.

Art. 974d-45. MUNICIPAL VALIDATION FOR VOLUNTARY ANNEXATION BY A

GENERAL-LAW MUNICIPALITY

Sec. 1. An annexation or attempted annexation by a general-law

municipality that occurred after May 1, 2004, and before January

1, 2005, and that was initiated by means of a petition signed by

all property owners within the annexed area, is validated as of

the date it occurred.

Sec. 2. This article does not apply to:

(1) an annexation or attempted annexation that, under a statute

of this state, was a misdemeanor or felony at the time the act or

proceeding occurred;

(2) an incorporation or attempted incorporation of a

municipality within the incorporated boundaries or

extraterritorial jurisdiction of another municipality that

occurred without the consent of the other municipality in

violation of Chapter 42 or 43, Local Government Code;

(3) an ordinance that, at the time it was passed, was preempted

by a statute of this state or the United States, including

Section 1.06 or 109.57, Alcoholic Beverage Code; or

(4) a matter that on the effective date of this article:

(A) is involved in litigation if the litigation ultimately

results in the matter being held invalid by a final judgment of a

court; or

(B) has been held invalid by a final judgment of a court.

Added by Acts 2005, 79th Leg., Ch.

762, Sec. 1, eff. June 17, 2005.



CHAPTER 13. HOME RULE

VERNON'S CIVIL STATUTES

TITLE 28. CITIES, TOWNS AND VILLAGES

CHAPTER 13. HOME RULE

Art. 1175. ENUMERATED POWERS. A home-rule municipality has the

following powers:

1. To prohibit the use of any street, alley, highway or grounds

of the city by any telegraph, telephone, electric light, street

railway, interurban railway, steam railway, gas company, or any

other character of public utility without first obtaining the

consent of the governing authorities expressed by ordinance and

upon paying such compensation as may be prescribed and upon such

condition as may be provided by any such ordinance. To determine,

fix and regulate the charges, fares or rates of any person, firm

or corporation enjoying or that may enjoy the franchise or

exercising any other public privilege in said city and to

prescribe the kind of service to be furnished by such person,

firm or corporation, and the manner in which it shall be

rendered, and from time to time alter or change such rules,

regulations and compensation; provided that in adopting such

regulations and in fixing or changing such compensation, or

determining the reasonableness thereof, no stock or bonds

authorized or issued by any corporation enjoying the franchise

shall be considered unless proof that the same have been actually

issued by the corporation for money paid and used for the

development of the corporate property, labor done or property

actually received in accordance with the laws and Constitution of

this State applicable thereto. In order to ascertain all facts

necessary for a proper understanding of what is or should be a

reasonable rate or regulation, the governing authority shall have

full power to inspect the books and compel the attendance of

witnesses for such purpose.

2. Provided that in all cities of over twenty-five thousand

inhabitants, the governing body of such city, when the public

service of such city may require the same, shall have the right

and power to compel any street railway or other public utility

corporation to extend its lines of service into any section of

said city not to exceed two miles, all told, in any one year.

3. Whenever any city may determine to acquire any public utility

using and occupying its streets, alleys, and avenues as

hereinbefore provided, and it shall be necessary to condemn the

said public utility, the city may obtain funds for the purpose of

acquiring the said public utility and paying the compensation

therefor, by issuing bonds, notes or other evidence of

indebtedness and shall secure the same by fixing a lien upon the

said properties constituting the said public utility so acquired

by condemnation or purchase or otherwise; said security shall

apply alone to said properties so pledged; and such further

regulations may be provided by any charter for the proper

financing or raising the revenue necessary for obtaining any

public utilities and providing for the fixing of said security.

Acts 1913, p. 307; Acts 1921, p. 169; Acts 1963, 58th Leg., p.

447, ch. 160, art. II.

Subd. 19 amended by Acts 1967, 60th Leg., p. 189, ch. 100, Sec.

1, eff. Aug. 28, 1967; Subd. 35 added by Acts 1975, 64th Leg., p.

237, ch. 89, Sec. 8, eff. Jan. 1, 1976; Subd. 35 added by Acts

1975, 64th Leg., p. 627, ch. 258, Sec. 1, eff. Sept. 1, 1975.

Renumbered subd. 36 and amended by Acts 1979, 66th Leg., p. 905,

ch. 413, Sec. 1, eff. June 6, 1979. Amended by Acts 1987, 70th

Leg., ch. 149, Sec. 8(a), eff. Sept. 1, 1987. Subd. 37 added by

Acts 1987, 70th Leg., ch. 79, Sec. 1, eff. May 12, 1987; Acts

1987, 70th Leg., ch. 1057, Sec. 1, eff. Aug. 31, 1987; Acts 1987,

70th Leg., ch. 1082, Sec. 1, eff. June 20, 1987. Amended by Acts

1989, 71st Leg., ch. 1, Sec. 49(b), 86(b), eff. Aug. 28, 1989;

Acts 1989, 71st Leg., ch. 678, Sec. 4, eff. Sept. 1, 1989; Acts

1993, 73rd Leg., ch. 455, Sec. 1, eff. Aug. 30, 1993; Acts 1995,

74th Leg., ch. 165, Sec. 23, eff. Sept. 1, 1995; Acts 1999, 76th

Leg., ch. 227, Sec. 27, eff. Sept. 1, 1999.

Art. 1182k. ACQUISITION OR ESTABLISHMENT OF A RAILROAD OR

RAILROAD FACILITIES.

Definitions

Sec. 1. In this Act:

(1) "Railroad" means an enterprise created and operated to carry

passengers, freight, or both on a fixed track. The term includes

all real estate and interests in real estate, equipment,

machinery, materials, structures, buildings, stations,

facilities, and other improvements that are necessary to, or for

the benefit of, the enterprise.

(2) "Municipality" means a home-rule city.

Declaration of Governmental Function

Sec. 2. The planning, acquisition, establishment, development,

construction, enlarging, improvement, maintenance, equipping,

operation, regulation, protection, policing, leasing, and

alienation of a railroad and railroad facilities by

municipalities and other public agencies, separately or jointly

exercised, are declared to be public and governmental functions

that are exercised for a public purpose and matters of public

necessity and, in the case of a municipality, are declared to be

municipal functions and purposes as well as public and

governmental. All land and other property and privileges acquired

and used by or on behalf of municipalities or other public

agencies for railroad purposes are declared to be acquired for

public and governmental purposes and as a matter of public

necessity and, in the case of a municipality, for a municipal

purpose. Nothing in this Act shall operate to confer or convey

any governmental immunity or limitation of liability to any

entity which is not a governmental entity, authority, public

agency, or subdivision thereof.

Validation

Sec. 3. (a) Any real estate transactions or any acquisitions or

operations of any railroad property by a municipality or

municipalities that occurred on or after January 1, 1984, but

before the effective date of this Act, are validated as of the

dates they occurred. The transactions, acquisitions, or

operations may not be held invalid because they were not

performed in accordance with law.

(b) This section does not apply to any matter that on the

effective date of this Act:

(1) is involved in litigation if the litigation ultimately

results in the matter being held invalid by a final judgment of a

court of competent jurisdiction; or

(2) has been held invalid by a final judgment of a court of

competent jurisdiction.

Cumulative Effect

Sec. 4. The provisions of this Act shall be cumulative of all

other laws or parts of laws, general or special.

Severability

Sec. 5. If any provisions of this Act or the application thereof

to any person, entity, or circumstances is held invalid, such

invalidity shall not affect other provisions or applications of

the Act which can be given effect without the invalid provisions

or application, and to this end the provisions of this Act are

declared to be severable.

Acts 1985, 69th Leg., ch. 181, eff. May 24, 1985.



CHAPTER 21. HOUSING

VERNON'S CIVIL STATUTES

TITLE 28. CITIES, TOWNS AND VILLAGES

CHAPTER 21. HOUSING

Art. 1269k-1. BONDS OR OTHER OBLIGATIONS OF HOUSING AUTHORITIES

AS LEGAL INVESTMENTS AND SECURITY.

Authorization; Purpose

Section 1. Notwithstanding any restrictions on investments

contained in any laws of this State, the State and all public

officers, municipal corporations, political subdivisions, and

public bodies, all banks, bankers, trust companies, savings banks

and institutions, building and loan associations, savings and

loan associations, investment companies, and other persons

carrying on a banking business, all insurance companies,

insurance associations and other persons carrying on an insurance

business and all executors, administrators, guardians, trustees

and other fiduciaries may legally invest any sinking funds,

moneys or other funds belonging to them or within their control

in any bonds or other obligations issued by a housing authority

pursuant to the Housing Authorities Law (Chapter 462, Regular

Session of the 45th Legislature, as amended by House Bill No.

102, 2nd Called Session of the 45th Legislature, and amendments

thereto) or issued by any public housing authority or agency in

the United States, when such bonds or other obligations are

secured by a pledge of annual contributions to be paid by the

United States Government or any agency thereof, or secured or

guaranteed by a pledge of the full faith and credit of the United

States Government or any agency thereof, and such bonds and other

obligations shall be authorized security for all public deposits;

it being the purpose of this Act to authorize all persons, firms,

corporations, associations, political subdivisions, bodies and

officers, public or private, to use any funds owned or controlled

by them, including, but not limited to, sinking, insurance,

investment, retirement, compensation, pension and trust funds,

and funds held on deposit, for the purchase of any such bonds or

other obligations; provided, however, that nothing contained in

this Act shall be construed as relieving any person, firm, or

corporation from any duty of exercising reasonable care in

selecting securities.

Sec. 2. [Repeals art. 1269k, Sec. 14-A].

Severability

Sec. 3. Notwithstanding any other evidence of legislative intent,

it is hereby declared to be the controlling legislative intent

that if any provisions of this Act, or the application thereof to

any person or circumstances, are held invalid the remainder of

the Act and the application of such provisions to persons or

circumstances other than those as to which it is held invalid,

shall not be affected thereby.

Act Controlling

Sec. 4. In so far as the provisions of this Act are inconsistent

with the provisions of any other law, the provisions of this Act

shall be controlling.

Acts 1939, 46th Leg., p. 427.

Sec. 1 amended by Acts 1971, 62nd Leg., p. 2367, ch. 729, Sec. 1,

eff. June 8, 1971.

Art. 1269l-2. STATE DEPARTMENT OF HEALTH; PLANNING AND ASSISTANCE

FOR POLITICAL SUBDIVISIONS; ACCEPTANCE OF FEDERAL GRANTS FOR

HOUSING. The Texas State Department of Health is hereby

authorized, upon the request of the governing body of any

political subdivision or the authorized agency of any group of

political subdivisions: (a) to arrange planning assistance

(including surveys, community renewal plans, technical services,

and other planning work) and to arrange for the making of a study

or report upon any planning problem of any such political

subdivision or political subdivisions submitted to the State

Department of Health, provided, however, that the employees of

the State Department of Health shall not themselves make such

surveys, studies, or reports; (b) to agree with such governing

body or the agency of such governing bodies as to the amount, if

any, to be paid to the State Department of Health for such

service; and (c) to apply for and accept grants from the Federal

Government or other sources in connection with any such

assistance, study, or report, and to contract with respect

thereto. The regular functions of the Texas State Department of

Health may be utilized in this program, provided that any

additional employees shall be paid from sources other than

General Revenue Funds of the State.

Acts 1957, 55th Leg., p. 235, ch. 112, Sec. 1; Acts 1961, 57th

Leg., p. 162, ch. 83, Sec. 1.






TITLE 32. CORPORATIONS

CHAPTER 10. PUBLIC UTILITIES

VERNON'S CIVIL STATUTES

TITLE 32. CORPORATIONS

CHAPTER 10. PUBLIC UTILITIES

Art. 1446a. DISRUPTION OF GAS, ELECTRIC OR WATER SERVICE BY

PICKETING, THREATS OR INTIMIDATION.

Sec. 1. Repealed by Acts 1997, 75th Leg., ch. 166, Sec. 9, eff.

Sept. 1, 1997.

Definitions

Sec. 2. When used in this Act, the term "public utility" or

"utility" shall mean and include the following:

(a) Any private corporation doing business in Texas, and having

the right of eminent domain, and engaged in the business of

generating, transmitting or distributing electric energy to the

public; or

(b) Any private corporation doing business in Texas, and having

the right of eminent domain, and engaged in the business of

producing, transmitting, or distributing natural or artificial

gas to the public; or

(c) Any private corporation doing business in Texas, and having

the right of eminent domain, and engaged in the business of

furnishing water to the public; or

(d) Any state agency, authority, subdivision or municipality

engaged in the business of furnishing any of the above described

services to the public.

Secs. 3, 4. Repealed by Acts 1997, 75th Leg., ch. 166, Sec. 9,

eff. Sept. 1, 1997.

Sabotage; Penalty

Sec. 5. Any person who shall wilfully damage or destroy any

building, equipment, machinery or facility used in furnishing

utility service by any utility as defined in Section 2 hereof, or

who interferes with, or commits any act of sabotage affecting any

machinery, equipment, or facilities of any such utility for the

purpose of disrupting the service provided by such utility, or

for the purpose of preventing the maintenance of such service,

shall be guilty of a felony, and, upon conviction, shall be

punished by confinement in the state penitentiary for not less

than two (2) years, nor more than five (5) years.

The word "sabotage" as used in this Act shall be construed to

include any intentional tampering with, obstructing, breaking,

damaging, changing or in any way interfering with any building,

machinery, structure, wires, poles, towers, pumps, pipe lines,

meters, switches, transformers, or any other equipment or

property of any sort used by a utility as defined herein in

furnishing water, gas, or electric service.

Conspiracy; Penalty

Sec. 5-a. If any two or more persons shall enter into any

agreement, compact, or plan to violate any of the provisions of

Section 5 of this Act, or any agreement, compact, or plan to

persuade, induce or employ some person to violate the provisions

of said section, every person participating in such agreement,

compact or plan shall be guilty of a felony, and, upon

conviction, shall be punished by confinement in the state

penitentiary for not less than two (2) nor more than five (5)

years. In order that such offense be complete, it shall not be

necessary that an overt act be committed pursuant to such

agreement, compact or plan. The provisions of this section shall

be cumulative of other statutes relating to conspiracy.

Secs. 6 to 8. Repealed by Acts 1997, 75th Leg., ch. 166, Sec. 9,

eff. Sept. 1, 1997.

Acts 1947, 50th Leg., p. 142, ch. 84, eff. Sept. 5, 1947.



CHAPTER 17. TRUST COMPANIES AND INVESTMENTS

VERNON'S CIVIL STATUTES

TITLE 32. CORPORATIONS

CHAPTER 17. TRUST COMPANIES AND INVESTMENTS

Art. 1524b. HOUSING CORPORATIONS AUTHORIZED. Corporations may be

formed wholly for the purpose of providing housing for families

of low income and/or for reconstruction of slum areas, provided

such corporations are regulated by state or municipal law, as

hereinafter provided as to rents, charges, capital structure,

rate of return and areas and methods of operation.

Acts 1932, 42nd Leg., 3rd C.S., p. 107, ch. 42, Sec. 1.

Art. 1524c. APPLICATION FOR INCORPORATION. Applications for

charters for corporations, the creation of which are authorized

under the provisions of this Act, in addition to requirements now

prescribed by law, must be accompanied by a certificate executed

by the officials of the governing body of the municipality in

which said corporation contemplate owning or operating any

properties certifying that the capital structure thereof and the

plans and specifications of the proposed building has the

approval of such governing body, provided, that where said

corporation contemplates the owning or operating of properties

situated outside the corporate limits of any organized town, city

or village, then the certification herein referred to shall be

executed by the Commissioners' Court of any county in which it is

contemplated to own and/or operate properties within the scope of

this Act. Such certificate shall not be binding upon the

Secretary of State who shall proceed to file or refuse to file

the charter in accordance with the provisions of existing laws.

Acts 1932, 42nd Leg., 3rd C.S., p. 107, ch. 42, Sec. 2.

Art. 1524d. POWERS; FEES AND TAXES. Any corporation organized

under the provisions of this Act shall have, except as herein

provided, all the powers of private domestic corporations which

have been heretofore organized under the provisions of the laws

of the State of Texas, and shall pay all fees and taxes which are

required to be paid by private domestic corporations organized

and/or existing under the laws of the State of Texas.

Acts 1932, 42nd Leg., 3rd C.S., p. 107, ch. 42, Sec. 3.

Art. 1524e. REGULATION BY MUNICIPALITIES OR COUNTIES. The rents,

charges, capital structure, rate of return and areas and method

of operation of any corporation organized under the provisions of

Section 1 hereof shall be regulated, as hereinafter provided, by

the governing body of any municipality or county where the

properties to be owned or operated are situated outside the

corporate limits of any organized town, city or village in which

said corporation owns and operates any property. Should any such

corporation own and operate properties in more than one

municipality, the governing body of each municipality or county,

where the properties to be owned or operated are situated outside

the corporate limits of any organized town, city or village in

which property of the corporation is situated, shall regulate in

the manner prescribed by this Act the rents, charges, rate of

return and area and method of operation of the property located

within the territorial limits of such municipality or county,

where the properties to be owned or operated are situated outside

the corporate limits of any organized town, city or village,

provided the governing body of a county shall not have the

jurisdiction of regulation of property of such corporation

situated within the corporate limits of a town, village, or city.

Acts 1932, 42nd Leg., 3rd C.S., p. 107, ch. 42, Sec. 4.

Art. 1524f. RATE OF RETURN RESTRICTED. The governing body fixing

the rate of return for a corporation organized under the

provisions of Section 1 of this Act shall not fix such rates of

return to yield a net amount in excess of eight (8%) per cent

upon the invested capital of such corporation.

Acts 1932, 42nd Leg., 3rd C.S., p. 107, ch. 42, Sec. 5.

Art. 1524g. RULES AND REGULATIONS TO BE PRESCRIBED AND PLANS

APPROVED. Such governing body may establish rules and

regulations governing its procedure for hearings in fixing or

amending orders or ordinances fixing the rents, charges, rate of

return and areas and methods of corporations organized under the

provisions of Section 1 hereof, and before any building is

erected by such corporation, the detailed plans and

specifications thereof, must be approved by the governing body of

the municipality or county, where the properties to be owned or

operated are situated outside the corporate limits of any

organized town, city or village in which such building is to be

erected.

Acts 1932, 42nd Leg., 3rd C.S., p. 107, ch. 42, Sec. 6.

Art. 1524h. APPEAL FROM ORDER FIXING RATE OF RETURN. Any

corporation organized and existing under and by virtue of

provisions of Section 1 hereof, which shall be dissatisfied with

any rents, charges, rate of return and area and method of

operation which is fixed or may be fixed or may be changed by any

governing body, may, by giving to such governing body ten (10)

days notice by registered mail of its intention thereof, appeal

to any district court of the county wherein the property which is

affected is situated. The appeal shall be perfected by filing

suit in the district court of the county in which the property is

situated within ten (10) days after the giving of such notice,

and the filing of such suit shall suspend the order, rule,

regulation, or ordinance from which the appeal is perfected. The

municipality or county, where the properties to be owned or

operated are situated outside the corporate limits of any

organized town, city or village shall be defendant in said suit.

The trial shall be de novo, and Court, upon a hearing, shall, by

its judgment, regulate the rents, charges, rate of return, areas

and method of operation of the corporation.

Acts 1932, 42nd Leg., 3rd C.S., p. 107, ch. 42, Sec. 7.

Art. 1524i. LOANS FROM RECONSTRUCTION FINANCE CORPORATION. Any

corporation created under the provisions of this Act, in addition

to the powers herein granted, shall have full power and authority

to do all things necessary to secure loans from the

Reconstruction Finance Corporation under the rules and

regulations prescribed by said Reconstruction Finance

Corporation.

Acts 1932, 42nd Leg., 3rd C.S., p. 107, ch. 42, Sec. 8.

Art. 1524j. ANTI-TRUST LAWS NOT AFFECTED. Provided that nothing

in this Act shall in anywise affect or nullify the Anti-trust

laws of this State.

Acts 1932, 42nd Leg., 3rd C.S., p. 107, ch. 42, Sec. 9.

Art. 1524k. RESTRAINING VIOLATION OF ORDERS, RULES OR

REGULATIONS; PUNISHMENT FOR VIOLATION OF INJUNCTION. If any

agent, servant, officer or employee of any corporation created

under the provisions of this Act shall wilfully violate any

order, rule, regulation or ordinance fixing rents, charges, rate

of return, areas and method of operation, the District Court of

the County in which the property of such corporation is situated,

upon application of the governing body of the municipality or

county, where the properties to be owned or operated are situated

outside the corporate limits of any organized town, city or

village wherein the corporation owns property, may issue during

its term or in vacation a temporary writ of injunction

restraining such agents, servants, officers or employees from any

violation of such order, rule, regulation or ordinance and which

temporary writ of injunction may be made permanent upon notice

and hearing in the manner now provided by law. No bond shall be

required before issuing any such temporary or permanent

injunction and if any such injunction is violated by the agents,

servants, officers or employees of said corporation, the Court,

in addition to its power to punish for contempt, may order that

the building of such corporation shall not be used or occupied

for any period not to exceed one year but the Court shall permit

said building to be occupied or used if the owner, lessee, tenant

or occupant thereof shall give bond with sufficient surety to be

provided by the Court in the sum of not less than Five Hundred

($500.00) Dollars nor more than One Thousand ($1,000.00) Dollars,

payable to the Judge of said Court, conditioned that said

corporation, its agents, servants, officers or employees will

thereafter comply with the orders, rules, regulations or

ordinances which have been or may be promulgated, fixing the

rents, charges, or rate of return, areas and methods of operation

of said corporation and that it will pay all fines and costs that

may be assessed in contempt proceedings against its agents,

servants, officers and employees for the violation of any writ of

injunction existing, or which may thereafter be issued.

Acts 1932, 42nd Leg., 3rd C.S., p. 107, ch. 42, Sec. 10. Amended

by Acts 1989, 71st Leg., ch. 1039, Sec. 4.08, eff. Sept. 1, 1989.



CHAPTER 18. MISCELLANEOUS

VERNON'S CIVIL STATUTES

TITLE 32. CORPORATIONS

CHAPTER 18. MISCELLANEOUS

Art. 1528m. CULTURAL EDUCATION FACILITIES FINANCE CORPORATION

ACT.

Short Title

Sec. 1. This Act may be cited as the Cultural Education

Facilities Finance Corporation Act.

Legislative Findings

Sec. 2. (a) The legislature finds that:

(1) the health, education, and general welfare of the people of

this state require the development of new and expanded cultural

and community facilities for the purpose of:

(A) exhibition and promotion of and education about the

performing, dramatic, visual, and literary arts; the culture and

history of races, ethnic groups, and national heritage groups;

and history, natural history, and science;

(B) promotion of and education about health and physical fitness,

public health and safety, conservation and preservation of the

environment or natural resources, child care, adoption,

children's services, substance abuse counseling, family

counseling, and care of persons who are elderly or disabled;

(C) administering the provision and granting of charitable

services and grants in accomplishment of the purposes described

by Paragraph (B) of this subdivision;

(D) promotion of and education about activities devoted to

general cultural improvement, including scouting programs and

programs by which agencies seek to provide facilities for

retreats in urban or rural settings;

(E) support of agencies devoted to the eradication, elimination,

or amelioration of one or more diseases or afflictions affecting

health or improving the condition of individuals or groups within

a community; and

(F) provision of public health and safety and charitable services

to communities in times of catastrophe or disaster;

(2) the existence, development, and expansion of cultural

facilities are essential to the continuing education, health,

general welfare, and comfort of the citizens of this state;

(3) the means and measures authorized and the assistance provided

by this Act are in the public interest and serve a public purpose

in promoting the health, education, and general welfare of the

people of this state by securing and maintaining cultural

facilities and the resulting advancement of culture and

civilization;

(4) qualified cultural organizations in this state have invested

substantial funds in useful and beneficial cultural facilities

and have experienced difficulty in undertaking additional

projects because of the partial inadequacy of their own funds or

of funds potentially available from local subscription sources

and because of limitations of local financial institutions in

providing necessary financing for these facilities; and

(5) the enactment of this Act will:

(A) secure for present and future generations the benefits and

nurturance derived from these cultural facilities; and

(B) enhance the public health and welfare of communities

receiving the benefit of the cultural facilities.

(b) This Act shall be liberally construed to carry out the

intention of the legislature.

Definitions

Sec. 3. In this Act:

(1) "Board" means the board of directors of a cultural education

facilities finance corporation.

(2) "Bond" means a bond, note, interim certificate, or other

evidence of indebtedness of a corporation issued under this Act.

(3) "Corporation" means a cultural education facilities finance

corporation created under this Act.

(4) "Cost," as applied to a cultural facility, means the cost of

the cultural facility including:

(A) the cost of the acquisition of land or a right-of-way, option

to purchase land, easement, leasehold estate in land, or other

interest in land related to the cultural facility;

(B) the cost of acquisition, construction, repair, renovation,

remodeling, or improvement of a building or structure to be used

as or in conjunction with the cultural facility;

(C) the cost of site preparation, including the cost of

demolishing or removing a building or structure the removal of

which is necessary or incident to providing the cultural

facility;

(D) the cost of architectural, engineering, legal, and related

services; the cost of the preparation of a plan, specification,

study, survey, or estimate of cost and revenue; and other

expenses necessary or incident to planning, providing, or

determining the feasibility and practicability of the cultural

facility;

(E) the cost of machinery, equipment, furnishings, and facilities

necessary or incident to the equipping of the cultural facility

so that it may be placed in operation;

(F) the cost of finance charges, interest, marketing, and

start-up of the cultural facility before and during construction

and for not more than two years after completion of construction;

(G) costs paid or incurred in connection with the financing of

the cultural facility, including out-of-pocket expenses; bond

insurance; a letter of credit, standby bond purchase agreement,

or liquidity facility; financing, legal, accounting, financial

advisory, and appraisal fees; expenses and disbursements; a

policy of title insurance; printing, engraving, and reproduction

services; and the initial or acceptance fee of a trustee, paying

agent, remarketing agent, tender agent, or indexing agent; and

(H) direct and indirect costs of the corporation incurred in

connection with providing the cultural facility, including

reasonable sums to reimburse the corporation for time spent by

its agents or employees in providing and financing the cultural

facility.

(5) "Cultural facility" means:

(A) real property or an interest in real property, including

buildings and improvements, or equipment, furnishings, or other

personal property that:

(i) is found by the board to be necessary or convenient to

finance, refinance, acquire, construct, enlarge, remodel,

renovate, improve, furnish, or equip for cultural education or

community benefit;

(ii) is made available for use by the general public, the user,

or community groups; and

(iii) is used for a purpose described by Section 2(a)(1) of this

Act; and

(B) facilities incidental, subordinate, or related to or

appropriate in connection with property described by Paragraph

(A) of this subdivision, located within the state, regardless of

the date of construction or acquisition.

(6) "Director" means a member of a board.

(7) "Resolution" means a resolution, order, ordinance, or other

official action by a governing body of a sponsoring city or

county.

(8) "User" means a nonprofit corporation exempt from the state

franchise tax under Section 171.063, Tax Code, an organization

described in Section 11.18, Tax Code, or an organization

described in Section 501(c)(3), Internal Revenue Code of 1954,

that will own, use, operate, or develop a cultural facility after

the financing, acquisition, or construction of the cultural

facility.

(9) "Furnishings" shall include but not be limited to works of

art, books, artifacts, scientific instruments, stage sets,

musical scores, collections, and other property necessary or

useful for the purposes of the cultural facility.

Creation of Corporations; Powers; Issuance of Bonds

Sec. 4. (a) A city or county may create a nonmember, nonstock,

public, cultural educational facilities finance corporation for

the sole purpose of acquiring, constructing, providing,

improving, financing, and refinancing cultural facilities for the

public purposes stated in this Act.

(b) The corporation shall be created and organized in the same

manner and has the same powers, authority, and rights:

(1) with respect to cultural facilities and health facilities

that a health facilities development corporation has with respect

to health facilities under Chapter 221, Health and Safety Code;

and

(2) with respect to educational facilities, housing facilities,

and other facilities incidental, subordinate, or related to those

facilities that a nonprofit corporation created under Section

53.35(b), Education Code, or an authority created under Section

53.11, Education Code, has under Chapter 53, Education Code.

(c) The powers of a corporation under Subsection (b) include the

power to acquire, purchase, lease, mortgage, and convey property

with respect to a facility; borrow money by issuing bonds, notes,

and other obligations; lend money for its corporate purposes;

invest and reinvest its funds; and secure its bonds, notes, and

obligations by mortgaging, pledging, assigning, or otherwise

encumbering its property or assets.

(d) Regardless of any provision in Chapter 221, Health and

Safety Code, or Chapter 53, Education Code, the authority of the

corporation may be exercised inside or outside the limits of the

city that created the corporation if the city is located in a

county with a population of more than 300,000 or inside or

outside the limits of the county that created the corporation if

the county has a population of more than 300,000. The authority

may be exercised without the consent or other action of any

person that would otherwise be required under Chapter 221, Health

and Safety Code, or Chapter 53, Education Code, unless the

articles of incorporation or bylaws of the corporation provide

differently. The authority of a corporation under this section

shall not preempt the police powers of any sponsoring entity or

any other laws regulating or empowering sponsoring entities to

regulate the activities of the corporation.

Limitation on Corporate Purposes

Sec. 4A. (a) A city or county that creates a corporation under

this Act may limit the corporation's purposes in the proceedings

directing the creation of the corporation by prohibiting the

corporation from financing particular types of cultural

facilities, including a cultural facility to be used for a

purpose specified in the proceedings.

(b) As a condition of providing financing, a corporation may

restrict a person receiving financing from using a cultural

facility for a particular purpose.

(c) A restriction imposed by a city or county on a corporation

may be enforced by the governing body of the sponsoring entity by

injunction or mandamus.

(d) A violation of a restriction by a corporation may not impair

the validity of the obligations incurred by the corporation.

Construction

Sec. 5. (a) If this Act conflicts with a provision of another

law, this Act prevails.

(b) If a procedure under this Act is held by a court to be

unconstitutional, a corporation by resolution may provide an

alternate procedure conforming to the constitution. It is the

intent of the legislature that a corporation authorized under

this Act is a public corporation, constituted authority, and

instrumentality authorized to issue bonds on behalf of the city

or county on behalf of which the corporation is created, all

within the meaning of Section 103, Internal Revenue Code of 1954,

and the regulations adopted and rulings issued under that

section, and this Act shall be construed accordingly.

(c) Except as provided by this Act, a corporation formed under

this Act has the same rights and powers as a corporation

organized under the Texas Non-Profit Corporation Act (Article

1396-1.01 et seq., Vernon's Texas Civil Statutes).

Acts 1985, 69th Leg., ch. 635, eff. June 14, 1985. Amended by

Acts 1991, 72nd Leg., ch. 14, Sec. 284(4), eff. Sept. 1, 1991;

Acts 2001, 77th Leg., ch. 1130, Sec. 1, eff. June 15, 2001; Acts

2001, 77th Leg., ch. 1253, Sec. 1 to 4, eff. June 15, 2001.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

214, Sec. 1, eff. May 27, 2009.






TITLE 34. COUNTY FINANCES



TITLE 44. COURTS--COMMISSIONERS



TITLE 47. DEPOSITORIES

CHAPTER 2. COUNTY DEPOSITORIES

VERNON'S CIVIL STATUTES

TITLE 47. DEPOSITORIES

CHAPTER 2. COUNTY DEPOSITORIES

Art. 2548a. PLEDGE OF STATE GENERAL FUND WARRANTS AS SECURITY FOR

DEPOSITED FUNDS OF COUNTY OR SCHOOL DISTRICT IN LIEU OF BONDS.

Any banking corporation in the State of Texas selected as the

depository bank for County Funds, or for the funds of any School

District in Texas, including Common School Districts, Independent

School Districts, Rural High School Districts, Consolidated

School Districts, and any other School District in Texas, or

funds of any State institution, shall be authorized to pledge

General Fund Warrants of the State of Texas as securities for the

purpose of securing such funds when, as otherwise provided by

law, such banking corporations are authorized to pledge

securities in lieu of personal bonds or surety bonds for the

purpose of securing such Funds; provided, however, this privilege

shall cease and be null and void whenever the deficit in the

General Fund shall exceed Forty-two Million ($42,000,000.00)

Dollars.

Acts 1941, 47th Leg., p. 100, ch. 82, Sec. 1.






TITLE 49. EDUCATION--PUBLIC

CHAPTER 1. UNIVERSITY OF TEXAS

VERNON'S CIVIL STATUTES

TITLE 49. EDUCATION--PUBLIC

CHAPTER 1. UNIVERSITY OF TEXAS

Art. 2603b-2. CONVEYANCE OF TRACT TO EL PASO COUNTY; STADIUM

SITE; LEASE AGREEMENT.

Section 1. The Board of Regents of The University of Texas is

hereby authorized and empowered to select a tract of land not

exceeding sixty-five (65) acres upon the campus of Texas Western

College, El Paso, El Paso County, Texas, a part of The University

of Texas System, and to convey such tract so selected to the

County of El Paso, Texas, as a stadium site upon which site will

be erected and constructed a stadium, parking areas, access

roads, and related facilities by the County of El Paso, Texas, at

its expense, said conveyance to provide that title to said tract

of land shall revert to the Board of Regents should such stadium

be abandoned permanently, and said conveyance to contain such

other considerations as may be mutually agreeable to the Board of

Regents and the County of El Paso.

Sec. 2. The Board of Regents of The University of Texas is

further authorized to contract with the County of El Paso for the

leasing of the stadium to the Board of Regents of The University

of Texas for the use and benefit of Texas Western College by the

County of El Paso for a term of ninety-nine (99) years at a

consideration of One Dollar ($1.00) per year, said lease to

provide for a reservation of use by the County of El Paso for the

staging of the Sun Bowl activities and such other considerations

as may be mutually agreeable to the Board of Regents and the

County of El Paso; said Board of Regents to grant easements to

the County of El Paso for right-of-way for public ways as will

provide adequate ingress and egress by the public in using said

stadium.

Sec. 3. The Board of Regents of The University of Texas and the

County of El Paso are hereby authorized to execute and deliver

all instruments, including a deed of conveyance and a lease

agreement, and do all things necessary to carry out the purpose

and intent of this law.

Acts 1961, 57th Leg., p. 23, ch. 13.

Art. 2603b-4. CONVEYANCE OF TRACT TO POLITICAL SUBDIVISIONS IN EL

PASO COUNTY; SPECIAL EVENTS CENTER AND RELATED FACILITIES; JOINT

USE; EASEMENTS.

Section 1. (a) The Board of Regents of The University of Texas

System is hereby authorized to enter into a contract with any

political subdivision of the State of Texas located in El Paso

County for the conveyance to the political subdivision of a tract

or tracts of land owned by The University of Texas at El Paso, a

component institution of The University of Texas System, for the

purpose of construction by the political subdivision at its own

expense of a special events center and related facilities,

including parking areas and access roads.

(b) The conveyance shall provide that title to the tract of land

shall revert to the Board of Regents of The University of Texas

System if the special events center and related facilities are

abandoned permanently, and the conveyance shall contain such

other consideration as may be mutually agreeable to the Board of

Regents of The University of Texas System and the political

subdivision.

Sec. 2. The Board of Regents of The University of Texas System is

further authorized to contract with the political subdivision for

the joint use of the special events center and related facilities

by The University of Texas at El Paso and the political

subdivision under terms and for considerations as may be mutually

agreeable to the parties. The Board of Regents of The University

of Texas System is further authorized to grant easements for

rights-of-way to provide adequate ingress and egress by the

public in using the special events center and related facilities.

Sec. 3. The Board of Regents of The University of Texas System

and the political subdivision with whom the Board of Regents of

The University of Texas System may contract are hereby authorized

to execute and deliver all instruments, including a deed of

conveyance and a contract of use, and do all things necessary to

carry out the purpose and intent of this Act.

Acts 1967, 60th Leg., p. 1224, ch. 553, eff. Aug. 28, 1967.

Amended by Acts 1971, 62nd Leg., p. 883, ch. 114, Sec. 1, eff.

May 7, 1971.

Art. 2603c1. VALIDATION OF PROCEEDINGS AND BONDS PURCHASED BY

FEDERAL AGENCIES. Severally all the acts of the Board of Regents

of the University of Texas, the Board of Directors of the

Agricultural and Mechanical College of Texas, the Board of

Directors of Texas Technological College, the Board of Regents of

the State Teachers Colleges, the Board of Regents of the Texas

State College for Women, and the Board of Directors of the Texas

College of Arts and Industries, heretofore had in the

authorization, issuance, and delivery of bonds, notes or

warrants, evidencing loans made to accomplish purposes authorized

under the provisions of Chapter 5, Acts of the Second Called

Session of the Forty-third Legislature, and amendments thereto,

and all other laws of the State of Texas, relating to such bonds,

notes or warrants, including the construction, acquisition and

equipping of dormitories, kitchens and dining halls, hospitals,

libraries, student activity buildings, gymnasia, athletic

buildings and stadia, and other buildings, are hereby in all

things validated. Any such bonds, notes or warrants heretofore

issued, or that may be issued hereafter, pursuant to any order or

resolution of any such Board of Directors or Board of Regents

heretofore adopted, are in all things fully validated, and such

bonds, notes or warrants, the pledge of the revenues by any such

Board of Directors or such Board of Regents to secure and assure

the payment of such obligations, and the provisions and covenants

as to rates and charges supporting such pledges are in all things

ratified, and such bonds, notes or warrants are hereby declared

to be the valid and binding special obligations of such Board of

Directors or such Board of Regents, to be paid out of revenues

pledged and not otherwise obligations of such respective

institutions. It is hereby made the duty of said Boards of

Directors and of said Boards of Regents to fix, maintain and

collect charges or rates, sufficient for a reasonable reserve and

to pay the interest as it accrues and the principal as it matures

of any such bonds, notes or warrants heretofore or hereafter

authorized by such Boards.

Provided, however, that the provisions of this Act shall apply

only to such bonds, notes, or warrants as have heretofore or may

hereafter be purchased by the Government of the United States or

some agency thereof, or which bonds, notes, or warrants are under

contract of purchase by the Federal Government or any agency

thereof.

Acts 1939, 46th Leg., p. 689, Sec. 1.

Art. 2603c2. VALIDATION OF PROCEEDINGS AND BONDS PURCHASED BY

FEDERAL AGENCIES; DUTIES OF BOARDS. Severally all the acts of

the Board of Regents of the University of Texas, the Board of

Directors of the Agricultural and Mechanical College of Texas,

the Board of Directors of Texas Technological College, the Board

of Regents of the State Teachers Colleges, the Board of Regents

of the Texas State College for Women, and the Board of Directors

of the Texas College of Arts and Industries, heretofore had in

the authorization, issuance, and delivery of bonds, notes or

warrants, evidencing loans made to accomplish purposes authorized

under the provisions of Chapter 5, Acts of the Second Called

Session of the Forty-third Legislature, and amendments thereto,

and all other laws of the State of Texas, relating to such bonds,

notes, or warrants, including the construction, acquisition and

equipment of dormitories, kitchens, and dining halls, hospitals,

libraries, student activity buildings, gymnasia, athletic

buildings and stadia, dormitories for help, laundries, and other

buildings, are hereby in all things validated. Any such bonds,

notes or warrants heretofore issued, or that may be issued

hereafter, pursuant to any order or resolution of any such Board

of Directors or Board of Regents heretofore adopted, are in all

things fully validated, and such bonds, notes, or warrants, the

pledge of the revenues by any such Board of Directors or such

Board of Regents to secure and assure the payment of such

obligations, and the provisions and covenants as to rates and

charges supporting such pledges, are in all things validated, and

such bonds, notes, or warrants are hereby declared to be the

valid and binding special obligations of such respective Boards

of Directors or Boards of Regents, secured by the revenues

pledged and not otherwise. It is hereby made the duty of each

such Board of Directors or Board of Regents to fix, maintain, and

collect charges or rates, sufficient for a reasonable reserve and

to pay the interest as it accrues and the principal as it matures

of such bonds, notes, or warrants heretofore or hereafter

authorized by such Board, as provided in the resolution

authorizing such bonds, notes, or warrants.

Acts 1941, 47th Leg., p. 663, ch. 404, Sec. 1.

Art. 2603i. IMPROVEMENT OF FACILITIES OF INSTITUTE OF MARINE

SCIENCE, PORT ARANSAS.

Section 1. The Board of Regents of The University of Texas is

hereby authorized to improve the facilities of the Institute of

Marine Science, Port Aransas, Texas, an organized research unit

of the Main University, Austin, Texas, by constructing and

equipping a Research Building on the premises now occupied by the

Institute, and by acquiring by purchase, gift, or otherwise any

part or all of a strip of land 100 feet by 350 feet adjacent to

or near the premises of the Institute of Marine Science, Port

Aransas, Texas, wherever the same is accessible to water for the

purpose of dredging and maintaining dock facilities for boats

owned by The University of Texas.

Sec. 2. The construction and equipping of the Research Building

and the acquisition of a site for dock facilities may be financed

wholly or in part from any of the following sources: gifts and

grants, federal funds, or the Available University Fund.

Sec. 3. The title to the land acquired shall be taken in the name

of the Board of Regents of The University of Texas and shall be

subject to the control and management of the Board of Regents in

the same manner and to the extent that the lands now held by The

University of Texas, Austin, Texas, are held and controlled;

provided, however, that if said property is donated to The

University of Texas, the deed may provide for reversion of the

title to the donor if the property is not used and maintained for

the purpose of providing docking facilities for university boats.

Acts 1959, 56th Leg., p. 110, ch. 59.

Art. 2603j. EXCHANGE OF LAND WITH DALLAS COUNTY HOSPITAL DISTRICT

FOR CHILDREN'S HOSPITAL.

Authority of board of regents; trade and exchange; description;

deed

Section 1. The Board of Regents of The University of Texas is

hereby authorized and empowered to trade and exchange not more

than ten (10) acres of land on the western corner of the campus

of The University of Texas Southwestern Medical School in Dallas,

Texas, being bound on the north by Inwood Road and on the south

by the right-of-way of the Chicago, Rock Island, and Gulf

Railway, the same being in the Wm. B. Coats Survey, Abstract No.

236, Dallas County, Texas, for a tract of land of seven and

one-half (7-1/2) acres, more or less, belonging to the Dallas

County Hospital District, adjacent to the Parkland Memorial

Hospital, Dallas, Texas, the same being in the A. Bahn Survey,

Abstract No. 182, and/or the Wm. B. Coats Survey, Abstract No.

236, Dallas County, Texas, and to accomplish such trade and

exchange the Board of Regents of The University of Texas is

authorized and directed to convey on behalf of the State of Texas

the ten (10) acre tract of land heretofore described in this

Section to the Dallas County Hospital District, owner of the

seven and one-half (7-1/2) acre tract above described, upon the

execution and delivery of a good and sufficient deed of

conveyance from the Dallas County Hospital District to the State

of Texas for the use and benefit of the Board of Regents of The

University of Texas of the seven and one-half (7-1/2) acre tract.

Conveyance to Children's Medical Center of Dallas; purpose;

facility for University of Texas Southwestern Medical School

Sec. 2. The Board of Regents of The University of Texas on

behalf of the State of Texas is hereby authorized and empowered

to convey the seven and one-half (7-1/2) acre tract received in

exchange from the Dallas County Hospital District to the

governing board of the Children's Medical Center of Dallas,

Dallas County, Texas, for a construction site of a children's

hospital in consideration of the same being made available as a

full-time teaching facility for The University of Texas

Southwestern Medical School in Dallas, Texas; provided, however,

that neither The University of Texas Southwestern Medical School

nor the Board of Regents of The University of Texas shall ever

incur any financial obligation or expend any funds appropriated

by the Legislature for the construction, maintenance, or

operation of such children's hospital.

Execution of deed; attestation

Sec. 3. The deed of conveyance of the land exchanged and of the

seven and one-half (7-1/2) acres conveyed to the governing board

of the Children's Medical Center of Dallas by the Board of

Regents of The University of Texas for and on behalf of the State

of Texas shall be executed by the Chairman of the Board of

Regents of The University of Texas and attested by its Secretary

pursuant to a resolution directing such conveyance.

Contents of deeds; contractual terms

Sec. 4. Each deed to be executed as provided for in this Act

shall contain by reference any and all easements, reversions, and

restrictions to which any tract or tracts conveyed by any party

is subject or agreed upon; provided, however, that no deeds shall

be exchanged until a contract is negotiated and executed between

the Board of Regents of The University of Texas and the governing

board of the Children's Medical Center of Dallas which shall

obligate the governing board of the Children's Medical Center to

construct and operate a children's hospital as a teaching

hospital fully integrated with the medical program of The

University of Texas Southwestern Medical School, without cost to

the State of Texas and which contract shall contain such other

terms and conditions as the Board of Regents of The University of

Texas shall deem reasonable.

Acts 1961, 55th Leg., p. 215, ch. 113.



CHAPTER 2. TEXAS A & M UNIVERSITY

VERNON'S CIVIL STATUTES

TITLE 49. EDUCATION--PUBLIC

CHAPTER 2. TEXAS A & M UNIVERSITY

Art. 2613a-10. CONVEYANCE OF LAND FOR LIVESTOCK INSECTS AND

TOXICOLOGY LABORATORY AND COTTON DISEASE RESEARCH FACILITY.

Section 1. The Board of Directors of Texas A & M University

is authorized to convey to the United States a sufficient

quantity of land on, or conveniently located in reference to, the

campus of Texas A & M University for the construction

thereon, and for incidental use of said land, at the expense of

the United States, of a livestock insects and toxicology

laboratory, and a cotton disease research facility.

Sec. 2. The said Board of Directors is authorized to convey to

the United States a sufficient quantity of land from the Texas

Agricultural Experiment Station at Lubbock for the construction

thereon, and for incidental use of said land, at the expense of

the United States, of a ginning research facility.

Acts 1965, 59th Leg., p. 308, ch. 140, eff. May 13, 1965.

Art. 2615d-1. KIMBLE COUNTY ADJUNCT; TRANSFER TO TEXAS TECH

UNIVERSITY. The Kimble County Adjunct of Texas A & M

University, the land on which it is located, and its buildings,

equipment, and facilities are transferred to Texas Tech

University for use in connection with the educational activities

of Texas Tech University as determined by its board of regents,

provided, however, that Texas A & M University shall have the

right and duty to complete its current pecan research on the

property being transferred.

Acts 1971, 62nd Leg., p. 1905, ch. 570, Sec. 1, eff. Sept. 1,

1971.



CHAPTER 3A. PAN AMERICAN UNIVERSITY

VERNON'S CIVIL STATUTES

TITLE 49. EDUCATION--PUBLIC

CHAPTER 3A. PAN AMERICAN UNIVERSITY

Art. 2619b. CHANGE OF NAME.

Section 1. Repealed by Acts 1971, 62nd Leg., p. 3321, ch. 1024,

art. 1, Sec. 3, eff. Sept. 1, 1971.

Sec. 2. Wherever the name Pan American College or any reference

thereto appears in the Constitution or Statutes of this State,

such name and such reference shall hereafter mean and apply to

Pan American University in order to conform to the new name of

the university as provided in Section 1 hereof. All

appropriations and benefits to Pan American College shall be

available to and apply to Pan American University, and all

contracts, bonds, or other debentures effected under its old name

shall be likewise applicable to such university under its new

name.

Acts 1971, 62nd Leg., p. 3, ch. 3, eff. Feb. 18, 1971.



CHAPTER 6. TEXAS TECH UNIVERSITY

VERNON'S CIVIL STATUTES

TITLE 49. EDUCATION--PUBLIC

CHAPTER 6. TEXAS TECH UNIVERSITY

Art. 2632f. CONVEYANCE OF EASEMENT TO CITY OF LUBBOCK FOR

EMERGENCY TELEPHONES. In consideration of the benefits derived

from and accruing to the State of Texas and Texas Technological

College from the installation, construction, reconstruction,

operation, maintenance and repair of a fire alarm signal system

to be installed, constructed, reconstructed, operated and

maintained to promote the welfare and safety of the inhabitants

of the State of Texas, using the facilities of Texas

Technological College and to further preserve said facilities,

the Chairman of the Board of Directors of Texas Technological

College is hereby authorized and directed to execute and deliver

on behalf of the State of Texas and Texas Technological College,

to the City of Lubbock, a municipal corporation of Lubbock

County, Texas, a proper instrument conveying to said City of

Lubbock an easement with right of ingress and egress to install,

construct, reconstruct, operate and maintain five emergency

telephones, with red lights, at strategic points and locations on

the campus as may be determined by the Board of Directors of

Texas Technological College. The Chairman of the Board of

Directors of Texas Technological College is hereby authorized and

directed, for and on behalf of said Board of Directors, to

execute and deliver such conveyance to carry out the purpose of

this Act to the City of Lubbock, Lubbock County, Texas.

Acts 1961, 57th Leg., p. 443, ch. 216.

Art. 2632f-1. CONVEYANCE OF PERMANENT WATER LINE EASEMENT. In

consideration of the benefits which will accrue to the State of

Texas and Texas Technological College from the construction,

reconstruction, operation and maintenance by the City of Lubbock,

a Home Rule Municipal Corporation, of a permanent water line

together with all appurtenances thereto, in, under and across

certain lands in Lubbock County, Texas, such land being owned by

the State of Texas and constituting a portion of Texas

Technological College, the Chairman of the Board of Directors of

Texas Technological College is hereby authorized to execute and

deliver on behalf of the State of Texas and Texas Technological

College to the City of Lubbock a proper instrument conveying to

said City of Lubbock a permanent water line easement with the

right of ingress and egress to construct, reconstruct, operate

and maintain a permanent water line, to be located as more

particularly determined by the Board of Directors of Texas

Technological College upon approval by said Board of Directors of

the plans and specifications for the construction of said water

line facility, and the said Chairman of the Board of Directors of

Texas Technological College is hereby authorized for and on

behalf of said Board of Directors to execute and deliver such

conveyance to carry out the purposes of this Act to the City of

Lubbock, Lubbock County, Texas.

Acts 1967, 60th Leg., p. 1093, ch. 482, Sec. 1, eff. June 12,

1967.



CHAPTER 11. COUNTY SCHOOLS

VERNON'S CIVIL STATUTES

TITLE 49. EDUCATION--PUBLIC

CHAPTER 11. COUNTY SCHOOLS

Art. 2676a. ELECTION OF COUNTY BOARD OF SCHOOL TRUSTEES IN

COUNTIES OF 100,000 TO 200,000.

Sec. 1. From and after the effective date of this act in any

county in this state having a population of not less than 239,000

and not more than 242,000, the general management and control of

the public free schools and high schools in each county unless

otherwise provided by law shall be vested in five (5) county

school trustees elected from the county, one of whom shall be

elected from the county at large by the qualified voters of the

county and one from each commissioners precinct by the qualified

voters of each commissioners precinct, who shall hold office for

a term of two (2) years. The time for such election shall be the

first Saturday in April of each year; the order for the election

of county school trustees to be made by the County Judge at least

thirty (30) days prior to the date of said election, and which

order shall designate as voting places or places at which votes

are cast for the district trustees of said common and independent

school districts, respectively. The election officers appointed

to hold the election for district trustees in each of said school

districts, respectively, shall hold this election for county

school trustees.

Sec. 2. It shall be no valid objection that the voters of a

commissioners precinct are required by the operation of this Act

to cast their ballots at a polling place outside the

commissioners precinct of their residence.

Sec. 3. The Commissioners Court of each county within the scope

of Section 1 shall appoint county school trustees to serve until

the first regularly scheduled election as provided herein.

Sec. 4. All five (5) county school trustees shall be elected at

the first regulary scheduled election. Two (2) of the trustees

elected at this election shall serve initial terms of one (1)

year. Two (2) or three (3) county school trustees shall

thereafter be elected, alternately, at each subsequent election.

The county school trustees shall draw lots to determine which two

(2) shall serve initial terms of one (1) year.

Sec. 5. All vacancies occurring between elections shall be filled

by appointment of the remaining trustees.

Sec. 6. The county judge of each such county shall continue to

perform, without additional compensation, duties formerly

constituting the role of the county superintendent. The

Commissioners Court shall provide funds for secretarial and

stenographic assistance to the county judge in performing these

duties.

Sec. 7. The county school trustees shall not detach territory

from any independent school district in such county and annex

such territory to another independent school district without the

prior consent of the school trustees of the district from which

such territory is being detached as well as the prior consent of

the school trustees of the district to which such detached

territory is to be annexed.

Acts 1963, 58th Leg., p. 1348, ch. 511.

Sec. 1 amended by Acts 1971, 62nd Leg., p. 1833, ch. 542, Sec.

71, eff. Sept. 1, 1971; Acts 1991, 72nd Leg., ch. 597, Sec. 10,

eff. Sept. 1, 1991; Acts 2001, 77th Leg., ch. 669, Sec. 155, eff.

Sept. 1, 2001.

Art. 2676b. ELECTION OF COUNTY-WIDE DISTRICT TRUSTEES IN COUNTIES

OF 5,150 TO 5,175. This Act applies to a county-wide school

district in a county having a population of more than 5,200 and

less than 5,283. The Board of Trustees may order that the

trustees of the district shall run at large in the county. If the

Board orders that its members shall run at large, each position

shall be filled by election from the county at large upon

expiration of the current term of office.

Acts 1965, 59th Leg., p. 456, ch. 233, Sec. 1, eff. Aug. 30,

1965. Amended by Acts 1971, 62nd Leg., p. 1818, ch. 542, Sec. 8,

eff. Sept. 1, 1971; Acts 1981, 67th Leg., p. 571, ch. 237, Sec.

44, eff. Sept. 1, 1981; Acts 1991, 72nd Leg., ch. 597, Sec. 11,

eff. Sept. 1, 1991; Acts 2001, 77th Leg., ch. 669, Sec. 156, eff.

Sept. 1, 2001.

Art. 2676c. ELECTION OF COUNTY SCHOOL TRUSTEES IN COUNTIES OF

2,000,000 OR MORE.

Elections for county school trustees in certain counties

Sec. 1. This Act applies to the elections for county school

trustees in all counties having a population of 3.3 million or

more.

Date of election

Sec. 2. The election for county school trustees shall be held on

the first Saturday in April of each odd-numbered year, or on the

first Saturday in October of those years as designated by the

order of the board of county school trustees.

Order for election

Sec. 3. The order for election shall be made by the board of

county school trustees at least 30 days before the date the

election is to be held, and shall define the voting precincts and

name the judges of election.

Notice of election

Sec. 4. The board of county school trustees shall give notice of

an election by posting a notice in each of three public places in

the county, one of which shall be at the courthouse door, or by

publishing a notice more than 20 days before the date of the

election at least once in a newspaper of general circulation in

the county, or by both publication and posting.

Election officers

Sec. 5. So far as possible, the board of county school trustees

shall designate the election officers holding the election for

local trustees in each of the school districts in the county as

the officers to hold the election for county school trustees.

Expenses of holding an election

Sec. 6. All expenses of holding an election shall be paid out of

the administration funds under the jurisdiction of the board of

county school trustees.

Declaration of election results

Sec. 7. The officers holding an election shall report the returns

of the election to the secretary of the board of county school

trustees at his office in the courthouse in the county seat

immediately after the election is held. The board of county

school trustees shall declare the results of an election within

10 days after the holding of an election.

Candidate for county school trustee; application; eligibility

Sec. 8. (a) Any person desiring to have his name printed on the

ballot as a candidate for the office of county school trustee

shall file his written application with the secretary of the

board of county school trustees at least 15 days before the date

of the election.

(b) No person is eligible to be a candidate unless he is a

qualified elector in the State of Texas.

Acts 1965, 59th Leg., p. 1291, ch. 595, eff. Aug. 30, 1965. Sec.

1 amended by Acts 1971, 62nd Leg., p. 1817, ch. 542, Sec. 3, eff.

Sept. 1, 1971; Acts 1981, 67th Leg., p. 571, ch. 237, Sec. 45,

eff. Sept. 1, 1981; Sec. 1 amended by Acts 2001, 77th Leg., ch.

669, Sec. 157, eff. Sept. 1, 2001.

Art. 2685a. EXPENSES OF ADMINISTERING SCHOLASTIC AFFAIRS IN

CERTAIN COUNTIES. That in each county of this State with a

population of not less than thirteen thousand, six hundred

(13,600) and not more than thirteen thousand, six hundred fifty

(13,650) and in all counties containing a population of not less

than fifteen thousand, two hundred (15,200) and not more than

fifteen thousand, seven hundred (15,700), as shown by the Federal

Census last preceding such action, the county board of trustees

is hereby authorized to set aside from the Available School Fund

of the county, in accordance with the provisions of the General

Law governing the assessment for the support of the county

superintendent's office, an amount not to exceed Six Hundred

Dollars ($600) to defray the expenses of the county

superintendent and the county board of trustees in the

administration of the scholastic affairs of the county.

Acts 1935, 44th Leg., p. 437, ch. 175, Sec. 1.

Art. 2685b. COUNTIES OF 5,100 TO 5,200; EXPENSES OF ADMINISTERING

SCHOLASTIC AFFAIRS. In each county of this State with a

population of not less than five thousand one hundred (5,100) nor

more than five thousand two hundred (5,200) as shown by the

Federal Census of 1930, the county board of trustees is hereby

authorized to set aside from the Available School Fund of the

county, in accordance with the provisions of the General Law

governing the assessment for the support of the county

superintendent's office, an amount not to exceed Six Hundred

($600.00) Dollars per year to defray the expenses of the County

Judge serving as ex officio County Superintendent within the

county.

Acts 1939, 46th Leg., Spec.L., p. 627, Sec. 1.

Art. 2685b-1. COUNTIES OF 5,950 TO 6,050; EXPENSES OF

ADMINISTERING SCHOLASTIC AFFAIRS. In each county of this State

with a population of not less than five thousand, nine hundred

and fifty (5,950) nor more than six thousand and fifty (6,050),

as shown by the Federal Census of 1940, the county board of

trustees is hereby authorized to set aside from the Available

School Fund of the county, in accordance with the provisions of

the General Law governing the assessment for the support of the

county superintendent's office, an amount not to exceed Nine

Hundred Dollars ($900) per year to defray the expenses of the

County Judge serving as ex officio county superintendent within

the county.

Acts 1941, 47th Leg., p. 119, ch. 92, Sec. 1.

Art. 2687b. MEETINGS IN COUNTIES OF 130,000 TO 133,000

POPULATION. In all counties in Texas having a population of not

less than one hundred and thirty thousand (130,000) and not more

than one hundred and thirty-three thousand (133,000), according

to the last preceding Federal Census, the County School Trustees

shall hold meetings once each month on the first Monday of each

month, or as soon thereafter as practicable, or at such other

times when called by the President of the Board of County School

Trustees or at the instance of any three (3) members of said

Board and the County Superintendent; the meeting place to be at

the County Courthouse and in the office of the County

Superintendent, or at such other place in the County Courthouse

as may be designed by the President of said Board of County

School Trustees. Each County School Trustee shall be paid Six

Dollars ($6) per day for the time spent in attending said

meetings, not exceeding twenty-four (24) days in any one year.

Such compensation shall be paid out of the school administration

fund of said county by warrants drawn against such fund as the

law now provides, after the approval of this Act.

Acts 1937, 45th Leg., 1st C.S., p. 1820, ch. 40, Sec. 1.

Art. 2687c. MEETINGS IN COUNTIES OF 48,800 TO 50,400;

COMPENSATION .

Section 1. In all counties in Texas having a population of not

less than forty-eight thousand, eight hundred (48,800) and not

more than fifty thousand, four hundred (50,400) inhabitants,

according to the last preceding Federal Census, the County School

Trustees shall hold meetings once each month on the first Monday

in each month, or as soon thereafter as practicable, or at such

other time when called by the President of the Board of County

School Trustees, or at the instance of any three (3) members of

said Board and the County Superintendent, the meeting place to be

at the county seat and in the office of the County

Superintendent, or at such other place in the county courthouse

as may be designated by the President of said Board of County

School Trustees. Each County School Trustee shall be paid Five

Dollars ($5) per day for the time spent in attending such meeting

not to exceed twenty-four (24) days in any one year. Such

compensation shall be paid out of the school administration fund

of each county by warrants drawn against such fund as the law now

provides, after the approval of this Act.

Sec. 2. The provisions of this Act shall be cumulative of all

laws on the subject of this Act when not in conflict herewith,

but in case of conflict the provisions of this Act shall control

and be effective. All laws in conflict with this Act are hereby

repealed to the extent of such conflict.

Acts 1941, 47th Leg., p. 1314, ch. 587.

Art. 2687d. MEETINGS OF TRUSTEES IN CERTAIN COUNTIES;

COMPENSATION.

Section 1. In all counties in this State having a population of

not less than fifty thousand, nine hundred and fifty (50,950) nor

more than fifty-one thousand, one hundred (51,100), all counties

having a population of not less than thirty-four thousand

(34,000) nor more than thirty-five thousand (35,000), and all

counties having a population of not less than twenty-nine

thousand, two hundred and twenty-five (29,225) nor more than

twenty-nine thousand, two hundred and forty (29,240), according

to the last preceding Federal Census, the County School Trustees

shall hold meetings once each quarter on the first Monday in

August, November, February, and May, or as soon thereafter as is

practicable, or such meetings may be held on the first Monday in

each month and at such other times when called by the President

of the Board of County School Trustees or at the instance of any

two (2) members of such Board and the County Superintendent.

The meeting place shall be at the county seat, and, if

convenient, in the office of the County Superintendent. Each

Trustee shall be paid Four Dollars ($4) per day for the time

spent in attending such meetings, not to exceed twenty-five (25)

days in any one year, to be paid out of the State and County

Available School Fund by warrant drawn on the order of the County

Superintendent and signed by the President of the Board of County

School Trustees, after approval of the account, properly sworn to

by the President of the Board of County School Trustees.

Sec. 1a. In all counties in this State having a population of not

less than twenty-three thousand and five (23,005) nor more than

twenty-three thousand, three hundred (23,300), according to the

last available Federal Census as same now exists or may hereafter

exist, the County School Trustees shall hold meetings once each

month on the first Monday in each month, or as soon thereafter as

practicable, or at such other times when called by the President

of the Board of County School Trustees, or at the instance of any

three (3) members of said Board and the County Superintendent;

the meeting place to be at the county seat and in the office of

the County Superintendent, or at such other place in the County

Courthouse as may be designated by the President of said Board of

County School Trustees. Each County School Trustee shall be paid

Five Dollars ($5) per day for the time spent in attending such

meetings, not to exceed fifteen (15) days in any one year. Such

compensation shall be paid out of the school administration fund

of each county by warrants drawn against such fund as the law now

provides, after the approval of this Act.

Sec. 1b. In all counties in this State having a population of not

less than thirty-one thousand, eight hundred and thirty (31,830),

nor more than thirty-two thousand, nine hundred and forty-one

(32,941), according to the last available Federal Census as same

now exists and may hereafter exist, the County School Trustees

shall hold meetings once each month on the first Monday in each

month, or as soon thereafter as practicable, or at such other

times when called by the President of the Board of County School

Trustees, or at the instance of any three (3) members of said

Board and the County Superintendent; the meeting place to be at

the county seat and in the office of the County Superintendent,

or at such other place in the County Courthouse as may be

designated by the President of said Board of County School

Trustees. Each County School Trustee shall be paid Four Dollars

($4) per day for the time spent in attending such meeting, not to

exceed eighteen (18) days in any one year. Such compensation

shall be paid out of the school administration fund of each

county by warrants drawn against such fund as the law now

provides, after the approval of this Act.

Sec. 2. The provisions of this Act shall be cumulative of all

existing laws on this subject when not in conflict herewith. All

laws or parts of laws in conflict herewith are repealed.

Acts 1941, 47th Leg., p. 1302, ch. 577.

Art. 2688b. APPOINTMENT OF COUNTY SUPERINTENDENT IN COUNTIES OF

OVER 350,000. In all counties having a population in excess of

three hundred and fifty thousand (350,000) inhabitants, according

to the last available Federal Census, the County Superintendent

shall be appointed by the Board of County School Trustees and

shall hold office for four (4) years.

Acts 1934, 43rd Leg., 2nd C.S., p. 162, ch. 67, Sec. 1.

Art. 2688d. CERTAIN COUNTIES OF NOT MORE THAN 4 SCHOOL DISTRICTS;

OFFICE ABOLISHED; COUNTY JUDGE TO PERFORM DUTIES.

Section 1. In all counties of the State where, according to the

preceding annual statistical report of the schools said county

has not more than four (4) school districts, with one (1) of such

districts comprising more than half of the county and having more

than two thousand (2,000) pupils in average daily attendance in

the one (1) district alone, and such district having an assessed

valuation of more than Twenty Million Dollars ($20,000,000) and

where there is only one (1) common school district in such county

with an average daily attendance of less than sixteen (16), the

office of county superintendent is hereby abolished, to be

effective at the end of the term of the incumbent county

superintendent, as is now provided by law.

Sec. 2. Any duties that may still be required by law of the

office of county superintendent of such counties that may come

under Section 1 of this Act shall be performed by the county

judge of said county as is now provided by law. (Articles 2701

and 3888, Revised Civil Statutes).

Acts 1961, 57th Leg., p. 313, ch. 164.

Art. 2688g. COUNTIES OF 600,000 WITH 4 OR MORE SCHOOL DISTRICTS;

ELECTION; ABOLITION OF OFFICE; TRANSFER OF DUTIES. (a) The

electorate of any county in this State having a population of not

less than six hundred thousand (600,000), according to the last

preceding Federal Census, and wherein there are four (4) or more

common school districts, shall, at the next General Election

following the passage of this Act, determine by majority vote

whether the office of county superintendent shall be abolished in

said county. At such election all ballots shall have printed

thereon the following:

"FOR the abolishment of the office of county superintendent."

"AGAINST the abolishment of the office of county superintendent."

(b) Where the majority of the qualified electors approve the

abolition of the office of county superintendent in such

counties, the duties of such abolished office as may still be

required by law shall vest in the county judge in ex officio

capacity upon the expiration of the current term of the office of

county superintendent. In addition to all other compensation the

county judge in such ex officio capacity shall receive a salary

to be determined by the county board of school trustees. This

additional compensation shall not exceed the maximum amount

provided by Article 3888, Vernon's Texas Civil Statutes.

Acts 1962, 57th Leg., 3rd C.S., p. 47, ch. 17, Sec. 1.

Art. 2688h. COUNTIES OF 190,000 TO 205,000; COUNTY SUPERINTENDENT

AND BOARD OF TRUSTEES; ABOLITION OF OFFICES; TRANSFER OF DUTIES;

ASSISTANTS TO COUNTY JUDGE. (a) Repealed by Acts 1981, ch. 237,

p. 599, ch. 237, Sec. 145, eff. Sept. 1, 1981.

(b) From and after May 1, 1962, the office of the county board of

school trustees and the office of county superintendent shall

cease to exist in any county in this State having a population of

not less than 250,000 and not more than 251,000 which has no

common school district and whose county ad valorem evaluation is

in excess of Two Hundred Fifty Million Dollars ($250,000,000);

provided, however, that the county superintendents in such

counties who have been heretofore elected or appointed to the

office of county superintendent shall serve until the expiration

of the term for which they were elected or appointed. The duties

now performed by the board of school trustees and county

superintendents in such counties shall be performed by the County

Judges of such counties.

(c) The county judge may name or appoint an assistant or

assistants to help perform duties formerly performed by the board

of school trustees and the county superintendent, and the salary

for such assistant or assistants and all necessary office

expenses and travel expenses relating to the performance of

duties by such assistant or assistants or the county judge shall

be paid from the County Available School Fund.

Subsec. (c) added by Acts 1969, 61st Leg., p. 2461, ch. 826, Sec.

1, eff. Sept. 1, 1969; Subsecs. (a), (b) amended by Acts 1971,

62nd Leg., p. 1840, ch. 542, Sec. 98, eff. Sept. 1, 1971; Subsec.

(c) amended by Acts 1973, 63rd Leg., p. 227, ch. 102, Sec. 1,

eff. May 18, 1973; Subsecs. (b), (c) amended by Acts 1981, 67th

Leg., p. 571, ch. 237, Sec. 46, eff. Sept. 1, 1981; Subsec. (b)

amended by Acts 1991, 72nd Leg., ch. 597, Sec. 12, eff. Sept. 1,

1991; Subsec. (b) amended by Acts 2001, 77th Leg., ch. 669, Sec.

158, eff. Sept. 1, 2001.

Art. 2688i-1. COUNTY SUPERINTENDENTS, EX OFFICIO COUNTY

SUPERINTENDENTS AND COUNTY BOARDS OF EDUCATION; ABOLITION OF

OFFICES IN CERTAIN COUNTIES; TRANSFER OF DUTIES.

Sec. 1. This Act applies to a county

(1) if the office of county superintendent and the county school

board has been abolished in the county; and

(2) if the county has one county-wide independent school district

and no common school district.

Sec. 2. The office of ex officio county superintendent is

abolished upon the effective date of this Act.

Sec. 3. All duties and functions, except as hereafter provided,

that are now required by law of the office of ex officio county

school superintendent, shall be performed by the superintendent

of the independent school district, and all the duties that may

now be required by law of the county board of education shall be

performed by the elected board of trustees of such independent

school district, except that the county judge shall, without pay

from the State of Texas, continue to approve or disapprove

application for school transfers to other schools outside of the

county. The commissioners court shall hereafter receive, hear and

pass upon all petitions for the calling of elections for the

creation, change or abolishment of county school districts and

all authorized appeals from the independent school board of

trustees shall be made directly to the State Board of Education

or to the courts as provided by law.

Sec. 4. All school records of the original independent and/or

common school district shall be transferred to the control and

custody of the independent school district office, save and

except the original financial records which shall be retained by

the county treasurer, and thereafter the county judge shall be

required to make no records or reports but said reports shall be

made by the superintendent of such independent school district;

that as soon as practicable after the effective date of this Act,

all remaining state funds in the hands of the county board of

education shall be transferred by the county treasurer and the

county judge to the County Independent School District's

Administration Account.

Sec. 5. The provisions of this Act shall not apply to counties

having a population of not less than 5,200 and not more than

5,283 and to counties having a population of not less than 47,150

and not more than 47,350.

Sec. 6. No county having a population of more than 32,350 and

less than 32,400 shall have the offices of county school

superintendent, ex officio county school superintendent, and

county board of education.

All duties and functions, except as hereafter provided, that are

otherwise required by law of the office of county school

superintendent or ex officio county school superintendent

governed by this section shall be performed by the

superintendents of the independent and rural high school

districts, and all duties that may otherwise be required by law

of the county board of education governed by this section shall

be performed by the elected Board of Trustees of such independent

and rural high school districts, except that the County Judge

shall, without pay from the State of Texas, continue to approve

or disapprove application for school transfers. The Commissioners

Court of such county shall hereafter receive, hear and pass upon

all petitions for the calling of elections for the creation,

change or abolishment of county school districts and all

authorized appeals from the independent school Board of Trustees

shall be made directly to the State Board of Education or to the

courts as provided by law.

All school records of the original independent and/or common

school district governed by this section, shall be transferred to

the control and custody of the independent school district

office, located at the county seat, save and except the original

financial records which shall be retained by the county

treasurer, and thereafter the County Judge shall be required to

make no records or reports but said reports shall be made by the

superintendent of such independent or rural school district; that

as soon as practicable after the effective date of this Act, all

remaining State funds in the hands of the county board of

education shall be transferred by the county treasurer and the

County Judge to the independent and rural high school districts

in proportion to the number of scholastics enrolled in such

districts.

Acts 1965, 59th Leg., p. 1641, ch. 706, eff. Aug. 30, 1965. Sec.

5 amended by Acts 1971, 62nd Leg., p. 1849, ch. 542, Sec. 126,

eff. Sept. 1, 1971; Sec. 6 amended by Acts 1971, 62nd Leg., p.

1835, ch. 542, Sec. 79, eff. Sept. 1, 1971; Secs. (5), (6)

amended by Acts 1991, 72nd Leg., ch. 597, Sec. 13, eff. Sept. 1,

1991; Secs. 5, 6 amended by Acts 2001, 77th Leg., ch. 669, Sec.

159, eff. Sept. 1, 2001.

Art. 2688k. COUNTIES OF 16,000 OR MORE; EX OFFICIO SCHOOL

SUPERINTENDENT AND COUNTY BOARD OF EDUCATION; ABOLITION OF

OFFICES; TRANSFER OF DUTIES.

Section 1. In all counties in this state having a population of

sixteen thousand (16,000) or more, according to the last

preceding Federal Census, and having no Common School District

and only one Independent School District, the offices of the Ex

Officio School Superintendent and County Board of Education is

hereby abolished, effective as of the expiration of the current

term of the incumbent Ex Officio School Superintendent.

Sec. 2. All duties and functions, except as hereafter provided,

that are now required by law of the office of Ex Officio County

School Superintendent, shall be performed by the Superintendent

of the Independent School District, and all the duties that may

now be required by law of the County Board of Education shall be

performed by the elected Board of Trustees of such Independent

School District, except that the County Judge shall, without pay

from the State of Texas, continue to approve or disapprove

application for school transfers to other schools outside of the

county. The Commissioners Court shall hereafter receive, hear and

pass upon all petitions for the calling of elections for the

creation, change or abolishment of County School Districts and

all authorized appeals from the Independent School Board of

Trustees shall be made directly to the State Board of Education

or to the courts as provided by law.

Sec. 3. All School Records of the original Independent and/or

Common School District, shall be transferred to the control and

custody of the Independent School District Office, save and

except the original financial records which shall be retained by

the County Treasurer, and thereafter the County Judge shall be

required to make no records or reports but said reports shall be

made by the Superintendent of such Independent School District;

that as soon as practicable after the effective date of this Act,

all remaining state funds in the hands of the County Board of

Education shall be transferred by the County Treasurer and the

County Judge to the County Independent School District's

Administration Account.

Acts 1963, 58th Leg., p. 1150, ch. 446.

Art. 2688n. COUNTIES OF 25,750 TO 28,000; COUNTY SUPERINTENDENTS;

ABOLITION OF OFFICE; TRANSFER OF DUTIES. The office of County

Superintendent is abolished in all counties having a population

of not less than 25,750 nor more than 28,000 according to the

last preceding Federal Census. After the effective date of this

Act, the duties of the office shall be performed by the County

Judge as ex officio County Superintendent.

Acts 1965, 59th Leg., p. 1509, ch. 654, Sec. 1, eff. Sept. 1,

1965.

Art. 2700a. SALARY AND OFFICE EXPENSES OF SUPERINTENDENT.

Section 1. That the salary of the Superintendent of Public

Instruction in all counties in Texas having 210,000 population or

more according to the last preceding Federal census, shall be

from and after the passage of this act the sum of $4,800.00

(forty-eight hundred dollars) per annum and the same is fixed by

this act at the sum.

Sec. 2. In making the annual per capita apportionment to the

schools, the county school trustees of all counties having

210,000 population or more according to the last preceding

Federal census shall also make an allowance out of the State and

county available school funds for the payment of the salary of

the Superintendent of Public Instruction of all counties having

210,000 population or more according to the last preceding

Federal census $4,800.00 (forty-eight hundred dollars) and office

expenses in any sum not exceeding $600.00 (six hundred dollars)

per annum for stamps, stationery, expressage, and printing

incidental to and necessary in the administration of his office;

and shall be prorated to the schools in said county in proportion

to the scholastic population of each district or community in the

county that is under the jurisdiction and supervision of said

county superintendent. And the Commissioners' Court of all

counties having a population of 210,000 or more according to the

last preceding Federal census may spend out of the general fund

of said county any sum not exceeding the sum of $900.00 (nine

hundred dollars) per annum to defray the travelling expenses of

the County Superintendent.

Sec. 3. The salary and expenses for stamps, stationery,

expressage and printing provided herein shall be paid monthly

upon the order of the county school trustees; provided that the

salary for the month of September shall not be paid until the

said Superintendent of Public Instruction shall have presented a

receipt or certificate from the State Superintendent of Public

Instruction showing that he has made all reports required of him.

That the travelling expenses provided for herein shall be paid

monthly by the County Treasurer on order of the Commissioners'

Court as said expenses may be incurred.

Acts 1927, 40th Leg., p. 393, ch. 266.

Art. 2700b. SUPERINTENDENT'S SALARY AND OFFICE EXPENSES IN

CERTAIN COUNTIES.

Section 1. That the salary of the County Superintendent of Public

Instruction of each county in Texas having a population of not

less than 60,000 nor more than 73,000 according to the last

Federal census, shall from and after the passage of this Act be

not less than the sum of $2,800.00 per annum nor more than the

sum of $3,800.00 per annum.

Sec. 2. In making the annual per capita apportionment to the

schools of the counties having a population of not less than

60,000 nor more than 73,000, the County School Trustees shall

also make an annual allowance out of the State and County

Available Funds for the payment of the salary of the

Superintendent of Public Instruction not less than $2,800.00 nor

more than $3,800.00 and office expenses in any sum not exceeding

$200.00 per annum for stamps and stationery; and the

Commissioners' Courts of the Counties having a population of not

less than 60,000 nor more than 73,000 may expend out of the

general funds of said counties any sums not exceeding the sum of

$600.00 per annum to defray the expenses incurred by said County

Superintendent which said sum shall be paid by said Commissioners

upon certificate of said Superintendent that the expenses have

been incurred in the discharge of his duties as such

Superintendent.

Sec. 3. The salary to be paid monthly upon the order of the

School Trustees; provided, that the salary for the month of

September shall not have been paid until the Superintendent of

Public Instruction shall have presented a receipt or certificate

from the State Superintendent of Public Instruction showing that

he has made all reports required of him; that the expenses

provided for herein shall be paid monthly by the County Treasurer

on the order of the Commissioners' Court.

Acts 1927, 40th Leg., p. 394, ch. 267.

Art. 2700c. SUPERINTENDENT'S SALARY AND OFFICE EXPENSES IN

COUNTIES OF 12,100 TO 12,190 POPULATION.

Section 1. That the salary of the County Superintendent of Public

Instruction of each County in Texas having a population of not

less than twelve thousand one hundred (12,100) and not more than

twelve thousand one hundred and ninety (12,190), according to the

last available Federal Census, shall from and after the passage

of this Act be not less than the sum of twenty-one Hundred

Dollars ($2100.00) and not more than the sum of Three Thousand

Dollars ($3,000.00) per annum.

Sec. 2. In making the annual per capita apportionment to the

schools of the counties having a population of not less than

twelve thousand one hundred (12,100) and not more than twelve

thousand one hundred and ninety (12,190), according to the last

available Federal Census, the county school trustees shall also

make an allowance out of the State and County Available Funds for

the payment of the salary of the County Superintendent of Public

Instruction, not less than Twenty-one Hundred Dollars ($2100.00)

nor more than Three Thousand Dollars ($3,000.00), and an office

expense not exceeding Three Hundred Dollars ($300.00) per annum

for stamps and stationery, and the Commissioners' Courts of the

counties herein affected may expend out of the General Fund of

such counties any sums not exceeding Three Hundred Dollars

($300.00) per annum to defray the traveling expenses incurred by

said County Superintendent, which said sum shall be paid by said

Commissioners' Courts upon certificate of said Superintendent

that the expenses have been incurred in the discharge of his

duties as such Superintendent.

Sec. 3. The salary shall be paid monthly upon order of the county

school trustees; providing that the month of September shall not

be paid until the County Superintendent shall have presented a

receipt or a certificate from the State Superintendent of Public

Instruction, showing that he had made all reports required of

him; the expenses herein authorized shall be paid monthly by the

County Treasurer on the order of the Commissioners' Court.

Acts 1929, 41st Leg., p. 90, ch. 44; Acts 1931, 42nd Leg.,

Spec.L., p. 433, ch. 219.

Art. 2700d. SUPERINTENDENT'S SALARY AND EXPENSES IN COUNTIES OF

100,000 TO 150,000 POPULATION.

Section 1. That the salary of the County Superintendent of Public

Instruction of each County in Texas, having a population of not

less than 100,000 nor more than 150,000 according to the last

Federal Census, shall from and after passage of this Act be not

less than the sum of $2,800.00 per annum, or more than the sum of

$3,800.00 per annum.

Sec. 2. In making the annual per capita apportionment to the

schools of the Counties having a population of not less than

100,000 and not more than 150,000 the County School Trustees

shall also make an annual allowance out of the State and County

Available Funds for the payment of the salary of the

Superintendent of Public Instruction not less than $2,800.00 nor

more than $3,800.00 and the Commissioner's Courts of the Counties

having a population of not less than 100,000 nor more than

150,000 may expend out of the general fund of said counties any

sums not exceeding the sum of $1200 per annum, to defray the

expenses incurred by said County Superintendent which said sum or

any part thereof shall be paid by said Commissioners upon

certificate of said Superintendent that the expenses have been

incurred in the discharge of his duties as such superintendent.

Sec. 3. Said salary to be paid monthly upon the order of the

county school trustees, provided that said salary to the

Superintendent of public instruction for the month of September

shall not be paid until the Superintendent shall have presented a

receipt or certificate from the State Superintendent of Public

Instruction showing that he has made all reports required of him;

that the expenses provided for herein shall be paid monthly by

the County Treasurer on the order of the Commissioner's Court.

Acts 1929, 41st Leg., p. 323, ch. 148.

Art. 2700d-2. SUPERINTENDENT'S SALARY IN COUNTIES HAVING A

POPULATION OF 4,660 AND NOT MORE THAN 4,700.

Section 1. That the salary of the County Superintendent of Public

Instruction of each county in Texas having a population of not

less than 4,660 nor more than 4,700 according to the Federal

Census of 1920, shall, from and after the passage of this Act be

not less than the sum of $2,400.00 per annum nor more than the

sum of $3,000.00 per annum.

Sec. 2. In making the annual per capita apportionment to the

schools of the counties having a population of not less than

4,660 nor more than 4,700 according to the Federal Census of

1920, the County School Trustees shall also make an allowance out

of the State and County Available Funds for the payment of the

salary of the County Superintendent of Public Instruction not

less than $2,400.00 nor more than $3,000.00 and office expenses

not exceeding $300.00 per annum for stamps and stationery; and

the Commissioners' Courts of the counties having a population of

not less than 4,660 nor more than 4,700 may expend out of the

general funds of such counties any sums not exceeding the sum of

$300.00 per annum to defray the traveling expenses incurred by

said County Superintendent, which said sum shall be paid by said

Commissioners upon certificate of said Superintendent that the

expenses have been incurred in the discharge of his duties as

such Superintendent.

Sec. 3. The salary shall be paid monthly upon the order of the

County School Trustees; provided, that the month of September

shall not be paid until the Superintendent of Public Instruction

shall have presented a receipt or a certificate from the State

Superintendent of Public Instruction showing that he has made all

the reports required by him; that the expenses provided for

herein shall be paid monthly by the County Treasurer on the order

of the Commissioners' Court.

Acts 1930, 41st Leg., 5th C.S., p. 255, ch. 83.

Art. 2700d-4. SUPERINTENDENT'S SALARY IN COUNTIES OF 2865 AND NOT

MORE THAN 2870, ETC. That the salary of County Superintendents

of Public Instruction in all counties in Texas having not less

than two thousand eight hundred and sixty-five (2,865) and not

more than two thousand eight hundred and seventy (2,870)

population and in all counties in Texas having not less than

three thousand eight hundred and fifty (3,850) and not more than

three thousand nine hundred (3,900) population, and in all

counties in Texas having not less than four thousand nine hundred

and fifteen (4,915) and not more than four thousand nine hundred

and twenty (4,920) population, each, according to the last

preceding Federal Census from and after the effective date of

this Act shall be paid from the Available School Fund of such

County.

Acts 1935, 44th Leg., p. 197, ch. 80, Sec. 1.

Art. 2700d-5. SUPERINTENDENT'S EXPENDITURES IN CERTAIN COUNTIES.

In counties having a population of not less than seventy-seven

thousand (77,000), and not more than seventy-seven thousand, six

hundred (77,600), and in counties having a population of not less

than fifteen thousand, five hundred and fifty (15,550), and not

more than fifteen thousand, five hundred and sixty (15,560), and

in counties having a population of not less than nineteen

thousand, one hundred and thirty (19,130) and not more than

nineteen thousand, three hundred (19,300); and in counties having

a population of not less than thirty-four thousand, six hundred

(34,600) and not more than thirty-four thousand, seven hundred

(34,700), according to the last preceding Federal Census, the

County Boards of Trustees may make such provisions as they deem

necessary for office and traveling expenses of the County

Superintendent of Public Instruction, and any assistant he may

have; provided that the amount of such expenditures for office

and traveling expenses shall not exceed the sum of Six Hundred

Dollars ($600) per annum. The amount allowed shall be paid in the

manner and in accordance with now existing laws governing the

maintenance of the office of the County Superintendent.

Acts 1935, 44th Leg., p. 545, ch. 232, Sec. 1.

Art. 2700d-6. COUNTY SUPERINTENDENT'S SALARY AND TRAVELING

EXPENSES. In counties having a population of not less than

thirty thousand (30,000) and not more than thirty thousand and

twenty-nine (30,029), and counties having a population of not

less than eighteen thousand four hundred twenty-five (18,425) and

not more than eighteen thousand five hundred twenty-eight

(18,528), and counties having a population of not less than

forty-three thousand one hundred (43,100) and not more than

forty-three thousand three hundred (43,300) and counties having a

population of not less than twenty-three thousand eight hundred

and eighty (23,880) and not more than twenty-three thousand nine

hundred (23,900), and in counties having a population of not less

than thirty-four thousand (34,000) and not more than thirty-five

thousand five hundred (35,500), and in counties having a

population of not less than eighteen thousand eight hundred fifty

(18,850) and not more than eighteen thousand eight hundred

seventy-five (18,875), and counties having a population of not

less than ten thousand one hundred fifty-three (10,153)

inhabitants and not more than ten thousand one hundred fifty-six

(10,156) inhabitants, and counties having a population of not

less than nineteen thousand one hundred (19,100) and not more

than nineteen thousand one hundred fifty (19,150), and counties

having a population of not less than thirty thousand four hundred

(30,400) and not more than thirty thousand six hundred (30,600),

according to the last preceding Federal Census, the County Boards

of Trustees may make such provisions as they deem necessary for

office and traveling expenses of the County Superintendent of

Public Instruction; provided that the amount of such expenditures

for office and traveling expenses shall not exceed the sum of Six

Hundred ($600.00) Dollars per annum. The amount allowed shall be

paid in the manner and in accordance with now existing laws

governing the maintenance of the office of the County

Superintendent.

Acts 1935, 44th Leg., 2nd C.S., p. 1852, ch. 471, Sec. 1.

Art. 2700d-7. COUNTY SUPERINTENDENT'S OFFICE AND TRAVELLING

EXPENSES IN COUNTIES OF ENUMERATED POPULATION.

Counties of 24,060 to 24,075

Section 1. In counties having a population of not less than

twenty-four thousand and sixty (24,060) and not more than

twenty-four thousand and seventy-five (24,075), according to the

last preceding Federal Census, the County Boards of Trustees may

make such provisions as they deem necessary for office and

traveling expenses of the County Superintendent of Public

Instruction; provided that the amount of such expenditures for

office and traveling expenses shall not exceed the sum of Six

Hundred Dollars ($600) per annum. The amount allowed shall be

paid in the manner and in accordance with now existing laws

governing the maintenance of the office of the County

Superintendent.

Counties of 30,288 to 30,292

Sec. 1-a. In counties having a population of not less than thirty

thousand, two hundred eighty-eight (30,288), nor more than thirty

thousand, two hundred ninety-two (30,292), according to the last

preceding Federal Census, the County Boards of Trustees may make

such provisions as they deem necessary for office and traveling

expenses of the County Superintendent of Public Instruction, and

any assistant he may have; provided that the amount of such

expenditures for office and traveling expenses shall not exceed

the sum of Six Hundred Dollars ($600) per annum. The amount

allowed shall be paid in the manner and in accordance with now

existing laws governing the maintenance of the office of the

County Superintendent.

Counties of 12,469 to 12,473

Sec. 1-b. In counties having a population of not less than twelve

thousand, four hundred sixty-nine (12,469), nor more than twelve

thousand, four hundred seventy-three (12,473), according to the

last preceding Federal Census, the County Boards of Trustees may

make such provisions as they deem necessary for office and

traveling expenses of the County Superintendent of Public

Instruction, and any assistant he may have; provided that the

amount of such expenditures for office and traveling expenses

shall not exceed the sum of Six Hundred Dollars ($600) per annum.

The amount allowed shall be paid in the manner and in accordance

with now existing laws governing the maintenance of the office of

the County Superintendent.

Counties of 27,800 to 27,804

Sec. 1-c. In counties having a population of not less than

twenty-seven thousand, eight hundred (27,800), nor more than

twenty-seven thousand, eight hundred four (27,804), according to

the last preceding Federal Census, the County Boards of Trustees

may make such provisions as they deem necessary for office and

traveling expenses of the County Superintendent of Public

Instruction, and any assistant he may have; provided that the

amount of such expenditures for office and traveling expenses

shall not exceed the sum of Six Hundred Dollars ($600) per annum.

The amount allowed shall be paid in the manner and in accordance

with now existing laws governing the maintenance of the office of

the County Superintendent.

Counties of 11,996 to 12,000

Sec. 1-d. In counties having a population of not less than eleven

thousand, nine hundred ninety-six (11,996), nor more than twelve

thousand (12,000), according to the last preceding Federal

Census, the County Boards of Trustees may make such provisions as

they deem necessary for office and traveling expenses of the

County Superintendent of Public Instruction, and any assistant he

may have; provided that the amount of such expenditures for

office and traveling expenses shall not exceed the sum of Six

Hundred Dollars ($600) per annum. The amount allowed shall be

paid in the manner and in accordance with now existing laws

governing the maintenance of the office of the County

Superintendent.

Counties of 12,522 to 12,526

Sec. 1-e. In counties having a population of not less than twelve

thousand, five hundred twenty-two (12,522), nor more than twelve

thousand, five hundred twenty-six (12,526), according to the last

preceding Federal Census, the County Boards of Trustees may make

such provisions as they deem necessary for office and traveling

expenses of the County Superintendent of Public Instruction, and

any assistant he may have; provided that the amount of such

expenditures for office and traveling expenses shall not exceed

the sum of Six Hundred Dollars ($600) per annum. The amount

allowed shall be paid in the manner and in accordance with now

existing laws governing the maintenance of the office of the

County Superintendent.

Counties of 17,062 to 17,066

Sec. 1-f. In counties having a population of not less than

seventeen thousand, sixty-two (17,062), nor more than seventeen

thousand, sixty-six (17,066), according to the last preceding

Federal Census, the County Boards of Trustees may make such

provisions as they deem necessary for office and traveling

expenses of the County Superintendent of Public Instruction, and

any assistant he may have; provided that the amount of such

expenditures for office and traveling expenses shall not exceed

the sum of Six Hundred Dollars ($600) per annum. The amount

allowed shall be paid in the manner and in accordance with now

existing laws governing the maintenance of the office of the

County Superintendent.

Counties of 11,446 to 11,450

Sec. 1-g. In counties having a population of not less than eleven

thousand, four hundred forty-six (11,446), nor more than eleven

thousand, four hundred fifty (11,450), according to the last

preceding Federal Census, the County Boards of Trustees may make

such provisions as they deem necessary for office and traveling

expenses of the County Superintendent of Public Instruction, and

any assistant he may have; provided that the amount of such

expenditures for office and traveling expenses shall not exceed

the sum of Six Hundred Dollars ($600) per annum. The amount

allowed shall be paid in the manner and in accordance with now

existing laws governing the maintenance of the office of the

County Superintendent.

Counties of 14,586 to 14,590

Sec. 1-h. In counties having a population of not less than

fourteen thousand, five hundred eighty-six (14,586), nor more

than fourteen thousand, five hundred ninety (14,590) according to

the last preceding Federal Census, the County Boards of Trustees

may make such provisions as they deem necessary for office and

traveling expenses of the County Superintendent of Public

Instruction, and any assistant he may have; provided that the

amount of such expenditures for office and traveling expenses

shall not exceed the sum of Six Hundred Dollars ($600) per annum.

The amount allowed shall be paid in the manner and in accordance

with now existing laws governing the maintenance of the office of

the County Superintendent.

Counties of 22,640 to 22,644

Sec. 1-i. In counties having a population of not less than

twenty-two thousand, six hundred forty (22,640), nor more than

twenty-two thousand, six hundred forty-four (22,644), according

to the last preceding Federal Census, the County Boards of

Trustees may make such provisions as they deem necessary for

office and traveling expenses of the County Superintendent of

Public Instruction, and any assistant he may have; provided that

the amount of such expenditures for office and traveling expenses

shall not exceed the sum of Six Hundred Dollars ($600) per annum.

The amount allowed shall be paid in the manner and in accordance

with now existing laws governing the maintenance of the office of

the County Superintendent.

Counties of 13,934 to 13,938

Sec. 1-j. In counties having a population of not less than

thirteen thousand, nine hundred thirty-four (13,934), nor more

than thirteen thousand, nine hundred thirty-eight (13,938)

according to the last preceding Federal Census, the County Boards

of Trustees may make such provisions as they deem necessary for

office and traveling expenses of the County Superintendent of

Public Instruction, and any assistant he may have; provided that

the amount of such expenditures for office and traveling expenses

shall not exceed the sum of Six Hundred Dollars ($600) per annum.

The amount allowed shall be paid in the manner and in accordance

with now existing laws governing the maintenance of the office of

the County Superintendent.

Counties of 28,625 to 28,630

Sec. 1-k. In counties having a population of not less than

twenty-eight thousand, six hundred twenty-five (28,625), nor more

than twenty-eight thousand, six hundred thirty (28,630),

according to the last preceding Federal Census, the County Boards

of Trustees may make such provisions as they deem necessary for

office and traveling expenses of the County Superintendent of

Public Instruction, and any assistant he may have; provided that

the amount of such expenditures for office and traveling expenses

shall not exceed the sum of Six Hundred Dollars ($600) per annum.

The amount allowed shall be paid in the manner and in accordance

with now existing laws governing the maintenance of the office of

the County Superintendent.

Counties of 15,147 to 15,152

Sec. 1-l. In counties having a population of not less than

fifteen thousand, one hundred forty-seven (15,147), nor more than

fifteen thousand, one hundred fifty-two (15,152), according to

the last preceding Federal Census, the County Boards of Trustees

may make such provisions as they deem necessary for office and

traveling expenses of the County Superintendent of Public

Instruction, and any assistant he may have; provided that the

amount of such expenditures for office and traveling expenses

shall not exceed the sum of Six Hundred Dollars ($600) per annum.

The amount allowed shall be paid in the manner and in accordance

with now existing laws governing the maintenance of the office of

the County Superintendent.

Provisions cumulative; conflicting laws

Sec. 2. The provisions of this Act shall be cumulative of all

General Laws on the subject and where not otherwise provided

herein, such General Laws shall apply; but, in case of conflict,

the provisions of this Act shall control and be effective.

Acts 1937, 45th Leg., p. 35, ch. 27.

Art. 2700d-8. OFFICE AND TRAVELING EXPENSES OF SUPERINTENDENT AND

ASSISTANTS.

Counties with 14,540-14,580 population

Section 1. In counties having a population of not less than

fourteen thousand, five hundred and forty (14,540) and not more

than fourteen thousand, five hundred and eighty (14,580),

according to the last preceding Federal Census, the County Boards

of Trustees may make such provisions as they deem necessary for

office and traveling expenses of the County Superintendent of

Public Instruction; provided that the amount of such expenditures

for office and traveling expenses shall not exceed the sum of Six

Hundred Dollars ($600) per annum. The amount allowed shall be

paid in the manner and in accordance with now existing laws

governing the maintenance of the office of the County

Superintendent.

Counties with 48,563-48,663 population

Sec. 1a. In counties having a population of not less than

forty-eight thousand, five hundred sixty-three (48,563) and not

more than forty-eight thousand, six hundred sixty-three (48,663),

according to the last preceding Federal Census, the County Boards

of Trustees may make such provisions as they deem necessary for

office and traveling expenses of the County Superintendent of

Public Instruction, and any assistant he may have; provided that

the amount of such expenditures for office and traveling expenses

shall not exceed the sum of Six Hundred Dollars ($600) per annum.

The amount allowed shall be paid in the manner and in accordance

with now existing laws governing the maintenance of the office of

County Superintendent.

Counties with 10,371-10,471 population

Sec. 1b. In counties having a population of not less than ten

thousand, three hundred seventy-one (10,371) and not more than

ten thousand, four hundred seventy-one (10,471), according to the

last preceding Federal Census, the County Boards of Trustees may

make such provisions as they deem necessary for office and

traveling expenses of the County Superintendent of Public

Instruction, and any assistant he may have; provided that the

amount of such expenditures for office and traveling expenses

shall not exceed the sum of Six Hundred Dollars ($600) per annum.

The amount allowed shall be paid in the manner and in accordance

with now existing laws governing the maintenance of the office of

County Superintendent.

Counties with 30,030-30,130 population

Sec. 1c. In counties having a population of not less than thirty

thousand, thirty (30,030) and not more than thirty thousand, one

hundred thirty (30,130), according to the last preceding Federal

Census, the County Boards of Trustees may make such provisions as

they deem necessary for office and traveling expenses of the

County Superintendent of Public Instruction, and any assistant he

may have; provided that the amount of such expenditures for

office and traveling expenses shall not exceed the sum of Six

Hundred Dollars ($600) per annum. The amount allowed shall be

paid in the manner and in accordance with now existing laws

governing the maintenance of the office of County Superintendent.

Counties with 10,028-10,128 population

Sec. 1d. In counties having a population of not less than ten

thousand, twenty-eight (10,028) and not more than ten thousand,

one hundred twenty-eight (10,128), according to the last

preceding Federal Census, the County Boards of Trustees may make

such provisions as they deem necessary for office and traveling

expenses of the County Superintendent of Public Instruction, and

any assistant he may have; provided that the amount of such

expenditures for office and traveling expenses shall not exceed

the sum of Six Hundred Dollars ($600) per annum. The amount

allowed shall be paid in the manner and in accordance with now

existing laws governing the maintenance of the Office of the

County Superintendent.

Counties with 16,003-16,010 population

Sec. 1e. In counties having a population of not less than sixteen

thousand, three (16,003) and not more than sixteen thousand, ten

(16,010), according to the last preceding Federal Census, the

County Boards of Trustees may make such provisions as they deem

necessary for office and traveling expenses of the County

Superintendent of Public Instruction, and any assistant he may

have; provided that the amount of such expenditures for office

and traveling expenses shall not exceed the sum of Six Hundred

Dollars ($600) per annum. The amount allowed shall be paid in the

manner and in accordance with now existing laws governing the

maintenance of the office of the County Superintendent.

Acts 1937, 45th Leg., p. 111, ch. 64.

Art. 2700d-9. COUNTY SUPERINTENDENT'S OFFICE AND TRAVELING

EXPENSES IN COUNTIES OF 13,125 TO 13,145. In counties having a

population of not less than thirteen thousand, one hundred and

twenty-five (13,125) and not more than thirteen thousand, one

hundred and forty-five (13,145), according to the last preceding

Federal Census, the County Boards of Trustees may make such

provisions as they deem necessary for office and traveling

expenses of the County Superintendent of Public Instruction;

provided that the amount of such expenditures for office and

traveling expenses shall not exceed the sum of Six Hundred

Dollars ($600) per annum. The amount allowed shall be paid in the

manner and in accordance with now existing laws governing the

maintenance of the office of the County Superintendent.

Acts 1937, 45th Leg., p. 142, ch. 75, Sec. 1.

Art. 2700d-10. OFFICE AND TRAVELING EXPENSES IN COUNTIES OF

30,708 TO 30,750. In counties having a population of not less

than thirty thousand, seven hundred and eight (30,708) and not

more than thirty thousand, seven hundred and fifty (30,750),

according to the last preceding Federal Census, the County Boards

of Trustees may make such provisions as they deem necessary for

office and traveling expenses of the County Superintendent of

Public Instruction; provided that the amount of such expenditures

for office and traveling expenses shall not exceed the sum of

Five Hundred Dollars ($500) per annum. The amount allowed shall

be paid in the manner and in accordance with now existing laws

governing the maintenance of the office of the County

Superintendent.

Acts 1937, 45th Leg., p. 156, ch. 82, Sec. 1.

Art. 2700d-11. OFFICE AND TRAVELING EXPENSES IN COUNTIES OF

49,000 TO 49,025. In all counties containing a population of not

less than forty-nine thousand (49,000), nor more than forty-nine

thousand and twenty-five (49,025), according to the last

preceding Federal Census, the County Superintendents shall

receive from the available school funds of their respective

counties, for office and traveling expenses, a sum not to exceed

Six Hundred Dollars ($600) per annum.

Acts 1937, 45th Leg., p. 243, ch. 127, Sec. 1.

Art. 2700d-12. OFFICE AND TRAVELING EXPENSES IN COUNTIES OF

29,400 TO 29,450 AND OTHER COUNTIES.

Section 1. In counties having a population of not less than

twenty-nine thousand, four hundred (29,400) and not more than

twenty-nine thousand, four hundred and fifty (29,450), in

counties having a population of not less than thirteen thousand,

six hundred (13,600) and not more than thirteen thousand, seven

hundred (13,700), and counties having a population of not less

than thirty four thousand, six hundred and forty (34,640) and not

more than thirty four thousand, six hundred and sixty (34,660),

according to the last preceding Federal Census, the County Boards

of Trustees may make such provisions as they deem necessary for

office and traveling expenses of the County Superintendent of

Public Instruction; provided that the amount of such expenditures

for office and traveling expenses shall not exceed the sum of Six

Hundred Dollars ($600) per annum. The amount allowed shall be

paid in the manner and in accordance with now existing laws

governing the maintenance of the office of the County

Superintendent.

Sec. 1-a. In counties having a population of not less than

thirteen thousand, six hundred and thirty-seven (13,637) and not

more than thirteen thousand, six hundred and forty (13,640)

according to the last preceding Federal Census, the County Boards

of Trustees may make such provisions as they deem necessary for

office and traveling expenses of the County Superintendent of

Public Instruction; provided that the amount of such expenditures

for office and traveling expenses shall not exceed the sum of Six

Hundred Dollars ($600) per annum. The amount allowed shall be

paid in the manner and in accordance with now existing laws

governing the maintenance of the office of the County

Superintendent; and provided further that the provisions of this

Act shall apply to counties having a population of not less than

seventeen thousand, five hundred and fifty-five (17,555) and not

more than seventeen thousand, five hundred and sixty (17,560)

according to the last preceding Federal Census, and that the

County Boards of Trustees may make such provisions as they deem

necessary for office and traveling expenses of the County

Superintendent of Public Instruction; provided that the amount of

such expenditures for office and traveling expenses shall not

exceed the sum of Six Hundred Dollars ($600) per annum. The

amount allowed shall be paid in the manner and in accordance with

now existing laws governing the maintenance of the office of the

County Superintendent.

Acts 1937, 45th Leg., p. 199, ch. 105.

Art. 2700d-13. OFFICE AND TRAVELING EXPENSES IN COUNTIES OF

32,400 TO 32,500. In counties having a population of not less

than thirty-two thousand, four hundred (32,400) and not more than

thirty-two thousand, five hundred (32,500), according to the last

preceding Federal Census, the County Boards of Trustees may make

such provisions as they deem necessary for office and traveling

expenses of the County Superintendent of Public Instruction;

provided that the amount of such expenditures for office and

traveling expenses shall not exceed the sum of One Thousand

Dollars ($1,000) per annum. The amount allowed shall be paid in

the manner and in accordance with now existing laws governing the

maintenance of the office of the County Superintendent.

Acts 1937, 45th Leg., p. 254, ch. 132, Sec. 1.

Art. 2700d-14. OFFICE AND TRAVELING EXPENSES IN COUNTIES OF

27,441 TO 27,450 AND OTHER COUNTIES. In counties having a

population of not less than twenty-seven thousand, four hundred

and forty-one (27,441) and not more than twenty-seven thousand,

four hundred and fifty (27,450), and in counties having a

population of not less than twenty thousand and forty-eight

(20,048) and not more than twenty thousand and fifty-five

(20,055), and in counties having a population of not less than

twenty-five thousand, three hundred and ninety-four (25,394) and

not more than twenty-five thousand, four hundred (25,400), and in

counties having a population of not less than ten thousand, nine

hundred seventy-five (10,975) and not more than ten thousand,

nine hundred and eighty-five (10,985), according to the last

preceding Federal Census, and the County Boards of Trustees may

make such provisions as they deem necessary for office and

traveling expenses of the County Superintendent of Public

Instruction; providing that the amount of such expenditures for

office and traveling expenses shall not exceed the sum of Six

Hundred Dollars ($600) per annum. The amount allowed shall be

paid in the manner and in accordance with now existing laws

governing the maintenance of the office of the County

Superintendent.

Acts 1937, 45th Leg., p. 258, ch. 135, Sec. 1.

Art. 2700d-15. OFFICE AND TRAVELING EXPENSES IN COUNTIES OF

10,050 TO 10,075 AND CERTAIN OTHER COUNTIES.

Section 1. In counties having a population of not less than ten

thousand and fifty (10,050) and not more than ten thousand and

seventy-five (10,075), according to the last preceding Federal

Census, the County Boards of Trustees may make such provisions as

they deem necessary for office and traveling expenses of the

County Superintendent of Public Instruction; provided that the

amount of such expenditures for office and traveling expenses

shall not exceed the sum of Six Hundred Dollars ($600) per annum.

The amount allowed shall be paid in the manner and in accordance

with now existing laws governing the maintenance of the office of

the County Superintendent.

Sec. 1-a. In counties having a population of not less than

thirty-two thousand, three hundred and twelve (32,312) and not

more than thirty-two thousand, three hundred and twenty (32,320),

according to the last preceding Federal Census, the County Boards

of Trustees may make such provisions that they deem necessary for

office and traveling expenses of County Superintendent of Public

Instruction, provided that the amount of such expenditures for

office and traveling expenses shall not exceed the sum of Six

Hundred Dollars ($600) per annum. The amount allowed shall be

paid in the manner and in accordance with now existing laws

governing the maintenance of office of the County Superintendent.

Sec. 1-b. In counties having a population of not more than

twenty-four thousand, one hundred and eighty (24,180) and not

less than twenty-four thousand and forty (24,040) and in counties

having a population of not more than forty-six thousand, two

hundred and eighty (46,280) and not less than forty-six thousand,

one hundred and eighty (46,180), according to the last preceding

Federal Census, the County Boards of Trustees may make such

provisions that they deem necessary for office and traveling

expenses of County Superintendent of Public Instruction, provided

that the amount of such expenditures for office and traveling

expenses shall not exceed the sum of Six Hundred Dollars ($600)

per annum. The amount allowed shall be paid in the manner and in

accordance with now existing laws governing the maintenance of

office of the County Superintendent.

Acts 1937, 45th Leg., p. 395, ch. 197.

Art. 2700d-16. OFFICE AND TRAVELING EXPENSES OF COUNTY

SUPERINTENDENTS AND ASSISTANTS IN COUNTIES OF ENUMERATED

POPULATION. In counties with a population of not less than

sixteen thousand, six hundred (16,600) and not more than

seventeen thousand, sixty (17,060); and in counties having a

population of not less than thirty-eight thousand, seven hundred

and sixty (38,760) inhabitants and not more than thirty-eight

thousand, seven hundred and eighty (38,780) inhabitants; and in

counties having a population of not less than twenty-six

thousand, three hundred and eighty-two (26,382) and not more than

twenty-six thousand, four hundred (26,400) inhabitants; and in

counties having a population of not less than twenty-three

thousand, six hundred and sixty-nine (23,669) nor more than

twenty-three thousand, seven hundred and seventy-five (23,775)

inhabitants; and in counties having a population of not less than

nineteen thousand, one hundred and seventy-three (19,173) nor

more than nineteen thousand, one hundred and eighty-three

(19,183) inhabitants; and in counties having a population of not

less than seventeen thousand, five hundred and sixty-five

(17,565) nor more than seventeen thousand, five hundred and

eighty-five (17,585) inhabitants; and in counties having a

population of not less than forty-eight thousand, five hundred

and eighteen (48,518) nor more than forty-eight thousand, five

hundred and thirty-eight (48,538) inhabitants; and in counties

having a population of not less than fifty-three thousand, nine

hundred and twenty-five (53,925) nor more than fifty-three

thousand, nine hundred and forty-seven (53,947) inhabitants; and

in counties having a population of not less than thirty-three

thousand, three hundred and seven (33,307) nor more than

thirty-three thousand, three hundred and twenty-eight (33,328)

inhabitants; and in counties having a population of not less than

thirty-one thousand, three hundred and ninety-five (31,395) nor

more than thirty-one thousand, four hundred (31,400) inhabitants;

and in counties having a population of not less than fourteen

thousand, nine hundred and ten (14,910) nor more than fourteen

thousand, nine hundred and seventeen (14,917) inhabitants; and in

counties having a population of not less than eight thousand, six

hundred (8,600) nor more than eight thousand, six hundred and ten

(8,610) inhabitants; and in counties having a population of not

less than five thousand, six hundred and sixty-five (5,665) nor

more than five thousand, six hundred and seventy (5,670)

inhabitants; and in counties having a population of not less than

twelve thousand, one hundred and eighty-five (12,185) nor more

than twelve thousand, one hundred and ninety (12,190)

inhabitants; and in counties having a population of not less than

five thousand, five hundred and eighty-five (5,585) nor more than

five thousand, five hundred and eighty-nine (5,589) inhabitants;

and in counties having a population of not less than forty-one

thousand, twenty (41,020) nor more than forty-one thousand,

thirty (41,030) inhabitants; and in counties having a population

of not less than forty-three thousand, thirty-five (43,035) nor

more than forty-three thousand, forty (43,040) inhabitants; and

in counties having a population of not less than twenty thousand,

one hundred (20,100) nor more than twenty thousand, one hundred

and fifty (20,150) inhabitants; and in counties having a

population of not less than nine thousand, twenty-five (9,025)

nor more than nine thousand, fifty (9,050) inhabitants; and in

counties having a population of not less than thirty-nine

thousand, one hundred (39,100) and not more than thirty-nine

thousand, one hundred and ten (39,110) inhabitants; and in

counties having a population of not less than twelve thousand,

three hundred and seventy (12,370) nor more than twelve thousand,

three hundred and eighty (12,380) inhabitants; and in counties

having a population of not less than thirteen thousand, five

hundred and seventy (13,570) and not more than thirteen thousand,

five hundred and eighty (13,580) inhabitants; and in counties

having a population of not less than thirty-four thousand, one

hundred and fifty-five (34,155) nor more than thirty-four

thousand, one hundred and sixty (34,160) inhabitants; and in

counties having a population of not less than twelve thousand,

seven hundred and eighty-five (12,785) nor more than twelve

thousand, seven hundred and ninety (12,790) inhabitants; and in

counties having a population of not less than nineteen thousand,

three hundred and twenty (19,320) nor more than nineteen

thousand, three hundred and twenty-five (19,325) inhabitants; and

in counties having a population of not less than fourteen

thousand, one hundred and eighty (14,180) nor more than fourteen

thousand, one hundred and eighty-five (14,185) inhabitants; and

in counties having a population of not less than twenty-four

thousand, two hundred and thirty (24,230) nor more than

twenty-four thousand, two hundred and thirty-five (24,235)

inhabitants; and in counties having a population of not less than

six thousand, six hundred and ninety-five (6,695) nor more than

six thousand, seven hundred (6,700) inhabitants; and in counties

having a population of not less than sixteen thousand, five

hundred and sixty (16,560) nor more than sixteen thousand, five

hundred and sixty-five (16,565) inhabitants; and in counties

having a population of not less than five thousand, two hundred

and fifty (5,250) nor more than five thousand, two hundred and

fifty-five (5,255) inhabitants; and in counties having a

population of not less than sixteen thousand, six hundred and

sixty-five (16,665) nor more than sixteen thousand, six hundred

and seventy (16,670) inhabitants; and in counties having a

population of not less than twelve thousand, three hundred and

sixty (12,360) nor more than twelve thousand, four hundred and

twenty (12,420) inhabitants; and in counties having a population

of not less than thirteen thousand, five hundred and sixty

(13,560) nor more than thirteen thousand, five hundred and

eighty-five (13,585) inhabitants; and in counties having a

population of not less than eight thousand, five hundred and

ninety (8,590) nor more than eight thousand, eight hundred and

ninety (8,890) inhabitants; and in counties having a population

of not less than nine thousand, two hundred and ninety (9,290)

and not more than nine thousand, four hundred (9,400)

inhabitants; and in counties having a population of not less than

six thousand, eight hundred (6,800) and not more than six

thousand, eight hundred and thirty (6,830) inhabitants; and in

counties having a population of not less than seventeen thousand,

four hundred and forty-five (17,445) and not more than seventeen

thousand, four hundred and sixty-five (17,465) inhabitants; and

in counties having a population of not less than eleven thousand,

twenty-one (11,021) and not more than eleven thousand, fifty

(11,050) inhabitants; and in counties having a population of not

less than sixteen thousand, twenty (16,020) and not more than

sixteen thousand, five hundred (16,500) inhabitants according to

the last Federal Census in each instance, the County Boards of

Trustees may make such provisions as they deem necessary for

office and/or traveling expenses of the County Superintendent of

Public Instruction, and any assistant he may have; provided that

the amount of such expenditures for such necessary office and/or

traveling expenses shall not exceed the sum of Six Hundred

Dollars ($600) per annum. The amount of such expenses so allowed

shall be paid in the manner and in accordance with now existing

laws governing the maintenance of the office of the County

Superintendent of Public Instruction.

Acts 1937, 45th Leg., p. 836, ch. 411, Sec. 1.

Art. 2700d-17. SALARY AND EXPENSES OF SUPERINTENDENTS IN COUNTIES

OF ENUMERATED POPULATION.

Salaries in certain counties

Section 1. In all counties of the State of Texas having a

population of not less than thirty-two thousand eight hundred

(32,800) and not more than thirty-two thousand eight hundred

thirty (32,830), and in all counties having a population of not

less than twenty-four thousand (24,000) and not more than

twenty-four thousand sixty-three (24,063), and in all counties

having a population of not less than thirty-seven thousand nine

hundred (37,900) and not more than thirty-seven thousand nine

hundred fifty (37,950), and in counties having a population of

not less than twenty-seven thousand four hundred twenty-five

(27,425) and not more than twenty-seven thousand four hundred

sixty (27,460), and in counties having a population of not less

than thirty-one thousand three hundred twenty-five (31,325) and

not more than thirty-one thousand four hundred twenty-five

(31,425) and in counties having a population of not less than

forty-eight thousand five hundred (48,500) and not more than

forty-eight thousand five hundred seventy-five (48,575), and in

counties having a population of not less than eleven thousand

four hundred (11,400) and not more than eleven thousand five

hundred (11,500), and in counties having a population of not less

than seventeen thousand seven hundred sixty (17,760) and not more

than seventeen thousand seven hundred eighty (17,780), the salary

of the County Superintendent of Public Instruction shall be not

less than Two Thousand Seven Hundred Fifty ($2,750.00) Dollars

and not more than Three Thousand ($3,000.00) Dollars per annum,

the amount of which salary shall be fixed by the order of the

County Board of Education for the respective counties, and the

County Board of Education for each of the counties coming within

this bill shall, by order entered in its minutes, set the salary

for each of their respective counties.

Allowance out of State and County Available School Fund;

proration of allowance

Sec. 2. In making the annual per capita apportionment to the

public free schools, the County Board of Education of each of the

several counties mentioned in Section 1 of this Act shall also

make an annual allowance out of the State and County Available

School Fund not exceeding the sum of Three Thousand ($3,000.00)

Dollars for the salary of the County Superintendent of Public

Instruction and Six Hundred ($600.00) Dollars for traveling

expenses incidental to and necessary in the administration of the

County Superintendent's office annually, and the same shall be

prorated to the schools in said county in proportion to the

scholastic population of each school district in each of said

respective counties, and the Commissioners' Court of each of said

counties may expend out of the General Fund of said counties not

to exceed Three Hundred ($300.00) Dollars per annum to defray the

office expenses for stamps, stationery, telephone, and printing,

incidental to and necessary in the efficient administration of

the schools of said counties respectively.

Salaries in counties having enumerated population

Sec. 3. In all counties of the state of Texas having a population

of not less than sixteen thousand five hundred fifty (16,550) nor

more than sixteen thousand six hundred (16,600) according to the

last United States Federal Census, the salary of the County

Superintendent of Public Instruction shall be fixed by order of

the County Board of Education in and for such counties at an

amount not less than Eighteen Hundred ($1800.00) Dollars per year

nor more than Two Thousand Two Hundred and Fifty ($2,250.00)

Dollars per year, and said salary shall be exclusive of any and

all traveling expenses allowed by law; and in all counties having

a population of not less than seventeen thousand five hundred

sixty-five (17,565) nor more than seventeen thousand six hundred

(17,600) according to the last preceding Federal Census, the

salary of the County Superintendent of Public Instruction shall

be fixed by order of the County Board of Education in and for

such counties at an amount not less than Nineteen Hundred

($1900.00) Dollars per year nor more than Two Thousand Two

Hundred and Fifty ($2,250.00) Dollars per year, and said salary

shall be exclusive of any and all traveling expenses allowed by

law.

Time for payment of salaries and expenses

Sec. 4. The salary and traveling expenses provided for herein

shall be paid monthly, upon the order of the County Board of

Education; provided that the salary for the month of September

shall not be paid until the said County Superintedent submits a

certificate from the State Superintendent of Public Instruction

showing that all reports required have been made to the State

Department of Education. That the office expenses provided herein

shall be paid by the County Treasurer on the order of the

Commissioners' Court as said expenses may be incurred.

Acts 1937, 45th Leg., p. 1276, ch. 477.

Art. 2700d-18. SALARY AND EXPENSES OF SUPERINTENDENTS IN COUNTIES

OF ENUMERATED POPULATION.

Salaries in certain counties

Section 1. In counties having a population of not less than

twenty-one thousand, eight hundred and sixteen (21,816) and not

more than twenty-one thousand, eight hundred and twenty-six

(21,826); in all counties having a population of not less than

forty-one thousand (41,000) and not more than forty-two thousand

(42,000); in counties having a population of not less than

thirteen thousand, three hundred and eighty-five (13,385) and not

more than thirteen thousand, three hundred and ninety-five

(13,395); in counties having a population of not less than

nineteen thousand, eight hundred and forty-three (19,843) and not

more than nineteen thousand, eight hundred and fifty-three

(19,853); in counties having a population of not less than

thirty-six thousand (36,000) and not more than thirty-six

thousand and fifty (36,050); and in counties having a population

of not less than twenty-nine thousand, seven hundred (29,700) and

not more than twenty-nine thousand, seven hundred and fifty

(29,750) according to the last preceding Federal Census, the

County Boards of Trustees may make such provisions as they deem

necessary for office and traveling expenses of the County

Superintendent of Public Instruction; providing that the amount

of such expenditures for office and traveling expenses shall not

exceed the sum of Six Hundred Dollars ($600) per annum.

Salaries in certain counties

Sec. 2. In all Counties of the State of Texas having a population

of not less than seventeen thousand six hundred and sixty

(17,660) inhabitants and not more than seventeen thousand eight

hundred and fifty (17,850) inhabitants according to the preceding

Federal Census, the salary of the County Superintendent of Public

Instruction shall be not less than Two Thousand Seven Hundred

Fifty ($2,750.00) Dollars and not more than Three Thousand

($3,000.00) Dollars per annum; and in all Counties of the State

of Texas having a population of not less than twenty nine

thousand seven hundred (29,700) and not more than twenty nine

thousand seven hundred fifty (29,750) inhabitants according to

the last preceding Federal Census, the salary of the County

Superintendent shall from and after the passage of this Act be

not less than the sum of Twenty Four Hundred ($2,400.00) Dollars

per annum nor more than the sum of Three Thousand ($3,000.00)

Dollars per annum, the amount of which salary shall be fixed by

the order of the County Board of Education for the said Counties,

and the County Board of Education for each of the Counties coming

within the terms of this bill shall by order entered in its

minutes set the salary for each of their respective Counties.

The amount of salaries allowed hereunder shall be paid in the

manner and in accordance with the now existing laws governing the

maintenance of the office of the County Superintendent; provided,

however, the salary herein provided for shall be paid monthly

upon order of the County School Trustees; and provided further

that the salary for the month of September shall not be paid

until the County Superintendent of Public Instruction shall have

presented a receipt or a certificate from the State

Superintendent of Public Instruction showing that he has made all

the reports required of him by the State Superintendent of Public

Instruction.

Allowance out of State and County Available School Fund;

proration of allowance

Sec. 2a. In making the annual per capita apportionment to the

public free schools, the County Board of Education of each of the

counties coming under Section 2 of this Act shall also make an

annual allowance out of the State and County Available School

Fund not exceeding the sum of Three Thousand Dollars ($3,000) for

the salary of the County Superintendent of Public Instruction and

Six Hundred Dollars ($600) for traveling expenses incidental to

and necessary in the administration of the County

Superintendent's office annually, and the same shall be prorated

to the schools in said counties in proportion to the scholastic

population of each school district in each of said respective

counties, and the Commissioners Court of each of said counties

may expend out of the General Fund of said counties not to exceed

Three Hundred Dollars ($300) per annum to defray the office

expenses for stamps, stationery, telephone, and printing,

incidental to and necessary in the efficient administration of

the schools of said counties respectively.

Monthly payments of salaries and expenses; prerequisites

Sec. 2b. The salary and traveling expenses provided for in

Sections 2 and 2a shall be paid monthly, upon the order of the

County Board of Education; provided that the salary for the month

of September shall not be paid until the said County

Superintendent submits a certificate from the State

Superintendent of Public Instruction showing that all reports

required have been made to the State Department of Education.

That the office expenses provided herein shall be paid by the

County Treasurer on the order of the Commissioners Court as said

expenses may be incurred.

Salaries and expenses in counties of 30,000 to 30,100 population

Sec. 2c. In all counties in the State of Texas having a

population of not less than thirty thousand (30,000) nor more

than thirty thousand and one hundred (30,100), according to the

last preceding Federal Census, the salary of the County

Superintendent of Public Instruction shall be not less than

Twenty-seven Hundred and Fifty Dollars ($2,750) nor more than

Three Thousand Dollars ($3,000) per annum, the amount of which

salary shall be fixed by the order of the County Board of

Education for the respective county.

Subsection 1. In making the annual per capita apportionment to

the public free schools, the County Board of Education of each

such county mentioned in Section 1 of this Act shall also make an

annual allowance out of the State and County Available School

Fund not exceeding the sum of Three Thousand Dollars ($3,000) for

the salary of the County Superintendent of Public Instruction and

Six Hundred Dollars ($600) for traveling expenses incidental to

and necessary in the administration of the County

Superintendent's office annually, and the same shall be prorated

to the schools in said county in proportion to the scholastic

population of each school district in each of said respective

counties, and the Commissioners Court of each of said counties

may expend out of the General Fund of said county not to exceed

Three Hundred Dollars ($300) per annum to defray the office

expense for stamps, stationery, telephone and printing incidental

to and necessary in the efficient administration of the schools

in said counties respectively.

Subsection 2. The salary and traveling expenses provided for

herein shall be paid monthly on the order of the County Board of

Education; provided that the salary for the month of September

shall not be paid until the County Superintendent submits a

certificate from the State Superintendent of Public Instruction

showing that all reports required have been made to the State

Department of Education. That the office expense provided herein

shall be paid by the County Treasurer on the order of the

Commissioners Court as said expenses may be incurred.

Acts 1937, 45th Leg., 1st C.S., p. 1805, ch. 29; Acts 1939, 46th

Leg., Spec.L., p. 632, Sec. 1.

Art. 2700d-19. COUNTY SUPERINTENDENT--EXPENSES.

Counties to which applicable

Section 1. In counties having a population of not less than

twenty-one thousand, eight hundred and thirty-five (21,835) and

not more than twenty-one thousand, eight hundred and fifty

(21,850), and in counties having a population of not less than

fifty thousand (50,000) and not more than fifty thousand, one

hundred (50,100), and in counties having a population of not less

than forty-eight thousand, nine hundred (48,900) and not more

than forty-nine thousand (49,000), according to the last

preceding Federal Census, the county boards of trustees may make

such provisions as they deem necessary for office and traveling

expenses of the county superintendent of public instruction;

provided that the amount of such expenditures for office and

traveling expenses shall not exceed the sum of Six Hundred

Dollars ($600) per annum. The amount allowed shall be paid in the

manner and in accordance with now existing laws governing the

maintenance of the office of the county superintendent.

Act cumulative

Sec. 2. The provisions of this Act shall be cumulative of all

General Laws on the subject and where not otherwise provided

herein, such General Laws shall apply; but, in case of conflict,

the provisions of this Act shall control and be effective.

Acts 1937, 45th Leg., 2nd C.S., p. 1944, ch. 43.

Art. 2700d-20. SUPERINTENDENT'S SALARY IN COUNTIES OF 15,760 TO

15,790. From and after the effective date of this Act in all

counties having a population of not less than fifteen thousand,

seven hundred and sixty (15,760) and not more than fifteen

thousand, seven hundred and ninety (15,790), and having an area

of three hundred and twelve (312) square miles according to the

last preceding Federal Census, the county board of trustees shall

make provision for the salary of the county superintendent of

public instruction in the sum of Four Thousand Dollars ($4,000)

per year and no more. The amount allowed shall be paid in the

manner and in accordance with now existing laws governing the

payment of maintenance and salaries of county superintendents.

Acts 1939, 46th Leg., Spec.L., p. 631, Sec. 1.

Art. 2700d-21. TRAVELING EXPENSES OF SUPERINTENDENTS IN COUNTIES

OF 15,725 TO 15,775 POPULATION. From and after the passage of

this Act that all County Superintendents of Public Instruction in

all counties having a population of not less than fifteen

thousand seven hundred twenty-five (15,725) and not more than

fifteen thousand seven hundred seventy-five (15,775) according to

the last preceding Federal Census shall be and are allowed an

additional Five Hundred ($500.00) Dollars per year for traveling

expenses.

Acts 1939, 46th Leg., Spec.L., p. 652, Sec. 1.

Art. 2700d-22. SALARY AND EXPENSES OF SUPERINTENDENTS IN COUNTIES

OF ENUMERATED POPULATION.

Counties with 50,000 to 51,000; 38,765 to 38,775; 29,210 to

29,630

Section 1. From and after the passage of this Act in all counties

of the State of Texas having a population of not less than fifty

thousand (50,000) and not more than fifty-one thousand (51,000),

according to the last preceding Federal Census, the salary of the

county superintendent of public instruction shall be not less

than Three Thousand, Three Hundred Dollars ($3,300) nor more than

Three Thousand, Six Hundred Dollars ($3,600) per annum to be

fixed by order of the board of education of such counties; and in

counties having a population of not less than thirty-eight

thousand, seven hundred and sixty-five (38,765) and not more than

thirty-eight thousand, seven hundred and seventy-five (38,775),

according to the last preceding Federal Census, the salary of the

county superintendent of public instruction shall be Three

Thousand, Three Hundred Dollars ($3,300) per annum; all counties

in this State which have a population of not less than

twenty-nine thousand, two hundred and ten (29,210) and not more

than twenty-nine thousand, six hundred and thirty (29,630)

according to the last preceding Federal Census, the salary of the

county superintendent of public instruction shall be Three

Thousand Dollars ($3,000) per year or Two Hundred and Fifty

Dollars ($250) per month, to be paid in accordance with and in

the manner as provided by general law governing the maintenance

of the office of county superintendent, as provided in Article

2700, Revised Civil Statutes of Texas of 1925.

Counties of 77,750 to 77,800

Sec. 2. In counties having a population of not less than

seventy-seven thousand, seven hundred and fifty (77,750) and not

more than seventy-seven thousand, eight hundred (77,800),

according to the last preceding Federal Census, the salary of the

county superintendent of public instruction shall be Three

Thousand, Six Hundred Dollars ($3,600) per annum. Such salary

shall be paid in accordance with existing laws governing such

office.

Counties of not over 70,000 with two cities over 13,800

Sec. 3. From and after the passage of this Act in all counties of

the State of Texas having a population of not more than seventy

thousand (70,000), according to the last preceding Federal

Census, and having at least two (2) incorporated cities within

their boundary with a population of more than thirteen thousand,

eight hundred (13,800) each, according to the last preceding

Federal Census, the salary of the county superintendent of public

instruction shall be not less than the sum of Two Thousand, Eight

Hundred Dollars ($2,800) per annum nor more than the sum of Three

Thousand, Eight Hundred Dollars ($3,800) per annum, to be fixed

by the county board of education of each of such counties, and in

making the annual per capita apportionment to the schools of such

counties, the county board of education of such counties shall

make an annual allowance out of the State and county available

school funds for the payment of the salary of the superintendents

of public instruction for such counties; and in addition thereto,

office expenses of an amount not in excess of Three Hundred

Dollars ($300) per annum for stamps, stationery and telephone;

and said county board of education is also authorized to allow

for traveling expenses of such county superintendents a sum not

in excess of Three Hundred Dollars ($300) per annum to defray the

expenses incurred by such county superintendents, which said sum

shall be paid by said county board of education upon certificate

of such superintendents that the expenses have been incurred in

the discharge of their duties as such superintendents, and the

salary and expenses herein provided to be paid monthly upon the

order of the school trustees; providing that the salaries for the

month of September shall not be paid until the county

superintendent of public instruction shall have presented a

receipt or certificate from the State Superintendent of Public

Instruction showing that he has made all reports required of him,

that the expenses provided for herein shall be paid monthly by

the county treasurer on the order of the county board of

education.

Counties of 20,000 to 20,050

Sec. 4. In counties having a population of not less than twenty

thousand (20,000) and not more than twenty thousand and fifty

(20,050) according to the last preceding Federal Census, the

salary of the county superintendent of public instruction shall

be not less than the sum of Two Thousand, Five Hundred Dollars

($2,500) per annum nor more than the sum of Three Thousand, Two

Hundred Dollars ($3,200) per annum, the amount of which salary

shall be fixed by order of the county board of education for the

respective counties, and the county board of education for each

county coming within this section shall, by order entered in its

minutes, set the salary for each of the respective counties. The

salary allowed shall be paid in the manner and in accordance with

existing laws governing the office of the county superintendent

of public instruction.

Counties of 23,000 to 23,400; 17,600 to 17,650; 15,700 to 15,730

Sec. 5. That the salary of the county superintendent of public

instruction in all counties in Texas having not less than

twenty-three thousand, three hundred (23,300) nor more than

twenty-three thousand, four hundred (23,400) population,

according to the last preceding Federal Census, and in all

counties having not less than seventeen thousand, six hundred

(17,600) nor more than seventeen thousand, six hundred and fifty

(17,650) population, according to the last preceding Federal

Census; in all counties having not less than fifteen thousand,

seven hundred (15,700) nor more than fifteen thousand, seven

hundred and thirty (15,730) population, according to the last

preceding Federal Census, shall be, from and after the effective

date of this Act, Two Thousand, Six Hundred Dollars ($2,600) per

year to be paid in twelve equal payments out of the State and

county available school fund of such counties.

Counties of 30,275 to 30,300

Sec. 6. From and after the passage of this Act in all counties of

the State of Texas having a population of not more than thirty

thousand, three hundred (30,300) nor less than thirty thousand,

two hundred and seventy-five (30,275), according to the last

preceding Federal Census, shall be not less than the sum of Two

Thousand, Four Hundred Dollars ($2,400) per annum nor more than

the sum of Three Thousand, Two Hundred Dollars ($3,200) per annum

to be fixed by the county board of education of each of such

counties, and in making the annual per capita apportionment to

the schools of such counties, the county board of education of

such counties shall make an annual allowance out of the State and

county available school funds for the payment of the salary of

the superintendent of public instruction for such counties

payable in twelve equal payments out of the State and county

available school fund of such counties.

Counties of 18,000 to 18,500

Sec. 7. In all counties having a population of not less than

eighteen thousand (18,000) and not more than eighteen thousand,

five hundred (18,500), according to the last preceding Federal

Census, the county board of education shall, in addition to the

salaries and expenses fixed by law, allow not to exceed the sum

of Three Hundred Dollars ($300) per annum for the actual

traveling expenses of such county superintendents made in the

performance of their duties as county superintendents and to be

paid out of the State and county available school fund of such

counties on order of the county board of education of such

counties on the verified account of such county superintendents.

Conflicting laws; Act as cumulative

Sec. 8. All laws and parts of laws, whether here referred to by

article, title or number or not, general or special, in conflict

herewith, are hereby modified and limited to the extent that they

are not to be controlling, but the specific provisions of this

Act shall be controlling in the counties to which it is made

applicable. The provisions of this Act are cumulative of the

general law on the subject, and where not otherwise modified

hereby such general laws are made applicable.

Acts 1939, 46th Leg., Spec.L., p. 643.

Art. 2700d-23. EXPENSES OF SUPERINTENDENT AND TRUSTEES IN

ADMINISTRATION OF SCHOLASTIC AFFAIRS IN CERTAIN COUNTIES. In

each county of this State with a population of not less than

thirty thousand, nine hundred and twenty (30,920) and not more

than thirty thousand, nine hundred and twenty-five (30,925), and

in counties having a population of not less than fourteen

thousand, four hundred and sixty (14,460) and not more than

fourteen thousand, four hundred and sixty-five (14,465), and in

counties having a population of not less than seven thousand, one

hundred (7,100) and not more than seven thousand, one hundred and

twenty-five (7,125), as shown by the Federal Census last

preceding such action, the County School Board of Trustees is

hereby authorized to set aside from the Available School Funds of

the county, in accordance wtih the provisions of the General Law

governing the assessment for the support of the County

Superintendent's Office, an amount not to exceed Six Hundred

Dollars ($600) to defray the expenses of the County

Superintendent and County School Board of Trustees of such

counties in the administration of the scholastic affairs of the

county.

Acts 1939, 46th Leg., Spec.L., p. 656, Sec. 1.

Art. 2700d-24. TRAVELING AND OTHER EXPENSES OF SUPERINTENDENT IN

COUNTIES OF 19,890 TO 19,905 POPULATION.

Section 1. In counties having a population of not less than

nineteen thousand, eight hundred and ninety (19,890) and not more

than nineteen thousand, nine hundred and five (19,905), according

to the last preceding Federal Census, the County Boards of

Trustees may make such provisions as they deem necessary for

office and traveling expenses of the County Superintendent of

Public Instruction; provided that the amount of such expenditures

for office and traveling expenses shall not exceed the sum of Six

Hundred Dollars ($600) per annum. The amount allowed shall be

paid in the manner and in accordance with now existing laws

governing the maintenance of the office of the County

Superintendent.

Sec. 2. The provisions of this Act shall be cumulative of all

General Laws on the subject and, where not otherwise provided

herein, such General Laws shall apply; but, in case of conflict,

the provisions of this Act shall control and be effective.

Acts 1939, 46th Leg., Spec.L., p. 653.

Art. 2700d-25. SUPERINTENDENT'S SALARY IN COUNTIES OF 18,760 TO

18,960 POPULATION. In counties having a population of not less

than eighteen thousand, seven hundred and sixty (18,760) and not

more than eighteen thousand, nine hundred and sixty (18,960),

according to the last preceding Federal Census, the salary of the

County Superintendent of Public Instruction shall be not less

than the sum of One Thousand, Nine Hundred Dollars ($1,900) per

annum nor more than the sum of Two Thousand, Four Hundred Dollars

($2,400) per annum, the amount of which salary shall be fixed by

order of the County Board of Education for the respective

counties, and the County Board of Education for each county

coming within this Act shall by order entered in its Minutes, set

the salary for each of the respective counties. The salary

allowed shall be paid in the manner and in accordance with

existing laws governing the office of the County Superintendent

of Public Instruction.

Acts 1939, 46th Leg., Spec.L., p. 634, Sec. 1.

Art. 2700d-26. SUPERINTENDENT'S SALARY IN COUNTIES OF 29,750 TO

30,025 POPULATION; REPORTS.

Section 1. The salary of the County Superintendent of Public

Instruction of each county in Texas, having a population of not

less than twenty-nine thousand, seven hundred and fifty (29,750)

nor more than thirty thousand and twenty-five (30,025) according

to the last Federal Census, shall from and after passage of this

Act be not less than the sum of Three Thousand, Six Hundred

Dollars ($3,600) per annum.

Sec. 2. In making the annual per capita apportionment to the

schools of the counties having a population of not less then

twenty-nine thousand, seven hundred and fifty (29,750) and not

more than thirty thousand and twenty-five (30,025) the County

School Trustees shall make an annual allowance out of the State

and County Available Funds for the payment of the salary of the

Superintendent of Public Instruction not less than Three

Thousand, Six Hundred Dollars ($3,600).

Sec. 3. Said salary to be paid monthly upon the order of the

County School Trustees, provided that said salary to the

Superintendent of Public Instruction for the month of September

shall not be paid until the Superintendent shall have presented a

receipt or certificate from the State Superintendent of Public

Instruction showing that he has made all reports required of him.

Acts 1939, 46th Leg., Spec.L., p. 640.

Art. 2700d-27. SUPERINTENDENT'S SALARIES IN COUNTIES HAVING

POPULATION OF 22,100 TO 22,500; 41,050 TO 42,100; 22,600 TO

22,800; 14,550 TO 14,800; 11,021 TO 11,050; REPORTS.

Section 1. From and after the passage of this Act, the salary of

the County Superintendent of Public Instruction of each county in

Texas having a population of not less than twenty-two thousand,

one hundred (22,100) and not more than twenty-two thousand, five

hundred (22,500), according to the last preceding Federal Census,

shall be Thirty-six Hundred Dollars ($3600) per annum, to be paid

in equal monthly payments out of the county's available per

capita apportionment coming to such counties, upon the order of

the County School Trustees.

Sec. 2. The salary of the County Superintendent of Public

Instruction of each county in Texas having a population of not

less than forty-one thousand and fifty (41,050) and not more than

forty-two thousand, one hundred (42,100), according to the last

preceding Federal Census, shall from and after the passage of

this Act be not less than the sum of Two Thousand, Eight Hundred

Dollars ($2,800) per annum and not more than Three Thousand, Six

Hundred Dollars ($3,600) per annum to be fixed by the County

Board of Education of each county; and in addition thereto, the

county superintendents of such counties shall receive office

expenses for stamps, telephone, and stationery not exceeding

Three Hundred Dollars ($300) per annum, as well as an amount not

in excess of Three Hundred Dollars ($300) per annum to defray

traveling expenses incurred by such county superintendents, which

said sum shall be paid by said County Board of Trustees on the

certificate of such superintendent that the expenses had been

incurred in the discharge of his duties as such superintendent.

Sec. 2-a. The salary and expenses provided for in Section 2 of

this Act shall be paid monthly upon the order of the County

School Trustees of such counties out of the county's available

and State per capita apportionment coming to such counties;

providing that the month of September shall not be paid until the

County Superintendent of Public Instruction shall have presented

a receipt or a certificate from the State Superintendent of

Public Instruction showing that he has made all of the reports

required by him.

Sec. 3. The salaries of the County Superintendent of Public

Instruction of each county in Texas having a population of not

less than twenty-two thousand, six hundred (22,600) and not more

than twenty-two thousand, eight hundred (22,800), according to

the last preceding Federal Census, shall from and after the

passage of this Act be not less than Twenty-two Hundred Dollars

($2200) per annum and not more than Twenty-eight Hundred Dollars

($2800) per annum, and in counties having a population of not

less than fourteen thousand, five hundred and fifty (14,550) and

not more than fourteen thousand eight hundred (14,800), according

to the last preceding Federal Census, shall from and after the

passage of this Act be not less than the sum of Twenty-two

Hundred Dollars ($2200) and not more than Twenty-eight Hundred

Dollars ($2800) per annum, to be fixed by the County Board of

Education in each county.

Sec. 4. The salary of the Superintendent of Public Instruction of

each county in Texas having a population of not less than eleven

thousand and twenty-one (11,021), nor more than eleven thousand

and fifty (11,050), according to the latest Federal Census, shall

from and after the passage of this Act be not less than

Twenty-one Hundred Dollars ($2100) per annum, nor more than

Twenty-four Hundred Dollars ($2400) per annum; said salary to be

set by the County Board of School Trustees of each county

affected.

Sec. 4-a. The salary shall be paid monthly upon the order of the

County Board of School Trustees; provided that the month of

September shall not be paid until the Superintendent of Public

Instruction shall have presented a receipt or a certificate from

the State Superintendent of Public Instruction showing that he

has made all reports required by him.

Acts 1939, 46th Leg., Spec.L., p. 636.

Art. 2700d-28. SALARY AND EXPENSES OF SUPERINTENDENTS IN COUNTIES

OF 197,000 TO 198,000 AND 32,400 TO 32,800 POPULATION; PRORATION

OF ALLOWANCE; REPORTS.

Section 1. In all counties of the State of Texas having a

population of not less than one hundred and ninety-seven thousand

(197,000) and not more than one hundred and ninety-eight thousand

(198,000) and all counties with a population of not less than

thirty-two thousand, four hundred (32,400) and not more more than

thirty-two thousand eight hundred (32,800), according to the last

preceding Federal Census, the salary of the county superintendent

of public instruction shall be fixed by order of the County Board

of Education in and for such counties at an amount not less than

Three Thousand Dollars ($3,000) per year and not more than Four

Thousand, Two Hundred Dollars ($4,200) per year and said salary

shall be exclusive of any and all traveling expenses allowed by

law.

Sec. 2. In making the annual per capita apportionment to the

public free schools, the County Board of Education of each of the

counties mentioned in Section 1 of this Act shall also make an

annual allowance out of the State and County Available School

Funds not exceeding the sum of Six Hundred Dollars ($600) salary

for traveling expenses incidental to and necessary in the

administration of the county superintendent's office annually,

and the same shall be prorated to the schools in said county in

proportion to the scholastic population of each school district

in each of said respective counties, and the Commissioners Court

of said county may expend out of the General Fund of said

counties not to exceed Three Hundred Dollars ($300) per annum to

defray the office expenses for stamps, stationery, telephone,

etc., incidental to and necessary in the efficient administration

of the schools of said counties respectively.

Sec. 3. The salary and traveling expenses provided for herein

shall be paid monthly, upon the order of fhe County Board of

Education; provided that the salary for the month of September

shall not be paid until the said county superintendent submits a

certificate from the State Superintendent of Public Instruction

showing that all reports required have been made to the State

Department of Education; that the office expenses provided herein

shall be paid by the County Treasurer on the order of the

Commissioners Court as said expenses may be incurred.

Acts 1939, 46th Leg., Spec.L., p. 649.

Art. 2700d-29. TRAVELLING EXPENSES OF SUPERINTENDENTS IN COUNTIES

OF 22,500 TO 22,600 POPULATION. In all counties having a

population of not less than twenty-two thousand, five hundred

(22,500) and not more than twenty-two thousand, six hundred

(22,600), according to the last preceding Federal Census or any

subsequent Federal Census, the county board of school trustees

shall make provisions for the traveling expenses of the county

superintendent of public instruction, and shall make an allowance

for such traveling expenses in the sum of Six Hundred Dollars

($600) per annum, and no more. The amount allowed herein shall be

paid in twelve (12) monthly installments and in the same manner

as the salary and maintenance of the office of county

superintendents are now paid.

Acts 1939, 46th Leg., Spec.L., p. 654, Sec. 1.

Art. 2700d-30. SUPERINTENDENT'S SALARY IN COUNTIES OF 14,535 TO

14,555 POPULATION. In all counties of the State of Texas having

a population of not less than fourteen thousand, five hundred and

thirty-five (14,535) and not more than fourteen thousand, five

hundred and fifty-five (14,555) inhabitants, according to the

last preceding Federal Census, the salary of the County

Superintendent of Public Instruction shall be not less than

Eighteen Hundred Dollars ($1800) and not more than Twenty-four

Hundred Dollars ($2400) per annum, the amount of which salary

shall be fixed by the order of the County Boards of Education for

the respective counties; and the County Board of Education for

each of the counties coming within this Act shall, by order

entered in its Minutes, set the salary for its respective county.

Acts 1939, 46th Leg., Spec.L., p. 630, Sec. 1.

Art. 2700d-31. TRAVELLING AND OFFICE EXPENSES OF SUPERINTENDENTS

IN COUNTIES OF 13,400 TO 13,500 AND 5,180 TO 5,190 POPULATION.

In all counties having a population of not less than thirteen

thousand, four hundred (13,400) and not more than thirteen

thousand, five hundred (13,500), and in all counties having a

population of not less than five thousand, one hundred and eighty

(5,180) and not more than five thousand, one hundred and ninety

(5,190), according to the last preceding Federal Census, the

County Board of School Trustees may make provisions for the

traveling and office expenses of the County Superintendent of

Public Instruction, and may make an allowance for such traveling

and office expenses not exceeding the sum of Six Hundred Dollars

($600) per annum. The amount allowed herein shall be paid in

twelve (12) monthly installments and in the same manner as the

salary and maintenance of the office of County Superintendents

are now paid.

Acts 1939, 46th Leg., Spec.L., p. 651, Sec. 1.

Art. 2700d-32. SALARY OF SUPERINTENDENT IN COUNTIES OF 23,880 TO

23,890 AND 6,000 TO 6,010 POPULATION. In all counties containing

a population of not more than twenty-three thousand, eight

hundred and ninety (23,890) and not less than twenty-three

thousand, eight hundred and eighty (23,880) according to the

Federal Census of 1930, and containing a scholastic population of

not more than six thousand and ten (6,010) and not less than six

thousand (6,000) according to the 1938-1939 Public School

Directory of the State Department of Education, the County

Superintendent of Schools shall receive from the Available School

Fund of their respective counties an annual salary of not less

than Two Thousand, Two Hundred Dollars ($2,200) nor more than Two

Thousand, Four Hundred Dollars ($2,400), said salary to be fixed

by the County Board of School Trustees of the respective

counties.

Acts 1939, 46th Leg., Spec.L., p. 639, Sec. 1.

Art. 2700d-33. SALARY OF SUPERINTENDENT IN COUNTIES OF 43,125 TO

43,200 POPULATION.

Section 1. From and after the passage of this Act, in all

counties of the State of Texas which had a population of not less

than forty-three thousand, one hundred and twenty-five (43,125),

and not more than forty-three thousand, two hundred (43,200),

according to the last preceding Federal Census, the salary of the

County Superintendent of Public Instruction shall be Three

Thousand, Two Hundred and Fifty Dollars ($3,250) per annum, to be

paid in accordance with and in the manner as provided by a

General Law governing the maintenance of the office of County

Superintendent of Public Instruction.

Sec. 2. All laws and part of laws either here referred to by

article, title, or number, General or Special, in conflict

herewith are hereby modified and limited to the extent that they

are not to be controlling, but the specific provisions of this

Act shall be controlling in the counties to which it is made

applicable. The provisions of this Act are cumulative of the

General Law on this subject, but where not otherwise modified

hereby, such General Laws are made applicable.

Acts 1939, 46th Leg., Spec.L., p. 647.

Art. 2700d-34. SALARY IN COUNTIES OF 20,790 TO 20,825 .

Section 1. From and after the passage of this Act, in all

counties of the State of Texas which had a population of not less

than twenty thousand, seven hundred and ninety (20,790) and not

more than twenty thousand, eight hundred and twenty-five

(20,825), according to the last preceding Federal Census, the

salary of the County Superintendent of Public Instruction shall

be Twenty-four Hundred Dollars ($2400) per annum, to be paid in

accordance with and in the manner as provided by General Law

governing the maintenance of the office of County Superintendent

of Public Instruction.

Sec. 2. All laws and parts of laws either here referred to by

Article, Title, or Number, general or special, in conflict

herewith are hereby modified and limited to the extent that they

are not to be controlling, but the specific provisions of this

Act shall be controlling in the counties to which it is made

applicable. The provisions of this Act are cumulative of the

General Law on this subject, but where not otherwise modified

hereby, such General Laws are made applicable.

Acts 1939, 46th Leg., Spec.L., p. 635.

Art. 2700d-35. SALARY AND OFFICE AND TRAVELING EXPENSES IN

COUNTIES OF 10,360 TO 10,380 AND COUNTIES OF 10,399 TO 10,499.

Section 1. The salary of the Superintendent of Public Instruction

in each county in Texas having a population of not less than ten

thousand, three hundred and sixty (10,360) and not more than ten

thousand, three hundred and eighty (10,380), and in each county

having a population of not less than ten thousand, three hundred

and ninety-nine (10,399) and not more than ten thousand, four

hundred and ninety-nine (10,499) inhabitants, according to the

last preceding Federal Census, shall from and after the passage

of this Act be Twenty-four Hundred Dollars ($2400) per annum.

Sec. 2. The Superintendent of Public Instruction in each county

in Texas having a population of not less than ten thousand, three

hundred and sixty (10,360) and not more than ten thousand, three

hundred and eighty (10,380), and in each county having a

population of not less than ten thousand, three hundred and

ninety-nine (10,399) and not more than ten thousand, four hundred

and ninety-nine (10,499) inhabitants, according to the last

preceding Federal Census, shall be allowed office and traveling

expenses not exceeding Six Hundred Dollars ($600) per annum, to

be paid monthly out of the Available School Fund.

Sec. 3. The salary shall be paid monthly upon the order of the

County School Trustees; provided that the month of September

shall not be paid until the Superintendent of Public Instruction

shall have presented a receipt or certificate from the State

Superintendent of Public Instruction showing that he has made all

the reports required by him.

Acts 1939, 46th Leg., Spec.L., p. 628.

Art. 2700d-36. OFFICE AND TRAVELING EXPENSES IN COUNTIES OF

24,578 TO 24,580 AND COUNTIES OF 64,400 TO 64,500. In counties

having a population of not less than twenty-four thousand, five

hundred and seventy-eight (24,578) and not more than twenty-four

thousand, five hundred and eighty (24,580), and in counties

having a population of not less than sixty-four thousand, four

hundred (64,400) and not more than sixty-four thousand, five

hundred (64,500), according to the last preceding Federal Census,

the County Boards of Trustees may make such provisions as they

deem necessary for office and traveling expenses of the County

Superintendent of Public Instruction; provided that the amount of

such expenditures for office and traveling expenses shall not

exceed the sum of Six Hundred Dollars ($600) per annum. The

amount allowed shall be paid in the manner and in accordance with

now existing laws governing the maintenance of the office of the

County Superintendent.

Acts 1939, 46th Leg., Spec.L., p. 655, Sec. 1.

Art. 2700d-37. COUNTY SUPERINTENDENT--SALARY AND

EXPENSES--COMPENSATION OF SCHOOL TRUSTEES--COUNTIES OF 13,450 TO

13,600 AND 19,950 TO 20,100 POPULATION. In counties with a

population according to the last preceding Federal Census of not

less than thirteen thousand, four hundred and fifty (13,450) and

not more than thirteen thousand, six hundred (13,600) and of not

less then nineteen thousand, nine hundred and fifty (19,950) nor

more than twenty thousand, one hundred (20,100), the salary of

the county superintendent of public instruction shall be fixed by

the Commissioners Court at not less than Eighteen Hundred Dollars

($1800), nor more than Twenty-two Hundred Dollars ($2200) per

annum, and office and travelling expenses not exceeding Four

Hundred Dollars ($400) per annum may be allowed, when necessarily

incurred by the superintendent in the discharge of the duties of

the office, out of the State and county available school funds,

provided further, that the Commissioners Court may expend from

the general fund of the county not exceeding Two Hundred Dollars

($200) per annum for the purpose of supplementing the office

expenses of the county superintendent of public instruction. The

compensation of each county school trustee in such counties shall

be Five Dollars ($5) per day, but not more than Sixty Dollars

($60) shall be paid any trustee in any one year, payment thereof

to be made in the manner provided by existing law.

Acts 1939, 46th Leg., Spec.L., p. 629, Sec. 1.

Art. 2700d-38. SALARIES IN COUNTIES OF 34,600 TO 34,700 AND

COUNTIES OF 13,800 TO 13,900.

Section 1. From and after the passage of this Act, in all

counties of the State of Texas which had a population of not less

than thirty-four thousand, six hundred (34,600) and not more than

thirty-four thousand, seven hundred (34,700), according to the

last preceding Federal Census, the salary of the County

Superintendent of Public Instruction shall be set by the County

Board of Trustees at an amount not to exceed Thirty-six Hundred

Dollars ($3600) per annum and not less than Twenty-eight Hundred

Dollars ($2800) per annum to be paid in accordance with and in

the manner as provided by a General Law governing the maintenance

of the office of County Superintendent of Public Instruction.

Sec. 1a. From and after the passage of this Act, in all counties

of the State of Texas which had a population of not less than

thirteen thousand, eight hundred (13,800) and not more than

thirteen thousand, nine hundred (13,900), according to the last

preceding Federal Census, the salary of the County Superintendent

of Public Instruction shall be set by the County Board of

Trustees at an amount not to exceed Twenty-two Hundred and Fifty

Dollars ($2250) and not less than Eighteen Hundred Dollars

($1800) and traveling and other expenses as now allowed by

General Law to be paid in accordance with and in the manner as

provided by the General Law governing the maintenance of the

office of County Superintendent of Public Instruction.

Acts 1939, 46th Leg., Spec.L., p. 641.

Art. 2700d-39. SALARIES IN COUNTIES OF 77,000 TO 77,600; 51,770

TO 51,800; 12,190 TO 12,200; 13,400 TO 13,500; 27,500 TO 27,600.

From and after the passage of this Act in all counties of the

State of Texas which have a population of not less than

seventy-seven thousand (77,000) and not more than seventy-seven

thousand, six hundred (77,600), and in all counties of the State

of Texas which have a population of not less than fifty-one

thousand, seven hundred and seventy (51,770) and not more than

fifty-one thousand, eight hundred (51,800), according to the last

preceding Federal Census, the salary of the County Superintendent

of Public Instruction shall be Thirty-six Hundred Dollars ($3600)

per annum; and in all counties of the State of Texas which have a

population of not less than twelve thousand, one hundred and

ninety (12,190) and not more than twelve thousand, two hundred

(12,200), according to the last preceding Federal Census, the

salary of the County Superintendent of Public Instruction shall

be Three Thousand Dollars ($3,000) per annum; and in all counties

of the State of Texas which have a population of not less than

thirteen thousand, four hundred (13,400) and not more than

thirteen thousand, five hundred (13,500), according to the last

preceding Federal Census, the salary of the County Superintendent

of Public Instruction shall be Twenty-eight Hundred Dollars

($2800) per annum; and in all counties of the State of Texas

which have a population of not less than twenty-seven thousand,

five hundred (27,500) and not more than twenty-seven thousand,

six hundred (27,600), according to the last preceding Federal

Census, the salary of the County Superintendent of Public

Instruction shall be Twenty-four Hundred Dollars ($2400) per

annum, to be paid in accordance with and in the manner as

provided by the general law governing the maintenance of the

office of County Superintendent, as provided in Article 2700,

Revised Civil Statutes, 1925.

Acts 1939, 46th Leg., Spec.L., p. 648, Sec. 1.

Art. 2700d-40. COUNTY SUPERINTENDENT--SALARIES--COUNTIES OF

23,620 TO 23,800 AND 12,460 TO 12,780 POPULATION.

Section 1. From and after the effective date of this Act, the

salaries of county superintendents of public instruction in all

counties in this State having a population of not less than

twenty-three thousand, six hundred and twenty (23,620) nor more

than twenty-three thousand, eight hundred (23,800), according to

the last Federal Census, shall be in a sum not less than

Twenty-two Hundred Dollars ($2200) and not more than Three

Thousand Dollars ($3,000). The salaries of county superintendents

of public instruction in all counties in this State having a

population of not less than twelve thousand, four hundred and

sixty (12,460) and not more than twelve thousand seven hundred

and eighty (12,780), according to the last preceding Federal

Census, shall be in a sum not less than Eighteen Hundred Dollars

($1800) and not more than Twenty-four Hundred Dollars ($2400).

Sec. 2. In making the annual per capita apportionments in the

schools of the counties coming within the provisions of this Act,

the county school trustees shall provided for the payment of the

salaries hereinabove named, to be paid monthly upon the order of

the county school trustees, that is to say, the annual salaries

shall be divided by twelve (12) and the amount determined by such

division shall be paid monthly to such superintendents.

Acts 1939, 46th Leg., Spec.L., p. 638.

Art. 2700d-41. OFFICE AND TRAVELING EXPENSES OF COUNTY

SUPERINTENDENT OR EX OFFICIO COUNTY SUPERINTENDENT IN COUNTIES OF

8,200 TO 8,500. In counties having a population of not less than

eight thousand, two hundred (8,200) and not more than eight

thousand, five hundred (8,500), according to the last preceding

Federal Census, the county board of trustees may make such

provisions as they deem necessary for office and traveling

expenses of the county superintendent of public instruction or,

if the county has no county superintendent, for the County Judge

when acting as ex officio county superintendent of public

instruction; provided that the amount of such expenditures for

office and traveling expenses shall not exceed the sum of Six

Hundred Dollars ($600) per annum. The amount allowed shall be

paid in the manner and in accordance with now existing laws

governing the maintenance of the office of the county

superintendent.

Acts 1941, 47th Leg., p. 396, ch. 229, Sec. 1.

Art. 2700d-42. TRAVELING EXPENSES OF EX OFFICIO COUNTY

SUPERINTENDENT OR ASSISTANT IN COUNTIES OF 9,070 TO 9,200. In

counties with a population of not less than nine thousand and

seventy (9,070) nor more than nine thousand, two hundred (9,200),

as shown by the Federal Census of 1940, the county board of

trustees may make such provisions as they deem necessary for

traveling expenses of the ex officio county superintendent or any

assistant he may have, provided that the amount of the traveling

expenses shall not exceed the sum of Six Hundred Dollars ($600)

per annum. The amount of such expenses so allowed shall be paid

in the manner and in accordance with now existing laws governing

the maintenance of the office of the ex officio county

superintendent.

Acts 1941, 47th Leg., p. 442, ch. 278, Sec. 1.

Art. 2700d-43. SALARY AND OFFICE AND TRAVELING EXPENSES OF COUNTY

SUPERINTENDENT IN CERTAIN COUNTIES.

Section 1. From and after the passage of this Act in all counties

of the State of Texas which have a population of not less than

eighty-three thousand (83,000) and not more than eighty-four

thousand (84,000); and in all those counties of the State of

Texas which have a population of not less than twenty thousand,

five hundred and sixty (20,560) and not more than twenty

thousand, five hundred and seventy (20,570); and in all those

counties having not less than twenty thousand, two hundred and

thirty (20,230) and not more than twenty thousand, two hundred

and fifty (20,250); and in all counties of the State of Texas

which have a population of not less than thirteen thousand, three

hundred and twelve (13,312) and not more than thirteen thousand,

three hundred and fifteen (13,315); and in all those counties of

the State of Texas having a population of not less than thirteen

thousand, two hundred and thirty (13,230) and not more than

thirteen thousand, two hundred and thirty-five (13,235),

according to the last preceding Federal Census, the salary of the

County Superintendent of Public Instruction shall be Thirty-six

Hundred Dollars ($3600) per annum; to be paid in accordance with

and in the manner as provided by the General Law governing the

maintenance of the office of County Superintendent, as provided

in Article 2700, Revised Civil Statutes, 1925.

Sec. 2. From and after the passage of this Act, in all counties

of the State of Texas which have a population of not less than

eighty-three thousand (83,000) and not more than eighty-four

thousand (84,000); and in all those counties of the State of

Texas which have a population of not less than twenty thousand,

five hundred and sixty (20,560) and not more than twenty

thousand, five hundred and seventy (20,570); and in all those

counties of the State of Texas which have a population of not

less than twenty thousand, two hundred and thirty (20,230) and

not more than twenty thousand, two hundred and fifty (20,250);

and in all those counties of the State of Texas which have a

population of not less than thirteen thousand, three hundred and

twelve (13,312) and not more than thirteen thousand, three

hundred and fifteen (13,315); and in all those counties of the

State of Texas which have a population of not less than thirteen

thousand, two hundred and thirty (13,230) and not more than

thirteen thousand, two hundred and thirty-five (13,235),

according to the last preceding Federal Census, the amount which

shall be allowed for office and travel expenditures for the

County Superintendent of Public Instruction shall be Six Hundred

Dollars ($600) per annum.

Sec. 3. All laws and parts of laws, whether here referred to by

Article, Title, or number, or not, General or Special, in

conflict herewith are hereby modified and limited to the extent

that they are not to be controlling, but the specific provisions

of this Act shall be controlling in the counties to which it is

made applicable. The provisions of this Act are cumulative of the

General Law on the subject, and where not otherwise modified

hereby, such General Laws are made applicable.

Acts 1941, 47th Leg., p. 1410, ch. 643.

Art. 2700d-44. AUTOMOBILES FOR USE OF COUNTY SUPERINTENDENTS IN

COUNTIES OF 500,000 OR MORE.

Section 1. In all counties in this State having a population of

five hundred thousand (500,000) or more according to the last

preceding Federal Census, or any future Federal Census, the

County School Trustees may provide for the purchase and

maintenance of an automobile for the use of the County

Superintendent. In lieu of providing for the purchase and

maintenance of such automobile, the County School Trustees may,

in their discretion, allow to the County Superintendent out of

the County equalization fund such sum of money per month as will

in their judgment cover the cost of an automobile and the

expenses of maintaining it, including depreciation thereon,

provided that such sum so fixed shall not exceed the sum of One

Hundred Dollars ($100) per month. Such allowance, when fixed by

the County School Trustees, shall be paid monthly from the County

equalization fund. Provided, however, that nothing herein

contained shall be construed as authorizing any increase in any

tax rate now in effect in any such counties.

Sec. 2. The County Superintendent shall make monthly reports

showing the kind of automobile operated by him, the number of

miles such car was operated during the month in the discharge of

the duties of his office, the amounts expended by him in the

maintenance thereof, and such other information as may be

required of him by the County School Trustees. All such reports

shall be audited, and shall be subject to the approval of the

County Auditor of such counties, if there be a County Auditor.

Sec. 3. The allowance above provided for shall be continued in

effect for such period of time as may be determined by the County

School Trustees, and may be changed from time to time as in their

judgment the facts and circumstances require. Such allowance

shall be in addition to the expenses now authorized by law for

County Superintendents.

Sec. 4. The provisions of Article 2700, Vernon's Annotated Civil

Statutes, as amended by Acts 1941, Forty-seventh Legislature,

Page 407, and Acts 1943, Forty-eighth Legislature, Page 697,

shall apply to all counties of the class above enumerated. The

provisions of such laws shall be cumulative of all other laws

governing such counties.

Acts 1945, 49th Leg., p. 169, ch. 126.

Art. 2700e. SALARIES OF ASSISTANTS IN COUNTIES OF 13,700 TO

13,800; 29,000 TO 30,000 AND 46,000 TO 47,000. In counties

having a population of more than 13,700 and less than 13,800

inhabitants, or a population of more than 29,000 and less than

30,000 inhabitants, according to the last preceding Federal

Census, and in counties having a population of more than 46,000

and less than 47,000 inhabitants, according to the last preceding

Federal Census, the first assistant to the county superintendent

of public instruction is entitled to receive an annual salary of

not more than $5,500; however, the aggregate salaries of all

assistants to the county superintendent may not exceed $8,800 a

year.

Acts 1965, 59th Leg., p. 1016, ch. 500, Sec. 1, eff. Aug. 30,

1965.

Art. 2701a. RURAL SUPERVISOR, DUTIES, SALARY, ETC.

Section 1. That the County Board of School Trustees in counties

having a population of not less than 31,000 nor more than 31,789,

according to the Federal Census of 1920, and a scholastic

population of not less than 9,300 as shown by the scholastic

report for the school year of 1928-29, may employ a Rural School

Supervisor to plan, outline, and supervise the work of the

primary and intermediate grades of the rural schools of the

county.

Sec. 2. The Rural Supervisor provided for in this Act shall be

the holder of a teacher's permanent certificate (not permanent

primary) and shall have had four years successful experience as a

teacher in the primary and intermediate grades and in addition

shall have had practice teaching in said grades.

Sec. 3. It shall be the duty of such Supervisor to visit the

schools of the county and help the teachers with their class work

by teaching demonstration lessons for them; suggesting methods of

presenting the work and aiding them in any other ways possible.

Sec. 4. The Supervisor may call meetings of the teachers when

deemed necessary, either by the Supervisor or the County Board,

for the purpose of discussing their work with them, and it shall

be the duty of the teachers to attend all such meetings, whenever

possible.

Sec. 5. The salary of the Rural School Supervisor shall be

determined by the County Board of School Trustees; provided that

the total salary paid such Supervisor for any one year shall not

exceed $2,000. Said salary shall be paid out of the local or

available funds of the districts in proportion to the weekly

salary, or salaries, of the teachers of the districts.

Sec. 6. The employment of a Rural School Supervisor under the

terms of this Act shall exempt the County Superintendent from

holding a Teachers' Institute for rural teachers, including

teachers of independent districts of fewer than five hundred

scholastics, and exempt the rural teachers of the county from

attendance upon a Teachers' Institute as provided for in Article

2691, Revised Statutes of 1925, and as amended by the 40th

Legislature.

Acts 1929, 41st Leg., p. 469, ch. 219.

Art. 2701b. RURAL SUPERVISOR IN CERTAIN COUNTIES.

Section 1. That the County Board of School Trustees in counties

having a population of 30,000 to 30,500 and a population of

34,300 to 34,500 according to the Federal census of 1920, may

employ a rural school supervisor or supervisors to plan, outline,

and supervise the work of the primary and intermediate grades of

the rural schools of the county.

Sec. 2. It shall be the duty of such supervisor to visit the

schools of the county and help the teachers with their class work

by teaching demonstration lessons for them; suggesting methods of

prescribing the work and aiding them in any other ways possible.

Sec. 3. The supervisor may call meetings of the teachers when

deemed necessary, for the purpose of discussing their work with

them, and it shall be the duty of the teachers to attend all such

meetings called by the supervisor, whenever possible.

Sec. 4. The salary of the rural school supervisor shall be

determined by the County Board of School Trustees; provided that

the total salary paid such supervisor for any one year shall not

exceed $1,800.00. Said salary shall be paid out of the local or

available funds of the districts in proportion to the weekly

salary, or salaries, of the teachers of the district or may be

apportioned out of the State and County apportionment.

Sec. 5. The employment of a rural school supervisor under the

terms of this Act shall exempt the County Superintendent from

holding a teachers' institute for rural teachers, and teachers of

Independent districts of less than 10,000 population and exempt

such teachers from attendance upon a teachers' institute as

provided for in Article 2691, Revised Civil Statutes of 1925, and

as amended by the 40th Legislature.

Acts 1929, 41st Leg., p. 526, ch. 251.

Art. 2701c. RURAL SCHOOL SUPERVISOR IN LIEU OF TEACHERS'

INSTITUTE.

Section 1. That the County Board of School Trustees in counties

having a population of 37,000 to 37,800, according to the Federal

census of 1920, and a scholastic population of at least 10,000 as

shown by the scholastic report for the school year 1927-28, may

employ a Rural School Supervisor to plan, outline, and supervise

the work of the primary and intermediate grades of the rural

schools of the county.

Sec. 2. It shall be the duty of such Supervisor to visit the

schools of the county and help the teachers with their class work

by teaching demonstration lessons for them, suggesting methods of

presenting the work and aiding them in any other ways possible.

Sec. 3. The Supervisor may call meetings of the teachers when

deemed necessary, for the purpose of discussing their work with

them, and it shall be the duty of the teachers to attend all such

meetings called by the Supervisor, whenever possible.

Sec. 4. The salary of the Rural School Supervisor shall be

determined by the County Board of School Trustees; provided that

the total salary paid such Supervisor for any one year shall not

exceed $1,800.00. Said salary shall be paid out of the available

funds of the districts in proportion to the weekly salary, or

salaries, of the teachers of the district.

Sec. 5. The employment of a Rural School Supervisor under the

terms of this Act shall exempt the County Superintendent from

holding a Teachers' Institute for rural teachers and exempt the

rural teachers of the county from attendance upon a Teachers'

Institute as provided for in Article 2691, Revised Statutes of

1925, and as amended by the 40th Legislature.

Acts 1929, 41st Leg., 1st C.S., p. 188, ch. 74.

Art. 2701d. RURAL SUPERVISOR AND SALARY IN COUNTIES HAVING

POPULATION OF 1,100 TO 41,500.

Section 1. That the County Board of School Trustees in counties

having a population of 1,100 to 41,500 according to the last

Federal census, and a scholastic population of at least 9200 as

shown by the scholastic report for the preceding school year may

employ a rural school supervisor or supervisors to plan, outline

and supervise the work of the primary and intermediate grades of

the rural schools of the county. Such supervisor to have college

degree or other appropriate evidence of proficiency in rural

supervision.

Sec. 2. It shall be the duty of such supervisor to visit the

schools of the county and to help the teachers with their class

work by teaching demonstration lessons for them; suggesting

methods of presenting the work and aiding them in any other ways

possible.

Sec. 3. The supervisor may call meetings of the teachers when

deemed necessary, for the purpose of discussing their work with

them, and it shall be the duty of the teachers to attend all such

meetings called by the supervisor, whenever possible.

Sec. 4. The salary of the rural school supervisor shall be

determined by the County Board of School Trustees; provided that

the total salary paid such supervisor for any one year shall not

exceed $2,000.00. Said salary shall be paid out of the local or

available funds of the districts in proportion to the weekly

salary, or salaries, of the teachers of the district or may be

apportioned out of the State and County apportionment.

Sec. 5. The employment of a rural school supervisor under the

terms of this Act shall exempt the County Superintendent from

holding a teacher's institute for rural teachers, and teachers of

Independent districts of less than 10,000 population and exempt

such teachers from attendance upon a teachers' institute as

provided for in Article 2691, Revised Civil Statutes of 1925, and

as amended by the 40th Legislature.

Acts 1929, 41st Leg., 3rd C.S., p. 242, ch. 9.

Art. 2701d-1. RURAL SUPERVISOR AND SALARY IN COUNTIES HAVING

POPULATION OF 30,000 TO 30,500.

Section 1. That the County Board of School Trustees in counties

having a population of 30,000 to 30,500 according to the Federal

census of 1920 may employ a rural school supervisor or

supervisors to plan, outline, and supervise the work of the

primary and intermediate grades of the rural schools of the

county.

Sec. 2. It shall be the duty of such supervisor to visit the

schools of the county and help the teachers with their class work

by teaching demonstration lessons for them; suggesting methods of

prescribing the work and aiding them in other ways possible.

Sec. 3. The supervisor may call meetings of the teachers when

deemed necessary, for the purpose of discussing their work with

them, and it shall be the duty of the teachers to attend all such

meetings called by the supervisor, whenever possible.

Sec. 4. The salary of the rural school supervisor shall be

determined by the County Board of School Trustees; provided that

the total salary paid such supervisor for any one year shall not

exceed $1,800. Said salary shall be paid out of the local or

available funds of the districts in proportion to the weekly

salary or salaries of the teachers of the districts, or may be

apportioned out of the State and county apportionment. Provided,

also, that any expense necessary in carrying on the work of said

supervisors shall be paid by the County Board of School Trustees

in the same manner and from the same funds as the salary of said

supervisors.

Sec. 5. The employment of a rural school supervisor under the

terms of this Act shall exempt the County Superintendent from

holding a teachers' institute for rural teachers, and teachers of

independent districts of less than 10,000 population and exempt

such teachers from attendance upon a teachers' institute as

provided for in Article 2691, Revised Civil Statutes of 1925 and

as amended by the 40th Legislature.

Acts 1930, 41st Leg., 5th C.S., p. 166, ch. 32.

Art. 2701d-2. SUPERVISOR AND SALARY IN COUNTIES HAVING POPULATION

OF 28,000 TO 28,327.

Section 1. That the County Board of School Trustees in counties

having a population of 28,000 to 28,327 according to the last

Federal census, and a scholastic population of at least 8,349, as

shown by the scholastic report for the preceding school year may

employ a rural school supervisor to plan, outline and supervise

the work of the primary and intermediate grades of the rural

schools of the county. Such supervisor to have college degree.

Sec. 2. It shall be the duty of such supervisor to visit the

schools of the county and help the teachers with their class work

by teaching demonstration lessons for them; suggesting methods of

presenting the work and aiding them in any other ways possible.

Sec. 3. The supervisor may call meetings of the teachers when

deemed necessary, for the purpose of discussing their work with

them, and it shall be the duty of the teachers to attend all such

meetings called by the supervisor, whenever possible.

Sec. 4. The salary of the rural school supervisor shall be

determined by the County Board of School Trustees; provided that

the total salary paid such supervisor for any one year shall not

exceed $2,000. Said salary shall be paid out of the local or

available funds of the districts in proportion to the weekly

salary or salaries, of the teachers of the district or may be

apportioned out of the State and County apportionment.

Sec. 5. The employment of a rural school supervisor under the

terms of this Act shall exempt the County Superintendent from

holding a teachers' institute for rural teachers and teachers of

Independent districts of less than 10,000 population and exempt

such teachers from attendance upon a teachers' institute as

provided for in Article 2691, Revised Civil Statutes of 1925, and

as amended by the 40th Legislature.

Acts 1930, 41st Leg., 5th C.S., p. 195, ch. 53.

Art. 2701d-2a. RURAL SCHOOL SUPERVISORS.

Section 1. The County Board of School Trustees in counties having

a population of twenty-nine thousand, three hundred (29,300) to

twenty-nine thousand, five hundred (29,500) and forty-six

thousand, one hundred (46,100) to forty-six thousand two hundred

(46,200), according to the last available Federal Census, may

employ a rural school supervisor to plan, outline, and supervise

the work of the primary and intermediate grades of the rural

schools of the county, and shall meet with and advise with the

County Board at all regular meetings.

Sec. 2. It shall be the duty of such supervisor to visit the

schools of the county and help the teachers with their classwork

by teaching demonstration lessons for them, suggesting methods of

presenting the work, and aiding them in any other ways possible.

Sec. 3. The supervisor may call the meetings of the teachers when

deemed necessary, for the purpose of discussing their work with

them, and it shall be the duty of the teachers to attend all such

meetings called by the supervisor whenever possible.

Sec. 4. The salary of the rural school supervisor shall be

determined by the County Board of School Trustees; provided that

the total salary paid such supervisor for any one year shall not

exceed One Thousand, Five Hundred Dollars ($1,500). Said salary

shall be paid out of the available funds of the districts in

proportion to the weekly salary or salaries of the teachers of

the district.

Sec. 5. The employment of a rural school supervisor under the

terms of this Act shall exempt the County Superintendent from

holding a teachers' institute for rural teachers; and in all

counties having a population of twenty-nine thousand, three

hundred (29,300) to twenty-nine thousand, five hundred (29,500),

according to the last available Federal Census, shall exempt the

County Superintendent from holding a teachers' institute for

teachers of independent districts with a scholastic population of

less than five hundred (500); and shall exempt the teachers of

such schools of the county from attendance upon a teachers'

institute, as provided for in Article 2691, Revised Civil

Statutes of Texas of 1925, and as amended by the Fortieth

Legislature.

Acts 1927, 40th Leg., 1st C.S., p. 249, ch. 91; Acts 1929, 41st

Leg., 1st C.S., p. 194, ch. 77; Acts 1930, 41st Leg., 4th C.S.,

p. 74, ch. 36; Acts 1931, 42nd Leg., Spec.L., p. 343, ch. 164;

Acts 1933, 43rd Leg., p. 73, ch. 42; Acts 1939, 46th Leg.,

Spec.L., p. 710, Sec. 1.

Art. 2701d-4. SUPERVISOR, SALARY AND DUTIES IN COUNTIES HAVING

POPULATION OF 49,100 TO 51,500.

Section 1. That the County Board of County Trustees in

co-operation with the County Superintendent in counties having a

population of forty-nine thousand, one hundred (49,100) to

fifty-one thousand, five hundred (51,500) according to the last

Federal Census and scholastic population of twelve thousand,

seven hundred and seventy-seven (12,777) as shown by the

scholastic reports for the preceding school year, may employ one

or two rural school supervisors to plan, outline and supervise

the work of the primary and intermediate grades of the rural

schools of the county. Such supervisors to have appropriate

evidence of proficiency in rural supervision.

Sec. 2. It shall be the duty of such supervisor or supervisors to

visit the schools of the county and help the teachers with their

class work, by teaching demonstration lessons for them,

suggesting methods of presenting the work and aiding them in any

way possible.

Sec. 3. The supervisors in cooperation with the County

Superintendent, may call meetings of the teachers when deemed

necessary for the purpose of discussing their work with them, and

it shall be the duty of such teachers to attend all such

meetings, whenever possible.

Sec. 4. The salary of such rural school supervisor shall be

determined by the County Board of County Trustees and the County

Superintendent, provided that the total salary paid each such

supervisor shall not exceed two thousand, four hundred dollars

($2,400.00) for any one year, including traveling expenses. The

said salary shall be paid out of the State available funds

apportioned to the said county each scholastic year.

Sec. 5. The employment of a rural supervisor under the terms of

this Act shall exempt the County Superintendent from holding

teachers' institutes for rural teachers and teachers of

independent districts of the county and shall exempt the teachers

from attendance upon a teachers' institute as provided in Article

2691, Revised Civil Statutes of Texas, of 1925, and as amended by

the 40th Legislature.

Acts 1933, 43rd Leg., p. 557, ch. 181.

Art. 2701d-5. RURAL SCHOOL SUPERVISORS IN VAN ZANDT AND OTHER

COUNTIES.

Counties to which applicable

Section 1. The County Boards of School Trustees may employ rural

supervisors of Van Zandt, Panola, Nacogdoches, Jasper, Cass, Live

Oak, Anderson, Scurry, Wood, Denton, Shelby, Morris, Parker,

Nolan, Titus, Wise and Lamar Counties, to plan, outline, and

supervise the work of the primary and intermediate grades of the

rural schools of the counties.

Visiting schools

Sec. 2. It shall be the duty of such supervisors to visit the

schools of the counties and help the teachers with their class

work by teaching demonstration lessons for them: suggesting

methods of presenting the work and aiding them in any other ways

possible.

Teachers' meetings

Sec. 3. The supervisors may call meetings of the teachers when

deemed necessary, either by the supervisors or the County Boards,

for the purpose of discussing their work with them, and it shall

be the duties of the teachers to attend all such meetings

whenever possible.

Salary

Sec. 4. The salary of the rural school supervisor shall be

determined by the County Board of School Trustees, providing that

the total salaries paid such school supervisor for any one year

shall not exceed Two Thousand ($2,000.00) Dollars; said salary

shall be included in the annual budget for County Administration

Expense, and an assessment shall be levied upon the scholastic

population of Van Zandt County for the purpose of paying the

salary of the supervisor, provided the County Board of School

Trustees of the various counties named in House Bill No. 72,

Chapter 39, of the General and Special Laws of the Forty-second

Legislature, First Called Session, 1931, shall have the power to

discontinue the office of rural school supervisors at any time

when it is clearly shown that such rural school supervisors are

not a public necessity, and their services are not commensurate

with the salaries received.

Exemptions; partial invalidity

Sec. 5. The employment of rural school supervisors, under the

terms of this Act shall exempt the County Superintendent from

holding a Teachers' Institute for rural teachers, including

teachers of independent districts of fewer than five hundred

(500) scholastics, and exempt the rural teachers of the County

from attendance upon a Teachers' Institute as provided for in

Article 2691, Revised Statutes of 1925, and as amended by the

40th Legislature.

It is hereby declared that if any clause, phrase, provision or

section of this bill should be invalid or unconstitutional, that

the Legislature would have nevertheless passed the remaining

portions of said bill without including the phrase, clause,

provision or section so declared invalid or unconstitutional.

Acts 1931, 42nd Leg., 1st C.S., p. 83, ch. 39; Acts 1939, 46th

Leg., Spec.L., p. 713, Sec. 1; Acts 1939, 46th Leg., Spec.L., p.

714, Sec. 1; Acts 1939, 46th Leg., Spec.L., p. 715, Sec. 1.

Art. 2701e-1. RURAL SCHOOL MUSIC SUPERVISOR IN COUNTIES OF 16,670

TO 17,060 AND 9,300 TO 9,405 POPULATION.

Section 1. The County Board of School Trustees in counties having

a population of not less than sixteen thousand, six hundred and

seventy (16,670) nor more than seventeen thousand and sixty

(17,060) and all counties having a population of not more than

nine thousand, four hundred and five (9,405) and not less than

nine thousand, three hundred (9,300), according to the last

preceding Federal Census, may employ, upon the recommendation of

the County Superintendent, a rural school music supervisor to

plan, outline, supervise, and teach music in the rural schools

which are under the supervision and administration of the County

Superintendent of Public Instruction, said supervisor at all

times to work in cooperation with and under the supervision of

the County Superintendent of Public Instruction. Such supervisor

must have evidence of proficiency in public school music and be

able to direct same. Other qualifications to be set up by County

Superintendent.

Sec. 2. It shall be the duty of such supervisor to visit the

schools of the county and help the teachers with their classwork,

in music by teaching demonstration lessons for them, suggesting

methods of presenting the work and aiding in every possible way

to improve classroom instruction in music. The supervisor, in

cooperation with the County Superintendent, may call meetings of

the teachers of the county when deemed necessary for the purpose

of discussing with them their problems, and it shall be the duty

of said teachers to attend such meetings whenever called. Said

supervisor, when not visiting schools, shall render assistance in

the office of the County Superintendent of whatever nature may be

necessary if demanded by the County Superintendent.

Sec. 3. The removal of such supervisor and the termination of his

or her services shall at all times be under the control of the

Board of County School Trustees acting on the recommendation of

the County Superintendent of said county.

Sec. 4. The salary of such rural school music supervisor shall be

determined by the Board of County School Trustees and the County

Superintendent; provided the total salary of said supervisor

shall not exceed One Thousand, Five Hundred Dollars ($1,500) per

annum, the salary of said supervisor to be allowed each year out

of the County Available Fund.

Acts 1939, 46th Leg., Spec.L., p. 718.



CHAPTER 12. COUNTY UNIT SYSTEM

VERNON'S CIVIL STATUTES

TITLE 49. EDUCATION--PUBLIC

CHAPTER 12. COUNTY UNIT SYSTEM

Art. 2702. ELECTION. Upon the petition, duly signed and verified

by the tax rolls of the county, of five hundred (500) qualified

voters of any county having a population of one hundred thousand

(100,000) or over, or upon the petition duly signed and verified

by the tax rolls of the county of one hundred (100) qualified

voters of any county having a population of not less than three

thousand nine hundred sixty (3,960) and not more than four

thousand (4,000), and a county having a population of not less

than eight thousand six hundred (8,600) and not more than nine

thousand (9,000), according to the preceding Federal Census, the

County Judge shall call an election in said county within ninety

(90) days thereafter to determine whether or not such county

shall adopt what is commonly known as the County Unit System of

Education, provided for under this law; such election to be

governed by the laws governing the holding of a primary election

in and for a county, in which said election is called. Separate

elections shall be held in each Commissioner's Precinct in the

County, and it shall require a majority vote in each such

Commissioner's Precinct before the consolidation may be ordered

by the Commissioners' Court. And the Commissioners' Court is

hereby constituted the canvassing board for each of such

precincts and the elections therein. Said election shall be held

on the same day and in the same manner as provided for the

holding of primary elections in this State. The County Judge

shall prepare a proper form of ballot to be used in such

election, and furnish such explanations of the law as in his

judgment may be necessary, and transmit the same to the presiding

officer of each election precinct. The results of said election

shall be certified by the County Judge to the Secretary of State,

and shall take effect as soon as the County Board of Education

hereinafter provided for has been duly elected and qualified; and

this law shall take the place of any existing General or Special

Law affecting said county which may be in conflict with the

provisions hereof.

Acts 1923, p. 237; Acts 1931, 42nd Leg., p. 835, ch. 348, Sec. 1;

Acts 1941, 47th Leg., p. 176, ch. 128, Sec. 1.

Art. 2702-A. COUNTY-WIDE EQUALIZATION DISTRICTS IN COUNTIES OF

24,000 TO 25,000 HAVING VALUATION OF $27,500,000.

Taxing power

Section 1. All counties in this state having a population of not

more than twenty-five thousand (25,000), nor less than

twenty-four thousand (24,000), according to the last preceding

Federal Census, and containing a valuation of Twenty-seven

Million Five Hundred Thousand ($27,500,000.00) Dollars or more,

are hereby created into county-wide equalization school

districts, and each such county shall have the county unit system

of education to the extent specified in this Act and may exercise

the taxing power conferred on school districts by Article 7,

Section 3 of the Constitution to the extent hereinafter provided;

but such taxing power shall not be exercised until and unless

authorized by a majority of the qualified property tax-paying

voters residing therein at an election to be held for that

purpose as hereinafter provided.

Management; rate of equalization tax

Sec. 2. The general management, supervision, and control of the

public schools and of the educational interests of such counties

shall be vested in the County Board of School Trustees, except as

otherwise provided by law, and said Board shall perform such

duties as are or may be required of it by existing law and by the

provisions of this Act and shall constitute the Board of Trustees

for such county-wide equalization district. Any such county-wide

school equalization district may levy and collect annually on all

taxable property in the county an equalization tax not to exceed

Twenty-five (25) Cents on the One Hundred ($100.00) Dollars

valuation of property situated in said county, and the money

derived from said tax shall be known as an equalization fund for

the support of the public schools of the county, which funds

shall be distributed to the school districts of the county as

provided herein.

Election

Sec. 3. On the petition of as many as one hundred (100) legally

qualified taxpaying voters of any county, subject to the

provisions of this Act, praying for the authority to levy and

collect said tax, the County Judge shall immediately order an

election to be held throughout the county, said election to be

held not more than thirty (30) days, nor less than twenty (20),

from the date of such order. The County Judge shall give notice

of such election by causing to be published a copy of the order

of the election in some newspaper, published in the county once

each week for three (3) consecutive weeks prior to the date of

such election, the date of the first publication to be not less

than twenty (20) days prior to the date fixed by the election.

Only legally qualified property taxpaying voters who own property

in the county and who have duly rendered the same for taxation

shall be allowed to vote in said election. The form of ballot

shall be substantially as follows:

"For the county-wide equalization tax."

"Against the county-wide equalization tax."

The manner of holding said election shall be governed by the

General Laws of the State of Texas regulating elections and shall

be held at the regular polling places within the county with duly

appointed election officers holding said election. The officers

holding the election shall make returns thereof to the County

Judge within ten (10) days after the same was held.

The Commissioners Court shall at its next regular meeting canvass

the returns of said election, and if a majority of the votes cast

shall favor such tax, the Court shall declare the result and

certify the same to the County Board of School Trustees and to

the County Tax Assessor and Collector, and said Board of County

School Trustees shall thereupon be authorized to levy said tax

and the County Tax Assessor and Collector shall be authorized to

assess and collect same. No election to revoke said tax shall be

ordered until the expiration of five years (5) from the date of

the election at which said tax was adopted.

Assessment and collection; reports

Sec. 4. In counties voting such equalization tax the County Tax

Assessor shall assess all the taxable property in the county at

the same rate of valuation as it is assessed for state and county

purposes, and the County Tax Collector shall collect said tax at

the same time and in the same manner as state and county taxes

are collected. The Tax Collector shall have the same authority

and the same laws shall apply in the collection of said tax as in

the collection of county ad valorem taxes. He shall, on or before

the 10th of each month, make a report to the County Board of

School Trustees and to the County Superintendent of Schools

showing all moneys collected by him during the last month by said

tax. The officers assessing and collecting said equalization tax

shall receive therefor the same compensation as is paid for

assessing and collecting school taxes in common school districts.

Treasurer; deposits

Sec. 5. The County Superintendent shall be the Treasurer of the

county-wide equalization district and shall keep an accurate

record of all moneys received and paid out by such county-wide

equalization district. The county depository shall be the

depository for the county-wide equalization district and such

depository shall enter into a bond of a like condition and amount

as is prescribed by law for depositories of county funds. The Tax

Collector shall on or before the 10th of each month deposit all

moneys collected by him during the preceding month by said school

equalization tax in the depository to the credit of the

county-wide school equalization fund.

Distribution of money collected

Sec. 6. The County Board of School Trustees shall distribute the

money collected from any taxes levied by said ditrict to the

common and independent school districts of the county on the same

basis that the state per capita apportionment is distributed

among said common and independent school districts. The County

Board of School Trustees shall issue warrants to be signed by the

President of said Board, attested by the Secretary thereof,

against such equalization fund to the School District Trustees on

a per capita basis as is provided herein; provided, however, that

the County Board shall from time to time, as the money is

collected, issue warrants to the various school districts in

proportion to the amount that each is entitled to receive on such

per capita basis as provided herein.

Powers and duties of trustees

Sec. 7. This Act shall not have the effect of changing any duties

imposed on or powers conferred on the Trustees of any common or

independent school district situated in the counties covered by

this Act unless and except as expressly provided herein; it being

the intention of this law that respective Boards of Trustees

shall continue to administer their lawful duties and powers as

now authorized by law, but the equalization tax authorized shall

be levied by the County Board of School Trustees, and assessed

and collected by the County Tax Assessor and Collector, and

distributed to the respective districts by the County Board of

School Trustees.

Partial invalidity; repeal

Sec. 8. In the event any clause, sentence, paragraph, section, or

part of this Act shall be held unconstitutional or void, then and

in that event it is hereby declared to be the legislative intent

that all other clauses, sentences, paragraphs, sections, and

parts of this Act shall have full effect according to their

purport and intent. All laws or parts of laws, both General and

Special, in conflict with this Act, are hereby repealed insofar

and only insofar as they conflict with the provisions of this Act

in its local application.

Acts 1947, 50th Leg., p. 617, ch. 331.

Art. 2740a. SUPERVISION OF SCHOOLS IN COUNTIES OF MORE THAN 1100

SQUARE MILES.

County Board of Education

Section 1. The general management, supervision, and control of

the public free schools of counties with an area of more than

eleven hundred (1,100) square miles and a population of not less

than forty-two thousand (42,000) nor more than fifty-two thousand

(52,000) according to the last preceding Federal Census, shall be

vested in a County Board of Education. The County Board of

Education shall be composed of five members to be elected at the

regular school trustee election on the first Saturday in April of

each year, one of whom shall be elected from each of the

Commissioners' precincts and one from the county at large, by the

qualified voters of the common school districts and of the

independent school districts having five hundred (500)

scholastics or less. The member at large shall serve as president

of the Board. At the meeting following the first election the

lengths of the terms of office shall be determined by lot and one

elected each year thereafter for a term of five years. Any

vacancy occurring on said Board shall be filled by an election

ordered by the County Judge. Said election shall be governed by

the general laws of this State for elections.

Meetings

Sec. 2. Meetings: The County Board of Education of such counties

shall hold such meetings as are now provided by law and the rules

generally adopted by deliberative bodies for their government

shall be observed.

Payment

Sec. 3. Payment: The members of the County Board of Education

shall receive $5.00 per day for the time spent in attending

meetings, to be paid in the same manner and from the same funds

as is now provided by law; provided that they not be allowed pay

for more than 20 days in any one year.

Powers and duties

Sec. 4. Powers and Duties: The County Board of Education shall

appoint, subject to the provisions of this Act, as its executive

officer, a County Superintendent of Education, who shall also be

the secretary of the County Board of Education, and whose duties

shall be the same as are now specified by law and as otherwise

defined in this Act. The County Board of Education shall

designate the salary of the County Superintendent, subject to the

provisions of this Act. The County Board of Education shall

appoint such assistants, supervisors, and clerical help for the

County Superintendent as may be deemed necessary by this body,

subject to the provisions of this Act.

Professional supervision; meetings of teachers

Sec. 5. The County Board of Education may, upon the

recommendation of the County Superintendent, provide for the

employment of such professional supervision as may be deemed

necessary, this to be in lieu of the teachers' institute as now

provided by law. The County Superintendent shall be exempt after

the passage of this Act from such requirements as are now

provided by law for the holding of teachers' institute; and shall

be empowered to provide for such meetings of the teachers of the

county as may be deemed necessary and to require the attendance

of all teachers upon such meetings.

Annual per capita apportionment; nomination of principals and

teachers

Sec. 6. In making the annual per capita apportioment to the

schools, the County Board of Education shall also make an annual

allowance out of the State and county available funds for the

salary and expenses of the County Superintendent and such

assistants, supervisors, and clerical help as he may have, and

such expenses shall be prorated to the schools subject to the

supervision of said Board; provided that in making this allowance

for county administration, the per capita assessment against the

scholastics of the districts subject to the supervision of the

County Board of Education shall not exceed $1.50, provided

further that the salary of the County Superintendent for the

month of September shall not be paid until he presents a receipt

from the State Superintendent of Public Instruction showing that

he has made all reports required of him.

The County Superintendent shall nominate the principals and

teachers for the various schools of the county, but this

nomination shall be subject to confirmation by the District

Trustees. The District Trustee shall have the power to refuse to

confirm the nomination of the County Superintendent, and when

such confirmation is refused, the County Superintendent shall

nominate another teacher for such school, provided however, that

not more than three such teachers shall be nominated for any one

place under the provisions of this Section. In the event the

District Trustees should refuse to confirm the nomination of the

County Superintendent as provided herein, the selection of the

principal or teachers shall be by joint action of the District

Trustees and the County Superintendent, in which case a majority

vote shall prevail.

Purchases and contracts

Sec. 7. The District Trustee shall make all purchases of

equipment and supplies for the various school districts and shall

contract for all buildings and improvements and repairs and all

other expenditures, but where the consideration involved is more

than $50.00 such contracts and purchases shall be approved by the

County Superintendent.

Equalization fund

Sec. 8. The County Board of Education shall at its August meeting

set aside such county available school funds as may have accrued

from investments of the permanent school funds and land leases

and shall supplement this with an amount not exceeding 5% of the

State available school funds apportioned to the county, to be

used as an equalization fund to be distributed by the County

Board, under such rules and regulations as may be adopted by the

County Board, provided that no district shall participate in this

distribution that does not levy a local tax for school purposes

of at least 75 cents on each one hundred dollars property

valuation of such district.

Acts 1927, 40th Leg., 1st C.S., p. 246, ch. 89; Acts 1939, 46th

Leg., Spec.L., p. 693, Sec. 1.

Art. 2740b. COUNTY BOARD OF EDUCATION AND SUPERINTENDENT IN

CERTAIN COUNTIES, POWERS AND DUTIES.

County Board of Education in counties of 15,000 to 20,000

Section 1. The general management, supervision, and control of

the public free schools of counties with an area of nine hundred

and seventy-seven square miles and a population of not less than

15,000 nor more than 20,000 according to the last preceding

Federal census, shall be vested in the County Board of Education

composed of seven members elected by the qualified voters of the

county and at least one member shall reside in each

Commissioners' precinct, and shall be elected for a term of three

years. At the first election on the first Saturday in April,

1930, two shall be elected for one year, two for two years, and

three for three years and at the first meeting they shall

determine by lot who shall serve for one year, two years and

three years. All vacancies on said Board shall be filled by the

remaining members. The County Board of Education shall be persons

of progressive educational attainments, good moral character, and

executive ability. They shall have the powers and duties as now

provided by the General Laws of the State governing County Boards

in addition to those provided by this Act. All candidates for

County Boards of Education shall file an application with the

County Judge requesting their names to be placed on said ballots

for the election of County Boards of Education at least 15 days

prior to said election. If no one makes application for name on

the ballot, then ten (10) qualified voters of the county may

petition the County Judge to place certain names on the ballots

provided this is done at least ten (10) days prior to said

election. The County Judge shall be required to furnish all

election supplies as now provided under the General Law.

The first members of the County Board of Education after this Act

shall become effective shall be as follows: B.G. Graham, J.F.

Parnell, M.K. Withers, R.F. Smith, and J.W. Langley who compose

the present Board. The County Board of Education as named in this

Act, before organizing and entering upon their official duties as

such, shall appoint two additional members who shall subscribe to

the official oath provided by the General Statutes of the State

of Texas. They shall continue in office until the first election

provided for in this Act or until their successors are elected or

appointed and qualified.

The members of the County Board of Education of the public

schools of any county affected by this Act shall receive $5.00

per day for their services not to exceed twelve days per year in

complying with the duties imposed upon them by this Act, to be

allowed by the Commissioners' Court and paid out of the General

Fund of the county, and the expense of making maps and plats

provided for by this Act and all other expenses incident to

carrying out its provisions shall be similarly allowed and paid.

Rearrangement and resubdivision of territory; alteration

Sec. 2. It shall be the duty of the County Board of Education of

the public schools in every county in this State affected by this

Act as soon as may be after this Act shall take effect, to

rearrange and resubdivide all the territory of their respective

counties into such number of convenient school districts as it

shall deem advisable and designate them by number.

Such rearrangement and resubdivision shall be accomplished by

constituting such existing Independent School Districts as the

Board shall deem advisable, together with such territory adjacent

to such Independent School Districts as it may deem advisable to

add thereto, the new districts into which such county shall be

subdivided; and such existing Independent School Districts, so

enlarged shall continue to have and exercise all the powers and

duties now provided by Law and shall continue to be governed by

existing law and by this Act.

The words, "School District," as herein used, shall refer to

Common School Districts or to Independent School Districts,

however created.

The County Board of Education shall have the power, from time to

time, to alter or amend the rearrangement and the resubdivision

of school districts herein provided for, and in amending or

altering same may increase or reduce the area of any school

district; create additional school districts; consolidate two or

more adjacent districts; revise or rearrange the boundaries of

any school district; attach territory thereto or detach territory

therefrom, if necessary for the best interest of the school

children, provided that the territory of no Independent School

District shall be changed without the consent of its Board of

Trustees, and provided further that said Board shall not subtract

from the territory of any school district in such way as to leave

any portion thereof remaining in such district with insufficient

taxable wealth to raise revenue sufficient to pay interest and

create a sinking fund for outstanding bonds; and provided that no

portion of the territory of the county shall be left in a school

district, after such subdivision shall have been made, with

insufficient taxable wealth within such district with proper and

convenient school facilities, both in the elementary and high

school grades.

Plan and map

Sec. 3. Before undertaking to create, revise or rearrange the

boundaries or to change the territory in any school district, the

County Board of Education shall cause a plan and a map to be made

showing the boundaries of all districts affected and of the new

districts, if any to be created, with the area, taxable wealth

and scholastic population of such districts so affected or to be

created, and before such action is taken, all interested persons

shall be given an opportunity to be heard.

Adjustment of indebtedness and properties on division or

consolidation

Sec. 4. When the boundaries of any school district having an

outstanding bonded indebtedness have been changed or its

territory divided or two or more such districts consolidated, it

shall be the duty of the County Board of Education to make such

an adjustment of such indebtedness and district properties

between the districts affected and between the territory divided,

detached or added, as may be just and equitable, taking into

consideration the value of the school properties and the taxable

wealth of the districts affected and the territory so divided,

detached or added, as the case may be. And when said Board has

arrived at a satisfactory basis of such an adjustment, it shall

have the power to make such orders in relation thereto as shall

be conclusive and binding upon the districts and the territory

thereby affected.

Refunding bonds; election; tax to pay bonds

Sec. 5. To carry into effect orders adjusting bonded indebtedness

when changes are made in school districts, the County Board of

Education shall have the power to order the trustees of the

districts affected, to order an election for the issuing of such

refunding bonds as may be necessary to carry out the purpose of

such order; and, in such case it shall be the duty of the

district trustees to order such election, cause the same to be

held, and if the proposition is carried, to issue the bonds

voted. Such bonds shall be of the same denomination and carry the

same interest rate and mature at the same time as the outstanding

bonds owing by the district issuing them, and when so issued,

shall, if possible be exchanged for the outstanding bonds for

which the district issuing them shall still be liable, according

to the order adjusting such indebtedness; and in cases where such

an exchange can not be made, the new bonds of the district, to

the amount of the old bonds for which it is still liable, and for

which no exchange can be made, shall be deposited in the County

Treasury to the account of such district. Thereafter taxes shall

be levied and assessed only for the payment of the interest,

sinking fund and principal of the new bonds so issued; and the

funds arising from such taxation shall be used to discharge the

principal and interest of such new bonds as have been issued and

exchanged, and such old bonds as have not been exchanged and the

proceeds applied to payment on old bonds not exchanged, the

corresponding new bonds in the County Treasury shall be credited

with such payment and retired as the old unexchanged bonds are

retired.

Procedure where refunding bonds are voted down

Sec. 6. In cases where changes are made in districts having

outstanding bonded indebtedness and where the necessary refunding

bonds are voted down or where the County Board of Education is

otherwise unable to arrange an adjustment or settlement of such

bonded indebtedness, it shall be the duty of the trustee to

certify the fact and the territories affected by such changes, to

the Commissioners' Court and thereupon it shall become the duty

of the Commissioners' Court to thereafter annually levy and cause

to be assessed and collected from the taxpayers of such districts

as existed before the changes were made, and tax necessary to pay

the interest, the sinking fund and discharge the principal of

such indebtedness as it matures. And it shall be the duty of each

Independent School District so affected, to cause all funds in

its hands, whether sinking funds or otherwise, which have been

collected on account of such bonded indebtedness, to be

transferred to the County Treasurer of the county in which such

district is situated and such district shall thereafter cease to

levy and collect any tax on account of such bonds; and it shall

be the duty of the County Treasurer to keep the funds so

transferred and those arising from taxation, in separate accounts

and apply the same only to the discharge of such bonded

indebtedness and the interest thereon, as the same matures.

Other methods of settling outstanding bonded indebtedness

Sec. 7. Nothing in the provisions of this Act shall prevent the

County Board of Education from arranging any other method for the

adjustment and settlement of outstanding bonded indebtedness of

school districts in which changes are made, but they shall have

full power and authority to make any legal and equitable

adjustment and settlement in such cases that can be affected.

Condemnation proceedings

Sec. 8. Said County Board of Education shall have the power to

condemn land for free school purposes and may institute, maintain

and prosecute suits for that purpose following the procedure

applicable to condemnation of lands by railways or any other

method authorized by law.

Transportation

Sec. 9. It shall be the duty of any school district into which

the county shall be subdivided under this Act to provide adequate

and convenient means of transportation to and from the schools of

such school children in any district as it may be reasonably

necessary to make such provision for, and to establish such

routes for that purpose as the Board of Trustees of such district

may deem advisable and to alter and change the same from time to

time and the expense of such transportation shall be paid by the

district in which such children may reside.

Appeal

Sec. 10. In all cases where changes have been made in the

territory of existing school districts, any party aggrieved shall

have the right to appeal to a District Court of the county in

which such school district is located and the decision of such

Court on such appeal shall be final; provided notice of such

appeal is given to the County Board of Education within ten (10)

days after the passage of any such order making such changes; and

provided further that such appeal to the District Court shall be

perfected within thirty (30) days from date of such order.

County Superintendent

Sec. 11. The County Board of Education shall appoint during the

month of May at a regular or called meeting by a majority vote

subject to the provisions of this Act, as its executive officer a

County Superintendent of Education for a term of not less than

three (3) years and not more than five (5) years and whose term

shall begin July 1st after the enactment of this Law and shall

serve until his successor is appointed and qualified. The County

Board of Education shall not appoint any person except the

present incumbent before the expiration of said incumbents' term

of office as now elected under the General Laws of this State.

They shall not appoint to the office of County Superintendent any

person who has not at least completed two years' work of a

College or University and who has not had at least four years

teaching experience, or who does not hold a High School or

permanent certificate and shall be a person of educational

attainments and vision, good moral character, and executive

ability.

The County Superintendent appointed under the provisions of this

Act shall receive a salary of not less than $2,000.00 nor more

than $2,400.00 per annum. The compensation herein provided for

shall be paid in equal monthly payments upon the order of the

County Board of Education; provided that the salary for the month

of September shall not be paid until the County Superintendent

presents a receipt showing that he has made all reports to the

State Department of Education required of him; provided that

whenever the General Laws of this State shall provide an annual

salary for said County Superintendent in an amount greater than

the salary as herein provided, then and only in that event, the

General Law as to said salary will and shall control, otherwise

the salary as herein fixed shall be in full force and effect.

The County Board of Education shall make provisions for the

employment of a competent assistant for the County

Superintendent, who shall, in addition to his other duties, act

as attendance officer; and said Board is hereby authorized to fix

the salary of such assistant and pay the same out of the same

funds from which the salary of the County Superintendent is paid.

It shall be the duty of the County Board of Education during the

month of June of each year to make an assessment of $160.00 per

annum from each independent School District of said county and

shall make an assessment of not less than eighty (80) cents nor

more than one dollar and fifty cents ($1.50) per scholastic from

each Common School District for the salary of the County

Superintendent, assistant County Superintendent and for making

the consolidated census roll of the Common School Districts. It

shall be the further duty of the County Board of Education to

apportion the county available fund on a per capita basis as

shown by the last scholastic census to all Common and Independent

Districts of the county.

Expenses of County Superintendent

Sec. 12. It shall be the duty of the Commissioners' Court as soon

as this Act shall become effective, on a written order of the

County Board of Education, to pay from the general fund of the

county to the County Superintendent not less than $600.00 nor

more than $800.00 per annum in equal monthly payments for stamps,

stationery, express, printing and all other expenses incidental

and necessary in the administration of his office. The County

Board of Education shall have the authority to fix the amount to

be paid for the expenses of the County Superintendent as provided

for in this Act and shall notify the Commissioners' Court of the

amount to be paid not later than August 1st of each year.

Joint meetings

Sec. 13. The County Board of Education shall call an annual joint

meeting of the County Board of Education and the Common and

Independent District School Trustees at the County Seat or some

other convenient place during the month of May of each year, said

meeting to be presided over by the chairman of the County Board

of Education for the purpose of classifying the schools, and to

discuss and make provisions for the location, conduct,

maintenance and discipline of schools, and other matters of

interest for a constructive school program. The County

Superintendent, as secretary of the County Board of Education,

shall be required to keep a complete record of all transactions

of this meeting on the Minutes of said County Board of Education.

Principals and teachers

Sec. 14. The County Board of Education shall appoint, upon the

written recommendation of the County Superintendent all

principals and teachers in the county except those of independent

districts, but this nomination shall be subject to the

confirmation by the district trustees. The district trustees

shall have the power to refuse to confirm the nomination of the

County Superintendent, and when such confirmation is refused the

County Superintendent shall nominate another teacher for such

school, provided, however, that not more than two such teachers

shall be nominated for any one place under provisions of this

Section. If the two nominations are not accepted, then the

nominations shall be made by joint action of the district

trustees of the County Board of Education, in which case a

majority vote shall prevail. All applications for principals and

teachers must be filed with the County Superintendent as provided

for in this Section.

Equipment and supplies

Sec. 15. The County Superintendent shall make all purchases of

equipment and supplies for the various Common School Districts

where the consideration involves more than $25.00.

Acts 1929, 41st Leg., p. 641, ch. 289.

Art. 2740c. EXEMPTION OF INDEPENDENT DISTRICTS FROM COUNTY

SUPERVISION. That from and after the passage of this Act all

Independent School Districts in this State located in counties

having a population of not less than 8,955 and not more than

8,960, according to the United States Census of 1910, shall be

exempt from county supervision and from all assessments for

county administration and be subject only to the supervising

authority of the State Department of Education and the State

Board of Education as prescribed by General Law in the

administration of public schools in this State.

Acts 1929, 41st Leg., p. 663, ch. 295, Sec. 1.

Art. 2740d. COUNTY BOARD OF EDUCATION IN CERTAIN COUNTIES.

Membership; term

Section 1. The general management, supervision and control of the

public free schools of counties with a population of not less

than eighty thousand (80,000) and not more than one hundred

thirty thousand (130,000) according to the latest Federal Census,

shall be vested in a County Board of Education. The County Board

of Education shall be composed of seven (7) members to be elected

at the District School Trustee Election on the 1st Saturday in

April, one of whom shall be elected by the qualified voters from

each Commissioner's Precinct, and three (3) from the county at

large, by the qualified voters of the county. All of said members

shall serve for a term of three (3) years; provided that in those

counties not now having seven (7) trustees, the present County

Board shall appoint two (2) trustees at large to serve for a

period of three (3) years. The two (2) members who were elected

on the 1st Saturday in April, 1930, shall serve until April 30,

1933, or until their successors are elected and qualified. On the

1st Saturday in April, 1931, at the District School Trustee

Election five (5) County School Trustees shall be elected, two

(2) from the Commissioner's Precinct whose terms expire in 1931

to serve until April 30, 1932, or until their successors are

elected and qualified, and three (3) from the county at large, to

serve for a period of three (3) years. Annually hereafter on the

1st Saturday in April either two (2) trustees or three (3)

trustees, shall be elected for a term of three (3) years.

Organization

Sec. 2. The County Board of Education of such counties shall, at

their first meeting in May of each year organize by electing one

member of the Board as president, and one as vice-president to

preside in the absence of the president; and they shall hold such

other meetings as are not provided by law and the rules and

methods of procedure generally adopted by deliberative bodies for

their government shall be observed. Five members present at any

meeting shall constitute a quorum to do business.

Qualification

Sec. 3. The County Board of Trustees shall be composed of persons

of good moral character, high ideals of citizenship, and who are

interested in public education. No person connected with the

public schools of any district in such county either as an

official or as an employee shall be eligible to serve on said

County Board of Trustees.

Vacancies

Sec. 4. All vacancies arising from death, resignation, or removal

from the county shall be filled by the other members of the Board

of Education, and such an appointee shall fill out the unexpired

term.

Payment

Sec. 5. The members of the County Board of Education shall

receive $5.00 per day for the time spent in attending meetings,

to be paid in the same manner and from the same funds as is now

provided by law; provided that they may not be allowed pay for

more than 20 days in any one year.

County Superintendent

Sec. 6. The County Superintendents of the counties now affected

by this Bill shall serve the term for which they have been

elected. Ninety days prior to the term of expiration of the

County Superintendent, the County Board of Education shall, at a

meeting, appoint his successor, who shall serve at the pleasure

of said Board, provided no such appointment shall be made unless

at an election to be held on the first Saturday in April, 1930,

the qualified voters shall so impower and authorize the County

Board to choose the County Superintendent; if otherwise, then the

County Superintendent shall continue to be an elective officer as

now provided by the General Laws of Texas. It shall be the duty

of the County Judge to give public notice of the submission of

the proposition of the employment of the County Superintendent;

and provision shall be made for the submission of the proposition

on the official ballot for county school trustees. The question

shall be submitted on the ballot in the following form:

"For the employment of the County Superintendent of schools by

the County Board of Trustees"; and

"Against the employment of the County Superintendent of schools

by the County Board of Trustees."

The returns of the election on this question shall be made to the

County Judge, to be canvassed by the Commissioners' Court, and

such returns shall be duly canvassed and the results certified to

the County Board of Trustees within thirty days after the date of

said election. The County Superintendent shall be secretary of

the County Board. The County Board of Education shall designate

the salary of the County Superintendent of Education, subject to

the provisions of this Act, provided the salary shall not be less

than $3,600.00 and not more than $4,800.00. The County Board of

Education shall appoint such assistants and clerical help for the

County Superintendent as may be deemed necessary, subject to the

provisions of this Act.

Supervision in lieu of teachers' institute

Sec. 7. The County Board of Education may, upon the

recommendation of the County Superintendent, provide for the

employment of such professional supervision as may be deemed

necessary, this to be in lieu of the teachers' institute as now

provided by law. The County Superintendent shall be exempt after

the passage of this Act from such requirements as are now

provided by law for the holding of teachers' institute; and shall

be empowered to provide for such meetings of the teachers of the

county as may be deemed necessary and to require the attendance

of all teachers upon such meetings.

School apportionment

Sec. 8. In making the annual per capita apportionment to the

schools, the County Board of Education shall also make an annual

allowance out of the State and County Available Funds for the

salary and expense of the County Superintendent and such

assistants, supervisors and clerical help as he may have, and

such expenses shall be pro rated to all of the schools of the

county; provided that in making this allowance for county

administration, the per capita assessment against the scholastics

of the districts shall not exceed $1.50, provided further that

the salary of the County Superintendent for the month of

September shall not be paid until he presents a receipt from the

State Superintendent of Public Instruction showing that he has

made all reports required of him. The County Superintendent shall

nominate the principals and teachers for the various schools of

the county under the supervision of the County Boards of

Education, but this nomination shall be subject to confirmation

by the district trustees. The district trustees shall have the

power and right to refuse to confirm the nomination of the County

Superintendent, and when such confirmation is refused, the County

Superintendent shall nominate another teacher for such school,

provided however, that not more than three nominations of

teachers for any one teaching position be made under the

provisions of this Section. In the event the district trustee

should refuse to confirm the nomination of the County

Superintendent as provided herein, the selection of the principal

or teachers shall be by joint action of the district trustees and

the County Superintendent in which case a majority vote shall

prevail.

Contracts and purchases

Sec. 9. The district trustees shall make all purchases of

equipment and supplies for the various school districts and shall

contract for all buildings and improvements and repairs and all

other expenditures, but where the consideration involved is more

than $100.00 such contracts and purchases shall be approved by

the County Superintendent. The County Board of Education may, if

so authorized in writing by the district trustees, purchase

supplies and equipment for all the school districts in wholesale

lots, upon requisitions made by the district trustees of the

various schools.

Equalization fund

Sec. 10. The County Board of Education shall at its August

meeting set aside such County Available School Funds as may have

accrued from investments of the County Permanent School Funds and

land notes and leases, and shall supplement this with an amount

not exceeding 5% of the State Available School Funds apportioned

to all the schools of the county, to be used as an equalization

fund to be distributed by the County Board, under such rules and

regulations as may be adopted by the County Board, provided that

no district shall participate in this distribution that does not

levy and collect a local tax for school purposes of at least

seventy-five cents on each One Hundred Dollars property valuation

of such district.

Acts 1929, 41st Leg., 2nd C.S., p. 49, ch. 31; Acts 1931, 42nd

Leg., p. 798, ch. 324, Sec. 1.

Art. 2740f-2. COUNTY UNIT SYSTEM IN COUNTIES OF 5,600 TO 5,750.

Section 1. Any county in this State containing a population of

not less than five thousand, six hundred (5,600) nor more than

five thousand, seven hundred and fifty (5,750) according to the

last preceding Federal Census shall have a county unit system of

education to the extent specified in this Act, and for the

purpose of levying, assessing, and collecting a school

equalization tax, and for such other administrative functions as

are herein set forth; the territory of each of such counties may

be created into a county-wide school district in the manner

hereinafter provided and may exercise the taxing power as

hereinafter provided. There shall be exercised in and for the

entire territory of each of such counties, to the extent in this

Act prescribed, the taxing power conferred on school districts by

Article 7, Section 3, of the Constitution, but such taxing power

shall not be exercised until and unless authorized by a majority

of the qualified property taxpaying voters residing therein at an

election to be held for that purpose as hereinafter provided.

Sec. 2. On the petition of as many as one hundred (100) legally

qualified voters of any county coming under the provisions of

this Act praying for the formation of such county-wide school

district, the County Judge shall, within thirty (30) days, order

an election to be held throughout the county. The County Judge

shall give notice of the date of such election by publication of

the order in some newspaper published in the county for twenty

(20) days prior to the date of such election, and all legally

qualified voters shall be allowed to vote at said election. The

form of ballot shall be substantially as follows:

"For Equalization District"

"Against Equalization District"

The Commissioners Court shall at its next regular meeting canvass

the returns of said election, and if a majority of votes cast

shall favor the formation of such district, the Court shall

declare the result thereof and declare the county-wide school

equalization district duly and legally created and the provisions

of this Act duly adopted.

Sec. 3. The general management, supervision, and control of the

public schools and of the educational interests of each county

adopting the provisions of this law shall be vested in the County

Board of School Trustees, except as otherwise provided by law,

and said Board shall perform such duties as are or may be

required of it by existing law and by the provisions of this Act

and shall constitute the Board of Trustees for such county-wide

district. Any such county-wide school equalization district

formed in the manner hereinabove provided may levy and collect

annually on all taxable property in the county an equalization

tax not to exceed Twenty (20) Cents on the One Hundred Dollars

($100) valuation of property situated in said county, and the

money derived from such tax shall be known as an equalization

fund for the support of the public schools of the county, which

fund shall be distributed to the school districts of the county

as provided herein.

Sec. 4. On the petition of as many as one hundred (100) legally

qualified property taxpaying voters of any county which shall

have adopted the provisions of this Act, praying for the

authority to levy and collect said tax, the County Judge shall

immediately order an election to be held throughout the county,

said election to be held not more than thirty (30) days from the

date of such order. The County Judge shall give notice of such

election by publication of the order in some newspaper published

in the county for twenty (20) days prior to the date of such

election. Only legally qualified property taxpaying voters, who

own property in the county and who have duly rendered the same

for taxation, shall be allowed to vote in said election. The form

of ballot is substantially as follows:

"For County Tax"

"Against County Tax"

The Commissioners Court shall, at its next regular or special

meeting, canvass the returns of said election, and if a majority

of the votes cast shall favor such tax, the Court shall declare

the results and certify same to the County Board of School

Trustees and to the County Tax Assessor and Collector, and said

Board of County School Trustees shall thereupon be authorized to

levy said tax and the County Tax Assessor and Collector shall be

authorized to assess and collect same. No election to revoke said

tax shall be ordered until the expiration of three (3) years from

the date of the election at which said tax was adopted.

Sec. 5. In the counties adopting the provisions of this law, the

County Tax Assessor shall assess all of the taxable property in

the county at the same rate of valuation as it is assessed for

State and county purposes, and the County Tax Collector shall

collect said tax at the same time and in the same manner as other

State and county taxes are collected. The Tax Collector shall

deposit the money collected from said tax in a separate fund to

be known as the County Equalization Fund for the support of the

public schools of the county. He shall have the same authority,

and the same laws shall apply in the collection of said tax as in

the collection of county ad valorem taxes. He shall, on or about

the 10th of each month, make a report to the County Board of

School Trustees and to the County Superintendent of schools,

showing all moneys collected by him during the last month by said

tax, and shall each month place such funds in the Equalization

Fund. The County Superintendent shall keep a record, both

received and paid out, of all money from said Fund. The officers

assessing and collecting said equalization tax shall receive

therefor the same compensation as is paid for assessing and

collecting school taxes in common school districts; however, no

part of the moneys realized from said county-wide maintenance tax

shall be used to pay any present or future bond issues or

interest thereon, and the moneys received and held by independent

school districts shall be protected in accordance with the

existing depository laws. And the Tax Collector shall place to

the credit of the common school districts in such county such

moneys as are apportioned to them, which shall be protected as

provided by the existing depository laws.

Sec. 6. The Tax Collector, before entering upon the duties of his

office, shall enter into a bond, with two (2) or more good and

sufficient sureties, or surety bond, for the protection of said

Equalization Fund, said bond to be made payable to the County

Board of School Trustees, and to be made in a sum not less than

double the amount of money which he may have in his possession of

said Fund at any time. The amount of said bond shall be fixed by

the County Board of School Trustees. The County Board shall

require a similar bond of any and all other persons or

corporations in whose possession such Funds may be kept.

Sec. 7. The County Board of School Trustees shall distribute the

money collected from any taxes levied by said district to the

common and independent districts of the county on a per capita

basis according to the number of scholastic pupils shown by the

last preceding official scholastic census, and county-line

districts shall be eligible to receive such per capita

apportionment based upon the number of scholastic pupils residing

in the county of such equalization district, as shown by the

lastest official scholastic census of such district. The County

Board of School Trustees shall issue warrants against such

Equalization Fund to the school district trustees on a per capita

basis of scholastic pupils in each district; provided that the

County Board may, from time to time, as the money is collected,

issue warrants to the various school districts in proportion to

the amount that each is entitled to receive on such per capita

basis of scholastic pupils in the respective districts.

Sec. 8. The several independent school districts and common

school districts in such county shall continue to have authority

to levy, assess, and collect the maintenance taxes theretofore

authorized by the property taxpayers in said respective

districts. This law shall not affect the right and duty of said

respective school districts to levy, assess, and collect taxes

within their respective districts for the payment of principal

and interest on bonded indebtedness of such districts. The

respective districts shall continue to levy, assess, and collect

taxes sufficient to pay principal of, and interest on their

bonds. Provided, however, that nothing in this Act shall prevent

the proper authorities from collecting and enforcing for the

benefit of the respective districts, any maintenance taxes levied

before this law becomes effective.

Sec. 9. This Act shall not have the effect of changing any duties

imposed on or powers conferred on the trustees of any common or

independent school districts situated in the counties covered by

this Act, unless and except as expressly provided herein, it

being the intention of this law that said respective Boards of

Trustees shall continue to administer their lawful duties and

powers as now authorized by law, but the equalization tax

authorized shall be levied by the County Board of School Trustees

and assessed and collected by the County Tax Assessor and

Collector.

Sec. 10. In case any clause, sentence, paragraph, section, or

part of this Act shall be held unconstitutional or void, then,

and in that event, it shall not affect any other clause,

sentence, paragraph, section, or part of this Act. All laws, or

parts of laws, both general and special, in conflict with this

Act are hereby repealed.

Acts 1937, 45th Leg., p. 315, ch. 163.

Art. 2740f-3. COUNTY UNIT SYSTEM IN COUNTIES OF 7,500 TO 7,590.

Section 1. Any county in this State containing a population of

not less then seven thousand, five hundred (7,500) nor more than

seven thousand, five hundred and ninety (7,590) according to the

last preceding Federal Census, or any future Federal Census,

shall have a county unit system of education to the extent

specified in this Act, and for the purpose of levying, assessing,

and collecting a school equalization tax, and for such other

administrative functions as are herein set forth; the territory

of each of such counties may be created into a county-wide school

district in the manner hereinafter provided and may exercise the

taxing power as hereinafter provided. There shall be exercised in

and for the entire territory of each of such counties, to the

extent in this Act prescribed, the taxing power conferred on

school districts, by Article 7, Section 3 of the Constitution,

but such taxing power shall not be exercised until and unless

authorized by a majority of the qualified property taxpaying

voters residing therein at an election to be held for that

purpose as hereinafter provided.

Sec. 2. On the petition of as many as one hundred (100) legally

qualified voters of any county coming under the provisions of

this Act praying for the formation of such county-wide school

district, the County Judge shall, within thirty (30) days, order

an election to be held throughout the county. The County Judge

shall give notice of the date of such election by publication of

the order in some newspaper published in the county for twenty

(20) days prior to the date of such election, and all legally

qualified voters shall be allowed to vote at said election. The

form of ballot shall be substantially as follows:

"For Equalization District."

"Against Equalization District."

The Commissioners Court shall at its next regular meeting canvass

the returns of said election, and if a majority of votes cast

shall favor the formation of such district, the Court shall

declare the result thereof and declare the county-wide school

equalization district duly and legally created and the provisions

of this Act duly adopted.

Sec. 3. The general management, supervision, and control of the

public schools and of the educational interests of each county

adopting the provisions of this law shall be vested in the County

Board of School Trustees for such county-wide district. Any such

county-wide school equalization district formed in the manner

hereinabove provided may levy and collect annually on all taxable

property in the county an equalization tax not to exceed twenty

(20) cents on the one hundred dollars valuation of property

situated in said county and the money derived from such tax shall

be known as an Equalization Fund for the support of the public

schools of the county, which Fund shall be distributed to the

school districts of the county as provided herein.

Sec. 4. On the petition of as many as one hundred (100) legally

qualified property taxpaying voters of any county which shall

have adopted the provisions of this Act, praying for the

authority to levy and collect said tax, the County Judge shall

immediately order an election to be held throughout the county,

said election to be held not more than thirty (30) days from the

date of such order. The County Judge shall give notice of such

election by publication of the order in some newspaper published

in the county for twenty (20) days prior to the date of such

election. Only legally qualified property taxpaying voters, who

own property in the county and who have duly rendered the same

for taxation, shall be allowed to vote in said election. The form

of ballot is substantially as follows:

"For County Tax."

"Against County Tax."

The Commissioners Court shall, at its next regular or special

meeting, canvass the returns of said election, and if a majority

of the votes cast shall favor such tax, the Court shall declare

the results and certify same to the County Board of School

Trustees and the County Tax Assessor and Collector shall be

authorized to assess and collect same. No election to revoke said

tax shall be ordered until the expiration of three (3) years from

the date of the election at which said tax was adopted.

Sec. 5. In the counties adopting the provisions of this law, the

County Tax Assessor shall assess all of the taxable property in

the county at the same rate of valuation as it is assessed for

State and county purposes, and the County Tax Collector shall

collect said tax at the same time and in the same manner as other

State and county taxes are collected. The Tax Collector shall

deposit the money collected from said tax in a separate fund to

be known as the County Equalization Fund for the support of the

public schools of the county. He shall have the same authority,

and the same laws shall apply in the collection of said tax as in

the collection of county ad valorem taxes. He shall, on or about

the 10th of each month, make a report to the County Board of

School Trustees and to the County Superintendent of Schools,

showing all moneys collected by him during the last month by said

tax, and shall each month place such funds in the Equalization

Fund. The County Superintendent shall keep a record, both

received and paid out, of all moneys from said Fund. The officers

assessing and collecting said equalization tax shall receive

therefor the same compensation as is paid for assessing and

collecting school taxes in common school districts; however, no

part of the moneys realized from said county-wide maintenance tax

shall be used to pay any present or future bond issues or

interest thereon, and the moneys received and held by independent

school districts shall be protected in accordance with the

existing depository laws. And the Tax Collector shall place to

the credit of the common school districts in such county such

moneys as are apportioned to them, which shall be protected as

provided by the existing depository laws.

Sec. 6. The Tax Collector, before entering upon the duties of his

office, shall enter into a bond, with two (2) or more good and

sufficient sureties, or surety bond, for the protection of said

Equalization Fund, said bond to be made payable to the County

Board of School Trustees. The County Board shall require a

similar bond of any and all other persons or corporations in

whose possession such funds may be kept.

Sec. 7. The County Board of School Trustees shall distribute the

money collected from any taxes levied by said district to the

common and independent districts of the county on a per capita

basis according to the number of scholastic pupils shown by the

last preceding official scholastic census, and county line

districts shall be eligible to receive such per capita

apportionment based upon the number of scholastic pupils residing

in the county of such equalization district, as shown by the

latest official scholastic census of such district. The County

Board of School Trustees shall issue warrants against such

Equalization Fund to the school district trustees on a per capita

basis of scholastic pupils in each district; provided that the

County Board may, from time to time, as the money is collected,

issue warrants to the various school districts in proportion to

the amount that each is entitled to receive on such per capita

basis of scholastic pupils in the respective districts.

Sec. 8. The several independent school districts and common

school districts in such county shall continue to have authority

to levy, assess, and collect the maintenance taxes theretofore

authorized by the property taxpayers in said respective

districts. This law shall not affect the right and duty of said

respective school districts to levy, assess, and collect taxes

within their respective districts for the payment of principal

and interest on bonded indebtedness of such districts. The

respective districts shall continue to levy, assess, and collect

taxes sufficient to pay principal of and interest on their bonds.

Provided, however, that nothing in this Act shall prevent the

proper authorities from collecting and enforcing, for the benefit

of the respective districts, any maintenance taxes levied before

this law becomes effective.

Sec. 9. This Act shall not have the effect of changing any duties

imposed on or powers conferred on the trustees of any common or

independent school districts situated in the counties covered by

this Act, unless and except as expressly provided herein, it

being the intention of this law that said respective Boards of

Trustees shall continue to administer their lawful duties and

powers as now authorized by law, but the equalization tax

authorized shall be levied by the County Board of School Trustees

and assessed and collected by the County Tax Assessor and

Collector.

Sec. 10. In case any clause, sentence, paragraph, section, or

part of this Act shall be held unconstitutional or void, then,

and in that event, it shall not affect any other clause,

sentence, paragraph, or section of this Act. All laws or parts of

laws, both general and special, in conflict with this Act are

hereby repealed.

Acts 1941, 47th Leg., p. 121, ch. 95.

Art. 2740f-4. COUNTY UNIT SYSTEM IN COUNTIES OF 10,339 TO 10,540;

POWERS AND DUTIES OF COMMISSIONERS' COURT.

Section 1. This Act is applicable to counties with a population

of not less than ten thousand, three hundred and thirty-nine

(10,339) and not more than ten thousand, five hundred and forty

(10,540), according to the latest Federal Census. Any county

coming within the terms of this Act shall have a County Unit

System of Education to the extent specified in this Act. For the

purpose of levying, assessing, and collecting a school

maintenance tax and for such further administrative functions as

are set forth herein, the territory of each of such counties is

hereby created into a school district, hereinafter described as

the county-wide district, the taxing power to be exercised as

hereinafter provided. There shall be exercised in and for the

entire territory of each of such counties, to the extent in this

Act prescribed, the taxing power conferred on school districts by

Article VII, Section 3 of the Constitution, but such taxing power

shall not be exercised until and unless authorized by a majority

of the qualified property taxpaying voters residing therein at an

election to be held for that purpose as hereinafter provided.

Whenever a petition is presented to the County Judge of any such

county, signed by at least one hundred (100) qualified property

taxpaying voters residing therein, asking that an election be

ordered for the purpose of determining whether or not a

maintenance tax shall be levied, assessed, and collected on all

taxable property within said county for the maintenance of public

schools therein, not exceeding Twenty-five (25) Cents on the one

hundred dollars of assessed valuation of taxable property, it

shall be the duty of the County Judge, immediately, to order an

election to be held within said county to detemine said question.

Notice of said election shall be given by publishing a copy of

the election order in a newspaper of general circulation in said

county once each week for at least two (2) weeks, the date of the

first publication to be not less than twenty (20) days prior to

the date fixed for holding said election. Further notice shall be

given by the posting of a copy of said election notice within the

boundaries of each independent and each common school district,

and one copy of said notice shall be posted at the courthouse

door. Said notice shall be posted at least twenty (20) days prior

to the date fixed for said election. Except as otherwise provided

herein, the manner of holding said election shall be controlled

by the General Election Laws of the State, and only resident,

qualified property taxpaying voters shall be permitted to vote at

said election. Said election shall be held at the usual voting

places in the several election precincts of such county. Said

election returns shall be made and delivered to the County Judge

and shall be canvassed by the Commissioners Court of such county

at its next regular or special meeting following said election. A

majority vote of those voting at said election shall be

sufficient to carry said election. The result of said election

shall be recorded in the Minutes of the Commissioners Court and

certified by the County Clerk and Ex Officio Clerk of the

Commissioners Court to the County Superintendent or Ex Officio

Superintendent of said county.

Sec. 2. In event said maintenance tax is adopted at such

election, after the result of the election has been certified to

the County Superintendent, he shall make a permanent record of

such certificate and shall send a certified copy of same to the

State Department of Education at Austin, Texas, for its

information and guidance.

Sec. 3. As soon as the Commissioners Court of such county has

determined the total of the assessed value of taxable property

according to the value fixed by the Board of Equalization, which

values shall be the same as those fixed for State and county

taxation purposes, subject thereafter to ordinary corrections, it

shall then perform the following duties:

(a) determine the estimated total receipts from the levying and

collecting of said Twenty-five (25) Cents tax on the property in

the county-wide district according to such valuation;

(b) to determine the estimated amount of money apportionable to

each scholastic on the basis of equal per capita distribution

according to the then current census of scholastics for the

several districts;

(c) to determine the estimated amount of such money available for

each common and independent school district according to such per

capita distribution;

(d) to cause the ex officio Clerk of such Court to communicate a

copy of the order fixing the estimated amount for each

independent school district to the president thereof and for each

common school district to the County Superintendent or ex officio

County Superintendent of such county.

Sec. 4. It shall be the duty of the Commissioners Court at the

time other taxes are levied in the county to levy a tax under

this law of Twenty-five (25) Cents on the one hundred dollars

valuation in said county for that year. Such taxes shall be

assessed by the Tax Assessor and collected by the Tax Collector

as other taxes are assessed and collected. The money collected

from said Twenty-five (25) Cents tax shall be distributed to the

various school districts in such county as follows:

All districts in the county shall receive the same amount of

money for each scholastic, for the maintenance of schools in such

district. No part of the moneys realized from said county-wide

maintenance tax shall be used to pay any present or future bond

issues or interest thereon. The Tax Collector shall, each month,

apportion to each district the pro rata part of the taxes

collected and dispose of same as hereinafter provided. The

valuations fixed by the County Board of Equalization for State

and county taxation purposes shall be used in computing said

taxes and in levying and collecting the same. The budget officer

of each school district in said county as provided by Statute,

and the trustees of each of said districts, after receiving the

notice of the estimate of the Commissioners Court as herein

provided for, and the notice of the State apportionment of public

school funds to said district, shall proceed to make and approve

the budget for their respective districts as provided by Acts

1931, Forty-second Legislature, Regular Session, page 339,

Chapter 206.

Sec. 5. As and when said taxes are collected by the Tax Collector

of the county, he shall make monthly settlements with the

independent school districts situated in such county, said moneys

to be received and held by said independent school districts and

protected in accordance with the existing depository laws. And

the Tax Collector shall place to the credit of the common school

districts in such county such moneys as are apportioned to them,

which shall be protected as provided by the existing depository

laws.

Sec. 6. The several independent school districts and common

school districts in such county shall continue to have authority

to levy, assess, and collect the maintenance taxes theretofore

authorized by the property taxpayers in said respective

districts, subject to the restrictions that after said

county-wide maintenance tax election has been carried and while

said tax is in full force and operation, said respective

independent school districts and common school districts shall

not thereafter levy, assess, and collect any special tax for

maintenance of schools, except in instances wherein the

apportionment made by the Commissioners Court, together with the

apportionment made by the State of Texas, produces an amount

inadequate to meet the approved budget of such district, and in

that event, such tax shall be levied in an amount to meet such

deficit, due allowance to be made for delinquencies and for costs

of collection. This law shall not affect the right and duty of

said respective school districts to levy, assess, and collect

taxes within their respective districts for the payment of

principal and interest on bonded indebtedness of such districts.

The respective districts shall continue to levy, assess, and

collect taxes sufficient to pay principal of and interest on

their bonds. Provided however, that nothing in this Act shall

prevent the proper authorities from collecting and enforcing, for

the benefit of the respective districts, any maintenance taxes

levied before this law becomes effective.

Sec. 7. Until and unless said county-wide maintenance tax has

been authorized at an election held in such county, the duties

and powers of the Commissioners Court shall not be considered as

having been changed, altered, or enlarged by this Act.

Sec. 8. This Act shall not have the effect of changing any duties

imposed on or powers conferred on the trustees of school

districts situated in the counties covered by this Act, unless

and except as expressly provided herein, it being the intention

of this law that said respective Boards of Trustees shall

continue to administer their lawful duties and powers except as

to the levying, assessing, and collecting of maintenance taxes,

and the powers and duties as to levying, assessing, and

collecting maintenance taxes shall remain unaffected except as

modified as provided herein.

Sec. 9. This Act shall be considered as cumulative of other laws

applicable to the counties affected, but in event any provision

of this law is inconsistent with any other applicable law, the

provisions of this Act shall prevail as to the counties affected.

All laws and parts of laws in conflict with the provisions of

this Act, in so far as they apply to the counties affected, are

hereby repealed.

Sec. 10. The Commissioners Court shall have advisory superivision

over the schools in the county to the extent that it shall be the

duty of the Court to render its advice on all administrative

matters submitted by the several Boards of Trustees.

Sec. 11. In event any section, paragraph, sentence, clause, or

phrase of this Act shall be held to be unconstitutional, such

holding shall not affect the other provisions of the Act no so

invalidated.

Acts 1941, 47th Leg., p. 400, ch. 233.

Art. 2740f-5. COUNTY UNIT SYSTEM IN COUNTIES OF 27,000 TO 30,000.

Taxing power

Section 1. Any county in this state, having a population of not

less than twenty-seven thousand (27,000) and not more than thirty

thousand (30,000) according to the last preceding Federal Census

and having an assessed valuation for ad valorem tax purposes of

not less than Seventy Million ($70,000,000.00) Dollars according

to the tax rolls of said county for the preceding year, shall

have a county unit system of education to the extent specified in

this Act, and for the purpose of levying, assessing and

collecting a school equalization tax, and for such other

administrative functions as are herein set forth; the territory

of each of such counties may be created into a county-wide school

district in the manner hereinafter provided and may exercise the

taxing power as hereinafter provided. There shall be exercised in

and for the entire territory of each of such counties, to the

extent in this Act prescribed, the taxing power conferred on

school districts by Article 7, Section 3, of the constitution,

but such taxing power shall not be exercised until and unless

authorized by a majority of the qualified property taxpaying

voters residing therein at an election to be held for that

purpose as hereinafter provided.

Election on adoption

Sec. 2. On the petition of as many as one hundred (100) legally

qualified voters of any county coming under the provisions of

this Act praying for the formation of such county-wide school

district, the County Judge, shall, within thirty (30) days, order

an election to be held throughout the county. The County Judge

shall give notice of the date of such election by publication of

the order in some newspaper published in the county for twenty

(20) days prior to the date of such election, and all legally

qualified voters shall be allowed to vote at said election. The

form of ballot shall be substantially as follows:

"For Equalization District"; or

"Against Equalization District".

The Commissioners Court shall at its next regular meeting canvass

the returns of said election, and if a majority of votes cast

shall favor the formation of such district, the court shall

declare the result thereof and declare the county-wide school

equalization district duly and legally created and the provisions

of this Act duly adopted.

Management; equalization tax

Sec. 3. The general management, supervision and control of the

public schools and of the educational interests of each county

adopting the provisions of this law shall be vested in the County

Board of School Trustees, except as otherwise provided by law,

and said Board shall perform such duties as are or may be

required of it by existing law and by the provisions of this Act

and shall constitute the Board of Trustees for such county-wide

district. Any such county-wide school equalization district

formed in the manner hereinabove provided may levy and collect

annually on all taxable property in the county an equalization

tax not to exceed Ten (10¢) cents on the One Hundred

($100.00) Dollars valuation of property situated in said county,

and the money derived from such tax shall be known as an

equalization fund for the support of the public schools of the

county, which fund shall be distributed to the school districts

of the county as provided herein.

Election on tax

Sec. 4. On the petition of as many as one hundred (100) legally

qualified property taxpaying voters of any county which shall

have adopted the provisions of this Act, praying for the

authority to levy and collect said tax, the County Judge shall

immediately order an election to be held throughout the county,

said election to be held not more than thirty (30) days from the

date of such order. The County Judge shall give notice of such

election by publication of the order in some newspaper published

in the county for twenty (20) days prior to the date of such

election. Only legally qualified property taxpaying voters, who

own property in the county and who have duly rendered the same

for taxation, shall be allowed to vote in said election. The form

of ballot is substantially as follows:

"For County Tax;" or

"Against County Tax"

The Commissioners Court shall, at its next regular meeting,

canvass the returns of said election, and if a majority of the

votes cast shall favor such tax, the court shall declare the

result and certify same to the County Board of School Trustees

and to the County Tax Assessor and Collector, and said Board of

County School Trustees shall thereupon be authorized to levy said

tax and the County Tax Assessor and Collector shall be authorized

to assess and collect same. No election to revoke said tax shall

be ordered until the expiration of three (3) years from the date

of the election at which said tax was adopted.

Assessment and collection of tax

Sec. 5. In the counties adopting the provisions of this law, the

County Tax Assessor shall assess all of the taxable property in

the county at the same rate of valuation as it is assessed for

state and county purposes, and the County Tax Collector shall

collect said tax at the same time and in the same manner as other

state and county taxes are collected. The Tax Collector shall

deposit the money collected from said tax in a separate fund to

be known as the County Equalization Fund for the support of the

public schools of the county. He shall have the same authority,

and the same laws shall apply in the collection of said tax as in

the collection of county ad valorem taxes. He shall, on or about

the 10th of each month, make a report to the County Board of

School Trustees and to the County Superintendent of Schools,

showing all moneys collected by him during the last month by said

tax, and shall each month place such funds in the equalization

fund. The County Superintendent shall keep a record, both

received and paid out, of all money from said fund. The officers

assessing and collecting said equalization tax shall receive

therefor the same compensation as is paid for assessing and

collecting school taxes in common school districts.

Bond

Sec. 6. The Tax Collector, before entering upon the duties of his

office, shall enter into a bond, with two (2) or more good and

sufficient sureties, or surety bond, for the protection of said

equalization fund, said bond to be made payable to the County

Board of School Trustees, and to be made in a sum not less than

double the amount of money which he may have in his possession of

said fund at any time. The amount of said bond shall be fixed by

the County Board of School Trustees. The County Board shall

require a similar bond of any and all other persons or

corporations in whose possession such funds may be kept.

Distribution of tax money

Sec. 7. The County Board of School Trustees shall distribute the

money collected from any taxes levied by said District under the

provisions of this Act to the common and independent districts of

the county according to the financial needs of said school

districts. The County Board of School Trustees shall determine

the needs of said respective school districts and allocate said

funds to said respective school districts so as to provide a

salary of not less than Two Thousand ($2,000.00) Dollars per year

to any teacher employed in any school within the county complying

with the provisions of this Act. If the funds received by any

such school district from the State Available School Fund, from

the rural aid funds provided by the state and from the local

taxes received by such school district, together with any funds

received from any other source, are insufficient to provide the

minimum salary, it shall be the duty of said County School Board

to provide from the funds derived by the tax levied under the

provisions of this Act sufficient funds to enable such school

district to pay said minimum salary. After said school trustees

shall have provided for the said minimum salary for all teachers

employed in the public schools of such county, it shall be their

duty to allocate and distribute the remaining funds provided by

the tax to be levied under the provisions of this Act in such

manner as to them shall appear best in assisting those schools

that are in most need of said funds.

Trustees' duties and powers not affected; levy and collection of

tax

Sec. 8. This Act shall not have the effect of changing any duties

imposed on or powers conferred on the trustees of any common or

independent school districts situated in the counties covered by

this Act, unless and except as expressly provided herein; it

being the intention of this law that said respective Boards of

Trustees shall continue to administer their lawful duties and

powers as now authorized by law, but the equalization tax

authorized shall be levied by the County Board of School Trustees

and assessed and collected by the County Tax Assessor and

Collector.

Partial invalidity; repeal of conflicting laws

Sec. 9. In case any clause, sentence, paragraph, section or part

of this Act shall be held unconstitutional or void, then, and in

that event, it shall not affect any other clause, sentence,

paragraph, section or part of this Act. All laws, or parts of

laws, both general and special, in conflict with this Act, are

hereby repealed.

Acts 1947, 50th Leg., p. 800, ch. 399.

Art. 2740g. COUNTY UNIT SCHOOL SYSTEM IN COUNTIES HAVING LARGE

AREAS IN REFORESTATION.

Taxing power

Section 1. Any county in this State wherein the United States

Government has acquired or shall hereafter acquire large tracts

of land containing one thousand (1,000) acres or more or wherein

such lands have been approved by the United States Government for

purchase for the purpose of reforestation and whose assessed

valuation of property is not less than Forty Million Dollars

($40,000,000), shall have a county unit system of education to

the extent specified in this Act, and for the purpose of levying,

assessing and collecting a school equalization tax, and for such

other administrative functions as are herein set forth; the

territory of each of such counties may be created into a county

wide school district in the manner hereinafter provided and may

exercise the taxing power as hereinafter provided. There shall be

exercised in and for the entire territory of each of such

counties, to the extent in this Act prescribed, the taxing power

conferred on school districts by Article 7, Section 3, of the

Constitution, but such taxing power shall not be exercised until

and unless authorized by a majority of the qualified property

taxpaying voters residing therein at an election to be held for

that purpose as hereinafter provided.

Petition, notice of election and ballot

Sec. 2. On the petition of as many as one hundred (100) legally

qualified voters of any county coming under the provisions of

this Act praying for the formation of such county wide school

district, the County Judge shall, within thirty (30) days, order

an election to be held throughout the county. The County Judge

shall give notice of the date of such election by publication of

the order in some newspaper published in the county for twenty

(20) days prior to the date of such election, and all legally

qualified voters shall be allowed to vote at said election. The

form of ballot shall be substantially as follows:

"For Equalization District"

"Against Equalization District"

The Commissioners Court shall at its next regular meeting canvass

the returns of said election, and if a majority of votes cast

shall favor the formation of such district, the Court shall

declare the result thereof and declare the county wide school

equalization district duly and legally created and the provisions

of this Act duly adopted.

Supervision by county board of trustees

Sec. 3. The general management, supervision and control of the

public schools and of the educational interests of each county

adopting the provisions of this law shall be vested in the county

board of school trustees, except as otherwise provided by law,

and said board shall perform such duties as are or may be

required of it by existing law and by the provisions of this Act

and shall constitute the board of trustees for such county wide

district. Any such county wide school equalization district

formed in the manner hereinabove provided may levy and collect

annually on all taxable property in the county an equalization

tax not to exceed twenty-five (25) cents on the One Hundred

Dollars ($100) valuation of property situated in said county, and

the money derived from such tax shall be known as an equalization

fund for the support of the public schools of the county, which

fund shall be distributed to the school districts of the county

as provided herein.

Petition and election for tax

Sec. 4. On the petition of as many as one hundred (100) legally

qualified property taxpaying voters of any county which shall

have adopted the provisions of this Act, praying for the

authority to levy and collect said tax, the County Judge shall

immediately order an election to be held throughout the county,

said election to be held not more than thirty (30) days from the

date of such order. The County Judge shall give notice of such

election by publication of the order in some newspaper published

in the county for twenty (20) days prior to the date of such

election. Only legally qualified property taxpaying voters, who

own property in the county and who have duly rendered the same

for taxation, shall be allowed to vote in said election. The form

of ballot is substantially as follows:

"For County Tax"

"Against County Tax"

The Commissioners Court shall, at its next regular meeting,

canvass the returns of said election, and if a majority of the

votes cast shall favor such tax, the Court shall declare the

result and certify same to the county board of school trustees

and to the county tax assessor and collector, and said board of

county school trustees shall thereupon be authorized to levy said

tax and the county tax assessor and collector shall be authorized

to assess and collect same. No election to revoke said tax shall

be ordered until the expiration of three (3) years from the date

of the election at which said tax was adopted.

Assessment and collection of tax, segregation as County

equalization fund

Sec. 5. In the counties adopting the provisions of this law, the

county tax assessor shall assess all of the taxable property in

the county at the same rate of valuation as it is assessed for

State and county purposes, and the county tax collector shall

collect said tax at the same time and in the same manner as other

State and county taxes are collected. The tax collector shall

deposit the money collected from said tax in a separate fund to

be known as the County Equalization Fund for the support of the

public schools of the county. He shall have the same authority,

and the same laws shall apply in the collection of said tax as in

the collection of county ad valorem taxes. He shall, on or about

the tenth of each month, make a report to the county board of

school trustees and to the county superintendent of schools,

showing all moneys collected by him during the last month by said

tax, and shall each month place such funds in the equalization

fund. The county superintendent shall keep a record, both

received and paid out, of all money from said fund. The officers

assessing and collecting said equalization tax shall receive

therefor the same compensation as is paid for assessing and

collecting school taxes in common school districts.

Bond of tax collector

Sec. 6. The tax collector, before entering upon the duties of his

office, shall enter into a bond, with two (2) or more good and

sufficient sureties, or surety bond, for the protection of said

equalization fund, said bond to be made payable to the county

board of school trustees, and to be made in a sum not less than

double the amount of money which he may have in his possession of

said fund at any time. The amount of said bond shall be fixed by

the county board of school trustees. The county board shall

require a similar bond of any and all other persons or

corporations in whose possession such funds may be kept.

Distribution of taxes collected

Sec. 7. The county board of school trustees shall distribute the

money collected from any taxes levied by said district to the

common and independent districts of the county on a per capita

basis according to the number of scholastic pupils shown by the

last preceding official scholastic census, and county line

districts shall be eligible to receive such per capita

apportionment based upon the number of scholastic pupils residing

in the county of such equalization district, as shown by the

latest official scholastic census of such district. The county

board of school trustees shall issue warrants against such

equalization fund to the school district trustees on a per capita

basis of scholastic pupils in each district; provided that the

county board may, from time to time, as the money is collected,

issue warrants to the various school districts in proportion to

the amount that each is entitled to receive on such per capita

basis of scholastic pupils in the respective districts.

Operation and effect of Act

Sec. 8. This Act shall not have the effect of changing any duties

imposed on or powers conferred on the trustees of any common or

independent school districts situated in the counties covered by

this Act, unless and except as expressly provided herein, it

being the intention of this law that said respective boards of

trustees shall continue to administer their lawful duties and

powers as now authorized by law, but the equalization tax

authorized shall be levied by the county board of school trustees

and assessed and collected by the county tax assessor and

collector.

Partial invalidity, repeals

Sec. 9. In case any clause, sentence, paragraph, section or part

of this Act shall be held unconstitutional or void, then, and in

that event, it shall not affect any other clause, sentence,

paragraph, section or part of this Act. All laws, or parts of

laws, both general and special, in conflict with this Act are

hereby repealed.

Acts 1935, 44th Leg., p. 284, ch. 103.

Art. 2740h. COMPENSATION OF MEMBERS OF BOARD OF COUNTY SCHOOL

TRUSTEES IN COUNTIES OF 8,470 TO 8,480 POPULATION. In all

counties having a total population of not more than thirty

thousand, nine hundred and twenty-five (30,925) and not less than

thirty thousand, nine hundred and fifteen (30,915), according to

the last preceding Federal Census, and at the same time in those

counties having a scholastic population of not more than eight

thousand, four hundred and eighty (8,480) and not less than eight

thousand, four hundred and seventy (8,470), according to the

latest scholastic census as contained in the Public School

Directory of the State Department of Education, the salary of a

member of a county board of school trustees shall be Five Dollars

($5) per day, provided that not more than twelve (12) meetings

shall be held in any fiscal year for which reimbursement is paid.

Acts 1939, 46th Leg., Spec.L., p. 690, Sec. 1.






TITLE 51. ELEEMOSYNARY INSTITUTIONS

CHAPTER 1. GENERAL PROVISIONS

VERNON'S CIVIL STATUTES

TITLE 51. ELEEMOSYNARY INSTITUTIONS

CHAPTER 1. GENERAL PROVISIONS

Art. 3183b-1. EMINENT DOMAIN BY CERTAIN NONPROFIT CHARITABLE

CORPORATIONS.

Nonprofit Charitable Corporation Affiliated with Medical Center

having Medical School in County of Over 600,000 Population

Sec. 1. Any nonprofit corporation incorporated under the laws of

this state for purely charitable purposes and which is directly

affiliated or associated with a medical center having a medical

school recognized by the Council on Medical Education and

Hospitals of the American Medical Association as an integral part

of its establishment, and which has for a purpose of its

incorporation the provision or support of medical facilities or

services for the use and benefit of the public, and which is

situated in any county of this state having a population in

excess of six hundred thousand (600,000) inhabitants according to

the most recent Federal Census shall have the power of eminent

domain and condemnation for the purposes set forth in Section 2

and Section 3 of this Act.

Acquisition of Lands Adjacent to Medical Center for Construction,

Maintenance and Operation of Facilities

Sec. 2. Any charitable corporation as defined in Section 1 of

this Act shall have the power of eminent domain and condemnation

for the purpose of acquiring lands adjacent or contiguous

(whether or not separated by public thoroughfares) to such

medical center upon which are to be constructed, maintained, and

operated as a part of the medical center, facilities dedicated to

medical care, teaching, and research for the public welfare,

including ancillary or service activities generally and

customarily recognized as essential to such facilities in a

medical center.

Acquisition of Lands Adjacent to Medical Center for Purpose of

Conveying or Leasing; Use of Lands

Sec. 3. Any charitable corporation as defined in Section 1 of

this Act shall have the power of eminent domain and condemnation

for the purpose of acquiring lands adjacent or contiguous

(whether or not separated by public thoroughfares) to such

medical center for the purpose of conveying or leasing such lands

in the manner set forth in Section 4 of this Act to any nonprofit

corporation, association, foundation or trust for the

construction, maintenance, and operation of facilities to be a

part of the medical center and dedicated to medical care,

teaching, or research for the public welfare, including ancillary

or service activities generally and customarily recognized as

essential to such facilities in a medical center.

Authority and Power to Control Property Acquired; Deeds of

Conveyance or Lease

Sec. 4. Any charitable corporation as defined in Section 1 of

this Act in the exercise of the power of eminent domain conferred

herein shall have full authority and power to control the

property acquired for the purposes authorized herein, and shall

have the authority to convey such property or to lease the same

for a period of ninety-nine (99) years with an option to renew.

Any deed of conveyance or lease as provided in Section 3 of this

Act shall set forth the defeasance or conditions under which the

property is conveyed or leased and the fact that it is dedicated

to medical care, teaching, or research for the public welfare.

Reversion of Title to Original Owner

Sec. 5. It is expressly provided that if any property acquired

under authority of this Act is not used for the purpose of

medical care, teaching, or research or essential ancillary and

service activities, but use for such purposes is abandoned, title

to the property shall revert to the original owner from whom such

property was acquired by condemnation pursuant to this Act, or to

his heirs, devisees, or assigns.

Sec. 6. (a) Except as provided by Subsection (b) of this

section, the power of eminent domain granted by this Act shall be

exercised in accordance with Chapter 21, Property Code.

(b) If a charitable corporation to which this Act applies seeks

to acquire any real property by condemnation or seeks to purchase

any real property that the corporation intends to use in a manner

that would not comply with any deed restriction that applies to

the property immediately before the purchase, before the

charitable corporation initiates condemnation proceedings or

records the deed conveying title to the property the charitable

corporation shall, in addition to providing any other notice

required by law, provide written notice by certified mail to the

owner of record, as recorded in the real property records of the

county, of each unit of real property:

(1) that the charitable corporation seeks to acquire or

purchase; or

(2) that is not more than 200 feet from any boundary of any unit

of real property the charitable corporation seeks to acquire or

purchase.

Acts 1959, 56th Leg., p. 367, ch. 178, eff. Aug. 11, 1959.

Amended by:

Acts 2005, 79th Leg., 2nd C.S., Ch.

1, Sec. 6, eff. November 18, 2005.






TITLE 58. EXPRESS COMPANIES



TITLE 61. FEES OF OFFICE

CHAPTER 2. ENUMERATION

VERNON'S CIVIL STATUTES

TITLE 61. FEES OF OFFICE

CHAPTER 2. ENUMERATION

Text of article effective until April 01, 2011

Art. 3922. RAILROAD COMMISSION. The Railroad Commission of Texas

shall be authorized to charge fees for copies of all papers

furnished by it, except such as may be furnished to some

department of the State government, as follows:

For copies of any paper, document or record in its office,

including certificate and seal, to be applied by the secretary,

for each one hundred words, fifteen cents; provided, that this

article shall not be construed to authorize the charging of such

fees for railroad companies or other persons for tariff sheets

for their own use, which such tariff sheets are in force.

The fees so charged and collected shall be accounted for by the

secretary of the Railroad Commission and paid into the Treasury

as provided in Article 3913.

Acts 1899, p. 297.






TITLE 66. FREE PASSES, FRANKS AND TRANSPORTATION



TITLE 70. HEADS OF DEPARTMENTS

CHAPTER 4. STATE-FEDERAL RELATIONS

VERNON'S CIVIL STATUTES

TITLE 70. HEADS OF DEPARTMENTS

CHAPTER 4. STATE-FEDERAL RELATIONS

Art. 4413d-3. CONTRACTS WITH FEDERAL GOVERNMENT FOR ERADICATION

OF NOXIOUS VEGETATION FROM STATE WATERS. The Parks and Wildlife

Department is hereby authorized to enter into contracts,

agreements or perform these services with departmental personnel,

for the eradication of noxious vegetation from the waters of this

state. Out of any money appropriated to the Parks and Wildlife

Department from the Land and Water Recreation and Safety Fund No.

63, for the fiscal biennium ending August 31, 1969, and ensuing

bienniums, the Department may expend the sum of $200,000, or so

much of this amount as may be needed to carry out the purposes of

this Act.

Acts 1967, 60th Leg., p. 1795, ch. 685, Sec. 1, eff. June 17,

1967. Amended by Acts 1969, 61st Leg., p. 1480, ch. 439, Sec. 1,

eff. June 4, 1969.



CHAPTER 7. INTERGOVERNMENTAL COOPERATION

VERNON'S CIVIL STATUTES

TITLE 70. HEADS OF DEPARTMENTS

CHAPTER 7. INTERGOVERNMENTAL COOPERATION

Art. 4413(32e). JOINT ADVISORY COMMITTEE ON GOVERNMENT

OPERATIONS.

Purpose

Sec. 1. The purpose of this Act is to promote the economical

delivery of the services provided by state government by means of

a comprehensive review of governmental structure and

administration.

Definitions

Sec. 2. In this Act:

(1) "Committee" means the Joint Advisory Committee on Government

Operations.

(2) "Departments and Agencies" means all departments, bureaus,

agencies, boards, commissions, and other instrumentalities of the

executive branch of the state government.

Creation of Committee

Sec. 3. There is created the Joint Advisory Committee on

Government Operations.

Membership

Sec. 4. (a) The committee consists of the lieutenant governor,

the speaker of the house of representatives, the secretary of

state, and other members appointed as provided by this section.

(b) The governor shall appoint nine persons, none of whom may be

members of the house or of the senate.

(c) The lieutenant governor shall appoint three members of the

senate.

(d) The speaker of the house of representatives shall appoint

three members of the house of representatives.

Terms and Vacancies

Sec. 5. (a) The initial members of the committee shall take

office within 30 days after the effective date of this Act and

shall serve until the expiration of the committee.

(b) Vacancies among the appointed members shall be filled for the

unexpired terms in the same manner as the original appointments

were made.

Compensation

Sec. 6. (a) Legislative members of the committee shall serve

without additional compensation. Each member shall be reimbursed

from the appropriate fund of the member's respective house for

travel, subsistence, and other necessary expenses incurred in

performing the duties of the committee.

(b) Persons appointed pursuant to Section 4(b) of this Act shall

serve without compensation but shall be reimbursed for travel,

subsistence, and other necessary expenses from appropriations

made by the legislature to the committee.

(c) The duties to be performed by each public official or

employee appointed to the committee shall be considered duties in

addition to those otherwise required by that person's office.

Officers

Sec. 7. The lieutenant governor shall serve as chairman of the

committee. The speaker of the house of representatives shall

serve as vice-chairman of the committee.

Quorum

Sec. 8. Ten members of the committee shall constitute a quorum

for the conduct of business.

Duties

Sec. 9. The committee shall:

(1) examine and evaluate the organization and methods of

operation of the departments and agencies of state government;

(2) develop proposals for improving the structure and

administration of state government in order to assure the

delivery of governmental services at the lowest possible cost;

(3) recommend policies and programs to minimize creation of new

departments and agencies of state government and to control the

growth of existing departments and agencies; and

(4) recommend suspension of government programs and services that

duplicate and exceed in cost those same services offered by

private business.

Powers

Sec. 10. The committee or any subcommittee of its membership

designated by the chairman may:

(1) appoint and fix the compensation of necessary staff,

including the retention of independent auditors;

(2) hold open hearings, take testimony, and administer oaths or

affirmations to witnesses;

(3) secure directly from any department or agency of state

government any information deemed necessary for the

implementation of this Act;

(4) make findings and issue reports in the execution of the

duties imposed by Section 9 of this Act.

Appropriations; Private Funds

Sec. 11. The legislature shall appropriate money necessary to

carry out the provisions of this Act in the General

Appropriations Act for the biennium ending August 31, 1977, or in

special appropriation acts for the purpose. Private funds

including public or private foundation funds may be used to

defray the cost of conducting any of the affairs of the committee

upon authorization by the committee.

Cooperation of Other Departments and Agencies

Sec. 12. (a) The Texas Legislative Council, the Legislative

Budget Board, the Legislative Audit Committee, the Advisory

Commission on Intergovernmental Relations, and the Division of

Planning Coordination shall, through their respective

administrative officers, furnish staff assistance to the

committee upon request.

(b) Each department and agency of state government is directed to

furnish assistance and information to the committee upon request.

Reports; Recommendations; Dissolution

Sec. 13. The committee may make an interim report on its

progress, together with any specific recommendations it may deem

desirable, to any session of the 64th Legislature, and shall make

its final report to the 65th Legislature not later than 30 days

after that legislature is organized. Unless extended by the 65th

Legislature, the committee is dissolved on May 31, 1977.

Acts 1975, 64th Leg., p. 949, ch. 357, eff. June 19, 1975.



CHAPTER 9. COMMISSIONS AND AGENCIES

VERNON'S CIVIL STATUTESTITLE 70. HEADS OF DEPARTMENTSCHAPTER 9. COMMISSIONS AND AGENCIESArt. 4413(34e). STATE TRUST FUNDS; PERIODIC REPORTING.DefinitionSec. 1. In this Act, "state trust fund" means the permanent school fund, the permanent university fund, the Teacher Retirement System of Texas trust fund, and those trust accounts administered by the Employees Retirement System of Texas.Reporting datesSec. 2. The manager of each state trust fund shall submit to the governor, the lieutenant governor, the speaker of the house of representatives, and the executive director of the State Pension Review Board:(1) not later than January 25 of each year, a report with the information required by Section 3 of this Act covering the last six months of the previous calendar year; and(2) not later than June 25 of each year, a report with the information required by Section 3 of this Act covering the first six months of that calendar year.Report contentsSec. 3. The report shall include the following:(1) the number of beneficiaries of the state trust fund;(2) the name of any individual responsible for administering the state trust fund and the discretionary investment authority granted to these individuals;(3) the investment objectives of the state trust fund;(4) the current end-of-month market value of the state trust fund;(5) the current book value of the state trust fund;(6) the names and amounts of the 10 largest stock holdings of the state trust fund along with the investment performance of these stock holdings during the last 12-month period;(7) the asset allocations of the state trust fund expressed in percentages of stocks, fixed income, real estate, cash, or other financial investments; and(8) the names and amounts of all investments made by the state trust fund in economically targeted investments.Economically targeted investmentSec. 4. In this Act, "economically targeted investment" means an investment in which at least 50 percent of the total investment is allocated to economic development within this state or investment in businesses or entities located within this state.Effect of actSec. 5. This Act shall not diminish, impair, contradict, or in any way affect the duties, powers, or authorities granted or imposed on a governing board of a state trust fund by the constitution or laws of this state.

Acts 1993, 73rd Leg., ch. 817, eff. Sept. 1, 1993.

Art. 4413(37). AUTOMOBILE BURGLARY AND THEFT PREVENTION AUTHORITY.DefinitionsSec. 1. In this article:(1) "Authority" means the Automobile Burglary and Theft Prevention Authority. Text of subdivision as amended by Acts 2007, 80th Leg., R.S., Ch. 308, Sec. 5 (2) "Economic automobile theft" means automobile burglary or theft committed for financial gain. Text of subdivision as amended by Acts 2007, 80th Leg., R.S., Ch. 927, Sec. 1 (2) "Economic motor vehicle theft" means motor vehicle theft committed for financial gain.(3) "Department" means the Texas Department of Motor Vehicles.(4) "Director" means the executive director of the Texas Department of Transportation.(5) "Motor vehicle" means a self-propelled vehicle or a vehicle, trailer, or semitrailer designed for use with a self-propelled vehicle. The term does not include a vehicle that runs exclusively on fixed rails or tracks or a piece of equipment operated solely on private property.Sec. 2. The Automobile Burglary and Theft Prevention Authority is established in the Texas Department of Motor Vehicles. The authority is not an advisory body to the Texas Department of Motor Vehicles.Appointment of AuthoritySec. 3. (a) The authority is composed of seven members.(b) The governor, with the advice and consent of the senate, shall appoint the following six members:(1) two representatives of motor vehicle insurance consumers;(2) two representatives of insurance companies writing motor vehicle insurance in this state; and(3) two representatives of law enforcement.(c) The director of the Department of Public Safety or the director's designee serves ex officio as the seventh member of the authority.(d) Appointments to the authority shall be made without regard to race, color, disability, sex, religion, age, or national origin of the appointees.(e) The six members of the authority appointed by the governor serve staggered six-year terms, with the terms of two members expiring February 1 of each odd-numbered year. If there is a vacancy during a term, the governor shall appoint a replacement who meets the requirements of the vacant office to fill the unexpired term.(f) It is a ground for removal from the authority if a member:(1) does not have at the time of appointment the qualifications required by Subsection (b) or is disqualified under Subsection (i) or (k) of this section;(2) does not maintain during service on the authority the qualifications required by Subsection (b) or becomes disqualified under Subsection (i) or (k) of this section;(3) cannot because of illness or disability discharge the member's duties for a substantial part of the term for which the member is appointed; or(4) is absent from more than half of the regularly scheduled authority meetings that the member is eligible to attend during a calendar year.(g) The validity of an action of the authority is not affected by the fact that it is taken when a ground for removal of a member of the authority exists.(h) If the director has knowledge that a potential ground for removal exists, the director shall notify the presiding officer of the authority of the potential ground. The presiding officer shall then notify the governor and the attorney general that a potential ground for removal exists. If the potential ground for removal involves the presiding officer, the director shall notify the next highest officer of the authority, who shall notify the governor and the attorney general that a potential ground for removal exists.(i) A person is not eligible for appointment as a representative of motor vehicle insurance consumers under Subsection (b)(1) of this section if the person or the person's spouse:(1) is registered, certified, or licensed by an occupational regulatory agency in the field of motor vehicle insurance or law enforcement;(2) is an officer, employee, or paid consultant of a Texas trade association in the field of motor vehicle insurance or law enforcement;(3) is employed by or participates in the management of a business entity or other organization receiving funds from the authority;(4) owns or controls, directly or indirectly, more than a 10-percent interest in a business entity or other organization receiving funds from the authority; or(5) uses or receives a substantial amount of tangible goods, services, or funds from the authority, other than reimbursement authorized by law for service on the board of the authority.(j) For purposes of Subsection (i)(2) of this section, a Texas trade association is a nonprofit, cooperative, and voluntarily joined association of business or professional competitors in this state designed to assist its members and its industry or profession in dealing with mutual business or professional problems and in promoting their common interest.(k) A person may not serve as a member of the authority or act as the general counsel to the authority if the person is required to register as a lobbyist under Chapter 305, Government Code, because of the person's activities for compensation on behalf of a profession related to law enforcement or motor vehicle insurance.(l) The director or the director's designee shall provide to members of the authority, as often as necessary, information regarding their qualifications for office under this article and their responsibilities under applicable laws relating to standards of conduct for state officers.ExpensesSec. 4. A member of the authority is not entitled to compensation but is entitled to reimbursement for expenses incurred in performing the member's duties at the rate provided in the General Appropriations Act.Officers; MeetingsSec. 5. (a) The governor shall designate a member of the authority as the presiding officer of the authority to serve in that capacity at the pleasure of the governor.(b) The authority shall meet at the call of the chairman or at the call of four members.(c) To be eligible to take office as a member of the authority, a person appointed to the authority must complete at least one course of a training program that complies with Subsection (d).(d) The training program required by Subsection (c) must provide information to the person regarding:(1) the enabling legislation that created the authority and its policymaking body to which the member is appointed to serve;(2) the programs operated by the authority;(3) the role and functions of the authority;(4) the rules of the authority and the department;(5) the current budget for the authority;(6) the results of the most recent formal audit of the authority;(7) the requirements of the:(A) open meetings law, Chapter 551, Government Code;(B) open records law, Chapter 552, Government Code; and(C) administrative procedure law, Chapter 2001, Government Code;(8) the requirements of the conflict-of-interest laws and other laws relating to public officials; and(9) any applicable ethics policies adopted by the department or the Texas Ethics Commission.(e) A person appointed to the authority is entitled to reimbursement for travel expenses incurred in attending the training program required by Subsection (c) as provided by the General Appropriations Act and as if the person were a member of the authority.Powers and DutiesSec. 6. (a) The authority shall adopt rules to implement its powers and duties.(b) The authority may solicit and accept gifts and grants.(c) The authority may use only staff of the department and may delegate authority to the staff as needed.(d) Not later than April 1 of each year, the authority shall report on its activities to the lieutenant governor and the speaker of the house of representatives.(e) The authority may be provided various services only by or through the department as needed to carry out its purposes, powers, and duties. These services may include, but are not limited to, legal services not provided by the attorney general, fiscal services, administrative services, and personnel services. Except as provided by this section, the authority may enter into contracts in its own name and on its own behalf with recipients of grants for purposes of this article.(f) The department shall provide personnel and services to the authority as agreed by the authority and the department.(g) The authority shall, in coordination with the department, develop and implement policies that clearly separate the policymaking responsibilities of the authority and the management responsibilities of the department.(h) The authority shall develop and implement policies that provide the public with a reasonable opportunity to appear before the authority and to speak on any issue under its jurisdiction.(i) The authority shall prepare annually a complete and detailed written report accounting for all funds received and disbursed by the authority during the preceding fiscal year. The annual report must meet the reporting requirements applicable to financial reporting provided in the General Appropriations Act.Power to RefundSec. 6A. (a) The authority may make determinations regarding the sufficiency of payments made by an "insurer" (as defined under Section 10 of this article) of fees collected pursuant to Section 10 of this article.(b) Pursuant to such determination, the authority may:(1) notify the comptroller that payments made by an insurer are sufficient; and(2) request the comptroller to draw warrants on the funds available to the authority for the purpose of refunding monies to an insurer.(c) The authority shall make the determination under Subsection (b) of this section as follows:(1) the two members of the authority who are representatives of insurance companies writing motor vehicle insurance in this state shall recuse themselves;(2) the remaining five members of the authority shall make the determination by a simple majority vote.(d) Determinations made under this section shall be performed in accordance with procedures set forth in rules adopted by the authority. The question of eligibility for a refund is not a contested case within the meaning of the Administrative Procedure Act (Chapter 2001, Government Code).(e) Repealed by Acts 1997, 75th Leg., ch. 305, Sec. 10(1), eff. Sept. 1, 1997.Plan of OperationSec. 7. (a) The authority shall develop and implement a plan of operation. Text of subsection as amended by Acts 2007, 80th Leg., R.S., Ch. 308, Sec. 8 (b) The plan of operation must include:(1) an assessment of the scope of the problems of automobile burglary or theft and economic automobile theft, including particular areas of the state where the problems are greatest;(2) an analysis of various methods of combating the problems of automobile burglary or theft and economic automobile theft;(3) a plan for providing financial support to combat automobile burglary or theft and economic automobile theft; and(4) an estimate of the funds required to implement the plan of operation. Text of subsection as amended by Acts 2007, 80th Leg., R.S., Ch. 927, Sec. 2 (b) The plan of operation must include:(1) an assessment of the scope of the problems of motor vehicle theft and economic motor vehicle theft, including particular areas of the state where the problems are greatest;(2) an analysis of various methods of combating the problems of motor vehicle theft and economic motor vehicle theft;(3) a plan for providing financial support to combat motor vehicle theft and economic motor vehicle theft; and(4) an estimate of the funds required to implement the plan of operation.Use of Appropriated FundsSec. 8. Text of subsection as amended by Acts 2007, 80th Leg., R.S., Ch. 308, Sec. 9 (a) Money appropriated to the department for authority purposes shall be used by the authority to pay the department for administrative costs and to achieve the purposes of this article, including:(1) establishing and funding the automobile registration program required by Section 9 of this article;(2) providing financial support to law enforcement agencies for economic automobile theft enforcement teams;(3) providing financial support to law enforcement agencies, local prosecutors, judicial agencies, and neighborhood, community, business, and nonprofit organizations for programs designed to reduce the incidence of economic automobile theft;(4) conducting educational programs designed to inform automobile owners of methods of preventing automobile burglary or theft;(5) providing equipment, for experimental purposes, to assist automobile owners in preventing automobile burglary or theft; and(6) establishing a uniform program to prevent stolen motor vehicles from entering Mexico. Text of subsection as amended by Acts 2007, 80th Leg., R.S., Ch. 927, Sec. 3 (a) Money appropriated to the department for authority purposes shall be used by the authority to pay the department for administrative costs and to achieve the purposes of this article, including:(1) establishing and funding the motor vehicle registration program required by Section 9 of this article;(2) providing financial support to law enforcement agencies for economic motor vehicle theft enforcement teams;(3) providing financial support to law enforcement agencies, local prosecutors, judicial agencies, and neighborhood, community, business, and nonprofit organizations for programs designed to reduce the incidence of economic motor vehicle theft;(4) conducting educational programs designed to inform motor vehicle owners of methods of preventing motor vehicle theft;(5) providing equipment, for experimental purposes, to assist motor vehicle owners in preventing motor vehicle theft; and(6) establishing a uniform program to prevent stolen motor vehicles from entering Mexico.(b) In any fiscal year, the amount of the administrative expenses of the authority, including salaries, travel and marketing expenses, and other overhead expenses may not exceed eight percent of the total expenditures of the authority.(c) The cost of personnel and services provided to the authority by the department and by the attorney general may be paid only from appropriations made for authority purposes. Appropriations made for authority purposes may not be used for any other purpose.Sec. 9. MOTOR VEHICLE REGISTRATION PROGRAM. (a) The authority shall develop a statewide motor vehicle registration program to be administered by the Department of Public Safety.(b) The authority shall identify a period of the day during which most motor vehicles are not used. An owner of a motor vehicle that does not usually use the motor vehicle during that period may register the motor vehicle with the Department of Public Safety in accordance with the program developed by the authority.(c) The authority shall develop a form for registration of a motor vehicle under the program. The form shall advise the owner of the motor vehicle of the provisions of Subsection (f) of this section. A motor vehicle may not be registered under the program unless the owner consents to the provisions of Subsection (f) of this section.(d) The program must provide a method for an owner to withdraw a motor vehicle from the program. The program may not require owners of motor vehicles to participate in the program.(e) The department shall issue to the owner of a motor vehicle registered under this section a decal or other appropriate identifying marker to be affixed to the motor vehicle to indicate that the motor vehicle is registered with the program.(f) A peace officer who observes a registered motor vehicle that is being operated during the period of the day identified by the authority under Subsection (b) of this section may stop the motor vehicle to determine whether the motor vehicle is being operated by the owner or with the owner's permission.(g) The Department of Public Safety shall adopt rules to administer the program and shall adopt fees in an amount sufficient to recover the cost of administering the program.FeeSec. 10. (a) In this section:(1) "Insurer" means any insurance company writing any form of motor vehicle insurance in this state, including an interinsurance or reciprocal exchange, mutual company, mutual association, or Lloyd's plan.(2) "Motor vehicle years of insurance" means the total number of years or portions of years during which a motor vehicle is covered by insurance.(b) An insurer shall pay to the authority a fee equal to $1 multiplied by the total number of motor vehicle years of insurance for insurance policies delivered, issued for delivery, or renewed by the insurer. The fee shall be paid not later than:(1) March 1 of each year for a policy issued, delivered, or renewed from July 1 through December 31 of the previous calendar year; and(2) August 1 of each year for a policy issued, delivered, or renewed from January 1 through June 30 of that year.(c) The fee imposed by this section is in addition to any other fee or tax imposed by law on an insurer.(d) The authority shall notify the State Board of Insurance of any insurer that fails to pay the fee required by this section, and the board may for that reason revoke the insurer's certificate of authority.(e) Repealed by Acts 1997, 75th Leg., ch. 305, Sec. 10(2), eff. Sept. 1, 1997. Text of section as amended by Acts 2007, 80th Leg., R.S., Ch. 927, Sec. 6 Sec. 11. PERFORMANCE REVIEW. (a) In this section, "motor vehicle theft rate" means the ratio of motor vehicle thefts in this state to the number of motor vehicles in this state. The ratio shall be based on statistical information provided by the Department of Public Safety's uniform crime reporting division. Text of subsection as amended by Acts 2007, 80th Leg., R.S., Ch. 308, Sec. 10 (a) In this section, "automobile theft rate" means the ratio of automobile burglaries or thefts in this state to the number of automobiles in this state. The ratio shall be based on statistical information provided by the Department of Public Safety's uniform crime reporting division.(b) The authority shall determine the motor vehicle theft rate as of the date a majority of the members of the authority are appointed and have qualified for office and shall report the rate to the lieutenant governor and the speaker of the house of representatives. The report required by this subsection shall be made not later than 30 days after the date on which a majority of the initial members of the authority are appointed and have qualified for office.Advisory CommitteesSec. 12. (a) The authority may establish advisory committees to advise it on any matter under the jurisdiction of the authority.(b) Section 2110.008, Government Code, does not apply to an advisory committee established under this section if the advisory committee is:(1) established for a specific and immediate need; and(2) dissolved before the first anniversary of the date the committee is created.(c) A member of an advisory committee may not be compensated by the authority for committee service but is entitled to reimbursement for actual and necessary expenses incurred in the performance of committee service.

Added by Acts 1991, 72nd Leg., ch. 243, Sec. 1, eff. June 6, 1991. Sec. 12 amended by Acts 1991, 72nd Leg., 1st C.S., ch. 17, Sec. 3.09, eff. Nov. 12, 1991; Sec. 11(c) amended by Acts 1993, 73rd Leg., ch. 47, Sec. 1, eff. Aug. 30, 1993. Amended by Acts 1995, 74th Leg., ch. 953, Sec. 1, eff. June 16, 1995; Sec. 1(3), (4) added by Acts 1997, 75th Leg., ch. 305, Sec. 1, eff. Sept. 1, 1997; Sec. 2 amended by Acts 1997, 75th Leg., ch. 305, Sec. 2, eff. Sept. 1, 1997; Sec. 3(d), (f), (h) amended by and Sec. 3(i) to (l) added by Acts 1997, 75th Leg., ch. 305, Sec. 3, eff. Sept. 1, 1997; Sec. 5(a) amended by and Sec. 5(c) to (e) added by Acts 1997, 75th Leg., ch. 305, Sec. 4, eff. Sept. 1, 1997; Sec. 6(c), (e) amended by and Sec. 6(f) to (i) added by Acts 1997, 75th Leg., ch. 305, Sec. 5, eff. Sept. 1, 1997; Sec. 6A(b) amended by Acts 1997, 75th Leg., ch. 305, Sec. 6, eff. Sept. 1, 1997; Sec. 6A(e) repealed by Acts 1997, 75th Leg., ch. 305, Sec. 10(1), eff. Sept. 1, 1997; Sec. 8 amended by Acts 1997, 75th Leg., ch. 305, Sec. 7, eff. Sept. 1, 1997; Sec. 8(b) amended by Acts 1997, 75th Leg., ch. 1423, Sec. 21.45, eff. Sept. 1, 1997; Sec. 9(g) amended by Acts 1997, 75th Leg., ch. 305, Sec. 8, eff. Sept. 1, 1997; Sec. 10(b) amended by Acts 1997, 75th Leg., ch. 305, Sec. 9, eff. Aug. 1, 1998; Sec. 10(e) repealed by Acts 1997, 75th Leg., ch. 305, Sec. 10(2), eff. Sept. 1, 1997; Sec. 12 repealed by Acts 1997, 75th Leg., ch. 305, Sec. 10(3), eff. Sept. 1, 1997; Sec. 12 added by Acts 2001, 77th Leg., ch. 102, Sec. 1, eff. May 11, 2001.Amended by: Acts 2007, 80th Leg., R.S., Ch. 308, Sec. 4, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 308, Sec. 5, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 308, Sec. 6, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 308, Sec. 7, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 308, Sec. 8, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 308, Sec. 9, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 308, Sec. 10, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 927, Sec. 1, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 927, Sec. 2, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 927, Sec. 3, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 927, Sec. 4, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 927, Sec. 5, eff. September 1, 2007.Acts 2007, 80th Leg., R.S., Ch. 927, Sec. 6, eff. September 1, 2007.Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 2V.01, eff. September 1, 2009.Acts 2009, 81st Leg., R.S., Ch. 933, Sec. 2V.02, eff. September 1, 2009.

Art. 4413(42a). JOINT ADVISORY COMMITTEE ON EDUCATIONAL SERVICES TO THE DEAF.PurposeSec. 1. The purpose of this Act is to promote the economical delivery of the educational services to the deaf provided by state governmental educational institutions by means of a comprehensive review of governmental structure and administration.DefinitionsSec. 2. In this Act:(1) "Committee" means the Joint Advisory Committee on Educational Services to the Deaf.(2) "Departments and agencies" means all departments, bureaus, agencies, boards, commissions, and other instrumentalities of the executive branch of state government which provide any type of educational services to the deaf or that train professionals to work with the deaf.(3) "Professionals" means persons trained as teachers, interpreters, and directors of teacher training programs, and ancillary personnel employed by educational institutions for the deaf.Creation of CommitteeSec. 3. There is created the Joint Advisory Committee on Educational Services to the Deaf.MembershipSec. 4. (a) The committee consists of the lieutenant governor, the speaker of the house of representatives, the secretary of state, and other members appointed as provided by this section.(b) The governor shall appoint six persons, none of whom may be members of the house or of the senate, two of these members being deaf consumers, two members being parents of deaf consumers, and two members being professionals serving the deaf as defined by this Act.(c) The lieutenant governor shall appoint one member of the senate.(d) The speaker of the house of representatives shall appoint one member of the house of representatives.Terms and VacanciesSec. 5. (a) The initial members of the committee shall take office within 30 days after the effective date of this Act and shall serve until the expiration of the committee.(b) Vacancies among the appointed members shall be filled for the unexpired terms in the same manner as the original appointments were made.CompensationSec. 6. (a) Legislative members of the committee shall serve without additional compensation. Each member shall be reimbursed from the appropriate fund of the member's respective house for travel, subsistence, and other necessary expenses incurred in performing the duties of the committee.(b) Persons appointed pursuant to Section 4(b) of this Act shall serve without compensation but shall be reimbursed for travel, subsistence, and other necessary expenses from appropriations made by the legislature to the committee.(c) The duties to be performed by each public official or employee appointed to the committee shall be considered duties in addition to those otherwise required by that person's office.OfficersSec. 7. The lieutenant governor shall serve as chairman of the committee. The speaker of the house of representatives shall serve as vice-chairman of the committee.QuorumSec. 8. Six members of the committee shall constitute a quorum for the conduct of business.DutiesSec. 9. The committee shall:(1) examine and evaluate the organization and methods of operation of the departments and agencies of state government related to educational programs for the deaf;(2) develop proposals for improving the structure and administration of state educational services to the deaf in order to assure the delivery of quality governmental services at the lowest possible cost;(3) recommend suspension of government programs and services that duplicate and exceed in cost those same services offered by private business; and(4) make findings and issue reports in the execution of the duties imposed by this section.PowersSec. 10. The committee or any subcommittees of its membership designated by the chairman may:(1) appoint and fix the compensation of necessary staff;(2) hold open hearings, take testimony, and administer oaths or affirmations to witnesses;(3) secure directly from any department or agency of state government any information deemed necessary for the implementation of this Act; and(4) make findings and issue reports in the execution of the duties imposed by Section 9 of this Act.Cooperation of Other Departments and AgenciesSec. 11. (a) The Texas Legislative Council, the Legislative Budget Board, the Legislative Audit Committee, the Texas Advisory Commission on Intergovernmental Relations, and the Division of Planning Coordination shall, through their respective administrative officers, furnish staff assistance to the committee upon request.(b) Each department and agency of state government is directed to furnish assistance and information to the committee upon request.Reports; Recommendations; DissolutionSec. 12. The committee may make an interim report on its progress, together with any specific recommendations it may deem desirable, to any session of the 65th Legislature, and shall make its final report to the 66th Legislature not later than 30 days after that legislature is organized. Unless extended by the 66th Legislature, the committee is dissolved on May 31, 1979.

Acts 1977, 65th Leg., p. 1694, ch. 672, eff. Aug. 29, 1977.

Art. 4413(47e-1). SUPERCONDUCTING SUPER COLLIDER FACILITY; ACTIVITIES NEAR SITE.DefinitionsSec. 1. In this Act:(1) "Interaction region of the super collider" means an area above, below, or adjacent to a tunnel or other improvement used in any way with the super collider or an area designated by the United States Department of Energy as an interaction region of the super collider.(2) "Super collider" means the superconducting super collider scientific project constructed and operated in Ellis County.Prohibited ActivitiesSec. 2. A person may not conduct blasting, rock quarry operations, or another activity that causes ground motion in excess of one micron in frequencies of five hertz or less as measured at an interaction region of the super collider.InjunctionSec. 3. The United States Department of Energy may bring an action to enjoin a violation of this Act.PenaltiesSec. 4. (a) A person who violates this Act commits an offense.(b) An offense under this section is punishable by a fine of not less than $100 or more than $1,000, confinement in jail for not more than one year, or both.

Acts 1993, 73rd Leg., ch. 281, Sec. 1 to 4, eff. Sept. 1, 1993.

Art. 4413(56a). INTERAGENCY ENERGY COUNCIL.DefinitionsSec. 2.01. In this article:(1) "Council" means the Interagency Energy Council.(2) "Participating agency" means the office of the comptroller of public accounts, the General Land Office, the Railroad Commission of Texas, or The University of Texas System.(3) "Plan" means the comprehensive oil and gas production reporting plan required by Section 2.03 of this article.Interagency Energy CouncilSec. 2.02. (a) The Interagency Energy Council is established.(b) The council consists of the following four members:(1) a representative from the office of the comptroller of public accounts designated by the comptroller;(2) a representative from the General Land Office designated by the commissioner;(3) a representative from the Railroad Commission of Texas designated by the chairman of the commission; and(4) a representative from The University of Texas System designated by the chief executive officer of the system.Comprehensive oil and gas production reportingSec. 2.03. (a) The council shall review each participating agency's existing policies and procedures for reporting oil and gas production and shall prepare and submit to the governor and the legislature not later than January 1, 1992, a comprehensive oil and gas production reporting plan that:(1) establishes a shared data base containing the taxable values, royalty payment information, and production variables needed by each participating agency to meet its responsibilities;(2) develops a unified and efficient audit process for participating agencies; and(3) simplifies tax reporting and royalty payment compliance, enforcement, and collection by providing verified production figures.(b) The plan shall include specific recommendations concerning:(1) a single automated, integrated and comprehensive production reporting system for use by all participating agencies to verify reported oil and gas production volumes and values, including procedures to search for failures to report and for errors in reporting and mechanisms for correcting errors;(2) coordinated participating agency audits, including simultaneous audits of participating agencies, the use of interagency audit teams, and the coordination of audit results;(3) integrated and simplified reporting requirements for oil and gas production volumes and values to elicit all data required by each participating agency; and(4) an integrated system for processing and allocating taxes, fees, royalties, and other payments that maximizes interest earned by the state.(c) In developing the unified production reporting form required under Subdivision (3) of Subsection (b) of this section, the council may consider the March 1, 1988, recommendations of the interagency energy council task force coordinating committee.Agency supportSec. 2.04. The participating agencies shall provide staff to perform research and analyses needed for preparing the plan and shall submit the results to the council in ample time for the preparation of the preliminary and final plans and the timely submission of the final plan to the governor and the legislature.Agency comment and approvalSec. 2.05. (a) Not later than December 1, 1991, the council shall submit for comment a preliminary plan to the chief executive officer of each participating agency.(b) Not later than January 1, 1992, the council shall complete and the chief executive officer of each participating agency shall approve a final plan. The chief executive officer of a participating agency who objects to a provision of the final plan may prepare comments to be submitted with the plan.CostsSec. 2.06. The costs of adopting and implementing a plan under this article shall be paid by funds appropriated for that purpose.Transfer of authority to comptrollerSec. 2.07. (a) If the council does not submit a plan to the legislature by January 1, 1992, the powers and duties of the council under this article are transferred to the comptroller as of the date and this section becomes effective.(b) Not later than March 1, 1992, the comptroller shall submit for comment a preliminary plan to the chief executive officer of each of the other participating agencies.(c) At least 30 days before adopting a revision to the plan, the comptroller shall submit the proposed change to each of the other participating agencies.(d) Not later than August 1, 1992, the comptroller shall adopt a final plan. Each participating agency shall implement the final plan not later than September 1, 1992, and shall implement any changes made by the comptroller to the plan as early as practicable.(e) The comptroller may revise the plan as the comptroller considers appropriate.

Acts 1991, 72nd Leg., 1st C.S., ch. 4, Sec. 2.01 to 2.07, eff. Aug. 22, 1991.






TITLE 71. HEALTH--PUBLIC

CHAPTER 1. HEALTH BOARDS AND LAWS

VERNON'S CIVIL STATUTES

TITLE 71. HEALTH--PUBLIC

CHAPTER 1. HEALTH BOARDS AND LAWS

Art. 4438g. CONDITIONS ON MEDICAID REIMBURSEMENT. The Texas

Department of Human Services shall not impose any conditions on

Medicaid reimbursement of rural health clinics that are more

stringent than those imposed by the Rural Health Clinic Services

Act of 1977 (Pub. L. No. 95-210) or the laws of this state

regulating the practice of medicine, pharmacy, or professional

nursing.

Acts 1989, 71st Leg., ch. 1027, Sec. 26, eff. Sept. 1, 1989.

Art. 4447cc. ENVIRONMENTAL, HEALTH, AND SAFETY AUDIT PRIVILEGE

ACT.

Short Title

Sec. 1. This Act may be cited as the Texas Environmental, Health,

and Safety Audit Privilege Act.

Purpose

Sec. 2. The purpose of this Act is to encourage voluntary

compliance with environmental and occupational health and safety

laws.

Definitions

Sec. 3. (a) In this Act:

(1) "Audit report" means an audit report described by Section 4

of this Act.

(2) "Environmental or health and safety law" means:

(A) a federal or state environmental or occupational health and

safety law; or

(B) a rule, regulation, or regional or local law adopted in

conjunction with a law described by Paragraph (A) of this

subdivision.

(3) "Environmental or health and safety audit" means a systematic

voluntary evaluation, review, or assessment of compliance with

environmental or health and safety laws or any permit issued

under those laws conducted by an owner or operator, an employee

of the owner or operator, or an independent contractor of:

(A) a regulated facility or operation; or

(B) an activity at a regulated facility or operation.

(4) "Owner or operator" means a person who owns or operates a

regulated facility or operation.

(5) "Penalty" means an administrative, civil, or criminal

sanction imposed by the state to punish a person for a violation

of a statute or rule. The term does not include a technical or

remedial provision ordered by a regulatory authority.

(6) "Person" means an individual, corporation, business trust,

partnership, association, and any other legal entity.

(7) "Regulated facility or operation" means a facility or

operation that is regulated under an environmental or health and

safety law.

(b) A person acts intentionally for purposes of this Act if the

person acts intentionally within the meaning of Section 6.03,

Penal Code.

(c) For purposes of this Act, a person acts knowingly, or with

knowledge, with respect to the nature of the person's conduct

when the person is aware of the person's physical acts. A person

acts knowingly, or with knowledge, with respect to the result of

the person's conduct when the person is aware that the conduct

will cause the result.

(d) A person acts recklessly or is reckless for purposes of this

Act if the person acts recklessly or is reckless within the

meaning of Section 6.03, Penal Code.

(e) To fully implement the privilege established by this Act, the

term "environmental or health and safety law" shall be construed

broadly.

Audit Report

Sec. 4. (a) An audit report is a report that includes each

document and communication, other than those set forth in Section

8 of this Act, produced from an environmental or health and

safety audit.

(b) General components that may be contained in a completed audit

report include:

(1) a report prepared by an auditor, monitor, or similar person,

which may include:

(A) a description of the scope of the audit;

(B) the information gained in the audit and findings,

conclusions, and recommendations; and

(C) exhibits and appendices;

(2) memoranda and documents analyzing all or a portion of the

materials described by Subdivision (1) of this subsection or

discussing implementation issues; and

(3) an implementation plan or tracking system to correct past

noncompliance, improve current compliance, or prevent future

noncompliance.

(c) The types of exhibits and appendices that may be contained in

an audit report include supporting information that is collected

or developed for the primary purpose of and in the course of an

environmental or health and safety audit, including:

(1) interviews with current or former employees;

(2) field notes and records of observations;

(3) findings, opinions, suggestions, conclusions, guidance,

notes, drafts, and memoranda;

(4) legal analyses;

(5) drawings;

(6) photographs;

(7) laboratory analyses and other analytical data;

(8) computer-generated or electronically recorded information;

(9) maps, charts, graphs, and surveys; and

(10) other communications associated with an environmental or

health and safety audit.

(d) To facilitate identification, each document in an audit

report should be labeled "COMPLIANCE REPORT: PRIVILEGED

DOCUMENT," or labeled with words of similar import. Failure to

label a document under this section does not constitute a waiver

of the audit privilege or create a presumption that the privilege

does or does not apply.

(e) Once initiated, an audit shall be completed within a

reasonable time not to exceed six months unless an extension is

approved by the governmental entity with regulatory authority

over the regulated facility or operation based on reasonable

grounds.

Privilege

Sec. 5. (a) An audit report is privileged as provided in this

section.

(b) Except as provided in Sections 6, 7, and 8 of this Act, any

part of an audit report is privileged and is not admissible as

evidence or subject to discovery in:

(1) a civil action, whether legal or equitable; or

(2) an administrative proceeding.

(c) A person, when called or subpoenaed as a witness, cannot be

compelled to testify or produce a document related to an

environmental or health and safety audit if:

(1) the testimony or document discloses any item listed in

Section 4 of this Act that was made as part of the preparation of

an environmental or health and safety audit report and that is

addressed in a privileged part of an audit report; and

(2) for purposes of this subsection only, the person is:

(A) a person who conducted any portion of the audit but did not

personally observe the physical events;

(B) a person to whom the audit results are disclosed under

Section 6(b) of this Act; or

(C) a custodian of the audit results.

(d) A person who conducts or participates in the preparation of

an environmental or health and safety audit and who has actually

observed physical events of violation, may testify about those

events but may not be compelled to testify about or produce

documents related to the preparation of or any privileged part of

an environmental or health and safety audit or any item listed in

Section 4 of this Act.

(e) An employee of a state agency may not request, review, or

otherwise use an audit report during an agency inspection of a

regulated facility or operation, or an activity of a regulated

facility or operation.

(f) A party asserting the privilege described in this section has

the burden of establishing the applicability of the privilege.

Exception: Waiver

Sec. 6. (a) The privilege described by Section 5 of this Act does

not apply to the extent the privilege is expressly waived by the

owner or operator who prepared the audit report or caused the

report to be prepared.

(b) Disclosure of an audit report or any information generated by

an environmental or health and safety audit does not waive the

privilege established by Section 5 of this Act if the disclosure:

(1) is made to address or correct a matter raised by the

environmental or health and safety audit and is made only to:

(A) a person employed by the owner or operator, including

temporary and contract employees;

(B) a legal representative of the owner or operator;

(C) an officer or director of the regulated facility or operation

or a partner of the owner or operator; or

(D) an independent contractor retained by the owner or operator;

(2) is made under the terms of a confidentiality agreement

between the person for whom the audit report was prepared or the

owner or operator of the audited facility or operation and:

(A) a partner or potential partner of the owner or operator of

the facility or operation;

(B) a transferee or potential transferee of the facility or

operation;

(C) a lender or potential lender for the facility or operation;

(D) a governmental official of a state; or

(E) a person or entity engaged in the business of insuring,

underwriting, or indemnifying the facility or operation; or

(3) is made under a claim of confidentiality to a governmental

official or agency by the person for whom the audit report was

prepared or by the owner or operator.

(c) A party to a confidentiality agreement described in

Subsection (b)(2) of this section who violates that agreement is

liable for damages caused by the disclosure and for any other

penalties stipulated in the confidentiality agreement.

(d) Information that is disclosed under Subsection (b)(3) of this

section is confidential and is not subject to disclosure under

Chapter 552, Government Code. A public entity, public employee,

or public official who discloses information in violation of this

subsection is subject to any penalty provided in Chapter 552,

Government Code. It is an affirmative defense to the clerical

dissemination of a privileged audit report that the report was

not clearly labeled "COMPLIANCE REPORT: PRIVILEGED DOCUMENT" or

words of similar import. The lack of labeling may not be raised

as a defense if the entity, employee, or official knew or had

reason to know that the document was a privileged audit report.

(e) Nothing in this section shall be construed to circumvent the

protections provided by federal or state law for individuals that

disclose information to law enforcement authorities.

Exception: Disclosure Required by Court or Administrative

Hearings Official

Sec. 7. (a) A court or administrative hearings official with

competent jurisdiction may require disclosure of a portion of an

audit report in a civil or administrative proceeding if the court

or administrative hearings official determines, after an in

camera review consistent with the appropriate rules of procedure,

that:

(1) the privilege is asserted for a fraudulent purpose;

(2) the portion of the audit report is not subject to the

privilege under Section 8 of this Act; or

(3) the portion of the audit report shows evidence of

noncompliance with an environmental or health and safety law and

appropriate efforts to achieve compliance with the law were not

promptly initiated and pursued with reasonable diligence after

discovery of noncompliance.

(b) A party seeking disclosure under this section has the burden

of proving that Subsection (a)(1), (2), or (3) of this section

applies.

(c) Notwithstanding Chapter 2001, Government Code, a decision of

an administrative hearings official under Subsection (a)(1), (2),

or (3) of this section is directly appealable to a court of

competent jurisdiction without disclosure of the audit report to

any person unless so ordered by the court.

(d) A person claiming the privilege is subject to sanctions as

provided by Rule 215 of the Texas Rules of Civil Procedure or to

a fine not to exceed $10,000 if the court finds, consistent with

fundamental due process, that the person intentionally or

knowingly claimed the privilege for unprotected information as

provided in Section 8 of this Act.

(e) A determination of a court under this section is subject to

interlocutory appeal to an appropriate appellate court.

Nonprivileged Materials

Sec. 8. (a) The privilege described in this Act does not apply

to:

(1) a document, communication, datum, or report or other

information required by a regulatory agency to be collected,

developed, maintained, or reported under a federal or state

environmental or health and safety law;

(2) information obtained by observation, sampling, or monitoring

by a regulatory agency; or

(3) information obtained from a source not involved in the

preparation of the environmental or health and safety audit

report.

(b) This section does not limit the right of a person to agree to

conduct and disclose an audit report.

Review of Privileged Documents by Governmental Authority

Sec. 9. (a) Where an audit report is obtained, reviewed, or used

in a criminal proceeding, the administrative or civil evidentiary

privilege created by this Act is not waived or eliminated for any

other purpose.

(b) Notwithstanding the privilege established under this Act, a

regulatory agency may review information that is required to be

available under a specific state or federal law, but such review

does not waive or eliminate the administrative or civil

evidentiary privilege where applicable.

(c) If information is required to be available to the public by

operation of a specific state or federal law, the governmental

authority shall notify the person claiming the privilege of the

potential for public disclosure prior to obtaining such

information under Subsection (a) or (b).

(d) If privileged information is disclosed under Subsection (b)

or (c), on the motion of a party, a court or the appropriate

administrative official shall suppress evidence offered in any

civil or administrative proceeding that arises or is derived from

review, disclosure, or use of information obtained under this

section if the review, disclosure, or use is not authorized under

Section 8. A party having received information under Subsection

(b) or (c) has the burden of proving that the evidence offered

did not arise and was not derived from the review of privileged

information.

Voluntary Disclosure; Immunity

Sec. 10. (a) Except as provided by this section, a person who

makes a voluntary disclosure of a violation of an environmental

or health and safety law is immune from an administrative or

civil penalty for the violation disclosed.

(b) A disclosure is voluntary only if:

(1) the disclosure was made promptly after knowledge of the

information disclosed is obtained by the person;

(2) the disclosure was made in writing by certified mail to an

agency that has regulatory authority with regard to the violation

disclosed;

(3) an investigation of the violation was not initiated or the

violation was not independently detected by an agency with

enforcement jurisdiction before the disclosure was made using

certified mail;

(4) the disclosure arises out of a voluntary environmental or

health and safety audit;

(5) the person who makes the disclosure initiates an appropriate

effort to achieve compliance, pursues that effort with due

diligence, and corrects the noncompliance within a reasonable

time;

(6) the person making the disclosure cooperates with the

appropriate agency in connection with an investigation of the

issues identified in the disclosure; and

(7) the violation did not result in injury or imminent and

substantial risk of serious injury to one or more persons at the

site or off-site substantial actual harm or imminent and

substantial risk of harm to persons, property, or the

environment.

(c) A disclosure is not voluntary for purposes of this section if

it is a report to a regulatory agency required solely by a

specific condition of an enforcement order or decree.

(d) The immunity established by Subsection (a) of this section

does not apply and an administrative or civil penalty may be

imposed under applicable law if:

(1) the person who made the disclosure intentionally or knowingly

committed or was responsible within the meaning of Section 7.02,

Penal Code, for the commission of the disclosed violation;

(2) the person who made the disclosure recklessly committed or

was responsible within the meaning of Section 7.02, Penal Code,

for the commission of the disclosed violation and the violation

resulted in substantial injury to one or more persons at the site

or off-site harm to persons, property, or the environment;

(3) the offense was committed intentionally or knowingly by a

member of the person's management or an agent of the person and

the person's policies or lack of prevention systems contributed

materially to the occurrence of the violation;

(4) the offense was committed recklessly by a member of the

person's management or an agent of the person, the person's

policies or lack of prevention systems contributed materially to

the occurrence of the violation, and the violation resulted in

substantial injury to one or more persons at the site or off-site

harm to persons, property, or the environment; or

(5) the violation has resulted in a substantial economic benefit

which gives the violator a clear advantage over its business

competitors.

(e) A penalty that is imposed under Subsection (d) of this

section should, to the extent appropriate, be mitigated by

factors such as:

(1) the voluntariness of the disclosure;

(2) efforts by the disclosing party to conduct environmental or

health and safety audits;

(3) remediation;

(4) cooperation with government officials investigating the

disclosed violation; or

(5) other relevant considerations.

(f) In a civil or administrative enforcement action brought

against a person for a violation for which the person claims to

have made a voluntary disclosure, the person claiming the

immunity has the burden of establishing a prima facie case that

the disclosure was voluntary. After the person claiming the

immunity establishes a prima facie case of voluntary disclosure,

other than a case in which under Subsection (d) of this section

immunity does not apply, the enforcement authority has the burden

of rebutting the presumption by a preponderance of the evidence

or, in a criminal case, by proof beyond a reasonable doubt.

(g) In order to receive immunity under this section, a facility

conducting an environmental or health and safety audit under this

Act must give notice to an appropriate regulatory agency of the

fact that it is planning to commence the audit. The notice shall

specify the facility or portion of the facility to be audited,

the anticipated time the audit will begin, and the general scope

of the audit. The notice may provide notification of more than

one scheduled environmental or health and safety audit at a time.

(h) The immunity under this section does not apply if a court or

administrative law judge finds that the person claiming the

immunity has, after the effective date of this Act, (1)

repeatedly or continuously committed significant violations, and

(2) not attempted to bring the facility or operation into

compliance, so as to constitute a pattern of disregard of

environmental or health and safety laws. In order to be

considered a "pattern," the person must have committed a series

of violations that were due to separate and distinct events

within a three-year period at the same facility or operation.

(i) A violation that has been voluntarily disclosed and to which

immunity applies must be identified in a compliance history

report as being voluntarily disclosed.

Circumvention by Rule Prohibited

Sec. 11. A regulatory agency may not adopt a rule or impose a

condition that circumvents the purpose of this Act.

Applicability

Sec. 12. The privilege created by this Act applies to

environmental or health and safety audits that are conducted on

or after the effective date of this Act.

Relationship to Other Recognized Privileges

Sec. 13. This Act does not limit, waive, or abrogate the scope or

nature of any statutory or common law privilege, including the

work product doctrine and the attorney-client privilege.

Acts 1995, 74th Leg., ch. 219, Sec. 1 to 13, eff. May 23, 1995.

Sec. 5(b) amended by Acts 1997, 75th Leg., ch. 206, Sec. 1, eff.

Sept. 1, 1997; Sec. 6(b) amended by Acts 1997, 75th Leg., ch.

206, Sec. 2, eff. Sept. 1, 1997; Sec. 6(d) amended by Acts 1997,

75th Leg., ch. 206, Sec. 3, eff. Sept. 1, 1997; Sec. 6(e) added

by Acts 1997, 75th Leg., ch. 206, Sec. 2, eff. Sept. 1, 1997;

Sec. 7(a) amended by Acts 1997, 75th Leg., ch. 206, Sec. 5, eff.

Sept. 1, 1997; Sec. 7(d) amended by Acts 1997, 75th Leg., ch.

206, Sec. 4, eff. Sept. 1, 1997; Sec. 9 amended by Acts 1997,

75th Leg., ch. 206, Sec. 6, eff. Sept. 1, 1997; Sec. 10(a), (b),

(d), (f), (h) amended by Acts 1997, 75th Leg., ch. 206, Sec. 7,

eff. Sept. 1, 1997.



CHAPTER 4A. SANITATION AND HEALTH PROTECTION

VERNON'S CIVIL STATUTES

TITLE 71. HEALTH--PUBLIC

CHAPTER 4A. SANITATION AND HEALTH PROTECTION

Art. 4477-7j. GAINES COUNTY SOLID WASTE MANAGEMENT ACT.

ARTICLE 1. GENERAL PROVISIONS

Purpose

Sec. 1.01. The purpose of this Act is to establish an

instrumentality to develop and carry out for Gaines County a

regional water quality protection program through solid waste

management and regulation of waste disposal in accordance with

state law.

Findings and declaration of policy

Sec. 1.02. (a) The legislature finds that:

(1) the quality of water in Gaines County may be materially

affected by the management of solid waste throughout the county;

(2) a countywide or regional effort to provide for the management

of solid waste in accordance with state and federal law is far

more effective than each incorporated or unincorporated community

providing solid waste management services;

(3) solid waste, as well as other waste, may impair water quality

by seepage or drainage; and

(4) creation of the Gaines County Solid Waste Management District

would advance the established policy of this state to maintain

the quality of the water in the state consistent with:

(A) the public health and public enjoyment;

(B) the propagation and protection of terrestrial and aquatic

life;

(C) the operation of existing industries; and

(D) the economic development of the state.

(b) The legislature finds that this Act is in compliance with

Article XVI, Sections 59(d) and (e), of the Texas Constitution

and that the legislature has the power and authority to enact

this Act.

(c) The legislature finds that all of the area included in the

district is benefited by the exercise of the power conferred by

this Act.

Definitions

Sec. 1.03. In this Act:

(1) "Board" means the board of directors of the district.

(2) "Commission" means the Texas Water Commission.

(3) "County" means Gaines County, Texas.

(4) "Department" means the Texas Department of Health.

(5) "Director" means a member of the board.

(6) "District" means the Gaines County Solid Waste Management

District created under this Act.

(7) "Industrial solid waste" has the meaning assigned by Section

361.003, Health and Safety Code.

(8) "Local government" means an incorporated municipality, a

county, or a water or other special district or authority acting

under Article III, Sections 52(b)(1) and (2), or Article XVI,

Section 59, of the Texas Constitution.

(9) "Municipal solid waste" has the meaning assigned by Section

361.003, Health and Safety Code.

(10) "Outside the district" means the area contained in counties

adjacent to the district.

(11) "Person" means an individual, public or private corporation,

political subdivision, governmental agency, municipality,

copartnership, association, firm, trust, estate, or any other

legal entity.

(12) "Resource recovery facility" means a facility used to store,

handle, sort, bail, recycle, process, and recover solid waste.

(13) "Rule" includes regulation.

(14) "Sewage" has the meaning assigned by Section 366.002, Health

and Safety Code.

(15) "Solid waste" has the meaning assigned by Section 361.003,

Health and Safety Code.

(16) "Solid waste management system" means a system for

controlling all aspects of the collection, handling,

transportation, processing, recovery, and disposal of solid

waste.

(17) "Water" means groundwater, percolating or otherwise, lakes,

bays, ponds, springs, rivers, streams, creeks, and all other

bodies of surface water, natural or artificial, that are wholly

or partially within the district.

(18) "Water pollution" means the alteration of the physical,

chemical, or biological quality of or the contamination of water

that renders the water harmful, detrimental, or injurious to

humans, animal life, vegetation, or property, or to public

health, safety, or welfare, or that impairs the usefulness or the

public enjoyment of the water for any lawful or reasonable

purpose.

ARTICLE 2. CREATION OF DISTRICT; INITIAL APPOINTMENT OF BOARD

Creation of district

Sec. 2.01. Pursuant to Article XVI, Section 59, of the Texas

Constitution, a conservation and reclamation district to be known

as the Gaines County Solid Waste Management District is created

as a governmental agency and body politic and corporate of the

state.

Description

Sec. 2.02. The district's territory consists of the area within

the boundaries of Gaines County.

Appointment of initial directors

Sec. 2.03. (a) On or after the effective date of this Act, the

Commissioners Court of Gaines County shall appoint three persons,

the governing body of the city of Seminole shall appoint two

persons, and the governing body of the city of Seagraves shall

appoint two persons to serve as initial directors of the

district. The four persons appointed by the governing bodies of

the cities of Seminole and Seagraves shall represent the

municipalities within the county, and the three persons appointed

by the Commissioners Court of Gaines County shall represent the

unincorporated areas of the county. In addition, the board of

regents of The University of Texas System shall appoint one

person to serve as an ex-officio, nonvoting director of the

district.

(b) A vacancy on the initial board shall be filled in the same

manner as the original appointment for the unexpired term.

(c) The Commissioners Court of Gaines County and the governing

bodies of the cities of Seminole and Seagraves shall each appoint

one initial director to serve a term expiring on May 1 of the

first year after the year in which the original appointment is

made. In addition, the Commissioners Court of Gaines County shall

appoint two initial directors and the governing bodies of the

cities of Seminole and Seagraves shall each appoint one initial

director to serve terms expiring on May 1 of the second year

after the year in which the original appointment is made. The

initial ex-officio member serves a term expiring on May 1 of the

second year after the year in which the original appointment is

made. Successor directors serve two-year terms.

Confirmation and tax election

Sec. 2.04. The directors shall call and hold an election within

the boundaries of the proposed district to determine if the

proposed district will be created and a tax authorized.

Notice of election

Sec. 2.05. (a) Notice of the confirmation and tax election shall

state the day and places for holding the election, the

proposition to be voted on, and list the appointed directors.

(b) The board shall publish the notice of the election one time

in one or more newspapers of general circulation in the proposed

district. The notice must be published before the 35th day before

the date set for the election.

Ballot proposition

Sec. 2.06. The ballot shall be printed to permit voting for or

against the proposition: "The creation of the Gaines County Solid

Waste Management District and the levy of a maintenance and

operating tax in an amount not to exceed five cents on each $100

valuation." The ballot shall include the names of the persons

appointed as directors for the district.

Canvassing returns

Sec. 2.07. (a) Immediately after the confirmation and tax

election, the presiding judge of each polling place shall deliver

returns of the election to the board, and the board shall canvass

the returns and declare the result.

(b) If a majority of the votes cast at the election favor

creation of the district, the board shall declare the district

created and shall enter the results in its minutes. If a majority

of the votes cast at the election are against the creation of the

district, the board shall declare that the creation of the

district was defeated and shall enter the results in its minutes.

The board shall file a copy of the election results with the

commission.

(c) If a majority of the voters at the election vote against the

creation of the district, the board may call and hold additional

confirmation and tax elections, but another election to confirm

creation of the district may not be called and held by the board

before the first anniversary of the most recent confirmation and

tax election. If the creation of the district is not confirmed on

or before the fifth anniversary of the effective date of this

Act, this Act expires.

Bond proposition at creation election

Sec. 2.08. At an election to confirm creation of the district and

authorize the levy of taxes, the board may include a separate

proposition on the ballot to approve the issuance by the district

of bonds payable wholly or partially from property taxes. The

notice of the election under Section 2.05 of this Act must state

the bond proposition that is to appear on the ballot. The ballot

shall be printed to permit voting for or against the proposition:

"The issuance of bonds in the amount of $__________ payable

wholly (or partially) from property taxes for (STATE PURPOSE FOR

WHICH BOND PROCEEDS TO BE USED) and the levy of taxes in payment

of those bonds." If a majority of the voters at the election

approve the bond proposition, the board shall declare the result

and enter it in its minutes, and the district, if its creation is

confirmed, may issue the bonds in the amount authorized for the

purpose authorized and may levy and collect taxes necessary to

pay the principal of and interest on the bonds. If a majority of

the voters at the election do not approve the bond proposition,

the temporary board shall declare the result and enter it in its

minutes, and the district, if its creation is confirmed, may not

issue the bonds payable in whole or in part by property taxes.

The board shall file a copy of the bond election results with the

commission.

ARTICLE 3. DISTRICT ADMINISTRATION

Board of directors

Sec. 3.01. (a) The district is governed by a board of directors

composed of seven voting members and one ex-officio nonvoting

member who are appointed as provided by this Act. However, the

district shall change to a system of electing the voting

directors if:

(1) the Commissioners Court of Gaines County and the governing

bodies of the cities of Seminole and Seagraves each pass a

resolution calling for the election of the directors; or

(2) the board receives a petition signed by at least 150

registered voters of Gaines County calling for the election of

the directors.

(b) If the resolution is passed or the petition presented to the

board as provided by Subsection (a) of this section, a directors'

election shall be held on the first Saturday in May that occurs

after the resolution is passed or the petition presented. The

board by order may postpone the election date for one year if:

(1) the election will occur within 60 days after the date the

resolution is passed or the petition is presented; or

(2) the board determines that there is not sufficient time to

comply with the requirements of law and to order the election.

(c) The change to a system of electing the voting directors does

not apply to or affect the ex-officio nonvoting director

appointed by the board of regents of The University of Texas

System.

Method of election

Sec. 3.02. (a) If directors are elected, one director shall be

elected from each commissioner precinct and three directors shall

be elected from the district at large.

(b) At the initial election of directors, the candidate receiving

the highest number of votes from a commissioner precinct is the

director for that precinct, and the three candidates receiving

the highest number of votes from the district at large are the

directors for the district at large. If two or more persons tie

for the third-highest vote, the Commissioners Court of Gaines

County shall select the third member from those trying for the

place.

(c) The candidates elected from the odd-numbered precincts and

the two candidates elected from the district at large who receive

the highest number of votes at the initial election serve for a

term of two years. The candidates elected from the even-numbered

precincts and the candidate elected from the district at large

who receives the third-highest number of votes at that election

serve for a term of one year.

(d) After the initial election of directors, an election shall be

held on the first Saturday in May each year and the appropriate

number of successor directors shall be elected for two-year

terms.

Qualifications for office

Sec. 3.03. (a) To be eligible to be appointed as, to be a

candidate for, or to serve as a voting director, a person must

be:

(1) a resident of the district; and

(2) a qualified voter.

(b) In addition to the qualifications required by Subsection (a)

of this section, a person who is elected from a commissioner

precinct or who is appointed to fill a vacancy for a commissioner

precinct must be a resident of that commissioner precinct.

(c) Each voting director must execute a bond in the amount of

$5,000 with a corporate surety authorized to do business in this

state and conditioned on the faithful performance of the

director's duties.

Application for election

Sec. 3.04. (a) A person who wishes to have the person's name

printed on the ballot at a directors' election as a candidate for

director shall file an application with the secretary of the

district.

(b) The application must specify the commissioner precinct the

candidate wishes to represent or specify that the candidate

wishes to represent the district at large.

Beginning of director's term

Sec. 3.05. A director shall take office at the first regular

meeting of the board in May following the director's appointment

or election and qualification.

Vacancy on board

Sec. 3.06. (a) If the directors are appointed, a vacancy on the

board shall be filled in the same manner as the original

appointment for the unexpired term.

(b) If the directors are elected, the vacancy of an elected

director's position on the board shall be filled by appointment

of the remaining members of the board until the next election of

directors for the district. If that position is not scheduled to

be filled at that election, the person elected to fill the

position serves only for the remainder of the unexpired term.

Oath

Sec. 3.07. Each director shall file the statement and take the

constitutional oath of office required of state officers.

Organization of board

Sec. 3.08. (a) After each annual appointment or election of

directors, the board shall hold a regular meeting in May at the

district office and shall organize by electing from the members

of the board one person to serve as chairman, one person to serve

as vice-chairman, and one person to serve as secretary.

(b) A person selected to serve as chairman, vice-chairman, or

secretary serves in that capacity for a term of one year.

(c) The chairman shall preside over meetings of the board, and in

the chairman's absence the vice-chairman shall preside.

(d) The chairman, vice-chairman, and secretary shall perform the

duties and may exercise the powers specifically given them by

this Act or by orders of the board.

Meeting and actions of the board

Sec. 3.09. (a) The board shall meet at least one time each month

and may meet at any other time.

(b) A majority of the voting members of the board constitute a

quorum for the transaction of business of the district.

(c) Except as otherwise provided by this Act, the vote of a

majority of the voting directors is required for board action.

(d) The board shall adopt bylaws at its first meeting or as soon

after the first meeting as practicable. The board's bylaws must

prescribe the powers, duties, and procedures for removal from a

board office.

Other officers

Sec. 3.10. (a) The board may appoint a treasurer and an attorney

for the district.

(b) The persons appointed under this section are entitled to the

compensation provided by the district's budget.

(c) The person appointed as treasurer shall execute a bond in the

amount determined by the board, payable to the district,

conditioned on the faithful performance of the treasurer's

duties. The district shall pay for the bond.

Interest in contract

Sec. 3.11. A director who is financially interested in a contract

to be executed by the district for the purchase of property or

the construction of facilities shall disclose that fact to the

other directors and may not vote on the acceptance of the

contract.

Director's compensation

Sec. 3.12. (a) A director is entitled to receive $25 a day and

reimbursement for actual and necessary expenses incurred:

(1) for each day the director attends meetings of the board; and

(2) for each day the director attends to the business of the

district that is authorized by board resolution or motion.

(b) A director is not entitled to receive a per diem allowance

for more than 30 days in any one calendar year.

General manager; personnel

Sec. 3.13. (a) The board may employ a general manager for a term

and salary set by the board.

(b) The general manager is the chief executive officer of the

district. Under policies established by the board, the general

manager is responsible to the board for:

(1) administering the directives of the board;

(2) keeping the district's records, including minutes of the

board's meetings;

(3) coordinating with state, federal, and local agencies;

(4) developing plans and programs for the board's approval;

(5) hiring, supervising, training, and discharging district

employees;

(6) contracting for or retaining technical, scientific, legal,

fiscal, and other professional services; and

(7) performing any other duty assigned to the general manager by

the board.

(c) The board may discharge the general manager on a majority

vote of all of the voting directors.

Director's and employee's bonds

Sec. 3.14. (a) The general manager and each employee of the

district charged with the collection, custody, or payment of any

money of the district shall execute a fidelity bond. The board

shall approve the form, amount, and surety of the bond.

(b) The district shall pay the premiums on the employees' bonds

under this section.

Principal office

Sec. 3.15. The district shall maintain its principal office

inside the district's boundaries.

Records

Sec. 3.16. (a) The district shall keep complete and accurate

accounts of its business transactions in accordance with

generally accepted methods of accounting.

(b) The district shall keep complete and accurate minutes of its

meetings.

(c) The district shall maintain its accounts, contracts,

documents, minutes, and other records at its principal office.

(d) Neither the board nor its employees may disclose a district

record that relates to trade secrets or the economics of an

industry's operations.

Contracts

Sec. 3.17. The board may enter into contracts for administration

or services as provided by this Act, and those contracts shall be

executed by the board in the name of the district.

Supervision of district

Sec. 3.18. The district is subject to the continuing right of

supervision by the state, in accordance with state law.

Suits; payment of judgments

Sec. 3.19. (a) The district may, through its board, sue and be

sued in any court of this state in the name of the district.

Service of process in a suit may be had by serving the general

manager or other officers appointed by the board.

(b) The courts of this state shall take judicial notice of the

creation of the district.

(c) A court of this state that renders a money judgment against

the district may require the board to pay the judgment from money

in the district depository that is not dedicated to the payment

of any indebtedness of the district.

Seal

Sec. 3.20. The board shall adopt a seal for the district and may

alter the form of the seal from time to time.

ARTICLE 4. DISTRICT POWERS AND DUTIES

General powers and duties

Sec. 4.01. (a) The district shall administer and enforce this Act

and shall use its facilities and powers to accomplish the

purposes of this Act.

(b) After notice and hearing, the board may adopt rules necessary

to carry out this Act. The board shall adopt rules providing

procedures for giving notice and holding hearings.

(c) The district shall prepare and adopt plans for and shall

purchase, obtain permits for, construct, acquire, own, operate,

maintain, repair, improve, and extend inside and outside the

boundaries of the district any works, improvements, landfills,

recycling facilities, waste-to-energy facilities, composting

facilities, transfer stations, storage sites, and other

facilities, plants, pipelines, equipment, and appliances

necessary to transport, process, dispose of, and control solid

waste and to protect groundwater within the district in

accordance with state law.

(d) The district shall acquire all permits required by state law

that are necessary to carry out this article.

(e) The district may conduct studies and research for the

disposal of solid waste and the protection of water within the

district.

(f) The regulatory powers of the district under this Act extend

to every person within the district.

(g) Except as expressly limited by this Act, the district has all

powers, rights, and privileges necessary and convenient for

accomplishing the purposes of this Act conferred by general law

on a conservation and reclamation district created under Article

XVI, Section 59, of the Texas Constitution.

(h) Subject only to the authority vested in other entities by

general law, including those vested in the commission by Chapter

26, Water Code, and those vested in the department by Chapter

361, Health and Safety Code, the district may control water

pollution within the district.

(i) The powers granted to the district by this Act are cumulative

of all powers granted by other laws that are by their terms

applicable to the district.

(j) The district may not provide solid waste collection services

without an interlocal agreement approved by the county, the city

of Seminole, and the city of Seagraves. However, the district

shall purchase equipment, facilities, containers, and other

necessary items for collection services if the district adopts a

recycling program.

(k) The district may not contract with a person outside the

boundaries of the district to provide to that person solid waste

management services or any other service authorized under this

Act.

Gifts, grants, loans, and other funds

Sec. 4.02. To carry out any purposes or powers under this Act,

the district may apply for, accept, receive, and administer

gifts, grants, loans, and other funds available from any source.

Consultation, contracts, and cooperation with other governmental

agencies and entities

Sec. 4.03. To carry out any purposes or powers under this Act,

the district may advise, consult, contract, and cooperate with

the federal government and its agencies, the state and its

agencies, local governments, and private entities.

Acquisition of property

Sec. 4.04. The district may acquire by gift, grant, devise,

purchase, or lease any land, easements, rights-of-way, and other

property interests inside the district necessary to carry out the

powers and duties provided by this Act.

Eminent domain

Sec. 4.05. (a) The district may acquire land within the district

for the purposes authorized by Section 4.01(c) of this Act by

condemnation if the board determines, after notice and hearing,

that it is necessary.

(b) The district must exercise the power of eminent domain in the

manner provided by Chapter 21, Property Code, but the district is

not required to:

(1) deposit in the trial court money or a bond as provided by

Section 21.021(a), Property Code;

(2) pay in advance or give bond or other security for costs in

the trial court;

(3) give bond for the issuance of a temporary restraining order

or a temporary injunction; or

(4) give bond for costs or supersedeas on an appeal or writ of

error.

(c) If the district, in the exercise of the power of eminent

domain, requires relocating, raising, lowering, rerouting,

changing the grade, or altering the construction of any railroad,

highway, pipeline, or electric transmission and electric

distribution, telegraph or telephone lines, conduits, poles or

facilities, the district must bear the actual cost of relocating,

raising, lowering, rerouting, changing the grade, or altering the

construction to provide comparable replacement without

enhancement of facilities, after deducting the net salvage value

derived from the old facility.

Authority to enter into construction, renovation, and repair

contracts

Sec. 4.06. The district may contract with any person to

construct, renovate, or repair any of its works, improvements, or

facilities, or other plants, pipelines, equipment, and appliances

and, from time to time, make improvements to them.

Bids on contracts

Sec. 4.07. Contracts entered into under Section 4.06 of this Act

requiring an expenditure of more than $15,000 may be made only

after competitive bidding as provided by Subchapter B, Chapter

271, Local Government Code.

Attachments to contracts

Sec. 4.08. A contract entered into under Section 4.06 of this Act

must contain, or have attached to it, the specifications, plans,

and details for work included in the contract, and work shall be

done according to those plans and specifications under the

supervision of the district.

Execution and availability of contracts

Sec. 4.09. (a) A contract entered into under Section 4.06 of this

Act must be in writing and signed by the contractor and a

representative of the district designated by the board.

(b) The contract shall be kept in the district's office and must

be available for public inspection.

Contractor's bond

Sec. 4.10. (a) A contractor shall execute a bond in an amount

determined by the board, not to exceed the contract price,

payable to the district and approved by the board, conditioned on

the faithful performance of the obligations, agreements, and

covenants of the contract.

(b) The bond must provide that if the contractor defaults on the

contract, the contractor will pay to the district all damages

sustained as a result of the default. The bond shall be deposited

in the district's depository, and a copy of the bond shall be

kept in the district's office.

Monitoring work

Sec. 4.11. (a) The board has control of construction, renovation,

or repairs being done for the district under a contract entered

into under Section 4.06 of this Act and shall determine whether

or not the contract is being fulfilled.

(b) The board shall have the construction, renovation, or repair

work inspected by engineers, inspectors, and personnel of the

district.

(c) During the progress of the work, the engineers, inspectors,

and personnel doing the inspections shall submit to the board

written reports that show whether or not the contractor is

complying with the contract.

(d) On completion of construction, renovation, or repair work,

the engineers, inspectors, and personnel shall submit to the

board a final detailed written report including information

necessary to show whether or not the contractor has fully

complied with the contract.

Payment for work

Sec. 4.12. (a) The district shall pay the contract price of

construction, renovation, or repair contracts in accordance with

this section.

(b) The district shall make progress payments under contracts

monthly as the work proceeds or at more frequent intervals as

determined by the board.

(c) If requested by the board, the contractor shall furnish an

analysis of the total contract price showing the amount included

for each principal category of the work, in such detail as

requested, to provide a basis for determining progress payments.

(d) In making progress payments, 10 percent of the estimated

amount shall be retained until final completion and acceptance of

the contract work. However, if the board, at any time after 50

percent of the work has been completed, finds that satisfactory

progress is being made, it may authorize any of the remaining

progress payments to be made in full. Also, if the work is

substantially complete, the board, if it finds the amount

retained to be in excess of the amount adequate for the

protection of the district, may release to the contractor all or

a portion of the excess amount.

(e) On completion and acceptance of each separate project, work,

or other division of the contract, on which the price is stated

separately in the contract, payment may be made without retention

of a percentage.

(f) When work is completed according to the terms of the

contract, the board shall draw a warrant on the depository to pay

any balance due on the contract.

Contracts for purchase of vehicles, equipment, and supplies over

$15,000

Sec. 4.13. (a) If the estimated amount of a proposed contract for

the purchase of vehicles, equipment, or supplies is more than

$15,000, the board shall ask for competitive bids as provided by

Section 4.07 of this Act.

(b) This section does not apply to purchase of property from

public agencies or to contracts for personal or professional

services.

Entry on land

Sec. 4.14. (a) The directors, the engineer, and the employees of

the district may go on any land inside or outside the boundaries

of the district to make surveys and examine the land with

reference to the location of works, improvements, and waste

disposal, treatment, and other facilities, plants, pipelines,

equipment, and appliances and to attend to business of the

district.

(b) Before a director, engineer, or employee enters on the land,

the landowner must grant written permission or five days' written

notice must be given to the landowner.

(c) If any activities of the district on the land cause damages

to the land or property, the land or property shall be restored

as nearly as possible to its original state. The district shall

pay the cost of the restoration.

Right to use road right-of-way

Sec. 4.15. (a) The district has a right-of-way along and across

all public state or county roads or highways; provided that a

governmental entity having jurisdiction of such right-of-way may

designate the place upon the right-of-way the facilities of the

district shall be installed and may require the relocation of the

facilities of the district to accommodate any widening or

changing of traffic lanes.

(b) The district may not proceed with any action to change,

alter, or damage facilities or property of the state without

having first obtained the written consent of the governmental

entity having control and jurisdiction of such facilities or

property.

Fees and charges

Sec. 4.16. (a) The board may adopt and enforce all necessary

charges, fees, or rentals, in addition to taxes, for providing

any district facilities or services.

(b) The board may require a deposit for any services or

facilities furnished and may or may not provide that the deposit

will bear interest. The interest, if any, may accrue to the

deposit or be used to offset amounts due.

(c) The board may discontinue a facility or service to prevent an

abuse or enforce payment of an unpaid charge, fee, or rental due

the district, including taxes that have been due for not less

than six months.

Acquisition of existing facilities

Sec. 4.17. If the district acquires existing works, improvements,

facilities, plants, pipelines, equipment, and appliances that are

completed, partially completed, or under construction, the

district may assume the contracts and obligations of the previous

owner and perform the obligations of the previous owner in the

same manner and to the same extent that any other purchaser or

assignee would be bound.

Solid waste resource recovery facilities

Sec. 4.18. The district may construct or acquire and operate

solid waste resource recovery facilities inside the district.

Regulation of solid waste management

Sec. 4.19. The district shall comply with all standards, laws,

and rules relating to the operation for all aspects of solid

waste handling, including storage, collection, recycling,

incineration, sanitary landfill, or composting.

On-site sewage disposal systems

Sec. 4.20. (a) The district may apply to the department for

designation as an authorized agent to implement and enforce

on-site sewage disposal rules under Chapter 366, Health and

Safety Code.

(b) If the district finds that due to the nature of the soil or

drainage in the area it is necessary to prevent water pollution

that may injure the public health, the district by rule may:

(1) provide limits on the number and kind of septic tanks in an

area defined by the rule;

(2) prohibit the use of septic tanks in the area; or

(3) prohibit the installation of new septic tanks in the area.

(c) The board shall consult the department and the commission

before the adoption of a rule under Subsection (b) of this

section.

(d) The board may not issue a rule under Subsection (b) of this

section without first holding a public hearing in the area to be

affected by the rule.

Solid waste management contracts

Sec. 4.21. (a) Unless otherwise provided by this Act, the

district may contract to provide solid waste management services

inside the district.

(b) The district shall set fees in a contract under Subsection

(a) of this section after considering:

(1) the quality of the waste;

(2) the quantity of the waste;

(3) the difficulty encountered in treating or disposing of the

waste;

(4) operation and maintenance expenses and debt retirement

services; and

(5) any other reasonable considerations.

Areawide waste treatment

Sec. 4.22. The powers and duties conferred on the district are

granted subject to the state policy to encourage the development

and use of regional and integrated solid waste management systems

to serve the needs of the citizens of the state.

ARTICLE 5. DISTRICT FINANCES

Fiscal year

Sec. 5.01. (a) The district operates on the fiscal year

established by the board.

(b) The fiscal year may not be changed more than once in a

24-month period.

Annual audit

Sec. 5.02. Annually, the board shall have an audit made of the

financial condition of the district.

Annual budget

Sec. 5.03. (a) The board shall prepare and approve an annual

budget for the district.

(b) The budget shall contain a complete financial statement,

including a statement of:

(1) the outstanding obligations of the district;

(2) the amount of cash on hand to the credit of each fund of the

district;

(3) the amount of money received by the district from all sources

during the previous year;

(4) the amount of money available to the district from all

sources during the ensuing year;

(5) the amount of the balances expected at the end of the year in

which the budget is being prepared;

(6) the estimated amount of revenues and balances available to

cover the proposed budget; and

(7) the estimated tax rate that will be required.

Amending budget

Sec. 5.04. After adoption, the annual budget may be amended on

the board's approval.

Limitation on expenditure

Sec. 5.05. Money may not be spent for an expense not included in

the annual budget or an amendment to it unless the board by order

declares the expense to be necessary.

Sworn statement

Sec. 5.06. As soon as practicable after the close of the fiscal

year, the treasurer of the district shall prepare for the board a

sworn statement of the amount of money that belongs to the

district and an account of the disbursements of that money.

Depository

Sec. 5.07. (a) The board shall name one or more banks to serve as

depository for district funds.

(b) District funds, other than those transmitted to a bank for

payment of bonds issued by the district, shall be deposited as

received with the depository bank and must remain on deposit.

This section does not limit the power of the board to invest the

district's funds as provided by Section 5.08 of this Act.

(c) Before the district deposits funds in a bank in an amount

that exceeds the maximum amount secured by the Federal Deposit

Insurance Corporation, the bank must execute a bond or provide

other security in an amount sufficient to secure from loss the

district's funds that exceed the amount secured by the Federal

Deposit Insurance Corporation.

Investments

Sec. 5.08. (a) Funds of the district may be invested and

reinvested by the board or its authorized representative in those

investments specified by Article 836 or 837, Revised Statutes, or

the Public Funds Investment Act of 1987 (Article 842a-2, Vernon's

Texas Civil Statutes).

(b) Funds of the district may be placed in certificates of

deposit of state or national banks or state or federal savings

and loan associations within the state provided that funds are

secured in the manner required for the security of the funds of

counties of the state.

(c) The board by resolution may provide that an authorized

representative of the district may invest and reinvest the funds

of the district and provide for money to be withdrawn from the

appropriate accounts of the district for investments on terms the

board considers advisable.

Payment of expenses

Sec. 5.09. (a) The district's directors may pay all costs and

expenses necessarily incurred in the creation, organization, and

operation of the district, legal fees, and other incidental

expenses and may reimburse any person for money advanced for

those purposes.

(b) Payments may be made from money obtained from the sale of

bonds issued by the district or out of taxes, fees, or other

revenues of the district.

Borrowing money

Sec. 5.10. The district may borrow money for any purpose

authorized under this Act or any combination of those purposes.

ARTICLE 6. BONDS

Authority to issue bonds

Sec. 6.01. The board may issue and sell bonds in the name of the

district to acquire land and construct works, improvements, and

waste disposal, treatment, and other facilities, plants,

pipelines, equipment, and appliances as provided by this Act.

Bond payment

Sec. 6.02. The board may provide for the payment of the principal

of and interest on the bonds:

(1) from the levy and collection of property taxes on all taxable

property within the district;

(2) by pledging all or part of the designated revenues from the

ownership or operation of the district's works, improvements, and

facilities; or

(3) from a combination of the sources listed by Subdivisions (1)

and (2) of this section.

Bond election

Sec. 6.03. (a) Bonds may not be issued by the district until

authorized by a majority vote of individuals qualified to vote

and actually voting in the area within the boundaries of the

district at an election called and held for that purpose.

(b) The board may order a bond election. The order calling the

election must state the nature and the date of the election, the

hours during which the polls will be open, the location of the

polling places, the amount of bonds to be authorized, and the

maximum maturity of the bonds.

(c) Notice of a bond election must be given as provided by the

Election Code.

(d) At an election to authorize bonds, the ballot must be printed

to provide for voting for or against the issuance of bonds and

the levy of property taxes for payment of the bonds.

(e) The board shall canvass the returns and declare the results

of the election. If a majority of the votes cast at the election

favor the issuance of the bonds, the bonds may be issued by the

board, but if a majority of the votes cast at the election do not

favor issuance of the bonds, the bonds may not be issued.

Terms; form

Sec. 6.04. (a) The district may issue its bonds in various series

or issues.

(b) Bonds may mature serially or otherwise not more than 50 years

after the date of issuance and shall bear interest at a rate

permitted by state law.

(c) The district's bonds and interest coupons, if any, are

investment securities under the terms of Chapter 8, Business

& Commerce Code, and may be issued registrable as to

principal or as to principal and interest or may be issued in

book entry form and may be made redeemable before maturity at the

option of the district or may contain a mandatory redemption

provision.

(d) The district's bonds may be issued in the form,

denominations, and manner and under the terms, conditions, and

details and shall be signed and executed as provided by the board

in the resolution or order authorizing the bonds.

Bond provisions

Sec. 6.05. (a) In the orders or resolutions authorizing the

issuance of bonds, including refunding bonds, the board may

provide for the flow of funds, the establishment and maintenance

of the interest and sinking fund, the reserve fund, and other

funds and may make additional covenants with respect to the bonds

and the pledged fees.

(b) The orders or resolutions of the board authorizing the

issuance of bonds may prohibit the further issuance of bonds or

other obligations payable from the pledged fees or may reserve

the right to issue additional bonds to be secured by a pledge of

and payable from the fees on a parity with or subordinate to the

pledge in support of the bonds being issued.

(c) The orders or resolutions of the board issuing bonds may

contain other provisions and covenants as the board may

determine.

(d) The board may adopt and have executed any other proceedings

or instruments necessary and convenient in the issuance of bonds.

Approval and registration

Sec. 6.06. (a) Bonds issued by the district and the records

relating to their issuance must be submitted to the attorney

general for examination as to their validity.

(b) If the attorney general finds that the bonds have been

authorized in accordance with the law, the attorney general shall

approve them, and the comptroller of public accounts shall

register the bonds.

(c) Following approval and registration, the bonds are

incontestable and are binding obligations according to their

terms.

Refunding bonds

Sec. 6.07. (a) Refunding bonds of the district may be issued to

refund and pay off an outstanding indebtedness the district has

issued or assumed.

(b) The bonds must be issued in the manner provided by Chapter

784, Acts of the 61st Legislature, Regular Session, 1969 (Article

717k-3, Vernon's Texas Civil Statutes).

(c) The refunding bonds may be sold and the proceeds applied to

the payment of outstanding indebtedness or may be exchanged in

whole or in part for not less than a similar principal amount of

outstanding indebtedness. If the refunding bonds are to be sold

and the proceeds applied to the payment of outstanding

indebtedness, the refunding bonds must be issued and payments

made in the manner provided by Chapter 503, Acts of the 54th

Legislature, Regular Session, 1955 (Article 717k, Vernon's Texas

Civil Statutes).

Legal investments; security for deposits

Sec. 6.08. (a) District bonds are legal and authorized

investments for:

(1) a bank;

(2) a savings bank;

(3) a trust company;

(4) a savings and loan association;

(5) an insurance company;

(6) a fiduciary;

(7) a trustee;

(8) a guardian; and

(9) the sinking fund of a municipality, county, school district,

or other political subdivision of the state and other public

funds of the state and its agencies, including the permanent

school fund.

(b) District bonds may secure deposits of public funds of the

state or a municipality, county, school district, or other

political subdivision of the state. The bonds are lawful and

sufficient security for deposits to the extent of their value, if

accompanied by all unmatured coupons.

Mandamus by bondholders

Sec. 6.09. In addition to all other rights and remedies provided

by law, if the district defaults in the payment of principal,

interest, or redemption price on its bonds when due or if it

fails to make payments into any fund or funds created in the

orders or resolutions authorizing the issuance of the bonds or

defaults in the observation or performance of any other

covenants, conditions, or obligations set forth in the orders or

resolutions authorizing the issuance of its bonds, the owners of

any of the bonds are entitled to a writ of mandamus issued by a

court of competent jurisdiction compelling and requiring the

district and its officials to observe and perform the covenants,

obligations, or conditions prescribed in the orders or

resolutions authorizing the issuance of the district's bonds.

Application of other laws

Sec. 6.10. Bonds of the district are considered bonds under the

Bond Procedures Act of 1981 (Article 717k-6, Vernon's Texas Civil

Statutes).

ARTICLE 7. TAXES

Tax status of bonds

Sec. 7.01. Since the district created under this Act is a public

entity performing an essential public function, bonds issued by

the district, any transaction relating to the bonds, and profits

made in the sale of the bonds are free from taxation by the state

or by a municipality, county, special district, or other

political subdivision of the state.

Levy of taxes

Sec. 7.02. (a) The board may annually levy taxes in the district

in an amount necessary to pay the principal of and interest on

bonds issued by the district and the expense of assessing and

collecting taxes.

(b) The district may annually levy and collect a maintenance and

operating tax in an amount not to exceed five cents on each $100

of assessed valuation of property in the district to pay

maintenance and operating expenses of the district.

(c) The combined tax rate for all purposes may not exceed 10

cents on each $100 of assessed valuation of property in the

district.

Board authority

Sec. 7.03. (a) The board may levy taxes for the entire year in

which the district is created.

(b) The board shall levy taxes on all property within the

boundaries of the district subject to district taxation.

Tax rate

Sec. 7.04. In setting the tax rate, the board shall take into

consideration the income of the district from sources other than

taxation. On determination of the amount of tax required to be

levied, the board shall make the levy and certify it to the tax

collector.

Tax appraisal, assessment, and collection

Sec. 7.05. (a) The Tax Code governs the appraisal, assessment,

and collection of district taxes.

(b) The board may provide for the appointment of a tax collector

for the district or may contract for the collection of taxes as

provided by the Tax Code.

ARTICLE 8. CHANGE IN BOUNDARIES

Expansion of district territory

Sec. 8.01. (a) Registered voters of a defined territory that is

not included in the district may file a petition with the

secretary of the board requesting the inclusion of the territory

in the district. The petition must be signed by at least 50

registered voters of the territory or a majority of those voters,

whichever is less.

(b) The board by order shall set a time and place to hold a

hearing on the petition to include the territory in the district.

The board shall set a date for the hearing that is after the 30th

day after the date the board issues the order.

(c) If after the hearing the board finds that annexation of the

territory into the district would be feasible and would benefit

the district, the board may approve the annexation by a

resolution entered in its minutes. The board is not required to

include all of the territory described in the petition if the

board finds that a modification or change is necessary or

desirable.

(d) Annexation of territory is final when approved by a majority

of the voters at an election held in the district and by a

majority of the voters at a separate election held in the

territory to be annexed. If the district has outstanding debts or

taxes, the voters in the election to approve the annexation must

also determine if the annexed territory will assume its

proportion of the debts or taxes if added to the district.

(e) The election ballots shall be printed to provide for voting

for or against the following, as applicable:

(1) "Adding (description of territory to be added) to the Gaines

County Solid Waste Management District."

(2) "(Description of territory to be added) assuming its

proportionate share of the outstanding debts and taxes of the

Gaines County Solid Waste Management District, if it is added to

the district."

(f) The election shall be held after the 45th day and on or

before the 60th day after the date the election is ordered. The

election shall be ordered and notice of the election shall be

given in accordance with the Election Code. Section 41.001(a),

Election Code, does not apply to an election held under this

section.

Acts 1991, 72nd Leg., ch. 670, Sec. 1, eff. June 16, 1991. Sec.

4.07 amended by Acts 1993, 73rd Leg., ch. 757, Sec. 31, eff.

Sept. 1, 1993; Sec. 4.13 amended by Acts 1993, 73rd Leg., ch.

757, Sec. 32, eff. Sept. 1, 1993.



CHAPTER 6. MEDICINE

VERNON'S CIVIL STATUTES

TITLE 71. HEALTH--PUBLIC

CHAPTER 6. MEDICINE

Art. 4498c. STATE RURAL MEDICAL EDUCATION BOARD.

Creation

Sec. 1. There is hereby established and created the State Medical

Education Board, which shall have the general powers and duties

authorized and imposed by the provisions of this Act. The State

Medical Education Board is administratively attached to the Texas

Higher Education Coordinating Board. The coordinating board shall

provide the staff necessary for the State Medical Education Board

to perform its duties. The State Medical Education Board shall

adopt rules to carry out this Act.

Sec. 1a. Repealed by Acts 1989, 71st Leg., ch. 1084, Sec.

4.01(3), eff. Sept. 1, 1989.

Citation of act

Sec. 1b. This Act may be cited as the State Medical Education

Act.

"Board" defined

Sec. 1c. In this Act, "Board" means the State Medical Education

Board.

Board duties

Sec. 1d. The duties of the State Medical Education Board are to

carry out the administration and collection of loans already made

under this Act.

Members; appointment; qualifications; terms of office; vacancies;

oath of office; commission

Sec. 2. The Board shall consist of six members, who shall be

appointed by the Governor with the advice and consent of the

Senate, and who shall have the following qualifications: Three of

the members shall be legally qualified practicing physicians, who

shall have had not less than five years experience in the actual

practice of medicine within the State of Texas in rural areas as

defined by this Act, of good professional standing and graduates

of recognized medical colleges; three of whose members shall

consist of citizens of this State who have maintained residence

for a period of not less than five years in a rural area as

defined by this Act.

The terms of office of members of the Board shall be for six

years. Any vacancy in an unexpired term shall be filled by

appointment of the Governor with the advice and consent of the

Senate for the unexpired term. The members of the Board shall

qualify by taking a Constitutional Oath of office before an

officer authorized to administer oaths with this State, and, upon

presentation of such oath of office, together with a certificate

of their appointment, the Secretary of State shall issue

commissions to them.

Secs. 3 to 6. Repealed by Acts 1989, 71st Leg., ch. 1084, Sec.

4.01(3), eff. Sept. 1, 1989.

Amount and proportioning of loans, grants and scholarships;

repayment; credit for rural practice; default

Sec. 7. Applicants who are granted loans, grants or scholarships

by the Board shall receive an amount which may defray his or her

tuition and other expenses in any reputable, accepted and

accredited medical school or medical college or school listed by

the World Health Organization, or a scholarship to any such

medical college or school for a term not exceeding four (4)

years, same to be paid at such time and in such manner as may be

determined by the Board. The loans, grants and scholarships

herein provided may be proportioned in any such manner as to pay

to the medical school to which any applicant is admitted such

funds as are required by that school, and the balance to be paid

directly to the applicant; all of which shall be under such terms

and conditions as may be provided under rules and regulations of

the Board. The said loans, grants, or scholarships shall be based

upon the condition that the full amount thereof shall be repaid

to the State of Texas in cash in full with ten (10) percent

interest from the date of each payment by the State on such loan,

grant or scholarship or by satisfaction of other conditions of

the Board or this Act. If the applicant practices his profession

in a rural area as defined by this Act the Board is authorized

and shall credit one-fifth of the loan, grant or scholarship

together with interest thereon to the applicant for each year of

such practice as certified by the Board. At the end of the second

full year of practice in a rural area as provided for herein, the

applicant shall be privileged to pay off the balance of the loan,

grant or scholarship as the case may be with accrued interest

thereon, and upon such payment shall be relieved from further

obligation under his contract. Should the applicant default under

his contract at any time the full principal and accrued interest

plus a penalty of 100 percent of the outstanding balance plus

attorneys' fees as defined by said contract shall be due and

owing to the State.

Sec. 7A. Repealed by Acts 1989, 71st Leg., ch. 1084, Sec.

4.01(3), eff. Sept. 1, 1989.

Contract of Applicant; Terms and Conditions; Form; Signature;

Removal of Disabilities; Suits

Sec. 8. Each applicant before being granted a loan, grant or

scholarship shall enter into a contract with the Board, which

shall be deemed a contract within the State of Texas, agreeing to

the terms and conditions upon which the loan or scholarship shall

be granted to him, which said contract shall include such terms

and provisions as will carry out the full purpose and intent of

this Act, and the form thereof shall be prepared and approved by

the Attorney General of this State, and shall be signed by the

Chairman of the Board, countersigned by the Secretary, and shall

be signed by the applicant. For the purposes of this Act the

disabilities and minorityhood of all applicants granted loans or

scholarships hereunder shall be and the same are hereby removed

and said applicants are declared to be full lawful age for the

purpose of entering into the contract hereinabove provided for,

and such contract so executed by any applicant is hereby declared

to be a valid and binding contract the same as though the said

applicant were of the full age of twenty-one (21) years and

upward. The Board is hereby vested with the full and complete

authority and power to sue in its own name any applicant for any

balance due the Board upon any such contract.

Contracts for Admission with Medical Colleges or Schools

Sec. 9. It shall be the duty of the Board to contact and make

inquiry of such of the medical colleges or schools as herein

provided as it deems proper, and make such arrangements and enter

into such contracts, within the limitations as to cost as herein

provided, for the admission of students granted loans or

scholarships by the Board, such contracts to be approved by the

Attorney General of this State, and money obligations of such

contracts so made by the Board with any such college shall be

paid for out of the funds to be provided by law for such

purposes, and all students granted loans, grants or scholarships

shall attend the medical school with which the Board has entered

a contract, or any accredited medical school or college in which

said applicant may obtain admission, and which is approved by the

Board.

Cancellation of Contracts

Sec. 10. The Board shall promulgate and adopt rules and

regulations for the cancellation of any contract made between it

and any applicant for loans or scholarships upon such cause

deemed sufficient by the Board. And the Board shall have

authority to cancel such contracts which it may lawfully cancel

made with any of the colleges or schools as herein provided.

Requisition; Warrant; Payment by Comptroller out of Appropriated

Funds

Sec. 11. All payments of funds or loans or scholarships hereunder

shall be made by requisition of the Board signed by the Chairman

and the Secretary directed to the Comptroller of the Public

Accounts, who shall thereupon issue a warrant on the Treasury of

the State of Texas for the amount fixed in the requisition and

payable to the person designated thereon, which said warrant upon

presentation shall be paid by the Comptroller out of any funds

appropriated by the Legislature for the purpose provided for

under this Act.

Contracts for Life Insurance

Sec. 12. The Board may contract with any insurance company or

companies licensed to do business in Texas for issuance on the

life of any applicant an amount sufficient to retire the

principal and interest owed under a loan made under the

provisions of this Act, the costs of the insurance shall be paid

by the student borrower. No contract for insurance provided for

in this section may be approved except by the Board during a

regular meeting attended by a quorum of the total Board

membership.

Extension of Time for Beginning Repayment

Sec. 13. The Board may extend the time for beginning repayment

for unusual or financial hardships with approval of the Attorney

General.

Suit on default

Sec. 14. (a) The Board shall collect any payments due from a loan

recipient under this Act. The Attorney General shall make those

collections only if the loan recipient defaults on making those

payments.

(b) Upon any default as provided for herein the Board shall turn

the same over to the Attorney General for prosecution and suit

for the remaining sum shall be instituted by the Attorney

General, or any county or district attorney acting for him, in

the county of the person's residence, the county in which is

located the institution at which the person was last enrolled, or

in Travis County, unless the Attorney General finds reasonable

justification for delaying suit and so advises the Board in

writing.

Sec. 15. Repealed by Acts 1989, 71st Leg., ch. 1084, Sec.

4.01(3), eff. Sept. 1, 1989.

Contracts with State and Federal Agencies, Corporations, Etc.

Sec. 16. In achieving the goals outlined in this Act and the

performance of functions assigned to it, the Board may contract

with any other State governmental agency as authorized by law,

with any agency of the United States, and with corporations,

associations, partnerships, and individuals.

Gifts, grants or donations; acceptance; deposit; expenditure

Sec. 17. The Board may accept gifts, grants or donations of real

or personal property from any individual, group, association, or

corporation or the United States, subject to limitations or

conditions set by law. The gifts, grants, or donations of money

shall be deposited in the Texas Medical Education Board fund,

separately accounted for, and expended in accordance with the

specific purposes for which given and under such conditions as

are imposed by the donor and as provided by law.

Audit

Sec. 18. All transactions under this Act are subject to audit by

the State Auditor.

Sec. 19. Repealed by Acts 1989, 71st Leg., ch. 1084, Sec.

4.01(3), eff. Sept. 1, 1989.

Rural Area

Sec. 20. Rural areas as defined in this Act shall mean residence

in or intention to practice in a county of the State of Texas

which according to the last preceding Federal Census had a

population of less than 30,000.

Acts 1973, 63rd Leg., p. 782, ch. 348, eff. June 12, 1973.

Sec. 1 amended by Acts 1989, 71st Leg., ch. 1084, Sec. 3.07, eff.

Sept. 1, 1989.

Sec. 1b added by Acts 1989, 71st Leg., ch. 1084, Sec. 3.07, eff.

Sept. 1, 1989.

Sec. 1c added by Acts 1989, 71st Leg., ch. 1084, Sec. 3.07, eff.

Sept. 1, 1989.

Sec. 1d added by Acts 1989, 71st Leg., ch. 1084, Sec. 3.07, eff.

Sept. 1, 1989.

Sec. 2 amended by Acts 1989, 71st Leg., ch. 1084, Sec. 3.08, eff.

Sept. 1, 1989.

Sec. 7 amended by Acts 1977, 65th Leg., p. 130, ch. 60, Sec. 1,

eff. Aug. 29, 1977; Acts 1983, 68th Leg., p. 4329, ch. 691, Sec.

2, eff. Aug. 29, 1983.

Sec. 11 amended by Acts 1997, 75th Leg., ch. 1423, Sec. 21.47,

eff. Sept. 1, 1997.

Sec. 14 amended by Acts 1989, 71st Leg., ch. 1084, Sec. 3.08,

eff. Sept. 1, 1989.

Sec. 17 amended by Acts 1989, 71st Leg., ch. 1084, Sec. 3.08,

eff. Sept. 1, 1989.

Sec. 20 amended by Acts 1983, 68th Leg., p. 4330, ch. 691, Sec.

3, eff. Aug. 29, 1983.



CHAPTER 6-1/2. ABORTION

VERNON'S CIVIL STATUTES

TITLE 71. HEALTH--PUBLIC

CHAPTER 6-1/2. ABORTION

Art. 4512.5. DESTROYING UNBORN CHILD. Whoever shall during

parturition of the mother destroy the vitality or life in a child

in a state of being born and before actual birth, which child

would otherwise have been born alive, shall be confined in the

penitentiary for life or for not less than five years.






TITLE 83. LABOR

CHAPTER 10. ECONOMIC DEVELOPMENT

VERNON'S CIVIL STATUTES

TITLE 83. LABOR

CHAPTER 10. ECONOMIC DEVELOPMENT

Art. 5190.14. PAN AMERICAN GAMES; OLYMPIC GAMES.

Definitions

Sec. 1. In this Act:

(1) "Department" means the Economic Development and Tourism

Division, Office of the Governor.

(1-a) "Endorsing county" means an endorsing county for purposes

of Section 5, 5A, 5B, or 5C of this Act.

(2) "Endorsing municipality" means an endorsing municipality for

purposes of Section 4, 5, 5A, 5B, or 5C of this Act.

(2-a) "Event" means a game or event as defined by Section 5A,

5B, or 5C of this Act.

Text of subd. (3) as amended by Acts 2003, 78th Leg., ch. 579,

Sec. 1

(3) "Games" means the 2011 Pan American Games or the 2012 Olympic

Games.

Text of subd. (3) as amended by Acts 2003, 78th Leg., ch. 814,

Sec. 5.01

(3) "Games" means the Pan American Games, the Olympic Games, the

Super Bowl, the National Collegiate Athletic Association Final

Four, the National Basketball Association All-Star Game, the

National Hockey League All-Star Game, the Major League Baseball

All-Star Game, the National Collegiate Athletic Association Bowl

Championship Series Games, the World Cup Soccer Games, or the

World Games. The term includes the events and activities related

to the games.

(4) "Games support contract" means a joinder undertaking, a

joinder agreement, or a similar contract executed by the

department and containing terms permitted or required by this

Act.

(5) "Joinder agreement" means an agreement entered into by:

(A) the department on behalf of this state and a site selection

organization setting out representations and assurances by the

state in connection with the selection of a site in this state

for the location of a game or event; or

(B) a local organizing committee, an endorsing municipality, an

endorsing county, or more than one local organizing committee,

endorsing municipality, or endorsing county acting collectively,

and a site selection organization setting out representations and

assurances by each local organizing committee, endorsing

municipality, or endorsing county in connection with the

selection of a site in this state for the location of a game or

event.

(6) "Joinder undertaking" means an agreement entered into by:

(A) the department on behalf of this state and a site selection

organization that the state will execute a joinder agreement if

the site selection organization selects a site in this state for

a game or event; or

(B) a local organizing committee, an endorsing municipality, an

endorsing county, or more than one local organizing committee,

endorsing municipality, or endorsing county acting collectively,

and a site selection organization that each local organizing

committee, endorsing municipality, or endorsing county will

execute a joinder agreement if the site selection organization

selects a site in this state for a game or event.

(7) "Local organizing committee" means a nonprofit corporation

or its successor in interest that:

(A) has been authorized by an endorsing municipality, endorsing

county, or more than one endorsing municipality or county acting

collectively to pursue an application and bid on the applicant's

behalf to a site selection organization for selection as the site

of a game or event; or

(B) with the authorization of an endorsing municipality,

endorsing county, or more than one endorsing municipality or

county acting collectively, has executed an agreement with a site

selection organization regarding a bid to host a game or event.

(8) "Site selection organization" means a site selection

organization as defined by Sections 5, 5A, and 5C of this Act.

Sec. 2. PURPOSE. The purpose of this Act is to provide

assurances required by a site selection organization sponsoring a

sporting or non-sporting game or event and to provide financing

for the costs of:

(1) applying or bidding for selection as the site of a game or

event in this state;

(2) making the preparations necessary and desirable for the

conduct of a game or event in this state, including the

construction or renovation of facilities to the extent authorized

by this Act; and

(3) conducting a game or event in this state.

Sec. 3. LEGISLATIVE FINDINGS. The conduct in this state of one

or more games or events will:

(1) provide invaluable public visibility throughout the nation

or world for this state and the communities where the games or

events are held;

(2) encourage and provide major economic benefits to the

communities where the games or events are held and to the entire

state; and

(3) provide opportunities for the creation of jobs by local and

Texas businesses that pay a living wage.

Guarantee of State and Municipal Obligations; Pan American Games

Trust Fund

Sec. 4. (a) In this section:

Text of subd. (1) as amended by Acts 2003, 78th Leg., ch. 579,

Sec. 3

(1) "Games" means the 2011 Pan American Games.

Text of subd. (1) as amended by Acts 2003, 78th Leg., ch. 814,

Sec. 5.03

(1) "Games" means the Pan American Games.

(2) "Site selection organization" means the United States Olympic

Committee or the Pan American Sports Organization.

(3) "Endorsing municipality" means a municipality that has a

population of 850,000 or more and that authorizes a bid by a

local organizing committee for selection of the municipality as

the site of the games.

(b) If a site selection organization selects a site for the games

in this state pursuant to an application by a local organizing

committee acting on behalf of an endorsing municipality, after

the first occurrence of a measurable economic impact in this

state as a result of the preparation for the games, as determined

by the comptroller, but in no event later than one year before

the scheduled opening event of the games, the comptroller shall

determine for each subsequent calendar quarter, in accordance

with procedures developed by the comptroller:

(1) the incremental increase in the receipts to the state from

the taxes imposed under Chapters 151, 152, 156, and 183, Tax

Code, and under Title 5, Alcoholic Beverage Code, within the

market areas designated under Subsection (c) of this section,

that is directly attributable, as determined by the comptroller,

to the preparation for and presentation of the games and related

events;

(2) the incremental increase in the receipts collected by the

state on behalf of the endorsing municipality from the sales and

use tax imposed by the endorsing municipality under Section

321.101(a), Tax Code, that is directly attributable, as

determined by the comptroller, to the preparation for and

presentation of the games and related events; and

(3) the incremental increase in the receipts collected by the

endorsing municipality from the municipality's hotel occupancy

tax imposed under Chapter 351, Tax Code, that is directly

attributable, as determined by the comptroller, to the

preparation for and presentation of the games and related events.

(c) For the purposes of Subsection (b)(1) of this section, the

comptroller shall designate as a market area for the games each

area in which the comptroller determines there is a reasonable

likelihood of measurable economic impact directly attributable to

the preparation for and presentation of the games and related

events, including areas likely to provide venues, accommodations,

and services in connection with the games based on the proposal

provided by the local organizing committee under Section 7 of

this Act. The comptroller shall determine the geographic

boundaries of each market area. The endorsing municipality that

has been selected as the site for the games must be included in a

market area for the games.

(d) The comptroller shall retain, for the purpose of guaranteeing

the joint obligations of the state and the endorsing municipality

under a games support contract and this Act, the amount of

municipal sales and use tax revenue determined under Subsection

(b)(2) of this section from the amounts otherwise required to be

sent to the municipality under Section 321.502, Tax Code,

beginning with the first distribution of that tax revenue that

occurs after the date the comptroller makes the determination of

the amount of municipal sales and use tax revenue under

Subsection (b)(2). The comptroller shall discontinue retaining

municipal sales and use tax revenue under this subsection on the

earlier of:

(1) the end of the third calendar month following the month in

which the closing event of the games occurs; or

(2) the date the amount of municipal sales and use tax revenue

and municipal hotel occupancy tax revenue in the Pan American

Games trust fund equals 14 percent of the maximum amount of state

and municipal tax revenue that may be deposited in the trust fund

under Subsection (m) of this section.

(e) In addition to municipal sales and use tax revenue retained

under Subsection (d) of this section, an endorsing municipality

may guarantee its obligations under a games support contract and

this Act by pledging surcharges from user fees, including parking

or ticket fees, charged in connection with presentation of the

games.

(f) Subject to Subsection (m) of this section, the comptroller

shall deposit into a trust fund designated as the Pan American

Games trust fund the amount of municipal sales and use tax

revenue retained under Subsection (d) of this section and, at the

same time, a portion of the state tax revenue determined under

Subsection (b)(1) of this section in an amount equal to 6.25

times the amount of that municipal sales and use tax revenue.

Subject to Subsection (m) of this section, the endorsing

municipality shall deposit into the trust fund the amount of the

endorsing municipality's hotel occupancy tax revenue determined

under Subsection (b)(3) of this section. The endorsing

municipality shall deposit that hotel occupancy tax revenue into

the trust fund at least quarterly. When the endorsing

municipality makes a deposit of its hotel occupancy tax revenue,

the comptroller shall deposit at the same time a portion of the

state tax revenue determined under Subsection (b)(1) of this

section in an amount equal to 6.25 times the amount of that

municipal hotel occupancy tax revenue. The Pan American Games

trust fund is established outside the treasury but is held in

trust by the comptroller for the administration of this Act.

Money in the trust fund may be spent by the department without

appropriation only as provided by this Act. The comptroller shall

discontinue depositing into the trust fund any state tax revenue

determined under Subsection (b)(1) of this section on the earlier

of:

(1) the end of the third calendar month following the month in

which the closing event of the games occurs; or

(2) the date on which the amount of state revenue in the Pan

American Games trust fund equals 86 percent of the maximum amount

of state and municipal tax revenue that may be deposited in the

trust fund under Subsection (m) of this section.

(g) The department may use the funds in the Pan American Games

trust fund only to fulfill joint obligations of the state and the

endorsing municipality to a site selection organization under a

games support contract or any other agreement providing

assurances from the department or the endorsing municipality to a

site selection organization.

(h) A local organizing committee shall provide information

required by the comptroller to enable the comptroller to fulfill

the comptroller's duties under this Act, including annual audited

statements of the local organizing committee's financial records

required by a site selection organization and data obtained by

the local organizing committee relating to attendance at the

games and to the economic impact of the games. A local organizing

committee must provide an annual audited financial statement

required by the comptroller not later than the end of the fourth

month after the date the period covered by the financial

statement ends.

Text of subsec. (i) as amended by Acts 2003, 78th Leg., ch. 579,

Sec. 4

(i) The comptroller shall provide an estimate not later than

December 1, 2003, of the total amount of state and municipal tax

revenue that would be deposited in the Pan American Games trust

fund before January 1, 2012, if the games were to be held in this

state at a site selected pursuant to an application by a local

organizing committee. The comptroller shall provide the estimate

on request to a local organizing committee. A local organizing

committee may submit the comptroller's estimate to a site

selection organization.

Text of subsec. (i) as amended by Acts 2003, 78th Leg., ch. 814,

Sec. 5.03

(i) The comptroller shall provide an estimate not later than

September 1 of the year that is eight years before the year in

which the games would be held in this state of the total amount

of state and municipal tax revenue that would be deposited in the

Pan American Games trust fund before January 1 of the year

following the year in which the games would be held, if the games

were to be held in this state at a site selected pursuant to an

application by a local organizing committee. The comptroller

shall provide the estimate on request to a local organizing

committee. A local organizing committee may submit the

comptroller's estimate to a site selection organization.

(j) The department may not make a disbursement from the Pan

American Games trust fund unless the comptroller certifies that

the disbursement is for a purpose for which the state and the

endorsing municipality are jointly obligated under a games

support contract or other agreement described by Subsection (g)

of this section.

(k) If the comptroller certifies under Subsection (j) of this

section that a disbursement may be made from the Pan American

Games trust fund, the obligation shall be satisfied first out of

municipal revenue deposited in the trust fund and any interest

earned on that municipal revenue. If the municipal revenue is not

sufficient to satisfy the entire deficit, state revenue deposited

into the trust fund and any interest earned on that state revenue

shall be used to satisfy the portion of the deficit not covered

by the municipal revenue.

Text of subsec. (l) as amended by Acts 2003, 78th Leg., ch. 579,

Sec. 4

(l) On January 1, 2013, the comptroller shall transfer to the

general revenue fund any money remaining in the Pan American

Games trust fund, not to exceed the amount of state revenue

remaining in the trust fund, plus any interest earned on that

state revenue. The comptroller shall remit to the endorsing

municipality any money remaining in the trust fund after the

required amount is transferred to the general revenue fund.

Text of subsec. (l) as amended by Acts 2003, 78th Leg., ch. 814,

Sec. 5.03

(l) On January 1 of the second year following the year in which

the games are held in this state, the comptroller shall transfer

to the general revenue fund any money remaining in the Pan

American Games trust fund, not to exceed the amount of state

revenue remaining in the trust fund, plus any interest earned on

that state revenue. The comptroller shall remit to the endorsing

municipality any money remaining in the trust fund after the

required amount is transferred to the general revenue fund.

(m) In no event may:

(1) the total amount of state and municipal tax revenue deposited

in the Pan American Games trust fund exceed $20 million; or

(2) the joint liability of the state and the endorsing

municipality under a joinder agreement and any other games

support contracts entered into pursuant to this Act exceed the

lesser of:

(A) $20 million; or

(B) the total amount of revenue deposited in the Pan American

Games trust fund and interest earned on the fund.

Guarantee of State and Municipal Obligations; Olympic Games Trust

Fund

Sec. 5. (a) In this section:

(1) "Games" means the Olympic Games.

(2) "Site selection organization" means the United States Olympic

Committee or the International Olympic Committee.

(3) "Endorsing county" means a county in which there is located

all or part of a municipality that has a population of 850,000 or

more, or a county adjacent to such a county.

(4) "Endorsing municipality" has the meaning assigned by Section

4 of this Act.

(b) If a site selection organization selects a site for the games

in this state pursuant to an application by a local organizing

committee, after the first occurrence of a measurable economic

impact in this state as a result of the preparation for the

games, as determined by the comptroller, but in no event later

than one year before the scheduled opening event of the games,

the comptroller shall determine for each subsequent calendar

quarter, in accordance with procedures developed by the

comptroller:

(1) the incremental increase in the receipts to the state from

the taxes imposed under Chapters 151, 152, 156, and 183, Tax

Code, and under Title 5, Alcoholic Beverage Code, within the

market areas designated under Subsection (c) of this section,

that is directly attributable, as determined by the comptroller,

to the preparation for and presentation of the games and related

events;

(2) the incremental increase in the receipts collected by the

state on behalf of each endorsing municipality from the sales and

use tax imposed by the endorsing municipality under Section

321.101(a), Tax Code, and the mixed beverage tax revenue to be

received by the endorsing municipality under Section 183.051(b),

Tax Code, that is directly attributable, as determined by the

comptroller, to the preparation for and presentation of the games

and related events;

(3) the incremental increase in the receipts collected by the

state on behalf of each endorsing county from the sales and use

tax imposed by the county under Section 323.101(a), Tax Code, and

the mixed beverage tax revenue to be received by the endorsing

county under Section 183.051(b), Tax Code, that is directly

attributable, as determined by the comptroller, to the

preparation for and presentation of the games and related events;

(4) the incremental increase in the receipts collected by each

endorsing municipality from the hotel occupancy tax imposed under

Chapter 351, Tax Code, that is directly attributable, as

determined by the comptroller, to the preparation for and

presentation of the games and related events; and

(5) the incremental increase in the receipts collected by each

endorsing county from the hotel occupancy tax imposed under

Chapter 352, Tax Code, that is directly attributable, as

determined by the comptroller, to the preparation for and

presentation of the games and related events.

(c) For the purposes of Subsection (b)(1) of this section, the

comptroller shall designate as a market area for the games each

area in which the comptroller determines there is a reasonable

likelihood of measurable economic impact directly attributable to

the preparation for and presentation of the games and related

events, including areas likely to provide venues, accommodations,

and services in connection with the games based on the proposal

provided by the local organizing committee under Section 7 of

this Act. The comptroller shall determine the geographic

boundaries of each market area. Each endorsing municipality or

endorsing county that has been selected as the site for the games

must be included in a market area for the games.

(d) Subject to Section 6 of this Act, the comptroller shall

retain, for the purpose of guaranteeing the joint obligations of

the state and an endorsing municipality or endorsing county under

a games support contract and this Act, the amount of sales and

use tax revenue and mixed beverage tax revenue determined under

Subsection (b)(2) or (b)(3) of this section from the amounts

otherwise required to be sent to the municipality under Section

183.051(b) or 321.502, Tax Code, or to the county under Section

183.051(b) or 323.502, Tax Code, beginning with the first

distribution of that tax revenue that occurs after the date the

comptroller makes the determination of the amount of sales and

use tax revenue and mixed beverage tax revenue under Subsection

(b)(2) or (b)(3) of this section. The comptroller shall

discontinue retaining sales and use tax revenue and mixed

beverage tax revenue under this subsection on the earlier of:

(1) the end of the third calendar month following the month in

which the closing event of the games occurs; or

(2) the date the amount of local sales and use tax revenue and

mixed beverage tax revenue in the Olympic Games trust fund equals

14 percent of the maximum amount of state and local tax revenue

that may be deposited in the trust fund under Subsection (m) of

this section.

(e) In addition to sales and use tax revenue and mixed beverage

tax revenue retained under Subsection (d) of this section and

hotel occupancy tax revenue retained under Subsection (f) of this

section, an endorsing municipality or endorsing county may

guarantee its obligations under a games support contract and this

Act by pledging surcharges from user fees, including parking or

ticket fees, charged in connection with presentation of the

games.

(f) Subject to Subsection (m) of this section, each endorsing

municipality or endorsing county shall remit to the comptroller

and the comptroller shall deposit into a trust fund designated as

the Olympic Games trust fund, on a quarterly basis, the amount of

the municipality's or county's hotel occupancy tax revenue

determined under Subsection (b)(4) or (b)(5) of this section, as

applicable. Subject to Section 6 of this Act and Subsection (m)

of this section, the comptroller shall deposit into the trust

fund the amount of sales and use tax revenue and mixed beverage

tax revenue retained under Subsection (d) of this section for the

same calendar quarter and, at the same time, the state tax

revenue determined under Subsection (b)(1) of this section for

the quarter. The Olympic Games trust fund is established outside

the treasury but is held in trust by the comptroller for the

administration of this Act. Money in the trust fund may be spent

by the department without appropriation only as provided by this

Act. The comptroller shall discontinue deposit of the amount of

state tax revenue determined under Subsection (b)(1) of this

section on the earlier of:

(1) the end of the third calendar month following the month in

which the closing event of the games occurs; or

(2) the date the amount of state revenue in the Olympic Games

trust fund equals 86 percent of the maximum amount of state,

municipal, and county tax revenue that may be deposited in the

trust fund under Subsection (m) of this section.

(g) The department may use the funds in the Olympic Games trust

fund only to fulfill joint obligations of the state and each

endorsing municipality or endorsing county to a site selection

organization under a games support contract or any other

agreement providing assurances from the department or the

municipality or county to a site selection organization.

(h) A local organizing committee shall provide information

required by the comptroller to enable the comptroller to fulfill

the comptroller's duties under this Act, including annual audited

statements of the local organizing committee's financial records

required by a site selection organization and data obtained by

the local organizing committee relating to attendance at the

games and to the economic impact of the games. A local organizing

committee must provide an annual audited financial statement

required by the comptroller not later than the end of the fourth

month after the date the period covered by the financial

statement ends.

(i) The comptroller shall provide an estimate before August 31 of

the year that is 12 years before the year in which the games

would be held in this state, or as soon as practical after that

date, of the total amount of state, municipal, and county tax

revenue that would be deposited in the Olympic Games trust fund

if the games were to be held in this state at a site selected

pursuant to an application by a local organizing committee. The

comptroller shall provide the estimate on request to a local

organizing committee. A local organizing committee may submit the

comptroller's estimate to a site selection organization.

(j) The department may not make a disbursement from the Olympic

Games trust fund unless the comptroller certifies that the

disbursement is for a purpose for which the state and each

endorsing municipality or endorsing county are jointly obligated

under a games support contract or other agreement described by

Subsection (g) of this section. A disbursement may not be made

from the trust fund that the department determines would be used

for the purpose of soliciting the relocation of a professional

sports franchise located in this state.

(k) If the comptroller certifies under Subsection (j) of this

section that a disbursement may be made from the Olympic Games

trust fund, the obligation shall be satisfied proportionately

from the state and municipal or county revenue in the trust fund.

(l) Two years after the closing event of the games, the

comptroller shall transfer to the general revenue fund any money

remaining in the Olympic Games trust fund, not to exceed the

amount of state revenue remaining in the trust fund, plus any

interest earned on that state revenue. The comptroller shall

remit to each endorsing entity in proportion to the amount

contributed by the entity any money remaining in the trust fund

after the required amount is transferred to the general revenue

fund.

(m) In no event may:

(1) the total amount of state, municipal, and county tax revenue

deposited in the Olympic Games trust fund exceed $100 million; or

(2) the joint liability of the state and an endorsing

municipality or county under a joinder agreement and any other

games support contracts entered into pursuant to this Act exceed

the lesser of:

(A) $100 million; or

(B) the total amount of revenue deposited in the Olympic Games

trust fund and interest earned on the fund.

Sec. 5A. PAYMENT OF STATE AND MUNICIPAL OR COUNTY OBLIGATIONS;

MAJOR EVENTS TRUST FUND. (a) In this section:

(1) "Endorsing county" means:

(A) a county that contains a site selected by a site selection

organization for one or more events; or

(B) a county that:

(i) does not contain a site selected by a site selection

organization for an event;

(ii) is included in the market area for the event as designated

by the comptroller; and

(iii) is a party to an event support contract.

(2) "Endorsing municipality" means:

(A) a municipality that contains a site selected by a site

selection organization for one or more events; or

(B) a municipality that:

(i) does not contain a site selected by a site selection

organization for an event;

(ii) is included in the market area for the event as designated

by the comptroller; and

(iii) is a party to an event support contract.

(3) "Event support contract" means a joinder undertaking,

joinder agreement, or a similar contract executed by a local

organizing committee, an endorsing municipality, or an endorsing

county and a site selection organization.

(4) "Event" means a Super Bowl, a National Collegiate Athletic

Association Final Four tournament game, the National Basketball

Association All-Star Game, the National Hockey League All-Star

Game, the Major League Baseball All-Star Game, a National

Collegiate Athletic Association Bowl Championship Series game, a

World Cup Soccer game, the World Games, a national collegiate

championship of an amateur sport sanctioned by the national

governing body of the sport that is recognized by the United

States Olympic Committee, an Olympic activity, including a Junior

or Senior activity, training program, or feeder program

sanctioned by the United States Olympic Committee's Community

Olympic Development Program, the Breeders' Cup World

Championships, or a Formula One automobile race. The term

includes any activities related to or associated with an event.

(5) "Site selection organization" means the National Football

League, the National Collegiate Athletic Association, the

National Basketball Association, the National Hockey League,

Major League Baseball, the Federation Internationale de Football

Association (FIFA), the International World Games Association,

the United States Olympic Committee or the national governing

body of a sport that is recognized by the United States Olympic

Committee, the National Thoroughbred Racing Association, Formula

One Management Limited, or the Federation Internationale de

l'Automobile.

(a-1) An event included in Subsection (a)(4) of this section is

eligible for funding under this section only if:

(1) a site selection organization selects a site located in this

state for the event after considering, through a highly

competitive selection process, one or more sites that are not

located in this state;

(2) a site selection organization selects a site in this state

as the sole site for the event; and

(3) the event is held not more than one time in any year.

(b) If a site selection organization selects a site for an event

in this state pursuant to an application by a local organizing

committee, endorsing municipality, or endorsing county, upon

request of a local organizing committee, endorsing municipality,

or endorsing county, the comptroller shall determine for a

one-year period that begins two months before the date on which

the event will begin, in accordance with procedures developed by

the comptroller:

(1) the incremental increase in the receipts to the state from

taxes imposed under Chapters 151, 152, 156, and 183, Tax Code,

and under Title 5, Alcoholic Beverage Code, within the market

areas designated under Subsection (c) of this section, that is

directly attributable, as determined by the comptroller, to the

preparation for and presentation of the event and related

activities;

(2) the incremental increase in the receipts collected by the

state on behalf of each endorsing municipality in the market area

from the sales and use tax imposed by each endorsing municipality

under Section 321.101(a), Tax Code, and the mixed beverage tax

revenue to be received by each endorsing municipality under

Section 183.051(b), Tax Code, that is directly attributable, as

determined by the comptroller, to the preparation for and

presentation of the event and related activities;

(3) the incremental increase in the receipts collected by the

state on behalf of each endorsing county in the market area from

the sales and use tax imposed by each endorsing county under

Section 323.101(a), Tax Code, and the mixed beverage tax revenue

to be received by each endorsing county under Section 183.051(b),

Tax Code, that is directly attributable, as determined by the

comptroller, to the preparation for and presentation of the event

and related activities;

(4) the incremental increase in the receipts collected by each

endorsing municipality in the market area from the hotel

occupancy tax imposed under Chapter 351, Tax Code, that is

directly attributable, as determined by the comptroller, to the

preparation for and presentation of the event and related

activities; and

(5) the incremental increase in the receipts collected by each

endorsing county in the market area from the hotel occupancy tax

imposed under Chapter 352, Tax Code, that is directly

attributable, as determined by the comptroller, to the

preparation for and presentation of the event and related

activities.

(b-1) A request for a determination of the amount of incremental

increase in tax receipts specified by Subsection (b) of this

section must be submitted to the comptroller not earlier than one

year and not later than three months before the date the event

begins. The comptroller shall base the determination specified

by Subsection (b) of this section on information submitted by the

local organizing committee, endorsing municipality, or endorsing

county, and must make the determination not later than the 30th

day after the date the comptroller receives the request and

related information.

(c) For the purposes of Subsection (b)(1) of this section, the

comptroller shall designate as a market area for the event each

area in which the comptroller determines there is a reasonable

likelihood of measurable economic impact directly attributable to

the preparation for and presentation of the event and related

activities, including areas likely to provide venues,

accommodations, and services in connection with the event based

on the proposal provided by the local organizing committee to the

comptroller. The comptroller shall determine the geographic

boundaries of each market area. An endorsing municipality or

endorsing county that has been selected as the site for the event

must be included in a market area for the event.

(d) Each endorsing municipality or endorsing county shall remit

to the comptroller and the comptroller shall deposit into a trust

fund created by the comptroller and designated as the Major

Events trust fund the amount of the municipality's or county's

hotel occupancy tax revenue determined under Subsection (b)(4) or

(b)(5) of this section, less any amount of the revenue that the

municipality or county determines is necessary to meet the

obligations of the municipality or county. The comptroller shall

retain the amount of sales and use tax revenue and mixed beverage

tax revenue determined under Subsection (b)(2) or (b)(3) of this

section from the amounts otherwise required to be sent to the

municipality under Sections 321.502 and 183.051(b), Tax Code, or

to the county under Sections 323.502 and 183.051(b), Tax Code,

and deposit into the trust fund the tax revenues, less any amount

of the revenue that the municipality or county determines is

necessary to meet the obligations of the municipality or county.

The comptroller shall begin retaining and depositing the local

tax revenues with the first distribution of that tax revenue that

occurs after the first day of the one-year period described by

Subsection (b) of this section or at a time otherwise determined

to be practicable by the comptroller and shall discontinue

retaining the local tax revenues under this subsection when the

amount of the applicable tax revenue determined under Subsection

(b)(2) or (b)(3) of this section has been retained. The Major

Events trust fund is established outside the state treasury and

is held in trust by the comptroller for administration of this

Act. Money in the trust fund may be disbursed by the comptroller

without appropriation only as provided by this section.

(d-1) Not later than the 90th day after the last day of an event

and in lieu of the local tax revenues remitted to or retained by

the comptroller under Subsection (d) of this section, a

municipality or county may remit to the comptroller for deposit

in the Major Events trust fund other local funds in an amount

equal to the total amount of local tax revenue determined under

Subsections (b)(2) through (5) of this section. The amount

deposited by the comptroller into the Major Events trust fund

under this subsection is subject to Subsection (f) of this

section.

(e) In addition to the tax revenue deposited in the Major Events

trust fund under Subsection (d) of this section, an endorsing

municipality or endorsing county may guarantee its obligations

under an event support contract and this section by pledging

surcharges from user fees, including parking or ticket fees,

charged in connection with the event. An endorsing municipality

or endorsing county may collect and remit to the comptroller

surcharges and user fees attributable to the event for deposit

into the Major Events trust fund.

(f) The comptroller shall deposit into the Major Events trust

fund a portion of the state tax revenue not to exceed the amount

determined under Subsection (b)(1) of this section in an amount

equal to 6.25 times the amount of the local revenue retained or

remitted under this section, including:

(1) local sales and use tax revenue;

(2) mixed beverage tax revenue;

(3) hotel occupancy tax revenue; and

(4) surcharge and user fee revenue.

(g) To meet its obligations under a game support contract or

event support contract to improve, construct, renovate, or

acquire facilities or to acquire equipment, an endorsing

municipality by ordinance or an endorsing county by order may

authorize the issuance of notes. An endorsing municipality or

endorsing county may provide that the notes be paid from and

secured by amounts on deposit or amounts to be deposited into the

Major Events trust fund or surcharges from user fees, including

parking or ticket fees, charged in connection with the event.

Any note issued must mature not later than seven years from its

date of issuance.

(h) The funds in the Major Events trust fund may be used to pay

the principal of and interest on notes issued by an endorsing

municipality or endorsing county under Subsection (g) of this

section and to fulfill obligations of the state or an endorsing

municipality or endorsing county to a site selection organization

under a game support contract or event support contract, which

obligations may include the payment of costs relating to the

preparations necessary or desirable for the conduct of the event

and the payment of costs of conducting the event, including

improvements or renovations to existing facilities or other

facilities and costs of acquisition or construction of new

facilities or other facilities.

(i) A local organizing committee, endorsing municipality, or

endorsing county shall provide information required by the

comptroller to enable the comptroller to fulfill the

comptroller's duties under this section, including annual audited

statements of any financial records required by a site selection

organization and data obtained by the local organizing committee,

an endorsing municipality, or an endorsing county relating to

attendance at the event and to the economic impact of the event.

A local organizing committee, endorsing municipality, or

endorsing county must provide an annual audited financial

statement required by the comptroller, if any, not later than the

end of the fourth month after the date the period covered by the

financial statement ends. After the conclusion of an event and

on the comptroller's request, a local organizing committee,

endorsing municipality, or endorsing county must provide

information relating to the event, such as attendance figures,

financial information, or other public information held by the

local organizing committee, endorsing municipality, or endorsing

county that the comptroller considers necessary.

(j) Not later than the 30th day after the date a request of a

local organizing committee, endorsing municipality, or endorsing

county is submitted to the comptroller under Subsection (b-1) of

this section, the comptroller shall provide an estimate of the

total amount of tax revenue that would be deposited in the Major

Events trust fund under this section in connection with that

event, if the event were to be held in this state at a site

selected pursuant to an application by a local organizing

committee, endorsing municipality, or endorsing county. A local

organizing committee, endorsing municipality, or endorsing county

may submit the comptroller's estimate to a site selection

organization.

(k) The comptroller may make a disbursement from the Major

Events trust fund on the prior approval of each contributing

endorsing municipality or endorsing county for a purpose for

which a local organizing committee, an endorsing municipality, or

an endorsing county or the state is obligated under a game

support contract or event support contract. A disbursement may

not be made from the trust fund that the comptroller determines

would be used for the purpose of soliciting the relocation of a

professional sports franchise located in this state.

(l) If a disbursement is made from the Major Events trust fund

under Subsection (k), the obligation shall be satisfied

proportionately from the state and local revenue in the trust

fund.

(m) On payment of all state, municipal, or county obligations

under a game support contract or event support contract related

to the location of any particular event in the state, the

comptroller shall remit to each endorsing entity, in proportion

to the amount contributed by the entity, any money remaining in

the trust fund.

(n) Repealed by Acts 2009, 81st Leg., R.S., Ch. 810, Sec. 8,

eff. September 1, 2009.

(o) This section may not be construed as creating or requiring a

state guarantee of obligations imposed on the state or an

endorsing municipality or endorsing county under an event support

contract or other agreement relating to hosting one or more

events in this state.

(p) The comptroller may not undertake any of the

responsibilities or duties set forth in this section unless a

request is submitted by the municipality or the county in which

the event will be located. The request must be accompanied by

documentation from a site selection organization selecting the

site for the event.

(q) Repealed by Acts 2005, 79th Leg., Ch. 150, Sec. 1, eff.

September 1, 2005.

(r) This subsection applies only to an event that the

comptroller determines under Subsection (b) of this section will

generate at least $15 million in state and local tax revenue.

The comptroller and one or more endorsing municipalities or

endorsing counties may enter into an agreement to provide that an

amount equal to the amount of local tax revenue determined by the

comptroller under Subsections (b)(2) through (5) of this section

shall be remitted to the comptroller by one or more endorsing

municipalities or endorsing counties and shall be deposited by

the comptroller into the Major Events trust fund before the

event. In the 12 months immediately preceding the event, the

comptroller may deposit into the trust fund an amount equal to

the amount the state is required to deposit under Subsection (f)

of this section from any amounts appropriated by the legislature

for the purposes of this subsection. The comptroller may make

disbursements from the trust fund in amounts that do not exceed

the amounts deposited under this subsection in accordance with

the agreement to pay costs relating to attracting and securing

the event. An agreement under this subsection may provide that,

following the last day of an event, the funds eligible for

disbursement under Subsection (k) of this section be held in the

trust fund and made available to pay the cost of securing the

event in future years.

(s) The term of an agreement entered into under Subsection (r)

of this section may not exceed 10 years and must terminate:

(1) on the final termination date provided in the agreement; or

(2) if the event covered by the agreement is not held during any

18-month period covered by the agreement.

(t) On termination of an agreement entered into under Subsection

(r) of this section, the total amount of the state's initial

contribution under the agreement must be repaid to the state from

funds disbursed under Subsection (k) of this section or from any

other source specified in the agreement. An agreement entered

into under Subsection (r) of this section must include terms that

the comptroller determines are necessary to protect the state's

interest, including a provision for a performance bond or other

guarantee of repayment if the event is not held in the state

after a disbursement has been made.

(u) The comptroller shall deposit any amount appropriated by the

legislature for the purposes of Subsection (r) of this section

into the Major Event trust fund for the limited purpose of paying

the costs of attracting and securing an event eligible under that

subsection.

(v) The comptroller may adopt rules necessary to implement this

section.

Sec. 5B. GUARANTEE OF STATE AND MUNICIPAL OR COUNTY OBLIGATIONS;

MOTOR SPORTS RACING TRUST FUND. (a) In this section:

(1) "Endorsing county" means a county that contains a site

selected by a site selection organization for one or more motor

sports racing events.

(2) "Endorsing municipality" means a municipality that contains

a site selected by a site selection organization for one or more

motor sports racing events.

(3) "Event support contract" means a joinder undertaking,

joinder agreement, or similar contract executed by an endorsing

municipality or endorsing county and a site selection

organization.

(4) "Motor sports racing event" means a specific automobile

racing event sanctioned by the Automobile Competition Committee

for the United States (ACCUS) and held at a temporary event

venue. The term includes any events and activities held,

sponsored, or endorsed by the site selection organization in

conjunction with the racing event.

(b) If a site selection organization selects a site for a motor

sports racing event in this state pursuant to an application by a

local organizing committee, endorsing municipality, or endorsing

county, not later than three months before the date of the motor

sports racing event, the comptroller shall determine for the

30-day period that ends at the end of the day after the date on

which the racing event will be held, in accordance with

procedures developed by the comptroller:

(1) the incremental increase in the receipts to the state from

taxes imposed under Chapters 151, 152, 156, and 183, Tax Code,

and under Title 5, Alcoholic Beverage Code, within the market

areas designated under Subsection (c) of this section, that is

directly attributable, as determined by the comptroller, to the

preparation for and presentation of the racing event;

(2) the incremental increase in the receipts collected by the

state on behalf of each endorsing municipality in the market area

from the sales and use tax imposed by each endorsing municipality

under Section 321.101(a), Tax Code, and the mixed beverage tax

revenue to be received by each endorsing municipality under

Section 183.051(b), Tax Code, that is directly attributable, as

determined by the comptroller, to the preparation for and

presentation of the racing event;

(3) the incremental increase in the receipts collected by the

state on behalf of each endorsing county in the market area from

the sales and use tax imposed by each endorsing county under

Section 323.101(a), Tax Code, and the mixed beverage tax revenue

to be received by each endorsing county under Section 183.051(b),

Tax Code, that is directly attributable, as determined by the

comptroller, to the preparation for and presentation of the

racing event;

(4) the incremental increase in the receipts collected by each

endorsing municipality in the market area from the hotel

occupancy tax imposed under Chapter 351, Tax Code, that is

directly attributable, as determined by the comptroller, to the

preparation for and presentation of the racing event; and

(5) the incremental increase in the receipts collected by each

endorsing county in the market area from the hotel occupancy tax

imposed under Chapter 352, Tax Code, that is directly

attributable, as determined by the comptroller, to the

preparation for and presentation of the racing event.

(c) For the purposes of Subsection (b)(1) of this section, the

comptroller shall designate as a market area for the motor sports

racing event each area in which the comptroller determines there

is a reasonable likelihood of measurable economic impact directly

attributable to the preparation for and presentation of the

racing event, including areas likely to provide venues,

accommodations, and services in connection with the racing event

based on a proposal or other information provided by an endorsing

municipality, endorsing county, or local organizing committee to

the comptroller. The comptroller shall determine the geographic

boundaries of each market area. An endorsing municipality or

endorsing county that has been selected as the site for the

racing event must be included in a market area for the racing

event.

(d) Each endorsing municipality or endorsing county shall remit

to the comptroller and the comptroller shall deposit into a trust

fund created by the comptroller and designated as the Motor

Sports Racing trust fund for the particular event the amount of

the municipality's or county's hotel occupancy tax revenue

determined under Subsection (b)(4) or (5) of this section, less

any amount of the revenue that the municipality or county

determines is necessary to meet the obligations of the

municipality or county. The comptroller shall retain the amount

of sales and use tax revenue and mixed beverage tax revenue

determined under Subsection (b)(2) or (3) of this section from

the amounts otherwise required to be sent to the municipality

under Sections 321.502 and 183.051(b), Tax Code, or to the county

under Sections 323.502 and 183.051(b), Tax Code, and deposit into

the trust fund the tax revenues, less any amount of the revenue

that the municipality or county determines is necessary to meet

the obligations of the municipality or county. The comptroller

shall begin retaining and depositing the local tax revenues with

the first distribution of that tax revenue that occurs after the

first day of the 30-day period described by Subsection (b) of

this section and shall discontinue retaining the local tax

revenues under this subsection when the amount of the applicable

tax revenue determined under Subsection (b)(2) or (3) of this

section has been retained. The Motor Sports Racing trust fund is

established outside the state treasury and is held in trust by

the comptroller for administration of this section. Money in the

trust fund may be disbursed by the comptroller without

appropriation only as provided by this section.

(e) In addition to the tax revenue deposited in the Motor Sports

Racing trust fund under Subsection (d) of this section, an

endorsing municipality or endorsing county may guarantee its

obligations under a motor sports racing event support contract

and this section by pledging surcharges from user fees, including

parking or ticket fees, charged in connection with the racing

event.

(f) The comptroller shall deposit a portion of the state tax

revenue determined under Subsection (b)(1) of this section in an

amount equal to 6.25 times the amount of the local sales and use

tax revenue and mixed beverage tax revenue retained and the hotel

occupancy tax revenue remitted by an endorsing municipality or

endorsing county under Subsection (d) of this section.

(g) To meet its obligations under a motor sports racing event

support contract or event support contract to improve, renovate,

or acquire facilities or to acquire equipment, an endorsing

municipality by ordinance or an endorsing county by order may

authorize the issuance of notes. An endorsing municipality or

endorsing county may provide that the notes be paid from and

secured by amounts on deposit or amounts to be deposited into the

Motor Sports Racing trust fund or surcharges from user fees,

including parking or ticket fees, charged in connection with the

racing event. Any note issued must mature not later than seven

years from its date of issuance.

(h) The funds in the Motor Sports Racing trust fund may be used

to pay the principal of and interest on notes issued by an

endorsing municipality or endorsing county under Subsection (g)

of this section and to fulfill obligations of the state or an

endorsing municipality or endorsing county to a site selection

organization under a motor sports racing event support contract

or event support contract, which obligations may include the

payment of costs relating to the preparations necessary or

desirable for the conduct of the racing event and the payment of

costs of conducting the racing event, including temporary

improvements or temporary renovations to existing facilities or

other facilities specific to the event.

(i) A local organizing committee, endorsing municipality, or

endorsing county shall provide information required by the

comptroller to enable the comptroller to fulfill the

comptroller's duties under this section, including annual audited

statements of any financial records required by a site selection

organization and data obtained by the local organizing committee,

an endorsing municipality, or an endorsing county relating to

attendance at the motor sports racing event and to the economic

impact of the racing event. A local organizing committee,

endorsing municipality, or endorsing county must provide an

annual audited financial statement required by the comptroller,

if any, not later than the end of the fourth month after the date

the period covered by the financial statement ends.

(j) The comptroller shall provide an estimate not later than

three months before the date of a motor sports racing event of

the total amount of tax revenue that would be deposited in the

Motor Sports Racing trust fund under this section in connection

with that racing event, if the racing event were to be held in

this state at a site selected pursuant to an application by a

local organizing committee, endorsing municipality, or endorsing

county. The comptroller shall provide the estimate on request to

a local organizing committee, endorsing municipality, or

endorsing county. A local organizing committee, endorsing

municipality, or endorsing county may submit the comptroller's

estimate to a site selection organization.

(k) The comptroller may make a disbursement from the Motor

Sports Racing trust fund on the prior approval of each

contributing endorsing municipality or endorsing county for a

purpose for which an endorsing municipality or endorsing county

or the state is obligated under a motor sports racing event

support contract or event support contract. A disbursement may

not be made from the trust fund that the comptroller determines

would be used for the purpose of soliciting the relocation of a

professional sports franchise located in this state.

(l) If a disbursement is made from the Motor Sports Racing trust

fund under Subsection (k) of this section, the obligation shall

be satisfied proportionately from the state and local revenue in

the trust fund.

(m) On payment of all state, municipal, or county obligations

under a motor sports racing support contract or event support

contract related to the location of any particular racing event

in the state, the comptroller shall remit to each endorsing

entity, in proportion to the amount contributed by the entity,

any money remaining in the trust fund.

(n) This section may not be construed as creating or requiring a

state guarantee of obligations imposed on the state or an

endorsing municipality or endorsing county under a motor sports

racing event support contract or other agreement relating to

hosting one or more racing events in this state.

(o) The comptroller may not undertake any of the

responsibilities or duties set forth in this section unless a

request is submitted by the municipality and the county in which

the motor sports racing event will be held. The request must be

accompanied by documentation from a site selection organization

selecting the site for the racing event.

(p) Any provision of this Act applicable to games as defined by

Section 1(3) of this Act also applies to a motor sports racing

event as defined in this section.

Sec. 5C. EVENTS TRUST FUND FOR CERTAIN MUNICIPALITIES AND

COUNTIES.

(a) In this section:

(1) "Endorsing county" means a county that contains a site

selected by a site selection organization for one or more events.

(2) "Endorsing municipality" means a municipality that contains

a site selected by a site selection organization for one or more

events.

(3) "Event" means an event or a related series of events held in

this state for which a local organizing committee, endorsing

county, or endorsing municipality seeks approval from a site

selection organization to hold the event at a site in this state.

The term includes any activities related to or associated with

the event.

(4) "Event support contract" means a joinder undertaking, a

joinder agreement, or a similar contract executed by a local

organizing committee, an endorsing municipality, or an endorsing

county and a site selection organization.

(5) "Site selection organization" means an entity that conducts

or considers conducting an eligible event in this state.

(a-1) An event is eligible for funding under this section only

if:

(1) a site selection organization selects a site for the event

located in this state after considering, through a highly

competitive selection process, one or more sites that are not

located in this state;

(2) a site selection organization selects a site in this state

as:

(A) the sole site for the event; or

(B) the sole site for the event in a region composed of this

state and one or more adjoining states; and

(3) the event is held not more than one time in this state or an

adjoining state in any year.

(b) If a site selection organization selects a site for an event

in this state pursuant to an application by a local organizing

committee, endorsing municipality, or endorsing county, not later

than three months before the date of the event, the comptroller

shall determine for the 30-day period that ends at the end of the

day after the date on which the event will be held or, if the

event occurs on more than one day, after the last date on which

the event will be held, in accordance with procedures developed

by the comptroller:

(1) the incremental increase in the receipts to this state from

taxes imposed under Chapters 151, 152, 156, and 183, Tax Code,

and under Title 5, Alcoholic Beverage Code, within the market

areas designated under Subsection (c) of this section, that is

directly attributable, as determined by the comptroller, to the

preparation for and presentation of the event and related

activities;

(2) the incremental increase in the receipts collected by this

state on behalf of each endorsing municipality in the market area

from the sales and use tax imposed by each endorsing municipality

under Section 321.101(a), Tax Code, and the mixed beverage tax

revenue to be received by each endorsing municipality under

Section 183.051(b), Tax Code, that is directly attributable, as

determined by the comptroller, to the preparation for and

presentation of the event and related activities;

(3) the incremental increase in the receipts collected by this

state on behalf of each endorsing county in the market area from

the sales and use tax imposed by each endorsing county under

Section 323.101(a), Tax Code, and the mixed beverage tax revenue

to be received by each endorsing county under Section 183.051(b),

Tax Code, that is directly attributable, as determined by the

comptroller, to the preparation for and presentation of the event

and related activities;

(4) the incremental increase in the receipts collected by each

endorsing municipality in the market area from the hotel

occupancy tax imposed under Chapter 351, Tax Code, that is

directly attributable, as determined by the comptroller, to the

preparation for and presentation of the event and related

activities; and

(5) the incremental increase in the receipts collected by each

endorsing county in the market area from the hotel occupancy tax

imposed under Chapter 352, Tax Code, that is directly

attributable, as determined by the comptroller, to the

preparation for and presentation of the event and related

activities.

(c) For the purposes of Subsection (b)(1) of this section, the

comptroller shall designate as a market area for the event each

area in which the comptroller determines there is a reasonable

likelihood of measurable economic impact directly attributable to

the preparation for and presentation of the event and related

activities, including areas likely to provide venues,

accommodations, and services in connection with the event based

on the proposal provided by the local organizing committee to the

comptroller. The comptroller shall determine the geographic

boundaries of each market area. An endorsing municipality or

endorsing county that has been selected as the site for the event

must be included in a market area for the event.

(c-1) The comptroller shall base the determination specified by

Subsection (b) of this section on information submitted by the

local organizing committee, endorsing municipality, or endorsing

county, and must make the determination not later than the 30th

day after the date the comptroller receives the information.

(d) Each endorsing municipality or endorsing county shall remit

to the comptroller and the comptroller shall deposit into a trust

fund created by the comptroller and designated as the Events

trust fund the amount of the municipality's or county's hotel

occupancy tax revenue determined under Subsection (b)(4) or (5)

of this section, less any amount of the revenue that the

municipality or county determines is necessary to meet the

obligations of the municipality or county. The comptroller shall

retain the amount of sales and use tax revenue and mixed beverage

tax revenue determined under Subsection (b)(2) or (3) of this

section from the amounts otherwise required to be sent to the

municipality under Sections 321.502 and 183.051(b), Tax Code, or

to the county under Sections 323.502 and 183.051(b), Tax Code,

and deposit into the trust fund the tax revenues, less any amount

of the revenue that the municipality or county determines is

necessary to meet the obligations of the municipality or county.

The comptroller shall begin retaining and depositing the local

tax revenues with the first distribution of that tax revenue that

occurs after the first day of the period described by Subsection

(b) of this section or at a time otherwise determined to be

practicable by the comptroller and shall discontinue retaining

the local tax revenues under this subsection when the amount of

the applicable tax revenue determined under Subsection (b)(2) or

(3) of this section has been retained. The Events trust fund is

established outside the state treasury and is held in trust by

the comptroller for administration of this section. Money in the

trust fund may be disbursed by the comptroller without

appropriation only as provided by this section.

(d-1) Not later than the 90th day after the last day of an event

and in lieu of the local tax revenues remitted to or retained by

the comptroller under Subsection (d) of this section, a

municipality or county may remit to the comptroller for deposit

in the Events trust fund other local funds in an amount equal to

the total amount of local tax revenue determined under

Subsections (b)(2) through (5) of this section. The amount

deposited by the comptroller into the Events trust fund under

this subsection is subject to Subsection (f) of this section.

(e) In addition to the tax revenue deposited in the Events trust

fund under Subsection (d) of this section, an endorsing

municipality or endorsing county may guarantee its obligations

under an event support contract and this section by pledging

surcharges from user fees, including parking or ticket fees,

charged in connection with the event. An endorsing municipality

or endorsing county may collect and remit to the comptroller

surcharges and user fees attributable to the event for deposit

into the Events trust fund.

(f) The comptroller shall deposit into the Events trust fund a

portion of the state tax revenue not to exceed the amount

determined under Subsection (b)(1) of this section in an amount

equal to 6.25 times the amount of the local tax revenue retained

or remitted under this section, including:

(1) local sales and use tax revenue;

(2) mixed beverage tax revenue;

(3) hotel occupancy tax revenue; and

(4) surcharge and user fee revenue.

(g) To meet its obligations under an event support contract to

improve, construct, renovate, or acquire facilities or to acquire

equipment, an endorsing municipality by ordinance or an endorsing

county by order may authorize the issuance of notes. An

endorsing municipality or endorsing county may provide that the

notes be paid from and secured by amounts on deposit or amounts

to be deposited into the Events trust fund or surcharges from

user fees, including parking or ticket fees, charged in

connection with the event. Any note issued must mature not later

than seven years from its date of issuance.

(h) The money in the Events trust fund may be used to pay the

principal of and interest on notes issued by an endorsing

municipality or endorsing county under Subsection (g) of this

section and to fulfill obligations of this state or an endorsing

municipality or endorsing county to a site selection organization

under an event support contract, which obligations may include

the payment of costs relating to the preparations necessary or

desirable for the conduct of the event and the payment of costs

of conducting the event, including improvements or renovations to

existing facilities or other facilities and costs of acquisition

or construction of new facilities or other facilities.

(i) A local organizing committee, endorsing municipality, or

endorsing county shall provide information required by the

comptroller to enable the comptroller to fulfill the

comptroller's duties under this section, including annual audited

statements of any financial records required by a site selection

organization and data obtained by the local organizing committee,

an endorsing municipality, or an endorsing county relating to

attendance at the event and to the economic impact of the event.

A local organizing committee, endorsing municipality, or

endorsing county must provide an annual audited financial

statement required by the comptroller, if any, not later than the

end of the fourth month after the date the period covered by the

financial statement ends. After the conclusion of an event and

on the comptroller's request, a local organizing committee,

endorsing municipality, or endorsing county must provide

information relating to the event, such as attendance figures,

financial information, or other public information held by the

local organizing committee, endorsing municipality, or endorsing

county that the comptroller considers necessary.

(j) The comptroller shall provide an estimate not later than

three months before the date of an event of the total amount of

tax revenue that would be deposited in the Events trust fund

under this section in connection with that event, if the event

were to be held in this state at a site selected pursuant to an

application by a local organizing committee, endorsing

municipality, or endorsing county. The comptroller shall provide

the estimate on request to a local organizing committee,

endorsing municipality, or endorsing county. A local organizing

committee, endorsing municipality, or endorsing county may submit

the comptroller's estimate to a site selection organization.

(k) The comptroller may make a disbursement from the Events

trust fund on the prior approval of each contributing endorsing

municipality or endorsing county for a purpose for which a local

organizing committee, an endorsing municipality, or an endorsing

county or this state is obligated under an event support

contract. A disbursement may not be made from the trust fund

that the comptroller determines would be used for the purpose of

soliciting the relocation of a professional sports franchise

located in this state.

(l) If a disbursement is made from the Events trust fund under

Subsection (k) of this section, the obligation shall be satisfied

proportionately from the state and local revenue in the trust

fund.

(m) On payment of all state, municipal, or county obligations

under an event support contract related to the location of any

particular event in this state, the comptroller shall remit to

each endorsing entity, in proportion to the amount contributed by

the entity, any money remaining in the Events trust fund.

(n) This section may not be construed as creating or requiring a

state guarantee of obligations imposed on this state or an

endorsing municipality or endorsing county under an event support

contract or other agreement relating to hosting one or more

events in this state.

(o) The comptroller may not undertake any of the

responsibilities or duties set forth in this section unless a

request is submitted by the municipality or the county in which

the event will be located. The request must be accompanied by

documentation from a site selection organization selecting the

site for the event.

(p) The comptroller may adopt rules necessary to implement this

section.

(q) In determining the amount of state revenue available under

Subsection (b)(1) of this section, the comptroller may consider

whether:

(1) the event has been held in this state on previous occasions;

and

(2) changes to the character of the event could affect the

incremental increase in receipts collected and remitted to the

state by an endorsing county or endorsing municipality under that

subsection.

Municipal or county election

Sec. 6. (a) Except as provided by Subsections (b) and (d) of this

section, an endorsing municipality or endorsing county must hold

an election in the municipality or county to determine whether

the municipality or county may contribute a portion of its sales

and use taxes to the Olympic Games trust fund under Section 5 of

this Act. The election must be held on a uniform election date

before the date a site selection organization requires the

endorsing municipality or endorsing county and the state to enter

into a joinder undertaking relating to the applicable games.

(b) If an endorsing municipality or endorsing county is required

to hold an election under this section and the contribution of a

portion of the municipality's or county's sales and use taxes to

the Olympic Games trust fund under Section 5 of this Act is not

approved by a majority of the voters voting in the election:

(1) the comptroller may not establish the Olympic Games trust

fund under Section 5 of this Act, may not retain the

municipality's or county's tax revenue under Section 5(d) of this

Act from amounts otherwise required to be sent to that

municipality or county, and may not deposit any state tax revenue

into the trust fund;

(2) the comptroller is not required to determine the incremental

increase in state, county, or municipal tax revenue under Section

5(b) of this Act; and

(3) the department may not enter into a games support contract

relating to the games for which the municipality or county has

authorized a bid on its behalf.

(c) Notwithstanding any other provisions of this Act, an

endorsing municipality or endorsing county is not required to

hold an election in order to contribute its mixed beverage tax

revenue or its hotel occupancy tax revenue to the Olympic Games

trust fund under Section 5 of this Act.

Assistance of Department and Other State Agencies

Sec. 7. (a) The department shall review requests from a local

organizing committee, endorsing municipality, or endorsing county

that the department, on behalf of the state, enter into a games

support contract that is required by a site selection

organization in connection with the committee's, municipality's,

or county's bid to host any of the games. This section does not

affect or apply to an event support contract under Section 5A,

5B, or 5C of this Act to which the department is not a party.

(b) A request made under Subsection (a) of this section must be

accompanied by:

(1) a general description and summary of the games for which a

site selection is sought by the local organizing committee,

endorsing municipality, or endorsing county;

(2) a preliminary and general description of the proposal the

local organizing committee, endorsing municipality, or endorsing

county intends to submit to a site selection organization;

(3) the estimated cost of preparing and submitting the intended

proposal;

(4) the local organizing committee's, endorsing municipality's,

or endorsing county's intended method of obtaining the funds

needed for the purpose of preparing the proposal;

(5) a description by type and approximate amount of the site

selection application costs that the local organizing committee,

endorsing municipality, or endorsing county intends to pay; and

(6) any other information reasonably requested by the department

to assist it in reviewing the request.

(c) The department shall approve or deny a request made under

Subsection (a) of this section not later than the 30th day after

the date the request is submitted.

(d) The department may agree in a joinder undertaking entered

into with a site selection organization that the department will:

(1) execute a joinder agreement if the site selection

organization selects a site in this state for the games; and

(2) refrain from taking any action after the execution of the

joinder undertaking that would impair its ability to execute the

joinder agreement.

(e) The department may agree in a joinder agreement that the

state will:

(1) provide or cause to be provided all of the governmental

funding, facilities, and other resources specified in the local

organizing committee's, endorsing municipality's, or endorsing

county's bid to host the games;

(2) be bound by the terms of, cause the local organizing

committee, endorsing municipality, or endorsing county to

perform, and guarantee performance of the local organizing

committee's, endorsing municipality's, or endorsing county's

obligations under contracts relating to selecting a site in this

state for the games; and

(3) be jointly and severally liable with the local organizing

committee, endorsing municipality, or endorsing county for:

(A) obligations of the local organizing committee, endorsing

municipality, or endorsing county to a site selection

organization, including obligations indemnifying the site

selection organization against claims of and liabilities to third

parties arising out of or relating to the games; and

(B) any financial deficit relating to the games.

(f) The department may agree to execute a joinder undertaking, a

joinder agreement, or other games support contract only if:

(1) the department determines that:

(A) the state's assurances and obligations under the undertaking,

agreement, or contract are reasonable; and

(B) any financial commitments of the state will be satisfied

exclusively by recourse to the Pan American Games trust fund or

the Olympic Games trust fund, as applicable; and

(2) the endorsing municipality or endorsing county has executed

an agreement with a site selection organization that contains

substantially similar terms.

(g) Before executing a games support contract, the department

must execute an agreement with the local organizing committee,

endorsing municipality, or endorsing county requiring that if a

site selection organization selects a site for the games in this

state pursuant to an application by the local organizing

committee, endorsing municipality, or endorsing county, the local

organizing committee, endorsing municipality, or endorsing county

will repay the state any funds expended by the department under

this Act from any surplus of the local organizing committee's,

endorsing municipality's, or endorsing county's funds remaining

after the presentation of the games and after the payment of the

expenses and obligations incurred by the local organizing

committee, endorsing municipality, or endorsing county.

(h) A games support contract may contain any additional

provisions the department requires in order to carry out the

purposes of this Act.

(i) The department may require a local organizing committee,

endorsing municipality, or endorsing county to list the state as

an additional insured on any policy of insurance purchased by the

local organizing committee, endorsing municipality, or endorsing

county and required by a site selection organization to be in

effect in connection with the games.

(j) The Texas Department of Transportation, the Department of

Public Safety of the State of Texas, and the Texas Department of

Housing and Community Affairs may:

(1) assist a local organizing committee, endorsing municipality,

or endorsing county in developing applications and planning for

the games; and

(2) enter into contracts, agreements, or assurances related to

the presentation of the games.

(k) Repealed by Acts 2003, 78th Leg., ch. 814, Sec. 5.09.

Application of Open Meetings and Open Records Laws

Sec. 8. (a) A local organizing committee and its governing body

are subject to Chapters 551 and 552, Government Code. For

purposes of those chapters, the governing body of a local

organizing committee is considered a governmental body as defined

by those chapters. For purposes of Chapter 552, Government Code,

the records and information of a local organizing committee are

considered public records and public information.

(b) A final bid that is submitted by a local organizing committee

to a site selection organization, or a draft of that bid, is

excepted from required public disclosure under Chapter 552,

Government Code, until the applicable site selection organization

selects the site for the applicable games.

(c) Chapter 551, Government Code, does not apply to a meeting of

a subcommittee of the governing body of a local organizing

committee if:

(1) the subcommittee consists of not more than five members;

(2) the meeting is not held in a public building;

(3) the subcommittee makes a tape recording of the proceedings of

the meeting in compliance with Section 551.103, Government Code,

and the local organizing committee preserves the tape recording

for two years from the date the recording is made;

(4) the subcommittee does not discuss or decide any financial

matters during the meeting; and

(5) any decision made by the subcommittee will not become

effective without being reviewed and officially adopted by the

governing body of the local organizing committee at a meeting

held in compliance with Chapter 551, Government Code.

(d) A tape recording made under Subsection (c) of this section is

subject to required public disclosure in the manner prescribed by

Chapter 552, Government Code, for a public record.

Tax Exemptions for Local Organizing Committee

Sec. 9. (a) A local organizing committee that is exempt from

paying federal income tax under Section 501(c), Internal Revenue

Code of 1986, as amended, is exempt from:

(1) the sales, excise, and use taxes imposed under Chapter 151,

Tax Code;

(2) taxes on the sale, rental, or use of a motor vehicle imposed

under Chapter 152, Tax Code;

(3) the hotel occupancy tax imposed under Chapter 156, Tax Code;

and

(4) the franchise tax imposed under Chapter 171, Tax Code.

(b) The exemptions provided by Subsections (a)(1), (2), and (3)

of this section take effect on the first day of the first month

after the effective date of this Act. The exemption provided by

Subsection (a)(4) of this section applies only to a tax imposed

under Chapter 171, Tax Code, that becomes due on or after the

effective date of this Act.

Ethics

Sec. 10. (a) A local organizing committee that submits a request

under Section 7(a) of this Act must:

(1) affirm as a part of that request that it is fully in

compliance with the ethical guidelines set forth in all contracts

entered into and rules adopted by the applicable site selection

organization, including the site selection organization's

requirements regarding disclosure of any financial interest by a

director, officer, or senior-level employee of the local

organizing committee in any proposed transaction with the local

organizing committee;

(2) not later than the 15th day of the first month following each

calendar quarter, file with the secretary of the endorsing

municipality for which the local organizing committee submits a

request:

(A) a certification that the local organizing committee continues

to be in compliance with the ethical guidelines described by

Subdivision (1) of this subsection; and

(B) a report of contributions to and expenditures by the local

organizing committee in the manner described by Subsection (b) of

this section; and

(3) file with the secretary of the endorsing municipality on

April 15 of each year a copy of each financial statement required

to be submitted by a local organizing committee or a member of a

local organizing committee to the United States Olympic Committee

during the preceding calendar year.

(b) A report made under Subsection (a)(2)(B) of this section must

include:

(1) for each contribution made to a local organizing committee:

(A) the contributor's full name and address;

(B) the date of the contribution;

(C) whether the contribution is cash, made by check, or in-kind;

and

(D) the amount or market value of the contribution; and

(2) for each expenditure made by a local organizing committee:

(A) the full name and address of the person who receives payment

of the expenditure;

(B) the date of the expenditure;

(C) the purpose of the expenditure; and

(D) the amount of the expenditure.

(c) The endorsing municipality for which a local organizing

committee submits a request under Section 7(a) of this Act must

have a comprehensive ethics code establishing standards of

conduct, disclosure requirements, and enforcement mechanisms

relating to city officials and employees before the department

may consider the request.

Bribery

Sec. 11. (a) A person commits an offense if the person

intentionally or knowingly offers, confers, or agrees to confer

on another person, or solicits, accepts, or agrees to accept from

another person, any benefit as consideration for the recipient's

decision, opinion, recommendation, vote, or other exercise of

discretion as a member or employee of a local organizing

committee or site selection organization.

(b) It is a defense to prosecution under Subsection (a) of this

section that the benefit conferred is a meal or entertainment

reported under Section 10(a)(2)(B) of this Act.

(c) It is not a defense to prosecution under Subsection (a) of

this section that a person whom the actor sought to influence was

not qualified to act as the actor intended the person to act.

(d) It is not a defense to prosecution under Subsection (a) of

this section that the benefit is not offered or conferred or that

the benefit is not solicited or accepted until after:

(1) the decision, opinion, recommendation, vote, or other

exercise of discretion has occurred; or

(2) the person whom the actor sought to influence is no longer a

member of the local organizing committee or a site selection

organization.

(e) In this section, "benefit" has the meaning assigned by

Section 36.01, Penal Code.

(f) An offense under this section is a felony of the second

degree.

Acts 1999, 76th Leg., ch. 1507, eff. Aug. 30, 1999; Sec. 1(2)

amended by Acts 2003, 78th Leg., ch. 579, Sec. 1, eff. June 20,

2003; Sec. 1(3) amended by Acts 2003, 78th Leg., ch. 579, Sec. 1,

eff. June 20, 2003; Sec. 3 amended by Acts 2003, 78th Leg., ch.

579, Sec. 2, eff. June 20, 2003; Sec. 4(a)(1) amended by Acts

2003, 78th Leg., ch. 579, Sec. 3, eff. June 20, 2003; Sec. 4(i)

amended by Acts 2003, 78th Leg., ch. 579, Sec. 4, eff. June 20,

2003; Sec. 4(l) amended by Acts 2003, 78th Leg., ch. 579, Sec. 4,

eff. June 20, 2003; Sec. 6(b) amended by Acts 2003, 78th Leg.,

ch. 579, Sec. 5, eff. June 20, 2003; Sec. 1(1) to (3), (5) to (8)

amended and (1-a) added by Acts 2003, 78th Leg., ch. 814, Sec.

5.01, eff. Sept. 1, 2003; Secs. 2, 3 amended by Acts 2003, 78th

Leg., ch. 814, Sec. 5.02, eff. Sept. 1, 2003; Sec. 4(a), (b),

(d), (f), (i), (l) amended by Acts 2003, 78th Leg., ch. 814, Sec.

5.03, eff. Sept. 1, 2003; Sec. 5(a) to (g), (i) to (m) amended by

Acts 2003, 78th Leg., ch. 814, Sec. 5.04, eff. Sept. 1, 2003;

Sec. 5A added by Acts 2003, 78th Leg., ch. 814, Sec. 5.05, eff.

Sept. 1, 2003; Sec. 6 amended by Acts 2003, 78th Leg., ch. 814,

Sec. 5.06, eff. Sept. 1, 2003; Sec. 7(a), (b), (e) to (g), (i),

(j) amended by Acts 2003, 78th Leg., ch. 814, Sec. 5.07, eff.

Sept. 1, 2003; Sec. 7(k) amended by Acts 2003, 78th Leg., ch.

814, Sec. 5.09, eff. Sept. 1, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

150, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

295, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

295, Sec. 2, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

295, Sec. 3, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

295, Sec. 4, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

295, Sec. 5, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

866, Sec. 1, eff. June 17, 2005.

Acts 2005, 79th Leg., Ch.

866, Sec. 2, eff. June 17, 2005.

Acts 2007, 80th Leg., R.S., Ch.

556, Sec. 1, eff. June 16, 2007.

Acts 2007, 80th Leg., R.S., Ch.

556, Sec. 2, eff. June 16, 2007.

Acts 2007, 80th Leg., R.S., Ch.

556, Sec. 3, eff. June 16, 2007.

Acts 2007, 80th Leg., R.S., Ch.

556, Sec. 4, eff. June 16, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1426, Sec. 3, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1426, Sec. 4, eff. June 15, 2007.

Acts 2007, 80th Leg., R.S., Ch.

1426, Sec. 5, eff. June 15, 2007.

Acts 2009, 81st Leg., R.S., Ch.

810, Sec. 1, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

810, Sec. 2, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

810, Sec. 3, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

810, Sec. 4, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

810, Sec. 5, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

810, Sec. 6, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

810, Sec. 7, eff. September 1, 2009.

Acts 2009, 81st Leg., R.S., Ch.

810, Sec. 8, eff. September 1, 2009.



CHAPTER 12. RESTRICTIONS ON LABOR

VERNON'S CIVIL STATUTES

TITLE 83. LABOR

CHAPTER 12. RESTRICTIONS ON LABOR

Art. 5196. DISCRIMINATION. Either or any of the following acts

shall constitute discrimination against persons seeking

employment:

1. Where any corporation, or receiver of the same, doing business

in this state, or any agent or officer of any such corporation or

receiver, shall blacklist, prevent, or attempt to prevent, by

word, printing, sign, list or other means, directly or

indirectly, any discharged employee, or any employee who may have

voluntarily left said corporation's services, from obtaining

employment with any other person, company, or corporation, except

by truthfully stating in writing, on request of such former

employee or other persons to whom such former employee has

applied for employment, the reason why such employee was

discharged, and why his relationship to such company ceased.

2. Where any corporation, or receiver of the same, doing business

in this state, or any officer or agent of such corporation or

receiver shall, by any means, directly or indirectly, communicate

to any other person or corporation any information in regard to a

person who may seek employment of such person or corporation, and

fails to give such person in regard to whom the communication may

be made, within ten days after demand therefor, a complete copy

of such communication, if in writing, and a true statement

thereof if by sign or other means not in writing, and the names

and addresses of all persons or corporations to whom said

communication shall have been made; provided that if such

information is furnished at the request of a person other than

the employee, a copy of the information so furnished, shall be

mailed to such employee at his last known address.

3. Where any corporation, or receiver of the same, doing business

in this state, or any agent or employee of such corporation or

receiver, shall have discharged an employee and such employee

demands a statement in writing of the cause of his discharge, and

such corporation, receiver, agent or employee thereof fails to

furnish a true statement of the same to such discharged employee,

within ten days after such demand, or where any corporation or

receiver of the same, or any officer or agent of such corporation

or receiver shall fail, within ten days after written demand for

the same, to furnish to any employee voluntarily leaving the

service of such corporation or receiver, a statement in writing

that such employee did leave such service voluntarily, or where

any corporation or receiver of the same, doing business within

this state, shall fail to show in any statement under the

provision of this title the number of years and months during

which such employee was in the service of the said corporation or

receiver in each and every separate capacity or position in which

he was employed, and whether his services were satisfactory in

each such capacity or not, or where any such corporation or

receiver shall fail within ten days after written demand for the

same to furnish to any such employee a true copy of the statement

originally given to such employee for his use in case he shall

have lost or is otherwise deprived of the use of the said

original statement.

4. Where any corporation, or receiver of same, doing business in

this state, or any agent or officer of the same, shall have

received any request, notice or communication, either in writing

or otherwise, from any person, company or corporation,

preventing, or calculated to prevent, the employment of a person

seeking employment, and shall fail to furnish to such person

seeking employment, within ten days after a demand in writing

therefor, a true statement of such request, notice or

communication, and, if in writing, a true copy of same, and, if

otherwise than in writing, a true statement thereof, and a true

interpretation of its meaning, and the names and addresses of the

persons, company or corporation furnishing the same.

5. Where any corporation, or receiver of the same, doing business

in this state, or any officer or agent of such corporation or

receiver, discharging an employee, shall have failed to give such

employee a true statement of the causes of his discharge, within

ten days after a demand in writing therefor, and shall thereafter

furnish any other person or corporation any statement or

communication in regard to such discharge, unless at the request

of the discharged employee.

6. Where any corporation, or receiver of same, doing business in

this state, or any officer or agent of such corporation or

receiver, shall discriminate against any person seeking

employment on account of his having participated in a strike.

7. Where any corporation, or receiver of the same, doing business

in this state, or any officer or agent of such corporation or

receiver, shall give any information or communication in regard

to a person seeking employment having participated in any strike,

unless such person violated the law during his participation in

such strike, or in connection therewith, and unless such

information is given in compliance with subdivision 1 of this

article.

Acts 1907, 30th Leg., p. 142, ch. 67, Sec. 1. Amended by Acts

1909, 31st Leg., p. 160, ch. 89, Sec. 1; Acts 1929, 41st Leg., p.

509, ch. 245, Sec. 1.

Art. 5196a. DISCRIMINATION. The following shall constitute

discrimination against persons seeking employment: Where any

corporation, or receiver of same, doing business in this State,

or any officer or agent of such corporation or receiver shall

discriminate against any person seeking employment on account of

his having participated in a strike.

Acts 1907, 30th Leg., p. 142, ch. 67. Amended by Acts 1909, 31st

Leg., p. 160.

Art. 5196b. PENALTY. Every person violating any provision of the

preceding article shall be imprisoned in jail for not less than

one month nor more than one year.

Acts 1907, 30th Leg., p. 142, ch. 67. Amended by Acts 1909, 31st

Leg., p. 160.

Art. 5197. DISCRIMINATION PROHIBITED, ETC. Any and all

discriminations against persons seeking employment as defined in

this chapter are hereby prohibited and are declared to be

illegal.

Acts 1907, 31st Leg., p. 142.

Art. 5198. FOREIGN CORPORATIONS TO FORFEIT PERMIT. Any foreign

corporation violating any provision of this chapter is hereby

denied the right, and is prohibited from doing any business

within this State, and it shall be the duty of the Attorney

General to enforce this provision, by injunction or other

proceeding in the district court of Travis County, in the name of

the State of Texas.

Acts 1907, 30th Leg., p. 142.

Art. 5199. LIABILITY. Each person, company or corporation, who

shall in any manner violate any provision of this chapter shall,

for each offense committed, forfeit and pay the sum of one

thousand dollars, which may be recovered in the name of the State

of Texas, in any county where the offense was committed, or where

the offender resides, or in Travis County; and it shall be the

duty of the Attorney General, or the district or county attorney

under the direction of the Attorney General, to sue for the

recovery of the same.

Acts 1907, 30th Leg., p. 142.

Art. 5200. FEES OF ATTORNEY. The fees of the prosecuting

attorney for representing the State in proceedings under this

chapter shall not be accounted for as fees of office.

Acts 1907, 30th Leg., p. 142.

Art. 5201. PRIMA FACIE EVIDENCE OF AGENCY. In prosecutions for

the violation of any provision of this chapter, evidence that any

person has acted as the agent of a corporation in the transaction

of its business in this State shall be received as prima facie

proof that his act in the name, behalf or interest of the

corporation of which he was acting as the agent, was the act of

the corporation.

Acts 1907, 30th Leg., p. 142.

Art. 5201a. PRIMA FACIE PROOF OF AGENCY. Evidence that any

person has acted as the agent of a corporation in the transaction

of its business in this State shall be received as prima facie

proof that his act in the name, behalf or interest of the

corporation of which he was acting as the agent, was the act of

the corporation.

Acts 1907, 30th Leg., p. 142, ch. 67. Amended by Acts 1909, 31st

Leg., p. 160.

Art. 5202. MAY EXAMINE WITNESSES. Upon the application of the

Attorney General, or of any district or county attorney, made to

any justice of the peace in this State, and stating that he has

reason to believe that a witness, who is to be found in the

county of which such justice is an officer, knows of a violation

of any provision of this chapter, the justice to whom such

application is made shall have summoned and examined such witness

in relation to such violations.

Acts 1907, 30th Leg., p. 142.

Art. 5203. SWORN STATEMENT. Such witness shall be summoned as

provided for in criminal cases. He shall be duly sworn, and the

justice shall cause the statements of the witness to be reduced

to writing and signed and sworn to before him, and such statement

shall be delivered to the attorney upon whose application the

witness was summoned.

Acts 1907, 30th Leg., p. 142.

Art. 5204. FAILURE OF WITNESS TO APPEAR. If the witness summoned

as aforesaid fails to appear or to make statements of the facts

within his knowledge under oath, or to sign the same after it has

been reduced to writing, he shall be guilty of contempt of court

and may be fined not exceeding one hundred dollars, and may be

attached and imprisoned in jail until he shall make a full

statement of all facts within his knowledge with reference to the

matter inquired about.

Acts 1907, 30th Leg., p. 142.

Art. 5205. IMMUNITY OF WITNESS. Any person so summoned and

examined shall not be liable to prosecution for any violation of

any provision of this chapter about which he may testify fully

and without reserve.

Acts 1907, 30th Leg., p. 142.

Art. 5205a. WITNESS MUST TESTIFY. No witness shall refuse to

testify as to any violation of this chapter on the ground that

his testimony may incriminate him, but any witness so examined

shall not be liable to prosecution for any violation of any

provision of this chapter about which he may testify fully and

without reserve.

Acts 1907, 30th Leg., p. 142, ch. 67.

Art. 5206. STATEMENT OF CAUSE OF DISCHARGE. Any written

statement of cause of discharge, if true, when made by such

agent, company or corporation, shall never be used as the cause

for an action for libel, either civil or criminal, against the

agent, company or corporation so furnishing same.

Acts 1907, 30th Leg., p. 142.






TITLE 86. LANDS--PUBLIC

CHAPTER 3. SURFACE AND TIMBER RIGHTS

VERNON'S CIVIL STATUTES

TITLE 86. LANDS--PUBLIC

CHAPTER 3. SURFACE AND TIMBER RIGHTS

Art. 5311b. VALIDATING SALES. In cases where public free school

and asylum land has been advertised as being subject to

forfeiture for non-payment of interest and to be forfeited and

canceled and come on the market for sale at some future sale date

and such land was declared forfeited and the sale canceled on the

records of the General Land Office and sale awards issued upon

applications filed at such sale date, and said sale award has

been held by the Supreme Court to be void and all other sale

awards which may be void or voidable or the titles to which may

have become defective from any cause, are hereby validated, and

when the said land shall be fully paid for together with payment

of all fees it shall be patented; provided, in cases where the

sale award of the land advertised as aforesaid has not stood one

year the owner of said land at date of forfeiture shall have the

right to apply to the General Land Office for a re-instatement of

said former sale upon the payment of all past due interest at any

time within six months after the taking effect of this Act.

Acts 1925, p. 332, 39th Leg., ch. 130, Sec. 4.

Art. 5326i. REINSTATEMENT OF PURCHASES IN HUTCHINSON COUNTY.

Sec. 1. In cases where lands belonging to the Public Free School

Funds located in Hutchinson County, Texas, stand forfeited on the

records of the General Land Office, and where said forfeitures

have been made by the Commissioner of the General Land Office

after September 1, 1942, and prior to February 1, 1943, and where

such lands have been used or occupied by the original purchaser

of said lands from the State of Texas for a continuous period of

twenty-seven years or more, the said forfeitures may be set aside

and the original purchases re-instated by the said Commissioner

upon the payment of all moneys due and owing on such land,

including interest and principal; providing that such

re-instatement shall not be effective as to any intervening

rights of third parties.

Sec. 2. In cases where lands belonging to the Public Free School

Fund located in Hardeman County stand forfeited on the records of

the General Land Office and said forfeitures having been made by

the Commissioner of the General Land Office prior to September

25, 1943, and after January 1, 1943, and where the lands have

been improved by the present occupant or user to the extent of

One Hundred ($100.00) Dollars or more, the said forfeitures may

be set aside and the original purchases re-instated by the said

Commissioner upon payment of all moneys due and owing on such

land, including interest and principal; providing that such

reinstatement shall not be effective as to any intervening rights

of third parties.

Sec. 3. If any section, sub-section, clause, sentence, or

provision of this Act, for any reason, be held to be invalid or

unconstitutional, it shall not affect in any wise the remaining

provisions of this Act not so held, and all that portion not so

held invalid shall remain in full force and effect; it being the

express intention of the Legislature to enact such Act without

respect to such section, sub-section, clause, sentence, or

provision, or a part thereof, so held to be invalid or

unconstitutional.

Acts 1950, 51st Leg., 1st C.S., p. 84, ch. 21.

Art. 5330a. REGULATING SALE AND PATENTING OF LANDS FORMERLY PART

OF OKLAHOMA; SPECIAL LAND BOARD ABOLISHED; POWERS AND DUTIES OF

GENERAL LAND OFFICE.

Land Offered to Claimants; Consideration

Sec. 1. All of the lands along the 100th degree of west longitude

on the East side of the Panhandle of the State of Texas and the

west side of the State of Oklahoma, found to be in the State of

Texas by the final decree of the Supreme Court of the United

States, entered March 17th, 1930, in the case of the State of

Oklahoma vs. the State of Texas, the United States of America,

Intervenor, theretofore claimed by Oklahoma but now located in

Lipscomb, Hemphill, Wheeler, Collingsworth and Childress

Counties, are hereby offered for sale to the claimants of said

lands as reflected by the Deed Records or other public records of

the State of Oklahoma and under the laws of the State of Oklahoma

at the time of the rendition of said decree by the Supreme Court

of the United States, and said lands shall be sold to such

claimants as would have then owned said lands had the same been a

part of Oklahoma, or who have acquired or may hereafter acquire

title by foreclosure of a line valid and enforceable under the

laws of Oklahoma at the time of the rendition of such decree. The

consideration for such sale shall be the sum of One ($1.00)

Dollar per acre.

Special Land Board Abolished; Transfer of Rights and Duties

Sec. 2. The rights and duties of the Special Land Board are

transferred to the General Land Office, and the Special Land

Board is abolished. The General Land Office shall have the power

to ascertain the bona fide claimants of said lands as shown by

the public records and under the laws of the State of Oklahoma,

to make such surveys and investigations as may be necessary to

carry out the provisions of this Act, and to adopt such rules,

regulations and forms as it may deem expedient.

Application; fee; Investigation and Award

Sec. 3. Any claimant to any portion of said lands who would have

had title to same had it been located in Oklahoma, may make

application to the Commissioner of the General Land Office to

purchase the land claimed. Such application shall be accompanied

by field notes of the tract claimed, together with a filing fee

of One ($1.00) Dollar, an examination fee of Fifteen (.15¢)

Cents per acre, and with such other information as the Land Board

may require to be given, including certified copies of all

muniments of title under the laws of Oklahoma. Upon receipt of

such application the Land Board shall cause an investigation to

be made as to the status of the public records of the State of

Oklahoma, and in event it is found that the applicant would have

been the owner of said land at the time of the decree of the

Supreme Court of the United States had the same been located in

Oklahoma, or holds title by reason of foreclosure of a lien valid

and enforceable under the laws of Oklahoma at the time of such

decree of the Supreme Court of the United States, such

application shall be approved, and said land awarded to said

applicant. Within sixty days after such award such applicant

shall pay to the Commissioner of the General Land Office the sum

of One ($1.00) Dollar per acre for said land, and upon receipt of

such payment the Commissioner of the General Land Office shall

issue to the claimant a patent to said lands in such form as the

Land Commissioner shall prescribe.

Sale to Lien Holder

Sec. 4. In event the claimant fails or refuses to purchase same

or to apply for a patent as provided for herein, then the holder

of a lien against any of said lands may make such purchase or

apply for such patent on behalf of said owner and pay the

consideration provided for, and all fees and expenses, and such

amounts when paid by such lien holder shall be added to and

become a part of the total amount secured by the lien. A failure

on the part of the said owner to make purchase, or application

for patent, for a period of four months after the last

publication by said Land Board as provided in this Act shall

constitute such failure to apply as will warrant the lien holder

in making such application to purchase. The patent issued upon

application and purchase of a lien holder shall be in the name of

the person, persons or company who would have owned said lands

had the same been a part of Oklahoma.

Recording Deeds, Mortgages, Etc.; Evidence; Force and Effect

Sec. 5. All deeds, mortgages, contracts and instruments of every

nature, or in case of loss of any such instrument a certified

copy from the record in the Oklahoma County may be so used,

affecting the title to said lands, or that would have formed a

part of the chain of title to the same under the laws of the

State of Oklahoma, and now of record on the public records of the

State of Oklahoma, may be filed and recorded in the county in

Texas in which the land is now located. All deeds, mortgages,

conveyances and all other instruments which would be valid under

the laws of the State of Oklahoma and admissible in evidence

under the laws of said State, shall be valid in Texas and shall

be admissible in evidence in any court in this State, and copies

of said instruments certified as provided by the laws of

Oklahoma, as well as the originals thereof, may be introduced in

evidence in the same manner as if executed with the formalities

required by the laws of the State of Texas, and as if certified

as required by the laws of this State. All such deeds, deeds of

trust, mortgages, conveyances and contracts, affecting the title

to any of said lands shall be given the same force and effect in

the State of Texas as same would have been given in the State of

Oklahoma, and all bona fide liens, incumbrances, or debentures,

now outstanding and unsatisfied, and existing against said lands

at the time of the rendition of said decision of the Supreme

Court of the United States are here expressly validated, save and

except as to purchase money due to the State of Oklahoma, or the

United States, and except taxes, general or special, due to the

State of Oklahoma, or any city, county, school district or other

political subdivision of the State of Oklahoma. In determining

whether any lien against said land shall be enforced, the period

of time intervening between the rendition of the decision by the

Supreme Court of the United States and the issuance of a patent

to the land involved by the State of Texas, shall not be computed

in applying the Statutes of Limitation of either the State of

Oklahoma or the State of Texas, and this Act shall be liberally

construed in the enforcement of liens against said land, it being

the intention of the Legislature that all sections and parts

hereof are independent of each other, and if any section or part

hereof be held unconstitutional such invalid section shall not

affect the remaining sections or parts hereof.

Deposit and Use of Fees

Sec. 6. The examination fees provided for in Section 3 of this

Act shall be deposited with the Comptroller in a special fund to

the credit of the Land Board created in Section 2 hereof. All

such moneys so paid into the State Treasury are hereby

specifically appropriated to said Land Board for the purpose of

defraying the authorized and necessary expenses incident to the

enforcement of this Act incurred by said Board in determining the

identity of persons entitled to the benefits of this Act. The

Comptroller shall, from time to time, upon requisition of the

Commissioner of the General Land Office, draw warrants upon the

State Treasury for the amounts specified in such requisition, not

exceeding, however, the amount of such fund on deposit at the

time of the making of any requisition therefor. Any sum remaining

in such fund after all expenses have been paid shall be

transferred to the Permanent School Fund. The amount of money

accruing to the State of Texas as consideration for the sale of

the land as provided for in Section 3 hereof shall be placed to

the credit of the Permanent School Fund.

Determination by Board; Proclamation; Time for Application

Sec. 7. The Land Board, upon the passage of this Act, is

authorized to determine when such lands are available for

purchase, and said Board shall by proper proclamation give notice

to all persons desiring to file an application to purchase said

land, by causing such proclamation to be published once each week

for two consecutive weeks in some newspaper of general

circulation in each county in which any part of said lands may be

located, and by filing a copy of such proclamation with the

County Clerk of each such county. Applications to purchase such

lands shall be filed with the Commissioner of the General Land

Office within four months from and after the last publication,

and if said claims are not filed within said time an additional

filing fee of Ten (10¢) Cents per acre shall be required. No

land shall be patented or sold under the provisions of this Act

unless claimed and applied for within twelve months after the

publication of said proclamation, and the proclamation shall so

state.

Acts 1931, 42nd Leg., p. 311, ch. 185. Amended by Acts 1941, 47th

Leg., p. 242, ch. 170, Sec. 1; Acts 1951, 52nd Leg., p. 298, ch.

177, Sec. 1.

Sec. 6 amended by Acts 1997, 75th Leg., ch. 1423, Sec. 21.54,

eff. Sept. 1, 1997.

Art. 5330b. SALE OF PUBLIC LANDS ALONG WESTERN OKLAHOMA AND

EASTERN TEXAS BOUNDARY AUTHORIZED. From and after the effective

date of this Act all public lands in this State situate along the

western boundary of the State of Oklahoma and the eastern

boundary of the State of Texas and along the 100th degree of west

longitude, found to be in the State of Texas by final decree of

the Supreme Court of the United States entered March 17, 1930, in

the case of the State of Oklahoma vs. the State of Texas, the

United States of America, intervenor, theretofore claimed by

Oklahoma but now located in Lipscomb, Hemphill, Wheeler,

Collingsworth and Childress Counties, are to be offered for sale

in accordance with the provisions of Article 5330A, Revised Civil

Statutes of Texas Acts 1931, Forty-second Legislature, Page 311,

Chapter 185.

Acts 1939, 46th Leg., p. 478, Sec. 1.

Art. 5337-2. EXECUTION IN FAVOR OF NUECES COUNTY WATER CONTROL

AND IMPROVEMENT DISTRICT NO. 4 FOR WATER SUPPLY.

Sec. 1. The Commissioner of the General Land Office is hereby

authorized and empowered, acting for and on behalf of the State

of Texas, to execute any and all grants of easements in, on, and

across all unsold Public Free School Lands, and in, on, and

across all islands, salt water lakes, bays, inlets, marshes, and

reefs owned by the state within the tidewater limits, and in, on,

and across that portion of the Gulf of Mexico within the

jurisdiction of Texas, to Nueces County Water Control and

Improvement District Number 4 for right-of-ways for pipe lines

and for the installation of all works, facilities, and

appliances, in any and all manners incident to, helpful or

necessary for securing, storing, processing, treating,

transporting, and selling an adequate supply of fresh water;

provided, however, said Nueces County Water Control and

Improvement District Number 4 shall pay the sum of Ten Dollars

($10.00) as consideration for the granting of each easement.

Sec. 2. The Commissioner of the General Land Office may grant the

easements provided in Section 1 hereof for such term and shall

cover only such area which in the judgment of the Commissioner

may be required to carry out the purposes for which said District

was created, and, if he deems it necessary, the Commissioner of

the General Land Office may grant such easements perpetually.

Sec. 3. During the existence of the easements authorized and

granted pursuant hereto the officers and employees, contractors

and sub-contractors of the Nueces County Water Control and

Improvement District Number 4 are hereby authorized to go in and

upon the lands described herein to construct such pipe lines and

to install all works, facilities, appliances, and to repair and

to remove same from time to time.

Sec. 4. All easements granted under Section 1 of this Act shall

be on forms approved by the Attorney General.

Sec. 5. All income received by the Land Commissioner under this

Act from Public School Lands shall be credited to the Permanent

School Fund.

Sec. 6. The powers and authority herein conferred and vested in

the Commissioner of the General Land Office shall be cumulative

of all powers and authority heretofore and hereafter vested in

the Commissioner of the General Land Office under the

Constitution and laws of this state.

Acts 1959, 56th Leg., p. 688, ch. 314.

Sec. 5 amended by Acts 2003, 78th Leg., ch. 328, Sec. 10, eff.

Jan. 1, 2004.



CHAPTER 4. OIL AND GAS

VERNON'S CIVIL STATUTES

TITLE 86. LANDS--PUBLIC

CHAPTER 4. OIL AND GAS

Art. 5341d. EXTENSION OF LEASES ON UNIVERSITY LAND; WAR AGENCY

RESTRICTIONS.

Sec. 1. In the case of any non-producing oil, gas or mineral

lease on University land, if one hundred twenty (120) days before

expiration of the primary term there be in effect any

restrictions issued by a Federal war agency prohibiting the

drilling or completion of a well thereon, the holder of such

lease shall have the right to negotiate an extension or renewal

of such lease for a period of not longer than two (2) years with

the Board of Regents of the University of Texas and the

Commissioner of the General Land Office.

The Board of Regents of the University of Texas and the

Commissioner of the General Land Office, in considering an

application for an extension or renewal of any such lease above

described, shall take into consideration in establishing the

consideration for such lease the diligence with which the lessee

has followed his duties under the existing lease, the present

value of the land upon which an extension or renewal of the lease

is sought, and all other good business practices. The lessee in

presenting his application for extension or renewal of such lease

or leases shall present evidence to the Board of Regents of the

University of Texas and to the Commissioner of the General Land

Office showing it was impossible for him or any of his co-owners

to comply with the restrictions which he claims prohibited the

drilling or completion of the well on said tract.

If the lessee should claim as grounds for an extension or renewal

of any such lease that there is insufficient acreage within the

tract under lease by him to comply with the Federal restriction

then no extension or renewal shall be granted unless said lessee

also show that there is no adjacent and adjoining acreage to said

tract wherein said applicant is a party in interest that could

have been combined with the tract upon which the application for

extension or renewal is made in order to comply with the Federal

restriction.

Sec. 2. The Commissioner of the General Land Office is hereby

authorized to issue to the lease owner such instrument in writing

in the nature of an extension or renewal of such lease as may be

necessary or proper to carry into effect the foregoing provision

of this Act.

Sec. 3. The provisions of this Act are and shall be held and

construed to be cumulative of all General Laws of this state on

the subject treated of and embraced in this Act when not in

conflict herewith, but in case of conflict, in whole or in part,

this Act shall control.

Sec. 4. If any section, subdivision, paragraph, sentence, or

clause of this Act be held to be unconstitutional, the remaining

portions of same shall nevertheless be held valid and binding.

Acts 1943, 48th Leg., p. 359, ch. 238.

Art. 5341e. SUSPENSION OF RUNNING OF TERMS OF LEASES WHILE OWNER

IS DENIED ACCESS BY UNITED STATES. If the owner of any valid oil

and gas lease granted by the State covering University lands is

denied access to or is denied a permit to drill upon or produce

from the leased premises by any duly constituted authority of the

United States of America, after a bona fide attempt has been made

by such owner to obtain access or permit to drill upon or produce

from the leased premises, and denial of access as used herein

shall include agreements by the lessee or his assigns under any

such lease with a duly constituted authority of the United States

not to enter upon and engage in drilling operations on any such

oil and gas lease made under compulsion or threat of condemnation

by such duly constituted authority of the United States, such

owner may file with the Board for Lease of University Lands an

application describing and giving the date of the action which

deprives him of the right of access or the right to drill upon or

produce from the premises, and if said Board is satisfied that

the facts set forth in the application are true, the Board may

enter an order upon its minutes suspending the running of both

the primary and the principal term of such lease, or suspending

any condition, obligation, or duty thereunder as of the date of

the origin of the cause of suspension and during the existence of

the cause of suspension, so long as the lessee continues to make

on each anniversary date of such lease the annual rental payments

stipulated in the lease during the period of suspension. Such oil

and gas lease shall remain in status quo, and all obligations and

conditions existing during such lease or such of them as may be

suspended by said Board, shall be inoperative and of no force and

effect, except the obligation to pay delay rentals as provided

for herein, until ninety (90) days after the Board for Lease of

University Lands shall enter an order upon its minutes reciting

that the cause for suspension has ceased to exist, at which time

such oil and gas lease shall, provided the rental payments have

been made during the period of suspension, again become operative

and all of the suspended obligations and conditions, including

the payment of rentals under same, shall again attach and be in

force, and in the case of the suspension of the primary and/or

principal terms of the lease, the lease shall thereafter continue

in force for a period equivalent to the unexpired term of the

lease on the date or origin of the cause for suspension. The

Commissioner of the General Land Office shall give notice

immediately to the lessee of the entry of the order that the

cause for suspension has ceased to exist; provided, however, that

the annual rental payments have been met.

Acts 1945, 49th Leg., p. 300, ch. 217, Sec. 1.

Art. 5366a. EXTENSION OF OIL AND GAS LEASES ON AREAS COVERED BY

COASTAL WATERS OR WITHIN GULF.

Sec. 1. In each case in which an oil and gas mineral lease has

heretofore been granted or may hereafter be granted by the State

of Texas on an area covered by the coastal waters of the State or

within the Gulf of Mexico and in which the War Department of the

United State refuses to grant a permit to the lessee or owner of

such lease to drill a well thereon for oil, gas or other minerals

(the area included in such lease being within the navigable

waters of the United States) and in the event the primary term of

such lease should expire during the period of time in which the

War Department of the United States may continue to refuse to

issue such permit, then and in such event the primary term of

such lease is hereby extended for successive periods of one (1)

year from and after the end of the original primary term of such

lease while and so long as the War Department may continue such

refusal to issue to the lessee or to the owner of such lease a

permit to drill for oil, gas or other minerals, on the area

covered thereby; provided, that in order to make such extensions

effectual the lessee or the owner of such lease shall, during

each of the annual periods during which the primary term of the

lease is so extended, apply to and seek to obtain from the War

Department a permit to drill a well for oil, gas or other

minerals on the area covered by such lease and be unsuccessful in

its attempts to obtain a permit, or, if successful in obtaining a

permit, commence operations for drilling a well upon the leased

premises within sixty (60) days after obtaining such permit; and

provided further that the lessee or the owner of such lease

continues to pay the annual renewal rentals at the rate provided

for in such lease for the period of time involved in such

extensions. Should such lease be so extended and should the War

Department at any time while such lease is still in force and

effect issue a permit to the lessee or to the owner of such lease

to drill a well thereon for oil, gas or other minerals, such

lease shall continue in force and effect if the lessee commences

drilling operations upon the leased premises within sixty (60)

days after obtaining such permit, and so long as the lessee or

the owner of such lease shall continue to conduct drilling or

mining operations thereon, or if oil, gas or other mineral be

discovered thereon by the lessee or the owner of such lease, so

long as oil, gas or other mineral is produced from such leased

premises. Should the production of oil, gas or other mineral on

said leased premises after once secured, cease from any cause,

such lease shall not terminate if the lessee or owner of such

lease commences additional drilling, reworking or mining

operations within thirty (30) days thereafter or if it be within

the original primary term of such lease, commences or resumes the

payment or tender of rental on or before the rental paying date,

if any, next ensuing; but if there be no rental paying date next

ensuing, the lease shall in no event terminate prior to the

expiration of the primary term.

Sec. 2. The Commissioner of the General Land Office is hereby

authorized to issue to the lessee or owner of said lease such

instrument in writing in the nature of an extension of said lease

as may be necessary or proper to carry into effect the foregoing

provisions of this Act.

Acts 1941, 47th Leg., p. 456, ch. 287.

Art. 5382b-1. VALIDATION OF LEASES ADVERTISED FOR 30 DAYS PRIOR

TO ACT OF 1949. All oil and gas leases sold at a sale held on

June 7, 1949 by the School Land Board of the State of Texas, and

issued by the Commissioner of the General Land Office under the

seal of his office, covering areas within tidewater limits which

were advertised and offered for lease on June 7, 1949 as the

lease sale date, by advertisement for not less than thirty (30)

days prior to June 7, 1949, and prior to June 6, 1949, the

effective date of Chapter 321, page 603, Acts of the 51st

Legislature, 1949, are hereby ratified and title validated and

confirmed in the lessees named in such leases, their heirs,

successors or assigns, subject only to the terms and provisions

of said leases and the laws applicable thereto; however, nothing

herein shall validate, affect, or apply to any such oil and gas

lease which is not otherwise valid and in force on the effective

date of this Act.

Acts 1953, 53rd Leg., p. 440, ch. 128, Sec. 1.



CHAPTER 6. PATENTS

VERNON'S CIVIL STATUTES

TITLE 86. LANDS--PUBLIC

CHAPTER 6. PATENTS

Art. 5414a. VALIDATING PATENTS ON LANDS LYING ACROSS OR PARTLY

ACROSS WATER COURSES OR NAVIGABLE STREAMS.

Sec. 1. All patents to and awards of lands lying across or partly

across water courses or navigable streams and all patents and

awards covering or including the beds or abandoned beds of water

courses or navigable streams or parts thereof, which patents or

awards have been issued and outstanding for a period of ten years

from the date thereof and have not been cancelled or forfeited,

are hereby confirmed and validated.

Sec. 2. The State of Texas hereby relinquishes, quit-claims and

grants to patentees and awardees and their assignees all of the

lands, and minerals therein contained, lying across, or partly

across watercourses or navigable streams, which lands are

included in surveys heretofore made, and to which lands patents

or awards have been issued and outstanding for a period of ten

years from the date thereof and have not been cancelled or

forfeited, and the State of Texas hereby relinquishes,

quit-claims and grants to patentees and awardees and their

assignees all of the beds, and minerals therein contained, or

water courses or navigable streams, and also all of the abandoned

beds, and minerals therein contained, of water courses or

navigable streams, which beds or abandoned beds or parts thereof

are included in surveys heretofore made, and to which beds or

abandoned beds, or parts thereof, patents or awards have been

issued and outstanding for a period of ten years from the date

thereof, and have not been cancelled or forfeited; provided that

nothing in this Act contained shall impair the rights of the

general public and the State in the waters of streams or the

rights of riparian and appropriation owners in the waters of such

streams, and provided further that with respect to lands sold by

the State of Texas expressly reserving title to minerals in the

State, such reservation shall not be affected by this Act; nor

shall relinquish or quit-claim any number of acres of land in

excess of the number of acres of land conveyed to said patentee

or awardees in the original patents granted by the State, but the

patentees or awardees and their assignees shall have the same

rights, title and interest in the minerals in the beds or

abandoned beds, or parts thereof, of such water courses or

navigable streams, that they have in the uplands covered by the

same patent or award; provided that this Act shall not in any way

affect the State's title, right or interests in and to the sand

and gravel, lying within the bed of any navigable stream within

this State, as defined by Article 5302, Revised Statutes of 1925.

Sec. 3. All of the provisions of this Act shall apply equally to

all Spanish and Mexican land grants and titles issued by the

Spanish or Mexican Governments prior to the Texas Revolution of

1836, which have subsequently been recognized by the Republic of

Texas, or by the State of Texas as valid.

Acts 1929, 41st Leg., p. 298, ch. 138.

Art. 5414a-1. VALIDATING DEEDS OF ACQUITTANCE ON LANDS LYING

ACROSS OR PARTLY ACROSS WATER COURSES OR NAVIGABLE STREAMS.

Sec. 1. All deeds of acquittance to lands lying across or partly

across water courses or navigable streams and all deeds of

acquittance covering or including the beds or abandoned beds of

water courses or navigable streams or parts thereof, which deeds

of acquittance have been issued and outstanding for a period of

ten years from the date thereof and have not been cancelled or

forfeited, are hereby confirmed and validated.

Sec. 2. The State of Texas hereby relinquishes, quit claims and

grants to grantees and their assignees all of the lands, and

minerals therein contained, lying across, or partly across water

courses or navigable streams, which lands are included in surveys

heretofore made, and to which lands deeds of acquittance have

been issued and outstanding for a period of ten years from the

date thereof and have not been cancelled or forfeited; and the

State of Texas hereby relinquishes, quit claims and grants to

grantees and their assignees all of the beds, and minerals

therein contained, of water courses or navigable streams and also

all of the abandoned beds, and minerals therein contained, of

water courses or navigable streams, which beds or abandoned beds

or parts thereof are included in surveys heretofore made, and to

which beds or abandoned beds, or parts thereof, deeds of

acquittance have been issued and outstanding for a period of ten

years from the date thereof, and have not been cancelled or

forfeited; provided that nothing in this Act contained shall

impair the rights of the general public and the State in the

waters of streams or the rights of riparian and appropriation

owners in the waters of such streams; and provided further, that

with respect to lands sold by the State of Texas expressly

reserving title to minerals in the State, such reservation shall

not be affected by this Act; nor shall the State of Texas

relinquish or quit claim any number of acres of land in excess of

the number of acres of land conveyed to said grantees in the

deeds of acquittance granted by the State, but the grantees and

their assignees shall have the same rights, title and interest in

the minerals in the beds or abandoned beds, or parts thereof, of

such water courses or navigable streams, that they have in the

uplands covered by the same deed of acquittance; provided that

this Act shall not in anyway affect the State's title, right or

interest in and to the sand and gravel lying within the bed of

any navigable stream within this State, as defined by Article

5302, Revised Statutes of 1925.

Sec. 3. All of the provisions of this Act shall apply equally to

all Spanish and Mexican land grants and titles issued by the

Spanish or Mexican governments prior to the Texas Revolution of

1836, which have subsequently been recognized by the Republic of

Texas, or by the State of Texas, as valid.

Sec. 4. No provision of this Act shall affect the rights of any

parties involved in pending litigation at the effective date of

this Act. The provisions of this Act are and shall be held and

construed to be cumulative of all laws of this State on the

subject treated of and embraced in this Act. All laws or parts of

laws in conflict herewith are hereby repealed. If any section,

subdivision, paragraph, sentence or clause of this Act shall be

held to be unconstitutional, the remaining portions of this Act

shall nevertheless be held valid and binding.

Acts 1955, 54th Leg., p. 660, ch. 232.

Art. 5414c. EFFECT OF JUDGMENT IN ACTION TO RECOVER ABANDONED

LAND TITLED BEFORE ADOPTION OF COMMON LAW. That in any case

where any land in the State of Texas was titled prior to the

adoption of the Common Law on March 20, 1840, and there has been

a judicial finding that the original grantee of said land

abandoned said land prior to the adoption of the Common Law, and

the State of Texas has at any time instituted suit for the

recovery of said land, resulting in a final judgment adverse to

the State of Texas whether on demurrer, exception, or a jury

finding of fact, it shall be conclusively presumed that those now

claiming said land under conveyance from, or judgment against,

the original grantee or his heirs, are vested with all title to

said land which was vested in said original grantee by virtue of

any patent or title from the sovereignty of the soil to him.

Acts 1933, 43rd Leg., p. 398, ch. 156.



CHAPTER 7. GENERAL PROVISIONS

VERNON'S CIVIL STATUTES

TITLE 86. LANDS--PUBLIC

CHAPTER 7. GENERAL PROVISIONS

Art. 5415e-4. DREDGE MATERIALS ACT.

Short Title

Sec. 1. This Act may be cited as the Dredge Materials Act.

Policy

Sec. 2. (a) It is the declared policy of the state to seek, to

the fullest extent permissible under all applicable federal law

or laws, the delegation to the state of the authority which the

corps of engineers exercises under Section 404, as defined in

this Act, over the discharge of dredged or fill material in the

navigable waters of the State of Texas.

(b) It is the declared policy of the state that the state should

not duplicate the exercise of such authority by the corps of

engineers, but should instead exercise such authority in lieu of

the corps of engineers, so that no permit application is subject

to duplicate levels of regulation.

Definitions

Sec. 3. As used in this Act, unless the context clearly requires

otherwise:

(a) "Agency" means the Texas Water Quality Board.

(b) "Agreement" means a written agreement or contract between the

State of Texas and the United States, authorizing the State of

Texas, through (name of an existing agency), to regulate the

discharge of dredged or fill material in the navigable waters of

the state under the authority granted by Section 404, as defined

in this Act.

(c) "Corps of engineers" means the United States Army Corps of

Engineers.

(d) "Discharge of dredged or fill material" has the same meaning

as it has in Section 404 as defined in this Act.

(e) "Navigable waters" has the same meaning within the boundaries

of the State of Texas as it has in Section 404 as defined in this

Act.

(f) "Section 404" means Section 404, Federal Water Pollution

Control Act Amendments of 1972 (33 U.S.C. Section 1344), as it

may be amended, and such regulations as may be from time to time

promulgated thereunder.

Limitations

Sec. 4. (a) Nothing in this Act shall be construed as authorizing

any state agency or political subdivision to regulate the

discharge of dredged or fill material in the navigable waters of

the state in any manner different from or inconsistent with the

requirements of Section 404.

(b) Nothing in this Act shall be construed as authorizing any

state agency or political subdivision to regulate the discharge

of dredged or fill material in the navigable waters of the state:

(1) by the corps of engineers;

(2) by persons operating under contract with the corps of

engineers;

(3) when the corps of engineers certifies that such discharge is

incidental to a project undertaken by the corps of engineers or

persons operating under contract with the corps of engineers, and

that such incidental discharge was announced and reviewed at the

same time and under the same conditions as such project; or

(4) by cities which own and operate deepwater port facilities, or

by navigation districts or port authorities, or by persons

operating under contract with such cities, navigation districts,

or port authorities, when such discharges are part of or

incidental to a navigation project to be paid for with public

funds or when such navigation project is to be owned by such

cities, navigation districts, or ports.

(c) Nothing in this Act shall be construed as authorizing any

state agency or political subdivision to regulate the discharge

of dredged or fill material in the navigable waters of the state

in any manner unless and until an agreement as described in this

Act is validly entered into and in effect.

(d) Nothing in this Act shall be construed as authorizing any

state agency or political subdivision to exercise any authority

under this Act except in accordance with an executive order of

the governor.

(e) Nothing in this Act shall be construed as authorizing any

state agency or political subdivision to regulate the discharge

of dredged or fill material in the navigable waters of the state

in any manner different from, or inconsistent with, the agreement

described in this Act.

(f) Nothing in this Act shall be construed as affecting any

application for a permit from the corps of engineers to discharge

dredged or fill material in the navigable waters of the state if

such application is received by the corps of engineers or

postmarked before the effective date of the agreement described

in this Act.

Agreement

Sec. 5. (a) The governor is hereby authorized to enter into an

agreement on behalf of the State of Texas, with the United

States, acting through its authorized officials, under the terms

of which the agency will regulate the discharge of dredged or

fill material in the navigable waters of the state.

(b) The governor is expressly authorized to include whatever

terms and conditions in such agreement he may deem to be in the

best interest of the state, including provisions regarding the

termination of such agreement.

(c) The authority of the governor under the Act to enter into

such an agreement shall not be delegated.

(d) The legislature expressly finds that the provisions of this

section are necessary to enable the governor to carry out his

responsibilities under this Act.

Not Severable

Sec. 6. The provisions of this Act are expressly declared not to

be severable, and if any provision of this Act shall be found to

be invalid, the entire Act shall be null and void and of no

further force or effect.

Acts 1977, 65th Leg., p. 1906, ch. 759, eff. Aug. 29, 1977.

Art. 5421b. WITHDRAWAL FROM MARKET OF LANDS ADJACENT TO CADDO

LAKE.

Sec. 1. All public land lying beneath or adjacent to the waters

of Caddo Lake in Marion, Harrison and adjoining counties, and all

such public lands heretofore sold by the State that may hereafter

revert to the State and become a part of the public domain, be

and the same is hereby withdrawn from the market and the title

thereto shall remain in the State of Texas to be enjoyed by the

public for fishing and hunting and for State park purposes as may

hereafter be provided by Law; and the Land Commissioners is

hereby directed to offer no portion of said land for sale nor to

receive any bids therefor.

Sec. 2. The Commissioner of the General Land Office may lease any

or all of said land for mineral purposes, as now provided by Law,

but before the same shall be leased it shall be advertised in

some newspaper published at Marshall or Jefferson Texas, stating

what land is to be leased and the prices offered therefor; and

such advertisement shall invite other and additional bids

thereon, and the lease shall only be made to the highest bidder.

Acts 1929, 41st Leg., p. 430, ch. 198.

Art. 5421b-1. LEASING FOR MINERALS OF LANDS UNDER AND ADJACENT TO

CADDO LAKE AND TRIBUTARIES.

Sec. 1. All or any part of the Public Lands belonging to the

State situated in and under the bed of Caddo Lake and the

tributaries thereto and all or any part of such lands adjacent

thereto shall be subject to lease for mineral development by the

Commissioner of the General Land Office to any person, firm or

corporation in accordance with the provisions of existing or

future laws pertaining to the leasing and development of all

islands, salt-water lakes, bays, inlets, marshes and reefs, owned

by the State within tidewater limits, and that portion of the

Gulf of Mexico within the jurisdiction of Texas, and all unsold

public free school land, both surveyed and unsurveyed, in so far

as same are not in conflict herewith.

Sec. 2. The development and operation upon the lands included

herein shall be conducted so far as practicable in such manner as

to prevent such pollution of the water as will destroy fish or

wildlife. The Commissioner of the General Land Office, with the

advice and assistance of the Game and Fish Commission, shall

prescribe and enforce such rules and regulations as may be

necessary for that purpose.

Acts 1955, 54th Leg., p. 844, ch. 311.

Art. 5421c. REGULATING SALE AND LEASE OF SCHOOL LANDS, PUBLIC

LANDS AND RIVER BED; BOARD OF MINERAL DEVELOPMENT CREATED.

Sec. 8-A. The beds of rivers and channels belonging to the State

shall be subject to development by the State and to lease or

contract for the recovery of petroleum oil and/or natural gas, in

tracts of such size as may from time to time be determined by the

hereinafter created board, subject to the conditions contained in

this Section.

Subsection 6b. As to any and each lease and/or contract

heretofore made by the Board of Mineral Development, such Board

shall be, and it is hereby, authorized and empowered to revise

the same, with the consent of the lessees and/or contracting

parties thereunder, their heirs, successors or assigns, in such

wise as to subject such lease and/or contract thenceforth to the

public policy declared in Subsection 6a. Such revision shall be

accomplished by supplemental or modificatory instrument on such

terms as the Board of Mineral Development may deem fair and

advantageous to this State, but only after a proposal for such

revision shall be formally made, in a public document, to the

said Board of Mineral Development, by the lessees and/or

contracting parties under such lease and/or contract, their

heirs, successors or assigns; and provided that in consideration

of the consent by such lessees and/or contracting parties, their

heirs, successors or assigns, to such revision the Board of

Mineral Development shall not reduce the State's share of the oil

and/or gas to be received in the future under such lease and/or

contract to less than one-fourth of the gross production of oil

and/or gas from the land described in such lease and/or contract.

Provided that any revision made under this Act as referred to

hereinbefore shall contain in such supplemental or modificatory

instrument the power and authority on the part of the Board of

Mineral Development to re-instate any money requirement or

reduced royalty requirement at any time that in the opinion of

the Board such re-instatement should, in view of the then

existing conditions and fairness to the State of Texas under the

original lease or contract, be made; and the Board of Mineral

Development shall exercise such power whenever in its opinion the

interest of the State of Texas requires the exercise of such

power; provided, further that said Board may modify said contract

as aforesaid by adjusting up or down from time to time the

State's portion of said oil and/or money payment as the

conditions hereinbefore set forth may justify and which may be

equitable to the State and to said contractors or their assigns,

but in no event shall the State's portion be less than one-fourth

nor more than now provided in said contracts, and in no event

shall the Board of Mineral Development have any authority to

modify or change said original leases as to gas. Provided,

further that no revision made under this Act shall release the

lessees or their assigns from the payment to the State for any

oil and/or gas produced or the delivery to the State of any oil

produced and due the State under the original contracts and

produced prior to the effective execution of any revision

hereunder.

Provided further, that nothing in such revision shall in anywise

relieve any lessee and/or contracting party from any obligation

now existing to drill any well either as an offset or otherwise.

"And/or" as used in this Act shall mean and include both and

either of the words "and" and "or."

Subsection 6c. No change shall be made by the Board of Mineral

Development that will relieve, release and/or suspend the lessees

from the payment of any money and/or royalty now due and payable

to the State for oil and/or gas produced to the date that the

Board makes any change in the present existing lease contracts.

Acts 1931, 42nd Leg., p. 452, ch. 271; Acts 1931, 42nd Leg., 2nd

C.S., p. 64, ch. 40; Acts 1933, 43rd Leg., p. 192, ch. 88; Acts

1933, 43rd Leg., p. 309, ch. 120, Sec. 1, 1a; Acts 1939, 46th

Leg., p. 465, Sec. 1; Acts 1941, 47th Leg., p. 596, ch. 365, Sec.

1; Acts 1943, 48th Leg., p. 453, ch. 301, Sec. 1; Acts 1953, 53rd

Leg., p. 77, ch. 57, Sec. 1; Acts 1957, 55th Leg., p. 434, ch.

209, Sec. 1; Acts 1977, 65th Leg., ch 871, art. I, Sec. 2(a)(1),

eff. Sept. 1, 1977.

Art. 5421c-4. EASEMENTS OR SURFACE LEASES OF GULF LANDS TO UNITED

STATES FOR NATIONAL DEFENSE; AUTHORITY OF SCHOOL LAND BOARD.

Sec. 1. The School Land Board, created by House Bill No. 9 of the

Forty-sixth Legislature (being Title: Public Lands, Chapter 3, of

the General Laws of the Forty-sixth Legislature, 1939,) is hereby

authorized to grant and issue easements or surface leases to the

United States of America in accordance with the conditions

hereinafter set out, on any island, salt water lake, bay, inlet,

or marsh within tidewater limits, and that portion of the Gulf of

Mexico within the jurisdiction of the State of Texas, to be used

exclusively for any purpose essential to the National Defense.

Sec. 2. When the proper authority or agency of the United States

of America shall make application to the School Land Board

describing the area which is deemed necessary for use in the

National Defense said Board shall issue an easement or surface

lease to the United States of America granting and conveying to

it the free and uninterrupted use of the area described. Provided

that before such lease or leases be granted in any county that

the Board shall notify the County Judge of said county and shall

fix a date for hearing at which time all interested persons may

be heard in protest or otherwise. Such easement or surface lease

shall be effective only so long as the area is used for the

purpose of National Defense, and it shall cease and terminate and

the State of Texas shall be revested with full title and

possession of the area when same is no longer used for such

purpose.

Sec. 3. The easements or surface leases granted hereunder shall

be upon the express condition that the State of Texas shall

retain all of the oil, gas, and other mineral rights in and under

the area affected. The consideration to be paid for the use of

said areas shall be agreed upon by the School Land Board and the

United States of America and it shall be payable to the State of

Texas on an annual basis.

Sec. 4. All leases for grazing purposes heretofore issued by the

Commissioner of the General Land Office which are covered or

partially covered by any easement or surface lease granted

hereunder are hereby made subordinate to such easement or surface

lease. If the lessee under any existing oil and gas lease

heretofore granted by the State on any area affected by an

easement or surface lease granted hereunder, shall file or cause

to be filed in the General Land Office an agreement,

subordinating to the easement or surface lease granted hereunder

all rights held by such lessee under such oil and gas lease, then

and in that event the running of both the primary and principal

terms of such lease shall be suspended during the existence of

such easement or lease; provided, however, that lessee continues

the annual rental payment stipulated in the lease during such

suspended period. Such oil and gas lease shall remain in status

quo, and all obligations, duties, rights and privileges existing

under such lease shall be inoperative and of no force and effect

until the expiration of said easement or surface lease, at which

time said oil and gas lease shall again become operative and all

of the obligations, duties, rights and privileges, including the

payment of rentals under same, shall again attach and be in force

as they were on the date of the suspension and continue for the

unexpired term of such lease. The School Land Board shall give

notice immediately to such lessees that their leases are again in

force when said easement or surface lease has terminated;

provided, however, that the annual rental payments have been met.

Sec. 5. All areas on which there now exists oil, gas, or other

mineral production are specifically excluded from the terms of

this Act.

Acts 1941, 47th Leg., p. 20, ch. 10.

Art. 5421c-6. PATENTS VALIDATED. All patents issued prior to the

effective date of Article 5421-c as amended by House Bill No. 9

of the Forty-sixth Legislature, such effective date being

September 21, 1939, by the authority of the State, under the seal

of the State and of the Land Office, signed by the Governor and

countersigned by the Commissioner of the General Land Office to

parties who for a period of ten (10) years prior to the date of

application for the patent had held and claimed the same in good

faith, under the provisions of Section 5 of Chapter 271, Acts of

the Forty-second Legislature, Regular Session, are hereby

ratified and title validated and confirmed in such patentees,

their heirs or assigns, subject only to the mineral reservation

as contained in Section 4, Chapter 271, Acts of the Forty-second

Legislature, Regular Session, and without regard to whether or

not such land was located within five (5) miles of a well

producing oil or gas in commercial quantities at the time of such

patent.

Acts 1943, 48th Leg., p. 368, ch. 247, Sec. 1.

Art. 5421c-9. SALE OF SCHOOL LAND; EXTENSION OF TIME FOR PAYMENT

OF NOTES OR OBLIGATIONS. The time for the payment of all notes

or obligations executed by purchasers of school land for the

unpaid balance of principal due the state thereon which are due

or will become due prior to November 1, 1966, is hereby extended

to November 1, 1971, subject to all the pains and penalties

provided in the Acts under which the purchases were made;

provided that the extension of time herein granted shall apply

only to installments of principal, and shall not apply to any

installments of interest; and provided further, that the unpaid

balances of principal upon which an extension of time for payment

is hereby granted shall bear interest during said period of

extension at the rate of one percent (1%) per annum higher than

originally provided for, and past due installments of interest

shall bear interest at the rate provided for in Section 7,

Chapter 271, General Laws, Regular Session, 42nd Legislature. In

cases wherein fifty percent (50%) or more of the balance of

principal remaining unpaid has been paid by November 1, 1971,

then a further extension until November 1, 1981, shall be granted

for the payment of the remainder, subject to the conditions

herein made to the extension to November 1, 1971.

Acts 1961, 57th Leg., p. 901, ch. 399, Sec. 1.

Art. 5421d. PATENTS TO LANDS FORMERLY CLAIMED AS IN NEW MEXICO.

Sec. 1. That the Commissioner of the General Land Office is

authorized and requested to prepare and issue, and the Governor

is authorized to execute and deliver, patents for the lands and

accretions thereto, heretofore claimed by New Mexico to be in

that state, but determined by the Supreme Court of the United

States by Decree entered April 9, 1928 (New Mexico against Texas,

276 U.S. 556) to be in Texas, to the persons who, on April 9,

1928, were in actual bona fide possession of said lands and

claiming title to such lands under patent from the United States.

Sec. 2. In order to receive a patent under this Act, the person

desiring such patent shall first make written application to the

Commissioner of the General Land Office, describing the land for

which a patent is sought and shall show in such application the

facts necessary under this Act to entitle applicant to a patent

hereunder, and the applicant shall verify the allegations in the

application by any accompanying Affidavit, stating that such

allegations are true to the best of the knowledge and belief of

the applicant, and it shall be necessary that any such

application be filed in the office of the Commissioner of the

General Land Office within five (5) years from the date upon

which this Act goes into effect, and the applicant shall, upon

filing said application, deposit with the Commissioner of the

General Land Office One Dollar ($1.00) for each acre or

fractional part of an acre in the land covered by the

application, which shall constitute the purchase price for said

land, and upon the delivery of any patent to any person under

this Act, the purchase price shall be applied to the Public

School Fund of the State of Texas.

Sec. 3. It is further provided that any land acquired by the

patent issued under this Act shall be subject to the same liens

other than liens for taxes and water and like quasi public

charges that would have been against such land had it been in New

Mexico.

Sec. 4. It is provided that patents issued under this Act shall

be merely quitclaims, and the title conveyed by such patents

shall be subject to any prior conveyances by this State, and the

patents shall so read.

Sec. 5. As used in this Act, the term "person" applies to and

includes an individual, corporation, partnership, or association.

Acts 1933, 43rd Leg., p. 634, ch. 212.

Art. 5421f. EXTENSION OF PAYMENT OF UNPAID BALANCES OF PRINCIPAL

ON PURCHASES OF SCHOOL LANDS. The time for the payment of all

notes or obligations executed prior to November 1, 1901, by

purchasers of school land for the unpaid balances of principal

due the State thereon is hereby extended for a period of ten (10)

years from and after the passage of this Act, subject to all the

pains and penalties provided in the Acts under which the

purchases were made, provided that the extension of time herein

granted shall apply only to installments of principal, and shall

not apply to any installment of interest; and provided further

that the unpaid balances of principal upon which an extension of

time for payment is hereby granted shall bear interest during

said period of extension at the rate provided for in the contract

of purchase hereby extended, and past due installments of

interest shall bear interest at the rate provided for in Section

7, Chapter 271, General Laws, Regular Session, Forty-second

Legislature.

Acts 1934, 43rd Leg., 3rd C.S., p. 76, ch. 37, Sec. 1.

Art. 5421f-1. EXTENSION OF TIME FOR PAYMENT OF INSTALLMENTS OF

PRINCIPAL OF SCHOOL LAND PURCHASE CONTRACTS. The time for the

payment of all notes or obligations executed by purchasers of

school land for the unpaid balance of principal due the State

thereon which are due or will become due prior to November 1,

1951, is hereby extended to November 1, 1951, subject to all the

pains and penalties provided in the Acts under which the

purchases were made, provided that the extension of time herein

granted shall apply only to installments of principal, and shall

not apply to any installment of interest; and provided further

that the unpaid balances of principal upon which an extension of

time for payment is hereby granted shall bear interest during

said period of extension at the rate provided for in the contract

of purchase hereby extended, and past due installments of

interest shall bear interest at the rate provided for in Section

7, Chapter 271, General Laws, Regular Session, Forty-second

Legislature.

Acts 1941, 47th Leg., p. 351, ch. 191, Sec. 1.

Art. 5421f-2. REINSTATEMENT OF CLAIMS TO LANDS FORFEITED UNDER

ARTICLE 5326. The purchasers or their vendees, heirs or legal

representatives who have used, occupied, and made improvements on

lands prior to the date of forfeiture, and which lands have been

forfeited under the provisions of Article 5326, Revised Civil

Statutes of Texas as amended by said House Bill No. 56; and who

shall have, within six months after the expiration of the five

year limitation period provided for reinstatement in Section 3 of

said House Bill No. 56, and prior to January 1, 1947, paid or

tendered payment to the Commissioner of the General Land Office

of all delinquent interest, accompanied by written requests for

reinstatement, may have their claims reinstated by renewing such

requests and paying all delinquent interest up to the date of

reinstatement.

Acts 1941, 47th Leg., p. 351, ch. 191, Sec. 3-A, added Acts 1947,

50th Leg., p. 275, ch. 169, Sec. 1.

Art. 5421j. GRANT OF FILLED IN LAND TO CITY OF CORPUS CHRISTI.

Sec. 1. All right, title and interest of the State of Texas in

and to all land within the area hereinafter mentioned, hitherto

lying and situated under the waters of Corpus Christi Bay for and

in consideration of the sum of Ten Thousand Dollars ($10,000)

cash, is hereby relinquished, confirmed and granted unto the said

City of Corpus Christi, its successors and assigns, for public

purposes, to-wit:

Being all of that filled-in land lying and being situated in

Nueces County, Texas, landward behind the seawall and easterly of

the shoreline of Corpus Christi Bay as shown in Survey No. 803

and in the patent from the State of Texas to the City of Corpus

Christi, Texas, said patent being dated January 4, 1924, and

being Patent No. 86, Volume 21-A.

Sec. 2. All exchanges, sales and conveyances hitherto made by the

City of Corpus Christi of property within the area described in

Section 1 are hereby ratified; and such property is confirmed,

relinquished and granted unto the respective assignees of the

City of Corpus Christi, and to their heirs, successors, and

assigns, without limitation as to the use thereof to be made by

them.

Sec. 3. All exchanges of property, sales of property and

conveyances thereof that may be made in the future by the City of

Corpus Christi of property, within the area described in Section

1, that has been laid out and platted into lots, blocks or tracts

for uses of private ownership as shown on a plat of the Bay Front

Plan of said City of Corpus Christi, on file in the General Land

Office of Texas and that may be necessary to adjust the titles

and boundaries between the City and other owners are hereby

authorized and said City of Corpus Christi is hereby empowered to

make such exchanges, sales and conveyances; and all such property

as may be so exchanged, sold and conveyed, is hereby confirmed,

relinquished and granted unto the respective assigns of the City

of Corpus Christi, and to their heirs, successors and assigns

forever, without limitation as to use thereof to be made by them.

Sec. 4. The consideration for this land shall be paid to the

Commissioner of the General Land Office of the State of Texas for

the benefit of the Permanent Public Free School Fund; and a

patent to said lands shall be issued to the City of Corpus

Christi by the Governor and the Commissioner of the General Land

Office of the State of Texas. Upon the payment of the said

consideration and the issuance of said patent, the title of the

City of Corpus Christi to the said lands shall become absolute,

subject to the reservations herein made.

Sec. 5. All mines and minerals, and the mineral rights including

oil and gas are hereby specially reserved to the State under that

part of said area described in Section 1, which has been filled,

laid out and constructed for use by the City of Corpus Christi as

streets, public drives, parks, boulevards, and seawall, and all

minerals and mineral rights under the remainder of said land are

hereby relinquished and released unto the City of Corpus Christi

and its assigns.

Sec. 6. This Act shall be and is cumulative of all former grants

and authorities from the State of Texas to the City of Corpus

Christi.

Acts 1945, 49th Leg., p. 391, ch. 253.

Art. 5421j-1. LEASE OF FILLED IN LAND BY CITY OF CORPUS CHRISTI.

Sec. 1. All property transferred by the State of Texas to the

City of Corpus Christi by the provisions of Chapter 253, Acts of

the 49th Legislature, Regular Session, 1945, and Chapter 68,

General Laws, Acts of the 36th Legislature, Regular Session,

1919, may be leased by the governing body of the City of Corpus

Christi for such time and under such terms and conditions and for

such purposes as determined by the governing body of the City of

Corpus Christi to be to the best interest of the city, including

the public purposes provided by Section 52-a, Article Iii, Texas

Constitution, and Section 380.001(a), Local Government Code. The

governing body of the City of Corpus Christi shall lease such

property in accordance with the procedure prescribed by the

charter of the City of Corpus Christi for leasing lands owned by

the city.

Acts 1957, 55th Leg., p. 488, ch. 235.

Amended by Acts 2003, 78th Leg., ch. 988, Sec. 1, eff. June 20,

2003.

Art. 5421j-2. LEASE BY CITY OF CORPUS CHRISTI OF SUBMERGED LANDS

PREVIOUSLY RELINQUISHED TO CITY BY STATE.

Sec. 1. The City of Corpus Christi is hereby authorized and given

the power and authority to lease those certain submerged lands

described in Section 4 herein and heretofore relinquished by the

State of Texas to the City of Corpus Christi, to any person, firm

or corporation, owning lands, land fill or shore area adjacent to

the described submerged lands, without restriction as to public

or private use thereof, upon whatever terms and conditions the

governing body of the City of Corpus Christi deems proper, for

any period or term not to exceed fifty (50) years.

Sec. 2. The rights and appurtenances vesting in a Lessee of the

City of Corpus Christi in and to those submerged lands shall be

limited only by such limitations as might be imposed in the lease

which the City of Corpus Christi deemed proper and in the best

interest of the City of Corpus Christi; provided that any lease

shall contain a provision prohibiting the Lessee, or assigns

thereof, from erecting or maintaining thereon any structure or

structures, such as buildings, with the exceptions of yacht

basins, boat slips, piers, dry-docks, breakwaters, jetties or the

like; and provided further that the right to use the waters

embraced by the lease shall be reserved to the public, though the

boat slips, piers, dry-docks, and the like may be limited to the

private use of the Lessee.

Sec. 3. The power and authority granted hereunder to the City of

Corpus Christi with respect to the submerged lands described in

Section 4 may be exercised only after local referendum election

at which a majority of those qualified and voting favor approving

the passage of the ordinance authorizing such lease.

Sec. 4. This Act pertains to a strip of submerged land having

dimensions of 500 feet by approximately 2050 feet, having as its

West line the East line of the C.G. Glasscock 22.39 acre tract

(as such tract is reflected on the map or plat prepared by J.M.

Goldston under his certificate of September 8, 1954, and being a

survey of the C.G. Glasscock property attached as Exhibit "A" to

exchange deed between the City of Corpus Christi, Texas, and the

said C.G. Glasscock dated February 2, 1955, recorded in Volume

674, Page 193 of the Deed Records of Nueces County, Texas);

having as its East line a line run parallel to and 500 feet East

of (measured at right angles) the East line of the C.G. Glasscock

22.39 acre tract above referred to; having as its South line an

Easterly projection of the South line of the C.G. Glasscock 22.39

acre tract above referred to from the Southeast corner of said

tract (identified by new 2" I.P.) to the point of intersection

with the East line above referred to; and having as its North

line an Easterly projection of the center line of Buford Street

commencing with a new 2" I.P. located at the intersection of the

extension of the center line of Buford Street with the East line

of the C.G. Glasscock 22.39 acre tract and continuing along a

projection of said center line to the point of intersection with

the East line of this tract as above defined.

Sec. 5. This Act shall not be construed to grant or convey to the

City of Corpus Christi the title to any oil, gas or other mineral

which was not already owned by the City of Corpus Christi at the

enactment hereof.

Sec. 6. If any laws or parts of laws are in conflict with the

provisions of this Act, then the provisions of this Act shall

control.

Acts 1961, 57th Leg., p. 1184, ch. 536.

Art. 5421k. SUBMERGED LANDS ACROSS NUECES BAY AND PASS CONVEYED

TO STATE HIGHWAY COMMISSION.

Sec. 1. In order that the Texas Transportation Commission may

have title to and control of the more or less submerged right of

way necessary for the construction and maintenance of a proposed

Causeway and its Approaches, across Nueces Bay and the Pass

connecting Nueces Bay and Corpus Christi Bay in San Patricio and

Nueces Counties, as described in Section 2 of this Act, and as

shown on the right of way map on file in the Texas Department of

Transportation at Austin, Texas, and entitled, Control 101-5

& 6 in San Patricio and Nueces Counties, Causeway across

Nueces Bay and the Pass connecting Nueces Bay with Corpus Christi

Bay on Highway U. S. 181 from Beach Drive in Portland, San

Patricio County, and North Beach in Corpus Christi, Nueces

County, the State hereby conveys title to and control of the

submerged right of ways described in Section 2 of this Act, and

as shown on the right of way map above stated, but no part of

this Act is to be construed so as to interfere nor conflict with

the rights and authority of the Parks and Wildlife Commission,

except that the Texas Transportation Commission shall have the

full right and authority to take and use, at any time and in any

quantity desired, any and all materials within the limits of

these tracts, and is exempted from the payment of any and all

compensation for any and all materials taken therefrom.

Sec. 2. Field Notes of a survey of 385.638 acres, more or less,

of submerged lands and tidewater flats, and situated under the

waters of Nueces Bay between Engrs. centerline Sta. 774/50 and

Sta. 991/20, about Latitude 27° 51' North and Longitude

97° 22' West, taken from U.S.C. & G.S. Chart No. 1117,

and being more particularly described as follows:

[Detailed description omitted.]

Acts 1947, 50th Leg., p. 162, ch. 101.

Sec. 1 amended by Acts 1995, 74th Leg., ch. 165, Sec. 22(16),

eff. Sept. 1, 1995.

Art. 5421k-1. CONVEYANCE OF LANDS TO WIDEN STATE HIGHWAY NO. 24

IN DENTON COUNTY.

Sec. 1. In order that the expansion and improvement program of

the State Highway Commission may be carried forward in an orderly

and expeditious manner the title to and control of that certain

narrow strip of land consisting of six (6) separate tracts or

parcels and being 4.89 acres, more or less, owned by the State of

Texas and the Texas State College for Women, are hereby

transferred and conveyed to the Texas Highway Commission for the

widening and material improvement of State Highway No. 24 in

Denton County, Texas, from North Locust Street in the City of

Denton easterly to the Denton-Collin County Line, as shown on the

right-of-way map on file in the State Highway Department at

Austin, Texas, and more particularly described as follows, to

wit:

[Detailed description omitted.]

Sec. 2. The fact that the improvement and widening of State

Highway No. 24 from a point on North Locust Street in the City of

Denton easterly to the Denton-Collin County Line has been long

delayed because of the inability of the State Highway Commission

to obtain the right of way necessary for the widening and

improvement of such Highway, creates an emergency and imperative

public necessity that the Constitutional Rule requiring bills to

be read on three separate days in each House be suspended, and

said Rule is hereby suspended, and this Act shall take effect and

be in force from and after its passage, and it is so enacted.

Acts 1947, 50th Leg., p. 268, ch. 164.

Art. 5421k-2. SUBMERGED RIGHT-OF-WAY ACROSS CAYO DEL OSO IN

NUECES COUNTY, CONVEYANCE TO STATE HIGHWAY COMMISSION.

Sec. 1. In order that the Texas Transportation Commission may

have title to and control of the more or less submerged right of

way necessary for the construction, reconstruction and

maintenance of the Causeway and its Approaches across Cayo del

Oso in Nueces County, as described in Section 2 of this Act, and

as shown on the right-of-way map on file in the Texas Department

of Transportation at Austin, Texas, and entitled Project ARMR

5A(1) Control 617-1-1, State Highway No. 358, Nueces County, from

U. S. Naval Air Base on Encinal Peninsula to Junction with State

Highway No. 286, the State hereby conveys to the Texas

Transportation Commission title to and control of the submerged

right of way described in Section 2 of this Act, and as shown on

the right-of-way map above stated, but no part of this Act is to

be construed so as to interfere nor conflict with the rights and

authority of the Parks and Wildlife Commission, except that the

Texas Transportation Commission shall have the full right and

authority to take and use, at any time and in any quantity

desired, any and all materials within the limits of this tract,

and is exempted from the payment of any and all materials taken

therefrom; provided, however, that all mineral rights, together

with the right to explore for and develop same by directional

drilling are reserved to the State of Texas.

Sec. 2. The conveyance hereby made shall consist of a tract of

more or less submerged land and tidewater flats, situated under

the waters of Cayo del Oso between Engineers centerline Station

130 + 32.8 and Station 169 + 54.0 of State Highway No. 358, said

tract being a strip of land 1000 feet wide, 500 feet on each side

of the centerline of this right-of-way survey which extends from

the Flour Bluff Naval Station to Junction with State Highway No.

286, 3.65 miles south of Corpus Christi, said tract extending for

a distance of 3921.2 feet, the centerline being more particularly

described as follows:

[Detailed description omitted.]

Acts 1957, 55th Leg., p. 16, ch. 12.

Sec. 1 amended by Acts 1995, 74th Leg., ch. 165, Sec. 22(17),

eff. Sept. 1, 1995.

Art. 5421k-3. SALE OF LAND IN CAYO DEL OSO TO CITY OF CORPUS

CHRISTI; VALIDATION.

Confirmation and Validation of Sale

Sec. 1. The sale by the State of Texas to the City of Corpus

Christi of 986.97 acres of land in Nueces County, known as Tract

C, as shown on a map entitled Sheet No. 1, Laguna Madre,

Subdivision for Mineral Development, dated November 1, 1948, and

revised September 12, 1951, by addition of Cayo Del Oso

Subdivision, which land is described by metes and bounds in that

certain patent heretofore issued to said City, being Patent No.

158, Volume 29-B, dated June 11, 1959, is hereby in all things

confirmed and validated so that all right, title and interest of

the State of Texas in and to all of the land described in said

patent, submerged and unsubmerged, shall be and is hereby

relinquished, confirmed and granted unto the City of Corpus

Christi, its successors and assigns, and such land shall be

vested in the City of Corpus Christi subject only to the

conditions, limitations and restrictions contained and imposed by

the provisions of this Act, which shall entirely supersede the

conditions and restrictions referred to in said patent.

Reservation of Minerals and Mineral Rights to State for Permanent

School Fund

Sec. 2. All minerals and mineral rights in, on and under said

land are hereby reserved unto the State of Texas for the use and

benefit of the Permanent School Fund, provided, however, that in

the event of discovery of oil or gas in said land, drilling

operations thereon shall be restricted so that not more than one

well productive of oil or gas shall be drilled for each one

hundred sixty (160) productive acres, and all operations at each

such well shall be confined to an area or areas of four (4) acres

at and including the well site.

Conflict of Claims or Boundaries

Sec. 3. In the event of any conflict or claim of conflict between

the boundaries of the tract of land described in such patent and

the boundaries or claimed boundaries of previously validly titled

land owned or claimed by private persons, the City of Corpus

Christi is hereby authorized in its own behalf and as agent for

the State of Texas to take proper action to resolve such conflict

or claim of conflict, without cost or expense, however, to the

State of Texas. Without limiting the authority of said City

otherwise herein granted or which it has by reason of its

ownership, said City is hereby authorized to file suit in the

name of the State of Texas to secure a judicial determination of

said boundaries; and said City is further authorized to establish

the boundaries between the tract covered by said patent and any

adjoining private owner or claimant by agreement, which boundary

agreement or agreements shall be set forth in writing and shall

be effective when approved by ordinance of said City adopted for

such purpose. In the event of any change in the boundaries of

said tract as a result of judicial decree or by agreement in

accordance herewith, corrected field notes of said tract shall be

filed in the General Land Office and a corrected patent shall be

issued to the City of Corpus Christi, its successors and assigns,

subject to the provisions of this Act.

Improvement of Land; Title to Land

Sec. 4. The City of Corpus Christi, its agents or assigns shall

improve such portions of the land covered by said patent or any

corrected patent as such city, its agents or assigns, deems

suitable and proper therefor. Such improvement shall consist of

the raising or filling to a height of at least three (3) feet

above the level of mean high tide, except for such part as may be

devoted to channels, canals, or waterways. Title to any portion

of such land (except that devoted to channels, canals, or

waterways) that has not been so improved by filling to such

height before July 1, 1977, shall revert to the State of Texas,

and from and after that date neither said city nor its assigns

shall have any right, title, claim, or interest to such portion

which has not been so improved. No title shall revert, however,

to the State of Texas as to any portion or portions which are

filled to such height before July 1, 1977, including portions

which are devoted to channels, canals, or waterways appurtenant

to or used in connection with any portion so improved.

Powers of City to Convey or Retain Land; Other Powers

Sec. 5. Said city may retain all or any part of the land subject

to this Act, and it may convey all or any part or parts of such

land to others. As to each tract or parcel of land which the city

conveys to another or others, each such conveyance or conveyances

shall:

(A) Contain a condition subsequent, which shall provide that such

grantee or grantees shall by the date specified in the

conveyance, which date shall in no event be later than July 1,

1977, improve the particular tract or parcel of land included in

such conveyance to the extent that it will be filled to a height

of at least three (3) feet above mean high tide, except for such

portions thereof as may be devoted to channels, canals, or

waterways. If the date specified in the conveyance is a date

prior to July 1, 1977, such condition subsequent shall provide

that if said condition is breached, title to the tract or parcel

of land covered by said conveyance that is not so improved

(except for such portions as may be devoted to channels, canals,

or waterways) shall revert to the City of Corpus Christi, and the

right of reentry retained by said city in the conveyance shall be

immediately exercised; and said city may thereafter retain such

portion or portions of such tract or parcel, or may convey such

portion or portions in the same manner as provided above. If the

date specified in the conveyance is July 1, 1977, such condition

subsequent shall provide if said condition is breached, title to

such portion or portions of the tract or parcel of land covered

by said conveyance that are not so improved (except for such

portions as may be devoted to channels, canals, or waterways)

shall revert to the State of Texas;

(B) Provide that such portion or portions of the tract or parcel

of land covered by the conveyance which have been so improved,

including such portions thereof as may be devoted to channels,

canals, or waterways appurtenant to or used in connection with

any portion so improved, shall, upon the written application to

the City of Corpus Christi describing the improved area and the

area devoted to channels, canals, or waterways appurtenant or

used in connection therewith, be by the city by ordinance or

resolution released of the condition subsequent and a proper

recordable release shall be executed and delivered. Any such

ordinance or resolution of said city shall be binding upon all

parties concerned, including the State of Texas, as to the making

of the improvements in accordance herewith; provided, however,

that in the event the City of Corpus Christi conveys or leases

all or any part of said land to any other person, persons, firms,

corporation or entity of any nature, said city shall pay to the

Texas Permanent Free School Fund a sum equal to one-half (1/2) of

the reasonable market value thereof.

Plans and Contracts for Improvements; Powers of City

Sec. 6. The City of Corpus Christi is hereby authorized to

prepare or approve plans for the improvements covered by this

Act, and to make and enter into such agreements or contracts

relating to such improvements as in the judgment of the governing

body thereof may be necessary or desirable, and such agreements

or contracts may be with grantees or prospective grantees of all

or any portion of the land subject to this Act, or other parties.

Repealer

Sec. 7. The land subject to this Act, as identified in Section 1

hereof, shall henceforth be held subject to the provisions of

this Act and all laws or parts of laws in conflict herewith are

hereby repealed or modified to the extent of such conflict.

Law Cumulative

Sec. 8. This Act shall be and is cumulative of all former grants

and authorities from the State of Texas to the City of Corpus

Christi.

Acts 1961, 57th Leg., p. 1089, ch. 489.

Sec. 4 amended by Acts 1965, 59th Leg., p. 91, ch. 34, Sec. 1,

eff. Aug. 30, 1965; Acts 1971, 62nd Leg., p. 1414, ch. 392, Sec.

1, eff. May 26, 1971.

Sec. 5 amended by Acts 1965, 59th Leg., p. 91, ch. 34, Sec. 2,

eff. Aug. 30, 1965; Acts 1971, 62nd Leg., p. 1414, ch. 392, Sec.

2, eff. May 26, 1971.

Art. 5421l. CONTROL OF CERTAIN PROPERTY IN AUSTIN TRANSFERRED TO

UNIVERSITY REGENTS. From and after the effective date of this

Act the control and management of, and all rights, privileges,

powers and duties in connection with the property owned by the

State of Texas and located on the west side of Red River Street

between East Nineteenth and Eighteenth Streets, being the East

One-half (1/2) of Outlot No. Sixty-three (63), consisting of Lots

Eight (8), Nine (9), Ten (10), Eleven (11), Twelve (12), Thirteen

(13) and Fourteen (14) of Division "E" of the City of Austin,

Travis County, Texas, which were formerly vested in and exercised

by the State Board of Control, shall be transferred to, vested

in, and exercised by the Board of Regents of The University of

Texas, and hereafter, the aforesaid property shall be used for

the purposes and activities of The University of Texas.

Acts 1947, 50th Leg., p. 472, ch. 272, Sec. 1.

Art. 5421o. OIL, GAS AND MINERAL LEASES BY CITIES, TOWNS AND

POLITICAL SUBDIVISIONS; FAILURE TO PUBLISH NOTICE OF INTENT;

EFFECT. Any oil, gas and mineral lease, or oil and gas lease,

heretofore granted for a valid consideration by any city,

including home rule cities, town, village, county or any of the

following political subdivisions of this state: water control and

improvement districts, water control and preservation districts,

water control districts, water improvement districts, water power

control districts, water supply district, or irrigation

districts, shall not be cancelled or held void or voidable

because the lessor in any such lease or leases has failed to give

notice by newspaper published in the county in which the leased

lands are located of the intention to grant any such oil, gas and

mineral lease, or oil and gas lease, on lands belonging to such

lessor, stating the time and place where bids for such leases

were to have been received; provided, however, that such lease or

leases may be declared void or voidable for any other cause; and

provided further, that nothing herein contained shall be

construed as affecting pending litigation in which the validity

of any such lease or leases is being questioned for any reason,

including the failure to give such newspaper notice.

Acts 1955, 54th Leg., p. 773, ch. 280, Sec. 1.






TITLE 95. MINES AND MINING



TITLE 103. PARKS



TITLE 105. PARTNERSHIPS AND JOINT STOCK COMPANIES

CHAPTER 2. UNINCORPORATED JOINT STOCK COMPANIES

VERNON'S CIVIL STATUTES

TITLE 105. PARTNERSHIPS AND JOINT STOCK COMPANIES

CHAPTER 2. UNINCORPORATED JOINT STOCK COMPANIES

Art. 6133. SUIT IN COMPANY NAME. Any unincorporated joint stock

company or association, whether foreign or domestic, doing

business in this State, may sue or be sued in any court of this

State having jurisdiction of the subject matter in its company or

distinguishing name; and it shall not be necessary to make the

individual stockholders or members thereof parties to the suit.

Acts 1907, p. 240.

Art. 6134. SERVICE OF CITATION. In suits against such companies

or associations, service of citation may be had on the president,

secretary, treasurer or general agent of such unincorporated

companies.

Acts 1907, p. 240.

Art. 6135. JUDGMENT. In suits by or against such unincorporated

companies, whatever judgment shall be rendered shall be as

conclusive on the individual stockholders and members thereof as

if they were individually parties to such suits.

Acts 1907, p. 240.

Art. 6136. JOINT LIABILITY. Where suit shall be brought against

such company or association, and the only service had shall be

upon the president, secretary, treasurer or general agent of such

company or association, and judgment shall be rendered against

the defendant company, such judgment shall be binding on the

joint property of all the stockholders or members thereof, and

may be enforced by execution against the joint property; but such

judgment shall not be binding on the individual property of the

stockholders or members, nor authorize execution against it.

Acts 1907, p. 240.

Art. 6137. INDIVIDUAL LIABILITY. In a suit against such company

or association, in addition to service on the president,

secretary, treasurer or general agent of such companies or

association, service of citation may also be had on any and all

of the stockholders or members of such companies or associations;

and, in the event judgment shall be against such unincorporated

company or association, it shall be equally binding upon the

individual property of the stockholders or members so served, and

executions may issue against the property of the individual

stockholders or members, as well as against the joint property;

but executions shall not issue against the individual property of

the stockholders or members until execution against the joint

property has been returned without satisfaction.

Acts 1907, p. 240.

Art. 6138. THIS CHAPTER CUMULATIVE. The provisions of this

chapter shall not affect nor impair the right allowed

unincorporated joint stock companies and associations to sue in

the individual names of the stockholders or members, nor the

right of any person to sue the individual stockholders or

members; but the provisions of this chapter shall be construed as

cumulative merely of other remedies now existing under the law.

Acts 1907, p. 240.






TITLE 106. PATRIOTISM AND THE FLAG



TITLE 108. PENITENTIARIES



TITLE 109. PENSIONS



TITLE 112. RAILROADS

CHAPTER 1. CHARTER AND AMENDMENTS

VERNON'S CIVIL STATUTES

TITLE 112. RAILROADS

CHAPTER 1. CHARTER AND AMENDMENTS

Text of article effective until April 01, 2011

Art. 6259a. DEFINITION. In this title, a reference to a

railroad corporation or a railroad company means:

(1) a railroad incorporated under this title before September 1,

2007; or

(2) any other legal entity operating a railroad in this state,

including an entity organized under the Texas Business

Corporation Act or the Texas Corporation Law provisions of the

Business Organizations Code.

Added by Acts 2007, 80th Leg., R.S., Ch.

1115, Sec. 1, eff. September 1, 2007.



CHAPTER 6. RIGHT OF WAY

VERNON'S CIVIL STATUTES

TITLE 112. RAILROADS

CHAPTER 6. RIGHT OF WAY

Text of article effective until April 01, 2011

Art. 6318. LINEAL SURVEY. Every railroad corporation shall have

the right to cause such examination and survey for its proposed

railway to be made as may be necessary to the selection of the

most advantageous route, and for such purpose may enter upon the

lands or waters of any person or corporation, but subject to

responsibility for all damages that may be occasioned thereby.

Acts 1876, p. 147; G.L. vol. 8, p. 983.

Text of article effective until April 01, 2011

Art. 6320. STREAMS OF WATER. Such corporation shall have the

right to construct its road across, along, or upon any stream of

water, water course, street, highway, plank road, turnpike, or

canal when the route of said railway shall intersect or touch;

but such corporation shall restore the stream, water course,

street, highway, plank road, turnpike, or canal thus intersected

or touched, to its former state, or to such state as not to

unnecessarily impair its usefulness, and shall keep such crossing

in repair.

Text of article effective until April 01, 2011

Art. 6326. INTERSECTIONS. Nothing in this chapter shall be

construed to affect the law requiring railroad companies to

provide proper crossings at intersection of all roads and

streets.

Acts 1887, p. 39; G.L. vol. 9, p. 837.

Text of article effective until April 01, 2011

Art. 6327. CROSSINGS OF PUBLIC ROADS. Every railroad company in

this State shall place and keep that portion of its roadbed and

right of way, over or across which any public county road may

run, in proper condition for the use of the traveling public, and

in case of its failure to do so for thirty days after written

notice given to the section boss of the section where such work

or repairs are needed by the overseer of such public road, it

shall be liable to a penalty of ten dollars for each week such

railroad company may fail or neglect to comply with the

requirements of this article. Such penalty shall go to the road

and bridge fund of the county in which the suit is brought; and

the county attorney, upon the making of an affidavit of the facts

by any person, shall at once institute against the company

violating any provision of this article suit in the proper court

to recover such penalty or penalties, and his wilful failure or

refusal to do so shall be sufficient cause for his removal from

office, unless it is evident that such suit could not have been

maintained. The proceedings under this article shall be conducted

in the same manner as civil suits. The county attorney attending

to such suits shall be entitled to a fee in each case of ten

dollars, to be taxed as costs; provided, that when two or more

penalties are sought to be recovered in the same suit, but one

such fee shall be allowed. Such suits shall be conducted in the

name of the county, and if the county be cast in the suit no

costs shall be charged against it.

Acts 1885, p. 45; G.L. vol. 9, p. 665.

Text of article effective until April 01, 2011

Art. 6336. WHEN CORPORATION AND OWNER DISAGREE. (a) A railroad

corporation may acquire property by condemnation if the

corporation cannot agree with the owner for the purchase of the

property and the property is required for the following purposes:

(1) the incorporation of the railroad;

(2) the transaction of railroad corporation business;

(3) depots, station buildings, and machine and repair shops;

(4) the construction of reservoirs for the water supply;

(5) the right of way, or new or additional right of way;

(6) a change or relocation;

(7) a road bed;

(8) shortening a line;

(9) reducing grades;

(10) double tracking the railroad or constructing and operating

tracks; or

(11) any other purpose connected with or necessary to the

building, operating, or running of the railroad.

(b) A railroad corporation may not condemn property under this

article that is located more than two miles from the right of way

of the railroad corporation.

Acts 1876, p. 147; G.L. vol. 8, p. 983; Acts 1901, p. 46; Acts

1919, p. 280.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1115, Sec. 2, eff. September 1, 2007.

Text of article effective until April 01, 2011

Art. 6336a. LOCAL REGULATIONS FOR RESIDENTIAL PROPERTY. (a)

This article applies only to the condemnation of property for a

terminal switching railroad handling fewer than 10,000 but more

than 3,000 carloads a year that operates in a single county with

a population of 110,000 or more that is not adjacent to the Texas

border and does not contain a portion of a national forest.

(b) The power to condemn property given to a railroad company

under this title, including Articles 6316a, 6336, and 6351, does

not apply to any property used for or designated under local

zoning regulations for residential use unless the use of the

condemned property is authorized under or in conformity with

local zoning or development regulations.

Added by Acts 2005, 79th Leg., Ch.

647, Sec. 1, eff. June 17, 2005.

Text of article effective until April 01, 2011

Art. 6337. ENTRY ONLY FOR SURVEY. No railroad company shall

enter upon, except for a lineal survey, any real estate whatever,

the same being private property, for the purpose of taking and

condemning the same, or any material thereon, for any purpose

whatever, until the said company shall agree with and pay the

owner thereof all damages that may be caused to the lands and

property of said owner by the condemnation of said real estate

and property, and by the construction of such road.

P.D. 4922.

Text of article effective until April 01, 2011

Art. 6338. PRACTICE IN CASE SPECIFIED. When any railroad company

is sued for any property occupied by it for railroad purposes, or

for damages thereto, the court in which such suit is pending may

determine all matters in dispute between the parties, including

the condemnation of the property, upon petition or cross bill,

asking such remedy by defendant, but the plea for condemnation

shall be an admission of the plaintiff's title to such property.

Acts 1889, p. 18; G.L. vol. 9, p. 1046.

Text of article effective until April 01, 2011

Art. 6339. RIGHT OF WAY CONSTRUED. The right of way secured by

condemnation to any railway company in this State shall not be

construed to include the fee simple estate in lands, either

public or private, nor shall the same be lost by forfeiture or

expiration of the charter, but shall remain subject to an

extension of the charter or the grant of a new charter over the

same way without a new condemnation.

Acts 1861, p. 12; G.L. vol. 5, p. 348.



CHAPTER 7. OTHER RIGHTS OF RAILROAD CORPORATIONS

VERNON'S CIVIL STATUTES

TITLE 112. RAILROADS

CHAPTER 7. OTHER RIGHTS OF RAILROAD CORPORATIONS

Text of article effective until April 01, 2011

Art. 6341. SOME RIGHTS. Railroad corporations shall have the

following other rights:

1. To have succession, and in their corporate name may sue and be

sued, plead and be impleaded.

2. To have and use a seal, which it may alter at pleasure.

3. To receive and convey persons and property on its railway by

the power and force of steam, or by any mechanical power.

4. To regulate the time and manner in which passengers and

property shall be transported, and the compensation to be paid

therefor, subject to the provisions of law.

5. Of eminent domain for the purposes prescribed in this title.

6. To purchase, hold and use all such real estate and other

property as may be necessary for the construction and use of its

railway, stations and other accommodations necessary to

accomplish the objects of its incorporation, and to convey the

same when no longer required for the use of such railway.

7. To take, hold and use such voluntary grants of real estate and

other property as shall be made to it in aid of the construction

and use of its railway, and to convey the same when no longer

required for the uses of such railway, in any manner not

incompatible with the terms of the original grant.

Acts 1876, p. 142; G.L. vol. 8, p. 978.

Text of article effective until April 01, 2011

Art. 6351. EMINENT DOMAIN. A railroad corporation or a receiver

of a railroad that changes, relocates, or abandons a line of

railroad in this State may acquire by condemnation or otherwise

all lands for right of way, depot grounds, shops, roundhouses,

water supply sites, sidings, switches, spurs or any other

purposes connected with or necessary to the building, operating

or running of the railroad, as changed, relocated or abandoned;

provided that property acquired under this article is declared

for and charged with public use.

Acts 4th C.S. 1918, p. 45.

Amended by:

Acts 2007, 80th Leg., R.S., Ch.

1115, Sec. 3, eff. September 1, 2007.



CHAPTER 8. RESTRICTIONS, DUTIES AND LIABILITIES

VERNON'S CIVIL STATUTES

TITLE 112. RAILROADS

CHAPTER 8. RESTRICTIONS, DUTIES AND LIABILITIES

Text of article effective until April 01, 2011

Art. 6366. CONFISCATING OR CONVERTING FREIGHT. No railroad

company or receiver thereof, in this State shall confiscate, or

otherwise convert to its own use, any carload shipment or

substantial portion of any such carload shipment of any article

or commodity of freight traffic received by it, or them, for

transportation and delivery, without the express consent of the

owner or consignee thereof, and the acts of the agents, officers

and employes of such carrier or receiver within the apparent

scope of their duties or authority with respect to such

conversion or confiscation shall be deemed to be the acts of such

railway company, receiver or other carrier. The provisions of

this article shall not apply to conversion of freight where the

same has been damaged or intermingled with other freight in

wrecks, nor to refused or unclaimed freight, the delivery of

which the railroad is unable to effect.

Acts 1917, p. 386.

Text of article effective until April 01, 2011

Art. 6367. PENALTY. In addition to all other remedies or

penalties that may be provided by law therefor, the violation of

any provision of the preceding article shall subject the railway

company, or receiver or other common carrier so offending to a

penalty of not less than one hundred and twenty-five nor more

than five hundred dollars in favor of the State of Texas, and a

further penalty of twice the amount of the purchase price of the

converted shipment in favor of the owner or consignee thereof.

Acts 1917, p. 386.

Text of article effective until April 01, 2011

Art. 6370c. ENHANCED PAVEMENT MARKING VISIBILITY AT CERTAIN GRADE

CROSSINGS.

Definitions

Sec. 1. In this Act:

(1) "Department" means the Texas Department of Transportation.

(2) "Grade crossing" and "retroreflectorized material" have the

meanings assigned by Section 1, Chapter 269, Acts of the 71st

Legislature, Regular Session, 1989 (Article 6370b, Vernon's Texas

Civil Statutes).

(3) "Pavement markings" means markings applied or attached to the

surface of a roadway for the purpose of regulating, warning, or

guiding traffic.

(4) "Stop bar" means the marking that is applied or attached to

the surface of a roadway on either side of a grade crossing and

that indicates that a vehicle must stop at the grade crossing.

Improved Pavement Markings at Certain Grade Crossings

Sec. 2. A county or municipality shall use standards developed by

the department in applying pavement markings or a stop bar at a

grade crossing if the cost of the markings or stop bar is paid

either entirely or partly from state or federal funds. In

developing its standards, the department shall follow the

standards in the Manual of Uniform Traffic Control Devices issued

by the United States Department of Transportation Federal Highway

Administration and, where appropriate, require the use of

retroreflectorized materials.

Acts 1993, 73rd Leg., ch. 480, eff. Sept. 1, 1993.

Text of article effective until April 01, 2011

Art. 6400. CATTLE-GUARDS. Every railroad company whose railroad

passes through a field or inclosure, shall place a good and

sufficient cattle-guard or stop at the points of entering such

field or inclosure, and keep them in good repair. If such field

or inclosure shall be enlarged or extended, or the owner of any

land over which a railway runs shall clear and open a field so as

to embrace the track of a railway, such railroad company shall

place good and sufficient cattle-guards or stops at the margins

of such extended inclosures or fields or such new fields and keep

the same in repair. Such cattle-guards or stops shall be so

constructed and kept in repair as to protect such fields and

inclosures from the depredations of stock of every description.

If such company fails to construct and keep in repair such

cattle-guards and stops, the owner of such inclosure or field may

have such cattle-guards and stops placed at the proper places and

kept in repair, and may recover the costs thereof from such

railroad company, unless it be shown that said enlargement or

extension was made capriciously and with intent to annoy and

molest such company. If any company neglects to construct the

proper cattle-guards and stops and keep the same in repair as

required in this article, such company shall be liable to the

party injured by such neglect for all damages that may result

from such neglect, to be recovered by suit.

Acts 1860, p. 64; G.L., vol. 4, p. 1426; P.D. 4925.

Text of article effective until April 01, 2011

Art. 6402. KILLING STOCK. Each railroad company shall be liable

to the owner for the value of all stock killed or injured by the

locomotives and cars of such railroad company in running over

their respective railways. Such liability shall also exist in

counties and subdivisions of counties which adopt the stock law

prohibiting the running at large of horses, mules, jacks, jennets

and cattle. If said company fence its road it shall only be

liable for injury resulting from a want of ordinary care.

Acts 1905, p. 226; P.D. 4926.

Art. 6419a. ENGINEER'S OPERATOR PERMITS.

Issuance of Permit

Sec. 1. (a) A railroad company shall issue to each person that it

employs to operate or permits to operate a railroad locomotive in

this state an engineer's operator permit. A permit must include

the engineer's name, address, physical description, photograph,

and date of birth.

(b) A railroad company shall issue to each person that it employs

to operate or permits to operate a train in this state, other

than a person issued a permit under Subsection (a) of this

section, a trainman's permit. A permit must include the

trainman's name, address, physical description, photograph, and

date of birth.

Operation of locomotive or train

Sec. 2. (a) A person operating a railroad locomotive in this

state shall have in his or her immediate possession an engineer's

operator permit issued under this Act.

(b) A person operating a train in this state, other than a person

issued a permit under Section 1(a) of this Act, shall have in his

or her immediate possession a trainman's permit issued under this

Act.

Proof of Identification

Sec. 3. A person who operates a railroad locomotive or train and

who is required by a peace officer to show proof of

identification in connection with the person's operation of a

locomotive or train shall display the person's permit issued

under this Act and may not be required to display an operator's,

commercial operator's, or chauffeur's driver's license issued

under Chapter 173, Acts of the 47th Legislature, Regular Session,

1941, as amended (Article 6687b, Vernon's Texas Civil Statutes).

Records Relating to Accidents or Violations

Sec. 4. If a person operating a railroad locomotive or train is

involved in an accident with another train or a motor vehicle or

is arrested for violation of a law relating to the person's

operation of a locomotive or train, the number or other

identifying information about the person's operator's, commercial

operator's, or chauffeur's driver's license may not be included

in any report of the accident or violation, and the person's

involvement in the accident or violation may not be recorded in

the person's individual driving record maintained by the

Department of Public Safety.

Acts 1981, 67th Leg., p. 551, ch. 232, eff. Aug. 31, 1981.

Amended by Acts 1991, 72nd Leg., ch. 340, Sec. 1, eff. Jan. 1,

1992.

Text of article effective until April 01, 2011

Art. 6419b. DUTY TO STOP AND RENDER AID.

Stop After Accident

Sec. 1. The person assigned by a railroad corporation to be

responsible for the operation of the train who is involved, while

operating a locomotive, in an accident resulting in injury to or

death of any person or damage to any vehicle that is driven or

attended by a person shall immediately stop the locomotive at the

scene of the accident.

Rendering of Aid

Sec. 2. The person responsible for the operation of the train

shall render to any person injured in the accident reasonable

assistance, including the carrying, or the making of arrangements

for the carrying, of the person to a physician, surgeon, or

hospital for medical or surgical treatment if it is apparent that

treatment is necessary or if the carrying is requested by the

injured person.

Offense

Sec. 3. A person who violates this article commits an offense. An

offense under this article is a Class C misdemeanor.

Added by Acts 1987, 70th Leg., ch. 864, Sec. 1, eff. Sept. 1,

1987.

Art. 6419c. HAZARDOUS MATERIALS; REPORTS.

Definitions

Sec. 1. In this Act:

(1) "Commission" means the Railroad Commission of Texas.

(2) "Emergency management program" means an emergency management

program established under Subchapter E, Chapter 418, Government

Code.

(3) "Division of emergency management" means the Texas Division

of Emergency Management.

(4) "Hazardous material" means any substance the transportation

by railroad of which is included within the coverage of rail car

placarding requirements of regulations adopted by the federal

Department of Transportation and published in Title 49, Code of

Federal Regulations.

Reporting requirements

Sec. 2. (a) A railroad company that transports hazardous

materials in or through the state shall file with the commission

a copy of each hazardous materials incident report that the

company files with the federal Department of Transportation in

accordance with 49 C.F.R. 171.16, not later than the 15th day

after the date that the incident that forms the basis of the

report is discovered.

(b) Not later than April 1 of each year, a railroad company that

transports hazardous materials in or through the state shall

provide to the commission:

(1) a map depicting the location of each railroad main line and

branch line that the company owns, leases, or operates in the

state;

(2) a map delineating the geographical limits of the railroad

company operating divisions or districts and the principal

operating officer for the railroad company in each operating

division or district;

(3) a primary and secondary telephone number for the railroad

company dispatcher responsible for train operations in each

operating division or district;

(4) a list of each type of hazardous material by hazard class and

the quantity of the material transported over each railroad line

owned, leased, or operated by the railroad company during the

preceding year; and

(5) the name and address of the railroad company employee in

charge of training persons to handle an incident related to

hazardous materials.

(c) For the purposes of Subdivision (4) of Subsection (b) of this

section, "hazard class" means any one of the following, as

defined by 49 C.F.R. 173, or, with respect to hazardous waste,

listed as a substance subject to 40 C.F.R. 262:

(1) radioactive material;

(2) explosives, Class A;

(3) explosives, Class B;

(4) poison A;

(5) poison B;

(6) flammable gas;

(7) nonflammable gas;

(8) flammable liquid;

(9) oxidizer;

(10) flammable solid;

(11) corrosive material;

(12) combustible liquid;

(13) etiologic agent;

(14) other regulated material (ORM); or

(15) hazardous waste.

(d) If a substance fits the definitions of more than one hazard

class, the substance must be classified in accordance with the

sequence stated in 49 C.F.R. 173.2.

Distribution

Sec. 3. (a) The commission shall compile information submitted to

the commission under this Act for distribution to local emergency

management agencies located in jurisdictions containing reported

railroad operations.

(b) At least once each year the division of emergency management

shall distribute the information compiled by the commission to

the appropriate officials for inclusion in local emergency

management plans.

Acts 1989, 71st Leg., ch. 350, eff. Sept. 1, 1989.

Amended by:

Acts 2009, 81st Leg., R.S., Ch.

1146, Sec. 2B.11, eff. September 1, 2009.



CHAPTER 9. COLLECTION OF DEBTS AND RIGHTS OF EMPLOY S

VERNON'S CIVIL STATUTES

TITLE 112. RAILROADS

CHAPTER 9. COLLECTION OF DEBTS AND RIGHTS OF EMPLOYÉS

Text of article effective until April 01, 2011

Art. 6420. SUBJECT TO EXECUTION. The rolling stock and all other

movable property belonging to any railroad company or corporation

shall be considered personal property. Its real and personal

property or any part thereof shall be liable to execution and

sale in the same manner as the property of individuals, and no

such property shall be exempt from execution and sale.

Const. art. 10, sec. 4.



CHAPTER 10. LIABILITY FOR INJURIES TO EMPLOY S

VERNON'S CIVIL STATUTES

TITLE 112. RAILROADS

CHAPTER 10. LIABILITY FOR INJURIES TO EMPLOYÉS

Text of article effective until April 01, 2011

Art. 6432. INJURY TO FELLOW SERVANT. Every person, receiver, or

corporation operating a railroad or street railway, the line of

which shall be situated in whole or in part in this State, shall

be liable for all damages sustained by any servant or employe

thereof while engaged in the work of operating the cars,

locomotives or trains of such person, receiver, or corporation,

by reason of the negligence of any other servant or employe of

such person, receiver or corporation, and the fact that such

servants or employes were fellow-servants with each other shall

not impair or destroy such liability.

Acts 1st C.S. 1897, p. 14; G.L. vol., 10, p. 1454.

Text of article effective until April 01, 2011

Art. 6432A. APPLICABILITY OF CHAPTER. Notwithstanding any other

law, this chapter applies to any person, receiver, or corporation

except for the portion of the operations of the person, receiver,

or corporation that:

(1) consists solely of the fabrication, manufacture, repair, or

storage of rail rolling stock; or

(2) uses rail cars solely as a part of its own internal

manufacturing or production process.

Added by Acts 1997, 75th Leg., ch. 151, Sec. 1, eff. May 20,

1997.

Text of article effective until April 01, 2011

Art. 6433. WHO ARE VICE-PRINCIPALS. All persons engaged in the

service of any person, receiver, or corporation controlling or

operating a railroad or street railway, the line of which shall

be situated in whole or in part in this State, who are intrusted

by such person, receiver, or corporation with the authority of

superintendence, control or command of the other servants or

employés, of such person, receiver, or corporation, with

the authority to direct any other employé in the

performance of any duty of such employé, are

vice-principals of such person, receiver, or corporation, and are

not fellow-servants with their co-employés.

Acts 1st C.S. 1897, p. 14; G.L. vol., 10, p. 1454.

Text of article effective until April 01, 2011

Art. 6434. "FELLOW-SERVANTS". All persons who are engaged in the

common service of such person, receiver, or corporation

controlling or operating a railroad or street railway, and who

while so employed are in the same grade of employment and are

doing the same character of work or service, and are working

together at the same time and place, and at the same piece of

work and to a common purpose, are fellow-servants with each

other. Employés who do not come within the provisions of

this article shall not be considered fellow-servants.

Acts 1st C.S. 1897, p. 14; G.L. vol., 10, p. 1454.

Text of article effective until April 01, 2011

Art. 6435. CONTRACT LIMITING LIABILITY VOID. No contract made

between the employer and employé based upon the

contingency of death or injury of the employé and limiting

the liability of the employer under the preceding articles of

this chapter, or fixing damages to be recovered, shall be valid

or binding.

Acts 1st C.S. 1897, p. 14; G.L. vol., 10, p. 1454.

Text of article effective until April 01, 2011

Art. 6436. CONTRIBUTORY NEGLIGENCE. Nothing in the preceding

articles of this chapter shall be held to impair or diminish the

defense of contributory negligence when the injury of the servant

or employé is caused proximately by his own contributory

negligence, except as otherwise provided in this chapter.

Text of article effective until April 01, 2011

Art. 6437. ASSUMED RISK. The plea of assumed risk shall not be

available as a bar to recovery of damages in any suit brought in

any court of this State against any corporation, receiver or

other person, operating any railroad, interurban railway or

street railway in this State for the recovery of damages for the

death or personal injury of any employé or servant caused

by the wrong or negligence of such person, corporation or

receiver; it being contemplated that while the employé

does assume the ordinary risk incident to his employment he does

not assume the risk resulting from any negligence on the part of

his employér, though known to him.

Where, however, in any such suit, it is alleged and proven that

such deceased or injured employé was chargeable with

negligence in continuing in the service of any such corporation,

receiver or person above named in view of the risk, dangers and

hazards of which he knew or must necessarily have known, in the

ordinary performance of his duties, such fact shall not operate

to defeat recovery, but the same shall be treated and considered

as constituting contributory negligence, and if proximately

causing or contributing to cause the death or injury in question,

it shall have the effect of diminishing the amount of damages

recoverable by such employé, or his heirs or

representatives in case of the employé's death, only in

proportion to the amount of negligence so attributable to such

employé.

Acts 1905, p. 386; Acts 1921, p. 195.

Text of article effective until April 01, 2011

Art. 6438. DOUBLE HEADER TRAINS. Employés of railway

companies employed by said companies in the operation of trains

within this State, propelled by two or more engines, shall not be

held to assume the risk, if any there be, incident to their

employment; provided, they be injured while engaged in the

operation of such trains and that such injury was occasioned by

reason of the operation of two or more engines on such train

instead of one.

Acts 1900, S.S. p. 15.

Text of article effective until April 01, 2011

Art. 6439. LIABLE FOR INJURY OR DEATH OF EMPLOYE. Every

corporation, receiver, or other person, operating any railroad in

this State, shall be liable in damages to any person suffering

injury while he is employéd by such carrier operating such

railroad, or in case of death of such employé, to his or

her personal representative for the benefit of the surviving

widow and children, or husband and children, and mother and

father of the deceased, and, if none, then of the next kin

dependent upon such employé for such injury or death

resulting in whole or in part from the negligence of any of the

officers, agents, or employés of such carrier; or by

reason of any defect or insufficiency due to its negligence, in

its cars, engines, appliances, machinery, track, roadbed, works,

boats, wharves, or other equipment. The amount recovered shall

not be liable for debts of deceased and shall be divided among

the persons entitled to the benefit of the action or such of them

as shall be alive, in such shares as the jury, or court trying

the case without a jury, shall deem proper. In case of the death

of such employé, the action may be brought without

administration by all the parties entitled thereto, or by any one

or more of them, for the benefit of all, and, if all parties be

not before the court, the action may proceed for the benefit of

such of said parties as are before the court.

Acts 1st C.S. 1909, p. 279.

Text of article effective until April 01, 2011

Art. 6440. CONTRIBUTORY NEGLIGENCE. In all actions brought

against any such common carrier or railroad under or by virtue of

any provision of the foregoing article and the three succeeding

articles to recover damages for personal injuries to an

employé, or where such injuries have resulted in his

death, the fact that the employé may have been guilty of

contributory negligence shall not bar a recovery, but the damages

shall be diminished by the jury in proportion to the amount of

negligence attributable to such employé; provided, that no

such employée who may be injured or killed shall be held

to have been guilty of contributory negligence in any case where

the violations by such common carrier of any statute enacted for

the safety of employés contributed to the injury or death

of such employé.

Acts 1st C.S. 1909, p. 279.

Text of article effective until April 01, 2011

Art. 6441. ASSUMED RISK. In any action brought against any

common carrier under or by virtue of any provision of the two

preceding articles to recover damages for injuries to or the

death of any of its employés, such employé shall

not be held to have assumed the risks of his employment in any

case where the violation by such common carrier of any statute

enacted for the safety of employés contributed to the

injury or death of such employé.

Acts 1st C.S. 1909, p. 279.

Text of article effective until April 01, 2011

Art. 6442. CONTRACT CHANGING LIABILITY VOID. Any contract, rule,

regulation or device whatsoever, the purpose or intent of which

shall be to enable any common carrier to exempt itself from any

liability created by the three preceding articles shall to that

extent be void; provided, that, in any action brought against any

such common carrier by virtue of said articles, such common

carrier may set off therein any sum it has contributed or paid to

any insurance, relief benefit or indemnity that may have been

paid to the injured employé, or the person entitled

thereto, on account of the injury or death for which said action

was brought.

Acts 1st C.S. 1909, p. 279.

Text of article effective until April 01, 2011

Art. 6443. ARTICLES OF THIS CHAPTER CONSTRUED. Nothing in the

provisions of the four preceding articles shall be held to limit

the duty or liability of common carriers, or to impair the rights

of employés, under other articles of these Statutes, but,

in case of conflict, these articles shall prevail; and nothing in

said articles shall affect the right of action under any law of

this State.

Acts 1st C.S. 1909, p. 279.



CHAPTER 11. RAILROAD COMMISSION OF TEXAS

VERNON'S CIVIL STATUTES

TITLE 112. RAILROADS

CHAPTER 11. RAILROAD COMMISSION OF TEXAS

Text of article effective until April 01, 2011

Art. 6444. TERMS DEFINED. The term "Commission" as used in this

title means the Railroad Commission of Texas, and the term

"Commissioners" means the members of the Railroad Commission of

Texas.

Text of article effective until April 01, 2011

Art. 6445. POWER AND AUTHORITY. (a) To the extent not

preempted by federal law, the Texas Department of Transportation:

(1) has power and authority over:

(A) railroads, including suburban, belt and terminal railroads;

(B) public wharves, docks, piers, elevators, warehouses, sheds,

tracks and other property used in connection with railroads; and

(C) persons, associations and corporations, private or

municipal, owning or operating a railroad, or a wharf, dock,

pier, elevator, warehouse, shed, track or other property used in

connection with a railroad; and

(2) shall govern and regulate those railroads, persons,

associations and corporations and prevent abuses in the conduct

of their business.

(b) All powers and duties of the Railroad Commission of Texas

that relate primarily to railroads and the regulation of

railroads are transferred to the Texas Department of

Transportation.

(c) A reference in law to the Railroad Commission of Texas that

relates primarily to railroads and the regulation of railroads

means the Texas Department of Transportation.

Acts 1891, p. 55; Acts 1911, p. 157; G.L. vol. 10, p. 57.

Amended by:

Acts 2005, 79th Leg., Ch.

281, Sec. 1.08, eff. October 1, 2005.

Acts 2007, 80th Leg., R.S., Ch.

1115, Sec. 4, eff. September 1, 2007.

Art. 6445a. SUNSET PROVISION. The Railroad Commission of Texas

is subject to Chapter 325, Government Code (Texas Sunset Act).

Unless continued in existence as provided by that chapter, the

commission is abolished September 1, 2011.

Added by Acts 1977, 65th Leg., p. 1840, ch. 735, Sec. 2.060, eff.

Aug. 29, 1977. Amended by Acts 1985, 69th Leg., ch. 479, Sec.

180, eff. Sept. 1, 1985; Acts 1991, 72nd Leg., 1st C.S., ch. 17,

Sec. 5.22, eff. Nov. 12, 1991; Acts 2001, 77th Leg., ch. 1233,

Sec. 1, eff. Sept. 1, 2001.

Amended by:

Acts 2009, 81st Leg., 1st C.S., Ch.

2, Sec. 1.14(a), eff. July 10, 2009.

Text of article effective until April 01, 2011

Art. 6446. POWER TO ENFORCE RULES, ETC. The Railroad Commission

of Texas is hereby vested with full power and authority to do and

perform each act and duty authorized, directed or imposed upon it

by the provisions of this title, and all railroads, persons,

corporations, and associations subject to the control of the

Commission shall be subject to the penalties prescribed by law

for failure to comply with the rules, orders, directions or

requirements of said Commission as severally provided in this

title.

Acts 1891, p.55; Acts 1911, p. 157; G.L. vol. 10, p. 57.

Text of article effective until April 01, 2011

Art. 6447. THE COMMISSION. Election.--The Railroad Commission of

Texas shall be composed of three members, one of whom shall be

elected biennially at each general election for a term of six

years.

Qualifications.--The members shall be resident citizens of this

State, and qualified voters under the Constitution and laws, and

not less than twenty-five years of age. The members are subject

to the provisions of Chapter 572, Government Code, that apply to

elected officers, including the requirements governing personal

financial statements, standards of conduct, and conflicts of

interest.

Oath, etc.--Before entering upon the duties of his office, each

commissioner shall take and subscribe to the official oath and

shall in addition thereto swear that he will to the best of his

ability faithfully and justly execute and enforce the provisions

of this title and all laws of this State concerning railroads,

which oath shall be filed with the Secretary of State.

Organization.--The commissioners shall elect one of their number

chairman. They may make all rules necessary for their government

and proceedings. They shall be known collectively as the

"Railroad Commission of Texas," and shall have a seal, a star of

five points with the words "Railroad Commission of Texas"

engraved thereon. They shall be furnished necessary furniture,

stationery, supplies and all necessary expenses, to be paid for

on the order of the Governor.

Expenses.--The Commissioners shall receive from the State their

necessary traveling expenses while traveling on the business of

the Commission, which shall include the cost only of

transportation while traveling on business for the Commission,

upon an itemized statement thereof, sworn to by the party who

incurred the expense, and approved by the Commission. Employees

of the Commission are entitled to reimbursement for expenses

incurred in traveling on the business of the Commission as

provided by the General Appropriations Act.

Sessions.--The Commission may hold its sessions at any place in

this State when deemed necessary.

Acts 1891, p. 55; G.L., vol. 10, p. 57.

Amended by Acts 1983, 68th Leg., p. 1161, ch. 263, Sec. 1, eff.

Sept. 1, 1983; Acts 1983, 68th Leg., p. 2613, ch. 444, Sec. 17,

eff. Sept. 1, 1983; Acts 2001, 77th Leg., ch. 1233, Sec. 1, eff.

Sept. 1, 2001.

Text of article effective until April 01, 2011

Art. 6447a. SALARY OF SECRETARY. That the salary of the

Secretary of the Railroad Commission of Texas shall be such sum

as may be appropriated therefor by the Legislature from time to

time.

Acts 1927, 40th Leg., p. 209, ch. 140, Sec. 1.

Text of article effective until April 01, 2011

Art. 6447a-1. DEFINITION. In Articles 6447b-6447h, Revised

Statutes, "commission" means the Railroad Commission of Texas.

Added by Acts 1983, 68th Leg., p. 1163, ch. 263, Sec. 2, eff.

Sept. 1, 1983.

Text of article effective until April 01, 2011

Art. 6447b. EQUAL EMPLOYMENT OPPORTUNITY. (a) The commission

shall prepare and maintain a written policy statement that

implements a program of equal employment opportunity to ensure

that all personnel decisions are made without regard to race,

color, disability, sex, religion, age, or national origin.

(b) The policy statement must include:

(1) personnel policies, including policies relating to

recruitment, evaluation, selection, training, and promotion of

personnel, that show the intent of the commission to avoid the

unlawful employment practices described by Chapter 21, Labor

Code; and

(2) an analysis of the extent to which the composition of the

commission's personnel is in accordance with state and federal

law and a description of reasonable methods to achieve compliance

with state and federal law.

(c) The policy statement must:

(1) be updated annually;

(2) be reviewed by the state Commission on Human Rights for

compliance with Subsection (b) of this article; and

(3) be filed with the governor's office.

Added by Acts 1983, 68th Leg., p. 1163, ch. 263, Sec. 2. Amended

by Acts 2001, 77th Leg., ch. 1233, Sec. 1, eff. Sept. 1, 2001.

Text of article effective until April 01, 2011

Art. 6447c. CONFLICT OF INTEREST. (a) In this section, "Texas

trade association" means a cooperative and voluntarily joined

association of business or professional competitors in this state

designed to assist its members and its industry or profession in

dealing with mutual business or professional problems and in

promoting their common interest.

(b) A person may not be an employee of the commission employed in

a "bona fide executive, administrative, or professional

capacity," as that phrase is used for purposes of establishing an

exemption to the overtime provisions of the federal Fair Labor

Standards Act of 1938 (29 U.S.C. Section 201 et seq.) and its

subsequent amendments, if:

(1) the person is an officer, employee, or paid consultant of a

Texas trade association in a business or industry regulated by

the commission; or

(2) the person's spouse is an officer, manager, or paid

consultant of a Texas trade association in a business or industry

regulated by the commission.

(c) A person who is required to register as a lobbyist under

Chapter 305, Government Code, may not act as the general counsel

to the commission.

(d) The commission shall provide to members of the commission and

to agency employees, as often as necessary, information regarding

the requirements for office or employment under this chapter,

including information regarding a person's responsibilities under

applicable laws relating to standards of conduct for state

officers or employees.

Added by Acts 1983, 68th Leg., p. 1163, ch. 263, Sec. 2, eff.

Sept. 1, 1983. Amended by Acts 1985, 69th Leg., ch. 479, Sec. 57,

eff. Sept. 1, 1985; Acts 2001, 77th Leg., ch. 1233, Sec. 1, eff.

Sept. 1, 2001.

Text of article effective until April 01, 2011

Art. 6447d. COMMISSION AUDIT. The financial transactions of the

commission are subject to audit by the state auditor in

accordance with Chapter 321, Government Code.

Added by Acts 1983, 68th Leg., p. 1163, ch. 263, Sec. 2, eff.

Sept. 1, 1983. Amended by Acts 1989, 71st Leg., ch. 584, Sec. 32,

eff. Sept. 1, 1989.

Text of article effective until April 01, 2011

Art. 6447e. APPLICATION OF OTHER LAWS. The commission is subject

to the open meetings law, Chapter 271, Acts of the 60th

Legislature, Regular Session, 1967 (Article 6252-17, Vernon's

Texas Civil Statutes), and the Administrative Procedure and Texas

Register Act (Article 6252-13a, Vernon's Texas Civil Statutes).

Added by Acts 1983, 68th Leg., p. 1163, ch. 263, Sec. 2, eff.

Sept. 1, 1983.

Text of article effective until April 01, 2011

Art. 6447f. HEARING REQUIREMENT. (a) If the commission proposes

to suspend or revoke a person's license, permit, or certificate

of public convenience and necessity, the person is entitled to a

hearing before the commission.

(b) Proceedings for the suspension or revocation of a license,

permit, or certificate of public convenience and necessity are

governed by the Administrative Procedure and Texas Register Act

(Article 6252-13a, Vernon's Texas Civil Statutes).

(c) The commission may not:

(1) refuse to issue a license, permit, or certificate to a person

because of the person's race, religion, color, sex, or national

origin; or

(2) revoke or suspend the license, permit, or certificate of a

person because of the person's race, religion, color, sex, or

national origin.

Added by Acts 1983, 68th Leg., p. 1163, ch. 263, Sec. 2, eff.

Sept. 1, 1983.

Text of article effective until April 01, 2011

Art. 6447g. INFORMATION RELATING TO COMMISSION ACTIVITIES. The

commission shall prepare information of consumer interest

describing the regulatory functions of the commission and

describing the commission's procedures by which consumer

complaints are filed with and resolved by the commission. The

commission shall make the information available to the general

public and appropriate state agencies.

Added by Acts 1983, 68th Leg., p. 1163, ch. 263, Sec. 2, eff.

Sept. 1, 1983.

Text of article effective until April 01, 2011

Art. 6447h. COMPLAINTS. (a) The commission shall maintain a file

on each written complaint filed with the commission. The file

must include:

(1) the name of the person who filed the complaint;

(2) the date the complaint is received by the commission;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the

complaint;

(5) a summary of the results of the review or investigation of

the complaint; and

(6) an explanation of the reason the file was closed, if the

commission closed the file without taking action other than to

investigate the complaint.

(b) The commission shall provide to the person filing the

complaint and to each person who is a subject of the complaint a

copy of the commission's policies and procedures relating to

complaint investigation and resolution.

(c) The commission, at least quarterly until final disposition of

the complaint, shall notify the person filing the complaint and

each person who is a subject of the complaint of the status of

the investigation unless the notice would jeopardize an

undercover investigation.

Added by Acts 1983, 68th Leg., p. 1163, ch. 263, Sec. 2, eff.

Sept. 1, 1983. Amended by Acts 2001, 77th Leg., ch. 1233, Sec. 1,

eff. Sept. 1, 2001.

Text of article effective until April 01, 2011

Art. 6447i. GIFTS, GRANTS, AND DONATIONS. (a) The commission may

apply for, request, solicit, contract for, receive, accept, and

administer gifts, grants, and donations of money or other

assistance from any source to carry out any commission purpose or

power authorized by law.

(b) The commission may not, under Subsection (a) of this section,

accept a gift or donation of money or of property from a party in

a contested case, as defined in Section 2001.003(1), Government

Code, during the period from the inception of the contested case

until 30 days after a final order is signed in the contested

case.

Added by Acts 1995, 74th Leg., ch. 666, Sec. 1, eff. June 15,

1995.

Text of article effective until April 01, 2011

Art. 6447j. RECORDS RESEARCH FEE. The commission shall charge a

person who requests an examination or search of commission

records $5 for each one-half hour or fraction of one-half hour

that a commission employee spends in the examination or search,

unless the person requesting the search is representing the state

or a county.

Added by Acts 1983, 68th Leg., p. 358, ch. 81, Sec. 3(a), eff.

Sept. 1, 1983. Renumbered from art. 6447b by Acts 1987, 70th

Leg., ch. 167, Sec. 5.01(a)(61), eff. Sept. 1, 1987.

Text of article effective until April 01, 2011

Art. 6447k. SEPARATION OF POLICY-MAKING AND MANAGEMENT

RESPONSIBILITIES. The commission shall develop and implement

policies that clearly separate the policy-making responsibilities

of the members of the commission and the management

responsibilities of the staff of the commission.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 2, eff. Sept. 1,

2001.

Text of article effective until April 01, 2011

Art. 6447l. PUBLIC PARTICIPATION. The commission shall develop

and implement policies that provide the public with a reasonable

opportunity to appear before the commission and to speak on any

issue under the jurisdiction of the commission.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 2, eff. Sept. 1,

2001.

Text of article effective until April 01, 2011

Art. 6447n. METHOD OF MAKING PAYMENTS TO COMMISSION. (a) The

commission may authorize payment, as prescribed by the

commission, of regulatory fees, fines, penalties, and charges for

goods and services by means of an electronic payment method or a

credit card issued by a financial institution chartered by a

state or the United States or issued by a nationally recognized

credit organization approved by the commission. A payment by the

authorized method may be made in person, by telephone, or through

the Internet.

(b) The commission may require a person who makes a payment to

the commission by means of an electronic payment method or credit

card to pay a discount or service charge in an amount reasonable

and necessary to reimburse the commission for the costs involved

in processing the payment.

(c) The commission may adopt rules as necessary to implement this

article.

Added by Acts 2001, 77th Leg., ch. 1233, Sec. 2, eff. Sept. 1,

2001.

Text of article effective until April 01, 2011

Art. 6448a. IMPLEMENTATION OF FEDERAL RAILROAD SAFETY ACT OF

1970.

Sec. 1. The Railroad Commission of Texas is hereby authorized to

perform any act and issue any rules and orders as permitted by

the Federal Railroad Safety Act of 1970 (45 U.S.C.A. 431 et

seq.).

Sec. 2. (a) The Railroad Commission of Texas by rule shall adopt

reasonable fees to be assessed annually against railroads

operating within the state.

(b) The commission by rule shall establish the method by which

the fees are calculated and assessed.

(c) The total amount of fees estimated to be collected by rules

adopted by the commission under this section may not exceed the

amount estimated by the commission to be necessary to recover the

costs of administering the commission's rail safety program.

(d) In adopting a fee structure, the commission may consider the

gross ton miles for railroad operations within the State of Texas

for each railroad operating in the state to provide for the

equitable allocation among railroads of the cost of administering

the commission's rail safety program.

(e) A fee collected under this section shall be deposited to the

credit of the general revenue fund to be used for the rail safety

program.

Added by Acts 1985, 69th Leg., ch. 38, Sec. 1, eff. April 16,

1985. Amended by Acts 2003, 78th Leg., ch. 200, Sec. 11(a), eff.

Sept. 1, 2003.

Text of article effective until April 01, 2011

Art. 6448b. AUTHORITY TO INSPECT RAILROAD FACILITY.

Sec. 1. The Railroad Commission of Texas may enter private

property on which a railroad facility that is connected to but

not a part of a general railroad system of transportation is

located at a reasonable time and in a reasonable manner to

perform an inspection, investigation, or surveillance of

facilities, equipment, records, and operations relating to the

packaging, loading, or transportation of hazardous materials to

determine whether the railroad facility complies with the

applicable safety requirements of this chapter or rules adopted

under this chapter.

Sec. 2. In performing an inspection under this article, the

commission may not require a railroad facility owner or operator

to alter or cease rail operations.

Sec. 3. Any inspection, investigation, or surveillance performed

on the site of a manufacturing facility shall be performed in

compliance with the safety rules or regulations of the facility,

including security clearance at the front gate if appropriate.

Added by Acts 1989, 71st Leg., ch. 351, Sec. 1, eff. June 14,

1989.

Text of article effective until April 01, 2011

Art. 6464. MAY INSPECT BOOKS, ETC. The Commissioners or either

of them, or such persons as they may authorize in writing under

the hand and seal of the Commission, shall have the right at any

time to inspect the books and papers of any railroad company and

to examine under oath any officer, agent or employe of such

railroad in relation to the business and affairs of the same.

Acts 1891, p. 55; G.L. vol. 10, p. 57.

Text of article effective until April 01, 2011

Art. 6465. PENALTY. If any railroad shall refuse to permit such

examination of its books and papers, such railroad company shall,

for each offense, pay to the State of Texas not less than one

hundred and twenty-five nor more than five hundred dollars for

each day it shall so fail or refuse.

Acts 1891, p. 55; G.L. vol. 10, p. 57.

Text of article effective until April 01, 2011

Art. 6467. BLANKS FOR INFORMATION. The Commission shall as often

as necessary furnish each railroad company suitable blanks with

questions formed so as to elicit all information concerning such

railroads. Any railroad company receiving such blanks shall cause

them to be properly filled out so as to answer fully and

correctly each question therein propounded, and if they are

unable to answer any question therein propounded, they shall give

satisfactory reason for their failure; and the answers duly sworn

to by the proper officer of the company, shall be returned to the

Commission within thirty days from the receipt thereof.

Acts 1891, p. 55; G.L. vol. 10, p. 57.

Text of article effective until April 01, 2011

Art. 6468. REFUSAL TO ANSWER. If any officer or employe of a

railroad shall fail or refuse to fill out and return any blanks

as above required, or fail or refuse to answer any questions

therein propounded, or shall give a false answer to any such

questions where the fact inquired of is within his knowledge, or

shall evade the answer to any such questions, a penalty of five

hundred dollars shall be recovered from the company by the State

when it appears that such persons acted in obedience to its

direction, permission or request in his failure, evasion or

refusal. Said Commission shall have the power to prescribe a

system of book-keeping to be observed by each railroad subject

hereto, under the penalties prescribed in this article.

Acts 1891, p. 55; G.L. vol. 10, p. 57.

Text of article effective until April 01, 2011

Art. 6471. WITNESSES. In any examination or investigation

provided in this chapter, the Commission is authorized and

empowered to compel the attendance of witnesses, and may issue

subpoenas for witnesses by such rules as they may prescribe, and

such process shall be served by the officer to whom it may be

directed. Each witness who shall appear before the Commission by

order of the Commission, at a place outside the county of his

residence, shall receive for his attendance one dollar per day

and three cents per mile traveled by the nearest practical route,

in going to and returning from the place of meeting of the

Commission, which shall be paid by the Comptroller upon the

presentation of proper vouchers, sworn to by the witness, and

approved by the Commission. No witness shall be entitled to fees

or mileage who is directly or indirectly interested in a

railroad, or who is in anywise interested in any stock, bond,

mortgage, security or earnings of such road, or was an officer,

agent or employe of such road when summoned at the instance of

such railroad. No witness furnished with free transportation

shall receive pay for the distance he may travel on such free

transportation. The Commission may issue an attachment as in

civil cases, for a witness who fails or refuses to obey a

subpoena, and compel him to attend before the Commission and give

his testimony upon such matter as shall be lawfully required by

them. If a witness, after being duly summoned, shall fail or

refuse to attend or to answer any question propounded to him, and

which he would be required to answer if in court, the Commission

may fine and imprison such witness for contempt, in the same

manner that a judge of the district court might do under similar

circumstances. The claim that any such testimony might tend to

criminate the person giving it shall not excuse a witness from

testifying, but such evidence or testimony shall not be used

against such person on the trial of any criminal proceeding.

Acts 1891, p. 55; G.L. vol. 10, p. 57.

Text of article effective until April 01, 2011

Art. 6472. DEPOSITIONS. The Commission may in its discretion

issue proper process and take written or oral depositions instead

of compelling personal attendance of witnesses. The fees of an

officer executing any process issued under the provisions of this

title shall be such as the Commission may allow, not to exceed

fees as prescribed by law for similar services.

Acts 1891, p. 55; G.L. vol. 10, p. 57.

Text of article effective until April 01, 2011

Art. 6472a. DEPOSITIONS IN MATTERS PENDING BEFORE COMMISSION. In

all matters pending for hearing before the Railroad Commission of

Texas, or any division thereof, the Commission, or any interested

party, shall have the right to produce the testimony of any

witness, or witnesses, by either written or oral depositions

instead of compelling the personal attendance of witnesses. For

this purpose the Commission is hereby empowered and authorized to

issue commissions and all other process necessary for the purpose

of taking such depositions. All depositions taken under the

provisions of this Act shall be taken, insofar as applicable and

to the fullest extent possible, in accordance with provisions of

the Texas Rules of Civil Procedure, as amended, relating to

written and oral depositions in civil cases.

Acts 1930, 41st Leg., 5th C.S., p. 183, ch. 43, Sec. 1, eff.

March 20, 1930. Amended by Acts 1971, 62nd Leg., p. 2541, ch.

835, Sec. 1, eff. June 9, 1971.

Text of article effective until April 01, 2011

Art. 6475. DAMAGES. If any railroad subject to this title shall

do, cause or permit to be done any matter, act or thing

prohibited or declared to be unlawful, or shall omit to do any

act, matter or thing herein required to be done by it, such

railroad shall be liable to the person or persons, firm or

corporation injured thereby for the damages sustained in

consequence of such violation.

Acts 1891, p. 55; G.L. vol. 10, p. 57.

Amended by Acts 1951, 52nd Leg., p. 778, ch. 430, Sec. 1.

Text of article effective until April 01, 2011

Art. 6476. PENALTY NOT OTHERWISE PROVIDED. If any railway

company doing business in this State shall violate any provision

of this title, or shall do any act herein prohibited, or shall

fail or refuse to perform any duty enjoined upon it for which a

penalty has not been provided by law or shall fail, neglect or

refuse to obey any lawful requirement, order, judgment or decree

made by the Commission, for every such act of violation it shall

pay to the State of Texas a penalty of not more than five

thousand dollars.

Acts 1891, p. 55; G.L. vol. 10, p. 57; Acts 1901, p. 265.

Text of article effective until April 01, 2011

Art. 6477. SUITS FOR PENALTY. All of the penalties herein

provided, except as provided in Article 6475, recoverable by the

State shall be recovered and suits thereon shall be brought by

the Attorney General or under his direction in the name of the

State of Texas, in Travis County, or in any county into or

through which such railroad may run; and the attorney bringing

such suit shall receive a fee to be paid by the State of fifty

dollars for each penalty recovered and collected by him, and ten

percent of the amount collected. In all suits arising under this

chapter, the rules of evidence shall be the same as in ordinary

civil actions, except as otherwise herein provided. All fines and

penalties recovered by the State under this chapter shall be paid

into the State Treasury; provided suits brought under Title 66

for recovery of penalties, may be brought in any county:

1. Where an act violative of any provision thereof is committed.

2. Where such company or receiver has an agent or representative.

3. Where the principal office of such company is situated, or

such receiver or receivers, or either, reside. One-half of all

moneys collected under the provisions of said title, less the

commission and expenses allowed by law, shall be paid into the

State Treasury; the remainder thereof shall be paid into the

treasury of the county where such suit or suits may be maintained

and constitute a part of the jury fund of such county.

Acts 1891, p. 55, G.L. vol. 10, p. 57.

Art. 6492a. HAZARDOUS MATERIALS; PACKING AND TRANSPORTATION. (a)

Except as provided by Subsection (b) of this section, the

Railroad Commission of Texas may by rule adopt any requirement

that relates to the safe packing or transportation of hazardous

materials and that is consistent with Chapter 27, Title 49,

United States Code, or regulations adopted under that law.

(b) The commission may not adopt a requirement for the

transportation of hazardous materials by vessel or by aircraft.

(c) The commission may adopt any administrative rules necessary

for the implementation of this Act.

Acts 1989, 71st Leg., ch. 214, eff. May 26, 1989.

Text of article effective until April 01, 2011

Art. 6519a. MEMBER OF COMMISSION OR DESIGNATED EMPLOYE AUTHORIZED

TO HOLD HEARINGS, POWERS, ETC. Any member of the Railroad

Commission of Texas (or any authorized employee thereof)

designated by the Commission for that purpose, shall have power

in all cases coming before the Commission to hold hearings and

conduct investigations and to make a record thereof for the use

and benefit of the Commission, the same as if the entire

Commission were present, and such commissioner or designated

employee is hereby given the authority to administer oaths,

certify to all official acts, and compel the attendance of

witnesses and the production of papers, waybills, books, accounts

and all other pertinent documents and testimony, and said record

when so made and properly certified to by such commissioner or

employee, shall have the same force and effect as if made before

the Commission, and cases in which such records are made shall be

determined by the Commission as if the record had been made

before the Commission itself.

Any person who shall in any way, refuse to comply with any

provision of this Act or any person who shall in any way

undertake to obstruct or interfere with any proceeding under this

Act, shall be subject to punishment for contempt by the

Commission.

This Act shall be cumulative of all other laws conferring

jurisdiction and authority upon the Railroad Commission.

Acts 1929, 41st Leg., p. 539, ch. 262, Sec. 1.

Text of article effective until April 01, 2011

Art. 6519c. DISPOSITION OF TAXES AND FEES. (a) Except as

provided by Section 131.231, Natural Resources Code, all taxes,

license fees, permit fees, examination fees, and truck

registration fees collected or received by the Railroad

Commission of Texas shall be deposited to the credit of the

General Revenue Fund.

(b) The comptroller of public accounts may establish accounts as

are necessary to account for the sources and uses of dedicated

funds deposited to the General Revenue Fund under this section.

(c) The legislature may appropriate funds from the General

Revenue Fund to the Railroad Commission of Texas for the

operation of the commission and for carrying out the duties of

the commission as required or permitted by law.

Acts 1981, 67th Leg., p. 146, ch. 65, Sec. 8, eff. Sept. 1, 1981.

Amended by Acts 1995, 74th Leg., ch. 705, Sec. 15, eff. Sept. 1,

1995.



CHAPTER 13. MISCELLANEOUS RAILROADS

VERNON'S CIVIL STATUTES

TITLE 112. RAILROADS

CHAPTER 13. MISCELLANEOUS RAILROADS

Text of article effective until April 01, 2011

Art. 6535. EMINENT DOMAIN. All corporations chartered for the

purpose of constructing, acquiring, maintaining and operating

lines of electric railway between any cities and towns in this

State for the transportation of freight or passengers, or both,

shall have the right of eminent domain with all the rights and

powers as fully as are conferred by law upon steam railroad

corporations, and shall have the right and power to enter upon,

condemn and appropriate the lands, rights of way, easements and

property of any person or corporation whomsoever for the purpose

of acquiring rights of way upon which to construct and operate

their lines of railways and sites for depots and power plants.

Acts 1907, p. 23.

Text of article effective until April 01, 2011

Art. 6536. RIGHT OF WAY. Such corporation shall have the right

and power to lay out rights of way for their railways not to

exceed two hundred feet in width, and to construct their railways

and appurtenances thereon, and for the purpose of cuttings and

embankments to take as much more land as may be necessary for the

proper construction and security of their said railways, and to

cut down any standing trees or remove any other structure that

may be in danger of falling upon or obstructing such railway,

compensation being made therefor in accordance with law. Such

corporation may have such examination and survey of their

proposed railways made as may be necessary to the selection of

the most advantageous route, and for such purposes may enter upon

the lands or waters of any person or corporation subject to

responsibility for all damages that may be occasioned thereby.

Acts 1907, p. 23.

Text of article effective until April 01, 2011

Art. 6537. STREAMS, STREETS, ETC. They may construct their

railways along, across and over any stream of water, water

course, bay, navigable water, arm of the sea, street, highway,

steam railway, plank road, turnpike or canal which the route of

such railway shall touch, and erect and operate bridges, trams,

trestles, or causeways over, along or across any such stream,

water course, navigable water, bay, arm of the sea, street,

highway, plank road, turnpike, or canal. Such bridge or other

structure shall be so erected as to not unnecessarily or

unreasonably prevent the navigation of such stream, water course,

bay, arm of the sea or navigable water and nothing herein shall

authorize the construction of any such railway upon or across any

street, alley, square or property of any incorporated city or

town without the assent of said corporation of said city or town,

and before constructing an electric railway along and upon

highways, plank roads, turnpikes or canals, such interurban

electric railway company shall first obtain the consent of the

lawful authorities having the jurisdiction of the same.

Acts 1907, p. 23.

Text of article effective until April 01, 2011

Art. 6538. RIGHTS OVER OTHER ELECTRIC RAILWAY TRACKS, ETC. The

right of condemnation herein given to interurban electric railway

companies shall include the power and authority to condemn for

their use and benefit, easements and rights of way to operate

interurban cars along and upon the track or tracks of any

electric street railway company owning, controlling or operating

such track or tracks upon any public street or alley in any town

or city of this State for the purpose hereinafter mentioned,

subject to the consent, authority and control of the governing

body of such town or city.

Acts 1907, p. 23.

Text of article effective until April 01, 2011

Art. 6539. PROCEEDINGS TO CONDEMN. Any interurban electric

railway company, seeking to avail itself of the benefits of this

chapter shall have the right to condemn an easement along and

upon the track or tracks of any electric street railway company

for the purpose only of securing an entrance into and an outlet

from a town or city upon a route to be designated by the

governing body of the city or town. In any proceeding to condemn

an easement or right of way for the purposes above mentioned, the

court, or the jury trying the case shall define and fix the terms

and conditions upon which such easement or right of way shall be

used. The court rendering such judgment shall be authorized upon

a subsequent application or applications by either of the parties

to the original proceedings, or any one claiming through or under

them, to review and reform the terms and conditions of such grant

and the provisions of such judgment, and the hearing upon such

application shall be in the nature of a retrial of said cause

with respect to the terms and conditions upon which said easement

shall be used; but the court shall not have power upon any such

rehearing to declare such easement forfeited or to impair the

exercise thereof, and no application for a rehearing shall be

made until two years after the final judgment on the last

preceding application.

Acts 1907, p. 23.

Text of article effective until April 01, 2011

Art. 6540. "INTERURBAN RAILWAY COMPANY". An interurban electric

railway company, within the meaning of this chapter, is a

corporation chartered under the laws of this State for the

purpose of conducting and operating an electric railway between

two cities or between two incorporated towns or between one city

and one incorporated town in this State; and the rights secured

under this chapter by any interurban company shall be inoperative

and void if the road to be constructed under the charter of said

company is not fully constructed from a city or incorporated town

to some other city or incorporated town within twelve months from

the date of the final judgment awarding to said company said

easements and right of way. Any interurban company availing

itself of the privileges conferred in this chapter is hereby

prohibited from receiving for transportation at any point on that

portion of the track or tracks so condemned, without the consent

of the company over whose track or tracks the easement is

condemned, any freight or passengers destined to a point or

points between the termini of the track or tracks so condemned;

and a wilful violation by the company of the provisions of this

article shall operate to forfeit such easements or rights of way.

Acts 1907, p. 23.

Text of article effective until April 01, 2011

Art. 6541. TO SELL LIGHT AND POWER. Interurban electric railway

companies shall also have the right to produce, supply and sell

electric light and power to the public and to municipalities.

Acts 1907, p. 23.

Art. 6541a. EXTENSION OF LINES TO SUPPLY LIGHT AND POWER. Any

corporation now or hereafter organized under the laws of this

state authorized to construct, acquire and operate electric or

other lines of railway within and between any cities or towns in

Texas and to acquire, hold and operate other public utilities in

and adjacent to the cities or towns within or through which such

company operates, may extend its electric light, power and gas

lines, or either of them, for the purpose of supplying light,

power and gas, or either of them, to the public residing beyond

the territory adjacent to the cities or towns within or through

which it operates, and for the purpose of so extending any such

electric light, power and gas lines, any such corporation shall

have all the rights and powers of extension now or hereafter

possessed and enjoyed by public service corporations engaged in

supplying and selling electric light, power and gas, or either of

them as provided by law; and the powers herein granted shall not

repeal either expressly or impliedly any of the anti-trust laws

of the State of Texas.

Acts 1927, 40th Leg., p. 152, ch. 101, Sec. 1, eff. March 15,

1927.

Art. 6541b. STREET AND INTERURBAN RAILWAYS ABANDONED PERMITTED TO

CONTINUE DISTRIBUTION OF GAS AND ELECTRICITY. That all private

corporations which have heretofore been incorporated and are now

authorized by their charters and the Statutes of this State to

operate street and interurban railways with power to distribute

and sell gas and/or electricity to the public and which have

heretofore abandoned or discontinued or may hereafter abandon or

discontinue the operation of street and interurban railways and

motor buses substituted therefor are hereby authorized to

continue to distribute and sell electricity and/or gas in

accordance with their charters and the Statutes during the

unexpired period of their corporate charters just as though they

continued the operation of said street and interurban railways or

motor buses, or both.

Acts 1937, 45th Leg., p. 414, ch. 209, Sec. 1, eff. April 26,

1937.

Text of article effective until April 01, 2011

Art. 6542. PROVISIONS CUMULATIVE. No provision in this chapter

shall be construed to have the effect to confer the power of

eminent domain, or any power herein conferred, except that

conferred in the preceding article, upon any interurban railroad

or interurban railroad company, or upon any person, firm,

association, or corporation or to add to the powers already

possessed by any such railroad or railroad company, person, firm,

association or corporation so as to enable or authorize it to

condemn any land or ground occupied by any portion of its line or

track, already constructed March 5, 1907, or to condemn any land

or ground for the purpose of changing the location of any track

or line already constructed at said date. Nothing in this article

shall be construed to take from any interurban railroad company,

person, firm, association or corporation, any power of eminent

domain already possessed by it.

Acts 1907, p. 23.

Text of article effective until April 01, 2011

Art. 6543. MERGER. Any corporation organized under the laws of

this State authorized to construct, acquire and operate electric

or other interurban lines of railway in this State, commonly

known as interurban railways, may acquire, lease or purchase the

physical properties, rights and franchise of any other railway

corporation having and possessing like power, or may lease or

purchase physical properties, rights and franchises of any

suburban or street railway corporation, the lines of whose

railway are to be operated in connection with the lines of the

interurban railway, and may sell or dispose of the physical

properties, rights and franchise by such corporation or person

owning the same, to such corporation, acquiring, leasing or

purchasing same hereunder. Such acquisition or purchase may be

made upon such terms as may be agreed upon by the respective

boards of directors and authorized or approved by a majority of

the stockholders of such corporations, respectively. Corporations

owning and operating said street car railways before making sale

of its properties hereunder, shall obtain the consent of the

governing body of the city where such street car line may be

located; and, in cities and towns operating under any charter

which provides for the right of qualified voters to vote on the

granting or amending of franchise to street railways or

interurban railways, this right shall still exist. Any

corporation authorized to construct, acquire and operate electric

or other interurban lines of railway in this State, commonly

known as interurban railways, shall also have the power to make

and enter into trackage or lease contract with any corporation

owning and operating street railways, so as to procure continuous

passage into or through such city or town; provided, the

governing body of the city or town shall consent thereto; in such

case, the owner of such street railways is also authorized to

enter into such trackage or lease contract. No corporation named

in this article shall ever be permitted to acquire, own, control

or operate any parallel or competing interurban line. No such

corporation shall be permitted to purchase, lease, acquire, own

or control, directly or indirectly, the shares or certificates of

stock or bonds, franchise or other rights or the physical

properties or any part thereof, of any other corporation, if the

same will violate any provision of the law commonly known as the

anti-trust law.

Acts 1st C.S. 1915, p. 31.

Text of article effective until April 01, 2011

Art. 6544. STREET RAILWAY FARES. All persons or corporations

owning or operating street railways in or upon the public streets

of any town or city of not less than forty thousand inhabitants

are required:

1. To carry children of the age of twelve years or less for

one-half the fare regularly collected for the transportation of

adults. This law shall not apply to street cars carrying children

or students to and from schools, colleges or other institutions

of learning situated at a distance of one mile or more beyond the

limits of the incorporated city or town from which said cars run.

2. To sell or provide for the sale of tickets in lots of twenty,

each good for one trip over the line or lines owned or operated

by such person or corporation, for one-half of the regular fare

collected for the transportation of adults, to students not more

than seventeen years of age in actual attendance upon any

academic, public or private school of grades not higher than the

grades of the public high schools situated within or adjacent to

the town or city in which such railway is located. Such tickets

are required to be sold only upon the presentation by the student

desiring to purchase them of the written certificate of the

principal of the school which he attends showing that he is not

more than seventeen years old, is in regular attendance upon such

school and is within the grades herein provided. Such tickets are

not required to be sold to such students and shall not be used

except during the months when such school is in actual session

and such students shall be transported at half fare only when

they present such tickets.

3. To transport free of charge children of the age of five years

or less when attended by a passenger of above said age.

4. To accord to all passengers referred to in this article the

same rights as to the use of transfers issued by their own or

other lines as are or may be accorded to passengers paying full

fare.

Acts 1903, p. 132.

Text of article effective until April 01, 2011

Art. 6545. STREET AND SUBURBAN RAILWAYS. All street and suburban

railways engaged in the transportation of freight within and near

cities and towns, shall be subject to the control of the Railroad

Commission. No street railway company shall be exempt from

payment of assessments that may be legally levied or charged

against it for street improvements. Any corporation heretofore or

hereafter organized under the general laws of this State, and

which owns or operates with electric power any street or suburban

railway or belt line of railways within and near cities and towns

for the transportation of freight and passengers within Texas

shall be authorized to supply and sell electric light and power

to the public or municipalities, and to acquire or otherwise

provide the necessary appliances therefore [therefor], and may,

by proceeding in the manner provided by law, amend its articles

of incorporation so as to expressly include such authority. When

the Railroad Commission shall decide that any corporation created

under chapter one of this title for the purpose of operating a

local suburban railway not exceeding ten miles from the corporate

limits of any city or town in addition to such mileage as it may

have within the same, is not for any reason subject to the

control of said Commission in reference to the issuance of stocks

and bonds or either under the provisions of Chapter 50, Acts

1893, after such decision of the Commission, said corporation

shall have the right to issue its stocks and bonds or either and

also to increase its stocks and bonds or either without the

control of the Commission and without complying with the Act

aforesaid in reference thereto, and when so issued said stocks

and bonds shall in all respects be valid and binding.

Acts 1897, p. 189; Acts 1903, pp. 29, 62; G.L. vol. 10, p. 1243.

Text of article effective until April 01, 2011

Art. 6546. FREIGHT INTERURBANS. All electric, gas or gasoline,

denatured alcohol or naphtha interurban or motor railways

incorporated as such, which shall engage in transporting freight,

shall be subject to the control of the Railroad Commission. No

such corporation shall ever be exempt from the payment of

assessments that may be legally levied or assessed against it for

street improvements. Such interurban railways shall have the same

right of eminent domain as are now given by law to steam

railroads, and may exercise such right for the purpose of

acquiring right of way upon which to construct their railway

lines, and sites for depots and power plants, and shall have the

same rights, powers and privileges as are now granted by law to

interurban electric railways companies. Any such interurban

company shall have the right and authority to acquire, hold and

operate other public utilities in and adjacent to the cities or

towns within or through which said company operates. No property

upon which is located a cemetery shall ever be condemned by any

such interurban railway, unless it shall affirmatively be shown,

and so found by the court trying such condemnation suit, that it

is necessary to take such property, and no other route is

possible or practicable.

Acts 1897, p. 188; Acts 1903, p. 204; Acts 1909, 2nd C.S., p.

396; G.L., vol. 10, p. 1242; Acts 1917, p. 390.

Text of article effective until April 01, 2011

Art. 6547. PLANTS AND BUILDINGS. Any corporation heretofore

organized under any law of this State, and which now or may

hereafter operate a line of electric, gas or gasoline, denatured

alcohol, or naphtha motor railway, within and between any cities

or towns in Texas, is authorized to own and operate union depots

and office buildings, and to acquire, hold and operate electric

light and power plants in and adjacent to cities or towns within

or through which said company operates. Such existing

corporation, or one heretofore organized under subdivision 68 of

Article 1302, may, by proceeding in the manner provided by law,

amend its charter so as to expressly include any or all powers

herein authorized.

[Acts 1897, p. 189; Acts 1903, pp. 29, 62; G.L. vol. 10, p. 1243;

Acts 1903, p. 204; Acts 1897, p. 188; Acts 1909, 2nd C.S., p.

396; G.L., vol. 10, p. 1242; Acts 1917, p. 390.]

Text of article effective until April 01, 2011

Art. 6548. JITNEY LINES. Any corporation authorized to operate a

street or suburban railway or interurban railway and to carry

passengers for hire, is hereby authorized subject in every case

to the approval and consent of the governing body of the city or

town where said street, suburban or interurban railway company is

operated to substitute for such railway automobile motor bus

lines, in whole or in part, and to maintain and operate motor

buses for the purpose of carrying passengers for hire on the

public roads, streets, plazas, alleys, and highways within the

corporate limits of any incorporated cities or towns, under such

regulations as may be prescribed by any such cities or towns, and

on the public roads and highways within five (5) miles of the

corporate limits of any such incorporated cities or towns, under

such regulations, in territory outside of city limits, as the

Commissioners Court of the county may prescribe; and such

substitution of motor buses for street cars and street or

interurban railway and the discontinuance of such street or

interurban railways shall not in any way impair any of the

corporate powers of corporations heretofore incorporated as

street or interurban railways with respect to the operation of

other public utilities authorized by their charters and by

statutes now in force.

Provided, however, companies taking advantage of this Act shall

amend their charters and pay the fees provided by law for the

filing of such amendments; and, provided that this Act shall not

affect any case now pending in the courts; and, provided further

that nothing herein contained shall be so construed as to impair

the rights of any city under any franchise it may heretofore have

granted to the corporation in question, or its predecessor.

Acts 2nd C.S. 1923, p. 97.

Amended by Acts 1933, 43rd Leg., p. 48, ch. 22.

Art. 6548a. CERTAIN STREET AND INTERURBAN RAILWAY CORPORATIONS

AUTHORIZED TO AMEND CHARTERS TO INCLUDE OPERATION AS MOTOR

CARRIERS.

Authority

Sec. 1. That private corporations heretofore incorporated for the

purpose of operating street or interurban railways, which said

private corporations have totally abandoned such operations prior

to January 1, 1934, may amend their charters so as to include as

a separate purpose of the corporation the acquiring, owning and

operating of motor vehicles and motor buses for transportation of

passengers for hire upon the public streets and public ways of

cities and towns and upon the public ways of the adjacent

unincorporated territory within five (5) miles from the limits of

such cities and towns, provided however, this limit shall not be

construed to prohibit any corporation conforming with this Act

from contracting for chartered passenger service beyond said five

(5) mile limit, under such reasonable regulations as may be

legally imposed from time to time by such cities and towns within

the limits thereof and the Commissioners' Courts of counties as

now prescribed by Article 6548.

Contiguous Cities or Towns

Sec. 2. If the boundary of one city or town is contiguous with

the boundary or boundaries of another city or town, or other

cities or towns, the authority granted under Section 1, hereof to

operate within five (5) miles thereof, shall be construed to

include any territory within five (5) miles of the limits of any

such contiguous city or town.

Regulatory Authority of Railroad Commission Not Affected

Sec. 3. Nothing in this Act shall be construed to deprive the

Railroad Commission of Texas, of its exclusive authority to

continue the regulation of buses and motor vehicles operating

under its jurisdiction; nor shall this Act relieve such operators

of the requirement to secure certificates or permits from the

Railroad Commission authorizing such operations.

Itemized Statement of Money and Property and Value of Property to

be Filed

Sec. 4. Provided before any such amendment may be filed with the

Secretary of State the Officers and Directors of any corporation

shall file an affidavit with the Secretary of State giving a

detailed itemized statement of what money and property is held or

owned by it and the actual cash market value of each such item of

property.

Acts 1937, 45th Leg., p. 675, ch. 337, eff. May 15, 1937.

Text of article effective until April 01, 2011

Art. 6550. ROAD TO MINES, ETC. Corporations created to build,

maintain and operate a line of railroads to mines, gins,

quarries, manufacturing plants, and mills, shall have the right

to condemn land necessary for the right of way for such road from

and between such mines, gin, quarry, manufacturing plant or mill

and the nearest line of railroad, provided, that no such

corporation shall have said right of eminent domain until it

shall declare itself a public highway and common carrier, thus

placing said road under the control of the Railroad Commission.

Acts 1897, p. 192; G.L. vol. 10, p. 1246.

Art. 6550a1. AERIAL OR TRAMWAYS TO MINES. Every person, firm,

corporation, limited partnership, joint stock association or

other association of any kind whatsoever, owning, constructing,

operating or managing any aerial or other kind of tramway within

this State between a mine, smelter or railway or either, may hold

and acquire by purchase or condemnation rights-of-way, but in the

exercise of such right shall be deemed to be a common carrier,

and shall be subject to the jurisdiction and control of the

Railroad Commission, and shall have the right and power of

eminent domain in the exercise of which he, it or they may enter

upon and condemn land, rights-of-way, easement and property of

any person or corporation necessary for the construction,

maintenance or operation of his, its, or their aerial or other

kind of tramway; such right of eminent domain for acquiring

rights-of-way provided for herein, shall be exercised in the

manner prescribed by law for condemning of land and acquiring

rights-of-way by railroad companies.

Acts 1927, 40th Leg., p. 379, ch. 256, Sec. 1, eff. March 31,

1927.

Text of article effective until April 01, 2011

Art. 6550c. RURAL RAIL TRANSPORTATION DISTRICTS.

Findings

Sec. 1. The legislature finds that:

(1) the state contains many rural areas that are heavily

dependent on agriculture for economic survival;

(2) transportation of agricultural and industrial products is

essential to the continued economic vitality of rural areas;

(3) the rail transportation systems in some rural areas are

threatened by railroad bankruptcies and abandonment proceedings

that would cause the cessation of rail services to the areas;

(4) it is in the interest of all citizens of the state that

existing rail systems be maintained for the most efficient and

economical movement of essential agricultural products from the

areas of production to the local, national, and export markets;

(5) rural rail transportation districts are appropriate political

subdivisions to provide for the continued operation of railroads,

which are declared by Article X, Section 2, of the Texas

Constitution to be public highways;

(6) the creation, re-creation, financing, maintenance, and

operation of rural rail transportation districts and facilities

acquired by the districts under this Act will help develop,

maintain, and diversify the economy of the state, eliminate

unemployment or underemployment, foster the growth of enterprises

based on agriculture, and serve to develop and expand

transportation and commerce within the state under the authority

granted by Article III, Section 52-a, of the Texas Constitution;

and

(7) financing by rural rail transportation districts for the

purposes provided by this Act is a lawful and valid public

purpose.

Definitions

Sec. 2. In this Act:

(1) "Board" means the board of directors of a rural rail

transportation district.

(2) "Bonds" means bonds; notes, including bond anticipation

notes, revenue anticipation notes, and grant anticipation notes;

warrants; certificates of obligation; interest-bearing contracts;

interest-bearing leases of property; equipment trust

certificates; commercial paper; and any obligation issued to

refund any type of bond.

(3) "Concurrent orders" means the orders adopted by eligible

counties that contain identical provisions regarding the creation

or re-creation of a district.

(4) "District" means a rural rail transportation district created

under this Act.

(5) "Earthworks and structures" includes the clearing and

grubbing of right-of-way; demolition of structures; relocation of

utilities, pipelines, and any other obstacles in right-of-way;

stripping and stockpiling; removal of subsoils for embankment or

spoil; borrow pits; dressing and seeding of slopes; construction

of culverts; road crossings; bridges; restoration of roadway;

drainage within a right-of-way or along road networks; and

restoration of a hydrologic system.

(6) "Eligible counties" means two or more counties that meet the

requirements of Sections 3(a) and (b) of this Act.

(7) "Operating contract" means a professional services contract

executed by a district and another person under which the person

agrees to provide:

(A) all or part of the rolling stock required for operation as a

common carrier over all or a part of the rail facilities of the

district; and

(B) all or part of the personnel required for the operation of

the rolling stock owned or leased by the district or for the

operation of the rail facilities of the district.

(8) "Maintenance and operating expenses" means all expenses of

operating and maintaining a district and its rail facilities,

including all compensation, labor, materials, repairs, and

extensions necessary, required, or convenient in the discretion

of the board to render efficient service or to maintain and

operate the district, and taxes or other amounts paid, payable,

or to be paid to the United States pursuant to Section 148(f) of

the Internal Revenue Code of 1986 (26 U.S.C. Section 148), or any

similar law.

(9) "Maintenance facility" includes a workshop, a service,

storage, security, or personnel facility, temporary or transient

lodging for district employees, and equipment for any type of

facility.

(10) "Person" has the meaning assigned by Section 311.005,

Government Code.

(11) "Rail facilities" means any real, personal, or mixed

property, or any interest in that property that is determined by

the board to be necessary or convenient for the provision of a

rural rail transportation system and all property or interests

necessary or convenient for the acquiring, providing,

constructing, enlarging, remodeling, renovating, improving,

furnishing, using, or equipping of the system, including

rights-of-way, earthworks and structures, trackwork, train

controls, stations, rolling stock, and maintenance facilities.

(12) "Revenues" means all income, receipts, and collections

received by, to be received by, or pledged to the district from

or by any source, except a restricted gift or a grant in aid of

construction.

(13) "Right-of-way" means a right of passage over property; a

strip of land in length and width determined required, necessary,

or convenient by the board over, on, or under which trackwork is

or is to be constructed or acquired; or a right of precedential

passing.

(14) "Rolling stock" means locomotives, engines, rail cars,

repair construction cars, or other cars designed to operate on

trackwork.

(15) "Station" means a passenger or freight service building,

terminal, or station, ticketing facility, waiting area, platform,

concession, elevator, escalator, facility for handicapped access,

access road, parking facility for passengers, baggage handling

facility, local maintenance facility, and offices for district

purposes, together with any interest in real property necessary

or convenient for any of the listed items.

(16) "Trackwork" means track, track beds, track bed preparation,

ties, rail fasteners, slabs, rails, emergency crossovers, setout

tracks, storage track, and switches.

(17) "Train controls" includes signalling, interlocking

equipment, speed monitoring equipment, emergency braking systems,

central traffic control facilities, and communication systems.

Creation, Re-Creation, or Dissolution of District Located in More

Than One County.

Sec. 3. (a) The commissioners courts of two or more eligible

counties that, taken together, constitute a contiguous geographic

area may by order create or re-create a rural rail transportation

district consisting of the territory of the counties whose

commissioners courts adopt the order.

(b) A county eligible to create or re-create a district is one in

which is located a rail line that is in the process of being or

has been abandoned through a bankruptcy court or Interstate

Commerce Commission proceeding, or any line carrying 3 million

gross tons per mile per year or less.

(c) The commissioners courts of two or more eligible counties

that create a district or provide for the re-creation of a

district by the addition of one or more counties shall by

concurrent order at the time of creation or re-creation:

(1) declare the boundaries of the district as the boundaries of

the counties included;

(2) designate the name of the district; and

(3) designate the number of board members, which may not be less

than four, and the manner of their appointment by a commissioners

court.

(d) The commissioners courts of all counties included within a

district by order may provide for the dissolution of the district

if:

(1) the commissioners courts determine that the dissolution will

not impair an obligation of any contract of the district; and

(2) the dissolution order will become effective only on the

creation or re-creation of another district in which each county

included within the dissolving district is included.

(e) A district created or re-created under this section

automatically assumes any obligation of a contract executed by

the district or a predecessor district and in force on the date

of the creation or re-creation unless the contract expressly

expires on the date of dissolution or re-creation of the district

that executed the contract.

(f) The board of directors of each newly created district shall

provide notice to the Texas Transportation Institute of the

creation of the district. On being notified by the board, the

Texas Transportation Institute shall make available to the board

a guide to the services and information that the institute

provides.

Creation or Dissolution of District Located Wholly in One County

Sec. 3A. (a) In addition to eligible counties, the commissioners

court of a county that meets the requirements of Section 3(b) of

this Act by order may create a rural rail transportation district

for purposes of developing, financing, maintaining, and operating

a new rail system under this Act and for other purposes of this

Act.

(b) The boundaries of a district created under this section are

the boundaries of the county in which the district is created.

(c) At the time the district is created, the commissioners court

shall:

(1) designate the name of the district; and

(2) appoint at least four residents of the county to serve as

directors of the district.

(d) A member of the board of directors serves for a two-year

term. An initial director serves for a term ending on the second

anniversary of the date on which the order creating the district

was adopted.

(e) Section 4 of this Act applies to a board member appointed

under this section.

(f) The commissioners court of the county by order may provide

for the dissolution of the district if:

(1) the commissioners court determines that the dissolution will

not impair an obligation of any contract of the district; and

(2) the dissolution order will become effective only on the

creation of another district under this Act that includes the

county and meets the requirements of Sections 3(a) and (b) of

this Act.

Board of Directors; Employees

Sec. 4. (a) The board of directors is responsible for the

management, operation, and control of the district.

(b) To be eligible for appointment to the board, a person must be

a resident of the county governed by the commissioners court that

appoints the person. A board member serves for a term of two

years ending on the second anniversary of the latest date a

concurrent order was adopted creating or re-creating the

district. A vacancy on the board shall be filled for the

remainder of the term by the commissioners court that appointed

the member who vacated the position. A board member may be

removed from office for neglect of duty or malfeasance in office

by the commissioners court that appointed the member, after at

least 10 days' written notice to the member and a hearing before

the commissioners court. At a hearing on the question of removal

of a board member, the board member is entitled to be heard in

person or through counsel.

(c) Members of the board shall select a president,

vice-president, treasurer, and secretary. The secretary is not

required to be a board member. The board shall hold at least one

regular meeting each month for the purpose of transacting

business of the district. The president may call special meetings

of the board. A majority of the members is a quorum.

(d) The board shall adopt rules for its proceedings and may

employ and compensate persons to carry out the powers and duties

of the district. The right to control and regulate the affairs of

the district is vested exclusively in the board except as

specifically otherwise provided by this Act.

(e) A board member or employee of a district may not be

pecuniarily interested, directly or indirectly, in any contract

or agreement to which the district is a party.

(f) Notice of a meeting of the board shall be posted at the

administrative office of the district and at the courthouse in

the county in which that office is located. In all other respects

Chapter 271, Acts of the 60th Legislature, Regular Session, 1967

(Article 6252-17, Vernon's Texas Civil Statutes), applies to

meetings of the board.

(g) An elected officer of the state or a political subdivision of

the state who is not prohibited by the Texas Constitution from

serving on the board is eligible to serve on the board.

Powers and Duties of District

Sec. 5. (a) A rural rail transportation district is a public body

and a political subdivision of the state exercising public and

essential governmental functions and having all the powers

necessary or convenient to carry out the purposes of this Act,

including the powers granted in this section. A district, in the

exercise of powers under this Act, is performing only

governmental functions and is a "governmental unit" within the

meaning of Chapter 101, Civil Practice and Remedies Code. A

district is a "local government" under Chapter 1084, Acts of the

70th Legislature, Regular Session, 1987 (Article 715c, Vernon's

Texas Civil Statutes); an "issuer" under Chapter 503, Acts of the

54th Legislature, 1955 (Article 717k, Vernon's Texas Civil

Statutes), Chapter 784, Acts of the 61st Legislature, Regular

Session, 1969 (Article 717k-3, Vernon's Texas Civil Statutes),

the Bond Procedures Act of 1981 (Article 717k-6, Vernon's Texas

Civil Statutes), Chapter 53, Acts of the 70th Legislature, 2nd

Called Session, 1987 (Article 717k-8, Vernon's Texas Civil

Statutes), and Chapter 656, Acts of the 68th Legislature, Regular

Session, 1983 (Article 717q, Vernon's Texas Civil Statutes); and

a "public agency" under Chapter 3, Acts of the 61st Legislature,

Regular Session, 1969 (Article 717k-2, Vernon's Texas Civil

Statutes), and Chapter 400, Acts of the 66th Legislature, 1979

(Article 717m-1, Vernon's Texas Civil Statutes). The acquisition,

improvement, or repair of rail facilities by a district is an

"eligible project" under Chapter 656, Acts of the 68th

Legislature, Regular Session, 1983 (Article 717q, Vernon's Texas

Civil Statutes).

(b) A district has perpetual succession.

(c) A district may sue and be sued in all courts of competent

jurisdiction, may institute and prosecute suits without giving

security for costs, and may appeal from a judgment without giving

supersedeas or cost bond. An action at law or in equity against

the district shall be brought in the county in which the

principal office of the district is located, except that in

eminent domain proceedings suit shall be brought in the county in

which the land is located.

(d) A district may acquire by grant, purchase, gift, devise,

lease, or otherwise and may hold, use, sell, lease, or dispose of

real and personal property, licenses, patents, rights, and

interests necessary, convenient, or useful for the full exercise

of any of its powers under this Act.

(e) A district may plan, acquire, construct, complete, develop,

own, operate, and maintain rail facilities inside or outside the

district, and for those purposes subject to a grant previously

secured or with the consent of any municipality, county, or other

political subdivision may use streets, alleys, roads, highways,

and other public ways of any municipality, county, or other

political subdivision and may relocate, raise, reroute, change

the grade of, or alter, at the expense of the district, the

construction of any street, alley, highway, road, railroad,

electric lines and facilities, telegraph and telephone properties

and facilities, pipelines and facilities, conduits and

facilities, and other properties, whether publicly or privately

owned, as necessary or useful in the construction,

reconstruction, repair, maintenance, and operation of rail

facilities. A district may acquire by purchase, whenever it

considers the purchase expedient, any land, property rights,

right-of-way, franchises, easements, and other interests in land

as it considers necessary for the acquisition, construction, or

operation of any rail facility on such terms and at such price as

agreed to between the district and the owner and may take title

in the name of the district. The governing body of every

municipality, county, other political subdivision, or public

agency is authorized without any form of advertisement to make

conveyance of title or rights and easements to any property

needed by the district to effect its purposes in connection with

the acquisition, construction, or operation of rail facilities.

(f) A district has the right of eminent domain to acquire lands

in fee simple and any interest less than fee simple in, on,

under, or above lands, including, without limitation, easements,

rights-of-way, rights of use of airspace or subsurface space. The

right may not be exercised in a manner that would unduly

interfere with interstate commerce. Eminent domain proceedings

brought by a district are governed by Title 52, Revised Statutes,

except as it is inconsistent with this Act. Proceedings for the

exercise of the power of eminent domain are commenced by the

adoption by the board of a resolution declaring the public

necessity for the acquisition by the district of the property or

interest described in the resolution, and that the acquisition is

necessary and proper for the construction, extension,

improvement, or development of rail facilities and is in the

public interest. The resolution of the district is conclusive

evidence of the public necessity of the proposed acquisition and

that the real or personal property or interest in property is

necessary for public use.

(g) A district may enter into agreements with any other public

utility, private utility, communication system, common carrier,

or transportation system for the joint use of its facilities,

installations, or properties within or outside the district and

establish through routes, joint fares, and, subject to approval

of any tariff-regulating body having jurisdiction, divisions of

tariffs.

(h) A district may adopt rules to govern the operation of the

district, its employees, the rail facilities, service provided by

the district, and any other necessary matter concerning its

purposes, including rules regarding health, safety, alcohol or

beverage service, food service, and telephone and utility

services, to protect the health, safety, and general welfare of

the state.

(i) A district may enter into joint ownership agreements with any

person.

(j) A district shall establish and maintain rents or other

compensation for the use of the facilities of the system

acquired, constructed, operated, regulated, or maintained by the

district that are reasonable and nondiscriminatory and, together

with grants received by the district, are sufficient to produce

revenues adequate:

(1) to pay all expenses necessary to the operation and

maintenance of the properties and facilities of the district;

(2) to pay the interest on and principal of all bonds issued by

the district under this Act payable in whole or in part from the

revenues, as they become due and payable; and

(3) to fulfill the terms of any agreements made with the holders

of bonds or with any person in their behalf.

(k) A district may make contracts, leases, and agreements with,

and accept grants and loans from the United States of America,

its departments and agencies, the state, its agencies, and

political subdivisions, and public or private corporations and

persons, and may generally perform all acts necessary for the

full exercise of the powers vested in it. A district may acquire

rolling stock or other property under conditional sales

contracts, leases, equipment trust certificates, or any other

form of contract or trust agreement. Any revenue bond indenture

may provide limitations on the exercise of the powers granted by

this section, and the limitations apply so long as any of the

revenue bonds issued pursuant to the indenture are outstanding

and unpaid.

(l) A district may sell, lease, convey, or otherwise dispose of

any of its rights, interests, or properties not needed for or, in

the case of leases, not inconsistent with the efficient operation

and maintenance of the system. It may, on adoption of an order by

the board, sell, lease, or otherwise dispose of, at any time, any

surplus materials or personal or real property not needed for its

requirements or for the purpose of carrying out its power under

this Act.

(m) A district by resolution may adopt rules and regulations

governing the use, operation, and maintenance of the system and

shall determine all routings and change them whenever the board

considers it advisable.

(n) A district may lease the rail facilities or any part to, or

contract for the use or operation of the rail facilities or any

part by, any operator. A district shall encourage to the maximum

extent practicable the participation of private enterprise in the

operation of rail facilities. The term of an operating contract

under this subsection may not exceed 20 years.

(o) A district may contract with any county or other political

subdivision of the state for the district to provide rail

transportation services to any area outside the boundaries of the

district on such terms and conditions as may be agreed to by the

parties.

(p) Before beginning the operation of rail facilities the board

of a district shall adopt an annual operating budget specifying

the anticipated revenues and expenses of the district for the

remainder of the fiscal year, and the district shall adopt an

operating budget for each succeeding fiscal year. The fiscal year

of the district ends September 30 unless changed by the board not

more than once in any three-year period. The board shall hold a

public hearing before adopting each budget except the initial

budget. Notice of each hearing must be published at least seven

days before the date of the hearing in a newspaper of general

circulation in the district. A budget may be amended at any time

if notice of the proposed amendment is given in the notice of

meeting. An expenditure that is not budgeted may not be made.

(q) The board of a district shall by resolution name one or more

banks for the deposit of district funds. District funds are

public funds and may be invested in securities permitted by the

Public Funds Investment Act of 1987 (Article 842a-2, Vernon's

Texas Civil Statutes). To the extent funds of the district are

not insured by the Federal Deposit Insurance Corporation or its

successor, they shall be collateralized in the manner provided

for county funds.

(r) A district may not abandon a rail line of the district with

respect to which state funds have been loaned or granted unless

the abandonment is approved by the Texas Transportation

Commission as being consistent with the policies of this Act. The

commission by rule shall adopt procedures for applying for and

obtaining approval under this subsection.

Bonds and Notes

Sec. 6. (a) A district may issue revenue bonds and notes from

time to time and in such amounts as its board considers necessary

or appropriate for the acquisition, purchase, construction,

reconstruction, repair, equipping, improvement, or extension of

its rail facilities. All bonds and notes are fully negotiable and

may be made redeemable before maturity, at the option of the

issuing district, at such price or prices and under such terms

and conditions as may be fixed by the issuing district in the

resolution authorizing the bonds or notes, and may be sold at

public or private sale, as determined by the board.

(b) Before delivery, all bonds and notes authorized to be issued,

except notes issued to an agency of the federal or state

government, and the records relating to their issuance shall be

submitted to the attorney general for examination. If the

attorney general finds that they have been issued in accordance

with the constitution and this Act, and that they will be binding

obligations of the district issuing them, the attorney general

shall approve them, and they shall be registered by the state

comptroller of public accounts. After approval, registration, and

sale and delivery of the bonds to the purchaser, they are

incontestable.

(c) In order to secure the payment of the bonds or notes, the

district may encumber and pledge all or any part of the revenues

of its rail facilities, may mortgage and encumber all or any part

of the properties of the rail facilities, and everything

pertaining to them acquired or to be acquired, and may prescribe

the terms and provisions of the bonds and notes in any manner not

inconsistent with this Act. If not prohibited by the resolution

or indenture relating to outstanding bonds or notes, any district

may encumber separately any item or items of real estate or

personalty.

(d) All bonds and notes are legal and authorized investments for

banks, trust companies, savings and loan associations, and

insurance companies. The bonds and notes are eligible to secure

the deposit of public funds of the state, cities, towns,

villages, counties, school districts, or other political

corporations or subdivisions of the state. The bonds and notes

are lawful and sufficient security for the deposits to the extent

of the bonds' principal amount or market value, whichever is

less.

(e) Bonds payable solely from revenues may be issued by

resolution of the board.

Alternative Financing

Sec. 6A. (a) A district may use the procedures provided by

Chapter 271, Local Government Code, to finance rail facilities of

the district, except to the extent of conflict with this Act and

except that the district may not levy or collect ad valorem

taxes.

(b) A district may issue nonnegotiable purchase money notes,

payable in installments and secured by the property being

acquired or constructed, to acquire or construct rail facilities.

A district may also secure the obligation of the notes by a

pledge or undertaking to issue bonds or bond anticipation notes.

A district may covenant with the purchaser of bond anticipation

notes that the proceeds of one or more particular series of bonds

will be used for the ultimate payment of the purchase money notes

or bond anticipation notes.

Competitive Bids

Sec. 7. A contract in the amount of more than $15,000 for the

construction of improvements or the purchase of material,

machinery, equipment, supplies, or any other property except real

property may only be let on competitive bids after notice

published, at least 15 days before the date set for receiving

bids, in a newspaper of general circulation in the district. A

board may adopt rules governing the taking of bids and the

awarding of contracts. This section does not apply to personal or

professional services or the acquisition of existing rail

transportation systems.

Exemptions From Taxes

Sec. 8. The property, revenues, and income of a district and the

interest on bonds and notes issued by a district are exempt from

all taxes levied by the state or a political subdivision of the

state.

Effect on Other Law

Sec. 9. The powers and duties provided by this Act are in

addition to the powers and duties provided by other law for

counties regarding rail transportation.

Acts 1981, 67th Leg., p. 2434, ch. 623, eff. June 15, 1981. Secs.

1 to 6 amended by and Sec. 6A added by Acts 1993, 73rd Leg., ch.

332, Sec. 1, eff. Aug. 30, 1993; Sec. 7 amended by Acts 1993,

73rd Leg., ch. 757, Sec. 35, eff. Sept. 1, 1993; Sec. 3 head

amended by Acts 1997, 75th Leg., ch. 1105, Sec. 2, eff. June 19,

1997; Sec. 3(f) added by Acts 1997, 75th Leg., ch. 580, Sec. 2,

eff. Sept. 1, 1997; Sec. 3A added by Acts 1997, 75th Leg., ch.

1105, Sec. 1, eff. June 19, 1997; Sec. 4(g) added by Acts 1997,

75th Leg., ch. 580, Sec. 1, eff. Sept. 1, 1997; Sec. 5(r) added

by Acts 2001, 77th Leg., ch. 1244, Sec. 3, eff. Sept. 1, 2001.

Text of article effective until April 01, 2011

Art. 6550c-1. INTERMUNICIPAL COMMUTER RAIL DISTRICTS.

Definitions

Sec. 1. In this article:

(1) "Commission" means the Texas Transportation Commission.

(2) "Commuter rail facility" means any property necessary for the

transportation of passengers and baggage between points in a

district. The term includes rolling stock, locomotives, stations,

parking areas, and rail lines.

(3) "Creating municipality" means a municipality described by

Section 2(a) of this article.

(4) "Department" means the Texas Department of Transportation.

(5) "District" means an intermunicipal commuter rail district

created under this article.

(6) "District property" means all property the district owns or

leases under a long-term lease.

(7) "System" means all of the commuter rail and intermodal

facilities leased or owned by or operated on behalf of a district

created under this article.

Creation of District

Sec. 2. (a) A district may be created to provide commuter rail

service between two municipalities:

(1) each of which has a population of more than 450,000; and

(2) that are located not farther than 100 miles apart as

determined by the department.

(b) A district is created on passage of a resolution favoring the

creation of the district by the governing body of each creating

municipality and the governing body of each county in which a

creating municipality is located.

(c) The following political subdivisions and other public

entities may become a part of a district created under Subsection

(b) of this section with the approval of the governing body of

the political subdivision or public entity:

(1) a county located adjacent to a county in which a creating

municipality is located;

(2) a municipality with a population of more than 18,000 located

in a county described by Subdivision (1) of this subsection; and

(3) a public entity located in a county that has become a part

of the district.

(d) For purposes of this article, a municipality is located in a

county only if 90 percent or more of the population of the

municipality resides in that county according to the most recent

federal census.

Board

Sec. 3. (a) A district is governed by a board of directors. The

board is responsible for the management, operation, and control

of the district.

(b) The board is composed of the following members:

(1) two public members appointed by the commission;

(2) one elected member of the governing body of each political

subdivision that has become a part of the district under Section

2 of this article;

(3) one elected member appointed by the regional planning

organization of which a creating municipality is a part;

(4) one member appointed by each creating municipality to

represent the business community of the municipality;

(5) one member appointed by each authority created under Chapter

451, Transportation Code, that serves a creating municipality;

(6) one member appointed by each county in which a creating

municipality is located to represent transportation providers

that provide service to rural areas in the county;

(7) one member appointed by each public entity that has become a

part of the district under Section 2 of this article; and

(8) one member appointed by all other board members to represent

all municipalities in the district that do not otherwise have

representation on the board and who shall be an elected official

of one of those municipalities.

(c) If a vacancy occurs on the board, a successor shall be

appointed or elected in the same manner as the original

appointment or election. Each member serves a staggered two-year

term with as near as possible to half of the members' terms

expiring February 1 of each year. If one or more members are

added to the board, the board members other than the new members

shall determine the lengths of the new members' terms so that

one-half, or as near one-half as possible of the members serve

terms expiring each year.

(d) The members of the board shall elect one member as presiding

officer. The presiding officer may select another member to

preside in the absence of the presiding officer.

(e) The presiding officer shall call at least one meeting of the

board a year and may hold other meetings as the presiding officer

determines are appropriate.

(f) A member of the board is not entitled to compensation for

serving as a member but is entitled to reimbursement for

reasonable expenses incurred while serving as a member.

(g) The board shall adopt rules for its proceedings and appoint

an executive committee and may employ and compensate persons to

carry out the powers and duties of the district.

(h) Chapter 171, Local Government Code, applies to a board member

of a district.

(i) The board shall adopt a name for the district and may by

resolution change the name of the district.

Sec. 3A. BOARD MEETINGS BY TELEPHONE OR VIDEOCONFERENCE. (a)

Chapter 551, Government Code, does not prohibit the board from

holding an open or closed meeting by telephone conference call or

videoconference.

(b) A meeting held by telephone conference call or

videoconference need not have a quorum present at any one

location.

(c) A telephone conference call or videoconference meeting is

subject to the notice requirements applicable to other meetings.

(d) The notice of a telephone conference call or videoconference

meeting must specify all locations of the meeting where a member

of the board will participate. The notice must also specify the

physical location from which the presiding officer of the board

will preside. All locations must be open to the public during

the open portion of the meeting.

(e) Each part of a telephone conference call meeting that is

required to be open to the public shall be audible to the public

at the location specified in the notice of the meeting as the

location of the meeting and shall be tape recorded. The tape

recording shall be made available to the public.

(f) Each part of a videoconference meeting that is required to

be open to the public shall:

(1) be visible and audible to the public at all locations

specified in the notice of the meeting as the locations of the

meeting; and

(2) have two-way audio and video communications with each

participant in the meeting during the entire meeting.

(g) Without regard to whether a member of the board is

participating in a meeting from a remote location by

videoconference call, the board may allow a member of the public

to testify at a meeting from a remote location by videoconference

call. The board shall designate the location for public

participation in the notice of the meeting.

Powers and Duties of District

Sec. 4. (a) A district created under this article is a public

body and a political subdivision of the state exercising public

and essential governmental functions and has all the powers

necessary or convenient to carry out the purposes of this

article. A district, in the exercise of powers under this

article, is performing only governmental functions and is a

governmental unit within the meaning of Chapter 101, Civil

Practice and Remedies Code.

(b) A district is subject every 12th year to review under Chapter

325, Government Code (Texas Sunset Act).

(c) A district may sue and be sued in all courts of competent

jurisdiction, may institute and prosecute suits without giving

security for costs, and may appeal from a judgment without giving

supersedeas or cost bond. An action at law or in equity against

the district must be brought in the county in which a principal

office of the district is located, except that in eminent domain

proceedings, suit must be brought in the county in which the land

is located.

(d) A district may acquire by grant, purchase, gift, devise,

lease, or otherwise and may hold, use, sell, lease, or dispose of

real and personal property, licenses, patents, rights, and

interests necessary, convenient, or useful for the full exercise

of any of its powers under this article.

(e) A district may acquire, construct, develop, own, operate,

and maintain intermodal and commuter rail facilities, or

intercity or other types of passenger rail services, inside, or

connect political subdivisions in, the district. For these

purposes and with the consent of any municipality, county, or

other political subdivision, the district may use streets,

alleys, roads, highways, and other public ways of any

municipality, county, or other political subdivision and may

relocate, raise, reroute, change the grade of, or alter, at the

expense of the district, the construction of any street, alley,

highway, road, railroad, electric lines and facilities, telegraph

and telephone properties and facilities, pipelines and

facilities, conduits and facilities, and other properties,

whether publicly or privately owned, as necessary or useful in

the construction, reconstruction, repair, maintenance, and

operation of the system. A district may not use or alter a road

or highway in the state highway system without the permission of

the commission or a railroad without permission of the railroad.

A district may at its discretion acquire by purchase any interest

in real property for the acquisition, construction, or operation

of any commuter rail facility on terms and at a price as agreed

to between the district and the owner. The governing body of any

municipality, county, other political subdivision, or public

agency may make conveyance of title or rights and easements to

any property needed by the district to effect its purposes in

connection with the acquisition, construction, or operation of

the system.

(f) A district has the right of eminent domain to acquire lands

in fee simple and any interest less than fee simple in, on,

under, or above lands, including easements, rights-of-way, and

rights of use of airspace or subsurface space. The power of

eminent domain under this section does not apply, however, to

land under the jurisdiction of the department or a metropolitan

transit authority or a rail line owned by a common carrier or

municipality. The district shall, to the extent possible, use

existing rail or intermodal transportation corridors for the

alignment of its system. Proceedings for the exercise of the

power of eminent domain are begun by the adoption by the board of

a resolution declaring the public necessity for the acquisition

by the district of the property or interest described in the

resolution and that the acquisition is necessary and proper for

the construction, extension, improvement, or development of

commuter rail facilities and is in the public interest. The

resolution of the district is conclusive evidence of the public

necessity of the proposed acquisition and that the real or

personal property or interest in property is necessary for public

use.

(g) A district may make agreements with any other public utility,

private utility, communication system, common carrier, state

agency, or transportation system for the joint use of facilities,

installations, or properties within or outside the district and

establish through routes, joint fares, and, subject to approval

of any tariff-regulating body having jurisdiction, divisions of

tariffs.

(h) A district may adopt rules to govern the operation of the

district, its employees, the system, service provided by the

district, and any other necessary matter concerning its purposes,

including rules regarding health, safety, alcohol or beverage

service, food service, and telephone and utility services, to

protect the health, safety, and general welfare of residents of

the district.

(i) A district may make joint ownership agreements with any

person.

(j) A district shall establish and maintain rates or other

compensation for the use of the facilities of the system

acquired, constructed, operated, regulated, or maintained by the

district that is reasonable and nondiscriminatory and, together

with grants received by the district, is sufficient to produce

revenues adequate:

(1) to pay all expenses necessary to the operation and

maintenance of the properties and facilities of the district;

(2) to pay the interest on and principal of all bonds issued by

the district under this article and payable in whole or in part

from the revenues, as they become due and payable; and

(3) to fulfill the terms of any agreements made with the holders

of bonds or with any person in their behalf.

(k) A district may make contracts, leases, and agreements with,

and accept grants and loans from, the United States of America,

its departments and agencies, the state, its agencies and

political subdivisions, and public or private corporations and

persons and may generally perform all acts necessary for the full

exercise of the powers vested in it. The commission may enter an

interlocal agreement with a district under which a district may

exercise a power or duty of the commission for the development

and efficient operation of intermodal corridors in the district.

A district may acquire rolling stock or other property under

conditional sales contracts, leases, equipment trust

certificates, or any other form of contract or trust agreement.

Any revenue bond indenture may provide limitations on the

exercise of the powers granted by this section, and the

limitations apply so long as any of the revenue bonds issued

pursuant to the indenture are outstanding and unpaid.

(l) A district by resolution may adopt rules governing the use,

operation, and maintenance of the system and shall determine all

routings and change them when the board considers it advisable.

(m) A district may lease the commuter rail facilities or any part

to, or contract for the use or operation of the commuter rail

facilities or any part by, any operator. A district shall

encourage to the maximum extent practicable the participation of

private enterprise in the operation of commuter rail facilities.

The term of an operating contract under this subsection may not

exceed 20 years.

(n) A district may contract with any county or other political

subdivision of the state for the district to provide commuter

rail transportation services to any area outside the boundaries

of the district on such terms and conditions as the parties agree

to.

(o) A district may purchase an additional insured provision to

any liability insurance contract.

(p) Before beginning the operation of commuter rail facilities,

the board of a district shall adopt an annual operating budget

specifying the anticipated revenues and expenses of the district

for the remainder of the fiscal year, and the district shall

adopt an operating budget for each succeeding fiscal year. The

fiscal year of the district ends September 30 unless changed by

the board. The board shall hold a public hearing before adopting

each budget except the initial budget. Notice of each hearing

must be published at least seven days before the date of the

hearing in a newspaper of general circulation in the district. A

budget may be amended at any time if notice of the proposed

amendment is given in the notice of meeting. An expenditure that

is not budgeted may not be made.

(q) A district is eligible to participate in the Texas County and

District Retirement System.

(r) The board of a district shall by resolution name one or more

banks for the deposit of district funds. District funds are

public funds and may be invested in securities permitted by

Chapter 2256, Government Code. To the extent funds of the

district are not insured by the Federal Deposit Insurance

Corporation or its successor, they shall be collateralized in the

manner provided for county funds.

Bonds and Notes

Sec. 5. (a) A district may issue revenue bonds and notes from

time to time and in such amounts as its board considers necessary

or appropriate for the acquisition, purchase, construction,

reconstruction, repair, equipping, improvement, or extension of

its commuter rail facilities. All bonds and notes are fully

negotiable and may be made redeemable before maturity, at the

option of the issuing district and at prices and under terms and

conditions the issuing district determines in the resolution

authorizing the bonds or notes, and may be sold at public or

private sale, as the board determines.

(b) A district shall submit all bonds and notes authorized to be

issued and the records relating to their issuance to the attorney

general for examination before delivery. If the attorney general

determines that they have been issued in accordance with the

constitution and this article and that they will be binding

obligations of the district issuing them, the attorney general

shall approve them, and the comptroller shall register them.

Bonds and notes issued under this article are incontestable after

approval, registration, and sale and delivery of the bonds to the

purchaser.

(c) To secure the payment of the bonds or notes, the district may

encumber and pledge all or any part of the revenues of its

commuter rail facilities, may mortgage and encumber all or any

part of the properties of the commuter rail facilities and

everything pertaining to them acquired or to be acquired, and may

prescribe the terms and provisions of the bonds and notes in any

manner not inconsistent with this article. If not prohibited by

the resolution or indenture relating to outstanding bonds or

notes, a district may encumber separately any item of real estate

or personalty.

(d) All bonds and notes are legal and authorized investments for

banks, trust companies, savings and loan associations, and

insurance companies. The bonds and notes are eligible to secure

the deposit of public funds of the state, cities, towns,

villages, counties, school districts, or other political

corporations or subdivisions of the state. The bonds and notes

are lawful and sufficient security for the deposits to the extent

of the principal amount or market value of the bonds or notes,

whichever is less.

Competitive Bids

Sec. 6. A contract in the amount of more than $15,000 for the

construction of improvements or the purchase of material,

machinery, equipment, supplies, or any other property except real

property may be let only on competitive bids after notice

published, at least 15 days before the date set for receiving

bids, in a newspaper of general circulation in the district. A

board may adopt rules governing the taking of bids and the

awarding of contracts. This section does not apply to:

(1) personal or professional services;

(2) the acquisition of existing rail transportation systems;

(3) a contract with a common carrier to construct lines and to

operate commuter rail service on lines owned in whole or in part

by the carrier; or

(4) an agreement with a private entity under Section 6A of this

Article.

Exclusive Development Agreements

Sec. 6A. (a) In this section, "exclusive development agreement"

means an agreement with a private entity that at a minimum

provides for the design and construction of a commuter rail

facility or system. The agreement may also provide for the

financing, acquisition, maintenance, or operation of a commuter

rail facility or system.

(b) A board may enter into an exclusive development agreement

with a private entity.

(c) The board may adopt rules governing agreements under this

section.

Exemption From Taxes

Sec. 7. The property, material purchases, revenues, and income of

a district and the interest on bonds and notes issued by a

district are exempt from all taxes levied by the state or a

political subdivision of the state.

Transportation Infrastructure

Sec. 8. (a) This section applies only to a local government which

is a member of a district, other than a school district, that is

authorized to impose ad valorem taxes on real property.

(b) A district may enter into an interlocal contract with a local

government member for the financing of transportation

infrastructure that is constructed or that is to be constructed

in the territory of the local government by the district.

(c) The agreement must include:

(1) the duration of the agreement;

(2) a description of each transportation infrastructure project

or proposed project;

(3) a map showing the location of each project; and

(4) an estimate of the cost of each project.

(d) The agreement may establish one or more transportation

infrastructure zones. The district and the local government may

agree that, at one or more specified times, the local government

will pay to the district an amount that is calculated on the

basis of increased ad valorem tax collections in a zone that are

attributable to increased values of property located in the zone

resulting from an infrastructure project. The amount may not

exceed an amount that is equal to 30 percent of the increase in

ad valorem tax collections for the specified period.

(e) Money received by the district under this section may be

used:

(1) to provide a local match for the acquisition of right-of-way

in the territory of the local government; or

(2) for design, construction, operation, or maintenance of

transportation facilities in the territory of the local

government.

Sales and Use Taxes

Sec. 9. (a) A sales and use tax is imposed on items sold on

district property. The sales and use tax shall be imposed at the

rate of the highest combination of local sales and use taxes

imposed at the time of the district's creation in any local

governmental jurisdiction which is a member of a district. The

comptroller shall remit to a district the local sales and use tax

collected on the district's property. All other local sales and

use taxes that would otherwise be imposed on district property

are preempted by the imposition of this tax.

(b) The comptroller shall administer, collect, and enforce a tax

imposed under this Act. Chapter 321, Tax Code, governs the

computation, administration, governance, and use of the tax

except as inconsistent with this Act.

(c) The district shall notify the comptroller in writing by

United States registered or certified mail of the district's

creation and of its intent to impose the sales and use tax under

this Act. The district shall provide to the comptroller all

information required to implement the tax, including:

(1) an adequate map showing the property boundaries of the

district;

(2) a certified copy of the resolution of the district board

adopting the tax; and

(3) certified copies of the resolutions of the governing bodies

of the municipalities creating the district and of the

commissioners courts in the counties in which the municipalities

are located.

(d) Not later than the 30th day after the date the comptroller

receives the notice, map, and other information, the comptroller

shall inform the district whether the comptroller is prepared to

administer the tax.

(e) At the same time the district notifies the comptroller under

Subsection (c) of this section, the district shall notify each

affected local governmental jurisdiction of the district's

creation and provide each jurisdiction with an adequate map

showing the property boundaries of the district.

(f) Not later than the 30th day after the date the district

acquires additional territory, the district shall notify the

comptroller and each affected local governmental jurisdiction of

the acquisition. The district must include with each notification

an adequate map showing the new property boundaries of the

district and the date the additional territory was acquired. Not

later than the 30th day after the date the comptroller receives

the notice under this subsection, the comptroller shall inform

the district whether the comptroller is prepared to administer

the tax in the additional territory.

(g) A tax imposed under this Act or the repeal of a tax abolished

under this Act takes effect on the first day of the first

complete calendar quarter that occurs after the expiration of the

first complete calendar quarter that occurs after the date the

comptroller receives a notice of the action as required by this

section.

Added by Acts 1997, 75th Leg., ch. 381, Sec. 1, eff. Sept. 1,

1997. Sec. 1(6) amended by and Sec. 1(7) added by Acts 2001, 77th

Leg., ch. 1263, Sec. 82, eff. Sept. 1, 2001; Sec. 9 amended by

Acts 2001, 77th Leg., ch. 1263, Sec. 83, eff. Sept. 1, 2001; Sec.

6 amended by Acts 2003, 78th Leg., ch. 843, Sec. 1, eff. June 20,

2003; Sec. 6A added by Acts 2003, 78th Leg., ch. 843, Sec. 2,

eff. June 20, 2003.

Amended by:

Acts 2005, 79th Leg., Ch.

73, Sec. 1, eff. September 1, 2005.

Acts 2005, 79th Leg., Ch.

73, Sec. 2, eff. September 1, 2005.

Acts 2009, 81st Leg., R.S., Ch.

749, Sec. 1, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

749, Sec. 2, eff. June 19, 2009.

Acts 2009, 81st Leg., R.S., Ch.

749, Sec. 3, eff. June 19, 2009.

Text of article effective until April 01, 2011

Art. 6550c-3. COMMUTER RAIL DISTRICTS.

Sec. 1. DEFINITIONS. In this article:

(1) "Commission" means the Texas Transportation Commission.

(2) "Commuter rail facility" means any property necessary for

the transportation of passengers and baggage between points in a

district. The term includes rolling stock, locomotives,

stations, parking areas, and rail lines.

(3) "Creating county" means a county described by Section 2(b)

of this article.

(4) "Department" means the Texas Department of Transportation.

(5) "District" means a commuter rail district created under this

article.

(6) "District property" means all property the district owns or

leases under a long-term lease.

(7) "System" means all of the commuter rail and intermodal

facilities leased or owned by or operated on behalf of a

district.

Sec. 2. CREATION OF COMMUTER RAIL DISTRICT. (a) A commuter

rail district may be created to provide commuter rail service to

counties along the Texas-Mexico border.

(b) The commissioners court of a county may create a commuter

rail district on adoption of an order favoring the creation.

Sec. 3. BOARD. (a) A district is governed by a board of

directors. The board is responsible for the management,

operation, and control of the district.

(b) The board is composed of five members. The county judge

appoints one member and each county commissioner appoints one

member. Each member serves a term of four years. The board may

provide for the staggering of the terms of its members.

(c) The members of the board shall elect one member as presiding

officer. The presiding officer may select another member to

preside in the absence of the presiding officer.

(d) The presiding officer shall call at least one meeting of the

board each year and may call other meetings as the presiding

officer determines are appropriate.

(e) A member of the board is not entitled to compensation for

serving as a member but is entitled to reimbursement for

reasonable expenses incurred while serving as a member.

(f) The board shall adopt rules for its proceedings and appoint

an executive committee. The board may employ and compensate

persons to carry out the powers and duties of the district.

Sec. 4. POWERS AND DUTIES OF DISTRICT. (a) A district created

under this article is a public body and a political subdivision

of the state exercising public and essential governmental

functions and has all the powers necessary or convenient to carry

out the purposes of this article. A district, in the exercise of

powers under this article, is performing only governmental

functions and is a governmental unit within the meaning of

Chapter 101, Civil Practice and Remedies Code.

(b) A district may sue and be sued in all courts, may institute

and prosecute suits without giving security for costs, and may

appeal from a judgment without giving a supersedeas or cost bond.

An action at law or in equity against the district must be

brought in the county in which a principal office of the district

is located, except that in an eminent domain proceeding involving

an interest in land, suit must be brought in the county in which

the land is located.

(c) A district may acquire by grant, purchase, gift, devise,

lease, or otherwise and may hold, use, sell, lease, or dispose of

real and personal property, licenses, patents, rights, and

interests necessary, convenient, or useful for the full exercise

of its powers.

(d) A district may acquire, construct, develop, own, operate,

and maintain intermodal and commuter rail facilities to connect

political subdivisions in the district. For this purpose and

with the consent of a municipality, county, or other political

subdivision, the district may use streets, alleys, roads,

highways, and other public ways of the municipality, county, or

other political subdivision and may relocate, raise, reroute,

change the grade of, or alter, at the expense of the district,

the construction of any street, alley, highway, road, railroad,

electric lines and facilities, telegraph and telephone properties

and facilities, pipelines and facilities, conduits and

facilities, and other properties, whether publicly or privately

owned, as necessary or useful in the construction,

reconstruction, repair, maintenance, and operation of the system.

A district may not use or alter a road or highway that is part

of the state highway system without the permission of the

commission or a railroad without permission of the railroad. A

district may acquire by purchase any interest in real property

for the acquisition, construction, or operation of a commuter

rail facility on terms and at a price as agreed to between the

district and the owner. The governing body of a municipality,

county, other political subdivision, or public agency may convey

title or rights and easements to any property needed by the

district to effect its purposes in connection with the

acquisition, construction, or operation of the system.

(e) A district has the right of eminent domain to acquire real

property in fee simple or an interest in real property less than

fee simple in, on, under, or above land, including an easement,

right-of-way, or right of use of airspace or subsurface space.

The power of eminent domain under this section does not apply to

land under the jurisdiction of the department or a rail line

owned by a common carrier or municipality. The district shall,

to the extent possible, use existing rail or intermodal

transportation corridors for the alignment of its system. A

proceeding for the exercise of the power of eminent domain is

begun by the adoption by the board of a resolution declaring the

public necessity for the acquisition by the district of the

property or interest described in the resolution and that the

acquisition is necessary and proper for the construction,

extension, improvement, or development of commuter rail

facilities and is in the public interest. The resolution of the

district is conclusive evidence of the public necessity of the

proposed acquisition and that the real or personal property or

interest in property is necessary for public use.

(f) A district may make agreements with a public utility,

private utility, communication system, common carrier, state

agency, or transportation system for the joint use of facilities,

installations, or properties inside or outside the district and

establish through routes and joint fares.

(g) A district may adopt rules to govern the operation of the

district, its employees, the system, service provided by the

district, and any other necessary matter concerning its purposes,

including rules relating to health, safety, alcohol or beverage

service, food service, and telephone and utility services, to

protect the health, safety, and general welfare of residents of

the district and people who use the district's services.

(h) A district may enter into a joint ownership agreement with

any person.

(i) A district shall establish and maintain rates or other

compensation for the use of the facilities of the system

acquired, constructed, operated, regulated, or maintained by the

district that is reasonable and nondiscriminatory and, together

with grants received by the district, is sufficient to produce

revenues adequate:

(1) to pay all expenses necessary for the operation and

maintenance of the properties and facilities of the district;

(2) to pay the interest on and principal of bonds issued by the

district and payable in whole or in part from the revenues, as

they become due and payable; and

(3) to fulfill the terms of an agreement made with the holders

of bonds or with any person in their behalf.

(j) A district may make contracts, leases, and agreements with,

and accept grants and loans from, the United States of America,

its departments and agencies, this state, agencies and political

subdivisions of this state, and other persons and entities and

may perform any act necessary for the full exercise of the powers

vested in it. The commission may enter an interlocal agreement

with a district under which the district may exercise a power or

duty of the commission for the development and efficient

operation of an intermodal corridor in the district. A district

may acquire rolling stock or other property under conditional

sales contracts, leases, equipment trust certificates, or any

other form of contract or trust agreement. A revenue bond

indenture may limit the exercise of the powers granted by this

section, and a limit applies as long as the revenue bonds issued

under the indenture are outstanding and unpaid.

(k) A district by resolution may adopt rules governing the use,

operation, and maintenance of the system and may determine or

change a routing as the board considers advisable.

(l) A district may lease all or part of the commuter rail

facilities to, or contract for the use or operation of all or

part of the commuter rail facilities by, an operator. A district

shall encourage to the maximum extent practicable the

participation of private enterprise in the operation of commuter

rail facilities. The term of an operating contract under this

subsection may not exceed 20 years.

(m) A district may contract with a county or other political

subdivision of this state for the district to provide commuter

rail transportation services to an area outside the boundaries of

the district on such terms and conditions as the parties agree

to.

(n) A district may purchase an additional insured provision to

any liability insurance contract.

(o) Before beginning the operation of commuter rail facilities,

the board shall adopt an annual operating budget specifying the

anticipated revenues and expenses of the district for the

remainder of the fiscal year. Each year the board shall adopt an

operating budget for the district. The fiscal year of the

district ends September 30 unless changed by the board. The

board shall hold a public hearing before adopting a budget other

than the initial budget. Notice of each hearing must be

published at least seven days before the date of the hearing in a

newspaper of general circulation in the district. A budget may

be amended at any time if notice of the proposed amendment is

given in the notice of the meeting at which the amendment will be

considered. An expenditure that is not budgeted may not be made.

(p) A district is eligible to participate in the Texas County

and District Retirement System.

(q) The board of a district shall by resolution name one or more

banks for the deposit of district funds. District funds are

public funds and may be invested in securities permitted by

Chapter 2256, Government Code. To the extent funds of the

district are not insured by the Federal Deposit Insurance

Corporation or its successor, they shall be collateralized in the

manner provided for county funds.

Sec. 5. BONDS AND NOTES. (a) A district may issue revenue

bonds and notes in amounts as the board considers necessary or

appropriate for the acquisition, purchase, construction,

reconstruction, repair, equipping, improvement, or extension of

the district's commuter rail facilities. A bond or note is fully

negotiable and may be made redeemable before maturity, at the

option of the district and at the price and under the terms the

board determines in the resolution authorizing the bond or note

and may be sold at public or private sale, as the board

determines.

(b) A district shall submit all bonds and notes and the record

of proceedings relating to their issuance to the attorney general

for examination before delivery. If the attorney general

determines that they have been issued in accordance with the

constitution and this article and that they will be binding

obligations of the district issuing them, the attorney general

shall approve them, and the comptroller shall register them. A

bond or note issued under this article is incontestable after

approval, registration, and sale and delivery of the bond or note

to the purchaser.

(c) To secure the payment of the bond or note, the district may

encumber and pledge all or any part of the revenues of its

commuter rail facilities, may mortgage and encumber all or part

of the property of the commuter rail facilities and everything

pertaining to them that is acquired or to be acquired, and may

prescribe the terms and provisions of the bond or note in any

manner not inconsistent with this article. If not prohibited by

the resolution or indenture relating to outstanding bonds or

notes, a district may encumber separately any item of real or

personal property.

(d) A bond or note is a legal and authorized investment for

banks, trust companies, savings and loan associations, and

insurance companies. The bond or note is eligible to secure the

deposit of public funds of this state or a municipality, county,

school district, or other political corporation or subdivision of

this state. The bond or note is lawful and sufficient security

for the deposits to the extent of the principal amount or market

value of the bond or note, whichever is less.

Sec. 6. COMPETITIVE BIDS. A contract in the amount of more than

$15,000 for the construction of improvements or the purchase of

material, machinery, equipment, supplies, or any other property

other than real property may be let only on competitive bids

after notice published, at least 15 days before the date set for

receiving bids, in a newspaper of general circulation in the

district. The board may adopt rules governing the taking of bids

and the awarding of contracts. This section does not apply to:

(1) personal or professional services;

(2) the acquisition of an existing rail transportation system;

or

(3) a contract with a common carrier to construct lines or to

operate commuter rail service on lines owned in whole or in part

by the carrier.

Sec. 7. EXEMPTION FROM TAXES. The property, material purchases,

revenues, and income of a district and the interest on a bond or

note issued by a district are exempt from all taxes imposed by

this state or a political subdivision of this state.

Sec. 8. TAXATION. (a) A district may impose any kind of tax

except an ad valorem property tax.

(b) A district may not impose a tax or increase the rate of an

existing tax unless a proposition proposing the imposition or

rate increase is approved by a majority of the votes received at

an election held for that purpose.

(c) Each new tax or rate increase must be expressed in a

separate proposition consisting of a brief statement of the

nature of the proposed tax.

(d) The notice of the election must contain a statement of the

base or rate of the proposed tax.

(e) The board, subject to Subsection (b) of this section, may

impose for an authority a sales and use tax at the rate of:

(1) one-quarter of one percent;

(2) one-half of one percent;

(3) three-quarters of one percent; or

(4) one percent.

(f) A district may not adopt a sales and use tax rate, including

a rate increase, that when combined with the rates of all sales

and use taxes imposed by other political subdivisions of the

state having territory in the district exceeds two percent in any

location in the district.

(g) The adoption of a district's sales and use tax takes effect

on the first day of the second calendar quarter beginning after

the election approving the tax.

Sec. 9. CERTAIN MUNICIPALITIES. A municipality located within

the district that wishes to be served by district commuter rail

facilities must pay for construction of a commuter rail station.

Added by Acts 2007, 80th Leg., R.S., Ch.

1238, Sec. 1, eff. September 1, 2007.

Text of article effective until April 01, 2011

Art. 6550d. LIABILITY: PUBLIC TRANSPORTATION ENTITIES. A

transportation entity created under this title for the purpose of

providing public transportation as defined by Section 452.001,

Transportation Code, is a governmental unit as that term is

defined by the Texas Tort Claims Act (Chapter 101, Civil Practice

and Remedies Code), and all operations of the entity are

essential governmental functions and not proprietary functions

for all purposes, including the application of the Texas Tort

Claims Act. If an independent contractor of the entity is

performing a function of the entity or of a regional

transportation authority operating under Chapter 452,

Transportation Code, the contractor is liable for damages only to

the extent that the entity or authority would be liable if the

entity or authority itself were performing the function.

Added by Acts 1995, 74th Leg., ch. 165, Sec. 16, eff. Sept. 1,

1995.



CHAPTER 15. VIADUCTS

VERNON'S CIVIL STATUTES

TITLE 112. RAILROADS

CHAPTER 15. VIADUCTS

Art. 6559a. HEIGHT OF BRIDGES OR VIADUCTS. All bridges,

viaducts, overheadways, foot bridges, wires or other structures

hereafter built over the tracks of a railway, or over the tracks

of railroads, by the State, or by a county, municipality, a

railroad company or other corporation, firm, partnership, or

natural person, shall be placed not less than twenty-two (22)

feet in the clear from the top of the rails of such track or

tracks to such structure or wire, or to the bottom of the lowest

sill, girder or crossbeam, the lowest downward projection on the

bridge, viaduct, overheadway, or foot bridge or other structure.

Inserted by compiler from Acts 1925, 39th Leg., ch. 11, p. 32,

Sec. 1.

Art. 6559b. STRUCTURES NEAR TRACKS. All loading platforms and

all houses and structures, and all fences, and all lumber, wood

and other materials hereafter built, placed or stored along the

railroads of this State, either on or near the right of way of

the main lines, or on or near any spur, switch or siding of any

such railroad, shall be so built, constructed, or placed that

there shall be not less than eight and one-half (8-1/2) feet

space from the center of such main line, spur, switch or siding

to the nearest edge of the platform, or to the wall of the

building, or to the lumber, wood, or other material.

Inserted by compiler from Acts 1925, 39th Leg., ch. 11, p. 32,

Sec. 2.

Art. 6559c. ROOF PROJECTIONS OVER TRACKS. All roof projections

hereafter constructed from any loading platform along any

railroad main track, or spur, switch, or siding track shall be

not less than twenty-two (22) feet above the rails of such track,

and the other edge of said roof projection shall be not less than

eight and one-half (8-1/2) feet horizontally from the center of

said track.

Inserted by compiler from Acts 1925, 39th Leg., ch. 11, p. 32,

Sec. 3.

Art. 6559d. NOT APPLICABLE WHEN. The provisions of this Act

shall not apply to nor prevent the building, placing,

constructing or completing of structures or other things

enumerated in Sections One, Two and Three, when same are being

built, placed, or are in the courses of construction at the time

this Act takes effect, or if material has been purchased for such

placing, building, or construction at the time this Act takes

effect, pursuant to prior contracts or plans.

Inserted by compiler from Acts 1925, 39th Leg., ch. 11, p. 33,

Sec. 3a.

Art. 6559e. PENALTY RECOVERABLE BY ATTORNEY GENERAL. If any

railway company or other corporation, firm, partnership, or

person shall hereafter erect any structure or wire in violation

of any provision of this Act, or shall hereafter in any manner

violate any provision of this Act, it shall be the duty of the

Attorney General immediately to file a suit in court of competent

jurisdiction, to collect a penalty, which is hereby prescribed of

not less than one hundred ($100.00) dollars nor more than one

thousand ($1,000.00) dollars for each violation of this Act; and

the Attorney General may, in his discretion, sue in one

proceeding for all violations of this Act by any one railway

company or other corporation, firm, partnership or person.

Provided further, that the said penalty shall accrue for each day

such structure, wire, lumber, wood or other material is permitted

to remain in violation of this Act, and each day same is

permitted to remain, constitutes a separate violation of this

Act.

Inserted by compiler from Acts 1925, 39th Leg., ch. 11, p. 33,

Sec. 4.

Art. 6559f. REGULATION BY COMMISSION. It is hereby made the duty

of the Railroad Commission to promulgate rules and regulations in

accordance with this Act. It is further provided that upon

application regularly made and filed, and after notice to the

Attorney General, the Railroad Commission may, for good cause

shown, permit any railway company or other corporation, firm,

partnership, or person, or any county or municipality to deviate

from the terms of this Act in accordance with an order of the

Commission made and entered; and in such event the corporation,

firm, partnership, or person acting in accordance with the order

of the Railroad Commission so made shall not be deemed to have

violated this Act.

Inserted by compiler from Acts 1925, 39th Leg., ch. 11, p. 33,

Sec. 5.

Text of article effective until April 01, 2011

Art. 6559i-1. REFUSAL TO PERMIT INSPECTION. Any officer, agent

or employe of any railroad company who shall, upon proper demand,

fail or refuse to exhibit to any member of the Railroad

Commission of Texas or any person authorized to investigate the

same, any book or paper of such railroad company, which is in the

possession or under the control of such officer, agent, or

employe, shall be fined not less than one hundred and twenty-five

dollars nor more than five hundred dollars.

Acts 1891, p. 60.

Text of article effective until April 01, 2011

Art. 6559i-2. REFUSAL TO ANSWER. If any officer or employe of a

railroad company shall fail or refuse to fill out and return any

blanks to said Railroad Commission as provided by law, or fail or

refuse to answer any question therein propounded, or give a false

answer to any such question, where the fact inquired of is within

his knowledge, or shall evade the answer to any such question,

such person shall be fined five hundred dollars for each day he

shall fail to perform such duty, after the expiration of the time

allowed by law to so answer.

Acts 1891, p. 60.






TITLE 116. ROADS, BRIDGES, AND FERRIES

CHAPTER 1A. TRAFFIC REGULATIONS

VERNON'S CIVIL STATUTES

TITLE 116. ROADS, BRIDGES, AND FERRIES

CHAPTER 1A. TRAFFIC REGULATIONS

Art. 6701j-2. RAILROAD AND HIGHWAY GRADE CROSSING SAFETY

INSTRUCTION. (a) All driving safety courses approved by the

Department of Public Safety or by a court as authorized by law

must include instruction on railroad and highway grade crossing

safety.

(b) The Department of Public Safety shall by rule provide minimum

standards of course content relating to operation of vehicles at

railroad and highway grade crossings.

Added by Acts 1989, 71st Leg., ch. 466, Sec. 1, eff. Sept. 1,

1989.



CHAPTER 6. PARTICULAR COUNTIES, LAW RELATING TO

VERNON'S CIVIL STATUTES

TITLE 116. ROADS, BRIDGES, AND FERRIES

CHAPTER 6. PARTICULAR COUNTIES, LAW RELATING TO

Art. 6812b. COUNTIES OF 198,000 TO 400,000 POPULATION.

Rules, Regulations, Plans and System

Sec. 1. In all counties in this State having a population of more

than one hundred and ninety-eight thousand (198,000) inhabitants,

and less than four hundred thousand (400,000) inhabitants

according to the last preceding Federal Census, and wherein is

situated an incorporated city having a population in excess of

two hundred and fifty thousand (250,000) inhabitants according to

the last preceding Federal Census, the Commissioners Court of

such counties shall have full power and authority, and it shall

be its duty to adopt, at a meeting of said court of which the

county judge and at least three (3) of the county commissioners

of said counties shall be present and cause to be recorded in the

minutes of said court, and put into effect such rules,

regulations, plans and system for the maintenance, laying out,

opening, widening, draining, grading, constructing, building and

repairing of the public roads of said counties, other than the

State highways located therein, as the available funds of the

counties will permit so as to facilitate travel between the

communities thereof, subject to and in harmony with the duties of

the county engineer as herein specified. Where such rules,

regulations, plans and system have already been adopted by the

Commissioners Court of such counties and are of record, it shall

not be necessary to repeat the same in the absence of public

necessity therefor, but same may be amended and supplemented from

time to time as the public needs may require.

County Engineer

Sec. 2. The Commissioners Court of each such county shall appoint

a county engineer, but the selection shall be controlled by

considerations of skill and ability for the task; such engineer

may be selected at any regular meeting of the Commissioners

Court, or at any special meeting called for that purpose, and

such engineer shall hold his office for a period of two (2)

years, his term of office expiring concurrently with the terms of

other county officers, but may be removed at the pleasure of the

Commissioners Court. Such engineer shall receive a salary to be

fixed by the Commissioners Court not to exceed Ten Thousand

Dollars ($10,000) per year, to be paid out of the second-class

road and bridge fund; such engineer before entering upon the

discharge of his duties, shall take the oath of office prescribed

by law, and shall execute a bond in the sum of Fifteen Thousand

Dollars ($15,000), with a good and sufficient surety or sureties

thereon, payable to the county judge of said county and his

successors in office in trust, for the use and benefit of the

road and bridge fund of said county, to be approved by the court,

conditioned that such engineer will faithfully and efficiently

discharge and perform all of the duties required of him by law

and by the orders of said Commissioners Court and shall

faithfully and honestly and in due time, account for all the

money, property and materials placed in his custody.

Classification and Record of Roads

Sec. 3. The county engineer shall, under the direction of the

Commissioners Court, and as soon as practicable, classify all

public roads in such county, and such classification when

completed, and when approved by the court, shall become a part of

the permanent records, of roads and bridges, of said counties. He

shall prepare a suitable map on which shall be delineated in

appropriate colors the various roads which shall be designated as

first, second and third class roads; said map shall show to which

class each road belongs and the nature of its construction. He

shall make a complete indexed record of each county road in the

county, together with all bridges; said records shall show when

each county road was dedicated to the use of the public, a

complete description as to location, measured length, width of

right of way, character of construction and terminals of same.

Each road shall be indexed in said record by the same number and

name as it is delineated on said map. As new roads are opened and

improved, and the existing roads are widened or improved so as to

change their class, such facts shall be added to the record of

such roads in the "Records of Roads." Such information shall be

made available to the public; provided, however, that any

omission in respect to the above requirement shall not invalidate

any contract for the construction or repair of any road or

highway in said county, and where such classification, records

and indexes have heretofore been prepared there shall be no

necessity to repeat the same in the absence of public necessity

therefor, but same may be amended, added to or taken from as the

facts and public need may demand.

Inventory and Appraisal of Equipment; Disposal and Purchase

Sec. 4. The county engineer shall at the end of every three (3)

months, acting in conjunction with the county purchasing agent of

said county, make a complete inventory and appraisement of all

tools, machinery, equipment, materials, trucks, cars, and other

property owned by the second-class road and bridge fund, and

transmit the same in written form to the Commissioners Court and

the county auditor, which written report shall be kept as a

"Permanent Inventory Record" by the county auditor, and when any

of said tools, machinery, trucks, cars and other property and

equipment become unusable, the Commissioners Court shall enter an

order upon the minutes of the court, stating such facts and the

reason for disposing of such equipment and shall have authority

to dispose of same as it deems best. When in its opinion it is

necessary to purchase other machinery, supplies, tools and other

equipment and materials, the Commissioners Court shall enter an

order on the minutes showing the necessity therefor. All

equipment purchased or acquired as herein specified, shall be

shown on the "Permanent Inventory Record."

Employees

Sec. 5. The Commissioners Court shall employ all help necessary

for the discharge of their public service. Such employees shall

receive such compensation as may be fixed by the court, but in

all such cases an order shall be passed and entered on the

minutes of the court, showing in each case the public necessity

for such employment and the amount of compensation to be paid

each employee and the fund out of which it is to be paid.

Daily Time Sheet

Sec. 6. The engineer shall keep, or cause to be kept, in

duplicate a daily time sheet which shall show the amount of time

and the character of work performed and the place where the same

is performed by each person working for the county on road

maintenance or construction, and such other records in connection

therewith as the Commissioners Court and the county auditor may

require, one (1) copy of which shall be furnished the county

auditor, and one (1) copy shall be retained in the office of the

engineer.

Master Plan

Sec. 7. The county engineer shall, when funds are available and

when authorized by the Commissioners Court to do so, make a

careful and thorough survey of all roads at that time opened and

constructed with a view of determining what new roads and

connections of roads should be opened and constructed, as well as

what roads should be widened and improved. In making such survey,

he shall take into consideration the convenience of the traveling

public, and especially the convenience of the citizenship of the

county, so that each community or part of the county shall have

easy and practical connection with the other and with the State

highway system of roads in said county, thereby furnishing to the

citizenship of the county a convenient means of ingress and

egress into and out of every city and town, as well as every

other community in the county. The roads indicated in such

surveys to be opened and constructed, as well as existing roads

that are designated to be widened and improved, shall be located

and designated with a view of giving the entire county an

efficient road system. The Commissioners Court shall, in

selecting roads or new roads, as well as the improvement of

existing roads, look to the density of the population, the amount

of traffic that will normally flow over such roads. Such survey,

when completed by the engineer, and when adopted by the

Commissioners Court at a regular meeting thereof, shall be known

as the "Master Plan." When such "Master Plan" has been completed,

and adopted by the court as herein stipulated, the same shall be

made in permanent record form and kept by the county engineer,

and after such adoption, all new construction, widening and

permanent improvement shall be done in accordance with such

"Master Plan" with a view of ultimately completing the same, both

as to location and character of construction. The construction

and completion of said "Master Plan" shall proceed as the

available funds of the county will permit, and each unit of such

construction shall be made in accordance with such "Master Plan."

The order in which the roads or projects in the construction of

said "Master Plan" are constructed shall be determined by the

county engineer, with the approval of the Commissioners Court and

in determining the priority of roads or projects, the engineer

and court shall take into consideration the necessity and

convenience of the public and shall give priority to those roads

or projects that will result in the greatest service to the

greatest number of the citizenship of the county, looking at all

times to the entire county as a unit and wholly disregarding

precinct lines.

Adoption and Alteration of Master Plan

Sec. 8. The Commissioners Court shall, when said "Master Plan" is

submitted to them for adoption, or if after adoption an amendment

or change thereto shall be deemed advisable, set a date at a

regular meeting of the Commissioners Court called for that

purpose, and give public notice thereof at least two (2) weeks in

advance of such meeting and the purpose thereof, inviting the

citizenship of the county to be present and protest any part of

said "Master Plan" and also to make such suggestions as they deem

pertinent in connection with same, or any change therein, but the

decision of the Commissioners Court shall become and be final and

conclusive as to said "Master Plan", and no succeeding

Commissioners Court shall have the power or authority to alter

and/or change or amend any of the provisions thereof except by

unanimous vote of the Commissioners Court. Provided, that where

such "Master Plan" has once been adopted, there shall be no

necessity to repeat the same in absence of public necessity

therefor, but same may be amended and altered when public

necessity therefor is shown, and after notice is given as

hereinabove provided.

Subdivisions and Additions

Sec. 9. Many subdivisions and additions, for residential,

industrial and commercial purposes, lying and being outside the

corporate limits of any city, town or village, have in recent

years been platted and such plats and dedications approved by

Commissioners Courts and filed for record in such counties. And

many more such subdivisions will hereafter be prepared and

submitted to Commissioners Courts of said counties. The platting

and dedicating of such additions and the consequent sale of lots

in such subdivisions have caused the rapid development of such

subdivisions and consequent increase of traffic in, on and along

the dedicated streets in said additions and subdivisions, and it

shall be the duty of the county engineer and the Commissioners

Court to cause the "Master Plan" to be conformed to such needs

and demands of such subdivision by constructing adequate highways

leading from such subdivisions to the county seat, provided that

from and after the passage of this Act the Commissioners Court,

before approving the plat or plan of any subdivision lying

outside the corporate limits of any city, town or village, as

required by Article 6626 of the Revised Civil Statutes of the

State of Texas, 1925, as amended, shall require such subdivider

to enter into a written contract and agreement with the county

that such subdivider or dedicator will grade, and gravel, all

streets and provide all necessary drainage structures within such

tract of land so subdivided. Such street improvements and

drainage structures shall be in accordance with standard plans

and specifications prepared by the county engineer. Such contract

shall be for the benefit of any person or persons, firm or

corporation who may thereafter acquire by purchase or otherwise

any lot or lots in said addition or subdivision, and the faithful

performance of said contract as to the initial improvements of

said streets shall be deemed a part of the consideration paid for

said lot and be read into the contract of sale of same, and such

contract shall be enforceable at the instance, and suit if

necessary, of the owner or owners of any of said lot or lots in a

given subdivision suing singly or as a group or class. After such

initial street improvements have been completed in accordance

with such plans, said streets then become and remain a part of

the county road system and shall be maintained by the county

unless and until included within the corporate limits of some

city, town or village capable of maintaining its own streets.

Payment of Employees

Sec. 10. It shall be the duty of the county auditor to compute

the pay for all employees under the court's supervision from time

sheets furnished him by the engineer, and no check or warrant

shall be issued in favor of any such employee without the

approval of such auditor. It shall be the duty of said auditor to

see that no employee is paid for time not actually served by such

employees and to this end he shall have authority, and it is

hereby made his duty, at such time or times as he deems

advisable, to check any or all of such employees while they are

actually engaged in work. Nothing in this Act, however, shall be

construed as repealing or being in conflict with the provisions

of Article 2372g-1, Vernon's Revised Statutes of 1925.

Special Counsel

Sec. 11. The Commissioners Court shall have the authority to

employ special counsel, learned in the law, to advise the court

or the Commissioners thereof in all matters wherein the services

of counsel may be required, and also to conduct the litigation of

the county in which the interests of the county may be involved,

which employment may be made for such time and on such terms as

the Commissioners Court may deem proper and expedient.

Surveys, Plans and Specifications; Gradings; Drainage; Culverts

and Bridges

Sec. 12. Before actual construction shall have begun on any road

or highway so to be improved, the county engineer, under the

direction of the Commissioners Court, shall make careful and

accurate surveys of the roads and highways to be improved, and

shall file with the records of the courts plans and

specifications and estimates as to the cost thereof. Provided,

that the provisions of this Section shall not apply to work done

by county convicts. As far as practicable, all such roads shall

be thoroughly graded and drained, and all roadbeds, bridges,

culverts and drain pipes shall be of durable material, the

bridges to be of steel or cement and the drain pipes of vitrified

clay or of material equally durable and lasting. All culverts and

bridges on first and second-class roads shall not be less than

twenty-four (24) feet in length and of sufficient strength to

support all forms of motor traffic, and the weight of all farm

and road engines.

Acquisition of Land; Condemnation

Sec. 13. Whenever in the judgment of the Commissioners Court it

shall be or become necessary to lay out and construct any road or

highway in or through the county or any part thereof, whether

said road extends through any city, town, village, hamlet,

community or otherwise or whenever it shall be or become

necessary in the judgment of the Commissioners Court to occupy

any land, in town or county, for the purpose of constructing,

building, opening, widening, straightening, draining, grading,

improving, repairing or maintaining any public road or highway of

said counties or any part thereof, said court, through the agents

and employees of the county may enter upon, occupy and take such

land, paying therefor, if the owner thereof and said court can

agree on the price thereof, as to the value of the land so taken

and the amount of damage, if any there be to the remainder, but

if such owner and the Commissioners Court cannot agree with

respect to such value or damage or both, then said county may

proceed to condemn such land for any of the purposes hereinabove

mentioned in the same manner as now or may hereafter be

prescribed by law for condemnation by railroad corporations and

may condemn land for right of way under such proceeding with a

right to invoke the Statutes, in so far as the same may be

applicable for the exercise of the right of eminent domain by

railroad corporations except that, in no case, shall the county

be required to give bond or to deposit more than the amount

assessed by the Commissioners in condemnation; provided, however,

that nothing contained in this Section shall be held to repeal

the provisions of the General Law now in force or that may

hereafter be passed relating to the opening or construction of

public roads by a jury of view, but this Section shall be held to

be cumulative thereof, and the Commissioners Court of said county

may, at the option of said court, in such cases proceed under the

provisions of such General Law or under the provisions of this

Act according as same may be best adapted, in the judgment of

said Commissioners Court, to expedite the relief sought to be

obtained.

Drainage of Railroad Rights of Way

Sec. 14. Whenever it shall be made to appear to the satisfaction

of said Court that it is necessary for the better drainage of any

public road or roads within said county that the ditches along

the right of way of any railroad in the county should be emptied

and drained, said court may, by an order entered upon its minutes

at a regular or special term of the court, require any such

railway whose ditches or borrow pits are so constructed or so out

of repair as to impede the easy and rapid flow of water

accumulating on, along or near its right of way to the nearest

gully, ravine, creek, water course or outlet, and it shall be the

duty of said railway in reference to which said order is made and

entered within sixty (60) days after a certified copy of said

order shall have been delivered to any general officer of such

railway company or to any of its agents in said county to supply

proper and sufficient drainage in the premises and within sixty

(60) days thereafter to commence the work so ordered to be done

and to continue such work with reasonable dispatch until its

completion. In the event such railway company, its officers and

agents shall fail to commence work within sixty (60) days from

the date of service of a certified copy of such order, or having

begun shall fail to finish the same within a reasonable time, the

Commissioners Court may have such work performed, keeping an

accurate account of the money expended upon said work, and said

money so expended being reasonable in amount, may be recovered

from the railway company along whose right of way said work was

done at the suit of the county for the benefit of its road and

bridge fund in any court of competent jurisdiction.

Payment of Road Taxes; Overseers

Sec. 15. In such county the payment of road taxes by labor is

abolished and all provisions of laws concerning overseers shall

be of no further force or effect.

County Commissioners; Duties and Compensation

Sec. 16. Each member of the Commissioners Court shall be and he

is hereby required to devote all of his time (unless prevented by

illness) to the duties of his office, and shall be in attendance

at all sessions of the court. In addition thereto he shall

personally inspect the conditions of the roads and bridges of the

county, and shall see to it that employees under the control of

the Commissioners Court perform their full duties. Each member

shall receive an annual salary as provided by the General

Statutes of the State of Texas relating to the salaries of county

commissioners in counties having a population which conforms to

the population of the counties affected by this Act. Said

salaries to be paid out of the road and bridge fund of the

county.

Amount of Road and Bridge Tax

Sec. 17. It shall be unlawful for said Commissioners Court to

levy any road and bridge tax in excess of the maximum rate

prescribed by law, and any member of said court who shall vote

for such excessive levy, knowing it to be excessive, shall be

deemed guilty of a misdemeanor and upon conviction thereof shall

be punished by a fine of not more than Five Hundred Dollars

($500).

Convict Labor

Sec. 18. Said court may require all county convicts of said

county, who may be physically able and not otherwise employed, to

work on the public roads of said county under such rules and

regulations as the court may prescribe, and each convict so

worked shall receive a credit of Three Dollars ($3) per day, one

half of which shall be as nearly as practicable, applied to the

fine, and one half to the court costs, provided that this shall

not be so construed as to relieve a convict from the payment of

all costs for which he would be liable under the General Laws of

this State; said court may, as a reward for good behavior and

faithful service, grant a reasonable commutation which shall in

no case exceed one-tenth (1/10) of the whole time. Said court may

provide all such houses, tents, clothing, bedding, food,

medicine, medical attention, supplies and guards as it may deem

necessary or proper for the safe and humane treatment and for the

safe-keeping of such county convicts. Said court may also provide

and enforce and such guards may, under the direction of said

court and in accordance with its rules and regulations,

administer such reasonable and humane punishment as may be

necessary to require such convicts to perform good work. Said

court may provide a reward, not exceeding Ten Dollars ($10) in

any instance, to be paid out of the road and bridge fund for the

capture and delivery of an escaped convict, but no such reward

shall be paid to any guard or persons in charge of or assisting

such convict at the time of his escape.

Bond Issues; Resolution; Election

Sec. 19. Whenever the Commissioners Court shall deem it necessary

or expedient to build, construct, improve, repair or maintain

first or second-class roads of a permanent nature with the

proceeds of the sale of bonds issued for road and bridge purposes

under the terms of this Act, said court, shall at any regular

meeting pass and record in its minutes a resolution setting forth

that it is the sense of said court that public roads and bridges

of a permanent nature should be built, constructed, improved,

repaired or maintained and that the county should issue its bonds

to raise money for that purpose in an amount to be named in such

resolution, and said resolution shall be submitted to the vote of

the property-owning, qualified voters of the county under the law

and the Constitution at any regular or special election which the

court may order for that purpose, and if at such election a

majority of the votes cast shall be for such resolution, then the

same shall be deemed to be adopted; otherwise it shall be deemed

to be rejected. Such election shall be governed in all respects

by the laws governing elections in this State, save that the time

for holding such elections, the manner and kind of notice shall

be fixed by the Commissioners Court, and the returns shall be

made and canvassed in the same manner and the result declared by

proclamation of the county judge, which proclamation shall be

posted in at least three (3) public places in the county, or at

the option of the court published one time in a daily newspaper

of general circulation in the county.

Qualifications of Voters; Ballots

Sec. 20. No person shall be permitted to vote at any election

provided for in the next preceding Section of this Act unless he

is a property owner, taxpayer, who has duly rendered his property

for taxation, and a qualified voter of the county under the law

and Constitution of Texas. Those desiring to vote for the

resolution shall have written or printed on their ballot the

words "FOR the Resolution to issue bonds to ____________" and

those desiring to vote against the resolution shall have written

or printed on their ballots the following: "AGAINST the

Resolution to issue bonds to ____________" (here insert such

purpose of the proposed bond issue as set forth in said

resolution). Such ballots shall be written or printed on plain

white paper with black ink and shall contain no distinguishing

mark or device except as above provided, and if printed, shall be

in type of uniform size and face.

Preparation and Execution of Bonds; Terms of Bonds; Registration

and Enrollment; Sale or Negotiation; Tax Levy

Sec. 21. If, at the election hereinabove provided for, a majority

of the property-owning qualified voters, under the Constitution

and Laws of the State, shall vote in favor of the resolution

hereinbefore provided for and the Commissioners Court shall have

canvassed the vote and declared the result, and proclamation

therefor has been made by the county judge or publication made in

lieu thereof, declaring said result, than it shall be the duty of

said court to prepare and execute the bonds of the county in such

sums as may be deemed advisable by the court, not exceeding the

amount authorized at the election, said bonds to bear interest at

not exceeding five per cent (5%) per annum, payable annually or

semi-annually as the courts shall direct, which bonds shall be

redeemable or payable not more than forty (40) years from date

thereof, and at such intermediate periods, serially or otherwise

as the court may direct, the time of maturity to be expressed on

the face of the bonds and such bonds shall be registered or

enrolled as in case of other county bonds, and the same shall not

be sold or negotiated at less than their par value; provided,

however, that the tax levy for the payment of interest and

principal on any issue of bonds under the terms of this Act shall

not exceed in any one case the sum of Fifteen Cents (15¢) on

the One Hundred Dollars ($100) property valuation, and the amount

of bonds so to be issued shall be limited accordingly; provided

further, that nothing in this language or in the terms of this

Act shall be held to impair the right of the county to issue

bonds under the provisions of Article 3 of Section 52 of the

State Constitution and the Statutes enacted pursuant thereof.

Levy of Tax; Use of Tax and Bond Proceeds

Sec. 22. At or prior to the issuance of said bonds, it shall be

the duty of said Commissioners Court to levy an annual ad valorem

tax on all property within the county liable to taxation,

sufficient to provide for the interest on such bonds and to

create a sinking fund for the payment of the principal thereof at

the maturity of same. Such tax and the levy thereof may vary or

lessen accordingly as assessed taxable values may increase or

diminish from year to year. The fund arising from such tax and

the levy thereof shall not be used for any other purpose than

that for which it was created, and the proceeds of the sale of

such bonds shall be confined strictly for the purpose of which

they were issued and for all necessary and incidental expense

incurred in the issuance and sale thereof. It shall be unlawful

for said court to transfer any money or fund from the road and

bridge fund to any other purpose, except as outlined in Section

15 of this Act, than the laying out, opening, widening, draining,

constructing, building, repairing and maintaining the public

roads of said counties and the incidental and necessary expense

growing out of the issuance of said bonds and the sale thereof.

Account and Disbursement of Bond Proceeds

Sec. 23. It shall be the duty of the county treasurer to keep a

separate account of all moneys received from the sale of bonds of

said county issued for road and bridge purposes, and said

treasurer shall pay out none of it except on written order or

warrant of said court, specifying the contract against which it

is drawn or for the purpose for which it is expended.

Contracts; Alternative Methods; Record of Cost

Sec. 24. Except as otherwise provided in this Act, no contract

requiring the expenditure of money derived from the sale of bonds

authorized by this Act shall be made until said county engineer

shall have made and filed with the Commissioners Court maps,

profiles, plans, specifications, and estimates of the work to be

done under such contract and not until said court shall have

considered the same and ordered it of record. Provided, however,

that in the event said court shall have advertised for and

rejected bids, it may in its discretion proceed to do the work

mentioned in said advertisement. In the expenditure of road funds

other than moneys derived from the sale of bonds, the

Commissioners Court may authorize the building, construction and

repair of roads by contract, day labor or convict labor as said

court may deem to be for the best interest of the county. In

every instance where the court chooses to do so under the terms

of this Act to build, improve, repair or maintain roads by having

the work done by the county, then the county must keep a careful

and accurate record of the cost of the work, provided the work

referred to in this Section shall be done under the direction of

the county engineer in harmony with the other provisions of this

Act.

Secs. 25, 26. Repealed by Acts 1985, 69th Leg., ch. 641, Sec. 11,

eff. Sept. 1, 1985.

Transfers to Road and Bridge Fund

Sec. 27. The Commissioners Court is authorized and empowered,

whenever and in such manner as it may determine, to transfer to

and make a part of the road and bridge fund of said county any

money now in the county, to pay interest and create a sinking

fund for any bonds of said county heretofore issued and which

have now been retired and cancelled. Such money so transferred to

the road and bridge fund may be expended by the Commissioners

Court at their discretion in constructing or repairing any of the

first-class or cross roads of the county, such expenditures to be

made in compliance with the provisions and requirements of this

Act.

Record of Vote on Expenditures

Sec. 28. The records of the Commissioners Court shall show in

detail every vote for expenditure of any of the funds mentioned

in this Act.

Shade Trees; Signboards or Signposts

Sec. 29. The Commissioners Court may, where funds are available

for that purpose, plant shade trees along the side of the public

roads; the Commissioners Court may protect all shade trees along

the side of said thoroughfares and erect, place and keep a

substantial signboard or signpost at every point where a public

road forks or is intersected by another public road and such

signboard or signpost shall contain a legible inscription

directing the way and giving the distance of the next important

place on such highway. Any person who shall willfully remove,

injure, deface or mutilate or injure the growth of any shade tree

along the side of a public road or any signboard or signpost

thereon or thereabouts shall be deemed guilty of a misdemeanor

and on conviction thereof shall be punished by a fine of not less

than Twenty-five Dollars ($25) nor more than One Hundred Dollars

($100).

Financial Interest of Members of Commissioners Court; Violations

of Act

Sec. 30. It shall be unlawful for any member of the Commissioners

Court or for any county officer to be or become financially

interested, directly or indirectly, in any contract with said

county for road work or for the purchase or sale of any material

or supplies of any character or in any transaction whatsoever in

connection with any of the roads of said county, excepting only

his own salary, fees or per diem. If any such county commissioner

or such county officer shall willfully violate any of the

foregoing provisions of this Section, he shall be punished by a

fine of not less than Five Hundred Dollars ($500) nor more than

One Thousand Dollars ($1,000) or by imprisonment in the county

jail of said county for not more than one (1) year or by both

such fine and imprisonment and in addition thereto shall be

forthwith removed from office as provided for by General law. If

any member of said Commissioners Court or any such officer shall

willfully violate any of the other provisions of this Act, he

shall be deemed guilty of a misdemeanor and upon conviction

thereof shall be punished by a fine of not more than Five Hundred

Dollars ($500) or by imprisonment in the county jail of said

county for not more than six (6) months or by both such fine and

imprisonment.

Fines and Moneys Collected Applied to Road and Bridge Fund

Sec. 31. All fines for any and all violations of any of the

provisions of this Act and any and all moneys which may be

collected by or on behalf of said county on, under, or by virtue

of any contract which may be executed under the provisions of

this Act shall be applied to the road and bridge fund of said

county.

Definitions

Sec. 32. The terms "Road" and "Highway" as used in this Act shall

be held to include bridges, viaducts, causeways, culverts,

roadbeds, ditches, drains and every part of a road or highway as

such terms are commonly understood whether herein specified or

not.

Judicial Notice of Law

Sec. 33. This Act is and shall be held and construed to be a

public act of which the court shall take cognizance without proof

thereof, and in any court proceedings wherein the provisions of

this Act are drawn in question, the necessity for pleadings or

proving same is hereby dispensed with.

Law Cumulative; Conflict or Inconsistency

Sec. 34. The provisions of this Act are and shall be held and

construed to be cumulative of all General Laws of this State on

the subject treated of and embraced in this Act when not in

conflict or inconsistent herewith, but in case of such conflict

or inconsistency in whole or in part, this Act shall control said

county.

Partial Invalidity

Sec. 35. If any section, subdivision, paragraph, sentence, clause

or word of this Act shall be held to be unconstitutional, the

remaining portions of same shall, nevertheless, be valid and it

is declared that such remaining portions would have been included

in this Act though the unconstitutional portion had been omitted.

Acts 1951, 52nd Leg., p. 472, ch. 300. Amended by Acts 1985, 69th

Leg., ch. 641, Sec. 11, eff. Sept. 1, 1985.

Art. 6812b-1. COUNTIES OF 160,000 TO 185,000; COUNTY ENGINEER;

DUTIES.

County Engineer

Sec. 1. The Commissioners Court of any county having a population

of not less than 280,000 nor more than 300,000 may appoint a

County Engineer, but the selection shall be controlled by

considerations of skill and ability for the task. The engineer

may be selected at any regular meeting of the commissioners

court, or at any special meeting called for that purpose. The

engineer selected shall be a Registered Professional Engineer in

the State of Texas. The engineer shall hold his office for a

period of two years, his term of office expiring concurrently

with the terms of other county officers, and he may be removed at

the pleasure of the commissioners court. The engineer shall

receive a salary to be fixed by the commissioners court not to

exceed the amount of the salary paid to the highest county

official, to be paid out of the Road and Bridge Fund. The

engineer, before entering upon the discharge of his duties, shall

take the oath of office prescribed by law, and shall execute a

bond in the sum of $15,000 with a good and sufficient surety or

sureties thereon, payable to the county judge of the county and

successors in office in trust, for the use and the benefit of the

Road and Bridge Fund, of the county to be approved by the court,

conditioned that such engineer will faithfully and efficiently

discharge and perform all of the duties required of him by law

and by the orders of said commissioners court and shall

faithfully and honestly and in due time account for all of the

money, property and materials placed in his custody.

Classification and Record of Roads

Sec. 2. (a) The county engineer shall, under the direction of the

commissioners court, and as soon as practicable, classify all

public roads in such county, and such classification when

completed, and when approved by the court, shall become a part of

the permanent records of roads and bridges of said county. He

shall prepare a suitable map of which shall be delineated in

appropriate colors the various roads which shall be designated as

first, second, and third class roads. The map shall show to which

place each road belongs and the nature of its construction. He

shall make a complete indexed record of each county road in the

county and all bridges. The records shall show when each county

road was dedicated to the use of the public, a complete

description as to location, measured length, width of

right-of-way, character of construction, and terminals of same.

(b) Each road shall be indexed in the record by the same number

and name as it is delineated on the map. As new roads are opened

and improved, and the existing roads are widened or improved so

as to change their class, such facts shall be added to the record

of such roads in the "Records of Roads." Such information shall

be made available to the public; provided, however that any

omission in respect to the above requirement shall not invalidate

any contract for the construction or repair of any road or

highway in said county, and where such classification, records

and indexes have heretofore been prepared there shall be no

necessity to repeat the same in the absence of public necessity

therefor, but same may be amended, added to or taken from as the

facts of public need may demand.

Inventory and Appraisal of Equipment; Disposal and Purchase

Sec. 3. The county engineer shall at the end of every 12 months,

acting in conjunction with each commissioner of the county, make

a complete inventory and appraisement of all tools, machinery,

equipment, materials, trucks, cars, and other property owned by

the respective commissioners, and transmit the same in written

form to the commissioners court and the county auditor, which

report shall be kept as a permanent inventory record by the

county auditor. When any of said tools, machinery, trucks, cars,

and other property becomes unusable, the commissioners court

shall enter an order upon the minutes of the court, stating such

facts and reason for disposing of such equipment and shall have

authority to dispose of same as it deems best. When in its

opinion it is necessary to purchase other machinery, supplies,

tools, and other equipment and materials, the commissioners court

shall enter an order on the minutes showing the necessity

therefor. All equipment purchased or acquired as herein

specified, shall be shown on the permanent inventory record.

Master Plan

Sec. 4. The county engineer shall, when funds are available and

when authorized by the commissioners court, to do so, make a

careful and thorough study of all roads at that time opened and

constructed with a view of determining what new roads and

connections of roads should be opened and constructed, as well as

what roads should be widened and improved. In making such survey,

he should take into consideration the convenience of the

traveling public, and especially the convenience of the

citizenship of the county, so that each community a part of the

county shall have easy and practical connection with the other

and the state highway system of roads in the county, thereby

furnishing to the citizenship of the county a convenient means of

ingress and egress into and out of every city and town, as well

as every other community in the county. The roads indicated in

such surveys to be opened and constructed, as well as existing

roads that are designated to be widened and improved, shall be

located and designated with the view of giving the entire county

an efficient road system. The commissioners court shall, in

selecting roads or new roads, as well as the improvement of

existing roads, look to the density of the population and amount

of traffic that will normally flow over such roads; such survey

when completed by the engineer, and when adopted by the

commissioners court at a regular meeting thereof, shall be known

as the Master Plan. When such Master Plan has been completed and

adopted by the court as it is stipulated, the same shall be made

into permanent record form and kept by the county engineer, and

after such adoption, all new construction, widening and permanent

improvement shall be done in accordance with such Master Plan and

with the view of ultimately completing the same, both as to

location and character of construction. The construction of said

Master Plan shall proceed as the available funds of the county

will permit, and each unit of such construction shall be made in

accordance with such Master Plan. The order in which the roads or

projects in the construction of said Master Plan are constructed

shall be determined by the county engineer, with the approval of

the commissioners court and in determining the priority of roads

or projects, the engineer and court shall take into consideration

the necessity and convenience of the public and should give

priority to those roads or projects that will result in the

greatest service to the greatest number of the citizenship of the

county, looking at all times to the entire county as a unit and

wholly disregarding precinct lines.

Adoption and Amendment of Master Plan

Sec. 5. The commissioners court shall when said Master Plan is

submitted to them for adoption, or if after adoption, an

amendment or change thereto shall be deemed advisable, set a date

at a regular meeting of commissioners court called for that

purpose, and give public notice thereof at least two weeks in

advance of such meeting and the purpose thereof, inviting the

citizenship of the county to be present to protest any part of

said Master Plan and also to make such suggestions as they deem

pertinent in connection with same, or any change therein, but the

decision of the commissioners court shall become and be final and

conclusive as to said Master Plan, and no succeeding

commissioners court shall have the power or authority to alter or

change or amend any of the provisions thereof except by unanimous

vote of the commissioners court. Provided, that where such Master

Plan has once been adopted, there shall be no necessity to repeat

the same in absence of public necessity thereof, for same may be

amended and altered when public necessity therefor is shown, and

after notice is given as herein above provided.

Subdivisions

Sec. 6. It shall be the duty of the county engineer and the

commissioners court in each respective precinct to cause the

Master Plan to be conformed to the needs and demands of existing

and new subdivisions by constructing adequate highways leading

from such subdivisions to the county seat. Provided that from and

after the passage of this Act, the commissioners court, before

approving the plan or plans of any subdivision lying outside the

corporate limits of any city, town, or village, as required by

Article 6626, Revised Civil Statutes of Texas, 1925, as amended,

shall require such subdivision to enter into a written contract

in agreement with the county, then such subdivider or dirt dealer

will grade, and gravel all streets and provide all necessary

drainage structures within such tract of land so subdivided. Such

street improvements and drainage structures shall be in

accordance with standard plans and specifications prepared by the

county engineer. Such contracts shall be for the benefit of any

person or persons, firm or corporation who may thereafter acquire

by purchase or otherwise any lot or lots in said addition or

subdivision, and the faithful performance of said contract as to

the initial improvements of said streets shall be deemed a part

of the consideration paid for said lot and be read into the

contract of sale of same, and such contract shall be enforceable

at the instance, if necessary, of the owner or owners of any lot

or lots in a given subdivision, suing singularly or as a group or

class. After such initial street improvements have been completed

in accordance with such plans, said streets then become and

remain a part of the county road system and shall be maintained

by the county unless and until included within the corporate

limits of a city, town or village capable of maintaining its own

streets.

Inspections of Plats, Subdivision Plans and Land Encompassed;

Advice to Commissioners Court and Developers

Sec. 7. The county engineer when directed to do so by the

commissioners court of the county, shall inspect all plats and

plans of subdivisions to be recorded within said county, and make

an on-site inspection of the land encompassed within said

subdivision and advise the court as to the roads, drainage,

sewage, and all aspects of said subdivision and terrain. The

county engineer when and if required by the commissioners court,

shall affix his signature to said plat along with the county

judge and the commissioners court upon any plat approved and

accepted by the commissioners court and filed in the county

clerk's office. The county engineer will offer advice and

suggestions to said developer and commissioners court in order to

promote conformity with any and all rules and regulations for

subdividing as laid out by the commissioners court.

Inspection of Various Utility Districts Within County; Map

Sec. 8. The county engineer when directed by the commissioners

court shall make such inspections of any and all utility

districts, water districts, sewage districts, and any other type

district formed within the confines of the county, to ascertain

whether or not said districts meet the state and county

requirements. The county engineer will keep a map setting out

each and every type district created within the county and make

it available for public use at any and all times required to do

so.

Assistance on County Functions

Sec. 9. The county engineer when requested to do so by the

commissioners court or by a commissioner shall assist said

commissioner in connection with any county road in said county,

any drainage problem, public buildings, health and sanitation

district, planning commissions, and any other function or service

over which the commissioner or commissioners court might have

jurisdiction.

Employees

Sec. 10. The commissioners court shall employ all help necessary

for the discharge of their public service or for the discharge of

the duties of the county engineer. Such employees shall receive

such compensation as may be fixed by the court, but in all such

cases an order shall be passed and entered on the minutes of the

court, showing in such case the public necessity for such

employment and the amount of compensation to be paid each

employee and the fund out of which it is to be paid.

Work Records; Daily Time Sheet

Sec. 11. The county engineer shall keep or cause to be kept, in

duplicate, a daily time sheet which shall show the amount of time

and the character of work performed and the place where the same

is performed by himself and each person working for the county

engineer, and such other records in connection therewith as the

commissioners court and county auditor may require, one copy of

which shall be furnished to the county auditor, and one copy

shall be retained by the engineer.

County Commissioners; Duties

Sec. 12. This Act shall in no way diminish, alter or eliminate

any of the duties presently handled by the commissioners court or

by any individual commissioner. Each member of the commissioners

court shall be and he is hereby required to devote all of his

time unless prevented by illness to the duties of his office, and

shall be in attendance at all sessions of the court.

Cumulative Effect; Conflict or Inconsistency

Sec. 13. The provisions of this Act are and shall be held and

construed to be cumulative of all general laws or special laws of

this state on the subject treated in this Act when not in

conflict or inconsistent herewith, but in case of such conflict

or inconsistency in whole or in part, this Act shall control.

Severability

Sec. 14. If any section, subdivision, paragraph, sentence,

clause, or word in this Act shall be held to be unconstitutional,

the remaining portions of same shall nevertheless be valid and it

is declared that such remaining portions would have been included

in this Act though the unconstitutional portion had been omitted.

County Engineer; Release From Position

Sec. 15. If at any time the commissioners court at any time feels

that the county engineer position is no further of any necessity

or benefit to the county, then said commissioners court has the

authority to release said engineer without any obligation to fill

said position or vacancy.

Acts 1971, 62nd Leg., p. 2483, ch. 809, eff. June 8, 1971. Sec. 1

amended by Acts 1981, 67th Leg., p. 593, ch. 237, Sec. 127, eff.

Sept. 1, 1981; Sec. 1 amended by Acts 1991, 72nd Leg., ch. 597,

Sec. 53, eff. Sept. 1, 1991; Sec. 1 amended by Acts 2001, 77th

Leg., ch. 669, Sec. 171, eff. Sept. 1, 2001.







